Title 1 - General Provisions

Chapter 1 - General Provisions

§ 1-1-101 - Extension of western boundary line.

The western boundary line of the State of Arkansas is extended as follows, so as to include all that strip of land in the Indian Territory lying and being situated between the Arkansas state line adjacent to the city of Fort Smith, and the Arkansas River and Poteau River, described as follows, namely: Beginning at a point on the south bank of the Arkansas River one hundred (100) paces west of Old Fort Smith, where the western boundary line of the State of Arkansas crosses the Arkansas River, and running southwesterly along the south bank of the Arkansas River to the mouth of the Poteau; thence at right angles with the Poteau River to the center of the current of that river; thence southerly up the middle of the current of the Poteau River, except where the Arkansas state line intersects the Poteau River, to a point in the middle of the current of the Poteau River opposite the mouth of Mill Creek, and where it is intersected by the middle of the current of Mill Creek; thence up the middle of Mill Creek to the Arkansas state line; thence northerly along the Arkansas state line to the point of beginning.



§ 1-1-102 - Signature by mark.

In addition to the provisions of §§ 4-3-401, 7-5-305, 7-7-308, 27-14-705, and 28-25-103, a signature by mark on a document is legal for the purposes of executing the document if the signature is:

(1) Made by a person who at the time of signature lacks the ability to:

(A) Write; or

(B) Sign his or her name; and

(2) Witnessed by at least one (1) disinterested person.






Chapter 2 - The Code And Regulations

Subchapter 1 - -- General Provisions

§ 1-2-101 - Legislative intent of Code.

(a) It is the intent of the General Assembly that this Code, the Arkansas Code of 1987 Annotated, be a recodification, revision, modernization, and reenactment of the laws of Arkansas of a general and permanent nature which are currently in force.

(b) It is the intent of the General Assembly that this Code resolve conflicts which exist in the laws and to repeal those laws which:

(1) Are obsolete as a result of the passage of time or other causes;

(2) Have been declared unconstitutional or invalid; or

(3) Have been superseded by the enactment of later laws.

(c) Except as otherwise specifically provided, the enactment of this Code by the General Assembly is not intended to alter the substantive law in existence on the effective date of this Code. It is not the purpose of the enactment of this Code to change or alter the effect of any law in existence on December 31, 1987.



§ 1-2-102 - Enactment of Code.

(a) The statutory portion of the codification of Arkansas laws prepared by the Arkansas Code Revision Commission and the Michie Company pursuant to a contract entered into on August 1, 1984, is enacted and shall have the effect of statutes enacted by the General Assembly of the State of Arkansas.

(b) The statutory portion of the codification shall be merged with annotations, captions, catchlines, history lines, editorial notes, cross references, indices, title, chapter, and subchapter analyses, and other materials pursuant to the contract and shall be published by authority of the state pursuant to the contract.



§ 1-2-103 - Repeal of prior laws by Code -- Exceptions.

(a) All acts, codes, and statutes, and all parts of them and all amendments to them of a general and permanent nature in effect on December 31, 1987, are repealed unless:

(1) Expressly continued by specific provision of this Code;

(2) Omitted improperly or erroneously as a consequence of compilation, revision, or both, of the laws enacted prior to this Code, including, without limitation, any omissions that may have occurred during the compilation, revision, or both, of the laws composing this Code; or

(3) Omitted, changed, or modified by the Arkansas Code Revision Commission, or its predecessors, in a manner not authorized by the laws or the constitutions of Arkansas in effect at the time of the omission, change, or modification.

(b) In the event one of the above exceptions should be applicable, the law as it existed on December 31, 1987, shall continue to be valid, effective, and controlling.



§ 1-2-104 - Omission of validating and curative acts from Code.

The omission from this Code of any act or section or part of a section of an act passed prior to the adoption of this Code shall in no way operate or be construed to repeal or destroy the effect of any act or section or part of a section where the act or section or part of a section has been otherwise lawfully passed, is not in conflict with the Constitution of the United States or the Arkansas Constitution of 1874, and:

(1) Validates any bonds, notes, warrants, certificates, or other evidences of indebtedness issued by any officer, political subdivision, or instrumentality of this state;

(2) Validates any action or cures any defect of any action of any public officer, political subdivision, or instrumentality of this state;

(3) Cures any defect in any title to property; or

(4) Validates any action or cures any defect in any action of any person, natural or artificial, public or private.



§ 1-2-105 - Adoption of Code not to affect certain acts.

The adoption of this Code shall not be construed to repeal any act or section or part of a section of an act in effect on December 31, 1987, and omitted from this Code, which:

(1) Is of a local or special nature;

(2) Relates to or applies to only one (1) county, municipality, political subdivision, district, or territory;

(3) Applies to one (1) or more counties, municipalities, political subdivisions, districts, or territories on the basis of population;

(4) Applies to one (1) or more counties, municipalities, political subdivisions, districts, or territories on the basis of the number of counties, municipalities, political subdivisions, districts, or territories;

(5) Applies to one (1) or more judicial districts or one (1) or more counties within a judicial district, whether by specific reference thereto or by some other method of identification or classification;

(6) Establishes the amount or rate of salary or compensation of any state officer or employee or any other person whose salary or compensation is paid by this state, in whole or in part, or which establishes minimum or maximum amounts or sets specific amounts of salary or compensation or which provides additional compensation for the performance of specified services or duties; or

(7) Appropriates funds from any source.



§ 1-2-106 - Adoption of Code not to validate constitutionally invalid acts.

The adoption of this Code shall not validate an act or validate any section or part of a section of an act, which act or section or part of a section of an act is constitutionally invalid.



§ 1-2-107 - Repealed acts not revived by Code.

All acts or parts of acts which are repealed or superseded by this Code or are repugnant to any act repealed by this Code and which have not been reenacted or consolidated shall continue to be so repealed or superseded.



§ 1-2-108 - Adoption of Code not to affect rules and regulations.

Unless otherwise provided, the adoption of this Code shall not invalidate or affect any rules or regulations which were in effect on December 31, 1987, promulgated pursuant to authority given by law. These rules and regulations shall remain in force until repealed, replaced, or invalidated.



§ 1-2-109 - Adoption of Code not to validate invalid, unauthorized, or defective rules and regulations.

The adoption of this Code shall not validate or authorize a rule or regulation, cure any defect in a rule or regulation, or validate, authorize, or cure any section or part of a section of any rule or regulation, which rule or regulation or section or part of a section of the rule or regulation is invalid, unauthorized, or defective.



§ 1-2-110 - Adoption of Code not to affect terms of office, compensation, expenses, etc.

(a) The adoption of this Code shall not affect the term of office or the right to hold office of any person who is in office on December 31, 1987, unless otherwise expressly provided or unless the office is abolished by the adoption of this Code.

(b) The adoption of this Code shall not affect the compensation, expenses, per diem, allowances, retirement, or other rights of any officer or employee of this state or of any county, municipality, district, improvement district, school district, institution of higher education, political subdivision, authority, or other governmental entity within this state, or of any agency, department, division, section, board, commission, committee, or council of any of the above, unless otherwise provided in this Code.



§ 1-2-111 - Adoption of Code not to affect existing rights, liabilities, contracts, actions, etc.

(a) The adoption of this Code shall not affect or impair any existing right, remedy, or defense nor affect, impair, discharge, or release any existing contract, obligation, duty, or liability of any kind. It shall not affect any pending suit or action, or prosecution now commenced or which shall be hereafter commenced, for any offense committed prior to January 1, 1988. As to all such suits, actions, and prosecutions, the law in force on December 31, 1987, shall continue in force.

(b) The repeal, repeal and reenactment, or the revision, amendment, or consolidation of any act, or of any section or part of a section of any act, civil or criminal, shall not release, extinguish, alter, modify, or change, in whole or in part, any penalty, forfeiture, or liability, either civil or criminal, which shall have been incurred under the act, section, or part thereof unless the repealing, repealing and reenacting, revising, amending, or consolidating act shall expressly so provide. The repealed, repealed and reenacted, revised, amended, or consolidated act, or any section or part of a section of that act, shall be treated and held as still remaining in force for the purpose of sustaining any and all suits, actions, or prosecutions, civil or criminal, for the enforcement of any penalty, forfeiture, or liability, as well as for the purpose of sustaining any judgment, decree, or order that can or may be rendered, entered, or made in such suits, actions, or prosecutions imposing, inflicting, or declaring a penalty, forfeiture, or liability.



§ 1-2-112 - Adoption of Code not to toll limitations.

When a limitation or period of time prescribed in any act in effect on December 31, 1987, for acquiring a right, barring a remedy, or for any other purpose has begun to run before January 1, 1988, and when a limitation or period of time is prescribed in this Code for acquiring the right, barring the remedy, or for any other purpose, then the time which has already run shall be deemed to be part of the time prescribed by the limitation or period in this Code.



§ 1-2-113 - Designation and citation of Code.

(a) This codification of the laws of Arkansas, consisting of this title and the following titles, subtitles, chapters, subchapters, and sections, as amended from time to time, shall constitute and be known as the "Arkansas Code of 1987 Annotated".

(b) As used in acts and resolutions of the General Assembly, and within this Code, "Arkansas Code of 1987 Annotated", "Arkansas Code of 1987", "Arkansas Code Annotated", "Arkansas Code", "the Code", or "this Code", unless the context otherwise requires, shall be construed to refer to this enactment of the Arkansas Code of 1987 Annotated and amendments and revisions thereof and additions and supplements thereto.

(c) Sections of the Code may be cited by the abbreviation "A.C.A." followed by the number of the section. For example, this section would be cited as " A.C.A. § 1-2-113".



§ 1-2-114 - References to Code titles, subtitles, chapters, etc.

(a) Unless the context otherwise requires, references in this Code to titles, subtitles, chapters, subchapters, or sections shall mean titles, subtitles, chapters, subchapters, or sections of this Code.

(b) Unless the context otherwise requires, any reference in this Code or in any law of this state to another provision of this Code or the law of this state shall mean and be construed to refer to the Code or the law as it now or hereafter exists.



§ 1-2-115 - Code classification and organization not to be construed -- Notes, headings, etc., not part of law.

(a) The classification and organization of the titles, subtitles, chapters, subchapters, sections, subsections, and subdivisions of this Code, and any headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(b) Unless otherwise provided in this Code, title, chapter, and subchapter analyses, and the descriptive headings or catchlines immediately preceding or within the text of the individual sections of this Code, except the section numbers included in the headings or catchlines immediately preceding the text of the sections, do not constitute part of the law and shall in no manner limit or expand the construction of any section.

(c) All title, chapter, and subchapter analyses, historical citations, annotations, and notes set out in this Code are given for the purpose of convenient reference and do not constitute part of the law.



§ 1-2-116 - Amendments to Code.

(a) All acts enacted after December 31, 1987, of a general and permanent nature shall be enacted as amendments to this Code. No local, private, or temporary acts or provisions and no provisions appropriating funds shall be enacted as amendments to this Code. If the subject matter of any law is already generally embodied in one of the titles of this Code or can be appropriately classified therein, that new law shall be enacted as an amendment to that title of the Code. If it is not possible to classify the subject matter of a new law in an existing title, a new title shall be enacted containing the new law as a chapter or chapters, each chapter to contain a proper designation and descriptive name or heading, as provided in subsection (c) of this section.

(b) A new title shall be created only as a last resort and only when it would be unreasonable to include the new law in an existing title. If a new title is created, it shall be given a name and a number sequentially following that of the last title number. New titles shall be given names which are broad and comprehensive in scope so that each will accommodate the greatest number of new laws having related subject matter.

(c) The reserved sections, subchapters, chapters, and subtitles are for the purpose of accommodating future growth and expansion of the law, thereby permitting the insertion in the Code of new laws in their most logical positions with respect to existing related laws. When a new unit is enacted it shall be given a name, which shall be sufficiently broad and comprehensive to describe generally its subject matter, and a number designating its position within a title. The name is not to be confused with the title of a bill.

(d) A unit should be repealed, as distinct from amended, when an outright repeal thereof is intended or when the subject matter of the proposed new law is more than a mere amendment or revision of the old unit.

(e) When sections of this Code are amended, the descriptive headings or catchlines immediately preceding or within them need not be amended. When new sections are enacted, descriptive headings or catchlines need not be enacted to accompany them except that any desired changes in the section numbers contained in the headings or catchlines shall be made by specific statutory amendments of the numbers and new sections shall be assigned proper title section numbers by the law which enacts them.

(f) In the enactment of new laws, the plan, scheme, style, format, arrangement, and classification of this Code shall be followed as closely as possible with the result that the Code and all amendments to it will compose a harmonious entity containing all the laws of the State of Arkansas of a general and permanent nature.



§ 1-2-117 - Severability of provisions of Code.

Except as otherwise specifically provided in this Code, in the event any title, subtitle, chapter, subchapter, section, subsection, subdivision, paragraph, subparagraph, item, sentence, clause, phrase, or word of this Code is declared or adjudged to be invalid or unconstitutional, such declaration or adjudication shall not affect the remaining portions of this Code which shall remain in full force and effect as if the portion so declared or adjudged invalid or unconstitutional was not originally a part of this Code.



§ 1-2-118 - Effective date of Code.

This Code is effective at midnight, December 31, 1987.



§ 1-2-119 - Common and statute law of England adopted.

The common law of England, so far as it is applicable and of a general nature, and all statutes of the British Parliament in aid of or to supply the defects of the common law made prior to March 24, 1606, which are applicable to our own form of government, of a general nature and not local to that kingdom, and not inconsistent with the Constitution and laws of the United States or the Constitution and laws of this state, shall be the rule of decision in this state unless altered or repealed by the General Assembly of this state.



§ 1-2-120 - Effect of repeal of statute.

(a) When a statute is repealed and the repealing statute is afterwards repealed, the first statute shall not thereby be revived unless by express words.

(b) When any criminal or penal statute is repealed, all offenses committed or forfeitures accrued under it while it was in force shall be punished or enforced as if it were in force, notwithstanding the repeal, unless otherwise expressly provided in the repealing statute.

(c) No action, plea, prosecution, or proceeding, civil or criminal, pending at the time any statutory provision is repealed shall be affected by the repeal but shall proceed in all respects as if the statutory provision had not been repealed.



§ 1-2-121 - Bills and laws to be clear and unambiguous.

No bill shall be considered and no law enacted unless the bill or law is written in clear, unambiguous language.



§ 1-2-122 - Laws requiring use of registered mail -- Alternative use of certified mail.

(a) Anything permitted or required by the laws of this state to be served or transmitted by registered mail, except when required by any law promulgated by the National Conference of Commissioners on Uniform State Laws and referred to as a uniform state law, may be transmitted either by registered mail or by certified mail with return receipt requested, and return receipts for the delivery of certified mail shall be received in the courts as evidence of delivery to the same extent as return receipts for the delivery of registered mail.

(b) When service of summons, process, or notice is provided for and permitted by registered or certified mail under the laws of Arkansas, delivery shall not be restricted to the United States Postal Service. It shall be deemed an actual and valid service of the summons, process, or notice when an alternative mail carrier delivers the summons, process, or notice by the same or similar process as required by law.



§ 1-2-123 - Official printed version of Code -- Official electronic version of Code -- Printed version to take precedence.

If the official electronic version of the Arkansas Code differs from the official hard copy version of the Arkansas Code, the hard copy version shall take precedence over the electronic version.



§ 1-2-124 - Respectful language -- Disabilities.

(a) (1) The General Assembly recognizes that language used in reference to individuals with disabilities shapes and reflects society's attitudes toward people with disabilities. Many of the terms currently used demean the humanity and natural condition of having a disability. Certain terms are demeaning and create an invisible barrier to inclusion as equal community members.

(2) The General Assembly finds it necessary to clarify preferred language for new and revised laws by requiring the use of terminology that puts the person before the disability.

(b) (1) In any bill or resolution, the Bureau of Legislative Research shall avoid all references to:

(A) "Disabled";

(B) "Developmentally disabled";

(C) "Mentally disabled";

(D) "Mentally ill";

(E) "Mentally retarded";

(F) "Handicapped";

(G) "Cripple"; and

(H) "Crippled".

(2) The Arkansas Code Revision Commission shall change such references in any existing statute or resolution as sections including these references are republished or otherwise amended by law.

(3) The Bureau of Legislative Research and the commission shall replace the inappropriate terms in subdivision (b)(1) of this section with the following terms:

(A) "Individuals with disabilities";

(B) "Individuals with developmental disabilities";

(C) "Individuals with mental illness"; and

(D) "Individuals with intellectual disabilities".

(c) (1) In any administrative rule, a state agency shall avoid the inappropriate terms in subdivision (b)(1) of this section and shall use the terms in subdivision (b)(3) of this section.

(2) Each state agency shall review its rules for uses of the inappropriate terms in subdivision (b)(1) of this section.

(3) If a state agency identifies a use of an inappropriate term under subdivision (b)(1) of this section in a rule, it shall promulgate a revision to the rule to replace the inappropriate term with a term under subdivision (b)(3) of this section.

(4) Each state agency shall complete the review under subdivision (c)(2) of this section by January 1, 2012.

(5) As used in this subsection, "state agency" means any office, board, commission, department, council, bureau, or other agency of state government having authority by statute enacted by the General Assembly to promulgate or enforce administrative rules.

(d) A statute, resolution, or rule is not invalid because it does not comply with this section.






Subchapter 2 - -- Construction

§ 1-2-201 - Applicability of §§ 1-2-202 and 1-2-203.

The rules prescribed in §§ 1-2-202 and 1-2-203 shall apply in all cases, both civil and criminal, unless it is otherwise specially provided or unless there is something in the context or subject matter repugnant to that construction.



§ 1-2-202 - Liberal construction.

All general provisions, terms, phrases, and expressions used in any statute shall be liberally construed in order that the true intent and meaning of the General Assembly may be fully carried out.



§ 1-2-203 - Words importing number and gender.

(a) When any subject matter, party, or person is described or referred to by words importing the singular number or the masculine gender, several matters and persons, and females as well as males, and bodies corporate as well as individuals, shall be deemed to be included.

(b) Whenever, in any statute, words importing the plural number are used in describing or referring to any matter, parties, or persons, any single matter, party, or person shall be deemed to be included, although distributive words may not be used.



§ 1-2-204 - "Heretofore" and "hereafter".

Whenever the term "heretofore" occurs in any statute, it shall be construed to mean any time previous to the day when the statute shall take effect. Whenever the term "hereafter" occurs, it shall be construed to mean the time after the statute containing the term shall take effect.



§ 1-2-205 - General severability.

The provisions of each and every act enacted by the General Assembly after July 24, 1973, are declared to be severable and, unless it is otherwise specifically provided in the particular act, the invalidity of any provision of that act shall not affect other provisions of the act which can be given effect without the invalid provision.



§ 1-2-206 - Effect of construction of statute by circuit court.

Whenever, by the decision of any circuit court, a construction may be given to any penal or other statute, every act done in good faith in conformity with that construction after the making of the decision, and before the reversal thereof by the Supreme Court of Arkansas, shall be so far valid that the party doing the act shall not be liable to any penalty or forfeiture for any act that shall have been adjudged lawful by the decision of the circuit court.



§ 1-2-207 - Identical acts -- Same subject matter.

(a) (1) When identical acts are enacted by the General Assembly during the same session, the act which the Governor signs last shall be deemed to have repealed the earlier enactment.

(2) If the Governor does not sign one (1) or both of the acts then the act which was last voted on by either house of the General Assembly shall be deemed to have repealed the other identical enactments.

(b) (1) When more than one (1) act concerning the same subject matter is enacted by the General Assembly during the same session, whether or not specifically amending the same sections of the Arkansas Code or an uncodified act, all of the enactments shall be given effect except to the extent of irreconcilable conflicts in which case the conflicting provision of the last enactment shall prevail.

(2) The last enactment is the one which the Governor signs last or if the Governor does not sign one of the acts then the last enactment is the act which was last voted on by either house of the General Assembly.



§ 1-2-208 - "Fiscal session" and "regular session" defined.

As used in the Arkansas Code, an act of the General Assembly, and an initiated measure:

(1) "Fiscal session" means with respect to the General Assembly the legislative session in which the General Assembly may consider only appropriation bills under Arkansas Constitution, Article 5, § 5(c); and

(2) "Regular session" means with respect to the General Assembly the legislative session in which the General Assembly may consider any bill under Arkansas Constitution, Article 5, § 5(b).






Subchapter 3 - -- Arkansas Code Revision Commission

§ 1-2-301 - Creation -- Members.

(a) (1) There is created within the legislative branch of government a commission to be known as the Arkansas Code Revision Commission.

(2) The commission shall consist of seven (7) voting members and four (4) nonvoting observer members.

(b) (1) The voting members shall be selected and appointed as follows:

(A) Two (2) members of the Senate appointed by the President Pro Tempore of the Senate;

(B) Two (2) members of the House of Representatives appointed by the Speaker of the House of Representatives; and

(C) Three (3) members of the Bar of Arkansas appointed by the Supreme Court of Arkansas.

(2) (A) The nonvoting observer members shall be:

(i) The Dean of the School of Law of the University of Arkansas at Fayetteville or, if there is no such dean, the individual occupying the position of acting dean;

(ii) The Dean of the School of Law of the University of Arkansas at Little Rock or, if there is no such dean, the individual occupying the position of acting dean;

(iii) The Attorney General or his or her designee; and

(iv) The Director of the Bureau of Legislative Research or his or her designee.

(B) The nonvoting observer members of the commission shall be privileged to attend all meetings of the commission and shall enjoy the full rights of membership on the commission, including the right to discuss matters pending before the commission and to participate in debate of issues before the commission, but shall not cast a vote on any issue pending before the commission.

(C) Each member appointed by the Supreme Court of Arkansas shall serve for a term of four (4) years, and each member appointed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall serve for a term of two (2) years.

(D) The appointing authorities shall have power to fill any vacancies occurring in the membership appointed by them.

(E) The commission shall meet and select a chair.

(F) (i) Nonlegislator members shall, to the extent funds are appropriated therefor, be eligible to receive reimbursement for mileage and reimbursement for expenses in accordance with § 25-16-902.

(ii) Legislator members shall be entitled to reimbursement for expenses and per diem at the same rate and from the same source as provided by law for members of the General Assembly attending meetings of interim committees.



§ 1-2-302 - Code Revisor and staff assistance.

(a) (1) The Bureau of Legislative Research shall employ a person to serve as Code Revisor.

(2) (A) The Director of the Bureau of Legislative Research shall seek the advice of the Arkansas Code Revision Commission before employing a person as Code Revisor and before terminating the employment of a person who is serving as Code Revisor.

(B) The commission shall be entitled to interview applicants for the position of Code Revisor.

(b) The director shall consult with the commission concerning the duties, authority, and responsibility of the Code Revisor and concerning the code revision duties of other bureau personnel who assist the commission.



§ 1-2-303 - Powers and duties.

(a) (1) The Arkansas Code Revision Commission from time to time shall arrange for the publication of compilations, recompilations, revisions, codifications, or recodifications of or cumulative or noncumulative supplements to the statutes of Arkansas.

(2) The commission shall arrange for the solicitation and receipt of competitive bids for all these publications on such terms as it deems reasonable.

(3) Specifications for the publications shall be drawn under the supervision of and subject to approval by the commission.

(4) (A) Contracts shall be awarded to the lowest responsible bidder, taking into consideration, among other things, estimated time of performance, quality of work, probability of timely and adequate performance, and experience of the company regarding the services sought by the commission.

(B) If the best interests of the state would be served, any and all bids submitted to the commission regarding any publication project may be rejected, and the commission may negotiate any necessary contract with the party most qualified to perform the services sought by the commission.

(5) (A) The price at which publications under this section shall be sold shall be fixed from time to time by the commission.

(B) If the commission enters into a contract with a publisher for any publication, the price at which the publication under the contract shall be sold shall be fixed from time to time by agreement between the commission and the publisher.

(6) Supplements and replacement volumes published under the supervision of the commission shall be prima facie evidence of the law contained in the supplements and replacement volumes.

(b) In the commission's discretion and subject to the provisions and requirements of § 19-4-1109, the commission may enter into contracts for professional services to the commission, which contracts may include, but are not limited to, the purposes of:

(1) (A) Creating and maintaining up-to-date continuing computerized database banks of the statutes of Arkansas by use of magnetic tape or other means of photographic or electronic preservation and reproduction systems with facilities for electronic access and retrieval.

(B) However, before the commission shall enter into any contract for computerized database banks of the statutes of Arkansas, the commission shall confer with and seek the advice of the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Legislative Council, and the Director of the Bureau of Legislative Research with respect to the needs and requirements for use of computerized database banks of the statutes of Arkansas:

(i) For electronic access and statutory retrieval in connection with a computerized bill drafting and bill processing system;

(ii) To meet the needs of the General Assembly and the committees of the General Assembly; and

(iii) To assist in the preparation of acts signed by the Governor for printing of the official Acts of Arkansas.

(C) The commission shall confer periodically with the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Legislative Council, and the director and shall seek their advice with respect to means of upgrading and improving the computerized database banks to meet the needs and requirements for their respective uses;

(2) Providing continuing assistance to the commission in the maintenance of the databases and the appropriate codification of legislation enacted by the General Assembly;

(3) Performing those other services which are determined by the commission from time to time to be reasonably required and necessary in order to maintain availability to the State of Arkansas of up-to-date computerized database indices of the statutes of Arkansas and in furtherance of its duties and authority as otherwise provided by this subchapter and by other provisions of law; and

(4) Preparing a codification of all the statutes in a proposed code of laws to be presented to the General Assembly for approval and enactment, or, in lieu of a single codification of all of the state's statutes, preparation of recommended codes of a similar subject or nature in proposed titles or chapters of a code for consideration by the General Assembly for enactment from time to time with the overall objective of eventually incorporating all of the state's statutes in a unified codification of those laws.

(c) The Code Revisor and other designated personnel of the Bureau of Legislative Research shall assist the commission:

(1) To make continual studies and conduct reviews of the common law, statutes, and current judicial decisions of the state in order to identify:

(A) Obsolete statutes;

(B) Overlapping and duplicating laws;

(C) Inequitable or inconsistent laws;

(D) Deficiencies in existing laws which contribute to indefiniteness of interpretation of the purpose of those laws or the legislative intent of those laws;

(E) Deficiencies in administrative procedures;

(F) Defects in practice and procedure; and

(G) Deficiencies of due process provisions in the enforcement of the criminal laws of this state;

(2) To prepare initial drafts of corrective legislation to be filed with the Legislative Council no later than April 1 of the next calendar year following the adjournment of each session; and

(3) (A) To make studies of the methods, means, and systems used in the various states for the compilation, codification, revision, and publication of the compilations, codifications, or statutes of those states.

(B) These studies are to be used by the commission in determining means of improving the codification of the statutes of Arkansas and to prepare recommendations to the General Assembly in regard to the codification of statutes.

(d) (1) In exercising the powers and duties imposed upon it by this subchapter, the commission shall not authorize any change in the substance or meaning of any provision of the Arkansas Code or any act of the General Assembly. The bureau shall not change the substance or meaning of any provision of the Arkansas Code or any act of the General Assembly. However, the bureau working under the direction of the commission may:

(A) Correct the spelling of words;

(B) Change capitalization for the purpose of uniformity;

(C) Correct manifest typographical and grammatical errors;

(D) Correct manifest errors in references to laws and other documents;

(E) Correct manifest errors in internal reference numbers;

(F) Substitute the proper Arkansas Code section number, subchapter number, chapter number, subtitle number, title number, or other number or designation for the terms "this act", "the preceding Code section", or any similar words or phrases;

(G) Number, renumber, redesignate, and rearrange chapters, subchapters, sections, subsections, and subdivisions, or any combination or portion of chapters, subchapters, sections, subsections, and subdivisions;

(H) Change internal reference numbers to agree with renumbered chapters, subchapters, sections, subsections, subdivisions, or portions of chapters, subchapters, sections, subsections, and subdivisions;

(I) Substitute the correct calendar date for "the effective date of this act" and other phrases of similar import;

(J) Correct inaccurate references to:

(i) Funds;

(ii) Fund accounts;

(iii) The titles of officers;

(iv) The names of departments or other agencies of the federal government, the state government, or local governments, and the names of other entities; and

(v) The short titles of other laws;

(K) Make any other name changes necessary to be consistent with the laws currently in effect;

(L) Alphabetize definitions and make any necessary changes to conform the definitions sections to Arkansas Code style and format;

(M) Insert or delete hyphens in words to follow correct grammatical usage;

(N) Change numerals or symbols to words or vice versa and add figures or words if they are merely repetitions of written words or vice versa for purposes of uniformity and style;

(O) Change the form of nouns, pronouns, and verbs for purposes of style and grammar;

(P) Correct punctuation;

(Q) Correct word usage;

(R) Change gender-specific language to gender-neutral language; and

(S) Remove obsolete language.

(2) Except as provided in subdivision (d)(1) of this section, the wording, punctuation, and format of sections of acts shall appear in the Arkansas Code exactly as enacted by the General Assembly.

(3) No law may be removed from the Arkansas Code unless specifically repealed by the General Assembly.

(4) Every section of each act which is required to be codified shall be codified as a complete section of the Arkansas Code unless otherwise consented to by the director.

(5) Sections of acts shall not be combined into the same Arkansas Code section unless they are identical or they specifically amend the same Arkansas Code section.

(6) (A) No section of an act shall be codified in more than one (1) place in the Arkansas Code without the prior approval of the director.

(B) If a section is applicable to more than one (1) title, chapter, subchapter, or section of the Arkansas Code, it shall only be codified in one (1) section unless otherwise consented to by the director, with notes indicating its applicability to other portions of the Arkansas Code.

(7) The commission shall notify the Legislative Council no later than the first Friday of each month of the discovery of problems with the acts or the Arkansas Code and recommend corrections.

(8) The commission shall insert a codifier's note under appropriate Arkansas Code sections to alert the reader to conflicting Arkansas Code provisions and other problems identified by the commission.

(9) (A) (i) The commission shall provide a copy of its conformed acts to the director within one hundred twenty (120) days after the adjournment of each session of the General Assembly.

(ii) The conformed acts may be provided in an electronic format.

(B) As used in subdivision (d)(9)(A) of this section, "conformed acts" means those documents prepared by the commission indicating the differences between the codification of the acts and the original forms of the acts.

(10) If the acts of the General Assembly are in markup format, language overstricken shall not be codified and underlined language shall not be underlined in the Arkansas Code.

(e) (1) Except as provided in subdivision (e)(2) of this section, the commission shall codify every initiated measure enacted by the people of Arkansas and every act of each regular and extraordinary session of the General Assembly.

(2) The commission shall not be required to codify the following language or sections found in initiated measures or acts of the General Assembly:

(A) Appropriation language;

(B) Boilerplate language;

(C) Codification clauses;

(D) Effective date language;

(E) Emergency clauses;

(F) Expiration date language;

(G) General repealers;

(H) Intent, purpose, construction, and applicability language;

(I) Language that specifically refers to an appropriation;

(J) Sections stating that they are not to be codified;

(K) Sections that the Legislative Council requests that the commission not codify;

(L) Local, special, or temporary language; and

(M) Severability clauses.

(f) (1) The Code Revisor is expected to notify the director on an act-by-act basis within one (1) business day after discovering that a change should be made which requires the prior approval of the director.

(2) The director is expected to respond to the Code Revisor within one (1) business day after receiving notice from the commission.

(g) (1) All uncodified local acts, special acts, and temporary acts, excluding appropriation acts, shall be cumulatively indexed by the commission using descriptive wording and shall include references to the act numbers and years of enactment.

(2) No later than one hundred twenty (120) days after the adjournment of each legislative session, the Code Revisor shall provide a report to the director and the Legislative Council identifying which acts and parts of acts of the session are to be cumulatively indexed pursuant to subdivision (g)(1) of this section.

(h) The director may delegate his or her authority under this section to another employee of the bureau.



§ 1-2-304 - Commission not to incur obligations absent appropriated or available funds.

(a) The Arkansas Code Revision Commission shall not enter into any contracts or incur any financial obligations with publishing firms for the compilation, recompilation, revision, codification, or recodification of the statutes of Arkansas, nor shall the commission enter into contracts for professional services or incur any obligation of a continuing nature as authorized in this subchapter if the expenditure of state funds will be required, unless funds have been appropriated or are available from other sources available to it for that purpose.

(b) In no event shall the commission create a financial commitment or obligation, to be paid by the commission or the State of Arkansas, in excess of the funds available to the commission for the biennial period in which the services or obligations are incurred.






Subchapter 4 - -- Commission on Uniform State Laws

§ 1-2-401 - Creation -- Members.

(a) A commission is created to be known as the "Commission on Uniform State Laws". The commission shall consist of three (3) recognized members of the bar who shall be appointed by the Governor for terms of four (4) years each and until their successors are appointed and, in addition thereto, any residents of this state who, because of long service in the cause of uniformity of state legislation, shall have been elected life members of the National Conference of Commissioners on Uniform State Laws.

(b) Upon the death, removal from the state, resignation, failure, or refusal to serve of any appointed commissioner, the appointed office becomes vacant and the Governor shall make an appointment to fill the vacancy for the unexpired term.



§ 1-2-402 - Meetings and organization.

The commissioners of the Commission on Uniform State Laws shall meet at least once in two (2) years and shall organize by means of the election of one (1) of their number as chair and another as secretary, who shall hold their respective offices for a term of two (2) years and until their successors are appointed.



§ 1-2-403 - Duties.

(a) Each commissioner shall attend the meetings of the National Conference of Commissioners on Uniform State Laws and, both in and out of the National Conference, shall do all in his or her power to promote uniformity in state laws upon all subjects where uniformity may be deemed desirable and practicable.

(b) The Commission on Uniform State Laws shall report to the General Assembly at each regular session, and from time to time thereafter as the commission may deem proper, an account of its transactions and its advice and recommendations for legislation.

(c) It shall also be the duty of the commission to bring about, as far as practicable, the uniform judicial interpretation of all uniform laws.






Subchapter 5 - -- Uniform Definition of Minorities in the State of Arkansas

§ 1-2-501 - Short title.

This subchapter shall be known as the "Minorities in Arkansas Act of 2001".



§ 1-2-502 - Legislative findings.

(a) The General Assembly finds that there are great disparities in the definition of "minority" in the Arkansas Code, and it would be advantageous to have a consistent definition of minority in the State of Arkansas.

(b) The General Assembly also recognizes that the number of people settling in Arkansas who are Hispanic immigrants or are of Hispanic background is rapidly increasing, and it would be advantageous to include Hispanics in the definition of minority in Arkansas.



§ 1-2-503 - "Minority" defined.

For terms of Arkansas law, "minority" means black or African American, Hispanic American, American Indian or Native American, Asian, and Pacific Islander.



§ 1-2-504 - Other definitions of "minority".

(a) When enacting specific laws, the definition of minority shall be expanded to include other racial or ethnic groups when it is considered necessary by a legislative body.

(b) However, under no circumstances should the definition of minority exclude black Americans or African Americans, Hispanic Americans, or American Indians or Native Americans.









Chapter 3 - Publication Of Laws, Reports, Etc.

§ 1-3-101 - Penalty.

Every person who shall fail to comply with the provisions of §§ 1-3-103 and 1-3-105 -- 1-3-108 shall be fined in any sum not exceeding one thousand dollars ($1,000).



§ 1-3-103 - Orders of Public Service Commission and Transportation Commission.

The respective secretaries of the Arkansas Public Service Commission and the Transportation Commission shall cause to be published one (1) time, in one (1) newspaper in each county in this state, all general orders of the respective commissions.



§ 1-3-105 - Report of commissioners of special improvement districts.

All annual reports of the commissioners of special improvement districts shall be published one (1) time in one (1) newspaper published in the municipality in which the district exists.



§ 1-3-106 - Newspapers eligible to publish notices.

In all counties in which there are cities of the first class, the publication provided for in this chapter may be made in one (1) daily newspaper of general circulation or in one (1) or more weekly newspapers of general circulation in the county.



§ 1-3-107 - Fees for publishing notices.

(a) The fees allowed for the publications provided in this chapter shall not exceed one-half (1/2) of the legal rate provided by law for the publication of legal notices except in the case of a newspaper having a sworn circulation of more than five thousand (5,000) when full legal rates shall be paid.

(b) (1) All accounts for publication required by § 1-3-102 [repealed] shall be paid by the state.

(2) All accounts under § 1-3-103 shall be paid by the state when approved by the Arkansas Public Service Commission or the Arkansas Transportation Commission, as appropriate.

(3) All accounts for publications required by § 1-3-104 shall be paid by the county in which the publications are made, when the publications are approved by the county court, and the respective levying courts are authorized to make appropriation for that purpose.

(4) All accounts for publications under § 1-3-105 shall be paid by the improvement districts making the publications when the publications have been approved by the commissioners of the districts.



§ 1-3-108 - Publications in more than one newspaper.

The officials who are required by this chapter to cause publications to be made may cause them to be made in more than one (1) newspaper when it is possible to secure more general publicity without additional expense.



§ 1-3-109 - Printing of publication cost.

(a) All newspapers publishing anything under the provisions of §§ 1-3-101, 1-3-103, and 1-3-105 -- 1-3-109 shall print free of charge at the head of each of the publications, in type of double the size of the publication itself, the following words: "The cost of this publication to the taxpayers is the sum of __________ dollars."

(b) Any newspaper or proprietor or editor of any newspaper failing to comply with this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).






Chapter 4 - State Symbols, Motto, Etc.

§ 1-4-101 - State flag.

(a) (1) (A) The official state flag shall be a rectangle of red on which is placed a large white diamond, bordered by a wide band of blue on which are twenty-five (25) white stars.

(B) Across the diamond shall be the word "ARKANSAS" and four (4) blue stars, with one (1) star above and three (3) stars below the word "ARKANSAS".

(C) The star above the word "ARKANSAS" shall be below the upper corner of the diamond.

(D) The three (3) stars below the word "ARKANSAS" shall be placed so that one (1) star shall be above the lower corner of the diamond and two (2) stars shall be placed symmetrically, parallel above and to the right and left of the star in the lower corner of the diamond.

(2) The colors used for the official state flag shall be the same as those used on the United States flag, specifically to include:

(A) Old Glory Red or its equivalent; and

(B) Old Glory Blue or its equivalent.

(b) The three (3) stars so placed are designed to represent the three (3) nations, France, Spain, and the United States, which have successively exercised dominion over Arkansas. These stars also indicate that Arkansas was the third state carved out of the Louisiana Purchase. Of these three (3) stars, the twin stars parallel with each other signify that Arkansas and Michigan are twin states, having been admitted to the Union together on June 15, 1836. The twenty-five (25) white stars on the band of blue show that Arkansas was the twenty-fifth state admitted to the Union. The blue star above the word "ARKANSAS" is to commemorate the Confederate States of America. The diamond signifies that this state is the only diamond-bearing state in the Union.

(c) An official state flag shall be made in the United States.



§ 1-4-102 - Salute to state flag.

The following is adopted as the official salute to the Arkansas Flag: "I salute the Arkansas Flag with its diamond and stars. We pledge our loyalty to thee."



§ 1-4-103 - Lowering of flags upon death of public officials.

(a) It shall be the policy of the State of Arkansas to honor and pay tribute to certain public officials by lowering the state flags located on public buildings and other public property to half-mast from the time notice of the official's death is received through the day on which funeral services are conducted for the deceased official.

(b) This section shall apply with respect to the following officers:

(1) Current and past members of the United States Congress from the State of Arkansas;

(2) Current constitutional officers of the State of Arkansas;

(3) Former Governors of the State of Arkansas;

(4) Current members of the Arkansas General Assembly; and

(5) Current members of the Arkansas Supreme Court.

(c) The provisions of this section shall not interfere with or restrict the authority of the Governor to order the state flag lowered to half-mast by executive proclamation at times other than those mentioned in this section.



§ 1-4-104 - Distribution of flags.

(a) (1) The Secretary of State shall obtain a sufficient quantity of flags of the United States and of the State of Arkansas in order that the flags that have been flown over the State Capitol Building may be made available to members of the House of Representatives and Senate and to the Governor for distribution to civic groups, schools, and organized youth groups in their respective areas.

(2) The flags described under this section and purchased by the Secretary of State shall be made in the United States.

(b) A sufficient quantity of flags shall be obtained to permit the Secretary of State to make available for distribution in the manner authorized in this section:

(1) Fifteen (15) Arkansas flags and ten (10) United States flags per calendar year to each member of the House of Representatives and the Senate;

(2) One hundred (100) flags per calendar year, which may be either Arkansas flags or United States flags as indicated by the Governor, to the Governor; and

(3) Twenty-five (25) Arkansas flags and twenty-five (25) United States flags per calendar year to:

(A) The office of the Speaker of the House of Representatives;

(B) The office of the President Pro Tempore of the Senate;

(C) The Lieutenant Governor;

(D) The Secretary of State;

(E) The Treasurer of State;

(F) The Auditor of State; and

(G) The Commissioner of State Lands.

(c) The provisions of this section shall be in lieu of any other law of this state which provides for the Secretary of State to furnish copies of flags for distribution to civic groups, schools, and organized youth groups.



§ 1-4-105 - Pronunciation of state name.

Whereas, confusion of practice has arisen in the pronunciation of the name of our state and it is deemed important that the true pronunciation should be determined for use in oral official proceedings.

And, whereas, the matter has been thoroughly investigated by the State Historical Society and the Eclectic Society of Little Rock, which have agreed upon the correct pronunciation as derived from history and the early usage of the American immigrants.

Be it therefore resolved by both houses of the General Assembly, that the only true pronunciation of the name of the state, in the opinion of this body, is that received by the French from the native Indians and committed to writing in the French word representing the sound. It should be pronounced in three (3) syllables, with the final "s" silent, the "a" in each syllable with the Italian sound, and the accent on the first and last syllables. The pronunciation with the accent on the second syllable with the sound of "a" in "man" and the sounding of the terminal "s" is an innovation to be discouraged.



§ 1-4-106 - State nickname.

Because of our unsurpassed scenery, clear lakes, free-flowing streams, magnificent rivers, meandering bayous, delta bottomlands, forested mountains, and abundant fish and wildlife, the official nickname for the State of Arkansas is proclaimed to be "The Natural State".



§ 1-4-107 - State motto.

The motto of the State of Arkansas shall be "Regnat Populus".



§ 1-4-108 - Official seals.

(a) It shall be the duty of the Governor to procure a seal for the State of Arkansas, which shall present the following impressions, devices, and emblems, to wit: An eagle at the bottom, holding a scroll in its beak, inscribed "Regnat Populus", a bundle of arrows in one claw and an olive branch in the other; a shield covering the breast of the eagle, engraved with a steamboat at top, a beehive and plow in the middle, and sheaf of wheat at the bottom; the Goddess of Liberty at the top, holding a wreath in her right hand, a pole in the left hand, surmounted by a liberty cap, and surrounded by a circle of stars outside of which is a circle of rays; the figure of an angel on the left, inscribed "Mercy", and a sword on the right hand, inscribed "Justice", surrounded with the words "Seal of the State of Arkansas".

(b) The Secretary of State, Auditor of State, and Treasurer of State shall each have a seal of office presenting the impressions, devices, and emblems presented by the Seal of State except that the surrounding words on the Secretary of State's seal shall be "Seal of the Secretary of State, Arkansas", on the Auditor of State's seal shall be "Seal of the Auditor of State, Arkansas", and on the Treasurer of State's seal shall be "Seal of the Treasurer of State, Arkansas".

(c) All official seals used in the state shall present the same impressions, emblems, and devices presented by the Seal of State, except that the surrounding words shall be such as to indicate the office to which each seal belongs.



§ 1-4-109 - State flower.

The apple blossom is declared to be the state floral emblem of Arkansas.



§ 1-4-110 - State insect.

The honeybee is designated as the official state insect for the State of Arkansas.



§ 1-4-111 - State gem, mineral, and rock.

(a) The diamond is adopted and designated the official state gem of the State of Arkansas.

(b) Quartz crystal is adopted and designated the official state mineral of the State of Arkansas.

(c) Bauxite is adopted and designated the official state rock of the State of Arkansas.



§ 1-4-112 - State beverage.

Milk is designated as the state beverage of Arkansas.



§ 1-4-113 - State musical instrument.

The fiddle is designated the official musical instrument of the State of Arkansas.



§ 1-4-114 - Poet laureate.

(a) The Governor is authorized to designate or appoint, by proclamation, a Poet Laureate of the State of Arkansas, which shall be an honorary title in recognition of outstanding accomplishments and contributions in poetry by a person who is a resident of the State of Arkansas.

(b) The person designated or appointed by the Governor as Poet Laureate of the State of Arkansas shall be a person whose name was selected from a list of names submitted to the Governor upon recommendation of a committee consisting of the principal heads of the English departments of all state-supported universities and colleges.



§ 1-4-115 - State fruit and vegetable.

It is found and determined by the General Assembly that the South Arkansas Vine Ripe Pink Tomato has a taste, texture, appearance, and aroma second to none and that the tomato is botanically a fruit and used as a vegetable. It is further determined by the General Assembly that Arkansas does not have a state fruit or a state vegetable. Therefore, the South Arkansas Vine Ripe Pink Tomato shall be the official state fruit and the official state vegetable.



§ 1-4-116 - State songs and anthem.

(a) (1) The songs "Arkansas (You Run Deep in Me)" and "Oh, Arkansas" shall each be designated and known as the official state song.

(2) The song "Arkansas", written in 1916 by Mrs. Eva Ware Barnett, shall be known and designated as Arkansas' official state anthem.

(3) The song "The Arkansas Traveler", as composed and approved by the State Song Commission in 1949 as the official state song, is adopted and designated as Arkansas' official historical song. However, this designation shall not modify or affect the use of any song designated as the official song or anthem of this state if that designation has been appropriately adopted by an act or concurrent resolution of the General Assembly.

(b) Recognizing that Arkansas has two (2) state songs, one (1) state anthem, and one (1) historical state song, the Secretary of State shall respond to requests for a copy of the Arkansas state song by furnishing copies of "Arkansas", written by Mrs. Eva Ware Barnett.



§ 1-4-117 - Official language.

(a) The English language shall be the official language of the State of Arkansas.

(b) This section shall not prohibit the public schools from performing their duty to provide equal educational opportunities to all children.



§ 1-4-118 - State bird.

The mockingbird is declared and everywhere recognized as the state bird of the State of Arkansas.



§ 1-4-119 - State tree.

The pine tree is declared and everywhere recognized as the state tree of the State of Arkansas.



§ 1-4-120 - State folk dance.

The dance known as the square dance is hereby designated and adopted as the American Folk Dance of the State of Arkansas.



§ 1-4-121 - Purple martin capitals.

(a) Since the purple martin, a bird known for its appetite for flying insects, is deemed by most as an attractive asset for its appearance, song, cleanliness, and diet -- America's Most Wanted Bird, and since the City of Lake Village in Chicot County of southeastern Arkansas is located along the North-South Flyway, the major migration route for millions of birds, the City of Lake Village in Chicot County, shall be designated by the General Assembly to be known as the "Southeast Purple Martin Capital of the State of Arkansas".

(b) The City of Fort Smith is hereby designated as the "Northwest Purple Martin Capital of Arkansas".



§ 1-4-122 - State mammal.

The white-tailed deer is hereby designated the official mammal of the State of Arkansas.



§ 1-4-123 - Trout capital of the U.S.A.

The City of Cotter, Arkansas, shall hereafter be known and may be referred to as the "Trout Capital of the U.S.A".



§ 1-4-124 - State soil.

The Stuttgart soil series, member of a soil family of fine, smectitic, thermic albaquultic hapludalfs, is designated and declared as the official Arkansas state soil.



§ 1-4-125 - State historic cooking vessel.

The Dutch oven is designated as the official historic cooking vessel of the State of Arkansas.



§ 1-4-126 - State butterfly.

(a) The Diana fritillary butterfly is designated the official butterfly of the State of Arkansas.

(b) (1) This section does not require a state agency or office to republish a publication or brochure in order to list or display the state butterfly.

(2) A state agency or office may include the information concerning the state butterfly in future publications or brochures or in a scheduled update to a publication or brochure.

(c) This section does not grant a protected status to the Diana fritillary butterfly.



§ 1-4-127 - State grain.

(a) Rice is designated the official grain of the State of Arkansas.

(b) (1) This section does not require a state agency or office to republish a publication or brochure in order to list or display the state grain.

(2) A state agency or office may include the information concerning the state grain in future publications or brochures or in a scheduled update to a publication or brochure.



§ 1-4-128 - Lowering of state flags when a member of the armed services is killed in action.

(a) As used in this section, "public building" means a structure occupied by an agency of the State of Arkansas or its political subdivisions.

(b) The State of Arkansas may honor and pay tribute to a member of the armed services who is killed in action by lowering a state flag located on a public building to half-staff any time after learning of the death of a member of the armed services for a period not to exceed three (3) days.

(c) This section applies to a member of the armed services who was or has been a resident of the State of Arkansas.



§ 1-4-129 - State grape.

(a) The Cynthiana grape, or Vitis Aestivalis, is designated the official grape of the State of Arkansas.

(b) (1) This section does not require a state agency or office to republish a publication or brochure in order to list or display the state grape.

(2) A state agency or office may include the information concerning the state grape in future publications or brochures or in a scheduled update to a publication or brochure.

(c) This section does not grant a protected status to the Cynthiana grape.



§ 1-4-130 - State nut.

(a) The pecan is designated the official nut of the State of Arkansas.

(b) This section does not require a state agency or office to republish any publication or brochure in order to list or display the state nut. A state agency or office may include the information concerning the state nut in future publications or brochures or in any scheduled update to a publication or brochure.

(c) This section does not grant a protected status to the pecan.






Chapter 5 - Holidays And Observances

§ 1-5-101 - Official holidays.

(a) The following days are declared to be the sole official holidays applicable to state government in Arkansas:

(1) New Year's Day -- January 1;

(2) Dr. Martin Luther King, Jr.'s Birthday and Robert E. Lee's Birthday -- the third Monday in January;

(3) George Washington's Birthday and Daisy Gatson Bates Day -- the third Monday in February;

(4) Memorial Day -- the last Monday in May;

(5) Independence Day -- July 4;

(6) Labor Day -- the first Monday in September;

(7) Veterans Day -- November 11;

(8) Thanksgiving Day -- the fourth Thursday in November;

(9) Christmas Eve -- December 24;

(10) Christmas Day -- December 25; and

(11) An employee's birthday -- an employee is granted one (1) holiday to observe his or her birthday.

(b) A holiday falling on a Saturday will be observed on the preceding Friday. A holiday falling on a Sunday will be observed on the succeeding Monday.

(c) It is the specific intent of the General Assembly that all state employees shall be entitled to eleven (11) paid holidays per year. The Office of Personnel Management of the Department of Finance and Administration shall promulgate rules and regulations to assure this legislative intent.



§ 1-5-102 - State offices to be closed on holidays -- Exceptions.

(a) All state offices shall be closed on all days declared to be legal holidays under the laws of this state, and all persons employed thereby shall not be required to work on legal holidays. However, this section shall not apply to those state government offices wherever located and to those employees that are essential to the preservation and protection of the public peace, health, and safety, nor to the offices of the various constitutional officers who may use their own discretion in the matter of closing their offices on legal holidays.

(b) It is the specific intent of this section that all state offices be closed on all legal holidays even though one (1) or more legal holidays shall fall during a regular session, a fiscal session, or a special session of the General Assembly, provided that, with respect to state offices located in Pulaski County, those offices shall not be closed for any legal holiday during a regular session, a fiscal session, or a special session of the General Assembly unless they are permitted to close by resolution of the General Assembly, but those offices shall maintain only a minimum number of employees necessary to carry on the business of the offices.

(c) Any state employee who is required to work on a legal holiday, for any reason, shall be entitled to equivalent time off at a later date.

(d) Notwithstanding the provisions of subsection (a) of this section, state-supported institutions of higher learning in this state may require the employees of the institutions to work on any of the holidays established in § 1-5-101, but if the employees are required to work on any day declared as a legal holiday, the employees shall be entitled to equivalent time off on another date.



§ 1-5-103 - State office closings by proclamation.

Nothing in §§ 1-5-101, 1-5-102, and 1-5-104 shall be construed as prohibiting the Governor from establishing by executive proclamation additional days when state offices shall be closed in observance of special events, or for other reasons at his or her discretion.



§ 1-5-104 - Entitlement to paid holiday or equivalent time.

(a) To be eligible for holiday pay, the employee must be on pay status his or her last scheduled work day before the holiday and his or her first scheduled work day after the holiday.

(b) When a holiday falls while an employee is on annual or sick leave, that day is charged as a holiday and that day will not be charged against his or her annual or sick leave.

(c) When a holiday falls on an employee's regular scheduled day off, he or she will be given equivalent time off.

(d) The following provisions apply to employees who cannot take holidays as scheduled:

(1) Employees must work on holidays when the needs of the agency require it. Department or agency directors will determine the need;

(2) Days off for holidays worked may be taken at a time approved by the employee's supervisor. They are to be taken as soon as it is practical;

(3) Supervisors are responsible for scheduling days off in lieu of holidays for their employees. Department heads and supervisors are responsible for informing their employees of the schedule and the observance of all provisions.



§ 1-5-105 - Commercial paper payable day after holiday.

All bills of exchange, drafts, or promissory notes which shall become payable on a legal holiday shall be payable on the day next succeeding the holiday.



§ 1-5-106 - Memorial days generally.

The following days shall not be legal holidays but shall be memorial days to be commemorated by the issuance of appropriate proclamations by the Governor:

(1) General Douglas MacArthur Day -- January 26;

(2) Silas Hunt Day -- February 2;

(3) Abraham Lincoln's Birthday -- February 12;

(4) Arkansas Teachers' Day -- First Tuesday in March;

(5) Arbor Day -- Third Monday in March;

(6) Patriots' Day -- April 19;

(7) Arkansas Bird Day -- April 26;

(8) Good Friday -- Friday preceding Easter;

(9) Jefferson Davis' Birthday -- June 3;

(10) Columbus Day -- October 12; and

(11) Senator Hattie W. Caraway Day -- December 19.



§ 1-5-107 - Confederate Flag Day.

The Saturday immediately preceding Easter Sunday of each year is designated as "Confederate Flag Day" in this state.



§ 1-5-108 - White Cane Safety Day.

(a) October 15 of each year is declared to be "White Cane Safety Day".

(b) The Governor shall annually prior to October 15 issue a proclamation proclaiming October 15 as "White Cane Safety Day" and in the proclamation shall:

(1) Comment upon the significance of the white cane;

(2) Call upon the citizens of the state to observe the provisions of § 20-14-301 et seq. and to take precautions necessary to the safety of the visually impaired, hearing impaired, and other persons with physical disabilities;

(3) Remind the citizens of the state of the policies of the state with respect to the visually impaired, hearing impaired, and other persons with physical disabilities, as prescribed by § 20-14-301 et seq., and urge the citizens to cooperate in carrying out those policies; and

(4) Emphasize the need for the citizens of this state to:

(A) Be aware of the presence of the visually impaired, hearing impaired, and other persons with physical disabilities in the community;

(B) Keep safe and functional for the visually impaired, hearing impaired, and other persons with physical disabilities the:

(i) Streets;

(ii) Highways;

(iii) Sidewalks;

(iv) Walkways;

(v) Public buildings;

(vi) Public facilities;

(vii) Other public places;

(viii) Places of public accommodation, amusement, and resort; and

(ix) Other places to which the public is invited; and

(C) Offer assistance to the visually impaired, hearing impaired, and other persons with physical disabilities upon appropriate occasions.



§ 1-5-109 - Prisoners of War Remembrance Day.

(a) The ninth day of April of each year shall hereafter be known as "Prisoners of War Remembrance Day".

(b) On this day every Arkansan is encouraged to commemorate the sacrifices of those persons who suffered captivity in foreign lands while in the service of their country. Furthermore, all Arkansans are encouraged to devote some portion of Prisoners of War Remembrance Day in solemn contemplation on the plight of the men and women of this country who have been held prisoners of war.

(c) The superintendent of each public school in this state shall arrange for appropriate exercises on campus to commemorate Prisoners of War Remembrance Day.



§ 1-5-110 - National Garden Week.

The first full week in June is hereby established as "National Garden Week".



§ 1-5-111 - Arkansas Agriculture Recognition Day.

The first Friday in March of each year is designated as "Arkansas Agriculture Recognition Day" in this state.



§ 1-5-112 - POW/MIA Recognition Day.

(a) The third Friday in September shall be known as "POW/MIA Recognition Day" to honor American prisoners of war and those missing in action, all of whom have made extraordinary sacrifices on behalf of the United States of America.

(b) POW/MIA Recognition Day shall not be a legal holiday, but shall be a memorial day to be commemorated by the issuance of an appropriate proclamation by the Governor.



§ 1-5-113 - Native American Heritage Week.

(a) The third week in September of each year shall be known in Arkansas as "Native American Heritage Week" to honor the integral role that Native Americans have played in the history of the state and the rich contributions Native Americans have made to the history of Arkansas, including the state's role as home to many of the roads and trails along the Trail of Tears.

(b) The Governor shall annually, prior to the third week in September, issue a proclamation proclaiming Native American Heritage Week and in the proclamation shall:

(1) Comment on the significance that Native Americans have played in the state's history; and

(2) Call upon the citizens of the state to observe Native American Heritage Week and to commemorate Native Americans' cultural contributions to the heritage of Arkansas.



§ 1-5-114 - Juneteenth Independence Day.

(a) The third Saturday in June shall be known as "Juneteenth Independence Day" to commemorate the end of over two hundred (200) years of slavery in the United States of America and to demonstrate racial reconciliation and healing from the legacy of slavery.

(b) Juneteenth Independence Day shall not be a legal holiday but shall be a memorial day to be commemorated by the issuance of an appropriate proclamation by the Governor.



§ 1-5-115 - Firefighter Recognition Day.

(a) January 27 of each year shall be known as "Firefighter Recognition Day" in order to honor the men and women who make extraordinary sacrifices on behalf of the citizens of the State of Arkansas while in the line of duty.

(b) Firefighter Recognition Day shall not be a legal holiday but shall be a memorial day to be commemorated by the issuance of an appropriate proclamation by the Governor.



§ 1-5-116 - Hemophilia Awareness Day.

(a) The General Assembly finds that:

(1) Hemophilia is the name of several hereditary genetic illnesses that impair the body's ability to control bleeding;

(2) Hemophilia is characterized by excessive, uncontrollable bleeding caused by missing or low-level clotting factor in the blood;

(3) Hemophiliac bleeding may occur even when a sufferer has sustained no injury;

(4) Hemophiliac bleeding most often occurs in the joints and in the head;

(5) Approximately twenty thousand (20,000) citizens nationwide are suffering from hemophilia, and one (1) in each five thousand (5,000) live male births in the United States results in hemophilia;

(6) Hemophilia affects males almost exclusively, affecting one in five thousand (1 in 5,000) males;

(7) Hemophilia occurs in all demographic groups;

(8) There is no cure for hemophilia; and

(9) Hemophilia is a lifelong condition that can be controlled with regular injections of the deficient clotting factor.

(b) The first Monday in May of each year shall be known in Arkansas as "Hemophilia Awareness Day".

(c) Hemophilia Awareness Day shall not be a legal holiday but shall be a memorial day to be commemorated by the issuance of an appropriate proclamation by the Governor.









Title 2 - Agriculture

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

§ 2-1-101 - Prohibition against center pivot irrigation discharge on interstate.

(a) It is unlawful for a person, sole proprietorship, partnership, or corporation that engages in irrigation of any farm or agricultural lands to intentionally permit or cause any center pivot irrigation water to be discharged onto the traveled portion of any interstate or state highway.

(b) (1) A first violation of this section shall cause a warning to be issued.

(2) Upon conviction of a second or subsequent offense, the offender shall be guilty of a violation and punished by a fine of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).

(c) It is an affirmative defense to prosecution under this section that the discharge of center pivot irrigation waters onto an interstate or state highway resulted from winds of such intensity that no mechanical device that is intended to prevent spray from reaching the roadway could have prevented the spraying or that the discharge resulted from excessive rainfall that contributed to flooding of the roadway.



§ 2-1-102 - Sustainable agriculture.

(a) As used in this section, "sustainable" includes without limitation:

(1) Science-based practices supported by research; and

(2) The use of technology that is demonstrated to lead to broad, outcomes-based performance improvements that:

(A) Meet the needs of the present; and

(B) Improve the ability of future generations to meet their needs while advancing progress toward environmental, social, and economic goals and the well-being of agricultural producers and rural communities.

(b) Sustainable agriculture may use continuous improvement principles with goals that include without limitation:

(1) Increasing agricultural productivity;

(2) Improving human health through access to safe, nutritious, and affordable food; and

(3) Enhancing agricultural and surrounding environments, including without limitation water, soil, and air quality, biodiversity, and habitat preservation.

(c) (1) The Arkansas Agriculture Department and the State Plant Board shall interpret any administrative rule or regulation promulgated by a state or federal agency that establishes standards for harvesting or producing agricultural crops in accordance with the definition and guidelines provided in this section.

(2) This section does not apply to silviculture and any rules or regulations regarding silviculture.






Subchapter 2 - -- Arkansas Young and Beginning Farmer Advisory Board

§ 2-1-201 - Established.

(a) The Arkansas Young and Beginning Farmer Advisory Board is established to advise agriculture-related agencies of state government with respect to the impact the agencies have on the future of agriculture and the agricultural way of life in Arkansas and to help young Arkansas farmers appreciate their heritage and agricultural work in relation to the history and the economy of Arkansas.

(b) The offices of the board shall be located within the Arkansas Agriculture Department in Little Rock, and the department shall provide administrative staff for the board and its committees.



§ 2-1-202 - Board qualifications and terms.

(a) The Arkansas Young and Beginning Farmer Advisory Board shall consist of members appointed under § 2-1-203 who are residents and electors of this state.

(b) (1) The membership of the board shall be made up of young persons interested in the preservation and development of agriculture in Arkansas and the preservation of the agricultural way of life.

(2) Each member shall be under the age of forty-five (45) at the beginning of the member's term.

(3) (A) At least sixteen (16) of the members shall be full-time farmers having eighty percent (80%) or more of their personal incomes from farming or agricultural activities.

(B) The remainder of the board's membership may be less-than-full-time farmers or persons employed in an agriculture-related business.

(c) (1) (A) Except for the initial terms of the board, each member shall serve for a term of two (2) years.

(B) The term of office of each member shall begin on January 15 following the expiration date of his or her predecessor's term and shall end on January 14 of the second year following the year in which the term began.

(C) The terms of the initial members shall be staggered evenly between one (1) year and two (2) years as may be determined by lot at the board's first meeting.

(2) Any vacancies arising in the membership of the board for any reason other than the expiration of the regular terms shall be filled by appointment by the appointing authority effective until the expiration of the regular term.



§ 2-1-203 - Board membership.

The membership of the Arkansas Young and Beginning Farmer Advisory Board shall be as follows:

(1) Four (4) members appointed by the Governor;

(2) One (1) member appointed by the Lieutenant Governor;

(3) One (1) member appointed by each United States Senator for Arkansas who shall represent the state at large;

(4) One (1) member appointed by each Arkansas Representative of the United States House of Representatives in whose congressional district the member shall reside;

(5) Two (2) members appointed by the President Pro Tempore of the Senate;

(6) Two (2) members appointed by the Speaker of the House of Representatives;

(7) Three (3) members appointed by the Vice President for Agriculture of the Division of Agriculture of the University of Arkansas System to represent each Cooperative Extension Service district;

(8) One (1) member appointed by the Director of the Arkansas Livestock and Poultry Commission;

(9) One (1) member appointed by the Director of the Arkansas Natural Resources Commission;

(10) One (1) member appointed by the Director of the State Plant Board;

(11) Two (2) members appointed by the Secretary of the Arkansas Agriculture Department.



§ 2-1-204 - Powers and duties.

The Arkansas Young and Beginning Farmer Advisory Board shall:

(1) Communicate to the general public and the federal government the importance of young and beginning farmers to agriculture in the State of Arkansas;

(2) Address issues relating to the needs of young and beginning farmers in Arkansas;

(3) Establish committees to develop projects relating to aspects of life for young and beginning farmers in Arkansas;

(4) (A) Hold meetings of the board at least two (2) times a year.

(B) Special meetings may be held at the call of the chair;

(5) Promulgate a mission statement and the administrative procedures necessary to implement this subchapter; and

(6) Apply for, receive, and use gifts, grants, and donations from private or public sources.



§ 2-1-205 - Meetings.

(a) The Vice President for Agriculture of the University of Arkansas System shall call the first meeting of the Arkansas Young and Beginning Farmer Advisory Board.

(b) (1) At the first meeting, the board shall select from its membership a chair, a vice chair, and a secretary who shall serve until the first meeting of the board in the following year.

(2) The board shall elect officers annually to serve one-year terms at the board's first meeting of each calendar year.

(c) (1) The board shall divide itself into four (4) committees for finance, education, environment, and product promotion.

(2) Each internal committee shall have a chair elected by the board.

(d) A quorum shall consist of not less than a majority of the membership of the board, and the affirmative vote of that number is necessary for the disposition of the board's business.

(e) (1) Members of the board shall receive no pay for services with respect to attendance at each regular or special meeting of the board.

(2) (A) However, if funds are appropriated for the purpose, members are entitled to reimbursement under § 25-16-902 for each day the board is in session.

(B) Reimbursement is in an amount equal to the maximum daily allowance for meals and lodging paid as provided by law to a state employee for in-state travel plus mileage at the rate per mile provided by law for the reimbursement of mileage expense for state employees for travel from their homes to the place of the meeting and their return.



§ 2-1-206 - Ancillary committee.

(a) The Arkansas Young and Beginning Farmer Advisory Board may establish under its administrative procedures an ancillary committee of outside agricultural representatives to assist and advise the board and work on projects designated by the board.

(b) The ancillary committee may be composed of members from each of the following organizations and agriculture-related businesses:

(1) Arkansas Farm Bureau Federation;

(2) Arkansas Cattlemen's Association;

(3) Arkansas Poultry Federation;

(4) The Arkansas aquaculture industry;

(5) The Arkansas row crop producers; and

(6) Other agriculture promotion groups, boards, and commissions.









Chapter 2 - Agricultural Cooperative Associations

Subchapter 1 - -- General Provisions

§ 2-2-101 - Purpose.

(a) The purposes of this subchapter are to provide for:

(1) The formation and operation of agricultural cooperative associations; and

(2) The rights, powers, liabilities, and duties of cooperative associations.

(b) Associations organized under this subchapter shall be deemed to be nonprofit, inasmuch as they are not organized for the purpose of making profits for themselves or for their members as proprietors, but only for their members as patrons and employees of the associations.



§ 2-2-102 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Agricultural products" means horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and any other farm, ranch, plantation, and range products;

(2) "Association" means any association organized under this subchapter;

(3) "Member" means a member of record as determined pursuant to the articles of association and bylaws of an association. The term "member" shall include the holder of a membership in an association without capital stock and the holder of common stock in an association organized with capital stock; and

(4) "Person" means individuals, firms, partnerships, corporations, and associations.



§ 2-2-103 - Construction.

(a) Any provisions of law which otherwise would be in conflict with this subchapter shall not be construed as applying to an association provided for in this subchapter.

(b) No provision of law shall be deemed to be repealed by this subchapter.

(c) This subchapter shall not affect the provisions of the Cooperative Marketing Act, § 2-2-401 et seq.



§ 2-2-104 - Who may organize.

Any number of persons, not less than five (5), who are engaged in the production of agricultural commodities may form a cooperative association with or without capital stock under the provisions of this subchapter.



§ 2-2-105 - Reasons for organizing.

An association may be organized to engage in any agricultural or related activity, including, but without limitation, any activity in connection with the producing, marketing, selling, harvesting, dairying, preserving, drying, processing, canning, packing, milling, ginning, compressing, storing, transporting, handling, or utilization of any agricultural or forestry products produced by it or delivered to it by its members or others; with the manufacturing or marketing of the by-products thereof, or in connection with the purchase, hiring, or use by it or its members or others of supplies, machinery, or equipment; in the acquisition or improvement of land; in the construction or maintenance of houses, barns, sheds, or facilities for its use or the use of its members; for indemnifying or replacing damaged, lost, or destroyed livestock or other tangible personal property pertaining to agriculture belonging to its members; in burial activities; or the furnishing of medical, dental, health, hospitalization, nursing, or any related services, or medicines or medical supplies to its members and their families.



§ 2-2-106 - Powers.

Each association incorporated under this subchapter shall have the following powers:

(1) To engage in any activity in connection with any agricultural or related activity, including, but without limitation, any activity in connection with the producing, marketing, selling, harvesting, dairying, preserving, drying, processing, canning, packing, milling, ginning, compressing, storing, transporting, handling, or utilization of any agricultural or forestry products produced by it or delivered to it by its members or others; with the manufacturing or marketing of the by-products thereof; in connection with the purchase, hiring, or use by it or its members or others of supplies, machinery, or equipment; in the acquisition or improvement of land; in the construction or maintenance of houses, barns, sheds, or facilities for its use or the use of its members; for indemnifying or replacing damaged, lost, or destroyed livestock or other tangible personal property pertaining to agriculture belonging to its members; in burial activities; or the furnishing of medical, dental, health, hospitalization, nursing, or any related services, or medicines or medical supplies to its members and their families;

(2) To borrow money and to make advances to members;

(3) (A) To establish funds in pools for the purposes of indemnifying or replacing damaged, lost, or destroyed livestock or other tangible personal property pertaining to agriculture belonging to members.

(B) Associations organized under this subchapter which shall engage in the activities enumerated in this subdivision (3) shall not be deemed to be insurance companies and shall not be subject to the insurance laws of Arkansas;

(4) To purchase or otherwise acquire and to hold, own, and exercise all rights of ownership in, and to sell, transfer, or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the production, warehousing, handling, or marketing of any of the products of the type handled by the association;

(5) To establish reserves and to invest those funds in bonds or such other property as may be provided in the bylaws;

(6) To purchase or otherwise acquire or to buy, hold, and exercise all privileges of ownership or tenancy over such real and personal property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto;

(7) (A) To arrange medical, dental, health, surgical, nursing, hospitalization, and related services and benefits for the members and families of the members.

(B) Associations organized under this subchapter for the purposes specified in this subdivision (7) shall not be deemed to be insurance companies and shall not be subject to the insurance laws of Arkansas;

(8) (A) To do each and every thing necessary, suitable, or proper for the accomplishment of any of the purposes or the attainment of any one (1) or more of the objects enumerated in this section, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly.

(B) In addition, to exercise and possess all powers, rights, and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged, and to do any such thing anywhere;

(9) To contract and to sue and be sued; and

(10) To act as agent or representative of any members or others in any of the activities enumerated in this section.



§ 2-2-107 - Members.

(a) (1) Under the terms and conditions prescribed in its bylaws, an association formed under this subchapter may admit any persons as members who are engaged in the production of agricultural commodities, including the lessees and tenants of lands used for production of agricultural commodities and lessors and landlords who receive as rent all or part of the crops raised on the leased premises, and issue certificates of common stock or membership to them.

(2) Certificates of stock or membership shall not be transferable except as provided in the articles of association or the bylaws. No person shall otherwise acquire, by operation of law or otherwise, the benefits of membership except as provided in this subchapter.

(b) If a member of any association organized under this subchapter is other than a natural person, the member may be represented by any individual, associate, officer, manager, or member thereof, duly authorized in writing.



§ 2-2-108 - Articles of association.

(a) Each association formed under this subchapter must prepare and file articles of association, setting forth:

(1) The name of the association;

(2) The purposes for which it is formed;

(3) The place where its principal business will be transacted, which shall be its domicile;

(4) The term for which it is to exist, which may be perpetual;

(5) The number of directors thereof, which must not be fewer than five (5) and may be any number in excess thereof, and the term of office of the directors;

(6) If organized without capital stock, the classes of membership, if more than one (1) class of membership is authorized, and the rules determining the property rights of all classes of members in the event of dissolution; and

(7) (A) If organized with capital stock, the amount of stock and the number of shares into which it is divided and the par value thereof.

(B) (i) The capital stock may be divided into preferred and common stock.

(ii) If so divided, the articles of association must contain a statement of the number of shares of stock to which preference is granted, the nature and definite extent of the preference and privileges granted to each, and the number of shares of stock to which no preference is granted.

(b) The articles must be subscribed by the incorporators and acknowledged by them before an officer authorized by the law of this state to take and certify acknowledgments. They shall be filed and recorded in the office of the Secretary of State.



§ 2-2-109 - Amendments to articles.

(a) The articles of association may be altered or amended at any regular or special meeting of the stockholders or members called for that purpose.

(b) Amendments to the articles of association, when so adopted, shall be certified by the president and secretary of the association and shall be filed with the Secretary of State.



§ 2-2-110 - Bylaws -- Amendment of articles or bylaws.

(a) (1) Each association incorporated under this subchapter must adopt for its government and management a code of bylaws not inconsistent with the articles of association or the powers granted in this subchapter.

(2) A majority vote of the incorporators and members or stockholders or their written assent is necessary to adopt the bylaws.

(3) Each association under its bylaws may provide without limitation for any or all of the following matters:

(A) The time, place, and manner of calling and conducting its meetings;

(B) The number of stockholders or members constituting a quorum;

(C) (i) The right of members or stockholders to vote; and

(ii) The conditions, manner, form, and effect of such votes;

(D) The number of directors constituting a quorum;

(E) (i) The qualifications, duties, and terms of office of directors and officers;

(ii) The time of their election; and

(iii) The mode and manner of giving notice thereof;

(F) Penalties for violations of the bylaws;

(G) The form and manner of amendment of bylaws;

(H) (i) The amount of entrance, organization, and membership fees, if any;

(ii) The manner and method of collection of the fees; and

(iii) The purposes for which they may be used;

(I) (i) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association;

(ii) The charge, if any, to be paid by each member or stockholder for services rendered by the association to him or her and the time of payment and the manner of collection; and

(iii) The producing, marketing, renting, leasing, or other contract between the association and its members or stockholders, which every member or stockholder may be required to sign; and

(J) (i) The qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common and preferred stock;

(ii) The method, time, and manner of permitting members to withdraw;

(iii) The manner of assignment and transfer of the interest of members and of the shares of common and preferred stock;

(iv) The conditions upon which and the time when membership of any member shall cease;

(v) The mode, manner, and effect of the expulsion of a member;

(vi) The manner of determining the value of a member's or stockholder's interest and the provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his or her membership;

(vii) The method, time, and manner of allotment and distribution of surpluses;

(viii) The manner and method of removal from office of any officer or director of the association; and

(ix) The manner and method of filling vacancies.

(b) (1) For the purpose of amending the articles of association or for the purpose of amending the bylaws of the association, or for both purposes, a quorum for any stockholders' meeting for all associations organized under this subchapter shall be members or voting stockholders representing five percent (5%) of the voting power of the association who shall be present in person or voting by proxy.

(2) As to all other association business, the quorum established by the stockholders or members as authorized in subdivision (a)(3)(B) of this section, which may include members or stockholders voting in person or by proxy, shall govern.

(c) For the purpose of amending articles of association or for the purpose of amending bylaws of the association, or for both purposes, a majority vote of the votes cast at a meeting at which a quorum is present, in person or by proxy, shall be sufficient to adopt amendments.



§ 2-2-111 - Regular and special meetings.

(a) In its bylaws, each association shall provide for one (1) or more regular meetings annually.

(b) (1) The board of directors shall have the right to call a special meeting at any time. Members or stockholders holding ten percent (10%) of the voting power may file a petition with the chair of the board stating the specific business to be brought before the association and demand a special meeting at any time.

(2) These meetings must be called by the board.

(c) (1) Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least five (5) days prior to the meeting.

(2) The bylaws may require instead that the notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association. If no newspaper is published at that place, notice may be given in a newspaper having circulation at the principal place of business of the association.



§ 2-2-112 - Board of directors.

(a) (1) The affairs of the association shall be managed by a board of not less than five (5) directors.

(2) (A) (i) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to the districts.

(ii) In such cases, the bylaws shall specify the number of directors to be elected by each district and the manner and method of reapportioning the directors and redistricting the territory covered by the association. The bylaws may provide for a quorum of the directors in each district.

(B) The bylaws may provide that primary elections should be held in each district to elect the directors apportioned to the districts, and the results of all the primary elections must be ratified by the next regular meeting of the association or may be considered final as to the association.

(b) The bylaws may provide that one (1) or more directors may be appointed by the Governor, the Dean of the College of Agriculture of the University of Arkansas, or any other designated federal or state public official or commission.

(c) (1) Where not otherwise prohibited by the bylaws, the directors of the association may provide a fair remuneration for the time actually spent by its officers, directors, and employees in its service.

(2) No director, during the term of his or her office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association.

(d) The bylaws may provide for an executive committee and may allot to the committee all the functions and powers of the board of directors, subject to the general direction and control of the board.



§ 2-2-113 - Officers.

(a) The board of directors shall elect a president, one (1) or more vice presidents, a secretary, and a treasurer, and they may combine the two (2) latter officers and designate the combined office as secretary-treasurer.

(b) (1) The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board.

(2) In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board.



§ 2-2-114 - Certificates of membership or stock.

(a) When a member of an association established without capital stock has paid his or her membership fee in full, he or she shall receive a certificate of membership.

(b) Except for debts lawfully contracted between the member and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his or her membership fee or his or her subscription to the capital stock, including any unpaid balance on any promissory notes given in payment thereof.

(c) (1) Unless provided otherwise in the articles of association or bylaws of an association, no member or stockholder shall be entitled to more than one (1) vote.

(2) In an election for directors, the number of votes a member or stockholder is entitled to cast may be multiplied by the number of directors being elected. The member or stockholder may distribute the votes among as many candidates as he or she shall see fit.

(d) Any provision of this subchapter or any other law which is applied to an association organized under this subchapter, referring to requirements for a vote or quorum based on a total number or proportion of members or stockholders, shall mean the number or proportion of the votes entitled to be cast by the members or stockholders where an association's articles of association or bylaws entitle any member to more than one (1) vote.

(e) For purposes of this subchapter or any other law which is applied to an association formed under this subchapter, if permitted by the articles of association or the bylaws of the association, any vote of a member or stockholder may be made in person or by proxy and may be counted in the establishment of a quorum.

(f) (1) No stockholder of a cooperative association organized under this subchapter shall own more than one-twentieth (1/20) of the common stock of the association or more than one (1) share of common stock if there are fewer than twenty (20) common stockholders.

(2) Such an association, in its bylaws, may limit the amount of common stock which one (1) member may own to any amount less than one-twentieth (1/20) of the common stock.

(g) (1) Any association organized with stock under this subchapter may issue preferred stock, with or without the right to vote.

(2) The stock may be redeemable or retirable by the association on such terms and conditions as may be provided for by the articles of association and printed on the face of the certificate.

(h) (1) (A) No association shall issue stock or a membership certificate to a member until it has been fully paid for.

(B) The promissory notes of the members may be accepted by the association as full or partial payment.

(2) The association shall hold the stock or membership certificate as security for the payment of the note, but such retention as security shall not affect the member's right to vote.



§ 2-2-115 - Matters referred to membership.

Upon demand of one-third (1/3) of the entire board of directors, any matter that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting. A special meeting may be called for that purpose.



§ 2-2-116 - Marketing contracts -- Participation agreements.

(a) (1) Upon resolution adopted by its board of directors, any association may enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts, and arrangements with its members, other persons, cooperatives, corporations, or associations formed in this or any other state for the cooperative and more economical carrying on of its business or any parts of its business.

(2) Any two (2) or more associations by agreement between them may unite in employing and using or may expressly employ and use the same methods, means, and agencies for carrying on and conducting their respective businesses.

(b) In addition to or in lieu of the marketing contracts authorized in subsection (a) of this section, the association and its members or others may make and execute any other type of participation agreement in cases in which the association will engage in other than marketing activities as authorized under this subchapter.



§ 2-2-117 - Remedies for breach of bylaws or contracts.

(a) (1) The bylaws or the marketing or participation contract of any association existing under this subchapter may fix specific sums as liquidated damages to be paid by the member or stockholder to the association upon the breach or threatened breach by him or her of any provision of the participation agreement or upon the breach or threatened breach by him or her of any provision of the marketing contract regarding the sale or delivery or withholding of products.

(2) These instruments may further provide that the member will pay all costs, premiums for bonds, expenses, and fees in case any action is brought upon the contract by the association.

(3) These provisions shall be valid and enforceable in the courts of law or equity of this state, and the clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.

(b) (1) In the event of any breach or threatened breach of the marketing contract by a member or other person, the association shall be entitled to an injunction to prevent the breach or further breach of the contract and to a decree of specific performance of the contract.

(2) (A) Pending the adjudication of the action and upon filing a verified complaint showing the breach or threatened breach and upon filing a bond in the sum of one hundred dollars ($100), the association shall be entitled to an injunction against the member or other person.

(B) The chancellor, in his or her discretion, may increase the bond to five hundred dollars ($500), after a hearing on five (5) days' notice to the parties if justice demands an increase in the amount of the bond.

(c) In any civil action, upon any marketing contract of any member with any association existing under this subchapter, it shall be conclusively presumed that the products produced by any person, firm, or corporation during the period of time covered by the marketing contract, on the land of the member, however and by whomsoever produced, are the products of the member. As such, the products of the member are subject to the marketing contract if the products have been grown or acquired under any contract between the member and the other person, firm, or corporation entered into after the execution of the marketing contract. In such actions, the remedies for nondelivery or breach shall lie and be enforceable against the persons, firms, or corporations.



§ 2-2-118 - Penalties for inducing breach of contract.

Any person or any corporation whose officers or employees knowingly induce or attempt to induce any person to breach his or her marketing or participation contract with an association shall be guilty of a violation and upon conviction shall be subject to a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for the offense and shall be liable to the association aggrieved in a civil suit in the penal sum of five hundred dollars ($500) for each offense.



§ 2-2-119 - General corporation laws.

The provisions of the general corporation laws of this state, and all powers and rights thereunder, shall apply to the associations organized under this subchapter, except where the provisions are in conflict with or inconsistent with the express provisions of this subchapter.



§ 2-2-120 - Interest in similar entities.

An association organized or existing under this subchapter may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or association, with or without capital stock, engaged in any of the activities authorized under this subchapter, whether formed under this subchapter or any other law of this or any other state.



§ 2-2-121 - Existing entities may participate.

(a) (1) Any corporation or association organized under previously existing statutes for purposes authorized in this subchapter, which are otherwise eligible under the provisions of this subchapter, may be brought under the provisions of this subchapter by a majority vote of its stockholders or members.

(2) (A) It shall make out in duplicate a statement signed and sworn to by the president or vice president and secretary to the effect that the corporation or association has decided, by a majority vote of its stockholders or members, to accept the benefits and be bound by the provisions of this subchapter. The statement shall be filed with the charter or articles of association.

(B) The charter or articles of association of the corporation or association shall be amended, if necessary, to comply with the provisions of this subchapter. The charter or articles of association shall be filed as required in this subchapter, except that they shall be signed by a majority of the members of the board of directors.

(b) The bylaws of the corporation or association shall also be amended, if necessary, to comply with the provisions of this subchapter.

(c) The filing fee for filing the statement and charter or articles of association shall be the same as for filing an amendment to the articles of association.



§ 2-2-122 - Arrangements not in restraint of trade.

No association organized or existing under this subchapter shall be deemed to be a combination in restraint of trade or an illegal monopoly or an attempt to lessen competition or fix prices arbitrarily, nor shall the marketing or participation contracts or agreements between the association and its members or others or any agreements authorized by this subchapter be considered illegal or in restraint of trade.



§ 2-2-123 - Annual license fee -- Taxation.

(a) Each association organized or existing under this subchapter shall pay an annual license fee of ten dollars ($10.00) to the Secretary of State.

(b) (1) In addition, each association shall be subject to the Arkansas Gross Receipts Act of 1941, as amended, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, as amended, § 26-53-101 et seq., and all other taxes levied in this state. However, any association which immediately distributes at the close of each business year all surpluses by cash or certificate to its members shall not be subject to the Income Tax Act of 1929, § 26-51-101 et seq., with respect to the income.

(2) Each association shall be subject to taxes upon its real estate and personal property.



§ 2-2-124 - Filing fees.

For filing articles of association, an association organized under this subchapter shall pay five dollars ($5.00), and it shall pay two dollars and fifty cents ($2.50) for filing an amendment to the articles.






Subchapter 2 - -- Cotton Associations

§ 2-2-201 - Membership.

(a) A person, firm, or corporation shall become a member of a cotton cooperative association organized and domesticated under the laws of the State of Arkansas only when the membership contract shall be in duplicate and shall state the time of the duration of each contract signed both by the member and the association.

(b) The signature of any person on a draft or check containing conditions which purport to make a person a member of a cotton cooperative association as a prerequisite to obtaining money on any draft or check given to him or her for any cotton which he or she has sold or pledged to any cotton cooperative association shall not be construed as making the person a member of the association, even though he or she has signed or endorsed the check or draft.



§ 2-2-202 - Penalty.

(a) Any person, firm, or corporation violating any provision of § 2-2-201 shall be guilty of a Class A misdemeanor.

(b) Each violation of any provision of § 2-2-201 shall be deemed a separate offense.






Subchapter 3 - -- Merger and Consolidation

§ 2-2-301 - Applicability.

Except as otherwise provided in this subchapter, the provisions of this subchapter shall apply exclusively to the merger, consolidation, mortgage, sale, and lease of assets of and by an association subject to the provisions of this subchapter.



§ 2-2-302 - Provisions supplemental.

(a) The provisions of this subchapter shall be supplemental to, and part of, §§ 2-2-101 -- 2-2-124, 2-2-201, and 2-2-202, and legislation amendatory and supplemental to these provisions relating to agricultural cooperative associations.

(b) The definitions of terms in § 2-2-102 shall be equally applicable with respect to terms used in this subchapter.



§ 2-2-303 - Procedure for merger.

(a) Any two (2) or more domestic associations created pursuant to § 2-2-101 et seq. may merge into one (1) of these associations pursuant to a plan of merger approved in the manner provided in this subchapter.

(b) The board of directors of each association shall, by resolution adopted by each board, approve a plan of merger setting forth:

(1) The names of the associations proposing to merge and the name of the association into which they propose to merge, which is designated as the "surviving association";

(2) The terms and conditions of the proposed merger;

(3) The manner and basis of converting the shares, patronage, or other interests of each merging association into shares or other interests of the surviving association;

(4) A statement of any changes in the articles of incorporation of the surviving association to be affected by the merger;

(5) The time when the merger shall become effective; and

(6) Such other provisions with respect to the proposed merger as are deemed necessary or desirable.



§ 2-2-304 - Procedure for consolidation.

(a) Any two (2) or more domestic associations created pursuant to § 2-2-101 et seq. may consolidate into a new association pursuant to a plan of consolidation approved in the manner provided in this subchapter.

(b) The board of directors of each association by a resolution adopted by each board shall approve a plan of consolidation setting forth:

(1) The names of the associations proposing to consolidate, and the name of the new association into which they propose to consolidate, which is designated as the "new association";

(2) The terms and conditions of the proposed consolidation;

(3) The manner and basis of converting the shares, patronage, or other interests of each association into shares or other interests of the new association;

(4) With respect to the new association, all of the statements required to be set forth in articles of incorporation for associations organized under this subchapter;

(5) The time when the consolidation shall become effective; and

(6) Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable.



§ 2-2-305 - Approval by members -- Abandonment.

(a) (1) Upon approving the plan of merger or plan of consolidation, the board of directors of each association by resolution shall direct the plan be submitted to a vote at a meeting of members, which may be either an annual or a special meeting.

(2) (A) Written or printed notice shall be given to each member not less than twenty (20) days before the meeting, in the manner provided in this subchapter for the giving of notice of meetings to members, and shall state the purpose of the meeting, whether the meeting is an annual or a special meeting.

(B) A copy or a summary of the plan of merger or plan of consolidation, as the case may be, shall be included in or enclosed with the notice.

(b) (1) At each meeting, a vote of the members shall be taken on the proposed plan of merger or consolidation.

(2) Each member of each association shall be entitled to vote on the proposed plan of merger or consolidation.

(3) The plan of merger or consolidation shall be approved upon receiving the affirmative vote of at least two-thirds (2/3) of the votes cast at the meeting in which members holding not less than fifty percent (50%) of the voting power of the association are represented in person or by proxy.

(c) After approval by a vote of the members of each association and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions, if any, set forth in the plan of merger or consolidation.



§ 2-2-306 - Articles of merger or consolidation.

Upon approval, articles of merger or articles of consolidation shall be executed by each association and filed in accordance with this subchapter, which shall be certified by the president and secretary of each association signing them and shall set forth:

(1) The plan of merger or the plan of consolidation, including the time when it shall become effective;

(2) As to each association:

(A) The number of shares or memberships outstanding or votes entitled to be cast; and

(B) If the shares or members of any class are entitled to vote as a class, the designation in number of outstanding shares or memberships or votes entitled to be cast by each class; and

(3) As to each association:

(A) The number of votes cast for and against the plan, respectively; and

(B) If any shares of any class of stock are entitled to vote as a class, the number of shares or votes of each class voted for and against the plan, respectively.



§ 2-2-307 - Effect of merger or consolidation.

(a) The merger or consolidation shall become effective upon the filing in accordance with this subchapter of articles of merger or consolidation or at a time not more than sixty (60) days after the filing, as may be specified in the articles as the time when the merger or consolidation shall become effective.

(b) When the merger or consolidation has been effected:

(1) The several associations party to the plan of merger or consolidation shall be a single association which, in the case of a merger, shall be that association designated in the plan of merger as the surviving association or, in the case of a consolidation, shall be the new association provided for in the plan of consolidation;

(2) Subject to this subchapter, the separate existence of all associations party to the plan of merger or consolidation, except the surviving or new association, shall cease;

(3) The surviving or new association shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of an association organized under this subchapter;

(4) (A) The surviving or new association shall possess all the rights, privileges, immunities, and franchises of a public as well as of a private nature of each of the merging or consolidating associations.

(B) (i) All property, real, personal, and mixed, and all debts due on whatever account, including subscriptions to shares, and all other choses in action, and all and every other interest of or belonging to, or due to each of the associations so merged or consolidated, shall be taken and deemed to be transferred to and vested in the single association without further act or deed.

(ii) The title to any real estate or any interest therein vested in any of the associations shall not revert or be in any way impaired by reason of the merger or consolidation;

(5) (A) The surviving or new association shall be responsible and liable for all the liabilities and obligations of each of the associations so merged or consolidated.

(B) Any claim existing or action or proceeding pending by or against any of the associations may be prosecuted as if the merger or consolidation had not taken place or the surviving or new association may be substituted in its place.

(C) Neither the rights of creditors nor any liens upon the property of any association shall be impaired by the merger or consolidation; and

(6) (A) In the case of a merger, the articles of incorporation of the surviving association shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger.

(B) In the case of a consolidation, the statements set forth in the articles of consolidation which are required or permitted to be set forth in the articles of incorporation of associations organized under this subchapter shall be deemed to be the original articles of incorporation of the new association.



§ 2-2-308 - Merger or consolidation of domestic and foreign associations.

(a) One (1) or more foreign associations and one (1) or more domestic associations may be merged or consolidated in the following manner if the merger or consolidation is permitted by the laws of the state or country under which each foreign association is organized:

(1) Each domestic association shall comply with the provisions of this subchapter with respect to the merger or consolidation, as the case may be, of domestic associations. Each foreign association shall comply with the applicable provisions of the laws of the state or country under which it is organized; and

(2) If the surviving or new association, as the case may be, is to be governed by laws of any country or state other than this state, it shall comply with the laws of Arkansas with respect to the admission of foreign associations if it is to transact business in this state. Moreover, it shall file with the Secretary of State of this state an irrevocable appointment of the Secretary of State as its agent to accept service of process in any proceeding.

(b) (1) The effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic associations if the surviving or new association is to be governed by the laws of this state.

(2) If the surviving or new association is to be governed by the laws of any country or state other than this state, the effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic associations, except insofar as the laws of the other state provide otherwise.



§ 2-2-309 - Continuance of association existence for title transfers.

(a) (1) The existence of each constituent association which has been dissolved through merger or consolidation shall be continued indefinitely without franchise tax liability for the limited purpose of enabling the constituent association to execute through its own officers formal deeds, conveyances, assignments, and other instruments evidencing the transfer from the constituent to the surviving association or new association created by consolidation of any or all properties, real and personal, which have passed from the constituent to the surviving or consolidated association by operation of law.

(2) The execution of any instruments shall not be essential to effect the transfer of title from the constituent to the surviving or consolidated association, inasmuch as the transfer will take effect through operation of law, but the power to execute the instruments is given to the end that it may be exercised:

(A) In respect to properties located in foreign jurisdictions which may not recognize a transmittal of title by operation of law under the merger and consolidation statutes of this state; and

(B) In any other situation where the directors of the surviving or consolidated association consider the execution of the instruments desirable.

(b) (1) This state will recognize and give effect to a transfer of personal property having a situs in this state which is effected by operation of the laws of another state through a merger or consolidation at any time conducted under the laws of the other state.

(2) (A) This state will recognize and give effect to a transfer of title to real estate located in this state effected by operation of law through a merger or consolidation conducted under laws of one (1) or more other states. This transfer shall be done on condition that a copy of the agreement of merger or consolidation, executed between the merging or consolidating associations and certified by the secretary of state of the state in which the surviving or consolidated association is domiciled, shall be filed for record with the Secretary of State of this state.

(B) The Secretary of State of this state shall receive the filing whether the surviving or consolidated association does or does not desire to be admitted to this state.



§ 2-2-310 - No approval for financial obligations -- Exception.

(a) The board of directors shall not be required to procure any consent from or authorization by the members, except in the instance of the increase of bonded indebtedness of the association, in authorizing:

(1) The procurement of loans, the creation of obligations under which the association is to be primarily or secondarily liable, and the issuance of notes, bonds, and other obligations; and

(2) The mortgage and pledge of all or any part of the association's assets, including after-acquired property, as security for any obligations so incurred.

(b) Where the bonded indebtedness is increased within the meaning of Arkansas Constitution, Article 12, Section 8, authorization of both the creation of the additional indebtedness and the lien securing it shall be required in conformity with the constitutional provision.



§ 2-2-311 - Regular disposition of property.

The sale, lease, or exchange of all or substantially all of the property and assets of an association, when made in the usual and regular course of the business of the association, may be made upon such terms and conditions and for such considerations, which may consist in whole or in part of money or real or personal property, including shares of any other domestic or foreign association, as shall be authorized by its board of directors, and no authorization or consent of the members shall be required.



§ 2-2-312 - Disposition of property other than in regular course of business.

A sale, lease, or exchange of all or substantially all the property and assets, with or without the goodwill of an association, if not made in the usual and regular course of its business, may be made upon the terms and conditions and for consideration, which may consist in whole or in part of money or real or personal property, including shares of any other domestic or foreign association, as may be authorized in the following manner:

(1) The board of directors shall adopt a resolution recommending the sale, lease, or exchange and directing the submission thereof to a vote at a meeting of members, which may be either an annual or a special meeting;

(2) Written or printed notice shall be given to each member of record within the time and in the manner provided in this subchapter for the giving of notice of special meetings of members. Whether the meeting is an annual or a special meeting, the notice shall state that the purpose or one of the purposes of the meeting is to consider the proposed sale, lease, or exchange;

(3) (A) At the meeting, the members may authorize the sale, lease, or exchange and may fix or may authorize the board to fix any or all of the terms and conditions thereof and the consideration to be received by the association.

(B) Each member of the association shall be entitled to vote thereon.

(C) The authorization shall require the affirmative vote of at least two-thirds (2/3) of the votes cast at the meeting in which members holding not less than fifty percent (50%) of the voting power of the association are represented in person or by proxy; and

(4) After the authorization by vote of members, the board, nevertheless, in its discretion may abandon the sale, lease, or exchange of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by members.



§ 2-2-313 - Rights of shareholders, members, and patrons.

(a) The merger or consolidation of an association under this subchapter shall constitute an assignment to the surviving or new association of all rights of any shareholder, member, or patron in the capital stock, patronage, or other interests in the association determined as of the effective date of the merger or consolidation.

(b) The shareholder, member, or patron in a merger, consolidation, sale, lease, or exchange of all or substantially all the property and assets of an association under this subchapter shall not be entitled to have the fair value of his or her capital stock, patronage, or other interests appraised as may otherwise be required by the general corporation laws of this state if:

(1) The surviving or new association in any merger or consolidation agrees to assume the obligations for the capital stock, patronage, or other interests of the merging or consolidating association, determined as of the effective date of the merger or consolidation, as may be provided under the bylaws or articles of association of the merging or consolidating association, or the association whose assets are sold or leased; or

(2) The acquiring association in any purchase or lease of all or substantially all of the property and assets of a transferring association pays consideration to the transferring association in cash or equity of the acquiring association, or both, the face value of which is equal to or greater than the face value of the issued and outstanding equity of the transferring association held by its shareholders, members, or patrons, determined as of the effective date of the sale or lease of assets.






Subchapter 4 - -- Marketing Associations

§ 2-2-401 - Title.

This subchapter shall be referred to as the "Cooperative Marketing Act".



§ 2-2-402 - Purpose.

The purpose of this subchapter is to:

(1) Promote, foster, and encourage the intelligent and orderly marketing of agricultural products through cooperation and to eliminate speculation and waste;

(2) Make the distribution of agricultural products as direct as can be efficiently done between producer and consumer; and

(3) Stabilize the marketing problems of agricultural products.



§ 2-2-403 - Definitions.

(a) As used in this subchapter:

(1) "Agricultural products" means horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and farm and ranch products;

(2) "Member" means actual members of associations without capital stock and holders of common stock in associations organized with capital stock;

(3) "Association" means any corporation organized under this subchapter; and

(4) "Person" means individuals, firms, partnerships, corporations, and associations.

(b) Associations organized under this subchapter shall be deemed nonprofit, inasmuch as they are not organized to make profits for themselves as such, or for their members as such, but only for their members as producers.



§ 2-2-404 - Who may organize.

Five (5) or more persons engaged in the production of agricultural products may form a nonprofit cooperative association, with or without capital stock, under the provisions of this subchapter.



§ 2-2-405 - Reasons for organizing.

An association may be organized to engage in any activity in connection with the marketing or selling of the agricultural products of its members or with the harvesting, preserving, drying, processing, canning, packing, ginning, compressing, storing, handling, shipping, or utilization thereof or the manufacturing or marketing of the by-products thereof; in connection with the manufacturing, selling, or supplying to its members of machinery, equipment, or supplies; in the financing of the enumerated activities; or in any one (1) or more of the activities specified in this subchapter.



§ 2-2-406 - Powers.

Each association incorporated under this subchapter shall have the following powers to:

(1) (A) Engage in any activity in connection with the marketing, selling, harvesting, preserving, drying, processing, canning, packing, ginning, compressing, storing, handling, or utilization of any agricultural products produced or delivered to it by its members; the manufacturing or marketing of the by-products thereof; in connection with the purchase, hiring, or use by members of supplies, machinery, or equipment; in the financing of any such activities; or in any one (1) or more of the activities specified in this section.

(B) No association, however, shall handle the products of nonmembers to an extent greater than that handled for members;

(2) Borrow money and to make advances to members;

(3) Act as the agent or representative of any member in any of the mentioned activities;

(4) Purchase or otherwise acquire and to hold, own, and exercise all rights of ownership in, and to sell, transfer, or pledge shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the handling or marketing of any of the products handled by the association;

(5) Establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the bylaws;

(6) Buy, hold, and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conducting and operation of any of the business of the association or incidental thereto; and

(7) (A) Do each and every thing necessary, suitable, or proper for the accomplishment of any one (1) of the purposes or the attainment of any one (1) or more of the objects enumerated in this section or conducive to or expedient for the interest or benefit of the association, and to contract accordingly.

(B) In addition, to exercise and possess all powers, rights, and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged.

(C) In addition, to have any other rights, powers, and privileges granted by the laws of this state to ordinary corporations, except as are inconsistent with the express provisions of this subchapter, and to do any such thing anywhere.



§ 2-2-407 - Members.

(a) Under the terms and conditions prescribed in its bylaws, an association may admit as members, or issue common stock only to, persons engaged in the production of the agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of agricultural products and any lessors and landlords who receive as rent part of the crop raised on the leased premises.

(b) If a member of a nonstock association is other than a natural person, the member may be represented by any individual, associate, officer, or member thereof, duly authorized in writing.

(c) An association organized under this subchapter may become a member or stockholder of any other association organized under this subchapter.



§ 2-2-408 - Articles of incorporation.

(a) Each association formed under this subchapter must prepare and file articles of incorporation setting forth:

(1) The name of the association;

(2) The purposes for which it is formed;

(3) The place where its principal business will be transacted;

(4) The term for which it is to exist, not exceeding fifty (50) years;

(5) (A) The number of directors, which must be not fewer than five (5) and may be any number in excess thereof; and

(B) The term of office of the directors;

(6) (A) (i) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal.

(ii) If unequal, the articles shall set forth the general rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed.

(B) The association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members, in accordance with the general rules.

(C) This provision of the articles of incorporation shall not be altered, amended, or repealed except by the written consent of the vote of three-fourths (3/4) of the members; and

(7) (A) If organized with capital stock, the amount of the stock and the number of shares into which it is divided and the par value thereof.

(B) (i) The capital stock may be divided into preferred and common stock.

(ii) If so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted, the number of shares of stock to which no preference is granted, and the nature and extent of the preference and privileges granted to each.

(b) (1) The articles must be subscribed by the incorporators and acknowledged by one (1) of them before an officer authorized by the law of this state to take and certify acknowledgment of deeds and conveyances.

(2) (A) They shall be filed in accordance with the provisions of the general corporation law of this state.

(B) When so filed, the articles of incorporation or certified copies shall be received in all the courts of this state and other places as prima facie evidence of the facts contained therein and of the due incorporation of the association.

(3) A certified copy of the articles of incorporation shall also be filed with the Dean of the College of Agriculture of the University of Arkansas at Fayetteville and the Secretary of State.



§ 2-2-409 - Amendments to articles.

(a) The articles of incorporation may be altered or amended at any regular meeting or at any special meeting called for that purpose.

(b) Amendments to the articles of incorporation when so adopted shall be certified to by the president and secretary of the association and shall be filed with the Secretary of State.



§ 2-2-410 - Filing fees.

For filing articles of incorporation, an association organized under this subchapter shall pay five dollars ($5.00), and for filing an amendment to the articles, it shall pay two dollars and fifty cents ($2.50).



§ 2-2-411 - Bylaws.

(a) Within thirty (30) days after its incorporation, each association incorporated under this subchapter must adopt a code of bylaws, not inconsistent with the powers granted by this subchapter, for its government and management.

(b) Each association under its bylaws may also provide for any or all of the following matters:

(1) The time, place, and manner of calling and conducting its meetings;

(2) The number of stockholders or members constituting a quorum;

(3) The right of members or stockholders to vote by proxy or by mail or by both, and the conditions, manner, form, and effect of these votes;

(4) The number of directors constituting a quorum;

(5) The qualifications, compensation, duties, and term of office of directors and officers; time of their election; and the mode and manner of giving notice thereof;

(6) Penalties for violations of the bylaws;

(7) The amount of entrance, organization, and membership fees, if any; the manner and method of collection of the fees; and the purposes for which they may be used;

(8) (A) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association;

(B) The charge, if any, to be paid by each member or stockholder for services rendered by the association to him or her and the time of payment and the manner of collection; and

(C) The marketing contract between the association and its members or stockholders, which every member or stockholder may be required to sign; and

(9) (A) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock;

(B) The method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock;

(C) The manner of assignment and transfer of the interest of members and the shares of common stock;

(D) The conditions upon which the membership of any member shall cease;

(E) The automatic suspension of the rights of a member when he or she ceases to be eligible for membership in the association and the mode, manner, and effect of the expulsion of a member; and

(F) (i) The manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his or her membership or, at the option of the association, by a conclusive appraisal by the board of directors.

(ii) In case of withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise his or her property interests in the association and shall fix the amount thereof in money, which shall be paid to him or her within one (1) year after the expulsion or withdrawal.



§ 2-2-413 - Regular and special meetings.

(a) In its bylaws, each association shall provide for one (1) or more regular meetings annually.

(b) (1) The board of directors shall have the right to call a special meeting at any time, and ten percent (10%) of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time.

(2) This meeting must be called by the directors.

(c) (1) Notice of all meetings together with a statement of the purposes thereof shall be mailed to each member at least ten (10) days prior to the meeting.

(2) The bylaws may require instead that the notice may be given by publication in a newspaper of general circulation published at the principal place of business of the association.



§ 2-2-414 - Board of directors.

(a) (1) The affairs of the association shall be managed by a board of not less than five (5) directors elected by the members or stockholders from their own number.

(2) (A) (i) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to the districts.

(ii) In this case, the bylaws shall specify the number of directors to be elected by each district and the manner and method of reapportioning the directors and of redistricting the territory covered by the association.

(B) The bylaws may provide that primary elections should be held in each district to elect the directors apportioned to the districts, and the result of all the primary elections must be ratified by the next regular meeting of the association.

(b) (1) The bylaws may provide that one (1) or more directors may be appointed by the Dean of the College of Agriculture of the University of Arkansas at Fayetteville or by the Secretary of State or any other public official or commission.

(2) The directors so appointed need not be members or stockholders of the association but shall have the same powers and rights as other directors.

(c) (1) An association may provide a fair remuneration for the time actually spent by its officers and directors in its service.

(2) No director during the term of his or her office shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association or to any other kind of contract differing from terms generally current in that district.

(d) (1) When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy unless the bylaws provide for an election of directors by district.

(2) In that case, the board shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.



§ 2-2-415 - Officers.

(a) The board of directors shall elect from their number a president and one (1) or more vice presidents.

(b) (1) They shall also elect a secretary and treasurer, who need not be directors, and they may combine the two (2) latter offices and designate the combined office as secretary-treasurer.

(2) (A) The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board of directors.

(B) In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board.



§ 2-2-416 - Removal of officer or director.

(a) (1) Any member may bring charges against an officer or director by filing the charges in writing with the secretary of the association, together with a petition signed by ten percent (10%) of the members, requesting the removal of the officer or director in question.

(2) The removal shall be voted upon at the next regular or special meeting of the association, and by a vote of a majority of the members the association may remove the officer or director and fill the vacancy.

(3) (A) The director or officer against whom the charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and

(B) The person or persons bringing the charges against him or her shall have the same opportunity.

(b) (1) In case the bylaws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by twenty percent (20%) of the members residing in the district from which he or she was elected.

(2) The board of directors must call a special meeting of the members residing in that district to consider the removal of the director.

(3) By a vote of the majority of the members of that district, the director in question shall be removed from office.



§ 2-2-417 - Certificates of membership or stock ownership.

(a) When a member of an association established without capital stock has paid his or her membership fee in full, he or she shall receive a certificate of membership.

(b) (1) (A) No association shall issue stock to a member until the stock has been fully paid for.

(B) The promissory notes of the members may be accepted by the association as full or partial payment.

(2) The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote.

(c) Except for debts lawfully contracted between him or her and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his or her membership fee or his or her subscription to the capital stock, including any unpaid balances on any promissory notes given in payment thereof.

(d) (1) No stockholder of a cooperative association shall own more than one-twentieth (1/20) of the common stock of the association.

(2) An association in its bylaws may limit the amount of common stock which one (1) member may own to any amount less than one-twentieth (1/20) of the common stock.

(e) No member or stockholder shall be entitled to more than one (1) vote.

(f) (1) Any association organized with stock under this subchapter may issue preferred stock, with or without the right to vote.

(2) The stock may be redeemable or retirable by the association on such terms and conditions as may be provided for by the articles of incorporation and printed on the face of each certificate.

(g) The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the agricultural products handled by the association, and the restriction must be printed upon every certificate of stock subject thereto.

(h) At any time except when the debts of the association exceed fifty percent (50%) of its assets, the association may buy in or purchase its common stock at book value as conclusively determined by the board of directors and pay for it in cash within one (1) year thereafter.



§ 2-2-418 - Matters referred to entire membership.

Upon demand of one-third (1/3) of the entire board of directors, any matter that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting. A special meeting may be called for that purpose.



§ 2-2-419 - Marketing contracts -- Remedies.

(a) (1) The association and its members may make and execute marketing contracts requiring the members to sell, for any period of time not over ten (10) years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association.

(2) The contract may provide that the association may sell or resell the products of its members with or without taking title thereto and pay over to its members the resale price after deducting all necessary selling, overhead, and other costs and expenses, including:

(A) Interest on preferred stock, not exceeding eight percent (8%) per annum;

(B) Reserves for retiring the stocks, if any;

(C) Other proper reserves; and

(D) Interest not exceeding eight percent (8%) per annum upon common stock.

(b) The bylaws and the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by him or her of any provision of the marketing contract regarding the sale or delivery or withholding of products. They may further provide that the member will pay all costs, premiums for bonds, expenses, and fees in case any action is brought upon the contract by the association. Any such provision shall be valid and enforceable in the courts of this state.

(c) (1) In the event of any breach or threatened breach of the marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof.

(2) Pending the adjudication of an action and upon filing a verified complaint showing the breach or threatened breach and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



§ 2-2-420 - Penalties for inducing breach of contract.

Any person or corporation whose officers or employees knowingly induce or attempt to induce any member or stockholder of an association organized under this subchapter to breach his or her marketing contract with the association or who maliciously and knowingly spread false reports about the finances or management of the association shall be guilty of a violation and subject to a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for the offense and shall be liable to the association aggrieved in a civil suit in the penal sum of five hundred dollars ($500) for each offense.



§ 2-2-421 - Exchange of shares for acquired interests.

Whenever an association organized under this subchapter with preferred capital stock shall purchase the stock or any property or any interest in any property of any person, firm, corporation, or association, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal a fair market value of the stock or interest so purchased, as determined by the board of directors. In that case, the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



§ 2-2-422 - Annual report.

Each association formed under this subchapter shall prepare and make out an annual report on forms furnished by the Secretary of State and the State College of Agriculture of the University of Arkansas at Fayetteville, containing:

(1) The name of the association;

(2) Its principal place of business; and

(3) A general statement of its business operations during the fiscal year, showing:

(A) (i) The amount of capital stock paid up and the number of stockholders of a stock association; or

(ii) The number of members and amount of membership fees received if a nonstock association;

(B) The total expenses of operations;

(C) The amount of its indebtedness or liability; and

(D) Its balance sheets.



§ 2-2-423 - Interest in other corporations.

(a) An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation, with or without capital stock; and engage in preserving, drying, processing, canning, packing, ginning, compressing, storing, handling, shipping, utilizing, manufacturing, marketing, or selling of agricultural products handled by the association, or the by-products thereof.

(b) (1) If the corporations are warehousing corporations, they may issue legal warehouse receipts to the association or to any other person and the legal warehouse receipts shall be considered as adequate collateral to the extent of the current value of the commodity represented.

(2) In case the warehouse is licensed or licensed and bonded under the laws of this state or the United States, its warehouse receipt shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



§ 2-2-424 - Agreements with other associations.

(a) Upon resolution adopted by its board of directors, any association may enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts, and arrangements with any other cooperative corporation or association formed in this or any other state for the cooperative and more economical carrying on of its business or any part thereof.

(b) By agreement between them, any two (2) or more associations may unite in employing and using or may separately employ and use the same methods, means, and agencies for carrying on and conducting their respective businesses.



§ 2-2-425 - Existing entities may participate.

(a) (1) By a majority vote of its stockholders or members, any corporation or association organized under previous existing statutes may be brought under the provisions of this subchapter by limiting its membership and adopting the other restrictions as provided in this subchapter.

(2) It shall make out in duplicate a statement signed and sworn to by its directors upon forms supplied by the Secretary of State to the effect that the corporation or association has by a majority vote of its stockholders or members decided to accept the benefits and be bound by the provisions of this subchapter.

(3) Articles of incorporation shall be filed as required in § 2-2-408, except that they shall be signed by the members of the board of directors.

(b) The filing fee shall be the same as for filing an amendment to articles of incorporation.



§ 2-2-426 - Arrangements not in restraint of trade.

No association organized under this subchapter shall be deemed to be a combination in restraint of trade or an illegal monopoly or an attempt to lessen competition or fix prices arbitrarily. The marketing contracts or agreements between the association and its members or any agreements authorized in this subchapter are not illegal or in restraint of trade.



§ 2-2-427 - Tax exemption.

Each association organized under this subchapter shall be exempt from all franchise or license taxes.



§ 2-2-428 - General corporation laws.

The provisions of the general corporation laws of this state and all powers and rights thereunder shall apply to the associations organized under this subchapter, except where the provisions are in conflict with or inconsistent with the express provisions of this subchapter.



§ 2-2-429 - Conflicting laws.

Any provisions of law which are in conflict with this subchapter shall not be construed as applying to the associations provided for in this subchapter.



§ 2-2-430 - Conversion to nonprofit corporate status.

(a) An association formed under this subchapter may elect to be governed by the provisions of the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., by amending and restating its articles of incorporation to provide that it shall be so governed.

(b) The election shall be approved upon receiving the affirmative vote of at least two-thirds (2/3) of the votes cast at any regular meeting, or at any special meeting called for that purpose, in which members holding not less than fifty percent (50%) of the voting power of the association are represented in person or by proxy, but the election once made shall be irrevocable.

(c) The amended and restated articles of incorporation shall comply with and shall be filed pursuant to the provisions of the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., and thereafter the association shall be governed by the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq.









Chapter 3 - Arkansas Agricultural Foreign Investment

§ 2-3-101 - Title.

This chapter may be cited as the "Arkansas Agricultural Foreign Investment Act".



§ 2-3-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural land" means any Arkansas land which is outside the corporate limits of a municipality and is used or capable, without substantial modification to the character of the land, of use for agricultural, forestry, or timber production, but does not include oil, gas, and all other minerals, including coal, lignite, brine, and all minerals known and recognized as commercial minerals underlying the land;

(2) "Foreign government" means any government other than the federal government or any government of a state or a political subdivision of a state;

(3) "Party" means any individual, corporation, company, association, firm, partnership, society, joint-stock company, trust, estate, or any other legal entity; and

(4) "Foreign party" means:

(A) Any individual who is not a citizen of the United States and who is not a resident of some state, territory, or possession of the United States;

(B) Any foreign government;

(C) Any party, other than an individual or a government, which is created or organized under the laws of a foreign government or which has its principal place of business located outside the United States;

(D) Any party other than an individual or a government:

(i) Which is created or organized under the laws of any state; and

(ii) In which a significant interest is directly or indirectly held or in which not insubstantial control is directly or indirectly held or is capable of being exercised by:

(a) Any individual referred to in subdivision (4)(A) of this section;

(b) Any foreign government;

(c) Any party referred to in subdivision (4)(C) of this section;

(d) Any combination of such individuals, parties, or government; and

(E) Any agent, trustee, or other fiduciary of a person or entity enumerated in this subdivision (4).



§ 2-3-103 - Registration of foreign interest in agricultural land.

(a) (1) (A) When after April 19, 1979, any foreign party acquires any interest in agricultural land in Arkansas by grant, purchase, adverse possession, devise, descent, or in any other manner or any agent, trustee, or fiduciary acquires title to agricultural land in Arkansas on behalf of a foreign party, the foreign party or agent, trustee, or fiduciary shall register the ownership in the office of the circuit clerk in the county in which the land is located within sixty (60) days after the acquisition.

(B) The registration shall include a description of the agricultural lands acquired and the name and business address of the foreign party which acquired the lands or in whose behalf the lands were acquired.

(2) When the acquisition of lands by a foreign party is registered with the circuit clerk as required in this section, the clerk shall record the acquisition in an appropriate foreign land ownership record book to be maintained by him or her. The clerk shall forthwith remit a copy of the registration to the Secretary of State, who shall likewise maintain a record of all registrations made pursuant to the provisions of this chapter.

(b) Any foreign party who obtains a lease of agricultural land for a term of ten (10) years or longer or a lease renewable by option for terms which, if the options were all exercised, would total ten (10) years shall be deemed to have acquired agricultural land within the meaning of this chapter.

(c) Any party who acquires or holds any interest in agricultural land in violation of this chapter shall continue to violate this chapter for as long as he or she holds an interest in the land.

(d) Nothing in this chapter shall prevent a foreign party holding a lien or other interest in agricultural land prior to April 19, 1979, from taking a valid title to the land by the enforcement of the lien or other existing interest, but any such interest shall be registered as required in this chapter.



§ 2-3-104 - Right to security interests.

Any foreign party shall have the right to make loans of money and to take and accept mortgages or other security interests upon agricultural land in Arkansas to secure the payment of loans. The foreign party may acquire fee ownership of the land upon a foreclosure or other legal enforcement of the security interest, provided the foreign party acquiring ownership registers the ownership as required in this chapter.



§ 2-3-105 - Land acquired by lien.

(a) Any foreign party who acquires agricultural land by enforcement of a lien resulting from a transaction occurring after April 19, 1979, shall, within sixty (60) days of the acquisition, register the ownership as required in this chapter.

(b) In the event of failure to register as required in this chapter, proceedings under § 2-3-106 or § 2-3-107 shall be commenced.



§ 2-3-106 - Proceedings upon failure to register.

(a) Any recorder of deeds, tax assessor, or other public official who shall learn that a foreign party has acquired agricultural land in Arkansas after April 19, 1979, and has not registered as required in this chapter or otherwise holds agricultural land in violation of this chapter shall report the violation to the Attorney General.

(b) (1) Upon receiving notice under subsection (a) of this section, or otherwise in his or her discretion, the Attorney General shall institute an action in the Pulaski County Circuit Court or in the circuit court of any county in which any portion of the agricultural land acquired or held in violation of § 2-3-103 is located.

(2) The Attorney General shall file a notice of the pendency of the action with the recorder of deeds of each county in which any portion of the agricultural land is located.

(c) (1) If the court finds that the agricultural land has been acquired or is held in violation of this chapter, the court shall enter a declaratory judgment of the violation and order that the agricultural land be divested to a party other than another foreign party within two (2) years of the date of the order.

(2) (A) The court may also assess against the foreign party a civil penalty for a knowing violation of this chapter of up to twenty-five percent (25%) of the then fair market value of the agricultural land.

(B) The penalty assessed shall become a lien against the agricultural land.

(d) (1) Upon the entry of a declaratory judgment of a violation and an order of divestiture, the Attorney General shall cause a copy of the order to be filed with the recorder of deeds of each county in which any portion of the agricultural land is located.

(2) (A) The order of divestiture shall be a covenant running with the agricultural land against any foreign party, grantee, or assignee.

(B) Any foreign party who shall acquire any portion of the agricultural land within the two-year divestiture period specified in the order shall be required to divest within the two-year period.

(e) Any agricultural land which is not divested within the time prescribed by an order pursuant to subsection (c) of this section shall be ordered sold at public sale in the manner prescribed by law for the foreclosure of a mortgage on real estate for default in payment.



§ 2-3-107 - Private right of enforcement.

If the Attorney General refuses to bring an action provided for or authorized by this chapter, any person claiming a violation therefor, upon notice to the Attorney General, may apply to the court for leave to bring the action in his or her own name and may bring the action if leave therefor is granted.



§ 2-3-108 - Exceptions generally.

(a) This chapter shall not apply to agricultural land owned by a foreign party on April 19, 1979, while the land is held by the foreign party, nor shall this chapter apply to any alien while a bona fide resident of the United States or one of its territories or possessions.

(b) Should any alien owning agricultural land in Arkansas cease to be a bona fide resident of the United States or one of its territories or possessions, the alien shall register as required in this chapter within two (2) years after ceasing to be a bona fide resident.

(c) Agricultural land held by a nonresident alien over two (2) years after ceasing to be a resident alien shall be subject to the proceedings set forth in §§ 2-3-106 and 2-3-107.



§ 2-3-109 - Rights in nonfarm lands.

Except as provided in this chapter, all aliens, whether or not residents of the United States, shall be capable of acquiring by grant, purchase, adverse possession, devise, or descent any interest in any real estate except agricultural land, as defined in § 2-3-102, and of owning, holding, devising, or alienating it and shall incur the like duties and liabilities in relation thereto as if they were citizens of the United States and residents of Arkansas.



§ 2-3-110 - Agricultural land used for nonfarming purposes and mineral leases.

(a) The restrictions set forth in this chapter do not apply to agricultural land acquired by a foreign party for immediate or potential use for nonfarming purposes.

(b) A foreign party who acquires agricultural land for nonfarming purposes shall not be required to make a filing or report under this chapter.

(c) (1) A foreign party who acquires agricultural land under subsection (a) of this section and later uses the agricultural land for farming purposes shall register as required in this chapter within sixty (60) days of the change in use.

(2) Failure to register ownership for the use of agricultural land for farming purposes under subdivision (c)(1) of this section shall be subject to actions as provided in §§ 2-3-106 and 2-3-107.

(d) The restrictions set forth in this chapter do not apply and no reporting requirement attaches to leases or other conveyances granting the right to explore for and produce the oil, gas, and all other minerals, including coal, lignite, brine, and all minerals known and recognized as commercial minerals underlying the land, and oil, gas, coal, lignite, brine, and other mineral or royalty interests regardless of type or duration, easements, or tracts of land reasonably necessary for the extraction of oil, gas, and all other minerals, including coal, lignite, brine, and all minerals known and recognized as commercial minerals underlying the land.






Chapter 4 - Agricultural Operations As Nuisances

§ 2-4-101 - Purpose.

It is the declared policy of the state to conserve, protect, and encourage the development and improvement of its agricultural and forest lands and other facilities for the production of food, fiber, and other agricultural and silvicultural products. When nonagricultural land uses extend into agricultural areas, agricultural operations often become the subject of nuisance suits. As a result, agricultural operations are sometimes forced to cease operations. Many are discouraged from making investments in farm or other agricultural improvements. It is the purpose of this chapter to reduce the loss to the state of its agricultural resources by limiting the circumstances under which agricultural operations may be deemed to be a nuisance.



§ 2-4-102 - Definitions.

As used in this chapter:

(1) "Agricultural operation" or "farming operation" means an agricultural, silvicultural, or aquacultural facility or pursuit conducted, in whole or in part, including:

(A) The care and production of livestock and livestock products, poultry and poultry products, apiary products, and plant and animal production for nonfood uses;

(B) The planting, cultivating, harvesting, and processing of crops and timber; and

(C) The production of any plant or animal species in a controlled freshwater or saltwater environment; and

(2) "Agriculture" includes agriculture, silviculture, and aquaculture.



§ 2-4-103 - Applicability to contracts.

This chapter shall not be construed to invalidate any contracts heretofore made, but insofar as contracts are concerned shall be applicable only with respect to contracts and agreements made subsequent to March 3, 1981.



§ 2-4-105 - Local ordinances void.

Any and all ordinances adopted by any municipality or county in which an agricultural operation is located making or having the effect of making the agricultural operation or any agricultural facility or its appurtenances a nuisance or providing for an abatement of the agricultural operation or the agricultural facility or its appurtenances as a nuisance in the circumstances set forth in this chapter are void and shall have no force or effect.



§ 2-4-106 - Actions for injuries or damages not affected.

The provisions of this chapter shall not affect or defeat the right of any person, firm, or corporation to recover damages for any injuries or damages sustained by them on account of any pollution of or change in the condition of the waters of any stream or on account of any overflow of the lands of any person, firm, or corporation.



§ 2-4-107 - Operation not to become nuisance.

(a) An agricultural operation or its facilities or appurtenances shall not be or become a public or private nuisance as a result of any changed conditions in and about the locality after it has been in operation for a period of one (1) year or more when the agricultural operation or its facilities or appurtenances were not a nuisance at the time the agricultural operation began.

(b) (1) Except as provided in this section, an agricultural operation shall not be found to be a public or private nuisance if the agricultural operation alleged to be a nuisance employs methods or practices that are commonly or reasonably associated with agricultural production.

(2) An agricultural operation that employs methods or practices that are commonly or reasonably associated with agricultural production shall not be found to be a public or private nuisance as a result of any of the following activities or conditions:

(A) Change in ownership or size;

(B) Nonpermanent cessation or interruption of farming;

(C) Participation in any government-sponsored agricultural program;

(D) Employment of new technology; or

(E) Change in the type of agricultural product produced.

(c) (1) Notwithstanding any other provision of this section to the contrary, an agricultural operation shall not be found to be a public or private nuisance if the agricultural operation:

(A) Was established prior to the commencement of the use of the area surrounding the agricultural operation for nonagricultural activities; and

(B) Employs methods or practices that are commonly or reasonably associated with agricultural production.

(2) Employment of methods or practices that are commonly or reasonably associated with agricultural production or are in compliance with any state or federally issued permit shall create a rebuttable presumption that an agricultural operation is not a nuisance.

(d) The court may award expert fees, reasonable court costs, and reasonable attorney's fees to the prevailing party in any action brought to assert that an agricultural operation is a public or private nuisance.



§ 2-4-108 - Liberal construction.

This chapter is remedial in nature and shall be liberally construed to effectuate its purposes.






Chapter 5 - Domestic Fish Farming

Subchapter 1 - -- General Provisions

§ 2-5-101 - Legislative intent.

In recognition of the fact that domestic fish farming has become an important part of the agricultural economy of this state, the General Assembly determines and declares that whenever any of the statutes, laws, or regulations promulgated pursuant thereto shall use any of the following terms, the terms so used and when used shall be deemed and construed to include within the common or statutory definition the following:

(1) "Agriculture" or "agricultural pursuit" or any similar term means the cultivation, growing, harvesting, or marketing of domesticated fish;

(2) "Cultivated crop" means domesticated fish which are grown, managed, or harvested on an annual, semiannual, biennial, or short-interval basis; and

(3) "Livestock" means domesticated fish which are grown, managed, harvested, or marketed as a cultivated crop.



§ 2-5-102 - Definition.

As used in this subchapter, unless the context otherwise requires, "domesticated fish" means any fish that are spawned and grown, managed, harvested, and marketed on an annual, semiannual, biennial, or short-term basis in privately owned waters as privately owned waters are defined in § 15-43-301.



§ 2-5-103 - Game and Fish Commission not affected.

Nothing in this subchapter shall be interpreted or construed to affect, change, or alter any of the powers or controls over fish and wildlife in this state vested in the Arkansas State Game and Fish Commission under Arkansas Constitution, Amendment 35.






Subchapter 2 - -- Commercial Bait and Ornamental Fish Act

§ 2-5-201 - Title.

This subchapter shall be known and may be cited as the "Commercial Bait and Ornamental Fish Act".



§ 2-5-202 - Purpose.

The purpose of this subchapter is to:

(1) Establish a voluntary certification program to provide high quality farm-raised bait and ornamental fish free of certain diseases, undesirable plants, undesirable animals, and other contaminants deemed injurious to the fish or fisheries;

(2) Conduct programs to promote the use and sale of certified bait and ornamental fish raised in Arkansas; and

(3) Provide state oversight of and funding from the beneficiaries of the program.



§ 2-5-203 - Definitions.

As used in this subchapter:

(1) "Board" means the State Plant Board; and

(2) "Person" means an individual, partnership, limited liability company, corporation, association, or two (2) or more individuals having a joint or common interest.



§ 2-5-204 - Powers and duties of State Plant Board.

(a) The State Plant Board shall:

(1) Administer this subchapter and the Commercial Bait and Ornamental Fish Fund;

(2) Certify the commercial bait and ornamental fish that meet the standards and qualifications of the board under this subchapter;

(3) Investigate methods of production and the occurrence of certain diseases, undesirable plants, undesirable animals, and other contaminants of commercial bait and ornamental fish and fisheries;

(4) Conduct marketing programs to promote the use and sale of certified bait and ornamental fish raised in Arkansas; and

(5) (A) Promulgate all rules and regulations the board considers necessary or desirable to implement this subchapter.

(B) The board shall establish in its rules and regulations the management practices, testing procedures, and appropriate science criteria required for certification under this subchapter.

(b) The board may authorize the Director of the State Plant Board to appoint any deputy the board considers necessary to implement this subchapter.



§ 2-5-205 - Certificates.

(a) A person that has met the standards and qualifications established by the State Plant Board under this subchapter shall receive from the board a commercial bait and ornamental fish certificate.

(b) The certificate shall be in the form prescribed by the board and shall attest that the commercial bait and ornamental fish covered by the certificate have met the standards and qualifications established by the board under this subchapter.

(c) The certificate shall be displayed only by a person who is certified under this subchapter.



§ 2-5-206 - Fees.

(a) The State Plant Board may prescribe application, certification, and other fees to cover the costs of inspection, certification, and marketing under this subchapter.

(b) All fees collected under this subchapter shall be deposited into the Commercial Bait and Ornamental Fish Fund to be used by the board to administer this subchapter.



§ 2-5-207 - Unlawful acts -- Penalties -- Revocation of certificate.

(a) It is unlawful for any person to:

(1) Use the term "Arkansas certified" or any similar term concerning the quality of bait or ornamental fish without the proper certification from the State Plant Board;

(2) Falsely advertise or represent any bait or ornamental fish as being certified by the board;

(3) Use any emblem, label, or language for the purpose of misleading a person into believing that any bait or ornamental fish has been certified by the board when the certification has not been obtained;

(4) Misuse any tag, label, or certificate issued by the board;

(5) Obtain or attempt to obtain the certification of any bait or ornamental fish by making a false statement or misrepresentation to the board or to the board's inspectors, deputies, or agents;

(6) Violate any rule or regulation of the board under this subchapter; or

(7) Violate any agreement made as a condition for receiving a certificate.

(b) Any person who pleads guilty or nolo contendere to or is found guilty of violating this section is guilty of a violation and shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500) for each offense.

(c) (1) A certificate issued under this subchapter may be revoked by the Director of the State Plant Board after a hearing before the director, regardless of whether a prosecution is commenced.

(2) (A) Any person whose certificate is revoked by the director is entitled to an appeal to the board.

(B) The decision of the board on appeal is final.



§ 2-5-208 - Intergovernmental cooperation.

In administering this subchapter, the State Plant Board shall cooperate to the fullest extent possible with other agencies of the state and the federal government.









Chapter 6 - Catfish Processor Fair Practices Act

§ 2-6-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Catfish Processor Fair Practices Act of 1987".



§ 2-6-102 - Purpose.

The General Assembly finds that a burden on and an obstruction to intrastate commerce in the catfish farming industry is caused when payment is not made for the catfish and that these arrangements are contrary to the public interest. This chapter is intended to remedy this burden on and obstruction to intrastate commerce in catfish and to protect the public interest.



§ 2-6-103 - Definitions.

As used in this chapter:

(1) "Board" means the State Plant Board;

(2) "Capable of use as human food" means and applies to any catfish or part or product of any catfish unless it is denatured or otherwise identified as required by regulations prescribed by the board to deter its use as human food, or unless it is naturally inedible by humans;

(3) "Cash sale" means a sale in which the seller does not expressly extend credit to the buyer;

(4) "Catfish" means any species of the scientific order Ostariophysida, family Ictaluridae;

(5) "Class A registrant" means any catfish processor who purchases at least fifty thousand dollars ($50,000) worth of catfish annually from catfish producers;

(6) "Direct retail sale" means the sale of catfish products directly to the consumer;

(7) "Director" means the Director of the State Plant Board or his or her designee;

(8) "Owner" means a person or a producer that owns an equity interest, directly or indirectly, in a catfish processor;

(9) "Person" includes any individual, partnership, corporation, and association, or other legal entity;

(10) "Processor" means any person engaged in handling, storing, preparing, manufacturing, packing, or holding catfish products;

(11) "Producer" means any person engaged in the business of producing catfish by any method;

(12) "Product" means any catfish product capable of use as human food which is made wholly or in part from any catfish or portion thereof; and

(13) "Secured party" means a lender who has a perfected security interest pursuant to the Uniform Commercial Code, § 4-1-101 et seq., in the catfish being sold.



§ 2-6-104 - Administration.

(a) This chapter shall be administered by the State Plant Board.

(b) The board is authorized to promulgate such rules and regulations as may be necessary for the efficient enforcement of this chapter, including the establishment of reasonable fees for registering with the board.



§ 2-6-105 - Registration and suspension -- Exception.

(a) (1) Except as provided in subsection (e) of this section, every catfish processor in the state shall register with the State Plant Board.

(2) Applications for registration as a catfish processor under this chapter shall be made on forms prescribed by the Director of the State Plant Board.

(3) Every application is to be accompanied by an application fee of one hundred fifty dollars ($150), a certified financial statement in a form prescribed by the director, and any further information the director may by regulation require.

(b) The board shall promulgate such rules and regulations as necessary to secure the performance of catfish purchasing obligations.

(c) Whenever, after due notice and hearing, the board finds any registrant is insolvent or has violated any provisions of this chapter, it may issue an order suspending the registrant for a reasonable specified period. The order of suspension shall take effect within five (5) days unless suspended, modified, or set aside by the board or a court of competent jurisdiction.

(d) If the board finds any processor is insolvent, is issuing invalid or insufficient checks, or is causing a breach of contract with the producer by failure to pay the producer in accordance with the contract, the board shall issue an order requiring the processor to cease and desist from purchasing catfish except under such conditions as the board may prescribe to effectuate the purposes of this chapter.

(e) Those processors whose average annual purchases from catfish producers do not exceed one hundred thousand dollars ($100,000) shall be exempt from the provisions of this section.



§ 2-6-106 - Unlawful practices -- Penalties.

(a) (1) With respect to catfish or catfish products, it shall be unlawful for any processor to engage in or use any unfair, unjustly discriminatory, or deceptive practice.

(2) If any person subject to this chapter violates any of the provisions of this chapter or of any order of the State Plant Board under this chapter relating to the purchase, sale, or handling of catfish, he or she shall be liable to the person injured for the full amount of damages sustained in consequence of the violation.

(b) This liability may be enforced either by complaint to the board or by suit in any circuit court of competent jurisdiction. This section shall not in any way abridge or alter the remedies now existing at common law or by statute, but the provisions of this section are in addition to those remedies.

(c) The board is authorized to apply for and the court is authorized to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under this chapter, notwithstanding the existence of other remedies at law. The injunction shall be issued without bond.

(d) The board may assess civil penalties against any Class A registrant as follows:

(1) Not more than fifty dollars ($50.00) for each day payment to the producer is late under § 2-6-107(a)(2);

(2) Not more than one hundred dollars ($100) for each day payment to the producer is late under the contract between the registrant and the producer; and

(3) In instances where the registrant has paid a producer with an invalid or insufficient check, not more than two hundred dollars ($200) for each day the check is invalid or insufficiently funded.



§ 2-6-107 - Purchase methods -- Delays.

(a) Each processor shall use one (1) of the following methods to purchase catfish products:

(1) The processor may deliver to the producer or his or her authorized representative and any secured parties the full amount of the purchase price on the same day the catfish product is purchased and possession is transferred;

(2) (A) Before the close of the fourteenth calendar day following the purchase of the catfish products and transfer or possession of the catfish products, the processor may deliver to the producer or his or her authorized representative and any secured parties the full amount of the purchase price.

(B) If the producer or his or her authorized representative or secured parties are not present to receive payment at the point of transfer or possession, as provided in subdivision (a)(1) of this section, the processor shall wire transfer funds or place a check in the United States mail for the full amount of the purchase price, properly addressed to the producer and any secured parties, within the time limits specified in this subsection. This action shall be deemed in compliance with the requirement for prompt payment under this subdivision (a)(2); or

(3) The parties to the purchase and sale of catfish products may expressly agree in writing before the purchase or sale to effect payment in a manner other than that required in subdivision (a)(1) or (2) of this section if the manner of payment does not interfere with the rights of secured parties. Any agreement shall be disclosed in the records of any producer selling the catfish and in the processors' records and on the accounts or other documents issued by the processors relating to the transaction.

(b) (1) Regardless of the method elected under subdivision (a)(2) of this section to purchase catfish products, a Class A registrant, prior to the transaction, shall be required to:

(A) Be bonded in the amount of two hundred fifty thousand dollars ($250,000) or in an amount which may be determined by the State Plant Board;

(B) Post a security bond in the amount of two hundred fifty thousand dollars ($250,000) or in an amount which may be determined by the board; or

(C) Provide cash security, letters of credit, and such other evidences of security as shall be authorized by the board.

(2) However, if a Class A registrant purchases catfish solely and exclusively from producers that are also the owners of the processor, then the Class A registrant is exempt from the bonding or security requirements imposed under subdivision (b)(1) of this section.

(c) Any delay or attempt to delay, by a processor purchasing catfish products, the collection of funds as provided in this chapter or otherwise for the purpose of or resulting in extending the normal period of payment for the catfish shall be considered an unfair practice in violation of this chapter.

(d) (1) At the time catfish are delivered to a processor and unloaded from a live-haul truck, the processor shall weigh the catfish using a device that is of a type suitable for the weighing of catfish.

(2) Deductions for trash fish, turtles, and other foreign material except water shall be determined by a separate weighing of the same.

(3) There shall be no water tare nor deductions made for water in weighing baskets.

(4) Processors are responsible for draining water from weighing baskets.

(e) (1) Scales used to weigh catfish and foreign material under this section must be capable of electronically printing a ticket that provides an exact duplicate of the weight indicated.

(2) A copy of the ticket shall be provided to the producer at the time of weighing.

(3) The ticket shall also contain the following:

(A) The name and address of the processor;

(B) The name of the owner of the catfish being weighed;

(C) The date the catfish are weighed;

(D) The signature of the individual who weighs the catfish; and

(E) Any additional information as the board deems necessary for the lawful and accurate recording of the weight of the catfish.

(f) Processors who process less than seventeen thousand five hundred pounds (17,500 lbs.) of catfish per week are not required to use the electronic printing scales otherwise required by this section.

(g) The board shall be responsible for the enforcement of this section, and its agents shall perform periodic inspections of processing plants to ensure that the provisions of this section are being carried out and that all deductions for foreign material are legitimate and fair to the producer.



§ 2-6-109 - Receivership -- Petition -- Assets.

(a) The Director of the State Plant Board in his or her discretion may, following a suspension of a Class A registrant as provided in this chapter, file a verified petition in the proper court requesting that the director be appointed as a receiver to take custody of catfish in the registrant's facility and to provide for the disposition of those assets in the manner provided in this chapter and under the supervision of the court.

(b) The petition shall be filed in the county in which the registrant is located. The proper court shall appoint the director as receiver.

(c) Upon the filing of the petition, the court shall issue ex parte such temporary orders as may be necessary to preserve or protect the assets in receivership, or the value thereof, and the rights of producers, until a plan of disposition is approved.



§ 2-6-110 - Receivership -- Plan for disposition of catfish.

A petition filed by the Director of the State Plant Board under § 2-6-109 shall be accompanied by the director's plan for disposition of the processed catfish. The plan may provide for the pro rata delivery of part or all of the processed catfish to producers holding weigh tickets, or may provide for the sale under the supervision of the director of part or all of the processed catfish for the benefit of those producers, or may provide for any combination thereof, as the director in his or her discretion determines to be necessary to minimize losses.



§ 2-6-111 - Receivership -- Hearings on plan -- Notice -- Service.

(a) When a petition is filed by the Director of the State Plant Board under § 2-6-109 the clerk of court shall set a date for hearing on the director's proposed plan of disposition at a time not less than ten (10) nor more than fifteen (15) calendar days after the date the petition is filed.

(b) Copies of the petition, the notice of hearing, and the director's plan of disposition shall be served upon the Class A registrant and upon the surety company issuing the Class A registrant's bond in the manner required for service of an original notice.

(c) A delay in effecting service upon the Class A registrant or surety shall not be cause for denying the appointment of a receiver and shall not be grounds for invalidating any action or proceeding in connection therewith.



§ 2-6-112 - Receivership -- Notification to weigh ticket holders.

(a) The Director of the State Plant Board shall cause a copy of each of the documents served upon the Class A registrant under § 2-6-111 to be mailed by ordinary mail to every person holding a weigh ticket issued by the Class A registrant, as determined by the records of the Class A registrant or the records of the director.

(b) The failure of any person referred to in this section to receive the required notification shall not invalidate the proceedings on the petition for the appointment of a receiver or any portion thereof.

(c) Persons referred to in this section are not parties to the action unless admitted by the court upon application therefor.



§ 2-6-113 - Receivership -- Publication of notification of receiver's appointment.

When appointed as a receiver under this chapter the Director of the State Plant Board shall cause notification of the appointment to be published once each week for two (2) consecutive weeks in a newspaper of general circulation in each of the counties in which the Class A registrant maintains a business location, and in a newspaper of general circulation in this state.



§ 2-6-114 - Receivership -- Designee -- Duties of director.

The Director of the State Plant Board may designate one (1) of his or her employees to appear on behalf of the director in any proceedings before the court with respect to the receivership, and to exercise the functions of the director as receiver, except that the director shall determine whether or not to petition for the appointment as receiver, shall approve the proposed plan for disposition of processed catfish, shall approve the proposed plan for distribution of any cash proceeds, and shall approve the proposed final report.



§ 2-6-115 - Receivership -- Applicability of administrative procedures.

The actions of the Director of the State Plant Board in connection with petitioning for appointment as a receiver, and all actions pursuant to such appointment, shall not be subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 2-6-116 - Receivership -- Sureties.

When the Director of the State Plant Board is appointed as receiver under this chapter, the surety on the bond of the Class A registrant shall be joined as a party defendant by the director. If required by the court, the surety shall pay the bond proceeds, or so much thereof as the court finds necessary, into the court, and when so paid the surety shall be absolutely discharged from any further liability under the bond to the extent of the payment.



§ 2-6-117 - Receivership -- Notice of claims filing deadline.

(a) When appointed as receiver under this chapter, the Director of the State Plant Board is authorized to give notice in the manner specified by the court to persons holding weigh tickets issued by the Class A registrant to file their claims within sixty (60) calendar days after the date of appointment.

(b) Failure to timely file a claim shall defeat the claim with respect to the surety bond and any catfish, or proceeds from the sale of catfish, except to the extent of any excess remaining after all timely claims are paid in full.



§ 2-6-118 - Receivership -- Sale of processed catfish -- Merchandiser.

(a) When the court approves the sale of processed catfish the Director of the State Plant Board shall employ a merchandiser to effect the sale of those commodities.

(b) A person employed as a merchandiser must meet the following requirements:

(1) The person shall be experienced or knowledgeable in the operation of processors registered under this chapter, and if the person has ever held a registration certificate issued under this chapter, the person shall never have had the registration suspended;

(2) The person shall be experienced or knowledgeable in the marketing of aquacultural products;

(3) The person shall not be the holder of a weigh ticket issued by the Class A registrant and shall not have a claim against the Class A registrant, whether as a secured or unsecured creditor, and otherwise shall not have any pecuniary interest in the Class A registrant or the Class A registrant's business.

(c) The merchandiser shall be entitled to reasonable compensation as determined by the director.

(d) A sale of processed catfish shall be made in a commercially reasonable manner and under the supervision of the director.

(e) The director shall have authority to sell the processed catfish, and provisions of the Uniform Commercial Code, § 4-1-101 et seq., to the contrary notwithstanding, any processed catfish so sold shall be free of all liens and other encumbrances.



§ 2-6-119 - Receivership -- Distribution to producers.

The plan of disposition, as approved by the court, shall provide for the distribution of the processed catfish, or the proceeds from the sale of processed catfish or the proceeds from any surety bond, or any combination thereof, less expenses incurred by the Director of the State Plant Board in connection with the receivership, to producers on a pro rata basis as their interests are determined. Distribution shall be without regard to any setoff, counterclaim, or charge.



§ 2-6-120 - Receivership -- Continued operation of business.

The Director of the State Plant Board may, with the approval of the court, continue the operation of all or any part of the business of the Class A registrant on a temporary basis and take any other course of action or procedure which will serve the interests of the producers.



§ 2-6-121 - Receivership -- Reimbursement.

The Director of the State Plant Board shall be entitled to reimbursement out of processed catfish or proceeds held in receivership for all expenses incurred as court costs or in handling and disposing of processed catfish, and for all other costs directly attributable to the receivership. The right of reimbursement of the director shall be prior to any claims against the processed catfish or proceeds of sale thereof and shall constitute a claim against the surety bond of the Class A registrant.



§ 2-6-122 - Receivership -- Proceeds -- Termination.

In the event the approved plan of disposition requires the sale of processed catfish, or the distribution of proceeds from the surety bond, or both, the Director of the State Plant Board shall submit to the court a proposed plan of distribution of those proceeds. Upon such notice and hearing as may be required by the court, the court shall accept or modify the proposed plan. When the plan is approved by the court and executed by the director, the director shall be discharged and the receivership terminated.



§ 2-6-123 - Receivership -- Final report.

At the termination of the receivership, the Director of the State Plant Board shall file a final report containing the details of his or her actions, together with such additional information as the court may require.






Chapter 7 - Farm Mediation

Subchapter 1 - -- General Provisions

§ 2-7-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Farm Mediation Act".



§ 2-7-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) "Action" means a court action or legal recourse to the courts of the State of Arkansas by a creditor against a farmer for payment of a debt, to enforce or foreclose a security interest, lien, or mortgage, or to repossess or declare a creditor's interest in agricultural property.

(B) "Action" includes, but is not limited to, garnishment, replevin, foreclosure, execution of judgment, and involuntary receivership;

(2) "Agricultural property" means all of the following:

(A) Real property that is used principally for farming or ranching;

(B) Real property that is a farmer's principal place of residence and any land contiguous to the residence;

(C) Personal property that is used as security to finance farming or ranching; and

(D) Personal property that is used for farming or ranching;

(3) "Creditor" means any person who holds a mortgage on agricultural property, who has a lien on or a security interest in agricultural property, or who is a judgment creditor with a judgment against a farmer affecting the farmer's agricultural property;

(4) "Farmer" means any person who is engaged in farming or ranching, who has at least twenty thousand dollars ($20,000) in outstanding agricultural loans that are secured by real estate, crops, livestock, farm machinery, or other agricultural supplies, and who either:

(A) Owns or leases a total of fifty (50) acres or more of land that is agricultural property; or

(B) Has had gross sales of farm products of at least twenty thousand dollars ($20,000) in any of the preceding three (3) years;

(5) "Farming" or "ranching" means the employment or operation of real property for the production of agricultural products including, but not limited to, the following:

(A) The production or cultivation of agricultural, horticultural, or aquacultural commodities such as field crops, rice, soybeans, cotton, sorghum, corn, wheat, fruit, vegetables, mushrooms, nurserystock, ornamental trees, sod, or flowers;

(B) Animal or poultry husbandry and the production of poultry and poultry products, livestock, equine or fur-bearing animals and wildlife, including the raising, breeding, shearing, grazing, or other feeding of these animals;

(C) Dairy production;

(D) Viticulture, wine-making, and related activities; and

(E) On-site storing, handling, and processing incidental to the production of the foregoing agricultural or horticultural products and commodities;

(6) "Mediation" means the process in which a neutral person or persons intermediate between or among parties for the purpose of facilitating the settlement of their dispute by mutual agreement; and

(7) "Party" or "parties" means, with respect to the mediation of a dispute affecting a farmer's agricultural property, the farmer, a creditor of the farmer, and any other person necessary to the resolution of a dispute or an action.






Subchapter 2 - -- Farm Mediation Office

§ 2-7-201 - Creation.

(a) There is hereby created within the Division of Agriculture Development of the Arkansas Development Finance Authority the Arkansas Farm Mediation Office which shall administer the Arkansas Farm Mediation Program to provide mediation and debt management services to farmers and their creditors in the State of Arkansas.

(b) (1) The program shall be administered by the Director of the Division of Agriculture Development who shall employ mediators and administrative staff in such numbers as are necessary and as the General Assembly may appropriate to carry out the provisions of this chapter.

(2) The director may apply to the United States Secretary of Agriculture or any other agency or department for any financial assistance for the administration and operation of the program.

(3) The director or his or her designee shall select mediators who are knowledgeable in the areas of finance, agriculture, and negotiation and shall train them in any other matters as are necessary to carry out their functions under this chapter.

(4) The director shall have the authority to promulgate any necessary rules and regulations to carry out the provisions of this chapter.



§ 2-7-202 - Disclosure of information.

(a) All materials, data, and information received by the Arkansas Farm Mediation Office are confidential and are not subject to examination or disclosure as public information under the Freedom of Information Act, § 25-19-101 et seq.

(b) No mediator or administrative employee of the office shall knowingly disclose any materials, data, or information concerning a mediation request or suspension order without the consent of the farmer and the creditors involved.

(c) Mediation meetings between a farmer and any other parties conducted by a mediator are not open to public participation and are not subject to the provisions for open meetings under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 2-7-203 - Forms.

The Arkansas Farm Mediation Office shall prepare all forms necessary for the administration of this chapter and shall ensure that forms are disseminated and that the availability of mediation under this chapter is publicized so that creditors and borrowers of agricultural loans receive adequate notification of the Arkansas Farm Mediation Program.






Subchapter 3 - -- Mediation

§ 2-7-301 - Voluntary mediation.

(a) (1) A farmer and any creditor of the farmer may voluntarily participate in mediation under the Arkansas Farm Mediation Program if they wish to resolve a dispute between them that involves the creditor's interest in a mortgage, lien, security interest, or judgment affecting the agricultural property of the farmer.

(2) Voluntary mediation shall occur before an action has been initiated in court in which the farmer and creditor are parties.

(b) The Arkansas Farm Mediation Office shall adopt voluntary mediation application and request forms.



§ 2-7-302 - Release prior to proceedings required -- Exceptions.

(a) In connection with a secured indebtedness of twenty thousand dollars ($20,000) or more, no proceeding against a farmer shall be commenced to foreclose a mortgage on agricultural property, to terminate a contract for deed to purchase agricultural property, to repossess or foreclose a security interest in agricultural property, to set off or seize an account, moneys, or other asset which is agricultural property, or to enforce any judgment against agricultural property unless the creditor has first obtained a release as provided in this chapter.

(b) An action for attachment or replevin may be commenced without first obtaining a release in those cases provided for under § 16-110-101(1)(A)(vi)-(viii) or § 18-60-807.



§ 2-7-303 - Notice -- Form and content.

(a) Prior to commencing any proceeding prohibited by this section, § 2-7-302, and §§ 2-7-304 -- 2-7-306 without first obtaining a release, a creditor shall serve a notice on the farmer that the farmer may request mandatory mediation of the farm indebtedness.

(1) The notice shall be in a form and contain the information as required by rule.

(2) The Director of the Arkansas Farm Mediation Program shall make forms available in each county recorder's office.

(b) The notice shall contain, at a minimum, the following information:

(1) The name and address of the farmer;

(2) The name, address, and telephone number of the creditor;

(3) A description of the debt and the amount currently owed;

(4) A description of the agricultural property securing the debt;

(5) A description of the proceeding the creditor intends to commence or continue or the action the creditor intends to take;

(6) A statement that the farmer has the right to request mandatory mediation which could result in restructuring the debt;

(7) The address and telephone number of the director;

(8) A statement that a request for mandatory mediation must be served on the director within fourteen (14) days after service of the notice on the farmer; and

(9) The location of the office of the recorder of the county in which the farmer resides where an application form for requesting mandatory mediation may be obtained.

(c) A creditor shall also serve a copy of such mediation notice on the director within five (5) days after the mediation notice has been served on the farmer by the creditor.



§ 2-7-304 - Requests for mediation.

All requests for mediation by a farmer under § 2-7-302 shall be served on the Director of the Arkansas Farm Mediation Program within fourteen (14) days after the mediation notice was served on the farmer by the creditor. Every request for mediation shall be in a form and contain the information required by the director.



§ 2-7-305 - Information on services -- Assignment of mediator.

(a) Within five (5) days after receiving a request for mediation, the Director of the Arkansas Farm Mediation Program shall inform the farmer and the creditor of any financial analysis or legal or other services available that may assist them in preparing for the mediation meeting and of any other requirements the farmer and creditor must meet prior to the mediation meeting.

(b) (1) Within twenty-one (21) days after receiving a request for mediation, the director shall assign a mediator and serve notice on the farmer and all his or her known creditors of the name of the mediator, the time and place of the mediation meeting.

(2) The meeting shall be not more than forty-two (42) days after the director receives the request, and of any activities prohibited during mediation.



§ 2-7-306 - When provisions not applicable.

Sections 2-7-302 -- 2-7-305 shall not apply:

(1) Where the debt to be collected was listed as a scheduled debt by the farmer in a petition in bankruptcy or for which a proof of claim form has been filed by a creditor under United States Code, Title 11, Chapters 7, 11, 12, or 13; and

(A) The debt was discharged;

(B) The creditor was granted relief from the automatic stay;

(C) Provision for repayment, restructuring, or other treatment of the debt was made in a confirmed plan;

(D) In the year preceding the date of commencement of the collection action, the automatic stay provided for under 11 U.S.C. § 362 was in effect with regard to the debt for more than ninety (90) days; or

(2) When the Arkansas Farm Mediation Office has not adopted and promulgated bylaws, rules, regulations, or program guidelines necessary to implement this chapter or has not hired qualified mediators for the mediation region in which the agricultural property involved is located.



§ 2-7-307 - Initial meeting -- Subsequent meetings.

(a) The initial mediation meeting shall be attended by the farmer and the creditor who served the mediation notice. The meeting shall be at least one (1) hour long and may be continued for a longer period at the discretion of the parties involved. Other creditors of the farmer are strongly encouraged to attend and may attend all mediation meetings.

(b) After the initial meeting any further mediation meetings shall be held by consent of the parties.



§ 2-7-308 - Right to attorney -- Duties of mediator.

(a) (1) A farmer or other party has the right to be represented by an attorney at any mediation meeting or hearing.

(2) A waiver of this right prior to any mediation meeting or hearing is ineffective.

(b) At the initial mediation meeting and subsequent meetings, the mediator shall:

(1) Listen to the farmer and the creditors desiring to be heard;

(2) Attempt to mediate between the farmer and the creditors to reach a consensus where possible;

(3) Advise the farmer and creditor as to the existence of available assistance programs;

(4) Encourage the parties to adjust, refinance, or provide for the payment of the farmer's debts; and

(5) Advise, counsel, and assist the farmer and creditors in attempting to arrive at an agreement for the future conduct of financial relations among the parties or to arrive at a settlement which may be stipulated to in court for the resolution to the court action.



§ 2-7-309 - Agreements.

If an agreement is reached between the farmer and any creditor or creditors, the agreement shall:

(1) Be signed by the farmer and any such creditor or creditors;

(2) Bind each to the terms of the agreement;

(3) Be enforced as a legal contract between the farmer and such creditor or creditors; and

(4) Constitute a mediation release.



§ 2-7-310 - Release of creditor -- Effective period.

(a) The Director of the Arkansas Farm Mediation Program shall issue a release upon request to any creditor who has paid any required fees and:

(1) Who has attended an initial mediation meeting pursuant to § 2-7-301 or § 2-7-307;

(2) Who has served a mediation notice on the farmer and the farmer has not requested mediation within the time allowed;

(3) When the farmer has waived mediation with respect to that creditor or the agricultural property at issue;

(4) When the agricultural property has been abandoned by the farmer;

(5) In the discretion of the director if the default is other than monetary;

(6) When ordered to do so by a court upon a finding by the court that mediation would be unduly burdensome and an extreme hardship on the creditor;

(7) Upon the failure of a farmer to appear at a scheduled mediation meeting; or

(8) As otherwise provided by rule.

(b) A release is effective as to any proceeding commenced or continued or any action taken one (1) year or less after its date of issuance, but a release is not effective as to any proceeding commenced or action taken more than one (1) year after its date of issuance.









Chapter 8 - Tax Credits for Biotechnology and Advanced Biofuels [Repealed.]



Chapter 9 - Catfish Industry

§ 2-9-101 - Purpose.

The purpose of this chapter is to promote the growth and development of the catfish industry in Arkansas by research, extension, promotion, and market development, thereby promoting the general welfare of the people of Arkansas.



§ 2-9-102 - Definitions.

As used in this chapter:

(1) "Catfish industry" means any person or entity involved in rearing, processing, or selling of pond-raised catfish for potential profit, including any person, group, or company involved in a support industry;

(2) "Commercial catfish producer" means any person or entity involved in rearing catfish for potential profit;

(3) "Feed seller", "seller", or "feed dealer" means any person or entity that sells feed to a commercial catfish producer; and

(4) "Processor" means any person, group, or entity that purchases catfish from a commercial producer for the purpose of redistribution.



§ 2-9-103 - Arkansas Catfish Promotion Board.

(a) The Arkansas Catfish Promotion Board is created. The board shall be composed of seven (7) members appointed by the Governor as follows:

(1) (A) The Catfish Farmers of Arkansas, Inc., shall submit to the Governor the names of six (6) persons who are members of the catfish industry. The list of nominees shall include commercial catfish producers, processors, and feed dealers identified as such. The Arkansas Farm Bureau Federation shall submit to the Governor the names of six (6) persons who are commercial catfish producers. All members shall be residents of Arkansas.

(B) The Governor shall appoint four (4) members from the list submitted by the Catfish Farmers of Arkansas, Inc., and three (3) members from the list submitted by the Arkansas Farm Bureau Federation to serve on the board.

(2) Each year, not less than thirty (30) calendar days prior to the expiration of the terms of the current members of the board whose terms expire, the organizations named in subdivision (a)(1)(A) of this section shall submit to the Governor the names of two (2) nominees for each position to be filled on the board from the respective organizations, subject to the foregoing qualifications, and the Governor shall appoint the new members from each list of nominees. If no lists are submitted, the appointments shall be at the discretion of the Governor.

(3) (A) Each member selected shall serve for a term of two (2) years and until his or her successor is selected as provided in this section.

(B) However, the initial members of the board shall be appointed for terms that will result in three (3) members' terms expiring after one (1) year and four (4) members' terms expiring after two (2) years.

(4) A midterm vacancy on the board shall be filled by appointment by the Governor from a list submitted within thirty (30) calendar days from the organization making the nomination for the position being vacated.

(5) A member of the board may be removed by a majority vote of the remaining board members for conviction of a felony, for not attending three (3) consecutive meetings, or if the member no longer meets the qualifications for his or her initial appointment.

(b) The President of the Catfish Farmers of Arkansas, Inc., shall call an organizational meeting of the board and shall preside until officers are elected. Members of the board shall organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by those officers or specifically designated by the board. The board may appoint an executive director, who shall be the chief operating officer of the board and whose duties shall be designated by the board.

(c) The board may provide a salary for the executive director and for other necessary employees from funds derived from the assessments imposed in this chapter. Members of the board shall serve without compensation but may be reimbursed for reasonable expenses.

(d) The principal office of the board shall be located in Little Rock, Pulaski County, Arkansas.

(e) The resident agents of the board shall be the executive director of the board and the chair of the board, or either of them.



§ 2-9-104 - Powers.

The Arkansas Catfish Promotion Board may:

(1) Plan and conduct a program of research, market development, and advertising designed to promote the catfish industry in Arkansas;

(2) Use funds derived from the assessments imposed in this chapter for research, extension, market development, and advertising designed to promote the catfish industry in Arkansas, including salaries and administration expenses;

(3) Have perpetual succession as a body politic and corporate and adopt bylaws for the regulation of its affairs and the conduct of its business;

(4) Prescribe rules, regulations, and policies in connection with the performance of its functions and duties;

(5) Sue and be sued in its own name;

(6) Purchase, sell, or lease property of every description, real, personal, or mixed, including buildings or other facilities and equipment for the conduct of its business;

(7) Execute contracts and other instruments necessary or convenient in the exercise of its powers and functions; and

(8) Do any other acts and things necessary or convenient to carry out the purposes of this chapter and to exercise the powers granted by this chapter.



§ 2-9-105 - Funding applications.

Disbursement of funds generated by this chapter shall be made only upon motion formally adopted by the Arkansas Catfish Promotion Board and presented to the Treasurer of State and only for the purpose prescribed in this chapter.



§ 2-9-106 - Voter referenda.

(a) The Arkansas Catfish Promotion Board shall maintain a list of commercial producers of catfish who are entitled to vote in referenda, shall prepare ballots for the referenda, and shall prescribe voting procedures. The board shall mail a ballot by registered mail to every commercial catfish producer identified on the list maintained by the board. Each producer shall be entitled to only one (1) vote.

(b) In all referenda, in order to be eligible to vote, a commercial catfish producer must have purchased catfish feed in the period from twelve (12) months immediately preceding the date of the referendum to not less than thirty (30) calendar days immediately preceding the date of the referendum.

(c) The Director of the Department of Finance and Administration shall be reimbursed from funds collected for the costs of holding referenda.



§ 2-9-107 - Election vote for the levy of the assessment.

(a) (1) Within a reasonable time after July 30, 1999, the Arkansas Catfish Promotion Board shall cause an election to be held on the question of the levy of an assessment on the sale of catfish feed within the State of Arkansas to commercial catfish producers at a rate determined by the board, such rate of assessment not to exceed five dollars ($5.00) per ton of catfish feed sold.

(2) If a majority of the commercial catfish producers voting at the election vote for the levy of the assessment, the assessment shall be applicable to all sales of catfish feed made on and after a date specified by the board, which date shall not be later than ninety (90) calendar days after certification of the results of the election.

(3) The assessment shall be a continuing levy until either terminated by the board or until another election is held at which a majority of the commercial catfish producers voting at an election vote against the levy. The rate of assessment approved at an election shall not be increased except pursuant to the majority vote of the commercial catfish producers voting at a subsequent election.

(b) (1) When petitions containing the signatures of thirty percent (30%) of the commercial catfish producers in the state, as determined by the latest available agricultural census data, are filed with the board requesting that the question of continuing the assessment be submitted to a vote of the catfish producers, the board shall cause an election to be held within ninety (90) calendar days after the filing of the petitions, to be conducted in the same manner as the initial election held on the question of the levy of the assessment.

(2) If a majority of the commercial catfish producers voting at the election vote against the levy of the assessment, the assessment shall not be levied as of the date ten (10) calendar days after the date of the election. The levy may be reapproved, in the same manner as the initial election and subject to the same vote requirements, at an election called by the board not earlier than twelve (12) months after the date of the previous election suspending the levy of the assessment.

(c) (1) The assessment imposed and levied by this section shall be collected by the Director of the Department of Finance and Administration from each seller of catfish feed, who shall add the assessment to the purchase price of catfish feed sold in this state to commercial catfish producers.

(2) Each seller of catfish feed, when remitting assessments collected to the director, may deduct not more than one percent (1%) of the gross amount of the assessments to cover the cost of compliance.



§ 2-9-108 - Budget.

(a) The Arkansas Catfish Promotion Board shall prepare an annual budget, a copy of which shall be maintained at the principal office of the board and shall be open for public inspection during business hours.

(b) The board shall be audited annually in accordance with generally accepted auditing procedures, and a copy of the audit shall be filed with the Legislative Joint Auditing Committee.



§ 2-9-109 - Assessment records.

(a) (1) Every person required to pay the assessment provided for in this chapter shall keep a complete and accurate record of all catfish feed handled by him or her.

(2) The records shall be in such form and contain other information as the Arkansas Catfish Promotion Board shall prescribe by rule or regulation.

(3) The records shall be preserved for a period of two (2) years and shall be offered for inspection at any time upon written demand by the Director of the Department of Finance and Administration or his or her authorized agent or representative.

(b) (1) At such times as the director may require, every person required to pay the assessment provided for in this chapter shall submit reports or otherwise document any information deemed necessary for the efficient collection of the assessment imposed in this chapter.

(2) The director has the power to cause any authorized agent or representative to enter upon the premises of any person required to pay the assessment provided for in this chapter and examine or cause to be examined by the agent any books, papers, and records which deal in any way with the payment of the assessment or enforcement of the provisions of this chapter.



§ 2-9-110 - Assessment refund.

(a) So long as the assessment on the sale of catfish feed continues to be levied as provided in this chapter, any catfish producer may request and receive a refund of such assessment, provided he or she makes a written application therefor with the Director of the Department of Finance and Administration within sixty (60) calendar days after the date of sale, supported by copies of sales slips from the seller of the catfish feed and a refund form approved by the Arkansas Catfish Promotion Board.

(b) The director shall create and approve a refund claim form.



§ 2-9-111 - Penalty.

(a) (1) Any seller who fails to file a report, collect an assessment, or remit any assessment when due shall pay a penalty not to exceed five percent (5%) of the amount of the assessment that should have been collected or remitted, plus an additional penalty not to exceed one percent (1%) of the amount of the assessment that should have been collected or remitted for each month of delay, or fraction of a month, after the first month the report was required to be filed or the assessment became due.

(2) The penalty shall be paid to the Director of the Department of Finance and Administration and shall be disposed of in the same manner as funds derived from the payment of an assessment as provided in this chapter.

(b) The director shall collect the penalties levied in this section, together with the delinquent assessment, by any or all of the following methods:

(1) Voluntary payment; or

(2) Legal proceedings instituted in a court of competent jurisdiction seeking any remedies available, including, but not limited to, injunctive relief to enjoin any seller owing the assessment or penalties from engaging in business as a seller of catfish feed until the amount of the assessment due and all penalties are paid.

(c) Any person required to pay the assessment provided for in this chapter who refuses to allow full inspection of the premises or any book, record, or other document relating to the liability of the person for the assessment imposed or who shall hinder or in any way delay or prevent the inspection shall be guilty of a violation punishable by a fine not exceeding five hundred dollars ($500).



§ 2-9-112 - Arkansas Catfish Promotion Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, the Arkansas Catfish Promotion Fund.

(b) The fund shall consist of those special revenues from assessments as specified in this chapter, there to be used in such manner as the Arkansas Catfish Promotion Board deems appropriate for Arkansas catfish promotion and research and for the operation and maintenance of the board office and payment of expenses of the board members as set out in § 2-9-103.






Chapter 10 - Arkansas Milk Stabilization Board

Subchapter 1 - -- Arkansas Milk Stabilization Board Act

§ 2-10-101 - Title.

This subchapter shall be known and may be cited as the "Arkansas Milk Stabilization Board Act".



§ 2-10-102 - Findings -- Purposes.

(a) The General Assembly finds that:

(1) The dairy industry is an essential agricultural activity of the State of Arkansas;

(2) Dairy farms, associated suppliers, marketers, processors, and retailers are an integral component of the state's economy;

(3) The ability of a dairy farm, associated supplier, marketer, processor, and retailer to provide a stable, local supply of pure and wholesome milk is a matter of great importance to the health and welfare of the people of this state;

(4) Dairy farms are an integral part of the state's rural communities;

(5) Dairy farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities;

(6) Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the state's dairy industry and all the associated benefits of the industry;

(7) Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the dairy industry of this state; and

(8) The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, 7 U.S.C. § 601 et seq., established only minimum prices paid to producers for raw milk, without preempting the power of the state to regulate milk prices above the minimum levels so established.

(b) The purposes of this subchapter are to:

(1) Take all necessary steps to assure the continued viability of dairy farming in the state;

(2) Assure consumers of an adequate, local supply of pure and wholesome milk;

(3) Neither displace the federal order system nor encourage the merging of federal orders; and

(4) Encourage increased production to meet the state's need for quality milk.



§ 2-10-103 - Arkansas Milk Stabilization Board.

(a) There is created no later than July 1, 2007, the Arkansas Milk Stabilization Board, to be composed of five (5) members appointed by the Governor as follows:

(1) Two (2) members who are actively and principally engaged in dairy farming in this state;

(2) One (1) member who is an Arkansas consumer;

(3) One (1) member who is an Arkansas milk processor; and

(4) One (1) member who is an Arkansas retailer.

(b) Each member appointed to the board shall be appointed for a term of five (5) years except that the initial members of the board shall be appointed for terms that result in:

(1) One (1) member's term expiring after one (1) year;

(2) One (1) member's term expiring after two (2) years;

(3) One (1) member's term expiring after three (3) years;

(4) One (1) member's term expiring after four (4) years; and

(5) One (1) member's term expiring after five (5) years;

(c) Members of the board shall draw lots to determine the length of the initial term.

(d) (1) Not less than thirty (30) calendar days prior to the expiration of the terms of the members of the board under subdivisions (a)(1) and (4) of this section, interested parties shall submit to the Governor the names of nominees for the positions to be filled, and the Governor shall appoint the new members from each list of nominees.

(2) If no lists are submitted, the appointments shall be at the discretion of the Governor.

(3) Each member selected for the board shall serve for a term of five (5) years except as provided in subsection (b) of this section and until his or her successor is selected as provided in this subsection.

(4) A member of the board may be removed by a majority vote of the remaining board members for:

(A) Conviction of a felony;

(B) Failing to attend three (3) consecutive meetings; or

(C) No longer meeting the qualifications for his or her initial appointment.

(e) Upon a vacancy of a member of the board, the Governor shall make a new appointment within thirty (30) days.

(f) Members of the board shall organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by those officers or specifically designated by the board.

(g) (1) Meetings of the board shall be called by the chair or by four (4) members of the board.

(2) Four (4) members of the board shall constitute a quorum for the transaction of business of the board.

(h) The members of the board shall receive no salary or other compensation for their services except that they may receive expense reimbursement in accordance with § 25-16-901 et seq. for attending meetings of the board.

(i) The Secretary of the Arkansas Agriculture Department and the Executive Director of the Arkansas Livestock and Poultry Commission shall assist the board when necessary by providing resources and guidance.



§ 2-10-104 - Powers and duties of the Arkansas Milk Stabilization Board.

(a) The Arkansas Milk Stabilization Board shall:

(1) Administer this subchapter;

(2) Research other states to determine how those states support their dairy farmers;

(3) Investigate methods of milk production, dairy pricing, and support of the dairy industry;

(4) Create a plan to assist Arkansas dairy farmers that would be equitable to all parties in the state dairy industry and withstand legal challenges;

(5) By December 31, 2007, provide a copy of the proposed plan determined in subdivision (a)(4) of this section to the Secretary of the Arkansas Agriculture Department and any other person or entity requesting a copy of the proposed plan;

(6) Provide a forty-five-day period for public comment on the proposed plan provided in subdivision (a)(5) of this section;

(7) (A) Create the final plan for submission to the Legislative Council following the public comment period; and

(8) Promulgate rules the board considers necessary or desirable to implement the final plan determined in subdivision (a)(7) of this section.

(b) The board shall submit its final plan as determined under subdivision (a)(7) and rules as determined under subdivision (a)(8) to the Legislative Council for review no later than March 1, 2008.

(c) (1) Once reviewed by the Legislative Council, the Arkansas Agriculture Department shall implement the plan.

(2) The board shall monitor progress and success of the plan.

(d) The board shall have jurisdiction over milk and milk products marketed in the State of Arkansas.






Subchapter 2 - -- Dairy Stabilization Grant Act

§ 2-10-201 - Findings -- Intent.

(a) The General Assembly finds that:

(1) The State of Arkansas is at risk of losing its dairy industry if immediate legislative action is not taken to reduce the sharp decline in the number of its dairy farms; and

(2) The loss of the dairy industry in Arkansas will result not only in the demise of dairy farming but also in significantly higher milk cost to Arkansas's citizens, including its children, and a loss of jobs in the processing of milk products.

(b) The intent of this subchapter is to:

(1) Prevent harm to Arkansas's consumers and dairy industry;

(2) Establish the Dairy Stabilization Program, which will safeguard the interests of dairy producers in this state;

(3) Ensure that dairy producers receive fair market breakeven prices;

(4) Provide consumers a continuous and affordable supply of Arkansas-produced fluid milk and other dairy products;

(5) Reverse the loss of dairy farms in the state;

(6) Significantly curtail the increase in milk prices to the consumer by helping to ensure in-state production; and

(7) Maintain and potentially increase jobs in the processing of milk products by stabilizing prices to dairy farmers.



§ 2-10-202 - Definition.

As used in this subchapter, "milk producer" means a person or entity that operates a bovine dairy farm that possesses a valid permit signed by the administrator of the Arkansas Grade "A" Milk Program.



§ 2-10-203 - Dairy Stabilization Grant.

(a) The Dairy Stabilization Grant is created.

(b) (1) (A) If funds are available, the Secretary of the Arkansas Agriculture Department shall calculate monthly the difference between the average monthly blend price of milk received by Arkansas milk producers as estimated by the secretary and seventy percent (70%) of the average monthly cost of producing milk in Missouri and Tennessee as estimated by the United States Department of Agriculture.

(B) If the average monthly blend price of milk received by Arkansas milk producers is lower than seventy percent (70%) of the calculated average cost of producing milk in Missouri and Tennessee, the milk producer is eligible for a monthly Dairy Stabilization Grant in the amount of the difference, which will be paid quarterly. The secretary shall pay the milk producer by the fifteenth day of the month following the end of the quarter.

(2) The secretary shall not pay a milk producer more than five dollars ($5.00) per hundred weight of milk per month under subdivision (b)(1) of this section.

(c) Grants received by a milk producer under this section shall not exceed an annual average of two dollars ($2.00) per hundred weight of milk.

(d) Grants authorized by the secretary shall be made to the milk producer from moneys appropriated by the General Assembly for that purpose.



§ 2-10-204 - Milk production and quality incentives.

(a) If funds are available, as an incentive to continue milk production and to improve milk quality, the Secretary of the Arkansas Agriculture Department may pay a milk producer the following incentive payments:

(1) (A) Fifty cents (50cent(s)) per hundred weight of milk for each hundred weight of milk produced above the milk producer's average annual milk production.

(B) A milk producer's average annual milk production specified under subdivision (a)(1)(A) of this section shall be calculated over the two (2) years preceding the year of disbursement; and

(2) Fifty cents (50cent(s)) per hundred weight of milk if the milk contains a somatic cell count of less than four hundred thousand (400,000).

(b) A milk producer that begins milk production after July 31, 2009 qualifies for payments under subsection (a) of this section after the completion of one (1) continuous year of milk production in Arkansas.

(c) Annual payments to a milk producer under this section shall not exceed fifty thousand dollars ($50,000).

(d) If funds are available, the secretary shall pay the annual production and quality incentive payments to the eligible milk producers by January 15 of the following year.



§ 2-10-205 - Rules.

The Director of the Department of Finance and Administration and the Secretary of the Arkansas Agriculture Department shall adopt rules to implement this subchapter.









Chapter 11 - Agritourism Act

§ 2-11-101 - Title.

This chapter shall be known and may be cited as the "Agritourism Act".



§ 2-11-102 - Legislative intent -- Construction -- Purpose.

(a) It is the intent of this chapter to:

(1) Promote rural tourism and rural economic development by encouraging owners or operators of farms, ranches, and other rural land or attractions, including historic, cultural, and natural attractions, to invite members of the public to view, observe, and participate in the operations and attractions for educational, entertainment, or recreational purposes; and

(2) Encourage agritourism activities by limiting civil liability of those engaged in agritourism or providing the activities of agritourism.

(b) This chapter shall be liberally construed to carry out the purposes described in subsection (a) of this section.



§ 2-11-103 - Definitions.

As used in this chapter:

(1) "Agribusiness operation" means an agricultural, horticultural, viticultural, forestry, dairy, livestock, poultry, bee, or any other farm, ranch, plantation, or range business operation;

(2) (A) "Agritourism activity" means an interactive or passive activity carried out with or without payment to an agritourism activity operator on a farm, ranch, or agribusiness operation related to agriculture, food production, historic traditions, or nature-watching conducted by an agritourism activity operator for the education, entertainment, or recreation of participants.

(B) "Agritourism activity" includes without limitation:

(i) A farming or ranching activity;

(ii) The viewing of historic, cultural, or natural attractions;

(iii) A harvest-your-own activity;

(iv) Nature-watching; and

(v) An activity involving an animal exhibition at an agricultural fair.

(C) "Agritourism activity" does not include:

(i) A road side fruit and vegetable stand; or

(ii) An operation exclusively devoted to the sale of merchandise or food at retail;

(3) "Agritourism activity operator" means an individual or entity that provides the facilities and equipment necessary to participate in an agritourism activity;

(4) "Inherent risk" means dangers or conditions that are an integral part of an agritourism activity, including without limitation:

(A) The propensity of a wild or domestic animal to behave in ways that may result in injury, harm, or death to persons on or around the wild or domestic animal;

(B) Hazards such as surface and subsurface conditions;

(C) Natural conditions of land, vegetation, and waters;

(D) Ordinary dangers of structures or equipment used in farming or ranching operations; and

(E) The potential of a participant to act in a negligent way that may contribute to injury to the participant or others, whether failing to follow safety procedures or failing to act with reasonable caution while engaging in the agritourism activity; and

(5) "Participant" is defined as a person, other than the agritourism activity operator, who engages in an agritourism activity.



§ 2-11-104 - Assumption of risk by participant.

Except as provided in § 2-11-105, a participant assumes the inherent risk of an agritourism activity by engaging in the agritourism activity.



§ 2-11-105 - Liability of agritourism activity operator.

This chapter shall not prevent or limit the liability of an agritourism activity operator if the agritourism activity operator or an agent of the agritourism activity operator:

(1) Commits an act or omission of gross negligence concerning the safety of a participant that proximately causes injury, damage, or death to the participant;

(2) Has actual knowledge of a dangerous condition on the land, facilities, or equipment used in the activity or the dangerous propensity of a particular animal used in the activity that proximately causes injury, damage, or death to the participant and does not make the danger known to the participant that proximately causes injury, damage, or death to the participant;

(3) Intentionally injures a participant; or

(4) Commits other acts, errors, or omissions that constitute willful or wanton misconduct, gross negligence, or criminal conduct that proximately causes injury, damage, or death.



§ 2-11-106 - Limitation on liability.

(a) An agritourism activity operator or participant is not liable for damages arising from the personal injury or death of a participant if:

(1) The injury or death results from an inherent risk; and

(2) The warning contained in § 2-11-107 is posted.

(b) The limitation of liability provided by this section is in addition to any other limitation of liability provided by law.



§ 2-11-107 - Warning required.

(a) At each agritourism activity, the agritourism activity operator shall post and maintain signage in a clearly visible location at or near the main entrance to the agritourism activity and in black letters at least one inch (1'') in height containing the following warning:

"WARNING -- Under Arkansas law, an agritourism activity operator is not liable for the injury or death of a participant in an agritourism activity resulting from the inherent risk of agritourism activities. Inherent risks include without limitation the risk of animals, weather, land conditions, and the potential for you as a participant to act in a negligent way that may contribute to your own injury or death. You are assuming the risk of participating in this agritourism activity."

(b) The agritourism activity operator shall include, in clearly visible print, the warning contained in subsection (a) of this section in a written contract between the agritourism activity operator and each participant.

(c) At each agritourism activity, the agritourism operator shall post and maintain signage of a specific or known hazard in the particular area on or surrounding the agritourism activity.






Chapter 12-14 - [Reserved.]

[Reserved]






Subtitle 2 - Agronomy

Chapter 15 - General Provisions

Subchapter 1 - -- Arkansas Crop and Research Facility Protection Act

§ 2-15-101 - Arkansas Crop and Research Facilities Protection Act.

(a) This section shall be known and may be cited as the "Arkansas Crop and Research Facilities Protection Act".

(b) (1) Any person or entity who willfully and knowingly damages or destroys any field crop product that is grown for personal or commercial purposes or for testing or research purposes in the context of a product development program in conjunction or coordination with a private research facility or a university or any federal, state, or local government agency shall be liable for twice the value of the crop damaged or destroyed.

(2) In awarding damages under this section, the courts shall consider:

(A) The market value of the crop prior to damage or destruction; and

(B) Production, research, testing, replacement, and crop development costs directly related to the crop that has been damaged or destroyed as part of the value of the crop.

(3) Damages available under this section shall be limited to:

(A) Twice the market value of the crop prior to damage or destruction; plus

(B) Twice the actual damages involving production, research, testing, replacement, and crop development costs directly related to the crop that has been damaged or destroyed.

(c) This section shall not apply to any persons or entities when performing construction, land improvements, or excavation work in or upon any public right-of-way, public easement, or utility easement or who in good faith believe they are in or upon the right-of-way or easement.






Subchapter 2 - -- Arkansas Rice Certification Act

§ 2-15-201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Rice Certification Act".



§ 2-15-202 - Definitions.

As used in this subchapter:

(1) "Characteristics of commercial impact" means characteristics that may adversely affect the marketability of rice in the event of commingling with any other rice and includes, but is not limited to, those characteristics:

(A) That cannot be identified without the aid of specialized equipment or testing;

(B) That create a significant economic impact in their removal from commingled rice; and

(C) Whose removal from commingled rice is not feasible; and

(2) "Person" includes any individual, partnership, limited liability company, limited liability partnership, corporation, firm, company, or any other entity doing business in Arkansas.



§ 2-15-203 - Prohibition of rice with characteristics of commercial impact.

No person may introduce, sell, plant, produce, harvest, transport, store, process, or otherwise handle rice identified as having characteristics of commercial impact, except in compliance with this subchapter and the rules adopted by the State Plant Board.



§ 2-15-204 - Administration -- Duties of the State Plant Board.

(a) The State Plant Board shall:

(1) Administer and enforce this subchapter;

(2) Promulgate rules to implement the purposes and requirements of this subchapter, including rules that will establish a penalty matrix for violations of this subchapter and the rules promulgated under this subchapter; and

(3) Receive and investigate complaints regarding alleged violations of this subchapter and rules promulgated by the board.

(b) The board may:

(1) Prohibit or place restrictions on the selling, planting, producing, harvesting, transporting, storing, processing, or other handling of rice identified as having characteristics of commercial impact; and

(2) Charge a reasonable fee to cover the cost of inspections and other activities permitted under this subchapter.

(c) All moneys received by the board under this subchapter and the rules adopted by the board shall be deposited in the Plant Board Fund to be used for carrying out the provisions of this subchapter.



§ 2-15-205 - Scientific Review Committee.

(a) The State Plant Board may appoint a Scientific Review Committee.

(b) The committee shall review and make recommendations to the board concerning all matters contained in this subchapter, including:

(1) Identifying rice that has characteristics of commercial impact;

(2) Reviewing rice identified as having characteristics of commercial impact upon receipt of a petition from the purveyor of the rice;

(3) Recommending rules establishing terms and conditions for planting, producing, harvesting, selling, transporting, processing, storing, or otherwise handling rice identified pursuant to subdivision (b)(1) of this section; and

(4) Reviewing the efficacy of terms, conditions, and identity preservation programs imposed on the planting, producing, harvesting, transporting, drying, storing, or other handling of rice identified under subdivision (b)(1) of this section, using the most current industry standards and generally accepted scientific principles.



§ 2-15-206 - Violations -- Notice.

(a) Upon receiving a complaint alleging that a person has violated this subchapter or a rule of the State Plant Board, the board shall provide notice to the person and an opportunity for the person to respond to the complaint.

(b) If the board determines that the complaint warrants further action, the board shall notify the person in writing of the board's decision.

(c) The board may seek injunctive relief, commence a civil action against the person, or seek other remedies provided by law.



§ 2-15-207 - Exemptions.

The provisions of this subchapter shall not apply to research conducted by a federal, state, or private entity, including an institution of higher education, which conforms to and is in compliance with all state and federal laws and rules for laboratory management practices.



§ 2-15-208 - Penalties.

(a) (1) The State Plant Board may impose a civil penalty for violation of § 2-15-203.

(2) The penalty shall not exceed one hundred thousand dollars ($100,000).

(3) Each day of a continuing violation of § 2-15-203 is a separate violation.

(b) The board may bring an action in any court of competent jurisdiction to collect a penalty under this section and may recover all attorney's fees, costs, and expenses incurred by the board in bringing the action.









Chapter 16 - Plant Disease and Pest Control

Subchapter 1 - -- General Provisions

§ 2-16-101 - Destruction of trees -- Compensation.

(a) The owner of any valuable pear trees, cedar trees, or other growing trees of real value which have been or may hereafter be cut down and destroyed without his or her consent by the order and direction of the State Plant Board, or by its officers, employees, agents, or inspectors, shall be entitled to compensation for the actual value of the trees cut down or destroyed, to be paid by the county in which the trees were growing.

(b) (1) The owner of the trees shall present to the county court his or her claim in writing, verified by his or her affidavit, stating the kind, number, and value of the trees and when and by what authority the trees were destroyed.

(2) The court shall allow from the county general fund such sum as the evidence shows the claimant is entitled to receive.



§ 2-16-102 - Date stamped on cotton insecticides -- Penalty.

(a) Every person, firm, or corporation bagging any commercial cotton insecticide or poison shall stamp on each bag or on a tag attached to each bag the date on which the insecticide or poison was manufactured.

(b) (1) Any person, firm, or corporation failing or refusing to comply with the requirements of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than five dollars ($5.00) nor more than one hundred dollars ($100).

(2) Each bag or other container that is shipped without first having the date placed on the bag or container shall be a separate offense.



§ 2-16-103 - Alligator weed agreements.

The State Plant Board is authorized to enter into agreements with the United States Army Corps of Engineers to hold and save the United States free from claims that may occur from control operations jointly carried on by the board and the United States Army Corps of Engineers, or carried on by the board under financial assistance from the United States Army Corps of Engineers for the control and eradication of alligator weed in Arkansas.



§ 2-16-104 - Disposition of funds.

(a) All fees, interest, penalties, and costs collected by the State Plant Board as authorized by law shall be deposited in the State Treasury on or before the fifth day of the month next following the month of collection thereof.

(b) Upon receipt of the funds, the Treasurer of State shall, after deducting therefrom the collection charge authorized by law, credit the net amount to the credit of the Plant Board Fund to be used for the maintenance, operation, and improvement of the board.

(c) All fees, fines, penalties, moneys, and funds arising from all sources resulting from the enforcement, operation, investigation, application, and administration of the laws and regulations under the jurisdiction of the Arkansas Bureau of Standards of the State Plant Board and the sale of property resulting from said purposes, and all moneys, grants, and other sources of funding procured for the bureau, shall be deposited in the Plant Board Fund, or any successor fund, to be used solely for the maintenance, operation, and improvement of the bureau.



§ 2-16-105 - Fire Ant Poison Cost Sharing Program.

(a) (1) There is hereby established a program to be known as the "Fire Ant Poison Cost Sharing Program".

(2) This program shall be administered by the State Plant Board; which shall have the authority to establish the necessary rules, regulations, and procedures for the administration of the program.

(b) (1) The board shall purchase the necessary chemicals for the eradication of fire ants and distribute such chemicals to the various counties of the state based upon the requests received from eligible purchasers in the county.

(2) The chemicals made available by the board shall become the responsibility of the county judge who shall oversee the safe storage and distribution of such chemicals under the direction of the University of Arkansas Cooperative Extension Service.

(c) (1) It shall be the duty of the University of Arkansas Cooperative Extension Service to collect moneys received from the distribution and sale of such fire ant poison chemicals as determined by the board, and remit such moneys to the board on a monthly basis.

(2) The moneys generated from the sale of fire ant poison chemicals and received by the board from the University of Arkansas Cooperative Extension Service shall be deposited into the State Treasury to the credit of the Plant Board Fund as a nonrevenue receipt refund to expenditure, there to be used by the board to purchase additional fire ant poison chemicals for distribution to the various counties of the state for fire ant control.



§ 2-16-106 - Recovery of quarantine costs.

The State Plant Board is empowered to recover any identifiable expenses from the owner or other person in possession or control of the property upon which it enforces, maintains, and administers any quarantine that is imposed due to infestations or infections of insect pests, diseases, or noxious weeds. Whenever the owner or other person cannot be found or shall fail, neglect, or refuse to reimburse the board for incurred quarantine expenses, the board shall have and enforce a lien for such expenses upon the property upon which it enforces, maintains, or administers any quarantine, in the same manner as liens are had and enforced upon property for labor and materials furnished by virtue of contract with the owner.



§ 2-16-107 - Rules and regulations.

The State Plant Board is hereby authorized to promulgate such rules and regulations as are necessary to administer the fees, rates, tolls, or charges for services established by §§ 2-16-407(f), 2-17-213, 2-17-238, 2-19-209(a), and 2-19-307(a) and is directed to prescribe and collect such fees, rates, tolls, or charges for the services delivered by the board in such manner as may be necessary to support the programs of the board as directed by the Governor and the General Assembly.



§ 2-16-108 - State Plant Board Operations and Facilities Construction Fund.

(a) As used in this section:

(1) "Board" means the State Plant Board; and

(2) "Fund" means the State Plant Board Operations and Facilities Construction Fund.

(b) (1) There is created in accordance with §§ 19-4-801 -- 19-4-803, 19-4-805, and 19-4-806 and the Revenue Classification Law, § 19-6-101 et seq., a cash fund entitled the State Plant Board Operations and Facilities Construction Fund, which shall be maintained in such depository bank or banks as may be designated from time to time by the board.

(2) (A) The first two hundred thousand dollars ($200,000) in each fiscal year of all fees, interest, penalities, and costs collected by the board that constitute the special revenues specified in § 19-6-301(51) and all income, interest, and earnings thereof are declared to be cash funds to be used solely for paying the cost of operations and maintenance of the board and the financing of the acquisition, construction, and maintenance of facilities for the board's operations, including any additions, extensions, and improvements thereto, the renovation thereof, and the equipping of such facilities.

(B) Such cash funds shall not be deemed to be a part of the State Treasury for any purpose, including, without limitation, the provisions of Arkansas Constitution, Article 5, § 29, Article 16, § 12, or Arkansas Constitution, Amendment 20, or any other constitutional or statutory provision.

(3) The fund shall be held and the amounts therein invested by the board in accordance with the laws of the state pertaining to cash funds. The board may also pledge and use moneys in the fund to provide for the repayment of obligations issued by the Arkansas Development Finance Authority pursuant to the State Agencies Facilities Acquisition Act of 1991, § 22-3-1401 et seq., to accomplish the purposes specified in subdivision (b)(2)(A) of this section and to pay the costs and expenses related to the issuance of such obligations.

(c) The provisions of §§ 22-3-1402(c) and 22-3-1406 shall not be applicable in any respect to the acquisition, construction, extension, or renovation of or the equipping of facilities for the board and shall not under any circumstances constitute a limitation on or prohibition to the financing of the capital improvements by the authority.

(d) On July 30, 1999, all moneys then held in the Plant Board Fund created by § 19-6-408 that were derived from the special revenues described in subdivision (b)(2)(A) of this section shall be transferred to the State Plant Board Operations and Facilities Construction Fund, except that the amount transferred shall not exceed the maximum amount provided in subdivision (b)(2)(A) of this section.



§ 2-16-109 - Turf purchased with state moneys.

(a) As used in this section, "turf" means field-cultivated turf grass sod consisting of grass varieties tested by the National Turfgrass Evaluation Program.

(b) Turf shall be certified by the State Plant Board if the turf is:

(1) Purchased with state moneys, either directly or indirectly; or

(2) Used in a project conducted:

(A) By a state agency, department, board, or commission; or

(B) Under a contract with the State of Arkansas.

(c) Cool seasons variety blends of turf shall be grown from blue tag certified seed under the blue tag certification program of the Association of Official Seed Certifying Agencies.






Subchapter 2 - -- Plant Act of 1917

§ 2-16-201 - Title.

This subchapter shall be known as the "Arkansas Plant Act of 1917".



§ 2-16-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Insect pests and diseases" means insect pests and diseases injurious to plants and plant products of this state including any of the stages of development of such insects and diseases;

(2) "Plants and plant products" means trees, shrubs, vines, forage, and cereal plants, and all other plants; cuttings, grafts, scions, buds, and all other parts of plants; and fruit, vegetables, roots, bulbs, seeds, wood, lumber, and all other plant products;

(3) "Places" means vessels, cars, other vehicles, buildings, docks, nurseries, orchards, and other premises where plants and plant products are grown, kept, or handled; and

(4) "Persons" means individuals, associations, partnerships, and corporations.



§ 2-16-203 - Penalty.

(a) Any person who shall violate any provision or requirement of this subchapter or the rules and regulations made or of any notice given pursuant to this subchapter or who shall forge, counterfeit, deface, destroy, or wrongfully use any certificate provided for in this subchapter or in the rules and regulations made pursuant to this subchapter shall be guilty of a violation, and upon conviction he or she shall be punished by a fine of not more than one hundred dollars ($100).

(b) (1) (A) In a lawful proceeding respecting licensing, as defined in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., in addition to or in lieu of any other lawful disciplinary action, the State Plant Board may assess a civil penalty of not more than one thousand dollars ($1,000) for each violation of any statute, rule, or order enforceable by the board.

(B) In no case shall a single application or drift incident by a pesticide applicator be considered multiple violations based on the number of complaints.

(C) In no case shall the failure to meet minimum treating standards, except those that require a termiticide application, be considered a violation and subject to a civil penalty.

(2) (A) The board shall by rule establish a schedule designating the minimum and maximum civil penalty that may be assessed under this section for violation of each statute, rule, or order over which it has regulatory control.

(B) The board may promulgate any other regulation necessary to carry out the intent of this section.

(3) In the event of nonpayment of any civil penalty lawfully assessed pursuant to subdivision (b)(1) of this section, the civil penalty shall be recoverable in the name of the state by the Attorney General in Pulaski County Circuit Court or in the circuit court of the county in which the violation occurred.

(4) (A) All sums paid or recovered under this section shall be deposited into the State Treasury.

(B) (i) Sums collected under special revenue programs shall be deposited in the Plant Board Fund.

(ii) Sums collected under general services programs shall be deposited into the Miscellaneous Agencies Fund Account.

(5) All rules and regulations promulgated pursuant to this section shall be reviewed by the House Interim Committee on Agriculture, Forestry, and Economic Development and the Senate Interim Committee on Agriculture, Forestry, and Economic Development or subcommittees of the House Interim Committee on Agriculture, Forestry, and Economic Development and the Senate Interim Committee on Agriculture, Forestry, and Economic Development.



§ 2-16-204 - Actions of agents.

In construing and enforcing the provisions of this subchapter, the act, omission, or failure of any official agent or other person acting for or employed by any person, association, partnership, or corporation within the scope of his or her employment or office shall, in every case, also be deemed the act, omission, or failure of the person, association, partnership, or corporation as well as that of the person.



§ 2-16-205 - Effect of federal law.

This subchapter shall not be so construed or enforced as to conflict in any way with any act of Congress regulating the movement of plants and plant products in interstate or foreign commerce.



§ 2-16-206 - State Plant Board.

(a) There is created and established a State Plant Board, composed of sixteen (16) members, as follows:

(1) The head of the Department of Entomology, University of Arkansas College of Agriculture;

(2) The head of the Department of Plant Pathology, University of Arkansas College of Agriculture;

(3) A practical cotton grower, actively engaged in the business, to be appointed by the Governor;

(4) One (1) member to represent the Arkansas fertilizer and cotton oil mills, actively engaged in the business, to be appointed by the Governor;

(5) A practical rice grower, actively engaged in the business, to be appointed by the Governor;

(6) A practical horticulturist, actively engaged in the business, to be elected by the Arkansas State Horticultural Society;

(7) A nurseryman, actively engaged in the business, to be elected by the Arkansas Green Industry Association;

(8) A practical seed grower, actively engaged in the business, to be elected by the Arkansas Seed Growers Association;

(9) A pest control operator, actively engaged in the business, to be elected by the Arkansas Pest Control Association, Inc.;

(10) A seed dealer, actively engaged in the business, to be elected by the Arkansas Seed Dealers Association;

(11) A feed manufacturer, actively engaged in the business, to be elected by the Arkansas Feed Manufacturers Association;

(12) A pesticide manufacturer, actively engaged in the business, to be elected by the Arkansas Agricultural Pesticide Association;

(13) One (1) member to represent the Arkansas Agricultural Aviation Association, to be elected by the Arkansas Agricultural Aviation Association;

(14) One (1) member to represent the Arkansas Forestry Association, to be elected by the Arkansas Forestry Association; and

(15) Two (2) farmers actively and principally engaged in farming in this state, appointed by the Governor.

(b) Board members shall serve a term of two (2) years or until such time as a successor has been elected or appointed as herein provided. A majority of the members of the board shall constitute a quorum for all purposes.

(c) The chair, vice chair, and secretary-treasurer shall be elected by the members of the board. The board shall designate some official or employee of the board to serve as disbursing officer of the board.

(d) Meetings of the board shall be called by the chair or by four (4) members of the board.

(e) The members shall serve without compensation but may receive expense reimbursements in accordance with § 25-16-901 et seq. and shall be authorized to provide a suitable office where the meetings of the board may be held and its records kept.

(f) If necessary to provide suitable space for its offices, laboratories, and other needs, the board may buy property, build buildings, or lease property for a period covering not more than fifteen (15) years from the date of lease.



§ 2-16-207 - Powers and duties of board.

(a) (1) The State Plant Board shall keep itself informed as to the varieties of insect pests, diseases, and noxious weeds and the origin, locality, nature, and appearance thereof; the manner in which they are disseminated; and the approved methods of treatment and eradication.

(2) Every such insect pest, disease, and noxious weed, and every plant and plant product infested or infected is declared to be a public nuisance.

(b) (1) The board in its rules and regulations made pursuant to this subchapter shall list the insect pests, diseases, and noxious weeds, of which it shall find that the introduction into or the dissemination within the state should be prevented in order to safeguard the plants and plant products of this state, and the list shall include the plants and plant products or other substances on or in which these pests may be carried.

(2) Every person who has knowledge of the presence of any insect pest, disease, or noxious weed listed as required in this section in the rules and regulations made pursuant to this subchapter, in or upon any place, shall immediately report it to the board or inspectors thereof, giving such detailed information relative thereto as he or she may have.

(3) Every person who deals in or engages in the sale of plants or plant products shall furnish to the board or its inspectors, when requested, a statement of the names and addresses of the persons from whom and the localities where he or she purchased or obtained the plant and plant products.

(c) (1) The board shall make rules and regulations for carrying out the provisions and requirements of this subchapter including rules and regulations under which its inspectors and other employees shall:

(A) Inspect places, plants and plant products, and things and substances used or connected herewith;

(B) Investigate, control, eradicate, and prevent the dissemination of insect pests, diseases, and noxious weeds; and

(C) Supervise or cause the treatment, cutting, and destruction of infected or infested plants and plant products.

(2) For the purpose of preventing fraud and misrepresentation, the board shall make rules and regulations governing the transportation, distribution, or sale of sorghum seed, hybrid corn seed, and other seeds intended for planting.

(d) For the purpose of carrying out the provisions and requirements of this subchapter, of the rules and regulations made, and notices given pursuant thereto, the board and its inspectors and employees shall have power to enter into or upon any place and to open any bundle, package, or other container of plants or plant products.



§ 2-16-208 - Director of board.

(a) For the purpose of carrying out the provisions of this subchapter, the State Plant Board shall employ, prescribe the duties of, and fix the compensation for a Director of the State Plant Board. With the approval of the board, the director may employ such inspectors or other employees as may be required and may incur such expenses as may be necessary within the limits of the appropriation made by law.

(b) The director shall be appointed by the board with the approval of the Governor and shall serve at the pleasure of the Governor.

(c) (1) The director shall furnish a bond of five thousand dollars ($5,000) with sufficient sureties approved by the board for the faithful performance of his or her duties of this subchapter and the rules and regulations of the board.

(2) Any person suffering damage by reason of the acts or omissions of the chief inspector or his or her duly authorized deputies or employees may bring action on the bond for damages.

(3) The board may require to indemnify the director that similar bonds shall be furnished by deputies, inspectors, or employees.

(d) The board shall cooperate with other departments, boards, and officers of this state and of the United States as far as possible.



§ 2-16-209 - Transportation, etc., of insect pests, etc., generally.

(a) Transportation through or into or transportation, distribution, or sale within the state of any insect pest, plant disease, noxious weed, or any plant, plant product, or other substance, listed in the rules and regulations of the State Plant Board as required under § 2-16-207, or of sorghum seed, hybrid corn seed, or other planting seeds for the transportation, distribution, or sale of which the board has made rules and regulations under this subchapter is prohibited except under such safeguards as may be provided for in the rules and regulations of the board.

(b) To cover expenses incident to inspection or treatment or incident to the issuance of such permits or certificates as may be required by the board's regulations made under this subchapter, the board may require the payment of reasonable fees which shall be deposited in the manner prescribed by § 2-16-210 to be used in carrying out the provisions of this subchapter.

(c) The board is empowered to require that a shipper who ships plants from another state into Arkansas must meet any and all requirements which the shipper's state would make of an Arkansas shipper who ships plants into that state.

(d) Inspectors of the board on issuance of a written notice may cause to be held or to be sent out of the state or to be destroyed any plant, plant product, or other substance which has been brought into or is being transported within the state in violation of any state or federal law or regulation. They may stop and detain for inspection any person, car, or other carrier.



§ 2-16-210 - Certificate of inspection required.

(a) It shall be unlawful for any person to sell, give away, carry, ship, or deliver for carriage or shipment, within this state, any plants or plant products listed as required by this subchapter unless the plants and plant products have been officially inspected and a certificate has been issued by an inspector of the State Plant Board. This certificate shall state that the plants or plant products have been inspected and found to be apparently free from insect pests and diseases. It shall also be unlawful for any person to sell, give away, carry, ship, or deliver for carriage any plants or plant products unless the plants or plant products bear a certificate issued by an inspector of the board. This certificate shall show that the place on which the plants or plant products were grown has been inspected and found to be apparently free from insect pests and diseases and any other facts provided for in the rules and regulations made pursuant to this subchapter.

(b) This section shall not apply to plants and plant products not affected by rules and regulations made pursuant to § 2-16-211 when the plants or plant products are disposed of in local trade.

(c) When any person shall notify the board of impending shipments of plants or plant products and the board fails to provide the proper inspector to inspect the plants or plant products under the rules and regulations made pursuant to this subchapter, the person desiring to make the shipment may do so without being liable to provisions of this section.

(d) For the issuance of the certificate as provided for in this section, the board may require the payment of a reasonable fee to cover the expenses of the inspection and certification. If it shall be found at any time that a certificate of inspection, issued or accepted pursuant to the provisions of this section, is being used in connection with plants and plant products which are infested or infected with insect pests or diseases, its further use may be prohibited, subject to such inspection and other disposition of the plants and plant products involved as may be provided for by the board.

(e) All moneys collected by the board under this section or under § 2-16-211 or § 2-16-214 shall be deposited with the treasurer of the board and shall be used in carrying out the provisions of this subchapter.



§ 2-16-211 - Eradication of pests, diseases, or noxious weeds.

(a) Whenever the inspection discloses that any places, plants, plant products, or things and substances used or connected therewith, are infested or infected with any insect pest, disease, or noxious weed, listed, as required by § 2-16-207 in rules and regulations made pursuant to this subchapter, written notice thereof shall be given the owner or other person in possession or control of the place where found, and the owner or other person shall proceed to control, eradicate, or prevent the dissemination of the insect pest, disease, or noxious weed. The owner shall then remove, cut, or destroy infested or infected plants and plant products or things and substances used or connected therewith, within the time and in the manner prescribed by the notice or the rules and regulations made pursuant to this subchapter.

(b) Whenever the owner or other person cannot be found or shall fail, neglect, or refuse to obey the requirements of the notice and the rules and regulations made pursuant to this subchapter, the requirements shall be carried out by the inspector or other employees of the State Plant Board. The board shall have and enforce a lien for the expenses thereof against the place in which or upon which the expenses were incurred in the same manner as liens are had and enforced upon buildings, lots, wharves, and piers for labor and materials furnished by virtue of contract with the owner.



§ 2-16-212 - Regulation of pests or diseases within state.

(a) Whenever the State Plant Board shall find that there exists in this state or any part thereof any insect, disease, or noxious weed and that its dissemination should be controlled or prevented, the board may give notice thereof, specifying the plants and plant products infested, infected, or likely to become infested or infected therewith.

(b) The movement, planting, or other use of any plant, plant products, or other thing or substance specified in the notice as likely to carry and disseminate the insect pest, disease, or noxious weed, except under such safeguard as may be provided in the rules and regulations made by the board, shall be prohibited within such area as may be designated in the public notice until the board shall find that the danger of the dissemination of the insect, disease, or noxious weed has ceased to exist, of which the board shall give public notice.

(c) Before the order of prohibition shall be issued, a public hearing, with due public notice thereof, shall be held by the board, at which hearing interested persons may appear in person or by attorney.



§ 2-16-213 - Receiving noncomplying plants, etc.

Any person in this state who receives any plant or plant product sold, given away, carried, shipped, or delivered for carriage or shipment within this state, as to which the requirements of § 2-16-210 have not been complied with, shall immediately inform the State Plant Board or an inspector thereof and isolate and hold the plant product unopened or unused subject to such inspection and other disposition as may be provided for by the board.



§ 2-16-214 - Review of rules, etc.

Any person affected by any rules and regulations made or notice given, pursuant to this subchapter, may have a review thereof by the State Plant Board for the purposes of having the rules, regulations, or notice modified, suspended, or withdrawn, and, pending the review, the rules and regulations or notice shall be suspended.






Subchapter 3 - -- Emergency Plant Act of 1921

§ 2-16-301 - Title.

This subchapter shall be known as the "Arkansas Emergency Plant Act of 1921".



§ 2-16-302 - Definitions.

For the purposes of this subchapter, unless the context otherwise requires, the terms and definitions set forth in § 2-16-202 are adopted and made a part of this subchapter. In addition, the term "dangerous insect pest and plant diseases" shall be construed to mean such insect pests and plant diseases as the pink bollworm, the Mexican bean beetle, potato wart disease, "take all", and such other insect pests and plant diseases, the prevalence of which would threaten an established agricultural industry in the state.



§ 2-16-303 - Provisions supplemental.

This subchapter shall not be construed as limiting the authority conferred upon the State Plant Board by the Arkansas Plant Act of 1917, § 2-16-201 et seq., but shall be construed as supplemental thereto.



§ 2-16-304 - Penalties -- Prosecution.

(a) Any person who shall violate any provision of this subchapter or who shall interfere with any member of the State Plant Board or any inspector or employee while engaged in the performance of his or her duties under this subchapter shall be guilty of a Class A misdemeanor.

(b) (1) Upon information furnished by the board, it shall be the duty of the Attorney General or the prosecuting attorney of the district in which an alleged violation of any provision of this subchapter may occur to enforce the provisions of this subchapter by proceedings in any court of competent jurisdiction.

(2) If the remedy elected to be pursued is by writ of injunction, no court of this state shall have the right to set aside or stay the writ of injunction prior to a hearing upon the merits.



§ 2-16-305 - Actions of agents.

In construing and enforcing the provisions of this subchapter, the act, omission, or failure of an official, agent, or other person acting for or employed by any person, association, partnership, or corporation within the scope of his or her employment or office shall, in every case, also be deemed the act, omission, or failure of the person, association, partnership, or corporation as well as that of the person acting as the agent.



§ 2-16-306 - Enforcement.

(a) (1) The provisions of this subchapter and the rules and regulations promulgated hereunder shall be carried out by the Director of the State Plant Board, who shall serve without extra compensation.

(2) The director may, with the approval of the board, employ such inspectors or other employees as may be required and may incur such expenses as may be necessary, within the limits of the appropriation made by law or declared by the Governor.

(b) For the purposes of carrying out the requirements of this subchapter, and the rules and regulations made and notices given pursuant thereto, the board and its inspectors and employees shall have the right to enter into or upon any place and for purpose of inspection to open any bundle, package, or other container of plants, plant products, articles, or substances.

(c) (1) In the enforcement of this subchapter and of the rules and regulations made pursuant thereto, the board may summon witnesses; require the production of any books, papers, or documents it deems material; administer oaths; and hear witnesses.

(2) It shall be the duty of each sheriff in the state to serve a summons when requested by the board.



§ 2-16-307 - Infested zones -- Emergency proclamation.

(a) Upon satisfactory information acquired in any manner or upon information furnished by the State Plant Board, signed by the secretary and at least three (3) members thereof, showing that a dangerous insect pest or plant disease exists in the state or is in dangerous proximity thereto, the Governor shall issue a proclamation specifying the insect pest or plant disease. The proclamation shall declare such a pest or disease to be a dangerous insect pest or plant disease which threatens an agricultural industry. It shall specify the plants, plant products, articles, substances, and places capable of harboring or spreading the dangerous insect pest or plant disease and shall declare the zones or areas in which the danger exists.

(b) Until such time as the Governor shall ascertain from the board, as provided above, and shall by proclamation declare that the emergency has ceased to exist, it shall be unlawful for any person to grow or maintain within those zones or areas any plants, plant products, articles, substances, or places infected or infested with a dangerous plant disease or insect pest or likely to become so infested or infected.

(c) Plants, plant products, articles, substances, or places may be grown or maintained in the manner and method and under the conditions which shall be prescribed by rules and regulations made and promulgated by the board as provided in this subchapter.



§ 2-16-308 - Infested zones -- Regulation by State Plant Board -- Destruction of plants, etc.

(a) It shall be the duty of the State Plant Board, and the board is authorized and directed, when public safety will permit, to make and promulgate rules and regulations which shall permit and govern the growing and maintenance in any zones or areas mentioned in § 2-16-307 of any plants, plant products, articles, substances, or places referred to in § 2-16-307.

(b) Whenever it shall be ascertained and determined by the board that any plants, plant products, articles, substances, or places are infested or infected or are so situated as to be subject to infestation or infection by a dangerous insect pest or plant disease, and thereby capable of spreading the infestation or infection, the board shall require the treatment, cutting, or destruction of the plants, plant products, articles, substances, or places.

(c) If the owner, custodian, or occupant of the plants, plant products, articles, substances, or places referred to in this section cannot be found or shall, upon reasonable notice, fail or refuse to comply with the requirements of this subchapter, the requirements shall be carried out by the board and the expense thereof charged against the owner, custodian, or occupant.



§ 2-16-309 - Claims committee.

(a) Whenever property shall be damaged, destroyed, or rendered unproductive in carrying out the provisions of this subchapter, the Governor shall appoint a committee on claims for each county affected.

(b) The committee shall consist of two (2) representatives of the county affected, and three (3) members of the State Plant Board, as follows:

(1) The practical cotton grower;

(2) The nurseryman; and

(3) The practical horticulturist.

(c) The members of the committee shall serve as long as the Governor shall deem their services to be necessary.

(d) (1) The committee shall elect a chairperson.

(2) A majority of the members shall constitute a quorum for the transaction of business, but there shall be present at every meeting at least one (1) of the members appointed by the Governor to represent the county concerned and not less than two (2) members of the board composing the committee.

(e) The members of the committee shall serve without compensation, but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) The committee shall engage such clerical and other help as may be necessary.

(g) The committee shall investigate and cause a survey to be made to determine the claims of all persons whose property has been destroyed, damaged, or rendered unproductive in carrying out the provisions of this subchapter.

(h) The committee shall submit each claim approved by it to the secretary of the board, who shall then issue for each claim a voucher for a warrant drawing on the State Treasury out of funds made available for the purpose, to the amount of the claims approved by the committee.



§ 2-16-310 - Annual report.

The State Plant Board shall make an annual report to the Governor, in which report it shall give an account of the disposition of the appropriations which may be made for the purposes of carrying out the provisions of this subchapter.






Subchapter 4 - -- Pesticide Control

§ 2-16-401 - Title.

This subchapter shall be known as the "Arkansas Pesticide Control Act".



§ 2-16-402 - Purpose.

(a) The purpose of this subchapter is to regulate in the public interest the labeling, distribution, storage, transportation, and disposal of pesticides as defined in this subchapter.

(b) Pesticides are valuable to our state's agricultural production and to the protection of man and the environment from insects, rodents, weeds, and other forms of life which may be pests; but it is essential to the public health and welfare that they be regulated to prevent adverse effects on human life and the environment.

(c) New pesticides are continually being discovered, synthesized, or developed which are valuable for the control of pests and for use as defoliants, desiccants, plant regulators, spray adjuvants, and related purposes. However, such pesticides may be ineffective, may cause injury to man, or may cause unreasonable adverse effects on the environment.

(d) Therefore, it is deemed necessary to provide for regulation of pesticides.



§ 2-16-403 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Active ingredient" means any ingredient which will prevent, destroy, repel, control, or mitigate pests or which will act as a plant regulator, defoliant, desiccant, or spray adjuvant;

(2) "Adulterated" shall apply to any pesticide if its strength or purity falls below the professed standard or quality as expressed on its labeling or under which it is sold, if any substance has been substituted wholly or in part for the pesticide, or if any valuable constituent of the pesticide has been wholly or in part abstracted;

(3) "Animal" means all vertebrate and invertebrate species, including, but not limited to, man and other mammals, birds, fish, and shellfish;

(4) "Beneficial insects" means those insects which during their life cycle are effective pollinators of plants, are parasites or predators of pests, or are otherwise beneficial;

(5) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission;

(6) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue;

(7) "Device" means any instrument or contrivance, other than a firearm, which is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life, other than man, and other than bacteria, virus, or other microorganism on or in living man or other living animals; but not including equipment used for the application of pesticides when sold separately from the sale of pesticides;

(8) "Distribute" means to offer for sale, hold for sale, sell, barter, ship, deliver for shipment, or receive and having so received, deliver or offer to deliver, pesticides in this state;

(9) "Environment" includes water, air, land, and all plants and man and other animals living therein, and the interrelationships which exist among these;

(10) "EPA" means the United States Environmental Protection Agency;

(11) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act, as amended;

(12) "Fungus" means any non-chlorophyll-bearing thallophytes, that is, all non-chlorophyll-bearing plants of a lower order than mosses and liverworts, for example, rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or in living man or other living animals, and except those in or on processed food, beverages, or pharmaceuticals;

(13) "Highly toxic pesticide" means any pesticide determined to be a highly toxic pesticide under the authority of Section 25(c)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act or by the State Plant Board under § 2-16-406(a)(2);

(14) "Imminent hazard" means a situation which exists when the continued use of a pesticide during the time required for cancellation proceedings pursuant to § 2-16-408 would likely result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the Secretary of the Interior under P.L. 91-135;

(15) "Inert ingredient" means an ingredient which is not an active ingredient;

(16) "Ingredient statement" means:

(A) Statement of the name and percentage of each active ingredient together with the total percentage of the inert ingredients in the pesticide; and

(B) When the pesticide contains arsenic in any form, the ingredient statement shall also include percentages of total and water-soluble arsenic, each calculated as elemental arsenic. In the case of a spray adjuvant, the ingredient statement need contain only the names of the functioning agents and the total percentage of the constituents ineffective as spray adjuvants;

(17) "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six-legged, usually winged forms, for example, beetles, bugs, bees, flies, and other allied classes of arthropods whose members are wingless and usually have more than six (6) legs, for example, spiders, mites, ticks, centipedes, and wood lice;

(18) "Label" means the written, printed, or graphic matter on or attached to the pesticide or device or any of its containers or wrappers;

(19) "Labeling" means the label and all other written, printed, or graphic matter:

(A) Accompanying the pesticide or device at any time; or

(B) To which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of the United States Environmental Protection Agency; the United States Departments of Agriculture, Interior, and Health and Human Services; state experiment stations; state agricultural colleges; and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides;

(20) "Nematode" means invertebrate animals of the phylum nemathelminthes and class nematoda, that is, unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle and inhabiting soil, water, plants, or plant parts; they may also be called nemas or eelworms;

(21) "Person" means any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not;

(22) "Pest" means:

(A) Any insect, rodent, nematode, fungus, weed; or

(B) Any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism except viruses, bacteria, or other microorganisms on or in living man or other living animals which the United States Environmental Protection Agency declares to be a pest under Section 25(c)(1) of the Federal Insecticide, Fungicide, and Rodenticide Act, or which the State Plant Board declares to be a pest under § 2-16-406(a)(1);

(23) "Pesticide" means:

(A) Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pests;

(B) Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant; and

(C) Any substance or mixture of substances intended to be used as a spray adjuvant;

(24) "Plant regulator" means any substance or mixture of substances, intended through physiological action, for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce thereof. The term shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments;

(25) "Protect health and environment" means protection against any unreasonable adverse effects on the environment;

(26) "Registrant" means a person who has registered any pesticide pursuant to the provisions of this subchapter;

(27) "Restricted-use pesticide" means any pesticide or pesticide use classified for restricted use by the Administrator of the United States Environmental Protection Agency;

(28) "State-restricted pesticide" means any pesticide or pesticide use which, when used as directed or in accordance with a widespread and commonly recognized practice, the State Plant Board determines, subsequent to a hearing, requires additional restrictions for that pesticide or use to prevent unreasonable adverse effects on the environment, including man, lands, beneficial insects, animals, crops, and wildlife, other than pests;

(29) "Spray adjuvant" means any wetting agent, spreading agent, sticker, deposit builder, adhesive, emulsifying agent, deflocculating agent, water modifier, or similar agent intended to be used with any other pesticide as an aid to the application or to the effect thereof, and which is in a package or container separate from that of the pesticide with which it is to be used;

(30) "Unreasonable adverse effects on the environment" means any unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide;

(31) "Weed" means any plant which grows where not wanted; and

(32) "Wildlife" means all living things that are neither human, domesticated, nor, as defined in this subchapter, pests. "Wildlife" shall include, but not be limited to, mammals, birds, and aquatic life.



§ 2-16-404 - Penalties.

(a) Any person who violates any provision of this subchapter or a regulation adopted under this subchapter shall be guilty of a violation and upon conviction shall be punished for the first offense by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and for the second and any additional offense a fine of not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000).

(b) Any offense committed more than three (3) years after a previous conviction shall be considered as a first offense.



§ 2-16-405 - Administration.

(a) This subchapter shall be administered by the State Plant Board.

(b) The functions vested in the board by this subchapter shall be considered to be delegated to the employees of the State Plant Board or its authorized representatives.



§ 2-16-406 - Powers of State Plant Board.

(a) The State Plant Board is authorized, after due notice and an opportunity for a hearing, to:

(1) Declare as a pest any form of plant or animal life, other than man and other than bacteria, viruses, and other microorganisms on or in living man or other living animals, which is injurious to health or the environment;

(2) Determine whether pesticides registered under the authority of Section 24(c) of the Federal Insecticide, Fungicide, and Rodenticide Act are highly toxic to man. The definition of "highly toxic" in 40 C.F.R. § 162.8, as issued or hereafter amended, shall govern the board's determination;

(3) Determine pesticides, and quantities of substances contained in pesticides, which are injurious to the environment. The board shall be guided by the United States Environmental Protection Agency regulations in this determination; and

(4) Prescribe regulations requiring any pesticide registered for special local needs to be colored or discolored if it determines that the requirement is feasible and is necessary for the protection of health and the environment.

(b) The board is authorized to inspect pesticides wherever found and may sample and analyze or cause to be analyzed samples thereof, to determine compliance with this subchapter and the regulations adopted hereunder.

(c) The board is authorized, after due notice and a public hearing, to make appropriate regulations where the regulations are necessary for the enforcement and administration of this subchapter. These regulations shall include, but not be limited to, regulations providing for:

(1) The safe handling, transportation, storage, display, distribution, and disposal of pesticides and their containers;

(2) Labeling requirements of all pesticides required to be registered under provisions of this subchapter. The regulations shall not impose any requirements for federally registered labels in addition to or different from those required pursuant to the Federal Insecticide, Fungicide, and Rodenticide Act;

(3) Specifying those classes of devices which shall be subject to any provision of § 2-16-410.

(d) For the purpose of uniformity and in order to enter into cooperative agreements, the board may:

(1) Adopt restricted-use pesticides classifications as determined by the United States Environmental Protection Agency. In addition, the board may declare certain pesticides or pesticide uses as state-restricted pesticides when, after investigation and public hearing, it finds and determines the pesticide to be injurious to persons, animals, or vegetation other than the pest or vegetation which it is intended to destroy, or otherwise requires additional restrictions under the conditions set forth in § 2-16-403(28). The sale or distribution of such pesticides in Arkansas or their use in pest control or other operation is prohibited, except in accordance with such rules and regulations as may be made by the board after a public hearing. The rules and regulations may include rules and regulations prescribing the time when and the conditions under which the materials may be used in different areas in the state. The board, in its rules and regulations, may charge inspection and permit fees sufficient to cover the cost of enforcement of this subdivision (d)(1); and

(2) Adopt regulations in conformity with the primary pesticide standards, particularly as to labeling and registration requirements, as established by the United States Environmental Protection Agency or other federal or state agencies.



§ 2-16-407 - Pesticide registration required.

(a) Each pesticide must have been accepted for registration by the State Plant Board, and the registration must be in force at the time it is sold, offered for sale, or distributed in this state. Registration is not required if a pesticide is shipped from one (1) plant or warehouse to another plant or warehouse operated by the same person and used solely at the plant or warehouse as a constituent part to make a pesticide which is registered under the provisions of this subchapter or if the pesticide is distributed under the provisions of an experimental use permit issued under § 2-16-409 or an experimental use permit issued by the United States Environmental Protection Agency.

(b) The applicant for registration shall file a statement with the board which shall include:

(1) The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant's;

(2) The name of the pesticide;

(3) Other necessary information required for completion of the board's application for registration form; and

(4) A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including the directions for use and the use classification as provided in the Federal Insecticide, Fungicide, and Rodenticide Act.

(c) The board, when it deems it necessary in the administration of this subchapter, may require the submission of the complete formula of any pesticide, including the active and inert ingredients.

(d) The board may require a full description of the tests made and the results upon which the claims are based on any pesticide not registered pursuant to § 3 of the Federal Insecticide, Fungicide, and Rodenticide Act or on any pesticide on which restrictions are being considered. In the case of renewal of registration, a statement shall be required only with respect to information which is different from that furnished when the pesticide was registered or last reregistered.

(e) The board may prescribe other necessary information by regulation.

(f) The applicant desiring to register a pesticide shall pay an annual registration fee as prescribed in the regulations of the board for each pesticide registered by the applicant. The annual registration fee shall be no less than sixty dollars ($60.00) for each product registered. All registrations shall expire December 31 each year.

(g) Any registration approved by the board and in effect on December 31 for which a renewal application has been made and the proper fee paid shall continue in full force and effect until such time as the board notifies the applicant that the registration has been approved or denied, in accordance with the provisions of § 2-16-408. Forms for reregistration shall be mailed to registrants at least thirty (30) days prior to the due date.

(h) Provided the board is certified by the Administrator of the United States Environmental Protection Agency to register pesticides to meet special local needs pursuant to Section 24(c) of the Federal Insecticide, Fungicide, and Rodenticide Act, the board shall require information set forth under subsections (b) - (e) of this section and shall register a pesticide if it determines that:

(1) The pesticide's composition is such as to warrant the proposed claims for it;

(2) The pesticide's labeling and other material required to be submitted comply with the requirements of this subchapter;

(3) The pesticide will perform its intended function without unreasonable adverse effects on the environment;

(4) When used in accordance with widespread and commonly recognized practice, the pesticide will not generally cause unreasonable adverse effects on the environment; and

(5) The classification for general or restricted use is in conformity with Section 3(d) of the Federal Insecticide, Fungicide, and Rodenticide Act.

(i) The board shall not make any lack of essentiality a criterion for denying registration of any pesticide. Where two (2) pesticides meet the requirements of this section, one (1) should not be registered in preference to the other.



§ 2-16-408 - Registration of pesticides for local needs.

(a) Provided the State Plant Board is certified by the Administrator of the United States Environmental Protection Agency to register pesticides for those pesticides formulated to meet special local needs, the board shall consider the following for refusal to register, for cancellation, for suspension, or for legal recourse:

(1) (A) If it does not appear to the board that the pesticide is such as to warrant the proposed claims for it or if the pesticide and its labeling and other material required to be submitted do not comply with the provisions of this subchapter or regulations adopted hereunder, it shall notify the applicant of the manner in which the pesticide, labeling, or other material required to be submitted fails to comply with the provisions of this subchapter so as to afford the applicant an opportunity to make the necessary corrections.

(B) If, upon receipt of the notice, the applicant does not make the required changes, the board may refuse to register the pesticide.

(C) The applicant may request a hearing as provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(2) When the board determines that a pesticide or its labeling does not comply with the provisions of this subchapter or the regulations adopted hereunder, it may cancel the registration of a pesticide after a hearing in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(3) When the board determines that there is an imminent hazard, it may on its own motion suspend the registration of a pesticide in conformance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq. Hearings shall be held with the utmost possible expedition; and

(4) (A) Any person adversely affected by an order in this section may obtain judicial review of the order by filing in the circuit court, within sixty (60) days after the entry of the order, a petition praying that the order be set aside in whole or in part.

(B) A copy of the petition shall be forthwith transmitted by the clerk of the court to the board, and then the board shall file in the court the record of the proceedings on which it based its order.

(C) The court shall have jurisdiction to affirm or set aside the order complained of in whole or in part.

(D) The findings of the board with respect to questions of fact shall be sustained if supported by substantial evidence when considered on the record as a whole.

(E) Upon application, the court may remand the matter to the board to take further testimony if there are reasonable grounds for the failure to adduce such evidence in the prior hearing.

(F) The board may modify its findings and order by reason of the additional evidence so taken and shall file the additional record and any modification of the findings or order with the clerk of the court.

(b) If the board determines that any federally registered pesticide, with respect to its use in this state, requires further restrictions pursuant to § 2-16-406(d)(1), it may refuse to register or cancel or suspend the current registration of the pesticide in order to comply with such rules and regulations as may be adopted under § 2-16-406.



§ 2-16-409 - Experimental-use permits.

(a) Provided the State Plant Board is authorized by the Administrator of the United States Environmental Protection Agency to issue experimental-use permits, the board may:

(1) Issue an experimental-use permit to any person applying for an experimental-use permit if it determines that the applicant needs that permit in order to accumulate information necessary to register a pesticide under § 2-16-407;

(2) Refuse to issue an experimental-use permit if it determines that the pesticide applications to be made under the proposed terms and conditions may cause unreasonable adverse effects on the environment;

(3) Prescribe terms, conditions, and a period of time for the experimental-use permit which shall be under the supervision of the board; and

(4) Revoke any experimental-use permit at any time if it finds that the permit's terms or conditions are being violated or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

(b) Regulations adopted under this subchapter as to experimental-use permits as authorized by the Federal Insecticide, Fungicide, and Rodenticide Act shall not be inconsistent with the requirements of the Federal Insecticide, Fungicide, and Rodenticide Act and regulations promulgated thereunder.



§ 2-16-410 - Misbranded pesticides.

A pesticide is misbranded:

(1) If its labeling bears any statement, design, or graphic representation relative to the pesticide or to its ingredients which is false or misleading in any particular;

(2) If it is an imitation of or is distributed under the name of another pesticide;

(3) If any word, statement, or other information required to appear on the label or labeling is not prominently placed thereon with such conspicuousness, compared with other words, statements, designs, or graphic matter in the labeling, and in such terms, as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) If the labeling does not contain a statement of the federal use classification under which the product is registered;

(5) If the labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended, and the directions if complied with, together with any requirements imposed under section 3(3) of the Federal Insecticide, Fungicide, and Rodenticide Act, are adequate to protect health and the environment;

(6) If the label does not bear:

(A) The name, brand, or trademark under which the pesticide is distributed;

(B) An ingredient statement on that part of the immediate container and on the outside container and wrapper of the retail package, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, which is presented or displayed under customary conditions of purchase. The ingredient statement may appear prominently on another part of the container as permitted pursuant to Section 2(q)(2)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act if the size or form of the container makes it impracticable to place it on the part of the retail package which is presented or displayed under customary conditions of purchase;

(C) A warning or caution statement which may be necessary and which, if complied with together with any requirements imposed under section 3(d) of the Federal Insecticide, Fungicide, and Rodenticide Act, would be adequate to protect the health and environment;

(D) The net weight or measure of the content;

(E) The name and address of the manufacturer, registrant, or person for whom manufactured; and

(F) The United States Environmental Protection Agency registration number assigned to each establishment in which it was produced and the United States Environmental Protection Agency registration number assigned to the pesticide, if required by regulations under the Federal Insecticide, Fungicide, and Rodenticide Act;

(7) If that pesticide contains any substance in quantities highly toxic to man unless the label bears, in addition to other label requirements:

(A) The skull and crossbones;

(B) The word "POISON" in red prominently displayed on a background of distinctly contrasting color; and

(C) A statement of a practical treatment, first aid or otherwise, to be used in case of poisoning by the pesticide;

(8) If the pesticide container does not bear a registered label; and

(9) If a spray adjuvant label fails to state the type or function of the functioning agents.



§ 2-16-411 - Unlawful actions -- Exceptions.

(a) (1) It is unlawful for any person to distribute in this state any of the following:

(A) Any pesticide which has not been registered pursuant to:

(i) The provisions of this subchapter; or

(ii) The provisions of the Federal Insecticide, Fungicide, and Rodenticide Act;

(B) Any pesticide if any of the claims made for it or any of the directions for its use or other labeling differs from the representations made in connection with its registration, or if the composition of a pesticide differs from its composition as represented in connection with its registration. A change in the labeling or formulation of a pesticide may be made within a registration period without requiring reregistration of the product if the registration is amended to reflect the change and if the change will not violate any provision of the Federal Insecticide, Fungicide, and Rodenticide Act or this subchapter;

(C) Any pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to the container, and to the outside container or wrapper of the retail package if there is one through which the required information on the immediate container cannot be clearly read, a label bearing the information required in this subchapter and the regulations adopted under this subchapter. The State Plant Board may designate that certain specified economic poisons may be sold by the manufacturers or dealers in bulk, in which case the label information required and any other statements required by this subchapter must be stated in or attached to the invoice. In addition, a copy of the invoice must be given to the purchaser at the time the economic poison is delivered;

(D) Any pesticide which has not been colored or discolored pursuant to the provisions of § 2-16-406(a)(4) or of Section 25(c)(5) of the Federal Insecticide, Fungicide, and Rodenticide Act;

(E) Any pesticide which is adulterated or misbranded or any device which is misbranded; and

(F) Any pesticide in containers which are unsafe due to damage.

(2) However, this subsection shall not apply to:

(A) Any carrier while lawfully engaged in transporting a pesticide within this state if the carrier shall, upon request, permit the board to copy all records showing the transactions in and movement of the pesticides or devices;

(B) Public officials of this state and the federal government while engaged in the performance of their official duties in administering state or federal pesticide laws or regulations or while engaged in pesticide research;

(C) The manufacturer or shipper of a pesticide for experimental use only by or under the supervision of an agency of this state or of the federal government authorized by law to conduct research in the field of pesticides if the manufacturer or shipper holds a valid experimental-use permit as provided for by § 2-16-409 or by the United States Environmental Protection Agency;

(D) Any person who ships a substance or mixture of substances being put through tests, in which the purpose is only to determine its value for pesticide purposes or to determine its toxicity or other properties, from which the user does not expect to receive any benefit in pest control from its use.

(b) It shall be unlawful for any person to:

(1) Detach, alter, deface, or destroy, wholly or in part, any label or labeling provided for in this subchapter or in regulations adopted under this subchapter or to add any substance to or take any substance from a pesticide in a manner that may defeat the purpose of this subchapter or the regulations adopted hereunder;

(2) Use for his or her own advantage or to reveal, other than to the board, to properly designated state or federal officials, to employees of the state or federal executive agencies, to the courts of the state in response to a subpoena, to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of § 2-16-407 or any information judged by the board as containing or relating to trade secrets or commercial or financial information obtained by authority of this subchapter and marked as privileged or confidential by the registrant;

(3) Handle, transport, store, display, or distribute pesticides in such a manner as to endanger man and his or her environment or to endanger food, feed, or any other products that may be transported, stored, displayed, or distributed with the pesticides;

(4) Dispose of, discard, or store any pesticides or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, or beneficial insects or to pollute any water supply or waterway;

(5) Refuse or otherwise fail to comply with the provisions of this subchapter, the regulations adopted hereunder, or any lawful order of the board.

(c) No person shall transport, store, or dispose of any pesticide or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, or beneficial insects or to pollute any waterway in a way harmful to any wildlife therein. The board may promulgate rules and regulations governing the storing and disposal of pesticides or pesticide containers. In determining these standards, the board shall take into consideration any regulations issued by the United States Environmental Protection Agency.

(d) No pesticide or device shall be deemed in violation of this subchapter when intended solely for export to a foreign country, and when prepared or packed according to the specification or directions of the purchaser. If not so exported, all the provisions of this subchapter shall apply.



§ 2-16-412 - Enforcement.

(a) (1) The sampling and examination of pesticides or devices shall be made by the State Plant Board for the purpose of determining whether they comply with the requirements of this subchapter.

(2) The board is authorized to enter any distributor's premises, including any vehicle of transport, at all reasonable times in order to have access to pesticides or devices packaged or labeled for distribution and to collect samples of the contents, containers, or labeling for the pesticides or devices.

(3) If an analysis is made of the samples, a copy of the results of the analysis shall be furnished promptly to the owner, operator, or agent in charge.

(4) If it appears from the examination that a pesticide or device fails to comply with the provisions of this subchapter or regulations adopted hereunder and the board contemplates instituting criminal proceedings against any person, the board shall cause appropriate notice to be given to that person.

(5) Any person so notified shall be given an opportunity within a reasonable time to present his or her views, either orally or in writing, with regard to the contemplated proceedings.

(6) If thereafter, in the opinion of the board, it appears that the provisions of this subchapter or regulations adopted hereunder have been violated by the person, the board shall refer a copy of the results of the analysis or the examination of the pesticide or device to the prosecuting attorney for the county in which the violation occurred.

(b) (1) For the purpose of carrying out the provisions of this subchapter, the board may enter upon any public or private premises at reasonable times in order to inspect storage or disposal areas or sample pesticides being applied or to be applied.

(2) Should the board be denied access to any premises or other areas where access was sought for the purposes set forth in this subchapter, it may apply to any court of competent jurisdiction for a search warrant authorizing access to those premises or other areas for the purposes set forth in this subchapter. The court may, upon such application, issue the search warrant for the purposes requested.

(c) The board, with or without the aid and advice of the prosecuting attorney, is charged with the duty of enforcing the requirements of this subchapter and any rules or regulations issued thereunder. In the event a prosecuting attorney refuses to act on behalf of the board, the Attorney General may so act.

(d) The board is authorized to apply to any court of competent jurisdiction for, and the court upon hearing and for cause shown may grant, a temporary or permanent injunction. This injunction shall restrain any person from violating any provisions of this subchapter or of the rules and regulations made under authority of this subchapter and shall be without bond.

(e) Nothing in this subchapter shall be construed as requiring the board to report minor violations of this subchapter for prosecution or for the institution of condemnation proceedings when it believes that the public interest will be served best by a suitable notice of warning in writing.



§ 2-16-413 - Issuance of stop-sale, etc., order.

(a) When the State Plant Board has reasonable cause to believe a pesticide or device is being distributed, stored, transported, or used in violation of any of the provisions of this subchapter, or of any of the regulations prescribed under the authority of this subchapter, it may issue and serve a written stop-sale, use, or removal order upon the owner or custodian of the pesticide or device.

(b) If the owner or custodian is not available for service of the order upon him or her, the board may attach the order or other suitable marking to the pesticide or device and notify the owner or custodian and the registrant.

(c) The pesticide or device shall not be sold, used, or removed until the provisions of this subchapter have been complied with and until the pesticide or device has been released in writing under conditions specified by the board or the violation has been otherwise disposed of as provided in this subchapter by a court of competent jurisdiction.



§ 2-16-414 - Hearing on stop-sale, etc., order.

(a) (1) After service of a stop-sale, use, or removal order is made upon any person, either that person, the registrant, or the State Plant Board may file an action in a court of competent jurisdiction in the county in which a violation of this subchapter or regulations adopted hereunder is alleged to have occurred for an adjudication of the alleged violation.

(2) The court in the action may issue temporary or permanent injunctions, mandatory or restraining orders, and such intermediate orders as it deems necessary or advisable.

(3) The court may order condemnation of any pesticide or device which does not meet the requirements of this subchapter or regulations adopted hereunder.

(b) (1) If the pesticide or device is condemned, it shall, after entry of decree, be disposed of by destruction or sale as the court directs.

(2) If the pesticide or device is sold, the proceeds, less costs including legal costs, shall be paid to the State Treasury as provided in § 2-16-419.

(3) The pesticide or device shall not be sold contrary to the provisions of this subchapter or regulations adopted hereunder.

(4) Upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the pesticide or device shall not be disposed of unlawfully, the court may direct that the pesticide or device be delivered to its owner for relabeling, reprocessing, removing from the state, or otherwise bringing the product into compliance.

(c) When a decree of condemnation is entered against the pesticide or device, court costs, fees, storage, and other proper expenses shall be awarded against the person, if any, appearing as claimant of the pesticide.

(d) No state court shall allow the recovery of damages from administrative action taken or for stop-sale, use, or removal if the court finds that there was probable cause for such action.



§ 2-16-415 - Subpoenas.

The State Plant Board may issue subpoenas to compel the attendance of witnesses or production of books, documents, and records in the state in any hearing affecting the authority or privilege granted by a registration issued under the provisions of this subchapter.



§ 2-16-416 - Intergovernmental cooperation.

The State Plant Board may cooperate, receive grants-in-aid, and enter into cooperative agreements or contracts with any agency of the federal government or this state or its subdivisions or with any agency of another state, in order to:

(1) Secure uniformity of regulations;

(2) Enter into cooperative agreements with the United States Environmental Protection Agency to register pesticides under the authority of this subchapter and the Federal Insecticide, Fungicide, and Rodenticide Act; and

(3) Cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel and facilities and implement cooperative enforcement programs, including, but not limited to, the registration and inspection of establishments.



§ 2-16-417 - Publication of information.

The State Plant Board may publish, in such form as it may deem proper, results of analyses based on official samples as compared with the analyses guaranteed and information concerning the distribution of pesticides.



§ 2-16-418 - Protection of trade secrets and other information.

(a) In submitting data required by this subchapter, the applicant may:

(1) Clearly mark any portions thereof which in his or her opinion are trade secrets or commercial or financial information; and

(2) Submit such marked material separately from other material required to be submitted under this subchapter.

(b) Notwithstanding any other provision of this subchapter, the State Plant Board shall not make public any information which, in its judgment, contains or relates to trade secrets or commercial or financial information obtained from a person and is privileged or confidential, except that, when necessary to carry out the provisions of this subchapter, information relating to formulas of products acquired by authorization of this subchapter may be revealed to any state or federal agency consulted or in findings of fact issued by the board.

(c) (1) If the board proposes to release for inspection information which the applicant or registrant believes to be protected from disclosure under subsection (b) of this section, it shall notify the applicant or registrant, in writing, by certified mail.

(2) The board shall not, after mailing the notice as provided in this subsection, make available for inspection the data until thirty (30) days after receipt of the notice by the applicant or registrant.

(3) During this period, the applicant or registrant may institute an action in an appropriate court for a declaratory judgment as to whether the information is subject to protection under subsection (b) of this section.



§ 2-16-419 - Disposition of funds.

All moneys received by the State Plant Board under the provisions of this subchapter and the regulations adopted hereunder shall be deposited in the State Plant Board Fund of the State Treasury and be used for carrying out the provisions of this subchapter.






Subchapter 5 - -- Johnson Grass Control and Eradication

§ 2-16-501 - Title.

This subchapter shall be known as the "Johnson Grass Control and Eradication Act".



§ 2-16-502 - Applicability.

The provisions of this subchapter shall be applicable to and shall be enforced only in those areas of this state established as Johnson grass control and eradication districts in the manner authorized herein. For the purposes of this subchapter, a district may consist of one (1) or more contiguous townships in one (1) or more contiguous counties, but in no event shall a single district lie in more than three (3) counties.



§ 2-16-503 - Penalty.

(a) Any landowner or any person having control of any land in a Johnson grass control and eradication district who fails or refuses to control or eradicate Johnson grass on his or her lands shall be guilty of a violation.

(b) (1) Upon conviction, an offender shall be subject to a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) for each violation.

(2) Each day a violation shall exist or continue shall constitute a separate offense.



§ 2-16-504 - Petition to establish district.

(a) (1) Upon the petition of fifty (50) landowners filed with the county court or courts in which a proposed district lies, the county court or courts shall declare that a threat to the agricultural economy of the proposed district exists by reason of the uncontrolled growth of Johnson grass.

(2) The county court or courts shall cause the question of whether the district shall be established and this subchapter shall be enforced in the district to be submitted to the landowners of the proposed district.

(b) (1) Immediately upon the submission of the petition to the county court or courts, the court or courts shall issue a proclamation calling the election in accordance with § 7-11-201 et seq. and notify the county board or boards of election commissioners in writing. The election shall be held on a date in accordance with § 7-11-201 et seq. but in no event more than ninety (90) days following publication of the proclamation.

(2) This special election shall be held for the purpose of submitting to the landowners of the proposed district the question of whether the district shall be established and the provisions of this subchapter shall be enforced in the district.



§ 2-16-505 - Establishment of district.

(a) When the question as to whether this subchapter shall be enforced in any district is submitted to the landowners of the district at any special election called for that purpose, the question shall be submitted to the landowners in substantially the following form on the ballot:

Click here to view form

(b) (1) Only qualified electors of the proposed district who are owners of real property in the proposed district shall be permitted to vote in the election.

(2) Every person voting in the election shall be required to sign an affidavit that the person is an owner of real property in the proposed district.

(c) (1) If in any special election a majority of the landowners voting on the question shall vote against the establishment of the district, the question shall not again be submitted to the landowners of the district for one (1) year.

(2) (A) If at the special election the majority of the landowners voting on the question shall vote for the establishment of the district, then the vote shall be entered on the record, and the county clerk or clerks shall notify the judge or judges who shall declare the designated area to be a Johnson grass control and eradication district and shall cause notice to be published in a newspaper having a general circulation in the electing district.

(B) The notice shall state that the district has been established, that the provisions of this subchapter shall be applicable in the district, and that all landowners in the district shall take steps to control and eradicate Johnson grass on all lands owned by them or under their control, in accordance with this subchapter.

(3) (A) Within ten (10) days after the publication of the notice, the county judge or judges in which a district lies shall appoint a district Johnson grass control board composed of three (3) landowners in the district to advise and assist in the administration of this subchapter in that district.

(B) (i) If the district is in a single county, the county judge of that county shall appoint the three (3) members of the board.

(ii) If a district lies within two (2) counties, the county judge in which the greater acreage of the district lies shall appoint two (2) members of the board, and the county judge of the other county in which a portion of the district lies shall appoint one (1) member.

(iii) In the event a district lies within three (3) counties, the county judge of each county in which a portion of the district lies shall appoint one (1) member to the board.

(4) (A) The district Johnson grass control board shall select and employ a district Johnson grass control and eradication supervisor, who shall be a resident of the district and who shall have a thorough knowledge of ways and means of controlling and eradicating Johnson grass.

(B) The supervisor, through the direction of the board, shall be charged with the administration and enforcement of this subchapter in the district.

(C) (i) The supervisor shall be a full-time employee of the district and shall receive such salary and other compensation and expenses as shall be determined by the board.

(ii) The county court in each county in which a portion of a district lies shall provide from the county general fund, on a basis proportional to the amount of district acreage in the county to the total acreage in the district, such funds as shall be sufficient to pay the salary of the supervisor and to otherwise carry out the purposes of this subchapter in the district.



§ 2-16-506 - Powers and duties of district supervisors.

(a) The district Johnson grass control and eradication supervisor of each district shall have and exercise the following powers and duties, among others, regarding the Johnson grass eradication program:

(1) To supervise the eradication of Johnson grass;

(2) To inspect property in the district to determine whether this subchapter is being complied with by those owning or having control of such lands;

(3) To inform himself or herself of the nature of Johnson grass and to follow the recommendations of the Director of the State Plant Board and the University of Arkansas College of Agriculture as to the best methods of controlling, eradicating, and preventing the dissemination of Johnson grass; and

(4) Through the director, to enter into agreements with the state and federal agencies for the cooperative control of Johnson grass.

(b) The supervisor shall periodically inspect all lands in the district. Annually and at such other times as may be required by the district board the supervisor shall make a complete report to the district board and the director of the progress being made in the district in the control and eradication of Johnson grass.



§ 2-16-507 - State assistance.

The Director of the State Plant Board is authorized to cooperate with and assist the district Johnson grass control board and the supervisor in the control and eradication of Johnson grass in the district when requested to do so by the board or the supervisor.



§ 2-16-508 - Civil remedies.

(a) Notwithstanding the criminal penalty for the violation of this subchapter, the existence or growth of Johnson grass in a Johnson grass control and eradication district is declared to be a public and common nuisance, and it is the duty of the prosecuting attorney in whose district the offense occurs to bring an action to enjoin the nuisance.

(b) Any landowner whose land is adjacent to or within one hundred feet (100') of land on which the Johnson grass nuisance is permitted or maintained may bring a civil action for injunction against any person permitting or maintaining the nuisance and shall, in addition to injunctive relief, be entitled to recover double the actual damages sustained as a result of the nuisance as well as a reasonable attorney's fee and cost of bringing the action.



§ 2-16-509 - Duties of landowners.

It shall be the duty of the State of Arkansas or any department thereof, any public utility, railroad, levee and drainage district, county, or any municipality, and every other person, firm, corporation, or association owning or having control over any lands in a Johnson grass control and eradication district to:

(1) Control and eradicate Johnson grass on all lands, rights-of-way, and easements owned, occupied, or controlled by them;

(2) Employ methods approved by the Director of the State Plant Board for control and eradication of Johnson grass as the district board shall direct; and

(3) Comply with all orders, rules, and regulations of the district board and the director.



§ 2-16-510 - Acceptance of gifts, etc.

The district Johnson grass control board is authorized to accept gifts, grants, and donations for use in carrying out the purpose of controlling and eradicating Johnson grass in the district.



§ 2-16-511 - Abolition of district.

(a) Any district established pursuant to the provisions of this subchapter may be abolished upon a majority vote of the landowners of the district at a special election called for that purpose.

(b) The question of abolishing a district shall be submitted to the landowners of the district in the same manner as is provided in § 2-16-502.






Subchapter 6 - -- Arkansas Boll Weevil Suppression Eradication Act

§ 2-16-601 - Title.

This subchapter shall be known as the "Arkansas Boll Weevil Suppression Eradication Act".



§ 2-16-602 - Declaration of policy -- Purpose -- Construction.

(a) The General Assembly has found and determined and does hereby declare that the boll weevil is a public nuisance, a pest, and a menace to the cotton industry. Due to the interstate nature of the boll weevil infestation, it is necessary to secure the cooperation of cotton growers and other state and federal governments to carry out a program of boll weevil suppression or eradication.

(b) The purpose of this subchapter is to secure the suppression or eradication of the boll weevil and to provide for certification of a cotton growers' organization to cooperate with state and federal agencies in the administration of any available cost-sharing programs for the suppression or eradication of the boll weevil.

(c) This subchapter should be liberally construed to achieve the purposes provided in this section.



§ 2-16-603 - Definitions.

As used in this subchapter:

(1) (A) "Assessment" means the amount charged to each cotton grower to finance, in whole or part, a program to suppress or eradicate the boll weevil in this state.

(B) The grower's charge will be calculated on a per-acre basis;

(2) "Boll weevil" means Anthonomus grandis Boheman in any state of development;

(3) "Certificate" means a document issued or authorized by the State Plant Board indicating that a regulated article is not contaminated with boll weevils;

(4) "Cotton" means any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(5) "Cotton grower" means any person, other than a cash rent landlord, who is engaged in or has an economic risk in the business of producing, or causing cotton to be produced, for market;

(6) "Host" means any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(7) "Infested" means actually infested with a boll weevil or so exposed to infestation that it would be reasonable to believe that an infestation exists;

(8) "Permit" means a document issued or authorized by the board to provide for the movement of regulated articles to restricted designations for limited handling, utilization, or processing;

(9) "Person" means any individual, partnership, corporation, company, society, or association, or other business entity;

(10) "Regulated article" means any article of any character carrying or capable of carrying the boll weevil, including, but not limited to, cotton plants, seed cotton, cottonseed, other hosts, gin trash, gin equipment, mechanical cotton pickers, and other equipment associated with cotton production, harvesting, or processing; and

(11) "State Plant Board" means the agricultural plant regulatory agency of the State of Arkansas.



§ 2-16-604 - Criminal penalties.

(a) Any person who shall violate any of the provisions of this subchapter or the regulations promulgated hereunder, or who shall alter, forge, or counterfeit, or use without authority any certificate or permit or other document provided for in this subchapter or in the regulations promulgated hereunder, shall be guilty of a Class C misdemeanor.

(b) Any person who shall, except in compliance with the regulations of the State Plant Board, move any regulated article into this state from any other state which the board found in the regulations is infested by the boll weevil shall be guilty of a Class C misdemeanor.



§ 2-16-605 - Rules and regulations.

(a) (1) The State Plant Board may promulgate regulations restricting the pasturage of livestock, entry by persons, and location of honeybee colonies, or other activities affecting the boll weevil eradication program in any premises in an eradication zone which have been or are to be treated with pesticides or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments.

(2) The board may also adopt such other rules and regulations as it deems necessary to further effectuate the purposes of this subchapter.

(b) All rules and regulations promulgated pursuant to this subchapter shall be reviewed by the House Interim Committee on Agriculture, Forestry, and Economic Development and the Senate Interim Committee on Agriculture, Forestry, and Economic Development or appropriate subcommittees of the House Interim Committee on Agriculture, Forestry, and Economic Development and the Senate Interim Committee on Agriculture, Forestry, and Economic Development.



§ 2-16-606 - Cooperative programs authorized.

The State Plant Board is hereby authorized to carry out programs to suppress or eradicate the boll weevil in this state. The board is authorized to cooperate with any agency of the federal government, any state, any other agency in this state, or any person engaged in growing, processing, marketing, or handling cotton, or any group of such persons in this state, in programs to effectuate the purposes of this subchapter and may enter into written agreements to effectuate such purposes. Such agreements may provide for cost sharing and for division of duties and responsibilities under this subchapter and may include other provisions generally to effectuate the purposes of this subchapter.



§ 2-16-607 - Entry of premises -- Suppression or eradication activities -- Inspections.

(a) The State Plant Board, or its authorized representatives, shall have authority to enter cotton fields, cotton processing facilities, and other premises in order to carry out suppression or eradication activities, including, but not limited to, treatment with pesticides, monitoring, and destruction of growing cotton or other host plants, as may be necessary to carry out the provisions of this subchapter.

(b) The board shall have authority to make inspection of any fields or premises in this state and any property located therein or thereon for the purpose of determining whether such property is infested with the boll weevil. Such inspection and other activities may be conducted in a reasonable manner without a warrant at any reasonable daylight hour falling between sunrise and sunset.

(c) Any judge of this state will, within his or her jurisdiction, and upon proper cause shown, issue a warrant giving the board the right of entry to any premises for the purpose of carrying out the provisions of this section or other activities authorized by this subchapter.



§ 2-16-608 - Reports.

Every person growing cotton in this state shall furnish to the State Plant Board, or its designated representative, on forms supplied by the board or its cooperators, such information as the board may require concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or for other purposes.



§ 2-16-609 - Quarantine.

(a) The State Plant Board is authorized to promulgate regulations quarantining this state, or any portion thereof, and governing the storage or other handling in the quarantined areas of regulated articles and the movement of regulated articles into or from such areas. The board shall determine when such action is necessary, or appears reasonably necessary, to prevent or retard the spread of the boll weevil.

(b) The board is also authorized to promulgate regulations governing the movement of regulated articles from other states or portions thereof into this state when such state is known to be infested with the boll weevil. The promulgation of these regulations shall conform in all aspects to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., as amended, and sound principles of quarantines.



§ 2-16-610 - Designation of eradication zones -- Prohibition of planting of cotton -- Participation in suppression eradication program -- Penalties.

(a) The State Plant Board may designate by regulation one (1) or more areas of this state as eradication zones where boll weevil eradication programs will be undertaken.

(b) (1) The board may promulgate reasonable regulations regarding areas where cotton cannot be planted within an eradication zone when there is reason to believe it will jeopardize the success of the program or present a hazard to public health or safety.

(2) The board may issue regulations prohibiting the planting of noncommercial cotton in such eradication zones, and requiring that all growers of commercial cotton in the eradication zones participate in a program of boll weevil eradication including cost sharing as prescribed in the regulations.

(c) Notice of the prohibition and requirement shall be given by publication for one (1) day each week for three (3) successive weeks in a newspaper having general circulation in the affected area.

(d) (1) The board may set by regulation a reasonable schedule of penalty fees to be assessed when growers in designated eradication zones do not meet the requirements of regulations issued by the board with respect to reporting of acreage and participation in cost sharing as prescribed by regulation.

(2) The penalty fees shall not exceed a charge of twenty-five dollars ($25.00) per acre per year. Any such penalty is in addition to any assessments otherwise due, which assessments shall also remain payable.

(e) (1) When a grower fails to meet the requirements of regulations promulgated by the board, the board in eradication zones may destroy cotton not in compliance with such regulations.

(2) Cost incurred by the board shall be assessed against the grower.



§ 2-16-611 - Destruction or treatment of volunteer or other noncommercial cotton in eradication zones -- Liability.

(a) The State Plant Board shall have authority to destroy, or, at its discretion, cause to be treated with pesticides, volunteer or other noncommercial cotton and to establish procedures for the purchase and destruction of commercial cotton in eradication zones when the board deems such action necessary to effectuate the purposes of this subchapter.

(b) (1) No payment shall be made by the board to the owner or lessee for the destruction or injury of any cotton which was planted in an eradication zone after publication of notice as provided in this subchapter, or was otherwise handled in violation of this subchapter, or the regulations adopted pursuant thereto.

(2) However, the board shall pay for losses resulting from the destruction of cotton which was planted in such zones prior to promulgation of such notice.



§ 2-16-612 - Certification of cotton growers' organization -- Requirements.

(a) The State Plant Board may certify a cotton growers' organization for the purpose of entering into agreements with the State of Arkansas, other states, the federal government, and such other parties as may be necessary to carry out the purposes of this subchapter.

(b) (1) In order to be eligible for certification by the board, the cotton growers' organization must demonstrate to the satisfaction of the board that:

(A) It is a nonprofit organization and could qualify as a tax-exempt organization under § 501(a) of the Internal Revenue Code of 1986, as amended.

(B) Membership in the organization will consist of all cotton growers in an eradication zone.

(2) The organization shall have only one (1) class of members with each member entitled to only one (1) vote.

(c) The organization's board of directors shall be composed as follows:

(1) Two (2) Arkansas cotton growers recommended by the board, to be appointed by the Governor;

(2) Three (3) Arkansas cotton growers recommended by the Arkansas Farm Bureau Federation, to be appointed by the Governor;

(3) Three (3) Arkansas cotton growers recommended by the Agricultural Council of Arkansas, to be appointed by the Governor;

(4) One (1) representative of state government from this state recommended by the board, to be appointed by the Governor; and

(5) The cochairs of the University of Arkansas Boll Weevil Eradication Technical Advisory Committee will serve as ex officio members of the cotton growers' organization board to serve in an advisory capacity.

(d) (1) All books and records of accounts and minutes of proceedings of the organization shall be available for inspection or audit by the board at any reasonable time.

(2) Employees or agents of the growers' organization who handle funds of the organization shall be adequately bonded in an amount to be determined by the board.

(e) (1) In addition to any authority granted the certified cotton growers' organization, the organization may borrow funds from any bona fide lender, including any state entity or authority, instruct the Arkansas Development Finance Authority to issue bonds pursuant to § 15-5-101 et seq., or to issue bonds in any other appropriate manner, any of which credit arrangements may be secured by a pledge of funds derived from assessments against cotton grower members of the organization.

(2) (A) Any funds borrowed and any funds derived from the sale of bonds shall be used exclusively for funding a boll weevil suppression or eradication program.

(B) Funds derived from assessments against cotton grower members of the organization shall be used to pay the operating expenses of the boll weevil suppression or eradication program and to repay any loans or obligations incurred by the boll weevil suppression or eradication program.

(f) (1) Upon being certified as the certified cotton growers' organization under this subchapter, the certified cotton growers' organization and its board of directors are granted all the immunities and protections allowed under § 16-120-101 et seq., notwithstanding the requirements of § 16-120-102(a).

(2) The certified cotton growers' organization may indemnify its directors against liability incurred in connection with their duties as board members.

(g) (1) In order for a cotton growers' organization to maintain certification by the board, it shall provide that its board of directors serve four-year terms of office except that on July 1, 2004, the terms shall be staggered so that, to the extent possible, an equal number of members' terms shall expire each year.

(2) Members of the board of directors may succeed themselves.

(3) (A) Within the parameters of subdivision (g)(3)(B) of this section, the cotton growers' organization shall ensure that the five (5) eradication zones as they existed on January 1, 2003, are represented on the board of directors in proportion to the number of acres of cotton planted in each zone using the prior three (3) years' average acreage to determine the proportional representation.

(B) Beginning July 1, 2004, the cotton growers' organization shall cause its board of directors to be composed of:

(i) At least one (1) member but no more than (2) members who reside within the Southeast Boll Weevil Eradication Zone as it existed on January 1, 2003;

(ii) At least one (1) member but no more than (2) members who reside within the Southwest Boll Weevil Eradication Zone as it existed on January 1, 2003;

(iii) At least one (1) member but no more than (2) members who reside within the Central Boll Weevil Eradication Zone as it existed on January 1, 2003;

(iv) At least one (1) member but no more than (2) members who reside within the Northeast Ridge Boll Weevil Eradication Zone as it existed on January 1, 2003; and

(v) At least one (1) member but no more than (2) members who reside in the Northeast Boll Weevil Eradication Zone as it existed on January 1, 2003.

(4) As vacancies occur, they shall be filled in a manner that will, to the extent possible, ensure the proportional representation required in subdivision (g)(3)(A) of this section.



§ 2-16-613 - Certification of cotton growers' organization -- Revocation.

(a) (1) Upon determination by the State Plant Board that the organization meets the requirements of § 2-16-612, the board shall certify the organization as the official cotton growers' organization.

(2) Such certification shall be for the purposes of this subchapter only and shall not affect other organizations or associations of cotton growers established for other purposes.

(b) The board shall certify only one (1) such organization and may revoke the certification of the organization if at any time the organization shall fail to meet the requirements of this subchapter.

(c) The debts of this organization, should there be any, shall not become the liability of the board.



§ 2-16-614 - Referendum -- Assessments.

(a) (1) At the request of the certified cotton growers' organization, the State Plant Board shall authorize a referendum among cotton growers in a designated region on the question of whether an assessment shall be levied upon cotton growers in that region to offset, in whole or in part, the cost of boll weevil suppression, preeradication, eradication, or maintenance programs authorized by this subchapter or any other law of this state.

(2) The program shall be designed on a regional basis to reflect the differences in boll weevil infestation and the relative costs of financing boll weevil suppression and eradication programs in the respective regions.

(b) (1) The assessment levied under this subchapter shall be based upon the number of acres of cotton planted in the eradication area.

(2) The amount of the assessment, the period of time for which it shall be levied, how it shall be levied, when it shall be paid, and the geographical area to be covered by the assessment shall be determined by the board and established by regulations pursuant to this section.

(3) The annual assessment shall not exceed fifty dollars ($50.00) per acre.

(c) (1) All affected cotton growers shall be entitled to vote in any such referendum; provided, however, that the affected cotton growers produced a cotton crop for harvest, or had an interest therein, in the designated region conducting the referendum in the crop year immediately preceding the year in which the referendum is conducted.

(2) A cotton grower may vote through a power of attorney evidenced in writing, including, but not limited to, a power of attorney recognized by the Farm Service Agency or its successor. The board or its cooperators shall determine any questions of eligibility to vote.

(3) Each person who is eligible to vote in the referendum shall be mailed a ballot upon which to cast a vote for or against the boll weevil suppression and eradication program.

(4) Passage of the referendum shall require an affirmative vote of two-thirds (2/3) of those voting in the referendum.

(d) (1) The assessments approved under this subchapter shall be collected by the certified cotton growers' organization or such other agency or entity designated by the board from the affected cotton growers.

(2) The assessments collected by the board or such other agency or entity designated by the board under this subchapter shall be promptly remitted to the certified cotton growers' organization under such terms and conditions as the board shall deem necessary to ensure that the assessments are used in a sound program of eradication or suppression of the boll weevil.

(e) The certified organization shall provide to the board an annual audit of its accounts performed by a certified public accountant.

(f) The assessments collected by the board under this subchapter shall not be state funds.

(g) (1) In addition to the authority granted in this section for a referendum among cotton growers, the board may conduct a separate referendum among cotton growers in the southwest corner of the state, within boundaries to be defined by the board, on the question of whether an assessment shall be levied upon cotton growers in the defined area to provide funds to fund in whole or in part the cost of a boll weevil suppression or eradication program.

(2) Any such regional referendum shall be conducted in the same manner as any other referendum authorized in this section, and any assessments levied pursuant to such a referendum shall be subject to the same uses and limitations and shall be made, collected, and remitted in the same manner as assessments levied pursuant to any other referenda conducted under this subchapter.



§ 2-16-615 - Conduct of referendum.

The arrangements for and management of any referendum held under this subchapter shall be under the direction of the certified organization. The organization shall bear all expenses incurred in conducting the referendum, to include furnishing the ballots and arranging for the necessary poll holders.



§ 2-16-616 - Subsequent referenda.

(a) In the event any referendum conducted under this subchapter fails to receive the required number of affirmative votes, the certified organization may call other referenda, with the consent of the State Plant Board.

(b) (1) After the passage of any referendum, the eligible voters shall be allowed by subsequent referenda to be held upon recommendation of the certified cotton growers' organization to vote on whether to eliminate or modify the program.

(2) Upon petition by one-third (1/3) of the cotton growers within a designated region established under § 2-16-614, the certified cotton growers' organization shall be required to conduct a subsequent referendum on whether to eliminate or modify the program, provided that the certified cotton growers' organization is required to hold no more than one (1) petitioned referendum for each designated region during any given calendar year.

(3) Passage of the question called in the subsequent referendum requires that a two-thirds (2/3) majority of those voting approve the subsequent referendum.

(4) All the requirements for an initial referendum must be met in subsequent referenda.

(c) If an approved eradication program is discontinued for any reason, or the certified cotton growers' organization is abolished or loses its certification for any reason, assessments approved, levied, or otherwise collectible under this subchapter on the date of the event remain valid as necessary to pay the financial obligations of the certified cotton growers' organization.



§ 2-16-617 - Failure to pay assessments -- Extensions -- Exemption.

(a) (1) A cotton grower who fails to pay when due and upon reasonable notice any assessment levied under this subchapter shall be subject to a per-acre penalty as established in the State Plant Board's regulations in addition to the assessment.

(2) A cotton grower who fails to pay all assessments, including penalties, within thirty (30) days' notice of penalty shall destroy any cotton plants growing on his or her acreage which is subject to the assessment. Any such cotton plants which are not destroyed shall be deemed to be a public nuisance, and the public nuisance may be abated in the same manner as any public nuisance.

(b) The board may petition the circuit court of the judicial circuit in which the public nuisance is located to have the nuisance condemned and destroyed, with all costs of destroying to be levied against the grower. This injunctive relief shall be available to the board notwithstanding the existence of any other legal remedy, and the board shall not be required to file a bond.

(c) (1) In addition to any other remedies for the collection of assessments, including penalties, the board may secure a lien upon cotton subject to the assessments.

(2) (A) If the cotton was grown on a cost-share basis, the lien may be perfected on the landowner's share and the grower's share of the cotton.

(B) Any buyer of cotton shall take free of the lien if he or she has not received written notice of the lien from the board or if he or she has paid for the cotton by a check in which the board is named as joint payee.

(3) The amount of the lien on the cotton shall reflect the landowner's and grower's proportionate share of the assessment.

(d) (1) (A) No gins in the State of Arkansas shall gin any cotton for any cotton grower from Arkansas or from any other state unless and until that grower files with the respective gin a certificate of compliance issued by the board certifying that the grower has paid all fees, assessments, penalties, and costs imposed and required pursuant to this subchapter, unless a grower has been granted an extension by the board in compliance with subsection (e) of this section.

(B) It is the responsibility of each grower to procure a certificate of compliance or proof that an exemption for compliance has been granted from the board by September 1 of each successive crop year and to file same with a gin.

(2) (A) Any gin that gins cotton for any cotton grower who has not filed a current valid certificate of compliance issued by the board shall be assessed a penalty to be established by board regulations.

(B) Any cotton grower will be subject to having a lien placed on the following year's crop for any unpaid assessments or penalties incurred in the previous year.

(e) (1) The board shall by regulation establish a procedure in which a cotton grower can apply for exemption from payment of any assessment or penalty imposed in this section, on the basis that the payment of the assessment or the penalty will impose undue financial hardship on the grower, and shall prescribe the criteria to be used in determining undue financial hardship.

(2) (A) Any cotton grower who wishes to request an exemption from payment of the assessment, or the penalty, or both, shall apply for the exemption on forms prescribed by the board.

(B) A separate application must be filed for each calendar year for which the cotton grower seeks an exemption, and each such application shall contain information on which the grower relies to justify an exemption on the basis of undue financial hardship.

(C) The application form shall include an oath or affirmation of the applicant as to the truth of all information contained in or accompanying the application.

(3) (A) The board shall forward each completed exemption application form and any information accompanying the form to the cotton growers' organization certified pursuant to § 2-16-612.

(B) The certified cotton growers' organization shall determine whether each applicant qualifies for a hardship exemption based on the information contained in or accompanying the application form.

(4) If the certified organization determines that the payment of the assessment or the penalty, or both, would impose undue financial hardship on a cotton grower who has applied for an exemption, the organization may:

(A) Exempt the cotton grower from payment of the assessment or the penalty, or both; or

(B) Permit the cotton grower to pay the assessment or penalty, or both, on an installment payment plan and prescribe the payment schedule.

(5) Upon making a determination on any application for exemption, the certified organization shall notify the board of its determination, which shall be binding on the applicant.

(6) Upon receipt of notice of a determination by the organization, the board shall promptly notify the affected cotton grower of the determination.

(7) If an exemption is denied, the assessment and penalties for the year in which the application is made will be due at the time they would otherwise have been due if the application had not been filed or within thirty (30) days after the date the notice of the adverse determination is received by the cotton grower, whichever is later.






Subchapter 7 - -- Arkansas Fire Ant Advisory Board

§ 2-16-701 - Creation.

(a) The Arkansas Fire Ant Advisory Board is hereby created to accept all gifts, grants, and other moneys from any source for the purpose of financing new and ongoing fire ant research and educational programs and providing counsel in planning and executing such research and educational programs.

(b) These moneys will route through the University of Arkansas Agricultural Experiment Station, the University of Arkansas Cooperative Extension Service, or the University of Arkansas Agricultural Development Council at Fayetteville for use by the board and fire ant researchers in the School of Forest Resources at the University of Arkansas at Monticello or other researchers in cooperative efforts with researchers at the University of Arkansas at Monticello.



§ 2-16-702 - Members.

(a) The Arkansas Fire Ant Advisory Board shall be composed of the Vice President for Agriculture of the University of Arkansas System, the head of the Department of Entomology at the University of Arkansas at Fayetteville or his or her representative, the Director of the State Plant Board or his or her representative, and the following to be appointed from an ant-infested area by the chair:

(1) A representative of an Arkansas environmental interest group;

(2) A county extension agent or a member of the general public;

(3) A representative of the farm or ranch industry;

(4) A representative of the horticultural or nursery industry; and

(5) A representative of the Arkansas Pest Control Association.

(b) (1) Members of the Arkansas Fire Ant Advisory Board appointed by the chair shall be appointed for four-year terms.

(2) Persons appointed to fill vacancies shall serve for the remainder of the unexpired term.

(c) Members of the Arkansas Fire Ant Advisory Board shall serve without compensation. Arkansas Fire Ant Advisory Board members may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 2-16-703 - Chair -- Meetings.

(a) The Vice President for Agriculture of the University of Arkansas system shall serve as chair of the Arkansas Fire Ant Advisory Board.

(b) The board shall meet at the call of the chair and no less frequently than annually.

(c) The chair shall provide necessary meeting space and administrative services for the board.



§ 2-16-704 - Regulations.

The Arkansas Fire Ant Advisory Board may promulgate regulations necessary for the implementation of this subchapter.



§ 2-16-705 - Annual report.

No later than January 1 of each year, the Arkansas Fire Ant Advisory Board shall report to the directors of the University of Arkansas Agricultural Experiment Station and the Cooperative Extension Service regarding all moneys received and expended by it during the preceding fiscal year.






Subchapter 8 - -- Thistle Control and Eradication

§ 2-16-801 - Annual assessment.

(a) As a part of its assessment of activities and accomplishments, each conservation district in this state shall annually assess the thistle problem within the district and report to the Arkansas Natural Resources Commission no later than September 30 each year regarding the extent of the thistle problem within the district and methods proposed to be used to eradicate and control the thistles.

(b) The commission may provide financial assistance to the conservation districts from any funds available for that purpose.



§ 2-16-802 - Interagency cooperation.

A coordinated, concerted effort by the various agencies affected by the thistle problem is necessary to realize a proper remedy and therefore it is requested that the State Plant Board, Arkansas Forestry Commission, Arkansas Natural Resources Commission, University of Arkansas Cooperative Extension Service, Natural Resources Conservation Service of the United States Department of Agriculture, the several conservation districts, and all other interested agencies cooperate with each other and coordinate their efforts toward the eradication of thistles in this state.






Subchapter 9 - -- Pest Control Compact

§ 2-16-901 - Pest Control Compact.

The Pest Control Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

Article I

Findings (a) In the absence of the higher degree of cooperation among them possible under this Compact, the annual loss of approximately 137 billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of the varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crops and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an Insurance Fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interest, the most equitable means of financing cooperative pest eradication and control programs.

Article II

Definitions

As used in this Compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the Compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses, or other plants of substantial value.

(e) "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this Compact.

(f) "Governing Board" means the administrators of this Compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this Compact.

(g) "Executive committee" means the committee established pursuant to Article V (e) of this Compact.

Article III

The Insurance Fund

There is hereby established a Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this Compact. The Insurance Fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this Compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the Insurance Fund shall not accept any donation or grant whose terms are inconsistent with any provision of this Compact.

Article IV

The Insurance Fund, Internal Operations and Management

(a) The Insurance Fund shall be administered by a Governing Board and Executive Committee as hereinafter provided. The actions of the Governing Board and the Executive Committee pursuant to this Compact shall be deemed the actions of the Insurance Fund.

(b) The members of the Governing Board shall be entitled to one vote on such board. No action of the Governing Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Governing Board is cast in favor thereof. Action of the Governing Board shall be only at a meeting at which a majority of the members are present.

(c) The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the Governing Board may provide.

(d) The Governing Board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The Governing Board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the Governing Board. The Governing Board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel. The Governing Board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The Insurance Fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation.

(g) The Insurance Fund may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation, and may receive, utilize and dispose of the same. Any donation, gift, or grant accepted by the Governing Board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Insurance Fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant, or services borrowed and the identity of the donor or lender.

(h) The Governing Board shall adopt bylaws for the conduct of the business of the Insurance Fund and shall have the power to amend and to rescind these bylaws. The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The Insurance Fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The Insurance Fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this Compact.

Article V

Compact and Insurance Fund Administration

(a) In each party state there shall be a Compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the Compact in his state; and

2. Represent his state on the Governing Board of the Insurance Fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefore within the federal government, the United States may be represented on the Governing Board of the Insurance Fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the Governing Board or the Executive Committee thereof.

(c) The Governing Board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of the Compact, supervising and giving direction to the expenditure of moneys from the Insurance Fund. Additional meetings of the Governing Board shall be held on call of the chairman, the Executive Committee, or a majority of the membership of the Governing Board.

(d) At such times as it may be meeting, the Governing Board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements therefrom. When the Governing Board is not in session, the Executive Committee thereof shall act as agent of the Governing Board, with full authority to act for it in passing upon such applications.

(e) The Executive Committee shall be composed of the chairman of the Governing Board and four additional members of the Governing Board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The Governing Board shall make such geographic groupings. If there is representation of the United States on the Governing Board, one such representative may meet with the Executive Committee. The chairman of the Governing Board shall be chairman of the Executive Committee. No action of the Executive Committee shall be binding unless taken at a meeting at which at least four members of such Committee are present and vote in favor thereof. Necessary expenses of each of the five members of the Executive Committee incurred in attending meetings of such Committee, when not held at the same time and place as a meeting of the Governing Board, shall be charges against the Insurance Fund.

Article VI

Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this Compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this Compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the Governing Board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the Compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass, or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefore, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the Compact in the particular instance can be abated by a program undertaken with the aid of moneys from the Insurance Fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the Governing Board may require consistent with the provisions of this Compact.

(d) The Governing Board or Executive Committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered. Such notice shall be given to the Compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this Compact and justified thereby, the Governing Board or Executive Committee shall authorize support of the program. The Governing Board or Executive Committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the Governing Board or Executive Committee, with respect to an application, together with the reasons therefore shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the Executive Committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the Governing Board. Determinations of the Executive Committee shall be reviewable only by the Governing Board at one of its regular meetings, or at a special meeting held in such manner as the Governing Board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this Compact may receive moneys from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund. The Governing Board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states, and any other entities concerned.

Article VII

Advisory and Technical Committees

The Governing Board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations upon request of the Governing Board or Executive Committee. An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such Board or Committee and the Board or Committee may receive and consider the same: provided that any participant in a meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of the Compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the Governing Board or Executive Committee makes its disposition of the application.

Article VIII

Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the Governing Board or Executive Committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b) At or in connection with any meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of this Compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the Governing Board or Executive Committee may provide. A nonparty state shall not be entitled to review of any determination made by the Executive Committee.

(c) The Governing Board or Executive Committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The Governing Board or Executive Committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

Article IX

Finance

(a) The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for a presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The request for appropriations shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account." The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period. The Claims Account shall contain all moneys not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of three years. At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the Governing Board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit. Any moneys in the Claims Account by virtue of conditional donations, grants, or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of the claims.

(d) The Insurance Fund shall not pledge the credit of any party state. The Insurance Fund may meet any of its obligations in whole or in part with moneys available to it under Article IV (g) of this Compact, provided that the Governing Board take specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the Insurance Fund makes use of moneys available to it under Article IV (g) hereof, the Insurance Fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The Insurance Fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and report of the audit shall be included in and become part of the annual report of the Insurance Fund.

(f) The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

Article X

Entry Into Force and Withdrawal

(a) This Compact shall enter into force when enacted into law by any five or more states. Thereafter, this Compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI

Construction and Severability

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



§ 2-16-902 - Cooperation with insurance fund.

Consistent with law and within available appropriations, the departments, agencies and officers of this state may cooperate with the Insurance Fund established by the Pest Control Compact.



§ 2-16-903 - Filing of bylaws and amendments.

Pursuant to Article IV (h) of the Compact, copies of bylaws and amendments thereto shall be filed with the Director of the State Plant Board.



§ 2-16-904 - Compact administrator.

The Compact administrator for this state shall be the Director of the State Plant Board.



§ 2-16-905 - Request or application for assistance.

Within the meaning of Article VI (b) or VIII (a), a request or application for assistance from the Insurance Fund may be made by the Governor or the Director of the State Plant Board, whenever in his of her judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request.



§ 2-16-906 - Notices.

In addition to the state Compact administrator, notices pursuant to Article VI (d) should be sent to the Assistant Director of the State Plant Board and the person designated as the State Plant Regulatory Official.



§ 2-16-907 - Credit for expenditures.

The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the Compact shall have credited to his of her account, in the state treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.



§ 2-16-908 - Definition.

As used in this Compact, with reference to this state, the term "executive head" shall mean the Governor.



§ 2-16-909 - Effective date.

This law becomes effective September 1, 2009.









Chapter 17 - Warehousing of Grain

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Public Warehouses -- Generally

§ 2-17-201 - Title.

This subchapter shall be known as the "Arkansas Public Grain Warehouse Law".



§ 2-17-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Person" means individuals, corporations, partnerships, and all associations of two (2) or more persons having a joint or common interest;

(2) "Commissioner" means the Public Grain Warehouse Commissioner, who shall be the Director of the State Plant Board or his or her designated representative;

(3) "Grain" means all grains for which standards have been established pursuant to the United States Grain Standards Act, as amended, and shall include rice, as defined by the standards of the United States Department of Agriculture;

(4) "Stored grain" means any grain received in any public grain warehouse, located in this state, if it is not purchased and beneficially owned by the public grain warehouseman;

(5) "Public grain warehouse" means any building, structure, or other protected enclosure in this state used for the purpose of storing grain for a consideration;

(6) "Public grain warehouseman" means any person who operates a public grain warehouse as defined in this section; and

(7) (A) "Warehouse receipt" means a licensed warehouse receipt issued under this subchapter and an unpriced scale ticket.

(B) Including unpriced scale tickets within the definition of "warehouse receipt" does not make the unpriced scale tickets negotiable.



§ 2-17-203 - Applicability.

(a) The provisions of this subchapter shall apply to all public grain warehouses and to the operations of public grain warehouses whether or not any of the grain therein is owned by the warehouseman, unless the public grain warehouse is licensed under the provisions of the United States Warehouse Act, as amended.

(b) The provisions and definitions of the Uniform Commercial Code, § 4-1-101 et seq., relating to warehouse receipts, to the extent not inconsistent with this subchapter, shall govern warehouse receipts issued by public grain warehousemen, and the other provisions of the Uniform Commercial Code, § 4-1-101 et seq. shall also be applicable to the provisions of this subchapter to the extent not inconsistent with this subchapter.



§ 2-17-204 - Penalties.

(a) Any person who issues a warehouse receipt for grain without holding a valid public grain warehouse license or who commits any willful violation of any provision of this subchapter shall be guilty of a Class D felony.

(b) Any unintentional or negligent violation of this subchapter shall be a Class A misdemeanor.



§ 2-17-205 - Duty to enforce.

The State Plant Board shall carry out and enforce the provisions of this subchapter and is empowered to:

(1) Promulgate rules and regulations;

(2) Carry out necessary inspections;

(3) Appoint and fix the duties of personnel; and

(4) Provide such equipment as may be necessary to enforce the provisions hereof.



§ 2-17-206 - State license.

(a) No person shall operate a public grain warehouse or issue a warehouse receipt without first having obtained a license pursuant to this subchapter, unless the public grain warehouse is licensed under the provisions of the United States Warehouse Act, as amended.

(b) All public grain warehouses licensed under the United States Warehouse Act, as amended, shall file with the State Plant Board copies of their current licenses and copies of all subsequent licenses or renewals so as to always have copies of current licenses on file with the board.



§ 2-17-207 - License applications.

(a) (1) Applications for licenses under this subchapter are to be made on forms prescribed by the Public Grain Warehouse Commissioner for each warehouse.

(2) Every application is to be accompanied by an application fee of one hundred fifty dollars ($150) and a certified financial statement in a form prescribed by the commissioner and any further information the commissioner may by regulation require.

(b) (1) If a warehouseman operates one (1) or more warehouses in the same city or town in conjunction with each other, if only one (1) set of books is kept for all the warehouses and scale tickets, and if warehouse receipts and checks of but one (1) series are issued for grain received or stored therein, then only one (1) license and bond shall be required for the operation of all the warehouses. In these cases, the license fee prescribed in this section shall be computed on the basis of the aggregate capacity of all warehouses operated by the licensee.

(2) The use for the storage of grain by a licensed warehouseman of a facility which is in the same city or town as licensed facilities and is neither licensed nor exempted, or for other violation of the provisions of this section, shall be cause for suspension or revocation of any license issued to the warehouseman for the storage of grain.

(c) Licenses issued under this subchapter are not transferable. Any person acquiring a new or existing public grain warehouse must apply for a license to operate the warehouse, subject to other provisions of this subchapter.



§ 2-17-208 - Filing schedule of charges.

(a) (1) Prior to the issuance of a license under this subchapter, the public grain warehouseman shall file a copy of his or her schedule of charges for storage and other services with the Public Grain Warehouse Commissioner.

(2) If the public grain warehouseman desires to make any changes in the schedule of charges during the license period, he or she shall file with the commissioner a statement in writing showing the change at least thirty (30) days prior to its effective date.

(b) Each public grain warehouseman shall keep conspicuously posted the schedule of charges for storage and other services as so filed and shall strictly adhere to these charges.



§ 2-17-209 - Bond requirements.

(a) (1) (A) (i) Before any license is issued to any warehouseman, the warehouseman shall file with the Public Grain Warehouse Commissioner a surety bond executed by the public grain warehouseman as principal and by a corporate surety licensed to do business in this state as surety.

(ii) The bond shall run to the State of Arkansas and be for the benefit of all depositors or storers of grain, their legal representatives, attorneys, or assigns.

(B) (i) No bond shall be accepted for the purposes of this subchapter until it has been approved by the commissioner.

(ii) The bond shall be conditioned upon the warehouseman delivering all stored grain or payment of the value thereof upon the surrender of the warehouse receipt.

(iii) The commissioner may require the increases in the amount of the bond, from time to time, as he or she may deem necessary for the protection of the storage receipt holders.

(2) (A) The aggregate liability of the surety to all depositors or storers of grain shall not exceed the sum of the bond.

(B) The bond may be cancelled at any time by the surety by giving written notice to the commissioner of its intention to cancel the bond. All liability thereunder shall terminate thirty (30) days after the receipt of the notice by the commissioner, except that the notice shall not affect any claims arising under the bond, whether presented or not, before the effective date of the cancellation notice.

(b) In lieu of the bond required in subsection (a) of this section, an applicant for a license may be a self-insurer by posting with the commissioner cash or any combination of securities, the market value of which is readily ascertainable and, if negotiable, by delivery or assignment, of the kinds described in § 23-63-806, United States government obligations, § 23-63-809, municipal or county utilities, § 23-63-813, international banks, and § 23-63-814, corporate bonds and debentures.



§ 2-17-210 - Amount of bond.

(a) (1) The amount of bond to be furnished for each public grain warehouse shall be fixed at a rate of:

(A) Twenty cents (20cent(s)) per bushel for the first one million (1,000,000) bushels of licensed capacity;

(B) Fifteen cents (15cent(s)) per bushel for the next one million (1,000,000) bushels of licensed capacity; and

(C) Ten cents (10cent(s)) per bushel for all licensed capacity over two million (2,000,000) bushels.

(2) In no case shall the amount of the bond be less than twenty thousand dollars ($20,000), except as prescribed in subsections (c) and (d) of this section.

(3) The licensed capacity shall be equal to the maximum number of bushels of grain that the public grain warehouse can accommodate for storage.

(b) (1) (A) A public grain warehouseman who is licensed or is applying for licenses to operate two (2) or more public grain warehouses may furnish a single bond. This bond shall meet the requirements of this subchapter to cover all public grain warehouses within the state.

(B) In these cases, all public grain warehouses to be covered by the bond shall be deemed to be one (1) warehouse for purposes of determining the amount of bond required under subsection (a) of this section.

(2) The aggregate licensed capacity of all the warehouses shall be used in determining the amount of the bond.

(c) (1) Any deficiency in the net assets required by § 2-17-217 shall be supplied by an increase in the amount of the warehouseman's bond.

(2) In any other case in which the Public Grain Warehouse Commissioner finds that conditions exist which warrant requiring additional bond, there shall be added to the amount of the bond such further amount as determined to be reasonable by the commissioner.

(d) (1) The commissioner may make exceptions to the bonding requirements of this section for good cause shown upon a finding that the requirements would substantially impair the warehouseman's ability to continue operations as a public grain warehouse and that the exception will not materially affect the protection of storage receipt holders under this subchapter.

(2) The exceptions must be reviewed at least annually.



§ 2-17-211 - Issuance or denial of license.

(a) Upon satisfaction of the requirements of this subchapter and any applicable regulations by an applicant, the Public Grain Warehouse Commissioner shall issue a license to operate a public grain warehouse.

(b) (1) If after proper application the commissioner denies any person a license to operate a public grain warehouse, the commissioner shall transmit immediately to the applicant, by certified mail, an order so providing, which shall state the reasons for the denial.

(2) (A) In the event the applicant is dissatisfied with the decision of the commissioner, the applicant may request a hearing with the commissioner to appear and defend its compliance with all appropriate regulations or give evidence that all deficiencies have been corrected.

(B) (i) A hearing shall be held within ninety (90) days of the request.

(ii) If after the hearing the commissioner denies the applicant a license, the commissioner shall transmit immediately to the applicant by certified mail an order so providing which shall state the reasons for the denial.

(C) In the event the applicant is dissatisfied with the decision of the commissioner after the hearing, the applicant may institute proceedings for judicial review in the circuit court of the county where the public grain warehouse is located or in the Pulaski County Circuit Court within thirty (30) days after service upon the applicant of the commissioner's final order, pursuant to § 25-15-212.



§ 2-17-212 - Posting of license.

Immediately upon receipt of his or her license or of any modification or extension thereof, the public grain warehouseman shall post it and thereafter keep it posted, until suspended or terminated, in a conspicuous place in the office of the public grain warehouse to which the license applies where receipts issued by the public grain warehouseman are delivered to depositors.



§ 2-17-213 - Annual license fee.

Subsequent to the issuance of an initial license under this subchapter, every applicant shall pay an annual license fee based upon the capacity of the warehouse. The fee shall be determined by the Public Grain Warehouse Commissioner but shall be no less than two hundred fifty dollars ($250) nor more than eight hundred dollars ($800).



§ 2-17-214 - Renewal of license.

(a) If a public grain warehouseman desires to renew his or her license for an additional year, application for the renewal shall be made on a form prescribed by the Public Grain Warehouse Commissioner.

(b) At least sixty (60) days prior to the expiration of each license, the commissioner shall notify each public grain warehouseman of the date of the expiration and furnish the public grain warehouseman with the renewal form.



§ 2-17-215 - Suspension, cancellation, or revocation of licenses.

(a) If a public grain warehouseman is convicted of any crime involving fraud or deceit or if the Public Grain Warehouse Commissioner determines that any public grain warehouseman has violated any of the provisions of this subchapter or any of the rules and regulations adopted by the commissioner pursuant to this subchapter, the commissioner may suspend, cancel, or revoke the license of the public grain warehouseman.

(b) (1) All proceedings for the suspension, cancellation, or revocation of licenses shall be before the commissioner. The proceedings shall be in accordance with rules and regulations which shall be adopted by the commissioner.

(2) (A) No suspension, cancellation, or revocation of any license is lawful unless, prior to the institution of the proceedings, the commissioner has given notice by mail to the licensee of facts or conduct warranting the intended action and the licensee has been given an opportunity to show compliance with all lawful requirements for the retention of the license.

(B) If the commissioner finds that public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action, which proceedings shall be promptly instituted and determined.

(C) (i) Whenever the commissioner shall suspend, cancel, or revoke any license, he or she shall prepare an order so providing which shall state the reason or reasons for the suspension, cancellation, or revocation.

(ii) The order shall be sent by certified mail by the commissioner to the licensee at the address of the public grain warehouse licensed.

(iii) Within thirty (30) days after service upon the licensee of the order, the licensee, if dissatisfied with the order of the commissioner, may institute proceedings for judicial review in the circuit court of the county where the public grain warehouse is located or in the Pulaski County Circuit Court.

(c) In case a license issued to a public grain warehouseman expires or is suspended, revoked, or cancelled by the commissioner or his or her designated representative, the license shall be immediately returned to the commissioner, and the public grain warehouseman shall forthwith comply with the provisions of § 2-17-237.



§ 2-17-216 - Replacement of license.

Upon satisfactory proof of the loss or destruction of a license issued to a public grain warehouseman, a duplicate or a new license may be issued under the same number.



§ 2-17-217 - Net assets required.

(a) (1) Above all exemptions and liabilities, each public grain warehouseman shall have and maintain total net assets available for the payment of any indebtedness arising from the conduct of the public grain warehouse in an amount equal to at least ten cents (10cent(s)) multiplied by the maximum number of bushels of grain for which the public grain warehouse is licensed.

(2) (A) No person may be licensed as a public grain warehouseman unless he or she has available net assets of at least ten thousand dollars ($10,000).

(B) Any deficiency in net assets required above the minimum of ten thousand dollars ($10,000) may, at the discretion of the Public Grain Warehouse Commissioner, be supplied by a commensurate increase in the amount of the public grain warehouseman's bond.

(C) (i) In determining total available net assets, credit may be given for insurable assets such as buildings, machinery, equipment, and merchandise inventory only to the extent of the current market value of the assets and only to the extent that the assets are protected by insurance against loss or damage.

(ii) The insurance shall be in the form of lawful policies issued by one (1) or more insurance companies authorized to do business and subject to service of process in suits brought in this state, and which provide that no cancellation shall be effective unless thirty (30) days' advance notice of the cancellation is given to the commissioner.

(b) If a public grain warehouseman is licensed or is applying for license to operate two (2) or more public grain warehouses, the maximum total number of bushels which all the facilities will accommodate when stored in the manner customary to the warehouses, as determined by the commissioner, shall be considered in determining whether the public grain warehouseman meets the available net assets requirement of subsection (a) of this section.

(c) For the purposes of this section only, capital stock as such shall not be considered a liability.



§ 2-17-218 - Insurance required.

(a) (1) (A) At all times, every public grain warehouseman shall keep the grain stored in the public grain warehouse insured by an insurance company authorized to do business in this state.

(B) The grain is to be insured for its full market value against loss by fire, inherent explosion, lightning, and windstorm, and failure to do so shall make the public grain warehouseman liable for the grain.

(2) All policies shall provide that no cancellation shall be effective unless thirty (30) days' prior notice is given the Public Grain Warehouse Commissioner.

(b) If fire, inherent explosion, lightning, or windstorm shall destroy or damage all or part of the grain stored in any public grain warehouse, the public grain warehouseman shall, upon demand by the holder of any warehouse receipt for the grain and upon being presented with the warehouse receipt, make settlement for the fair market value at the time of the loss after deducting the warehouse charges.



§ 2-17-219 - Receipt of tendered grain.

(a) (1) Every public grain warehouseman shall receive for storage or shipment, so far as the available capacity for storage of the public grain warehouse shall permit, all grain tendered to him or her in the usual course of business.

(2) However, a public grain warehouse owned and operated as a cooperative may decline to accept grain tendered by a nonmember if the cooperative reasonably believes that its available capacity will be required to serve the members of the cooperative.

(b) (1) The depositor and the public grain warehouseman may agree upon a sample taken from the lot of grain to be offered for storage as being a true and representative sample.

(2) The depositor and the public grain warehouseman may agree upon the grade of the grain offered for storage, and a warehouse receipt may be issued on the agreed grade.



§ 2-17-220 - Receipts and records.

(a) (1) Receipts must be issued for all grain stored in a warehouse in accordance with regulations adopted under this subchapter.

(2) Receipts need not be issued against nonstorage grain, but each warehouseman shall keep accurate records of the weights, kinds, and grades, if graded, of all lots of nonstorage grain received into and delivered from his or her warehouse.

(b) Whenever the purpose for which any lot of nonstorage grain was received into a warehouse is changed so that its approximate delivery period from the warehouse becomes indeterminate, receipts shall be issued to cover the grain.

(c) Records required under this section with respect to nonstorage grain shall be retained, as a part of the records of the warehouse, for a period of one (1) year after December 31 of the year in which the lot of nonstorage grain is delivered from the warehouse.



§ 2-17-221 - Contents of receipts.

(a) Every receipt issued for grain stored in a public grain warehouse shall conform to the requirements of § 4-7-202 and in addition shall embody within its written or printed terms:

(1) A statement that the holder of the receipt or the depositor of the grain shall demand the delivery of the grain on or before a date not later than one (1) year from the date specified by the public grain warehouseman;

(2) The net weight, number of bushels, and the percentage of dockage;

(3) The words "NOT NEGOTIABLE", or "NEGOTIABLE", according to the nature of the receipt, clearly and conspicuously printed or stamped thereon; and

(4) That the holder of the receipt or the depositor of the grain shall demand the delivery of the grain not later than the expiration of one (1) year from the date of the receipt.

(b) (1) Every receipt, whether negotiable or nonnegotiable, issued for grain stored in a warehouse shall specify a period, not exceeding one (1) year, for which the grain is accepted for storage under this subchapter.

(2) The warehouseman shall, in the absence of some lawful excuse, issue a new receipt for a further specified period not to exceed one (1) year, provided that the following conditions are met:

(A) Demand for issuance of a new receipt;

(B) Surrender of the old receipt by the lawful holder at or before the expiration of the period specified therein; and

(C) An offer to satisfy the warehouseman's lien.

(c) Every negotiable receipt issued shall, in addition to conforming with the requirements of subsection (a) of this section, embody within its written or printed terms a form of endorsement which may be used by the depositor or his or her authorized agent for showing the ownership of, and liens, mortgages, or other encumbrances on, the grain covered by the receipt.

(d) A public grain warehouseman shall not insert any language in any warehouse receipt or make any contract with respect to any warehouse receipt which purports to limit the liabilities or responsibilities imposed on him or her by law.



§ 2-17-222 - Preparation of forms for warehouse receipts.

(a) The Public Grain Warehouse Commissioner shall prescribe the form of all warehouse receipts, and no other character or form of warehouse receipt shall be issued except those so authorized.

(b) The commissioner shall be authorized to have printed all warehouse receipts issued by public grain warehousemen.

(c) The cost of printing and distribution of warehouse receipts shall be charged to the grain warehouse.



§ 2-17-223 - Numbering of receipts.

All warehouse receipts issued by a public grain warehouse shall be numbered consecutively. No two (2) receipts bearing the same number shall be issued from the same warehouse during any one (1) year, except in the case of a lost or destroyed receipt.



§ 2-17-224 - Copy of receipts.

At least one (1) copy of all receipts shall be made. All copies shall have clearly and conspicuously printed or stamped on them the words "COPY -- NOT NEGOTIABLE".



§ 2-17-225 - Accuracy of receipts.

No warehouse receipt shall be issued except upon actual delivery of grain into storage in the warehouse from which it purports to be issued, nor shall any receipt be issued for a greater quantity of grain than was contained in the lot or parcel received for storage, nor shall more than one (1) receipt be issued for the same lot of grain, except in cases where a receipt for a part of a lot is desired, and then the aggregate receipts for a particular lot shall cover that lot and no more.



§ 2-17-226 - Duty of warehouseman to deliver grain.

(a) (1) It shall be the duty of the public grain warehouseman to deliver grain to the holder of a warehouse receipt within ten (10) days of the demand for the redemption of the receipt if no lawful excuse for not delivering the grain exists.

(2) (A) In the event the public grain warehouseman fails to deliver grain to the holder of a warehouse receipt within ten (10) days of the demand, the holder of the warehouse receipt may make demand of the surety for payment under the bond.

(B) (i) The surety has the responsibility to pay within fifteen (15) days following receipt by the surety of the notice of the demand for redemption.

(ii) Any holder of a warehouse receipt issued by a public grain warehouseman who had made demand for redemption of the receipt, which demand was, without lawful excuse, not satisfied within ten (10) days, shall notify the Public Grain Warehouse Commissioner in writing. The holder of the receipt shall have the right to bring action against the public grain warehouseman and the surety on the public grain warehouseman's bond for payment of the market value of the grain represented by the warehouse receipt. The market value shall be determined as of the date of the demand, plus legal interest accrued from the date of the demand.

(3) (A) In the event the public grain warehouseman is a self-insurer as provided in § 2-17-209, the holder of a warehouse receipt shall have the right to bring action against the public grain warehouseman to the extent of the amount posted in lieu of the bond.

(B) (i) The commissioner shall pay to the holder of the warehouse receipt, to the extent of the bond posted, any judgment obtained by the holder of a warehouse receipt against a self-insurer.

(ii) The commissioner may also pay to the holder of a warehouse receipt the amount of the market value of the grain if the public grain warehouseman agrees to the payment.

(4) The license of the public grain warehouseman shall be suspended upon the payment until such time as the warehouseman posts a bond pursuant to this subchapter or posts with the commissioner a sum equivalent to that paid by the commissioner on behalf of the warehouseman.

(b) (1) In all actions in which judgment is rendered against any surety company under the provisions of this section, if it appears from evidence that the surety company has willfully and without just cause refused to pay the loss upon demand, the court, in rendering judgment, shall allow the plaintiff the amount of the plaintiff's expenses, including court costs and attorney's fees, to be recovered and collected as part of the costs.

(2) The amount of any payment of costs and attorney's fees under this subsection will not reduce the surety's liability on its bond.



§ 2-17-227 - Partial delivery.

If a warehouseman delivers only a part of a lot of grain for which he or she has issued a negotiable receipt under this subchapter, he or she shall take up and cancel the receipt and issue a new receipt in accordance with the regulations in this subchapter for the undelivered portion of the grain. The new receipt shall show the date of issuance and also indicate the number and date of the receipt first issued.



§ 2-17-228 - Return of receipt.

(a) Except as permitted by law or by the regulations in this subchapter, a warehouseman shall not deliver grain for which he or she has issued a negotiable receipt until the receipt has been returned to him or her and cancelled. He or she shall not deliver grain for which he or she has issued a nonnegotiable receipt until the receipt has been returned to him or her or until he or she has obtained a written order for the receipt from the person lawfully entitled to the delivery or his or her authorized agent.

(b) Before delivery is made of the last portion of a lot of grain covered by a nonnegotiable receipt, the receipt itself shall be surrendered.



§ 2-17-229 - Verification of signature.

(a) Each person to whom a nonnegotiable receipt is issued shall furnish the warehouseman with a statement in writing, indicating the person having power to authorize delivery of grain covered by the receipt, together with the bona fide signature of the person.

(b) No licensed warehouseman shall honor an order for the release of grain covered by a nonnegotiable receipt until he or she has first ascertained that the person issuing the order has authority to order the release and that the signature of the releasing party is genuine.



§ 2-17-230 - Sale or pledge of receipts.

A public grain warehouseman may make a valid sale or pledge of any warehouse receipts issued for grain of which the warehouseman is the owner, either solely or jointly in common with others. The recital of ownership in the receipt shall constitute notice of the right to sell or pledge the grains and of the title of specific lien of the transferee or pledgee upon the warehouseman's grain represented by the receipts.



§ 2-17-231 - Accepting grain for shipment.

(a) If grain is offered for storage in any licensed public grain warehouse and the public grain warehouseman does not have storage space to handle the grain, the public grain warehouseman, with the written consent of the owner, may accept grain for shipment to another public grain warehouse where storage is available.

(b) The receipt to cover grain to be transported to and stored in another public grain warehouse shall embody within its written or printed terms, in addition to the requirements of § 2-17-221, the name and location of the public grain warehouse to which the grain will be shipped for storage.



§ 2-17-232 - Grain inspector.

During all regular business hours, each public grain warehouse shall employ a grain inspector, who may be the public grain warehouseman himself or herself if the public grain warehouseman is a natural person. He or she shall inspect and weigh all grain received by the warehouse and shall be responsible for the accuracy of weights noted on all warehouse receipts.



§ 2-17-233 - Duty to maintain quality of grain.

(a) It shall be the public grain warehouseman's duty and obligation to condition and maintain the quantity and quality of all grain as receipted.

(b) (1) If the condition of any grain offered for storage is such that it probably will adversely affect the condition of grain in the public grain warehouse, the public grain warehouseman shall not receive the grain for storage or store the grain.

(2) If the public grain warehouse has separate bins or is equipped with proper conditioning apparatus, the public grain warehouseman may receive the grain for storage in separate bins or may condition it and then store it in a manner which will not lower the grade of other grain.



§ 2-17-234 - Records to be maintained.

(a) Every public grain warehouseman shall keep, in a place of safety, complete, separate, and correct records and accounts pertaining to the public grain warehouse. These shall include, but not be limited to, records and accounts of all grain received and withdrawn, all unissued receipts and tickets in its possession, copies of all receipts and tickets issued by it, and the receipts and tickets returned to and cancelled by it.

(b) The records shall be retained by the public grain warehouseman for a period of five (5) years.



§ 2-17-235 - Examinations and inspections.

(a) (1) (A) Every public grain warehouse shall be examined by the Public Grain Warehouse Commissioner, each year.

(B) The cost of the examination shall be included in the annual license fee.

(2) (A) The Public Grain Warehouse Commissioner, at his or her discretion, may make additional examinations of any public grain warehouse at any time.

(B) If any material discrepancy is found as a result of additional examination, the cost of the examination is to be paid by the public grain warehouseman.

(b) Upon application for license renewal, every public grain warehouse shall submit a copy of its financial statement to the commissioner. The financial statement shall have been prepared by a certified public accountant and sworn to by the certified public accountant and the public grain warehouseman.

(c) The commissioner may, at his or her discretion, inspect the public grain warehouse's business, facilities, equipment, inventories, property, books, records, accounts, papers, minutes of proceedings held at the public grain warehouse, and any other records which the commissioner deems relevant to the operation of the public grain warehouse.

(d) All scales used for the weighing of property in public grain warehouses shall be subject to tests during regular business hours by the Arkansas Bureau of Standards of the State Plant Board.

(e) All records, reports, and findings of the commissioner required or issued pursuant to this subchapter may be released to any interested person and shall be made available to public inspection.



§ 2-17-236 - Insolvent warehouses.

(a) If it shall be discovered that any public grain warehouse is insolvent or that its continuance in business will seriously jeopardize the interest of its creditors or grain depositors, it shall be the duty of the commissioner to close the warehouse, to take charge of all the property and effects thereof, and to notify the surety.

(b) Upon taking charge of any warehouse, the Public Grain Warehouse Commissioner shall, as soon as practicable, ascertain by a thorough examination into its affairs its actual financial condition. Whenever the commissioner shall become satisfied that the corporation cannot resume business or liquidate its indebtedness to the satisfaction of its creditors, the commissioner shall report the fact of its insolvency to the Attorney General. Immediately upon receipt of the notice, the Attorney General shall institute proper proceedings in the proper court for the purpose of having a receiver appointed.



§ 2-17-237 - Discontinuance of business.

(a) Any person operating a public grain warehouse who desires to discontinue the operation at the expiration of his or her license or whose license is suspended, revoked, or cancelled by the Public Grain Warehouse Commissioner or his or her designated representative shall notify the commissioner, all holders of warehouse receipts, and all parties storing grain in the public grain warehouse, if known, or if not known, by advertising in the newspaper of largest general circulation in the community in which the public grain warehouse is located weekly for four (4) consecutive weeks, at least thirty (30) days prior to the date of expiration of his or her license, of his or her intention to discontinue the public grain warehouse business.

(b) The owners of the grain shall remove or cause to be removed their grain from the public grain warehouse before the expiration of the license.



§ 2-17-238 - Disposition of revenues.

All revenues collected under the provisions of this subchapter by the State Plant Board shall be deposited into the Plant Board Fund to be used for the maintenance, operation, support, and improvement of the board.






Subchapter 3 - -- Public Warehouses -- Title to Grain

§ 2-17-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Grain" means rice, soybeans, wheat, corn, rye, oats, barley, flaxseed, sorghum, mixed grain, and other food grains, feed grains, and oil seeds;

(2) "Public grain warehouseman" means any person, firm, or corporation who operates any building, structure, or other protected enclosure used for the purpose of storing grain for a consideration; and

(3) "Owner" means the farmer who grows and produces grain and includes the owner of the land from which the grain is produced to the extent that he or she has an interest in the grain, and includes persons, firms, and corporations engaged in the growing and producing of grain whether it be as tenant, renter, landowner, or otherwise.



§ 2-17-302 - Applicability.

The provisions of this subchapter shall apply to all public grain warehousemen and to the operations of public grain warehouses, unless the public grain warehouse is licensed under the provisions of the United States Warehouse Act, as amended.



§ 2-17-303 - Title to grain.

(a) Ownership of grain shall not change by reason of an owner's delivering grain to a public grain warehouseman. No public grain warehouseman shall sell or encumber any grain in his or her possession unless the owner of the grain has by written document transferred title of the grain to the warehouseman.

(b) Notwithstanding any provision of the Uniform Commercial Code, as amended, § 4-1-101 et seq., to the contrary or any other law to the contrary, all sales and encumbrances of grain by public grain warehousemen are void and convey no title unless the sales and encumbrances are supported by written documents executed by the owners specifically conveying title to the grain to the public warehousemen.



§ 2-17-304 - Waiver of rights.

Any owner may, by written document signed by him or her or his or her agent, waive any and all rights conferred upon the owner by this subchapter.






Subchapter 4 - -- Public Warehouses -- Receivership

§ 2-17-401 - Definitions.

(a) As used in this subchapter, unless the context otherwise requires:

(1) "Commissioner" means the Public Grain Warehouse Commissioner, who shall be the Director of the State Plant Board or his or her designated representative;

(2) "Warehouse" means a public grain warehouse licensed under § 2-17-201 et seq.;

(3) "License" means a license issued under § 2-17-201 et seq.

(b) All other terms in this subchapter shall have the same meaning as the same terms used in the Arkansas Public Grain Warehouse Law, § 2-17-201 et seq.



§ 2-17-402 - Filing of petition.

(a) (1) Following summary suspension of a license under § 2-17-215 or following a suspension or revocation of a license as otherwise provided in § 2-17-201 et seq., the Public Grain Warehouse Commissioner in his or her discretion may file a verified petition in the proper court requesting that the commissioner be appointed as a receiver to take custody of grain stored in the licensee's warehouse and to provide for the disposition of those assets in the manner provided in this subchapter and under the supervision of the court.

(2) The petition shall be filed in the county in which the warehouse is located.

(3) The proper court shall appoint the commissioner as receiver.

(b) Upon the filing of the petition, the court shall issue ex parte such temporary orders as may be necessary to preserve or protect the assets in receivership, or the value thereof, and the rights of depositors, until a plan of disposition is approved.



§ 2-17-403 - Plan for disposition of grain.

(a) A petition filed by the Public Grain Warehouse Commissioner under § 2-17-402 shall be accompanied by the commissioner's plan for disposition of stored grain.

(b) (1) The plan may provide for the pro rata delivery of part or all of the stored grain to depositors holding warehouse receipts or unpriced scale tickets;

(2) The plan may provide for the sale under the supervision of the commissioner of part or all of the stored grain for the benefit of those depositors; or

(3) The plan may provide for any combination thereof, as the commissioner in his or her discretion determines to be necessary to minimize losses.



§ 2-17-404 - Date for hearing.

(a) When a petition is filed by the Public Grain Warehouse Commissioner under § 2-17-402, the clerk of court shall set a date for hearing on the commissioner's proposed plan of disposition at a time not less than ten (10) nor more than fifteen (15) days after the date the petition is filed.

(b) (1) Copies of the petition, the notice of hearing, and the commissioner's plan of disposition shall be served upon the licensee and upon the surety company issuing the licensee's bond in the manner required for service of an original notice.

(2) A delay in effecting service upon the licensee or surety shall not be cause for denying the appointment of a receiver and shall not be grounds for invalidating any action or proceeding in connection therewith.



§ 2-17-405 - Notice and parties.

(a) The Public Grain Warehouse Commissioner shall cause a copy of each of the documents served upon the licensee under § 2-17-404 to be mailed by ordinary mail to every person holding a warehouse receipt or unpriced scale ticket issued by the licensee, as determined by the records of the licensee or the records of the commissioner.

(b) The failure of any person referred to in this section to receive the required notification shall not invalidate the proceedings on the petition for the appointment of a receiver or any portion thereof.

(c) Persons referred to in this section are not parties to the action unless admitted by the court upon application therefor.



§ 2-17-406 - Publication of appointment.

When appointed as a receiver under this subchapter, the Public Grain Warehouse Commissioner shall cause notification of the appointment to be published once each week for two (2) consecutive weeks in a newspaper of general circulation in each of the counties in which the licensee maintains a business location and in a newspaper of general circulation in this state.



§ 2-17-407 - Designation of employee to appear.

The Public Grain Warehouse Commissioner may designate an employee of the commissioner to appear on behalf of the commissioner in any proceedings before the court with respect to the receivership and to exercise the functions of the commissioner as receiver, except that the commissioner shall:

(1) Determine whether or not to petition for the appointment as receiver;

(2) Approve the proposed plan for disposition of stored grain;

(3) Approve the proposed plan for distribution of any cash proceeds; and

(4) Approve the proposed final report.



§ 2-17-408 - Arkansas Administrative Procedure Act.

The actions of the Public Grain Warehouse Commissioner in connection with petitioning for appointment as a receiver and all actions pursuant to such appointment shall not be subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 2-17-409 - Joining of surety.

(a) When the Public Grain Warehouse Commissioner is appointed as receiver under this subchapter, the surety on the bond of the licensee shall be joined as a party defendant by the commissioner.

(b) (1) If required by the court, the surety shall pay the bond proceeds, or so much thereof as the court finds necessary, into the court.

(2) When so paid, the surety shall be absolutely discharged from any further liability under the bond to the extent of the payment.



§ 2-17-410 - Time for filing claims.

(a) When appointed as receiver under this subchapter, the Public Grain Warehouse Commissioner is authorized to give notice in the manner specified by the court to persons holding warehouse receipts or unpriced scale tickets issued by the licensee to file their claims within sixty (60) days after the date of appointment.

(b) Failure to file a timely claim shall defeat the claim with respect to the surety bond and any grain or proceeds from the sale of grain, except to the extent of any excess remaining after all timely claims are paid in full.



§ 2-17-411 - Merchandiser to effect sale.

(a) When the court approves the sale of stored grain, the Public Grain Warehouse Commissioner shall employ a merchandiser to effect the sale of those commodities.

(b) A person employed as a merchandiser must meet the following requirements:

(1) The person shall be experienced or knowledgeable in the operation of warehouses licensed under § 2-17-201 et seq., and if the person has ever held a license issued under § 2-17-201 et seq., the person shall never have had that license suspended or revoked;

(2) The person shall be experienced or knowledgeable in the marketing of agricultural products; and

(3) The person shall not be the holder of a warehouse receipt or scale ticket issued by the licensee and shall not have a claim against the licensee, whether as a secured or unsecured creditor, and otherwise shall not have any pecuniary interest in the licensee or the licensee's business.

(c) (1) The merchandiser shall be entitled to reasonable compensation as determined by the commissioner.

(2) A sale of grain shall be made in a commercially reasonable manner and under the supervision of the warehouse section of the commissioner.

(3) The commissioner shall have authority to sell the stored grain, notwithstanding provisions of the Uniform Commercial Code, § 4-1-101 et seq., and any stored grain so sold shall be free of all liens and other encumbrances.



§ 2-17-412 - Distribution of grain or proceeds.

(a) The plan of disposition, as approved by the court, shall provide for the distribution of the stored grain or the proceeds from the sale of stored grain or the proceeds from any surety bond, or any combination thereof, less expenses incurred by the Public Grain Warehouse Commissioner in connection with the receivership, to depositors on a pro rata basis as their interests are determined.

(b) Distribution shall be without regard to any setoff, counterclaim, or storage lien or charge.



§ 2-17-413 - Temporary continuation of business.

The Public Grain Warehouse Commissioner may, with the approval of the court, continue the operation of all, or any part of, the business of the licensee on a temporary basis and take any other course of action or procedure which will serve the interests of the depositors.



§ 2-17-414 - Reimbursement of expenses.

(a) The Public Grain Warehouse Commissioner shall be entitled to reimbursement out of stored grain or proceeds held in receivership for all expenses incurred as court costs or in handling and disposing of stored grains and for all other costs directly attributable to the receivership.

(b) The right of reimbursement of the commissioner shall be prior to any claims against the stored grain or proceeds of sale and shall constitute a claim against the surety bond of the licensee.



§ 2-17-415 - Distribution plan.

(a) (1) In the event the approved plan of disposition requires the sale of stored grain or the distribution of proceeds from the surety bond, or both, the Public Grain Warehouse Commissioner shall submit to the court a proposed plan of distribution of those proceeds.

(2) Upon such notice and hearing as may be required by the court, the court shall accept or modify the proposed plan.

(b) When the plan is approved by the court and executed by the commissioner, the commissioner shall be discharged and the receivership terminated.



§ 2-17-416 - Final report.

At the termination of the receivership, the Public Grain Warehouse Commissioner shall file a final report containing the details of his or her actions, together with such additional information as the court may require.









Chapter 18 - Seeds

§ 2-18-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the State Plant Board;

(2) "Person" means individuals, partnerships, corporations, associations, or two (2) or more individuals having a joint or common interest; and

(3) "Seed" means any agricultural seeds or plants used to produce a crop.



§ 2-18-102 - Penalty -- Revocation of certificate.

(a) (1) Any person shall be guilty of a violation who:

(A) Falsely advertises or proclaims that seed has been certified by the State Plant Board;

(B) Uses any emblem, label, or language for the purpose of misleading a person into believing that seed has been certified by the board when it has not;

(C) Misuses any tag, label, or certificate issued by the board;

(D) Obtains or attempts to obtain certification for seed or plants by making false statements or misrepresentations to the board or to the board's inspectors, deputies, or agents;

(E) Having received a certificate, violates any of the rules and regulations of the board made pursuant to this chapter; or

(F) Violates any agreement made as a condition for receiving a certificate.

(2) Upon conviction, an offender shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500) for each offense.

(b) (1) When the person holds a certificate from the board, the certificate, after a hearing before the Director of the State Plant Board has been given to the person, shall be revoked by the director regardless of whether a prosecution is commenced.

(2) (A) Any person whose certificate is revoked by the director shall be entitled to an appeal to the board.

(B) The board's decision shall be final.



§ 2-18-103 - Investigation and certification.

(a) (1) The State Plant Board is empowered to investigate and certify to varietal purity and fitness for planting of agricultural seed on request of the grower thereof.

(2) (A) For this purpose, the board shall set up, in its rules and regulations, one (1) or more classifications of seed, designating the classifications as "Registered" and "Certified" or by any other one (1) or more names which it may specify; and

(B) It shall specify, in its rules and regulations, the standards which seed must meet and the methods by which seed must be handled in order to be certified under the classifications.

(b) Any person applying for certification of seed must, if required by the board, produce satisfactory evidence as to character, qualifications as a seed breeder, and possession of such facilities for the growing and handling of purebred seed as may be deemed necessary by the board.



§ 2-18-104 - Rules and regulations.

The State Plant Board:

(1) Shall promulgate all rules and regulations necessary to carry into effect the purpose of this chapter, which is to provide supplies of high-grade seed, true to name and free from disease, for planting purposes;

(2) Shall make rules and regulations to protect the interest of breeders who have developed high-quality strains of seed; and

(3) May appoint or may authorize the Director of the State Plant Board to appoint such deputies as shall be necessary to carry into effect the purpose of this chapter.



§ 2-18-105 - Fees.

(a) To cover costs of inspection and certification, the State Plant Board shall require reasonable fees of all applicants in advance. These fees shall be deposited in a separate fund and shall be used in carrying out the purposes of this chapter.

(b) (1) To cover costs of promotion and advertising of certified seed, the board after a public hearing shall establish by regulation promotion and advertising fees which shall be collected in advance. The fees shall be assessed upon the acreage grown for certified agricultural seed production or upon the number of certified tags and labels sold for production of certified seed from the acreage.

(2) Those fees collected for seed promotion and advertising shall be remitted by the board to the Arkansas Seed Dealers Association and the Arkansas Seed Growers Association, or their successors, which shall establish and administer their own promotion and advertising programs.

(3) Prior to collecting the fees under this subsection or increasing those fees hereafter, the board shall seek the advice of the House Interim Committee on Agriculture, Forestry, and Economic Development and the Senate Interim Committee on Agriculture, Forestry, and Economic Development.



§ 2-18-106 - Certificates of inspection.

(a) Persons whose seed has met the standards set up by the State Plant Board and who have complied with all the provisions of this chapter and with all the rules and regulations of the board made pursuant to this chapter shall receive from the board the proper certificate of inspection designating the classification of seed.

(b) Each bag or other container of seed sold under the classification designated by a certificate of the board shall bear an appropriate tag or label securely attached to it.

(c) Certificates issued under the provisions of this section shall run one (1) crop season only.



§ 2-18-107 - Improper use of terms.

(a) It shall be unlawful for any person to use the terms "certified" or "registered" as applied to the quality of seed or plants or to use any other term applying to seed classifications promulgated by the State Plant Board, without first having applied for and received the proper certificate from the board.

(b) Any person violating the provisions of this section shall be punished as provided in § 2-18-102.



§ 2-18-108 - Intergovernmental cooperation.

In administering this chapter, the State Plant Board is authorized to cooperate to the fullest extent with other agencies of the state and federal government.



§ 2-18-109 - Aflatoxin levels.

The level of aflatoxin in Arkansas-grown grain and seed sold or distributed in this state shall be monitored by the State Plant Board.



§ 2-18-110 - Testing for aflatoxin.

Methods of sampling and analysis of the grain and seed described in § 2-18-109 shall meet the standards prescribed by the Grain Inspection, Packers and Stockyards Administration of the United States Department of Agriculture.



§ 2-18-111 - Rules and regulations regarding aflatoxin.

The State Plant Board may establish rules and regulations necessary to implement the provisions of §§ 2-18-109, 2-18-110, and this section.






Chapter 19 - Fertilizers, Liming Materials, And Soil Amendment

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Fertilizers

§ 2-19-201 - Penalty.

(a) Any person selling or offering for sale any fertilizer or fertilizer material in violation of a provision of this subchapter, of a regulation made under this subchapter, or of a notice issued under the authority of this subchapter shall be guilty of a violation.

(b) Upon conviction, an offender shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 2-19-202 - Registration required for fertilizer brands and materials -- Licensing required for fertilizer blending and storage facilities.

(a) (1) All manufacturers, jobbers, and manipulators of commercial fertilizers and of fertilizer materials to be used in the manufacture of fertilizer, who may desire to sell or offer for sale in Arkansas fertilizer and fertilizer materials, shall first file for registration with the State Plant Board, upon forms furnished by the board. The forms shall include the name of the brand of each fertilizer, fertilizer materials, or chemicals which they may desire to sell in the state, either by themselves or their agents, together with the names and addresses of the manufacturers or manipulators, and such other information as may be required by the board in its regulations.

(2) A registrant shall not be required to register each grade of fertilizer that is formulated but shall report the mixed formulations on a monthly basis as required by § 2-19-209.

(3) All registrations must be approved by the board or its authorized agent before being effective.

(4) Registrations may be cancelled by the board for repeated flagrant violations of this subchapter, after notice and a hearing.

(5) (A) Each commercial fertilizer registrant shall report the guaranteed analysis by net weight of each registered fertilizer brand and the name and address of the registrant.

(B) Except for specialty fertilizers as defined in subdivision (d)(2) of this section, no guaranteed analysis of complete fertilizer shall be allowed indicating fractional units of primary plant food.

(C) Raw materials may be registered under a guarantee of the actual plant food content.

(D) In the case of bone meal, the phosphoric acid content shall be stated as a total, and its actual nitrogen content shall be stated.

(E) In the case of rock phosphate, both the total and available phosphoric acid content shall be stated.

(b) (1) All manufacturers, jobbers, blenders, and manipulators of commercial fertilizers and of fertilizer materials to be used in the manufacture of fertilizer, who may desire to sell or offer for sale in Arkansas fertilizer or fertilizer materials, shall first obtain a facility license from the board for each fertilizer blending or bulk storage facility which they operate.

(2) After notice and hearing, the board shall, by regulation, promulgate the standards and criteria which it determines are necessary to license fertilizer blending or bulk storage facilities.

(c) (1) (A) The board may, under its regulations, set and collect reasonable fertilizer brand registration and facility licensing fees.

(B) The fees shall be deposited in the Plant Board Fund of the State Treasury.

(2) All registrations shall expire on June 30 of each year.

(d) Any commercial fertilizer sold must contain a minimum of twenty (20) units of primary plant food, except for the following exemptions for special agricultural crop fertilizer formulations and for specialty fertilizers:

(1) Commercial fertilizers which are needed in special cases for special agricultural crop uses shall be permitted to be sold in less than the combined twenty-unit minimum of primary plant food elements. The special agricultural crop-use fertilizers with less than the twenty-unit minimum shall be permitted for sale only after the fertilizer grade is registered with the board. In order to register the fertilizer grade, the applicant shall submit a written justification which shall show the need for such special fertilizer grade and shall include the fertilizer materials to be used in the special agricultural crop fertilizer formulation. The board or its designee shall evaluate the formulation based on criteria established by rules and regulations of the board.

(2) A "specialty fertilizer" is any fertilizer distributed primarily for nonfarm use, such as for home gardens, lawns, shrubs, flowers, golf courses, municipal parks, cemeteries, greenhouses, and nurseries. It may include fertilizers used for research or experimental purposes.



§ 2-19-203 - Sale of unregistered fertilizer.

(a) It shall be unlawful for any manufacturer, individual, corporation, or company, either by themselves or agents, to sell or offer for sale in this state any fertilizer brand or fertilizer materials that have not been registered with and the registration approved by the State Plant Board or its authorized representative, as required by this subchapter.

(b) The fact that the purchaser waives the inspection and analysis thereof shall be no protection to the party selling or offering for sale fertilizer brands or fertilizer materials.

(c) It shall be unlawful for any manufacturers, jobbers, blenders, and manipulators of commercial fertilizers and of fertilizer materials, whether an individual, corporation, or company, either by themselves or by their agents, to sell or offer for sale in this state any fertilizer brand or fertilizer materials that were manufactured at an unlicensed fertilizer blending or bulk storage facility, as required by this subchapter.



§ 2-19-204 - Exempted transactions.

Nothing in this subchapter shall be construed to restrict or prohibit sales of superphosphates or any other fertilizer materials to one another by importers, manufacturers, or manipulators who mix materials for sale, or prevent the free and unrestricted shipments of materials to manufacturers who have registered their brands, as required by this subchapter.



§ 2-19-205 - Statement required on each container.

(a) Before selling or offering for sale in this state complete fertilizer or fertilizer materials, all persons, companies, manufacturers, dealers, or agents shall brand, print, or attach to each bag or other container:

(1) A true statement giving the name and address of the manufacturer or guarantor;

(2) The net weight of the package or other container, in pounds;

(3) The brand name or trademark;

(4) The guaranteed analysis: nitrogen .....%, phosphoric acid, available .....%, potash soluble in distilled water .....%; and

(5) Such other information as the State Plant Board may require in its regulations.

(b) This information shall be given in the invoice rather than on the container for sales of anhydrous ammonia and other fertilizers in bulk.

(c) All the provisions of this subchapter which apply to statements or guarantees appearing on containers shall apply equally to information contained in the invoice.



§ 2-19-206 - Penalty for deficiency from guaranteed analysis.

(a) (1) If any commercial fertilizer or fertilizer material offered for sale in this state shall, upon official analysis, prove deficient from its guarantee as stated on the bag or other container, to the extent of three percent (3%) and not over five percent (5%), then the manufacturer of the commercial fertilizer or fertilizer materials or his or her agent shall be liable for the actual deficiency as shown by the official analysis.

(2) If the deficiency is over five percent (5%), then the penalty will be three (3) times the amount of the total deficiency as found by the official analysis.

(3) The penalty shall apply only to the shipment sampled.

(4) In its regulations, the State Plant Board may set up penalties for any guaranteed constituents found deficient beyond a reasonable tolerance.

(b) (1) Penalties assessed under this section and under such regulations as may be enacted under it, except those exceeding the actual value of the shortages found, shall be paid to the consumer of the lot of deficient fertilizer within thirty (30) days after the date of notice from the board to the manufacturer or agent, receipts to be taken and promptly forwarded to the board.

(2) The value of the deficiencies, if any, exceeding the actual shortages, and the actual value of the shortages when the consumer cannot be found, shall be paid to the board within forty-five (45) days after the date of notice from the board to the manufacturer or his or her agent and shall be deposited in the Feed and Fertilizer Fund of the State Treasury.

(c) (1) The board shall ascertain the market value of the materials from the manufacturers of fertilizer and fertilizer materials specified in this subchapter to be used in the manufacture of fertilizer and fertilizer materials and from other reliable sources. This determination shall be done to fix units of value on them to be used in determining the amount of damages due when the official analysis shows a deficiency from the guaranteed analysis as specified in this subchapter.

(2) The board is authorized to cancel the present registration or refuse to register for the next season any fertilizer or fertilizer materials offered for sale by any manufacturer, jobber, or manipulator who fails or refuses to comply with this section.



§ 2-19-207 - Sampling fertilizers.

The inspectors for the State Plant Board shall obtain samples of fertilizer or fertilizer materials in the following manner:

(1) They shall draw samples with a core instrument that shall not be less than twelve inches (12'') in length in a manner that will procure a representative sample from such shipments of fertilizer or fertilizer materials as they may be directed by the board or that they may find uninspected;

(2) Where there are ten (10) packages or less, they shall take samples from every package; where there are ten (10) or more packages, they shall take samples from ten (10) packages, plus a sample for each additional ton. In no case do more than twenty (20) packages need to be sampled;

(3) After thoroughly mixing the samples so drawn, they shall fill a container to be approved by the board with a portion of the mixed sample for chemical analysis or inspection; and

(4) Accompanying these samples, a report shall be made giving the name of the commodity inspected, number of packages represented by sample, the name of the manufacturer, the guaranteed analysis, the place where inspected, the date of inspection, and the name of the inspector.



§ 2-19-208 - Analysis of fertilizers.

(a) (1) Samples of fertilizer or fertilizer materials obtained by the inspectors shall be delivered to the State Plant Board which shall deliver the samples to the chief department chemist who shall make or cause to be made a complete analysis thereof.

(2) Analyses are to be made according to methods adopted by the Association of Official Agricultural Chemists.

(b) (1) He or she shall file his or her analysis with the board, and it shall be recorded as official.

(2) The official analysis of fertilizer or fertilizer materials under the seal of the board shall be deemed prima facie evidence in any court of this state on the trial of any issue involved on the merits of the fertilizer or fertilizer materials represented by the sample.

(3) Three (3) copies of the official analysis shall be made:

(A) One (1) shall be sent:

(i) To the manufacturer;

(ii) To the purchaser; and

(B) One (1) kept on file in the office of the board.



§ 2-19-209 - Monthly tonnage reports.

(a) (1) (A) All manufacturers and manipulators or agents representing them who have registered their brands in compliance with § 2-19-202 shall forward to the State Plant Board each month a report that shall reach its office on or before the twentieth day of the month, on the forms and in the number of copies to be prescribed by the State Plant Board.

(B) The report shall include a sworn statement of the total tonnage of all commercial fertilizers and fertilizer materials shipped or caused to be shipped for sale or consumption in this state, or which have been made, mixed, manufactured, or compounded in this state for sale or consumption in this state.

(2) (A) (i) The report shall be accompanied with the sum of two dollars and forty cents ($2.40) per ton or fractional ton.

(ii) A fee of two dollars and forty cents ($2.40) will accompany each monthly report of tonnage which amounts to less than one (1) ton.

(B) The State Plant Board shall issue receipt for the amount received and shall deposit the sums received as follows:

(i) Sixty-two cents (62cent(s)) of the two dollars and forty cent ($2.40) fee per ton or fractional ton inspected shall be deposited with the Treasurer of State as special revenues and shall be credited to the Plant Board Fund to be used for the maintenance, operation, support, and improvement of the board; and

(ii) (a) One dollar and seventy-eight cents ($1.78) of the two dollar and forty cent ($2.40) fee per ton or fractional ton inspected shall be remitted to the Board of Trustees of the University of Arkansas and shall be credited to a fund to be known as the "University of Arkansas, Division of Agriculture, Soil Testing and Research Fund" to be maintained in accounts in one (1) or more financial institutions in the State of Arkansas. This amount shall be expended exclusively for soil testing service and soil fertility research by the Board of Trustees of the University of Arkansas under appropriations made by the General Assembly. It shall be expended in support of one (1) or more soil testing laboratories and soil fertility research activities at the main experiment station, branch experiment stations, or subbranch experiment stations, as determined and designated by the Vice President for Agriculture of the University of Arkansas System.

(b) (1) The Board of Trustees of the University of Arkansas shall provide for the investment of any funds in the University of Arkansas, Division of Agriculture, Soil Testing and Research Fund that are not needed for current operations of the soil testing laboratories and soil fertility service and research activities and shall credit the interest earned on that investment to the credit of the University of Arkansas, Division of Agriculture, Soil Testing and Research Fund.

(2) The investment shall be of the type and nature authorized for the investment of average daily State Treasury balances by the State Board of Finance.

(b) (1) The State Plant Board or its agents shall have the right, at any time, to inspect or audit the books of any manufacturer and manipulator or their agents to determine the correctness of the monthly reports required under this section.

(2) Refusal to allow this inspection or audit shall be deemed a violation of this subchapter, and the violator shall be subject to the penalties provided in this subchapter.

(3) For a late report or for failure to report the entire amount sold, the tonnage fee on the late reported or unreported amount shall be enhanced by ten percent (10%) if less than fifteen (15) days late, twenty percent (20%) if less than thirty-one (31) days late, and doubled if more than thirty (30) days late. Penalties shall be deposited in the Plant Board Fund; otherwise, registrations may be cancelled by the State Plant Board.



§ 2-19-210 - Rules and regulations.

(a) The State Plant Board shall have authority to establish rules and regulations in regard to the enforcement of this subchapter and in regard to inspection, analysis, and sale of fertilizer or fertilizer materials that shall not be inconsistent with the provisions of this subchapter.

(b) The board or its authorized representatives shall have authority to stop the sale of any fertilizer or fertilizer material when the sale is found in violation of this subchapter, or of the regulations of the board made in accordance with this subchapter, or when it has reason to suspect that the sale is in violation of this subchapter or of the board's regulations.



§ 2-19-211 - Use of penalties from fertilizer tonnage fees.

All penalties received by the State Plant Board for failure to pay or report fertilizer tonnage fees shall be remitted to the Board of Trustees of the University of Arkansas, to be credited to the University of Arkansas, Division of Agriculture, Soil Testing and Research Fund in the same manner as prescribed by § 2-19-209 and to be used for the same purposes as described in § 2-19-209.



§ 2-19-212 - Local legislation preemption.

(a) As used in this section:

(1) "Local legislation" means any ordinance, motion, resolution, amendment, regulation, or rule adopted by a political subdivision of this state; and

(2) "Political subdivision" means any local governmental entity including without limitation, any city, county, township, or municipal corporation and any other body corporate and politic that is responsible for government activities in a geographical area smaller than that of the state.

(b) No political subdivision shall:

(1) Regulate the registration, packaging, labeling, sale, storage, distribution, use, or application of fertilizers; or

(2) Adopt or continue in effect local legislation relating to the registration, packaging, labeling, sale, storage, distribution, use, or application of fertilizers.

(c) Local legislation in violation of this section is void and unenforceable.






Subchapter 3 - -- Liming Materials

§ 2-19-301 - Title.

This subchapter shall be known as the "Arkansas Agricultural Liming Materials Act".



§ 2-19-302 - Penalty.

Any person who shall violate any provision of this subchapter or any regulation adopted under this subchapter shall upon conviction be guilty of a violation and fined not less than one hundred dollars ($100) for the first offense and not less than three hundred dollars ($300) for every subsequent offense.



§ 2-19-303 - Labeling requirements.

(a) As used in this subchapter, unless the context otherwise requires, "liming material" means all or any form of limestone, lime rock, dolomite, marl, slag, by-product lime, brown lime, industry or factory refuse lime, and any other material moved, prepared, sold, or distributed primarily for correcting soil acidity.

(b) Every lot, package, or parcel of liming material sold or offered or exposed for sale or distribution within this state shall have on each bag, package, or other container in a conspicuous place on the outside; or in the case of bulk lime, there shall accompany each load and the vendor shall present to the purchaser a legible and true statement in the English language giving:

(1) The net weight of the contents of the package, bag, other container, or bulk load;

(2) The true name of the product;

(3) The name and principal address of the manufacturer, importer, or other guarantor;

(4) The minimum neutralizing value in terms of percent of calcium carbonate equivalent;

(5) The degree of fineness expressed as:

(A) Minimum percentage passing through a ten (10) mesh sieve;

(B) Minimum percentage passing through a sixty (60) mesh sieve; and

(C) Minimum percentage passing through a one hundred (100) mesh sieve; and

(6) Any other statements that the State Plant Board in its regulations may require.

(c) In lieu of subdivisions (b)(4) and (5) of this section, the board may in its regulations set minimum standards of calcium carbonate equivalence and fineness for various grades of liming materials. These grades when stated shall become the minimum guarantees of the liming material so labeled.



§ 2-19-304 - Sampling and analysis.

(a) The State Plant Board through its authorized agents is authorized to select from any package, bulk load, or lot of liming material exposed for sale or distribution in this state a quantity not less than two pounds (2 lbs.) for a sample, to be used for the purpose of an official analysis for comparison with the statement required by § 2-19-303 or the regulations provided for therein.

(b) The board and its authorized agents shall have free access during reasonable business hours to all premises where liming materials are manufactured, sold, or stored, and vehicles wherein distributed, and are authorized at all times to stop-sale by written order any and all liming materials that are unregistered, misbranded, fail to meet the guarantee, or otherwise fail to comply with the provisions of this subchapter.



§ 2-19-305 - Penalty for deficiency from guaranteed analysis.

(a) If any liming material offered for sale in this state shall, upon official analysis, prove deficient from its statement of guarantee to the extent of five percent (5%) or more, then the manufacturer, importer, or guarantor of the liming material shall be liable for two (2) times the value of the actual deficiency as shown by the official analysis.

(b) (1) Penalties assessed under this section, except those exceeding the actual value of the shortages found, shall be paid to the consumer of the lot of deficient liming material within thirty (30) days after the date of notice from the State Plant Board to the manufacturer, importer, or guarantor, receipts to be taken and promptly forwarded to the board.

(2) The value of the deficiencies exceeding the actual shortages and the actual value of the shortages when the consumer cannot be found shall be paid to the board within forty-five (45) days after the date of notice from the board to the manufacturer, importer, or guarantor and shall be deposited in the Plant Board Fund of the State Treasury.

(c) The board is authorized to cancel the present registration or to refuse to register for the next season any liming materials offered for sale or distribution by any manufacturer, importer, or guarantor who fails or refuses to comply with this section.



§ 2-19-306 - Registration and vendor's license.

(a) Registration. (1) Before any liming material is sold or offered for sale or distribution in this state, the manufacturer, importer, or other guarantor, which is a person or firm who places or mixes liming materials of more than one (1) manufacturer in a stockpile, shall register each such liming material with the State Plant Board.

(2) The registration shall contain the statement referred to in § 2-19-303 or the regulations provided for therein and be accompanied by a fee of fifteen dollars ($15.00) for each liming material.

(3) Registrations shall expire June 30 of each year.

(b) Vendor's License. (1) It shall be unlawful for any person or firm to engage in the spreading of liming material on properties belonging to others unless application for a license shall be in the form prescribed by the board. The form shall state the name and address of the applicant and total number of spreader trucks or other similar vehicles to be used by the applicant.

(2) The application shall be accompanied by a fee of fifteen dollars ($15.00) for the license plus a fee of three dollars ($3.00) for each spreader truck or similar vehicle.

(3) Licenses shall expire June 30 of each year.



§ 2-19-307 - Quarterly tonnage reports.

(a) (1) (A) (i) All manufacturers, importers, and other guarantors who are registered pursuant to § 2-19-306(a) shall forward to the State Plant Board each quarter a report on forms prescribed by the State Plant Board, not later than thirty (30) days after the end of each quarter.

(ii) Quarters shall end September 30, December 31, March 31, and June 30 of each year.

(B) The report shall include a sworn statement of the total tonnage of all liming materials distributed in this state and shall be accompanied by the sum of thirty cents (30cent(s)) per ton or fractional ton.

(2) A fee of thirty cents (30cent(s)) will accompany each quarterly report of tonnage which amounts to less than one (1) ton.

(3) (A) When sales or distributions of liming materials are between registrants, the registrant who sells or distributes to a person or firm who is not a registrant shall be responsible for payment of the inspection fee unless the payment is made by the registrant initiating the transaction.

(B) Invoices of transactions between registrants shall be marked "inspection fee paid" or "inspection fee not paid"; otherwise, the registrant initiating the transaction shall be responsible for the inspection fee.

(C) The State Plant Board shall issue receipts for the amounts received and shall deposit the sums received as follows:

(i) Twenty cents (20cent(s)) of the thirty cent (30cent(s)) fee per ton or fractional ton inspected shall be deposited with the Treasurer of State as special revenues. It shall be credited to the State Plant Board to be used for its maintenance, operation, support, and improvement; and

(ii) (a) Ten cents (10cent(s)) of the thirty cent (30cent(s)) fee per ton or fractional ton inspected shall be remitted to the Board of Trustees of the University of Arkansas. This amount shall be credited to a fund to be known as the "University of Arkansas, Division of Agriculture, Soil Testing and Research Fund" to be maintained in accounts in one (1) or more financial institutions in the State of Arkansas. This amount shall be expended exclusively for soil testing service and soil fertility research and extension by the Board of Trustees of the University of Arkansas under appropriations made by the General Assembly. It shall be expended in support of one (1) or more soil testing laboratories and soil fertility research activities at the main experiment stations, branch experiment stations, or subbranch experiment stations, as determined and designated by the Vice President for Agriculture of the University of Arkansas System.

(b) (1) The Board of Trustees of the University of Arkansas shall provide for the investment of any funds in the University of Arkansas, Division of Agriculture, Soil Testing and Research Fund that are not needed for current operations of the soil testing laboratories and soil fertility service and research and extension activities and shall credit the interest earned on the investment to the credit of the University of Arkansas, Division of Agriculture, Soil Testing and Research Fund.

(2) The investment shall be of the type and nature authorized for the investment of average daily State Treasury balances by the State Board of Finance.

(b) (1) The State Plant Board or its agents shall have the right at any time to inspect or audit the books of any manufacturer and manipulator or their agents to determine the correctness of the monthly reports required under this section.

(2) Refusal to allow this inspection or audit shall be deemed a violation of this subchapter, and the violator shall be subject to the penalties provided in it.

(3) For a late report or for failure to report the entire amount sold, the tonnage fee on the late report or unreported amount shall be doubled, and penalties shall be deposited in the State Plant Board Fund; otherwise, registrations may be cancelled by the State Plant Board.



§ 2-19-308 - Rules and regulations.

The State Plant Board is empowered to enforce the provisions of this subchapter and to prescribe and enforce such rules and regulations relating to the sale or distribution of liming materials as may be deemed necessary to carry into effect the full intent and meaning of this subchapter.






Subchapter 4 - -- Soil Amendment

§ 2-19-401 - Title.

This subchapter shall be known as the "Soil Amendment Act of 1977".



§ 2-19-402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Soil amendment" means and includes any substance which is intended to improve the physical, chemical, or other characteristics of the soil or improve crop production, except the following:

(A) Commercial fertilizers, unless represented to contain as an active ingredient a substance other than a recognized plant food element or represented as promoting plant growth by other than supplying a recognized plant food element;

(B) Agricultural liming materials;

(C) Agricultural gypsum;

(D) Unmanipulated animal manures;

(E) Topsoil;

(F) Unmanipulated vegetable manures;

(G) Pesticides; and

(H) Herbicides;

(2) "Name" means the specific designation under which the individual product is offered for sale;

(3) "Bulk" means in nonpackaged form;

(4) "Distribute" means to import, consign, offer for sale, sell, barter, or to otherwise supply soil amendments to any person in this state;

(5) "Distributor" means any person who imports, consigns, sells, offers for sale, barters, or otherwise supplies soil amendments in this state;

(6) "Manufacturer" means any person who produces, compounds, mixes, or blends soil amendments;

(7) "Label" means the display of written, printed, or graphic matter upon the immediate container of a soil amendment;

(8) "Labeling" means all written, printed, or graphic matter upon or accompanying any soil amendment and all advertisements, brochures, posters, or television or radio announcements used in promoting the sale of a soil amendment;

(9) "Board" means the State Plant Board;

(10) "Active ingredient" means the ingredient or ingredients which are claimed to have beneficial effects on soil or crops growing on soils;

(11) "Inert ingredient" means the ingredients which do not have any beneficial or harmful effects on soil or crops but are present in the product;

(12) "Person" means individuals, partnerships, associations, and corporations;

(13) "Percent" or "percentage" means by weight;

(14) "Registrant" means any person who registers a soil amendment under the provisions of this subchapter;

(15) "Misbranded" means and shall apply if:

(A) Any soil amendment bears a label that is false or misleading in any particular;

(B) Any soil amendment is distributed under the name of another soil amendment;

(C) Any material is represented as a soil amendment or is represented as containing a soil amendment, unless the soil amendment conforms to the definition of identity, if any, prescribed by regulation;

(D) The percentage of active ingredient in any soil amendment is not shown in the approved ingredient form; or

(E) The labeling on any soil amendment is false or misleading in any particular; and

(16) "Adulterated" means and shall apply to any soil amendment if:

(A) It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plants, animals, or aquatic life when applied in accordance with the directions for use shown on the label; or if adequate warning statements and directions for use which may be necessary to protect plants, animals, or aquatic life are not shown on the label;

(B) Its composition falls below that which it is purported to possess by its labeling; or

(C) It contains noxious weed seed, harmful insects, or harmful disease organisms.



§ 2-19-403 - Penalty.

Any person convicted of violation of any provision of this subchapter or the rules and regulations promulgated under this subchapter shall be guilty of a misdemeanor.



§ 2-19-404 - Administration.

This subchapter shall be administered by the State Plant Board.



§ 2-19-405 - Inspection authorized.

(a) The authorized agents of the State Plant Board may inspect, sample, analyze, and test soil amendments distributed in this state at any time and place and to such extent as may be deemed necessary to determine whether soil amendments are in compliance with this subchapter.

(b) The board and its employees or agents are authorized to enter upon public or private property during regular working hours in order to have access to soil amendments for the purpose of administering this subchapter.



§ 2-19-406 - Rules and regulations.

The State Plant Board is authorized to adopt such rules and regulations as may be necessary to administer this subchapter, including methods of sampling, methods of analysis, and designation of ingredient forms, and to promulgate definitions of identity of products.



§ 2-19-407 - Labeling requirements and approval of ingredients.

(a) Each container of a soil amendment shall be labeled on the face or display side in a readable and conspicuous form to show the following information:

(1) The net weight of the contents;

(2) The name of the product;

(3) The guaranteed analysis, including the name and the percentage of each active ingredient and the percentage of inert ingredients;

(4) A statement as to the purpose of the product;

(5) Adequate directions for use such as application rates, cultural practices, and plants to be benefited; and

(6) The name and address of the registrant.

(b) Bulk lots shall be labeled by attaching a copy of the label to the invoice which shall be furnished the purchaser.

(c) (1) (A) The State Plant Board may require proof of claims made for any soil amendment.

(B) If no claims are made, the board may require proof of usefulness and value of the soil amendment.

(2) (A) For evidence of proof, the board will rely on experimental data, evaluations, or advice supplied from such sources as the University of Arkansas Agricultural Experiment Station and Cooperative Extension Service.

(B) All experimental results shall be related to Arkansas conditions for which the product is intended.

(C) The board may accept or reject other sources of proof as additional evidence in evaluating soil amendments.

(d) (1) (A) No soil-amending ingredient may be listed or guaranteed on the labels or labeling of soil amendments without board approval.

(B) (i) The board may allow a soil-amending ingredient to be listed or guaranteed on the label or labeling if satisfactory supportive data is provided the board to substantiate the value and usefulness of the soil-amending ingredient.

(ii) When a soil-amending ingredient is permitted to be listed or guaranteed, it must be determinable by laboratory methods and is subject to inspection and analysis.

(2) The board may prescribe methods and procedures of inspection and analysis of the soil-amending ingredient.

(3) The board may stipulate, by regulation, the quantities of the soil-amending ingredients required in soil amendments.



§ 2-19-408 - Registration of products.

(a) (1) Each soil amendment product shall be registered with the board before it is distributed in this state.

(2) Application for registration shall be submitted to the State Plant Board on a form prepared for that purpose showing the information required on the label, as provided in § 2-19-407, except net weight of product.

(b) The registration fee shall be set by the board for each product.

(c) All registrations shall expire on June 30 of the year for which the soil amendment product is registered.

(d) With the application for registration, the applicant shall submit a copy of the label and a copy of all advertisements, brochures, posters, and television and radio announcements to be used in promoting the sale of the soil amendment.



§ 2-19-409 - Denial or revocation of registration.

(a) The State Plant Board shall refuse to register any product that does not comply with this subchapter and the rules and regulations promulgated under it.

(b) (1) The board is also authorized and empowered to revoke any registration upon satisfactory evidence that the registrant or any of his or her agents has used fraudulent or deceptive practices.

(2) Registration shall not be revoked until the registrant has been given an opportunity for hearing before the board or its duly authorized agent.



§ 2-19-410 - Inspection fee and sales reports.

(a) (1) The registrant shall pay to the State Plant Board an inspection fee of thirty-seven and one-half cents (37.5cent(s)) per ton on all products registered and sold in this state.

(2) Each registrant shall keep adequate records of sales and shall file with the board, on a monthly basis, a signed report of the tonnage distributed by county during the preceding month.

(3) The report and payment of the inspection fee shall be due on or before the twentieth day of the month.

(4) The board, after a public hearing, may change the inspection fee schedule.

(b) (1) If the report is not filed, or the report is false in any respect or the inspection fee is not paid within the thirty-day period, the board may revoke the registration.

(2) A penalty of one dollar ($1.00) per day is assessed for each day the payment is overdue until paid.

(3) The inspection fee and the penalty shall constitute a debt and become the basis for a judgment against the registrant which may be collected by the board in any court of competent jurisdiction without prior demand.



§ 2-19-411 - Prohibited acts.

It shall be a violation of this subchapter for any person to:

(1) Distribute a soil amendment that is not registered with the State Plant Board;

(2) Distribute a soil amendment that is not labeled;

(3) Distribute a soil amendment that is misbranded;

(4) Distribute a soil amendment that is adulterated;

(5) Fail to comply with a stop-sale, use, or removal order; or

(6) Fail to pay the inspection fee.



§ 2-19-412 - Stop-sale, use, or removal orders.

(a) The State Plant Board may issue and enforce a written or printed stop-sale, use, or removal order to the owner or custodian of any lot of soil amendment to hold the lot at a designated place when the board finds the soil amendment being offered or exposed for sale is not registered, is not labeled, is misbranded, or is adulterated, until such time as the product or labeling complies with this subchapter.

(b) The soil amendment may then be released in writing by the board.



§ 2-19-413 - Injunctions.

(a) The State Plant Board is authorized to apply for, and the court is authorized to grant, a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this subchapter or any rule or regulation promulgated under it, notwithstanding the existence of other remedies at law.

(b) The injunction shall be issued without bond.



§ 2-19-414 - Deposit of moneys.

(a) The State Plant Board shall remit all moneys received by or for it under this subchapter to the Treasurer of State.

(b) Upon receipt of any remittance, the Treasurer of State shall deposit the entire amount in the State Treasury and handle the funds in the same manner as required in § 2-19-209.






Subchapter 5 - -- Natural Organic Fertilizers

§ 2-19-501 - Definitions.

"One hundred percent (100%) natural organic fertilizer" shall be defined as and include the following:

(1) One hundred percent (100%) organic fertilizer -- Materials derived from either plant or animal products containing one (1) or more elements other than carbon, hydrogen, and oxygen which are essential for plant growth;

(A) These materials may be subjected to biological degradation processes under conditions of drying, composting, enzymatic or anaerobic/aerobic bacterial action or any combination of these;

(B) These materials shall not be mixed with synthetic materials;

(2) One hundred percent (100%) natural organic fertilizer shall be processed from only one hundred percent (100%) animal substrate. No other organic or inorganic, natural or synthetic, additives shall be used during processing and no fortification may be used;

(3) One hundred percent (100%) natural organic fertilizers shall contain as a guaranteed analysis not less than: nitrogen (N), four percent (4.0%); phosphoric acid (P[2]O[5]), two percent (2.0%); and potash (K[2]O), four percent (4.0%);

(4) Determination of the guaranteed analysis will be according to methods adopted by the Association of Official Analytical Chemists. (Fertilizers and Materials Containing Large Quantities of Organic Matter; 12th edition, With Following Improvements.).



§ 2-19-502 - Regulation and supervision -- Fees and penalties -- Guarantee of elements.

(a) The State Plant Board shall have the authority to regulate and supervise the manufacture and sale of one hundred percent (100%) natural organic fertilizer, including the setting and collecting of reasonable fees for sampling and analyzing the fertilizer and registering manufacturers, and shall adopt and promulgate such rules, regulations, and penalties consistent with this subchapter, and § 2-19-202, as may be necessary.

(b) The fees and penalties set and collected by the board pursuant to this section shall not exceed like fees and penalties set for other types of fertilizers.

(c) When any reference or claim is made on the label for secondary or minor plant nutrients, a specific guarantee of the specific elements contained shall be given in the guaranteed analysis.



§ 2-19-503 - Exemptions.

This subchapter shall not affect the private sale of unprocessed animal litter, nor shall the State Plant Board regulate the private sale of unprocessed animal litter which is not sold as one hundred percent (100%) natural organic fertilizer as defined by this subchapter.









Chapter 20 - Processing, Grading, Labeling, And Marketing Of Products

Subchapter 1 - -- General Provisions

§ 2-20-101 - Title.

This subchapter shall be known as the "Agricultural Products Grading Act of 1925".



§ 2-20-102 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Board" means the State Plant Board;

(2) "Director" means the Director of the State Plant Board;

(3) "Agricultural products" means horticultural, viticultural, bee, and other agricultural products;

(4) "Persons" means individuals, partnerships, corporations, associations, or two (2) or more individuals having a joint or common interest; and

(5) "Places" means vessels, cars, and other vehicles, buildings, docks, railroad platforms, orchards, fields, and other premises where agricultural products are kept, handled, or grown.



§ 2-20-103 - Penalty.

Any person who shall violate any provision of this subchapter shall be guilty of a Class B misdemeanor.



§ 2-20-104 - Official standards for grading.

(a) In order to promote, protect, further, and develop the agricultural interests of this state, the State Plant Board, after investigation and public hearing, is authorized and empowered to fix and promulgate official standards for grading and classifying any or all agricultural products grown or produced in this state and to fix and promulgate official standards for containers of farm products and to change any of them from time to time.

(b) The board, in its rules, regulations, or notices promulgated pursuant to this subchapter, shall prescribe such tolerances as may be deemed necessary, permitting variations from the standards fixed under the provisions of this subchapter as are reasonably incident to the proper grading of agricultural products or to the manufacture of containers for farm products.



§ 2-20-105 - Notice of standards.

(a) In promulgating the standards or any alterations or modifications of the standards, the State Plant Board shall specify the date when they shall become effective and shall give public notice, not less than thirty (30) days in advance of the date when the standard for any agricultural product shall become effective and one (1) year in advance of the date when the standard for any container shall become effective, by such means as the board deems proper.

(b) The Director of the State Plant Board is authorized and empowered to employ reasonable methods for diffusing information concerning the standard that may be fixed by the board for any agricultural product or container.



§ 2-20-106 - Adoption of federal standards.

(a) The State Plant Board is authorized to fix and promulgate as the official standard of this state for any agricultural product or container the standard for the product or container which may have been promulgated or announced therefor under the authority of the Congress of the United States.

(b) In carrying out the provisions of this subchapter, the Director of the State Plant Board is authorized to cooperate with the United States or any department thereof in accomplishing the matters and things provided for in this subchapter.



§ 2-20-107 - Container standards.

When any standard for a container for an agricultural product becomes effective under this subchapter, then no person shall manufacture for commerce within the jurisdiction of this state or sell, ship, or offer for sale in commerce any container, either filled or unfilled, to which that standard is applicable when the container does not comply with the standard, subject to such tolerance as may be permitted under this subchapter.



§ 2-20-108 - Unlawful sale or disposal.

It shall be unlawful for any person to offer for sale or to sell or otherwise dispose of any agricultural product in this state under any grade name or classification fixed for that agricultural product under the provisions of this subchapter or under any description, name, or designation which would reasonably be construed to refer to any grade name or classification fixed for that agricultural product under the provisions of this subchapter unless that agricultural product is graded or classified in conformity with the standard which may be specified for that grade or classification of the agricultural product under the provisions of this subchapter.



§ 2-20-109 - Suspension or revocation of licenses.

(a) The Director of the State Plant Board may designate any competent inspector or other employee or agent of the State Plant Board and, upon satisfactory evidence of competency, may license any other person, and charge and collect a reasonable fee for the license, to inspect or classify agricultural products in accordance with such regulations as the board may prescribe at such places as the volume of business may be found to warrant the furnishing of inspection service, at the request of persons having an interest in products and to ascertain and certify the grade, classification, quality, or condition thereof, and such other pertinent facts as the board may require.

(b) (1) The board is authorized to fix, assess, and collect or cause to be collected fees for services when they are performed by inspectors, employees, or agents of the board.

(2) Licensed inspectors may charge and collect as compensation for services only such fees as may be approved by the board.

(c) (1) The director may suspend or revoke any license whenever, after an opportunity for hearing has been afforded to the licensee, the director shall determine that the licensee is incompetent, or has knowingly or carelessly failed to grade or classify any agricultural product in accordance with such standards, or has knowingly or carelessly failed to correctly certify the grade, classification, quality, or condition of any agricultural product, or has violated any provision of this subchapter, or of the regulations made pursuant thereto.

(2) Pending investigations, the director may suspend a licensee temporarily without a hearing.



§ 2-20-110 - Inspectors, employees, and agents.

(a) The Director of the State Plant Board may appoint deputy inspectors, employees, and agents to assist in carrying out the provisions of this subchapter.

(b) (1) The director may require any employee or agent and any inspector licensed under this subchapter to be covered by a good and sufficient bond, payable to the state, conditional upon the faithful performance of each employee, agent, or licensed inspector of his or her duties as an employee, agent, or licensed inspector.

(2) Any person injured by the failure of an employee, agent, or licensed inspector faithfully to perform such duties shall be entitled to sue on the bond in his or her own name in any court of competent jurisdiction for the recovery of such damages as he or she may have sustained by reason of that failure.



§ 2-20-111 - Unlawful actions -- Improper influence.

(a) It shall be unlawful for any inspector, employee, or agent employed under the provisions of this subchapter, or any inspector licensed under it, to:

(1) Knowingly inspect, grade, or classify improperly any agricultural product; or

(2) Knowingly give any incorrect certificate of grade, classification, quality, or condition; or

(3) Accept money or other consideration, directly or indirectly, for any incorrect or improper performance of duty.

(b) It shall be unlawful for any person to improperly influence or attempt to improperly influence any inspector, employee, agent, or licensed inspector in the performance of his or her duties.



§ 2-20-112 - Administration.

(a) The State Plant Board is authorized and empowered to promulgate rules, regulations, and notices for carrying out the purposes and provisions of this subchapter.

(b) All fees and moneys collected or received by inspectors, employees, or agents of the board under this subchapter and the rules and regulations which may be promulgated pursuant to it shall be deposited in a manner prescribed in § 2-16-210 and shall be used for carrying out the provisions of this subchapter.



§ 2-20-113 - Right of inspection.

For the purpose of carrying out the provisions and requirements of this subchapter and the rules, regulations, and notices made and promulgated pursuant to it, the State Plant Board and its inspectors shall have power to enter into or upon any place and to open any bundle, package, or container of agricultural products.



§ 2-20-114 - Appeal of certification.

(a) (1) Whenever any quantity of any agricultural product shall have been inspected under this subchapter and a question arises as to whether the certificate issued therefor shows the true grade, classification, quality, or condition of the product, any interested person, subject to such regulations as the State Plant Board may prescribe, may appeal the question to the Director of the State Plant Board.

(2) The director is authorized to cause an investigation to be made and such tests to be applied as he or she may deem necessary and to determine and issue a finding of the true grade or classification of the product or of the quality or condition thereof.

(b) Whenever an appeal shall be taken to the director under this section, he or she shall charge and assess and collect or cause to be collected a reasonable fee, to be fixed by him or her, which shall be refunded if the appeal is sustained.



§ 2-20-115 - Certificate as evidence.

When not superseded by a finding on appeal of the grade, classification, quality, or condition of any agricultural product, a certificate issued under this subchapter and all certificates issued under authority of the Congress of the United States relating to grade, classification, quality, or condition of agricultural products shall be accepted in any court of this state as prima facie evidence of true grade, classification, condition, or quality of the agricultural product at the time of its inspection.



§ 2-20-116 - Misrepresentations.

If any quantity of any agricultural product shall have been inspected and a certificate issued under this subchapter showing the grade, classification, quality, or condition thereof, no person shall represent the grade, classification, quality, or condition of the product at the time and place of the inspection as other than shown by the certificate.



§ 2-20-117 - Rule of agency.

In construing and enforcing the provisions of this subchapter, the act, omission, or failure of any official, agent, or other person acting for or employed by any person, association, partnership, or corporation within the scope of his or her employment or office shall also be deemed in every case the act, omission, or failure of such person, association, partnership, or corporation as well as that of the official, agent, or person.






Subchapter 2 - -- Cotton and Cotton Gins

§ 2-20-201 - Public cotton gin defined.

All cotton gins in Arkansas which gin cotton other than that grown on the farm where the gin is located or on a farm owned or controlled by the operator of the gin are declared to be public cotton gins.



§ 2-20-202 - Order in ginning.

(a) All public cotton gins in this state as defined in § 2-20-201 are required to gin all cotton brought to the gin for ginning in the order in which it is presented for ginning.

(b) Cotton offered for ginning from vehicles shall be ginned as provided and ahead of cotton stored in gin buildings if, at the time offered, it is in condition to be ginned.



§ 2-20-203 - Method of ginning.

(a) All cotton ginned by public gins in this state, as defined in § 2-20-201, shall be ginned in such a manner as to make a good sample and to give a reasonable turnout according to the condition of the cotton and shall be paid for by the person having the cotton ginned at a reasonable price per one hundred pounds (100 lbs.) of seed cotton, plus the bagging and ties furnished by the ginner at a reasonable price.

(b) The seed from any cotton ginned shall be delivered to the person having it ginned at his or her request or may be purchased by the ginner at such price as may be agreed upon.



§ 2-20-204 - Remedies for refusing to gin.

(a) (1) Any person, firm, or corporation operating any public gin in this state as defined in § 2-20-201 who shall fail or refuse to gin cotton as required by §§ 2-20-202 and 2-20-203 shall be guilty of a violation.

(2) Upon conviction, an offender shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00).

(3) Each violation of this section shall constitute a separate offense.

(b) In addition to the fine, the offender shall be liable for double damages to the person aggrieved in a civil action.



§ 2-20-205 - Records of seed cotton.

(a) Every person or corporation owning or operating any cotton gin within this state shall make and keep in a well-bound book a record of all seed cotton purchased at or for the gin, which shall show the:

(1) Name and address of the seller;

(2) Amount of seed cotton purchased;

(3) Date purchased; and

(4) Purchase price.

(b) The record shall be open at all times for inspection by any justice of the peace, constable, deputy constable, sheriff, deputy sheriff, prosecuting attorney, or deputy prosecuting attorney.



§ 2-20-206 - Failure to keep gin record.

Any person or corporation owning or operating any gin within the State of Arkansas who shall fail to make and keep the record required in § 2-20-205 or who shall refuse or fail to permit its inspection by any of the officers mentioned in § 2-20-205 shall be deemed guilty of a misdemeanor. Upon conviction, an offender shall be fined in any sum not less than ten dollars ($10.00) nor more than one thousand dollars ($1,000).



§ 2-20-207 - Record of cotton weighed.

(a) All persons weighing cotton for the public in this state and receiving compensation therefor shall be required to keep a book or record of all cotton weighed by them, giving:

(1) The weight and marks of each bale;

(2) For whom weighed; and

(3) To whom sold where the purchaser is known to the weigher.

(b) The book or record shall be kept subject to inspection by the public.



§ 2-20-208 - Failure to keep weighing record.

Any weigher who shall refuse to keep books or records or who shall, on demand of any person, fail or refuse to exhibit them shall be guilty of a misdemeanor. Upon conviction, an offender shall be fined in any sum not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).






Subchapter 3 - -- Labeling of Fruits and Vegetables for Interstate Shipment

§ 2-20-301 - Title.

This subchapter shall be known as the "Arkansas Fruit and Vegetable Labeling Act of 1947", which is enacted in the exercise of the police powers of this state for the general welfare of the people of this state.



§ 2-20-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Persons" means individuals, partnerships, corporations, associations, or associations of two (2) or more individuals having a joint or common interest;

(2) "Places" means vessels, cars, and other vehicles, buildings, docks, railroad platforms, orchards, fields, and other premises where agricultural products are grown, kept, or handled;

(3) "Closed package" means a barrel, box, basket, sack, carrier, or crate, of which all of the contents cannot readily be seen or inspected when the package is prepared for market;

(4) "Utility" or "combination" means products packaged which may be any combination of the United States standard grades or grades established by this subchapter;

(5) "Ungraded" means products packaged which may be any combination of the United States standard grades or the grades established by this subchapter and, in addition, may include field run and all other grades with only soft and decayed fruit excluded;

(6) "Ripes" means products which are too ripe or soft, due to ripeness only, to ship, but which are satisfactory for short hauls and immediate consumption; and

(7) "Culls" means products which, on account of quality and condition, do not come within any of the above classifications or grades.



§ 2-20-303 - Applicability.

(a) (1) The provisions of this subchapter are limited to peaches, tomatoes, strawberries, Irish potatoes, and apples which are grown and produced in Arkansas.

(2) (A) Standard grades for products covered by this subchapter shall be limited to United States grades and shall conform in all respects and be identical with the latest standards established by the United States Secretary of Agriculture.

(B) The State Plant Board shall have authority to prescribe and promulgate an Arkansas Commercial or Utility Grade and other and additional grades of peaches.

(b) Standard grades for peaches shall be the standard United States grades and the additional Arkansas grades designated as Utility or Combination, and Unclassified, and Ripes.



§ 2-20-304 - Transactions excepted.

This subchapter shall not apply to products:

(1) Sold directly by a producer to consumer;

(2) Sold by a producer in consumer packages or in bulk to retail trade exclusively in Arkansas; and

(3) In transit from point of origin to a place of processing, further grading, or conditioning within Arkansas.



§ 2-20-305 - Penalties.

Each person who by himself or herself or through his or her agent or employee violates any provision of this subchapter shall be guilty of a Class C misdemeanor for each offense.



§ 2-20-306 - Administration.

The State Plant Board shall administer and enforce the provisions of this subchapter.



§ 2-20-307 - Marking of closed containers.

(a) It shall be unlawful for any person to expose or offer for sale or have in his or her possession for sale or sell, transport, deliver, or consign any product covered by this subchapter in a closed package unless the container has been plainly marked or tagged in an indelible manner showing:

(1) The name and address of the producer, shipper, or other person responsible for packing the product;

(2) Contents in terms of net weight, measure, or numerical count and variety, state of origin, minimum size, etc., depending on the product; and

(3) The official grade of the product.

(b) If the product does not conform to an official grade, the package or tag shall be marked "UNGRADED" or "CULLS", as the case may be.

(c) All markings shall be not less than one-fourth inch (1/4'') in height, except that "CULLS" must be marked in letters not less than one inch (1'') in height.



§ 2-20-308 - False representations.

(a) It shall be unlawful for any person to expose or offer for sale or sell, transport, deliver, or consign, or have in his or her possession for sale products covered by this subchapter packed in a closed package in which the label or exposed surface gives a false representation of the contents of the package.

(b) It shall be considered a false representation if the exposed surface does not reasonably represent the size, quality, and varietal characteristics of the remaining portions of the package.



§ 2-20-309 - Used containers.

It shall be unlawful for any person to expose, or offer for sale or sell, transport, deliver, consign, or have in his or her possession for sale products covered by this subchapter which are packed in used containers unless the used containers are clean, sanitary, and otherwise adequate for use in the trade and all prior labelings or markings are erased or obliterated.



§ 2-20-310 - Right of inspection.

For the purpose of carrying out the provisions and requirements of this subchapter, the State Plant Board and its inspectors shall have power to enter into or upon any place and to open any bundle, package, or container of agricultural products.






Subchapter 4 - -- Soybean Promotion

§ 2-20-401 - Purpose.

The purpose of this subchapter is to promote the growth and development of the soybean industry in Arkansas by research, extension, promotion, and market development, thereby promoting the general welfare of the people of Arkansas.



§ 2-20-402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Board" means the Arkansas Soybean Promotion Board created pursuant to this subchapter;

(2) "Net market price" means:

(A) The sales price or value received by a producer for soybeans after adjustments for any premium or discount based on grading or quality factors, as determined by the secretary; or

(B) For soybeans pledged as collateral for a loan issued under any price support loan program administered by the Commodity Credit Corporation, the principal amount of the loan;

(3) "Secretary" means the Secretary of Agriculture of the United States;

(4) "Soybean Promotion, Research and Consumer Information Act" means the federal Soybean Promotion, Research and Consumer Information Act of 1990, Subtitle E of Title XIX, of the Food, Agriculture, Conservation and Trade Act of 1990, P.L. No. 101-624, as amended from time to time, and any order issued pursuant thereto by the secretary; and

(5) "United Soybean Board" means the United Soybean Board created by the Soybean Promotion, Research and Consumer Information Act.



§ 2-20-403 - Penalties.

(a) (1) Any first purchaser or other person required to pay an assessment pursuant to this subchapter who fails to pay any assessment when due shall forfeit a penalty of two percent (2%) of the assessment each month beginning the day following the date the assessment was due.

(2) The penalty shall be paid to the Arkansas Soybean Promotion Board or to its designee, the Director of the Department of Finance and Administration, and shall be disposed of in the same manner as funds derived from the payment of an assessment as provided in this subchapter.

(b) The board or its designee shall collect the penalty levied in this section, together with the delinquent assessment, by any and all of the following methods:

(1) Voluntary payment by the person liable;

(2) Legal proceedings instituted in a court of competent jurisdiction; or

(3) Injunctive relief to enjoin any person owing the assessment or penalty from operating his or her business or engaging in business as a buyer or seller of soybeans until the delinquent assessment or penalty is paid.

(c) (1) Any person required to pay the assessment provided for in this subchapter who refuses to allow full inspection of the premises or any book, record, or other document relating to the liability of the person for the assessment imposed or who shall hinder or in any way delay or prevent the inspection shall be guilty of a violation.

(2) Upon conviction, an offender shall be punished by a fine not exceeding five hundred dollars ($500).



§ 2-20-404 - Arkansas Soybean Promotion Board.

(a) The Arkansas Soybean Promotion Board is created. The board shall be composed of nine (9) producer members appointed by the Governor as follows:

(1) (A) The Arkansas Farm Bureau Federation, Riceland Foods, Inc., Arkansas Soybean Association, and Agriculture Council of Arkansas shall submit the names of five (5) practical soybean producers to the Governor.

(B) The Governor shall appoint three (3) members from the list submitted by the Arkansas Farm Bureau Federation, and two (2) members from the list submitted by each of the other organizations named above to serve on the board.

(C) All of the nine (9) producer members of the board shall be practical producers of soybeans in the State of Arkansas and shall be nominated by their respective organizations;

(2) Each year, not less than thirty (30) days prior to the expiration of the terms of the current board members whose terms expire, the organizations named in subdivision (a)(1)(A) of this section shall submit to the Governor names of two (2) nominees for each position to be filled on the board from the respective organizations, and the Governor shall appoint the new members from each list of nominees; and

(3) Each member selected shall serve for a term of two (2) years and until his or her successor is duly selected as provided in this section.

(b) The members of the board shall meet and organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by those officers or specifically designated by the board. The principal office of the board shall be located at the office of the Arkansas Farm Bureau Federation, in Little Rock.

(c) The board may establish rules and regulations for its own government and for the administration of the affairs of the board.

(d) The board is designated as the qualified state soybean board to represent the State of Arkansas pursuant to the Soybean Promotion, Research and Consumer Information Act of 1990.



§ 2-20-405 - Arkansas Soybean Promotion Board -- Powers.

(a) The Arkansas Soybean Promotion Board shall have power:

(1) To conduct plans, projects, or activities that are intended to strengthen the soybean industry's position in the marketplace;

(2) To report to the United Soybean Board the manner in which assessments are collected and the procedure utilized to ensure that assessments due are paid;

(3) To collect assessments paid on soybeans marketed within the state and to establish procedures for ensuring compliance with regard to the payment of such assessments; provided, that the Arkansas Soybean Promotion Board may designate the Director of the Department of Finance and Administration to collect assessments and ensure compliance with regard to the payment of such assessments, subject to such rules as may be promulgated by the Arkansas Soybean Promotion Board and as may be reasonably necessary to comply with the Soybean Promotion, Research and Consumer Information Act of 1990;

(4) To remit to the United Soybean Board any assessments paid pursuant to this subchapter and the Soybean Promotion, Research and Consumer Information Act of 1990, minus authorized credits and other required deductions, by the last day of the month following the month in which the assessment was paid, unless the United Soybean Board determines a different date for remittance of assessments;

(5) To pay refunds of assessments as required by the Secretary of Agriculture or as authorized by this subchapter and determined by the Arkansas Soybean Promotion Board;

(6) To establish escrow accounts to be held and administered as special fund accounts by the Treasurer of State, for the payment of refunds in such amounts and for such periods as required by the secretary or as authorized by this subchapter and determined by the board; provided, that interest from such accounts shall accrue to the board to be used for authorized activities;

(7) To furnish the United Soybean Board with an annual report by a certified public accountant or an authorized state agency of all funds remitted to the United Soybean Board;

(8) To receive and certify petitions as provided in § 2-20-406(b)(3) and to conduct a referendum election or elections pursuant to this subchapter or the Soybean Promotion, Research and Consumer Information Act of 1990;

(9) To exempt by resolution a class of persons who purchase one thousand (1,000) or fewer bushels of soybeans in any calendar year from the assessment imposed by § 2-20-406(b)(1);

(10) To contract with the United Soybean Board or other persons to implement plans or projects pursuant to this subchapter and the Soybean Promotion, Research and Consumer Information Act of 1990; and

(11) To take such further action as may be necessary or appropriate to comply with and to administer this subchapter and the Soybean Promotion, Research and Consumer Information Act of 1990.

(b) The Arkansas Soybean Promotion Board shall not use funds collected or received pursuant to this subchapter or the Soybean Promotion, Research and Consumer Information Act of 1990:

(1) To fund plans or projects which make use of any unfair or deceptive acts or practices with respect to the quality, value, or use of any product that competes with soybeans or soybean products; or

(2) To influence any action or policy of the United States Government, any foreign or state government, or any political subdivision thereof; provided, however, that this subdivision (b)(2) shall not apply to:

(A) The communication to appropriate government officials of information relating to the conduct, implementation, or results of promotion, research, consumer information, and industry information;

(B) Any action designed to market soybeans or soybean products directly to a foreign government or a political subdivision thereof; or

(C) The development and recommendation of amendments to this subchapter or the Soybean Promotion, Research and Consumer Information Act of 1990.



§ 2-20-406 - Assessments on Arkansas-grown soybeans.

(a) (1) Except as otherwise prescribed by regulations approved by the Secretary of Agriculture or the Arkansas Soybean Promotion Board, each person purchasing from, and making payment to, a producer for soybeans produced by such producer and marketed for commercial use, including, in any case in which soybeans are pledged as collateral for a loan issued under any federal price support loan program, the Commodity Credit Corporation, shall be a first purchaser and shall collect an assessment from the producer, and each producer shall pay such assessment to the first purchaser, at the applicable rate prescribed in this section. Each first purchaser shall remit such assessment to the board or to its designee, the Director of the Department of Finance and Administration. For the purpose of this section, purchases from a producer of soybeans or contracts with a producer for production of soybeans for livestock feed or any other application shall constitute marketing for commercial use.

(2) Any producer marketing processed soybeans or soybean products of that producer's own production to consumers, either directly or through retail or wholesale outlets, or for export purposes, shall remit the assessment as required by this section.

(b) (1) Effective July 1, 1989, there is imposed and levied an assessment at the rate of two cents (2cent(s)) per bushel on all soybeans grown within the State of Arkansas. The assessment shall be deducted from the amount paid the producer at the first point of sale, whether within or without the state, or at the point the soybeans enter into the United States Department of Agriculture loan program.

(2) Notwithstanding subdivision (b)(1) of this section, if an assessment is made pursuant to the Soybean Promotion, Research and Consumer Information Act of 1990 upon soybeans grown within the State of Arkansas, then, for so long as such assessment is effective, the assessment imposed and levied pursuant to this section shall be one-quarter percent (0.25%) of the net market price of all soybeans grown within the State of Arkansas. The assessment of one-quarter percent (0.25%) shall not be in addition to the national assessment, but is intended to correspond to the state credit for assessments paid to a qualified state soybean board pursuant to the Soybean Promotion, Research and Consumer Information Act of 1990. If an assessment pursuant to the Soybean Promotion, Research and Consumer Information Act of 1990 shall cease to be effective, then, for so long as no such assessment is made, the assessment imposed and levied pursuant to this section shall be as provided in subdivision (b)(1) of this section.

(3) (A) So long as the assessment on soybeans provided for in this section is two cents (2cent(s)) per bushel, the question of the levy of the two cents (2cent(s)) per bushel assessment on soybeans may be referred to a vote of the soybean producers of the state by the filing of petitions with the board containing signatures of Arkansas soybean producers equal in number to fifteen percent (15%) of all soybean producers in the state.

(B) If the petitions are filed and at the referendum election a majority of the Arkansas soybean producers voting on the question vote against the levy of two cents (2cent(s)) per bushel on soybeans, the assessment shall not thereafter be levied.

(C) Only those soybean producers who produce soybeans in Arkansas in the crop year immediately preceding the referendum election shall be eligible to vote in the election.

(c) (1) The proceeds of the assessment shall be deposited with the Treasurer of State in a special fund to be established for the Arkansas Soybean Promotion Board; provided, that the director may deduct not more than three percent (3%) to cover the cost of collections.

(2) Disbursement shall be made only upon motion duly passed by the board and presented to the Treasurer of State and only for the purposes prescribed in this subchapter.



§ 2-20-407 - Reports -- Books and records.

(a) Each person responsible for the collection and remittance of assessments pursuant to § 2-20-406(a) shall report to the Arkansas Soybean Promotion Board such information as may be required from time to time by regulations approved by the Secretary of Agriculture or the board. Such information may include, but not be limited to, the following:

(1) The number of bushels of soybeans purchased, initially transferred, or which, in any other manner, is subject to the collection of assessment;

(2) The amount of assessments remitted;

(3) The basis, if necessary, to show why the remittance is less than the applicable rate of assessment per bushel of soybeans purchased multiplied by the number of bushels purchased; and

(4) The date any assessment was paid.

(b) (1) Each person who is subject to this subchapter shall maintain and make available for inspection by the secretary, the board or its designee, the Director of the Department of Finance and Administration, such books and records as are necessary to carry out the provisions of this subchapter and the regulations issued thereunder, including such records as are necessary to verify any reports required. Such records shall be retained for at least two (2) years beyond the fiscal period of their applicability.

(2) Any producer who plants less than twenty-five (25) acres of soybeans annually shall not be required to maintain books or records pursuant to this section.

(c) All information obtained from books, records, or reports required to be filed or kept pursuant to this section shall be kept confidential by all persons, including employees and former employees of the board, all officers and employees and all former officers and employees of the Department of Finance and Administration, and by all officers and employees and all former officers and employees of contracting parties having access to such information, and shall not be available to board members or any other producers. Only those persons having a specific need for such information in order to effectively administer the provisions of this subchapter shall have access to such information. In addition, only such information so furnished or acquired as the secretary or the board deems relevant shall be disclosed by them, and then only in a suit or administrative hearing brought at the direction, or upon the request, of the secretary or the board, or to which the secretary, any officer of the United States, the board, or the director, is a party. Nothing in this section shall be deemed to prohibit:

(1) The issuance of general statements based upon the reports of the number of persons subject to this subchapter or statistical data collected therefrom, which statements do not identify the information furnished by any person; and

(2) The publication, by direction of the secretary or the board, of the name of any person who has been adjudged to have violated this subchapter, together with a statement of the particular provisions of the subchapter violated by such person.



§ 2-20-408 - Refunds to producers.

(a) So long as the assessment on soybeans is as provided in § 2-20-406(b)(1), any soybean producer may request and receive a refund of such assessment, provided he or she makes a written application therefor with the Arkansas Soybean Promotion Board or its designee, the Director of the Department of Finance and Administration, within forty-five (45) days from the date of sale, supported by copies of sales slips signed by the purchaser, and provided further, that the application is filed before the annual accounting is made of the funds not later than July 1 each year.

(b) So long as the assessment on soybeans is as provided in § 2-20-406(b)(2), any soybean producer may request and receive a refund of such assessment to the extent provided by the Soybean Promotion, Research and Consumer Information Act of 1990. Such producer shall make written application therefor with the board or its designee, the director, within forty-five (45) days from the date the assessment was due from such producer, supported by copies of sales slips signed by the purchaser.



§ 2-20-409 - Promotion program -- Use of funds.

(a) The Arkansas Soybean Promotion Board shall administer this subchapter to promote the soybean industry in Arkansas and shall be vested with the authority and discretion to determine administrative or program implementation and administrative or program expenditure allocations.

(b) (1) (A) The board is authorized to use the funds derived from the assessments imposed in this subchapter for research, extension, market development, and advertising designed to promote the soybean industry in Arkansas, including administration expenses.

(B) Use of these funds may be applied, as prescribed in this section, within or without Arkansas, including regional, national, and international applications.

(2) The funds may also be used to defray costs of referenda.






Subchapter 5 - -- Rice Promotion

§ 2-20-501 - Title.

This subchapter shall be known and may be cited as the "Arkansas Rice Research and Promotion Act of 1999".



§ 2-20-502 - Purpose.

The purpose of this subchapter is to promote the growth and development of the rice industry in Arkansas by research, extension, promotion, and market development, thereby promoting the general welfare of the people of Arkansas.



§ 2-20-503 - Applicability.

The provisions of this subchapter shall not apply to any person who purchases one thousand (1,000) or fewer bushels of rice in any calendar year.



§ 2-20-504 - Penalties.

(a) (1) Any buyer who fails to file a report or pay any assessment within the required time set by the Director of the Department of Finance and Administration shall forfeit to the director a penalty of five percent (5%) of the assessment determined to be due plus one percent (1%) for each month of delay, or fraction of a month, after the first month after the report was required to be filed or the assessment became due.

(2) The penalty shall be paid to the director and shall be disposed of by him or her in the same manner as funds derived from the payment of assessment imposed in this subchapter.

(b) The director shall collect the penalty levied in this subchapter, together with the delinquent assessment, by any or all of the following methods:

(1) Voluntary payment by the person liable;

(2) Legal proceedings instituted in a court of competent jurisdiction; or

(3) Injunctive relief to enjoin any buyer owing an assessment or penalty from operating his or her business or engaging in business as a buyer of rice until the delinquent assessment or penalty is paid.

(c) (1) Any person required to pay the assessment provided for in this subchapter who refuses to allow full inspection of the premises or any book, record, or other document relating to the liability of the person for the assessment imposed in this subchapter or who shall hinder or in any way delay or prevent the inspection shall be guilty of a violation.

(2) Upon conviction, an offender shall be punished by a fine not exceeding five hundred dollars ($500).



§ 2-20-505 - Arkansas Rice Research and Promotion Board.

(a) The Arkansas Rice Research and Promotion Board is created.

(b) (1) The board shall be composed of nine (9) producer members to be appointed by the Governor as follows:

(A) Three (3) members shall represent the Arkansas Farm Bureau Federation;

(B) Two (2) members shall represent Riceland Foods, Inc.;

(C) One (1) member shall represent the Agricultural Council of Arkansas;

(D) One (1) member shall represent Producers Rice Mill, Inc.;

(E) One (1) member shall represent the Arkansas Rice Council; and

(F) One (1) member shall represent the independent mills of Arkansas.

(2) All of the nine (9) producer members of the board shall be practical producers of rice in the State of Arkansas and shall be nominated by their respective organizations.

(3) Each year, not less than thirty (30) days prior to the expiration of the terms of the current board members whose terms expire in that year, the organizations named in subdivision (b)(1) of this section shall submit to the Governor names of two (2) nominees for each position to be filled on the board from the respective organizations, and the Governor shall appoint the new members from each list of nominees.

(4) Each member selected shall serve for a term of two (2) years and until his or her successor is duly selected as provided in this section.

(c) The members of the board shall meet and organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by those officers or specifically designated by the board. All officers shall serve for a period of one (1) year and until their successors are duly elected.

(d) The board may establish rules and regulations for its own government and for the administration of affairs of the board.

(e) The resident agent of the board shall be the executive vice president, Arkansas Farm Bureau Federation, or his or her designee.



§ 2-20-507 - Assessments on grown rice.

(a) There are imposed and levied:

(1) An assessment at the rate of one and thirty-five hundredths cents (1.35cent(s)) per bushel to be paid by the buyer at the first point of sale, whether within or without the state, on rice grown within the state or at the point the rice enters into the United States Department of Agriculture loan program; and

(2) An assessment at the rate of one and thirty-five hundredths cents (1.35cent(s)) per bushel to be paid by the producer on all rice grown within this state.

(b) The assessment imposed and levied by this section shall be collected by the Director of the Department of Finance and Administration from the buyer of rice at the first point of sale or at the point the rice enters into the United States Department of Agriculture loan program.

(c) (1) The proceeds of the assessment, less not more than three percent (3%) to cover the cost of collections, shall be deposited with the Treasurer of State in a special fund to be established for the Arkansas Rice Research and Promotion Board to the credit of the board.

(2) Disbursement shall be made only upon a motion duly passed by the board and presented to the Treasurer of State and only for a purpose prescribed in this subchapter.

(d) (1) The funds derived from the assessment paid by a buyer at the first point of sale shall be used for:

(A) Market development and promotion;

(B) Basic administration expenses; and

(C) Defraying the costs of referenda that the board may refer to buyers of rice.

(2) The funds derived from the assessment paid by a producer shall be used for:

(A) Rice extension and rice research;

(B) Basic administration expenses; and

(C) Defraying the costs of referenda that the board may refer to producers of rice.

(3) Funds under subdivisions (d)(1) and (2) of this section may be applied within or without Arkansas, including regional, national, and international applications.



§ 2-20-508 - Records and other documentation.

(a) (1) Every buyer shall keep a complete and accurate record of all rice handled by him or her.

(2) The records shall be in such form and contain other information as the Arkansas Rice Research and Promotion Board shall prescribe by rule or regulation.

(3) The record shall be preserved for a period of one (1) year and shall be offered for inspection at any time upon written demand by the Director of the Department of Finance and Administration or any duly authorized agent or representative of him or her.

(b) (1) At such times as the director may require, every buyer shall submit reports or otherwise document any information deemed necessary for the efficient collection of the assessment imposed in this subchapter.

(2) The director shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of rice and examine or cause to be examined by the agent any books, papers, and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this subchapter.



§ 2-20-510 - Promotion and research programs.

The Arkansas Rice Research and Promotion Board shall plan and conduct a program of research, extension, market development, and advertising designed to promote the rice industry in Arkansas.






Subchapter 6 - -- Wheat Promotion

§ 2-20-601 - Purpose.

The purpose of this subchapter is to promote the growth and development of the wheat industry in Arkansas by research, extension, promotion, and market development, thereby promoting the general welfare of the people of Arkansas.



§ 2-20-602 - Applicability.

The provisions of this subchapter shall not apply to any person who purchases one thousand (1,000) or fewer bushels of wheat in any calendar year.



§ 2-20-603 - Penalties.

(a) (1) Any buyer who fails to file a report or pay any assessment within the required time set by the Director of the Department of Finance and Administration shall forfeit to the director a penalty of five percent (5%) of the assessment determined to be due plus one percent (1%) for each month of delay, or fraction of a month, after the first month after the report was required to be filed or the assessment became due.

(2) The penalty shall be paid to the director and shall be disposed of by him or her in the same manner as funds derived from the payment of assessment imposed in this subchapter.

(b) The director shall collect the penalty levied in this subchapter, together with the delinquent assessment, by any or all of the following methods:

(1) Voluntary payment by the person liable;

(2) Legal proceedings instituted in a court of competent jurisdiction; or

(3) Injunctive relief to enjoin any buyer owing an assessment or penalty from operating his or her business or engaging in business as a buyer of wheat until the delinquent assessment or penalty is paid.

(c) (1) Any person required to pay the assessment provided for in this subchapter who refuses to allow full inspection of the premises or any book, record, or other document relating to the liability of the person for the assessment imposed in this subchapter or who shall hinder or in any way delay or prevent the inspection shall be guilty of a violation.

(2) Upon conviction, an offender shall be punished by a fine not exceeding five hundred dollars ($500).



§ 2-20-604 - Arkansas Wheat Promotion Board.

(a) The Arkansas Wheat Promotion Board is created.

(b) (1) The board shall be composed of nine (9) producer members to be appointed by the Governor as follows:

(A) Three (3) members shall represent the Arkansas Farm Bureau Federation;

(B) Two (2) members shall represent Riceland Foods, Inc.;

(C) Two (2) members shall represent the Arkansas Wheat Growers Association; and

(D) Two (2) members shall represent the Agricultural Council of Arkansas.

(2) All of the nine (9) members of the board shall be practical producers of wheat in the State of Arkansas and shall be nominated by their respective organizations.

(3) Each year, not less than thirty (30) days prior to the expiration of the terms of the current board members whose terms expire in that year, the organizations named above shall submit to the Governor names of two (2) nominees for each position to be filled on the board from the respective organizations, and the Governor shall appoint the new members from each list of nominees.

(4) Each member selected shall serve for a term of two (2) years and until his or her successor is duly selected as provided in this section.

(c) The members of the board shall meet and organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by those officers or specifically designated by the board.

(d) The board may establish rules and regulations for its own government and for the administration of affairs of the board.



§ 2-20-605 - Referendum in each county.

(a) The Arkansas Wheat Promotion Board shall appoint three (3) wheat producers from each county who will be responsible for holding a referendum in the county.

(b) The board will set the dates for the referendum.

(c) In all such referenda, in order to be eligible to vote, the producer must have produced wheat in the crop year immediately preceding the referendum.

(d) Voting shall be in Agricultural Stabilization and Conservation Service offices under supervision of the three (3) producers appointed to hold the referendum.

(e) Ballots will be furnished by the board.

(f) The results shall be certified not more than three (3) days after election, on forms furnished by the board, by registered mail to the board.

(g) The board shall be reimbursed from funds collected for costs of holding referenda.



§ 2-20-606 - Assessments on grown wheat.

(a) (1) There is imposed and levied an assessment at the rate of one cent (1cent(s)) per bushel on all wheat grown within the state.

(2) This assessment shall be deducted from the amount paid the producer at the first point of sale, whether within or without the state, or at the point the wheat enters into the United States Department of Agriculture loan program.

(3) This assessment may be extended for an indefinite period of time or until twenty percent (20%) of the producers ask for return of funds; then another referendum shall be called by the board in the manner set forth in this subchapter.

(b) (1) The assessment imposed and levied by this section shall be collected by the Director of the Department of Finance and Administration from the buyer of wheat at the first point of sale or when the wheat enters the United States Department of Agriculture loan program.

(2) (A) The proceeds of the assessment, less not more than three percent (3%) to cover cost of collections, shall be deposited with the Treasurer of State in a special fund to be established for the board to the credit of the board.

(B) Disbursement shall be made only upon motions duly passed by the board and presented to the Treasurer of State, and only for purposes prescribed in this subchapter.



§ 2-20-607 - Records and other documentation.

(a) (1) Every buyer shall keep a complete and accurate record of all wheat handled by him or her.

(2) The records shall be in such form and contain other information as the Arkansas Wheat Promotion Board shall prescribe, by rule or regulation.

(3) The record shall be preserved for a period of one (1) year and shall be offered for inspection at any time upon written demand by the Director of the Department of Finance and Administration or any duly authorized agent or representative of him or her.

(b) (1) At such times as the director may require, every buyer shall submit reports or otherwise document any information deemed necessary for the efficient collection of the assessment imposed in this subchapter.

(2) The director shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of wheat and examine or cause to be examined by the agent any books, papers, and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this subchapter.



§ 2-20-608 - Refunds to producers.

Any wheat producer may request and receive a refund of the amount deducted from the sale of his or her wheat if:

(1) He or she makes a written application with the Director of the Department of Finance and Administration within forty-five (45) days from the date of sale, supported by copies of sales slips signed by the purchaser; and

(2) The application is filed before the annual accounting is made of the funds not later than July 1 each year.



§ 2-20-609 - Promotion program -- Use of funds.

(a) The Arkansas Wheat Promotion Board shall plan and conduct a program of research, extension, market development, and advertising designed to promote the wheat industry in Arkansas.

(b) (1) (A) The board is authorized to use the funds derived from the assessments imposed in this subchapter for these purposes, including basic administration expenses of the plan.

(B) Use of these funds may be applied, as prescribed in this section, within or without the State of Arkansas, including regional, national, and international applications.

(2) The funds may also be used to defray costs of referenda.



§ 2-20-610 - Resident agent.

The resident agent of the Arkansas Wheat Promotion Board shall be the executive vice president of Arkansas Farm Bureau Federation, or his or her designee.






Subchapter 7 - -- Regulation of Ginseng

§ 2-20-701 - Authority to regulate.

Effective July 1, 1985, the State Plant Board shall have the authority and responsibility to regulate the harvesting, sale, artificial propagation, and exportation of Panax quinquefolius, referred to in this subchapter as "ginseng".



§ 2-20-702 - Rules and regulations.

(a) The State Plant Board is authorized and directed to promulgate appropriate rules and regulations to enable it to effectively and efficiently carry out its responsibilities under this subchapter.

(b) Regulations shall include, but shall not be limited to:

(1) Requirement of annual certification and registration of ginseng dealers and exporters;

(2) Requirement that ginseng dealers and exporters maintain records of all their purchases and sales of ginseng;

(3) The establishment of a limited ginseng harvesting season designed to promote and assure the survival of wild American ginseng in the state;

(4) Requirement to obtain a permit or certificate from the board by any person desiring to artificially propagate ginseng and to provide for the inspection of cultivated ginseng and ginseng nurseries in the state; and

(5) A requirement that a certificate of legal taking be attached to all ginseng exported from the state.



§ 2-20-703 - Research program.

The State Plant Board shall cause to be initiated and maintained such continuing research program concerning ginseng in Arkansas as it may deem necessary or appropriate to promote and assure the continued health and survival of wild American ginseng in the state.



§ 2-20-704 - Dealer license -- Fee.

(a) Each person or entity desiring to engage in business as a ginseng dealer in this state shall annually make application for and obtain a license to do so from the State Plant Board.

(b) The annual license fee for a ginseng dealer license shall be fifty dollars ($50.00), which shall accompany the application for the license.



§ 2-20-705 - Artificial propagation fee.

(a) A fee of twenty-five dollars ($25.00) shall be assessed persons artificially propagating ginseng for sale.

(b) The fee will be assessed annually and will accompany the request for nursery certification.






Subchapter 8 - -- Corn and Grain Sorghum Promotion

§ 2-20-801 - Purpose.

The purpose of this subchapter is to promote the growth and development of the corn and grain sorghum industry in Arkansas by research, extension, promotion, and market development, thereby promoting the general welfare of the people of Arkansas.



§ 2-20-802 - Penalties.

(a) (1) Any buyer who fails to file a report or pay any assessment within the required time set by the Director of the Department of Finance and Administration shall forfeit to the director a penalty of five percent (5%) of the assessment determined to be due plus one percent (1%) for each month of delay, or fraction of a month, after the first month after the report was required to be filed or the assessment became due.

(2) The penalty shall be paid to the director and shall be disposed of by him or her in the same manner as funds derived from the payment of the assessment imposed in this subchapter.

(b) The director shall collect the penalty levied in this section, together with the delinquent assessment, by any or all of the following methods:

(1) Voluntary payment by the person liable;

(2) Legal proceedings instituted in a court of competent jurisdiction; or

(3) Injunctive relief to enjoin any buyer owing the assessment or penalty, or both, from operating his or her business or engaging in business as a buyer of corn or grain sorghum until the delinquent assessment or penalty, or both, is paid.

(c) Any person required to pay the assessment provided for in this subchapter who refuses to allow full inspection of the premises or any book, record, or other document relating to the liability of the person for the assessment imposed by this subchapter or who shall hinder or in any way delay or prevent the inspection shall be guilty of a violation and upon conviction shall be punished by a fine not exceeding five hundred dollars ($500).



§ 2-20-803 - Applicability of subchapter.

The provisions of this subchapter shall not apply to any person who purchases one thousand (1,000) or less bushels of corn or grain sorghum in any calendar year.



§ 2-20-804 - Arkansas Corn and Grain Sorghum Promotion Board.

(a) (1) The Arkansas Corn and Grain Sorghum Promotion Board is created and domiciled in Little Rock, Arkansas, 10720 Kanis Road, and is composed of seven (7) producer members appointed by the Governor as provided in this subsection.

(2) All of the seven (7) producer members of the board shall be practical producers of corn or grain sorghum in the State of Arkansas and shall be nominated by their respective organizations.

(3) Within ten (10) days following July 1, 1997, each of the following organizations, namely, the Arkansas Farm Bureau Federation, Inc., Riceland Foods, and the Agricultural Council of Arkansas, shall submit the names of five (5) practical corn or grain sorghum producers to the Governor, and he or she shall appoint three (3) members from the list submitted by the Arkansas Farm Bureau Federation, and two (2) members from the lists submitted by each of the other above-named organizations to serve on the board.

(4) The members selected as provided in this section from the Arkansas Farm Bureau Federation, shall draw lots to determine their terms so that two (2) of the members will serve for terms of two (2) years and one (1) shall serve for a term of one (1) year, and the members from each of the other organizations shall draw lots for terms so that one (1) shall serve for a term of one (1) year and one (1) shall serve for a term of two (2) years. Thereafter, each member selected shall serve for a term of two (2) years and until his or her successor is duly selected as provided in this section.

(5) Each year thereafter not less than thirty (30) days prior to the expiration of the terms of the current board members whose terms expire, the organizations named in subdivision (a)(3) of this section shall submit to the Governor names of two (2) nominees named for each position to be filled on the board from the respective organizations, and the Governor shall appoint from each list of nominees the new member or members.

(b) (1) The members of the board shall meet and organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by the officers or specifically designated by the board.

(2) The board may establish rules and regulations for its own government and for the administration of affairs of the board.

(c) The resident agent of the board shall be the executive vice president of the Arkansas Farm Bureau Federation, or his or her designee.



§ 2-20-805 - Powers and duties -- Assessments -- Buyers' records.

(a) (1) The Arkansas Corn and Grain Sorghum Promotion Board shall appoint three (3) corn or grain sorghum producers from each county who will be responsible for holding a referendum in the county.

(2) The board will set the dates for the referendum and prescribe procedures to be followed in conducting the referendum.

(3) Voting shall be in farm service agency offices under supervision of the three (3) producers appointed to hold the referendum.

(4) Ballots will be furnished by the board.

(5) The results shall be certified not more than three (3) days after election on forms furnished by the board by registered mail to the board.

(6) The board shall be reimbursed from funds collected for costs of holding the referendum.

(b) (1) There is imposed and levied an assessment at the rate of one cent (1cent(s)) per bushel on all corn and grain sorghum grown within the state.

(2) This assessment is to be deducted from the amount paid the producer at the first point of sale, whether within or without the state or at the point the corn or grain sorghum enters into the United States Department of Agriculture loan program. However, the assessment shall not be imposed unless and until:

(A) The question of its imposition has been submitted to and approved by sixty percent (60%) of the corn and grain sorghum producers who vote in the referendum to be called and held within nine (9) months following July 1, 1997; and

(B) A minimum of ten percent (10%) of the total corn and grain sorghum producers in this state as determined by latest available agricultural census data shall have voted.

(3) The corn and grain sorghum producers shall be notified by the board of the results of the referendum.

(4) The assessment imposed in this section shall be effective beginning July 1, 1998.

(5) This assessment may be extended for an indefinite period of time or until twenty percent (20%) of the producers shall petition the board to hold a referendum on whether the program should be continued, then another referendum shall be called by the board in the manner set forth in this section.

(6) In all such referenda, in order to be eligible to vote, the producer must have produced corn or grain sorghum in the crop year immediately preceding the referendum.

(c) (1) The assessment imposed and levied by this section shall be collected by the Director of the Department of Finance and Administration from the buyer of corn or grain sorghum at the first point of sale or when the corn or grain sorghum enters the United States Department of Agriculture loan program.

(2) The proceeds of the assessment, less not more than three percent (3%) to cover the cost of collections, shall be deposited with the Treasurer of State in a special fund to be established for the board to the credit of the board. Disbursement from the special fund shall be made only upon a motion duly passed by the board and presented to the Treasurer of State and only for a purpose prescribed in this subchapter.

(d) (1) Every buyer shall keep a complete and accurate record of all corn and grain sorghum handled by him or her.

(2) The records shall be in such form and contain other information as the board shall by rule or regulation prescribe.

(3) The record shall be preserved for a period of one (1) year and shall be offered for inspection at any time upon written demand by the director or any duly authorized agent or representative of the director.

(4) Every buyer, at such time or times as the director may require, shall submit reports or otherwise document any information deemed necessary for the efficient collection of the assessment imposed in this section.

(5) The director shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of corn or grain sorghum and examine or cause to be examined by the agent any book, paper, and record which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this subchapter.



§ 2-20-806 - Research and extension program.

(a) (1) The Arkansas Corn and Grain Sorghum Promotion Board shall plan and conduct a program of research and extension designed to promote the corn and grain sorghum industry in Arkansas, and the board may use the funds derived from the assessments imposed in this subchapter for these purposes, including basic administration expenses of the plan.

(2) This program may include a program of market development as determined by the board.

(b) (1) Use of these funds may be applied as prescribed in this subchapter within or without the State of Arkansas, including regional, national, and international applications.

(2) The funds may also be used to defray costs of referenda.









Chapter 21 - Nurseries

§ 2-21-101 - Title.

This chapter shall be known as the "Arkansas Nursery Fraud Act of 1919".



§ 2-21-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Person" means corporations, companies, societies, associations, partnerships, or any individual or combination of individuals. When construing or enforcing the provisions of this chapter, omission or failure of any officer, agent, servant, or other individual acting for or employed by any person, as defined within the scope of his or her employment or office, shall, in every case, be also deemed to be the act, omission, or failure of that person as well as that of the individual himself or herself;

(2) "Nursery stock" means all field-grown florist stock, trees, shrubs, vines, cuttings, grafts, scions, buds, fruitpits, and other seeds of fruit and ornamental trees and shrubs and other plants and plant products for propagation, except field, vegetable, and flower seeds;

(3) "Nursery" means any grounds or premises on or in which nursery stock is propagated and grown for sale, or any grounds or premises on or in which nursery stock is being fumigated, treated, packed, or stored;

(4) "Nurseryman" means the person who owns, leases, manages, or is in charge of a nursery;

(5) "Dealer" means any person, not a grower of nursery stock, who buys nursery stock for the purpose of reselling and reshipping independently of any control of a nursery; and

(6) "Agent" means any person not selling nursery stock under the partial or full control of a nurseryman or of a dealer or other agent. This term shall also apply to any person engaged with a nurseryman, dealer, or agent in handling nursery stock on a cooperative basis.



§ 2-21-103 - Unlawful acts.

(a) Without first having qualified, obtained, and having in force a valid license from the State Plant Board to do so, it shall be unlawful for any person, firm, or corporation to:

(1) Engage in, conduct, or carry on the business of selling or dealing in any nursery stock or of importing into this state for sale or distribution any nursery stock;

(2) Act as agent, salesman, or solicitor for any nurseryman or dealer in nursery stock; or

(3) Solicit orders for the purchase of nursery stock.

(b) It shall be unlawful for any person to falsely represent that he or she is the agent, salesman, solicitor, or representative of any nurseryman or dealer in nursery stock.



§ 2-21-104 - Penalty.

Any person who shall violate any provisions or requirements of this chapter or of the rules and regulations made under authority of this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than fifteen dollars ($15.00) nor more than five hundred dollars ($500).



§ 2-21-105 - Prosecutions.

Prosecutions under this chapter shall be commenced by the prosecuting attorney upon evidence furnished by the Director of the State Plant Board.



§ 2-21-106 - Rules and regulations.

The State Plant Board is authorized to make such reasonable rules and regulations as it may deem necessary for the enforcement of the provisions of this chapter and to prevent violations.



§ 2-21-107 - Issuance of licenses.

(a) All licenses shall be in the name of the person, firm, or corporation licensed and shall show the:

(1) Purposes for which issued; and

(2) Name and location of the nursery or place of business of the nurseryman or dealer licensed or represented by the agent, salesman, or solicitor licensed.

(b) No license shall be issued to any agent, salesman, or solicitor unless the nurseryman or dealer represented shall be licensed.



§ 2-21-108 - License fees.

(a) No license shall be issued until the applicant shall have qualified and paid the required fee.

(b) (1) The annual license fee shall be ten dollars ($10.00) for either a nurseryman or dealer in nursery stock and ten dollars ($10.00) for each agent, salesman, or solicitor.

(2) Fees for nursery inspections under § 2-16-201 et seq. shall also cover the license fees for nurserymen required under this chapter but shall not be construed to cover the license fees for dealers, agents, salesmen, or solicitors.



§ 2-21-109 - Expiration of licenses.

(a) Licenses shall be issued on an annual basis.

(b) The date of expiration of the licenses shall be set by the State Plant Board in its rules and regulations made pursuant to this chapter.



§ 2-21-110 - Denial of license.

(a) The State Plant Board shall have authority to deny or refuse renewal of a license to any person when it is revealed by investigation or experience that the person does not have a record of financial or moral responsibility.

(b) Any person so denied a license may appeal to the circuit court.



§ 2-21-111 - Invalidation of license.

(a) Any license issued in accordance with this chapter may be invalidated by the State Plant Board or its authorized representative, after a hearing, for the following reasons:

(1) Substitution by the licensee of varieties or kinds of nursery stock other than those ordered, except by the consent of the purchaser;

(2) Misrepresentations such as making false statements or promises for the purpose of making a sale;

(3) Repeated sales of poor quality, unthrifty, diseased, or insect-infested nursery stock;

(4) Failure to fulfill commitments covered by contracts or neglecting to make adjustments or replacements on nursery stock as by prior agreement;

(5) Violation of any provisions of this chapter or the rules and regulations made under authority of it, or of the provisions of the Arkansas Plant Act of 1917, as amended, § 2-16-201 et seq., or of the rules and regulations made under authority of the Arkansas Plant Act of 1917, as amended.

(b) The licensee may appeal the board's decision within thirty (30) days to the circuit court.



§ 2-21-112 - Certification of experts.

Any person contracting to render expert advice or services regarding horticultural practices as part of the value received in the sale of nursery stock shall be required to:

(1) Furnish satisfactory evidence to the Director of the State Plant Board that he or she is qualified to give expert advice or perform the service; and

(2) (A) Obtain a certificate to that effect, under signature of the director of the board.

(B) A fee of one dollar ($1.00) shall be required for this certificate.



§ 2-21-113 - Disposition of moneys.

All moneys collected by the State Plant Board under this chapter shall be deposited and used in the same manner as moneys collected under § 2-16-210.






Chapter 22 - Bees and Apiaries

§ 2-22-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abandoned apiary" means an apiary to which the owner or operator fails to provide such reasonable and adequate attention to each hive during the year as to jeopardize the welfare of neighboring colonies;

(2) "Apiary" means any place where one (1) or more colonies of bees are kept;

(3) "Appliances" means any apparatus, tools, machines, or other devices used in the handling and manipulation of bees, honey, wax, and hives. The term includes containers of honey and wax which may be used in an apiary or in transporting bees and their products and apiary supplies;

(4) "Bees" means any stage of the common honeybee, Apis mellifera;

(5) "Bee disease" means American and European foulbrood, sacbrood, bee paralysis, or any other disease or abnormal condition of the egg, larval, pupal, or adult stages of bees;

(6) "Apiary equipment" means hives, supers, frames, veils, gloves, or any other equipment used in the handling and manipulation of bees, honey, wax, and hives;

(7) "Colony" means the bees in any hive including queens, workers, and drones;

(8) "Hive" means a frame hive, box hive, box, barrel, logs, gum skep, or any other receptacle or container, natural or artificial, or any part thereof, which may be used as a domicile for bees;

(9) "Nucleus" means any division or portion of a hive that contains comb;

(10) "Package" means an indefinite number of bees, in a bee-tight container, with or without a queen, without comb;

(11) "Pollination" means the use of bees for the transfer of pollen in the production of agricultural crops;

(12) "Director" means the Director of the Arkansas State Plant Board;

(13) "State Apiarist" means the Director of the Division of Plant Industries of the State Plant Board;

(14) "Section head" means the head of the Apiary Section of the Division of Plant Industries.



§ 2-22-102 - Penalty.

Any person violating the provisions of this chapter shall be guilty of a Class C misdemeanor and shall be punished accordingly.



§ 2-22-103 - Prohibited acts.

(a) (1) No person shall sell, offer for sale, give away, or otherwise transfer ownership of any bees, colony of bees, or queen bees without first receiving from the State Plant Board a certificate of health issued not more than six (6) months prior to disposition.

(2) A copy of the certificate shall be issued by the seller or given to the purchaser or person receiving the colony at the time of delivery.

(b) It shall be unlawful for any person to give false information or incomplete information in any matter pertaining to this chapter or to resist, impede, or hinder the apiary inspector in the discharge of his or her duties.



§ 2-22-104 - Administration.

The State Plant Board is vested with the authority to carry out the provisions of this chapter through the Director of the State Plant Board, State Apiarist, section head, and deputies.



§ 2-22-105 - Rules and regulations.

(a) The State Plant Board may promulgate such rules and regulations, not inconsistent with this chapter, as it shall deem necessary for the proper enforcement of this chapter.

(b) Rules and regulations shall be promulgated, issued, and enforced in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 2-22-106 - Enforcement.

(a) (1) For the enforcement of this chapter, the apiary inspector shall have, where any apiary is located or any bees, combs, or apiary appliances are kept, the authority to enter upon any private or public premises with right of access, ingress, and egress for the purpose of ascertaining the existence of the disease known as American foulbrood or European foulbrood or any other disease which is infectious or contagious and injurious to bees in their egg, larval, pupal, or adult stages.

(2) (A) Prior to exercising that authority, the inspector must afford the beekeeper the opportunity to be present during the inspection by serving notice of the date and time of inspection at least five (5) days prior to the inspection.

(B) The five-day period may be abbreviated upon the mutual consent of the inspector and the beekeeper.

(b) Beekeepers aggrieved by the actions of an inspector may appeal the inspector's action to the State Plant Board at the board's next meeting.



§ 2-22-107 - Inspections.

(a) (1) Whenever an apiary has been inspected and found apparently free from American foulbrood or other dangerous, contagious, or infectious bee diseases, and all other provisions of this chapter have been complied with, a certificate of inspection shall be issued.

(2) The certificate of inspection shall be valid for a period of one (1) year following the date of its issuance.

(3) A valid certificate of inspection shall be deemed as a blanket permit to move the hives from place to place within the state.

(b) Should, upon inspection or laboratory analysis, any of the diseases described in § 2-22-106(a) be determined to exist in an apiary, it shall be the duty of the State Plant Board to cause the colony to be treated or disinfected or to destroy it, or cause it to be destroyed, by fire, including the hives, frames, honey, wax, and brood.

(c) (1) If an abandoned apiary is found upon inspection to be diseased, the board shall cause it to be immediately destroyed by burning.

(2) (A) An apiary may be considered abandoned only after reasonable attempts have been made to determine ownership.

(B) Attempts to determine ownership are to at least include the questioning of the owner, lessee, or renter of the land on which the apiary is discovered.

(d) After inspection of infected bees or fixtures or after handling diseased bees and before leaving the premises or proceeding to any other apiary, the apiary inspector shall take such measures as shall prevent the spread of the disease by infected material adhering to his or her person or clothing or to any tools or appliances used by him or her which have come in contact with infected materials.

(e) Upon request, additional inspections shall be made by the inspector of bees, colonies of bees, queen bees and their attendants, or hives, supers, or other equipment used in bee culture.



§ 2-22-108 - Standards for inspectors.

The State Plant Board shall establish minimum competency standards for persons to be employed as apiary inspectors. These requirements are to include demonstrated ability to properly handle hives and bees in addition to proficient performance on a written test measuring knowledge pertinent to the job of inspector.



§ 2-22-109 - Duties of persons engaged in beekeeping.

(a) (1) It shall be the duty of all persons engaged in beekeeping to provide movable frames in all hives used by them to contain bees and to cause the bees in the hives to construct brood combs in the frames so that any of the frames may be removed from the hive without injuring other combs in the hive.

(2) Beekeepers shall change newly acquired bees from their natural habitat to hives as soon as possible, but in no case shall a period of more than twelve (12) months elapse between the date of acquiring new bees and transferring them to hives.

(b) Immediately upon detection of disease, anyone keeping bees shall treat and disinfect, or burn and bury in places where they shall remain undisturbed, combs and frames taken from diseased colonies, or, until salvaged, combs and frames shall be placed in tight receptacles so constructed that it shall be impossible for bees to gain access to combs or for honey or any other liquid to leak out where bees can gain access to it.

(c) Anyone exposing combs, honey, frames, empty hives, covers or bottom-boards, or tools, or other appliances contaminated by infected material from diseased colonies shall, upon conviction, be punished as provided in this chapter.



§ 2-22-110 - Registration by beekeepers.

(a) (1) (A) Every person owning, leasing, or possessing bees within ten (10) days after coming into ownership or possession of bees or before moving bees from outside the State of Arkansas, shall file with the State Plant Board an application for registration.

(B) The application shall set forth the exact location by legal description of the premises, together with the name of the owner or possessor of the apiary, the number of colonies of bees in each apiary owned by him or her or in his or her possession or under his or her control, together with such other information as may be required by the board.

(2) The beekeeper may register one (1) location for each ten (10) colonies for the first one thousand (1,000) colonies and may register one (1) location for each twenty (20) colonies thereafter.

(3) A new registration is required when any significant change occurs in the location or operation of the beekeeper.

(4) All applications for registration shall be approved or rejected by the board so as to effectuate compliance with this chapter or rules and regulations promulgated pursuant hereto.

(b) (1) No person can place bees on property other than his or her own within three (3) miles of a previously registered area without the written permission of the registrant.

(2) Upon written complaint made to the board by any beekeeper or any landowner whose land is in the registered area that the registrant or any other person claiming prior bee pasturage rights is not properly covering the area so registered, then the board shall be authorized to permit the placing in such area of other bees or bee yards as, in its judgment, shall be sufficient.

(c) (1) (A) Nonresidents of this state who desire to locate their colonies of bees in Arkansas shall register their bees and the locations they desire as required in subsection (a) of this section.

(B) Registration shall be required annually.

(2) If a nonresident beekeeper fails to place his or her bees in an area registered by him or her during the registration period, the beekeeper shall forfeit his or her rights to that area and shall not be allowed to apply for that area until one (1) year after the forfeiture.



§ 2-22-111 - Transporting of bees.

(a) (1) All bees in used hives or other apiary equipment which may be brought into the state from other states or other countries must be accompanied by a certificate of health issued by the official inspector of the state or country where they had been located.

(2) The transportation of bees in used hives or other apiary equipment into this state without a certificate of health by any person or by common carriers is expressly prohibited.

(b) The certificate of health shall certify to the apparent freedom from foulbrood or any other contagious or infectious bee disease and shall be based on actual inspection of bees and material within ninety (90) days of the date of shipment.

(c) (1) A person transporting bees within the state to a location not previously approved shall notify the State Plant Board of the action at least twenty (20) days before the move.

(2) (A) Under emergency conditions such as fires, crop dusting, and natural disasters, the bees may be moved without prior notice if the board is notified within five (5) days of the move and informed of the circumstances necessitating the emergency move.

(B) No notification shall be required for the movement of disease-free bees between previously registered locations.



§ 2-22-112 - Quarantine.

(a) All apiaries, bees, bee equipment, bee products, buildings, premises, and appliances where or on which American or European foulbrood is known to exist are declared to be under quarantine.

(b) (1) The removal of any and all bees, queen bees, bee products, colonies, nuclei, combs and apiary appliances, and bee fixtures is prohibited except under such cases as the State Plant Board may permit or approve.

(2) The quarantines shall exist until the board shall determine and declare the premises or material is apparently free from American or European foulbrood.

(c) The imposed quarantine shall cease to be in effect if the board has not verified the existence of American or European foulbrood within thirty (30) days after appeal by the beekeeper.






Chapter 23 - Arbitration of Defective Seed Claims

§ 2-23-101 - Definitions.

As used in this subchapter:

(1) "Advertisement" means all representations other than those on the label written, recorded, or published and distributed by the labeler;

(2) "Agricultural seed" means the seeds of grass, forage, cereal, oil and fiber crops, and any other kinds of seed commonly recognized within this state as agricultural seeds and mixtures of such seed;

(3) "Arbitration committee" means the committee established by the director under this subchapter to hear and make determinations in mandatory, nonbinding arbitration cases;

(4) "Buyer" means a person who purchases agricultural seeds;

(5) "Chairperson" means the person selected by the arbitration committee from among its members to preside over arbitration hearings;

(6) "Dealer" means any person, individual, partnership, or company who distributes agricultural seeds;

(7) [Repealed.]

(8) "Label" means the display or displays of written, printed, or graphic matter upon or attached to the container of seed or as required by regulations established under the Arkansas Plant Act of 1917, § 2-16-201 et seq.;

(9) "Labeler" means the person, firm, corporation, or the registered code number whose name appears on the label or container of seed;

(10) "Labeling" includes all labels, advertisements, and other written, printed, or graphic representations in any manner whatsoever pertaining to any seed, whether in bulk or in containers, and includes representations on invoices except for current, official publications of the United States Department of Agriculture and the United States Department of Interior, state experiment stations, state agricultural colleges, and other similar federal or state institutions or agencies authorized by law to conduct research;

(11) "Person" means an individual, firm, partnership, corporation, or company; and

(12) [Repealed.]



§ 2-23-102 - Prerequisite to legal action -- Notice -- Arbitration committee.

(a) (1) When any buyer believes that he or she has been damaged by the failure of agricultural seed to produce or perform as represented by the labeling of the agricultural seed, as a prerequisite to the buyer's right to maintain a legal action against the dealer or labeler and within a reasonable time after the alleged defect or violation becomes apparent, the buyer shall file a written notice of intent to seek arbitration to permit inspection of the crops or plants during the growing season.

(2) A meeting shall be scheduled by the Director of the State Plant Board between the buyer and labeler for the purpose of resolving the dispute, or if the dispute is not resolved, for officially filing the complaint.

(3) The buyer shall make a sworn complaint against the dealer or labeler alleging the damages sustained or to be sustained and file the complaint with the director.

(4) The buyer shall send a copy of the complaint to the labeler by United States registered mail.

(b) (1) A filing fee of two hundred fifty dollars ($250) plus one dollar ($1.00) per acre filed on, not to exceed a total of seven hundred fifty dollars ($750), shall be paid to the director with each complaint filed, and complaints shall be filed on forms provided by the State Plant Board.

(2) This fee shall be deposited in the Plant Board Fund in the State Treasury and may be used by the director to offset expenses of the investigation.

(c) Within ten (10) days after receipt of a copy of the complaint, the labeler shall file with the director the labeler's answer to the complaint and send a copy of the answer to the buyer by United States registered mail.

(d) (1) However, unless notice of this section is legibly printed or typed on the seed container or on a label affixed to the seed container or printed on the invoice covering bulk seed, the buyer shall not be required to comply with this section as a prerequisite to maintaining a legal action against the dealer or labeler.

(2) A notice in the following form, or some reasonably equivalent language, is sufficient:

"Notice of Mandatory Arbitration

NOTICE: As a prerequisite to maintaining a legal action based upon the failure of seed to which this label is attached to produce as represented, a consumer shall file a sworn complaint with the Director of the State Plant Board within such time as to permit inspection of the crops or plants during the growing season."

(3) If language setting forth the requirement is not so placed on the seed package, analysis label, or invoice covering bulk seed shipments, the filing and serving of a complaint under this section are not required.



§ 2-23-103 - Seed dealer or labeler may request investigation -- Requirements.

(a) (1) Any seed dealer or labeler against whom suit is brought in any state or federal court by a buyer who alleges that he or she has been damaged by the failure of seeds purchased from a seed dealer to perform as labeled, may request an investigation by the arbitration committee.

(2) A filing fee of two hundred fifty dollars ($250) plus one dollar ($1.00) per acre filed on, not to exceed a total of seven hundred fifty dollars ($750), shall be paid by the party.

(b) The Director of the State Plant Board shall refer the complaint and the answer to the complaint to the arbitration committee provided in § 2-23-104 for investigation, findings, and recommendations on the matters complained of.



§ 2-23-104 - Arbitration committee -- Members.

(a) (1) (A) The Director of the State Plant Board shall appoint an arbitration committee composed of six (6) members and six (6) alternate members with one (1) member and one (1) alternate to be appointed upon the recommendation of each of the following:

(i) The President of the Arkansas Seed Growers Association;

(ii) The President of the Arkansas Seed Dealers Association;

(iii) The President of the Arkansas Farm Bureau Federation; and

(iv) The Director of the Agricultural Council of Arkansas.

(B) Terms for seed grower, seed dealer, farm bureau, and agricultural council members shall be for four (4) years.

(2) The members and alternates shall be confirmed by the Governor.

(3) (A) The Director of the University of Arkansas Agricultural Experiment Station, or his or her designee or alternate, and the Director of the University of Arkansas Cooperative Extension Service, or his or her designee or alternate, shall serve as ex officio members.

(B) Ex officio members shall serve until replaced by their organizations.

(4) Recommending organizations shall submit member recommendations not less than thirty (30) days prior to the expiration day of an expiring term.

(5) Each alternate member shall serve only in the absence of the member for whom he or she is an alternate.

(6) Members of the committee may receive expense reimbursement in accordance with § 25-16-901 et seq.

(b) (1) The committee shall elect a chairperson from its membership and the director, or his or her designee, shall serve as secretary of the committee and shall not vote.

(2) It shall be the duty of the chairperson to conduct all meetings and deliberations held by the committee and to direct all other activities of the committee.

(3) It shall be the duty of the secretary to keep accurate and correct records on all meetings and deliberations and perform other duties for the committee as directed by the chairperson.



§ 2-23-105 - Committee purpose.

(a) The purpose of the arbitration committee is to assist agricultural seed buyers and agricultural seed dealers or labelers in determining the facts relating to matters alleged in complaints made by buyers against dealers or labelers. The committee may make rules and regulations to carry out the purposes of this act.

(b) The committee may recommend money damages be paid the buyer as a result of alleged failure of seeds to produce as represented by the labeling of the seed and may also recommend that the seed dealer or labeler reimburse the buyer for the amount of the filing fee paid by the buyer.



§ 2-23-106 - Committee -- Meetings -- Informal hearing.

(a) The arbitration committee may be called into session by the Director of the State Plant Board or upon the direction of the chairperson to consider the matters referred to it by the board.

(b) If the committee determines that an informal hearing should be conducted to allow each party an opportunity to present his or her respective side of the dispute, attorneys may be present at the hearing to confer with their clients, but may not participate directly in the proceedings unless requested to do so by the chairperson of the arbitration committee.



§ 2-23-107 - Committee -- Investigation and report -- Findings as evidence.

(a) When the Director of the State Plant Board refers to the arbitration committee any complaint made by a buyer against a dealer or labeler, the committee shall make a full and complete investigation of the matters complained of and at the conclusion of the investigation, report through its secretary the findings and recommendations to the buyer and to the labeler by United States registered mail.

(b) (1) The report of arbitration shall be binding upon all parties to the extent, if any, that they have so agreed:

(A) In any contract governing the sale of the seed; or

(B) Prior to the official filing of arbitration.

(2) In the absence of an agreement to be bound by arbitration, a buyer may commence legal proceedings against a seller or assert such claim, as a counterclaim or defense in any action brought by the seller, at any time after the receipt of the report of arbitration.

(3) (A) In any litigation involving a complaint which has been the subject of arbitration under this section, any party may introduce the report of arbitration as evidence of the facts found in the report, and the court may give such weight to the committee's findings and conclusions of law and recommendations as to damages and costs as the court may see fit based upon all the evidence before the court.

(B) The court may also take into account any findings of the committee with respect to the failure of any party to cooperate in the arbitration proceedings, including any finding as to the effect of delay in filing the arbitration claim upon the committee's ability to determine the facts of the case.



§ 2-23-108 - Committee -- Investigative powers.

(a) In conducting its investigation, the arbitration committee may:

(1) Examine the buyer on his or her use of the seed of which he or she complains and the dealer or labeler on his or her packaging, labeling, and selling operation of the seed alleged to be faulty;

(2) Grow to production a representative sample of the alleged faulty seed through the facilities of the state, under the supervision of the Director of the State Plant Board, when such action is deemed by the committee to be necessary;

(3) Hold informal hearings at a time and place directed by the chairperson of the committee upon reasonable notice to the buyer and the dealer or labeler; and

(4) Seek evaluations from authorities in allied disciplines, when deemed necessary.

(b) Any investigation made by less than the whole membership of the committee shall be by authority of a written directive by the chairperson, and the investigation shall be summarized in writing and considered by the committee in reporting its findings and making its recommendations.



§ 2-23-109 - Committee records.

The committee shall keep a record of its activities and reports on file in the State Plant Board.



§ 2-23-110 - Notice.

The consumer and seedsman shall give written notice to the department of the acceptance or rejection of the arbitration committee's recommended terms of settlement within thirty (30) days from the date such recommended terms of settlement are issued by the arbitration committee.






Chapter 24-31 - [Reserved.]

[Reserved]






Subtitle 3 - Livestock

Chapter 32 - General Provisions

Subchapter 1 - -- Regulation of Alternative Livestock

§ 2-32-101 - Alternate livestock.

(a) (1) All creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus, and rheas;

(2) All creatures of the cervidae family that are not indigenous to this state, including, but not limited to, deer and elk; and

(3) All creatures of the camelidae family, including, but not limited to, llamas, alpacas, and guanacos

are hereby classified as alternate livestock.

(b) Alternate livestock shall be considered farm animals or farm birds and shall be subject to all appropriate laws and regulations relating to farm animals.






Subchapter 2 - -- Arkansas Livestock and Poultry Contract Protection Act

§ 2-32-201 - Production contracts.

(a) As used in this section:

(1) "Contractor" shall have its common meaning within the industry and shall include a person or entity who owns livestock or poultry, or both, that are raised or cared for by a grower;

(2) "Grower" shall have its common meaning within the industry and shall include a person engaged in the business of raising and caring for livestock or poultry, or both, in accordance with a production contract, marketing agreement, or other arrangement under which a person raises and cares for livestock or poultry, or both, whether the livestock and poultry are owned by the person or by another person or entity;

(3) "Material risk" means:

(A) The duration of the production contract;

(B) The conditions for the termination of the production contract prior to the designated expiration of the production contract; and

(C) The terms relating to payment to be made to the grower, including, when applicable:

(i) The party liable for condemnations;

(ii) The method for figuring feed conversion ratios;

(iii) The method used to convert condemnations to live weight;

(iv) The per-unit charges for feed and other inputs furnished by the contractor; and

(v) The factors to be used when grouping or ranking growers;

(4) "Production" shall have its common meaning within the industry and shall include raising and caring for livestock or poultry, or both, for processing for human consumption under the terms of a production contract; and

(5) "Production contract" shall have its common meaning within the industry and shall include any written agreement that provides for the raising and care of livestock or poultry, or both, by a grower for processing for human consumption for a contractor.

(b) A production contract shall:

(1) Be written in a readable form and shall be accompanied by a clearly written disclosure statement setting forth the nature of the material risk faced by all growers if the growers enter into the production contract;

(2) Be negotiated, entered into, and executed in an environment free from unfair or deceptive trade practices or other violations of law;

(3) Not prohibit or discourage a grower from associating with other growers to compare production contract terms or to address concerns or problems;

(4) Not prohibit or discourage growers from seeking professional, legal, financial, and agricultural production advice and counsel related to the production contract's terms, obligations, and responsibilities; and

(5) (A) Not deny any party to the production contract the ability to address a dispute in any court of competent jurisdiction.

(B) If after a dispute arises, all parties to the production contract agree, then any dispute arising under the contract may be submitted to arbitration.

(c) (1) Any provision of a production contract that violates a provision of subsection (b) of this section is void and unenforceable.

(2) This subsection shall not affect another provision of a production contract, including a contract or related document, policy, or agreement that can be given effect without the voided provision.

(d) (1) A grower who suffers damages because of a contractor's violation of a provision of subsection (b) of this section may obtain appropriate legal and equitable relief, including, but not limited to, injunctive relief and any damages allowable by Arkansas law.

(2) In a civil action against the contractor, the court may award the prevailing party reasonable attorney's fees and other litigation expenses.

(e) This section applies to a production contract entered into on or after September 1, 2005.






Subchapter 3 - -- Equine Monitoring

§ 2-32-301 - Equine monitoring by identification chips.

(a) (1) It is found and determined by the General Assembly that:

(A) The Arkansas Livestock and Poultry Commission has been authorized by the United States Department of Agriculture to develop and administer a voluntary equine identification system; and

(B) Embedding a chip for the purpose of identifying an animal can endanger the animal if not properly injected and placed.

(2) Therefore, it is the purpose of this section to establish criteria for persons engaged in the voluntary embedding of chips for equine identification.

(b) The commission shall promulgate rules setting forth training requirements for the voluntary embedding or injecting a chip for purpose of animal identification.

(c) The commission shall administer training and provide certification upon satisfactory completion.

(d) The commission shall establish a fine for failure to obtain proper certification prior to embedding or injecting a chip for the purpose of equine animal identification.









Chapter 33 - Arkansas Livestock and Poultry Commission

Subchapter 1 - -- General Provisions

§ 2-33-101 - Creation of commission.

There is created the Arkansas Livestock and Poultry Commission.



§ 2-33-102 - Members.

(a) The Arkansas Livestock and Poultry Commission shall consist of seven (7) members who are residents and electors of this state to be appointed by the Governor by and with the advice and consent of the Senate for terms of seven (7) years.

(b) Each congressional district shall be represented by membership on the commission.

(c) The term of office shall commence on January 15 following the expiration date of the preceding term and shall end on January 14 of the seventh year following the year in which the term commenced.

(d) Any vacancies arising in the membership of the commission for any reason other than expiration of the terms for which the members were appointed shall be filled by appointment by the Governor and be effective until the expiration of the terms, subject to the confirmation of the Senate when it is next in session.

(e) Before entering upon his or her duties, each member of the commission shall take, subscribe, and file in the office of the Secretary of State an oath to support the United States Constitution and the Arkansas Constitution and to faithfully perform the duties of the office upon which he or she is about to enter.

(f) Members of the commission shall receive no pay for their services. Members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 2-33-103 - Organization and meetings.

(a) (1) The Arkansas Livestock and Poultry Commission shall from time to time select from its membership a chairman and a vice chairman.

(2) The executive director shall be ex officio secretary of the commission but shall have no vote on matters coming before it.

(b) (1) (A) The commission shall adopt and may modify rules for the conduct of its business and shall keep a record of its transactions, findings, and determinations, which shall be public.

(B) The rules shall provide for regular meetings and for special meetings at the call of the chairman or the vice chairman if he or she is, for any reason, the acting chairman, either at his or her own instance or upon the written request of at least four (4) members.

(2) A quorum shall consist of not less than four (4) members present at any regular or special meeting, and the affirmative vote of this number shall be necessary for the disposition of any business.

(3) (A) The commission shall meet at such times and places as in each instance may suit the commission's convenience.

(B) All meetings shall be open to the public.



§ 2-33-104 - Executive director.

(a) (1) The Executive Director of the Arkansas Livestock and Poultry Commission shall be appointed by and serve at the pleasure of the Governor.

(2) The executive director shall be charged with the duty of administering the fiscal provisions of this subchapter and of other laws where the functions, powers, and duties of the state agency are vested in and imposed upon the commission.

(3) The applicable provisions of the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., and the Arkansas Purchasing Law, § 19-11-201 et seq., as these laws relate to the financial transactions of the commission, shall be fully complied with by the executive director.

(b) The commission may, by resolution duly adopted, delegate to the executive director any of the powers or duties vested in or imposed upon it by law, and these delegated powers or duties may be exercised by the executive director in the name of the commission.

(c) Subject to the availability of funds for the purpose, the executive director shall employ and, within limitations established by the General Assembly, fix the salaries of veterinarians, animal pathologists, bacteriologists, laboratory technicians, livestock, poultry, and egg-grading inspectors, other personnel, and agents, as the commission shall deem necessary to permit it to effectively carry out the duties imposed upon it by law.

(d) (1) The executive director shall be custodian of all property held in the name of the commission and shall be ex officio disbursing agent of all funds available for its use.

(2) (A) (i) The executive director shall furnish bond to the state, with corporate surety thereon, in the penal sum of twenty-five thousand dollars ($25,000), conditioned that he or she will faithfully perform his or her duties of employment and properly account for all funds received and disbursed by him or her.

(ii) An additional disbursing agent's bond shall not be required of the executive director.

(B) The bond shall be filed with the Secretary of State, and executed counterparts thereof shall be filed with the Auditor of State.

(C) The premiums on the bond shall be paid with funds made available for the use of the commission.



§ 2-33-105 - State Veterinarian.

(a) (1) Subject to the approval of the Arkansas Livestock and Poultry Commission, the Executive Director of the Arkansas Livestock and Poultry Commission shall appoint a State Veterinarian.

(2) The State Veterinarian shall be a person who has been granted the degree of Doctor of Veterinary Medicine by a recognized school of veterinary medicine and who holds a current license issued by the Veterinary Medical Examining Board of this state.

(b) (1) The State Veterinarian shall perform such duties as shall from time to time be prescribed by the commission and the executive director.

(2) The commission may, by resolution duly adopted, delegate to the State Veterinarian any of the powers or duties vested in or imposed upon it by law, and these delegated powers or duties may be exercised by the State Veterinarian in the name of the commission.

(c) (1) (A) The State Veterinarian shall furnish bond to the state, with corporate surety thereon, in the penal sum of ten thousand dollars ($10,000), conditioned that he or she will faithfully perform his or her duties of employment.

(B) The bond shall be filed with the Secretary of State, and executed counterparts thereof shall be filed with the Auditor of State.

(2) The premiums on the bond shall be paid with funds made available for the use of the commission.



§ 2-33-106 - Bonding of employees.

(a) (1) The Executive Director of the Arkansas Livestock and Poultry Commission may cause any or all employees of the Arkansas Livestock and Poultry Commission to be bonded by corporate surety companies.

(2) The bonds, individual or blanket, shall be in such amounts and contain such conditions as the executive director shall determine.

(3) The bonds shall be filed in the office of the commission.

(b) The premiums on all bonds coming under this section shall be paid with funds made available for the use of the commission.



§ 2-33-107 - Powers and duties generally.

(a) (1) Full authority for the control, suppression, and eradication of livestock and poultry diseases and pests, and supervision of livestock and poultry sanitary work in this state, is vested in the Arkansas Livestock and Poultry Commission.

(2) Without limiting the generality of subdivision (a)(1) of this section or of the other provisions of this subchapter or of other applicable law, it shall be the function, power, and duty of the commission to administer the applicable provisions of the following laws as they relate to administration by a state agency:

(A) Act 409, approved May 28, 1907;

(B) Act 171, approved March 2, 1945;

(C) Act 396, approved March 21, 1951;

(D) Act 33, approved February 11, 1957;

(E) Act 34, approved February 11, 1957;

(F) Act 154, approved March 5, 1957;

(G) Act 94, approved February 24, 1959;

(H) Act 179, approved March 6, 1959; and

(I) Act 196, approved March 8, 1961.

(b) The commission shall have the authority to:

(1) Enter into cooperative work agreements with the several federal departments and agencies in matters relating to the functions performable by the commission including, but not limited to, general livestock and poultry disease control programs such as brucellosis, tuberculosis, hog cholera, scabies, pullorum, and leucosis;

(2) (A) (i) Receive and expend any moneys arising from federal means, grants, contributions, gratuities, or reimbursements for or on account of any of the functions at any time performable by the commission.

(ii) Unless provisions shall have otherwise been made by the federal agencies furnishing the funds, all moneys shall be deposited in the State Treasury to the credit of the commission if legislative appropriations are, at the time, available for its use.

(B) (i) In the event the Chief Fiscal Officer of the State shall advise the commission that appropriations are not available, the commission shall have the authority to establish one (1) or more accounts in its name in one (1) or more banks and thereafter deposit the moneys to the credit of one (1) or more of the accounts and withdraw the moneys for the purposes for which granted, donated, or received.

(ii) Before any moneys may be so deposited in a bank, the commission shall obtain the written approval of the Chief Fiscal Officer of the State;

(3) Cooperate with similar agencies existing in other states and with the appropriate federal agencies and appropriate other agencies of this state for the purpose of coordinating laws, rules, and regulations governing the interstate movement of livestock and poultry and the products producible therefrom, with the view of safeguarding against animal diseases, insects, and pests and at the same time endeavoring to eliminate interstate trade barriers;

(4) Cooperate with, and receive the cooperation of, all state-supported institutions of higher education in matters of mutual interest relating to the development of the livestock and poultry interests of this state;

(5) Cooperate with the state, district, and county livestock show associations in the promotion and development of the livestock and poultry industry of this state;

(6) Contract and be contracted with; and

(7) Take such other action, not inconsistent with law, as it shall deem necessary or desirable to effectively carry out its duties.



§ 2-33-108 - Authority to stop vehicles, etc.

(a) (1) Livestock inspectors and other employees of the Arkansas Livestock and Poultry Commission designated by the commission shall have the authority to:

(A) Stop vehicles transporting livestock or poultry in the state for purposes of examining:

(i) Livestock being transported in the vehicle;

(ii) The sanitary conditions of the vehicles transporting the livestock; and

(iii) The documents relating to the health of the livestock being transported; and

(B) Make such other inspections as the commission may authorize or direct by administrative rule or regulation to enable it to carry out its responsibilities regarding disease and pest control and eradication.

(2) Livestock inspectors and other designated employees of the commission shall have no authority to stop vehicles transporting poultry unless and until the commission shall have first issued a proclamation declaring that there is an imminent peril of disease or disaster affecting poultry in the state.

(b) If the contents of a vehicle are not in compliance with state or federal laws or regulations, the commission employee shall have the authority to detain the vehicle and order the contents to be unloaded and quarantined at the nearest facility until the contents are brought into compliance.

(c) Such personnel of the commission are further authorized to make arrests or issue citations to appear in court to those parties involved in committing violations of laws and commission regulations designed to control and eradicate diseases in livestock and poultry in the state.

(d) Such employees designated by the commission shall, upon employment, be required to attend and successfully complete a curriculum offered by the Arkansas Law Enforcement Training Academy.

(e) Any person or entity who violates this section shall, upon conviction, be guilty of a Class A misdemeanor.



§ 2-33-109 - Rules, regulations, and orders.

The Arkansas Livestock and Poultry Commission shall have the authority to make, modify, and enforce such rules, regulations, and orders, not inconsistent with law, as it shall from time to time deem necessary to effectively carry out the functions performable by it.



§ 2-33-110 - Violations in interstate movement.

In the interstate movement of any livestock, poultry, or other domestic fowl or in the interstate movement of any product derived from livestock, poultry, or other domestic fowl, it shall be a Class A misdemeanor for any person, firm, or corporation to violate any regulation of the Arkansas Livestock and Poultry Commission.



§ 2-33-111 - Livestock and poultry diagnostic services.

(a) The Arkansas Livestock and Poultry Commission may promulgate rules and regulations concerning services performed by its diagnostic laboratories that pertain to all species of livestock and poultry.

(b) (1) A fee structure may be designed and maintained by the commission for the purpose of defraying the cost of diagnostic services.

(2) (A) The fees collected shall be deposited in the State Treasury as special revenues and shall be credited to the Livestock and Poultry Special Revenue Fund.

(B) Before the close of each fiscal year, the Chief Fiscal Officer of the State shall determine the amount of moneys which will remain at the end of the fiscal year in the account from fees collected under the provisions of this section and shall allow the moneys to be carried forward and made available for the same purposes in the next succeeding fiscal year.



§ 2-33-112 - Small animal diagnostic services.

(a) The Arkansas Livestock and Poultry Commission may promulgate rules and regulations concerning services performed by its diagnostic staff that pertain to small animals such as dogs, cats, and others that are considered to be household or family pets.

(b) (1) A fee structure may be designed and maintained by the commission for the purpose of defraying the costs of these services.

(2) The fees collected shall be deposited in the State Treasury as special revenues and shall be credited to the Livestock and Poultry Special Revenue Fund.



§ 2-33-113 - Disposition of fees, revenues, fines, and penalties.

(a) All fees and revenues collected by the Arkansas Livestock and Poultry Commission shall be deposited in the State Treasury as special revenues to be used for the maintenance, operation, and improvement of the commission.

(b) All fines and penalties resulting from arrests made or citations issued by commission enforcement officers shall be distributed as follows:

(1) Eighty percent (80%) to the Treasurer of State to be deposited into the State Treasury as special revenues and credited to the Livestock and Poultry Commission Disease and Pest Control Fund to be used as additional revenues for the operation of the enforcement unit; and

(2) Twenty percent (20%) to the city wherein the violation occurred or, if the violation occurred in an unincorporated area, to the county wherein the violation occurred.



§ 2-33-114 - Federal Arkansas Livestock and Poultry Commission Fund.

(a) There is created in the State Treasury a fund to be known as the "Federal Arkansas Livestock and Poultry Commission Fund".

(b) Federal funds as may be allotted to the Arkansas Livestock and Poultry Commission for maintenance and operation of its Agriculture Marketing Service Program shall be deposited in the fund created in this section.



§ 2-33-115 - Fees.

(a) The following fees shall be assessed by the Livestock and Poultry Commission:

(1) A fee of two dollars ($2.00) per head collected on all private-ownership cow tests in the state;

(2) A fee of two dollars ($2.00) per head collected on all horses sold in the state;

(3) On each state, district, and county fair held in the State of Arkansas there shall be levied a four and one half percent (4.5%) surcharge on each paid admission to the fairs, and such levy shall be remitted to the Treasurer of State, who shall deposit the revenues in the State Treasury to the credit of the Livestock and Poultry Special Revenue Fund.

(b) The commission is hereby authorized to promulgate such rules and regulations as are necessary to administer the fees, rates, or charges for services established herein.



§ 2-33-116 - Livestock and Poultry Fund funds.

The Executive Director of the Arkansas Livestock and Poultry Commission, with the approval of the Chief Fiscal Officer of the State, may transfer funds from the Livestock and Poultry Equine Infectious Anemia Control Fund to the Livestock and Poultry Fund Account.






Subchapter 2 - -- Livestock Division

§ 2-33-201 - Livestock.

There is established a Livestock Marketing Division of the Arkansas Livestock and Poultry Commission which shall have the responsibility of administering, under the direction of the commission, the USDA Beef Carcass Data Service and a feeder pig and feeder calf grading program authorized by this subchapter.



§ 2-33-202 - Rules and regulations.

The Arkansas Livestock and Poultry Commission shall promulgate such reasonable rules and regulations as it may deem necessary for the enforcement of the provisions of this subchapter.



§ 2-33-203 - Carcass data service.

(a) The Arkansas Livestock and Poultry Commission is authorized to establish a carcass data service which shall be established in cooperation with the United States Department of Agriculture and shall be in compliance with applicable standards and requirements as prescribed by the United States Department of Agriculture for carcass data services.

(b) The commission shall have the authority to establish a fee rate payment for the carcass data information, which shall be at least equal to United States Department of Agriculture guidelines, but may be increased by the commission when deemed necessary for the conduct of the program.



§ 2-33-204 - Feeder pig and feeder calf grading program.

(a) The Arkansas Livestock and Poultry Commission is authorized to establish a feeder pig and feeder calf grading program and shall be empowered to cooperate with the United States Department of Agriculture and other state agencies in this and other states to formulate and establish an "Arkansas Standard" for feeder pigs and feeder calves which shall be equal to or higher than United States Department of Agriculture quality grades as experience would require.

(b) (1) (A) The commission shall be empowered to establish a fee for feeder pig and feeder calf grading services to be charged those livestock producers requesting such service.

(B) The fees may be adjusted from time to time as it may be deemed necessary by the commission to defray the costs of the program.

(2) (A) Any livestock producer failing to pay the fees for service in accordance with the regulations promulgated by the commission shall forfeit the right thereafter to benefit from the service until the passed fees are paid.

(B) All unpaid costs shall be collectible by the commission in the same manner provided by law for collection of delinquent gross receipts taxes.



§ 2-33-205 - Intergovernmental cooperation.

(a) The Arkansas Livestock and Poultry Commission is authorized to cooperate with the appropriate federal agencies and the appropriate agencies of this state and other states for the purpose of coordinating laws, rules, and regulations governing market news, carcass data, and graded feeder pig and feeder calf sales, with the view of promoting high quality animal products and information.

(b) (1) The commission may enter in cooperative arrangements with cooperating adjoining states to provide standards of graded sales and cooperative use of graders and news reporters whereby cooperating states may pay a portion of the expenses and salaries of personnel.

(2) The moneys shall be collected and deposited in the Livestock and Poultry Commission Fund.



§ 2-33-206 - Funds from carcass data and grading programs.

All funds received by the Livestock and Poultry Commission for providing carcass data and feeder pig and feeder calf grading service shall be deposited in the State Treasury. Upon receipt, the Treasurer of State shall monthly credit the funds as nonrevenue receipts to an account to be known as the Livestock and Poultry Commission Fund to be used for salaries, expenses, equipment, maintenance, operation, and administrative expenses of the graded feeder pig or feeder calf program of the division.



§ 2-33-207 - Spraying of livestock.

(a) The Arkansas Livestock and Poultry Commission shall make reasonable and necessary rules and regulations for spraying livestock in this state for the eradication and control of ticks and other livestock pests.

(b) (1) (A) Any person in this state desiring to have livestock sprayed may make application to the commission. Spraying shall be done as soon as possible after application is made, within the limitations of equipment and personnel available to the commission.

(B) A charge of ten cents (10cent(s)) per head of livestock sprayed shall be charged by the commission to cover necessary costs of chemicals, personnel, and maintenance in spraying the livestock.

(2) No livestock shall be sprayed until the owner or person in charge thereof shall sign a statement in writing releasing the commission and the State of Arkansas of any claim or liability for any resulting damage to livestock because of the spraying.



§ 2-33-208 - Livestock spraying program payments.

(a) The Arkansas Livestock and Poultry Commission is authorized to maintain moneys being held in bank accounts derived from payments received in connection with the Livestock Spraying Program, as authorized by law, in bank accounts, and the commission may deposit future receipts from the program in those accounts in banks in this state.

(b) All of the payments derived from the program on deposit in, or hereafter deposited in, bank accounts as authorized in this section shall be maintained in a fund to be known as the Livestock and Poultry Commission Fund and shall be expended only for the purpose of defraying the costs of materials, supplies, and equipment and other necessary expenses in connection with the program.






Subchapter 3 - -- Poultry Division

§ 2-33-301 - Division of Markets and Grading.

There is established a Division of Markets and Grading of the Arkansas Livestock and Poultry Commission which shall have the responsibility of administering, under the direction of the commission, the provisions of "The Arkansas Egg Marketing Act of 1969", § 20-58-201 et seq., as amended, and the Poultry and Egg Grading Program authorized by this subchapter.



§ 2-33-302 - Civil service system.

(a) All inspectors, graders, supervisors, and other technical personnel employed by the Arkansas Livestock and Poultry Commission in connection with the Poultry and Egg Grading Program authorized in this subchapter shall be employed in job positions under a civil service system established by the commission.

(b) The commission shall identify the job positions subject to civil service coverage as authorized in this section and shall establish rules and regulations applicable to qualifications and tenure under the civil service system.



§ 2-33-303 - Poultry and egg grading program.

The Arkansas Livestock and Poultry Commission is authorized to establish a Poultry and Egg Grading Program in this state which shall be established in cooperation with the United States Department of Agriculture and shall be in compliance with the applicable standards and requirements as prescribed by the United States Department of Agriculture for federal poultry and egg grading purposes.



§ 2-33-304 - Providing of poultry and egg grading services.

(a) (1) The Arkansas Livestock and Poultry Commission shall promulgate such reasonable rules and regulations for poultry and egg grading in this state as may be necessary for the establishment and enforcement thereof.

(2) The rules and regulations shall be in compliance with the standards and requirements established by the United States Department of Agriculture for poultry and egg grading purposes.

(b) The commission may establish a formula or method of prorating the cost of providing the poultry grading services among the various processors or processing plants using the services.

(c) (1) Poultry and egg grading services shall be provided for only those processors or processing plants who make application, who shall comply with the rules and regulations promulgated by the commission, and who shall pay the cost of the services in accordance with regulations of the commission.

(2) (A) Any poultry or egg processor or egg processing plant failing to pay the cost of the services in accordance with the regulations promulgated by the commission shall forfeit the right to have poultry graded until the costs are paid.

(B) All unpaid costs shall be collectible by the commission in the same manner provided by law for collection of delinquent gross receipts taxes.



§ 2-33-305 - Intergovernmental cooperation.

The Arkansas Livestock and Poultry Commission is authorized to cooperate with the appropriate federal agencies and the appropriate agencies of this state and other states for the purpose of coordinating laws, rules, and regulations governing the interstate movement of eggs and graded poultry with a view of safeguarding the public health and quality of these products and at the same time endeavoring to eliminate interstate trade barriers.



§ 2-33-306 - Agreement with federal department.

The Arkansas Livestock and Poultry Commission is authorized to enter into a cooperative agreement with the United States Department of Agriculture whereby the commission will bill poultry and egg processors in Arkansas for poultry and egg grading and egg products inspection services performed by state and federal personnel and will collect charges for these services and remit a portion thereof to the department for the services performed by personnel of the United States Department of Agriculture in accordance with the provisions of §§ 2-33-301 -- 2-33-305, 2-33-307, and laws amendatory thereto.



§ 2-33-307 - Poultry and Egg Grading Fund.

(a) All funds received by the Arkansas Livestock and Poultry Commission for providing poultry and egg grading services shall be deposited in the State Treasury. Upon receipt of the funds, the Treasurer of State shall monthly credit them as special revenues to an account to be known as the "Poultry and Egg Grading Fund", to be used for salaries, expenses, equipment, maintenance, operation, and administrative expenses of the Poultry and Egg Grading Program of the commission as provided by law.

(b) All funds collected by the commission from poultry and egg processors for poultry and egg grading and egg products inspection services shall be deposited in the State Treasury as special revenues and shall be credited to the Poultry and Egg Grading Fund to be used for funding the poultry and egg grading and egg products inspection program and to make payments to the United States Department of Agriculture for poultry and egg grading and poultry products inspection services performed by employees of the United States Department of Agriculture.



§ 2-33-308 - Overtime compensation.

The Arkansas Livestock and Poultry Commission's Poultry and Egg Grading Program is hereby authorized to pay ordinary, customary, and necessary overtime compensation in accordance with rules and regulations promulgated by the Chief Fiscal Officer of the State to those employees, including egg and poultry grader supervisors, engaged in the inspection and grading of eggs and poultry products.






Subchapter 4 - -- Other Divisions or Committees






Chapter 34 - Brands and Marks

Subchapter 1 - -- General Provisions

§ 2-34-101 - Earmark and brand to be recorded.

(a) Every person in this state who has cattle, hogs, sheep, or goats shall have an earmark and brand, and but one (1) of each, and differing from the earmark and brand of his or her neighbors.

(b) The earmark and brand shall be recorded by the clerk of the county court where the cattle, hogs, sheep, or goats shall be.



§ 2-34-102 - Age for branding and earmarking.

(a) Cattle shall be marked with the earmark or branded with the brand of the owner on or before twelve (12) months old.

(b) Hogs, sheep, and goats shall be marked with the earmark of the owner on or before they are six (6) months old.



§ 2-34-103 - Brands or marks of minors.

(a) A minor owning cattle or hogs separate from those of the parent or guardian may have a brand or mark, which shall be recorded.

(b) The parent or guardian shall be responsible for the proper use of the mark and brand of any minor.



§ 2-34-104 - Record of marks and brands.

(a) It shall be the duty of the clerks of the county courts in each county to keep a well-bound book in which they shall record the marks and brands of each individual who may apply to them for that purpose.

(b) The book shall be subject to the examination of every citizen of the county at all reasonable office hours, free of charge for the examination.



§ 2-34-105 - Rebranding or remarking purchased stock.

(a) A person purchasing or acquiring cattle or other stock, where he or she brands or marks them with his or her brand or mark after the acquisition of the animals, shall do it in the presence of one (1) or more of his or her neighbors.

(b) The neighbors are authorized to certify to the fact of branding or marking being done, where done, and in what brand or mark the cattle or other stock were previously, and in what brand or mark they were rebranded or remarked.



§ 2-34-106 - Disputes about earmarks or brands.

If any dispute shall arise about any earmark or brand, it shall be decided by reference to the book of marks and brands kept by the clerk of the county court.






Subchapter 2 - -- Division of Brand Registry

§ 2-34-201 - Definitions.

As used in this subchapter:

(1) "Brand" means a permanent identification burned or frozen into the hide of a live animal with a hot iron or hot or frozen chemical in letters, numbers, or figures, each of which is at least three inches (3'') in overall length or diameter and is to be considered in relation to its location on the animal;

(2) "Commission" means the Arkansas Livestock and Poultry Commission;

(3) "Director" means that person employed by the Arkansas Livestock and Poultry Commission to administer the provisions of this subchapter;

(4) "Division" means the Division of Brand Registry; and

(5) "Livestock" and "animal" mean any cattle, horse, or mule.



§ 2-34-202 - Penalty.

(a) Any person who knowingly places any brand upon any livestock that has not been registered with the Division of Brand Registry or that duplicates a brand that is registered with the division shall be guilty of a Class A misdemeanor.

(b) Duplication shall constitute the use of a similar brand used in any position on the animal designated for use of a registered brand such as the head, neck, shoulder, rib, hip, or breeching.



§ 2-34-203 - Creation.

(a) (1) There is created in the Arkansas Livestock and Poultry Commission a Division of Brand Registry which shall consist of a director and such other personnel as may be necessary to carry out the provisions of this subchapter.

(2) The Director of the Division of Brand Registry in the Arkansas Livestock and Poultry Commission shall be employed by the commission.

(b) The commission shall serve as an adjusting committee in the matter of determining conflicts of brands, and the decision of the committee shall be final.



§ 2-34-204 - Rules and regulations.

The Director of the Division of Brand Registry in the Arkansas Livestock and Poultry Commission shall have the authority to prescribe all rules and regulations he or she shall deem necessary to carry out the provisions of this subchapter.



§ 2-34-205 - Custody of county brand records.

(a) All county brand records of the various counties of the state shall be property of the Division of Brand Registry in the Arkansas Livestock and Poultry Commission, and it shall be unlawful for any county clerk to accept any brand for registry.

(b) The division shall collect all county brand record books and place them in its office and preserve them as public records.

(c) The division shall furnish a record of any brand record in the county record books to any person for a fee of one dollar ($1.00) per brand.



§ 2-34-206 - State Brand Book.

(a) The Director of the Division of Brand Registry in the Arkansas Livestock and Poultry Commission shall publish the State Brand Book which shall contain a facsimile of each and every brand and mark that is registered with the Division of Brand Registry in the Arkansas Livestock and Poultry Commission showing the name and address of the owner, together with the pertinent laws, rules, and regulations pertaining to registration and reregistration of brands and marks.

(b) The director, on or before January 1, 1960, and every five (5) years thereafter, will have published the State Brand Book showing all the brands recorded with the division prior to December 1, 1959, and every five (5) years thereafter.

(c) Supplements to the State Brand Book shall be published every three (3) months.



§ 2-34-207 - Notification to registrants.

Prior to publication of any revised State Brand Book, all registered brand owners and assignees in the previous book or supplements thereto shall be notified in writing that their brand has terminated and that the brand must be renewed if the person desires to keep the brand.



§ 2-34-208 - Registration of brands.

(a) Every person desiring to adopt a brand, or to continue to use a brand, shall make application to the Division of Brand Registry in the Arkansas Livestock and Poultry Commission for the registration of the brand in the manner prescribed in this section.

(b) The division shall prepare a standard form which shall be made available to those persons who desire to apply for a brand.

(c) The applicants shall show a front, rear, left, and right side view of the animals upon which the brand will be eligible for registry.

(d) The brand location shall be designated in the following body regions: head, right jaw, neck, shoulder, rib and right and left jaw, neck, shoulder, rib and neck, right and left hip, thigh and breeching.

(e) The applicant shall select not less than three (3) distinct brands and list them in the preferred order and shall likewise select three (3) locations on the animal and list them in preferred order.

(f) Applications for registration or reregistration shall be properly signed and notarized and accompanied by a fee of five dollars ($5.00).

(g) A brand, if approved and accepted by the division for registry, shall be of good standing during the five-year period in which it is recorded.



§ 2-34-209 - Brands reserved to state.

(a) There is reserved to the state the brands of "B" and "T" on the left jaw of any cattle, and it shall be unlawful for any person to use them.

(b) Cattle carrying these brands shall be claimed as reactors to Brucellosis abortus, known as bangs disease, and tuberculosis, known as T.B.



§ 2-34-210 - Sale of book.

(a) The State Brand Book and all supplements thereto, for a five-year period, shall be sold to the public for ten dollars ($10.00).

(b) Any supplement to any brand book shall be sold at fifty cents (50cent(s)) each.

(c) The county clerk and the sheriff of each county shall receive all brand books and supplements without cost to their respective county.



§ 2-34-211 - Book as evidence of ownership.

(a) Brands appearing in the current edition of the State Brand Book or supplements thereto shall be prima facie evidence of ownership and shall take precedence over brands of like kind should the question of ownership arise.

(b) The owner whose brand does not appear in the State Brand Book or supplement thereto shall produce evidence to establish his or her title to the property in the event of controversy.



§ 2-34-212 - Transfers of registered brands.

(a) (1) Only brands appearing in the current edition of the State Brand Book and the supplements thereto shall be subject to sale, assignment, transfer, devise, or bequest, the same as other personal property.

(2) The transfer of title must be recorded with the Division of Brand Registry in the Arkansas Livestock and Poultry Commission. The fee for recording it shall be one dollar ($1.00).

(b) (1) All persons selling livestock branded with their brand recorded in a current edition of the State Brand Book or supplements thereto shall execute a written transfer of ownership to the purchaser.

(2) Should the purchaser suffer any damages due to seller's failure to execute a written transfer of ownership, then the seller shall be liable for any and all damages decided upon by any court of competent jurisdiction.



§ 2-34-213 - Brand Registry Fund.

All funds collected by the Division of Brand Registry in the Arkansas Livestock and Poultry Commission pursuant to this subchapter shall be deposited monthly in the State Treasury as special revenues, and they shall be credited by the Treasurer of State to the "Brand Registry Fund", which is established by this section, to be used exclusively for the maintenance and operation of the division.






Subchapter 3 - -- Drovers

§ 2-34-301 - Penalty.

(a) A willful violation of this subchapter shall be a violation.

(b) At the discretion of the court, an offending party shall upon conviction be fined in any sum not exceeding five hundred dollars ($500).



§ 2-34-302 - Duty to brand stock.

All persons driving horses, mules, asses, cattle, sheep, hogs, or other stock through this state are required to have a mark or brand with which they shall uniformly mark or brand their stock on some conspicuous part of the animals.



§ 2-34-303 - Certificate of compliance.

(a) Upon entering the state, drovers shall apply to the Director of the Division of Brand Registry and there record their mark or brand, and, upon the oath or affirmation, of one (1) or more credible witnesses who shall be citizens of the state to the effect that § 2-34-302 has been complied with, the director shall give them a certificate bearing the seal of the state, attested by the director, which must show that the parties have complied with the requirements of this section and § 2-34-302.

(b) A failure to comply with this section shall subject the parties to having their drove detained until they procure the necessary certificate.



§ 2-34-304 - Duty to keep other stock separated.

(a) (1) If, in passing through this state, any horses, asses, cattle, sheep, hogs, or other stock should fall in with, or attempt to follow any drove, it shall be the duty of the drover to turn them out or keep them from following.

(2) In no case shall he or she mark, brand, kill, or in any way injure them.

(b) (1) A violation of this section shall be punishable as is prescribed by law for marking, branding, enticing away, or killing stock belonging to another.

(2) If complaint shall be made to any justice of the peace, verified by the affidavit of the complainant, that the drover has violated this section, he or she shall cause a writ to issue, to be called a writ of detention, which writ may be in the following form, viz:

Click here to view form

To cause the detention of the drove or other property of the drover and have the stock examined.

(c) The complainant or any other party may recover his or her property, as in any other case, in which event the drover shall pay all costs accruing under this section.









Chapter 35 - Marketing, Sale, and Transportation

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Delivering, Transporting, or Selling of Livestock

§ 2-35-201 - Applicability.

Wherever the words "hogs, cattle, horses, sheep, goats, and other livestock" are used in this subchapter, they shall include these animals whether dead or live.



§ 2-35-202 - Exemptions.

Nothing in this subchapter shall be construed as to prohibit any person from driving across any county line any horse or mule-drawn conveyance or any animal mentioned in this subchapter, or riding any horse or mule across any county line, the animal being driven or ridden by the owner or one who is legally entitled thereto.



§ 2-35-203 - Penalty.

Anyone violating any provision of this subchapter shall be guilty of a Class B misdemeanor.



§ 2-35-204 - Transfer record.

(a) Any person who desires to deliver or transport, in any manner whatever, any hogs, cattle, horses, or domestic livestock from one (1) county to another within the state, or from one (1) county to another without the state, shall make in triplicate a written transfer record of the transaction before delivering or transporting the livestock.

(b) The transfer record shall contain:

(1) The date on which delivery is made;

(2) The name of the seller or deliverer;

(3) The name of the consignee and address thereof;

(4) The description of every individual head to be delivered, the description to be made by fleshmark, earmark, and brand, including the approximate individual weight and the sex thereof;

(5) The date obtained by deliverer or seller; and

(6) The name and address of the person from whom each individual head was obtained, where the head has not been in the possession of and under the seller's mark and brand for six (6) months.



§ 2-35-205 - Standard form.

The Director of the Department of Finance and Administration is directed to prepare a standard form of transfer record to be used in accordance with this subchapter. The form shall contain the information specified in this subchapter and shall contain a space to be used by officers and toll bridge operators to state the information they are directed to furnish.



§ 2-35-206 - Verification of record.

The transfer record shall contain the information as set out in § 2-35-204 and be sworn and subscribed to before any notary public or any other person authorized to take acknowledgments or before any two (2) owners of real property residing in the seller's township, authorized according to law to take acknowledgments, with the oath and subscription to be made by the seller in person.



§ 2-35-207 - Perjury.

The law of perjury now in force in the State of Arkansas shall apply to transfer records.



§ 2-35-208 - Filing and acknowledgment of record required.

(a) (1) When the transfer record shall have been sworn and subscribed to by the seller and before any of the animals mentioned in this subchapter shall be carried, delivered, or transported across any county line, the original of the transfer record shall be filed by the seller or his or her duly authorized agent with the notary public or other person authorized in this subchapter who took the acknowledgment.

(2) The notary public or other person authorized in this subchapter shall affix his or her name and seal of office, if any, thereto.

(3) (A) The notary public or other person authorized in this subchapter to take acknowledgments shall file, within forty-eight (48) hours after acknowledging the transfer, one (1) copy of the transfer record in the office of the county clerk.

(B) The transfer record shall be subject to inspection by any interested person.

(b) Any person authorized to take acknowledgments under this section failing to file a transfer record as provided in this section shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

(c) The notary public or any other person authorized by law to take acknowledgments, or any two (2) owners of real property residing in the seller's township, taking the acknowledgment on a transfer record may charge a fee of ten cents (10cent(s)) for each transfer record, irrespective of the number of animals contained thereon, and the county clerk may charge a fee of ten cents (10cent(s)) for filing it.



§ 2-35-209 - Duplicate of record.

(a) Common carriers, trucks-for-hire, stockyards, and all other persons are prohibited from receiving any hogs, cattle, horses, sheep, goats, and other domestic livestock for transportation, slaughter, or for any other purpose unless the person offering the hogs, cattle, horses, sheep, goats, and other livestock shall deliver to the common carrier, truck-for-hire, stockyards, or to any other persons a duplicate copy of the transfer record. This record shall show the complete information as required by this subchapter and bear the signature and seal of a notary public or any other person authorized by law to take acknowledgments or any two (2) owners of real property residing in the seller's township of the county in which the hogs, cattle, horses, sheep, goats, and other livestock are offered for transportation, slaughter, or for any other purposes.

(b) (1) Common carriers and trucks-for-hire shall comply with the provisions of this subchapter where these animals are to be transported or delivered from one (1) county to another within the state or from one (1) county to outside the state.

(2) Stockyards and all other persons shall comply with the provisions of this subchapter where the animals have been transported or delivered from another county within the state.



§ 2-35-210 - Authority to stop and inspect transporting vehicles.

(a) (1) All peace officers and their deputies, revenue department inspectors, highway patrolmen, Department of Arkansas State Police, toll bridge keepers, ferryboat operators, and constables shall have the authority to stop each and every vehicle transporting any of the animals mentioned in this subchapter for the purpose of inspecting the transfer record carried by the operator of the vehicle and to examine the animals in the vehicle.

(2) Any officer making an examination shall make a notation on the transfer record carried by the driver of the vehicle and shall note the date and time of inspection.

(b) If any of the named officers, upon investigation, find that the transfer record covers any different animals than those in the vehicle or find that the stock is being transported without the operator having the transfer record, they shall have the authority and it shall be their duty to stop the further transportation of the stock by requiring the driver of the vehicle to proceed to the nearest peace officer where the vehicle and stock can be held until the operator of the vehicle obtains a proper transfer record as provided in this subchapter.



§ 2-35-211 - Additional requirements for slaughtered or stored animals.

(a) Every person receiving slaughtered, or for slaughter, or for storage, any animal as defined in this subchapter, in addition to the other requirements set out in this subchapter, shall be required to:

(1) (A) Demand and keep the hide of the animal for the period of twenty-four (24) hours from the date it was received, if it was received dead.

(B) If the animal is received alive, the hide shall be kept for twenty-four (24) hours after slaughter; and

(2) Keep a permanent record which shall show the following:

(A) Date and time of receipt of every animal;

(B) Name and address of person from whom each animal was purchased;

(C) Amount paid;

(D) Mark and brand and brief description of each animal; and

(E) License number and brief description of the truck or conveyance delivering each animal.

(b) The hides and records provided for in this section shall be open to the inspection of any citizen.

(c) Any person, firm, or corporation violating any provisions of this section shall be deemed guilty of a misdemeanor.



§ 2-35-212 - Sales within county.

(a) Whenever any hogs, cattle, sheep, goats, and other livestock are sold for slaughter by anyone within the county and whenever any carcass of any of the named animals is sold by anyone within the county, the seller must make a bill of sale of the animal in duplicate, giving the complete information as contained in § 2-35-204, retaining the duplicate, and delivering the original to the purchaser at the time of delivery of the animal or carcass.

(b) The seller and purchaser shall keep their respective copies of the bill of sale in their permanent files, subject to inspection at all times by any police officer within the state.



§ 2-35-213 - Bonding of nonresident poultry purchasers.

(a) (1) Every nonresident poultry processor, distributor, or trucker who customarily purchases any poultry from the producers in this state shall post a bond with the Secretary of State in the amount of ten thousand dollars ($10,000) with some corporate surety authorized to issue these bonds in this state as surety thereon, to ensure producers of the payment for the poultry if for any reason, including insolvency of the buyer, the buyer shall fail to make payment for the poultry.

(2) The aggregate liability of the surety to all the producers in no event shall exceed the amount of the bond.

(b) Any nonresident person engaging in the business of buying poultry who shall purchase any poultry from the producer in this state without having filed the surety bond required in this section shall be guilty of a misdemeanor. Upon conviction, an offender shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).



§ 2-35-214 - Interstate movement of cattle.

The interstate movement of cattle shall be exclusively governed and regulated in accordance and compliance with the rules and regulations of the United States Department of Agriculture.



§ 2-35-215 - Interstate shipping points.

(a) The state inspector of cattle or other livestock requiring inspection under the rules and regulations of the federal government relating to shippers from the State of Arkansas shall provide shipping points to facilitate convenience and expenses to shippers.

(b) (1) The inspector shall provide shipping points at Little Rock, Pine Bluff, Hot Springs, El Dorado, Hope, DeQueen, Waldron, Danville, Mena, Brinkley, Dermott, Arkadelphia, Batesville, Dumas, Dardanelle, Booneville, Van Buren, Rogers, Perry, Beebe, Monticello, Paris, Star City, Heber Springs, and Elba.

(2) At each of these places, there shall be provided a dipping vat with a federal representative to control, operate, and inspect all animals brought there for inspection.

(c) Counties not being under quarantine regulations may be exempt from the provisions of this section.






Subchapter 3 - -- Arkansas Beef Council

§ 2-35-301 - Purpose.

The purpose of this subchapter is to promote the growth and development of the beef cattle industry in Arkansas by research, promotion, and market development and thereby promote the general welfare of the people of Arkansas.



§ 2-35-302 - Penalty.

(a) (1) A buyer who fails to file a report or pay any assessment within a required time set by the Director of the Department of Finance and Administration shall forfeit to the director a penalty of five percent (5%) of the assessment determined to be due plus one percent (1%) for each month of delay, or fraction of a month, after the first month after the report was required to be filed or the assessment became due.

(2) The penalty shall be paid to the director and shall be disposed of by him or her in the same manner as funds derived from payment of assessments imposed in this subchapter.

(b) The director shall collect the penalty levied in this section, together with the delinquent assessment, by any or all of the following methods:

(1) Voluntary payment by the person liable;

(2) Legal proceedings instituted in a court of competent jurisdiction; or

(3) Injunctive relief to enjoin any buyer owing the assessment or penalty from operating his or her business or engaging in business as a buyer of cattle until the delinquent assessment or penalty is paid.

(c) Any person required to pay the assessment provided for in this subchapter who refuses to allow full inspection of the records relating to the liability of the person for the assessment imposed in this subchapter or who shall hinder or in any way delay or prevent inspection shall be guilty of a violation and upon conviction shall be punished by a fine not exceeding five hundred dollars ($500).



§ 2-35-303 - Creation -- Members -- Organization.

(a) The Arkansas Beef Council is created.

(b) (1) The council shall be composed of seven (7) members appointed by the Governor and confirmed by the Senate as follows:

(A) Three (3) cattle producer members shall represent the Arkansas Farm Bureau Federation and shall be appointed from a list of names submitted by the board of directors of that organization;

(B) Three (3) cattle producer members shall represent the Arkansas Cattlemen's Association and shall be appointed from a list of names submitted by the board of directors of that organization; and

(C) One (1) member shall be an active Arkansas livestock market operator who shall be appointed from the state at large.

(2) Each year, not less than thirty (30) days prior to the expiration of the terms of the current council members whose terms expire in that year, the organizations named shall submit to the Governor two (2) nominees for each position to be filled on the council from the respective organizations. The Governor shall appoint a succeeding member to the council from each organization's list of nominees.

(3) Each member selected shall serve for a term of three (3) years and until his or her successor is duly selected as provided in this section.

(4) Vacancies in any unexpired term shall be filled by the Governor for the remainder of the unexpired term. The member appointed to fill the vacancy shall represent the same organization as the person whose term is unexpired.

(c) Members of the council shall meet and organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the council whose duties shall be those customarily exercised by those officers or specifically designated by the council.

(d) The council may establish rules and regulations for its own government and for the administration of the affairs of the council.



§ 2-35-304 - Levy of assessment on cattle.

(a) (1) Within ninety (90) days after February 14, 1983, the Arkansas Beef Council shall cause an election to be held on the question of the levy of an assessment of twenty-five cents (25cent(s)) per head on all cattle sold in the state.

(2) The election shall be held at the offices of the county Agricultural Stabilization and Conservation Services in each county in the state.

(3) The council shall set the date for conducting the election in each county, shall furnish ballots for the election, and shall prescribe voting procedures for the election.

(4) Each cattle owner or producer who owned or produced cattle in the year immediately preceding the election may vote in the election.

(b) (1) If a majority of the cattle owners and producers in the state voting at the election vote for the levy of an assessment of twenty-five cents (25cent(s)) per head on cattle sold in the state, the assessment shall be applicable to all sales made on and after a date specified by the council. The date shall not be later than ninety (90) days after certification of the results of the election.

(2) The assessment shall be a continuing levy until either terminated by the council or until another election is held at which a majority of the cattle owners and producers in the state vote against the levy.

(c) (1) When petitions containing the signatures of twenty percent (20%) of the cattle owners and producers in the state, as determined by the latest available agricultural census, are filed with the council requesting that the question of continuing the per-head assessment be submitted to a vote of the cattle owners and producers, the council shall cause an election to be held within ninety (90) days after the filing of the petitions.

(2) The election shall be conducted in the same manner as the initial election held on the question of the levy of the assessment.

(3) If a majority of the owners and producers voting at the election vote against the levy of the assessment, the assessment shall not be levied unless and until the levy is thereafter approved at an election called by the council.

(d) If the federal Beef Promotion and Research Act of 1985 and the administrative orders and rules adopted under it are discontinued for any reason, the assessment of twenty-five cents (25cent(s)) per head of cattle sold in this state shall be reactivated the same as if the national program had never existed, and there is levied without any election an additional assessment of seventy-five cents (75cent(s)) per head of cattle sold in this state to be collected as provided in § 2-35-305 and disposed of as provided in § 2-35-308.

(e) (1) Within ninety (90) days after beginning the collection of the seventy-five-cent assessment, the council shall cause an election to be held on the question of the levy of an assessment of seventy-five cents (75cent(s)) per head on all cattle sold in the state.

(2) The election shall be held in the manner prescribed in subsections (a)-(c) of this section.

(f) (1) If a majority of the cattle owners and producers in the state voting at the election vote for the levy of the additional seventy-five cents (75cent(s)) per head on cattle sold in the state, the assessment shall continue until either terminated by the council or until another election is held at which a majority of the cattle owners and producers in the state vote against the levy.

(2) If a majority of the cattle owners and producers in the state voting at the election vote against the levy of the additional seventy-five cents (75cent(s)) per head on cattle sold in the state, the assessment shall be discontinued and shall not be levied again unless and until the levy is thereafter approved at an election called by the council.



§ 2-35-305 - Collection by purchasers.

(a) (1) The assessment levied pursuant to this subchapter shall be collected by each purchaser of cattle in Arkansas, whether or not the purchaser is a resident of Arkansas.

(2) Each purchaser shall monthly report and remit the assessments collected to the Director of the Department of Finance and Administration at the time, in the manner, and on forms prescribed by the director.

(b) For purposes of this subchapter, purchasers or buyers of cattle shall include, but not be limited to:

(1) Livestock auction markets;

(2) Packers;

(3) Order buyers, who are registered or licensed, buying on order and not through a public market; and

(4) Individual organizations, groups, or firms, in the case of organized sales, special sales, breed association sales, and feeder calf sales.



§ 2-35-306 - Records and reports.

(a) The Director of the Department of Finance and Administration is authorized and directed to adopt appropriate rules and regulations regarding records to be kept by cattle buyers and regarding reporting and remittance of the assessment levied in this subchapter and to prescribe forms upon which reports are to be made.

(b) The director may, by regulation, require the reports to contain such information as he or she shall deem necessary or appropriate to assure the proper enforcement of this subchapter and the efficient and effective collection of the assessment levied pursuant to it.



§ 2-35-307 - Inspection of records and regulations.

(a) Records maintained by cattle buyers pursuant to the requirements of this subchapter or regulations of the council adopted pursuant to it shall be made available for inspection at any reasonable time upon written request by the Director of the Department of Finance and Administration or any duly authorized agent or representative.

(b) Buyers, at such times as the director may require, shall submit reports or other documents containing information deemed necessary for the efficient collection of the assessment imposed in this subchapter.

(c) The director shall have the power to cause any duly authorized agent or representative to enter at reasonable times upon the premises of buyers of cattle and examine or cause to be examined by the agent any records which may pertain to the payment of the assessment or enforcement of the provisions of this subchapter.



§ 2-35-308 - Disposition of funds.

(a) The Director of the Department of Finance and Administration shall deposit all assessments and penalties collected pursuant to this subchapter in the State Treasury.

(b) (1) After deducting three percent (3%) for credit to the Constitutional and Officers Fund and the State Central Services Fund, the Treasurer of State shall credit the remainder to the Arkansas Beef Council Fund, which is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(2) All funds so credited to the Arkansas Beef Council Fund shall be used in such manner as the council deems appropriate for:

(A) Arkansas beef promotion and research;

(B) The operation and maintenance of the council office; and

(C) Payment of expenses of the board members in accordance with § 25-16-901 et seq.



§ 2-35-309 - Program to enhance cattle industry.

(a) The Arkansas Beef Council shall plan and conduct or cause to be conducted a program of promotion, market development, research, or related beef activities designed to enhance the cattle industry in Arkansas.

(b) (1) The council is authorized to use the funds derived from the assessment imposed in this subchapter for these purposes, including basic administration expenses of the plan.

(2) Use of these funds may be applied as prescribed in this section within or without the State of Arkansas, including regional, national, and international applications.

(3) The funds may also be used to defray costs of referenda.



§ 2-35-310 - Refunds.

Any cattle producer may request and receive a refund of the amount deducted from the sale of his or her cattle if he or she makes a written application with the Director of the Department of Finance and Administration within forty-five (45) days from the date of sale, supported by copies of sales slips signed by the buyer and, if the application is filed before the annual accounting is made of the funds, not later than July 1 each year.






Subchapter 4 - -- Beef Promotion and Research

§ 2-35-401 - Purpose.

(a) It is found and determined by the General Assembly that:

(1) The Arkansas law which creates the Arkansas Beef Council authorizes an assessment of twenty-five cents (25cent(s)) per head on all cattle sold in the state;

(2) Since the enactment of the Arkansas law, the United States Congress and the United States Department of Agriculture have established a national beef promotion and research program under which there is an assessment of one dollar ($1.00) per head on all cattle sold;

(3) Under the national program, a qualified state beef council is authorized to retain fifty cents (50cent(s)) of each one dollar ($1.00) per head assessment for financing a state beef promotion and research program if authorized by state law;

(4) The one dollar ($1.00) per head national assessment is currently required to be collected but is subject to a referendum within twenty-two (22) months after the issuance of the beef promotion and research order by the United States Secretary of Agriculture;

(5) It is essential that appropriate legislation be enacted in Arkansas to provide for the collection of the one dollar ($1.00) per head assessment and the retention by the state of fifty cents (50cent(s)) of each one dollar ($1.00) assessment during the interim from the date of the order until the referendum process is completed and thereafter in the event the producers voting at the referendum approve a continuation of the assessment; to further assure that in the event the producers voting at the referendum vote against continuing the one dollar ($1.00) per head assessment, the present Arkansas law providing for an assessment of twenty-five cents (25cent(s)) per head will be automatically reactivated.

(b) Therefore, it is the intent and purpose of this subchapter to suspend the collection of the twenty-five cents (25cent(s)) per head assessment provided for in § 2-35-301 et seq. and to provide for the collection of the one dollar ($1.00) per head national assessment levied for beef promotion and research so long as the national program continues in effect, with fifty cents (50cent(s)) of the assessment to be retained for the Arkansas Beef Council, and to provide that if the producers voting at the referendum provided for in the Beef Promotion and Research Act of 1985 and the administrative order issued pursuant thereto vote to discontinue the one dollar ($1.00) per head national assessment, then the provisions of § 2-35-301 et seq. and the assessment of twenty-five cents (25cent(s)) per head of cattle sold in this state will be reactivated the same as if the national program had never existed.



§ 2-35-402 - Applicability.

(a) (1) The provisions of this subchapter shall remain in effect so long as the national beef promotion and research program established by the Beef Promotion and Research Act of 1985 and the administrative orders and rules issued pursuant to that act continue in effect.

(2) If the program is terminated as a result of the referendum provided for in that act or for any other reason, the provisions of this subchapter shall expire. Thereafter, the provisions of § 2-35-301 et seq. concerning the levy and collection of an assessment on cattle sold in this state to support the Arkansas Beef Promotion and Research Program shall be enforced.

(b) The provisions of this subchapter shall not repeal or modify the provisions of § 2-35-301 et seq., but the provisions of § 2-35-301 et seq., so far as they relate to the levy and collection of an assessment of twenty-five cents (25cent(s)) per head on cattle sold in this state, shall be suspended until such time as the national beef promotion and research program is terminated.



§ 2-35-403 - Assessment -- Conduct of program.

(a) The assessment levied pursuant to the national beef promotion and research program in the amount of one dollar ($1.00) per head of cattle sold shall be collected, reported, and remitted to the Director of the Department of Finance and Administration by the persons, in the manner, and at the times prescribed by the Beef Promotion and Research Act of 1985 and the administrative orders and rules issued pursuant to the provisions of that act.

(b) Records concerning cattle sales and the collection of assessments shall be maintained.

(c) The national beef promotion and research program shall in all respects be conducted in Arkansas in conformity with federal law, orders, and regulations regarding the program so long as the national beef promotion and research program is in effect.



§ 2-35-404 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to adopt appropriate rules and regulations not inconsistent with this subchapter or the federal law, orders, and rules regarding the national beef promotion and research program as he or she may deem necessary to carry out the intent and purposes of, and to assure compliance with, this subchapter and the federal laws, orders, and rules relating to the national beef promotion and research program.



§ 2-35-405 - Disposition of funds.

(a) The Director of the Department of Finance and Administration shall deposit in the State Treasury all funds collected by him or her pursuant to this subchapter and the federal Beef Promotion and Research Act of 1985 and the federal administrative orders and rules issued pursuant to that act. Beginning with funds collected by him or her on and after the first day of the month next following January 22, 1987, the Treasurer of State shall:

(1) Credit to the National Beef Promotion Account fifty cents (50cent(s)) of each one dollar ($1.00) per head assessment collected;

(2) Deduct three percent (3%) of the remaining funds for credit to the Constitutional Officers Fund and the State Central Services Fund; and

(3) Credit the remainder of these funds to the State Beef Promotion Account.

(b) (1) Funds credited to the National Beef Promotion Account shall be remitted by the Arkansas Beef Council to the Cattlemen's Beef Promotion and Research Board established in the federal Beef Promotion and Research Act of 1985 in the manner prescribed in that act and in administrative orders and rules issued pursuant to that act.

(2) Funds credited to the State Beef Promotion Account shall be used in such manner as the Arkansas Beef Council deems appropriate for Arkansas beef promotion and research and for the operation and maintenance of the Arkansas Beef Council's office and the payment of expenses of the council members in accordance with § 25-16-901 et seq.



§ 2-35-406 - National Beef Promotion Account.

There is created a National Beef Promotion Account in the Arkansas Beef Council Fund.



§ 2-35-407 - State Beef Promotion Account.

There is created a State Beef Promotion Account in the Arkansas Beef Council Fund.









Chapter 36 - Livestock Shows And Fairs

Subchapter 1 - -- General Provisions

§ 2-36-101 - Grading of fairs.

(a) The Arkansas Livestock and Poultry Commission may formulate necessary and appropriate rules and regulations for the grading of fairs on a point system in cooperation with an ad hoc advisory committee formed of representatives of agriculture consisting of representatives from the United States Department of Agriculture, the University of Arkansas Cooperative Extension Service, the Office of Agricultural Science and Technology of the Department of Career Education, and the Arkansas Fair Managers Association, which shall make recommendations as to criteria for the allotment of grade points to the commission.

(b) The advisory committee shall determine the entry classifications for which grade points would be allowed and delete from approval such classifications as beauty contests, baby shows, antique shows, skills contests, purchased machinery such as cars and farm equipment, or other noncreative categories which in their opinion would be nonproductive and not in accord with the concept of an agricultural and industrial convention.



§ 2-36-102 - Exhibitors.

An exhibitor shall be a single person who enters a display in the fair. Each unit shall not be construed as an exhibitor, but a person may be counted as an exhibitor in each classification in which he or she has an entry.



§ 2-36-103 - Sale of immoral, lewd, etc., items.

Any facilities which house county, district, or state fairs shall prohibit the sale of literature, pictures, clothing, or other materials which are immoral, lewd, obscene, indecent, or offensive. The prosecuting attorney shall be notified of any proposed sales of such material.






Subchapter 2 - -- Funding Generally

§ 2-36-201 - Administration.

The Arkansas Livestock and Poultry Commission shall be empowered and authorized to administer the provisions of this subchapter and adopt such regulations as it may deem necessary.



§ 2-36-202 - Premium funds generally.

Premium funds appropriated by the General Assembly for the purpose of assisting in the development of the agricultural, livestock, and related industries of the state shall be disbursed and, thereafter, expended by the county and district livestock show or fair associations in the manner and for the purposes provided in this subchapter.



§ 2-36-203 - Premium funds for state fair.

(a) The Arkansas Livestock Show Association shall be entitled to receive the total amount of funds appropriated by the General Assembly for the purpose of paying premiums at the Arkansas State Fair and Livestock Show after qualifying by the filing of an application with the Arkansas Livestock and Poultry Commission and furnishing bond to the State of Arkansas in such form and amount and containing such conditions therein and type of surety thereon as the commission shall by general regulations determine.

(b) (1) Premium funds paid over to the association shall be used only for the purpose of paying awards on approved entry classifications, the exhibitors of which are residents of this state.

(2) The association may pay awards on livestock to nonresident owners in an amount not in excess of ten percent (10%) of any premium funds received by it from an appropriation for the purpose of paying awards at the Arkansas State Fair and Livestock Show.



§ 2-36-204 - Division of funds among counties and districts.

(a) (1) Each county and district livestock show or fair association qualifying shall be entitled to that part of the total funds appropriated for the purpose that the qualifying grade points earned by that county for the previous year bear to the total grade points of all counties in which all qualifying associations are located.

(2) No county shall receive less than five hundred dollars ($500).

(b) (1) Counties having more than one (1) city or town in which regular sessions of circuit court are authorized by law and in which livestock shows have been held, if otherwise qualified, may participate in the county premium funds on the same basis as other county shows.

(2) Associations located in two (2) or more adjoining counties may hold a joint show upon approval of their respective associations, in which event, the funds due each association shall be paid to the executive officer of the joint show.



§ 2-36-205 - Use of premium funds.

(a) (1) Premium funds paid over by the Arkansas Livestock and Poultry Commission to the respective associations shall be used only for the purpose of paying awards on approved entry classifications, the exhibitors of which are residents of this state.

(2) Exhibitors shall be ineligible to receive such funds from more than one (1) county association during any fiscal year.

(b) Not less than twenty-five percent (25%) of premium funds paid over by the state to the respective associations shall be used for paying premiums to winners of awards in the junior division of 4-H and FFA shows.



§ 2-36-206 - Appropriations for construction and operation.

(a) (1) (A) Funds appropriated by the General Assembly to be used for construction of a district livestock show shall be paid over to the executive officers of the respective district livestock show or fair associations.

(B) None of the funds may be used for paying premiums at or for acquiring sites for the district shows.

(2) No state funds may be paid over to any district association unless and until the executive officer shall have furnished bond to the State of Arkansas in such form and amount and containing such conditions and type of surety as the Arkansas Livestock and Poultry Commission shall by general regulation determine.

(b) (1) Funds appropriated by the General Assembly to be used for construction and operation of the Arkansas State Fair and Livestock Show shall be disbursed upon orders of the commission.

(2) The operating revolving fund set aside in a special account to be used for operating expenses in conducting the livestock show shall continue to be set aside for that purpose. All profits from the operation of the show shall be deposited in this account to the extent necessary to maintain the balance at the full amount of the initial deposit.

(3) If in any year the show is operated at a loss, then funds appropriated for this purpose by the General Assembly shall be used to the extent necessary to maintain the balance in the fund account at the full amount of the initial deposit.

(c) The commission shall designate the disbursing officers of all livestock show funds appropriated by the General Assembly.



§ 2-36-207 - Applications for funds.

(a) Each county and district livestock show or fair association desiring to participate in funds appropriated for a given fiscal year for the purpose of paying premiums on qualified entries as defined in this subchapter shall file an application during the month of June next preceding the fiscal year with the Arkansas Livestock and Poultry Commission.

(b) (1) The application shall include a complete report on the prior year's fair activities with regard to fair dates, exhibitors, classifications, amount of association funds paid as premiums over and above state funds, and any and all other information requested by the commission which it may deem necessary in order to classify and grade the fair.

(2) The application shall be made by the president, secretary, treasurer, or other executive officer of the association on forms to be prescribed and furnished by the commission.

(c) Only those applications received before the close of business on June 30 shall be considered by the commission in making allocation of funds appropriated for that purpose for the following fiscal year.



§ 2-36-208 - Bonding of executive officers.

No state funds may be paid over to any county and district livestock show or fair association unless and until the executive officer shall have furnished bond to the State of Arkansas in such form and amount and containing such conditions and type of surety as the Arkansas Livestock and Poultry Commission shall by general regulation determine.



§ 2-36-209 - Determination of bond and fund amounts.

(a) Within sixty (60) days after the closing date for the receipt of applications for funds, the Arkansas Livestock and Poultry Commission shall determine the amount of bond which the executive officer shall furnish and the amount of premium funds to which each county and district livestock show or fair association is entitled in accordance with the provisions of this subchapter.

(b) The state warrant issued in favor of each association for the amount found to be due shall be transmitted to the executive officer thereof upon receipt by the commission of a bond executed in conformity with its requirements.



§ 2-36-210 - Audits of expenditures.

(a) (1) The executive officer of each county, district, and state livestock show or fair association shall file an itemized listing of all expenditures of state funds with the Arkansas Livestock and Poultry Commission in a format developed by the commission.

(2) Upon request by the commission, the executive officer of each county, district, and state livestock show or fair association shall present to the commission adequate documentation supporting listed expenditures.

(b) The Division of Legislative Audit may audit all expenditures of state funds paid over to the executive officers of the respective county, district, and state livestock show or fair association and file a copy of the report of each audit with the commission.



§ 2-36-211 - Accounting reports by recipients.

(a) (1) Each county and district livestock show or fair association participating in funds appropriated for paying premiums or appropriated for construction purposes at the various county, district, and fair associations shall annually submit to the Arkansas Livestock and Poultry Commission an itemized listing of all expenditures.

(2) In addition, the association shall file with the commission the original invoices, contracts, and other supporting documents necessary to adequately support the claim for the amount of funds received from the commission for construction programs.

(b) (1) For those expenditures representing premiums and awards payments, the receiving association shall file with the commission a detailed listing of payees, amounts, and classifications of awards and cancelled checks in support thereof.

(2) The documentation of expenditures as set forth in this section shall be maintained by the commission until audited by the Division of Legislative Audit.

(c) The commission shall require that all documentation for the prior year's expenditures by an association be filed in compliance with subsections (a) and (b) of this section prior to the making of any further grants for premiums or construction to these associations.






Subchapter 3 - -- County and District Shows or Fairs

§ 2-36-301 - Northwest Arkansas District Fair and Livestock Show.

(a) There is established a district livestock show to be known as the "Northwest Arkansas District Fair and Livestock Show" to be located in Boone County, and to be managed by the existing livestock show association which manages and conducts the county livestock show in that county.

(b) Counties composing the Northwest Arkansas District Fair and Livestock Show district shall be Boone County, Newton County, Marion County, Baxter County, Searcy County, and Carroll County.

(c) The Northwest Arkansas District Fair and Livestock Show shall enjoy the same privileges and status as the four (4) previously established district livestock shows in the State of Arkansas.



§ 2-36-302 - Northeast Arkansas District Fair Advisory Board.

(a) (1) There is created the Northeast Arkansas District Fair Advisory Board, to be composed of the following members:

(A) One (1) member from Mississippi County;

(B) One (1) member from Craighead County;

(C) One (1) member from Greene County;

(D) One (1) member from Clay County;

(E) One (1) member from Crittenden County;

(F) One (1) member from St. Francis County;

(G) One (1) member from Cross County;

(H) One (1) member from Poinsett County;

(I) One (1) member from Jackson County;

(J) One (1) member from Lawrence County;

(K) One (1) member from Randolph County;

(L) One (1) member from Lee County;

(M) One (1) member from Woodruff County; and

(N) One (1) member from White County.

(2) (A) The county fair board of each county shall select the person from that county to be a member of the Northeast Arkansas District Fair Advisory Board.

(B) If any county does not have a county fair board, the county judge of that county shall appoint that county's representative to the Northeast Arkansas District Fair Advisory Board.

(C) (i) There is created an executive board that shall be composed of the members of the county fair board of the county in which the Northeast Arkansas District Fair is located.

(ii) The executive board shall be responsible for the day-to-day operations and maintenance of the Northeast Arkansas District Fair fairgrounds.

(3) Members of the Northeast Arkansas District Fair Advisory Board shall serve four-year terms, and any vacancies arising in the Northeast Arkansas District Fair Advisory Board membership shall be filled in the same manner as were the original appointments.

(b) (1) In all matters, the fair shall be subject to the rules of the Arkansas Livestock and Poultry Commission and otherwise conducted in the same manner as other district fairs.

(2) The location of the Northeast Arkansas District Fair shall be in Craighead County.

(c) The board shall annually select a chair from among its membership.

(d) After each federal decennial census, the membership on the board shall be reapportioned among the counties listed in subsection (a) of this section in such manner as to reflect the proportionate population of each county relating to the district as a whole.



§ 2-36-303 - Annual joint fair and livestock shows by adjoining counties.

(a) (1) Any two (2) or more adjoining counties in the state are authorized to enter into an agreement for and to conduct an annual joint fair and livestock show.

(2) (A) The agreement for a joint fair and livestock show shall be executed in writing by the county fair and livestock show association board of each of the participating counties.

(B) The agreement shall designate the location at which the annual joint fair and livestock show is to be conducted and shall contain such other provisions regarding the joint fair and livestock show as the boards of the respective participating county fair and livestock show associations shall deem necessary or appropriate to assure the proper and efficient conduct of the joint fair and livestock show.

(b) (1) When any two (2) or more adjoining county fair or livestock show associations conduct a joint fair and livestock show as authorized in this section, funds appropriated by the state for county livestock show construction shall be allocated and paid by the disbursing officer of the Arkansas Livestock and Poultry Commission to the executive officer of each participating county association the same as if each county were conducting a separate fair and livestock show.

(2) Construction funds received by each executive officer shall be transmitted to the appropriate official of the joint fair and livestock show to be used exclusively for construction of facilities for conducting the joint fair and livestock show.

(c) (1) (A) Each joint fair and livestock show conducted pursuant to the provisions of this section shall be graded and awarded qualifying grade points the same as if it were a single county show for the purposes of the allocation of state funds appropriated for premiums for county livestock shows.

(B) The amount of such funds allocated and distributed to any such joint fair and livestock show by the disbursing officer of the commission shall be based upon the qualifying grade points earned by the joint show.

(2) (A) In addition to the premium funds so allocated to the joint show on the basis of qualifying grade points, each participating county other than the county in which the joint show is located shall be eligible to receive from state funds appropriated for county livestock show premiums the amount of five hundred dollars ($500), which shall be paid annually by the disbursing officer of the commission to the executive officer of each participating county fair association the same as if each county were conducting a separate fair and livestock show.

(B) Premium funds received by each executive officer shall be transmitted to the appropriate official of the joint fair and livestock show to be used exclusively for premiums at the joint fair and livestock show.



§ 2-36-304 - Participation by nonresident landowner.

In the event any individual owns land in two (2) adjacent counties and the county in which he or she resides does not conduct a county livestock show, the individual shall be deemed to be eligible to participate in the county livestock show conducted in the county in which he or she owns land but does not reside.



§ 2-36-305 - District junior livestock shows.

(a) A junior livestock show is authorized for each of the six (6) livestock show districts of the state.

(b) Any organization desiring to establish a district junior livestock show shall make application and submit proposed organizational and operational plans for the district junior livestock show to the Arkansas Livestock and Poultry Commission.

(c) The commission may approve only one (1) district junior livestock show in each of the six (6) livestock show districts.

(d) Funds appropriated to the commission for district junior livestock shows shall be distributed equally to all district junior livestock shows.



§ 2-36-306 - North Central Arkansas District Fair and Livestock Show.

(a) There is established a district livestock show to be known as the "North Central Arkansas District Fair and Livestock Show" and to be located in Izard County.

(b) Counties composing the North Central Arkansas District Fair and Livestock Show district shall be Cleburne County, Fulton County, Independence County, Izard County, Sharp County, Stone County, and Van Buren County.

(c) The North Central Arkansas District Fair and Livestock Show shall enjoy the same privileges and status as previously established district livestock shows in the State of Arkansas.

(d) (1) There is created the North Central Arkansas District Fair Board, to be composed of fourteen (14) members. Two (2) members shall be selected from each county. One (1) member in each county shall be selected by the livestock show association in the county, and one (1) shall be selected by the Arkansas Farm Bureau Federation.

(2) The members of the board shall serve four-year terms. Any vacancies arising in the board membership shall be filled in the same manner as were the original appointments.



§ 2-36-307 - Arkansas-Oklahoma District Fair.

(a) There is established a district livestock show to be known as the "Arkansas-Oklahoma District Fair" and to be located in Fort Smith, Sebastian County, Arkansas at Kay Rodgers Park.

(b) The Arkansas-Oklahoma District Fair district shall be composed of:

(1) The Arkansas counties of Benton, Conway, Crawford, Franklin, Johnson, Logan, Perry, Polk, Pope, Scott, Sebastian, Washington, and Yell; and

(2) In Oklahoma:

(A) The counties of Adair, Cherokee, Haskell, Latimer, LeFlore, and Sequoyah that shall have exhibits counted for premium points but shall not receive Arkansas state funds; and

(B) The counties of Delaware, McCurtain, McIntosh, Muskogee, Pittsburg, and Wagoner that shall not be counted for premium points or receive Arkansas state funds.

(c) (1) The fair shall commence each year no later than the third Friday following Labor Day.

(2) However, the fair may not commence earlier than the third Friday following Labor Day unless all Arkansas county fairs in the district have been completed before the proposed earlier date.

(d) The fair shall enjoy the same privileges as previously established district fairs and livestock shows in the State of Arkansas.

(e) (1) There is created the Arkansas-Oklahoma District Fair Board to produce and administer the fair.

(2) The board shall be composed of:

(A) The District Fair Committee appointed by the Arkansas-Oklahoma Regional Education and Promotion Association, Inc.; and

(B) At the option of each county fair among the Arkansas fairs in the district, one (1) member from each fair appointed by the respective fairs.

(3) The board shall operate at the discretion of the members.









Chapter 37 - Arkansas Feed Law of 1997

§ 2-37-101 - Title.

This chapter shall be known as the "Arkansas Feed Law of 1997".



§ 2-37-102 - Enforcing agency.

This chapter shall be administered by the State Plant Board.



§ 2-37-103 - Definitions of words and terms.

When used in this chapter:

(a) "Board" means the State Plant Board.

(b) "Brand name" means any word, name, symbol, device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others.

(c) "Commercial feed" means all materials or combination of materials which are distributed for use as feed or for mixing in feed, unless such materials are specifically exempted. Unmixed whole seeds, when such whole seeds are not adulterated, are exempt. The board by rule may exempt from this definition, or from specific provisions of this chapter, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances when such commodities, compounds or substances are not intermixed with other materials, and are not adulterated. Feed supplied to contract feeders and feed ingredients supplied to integrated operators are not commercial feed and are therefore exempt if granted an exemption license in accordance with § 2-37-104. Furthermore, exchanges of feed or feed ingredients between or among integrated operators, who have been granted an exemption license as provided in § 2-37-104, are not commercial feed and are therefore not subject to the provisions of this chapter. The board by rule may exempt from this definition, or from certain provisions of this chapter certain pet food or specialty pet food.

(d) "Contract feeder" means a person, who as an independent contractor, feeds animals pursuant to a contract whereby such feed is supplied, furnished, or otherwise provided such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product.

(e) "Customer-formula feed" means commercial feed which consists of a mixture of commercial feeds and/or feed ingredients each batch of which is manufactured according to the specific instructions of the final purchaser.

(f) "Distribute" means to offer for sale, sell, exchange, or barter, commercial feed.

(g) "Distributor" means any person who distributes.

(h) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and articles other than feed intended to affect the structure of any function of the animal body.

(i) "Feed ingredient" means each of the constituent materials making up a commercial feed.

(j) "Integrated operator" means a person who contracts with a contract feeder to supply feed and pays that person based on all or in part by feed consumption, mortality, profits, or amount or quality of product produced.

(k) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

(l) "Labeling" means all labels and other written, printed, or graphic matter (1) upon a commercial feed or any of its containers or wrapper or (2) accompanying such commercial feed.

(m) "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

(n) "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

(o) "Official sample" means a sample of feed taken by the board or its agent in accordance with the provisions of § 2-37-111(c), (e), or (f).

(p) "Percent" or "percentages" means percentages by weights.

(q) "Person" includes individual, partnership, corporation, and association.

(r) "Pet" means any domesticated animal normally maintained in or near the households of the owners thereof.

(s) "Pet food" means any commercial feed prepared and distributed for consumption by pets.

(t) "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

(u) "Quantity statement" means the net weight (mass), net volume (liquid or dry) or count.

(v) "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacines, birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

(w) "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.

(x) "Ton" means a net weight of two thousand pounds (2,000#) avoirdupois.



§ 2-37-104 - Registration and licensing.

(a) (1) Any person:

(A) Who manufactures a commercial feed within this state;

(B) Who distributes a commercial feed in or into the state; or

(C) Whose name appears on the label of a commercial feed as guarantor,

shall obtain a license for each facility which distributes in or into the state authorizing him or her to manufacture or distribute commercial feed before he or she engages in such activity.

(2) Any person who makes only retail sales of commercial feed which bears labeling or other approved indication that the commercial feed is from a licensed manufacturer, guarantor, or distributor who has assumed full responsibility for the tonnage inspection fee due under this chapter is not required to obtain a license.

(b) (1) Any person who is required to obtain a license shall submit an application on a form provided or approved by the State Plant Board accompanied by a license fee of ten dollars ($10.00) paid to the board for each facility. The board shall remit such license fees to the Treasurer of State for deposit into the State Treasury to the credit of the Plant Board Fund for the sole use of the board.

(2) Each license shall expire on the last day of December of the year for which it is issued; provided that any license shall be valid through ninety (90) days of the next ensuing year or until the issuance of the renewal license, whichever event first occurs, if the holder thereof has filed a renewal application with the board on or before December 31st of the year for which the current license was issued.

(3) Any new applicant who fails to obtain a license within fifteen (15) working days after notification of the requirement to obtain a license, or any licensee who fails to comply with license renewal requirements, shall pay a thirty-dollars late fee in addition to the license fee.

(c) The form and content of the commercial feed license application shall be established by rules adopted by the board.

(d) The board may, at any time, request from a license applicant or licensee copies of labels and labeling in order to determine compliance with the provisions of this chapter.

(e) (1) The board is empowered to refuse to issue a license to any person not in compliance with the provisions of this chapter.

(2) The board may suspend or revoke any license issued to any person found not in compliance with any provision of this chapter.

(3) The board may place conditions that limit production or distribution of a particular commercial feed on the license of any person found not to be in compliance with this chapter.

(4) No license shall be conditioned, suspended, refused or revoked unless the applicant or licensee shall first be given an opportunity to be heard before the board in order to comply with the requirements of this chapter.

(f) In order to be exempt from the provisions of this chapter, integrated operators, as defined in § 2-37-102, shall submit an application for exemption on a form provided or approved by the board accompanied by an application fee of ten dollars ($10.00) for each facility. The board shall remit such application fees to the Treasurer of State for deposit into the State Treasury to the credit of the Plant Board Fund to be used solely by the board.

(g) A grower's production of unmanipulated poultry litter is exempt from the provisions of this chapter.



§ 2-37-105 - Labeling.

A commercial feed shall be labeled as follows:

(a) In the case of a commercial feed, except a customer-formula feed, it shall be accompanied by a label bearing the following information:

(1) The quantity statement (may be stated in metric units in addition to the required avoirdupois).

(2) The product name and brand name, if any, under which the commercial feed is distributed.

(3) The guaranteed analysis stated in such terms as the State Plant Board by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Analytical Chemists International.

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed, provided that the board by regulation may permit the use of a collective term for a group of ingredients which perform a similar function, or the board may exempt such commercial feeds, or any group thereof, from this requirement of an ingredient statement if the board finds that such statement is not required in the interest of consumers.

(5) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

(6) Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the board may require by regulation as necessary for their safe and effective use.

(7) Such precautionary statements as the board by regulation determines are necessary for the safe and effective use of the commercial feed.

(8) If a drug containing product is used:

(A) The purpose of the medication (claim statement), and

(B) The established name of each active drug ingredient and the level of each drug used in the final mixture expressed as defined by rule.

(b) In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip or other shipping document, bearing the following information:

(1) Name and address of the manufacturer;

(2) Name and address of the purchaser;

(3) Date of delivery;

(4) The product name and net weight (may be stated in metric units in addition to the required avoirdupois) of each commercial feed and each other ingredient used in the mixture;

(5) Adequate directions for use and precautionary statements for all customer-formula feeds containing drugs and for such other feeds as the board may require by regulation as necessary for their safe and effective use.

(6) If a drug containing product is used:

(A) The purpose of the medication (claim statement); and

(B) The established name of each active drug ingredient and the level of each drug used in the final mixture expressed as defined by rule.



§ 2-37-106 - Misbranding.

A commercial feed shall be deemed to be misbranded if:

(a) Its labeling is false or misleading in any particular;

(b) It is distributed under the name of another commercial feed;

(c) It is not labeled as required in § 2-37-105;

(d) It purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the State Plant Board;

(e) Any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



§ 2-37-107 - Adulteration.

A commercial feed shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this section if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or

(2) If it bears or contains any added poisonous, added deleterious, or added non-nutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity: or (ii) a food additive); or

(3) If it is, or it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act; or additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act; or

(4) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act; or

(5) If it is, or it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug and Cosmetic Act; or

(6) If it is, or it bears or contains any new animal drug which is unsafe within the meaning of Section 512 of the Federal Food, Drug, and Cosmetic Act; or

(7) If it consists in whole or in part of any filthy, putrid, or decomposed substance, or if it is otherwise unfit for feed; or

(8) If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health; or

(9) It is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter which is unsafe within the meaning of Section 402(a)(1) or (2) of the Federal Food, Drug, and Cosmetic Act; or

(10) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(11) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with the regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act; or

(12) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor; or

(13) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling; or

(14) If it contains viable weed seeds in amounts exceeding the limits which the State Plant Board shall establish by rule; or

(15) If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the board to assure that the drug meets the requirement of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations, the board shall adopt the current good manufacturing practice (CGMP) regulations for Type A medicated articles and Type B and Type C medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless the board determines the current good manufacturing regulations are not appropriate to the conditions which exist in this state.



§ 2-37-108 - Prohibited acts.

The following acts and the causing thereof within the state are hereby prohibited:

(a) The manufacture or distribution of any commercial feed that is adulterated or misbranded.

(b) The adulteration or misbranding of any commercial feed.

(c) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of § 2-37-107.

(d) The removal or disposal of a commercial feed in violation of any order under § 2-37-112.

(e) The failure or refusal to register in accordance with § 2-37-104.

(f) The violation of § 2-37-113(f).

(g) Failure to pay inspection fees and file reports as required by § 2-37-109.



§ 2-37-109 - Inspection fees and reports.

(a) An inspection fee at the rate of thirty cents ($.30) per ton shall be paid on commercial feeds distributed in this state by the person whose name appears on the label as the manufacturer, guarantor or distributor, except that a person other than the manufacturer, guarantor or distributor may assume liability for the inspection fee, subject to the following:

(1) No fee shall be paid on a commercial feed if the payment has been made by a previous distributor.

(2) No fee shall be paid on customer-formula feeds if the inspection fee is paid on the commercial feeds which are used as ingredients therein.

(3) No fee shall be paid on commercial feeds which are used as ingredients for the manufacture of commercial feeds. If the fee has already been paid, credit shall be given for such payment.

(4) On commercial feed distributed in quantities of twenty-five (25) tons or less, a minimum fee of ten dollars ($10.00) per quarterly report shall be paid. A tonnage report and minimum fee is due for each reporting period, even though no distribution of commercial feeds occurred in the state during that period.

(b) Each person who is liable for the payment of such fee shall:

(1) File, not later than the last day in January, April, July, and October of each year, quarterly statement, setting forth the number of net tons of commercial feeds distributed in this state during the preceding three (3) months; and upon filing such statement shall pay the inspection fee at the rate stated in subsection (a) of this section. Inspection fees which are due and owing and have not been remitted to the State Plant Board within fifteen (15) days following the date due shall have a penalty fee of fifteen percent (15%) or twenty-five dollars ($25.00), whichever is the higher, added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the board from taking other actions as provided in this chapter.

(2) Keep such records as may be necessary or required by the board to indicate accurately the tonnage of commercial feed distributed in this state, and the board shall have the right to examine such records to verify statements of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided herein shall constitute sufficient cause for the cancellation of the license of a distributor. However, no license shall be canceled or revoked before the distributor has been given an opportunity to be heard before the board and to pay the fees owed under this section.

(c) Fees collected shall constitute a fund for the payment of the costs of inspection, sampling, and analysis, and other expenses necessary for administration of this chapter and shall be deposited into the State Treasury to the credit of the Plant Board Fund.



§ 2-37-110 - Regulations.

(a) The State Plant Board is authorized to promulgate such reasonable regulations as may be necessary for the efficient enforcement of this chapter. In the interest of uniformity the board shall by regulation adopt, unless the board determines that they are inconsistent with the provisions of this chapter or are not appropriate to conditions which exist in this state, the following:

(1) The Official Definitions of Feed Ingredients and Official Feed Terms adopted by the Association of American Feed Control Officials and published in the Official Publication Association of American Feed Control Officials; and

(2) Any regulation promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act, provided, that the board would have the authority under this chapter to promulgate such regulations.

(b) Before the issuance, amendment, or repeal of any regulation authorized by this chapter, the board shall publish the proposed regulation, amendment, or notice to repeal an existing regulation in a manner reasonably calculated to give interested parties, including all current registrants, adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the board shall take appropriate action to issue the proposed regulation or to amend or repeal an existing regulation. The provisions of this subsection not withstanding, if the board, pursuant to the authority of this subsection, adopts the Official Definitions of Feed Ingredients or Official Feed Terms as adopted by the Association of American Feed Control Officials, or regulations promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act, any amendment or modification adopted by said Association or by the United States Secretary of Health and Human Services in the case of regulations promulgated pursuant to the Federal Food, Drug and Cosmetic Act, shall be adopted automatically under this chapter without regard to the publication of the notice required by this subsection (b), unless the board by order specifically determines that said amendment of modification shall not be adopted.



§ 2-37-111 - Inspection, sampling, and analysis.

(a) For the purpose of enforcement of this chapter, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees designated by the State Plant Board, upon presenting appropriate credentials, and notice to the owner, operator, or agent in charge, are authorized:

(1) To enter, during normal business hours, any factory, warehouse, or establishment within the state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold such feeds; and

(2) To inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling herein. The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under § 2-37-107(15).

(b) Notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection the person in charge of the facility or vehicle shall be so notified.

(c) If the owner of any factory, warehouse, or establishment described in subsection (a), or his or her agent refuses to admit the board or its agent to inspect in accordance with subsections (a) and (b), the board is authorized to obtain from any state court a warrant directing such owner or his or her agent to submit premises described in such warrant to inspection.

(d) For the enforcement of this chapter, the board or its designated agent is authorized to enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

(e) Sampling and analysis shall be conducted in accordance with methods published by the Association of Analytical Chemists International, or in accordance with other generally recognized methods.

(f) The results of all analyses of official samples shall be forwarded by the board to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within thirty (30) days following the receipt of the analysis the board shall furnish to the registrant or licensee a portion of the sample concerned.

(g) The board, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in § 2-37-103(o) and obtained and analyzed as provided for in subsections (d) and (e) of this section.



§ 2-37-112 - Detained commercial feeds.

(a) Withdrawal from Distribution Orders. (1) (A) When the State Plant Board or its authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or any of the prescribed regulations under this chapter, the board may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the board or the court.

(B) The board shall release the lot of commercial feed so withdrawn when the provisions and regulations have been complied with.

(C) If compliance is not obtained the board may begin, or upon request of the distributor or registrant, shall begin proceedings for condemnation.

(2) A withdrawal from distribution order issued under this section expires thirty (30) days after the day it was first issued unless condemnation proceedings have begun in a court of competent jurisdiction.

(b) Condemnation and Confiscation. (1) Any lot of commercial feed not in compliance with the provisions and regulations shall be subject to seizure on complaint of the board to a court of competent jurisdiction in the area in which the commercial feed is located.

(2) (A) In the event the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state.

(B) However, in no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or re-label the commercial feed to bring it into compliance with this chapter.

(3) If the court orders the sale of the feed, the proceeds from the sale shall be remitted to the Treasurer of State to be credited to the General Revenue Fund Account of the State Apportionment Fund.



§ 2-37-113 - Penalties.

(a) Any person convicted of violating any of the provisions of this chapter or who shall impede, hinder, or otherwise prevent, or attempt to prevent, the State Plant Board or its authorized agent in performance of his or her duty in connection with the provisions of this chapter, shall be adjudged guilty of a violation punishable by a fine of not more than fifty dollars ($50.00) for the first violation, and not more than two hundred dollars ($200) for each subsequent violation, and the proceeds from such fines shall be remitted into the State Treasury to the credit of the General Revenue Fund Account of the State Apportionment Fund.

(b) Nothing in this chapter shall be construed as requiring the board or its representative to:

(1) Report for prosecution;

(2) Institute seizure proceedings; or

(3) Issue a withdrawal from distribution order, as a result of minor violations of the chapter, or when the board believes the public interest will best be served by suitable notice of warning in writing.

(c) In all prosecutions for violations of this chapter, the certificate of the analyst, or other officer making the analysis or examination, when sworn to or subscribed by the analyst or officer, shall be prima facie evidence of the facts therein certified.

(d) The board is authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any regulation promulgated under the chapter notwithstanding the existence of other remedies at law.

The injunction shall be issued without bond.

(e) Any person adversely affected by an act, order, or ruling of the board made pursuant to the provisions of this chapter may within forty-five (45) days thereafter bring action in the Pulaski County Circuit Court for judicial review of the actions.

The form of the proceeding may be any which may be provided by statutes of this state to review decisions of administrative agencies, or in the absence or inadequacy thereof, any applicable form of legal action, including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.

(f) Any person who uses to his or her own advantage, or reveals to other than the board or officers of the board or other officers of state agencies, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this chapter, concerning any method, records, formulations, or processes which as a trade secret is entitled to protection, is guilty of a Class C misdemeanor; provided, that this prohibition shall not be deemed as prohibiting the board or its authorized agent, from exchanging information of a regulatory nature with authorized officials of the United States Government, or of other states, who are similarly prohibited by law from revealing this information.



§ 2-37-114 - Cooperation with other entities.

The State Plant Board may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the United States Government, and private associations in order to carry out the purpose and provisions of this chapter.






Chapter 38 - Livestock Running at Large or Straying

Subchapter 1 - -- General Provisions

§ 2-38-101 - Taking up animals.

Every citizen, a resident householder in any county in this state, on finding any horse, mare, mule, jack, or jenny or any domesticated cattle, hogs, or sheep, of any age running at large, the owner of which is not known, may take the animal into his or her custody.



§ 2-38-102 - Range animals.

No person shall take up any domesticated cattle, hogs, or sheep running in the range, unless they shall be found within his or her enclosure, from April 1 until November 1.



§ 2-38-103 - Place of taking.

No person shall take up any stray animal, except on his or her own farm or in his or her immediate vicinity.



§ 2-38-104 - Duty and rights of taker-up or impounder.

(a) (1) Every person taking up any stray animal shall immediately, if the animal is marked or branded, proceed to the office of the clerk of the county court of the county in which the animal is taken up and shall cause the clerk to examine the State Brand Book.

(2) If it is found that the mark or brand upon the animal taken up is entered upon the book, the taker-up or impounder of the animal shall at once notify the owner of the mark or brand, of his or her having taken up the animal, giving an exact description thereof.

(3) (A) The taker-up or impounder of an animal shall receive a reasonable compensation for his or her trouble.

(B) If the animal is taken from the range where the stock of the owner is accustomed to be kept, the taker-up or impounder shall receive nothing.

(b) No person shall use, work, or exercise any acts of ownership over any animal taken up by him or her until he or she shall have given notice thereof to the county court clerk. However, he or she may ride the animal to the county court for the purpose of giving the notice to the clerk.



§ 2-38-105 - Certificate of examination.

Upon the taker-up of any animal causing examination of the State Brand Book to be made by the county clerk as prescribed in § 2-38-104, the county clerk shall give to the impounder a certificate of the examination having been made, setting out in the certificate the description of the animal and the marks and brands, or either thereof, and the impounder shall pay the clerk twenty-five cents (25cent(s)) as a fee for the certificate.



§ 2-38-106 - Posting description of animal.

(a) Upon failure to find any record of the mark or brand of the animal taken up or when the person in whose name the mark or brand is found recorded proves not to be the owner of the animal, the taker-up or impounder of the animal shall put or cause to be put up posters in three (3) of the most public places in the township or neighborhood where the animal is taken up, giving a full detailed description of the animal, stating the marks, age, color, and value of the animal. At the same time, the taker-up or impounder shall deliver to the clerk of the county court a copy of the poster, and the clerk shall at once enter a full copy of the poster in a book to be kept by him or her for that purpose and shall set up the poster upon the courthouse door.

(b) If, at the expiration of ten (10) days from the date of the poster, the animal has not been proved away, it shall be the duty of the impounder to give notice to the nearest justice of the peace of the county of the taking up of the animal. The impounder shall, at the time of giving notice, file with the justice of the peace the certificate of the clerk of the county court of the examination of the record of marks and brands if the animal taken up is marked or branded.

(c) If the animal should be proved away as provided in this section, it shall be the duty of the person proving away the animal to pay a reasonable charge for feeding and advertising the animal if the animal has not been used by the person taking it up. In this case no charge shall be made for feeding and advertising.



§ 2-38-107 - Oath of taker-up.

In addition to the notice required by law to be given to a county clerk of taking up of strays, it shall be the duty of the taker-up, at the time of giving the notice, to take also an oath before the clerk that the stray was taken up on the farm of the person, or in his or her immediate vicinity, and that he or she had no agency in bringing the stray into the vicinity.



§ 2-38-108 - Certificate of appraisement.

(a) Every justice of the peace, on receiving notice of any animal being taken up, shall forthwith appoint three (3) appraisers, who shall be citizen householders of the county, to appraise and describe the animal.

(b) (1) The appraisers appointed shall, as soon as practicable, proceed to view the animal and make out a detailed description, stating the marks, brands, age, color, stature, and value thereof, which description and valuation shall be signed by the appraisers and sworn to before the justice appointing them.

(2) For their services, they shall each receive the sum of fifty cents (50cent(s)).

(c) The description and valuation so sworn to shall be delivered by the appraisers to the justice of the peace, who shall deliver to the person taking up the animal a copy thereof.

(d) The original of the certificate of appraisement of the justice shall, within ten (10) days, be deposited in the office of the clerk of the county court of his or her county.

(e) The justice, at the time of depositing the certificate of appraisement with the clerk for record, shall also file with the clerk the bond required by this subchapter, which bond shall be kept by the clerk.



§ 2-38-109 - Bond of taker-up.

(a) Every person taking up an animal as a stray shall, at the time of the appraisement, enter into bond to the State of Arkansas, with sufficient security to be approved by the justice of the peace who appoints the appraisers, in the value of the animal. The bond shall be conditioned that, if the owner of the animal within one (1) year from the date shall appear and prove his or her property in the animal so taken up, then the taker-up will deliver the animal or, if the owner should fail to prove his or her property therein within one (1) year, conditioned that he or she, the obligor, will pay into the county treasury one-half (1/2) of the appraised value, deducting all legal expenses of the animal, stating the amount of the appraisement.

(b) If the animal is a hog, the conditions of the bond shall be that if the owner of the animal, within three (3) months from the date, shall appear and prove his or her property in the animal so taken up then he or she will deliver the animal or that if the owner should fail to prove his or her property therein within three (3) months, then he or she, the obligor, will pay into the county treasury one-half (1/2) of the appraised value, deducting all legal expenses of the animal.



§ 2-38-110 - Records.

It shall be the duty of every clerk of the county court to keep a book in which he or she shall record all descriptions and valuations of animals taken. He or she shall also note on all bonds required to be deposited in his or her office under the provisions of this subchapter the time of filing them and keep the bonds safely for the use of the county.



§ 2-38-111 - Advertisements to be posted.

(a) The person taking up any animal under the provisions of this subchapter shall immediately make out, from the copy of the appraisement delivered to him or her by the justice of the peace, four (4) advertisements and put them up in the most public places in his or her township and county.

(b) If any person shall fail to advertise any stray according to laws in force, he or she shall be deemed guilty of a misdemeanor. Upon conviction, an offender shall be fined in any sum not less than five dollars ($5.00) nor more than fifty dollars ($50.00), to be recovered by indictment or information in the county where the stray may have been taken up.



§ 2-38-112 - Publication in addition to posting.

If the animal taken up is a horse, mare, mule, jack, or jenny, the taker-up shall cause a copy of the description and appraisement to be inserted in some newspaper printed in the state for three (3) weeks if the animal is of the appraised value of at least twenty dollars ($20.00). Publication shall be commenced in the newspaper within one (1) month after appraisement. This shall be done in addition to the advertisement required by this subchapter.



§ 2-38-113 - Payment of expenses.

If the owner of any stray horse, mare, mule, jack, or jenny does not prove the stray according to law within twenty (20) days from the time the animal was taken up, the person taking it up shall pay the county clerk all fees, the necessary postage, and the price of the advertisement. The clerk shall immediately transmit, by mail or otherwise, to the printer a copy of the appraisement of the stray and shall account to the printer for all money received by him or her for printing.



§ 2-38-114 - Stray pen -- Exhibition.

(a) It shall be the duty of the county court, at the expense of the county, to provide a pound lot or stray pen sufficient to contain all stray horses, mares, mules, jacks, or jennies which may be taken up in their respective counties. The stray pen shall be within one-half (1/2) mile of the courthouse.

(b) On the first day of the next term of the circuit court of his or her county, every person taking up any horse, mare, mule, jack, or jenny shall take the animal to the stray pen of his or her county and keep it there, subject to the inspection of all persons from 11:00 a.m. until 3:00 p.m. of each day.



§ 2-38-115 - Reclamation by owner.

(a) Within one (1) year from the time of the filing of the bond required by law, if the owner of any stray animal shall appear and claim it, he or she shall notify the taker-up; and the owner shall establish his or her claim to the animal before some justice of the peace of the county by such evidence as shall be satisfactory to the justice.

(b) Upon the justice being satisfied of the ownership of the animal taken up, he or she shall make an order in writing requiring the taker-up of the animal to deliver it to the owner when he or she pays the legal costs that have accrued thereon.

(c) (1) The person having the animal proved and required to be given up by the justice's order shall deliver it to the owner on receiving the amount of cost legally due and shall take a receipt endorsed on the justice's order for the animal.

(2) The order and receipt shall be filed with the clerk of the county court of the proper county, upon the filing of which, the bond shall be deemed to be cancelled.



§ 2-38-116 - Refusal to deliver.

If any person who has taken up any animal shall refuse to deliver it to the owner on his or her having complied with the requirements of this subchapter, as respects proving ownership of the animal, the owner shall have a right of civil action. If the owner recovers in an action, he or she shall also recover double costs.



§ 2-38-117 - Compensation for keeping strays.

(a) No person shall charge anything for keeping any horse, mare, mule, jack, or jenny which may be worked or ridden while in the possession of the taker-up.

(b) For the keeping of other animals, or the named animals if not worked or ridden, the person taking them up shall be entitled to a reasonable compensation to be adjudged by the justice of the peace before whom the owner proves his or her right of property.



§ 2-38-118 - No premature disposition of strays.

(a) No person taking up any animal shall sell, exchange, or dispose of it in any manner nor kill any domesticated cattle, hogs, or sheep until after the expiration of the time that the owner has the right to prove his or her property in them.

(b) Any person violating the provisions of subsection (a) of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined in any sum not less than half nor more than double appraised value of the stray so taken up, to be recovered in the county where the stray may have been taken up.



§ 2-38-119 - Liability for death or escape of animals.

If any stray animals die or escape from the possession of the taker-up before the owner shall establish his or her right thereto, and if the death or escape is without the fault of the person having the lawful possession thereof, he or she shall not be liable for it.



§ 2-38-120 - Forfeiture of right to animal.

If the owner of any stray animal shall not appear and prove his or her property therein within one (1) year after the time of setting up the copies of the valuation and description of the animal and the filing of the bond required, he or she shall forfeit his or her right to the animal and the property shall be vested in the taker-up of it.



§ 2-38-121 - Payment and filing required for unclaimed strays.

(a) (1) Every person who shall take up a stray animal which shall not be reclaimed by the owner within one (1) year shall pay into the county treasury of the county in which the stray was taken up one-half (1/2) of the residue after deducting all legal expenses from the appraised value of the animal and shall file the county treasurer's receipt for it in the office of the county clerk.

(2) (A) The county clerk shall charge the county treasurer with all such funds as shall be paid into the treasury; and

(B) These funds shall be apportioned among the several districts of the county as other funds are apportioned.

(b) After the term of one (1) year from the taking up of any animal, if the order of the justice of the peace requiring the taker-up of the animal to return the animal to the owner, with the owner's receipt thereon, shall not be filed with the clerk, or the one-half (1/2) of the appraised value paid into the treasury, and the county treasurer's receipt filed with the clerk, the clerk shall issue a notice to the delinquent to appear at the next session of the county court for that county and show cause, if any he or she can, why judgment shall not be entered against him or her, in favor of the state, for the benefit of the county.

(c) The notice shall be delivered by the clerk to the sheriff and served by him or her on the person.

(d) (1) If no sufficient cause is shown, the court shall enter judgment against the delinquent for the amount due the county, with costs, and execution shall issue for it as in other cases.

(2) The cause shall be tried without the necessity of formal pleadings.



§ 2-38-122 - Judgment for costs.

If any person shall fail to file with the clerk of the county the treasurer's receipt or the receipt of the owner of the animal for which he or she executed his or her bond on taking it up, although he or she may have paid the amount due on the bond to the county treasurer or returned the animal in question to the proper owner, the court shall enter judgment against him or her for all costs.






Subchapter 2 - -- Stallions, Mules, and Jacks

§ 2-38-202 - Right of person taking up.

(a) (1) Any person may take up any seed horse, mule, or jack found running at large and, if not claimed within two (2) days, may castrate him.

(2) For this service, he or she shall be entitled to recover from the owner of any horse, mule, or jack, three dollars ($3.00), which may be recovered in a civil action before any justice of the peace of the county.

(b) Castration shall be done in the usual manner, so that the life of the animal shall be endangered as little as possible.



§ 2-38-203 - Right to kill certain stock -- Notice.

If any horse, mule, or jack is running at large and cannot be taken up, it may be killed, if notice is first put up at the courthouse and at three (3) other of the most public places in the county, for ten (10) days, describing the color, marks, and brands, as nearly as practicable, of the animal and that it will be killed unless taken away and secured.






Subchapter 3 - -- Animals Covered by Initiated Acts

§ 2-38-301 - Running at large unlawful when prohibited.

(a) In all counties of this state where there has been or may be submitted to the people by initiative petition a proposed act prohibiting horses, mules, cattle, hogs, sheep, and goats, or any of them, from running at large in the county and at an election held pursuant thereto, the electors voting thereon have enacted or shall enact such an act, it shall be unlawful from the effective date of the act for any animals, at any time during the year, to run at large and enter in and upon the fields and lands of the county, either enclosed or unenclosed.

(b) (1) In every case of trespass by an animal described and prohibited by the initiated act, the owner of the animal shall be liable, for all damages it may do, to the person owning crops, to be established and recovered in a civil action.

(2) A lien shall exist against the animal in favor of the person whose crops may have been damaged or destroyed, and they may be sold under an order of the court rendering judgment for damages, to which shall be added any and all costs of taking up, feeding, and caring for the animal, and other costs.



§ 2-38-302 - Penalty for failing to take up trespassing animals.

(a) (1) Any owner of an animal upon receiving notice either verbal or otherwise that the animal is at large and trespassing upon the land, premises, and crops of another person shall immediately take up the animal and thereafter confine it so that further depredations and damages shall be avoided.

(2) (A) If for twenty-four (24) hours after notification being given to him or her, the owner shall fail, neglect, or refuse to take up the animal upon being notified that his or her animal is running at large and trespassing, the owner shall be guilty of a violation and upon conviction shall be fined a sum not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).

(B) Each day the animal continues to run at large shall constitute a separate offense.

(b) When any initiated act duly adopted by the electors as provided prescribes penalties, the penalties of this section shall be cumulative and in addition to the penalties prescribed by the initiated act.



§ 2-38-303 - Notice to owners of hogs and goats.

Hogs and goats when permitted to run at large are especially destructive of growing and unharvested crops of corn, oats, other small grains, and of winter cover crops; they are especially difficult and often practically impossible to catch and take up when preying upon these crops. To protect these crops, the animals must be removed or their destructiveness stopped without long delay. Therefore, a notice of twenty-four (24) hours shall be deemed sufficient to enable the owners of these animals to take up and confine them, the notice being sufficient if given verbally or otherwise to the owner, his or her agent, or his or her servant. If these animals are not taken up and confined, any person interested in the preservation of the crops either as landlord, tenant, cropper, or the agent or servant of either of them, may kill and destroy any offending hogs or goats and shall not be liable in damages for, or for the value of, the destroyed animals to any person because of having done so.






Subchapter 4 - -- Animals on Public Highways

§ 2-38-401 - Purpose.

It is the purpose of this subchapter to provide for more effective enforcement of the prohibition against cattle, horses, mules, hogs, sheep, or goats being allowed to run at large along or on any public highway in the State of Arkansas in violation of § 5-62-122.



§ 2-38-402 - Duty to impound.

It shall be the duty of the Department of Arkansas State Police and the sheriffs of the respective counties to restrain and impound any cattle, horses, mules, hogs, sheep, or goats found running at large along or on any public highway in the State of Arkansas.



§ 2-38-403 - Enclosures.

It shall be the duty of the county court of each county to provide an appropriate enclosure at the county farm or at some other place within the county for the impounding of cattle, horses, mules, hogs, sheep, or goats found running at large along or on any public highway in this state.



§ 2-38-404 - Delivery to enclosure.

(a) Any member of the Department of Arkansas State Police or any sheriff or deputy sheriff of any county who discovers or is advised of an animal running at large along or on any public highway shall arrange for the animal to be taken up and delivered to the enclosure provided by the county court in the county where the animal is at large.

(b) The cost of taking up and delivering the animal shall be borne by the county in which the animal is found running at large.



§ 2-38-405 - Notice of impounding.

When an animal found running at large along or on any public highway is delivered to the enclosure provided by the county court, the sheriff shall give notice of the impounding of the animal by causing a description of the animal to be inserted in some newspaper of general circulation in the county at least once a week for three (3) weeks. In addition to a description of the animal, the published notice shall also state the place where the animal was found running at large and the date and time of its being taken up.



§ 2-38-406 - Reclaiming by owner.

(a) The owner of any animal impounded under the provisions of this subchapter shall be permitted at any time within thirty (30) days from the date of first publication of notice of the impounding of the animal to reclaim the animal upon the payment of all costs incurred by the county in connection with the taking up and delivery of the animal to the enclosure, the feeding and care of the animal while impounded, and the cost of publication of notice.

(b) (1) The animal shall be delivered to the owner if reclaimed in accordance with the provisions of this subchapter at the enclosure provided by the county court.

(2) All costs in connection with the removal of the animal from the enclosure shall be borne by the owner.

(c) The owner shall establish his or her claim to the animal before the sheriff by evidence as shall be satisfactory to the sheriff.



§ 2-38-407 - Sale of unclaimed animals.

If, at the expiration of thirty (30) days after notice was first posted, an animal found running at large along or on any public highway has not been claimed by its true owner, then it shall be the duty of the sheriff to sell the animal at public sale to the highest bidder after posting notice of sale in the courthouse for five (5) days.



§ 2-38-408 - Disposition of funds.

(a) (1) The county shall be entitled to one dollar ($1.00) per day for each animal found running at large along or on any public highway and impounded.

(2) The sum shall be paid by the claimant-owner, as provided in § 2-38-406, or from the proceeds of the sale of the animal.

(b) (1) If there is a balance remaining after the expenses are deducted from the proceeds of the sale, the balance shall be deposited in a special fund in the name of the sheriff.

(2) If the proceeds are not sufficient to pay the expenses incurred as provided in this section, the balance may be withdrawn from the fund provided for in subdivision (b)(1) of this section.

(3) At the end of each calendar year, any balance in this fund shall be deposited with the county treasurer to the credit of the county road fund.






Subchapter 5 - -- Feral Hogs

§ 2-38-501 - Definition.

As used in this subchapter:

(1) "Feral hog" means any hog of the species Sus scrofa, including a Russian or European wild boar, that is roaming freely upon public land or private land:

(A) That is not enclosed with a fence sufficient under § 2-39-101 et seq.; and

(B) Without the landowner's permission;

(2) (A) "Feral hog" does not include a stray domestic hog that has escaped from domestic confinement for less than five (5) calendar days.

(B) If the owner of the stray domestic hog provides notice of the escape to all adjacent landowners within five (5) calendar days of the escape, the stray domestic hog is not considered a "feral hog" for an additional ten (10) calendar days following the initial five-day period; and

(3) A "feral hog" is deemed to be domestic livestock.



§ 2-38-502 - Hunting.

Notwithstanding any provision of this chapter, any person may take and kill a feral hog except that:

(1) A feral hog taken on public property during any established hunting season must be taken with a weapon and method allowed for that hunting season;

(2) A feral hog may be taken on any land where the hunter has legal access unless prohibited by the landowner; and

(3) No person whose hunting license is revoked may take or kill a feral hog during the period of the revocation.



§ 2-38-503 - Animal health requirements.

A feral hog shall be subject to animal health requirements established by the Arkansas Livestock and Poultry Commission.



§ 2-38-504 - Releasing hogs into the wild.

(a) A person who knowingly releases a hog to live in a wild or feral state upon public land or private land is in violation of this section.

(b) A person who violates this section is guilty of a violation and upon conviction is subject to a fine of one thousand dollars ($1,000) for each hog released.









Chapter 39 - Fences

§ 2-39-101 - Kinds required for enclosures.

All fields and grounds kept for enclosures shall be enclosed with a fence.



§ 2-39-102 - Definition of fence.

As used in this chapter and all laws referring to this chapter, "fence" means a barrier sufficient to indicate an intent to restrict an area to human, livestock, or vehicle ingress or egress.



§ 2-39-105 - Maintenance of division fences.

When any person shall enclose any land adjoining another's land already enclosed with a fence so that any part of the fence first made becomes the partition fence between them, then, in such case, the charge of the division fence, as far as it is enclosed on both sides, shall be equally borne and maintained by both parties.



§ 2-39-106 - Sufficiency.

In all cases, the sufficiency of a fence shall be judged by the persons summoned to view the fence in accordance with the provisions of this chapter.



§ 2-39-107 - View of fence.

Upon the complaint of the party injured to any justice of the peace of the township, the justice shall issue an order to three (3) disinterested householders of the neighborhood not related to the parties, reciting the complaint and requiring them to view the fence where the trespass is complained of and take a memorandum of it. Their testimony in that case shall be good evidence on the trial touching the lawfulness of the fence.



§ 2-39-108 - Animals breaking into enclosures.

If any horse, cattle, or other stock shall break into any enclosure or if any hog, pig, or shoat shall break into any enclosure, the owner of the creature shall:

(1) For the first trespass, make reparation to the party injured for the true value of the damages he or she may have sustained;

(2) For every trespass after the first trespass, double damages to be recovered with costs, before any justice of the peace or court having jurisdiction over the trespass, in the name of the injured party; and

(3) For the third offense from any animal named breaking into the enclosure, the party injured may kill and destroy the animal so trespassing without being answerable for it.



§ 2-39-109 - Damage by motor vehicle.

In instances where a motor vehicle damages the fence or gate belonging to a person other than himself or herself and the damage allows livestock to escape, the owner of the livestock shall not be liable for damage caused by the livestock until he or she has had actual notice of their escape and a reasonable opportunity to repair the fence or gate and recover the livestock.



§ 2-39-110 - Liability for injuring animals.

If any person damaged for the want of a sufficient fence shall hurt, wound, lame, or kill, or cause the same thing to be done by shooting, hunting with a dog, or otherwise, any animal mentioned in this chapter, with the exception of a feral hog, the person shall be liable to the owner of the animal for double damages, with costs.



§ 2-39-111 - Liability for damaging fence, etc.

Any person who willfully cuts or otherwise damages the fence, gate, or gate lock of another shall be liable for triple damage plus attorney's fees and other costs.






Chapter 40 - Control Of Contagious Diseases

Subchapter 1 - -- General Provisions

§ 2-40-101 - Penalties.

(a) (1) Any person who assaults or by force or violence resists, opposes, impedes, intimidates, or interferes with any employee of the Arkansas Livestock and Poultry Commission while the employee is engaged in the performance of his or her official duties or because the employee has carried out or is about to carry out his or her official duties shall be guilty of a Class A misdemeanor and shall be punished accordingly.

(2) If the person uses a dangerous or deadly weapon in the commission of the acts, the person shall be guilty of a Class D felony and shall be punished accordingly.

(b) Any person who without the use of force or violence resists, opposes, impedes, intimidates, or interferes with any employee of the commission while the employee is engaged in the performance of his or her official duties or because the employee has carried out or is about to carry out his or her official duties shall be guilty of a Class C misdemeanor and shall be punished accordingly.

(c) (1) Any person who shall bring into or cause to be brought into the state any animal suffering from a contagious or infectious disease or any animal that has been exposed to the contagion or infection of any disease, knowing the animal to have been so diseased or to have been so exposed, shall be guilty of a violation.

(2) (A) Upon conviction, an offender shall be fined in any sum not to exceed five hundred dollars ($500).

(B) In addition, he or she shall be liable to others for damages due to infection from the animal.



§ 2-40-102 - Administration.

The duty of supervising the livestock sanitary work of this state for the purpose of preventing the introduction and spread of contagious or infectious animal diseases shall be vested in the Arkansas Livestock and Poultry Commission, which may depute to the State Veterinarian so much of the authority granted as it may deem wise and expedient for the prompt performance of the duties referred to in this chapter.



§ 2-40-103 - Duties and enforcement.

(a) It shall be the duty of the Arkansas Livestock and Poultry Commission to:

(1) Inquire into all outbreaks of contagious or infectious disease of animals;

(2) Establish and promulgate such rules and regulations in regard to isolation or quarantine of infected animals, disinfection of animals and premises, destruction of incurably diseased animals, and disposal of carcasses as it may deem necessary to prevent the spread of disease;

(3) Make rules for preventing the spread of disease borne by milk or other dairy products;

(4) Promulgate regulations for the protection of areas from which animal diseases may be eradicated;

(5) Draft regulations for compensation for owners of exposed or diseased animals and contaminated equipment or other material unsuitable for proper disinfection or destroyed, or for others for any other necessary expenses or for any other purpose, indemnity being subject to available funds; and

(6) Promulgate regulations for the inspection of carcasses of slaughtered animals and sanitary conditions in and about packing houses slaughtering more than ten thousand (10,000) head of animals for human consumption each year.

(b) Any federal veterinary inspector working in Arkansas cooperating with the commission shall have the power of enforcing the rules and regulations of the commission.



§ 2-40-104 - Duty to report.

It shall be the duty of any owner or person in charge of any animals who discovers, suspects, or has reason to believe that any of his or her domestic animals, or domestic animals in his or her charge, are affected with any contagious or infectious disease, to immediately report the fact, belief, or suspicion to the Arkansas Livestock and Poultry Commission or to the State Veterinarian.



§ 2-40-105 - Inspectors and agents.

(a) The State Veterinarian of the Arkansas Livestock and Poultry Commission may appoint inspectors and agents to act under instructions from the State Veterinarian.

(b) The salary of inspectors and agents shall be determined by the commission and be paid out of such moneys of the commission as may be lawfully used for this purpose.

(c) Any employee of the Arkansas Livestock and Poultry Commission serving in the capacity of Livestock Inspector, Equine Infectious Anemia Inspector, or any position as delegated by the State Veterinarian, may also assume the responsibilities and perform in the capacity of a Livestock and Poultry Inspector/Investigator or National Poultry Improvement Plan Inspector.



§ 2-40-106 - Examinations and findings.

(a) (1) Any veterinary inspector or other employee duly authorized by the Arkansas Livestock and Poultry Commission shall have the privilege of entering upon any property or premises in this state for the purpose of examining or testing animals which he or she has reason to believe are affected with a contagious or infectious disease so as to constitute a menace to the livestock of the community.

(2) In case of opposition or hindrance, he or she may call on one (1) or more peace officers. It shall be their duty to give him or her all assistance in their power.

(b) (1) When ordered by the State Veterinarian of the commission, owners or persons in charge of animals shall assemble them at a designated time and place for the purpose of examining, testing, treating, autopsy, disinfecting, or for any other purpose.

(2) (A) (i) If after examination of suspected animals the veterinary inspector shall find them to be affected with glanders or other contagious or infectious disease, he or she shall furnish the owner or person in charge of the animals with a report of his or her findings and with a copy of the existing law and rules and regulations of the commission in regard to the disease.

(ii) The inspector shall furnish a similar report and copy to the sheriff of the county and to the nearest town marshal or constable, whose duty it shall be to see that the rules and regulations are complied with.

(B) Any person who, after notification, shall fail to comply with the regulations shall be guilty of a misdemeanor. Upon conviction, an offender shall be fined in any sum not to exceed three hundred dollars ($300). He or she shall also be liable for damages to others due to infection from his or her stock.



§ 2-40-107 - Expenses.

(a) The expenses which may be incurred by the sheriff or marshal in performing his or her duty, as prescribed in this chapter, shall be a valid claim against the county or city in which the services were rendered.

(b) (1) All expenses incurred by the State Veterinarian employed by the Arkansas Livestock and Poultry Commission in the performance of the duties referred to in this chapter shall be paid out of the fund appropriated to the University of Arkansas for this purpose.

(2) The conditions of this chapter shall be obligatory on the commission only while the appropriation is available.



§ 2-40-108 - Anthrax spore vaccine.

It shall be unlawful to use or sell anthrax spore vaccine in any territory, county, or parts thereof where anthrax has been diagnosed and found to exist, unless with the advice and consent of the Arkansas Livestock and Poultry Commission.



§ 2-40-109 - Destruction of diseased poultry flocks.

(a) When the Arkansas Livestock and Poultry Commission determines that any flock of chickens, turkeys, ducks, geese, or other poultry is diseased and that the flock should be destroyed and properly disposed of to prevent the spread of the disease, the commission may negotiate for and buy that flock at a price that would reasonably approximate the market value of that flock if it were not diseased and may dispose of the diseased poultry in such manner as it deems appropriate to prevent the spread of the disease.

(b) If the commission is unable to acquire a diseased flock of poultry through negotiation, it shall have the authority to condemn the diseased flock and dispose of it to prevent the spread of disease.

(c) The commission is authorized to adopt rules and regulations to prescribe the procedures for condemning a diseased poultry flock as authorized in this section if the procedures for condemnation shall provide the owner an opportunity to be heard in the matter, shall assure him or her fair compensation for the birds, and shall otherwise afford the owner full due process of law in the condemnation process.



§ 2-40-110 - Canine brucellosis.

(a) (1) If a dog tests positive for canine brucellosis, the owner shall:

(A) Report the test results to the Arkansas Livestock and Poultry Commission; and

(B) Immediately have the dog neutered, spayed, or destroyed.

(2) If the owner is unknown, then the person having custody of the dog shall comply with this section.

(b) A violation of this section is a Class A misdemeanor.






Subchapter 2 - -- Arkansas Livestock and Poultry Commission Programs

§ 2-40-201 - Provisions supplemental.

The provisions of this subchapter shall be supplemental and in addition to the present laws relating to the Arkansas Livestock and Poultry Commission and the disease and pest control and eradication activities of the commission. The provisions of this subchapter shall repeal only those portions of present law that are in direct conflict with the provisions of this subchapter and those which would otherwise limit or restrict the authority granted the commission in this subchapter to alter or revise its livestock and poultry disease and pest control and eradication activities through administrative rules and regulations.



§ 2-40-202 - Authority of commission generally.

(a) The Arkansas Livestock and Poultry Commission, by appropriately adopted administrative rules and regulations, is authorized to modify or adjust its disease or pest control and eradication activities and responsibilities so as to make them more effective or conform more closely to federal and state disease or pest control and eradication programs, as they relate to any and all contagious, communicable, or infectious diseases or pests.

(b) The commission may make such modifications or adjustments in disease and pest control and eradication activities and programs as it deems necessary or appropriate to enable it to carry out its responsibilities with respect to such activities and programs.



§ 2-40-203 - Power of subpoena.

(a) (1) The Arkansas Livestock and Poultry Commission shall have the power and authority, by majority vote of the commission, to issue subpoenas and subpoenas duces tecum to obtain health records of livestock and other evidence and information to enable it to effectively administer and enforce its rules, regulations, and laws relating to sanitation standards and disease and pest control and eradication programs.

(2) Livestock market operators and poultry dealers, packers, and producers shall, upon request, furnish the commission, or its representatives, all records of livestock and poultry produced, sold, processed, or otherwise handled by such persons. Such persons and records shall be subject to subpoena by the commission.

(b) The commission shall not have authority to issue subpoenas and subpoenas duces tecum to obtain poultry health records and other evidence and information regarding poultry.

(c) Poultry dealers, packers, and producers shall not be required to furnish records of poultry produced, sold, processed, or otherwise handled unless and until the commission shall have first issued a proclamation declaring there to be eminent danger of the existence in the state or transmission into the state of avian influenza or other exotic poultry diseases.



§ 2-40-204 - Testing and vaccination of livestock.

(a) (1) The Arkansas Livestock and Poultry Commission shall have the authority, by administrative rule or regulation, to prescribe the method and manner for testing and vaccination of livestock at livestock markets or other places within the state.

(2) This authority is not to interfere with farmer vaccination of his or her own product.

(b) The commission shall have the power to contract for services as needed for disease control.



§ 2-40-205 - Blood test training program.

(a) No person shall perform any program or certifying blood tests on livestock or poultry unless the person has first completed a blood test training program designed and conducted by the State Veterinarian and has obtained a tester's permit from the State Veterinarian.

(b) These technicians shall be used at the market, where economically feasible, except when in violation of state or federal law or regulation.



§ 2-40-206 - Funding of brucellosis program.

(a) (1) In order to fund or partially fund the brucellosis control and eradication program, there is hereby levied until July 1, 1990, a fee of one dollar ($1.00) per head on all cattle sold in this state; after which the Arkansas Livestock and Poultry Commission shall establish the amount of the fee it feels necessary to continue the brucellosis program.

(2) The fee shall not be assessed on the resale of any cattle within ten (10) calendar days after the prior sale if the fee was paid on the prior sale.

(b) (1) The fee shall be collected by the purchaser and remitted monthly to the Director of the Department of Finance and Administration, except that if the sale occurs through a livestock auction market or any other agent of the seller, the livestock auction market or other agent shall collect and remit the fee. The director may promulgate such rules and regulations as it deems necessary to implement the collection of the fee.

(2) (A) After deducting three percent (3%) for credit to the Constitutional Officers Fund and the State Central Services Fund the remainder of funds so remitted to the director shall be deposited in the State Treasury as special revenues and credited to the Livestock and Poultry Commission Disease and Pest Control Fund.

(B) Before the close of each fiscal year, the Chief Fiscal Officer of the State shall determine the amount of funds which will remain at the end of the fiscal year in the Livestock and Poultry Commission Disease and Pest Control Fund from fees collected under the provisions of this section. He or she shall allow such funds to be carried forward and made available for the same purposes in the next-succeeding fiscal year.



§ 2-40-207 - Costs of on-the-farm calfhood vaccinations.

The costs of on-the-farm calfhood vaccination performed by the Arkansas Livestock and Poultry Commission shall be paid from state or federal funds. Nothing herein shall be construed to prohibit a livestock owner from contracting with and compensating a veterinarian for vaccinating his or her livestock. Veterinarians shall not charge both the livestock owner and the state or federal government for the same calfhood vaccination.



§ 2-40-208 - Inspection of livestock markets.

(a) (1) The Arkansas Livestock and Poultry Commission shall prescribe minimum sanitary and health standards for livestock markets in the state to promote and protect the health of livestock handled at these markets and the health of personnel working in the markets.

(2) The commission or its agents shall periodically inspect the markets for compliance with the sanitary and health standards.

(b) (1) If the commission or its agents find that any market is not in compliance with such standards, it shall notify the operator of the market, in writing, of areas in which the market is out of compliance.

(2) The market operator shall, within fifteen (15) days after receipt of the notice, certify to the commission the steps it has taken to comply with the standards.

(c) (1) (A) If the operator fails to respond or if the commission or its agents determine that the market has not complied with the health and sanitation standards, the market shall be inspected by a committee consisting of:

(i) One (1) livestock market representative;

(ii) Two (2) livestock producers; and

(iii) The State Veterinarian.

(B) Members of the committee shall be appointed by the chair of the commission, and these members shall be from outside the livestock market's trade area.

(2) If the committee finds that the market does not meet the prescribed sanitary standards, the commission shall order the market closed immediately until the market is found to be in compliance with the health and sanitation standards.

(3) Members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 2-40-209 - Quarantine -- Violations.

(a) The Arkansas Livestock and Poultry Commission is authorized to adopt appropriate rules and regulations regarding the isolation or quarantine of infected, exposed, or suspected infected livestock or poultry.

(b) Any person or entity who violates the quarantine rules and regulations lawfully promulgated by the commission pursuant to its statutory authority shall, upon conviction be guilty of a Class A misdemeanor.



§ 2-40-210 - Control and eradication of brucellosis.

(a) (1) Any bovine herd infected with or directly exposed to brucellosis shall be depopulated at the discretion of and subject to the rules and regulations of the Arkansas Livestock and Poultry Commission.

(2) The herd or herds shall be identified and destroyed within thirty (30) days of written order to the owner or owners.

(3) (A) The owners will be notified by delivery of the order or by certified mail.

(B) One (1) extension of thirty (30) days, if presented in writing to the commission, will be considered in extenuating circumstances.

(b) The commission shall adopt appropriate rules and regulations concerning depopulation, negotiation, and hearing procedures.

(c) (1) The State Veterinarian or his or her designated representative will negotiate with the owner through the use of available federal and state funds to depopulate brucellosis-infected or exposed bovine herds.

(2) If the State Veterinarian and the herd owner are unable to arrive at an agreement to depopulate infected or exposed bovine herds, the commission, on advice of the State Veterinarian and in public meeting, is authorized to issue a written order to depopulate a herd and to provide indemnification to the herd owner at the current established per-head rate, with such indemnification to be paid from federal and state funds available therefor.

(3) (A) Should the herd owner desire, the commission will hear testimony by the owner and any witnesses he or she desires to present arguments as to why the herd or herds should not be depopulated.

(B) Following the hearing, the commission shall determine whether to affirm or repeal its order to depopulate.

(d) Any person or entity who violates the provisions of this section shall upon conviction be guilty of a Class A misdemeanor.






Subchapter 3 - -- Dead Animals Generally

§ 2-40-301 - Penalty.

(a) Any person, company, or corporation in any county of this state failing to do its duty provided in this subchapter or violating any provision of this subchapter shall be guilty of a violation.

(b) Upon conviction, the offender shall be fined in any sum of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).



§ 2-40-302 - Cremation.

(a) When any horse, jenny, cow, sheep, goat, hog, dog, or other animal shall die from disease, accident, or other cause in the State of Arkansas, it shall be the duty of the person owning or having possession thereof or exercising control over it to immediately cremate the animal.

(b) This section shall not apply to any animal killed or slaughtered for food or commercial purposes.



§ 2-40-303 - Civil action.

(a) Any citizen of any county of this state in which the carcass of an animal may be found is empowered to bring action in the name of the State of Arkansas against the owner of the animal so neglected after death.

(b) No bond for cost shall be required of the citizen bringing the action.






Subchapter 4 - -- Disposal of Fowl Carcasses

§ 2-40-401 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Approved incineration" means a method of incineration approved by the commission;

(2) "Commission" means the Arkansas Livestock and Poultry Commission created by § 2-33-101;

(3) "Fowl" shall include all domesticated avian species;

(4) "Fowl carcasses" means carcasses of fowl which died as the result of sickness, suffocation, accident, or from any cause other than intentional slaughter; and

(5) "Responsible person" means the person who has the direct responsibility for the day-to-day care of the fowl involved.



§ 2-40-402 - Penalty.

Each violation of this subchapter by a responsible person shall constitute a Class A misdemeanor and shall be punishable as provided in the Arkansas Criminal Code.



§ 2-40-403 - Requirements.

The Arkansas Livestock and Poultry Commission shall, by regulation, specify acceptable methods for the disposal of fowl carcasses, including, but not limited to:

(1) Composting of carcasses;

(2) Cremation or incineration;

(3) Extrusion;

(4) On-farm freezing;

(5) Rendering; and

(6) Cooking for swine feed.



§ 2-40-404 - Specifications.

The Arkansas Livestock and Poultry Commission shall, by regulation, specify acceptable methods of the disposal of fowl carcasses in the event of a major die-off.



§ 2-40-405 - Regulations.

The Arkansas Livestock and Poultry Commission shall promulgate regulations necessary to implement this subchapter.



§ 2-40-406 - Arkansas Department of Environmental Quality -- Jurisdiction unimpaired.

No provision of this subchapter shall be interpreted as denying or preempting the regulatory or enforcement jurisdiction of the Arkansas Department of Environmental Quality.






Subchapter 5 - -- Brucellosis Vaccination

§ 2-40-501 - Penalty.

Any violation of the provisions of this subchapter shall be a Class A misdemeanor.



§ 2-40-502 - Vaccination required.

(a) Beginning July 1, 1981, and to the extent that funds are made available, all female calves between the ages of four (4) months and twelve (12) months shall be vaccinated for brucellosis by an official or authorized agent of the Arkansas Livestock and Poultry Commission or by a duly authorized veterinarian or agent of the United States Department of Agriculture.

(b) (1) All female bovines between the ages of four (4) months and twelve (12) months, which have not been vaccinated for brucellosis as provided in this section and which are sold through Arkansas cattle markets or concentration points for movement to Arkansas farms, shall be vaccinated in accordance with this subchapter before being moved from the market.

(2) Every female bovine which is twelve (12) months of age or older, that is not calfhood vaccinated or spayed between the ages of four (4) months and twelve (12) months and is sold through any livestock market in the state or otherwise sold by one (1) person to another in the state, which heifer is not from a certified brucellosis-free herd, shall meet such permanent identification and restriction requirements as may be prescribed by administrative rules and regulations duly adopted by the commission. This requirement will be reviewed by the commission and is subject to amendment or suspension upon achievement of a class free brucellosis status.

(c) Each calf vaccinated pursuant to this subchapter shall be identified in accordance with the Brucellosis Uniform Methods and Rules of the United States Department of Agriculture.



§ 2-40-503 - Standards for vaccine.

All vaccine used under the provisions of this subchapter shall:

(1) Be furnished or procured by the Arkansas Livestock and Poultry Commission from laboratories approved by the United States Department of Agriculture;

(2) Conform to standards of viability and potency; and

(3) Be so handled to assure effective results.



§ 2-40-504 - Refusal to vaccinate.

(a) It shall be unlawful for any person, firm, corporation, or association to refuse to submit calves required to be vaccinated and identified under this subchapter for vaccination, to remove official marks required by it, or to simulate official marks.

(b) If any person, firm, corporation, or association shall refuse to submit calves required to be vaccinated and identified under this subchapter, the Arkansas Livestock and Poultry Commission may incur such expenses as are necessary to properly vaccinate and identify the calves. These expenses shall be borne by the owner of the calves.



§ 2-40-505 - Enforcement.

(a) (1) In order to carry out the provisions of this subchapter, any duly authorized representative of the Arkansas Livestock and Poultry Commission or United States Department of Agriculture may enter upon any premises except dwelling houses at a time agreeable to the commission and to the owner of the premises.

(2) No person shall interfere with a representative while enforcing the provisions of this subchapter.

(b) The commission may use the services of official veterinarians or agents or employ the services of other veterinarians or agents to carry out the provisions of this subchapter.

(c) In order to carry into effect the provisions of this subchapter, the commission may adopt such rules and regulations and require such reports and records as may be necessary.



§ 2-40-506 - Cooperative agreements.

The Arkansas Livestock and Poultry Commission may enter into cooperative agreements with the United States Department of Agriculture for the control and eradication of brucellosis as provided for in this subchapter.



§ 2-40-507 - Indemnities.

The Arkansas Livestock and Poultry Commission is authorized to pay brucellosis indemnities in accordance and compliance with current rules and regulations of the United States Department of Agriculture.



§ 2-40-508 - Legislative intent.

It is further the intent of the General Assembly that the employees of the Livestock and Poultry Commission will continue to vaccinate heifers on the farm and at the sale barns for brucellosis and will carry out all the practices of the commission which have brought the state to its current near brucellosis-free status.






Subchapter 6 - -- Brucellosis Control Areas

§ 2-40-601 - Petition.

Whenever seventy-five percent (75%) of the cattlemen or owners of seventy-five percent (75%) of the cattle in any county in this state, as reflected on the records of the county assessor, shall petition the Arkansas Livestock and Poultry Commission to have the county made a modified certified brucellosis-free area, the commission may declare the county a brucellosis control area.



§ 2-40-602 - Certification.

(a) (1) Whenever the Arkansas Livestock and Poultry Commission shall declare a county in this state to be a brucellosis control area, the commission shall proceed to conduct such tests and enforce such reasonable rules and regulations as may be necessary to qualify the county for certification or recertification as a modified certified brucellosis-free county, as outlined in the uniform rules and regulations of the United States Department of Agriculture.

(2) A county may be certified as a brucellosis-free area when not more than one percent (1%) of cattle and not more than five percent (5%) of cattle herds are positive to the official agglutination test.

(b) Whenever seventy-five percent (75%) or more of the counties of this state have been certified by the commission as brucellosis-free areas, all other counties not so certified shall automatically become brucellosis control areas.



§ 2-40-603 - Administration.

In order to carry into effect the provisions of this subchapter, the Arkansas Livestock and Poultry Commission may make such rules and regulations and require such reports and records as may be necessary.






Subchapter 7 - -- Hog Cholera

§ 2-40-701 - Hog cholera virus defined.

"Hog cholera virus" means an unattenuated virus administered to swine for the purpose of immunizing swine from the disease known as hog cholera.



§ 2-40-702 - Penalties.

(a) Any person violating a provision of this subchapter shall be guilty of a violation and upon conviction shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100).

(b) (1) It shall be unlawful for any person, firm, corporation, or association to have in possession or to keep, sell, offer for sale, barter, exchange, give away, or otherwise dispose of hog cholera virus in this state, except at the University of Arkansas or another state-supported institution of higher learning and under the supervision of a licensed veterinarian and with a special written permit issued by the Arkansas Livestock and Poultry Commission.

(2) Any person, firm, corporation, or association violating any provision of this subsection shall be guilty of a violation and upon conviction shall be fined not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).



§ 2-40-703 - Administration.

Rules and regulations to accomplish the intent and purposes of this subchapter shall be made by the Arkansas Livestock and Poultry Commission.



§ 2-40-704 - Duty to report.

All persons having knowledge of or suspicion of the existence of hog cholera shall immediately report it to the Arkansas Livestock and Poultry Commission or an authorized representative of the commission or report it to the county agent or vocational agriculture instructor or local veterinarian, who shall report it to the commission.



§ 2-40-705 - Investigation.

All reported or suspected cases of hog cholera shall be investigated by a representative of the Arkansas Livestock and Poultry Commission, a veterinarian of the Agricultural Research Service, or an accredited veterinarian to confirm the diagnosis.



§ 2-40-706 - Quarantine.

All herds known or suspected to be infected with or exposed to hog cholera shall be examined, and no swine may be moved into or from the premises except upon written permission of the representative of the Arkansas Livestock and Poultry Commission. If, after proper diagnosis by a representative named in § 2-40-705, cholera is not found, the quarantine will be removed.



§ 2-40-707 - Disposition of swine.

(a) Carcasses of swine which have died from hog cholera shall be disposed of by the owner by burning, burial, or rendering under the supervision of a representative of the Arkansas Livestock and Poultry Commission.

(b) Healthy swine, although exposed to cholera, may be removed to slaughtering establishments under permit and supervision of the commission.



§ 2-40-708 - Sanitation.

(a) All premises, vehicles, and equipment infected with hog cholera shall be cleaned and disinfected under the direct supervision of a representative of the Arkansas Livestock and Poultry Commission.

(b) All stockyards or auction markets shall be maintained in a reasonably sanitary condition. When a diseased condition exists, markets must clean and disinfect in accordance with federal regulations under supervision or direction of an attending veterinarian or a representative of the commission.






Subchapter 8 - -- Equine Infectious Anemia

§ 2-40-801 - Definitions.

As used in this subchapter:

(1) "Accredited veterinarian" means a veterinarian licensed by the Veterinary Medical Examining Board and approved by the Animal and Plant Health Inspection Service of the United States Department of Agriculture (USDA, APHIS) to perform functions required for state or cooperative state and federal animal disease control and eradication programs;

(2) "Adjacent herds" means a group or groups of equidae sharing common pasture or having other direct contact with an affected herd or reactor animal and herds containing previous purchases from or exchanges with an affected herd. Herds separated by a distance of less than four hundred forty (440) yards are considered adjacent herds;

(3) "Affected herd" means a herd of equidae that contains or has contained one or more animals infected with equine infectious anemia and that has not passed the required tests necessary for release from quarantine;

(4) "Approved laboratory" means a laboratory which is approved by the United States Department of Agriculture and the State Veterinarian to conduct an official test for equine infectious anemia;

(5) "Approved market" means a stockyard, livestock market, or other premises, approved by the commission where equidae are congregated for sale;

(6) "Authorized agent" means a person who has been authorized by the Arkansas Livestock and Poultry Commission to act on its behalf in making investigations and inspections and performing other services or acts which have been defined by this subchapter;

(7) "Certificate of veterinary inspection" means an official document issued by an accredited veterinarian at the point of origin of a shipment of equidae. It shall include:

(A) The name, breed, registration number if any, implanted electronic identification transponder number if any, tattoo if any, brand if any, sex, age, color, and markings sufficient to positively identify each equidae listed on the form;

(B) A record of a physical examination of each animal verifying freedom from visible evidence of any contagious, infectious, or communicable diseases and the results of an official test for equine infectious anemia, including the name of the approved laboratory, the case number, and the date of the most recent test results; and

(C) The equidae temperature reading;

(8) "Certified equine infectious anemia verifier" or "certified EIA verifier" means any certificate holder having completed the prescribed training course co-sponsored by the Arkansas Livestock and Poultry Commission, the University of Arkansas Cooperative Extension Service, and the Arkansas Horse Council, Inc.;

(9) "Commission" means the Arkansas Livestock and Poultry Commission;

(10) "Concentration point" means the gathering of one (1) or more equidae, for any purpose, at a single location, facility, or area whereby equidae will be within four hundred forty (440) yards from each other;

(11) "Designated epidemiologist" means an experienced licensed epidemiologist who has been designated by the State Veterinarian to perform those functions necessary for the classification of equidae, based on the evaluation of test results and consideration of the animal and herd history as well as other epidemiologic factors including, but not limited to, weather conditions, number of vectors in the area, and concentration of animals;

(12) "Epidemiologist investigation" means the process used by the designated epidemiologist to classify equidae;

(13) "Equidae" means a family of perissodactyl ungulate mammals containing a single genus equus, which includes horses, asses, jacks, jennies, hennies, mules, donkeys, burros, ponies, and zebras;

(14) "Equine activity" means:

(A) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, pulling, cutting, polo, steeplechasing, endurance trail riding and western games, and hunting;

(B) Equine training and teaching activities;

(C) Boarding equines;

(D) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of equine to ride, inspect, or evaluate the equine; and

(E) Rides, hunts, or other equine activities of any type, no matter how informal or impromptu;

(15) "Equine infectious anemia", "EIA", or "EIAV" means the communicable infectious disease which affects equidae and is caused by the virus of equine infectious anemia;

(16) "Exposed equidae" means equidae that have been in contact with, associated with, adjacent to, or within four hundred forty (440) yards of animals known to be equine infectious anemia reactors;

(17) "Herd" means one (1) or more equidae of single or multiple ownership maintained on common ground or one (1) or more equidae under single or multiple ownership that are geographically separated but that can have an interchange or movement without regard to health status;

(18) (A) "Livestock dealer" means any person engaged in the business of buying or selling livestock including equidae in commerce on a commission basis, or any person registered and bonded under the provisions of the federal Packers and Stockyards Act, as amended, who buys or sells equidae.

(B) The term "livestock dealer" does not include a farmer or rancher who buys or sells livestock or equidae in the ordinary course of his or her farming or ranching operation;

(19) "Neighboring herd" means one (1) or more equidae residing within four hundred forty (440) yards of another premise containing equidae and which other premise is owned, leased, or caretaken by different individuals, partnerships, or corporations. Temporary additions of equidae, regardless of length of time, are considered part of neighboring herds;

(20) "Negative current equine infectious anemia test" or "negative current EIA test" means a negative response to an official equine infectious anemia test conducted by an approved laboratory within the past twelve (12) months;

(21) "Official equine infectious anemia test" or "official EIA test" means the agar gel immunodiffusion (AGID) test, also known as the "Coggins" test, the competitive enzyme-linked immunosorbent assay (CELISA) test, the synthetic antigen enzyme linked immunosorbent assay (SA-ELISA) test and any other United States Department of Agriculture licensed tests approved by the commission;

(22) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity;

(23) (A) "Permit" or "permit for movement" means an official document issued by the commission, a representative of Office of Veterinary Services of the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or an accredited veterinarian authorizing the movement of a reactor or exposed equidae to a quarantined holding facility, an approved slaughter facility, or approved quarantined premise.

(B) The permit shall list the name, breed, registration number if any, tattoo if any, implanted electronic identification transponder number if any, brand if any, sex, age, color, and markings sufficient to positively identify each equidae listed on the form. The owner's name and address, origin and destination locations, and purpose of the movement shall also be recorded;

(24) "Quarantine" means a written notice or order issued by the commission showing the boundaries of the area or premise affected, the equidae restricted, and the restrictions, if any;

(25) "Quarantined holding facility" means a quarantined premise approved by the commission to handle reactors or exposed equidae;

(26) "Reactor" means any equidae which reacts positively to an official equine infectious anemia test;

(27) "Regulatory veterinarian" means a veterinarian employed by or acting as an agent for the commission; and

(28) "Research facility" means any facility that meets or exceeds the standards and requirements set forth by the Animal and Plant Health Inspection Service of the United States Department of Agriculture and the commission for equine infectious anemia research.



§ 2-40-802 - Penalties and fines.

Any person, firm, or corporation who violates any provision of this subchapter shall, upon conviction, be guilty of a Class A misdemeanor and shall be ordered by the court to comply within seven (7) calendar days with all provisions of this subchapter and all regulations promulgated under this subchapter, or be guilty of contempt of court.



§ 2-40-803 - Rules, regulations, and orders.

(a) The Arkansas Livestock and Poultry Commission may promulgate, modify, and enforce the rules, regulations, and orders not inconsistent with law as it shall from time to time deem necessary to effectively carry out the provisions of this subchapter.

(b) Except as otherwise provided in this subchapter, upon conviction any person or entity that violates a provision of this subchapter or a commission rule or regulation promulgated pursuant to this subchapter is guilty of a Class A misdemeanor.



§ 2-40-804 - Testing requirements for domiciled equidae.

(a) (1) All equidae domiciled within the State of Arkansas shall be subjected to an official equine infectious anemia test every twelve (12) months.

(2) An equidae is domiciled within the state when the equidae has been pastured, stabled, housed, or kept in any fashion in the state more than thirty (30) consecutive or unconsecutive days.

(3) Written proof of a negative current official equine infectious anemia test shall be made available in the form of negative results from an approved laboratory upon request made by an authorized representative of the Arkansas Livestock and Poultry Commission or the owner, lessee, or caretaker of a neighboring herd.

(b) (1) Owners of horses domiciled within the state shall be responsible for maintaining a negative current official equine infectious anemia test on all horses that they own.

(2) After January 1, 1998, failure to furnish proof of negative current official equine infectious anemia test to an authorized agent of the commission may result in quarantine and penalties prescribed by §§ 2-40-826 and 2-40-827 [repealed].

(3) An owner of a neighboring herd, whether of single or multiple ownership, shall have the right to know if any equine within four hundred forty (440) yards are untested, exposed, or reactor animals.

(c) (1) When any equidae is examined or treated by an accredited veterinarian, the owner or caretaker must present to the veterinarian written proof of a negative current official equine infectious anemia test.

(2) If no official equine infectious anemia test results are available, the accredited veterinarian may draw an official sample for equine infectious anemia as part of the examination or treatment, at the owner's expense.



§ 2-40-805 - Equidae identification requirements.

All equidae domiciled within Arkansas and over the age of six (6) months or weaned from a mare shall be positively identified on the official equine infectious anemia test form by an accredited veterinarian or an agent of the Arkansas Livestock and Poultry Commission by means of distinctive markings, color patterns, previous brand, previous tattoo, previously implanted electronic transponder number, permanent scars, other blemishes, cowlicks, whorls, lip tattoo, hot brand or freeze brand prior to an equine infectious anemia test.



§ 2-40-806 - Authority to require test.

Any equidae which have been within four hundred forty (440) yards of a reactor shall be subject to testing by the Arkansas Livestock and Poultry Commission, the State Veterinarian, or their agents if the exposure to the reactor occurred no more than thirty (30) days prior to the testing of the reactor.



§ 2-40-807 - Personnel authorized to collect blood samples.

All samples collected from equidae for equine infectious anemia testing shall be collected by an accredited veterinarian, the State Veterinarian, or other Arkansas Livestock and Poultry Commission-authorized personnel.



§ 2-40-808 - Submission of sample and test charts.

(a) All blood samples submitted for official equine infectious anemia tests must be accompanied by a properly completed VS Form 10-11 (Equine Infectious Anemia Laboratory Test Form) or other form prescribed by the Arkansas Livestock and Poultry Commission.

(b) Photocopies of the form shall not be considered an official record of the test.



§ 2-40-809 - Requirements for Arkansas-approved equine infectious anemia testing laboratories.

No person, firm, or corporation shall initiate operation of an equine infectious anemia testing laboratory without first obtaining approval from the Arkansas Livestock and Poultry Commission.



§ 2-40-810 - Classification of equidae tested.

(a) All equidae tested shall be classified as either negative or reactor.

(b) Reactors may be retested at the owner's expense provided the owner or the owner's agent initiates a retest request to the State Veterinarian not more than five (5) working days after the receipt of the test results by the owner or the owner's agent.

(c) (1) All retest samples shall be collected by the same accredited veterinarian who conducted the original test or an alternate accredited veterinarian appointed by the State Veterinarian, and submitted to an approved laboratory within twenty (20) days after the receipt by the owner or the owner's agent of the first positive test.

(2) The veterinarian collecting the retest sample shall be provided documentation that the animal being retested is the one shown positive on the initial test.

(d) (1) All reactors shall be held in isolation, under quarantine, while awaiting the retest results.

(2) All other equidae on the premises shall be held under quarantine while awaiting the retest results.

(e) Retest results shall be the official results unless there are conflicting tests.

(f) If there are conflicting tests, a third test shall be conducted in the presence of an authorized agent of the commission or by an authorized agent of the commission.

(g) The sample will be sent to the commission's diagnostic laboratory. Costs will be borne by the state unless an accredited veterinarian draws the sample, which will be paid for by the owner.

(h) Results of two (2) out of three (3) tests will determine classification.



§ 2-40-811 - Reporting of test results.

(a) It is the responsibility of the approved laboratory to notify the State Veterinarian's office and the individual submitting the sample for testing within twenty-four (24) hours after classifying an equidae as a reactor.

(b) It is the responsibility of the individual collecting the test sample to notify the reactor's owner or the owner's agent of the results of all positive tests within forty-eight (48) hours after classification and to notify the animal's owner or the owner's agent of the quarantine resulting from positive test results.



§ 2-40-812 - Quarantines.

(a) (1) All reactors shall be quarantined by an authorized agent of the commission to the premises of origin or other premises designated by the owner and approved by the Arkansas Livestock and Poultry Commission.

(2) The quarantine shall restrict the reactors, all other equidae on the premises, and all equidae epidemiologically determined by the commission to have been exposed to a reactor.

(3) All equidae on affected premises shall be isolated at least four hundred forty (440) yards away from all equidae on adjacent premises and at least four hundred forty (440) yards from any public road.

(4) It is the responsibility of the owner of reactors to maintain those animals in isolation at least four hundred forty (440) yards away from any public road and all other equidae.

(5) The quarantine may be released by an authorized agent of the commission after all quarantined equidae in the affected herd test negative to an official equine infectious anemia test not less than sixty (60) days nor more than eighty (80) days following the identification and removal of the last reactor, or as determined by the designated epidemiologist.

(b) No equidae held under quarantine may be moved or released until a written permit or quarantine release, signed by an authorized agent, has been executed.

(c) All adjacent herds, neighboring herds, and other exposed equine, so deemed by epidemiological investigation, will be quarantined by written report by an authorized agent.

(d) A deviation in testing requirements for a quarantine is acceptable when made by the designated epidemiologist.



§ 2-40-813 - Quarantining reactors.

(a) (1) (A) With the exception of the equine stabled at a racetrack regulated by the Arkansas Racing Commission, all reactors shall be quarantined to the owner's premises or an approved quarantine holding facility and shall be destroyed or sold for immediate slaughter or permitted to a research facility within twenty (20) days after the date of the last official positive equine infectious anemia test.

(B) If the equidae is destroyed or dies of natural causes within the twenty-day period, verification of the destruction or death by written and signed statement from an accredited veterinarian or an authorized agent of the commission must be furnished to the office of the State Veterinarian.

(C) If sold for slaughter, the equidae may be moved from the owner's premises to an approved market or to an approved slaughter facility, provided that the equidae are accompanied by a permit for movement.

(2) The owner or trainer of reactors stabled at a racetrack regulated by the commission shall be notified immediately by the testing veterinarian, racetrack officials, or by commission personnel and the reactors shall be removed from the racetrack premises immediately.

(b) (1) (A) Upon request by the owner, any female reactor that is at least two hundred seventy (270) days pregnant or has a nursing foal less than four (4) months of age, as verified by an accredited veterinarian or an agent of the commission, at her side may be quarantined to the owner's premises and shall be kept at least four hundred forty (440) yards away from any other equidae.

(B) The reactor shall be identified with a "71A" brand, or other brand prescribed by the commission, at least two (2) inches in height on the left shoulder or left side of the neck.

(C) The female reactor may remain in quarantine until her foal dies or reaches an age of four (4) months, at which time the reactor shall either be destroyed, shipped by permit to an approved quarantined holding facility, or sold for immediate slaughter within twenty (20) days.

(D) If the equidae is destroyed or dies from natural causes, verification of destruction by a written and signed statement must be furnished to the office of the State Veterinarian by an accredited veterinarian or an agent of the commission.

(E) If sold for slaughter, the reactor may be moved from the owner's premises to an approved market or to an approved slaughter facility provided that the reactor is accompanied by a permit for movement.

(2) Any foal kept in quarantine with its equine infectious anemia positive dam shall be officially tested for equine infectious anemia at the owner's expense not less than sixty (60) days nor more than eighty (80) days after it is weaned. Foals nursing positive mares must be weaned at four (4) months of age.

(3) (A) Any equidae which tested positive to the official equine infectious anemia test prior to August 1, 1997, shall be quarantined to the owner's premises and kept at least four hundred forty (440) yards away from any other equidae or public road.

(B) The reactor shall be identified with a "71A" brand, or other brand prescribed by the commission, at least two (2) inches in height on the left shoulder or left side of neck.

(C) If the reactor is sold, it must be sold for slaughter and a VS Form 1-27 or permit must be issued by commission personnel to move the reactor from the owner's premises to slaughter.

(D) Ownership of reactors may not be changed except for slaughter.

(E) If the reactor is destroyed or dies, verification of destruction or death by written and signed statement must be furnished to the office of the State Veterinarian, certified by an accredited veterinarian, or an agent of the commission.

(4) Any reactor found in violation of quarantine shall be ordered sold for slaughter or destroyed within twenty (20) days, and the owner or caretaker will be subject to prosecution for noncompliance.



§ 2-40-814 - Positive reactors at official racetracks.

(a) All equines stabled at a racetrack regulated by the Arkansas Racing Commission which test positive to the official equine infectious anemia test shall be immediately removed from the racetrack, shall be quarantined to the premises to which they are moved, and shall be destroyed, branded by authorized commission personnel, sold for immediate slaughter, or by permit shipped to an approved quarantined holding facility within twenty (20) days after the date of the last official positive equine infectious anemia test.

(b) If the equine is destroyed or dies of natural causes within the twenty (20) days, a written and signed statement by an accredited veterinarian or an agent of the commission must be furnished to the office of the State Veterinarian.

(c) If the equine is sold for slaughter, the equine may be moved from the owner's premises to an approved market or to an approved slaughter facility provided that the equine is accompanied by a permit for movement.



§ 2-40-815 - Testing requirements in affected herds.

(a) All equidae determined to have been on the same premises as a reactor at the time the reactor was bled shall be tested by an accredited veterinarian or an authorized agent of the Arkansas Livestock and Poultry Commission at the owner's expense sixty (60) to eighty (80) days after the reactor's last positive test result.

(b) A foal less than four (4) months of age nursing a negative tested dam is exempt from testing.



§ 2-40-816 - Movement of reactors and exposed animals.

(a) All reactors and exposed equidae must be accompanied by a permit for movement when moved from their quarantined premises.

(b) All reactors must be branded prior to moving interstate.

(c) Movement of a reactor and exposed equidae must be direct to an approved slaughter facility or a quarantined holding facility for movement to an approved slaughter facility.

(d) (1) Any other move such as a change in location of a reactor or exposed equidae to an alternate quarantined premise must be approved in advance following an epidemiological investigation by the State Veterinarian or other designated Arkansas Livestock and Poultry Commission personnel.

(2) The movement must also be accompanied by a permit for movement.

(e) If a change in destination becomes necessary, a new permit must be issued by commission-authorized personnel or the regulatory veterinarian.



§ 2-40-817 - Requirements for quarantined holding facilities.

(a) (1) Any person desiring to operate a quarantined holding facility must file an application for approval of the facility on forms provided by the Arkansas Livestock and Poultry Commission.

(2) The facility must have an area where equidae testing positive to an official equine infectious anemia test and exposed equidae are kept, and where the equidae are isolated and confined at least four hundred forty (440) yards from all other equidae at all times.

(3) The facility must be approved by the commission pursuant to an inspection of the premises prior to the issuance of the license.

(b) Failure to maintain the reactors and exposed equidae in confinement and isolation at least four hundred forty (440) yards from all other equidae at all times is a violation of this subchapter.

(c) (1) All equidae held in a quarantined holding facility must be shipped directly to an approved slaughter facility without diversion.

(2) An animal moved from a quarantined holding facility may not go through any livestock auction facility prior to shipment to slaughter.

(3) All movements from a quarantined holding facility must be accompanied by a permit for movement.

(d) All equidae entering or within an approved quarantine holding facility shall be branded or show evidence of an "S" brand on the top of the left hip or a "71A" brand or other brand prescribed by the commission on the left shoulder or neck, not less than two (2) inches in height.

(e) No equidae may be held over twenty (20) days.

(f) A quarantine pen must be clearly identified by a sign or paint using the word "Quarantined" on all sides. Letters of the sign must be a minimum of one (1) foot in height.

(g) Failure to comply with this subchapter shall be cause for cancellation of approval by the commission.



§ 2-40-818 - Fictitious names and erroneous information.

(a) Test charts, permits, and other official forms must be completed in the name of the owner or the person responsible for the equidae.

(b) No livestock auction facility operator or veterinarian may be held responsible for recording erroneous information provided by an owner, buyer, or seller.

(c) The individual providing the erroneous or fictitious information shall be deemed to have violated this subchapter.



§ 2-40-819 - Testing requirements for change of ownership.

(a) (1) (A) All equidae which are sold, bartered, traded, given free of charge, or offered for sale, or any horses otherwise exchanged for any reason within Arkansas except at approved markets must be accompanied by a record of a negative equine infectious anemia test conducted at an approved laboratory within the previous six (6) months.

(B) Photocopies of a VS Form 10-11 or other form prescribed by the Arkansas Livestock and Poultry Commission shall not be considered an official record of the test.

(C) A foal less than six (6) months of age is exempt from the testing requirements if the foal is accompanied by, nursing, and included in change of ownership with a negative tested mare.

(D) A foal sold separately is required to have a negative current official equine infectious anemia test.

(2) On all private sales, trades, or barters, that is, any sale other than through an approved market, both the buyer and seller are equally and individually responsible for meeting the equine infectious anemia testing requirements prior to the sale or change of ownership.

(b) Notwithstanding the provisions of subsection (a) of this section, with respect to a horse claimed in a claiming race run at a licensed racetrack regulated by the Arkansas Racing Commission, the Arkansas Livestock and Poultry Commission may require:

(1) The negative equine infectious anemia test to have been conducted at an approved laboratory within the previous twelve (12) months, rather than the previous six (6) months;

(2) Any negative equine infectious anemia test required to be conducted within the last six (6) months to be conducted after the race and after title and risk of loss have passed to the buyer; or

(3) That the requirements of both subdivisions (b)(1) and (2) of this section be met.



§ 2-40-820 - Movement of equidae through approved market.

(a) All equidae offered for sale or sold at approved markets must:

(1) Be accompanied by written proof of a negative equine infectious anemia test conducted within the last six (6) months;

(2) Have a blood sample collected by an accredited veterinarian or an authorized agent of the Arkansas Livestock and Poultry Commission at the market and test negative to an official equine infectious anemia test performed by an approved laboratory before the animal leaves the market;

(3) Have a blood sample collected by an accredited veterinarian or an authorized agent of the commission at the market and be quarantined to the market until negative results are received from an approved laboratory;

(4) Be "S" branded and consigned to slaughter before receiving test results; or

(5) Be allowed to return to their premises of origin prior to unloading and prior to consignment and be quarantined to the premises of origin until tested negative. The equidae must be tested within thirty (30) days.

(b) A photocopy of a VS Form 10-11 or other form prescribed by the commission shall not be considered an official record of test.

(c) A foal less than six (6) months of age sold with and nursing a negative-tested mare is exempt from the testing requirements of this subchapter.

(d) (1) A known reactor or known exposed equidae shall not be consigned for sale at an approved market unless permitted by authorized commission personnel.

(2) An animal which is found to be a reactor or exposed through testing conducted at an approved market must be maintained in a quarantine pen and isolated from all other equidae in the sale facility.

(3) (A) The quarantine pen must be clearly identified by sign or paint using the word "Quarantined" on all sides.

(B) Letters must be one foot (1') high.

(e) It is the market owner's responsibility to make sure that all equines sold meet these requirements.



§ 2-40-821 - Requirements of equidae participating in equine activities.

(a) All equidae moving within the state to equidae exhibitions, including, but not limited to, fairs, livestock shows, breed association shows, rodeos, trail rides, parades, team pennings, team ropings, racetracks, or other equidae concentration points shall be accompanied by a record of a negative current official equine infectious anemia test within the past twelve (12) months.

(b) A photocopy of a VS Form 10-11 or other form prescribed by the commission shall not be accepted as an official record of the test.

(c) Any individual, club, organization, or association conducting an equine activity shall arrange for a certified equine infectious anemia verifier to be present at the event to verify that each of the equidae is accompanied by a record of a negative current official equine infectious anemia test if:

(1) The event charges a fee of any kind, including an entry fee, a gate fee, a membership fee, a registration fee, a user fee, a camping fee, or a grounds fee;

(2) The event provides prize money, trophies, plaques, ribbons, points, or awards of any kind, including jackpot and benefits; or

(3) The event causes a concentration of more than fifty (50) equidae.

(d) Any show or event within the state may require any additional tests or additional requirements deemed necessary.



§ 2-40-822 - General requirements for equidae entering Arkansas.

(a) All equidae entering Arkansas must be accompanied by a record of a negative current official equine infectious anemia test.

(b) All equidae must also be accompanied by a certificate of veterinary inspection, listing information from a record of a negative official equine infectious anemia test, the name and address of the consignor and consignee, the number of animals in the shipment, and a description which accurately identifies each animal.

(c) A foal under six (6) months old accompanied by a negative dam does not have to be tested for equine infectious anemia.



§ 2-40-823 - Requirements of equidae moving within the state.

All equidae moving within the state for any reason shall be accompanied by a negative current official equine infectious anemia test.



§ 2-40-824 - Entry requirements to a veterinarian's clinic for care or treatment.

(a) Equidae may enter Arkansas when consigned directly to a veterinary hospital or clinic for treatment or for usual veterinary procedures when accompanied by an owner or shipper permit.

(b) Following release by the veterinarian, equidae must be returned immediately to the state of origin by the most direct route or meet testing requirements for additional movements.



§ 2-40-825 - Entry requirements to an approved slaughter facility.

(a) All equidae consigned to an approved slaughter facility must be properly and individually identified and accompanied by a waybill, bill of lading, permit, or certificate of veterinary inspection.

(b) A known reactor must be branded, and a known exposed animal must be properly identified and accompanied by a permit.



§ 2-40-826 - Equine infectious anemia services.

(a) In order to fund or partially fund the Equine Infectious Anemia Control and Eradication Program, the Arkansas Livestock and Poultry Commission may, by appropriately adopted administrative rules and regulations, design and maintain a fee structure for the purpose of defraying the cost of services performed.

(b) The fees collected shall be deposited in the State Treasury as special revenues and shall be credited to the Livestock and Poultry Equine Infectious Anemia Control Fund created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.



§ 2-40-828 - Reports of violations.

Any citizen may report to the Arkansas Livestock and Poultry Commission an equidae that the citizen has reason to believe has not been tested as required by this subchapter.



§ 2-40-829 - Research facility certification required.

Any research facility in this state which contains equidae infected with equine infectious anemia or any reactor equidae shall be certified by the Arkansas Livestock and Poultry Commission and shall be so maintained as to prevent the infection of any other equidae, whether at or outside the research facility.






Subchapter 9 - -- Tick Control Program

§ 2-40-901 - Purpose.

(a) Tick infestations are becoming increasingly severe and are affecting unrelated segments of our economy such as tourism. It is in the best interest of the people of the state to secure a more effective regulatory mechanism to address this concern.

(b) The purpose of this subchapter is to establish an effective and equitable procedure by which the state can assist its agricultural interests in controlling the tick infestation problem.



§ 2-40-902 - Cost sharing.

Under this subchapter, control will be effected by the provision of a cost-sharing program, through which the state will offset the cost to the livestock owner of purchasing the insecticide used in treating his or her livestock for the tick infestation problem.



§ 2-40-903 - Administration.

(a) (1) The Arkansas Livestock and Poultry Commission shall establish rules and regulations as needed to fulfill the purpose of this subchapter.

(2) These rules and regulations shall include, but not be limited to:

(A) Establishing criteria covering eligibility to the program, such as a brucellosis-free herd;

(B) Maintaining a list of approved vendors of suitable insecticides;

(C) Determining the most expeditious method of reimbursing the insecticide vendors;

(D) Setting the amount, on a fixed dollars-per-gallon basis, which the state will provide in order to adequately and equitably support this program; and

(E) Setting penalties for those acting in violation of the purpose of this subchapter.

(b) The county agricultural extension service may assist in receiving and processing all applications for insecticide under the program, according to the rules and regulations laid down by the commission.



§ 2-40-904 - Arsenical dip.

(a) (1) The Arkansas Livestock and Poultry Commission, working in cooperation with the University of Arkansas Cooperative Extension Service, is authorized to provide arsenical dip for the charging of vats, in which to dip cattle for the purpose of reducing ticks in the State of Arkansas, to any county in the State of Arkansas when, in the judgment of the State Veterinarian, dipping is necessary.

(2) Counties desiring dipping shall establish dipping vats within the respective counties at locations to be designated by the county court, acting in conjunction with the State Veterinarian.

(b) No arsenical dip is to be furnished by the commission for the charging of any dipping vat unless the vat and its adjacent drain pens have a cover which, in the judgment of the State Veterinarian or his or her agent, is sufficient to prevent dilution of the dipping solution by rain.

(c) Counties which establish vats under the provisions of this subchapter shall have preference in any dipping program hereinafter carried out by the commission or the State Veterinarian.



§ 2-40-905 - Dipping vats.

(a) (1) The establishment of vats for the dipping of cattle shall be done by the county court.

(2) The maintenance of the vats and the dipping of cattle shall be under the supervision of the county judge.

(b) Dipping shall be carried out once each month between May 1 and November 1 of each year.



§ 2-40-906 - Stock range rider.

(a) The county judge in each county establishing vats shall designate and appoint some qualified person to be known as a stock range rider to act during the dipping season and conduct the dipping operations in his or her county according to such rules and regulations as may be promulgated by the State Veterinarian or the Arkansas Livestock and Poultry Commission.

(b) (1) The stock range rider shall receive as his or her compensation the sum of two hundred dollars ($200) per month from May 1 to November 1, to be paid by the county.

(2) The quorum court of the county shall make an appropriation to pay the salary and the expenses of establishing the vats provided for in this subchapter.






Subchapter 10 - -- Cattle Quarantine Lines

§ 2-40-1001 - Penalty for stock crossing lines.

(a) Any owner of stock who shall allow his or her stock to drift across a quarantine line that has been established by law shall be guilty of a Class C misdemeanor.

(b) This section shall apply only to a resident owning cattle and living on land adjoining a quarantine line or within five (5) miles of a quarantine line and shall not apply to a dealer or a dealer's agent who is driving cattle out of a quarantine territory.



§ 2-40-1002 - Federal quarantine line.

(a) (1) It shall be unlawful for any person or corporation to drive or transport any cattle from south to north across the cattle quarantine line within the State of Arkansas as it may be fixed by the proper authorities of the United States.

(2) This section shall not apply to a person or corporation driving or transporting cattle across the quarantine line as infected cattle or as cattle from an infected district or to a person driving any cattle across the line during the time it is not prohibited by the authorities of the United States.

(b) (1) Any person or corporation that shall violate a provision of this section, being either the owner of the cattle, the carrier, or the driver for hire, or otherwise, shall be guilty of a violation.

(2) Upon conviction, an offender shall be fined in any sum not less than fifty dollars ($50.00) nor more than two hundred dollars ($200).

(c) (1) Any citizen of this state shall have the power, and it shall be the duty of all peace officers of the respective counties of this state, to stop any cattle driven or transported or being driven or transported across the quarantine line from south to north and impound and drive or transport the cattle back south of the quarantine line.

(2) All costs and expenses incurred by a citizen or peace officer in impounding or driving the cattle back south of the quarantine line shall be taxed as costs against the person or corporation convicted of the unlawful driving of the cattle across the quarantine line in violation of this section.

(d) A court of competent jurisdiction in any county north of the quarantine line through which or into which cattle shall be driven shall have cognizance of a violation of a provision of this section.



§ 2-40-1003 - District quarantine line.

(a) There shall be established by the State of Arkansas a district cattle quarantine line described as follows: Beginning at the northwest corner of Benton County and running south along the west boundary line of the state to the southwest corner of Washington County; thence in an easterly direction following the southern boundary lines of Washington, Madison, Newton, and Searcy Counties to the northwest corner of Van Buren County, thence south following the line between Van Buren and Pope Counties to the southwest corner of Van Buren County; thence in an easterly direction following the southern boundary line of Van Buren and Cleburne Counties to the southeast corner of Cleburne County; thence in a northerly direction following the line between Cleburne and White Counties to the southwest corner of Independence County; thence east twelve (12) miles following the south line of Independence County to the Jackson County line; thence south six (6) miles to the southwest corner of Jackson County; thence in an easterly direction to the southeast corner of Jackson County; thence in a northerly direction following the east line of Jackson County to the Lawrence County line; thence east along the south line of Lawrence County, to the southeast corner thereof; thence north along the east line of Lawrence County to the southern line of Greene County; thence along the southern line of Greene County to the Missouri line.

(b) If, at any time, it shall be found after investigation by the Arkansas Livestock and Poultry Commission that the district cattle quarantine line established by this section should be changed so as to further include or exclude one (1) or more counties or parts of counties, and the recommendation is approved by the commission, it shall be submitted to the Governor, who shall, by proclamation, make the change. The quarantine line thus established shall, from that date, replace the district cattle quarantine line of this section.

(c) All cattle above the district cattle quarantine line of subsection (a) of this section or of the line modified by subsection (b) of this section bearing boophilus annulatus ticks shall be considered as affected with a contagious disease.

(d) This section shall not interfere with the shipment of cattle by cars which are being transported across the state to other markets or places of destination outside of the state or territory included in the quarantine district.



§ 2-40-1004 - Penalties for cattle drifting or being transported across district line.

(a) (1) Cattle from below the district cattle quarantine line shall not be allowed to drift across the quarantine line, and the owner of the cattle allowing them to so drift across shall be guilty of a violation.

(2) (A) Upon conviction, the owner shall be fined in any sum of not less than two hundred dollars ($200) nor more than five hundred dollars ($500).

(B) This penalty shall not apply to an adjoining landowner as described in § 2-40-1001.

(3) Cattle from above the quarantine line that drift across the quarantine line shall be subject to the laws affecting other cattle below the quarantine line.

(b) (1) At no season of the year shall cattle be driven or transported across the district quarantine line without a certificate of inspection by a federal or state veterinary inspector.

(2) Any person so driving or transporting cattle or any person found aiding or abetting in the driving or transporting of cattle shall be guilty of a violation and upon conviction shall be fined in any sum of not less than two hundred dollars ($200) nor more than five hundred dollars ($500) for each offense.



§ 2-40-1005 - Enforcement of district quarantine.

(a) (1) It shall be the duty of any peace officer of this state who apprehends any person violating this subchapter to have the party arrested and brought before the proper authorities for a speedy trial.

(2) In the prosecution of offenders under this subchapter by a peace officer, they shall not be required to give bond for costs.

(b) Any officer finding any cattle which have been driven across the line in violation of this subchapter shall, upon such finding, seize and impound the cattle and hold them as security against all fines and costs of prosecution of the owner of the cattle for the violating of this subchapter.

(c) (1) It shall be the duty of any officer, upon finding the cattle, as soon as costs of prosecution, fine, etc., are settled, to drive the cattle back across the quarantine line as near the route over which they came as possible.

(2) (A) The officer shall be allowed the sum of five dollars ($5.00) per day for such labor.

(B) The sum shall be paid by the parties violating this subchapter.



§ 2-40-1006 - Requirements for railroads.

(a) (1) It shall be unlawful for any railroad company carrying cattle from other states or territories below the quarantine line established by the United States Department of Agriculture, or from below the district cattle quarantine line in this state, to unload cattle at any point in Arkansas above the district cattle quarantine line, except at such points as may be designated by the Arkansas Livestock and Poultry Commission and under such restrictions as are prescribed by the United States Department of Agriculture.

(2) Pursuant to § 2-40-1003(d), cattle may be transported over the district cattle quarantine line and unloaded when accompanied by a certificate of inspection by a federal or state veterinary inspector.

(b) It shall be unlawful for any railway company to throw out from any car, which since last cleansing has contained cattle from below the district cattle quarantine line of this state or from below the quarantine line established by the United States Department of Agriculture in other states or territories, the excreta, litter, or other refuse, at any point in Arkansas north of the quarantine line, except under such restrictions as are prescribed by the United States Department of Agriculture.

(c) Railroad companies in Arkansas shall fence all their rights-of-way above the district cattle quarantine line established by § 2-40-1003(d).






Subchapter 11 - -- Rabies

§ 2-40-1101 - Entire county as infested area.

(a) The Arkansas Livestock and Poultry Commission is authorized, in the case of a severe outbreak of rabies in any county in this state, to declare an entire county as a rabies-infested area.

(b) Upon declaring any county as a rabies-infested area, the commission is authorized to pay up to one-half (1/2) the cost of the vaccine used in vaccinating cattle in the county against rabies, and shall pay the entire cost of providing vaccine for use by humans bitten or exposed to rabies-infested animals.






Subchapter 12 - -- Pseudorabies Control and Eradication Program

§ 2-40-1201 - Fees -- Disposition of funds.

(a) In order to fund or partially fund the pseudorabies control and eradication program there is hereby levied a fee of one dollar ($1.00) per head on all spent sows and boars sold at livestock markets.

(b) (1) Each livestock market operator shall collect fees and remit monthly to the Director of the Department of Finance and Administration.

(2) The director may promulgate such rules and regulations as it deems necessary to implement the collection of the fee.

(c) After deducting three percent (3%) for credit to the Constitutional Officers Fund and the State Central Services Fund, the remainder of funds so remitted to the director shall be deposited in the State Treasury as special revenues and credited to the Livestock and Poultry Commission Swine Testing Fund.

(d) Before the close of each fiscal year, the Chief Fiscal Officer of the State shall determine the amount of funds which will remain at the end of the fiscal year in the Livestock and Poultry Commission Swine Testing Fund from fees collected under the provisions of this section. The Chief Fiscal Officer of the State shall allow such funds to be carried forward and made available for the same purpose in the next-succeeding fiscal year.






Subchapter 13 - -- Disposal of Large Animal Carcasses

§ 2-40-1301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Livestock and Poultry Commission created by § 2-33-101;

(2) "Large animal" means cattle, horses, hogs, sheep, goats, cervidae, bison, llamas, alpacas, ostriches, emus, rheas, and other native or nonnative animals, excluding dogs and cats; and

(3) "Large animal carcasses" means carcasses of large animals which died as the result of sickness, suffocation, accident, or from any cause other than intentional slaughter.



§ 2-40-1302 - Disposal.

(a) (1) All large animal carcasses and all parts of large animal carcasses shall be disposed of in a manner prescribed by regulations of the Arkansas Livestock and Poultry Commission.

(2) However, no large animal carcass shall be buried or otherwise disposed of in any landfill operated under a permit issued by the Arkansas Department of Environmental Quality.

(b) If a person or entity conducts a farming activity at more than one (1) location, it shall not be necessary for such person or entity to have a disposal ditch or facility at each location unless specified by the State Veterinarian.



§ 2-40-1303 - Violation.

Each violation of this subchapter by a responsible person shall constitute a Class A misdemeanor and shall be punishable accordingly.



§ 2-40-1304 - Regulations.

(a) The Arkansas Livestock and Poultry Commission shall promulgate regulations necessary to implement this subchapter.

(b) The commission shall, by regulation, specify:

(1) The requirements for disposal ditches and incineration;

(2) The method of burying large animal carcasses and parts thereof; and

(3) All other methods and procedures found acceptable by the commission for the disposal of large animal carcasses and parts thereof.



§ 2-40-1305 - Responding to complaints.

The Arkansas Livestock and Poultry Commission shall have the responsibility to respond to and take appropriate action concerning complaints relating to large animal carcasses.















Title 3 - Alcoholic Beverages

Chapter 1 - General Provisions

§ 3-1-101 - Title.

This act shall be known, and may be cited in all legal proceedings, as the "Arkansas Alcoholic Control Act".



§ 3-1-102 - Definitions.

(a) As used in this act, unless the context otherwise requires:

(1) "Block" means the area on both sides of that portion of a street lying between intersecting streets and extending back, on both sides, halfway to the next parallel street;

(2) "Dispensary" means any store which, under the provisions of this act and having paid all taxes required by the state, sells at retail, in unbroken packages, for consumption off the premises, any intoxicating alcoholic liquor as defined by this act;

(3) (A) "Malt" means liquor brewed from the fermented juices of grain and containing more than five percent (5%) of alcohol by weight;

(B) Beer containing not more than five percent (5%) of alcohol by weight and all other malt beverages containing not more than five percent (5%) of alcohol by weight are not defined as malt liquors and are excepted from each and every provision of this act;

(4) "Manufacturer" means any person engaged in the business of distilling, brewing, making, blending, rectifying, or producing for sale in wholesale quantities alcoholic liquors of any kind including whiskey, brandy, cordials, liquors, ales, beers, or other liquids containing alcohol, except wines;

(5) "Person" means any and all corporations, partnerships, associations, or individuals;

(6) "Spirituous" means liquor distilled from the fermented juices of grain, fruits, or vegetables and containing more than twenty-one percent (21%) of alcohol by weight, or any other liquids containing more than twenty-one percent (21%) of alcohol by weight;

(7) "Vinous" means the fermented juices of fruits, except native wine, containing more than five percent (5%) and not more than twenty-one percent (21%) of alcohol by weight.

(b) All other words used in this act shall be defined according to the statutes in such case made and provided, if any, and otherwise shall be defined according to the custom and usage of the people of Arkansas.



§ 3-1-103 - Exempted products.

(a) (1) The provisions of this act shall not in any manner be construed to apply to the manufacture, sale, and distribution of wines or vinous liquors manufactured, sold, and distributed by residents of Arkansas.

(2) All wines or vinous liquors which shall be manufactured without the confines of this state shall be legally sold, imported, transported, possessed, and consumed only upon payment of the same privilege and excise taxes as provided for all other alcoholic liquors which are included and legalized under the provisions of this act, and traffic in such vinous liquors shall be subject to all regulations provided herein.

(b) Malt and vinous beverages containing more than three and two-tenths percent (3.2%) of alcohol by weight and not more than five percent (5%) of alcohol by weight shall be taxed and regulated as provided for malt and vinous beverages containing not more than three and two-tenths percent (3.2%) alcohol by weight under the provisions of chapter 5, subchapter 2 of this title.

(c) (1) After having been manufactured and prepared for the market, the articles enumerated in this subsection shall not be subject to the provisions of this act:

(A) Denatured alcohol or denatured rum produced and used as provided by laws and regulations now or hereinafter in force;

(B) Medicinal preparations manufactured in accordance with formulae prescribed in the United States Pharmacopoeia -- National Formulary, or by the American Institute of Homeopathy that are unfit for the use for beverage purposes;

(C) Patented, patent, and proprietary medicines that are unfit for use for beverage purposes;

(D) Toilet, medicinal, and antiseptic preparations and solutions that are unfit for use for beverage purposes;

(E) Flavoring extracts and syrups that are unfit for use as a beverage or for intoxicating beverage purposes;

(F) Vinegar and preserved sweet cider;

(G) Alcohol medicated according to such formulae as will render it unfit for beverage purposes and which is to be sold for legitimate external use;

(H) Alcohol for mechanical and scientific purposes if unfit for a beverage;

(I) Wines.

(2) Any person who manufactures, purchases, or possesses any of the articles mentioned in this subsection or preparations fit for beverage purposes which are authorized to be manufactured, which may be used in the manufacture of other preparations compounded in accordance with formulae prescribed in the United States Pharmacopoeia -- National Formulary, or by the American Institute of Homeopathy, which preparations when so manufactured are unfit for use for beverage purposes, or in the manufacture of patented, patent, and proprietary or other medicines, or for physicians' prescriptions, which are unfit for use for beverage purposes, may purchase and possess liquors for that purpose. Such person shall keep such records as are required by the Director of the Alcoholic Beverage Control Division.

(3) No such manufacturer shall sell, use, or dispose of any liquor otherwise than as an ingredient of the articles authorized to be manufactured therefrom.

(4) No more alcohol shall be used in the manufacture of any syrup or extract than the quantity necessary for the extraction or solution of the elements mentioned therein and for the preservation of the article.

(5) The provisions of this act shall not apply to pure, ethyl, or denatured alcohol intended for use or used for scientific, chemical, mechanical, industrial, medicinal, or culinary purposes or for use in the manufacture of patented, patent, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical, and industrial preparations or products, unfit for beverage purposes. Any person taking advantage of this subsection shall keep any records as are required by the director.

(6) Any person who shall knowingly sell any of the articles mentioned in this subsection for beverage purposes or any extract or syrup for intoxicating beverage purposes, or who shall sell any of the same under circumstances for which the seller might reasonably deduce the intention of the purchaser to use them for such purpose, shall be subject to the penalties provided in this act.






Chapter 2 - Administration and Enforcement

Subchapter 1 - -- General Provisions

§ 3-2-101 - Interest of enforcement officers in alcoholic liquors prohibited.

(a) Neither the Director of the Department of Finance and Administration nor any officer, employee, deputy, or assistant thereof shall have any direct or indirect interest in or on any premises where alcoholic liquors are manufactured or sold, nor shall he have any direct or indirect interest in any business wholly or partially devoted to the manufacture or sale of alcoholic liquors or own any stock in any corporation which has any direct or indirect interest in the premises where alcoholic liquors are manufactured or sold or in any business wholly or partially devoted to the manufacture or sale of alcoholic liquors.

(b) Any person violating any provision of this section shall, in addition to the penalty provided in this act, forfeit his office or employment or be removed therefrom.



§ 3-2-103 - Information to be submitted by applicants.

(a) Any person applying for any permit issued by the Alcoholic Beverage Control Division, except as provided in subsection (b) or (c) of this section, shall meet the following requirements:

(1) No applicant shall have been found guilty of or pleaded guilty or nolo contendere to:

(A) Any felony by any court in the State of Arkansas; or

(B) Any similar offense by a court in another state or of any similar offense by a military or federal court;

(2) (A) In order to determine the applicant's suitability for a permit, the applicant shall be fingerprinted, and the fingerprints shall be forwarded for a criminal background check through the Department of Arkansas State Police.

(B) After the completion of the criminal background check through the department, the fingerprints shall be forwarded by the department to the Federal Bureau of Investigation for a national criminal history record check; and

(3) The applicant shall sign a release that allows the department to release:

(A) An Arkansas noncriminal justice background check to the Alcoholic Beverage Control Board; and

(B) A fingerprint card of the applicant to the Federal Bureau of Investigation to allow a federal fingerprint-based background check to be performed.

(b) No fingerprint submission or criminal background check shall be required for any person applying for a nonresident seller's permit or for a wholesale support center permit as authorized by § 3-5-1301 et seq.

(c) No fingerprint submission shall be required for any person applying for any permit that has a stated duration of five (5) days or less.

(d) This section is supplementary to any and all requirements that exist for various permits issued by the division, and all other individual permit requirements shall continue to apply to those respective permit applications.

(e) The division may adopt rules to implement the provisions of this section.






Subchapter 2 - -- Primary Regulatory Agencies

§ 3-2-201 - Alcoholic Beverage Control Board.

(a) There is created an Alcoholic Beverage Control Board.

(b) The board shall consist of five (5) persons appointed by the Governor, subject to confirmation by the Senate, for a term of six (6) years.

(c) The Chair of the board shall be designated by the Governor and may be removed as chair at any time by the Governor.

(d) All action by the board shall be by a majority vote of the full membership of the board.

(e) The board shall take no official action in connection with any matter except at a regular or special meeting in the office of the board at Little Rock, Arkansas.

(f) The board is charged with the management of the Alcoholic Beverage Control Division.

(g) In addition to any other powers, duties, and authority, the board shall be vested with the additional authority to establish written policies for the enforcement, by the Alcoholic Beverage Control Enforcement Division, of the laws and regulations affecting alcoholic beverage control.

(h) The board shall have the power of review over the actions of the head of the enforcement division and its employees, including all disciplinary actions taken by the head of the division against any division employee and may, in any particular case, reverse such actions for good cause.

(i) The members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 3-2-202 - Director of Alcoholic Beverage Control -- Staff.

(a) The Director of Alcoholic Beverage Control shall be an attorney duly authorized to practice law by the Supreme Court of Arkansas, who shall present all evidence tending to prove violations of the law or regulations at hearings held by the Alcoholic Beverage Control Board.

(b) The director shall employ such other personnel as he may deem necessary and as may be authorized by the General Assembly.

(c) All personnel employed by the director shall be subject to the approval of the board.

(d) Any person employed by the director may be removed by him at any time subject to the approval of the board.



§ 3-2-203 - Enforcement division -- Director and staff.

(a) The Director of the Alcoholic Beverage Control Enforcement Division shall be appointed by the Director of the Department of Finance and Administration and shall serve at his pleasure.

(b) All enforcement personnel of the division shall be named by the head of the division.



§ 3-2-204 - Seals -- Authentication of records.

(a) The Director of the Alcoholic Beverage Control Division and the Alcoholic Beverage Control Board each may adopt, keep, and use a common seal. This seal shall be used for authentication of the records, process, and proceedings of the director and board, respectively. Judicial notice shall be taken of each of these seals in all of the courts of the state.

(b) Any process, notice, or other paper which the director may be authorized by law to issue shall be deemed sufficient if signed by the director and authenticated by the seal of the director.

(c) Any process, notice, or other paper which the board may be authorized by law to issue shall be deemed sufficient if signed by the Chair of the Alcoholic Beverage Control Board and authenticated by the seal of the board.

(d) All acts, orders, proceedings, rules, regulations, entries, minutes, and other records of the director and all reports and documents filed with the director may be proved in any court of this state by copy thereof, certified by the director with the seal of the director attached.

(e) All acts, orders, proceedings, rules, regulations, entries, minutes, and other records of the board and all reports and documents filed with the director may be proved in any court of this state by copy thereof, certified by the chair of the board with the seal of the board attached.



§ 3-2-205 - Powers and duties.

(a) The Alcoholic Beverage Control Division and the Alcoholic Beverage Control Enforcement Division shall have full responsibility for all phases of alcoholic beverage control in Arkansas.

(b) The Alcoholic Beverage Control Division shall have the following powers, functions, and duties:

(1) To fix by rule the standards of manufacturing, rectifying, and blending in order to ensure the use of proper ingredients and methods in the manufacturing, rectifying, and blending of vinous, spirituous, or malt liquors to be sold in the state;

(2) To adopt rules and regulations for the supervision and control of the manufacture and sale of vinous (except wines), spirituous, or malt liquors throughout the state not inconsistent with law;

(3) To prescribe forms of applications for permits under this act and of all periodic reports deemed necessary to be made by any permittee;

(4) To fix the hours during which vinous, spirituous, or malt liquors may be sold or dispensed at retail, as provided by this act;

(5) To keep records in proper form to be prescribed by the Director of the Alcoholic Beverage Control Division and the Director of the Department of Finance and Administration of all permits issued and all permits revoked under the provisions of this act and to keep records in such form so as to provide ready information as to the identity of all permits, including the names of stockholders and directors of corporations holding permits, and also the location of all permitted premises; and

(6) To adopt rules and regulations for the supervision and control of nonresident beer sellers' permits.

(c) The Director of the Alcoholic Beverage Control Division shall have the following powers, functions, and duties:

(1) To receive applications for and to issue, refuse, suspend, and revoke licenses to manufacturers, processors, distributors, wholesalers, retailers, and transporters of alcoholic beverages;

(2) To call upon other administrative departments of the state, county, and city governments, sheriffs, city police departments, city marshals, and peace officers for such information and assistance as the Director of the Alcoholic Beverage Control Division may deem necessary in the performance of the duties imposed upon him by this subchapter;

(3) To inspect or cause to be inspected any premises where alcoholic beverages are manufactured, distributed, or sold;

(4) In the conduct of any hearing:

(A) To examine or cause to be examined under oath any person, and examine or cause to be examined books and records of any licensee;

(B) To hear testimony and to take proof material for his or her information and the discharge of his duties hereunder;

(C) To administer or cause to be administered oaths; and

(D) For any such purposes, to issue subpoenas to require the attendance of witnesses and the production of books. These subpoenas shall be effective in any part of this state. Any circuit court, either in term time or vacation, by order duly entered may require the attendance of witnesses or the production of relevant books subpoenaed by the Director of the Alcoholic Beverage Control Division, and the court may compel obedience to its order by proceedings for contempt;

(5) Such other powers, functions, and duties as are or may be imposed or conferred upon him or her by law; and

(6) Any other powers, functions, and duties pertaining to the control of alcoholic beverages which previously were granted to the Director of the Department of Finance and Administration and which are not specifically delegated to the board by the provisions of this subchapter.

(d) The Director of the Alcoholic Beverage Control Enforcement Division shall have the following functions, powers, and duties:

(1) To call upon other administrative departments of the state, county, and city governments, sheriffs, city police departments, city marshals, and peace officers for such information and assistance as he or she may deem necessary in the performance of the duties imposed upon the Director of the Alcoholic Beverage Control Division by this subchapter;

(2) To inspect or cause to be inspected any premises where alcoholic beverages are manufactured, distributed, or sold;

(3) Such other powers, functions, and duties as are or may be imposed or conferred upon him or her by law; and

(4) Any other powers, functions, and duties pertaining to the control of alcoholic beverages which previously were granted to the Director of the Department of Finance and Administration and which are not specifically delegated to the Director of the Alcoholic Beverage Control Division or the board by the provisions of this subchapter.

(e) (1) The power and duty to collect taxes imposed on alcoholic beverages and to collect permit and license fees levied for the privilege of manufacturing, processing, selling, and transporting alcoholic beverages is specifically excepted from the powers and duties granted or assigned to the Alcoholic Beverage Control Division and the Alcoholic Beverage Control Enforcement Division. Provided, however, the permit or license holders' failure to pay taxes imposed on alcoholic beverages or any state or local gross receipts and compensating use taxes in a timely manner shall be grounds for the revocation or nonrenewal of their permits or licenses by the board.

(2) The collection of all such taxes and permit or license fees shall be by the Director of the Department of Finance and Administration and his or her agents and employees, as provided by law.

(3) The Director of the Department of Finance and Administration shall make a biennial report to the Governor and the General Assembly of his or her activities for the past year, which shall include statistics as to the amount of vinous (except wines), spirituous, or malt liquors manufactured in the State of Arkansas and the disposition thereof; the increase or decrease in their consumption over the preceding year; the amount of taxes and permit fees collected; and such other information as he or she deems advisable.

(4) The Director of the Department of Finance and Administration shall report by June 1 of each year to the Alcoholic Beverage Control Division and the board any and all permit and license holders who are more than ninety (90) days delinquent on any alcoholic beverage sales tax, excise tax, supplemental mixed drink tax, any other tax relating to the sale or dispensing of alcoholic beverages, or any state or local gross receipts or compensating use taxes.



§ 3-2-206 - Rules and regulations.

(a) The Director of the Alcoholic Beverage Control Division shall adopt and promulgate such rules and regulations as shall be necessary to carry out the intent and purposes of this subchapter and any other alcohol control acts enforced in this state.

(b) All rules and regulations of general application, including the amendment or repeal thereof, shall first be submitted by the director to the Alcoholic Beverage Control Board for its approval and upon approval shall be filed in the office of the Secretary of State.

(c) All the valid rules and regulations adopted under the provisions of this subchapter shall be absolutely binding upon all licensees and enforceable by the director through the power of suspension or cancellation of licenses.

(d) It is intended by this grant of power to adopt rules and regulations that the director shall be clothed with broad discretionary power to govern the traffic in alcoholic liquor and to enforce strictly all the provisions of the alcohol control laws of this state.



§ 3-2-207 - Qualifications and oath of personnel.

(a) No person shall be appointed a member of the board or a director, agent, or employee of the Alcoholic Beverage Control Division, the Alcoholic Beverage Control Enforcement Division, or the Alcoholic Beverage Control Board who is not a citizen of the United States and who has not resided in the State of Arkansas successively for two (2) years immediately preceding the date of this appointment.

(b) No person shall be so appointed who has been convicted of or pleaded guilty to a felony or any violation of any federal or state law concerning the manufacture or sale of alcoholic beverages or malt beverages prior or subsequent to the passage of this subchapter, nor shall a person be appointed who has paid a fine or penalty in settlement in any prosecution against him or her for any violation of such laws or who shall have forfeited his or her bond to appear in court to answer charges for any such violation.

(c) No appointee may, directly or indirectly, individually or as a member of a partnership, or as a shareholder of a corporation, have any interests whatsoever in the manufacture, sale, or distribution of alcoholic beverages, nor receive any compensation or profit therefrom.

(d) No appointee shall be an elected or appointed officer or employee of this state.

(e) Each member of the board, director, and enforcement agent shall take and subscribe to an oath that he will support and enforce the provisions of this subchapter, the alcohol control laws of this state, the Arkansas Constitution, and the United States Constitution.



§ 3-2-208 - Solicitation or acceptance of bribe prohibited.

(a) No member or employee of the Alcoholic Beverage Control Board or director or any employee of the Alcoholic Beverage Control Division or the Alcoholic Beverage Control Enforcement Division shall solicit or accept, directly or indirectly, any gift, gratuity, emolument, or employment from any manufacturer, distributor, wholesaler, or retailer of alcoholic beverages or any person who is an applicant for any license under this subchapter, or from any officer, agent, or employee thereof.

(b) No such person shall directly or indirectly solicit, request from, or recommend to any such person or to any officer, agent, or employee thereof the appointment of any person to any place or position.



§ 3-2-209 - Enforcement -- Duties of state and local officers.

(a) The Alcoholic Beverage Control Division and the Alcoholic Beverage Control Enforcement Division shall fully and faithfully enforce the provisions of this subchapter and any other alcohol control law of this state relating to the manufacture, storage, transportation, distribution, sale, and consumption of alcoholic beverages.

(b) (1) It shall be the responsibility of all law enforcement personnel of every village, town, city, county, and any other political subdivision of this state to fully and faithfully enforce the provisions of this subchapter and other alcohol control laws of this state relating to the manufacture, storage, transportation, distribution, sale, and consumption of alcoholic beverages.

(2) Nothing in this subsection shall be construed to prevent or prohibit the exercise of concurrent jurisdiction by the Alcoholic Beverage Control Enforcement Division.



§ 3-2-210 - Authority of enforcement agents.

(a) The right of any enforcement agent or law enforcement officer to enter, search, inspect records, and seize contraband in or on any licensed premises shall be deemed to be a condition of the license or permit to sell alcoholic beverages granted by this state.

(b) All duly designated enforcement agents shall have all powers, rights, and protection provided to all other law enforcement officers by the laws of this state, specifically including the power of arrest and service of warrants and the right to bear arms in the line of duty.



§ 3-2-211 - Records and reports of licensees.

(a) Each licensee shall keep complete and accurate records of all alcoholic beverages manufactured, distributed, transported, stored, purchased, or sold within or imported into this state.

(b) The records shall be of such kind and form and shall be preserved for such period as the Director of the Alcoholic Beverage Control Division shall prescribe. The records shall be accessible for inspection during the regular hours of business by the authorized agents or employees of the Alcoholic Beverage Control Division or the Alcoholic Beverage Control Enforcement Division and the authorized law enforcement officers of the respective cities, towns, or counties in which the place of business is located.

(c) The Director of the Alcoholic Beverage Control Division shall also have the authority to require the submission of reports by licensees and in such form as he or she may prescribe.



§ 3-2-212 - Denial, suspension, or revocation of licenses -- Proceedings before division.

(a) All proceedings for the suspension and revocation of licenses shall be before the Director of the Alcoholic Beverage Control Division.

(b) The proceedings shall be in accordance with rules and regulations established by the director and not inconsistent with law.

(c) No license shall be revoked except after a hearing by the director with reasonable notice to the licensee and an opportunity to appear and defend.

(d) However, the director shall not be bound by the legal rules of evidence in conducting hearings and in making his or her decisions and may take into consideration any testimony, papers, or documents which he or she may deem relevant to the issue.

(e) (1) Whenever the director shall refuse an application for any license or shall suspend or revoke any license, he or she shall prepare an order so providing which shall be signed by the director or some person designated by him or her, and the seal of the director shall be affixed thereto.

(2) The order shall be mailed by registered mail by the director to the applicant at the address as shown on the application or to the licensee at the address of the premises licensed, as the case may be.

(3) The order shall be final and binding on all parties until the order has been appealed as provided for in § 3-2-213 and a decision has been rendered by the Alcoholic Beverage Control Board.



§ 3-2-213 - Denial, suspension, or revocation of license -- Appeal to board.

(a) (1) Any applicant or licensee aggrieved by an order of refusal, suspension, or revocation issued by the Director of the Alcoholic Beverage Control Division or any person or group of persons who have formally protested the issuance of any license before a decision has been rendered by the director and are aggrieved by the issuance of the license may appeal the order or decision to the Alcoholic Beverage Control Board by filing a notice of appeal.

(2) The notice of appeal of a director's decision or order shall be in a written form which shall be mailed or delivered to the offices of the Alcoholic Beverage Control Division.

(3) The notice of appeal must be mailed or delivered to the offices of the division within fifteen (15) days after the order to be appealed was received by the recipient, as shown by the certified mail return receipt card returned to the division. In the event that the person filing an appeal of the director's decision or order was not sent a certified letter of the same, then the fifteen-day appeal period begins on the date that the director's decision or order was issued.

(4) Whenever any notice of appeal is filed with the division, the director shall immediately notify the board of that fact.

(b) (1) A hearing shall be held within at least sixty (60) days after the date of the filing of the notice of appeal unless the person appealing consents to a later hearing.

(2) Not later than ten (10) days before the time fixed for the hearing, the director shall notify the board and the applicant, licensee, or protester of the time when and the place where the appeal shall be heard by the board.

(3) At the time and place so fixed for the hearing, the board shall proceed to hear the appeal.

(4) At any such hearing the applicant, licensee, or protester, and the director may be present in person or by agent or counsel and present evidence and argument.

(5) The board shall adopt such rules and regulations as it shall deem necessary to govern the procedure in the hearing, and the board shall not be bound by the legal rules of evidence in hearing appeals and in making its determination.

(c) (1) Within five (5) days after the hearing is concluded, the board shall render its written opinion, decision, or order on the appeal.

(2) A copy of the opinion, decision, or order shall be mailed by the division by certified mail to the applicant, licensee, or protester.

(3) The order and decision shall be final and binding on the director and the applicant, licensee, or protester.

(4) However, an appeal may be taken from any order suspending or revoking a license as provided for in this subchapter.



§ 3-2-214 - Denial, suspension, or revocation of license -- Review by board on own motion.

(a) The Alcoholic Beverage Control Board is authorized on its own motion to review any action of the Director of the Alcoholic Beverage Control Division in granting or failing to grant, renewing or failing to renew, revoking or suspending, or failing to revoke or suspend upon complaint, any permit and, upon review, to set aside any action of the director in any of these respects.

(b) Any action by the director in any of these respects shall not become effective until the day following the next meeting of the board following the action by the director, and then only if the board fails to make a motion to exercise its right of review.



§ 3-2-215 - Conduct of hearings before board.

(a) For the purpose of hearing or conducting any appeal authorized to be heard by it, the Alcoholic Beverage Control Board shall have power:

(1) To examine or cause to be examined, under oath, any licensee, the Director of the Alcoholic Beverage Control Division, the Director of the Alcoholic Beverage Enforcement Division, or any other person and to examine or cause to be examined the books and records of any such licensee;

(2) To hear testimony and to take proof material for its information in hearing an appeal;

(3) To administer or cause to be administered oaths; and

(4) To issue subpoenas requiring the attendance of witnesses and the production of records for any such purposes.

(b) The subpoenas shall be effective in any part of this state. Any circuit court may by order duly entered require the attendance of witnesses and the production of relevant records subpoenaed by the board, and the court may compel obedience to its orders by proceedings for contempt.

(c) An applicant involved in a hearing before the Director of the Alcoholic Beverage Control Division or the board shall be entitled on request to subpoena for the compulsory attendance of witnesses desired by him or her.

(d) (1) All witnesses shall be entitled to mileage and fees as are prescribed by law for witnesses in the circuit courts of the state.

(2) The mileage and fees of witnesses subpoenaed at the request of an applicant shall be paid by him or her.



§ 3-2-216 - Appeal to courts.

An appeal of the decision of the Alcoholic Beverage Control Board may be filed in conformance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 3-2-217 - Transcript fees.

(a) There is fixed a cost of one dollar and fifty cents ($1.50) per page for each original page of transcript of record of proceedings had before the Director of the Alcoholic Beverage Control Division, pertaining to an application for the manufacture, selling, or dispensing of alcoholic beverages, or from a hearing of a violation against a permit which is appealed to the Alcoholic Beverage Control Board, and for each page of original transcript where an appeal is taken from any decision of the board to a circuit court.

(b) The fee as provided for herein shall be paid to the director by the person taking the appeal upon completion of the transcript, and the moneys shall be deposited into the general revenues of the State of Arkansas.

(c) All copies of the original transcript shall cost forty cents (40cent(s)) per page, and the sums shall be collected and deposited as provided in subsection (b) of this section.






Subchapter 3 - -- Other Enforcing Agencies

§ 3-2-301 - Circuit judges -- Appointment of temporary officers and special prosecutors.

(a) The circuit judges of this state are declared to be primarily responsible for the enforcement of laws against the unlawful manufacture and sale of intoxicating liquors.

(b) (1) Circuit judges are given authority to appoint an officer of the court in lieu of the sheriff to act temporarily and in cases specially designated in the enforcing of any of the laws when the circuit judge becomes convinced that the sheriff is for any cause neglecting his or her duties under the law imposed upon him or her.

(2) The compensation and expenses of such temporary officer shall be fixed by the judge making the appointment and shall be ordered paid by the judge out of an appropriation hereafter made. A certified copy of the judgment of the court fixing the compensation and expenses shall be sufficient authority for the Auditor of State to draw a voucher in payment of the compensation and expenses and of the Treasurer of State to pay a warrant when presented. The voucher shall be preaudited as other claims against the state.

(c) (1) Whenever the circuit judge becomes convinced that any prosecuting attorney is not performing his or her full duty with respect to the enforcement of the laws against the unlawful manufacture or sale of intoxicating liquors, he or she shall have authority to appoint a special prosecutor who shall be an attorney learned in the law and with at least ten (10) years' experience in the actual practice of law.

(2) The special prosecutor shall proceed to investigate and prosecute such cases as may be called to his or her attention by the circuit judge.

(3) The compensation and expenses of the special prosecutor shall be fixed by the circuit court and paid out of the fund hereafter appropriated. The order of the circuit judge fixing the compensation and expenses of the special prosecutor shall be sufficient authority upon which the Auditor of State may issue a voucher in payment thereof and of the Treasurer of State to pay a warrant when presented. The voucher shall be preaudited as other claims against the state.

(d) The temporary appointees in place of the sheriffs and the special prosecutors shall have all of the powers and authorities designated by law in the persons whom they are appointed to succeed.



§ 3-2-302 - Circuit judges -- Impeachment.

(a) If the Director of the Alcoholic Beverage Control Division shall report to the Governor that any circuit judge is not doing his or her duty with respect to the enforcement of the laws against the unlawful manufacture or sale of intoxicating liquors, and when the report is supported by competent evidence, the Governor may call the General Assembly into extra session to impeach the judge.

(b) It is declared to be an impeachable offense for any circuit judge to fail to exercise all of the powers of his or her office or the powers granted to him or her under § 3-2-301 to enforce the laws.



§ 3-2-303 - State Police.

(a) In addition to the duties otherwise prescribed by law upon the Department of Arkansas State Police, it shall be the duty of the department to assist in enforcing all of the laws of the State of Arkansas against the unlawful manufacture or sale of intoxicating liquors.

(b) (1) The Director of the Department of Arkansas State Police, the Assistant Director of the Department of Arkansas State Police, captains, lieutenants, rangers, and other employees of the director shall perform such duties as may be prescribed by the director with respect to the enforcement of the laws, and they shall have authority to take affidavits and to swear the persons signing the affidavits with respect to the violation of any law.

(2) The false swearing or making of the affidavits shall be deemed and punished as perjury.

(c) (1) The director, assistant director, captains, lieutenants, and rangers shall have all of the authority now vested in sheriffs and police officers to search for and seize intoxicating liquors unlawfully held in this state.

(2) They shall also have the same authority to make arrests for the violation of such laws and to serve any and all kinds of criminal process issued by any of the courts in this state in connection with the enforcement of such laws.



§ 3-2-304 - Search warrants.

(a) It is made and declared to be the duty of a circuit, district, and city court on information given, on its own knowledge, or when it has reasonable grounds to believe that alcohol, spirituous, ardent, vinous, malt, or fermented liquors, or any compound or preparation thereof commonly called tonics, bitters, or medicated liquors of any kind are kept in any prohibited district to be sold contrary to law or have been shipped into any prohibited district to be sold contrary to law, that it issue a warrant directed to some peace officer, directing in the warrant a search for intoxicating liquors and specifying in the warrant the place to be searched.

(b) However, this section shall not apply to the giving away or selling of native wines when the sale is authorized by law.






Subchapter 4 - -- Distribution

§ 3-2-401 - Purpose.

This subchapter is promulgated pursuant to the authority granted to the State of Arkansas pursuant to the provisions of the Twenty-First Amendment to the United States Constitution specifically for the following purposes:

(1) To prevent unfair business practices, discrimination, and undue control of such wholesalers by distillers, manufacturers, importers, and producers;

(2) To maintain stability and healthy competition in the alcoholic beverage industry;

(3) To promote and maintain a sound and stable system of distribution of alcoholic beverages; and

(4) To promote the public health, safety, and welfare.



§ 3-2-402 - Scope of subchapter.

This subchapter does not repeal or supersede any of the provisions of §§ 3-5-1101 et seq. and to the extent of any conflict, the provisions of §§ 3-5-1101 et seq. shall prevail.



§ 3-2-403 - Spirituous and vinous beverages -- Registration of brands and labels -- Designation of licensed wholesaler.

Every manufacturer, importer, or producer of spirituous and vinous beverages, as defined by § 3-1-102, doing business in the State of Arkansas shall submit to the Alcoholic Beverage Control Division one (1) label for each brand of spirituous and vinous beverages to be shipped for the first time by the shipper into or within the state and shall designate in the application for registration one (1) licensed liquor wholesaler in the state, who shall be the exclusive distributor of such brand or label within the state. Such designated wholesaler shall be initially approved by the Director of the Alcoholic Beverage Control Division and shall not be changed or initially disapproved except for good cause, and the director shall determine good cause after a hearing pursuant to the provisions set out in this subchapter. Any brands or labels previously registered in this state and which have subsequently been withdrawn from distribution in this state shall be treated in the same manner as the initial registration of brands or labels and are subject to the provisions of this section.



§ 3-2-404 - Request to change wholesalers -- Contents of application.

Any distiller, manufacturer, importer, or producer desiring to change wholesalers with respect to any brand shall file with the Director of the Alcoholic Beverage Control Division a wholesaler change request containing the following information as applicable:

(1) The name of each brand involved;

(2) The case volume in Arkansas for each brand for the current year or portion thereof and the two (2) previous calendar years;

(3) The name of the wholesaler currently distributing such brand;

(4) The name of the proposed new wholesaler; and

(5) (A) A detailed explanation of the specific business reasons for the request to change wholesalers.

(B) Business reasons which may be considered by the director in determining good cause for authorizing a change of wholesalers will include:

(i) A wholesaler's bankruptcy or serious financial instability, including its consistent failure to pay its debts as they fall due or its failure to meet or maintain any objective standards of capitalization expressly agreed to between the wholesaler and the distiller, manufacturer, importer, or producer, provided such standards are determined by the director to be commercially reasonable;

(ii) A wholesaler's repeated violations of any provision of federal or state law or regulations, whether or not such violations resulted in official action;

(iii) A wholesaler's failure to maintain reasonable sales volume of the brand, taking into consideration such factors as the extent of the distiller's, manufacturer's, importer's, or producer's advertising and promotion of the particular brand, prevailing economic conditions affecting sales generally, or the extent of the wholesaler's efforts, or lack thereof, to promote a particular brand; and

(iv) Any other factors relevant to such proposed change and which aid the director in determining good cause.



§ 3-2-405 - Request to change wholesalers -- Notice -- Objections -- Hearing -- Disposition of proceedings.

(a) (1) At the same time that the original wholesaler change request is filed with the Director of the Alcoholic Beverage Control Division, a copy thereof shall be mailed by the distiller, manufacturer, importer, or producer to each wholesaler who may be affected by the proposed changes. Immediately upon receipt of any wholesaler change request, the director shall notify the currently designated wholesaler of the request by certified mail.

(2) Within fifteen (15) days after receipt of such notice by the affected wholesaler, any such wholesaler or party required to be given notice by this subchapter may interpose written objections thereto. Such written objections shall be filed in the office of the Alcoholic Beverage Control Division, and copies thereof shall be served by the objecting party upon the party proposing the change and upon all wholesalers who may be affected by the proposed change.

(b) Upon the receipt of an objection from any party, or upon his own motion, the director shall hold a hearing, after providing due notice to all parties concerned, for the purpose of determining the truth of any matters of fact alleged by any party and determining whether the proposed changes are based upon sufficient cause and are otherwise consistent with the policies set out in § 3-2-401. If it is determined from the evidence educed at said hearing that the brand or label involved is the same as, or similar to, or is such a modification of, substitution of, upgrade of, or extension of a brand or label which has already been registered by the distiller, manufacturer, importer, or producer, so as to render it unjust or inequitable, without cause being shown, to designate the brand or label to a wholesaler different from the wholesaler designated for the brand or label being so modified, substituted, upgraded, or extended, then such request shall be denied; provided, however, that nothing herein shall be construed or prevent the distiller, manufacturer, importer, or producer from treating the matter as a desire to change wholesalers and from proceeding under the provisions of § 3-2-404, either before or after such determination.

(c) No proposed change will be approved by the director which is based upon the failure or refusal of a wholesaler to comply with any demand or request of a distiller, manufacturer, importer, or producer if such demand or request would result in a violation of any provision of federal or state law or regulation. During such fifteen-day objection period or until the proposed changes have been finally approved by the director, the party proposing the change shall continue to supply the designated wholesaler, upon commercially reasonable terms, such reasonable quantities of the brand involved as the wholesaler may require. If, at any time, the director finds a distiller, manufacturer, importer, or producer is not shipping the wholesaler a reasonable amount of merchandise, he or she may withdraw approval of all brands registered by such parties within the state.



§ 3-2-406 - Request to change wholesalers -- Hearing -- Time -- Findings -- Appeal.

(a) Any hearing held by the Director of the Alcoholic Beverage Control Division pursuant to the provisions of § 3-2-405 shall be held within thirty (30) days after the receipt of any notice of objection to a wholesaler change request.

(b) The findings of the director made after such hearing shall be presented to the Alcoholic Beverage Control Board at its next regularly scheduled meeting.

(c) Any aggrieved party may appeal the decision of the director to the full board to be heard de novo and any such appeal hearing will be scheduled and held pursuant to hearing procedures established for the Alcoholic Beverage Control Division by state law and division regulations.



§ 3-2-407 - Request to change wholesalers -- Automatic approval.

If no objection is filed to the wholesaler change request as provided in § 3-2-406, the proposed changes shall stand automatically approved by the Director of the Alcoholic Beverage Control Division at the expiration of such fifteen-day period, conditioned upon the manufacturer's or importer's repurchasing all inventory of the subject brand from the previously designated wholesaler at such wholesaler's laid-in cost.



§ 3-2-408 - Acquisition of right to sell, ship, or distribute a label.

Any distiller, manufacturer, importer, or producer who obtains or acquires in any manner the right to sell, ship, or distribute any label shall for the purpose of this subchapter stand in place of and be subject to all rights, privileges, and duties and obligations of its predecessor or its predecessors from whom such brands or labels were obtained or acquired.



§ 3-2-409 - Beer, malt products, or light wine.

(a) Every manufacturer or importer of beer or other malt products or light wine doing business in the State of Arkansas shall submit to the Alcoholic Beverage Control Division one (1) label for each brand of beer or malt product or light wine to be shipped for the first time into or within the state and shall designate within the application for registration any number of wholesalers in the state, each of whom shall be the exclusive distributor of such brand within the geographical territory assigned by the manufacturer or importer to such wholesaler.

(b) Transfers of brands of malt products or light wine or changes in geographical distribution areas assigned shall not be subject to the provisions set out above for spirituous or vinous products so long as any such manufacturer or importer has complied with the filing provisions of applicable law.



§ 3-2-410 - Terms and conditions of agreements with wholesaler binding on successor.

A successor to a distiller, manufacturer, importer, producer, winery, or brewer of beer, malt liquor, light wine, wine, or liquor that continues in business as a distiller, manufacturer, importer, producer, winery, or brewery or that continues to operate under the names of any product acquired by said distiller, manufacturer, importer, producer, winery, or brewer shall be bound by all terms and conditions of any agreements with any Arkansas wholesaler, whether oral or written, of the distiller, manufacturer, importer, producer, winery, or brewery which are in effect on the date of succession.



§ 3-2-411 - Subchapter incorporated into division approvals -- Applicability -- Waiver.

(a) The terms, conditions, and requirements of this subchapter are hereby expressly made a part of the terms of and as conditions to the approval granted by the Alcoholic Beverage Control Division to distillers, manufacturers, importers, or producers to do business in the state and by the application for, the acceptance of, or the conduct of business under any such approval, a distiller, manufacturer, importer, or producer consents and agrees to comply with the terms, conditions, and requirements of this subchapter.

(b) This subchapter does not apply to manufacturers or wholesalers of small farm winery wines. For the purpose of this section, "small farm winery" has the same meaning as defined by § 3-5-1601.

(c) No right, duty, or other provision set out in this subchapter may be waived by any agreement or contract between any wholesaler and supplier regardless of whether any such waiver agreement was made prior to or after July 15, 1991.



§ 3-2-412 - Dual distributorship prohibited.

(a) (1) The creation of a dual distributorship is prohibited.

(2) An unlawful dual distributorship is created whenever any manufacturer designates as its distributor more than one (1) Arkansas liquor wholesaler in the state or wholesale beer permit holder to distribute the same brand of alcoholic beverage in the same geographical territory, whether a city, a county, counties, or the state.

(b) In addition to any remedies to any aggrieved party authorized by law, the Director of the Alcoholic Beverage Control Division may withdraw approval of any and all brands registered by any manufacturer found to be in violation of this subchapter, such findings to be made after a hearing pursuant to hearing procedures established for the Alcoholic Beverage Control Division by state law and administrative regulations.

(c) (1) For the purposes of this subchapter, a "brand" means the same product or substantially the same product as evidenced by the product label that must be filed with the division.

(2) Identical or substantially identical labels will be considered and treated as the same brand.









Chapter 3 - Prohibited Practices

Subchapter 1 - -- General Provisions

§ 3-3-101 - Accessories guilty as principals.

Every person knowingly aiding or abetting any person, firm, or corporation in the violation of any section of this act shall be deemed a principal and punished as such.



§ 3-3-102 - Sentences and fines.

(a) When a jail sentence is inflicted as part of the punishment, all persons convicted under this act shall serve out the sentence at hard labor.

(b) All fines and costs assessed against any person under this act and not paid or replevied shall be served out by confinement at hard labor at the rate of one (1) day for each one dollar ($1.00) of the fine and costs.



§ 3-3-103 - Multiple offenses -- Bonds for good behavior.

(a) Upon a second or any subsequent conviction or bond forfeiture for any violation of any alcoholic beverage control law of this state pertaining to the control, regulation, and handling of spirituous, vinous, malt liquors or beverages, or any amendment to any existing law or any new law on the same subject hereafter enacted, it shall be the duty of the court convicting the person for a second time, or forfeiting a bond for a second time, or forfeiting a bond or convicting a person after a previous conviction or bond forfeiture for such an offense, to require the defendant to execute bond in the sum of two hundred dollars ($200), after a hearing thereon, to be of good behavior for a period of twelve (12) months insofar as the laws of the State of Arkansas on spirituous, vinous, or malt liquors or beverages affect him.

(b) Should any person violate the provisions of the bond, the bond, after a hearing thereon, shall be forfeited. The person shall be, for all subsequent violations of the liquor laws or bond forfeitures, placed under a five hundred dollar ($500) bond of the same provisions, to ensure good behavior from the violation of the liquor laws.

(c) If the bonds provided in this section are not given by the defendant, the defendant shall be committed to the county jail for a period not less than thirty (30) days nor more than six (6) months, to be fixed by the court.

(d) The order of the court requiring the execution of a bond as provided in this section shall be for the preservation of the laws and shall not be considered a part of the punishment inflicted, but as a security against future violations of the provisions of all alcoholic beverage control laws.






Subchapter 2 - -- Particular Practices Prohibited

§ 3-3-201 - Unknowingly furnishing or selling to minor.

(a) Any person who shall unknowingly sell, give away, or otherwise dispose of intoxicating liquor to a minor shall be guilty of a violation and punished by a fine of not less than two hundred dollars ($200) nor more than five hundred dollars ($500) for the first offense.

(b) For the second and subsequent offenses, he or she shall be guilty of a Class A misdemeanor.



§ 3-3-202 - Knowingly furnishing or selling to minor.

(a) (1) It shall be unlawful for any person knowingly to give, procure, or otherwise furnish any alcoholic beverage to any person under twenty-one (21) years of age. However, this subsection shall not apply to the serving of an alcoholic beverage to the person's family or to the use of wine or beer in any religious ceremony or rite in any established church or religion.

(2) (A) Upon a first conviction, any person violating this subsection shall be guilty of a Class A misdemeanor.

(B) Upon a second conviction within three (3) years, a person violating this section shall be guilty of a Class D felony.

(b) (1) It shall be unlawful for any person knowingly to sell or otherwise furnish for money or other valuable consideration any alcoholic beverage to any person under twenty-one (21) years of age.

(2) (A) Upon a first conviction, any person violating this subsection shall be guilty of a Class D felony and shall be punished as provided by law.

(B) Upon a second conviction within five (5) years, a person violating this section shall be deemed guilty of a Class C felony and may be imprisoned or fined, or both as provided by law.

(c) (1) A warning notice that includes the provisions of subsections (a) and (b) of this section shall be posted in public view in each place of business where alcoholic beverages are sold.

(2) The warning notice shall be posted in a manner prescribed by the Alcoholic Beverage Control Board.



§ 3-3-203 - Purchase or possession by minor.

(a) (1) It is unlawful for any person under twenty-one (21) years of age to purchase or have in his or her possession any intoxicating liquor, wine, or beer.

(2) For the purposes of this section, intoxicating liquor, wine, or beer in the body of a minor is deemed to be in his or her possession.

(b) It shall also be unlawful for an adult to purchase on behalf of a person under twenty-one (21) years of age any intoxicating liquor, wine, or beer.

(c) A person eighteen (18) years or age or older violating this section is guilty of a violation and upon conviction shall be subject to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(d) In addition to the penalties provided in this section, the trial judge or magistrate may impose the following penalty or penalties or any combination thereof:

(1) Require a person eighteen (18) years of age or older but under twenty-one (21) years of age to write themes or essays on intoxicating liquors, wine, or beer; and

(2) Place a person eighteen (18) years of age or older but under twenty-one (21) years of age under probationary conditions as determined by the court in its reasonable discretion designed as a reasonable and suitable preventive and educational safeguard to prevent future violations of this section by the person.

(e) (1) In addition to the fine authorized by subsection (c) of this section, at the time of arrest of a person eighteen (18) years of age or older for violation of the provisions of subsection (a) of this section, the arrested person shall immediately surrender his or her license, permit, or other evidence of driving privilege to the arresting law enforcement officer as provided in § 5-65-402.

(2) (A) The Office of Driver Services or its designated official shall suspend or revoke the driving privilege of the arrested person or shall suspend any nonresident driving privilege of the arrested person, as provided in § 5-65-402.

(B) The period of suspension or revocation shall be based on the offense that caused the surrender of the arrested person's license, permit, or other evidence of driving privilege as described in subdivision (e)(1) of this section and the number of any previous offenses as follows:

(i) Suspension for sixty (60) days for a first offense under subsection (a) of this section;

(ii) Suspension for one hundred twenty (120) days for a second offense under subsection (a) of this section; and

(iii) Suspension for one (1) year for a third or subsequent offense under subsection (a) of this section.

(3) In order to determine the number of previous offenses to consider when suspending or revoking the arrested person's driving privileges, the office shall consider as a previous offense any conviction under subsection (a) of this section which occurred either prior to or after August 12, 2005.

(f) A person less than eighteen (18) years of age who violates this section is subject to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.



§ 3-3-204 - Handling by minor.

(a) Except as provided in subsection (b) or (c) of this section, it shall be unlawful for any wholesaler, retailer, or transporter of alcoholic beverages to allow any employee or any other person under twenty-one (21) years of age to have anything to do with the selling, transporting, or handling of alcoholic beverages.

(b) With the written consent of a parent or guardian, persons eighteen (18) years of age and older may:

(1) Sell or otherwise handle beer and cooking wines at retail grocery establishments; or

(2) Be employed by a licensed liquor wholesaler or licensed beer wholesaler or by a licensed native winery to handle alcoholic beverages at the place of business of the licensed wholesaler or winery.

(c) With the written consent of a parent or guardian, persons nineteen (19) years of age and older may sell and handle alcoholic beverages at an establishment that is licensed for on-premises consumption of alcoholic beverages under § 3-9-202(7) and (14) or § 3-9-301.

(d) (1) Anyone violating the provisions of this section shall be guilty of a violation and upon conviction shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100).

(2) The violation shall be grounds for suspension, cancellation, or revocation by the Director of the Alcoholic Beverage Control Division of any permit issued to the person by the director.



§ 3-3-205 - Sale or possession without license.

(a) (1) Any person who shall sell, barter, exchange, or give any intoxicating alcoholic liquor without having a valid license as provided by this act, in addition to losing his or her license, shall be guilty of a Class A misdemeanor.

(2) Any person found guilty of a third or subsequent violation of this subsection within a period of three (3) years shall be guilty of a Class D felony.

(b) Any person who has in his or her possession intoxicating alcoholic liquor not obtained under and in conformity with the provisions of this act shall be deemed guilty of a Class A misdemeanor.

(c) This penalty shall apply whether the intoxicating liquor is for the use of the person illegally possessing it or for the use and benefit of another.

(d) Each act in violation of this section shall constitute a separate misdemeanor.

(e) Nothing contained in this section shall relieve any licensee from forfeiture of his or her license.



§ 3-3-206 - Sale or delivery to retailer without valid license tax receipt.

(a) Any manufacturer or jobber who shall sell or deliver intoxicating liquor within the state to a retailer who does not possess a valid license tax receipt, as provided for in this act, shall be guilty of a misdemeanor.

(b) (1) For the first offense, he or she shall be guilty of a Class B misdemeanor.

(2) Any person found guilty a second time shall be guilty of a Class A misdemeanor.



§ 3-3-208 - Possession or procuring orders.

(a) Any person who, by himself, herself, his or her employee, servant, agent for himself or herself, or any other person, shall keep or carry on his or her person or in any vehicle or leave in a place for another to secure any intoxicating alcoholic liquor with the intent to sell the liquor in violation of this act or who shall within this state in any manner, directly or indirectly, solicit, take, or accept any order for the purchase, sale, shipment, or delivery of intoxicating liquor for beverage purposes in violation of the requirements of this act shall be guilty of a violation.

(b) (1) He or she shall be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) for the first offense.

(2) For the second and subsequent offenses, he or she shall be guilty of a Class A misdemeanor.

(c) The penalties prescribed herein shall be in addition to any other penalty prescribed by law.



§ 3-3-209 - Furnishing to alcoholics or intoxicated persons.

Any person who shall sell, give away, or dispose of intoxicating liquor to an habitual drunkard or an intoxicated person shall be guilty of a violation and for the first offense be punishable by a fine of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250). For the second and subsequent offenses, he or she shall be guilty of a Class A misdemeanor. The penalties prescribed in this section shall be in addition to any other penalty prescribed by law.



§ 3-3-210 - Sale on Sunday or early weekday mornings.

(a) (1) A person who sells intoxicating alcoholic liquor on Sunday, except as such sales are authorized by §§ 3-9-215 and 3-9-216, and subdivision (a)(3) of this section, or between 1:00 a.m. and 7:00 a.m. on weekdays is guilty of a violation and for the first offense shall be punished by a fine of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).

(2) For the second and subsequent offenses, the person is guilty of a Class B misdemeanor.

(3) A person that holds a permit that allows on-premises consumption of alcoholic beverages may operate on Sundays between the hours of 10:00 a.m. and 12:00 midnight.

(4) (A) A city, town, or county may establish by ordinance a lesser period of time than provided in subdivision (a)(3) of this section during which on-premises consumption of alcoholic beverages may occur at on-premises outlets.

(B) The city, town, or county ordinance shall specify the on-premises outlets that are subject to the more restrictive hours of operation on a Sunday.

(5) A violation of a more restrictive city, town, or county ordinance is not an administrative violation against the Alcoholic Beverage Control Division on-premises consumption permit and shall be treated and disposed of under § 3-4-407.

(6) The hours of operation of private club permitted establishments shall continue to be controlled by Alcoholic Beverage Control Division rules.

(b) (1) (A) As a further exception to the Sunday sales prohibition set out in subsection (a) of this section, counties and cities in the state may refer to the voters at an election the issue of whether to authorize the sale of alcoholic beverages for off-premises consumption on Sundays between the hours of 10:00 a.m. and 12:00 midnight or within a lesser period within the hours as may be provided under a referendum election conducted in accordance with the following:

(i) A referendum election may be called in a city by a petition filed with the city clerk signed by fifteen percent (15%) of the qualified electors who cast a vote in the city for the Office of Governor in the last general election in which the office appeared on the ballot; or

(ii) A referendum election may be called in a county by a petition filed with the county clerk signed by fifteen percent (15%) of the qualified electors who cast a vote in the county for the Office of Governor in the last general election in which the office appeared on the ballot.

(B) The Sunday sale of alcoholic beverages authorized in this subsection shall be limited to those businesses within the county or city that possess a current and valid license for the sale of alcoholic beverages issued by the Alcoholic Beverage Control Division.

(2) (A) The election under this subsection shall be conducted on a citywide or countywide basis.

(B) All qualified electors within the city or county, as the case may be, shall be eligible to vote even though they may reside in a dry area.

(C) The election under this subsection on the Sunday sales question shall be held in accordance with the procedures established for on-premises consumption elections by § 3-9-201 et seq., and the ballot for the election shall be printed substantially as follows:

"( ) FOR THE OFF-PREMISES SALE OF ALCOHOLIC BEVERAGES ON SUNDAY IN (NAME OF CITY OR COUNTY), ARKANSAS, AS AUTHORIZED BY LAW.

( ) AGAINST THE OFF-PREMISES SALE OF ALCOHOLIC BEVERAGES ON SUNDAY IN (NAME OF CITY OR COUNTY), ARKANSAS, AS AUTHORIZED BY LAW.".

(3) (A) The vote of the majority of the electors in a citywide election approving Sunday sales shall authorize the sales in all permitted outlets located within the incorporated areas of the city only.

(B) The vote of the majority of the electors in a countywide election approving Sunday sales shall authorize the sales in all permitted outlets located anywhere within the county.

(4) The vote of the majority of the electors against the off-premises sale of alcoholic beverages on Sunday has no effect on sales of mixed drinks in hotels and restaurants as authorized by § 3-9-215 or § 3-9-216 or any other on-premises consumption permitted outlet.

(c) Notwithstanding the authority granted to counties and cities in this section, wholesale distributors of intoxicating alcoholic liquor may not sell or deliver any alcoholic beverages to retailers on a Sunday.



§ 3-3-211 - Sales on Christmas Day.

(a) It shall be unlawful to sell intoxicating liquors on Christmas Day.

(b) Any person who shall sell intoxicating alcoholic liquors on Christmas Day shall be guilty of a Class B misdemeanor.



§ 3-3-212 - Manufacturer-seller relationships generally.

(a) It shall be unlawful for a manufacturer to:

(1) Be interested, directly or indirectly, in any premises where malt, vinous, or spirituous liquors are sold at retail or in any business devoted wholly or partially to the sale of such liquors at retail, by stock ownership, interlocking directors, mortgage or lien on any personal or real property, or any other means; or

(2) Make any loan to any owner.

(b) (1) Any lien, mortgage, or other interest or estate, however, now held by a manufacturer on or in the personal or real property of any owner, which mortgage, lien, interest, or estate was acquired on or before December 31, 1933, shall not be included within the provisions of this section.

(2) The burden of establishing the time of the accrual of the interest, comprehended by subdivision (b)(1) of this section, shall be upon the person who claims to be entitled to the protection and exemption afforded by this section.

(c) Subsections (a) and (b) of this section shall not apply to any agreement or arrangement by a manufacturer or wholesaler to pay for the display or other presentation of advertising and promotional material on or about the premises of the holder of a franchise granted by the Arkansas Racing Commission.



§ 3-3-213 - Manufacturer-seller relationships -- Exclusivity agreements.

(a) It shall be unlawful for any person engaged in the manufacture of alcoholic liquors:

(1) To require any wholesaler or retailer to purchase from that manufacturer to the exclusion, in whole or in part, of any alcoholic liquors sold or offered for sale by other persons; or

(2) To induce any retailer to purchase from that manufacturer or wholesaler to the exclusion, in whole or in part, of any alcoholic liquors sold or offered for sale by other persons, by:

(A) Acquiring any interest in property owned, occupied, or used by the retailer in his business, or in any license with respect to the premises of the retailer;

(B) Furnishing, giving, renting, lending, or selling to the retailer any equipment, fixtures, signs, supplies, money, service, or other thing of value, subject to exceptions provided by the rules and regulations of the Alcoholic Beverage Control Board and established trade customs;

(C) Paying or crediting the retailer for any advertising, display, or distribution service;

(D) Guaranteeing any loan or the repayment of any financial obligation of the retailer;

(E) Offering or giving any bonus, premium, or compensation to the retailer or any of his officers, employees, or representatives.

(b) As used in this section, unless the context otherwise requires:

(1) "Person" includes any and all corporations, partnerships, associations, or individuals and all agents, representatives, or employees of such persons;

(2) "Manufacturer" means, unless otherwise specified, any person engaged in the business of distilling, brewing, making, blending, rectifying, or producing for sale in wholesale quantities alcoholic liquors of any kind, including whiskey, brandy, cordials, liquors, and other liquids containing alcohol, except patent medicines, beer, and wine.



§ 3-3-214 - Sale of denatured alcohol.

(a) It is unlawful for any person to sell, give away, or dispose of denatured alcohol for any beverage purposes whatsoever.

(b) Any person who shall sell, give away, or dispose of denatured alcohol for any beverage purpose whatsoever shall be guilty of a violation and for the first offense be punished by a fine of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250). For the second and subsequent offenses, he or she shall be guilty of a Class B misdemeanor.

(c) Any person who shall sell, give away, or dispose of denatured alcohol to an habitual drunkard or an intoxicated person shall be prima facie guilty of selling denatured alcohol for beverage purposes and subject to the penalties provided in this section.



§ 3-3-215 - Obtaining federal license without state license.

(a) Any person within this state who has had issued to him or her a current federal license to sell liquor or beer in Arkansas and who has not had issued a current state license to sell liquor or beer shall be guilty of a misdemeanor and upon conviction shall be fined in any amount not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(b) In any criminal prosecution under this section, the introduction of a certified copy or microfilm of a current federal license to sell beer or liquor in this state shall be prima facie evidence that the licensee is possessing beer or liquor in this state for sale unlawfully.



§ 3-3-216 - Possession or sale of untaxed intoxicating liquor.

(a) As used in this section, "intoxicating liquor" means any beverage containing more than five-tenths percent (0.5%) of alcohol by weight.

(b) It is unlawful for a person to buy, bargain, sell, loan, own, have in possession, or knowingly transport in this state an intoxicating liquor upon which the Arkansas excise tax prescribed by law has not been paid.

(c) (1) Except as provided in subdivision (c)(2) of this section, a violation of this section is a Class B misdemeanor.

(2) A violation of this section is a Class A misdemeanor if a person transports intoxicating liquor into this state from another state without the Arkansas excise tax having been paid on the intoxicating liquor and the person was transporting the intoxicating liquor for the purpose of resale in this state.

(d) (1) In addition to the applicable criminal penalties under subsection (c) of this section, a person who violates this section is subject to a civil penalty equal to the amount of all excise tax levied on the intoxicating liquor at the rates imposed on alcoholic beverages under § 3-7-101 et seq.

(2) The Department of Finance and Administration shall assess and administer the civil penalty set forth in this subsection under the Arkansas Tax Procedure Act, § 26-18-101 et seq., and shall promulgate any rules necessary for the proper administration and enforcement of the civil penalty.



§ 3-3-218 - Duty of care of privilege license holders -- Enforcement.

(a) It is the specifically declared policy of the General Assembly that all licenses issued to establishments for the sale or dispensing of alcoholic beverages are privilege licenses, and the holder of such privilege license is to be held to a high duty of care in the operation of the licensed establishment.

(b) It is the duty of every holder of an alcoholic beverage permit issued by the State of Arkansas to operate the business wherein alcoholic beverages are sold or dispensed in a manner which is in the public interest and does not endanger the public health, welfare, or safety. Failure to maintain this duty of care shall be a violation of this section and grounds for administrative sanctions being taken against the holder of the permit or permits.

(c) (1) The standard of review for the Director of the Alcoholic Beverage Control Division and the Alcoholic Beverage Control Board in matters arising herein shall be:

(A) Whether the permitted outlet, as it has been operated, promotes the public convenience and advantage;

(B) Whether the continuation of the outlet would promote the public interest; and

(C) Whether the outlet's business operation endangers the public health, welfare, or safety of the area or community in which it is located.

(2) It is specifically granted to the director and the board the power to review the outlet and its operation as if it were a new application, taking into consideration all factors involved in the review of an application as initially filed before the agency.

(d) (1) As to all violations occurring inside the permitted premises, the standard of proof shall be by substantial evidence.

(2) As to all violations occurring outside the permitted premises, the standard of proof shall be by clear and convincing evidence.

(e) The Alcoholic Beverage Control Division and its board are hereby authorized to adopt regulations to implement each and every provision of this section.

(f) The director and the board are empowered by this section to administer the full range of penalties available for other administrative proceedings before it, including, but not limited to, fines, suspension, cancellation, or revocation of such permits which have been found to endanger the public health, welfare, or safety.



§ 3-3-219 - Social hosts -- Criminal liability.

(a) (1) A person who exercises control over private property shall not knowingly allow a person under twenty-one (21) years of age who is not a family member of the person to consume alcohol on the private property.

(2) This subsection applies only to a person who is present and in control of the private property at the time the consumption occurs.

(3) This subsection does not apply to the owner of rental property or the agent of an owner of rental property unless the consumption occurs in the individual unit in which the owner or agent resides.

(4) This subsection does not apply to any consumption of alcohol during religious ceremonies or for religious purposes.

(b) (1) A first violation of this section is a Class C misdemeanor.

(2) A second violation of this section is a Class A misdemeanor.

(3) A third or subsequent violation of this section is a Class D felony.

(c) This section shall not prevent a township, city, or county from establishing by ordinance regulations more stringent than the provisions of this section.






Subchapter 3 - -- Dry Territories

§ 3-3-301 - Definition.

As used in this subchapter, unless the context otherwise requires, "person" means any individual, corporation, partnership, association, firm, or other business entity, or its agents or representatives.



§ 3-3-302 - Penalties.

(a) Unless a different penalty is specifically provided, any person who shall violate any of the provisions of this subchapter shall be guilty of a Class A misdemeanor.

(b) In addition to all other fines and penalties herein provided, the Director of the Alcoholic Beverage Control Division shall revoke all alcoholic beverage permits held by any person convicted for a violation of this subchapter.



§ 3-3-303 - Rules and regulations.

The Director of the Alcoholic Beverage Control Division shall promulgate all rules and regulations necessary to enforce and administer this subchapter.



§ 3-3-309 - Procuring liquor for another.

(a) (1) It shall be unlawful for any person to either directly or indirectly procure or purchase for another in any district or territory where they are prohibited by law:

(A) Any alcohol or spirituous, ardent, vinous, malt, or fermented liquors;

(B) Any compound or preparation thereof commonly called tonics, bitters, or medicated liquors; or

(C) Intoxicating spirits of any character.

(2) However, this section shall not prohibit one (1) person from buying for another from a licensed dealer.

(b) Any person who shall violate any of the provisions of this section shall be guilty of a violation and fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 3-3-310 - Solicitation or taking orders.

(a) It shall be unlawful for any person, firm, or corporation in this state in person, by letter, circular, or other printed matter, or in any other manner, to solicit or take orders in this state for any alcoholic, vinous, malt, spirituous, or fermented liquors or any compound or preparation thereof commonly called tonic, bitters, or medicated liquors, or any other liquors, bitters, or drinks prohibited by the laws of this state to be sold, bartered, or otherwise disposed of.

(b) The prohibition of this section shall apply to such liquors, bitters, and drinks, whether the parties intend that the liquors, bitters, or drinks shall be shipped into this state from outside of the state or from one (1) point in this state to another point in this state.

(c) The taking or soliciting of orders for the above-described liquors is within the inhibition of this section, although the orders are subject to approval by some other person, and no part of the price is paid, nor any part of the goods is delivered when the order is taken.

(d) If such order is in writing, parol evidence thereof is admissible without producing or accounting for the absence of the original.

(e) Upon conviction, any person, firm, or corporation violating any of the provisions of this section, except as otherwise expressly provided in this section, shall be guilty of a Class B misdemeanor.



§ 3-3-311 - Seizure and forfeiture of beverages authorized.

(a) All spirituous, vinous, or malt liquors or beverages found in the possession of any person violating this or any other alcoholic beverage control law of this state are declared to be contraband and shall be seized and forfeited.

(b) Alcoholic or malt beverages subject to confiscation under this subchapter shall include those on which the Arkansas liquor excise tax has been paid as well as those on which the tax has not been paid.

(c) The confiscation of alcoholic beverages hereunder shall be in addition to any other criminal penalties now or hereafter prescribed by law.



§ 3-3-312 - Procedure upon seizure of beverages.

(a) All spirituous, vinous, or malt beverages found in the possession of any person in violation of the laws as provided in this subchapter shall be seized and immediately turned over to the mayor if seized within the city limits of a municipality by a law enforcement officer of that municipality. They shall be turned over to the county judge if seized without or within the city limits of any municipality by the sheriff or any Department of Arkansas State Police officer or any Alcoholic Beverage Control Enforcement Division agent.

(b) The seized beverages are to be held by the mayor or county judge until such time as any municipal court of the county wherein the beverages were seized determines the beverages to be contraband and subject to sale.

(c) The mayor or the county judge, as the case may be, shall cause a notice to be published. This shall be done within three (3) days after being authorized by the court to sell the seized intoxicating liquors. The notice shall be published in a newspaper having a countywide circulation and shall appear in the newspaper twice within a thirty-day period, fifteen (15) days apart. The notice shall contain a list of the beverages authorized to be sold by the court, the approximate retail value thereof, the person, if known, from whom taken, the place where seized, and the advice that the beverages will be sold by the mayor or the county judge, as the case may be, at the expiration of thirty (30) days from the first published notice.



§ 3-3-313 - Determination of interests in seized beverages.

(a) Any person claiming any interest in any alcoholic beverages seized under this subchapter may present a written petition. This may be done at any time within thirty (30) days from the date of seizure of the alcoholic beverages. The petition shall be presented to the municipal court of the county wherein the beverages were seized, shall set out the nature of the interest, and shall request that a hearing be held by the court to determine his or her right or interest therein.

(b) The municipal judge of that court shall set a date for the hearing, which date shall be within ten (10) days from the date the hearing is requested, unless good and sufficient cause is shown and recorded for a further delay.

(c) At the hearing all witnesses shall be duly sworn and the testimony recorded by a stenographer.

(d) Within fifteen (15) days after the completion of the hearing, the municipal judge shall enter his or her written findings of fact and order upon the testimony so presented.

(e) The findings of fact and order of the municipal judge may be appealed to the circuit court of the county wherein the alcoholic beverages were seized. Appeal may be had by filing a transcript of record of the hearing held before the judge with the court within fifteen (15) days after the municipal judge's order has been duly entered.

(f) The circuit court shall hear no new evidence on this appeal and shall render its judgment only on errors of law.

(g) An appeal from the judgment of the circuit court may be taken as provided by law.



§ 3-3-314 - Sale of confiscated beverages.

(a) Immediately upon the expiration of thirty (30) days from the date of the first notice provided in § 3-3-312, the mayor or the county judge, as the case may be, shall immediately notify licensed liquor wholesalers and retailers in the county, or, if the county is dry, then the licensed liquor wholesalers and retailers in the nearest wet county, that the contraband will be sold to the highest bidder and shall request all licensed liquor wholesalers and retailers to submit sealed bids.

(b) No confiscated alcoholic beverages shall be sold at less than fifty percent (50%) of the retailers' selling price of such liquor as defined in Acts 1949, No. 282, § 4, as amended [repealed].

(c) In the event that alcoholic beverages are confiscated upon which the Arkansas tax has not been paid, the retailer or wholesaler buying the beverages is required to pay the tax.

(d) All funds derived from the sale of the confiscated alcoholic beverages shall be deposited as follows:

(1) Fifty percent (50%) in the general fund of the city or the county, as the case may be; and,

(2) Fifty percent (50%) thereof as general revenues in the State Treasury to the credit of the State Apportionment Fund. There the funds shall be allocated and distributed to the various funds, fund accounts, and accounts participating in general revenues in the respective proportions to each as provided by law and shall be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.

(e) The county or city officials are required to file a report at the end of each month with the Alcoholic Beverage Control Division showing the number of arrests, the amount of alcoholic beverages confiscated, and the amount of money collected from the sale of such beverages.



§ 3-3-315 - Failure to surrender confiscated beverages.

Any person who shall seize or confiscate any spirituous, vinous, or malt beverages under the provisions of §§ 3-3-311 and 3-3-312 and who shall not immediately turn over the spirituous, vinous, or malt beverages as required by § 3-3-312 to the mayor or the county judge, as the case may be, shall be guilty of a Class A misdemeanor.






Subchapter 4 - -- Illicit Manufacture and Equipment

§ 3-3-401 - Definition.

(a) As used in this subchapter, unless the context otherwise requires, "illicit still" means an apparatus designed for the unlawful manufacture of intoxicating liquor, which shall include an outfit or parts of an outfit commonly used, or intended to be used, in the distillation or manufacture of spirituous, vinous, or malt liquors and which is not duly registered in the office of the Commissioner of Internal Revenue for the United States.

(b) The burden of proving that the still or apparatus is so registered shall be on the defendant or defendants under charge.



§ 3-3-402 - Manufacture, possession, and transportation.

(a) It shall be unlawful for any person, including any corporation or legal entity:

(1) To own, possess, or knowingly transport any illicit still, still worm, or any apparatus or any substantial part of any illicit still designed for the unlawful manufacture of spirituous, vinous, or malt liquor;

(2) To manufacture or engage in the manufacture of spirituous, vinous, or malt liquor in the State of Arkansas without obtaining a license to do so from the State of Arkansas and the United States; or

(3) To own, possess, or knowingly transport any illicitly distilled spirituous, vinous, or malt liquors.

(b) Any person committing an offense defined by this section is guilty of a Class D felony.



§ 3-3-403 - Seizure and forfeiture of vehicles.

(a) All vehicles or vessels used in the transportation or storage of any illicitly distilled spirituous, vinous, or malt liquor or any illicit still, still worm, or other apparatus designed for the unlawful manufacture of spirituous, vinous, or malt liquor shall be seized and forfeited and shall be sold by the Director of the Alcoholic Beverage Control Division at public auction or to state agencies desiring to purchase the vehicles or vessels.

(b) All proceeds derived from the sale of the seized and forfeited vehicles or vessels shall be special revenues and shall be deposited in the State Treasury to the credit of the Public School Fund.



§ 3-3-404 - Destruction and sale of still.

(a) The court, upon conviction of any defendant for illegal manufacture or sale or gift of intoxicating alcoholic liquors, shall order the destruction of any illicit stills or apparatus designed for the manufacture of intoxicating liquor belonging to or under the control of the defendant.

(b) The court may order the copper or other property sold.

(c) The proceeds of the sale shall be paid to the county treasurer of the county for the benefit of the road fund.



§ 3-3-405 - Defendant's reputation as evidence.

In any prosecution or proceeding for any violation of this act, the general reputation of the defendant for moonshining, bootlegging, or being engaged in the illicit manufacture of or trade in intoxicating liquors shall be admissible in evidence against the defendant.









Chapter 4 - Alcoholic Beverages Generally -- permits

Subchapter 1 - -- General Provisions

§ 3-4-101 - Permit required.

(a) No vinous (except wines), spirituous, or malt liquors shall be manufactured in this state for storage or sale at retail within the state without a permit therefor issued by the Director of the Alcoholic Beverage Control Division as herein provided.

(b) No person shall sell vinous, spirituous, or malt liquors in this state, except as provided in this act. However, the provisions of this act shall not apply to the manufacture, sale, and distribution of wines in this state.



§ 3-4-102 - Exhibition of permit.

(a) Before commencing or doing any business for the time for which a permit has been issued, the permit shall be enclosed in a suitable wood or metal frame having a clear glass space and a substantial wood or metal back so that the whole of the permit may be seen therein. The permit shall be posted upon and at all times displayed in a conspicuous place in the room where the business is carried on, so that all persons visiting the place may readily see it.

(b) It shall be unlawful for any person holding a permit to post the permit or allow the permit to be posted upon premises other than the premises permitted or upon premises where traffic in beer, wine, or liquor is being carried on by any person other than the permittee or knowingly to deface, destroy, or alter any permit in any respect.



§ 3-4-103 - Fiduciaries -- Continuation of permitted business.

(a) If a corporation or copartnership holding a permit under this act shall be dissolved, or if a receiver or assignee for the benefit of creditors is appointed therefor, or if a receiver or assignee for the benefit of creditors or a committee of the property of an individual holding a permit is appointed during the time for which the permit was granted, or if a person holding a permit dies during the term for which the permit was given, then the corporation, copartnership, receiver, or assignee, or the administrator or executor of the estate of the individual, or a committee of the property of a person adjudged to be incompetent may continue to carry on the business upon the premises for a period not to exceed twenty-four (24) months from such date of dissolution or appointment or death. The successors in interest shall be allowed to renew the permit as if the original permittee were still in place and the said successor in interest may operate the said business with the same right and subject to the same restrictions and liabilities as if he had been the original applicant for and the original holder of the permit, provided the approval of the Director of the Alcoholic Beverage Control Division shall be first obtained.

(b) Before continuing the business, the receiver, assignee, individual, or committee shall file a statement setting forth in such form and substance as the director may prescribe by rule and regulation the facts and circumstances by which they have succeeded to the rights of the original permittee.

(c) The director may, in his discretion, permit the continuance of the business or may refuse to do so.

(d) In the event that the director determines to permit the continuance of the business, the permit shall be submitted to the Director of the Alcoholic Beverage Control Division, and shall have written or stamped across the face of the permit, and signed by the Director of the Alcoholic Beverage Control Division, the following words:

"(Here insert the name of the person) is permitted to manufacture or sell (as the case may be) malt, vinous, or spirituous liquors, as (here insert the representative capacity, whether as assignee, receiver, executor, administrator, or otherwise) of the original permittee for the unexpired term."

(e) For each endorsement, a fee of five dollars ($5.00) shall be paid to the Director of the Department of Finance and Administration by the applicant, which shall be paid into the same fund as other permit fees herein provided.



§ 3-4-104 - Sale by fiduciaries or insurers.

(a) Any person, including an individual, partnership, association, or corporation, not otherwise a licensed dealer in alcoholic beverages, lawfully coming into possession of any alcoholic beverages as executor, administrator, trustee, or other fiduciary, as surety for or in payment of a debt, or as an insurer or its transferees or assigns for the salvage or liquidation of an insured casualty or damage or loss, may sell the beverages in one (1) lot or parcel to a duly licensed wholesale or retail dealer without qualifying as a dealer.

(b) However, immediately after taking possession of the alcoholic beverages, the person shall register with the Alcoholic Beverage Control Division and furnish a detailed list of the alcoholic beverages and post with the division a bond, in an amount the division deems sufficient to protect the state from any taxes due on the alcoholic beverages.

(c) The person shall pay to the division a registration fee of ten dollars ($10.00), which fee shall permit the sale of only the alcoholic beverages detailed in the registration request.

(d) The fee shall be deposited to the credit of the general revenue of the State of Arkansas.

(e) Whenever any beer is to be sold pursuant to this section, which shall have been involved in a fire, wreck, or similar casualty, then each bottle, can, or container of beer shall be labeled or otherwise identified, under the supervision of the Alcoholic Beverage Control Board or its successor, as distress merchandise salvaged from a fire, wreck, or similar casualty.



§ 3-4-105 - Temporary permits.

(a) (1) The Alcoholic Beverage Control Division may issue a temporary permit for the sale of alcoholic beverages within categories set out in subsection (b) of this section at a function sponsored by or for the benefit of a nonprofit organization or charitable organization.

(2) A temporary permit issued under this subsection may be issued for a period of time not to exceed five (5) consecutive days.

(3) An application for a temporary permit issued under this subsection shall meet the requirements as established by the Director of the Alcoholic Beverage Control Division and set out in the application.

(b) (1) The categories and application fees for temporary permits issued under subsection (a) of this section are as follows:

(A) Temporary beer permit -- Fifty dollars ($50.00) for each event for a temporary permit allowing the sale of beer;

(B) Temporary wine permit -- Fifty dollars ($50.00) for each event for a temporary permit allowing the sale of wine; and

(C) Temporary spirit permit -- Fifty dollars ($50.00) for each event for a temporary permit allowing the sale of spirituous alcoholic beverages.

(2) A temporary permit issued under subsection (a) of this section is only for on-premises consumption at the event specified in the temporary permit.

(c) An applicant may apply for one (1) or more of the temporary permits authorized in subsection (a) of this section for an event.






Subchapter 2 - -- Issuance and Terms

§ 3-4-201 - Number of permits restricted.

(a) It is declared to be the public policy of the state that the number of permits in this state to dispense vinous (except wines), spirituous, or malt liquor shall be restricted.

(b) (1) The Alcoholic Beverage Control Board is empowered to determine whether public convenience and advantage will be promoted by issuing the permits and by increasing or decreasing the number thereof.

(2) In order to further carry out the policy hereinbefore declared, the number of permits so issued shall be restricted.

(c) The board is further given the discretion to determine the number of permits to be granted in each county of this state or within the corporate limits of any municipality of this state to determine the location thereof and the persons to whom they shall be issued, under the following conditions:

(1) (A) The number of permits allowing the off-premises sale of vinous (except wines), spirituous, or malt liquor in any county or political subdivision which permits the sale shall not exceed a ratio of one (1) permit for every four thousand (4,000) population residing in that county or subdivision.

(B) Population of the area involved shall be determined by the most recent population figures established in a census by the Bureau of the Census of the United States Department of Commerce or other appropriate governmental subdivision;

(2) New permits which may be issued in a county or subdivision thereof following a regular census shall be issued under the following restrictions:

(A) Additional permits may be issued on a ratio of one (1) for every additional four thousand (4,000) population within the area;

(B) Any qualified applicant may apply for a permit. Qualifications are to be set from time to time by the board and its determination of the public convenience and advantage;

(3) (A) If it is determined that a county or political subdivision thereof is entitled to additional permits when warranted by a census, the board will announce prior to the last date for applications the number of new permits, if any, which may be issued therein.

(B) In the event that such regular census population figures decline in a given county or political subdivision thereof, no existing permits shall be cancelled or revoked for that reason, and the quota ratio shall not be applied thereto until the population in the county or political subdivision thereof reaches a number equalling one (1) permit to every four thousand (4,000) population therein, nor shall any new permit be issued therein until the population warrants.

(C) No transfer of locations from one county to another county shall be allowed.

(D) In the event that any holder of a permit for the sale of vinous (except wines), spirituous, or malt liquor surrenders a permit in a county or municipality thereof where the ratio no longer meets the one to four thousand (1:4,000) requirement, no new applications will be accepted until that ratio is reestablished at an approved census;

(4) (A) (i) In the event a permit holder does not conduct business under any permit issued for a period of more than thirty (30) days, the permit shall be surrendered to the director and shall be placed on inactive status.

(ii) The permit may remain inactive for six (6) months or until the permit holder notifies the director that he or she is ready to resume business, whichever is longer.

(B) To secure the return of the permit, the permit holder shall file with the director a written statement showing:

(i) That all taxes and fees owing to the state have been paid;

(ii) The reason for the suspension of business activities; and

(iii) The date business activity will resume.

(C) (i) The permit holder may petition the board for an extension of inactive status for an additional six-month period.

(ii) The board may grant an initial extension upon a showing by the permit holder and a finding by the board that business circumstances exist to justify an extension, that the delay to return to business was not due to mere deferral or inattention on the part of the permit holder, and that the inactive status should be extended.

(iii) (a) The permit holder may appeal to the board for a second extension of inactive status for an additional six-month period, but only upon a showing by the permit holder and a finding by the board that emergency circumstances exist to justify a final extension.

(b) "Emergency circumstances" are those delays in return to business which are beyond the control, planning, or foresight of the permit holder, including, but not limited to, delays due to natural disasters, pending court actions, building construction problems, and contested insurance claims.

(D) Any permit remaining on inactive status for a period of more than eighteen (18) months or which has not been granted an extension under the provisions of this subdivision shall expire; and

(5) Nothing in this section and §§ 3-4-202 and 3-4-208, except a permit on inactive status for more than eighteen (18) months after the provisions of subdivision (c)(4) of this section become effective or which has expired in accordance with subdivision (c)(4) of this section, shall be construed as to divest any permit holder holding the permit on July 1, 1991, regardless of the quota ratio, of his permit. In counties or municipalities which have a ratio lower than the quota ratio established herein, the permit holder shall be allowed to continue under subdivision (3)(B) of this subsection.

(d) The provisions of this section shall apply only to applications for permits to dispense vinous (except wines), spirituous, or malt liquor filed with the board after July 1, 1991.



§ 3-4-202 - City and county licenses and taxes.

(a) The Alcoholic Beverage Control Board in exercising its discretionary power shall give due regard to the ordinances and regulations of the counties and municipalities of this state.

(b) All municipal corporations may license and tax the manufacture and sale of vinous (except wines), spirituous, or malt liquors by the permittees so authorized by the board. However, the municipal license fee shall not exceed an amount equal to one-half (1/2) of the license fee collected by the board for the State of Arkansas.

(c) Nothing in this act shall be construed to prevent the county court from licensing the sale and manufacture of vinous (except wines), spirituous, or malt liquors by the permittees so authorized by the board, provided that the premises permitted are located outside the limits of a municipal corporation but within the county in which the county court is located. However, the license fee collected by the county court shall not exceed the amount equal to one-half (1/2) of the license fee collected by the board for the State of Arkansas.

(d) No county license fee shall be collected from any permittee where the premises permitted are located within the limits of a municipal corporation.

(e) No permittee shall be required to pay both a city and a county license fee for the same premises permitted by the board.

(f) Nothing in this act shall be construed to prevent the prohibition of the manufacture and sale by means of local option elections as authorized by law.

(g) (1) The city clerk or county clerk charged with the duty of collecting the license fee shall notify the board of the identity of retailers failing to comply with the provisions of this section.

(2) The board shall then notify wholesale dealers to discontinue sales to the delinquent retailers.

(3) When the license fee is paid, the appropriate clerk shall notify the board that the retailer has paid the fee.

(4) The board shall notify wholesalers to resume sales to the retailers.

(5) Any wholesaler who continues to sell to a retailer after notification from the board to discontinue the sales shall be subject, upon conviction, to a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(h) The provisions of this section shall apply only to applications for permits to dispense vinous (except wines), spirituous, or malt liquor filed with the board after July 4, 1983.



§ 3-4-204 - When permits may not be issued.

(a) It shall be unlawful for the Alcoholic Beverage Control Board to grant or authorize the granting of any new retailer's permit to sell and dispense vinous or spirituous liquors for beverage purposes at retail, or to authorize the transfer of any permit previously issued, at any time during the last thirty (30) days of any even-numbered year and prior to January 15 of each odd-numbered year.

(b) As used in this section, the term "retailer's permit" means any permit issued pursuant to this chapter to sell or dispense vinous or spirituous liquors for beverage purposes at retail.

(c) Any violations of the provisions of this section by any members, officers, or employees of the board shall be grounds for dismissal therefrom. In addition, any violation shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) and imprisonment for not less than six (6) months nor more than one (1) year.



§ 3-4-205 - Interest in other permits prohibited -- Exceptions.

(a) For purposes of this section, the term "vested permits" is defined as those multiple retail liquor permits which were lawfully issued to any person, firm, or corporation prior to July 19, 1971.

(b) (1) (A) No retail liquor permit shall be issued, either as a new permit or as a replacement of an existing permit, to any person, firm, or corporation if the person, firm, or corporation has any interest in another retail liquor permit, regardless of the degree of interest.

(B) A retail liquor permit shall apply only to one (1) location, and a person, firm, or corporation shall not be permitted to receive any direct or indirect financial benefit from the sale of liquor at any location other than the permitted location.

(2) However, notwithstanding this prohibition, any retail liquor permits held by any person, firm, or corporation on July 19, 1971, which continue to be held by any person, firm, or corporation having an interest in more than one (1) retail liquor permit on August 13, 1993, shall be vested permits.

(c) (1) Holders of vested permits may not sell, convey, assign, or devise any such interest in multiple retail liquor permitted businesses to any person or persons, firm, or corporation which, on the date of any such transfer, already has any ownership interest in a permitted retail liquor business.

(2) However, holders of vested permits shall be allowed to sell, convey, assign, or devise any such interest in multiple retail liquor permitted businesses to any other person or persons, firm, or corporation, thereby creating an ownership interest in more than one (1) retail liquor permit to any such subsequent purchasers, assignees, or devisees without violating any of the provisions hereinabove.



§ 3-4-206 - Operation of retail liquor business near church or schoolhouse prohibited.

(a) No new permit to engage in the retail liquor business in this state shall be issued by the Director of the Alcoholic Beverage Control Division for the location of any business situated within two hundred (200) yards of any church or schoolhouse.

(b) However, after August 13, 2001:

(1) No new permit to engage in the retail liquor business in this state may be issued by the director for the location of any business situated within one thousand feet (1,000') of any church or schoolhouse; and

(2) (A) No existing permit to engage in the retail liquor business in this state may be transferred to a location within one thousand feet (1,000') of any church or schoolhouse.

(B) As an exception to subdivision (b)(2)(A) of this section, if any retail liquor business in this state already exists within one thousand feet (1,000') of one (1) or more churches or schoolhouses, then that same retail liquor store may be allowed to transfer to a new location that is within one thousand feet (1,000') of the closest church or schoolhouse to the present liquor store location if the new location is determined by the Alcoholic Beverage Control Division to serve the public convenience and advantage.



§ 3-4-207 - Ineligible persons.

No person described in this section shall receive a permit:

(1) A person who has been convicted of a felony;

(2) A person under the age of twenty-one (21) years;

(3) A person who is not a citizen or resident alien of the United States;

(4) A copartnership, unless all members of such copartnership are citizens or resident aliens of the United States;

(5) A person who shall have had his or her permit issued under this act revoked for cause or who has been convicted of a violation of this act until the expiration of two (2) years from the date of such revocation or conviction; or

(6) A corporation or copartnership, if any of its officers or members have been convicted of a violation of this act or have had a permit issued under this act revoked for cause until two (2) years from the date of the conviction or revocation.



§ 3-4-208 - Applications -- Procedure for acceptance and determination.

(a) Applications for new permits will be accepted by the Alcoholic Beverage Control Division after the publication of new census figures if the applications are warranted within a county or subdivision thereof.

(b) When it has been determined that new applications are appropriate, the division shall notify the public at large by legal notice that it will be accepting applications for a particular county or political subdivision thereof.

(c) Applications will then be accepted from the affected area beginning thirty (30) days after the date of publication, and no applications will be accepted after ninety (90) days of the publication date.

(d) All applications received from the affected area will then be processed and set for a Alcoholic Beverage Control Board meeting. The board meeting shall not be earlier than one hundred fifty (150) days after the publication of the legal notice specified in subsection (b) of this section, nor later than one hundred eighty (180) days after publication.

(e) No later than fifteen (15) days prior to the hearing, each applicant for a new permit or his or her agent will be allowed to draw a number between one (1) and a number equal to the number of applicants having filed. The drawing will be conducted by the Director of the Alcoholic Beverage Control Division. Position numbers may not be assigned or transferred.

(f) At the meeting the applications will be heard in order of the numbers drawn. There will only be as many applications heard as will equal the number of new permits allowed in the county or subdivision thereof.

(g) (1) If the board finds that an applicant is qualified and that his or her proposed premises meet the public convenience and advantage of the area in question, then in that event the application will be approved.

(2) No permit will issue earlier than thirty (30) days subsequent to the determination or until such time as the board determines it is necessary for final adjudication in the Arkansas courts, of any appeals arising out of such determinations, whichever is longer.

(h) If the board has denied an application and the decision is not appealed or is upheld on appeal, then additional hearings will be held according to numbers already assigned in accordance with this section.

(i) There shall be an initial application fee of two thousand dollars ($2,000). In the event an applicant is not successful in his or her application, one thousand dollars ($1,000) of that sum shall be refunded.

(j) The annual permit renewal fee for permits authorized by this section and §§ 3-4-201 and 3-4-202 will be the same as the renewal fee provided by §§ 3-4-604 and 3-7-111(a)(1)(D), or any subsequent amendments thereto.

(k) The provisions of this section shall apply only to applications for permits to dispense vinous (except wines), spirituous, or malt liquor filed with the board after July 4, 1983.



§ 3-4-209 - Applications -- Contents.

In addition to such other information as the Director of the Alcoholic Beverage Control Division may determine shall be furnished in any application for permits under this act, the following information shall be given under oath:

(1) The name, age, and residence of each applicant and, if there are more than one (1) and they are partners, the partnership name and residence of the several persons so applying and the facts as to his or her or their citizenship;

(2) The name and residence of each person interested, or to become interested, in the business of any permittee for which the application is made, together with the nature of the interests. If the applicant is a corporation, the application shall set forth the name of the corporation, the names of its directors or other governing body, the names of its officers, and the state under the laws of which it is organized;

(3) That the premises to be permitted is identified by stating the street and number, if the premises has a street and number, and otherwise such apt description as will reasonably indicate the locality. The applicant shall also state the name of any other person, either as principal or associate, interested with the applicant either in the premises or in the business to be permitted;

(4) A statement that the applicant has not been convicted of a felony and has not had a permit issued to him, her, or them under this act revoked for cause within five (5) years preceding the date of application.



§ 3-4-210 - Applications -- Notice requirements.

(a) (1) After filing an acceptable application with the Director of the Alcoholic Beverage Control Division, the applicant shall cause to be published at least one (1) time a week for four (4) consecutive weeks in a legal newspaper of general circulation in the city in which the premises are situated or, if the premises are not in a city, in a newspaper of general circulation for the locality where the business is to be conducted, a notice that the applicant has applied for a permit to sell alcoholic beverages at retail.

(2) The notice shall be in such form as the director shall prescribe by rule or order and shall be verified.

(3) The notice shall give the names of the applicant and the business and shall state that the applicant is a resident of Arkansas, a citizen or resident alien of the United States, that he or she has good moral character, that he or she has never been convicted of a felony or had a license to sell alcoholic beverages revoked within the five (5) years preceding the date of notice, whether issued by this state or any other state, and that he or she has not been convicted of violating laws of this state or any other state governing the sale of alcoholic beverages within five (5) years preceding the date of the notice.

(b) (1) Within five (5) days after filing an application for a permit to sell alcoholic beverages at retail at any premises, a notice of the application shall be posted in a conspicuous place at the entrance to the premises.

(2) The applicant shall notify the director of the date when notice is first posted.

(3) No permit shall be issued to any applicant until proper notice has been posted on the premises for at least thirty (30) consecutive days.

(4) (A) The notice shall be in such form as the director shall prescribe by rule or order.

(B) The notice shall be:

(i) At least eleven inches (11") in width and seventeen inches (17") in height; and

(ii) Printed in black lettering on a yellow background.

(c) (1) Upon receipt by the director of an application for a permit, written notice thereof, which shall include a copy of the application, the application shall immediately be mailed by the director to the sheriff, chief of police, if located within a city, and prosecuting attorney of the locality in which the premises are situated, and to the city board of directors or other governing body of the city in which the premises are situated, if within an incorporated area.

(2) No license shall be issued by the director until at least thirty (30) days have passed from the mailing by the director of the notices required by this section.



§ 3-4-211 - Applications -- Protests.

Upon receipt by the Director of the Alcoholic Beverage Control Division within thirty (30) days of a protest against issuance of a permit by a governing official of the city or county to whom the notice of an application for permit has been mailed, the director shall not issue the license until he or she has held a public hearing.



§ 3-4-212 - Applications -- Denial.

(a) On all permit applications and administrative applications processed by the Alcoholic Beverage Control Division, in the event that any such application is denied, one-half (1/2) of the stated amount of fee will be retained by the State of Arkansas to cover the costs of investigation and administrative processing of applications.

(b) The remainder will be refunded to the applicant pursuant to established administrative procedures.



§ 3-4-213 - Applications -- Appeals.

Any appeal from an order of the Director of the Alcoholic Beverage Control Division or the Alcoholic Beverage Control Board shall be made to the circuit court of the county in which the premises are situated or the Pulaski County Circuit Court. Appeals shall be governed by the terms of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 3-4-214 - Contents of permits.

A permit shall contain, in addition to any further information or material to be prescribed by the rules and regulations of the Alcoholic Beverage Control Division, the following:

(1) The name of the person to whom the permit is issued;

(2) The kind of permit and what kind of traffic in vinous or spirituous or malt liquors is thereby permitted;

(3) A description by street and number or otherwise of the permitted premises;

(4) A statement in substance that the permit shall not be deemed a property or vested right and that it may be revoked at any time pursuant to law;

(5) The name and address of the owner of the premises. Upon a change in the ownership, the permittee or the new owner may file notice to that effect in writing with the Director of the Alcoholic Beverage Control Division on forms to be provided by the director for that purpose.



§ 3-4-216 - Renewal.

(a) All permits issued by the Alcoholic Beverage Control Division authorizing the dispensing, sale, or manufacture of alcoholic beverages are renewable on or before June 30 of each calendar year for the fiscal year beginning July 1.

(b) Any person holding a permit who desires to renew the permit after June 30 shall be required to pay a late renewal penalty in the amount of one half (1/2) of the required yearly renewal fee for the permit for each sixty-day period, or any portion thereof, after June 30, wherein the renewal is tendered, in addition to the amount of the yearly fee.

(c) Division permits may be renewed late by paying the stated penalty beginning July 1 and ending October 28 of each fiscal year.

(d) No permit shall be renewed by the division for the current fiscal year after October 28.

(e) No permit or license issued by the Alcoholic Beverage Control Board to sell intoxicating liquor, beer, or any other form of alcoholic beverage shall be renewed by the division for a permit or license holder who is delinquent more than ninety (90) days on any alcoholic beverage sales tax, excise tax, supplemental mixed drink tax, or any other taxes relating to the sale or dispensation of alcoholic beverages, or any state and local gross receipts or compensating use taxes.



§ 3-4-217 - Transfer or assignment.

(a) No permit shall be transferable or assignable.

(b) No permit shall be pledged or deposited as collateral security for any loan or upon any other condition. Any pledge or deposit and any contract providing therefor shall be void.

(c) A permit issued to any person, pursuant to this chapter, for any premises shall not be transferable to any other person or to any other premises or to any other part of the building containing the permitted premises. It shall be available only to the person therein specified and only for the premises permitted and no other.



§ 3-4-218 - Permits restricted to permitted premises.

(a) (1) No new liquor permits shall be issued to nor shall any outstanding liquor permit be transferred to any person, firm, or corporation by the Alcoholic Beverage Control Division wherein the permitted premises of the liquor permittee is operated as a part of the profit-making business of any drug, grocery, sporting goods, dry goods, hardware, or general mercantile store.

(2) However, the permittee may have tobacco products, mixers, soft drinks, and other items customarily associated with the retail package sale of the liquors.

(b) However, this restriction shall not prohibit the transfer of a permit by the division resulting from the sale of a business for which a permit was issued on or before February 18, 1971.

(c) It is further provided that in any instance where a retail liquor permit was issued after February 18, 1971, and the permitted premise is located outside an incorporated city or town and is located within five (5) miles of two (2) other liquor stores that were grandfathered in under the provisions of subsection (b) of this section, with each of the other stores being on either side of the newer liquor store, further where the newer liquor store and one (1) of the grandfathered liquor stores are both located in the same county and the second grandfathered liquor store is located in an adjoining county, and further where all three (3) subject liquor stores are located within one (1) mile of a federal interstate highway, then the middle liquor store may be considered as a grandfathered liquor store on the same basis as its competitors and may sell items which would not ordinarily be allowed if the permit were granted after February 18, 1971.

(d) The holder of a retail liquor permit, as defined in § 3-4-604, which is located in any city having a population of less than six hundred (600) persons and in a county having a population of less than sixteen thousand (16,000) persons according to the 2000 Federal Decennial Census and within three (3) miles of a river that serves as a common boundary between that county and another state shall be entitled, in addition to other privileges inherent under the permit, to sell food prepared on the licensed premises for off-premises consumption.

(e) (1) A retail liquor permit issued under this subchapter is restricted to the location identified in the application required under § 3-4-209(3).

(2) A retail liquor permit shall not be used for multiple locations.



§ 3-4-219 - Fees -- Duration.

(a) Applications for permits shall be made for issuance only on January 1 or July 1 of each year.

(b) Licenses issued as of January 1 will require the payment of one-half (1/2) the annual permit fee and the amount shall attach and operate as a lien as set forth in subsection (e) of this section at the time the permit is issued.

(c) Each permit shall be issued for an indeterminate period, and the permit fees prescribed by the provisions of this act shall be paid annually in advance on or before June 30 of each calendar year for the fiscal year beginning July 1.

(d) Each permit issued pursuant to this act shall remain valid until revoked or suspended so long as the prescribed annual permit fee shall be paid as required by law.

(e) All permit or license fees shall attach to and operate as a lien on the property, on and in the permitted premises or elsewhere, belonging to the person from whom such fees are due.



§ 3-4-220 - Duplicate permits.

Whenever a permit shall be lost or destroyed without fault on the part of the permittee or his or her agents or employees, a duplicate permit in lieu thereof may be issued by the Director of the Alcoholic Beverage Control Division in his or her discretion and in accordance with its rules and regulations, on payment of a fee of five dollars ($5.00).



§ 3-4-221 - Transfer of permitted location.

The Alcoholic Beverage Control Board shall not authorize the transfer of a permit to dispense vinous (except wines), spirituous, or malt liquor from any location to a location within a city or town located within a county having a population of two hundred thousand (200,000) or more persons, according to the most recent federal decennial census, if the transfer of such permit to a location in the city or town will result in there being more than one (1) permitted location in the city or town for each four thousand (4,000) population in the city or town, according to the most recent federal decennial census.



§ 3-4-222 - Reapplication.

(a) (1) Whenever any application for any type of alcoholic beverage control permit with the exception of a private club permit being sought in an area in which the sale of alcoholic beverages is not allowed shall be denied, no application for a permit shall be accepted from that same applicant or real party in interest for a period of one (1) year following the date on which such application is finally acted upon by the Director of the Alcoholic Beverage Control Division, by the Alcoholic Beverage Control Board on appeal, or by the appellate court system, unless the applicant or real party in interest can show a substantial change in the underlying facts which supported the decision to deny the application.

(2) Provided, this subchapter shall not apply if the application was denied solely because of disapproval of the location of the premises and if a new application is for a premises other than that described in the original application.

(3) "Same applicant" or "same real party in interest" as used in this subsection (a) shall be broadly interpreted by the director or the board to be the real party or parties in interest in the original application notwithstanding the fact that the subsequent application may be made in the name of a family member, business associate, or new business entity.

(b) Reapplication for a private club in an area where the retail sale of alcoholic beverages is not legal will continue to be controlled by § 3-9-228.



§ 3-4-223 - Diversity in ownership and financial interest.

When issuing a permit under Title 3 of the Arkansas Code, the Alcoholic Beverage Control Division shall consider lack of diversity in ownership and financial interest in the geographic area at issue in the permit application.






Subchapter 3 - -- Revocation

§ 3-4-301 - Grounds for revocation.

(a) Any permit issued pursuant to this act may be revoked for cause and must be revoked for the following causes:

(1) Conviction of the permittee or his or her agent or employee for selling any illegal beverages on the premises permitted;

(2) For making any false material statement in an application for a permit;

(3) If, within a period of two (2) years, there shall have been two (2) convictions for any violation of this act by a permittee, or two (2) convictions of any of his or her clerks, agents, employees, or servants of any violation of this act on the premises permitted;

(4) For transferring, assigning, or hypothecating a permit;

(5) Violating the provisions of § 3-1-103(c) which shall cause a forfeiture of the permit of all parties to the violation;

(6) For selling or agreeing to sell any spirituous, vinous, or malt liquors to a wholesaler, rectifier, or dispensary who is not permitted at the time of the agreement and sale to receive, store, transport, sell, and dispense same under the provisions of this act;

(7) For failure or default of a permittee to pay any license or permit tax or any part thereof or penalties imposed by this act and for a violation of any rule or regulation of the Director of the Department of Finance and Administration or the Director of the Alcoholic Beverage Control Division in pursuance thereof;

(8) Subsequent to March 1, 2011, if a retail liquor permitee directly or indirectly remunerates any person, firm, or corporation that has a direct or indirect pecuniary, proprietary, or financial interest in the creation, establishment, operation, or contractual branding of another permitted liquor establishment;

(9) Subsequent to March 1, 2011, if a retail liquor permitee directly or indirectly receives remuneration from any other retail liquor permitee relating to the creation, establishment, operation, or contractual branding of another permitted liquor establishment; or

(10) Subsequent to March 1, 2011, if a retail liquor permitee brands the permitted location with the same name or logo as another retail liquor permitee.

(b) (1) Whenever any person holding a retailer's permit to sell and dispense vinous or spirituous liquors for beverage purposes at retail shall fail to pay any Arkansas gross receipts tax, franchise tax, or the three percent (3%) special alcoholic beverage excise tax within sixty (60) days after the taxes become due, the Director of the Department of Finance and Administration shall notify the Alcoholic Beverage Control Board of that fact and the board shall immediately revoke such permit.

(2) It shall be unlawful for the board or any person to restore or issue a retailer's permit to any person whose permit has been revoked under the provisions of this subsection within two (2) years from the date of the revocation.



§ 3-4-302 - Statement of causes of revocation.

(a) There shall be printed and furnished by the Director of the Alcoholic Beverage Control Division to each permittee a statement of the causes for which permits may be revoked under law.

(b) The statement shall be prepared by the director and delivered to the permittee with his or her permit or as soon as may be practicable thereafter.

(c) Any amendments therein shall also be sent by the director to all permittees as soon as may be practicable after the amendment.

(d) Failure to send the statement or changes therein, or failure to receive them, or any misstatement or error contained in the statement or amendments shall, however, not be an excuse or justification for any violation of law or prevent or remit or decrease any penalty or forfeiture therefor.



§ 3-4-303 - Notice -- Surrender of permit.

(a) (1) Within three (3) days after a permit shall have been revoked, notice thereof shall be given to the permittee by mailing the notice addressed to him or her at the premises permitted.

(2) Notice shall also be mailed to the owner of the premises permitted.

(b) The holder of the permit shall thereupon surrender the permit to the Director of the Alcoholic Beverage Control Division.

(c) The mailing of the permit by the permittee to the director by registered mail or insured parcel post shall be deemed sufficient compliance with this provision.

(d) (1) The director, immediately upon notice of revocation, shall serve a written notice thereof upon the chief of police or chief police officer and the city clerk of the city or town in which the premises for which the revoked permit was issued is situated, or upon the sheriff of the county in case the permit was issued for premises situated outside a city or town.

(2) This notice shall include a statement of the number of the permit, the name and place of residence of the holder, the location of the permitted premises, and the date when the permit was revoked.

(e) In case the permit is not immediately surrendered, the director shall issue a written demand for the surrender of the permit and deliver the demand to the sheriff of the county in which the permitted premises are located or to any Alcoholic Beverage Control Enforcement Division agent. The sheriff or division agent shall immediately take possession of the permit and return the permit to the director.






Subchapter 4 - -- Violations

§ 3-4-401 - Authorization to impose fines.

In addition to all other sanctions and penalties which may be administratively imposed by the Director of the Alcoholic Beverage Control Division pursuant to the procedures outlined in this title and the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the director shall have the power and authority to levy fines and suspend them against controlled beverage permit holders when the director determines the permit holder has violated the alcoholic beverage control laws of this state or regulations of the Alcoholic Beverage Control Division.



§ 3-4-402 - Classes of violations and fines -- Multiple offenses.

(a) The following classes of alcoholic beverage control permit violations and fines are authorized to be levied and are established:

(1) Class A permit violations: Five hundred dollars ($500) to one thousand dollars ($1,000);

(2) Class B permit violations: Two hundred dollars ($200) to five hundred dollars ($500); and

(3) Class C permit violations: One hundred dollars ($100) to two hundred dollars ($200).

(b) The Director of the Alcoholic Beverage Control Division and the Alcoholic Beverage Control Board are hereby authorized to levy additional fines up to double the amount for the classes of violations found in subsection (a) of this section for a second offense of the same violation within a twelve-month period, and up to three (3) times the fines authorized for the classes listed in subsection (a) of this section for a third offense of the same violation within a twelve-month period.



§ 3-4-403 - Class A violations.

The following acts on the part of any permittee are Class A permit violations:

(1) Failure to furnish access to premises by any law enforcement officer or any authorized Alcoholic Beverage Control Division personnel or failure to cooperate or take reasonable action to assist any such law enforcement officers or authorized division personnel who are on the permitted premises in the performance of their duties;

(2) Failure to allow inspection of books or records;

(3) Posting permit on unauthorized premises;

(4) Manufacture or possession of controlled beverage with excess alcoholic content;

(5) Sale by a manufacturer to other than a wholesaler. Provided, sales authorized by any law of the state relating to native wines shall not constitute a violation;

(6) Sale by a wholesaler to other than a retailer;

(7) Ownership or other interest in retail outlet by a manufacturer or a wholesaler. Provided, that such ownership or other interest authorized by any law of this state relating to native wines shall not be a violation;

(8) Unauthorized gift or service to retailers by a manufacturer or a wholesaler;

(9) Use of post-dated checks for payment of controlled beverages and merchandise;

(10) Wholesaler making delivery to a consumer;

(11) The permittee possessed or knew or reasonably should have known that any agent or employee or patron of the establishment possessed on the permitted premises any illegal drug or narcotic or controlled substance or that any agent or employee while acting on the permittee's behalf knowingly allowed the possession on the permitted premises of any illegal drug or narcotic or controlled substance;

(12) Selling or allowing the consumption of alcoholic beverages on the permitted premises when the permit is suspended or on inactive status;

(13) Selling to minors;

(14) Unauthorized employment of a minor;

(15) (A) Disorderly conduct or a breach of the peace by a patron or employee on the permitted premises.

(B) As used in subdivision (15)(A) of this section, "disorderly conduct" includes without limitation a fight, brawl, or disturbance that results in bodily injury to a person on the permitted premises;

(16) Violation of § 3-3-218;

(17) Selling to an intoxicated person;

(18) Unauthorized manufacturing, selling, offering, dispensing, or giving away of controlled beverages;

(19) (A) Conducting or permitting gambling on premises.

(B) Conducting or permitting gambling under subdivision (19)(A) of this section does not include:

(i) Charitable bingo and raffles under the Charitable Bingo and Raffles Enabling Act, § 23-114-101 et seq.; or

(ii) A lottery under the Arkansas Scholarship Lottery Act, § 23-115-101 et seq.;

(20) Violation of legal closing hours; and

(21) Possession of a weapon on the permitted premises by a person without a possessory or proprietary interest in the permitted premises.



§ 3-4-404 - Class B violations.

The following acts on the part of the permittee are Class B violations:

(1) Pledge, hypothecation, or use of a permit as collateral;

(2) Defacing, destroying, or altering a permit;

(3) Transporting controlled beverages in violation of regulations or law;

(4) Manufacturing, selling, offering, dispensing, or giving away, possessing, or transporting controlled beverages upon which tax is not paid;

(5) Failure to maintain proper records by a manufacturer;

(6) Failure by a wholesaler to maintain proper records;

(7) Failure by a wholesaler to register new brands;

(8) Giving samples without authorization;

(9) Sales for anything other than cash or check;

(10) Delivery without an invoice by a wholesaler;

(11) Selling to the insane;

(12) Selling to bootleggers;

(13) Accepting food stamps in payment for controlled beverages;

(14) Unlawful manufacture or sale in a dry area; and

(15) Sale of controlled beverages by vending machine.



§ 3-4-405 - Class C violations.

(a) The following acts on the part of any permittee are Class C permit violations:

(1) Sale of controlled beverages when the permit is not posted;

(2) Failure to maintain health, safety, and sanitary standards;

(3) Removing or obliterating a container label or mark;

(4) Consuming a controlled beverage while on duty;

(5) Failure to surrender a permit when the business has been voluntarily inoperative for over thirty (30) days;

(6) Storing controlled beverages in unauthorized warehouses, with each day constituting a separate offense after notice;

(7) Failure to make proper application and obtain approval for acting as a sales agent for a manufacturer, wholesaler, or rectifier unless duly authorized by the Director of the Alcoholic Beverage Control Division;

(8) Use of an unlabeled dispensing faucet;

(9) Failure of a retailer to keep and maintain records;

(10) Unauthorized sale of broken packages and merchandise;

(11) Negligently allowing prostitutes to frequent the premises;

(12) Allowing immoral conduct on the premises;

(13) Disposing of or receiving samples by a retailer;

(14) Negligently selling to users of narcotics;

(15) Delivery of controlled beverages by a retailer away from his or her permitted premises;

(16) Sale of controlled beverages in a container or of a size other than that approved;

(17) Misrepresentation of a brand, or keeping beverages in an unauthorized container, or refilling, diluting, or failing to destroy empty bottles;

(18) Failure to maintain membership books or properly maintain guestbooks by a private club;

(19) Allowing an unauthorized guest in a private club;

(20) Dispensing to nonmembers or nonguests by a private club;

(21) Unauthorized purchasing by a private club from other than a retailer;

(22) Failure of a private club to maintain financial records;

(23) Failure by a private club to furnish the name and address of the authorized public accountant and bookkeeper;

(24) Unauthorized advertising by a private club;

(25) Unauthorized transportation of alcoholic beverages through a dry area without a permit; and

(26) Failure to keep and maintain records or make a report.

(b) Any other act that is determined at an appropriate hearing by the director to be a violation will be considered a Class C permit violation and may be fined accordingly.



§ 3-4-406 - Failure to pay invoices.

(a) The Alcoholic Beverage Control Division is authorized to maintain a list of permit holders who have failed to pay invoices forwarded by persons holding wholesale liquor permits as issued by the division.

(b) Failure to pay an invoice shall not constitute an administrative violation per se, and the list shall be maintained for such purposes as the division shall determine.



§ 3-4-407 - Violation of local closing hours laws.

(a) The General Assembly, by legislation, and the Alcoholic Beverage Control Division, by regulations, have created general closing hours for establishments which sell or dispense alcoholic beverages. However, the General Assembly and the division have also given the power to local city governments or local county quorum courts to adopt hours of operation which are more restrictive than the general hours of operation stated for certain permits issued by the division. It is recognized that it is more convenient for local authorities to change local ordinances on a basis that can be more frequent than the basis with which the General Assembly meets or the division adopts regulations. For that reason, local control of these issues, as allowed by Code sections and regulations, is desirable. It is also recognized that when a city or county adopts a more restrictive law in this area it is unnecessary and burdensome for the city or county to notify the division each time that a modification is made to local laws, and for this reason enforcement of more restrictive ordinances should be by local law enforcement personnel who are attached to the jurisdiction which creates the more restrictive hours-of-operations law.

(b) It is hereby provided that when any permittee of the division is cited with a violation of any local closing hour ordinance adopted by a city government or a county government, that violation of an ordinance which is more restrictive than provided for by the state shall be punishable by a fine of one hundred dollars ($100) to five hundred dollars ($500) and that violation shall not be considered to be an administrative violation against the permit issued by the division.

(c) Enforcement of the more restrictive local ordinances and the issuance of citations for violations thereof shall be by local law enforcement officers within the jurisdiction where such ordinance is in effect. Such citations shall be heard only in a local court of competent jurisdiction.






Subchapter 5 - -- Disposition of Fees and Taxes

§ 3-4-501 - When fees due -- Disposition.

(a) All license taxes provided and levies under this act shall be due and payable on the tenth day of each month succeeding the time when the act is done requiring the license.

(b) It shall be the duty of the person required to pay the license to make a report giving the facts in such form and substance as the Director of the Alcoholic Beverage Control Division shall by rule require. All payments therefor shall be made to the Director of the Department of Finance and Administration, payable to the Treasurer of State, and all permit fees shall likewise be made to the Director of the Department of Finance and Administration and payable to the Treasurer of State.

(c) All permits or license fees or taxes, penalties, fines, and costs received by the Director of the Department of Finance and Administration under the provisions of this act shall be general revenues and shall be deposited in the State Treasury to the credit of the State Apportionment Fund. The Treasurer of State shall allocate and transfer the amounts to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.



§ 3-4-502 - Fines.

When any fine is levied and collected under subchapter 4 of this chapter, the revenue shall be deposited in the General Revenue Fund Account.



§ 3-4-503 - Suits to restrain collection -- Refunds.

(a) No suit shall be maintained in any court to restrain or delay the collection or payment of any fee or tax levied by this act.

(b) The aggrieved taxpayer or permittee shall pay the tax or fee as and when required and may at any time within two (2) years from the date of payment sue the state through its agent, the Auditor of State, in an action at law in any state or federal court otherwise having jurisdiction of the parties and subject matter for the recovery of the tax or fee paid with legal interest thereon from the date of payment.

(c) (1) If it is finally determined that the tax or fee or any part thereof was wrongfully collected, for any reason, it shall be the duty of the Auditor of State to issue his or her warrant on the Treasurer of State for the amount of the tax or fee so adjudged to have been wrongfully collected, together with legal interest thereon.

(2) The Treasurer of State shall pay the Auditor of State's warrant at once out of the General Revenue Fund Account of the state in preference to other warrants or claims against the state.

(d) A separate suit need not be filed for each individual payment made by any taxpayer, but a recovery may be had in one (1) suit for as many payments as may have been made.






Subchapter 6 - -- Particular Permits

§ 3-4-601 - Kinds of permits generally.

There shall be six (6) kinds of permits, each of which shall be distinctive in color and design so as to be readily distinguishable from each other, to wit:

(1) Distiller's permit;

(2) Brewer's permit;

(3) Rectifier's permit;

(4) Wholesaler's permit;

(5) Dispenser's permit; and

(6) Hotel, restaurant, or club permit.



§ 3-4-602 - Distillers or manufacturers.

(a) Any person may apply to the Director of the Alcoholic Beverage Control Division for a permit to manufacture, distill, import, transport, store, and sell to a wholesaler, jobber, or distributor spirituous, vinous (except wines), or malt liquors to be used and sold for beverage purposes.

(b) The application shall be in writing and verified and shall set forth in detail such information concerning the applicant for the permit and the premises to be used therefor as the director shall require.

(c) The application shall be accompanied by a certified check, cash, or postal money order for the amount required by this act for the permit.

(d) If the director shall grant the application, he or she shall issue a permit in such form as shall be determined by rules and regulations established by the director.

(e) The permit shall contain a description of the premises to be used by the applicant and in form and in substance shall be a permit to the person therein specifically designated to manufacture, distill, transport, and sell to a wholesaler, jobber, or distributor spirituous, vinous, or malt liquors in or from the premises therein specifically authorized.

(f) No distiller or manufacturer shall sell or contract to sell any spirituous, vinous (except wines), or malt liquors referred to herein to any wholesaler, distributor, or jobber, or to any other person who is not duly authorized under this act to receive, possess, transport, distribute, or sell those liquors.

(g) Under rules adopted by the director, a distiller or manufacturer may:

(1) Sell, deliver, or transport to wholesalers;

(2) Sell, deliver, or transport to rectifiers;

(3) Export out of the state; and

(4) Sell for off-premises consumption spirituous liquors the distiller or manufacturer manufactures on any day of the week.

(h) (1) For the privilege of distilling spirituous liquors or manufacturing malt liquors, there is assessed and there shall be paid an annual permit fee of and by every person engaged therein. The permit fee shall be in the sum of one thousand dollars ($1,000) for each and every manufacturing or distilling plant.

(2) For the privilege of manufacturing vinous liquors (except wines), there is assessed and there shall be paid an annual permit fee of and by every person engaged therein. The permit fee shall be in the sum of five hundred dollars ($500) for each and every manufacturing plant.

(3) However, for the privilege of distilling brandy or spirituous liquors for use only in the fortifying of native wines, which are wines manufactured from the juices of grapes, berries, and other fruits or vegetables grown in this state, there shall be collected an annual permit fee of two hundred fifty dollars ($250) for each manufacturing or distilling plant.



§ 3-4-603 - Rectifiers.

(a) Any person may apply to the Director of the Alcoholic Beverage Control Division for a permit for the rectifying, purifying, mixing, blending, or flavoring of spirituous liquors or the bottling, warehousing, or other handling or distribution of rectified distilled spirits.

(b) The application shall be in writing and verified and shall set forth in detail such information concerning the applicant for the permit and the premises to be used therefor as the director shall require.

(c) The application shall be accompanied by a certified check, cash, or postal money order for the amount required by this act for the permit.

(d) If the director shall grant the application, he or she shall issue a permit in such form as shall be determined by rules.

(e) The permit shall contain a description of the premises to be used by the applicant and in form and in substance shall be a permit to the person therein specifically designated to purify, mix, blend, or flavor spirituous or vinous liquors or to bottle, warehouse, or otherwise handle or distribute rectified distilled spirits in the premises therein specifically authorized.

(f) The director shall have absolute discretion as to the location of the premises to be used.

(g) Under such rules as may be adopted by the director, any rectifier may sell, deliver, or transport only:

(1) To wholesalers;

(2) To other rectifiers; and

(3) For the purpose of export out of the state.

(h) For the privilege of rectifying, blending, or flavoring spirituous liquors, there is assessed and there shall be paid an annual permit fee of and by every person engaged therein the sum of fifteen hundred dollars ($1,500) for each and every rectifying, blending, or flavoring plant.



§ 3-4-604 - Retailers.

(a) Any person, other than a distiller, importer, rectifier, or wholesaler, may apply to the Director of the Alcoholic Beverage Control Division for a permit to sell and dispense vinous or spirituous liquors for beverage purposes at retail.

(b) The application shall be in writing and shall set forth in detail such information concerning the applicant for the permit and the premises to be used by the applicant as the director may require.

(c) The application shall be accompanied by a certified check, cash, or postal money order for the amount required by this act for the permit.

(d) If the director shall grant the application, he or she shall issue a permit in such form as shall be determined by the rules of the Alcoholic Beverage Control Division.

(e) The permit shall contain a description of the premises permitted and in form and substance shall be a permit to the person specifically designated in the permit to sell and dispense at retail spirituous or vinous liquors.

(f) All such sales shall be in unbroken packages which shall not be opened or the contents or any part consumed on the premises where purchased.

(g) For the privilege of operating a dispensary from which the vinous, spirituous, and malt liquors (except wines), are to be dispensed in the manner provided in this act, there is assessed and there shall be paid a permit fee of and by the person engaged therein in the sum of four hundred dollars ($400) per annum payable on or before June 30 of each calendar year for the fiscal year beginning July 1.



§ 3-4-605 - Wholesalers.

(a) Any person other than a distiller, manufacturer, rectifier, or importer may apply to the Director of the Alcoholic Beverage Control Division for a permit to sell spirituous liquor, wine as defined in § 3-9-301(2), beer, or malt liquors at wholesale.

(b) The application shall be in writing and shall set forth in detail such information concerning the applicant for the permit and the premises to be used by the applicant as the director may require.

(c) The application shall be accompanied by a certified check, cash, or postal money order for the amount required by this act for the permit.

(d) If the director grants the application, he or she shall issue a permit in a form as determined by the rules of the Alcoholic Beverage Control Division.

(e) The permit shall contain a description of the premises permitted and in form and substance shall be a permit to the person specifically designated in the permit to sell spirituous liquor, wine as defined in § 3-9-301(2), beer, or malt liquors for beverage purposes.

(f) A person holding a distiller's or rectifier's permit need not obtain a wholesaler's permit in order to sell at wholesale spirituous liquor or wine as defined in § 3-9-301(2).

(g) (1) (A) A person other than a person holding a distiller's, manufacturer's, or rectifier's permit shall not sell spirituous liquor, wine as defined in § 3-9-301(2), or malt liquors at wholesale.

(B) A person other than a person holding a wholesaler's permit shall not sell spirituous liquor, wine as defined in § 3-9-301(2), or malt liquors at wholesale.

(2) A wholesaler holding a permit shall not sell or buy from another unless he or she holds a permit, but a wholesaler may export from or import into this state liquors under rules promulgated by the Alcoholic Beverage Control Division.

(h) A wholesaler shall not sell or contract to sell any spirituous liquor, wine as defined in § 3-9-301(2), beer, or malt liquors to a dispensary, hotel, restaurant, or club if the dispensary, hotel, restaurant, or club is not authorized under this act to receive, possess, transport, distribute, or sell spirituous liquor, wine as defined in § 3-9-301(2), beer, or malt liquors.

(i) Further, a licensed wholesaler of any spirituous liquor, beer, or wine as defined in § 3-9-301(2) in Arkansas may only purchase spirituous liquor, beer, or wine as defined in § 3-9-301(2) from a distiller, importer, rectifier, or a domestic wine producer. However, this restriction does not apply to the purchase of native wines.

(j) (1) For the privilege of storing, transporting, and selling spirituous liquor, wine as defined in § 3-9-301(2), beer, or malt liquors at wholesale, there is assessed and there shall be paid an annual permit fee of and by every person engaged therein. The permit fee shall be in the sum of seven hundred dollars ($700) for each separate and distinct establishment.

(2) However, this section does not apply to residents of Arkansas who store, transport, and sell wine at wholesale manufactured by them in this state.



§ 3-4-606 - Wholesalers -- Additional requirements.

(a) In addition to any restriction or requirement now imposed by law or by valid regulation promulgated in accordance with law, the following persons shall not be eligible hereafter to receive, obtain, or be granted any wholesale liquor permit:

(1) Any individual person who is not a citizen and bona fide resident of the State of Arkansas and who has not been domiciled in the State of Arkansas continuously for at least five (5) years next preceding the date of his or her application for permit;

(2) Any corporation in which any officer, director, manager, or stockholder of which would be ineligible as an individual person to obtain a permit by reason of the foregoing provisions of subdivision (a)(1) of this section or by reason of any other existing restriction or provision of law or valid regulation promulgated in accordance with law;

(3) Any partnership, any of whose members or manager would be ineligible as an individual to obtain such permit by reason of the provisions of subdivision (a)(1) of this section or of any other provisions of law or valid regulation as aforesaid.

(b) (1) Any corporation which shall apply for a wholesale liquor permit shall, at the time of filing, attach thereto a list of its stockholders, managers, directors, and officers on such form as may be prescribed by the officer or authority issuing the permit, verified by the president and secretary and showing the names, addresses, and places of residence of all such persons for the five (5) years next preceding the date of application.

(2) When the residence or address of any such stockholder, manager, director, or officer is changed, the change shall be reported by the corporation to such officer or authority within ten (10) days thereafter.

(3) No stock in any corporation holding a permit shall be issued or transferred to any ineligible individual, except in the case of transfer by reason of death of a stockholder. In that event, the transfer by death to any ineligible individual shall be reported by the corporation to the issuing officer or authority not later than sixty (60) days after the death. If within six (6) months thereafter the stock transferred by death shall not have been transferred by bona fide transaction to an individual otherwise eligible to receive the permit as provided herein, and as provided by existing law or regulations, as aforesaid, the permit of the corporation shall immediately be revoked and cancelled.

(c) The provisions of this section shall not apply to any stock owned in any company legally operating in the State of Arkansas on June 7, 1951.

(d) (1) Any wholesale liquor permit that may be issued to any individual, partnership, or corporation which shall be found thereafter ineligible as provided in this section, or as otherwise provided by law or regulations, shall be cancelled and revoked.

(2) If any individual, partnership, or corporation shall not comply fully with the provisions hereof, any permit theretofore issued shall be cancelled and revoked.

(e) This section shall not apply to any person, firm, or corporation which, for a period of at least ten (10) years prior to June 7, 1951, had continuously been the holder of a wholesale liquor permit issued by this state.

(f) This section shall be cumulative to existing restrictions and requirements governing the issuance of wholesale liquor permits.



§ 3-4-607 - Minimum wholesale liquor permit.

(a) (1) Any person other than a distiller, manufacturer, rectifier, or importer may apply to the Director of the Alcoholic Beverage Control Division for a minimum wholesale liquor permit that allows the person to sell spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors at wholesale.

(2) A minimum wholesale liquor permit holder shall not sell more than a combined total of twenty thousand (20,000) cases of spirituous liquors, wine as defined in § 3-9-301(2), or malt liquors.

(3) A case is a container that holds nine liters (9 l) of beverages.

(b) The application shall be in writing and shall provide information concerning the applicant for the minimum wholesale liquor permit and the premises to be used by the applicant as the director requires.

(c) The application shall be accompanied by a certified check, cash, or postal money order for the amount required by this section for the minimum wholesale liquor permit.

(d) If the director grants the application, he or she shall issue a minimum wholesale liquor permit in a form as determined by the rules of the Alcoholic Beverage Control Division.

(e) The minimum wholesale liquor permit shall contain a description of the premises permitted and in form and substance shall be a minimum wholesale liquor permit to the person specifically designated to sell spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors for beverage purposes.

(f) (1) A person other than a person holding a distiller's, manufacturer's, rectifier's, or minimum wholesale liquor permit shall not sell spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors at wholesale.

(2) A wholesaler holding a minimum wholesale liquor permit shall not sell or buy from another person unless the other person holds a minimum wholesale liquor permit, but a wholesaler may export from or import into this state spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors under rules promulgated by the Alcoholic Beverage Control Division.

(g) A wholesaler holding a minimum wholesale liquor permit shall not sell or contract to sell any spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors to a dispensary, hotel, restaurant, or club if the dispensary, hotel, restaurant, or club is not authorized under § 3-4-601 to receive, possess, transport, distribute, or sell spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors.

(h) A minimum wholesale liquor permitee of any spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors in Arkansas shall purchase spirituous liquors, wine as defined in § 3-9-301(2), and malt liquors only from a distiller, importer, rectifier, or a domestic wine producer. However, this restriction does not apply to the purchase of native wines.

(i) (1) The minimum wholesale liquor permit fee is two thousand five hundred dollars ($2,500) for each separate establishment.

(2) This section does not apply to residents of Arkansas who store, transport, and sell wine at wholesale manufactured by them in this state.

(j) The provisions of § 3-4-606 shall apply to a wholesaler who has a minimum wholesale liquor permit.






Subchapter 7 - -- Post Exchange Package Permit

§ 3-4-701 - Creation -- Issuance -- Expiration.

(a) (1) In addition to all other existing alcoholic beverage permits authorized to be issued by the Alcoholic Beverage Control Division for the retail sale of alcoholic beverages, there is hereby created a "post exchange package permit", which shall authorize the sales of spirituous, vinous, and malt beverages, light wine, light beer, premixed spirituous liquor, light spirituous liquor, and Arkansas native wine, as such beverages are defined by this title, at post exchange facilities located at Camp Joseph T. Robinson and Fort Chaffee upon property owned or controlled by the State of Arkansas and operated by and under the exclusive control of the militia.

(2) The permit created herein shall not be subject to any quota restrictions.

(b) The permits authorized in this section shall be issued by the Alcoholic Beverage Control Division to qualified persons whose application for the permit shall be accompanied by a letter of authorization signed by the Adjutant General for the State of Arkansas.

(c) Each permit shall be issued annually for a fee of one thousand dollars ($1,000) and shall expire on June 30 of each year.



§ 3-4-702 - Hours of lawful sales -- Purchase from wholesale distributors.

(a) The hours of lawful sales under the post exchange package permit shall be the same as those established for military service clubs pursuant to § 3-4-706.

(b) All alcoholic beverages authorized to be sold under this title shall be purchased from wholesale distributors licensed by the Alcoholic Beverage Control Division.



§ 3-4-703 - Authorized purchasers.

Sales of alcoholic beverages under the post exchange permit shall be limited to those persons over the age of twenty-one (21) years who are:

(1) Active or retired members of the Army National Guard and Air National Guard;

(2) Active, retired, and reserve members of the armed forces of the United States;

(3) Department of Defense employees;

(4) Full-time employees of the militia;

(5) Students attending training programs at Camp Joseph T. Robinson or Fort Chaffee;

(6) Contractors and their employees performing work pursuant to a contract with the United States or the State of Arkansas on Camp Joseph T. Robinson or Fort Chaffee;

(7) Employees of tenant government agencies located on Camp Joseph T. Robinson or Fort Chaffee; and

(8) Dependents of the above-named persons who hold identification cards evidencing their status as may be found acceptable to the Adjutant General.



§ 3-4-704 - Rules and regulations.

The Alcoholic Beverage Control Division is authorized to adopt reasonable rules and regulations to carry out the intent and provisions of this subchapter, to establish appropriate application forms, permit forms, and procedures, and to do any and all other things necessary to implement the provisions of this subchapter.



§ 3-4-705 - Unauthorized sales -- Penalties.

Any unauthorized sales pursuant to the permit created herein shall be subject to the same penalties as established for other off-premises retail permits pursuant to this title.



§ 3-4-706 - Military service club mixed drink permit.

(a) In addition to the post exchange and other post operations authorized to be taken over by the militia pursuant to the provisions of this section, the Adjutant General is given further authority to take over operation of all military service clubs on Fort Chaffee.

(b) (1) It is recognized that Fort Chaffee has operated under exclusive federal jurisdiction and that such military service clubs have not been required to obtain a license from the State of Arkansas to authorize such operations.

(2) However, pursuant to resumption of state jurisdiction over Fort Chaffee, state licenses will be required.

(c) (1) Therefore, there is hereby created a military service club mixed drink permit authorizing the sale of alcoholic beverages as defined in § 3-9-202 et seq. to be issued to service clubs on military reservations owned or controlled by the State of Arkansas.

(2) The Alcoholic Beverage Control Division is authorized to issue such a permit to each military service club operating on Fort Chaffee.

(3) (A) The annual fee for each military service club mixed drink permit shall be seven hundred fifty dollars ($750), and the annual fee shall be due and collected in the same manner as all other permit fees collected by the division.

(B) Food service requirements for restaurants, as set out in § 3-9-202 et seq. shall not be applicable.

(C) Hours of operation for such service clubs shall be the same as are now in existence for private clubs licensed pursuant to § 3-9-221 et seq.

(4) The division is authorized to adopt reasonable rules and regulations to provide for the operation of such service clubs consistent with the intent and purposes of this section.






Subchapter 8 - -- Responsible Permittee Programs

§ 3-4-801 - Legislative intent and purpose.

The legislative intent and purpose of this subchapter is to:

(1) Eliminate the sale of alcoholic beverages to and consumption of alcoholic beverages by underage persons;

(2) Reduce intoxication and to reduce accidents, injuries, and deaths in the state which are related to intoxication; and

(3) Encourage alcoholic beverage permit holders to be prudent in the sale and service of alcoholic beverages.



§ 3-4-802 - Definitions.

The following words or phrases or the plural of those words or phrases shall have the meaning ascribed to them in this section unless the context clearly requires otherwise:

(1) "Board" means the Alcoholic Beverage Control Board of the State of Arkansas; and

(2) "Permittee" means a person who is licensed by the board to sell or dispense alcoholic beverages for on-premises consumption or for off-premises consumption, or both.



§ 3-4-803 - Responsible permittee program.

(a) (1) The Alcoholic Beverage Control Board shall oversee a server training program designed to encourage permittees and their employees to treat the sale and service of alcoholic beverages in a responsible manner.

(2) To that end, the board shall adopt rules and regulations which shall implement the intent of this subchapter.

(b) The program shall be entitled the responsible permittee program.



§ 3-4-804 - Effect of compliance.

(a) A permittee who seeks to qualify as a responsible permittee must provide to the Alcoholic Beverage Control Board evidence of compliance with the requirements of this subchapter. Upon satisfactory proof that the permittee has complied with the requirements, the board shall certify the permittee as a responsible permittee. Certification as a responsible permittee shall be renewed annually.

(b) The board may revoke or suspend a permittee's certification for noncompliance with this subchapter.



§ 3-4-805 - Certification.

In order to qualify for certification, the permittee shall comply with the following requirements:

(1) Attend a course of instruction approved and certified by the Alcoholic Beverage Control Board which shall include subjects dealing with alcoholic beverages as follows:

(A) Education on the dangers of drinking and driving;

(B) State laws regarding the sale of alcoholic beverages for on-premises consumption or for off-premises consumption, or both;

(C) Methods of recognizing and dealing with underage customers;

(D) The development of specific procedures for:

(i) Refusing to sell alcoholic beverages to underage customers;

(ii) Assisting employees in dealing with underage customers;

(iii) Dealing with intoxicated customers; and

(E) Such other matters as may be deemed appropriate by the board;

(2) Require each employee who is authorized to sell alcoholic beverages in the normal course of his or her employment to complete the responsible permittee training course set out in subdivision (1) of this section within thirty (30) days of commencing employment; and

(3) Maintain employment records of the training of its employees required by this section.



§ 3-4-806 - Mitigation of fines or penalties.

The Alcoholic Beverage Control Board shall consider certification of a permittee in the responsible permittee program in mitigation of administrative penalties or fines for a permittee's or employee's violation of state laws and regulations relating to the sale of alcoholic beverages.



§ 3-4-807 - Fees.

(a) There is imposed on each permittee who applies and is certified as a responsible permittee an annual fee of twenty-five dollars ($25.00).

(b) (1) All moneys collected under this subchapter shall be used to fund such server training programs as may be approved by the Alcoholic Beverage Control Board.

(2) Permittees attending such approved programs shall not be charged any additional fee by the program provider.






Subchapter 9 - -- Caterer's Permit

§ 3-4-901 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Alcoholic beverages" means any alcoholic beverage which is sold at retail in Arkansas;

(2) "Director" means the Director of the Alcoholic Beverage Control Division;

(3) "Off-premise caterer" means an individual or business entity which:

(A) Has been in business for more than one (1) year;

(B) Sixty percent (60%) or more of whose gross sales for the preceding year have been derived from food sales;

(C) Had gross food sales in excess of one hundred thousand dollars ($100,000) for the preceding year;

(D) For a fee, prepares food and beverages to be consumed at private parties or other private functions; and

(E) Transports the food and beverages from the permitted premises to the premises where the private function is being held; and

(4) "Off-premise caterer's permit" means a license which authorizes the holder thereof to purchase alcoholic beverages from a permitted retail outlet, to transport the alcoholic beverages to a private function which is being catered by the permit holder, and to serve alcoholic beverages to attendees of a private function in conjunction with catered food.



§ 3-4-902 - Off-premise caterer's permit.

(a) There is hereby created an off-premise caterer's permit which may be issued by the Alcoholic Beverage Control Division to qualified off-premise caterers as defined in this subchapter.

(b) The annual fee for an off-premises caterer's permit shall be five hundred dollars ($500), and the off-premises caterer's permit shall be renewed on an annual basis.

(c) The off-premise caterer's permit shall be posted conspicuously at the caterer's place of business.



§ 3-4-903 - Qualifications for permit.

(a) No off-premise caterer's permit shall be issued by the Alcoholic Beverage Control Division until an applicant for the permit provides proof that it has obtained a sales tax permit from the Revenue Division of the Department of Finance and Administration and has received approval of its permitted premises by the Department of Health.

(b) Furthermore, no off-premise caterer's permit shall be issued until the applicant provides proof of general liability insurance providing coverage in an amount of no less than two hundred thousand dollars ($200,000).



§ 3-4-904 - Gross receipts tax.

Gross receipts tax shall be collected and remitted by the off-premise caterer on the total fee charged for each catered event.



§ 3-4-905 - Regulations and forms.

The Alcoholic Beverage Control Division is authorized to adopt reasonable rules and regulations implementing and facilitating the purpose and intent of this subchapter, to establish appropriate application forms, permit forms, and procedures, and to do any and all other things necessary to implement the provisions of this subchapter.






Subchapter 10 - -- Restaurant Beer and Wine Permit

§ 3-4-1001 - Creation -- Issuance -- Expiration.

(a) (1) In addition to all other existing alcoholic beverage permits authorized to be issued by the Alcoholic Beverage Control Division for the retail sale of alcoholic beverages, there is created a restaurant beer and wine permit, which authorizes the sale of beer and wine as defined in § 3-9-301(2) at restaurants as defined in § 3-9-301(4).

(2) The restaurant beer and wine permit is not subject to any quota restrictions.

(b) The permit may be issued by the Alcoholic Beverage Control Division to a qualified person.

(c) Each restaurant beer and wine permit shall be issued annually for a fee of three hundred and fifty dollars ($350) and shall expire on June 30 of each year.



§ 3-4-1002 - Rules.

The Alcoholic Beverage Control Division may adopt rules to carry out this subchapter, to establish appropriate application forms, permit forms, and procedures, and to do all other things necessary to implement this subchapter.



§ 3-4-1003 - Unauthorized sales -- Penalties.

An unauthorized sale under the restaurant beer and wine permit created in this subchapter is subject to the same penalties as established for other on-premises retail permits pursuant to this title.









Chapter 5 - Beer And Wine -- Manufacture, Sale, And Transportation Generally

Subchapter 1 - -- General Provisions

§ 3-5-101 - Wholesalers of beer may sell malt.

Any person, firm, or corporation having a permit to sell beer at wholesale shall be permitted to handle and sell to liquor retailers malt liquor containing greater than five percent (5%) of alcohol by weight.



§ 3-5-102 - Additional license to sell native wines not required.

Any retail liquor dealer who has been duly licensed as such shall have the right without any additional license fee to sell native wines manufactured from fruits, vegetables, and other products grown in the State of Arkansas.



§ 3-5-103 - Distribution areas.

(a) All beer wholesalers in this state shall notify the Alcoholic Beverage Control Board of the brand name of all beer to be distributed and of the agreement between the applicant and the brewer as to the geographical territory wherein the applicant may distribute beer.

(b) In the event an agreement between a beer wholesaler and a brewer concerning the geographical territory within which the wholesaler may distribute beer is modified or changed as to the geographical territory, then the beer wholesaler shall notify the Alcoholic Beverage Control Board of a new agreement or modification of agreement within sixty (60) days of the modification agreement or new agreement.

(c) It shall be unlawful for any wholesale beer distributor to sell beer outside the geographical territory described in the notice given the board.



§ 3-5-104 - Wine tasting events.

(a) (1) Native wineries and licensed wine and spirits wholesalers, upon prior approval by the Alcoholic Beverage Control Division, shall be allowed to conduct wine tasting events for educational and promotional purposes at any location in this state without obtaining a wine sampling permit under this section if written notice is given to the division at least ten (10) days prior to the event.

(2) Requests for approval to conduct wine tasting events must be received by the division at least ten (10) days prior to the event.

(b) (1) A person, other than a native winery, licensed to sell wine, beer, or spirits under a retail liquor permit as defined in § 3-4-604 may conduct tasting events for educational and promotional purposes on the person's premises after obtaining a sampling permit from the division as provided in subsection (f) of this section.

(2) (A) Wine, beer, or spirits purchased by the person permitted under this section to conduct a tasting event shall not be exempt from the gross receipts and use taxes.

(B) If the person removes wine, beer, or spirits from his or her inventory for use in a tasting event, the wine, beer, or spirits shall be subject to the gross receipts taxes as a withdrawal from stock.

(3) A wholesaler may not:

(A) Offer special discounts on wine, beer, or spirits sold for the purpose of a tasting event; or

(B) Provide wine, beer, or spirits without charge to a person licensed to sell wine at retail for the purpose of a tasting event.

(c) No tasting event may be held pursuant to this section in any facility licensed by the division.

(d) No motor vehicle in which supplies for tasting events are carried and no person shall be subject to arrest nor shall the supplies be subject to seizure for over possession in a dry area.

(e) The criminal penalties for drinking in public as prescribed by § 5-71-212(c) are not applicable to any tasting event approved by the division pursuant to this section.

(f) (1) The Director of the Alcoholic Beverage Control Division may issue a sampling permit if the applicant:

(A) Is licensed by the director to sell wine, beer, spirits, or any combination, at retail; and

(B) Pays a license fee of:

(i) Five hundred dollars ($500) for either a wine license, beer license, or spirits license; or

(ii) One thousand dollars ($1,000) for a combined wine, beer, and spirits license.

(2) (A) The sampling permit allows the person to conduct tasting events on the person's premises during regular hours of operation. A sampling permit shall expire on June 30 of each year.

(B) The samples shall be limited to a total of:

(i) Three (3) one-half ounce (0.5 oz.) wine servings per customer each day for on-premises consumption;

(ii) Two (2) two ounce (2 oz.) beer servings per customer each day for on-premises consumption; and

(iii) Two (2) one-half ounce (0.5 oz.) spirit servings per customer each day for on-premises consumption.

(3) The director may promulgate rules to administer and enforce this section.



§ 3-5-105 - Beer festival permit.

(a) (1) The Director of the Alcoholic Beverage Control Division may issue a temporary permit to authorize the following:

(A) A festival to be conducted over a period not to exceed three (3) days;

(B) The consumption by persons of legal age of beer and malt beverage, as defined by § 3-5-1202, on the festival grounds;

(C) The permittee to charge an entry fee for persons wishing to attend the festival and to distribute beer and malt beverages on any day of the week, including Sunday, as provided for in this section, pursuant to the following conditions:

(i) The distribution of beer and malt beverages as authorized in this section, shall be limited to the secure area as prescribed in subsection (b) of this section; and

(ii) The distribution of beer and malt beverages on Sunday, as authorized in this section, shall be limited to the hours between 12:00 p.m. and 10:00 p.m. central time and be limited to those areas where the retail sale and consumption of alcoholic beverages on Sunday has been approved pursuant to Arkansas law;

(D) The festival permittee to designate the permitted area on the festival grounds to be approved by the director, such that it is a secure area which will not allow unsupervised access and egress; and

(E) Participation in this event by any legal brewery, microbrewery, microbrewery-restaurant, distributor, wholesaler, or brewpub, whether or not they are currently registered or their product is licensed in the State of Arkansas.

(2) (A) The director shall not issue this permit if the proposed location is in a dry area.

(B) The director may issue this permit only to a charitable or nonprofit organization as provided for by the Alcoholic Beverage Control Board, except that this permit may not be issued to a charitable or nonprofit organization holding a private club license.

(3) The permittee shall maintain the permit in conjunction with any other legally obtained permit.

(b) (1) The permittee shall provide to the board no later than one (1) week prior to the event a complete listing of those nonlicensed participants and the products they will be providing. The list shall include proof of delivery, such as an invoice, from the participant which will denote such product or products being provided to the festival.

(2) The permittee may reimburse participants, if so desired, for the cost of the product provided for the licensed event.

(3) (A) The permittee shall designate one (1) wholesale distributor currently licensed in Arkansas to act as a temporary warehouse for those nonlicensed products to be stored prior to or following the event.

(B) Those products shall be stored for a period not to exceed one (1) week prior to and following the event.

(C) The designated wholesaler shall not be in violation of § 3-3-216, § 3-5-221, § 3-5-1307, or § 3-7-104.

(4) (A) The designated wholesaler shall pay the Miscellaneous Tax Section of the Office of Excise Tax Administration of the Department of Finance and Administration a wholesalers tax of $7.507808 per barrel equal to thirty-one (31) gallons for each barrel of beer or malt beverage provided for this festival by any participant whose product is not currently licensed or registered in the State of Arkansas.

(B) This tax shall be paid in conjunction with the currently required miscellaneous tax and shall be paid by the same means as are currently required in the normal course of paying the miscellaneous tax.

(C) The designated wholesaler shall be reimbursed for this tax by the permittee and may collect a handling fee for services rendered in warehousing such nonlicensed product for this festival.

(c) Neither the participants in this event nor their products need be registered under § 3-2-409, § 3-5-1303, or § 3-7-106, nor shall they be in violation of § 3-3-216, § 3-3-304 [repealed], § 3-3-305 [repealed], § 3-5-205, § 3-5-210, § 3-5-211, § 3-5-216, § 3-5-217, or § 3-5-221 for this event only.

(d) The festival participants and attendees while on the festival grounds shall not be found to be in violation of § 5-71-212(c) or (d) regarding public consumption. This does not exclude any participant or attendee from being found in violation of § 5-71-212(a) or (b) regarding public intoxication.

(e) The permittee shall pay to the board a fee of two hundred fifty dollars ($250) per event for a temporary permit under this section.

(f) Every provision of this section shall be subject to all beer and malt beverage laws and regulations, except that conflicting beer and malt beverage laws and regulations shall be inapplicable to any provision of this section to the extent that they conflict herewith.



§ 3-5-106 - Cabins and cottages.

(a) For purposes of this section, "cabins and cottages" means corporations, partnerships, individuals, limited liability corporations, and other legal entities whose primary function is to provide overnight accommodations to the public, not exceeding a total of twenty (20) guest rooms on the premises, whether operated by the business owner or not.

(b) Cabins and cottages are authorized to give a complimentary bottle of wine to their guests.



§ 3-5-107 - Unlawful pricing by brewers and manufacturers.

(a) As used in this section, "discriminate" means the granting of a more favorable price, allowance, rebate, refund, commission, or discount to one (1) Arkansas distributor or wholesaler than to another Arkansas distributor or wholesaler.

(b) It is unlawful for:

(1) A brewer, manufacturer, or other person, firm, or corporation engaging in the business of selling beer, ale, or other malt beverage or malt cooler to a distributor or wholesaler to discriminate in price, allowance, rebate, refund, commission, or discount between distributors or wholesalers licensed in Arkansas; or

(2) (A) A brewer, manufacturer, or other person, firm, or corporation engaged in the business of selling beer, ale, or other malt beverage or malt cooler to a distributor or wholesaler to sell or deliver beer, ale, or other malt beverage or malt cooler to a licensed distributor or wholesaler unless the brewer, manufacturer, person, firm, or corporation files the brewery or dock price of the beer, ale, or other malt beverage or malt cooler by brand and container size with the Director of the Alcoholic Beverage Control Division.

(B) A brewery or dock price schedule increase shall not take effect until fourteen (14) days after receipt of the brewery or dock price schedule by the director.

(C) A brewery or dock price schedule decrease shall not take effect until two (2) days after receipt of the brewery or dock price schedule by the director.

(c) A violation of this section by a brewer, manufacturer, or other person, firm, or corporation engaging in the business of selling beer, ale, or other malt beverage or malt cooler to a distributor or wholesaler is grounds for denial or suspension of the license of the brewer, manufacturer, or other person, firm, or corporation engaging in the business of selling beer, ale, or other malt beverage or malt cooler to a distributor or wholesaler or other penalties as determined by the director under § 3-2-212.

(d) The director shall adopt rules to implement this section.






Subchapter 2 - -- Beer and Light Wine

§ 3-5-201 - Purpose.

(a) The purpose of this subchapter is to legalize the manufacture and sale within this state of beer and light wine of an alcoholic content not in excess of five percent (5%) by weight and to so regulate the business of manufacturing and selling such liquors as to prevent the illicit manufacture and consumption of liquors having an alcoholic content in excess of five percent (5%) by weight, the manufacture and sale of which it is not the purpose of this subchapter to legalize.

(b) It is further the purpose of this subchapter to impose certain licenses, fees, and taxes on, and to regulate, such businesses.



§ 3-5-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Person" means one (1) or more persons, a company, a corporation, a partnership, a syndicate, or an association;

(2) "Consumer" means a person who receives or in any way comes into possession of beer and light wines as defined in this section for the purpose of consuming them, giving them away, or distributing them in any way other than by sale, barter, or exchange;

(3) "Beer" means any fermented liquor made from malt or any substitute therefor and having an alcoholic content not in excess of five percent (5%) by weight;

(4) "Light wine" means the fermented juice of grapes or other small fruits, including berries, and having an alcoholic content not in excess of five percent (5%) by weight;

(5) "Brewery" means any place where beer as defined by this section is manufactured for sale or consumption;

(6) "Winery" means any place where light wine as defined by this section is manufactured for sale or consumption;

(7) "Distributor" means any person who receives, either from within or from without this state, light wines and beer as defined by this section for the purpose of distributing them to the dealer either in the original stamped packages as received from the brewery or winery or in bottles as received from the bottler;

(8) "Regulation" or "proper regulation" means such reasonable regulations authorized by law and made and promulgated by the Director of the Alcoholic Beverage Control Division with the approval of the Alcoholic Beverage Control Board;

(9) "Intoxicating liquor" means vinous, ardent, malt fermented liquor or distilled spirits with an alcoholic content in excess of five percent (5%) by weight;

(10) "Wholesale dealer and distributor" means any person who sells beer or light wines to retail dealers in quantities of three (3) gallons or more;

(11) "Retail dealer" means any person who sells to the consumer light wines or beer in quantities of less than sixteen (16) gallons;

(12) "Warehouse" means a house or building equipped to maintain such temperature as may be required by the rules and regulations promulgated by the director for the storage of beer or wine and a place at which taxes on the beer or wine shall be collected; and

(13) (A) "Home-brewed" means beer made from malted barley, wheat, or cereal grains, or any substitute therefor, and having an alcoholic content not in excess of five percent (5%) by weight, brewed for consumption by the manufacturer and his or her family and guests, but not for sale.

(B) Any manufacturer of home-brewed beer must have attained twenty-one (21) years of age.



§ 3-5-203 - Penalties.

(a) Any violation of the provisions of this subchapter or of any rule or regulation of the Director of the Alcoholic Beverage Control Division or the violation of any rule or regulation of city legislative bodies relative to the conduct of this business shall be a Class B misdemeanor.

(b) Any person convicted of violating any provision of this subchapter defined as a misdemeanor by this subchapter and for which no specific punishment is provided shall be punished as otherwise provided by law.



§ 3-5-204 - Manufacture, sale, etc., a privilege.

The business of manufacturing, handling, receiving, distributing, or selling the products defined in § 3-5-202 is declared under the Constitution and laws of the State of Arkansas to be a privilege.



§ 3-5-205 - Privilege tax -- Levy and collection -- Exception.

(a) For the privilege of doing business, there shall, each fiscal year beginning July 1, be assessed, levied, and collected from each:

(1) (A) Wholesale dealer or broker, or distributor in light wine or beer, a special tax of one thousand dollars ($1,000) for each county in which the broker, distributor, or wholesale dealer operates.

(B) However, the special tax shall not exceed five thousand dollars ($5,000) for any one (1) broker, distributor, or wholesale dealer;

(2) Manufacturer of beer, a special tax of seven hundred fifty dollars ($750); and

(3) Retail dealer of nonintoxicating liquor, a special tax of three hundred fifty dollars ($350).

(b) The tax shall be due and payable at each place where the business of the wholesale dealer, manufacturer, distributor, or retail dealer, as the case may be, is carried on.

(c) All special taxes shall become due and payable on or before June 30 of each calendar year for the fiscal year beginning July 1 or on commencing business on which the tax is imposed.

(d) The tax shall be levied, assessed, and collected by such methods, within the limitations prescribed in this subchapter, and under such regulations as may be regularly provided.

(e) However, a grower of grapes and other fruits may manufacture and sell wine upon the premises of the grower in original packages of not less than one-fourth (1/4) of a gallon from grapes and other fruits actually grown by the party so manufacturing wine upon his or her own premises, free from the license fees and taxes provided in this subchapter. A "grower" is defined to be one who actually grows and produces grapes and other fruits upon his own premises or upon the premises occupied by him or her as a tenant.

(f) (1) However, any person in this state may manufacture home-brewed beer or home-manufactured wine:

(A) Upon his or her own premises free from the license fees and taxes provided in this subchapter;

(B) For consumption by the manufacturer and his or her family and guests, but not for sale; and

(C) In quantities per calendar year not to exceed:

(i) Two hundred (200) gallons if there are two (2) or more adults in the household; or

(ii) One hundred (100) gallons if there is only one adult in the household.

(2) While the manufacture of beer or wine is declared to be a privilege, the home manufacture of beer or wine in quantities not to exceed two hundred (200) gallons per calendar year shall be exempted from §§ 3-4-101, 3-4-602, 3-5-205(a)-(e), 3-5-206, and 3-5-211.



§ 3-5-206 - Issuance of state permit.

(a) The payment of the special tax provided in § 3-5-205 shall be evidenced by a permit issued by the Director of the Alcoholic Beverage Control Division.

(b) A permit shall be applied for by the special taxpayer and issued by the director on such forms and under such regulations as may be prescribed.



§ 3-5-207 - Scope of state permit.

(a) Except as provided in subsection (b) of this section, any permit issued under the provisions of § 3-5-206 authorizing the sale of light wines or beer for consumption under the provisions prescribed in the permit shall be construed to authorize the sale of such liquor by the bottle, by the glass or draught, and in or from the original package.

(b) No permit shall be required for the home manufacture of beer or wine in quantities not to exceed two hundred (200) gallons per calendar year under §§ 3-4-101, 3-4-602, 3-5-206, or 3-5-211 as may otherwise be required of other manufacturers.

(c) Any permit issued under the provisions of § 3-5-206 authorizing the manufacture of beer shall allow an Arkansas beer manufacturer to sell and ship to business entities licensed and qualified in the other states to receive beer products brewed in Arkansas.



§ 3-5-208 - Duration of state permits.

(a) Permits issued under the provisions of § 3-5-206 for the privilege of doing business as mentioned in that section shall be for an indeterminate period.

(b) The permit fees levied by § 3-5-205 shall be paid annually as therein provided. So long as the annual permit fees are paid, all permits issued shall remain in full force and effect until revoked or suspended.



§ 3-5-209 - Transfer of permit -- Dancing privileges -- Inspection fee.

(a) A person that holds an alcoholic beverage control permit may request that certain special applications be made on the permit as follows:

(1) A permit holder may request a transfer of location of a permit to a new location subject to any restrictions or qualifications that may apply to the permit;

(2) A permit holder requesting the addition of dancing of any kind on the permit may request dancing subject to any restrictions that may apply to the permit;

(3) A permit holder may request a change of trade name for the permitted business subject to any restrictions that apply to the permit;

(4) A partnership, corporation, or limited liability company may request a change of manager application so that the existing manager of the partnership, corporation, or limited liability company is replaced by a new manager subject to any restrictions that may apply to the permit; and

(5) An on-premises consumption permittee which has filed an entertainment activity sheet as required by the Alcoholic Beverage Control Division rules may file a request for permission to amend the entertainment activity sheet that was filed with the permit, subject to any restrictions or qualifications that apply to the permit.

(b) (1) The fee for any of the special applications set forth in subsection (a) of this section is fifty dollars ($50.00) for each special application.

(2) The special application fee is payable at the time the special application is made.



§ 3-5-210 - Sale or manufacture without state permit unlawful.

(a) Except as provided in subsection (b) of this section, any person that shall brew, manufacture, or sell any liquor as defined by this subchapter without first having secured a permit from the Director of the Alcoholic Beverage Control Division authorizing the brewing, manufacturing, or sale of such liquor shall be guilty of a Class B misdemeanor.

(b) Home manufacturers of beer or wine in quantities not to exceed two hundred gallons (200 gals.) per year shall be exempt as provided in §§ 3-5-205(f)(2) and 3-5-207(b) from the permit requirements for the manufacture of beer and wine and shall not be prosecuted for brewing or manufacturing beer or wine without a permit.



§ 3-5-211 - Local permit required.

It shall be unlawful for any person to sell, distribute, or manufacture the liquors prescribed in this subchapter without first having made application to and obtained a permit from the county or city where the business is to be conducted, and the authority is herein delegated to the counties and cities.



§ 3-5-212 - County and municipal retailers' permits.

(a) (1) Before any person shall be authorized to offer for sale at retail the liquors as prescribed in this subchapter in any county, or if within the incorporated limits of any town or city, then he or she shall apply to and secure a permit or license from the county clerk if outside incorporated limits of a city or town or to the city clerk or town recorder if within the incorporated limits of a city or town, a permit or license.

(2) The county clerk or city clerk or recorder shall charge for the permit or license a sum not in excess of:

(A) Fifteen dollars ($15.00) for a retailer whose total gross annual sales do not exceed one thousand dollars ($1,000); and

(B) Twenty dollars ($20.00) for retailers whose total gross annual sales shall not be in excess of two thousand dollars ($2,000).

(3) The city clerk or recorder or county clerk shall be empowered to collect from the retailers an additional five dollars ($5.00) for each one thousand dollars ($1,000) gross annual business in excess of two thousand dollars ($2,000).

(b) The permits to retailers shall not be granted or issued by any city clerk or recorder or any county clerk until the retailer shall exhibit the state permit granted or issued to him or her by the Director of the Alcoholic Beverage Control Division or the director's agent.

(c) The state permit shall be prima facie evidence of the retailer's right to apply for and purchase a city or county permit, and it shall be unlawful for any city clerk, recorder, or county clerk to refuse to issue the permit upon proper application by the retailer.

(d) Whenever it shall appear to the city clerk or recorder or to the county clerk that a retail dealer has secured a permit for fifteen dollars ($15.00) when a larger amount should have been paid therefor, he or she require the payment of the difference or cancel the permit.

(e) The tax shall be due and payable at each place where the retail dealer carries on business.

(f) The city clerk or county clerk charged with the duty of collecting the license fees shall notify the director of the identity of retailers failing to comply with the provisions of this section. The director shall then notify wholesale dealers to discontinue sales to delinquent retailers. When the license fee is paid, the appropriate clerk shall notify the director that the retailer has paid the fee. The director shall notify wholesalers to resume sales to the retailers.

(g) Any wholesaler who continues to sell to a retailer after notification from the director to discontinue sales shall be subject upon conviction to a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).



§ 3-5-213 - Cities and towns -- Regulation of retailers.

All incorporated cities and towns in the State of Arkansas are authorized to pass proper ordinances governing the issuance and revocation of licenses for the retail sale of the liquors as prescribed in this subchapter, within the corporate limits. Cities and towns may impose additional restrictions, fixing zones and territories and providing hours of opening and closing and such other rules and regulations as will promote public health, morals, and safety which they may by ordinance provide.



§ 3-5-214 - Oath by applicant for permit -- Prohibited interests.

(a) Before any permit authorized by this subchapter shall be issued and delivered to any applicant therefor, the applicant shall make and subscribe to an oath that:

(1) He or she will not allow any intoxicating liquor as defined by this subchapter of any kind or character, including beer, wine, and distilled spirits, having an alcoholic content in excess of five percent (5%) by weight to be kept, stored, or secreted in or upon the premises described in the permit; and

(2) The applicant will not otherwise violate any law of this state or knowingly allow any other person to violate any statute while in or upon the premises.

(b) No manufacturer, distributor, or wholesale dealer to whom or to which this subchapter applies shall have any direct or indirect interest in the business of any person, firm, or corporation applying for and securing or holding a permit as a retail dealer, or in the furnishings or fixtures used in his or her or its place of business, or any lien thereon.



§ 3-5-215 - Qualifications of retail permittees.

No permit shall be granted to any permittee by the state or any county or municipality to a person who is not a resident of the State of Arkansas on the date of application.



§ 3-5-216 - Warehousing of beer and light wines.

(a) Light wines or beer upon which the tax prescribed by this subchapter has not been paid may be transported from without this state to a distributor within this state and may be received and kept in storage at a distributor's place of business in this state, upon the execution of such bond as the Director of the Alcoholic Beverage Control Division may by regulation prescribe.

(b) The Director of the Alcoholic Beverage Control Division shall:

(1) Require the storage of all beer or wine in state-supervised warehouses, designated and licensed by the Director of the Alcoholic Beverage Control Division before the sale thereof;

(2) Provide for the supervision, inspection, and collection of the costs thereof of the designated warehouses;

(3) Declare it to be unlawful to offer for sale any beer or wine not thus warehoused, inspected, and approved; and

(4) Confiscate and destroy any beer or wine not thus warehoused, inspected, and approved or which in any manner violates any provision of this subchapter.

(c) The Director of the Department of Finance and Administration shall provide for the collection of all fees and taxes imposed by this subchapter upon beer and wine at designated warehouses as provided for in subdivision (b)(1) of this section.

(d) All distributors and wholesalers licensed as provided in § 3-5-206 shall be given a warehouse permit as provided in this section.

(e) Every person otherwise qualified and who can furnish proper bond and a suitable warehouse shall be entitled to a license as a wholesale distributor of beer.



§ 3-5-217 - Transportation of products.

(a) (1) It shall be lawful to transport the products defined in § 3-5-202 if the tax upon the products has been paid.

(2) It shall be lawful for any brewery in the State of Arkansas to transport and ship beer out of state by common carrier or other appropriate parcel delivery service and for common carriers and other appropriate parcel delivery services to accept beer from Arkansas breweries for delivery outside the State of Arkansas to business entities licensed and qualified in the other states.

(b) It shall be unlawful to transport into, out of, or within this state any light wines or beer upon which the state tax prescribed by this subchapter has not been paid except:

(1) Where light wines or beer, having first been ordered by or sold to a distributor within this state, is being shipped in due course of business from a brewer, manufacturer, dealer, or distributor without this state to a bonded distributor within this state; or

(2) Unless the shipment is in interstate commerce and is passing from a point of origin outside of this state through this state into another state.

(c) The transportation of such liquor into or within this state in all cases shall be under such regulations as may be regularly prescribed.



§ 3-5-218 - Duplicate bills of lading.

(a) Every railroad company, express company, air transportation company, motor transportation company, steamboat company, or other transportation companies who shall transport into, wholly within, or out of this state, any light wines or beer, whether brewed or manufactured within this state or without this state, when requested by the Director of the Alcoholic Beverage Control Division shall furnish the director a duplicate of the bill of lading covering the receipt for the liquor. This duplicate bill shall show the name of the brewer, manufacturer, or distributor, the name and address of consignor and consignee, the date and place received, and destination and quantity of the liquor received from the manufacturer, brewer, or other consignor for shipment from any point within or without this state to any point within this state.

(b) Any railroad company, express company, air transportation company, motor transportation company, or steamboat company or other transportation companies failing to comply with the requirements of this subchapter shall forfeit and pay to the State of Arkansas the sum of one hundred dollars ($100) for each and every such failure, to be recovered in any court of competent jurisdiction. The director is authorized and empowered to sue in his or her name on the relation and for the use of the State of Arkansas for such recovery.



§ 3-5-219 - Records and reports.

(a) Retail and wholesale dealers in light wines or beer, brewers, manufacturers, and distributors shall keep such records and make such reports with respect to the receipt of and the handling of such liquors as the Director of the Alcoholic Beverage Control Division may by regulation prescribe.

(b) The director shall cause a record to be kept of the names and places of business of persons engaged in the brewing or manufacturing and in the sale of beer.

(c) He or she shall also cause a record to be kept of all beer brewed or manufactured and sold, and the amount thereof of each brewer or manufacturer, or sold by every dealer other than a brewer or manufacturer and a record of all forfeitures collected and all expenses incurred in the collection thereof.



§ 3-5-220 - Sale in original, labeled containers.

It shall be unlawful for any person to sell or offer to sell in this state any beer unless the beer shall be sold or offered for sale in the original bottle or original package containing bottles, bearing the original label and the full name of the brewer or manufacturer thereof, both upon the label of the bottle and upon the cap or cork of the bottle. In the case of the sale of beer on draught, the beer shall be drawn from the original container or barrel, having stamped upon the ends thereof the full name of the manufacturer or brewer of the beer therein contained.



§ 3-5-221 - Miscellaneous prohibited practices -- Penalties.

(a) (1) Any person being either a retail dealer or who knowingly places in his or her stock, who brings upon his or her premises, who has in his or her possession, or who sells or offers for sale any beer or wine on which the tax provided by law has not been paid, in addition to the other fines, penalties, and forfeitures shall be subject to a penalty of twenty-five dollars ($25.00) for each package of untaxed liquor so held or offered for sale.

(2) The penalty shall be in the nature of liquidated damages and may be collected by civil action.

(b) It shall be unlawful for any brewer or distributor of light wines or beer to manufacture or knowingly bring upon his or her premises and keep thereon any beer or wine of an alcoholic content in excess of five percent (5%) by weight or any distilled spirits of any alcoholic content whatsoever.

(c) Any person who shall add to or mix with any beer or wine as defined in this subchapter any alcoholic or any other liquid, any alcohol cube or cubes, or any other ingredient or ingredients that will increase or tend to increase the alcoholic content or who shall knowingly offer any such liquor for sale shall be guilty of a violation and shall be fined in any sum not less than one hundred dollars ($100).

(d) (1) It shall be unlawful for a licensee or for any agent, servant, or employee of a licensee:

(A) (i) To suffer or permit any dice to be thrown for money or for anything of value or to suffer or permit gambling with cards, dominoes, raffle, or other games of chance or any form of gambling in the place designated by the license or in any booth, room, yard, garden, or other place appurtenant thereto.

(ii) Forms of gambling under subdivision (d)(1)(A)(i) of this section do not include:

(a) Charitable bingo and raffles under the Charitable Bingo and Raffles Enabling Act, § 23-114-101 et seq.; or

(b) A lottery under the Arkansas Scholarship Lottery Act, § 23-115-101 et seq.;

(B) To suffer or permit the licensed premises to become disorderly;

(C) To sell, barter, furnish, or give away to any minor under twenty-one (21) years of age any wine or beer;

(D) To sell, barter, furnish, or possess in the place designated by the license or in any booth, yard, or garden any alcoholic liquors or beverages containing in excess of five percent (5%) of alcohol by weight or to permit any such acts to be done;

(E) To permit any immoral or lascivious conduct on the part of the patrons or others at or in the licensed premises or in any place appurtenant thereto; or

(F) To suffer or permit the use of any profane, violent, abusive, or vulgar language at or in such licensed premises or in any place appurtenant thereto.

(2) The acts and conduct of the agents, servants, and employees of a licensee in the conduct of the business shall be deemed the acts and conduct of the licensee.

(3) Any violation of the provisions of this subsection shall constitute a Class A misdemeanor, and each day the offense shall be continued shall constitute a separate offense.



§ 3-5-222 - Nudity on premises prohibited -- Penalty -- Regulations.

(a) No person that has received a permit under any law of the State of Arkansas for the sale or dispensing of alcoholic beverages for on-premises consumption shall suffer or permit any person to appear on the permitted premises in such manner or attire as to expose to view any portion of the pubic area, anus, vulva, or genitals or any simulation thereof, nor suffer or permit any female to appear on the premises in such manner or attire as to expose to view any portion of her breast below the top of the areola or any simulation thereof.

(b) Any retail beer permittee violating this section shall be guilty of a Class B misdemeanor.

(c) The Alcoholic Beverage Control Board shall promulgate such regulations as it deems necessary for the implementation of this section.



§ 3-5-223 - Actions to recover taxes.

(a) Where the Director of the Department of Finance and Administration finds upon investigation that the state has lost tax on account of the evasion of any provision of law, he or she may bring suit in his or her own name in the proper court for the recovery of such taxes.

(b) Action shall lie against the person evading the tax and against any person who aided, abetted, or assisted in such evasion.



§ 3-5-224 - Disposition of funds.

All permits or license fees or taxes, penalties, fines, proceeds of all forfeitures, special inspection fees, and costs received by the Director of the Department of Finance and Administration under the provisions of this subchapter shall be general revenues and shall be deposited in the State Treasury to the credit of the State Apportionment Fund. The Treasurer of State shall allocate and transfer those revenues to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.



§ 3-5-225 - Additional administrative personnel.

The Director of the Department of Finance and Administration and the Director of the Alcoholic Beverage Control Division are authorized to employ such additional clerks, inspectors, and assistants as may be necessary for the enforcement of this subchapter.



§ 3-5-226 - On-premises sales by brewery.

(a) The brewery may sell to the consumer at the brewery in lots of fewer than sixteen (16) gallons.

(b) (1) The Alcoholic Beverage Control Board is hereby authorized to promulgate reasonable rules and regulations for the on-premises sale with foods and the off-premises package sale, labeling, and identification of beer sold at beer outlets maintained on the premises and operated in connection with a brewery in this state.

(2) Such regulations shall include the following minimum requirements:

(A) The brewery shall provide tours through its facilities; and

(B) Only sealed containers may be removed from the brewery premises.



§ 3-5-227 - Registration of beer kegs for off-premises consumption.

(a) As used in this section:

(1) "Beer" means any fermented liquor made from malt or any substitute therefor and having an alcoholic content not in excess of five percent (5%) by weight;

(2) "Keg" means a vessel which has a liquid capacity of more than five gallons (5 gals.);

(3) "Malt beverage" means any liquor brewed from the fermented juices of grain and having an alcoholic content of no less than five percent (5%) nor more than twenty-one percent (21%) by weight; and

(4) "Off-premises" means a place other than the licensed retailer's place of business.

(b) All retail dealers that sell a keg of beer or malt beverage for off-premises consumption are required to attach an identification label or tag approved by the Alcoholic Beverage Control Division to the keg prior to the sale.

(c) (1) The identification label or tag approved by the Alcoholic Beverage Control Division shall consist of paper within a clear protective coating made of plastic, metal, or another durable material that is not easily damaged or destroyed.

(2) The paper shall be of a kind to allow the required information to be copied and retained by the retail dealer.

(3) Identification labels used may contain a nonpermanent adhesive material in order to apply the label directly to an outside surface of a keg at the time of sale.

(4) Identification tags shall be attached to the kegs at the time of sale with nylon ties or cording, wire ties or other metal attachment devices, or another durable means of tying or attaching the tag to the keg.

(5) The identification label or tag shall be designed so that when affixed to a keg, the label or tag will not mar or otherwise physically damage the keg.

(6) The identification label or tag shall include:

(A) The name and address of the retail dealer;

(B) The name of the purchaser; and

(C) An individual identification number assigned by the retail dealer that uniquely identifies the keg.

(7) Each identification label or tag shall be perforated and of a composition that consistently allows for the full removal of the tag when common external keg cleaning procedures are performed at retail.

(d) (1) Before the retail sale of a keg of beer or malt beverage for off-premises consumption, the retail dealer shall require the purchaser to sign a statement promulgated by the Director of the Alcoholic Beverage Control Division attesting under the penalty of perjury:

(A) To the accuracy of the purchaser's name as shown on the identification label or tag;

(B) That the purchaser is aware that giving, procuring, or otherwise furnishing an alcoholic beverage to a person under twenty-one (21) years of age is a criminal offense as provided in §§ 3-3-201 and 3-3-202; and

(C) That the purchaser will not allow any person under twenty-one (21) years of age to consume any of the beer or malt beverage in the keg.

(2) The retail dealer shall also record the following:

(A) The name and address of the purchaser;

(B) The identification card or driver's license number from the purchaser's acceptable documentation of age;

(C) The amount of the container deposit of not less than seventy-five dollars ($75.00);

(D) The date and time of the purchase; and

(E) The keg identification number required under subsection (c) of this section.

(e) (1) All records and statements required under this section shall be maintained by the retail dealer for a period of ninety (90) days from the date of the return of the keg.

(2) The records and statements shall remain open to inspection by authorized agents of the Alcoholic Beverage Control Enforcement Division and law enforcement officers during the retail dealer's normal business hours.

(f) (1) The retail dealer shall notify the Director of the Alcoholic Beverage Control Enforcement Division on forms promulgated by the Alcoholic Beverage Control Division within ten (10) days of the forfeiture of a container deposit by a purchaser.

(2) The notification form shall consist of:

(A) The name and address of the retail dealer;

(B) The name and address of the purchaser;

(C) The retail dealer's beer permit or license number;

(D) A fee of twenty-five dollars ($25.00) remitted to the Alcoholic Beverage Control Division; and

(E) A statement indicating the reason for forfeiture of the container deposit by the purchaser, including, but not limited to, the following reasons:

(i) The keg was not returned;

(ii) The keg was returned more than one hundred twenty (120) days after purchase;

(iii) The identification label or tag was removed; or

(iv) The identification label or tag was damaged.

(3) Any retail dealer that fails to notify the Director of the Alcoholic Beverage Control Enforcement Division within ten (10) days of the forfeiture of a container deposit by a purchaser is guilty of:

(A) A violation of this subchapter; and

(B) A Class B violation, as provided in § 3-4-402, against the retailer's permit.

(g) (1) No person other than the retail dealer, a licensed wholesaler, or an agent of the Alcoholic Beverage Control Enforcement Division may knowingly remove an identification label or tag placed on a keg.

(2) Any person other than the retail dealer, licensed wholesaler, or an agent of the Alcoholic Beverage Control Enforcement Division that is knowingly in possession of a keg without an identification label or tag or knowingly removes or damages an identification label or tag is guilty of a violation of this subchapter.

(h) (1) The Director of the Alcoholic Beverage Control Division may promulgate rules and prescribe forms for the proper enforcement of this section, including an approved identification label or tag for use under this section.

(2) The Alcoholic Beverage Control Division shall seek the input of licensed brewers and licensed beer importers in developing the label or tag.






Subchapter 3 - -- Beer -- Licensing of Retailers

§ 3-5-301 - Subchapter cumulative.

This subchapter shall not be construed to repeal any other laws regulating the sale of beer, but shall be construed as cumulative thereto.



§ 3-5-302 - Applications -- Qualifications of applicant.

No license shall be issued to any person authorizing the sale of beer at retail unless the person shall file a verified application, accompanied by the fee required by law, and shall state in the application that he or she possesses the following qualifications:

(1) The applicant must be a person of good moral character, a citizen or resident alien of the United States, and a resident of the county in which the permit will be operated or reside within thirty-five (35) miles of the address of the premises described in the application;

(2) The applicant shall not have been convicted of a felony or have been convicted within five (5) years of the date of his or her application of any violation of the laws of this state or the laws of any other state relating to the sale of alcoholic beverages;

(3) The applicant shall not have had revoked, within five (5) years next-preceding his or her application, any license issued to him or her pursuant to the laws of this state or any other state to sell alcoholic liquor of any kind;

(4) The applicant shall be the owner of the premises for which the license is sought or the holder of an existing lease, buy-sell agreement, offer and acceptance, or option to lease thereon;

(5) If the applicant is a copartnership, all members of the partnership must be qualified to obtain a license;

(6) (A) If the applicant is a corporation, all officers and directors, any stockholder owning more than five percent (5%) of the stock of the corporation, and the person or persons who shall conduct and manage the licensed premises for the corporation shall possess all the qualifications required herein for an individual license.

(B) The requirement as to residence in the United States or citizenship of the United States shall not apply to officers, directors, and stockholders of the corporation, but the requirement shall apply to any officer, director, or stockholder who is also the manager of the licensed premises in any capacity in the conduct or operation of the licensed premises.



§ 3-5-303 - Applications -- Misstatement or concealment of facts.

Any misstatement or concealment of fact in the application shall be grounds for revocation of any license issued pursuant to the application.



§ 3-5-304 - Applications -- Notice requirements.

(a) (1) After filing an acceptable application with the Director of the Alcoholic Beverage Control Division, the applicant shall cause to be published at least once a week for two (2) consecutive weeks in a legal newspaper of general circulation in the city in which the premises are situated or, if the premises are not in a city, in a newspaper of general circulation for the locality where the business is to be conducted, a notice that the applicant has applied for a permit to sell beer at retail.

(2) The notice shall be in such form as the director shall prescribe by rule, regulation, or order and shall be verified.

(3) The notice shall give the names of the applicant and the business and shall state that the applicant is a resident of Arkansas, that he or she has a good moral character, that he or she has never been convicted of a felony or had a license to sell alcoholic beverages revoked within the five (5) years preceding the date of this notice, whether issued by this state or any other state, and that he or she has not been convicted of violating laws of this state or any other state governing the sale of alcoholic beverages within five (5) years preceding the date of this notice.

(b) (1) Within five (5) days after filing an application for a permit to sell beer at retail at any premises, a notice of the application shall be posted in a conspicuous place at the entrance to the premises.

(2) The applicant shall notify the director of the date when the notice is first posted.

(3) No permit shall be issued to any applicant until proper notice has been so posted on the premises for at least thirty (30) consecutive days.

(4) The notice shall be in such form as the director shall prescribe by rule, regulation, or order.

(c) (1) Upon receipt by the director of an application for a permit, written notice thereof, which shall include a copy of the application, shall immediately be mailed by the director to the sheriff, chief of police, if located within a city, and prosecuting attorney of the locality in which the premises are situated, and to the city board of directors or other governing body of the city in which the premises are situated, if within an incorporated area.

(2) No license shall be issued by the director until at least thirty (30) days have passed from the mailing by the director of the notices required by this section.



§ 3-5-305 - Applications -- Protests.

Upon receipt by the Director of the Alcoholic Beverage Control Division within the thirty (30) days of a protest against issuance of a permit by a governing official of the city or county to whom the notice of an application for permit has been mailed, the director shall not issue the license until he or she has held a public hearing.



§ 3-5-306 - Applications -- Appeals.

(a) Any appeal from an order of the Director of the Alcoholic Beverage Control Division or the Alcoholic Beverage Control Board shall be made to the circuit court of the county in which the premises are situated or the Pulaski County Circuit Court.

(b) Appeals shall be governed by the terms of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 3-5-307 - Prohibited practices.

No holder of a license authorizing the sale of beer for consumption on the premises where sold or any servant, agent, or employee of the licensee shall do any of the following upon the licensed premises:

(1) Knowingly sell beer or wine to a minor;

(2) Knowingly sell beer or wine to any person while the person is in an intoxicated condition;

(3) Sell beer or wine upon the licensed premises or permit beer to be consumed thereon, on any day or at any time when the sale or consumption is prohibited by law;

(4) Permit any prostitute to frequent the licensed premises;

(5) (A) Permit gambling or games of chance upon the licensed premises.

(B) Permitting gambling or games of chance under subdivision (5)(A) of this section does not include:

(i) Charitable bingo and raffles under the Charitable Bingo and Raffles Enabling Act, § 23-114-101 et seq.; or

(ii) A lottery under the Arkansas Scholarship Lottery Act, § 23-115-101 et seq.;

(6) Permit on the licensed premises any disorderly conduct, breach of the peace, or any lewd, immoral, or improper entertainment, conduct, or practices;

(7) Sell, offer for sale, or permit the sale on the licensed premises of any kind of alcoholic liquors, except wine and beer; or

(8) Permit the consumption on the licensed premises of wine or any other kind of alcoholic liquor, except beer.






Subchapter 4 - -- Native Wine Generally



Subchapter 5 - -- Native Wines -- Transportation



Subchapter 6 - -- Native Wines -- Production and Sale

§ 3-5-601 - Legislative determinations and intent.

(a) (1) The General Assembly finds and determines that, due to extremely high prices of cane sugar and in view of the difficulty Arkansas wineries experience in obtaining dependable supplies of liquid corn sugar used as fermentation sugars in the production of native wines in this state and in view of the fact that many fruits such as apples, berries, peaches, and American varieties of grapes such as concord and niagara, which are easily produced in Arkansas, are low in sufficient sugar content in many growing seasons to produce sound, stable wine and because of resulting extremely low alcohol content, the addition of sugar is essential to production of quality-consistent, stable wines.

(2) It is essential that the regulations pertaining to the production of native wines in this state be modified to permit Arkansas wineries to use various other sources of sugar that have been approved for wine production under applicable federal regulations.

(b) (1) It is further determined by the General Assembly that in view of federal laws prohibiting the use of artifical flavoring in the production of natural wines it is essential for wineries to use natural fruit flavors and essences, that there is a lack of natural fruit flavor and natural essence produced in Arkansas due to the climatic conditions of this state, for example, vermouth herbs, etc., commonly imported from Europe, and that the lack of natural fruit flavor and natural essence and herbs is causing a severe drop in the sale of Arkansas native wines.

(2) More and newer flavors of grape and apple wines are being produced, largely by wineries in the major wine-producing states and foreign countries, making it extremely difficult for Arkansas wineries to increase the exportation of native wine produced in this state into other states.

(3) It is in the interest of the fruit and vegetable growers in this state that Arkansas wineries be able to obtain the necessary natural fruit flavors and essences required to flavor and supplement Arkansas native wines produced in this state, thereby permitting Arkansas wineries to offer to the public a broader variety of native wines and, through increased wine production, experience an increasing demand for production of fruits and vegetables in this state which are used in the production of native wines, thereby resulting in gains in employment for the citizens of this state.

(c) (1) The General Assembly further determines that it was the purpose and intent of the Native Wine Law to promote the increased marketing and exportation of Arkansas fruits and vegetables in the form of wine and that it was not the intent of the Native Wine Law to curtail the expansion of Arkansas wineries by restricting the supply of raw materials when the supply of any particular raw material within the State of Arkansas is insufficient to sustain a properly aging quality-controlled wine product line.

(2) The General Assembly recognizes that acts of God -- storms, hail, early spring frost, root bore disease, or other natural factors -- or inadequate acreage of fruit needed to sustain the product line may cause an insufficiency in the supply of particular raw materials essential in the production of wine.

(3) The General Assembly further recognizes that many farmers in this state tend to overplant more frostproof varieties of grapes which produce heavy tonnages of grapes that, when converted into wine, result in overproduction of a particular type of wine, which is difficult to sell unless blended with other types of wines to make the same easily marketable.

(4) These factors and adverse circumstances, coupled with skyrocketing production costs and substantial increases in sugar prices, are causing a decline in the sale of Arkansas wines which may force wineries out of business, with a resulting loss of an established market for the sale of Arkansas grapes and other fruits and vegetables which are produced for sale to wineries.

(d) (1) The General Assembly is aware of the laws of other states having native wine laws which have adopted the federal laws and regulations as pertaining to the appellation of origin and the blending and proper labeling of wines, which allow a wine to carry the name of the state in which produced on its label as long as seventy-five percent (75%) of the fruit or materials from which the wine is made is grown within the state designated on the label.

(2) Wineries in other states are thereby enjoying greater flexibility in overcoming weather damage which enables them to market and produce nationally with greater ease. The enactment of comparable provisions are essential to assure that Arkansas wineries and fruit and vegetable growers who sell and produce fruits and vegetables to be used in making wine have a fair competitive position with wineries of other states.



§ 3-5-602 - Rules and regulations.

(a) The Director of the Department of Finance and Administration is authorized to establish appropriate rules and regulations, if he or she deems it advisable, to simplify the furnishing of information to the Department of Finance and Administration as required under the provisions of this subchapter.

(b) The director may promulgate forms which are to be filed with the department abbreviating information now required to be furnished under this subchapter or may waive in writing the filing of any information with the department on condition that the information and records will be kept by Arkansas wineries for department inspection and audit.



§ 3-5-603 - Bottling -- Tax.

(a) In order to enable Arkansas wineries which produce native wines to sell their products to interstate and intrastate passenger airline companies and to passenger railroads in containers for their convenience and use, the Alcoholic Beverage Control Board is authorized to promulgate regulations to permit the bottling of wines produced by wineries in this state in two-fifths (2/5) pint or split size wine containers, or other nearest metric size practicable when the metric system of measurement is phased into operation in this country, for sale to airlines and passenger railroads for sale for consumption thereon.

(b) The regulations may also authorize the packaging of wines produced in two-fifths (2/5) pint or split size containers in the form of cluster sampler packages for sale in package form under such regulations as the board shall determine, for sale in this state or for export sale in other states.

(c) The Department of Finance and Administration is authorized to collect the necessary taxes in the same manner as now prescribed by law on the twentieth day of the month, on sales in Arkansas for the month preceding, on wines bottled and packaged under subsections (a) and (b) of this section, which are sold in Arkansas.



§ 3-5-604 - Importing natural fruit flavors and herb flavors.

(a) The Alcoholic Beverage Control Division and the Department of Finance and Administration are authorized to permit Arkansas wineries to bring into Arkansas natural fruit flavors and herb flavors which cannot be acquired in Arkansas and to use such flavors according to existing federal regulations regarding natural fruit flavors and formula approval for each blend of wine.

(b) The use of such natural fruit and herb flavors in the production of wines produced from fruits and vegetables grown in this state shall in no way deprive the Arkansas wineries of the benefits of the Native Wine Law with respect to the tax to be levied upon each gallon of native wine produced and sold in this state.



§ 3-5-605 - Importing fruits and vegetables.

(a) Arkansas wineries are authorized to import into this state, in private or common carriers, fruits and vegetables grown outside the State of Arkansas in various forms so as to facilitate economic transportation and to use the fruits or vegetables in the production of wine according to applicable federal wine regulations, and labeled according to federal wine regulations.

(b) The importation of fruits and vegetables and the use thereof in wine production shall be in accordance with reasonable rules and regulations promulgated by the Department of Finance and Administration to assure compliance with this subchapter and prevent abuse thereof.

(c) (1) An Arkansas winery importing fruits or vegetables grown outside the State of Arkansas for use in making wines in this state shall pay the seventy-five cents (75cent(s)) per gallon tax levied on imported wines or wines produced from fruits and vegetables not grown in this state or on wine made from such juices extracted from fruits or vegetables brought into the state if the wine is sold in Arkansas.

(2) The tax shall be paid in the same manner as prescribed by law on the twentieth day of the month on sales in Arkansas for the month preceding.

(3) Records at the Arkansas winery required by federal law shall be maintained to reflect the ratio of blend of Arkansas-grown wine and the amount of wine in the blend made from the fruits or vegetables grown outside the State of Arkansas.

(4) The seventy-five cents (75cent(s)) per gallon tax shall be required to be paid only on the portion of the blend made from fruits or vegetables grown outside the State of Arkansas which are sold in Arkansas.

(5) The tax on the Arkansas-grown portion of the wine blend shall be the same as now required on wines produced from Arkansas-grown fruits and vegetables.

(d) Records of wine blends shall be preserved by the winery for a period of three (3) years from the relevant date of the record. These records shall be available on the premises at all times for the reasonable inspection by authorized agents of the Alcoholic Beverage Control Division and the department.



§ 3-5-606 - Importing wines for blending.

(a) (1) Arkansas wineries are authorized to import into Arkansas finished or unfinished wines for blending with Arkansas red or white wines.

(2) The wines shall be shipped into this state and blended according to regulations as set forth in federal regulations and labeled according to federal regulations which require that the appellation of origin of "Arkansas Wines" can be used only on those wines which contain seventy-five percent (75%) Arkansas-grown grapes or other materials.

(b) The Arkansas winery shall pay a tax of seventy-five cents (75cent(s)) per gallon on all wines imported into this state if the wines are sold in Arkansas. The seventy-five cents (75cent(s)) per gallon tax shall be required to be paid only on the portion of the blend not grown and produced in Arkansas. The tax on the Arkansas-grown portion of the wine blend shall be the same as now required for wines produced from Arkansas-produced fruits and vegetables.

(c) The tax shall be paid in the same manner as prescribed on the twentieth day of the month of sale in Arkansas for the month preceding.

(d) The Arkansas winery shall keep records as required by federal law to show the ratio of blend of Arkansas-grown wines and the amount of out-of-state wines used in the blend.

(e) The Department of Finance and Administration shall establish appropriate rules and regulations for the reporting and collecting of the tax on imported wines used in such blends.

(f) To facilitate differentiation of taxes to the State of Arkansas on a wine blend under the provisions of this subchapter, a copy of the blend-ratio record which identifies the wine type or class shall accompany tax remittances for shipments made for sale in Arkansas for each particular blend.

(g) Records of the blends shall be preserved by a winery for a period of three (3) years from the relevant date of the record and shall be available on the premises at all times for reasonable inspection by authorized agents of the department.

(h) The Arkansas winery desiring to import wines into Arkansas to be used in blending with Arkansas wines as authorized in this subchapter shall make application for a permit to be issued by the Miscellaneous Tax Section of the Office of Excise Tax Administration of the Revenue Division of the Department of Finance and Administration, to import wines in the same manner presently required for brandy.






Subchapter 7 - -- Wine Producers Council

§ 3-5-701 - Creation -- Members.

(a) (1) There is created the Arkansas Wine Producers Council to be composed of seven (7) members.

(2) Four (4) members of the council shall be appointed by the Governor and confirmed by the Senate from a list of two (2) names submitted by the Arkansas Wine Producers Association for each of the four (4) positions to be filled.

(3) One (1) member shall be appointed by the Governor and confirmed by the Senate from a list of two (2) names submitted by the Arkansas State Horticulture Society.

(4) One (1) member of the council shall be designated by the Board of Trustees of the University of Arkansas and shall be a faculty member or administrator who is knowledgeable in viniculture.

(5) One (1) member shall be designated by the State Parks, Recreation, and Travel Commission, and the member shall be either a member or employee of the commission.

(b) All successor members shall be appointed or designated for terms of three (3) years.



§ 3-5-702 - Officers.

At the first meeting of the Arkansas Wine Producers Council, it shall select from its membership a chairman and vice chairman and any other officers it may deem necessary or appropriate to effectively carry out its responsibilities.



§ 3-5-703 - Powers and duties.

(a) The Arkansas Wine Producers Council shall have the authority and responsibility to promote research concerning the production of wine grapes and the manufacture of wine in Arkansas and to take any other action it deems necessary or appropriate to promote and support the Arkansas native wine industry.

(b) The council shall have the exclusive authority to expend any and all funds deposited in the Arkansas Wine Producers Council Fund in the State Treasury for promoting research concerning the production of wine grapes and the manufacture of wine in Arkansas and for promoting the Arkansas native wine industry through the State Parks, Recreation, and Travel Commission.

(c) The council shall consider proposals for research projects submitted by university research institutions relating to the production of wine grapes and the manufacture of wine in Arkansas and proposals which promote the Arkansas native wine industry and tourism related to the industry submitted by the commission.

(d) Upon approval by a majority vote of the council of a proposal for research by a university research institution or for promotion or tourism by the commission, the council shall direct the Chief Fiscal Officer of the State to transfer on the Department of Finance and Administration books, and shall cause to be transferred on the books of the Treasurer of State and the Auditor of State, such amounts as determined by the council from the Arkansas Wine Producers Council Fund to the Department of Parks and Tourism Fund Account and to the operating fund or fund accounts of approved research institutions. Use of these funds may be applied as prescribed in this section in the various states of the United States and foreign countries.






Subchapter 8 - -- Native Wine Industry Disaster Relief Act

§ 3-5-801 - Title.

This subchapter and § 3-5-405 [repealed] shall be known as the "Native Wine Industry Disaster Relief Act".



§ 3-5-802 - Legislative determinations and purpose.

(a) The General Assembly recognizes, by the passage of this subchapter and § 3-5-405 [repealed], the vital contribution of agriculture to the economy of this state and of the hundreds of acres of Arkansas farmlands and of the numerous Arkansas citizens devoted to, and employed in, the production of grapes, berries, fruits, and vegetables grown in this state which are purchased by Arkansas wineries for use in the production of native wine in Arkansas.

(b) The General Assembly further determines that the purpose and intent of the Native Wine Law is to promote the increased marketing and exportation of Arkansas fruits and vegetables in the form of wine and that it was not the intent of the Native Wine Law to curtail the expansion of Arkansas wineries by restricting the supplies of raw materials used in the production of wine when the supply of any particular raw material within the State of Arkansas is insufficient to sustain a properly aged quality-controlled wine product line.

(c) It is further recognized that periodically severe heat, drought, flood, plant disease, or other natural factors may cause significant loss in the production of grapes, berries, fruits, and vegetables grown in this state for sale to the native wineries.

(d) The General Assembly further recognizes, by the passage of this subchapter and § 3-5-405 [repealed], the vital contribution of the native wine industry to the economy of this state because it provides new employment opportunities, additional income, support for existing industries, and an expanding tax base in this state.

(e) Recognition is also given to statistical studies which indicate that investments in grape vineyards require commitments of resources for up to forty (40) years.

(f) It is the purpose of this subchapter and § 3-5-405 [repealed] to establish procedures whereby a native wine industry disaster relief program may be established when conditions created by severe flood, heat, drought, plant disease, or other natural cause may materially affect the production of grapes, fruits, berries, and vegetables used in producing native wine in this state in the future.



§ 3-5-803 - Acquisition of ingredients from outside state.

Whenever reference is made in this subchapter and § 3-5-405 [repealed] to the acquisition of grapes, berries, fruits, or vegetables from sources outside this state to be used for the purposes and in the quantities authorized in this subchapter and § 3-5-405 [repealed], for the production of native wines, the term shall also be deemed to mean the acquisition of equivalent amounts thereof in the form of juice, pulp, or blendable wines to be used in the manufacture or blending of native wines in this state within the allowable percentages of such products used in the preparation of juices, pulp, or blendable wines as set forth in the order by the Director of the Department of Finance and Administration.



§ 3-5-804 - Construction of act with existing laws.

(a) It is the intent of this subchapter and § 3-5-405 [repealed] that the provisions hereof shall be supplemental to the existing laws of this state pertaining to native wineries.

(b) It is also the intent of this subchapter and § 3-5-405 [repealed]:

(1) To provide for means of economic relief and stabilization of the native wine industry during periods of curtailed production of grapes, berries, fruits, and vegetables used in native wine production;

(2) To serve as an incentive for the restoration of vineyards, orchards, and other production facilities of products used by the native wine industry in this state; and

(3) To authorize the importation of products to offset losses of production of products in this state, only in accordance with a native wine industry disaster relief order of the Director of the Department of Finance and Administration.

(c) It is not the intent of this subchapter and § 3-5-405 [repealed] to modify or repeal the existing native wine laws of this state except to the extent that the laws may be in specific conflict herewith.

(d) Nothing in this subchapter and § 3-5-405 [repealed] shall be construed to require Arkansas wineries to pay gallonage tax in Arkansas on wines shipped and sold to wholesalers for sale outside of Arkansas.

(e) Nothing in this subchapter and § 3-5-405 [repealed] shall be construed to modify, amend, or repeal the laws of this state which require that the production of native wine shall be in accordance with applicable federal wine regulations with respect to the blending or labelling of wine.



§ 3-5-805 - Declaration of a relief program -- Effect.

(a) Whenever, due to excessive heat, drought, flood, plant disease, or other natural disaster, the production of Arkansas-grown grapes, fruits, berries, or vegetables necessary to sustain the operation of native wineries on a full production basis is severely curtailed, upon petition therefor by one (1) or more native wineries licensed to do business in this state, and upon certification from the Agricultural Extension Service of the University of Arkansas that the production of such products has been curtailed due to natural disaster and outlining the estimated extent of the curtailment, the Director of the Department of Finance and Administration shall determine, within thirty (30) days, whether circumstances exist which justify the declaration of a native wine industry disaster relief program. In connection therewith, the director shall make independent studies and obtain information as he or she may deem appropriate or necessary to reach a proper decision in regard to the petition.

(b) (1) Upon conclusion of the studies, and in no event later than thirty (30) days after the date of the receipt of the petition, the director shall issue a ruling.

(2) If the director shall determine that circumstances justify the invoking of a native wine industry disaster relief program, as authorized in this subchapter and § 3-5-405 [repealed], he or she shall state in his order the facts which justify the establishment of the program, the anticipated loss in production of Arkansas-grown grapes, fruits, berries, or vegetables, or varieties thereof, to result from the natural disaster, and the duration for which the native wine industry disaster relief program shall extend.

(3) Copies of the order shall be filed by the director with each licensed native winery in this state and with other interested parties who may request copies of the order.

(c) During the period of the native wine industry disaster relief program, as determined by the director, native wineries in this state may acquire from sources outside this state supplies of grapes, fruits, berries, or vegetables within the percentage of their total consumption of such products as set forth by the director.



§ 3-5-806 - Expanding operations during period of program.

It shall be unlawful during the period of a native wine industry disaster relief order for any existing winery or any new winery in this state to start a branch or new production operation in this state during the period of the order for the sole purpose of abusing the intent of this subchapter and § 3-5-405 [repealed] to stabilize the production of native wine by authorizing the importation of products used in wine production to overcome production losses brought about by natural disasters.



§ 3-5-807 - Tax on wines produced under program.

(a) During a period of native wine industry disaster relief order issued by the Director of the Department of Finance and Administration under the provisions of § 3-5-805, any native wine produced from grapes, berries, fruits, or vegetables within the permissible quantities authorized to be imported from sources of supply outside this state to replace losses in production of such products in this state resulting from natural disaster, within the percentages set forth in the native wine industry disaster relief order of the director, shall be subject to the native wine tax imposed under the provisions of § 3-5-409 [repealed]. The provisions of subchapter 6 of this chapter shall be inoperative with respect to wines produced from the grapes, fruits, berries, and vegetables imported from sources of supply outside this state within the quantities set forth in the order of the director.

(b) However, if quantities of wine are produced from the grapes, berries, fruits, and vegetables, or juices, pulp, or blendable wines thereof produced outside this state in excess of the percentage of the products authorized in the order of the director to offset losses of production in this state resulting from natural disaster, the tax on such excess native wine produced from imported grapes, fruits, berries, and vegetables, or from juices, pulp, or blendable wines derived therefrom, shall be reported and paid as provided in subchapter 6 of this chapter.






Subchapter 9 - -- Native Wines -- Incentive Grants

§ 3-5-901 - Program established.

As a means of providing more stable markets for grapes, fruits, berries, or vegetables used in the production of wine in this state, the General Assembly establishes a program of payments, in the form of grants, to be made to each winery in this state with respect to grapes, fruits, berries, or vegetables grown and produced in Arkansas and used by wineries located in this state in the production of wine.



§ 3-5-902 - Purpose of incentives.

Through the passage of this subchapter, the General Assembly establishes a financial incentive in the forms of grant payments as authorized in this subchapter for the encouragement of growing of grapes and other fruits used in the production of wine in this state to:

(1) Reduce unemployment and provide new and expanded job opportunities for the people of this state;

(2) Provide expanded markets for grapes, fruits, berries, or vegetables produced in Arkansas thereby providing increased opportunities for the use of productive lands in this state and to stimulate the agricultural economy of this state;

(3) Attract other industries to this state;

(4) Provide stability to the marketing of grapes used in the wine industries of this state thereby providing financial relief to the owners of hundreds of acres of vineyards that have been totally or severely damaged due to extreme drought and freezing conditions resulting from unseasonal weather and climatic changes that are not typical of the climate of this state;

(5) Provide relief to Arkansas wineries which must compete with products imported from foreign countries whose producers are receiving direct government subsidies which enable those producers to sell their products in this country at subsidized prices which gives them a competitive advantage over domestically produced wines, which is destructive of the domestic wine industry and agricultural and employment opportunities of persons who are dependent upon the wine industry for their support; and

(6) Provide relief to the financial community of this state which made investments and loans supporting the growers of grapes, fruits, berries, or vegetables used in the wine industry to provide stability to the marketing of such products thereby enabling the growers to overcome losses suffered due to extreme weather conditions, and as an incentive for additional investments necessary for increased production of such agricultural products in this state.



§ 3-5-903 - Rules and regulations.

The Director of the Department of Finance and Administration may establish reasonable rules and regulations to be followed by wineries in this state in making application for the subsidy payments and to prevent abuse of the subsidy payments.



§ 3-5-904 - Eligibility.

(a) Only those wineries actively involved in the sale of wine as an Arkansas-bonded winery for five (5) years or that have a federal license and are licensed by the State of Arkansas as of January 1, 2003, shall be eligible to receive grants under the provisions of this subchapter.

(b) Only those wineries located in this state which use not less than seventy-five percent (75%) of Arkansas-grown and Arkansas-produced grapes, fruits, berries, or vegetables for producing wine shall be eligible to receive grants under the provisions of this subchapter.

(c) However, in any year in which there are losses in production of Arkansas-grown grapes, fruits, berries, or vegetables used in the production of wine resulting from droughts, floods, tornadoes, extreme weather conditions, or other natural causes, the percentage of Arkansas-grown and Arkansas-produced grapes, fruits, berries, or vegetables used in producing wine, as required in this subchapter, shall be reduced in the proportion of the losses in production of the products as determined and set forth in a disaster relief order issued by the Director of the Department of Finance and Administration prepared under the same procedures as set forth in the Native Wine Industry Disaster Relief Act, §§ 3-5-405 [repealed] and 3-5-801 et seq.



§ 3-5-905 - Applications.

Any winery in this state that produces wine from grapes, fruits, berries, or vegetables grown in this state and complies with the provisions of § 3-5-904, that desires to receive the grants authorized in this subchapter with respect to the purchase of such products or with respect to such products produced in vineyards or of other growing facilities in this state belonging to the winery, may make application for grant payments under this subchapter upon forms and in accordance with the rules and regulations promulgated by the Director of the Department of Finance and Administration.



§ 3-5-906 - Records.

(a) Any winery seeking grant payments under the provisions of this subchapter shall keep records to establish the quantities of grapes, fruits, berries, or vegetables grown in this state purchased or produced by the winery and used in the making of wine.

(b) The records shall include weight receipts for grapes, fruits, berries, or vegetables used in wine-making, together with proof of purchase of the grapes, fruits, berries, or vegetables from Arkansas producers, or proof of production of the grapes, fruits, berries, or vegetables in production facilities belonging to the winery, a copy of which shall accompany a request for grant payments under this subchapter. Proof of purchase shall consist of a copy of a sales and weight receipt indicating the Arkansas grower's name and address from whom purchased or indicating the weight of the products produced from production facilities belonging to the winery. All weights shall be made upon scales inspected and certified by the Bureau of Standards of the State Plant Board.



§ 3-5-907 - Payments -- Amount.

(a) Grant payments as authorized in this subchapter shall be made by the Director of the Department of Finance and Administration from moneys appropriated by the General Assembly for that purpose at each regular session and fiscal session of the General Assembly.

(b) Grant funds awarded shall be distributed equally to each winery at a base amount not to exceed twenty-five thousand dollars ($25,000), with any remaining balance of the grant to be divided among each grantee according to the same ratio as the wine taxes paid in the previous calendar year by the grantee, as determined by the Chief Fiscal Officer of the State.

(c) Applications for grants shall be submitted to the Chief Fiscal Officer of the State on or by the 15th of June.



§ 3-5-908 - Arkansas Agricultural Marketing Grants Fund.

There is established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State an Arkansas Agricultural Marketing Grants Fund, into which shall be paid such moneys as may be provided by law to be used exclusively for making payments of grants to eligible Arkansas wineries.






Subchapter 10 - -- Native Wines -- Subsidies

§ 3-5-1001 - Legislative determinations and intent.

(a) The General Assembly finds and recognizes that the tax incentives of the Native Wine Law of this state have provided incentives to encourage the expansion of the grape wine and other fruit wine industry in Arkansas, have caused the increase in the planting of grapes, berries, and other fruits, and have stimulated the construction, expansion, and operation of native wineries, with resulting benefits of employment, not only in the grape and berry production industry and in the wineries, but also in related industries which furnish cartons, bottles, petroleum products, fertilizer products, farm machinery and equipment, barrels, and related supplies and materials necessary and incidental to the wine industry.

(b) The stimulation of business activity in this state by the Native Wine Law, with resulting employment, is determined by the General Assembly to be essential to the economic welfare of this state.

(c) The General Assembly further notes that a number of states have enacted legislation similar to the Native Wine Law or other means of promoting the growth of fruits and vegetables used in the wine industry and that these laws in other states, as in Arkansas, have been enacted under guarantees of the Twenty-First Amendment to the Constitution of the United States that granted to states complete control over alcoholic beverages within and shipped into, their boundaries.

(d) (1) The General Assembly is further aware of proposed legislation presented in recent sessions of the Congress of the United States which, if passed, would not only destroy the tax incentive plans such as the Arkansas Native Wine Law, but will also directly and proportionately destroy those growers of wine grapes, fruits, and berries, and wineries within such states who acted in reliance and good faith upon the benefits of the tax incentive plan to make the initial investments to enter into the wine production business.

(2) The enactment of federal legislation prohibiting the continuation of tax incentive plans, such as the Native Wine Law, could not only be disastrous to the fruit and berry growers of this state and to the wineries which have invested funds in plants and equipment, but could also contribute to unemployment not only in these industries, but would substantially reduce the demands for goods and services which support the native fruit and berry production industry and the native winery industry, thereby creating a statewide economic decline.

(e) The General Assembly therefore determines that the enactment of this subchapter is essential to establish a special fruit wine industry-subsidy plan, to be implemented in the event federal legislation is enacted obviating the Native Wine Law, thereby protecting fruit and berry growers from economic collapse and further promoting the high level of employment in this state.



§ 3-5-1002 - Implementation dependent on federal legislation.

(a) The provisions of this subchapter shall be effective, and shall be implemented, only in the event the Congress of the United States enacts legislation obviating the Native Wine Law of this state and prohibits the State of Arkansas from granting to native wineries the incentives to purchase Arkansas-produced grapes, berries, fruits, or vegetables used in the production of native wine in this state.

(b) In the event of the enactment of federal legislation, the provisions of this subchapter shall become effective on the effective date of the federal legislation.



§ 3-5-1003 - Program to be established.

(a) In the event the Congress of the United States shall enact legislation which would prohibit the State of Arkansas from taxing wines produced in this state from grapes, berries, or other fruits or vegetables at a rate of tax less than the tax imposed on wines produced in other states, thereby obviating the benefits of the Native Wine Law for Arkansas fruit and berry growers and native wineries, the General Assembly determines that wines produced by native wineries in this state from grapes, berries, and other fruits or vegetables grown in this state shall be taxed at the same rate of tax imposed upon wines produced from materials originating in another state.

(b) In the event of the passage of federal legislation obviating the Native Wine Law and as a means of providing continued inducement for the production of grapes, berries, fruits, and vegetables used in the production of wine in this state, a program of direct subsidies is established for the benefit of Arkansas growers of grapes, berries, fruits, and vegetables used in the production of wine in this state, which will become effective on the date which the federal legislation obviating the native wine tax becomes effective.



§ 3-5-1004 - Eligibility -- Payment -- Amount.

(a) The subsidy to Arkansas growers of grapes, berries, fruits, or vegetables used in the production of wine in wineries in this state shall be in the form of payments made to each winery in this state with respect to all grapes, berries, fruits, or vegetables grown in this state which are bought by Arkansas wineries and used in the production of wine in this state.

(b) The subsidy shall not be available to wineries in this state with respect to grapes, berries, fruits, or vegetables produced outside the State of Arkansas.

(c) The winery paying the native wine tax shall be allowed to draw the subsidy within thirty (30) days after the wine tax is paid for the previous months' sales.

(d) The subsidy provided in this subchapter shall be computed at the rate of seven cents (7cent(s)) per pound for Arkansas-produced grapes, berries, fruits, and vegetables purchased and used in the production of wine by wineries in this state. However, the aggregate amount of subsidy that any one (1) winery may receive under the provisions of this subchapter shall not exceed an amount in excess of the equivalent of sixty-nine cents (69cent(s)) on each seventy-five cents (75cent(s)) of tax levied in this state upon each gallon of wine sold in this state by the winery produced from Arkansas-grown fruits and vegetables upon which the tax is paid.



§ 3-5-1005 - Applications.

Any winery in this state which produces wines from grapes, berries, fruits, or vegetables grown in this state, which desires to receive the subsidy authorized in this subchapter with respect to such purchases, may make application for the subsidy with the Department of Finance and Administration upon forms and in accordance with rules and regulations promulgated by the Director of the Department of Finance and Administration.



§ 3-5-1006 - Records.

(a) Each winery in this state shall keep records to establish the quantity of grapes, berries, fruits, or vegetables grown in this state which are purchased and used for the making of wine in this state.

(b) The records shall include weight receipts for fruits and vegetables, together with proof of purchase of the fruits and vegetables from Arkansas producers, a copy of which shall accompany requests for a tax subsidy payment. Proof of purchase shall consist of a copy of the sale weight receipt signed by the weighmaster, indicating the Arkansas grower's name and address from whom purchased. All weights shall be made upon scales inspected and certified by the Bureau of Standards of the State Plant Board.

(c) Wineries shall be allowed to submit weights from the past growing season, or for past years' growing seasons, preceding the sale of wine in order to allow for proper aging of the wine, with the exception of aged vintage year wines, in which case, a copy of the United States Bureau of Alcohol, Tobacco, and Firearms and Explosives vintage control production form shall accompany the copy of the weight ticket for the year the vintage was harvested, following federal restrictions on fractional blend allowances.



§ 3-5-1007 - Establishment of Arkansas Wine Grape, Berry, Fruit, and Vegetable Subsidy Fund.

(a) In order to provide moneys to be used in paying the subsidies to Arkansas grape, berry, fruit, and vegetable producers whose production is sold to wineries in this state for making wine, the Director of the Department of Finance and Administration is authorized and directed to cause to be set aside in the State Treasury an amount of sixty-nine cents (69cent(s)) for each seventy-five cents (75cent(s)) gallonage tax collected on wines produced by wineries in this state from grapes, berries, fruits, or vegetables used in the production of wines in this state.

(b) The amounts to be set aside shall be certified to the Treasurer of State during each period of settlement with the Treasurer of State on wine gallonage taxes collected from wineries in this state. The funds shall be deposited in a fund within the State Treasury to be known as the "Arkansas Wine Grape, Berry, Fruit, and Vegetable Subsidy Fund". The fund shall be used exclusively for payment of subsidies to Arkansas wineries with respect to purchases of grapes, berries, fruits, and vegetables produced in this state used in the production of wine in this state.






Subchapter 11 - -- Beer -- Wholesalers and Suppliers

§ 3-5-1101 - Legislative intent and purpose.

(a) The legislative intent and purpose of this subchapter is to provide a structure for the business relations between a wholesaler and a supplier of beer.

(b) Regulation in this area is considered necessary for the following reasons:

(1) To maintain stability and healthy competition in the beer industry in this state;

(2) To promote and maintain a sound, stable, and viable three-tier system of distribution of beer to the public; and

(3) To promote the public health, safety, and welfare.



§ 3-5-1102 - Definitions.

(a) The following words or phrases, or the plural thereof, whenever they appear in this subchapter shall have, unless the context clearly requires otherwise, the meanings ascribed to them in this section:

(1) "Agreement" means any agreement between a wholesaler and a supplier, whether oral or written, whereby a wholesaler is granted the right to purchase and sell a brand or brands of beer sold by a supplier;

(2) "Ancillary business" means:

(A) A business owned by the wholesaler, by a substantial stockholder of a wholesaler, or by a substantial partner of a wholesaler the primary business of which is directly related to the transporting, storing, or marketing of the brand or brands of beer of a supplier with whom the wholesaler has an agreement; or

(B) A business owned by a wholesaler, a substantial stockholder of a wholesaler, or a substantial partner of a wholesaler which recycles empty beverage containers of the supplier;

(3) "Beer" includes light wine and shall carry the same definitions as set forth in § 3-5-202(3) and (4);

(4) "Designated member" means and includes:

(A) The spouse, child, grandchild, parent, brother, or sister of a deceased individual who owned an interest, including a controlling interest, in a wholesaler;

(B) Any person who inherits under the deceased individual's will or under the laws of intestate succession of this state;

(C) Any person or entity which has through a valid testamentary device by the deceased individual succeeded the deceased individual's ownership interest in the wholesaler pursuant to a written contract or instrument which has been previously approved by a supplier;

(D) The appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a wholesaler; and

(E) The person appointed by a court as the guardian or conservator of the property of an incapacitated individual owning an ownership interest in a wholesaler;

(5) "Director" means the Director of the Alcoholic Beverage Control Division;

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade, as defined in and interpreted under the Uniform Commercial Code, § 4-1-201;

(7) "Reasonable qualifications" means the standard of the reasonable criteria established and consistently used by the respective supplier for similarly situated wholesalers that entered into, continued, or renewed an agreement with the supplier during a period of twenty-four (24) months prior to the proposed transfer of the wholesaler's business, or for similarly situated wholesalers who have changed managers or designated managers during a period of twenty-four (24) months prior to the proposed change in the manager or successor manager of the wholesaler's business;

(8) "Retaliatory action" means the refusal to continue an agreement, or a material reduction in the quality of service or quantity of products available to a wholesaler under an agreement, which refusal or reduction is not made in good faith;

(9) "Sales territory" means an area of exclusive sales responsibility for the brand or brands of beer sold by a supplier as designated by an agreement;

(10) "Similarly situated wholesalers" means wholesalers of a supplier that are of a generally comparable size, and operate in markets with similar demographic characteristics, including population size, density, distribution, and vital statistics, as well as reasonably similar economic and geographic conditions;

(11) "Substantial stockholder or substantial partner" means a stockholder of or partner in the wholesaler who owns an interest of ten percent (10%) or more of the partnership or of the capital stock of a corporate wholesaler;

(12) (A) "Supplier" means a manufacturer or importer of beer and light wine brands as registered with the director.

(B) "Supplier" does not include a small brewery under the Arkansas Native Brewery Act, § 3-5-1401 et seq.;

(13) "Transfer of wholesaler's business" means the voluntary sale, assignment, or other transfer of ten percent (10%) or more or control of the business or all or substantially all of the assets of the wholesaler, or ten percent (10%) or more or control of the capital stock of the wholesaler, including, without limitation, the sale or other transfer of capital stock or assets by merger, consolidation, or dissolution, or of the capital stock of the parent corporation, or of the capital stock or beneficial ownership of any other entity owning or controlling the wholesaler; and

(14) "Wholesaler" means a wholesaler of beer and light wine as licensed by the Alcoholic Beverage Control Board and as defined in § 3-5-202(10).

(b) Other words and phrases used in this subchapter shall have the meanings ascribed to them in §§ 3-1-102 and 3-5-202, as amended, and any acts amendatory thereof, supplementary thereto, or substituted therefor unless the context clearly requires otherwise.



§ 3-5-1103 - Applicability of subchapter to future agreements -- Transferee continues under agreement.

(a) This subchapter shall apply to agreements entered into or renewed after January 31, 1991.

(b) (1) A transferee of a wholesaler that continues in business as a wholesaler shall have the benefit of and be bound by all terms and conditions of the agreement with the supplier in effect on the date of the transfer.

(2) However, a transfer of a wholesaler's business which requires the supplier's consent or approval but is disapproved by the supplier shall be null and void.



§ 3-5-1104 - Subchapter cumulative.

This subchapter is cumulative and supplements and is in addition to Title 3 of this code and § 4-72-201 et seq., as amended.



§ 3-5-1105 - Waiver of rights.

(a) (1) A wholesaler may not waive any of the rights granted in any provision of this subchapter, and the provisions of any agreement which would have such an effect shall be null and void.

(2) Nothing in this subchapter shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.

(b) No right or cause of action authorized by Arkansas law shall be waived by the supplier or wholesaler unless specifically waived in the agreement.



§ 3-5-1106 - Civil action for violations -- Damages -- Venue.

(a) If a supplier or wholesaler engages in conduct prohibited under this subchapter, a wholesaler with which the supplier has an agreement may maintain a civil action against the supplier to recover actual damages reasonably incurred as the result of the prohibited conduct.

(b) A supplier or wholesaler that violates any provision of this subchapter shall be liable for all actual damages and all court costs and, in the court's discretion, reasonable attorney's fees incurred by a wholesaler as a result of that violation.

(c) A supplier or wholesaler may bring an action for declaratory judgment for determination of any controversy arising pursuant to this subchapter.

(d) Upon proper application to the court, a supplier or wholesaler may obtain injunctive relief against any violation of this subchapter.

(e) Any legal action taken under this subchapter or in a dispute over the provisions of an agreement, shall be filed in a court, state or federal, located in Arkansas, which state court is located in or which federal court has jurisdiction and venue of the county in which the wholesaler maintains its principal place of business in this state.



§ 3-5-1107 - Prohibited acts by supplier.

A supplier shall not do the following:

(1) Fail to provide to each wholesaler of the supplier's brand or brands with a written agreement which contains, in total, the supplier's agreement with each wholesaler and designates a specific exclusive sales territory. Any agreement which is in existence on January 31, 1991, shall be renewed consistent with this subchapter, provided that this subchapter may be incorporated by reference in the agreement. Provided, however, nothing contained herein shall prevent a supplier from appointing, one (1) time for a period not to exceed ninety (90) days, a wholesaler to temporarily service a sales territory not designated to another wholesaler, until such time as a wholesaler is appointed by the supplier; and such wholesaler who is designated to service the sales territory during this period of temporary service shall not be in violation of this subchapter, and, with respect to the temporary service territory, shall not have any of the rights provided under §§ 3-5-1108 and 3-5-1111;

(2) Fix, maintain, or establish the price at which a wholesaler shall sell any beer;

(3) Enter into an additional agreement with any other wholesaler for, or to sell to any other wholesaler, the same brand or brands of beer in the same territory or any portion thereof, or to sell directly to any retailer in this state;

(4) Require any wholesaler to accept delivery of any beer or other commodity which has not been ordered by the wholesaler. Provided, however, a supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other similarly situated wholesalers who have an agreement with the supplier;

(5) Require any wholesaler to accept delivery of any beer or other commodity ordered by a wholesaler if the order was properly cancelled by the wholesaler in accordance with the supplier's procedures;

(6) Require any wholesaler to do any illegal act or to violate any law or regulation by threatening to amend, modify, cancel, terminate, or refuse to renew any agreement existing between the supplier and wholesaler;

(7) Require a wholesaler to assent to any condition, stipulation, or provision limiting the wholesaler's right to sell the brand or brands of beer of any other supplier unless the acquisition of the brand or brands of another supplier would materially impair or adversely affect the wholesaler's quality of service, sales, or ability to compete effectively in representing the brand or brands of the supplier presently being sold by the wholesaler; provided the supplier shall have the burden of proving that such acquisition of such other brand or brands would have such effect;

(8) Require a wholesaler to purchase one (1) or more brands of beer products in order for the wholesaler to purchase another brand or brands of beer for any reason. Provided, however, a wholesaler that has agreed to distribute a brand or brands before January 31, 1991, shall continue to distribute the brand or brands in conformance with this subchapter;

(9) Require a wholesaler to submit audited profit and loss statements, balance sheets, or financial records as a condition of renewal or continuation of an agreement;

(10) Withhold delivery of beer ordered by a wholesaler, or change a wholesaler's quota of a brand or brands if the withholding or change is not made in good faith;

(11) Require a wholesaler by any means directly to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a supplier;

(12) Take any retaliatory action against a wholesaler that files a complaint in good faith regarding an alleged violation by the supplier of federal, state, or local law or an administrative rule as a result of that complaint;

(13) Require or prohibit any change in the manager or successor of any wholesaler who has been approved by the supplier as of or subsequent to January 31, 1991, unless the supplier acts in good faith. Should a wholesaler change an approved manager or successor manager, a supplier shall not require or prohibit the change unless the person selected by the wholesaler fails to meet the nondiscriminatory, material, and reasonable standards and qualifications for managers consistently applied to similarly situated wholesalers by the supplier. Provided, however, the supplier shall have the burden of proving that such person fails to meet such standards and qualifications;

(14) Upon written notice of intent to transfer the wholesaler's business, interfere with, prevent, or unreasonably delay, not to exceed thirty (30) days, the transfer of the wholesaler's business if the proposed transferee is a designated member;

(15) Upon written notice of intent to transfer the wholesaler's business other than to a designated member, withhold consent to or approval of, or unreasonably delay, not to exceed thirty (30) days after receipt of all material information reasonably requested, a response to a request by the wholesaler for any transfer of a wholesaler's business if the proposed transferee meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers; or

(16) Restrict or inhibit the right of free association among wholesalers for any lawful purpose.



§ 3-5-1108 - Compensation upon supplier's violation -- Arbitration.

(a) Except as provided for in this subchapter, a supplier that has amended, modified, cancelled, terminated, or refused to renew any agreement; or caused a wholesaler to resign from an agreement; or has interfered with, prevented, or unreasonably delayed, or, where required by this subchapter, has withheld or unreasonably delayed consent to or approval of, any assignment or transfer of a wholesaler's business, shall pay the wholesaler reasonable compensation for the diminished value of the wholesaler's business including any ancillary business which has been negatively affected by the act of the supplier. The value of the wholesaler's business or ancillary business shall include, but not be limited to, its good will. Provided, however, nothing contained in this subchapter shall give rise to a claim against the supplier or wholesaler by any proposed purchaser of a wholesaler's business.

(b) (1) (A) Should either party, at any time, determine that mutual agreement on the amount of reasonable compensation cannot be reached, the supplier or the wholesaler may send by certifed mail, return receipt requested, written notice to the other party declaring its intention to proceed with arbitration.

(B) Arbitration shall proceed only by mutual agreement of both parties.

(2) (A) Not more than ten (10) business days after the notice to enter into arbitration has been delivered, the other party shall send written notice to the requesting party declaring its intention either to proceed or not to proceed with arbitration.

(B) Should the other party fail to respond within ten (10) business days, it shall be conclusively presumed that said party shall have agreed to arbitration.

(3) The matter of determining the amount of compensation may, by agreement of the parties, be submitted to a three-member arbitration panel consisting of one (1) representative selected by the supplier but unassociated with the affected supplier, one (1) wholesaler representative selected by the wholesaler but unassociated with the wholesaler; and an impartial arbitrator.

(4) (A) (i) Not more than ten (10) business days after mutual agreement of both parties has been reached to arbitrate, each party shall designate, in writing, its one (1) arbitrator representative, and the party initiating arbitration shall request, in writing, a list of five (5) arbitrators from the American Arbitration Association or its successor and request that the list be mailed to each party by certified mail, return receipt requested.

(ii) Not more than ten (10) business days after the receipt of the list of five (5) choices, the wholesaler arbitrator and the supplier arbitrator shall strike and disqualify up to two (2) names each from the list.

(B) Should either party fail to respond within the ten (10) business days or should more than one (1) name remain after the strikes, the American Arbitration Association shall make the selection of the impartial arbitrator from the names not stricken from the list.

(5) (A) Not more than thirty (30) days after the final selection of the arbitration panel is made, the arbitration panel shall convene to decide the dispute.

(B) The panel shall conclude the arbitration within twenty (20) days after the arbitration panel convenes and shall render a decision by majority vote of the arbitrators within twenty (20) days from the conclusion of the arbitration.

(C) The award of the arbitration panel shall be final and binding on the parties as to the amount of compensation for the diminished value.

(6) The cost of the impartial arbitrator, the stenographer, and the meeting site shall be equally divided between the wholesaler and the supplier. All other costs shall be paid by the party incurring them.

(7) (A) (i) After both parties have agreed to arbitrate, should either party, except by mutual agreement, fail to abide by the time limitations as prescribed in subdivisions (b)(2), (4), and (5) of this section, or fail or refuse to make the selection of any arbitrators, or fail to participate in the arbitration hearings, the other party shall make the selection of its arbitrators and proceed to arbitration.

(ii) The party who has failed or refused to comply as prescribed in this section shall be considered to be in default.

(B) Any party considered to be in default pursuant to this subsection shall have waived any and all rights the party would have had in the arbitration and shall be considered to have consented to the determination of the arbitration panel.



§ 3-5-1109 - Prohibited acts by wholesaler.

A wholesaler shall not do any of the following:

(1) Fail to devote such efforts and resources to the sale and distribution of all the supplier's brands of beer which the wholesaler has been granted the right to sell or distribute as are required in the wholesaler's agreement with the supplier;

(2) (A) Sell or deliver beer to a retail licensee located outside the sales territory designated to the wholesaler by the supplier of a particular brand or brands of beer.

(B) (i) Provided, however, during periods of temporary service interruptions impacting a particular sales territory, a supplier may appoint another wholesaler to service the sales territory during the period of temporary service interruption.

(ii) A wholesaler who is designated to service the impacted sales territory during the period of temporary service interruption shall not be in violation of this subchapter and shall not have any of the rights provided under §§ 3-5-1108 and 3-5-1111 with respect to the temporary service territory.

(3) (A) Transfer the wholesaler's business without giving the supplier written notice of intent to transfer the wholesaler's business and, where required by this subchapter, receiving the supplier's approval for the proposed transfer.

(B) Provided, consent or approval of the supplier shall not be required of any transfer of the wholesaler's business to a designated member, or of any transfer of less than ten percent (10%) of the wholesaler's business unless such transfer results in a change in control.

(C) Provided, however, that the wholesaler shall give the supplier written notice of any change in ownership of the wholesaler.



§ 3-5-1110 - Transfer of wholesaler's business -- Interference prohibited.

(a) (1) (A) Upon written notice of intent to transfer the wholesaler's business, any individual owning or deceased individual who owned an interest in a wholesaler may transfer the wholesaler's business to a designated member or to any other person who meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers.

(B) The consent or approval of the supplier shall not be required of any transfer of the wholesaler's business, including the assignment of the wholesaler's rights under the agreement, to a designated member shall not be withheld or unreasonably delayed to a proposed transferee who meets such nondiscriminatory, material, and reasonable qualifications and standards.

(2) Provided, such designated member or transferee shall in no event be qualified as a transferee without the written approval or consent of the supplier where such proposed transferee shall have been involved in any of the following:

(A) Insolvency, filing of any voluntary or involuntary petition under any bankruptcy or receivership law, or execution of an assignment for the benefit of creditors; or

(B) Revocation or suspension of an alcoholic beverage license by the regulatory agency of the United States Government or any state, whereby service was interrupted for more than thirty-one (31) days; or

(C) Conviction of the proposed transferee or any owner thereof of a felony under the United States Code or the laws of any state which reasonably may adversely affect the good will or interest of the wholesaler or supplier; or

(D) Had an agreement involuntarily terminated, cancelled, not renewed, or discontinued by a supplier for good cause.

(b) The supplier shall not interfere with, prevent, or unreasonably delay the transfer of the wholesaler's business, including an assignment of wholesaler's rights under the agreement, if the proposed transferee is a designated member or if the transferee other than a designated member meets such nondiscriminatory, material and reasonable qualifications and standards required by the supplier for similarly situated wholesalers. Where the transferee is other than a designated member, the supplier may in good faith and for good cause related to the reasonable qualifications refuse to accept the transfer of the wholesaler's business or the assignment of the wholesaler's rights under the agreement.



§ 3-5-1111 - Conditions for modification of agreement.

(a) Notwithstanding any agreement and except as otherwise provided for in this subchapter, a supplier shall not amend or modify an agreement, cause a wholesaler to resign from an agreement, or cancel, terminate, fail to renew, or refuse to continue under an agreement, unless the supplier has complied with all of the following:

(1) Has satisfied the applicable notice requirements of this section;

(2) Has acted in good faith; and

(3) Has good cause for the amendment, modification, cancellation, termination, nonrenewal, discontinuance, or forced resignation.

(b) For each amendment, modification, termination, cancellation, nonrenewal, or discontinuance, the supplier shall have the burden of proving:

(1) That it has acted in good faith;

(2) That the notice requirements under this section have been complied with; and

(3) That there was good cause for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(c) (1) Notwithstanding any agreement and except as otherwise provided in this section, and in addition to the time limits set forth in subdivision (d)(4) of this section, the supplier shall furnish written notice of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance of an agreement to the wholesaler not less than thirty (30) days before the effective date of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(2) The notice shall be by certified mail and shall contain all of the following:

(A) A statement of intention to amend, modify, terminate, cancel, not renew, or discontinue the agreement;

(B) A statement of the reason for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance; and

(C) The date on which the amendment, modification, termination, cancellation, nonrenewal, or discontinuance takes effect.

(d) Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal, or discontinuance under subdivision (a)(3) of this section when all of the following occur:

(1) There is a failure by the wholesaler to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the wholesaler and the supplier;

(2) The supplier first acquired knowledge of the failure described in subdivision (d)(1) of this section not more than twenty-four (24) months before the date notification was given pursuant to subsection (c) of this section;

(3) The wholesaler was given notice by the supplier of failure to comply with the agreement; and

(4) The wholesaler has been afforded thirty (30) days in which to submit a plan of corrective action to comply with the agreement and an additional ninety (90) days to cure such noncompliance in accordance with the plan.

(e) Notwithstanding subsections (a) and (c) of this section, a supplier may terminate, cancel, fail to renew, or discontinue an agreement immediately upon written notice given in the manner and containing the information required by subsection (c) of this section, if any of the following occur:

(1) Insolvency of the wholesaler, the filing of any petition by or against the wholesaler under any bankruptcy or receivership law, or the assignment for the benefit of creditors or dissolution or liquidation of the wholesaler which materially affects the wholesaler's ability to remain in business;

(2) Revocation or suspension of the wholesaler's state or federal license by the appropriate regulatory agency whereby the wholesaler cannot service the wholesaler's sales territory for more than thirty-one (31) days;

(3) The wholesaler, or a partner or an individual who owns ten percent (10%) or more of the partnership or stock of a corporate wholesaler, has been convicted of a felony under the United States Code or the laws of any state which reasonably may adversely affect the good will or interest of the wholesaler or supplier. However, an existing stockholder or stockholders, or partner or partners, or a designated member or members, shall have, subject to the provisions of this subchapter, the right to purchase the partnership interest or the stock of the offending partner or stockholder prior to the conviction of the offending partner or stockholder, and if the sale is completed prior to conviction the provisions of this subdivision (3) shall not apply;

(4) There was fraudulent conduct relating to a material matter on the part of the wholesaler in dealings with the supplier or its product. Provided, however, the supplier shall have the burden of proving fraudulent conduct relating to a material matter on the part of the wholesaler in any legal action challenging such termination;

(5) (A) The wholesaler failed to confine to the designated sales territory its sales of a brand or brands to retailers.

(B) Subdivision (e)(5)(A) of this section does not apply if there is a dispute between two (2) or more wholesalers as to the boundaries of the assigned territory and the boundaries cannot be determined by a reading of the description contained in the agreements between the supplier and the wholesalers;

(6) A wholesaler has failed to pay for beer ordered and delivered in accordance with established terms and the wholesaler fails to make full payment within two (2) business days after receipt of written notice of the delinquency and demand for immediate payment from the supplier;

(7) A wholesaler intentionally has made a transfer of the wholesaler's business, other than a transfer to a designated member without prior written notice to the supplier, and has failed, within thirty (30) days from the receipt of written notice from the supplier of its intent to terminate on the ground of such transfer, to reverse said transfer of the wholesaler's business;

(8) A wholesaler intentionally has made a transfer of the wholesaler's business, other than a transfer to a designated member, although the wholesaler has prior to the transfer received from the supplier a timely notice of disapproval of the transfer in accordance with this subchapter;

(9) The wholesaler intentionally ceases to carry on business with respect to any of the supplier's brand or brands previously serviced by a wholesaler in its territory designated by the supplier, unless such cessation is due to force majeure or to labor dispute and the wholesaler has made good faith efforts to overcome such events. Provided, however, this shall affect only that brand or brands with respect to which the wholesaler ceased to carry on business.

(f) (1) Notwithstanding subsections (a), (c), and (e) of this section, a supplier may terminate, cancel, not renew, or discontinue an agreement upon not less than thirty (30) days' prior written notice if the supplier discontinues production or discontinues distribution in this state of all the brands sold by the supplier to the wholesaler.

(2) Provided, however, nothing in this section shall prohibit a supplier from:

(A) Upon not less than thirty (30) days' notice, discontinuing the distribution of any particular brand or package of beer; or

(B) Conducting test marketing of a new brand of beer which is not currently being sold in this state, provided that the supplier has notified the Director of the Alcoholic Beverage Control Division in writing of its plans to test market, which notice shall describe the market area in which the test shall be conducted, the name or names of the wholesaler or wholesalers who will be selling the beer, the name or names of the brand of beer being tested, and the period of time, not to exceed eighteen (18) months, during which the testing will take place.






Subchapter 12 - -- Microbrewery -- Restaurants

§ 3-5-1201 - Legislative determinations and intent.

(a) The General Assembly reaffirms the policy of this state of strict enforcement of laws and regulations applicable to the manufacture or sale of beer including, but not limited to, those establishing the three-tier distribution system with prohibitions against ownership and employment interests between the three (3) tiers, or the "three-tier system".

(b) The General Assembly determines:

(1) That the tourist and the convention industries contribute substantially to the revenues of business enterprises in this state and that income from the tourist trade, conventions, and allied industries is essential to the continued well-being and prosperity of this state;

(2) That there is extreme competition among states throughout the nation for the tourist and convention business; and

(3) That all reasonable steps should be taken to retain, foster, and encourage this business and to create favorable competitive conditions therefor in this state.

(c) In order to encourage tourists and conventions to come to Arkansas, it is essential that visitors to the state be provided accommodations, services, and facilities of a nature to which they are accustomed and competitive with those offered in other states and areas.

(d) It is the intent and purpose of this subchapter to authorize the legal operation of microbrewery-restaurants as herein provided as a limited exception to the three-tier system.



§ 3-5-1202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Barrel" means thirty-one (31) gallons;

(2) "Beer" means any fermented liquor made from malt or any substitute therefor and having an alcoholic content not in excess of five percent (5%) by weight;

(3) "Beer and malt beverage law or regulation" means any law of this state, or any regulation promulgated and adopted with respect thereto, which is:

(A) Applicable to a person applying for or holding a license to manufacture beer or malt beverage; or

(B) Applicable to a person applying for or holding a license to sell beer or malt beverage in a restaurant for consumption on or off the licensed premises;

(4) "Board" means the Alcoholic Beverage Control Board of this state, or its successor agency;

(5) "Conflicting beer or malt beverage law or regulation" means any beer or malt beverage law or regulation which prohibits or conflicts with the otherwise legal licensing and operation of microbrewery-restaurants, as authorized in this subchapter, by requiring any brewer to sell only to a licensed wholesaler, or requiring any licensed retailer to sell only beer or malt beverage purchased from a licensed wholesaler, or prohibiting any brewer or retailer from having any ownership or employment interest in the business of the other or the premises of the other, or requiring that the excise and enforcement tax on beer or malt beverage manufactured by a brewer be paid by a licensed wholesaler, or any beer or malt beverage law or regulation of similar direct or indirect effect;

(6) "Director" means the Director of the Alcoholic Beverage Control Division of this state, or its successor agency;

(7) "Dry area" means any area in this state in which the manufacture or sale of beer is prohibited by a local-option election heretofore or hereafter held pursuant to applicable laws of this state;

(8) "Federal regulations" means regulations adopted by the United States Bureau of Alcohol, Tobacco, Firearms and Explosives applicable to and consistent with a microbrewery-restaurant operation as authorized in this subchapter, incorporated herein by this reference, including, but not limited to, 27 CFR Part 25, 25.25;

(9) "Malt beverage" means any liquor brewed from the fermented juices of grain and having an alcoholic content of not less than five percent (5%) nor more than twenty-one percent (21%) by weight;

(10) "Person" means any natural person, partnership, association, or corporation; and

(11) "Restaurant" means any public or private place which is kept, used, maintained, advertised, and held out to the public or to a private or restricted membership as a place where complete meals are actually and regularly served, such place being provided with adequate and sanitary kitchen and dining equipment and a seating capacity of at least fifty (50) people and having employed a sufficient number and kind of employees to prepare, cook, and serve suitable food for its guests or members. At least one (1) meal per day shall be served, and the place shall be open a minimum of five (5) days per week, with the exception of holidays, vacations, and periods of redecorating.



§ 3-5-1203 - Effect on other laws.

Every provision of this subchapter shall be subject to all beer and malt beverage laws and regulations, except that conflicting beer and malt beverage laws and regulations shall be inapplicable to any provision of this subchapter to the extent that they conflict herewith.



§ 3-5-1204 - Licenses -- Scope -- Restrictions.

(a) The Director of the Alcoholic Beverage Control Division may issue a microbrewery-restaurant license which shall authorize the licensee to do the following:

(1) To operate a microbrewery which shall manufacture one (1) or more varieties of beer or malt beverage in an aggregate quantity not to exceed five thousand (5,000) barrels per year and to store any such beer or malt beverage and any other beer or malt beverage which the microbrewery-restaurant licensee may purchase from wholesalers licensed by this state on the microbrewery-restaurant licensed premises;

(2) To operate a restaurant which shall be the sales outlet for beer or malt beverage manufactured by the microbrewery and which shall sell the beer or malt beverage and any other beer or malt beverage which the microbrewery-restaurant licensee may purchase from wholesalers licensed by this state for consumption on the licensed premises;

(3) To sell on the premises beer or malt beverages manufactured by the microbrewery in brewery-sealed packages at retail directly to the consumer for off-premise consumption;

(4) To provide products it manufactures to charitable or nonprofit organizations or sell for resale products it manufactures to charitable or nonprofit organizations holding valid special event permits as provided for by the Alcoholic Beverage Control Board, except that the microbrewery-restaurant licensee may not sell to nonprofit organizations holding private club licenses. The sale of those products shall be limited to the duration of the particular special event; and

(5) To sell beer or malt beverages manufactured by the microbrewery-restaurant to a nonprofit corporation leasing space in the microbrewery-restaurant or in an adjoining building.

(b) The director may additionally issue a microbrewery-restaurant distribution permit to a microbrewery-restaurant licensee. This permit will allow the microbrewery-restaurant licensee to:

(1) Sell beer or malt beverage of its own manufacture to a wholesale dealer licensed by this state for the purpose of resale to other retail license holders as set forth by § 3-4-605 and § 3-5-101, dealing with wholesale distribution of beer and malt beverage; and

(2) Maintain a separate brewing facility as needed to meet demand, except that all facilities utilized by the microbrewery-restaurant licensee shall not in the aggregate produce over five thousand (5,000) barrels of beer and malt beverage per year, and all products produced by any separate facility must be sold to a licensed wholesaler. At no time does this allow any product produced by any separate facility to be transported to the restaurant location for retail sale for consumption on or off the licensed premises.

(c) The director shall not issue a microbrewery-restaurant license if the microbrewery-restaurant premises is in a dry area.



§ 3-5-1205 - Fees and taxes.

A microbrewery-restaurant licensee shall:

(1) Pay any applicable city or county license or permit fees and barrelage or taxes and shall pay a state licensing fee to the Alcoholic Beverage Control Division of seven hundred fifty dollars ($750) per fiscal year to manufacture and sell its beer and malt beverages for consumption both on and off the premises and to sell any other beer and malt beverages purchased from a licensed wholesaler for consumption on the premises;

(2) Measure beer and malt beverages manufactured by the microbrewery, otherwise comply with applicable regulations respecting excise and enforcement tax determination of such beer and malt beverages, and pay any applicable bond or deposit and the amount of the state excise tax and enforcement tax to this state, as required by §§ 3-7-104 and 3-7-111; and

(3) Pay a state permit fee to the Alcoholic Beverage Control Board of two hundred dollars ($200) per year for the rights and privileges provided by the microbrewery-restaurant distribution permit granted under § 3-5-1204(b).



§ 3-5-1206 - Licenses -- Application.

No microbrewery-restaurant license shall be issued unless the applicant shall file with the Director of the Alcoholic Beverage Control Division a verified application, in such form and with such content as the director shall require, accompanied by payment of the applicable fee.



§ 3-5-1207 - Operation without license prohibited.

It shall be unlawful and constitute a Class A misdemeanor for any person not holding a valid microbrewery-restaurant license to operate as a microbrewery-restaurant as herein provided.



§ 3-5-1208 - Rules and regulations.

The Director of the Alcoholic Beverage Control Division and the Alcoholic Beverage Control Board and the Director of the Department of Finance and Administration, and any other applicable agency of this state, shall promulgate and adopt such regulations as they deem necessary for the implementation of this subchapter, which regulations may consist in whole or in part of the federal regulations.






Subchapter 13 - -- Nonresident Beer Seller's Permits

§ 3-5-1301 - Short title.

This subchapter shall be known as the "Nonresident Beer Seller's Permit Act of 1995".



§ 3-5-1302 - Definitions.

(a) "Beer" shall have the meaning set forth in § 3-5-202(3).

(b) "Brewery" shall have the meaning set forth in § 3-5-202(5).

(c) "Division" shall mean the Alcoholic Beverage Control Division of the Department of Finance and Administration of the State of Arkansas.

(d) "Malt liquor" shall have the meaning set forth in § 3-1-102(a)(3)(A).

(e) "Manufacturer" shall have the meaning set forth in § 3-1-102(a)(4).

(f) "Supplier" shall have the meaning set forth in § 3-5-1102(a)(10).

(g) "Wholesale dealer and distributor" shall have the meaning set forth in § 3-5-202(10).

(h) "Wholesaler support center" means a facility located within a wholesaler's premises at which beer and malt are stored by a manufacturer for resale to wholesalers or distributors within or without the state.



§ 3-5-1303 - When permit required.

(a) A nonresident seller's permit is required of any manufacturer, brewery, supplier, or other such person who sells or distributes beer or malt to any wholesale dealer and distributor, regardless of whether the sale is consummated inside or outside this state.

(b) (1) The holder of a nonresident seller's permit may also apply for and receive a wholesaler support center permit.

(2) An applicant for a wholesaler support center permit must also be the holder of a nonresident seller's permit.



§ 3-5-1304 - Authorized transactions.

(a) The holder of a nonresident seller's permit is authorized to:

(1) Solicit and take orders for beer or malt from a wholesale dealer and distributor; and

(2) Ship or cause to be shipped into this state beer or malt in consummation of a sale made to a wholesale dealer or distributor.

(b) Any other provisions of this title notwithstanding, the holder of a wholesaler support center permit is also authorized to:

(1) Solicit and take orders for beer or malt from a wholesaler dealer and distributor;

(2) Ship or cause to be shipped into this state to the premises of the wholesaler support center non-tax paid beer or malt for storage and resale to a wholesale dealer or distributor within or without this state;

(3) Fill orders for beer or malt from in-state wholesale dealers or distributors provided that the receiving in-state wholesaler or distributor pays all applicable state taxes in the same manner as would apply had the wholesaler purchased from an out-of-state nonresident seller permit holder;

(4) Pay to or compensate a wholesaler or distributor for rented or leased space within the wholesaler's premises for the storage of beer or malt within the confines of the wholesaler support center; and

(5) Compensate a wholesaler or distributor for the loading, unloading and handling of beer or malt and for administrative and other expenses associated with operating the wholesaler support center on the wholesaler's premises.



§ 3-5-1305 - Prohibited actions.

No holder of a nonresident seller's permit or wholesaler support center permit nor any officer, director, agent, or employee of the holder nor any affiliate of the holder, regardless of whether the affiliation is corporate or by management, direction, or control, may do any of the following:

(1) Fail to make or file a report with the Alcoholic Beverage Control Division as required by rules of the division;

(2) Advertise any beer or malt contrary to the laws of this state or to the rules of the division or sell beer or malt for resale in this state in violation of advertising or labeling rules of the division;

(3) Sell beer or malt for resale inside this state or cause it to be brought into this state in a size of container prohibited by this subchapter or by a rule of the division;

(4) Solicit or take orders for beer or malt from a person not authorized to import beer or malt into this state for the purpose of resale. Provided, however, a nonresident beer seller permittee also holding a wholesaler support center permit may engage in those activities set forth in § 3-5-1304(b);

(5) Induce, persuade, or influence or attempt to induce, persuade, or influence a person to violate this subchapter or a rule of the division or conspire with a person to violate this subchapter or a rule of the division;

(6) Exercise a privilege granted by a nonresident seller's permit while an order or suspension against the permit is in effect;

(7) Take or fail to take any action that would cause any type of fixing of wholesale or retail prices in the state. Suggestion of wholesale or retail prices will not be considered to be a violation of this provision;

(8) Do any other act by a supplier in violation of § 3-5-1107;

(9) Hold any wholesaler's permit under § 3-5-206; or

(10) Do any other act that violates any regulation adopted by the division.



§ 3-5-1306 - Application for permit.

(a) Any manufacturer, importer, or other person desiring to obtain a nonresident seller's permit or wholesaler support center permit may make application for such to the Alcoholic Beverage Control Division on forms provided by the division.

(b) (1) (A) In addition, every applicant for a nonresident seller's permit shall pay to the division an annual permit fee of three hundred fifty dollars ($350) if the applicant shipped, sold, or otherwise distributed fewer than two hundred (200) barrels, as defined for excise tax purposes under this Code, of any beer or malt in this state in the year immediately preceding the application.

(B) If the applicant shipped, sold, or otherwise distributed in this state from two hundred (200) to one thousand (1,000) barrels in the year immediately preceding application, the applicant shall pay an annual permit fee of one thousand dollars ($1,000).

(C) If the applicant shipped, sold, or otherwise distributed in this state more than one thousand (1,000) barrels in the year immediately preceding application, the applicant shall pay an annual permit fee of two thousand dollars ($2,000).

(2) Each holder of a nonresident seller's permit shall pay the permit fee based on the previous calendar year's shipments into the state.

(c) (1) (A) Each permit shall be valid for one (1) fiscal year which shall run from the first day of July to the last day of June.

(B) Any applicant receiving a permit during the course of any fiscal year shall not be relieved of the obligation to pay the full amount of the annual permit fee.

(2) (A) As long as a permit has not been revoked or cancelled, it shall be renewable for successive years upon the payment of the appropriate annual permit fee on or before June 30 of each calendar year.

(B) Any person not renewing the permit described in subsection (b) of this section on or before June 30 shall be subject to the penalties and provisions provided for in § 3-4-216.

(d) An applicant for a wholesaler support center permit shall pay an annual permit fee of two thousand dollars ($2,000).



§ 3-5-1307 - Wholesale dealers and distributors to import from nonresident seller permittees only.

(a) No wholesale dealer and distributor licensed under § 3-5-206 may purchase or order any malt beverage for importation into the state from any source other than one possessed of a nonresident seller's permit.

(b) No such wholesale dealer and distributor may purchase or order any beer or malt liquor for importation into this state from any permittee whose permit has been revoked or suspended after such wholesaler has received notice of the revocation or suspension.



§ 3-5-1308 - Nonresident seller to be primary American source of supply.

(a) No holder of a nonresident seller's permit or wholesaler support center permit may solicit, accept, or fill an order for beer or malt from a holder of any type of wholesaler's permit unless the nonresident seller or wholesaler support center permittee is the primary American source of supply for the brand of beer or malt which is ordered.

(b) (1) In this section, "primary American source of supply" shall mean:

(A) (i) The producer;

(ii) The owner of the commodity at the time it becomes a marketable product; or

(iii) The bottler; or

(B) The exclusive agent of any of those.

(2) To be the "primary American source of supply", the nonresident seller or wholesaler support center permittee must be the first source, that is, the closest source to the manufacturer, in the channel of commerce from whom the product can be secured by persons conducting business in Arkansas.



§ 3-5-1309 - Investigation of permittees.

(a) If a representative of the Alcoholic Beverage Control Division or the Revenue Division of the Department of Finance and Administration wishes to examine the book accounts, records, minutes, letters, memoranda, documents, checks, telegrams, constitution and bylaws, or other records of a nonresident seller's permittee or wholesaler support center permittee, he or she shall make a written request to the permittee or his duly authorized manager or representative or, if the permittee is a corporation, to any officer of the corporation.

(b) When a request for an examination is made, the person to whom it is directed shall immediately allow the representative to conduct the examination.

(c) The representative may investigate the organization, conduct, and management of any nonresident seller's permittee or wholesaler support center permittee and may make copies of any records which in the judgment of the representative may show or tend to show that the permittee has violated the law, a regulation, or the terms of his or her permit.

(d) A representative may not make public any information obtained under this section except to a law enforcement officer of this state or in connection with an administrative or judicial proceeding in which the state or the Alcoholic Beverage Control Division is a party concerning the cancellation or suspension of a nonresident seller's permit or wholesaler support center permit, the collection of taxes due under state law, or the violation of state law.

(e) The Alcoholic Beverage Control Division may revoke or suspend a nonresident seller's permit or wholesaler support center permit in accordance with this title if the permittee or his authorized representative fails or refuses to permit an examination authorized by this section or to permit the making of copies of any documents as provided by this section, without regard to whether the document is inside or outside the state, or if the permittee or his or her authorized representative fails or refuses to answer a question of an officer incident to an examination or investigation in progress.



§ 3-5-1310 - Administrative sanctions.

(a) The Director of the Alcoholic Beverage Control Division and the Alcoholic Beverage Control Board are empowered to administer the full range of penalties available for other administrative proceedings before it, including, but not limited to, fines, suspension, cancellation, or revocation of such permits which have been found to be in violation of the provisions of this subchapter.

(b) Any violation of this subchapter shall be classified as a Class A permit violation pursuant to the terms of § 3-4-402.






Subchapter 14 - -- Arkansas Native Brewery Act

§ 3-5-1401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Native Brewery Act".



§ 3-5-1402 - Legislative determinations and intent.

(a) The General Assembly finds that:

(1) The creation and long-term success of small businesses in this state is vital to the continued economic well-being and prosperity of the State of Arkansas; and

(2) All reasonable steps should be taken to retain, foster, and encourage small business and to create favorable conditions for small business in this state.

(b) It is the intent and purpose of this subchapter to authorize the legal operation of native breweries in order to assure that these favorable conditions exist in this state.



§ 3-5-1403 - Definitions.

As used in this subchapter:

(1) "Barrel" means thirty-one gallons (31 gals.);

(2) "Beer" means any fermented liquor made from malt or any substitute having an alcoholic content of not more than five percent (5%) by weight;

(3) "Brewery" means the facilities of a native brewer that operate a small brewery, contract brewing company, microbrewery, or restaurant;

(4) "Contract brewing company" means any licensed brewery that hires another company to produce a portion of its beer or malt beverage;

(5) "Director" means the Director of the Alcoholic Beverage Control Division;

(6) "Malt beverage" means any liquor brewed from the fermented juices of grain and having an alcoholic content of no less than five percent (5%) nor more than twenty-one percent (21%) by weight;

(7) "Microbrewery-restaurant" means any restaurant that manufactures one (1) or more varieties of beer or malt beverage in an aggregate quantity of not more than five thousand (5,000) barrels per year and stores the beer or malt beverages on the premises or on any adjacent premises;

(8) "Native brewer" means any person who is licensed by the Alcoholic Beverage Control Division to manufacture and sell beer and malt beverages at a small brewery or microbrewery-restaurant;

(9) "Native brewery" means a small brewery or microbrewery-restaurant;

(10) "Person" means any natural person, partnership, association, or corporation;

(11) "Producer brewery" means any licensed brewery, domestic or foreign, that manufactures or packages beer or malt beverages for a small brewery, contract brewing company, microbrewery, or restaurant;

(12) "Restaurant" means any public or private facility that:

(A) Is kept, used, maintained, advertised, and held out to the public or to a private or restricted membership as a place where complete meals are regularly served, and the place is provided with adequate and sanitary kitchen and dining equipment and has a seating capacity of at least fifty (50) people and employs a sufficient number of employees to prepare, cook, and serve food suitable for its guests or members; and

(B) Serves at least one (1) meal per day, and the place is open a minimum of five (5) days per week with the exception of holidays, vacations, and periods of redecorating; and

(13) "Small brewery" means any licensed facility that manufactures fewer than thirty thousand (30,000) barrels of beer and malt beverages per year for sale or consumption.



§ 3-5-1404 - Effect on other laws.

Every provision of this subchapter is subject to all beer and malt beverage laws and regulations not in conflict with the provisions of this subchapter.



§ 3-5-1405 - Licenses -- Scope -- Restrictions.

(a) The Director of the Alcoholic Beverage Control Division may issue a license for a licensee:

(1) To operate a small brewery that:

(A) Manufactures at its licensed facility:

(i) No less than thirty-five percent (35%) of its beer and malt beverages to be sold in the state and no more than thirty thousand (30,000) barrels per year; or

(ii) Purchases from a producer brewery beer or malt beverages in an aggregate quantity not to exceed sixty thousand (60,000) barrels per year;

(B) Sells to wholesale or to the consumer for consumption either on or off the premises brand name products of the licensed facility;

(C) Stores any beer and malt beverages legally purchased for resale on the premises;

(D) Serves on the premises or at small brewery off-premises retail sites complimentary samples of beer produced by the small brewery or another licensed small brewery if the small brewery or its off-premises retail sites are located in a wet territory;

(E) Sells at retail by the drink or by the package beer produced on the premises of the small brewery or produced by another small brewery if all sales occur in a wet territory and at:

(i) The small brewery off-premises retail sites; or

(ii) (a) Fairs and food and beer festivals, with the permission and the consent of the management of the events.

(b) A sales and use tax permit also is required for sales under this subdivision (a)(1)(E)(ii);

(F) (i) Sells and transports beer produced on the premises of the small brewery or of another small brewery to wholesale and retail license holders and small brewery license holders.

(ii) To sell and transport beer under subdivision (a)(1)(F)(i) of this section, the small brewery shall obtain a small brewery wholesale permit; and

(G) Sells for consumption on the premises of the small brewery beer produced by the small brewery or another small brewery and purchased by the drink or by the package at the licensed premises if the small brewery is located in a wet territory; or

(2) To operate a microbrewery-restaurant that:

(A) Manufactures beer and malt beverages in an aggregate quantity not to exceed five thousand (5,000) barrels per year;

(B) (i) Sells to wholesale or retail dealers or to the consumer for consumption either on or off the premises.

(ii) However, off-premise sales are limited to brand name products of the licensed facility;

(C) Stores any beer and malt beverages purchased for resale on the premises; and

(D) Sells wine on the premises.

(b) Notwithstanding the provisions of any other law to the contrary, beer and malt beverages may be sold for on-premises or off-premises consumption during all legal operating hours in which business is normally and legally conducted on the premises, if:

(1) The brewery provides tours through its facility; and

(2) Only sealed containers are removed from the premises.

(c) (1) A native brewery may provide beer and malt beverages it manufactures to charitable or nonprofit organizations or sell for resale beer and malt beverages it manufactures to charitable or nonprofit organizations holding valid special event permits issued by the Alcoholic Beverage Control Board.

(2) The sale of those products is limited to the duration of the particular special event.

(d) Any person holding a valid microbrewery-restaurant license is considered a native brewery licensee that maintains production limits according to the definition of microbrewery-restaurant in § 3-5-1403.



§ 3-5-1406 - Additional license to sell native beer and malt beverages not required.

(a) Any wholesale or retail dealer that is licensed to sell beer and malt beverages may sell beer and malt beverages produced by native brewers without any additional license fee.

(b) Any retail dealer not licensed to sell beer and malt beverages may sell beer and malt beverages produced by native brewers if the retailer pays a retail dealer's license fee of fifteen dollars ($15.00) to the Alcoholic Beverage Control Division.

(c) Any person not licensed as a wholesale dealer of beer and malt beverages may sell on a wholesale basis beer and malt beverages produced by native brewers if the person pays a wholesale dealer's license fee of fifty dollars ($50.00) to the division.



§ 3-5-1407 - Transportation.

(a) A native brewery may transport its beer and malt beverages along any highway, road, street, or other thoroughfare of travel.

(b) Any native brewery may ship its products out of the state by common carrier or other appropriate parcel delivery service, and common carriers and other appropriate parcel delivery services may accept beer and malt beverages from Arkansas native brewers for delivery outside the state.

(c) Any native brewery in this state may ship its products within the state by common carrier or other appropriate parcel delivery service, and common carriers and other appropriate parcel delivery services may accept beer and malt beverages from Arkansas native breweries for delivery within the state if the beer and malt beverages are only shipped to persons holding a wholesale permit to purchase, store, sell, or dispense beer and malt beverages.



§ 3-5-1408 - Fees and taxes.

A native brewer shall:

(1) Pay any applicable city or county license or permit fees and barrelage or taxes and shall pay a state licensing fee to the Alcoholic Beverage Control Division of three hundred dollars ($300) per fiscal year to:

(A) Manufacture and sell its beer and malt beverages for consumption, both on and off the premises; and

(B) Sell any other beer and malt beverages purchased from a licensed dealer for consumption on or off the premises;

(2) Measure beer and malt beverages manufactured by the small brewer or purchased from a producer brewery, or otherwise comply with applicable regulations respecting excise and enforcement tax determination of the beer and malt beverages, and pay any applicable bond or deposit and the amount of the state excise tax and enforcement tax to this state as required, but is free from the fees and taxes provided in § 3-5-205 and as required by §§ 3-7-104 and 3-7-111; and

(3) Pay a tax at the rate of seven dollars and fifty cents ($7.50) per barrel, and proportionately for larger and smaller gallonages per barrel, on all beer and malt beverages in quantities of up to thirty thousand (30,000) barrels per year and sold or offered for sale in the state.



§ 3-5-1409 - Beer and malt beverage education.

(a) (1) Native brewers may be allowed to conduct beer and malt beverage tasting events for educational or promotional purposes at any location in this state if approved by the Alcoholic Beverage Control Division and if written notice is given by the division to the native brewer at least five (5) days before the event.

(2) Requests for approval to conduct beer and malt beverage tasting events must be received by the division at least two (2) weeks before the event.

(b) Beer and malt beverage tasting events may be held in any facility licensed by the division if written notice is given by the division under subsection (a) of this section.

(c) The criminal penalties for drinking in public as prescribed by § 5-71-212 are not applicable to any beer and malt beverage tasting event approved by the division under this section.



§ 3-5-1410 - Licenses -- Application.

No native brewers license shall be issued unless the applicant files with the Director of the Alcoholic Beverage Control Division a verified application in a form and content that the director requires, accompanied by payment of the applicable fee.



§ 3-5-1411 - Operation without license prohibited.

It is a Class C misdemeanor for any person not holding a valid native brewers license to operate as a native brewer.



§ 3-5-1412 - Dry areas prohibited.

It is unlawful for the Director of the Alcoholic Beverage Control Division to issue a native brewers license in any city, county, township, or other area in this state if the sale or possession of beer and malt beverages is unlawful.



§ 3-5-1413 - Rules and regulations.

The Director of the Alcoholic Beverage Control Board and the Director of the Department of Finance and Administration may adopt rules for the implementation of this subchapter.



§ 3-5-1414 - Construction.

This subchapter is supplemental to all other laws concerning alcoholic beverages and repeals only those laws or parts of laws in direct conflict with it.



§ 3-5-1415 - Sales on any day of the week.

Small brewery beer and malt beverages may be sold at any small brewery located in this state for on-premises or off-premises consumption on any day of the week.



§ 3-5-1416 - Small brewery not a supplier.

A small brewery is not a supplier under § 3-5-1102.






Subchapter 15 - -- Temporary Wine Charitable Auction License

§ 3-5-1501 - Temporary wine charitable auction permit.

(a) There is established a temporary wine charitable auction permit.

(b) The Alcoholic Beverage Control Division shall issue the permit to qualifying charitable nonprofit organizations that are exempt from taxation under § 501 of the Internal Revenue Code of 1986, as it existed on January 1, 2005, and that have received tax exempt status from the Internal Revenue Service pursuant to § 501(c)(3) or (4) of the Internal Revenue Code of 1986, as it existed on January 1, 2005.

(c) The permit shall authorize the qualifying charitable nonprofit organization to sell wine for the purpose of raising funds for the charitable organization during a live or silent auction conducted by the charitable organization.



§ 3-5-1502 - Authorized location of auction.

(a) The holder of a temporary wine charitable auction permit may conduct an auction in any area of the State of Arkansas where the sale of the wine is authorized.

(b) The holder of a permit may conduct an auction at a premises of another on-premises permit that is licensed to sell or dispense the wine if:

(1) The wine to be auctioned is kept separate from the wine sold, stored, or served at the permitted premises; and

(2) The wine, whether sold or unsold, is removed from the premises immediately following the auction.



§ 3-5-1503 - Disposition of auction proceeds.

The proceeds from the sale of wine sold at a charitable auction as authorized by this subchapter shall be deposited into the account of the charitable organization that holds the temporary wine charitable auction permit.



§ 3-5-1504 - Origination of wine to be auctioned.

(a) The wine to be auctioned shall be obtained by:

(1) Donation from any person or an out-of-state winery, if the laws of the out-of-state winery allow the donation;

(2) Donation or purchase from a licensed winery within the state; or

(3) Donation or purchase from a licensed Arkansas wholesaler.

(b) If wine to be auctioned is obtained as provided in this subchapter, the provisions of § 3-3-216 shall not apply to any person who, for purposes of sale of the wine at a charitable auction:

(1) Ships or transports the wine into Arkansas;

(2) Stores or possesses the wine in Arkansas; or

(3) Purchases the wine at a charitable auction as provided for in this subchapter.



§ 3-5-1505 - Prohibited activities.

The holder of a temporary wine charitable auction permit shall not:

(1) Auction any wine that has not been obtained as provided for in this subchapter;

(2) Conduct more than two (2) auctions during any calendar year;

(3) When the auction is conducted on a premises that holds a permit for the sale or dispensing of wine, allow the auctioned wine to be consumed on the permitted premises; and

(4) Pay a commission or promotional fee to:

(A) Any person to arrange or conduct an auction authorized under this subchapter; or

(B) Arrange for the donation of wine to be auctioned by the charitable organization.



§ 3-5-1506 - Permit duration, fees, and gross receipts.

(a) The temporary wine charitable auction permit shall be issued for a period of not more than five (5) days.

(b) The fee for the permit shall be fifty dollars ($50.00).

(c) The gross receipts from the sale of wine at a charitable auction under this section shall not be subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., nor shall the taxes imposed under title 3 of the Arkansas Code be applicable.



§ 3-5-1507 - Administrative rules.

(a) The Alcoholic Beverage Control Division shall adopt regulations governing the application, issuance, and use of a temporary wine charitable auction permit.

(b) (1) The division shall also adopt rules establishing penalties for violation of this subchapter or rules adopted pursuant to this subchapter.

(2) However, penalties adopted by the division shall not exceed penalties which may be imposed on charitable organizations holding other types of temporary permits.






Subchapter 16 - -- Free Trade Among Small Wineries

§ 3-5-1601 - Definition.

As used in this subchapter, "small farm winery" means a wine-making establishment that sells no more than two hundred fifty thousand (250,000) gallons of wine, the alcoholic content of which does not exceed twenty-one percent (21%) annually as reported on the federal tax report form TTB F 5120-17, as it existed on January 1, 2007. For the purposes of this subchapter, a winery or a group of wineries consisting of at least fifty percent (50%) common ownership is to be considered one (1) small farm winery.



§ 3-5-1602 - Licensing of small farm wineries.

(a) An in-state or out-of-state small farm winery may apply to the Alcoholic Beverage Control Board for a small farm winery license.

(b) (1) A small farm winery may be licensed by the board.

(2) A license shall:

(A) Show the registration number and location of the small farm winery;

(B) Show the name of the person that owns or operates the small farm winery; and

(C) Be conspicuously posted at the small farm winery.

(c) (1) A small farm winery license authorizes the licensee to perform the following functions without the small farm winery having to obtain a separate license:

(A) Manufacture wines and bottle wines produced by that small farm winery;

(B) Bottle wines produced by another small farm winery;

(C) Serve on the premises or at small farm winery off-premises retail sites complimentary samples of wine produced by the small farm winery or another licensed small farm winery, if the small farm winery or its off-premises retail site is located in a wet territory;

(D) Sell at retail by the drink or by the package wine produced on the premises of the small farm winery or produced by another small farm winery, if all sales occur in a wet territory and at:

(i) The small farm winery off-premises retail sites; or

(ii) Fairs and food and wine festivals, with the permission and the consent of the management of the events. A sales and use tax permit is also required;

(E) (i) Sell and transport wine produced on the premises of the small farm winery or of another small farm winery to wholesale and retail license holders and small farm winery license holders.

(ii) To exercise the privileges of subdivision (c)(1)(E)(i) of this section, the small farm winery shall obtain a wine wholesale permit or sell to a licensed small farm winery wholesaler; and

(F) Sell for consumption on the premises wine produced by the small farm winery or another small farm winery and purchased by the drink or by the package at the licensed premises, if the small farm winery is located in a wet territory.

(2) A small farm winery off-premises retail site shall be separately licensed under § 3-5-1605(a)(3) before performing the operations listed in subdivision (c)(1) of this section at the off-premises retail site.

(d) An applicant for a small farm winery license shall submit with its application to the board a copy of the small farm winery's federal basic permit and proof documenting its annual wine production.



§ 3-5-1603 - Restaurant wine license -- Retail malt beverage license.

(a) The Alcoholic Beverage Control Board may issue a restaurant wine license and a retail malt beverage license to a small farm winery license holder, if the issuance of the restaurant wine license and the retail malt beverage license are in connection with the establishment and operation of a restaurant, hotel, inn, bed and breakfast, museum, conference center, or any similar business enterprise for the purpose of promoting viticulture, enology, and tourism.

(b) The retail malt beverage license issued under this section shall limit the license to the sale of malt beverages for consumption on the premises only.



§ 3-5-1604 - Existing native winery licenses.

(a) A person that holds a license as a native winery issued under this chapter before March 29, 2007, may conduct business as a small farm winery until the native wine license expires.

(b) Upon the expiration of a native wine license issued under this chapter before March 29, 2007, the Alcoholic Beverage Control Board may issue a small farm winery license as part of the renewal process if the winery:

(1) Meets the criteria under § 3-5-1602(c)(1);

(2) Is in good standing; and

(3) Submits the winery's federal basic permit and proof of annual wine production to the board.



§ 3-5-1605 - License fees generally.

(a) For the privilege of doing business respectively, as indicated in this section, there shall be imposed, assessed, levied, and collected each fiscal year beginning July 1, the following license fees:

(1) (A) For the privilege of manufacturing wine in quantities not to exceed five thousand gallons (5,000 gals.), a license fee of two hundred dollars ($200) shall be paid by the manufacturer.

(B) However, a person in this state may manufacture wine from fruits or vegetables in quantities not to exceed two hundred gallons (200 gals.) for consumption in the person's home by the person and the person's guests but not for sale free from the license fee under subdivision (a)(1)(A) of this section;

(2) For the privilege of manufacturing small farm wine in excess of five thousand gallons (5,000 gals.), a license fee of four hundred dollars ($400) shall be paid by the manufacturer;

(3) (A) For the privilege of selling small farm winery wine except by a manufacturer for consumption at the manufacturer's winery, there shall be paid for each retail dealer's license a fee of one hundred dollars ($100).

(B) (i) This subdivision (a)(3) applies to all retail licenses for grocery stores, convenience stores, liquor stores, and package stores that sell malt beverages and wine.

(ii) A retail liquor store may sell small farm winery wine without the small farm winery wine retail permit;

(4) (A) For the privilege of selling small farm wine except by a manufacturer at the manufacturer's winery, there shall be paid for each wholesale dealer's license a fee of one hundred dollars ($100).

(B) This subdivision (a)(4) applies to all alcoholic beverage wholesale distributors;

(5) For the privilege of selling small farm winery wine at the small farm winery or in this state, there is imposed, assessed, and levied a tax of seventy-five cents (75cent(s)) per gallon upon all the small farm winery wine manufactured and sold in this state under this subchapter; and

(6) For the privilege of selling small farm winery light wine at the small farm winery or in this state, there is imposed, assessed, and levied a tax of twenty-five cents (25cent(s)) per gallon upon all small farm winery light wine manufactured and sold in this state under the provisions of this subchapter.

(b) For existing licenses:

(1) A person that holds a license for the sale of native wine issued under this chapter before March 29, 2007, may conduct business as a small farm winery wholesaler or retailer until the native wine license expires; and

(2) Upon the expiration of a native wine license issued under this chapter on or before March 29, 2007, the Alcoholic Beverage Control Board may issue a new license as part of the renewal process if the wholesaler or retailer:

(A) Meets the criteria under this section; and

(B) Is in good standing.

(c) Tax on wine shall be based on the amount sold.



§ 3-5-1606 - Rules.

The Alcoholic Beverage Control Board shall promulgate rules to implement this subchapter.



§ 3-5-1607 - Sales on any day of the week.

Notwithstanding any law to the contrary, small farm winery wine may be sold at any winery located in this state for on-premises or off-premises consumption on any day of the week.



§ 3-5-1608 - Bond.

By consent of the Director of the Department of Finance and Administration, the small farm winery may file a bond with the director, the bond to be approved by him or her, which will entitle the small farm winery to the privilege of making settlement of its taxes every thirty (30) days, the time to be set by the director.



§ 3-5-1609 - Penalty.

Upon conviction, a person who violates this subchapter or any reasonable rule adopted under this subchapter by the Director of the Alcoholic Beverage Control Division or the Director of the Department of Finance and Administration is guilty of a Class B misdemeanor.









Chapter 6 - Native Brandy Law

§ 3-6-101 - Title.

This chapter shall be known and may be cited as the "Native Brandy Law".



§ 3-6-102 - Manufacture and sale authorized.

It shall be lawful for any person under the terms and provisions hereof to manufacture and to sell within the State of Arkansas, and to export without the state, brandy, cordials, or other distillates, or their components, which are made from agricultural or horticultural products such as peaches, apples, cherries, plums, grapes, boysenberries, blackberries, and other fruits produced solely within the state, when such person shall have become qualified to do so under the provisions of this chapter.



§ 3-6-103 - Administration by Alcoholic Beverage Control Division.

The Alcoholic Beverage Control Division or its successor shall have the right to regulate the manufacture and sale of the products authorized in § 3-6-102 and shall make reasonable rules and regulations governing the manufacture and sale thereof. Except as otherwise specifically provided in this chapter, all other laws now in effect governing the manufacture and sale of intoxicating liquors shall be deemed applicable.



§ 3-6-104 - Permits.

(a) Upon application by any qualified person, the Alcoholic Beverage Control Division or any successor thereof performing its functions as now defined by law shall issue to the person a manufacturer's permit which shall authorize and permit the person to manufacture and sell, under the terms and provisions hereof, brandy, cordials, or other distillates or component parts thereof manufactured solely from agricultural or horticultural products produced within the State of Arkansas.

(b) However, no permit shall be granted to any person, firm, or corporation who shall not have been or whose members or all the stockholders thereof shall not have been a citizen and resident maintaining bona fide residence and domicile within the state for a continuous period of five (5) years next preceding the date of making such application.

(c) A permit application shall be accompanied by a permit fee of two hundred fifty dollars ($250) for the issuance of such permit.

(d) When the permit is issued, it shall be without an expiration date.

(e) So long as the permit shall remain in full force and effect, the holder shall pay an annual permit fee of two hundred fifty dollars ($250).

(f) The permit shall be cancelled only upon reasonable cause after hearing in the manner now provided by law.

(g) The permit shall not be transferable.

(h) The holder of a permit shall be authorized to manufacture the products defined in § 3-6-102 and to sell them without the necessity of obtaining any further license or permit to the holders of bona fide wholesale or retail liquor permits issued in the manner now provided by law and may sell the products to the holders of permits to manufacture native wines in this state. Manufacturers shall be authorized to sell such products at retail on the premises of the authorized place of manufacture.



§ 3-6-105 - Tax on sales.

(a) The holder of a permit shall pay a tax of one dollar ($1.00) per gallon, payable and collectible in the manner as in the case of other taxes on intoxicating liquors now provided on all of the products sold for consumption within the State of Arkansas to the holders of wholesale or retail liquor permits within the state.

(b) The manufacturer may sell the products for export without the state, or to the manufacturers of native wine in this state for use in the fortification of the wine, free of payment of the taxes, under rules and regulations as may be provided pursuant to the authority of this chapter.



§ 3-6-106 - Collection of fees and taxes.

(a) The permit fees and the tax herein provided shall be collected in the same manner as all other liquor taxes and under such reasonable rules and regulations as the Director of the Department of Finance and Administration or his or her successor may provide.

(b) The permit fees and taxes shall be deposited in the State Treasury as general revenues to the credit of the State Apportionment Fund, there to be allocated to the various funds, fund accounts, and accounts participating in general revenues in the respective proportions to each as provided by law and be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.






Chapter 7 - Excise Taxes

Subchapter 1 - -- General Provisions

§ 3-7-101 - Purpose.

It is declared not to be the purpose of §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110 to impose a duplicate or double license tax on the manufacturing, selling, blending, rectifying, or mixing in this state, or transporting in this state of spirituous liquors, vinous liquors, wines other than Arkansas wines, or beer or malt beverages, as measured by the quantity of spirituous liquors, vinous liquors, wines other than Arkansas wines, or beer or malt beverages, manufactured, sold, blended, rectified, mixed, or transported in or into this state in conformity thereto, and any other license tax imposed by law heretofore passed is declared to be a privilege tax or permit fee.



§ 3-7-102 - Definition.

As used in §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110, unless the context otherwise requires, "person" means every corporation, association, copartnership, limited liability company, or individual.



§ 3-7-103 - Penalty -- Revocation.

Any person who shall violate any of the provisions of §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110 shall be guilty of a violation and upon conviction be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).



§ 3-7-104 - Rate of tax.

There is levied and there shall be collected as provided by law and regulation the following taxes:

(1) (A) A tax at the rate of two dollars and fifty cents ($2.50) on each gallon of spirituous liquor sold or offered for sale in the State of Arkansas.

(B) "Spirituous liquor", as used in this section, means liquor distilled from the fermented juices of grain, fruits, or vegetables and any mixture containing liquor distilled from the fermented juices of grain, fruits, or vegetables, with an alcoholic content of twenty-one percent (21%) or more alcohol by weight;

(2) (A) A tax at the rate of one dollar ($1.00) on each gallon of premixed spirituous liquor sold or offered for sale in the State of Arkansas.

(B) "Premixed spirituous liquor", as used in this section, means liquor distilled from the fermented juices of grain, fruits, or vegetables, having an alcoholic content of less than twenty-one percent (21%) alcohol by weight but more than five percent (5%) alcohol by weight;

(3) (A) A tax at the rate of fifty cents (50cent(s)) on each gallon of light spirituous liquor sold or offered for sale in the State of Arkansas.

(B) "Light spirituous liquor", as used in this section, means liquor distilled from the fermented juices of grain, fruits, or vegetables and any mixture containing liquor distilled from the fermented juices of grain, fruits, or vegetables, having an alcoholic content between one-half of one percent (0.5%) and five percent (5%) alcohol by weight;

(4) (A) A tax at the rate of seventy-five cents (75cent(s)) on each gallon of vinous liquor, except wines fermented and manufactured within the State of Arkansas from grapes, berries, or other fruits grown in Arkansas, as authorized by §§ 3-5-401 -- 3-5-412 [repealed], sold or offered for sale in the State of Arkansas.

(B) "Vinous liquor", as used in this section, means the fermented juices of grapes, berries, or other fruits and any other mixture containing the fermented juices of grapes, berries, or other fruits, having an alcoholic content of more than five percent (5%) alcohol by weight;

(5) (A) A tax at the rate of twenty-five cents (25cent(s)) on each gallon of light wine except light wine fermented and manufactured within the State of Arkansas from grapes, berries, or other fruits grown in Arkansas, as authorized by §§ 3-5-401 -- 3-5-412 [repealed], sold or offered for sale in the State of Arkansas.

(B) "Light wine", as used in this section, means the fermented juices of grapes, berries, or fruits and any other mixture containing the fermented juices of grapes, berries, or fruits, having an alcoholic content of between one-half of one percent (0.5%) and five percent (5%) alcohol by weight;

(6) (A) A tax at the rate of seven dollars and fifty cents ($7.50) per barrel of thirty-two gallons (32 gals.), and proportionately for larger and smaller gallonages per barrel, on all beer having an alcoholic content of five percent (5%) or less by weight sold or offered for sale in the State of Arkansas.

(B) This tax shall be paid in the manner prescribed by § 3-7-401 et seq.; and

(7) A tax at the rate of twenty cents (20cent(s)) on each gallon of malt liquor sold or offered for sale in the State of Arkansas.



§ 3-7-105 - Malt tax -- Reporting and payments.

(a) The excise tax levied on malt liquors by § 3-7-104 shall be reported and paid to the Director of the Department of Finance and Administration on or before the fifteenth day of the month following the month in which the wholesaler or other person authorized to sell malt liquors obtains delivery of such malt liquors from the supplier.

(b) The director shall provide forms necessary for reporting the tax due and shall enforce the tax pursuant to the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 3-7-106 - Shipping permits.

(a) (1) It shall be unlawful for any person to ship or transport or cause to be shipped or transported into the State of Arkansas any spirituous liquors, vinous liquors, wines other than Arkansas wines, or beer or malt beverages from points without the state without first having obtained a permit from the Director of the Alcoholic Beverage Control Division.

(2) No railroad company, express company, bonded truck company or truck line operating under a certificate or permit issued by the Arkansas State Highway and Transportation Department, nor any river transportation company shall receive for shipment or ship into this state any package or receptacle containing distilled spirits unless a copy of the permit showing that payment of the taxes as are required by law has been made shall accompany the shipment.

(3) The permit shall be in such form as may be prescribed by the director, and all such shipments into the state shall be governed by such rules and regulations as may be promulgated by the director.

(4) However, the railroad or express company or river transportation company shall not be required to obtain any permit to transport distilled spirits but shall be subject to all rules and regulations promulgated by the director.

(b) (1) It shall be unlawful for any person who is permitted by law to manufacture, sell, or transport spirituous liquors, vinous liquors, wines other than Arkansas wines, or beer or malt beverages to transport or cause spirituous liquors, vinous liquors, wines other than Arkansas wines, or beer or malt beverages to be transported by any means of transportation except as may be prescribed by the rules and regulations of the director.

(2) However, spirits may be transported by truck or wagon from and to freight or express depots, to and from the place or places of business of the permittees and upon the premises of the permittees, from and to one (1) place of business to another place of business of the permittee, provided that the owner of trucks or wagons transporting distilled liquor as aforesaid, excepting trucks and wagons owned and operated by a railroad or express company, or bonded truck company or truck line operating under a certificate or permit issued by the Arkansas State Highway and Transportation Department, or a river transportation company, or by the person permitted by law to manufacture, sell, or transport spirituous liquors, vinous liquors, wines other than Arkansas wines, or beer or malt beverages shall procure a permit to engage in transportation and shall execute a bond satisfactory in amount, form, and as to surety, to be approved by the director, conditioned upon the lawful transportation of spirituous liquors, vinous liquors, wines other than Arkansas wines, or beer or malt beverages.



§ 3-7-107 - Enforcement -- Rules and regulations.

(a) Sections 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110 shall be administered and enforced by the Director of the Alcoholic Beverage Control Division and the Director of the Department of Finance and Administration.

(b) The Director of the Alcoholic Beverage Control Division and the Director of the Department of Finance and Administration are authorized and directed to issue permits as provided for in §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110, for the manufacture, sale, and transportation of distilled spirits and to enforce the license tax provisions of §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110 and the collection of the license taxes imposed hereby and to promulgate reasonable rules and regulations for those purposes.



§ 3-7-108 - Disposition of funds.

All taxes, penalties, and costs collected by the Director of the Department of Finance and Administration under the provisions of §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110 shall be general revenues and shall be deposited in the State Treasury to the credit of the State Apportionment Fund. The Treasurer of State, on or before the fifth day of the month next following the month during which such funds shall have been received by him or her, shall allocate and transfer the funds to the various State Treasury funds in the proportions to each as provided by law, after first transferring to the General Revenue Fund of the State Apportionment Fund an amount equivalent to the cost of collection and other charges as also provided by law.



§ 3-7-109 - Delinquent taxes.

On the failure of any person, liable therefor, to pay the taxes imposed by §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110 within fifteen (15) days after the taxes have become due, he or she shall be deemed delinquent. A penalty of twenty percent (20%) on the amount of license tax due shall attach. The Auditor of State shall at once cause proceedings to be instituted for the collection of the license tax, with such interest and penalties as may be provided by law for the collection of other taxes.



§ 3-7-110 - Wrongful tax collections.

(a) No suit shall be maintained in any court to restrain or delay the collection or payment of the tax levied by §§ 3-7-101 -- 3-7-104 and 3-7-106 -- 3-7-110.

(b) The aggrieved taxpayer shall pay with or without protest the tax as and when required and may at any time within two (2) years from the date of the payment sue the state through its agent, the Auditor of State, in an action at law in any state or federal court otherwise having jurisdiction of the parties and subject matter for the recovery of the tax paid with legal interest thereon from the date of payment.

(c) If it is finally determined that the tax or any part thereof was wrongfully collected, for any reason, it shall be the duty of the Auditor of State to issue a warrant on the Treasurer of State for the amount of the tax so adjudged to have been wrongfully collected together with legal interest thereon. The Treasurer of State shall pay the warrant amount at once, in preference to other warrants or claims against the state.

(d) A separate suit need not be filed for each individual payment made by any taxpayer, but a recovery may be had in one (1) suit for as many payments as may have been made.



§ 3-7-111 - Additional taxes.

(a) (1) In addition to all other fees and taxes now imposed by law, there are levied and shall be collected the following additional fees and taxes:

(A) An additional tax of five cents (5cent(s)) per case on each case of native wine produced and sold in this state, including light wines, wine coolers, and any other mixture containing the fermented juices of grapes, berries, fruits, or vegetables regardless of the percentage of alcoholic content, the tax to be paid by the manufacturer of the wine;

(B) A consumer enforcement tax of twenty-five cents (25cent(s)) per thirty-two-gallon barrel of beer that may be passed on by the retailer to the consumer or may be absorbed by the retailer, the tax to be collected by the beer wholesalers acting as agent for the state;

(C) In addition to the fee imposed for the privilege of operating a dispensary under § 3-4-604, an additional fee of four hundred fifty dollars ($450) for the issuance of each permit; and

(D) In addition to the permit fee now imposed under § 3-4-605 for the privilege of storing, transporting, and selling at wholesale spirituous, vinous, or malt liquors, an additional tax of nine thousand three hundred dollars ($9,300).

(2) All additional permit fees and taxes imposed under subdivisions (a)(1)(B)-(D) of this section shall be levied and collected in the same manner as now provided by law.

(3) The tax imposed by subdivision (a)(1)(A) of this section shall be reported monthly by the manufacturer on all sales made in the State of Arkansas to Arkansas wholesalers, retailers, or consumers, and the manufacturer shall remit the tax with each report.

(4) All additional permit fees and taxes levied by subdivisions (a)(1)(A)-(D) of this section shall be deposited into the State Treasury as general revenues and credited to the State Apportionment Fund. These amounts shall be allocated and transferred to the various funds, fund accounts, and accounts participating in general revenues in the respective proportions to each as provided by law and shall be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.

(b) (1) There are levied and there shall be collected as provided by law and regulation:

(A) A tax at the rate of twenty cents (20cent(s)) per case on liquor, cordials, liqueurs, premixed spirituous liquors, and specialties having an alcoholic content of twenty-one percent (21%) or more by weight;

(B) A tax at the rate of five cents (5cent(s)) per case on liquor, cordials, liqueurs, premixed spirituous liquors, light spirituous liquors, and specialties having an alcoholic content of less than twenty-one percent (21%) alcohol by weight; and

(C) A tax at the rate of five cents (5cent(s)) per case on sparkling and still wines, including light wines, regardless of alcoholic content.

(2) These taxes shall be paid by the wholesaler and shall not be passed on by the wholesaler to the retailer or the public. These taxes shall be paid on all such merchandise sold or offered for sale in the State of Arkansas and shall be in addition to any and all other taxes heretofore or hereafter levied and collected on that merchandise.

(3) All taxes, penalties, fines, and costs received by the Director of the Department of Finance and Administration under the provisions of this subsection shall be deposited into the State Treasury as general revenues to the credit of the State Apportionment Fund. There those amounts shall be allocated to the various funds, fund accounts, and accounts participating in general revenues in the respective proportions to each as provided by law and shall be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.

(4) Any person who violates any of the provisions of this subsection shall be guilty of a violation and upon conviction shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 3-7-112 - Methods of identifying imported liquors.

The Department of Finance and Administration shall, by regulation, establish a method of identifying each case of spirituous liquors to be shipped into Arkansas, prior to such shipment, either by stamps affixed to the cases or by printed evidence of the destination.



§ 3-7-113 - Distillers and wholesalers -- Records.

Distilleries and wholesalers of spirituous liquors shall furnish records as may be required to determine and protect the tax interests of the state.



§ 3-7-114 - Wholesalers and retailers -- Obtaining liquor illegally -- Nonpayment of taxes.

(a) Failure of any wholesaler or retailer to obtain spirituous liquors from sources approved by the state for sale or to pay all taxes due on such liquors shall result in revocation of any alcoholic beverage permit held by the licensee.

(b) Further, such action shall be deemed to constitute fraud and shall be punishable as such.



§ 3-7-115 - Sacramental wine.

(a) All wines sold in the State of Arkansas for use as sacramental wine shall be exempt from all taxes levied on wine by the State of Arkansas.

(b) (1) Each container of sacramental wine sold in the state shall have attached to it a decal containing the words "Sacramental Wine".

(2) The decal shall be provided and attached to the containers by wineries selling sacramental wine in this state.



§ 3-7-116 - Tax rebate for qualified manufacturers.

(a) For purposes of this section:

(1) "Barrel" means thirty-one gallons (31 gals.) of liquid;

(2) "Beer" means any fermented liquor made from malt or any substitute and having an alcoholic content of not more than five percent (5%) by weight;

(3) "Malt beverage" means any liquor brewed from the fermented juices of grain and having an alcoholic content of not less than five percent (5%) or more than twenty-one percent (21%) by weight;

(4) (A) (i) "Qualified manufacturer" means a person that manufactures a combined total of less than twenty-five thousand (25,000) barrels of beer and malt beverage during the twelve-month period immediately preceding the twelve-month period for which the rebate under this section is claimed.

(ii) "Qualified manufacturer" includes a person licensed under § 3-5-1201 et seq. or § 3-5-1401 et seq.

(B) (i) The maximum quantity of less than twenty-five thousand (25,000) barrels of beer and malt beverage shall be computed by combining all brands and labels of beer and malt beverage manufactured at all manufacturing facilities owned or controlled by the qualified manufacturer.

(ii) (a) The person shall validate its eligibility by furnishing copies of the following forms:

(1) Brewers Report of Operations (monthly or quarterly) TTB Form (OMB Number 1512-0052); or

(2) Its equivalent form as submitted to the United States Department of Treasury.

(b) The forms shall demonstrate that the combined manufactured barrels of beer and malt beverage are less than twenty-five thousand (25,000) barrels of beer; and

(5) "Wholesaler" means a person licensed by the Alcoholic Beverage Control Division as a wholesaler that purchases beer or malt beverage from a qualified manufacturer.

(b) (1) (A) A qualified manufacturer is entitled to a tax rebate equal to seven dollars and fifty cents ($7.50) per barrel of beer or malt beverage sold or offered for sale in Arkansas each calendar year by the qualified manufacturer or sold through its appointed wholesalers, if the qualified manufacturer or its wholesaler is required to report and pay tax under § 3-7-104(6) or § 3-5-1408(3) or § 3-7-104 on the beer or malt beverage first sold or offered for sale in this state.

(B) The tax rebate claimed each year by the qualified manufacturer under this section shall not exceed the annual tax liability of the qualified manufacturer and its wholesalers under § 3-5-1408(3) or § 3-7- 104 during the year requested.

(2) The first twelve-month period for which a qualified manufacturer may claim a rebate under this section begins January 1, 2007, for the year ending December 31, 2006.






Subchapter 2 - -- Special Retail Tax

§ 3-7-201 - Tax imposed -- Collection.

(a) (1) There is levied a special alcoholic beverage excise tax of three percent (3%) upon all retail receipts or proceeds derived from the sale of liquor, cordials, liqueurs, specialties, and sparkling and still wines. The tax shall be and is in addition to all other taxes now imposed and cumulative to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(2) Native wine sold at retail in this state shall be subject to the special alcoholic beverage excise tax levied upon all retail receipts or proceeds derived from the sale of liquor, cordials, liqueurs, specialties, and sparkling and still wines under the provisions of this section.

(b) It shall be the duty of every retailer in this state to collect the tax from the consumer in addition to the established retail price of beer, liquor, cordials, liqueurs, specialties, and sparkling and still wines and to file a return and remittance with the Director of the Department of Finance and Administration on or before the twentieth day of each calendar month for the preceding month.

(c) Failure to file the return and remittance on the due date shall be cause for the director to enter an assessment for the return and remittance and add as a penalty ten percent (10%) of the amount of tax found to be due.

(d) Returns shall be filed upon forms prescribed by the director in accordance with such regulations as the director may promulgate hereunder.

(e) The State Board of Education and the Department of Education shall fully budget, fund, and expend or commit to expend the general revenue replacing the revenue derived from the previously imposed special alcoholic beverage excise tax on beer in addition to any other funding provided by law for essential programs such as subsidized child care for low-income families, the Arkansas Better Chance Program, and the Child Care Development Fund in an amount equal to the appropriation level for the Arkansas Better Chance Program.

(f) (1) There is levied a special alcoholic beverage excise tax of one percent (1%) upon all retail receipts or proceeds derived from the sale of beer.

(2) The revenues derived from the excise tax on beer levied under subdivision (f)(1) of this section shall be deposited into the General Revenue Fund Account of the State Apportionment Fund to be distributed as general revenue.



§ 3-7-202 - Lien -- Procedure for obtaining.

(a) If the taxpayer fails to demand a hearing before the Director of the Department of Finance and Administration within twenty (20) days after an assessment of the tax due the state has been made under this subchapter or, if the taxpayer shall fail to pay the tax assessed by the director after a hearing and an order by the director establishing the tax, as hereinbefore provided, then the director may as soon as practicable thereafter issue to the circuit clerk of any county of the state a certificate certifying that the person therein named is indebted to the state for the tax established by the director to be due.

(b) The circuit clerk shall immediately enter upon the circuit court judgment docket the name of the delinquent taxpayer, the amount certified as being due, a short name of the tax, and the date of the entry upon the judgment docket.

(c) The entry shall have the same force and effect as an entry on the judgment docket of a judgment rendered by the circuit court of the county and shall constitute and be evidence of the state's lien upon the title to any interest in any real property of the taxpayer named in the certificate.

(d) The entry of the certificate as a judgment shall constitute, in addition to the force and effect above described, a lien also upon all personal property of the taxpayer named therein from the time of the entry of the certificate.

(e) The lien shall be in addition to any and all other liens existing in favor of the state to secure the payment of the unpaid tax, penalty, interest, and costs. The lien shall be paramount and superior to all other liens of whatever kind and character attaching to any of the property subsequent to the date of the entry upon judgment docket.



§ 3-7-203 - Lien -- Execution.

(a) On the entry of the certificate of the Director of the Department of Finance and Administration, the circuit clerk shall issue an execution directed to the sheriff of the county, commanding him or her to levy upon and against all real and personal property of the taxpayer, which execution shall be by the clerk placed in the hands of the sheriff for levying thereon. The director shall thereby have all the remedies and may take all the proceedings for the collection of the tax which may be had or taken upon the recovery of a judgment at law.

(b) The execution shall be issued and be served or executed in the same manner as now provided for the issuance and service of executions upon judgments rendered by the circuit courts of this state.

(c) The circuit clerks and the sheriffs shall be entitled to receive the same fees now provided for by law in such matters. The fees shall be collected from the taxpayer by the sheriff in addition to the tax, penalties, and interest included in the certificate of indebtedness.

(d) However, in the event the sheriff is unable, after diligent effort, to effect collection of the tax, interest, penalties, and costs, the director shall be empowered and authorized to pay such fees as are properly shown to be due to the clerk and sheriff out of the Miscellaneous Tax Refund Account.



§ 3-7-204 - Alternative remedies.

Nothing in this subchapter shall preclude the Director of the Department of Finance and Administration from resorting to any other legal means of collecting taxes as may now be provided by law. The issuance of a certificate of indebtedness, the entry thereof by the clerk, and the levy of execution, as provided herein, shall not constitute an election of remedies in respect to the collection of the tax.



§ 3-7-205 - Disposition of funds.

All taxes, interest, penalties, and costs received by the Director of the Department of Finance and Administration under the provisions of this subchapter shall be general revenues and shall be deposited in the State Treasury to the credit of the State Apportionment Fund. The Treasurer of State shall allocate and transfer the revenues to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.






Subchapter 3 - -- Payment by Wholesalers and Importers

§ 3-7-301 - Due date.

Each licensed wholesale distributor and importer of spirituous liquors shall pay the excise tax required by law on the beverages on or before the fifteenth day of the month following the calendar month in which they are first received within this state by the wholesale distributor and importer.



§ 3-7-302 - Monthly report and payment.

(a) Each licensee responsible for the payment of excise tax shall file on or before the fifteenth day of each month a verified report on forms provided by the Director of the Department of Finance and Administration showing, for the preceding calendar month, the exact quantity of spirituous liquor:

(1) Constituting the beginning and ending inventory for the month;

(2) Shipped to him or her from outside this state and received by him or her in this state;

(3) Sold or disposed of by him or her in this state;

(4) Sold by him or her in this state to an agency of the armed forces of the United States, to which sale the excise tax is not applicable and for which the wholesaler would be entitled to credit for taxes previously paid; and

(5) Returned to the manufacturer, to which transfer the excise tax is not applicable and for which the wholesaler would be entitled to credit for taxes previously paid.

(b) The report on forms prescribed by the director shall also show the amount of excise tax payable after allowance for all proper deductions for all spirituous liquors received by him or her in this state and shall include such additional information as the director may require for the proper administration of this subchapter.

(c) Payment of the excise tax levied by law in the amount disclosed by the report shall accompany the report and shall be paid to the director.



§ 3-7-303 - Records -- Penalties.

(a) Each wholesale distributor and importer of spirituous liquors required to file a return shall keep such complete and accurate books, papers, invoices, and other records as may be necessary to substantiate the accuracy of his or her report and the amount of excise tax due and shall retain the records for not less than three (3) years, subject to the use and inspection of the Director of the Department of Finance and Administration or his or her agents.

(b) Any person required by this subchapter to retain books, papers, invoices, and other records who fails to produce them upon demand by the director or his or her agent or agents of the Alcoholic Beverage Control Division or its successor agency, unless the failure to produce is due to providential or other causes beyond his or her control, shall be guilty of a Class A misdemeanor.



§ 3-7-304 - Delinquent tax penalties.

(a) If the excise tax due the State of Arkansas is not paid when due by the wholesale distributor or importer of spirituous liquors responsible therefor, there shall be added to the amount of the tax a penalty on unpaid excise tax equivalent to five percent (5%) thereof.

(b) If the delinquency continues for more than thirty (30) days, the licensee or permittee shall be subject to the revocation or suspension of his or her permit, in addition to recovery of the taxes or penalty through his or her bond.



§ 3-7-306 - Right to contract.

To strengthen enforcement of this subchapter, the wholesalers, importers, manufacturers, and suppliers to whom this subchapter is applicable shall have the right to contract with each other to provide a distribution system best adapted, under proper regulations, to ensure payment of the taxes provided by law and to minimize the possibility of tax loss to this state.



§ 3-7-307 - Rules and regulations -- Sales to the military.

The Director of the Department of Finance and Administration shall continue the present, and if necessary promulgate additional, rules and regulations to relieve wholesale distributors and importers from the liability of paying the excise tax levied and imposed on beverages covered by this subchapter which are sold to agencies of the armed forces of the United States.






Subchapter 4 - -- Beer

§ 3-7-401 - Reports and payments.

(a) The Director of the Alcoholic Beverage Control Division is authorized and directed to adopt and issue rules and regulations to protect the revenue of this state, prescribing a reporting method for paying and collecting the excise tax on beer.

(b) The rules and regulations shall require the reports to be filed with the Alcoholic Beverage Control Division on or before the fifteenth day of the month following the month in which the wholesaler acquired possession of or title to the beer.

(c) The reports required by the regulations shall be in lieu of those provisions of § 3-7-106 relating to the necessity to obtain transportation permits for beer.

(d) The reporting method and payment thereunder, within the time prescribed by this section and in the manner prescribed by the director, shall constitute a compliance as to sale, purchase, import, warehousing, transporting, and handling of beer, the transportation of beer in this state, and the obtaining of a permit prior to the transportation of beer into this state pursuant to § 3-7-106.



§ 3-7-403 - Penalty for noncompliance.

(a) If any licensee or permittee fails to file a report on the fifteenth day of each month as provided in § 3-7-401, the sum of five dollars ($5.00) for each day the licensee or permittee is in default shall be added to and become a part of the tax as an additional tax.

(b) If any licensee or permittee fails to pay the excise tax within the time prescribed for payment by the Alcoholic Beverage Control Board, a penalty of five percent (5%) of the amount of the excise due shall be added to the tax.



§ 3-7-404 - Rules and regulations.

(a) The rules and regulations required by § 3-7-401 pertaining to a reporting method for paying and collecting excise tax on beer shall be adopted and promulgated by the Director of the Department of Finance and Administration.

(b) The rules and regulations shall be jointly enforced by both the Director of the Department of Finance and Administration and the Alcoholic Beverage Control Board.

(c) The Director of the Alcoholic Beverage Control Division shall have authority to promulgate rules and regulations pertaining to the possession, transportation, or importation of beer into the State of Arkansas.

(d) The express purpose of this section is to carry out the intention of §§ 3-7-401 -- 3-7-403 to provide authority for protecting the state against loss of revenues derived from the levy of the excise tax on beer. The Director of the Department of Finance and Administration shall have full authority to adopt whatever rules and regulations he or she may deem necessary to this end.






Subchapter 5 - -- Wine

§ 3-7-501 - Rules and regulations generally.

(a) The Director of the Department of Finance and Administration is authorized and directed to adopt and issue rules and regulations to protect the revenues of this state by prescribing a reporting method for paying and collecting the tax on wines.

(b) Regulations shall provide a method of tax credit for wines sold to United States military installations or returned to the manufacturer, on which excise taxes are not required.

(c) There will be no change in the present system of reporting the tax on native Arkansas wines.



§ 3-7-502 - Reports and payment.

The rules and regulations shall require reports to be filed with the Director of the Department of Finance and Administration on or before the fifteenth day of the month following the month in which the wholesaler or importer of wines shall obtain delivery of wines from the supplier. The tax due shall accompany this report.



§ 3-7-504 - Penalties for noncompliance.

(a) If any licensee or permittee shall fail to file the report and pay the taxes required by § 3-7-502 within the time provided herein, a penalty of five percent (5%) shall be added to the tax.

(b) If the delinquency continues for more than thirty (30) days, the licensee or permittee shall be subject to the revocation or suspension of his or her permit, in addition to recovery of the taxes and penalty through his or her bond.



§ 3-7-505 - Joint enforcement.

The Director of the Department of Finance and Administration and the Alcoholic Beverage Control Division or its successor agency shall jointly enforce the provisions of this subchapter.



§ 3-7-506 - Native wines.

(a) All producers and manufacturers of native Arkansas wine shall report monthly on all sales made in Arkansas to Arkansas wholesalers, retailers, or consumers and shall remit the gallonage tax provided by law with the report. However, wine manufactured in Arkansas for export from the state shall not be subject to the gallonage tax upon domestic wine.

(b) It shall not be necessary for producers or manufacturers to affix a tax stamp to individual bottles or containers, but they must indicate on the manufacturer's label on each bottle or container in an appropriate manner that the gallonage tax thereon has been paid.

(c) All such gallonage tax shall continue to be general revenues and shall be deposited in the State Treasury and shall be credited to the respective funds and used for the respective purposes provided in the Revenue Stabilization Law, § 19-5-101 et seq.









Chapter 8 - Local Option

Subchapter 1 - -- General Provisions

§ 3-8-101 - When elections held.

Local option elections to determine the legality or illegality of the manufacture, sale, bartering, loaning, or giving away of intoxicating liquors shall be held only on the regular biennial November general election days.



§ 3-8-102 - Effect of dry vote -- Retail dealers.

(a) Retail dealers in alcoholic beverages shall be allowed a period of sixty (60) days in which to dispose of stock after the final determination of the results of local option election by which the political subdivision in which the dealer is located shall have voted against the manufacture and sale of alcoholic beverages.

(b) During the sixty-day period defined in subsection (a) of this section, the retailer may not purchase any alcoholic beverages, but must restrict his or her business to the sale of those items on hand as of the date the election results are finally determined.

(c) As used in this section, "final determination" means the date of certification of the results of an uncontested election or, if contested, the date of the issuance of the mandate by the court finally determining an election contest.



§ 3-8-103 - Effect of dry vote -- Wholesalers and manufacturers.

(a) It shall be lawful for any warehousing and office facility used by an authorized wholesaler of alcoholic beverages or manufacturing facility of a producer of native wines, or the manufacturing facility of a producer of beer, or the facilities of an alcoholic beverage distiller, blender, or rectifier, to continue in operation and to sell or give away, where previously authorized by law, such products in the facilities or existing restaurants appurtenant thereto, and utilized to promote the word-of-mouth advertising of such products, after the political subdivision in which such facility is located votes against the manufacture or sale of alcoholic beverages, provided that the facilities were in use or under construction for use prior to the filing of the petitions for local option election.

(b) Sales from the establishment shall be limited to sales to authorized retailers or native wine wholesalers for resale in areas where the sale of alcoholic beverages is lawful.






Subchapter 2 - -- Proceedings Pursuant to Initiated Act

§ 3-8-201 - Definition.

As used in this subchapter, unless the context otherwise requires, "intoxicating liquor" includes any beverage containing more than one-half of one percent (0.5%) of alcohol by weight.



§ 3-8-202 - Sections 3-8-201 -- 3-8-203, 3-8-205 -- 3-8-209 cumulative -- Construction.

It is expressly declared that §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209 shall be cumulative to the liquor laws now in force in this state. These sections shall at all times be construed so as to permit, upon petition of fifteen percent (15%) of the qualified electors in any area to be affected, the qualified voters therein at one (1) election to determine whether or not all alcoholic beverages, including all kinds and types of whiskey, beer, and wine, shall be manufactured or sold, bartered, loaned, or given away therein.



§ 3-8-203 - Applicability of §§ 3-8-201 -- 3-8-203, 3-8-205 -- 3-8-209.

Nothing in §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209 is to be construed to affect manufacturers who sell their product exclusively to wholesalers.



§ 3-8-204 - Petition procedure.

(a) Every petition for a local option election shall be prepared in accordance with Initiated Act No. 1 of 1942, §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209, and it shall be filed and the subsequent proceedings thereupon shall be had and conducted in the manner provided for county initiated measures by Arkansas Constitution, Amendment 7, and enabling acts pertaining thereto.

(b) Every petition for a local option election under Initiated Act No. 1 of 1942, §§ 3-8-201 - 3-8-203 and 3-8-205 - 3-8-209, shall be prepared substantially in the form provided for initiative petitions in § 7-9-104, except that the petitions shall be directed to the county clerk instead of to the Secretary of State.

(c) All petitions shall have attached thereto the form of verification and shall be signed by the person circulating the petitions in the same form or manner as is provided in § 7-9-109.

(d) In all other respects, the petitions shall be circulated and sufficiency thereof shall be determined, and may be reviewed in the same manner and procedure, insofar as are applicable thereto, as provided in Acts 1935, No. 4 [repealed], for initiated county measures.

(e) Any person who is a qualified elector of the State of Arkansas and who is a resident and registered voter of the county, municipality, ward, precinct, or other defined area in which a local option election is being requested by petitions under Initiated Act No. 1 of 1942, §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209, may sign the local option petition in his or her own proper handwriting and not otherwise.

(f) A person shall be guilty of a Class A misdemeanor if that person:

(1) Signs any name other than his or her own to any petition;

(2) Knowingly signs his or her name more than once to any petition;

(3) Knowingly signs a petition when he or she is not legally entitled to sign a petition;

(4) Knowingly and falsely misrepresents the purpose and effect of the petition for the purpose of causing anyone to sign the petition.

(5) Acting in the capacity of canvasser, knowingly makes a false statement on a petition verification form; or

(6) Acting in the capacity of a notary, knowingly fails to witness a canvasser's affidavit either by witnessing the signing of the instrument and personally knowing the signer or being presented with proof of identity of the signer.

(g) (1) The provisions of this section are intended to be supplemental to Initiated Act No. 1 of 1942, §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209, and to establish reasonable and necessary provisions for providing safeguards in the form of petitions and the circulation thereof and to prohibit unauthorized persons from signing the petitions.

(2) Therefore, the provisions of this section shall be deemed to repeal only such parts of the Initiated Act No. 1 of 1942, §§ 3-8-201 - 3-8-203 and 3-8-205 - 3-8-209 as may be specifically inconsistent herewith.



§ 3-8-205 - Determination of sufficiency of petition -- Calling of election.

(a) (1) When thirty-eight percent (38%) of the qualified electors shall file petitions with the county clerk of any county within this state praying that an election be held in a designated county, township, municipality, ward, or precinct to determine whether or not licenses shall be granted for the manufacture or sale or the bartering, loaning, or giving away of intoxicating liquor within the designated territory, the county clerk within ten (10) days thereafter shall determine the sufficiency of the petition.

(2) The total number of voters registered as certified by the county clerk to the Secretary of State by the first of June of each year pursuant to Arkansas Constitution, Amendment 51 shall be the basis upon which the number of signatures of qualified electors on petitions shall be computed.

(3) A person shall be a registered voter at the time of signing the petition.

(b) If it is found that thirty-eight percent (38%) of the qualified electors have signed the petition, the county clerk shall certify that finding to the county board of election commissioners, and the question shall be placed on the ballot in the county, township, municipality, ward, or precinct at the next biennial general election as provided in § 3-8-101.

(c) (1) If an appeal is taken from the certification of the county clerk, it shall be taken within ten (10) days and shall be considered by the circuit court within ten (10) days, or as soon as practicable, after the appeal is lodged with the court.

(2) The circuit court shall render its decision within thirty (30) days thereafter.

(d) If an appeal is taken, the election shall be had no sooner than sixty-five (65) days after the appeal is determined, if the decision is in favor of the petitioners.

(e) (1) (A) The decision shall be certified immediately to the county board of election commissioners, and the day for the election shall be fixed by the county board of election commissioners for not earlier than sixty-five (65) days nor later than ninety (90) days after the certification of the decision of the circuit court.

(B) Any appeal from the final decision of the circuit court shall be taken within ten (10) days and shall be advanced and immediately determined by the Supreme Court.

(2) In that event, the county board of election commissioners may, in its discretion, delay the election until after the final decision of the Supreme Court.

(3) If the decision is in favor of the petitioners, then the county board of election commissioners shall set the day for the election, which shall be not earlier than sixty-five (65) days nor later than ninety (90) days after the final decision of the Supreme Court.



§ 3-8-206 - Conduct of election.

(a) (1) The county board of election commissioners of the particular county shall cause the question to be placed on the ballot at the general election in the following form:

[] FOR the Manufacture or Sale of Intoxicating Liquors

[] AGAINST the Manufacture or Sale of Intoxicating Liquors.

(2) Each elector shall be instructed on the ballot to vote FOR or AGAINST the question by placing an appropriate mark.

(b) The county board of election commissioners shall count the votes cast on the question of the manufacture and sale of alcoholic beverages in the designated area and shall deliver its certificate declaring the result of the election, together with the election returns, within three (3) days after the date of the election, to the county clerk of the county.

(c) Upon petition of twenty-five (25) interested legal voters in the territory affected, within ten (10) days after the date of the election, the county board of election commissioners shall immediately recount the votes and declare the result of the election as determined by such recount.

(d) Within twenty (20) days after the election, the county court shall make and have entered of record its order declaring the result of the election.

(e) The costs of any elections held under the provisions of this subchapter shall be paid by the county in the same manner as other costs of general elections.



§ 3-8-207 - Mandamus of county officials.

Upon petition of ten (10) interested legal voters in the territory affected, filed with the circuit clerk of the county in which proceedings are pending, the circuit court shall immediately by mandamus compel the county court or other officials to perform the duties imposed upon them under the provisions of this subchapter. The circuit court shall be open at all times for the purposes of this subchapter.



§ 3-8-208 - Election results -- Effects.

(a) If the majority of the electors voting on the issue at the election vote for the manufacture or sale of intoxicating liquors, then it shall be lawful for the Director of the Alcoholic Beverage Control Division to continue to issue licenses or permits for such manufacture or sale within the designated territory as if no election had been held.

(b) If a majority of the electors voting at the election vote against the manufacture or sale of intoxicating liquors, then it shall be unlawful for the Director of the Alcoholic Beverage Control Division or any county or municipal official to issue any license or permit for the manufacture, sale, barter, loan, or giving away of any intoxicating liquor as defined in this subchapter unless and until the prohibition shall be repealed by a majority vote as provided for in §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209.

(c) In either case, a period of at least four (4) years shall elapse before another election on the same subject may be held in the territory affected.

(d) If a majority of electors voting on the issue at any such election vote against the manufacture or sale of intoxicating liquors, any license or permit which has already been issued, authorizing the manufacturing or sale or the bartering, loaning, or giving away of intoxicating liquor within the territory affected shall be immediately cancelled, and the unearned part of the license or permit fee shall be returned. It shall then be unlawful for any person, firm, or corporation to manufacture, sell, barter, loan, or give away any intoxicating liquor within the territory covered by the petition.



§ 3-8-209 - Sales or furnishing place for sale in dry territory prohibited -- Penalty.

(a) It shall be unlawful for any person, firm, or corporation to manufacture, sell, barter, loan, or give away intoxicating liquor in any county, township, municipality, ward, or precinct in which the manufacture or sale of intoxicating liquor is or shall be prohibited under the provisions of Initiated Act No. 1 of 1942, §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209.

(b) (1) Upon a first conviction, any person or officers of any firm or corporation that shall manufacture, sell, barter, loan, or give away any intoxicating liquor in any territory which has been made dry under the provisions of this subchapter shall be guilty of a violation and shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(2) For a second conviction, he or she shall be guilty of a violation and fined not less than two hundred dollars ($200) nor more than two thousand dollars ($2,000), and for any subsequent conviction shall be guilty of a Class D felony.

(c) Any person or officers of a firm or corporation that knowingly furnishes or rents a house, room, wagon, vehicle, or any conveyance or thing in which intoxicating liquor is manufactured or sold, bartered, loaned, or given away in violation of prohibition secured under the provisions of this subchapter is declared to be a particeps criminis and upon conviction shall be subject to the same punishment as the principal. The house, room, wagon, vehicle, conveyance, or other thing in which the intoxicating liquor is manufactured or sold, bartered, loaned, or given away shall be liable for all fines adjudged against either the principal or the particeps criminis, or both, as defined in this subsection.



§ 3-8-210 - Authority to continue to issue sale permits.

The Alcoholic Beverage Control Division shall have the authority to continue to issue permits for the sale of beer and of vinous, spirituous, and malt liquors in any political subdivision of the State of Arkansas of the same kind and type issued prior to July 4, 1996, provided that the electorate of such political subdivision has not since July 4, 1996, held an election under the provisions of Initiated Act No. 1 of 1942, §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209.






Subchapter 3 - -- Proceedings Pursuant to 1935 Act

§ 3-8-301 - Exceptions from act.

The provisions of this act shall not apply to any manufacturer or wholesale dealer who, in good faith and in the usual course of trade, sells, by the wholesale, in quantities of not less than five (5) gallons, delivered at one (1) time, not to be drunk on the premises. The provisions of this act shall not apply to dispensaries, hotels, restaurants, or clubs unless it is written in the petition, notice, and order for the election that provisions of this law and prohibition shall apply to dispensaries, hotels, restaurants, or clubs; if not so written, then licensed dispensaries, hotels, restaurants, or clubs may sell for medicinal purposes in the manner provided in this act.



§ 3-8-302 - Petition and order for election.

(a) Upon application by written petition, signed by a number of legal voters in any county, city, town, district, or precinct to be affected equal to thirty-five percent (35%) of the qualified voters, it shall be the duty of the judge of the county court in the county at the next regular term thereof, after receiving the petitions, to make an order on his or her order book directing an election to be held in the county, city, town, district, or precinct to be affected thereby, on some day named in the petition no earlier than sixty (60) days after the application is lodged with the judge of the court. However, in counties having two (2) judicial districts, the legal voters in either district may petition for an election and the election can only affect the judicial district where the election may be held.

(b) The order shall direct the sheriff or other officer of the county, who may be appointed to hold the election, to open a poll at each and all of the voting places in the county, city, town, district, or precinct on the appointed date, for the purpose of taking the sense of the legal voters of the county, city, town, district, or precinct, who are qualified to vote at elections for county officers, upon the proposition whether or not spirituous, vinous, or malt liquors shall be sold, bartered, or loaned therein.



§ 3-8-303 - Election costs deposited.

The county court shall not make the order for the election until the persons signing the petition have deposited with the county judge, in money, an amount sufficient to pay for printing or posting advertisements as provided for, and the fees of the clerk making entries in the order book.



§ 3-8-304 - Notice and conduct of election.

(a) It shall be the duty of the county clerk to give the sheriff of the county, or the officer as may be appointed to hold the election, a certified copy of the order of the county court as it appears on the order book within five (5) days after the order is made.

(b) It shall be the duty of the sheriff or other officer to have the order published in some weekly or daily paper published in the county for at least two (2) weeks before the election and also to advertise the order by printed or written handbills posted at some conspicuous place in each precinct in the county, for the same length of time, and when the election is held for the entire town, district, or precinct of any county, then at five (5) conspicuous places therein for the same length of time. In any case, if there is no weekly or daily newspaper published in the county or if the proprietor of the newspaper refuses to publish the notice, the printed or written handbills, posted as before provided for, shall be sufficient notice.

(c) The sheriff or other officer shall have the advertisement and notices herein provided for published and posted as herein required within seven (7) days after he or she receives the order of the county court.

(d) All elections provided for in this act shall be held by the officers who would be qualified to hold elections for county officers, and they shall be selected in the same way, and all elections provided for herein shall be held in accordance with the provisions of the general election laws of the state.



§ 3-8-305 - Elections for entire county, district, or city -- Effect.

(a) (1) No election in any town, city, district, or precinct of a county shall be held under this subchapter on the same day on which an election for the entire county is held.

(2) When an election is held in an entire county and a majority of the legal votes cast at the election are against the sale, barter, or loan of spirituous, vinous, malt, or other intoxicating liquors, then it shall not be lawful to sell, barter, or loan any liquors in any portion of the county.

(3) If, at an election for the entire county, the majority of the legal votes cast are in favor of the sale, barter, or loan of any liquors, the election shall not operate to make it legal to grant license to sell, barter, or loan such liquors in any territorial division of the county from which the sale, barter, or loan has been excluded by an election held under this subchapter, but the status of the territorial division shall remain as if no election had been held.

(b) (1) No election shall be held in any election precinct under this act on the same day on which an election is held for the district or city of which the precinct is a part.

(2) If, at an election held for the entire district or city, the majority of legal votes cast shall be in favor of the sale, barter, or loan of spirituous, vinous, malt, or other liquors, then the status in the several precincts thereof shall remain as it was before the election.

(3) If the majority should be against the sale, then the sale, barter, or loan of such liquors shall be unlawful in every portion of the district or city.



§ 3-8-306 - Certificate of election results.

(a) If it shall be found that a majority of the legal votes cast at any election provided for in this subchapter were given for or against the manufacture, sale, barter, loan, or giving away of any intoxicating liquors in the county, city, town, district, or precinct, it shall be the duty of the county board of election commissioners to certify that fact. The certificate shall be delivered to the clerk of the county court with a map or plat of the area covered by the election results and safely kept by him until the next regular term of the county court.

(b) At the next regular term, the judge of the county court shall have the certificate spread upon the record of his court.

(c) The entry of the certificate in the record or a certified copy thereof shall be prima facie evidence in any or all proceedings under this act.

(d) When the local option results have been spread of record by the county clerk, the county clerk shall notify the Alcoholic Beverage Control Division of the results of the local option elections within thirty (30) days after the certificate has been spread of record. The notification submitted to the division shall include a certified copy of the election results and a map or plat of the area covered by the election results.



§ 3-8-307 - Effect of vote against sale.

If, at any election provided for in this act, a majority of the legal votes cast are against the sale, barter, or loan of spirituous, vinous, or malt liquors, then the sale, barter, or loan of any such liquors shall be unlawful in such county, city, town, district, or precinct, as the case may be, except as provided, unless at a subsequent election held under this act, a majority of the legal votes cast shall be in favor of the sale of the liquors.



§ 3-8-308 - Applicability of election laws -- Violations.

(a) If, at any election provided for in this act, any person shall vote who is not entitled to vote under the laws of this state at elections for county officers, he or she shall be punished as for a violation of the general laws on elections.

(b) All general laws to protect the purity of elections shall be applicable to this act.



§ 3-8-309 - Contests of elections.

(a) Any election held under this act may be contested as provided for in this section.

(b) (1) Any number of the citizens and legal voters, but not less than ten (10), of the county, city, town, district, or precinct in which the elections have been held, shall have the right to contest any election held under this act and shall be designated the contestants.

(2) The contestants shall file, within ten (10) days after the final action of the examining board, in the office of the clerk of the county court a written statement of the grounds of the contest. They shall cause a copy of the statement to be served on the county judge and shall give notice thereof by written or printed notice to be posted at the courthouse door of the county, and in three (3) or more public places in the county, city, town, district, or precinct in which the election has been held. They shall cause the notice to be published in some newspaper of the county, when possible, for two (2) consecutive issues, commencing not later than the first issue of the paper after filing the statement.

(3) When a notice of the contest shall be executed on the county judge, the certificate shall not be recorded.

(c) Any number of the citizens and legal voters, not less than ten (10), of the county, city, town, district, or precinct in which the election has been held, may resist the contest by filing in the office of the clerk of the county court a statement controverting the grounds of the contestants and may state any additional grounds to sustain the election, and they shall be designated as the contestees.

(d) The contest shall be heard and determined by the same board which, by law, is authorized and empowered to hear and determine a contest of an election for county officers. The same provisions of the statutes shall apply to the contest of any election held under this act as are provided for the contest of any election for county officers, except as provided in this section.

(e) Notice for the taking of depositions or other proceedings in the contest may be executed on the person whose name appears first as contestant or contestee, which shall be deemed notice to all his or her associates.

(f) In case the required number shall fail to appear as contestees, ex parte testimony shall be competent before the contesting board.

(g) The trial of the case shall be on the fourth Monday after the filing in the county clerk's office of the grounds of the contest; however, the board, for good cause, may allow further time.

(h) The decision of the board shall be given in writing and signed in triplicate. One (1) copy shall be delivered to the contestants and one (1) copy to the contestees, and the other shall be delivered to the county clerk of the county in which the contest is pending, which shall be entered on the record of the county court.

(i) If the decision of the board is that a majority of the legal votes cast at the election were against the sale of such liquors, the entry of the decision shall have the same effect as the recording of the certificates of the examining board as provided in § 3-8-306.

(j) The contestants or contestees shall have the right to appeal from the decision of the board to the circuit court of the county where the contest is pending, in the same way as appeals are taken from the lower courts to the circuit court. An appeal from the circuit court may be taken as provided by law.

(k) The cost of the contest shall be adjudged against the unsuccessful parties.



§ 3-8-310 - Effect of voting for or against sale -- Penalty for unlawful sales.

(a) (1) Whenever a local option election shall be held in any county, city, town, district, or precinct in this state and a majority of the votes cast at the election shall be in favor of prohibiting the sale of liquor in the territory in which the election shall have been held, the law prohibiting the sale shall be in full force and effect at the expiration of sixty (60) days from the date of the entry of the certificate of the canvassing board in the record of the county court.

(2) After the expiration of sixty (60) days, no liquor license theretofore issued in the territory under the laws of this state shall be of any force or effect whatever, but the owner of the license shall be entitled to recover from the county, city, town, district, or precinct to which the license money was paid, the proportional part thereof as the unexpired period of license bears to the whole of the year.

(b) (1) Upon conviction, any person who shall sell, barter, or loan directly or indirectly any such liquors in the city, county, town, district, or precinct after sixty (60) days shall be guilty of a Class C misdemeanor.

(2) Upon conviction, any person who knowingly furnishes or rents a house, room, wagon, or any conveyance or thing in which spirituous, vinous, or malt liquors are sold, bartered, or loaned, in violation of this act, shall be guilty of a violation and fined not less than sixty dollars ($60.00) nor more than one hundred dollars ($100). The house, wagon, vehicle, or other thing in which the liquors were sold, bartered, or loaned shall be liable for all fines adjudged against the person selling, bartering, or loaning the same.

(c) In the event that a majority of the votes cast at the election shall be in favor of the sale of liquors, then no license shall be granted to any person, firm, or corporation to sell such liquors in the territory until after the expiration of the aforesaid sixty (60) days, if the issuing of the liquor license was in that territory prohibited by law prior to the holding of the election.



§ 3-8-312 - Sale, barter, or possession for sale or barter in dry area -- Penalties.

(a) It shall be unlawful for any person, firm, or corporation to sell or barter, or possess for purposes of sale or barter, any intoxicating liquor or beverage in any county, township, municipality, ward, or precinct in which the sale or barter of intoxicating liquor or beverage is or shall be prohibited by law.

(b) (1) Upon first conviction, any person or officers of any firm or corporation that shall do so shall be guilty of a violation and shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(2) The person or officers of a firm or corporation for a second conviction shall be guilty of a violation and fined not less than two hundred dollars ($200) nor more than two thousand dollars ($2,000).

(3) For any subsequent conviction, the person or officers of a firm or corporation shall be guilty of a Class D felony.

(c) The defendant shall be specifically charged with violating the felony provision of this section.

(d) Bond forfeitures under this section or any statute or municipal ordinance of this state prohibiting the unlawful sale or barter or possession for sale or barter of any intoxicating liquor or beverage shall be considered as a conviction in determining whether or not the defendant is properly charged with a second offense or a felony as set out in this section.



§ 3-8-313 - Indictment.

(a) In an indictment for a violation of any provision of this act or for a violation of any act amendatory hereof, it shall not be necessary to allege that a vote was taken or any election held, or any other step relative thereto.

(b) It may be simply stated that the act or acts charged were committed in a territory where this act was in force, and in the indictment it shall be sufficient to designate this act as the local option law.



§ 3-8-314 - Bond for multiple violations.

(a) On the second or any subsequent conviction for a violation of this act or any of its amendments, the court shall require the defendant to execute bond in the sum of two hundred dollars ($200) to be of good behavior for the period of twelve (12) months.

(b) The court may, in its discretion, increase the amount of the bond. If the bond is not given, the defendant shall be committed to the county jail for a period not exceeding ninety (90) days, to be fixed by the court.



§ 3-8-315 - C.O.D. shipments.

(a) All the shipments of spirituous, vinous, or malt liquors to be paid for on delivery, commonly called "C.O.D. shipments", into any county, city, town, district, or precinct where this act is in force shall be unlawful and shall be deemed sales of such liquors at the place where the money is paid or the goods delivered.

(b) The carrier and his or her agents selling or delivering such goods shall be liable jointly with the vendor thereof.



§ 3-8-316 - Act given in charge to grand jury.

It shall be the duty of the judges of the circuit courts to give this act in charge to the grand juries of the counties within their jurisdiction.



§ 3-8-317 - Wholesale of intoxicating liquor in prohibited territory.

(a) It shall be unlawful to sell by wholesale any spirituous, vinous, malt, or other intoxicating liquor, regardless of the name by which it is called, except manufacturers selling liquor of their own make at the place of manufacture to a wholesale dealer or a licensed retail dealer, in any county, city, town, district, or precinct where the sale of liquor has been prohibited by vote of the people under the local option law.

(b) Any person violating this act shall be deemed guilty of violating the local option law and shall be subject to trial and punishment according to the provisions of the local option law and its amendments.






Subchapter 4 - -- Beer and Light Wine

§ 3-8-401 - Beer and light wine.

(a) At each general election for state and county offices, there may be submitted to the qualified electors of any county in the State of Arkansas so desiring, in the manner provided for the submission in a county of the question under the initiative and referendum provisions of the Constitution and laws of the State of Arkansas, the question as to whether the sale of beer and light wine containing alcohol not in excess of five percent (5%) by weight shall or shall not be permitted within the county for two (2) years in case the matter is voted on at a general election.

(b) In voting upon the question, the electors shall have printed or written upon their ballot, "FOR the sale of beer and light wines" or "AGAINST the sale of beer and light wines".

(c) The election shall be held at the same time and place and in the same manner as other elections. All returns shall be canvassed, sealed, and forwarded by the officers of the election to the county board of election commissioners of the county voting thereon.

(d) The board shall canvass the votes and certify the results thereof to the clerk of the circuit court of the county to be by him or her filed in his or her office, which certificate shall be prima facie evidence of the legal or illegal sale of beer and light wine in the county.

(e) Each and every county voting against the sale of beer and light wine shall not participate in any revenue for school purposes levied and collected under § 3-5-205 during the time the county or counties prohibited the sale of the beer and light wine.

(f) The expense of the election shall be borne by the petitioners calling the election.






Subchapter 5 - -- Petition for Local Option Elections

§ 3-8-501 - Definitions.

As used in this subchapter:

(1) "Dry" means that the manufacture, sale, barter, loan, or giving away of intoxicating liquors is unlawful in a prescribed area;

(2) "Intoxicating liquors" means all beverages containing more than one-half of one percent (0.5%) of alcohol by weight; and

(3) "Wet" means that the manufacture, sale, barter, loan, or giving away of intoxicating liquors is lawful in a prescribed area.



§ 3-8-502 - Local option elections in certain annexed areas.

(a) (1) (A) If an area meets the qualifications provided in subdivision (a)(1)(B) of this section, the residents of the area may petition the county clerk of the county for a local option election to determine whether off-premises retail beer permits and off-premises Arkansas native wine retail permits shall be issued within the annexed area.

(B) An area qualifies to hold a local option election under this subchapter if:

(i) The area has been annexed from a dry township into a wet contiguous and adjoining city or incorporated town;

(ii) The annexed area is separated from the remainder of the dry township by a four-lane divided highway; and

(iii) A nonbinding election was held between November 1, 2004, and January 1, 2005, in the annexed area on the issue of whether intoxicating liquors may be manufactured, sold, bartered, loaned, or given away within the annexed area.

(2) The petition requesting a local option election shall be prepared in the manner provided by § 3-8-204.

(3) (A) When thirty-eight percent (38%) of the qualified electors of the annexed area, as shown on county voter registration records, sign a petition requesting a local option election, the county clerk shall determine the sufficiency of the petition within ten (10) days of the filing of the petition.

(B) If the county clerk verifies that thirty-eight percent (38%) of the qualified electors of the annexed area have signed the petition, the county clerk shall certify that finding to the county board of election commissioners.

(C) The question shall be placed upon the ballot in the annexed area at the next biennial November general election, as provided in § 3-8-101.

(D) Any appeal of the order of the county court shall be taken in the manner provided by § 3-8-205(c)-(e).

(4) (A) The election shall be conducted in the manner provided by § 3-8-206(a) and (b).

(B) Upon petition of fifteen percent (15%) of the interested legal voters in the annexed area, within ten (10) days after the date of the election, the county board of election commissioners shall immediately recount the votes and declare the result of the election as determined by the recount.

(C) Within twenty (20) days after the election, the county court shall make and enter of record its order declaring the result of the election.

(D) The costs of any elections held under this subchapter shall be paid by the county in the same manner as other costs of general elections.

(5) Upon petition of fifteen percent (15%) of the interested legal voters in the annexed area filed with the circuit clerk of the county in which proceedings are pending, the circuit court shall immediately by mandamus compel the county court or other officials to perform the duties imposed upon them under this section.

(b) (1) If, at the local option election, a majority of the electors of the annexed area vote for the issuance of off-premises retail beer permits and off-premises Arkansas native wine retail permits within the annexed area, the Director of the Alcoholic Beverage Control Division may issue off-premises retail beer permits and off-premises Arkansas native wine retail permits within the annexed area.

(2) If a majority of the electors of the annexed area vote against the issuance of off-premises retail beer permits and off-premises Arkansas native wine retail permits, it shall be unlawful for the director or any county or municipal officer to issue any off-premises retail beer permit or off-premises Arkansas native wine retail permit until the prohibition shall be repealed by a majority vote as provided in this section.

(3) At least four (4) years shall elapse before another local option election may be held in the annexed area.









Chapter 9 - On-premises Consumption

Subchapter 1 - -- General Provisions

§ 3-9-101 - Nudity on premises prohibited -- Penalty -- Regulations.

(a) No person who has received a permit under any law of the State of Arkansas for the sale or dispensing of alcoholic beverages for on-premises consumption shall suffer or permit any person to appear on the permitted premises in such manner or attire as to expose to view any portion of the pubic area, anus, vulva, or genitals or any simulation thereof, nor suffer or permit any female to appear on the premises in such manner or attire as to expose to view any portion of her breast below the top of the areola or any simulation thereof.

(b) Any hotel-motel-restaurant mixed drink permittee or private club permittee violating this section shall be subject to the penalties prescribed in §§ 3-9-201 -- 3-9-214, 3-9-221 -- 3-9-225, and 3-9-232 -- 3-9-237 for the violation of those sections.

(c) The Alcoholic Beverage Control Board shall promulgate such regulations as it deems necessary for the implementation of this section.






Subchapter 2 - -- Alcoholic Beverages Generally

§ 3-9-201 - Legislative determinations and intent.

(a) The General Assembly reaffirms the policy of this state of strict enforcement of alcoholic beverage control laws and further reaffirms the policy of this state that the qualified electors of any city, county, or political subdivision thereof shall have the right of local option pursuant to Initiated Act No. 1 of 1942, as amended, §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209, to prohibit the manufacture or sale of intoxicating liquor therein.

(b) The General Assembly further declares and recognizes the principle of freedom of choice of the people in any city or county in which the manufacture or sale of alcoholic beverages has not been prohibited to determine by a local referendum whether the sale of alcoholic beverages for on-premises consumption shall be authorized in the manner herein provided.

(c) The General Assembly authorizes and directs all law enforcement officials to enforce strictly the alcoholic beverage laws of this state.

(d) The General Assembly determines:

(1) That the tourist and convention industries contribute substantially to the revenues of business enterprises in this state and that income from the tourist trade, conventions, and allied industries is essential to the continued well-being and prosperity of this state;

(2) That there is extreme competition among states throughout the nation for the tourist and convention business; and

(3) That all reasonable steps should be taken to retain, foster, and encourage this business and to create favorable competitive conditions therefor in this state.

(e) In order to encourage tourists and conventions to come to Arkansas, it is essential that visitors to the state be provided accommodations, services, and facilities of a nature to which they are accustomed and competitive with those offered in other states and areas and especially states adjacent to Arkansas.

(f) It is the intent and purpose of this subchapter to authorize the qualified electors of cities and counties in which the sale of alcoholic beverages is not prohibited by law to approve, by referendum election, the legal sale of alcoholic beverages for consumption on the premises of restaurants, hotels, and motels as defined herein.



§ 3-9-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Alcoholic beverages" means all intoxicating liquors of any sort, other than beer and wine as described and regulated in §§ 3-5-301 -- 3-5-307, and 3-9-301 et seq., respectively;

(2) "Bed and breakfast private club" means a corporation, partnership, individual, or limited liability corporation whose primary function is to provide overnight accommodations to the public, not exceeding a total of twenty (20) guest rooms on the premises, whether operated by the business owner or not, where the owner or a person representing the owner lives on the premises, where a breakfast meal is served to the lodging guest, and where no restaurant on the premises is open to the public except for the lodging guest;

(3) "Board" means the Alcoholic Beverage Control Board of this state, or its successor agency;

(4) "City" means any city of the first class or city of the second class in this state;

(5) "Director" means the Director of the Alcoholic Beverage Control Division;

(6) "Dry area" means any area in which the manufacture or sale of intoxicating liquor is prohibited by a local option election heretofore or hereafter held pursuant to the Initiated Act;

(7) "Hotel" means every building or other structure commonly referred to as a hotel, motel, motor hotel, motor lodge, or by similar name, which is kept, used, maintained, advertised, and held out to the public to be a place where food is actually served and consumed and sleeping accommodations are offered for adequate pay to travelers or guests, whether transient, permanent, or residential, in which fifty (50) or more rooms are used for the sleeping accommodations of such guests, and having one (1) or more public dining rooms with adequate and sanitary kitchen facilities, and a seating capacity for at least fifty (50) persons, where meals are regularly served to such guests, such sleeping accommodations and dining room being conducted in the same building or in separate buildings or structures used in connection therewith that are on the same premises and are a part of the hotel operation;

(8) "Initiated Act" means Initiated Act No. 1 of 1942, as amended, §§ 3-8-201 -- 3-8-203 and 3-8-205 -- 3-8-209, which establishes the procedure for local option elections to prohibit the manufacture or sale of intoxicating liquor;

(9) "Large event facility" means a facility that houses convention center activity, tourism activity, trade show and product display and related meeting activity, or any other similar large meeting or attendance activity and that either itself or through one (1) or more independent contractors complies with all of the following:

(A) Serves full and complete meals and food on the premises;

(B) Has one (1) or more places for food service on the premises with a seating capacity for not fewer than five hundred (500) people; and

(C) Employs a sufficient number and kind of employees to serve meals and food on the premises capable of handling at least five hundred (500) people;

(10) "On-premises consumption" means the sale of alcoholic beverages by the drink or in broken or unsealed containers for consumption on the premises where sold;

(11) "Person" means any natural person, partnership, association, or corporation;

(12) (A) (i) "Private club" means a nonprofit corporation organized and existing under the laws of this state, no part of the net revenues of which shall inure directly or indirectly to the benefit of any of its members or any other individual, except for the payment of bona fide expenses of the club's operations, and which is conducted for some common recreational, social, patriotic, political, national, benevolent, athletic, community hospitality, professional association, entertainment, or other nonprofit object or purpose other than the consumption of alcoholic beverages.

(ii) The nonprofit corporation shall have been in existence for a period of not less than one (1) year before applying for a permit, as prescribed in this subchapter.

(iii) At the time of application for the permit, the nonprofit corporation must have not fewer than one hundred (100) members and at the time of application must own or lease, be the holder of a buy-sell agreement or offer and acceptance, or have an option to lease a building, property, or space therein for the reasonable comfort and accommodation of its members and their families and guests and restrict the use of club facilities to those persons.

(B) For purposes of this subdivision (12), a person shall be required to become a member of the private club in any wet area of the state only upon ordering an alcoholic beverage as defined under subdivision (1) of this section.

(C) Furthermore, where the business entity that holds a private club permit additionally holds a retail beer permit, retail wine for consumption on the premises permit, or cafe or restaurant wine permit, the hours of operation authorized for the private club shall likewise apply to all permits of the business entity;

(13) "Referendum election" means an election held as provided in this subchapter, at which the electors of a city or county shall vote on the question of authorizing, as provided herein, the sale of alcoholic beverages for on-premises consumption in those areas of the city or county in which the lawful sale of alcoholic beverages has not been prohibited by a local option election held pursuant to the Initiated Act; and

(14) "Restaurant" means any public or private place:

(A) (i) Kept, used, maintained, advertised, and held out to the public or to a private or restricted membership as a place where complete meals are served and where complete meals are actually and regularly served, without sleeping accommodations, such a place being provided with adequate and sanitary kitchen and dining equipment and a seating capacity of at least fifty (50) people and having employed therein a sufficient number and kind of employees to prepare, cook, and serve suitable food for its guests or members.

(ii) At least one (1) meal per day shall be served, and the place shall be open a minimum of five (5) days per week, with the exception of holidays, vacations, and periods of redecorating; or

(B) (i) Which qualifies as a "large meeting or attendance facility", which is defined, without limitation, as a facility housing convention center activity, tourism activity, trade show and product display and related meeting activity, or any other similar large meeting or attendance activity and which either itself or through one (1) or more independent contractors complies with all of the following:

(a) Actually serves full and complete meals and food on the premises;

(b) Has one (1) or more places for food service on the premises with a seating capacity for not fewer than five hundred (500) people;

(c) Employs a sufficient number and kind of employees to serve meals and food on the premises capable of handling at least five hundred (500) people; and

(d) Serves alcoholic beverages on the premises at one (1) or more places only on days that meals and food are served at one (1) or more places on the premises.

(ii) (a) Any on-premises restaurant permittee as licensed by subdivision (14)(A) of this section and any hotel or motel on-premises permittee as licensed by subdivision (7) of this section shall be allowed to serve alcoholic beverages purchased under its permit at any large meeting or attendance facility which is licensed under this subdivision (14)(B). Hotel, motel, and restaurant permittees may serve alcoholic beverages purchased under their permits only when they have first secured written permission from the permittee of the large meeting or attendance facility. Otherwise, alcoholic beverage service at the large meeting or attendance facility shall be from inventory purchased by the large meeting or attendance facility permittee.

(b) Written permission shall not be granted for more than a five-day period. The Alcoholic Beverage Control Division shall be given a copy of any such written agreement. Any violations which occur while such permission is being used shall lie against the hotel, motel, or restaurant using such permission.

(c) Any hotel, motel, or restaurant that serves its alcoholic beverages at a large meeting or attendance facility shall only do so pursuant to a satellite catering permit to be issued by the division for an annual fee of five hundred dollars ($500) per fiscal year or part thereof. The permit shall be applied for on forms as prescribed by the board.

(d) The board shall promulgate such regulations as it deems necessary to implement subdivisions (14)(B)(ii)(a)-(c) of this section.

(iii) When a large attendance facilities permit has been issued to a government-owned facility located in a county that has a population of more than one hundred fifty-five thousand (155,000) according to the 2000 Federal Decennial Census, Arkansas-licensed beer wholesalers shall be allowed to pay for advertising devices used at the government-owned facility. Such advertising devices shall include items such as inside or outside signs, scoreboards, programs, scorecards, and the like. Provided, if such advertising by the beer wholesaler results in the formation or existence of an exclusive buying arrangement by the large attendance facilities permittee and the wholesaler who furnishes such items, then such an exclusive buying arrangement will be a violation of the large attendance facilities permit and the wholesale beer permit involved even if the arrangements are caused by third parties. To the extent that § 3-5-214 or any other law could be interpreted to preclude such advertising arrangements allowed in this subdivision (14)(B)(iii), they are held inapplicable.

(iv) (a) When a large attendance facilities permit has been issued to a facility owned or operated by the owner of a professional sports team franchised by Minor League Baseball and within a county that has a population of more than one hundred fifty-five thousand (155,000) according to the 2000 Federal Decennial Census, the operator of the facility may accept sponsorship funds, advertising items, or promotional items from licensed beer wholesalers. Promotional items shall include items used by the facility to promote attendance.

(b) However, if the use of sponsorship funds, advertising items, or promotional items by the beer wholesaler results in the formation or existence of an exclusive buying arrangement by the large attendance facilities permittee and the wholesaler who furnishes the sponsorship funds, advertising items, or promotional items, then the exclusive buying arrangement will be a violation of the large attendance facilities permit and the wholesaler's wholesale beer permit even if the arrangements are caused by third parties.

(c) Section 3-5-214 or any other law that could be interpreted to preclude arrangements to use the sponsorship funds, advertising items, or promotional items allowed in this subdivision (14)(B)(iv) shall not apply to this subdivision (14)(B)(iv).



§ 3-9-203 - Applicability -- Purpose and effect of referendum election.

(a) The provisions of this subchapter authorizing on-premises consumption shall be effective only in cities and counties, or portions thereof, in which the manufacture or sale of intoxicating liquor is not prohibited as a result of a local option election held pursuant to Initiated Act No. 1 of 1942, and in which the sale of alcoholic beverages for on-premises consumption has been approved by a majority vote at a referendum election as herein provided.

(b) A favorable vote at a referendum election shall authorize on-premises consumption in licensed premises, as provided in this subchapter, in only those areas of the city or county which are not dry areas.

(c) (1) A referendum election held in a city shall be for the purpose of determining whether the sale of alcoholic beverages for on-premises consumption shall be authorized in the portions of the city in which the sale of alcoholic beverages is not otherwise prohibited by law.

(2) A referendum election held in a county shall be for the purpose of determining whether the sale of alcoholic beverages for on-premises consumption shall be authorized in all areas of the county, including cities of the first class and second class and incorporated towns therein, in which the sale of alcoholic beverages is not otherwise prohibited by law.



§ 3-9-204 - Penalties.

(a) Any person who shall violate any provision of §§ 3-9-201 -- 3-9-214, 3-9-221 -- 3-9-225, and 3-9-232 -- 3-9-237 shall be guilty of a Class A misdemeanor.

(b) Each violation shall constitute a separate offense.

(c) The Director of the Department of Finance and Administration shall have the authority to suspend, cancel, or revoke the permit of any permittee so convicted.



§ 3-9-205 - Rules and regulations -- Police power of state and local governments.

(a) The Alcoholic Beverage Control Board is authorized to adopt and enforce reasonable rules and regulations governing the qualifications for permits hereunder, the operation of licensed premises, and otherwise implementing and effectuating the provisions and purposes of this subchapter and, in so doing, shall be guided, insofar as pertinent, by rules and regulations now or hereafter applicable to retail liquor outlets.

(b) Nothing in this subchapter, however, shall be construed as limiting the power of other proper state or local governmental bodies to regulate the operation of establishments under this subchapter as may be necessary for the protection of public health, welfare, safety, and morals.



§ 3-9-206 - Referendum elections -- Conduct.

(a) A referendum election hereunder shall be conducted in accordance with the following:

(1) A referendum election may be called in a city by resolution adopted by a majority vote of the governing body of the city or by petition filed with the city clerk signed by qualified electors of the city numbering not less than fifteen percent (15%) of the votes cast in the city for the office of Governor in the last general election in which the office appeared on the ballot;

(2) A referendum election may be called in a county by resolution adopted by a majority vote of the quorum court at any annual or special session thereof, or by petition filed with the county clerk signed by qualified electors of the county numbering not less than fifteen percent (15%) of the votes cast in the county for the office of Governor in the last general election in which the office appeared on the ballot.

(b) (1) The election shall be called by order of the quorum court in accordance with § 7-11-201 et seq. and held and conducted in accordance with § 7-11-201 et seq. and the results certified under the supervision of the county board of election commissioners in the manner provided by the election laws of this state.

(2) The order of the quorum court shall fix the date of the election not more than ninety (90) days from the date of the order and give notice thereof by publication in a newspaper of general circulation in the city or county by at least two (2) insertions, the last being not less than ten (10) days prior to the election.

(3) The county board shall tabulate the votes and certify the results to the county clerk within ten (10) days after the election.

(c) The election shall be conducted on a citywide or countywide basis. All qualified electors within the city or county, as the case may be, shall be eligible to vote even though they reside in a dry area thereof.

(d) On the ballot for the election shall be printed substantially the following: Click here to view image.

(e) The results of the election may be contested within the time and in the manner provided by law.

(f) All matters concerning the sufficiency of the petitions and the conduct of the election not specifically provided for herein shall be determined in accordance with the initiative and referendum laws of this state applicable to cities and counties, respectively.



§ 3-9-207 - Referendum elections -- Effect.

(a) In the event a majority of those voting in a referendum election under this subchapter shall vote for on-premises consumption, then permits may be issued by the Alcoholic Beverage Control Board to eligible hotels and to restaurants located in other than dry areas of the city or county and which otherwise comply with the provisions of this subchapter.

(b) In the event a majority of those voting in a referendum election under this subchapter shall vote against on-premises consumption, an election shall not be held again on the issue in the same voting district for a period of one (1) year. However, an adverse vote in a countywide election shall not prohibit the calling of an election in a city in such county, nor shall an adverse vote in a city election prohibit the calling of an election in the county.

(c) Successive referendum elections may be held in the same city or county to reverse the result of a previous election. However, there shall be a period of not less than one (1) year between each such election.

(d) After a referendum election has initially been held, subsequent elections in the same city or county shall be held at the regular biennial November general election.



§ 3-9-208 - Subsequent local option elections.

(a) If a dry city or county shall subsequently vote at a local option election held pursuant to the Initiated Act No. 1 of 1942 for the manufacture or sale of intoxicating liquors, a referendum election under this subchapter may not be held in such city or county for a period of six (6) months thereafter.

(b) If a city or county has approved the sale of alcoholic beverages for on-premises consumption and dry areas within the city or county thereafter vote for the manufacture or sale of intoxicating liquors at a local option election pursuant to the Initiated Act, a referendum election under this subchapter need not be held again in the formerly dry areas, but permits may not be issued for on-premises consumption in such areas for a period of one (1) year thereafter.

(c) If permits are issued hereunder in a city or county which subsequently prohibits the manufacture or sale of intoxicating liquors at a local option election pursuant to the Initiated Act, then all permits shall be deemed automatically revoked and shall be returned to the Alcoholic Beverage Control Board forthwith.



§ 3-9-209 - Sales without permit prohibited.

It shall be unlawful and constitute a Class A misdemeanor for any person not holding a valid permit issued hereunder to sell alcoholic beverages for on-premises consumption.



§ 3-9-210 - Permit to sell beverages -- Issuance.

(a) (1) Any hotel or restaurant as defined in § 3-9-202 desiring to sell alcoholic beverages for on-premises consumption shall make application to the Director of the Alcoholic Beverage Control Division for a permit upon forms prescribed and furnished by the director and in accordance with the rules and regulations of the Alcoholic Beverage Control Board.

(2) (A) If the hotel or restaurant is owned by a partnership, whether regular or limited, a nonpartner manager or operator may be issued the permit provided that he or she meets the other qualifications required by this section.

(B) The failure of one (1) or more partners to be residents of this state shall not be grounds for denial of the permit.

(b) No applicant shall be authorized to make any such sales until a permit is approved and issued by the director.

(c) The board shall have authority to require an applicant, under oath, to disclose the following information:

(1) The name of the applicant;

(2) Location of the hotel or restaurant;

(3) Sufficient data to establish that the applicant meets the requirements of § 3-9-202;

(4) The names and addresses of all owners of the hotel or restaurant;

(5) That the applicant is a citizen or resident alien of the United States and a resident of Arkansas on the date of application, and if a corporation, duly qualified to do business in this state;

(6) That neither the applicant nor any person to be employed in the serving of beverages authorized herein shall be a person who has been convicted within five (5) years of the date of his or her employment of any violation of the laws against possession, sale, manufacture, or transportation of intoxicating liquor, or convicted of a felony;

(7) That the manager or operator of the hotel or restaurant seeking the permit is of good moral character and not a convicted felon; and

(8) Such other relevant information as may be required.

(d) Every permit issued under this subchapter shall be for an indeterminate period, subject to compliance with the annual renewal requirements herein prescribed and shall not be transferable or assignable, as to owner or premises, except upon the written approval of the director.



§ 3-9-211 - Permit to sell beverages -- Scope -- Effect on other laws.

(a) Any permit to sell alcoholic beverages for on-premises consumption shall include authority to sell beer for consumption on the same premises, and the provisions of § 3-5-307(7) and (8) shall not apply to premises covered by a permit issued under this subchapter.

(b) An on-premises consumption permit shall not authorize the selling or dispensing of alcoholic beverages by the package or bottle.

(c) (1) Any permit to sell alcoholic beverages for on-premises consumption shall also include authority to sell native and imported wine by the drink.

(2) However, nothing in this subchapter shall repeal subchapter 3 of this chapter regarding the licensing of restaurants to sell wines as authorized in those sections.

(3) It is the intent hereof that a permit issued under this subchapter for sale of alcoholic beverages for on-premises consumption shall include authority to sell native or imported wines by the drink on the licensed premises, but any restaurant not wishing to obtain a license under this subchapter may obtain a license under subchapter 3 of this chapter to sell wines as authorized therein.



§ 3-9-212 - Permit to sell beverages -- Fees.

(a) Each application for a permit to sell alcoholic beverages for on-premises consumption shall be accompanied by a permit fee in the following applicable amount: Click here to view image.

(b) An annual renewal fee in the same amount as provided in subsection (a) of this section shall be paid to the Director of the Alcoholic Beverage Control Division on or before June 30 of each calendar year for the fiscal year beginning July 1.

(c) The fee for a permit issued between January 1 and July 1 shall be one-half (1/2) of the applicable amount specified in subsection (a) of this section.



§ 3-9-213 - Gross receipts and supplemental taxes on sale of alcoholic beverages.

(a) The sale of alcoholic beverages pursuant to this subchapter shall be subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., as amended.

(b) (1) In addition, there is levied a supplemental tax of ten percent (10%) upon the gross proceeds or gross receipts from the sale of alcoholic beverages pursuant to this subchapter.

(2) (A) In addition to the tax levied under subdivision (b)(1) of this section, a supplemental tax of four percent (4%) is levied on the gross proceeds or gross receipts from the sale of alcoholic beverages under this subchapter.

(B) However, the tax levied under subdivision (b)(2)(A) of this section shall not apply to gross proceeds or gross receipts from the sale of beer or wine.

(c) (1) The supplemental tax shall be reported and paid to the Director of the Department of Finance and Administration in the same manner and at the same time as the gross receipts tax and shall be subject to such reasonable rules and regulations as the director may prescribe, including the maintenance of permanent records showing all purchases and sales of alcoholic beverages.

(2) (A) The tax levied under subdivision (b)(2) of this section shall be credited as special revenues to the University of Arkansas Medical Center Fund.

(B) (i) The funds credited under subdivision (c)(2)(A) of this section shall be used exclusively for making loan repayments for construction projects authorized by Acts 1989 (1[st] Ex. Sess.), No. 261, until the loan is paid in full.

(ii) After the Chancellor of the University of Arkansas for Medical Sciences certifies in writing to the Chief Fiscal Officer of the State that the loan has been repaid in full, then revenue from the tax collected under subdivision (b)(2) of this section may be used for any purpose authorized by law.

(d) The taxes herein prescribed may be passed on to the consumer and shall be in lieu of all other special taxes at the retail level.

(e) Wine shall not be defined as a mixed drink for the purposes of §§ 3-9-221 -- 3-9-225 and shall not be subject to the supplemental tax of twelve percent (12%).

(f) (1) The Department of Finance and Administration shall notify the city or county of an audit for the supplemental tax on the sale of alcoholic beverages consumed on the premises if:

(A) The department audits a taxpayer;

(B) The department makes an assessment related to the audit against the taxpayer; and

(C) The taxpayer operates in a city or county that imposes a supplemental tax on the sale of alcoholic beverages consumed on the premises under § 3-9-214.

(2) The city or county may use this information to administer its supplemental tax on the sale of alcoholic beverages consumed on the premises.

(3) A city or county provided information under this subsection is subject to all of the confidentiality requirements of § 26-18-303.



§ 3-9-214 - Supplemental tax or fee on sales levied by political subdivisions.

(a) An additional fee or supplemental tax as levied under §§ 3-9-212 and 3-9-213 may also be levied upon any permittee under this subchapter by a city or incorporated town in which the licensed premises are located, or by the county if located outside the limits of a city or incorporated town.

(b) However, in no event shall the fee or tax exceed the amount or rate provided in §§ 3-9-212 and 3-9-213.

(c) All fees and taxes levied hereunder shall be collected by the city or county and shall be used for city or county general purposes as authorized by law.



§ 3-9-215 - Authorization of Sunday sales on December 31.

When a Sunday falls on December 31 of any year, licensed restaurants and hotels authorized to sell alcoholic beverage under § 3-3-210 may automatically sell alcoholic beverages for on-premises consumption between the hours of 10:00 a.m. on Sunday and 2:00 a.m. on the following Monday unless the city, town, or county establishes by ordinance a lesser period of time within which alcoholic beverages may be sold for on-premises consumption by the licensed restaurants and hotels.



§ 3-9-216 - Authorization of sales for certain large attendance facilities and restaurants.

(a) A large attendance facility under § 3-9-202(14)(B) in which pari-mutuel wagering has been authorized and which has a valid and current license or permit to sell alcoholic beverages for on-premises consumption may sell alcoholic beverages for on-premises consumption on any day of the week during hours in which the large attendance facility is open for business except on:

(1) Christmas Day under § 3-3-211; and

(2) (A) Easter Sunday.

(B) However, the large attendance facility may sell alcoholic beverages on Easter Sunday between the hours of 12:00 midnight and 2:00 a.m.

(b) A restaurant under § 3-9-202(14)(A) may sell alcoholic beverages for on-premises consumption on Sundays between the hours of 12:00 midnight and 2:00 a.m. and on Sundays between the hours of 12:00 noon and 2:00 a.m. on the following Monday in addition to other times authorized by law for selling alcoholic beverages for on-premises consumption if the restaurant:

(1) Is located in the same city as a large attendance facility authorized to sell alcoholic beverages for on-premises consumption on Sundays under subsection (a) of this section; and

(2) Has a valid and current license or permit to sell alcoholic beverages for on-premises consumption.

(c) This section does not:

(1) Authorize the sale of alcoholic beverages in any city or county or in any portion of a city or county in which the sale of alcoholic beverages is prohibited by law; or

(2) Repeal or modify any law that prohibits the sale of intoxicating alcoholic liquor, beer, or wine on Sunday unless the law specifically conflicts with this section.



§ 3-9-221 - Private clubs -- Exception from alcoholic beverage laws.

(a) The General Assembly recognizes that:

(1) Many individuals in this state serve mixed drinks containing alcoholic beverages to their friends and guests in the privacy of their homes and, in addition, that many individuals associated together in private nonprofit corporations established for fraternal, patriotic, recreational, political, social, or other mutual purposes as authorized by law, established not for pecuniary gain, have provided for their mutual convenience and for the preparation and serving to themselves and their guests mixed drinks prepared from alcoholic beverages owned by the members individually or in common under a so-called "locker", "pool", or "revolving fund" system;

(2) Many individuals travel to this state to assemble at regional meetings and conventions to associate with other individuals who are members of professional and social organizations and that:

(A) Many of the restaurants and entertainment facilities used for the meetings and conventions promote the hospitality of the host communities where the restaurants, convention, and entertainment facilities are located;

(B) Many of the host organizations plan to serve mixed drinks containing alcoholic beverages to their friends and guests at these meetings and while entertaining and dining during these conventions; and

(C) Many of the host communities have individuals who have associated together in private nonprofit corporations established for recreational, social, community hospitality, professional association, entertainment, or other mutual purposes established, not for pecuniary gain, but for their mutual convenience and to provide for the preparation and serving to themselves and their guests mixed drinks prepared from alcoholic beverages owned by the members individually or in common under a so-called locker, pool, or revolving fund system; and

(3) (A) (i) That there are a number of counties or parts of counties where the public retail sale of intoxicating liquors has not been approved by the voters.

(ii) However, within those counties or parts of counties there are significant developments of tourism facilities and large-event facilities that promote the economic development of the state.

(B) To ensure that tourism and large-event facilities as well as other associated activities are allowed to exist to promote the economic development in the state, a new hotel or large-event facility private club permit, for use in those places where the public retail sale of intoxicating liquors is not authorized, should be created.

(C) These permits are necessary so that persons visiting hotels or large-event facilities in these areas will be able to enjoy the amenities that a person might find in other states.

(D) This additional permit will enhance the experience of going to hotels or large-event facilities that may display items of historic interest, contain extensive art collections, or host musical or dramatic presentations.

(E) (i) Further, since the counties or parts of counties in which these hotels or large-event facilities will be located do not allow the open public retail sale of intoxicating liquors, the nonprofit corporations that have been established to have the hotel facilities or the large-event facilities should be allowed to offer alcoholic beverages to members of the nonprofit corporations and their guests.

(ii) These nonprofit corporations have been established for the purpose of operating a qualifying hotel or large-event facility private club or other mutual purposes, not for pecuniary gain, but for their mutual convenience and to provide for the preparation and serving to the members and their guests alcoholic beverages owned by the members individually or in common under a locker, pool, or revolving fund system.

(b) (1) In order to clarify the alcoholic beverage control laws of this state and to regulate and prohibit the sale of alcoholic beverages in violation of the provisions of this subchapter and other applicable alcoholic beverage control laws of this state, the General Assembly determines that the preparation, mixing, and serving of mixed drinks, beer, and wine for consumption only on the premises of a private club as defined in § 3-9-202(12) by the members thereof and their guests and the making of a charge for such services shall not be deemed to be a sale or be in violation of any law of this state prohibiting the manufacture, sale, barter, loan, or giving away of intoxicating liquor whenever:

(A) The alcoholic beverages, beer, and wine so consumed have been furnished or drawn from private stocks thereof belonging to such members, individually or in common under a so-called locker, pool, or revolving fund system and are replenished only at the expense of such members; and

(B) The private club has acquired a permit from the Alcoholic Beverage Control Board, in such form as the board may appropriately determine.

(2) (A) A private club may serve any alcoholic beverage furnished or drawn under the provisions of subdivision (b)(1) of this section on the golf course on which the private club is located when the private club is hosting a professional golf tournament or other charitable golf tournament sponsored by a charitable organization described in 26 U.S.C. § 501(c)(3) and the Director of the Alcoholic Beverage Control Division has been notified by the private club at least sixty (60) calendar days prior to the beginning of the event.

(B) Persons attending the event shall be deemed guests of the private club, and the club may serve the alcoholic beverages to the guests for cash.

(C) The director may promulgate regulations he or she deems necessary to implement this subdivision (b)(2).

(c) In order to clarify the alcoholic beverage control laws of this state and to regulate and prohibit the sale of alcoholic beverages in violation of the provisions of this subchapter and other applicable alcoholic beverage control laws of this state, the General Assembly determines that the preparation, mixing, and serving of wine and beer for consumption only by the lodging guests on the premises of a bed and breakfast private club as defined in § 3-9-202(2) and the making of a charge for such services shall not be deemed to be a sale or to be in violation of any law of this state prohibiting the manufacture, sale, barter, loan, or giving away of intoxicating liquor whenever:

(1) The wine and beer so consumed have been furnished or drawn from private stocks belonging to an owner of the bed and breakfast private club and are replenished only at the expense of such owner;

(2) The wine and beer consumed must have been purchased in an Arkansas licensed retail alcoholic beverage store, as authorized by the director;

(3) The average annual volume of wine and beer consumed shall not exceed three (3) gallons per month per guest room; and

(4) The bed and breakfast private club has acquired a permit from the board in such form as the board may appropriately determine.



§ 3-9-222 - Private clubs -- Procedure for obtaining permit.

(a) Application for a permit to operate as a private club may be made to the Director of the Alcoholic Beverage Control Division in accordance with the rules of the Alcoholic Beverage Control Board.

(b) (1) The application for a private club shall be accompanied by an annual permit fee of one thousand five hundred dollars ($1,500).

(2) The application for a bed and breakfast private club shall be accompanied by an annual permit fee of seventy-five dollars ($75.00).

(3) In an area in which the sale of intoxicating liquor has not been authorized by local option as provided under § 3-8-201 et seq., the application for a private club permit shall be accompanied by an additional application fee of one thousand five hundred dollars ($1,500).

(c) (1) After filing an acceptable application with the director, the applicant shall cause to be published at least one (1) time each week for four (4) consecutive weeks in a legal newspaper of general circulation in the city in which the premises are situated or, if the premises are not in a city, in a newspaper of general circulation for the locality where the business is to be conducted, a notice that the applicant has applied for a permit to dispense alcoholic beverages on the premises.

(2) The notice shall be in such form as the director shall prescribe by rule or order and shall be verified.

(3) The notice shall give the names of the managing agent and the nonprofit corporation or, in the case of a bed and breakfast private club, the name of the business owner, and shall state:

(A) That the manager, or in the case of a bed and breakfast private club, the owner, at least one (1) partner, or the majority stockholder is a citizen of Arkansas;

(B) That he or she is of good moral character;

(C) That he or she has never been convicted of a felony or had a license to sell or dispense alcoholic beverages revoked within the five (5) years preceding the date of the notice; and

(D) That he or she has never been convicted of violating the laws of this state or of any other state governing the sale or dispensing of alcoholic beverages.

(d) (1) Within five (5) days after filing an application for a permit to dispense alcoholic beverages on the premises, a notice of the application shall be posted in a conspicuous place at the entrance to the premises.

(2) The applicant shall notify the director of the date when the notice is first posted.

(3) No permit shall be issued to any applicant until proper notice has been so posted on the premises for at least thirty (30) consecutive days.

(4) (A) The notice shall be in such form as the director shall prescribe by rule or order.

(B) The notice shall be:

(i) At least eleven inches (11") in width and seventeen inches (17") in height; and

(ii) Printed in black lettering on a yellow background.

(e) (1) Upon receipt by the director of an application for a permit, written notice thereof, which shall include a copy of the application, the application shall immediately be mailed by the director to the sheriff, chief of police, if located within a city, prosecuting attorney of the locality in which the premises are situated, and city board of directors or other governing body of the city in which the premises are situated if within an incorporated area. The provisions of this section shall be retroactive to July 28, 1995.

(2) No license shall be issued by the director until at least thirty (30) days have passed from the mailing by the director of the notices required by this section.

(3) Upon receipt by the director within the thirty (30) days of a protest against the issuance of a permit by a governing official of the city or county to whom the notice of an application for permit has been mailed, the director shall not issue the license until he or she has held a public hearing.

(f) Upon the director's determining that the applicant is qualified hereunder and that the application is in the public interest, a permit may be issued as authorized in this section.



§ 3-9-223 - Private clubs -- Permit renewal fees -- Taxes.

(a) (1) A permit shall be renewed on or before June 30 of each calendar year for the fiscal year beginning July 1.

(2) Any permit issued between January and July 1 of any year shall be at one-half (1/2) of the amount of the fee provided in § 3-9-222.

(b) (1) In addition, there is levied a supplemental tax of ten percent (10%) upon the gross proceeds or gross receipts derived by the private club from the charges to members for the preparation and serving of mixed drinks or for the cooling and serving of beer and wine, drawn from the private stocks of the members as provided in § 3-9-221, for consumption only on the premises where served.

(2) In addition to the tax levied under subdivision (b)(1) of this section, a supplemental tax of four percent (4%) is levied on the gross proceeds or gross receipts derived by the private club from the charges to members for the preparation and serving of mixed drinks drawn from the private stocks of the members as provided in § 3-9-221 for consumption only on the premises where served.

(c) (1) The supplemental tax shall be reported and paid to the Director of the Department of Finance and Administration in the same manner and at the same time as the gross receipts tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and shall be in addition to the tax.

(2) (A) The tax levied under subdivision (b)(2) of this section shall be credited as special revenues to the University of Arkansas Medical Center Fund.

(B) (i) The funds credited under subdivision (c)(2)(A) of this section shall be used exclusively for making loan repayments for construction projects authorized by Acts 1989 (1[st] Ex. Sess.), No. 261, until the loan is paid in full.

(ii) After the Chancellor of the University of Arkansas for Medical Sciences certifies in writing to the Chief Fiscal Officer of the State that the loan has been repaid in full, then revenue from the tax collected under subdivision (b)(2) of this section may be used for any purpose authorized by law.

(d) The director shall promulgate reasonable rules and regulations for the enforcement and collection of the tax levied herein, including a requirement that each permittee maintain records showing all such charges made.

(e) The taxes herein prescribed may be passed on to the members.

(f) (1) In addition to the fee or supplemental tax as levied herein, any city or incorporated town or any county in which the permitted premises are located, if located outside the limits of a city or incorporated town, may levy an additional permit fee or supplemental tax or both additional permit fee and supplemental tax not to exceed one-half (1/2) of the amount of the fee or rate provided in this section.

(2) All fees and taxes levied hereunder by any city or county shall be used for city or county general purposes or for city or county economic development purposes.

(g) Holders of a bed and breakfast private club permit are exempt from the supplemental taxes in subsections (b) and (f) of this section.

(h) (1) The Department of Finance and Administration shall notify the city or county of an audit for the supplemental tax on the sale of alcoholic beverages consumed on the premises if:

(A) The department audits a private club;

(B) The department makes an assessment related to the audit against the private club; and

(C) The private club operates in a city or county that imposes a supplemental tax on the sale of alcoholic beverages consumed on the premises under § 3-9-223(f).

(2) The city or county may use this information to administer its supplemental tax on the sale of alcoholic beverages consumed on the premises.

(3) A city or county provided information under this subsection is subject to all of the confidentiality requirements of § 26-18-303.



§ 3-9-224 - Private clubs -- Sales prohibited.

(a) No private club permitted hereunder shall sell alcoholic beverages either by the package or drink.

(b) Alcoholic beverages, beer, and wine owned by members may be stored on the premises of the club.

(c) If any permittee shall sell, barter, loan, or give away any intoxicating liquor in violation of this subchapter or other alcoholic beverage control laws of this state, the permit of the club shall be revoked.



§ 3-9-225 - Private clubs -- Rules and regulations.

The Alcoholic Beverage Control Board is authorized and directed to establish rules and regulations with respect to permits issued under the provisions of § 3-9-222 to assure compliance with the provisions hereof and to prohibit any permittee from engaging in the unlawful sale of alcoholic beverages.



§ 3-9-226 - Private clubs -- Advertising.

(a) It shall be unlawful for any private club, as defined by § 3-9-202(10), to use the advertising media to promote the consumption and use of alcoholic beverages or to advertise or announce the price of service of alcoholic beverages for on-premises consumption.

(b) Private clubs shall be entitled to use the advertising media to advertise or announce social functions of general interest such as four-ball tournaments, charity balls, entertainment, or other similar activities occurring within the confines of club property, when such advertising or announcement is preceded by the words "Notice to Members" and the name of the club or organization sponsoring such social activity.



§ 3-9-227 - Large attendance facility mixed drink permit.

(a) (1) There is hereby created a large attendance facility mixed drink permit which is to be issued for any large attendance facility, as defined by § 3-9-202(14)(B), in which pari-mutuel wagering has been authorized by law.

(2) Such permits may only be issued in cities of the first class in which the sale of alcoholic beverages is authorized by law.

(b) (1) The attendance qualifications for the large attendance facility mixed drink permit are the same as those currently provided for large attendance facilities as set out in § 3-9-202(14)(B).

(2) The annual fee for the large attendance facility mixed drink permit is three thousand dollars ($3,000) per fiscal year.



§ 3-9-228 - Private clubs -- Reapplication for permit.

(a) Any person who has applied to the Director of the Alcoholic Beverage Control Division for a permit to operate as a private club in an area which has not elected to allow the sale of alcoholic beverages, and that application was denied, may reapply by following the procedures set forth in § 3-9-222 and the additional procedures provided for in subsection (b) of this section.

(b) (1) If the applicant is reapplying within two (2) years from the date an application was denied by the director, the application shall be accompanied by certification from the county clerk of the county where the private club is to be located certifying that the applicant obtained signatures from not less than twenty-five percent (25%) of the registered voters in the county.

(2) The application shall be filed no later than twenty (20) days from the date that the county clerk certifies the petitions.

(3) The signatures must be obtained on petitions which clearly state that the purpose of the petitions is to obtain an alcoholic beverage permit for a private club and to serve alcoholic beverages.

(4) The person obtaining signatures shall verify the signatures by affidavit which is to be filed with the county clerk at the time of filing the petitions for certification.



§ 3-9-229 - Collection of taxes.

The Director of the Department of Finance and Administration may assess and collect delinquent state and local taxes from the owner or owners of the hotel or restaurant, file claims for unpaid taxes against bonds or other security required to be posted by the permittee, and enforce liens against assets held by the owner or owners. The Alcoholic Beverage Control Division may suspend or refuse to renew a permit held by a nonpartner if the hotel or restaurant owner fails to remit state taxes.



§ 3-9-232 - Inspection of premises and records of licensed premises and private clubs.

(a) No permit shall be issued under this subchapter unless the permittee has consented in writing that the licensed premises and its books and records shall be open at all times to all law enforcement and tax officials and officials of the Alcoholic Beverage Control Division, the Alcoholic Beverage Control Enforcement Division, and the Director of the Department of Finance and Administration without requirement of warrant or other legal process.

(b) No organization holding a permit under this subchapter shall market, sell, or otherwise furnish the names of its members or any other information pertaining to its members to any other public or private entity, except as provided in subsection (a) of this section.



§ 3-9-233 - Closing hours.

(a) The regulations of the Alcoholic Beverage Control Board and existing laws with respect to the closing hours of licensed premises under this subchapter shall be applicable to all such licensed premises in the state, except that:

(1) The governing body of a city in which hotel and restaurant licensed premises are located may fix by ordinance later closing hours for such hotel and restaurant licensed premises than are prescribed by state law or regulations of the board for licensed premises generally. In that case, the closing hours for such hotel and restaurant licensed premises as provided by ordinance of the governing body of the city shall govern with respect to the licensed premises in the city; and

(2) In any county of this state having a population of not less than fifty-three thousand (53,000) and not more than fifty-eight thousand (58,000) in which hotel and restaurant licensed premises are located outside the corporate limits of any municipality, the county court of the county may fix by order of the court later closing hours for the hotel and restaurant licensed premises than are prescribed by state law or regulations of the board for licensed premises generally. In that case, the closing hours for the hotel and restaurant licensed premises located in the county outside of municipal limits shall be governed by the order of the county court.

(b) However, under no circumstances may any licensed premises remain open more than two (2) hours after 12:00 midnight on Saturday night.



§ 3-9-234 - Failure to pay renewal fees or taxes.

(a) If any permittee shall fail to remit any fee levied in this subchapter for the annual renewal of a permit within the time provided in § 3-9-223, the permit shall be revoked.

(b) If any permittee shall fail to remit the supplemental tax upon gross receipts within the time provided in § 3-9-223, a penalty of twenty-five percent (25%) shall be due and payable. If such taxes plus penalty are not paid within thirty (30) days from the due date, the Director of the Alcoholic Beverage Control Division shall revoke the permit of the permittee, and the Director of the Department of Finance and Administration shall seek recovery of the amount of such taxes and penalties due from the permittee.



§ 3-9-235 - Suspension, cancellation, and revocation of permits.

(a) Upon his or her own complaint or that of any law enforcement agency having jurisdiction over the permitted premises, the Director of the Alcoholic Beverage Control Division may suspend, cancel, or revoke any permit granted hereunder for violation by the permittee of any provision of this subchapter or any rule, regulation, or order of the Alcoholic Beverage Control Board.

(b) Permits may be suspended, cancelled, or revoked for the following causes:

(1) Conviction of the permittee for violating any of the provisions of this subchapter;

(2) Willful failure or refusal by any permittee to comply with any of the provisions of this subchapter or of any rule or regulation adopted pursuant thereto;

(3) The making of any materially false statement in any application for a permit;

(4) The possession for sale on the permitted premises of any alcoholic beverages upon which applicable taxes have not been paid;

(5) The willful failure of any permittee to keep any records or make any reports required by this subchapter or by any rule or regulation adopted thereunder or to allow an inspection of such records by any duly authorized person; and

(6) The suspension or revocation of a permit issued to the permittee by the federal government or conviction of violating any federal law relating to alcoholic beverages.

(c) No permit shall be suspended, cancelled, or revoked except after a hearing by the director with reasonable notice to the permittee and an opportunity for him or her to appear and defend as provided in § 3-2-212.

(d) (1) Appeals to the board from an order by the director of suspension, cancellation, or revocation may be had as provided by § 3-2-213.

(2) Appeals from a decision of the board may be had as provided in § 3-2-216.



§ 3-9-236 - Permittees -- Miscellaneous unlawful practices.

It shall be unlawful and constitute a Class A misdemeanor for any person holding a permit hereunder or his or her agents, servants, or employees knowingly to do any of the following acts:

(1) Serve any alcoholic beverage to a person who is under twenty-one (21) years of age;

(2) Serve any alcoholic beverage to an intoxicated person, to any person who is known to be insane or mentally defective, to any person who is known to habitually drink alcoholic beverages to excess, or to any person who is known to be an habitual user of narcotics or other habit-forming drugs;

(3) Sell alcoholic beverages at any prohibited time;

(4) Place any sign of any description on the exterior of the permitted premises indicating that alcoholic beverages are sold for consumption therein;

(5) Misrepresent the brand of any alcoholic beverage sold or offered for sale;

(6) Keep any alcoholic beverage otherwise than in the bottle or container in which it was purchased;

(7) Refill or partly refill any bottle or container of alcoholic beverage;

(8) Dilute or otherwise tamper with the contents of any bottle or container of alcoholic beverage;

(9) Fail to break and destroy by the close of each business day all empty bottles or containers;

(10) Remove or obliterate any label, mark, or stamp affixed to any bottle or container of alcoholic beverage offered for sale;

(11) Deliver or sell the contents of any bottles or containers, the label, mark, or stamp upon which has been removed or obliterated;

(12) (A) Employ any person less than twenty-one (21) years of age in the mixing or serving of alcoholic beverages.

(B) Provided, that any permittee that has obtained a permit under the provisions of § 3-9-202(7) or § 3-9-202(14) may employ persons nineteen (19) years of age or older in the serving of alcoholic beverages.

(C) Nothing herein shall prohibit a minor eighteen (18) years of age or older to be employed as a musician or to be employed in the preparation or serving of food or in the housekeeping department of any establishment authorized to dispense mixed drinks under this subchapter;

(13) Allow any immoral, lewd, obscene, indecent, or profane conduct, language, literature, pictures, or materials on the permitted premises;

(14) Consume or allow the consumption by any employee of intoxicating beverages while on duty;

(15) (A) Keep on the permitted premises a slot machine or any gambling or gaming device, machine, or apparatus, except as provided in subdivisions (15)(B)-(C) of this section.

(B) (i) An event held by a nonprofit organization that is exempt from taxation under § 26 U.S.C. 501(c)(3) shall be exempt from subdivision (15)(A) of this section if:

(a) The nonprofit organization registers the event with the Alcoholic Beverage Control Division at least sixty (60) days before the event;

(b) All proceeds of the event are for the benefit of the nonprofit organization;

(c) The games in the event do not use money but may use some form of play money;

(d) No cash or any other item of value is won or awarded as a prize; and

(e) The event is for amusement and not for gambling purposes in violation of Arkansas law or Arkansas Constitution, Article 19, § 14.

(ii) (a) This subdivision (15)(B) shall apply to only one (1) event held by a nonprofit organization during a calendar year.

(b) No licensed premises shall be allowed more than ten (10) events under this subdivision (15)(B) per calendar year.

(iii) (a) A violation of this subdivision (15)(B) by a nonprofit organization is a violation and is punishable by a fine of one thousand dollars ($1,000).

(b) If a nonprofit organization commits a second violation of this subdivision (15)(B), the nonprofit organization shall be ineligible to sponsor an event under this subdivision (15)(B).

(iv) The division may promulgate appropriate rules to carry out the intent of this subdivision (15)(B).

(C) A gambling or a gaming device, machine, or apparatus under subdivision (15)(A) of this section does not include:

(i) Charitable bingo and raffles under the Charitable Bingo and Raffles Enabling Act, § 23-114-101 et seq.; or

(ii) A lottery under the Arkansas Scholarship Lottery Act, § 23-115-101 et seq.;

(16) Sell any alcoholic beverage unless the beverage is owned outright by the permittee;

(17) Employ any person in the serving of alcoholic beverages who has been convicted of any violation of the laws against possession, sale, manufacture, or transportation of intoxicating liquor or any crime involving moral turpitude;

(18) Violate any rule, regulation, or order of the Alcoholic Beverage Control Board;

(19) Fail to report all taxes applicable to the sale of alcoholic beverages for on-premises consumption; or

(20) Possess on the permitted premises or sell or dispense any alcoholic beverages upon which the federal or state taxes have not been paid.



§ 3-9-237 - Disposition of funds.

All permit fees and supplemental gross receipts taxes collected for the state pursuant to this subchapter shall be remitted monthly to the Treasurer of State as general revenues and be credited to the State Apportionment Fund. There the fees and taxes shall be allocated and transferred to the various funds, fund accounts, and accounts participating in general revenues in the respective proportions to each as provided by, and shall be used for the respective purposes set forth in, the Revenue Stabilization Law, § 19-5-101 et seq.



§ 3-9-238 - Pari-mutuel mixed drink permit.

(a) (1) There is hereby created a pari-mutuel mixed drink permit which is to be issued for any restaurant, as defined by § 3-9-202(8)(A), in any county where pari-mutuel wagering has been authorized by law.

(2) The permits may be issued only in cities of the first class in which the sale of alcoholic beverages is authorized by law.

(b) The permit fees and qualifications for the permits are the same as those currently provided for restaurants as set out in § 3-9-202(8)(A). However, the seating capacity of these restaurants must be at least one hundred (100) seats.



§ 3-9-239 - Small restaurant permit.

(a) A restaurant that purchases five hundred sixty liters (560 l) of spirituous liquors or less from an entity holding a wholesale liquor permit may apply to the Director of the Alcoholic Beverage Control Division for a small restaurant permit.

(b) (1) If the small restaurant permit holder purchases more than five hundred sixty liters (560 l) of spirituous liquors in a fiscal year, the small restaurant permit holder shall apply for a permit under § 3-9-212.

(2) A small restaurant permit holder shall pay the difference between the small restaurant permit fee and the permit fee authorized under § 3-9-212 for the current fiscal year.

(3) The small restaurant permit holder shall submit documentation from the wholesalers itemizing the amount of spirituous liquors purchased from each wholesaler.

(c) The annual fee for the small restaurant permit is three hundred dollars ($300) per fiscal year.



§ 3-9-240 - Hotel or large-event facility private club permit.

(a) (1) An application for a hotel or large-event facility private club permit shall be in writing and shall provide information concerning the applicant for the hotel or large-event facility private club permit and the premises to be used by the applicant as the Director of the Alcoholic Beverage Control Division requires.

(2) A hotel or large-event facility private club permit may be issued only in a county or a territory of a county that does not allow the public retail sale of intoxicating liquors as provided under § 3-8-201.

(b) The application for a hotel or large-event facility private club permit shall be accompanied by a check or money order for the amount required by this section for the hotel or large-event facility private club permit.

(c) A hotel or large-event facility private club permit application shall contain a description of the premises permitted and provide proof that the space leased has at least:

(1) Eighty (80) lodging rooms and five thousand square feet (5,000 sq. ft.) of public meeting, banquet, or restaurant space from a hotel; or

(2) Ten thousand square feet (10,000 sq. ft.) of interior or exterior public meeting, banquet, exhibit hall, or restaurant space from a large-event facility.

(d) If the director grants an application for a hotel or large-event facility private club permit, he or she shall issue a hotel or large-event facility private club permit in a form as determined by the rules of the Alcoholic Beverage Control Division.

(e) (1) A hotel or large-event facility private club permit authorizes the dispensing, service, and consumption of alcoholic beverages by and to members and their guests on the premises of a hotel or large-event facility private club permittee for on-premises consumption at a hotel or large-event facility leased to a hotel or large-event facility private club permittee.

(2) The areas of a hotel or large-event facility that may be leased to a hotel or large-event facility private club permittee for purposes of a hotel or large-event facility private club permit include without limitation:

(A) Sleeping rooms;

(B) Pool-side bars;

(C) Banquet facilities;

(D) Restaurants;

(E) Lobbies;

(F) Exhibit halls;

(G) Patios; and

(H) Outdoor gardens.

(3) Members of the hotel or large-event facility private club permittee that holds a hotel or large-event facility private club permit may move from one (1) area to another area designated under subdivision (e)(2) of this section while consuming alcoholic beverages.

(f) (1) A hotel or large-event facility that leases all or a portion of its premises to a hotel or large-event facility private club permittee shall clearly identify the areas of the hotel or large-event facility that are leased to the hotel or large-event facility private club permittee.

(2) (A) Areas leased by a hotel or large-event facility private club permittee that contain articles of historic interest or art or dramatic or musical presentations shall be open to members of the hotel or large-event facility private club permittee and to nonmembers of the hotel or large-event facility private club permittee.

(B) However, a person must be a member or the guest of a member of the hotel or large-event facility private club permittee to consume or possess alcoholic beverages dispensed by the hotel or large-event facility private club permittee.

(3) Persons under twenty-one (21) years of age may be allowed on the premises of the hotel or large-event facility private club permittee.

(4) (A) A hotel holding a hotel or large-event facility private club permit under this section may lease a sleeping room to a hotel or large-event facility private club permittee for the service of alcoholic beverages.

(B) The hotel may use room service to serve the alcoholic beverage.

(C) The hotel may stock the leased sleeping room with alcoholic beverages and the hotel or large-event facility private club permittee through the hotel's employees shall inventory the alcoholic beverages in the leased sleeping room.

(D) Sleeping rooms that are solely occupied by persons twenty (20) years of age and under shall not receive alcoholic beverages through room service or be stocked with alcoholic beverages.

(5) A hotel or large-event facility that leases space to a hotel or large-event facility private club permittee shall provide a means of entering the hotel or large-event facility to allow a person to knowingly decide if he or she would like to become a member of the hotel or large-event facility private club permittee.

(g) (1) A hotel leasing its premises to a hotel or large-event facility private club permittee may include a membership application to the hotel or large-event facility private club permittee as part of its registration materials.

(2) A guest of a hotel becoming a member of the hotel or large-event facility private club permittee shall receive a membership card.

(3) A hotel that includes a membership application to the hotel or large-event facility private club permittee as part of its registration materials shall retain the registration materials as required by the division.

(4) A hotel or large-event facility private club permittee may refuse a membership or revoke a membership of a person that does not abide by the hotel or large-event facility private club permittee rules.

(h) (1) (A) The application by a hotel for a hotel or large-event facility private club permit shall be accompanied by an annual permit fee of one thousand five hundred dollars ($1,500).

(B) In an area in which the sale of intoxicating liquor has not been authorized by local option as provided under § 3-8-201 et seq., the application for a hotel or large-event facility private club permit shall be accompanied by an additional application fee of one thousand five hundred dollars ($1,500).

(C) The annual renewal fee for a hotel holding a hotel or large-event facility private club permit is one thousand five hundred dollars ($1,500).

(2) The application and renewal fee for a large-event facility for a hotel or large-event facility private club permit is two thousand five hundred dollars ($2,500) per year payable on or before June 30 of each calendar year for the fiscal year beginning July 1.

(i) The director shall promulgate rules to enforce this section.






Subchapter 3 - -- Wine

§ 3-9-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Director" means the Director of the Alcoholic Beverage Control Division;

(2) (A) "License" means a license to sell wine in a restaurant or cafe.

(B) An annual fee of three hundred dollars ($300) shall be paid for each license or renewal of a license.

(C) All moneys derived from the annual fees shall be deposited into the State Treasury as general revenues to the credit of the State Apportionment Fund, to be allocated and transferred to the various funds, fund accounts, and accounts participating in general revenues in the respective proportions to each as provided by law, and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.;

(3) "Person" means any person, firm, partnership, association, or corporation;

(4) (A) "Restaurant" or "cafe" means a place of business serving food to the public prepared for consumption on the premises at an established eating place, as defined by reasonable rules and regulations promulgated by the Alcoholic Beverage Control Board.

(B) (i) The board is authorized and directed to establish appropriate rules and regulations defining "established eating places" to the extent that licenses granted under the provisions of this subchapter shall be issued only to those business establishments whose principal business is serving food for consumption on the premises.

(ii) However, a drive-in shall not be classified as an established eating place; and

(5) "Wine" or "wines" means any port wine, sherry wine, vermouth wine, or other wines, the alcoholic content of which does not exceed twenty-one percent (21%), regardless of whether the wines are manufactured within or without the State of Arkansas.



§ 3-9-302 - Penalties.

If any cafe or restaurant licensed to sell wine as authorized in this subchapter shall violate any of the provisions of this subchapter or any of the provisions of other laws of this state regarding the sale of wine at retail, the owner or operator of the cafe or restaurant shall be guilty of a Class B misdemeanor.



§ 3-9-303 - Sale by licensed cafe or restaurant authorized -- Restrictions.

(a) It shall be lawful for any cafe or restaurant, as defined in § 3-9-301, in this state to sell wines, as defined in § 3-9-301, for consumption with food served in such cafe or restaurant upon obtaining a license, and paying the fee therefor, from the Director of the Alcoholic Beverage Control Division as provided in this subchapter.

(b) However, it shall be unlawful for the director to issue any license to a cafe or restaurant for sales of wine served with food in any city, county, township, or other area in this state wherein the sale and possession of wines is unlawful.

(c) All licenses shall be renewed annually in the manner provided by law.

(d) The holder of a license to sell wine in a restaurant or cafe, as defined in § 3-9-301, which is located in any city having a population of less than six hundred (600) persons and in a county having a population of less than seventeen thousand five hundred (17,500) persons according to the 1990 Federal Decennial Census and within three (3) miles of a river which serves as a common boundary between that county and another state shall be entitled, in addition to other privileges inherent under the permit, to sell wine in unopened containers from such restaurant for off-premises consumption.



§ 3-9-304 - Sale by restaurant located near certain cities.

Any restaurant, as defined in § 3-9-301(4), which is located within two (2) miles of a city having a population of at least fifty-five thousand (55,000) but not more than sixty thousand (60,000) persons according to the 1970 Federal Decennial Census, and in an area in which the sale of alcoholic beverages is lawful, shall be entitled to make application for and obtain a permit to serve wine with food in such restaurants in the manner prescribed in this subchapter.



§ 3-9-305 - License applications -- Qualifications.

(a) No license shall be issued to any person authorizing the sale of wine at retail for consumption on the premises with food served in any cafe or restaurant unless the person shall file with the Director of the Alcoholic Beverage Control Division a verified application therefor, accompanied by the fee required by law, and shall state in the application that he or she possesses the following qualifications:

(1) The applicant is a person of good moral character, a citizen or resident alien of the United States, and a resident of the county in which the permit will be operated, or resides within thirty-five (35) miles of the address of the premises described in the application;

(2) The applicant has not been convicted of a felony or has not been convicted within five (5) years of the date of his or her application of any violation of the laws of this state or any other state relating to alcoholic beverages;

(3) The applicant has not had revoked within five (5) years next preceding his or her application any license issued to him or her pursuant to the laws of this state or any other state to sell alcoholic liquor of any kind;

(4) The applicant shall be the owner of the premises for which the license is sought or the holder of an existing lease, buy-sell agreement, offer and acceptance, or option to lease thereon;

(5) If the applicant is a copartner, all members of the copartnership must be qualified to obtain a license;

(6) (A) If the applicant is a corporation, all officers and directors thereof, any stockholder owning more than five percent (5%) of the stock of such corporation, and the person or persons who shall conduct and manage the licensed premises for the corporation shall possess all the qualifications required herein for an individual license.

(B) The requirement as to residence in the United States or citizenship of the United States shall not apply to officers, directors, and stockholders of the corporation, but the requirement shall apply to any officer, director, or stockholder who is also the manager of the licensed premises in any capacity in the conduct or operation of the licensed premises; and

(7) The cafe or restaurant making application for the license is primarily engaged in the business of serving foods to the public prepared for consumption on the premises and must be an established eating place within the rules and regulations promulgated by the Alcoholic Beverage Control Board as provided in § 3-9-301(4).

(b) Any misstatement or concealment of fact in the application shall be grounds for the revocation of any license issued pursuant to the application.



§ 3-9-306 - Prohibited acts.

No holder of a license authorizing the sale of wine for consumption with food served on the premises where sold, nor any servant, agent, or employee of the licensee, shall do any of the following upon the licensed premises:

(1) Knowingly sell wine to a minor;

(2) Knowingly sell wine to any person while the person is in an intoxicated condition;

(3) Sell wine upon the licensed premises or permit wine to be consumed thereon on any day or at any time when the sale or consumption is prohibited by law; or

(4) Permit on the licensed premises any disorderly conduct, breach of peace, or any lewd, immoral, or improper entertainment, conduct, or practices.



§ 3-9-307 - Revocation or suspension of license.

Proceedings for the revocation or suspension of any license issued pursuant to the provisions of this subchapter shall be in the same manner as provided by law for revocation or suspension of licenses for sale of beer for consumption on the premises.






Subchapter 4 - -- Sunday Sales [Repealed.]



Subchapter 5 - -- Sunday Beer and Wine Permit [Repealed.]



Subchapter 6 - -- Wine and Beer On-Premises License

§ 3-9-601 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of the Alcoholic Beverage Control Division;

(2) (A) "License" means a license to sell wine for consumption on the premises.

(B) (i) An annual fee of five hundred dollars ($500) shall be paid for each license or renewal.

(ii) All moneys derived from such fees shall be deposited in the State Treasury as general revenues to the credit of the State Apportionment Fund;

(3) "Person" means any person, firm, partnership, association, or corporation; and

(4) "Wine" or "wines" means any port, sherry, vermouth, or other wine, the alcoholic content of which does not exceed twenty-one percent (21%) by weight, regardless of whether the wines are manufactured within or without the State of Arkansas.



§ 3-9-602 - Sale by licensed facility authorized -- Restrictions.

(a) It shall be lawful for any facility in this state to sell wines for consumption on the premises upon obtaining a license from the Director of the Alcoholic Beverage Control Division and paying the fee therefor, as provided in this subchapter.

(b) However, it shall be unlawful for the director to issue any license to a facility for sales of wine for consumption on the premises in any city, county, township, or other area in this state wherein the sale and possession of wines is unlawful.

(c) All licenses shall be renewed annually in the manner as is provided by law.



§ 3-9-603 - License applications -- Qualifications.

(a) No license shall be issued to any person authorizing the sale of wine at retail for consumption on the premises unless the person shall file with the Director of the Alcoholic Beverage Control Division a verified application therefor accompanied by the fee required by law and shall state in the application that he or she possesses the following qualifications:

(1) The applicant is a person of good moral character, a citizen or resident alien of the United States, and a resident of the county in which the permit will be operated or resides within thirty-five (35) miles of the address of the premises described in the application;

(2) The applicant must be a resident of the State of Arkansas on the date of the application and maintain such residency within the state as a continuing qualification to hold the permit issued by the director;

(3) The applicant has never been convicted of a felony or has not been convicted within five (5) years of the date of his or her application of any violation of the laws of this state or any other state relating to alcoholic beverages;

(4) The applicant has not had revoked within five (5) years immediately preceding his or her application any license issued to him or her pursuant to the laws of this state or any other state to sell alcoholic liquor of any kind;

(5) The applicant must be the owner of the premises for which the license is sought or the holder of an existing lease, buy-sell agreement, offer and acceptance, or option to lease thereon;

(6) If the applicant is a copartner, all members of the copartnership must be qualified to obtain a license; and

(7) (A) If the applicant is a corporation, all officers and directors thereof, any stockholder owning more than five percent (5%) of the stock of such corporation, and the person or persons who shall conduct and manage the licensed premises for the corporation shall possess all the qualifications required herein for an individual license.

(B) The requirement as to residence shall not apply to officers, directors, and stockholders of the corporation, but the requirement shall apply to any officer, director, or stockholder who is also the manager of the licensed premises in any capacity in the conduct or operation of the licensed premises.

(b) Any misstatement or concealment of fact in the application shall be grounds for the revocation of any license issued pursuant to the application.



§ 3-9-604 - Prohibited acts.

No holder of a license authorizing the sale of wine for consumption on the premises where sold nor any servant, agent, or employee of the licensee shall do any of the following upon the licensed premises:

(1) Knowingly sell wine to a minor;

(2) Knowingly sell wine to any person while the person is in an intoxicated condition;

(3) Sell wine upon the licensed premises or permit wine to be consumed thereon on any day or at any time when the sale or consumption is prohibited by law; or

(4) Permit on the licensed premises any disorderly conduct, breach of the peace, or any lewd, immoral, or improper entertainment, conduct, or practices.



§ 3-9-605 - Penalties.

If any facility licensed under this subchapter to sell wine for consumption on the premises shall violate any of the provisions of this subchapter or any of the provisions of other laws of this state regarding the sale of wine at retail, the owner or operator of the facility shall be guilty of a Class B misdemeanor.



§ 3-9-606 - Revocation or suspension of license.

Proceedings for the revocation or suspension of any license issued pursuant to the provisions of this subchapter shall be in the same manner as is provided by law for revocation or suspension of licenses for the sale of beer for consumption on the premises.












Title 4 - Business and Commercial Law

Subtitle 1 - Uniform Commercial Code

Chapter 1 - General Provisions

Part 1 - -- Short Title, Construction, Application, and Subject Matter of the Subtitle

§ 4-1-101 - Short titles.

(a) This subtitle may be cited as the Uniform Commercial Code.

(b) This chapter may be cited as Uniform Commercial Code -- General Provisions.



§ 4-1-102 - Scope of subtitle.

This chapter applies to a transaction to the extent that it is governed by another chapter of this subtitle.



§ 4-1-103 - Construction of subtitle to promote its purposes and policies -- Applicability of supplemental principles of law.

(1) This subtitle shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(a) to simplify, clarify, and modernize the law governing commercial transactions;

(b) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(c) to make uniform the law among the various jurisdictions.

(2) Unless displaced by the particular provisions of this subtitle, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.



§ 4-1-104 - Construction against implicit repeal.

This subtitle being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.



§ 4-1-105 - Severability.

If any provision or clause of this subtitle or its application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the subtitle which can be given effect without the invalid provision or application, and to this end the provisions of this subtitle are severable.



§ 4-1-106 - Use of singular and plural -- Gender.

In this subtitle, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.



§ 4-1-107 - Section captions.

Section captions are part of this subtitle.



§ 4-1-108 - Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., except that nothing in this subtitle modifies, limits, or supersedes 15 U.S.C. § 7001(c) or authorizes electronic delivery of any of the notices described in 15 U.S.C. § 7003(b).






Part 2 - -- General Definitions and Principles of Interpretation

§ 4-1-201 - General definitions.

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other chapters of this subtitle that apply to particular chapters or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other chapters of this subtitle that apply to particular chapters or parts thereof:

(1) "Action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceedings in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement", as distinguished from "contract", means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in § 4-1-303.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under chapter 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous", with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by this subtitle as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery", with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith," except otherwise provided in chapter 5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) the person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two (2) or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party", as distinguished from a "third party", means a person that has engaged in a transaction or made an agreement subject to this subtitle.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one (1) or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to chapter 9. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under § 4-2-401, but a buyer may also acquire a "security interest" by complying with chapter 9. Except as otherwise provided in § 4-2-505, the right of a seller or lessor of goods under chapter 2 or 2A to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with chapter 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under § 4-2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to § 4-1-203.

(36) "Send" in connection with a writing, record, or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.



§ 4-1-202 - Notice -- Knowledge.

(a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) it comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.



§ 4-1-203 - Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.



§ 4-1-204 - Value.

Except as otherwise provided in chapters 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.



§ 4-1-205 - Reasonable time -- Seasonableness.

(a) Whether a time for taking an action required by this subtitle is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.



§ 4-1-206 - Presumptions.

Whenever this subtitle creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.






Part 3 - -- Subordinated Obligations

§ 4-1-301 - Territorial application of the subtitle -- Parties' power to choose applicable law.

(1) Except as provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation, the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties. Failing such agreement this subtitle applies to transactions bearing an appropriate relation to this state.

(2) Where one of the following provisions of this subtitle specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law (including the conflict of laws rules) so specified:

Rights of creditors against sold goods. Section 4-2-402.

Applicability of the chapter on leases. Sections 4-2A-105 and 4-2A-106.

Applicability of the chapter on bank deposits and collections. Section 4-4-102.

Governing law in the chapter on funds transfers. Section 4-4A-507.

Letters of Credit. Section 4-5-116.

Applicability of the chapter on Investment Securities. Section 4-8-110.

Law governing perfection, the effect of perfection or non-perfection, and the priority of security interests and agricultural liens. Sections 4-9-301 through 4-9-307.



§ 4-1-302 - Variation by agreement.

(a) Except as otherwise provided in subsection (b) or elsewhere in this subtitle, the effect of provisions of this subtitle may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this subtitle may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this subtitle requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this subtitle of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.



§ 4-1-303 - Course of performance -- Course of dealing -- Usage of trade.

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing, and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) Subject to § 4-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.



§ 4-1-304 - Obligation of good faith.

Every contract or duty within this subtitle imposes an obligation of good faith in its performance and enforcement.



§ 4-1-305 - Remedies to be liberally administered.

(a) The remedies provided by this subtitle must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this subtitle or by other rule of law.

(b) Any right or obligation declared by this subtitle is enforceable by action unless the provision declaring it specifies a different and limited effect.



§ 4-1-306 - Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.



§ 4-1-307 - Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.



§ 4-1-308 - Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.



§ 4-1-309 - Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.



§ 4-1-310 - Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.









Chapter 2 - Sales

Part 1 - -- Short Title, General Construction, and Subject Matter

§ 4-2-101 - Short title.

This chapter shall be known and may be cited as Uniform Commercial Code -- Sales.



§ 4-2-102 - Scope -- Certain security and other transactions excluded from chapter.

Unless the context otherwise requires, this chapter applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.



§ 4-2-103 - Definitions and index of definitions.

(1) In this chapter unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) [Reserved.]

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this chapter or to specified parts thereof, and the sections in which they appear are:

"Acceptance". Section 4-2-606.

"Banker's credit". Section 4-2-325.

"Between merchants". Section 4-2-104.

"Cancellation". Section 4-2-106(4).

"Commercial unit". Section 4-2-105.

"Confirmed credit". Section 4-2-325.

"Conforming to contract". Section 4-2-106.

"Contract for sale". Section 4-2-106.

"Cover". Section 4-2-712.

"Entrusting". Section 4-2-403.

"Financing agency". Section 4-2-104.

"Future goods". Section 4-2-105.

"Goods". Section 4-2-105.

"Identification". Section 4-2-501.

"Installment contract". Section 4-2-612.

"Letter of credit". Section 4-2-325.

"Lot". Section 4-2-105.

"Merchant". Section 4-2-104.

"Overseas". Section 4-2-323.

"Person in position of seller". Section 4-2-707.

"Present sale". Section 4-2-106.

"Sale". Section 4-2-106.

"Sale on approval". Section 4-2-326.

"Sale or return". Section 4-2-326.

"Termination". Section 4-2-106.

(3) "Control" as provided in § 4-7-106 and the following definitions in other chapters apply to this chapter:

"Check". Section 4-3-104.

"Consignee". Section 4-7-102.

"Consignor". Section 4-7-102.

"Consumer goods". Section 4-9-102.

"Dishonor". Section 4-3-502.

"Draft". Section 4-3-104.

(4) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-2-104 - Definitions -- "Merchant" -- "Between merchants" -- "Financing agency".

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 4-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.



§ 4-2-105 - Definitions -- Transferability -- "Goods" -- "Future" goods -- "Lot" -- "Commercial unit".

(1) "Goods" means all things (including specially manufactured goods) which are moveable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (chapter 8 of this title) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty ( § 4-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.



§ 4-2-106 - Definitions -- "Contract" -- "Agreement" -- "Contract for sale" -- "Sale" -- "Present sale" -- "Conforming" to contract -- "Termination" -- "Cancellation".

(1) In this chapter unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price ( § 4-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.



§ 4-2-107 - Goods to be severed from realty -- Recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land, and shall then constitute notice to third parties of the buyer's rights under the contract for sale.






Part 2 - -- Form, Formation, and Readjustment of Contract

§ 4-2-201 - Formal requirements -- Statute of frauds.

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of five hundred dollars ($500) or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten (10) days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted ( § 4-2-606).



§ 4-2-202 - Final written expression -- Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of performance, course of dealing, or usage of trade ( § 4-1-303); and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 4-2-203 - Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.



§ 4-2-204 - Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one (1) or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 4-2-205 - Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three (3) months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 4-2-206 - Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 4-2-207 - Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this subtitle.



§ 4-2-209 - Modification, rescission, and waiver.

(1) An agreement modifying a contract within this chapter needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this chapter ( § 4-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 4-2-210 - Delegation of performance -- Assignment of rights.

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in § 4-9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee ( § 4-2-609).






Part 3 - -- General Obligation and Construction of Contract

§ 4-2-301 - General obligation of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



§ 4-2-302 - Unconscionable contract or clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.



§ 4-2-303 - Allocation or division of risks.

Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.



§ 4-2-304 - Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.



§ 4-2-305 - Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



§ 4-2-306 - Output, requirements, and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



§ 4-2-307 - Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.



§ 4-2-308 - Absence of specified place for delivery.

Unless otherwise agreed:

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.



§ 4-2-309 - Absence of specific time provisions -- Notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one (1) party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



§ 4-2-310 - Open time for payment or running of credit -- Authority to ship under reservation.

Unless otherwise agreed:

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (§ 4-2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.



§ 4-2-311 - Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite ( § 4-2-204(3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except otherwise provided in § 4-2-319(1)(c) and (3) specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



§ 4-2-312 - Warranty of title and against infringements -- Buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



§ 4-2-313 - Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.



§ 4-2-314 - Implied warranty -- Merchantability -- Usage of trade.

(1) Unless excluded or modified ( § 4-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified ( § 4-2-316), other implied warranties may arise from course of dealing or usage of trade.



§ 4-2-315 - Implied warranty -- Fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.



§ 4-2-316 - Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this chapter on parol or extrinsic evidence ( § 4-2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2):

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(d) (i) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma, or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma, or tissue or organs shall not, for the purpose of this article, be considered commodities subject to sale or barter but shall be considered as medical services.

(ii) With respect to the sale of bovine, porcine, ovine, and equine animals, or poultry, there shall be no implied warranty that the animals are free from disease or sickness. This exemption shall not apply when the seller knowingly sells animals which are diseased or sick.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this chapter on liquidation or limitation of damages and on contractual modification of remedy ( §§ 4-2-718, 4-2-719).



§ 4-2-317 - Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 4-2-318 - Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.



§ 4-2-319 - O.B. and F.A.S. terms.

(1) Unless otherwise agreed the terms F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this chapter ( § 4-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this chapter ( § 4-2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this chapter on the form of bill of lading ( § 4-2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this chapter ( § 4-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 4-2-320 - I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents, and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 4-2-321 - I.F. or C. & F. -- "Net landed weights" -- "Payment on arrival" -- Warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.



§ 4-2-322 - Delivery "ex-ship".

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.



§ 4-2-323 - Form of bill of lading required in overseas shipment -- "Overseas".

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) due tender of a single part is acceptable within the provisions of this chapter on cure of improper delivery (§ 4-2-508(1)); and

(b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.



§ 4-2-324 - "No arrival, no sale" term.

Under a term, "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods ( § 4-2-613).



§ 4-2-325 - "Letter of credit" term -- "Confirmed credit".

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



§ 4-2-326 - Sale on approval and sale or return -- Rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Chapter ( § 4-2-201) and as contradicting the sale aspect of the contract within the provisions of this Chapter on parol or extrinsic evidence ( § 4-2-202).



§ 4-2-327 - Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed:

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.



§ 4-2-328 - Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Part 4 - -- Title, Creditors, and Good Faith Purchasers

§ 4-2-401 - Passing of title -- Reservation for security -- Limited application of section.

Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (§ 4-2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this subtitle. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the chapter on secured transactions (chapter 9 of this title), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) if the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(a) if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) if the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".



§ 4-2-402 - Rights of seller's creditors against sold goods.

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this chapter ( §§ 4-2-502 and 4-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the chapter on secured transactions (chapter 9 of this title); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.



§ 4-2-403 - Power to transfer -- Good faith purchase of goods -- "Entrusting".

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser; or

(b) the delivery was in exchange for a check which is later dishonored; or

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods has been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the chapters on secured transactions (chapter 9 of this title), and documents of title (chapter 7 of this title).






Part 5 - -- Performance

§ 4-2-501 - Insurable interest in goods -- Manner of identification of goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are non-conforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve (12) months after contracting or for the sale of crops to be harvested within twelve (12) months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.



§ 4-2-502 - Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

(1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of § 4-2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1) (a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.



§ 4-2-503 - Manner of seller's tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular:

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within § 4-2-504 respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a non-negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in § 4-9-101 et seq. receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) he must tender all such documents in correct form, except as provided in this chapter with respect to bills of lading in a set (§ 4-2-323(2)); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes non-acceptance or rejection.



§ 4-2-504 - Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.



§ 4-2-505 - Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (§ 4-2-507(2)) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.



§ 4-2-506 - Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.



§ 4-2-507 - Effect of seller's tender -- Delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.



§ 4-2-508 - Cure by seller of improper tender or delivery -- Replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.



§ 4-2-509 - Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation ( § 4-2-505); but

(b) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) on his receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his receipt of possession or control of a nonnegotiable document of title or other directions to deliver in a record, as provided in § 4-2-503(4)(b).

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this chapter on sale on approval ( § 4-2-327) and on effect of breach on risk of loss ( § 4-2-510).



§ 4-2-510 - Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.



§ 4-2-511 - Tender of payment by buyer -- Payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation ( § 4-3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.



§ 4-2-512 - Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under § 4-5-109(b).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.



§ 4-2-513 - Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this chapter on C.I.F. contracts ( § 4-2-321(3)), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.



§ 4-2-514 - When documents deliverable on acceptance -- When on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment.



§ 4-2-515 - Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Part 6 - -- Breach, Repudiation, and Excuse

§ 4-2-601 - Buyer's rights on improper delivery.

Subject to the provisions of this chapter on breach in installment contracts ( § 4-2-612) and unless otherwise agreed under the sections on contractual limitations of remedy ( §§ 4-2-718 and 4-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.



§ 4-2-602 - Manner and effect of rightful rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two (2) following sections on rejected goods ( §§ 4-2-603, 4-2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this chapter ( § 4-2-711(3)), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this chapter on seller's remedies in general ( § 4-2-703).



§ 4-2-603 - Merchant buyer's duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer ( § 4-2-711(3)), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent (10%) on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.



§ 4-2-604 - Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.



§ 4-2-605 - Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.



§ 4-2-606 - What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer:

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection ( § 4-2-602(1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 4-2-607 - Effect of acceptance -- Notice of breach -- Burden of establishing breach after acceptance -- Notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like ( § 4-2-312(3)) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which the seller is answerable over

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two (2) litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like ( § 4-2-312(3)) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like ( § 4-2-312(3)).



§ 4-2-608 - Revocation of acceptance in whole or in part.

(1) The buyer may revoke his acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him if he has accepted it:

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



§ 4-2-609 - Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty (30) days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



§ 4-2-610 - Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach ( § 4-2-703 or § 4-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this chapter on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods ( § 4-2-704).



§ 4-2-611 - Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this chapter ( § 4-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 4-2-612 - "Installment contract" -- Breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one (1) or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a non-conforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.



§ 4-2-613 - Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term ( § 4-2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.



§ 4-2-614 - Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.



§ 4-2-615 - Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.



§ 4-2-616 - Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this chapter relating to breach of installment contracts ( § 4-2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty (30) days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section.






Part 7 - -- Remedies

§ 4-2-701 - Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter.



§ 4-2-702 - Seller's remedies on discovery of buyer's insolvency.

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this chapter ( § 4-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten (10) days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three (3) months before delivery the ten day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this chapter ( § 4-2-403). Successful reclamation of goods excludes all other remedies with respect to them.



§ 4-2-703 - Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract ( § 4-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided ( § 4-2-705);

(c) proceed under § 4-2-704 respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided ( § 4-2-706);

(e) recover damages for nonacceptance ( § 4-2-708) or in a proper case the price ( § 4-2-709);

(f) cancel.



§ 4-2-704 - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under the preceding section may

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



§ 4-2-705 - Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (§ 4-2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until:

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 4-2-706 - Seller's resale including contract for resale.

(1) Under the conditions stated in § 4-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this chapter ( § 4-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at a public or private sale including sale by way of one (1) or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one (1) or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller ( § 4-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined ( § 4-2-711(3)).



§ 4-2-707 - "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this chapter withhold or stop delivery ( § 4-2-705) and resell ( § 4-2-706) and recover incidental damages ( § 4-2-710).



§ 4-2-708 - Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this chapter with respect to proof of market price ( § 4-2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this chapter ( § 4-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this chapter ( § 4-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



§ 4-2-709 - Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated ( § 4-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.



§ 4-2-710 - Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



§ 4-2-711 - Buyer's remedies in general -- Buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract ( § 4-2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this chapter ( § 4-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this chapter ( § 4-2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this chapter ( § 4-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller ( § 4-2-706).



§ 4-2-712 - "Cover" -- Buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined ( § 4-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.



§ 4-2-713 - Buyer's damages for nondelivery or repudiation.

(1) Subject to the provisions of this chapter with respect to proof of market price ( § 4-2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this chapter ( § 4-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



§ 4-2-714 - Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification ( § 4-2-607(3)) he may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.



§ 4-2-715 - Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.



§ 4-2-716 - Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.



§ 4-2-717 - Deduction of damages from the price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.



§ 4-2-718 - Liquidation or limitation of damages -- Deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1); or

(b) in the absence of such terms, twenty percent (20%) of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars ($500), whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this chapter other than subsection (1); and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purpose of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this chapter on resale by an aggrieved seller ( § 4-2-706).



§ 4-2-719 - Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this subtitle.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.



§ 4-2-720 - Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



§ 4-2-721 - Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this chapter for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



§ 4-2-722 - Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.



§ 4-2-723 - Proof of market price -- Time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price ( § 4-2-708 or § 4-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.



§ 4-2-724 - Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



§ 4-2-725 - Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within four (4) years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one (1) year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before midnight, December 31, 1961.









Chapter 2A - Leases

Part 1 - -- General Provisions

§ 4-2A-101 - Short title.

This chapter shall be known and may be cited as the Uniform Commercial Code -- Leases.



§ 4-2A-102 - Scope.

This chapter applies to any transaction, regardless of form, that creates a lease.



§ 4-2A-103 - Definitions and index of definitions.

(1) In this chapter unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed twenty-five thousand dollars ($25,000).

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which

(i) the lessor does not select, manufacture, or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this chapter to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures ( § 4-2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

"Accessions". Section 4-2A-310(1).

"Construction mortgage". Section 4-2A-309(1)(d).

"Encumbrance". Section 4-2A-309(1)(e).

"Fixtures". Section 4-2A-309(1)(a).

"Fixture filing". Section 4-2A-309(1)(b).

"Purchase money lease". Section 4-2A-309(1)(c).

(3) The following definitions in other chapters apply to this chapter:

"Account". Section 4-9-102(a)(2).

"Between merchants". Section 4-2-104(3).

"Buyer". Section 4-2-103(1)(a).

"Chattel paper". Section 4-9-102(a)(11).

"Consumer goods". Section 4-9-102(a)(23).

"Document". Section 4-9-102(a)(30).

"Entrusting". Section 4-2-403(3).

"General intangible". Section 4-9-102(a)(42).

"Instrument". Section 4-9-102(a)(47).

"Merchant". Section 4-2-104(1).

"Mortgage". Section 4-9-102(a)(55).

"Pursuant to commitment". Section 4-9-102(a)(68).

"Receipt". Section 4-2-103(1)(c).

"Sale". Section 4-2-106(1).

"Sale on approval". Section 4-2-326.

"Sale or return". Section 4-2-326.

"Seller". Section 4-2-103(1)(d).

(4) In addition, chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-2A-104 - Leases subject to other law.

(1) A lease, although subject to this chapter, is also subject to any applicable:

(a) certificate of title statute of this state, including, but not limited to §§ 27-14-801 -- 27-14-804 concerning the filing of liens and encumbrances on motor vehicles;

(b) certificate of title statute of another jurisdiction ( § 4-2A-105);

(c) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on August 13, 1993.

(d) statute of this state creating conditions for the effectiveness and enforceability of the lease contract, including, but not limited to §§ 6-62-601; 6-62-602; 6-62-603 [Repealed]; 6-62-604 [Repealed]; 6-62-605 -- 6-62-613; 12-8-301 -- 12-8-310; 14-16-108 -- 14-16-110; 14-94-110; 14-138-111; 14-169-1003 and 14-169-1011; 14-184-119; 14-219-101; 14-362-126; 19-1-213; 22-2-114 and 22-2-115; 22-3-1101; 22-4-105; 22-4-501; 23-11-314; 23-112-404; 27-65-114; 28-51-203 and 28-51-303; and 28-72-204; or

(e) statute of this state dealing with a person's capacity or authority to enter into a lease contract.

(2) In case of conflict between this chapter, other than §§ 4-2A-105, 4-2A-304(3), and 4-2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.



§ 4-2A-105 - Territorial application of chapter to goods covered by certificate of title.

Subject to the provisions of §§ 4-2A-304(3) and 4-2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.



§ 4-2A-106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty (30) days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.



§ 4-2A-107 - Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



§ 4-2A-108 - Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.



§ 4-2A-109 - Option to accelerate at will.

(1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing lack of good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.



§ 4-2A-110 - Terminal rental adjustment clauses for vehicle leases -- Not sales or security interests.

In the case of motor vehicles and trailers, notwithstanding any other provision of law, a leasing agreement involving a motor vehicle or trailer shall not create a sales transaction or a security interest in the vehicle merely because the lease contains provisions which provide that the rental price is permitted or required to be adjusted under the agreement either upward or downward based upon an amount which may be realized from a sale or other disposition of the vehicle after the end or termination of the lease period.






Part 2 - -- Formation and Construction of Lease Contract

§ 4-2A-201 - Statute of frauds.

(1) A lease contract is not enforceable by way of action or defense unless:

(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars ($1,000); or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.



§ 4-2A-202 - Final written expression -- Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 4-2A-203 - Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.



§ 4-2A-204 - Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one (1) or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 4-2A-205 - Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three (3) months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 4-2A-206 - Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 4-2A-208 - Modification -- Rescission -- Waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 4-2A-209 - Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee ( § 4-2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.



§ 4-2A-210 - Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.



§ 4-2A-211 - Warranties against interference and against infringement -- Lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.



§ 4-2A-212 - Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.



§ 4-2A-213 - Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.



§ 4-2A-214 - Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of § 4-2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement ( § 4-2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.



§ 4-2A-215 - Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 4-2A-216 - Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section.



§ 4-2A-217 - Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.



§ 4-2A-218 - Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) If a lessee has an insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one (1) or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.



§ 4-2A-219 - Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this chapter on the effect of default on risk of loss ( § 4-2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.



§ 4-2A-220 - Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.



§ 4-2A-221 - Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or § 4-2A-219, then:

(a) if the loss is total, the lease contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.






Part 3 - -- Effect of Lease Contract

§ 4-2A-301 - Enforceability of lease contract.

Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.



§ 4-2A-302 - Title to and possession of goods.

Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.



§ 4-2A-303 - Alienability of party's interest under lease contract or of lessor's residual interest in goods -- Delegation of performance -- Transfer of rights.

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to chapter 9, secured transactions, by reason of § 4-9-109(a)(3).

(2) Except as provided in subsection (3) and § 4-9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and § 4-9-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in § 4-2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.



§ 4-2A-304 - Subsequent lease of goods by lessor.

(1) Subject to § 4-2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and § 4-2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 4-2A-305 - Sale or sublease of goods by lessee.

(1) Subject to the provisions of § 4-2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and § 4-2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 4-2A-306 - Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.



§ 4-2A-307 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in § 4-2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in §§ 4-2A-306 and 4-2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in §§ 4-9-317, 4-9-321, and 4-9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.



§ 4-2A-308 - Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.



§ 4-2A-309 - Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of § 4-9-502(a) and (b);

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten (10) days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this chapter, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures, including the lessor's residual interest, in accordance with the relevant provisions of the chapter on secured transactions, chapter 9 of this title.



§ 4-2A-310 - Lessor's and lessee's rights when goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or (b) if necessary to enforce his or her other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.



§ 4-2A-311 - Priority subject to subordination.

Nothing in this chapter prevents subordination by agreement by any person entitled to priority.






Part 4 - -- Performance of Lease Contract: Repudiated, Substituted and Excused

§ 4-2A-401 - Insecurity -- Adequate assurance of performance.

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty (30) days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.



§ 4-2A-402 - Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) make demand pursuant to § 4-2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one (1) of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this chapter on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods ( § 4-2A-524).



§ 4-2A-403 - Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under § 4-2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 4-2A-404 - Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.



§ 4-2A-405 - Excused performance.

Subject to § 4-2A-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.



§ 4-2A-406 - Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under § 4-2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired ( § 4-2A-510):

(a) terminate the lease contract ( § 4-2A-505(2)); or

(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under § 4-2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty (30) days, the lease contract lapses with respect to any deliveries affected.



§ 4-2A-407 - Irrevocable promises -- Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.






Part 5 - -- Default

A In General

§ 4-2A-501 - Default -- Procedure.

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in § 4-1-305(a) or this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.



§ 4-2A-502 - Notice after default.

Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.



§ 4-2A-503 - Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under § 4-2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.



§ 4-2A-504 - Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency ( § 4-2A-525 or § 4-2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, 20 percent (20%) of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars ($500).

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this chapter other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.



§ 4-2A-505 - Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.



§ 4-2A-506 - Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four (4) years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective.



§ 4-2A-507 - Proof of market rent -- Time and place.

(1) Damages based on market rent ( § 4-2A-519 or § 4-2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in §§ 4-2A-519 and 4-2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.






B Default by Lessor

§ 4-2A-508 - Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract ( § 4-2A-509) or repudiates the lease contract ( § 4-2A-402), or a lessee rightfully rejects the goods ( § 4-2A-509) or justifiably revokes acceptance of the goods ( § 4-2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired ( § 4-2A-510), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract ( § 4-2A-505(1));

(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract ( §§ 4-2A-518 and 4-2A-520), or recover damages for nondelivery ( §§ 4-2A-519 and 4-2A-520);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them ( § 4-2A-522); or

(b) in a proper case, obtain specific performance or replevy the goods ( § 4-2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in § 4-2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages ( § 4-2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to § 4-2A-527(5).

(6) Subject to the provisions of § 4-2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.



§ 4-2A-509 - Lessee's rights on improper delivery -- Rightful rejection.

(1) Subject to the provisions of § 4-2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.



§ 4-2A-510 - Installment lease contracts -- Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.



§ 4-2A-511 - Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee ( § 4-2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee ( § 4-2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent (10%) of the gross proceeds.

(3) In complying with this section or § 4-2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or § 4-2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one (1) or more of the requirements of this chapter.



§ 4-2A-512 - Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily ( § 4-2A-511) and subject to any security interest of a lessee ( § 4-2A-508(5)):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in § 4-2A-511; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.



§ 4-2A-513 - Cure by lessor of improper tender or delivery -- Replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.



§ 4-2A-514 - Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) if, stated seasonably, the lessor or the supplier could have cured it ( § 4-2A-513); or

(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.



§ 4-2A-515 - Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods ( § 4-2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 4-2A-516 - Effect of acceptance of goods -- Notice of default -- Burden of establishing default after acceptance -- Notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like ( § 4-2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two (2) litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like ( § 4-2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like ( § 4-2A-211).



§ 4-2A-517 - Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.



§ 4-2A-518 - Cover -- Substitute goods.

(1) After a default by a lessor under the lease contract of the type described in § 4-2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement ( § 4-2A-504) or otherwise determined pursuant to agreement of the parties ( §§ 4-1-302 and 4-2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and § 4-2A-519 governs.



§ 4-2A-519 - Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement ( § 4-2A-504) or otherwise determined pursuant to agreement of the parties ( §§ 4-1-302 and 4-2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under § 4-2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification ( § 4-2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.



§ 4-2A-520 - Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.



§ 4-2A-521 - Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.



§ 4-2A-522 - Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract ( § 4-2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten (10) days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.






C Default by Lessee

§ 4-2A-523 - Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired ( § 4-2A-510), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract ( § 4-2A-505(1));

(b) proceed respecting goods not identified to the lease contract ( § 4-2A-524);

(c) withhold delivery of the goods and take possession of goods previously delivered ( § 4-2A-525);

(d) stop delivery of the goods by any bailee ( § 4-2A-526);

(e) dispose of the goods and recover damages ( § 4-2A-527), or retain the goods and recover damages ( § 4-2A-528), or in a proper case recover rent ( § 4-2A-529);

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).



§ 4-2A-524 - Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in § 4-2A-523(1) or § 4-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods ( § 4-2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.



§ 4-2A-525 - Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in § 4-2A-523(1) or § 4-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises ( § 4-2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.



§ 4-2A-526 - Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until

(a) receipt of the goods by the lessee;

(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 4-2A-527 - Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in § 4-2A-523(1) or § 4-2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods ( § 4-2A-525 or § 4-2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement ( § 4-2A-504) or otherwise determined pursuant to agreement of the parties ( §§ 4-1-302 and 4-2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under § 4-2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and § 4-2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one (1) or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest ( § 4-2A-508(5)).



§ 4-2A-528 - Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement ( § 4-2A-504) or otherwise determined pursuant to agreement of the parties ( §§ 4-1-302 and 4-2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under § 4-2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in § 4-2A-523(1) or § 4-2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place computed for the same lease term, and (iii) any incidental damages allowed under § 4-2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under § 4-2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.



§ 4-2A-529 - Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in § 4-2A-523(1) or § 4-2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee ( § 4-2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 4-2A-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 4-2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by § 4-2A-527 or § 4-2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to § 4-2A-527 or § 4-2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in § 4-2A-523(1) or § 4-2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under § 4-2A-527 or § 4-2A-528.



§ 4-2A-530 - Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.



§ 4-2A-531 - Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.



§ 4-2A-532 - Lessor's rights to residual interest.

In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.












Chapter 3 - Negotiable Instruments

Part 1 - -- General Provisions and Definitions

§ 4-3-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Negotiable Instruments.



§ 4-3-102 - Subject matter.

(a) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by § 4-4A-101 et seq., or to securities governed by § 4-8-101 et seq.

(b) If there is conflict between this chapter and chapter 4 or chapter 9, chapter 4 and chapter 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.



§ 4-3-103 - Definitions.

(a) In this chapter:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Consumer transaction" means a transaction in which an individual incurs an obligation primarily for personal, family, or household purposes.

(3) "Drawee" means a person ordered in a draft to make payment.

(4) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(5) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(6) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(7) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one (1) or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(8) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or chapter 4.

(9) "Party" means a party to an instrument.

(10) "Principal obligor," with respect to an instrument, means the accommodated party or any other party to the instrument against whom a secondary obligor has recourse under this chapter.

(11) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(12) "Prove" with respect to a fact means to meet the burden of establishing the fact ( § 4-1-201(b)(8)).

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(15) "Remotely-created item" means an item drawn on an account, which is not created by the payor bank and does not bear a handwritten or facsimile signature purporting to be the signature of the drawer.

(16) "Secondary obligor," with respect to an instrument, means (a) an indorser or an accommodation party, (b) a drawer having the obligation described in § 4-3-414(d), or (c) any other party to the instrument that has recourse against another party to the instrument pursuant to § 4-3-116(b).

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance". Section 4-3-409.

"Accommodated party". Section 4-3-419.

"Accommodation party". Section 4-3-419.

"Account". Section 4-4-104.

"Alteration". Section 4-3-407.

"Anomalous indorsement". Section 4-3-205.

"Blank indorsement". Section 4-3-205.

"Cashier's check". Section 4-3-104.

"Certificate of deposit". Section 4-3-104.

"Certified check". Section 4-3-409.

"Check". Section 4-3-104.

"Consideration". Section 4-3-303.

"Draft". Section 4-3-104.

"Holder in due course". Section 4-3-302.

"Incomplete instrument". Section 4-3-115.

"Indorsement". Section 4-3-204.

"Indorser". Section 4-3-204.

"Instrument". Section 4-3-104.

"Issue". Section 4-3-105.

"Issuer". Section 4-3-105.

"Negotiable instrument". Section 4-3-104.

"Negotiation". Section 4-3-201.

"Note". Section 4-3-104.

"Payable at a definite time". Section 4-3-108.

"Payable on demand". Section 4-3-108.

"Payable to bearer". Section 4-3-109.

"Payable to order". Section 4-3-109.

"Payment". Section 4-3-602.

"Person entitled to enforce". Section 4-3-301.

"Presentment". Section 4-3-501.

"Reacquisition". Section 4-3-207.

"Special indorsement". Section 4-3-205.

"Teller's check". Section 4-3-104.

"Transfer of instrument". Section 4-3-203.

"Traveler's check". Section 4-3-104.

"Value". Section 4-3-303.

(c) The following definitions in other chapters of this subtitle apply to this chapter:

"Bank". Section 4-4-105.

"Banking day". Section 4-4-104.

"Clearinghouse". Section 4-4-104.

"Collecting bank". Section 4-4-105.

"Depositary bank". Section 4-4-105.

"Documentary draft". Section 4-4-104.

"Intermediary bank". Section 4-4-105.

"Item". Section 4-4-104.

"Payor bank". Section 4-4-105.

"Suspends payments". Section 4-4-104.

(d) In addition, chapter 1 of this subtitle contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-3-104 - Negotiable instrument.

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.



§ 4-3-105 - Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.



§ 4-3-106 - Unconditional promise or order.

(a) Except as provided in this section, for the purposes of § 4-3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another record, or (iii) that rights or obligations with respect to the promise or order are stated in another record. A reference to another record does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another record for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of § 4-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of § 4-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.



§ 4-3-107 - Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.



§ 4-3-108 - Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.



§ 4-3-109 - Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to § 4-3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to § 4-3-205(b).



§ 4-3-110 - Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one (1) person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one (1) or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two (2) or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two (2) or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two (2) or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.



§ 4-3-111 - Place of payment.

Except as otherwise provided for items in chapter 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one (1) place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.



§ 4-3-112 - Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.



§ 4-3-113 - Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in § 4-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.



§ 4-3-114 - Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.



§ 4-3-115 - Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under § 4-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under § 4-3-104, but, after completion, the requirements of § 4-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under § 4-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.



§ 4-3-116 - Joint and several liability -- Contribution.

(a) Except as otherwise provided in the instrument, two (2) or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in § 4-3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) [Repealed.]



§ 4-3-117 - Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.



§ 4-3-118 - Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within five (5) years after the due date or dates stated in the note or, if a due date is accelerated, within five (5) years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within five (5) years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten (10) years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three (3) years after dishonor of the draft or ten (10) years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three (3) years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within five (5) years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within five (5) years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six (6) years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this chapter and not governed by this section must be commenced within three (3) years after the cause of action accrues.



§ 4-3-119 - Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or chapter 4, the defendant may give the third person notice of the litigation in a record, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.






Part 2 - -- Negotiation, Transfer, and Indorsement

§ 4-3-201 - Negotiation.

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.



§ 4-3-202 - Negotiation subject to rescission.

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.



§ 4-3-203 - Transfer of instrument -- Rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.



§ 4-3-204 - Indorsement.

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.



§ 4-3-205 - Special indorsement -- Blank indorsement -- Anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in § 4-3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.



§ 4-3-206 - Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in § 4-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in § 4-3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.



§ 4-3-207 - Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is cancelled is discharged, and the discharge is effective against any subsequent holder.






Part 3 - -- Enforcement of Instruments

§ 4-3-301 - Person entitled to enforce instrument.

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to § 4-3-309 or § 4-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.



§ 4-3-302 - Holder in due course.

(a) Subject to subsection (c) and § 4-3-106(d), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in § 4-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in § 4-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under § 4-3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.



§ 4-3-303 - Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.



§ 4-3-304 - Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, ninety (90) days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.



§ 4-3-305 - Defenses and claims in recoupment.

(a) Except as otherwise provided in this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subdivision (a)(1), but is not subject to defenses of the obligor stated in subdivision (a)(2) or claims in recoupment stated in subdivision (a)(3) against a person other than the holder.

(c) Except as stated in subdivision (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument ( § 4-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

(e) In a consumer transaction, if law other than this chapter requires that an instrument include a statement to the effect that the rights of a holder or transferee are subject to a claim or defense that the issuer could assert against the original payee, and the instrument does not include such a statement:

(1) the instrument has the same effect as if the instrument included such a statement;

(2) the issuer may assert against the holder or transferee all claims and defenses that would have been available if the instrument included such a statement; and

(3) the extent to which claims may be asserted against the holder or transferee is determined as if the instrument included such a statement.

(f) This section is subject to law other than this chapter that establishes a different rule for consumer transactions.



§ 4-3-306 - Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.



§ 4-3-307 - Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary, as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary, as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.



§ 4-3-308 - Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under § 4-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under § 4-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.



§ 4-3-309 - Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if:

(1) (A) the person was entitled to enforce the instrument when loss of possession occurred, or

(B) the person has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when loss of possession occurred;

(2) the loss of possession was not the result of a transfer by the person or a lawful seizure; and

(3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, § 4-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.



§ 4-3-310 - Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.



§ 4-3-311 - Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within ninety (90) days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This subdivision does not apply if the claimant is an organization that sent a statement complying with (c)(1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.



§ 4-3-312 - Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made in a record under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to § 4-4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subdivision (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or § 4-3-309.






Part 4 - -- Liability of Parties

§ 4-3-401 - Signature.

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under § 4-3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.



§ 4-3-402 - Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.



§ 4-3-403 - Unauthorized signature.

(a) Unless otherwise provided in this chapter or § 4-4-401 et seq., an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(b) If the signature of more than one (1) person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one (1) of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.



§ 4-3-404 - Impostors -- Fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable ( § 4-3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.



§ 4-3-405 - Employer's responsibility for fraudulent indorsement by employee.

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.



§ 4-3-406 - Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.



§ 4-3-407 - Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.



§ 4-3-408 - Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.



§ 4-3-409 - Acceptance of draft -- Certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.



§ 4-3-410 - Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.



§ 4-3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.



§ 4-3-412 - Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 4-3-115 and 4-3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under § 4-3-415.



§ 4-3-413 - Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in §§ 4-3-115 and 4-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under § 4-3-414 or § 4-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.



§ 4-3-414 - Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 4-3-115 and 4-3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under § 4-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under § 4-3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within thirty (30) days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.



§ 4-3-415 - Obligation of indorser.

(a) Subject to subsections (b), (c), and (d) and to § 4-3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 4-3-115 and 4-3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by § 4-3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty (30) days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.



§ 4-3-416 - Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) with respect to a remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(e) If the warranty in subdivision (a)(6) of this section is not given by a transferor under applicable conflict of laws rules, then the warranty in subdivision (a)(6) of this section is not given to that transferor when that transferor is a transferee.



§ 4-3-417 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered;

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(4) with respect to any remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under § 4-3-404 or § 4-3-405 or the drawer is precluded under § 4-3-406 or § 4-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument;

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



§ 4-3-418 - Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to § 4-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by § 4-3-417 or § 4-4-407.

(d) Notwithstanding § 4-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.



§ 4-3-419 - Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in § 4-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) If the signature of a party to an instrument is accompanied by words indicating that the party guarantees payment or the signer signs the instrument as an accommodation party in some other manner that does not unambiguously indicate an intention to guarantee collection rather than payment, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument in the same circumstances as the accommodated party would be obliged, without prior resort to the accommodated party by the person entitled to enforce the instrument.

(f) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. In proper circumstances, an accommodation party may obtain relief that requires the accommodated party to perform its obligations on the instrument. An accommodated party that pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.



§ 4-3-420 - Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.






Part 5 - -- Dishonor

§ 4-3-501 - Presentment.

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to chapter 4 of this subtitle, agreement of the parties, and clearing-house rules and the like:

(1) presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one (1) of two (2) or more makers, acceptors, drawees, or other payors.

(2) upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) the party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2:00 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.



§ 4-3-502 - Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under § 4-4-301 or § 4-4-302, or becomes accountable for the amount of the check under § 4-4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsections (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under § 4-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.



§ 4-3-503 - Notice of dishonor.

(a) The obligation of an indorser stated in § 4-3-415(a) and the obligation of a drawer stated in § 4-3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under § 4-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to § 4-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty (30) days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within thirty (30) days following the day on which dishonor occurs.



§ 4-3-504 - Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.



§ 4-3-505 - Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.






Part 6 - -- Discharge and Payment

§ 4-3-601 - Discharge and effect of discharge.

(a) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.



§ 4-3-602 - Payment.

(a) Subject to subsection (e), an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument, and to a person entitled to enforce the instrument.

(b) Subject to subsection (e), a note is paid to the extent payment is made by or on behalf of a party obliged to pay the note to a person that formerly was entitled to enforce the note only if at the time of the payment the party obliged to pay has not received adequate notification that the note has been transferred and that payment is to be made to the transferee. A notification is adequate only if it is signed by the transferor or the transferee; reasonably identifies the transferred note; and provides an address at which payments subsequently are to be made. Upon request, a transferee shall seasonably furnish reasonable proof that the note has been transferred. Unless the transferee complies with the request, a payment to the person that formerly was entitled to enforce the note is effective for purposes of subsection (c) even if the party obliged to pay the note has received a notification under this subsection (b).

(c) Subject to subsection (e), to the extent of the payment, a payment under subsections (a) and (b), the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under § 4-3-306 by another person.

(d) Subject to subsection (e), a transferee, or any party that has acquired rights in the instrument directly or indirectly from a transferee, including any such party that has rights as a holder in due course, is deemed to have notice of any payment that is made under subsection (b) after the date that the note is transferred to the transferee but before the party obliged to pay the note receives adequate notification of the transfer.

(e) The obligation of a party to pay the instrument is not discharged under subsections (a) through (d) if:

(1) a claim to the instrument under § 4-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(f) As used in this section, "signed," with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present intent to adopt or accept the record.



§ 4-3-603 - Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.



§ 4-3-604 - Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed record.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

(c) In this section, "signed," with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present intent to adopt or accept the record.



§ 4-3-605 - Discharge of secondary obligors.

(a) If a person entitled to enforce an instrument releases the obligation of a principal obligor in whole or in part, and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the release preserve the secondary obligor's recourse, the principal obligor is discharged, to the extent of the release, from any other duties to the secondary obligor under this chapter.

(2) unless the terms of the release provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor, the secondary obligor is discharged to the same extent as the principal obligor from any unperformed portion of its obligation on the instrument. If the instrument is a check and the obligation of the secondary obligor is based on an indorsement of the check, the secondary obligor is discharged without regard to the language or circumstances of the discharge or other release.

(3) if the secondary obligor is not discharged under paragraph (2), the secondary obligor is discharged to the extent of the value of the consideration for the release, and to the extent that the release would otherwise cause the secondary obligor a loss.

(b) If a person entitled to enforce an instrument grants a principal obligor an extension of the time at which one or more payments are due on the instrument and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the extension preserve the secondary obligor's recourse, the extension correspondingly extends the time for performance of any other duties owed to the secondary obligor by the principal obligor under this chapter.

(2) the secondary obligor is discharged to the extent that the extension would otherwise cause the secondary obligor a loss.

(3) to the extent that the secondary obligor is not discharged under paragraph (2), the secondary obligor may perform its obligations to a person entitled to enforce the instrument as if the time for payment had not been extended or, unless the terms of the extension provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor as if the time for payment had not been extended, treat the time for performance of its obligations as having been extended correspondingly.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to a modification of the obligation of a principal obligor other than a complete or partial release or an extension of the due date and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. The modification correspondingly modifies any other duties owed to the secondary obligor by the principal obligor under this chapter.

(2) the secondary obligor is discharged from any unperformed portion of its obligation to the extent that the modification would otherwise cause the secondary obligor a loss.

(3) to the extent that the secondary obligor is not discharged under paragraph (2), the secondary obligor may satisfy its obligation on the instrument as if the modification had not occurred, or treat its obligation on the instrument as having been modified correspondingly.

(d) If the obligation of a principal obligor is secured by an interest in collateral, another party to the instrument is a secondary obligor with respect to that obligation, and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of the secondary obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the recourse of the secondary obligor, or the reduction in value of the interest causes an increase in the amount by which the amount of the recourse exceeds the value of the interest. For purposes of this subsection, impairing the value of an interest in collateral includes failure to obtain or maintain perfection or recordation of the interest in collateral, release of collateral without substitution of collateral of equal value or equivalent reduction of the underlying obligation, failure to perform a duty to preserve the value of collateral owed, under chapter 9 or other law, to a debtor or other person secondarily liable, and failure to comply with applicable law in disposing of or otherwise enforcing the interest in collateral.

(e) A secondary obligor is not discharged under subdivision (a)(3) or subsections (b), (c), or (d) unless the person entitled to enforce the instrument knows that the person is a secondary obligor or has notice under § 4-3-419(c) that the instrument was signed for accommodation.

(f) A secondary obligor is not discharged under this section if the secondary obligor consents to the event or conduct that is the basis of the discharge, or the instrument or a separate agreement of the party provides for waiver of discharge under this section specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. Unless the circumstances indicate otherwise, consent by the principal obligor to an act that would lead to a discharge under this section constitutes consent to that act by the secondary obligor if the secondary obligor controls the principal obligor or deals with the person entitled to enforce the instrument on behalf of the principal obligor.

(g) A release or extension preserves a secondary obligor's recourse if the terms of the release or extension provide that:

(1) the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor; and

(2) the recourse of the secondary obligor continues as if the release or extension had not been granted.

(h) Except as otherwise provided in subsection (i), a secondary obligor asserting discharge under this section has the burden of persuasion both with respect to the occurrence of the acts alleged to harm the secondary obligor and loss or prejudice caused by those acts.

(i) If the secondary obligor demonstrates prejudice caused by an impairment of its recourse, and the circumstances of the case indicate that the amount of loss is not reasonably susceptible of calculation or requires proof of facts that are not ascertainable, it is presumed that the act impairing recourse caused a loss or impairment equal to the liability of the secondary obligor on the instrument. In that event, the burden of persuasion as to any lesser amount of the loss is on the person entitled to enforce the instrument.









Chapter 4 - Bank Deposits and Collections

Part 1 - -- General Provisions and Definitions

§ 4-4-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Bank Deposits and Collections.



§ 4-4-102 - Applicability.

(a) To the extent that items within this chapter are also within chapters 3 and 8 of this subtitle, they are subject to those chapters. If there is conflict, this chapter governs chapter 3, but chapter 8 governs this chapter.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.



§ 4-4-103 - Variation by agreement -- Measure of damages -- Action constituting ordinary care.

(a) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearinghouse rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith, it includes any other damages the party suffered as a proximate consequence.



§ 4-4-104 - Definitions and index of definitions.

(a) In this chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearinghouse" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities ( § 4-8-102) or instructions for uncertificated securities ( § 4-8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in § 4-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by chapter 4A of this subtitle or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Agreement for electronic presentment". Section 4-4-110.

[RESERVED]

"Collecting bank". Section 4-4-105.

"Depositary bank". Section 4-4-105.

"Intermediary bank". Section 4-4-105.

"Payor bank". Section 4-4-105.

"Presenting bank". Section 4-4-105.

"Presentment notice". Section 4-4-110.

(c) "Control" as provided in § 4-7-106 and the following definitions in other chapters of this subtitle apply to this chapter:

"Acceptance". Section 4-3-409.

"Alteration". Section 4-3-407.

"Cashier's check". Section 4-3-104.

"Certificate of deposit". Section 4-3-104.

"Certified check". Section 4-3-409.

"Check". Section 4-3-104.

"Good faith". Section 4-3-103.

"Holder in due course". Section 4-3-302.

"Instrument". Section 4-3-104.

"Notice of dishonor". Section 4-3-503.

"Order". Section 4-3-103.

"Ordinary care". Section 4-3-103.

"Person entitled to enforce". Section 4-3-301.

"Presentment". Section 4-3-501.

"Promise". Section 4-3-103.

"Prove". Section 4-3-103.

"Record". Section 4-3-103.

"Remotely-created item". Section 4-3-103.

"Teller's check". Section 4-3-104.

"Unauthorized signature". Section 4-3-403.

(d) In addition, chapter 1 of this subtitle contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-4-105 - Definitions of types of banks.

In this chapter:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.



§ 4-4-106 - Payable through or payable at bank -- Collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.



§ 4-4-107 - Separate office of a bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this chapter and under chapter 3 of this subtitle.



§ 4-4-108 - Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.



§ 4-4-109 - Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this subtitle for a period not exceeding two (2) additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this subtitle or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.



§ 4-4-110 - Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearinghouse rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.



§ 4-4-111 - Statute of limitations.

An action to enforce an obligation, duty, or right arising under this chapter must be commenced within three (3) years after the cause of action accrues.






Part 2 - -- Collection of Items -- Depositary and Collecting Banks

§ 4-4-201 - Status of collecting bank as agent and provisional status of credits -- Applicability of chapter -- Item indorsed "Pay Any Bank".

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by a bank to a person who is not a bank.



§ 4-4-202 - Responsibility for collection or return -- When action timely.

(a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.



§ 4-4-203 - Effect of instructions.

Subject to chapter 3 of this subtitle concerning conversion of instruments ( § 4-3-420) and restrictive indorsements ( § 4-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.



§ 4-4-204 - Methods of sending and presenting -- Sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearinghouse rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.



§ 4-4-205 - Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of § 4-3-302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.



§ 4-4-206 - Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.



§ 4-4-207 - Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment ( § 4-3-305(a)) of any party that can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) with respect to any remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in §§ 4-3-115 and 4-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(f) If the warranty in paragraph (6) of subsection (a) of this section is not given by a transferor under applicable conflict of laws rules, then the warranty in paragraph (6) of subsection (a) of this section is not given to that transferor when that transferor is a transferee.



§ 4-4-208 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered;

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(4) with respect to any remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under § 4-3-404 or § 4-3-405 or the drawer is precluded under § 4-3-406 or § 4-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



§ 4-4-209 - Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.



§ 4-4-210 - Security interest of collecting bank in items, accompanying documents, and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one (1) time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to chapter 9, but:

(1) no security agreement is necessary to make the security interest enforceable (§ 4-9-203(b)(3)(A));

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.



§ 4-4-211 - When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of § 4-3-302 on what constitutes a holder in due course.



§ 4-4-212 - Presentment by notice of item not payable by, through, or at bank -- Liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a record providing notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under § 4-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under § 4-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.



§ 4-4-213 - Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to § 4-4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.



§ 4-4-214 - Right of charge-back or refund -- Liability of collecting bank -- Return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the items, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books ( § 4-4-301).

(d) The right to charge back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.



§ 4-4-215 - Final payment of item by payor bank -- When provisional debits and credits become final -- When certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearinghouse or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.



§ 4-4-216 - Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.






Part 3 - -- Collection of Items -- Payor Banks

§ 4-4-301 - Deferred posting -- Recovery of payment by return of items -- Time of dishonor -- Return of items by payor bank.

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) returns the item;

(2) returns an image of the item, if the party to which the return is made has entered into an agreement to accept an image as a return of the item; and the image is returned in accordance with that agreement; or

(3) sends a record providing notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) as to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.



§ 4-4-302 - Payor bank's responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty ( § 4-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.



§ 4-4-303 - When items subject to notice, stop-payment order, legal process, or setoff -- Order in which items may be charged or certified.

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement;

(4) the bank becomes accountable for the amount of the item under § 4-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one (1) hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.






Part 4 - -- Relationship Between Payor Bank and Its Customer

§ 4-4-401 - When bank may charge customer's account.

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in § 4-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in § 4-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under § 4-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed, unless the bank has notice that the completion was improper.



§ 4-4-402 - Bank's liability to customer for wrongful dishonor -- Time of determining insufficiency of account.

(a) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one (1) determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.



§ 4-4-403 - Customer's right to stop payment -- Burden of proof of loss.

(a) A customer or any person authorized to draw on the account if there is more than one (1) person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in § 4-4-303. If the signature of more than one (1) person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six (6) months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in a record within that period. A stop-payment order may be renewed for additional six-month periods by a record given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under § 4-4-402.



§ 4-4-404 - Bank not obliged to pay check more than six (6) months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six (6) months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



§ 4-4-405 - Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten (10) days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.



§ 4-4-406 - Customer's duty to discover and report unauthorized signature or alteration -- Comparative fault.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven (7) years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty (30) days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one (1) year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under § 4-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.



§ 4-4-407 - Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.






Part 5 - -- Collection of Documentary Drafts

§ 4-4-501 - Handling of documentary drafts -- Duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.



§ 4-4-502 - Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.



§ 4-4-503 - Responsibility of presenting bank for documents and goods -- Report of reasons for dishonor -- Referee in case of need.

Unless otherwise instructed and except as provided in chapter 5 of this subtitle, a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.



§ 4-4-504 - Privilege of presenting bank to deal with goods -- Security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.









Chapter 4A - Funds Transfers

Part 1 - -- Subject Matter and Definitions

§ 4-4A-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Funds Transfers.



§ 4-4A-102 - Subject matter.

Except as otherwise provided in § 4-4A-108, this chapter applies to funds transfers defined in § 4-4A-104.



§ 4-4A-103 - Payment order -- Definitions.

(a) In this chapter:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one (1) payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.



§ 4-4A-104 - Funds transfer -- Definitions.

In this chapter:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.



§ 4-4A-105 - Other definitions.

(a) In this chapter:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact ( § 4-1-201(b)(8)).

(b) Other definitions applying to this chapter and the sections in which they appear are:

"Acceptance". Section 4-4A-209.

"Beneficiary". Section 4-4A-103.

"Beneficiary's bank". Section 4-4A-103.

"Executed". Section 4-4A-301.

"Execution date". Section 4-4A-301.

"Funds transfer". Section 4-4A-104.

"Funds-transfer system rule". Section 4-4A-501.

"Intermediary bank". Section 4-4A-104.

"Originator". Section 4-4A-104.

"Originator's bank". Section 4-4A-104.

"Payment by beneficiary's bank to beneficiary". Section 4-4A-405.

"Payment by originator to beneficiary". Section 4-4A-406.

"Payment by sender to receiving bank". Section 4-4A-403.

"Payment date". Section 4-4A-401.

"Payment order". Section 4-4A-103.

"Receiving bank". Section 4-4A-103.

"Security procedure". Section 4-4A-201.

"Sender". Section 4-4A-103.

(c) The following definitions in chapter 4 apply to this chapter:

"Clearinghouse". Section 4-4-104.

"Item". Section 4-4-104.

"Suspends payments". Section 4-4-104.

(d) In addition chapter 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-4A-106 - Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in § 4-1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.



§ 4-4A-107 - Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.



§ 4-4A-108 - Exclusion of consumer transactions governed by federal law.

This chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. 1693 et seq.) as amended from time to time.






Part 2 - -- Issue and Acceptance of Payment Order

§ 4-4A-201 - Security procedure.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.



§ 4-4A-202 - Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in § 4-4A-203(a)(1), rights and obligations arising under this section or § 4-4A-203 may not be varied by agreement.



§ 4-4A-203 - Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under § 4-4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to § 4-4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.



§ 4-4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under § 4-4A-202, or (ii) not enforceable, in whole or in part, against the customer under § 4-4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in § 4-1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.



§ 4-4A-205 - Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to § 4-4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety (90) days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.



§ 4-4A-206 - Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.



§ 4-4A-207 - Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.



§ 4-4A-208 - Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in § 4-4A-302(a)(1).



§ 4-4A-209 - Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in § 4-4A-405(a) or § 4-4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to § 4-4A-403(a)(1) or § 4-4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one (1) hour after that time, or (ii) one (1) hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently cancelled pursuant to § 4-4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.



§ 4-4A-210 - Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to § 4-4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.



§ 4-4A-211 - Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is cancelled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is cancelled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).



§ 4-4A-212 - Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in § 4-4A-209, and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement.






Part 3 - -- Execution of Sender's Payment Order by Receiving Bank

§ 4-4A-301 - Execution and execution date.

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.



§ 4-4A-302 - Obligations of receiving bank in execution of payment order.

(a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to § 4-4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.



§ 4-4A-303 - Erroneous execution of payment order.

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under § 4-4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under § 4-4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.



§ 4-4A-304 - Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in § 4-4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under § 4-4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.



§ 4-4A-305 - Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of § 4-4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of § 4-4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.






Part 4 - -- Payment

§ 4-4A-401 - Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.



§ 4-4A-402 - Obligation of sender to pay receiving bank.

(a) This section is subject to §§ 4-4A-205 and 4-4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to § 4-4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in §§ 4-4A-204 and 4-4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in § 4-4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.



§ 4-4A-403 - Payment by sender to receiving bank.

(a) Payment of the sender's obligation under § 4-4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two (2) banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under § 4-4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one (1) bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under § 4-4A-402(b) or § 4-4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.



§ 4-4A-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to §§ 4-4A-211(e), 4-4A-405(d), and 4-4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.



§ 4-4A-405 - Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under § 4-4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under § 4-4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under § 4-4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one (1) or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under § 4-4A-406, and (iv) subject to § 4-4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under § 4-4A-402(c) because the funds transfer has not been completed.



§ 4-4A-406 - Payment by originator to beneficiary -- Discharge of underlying obligation.

(a) Subject to §§ 4-4A-211(e), 4-4A-405(d), and 4-4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under § 4-4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one (1) or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.






Part 5 - -- Miscellaneous Provisions

§ 4-4A-501 - Variation by agreement and effect of funds-transfer system rule.

(a) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in §§ 4-4A-404(c), 4-4A-405(d), and 4-4A-507(c).



§ 4-4A-502 - Creditor process served on receiving bank -- Setoff by beneficiary's bank.

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.



§ 4-4A-503 - Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.



§ 4-4A-504 - Order in which items and payment orders may be charged to account -- Order of withdrawals from account.

(a) If a receiving bank has received more than one (1) payment order of the sender or one (1) or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.



§ 4-4A-505 - Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one (1) year after the notification was received by the customer.



§ 4-4A-506 - Rate of interest.

(a) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty (360). The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.



§ 4-4A-507 - Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one (1) funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.









Chapter 5 - Letters of Credit

§ 4-5-101 - Short title.

This chapter may be cited as Uniform Commercial Code--Letters of Credit.



§ 4-5-102 - Definitions.

(a) In this chapter:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in § 4-5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs (i) upon payment, (ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or (iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of § 4-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other chapters applying to this chapter and the sections in which they appear are:

"Accept" or "acceptance" § 4-3-409

"Value" §§ 4-3-303, 4-4-211

(c) Chapter 1 of this title contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-5-103 - Scope.

(a) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

(c) With the exception of this subsection, subsections (a) and (d) of this section, §§ 4-5-102(a)(9) and (10), 4-5-106(d), and 4-5-114(d), and except to the extent prohibited in §§ 4-1-302 and 4-5-117(d), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.



§ 4-5-104 - Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in § 4-5-108(e).



§ 4-5-105 - Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.



§ 4-5-106 - Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one (1) year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five (5) years after its stated date of issuance, or if none is stated, after the date on which it is issued.

(e) The provisions of subsections (c) and (d) of this section shall not apply to letters of credit issued at any time to the Workers' Compensation Commission.



§ 4-5-107 - Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.



§ 4-5-108 - Issuer's rights and obligations.

(a) Except as otherwise provided in § 4-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in § 4-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven (7) business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d) of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) of this section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in § 4-5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e) of this section.

(g) If an undertaking constituting a letter of credit under § 4-5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this chapter:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under §§ 4-3-414 and 4-3-415;

(4) except as otherwise provided in §§ 4-5-110 and 4-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.



§ 4-5-109 - Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subdivision (a)(1) of this section.



§ 4-5-110 - Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in § 4-5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) of this section are in addition to warranties arising under chapters 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those chapters.



§ 4-5-111 - Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in subsection (a) or (b) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b) of this section.

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this chapter.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.



§ 4-5-112 - Transfer of letter of credit.

(a) Except as otherwise provided in § 4-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in § 4-5-108(e) or is otherwise reasonable under the circumstances.



§ 4-5-113 - Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in § 4-5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) of this section has the consequences specified in § 4-5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of § 4-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b) of this section.

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.



§ 4-5-114 - Assignment of proceeds.

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by chapter 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by chapter 9 or other law.



§ 4-5-115 - Statute of limitations.

An action to enforce a right or obligation arising under this chapter must be commenced within one (1) year after the expiration date of the relevant letter of credit or one (1) year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.



§ 4-5-116 - Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in § 4-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) of this section applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one (1) address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this chapter would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b) of this section, (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in § 4-5-103(c).

(d) If there is conflict between this chapter and chapter 3, 4, 4A, or 9, this chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a) of this section.



§ 4-5-117 - Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a) of this section.

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) of this section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.



§ 4-5-118 - Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to chapter 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under § 4-9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.



§ 4-5-119 - Applicability.

This chapter applies to a letter of credit that is issued on or after August 1, 1997. This chapter does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before August 1, 1997.



§ 4-5-120 - Savings clause.

A transaction arising out of or associated with a letter of credit that was issued before August 1, 1997 and the rights, obligations, and interests flowing from that transaction are governed by any statute or other law amended or repealed by this chapter as if repeal or amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute or other law.






Chapter 6 - Bulk Transfers. [Repealed.]



Chapter 7 - Warehouse Receipts, Bills Of Lading, And Other Documents Of Title

Part 1 - -- General

§ 4-7-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Documents of Title.



§ 4-7-102 - Definitions and index of definitions.

(a) In this chapter, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) [Reserved.]

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) [Reserved.]

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other chapters applying to this chapter and the sections in which they appear are:

(1) "Contract for sale", § 4-2-106.

(2) "Lessee in the ordinary course of business", § 4-2A-103.

(3) "Receipt" of goods, § 4-2-103.

(c) In addition, chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-7-103 - Relation of chapter to treaty or statute.

(a) This chapter is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This chapter does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this chapter. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et. seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. § 7003(b)).

(d) To the extent there is a conflict between the Uniform Electronic Transactions Act and this chapter, this chapter governs.



§ 4-7-104 - Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.



§ 4-7-105 - Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) the person entitled under the electronic document surrenders control of the document to the issuer; and

(2) the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) the electronic document ceases to have any effect or validity; and

(2) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) the person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) the tangible document ceases to have any effect or validity; and

(2) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.



§ 4-7-106 - Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) the person to which the document was issued; or

(B) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.






Part 2 - -- Warehouse Receipts: Special Provisions

§ 4-7-201 - Person that may issue a warehouse receipt -- Storage under bond.

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.



§ 4-7-202 - Form of warehouse receipt -- Effect of omission.

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) a statement of the location of the warehouse facility where the goods are stored;

(2) the date of issue of the receipt;

(3) the unique identification code of the receipt;

(4) a statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages containing them;

(7) the signature of the warehouse or its agent;

(8) if the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under § 4-7-403 or its duty of care under § 4-7-204. Any contrary provision is ineffective.



§ 4-7-203 - Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) the document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of the nonreceipt or misdescription.



§ 4-7-204 - Duty of care -- Contractual limitation of warehouse's liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.



§ 4-7-205 - Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.



§ 4-7-206 - Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 4-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 4-7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.



§ 4-7-207 - Goods must be kept separate -- Fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.



§ 4-7-208 - Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.



§ 4-7-209 - Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by chapter 9 of this title (§ 4-9-101 et seq.).

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under § 4-7-403; or

(C) power of disposition under § 4-2-403, § 4-2A-304(2), § 4-2A-305(2), § 4-9-320, or § 4-9-321(c) or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



§ 4-7-210 - Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.






Part 3 - -- Bills of Lading: Special Provisions

§ 4-7-301 - Liability for nonreceipt or misdescription -- "Said to contain" -- "Shipper's weight, load, and count" -- Improper handling.

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count," or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.



§ 4-7-302 - Through bills of lading and similar documents of title.

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.



§ 4-7-303 - Diversion -- Reconsignment -- Change of instructions.

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) the holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) the consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.



§ 4-7-304 - Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 of this chapter (§ 4-7-401 et seq.) against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.



§ 4-7-305 - Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 4-7-105, may procure a substitute bill to be issued at any place designated in the request.



§ 4-7-306 - Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.



§ 4-7-307 - Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



§ 4-7-308 - Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this chapter.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 4-7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.



§ 4-7-309 - Duty of care -- Contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.






Part 4 - -- Warehouse Receipts and Bills of Lading: General Obligations

§ 4-7-401 - Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this chapter on an issuer apply to a document of title even if:

(1) the document does not comply with the requirements of this chapter or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) the issuer violated laws regulating the conduct of its business;

(3) the goods covered by the document were owned by the bailee when the document was issued; or

(4) the person issuing the document is not a warehouse but the document purports to be a warehouse receipt.



§ 4-7-402 - Duplicate document of title -- Overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to § 4-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.



§ 4-7-403 - Obligation of bailee to deliver -- Excuse.

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) the exercise by a seller of its right to stop delivery pursuant to § 4-2-705 or by a lessor of its right to stop delivery pursuant to § 4-2A-526;

(5) a diversion, reconsignment, or other disposition pursuant to § 4-7-303;

(6) release, satisfaction, or any other personal defense against the claimant; or

(7) any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under § 4-7-503(a):

(1) the person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.



§ 4-7-404 - No liability for good-faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this chapter is not liable for the goods even if:

(1) the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) the person to which the bailee delivered the goods did not have authority to receive the goods.






Part 5 - -- Warehouse Receipts and Bills of Lading: Negotiation and Transfer

§ 4-7-501 - Form of negotiation and requirements of due negotiation.

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.



§ 4-7-502 - Rights acquired by due negotiation.

(a) Subject to §§ 4-7-205 and 4-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) title to the document;

(2) title to the goods;

(3) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to § 4-7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) the due negotiation or any prior due negotiation constituted a breach of duty;

(2) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) a previous sale or other transfer of the goods or document has been made to a third person.



§ 4-7-503 - Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under § 4-7-403; or

(C) power of disposition under § 4-2-403, § 4-2A-304(2), § 4-2A-305(2), § 4-9-320, or § 4-9-321(c) or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under § 4-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.



§ 4-7-504 - Rights acquired in absence of due negotiation -- Effect of diversion -- Stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) by those creditors of the transferor which could treat the transfer as void under § 4-2-402 or § 4-2A-308;

(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) as against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 4-2-705 or a lessor under § 4-2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.



§ 4-7-505 - Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.



§ 4-7-506 - Delivery without indorsement -- Right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.



§ 4-7-507 - Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under § 4-7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) the document is genuine;

(2) the transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.



§ 4-7-508 - Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.



§ 4-7-509 - Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by chapter 2 of this title (§ 4-2-101 et seq.), chapter 2A of this title (§ 4-2A-101 et seq.), or chapter 5 of this title (§ 4-5-101 et seq.).






Part 6 - -- Warehouse Receipts and Bills of Lading: Miscellaneous Provisions

§ 4-7-601 - Lost, stolen, or destroyed documents of title.

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.



§ 4-7-602 - Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.



§ 4-7-603 - Conflicting claims -- Interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.






Part 7 - -- Miscellaneous Provisions

§ 4-7-701 - Effective Date.

This chapter takes effect on January 1, 2008.



§ 4-7-702 - [Reserved.]

HISTORY: Acts 2007, No. 342, § 1.



§ 4-7-703 - Applicability.

This chapter applies to a document of title that is issued or a bailment that arises on or after January 1, 2008. This chapter does not apply to a document of title that is issued or a bailment that arises before January 1, 2008, even if the document of title or bailment would be subject to this chapter if the document of title had been issued or bailment had arisen on or after January 1, 2008. This chapter does not apply to a right of action that has accrued before January 1, 2008.



§ 4-7-704 - Savings clause.

A document of title issued or a bailment that arises before January 1, 2008, and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this chapter as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.









Chapter 8 - Investment Securities

Part 1 - -- Short Title and General Matters

§ 4-8-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Investment Securities.



§ 4-8-102 - Definitions.

(a) In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of § 4-8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in § 4-8-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) [Reserved.]

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in § 4-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in part 5 ( § 4-8-501 et seq.).

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this chapter and the sections in which they appear are: Click here to view image.

(c) In addition, chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(d) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.



§ 4-8-103 - Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this chapter and not by chapter 3, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by chapter 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in § 4-9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless § 4-8-102(a)(9)(iii) applies.



§ 4-8-104 - Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this chapter, if:

(1) the person is a purchaser to whom a security is delivered pursuant to § 4-8-301; or

(2) the person acquires a security entitlement to the security pursuant to § 4-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in subchapter 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in § 4-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).



§ 4-8-105 - Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one (1) year after a date set for presentment or surrender for redemption or exchange; or

(2) six (6) months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under chapter 9 of this title is not notice of an adverse claim to a financial asset.



§ 4-8-106 - Control.

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c)(2) or (d)(2) has control, even if the registered owner in the case of subsection (c)(2) or the entitlement holder in the case of subsection (d)(2) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.



§ 4-8-107 - Whether indorsement, instruction, or entitlement order is effective.

(a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in subdivision (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in subdivision (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under § 4-8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.



§ 4-8-108 - Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.



§ 4-8-109 - Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in § 4-8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in § 4-8-108(a) or (b).



§ 4-8-110 - Applicability -- Choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2)-(5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of the Uniform Commercial Code, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.



§ 4-8-111 - Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.



§ 4-8-112 - Creditor's legal process.

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.



§ 4-8-113 - Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one (1) year of its making.



§ 4-8-114 - Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.



§ 4-8-115 - Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.



§ 4-8-116 - Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.






Part 2 - -- Issue and Issuer

§ 4-8-201 - Issuer.

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.



§ 4-8-202 - Issuer's responsibility and defenses -- Notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in § 4-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.



§ 4-8-203 - Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one (1) year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two (2) years after the date set for surrender or presentation or the date on which performance became due.



§ 4-8-204 - Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.



§ 4-8-205 - Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.



§ 4-8-206 - Completion or alteration of security certificate.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.



§ 4-8-207 - Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.



§ 4-8-208 - Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.



§ 4-8-209 - Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.



§ 4-8-210 - Overissue.

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.






Part 3 - -- Transfer of Certificated and Uncertificated Securities

§ 4-8-301 - Delivery.

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.



§ 4-8-302 - Rights of purchaser.

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.



§ 4-8-303 - Protected purchaser.

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.



§ 4-8-304 - Indorsement.

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in § 4-8-108 and not an obligation that the security will be honored by the issuer.



§ 4-8-305 - Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by § 4-8-108 and not an obligation that the security will be honored by the issuer.



§ 4-8-306 - Effect of guaranteeing signature, indorsement, or instruction.

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.



§ 4-8-307 - Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.






Part 4 - -- Registration

§ 4-8-401 - Duty of issuer to register transfer.

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized ( § 4-8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with § 4-8-204;

(6) a demand that the issuer not register transfer has not become effective under § 4-8-403, or the issuer has complied with § 4-8-403(b) but no legal process or indemnity bond is obtained as provided in § 4-8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.



§ 4-8-402 - Assurance that indorsement or instruction is effective.

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to § 4-8-107(a)(4) or (5), appropriate evidence of appointment or incumbency;

(4) if there is more than one (1) fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty (60) days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.



§ 4-8-403 - Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed thirty (30) days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.



§ 4-8-404 - Wrongful registration.

(a) Except as otherwise provided in § 4-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under § 4-8-403(a) and the issuer did not comply with § 4-8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by § 4-8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.



§ 4-8-405 - Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by § 4-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.



§ 4-8-406 - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under § 4-8-404 or a claim to a new security certificate under § 4-8-405.



§ 4-8-407 - Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.






Part 5 - -- Security Entitlements

§ 4-8-501 - Securities account -- Acquisition of security entitlement from securities intermediary.

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.



§ 4-8-502 - Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under § 4-8-501 for value and without notice of the adverse claim.



§ 4-8-503 - Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in § 4-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under §§ 4-8-505 -- 4-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under § 4-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under § 4-8-504.



§ 4-8-504 - Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one (1) or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.



§ 4-8-505 - Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.



§ 4-8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 4-8-507 - Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.



§ 4-8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 4-8-509 - Specification of duties of securities intermediary by other statute or regulation -- Manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by §§ 4-8-504 -- 4-8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by §§ 4-8-504 -- 4-8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 4-8-504 -- 4-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.



§ 4-8-510 - Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in chapter 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under § 4-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in chapter 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under § 4-8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under § 4-8-106(d)(2); or

(3) if the purchaser obtained control through another person under § 4-8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.



§ 4-8-511 - Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.






Part 6 - -- Applicability

§ 4-8-603 - Savings clause.

(a) This chapter does not affect an action or proceeding commenced before this chapter takes effect.

(b) If a security interest in a security is perfected on or before the date this chapter takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this chapter, no further action is required to continue perfection. If a security interest in a security is perfected on or before the date this chapter takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this chapter, the security interest remains perfected for a period of four (4) months after the effective date and continues perfected thereafter if appropriate action to perfect under this chapter is taken within that period. If a security interest is perfected at the date this chapter takes effect and the security interest can be perfected by filing under this chapter, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.









Chapter 9 - Secured Transactions

Part 1 - -- General Provisions

Subpart 1 - Short Title, Definitions, and General Concepts

§ 4-9-101 - Short title.

This chapter may be cited as Uniform Commercial Code -- Secured Transactions.



§ 4-9-102 - Definitions and index of definitions.

(a) In this chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for", means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five (35) days earlier or thirty-five (35) days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest or a landlord's lien under § 18-41-101 or § 18-41-103, in farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) to sign; or

(B) to execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in § 4-7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to § 4-9-519(a).

(37) "Filing office" means an office designated in § 4-9-501 as the place to file a financing statement.

(38) "Filing office rule" means a rule adopted pursuant to § 4-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying § 4-9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) [Reserved.]

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8) body feet or more in width or forty (40) body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under § 4-9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor", except as used in § 4-9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under § 4-9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds", except as used in § 4-9-609(b), means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to §§ 4-9-620, 4-9-621, and 4-9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least twenty (20) years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(69) [Repealed.]

(70) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization organized solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized.

(72) "Secondary obligor" means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under § 4-2-401, § 4-2-505, § 4-2-711(3), § 4-2A-508(5), § 4-4-210, or § 4-5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send", in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) producing or transmitting electricity, steam, gas, or water.

(b) "Control" as provided in § 4-7-106 and the following definitions in other chapters apply to this chapter:

"Applicant". Section 4-5-102.

"Beneficiary". Section 4-5-102.

"Broker". Section 4-8-102.

"Certificated security". Section 4-8-102.

"Check". Section 4-3-104.

"Clearing corporation". Section 4-8-102.

"Contract for sale". Section 4-2-106.

"Customer". Section 4-4-104.

"Entitlement holder". Section 4-8-102.

"Financial asset". Section 4-8-102.

"Holder in due course". Section 4-3-302.

"Issuer" (with respect to a letter of credit or letter-of-credit right). Section 4-5-102.

"Issuer" (with respect to a security). Section 4-8-201.

"Issuer" (with respect to documents of title). Section 4-7-102.

"Lease". Section 4-2A-103.

"Lease agreement". Section 4-2A-103.

"Lease contract". Section 4-2A-103.

"Leasehold interest". Section 4-2A-103.

"Lessee". Section 4-2A-103.

"Lessee in ordinary course of business". Section 4-2A-103.

"Lessor". Section 4-2A-103.

"Lessor's residual interest". Section 4-2A-103.

"Letter of credit". Section 4-5-102.

"Merchant". Section 4-2-104.

"Negotiable instrument". Section 4-3-104.

"Nominated person". Section 4-5-102.

"Note". Section 4-3-104.

"Proceeds of a letter of credit". Section 4-5-114.

"Prove". Section 4-3-103.

"Sale". Section 4-2-106.

"Securities account". Section 4-8-501.

"Securities intermediary". Section 4-8-102.

"Security". Section 4-8-102.

"Security certificate". Section 4-8-102.

"Security entitlement". Section 4-8-102.

"Uncertificated security". Section 4-8-102.

(c) Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



§ 4-9-103 - Purchase-money security interest -- Application of payments -- Burden of establishing.

(a) In this section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one (1) obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.



§ 4-9-104 - Control of deposit account.

(a) A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.



§ 4-9-105 - Control of electronic chattel paper.

A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.



§ 4-9-106 - Control of investment property.

(a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in § 4-8-106.

(b) A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.



§ 4-9-107 - Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under § 4-5-114(c) or otherwise applicable law or practice.



§ 4-9-108 - Sufficiency of description.

(a) Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.






Subpart 2 - Applicability of Chapter

§ 4-9-109 - Scope.

(a) Except as otherwise provided in subsections (c) and (d) of this section, this chapter applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under § 4-2-401, § 4-2-505, § 4-2-711(3), or § 4-2A-508(5), as provided in § 4-9-110; and

(6) a security interest arising under § 4-4-210 or § 4-5-118.

(b) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c) This chapter does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this chapter; or

(2) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under § 4-5-114.

(d) This chapter does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but § 4-9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but §§ 4-9-315 and 4-9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 4-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 4-9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in §§ 4-9-203 and 4-9-308;

(B) fixtures in § 4-9-334;

(C) fixture filings in §§ 4-9-501, 4-9-502, 4-9-512, 4-9-516, and 4-9-519; and

(D) security agreements covering personal and real property in § 4-9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but §§ 4-9-315 and 4-9-322 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but §§ 4-9-315 and 4-9-322 apply with respect to proceeds and priorities in proceeds; or

(14) a transfer by a government or governmental unit.



§ 4-9-110 - Security interests arising under chapter 2 or chapter 2A.

A security interest arising under § 4-2-401, § 4-2-505, § 4-2-711(3), or § 4-2A-508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if § 4-9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by chapter 2 or chapter 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.









Part 2 - -- Effectiveness of Security Agreement; Attachment of Security Interest; Rights of Parties to Security Agreement

Subpart 1 - Effectiveness and Attachment

§ 4-9-201 - General effectiveness of security agreement.

(a) Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers; to any other statute or regulation of this state that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit; to rights for workers' compensation as provided in § 11-9-110(a); and to any consumer-protection statute or regulation of this State.

(c) In case of conflict between this chapter and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) This chapter does not:

(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.



§ 4-9-202 - Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.



§ 4-9-203 - Attachment and enforceability of security interest -- Proceeds -- Supporting obligations -- Formal requisites.

(a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one (1) of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under § 4-9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under § 4-8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under § 4-7-106, § 4-9-104, § 4-9-105, § 4-9-106, or § 4-9-107 pursuant to the debtor's security agreement.

(c) Subsection (b) is subject to § 4-4-210 on the security interest of a collecting bank, § 4-5-118 on the security interest of a letter-of-credit issuer or nominated person, § 4-9-110 on a security interest arising under chapter 2 or chapter 2A, and § 4-9-206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by § 4-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.



§ 4-9-204 - After-acquired property -- Future advances.

(a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten (10) days after the secured party gives value; or

(2) a commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.



§ 4-9-205 - Use or disposition of collateral permissible.

(a) A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.



§ 4-9-206 - Security interest arising in purchase or delivery of financial asset.

(a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.






Subpart 2 - Rights and Duties

§ 4-9-207 - Rights and duties of secured party having possession or control of collateral.

(a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under § 4-7-106, § 4-9-104, § 4-9-105, § 4-9-106, or § 4-9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.



§ 4-9-208 - Additional duties of secured party having control of collateral.

(a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten (10) days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under § 4-9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under § 4-9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under § 4-9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under § 4-8-106(d)(2) or § 4-9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under § 4-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.



§ 4-9-209 - Duties of secured party if account debtor has been notified of assignment.

(a) Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten (10) days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under § 4-9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.



§ 4-9-210 - Request for accounting -- Request regarding list of collateral or statement of account.

(a) In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen (14) days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen (14) days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars ($25) for each additional response.









Part 3 - -- Perfection and Priority

Subpart 1 - Law Governing Perfection and Priority

§ 4-9-301 - Law governing perfection and priority of security interests.

Except as otherwise provided in §§ 4-9-303 -- 4-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4) of this section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.



§ 4-9-302 - Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.



§ 4-9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.



§ 4-9-304 - Law governing perfection and priority of security interests in deposit accounts.

(a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this chapter, or this subtitle, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.



§ 4-9-305 - Law governing perfection and priority of security interests in investment property.

(a) Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in § 4-8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in § 4-8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this chapter, or this subtitle, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.



§ 4-9-306 - Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in § 4-5-116.

(c) This section does not apply to a security interest that is perfected only under § 4-9-308(d).



§ 4-9-307 - Location of debtor.

(a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one (1) place of business is located at its place of business.

(3) A debtor that is an organization and has more than one (1) place of business is located at its chief executive office.

(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) in the state that the law of the United States designates, if the law designates a state of location;

(2) in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one (1) state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part.






Subpart 2 - Perfection

§ 4-9-308 - When security interest or agricultural lien is perfected -- Continuity of perfection.

(a) Except as otherwise provided in this section and § 4-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in §§ 4-9-310 -- 4-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in § 4-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one (1) method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.



§ 4-9-309 - Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in § 4-9-311(b) with respect to consumer goods that are subject to a statute or treaty described in § 4-9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under § 4-2-401, § 4-2-505, § 4-2-711(3), or § 4-2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under § 4-4-210;

(8) a security interest of an issuer or nominated person arising under § 4-5-118;

(9) a security interest arising in the delivery of a financial asset under § 4-9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.



§ 4-9-310 - When filing required to perfect security interest or agricultural lien -- Security interests and agricultural liens to which filing provisions do not apply.

(a) Except as otherwise provided in subsection (b) and § 4-9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under § 4-9-308(d), (e), (f), or (g);

(2) that is perfected under § 4-9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in § 4-9-311(a);

(4) in goods in possession of a bailee which is perfected under § 4-9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing or possession under § 4-9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under § 4-9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under § 4-9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under § 4-9-314;

(9) in proceeds which is perfected under § 4-9-315; or

(10) that is perfected under § 4-9-316.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.



§ 4-9-311 - Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt § 4-9-310(a);

(2) any other laws of this state which provide for central filing of security interests or which require indication on a certificate of title to property of such interest, including but not limited to §§ 27-14-801 -- 27-14-807; or

(3) a certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (d) and §§ 4-9-313 and 4-9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) and § 4-9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(d) During any period in which collateral subject to a statute specified in subdivision (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.



§ 4-9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money -- Perfection by permissive filing -- Temporary perfection without filing or transfer of possession.

(a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in § 4-9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under § 4-9-314;

(2) and except as otherwise provided in § 4-9-308(d), a security interest in a letter-of-credit right may be perfected only by control under § 4-9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under § 4-9-313.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty (20) days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty (20) days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty (20) days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the twenty-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this chapter.



§ 4-9-313 - When possession by or delivery to secured party perfects security interest without filing.

(a) Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under § 4-8-301.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in § 4-9-316(d).

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under § 4-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or § 4-8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.



§ 4-9-314 - Perfection by control.

(a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under § 4-7-106, § 4-9-104, § 4-9-105, § 4-9-106, or § 4-9-107.

(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under § 4-7-106, § 4-9-104, § 4-9-105, § 4-9-106, or § 4-9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under § 4-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one (1) of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.



§ 4-9-315 - Secured party's rights on disposition of collateral and in proceeds.

(a) Except as otherwise provided in this chapter and in § 4-2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by § 4-9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty (20) days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subdivision (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under § 4-9-515 or is terminated under § 4-9-513; or

(2) the twenty-first day after the security interest attaches to the proceeds.



§ 4-9-316 - Continued perfection of security interest following change in governing law.

(a) A security interest perfected pursuant to the law of the jurisdiction designated in § 4-9-301(1) or § 4-9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four (4) months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one (1) year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one (1) jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under § 4-9-311(b) or § 4-9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) the expiration of four (4) months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four (4) months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.






Subpart 3 - Priority

§ 4-9-317 - Interests that take priority over or take free of security interest or agricultural lien.

(a) A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under § 4-9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one (1) of the conditions specified in § 4-9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in §§ 4-9-320 and 4-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty (20) days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.



§ 4-9-318 - No interest retained in right to payment that is sold -- Rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.



§ 4-9-319 - Rights and title of consignee with respect to creditors and purchasers.

(a) Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.



§ 4-9-320 - Buyer of goods.

(a) Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by § 4-9-316(a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under § 4-9-313.



§ 4-9-321 - Licensee of general intangible and lessee of goods in ordinary course of business.

(a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.



§ 4-9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under § 4-9-327, § 4-9-328, § 4-9-329, § 4-9-330, or § 4-9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Subsections (a)-(e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) § 4-4-210 with respect to a security interest of a collecting bank;

(3) § 4-5-118 with respect to a security interest of an issuer or nominated person; and

(4) § 4-9-110 with respect to a security interest arising under chapter 2 or chapter 2A.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.



§ 4-9-323 - Future advances.

(a) Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under § 4-9-322(a) (1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under § 4-9-309 when it attaches; or

(B) temporarily under § 4-9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under § 4-9-309 or § 4-9-312(e), (f), or (g).

(b) Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five (45) days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) forty-five (45) days after the purchase.

(e) Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) forty-five (45) days after the lease contract becomes enforceable.

(g) Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.



§ 4-9-324 - Priority of purchase-money security interests.

(a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in § 4-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty (20) days thereafter.

(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in § 4-9-330, and, except as otherwise provided in § 4-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five (5) years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Subdivisions (b)(2)-(4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under § 4-9-312(f), before the beginning of the 20-day period thereunder.

(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in § 4-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Subdivisions (d)(2)-(4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under § 4-9-312(f), before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in § 4-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, § 4-9-322(a) applies to the qualifying security interests.



§ 4-9-325 - Priority of security interests in transferred collateral.

(a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under § 4-9-322(a) or § 4-9-324; or

(2) arose solely under § 4-2-711(3) or § 4-2A-508(5).



§ 4-9-326 - Priority of security interests created by new debtor.

(a) Subject to subsection (b), a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under § 4-9-508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under § 4-9-508.

(b) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under § 4-9-508. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.



§ 4-9-327 - Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under § 4-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under § 4-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under § 4-9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.



§ 4-9-328 - Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under § 4-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under § 4-9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under § 4-8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under § 4-8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under § 4-8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in § 4-9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under § 4-9-313(a) and not by control under § 4-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under § 4-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by §§ 4-9-322 and 4-9-323.



§ 4-9-329 - Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under § 4-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under § 4-9-314 rank according to priority in time of obtaining control.



§ 4-9-330 - Priority of purchaser of chattel paper or instrument.

(a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 4-9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 4-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in § 4-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) § 4-9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in § 4-9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.



§ 4-9-331 - Priority of rights of purchasers of instruments, documents, and securities under other chapters -- Priority of interests in financial assets and security entitlements under chapter 8.

(a) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in chapter 3, chapter 7, and chapter 8.

(b) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under chapter 8.

(c) Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).



§ 4-9-332 - Transfer of money -- Transfer of funds from deposit account.

(a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.



§ 4-9-333 - Priority of certain liens arising by operation of law.

(a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.



§ 4-9-334 - Priority of security interests in fixtures and crops.

(a) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(b) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subsections (d)-(h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within twenty (20) days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in § 4-9-311(a)(2).

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under paragraph (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.



§ 4-9-335 - Accessions.

(a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subsection (d), the other provisions of this subchapter determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under § 4-9-311(b).

(e) After default, subject to § 4-9-601 et seq., a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 4-9-336 - Commingled goods.

(a) In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) If more than one (1) security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one (1) security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.



§ 4-9-337 - Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under § 4-9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.



§ 4-9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in § 4-9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.



§ 4-9-339 - Priority subject to subordination.

This chapter does not preclude subordination by agreement by a person entitled to priority.






Subpart 4 - Rights of Bank

§ 4-9-340 - Effectiveness of right of recoupment or set-off against deposit account.

(a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subsection (c), the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under § 4-9-104(a)(3), if the set-off is based on a claim against the debtor.



§ 4-9-341 - Bank's rights and duties with respect to deposit account.

Except as otherwise provided in § 4-9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.



§ 4-9-342 - Bank's right to refuse to enter into or disclose existence of control agreement.

This chapter does not require a bank to enter into an agreement of the kind described in § 4-9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.









Part 4 - -- Rights of Third Parties

§ 4-9-401 - Alienability of debtor's rights.

(a) Except as otherwise provided in subsection (b) and §§ 4-9-406 -- 4-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.



§ 4-9-402 - Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.



§ 4-9-403 - Agreement not to assert defenses against assignee.

(a) In this section, "value" has the meaning provided in § 4-3-303(a).

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under § 4-3-305(a).

(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under § 4-3-305(b).

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in subsection (d), this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.



§ 4-9-404 - Rights acquired by assignee -- Claims and defenses against assignee.

(a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b)-(e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.



§ 4-9-405 - Modification of assigned contract.

(a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b)-(d).

(b) Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under § 4-9-406(a).

(c) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.



§ 4-9-406 - Discharge of account debtor -- Notification of assignment -- Identification and proof of assignment -- Restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Subject to subsections (b)-(i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Except as otherwise provided in subsection (e) and §§ 4-2A-303 and 4-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note.

(f) Except as otherwise provided in §§ 4-2A-303 and 4-9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health-care- insurance receivable. Subsections (d) and (f) do not apply to assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in:

(1) a right the assignment or transfer of which is prohibited or restricted by § 11-9-110(a).

(2) a claim or right to receive amounts (whether by suit or agreement and whether as lump sums or as periodic payments) as damages (other than punitive damages) on account of personal physical injuries or physical sickness.

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4).

(j) Except to the extent otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.



§ 4-9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in § 4-2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of § 4-2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.



§ 4-9-408 - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(c) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this chapter but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Except to the extent otherwise provided in subsection (f), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.

(f) Subsections (a) and (c) do not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in:

(1) a right the assignment or transfer of which is prohibited or restricted by § 11-9-110(a).

(2) a claim or right to receive amounts (whether by suit or agreement and whether as lump sums or as periodic payments) as damages (other than punitive damages) on account of personal physical injuries or physical sickness.

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4).



§ 4-9-409 - Restrictions on assignment of letter-of-credit rights ineffective.

(a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.






Part 5 - -- Filing

Subpart 1 - Filing Office -- Contents and Effectiveness of Financing Statement

§ 4-9-501 - Filing office.

(a) Except as otherwise provided in subsection (b), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) through midnight, December 31, 2012, the office of the circuit clerk in the county in which the debtor is located in this state if the debtor is engaged in farming operations and the collateral is a farm-stored commodity financed by a loan through the Commodity Credit Corporation of the United States Department of Agriculture; or

(3) the office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.



§ 4-9-502 - Contents of financing statement -- Record of mortgage as financing statement -- Time of filing financing statement.

(a) Subject to subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in § 4-9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed for record in the real property records;

(3) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) the record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

(4) the record is recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.



§ 4-9-503 - Name of debtor and secured party.

(a) A financing statement sufficiently provides the name of the debtor:

(1) if the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;

(2) if the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3) if the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

(A) provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one (1) or more of the same settlors; and

(B) indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

(4) in other cases:

(A) if the debtor has a name, only if it provides the individual or organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(4)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one (1) debtor and the name of more than one (1) secured party.



§ 4-9-504 - Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to § 4-9-108; or

(2) an indication that the financing statement covers all assets or all personal property.



§ 4-9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in § 4-9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under § 4-9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.



§ 4-9-506 - Effect of errors or omissions.

(a) A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 4-9-503(a) is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 4-9-503(a), the name provided does not make the financing statement seriously misleading.

(d) For purposes of § 4-9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.



§ 4-9-507 - Effect of certain events on effectiveness of financing statement.

(a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) and § 4-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under § 4-9-506.

(c) If a debtor so changes its name that a filed financing statement becomes seriously misleading under § 4-9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four (4) months after, the change; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four (4) months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four (4) months after the change.



§ 4-9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under § 4-9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under § 4-9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four (4) months after the new debtor becomes bound under § 4-9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under § 4-9-507(a).



§ 4-9-509 - Persons entitled to file a record.

(a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under § 4-9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under § 4-9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under § 4-9-315(a)(2).

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by § 4-9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one (1) secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).



§ 4-9-510 - Effectiveness of filed record.

(a) A filed record is effective only to the extent that it was filed by a person that may file it under § 4-9-509.

(b) A record authorized by one (1) secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the six-month period prescribed by § 4-9-515(d) is ineffective.

(d) (1) Except as provided in subdivision (d)(2) of this section, if a debtor is engaged in farming operations and the collateral described in a financing statement is an agricultural lien or a security interest in equipment used in farming operations, farm products, or accounts arising from the sale of farm products, a filing with the circuit clerk of the county where a debtor is engaged in farming operations of a financing statement, a termination statement, or a continuation statement to extend the effectiveness of a financing statement is ineffective.

(2) If a debtor is engaged in farming operations and the collateral described in a financing statement is a farm-stored commodity financed by a loan through the Commodity Credit Corporation of the United States Department of Agriculture, a filing after midnight, December 31, 2012, with the circuit clerk of the county where a debtor is engaged in farming operations of the financing statement, a termination statement, or a continuation statement to extend the effectiveness of the financing statement is ineffective.

(3) The effectiveness of a financing statement that perfects an agricultural lien or a security interest in equipment used in farming operations, farm products, or accounts arising from the sale of farm products may be continued by filing a continuation statement with the Secretary of State before the financing statement expires.



§ 4-9-511 - Secured party of record.

(a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under § 4-9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under § 4-9-514(b), the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.



§ 4-9-512 - Amendment of financing statement.

(a) Subject to § 4-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in § 4-9-501(a) (1), provides the date and time that the initial financing statement was filed and the information specified in § 4-9-502(b).

(b) Except as otherwise provided in § 4-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.



§ 4-9-513 - Termination statement.

(a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one (1) month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within twenty (20) days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subsection (a), within twenty (20) days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in § 4-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in § 4-9-510, for purposes of §§ 4-9-519(g), 4-9-522(a), and 4-9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.



§ 4-9-514 - Assignment of powers of secured party of record.

(a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under § 4-9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than this subtitle.



§ 4-9-515 - Duration and effectiveness of financing statement -- Effect of lapsed financing statement.

(a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five (5) years after the date of filing.

(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty (30) years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six (6) months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

(e) Except as otherwise provided in § 4-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five (5) years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under § 4-9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.



§ 4-9-516 - What constitutes filing -- Effectiveness of filing.

(a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or correction statement, the record:

(i) does not identify the initial financing statement as required by § 4-9-512 or § 4-9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under § 4-9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or

(D) in the case of a record filed in the filing office described in § 4-9-501(a) (1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor;

(B) indicate whether the debtor is an individual or an organization; or

(C) if the financing statement indicates that the debtor is an organization, provide:

(i) a type of organization for the debtor;

(ii) a jurisdiction of organization for the debtor; or

(iii) an organizational identification number for the debtor or indicate that the debtor has none;

(6) in the case of an assignment reflected in an initial financing statement under § 4-9-514(a) or an amendment filed under § 4-9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by § 4-9-515(d).

(c) For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by § 4-9-512, § 4-9-514, or § 4-9-518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.



§ 4-9-517 - Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.



§ 4-9-518 - Claim concerning inaccurate or wrongfully filed record.

(a) A person may file in the filing office a correction statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) A correction statement must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the correction statement relates to a record filed in a filing office described in § 4-9-501(a)(1), the date that the initial financing statement was filed and the information specified in § 4-9-502(b);

(2) indicate that it is a correction statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.






Subpart 2 - Duties and Operation of Filing Office

§ 4-9-519 - Numbering, maintaining, and indexing records -- Communicating information provided in records.

(a) For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) Except as provided in subsection (i), a file number must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under § 4-9-514(a) or an amendment filed under § 4-9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and:

(A) if the filing office is described in § 4-9-501(a)(1), by the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed; or

(B) if the filing office is described in § 4-9-501(a)(2), by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor's name from the index until one (1) year after the effectiveness of a financing statement naming the debtor lapses under § 4-9-515 with respect to all secured parties of record.

(h) Except as provided in subsection (i) the filing office shall perform the acts required by subsections (a)-(e) at the time and in the manner prescribed by filing office rule, but not later than two business days after the filing office receives the record in question.

(i) Subsections (b) and (h) do not apply to a filing office described in § 4-9-501(a) (1).



§ 4-9-520 - Acceptance and refusal to accept record.

(a) A filing office shall refuse to accept a record for filing for a reason set forth in § 4-9-516(b) and may refuse to accept a record for filing only for a reason set forth in § 4-9-516(b).

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing office rule but, in the case of a filing office described in § 4-9-501(a)(2), in no event more than two (2) business days after the filing office receives the record.

(c) A filed financing statement satisfying § 4-9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, § 4-9-338 applies to a filed financing statement providing information described in § 4-9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one (1) debtor, this part applies as to each debtor separately.



§ 4-9-521 - Uniform form of written financing statement and amendment.

(a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in § 4-9-516(b): Click here to view image. Click here to view image.

(b) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in § 4-9-516(b): Click here to view image. Click here to view image.



§ 4-9-522 - Maintenance and destruction of records.

(a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one (1) year after the effectiveness of the financing statement has lapsed under § 4-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(1) if the record was filed in the filing office described in § 4-9-501(a)(1), by using the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed; or

(2) if the record was filed in the filing office described in § 4-9-501(a)(2), by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).



§ 4-9-523 - Information from filing office -- Sale or license of records.

(a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to § 4-9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to § 4-9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to § 4-9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three (3) business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) has not lapsed under § 4-9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under § 4-9-515 and a record of which is maintained by the filing office under § 4-9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(e) The filing office shall perform the acts required by subsections (a)-(d) at the time and in the manner prescribed by filing office rule, but not later than two (2) business days after the filing office receives the request.

(f) At least weekly, the Secretary of State shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office. This subsection shall apply only to records filed in a filing office described in § 4-9-501(a)(2).



§ 4-9-524 - Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.



§ 4-9-525 - Fees. [Effective until January 1, 2012.]

(a) Except as otherwise provided in subsection (e), the fee for filing and indexing a record, whether by paper or electronically, under this part, other than an initial financing statement of the kind described in § 4-9-502(c), is:

(1) Records filed only with the Secretary of State pursuant to § 4-9-501(a)(3), from July 1, 2001, through June 30, 2015 -- sixteen dollars ($16.00), for filing and indexing the initial financing statement and termination statements, if the record consists of one (1) page. On and after July 1, 2015 -- twelve dollars ($12.00), for filing and indexing the initial financing statement and termination statements, if the record consists of one (1) page;

(2) Records filed with the circuit clerks pursuant to § 4-9-501(a)(2) -- twelve dollars ($12.00), for filing and indexing the initial financing statement and termination statements, if the record consists of one (1) page; and

(3) Fifty cents (50cent(s)) per page up to a maximum of one hundred dollars ($100) if the record consists of more than one (1) page.

(b) (1) The fee for filing a continuation is six dollars ($6.00).

(2) The fee for filing a termination statement is six dollars ($6.00) if it pertains to the filing of a financing statement before July 28, 1995.

(3) The fee for each separate search is six dollars ($6.00).

(4) The fee for filing an assignment is six dollars ($6.00).

(5) The fee for filing a release is six dollars ($6.00).

(6) The fee for filing an amendment is six dollars ($6.00).

(c) The number of names required to be indexed does not affect the amount of the fee in subsection (a).

(d) The fee for issuing a certificate or for furnishing a copy of any record on file naming a particular debtor, is:

(1) Six dollars ($6.00) if the record consists of one (1) page; and

(2) Fifty cents (50cent(s)) per page for each page up to a maximum of one hundred dollars ($100) if the records supplied consist of more than one (1) page.

(e) This section does not fix the fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under § 4-9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

§ 4-9-525 - Fees. [Effective January 1, 2012.]

(a) Except as otherwise provided in subsection (e), the fee for filing and indexing a record, whether by paper or electronically, under this part, other than an initial financing statement of the kind described in § 4-9-502(c), is:

(1) Records filed only with the Secretary of State pursuant to § 4-9-501(a)(3), sixteen dollars ($16.00) for filing and indexing the initial financing statement and termination statements, if the record consists of one (1) page;

(2) Records filed with the circuit clerks pursuant to § 4-9-501(a)(2) -- twelve dollars ($12.00), for filing and indexing the initial financing statement and termination statements, if the record consists of one (1) page; and

(3) Fifty cents (50cent(s)) per page up to a maximum of one hundred dollars ($100) if the record consists of more than one (1) page.

(b) (1) The fee for filing a continuation is six dollars ($6.00).

(2) The fee for filing a termination statement is six dollars ($6.00) if it pertains to the filing of a financing statement before July 28, 1995.

(3) The fee for each separate search is six dollars ($6.00).

(4) The fee for filing an assignment is six dollars ($6.00).

(5) The fee for filing a release is six dollars ($6.00).

(6) The fee for filing an amendment is six dollars ($6.00).

(c) The number of names required to be indexed does not affect the amount of the fee in subsection (a).

(d) The fee for issuing a certificate or for furnishing a copy of any record on file naming a particular debtor, is:

(1) Six dollars ($6.00) if the record consists of one (1) page; and

(2) Fifty cents (50cent(s)) per page for each page up to a maximum of one hundred dollars ($100) if the records supplied consist of more than one (1) page.

(e) This section does not fix the fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under § 4-9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.



§ 4-9-526 - Filing office rules.

(a) The Secretary of State shall adopt and publish rules to implement this chapter. The filing office rules must be:

(1) consistent with this chapter; and

(2) adopted and published in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) To keep the filing office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing filing office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.



§ 4-9-527 - Duty to report.

The Secretary of State shall report annually on or before October 1 to the Governor and General Assembly on the operation of the filing office. The report must contain a statement of the extent to which:

(1) the filing office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2) the filing office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.









Part 6 - -- Default

Subpart 1 - Default and Enforcement of Security Interest

§ 4-9-601 - Rights after default -- Judicial enforcement -- Consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(a) After default, a secured party has the rights provided in this part and, except as otherwise provided in § 4-9-602, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under § 4-7-106, § 4-9-104, § 4-9-105, § 4-9-106, or § 4-9-107 has the rights and duties provided in § 4-9-207.

(c) The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in subsection (g) and § 4-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) the date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g) Except as otherwise provided in § 4-9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.



§ 4-9-602 - Waiver and variance of rights and duties.

Except as otherwise provided in § 4-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 4-9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 4-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 4-9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 4-9-608(a) and 4-9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 4-9-608(a) and 4-9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 4-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 4-9-610(b), 4-9-611, 4-9-613, and 4-9-614, which deal with disposition of collateral;

(8) Section 4-9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 4-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 4-9-620, 4-9-621, and 4-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 4-9-623, which deals with redemption of collateral;

(12) Section 4-9-624, which deals with permissible waivers; and

(13) Sections 4-9-625 and 4-9-626, which deal with the secured party's liability for failure to comply with this chapter.



§ 4-9-603 - Agreement on standards concerning rights and duties.

(a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in § 4-9-602 if the standards are not manifestly unreasonable.

(b) Subsection (a) does not apply to the duty under § 4-9-609 to refrain from breaching the peace.



§ 4-9-604 - Procedure if security agreement covers real property or fixtures.

(a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 4-9-605 - Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.



§ 4-9-606 - Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.



§ 4-9-607 - Collection and enforcement by secured party.

(a) If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under § 4-9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under § 4-9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under § 4-9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.



§ 4-9-608 - Application of proceeds of collection or enforcement -- Liability for deficiency and right to surplus.

(a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under § 4-9-607 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under § 4-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.



§ 4-9-609 - Secured party's right to take possession after default.

(a) After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under § 4-9-610.

(b) A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.



§ 4-9-610 - Disposition of collateral after default.

(a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one (1) or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.



§ 4-9-611 - Notification before disposition of collateral.

(a) In this section, "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under § 4-9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, ten (10) days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, ten (10) days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 4-9-311(a).

(d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by subdivision (c)(3)(B) if:

(1) not later than twenty (20) days or earlier than thirty (30) days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subdivision (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.



§ 4-9-612 - Timeliness of notification before disposition of collateral.

(a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten (10) days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.



§ 4-9-613 - Contents and form of notification before disposition of collateral: General.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in § 4-9-614(3), when completed, each provides sufficient information:

Click here to view form



§ 4-9-614 - Contents and form of notification before disposition of collateral: Consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in § 4-9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under § 4-9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

Click here to view form

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this chapter.

(6) If a notification under this section is not in the form of paragraph (3), law other than this chapter determines the effect of including information not required by paragraph (1).



§ 4-9-615 - Application of proceeds of disposition -- Liability for deficiency and right to surplus.

(a) A secured party shall apply or pay over for application the cash proceeds of disposition under § 4-9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under § 4-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.



§ 4-9-616 - Explanation of calculation of surplus or deficiency.

(a) In this section:

(1) "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under § 4-9-610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under § 4-9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within fourteen (14) days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within fourteen (14) days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five (35) days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five (35) days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one (1) response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars ($25) for each additional response.



§ 4-9-617 - Rights of transferee of collateral.

(a) A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.



§ 4-9-618 - Rights and duties of certain secondary obligors.

(a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under § 4-9-610; and

(2) relieves the secured party of further duties under this chapter.



§ 4-9-619 - Transfer of record or legal title.

(a) In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.



§ 4-9-620 - Acceptance of collateral in full or partial satisfaction of obligation -- Compulsory disposition of collateral.

(a) Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under § 4-9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to § 4-9-624.

(b) A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty (20) days after the proposal is sent.

(d) To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to § 4-9-621, within twenty (20) days after notification was sent to that person; and

(2) in other cases:

(A) within twenty (20) days after the last notification was sent pursuant to § 4-9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to § 4-9-610 within the time specified in subsection (f) if:

(1) sixty percent (60%) of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) sixty percent (60%) of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within ninety (90) days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.



§ 4-9-621 - Notification of proposal to accept collateral.

(a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, ten (10) days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, ten (10) days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 4-9-311(a).

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).



§ 4-9-622 - Effect of acceptance of collateral.

(a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this chapter.



§ 4-9-623 - Right to redeem collateral.

(a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in § 4-9-615(a)(1).

(c) A redemption may occur at any time before a secured party:

(1) has collected collateral under § 4-9-607;

(2) has disposed of collateral or entered into a contract for its disposition under § 4-9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under § 4-9-622.



§ 4-9-624 - Waiver.

(a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under § 4-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under § 4-9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under § 4-9-623 only by an agreement to that effect entered into and authenticated after default.






Subpart 2 - Noncompliance with Chapter

§ 4-9-625 - Remedies for secured party's failure to comply with chapter.

(a) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in § 4-9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten percent (10%) of the principal amount of the obligation or the time-price differential plus ten percent (10%) of the cash price.

(d) A debtor whose deficiency is eliminated under § 4-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under § 4-9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars ($500) in each case from a person that:

(1) fails to comply with § 4-9-208;

(2) fails to comply with § 4-9-209;

(3) files a record that the person is not entitled to file under § 4-9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by § 4-9-513(a) or (c);

(5) fails to comply with § 4-9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with § 4-9-616(b)(2).

(f) A debtor or consumer obligor may recover damages under subsection (b) and, in addition, five hundred dollars ($500) in each case from a person that, without reasonable cause, fails to comply with a request under § 4-9-210. A recipient of a request under § 4-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under § 4-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.



§ 4-9-626 - Action in which deficiency or surplus is in issue.

(a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in § 4-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under § 4-9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.



§ 4-9-627 - Determination of whether conduct was commercially reasonable.

(a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.



§ 4-9-628 - Nonliability and limitation on liability of secured party -- Liability of secondary obligor.

(a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) the secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable to any person under § 4-9-625(c)(2) for its failure to comply with § 4-9-616.

(e) A secured party is not liable under § 4-9-625(c)(2) more than once with respect to any one (1) secured obligation.









Part 7 - -- Transition

§ 4-9-701 - Effective date.

Acts 2001, No. 1439, takes effect on July 1, 2001.



§ 4-9-702 - Savings clause.

(a) Except as otherwise provided in this part, Acts 2001, No. 1439 applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect on July 1, 2001.

(b) Except as otherwise provided in subsection (c) and §§ 4-9-703 -- 4-9-709:

(1) transactions and liens that were not governed by former Chapter 9, were validly entered into or created before this act takes effect, and would be subject to this act if they had been entered into or created after this act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this act takes effect; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c) This act does not affect an action, case, or proceeding commenced before this act takes effect.



§ 4-9-703 - Security interest perfected before effective date.

(a) A security interest that is enforceable immediately before Acts 2001, No. 1439, takes effect on July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, when this act takes effect, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b) Except as otherwise provided in § 4-9-705, if, immediately before this act takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied when this act takes effect, the security interest:

(1) is a perfected security interest for one (1) year after this act takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under § 4-9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires.

(c) Notwithstanding any provision of this act, any financing statement referencing a transmitting utility as the debtor, which was sufficient for perfection of a security interest under former chapter 9 under § 4-19-101 et seq., and which was deemed a continuous filing before the effective date of this act, shall be sufficient for perfection of a security interest and maintain such continuously perfected status after the effective date of this act.



§ 4-9-704 - Security interest unperfected before effective date.

A security interest that is enforceable immediately before this act takes effect on July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one (1) year after this act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under § 4-9-203 when this act takes effect or within one (1) year thereafter; and

(3) becomes perfected:

(A) without further action, when this act takes effect if the applicable requirements for perfection under this act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



§ 4-9-705 - Effectiveness of action taken before effective date.

(a) If action, other than the filing of a financing statement, is taken before this act takes effect on July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this act takes effect, the action is effective to perfect a security interest that attaches under this act within one year after this act takes effect. An attached security interest becomes unperfected one (1) year after this act takes effect unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(b) The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c) This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 4-9-103 [repealed]. However, except as otherwise provided in subsections (d) and (e) and § 4-9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement after this act takes effect does not continue the effectiveness of the financing statement filed before this act takes effect. However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(e) Subdivision (c)(2) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 4-9-103 only to the extent that part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of part 5 for an initial financing statement.



§ 4-9-706 - When initial financing statement suffices to continue effectiveness of financing statement.

(a) The filing of an initial financing statement in the office specified in § 4-9-501 continues the effectiveness of a financing statement filed before this act takes effect on July 1, 2001, if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2) the pre-effective-date financing statement was filed in an office in another state or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this act takes effect, for the period provided in former § 4-9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this act takes effect, for the period provided in § 4-9-515 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.



§ 4-9-707 - Amendment of pre-effective-date financing statement.

(a) In this section, "pre-effective-date financing statement" means a financing statement filed before this act takes effect on July 1, 2001.

(b) After this act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this stategoverns perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in § 4-9-501;

(2) an amendment is filed in the office specified in § 4-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 4-9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies § 4-9-706(c) is filed in the office specified in § 4-9-501.

(d) If the law of this stategoverns perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under § 4-9-705(d) and (f) or § 4-9-706.

(e) Whether or not the law of this stategoverns perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this statemay be terminated after this act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 4-9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part 3 as the office in which to file a financing statement.



§ 4-9-708 - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this act takes effect on July 1, 2001; or

(B) to perfect or continue the perfection of a security interest.



§ 4-9-709 - Priority.

(a) This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this act takes effect on July 1, 2001, former chapter 9 determines priority.

(b) For purposes of § 4-9-322(a), the priority of a security interest that becomes enforceable under § 4-9-203 of this act dates from the time this act takes effect if the security interest is perfected under this act by the filing of a financing statement before this act takes effect which would not have been effective to perfect the security interest under former chapter 9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.









Chapter 10 - Effective Date And Repealer

§ 4-10-101 - Effective date.

This subtitle shall become effective at midnight on December 31, 1961.



§ 4-10-102 - Specific repealer and amendments -- Provision for transition.

(1) The following statutes are hereby repealed:

Arkansas Statutes (1957 Repl.) Sections 68-101 to 68-507, inclusive; Section 68-804; Sections 68-901 to 68-909, inclusive; Sections 68-1101 to 68-1143, inclusive, and 68-1151 to 68-1155, inclusive; Sections 68-1201 to 68-1249, inclusive; and 68-1256 to 68-1258, inclusive; Sections 68-1401 to 68-1480, inclusive; Sections 68-1501 to 68-1504, inclusive;

Arkansas Statutes (1959 Cum. Supp.) 68-1259, being Act 265 of 1959, Section 1; Arkansas Statutes (1959 Cum. Supp.) Sections 68-1701 to 68-1719, inclusive, being Act 63 of 1959;

Arkansas Statutes (1957 Repl.) Sections 64-214 and 64-301 to 64-325, inclusive;

Arkansas Statutes (1957 Repl.) Sections 67-532, 67-533, 67-534, 67-535, 67-537, 67-538, 67-539, and 67-544 to 67-546, inclusive;

Arkansas Statutes (1956 Repl.) Sections 16-201 to 16-207, inclusive; Arkansas Statutes (1947) Sections 51-1003, 51-1004, 51-1005, 51-1006, 51-1007 to 51-1009; Arkansas Statutes (1957 Repl.) Sections 73-734 and 77-1228.

(2) All the provisions of this subtitle shall apply to the issuance, transfer, and negotiation of and other dealings with warehouse certificates under Acts 1935, No. 281 [repealed] and warehouse receipts under Acts 1935, No. 83 [repealed], but Acts 1935, No. 281 [repealed] and Acts 1935, No. 83 [repealed] are not repealed except insofar as this subtitle is applicable to such certificates and receipts.

(3) In the Arkansas Statutes, all cross-references to the Uniform Negotiable Instruments Law [repealed], the Uniform Sales Act [repealed], the Uniform Stock Transfer Act [repealed], the Uniform Warehouse Receipts Act [repealed], the Uniform Bills of Lading Act [repealed], and the Uniform Trust Receipts Act [repealed], or to any particular section or sections thereof, shall hereafter be read as references to this subtitle and the appropriate sections hereof.

(4) Transactions validly entered into before the effective date specified in § 4-10-101 of this subtitle, and the rights, duties, and interests flowing from them, remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this subtitle as though such repeal or amendment had not occurred.



§ 4-10-103 - General repealer.

Except as provided in the following section, all acts and parts of acts inconsistent with this subtitle are hereby repealed.






Chapter 11-15 - [Reserved.]

[Reserved]






Subtitle 2 - Miscellaneous Commercial Law Provisions

Chapter 16 - General Provisions

[Reserved]



Chapter 17 - Currency

§ 4-17-101 - Legal tender.

All accounts and other computations of money in the treasury and other public offices, whether state or local, and all accounts arising from proceedings in courts of justice, shall be kept and made out in the money account of the United States, that is to say, in dollars or units, dimes or tenths, cents or hundredths, mills or thousandths: a dime being the tenth part of a dollar; a cent, the hundredth part of a dollar; and a mill, the thousandth part of a dollar.



§ 4-17-102 - Notes, tickets, etc. -- Creation or circulation as currency by individuals unlawful.

(a) No person unauthorized by law shall intentionally create or put in circulation, as a circulating medium, any note, bill, bond, check, or ticket, purporting that any money or bank notes will be paid to the receiver, holder, or bearer, or that it will be received in payment of debts or to be used as a currency or medium of trade in lieu of money.

(b) If any person issues, puts into circulation, signs, countersigns, or indorses any such note, bill, bond, check, or ticket, he or she shall be indicted, and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than three hundred dollars ($300) and shall be imprisoned not exceeding twelve (12) months.

(c) If any person or company vends, passes, receives, or offers in payment any such note, bill, bond, check, or ticket, the offender shall forfeit the sum of fifty dollars ($50.00), to be recovered by a civil action, with costs to the use of any person who will sue for the same before any justice of the peace of the county in which the offending party may be found.



§ 4-17-103 - Notes, tickets, etc. -- Issuance by local subdivisions and corporations unlawful.

(a) It shall not be lawful for any city, town, or corporation whatever within the State of Arkansas to issue small bills or notes, commonly denominated change tickets, or shinplasters, unless specifically authorized by law.

(b) All persons, officers of the city, town, or corporation, or others, whose names shall be affixed to any such bills, notes, change tickets, or shinplasters issued in violation of this section shall be individually responsible for the same.

(c) The holders of any such bill, note, change ticket, or shinplaster issued in violation of this section may sue for and recover in gold and silver the amount for which they purport to be payable, from the individuals whose names shall be affixed thereto, before any justice of the peace residing in the city, town, or county in which the same may have been issued.



§ 4-17-104 - Notes, tickets, etc. -- Actions.

(a) The holder or owner of any change ticket, bill, or small note issued for the purpose of change, or otherwise, shall have the right to sue the drawer, issuer, or endorser of the change ticket or tickets, bill or bills, or small note or notes before any justice of the peace in this state.

(b) The justice of the peace before whom any suit may be brought under the provisions of this section, in all cases where he or she is satisfied that the defendant in the suit did draw, issue, sign, or endorse the change ticket, bill, or small note sued on and that the same is not paid, forthwith shall give judgment for the plaintiff for the amount of the change ticket, bill, or note sued on and shall forthwith grant the plaintiff an execution on the judgment if the plaintiff requires the execution.

(c) Any condition specified or set forth in any change ticket, bill, or note sued on that payment will be made when the sum of five dollars ($5.00) is presented shall not be a bar to any plaintiff obtaining a judgment on any change ticket, bill, or small note; however, the justice of the peace shall give judgment for the amount of the change ticket, bill, or small note sued on.






Chapter 18 - Weights And Measures

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Standards of Weights and Measures



Subchapter 3 - -- Uniform Weights and Measures Law

§ 4-18-301 - Definitions.

For purposes of this subchapter:

(1) "Accurate" means a piece of equipment whose value or performance, including its indications, deliveries, records representations, capacity, or actual value, conforms to the standard within the applicable tolerances and other performance requirements.

(2) "Board" means the State Plant Board.

(3) "Commercial weighing and measuring equipment" means weights and measures and weighing and measuring devices commercially used or employed in establishing the size, quantity, extent, area, or measurement of quantities, things, produce, or articles for distribution or consumption, purchased, offered, or submitted for sale, hire, or award, or in computing any basic charge or payment for services rendered on the basis of weight or measure.

(4) "Commodity" means an article of commerce.

(5) "Correct" as used in connection with weights and measures means conformance to all applicable specification requirements of this subchapter.

(6) "Director" means the Director of the State Plant Board.

(7) "Investigator" means a state investigator of weights and measures.

(8) "Net mass" or "net weight" means the weight of a commodity excluding any materials, substances, or items not considered to be part of the commodity. Materials, substances, or items not considered to be part of the commodity include, but are not limited to, containers, conveyances, bags, wrappers, packaging materials, labels, individual piece coverings, decorative accompaniments, and coupons, except that, depending on the type of service rendered, packaging materials may be considered to be part of the service. For example, the service of shipping includes the weight of packing materials.

(9) (A) "Package", except as modified by Section 1 of the Application of the Uniform Packaging and Labeling Regulation, whether standard package or random package, means any commodity:

(i) Enclosed in a container or wrapped in any manner in advance of wholesale or retail sale; or

(ii) Whose weight or measure has been determined in advance of wholesale or retail sale.

(B) An individual item or lot of any commodity on which there is marked a selling price based on an established price per unit of weight or of measure shall be considered a package.

(10) "Person" means both plural and the singular, as the case demands, and includes individuals, partnerships, corporations, companies, societies, and associations.

(11) "Primary standards" means the physical standards of the state that serve as the legal reference from which all other standards for weights and measures are derived.

(12) "Random weight package" means a package that is one (1) of a lot, shipment, or delivery of packages of the same commodity with no fixed pattern of weights.

(13) "Registered service agent" means any individual, agency, firm, company, or corporation that for hire, commission, or other payment of any kind installs, services, calibrates, repairs, or reconditions a commercial weighing or measuring device, and that registers with the Director of the Arkansas Bureau of Standards.

(14) "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale.

(15) "Secondary standards" means the physical standards that are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and regulations.

(16) "Sell" or "sale" means to barter or exchange.

(17) "Standard package" means a package that is one (1) of a lot, shipment, or delivery of packages of the same commodity with identical net contents declarations; for example, one (l) liter bottles or twelve (12) fluid ounce cans of carbonated soda; five hundred (500) gram or five (5) pound bags of sugar; one hundred (100) meters or three-hundred foot (300') packages of rope.

(18) "Weight" as used in connection with any commodity or service means net weight. When a commodity is sold by drained weight, the term means net drained weight.

(19) (A) "Weight(s) and measure(s)" means all weights and measures of every kind, instruments and devices for weighing and measuring, and any appliance and accessories associated with any or all instruments and devices.

(B) The term "weight(s) and measure(s)" shall not be construed to include meters for the measurement of electricity, natural or manufactured gas, or water when they are operated in a public utility system. Electricity, gas, and water meters are specifically excluded from this section.



§ 4-18-302 - Systems of weights and measures.

The International System of Units (SI) and the system of weights and measures in customary use in the United States are jointly recognized, and either one (1) or both of these systems shall be used for all commercial purposes in the state. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents as published by the National Institute of Standards and Technology are recognized and shall govern weighing and measuring equipment and transactions in the state.



§ 4-18-303 - Physical standards.

Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the National Institute of Standards and Technology, shall be the state primary standards of weights and measures, and shall be maintained in such calibration as prescribed by the National Institute of Standards and Technology. All secondary standards may be prescribed by the State Plant Board and shall be verified upon their initial receipt, and as often thereafter as deemed necessary by the board.



§ 4-18-304 - Technical requirements for weighing and measuring devices.

The specifications, tolerances, and other technical requirements for commercial, law enforcement, data gathering, and other weighing and measuring devices as adopted by the National Conference on Weights and Measures, published in the National Institute of Standards and Technology Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices," and supplements thereto or revisions thereof, shall apply to weighing and measuring devices in the state, as adopted, or amended and adopted, by rule of the State Plant Board.



§ 4-18-305 - Requirements for packaging and labeling.

The Uniform Packaging and Labeling Regulation as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to packaging and labeling in the state, as adopted, or amended and adopted, by rule of the State Plant Board.



§ 4-18-306 - Requirements for the method of sale of commodities.

The Uniform Regulation for the Method of Sale of Commodities as adopted by the National Conference on Weights and Measures and published in National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to the method of sale of commodities in the state, as adopted, or amended and adopted, by rule of the State Plant Board.



§ 4-18-307 - Requirements for unit pricing.

The Uniform Unit Pricing Regulation as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to unit pricing in the state, as adopted, or amended and adopted, by rule of the State Plant Board.



§ 4-18-308 - Requirements for the registration of servicepersons and service agencies for commercial weighing and measuring devices.

The Uniform Regulation for the Voluntary Registration of Servicepersons and Service Agencies for Commercial Weighing and Measuring Devices as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to the registration of servicepersons and service agencies in the state, as adopted, or amended and adopted, by rule of the State Plant Board.



§ 4-18-309 - Requirements for open dating.

The Uniform Open Dating Regulation as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to open dating in the state, as adopted, or amended and adopted, by rule of the State Plant Board.



§ 4-18-310 - Requirements for type evaluation.

The Uniform Regulation for National Type Evaluation as adopted by the National Conference on Weights and Measures and published in National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to type evaluation in the state, as adopted, or amended and adopted, by rule of the State Plant Board.



§ 4-18-311 - State Division of Weights and Measures.

There is hereby created a State Division of Weights and Measures located for administrative purposes within the Arkansas Bureau of Standards of the State Plant Board. The division is charged with, but not limited to, performing the following functions on behalf of the citizens of the state:

(a) Assuring that weights and measures in commercial services within the state are suitable for their intended use, properly installed, and accurate, and are so maintained by their owner or user.

(b) Preventing unfair or deceptive dealing by weight or measure in any commodity or service advertised, packaged, sold, or purchased within the state.

(c) Making available to all users of physical standards or weighing and measuring equipment the precision calibration and related metrological certification capabilities of the weights and measures facilities of the division.

(d) Promoting uniformity, to the extent practicable and desirable, between weights and measures requirements of this state and those of other states and federal agencies.

(e) Encouraging desirable economic growth while protecting the consumer through the adoption by rule of weights and measures requirements as necessary to assure equity among buyers and sellers.



§ 4-18-312 - Powers and duties of the State Plant Board.

The State Plant Board shall:

(a) Maintain traceability of the state standards to the national standards in the possession of the National Institute of Standards and Technology.

(b) Enforce the provisions of this subchapter.

(c) Issue reasonable regulations for the enforcement of this subchapter, which regulations shall have the force and effect of law.

(d) Establish labeling requirements, establish requirements for the presentation of cost-per-unit information, establish standards of weight, measure, or count, and reasonable standards of fill for any packaged commodity; and may establish requirements for open dating information.

(e) Grant any exemptions from the provisions of this subchapter or any regulations promulgated pursuant thereto when appropriate to the maintenance of good commercial practices within the state.

(f) Conduct investigations to ensure compliance with this subchapter.

(g) Delegate to appropriate personnel any of these responsibilities for the proper administration of this office.

(h) Test annually the standards for weights and measures used by any city or county within the state, and approve the same when found to be correct.

(i) Have the authority to inspect and test commercial weights and measures kept, offered, or exposed for sale.

(j) Inspect and test, to ascertain if they are correct, weights and measures commercially used:

(1) in determining the weight, measure, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure, or count, or,

(2) in computing the basic charge or payment for services rendered on the basis of weight, measure, or count.

(k) Test all weights and measures used in checking the receipt or disbursement of supplies in every institution, for the maintenance of which funds are appropriated by the General Assembly.

(l) Approve for use, and may mark, such commercial weights and measures as are found to be correct, and shall reject and order to be corrected, replaced, or removed such commercial weights and measures as are found to be incorrect. Weights and measures that have been rejected may be seized if not corrected within the time specified or if used or disposed of in a manner not specifically authorized. The board shall remove from service and may seize the weights and measures found to be incorrect that are not capable of being made correct.

(m) Weigh, measure, or inspect packaged commodities kept, offered, or exposed for sale, sold, or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale in accordance with this subchapter or regulations promulgated pursuant thereto. In carrying out the provisions of this subsection, the board shall employ recognized sampling procedures, such as are adopted by the National Conference on Weights and Measures and are published in the National Institute of Standards and Technology Handbook 133, "Checking the Net Contents of Packaged Goods".

(n) Prescribe, by regulation, the appropriate term or unit of weight or measure to be used, whenever the board determines that an existing practice of declaring the quantity of a commodity or setting charges for a service by weight, measure, numerical count, time, or combination thereof, does not facilitate value comparisons by consumers, or offers an opportunity for consumer confusion.

(o) Allow reasonable variations from the stated quantity of contents, which shall include those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice only after the commodity has entered intrastate commerce.

(p) Provide for the training of weights and measures personnel, and may also establish minimum training and performance requirements which shall then be met by all weights and measures personnel, whether county, municipal, or state. The Director of the State Plant Board may adopt the training standards of the National Conference on Weights and Measures' National Training Program.

(q) Verify advertised prices, price representations, and point-of-sale systems, as deemed necessary, to determine: (1) the accuracy of prices and computations and the correct use of the equipment, and (2) if such system utilizes scanning or coding means in lieu of manual entry, the accuracy of prices printed or recalled from a database. In carrying out the provisions of this section, the board shall (i) employ recognized procedures, such as are designated in National Institute of Standards and Technology Handbook 130, Uniform Laws and Regulations, "Examination Procedures for Price Verification," (ii) issue necessary rules and regulations regarding the accuracy of advertised prices and automated systems for retail price charging (referred to as "point-of-sale systems") for the enforcement of this section, which rules shall have the force and effect of law; and (iii) conduct investigations to ensure compliance.



§ 4-18-313 - Special police powers.

When necessary for the enforcement of this subchapter or regulations promulgated pursuant thereto, the State Plant Board is:

(a) Authorized to enter any commercial premises during normal business hours, except that in the event such premises are not open to the public, he/she shall first present his/her credentials and obtain consent before making entry thereto, unless a search warrant has previously been obtained.

(b) Empowered to issue stop-use, hold, and removal orders with respect to any weights and measures commercially used, stop-sale, hold, and removal orders with respect to any packaged commodities or bulk commodities kept, offered, or exposed for sale.

(c) Empowered to seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale or sold in violation of the provisions of this subchapter or regulations promulgated pursuant thereto.

(d) Empowered to stop any commercial vehicle and, after presentation of his credentials, inspect the contents, require that the person in charge of that vehicle produce any documents in his possession concerning the contents, and require him to proceed with the vehicle to some specified place for inspection.

(e) With respect to the enforcement of this subchapter, the board is hereby vested with special police powers, and is authorized to arrest, with warrant, any violator of this subchapter.



§ 4-18-314 - Powers and duties of local officials.

Any weights and measures official appointed for a county or city shall have the duties and powers enumerated in this subchapter, excepting those duties reserved to the state by law or regulation. These powers and duties shall extend to their respective jurisdictions, except that the jurisdiction of a county official shall not extend to any city for which a weights and measures official has been appointed. No requirement set forth by local agencies may be less stringent than or conflict with the requirements of the state.



§ 4-18-315 - Misrepresentation of quantity.

No person shall:

(a) sell, offer, or expose for sale a quantity less than the quantity represented, nor

(b) take more than the represented quantity when, as buyer, he/she furnishes the weight or measure by means of which the quantity is determined, nor

(c) Represent the quantity in any manner calculated or tending to mislead or in any way deceive another person.



§ 4-18-316 - Misrepresentation of pricing.

No person shall misrepresent the price of any commodity or service sold, offered, exposed, or advertised for sale by weight, measure, or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person.



§ 4-18-317 - Method of sale.

Except as otherwise provided by the State Plant Board, or by firmly established trade custom and practice:

(a) commodities in liquid form shall be sold by liquid measure or by weight, and

(b) commodities not in liquid form shall be sold by weight, by measure, or by count.

The method of sale shall provide accurate and adequate quantity information that permits the buyer to make price and quantity comparisons.



§ 4-18-318 - Sale from bulk.

All bulk sales in which the buyer and seller are not both present to witness the measurement, all bulk deliveries of heating fuel, and all other bulk sales specified by rule or regulation of the State Plant Board, shall be accompanied by a delivery ticket containing the following information:

(a) the name and address of the buyer and seller;

(b) the date delivered;

(c) the quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity, for example, when temperature compensated sales are made;

(d) the unit price, unless otherwise agreed upon by both buyer and seller;

(e) the identity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale; and,

(f) count of individually wrapped packages, if more than one (1), in the instance of commodities bought from bulk but delivered in packages.



§ 4-18-319 - Information required on packages.

Except as otherwise provided in this subchapter or by regulations promulgated pursuant thereto, any package, whether a random package or a standard package, kept for the purpose of sale, or offered or exposed for sale shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(a) the identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

(b) the quantity of contents in terms of weight, measure, or count; and,

(c) the name and place of business of the manufacturer, packer, or distributor, in the case of any package kept, offered, or exposed for sale, or sold in any place other than on the premises where packed.



§ 4-18-320 - Declarations of unit price on random weight packages.

In addition to the declarations required by § 4-18-319, any package being one (1) of a lot containing random weights of the same commodity, at the time it is offered or exposed for sale at retail, shall bear on the outside of the package a plain and conspicuous declaration of the price per kilogram or pound and the total selling price of the package.



§ 4-18-321 - Advertising packages for sale.

Whenever a packaged commodity is advertised in any manner with the retail price stated, there shall be closely and conspicuously associated with the retail price a declaration of quantity as is required by law or regulation to appear on the package.



§ 4-18-322 - Prohibited acts.

(a) No person shall:

(1) Use or have in possession for use in commerce any incorrect weight or measure;

(2) Sell or offer for sale for use in commerce any incorrect weight or measure;

(3) Remove any tag, seal, decal, or mark from any weight or measure without specific written authorization from the proper authority;

(4) Hinder or obstruct any weights and measures official or registered service agent in the performance of his or her duties;

(5) Violate any provisions of this subchapter or regulations promulgated under it;

(6) Sell or offer for sale any weight or measure for use in commerce, unless it bears an Arkansas Bureau of Standards approved seal or decal, if the seal or decal is applicable to the weight or measure;

(7) Neglect or refuse to exhibit a weight or measure under the person's control or in the person's possession to any weights and measures official or a registered service agent for inspection, examination, or testing as required by law;

(8) Perform an annual inspection, examination, or test on a weight or measure if that person is not a weights and measures official or a registered service agent;

(9) Impersonate in any way the Director of the Arkansas Bureau of Standards, the deputy director, any one of the investigators, or a registered agent of the Arkansas Bureau of Standards by the use of a seal or decal, or in any other manner; or

(10) Violate any provision of this subchapter or rules promulgated under § 4-18-328.

(b) A person may be prosecuted for a violation of this subchapter notwithstanding the existence of any other valid general or specific act of this state dealing with matters that may be the same as or similar to those covered by this subchapter.



§ 4-18-323 - Civil penalties.

(a) (1) Any person who by himself or herself, by his or her servant or agent, or as the servant or agent of another person, commits any of the acts enumerated in § 4-18-322 may be assessed by the State Plant Board a civil penalty of:

(A) Not less than one hundred dollars ($100) nor more than six hundred dollars ($600) for a first violation;

(B) Not less than four hundred dollars ($400) nor more than one thousand two hundred dollars ($1,200) for a second violation within three (3) years after the date of the first violation; and

(C) Not less than seven hundred dollars ($700) nor more than two thousand dollars ($2,000) for a third violation within three (3) years after the date of the first violation.

(2) For a violation to be considered as a second or subsequent offense, it must be a repeat of a violation as enumerated in § 4-18-322.

(b) (1) Any person subject to a civil penalty shall have a right to request an administrative hearing within ten (10) calendar days after receipt of the notice of the penalty.

(2) The board or subcommittee thereof is authorized to conduct the hearing after giving appropriate notice to the respondent.

(3) The decision of the board is subject to appropriate judicial review.

(c) (1) If the respondent has exhausted his or her administrative appeals and the civil penalty has been upheld, he or she shall pay the civil penalty within twenty (20) calendar days after the effective date of the final decision.

(2) If the respondent fails to pay the penalty, a civil action may be brought by the board in any court of competent jurisdiction to recover the penalty.

(3) Any civil penalty collected under this section shall be transmitted to the Plant Board Fund.



§ 4-18-324 - Criminal penalties.

Any person who intentionally commits any of the acts enumerated in § 4-18-322 is guilty of a Class A misdemeanor.



§ 4-18-325 - Restraining order and injunction.

The Director of the State Plant Board is authorized to apply to any court of competent jurisdiction for a restraining order, or a temporary or permanent injunction, restraining any person from violating any provision of this subchapter.



§ 4-18-326 - Presumptive evidence.

Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable presumption that such weight or measure or weighing or measuring device is regularly used for the business purposes of that place.



§ 4-18-327 - Regulations to be unaffected by repeal of prior enabling statute.

The adoption of this subchapter or any of its provisions shall not affect any regulations promulgated pursuant to the authority of any earlier enabling statute unless inconsistent with this subchapter or modified or revoked by the State Plant Board.



§ 4-18-328 - Regulations.

The Arkansas Bureau of Standards may by regulation adopted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., adopt as a regulation of the bureau specifications, tolerances, and regulations for commercial weighing and measuring devices set out in the National Institute of Standards and Technology Handbooks 44 and 130, or in any similar publication issued by the National Institute of Standards. In drafting the regulations, the bureau shall consider whether the specifications, tolerances, and regulations published by the National Institute of Standards and Technology are consistent with the needs of Arkansas businesses and consumers and may modify, amend, or delete suggested language found in the National Institute of Standards and Technology handbooks.



§ 4-18-329 - Fees for tests or inspections.

(a) The Arkansas Bureau of Standards of the State Plant Board shall collect charges as provided in this section for the testing and certification of testing apparatus and for testing and inspection made pursuant to this chapter.

(b) The bureau shall collect the following fees for testing and inspection and for no other purposes:

(1) (A) For International Organization of Legal Metrology Class E1 and E2 and American National Standards Institute and ASTM International Class 1, weighing one kilogram (1 kg) or less, the bureau shall collect a fee for testing of not less than sixty dollars ($60.00) or more than one hundred eighty dollars ($180); and

(B) For International Organization of Legal Metrology Class E1 and E2 and American National Standards Institute and ASTM International Class 1, weighing more than one kilogram (1 kg) but not more than thirty kilograms (30 kg), the bureau shall collect a fee for testing of not less than one hundred dollars ($100) or more than three hundred dollars ($300);

(2) (A) For International Organization of Legal Metrology Class E2, F1, F2, American National Standards Institute and ASTM International Class 1 and 1.1, 2, 3, and 4(5), and National Institute of Standards and Technology Class S, S-1, and P(Q), weighing two pounds (2 lbs.) or one kilogram (1 kg) or less, the bureau shall collect a fee for testing of not less than twenty dollars ($20.00) or more than sixty dollars ($60.00);

(B) For International Organization of Legal Metrology Class E2, F1, F2, American National Standards Institute and ASTM International Class 1 and 1.1, 2, 3, and 4(5), and National Institute of Standards and Technology Class S, S-1, and P(Q), weighing more than two pounds (2 lbs.) or one kilogram (1 kg), but not more than twenty pounds (20 lbs.) or ten kilograms (10 kg), the bureau shall collect a fee for testing of not less than forty dollars ($40.00) or more than one hundred twenty dollars ($120);

(C) For International Organization of Legal Metrology Class E2, F1, F2, American National Standards Institute and ASTM International Class 1 and 1.1, 2, 3, and 4(5), and National Institute of Standards and Technology Class S, S-1, and P(Q), weighing more than twenty pounds (20 lbs.) or ten kilograms (10 kg), but not more than fifty pounds (50 lbs.) or thirty kilograms (30 kg), the bureau shall collect a fee for testing of not less than eighty dollars ($80.00) or more than two hundred forty dollars ($240); and

(D) For International Organization of Legal Metrology Class E2, F1, F2, American National Standards Institute and ASTM International Class 1 and 1.1, 2, 3, and 4(5), and National Institute of Standards and Technology Class S, S-1, and P(Q), weighing more than fifty pounds (50 lbs.) or thirty kilograms (30 kg), but not more than twenty-five hundred pounds (2,500 lbs.) or one thousand two hundred fifty kilograms (1,250 kg), the bureau shall charge a fee for testing of not less than one hundred dollars ($100) or more than three hundred dollars ($300);

(3) (A) For International Organization of Legal Metrology Class M1, M2, and M3, American National Standards Institute and ASTM International Class 6(5), and National Institute of Standards and Technology Class F and (Q), weighing ten pounds (10 lbs.) or five kilograms (5 kg) or less, the bureau shall charge a fee for testing of not less than seven dollars ($7.00) or more than twenty-one dollars ($21.00);

(B) For International Organization of Legal Metrology Class M1, M2, and M3, American National Standards Institute and ASTM International Class 6(5), and National Institute of Standards and Technology Class F and (Q), weighing more than ten pounds (10 lbs.) or five kilograms (5 kg), but not more than fifty pounds (50 lbs.) or thirty kilograms (30 kg), the bureau shall charge a fee for testing of not less than twelve dollars ($12.00) or more than thirty-six dollars ($36.00);

(C) For International Organization of Legal Metrology Class M1, M2, and M3, American National Standards Institute and ASTM International Class 6(5), and National Institute of Standards and Technology Class F and (Q), weighing more than fifty pounds (50 lbs.) or thirty kilograms (30 kg), but not more than one thousand pounds (1,000 lbs.) or five hundred kilograms (500 kg), the bureau shall charge a fee for testing of not less than eighteen dollars ($18.00) or more than fifty-four dollars ($54.00); and

(D) For International Organization of Legal Metrology Class M1, M2, and M3, American National Standards Institute and ASTM International Class 6(5), and National Institute of Standards and Technology Class F and (Q), weighing more than one thousand pounds (1,000 lbs.) or five hundred kilograms (500 kg), but not more than two thousand five hundred pounds (2,500 lbs.) or one thousand two hundred fifty kilograms (1,250 kg), the bureau shall charge a fee for testing of not less than forty dollars ($40.00) or more than one hundred twenty dollars ($120);

(4) (A) For volume testing of five gallons (5 gal.) or twenty liters (20 l) or less, the bureau shall charge a fee of forty dollars ($40.00);

(B) For volume testing of more than five gallons (5 gal.) or twenty liters (20 l), but not more than fifty gallons (50 gal.) or two hundred liters (200 l), the bureau shall charge a fee of one hundred dollars ($100);

(C) For volume testing of more than fifty gallons (50 gal.) or two hundred liters (200 l), but not more than one hundred gallons (100 gal.) or four hundred liters (400 l), the bureau shall charge a fee of two hundred dollars ($200);

(D) For volume testing of more than one hundred gallons (100 gal.) or four hundred liters (400 l), but not more than one hundred fifty gallons (150 gal.) or six hundred liters (600 l), the bureau shall charge a fee of two hundred fifty dollars ($250);

(E) For volume testing of more than one hundred fifty gallons (150 gal.) or six hundred liters (600 l), but not more than two hundred gallons (200 gal.) or eight hundred liters (800 l), the bureau shall charge a fee of three hundred dollars ($300); and

(F) For volume testing of more than two hundred gallons (200 gal.) or eight hundred liters (800 l), but not more than three hundred seventy-five gallons (375 gal.) or one thousand five hundred liters (1,500 l), the bureau shall charge a fee for testing of four hundred fifty dollars ($450);

(5) (A) For volume gravimetric testing of not more than one quart (1 qt.) or one liter (1 l), the bureau shall charge a fee for testing of seventy-five dollars ($75.00);

(B) For volume gravimetric testing of more than one quart (1 qt.) or one liter (1 l), but not more than five gallons (5 gal.) or twenty liters (20 l), the bureau shall charge a fee for testing of two hundred dollars ($200); and

(C) For volume gravimetric testing of more than five gallons (5 gal.) or twenty liters (20 l), but not more than fifty gallons (50 gal.) or two hundred liters (200 l), the bureau shall charge a fee of five hundred dollars ($500);

(6) For volume liquefied petroleum gas (LPG) provers of not more than one hundred gallons (100 gal.) or four hundred liters (400 l), the bureau shall charge a fee for testing of five hundred dollars ($500);

(7) For length testing of tapes and rigid rules, the bureau shall charge a fee of seven dollars ($7.00) per point tested;

(8) (A) For annual inspection and testing of grain moisture meters, the bureau shall charge a fee of fifty dollars ($50.00);

(B) For calibration of grain moisture meters, the bureau shall charge a fee of fifty dollars ($50.00);

(C) For recertification of grain moisture meters, the bureau shall charge a fee of fifty dollars ($50.00);

(D) For placing new or rejected grain moisture meters in service, the bureau shall charge a fee of fifty dollars ($50.00); and

(E) For noncompliance reports for rejected grain moisture meters, the bureau shall charge a fee of fifty dollars ($50.00);

(9) For special testing or services not listed in the fee schedule, the bureau shall charge a fee of fifty dollars ($50.00) per hour; and

(10) For cleaning of standards, special handling, and packing, the bureau shall charge a fee of fifty dollars ($50.00) per hour.

(c) Funds collected under this section shall be deposited into the State Treasury as special revenue credited to the Plant Board Fund to be used exclusively for the maintenance of facilities and equipment of the bureau.

(d) If any provision of this section or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.



§ 4-18-330 - Fruit and commodities -- Packing, selling, pledging, etc., with fraudulent intent -- Penalty.

(a) Any person who packs any fruit or other merchantable commodity with the fraudulent intent of misrepresenting the contents, either as to quality or quantity, shall on conviction be punished by a fine not exceeding one thousand dollars ($1,000) or imprisonment not exceeding one (1) year, or both.

(b) Any person who sells or pledges any commodity, knowing it to be packed in a fraudulent manner with the intent to cheat and deceive, shall on conviction be assessed a civil penalty as provided in § 4-18-323.



§ 4-18-331 - Legal weight of bushel of specific commodities.

The legal weight per bushel of the following shall be:

(1) Corn, shelled ..................... 56 lbs.

(2) Corn in ear, husked ..................... 70 lbs.

(3) Corn in ear, unhusked ..................... 74 lbs.

(4) Wheat ..................... 60 lbs.

(5) Oats ..................... 32 lbs.

(6) Cottonseed ..................... 32 lbs.

(7) Cornmeal ..................... 48 lbs.

(8) Barley ..................... 48 lbs.

(9) Rye ..................... 56 lbs.

(10) Potatoes ..................... 60 lbs.

(11) Potatoes, sweet ..................... 50 lbs.

(12) Onions ..................... 57 lbs.

(13) White beans ..................... 60 lbs.

(14) Peas ..................... 60 lbs.

(15) Flax seed ..................... 56 lbs.

(16) Blue grass seed ..................... 14 lbs.

(17) Clover seed ..................... 60 lbs.

(18) Timothy seed ..................... 60 lbs.

(19) Millet seed ..................... 50 lbs.

(20) Buckwheat ..................... 52 lbs.

(21) Red top ..................... 14 lbs.

(22) Orchard grass ..................... 14 lbs.

(23) Sorghum ..................... 50 lbs.

(24) Green apples ..................... 50 lbs.

(25) Dried apples ..................... 24 lbs.

(26) Dried peaches ..................... 33 lbs.

(27) Bran ..................... 20 lbs.

(28) Salt ..................... 50 lbs.

(29) Turnips ..................... 57 lbs.

(30) Broom corn seed ..................... 48 lbs.

(31) Johnson grass ..................... 28 lbs.



§ 4-18-332 - Bushel of apples -- Lawful measure.

(a) A box nine inches (9'') deep, twelve inches (12'') wide, and twenty inches (20'') long constitutes a lawful bushel measure for apples.

(b) Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction shall be assessed a civil penalty consistent with § 4-18-323.



§ 4-18-333 - "Cord" defined.

A cord shall be defined as containing one hundred twenty-eight cubic feet (128 cu. ft.), and a unit of pulpwood shall be defined as containing one hundred twenty-eight cubic feet (128 cu. ft.), and this shall be the basis for purchase of timber or payment of labor in severing timber if the production is handled on cordage basis.



§ 4-18-334 - Director of the Arkansas Bureau of Standards.

(a) The Director of the Arkansas Bureau of Standards is appointed by the Governor and shall serve at the pleasure of the Governor.

(b) The director is vested with police powers and may:

(1) Arrest with warrant any violator of:

(A) This subchapter; or

(B) Any other act dealing with weights and measures; and

(2) Seize for use as evidence with warrant incorrect or unsealed weights and measures or amounts or packages of commodity found to be used, retained, offered, exposed for sale, or sold in violation of law.

(c) The director may establish divisions or offices within the Arkansas Bureau of Standards as he or she may deem necessary for the administration of the duties of the bureau.

(d) The director shall:

(1) Have custody of the state standards of weights and measures and of the other standards and equipment provided under this subchapter;

(2) Keep accurate records of the standards and equipment;

(3) Maintain a general supervision over weights and measures offered for sale, sold, or in use in the state; and

(4) Make a report to the Governor on the activities of his or her office at the end of each fiscal year.



§ 4-18-335 - Staff and equipment of the Arkansas Bureau of Standards.

(a) The Arkansas Bureau of Standards shall be composed of a deputy director, state investigators, and technical and clerical personnel of weights and measures sufficient to accomplish the intent of this subchapter.

(b) The powers and duties given to and imposed upon the Director of the Arkansas Bureau of Standards by this subchapter are also given to and imposed upon the deputy director and investigators when acting at the direction of the director.



§ 4-18-336 - State standards -- Certification.

(a) After certification for use by the National Institute of Standards and Technology, the weights and measures in conformity with federal standards shall be the state standards of weight and measure.

(b) The state standards shall:

(1) Be kept in a safe and suitable place in the office or laboratory of the Arkansas Bureau of Standards;

(2) Not be removed from the office or laboratory except for repairs or for certification;

(3) Be submitted at least one (1) time every ten (10) years to the National Institute of Standards and Technology for certification; and

(4) Be used only in verifying the office standards and for scientific purposes.



§ 4-18-337 - Office and field standards -- Verification.

(a) In addition to the state standards provided under § 4-18-336, the state shall supply at least one (1) complete set of copies of the state standards to be kept in the office or laboratory of the Arkansas Bureau of Standards, which shall be known as "office standards", also "field standards", and equipment as may be found necessary to carry out the provisions of this subchapter.

(b) The office standards and field standards shall be verified upon their initial receipt and verified at least one (1) time each following year by comparing the office standards with the state standards and comparing the field standards with the office standards.



§ 4-18-338 - Rules and regulations -- Correct and incorrect apparatus.

(a) The Arkansas Bureau of Standards shall issue from time to time reasonable rules for the enforcement of this subchapter.

(b) These rules may include:

(1) A system of determining the qualifications for registration of and issuing permits to sales and service personnel who for compensation place weighing and measuring devices into commercial use in this state;

(2) Standards of net weight, measure, or count and reasonable standards of fill for any commodity in package form;

(3) Rules governing the technical and reporting procedures to be followed and the report and record forms and marks of approval and rejection to be used by investigators of weights and measures in the discharge of their official duties;

(4) Rules governing the technical and reporting procedures to be followed and the report and record forms and marks of approval to be used by registered agents of weights and measures in the discharge of their official duties; and

(5) Exemptions from the sealing or marking requirements of § 4-18-341 with respect to weights and measures of character or size that sealing or marking would be inappropriate, impracticable, or damaging to the apparatus in question.

(c) The rules shall include specifications, tolerances, and regulations for weights and measures specified in § 4-18-341 designed to eliminate from use without prejudice to apparatus that conform as closely as practicable to the official standards apparatus that:

(1) Are not accurate and correct;

(2) Are constructed so that they are not reasonably permanent in their adjustment or will not repeat their indications correctly; or

(3) Facilitate the perpetration of fraud.

(d) As used in this subchapter, an apparatus shall be deemed to be correct when it conforms to all applicable requirements promulgated as specified in this section.



§ 4-18-339 - Disposition of correct and incorrect apparatus.

(a) (1) The Director of the Arkansas Bureau of Standards shall:

(A) Approve for use and seal or mark with appropriate devices, weights and measures as he or she finds upon inspection and testing to be correct as defined in § 4-18-338; and

(B) Reject and mark or tag as "rejected" weights and measures as he or she finds upon inspection or test to be incorrect as defined in § 4-18-338, but which in his or her best judgment are susceptible to satisfactory repair.

(2) However, the sealing or marking shall not be required with respect to weights and measures that are excepted under a rule of the director issued under § 4-18-338.

(b) The director shall condemn, seize, and destroy weights and measures found to be incorrect and that in his or her best judgment are not susceptible to satisfactory repair.

(c) Weights and measures that have been rejected may be confiscated and destroyed by the director if not corrected as required by subsections (d) and (e) of this section or if used or disposed of contrary to the requirements of subsection (f) of this section.

(d) Weights and measures that have been rejected under the authority of the director or a sealer shall remain subject to the control of the rejecting authority until suitable repair or disposition has been made as required by this section.

(e) The owners of rejected or noncompliant weights and measures shall cause the weights and measures to be made accurate and correct or may dispose of them in the manner specifically authorized by the director.

(f) Weights and measures that have been rejected shall not again be used commercially until they have been officially reexamined and found to be accurate and correct or until specific written permission for use is issued by the director.



§ 4-18-340 - Investigations.

The Director of the Arkansas Bureau of Standards shall investigate complaints made to him or her concerning violations of this subchapter and upon his or her own initiative shall:

(1) Conduct investigations as he or she deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of the provisions of this subchapter; and

(2) Promote the general objective of accuracy and correctness in the determination and representation of quantity in commercial transactions.



§ 4-18-341 - Testing generally.

(a) When not otherwise provided by law, the Director of the Arkansas Bureau of Standards shall have the power to inspect and test to ascertain if all weights and measures kept, offered, or exposed for sale are accurate and correct.

(b) Within each calendar year, or less frequently if in accordance with a schedule issued by him or her or as otherwise determined, the director shall inspect and test to ascertain if all weights and measures commercially used in determining the weight, measurement, or count of commodities or things sold, offered, or exposed for sale on the basis of weight, measure, or count or in computing the basic charge or payment for services rendered on the basis of weight, measure, or count are accurate and correct.

(c) (1) However, with respect to single-service devices designed to be used commercially only one (1) time and then to be discarded and to devices uniformly mass produced as by means of a mold or die and not susceptible to individual adjustment, tests may be made on representative samples of the devices.

(2) The lots of which the samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on the samples.



§ 4-18-342 - Packages or amounts of commodities -- Inspection -- Disposition of nonconforming units.

(a) (1) The Director of the Arkansas Bureau of Standards shall from time to time weigh or measure and inspect packages or amounts of commodities kept, offered, or exposed for sale, sold, or in the process of delivery to determine whether the packages or amounts of commodities contain the amounts represented and whether they are kept, offered, or exposed for sale or sold in accordance with law.

(2) When the packages or amounts of commodities are found not to contain the amounts represented or are found to be kept, offered, or exposed for sale in violation of law, the director may order them off sale and may so mark or tag them as to show them to be illegal.

(b) A person shall not:

(1) Sell, keep, offer, or expose for sale in intrastate commerce any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section unless the package or amount of commodity has been brought into full compliance with all legal requirements; or

(2) Dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section or that has not been brought into compliance with legal requirements in any manner except with the specific approval of the director.



§ 4-18-343 - Display of price -- Fractions.

Whenever an advertised, posted, or labeled price per unit of weight, measure, or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed and the numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as, and at least one-half (1/2) the height and width of the numerals representing the whole cents.



§ 4-18-344 - Testing bulk meters or liquefied petroleum gas metering devices, pumps, and scales used for commercial transactions.

(a) (1) As used in this section, "pump" means a fuel pump that dispenses products used as motor vehicle fuels, including, but not limited to, gasoline, kerosene, or diesel.

(2) As used in this section, "bulk meter" includes, but is not limited to, a pipeline terminal meter, a rack meter, or a tank truck meter.

(b) (1) (A) A person who owns a bulk meter or liquefied petroleum gas metering device for a commercial transaction must engage a registered service agent to annually inspect and test for the accuracy and correctness of the device.

(B) The duty of the Director of the Arkansas Bureau of Standards to inspect and test bulk meters or liquefied petroleum gas metering devices used for commercial transactions is fulfilled by the registered service agent's annual inspection and test for accuracy.

(2) (A) A person who owns a pump or scale for a commercial transaction must engage a registered service agent to annually inspect and test for the accuracy and correctness of the pump or scale.

(B) The director's duty to inspect and test pumps or scales used for commercial transactions is fulfilled by the registered service agent's annual inspection and test for accuracy.

(c) A registered service agent shall perform the recalibration if the inspection or test indicates the bulk meter or liquefied petroleum gas metering device, pump, or scale needs to be recalibrated.

(d) (1) After the approval of a decal by the Arkansas Bureau of Standards, a registered service agent shall place an approved decal conspicuously on the bulk meter or liquefied petroleum gas metering device, pump, or scale which indicates that it is suitable for trade in accordance with the National Institute of Standards and Technology Handbook 44 and 112, as adopted by the bureau.

(2) A registered service company shall provide security seals approved by the bureau to any individual employed as a registered technician authorized to perform inspections and tests.

(3) A registered technician shall place an approved security seal on the device to prevent any unauthorized access to the adjusting mechanism unless otherwise authorized by the bureau.

(e) The registered service agent shall provide a copy of all bureau-approved inspection and test reports to the bulk meter or liquefied petroleum gas metering device, pump, or scale owner and to the director.

(f) (1) The registered service agent shall retain a copy of all inspection and test reports for a period of three (3) years.

(2) The owner of the device shall retain a copy of all inspection and test reports at the device location for a period of three (3) years.

(g) The director may adopt a system to periodically monitor, inspect, or test bulk meters or liquefied petroleum gas metering devices, pumps, and scales inspected and tested by a registered service agent to check the accuracy of the work of the service agent.

(h) (1) The director may suspend or revoke the certificate of registration of a registered service agent for violating any provision of this subchapter.

(2) If the registration of a registered service agent has been suspended or revoked, then the service agent may not register with the bureau as a service agent for at least one (1) year.









Chapter 19 - Transmitting Utility Act

§ 4-19-101 - Title.

This chapter shall be known and may be cited as the "Transmitting Utility Act".



§ 4-19-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Transmitting utility" means any corporation or other entity primarily engaged in the railroad or street railway business, the furnishing of telephone or telegraph service, the transmission of oil, gas, or petroleum products by pipeline, or the production, transmission, or distribution of electricity, steam, gas, or water.

(2) "Uniform Commercial Code" means subtitle 1 of this title.



§ 4-19-103 - Chapter supplemental.

Subtitle 1 of this title and other applicable laws remain in full force and effect and supplement the provisions of this chapter, unless displaced by the specific provisions of this chapter.



§ 4-19-104 - Filing requirements.

Notwithstanding §§ 4-9-302(3), 4-9-302(4), 4-9-401(1), and 4-9-402 -- 4-9-406:

(1) If filing is required under the Uniform Commercial Code, subtitle 1 of this title, the proper place to file statements pertaining to a security interest in personal property or fixtures of a transmitting utility is in the office of the Secretary of State;

(2) When the financing statement covers goods of a transmitting utility which are or are to become fixtures, no description of the real estate concerned is required;

(3) A security interest in rolling stock of a transmitting utility may be perfected either as provided in § 20(c) of the Interstate Commerce Act or by filing a financing statement pursuant to the Uniform Commercial Code as provided in subdivision (1) of this section; and

(4) A financing statement filed pursuant to subdivision (1) of this section shall remain effective until terminated without the need for filing a continuation statement under § 4-9-403.






Chapter 20 - Model Registered Agents Act

§ 4-20-101 - Short title.

This chapter may be cited as the Model Registered Agents Act.



§ 4-20-102 - Definitions.

In this chapter:

(1) "Appointment of agent" means a statement appointing an agent for service of process filed by:

(A) a domestic or foreign unincorporated nonprofit association under § 4-28-510 of the Uniform Unincorporated Nonprofit Association Act; or

(B) a domestic entity that is not a filing entity or a nonqualified foreign entity under § 4-20-112 or a similar provision of the law under any jurisdiction.

(2) "Commercial registered agent" means an individual or a domestic or foreign entity that is listed under § 4-20-106.

(3) "Domestic entity" means an entity whose internal affairs are governed by the law of this state.

(4) "Entity" means a person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

(A) an individual;

(B) a testamentary, inter vivos, or charitable trust, with the exception of a business trust, statutory trust, or similar trust;

(C) an association or relationship that is not a partnership by reason of § 4-46-202(c);

(D) a decedent's estate; or

(E) a public corporation, government or governmental subdivision, agency, or instrumentality, or a quasi-governmental instrumentality.

(5) "Filing entity" means an entity that is created by the filing of a public organic document.

(6) "Foreign entity" means an entity other than a domestic entity.

(7) "Foreign qualification document" means an application for a certificate of authority or other foreign qualification filing with the Secretary of State by a foreign entity.

(8) "Governance interest" means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee, or proxy, to:

(A) receive or demand access to information concerning, or the books and records of, the entity;

(B) vote for the election of the governors of the entity; or

(C) receive notice of or vote on any or all issues involving the internal affairs of the entity.

(9) "Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(10) "Interest" means:

(A) a governance interest in an unincorporated entity;

(B) a transferable interest in an unincorporated entity; or

(C) a share or membership in a corporation.

(11) "Interest holder" means a direct holder of an interest.

(12) "Jurisdiction of organization," with respect to an entity, means the jurisdiction whose law includes the organic law of the entity.

(13) "Noncommercial registered agent" means a person that is not listed as a commercial registered agent under § 4-20-106 and that is:

(A) an individual or a domestic or foreign entity that serves in this state as the agent for service of process of an entity; or

(B) the individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to 4-20-105(a)(2)(B).

(14) "Nonqualified foreign entity" means a foreign entity that is not authorized to transact business in this state pursuant to a filing with the Secretary of State.

(15) "Nonresident LLP statement" means:

(A) a statement of qualification of a domestic limited liability partnership that does not have an office in this state; or

(B) a statement of foreign qualification of a foreign limited liability partnership that does not have an office in this state.

(16) "Organic law" means the statutes, if any, other than this chapter, governing the internal affairs of an entity.

(17) "Organic rules" means the public organic document and private organic rules of an entity.

(18) "Person" means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(19) "Private organic rules" mean the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders, and are not part of its public organic document, if any.

(20) "Public organic document" means the public record the filing of which creates an entity, and any amendment to or restatement of that record.

(21) "Qualified foreign entity" means a foreign entity that is authorized to transact business in this state pursuant to a filing with the Secretary of State.

(22) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(23) "Registered agent" means a commercial registered agent or a noncommercial registered agent.

(24) "Registered agent filing" means:

(A) the public organic document of a domestic filing entity;

(B) a nonresident LLP statement;

(C) a foreign qualification document; or

(D) an appointment of agent.

(25) "Represented entity" means:

(A) a domestic filing entity;

(B) a domestic or qualified foreign limited liability partnership that does not have an office in this state;

(C) a qualified foreign entity;

(D) a domestic or foreign unincorporated nonprofit association for which an appointment of agent has been filed;

(E) a domestic entity that is not a filing entity for which an appointment of agent has been filed; or

(F) a nonqualified foreign entity for which an appointment of agent has been filed.

(26) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(27) "Transferable interest" means the right under an entity's organic law to receive distributions from the entity.

(28) "Type," with respect to an entity, means a generic form of entity:

(A) recognized at common law; or

(B) organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity.



§ 4-20-103 - Fees.

(a) The Secretary of State shall collect the following fees when a filing is made under this chapter:

document ..................... fee

(1) commercial registered agent listing statement ......................$50.00

(2) commercial registered agent termination statement ..................... 50.00

(3) statement of change ......................no fee

(4) statement of resignation ......................no fee

(5) statement appointing an agent for service of process ......................no fee

(b) The Secretary of State shall collect the following fees for copying and certifying a copy of any document filed under this chapter:

(1) Fifty cents ($.50) a page for copying; and

(2) Five dollars ($5.00) for a certificate.



§ 4-20-104 - Addresses in filings.

Whenever this chapter requires that a filing state an address, the filing must state:

(1) an actual street address or rural route box number in this state; and

(2) a mailing address in this state, if different from the address under paragraph (1).



§ 4-20-105 - Appointment of registered agent.

(a) A registered agent filing must state:

(1) the name of the represented entity's commercial registered agent; or

(2) if the entity does not have a commercial registered agent, the name and address of the entity's noncommercial registered agent:

(A) the name and address of the entity's registered agent; or

(B) the title of an office or other position with the entity if service of process is to be sent to the person holding that office or position, and the address of the business office of that person.

(b) The appointment of a registered agent pursuant to subsection (a)(1) or (2) is an affirmation by the represented entity that the agent has consented to serve as such.

(c) The Secretary of State shall make available in a record as soon as practicable a daily list of filings that contain the name of a registered agent. The list must:

(1) be kept available for at least 14 calendar days;

(2) list in alphabetical order the names of the registered agents; and

(3) state the type of filing and name of the represented entity making the filing.



§ 4-20-106 - Listing of commercial registered agent.

(a) An individual or a domestic or foreign entity may become listed as a commercial registered agent by filing with the Secretary of State a commercial registered agent listing statement signed by or on behalf of the person which states:

(1) the name of the individual or the name, type, and jurisdiction of organization of the entity;

(2) that the person is in the business of serving as a commercial registered agent in this state; and

(3) the address of a place of business of the person in this state to which service of process and other notice and documents being served on or sent to entities represented by it may be delivered.

(b) A commercial registered agent listing statement may include the information regarding acceptance of service of process in a record by the commercial registered agent provided for in § 4-20-113(d).

(c) If the name of a person filing a commercial registered agent listing statement is not distinguishable on the records of the Secretary of State from the name of another commercial registered agent listed under this section, the person must adopt a fictitious name that is so distinguishable and use that name in its statement and when it does business in this state as a commercial registered agent.

(d) A commercial registered agent listing statement takes effect on filing.

(e) The Secretary of State shall note the filing of the commercial registered agent listing statement in the index of filings maintained by the Secretary of State for each entity represented by the registered agent at the time of the filing. The statement has the effect of deleting the address of the registered agent from the registered agent filing of each of those entities.



§ 4-20-107 - Termination of listing of commercial registered agent.

(a) A commercial registered agent may terminate its listing as a commercial registered agent by filing with the Secretary of State a commercial registered agent termination statement signed by or on behalf of the agent which states:

(1) the name of the agent as currently listed under § 4-20-106; and

(2) that the agent is no longer in the business of serving as a commercial registered agent in this state.

(b) A commercial registered agent termination statement takes effect on the 31st day after the day on which it is filed.

(c) The commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of the commercial registered agent termination statement.

(d) When a commercial registered agent termination statement takes effect, the registered agent ceases to be an agent for service of process on each entity formerly represented by it. Until an entity formerly represented by a terminated commercial registered agent appoints a new registered agent, service of process may be made on the entity as provided in § 4-20-113. Termination of the listing of a commercial registered agent under this section does not affect any contractual rights a represented entity may have against the agent or that the agent may have against the entity.



§ 4-20-108 - Change of registered agent by entity.

(a) A represented entity may change the information currently on file under § 4-20-105(a) by filing with the Secretary of State a statement of change signed on behalf of the entity which states:

(1) the name of the entity; and

(2) the information that is to be in effect as a result of the filing of the statement of change.

(b) The interest holders or governors of a domestic entity need not approve the filing of:

(1) a statement of change under this section; or

(2) a similar filing changing the registered agent or registered office of the entity in any other jurisdiction.

(c) The appointment of a registered agent pursuant to subsection (a) is an affirmation by the represented entity that the agent has consented to serve as such.

(d) A statement of change filed under this section takes effect on filing.

(e) Instead of using the procedures in this section, a represented entity may change the information currently on file under § 4-20-105(a) by amending its most recent registered agent filing in the manner provided by the laws of this state other than this chapter for amending that filing.



§ 4-20-109 - Change of name or address by noncommercial registered agent.

(a) If a noncommercial registered agent changes its name, its address as currently in effect with respect to a represented entity pursuant to § 4-20-105(a), the agent shall file with the Secretary of State, with respect to each entity represented by the agent, a statement of change signed by or on behalf of the agent which states:

(1) the name of the entity;

(2) the name and address of the agent as currently in effect with respect to the entity;

(3) if the name of the agent has changed, its new name; and

(4) if the address of the agent has changed, the new address.

(b) A statement of change filed under this section takes effect on filing.

(c) A noncommercial registered agent shall promptly furnish the represented entity with notice in a record of the filing of a statement of change and the changes made by the filing.



§ 4-20-110 - Change of name, address, or type of organization by commercial registered agent.

(a) If a commercial registered agent changes its name, its address as currently listed under § 4-20-106(a), or its type or jurisdiction of organization, the agent shall file with the Secretary of State a statement of change signed by or on behalf of the agent which states:

(1) the name of the agent as currently listed under § 4-20-106(a);

(2) if the name of the agent has changed, its new name;

(3) if the address of the agent has changed, the new address; and

(4) if the type or jurisdiction of organization of the agent has changed, the new type or jurisdiction of organization.

(b) The filing of a statement of change under subsection (a) is effective to change the information regarding the commercial registered agent with respect to each entity represented by the agent.

(c) A statement of change filed under this section takes effect on filing.

(d) A commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of a statement of change relating to the name or address of the agent and the changes made by the filing.

(e) If a commercial registered agent changes its address without filing a statement of change as required by this section, the Secretary of State may cancel the listing of the agent under § 4-20-106. A cancellation under this subsection has the same effect as a termination under § 4-20-107. Promptly after canceling the listing of an agent, the Secretary of State shall serve notice in a record in the manner provided in § 4-20-113(b) or (c) on:

(1) each entity represented by the agent, stating that the agent has ceased to be an agent for service of process on the entity and that, until the entity appoints a new registered agent, service of process may be made on the entity as provided in § 4-20-113; and

(2) the agent, stating that the listing of the agent has been cancelled under this section.

(f) The Secretary of State shall note the filing of the commercial registered agent change statement in the index of filings maintained by the Secretary of State for each entity represented by the registered agent at the time of the filing.



§ 4-20-111 - Resignation of registered agent.

(a) A registered agent may resign at any time with respect to a represented entity by filing with the Secretary of State a statement of resignation signed by or on behalf of the agent which states:

(1) the name of the entity;

(2) the name of the agent;

(3) that the agent resigns from serving as agent for service of process for the entity; and

(4) the name and address of the person to which the agent will send the notice required by subsection (c).

(b) A statement of resignation takes effect on the earlier of the 31st day after the day on which it is filed or the appointment of a new registered agent for the represented entity.

(c) The registered agent shall promptly furnish the represented entity with notice in a record of the date on which a statement of resignation was filed.

(d) When a statement of resignation takes effect, the registered agent ceases to have responsibility for any matter tendered to it as agent for the represented entity. A resignation under this section does not affect any contractual rights the entity may have against the agent or that the agent has against the entity.

(e) A registered agent may resign with respect to a represented entity whether or not the entity is in good standing.



§ 4-20-112 - Appointment of agent by nonfiling or nonqualified foreign entity.

(a) A domestic entity that is not a filing entity or a nonqualified foreign entity may file with the Secretary of State a statement appointing an agent for service of process signed on behalf of the entity which states:

(1) the name, type, and jurisdiction of organization of the entity; and

(2) the information required by § 4-20-105(a).

(b) A statement appointing an agent for service of process takes effect on filing.

(c) The appointment of a registered agent under this section does not qualify a nonqualified foreign entity to do business in this state and is not sufficient alone to create personal jurisdiction over the nonqualified foreign entity in this state.

(d) A statement appointing an agent for service of process may not be rejected for filing because the name of the entity filing the statement is not distinguishable on the records of the Secretary of State from the name of another entity appearing in those records. The filing of a statement appointing an agent for service of process does not make the name of the entity filing the statement unavailable for use by another entity.

(e) An entity that has filed a statement appointing an agent for service of process may cancel the statement by filing a statement of cancellation, which shall take effect upon filing, and must state the name of the entity and that the entity is canceling its appointment of an agent for service of process in this state. A statement appointing an agent for service of process which has not been cancelled earlier is effective for a period of five years after the date of filing.

(f) A statement appointing an agent for service of process for a nonqualified foreign entity terminates automatically on the date the entity becomes a qualified foreign entity.



§ 4-20-113 - Service of process on entities.

(a) A registered agent is an agent of the represented entity authorized to receive service of any process, notice, or demand required or permitted by law to be served on the entity.

(b) If an entity fails to appoint an agent under this subchapter or if an entity that previously filed a registered agent filing with the Secretary of State no longer has a registered agent, or if its registered agent cannot with reasonable diligence be served, the entity may be served by registered or certified mail, return receipt requested, addressed to one or more of the governors of the entity by name at its principal office in accordance with any applicable judicial rules and procedures. The names of the governors and the address of the principal office shall be as shown in the most recent annual report filed with the Secretary of State. If the entity is not required to file an annual report with the Secretary of State, the names of the governors and the address of the principal office shall be as shown in the entity's public organic document. Service is perfected under this subsection at the earliest of:

(1) the date the entity receives the mail;

(2) the date shown on the return receipt, if signed on behalf of the entity; or

(3) five days after its deposit with the United States Postal Service, if correctly addressed and with sufficient postage.

(c) If process, notice, or demand cannot be served on an entity pursuant to subsection (a) or (b), service of process may be made by handing a copy to the manager, clerk, or other person in charge of any regular place of business or activity of the entity if the person served is not a plaintiff in the action.

(d) Service of process, notice, or demand on a registered agent must be in the form of a written document, except that service may be made on a commercial registered agent in such other forms of a record, and subject to such requirements, as the agent has stated from time to time in its listing under § 4-20-106 that it will accept.

(e) Service of process, notice, or demand may be perfected by any other means prescribed by law other than this chapter.



§ 4-20-114 - Duties of registered agent.

The only duties under this chapter of a registered agent who has complied with this chapter are:

(1) to forward to the represented entity at the address most recently supplied to the agent by the entity any process, notice, or demand that is served on the agent;

(2) to provide the notices required by this chapter to the entity at the address most recently supplied to the agent by the entity;

(3) if the agent is a noncommercial registered agent, to keep current the information required by § 4-20-105(a) in the most recent registered agent filing for the entity; and

(4) if the agent is a commercial registered agent, to keep current the information listed for it under § 4-20-106(a).



§ 4-20-115 - Jurisdiction and venue.

The appointment or maintenance in this state of a registered agent does not by itself create the basis for personal jurisdiction over the represented entity in this state. The address of the agent does not determine venue in an action or proceeding involving the entity.



§ 4-20-116 - Consistency of application.

In applying and construing this chapter, consideration must be given to the need to promote consistency of the law with respect to its subject matter among states that enact it.



§ 4-20-117 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, (15 U.S.C. Section 7001(c)), or authorize delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



§ 4-20-118 - Savings clause.

This chapter does not affect an action or proceeding commenced or right accrued before the effective date of this chapter.






Chapter 21-24 - [Reserved.]

[Reserved]






Subtitle 3 - Corporations And Associations

Chapter 25 - General Provisions

§ 4-25-101 - Resignation of agent.

(a) (1) Any person who has been designated by any corporation, either foreign or domestic, as its authorized agent for service of process, may file with the Secretary of State a signed statement that he or she is unwilling to continue to act as the agent of the corporation.

(2) Upon the expiration of sixty (60) days after the filing of the statement with the Secretary of State, the capacity of the person as agent shall terminate.

(b) Upon the filing of the statement, the Secretary of State forthwith shall give written notice, by mail, to the corporation of the filing of the statement and the effect thereof. The notice shall be addressed to the corporation at its principal office, as shown by the records of the Secretary of State's office, and the corporation shall immediately designate another agent for service of process.



§ 4-25-102 - Corporate security or surety bonds.

(a) Except as provided in § 23-37-314, § 23-37-511 [Repealed], § 23-37-603, § 23-39-505, § 23-42-305, or § 23-55-204, if the laws of this state provide for the furnishing of a corporate security or surety bond to assure financial responsibility, the person, firm, or corporation required to provide the bond , in lieu of providing the corporate security or surety bond, may furnish the principal amount of at least the amount of the bond to be provided in the form of:

(1) Certificates of deposit issued by Arkansas banks and savings and loan associations; or

(2) Direct general obligation securities issued by:

(A) The State of Arkansas;

(B) An agency or instrumentality of the State of Arkansas;

(C) A political subdivision of this state;

(D) The United States; or

(E) An agency of the United States.

(b) It is not the intention of this section to prohibit the furnishing of personal bond or the furnishing of a property or other bond in any other such manner as is now provided by law.

(c) This section shall not apply to banks, savings and loan associations, any case where federal law requires a corporate surety bond, or in any case where performance of contractual obligations is required on the part of the person required to provide bond.

(d) Every governmental agency affected by this section is authorized and directed to issue such rules and regulations as are necessary and appropriate for the carrying out of this section.



§ 4-25-103 - Contributions authorized.

All business corporations, railroad corporations, banking corporations, insurance corporations, building and loan corporations, benevolent corporations, and cooperative associations shall have the power to make donations for the public welfare or for charitable, scientific, or educational purposes, subject to such limitations, if any, as may be contained in its articles of incorporation or any amendment thereto.



§ 4-25-105 - Joint tenancy in stock certificate.

(a) In any instance in which any corporation or cooperative association organized under the laws of the State of Arkansas may issue any stock certificate or other form of certificate of any character evidencing ownership or equity in the corporation or cooperative association in two (2) or more persons and shall use the word "or" between the names of the persons to whom it is issued so as to cause it to read in the alternative, the persons to whom the certificate is issued in this form shall hold and own the same as joint tenants and not as tenants in common, and full and complete ownership of the certificate so issued shall pass and belong to the last survivor of the persons so named.

(b) Any one (1) of the persons to whom any certificate may be issued in manner and form as provided in subsection (a) of this section may endorse, assign, or transfer the certificate as fully and as effectively as could all persons therein named joining together. The endorsement, assignment, or transfer so made shall be fully binding on all persons named therein.



§ 4-25-106 - Authorization for preexisting corporations to do business in state.

(a) (1) Any corporation organized in this state under the provisions of Acts 1931, No. 255, §§ 77-80 [repealed], for the purpose of transacting business outside this state is authorized to transact business within the state by filing an amendment to its articles of incorporation to that effect if, upon filing the amendment, it pays, in addition to the fees required for filing the amendment, the difference between the amount of fees paid on its original incorporation for the transaction of business outside the state and the fees it would have been required to pay for incorporation under Acts 1931, No. 255 [repealed], as a domestic corporation formed for the purpose of doing intrastate business.

(2) Upon filing the amendment, the corporation shall thereafter be incorporated for all purposes as if it was incorporated under the terms of Acts 1931, No. 255, §§ 1-7, 38, 39, 68, and 69 [repealed], and the corporations are entitled to all the rights and privileges of corporations formed under Acts 1931, No. 255, §§ 1-7, 38, 39, 68, and 69 [repealed].

(b) Articles of original incorporation and the amendment as prescribed in this section shall be filed with the county clerk of the county in which the principal office of the corporation is to be located.



§ 4-25-107 - Effect of certain contract provision upon determination of agency.

A person who requires by contract that another person comply with any state or federal law, regulation, or rule, including but not limited to, one relating to wages, benefits, or safety conditions, shall not be deemed to subject that person to his or her control for purposes of determining agency.



§ 4-25-108 - Eligibility to receive county grants.

Before an unincorporated association is eligible to receive a grant administered by the county, the association shall provide the county judge a list of six (6) names and addresses of officers and directors of the association, along with a letter signed by the president and the secretary of the association authorizing a specific officer of the association to receive funds on behalf of the association.



§ 4-25-109 - Corporation permitted to change its state of incorporation.

(a) (1) Any business corporation may change its state of incorporation from this state to any other jurisdiction which authorizes this change.

(2) Any foreign corporation may change its jurisdiction of incorporation to this state from any other jurisdiction which authorizes this change.

(b) (1) This change may be made by a business corporation:

(A) Only pursuant to authorization by a majority of the voting power present, or by a larger vote as the articles may require;

(B) At an annual or special meeting of shareholders; and

(C) If the notice sets forth the consideration of this action as the purpose of the meeting.

(2) (A) There shall be filed with the Secretary of State a certificate as to the authorization by the shareholders, signed by the president or vice president and the secretary and acknowledged by the president or vice president.

(B) The certificate may be delivered to the Secretary of State for filing as of any specified date within thirty (30) days after the date of delivery.

(3) When all taxes, fees, and charges have been paid as required by law, the Secretary of State shall record the certificate in the office of the Secretary of State and issue to the corporation a certificate reciting that it has taken all action required under the laws of this state to change its state of incorporation to the other jurisdiction.

(4) The corporation shall, upon complying with the laws of the new jurisdiction, no longer be under the laws of this state.

(5) Certified copies of the certificate of incorporation or other official certificate evidencing the corporation's incorporation under the laws of the other jurisdiction shall be filed with the Secretary of State within thirty (30) days of receipt by the business corporation.

(c) (1) The change may be made by a foreign corporation by filing with the Secretary of State:

(A) A certified copy of its original or restated articles and all amendments subsequent to the latest restatement, which were filed in the other jurisdiction;

(B) The original of a certificate of good standing from the state of original jurisdiction, dated not more than thirty (30) days earlier than the date of filing in this state;

(C) An application for incorporation pursuant to this section, signed for the corporation by its president or vice president and its secretary or assistant secretary, and acknowledged by one (1) of the signing officers, setting forth the requirements of § 4-27-202;

(D) A franchise tax contact sheet provided by the Secretary of State; and

(E) A certificate by the Secretary of State or other proper officer of the jurisdiction in which the corporation is incorporated, reciting that the corporation has taken all action required under the laws of the jurisdiction to become a corporation incorporated under the laws of this state.

(2) (A) These documents may be delivered to the Secretary of State for filing as of any specified date within thirty (30) days after the date of delivery.

(B) When all fees and charges have been paid as required by law, the Secretary of State shall record the documents in the office of the Secretary of State and issue a certificate of incorporation of the corporation under the laws of this state.

(3) The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated under the laws of this state.

(4) Effective as of the time of filing the documents with the Secretary of State, the corporation shall be incorporated solely under the laws of this state and no longer under the laws of the other jurisdiction.






Chapter 26 - Business Corporations Generally

Subchapter 1 - -- General Provisions

§ 4-26-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Business Corporation Act".



§ 4-26-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Corporation" or "domestic corporation" means a corporation for profit subject to the provisions of this chapter, except a foreign corporation;

(2) "Foreign corporation" means a corporation for profit organized under laws other than the laws of this state for a purpose or purposes for which a corporation may be organized under this chapter;

(3) "Articles of incorporation" means the original or restated articles of incorporation and all amendments thereto;

(4) "Shares" means the units into which the proprietary interests in a corporation are divided;

(5) "Subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation;

(6) "Shareholder" means one who is a holder of record of shares in a corporation;

(7) "Authorized shares" means the shares of all classes which the corporation is authorized to issue;

(8) "Treasury shares" means shares of a corporation which have been issued, have been subsequently acquired by and belong to the corporation, and have not been cancelled or restored to the status of authorized but unissued shares. Treasury shares shall be deemed to be "issued" shares, but shall not be considered as an asset of the corporation or as outstanding for dividend, quorum, voting, or other purposes;

(9) "Net assets" means the amount by which the total assets of a corporation, excluding treasury shares, exceed the total debts of the corporation;

(10) "Stated capital" means, at any particular time, the sum of:

(A) The par value of all shares, including treasury shares, of the corporation having a par value that have been issued and have not been cancelled or redeemed;

(B) The consideration fixed by the corporation in the manner provided by law for all shares, including treasury shares, of the corporation without par value that have been issued and have not been cancelled or redeemed, except that part of the consideration actually received therefor as may have been allocated to capital surplus in a manner permitted by law; and

(C) Such amounts not included in subdivisions (10)(A) and (B) of this section as have been transferred to stated capital of the corporation, whether upon the issue of shares as a share dividend or otherwise, minus all reductions from such sum as have been effected in a manner permitted by law;

(11) "Surplus" means the excess of the net assets of a corporation over its stated capital. "Surplus" shall be classified into "earned surplus" or "retained earnings" and "capital surplus"; and these classifications shall be shown separately on the books, balance sheets, and statements of the corporation;

(12) "Insolvent" means inability of a corporation to pay its debts as they become due in the usual course of its business;

(13) "Accrued preferential dividends" means the aggregate amount which, at any time, would be payable as dividends on shares having preference in respect to dividends before dividends can be paid to the holders of shares whose rights as to dividends are subordinate to this preference. For the purpose of this definition, a dividend is deemed paid if it has been declared, and funds for its payment have been set aside;

(14) "Principal place of business", as used in this chapter, refers to the place in this state where the corporation maintains its principal business office; and the principal place of business may be different from the corporation's "registered office".



§ 4-26-103 - Applicability of chapter.

(a) Corporations may be organized under this chapter for any lawful purposes except that where another statute of this state, other than Acts 1931, No. 255, which is repealed by this chapter, requires that corporations of any designated class be organized thereunder, corporations of that designated class shall be organized under the other statute and shall be subject to the provisions thereof.

(b) In respect to all corporations of any designated class that could be organized under this chapter but which are subject to the provisions of any other statute or statutes placing restrictions or conditions on the organization of these corporations, or providing for the regulation of corporations after organization, the provisions of this chapter shall apply to corporations only to the extent that this chapter is not inconsistent with the provisions of the other statute or statutes. This chapter is not intended to repeal, amend, or qualify any statutes of such character.

(c) From and after midnight December 31, 1965, all corporations now existing and chartered under Acts 1931, No. 255 [repealed], or under Acts 1927, No. 250, or under Act April 12, 1869, shall be subject to the provisions of this chapter, subject, however, to the following:

(1) A corporation originally incorporated under a general business corporation statute of this state, but belonging to a class whereunder the organizational filing procedures have been transferred to some state office or agency other than the Secretary of State, will not be subjected to the provisions of this chapter;

(2) Previously chartered corporations brought under the provisions of this chapter will not be required to substitute new filings under this chapter for filings heretofore made with the Secretary of State and the county clerk in accordance with the requirements of the applicable antecedent statutes; and each designation of a resident agent and resident office made in accordance with the then applicable law by a previously chartered corporation brought under this chapter is declared a valid designation for the purposes of this chapter;

(3) Previously chartered corporations that are subject to regulation under other statutes shall remain subject to such regulation.

(d) To the extent that they were subject to the provisions of Acts 1931, No. 255, corporations created under the Dental Corporation Act, § 4-29-401 et seq., or under the Medical Corporation Act, § 4-29-301 et seq., shall be subject to the provisions of this chapter. However, corporations created under the Dental Corporation Act or the Medical Corporation Act prior to midnight December 31, 1965, will not be required to make new filings in lieu of lawful filings made by those corporations prior to midnight, December 31, 1965, and each lawful designation of resident agent or resident office made prior to midnight December 31, 1965, by the corporations shall be continued in effect as a valid designation under this chapter.



§ 4-26-104 - Administration by Secretary of State.

The Secretary of State shall have the power and authority reasonably necessary to enable him to administer this chapter efficiently and to perform the duties therein imposed upon him.



§ 4-26-105 - Waiver of notice.

(a) Whenever any notice is required to be given to any shareholder or director of a corporation under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of the corporation, a waiver in writing signed by the person or persons entitled to the notice, whether before or after the time stated therein shall be equivalent to the giving of the notice.

(b) The attendance of any shareholder or director at a meeting without protesting, prior to or at the commencement of the meeting, the lack of proper notice shall be deemed to be a waiver by him of notice of the meeting.



§ 4-26-106 - Certificates of Secretary of State to be received in evidence.

A certificate of the Secretary of State under the Great Seal of Arkansas, as to the existence or nonexistence of facts relating to corporations which would not appear from a certified copy of any documents on file in his office shall be taken and received in all courts, public offices, and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.



§ 4-26-107 - Disapproval of articles and other documents by Secretary of State -- Appeals.

(a) If the Secretary of State shall fail to approve any articles of incorporation, amendment, merger, consolidation, or dissolution, or any other document required by this chapter to be approved by the Secretary of State before the same shall be filed in his office, he shall give, within ten (10) days after the delivery thereof to him, written notice of his disapproval to the person or corporation delivering the same, specifying the reasons therefor.

(b) (1) From the disapproval of the Secretary of State the person or corporation may appeal to the Circuit Court of Pulaski County by filing with the clerk of the court a petition setting forth:

(A) A copy of the articles or other document sought to be filed;

(B) A copy of the written disapproval by the Secretary of State; and

(C) The basis for challenging the legality of the ruling of the Secretary of State.

(2) Upon the filing of the petition, the matter shall be tried de novo by the court. The court shall either sustain the action of the Secretary of State or direct him to take such action as the court may deem proper.

(c) Appeals from all final orders and judgments entered by the circuit court under this section in review of any ruling or decision of the Secretary of State may be taken as in other civil actions.






Subchapter 2 - -- Formation and Powers of Corporations

§ 4-26-201 - Incorporators.

One (1) or more natural persons of the age of twenty-one (21) years or more may act as incorporators of a corporation by executing and filing in accordance with § 4-26-1201 articles of incorporation for the corporation.



§ 4-26-202 - Articles of incorporation.

(a) The articles of incorporation, which shall be duly signed by all of the incorporators, shall set forth:

(1) The name of the corporation;

(2) The period of duration, which may be perpetual;

(3) The purpose for which the corporation is organized;

(4) The aggregate number of shares which the corporation shall have authority to issue; if the shares are to consist of one (1) class only, the par value of each of the shares or a statement that all of the shares are without par value; or, if the shares are to be divided into classes, the number of shares of each class and a statement of the par value of the shares of each class or that the shares are to be without par value;

(5) If the shares are to be divided into classes, the designation of each class and a statement of the preferences, limitations, and relative rights in respect to the shares of each class;

(6) If the corporation is to issue the shares of any preferred or special class in series, then the designation of each series and a statement of the variations in the relative rights and preferences as between series insofar as the series are to be fixed in the articles of incorporation and a statement of any authority to be vested in the board of directors to establish series and fix and determine the variations in the relative rights and preferences as between series;

(7) A statement that the corporation will not commence business until consideration of the value of at least three hundred dollars ($300) has been received for the issuance of shares;

(8) Any provisions limiting or denying to shareholders the preemptive right to acquire additional or treasury shares of the corporation;

(9) Any provision not inconsistent with law, which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including any provision which under this chapter is required or permitted to be set forth in the bylaws;

(10) The address, including street and number, if any, of its initial registered office, and the name of its initial registered agent at the address;

(11) The number of directors constituting the initial board of directors who are to serve as directors until the next annual meeting of shareholders or until their successors be elected and qualify. If the number of directors constituting the initial board is either one (1) or two (2), then a statement shall also be included in the article specifying the number of directors to be elected at the annual meeting,or special meeting called for that purpose, of the shareholders next following the time when the shares of the corporation become owned of record by more than one (1) or two (2) shareholders as the case may be;

(12) The name and address of each incorporator.

(b) It shall not be necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this chapter.



§ 4-26-203 - Organization meeting of incorporators.

(a) After the filing of the articles of incorporation with the Secretary of State as required in § 4-26-1201, an organization meeting of the incorporators shall be held either within or without this state, at the call of a majority of the incorporators, for the purpose of electing directors and the transaction of such other business as may come before the meeting.

(b) The incorporators calling the meeting shall give at least three (3) days' notice thereof by mail to the remaining incorporators. The notice shall state the time and place of the meeting. However, the giving of the notice may be waived by the incorporators entitled to receive the notice.



§ 4-26-204 - General powers.

(a) Each corporation, by virtue of its existence as such, shall have power:

(1) To have perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation;

(2) To sue and be sued, in its corporate name;

(3) To have a corporate seal which may be altered at will and to use the seal by causing it or a facsimile to be impressed or affixed or in any other manner reproduced; but the use of a seal by the corporation will be optional and not mandatory;

(4) To elect or appoint officers and agents of the corporation and define their duties and fix their compensation;

(5) To make, alter, and repeal bylaws not inconsistent with its articles of incorporation or with the laws of this state for the administration and regulation of the affairs of the corporation;

(6) Subject to any restrictions in its articles of incorporation, to make contributions or gifts to corporations, trusts, community chests, funds, foundations, or associations organized and operated exclusively for religious, charitable, literary, scientific, or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual, and may make contributions or gifts to governmental units and agencies to be used for any lawful purpose when these contributions or gifts are authorized or approved by its board of directors;

(7) In time of war or engagement of the nation's armed forces in hostile military operations, to transact any lawful business in aid of the United States in connection therewith;

(8) Subject to any restrictions in its articles of incorporation, to invest its funds as it sees fit, including specifically and without limiting the generality of the foregoing, the power to acquire controlling interests in, or the entire ownership of, other corporations whether engaged in the same or different kinds of business;

(9) To cease its corporate activities and surrender its corporate franchise.

(b) To effectuate the purposes stated in its articles of incorporation, and subject to any limitation prescribed by this chapter or by its articles of incorporation, every corporation shall also have power:

(1) To acquire, by purchase, lease, gift, will, or otherwise, and to own, hold, improve, use, and otherwise deal in and with real and personal property, or any interest therein, wherever situated;

(2) To sell, convey, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets;

(3) To enter into contracts of guaranty or suretyship or make other financial arrangements for its customers, suppliers, subsidiaries, and others with whom it transacts business; also, where in the opinion of the directors action should be taken to promote good employer-employee relationships, it may make undertakings of such character for the benefit of any of its employees. The term "employees" is not to include any officer or director or any person holding as much as ten percent (10%) of the shares entitled to vote for the election of directors;

(4) To procure for its benefit insurance on the life of any employee or officer whose death might cause financial loss to the corporation, and to this end, the corporation is deemed to have an insurable interest in its employees and officers;

(5) To acquire, by purchase, subscription, gift, will, or otherwise, and to own, hold, vote, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with any or all of the shares or other interests in, or obligations of, other domestic or foreign corporations or the obligations of any associations, partnerships, or individuals or any direct or indirect obligations of the United States or of any government, state, territory, governmental district, or municipality or of any instrumentality thereof;

(6) To enter into general partnership agreements with another corporation or corporations whether organized under the laws of this state or otherwise or with any individual, individuals, or partnerships but only on condition that the action is authorized by the articles of incorporation or, in the absence of such charter authorization, by the holders of at least a majority of the outstanding shares of each class entitled at that time to vote at an election of directors; and, even though no charter authority therefor exists, a corporation, without prior stockholders' approval and merely on the authorization of its board of directors, may:

(A) Become a limited partner; or

(B) Enter into a joint adventure arrangement with any domestic or foreign corporation or corporations or any individual, individuals, or partnership, provided the joint adventure contemplates:

(i) The joint prosecution of a single undertaking; or

(ii) The prosecution of successive joint undertakings or business activities over a period not exceeding five (5) years; the joint activities after the expiration of this period to be restricted to acts of liquidation, including the completion of any projects commenced during the five-year period; and the joint arrangement not to be extended except under stockholders' authority as above provided;

(7) To make contracts and incur liabilities, borrow money, issue its notes, debentures, bonds, and other obligations, and secure any of its obligations by mortgage, pledge, security interest, or other form of encumbrance upon all or any of its property including after-acquired property, franchises, and income;

(8) To lend money for its corporate purposes, including the power to lend money to its employees where such action tends to promote good employer-employee relationship; to invest its funds from time to time in such manner as may be approved by the board;

(9) To pay pensions and establish pension plans, pension trusts, profit-sharing plans, stock bonus plans, stock option plans, and other incentive plans for any or all of its directors, officers, and employees;

(10) To conduct its business, carry on its operations, and have offices and exercise the powers granted by this chapter anywhere in the world;

(11) To have and exercise all additional powers necessary or convenient to effect any or all of the purposes for which the corporation is organized.

(c) It shall not be necessary to set forth in the articles of incorporation any of the powers enumerated in this section, but the powers shall exist and may be exercised by the corporation, whether or not set forth in the articles.



§ 4-26-205 - Defense of ultra vires.

(a) No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do the act or to make or receive the conveyance or transfer.

(b) However, the lack of capacity or power may be asserted:

(1) In a proceeding by a shareholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing, may allow to the corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract; but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

(2) In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative or through shareholders in a representative or derivative suit against the incumbent or former officers or directors of the corporation;

(3) In a proceeding by the Attorney General, as provided in this chapter, to dissolve the corporation or in a proceeding by the Attorney General to enjoin the corporation from the transaction of unauthorized business.



§ 4-26-206 - Prerequisite to commencing business.

A corporation shall not transact any business or incur any indebtedness, except such as shall be incidental to its organization or to obtaining subscriptions to or payment for its shares until there has been paid in for the issuance of shares consideration of the value of at least three hundred dollars ($300).



§ 4-26-207 - Certificate of corporate existence -- Prima facie evidence.

(a) At any time after the incorporators have filed articles of incorporation with the Secretary of State, he shall, upon request and upon payment of the fee prescribed by law, certify whether, as disclosed by the records in his office, the existence of the corporation has terminated by reason of voluntary or involuntary dissolution, merger, consolidation, franchise tax default, or otherwise.

(b) If the certificate identifies the corporation by its corporate name, and by showing the names of the original incorporators and the date the original articles of incorporation were filed, it shall be admissible in evidence, and the certifications therein contained shall be deemed prima facie true.






Subchapter 3 - -- Amendment of Articles of Incorporation

§ 4-26-301 - Amendments authorized.

(a) A corporation may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation as amended contain only such provisions as might be lawfully contained in original articles of incorporation at the time of making the amendment, and, if a change in shares or the rights of shareholders or an exchange, reclassification, or cancellation of shares or rights of shareholders is to be made, such provisions as may be necessary to effect the change, exchange, reclassification, or cancellation.

(b) In particular, and without limitation upon the general power of amendment, a corporation may amend its articles of incorporation, from time to time, so as to:

(1) Change its corporate name;

(2) Change its period of duration;

(3) Change, enlarge, or diminish its corporate purposes;

(4) Increase or decrease the aggregate number of shares, or shares of any class, which the corporation has authority to issue;

(5) Increase or decrease the par value of the authorized shares of any class having a par value, whether issued or unissued;

(6) Exchange, classify, reclassify, or cancel all or any part of its shares, whether issued or unissued;

(7) Change the designation of all or any part of its shares, whether issued or unissued, and to change the preferences, limitations, and the relative rights in respect to all or any part of its shares, whether issued or unissued;

(8) Change shares having a par value, whether issued or unissued, into the same or a different number of shares without par value; and to change shares without par value, whether issued or unissued, into the same or a different number of shares having a par value;

(9) Change the shares of any class, whether issued or unissued, and whether with or without par value, into a different number of shares of the same class or into the same or a different number of shares, either with or without par value, of other classes;

(10) Create new classes of shares having rights and preferences either prior and superior or subordinate and inferior to the shares of any class then authorized, whether issued or unissued;

(11) Cancel or otherwise affect the right of the holders of the shares of any class to receive dividends which have accrued but have not been declared;

(12) Divide any preferred or special class of shares, whether issued or unissued, into series and fix and determine the designations of the series and the variations in the relative rights and preferences as between the shares of such series;

(13) Authorize the board of directors to establish, out of authorized but unissued shares, series of any preferred or special class of shares and fix and determine the relative rights and preferences of the shares of any series so established;

(14) Authorize the board of directors to fix and determine the relative rights and preferences of the authorized but unissued shares of series theretofore established in respect of which either the relative rights and preferences have not been fixed and determined or the relative rights and preferences theretofore fixed and determined are to be changed;

(15) Revoke, diminish, or enlarge the authority of the board of directors to establish series out of authorized but unissued shares of any preferred or special class and fix and determine the relative rights and preferences of the shares of any series so established;

(16) Limit, deny, or grant to shareholders of any class the preemptive right to acquire additional or treasury shares of the corporation, whether then or thereafter authorized;

(17) Restate, in the entirety, its articles of incorporation.



§ 4-26-302 - Procedure.

(a) Amendments to the articles of incorporation shall be made in the following manner:

(1) The board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting;

(2) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each shareholder of record entitled to vote thereon within the time and in the manner provided in this chapter for the giving of notice of meetings of shareholders. If the meeting is an annual meeting, the proposed amendment or a summary shall be included in the notice of the annual meeting;

(3) At this meeting a vote of the shareholders entitled to vote thereon shall be taken on the proposed amendment;

(4) The proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds (2/3) of the shares entitled to vote thereon unless any class of shares is entitled to vote as a class, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least two-thirds (2/3) of the shares of each class of shares entitled to vote as a class and of the total shares entitled to vote thereon.

(b) Any number of amendments may be submitted to the shareholders and voted upon by them at one (1) meeting.



§ 4-26-303 - Voting by shareholder classes.

The holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment, whether or not entitled to vote thereon by the provisions of the articles of incorporation, if the amendment would:

(1) Increase or decrease the aggregate number of authorized shares of the class;

(2) Increase or decrease the par value of the shares of the class;

(3) Effect an exchange, reclassification, or cancellation of all or part of the shares of the class;

(4) Effect an exchange or create a right of exchange of all or any part of the shares of another class into the shares of the class;

(5) Change the designations, preferences, limitations, or relative rights of the shares of the class;

(6) Change the shares of the class, whether with or without par value, into the same or a different number of shares, either with or without par value, of the same class or another class;

(7) Create a new class of shares having rights and preferences prior and superior to the shares of the class, or increase the rights and preferences of any class having rights and preferences prior or superior to the shares of the class;

(8) In the case of a preferred or special class of shares, divide the shares of the class into series and fix and determine the designation of the different series and the variations in the relative rights and preferences between the shares of the separate series or authorize the board of directors to do so;

(9) Limit or deny the existing preemptive rights of the shares of the class;

(10) Cancel or otherwise affect dividends on the shares of the class which have accrued but have not been declared.



§ 4-26-304 - Articles of amendment.

The articles of amendment shall be verified by at least one (1) of the officials signing them and shall set forth:

(1) The name of the corporation;

(2) A copy of the amendment so adopted;

(3) The date of the adoption of the amendment by the shareholders;

(4) The number of shares outstanding and the number of shares entitled to vote thereon and, if the shares of any class are entitled to vote thereon as a class, the designation and number of outstanding shares entitled to vote thereon of each such class;

(5) The number of shares voted for and against the amendment, respectively, and if the shares of any class are entitled to vote thereon as a class, the number of shares of each class voted for and against the amendment, respectively;

(6) If the amendment provides for an exchange, reclassification, or cancellation of issued shares and if the manner in which the issued shares shall be effected is not set forth in the amendment, then a statement of the manner in which the issued shares shall be affected;

(7) If the amendment effects a change in the amount of stated capital, then a statement of the manner in which the same is effected and a statement, expressed in dollars, of the amount of stated capital as changed by the amendment.



§ 4-26-305 - Filing of articles of amendment.

The articles of amendment shall be executed and filed in accordance with § 4-26-1201.



§ 4-26-306 - Restatement of articles of incorporation.

Any restatement of the articles of incorporation effected through the amending procedure authorized in this subchapter shall supersede the original articles of incorporation and all antecedent amendments thereto.



§ 4-26-307 - Amendment of articles of incorporation in reorganization proceedings.

(a) Whenever a plan of reorganization of a corporation has been confirmed by decree or order of a court of competent jurisdiction in proceedings for the reorganization of the corporation, pursuant to the provisions of any applicable statute of the United States relating to reorganizations of corporations, the articles of incorporation of the corporation may be amended in the manner provided in this section, in as many respects as may be necessary to carry out the plan and put it into effect, so long as the articles of incorporation as amended contain only such provisions as might be lawfully contained in original articles of incorporation at the time of making the amendment.

(b) In particular and without limitation upon the general power of amendment, the articles of incorporation may be amended for such purpose so as to:

(1) Change the corporate name, period of duration, or corporate purposes of the corporation;

(2) Repeal, alter, or amend the bylaws of the corporation;

(3) Change the aggregate number of shares, or shares of any class, which the corporation has authority to issue;

(4) Change the preferences, limitations, and relative rights in respect of all or any part of the shares of the corporation, and classify, reclassify, or cancel all or any part, whether issued or unissued;

(5) Authorize the issuance of bonds, debentures, or other obligations of the corporation, whether or not convertible into shares of any class or bearing warrants or other evidences of optional rights to purchase or subscribe for shares of any class, and fix the terms and conditions thereof; and

(6) Constitute or reconstitute the board of directors of the corporation and appoint directors and officers in place of or in addition to all or any of the directors or officers then in office.

(c) Amendments to the articles of incorporation pursuant to this section shall be made in the following manner:

(1) Articles of amendment approved by decree or order of the court shall be executed and verified in duplicate by such person as the court shall designate or appoint for the purpose;

(2) The articles of amendment shall set forth the name of the corporation, the amendments of the articles of incorporation approved by the court, the date of the decree or order approving the articles of amendment, the title of the proceedings in which the decree or order was entered, and a statement that the decree or order was entered by a court having jurisdiction of the proceedings for the reorganization of the corporation pursuant to the provisions of an applicable statute of the United States;

(3) The articles of amendment shall be filed in accordance with § 4-26-1201.

(d) An amendment effected under this section shall be binding and operative, without any action thereon by the directors or shareholders, and with the same effect as if the amendment had been adopted by unanimous action of the directors and shareholders of the corporation.






Subchapter 4 - -- Corporate Name

§ 4-26-401 - Requirements and limitations.

The corporate name:

(1) Shall contain the word "Corporation", "Company", or "Incorporated", or shall contain an abbreviation of one of those words; but the name may not end with the word "Company" nor the abbreviation "Co." if the final word or abbreviation is immediately preceded by "and" or any symbol for "and";

(2) Shall not contain any word or phrase which is prohibited by law for the corporation or which indicates or implies that it is organized for any purpose other than one (1) or more of the purposes contained in the articles of incorporation;

(3) (A) Shall not be the same as or confusingly similar to the name of any domestic corporation existing under the laws of this state or any foreign corporation authorized to transact business in this state, or a name the exclusive right to which is, at the time, reserved under § 4-26-402, or the name of a corporation which has in effect a registration of its corporate name under § 4-26-403.

(B) No foreign corporation may be admitted to this state if its corporate name is identical with or confusingly similar to the name of any domestic corporation, or the name of any foreign corporation then admitted to this state, or any name then reserved or registered under § 4-26-402 or § 4-26-403.



§ 4-26-402 - Reservation of name.

(a) (1) The exclusive right to the use of a corporate name may be reserved by any person or corporation, foreign or domestic, by filing with the Secretary of State a written application to reserve a specified corporate name.

(2) If the Secretary of State finds that the name is not identical with or confusingly similar to any other name reserved or registered under either this section or § 4-26-403 or the name of any domestic corporation or any foreign corporation admitted to this state, he shall reserve it for the exclusive use of the applicant for a period of six (6) months provided the applicant pays the fee prescribed by law.

(b) The right to the exclusive use of a specified corporate name so reserved may be transferred to any other person or corporation by filing in the office of the Secretary of State a notice of such transfer, executed by the applicant for whom the name was reserved, specifying the name and address of the transferee.

(c) The Secretary of State may, however, revoke any reservation after hearing if of the opinion that the application or any transfer was not made in good faith.

(d) A name reservation under this section may not be renewed, nor shall the same name be reserved on any subsequent application filed by or for the benefit of the original applicant or any person, firm, or corporation identified with such applicant, or any transferee of the original applicant.



§ 4-26-403 - Registration of foreign corporation's name.

(a) Any foreign corporation not authorized to transact business in this state may register its corporate name under this chapter, if its corporate name is not the same as or confusingly similar to the name of any domestic corporation existing under the laws of this state or the name of any foreign corporation authorized to transact business in this state or any corporate name reserved or registered under either this section or § 4-26-402.

(b) The registration shall be made by:

(1) Filing with the Secretary of State:

(A) An application for registration executed by the corporation by an officer thereof, setting forth the name of the corporation, the state or territory under the laws of which it is incorporated, the date of its incorporation, a statement that it is carrying on or doing business, and a brief statement of the business in which it is engaged; and

(B) A certificate setting forth that the corporation is in good standing under the laws of the state or territory wherein it is organized, executed by the secretary of state of the state or territory or by such other official as may have custody of the records pertaining to corporations; and

(2) Paying to the Secretary of State the fee prescribed by law.

(c) The registration shall be effective for a period of one (1) year from the date on which the application for registration is filed.



§ 4-26-404 - Renewal of registered name.

Any foreign corporation which has in effect a registration of its corporate name may renew the registration from year to year by annually filing an application for renewal setting forth the facts required to be set forth in an original application for registration and a certificate of good standing as required for the original registration and by paying the fee prescribed by law. If the registration has expired, a new application for registration may be filed and granted under § 4-26-403.



§ 4-26-405 - Use of fictitious names.

(a) No domestic or foreign corporation shall conduct any business in this state under a fictitious name unless it first files with the Secretary of State, and, in case of a domestic corporation, with the county clerk of the county in which the corporation's registered office is located unless it is located in Pulaski County, a form supplied or approved by the Secretary of State giving the following information:

(1) The fictitious name under which business is being or will be conducted by the applicant corporation;

(2) A brief statement of the character of business to be conducted under the fictitious name;

(3) The corporate name, state of incorporation and location, giving city and street address, of the registered office in this state of the applicant corporation.

(b) (1) Each form shall be executed, without verification, in duplicate and filed with the Secretary of State.

(2) The Secretary of State shall retain one (1) counterpart; and the other counterpart, bearing the file marks of the Secretary of State, shall be returned to the corporation and, unless its registered office is in Pulaski County, the corporation will file it with the county clerk. An index of such filings shall be maintained in each office.

(3) However, the Secretary of State shall not accept such filing if the proposed fictitious name is the same as or confusingly similar to the name of any domestic corporation, or any foreign corporation admitted to this state, or any name reserved or registered under §§ 4-26-402 and 4-26-403.

(c) Copies of the filed forms, certified by the respective filing officers, shall be admitted in evidence where the question of filing may be material.

(d) A foreign corporation not admitted to this state and authorized to do business in this state may not file under this section.

(e) (1) If, after a filing under this section, the applicant corporation is dissolved, or if a foreign corporation surrenders or forfeits its rights to do business in Arkansas, or if a domestic or foreign corporation ceases to do business in Arkansas under the specified fictitious name, the corporation shall be obligated to file in each of the offices aforesaid, a cancellation of its privilege under this section.

(2) If the cancellation is not filed, the Secretary of State, upon satisfactory evidence, may cancel the privilege. The cancellation shall be certified by the Secretary of State to the county clerk who will file the cancellation without fee.

(f) (1) If a corporation which has not filed under this section becomes a party to any contract, deed, conveyance, assignment, or instrument of encumbrance in which the corporation is referred to exclusively by a fictitious name, the obligations imposed upon the corporation under the instrument and the rights sought to be conferred upon third parties thereunder may be enforced against it. However, the rights accruing to the corporation under the instrument may not be enforced by the corporation in the courts of this state until it complies with this section and pays to the Treasurer of State a civil penalty of three hundred dollars ($300).

(2) In any suit by a corporation upon an instrument executed after midnight, December 31, 1965, which identifies it exclusively by a fictitious name, the corporation shall be required to allege compliance with this section.

(g) (1) Compliance with this section does not give a corporation an exclusive right to the use of the fictitious name; and the registration of a fictitious name hereunder will not bar the use of the same name as the corporate name of any domestic corporation or any foreign corporation admitted to this state.

(2) However, this chapter is not intended to bar any aggrieved party in such a situation from applying for equitable relief under principles of fair trade law.

(h) Where a communication, contract, deed, conveyance, assignment, or instrument of encumbrance executed by or in favor of a corporation refers to, or is executed by, the corporation under an assumed name, the assumed name will not be a fictitious name within the meaning of this section if it is reflected in the body of the instrument, or in connection with the signature, that the assumed name represents a division or department of the contracting corporation, or a name assumed by it, the contracting corporation being adequately identified by its true name.



§ 4-26-406 - Unlawful use, reservation, or registration of name -- Injunction.

Where the use, reservation, or registration of a corporate name is in violation of this chapter, it may, by court decree, be cancelled or enjoined, on the suit of the Attorney General or of any person or corporation injured by the unlawful use, reservation, or registration, notwithstanding the fact that such use, reservation, or registration has been approved by the Secretary of State.






Subchapter 5 - -- Registered Offices and Agents



Subchapter 6 - -- Corporate Finance

§ 4-26-601 - Authorized shares generally -- Preferred or special classes.

(a) Each corporation shall have power to create and issue the number of shares stated in its articles of incorporation.

(b) The shares may be divided into one (1) or more classes, any or all of which classes may consist of shares with par value or shares without par value, with such designations, preferences, limitations, and relative rights as shall be stated in the articles of incorporation.

(c) The articles of incorporation may limit or deny the voting rights of the shares of any class subject only to the following exceptions:

(1) The right of any stockholder entitled under Arkansas Constitution, Article 12, Section 8, to vote on a proposal to increase stock or bond indebtedness shall not be denied or limited.

(2) In any instance where a provision of this chapter specifically preserves the right of any class or classes of stock to vote in respect to any corporate action, the right may not be denied or impaired by any provisions of the articles of incorporation.

(d) Without limiting the authority herein contained, a corporation, when so provided in its articles of incorporation, may issue shares of preferred or special classes:

(1) Subject to the right of the corporation to redeem any of those shares at the price fixed by the articles of incorporation for the redemption thereof;

(2) Entitling the holders thereof to cumulative, noncumulative, or partially cumulative dividends;

(3) Having preference over any other class or classes of shares as to the payment of dividends;

(4) Having preference in the assets of the corporation over any other class or classes of shares upon the voluntary or involuntary liquidation of the corporation;

(5) Convertible into shares of any other class, or into shares of any series of the same or any other class, except a class having prior or superior rights and preferences as to dividends or distribution of assets upon liquidation. However, shares without par value shall not be converted into shares with par value unless that part of the stated capital of the corporation represented by such shares without par value is, at the time of conversion, at least equal to the aggregate par value of the shares into which the shares without par value are to be converted.



§ 4-26-602 - Shares of preferred or special classes -- Issuance in series.

(a) If the articles of incorporation so provide, the shares of any preferred or special class may be divided into and issued in series.

(b) If the shares of any such class are to be issued in series, then each series shall be so designated as to distinguish the shares thereof from the shares of all other series and classes.

(c) Any or all of the series of any such class and the variations in the relative rights and preferences as between different series may be fixed and determined by the articles of incorporation, but all shares of the same class shall be identical except as to the following relative rights and preferences, as to which there may be variations between different series:

(1) The rate of dividend, the time of payment of dividends, and the date from which dividends shall be cumulative;

(2) The price at and the terms and conditions on which shares may be redeemed;

(3) The amount payable upon shares in event of involuntary liquidation;

(4) The amount payable upon shares in event of voluntary liquidation;

(5) Sinking fund provisions for the redemption or purchase of shares;

(6) The terms and conditions on which shares may be converted if the shares of any series are issued with the privilege of conversion.

(d) (1) If the articles of incorporation expressly vest such authority in the board of directors, then to the extent that the articles of incorporation have not established series and fixed and determined the variations in the relative rights and preferences as between series, the board of directors shall have authority, in respect to shares to be issued, to divide any or all of such classes into series and, within the limitations set forth in this section and in the articles of incorporation, fix and determine the relative rights and preferences of the shares of any series so established.

(2) In order for the board of directors to establish a series where authority to do so is contained in the articles of incorporation, the board of directors shall adopt a resolution setting forth the designation of the series and fixing and determining the relative rights and preferences thereof, or so much thereof as shall not be fixed and determined by the articles of incorporation.

(3) Prior to the issue of any shares of a series established through resolution adopted by the board of directors, the corporation shall cause to be executed and filed in accordance with § 4-26-1201 a statement setting forth:

(A) The name of the corporation;

(B) A copy of the resolution establishing and designating the series, and fixing and determining the relative rights and preferences thereof;

(C) The date of adoption of the resolution;

(D) That the resolution was duly adopted by the board of directors.

(4) The resolution of the board of directors and the statement required to be filed pursuant to this section shall not be considered an amendment to the articles of incorporation of the corporation.



§ 4-26-603 - Subscriptions for shares.

(a) No preincorporation or postincorporation subscription is valid unless in writing, signed, and delivered by the subscriber-purchaser.

(b) (1) A valid preincorporation subscription shall be irrevocable for six (6) months unless the terms of the subscription otherwise provide or unless all of the subscribers consent to its earlier revocation.

(2) At any time while a preincorporation subscription is irrevocable or remains unrevoked, it may be accepted by the corporation and, if otherwise conforming to law, shall thereupon become enforceable. The acceptance by a corporation of a subscription shall be evidenced by resolution of the board of directors.

(c) (1) Unless otherwise provided in the subscription agreement, subscriptions for shares, whether made before or after the organization of a corporation, shall be paid in full at such time or in such installments and at such times as shall be determined by the board of directors. Any call made by the board of directors for payment on subscriptions shall be uniform as to all shares of the same class or as to all shares of the same series, as the case may be.

(2) In case of default in the payment of any installment or call when payment is due, the corporation may proceed to collect the amount due in the same manner as any debt due the corporation or after twenty (20) days' demand as provided in this section, the board may declare the subscription and all previous payments thereon forfeited.

(3) The bylaws may prescribe other penalties for failure to pay installments or calls that may become due, but no penalty working a forfeiture of a subscription or of the amounts paid thereon shall be declared as against any subscriber unless the amount due thereon shall remain unpaid for a period of twenty (20) days after written demand has been made. If mailed, such written demand shall be deemed to be made when deposited in the United States mail in a sealed envelope addressed to the subscriber at his last post office address known to the corporation, with postage prepaid.

(4) In the event of the sale of any shares by reason of any forfeiture, the excess of proceeds realized over the amount due and unpaid on those shares shall be paid to the delinquent subscriber or to his legal representative.

(5) If a receiver of the corporation has been appointed, all unpaid subscriptions shall be paid at such times and in such installments as the receiver or the court may direct.

(d) Unless otherwise agreed in writing, it shall be no defense to the enforcement of a preincorporation subscription that no notice was given to the subscriber of his right to participate in selecting the first board of directors, in adopting the first bylaws, or in otherwise perfecting the organization.

(e) (1) The board of directors shall have authority, unless otherwise restricted by the articles of incorporation or bylaws, to determine in good faith whether and upon what terms the obligation of any subscriber shall be released, settled, or compromised.

(2) The total or partial release of a subscription which has been accepted by the corporation is the equivalent of a purchase by the corporation, in whole or pro tanto as the case may be, of the shares in question and is subject to the restrictions set forth in § 4-26-611 relating to such a purchase.



§ 4-26-604 - Consideration for shares generally.

(a) Shares having a par value may be issued for such consideration expressed in dollars or as a formula or method for determining a price in dollars as shall be fixed or determined from time to time by the board of directors or by any person designated by the board of directors unless the articles of incorporation reserve to the shareholders the right to fix the consideration, however, the consideration shall not be less than the par value of the shares issued therefor. In the event that such right is reserved as to any shares, the shareholders shall, prior to the issuance of such shares, fix the consideration to be received for those shares by a vote of the holders of a majority of all shares entitled to vote thereon.

(b) Shares without par value may be issued for such consideration expressed in dollars or as a formula or method for determining a price in dollars as shall be fixed or determined from time to time by the board of directors or by any person or persons designated by the board of directors unless the articles of incorporation reserve to the shareholders the right to fix the consideration. In the event that such right is reserved as to any shares, the shareholders shall, prior to the issuance of those shares, fix the consideration to be received for those shares, by a vote of the holders of a majority of all shares entitled to vote thereon.

(c) Treasury shares may be disposed of by the corporation for such consideration expressed in dollars as may be fixed from time to time by the board of directors.

(d) That part of the surplus of a corporation which is transferred to stated capital upon the issuance of shares as a share dividend shall be deemed to be pro tanto the consideration for the issuance of the shares.

(e) In the event of a conversion of shares or in the event of an exchange of shares with or without par value for the same or a different number of shares with or without par value, whether of the same or a different class, the consideration for the shares so issued in exchange or conversion shall be deemed to be:

(1) The stated capital then represented by the shares so exchanged or converted; and

(2) That part of surplus, if any, transferred to stated capital upon the issuance of shares for the shares so exchanged or converted; and

(3) Any additional consideration paid to the corporation upon the issuance of shares for the shares so exchanged or converted.

(f) The board of directors, without shareholder approval, may authorize the issuance of shares or securities for the business owned by or for the shares or securities of another corporation in such manner as the board of directors may deem advisable and may cause the acquired business or the acquired shares or securities to be assigned, conveyed, or transferred directly to any subsidiary of the issuing parent corporation, provided the issuing parent corporation owns ninety percent (90%) or more of each class of the outstanding shares of the subsidiary after the transaction.



§ 4-26-605 - Payment for shares.

(a) (1) The consideration paid for the issuance of shares shall consist of money paid, labor done, or property actually received.

(2) Shares may not be issued until the full amount of the consideration, fixed as provided by law, has been paid.

(3) When payment of the consideration for which the shares are to be issued shall have been received by the corporation, the shares shall be deemed to be fully paid and nonassessable.

(b) Neither promissory notes nor the promise of future services shall constitute payment or part payment for shares of a corporation.

(c) In the absence of fraud in the transaction, the judgment of the board of directors or the shareholders, as the case may be, as to the value of the consideration received for shares shall be conclusive.



§ 4-26-606 - Payment of expenses of organization, reorganization, financing, etc.

The reasonable charges and expenses of organization or reorganization of a corporation and the reasonable expenses of and compensation for the sale or underwriting of its shares may be paid or allowed by the corporation out of the consideration received by it in payment for its shares without rendering such shares not fully paid and nonassessable.



§ 4-26-607 - Stated capital -- Capital surplus -- Earned surplus.

(a) In case of the issuance by a corporation of shares having a par value, the consideration received shall constitute stated capital to the extent of the par value of such shares, and the excess, if any, of such consideration shall constitute capital surplus.

(b) (1) In case of the issuance by a corporation of shares without par value, the entire consideration received shall constitute stated capital unless the corporation shall determine as provided in this section that only a part thereof shall be stated capital.

(2) Within a period of sixty (60) days after the issuance of any shares without par value, the board of directors may allocate to capital surplus not more than twenty-five percent (25%) of the consideration received for the issuance of the shares.

(3) However, no allocation shall be made of any portion of the consideration received for shares without par value having a preference in the assets of the corporation in the event of involuntary liquidation except the amount, if any, of the consideration in excess of the preference.

(c) If shares have been or shall be issued by a corporation in merger or consolidation or in acquisition of all or substantially all of the outstanding shares or of the property and assets of another corporation, whether domestic or foreign, any amount that would otherwise constitute capital surplus under the foregoing provisions of this section may instead be allocated to earned surplus by the board of directors of the issuing corporation except that its aggregate earned surplus shall not exceed the sum of the earned surpluses as defined in this chapter of the issuing corporation and of all other corporations, domestic or foreign, that were merged or consolidated or of which the shares or assets were acquired.

(d) The stated capital of a corporation may be increased from time to time by resolution of the board of directors directing that all or a part of the surplus of the corporation be transferred to stated capital. The board of directors may direct that the amount of the surplus so transferred shall be deemed to be stated capital in respect of any designated class of shares.



§ 4-26-608 - Signed certificates representing shares.

(a) (1) The shares of a corporation shall be represented by certificates signed by the president or a vice-president and the secretary or an assistant secretary of the corporation and, if the corporation has adopted a seal, may be sealed with the seal of the corporation or a facsimile thereof.

(2) The signatures of the president or vice-president and the secretary or assistant secretary upon a certificate may be facsimiles if the certificate is countersigned by a transfer agent, or registered by a registrar, other than the corporation itself or an employee of the corporation.

(3) In case any officer who has signed or whose facsimile signature has been placed upon such certificate shall have ceased to be that officer before such certificate is issued, it may be issued by the corporation with the same effect as if he were such officer at the date of its issue.

(b) Each certificate representing shares issued by a corporation which is authorized to issue shares of more than one (1) class shall set forth upon the face or back of the certificate, or shall state, that the corporation will furnish to any shareholder upon request and without charge a full statement of the designations, relative rights, preferences, and limitations of the shares of each class authorized to be issued; and if the corporation is authorized to issue any class of preferred shares in series, the designations, relative rights, preferences, and limitations of each such series so far as they have been fixed; and the authority of the board to designate and fix the relative rights, preferences, and limitations of other series.

(c) Each certificate representing shares shall state upon the face thereof:

(1) That the corporation is organized under the laws of this state;

(2) The name of the person to whom issued;

(3) The number and class of shares and the designation of the series, if any, which that certificate represents;

(4) The par value of each share represented by that certificate or a statement that the shares are without par value.

(d) No certificate shall be issued for any share until the consideration therefor, fixed as provided by law, has been fully paid.



§ 4-26-609 - Issuance of fractional shares or scrip.

(a) A corporation may, but shall not be obliged to, issue a certificate for a fractional share and, by action of its board of directors, may issue, in lieu thereof, a scrip in registered or bearer form which shall entitle the holder to receive a certificate for a full share upon the surrender of such scrip aggregating a full share.

(b) A certificate for a fractional share shall, but scrip shall not unless otherwise provided therein, entitle the holder to exercise voting rights, to receive dividends thereon, and to participate in any of the assets of the corporation in the event of liquidation.

(c) The board of directors may cause such scrip to be issued subject to the condition that it shall become void if not tendered to be exchanged for certificates representing full shares before a specified date, or subject to the condition that the shares for which the scrip is exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of the scrip, or subject to any other conditions which the board of directors may deem advisable.



§ 4-26-610 - Restrictions on transfer of shares.

(a) (1) A corporation may provide, in respect to any of its shares which are to be issued, that the future transfer, whether inter vivos, by inheritance, or testamentary gift, hypothecation, or other disposition of such shares, shall be subject to restrictions, including purchase options, that do not unreasonably restrain alienation.

(2) These restrictions, among other things, may require a prior offering to the corporation or to one (1) or more of its shareholders at a fair price before the shares may be otherwise transferred or hypothecated.

(3) The same restrictions may be placed by the corporation upon previously issued and outstanding shares but only with the consent of the holders thereof.

(b) No such restrictions shall be valid unless the authority therefor is prescribed in the articles of incorporation or bylaws. In addition to the foregoing, such restrictions on transfer shall not be valid, except as against a person with actual notice of them, unless they are conspicuously noted on each certificate covering the shares affected by these restrictions.

(c) (1) Nothing in this chapter is intended to prevent the holder or holders of any or all of the shares of stock of a corporation, or the corporation in which the holder or holders own any or all of the shares of stock, from subjecting the shares owned by the aforesaid parties by written contract or written agreement to restrictions, including stock options.

(2) Any price or formula for determining the price set by the agreement or contract shall be deemed to be a fair price.

(3) No restriction on transfer shall be valid except as against a person with actual notice thereof unless the restrictions are conspicuously noted on each certificate covering the shares affected by such restrictions.

(d) From and after the date of enactment hereof, unreasonable restraint upon alienation shall have no effect upon the validity or enforceability of any written contract between or among those parties subject to the provisions of subsection (c) of this section.



§ 4-26-611 - Acquisition or disposition of corporation's own shares.

(a) A corporation shall not purchase directly or indirectly any of its own shares unless the purchase is authorized by this section and not prohibited by its articles of incorporation.

(b) (1) A corporation may not purchase its own shares:

(A) If there is a reasonable ground for believing that the corporation is, or as a result of such purchase would be, unable to meet its obligations as they become due in the ordinary course of business or that the present fair value of the remaining assets of the corporation would be less than one and one-fourth (11/4) times the amount of its liabilities to creditors; or

(B) If the net assets remaining after the purchase would be less than the aggregate amount payable in the event of voluntary liquidation to the holders of shares having preferential rights to the assets of the corporation; or

(C) If, in respect to purchases out of earned surplus, there are unpaid accrued preferential dividends on shares entitled to priority in respect to dividends over the shares to be purchased.

(2) Subject to these three (3) restrictions, a corporation may purchase its own shares under the conditions set out in subsections (c)-(e) of this section next following.

(c) (1) A corporation may purchase its own shares out of stated capital only in the following instances:

(A) Where the purchase is to eliminate fractional shares; or

(B) Where the purchase is to collect or compromise in good faith any indebtedness to the corporation; or

(C) Where the purchase is to pay dissenting shareholders entitled to payment of their shares under the provisions of this chapter; or

(D) Where the purchase is to effect, subject to the other provisions of this chapter, the retirement of its redeemable shares at not to exceed the redemption price and this purchase does not reduce the net assets below the stated capital remaining after giving effect to the cancellation of the purchased shares.

(2) The purchases permitted under this subsection may be made solely under the authority of the board of directors.

(d) A corporation may purchase its own shares out of unrestricted earned surplus, this purchase to be authorized by the board of directors, and no stockholders' authorization is required.

(e) If the articles of incorporation so permit, the corporation, acting through its directors, may purchase its own shares out of capital surplus other than revaluation surplus. If the articles contain no such authorization but do not prohibit the purchase of such shares from capital surplus, then the corporation, on the authorization of its board of directors and of the holders of at least two-thirds (2/3) of all shares of each class, whether or not entitled to vote, voting separately, may purchase the corporation's shares from capital surplus, other than revaluation surplus.

(f) In exercising the powers conferred by this section, it is not required that the shares purchased by the corporation must be purchased pro rata from all of its shareholders, or ratably from the holders of all the shares of any class or series. However, this section is not intended to validate stock purchases designed to effect fraudulent, improper, or unfair liquidating distributions to one (1) or more shareholders; or fraudulently, improperly, or unfairly designed to augment the voting power of any one (1) or more shareholders as against the voting power of other shareholders; or otherwise designed to effect any fraudulent, unfair, or improper discrimination in favor of any one (1) or more shareholders as against others.

(g) A corporation shall be bound by any restrictions contained in its articles of incorporation in respect to the purchase of its own shares, and such articles may wholly prohibit such purchase.

(h) Nonredeemable shares acquired by a corporation under the provisions of this section may be cancelled, held, pledged, sold, transferred, or otherwise disposed of by the corporation. The purchase by a corporation of its redeemable shares shall result in a cancellation of such shares according to § 4-26-614.

(i) (1) Except to the extent permitted under subsection (c) of this section, the purchase by a corporation of its own shares shall not effect a reduction of stated capital unless in connection therewith the stated capital is reduced pursuant to § 4-26-614 or § 4-26-612.

(2) Upon the purchase by a corporation of its own shares out of earned or capital surplus, such surplus account shall be reduced in an amount equal to the purchase price paid therefrom.

(3) The impact upon the surplus accounts of the cancellation of treasury shares through a reduction of stated capital or from the resale of treasury shares is controlled by § 4-26-616(c).



§ 4-26-612 - Treasury shares -- Cancellation.

(a) A corporation may at any time, by resolution of its board of directors, cancel all or any part of its treasury shares; and in such event, a statement of cancellation shall be filed as provided in this section.

(b) The statement of cancellation shall be executed and filed in accordance with § 4-26-1201 and verified by one (1) of the officers signing such statement and shall set forth:

(1) The name of the corporation;

(2) The number of treasury shares cancelled by resolution duly adopted by the board of directors, itemized by classes and series, and the date of its adoption;

(3) The aggregate number of issued shares, itemized by classes and series, after giving effect to such cancellation;

(4) The amount, expressed in dollars, of the stated capital of the corporation after giving effect to such cancellation;

(5) A copy of the resolution effecting the cancellation.

(c) When such statement of cancellation is filed in accordance with § 4-26-1201, the stated capital of the corporation shall be deemed to be reduced by that part of the stated capital which was, at the time of the cancellation, represented by the shares so cancelled, and the shares so cancelled shall be restored to the status of authorized but unissued shares.

(d) Nothing contained in this section shall be construed to forbid a cancellation of shares or a reduction of stated capital in any other manner permitted by this chapter.



§ 4-26-613 - Redeemable shares -- Restrictions on redemption or purchase.

A corporation shall not redeem its shares, or purchase its redeemable shares in lieu of redemption, if at the time of, or as a result of, such transaction:

(1) There is a reasonable ground for believing that the corporation would be unable to meet its obligations as they become due in the ordinary course of business; or

(2) The remaining assets of the corporation would be less than one and one-fourth (11/4) times the amount of its liabilities to creditors; or

(3) If by the redemption or purchase the net assets would be reduced below the aggregate amount payable to the holders of shares to remain outstanding which have prior or equal rights to the assets of the corporation upon dissolution; or

(4) If there exist any unpaid accrued preferential dividends with respect to any shares having priority as to dividends over the shares to be redeemed or purchased.



§ 4-26-614 - Redeemable shares -- Cancellation by redemption or purchase.

(a) When redeemable shares of a corporation are redeemed or purchased by the corporation, the redemption or purchase shall effect a cancellation of the shares, and a statement of cancellation shall be filed as provided in this section.

(b) Upon cancellation, the shares shall be restored to the status of authorized but unissued shares unless the articles of incorporation provide that such shares when redeemed or purchased shall not be reissued, in which case the filing of the statement of cancellation shall constitute an amendment to the articles of incorporation and shall reduce the number of shares of the class so cancelled which the corporation is authorized to issue by the number of shares so cancelled.

(c) The statement of cancellation shall be executed and filed in accordance with § 4-26-1201 and verified by one (1) of the officers signing such statement and shall set forth:

(1) The name of the corporation;

(2) The number of redeemable shares cancelled through redemption or purchase, itemized by classes and series;

(3) The aggregate number of issued shares, itemized by classes and series, after giving effect to such cancellation;

(4) The amount, expressed in dollars, of the stated capital of the corporation after giving effect to such cancellation;

(5) If the articles of incorporation provide that the cancelled shares shall not be reissued, then the number of shares which the corporation has authority to issue, itemized by classes and series, after giving effect to such cancellation.

(d) When this statement of cancellation is filed in accordance with § 4-26-1201, the stated capital of the corporation shall be deemed to be reduced by that part of the stated capital which was, at the time of the cancellation, represented by the shares so cancelled.

(e) Nothing contained in this section shall be construed to forbid a cancellation of shares or a reduction of stated capital in any other manner permitted by this chapter.



§ 4-26-615 - Reduction of stated capital.

(a) If all or part of the stated capital of a corporation is represented by shares without par value, the stated capital of the corporation may be reduced in the following manner:

(1) The board of directors shall adopt a resolution setting forth the amount of the proposed reduction and the manner in which the reduction shall be effected and directing that the question of that reduction be submitted to a vote at a meeting of shareholders which may be either an annual or a special meeting;

(2) Written or printed notice stating that the purpose or one (1) of the purposes of the meeting is to consider the question of reducing the stated capital of the corporation in the amount and manner proposed by the board of directors shall be given to each shareholder of record entitled to vote thereon within the time and in the manner provided in this chapter for the giving of notice of meetings of shareholders;

(3) At such meeting a vote of the shareholders entitled to vote thereon shall be taken on the question of approving the proposed reduction of stated capital, which shall require for its adoption the affirmative vote of the holders of at least a majority of the shares entitled to vote thereon.

(b) When a reduction of the stated capital of a corporation has been approved as provided in this section, a statement shall be executed and filed in accordance with § 4-26-1201, which statement shall be verified by one (1) of the officers signing the statement and shall set forth:

(1) The name of the corporation;

(2) A copy of the resolution of the shareholders approving such reduction and the date of its adoption;

(3) The number of shares outstanding and the number of shares entitled to vote thereon;

(4) The number of shares voted for and against such reduction, respectively;

(5) A statement of the manner in which such reduction is effected, and a statement expressed in dollars of the amount of stated capital of the corporation after giving effect to such reduction.

(c) When the statement is filed in accordance with § 4-26-1201, the stated capital of the corporation shall be reduced as therein set forth.

(d) No reduction of stated capital shall be made under the provisions of this section which would reduce the amount of the aggregate stated capital of the corporation to an amount equal to or less than the aggregate preferential amounts payable upon all issued shares having a preferential right in the assets of the corporation in the event of involuntary liquidation, plus the aggregate par value of all issued shares having a par value but no preferential right in the assets of the corporation in the event of involuntary liquidation; and in no event shall the stated capital be reduced to a sum less than three hundred dollars ($300).



§ 4-26-616 - Surplus, net profits, and valuation of assets.

(a) (1) "Earned surplus" or "retained earnings" means the portion of the surplus of a corporation equal to the balance of its net profits, income, gains, and losses from the date of incorporation or from the latest date when a deficit was eliminated by an application of its capital surplus or otherwise, after deducting subsequent distributions to shareholders and transfers to stated capital and capital surplus to the extent the distributions and transfers are made out of earned surplus.

(2) The portion of earned surplus represented by gains derived from an exchange of assets shall be restricted and not available for dividends until these gains are realized in cash or unless the assets received are currently realizable in cash.

(3) The proceeds of insurance upon the life of a shareholder or officer, when collected by the corporation as beneficiary, and where the premiums on the insurance policy have been paid by the corporation, shall be classified as earned surplus.

(4) Earned surplus shall include also any portion of surplus allocated to earned surplus in mergers, consolidations, or acquisitions of all or substantially all of the outstanding shares or of the property and assets of another corporation, domestic or foreign.

(b) (1) "Capital surplus" means the entire surplus of the corporation other than its earned surplus and includes paid-in surplus; surplus, hereinafter called "reduction surplus", arising from reduction of stated capital; and surplus, hereinafter called "revaluation surplus", arising from a revaluation of assets made in good faith upon demonstrably adequate bases of revaluation.

(2) Capital surplus shall be determined in accordance with generally accepted accounting principles and classified according to its derivation on the books, balance sheets, and statements of the corporation.

(c) (1) Surplus created by the cancellation of treasury shares in connection with a stated capital reduction or by the purchase and cancellation of redeemable shares shall be capital surplus.

(2) When a corporation has applied its earned surplus to the acquisition of treasury shares and these shares are subsequently disposed of for a consideration, the corporation may, at its option, restore to earned surplus, out of the consideration received and on a pro rata basis per share, all or part of the amount by which earned surplus was reduced at the time of acquisition of such shares. If the consideration received exceeds the amount by which earned surplus was reduced with respect to such shares, the excess shall be capital surplus.

(d) Subject to § 4-26-619(3), in computing earned surplus or net profits deduction shall be made for such obsolescence, depletion, depreciation losses, bad debts, and other items as accords with generally accepted accounting principles.

(e) The capital surplus of a corporation may be increased from time to time by resolution of the board of directors directing that all or a part of the earned surplus of the corporation be transferred to capital surplus.

(f) A corporation may, by resolution of its board of directors, apply any part or all of its capital surplus, other than revaluation surplus not currently realizable in cash, to the reduction or elimination of any deficit arising from losses, however incurred, but only after first eliminating the earned surplus, if any, of the corporation by applying the losses against earned surplus and only to the extent that the losses exceed the earned surplus, if any. Each such application of capital surplus shall, to the extent thereof, effect a reduction of capital surplus.

(g) A corporation may, by resolution of its board of directors, create a reserve out of its earned surplus for any proper purpose and may abolish any such reserve in the same manner. Earned surplus of the corporation to the extent so reserved shall not be available for the payment of dividends or other distributions by the corporation except as expressly permitted by this chapter.



§ 4-26-617 - Dividends -- General powers of board.

The board of directors may from time to time declare, and the corporation may pay, dividends on its outstanding shares, which dividends may be payable in cash or property or may be payable in the shares of the corporation. However, the declaration and payment of all dividends shall be subject to the provisions and restrictions contained in §§ 4-26-618 and 4-26-619.



§ 4-26-618 - Share dividends.

(a) Subject to the restrictions provided in this subsection, the board of directors of a corporation may declare and pay dividends in its own authorized but unissued shares out of any unreserved and unrestricted surplus other than revaluation surplus of the corporation upon the following conditions:

(1) If a dividend is payable in its own shares having a par value, those shares shall be issued at not less than the par value, and there shall be transferred to stated capital at the time the dividend is paid an amount of surplus at least equal to the aggregate par value of the shares to be issued as a dividend;

(2) If a dividend is payable in its own shares without par value, such shares shall be issued at not less than the stated value, which shall not be more than the fair value, as determined by resolution of the board of directors adopted at the time the dividend is declared, and there shall be transferred to stated capital at the time dividend is paid an amount of surplus equal to the aggregate stated value of the shares to be issued as a dividend;

(3) If the fair value of the shares included in the share dividend, as determined by resolution of the board of directors, exceeds the stated value thereof at the time the dividend is paid, the difference between the stated value and the fair value shall be accounted for in accordance with generally accepted accounting principles.

(b) When any share dividend is paid out of capital surplus, the shareholders receiving the dividend shall be concurrently notified of the source thereof.

(c) No dividend payable in shares of any class shall be paid to the holders of shares of any other class unless the articles of incorporation so provide or payment is authorized by the affirmative vote or the written consent of the holders of at least a majority of the outstanding shares of the class in which the payment is to be made.

(d) (1) Treasury shares that have been acquired by the corporation out of its surplus may, by authority of the board of directors, be ratably distributed among the shareholders.

(2) However, no distribution of the shares of one (1) class to the holders of shares of another class shall be made except under the conditions set out in subsection (c) of this section.

(3) Concurrently with the making of any such distribution, the corporation shall designate the transaction as a distribution of treasury shares and shall not represent it to be a share dividend.

(4) No transfer from surplus to stated capital is necessary in connection with a distribution of treasury shares.

(e) A split-up or division of the issued shares of any class into a greater number of shares of the same class without increasing the stated capital of the corporation shall not be construed to be a share dividend within the meaning of this section.



§ 4-26-619 - Dividends other than in shares of the corporation.

In respect to all dividends payable by a corporation other than dividends payable in its own shares:

(1) Subject to subdivisions (3) and (4) of this section, these dividends shall be payable only:

(A) Out of the unreserved and unrestricted earned surplus of the corporation; or

(B) Out of the capital surplus other than revaluation surplus of the corporation, but dividends from capital surplus may be paid only if there is no unreserved and unrestricted earned surplus and then only to shares entitled to cumulative preferential dividends, and no capital surplus paid in by any class of stock may be used for the payment of dividends on any class junior thereto; or

(C) Out of the corporation's net profits for the fiscal year then current.

(2) No dividend may be declared or paid if there are reasonable grounds for believing that upon the payment:

(A) The liabilities of the corporation would exceed its assets; or

(B) The corporation would be unable to pay its obligations to creditors as they become due in the ordinary course of business; or

(C) The highest liquidation preferences of shares entitled to such preference over the shares receiving the dividend would exceed the corporation's net assets; or

(D) The payment of the dividend would be contrary to any provision of the articles of incorporation.

(3) Except to the extent prohibited by its articles of incorporation, a corporation engaged solely or substantially in the exploitation of mines, timber, oil wells, gas wells, patents, or other wasting assets, or organized solely or substantially for the liquidation of specific assets, may, for the purpose of determining its right to pay dividends, compute its earned surplus or net profits without deduction for the depletion of assets incidental to the exploitation or liquidation or lapse of time.

(4) Notwithstanding any provision of this chapter to the contrary, a corporation engaged primarily in the holding or sale of securities may, subject to the restriction contained in subdivision (2) of this section, pay to the holders of common or preferred stock a dividend from revaluation surplus represented by appreciation, readily ascertainable and realizable in cash, in the value of securities held by the corporation; but such dividend may be paid only after the board of directors shall have determined, with the determination to be included in the resolution authorizing the dividend, that the assets of the corporation remaining after the payment of such dividend have a fair value which is not less than one and one-fourth (11/4) times the amount of its liabilities to creditors.

(5) In respect to each dividend payable to the holders of preferred stock out of capital surplus as permitted under subdivision (1)(B) of this section, or payable without deduction for depletion as permitted under subdivision (3) of this section, or payable out of unrealized appreciation as permitted in subdivision (4) of this section, concurrently with the payment of the dividend, the corporation shall disclose to each shareholder receiving a dividend the source from which the dividend is paid; and the source from which the dividend is paid shall also be shown on all notices, reports, and statements which contain a reference to such dividend.

(6) Notwithstanding any other provision of this chapter, in any situation where as much as ninety-five percent (95%) of the capital stock of a corporation is owned by one (1) or more other corporations, the corporation whose stock is so owned may pay dividends out of its assets in excess of its liabilities to creditors regardless of the effect of such dividends upon the stated capital account, provided the assets remaining after such dividends shall have a value of at least one and one-fourth (11/4) times the amount of such corporation's liability to its creditors and provided further such dividends will not impair such corporation's ability to pay its debts as they mature.



§ 4-26-620 - Distributions in partial liquidation.

The board of directors of a corporation may from time to time distribute to its shareholders in partial liquidation out of capital surplus, other than a revaluation surplus, of the corporation a portion of its assets, in cash or property, subject to the following provisions:

(1) No distribution shall be made if there is a reasonable ground for believing that as a result thereof the corporation would be unable to meet its obligations as they become due in the ordinary course of business or that the fair value of the remaining assets of the corporation would be less than one and one-fourth (11/4) times the amount of its liabilities to creditors.

(2) The distribution shall be made only upon a determination by the board of directors that the assets of the corporation are in excess of the needs of its business and upon authorization evidenced by resolution adopted by the holders of a majority of the shares of each class, whether or not otherwise entitled to vote.

(3) No distribution shall be made to the holders of any class of shares unless all cumulative dividends accrued on all preferred or special classes of shares entitled to preferential dividends shall have been fully paid.

(4) No distribution shall be made to the holders of any class of shares which would reduce the remaining net assets of the corporation below the aggregate preferential amount payable in event of voluntary liquidation to the holders of shares having preferential rights to the assets of the corporation in the event of liquidation.

(5) Each such distribution when made shall be identified as a distribution in partial liquidation and the amount per share disclosed to the shareholders receiving the same concurrently with the distribution thereof.



§ 4-26-621 - Contractual restriction on dividends.

Nothing in this chapter shall impair the right of a corporation to restrict, through a valid loan agreement, the payment of dividends or the making of distributions in partial liquidation.






Subchapter 7 - -- Shareholders

§ 4-26-701 - Shareholders' meetings generally.

(a) Meetings of shareholders may be held at such place, either within or without this state, as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation.

(b) An annual meeting of the shareholders shall be held at such time as may be provided in the bylaws. Failure to hold the annual meeting at the designated time shall not work a forfeiture or dissolution of the corporation.

(c) Special meetings of the shareholders may be called by the president, the board of directors, the holders of not less than one-tenth (1/10) of all the shares entitled to vote at the meeting, or by such other officers or persons as may be given that power in the articles of incorporation or the bylaws.



§ 4-26-702 - Closing of transfer books and fixing record date.

(a) (1) For the purpose of determining shareholders entitled to notice of or to vote at any meetings of shareholders or any adjournment thereof, or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any proper purpose, the board of directors of a corporation may provide that the stock transfer books shall be closed for a stated period but not to exceed in any case sixty-five (65) days.

(2) If the stock transfer books shall be closed for the purpose of determining shareholders entitled to notice of or to vote at a meeting of shareholders, the books shall be closed for at least ten (10) days immediately preceding such meeting.

(b) In lieu of closing the stock transfer books, the bylaws, or in the absence of an applicable bylaw, the board of directors, may fix in advance a date as the record date for any such determination of shareholders, the date in any case to be not more than sixty-five (65) days and, in case of a meeting of shareholders, not fewer than ten (10) days prior to the date on which the particular action, requiring such determination of shareholders, is to be taken.

(c) If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders or shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring the dividend is adopted, as the case may be, shall be the record date for the determination of shareholders.

(d) When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, the determination shall apply to any adjournment thereof.



§ 4-26-703 - Shareholders' meetings -- Notice -- Special meetings.

(a) (1) Written or printed notice stating the place, day, and hour of the meeting, and, in case of a special meeting, the purpose for which the meeting is called shall be delivered not less than sixty (60) nor more than seventy-five (75) days before the date of the meeting if a proposal to increase the authorized capital stock or bond indebtedness is to be submitted, and in all other cases not less than ten (10) nor more than fifty (50) days before the date of the meeting, either personally or by mail, by or at the direction of the president, the secretary, or any officer designated for that purpose in the bylaws or by the board of directors, or by the shareholder calling the meeting, to each shareholder of record entitled to vote at the meeting.

(2) If mailed, the notice shall be deemed to be delivered when deposited in the United States mail addressed to the shareholder at his address as it appears on the books of the corporation, with postage prepaid.

(b) If a proposal to increase authorized capital stock or bond indebtedness; or to dissolve or merge or consolidate; or to sell, lease, exchange, or otherwise dispose of all or substantially all of the corporate assets other than in the regular course of business; or to alter the capital structure; or to amend the articles of incorporation; or to effect any other fundamental change is to be submitted at an annual meeting of the shareholders, the annual meeting shall be deemed for that purpose a special meeting; and notice based upon a proper call shall be given accordingly.



§ 4-26-704 - Shareholders' meetings -- List of shareholders entitled to vote.

(a) (1) The officer or agent having charge of the stock transfer books for shares of a corporation shall make, at least ten (10) days before each meeting of shareholders, a complete list of the shareholders entitled to vote at that meeting or any adjournment thereof, arranged in alphabetical order, with the address of and the number of shares held by each.

(2) This list, for a period of ten (10) days prior to such meeting, shall be kept on file at the registered office of the corporation or at its principal place of business in this state and shall be subject to inspection by any shareholder at any time during usual business hours.

(3) This list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting.

(4) The original stock transfer books shall be prima facie evidence as to who are the shareholders entitled to examine the list or transfer books or to vote at any meeting of shareholders.

(b) Failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting.

(c) An officer or agent having charge of the stock transfer books who shall fail to prepare the list of shareholders, or keep it on file for a period of ten (10) days, or produce and keep it open for inspection at the meeting, as provided in this section, shall be liable to any shareholder suffering damage on account of such failure to the extent of such damage.



§ 4-26-705 - Shareholders' meetings -- Quorum -- Adjournment.

(a) (1) Unless otherwise provided in the articles of incorporation, a majority of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders, but in no event shall a quorum consist of less than one-third (1/3) of the shares entitled to vote at the meeting.

(2) If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders, unless the vote of a greater number or voting by classes is required by this chapter or the articles of incorporation or bylaws.

(b) (1) (A) In the absence of a quorum at the opening of any meeting of the shareholders, the meeting may be adjourned by the vote of a majority of the shares entitled to vote at the meeting which are represented at the meeting by the holders thereof in person or by proxy.

(B) Any adjourned meeting may be readjourned in like manner.

(2) (A) When any one (1) adjournment is for thirty (30) days or more, a fifteen-day notice of the adjourned meeting shall be given by mailing as provided in § 4-26-703.

(B) When any one (1) adjournment is for less than thirty (30) days, it is not necessary, unless the bylaws provide otherwise, to give notice of the time and place of the adjourned meeting or of the business to be transacted there other than by announcement at the meeting at which the adjournment is taken.



§ 4-26-706 - Voting trusts.

(a) Any number of shareholders of a corporation may create a voting trust for the purpose of conferring upon a trustee or trustees the right to vote or otherwise represent their shares, for a period of not to exceed ten (10) years, by entering into a written voting trust agreement specifying the terms and conditions of the voting trust, by depositing a counterpart of the agreement with the corporation at its registered office, and by transferring their shares to the trustee or trustees for the purposes of the agreement.

(b) The counterpart of the voting trust agreement so deposited with the corporation shall be subject to the same right of examination by a shareholder of the corporation, in person or by agent or attorney, as are the books and records of the corporation and shall be subject to examination by any holder of a beneficial interest in the voting trust, either in person or by agent or attorney, at any reasonable time for any proper purpose.



§ 4-26-707 - Class voting.

(a) In each instance where, under § 4-26-302(a)(4), § 4-26-303, § 4-26-611(e), § 4-26-705(a)(2), § 4-26-903(a)(3)(B), § 4-26-1007(e) and (f), or § 4-26-1101, a provision is made for the class voting of stock, thus requiring the votes of a certain percentage of each separate class of shares to authorize some specific corporate action, each class of shares to which a requirement of class voting is applicable shall be bound by the votes which are cast in person or by proxy of at least two-thirds (2/3) of those members of such class who are present in person or represented at the meeting by proxy if due and timely notice of the meeting has been given to all members of said class and at least fifty percent (50%) of the shares embraced in the class are present in person or by proxy.

(b) The certificate to articles of amendment under § 4-26-304, articles of merger or consolidation under § 4-26-1009, and articles of dissolution under § 4-26-1102 shall, in all situations to which this section applies, be amended and adjusted to show the manner in which the requirements of this section were met in respect to class voting.

(c) This section shall apply only to corporations having five hundred (500) or more shareholders.



§ 4-26-708 - Voting of shares -- Consent to corporate action.

(a) Each outstanding share, regardless of class, shall be entitled to one (1) vote on each matter submitted to a vote at a meeting of the shareholders, except to the extent that the voting rights of the shares of any class are limited or denied by the articles of incorporation as permitted by this chapter.

(b) Neither treasury shares nor shares of its own stock held by a corporation in a fiduciary capacity nor shares held by another corporation, if a majority of the shares entitled to vote for the election of directors of such other corporation is held by the corporation, shall be voted at any meeting or counted in determining the total number of outstanding shares at any given time.

(c) A shareholder may vote either in person or by proxy executed in writing by the shareholder or by his duly authorized attorney-in-fact. No proxy shall be valid after eleven (11) months from the date of its execution unless otherwise provided in the proxy. A proxy is not revoked by the death or incapacity of the maker unless, before the vote is counted or the authority is exercised, written notice of the death or incapacity is given to the corporation.

(d) At each election for directors every shareholder entitled to vote at the election shall have the right to vote, in person or by proxy, the number of shares owned by him for as many persons as there are directors to be elected and for whose election he has a right to vote, or to cumulate his votes by giving one (1) candidate as many votes as the number of such directors multiplied by the number of his shares shall equal, or by distributing the votes on the same principle among any number of such candidates.

(e) Shares standing in the name of another corporation, domestic or foreign, may be voted by the president or a vice president of the other corporation or by such other officer, agent, or proxy as the bylaws of the other corporation may prescribe or as the board of directors of the other corporation may determine.

(f) (1) Unless the bylaws provide to the contrary, shares held by an administrator, executor, guardian, or curator may be voted by him without a transfer of such shares on the books of the corporation into his name.

(2) No trustee shall be entitled to vote shares held by him without a transfer of the shares on the books of the corporation into his name as trustee.

(g) Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under the control of a receiver may be voted by the receiver without the transfer thereof on the books of the corporation into his name as receiver if authority to do so is contained in an appropriate order of the court by which such receiver was appointed.

(h) A shareholder whose shares are pledged shall be entitled to vote the shares until the shares have been transferred on the books of the corporation into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.

(i) Except to the extent that the same may be prohibited by the terms of a controlling will or inter vivos trust instrument, and also, in the case of foreign fiduciaries, by the applicable laws of the foreign jurisdiction, trustees, whether they are under testamentary or inter vivos trusts, executors, administrators, guardians, and curators, shall have the following proxy and voting privileges in respect to the fiduciary shares:

(1) Each such fiduciary may vote in person or by his general or limited proxy; and in the case of joint fiduciaries, each of them may execute a separate proxy, or all or any two (2) or more of them may unite in a joint proxy;

(2) Concerning joint fiduciaries:

(A) If one (1) only of the joint fiduciaries is present or represented at the meeting, his vote cast in person or by his proxy binds all;

(B) If more than one (1) is present or represented by proxy at the meeting, whether the number present or represented be all or less than the total number of the joint fiduciaries, the vote, in person or by proxy, of a majority of those present or represented binds all of the joint fiduciaries;

(C) In the situation mentioned in subdivision (i)(2)(B), if those present or represented are evenly opposed as to the method of voting the fiduciary shares, each fiduciary so present or represented acting in person or by proxy may vote a number of the fiduciary shares determined by dividing the total number by the number of joint fiduciaries present or represented at the meeting.

(j) The voting and proxy rights of a custodian under the Arkansas Uniform Gifts to Minors Act, Acts 1967, No. 250 [repealed] shall be controlled by the provisions of that act.

(k) In respect to shares held by tenants in common, joint tenants, or tenants by the entirety:

(1) If less than the entire number of cotenants be present at the meeting, in person or by proxy, the cotenant thus attending or represented at the meeting, provided they act unanimously if more than one (1), may vote in person or by proxy all shares held in cotenancy.

(2) If the votes of all cotenants present at the meeting in person or by proxy, whether they are all of the cotenants or less than all, are not cast unanimously, each cotenant present or his proxy shall vote a number of votes determined by dividing the number of shares held in cotenancy by the number of cotenants unless in the case of a tenancy in common, written evidence is produced which shows that the shares are owned in different proportions.

(l) The right of every shareholder, whether a sole owner, cotenant, fiduciary, or cofiduciary, to consent to corporate action shall be coextensive with his right to vote.

(m) On and after the date on which written notice of redemption of redeemable shares has been mailed to the holders and a sum sufficient to redeem such shares has been deposited with a bank or trust company with irrevocable instructions and authority to pay the redemption price to the holders upon surrender of certificates therefor, the shares shall not be entitled to vote on any matter and shall not be deemed to be outstanding shares.



§ 4-26-709 - Greater voting requirements.

Whenever, with respect to any action to be taken by the shareholders of a corporation, the articles of incorporation require the vote or concurrence of the holders of a greater proportion of the shares, or of any class or series thereof, than required by this chapter with respect to such action, the provisions of the articles of incorporation shall control.



§ 4-26-710 - Action by shareholders without a meeting.

(a) Any action required by this chapter to be taken at a meeting of the shareholders of a corporation or any action which may be taken at a meeting of the shareholders may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all of the shareholders entitled to vote with respect to the subject matter thereof.

(b) The consent shall have the same force and effect as a unanimous vote of shareholders and may be stated as such in any articles or document filed with the Secretary of State under this chapter.



§ 4-26-711 - Preemptive rights.

(a) The term "preemptive rights", as used in this chapter, shall refer to the right, exercisable under the circumstances hereinafter set out, to purchase the shares or securities of a corporation.

(b) The term "voting rights", as used in this section, shall mean the right, not dependent on the happening of an event specified in the articles of incorporation which would affect the voting rights of any class of stock, to vote for the election of one (1) or more directors.

(c) (1) Unless otherwise provided in the articles of incorporation, the holders of the shares of any class, other than shares which are limited as to dividends and liquidation rights, in this section referred to as "such holders," shall have the right, during a reasonable time and on reasonable terms to be fixed by the directors, to purchase the shares or securities so offered in proportion to their then-respective holdings at a lawful price substantially no less favorable than the price at which such shares or securities are to be offered to others; upon the offering for sale for cash of:

(A) Any shares that are either treasury shares or shares authorized to be issued of the same class as those held by such holders; or

(B) Any shares that are either treasury shares or shares authorized to be issued, whether or not of the same class as those held by such holders, having voting rights or dividend rights which would adversely affect the voting rights or dividend rights of such holders; or

(C) Any shares that are either treasury shares or shares authorized to be issued, notes, debentures, bonds, or other securities convertible into, or carrying options or warrants to purchase, shares coming within the description set out in subdivision (c)(1)(A) or (B) of this section.

(2) However, unless otherwise provided in the articles of incorporation, there shall be no preemptive right to purchase:

(A) Shares or other securities which are part of the shares or securities of the corporation authorized in the original articles of incorporation and are issued, sold, or optioned within two (2) years from the date of filing of the articles of incorporation; or

(B) Shares or other securities to be issued for considerations other than money; or

(C) Shares issued or to be issued to satisfy conversion rights or option rights theretofore lawfully granted by the corporation.

(d) (1) The board of directors shall cause to be mailed by first class mail, which need not be registered or certified, to each shareholder of record entitled to purchase shares or securities in accordance with this section, a notice directed to him at his address as shown on the books of the corporation, setting forth the time within which and the terms and conditions under which the shareholder may purchase the shares or securities and also the apportionment made of the right to purchase among the shareholders entitled to preemptive rights.

(2) The notice shall be mailed at least ten (10) days, or such longer period as may be prescribed by the board, prior to the expiration of the period during which the shareholder shall have the right to purchase.

(3) All shareholders entitled to preemptive rights to whom notice shall have been mailed as aforesaid shall be deemed conclusively to have been given a reasonable time in which to exercise their preemptive rights; and upon the expiration of the time specified in the notice, the preemptive rights if not exercised shall expire.

(e) Shares or securities subject to preemptive rights may be released from the preemptive rights on the vote or written consent of the holders of two-thirds (2/3) of the shares to which such rights attach. However, if shares or securities so released are not sold in one (1) year from the date of the release, the preemptive rights shall be reinstated.



§ 4-26-712 - Shares without preemptive rights -- Corporate powers and limitations.

(a) In respect to shares or securities which are not subject to or which have been released from preemptive rights, or in respect to which preemptive rights have expired, and subject to subsection (b):

(1) The board of directors may grant options to subscribe for, or to purchase, such shares or securities; and it may fix the terms and consideration of such optional rights and of the purchase to be made thereunder. The optional rights may be evidenced in such form as the board may prescribe and may be made transferable.

(2) The board of directors, without the granting of options, may authorize the sale and issuance of the shares or securities; and the board may select the purchasers and fix the terms and consideration for the sale and issuance of the shares and securities.

(b) (1) A corporation shall not issue or sell to any one (1) or more of its directors, officers, or employees or to any one (1) or more of the directors, officers, or employees of a subsidiary corporation any of its treasury or authorized shares which carry voting rights, as defined in § 4-26-711(b), or options to purchase shares, or securities convertible into or carrying options to purchase shares, unless such action, including the terms and consideration of the proposed issuance and sale, shall first be approved by the vote or written consent of the holders of at least a majority of the shares of the corporation which carry such voting rights.

(2) However, no corporation which is required by the laws of the United States to register with and file periodic reports with the United States Securities and Exchange Commission shall be subject to the provisions of this subsection.



§ 4-26-713 - Right to dissent no bar to other legal actions.

The fact that a shareholder may have, under this chapter, a potential right of dissent and appraisal in respect to any corporate action will not impair his right to challenge the legality of the corporate action and sue to enjoin the action or enforce any other legal remedy in connection therewith, provided the shareholder is guilty of no laches and acts with great promptitude before the rights of third parties have intervened.



§ 4-26-714 - Shareholders' actions.

(a) No action shall be brought in this state by a shareholder in the right of a domestic corporation unless the plaintiff was a holder of shares or of voting trust certificates at the time of the transaction of which he complains, or his shares or voting trust certificates thereafter devolved upon him by operation of law from a person who was a holder at that time.

(b) In any action hereafter instituted in the right of any domestic corporation by the holder of shares of the corporation or of voting trust certificates therefor, the court having jurisdiction, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff to pay to the parties named as defendant the reasonable expenses, including fees of attorneys, incurred by them in the defense of such action.

(c) (1) In any action instituted in the right of a domestic corporation by the holders of less than five percent (5%) of the outstanding shares of any class of the corporation or of voting trust certificates therefor, unless the shares or voting trust certificates so held have a market value in excess of twenty-five thousand dollars ($25,000), the corporation in whose right the action is brought or any defendant may move the court for an order, upon notice and hearing, requiring plaintiff to furnish security as provided in this section.

(2) The motion may be based upon one (1) or more of the following grounds:

(A) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the corporation or its security holders.

(B) That the moving party, if other than the corporation, did not participate in the transaction complained of in any capacity.

(3) At the hearing upon the motion, the court shall consider such evidence, written or oral, by witnesses or affidavit, as may be material to the grounds upon which the motion is based, or to a determination of the probable reasonable expenses, including attorneys' fees, of the corporation and the moving party which will be incurred in the defense of the action.

(4) If the court determines, after hearing the evidence adduced by the parties at the hearing, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the nature and amount of security to be furnished by the plaintiff for reasonable expenses, including attorneys' fees, which may be incurred by the moving party and the corporation in connection with such action, including, but without limiting, the foregoing expenses for which the corporation may become liable pursuant to § 4-26-814.

(5) A determination by the court that security either shall or shall not be furnished or shall be furnished as to one (1) or more defendants and not as to others shall not be deemed a determination of any one (1) or more issues in the action or of the merits thereof.

(6) The corporation and the moving party may have recourse to the security in such amount as the court shall determine upon the termination of the action.

(7) The amount of security may from time to time be increased or decreased in the discretion of the court upon showing that the security provided has or may become inadequate or is excessive.

(8) If the court makes a determination that security shall be furnished by the plaintiff for the benefit of any one (1) or more defendants, the action shall be dismissed as to such defendant unless the security required by the court shall have been furnished within such reasonable time as may be fixed by the court.

(9) If any such motion is filed, no pleadings need be filed by the corporation or any other defendant, and the prosecution of the action shall be stayed until ten (10) days after the motion shall have been disposed of.

(d) A suit filed by a shareholder in the right of a domestic corporation may not be dismissed or compromised without the approval of the court.



§ 4-26-715 - Books and records -- Examination.

(a) Each corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its shareholders and board of directors and shall keep at its registered office or principal place of business in this state, or at the office of its transfer agent or registrar in this state, a record of its shareholders, giving the names and addresses of all shareholders and the number and class of the shares held by each.

(b) Any person who shall have been a shareholder of record for at least six (6) months immediately preceding his demand, upon written demand stating the purpose thereof, shall have the right to examine, in person or by agent or attorney, at any reasonable time, for any proper purpose, its books and records of account, minutes, and record of shareholders and to make extracts therefrom.

(c) (1) Upon refusal by the corporation or by an officer or agent of the corporation to permit an inspection of the corporation's books, records of account, minutes, or record of shareholders, the person making demand for inspection may file a civil action in the circuit court of the county in which the corporation maintains either its principal place of business or its registered office for the purpose of securing an order of the court directing the corporation, its officers, and agents to permit the requested inspection.

(2) The proceeding shall be advanced upon the docket of the court; and the court shall hear the parties summarily, by affidavit or otherwise.

(3) If the applicant establishes that he is qualified and entitled to the inspection, the court shall grant an order permitting the inspection, subject to any limitations which the court may prescribe; and the court may grant such other relief as to the court may seem just and proper.

(4) The court may deny or restrict inspection if it finds that the shareholder has improperly used information secured through any prior examination of the books and records of accounts or minutes or record of shareholders of the corporation or of any other corporation, or that he was not acting in good faith or for a proper purpose in making his demand.

(d) Upon the written request of any shareholder of a corporation, the corporation shall mail to the shareholder its most recent financial statements showing in reasonable detail its assets and liabilities and the results of its operations.



§ 4-26-716 - Liability of subscribers and shareholders.

(a) A holder of or subscriber to shares of a corporation shall be under no obligation to the corporation or its creditors with respect to the shares other than the obligation to pay to the corporation the full consideration fixed as provided by law for which those shares were issued or to be issued.

(b) (1) Every original holder of watered shares or of shares not fully paid as agreed shall continue liable thereon to the corporation notwithstanding any transfer of the shares.

(2) A transferee of the shares shall not be liable thereon if he acquired them in good faith without knowledge or notice that they were watered shares or shares not fully paid as agreed or if he acquired them from a transferor similarly free from liability. The burden of proof that the transferee did not so acquire the shares shall be upon the adverse party.

(c) An executor, administrator, conservator, guardian, trustee, assignee for the benefit of creditors, or receiver shall not be personally liable to the corporation as a holder of or subscriber to shares of a corporation, but the estate and funds in his hands shall be so liable.

(d) No pledgee or other holder of shares as collateral security shall be personally liable as a shareholder.






Subchapter 8 - -- Directors and Officers

§ 4-26-801 - Board of directors generally.

(a) All corporate powers shall be exercised by or under the authority of, and the business and affairs of a corporation shall be managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation.

(b) Directors need not be residents of this state or shareholders of the corporation unless the articles of incorporation or bylaws so require. The articles of incorporation or bylaws may prescribe other qualifications for directors.

(c) The board of directors shall have authority to fix the compensation of directors unless otherwise provided in the articles of incorporation.

(d) Directors may not vote by proxy.



§ 4-26-802 - Number, election, and term of directors.

(a) The number of directors of a corporation shall be not less than three (3) except that in cases where all the shares of a corporation are owned of record by either one (1) or two (2) shareholders, the number of directors may be one (1) or two (2) but not less than the number of shareholders. Subject to this limitation, the number of directors shall be fixed by the bylaws except as to the number constituting the initial board of directors, which number shall be fixed by the articles of incorporation.

(b) The number of directors may be increased or decreased from time to time by amendment to the bylaws, but no decrease shall have the effect of shortening the term of any incumbent director.

(c) In the absence of a bylaw fixing the number of directors, the number shall be the same as the number stated in the articles of incorporation.

(d) The number of directors who will constitute the initial board shall be stated in the articles of incorporation; and the members of the first board shall hold office until the first annual meeting of shareholders and until their successors shall have been elected and qualified.

(e) At the first annual meeting of shareholders and at each annual meeting thereafter, the shareholders shall elect directors to hold office until the next succeeding annual meeting.

(f) Each director shall hold office for the term for which he is elected and until his successor shall have been elected and qualified.



§ 4-26-803 - Vacancies.

(a) (1) A vacancy on the board of directors shall exist when a director dies or resigns or when he is removed by the shareholders or by virtue of newly created directorship resulting from any increase in the authorized number of directors.

(2) Any vacancy, other than a vacancy occurring through shareholders' action in removing a director, occurring in the board of directors may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board, unless it is otherwise provided in the articles of incorporation or bylaws, and the directors so chosen shall hold office until the next annual election and until their successors are duly elected and qualified, unless sooner displaced.

(b) If by reason of death, resignation, or other cause, a corporation should at any time have no directors in office, then any shareholder or the executor or administrator of a deceased shareholder may call a special meeting of shareholders and, over his own signature, give notice of the meeting according to § 4-26-703.



§ 4-26-804 - Removal of directors.

(a) (1) At a shareholders' meeting called expressly for that purpose, directors may be removed in the manner provided in this section.

(2) The entire board of directors or any one (1) or more of the directors may be removed, with or without cause, by a vote of the holders of a majority of the shares then entitled to vote at an election of directors.

(3) If less than the entire board is to be removed, no one of the directors may be removed if the votes cast against his removal would be sufficient to elect him if then cumulatively voted at an election of the entire board of directors.

(b) Whenever the holders of the shares of any class are entitled to elect one (1) or more directors by the provisions of the articles of incorporation, the provisions of this section shall apply, in respect to the removal of a director or directors so elected, to the vote of the holders of the outstanding shares of that class and not to the vote of the outstanding shares as a whole.

(c) When a director shall be removed, the resulting vacancy shall be filled by the shareholders and may be filled at the same shareholders' meeting at which the vacancy is created or at a subsequent meeting.



§ 4-26-805 - Directors' meetings.

(a) Meetings of the board of directors, regular or special, may be held either within or without this state.

(b) (1) Regular meetings of the board of directors may be held with or without notice as prescribed in the bylaws.

(2) Special meetings of the board of directors shall be held upon such notice as is prescribed in the bylaws; but such notice may be waived as provided in § 4-26-105.

(3) Neither the business to be transacted at nor the purpose of any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of the meeting unless required by the bylaws.



§ 4-26-806 - Quorum of directors.

A majority of the number of directors fixed by the bylaws, or in the absence of a bylaw fixing the number of directors then of the number stated in the articles of incorporation, shall constitute a quorum for the transaction of business unless a greater number is required by the articles of incorporation or the bylaws.



§ 4-26-807 - Action of board with or without meeting.

(a) The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the act of a greater number is required by the articles of incorporation or the bylaws.

(b) Where the articles of incorporation or bylaws expressly permit such procedure, an action taken by a majority of the directors without a meeting in respect to any corporate matter is nevertheless a valid board action if either before or after the action is taken, all members of the board sign and file with the secretary for inclusion in the corporate minute book a memorandum showing the nature of the action taken, showing that each member of the board consented to the board acting informally in respect to the matter, and showing the names of the directors who approved the action taken and the names of those who opposed it.



§ 4-26-808 - Executive committee.

(a) The articles of incorporation or bylaws may provide for the creation, by the board of directors from its membership, of an executive committee, to consist of not less than three (3) directors. To the extent specified by the board of directors or in the articles of incorporation or bylaws, the executive committee may exercise the authority of the board of directors under § 4-26-801. The executive committee may not, however:

(1) Authorize distributions;

(2) Approve or propose to shareholders any action that this chapter requires to be approved by shareholders;

(3) Fill vacancies on the board of directors or on any of its committees;

(4) Amend the articles of incorporation;

(5) Adopt, amend, or repeal bylaws;

(6) Approve a plan of merger not requiring shareholder approval;

(7) Authorize or approve the reacquisition of shares, except according to a formula or method prescribed by the board of directors; or

(8) Authorize or approve the issuance, sale, or contract for sale of shares or determine the designation and relative rights, preferences, and limitations of a class or series of shares. However, the board of directors may authorize a committee or a senior executive officer of the corporation to do so within the limits specifically prescribed by the board of directors.

(b) The executive committee shall serve at the pleasure of the board of directors and shall act only in the intervals between the meetings of the board of directors and shall be subject to the control and direction of the board.

(c) Unless otherwise provided in the articles of incorporation or bylaws, the executive committee may act by a majority of its members at a meeting or informally without a meeting provided all members sign a writing reflecting such informal action.

(d) An act or authorization of an act by the executive committee with the authority lawfully delegated to it shall be as effective for all purposes as the act or authorization of the directors; however, the designation of the committee and the delegation thereto of authority shall not operate to relieve the board of directors, or any member thereof, of any responsibility imposed upon it or him by law.



§ 4-26-809 - Bylaws.

(a) (1) The initial bylaws of a corporation shall be adopted by its board of directors.

(2) The power to alter, amend, or repeal the bylaws or adopt new bylaws shall be vested in the board of directors except to the extent such power is reserved to the shareholders by the articles of incorporation.

(3) The bylaws may contain any provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.

(b) The adoption, amendment, or repeal of a bylaw by the board of directors shall require the affirmative vote of a majority of the authorized membership of the board; and any such action taken by the shareholders under authority reserved in the articles shall require the affirmative vote of the holders of a majority of the shares having voting rights as defined in § 4-26-711(b) and also the affirmative vote of the holders of a majority of the shares of any other class which may be substantially adversely affected by such action.



§ 4-26-810 - Emergency bylaws -- Operations during emergency.

(a) The board of directors of any corporation may adopt emergency bylaws, subject to repeal or change by action of the shareholders, which shall, notwithstanding any different provision elsewhere in this chapter or in the articles of incorporation or bylaws, be operative during any emergency resulting from an attack on the United States or on a locality in which the corporation conducts its business or customarily holds meetings of its board of directors or its shareholders, or during any nuclear or atomic disaster, or during the existence of any catastrophe, or other similar emergency condition, as a result of which a quorum of the board of directors or a standing committee cannot readily be convened for action.

(b) The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including without limitation provisions that:

(1) A meeting of the board of directors or a committee may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(2) The director or directors in attendance at the meeting or any greater number fixed by the emergency bylaws shall constitute a quorum; and

(3) The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order of priority and subject to such conditions and for such period of time not longer than reasonably necessary after the termination of the emergency as may be provided in the emergency bylaws or in the resolution approving the list, to the extent required to provide a quorum at any meeting of the board of directors, shall be deemed directors for that meeting.

(c) The board of directors, either before or during any emergency, may provide and from time to time modify lines of succession in the event that during the emergency any or all officers or agents of the corporation shall, for any reason, be rendered incapable of discharging their duties.

(d) The board of directors, either before or during any emergency, may, effective in the emergency, change the head office or designate several alternative head offices or regional offices, or authorize the officers to do so.

(e) No officer, director, or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct.

(f) To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency, and upon its termination, the emergency bylaws shall cease to be operative.

(g) Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during an emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publications or radio.

(h) To the extent required to constitute a quorum at any meeting of the board of directors during such an emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.



§ 4-26-811 - Liability of directors.

(a) In addition to any other liabilities imposed by law upon directors of a corporation:

(1) Directors of a corporation who vote for or assent to the declaration of any dividend or other distribution of the assets of a corporation to its shareholders contrary to the provisions of this chapter or contrary to any restrictions contained in the articles of incorporation shall be jointly and severally liable to the corporation for the amount of the dividend which is paid or the value of the assets which are distributed in excess of the amount of the dividend or distribution which could have been paid or distributed without a violation of the provisions of this chapter or the restrictions in the articles of incorporation;

(2) Directors of a corporation who vote for or assent to the purchase of its own shares contrary to the provisions of this chapter shall be jointly and severally liable to the corporation for the amount of consideration paid for the shares which is in excess of the maximum amount which could have been paid without a violation of the provisions of this chapter;

(3) The directors of a corporation who vote for or assent to any distribution of assets of a corporation to its shareholders during the liquidation of the corporation without the payment and discharge of, or making adequate provision for, all known debts, obligations, and liabilities of the corporation shall be jointly and severally liable to the corporation for the value of the assets which are distributed, to the extent that the debts, obligations, and liabilities of the corporation are not thereafter paid and discharged;

(4) The directors of a corporation who vote for or assent to the making of a loan secured by shares of the corporation shall be jointly and severally liable to the corporation for the amount of such loan until the repayment thereof;

(5) If a corporation commences business before it has received three hundred dollars ($300) as consideration for the issuance of shares, the directors who assent thereto shall be jointly and severally liable to the corporation for such part of three hundred dollars ($300) as shall not have been received before commencing business, but this liability shall be terminated when the corporation has actually received three hundred dollars ($300) as consideration for the issuance of shares.

(b) (1) A director of a corporation who is present at a meeting of its board of directors at which action on any corporate matter is taken shall be presumed to have assented to the action taken unless his dissent is entered in the minutes of the meeting or unless he files his written dissent to the action with the person acting as the secretary of the meeting before the adjournment thereof or forwards the dissent by registered or certified mail to the secretary of the corporation immediately after the adjournment of the meeting.

(2) The right to dissent shall not apply to a director who voted in favor of the action.

(c) A director shall not be liable under subdivision (a)(1), (2), or (3) if he relied and acted in good faith upon financial statements of the corporation represented to him to be correct by the president or the officer of the corporation having charge of its books of account, or stated in a written report by an independent public or certified public accountant or firm of such accountants fairly to reflect the financial condition of the corporation, nor shall he be so liable if in good faith in determining the amount available for any dividend or distribution he considered the assets to be of their book value.

(d) Any director against whom a claim shall be asserted under or pursuant to this section for the payment of a dividend or other distribution of assets of a corporation and who shall be held liable thereon shall be entitled to contribution from the shareholders who accepted or received any such dividend or assets, knowing the dividend or distribution to have been made in violation of this section, in proportion to the amounts received by them respectively.

(e) Any director against whom a claim shall be asserted under or pursuant to this section shall be entitled to contribution from the other directors who voted for or assented to the action upon which the claim is asserted.



§ 4-26-812 - Officers.

(a) (1) The officers of a corporation shall consist of a president, one (1) or more vice presidents as may be prescribed by the bylaws, a secretary, and a treasurer, each of whom shall be elected by the board of directors at such time and in such manner as may be prescribed by the bylaws.

(2) Other officers and assistant officers and agents as may be deemed necessary may be elected or appointed by the board of directors or chosen in such other manner as may be prescribed by the bylaws.

(3) Any two (2) or more offices may be held by the same person, except the offices of president and secretary; provided, however, in the case of a one-shareholder corporation or where all of the voting stock of a corporation shall be owned by only one (1) stockholder any two (2) or more offices may be held by the same person.

(b) All officers and agents of the corporation, as between themselves and the corporation, shall have such authority and perform such duties in the management of the corporation as may be provided in the bylaws, or as may be determined by resolution of the board of directors not inconsistent with the bylaws.



§ 4-26-813 - Removal of officers.

Any officer or agent may be removed by the board of directors whenever in its judgment the best interests of the corporation will be served thereby, but removal shall be without prejudice to the contract rights, if any, of the person so removed. Election or appointment of an officer or agent shall not of itself create contract rights.



§ 4-26-814 - Indemnification of officers, directors, employees, and agents.

(a) (1) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed actions, suit, or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation by reason of the fact that he is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with the action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful.

(2) The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against expenses, including attorneys' fees, actually and reasonably incurred by him in connection with the defense or settlement of the action or suit if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation. However, no indemnification shall be made in respect of any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless, and only to the extent that, the court in which the action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses which such court shall deem proper.

(c) To the extent that a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections (a) or (b) of this section or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith.

(d) Any indemnification under subsections (a) or (b) of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because he has met the applicable standards of conduct set forth in subsections (a) or (b) of this section. The determination shall be made by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action, suit, or proceeding, or, if such a quorum is not obtainable, or even if obtainable, a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, or by the shareholders.

(e) Expenses, including attorneys' fees, incurred in defending a civil or criminal action, suit, or proceeding may be paid by the corporation in advance of the final disposition of the action, suit, or proceeding as authorized in the manner provided in subsection (d) of this section upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay that amount unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized in this section.

(f) The indemnification provided by this section shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any bylaw, agreement, vote of shareholders, or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding office, and shall continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of such a person.

(g) A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against him and incurred by him in any capacity or arising out of his status as such, whether or not the corporation would have the power to indemnify him against liability under the provisions of this section.

(h) The powers and duties of a corporation to indemnify any person under this section shall apply with equal force whether an action, suit, or proceeding is threatened or commenced in this state or outside this state.

(i) This section shall apply to any action, suit, or proceeding threatened or commenced prior to February 12, 1973, which had not been finally disposed of prior to February 12, 1973, and also shall apply to any action, suit, or proceeding threatened or commenced after February 12, 1973, but which is based in whole or in part on actions that occurred prior to February 12, 1973.






Subchapter 9 - -- Mortgage, Sale, Etc., of Assets

§ 4-26-901 - Corporate indebtedness -- Mortgage of assets authorized.

In authorizing the procurement of corporate loans, the creation of obligations under which the corporation is to be primarily or secondarily liable; the issuance of corporate notes, bonds, and other obligations; and the mortgage and pledge of all or any part of the corporate assets, including after-acquired property, as security for any obligation so incurred, the board of directors shall not be required to procure any consent from or authorization by the shareholders except in the instance of the increase of bonded indebtedness of the corporation. Where the bonded indebtedness is increased within the meaning of Arkansas Constitution, Article 12, § 8, shareholders' authorization of both the creation of the additional indebtedness and the lien securing the same shall be required in conformity with the constitutional provision.



§ 4-26-902 - Sale, lease, or exchange of assets in regular course of business.

The sale, lease, or exchange of all or substantially all the property and assets of a corporation, when made in the usual and regular course of the business of the corporation, may be made upon such terms and conditions and for such considerations, which may consist in whole or in part of money or real or personal property including shares of any other domestic or foreign corporation, as shall be authorized by its board of directors. In this case, no authorization or consent of the shareholders shall be required.



§ 4-26-903 - Sale, lease, or exchange of assets other than in regular course of business.

(a) A sale, lease, or exchange of all or substantially all the property and assets, with or without the good will, of a corporation, if not made in the usual and regular course of its business, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or real or personal property including shares of any other domestic or foreign corporation as may be authorized in the following manner:

(1) The board of directors shall adopt a resolution recommending the sale, lease, or exchange and directing the submission of the sale, lease, or exchange to a vote at a meeting of shareholders which may be either an annual or a special meeting;

(2) Written or printed notice shall be given to each shareholder of record within the time and in the manner provided in this chapter for the giving of notice of special meetings of shareholders, and whether the meeting is an annual or a special meeting, the notice shall state that the purpose or one (1) of the purposes of the meeting is to consider the proposed sale, lease, or exchange;

(3) (A) At the meeting the shareholders may authorize the sale, lease, or exchange and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation. Each outstanding share of the corporation shall be entitled to vote thereon, whether or not entitled to vote by the provisions of the articles of incorporation.

(B) The authorization shall require the affirmative vote of the holders of at least two-thirds (2/3) of the outstanding shares of the corporation unless any class of shares is entitled to vote as a class, in which event this authorization shall require the affirmative vote of the holders of at least two-thirds (2/3) of the outstanding shares of each class of shares entitled to vote as a class and of the total outstanding shares.

(b) After the authorization by a vote of shareholders, the board of directors nevertheless, in its discretion, may abandon the sale, lease, or exchange of assets subject to the rights of third parties under any contracts relating thereto, without further action or approval by shareholders.



§ 4-26-904 - Sale or exchange of assets -- Rights of dissenting shareholders.

(a) In the event that a sale or exchange prior to dissolution of all or substantially all of the property and assets of a corporation otherwise than in the usual and regular course of its business is authorized by a vote of the shareholders of the corporation, any shareholder who shall have filed with the corporation a written objection thereto, prior to or at the meeting of shareholders at which the sale or exchange is authorized, and who shall not have voted in favor thereof may, within ten (10) days after the date on which the vote was taken, make written demand on the corporation for the payment to him of the fair value of his shares as of the day prior to the date on which the vote was taken.

(b) If the sale or exchange is effected, the corporation shall pay to such shareholder upon surrender of his certificate or certificates representing such shares the fair value thereof.

(c) The demand shall state the number and class of the shares owned by any dissenting shareholder.

(d) Any shareholder failing to make demand within the ten-day period shall be bound by the terms of the sale or exchange.

(e) Within ten (10) days after the sale or exchange is effected, the corporation shall give notice to each dissenting shareholder who has made demand as herein provided for the payment of the fair value of his shares.

(f) (1) If within thirty (30) days after the date on which the sale or exchange was effected the value of the shares is agreed upon between the dissenting shareholder and the corporation, payment shall be made within ninety (90) days after the date on which the sale or exchange was effected upon the surrender of his certificate or certificates representing the shares. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in the shares or in the corporation.

(2) (A) If within such period of thirty (30) days the shareholder and the corporation do not so agree, then the dissenting shareholder, within sixty (60) days after the expiration of the thirty-day period, may file a petition in the circuit court of the county in which the registered office of the corporation is located asking for a finding and determination of the fair value of the shares and shall be entitled to judgment against the corporation for the amount of the fair value as of the day prior to the date on which the vote was taken approving the sale or exchange, together with interest thereon to the date of the judgment.

(B) The judgment shall be payable only upon and simultaneously with the surrender to the corporation of the certificate or certificates representing the shares.

(C) Upon payment of the judgment, the dissenting shareholder shall cease to have any interest in the shares or in the corporation.

(D) Unless the dissenting shareholder shall file a petition within the time herein limited, such shareholder and all persons claiming under him shall be bound by the terms of the sale or exchange.

(g) The right of a dissenting shareholder to be paid the fair value of his shares as provided herein shall cease if and when the corporation abandons the sale or exchange or the shareholders revoke the authority to make the sale or exchange.

(h) Shares acquired by the corporation pursuant to the payment of the agreed value thereof or to payment of the judgment entered therefor, as in this section provided, may be held and disposed of by the corporation as in the case of other treasury shares.






Subchapter 10 - -- Conversion and Merger

§ 4-26-1001 - Definitions.

As used in this subchapter:

(1) "Constituent corporation" means a constituent organization that is a corporation;

(2) "Constituent organization" means an organization that is party to a merger;

(3) "Converted organization" means the organization into which a converting organization converts under §§ 4-26-1002 -- 4-26-1005;

(4) "Converting corporation" means a converting organization that is a corporation;

(5) "Converting organization" means an organization that converts into another organization under § 4-26-1002;

(6) "Governing statute" of an organization means the statute that governs the organization's internal affairs;

(7) "In a record" means maintained or kept on file by the organization at an office of the organization or with the Secretary of State;

(8) (A) "Organization" means:

(i) A partnership, including a limited liability partnership;

(ii) A limited partnership, including a limited liability limited partnership;

(iii) A limited liability company;

(iv) A business trust;

(v) A corporation; or

(vi) Any other entity that has a governing statute.

(B) "Organization" includes a domestic or foreign organization whether or not the organization is organized for profit;

(9) "Organizational documents" means:

(A) For a domestic or foreign general partnership, its partnership agreement and, if applicable, statement of qualification;

(B) For a domestic or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(C) For a domestic or foreign limited liability company, its articles of organization and operating agreement or the comparable records provided for in its governing statute;

(D) For a business trust, its agreement of trust and declaration of trust;

(E) For a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and agreements among its shareholders that are authorized by its governing statute or the comparable records provided for in its governing statute; and

(F) For any other organization, the records that:

(i) Create the organization;

(ii) Determine the internal governance of the organization; and

(iii) Determine the relations among the organization's owners, members, and interested parties; and

(10) "Surviving organization" means an organization into which one (1) or more other organizations are merged.



§ 4-26-1002 - Conversion.

(a) An organization other than a corporation may convert to a corporation, and a corporation may convert to another organization under this section and §§ 4-26-1003 -- 4-26-1005 and a plan of conversion if the:

(1) Other organization's governing statute authorizes the conversion and is complied with; and

(2) Conversion is not prohibited by the law of the jurisdiction that enacted the governing statute.

(b) A plan of conversion must be in a record and must include the:

(1) Name and form of the organization before conversion;

(2) Name and form of the organization after conversion;

(3) Terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) Organizational documents of the converted organization.



§ 4-26-1003 - Action on plan of conversion by converting corporation.

(a) A plan of conversion may be approved if the:

(1) Board of directors recommends the plan of conversion to the shareholders, unless the board of directors:

(A) Determines that because of a conflict of interest or other special circumstances it should make no recommendation; and

(B) Communicates the basis for its determination at the time the plan of conversion is submitted to the shareholders; and

(2) Shareholders approve the plan by the affirmative vote of the holders of at least two-thirds (2/3) of the outstanding shares entitled to vote.

(b) The board of directors may condition its submission of the proposed conversion on any basis.

(c) (1) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting:

(A) Not less than twenty (20) days before the meeting; and

(B) In the manner provided in § 4-26-703 for giving notice of meetings of shareholders.

(2) The notice shall:

(A) State that a purpose of the meeting is to consider the plan of conversion; and

(B) Contain or be accompanied by a copy or summary of the plan.

(d) Unless this chapter, the articles of incorporation, or the board of directors acting under subsection (b) of this section require a greater vote or a vote by voting groups, the plan of conversion to be authorized must be approved by each voting group entitled to vote separately on the plan by at least two-thirds (2/3) of all the votes entitled to be cast on the plan by the voting group.

(e) Subject to any contractual rights, until a conversion is filed under § 4-26-1004, a converting corporation may amend the plan or abandon the planned conversion:

(1) As provided in the plan; and

(2) Except as prohibited by the plan, by the same consent required to approve the plan.



§ 4-26-1004 - Filings required for conversion -- Effective date.

(a) (1) After a plan of conversion is approved a converting corporation shall file articles of conversion with the Secretary of State.

(2) The articles of conversion shall include:

(A) A statement that the corporation has been converted into another organization;

(B) The name and form of the converted organization and the jurisdiction of its governing statute;

(C) The date the conversion is effective under the governing statute of the converted organization;

(D) A statement that the conversion was approved as required by this chapter;

(E) A statement that the conversion was approved as required by the governing statute of the converted organization;

(F) A statement confirming that the converted organization has filed a statement appointing an agent for service of process under § 4-20-112 if the converted organization is a foreign organization not authorized to transact business in this state; and

(G) (i) A copy of the plan of conversion; or

(ii) A statement that:

(a) Contains the address of an office of the organization where the plan of conversion is on file; and

(b) A copy of the plan of conversion will be furnished by the converting corporation on request and without cost to any shareholder of the converting corporation.

(b) (1) If the converting organization is not a converting corporation, the converting organization shall file articles of incorporation with the Secretary of State.

(2) The articles of incorporation shall include, in addition to the information required by § 4-26-202:

(A) A statement that the corporation was converted from another organization;

(B) The name and form of the converting organization and the jurisdiction of its governing statute; and

(C) A statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(c) A conversion becomes effective:

(1) If the converted organization is a corporation, when the articles of incorporation take effect; and

(2) If the converted organization is not a corporation, as provided by the governing statute of the converted organization.



§ 4-26-1005 - Effect of conversion.

(a) An organization that has been converted under this subchapter is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting organization remains vested in the converted organization;

(2) All debts, liabilities, and other obligations of the converting organization continue as obligations of the converted organization;

(3) An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) Except as otherwise agreed, the conversion does not dissolve a converting corporation under § 4-26-1101 et seq.

(c) (1) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting corporation if before the conversion the converting corporation was subject to suit in this state on the obligation.

(2) A converted organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the converted organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-26-1006 - Merger.

(a) A corporation may merge with one (1) or more other constituent organizations under this section and §§ 4-26-1007 through 4-26-1010 and a plan of merger if:

(1) The governing statute of each of the other organizations authorizes the merger;

(2) The merger is not prohibited by the law of a jurisdiction that enacted the governing statute; and

(3) Each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger shall be in a record and shall include:

(1) The name and form of each constituent organization;

(2) The name and form of the surviving organization;

(3) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration; and

(4) Any amendments to be made by the merger to the surviving organization's organizational documents.



§ 4-26-1007 - Action on plan of merger by constituent corporation.

(a) Except as provided in subsection (g) of this section and after adopting a plan of merger, the board of directors of each corporation which is a party to the merger shall submit the plan of merger for approval by its shareholders.

(b) A plan of merger may be approved if the:

(1) Board of directors recommends the plan of merger to the shareholders, unless the board of directors:

(A) Determines that because of a conflict of interest or other special circumstances it should make no recommendation; and

(B) Communicates the basis for its determination at the time the plan of merger is submitted to the shareholders; and

(2) Shareholders entitled to vote approve the plan.

(c) The board of directors may condition its submission of the proposed merger on any basis.

(d) (1) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting:

(A) Not less than twenty (20) days before the meeting; and

(B) In the manner provided in § 4-26-703 for giving notice of meetings of shareholders.

(2) The notice shall:

(A) State that a purpose of the meeting is to consider the plan of merger; and

(B) Contain or be accompanied by a copy or summary of the plan.

(e) Unless this chapter, the articles of incorporation, or the board of directors acting under subsection (c) of this section require a greater vote or a vote by voting groups, the plan of merger to be authorized must be approved by the affirmative vote of the holders of at least two-thirds (2/3) of the outstanding shares entitled to vote, and if by voting group, by each voting group entitled to vote separately on the plan by at least two-thirds (2/3) of all the votes entitled to be cast on the plan by the voting group.

(f) Separate voting by voting groups is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would require action by one (1) or more separate voting groups on the proposed amendment under § 4-26-303.

(g) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(1) The articles of incorporation of the surviving corporation will not differ except for amendments enumerated in § 4-26-307 from its articles before the merger;

(2) Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares or the interest comparable to shares in an entity other than a corporation, with identical designations, preferences, limitations, and relative rights, immediately after the merger;

(3) The number of voting shares outstanding immediately after the merger plus the number of voting shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent (20%) the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(4) The number of participating shares outstanding immediately after the merger plus the number of participating shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent (20%) the total number of participating shares outstanding immediately before the merger.

(h) As used in subsection (g) of this section:

(1) "Participating shares" means shares that entitle their holders to participate without limitation in distributions; and

(2) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(i) Subject to any contractual rights, at any time before articles of merger are filed the planned merger may be abandoned without further shareholder action in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.



§ 4-26-1008 - Merger of subsidiary.

(a) A parent corporation owning at least ninety percent (90%) of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary corporation into itself without approval of the shareholders of the parent corporation or subsidiary corporation.

(b) The board of directors of the parent corporation shall adopt a plan of merger that sets forth:

(1) The names of the parent corporation and the subsidiary corporation; and

(2) The manner and basis of converting the shares of the subsidiary corporation into:

(A) Shares, obligations, or other securities of the parent corporation or any other corporation; or

(B) Cash or other property.

(c) The parent corporation shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary corporation who does not waive the mailing requirement in writing.

(d) The parent corporation may not deliver articles of merger to the Secretary of State for filing until at least thirty (30) days after the date the parent corporation mailed a copy of the plan of merger to each shareholder of the subsidiary corporation who did not waive the mailing requirement.

(e) Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation except for amendments enumerated in § 4-26-307.



§ 4-26-1009 - Filings required for merger -- Effective date.

(a) After each constituent organization has approved a merger, articles of merger must be signed by an authorized representative of each constituent organization.

(b) The articles of merger shall include:

(1) The name and form of each constituent organization and the jurisdiction of its governing statute;

(2) The name and form of the surviving organization and the jurisdiction of its governing statute;

(3) The date the merger is effective under the governing statute of the surviving organization;

(4) Any amendments provided for in the plan of merger for the organizational document of the surviving organization;

(5) A statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(6) A statement confirming that the surviving organization has filed a statement appointing an agent for service of process under § 4-20-112 if the surviving organization is a foreign organization not authorized to transact business in this state;

(7) (A) A copy of the plan of merger; or

(B) A statement that:

(i) Contains the address of an office of the surviving organization where the plan of merger is on file; and

(ii) A copy of the plan of merger will be furnished by the surviving organization on request and without cost to any shareholder, member, partner, or other owner of any constituent organization; and

(8) Any additional information required by the governing statute of any constituent organization.

(c) Each constituent organization shall deliver the articles of merger for filing in the office of the Secretary of State.

(d) A merger becomes effective under this subchapter:

(1) If the surviving organization is a corporation, upon the later of:

(A) Compliance with subsection (c) of this section; or

(B) The date specified in the articles of merger; or

(2) If the surviving organization is not a corporation, as provided by the governing statute of the surviving organization.



§ 4-26-1010 - Effect of merger.

(a) When a merger becomes effective:

(1) The surviving organization continues or comes into existence;

(2) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) An action or proceeding pending by or against a constituent organization that ceases to exist may continue as if the merger had not occurred;

(6) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) Except as otherwise agreed, if a constituent corporation ceases to exist, the merger does not dissolve the corporation for purposes of § 4-26-1101 et seq.; and

(9) Any amendments provided for in the articles of merger for the organizational documents of the surviving organization become effective.

(b) (1) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by a constituent organization if before the merger the constituent organization was subject to suit in this state on the obligation.

(2) A surviving organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the surviving organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-26-1011 - Rights of dissenting shareholders.

(a) If a conversion or merger is effected under this subchapter, the surviving or new organization shall pay to a shareholder of a corporation that is a party to the conversion or merger the fair value of the shareholder's shares, upon surrender of his or her certificate or certificates representing the shares, if the shareholder:

(1) Files with the corporation before or at the meeting of shareholders at which the plan of conversion or merger is submitted to a vote, a written objection to the plan of conversion or merger;

(2) Does not vote in favor of the plan of conversion or merger; and

(3) Within ten (10) days after the date on which the vote was taken makes written demand on the surviving or new domestic or foreign organization for payment of the fair value of his or her shares as of the day before the date on which the vote was taken approving the conversion or merger.

(b) The demand shall state the number and class of the shares owned by the dissenting shareholder.

(c) A shareholder failing to make demand within the ten-day period shall be bound by the terms of the conversion or merger.

(d) Within ten (10) days after the conversion or merger is effected, the surviving or new organization shall give notice to each dissenting shareholder who has made demand under this section for the payment of the fair value of his or her shares.

(e) (1) If within thirty (30) days after the date on which the conversion or merger was effected the value of the shares is agreed upon by the dissenting shareholder and the surviving or new organization, payment shall be made within ninety (90) days after the date on which the conversion or merger was effected upon the surrender of the shareholder's certificate or certificates representing the shares.

(2) Upon payment of the agreed value the dissenting shareholder shall cease to have any interest in the shares or in the corporation.

(f) (1) (A) If within the period of thirty (30) days the shareholder and the surviving or new organization do not agree to the value of the dissenting shareholder's shares, then the dissenting shareholder within sixty (60) days after the expiration of the thirty-day period may file a petition for a finding and determination of the fair value of the shares and shall be entitled to judgment against the surviving or new organization for the amount of the fair value as of the day before to the date on which the vote was taken approving such conversion or merger, together with interest thereon to the date of the judgment.

(B) The petition shall be filed:

(i) In the circuit court of the county in which the registered office of the surviving organization is located if the surviving organization is a domestic organization; or

(ii) In the Pulaski County Circuit Court if the surviving organization is a foreign organization.

(2) The judgment shall be payable only upon and simultaneously with the surrender to the surviving or new organization of the certificate or certificates representing the shares.

(3) Upon payment of the judgment the dissenting shareholder shall cease to have any interest in the shares or in the surviving or new organization.

(4) If a dissenting shareholder does not file a petition within the time allowed by this section, the dissenting shareholder and all persons claiming under the dissenting shareholder are bound by the terms of the conversion or merger.

(g) Shares acquired by the surviving or new organization in payment of the agreed value of the shares or a judgment under this section may be held and disposed of by the organization as in the case of other treasury shares.

(h) This section does not apply to a conversion or merger if on the date of filing the articles of conversion or merger, the surviving organization is the owner of all outstanding shares of the other domestic or foreign organizations that are parties to the conversion or merger.



§ 4-26-1012 - Chapter not exclusive.

This chapter does not preclude an organization from being converted or merged under other law.






Subchapter 11 - -- Dissolution and Liquidation

§ 4-26-1101 - Authorization of dissolution.

(a) A corporation may be dissolved.

(b) The dissolution shall be authorized at a meeting of shareholders which is held after notice to all shareholders, whether or not entitled to vote, by the vote of the holders of two-thirds (2/3) of all outstanding shares entitled to vote thereon unless any class of shares is entitled to vote as a class, in which event the resolution of dissolution shall be adopted upon receiving the affirmative vote of the holders of two-thirds (2/3) of the outstanding shares of each class entitled to vote thereon as a class and of the total outstanding shares.



§ 4-26-1102 - Certificate of dissolution.

(a) After a dissolution has been voted by the shareholders, a certificate of dissolution shall be executed by the president or a vice-president of the corporation and attested by the secretary or an assistant secretary of the corporation.

(b) This certificate shall be verified by at least one (1) of the officers signing it and shall show:

(1) The name of the corporation;

(2) The names and respective addresses of its officers;

(3) The names and respective addresses of its directors;

(4) A copy of the shareholders' resolution directing the dissolution of the corporation;

(5) The number of shares outstanding and, if the shares of any class are entitled to vote as a class, the designation and number of outstanding shares of each such class;

(6) The number of shares voted for and against the resolution, respectively, and, if the shares of any class are entitled to vote as a class, the number of shares of each class voted for and against the resolution.

(c) The certificate shall be executed and filed in accordance with § 4-26-1201.

(d) Upon the filing of the certificate with the Secretary of State, the corporation is dissolved. Franchise tax liability shall terminate as of the end of the tax year in which the dissolution is voted.



§ 4-26-1103 - Procedure after dissolution.

After dissolution:

(1) The corporation shall carry on no business except for the purpose of winding up its affairs;

(2) The corporation shall proceed to wind up its affairs, with power to fulfill or discharge its contracts, collect its assets, sell its assets at public or private sale, discharge or pay its liabilities, and do all other acts appropriate to liquidate its business;

(3) After paying or adequately providing for the payment of its liabilities:

(A) (i) The corporation, if authorized at a meeting of shareholders which is to be held on notice to all shareholders, whether or not entitled to vote, by a vote of a majority of all outstanding shares entitled to vote thereon, may sell its remaining assets or any part thereof for cash or for shares, bonds, or other securities of another corporation, or partly for cash and partly for such securities, and distribute the same among the shareholders according to their respective rights.

(ii) Unless the consideration for the sale is payable concurrently with the consummation thereof entirely in cash, any shareholder, whether or not entitled to vote thereon, if prior to the meeting or at the meeting but before a vote, he shall have given the corporation written notice of his objection to a sale except wholly upon a cash basis and, if a voting shareholder, did not vote for the proposed sale, within ten (10) days after the date on which the sale was voted by the shareholders, may make a written demand on the corporation for the payment to him in cash of the value of his shares determined as of the day immediately preceding the day on which the vote was taken. In this event, upon tendering his share certificates to the corporation, the shareholder shall be entitled to receive the cash payment after the sale is effected, the rights of the dissenting shareholder to be enforced under the procedure prescribed in § 4-26-904;

(B) The corporation, whether or not it has made a sale under subdivision (3)(A) of this section, may distribute its remaining assets, including the proceeds of any sale under subdivision (3)(A) of this section above, in cash or, subject to subdivision (3)(A) of this section, in kind, or partly each, among its shareholders according to their respective rights.



§ 4-26-1104 - Corporate action and remedies after dissolution.

(a) A dissolved corporation, its directors, officers, and shareholders, may continue to function for the sole purpose of winding up the affairs of the corporation in the same manner as if the dissolution had not taken place. For this limited purpose, the existence of the corporation as a legal entity shall be preserved indefinitely without franchise tax liability.

(b) In particular, and without limiting the generality of the foregoing:

(1) The directors of a dissolved corporation shall not be deemed to be trustees of its assets; title to the assets shall not vest in them or in the shareholders but shall remain in the corporation until transferred by it in its corporate name;

(2) Dissolution shall not change quorum or voting requirements of the board or shareholders or provisions regarding election, appointment, resignation, removal of, or filling vacancies among directors or officers or provisions regarding amendment or repeal of bylaws or adoption of new bylaws. In other words, subject to the limitation that the activities of the corporation shall be restricted to winding up its affairs, all of the predissolution powers and procedures shall be preserved indefinitely;

(3) Shares of the corporation may be transferred;

(4) The corporation may sue or be sued in its corporate name in all courts and participate in actions and proceedings, whether judicial, administrative, or otherwise, in its corporate name. Process may be served upon it or upon its behalf in the same manner as if there had been no dissolution;

(5) The dissolution of a corporation shall not affect any remedy available to or against the corporation, its directors, officers, or shareholders, for any right or claim existing or any liability which is incurred before the dissolution except as provided in § 4-26-1105 (notice to creditors) or § 4-26-1106 (jurisdiction of court to supervise liquidation).



§ 4-26-1105 - Notice to creditors -- Filing or barring claims.

(a) (1) At any time after dissolution, the corporation may, at its option, give a notice requiring all creditors and claimants, including any with unliquidated or contingent claims and any with whom the corporation has unfulfilled contracts, to present their claims in writing and in detail at a specified place and in a specified manner within one hundred twenty (120) days after the first publication of the notice.

(2) The notice if given shall be published at least once a week for three (3) successive weeks in a newspaper of general circulation in the county in which the principal place of business or, if no principal place of business, the registered office of the corporation was located at the date of dissolution.

(3) On or before the date of the first publication of the notice, the corporation shall mail a copy thereof, postage prepaid and addressed to his last known address, to each person believed to be a creditor of or claimant against the corporation whose name and address are known to or can with due diligence be ascertained by the corporation.

(4) The giving of notice shall not constitute a recognition that any person is a proper creditor or claimant and shall not revive or make valid, or operate as a recognition of the validity of, or a waiver of any defense or counterclaim in respect of, any claim against the corporation, its assets, directors, officers, or shareholders, which has been barred by any statute of limitations or becomes invalid by any cause, or in respect of which the corporation, its directors, officers, or shareholders, has any defense or counterclaim.

(b) (1) Any claims which shall have been filed as provided in the notice and which shall be disputed by the corporation may be submitted for determination to the court, if any, supervising the liquidation of the corporation. If no court is supervising the liquidation of the corporation, claims may be submitted to any court of competent jurisdiction.

(2) A claim filed by the trustee or paying agent for the holders of bonds or coupons shall have the same effect as if filed by the holder of any such bond or coupon.

(3) Any person whose claim is, at the date of the first publication of notice, barred by any statute of limitations is not a creditor or claimant entitled to any notice under this section or § 4-26-1106.

(4) The claim of any such person and all other claims which are not filed in a timely manner as provided in the notice except claims which are the subject of litigation on the date of the first publication of the notice, and all claims which are so filed but are disallowed by the court, shall be forever barred as against the corporation, its assets, directors, officers, and shareholders, except to such extent as the court, if any, supervising the liquidation of the corporation or any other court of competent jurisdiction may allow them against any remaining assets of the corporation in the case of a creditor who shows satisfactory reason for his failure to file his claim as so provided.

(5) If the court supervising the liquidation requires a further notice under § 4-26-1106, any reference to a notice in this section, to the extent that the court so orders, shall mean such further notice, except that a claim which has been filed in accordance with a notice under this section need not be refiled under such further notice.

(c) Notwithstanding this section and § 4-26-1106, tax claims and other claims of this state and of the United States shall not be required to be filed under those sections, and those claims shall not be barred because not so filed, and distribution of the assets of the corporation, or any part thereof, may be deferred until determination of any of these claims.

(d) Laborer's wages shall be preferred claims and entitled to payment before any other creditors out of the assets of the corporation in excess of valid prior liens or encumbrances.



§ 4-26-1106 - Jurisdiction of court to supervise liquidation.

(a) At any time after dissolution of a corporation, the circuit court, upon the petition of the corporation or, in a situation approved by the court, upon the petition of a creditor, claimant, director, officer, shareholder, subscriber for shares, incorporator, or the Attorney General, provided it makes an affirmative finding, if the petition is contested, that the corporate assets are being, or are about to be, misapplied or wasted and that the creditors or shareholders are threatened with irreparable damage, may supervise generally the liquidation of the corporation and make all such orders as it may deem proper in all matters in connection with the winding up of the affairs of the corporation and, without limiting the generality thereof, in respect to the following:

(1) The adequacy of the notice, if any, given to creditors and claimants; and if the court finds inadequate notice was given, it may require such additional notice as to the court may seem proper; or if no notice has been given, the court shall require the publication of a notice for three (3) consecutive weeks warning creditors and claimants to file their claims with the court within one hundred twenty (120) days following the first publication or else be barred;

(2) The determination of the validity and amount or invalidity of any claims which have been presented or may be presented to the corporation or to the court or its receiver;

(3) The barring of all creditors and claimants who have not filed claims in a timely manner as provided in any such notice or whose claims have been disallowed by the court, as against the corporation, its assets, directors, and shareholders;

(4) The determination and enforcement of the liability of any director, officer, shareholder, or subscriber for shares to the corporation or for the liabilities of the corporation;

(5) The payment, satisfaction, or compromise of claims against the corporation, the retention of assets for such purpose, and the determination of the adequacy of provisions made for the payment of the liabilities of the corporation;

(6) The appointment and removal of a receiver who may be a director, officer, shareholder, or other person; however, some official or substantial stockholder shall be preferred in appointing a receiver unless the court finds there are compelling reasons to the contrary.

(7) The return, where lawful, of subscription payments to subscribers for shares and the making of distributions, in cash or in kind or partly each, to the shareholders;

(8) The disposition or destruction of records, documents, and papers of the corporation;

(9) The issuance of injunctions against unauthorized or unlawful acts on the part of the corporation or its officials, restraining creditors from proceeding against the corporation in any other court, or issuing orders and injunctions for any other purpose which tends to safeguard the rights of the corporation, its shareholders, creditors, or claimants;

(10) Ordering and supervising the public or private sale of any or all assets of the corporation on terms approved by the court, which sale may be made by the corporation under the court's direction or by a receiver or commissioner appointed by the court;

(11) Extending the time, where equitable, for creditors and claimants to file their claims with the court and barring all creditors who have not filed their claims in a timely manner from participating in the distribution of the assets of the corporation.

(b) (1) Orders under this section may be entered ex parte, except that the court may require notice to be given to the corporation and also to be given to other interested parties in such manner as the court may deem proper of any hearings and of the entry of any orders.

(2) All orders made by the court under this section shall be binding upon the Attorney General, the corporation, its officers, directors, shareholders, subscribers for shares, incorporators, creditors, and claimants but shall not be binding upon any party who has not received notice of the hearing if the court had directed that notice be given to such party.

(c) If the circuit court acquires jurisdiction to supervise the liquidation of a corporation, its jurisdiction will be exclusive.

(d) The venue of a proceeding under this section will be the county in which the corporation maintained on the date of dissolution its principal place of business or, if it had no such principal place of business, in the county wherein its registered office is located; otherwise the venue shall be Pulaski County.



§ 4-26-1107 - Involuntary dissolution.

(a) A corporation may be dissolved involuntarily by a decree of the circuit court of the county in which its principal place of business is located or, if it has no principal place of business, in the county wherein its registered office is situated, otherwise in Pulaski County, in an action filed in the name of the state by the Attorney General when it is established that:

(1) The corporation procured its articles of incorporation through fraud; or

(2) The corporation has continued to exceed or abuse the authority conferred on it by law or has continued to transact business beyond the scope of the purpose expressed in its articles of incorporation; or

(3) The corporation has failed to comply with any of the provisions of this chapter in respect to the designation and maintenance in this state of a registered agent or registered office or in respect to any change of its registered agent or registered office; or

(4) A misrepresentation has been made of any material matter in any application, certificate, affidavit, or other document submitted by the corporation pursuant to this chapter.

(b) (1) If the writ of summons, which shall be returnable in thirty (30) days, issued on the complaint in the action is returned by the sheriff unserved because no registered agent or other person eligible to receive service can be found in his jurisdiction, then upon the filing of the writ of summons with the clerk of the court, bearing the sheriff's return, the clerk shall issue and publish against the defendant corporation, for the time and in the manner prescribed in § 16-58-130, a warning order; and he shall appoint an attorney ad litem pursuant to § 16-65-403(a)(1) [repealed].

(2) The Attorney General shall also cause a copy of the warning order and the complaint to be mailed to the defendant corporation at its registered office as shown on the records of the Secretary of State at least twenty (20) days prior to the trial of such suit or the entry of decree therein; and the certificate of the Attorney General as to the mailing shall be prima facie evidence thereof.

(3) Compliance with the jurisdictional requirements will confer on the court jurisdiction to decree the dissolution of the corporation.

(c) The court will cause certified copies of the decree of dissolution to be filed with the Secretary of State and the county clerk of the county, if other than Pulaski County, in which the corporation's registered office is located. No fee shall be charged by either of the officials for the filing.



§ 4-26-1108 - Jurisdiction of court to liquidate assets and business of corporation.

(a) The circuit court shall have full power to liquidate the assets and business of a corporation:

(1) In an action by a shareholder when it is established:

(A) That the directors are deadlocked in the management of the corporate affairs, and the shareholders are unable to break the deadlock and that irreparable injury to the corporation is being suffered or is threatened by reason thereof; or

(B) That the acts of the directors or those in control of the corporation are illegal, oppressive, or fraudulent; or

(C) That the shareholders are deadlocked in voting power and that irreparable injury to the corporation is being suffered or is threatened by reason thereof; or

(D) That the corporate assets are being misapplied or wasted.

(2) In an action by a creditor:

(A) When the claim of the creditor has been reduced to judgment and an execution thereon returned unsatisfied, and it is established that the corporation is insolvent; or

(B) When the corporation has admitted in writing that the claim of the creditor is due and owing, and it is established that the corporation is insolvent.

(3) When an action has been filed by the Attorney General to dissolve a corporation, and it is established that liquidation of its business and affairs should precede the entry of a decree of dissolution.

(b) It shall not be necessary to make shareholders parties to any such action or proceeding unless relief is sought against them personally.

(c) In such a liquidation proceeding, the court shall have all of the powers which are conferred upon the court under § 4-26-1106, and if the proceeding be pending in the circuit court, the court shall have jurisdiction after liquidation has been completed to enter a decree dissolving the corporation. In this last event the dissolution will be certified to the Secretary of State and the county clerk as provided in § 4-26-1107.

(d) A proceeding under this section shall be filed in the county in which the principal place of business of the corporation is located or, if it has no principal place of business, in the county wherein its registered office is situated; otherwise, it shall be filed in Pulaski County.



§ 4-26-1109 - Deposit with Treasurer of State of amount due certain creditors or shareholders.

Upon the liquidation of a corporation, whether before or after dissolution, the portion of the assets distributable to a creditor or shareholder who is unknown or cannot be found or who is under disability, and there is no person legally competent to receive such distributive portion, shall be reduced to cash and deposited with the Treasurer of State and shall be paid over to the creditor or shareholder or to his legal representative upon proof satisfactory to the Treasurer of State of his right thereto.






Subchapter 12 - -- Filing and Fees

§ 4-26-1201 - Filing of corporate documents.

(a) When any provision of this chapter requires that a corporate document of any character "be executed and filed in accordance with § 4-26-1201," or "filed in accordance with § 4-26-1201," the execution or filing of that document and the legal effect thereof shall be controlled by the following provisions:

(1) The document shall be executed in duplicate, and, if the document consists of the original articles of incorporation, it shall be signed by all of the incorporators; but every other document executed on behalf of a corporation, unless otherwise provided in this chapter, shall be signed by the president or a vice-president of the corporation and by its secretary or an assistant secretary;

(2) Except where specifically required under some provision of this chapter, the execution of the document need not be acknowledged before an officer authorized to take oaths;

(3) The document so executed in duplicate shall be delivered to the Secretary of State. If he finds that it conforms to law and that in respect to the corporate name no violation of §§ 4-26-401 -- 4-26-403 is indicated and that the document is tendered to effect a lawful purpose and is entitled to be filed, then upon the payment of the fees required under this chapter, he shall endorse upon each of the duplicates tendered for filing, over his signature and official seal, the word "Filed" followed by the date of the filing;

(4) The Secretary of State shall retain in his files one (1) executed copy of the document, the ribbon copy if the document is typewritten; and he shall attach to the other filed copy a certificate stating that the instrument is an executed counterpart of a document filed in his office, giving date of the filing, and return the other copy to the corporation or its representative;

(5) If the registered office of the corporation be situated in any county other than Pulaski County, the executed counterpart of the document filed with the Secretary of State, with his certificate annexed thereto, shall be filed, within sixty (60) days after the date of its filing with the Secretary of State, for record in the office of the county clerk of the county wherein the corporation's registered office is located. After recording the document, the county clerk shall return it to the corporation. In case of a consolidation or a merger, a counterpart of the articles of consolidation or merger with the annexed certificate of the Secretary of State shall be filed for record with the county clerk of the county, other than Pulaski County, wherein the registered office of the new corporation, the surviving corporation, and each constituent corporation is located.

(b) (1) Upon the filing with the Secretary of State of the original articles of incorporation, corporate existence shall begin. Neither the corporate existence nor the right to do business as a corporation shall be postponed until a duplicate of the articles is filed with the county clerk, nor shall the shareholders incur any personal liability by reason of authorizing the corporation to do business as an incorporated entity prior to the filing with the county clerk.

(2) In like manner, and except in the instances where this chapter may specifically provide to the contrary, any other corporate document filed as prescribed in this section shall be completely effective when filed in the office of the Secretary of State, and the corporate act to be effected thereby shall be deemed completely consummated upon the filing with the Secretary of State.

(3) However, in each instance where there shall be a failure to file with the county clerk in the time and manner required by this chapter, the corporation or the surviving corporation, in case of a merger or consolidation, may be subjected to a penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) to be enforced through a civil proceeding filed in the name of the state by the Attorney General in the Circuit Court of Pulaski County, and, in case of a willful refusal to make the county filing, the Attorney General may sue to cancel or revoke the articles of incorporation of the corporation.

(c) A duplicate of the articles of incorporation filed with the Secretary of State as provided in subdivision (a)(3) of this section and carrying his filing endorsement, or a copy of such articles certified by the Secretary of State to be a true copy of articles filed in his office with his certificate, also showing the date of filing, or the record of the articles in the office of the county clerk or a copy of the record certified by the county clerk, when introduced in evidence shall be conclusive proof that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this chapter, except as against the state in a direct proceeding to cancel or revoke the articles of incorporation or as against the plaintiff in a suit under § 4-26-406.

(d) In like manner, a duplicate carrying the filing endorsement of the Secretary of State of any other document filed with the Secretary of State pursuant to this section, or a copy of the document certified by the Secretary of State as provided in subsection (c) of this section, when introduced in evidence shall constitute prima facie proof of the facts therein recited and shall constitute prima facie evidence that the corporate purpose sought to be effected by the filing has been lawfully accomplished.

(e) Where a filing under any section of this chapter is required to be made in the county in which a corporation maintains a registered office, the word "county," as applied to counties having two (2) judicial districts, shall mean the district in which such registered office is maintained.

(f) In any civil action filed by or against a corporation, it shall not be necessary to prove in the trial of the cause the existence of the corporation in its corporate capacity unless the defendant in his or its answer expressly avers under oath that the organization suing or being sued as a corporation does not in fact have a lawful corporate existence.



§ 4-26-1202 - Fees -- Secretary of State [Fee schedule superseded by § 4-27-1705 effective midnight December 31, 1987.]

The fees chargeable by the Secretary of State for services under this chapter shall be:

(1) For filing original articles of incorporation, including issuance of certificate showing such filing:

(A) Par Stock. The fee shall be based on the aggregate par value of the total number of shares authorized to be issued as follows: Click here to view image.

In no case shall the fee be less than fifteen dollars ($15.00), and all fees shall be computed to the nearest dollar.

(B) Nonpar Stock. The fee shall be based on the number of shares authorized to be issued as follows: Click here to view image.

In no case shall the minimum fee be less than fifteen dollars ($15.00), and all fees shall be computed to the nearest dollar.

(C) Both Par Stock and Nonpar Stock. If both par stock and nonpar stock are authorized under the articles, the foregoing computations shall be applied to each class of stock, and the total figure resulting from the separate computations shall represent the fee; the minimum fee for the filing is to be fifteen dollars ($15.00).

(2) For filing articles of amendment, including issuance of certificate showing such filing:

(A) If the amendment increases the number of authorized shares, compute the fee on the capitalization authorized under the articles of incorporation as amended and credit this fee with the amount chargeable on the capitalization which was authorized prior to the amendment; the fee, however, is never to be less than fifteen dollars ($15.00).

(B) In all other cases, the fee for filing articles of amendment shall be fifteen dollars ($15.00).

(3) For filing articles of merger or consolidation, including issuance of certificate showing such filing, the fee shall be twenty-five dollars ($25.00) unless the capitalization of the surviving or new corporation exceeds two hundred fifty thousand (250,000) shares, in which last event the fee shall be fifty dollars ($50.00).

(4) For filing a resignation of registered agent, a change of registered agent or a change of registered office, three dollars ($3.00).

(5) For filing a change of address of registered office by a registered agent representing one (1) or more corporations, three dollars ($3.00) for each corporation; provided that the maximum fee shall be two hundred dollars ($200).

(6) For filing application for right to do business under fictitious name, ten dollars ($10.00).

(7) For any other filing under this chapter, with annexed certificate, five dollars ($5.00).

(8) For any certificate pursuant to § 4-26-106 or § 4-26-207 or any other certificate not provided for in this section, five dollars ($5.00).

(9) For furnishing a certified copy of any document, fifty cents (50cent(s)) per page and one dollar ($1.00) for the certificate thereto.

(10) For receiving service of process on behalf of a corporation, five dollars ($5.00), which may be recovered as taxable costs by the party causing service to be made if such party prevails in this litigation.



§ 4-26-1203 - Fees -- County clerk.

The fees of the county clerk for services under this chapter shall be:

(1) For filing articles of incorporation, articles of amendment, or any other document he is required to file under this chapter, twenty-five dollars ($25.00);

(2) For recording any document he is required to record hereunder, one dollar ($1.00) per page for the first three (3) pages of the manuscript filed for record and fifty cents (50cent(s)) for each additional page. The Secretary of State's certificate shall be considered as one (1) page; the fee for a partial page shall be the same as the fee for a full page;

(3) For every certificate, fifty cents (50cent(s))

(4) For indexing each record or file, ten cents (10cent(s))

(5) For any services under this chapter not covered by this section, the clerk's fees shall be governed by the then-applicable scale fixed by law for his office.



§ 4-26-1204 - Fees of mutual corporations.

Excepting insurance companies, all mutual corporations, foreign or domestic, having no capital stock, seeking to do business in this state, shall pay to the Treasurer of State for the filing of its articles of incorporation a fee of five hundred dollars ($500). However, nothing in this section shall apply to fraternal orders that write insurance or to any mutual corporation created for religious, literary, benevolent, or scientific purposes or any such mutual corporation formed for the advancement or betterment of agricultural purposes.









Chapter 27 - Business Corporation Act Of 1987

Subchapter 1 - -- General Provisions

Part A - Short Title and Reservation of Power

§ 4-27-101 - Short title.

This chapter shall be known and may be cited as the "Arkansas Business Corporation Act."



§ 4-27-102 - Reservation of power to amend or repeal.

The General Assembly has power to amend or repeal all or part of this chapter at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal.






Part B - Filing Documents

§ 4-27-120 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the Secretary of State.

(b) This chapter must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be typewritten or printed.

(e) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) by the chairman of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2) if directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he signs. The document may but need not contain: (1) the corporate seal, (2) an attestation by the secretary or an assistant secretary, (3) an acknowledgement, verification, or proof.

(h) If the Secretary of State has prescribed a mandatory form for the document under § 4-27-121, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one (1) exact or conformed copy (except as provided in §§ 4-27-503 and 4-27-1509), the correct filing fee, and any franchise tax, license fee, or penalty required by this chapter or other law.



§ 4-27-121 - Forms.

(a) The Secretary of State may prescribe and furnish on request forms for: (1) an application for a certificate of existence, (2) a foreign corporation's application for a certificate of authority to transact business in this state, (3) a foreign corporation's application for a certificate of withdrawal, and (4) the annual franchise tax report. If the Secretary of State so requires, use of these forms is mandatory.

(b) The Secretary of State may prescribe and furnish on request forms for other documents required or permitted to be filed by this chapter but their use is not mandatory.



§ 4-27-122 - Filing, service, and copying fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him or her for filing: Click here to view image.

(b) (1) The Secretary of State shall collect a fee of twenty-five dollars ($25.00) each time process is served on him or her under this chapter.

(2) The party to a proceeding causing service of process is entitled to recover the process fee as costs if the party prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) Fifty cents (50cent(s)) a page for copying; and

(2) Five dollars ($5.00) for the certificate.

(d) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered by electronic means: Click here to view image. (11) For any other document not listed above, the cost for electronic filing is:

(A) Four dollars ($4.00) for the processing fee when the filing fee is $0 to $50;

(B) Five dollars ($5.00) for the processing fee when the filing fee is $51 to $99;

(C) Ten dollars ($10.00) for the processing fee when the filing fee is $100 to $299; and

(D) Twelve dollars ($12.00) for the processing fee when the filing fee is $300 or more.



§ 4-27-123 - Effective time and date of document.

(a) Except as provided in subsection (b) of this section and § 4-27-124(c), a document accepted for filing is effective:

(1) at the time of filing on the date it is filed, as evidenced by the Secretary of State's date and time endorsement on the original document; or

(2) at the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so, the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.



§ 4-27-124 - Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document (1) contains an incorrect statement or (2) was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) by preparing articles of correction that

(i) describe the document (including its filing date) or attach a copy of it to the articles,

(ii) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective, and

(iii) correct the incorrect statement or defective execution; and

(2) by delivering the articles to the Secretary of State for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 4-27-125 - Filing duty of Secretary of State.

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of § 4-27-120, the Secretary of State shall file it.

(b) (1) The Secretary of State files a document by stamping or otherwise endorsing "Filed," together with his or her name and official title and the date and time of receipt, on both the original and the document copy and on the receipt for the filing fee.

(2) After filing a document, except as provided in § 4-27-1510, the Secretary of State shall deliver the document copy, with the filing fee receipt (or acknowledgement of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative.

(c) If the Secretary of State refuses to file a document, he shall return it to the domestic or foreign corporation or its representative within five (5) days after the document was delivered, together with a brief, written explanation of the reason for his refusal.

(d) The Secretary of State's duty to file documents under this section is ministerial. His filing or refusing to file a document does not:

1. affect the validity or invalidity of the document in whole or in part;

2. relate to the correctness or incorrectness of information contained in the document;

3. create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



§ 4-27-126 - Appeal from Secretary of State's refusal to file document.

(a) If the Secretary of State refuses to file a document delivered to his office for filing, the domestic or foreign corporation may appeal the refusal within thirty (30) days after the return of the document to the Pulaski County Circuit Court. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of his refusal to file.

(b) The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 4-27-127 - Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the Secretary of State, bearing his signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the Secretary of State.



§ 4-27-128 - Certificate of existence.

(a) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) A certificate of existence or authorization sets forth:

(1) the domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) that

(i) the domestic corporation is duly incorporated under the laws of this state, the date of its incorporation, and the period of its duration if less than perpetual; or

(ii) that the foreign corporation is authorized to transact business in this state;

(3) that all fees, taxes, and penalties owed to this state have been paid, if

(i) payment is reflected in the records of the Secretary of State and

(ii) nonpayment affects the existence or authorization of the domestic or foreign corporation;

(4) that its most recent annual franchise tax report required by § 4-27-1622 has been delivered to the Secretary of State;

(5) that articles of dissolution have not been filed; and

(6) other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.



§ 4-27-129 - Penalty for signing false document.

(a) A person commits an offense if he signs a document he knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(b) An offense under this section is a Class C misdemeanor.






Part C - Secretary of State

§ 4-27-130 - Powers.

The Secretary of State has the power reasonably necessary to perform the duties required of him by this chapter.






Part D - Definitions

§ 4-27-140 - Definitions.

In this chapter:

(1) "Articles of incorporation" include amended and restated articles of incorporation and articles of merger.

(2) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

(3) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous.

(4) "Corporation" or "domestic corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this chapter.

(5) "Deliver" includes mail.

(6) "Distribution" means a direct or indirect transfer of money or other property (except its own shares) or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.

(7) "Effective date of notice" is defined in § 4-27-141.

(8) "Employee" includes an officer but not a director. A director may accept duties that make him also an employee.

(9) "Entity" includes corporation and foreign corporation; not-for-profit corporation; profit and not-for-profit unincorporated association; business trust, estate, partnership, trust, and two (2) or more persons having a joint or common economic interest; and state, United States, and foreign government.

(10) "Foreign corporation" means a corporation for profit incorporated under a law other than the law of this state.

(11) "Governmental subdivision" includes authority, county, district, and municipality.

(12) "Includes" denotes a partial definition.

(13) "Individual" includes the estate of an incompetent or deceased individual.

(14) "Means" denotes an exhaustive definition.

(15) "Notice" is defined in § 4-27-141.

(16) "Person" includes individual and entity.

(17) "Principal office" means the office (in or out of this state) so designated in the annual franchise tax report where the principal executive offices of a domestic or foreign corporation are located.

(18) "Proceeding" includes civil suit and criminal, administrative, and investigatory action.

(19) "Record date" means the date established under § 4-27-601 et seq. or § 4-27-701 et seq. on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(20) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under § 4-27-840(c) for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(21) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(22) "Shares" means the units into which the proprietary interests in a corporation are divided.

(23) "State", when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States.

(24) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(25) "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

(26) "Voting group" means all shares of one (1) or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group.

(27) "Investment company" means any corporation registered with the United States Securities and Exchange Commission as an investment company under the Investment Company Act of 1940.



§ 4-27-141 - Notice.

(a) Notice under this chapter must be in writing unless oral notice is reasonable under the circumstances.

(b) Notice may be communicated in person; by telephone, telegraph, teletype, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c) Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders.

(d) Written notice to a domestic or foreign corporation (authorized to transact business in this state) may be addressed to its registered agent or to the corporation or its secretary at its principal office shown in its most recent annual franchise tax report or, in the case of a foreign corporation that has not yet delivered an annual franchise tax report, in its application for a certificate of authority.

(e) Except as provided in subsection (c) of this section, written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) when received;

(2) five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed;

(3) on the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with the section or other provisions of this chapter, those requirements govern.



§ 4-27-142 - Number of shareholders.

(a) For purposes of this chapter, the following identified as a shareholder in a corporation's current record of shareholders constitutes one (1) shareholder:

(1) three (3) or fewer coowners;

(2) a corporation, partnership, trust, estate, or other entity;

(3) the trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b) For purposes of this chapter, shareholdings registered in substantially similar names constitute one (1) shareholder if it is reasonable to believe that the names represent the same person.









Subchapter 2 - -- Incorporation

§ 4-27-201 - Incorporators.

One (1) or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



§ 4-27-202 - Articles of incorporation.

(a) The articles of incorporation must set forth:

(1) a corporate name for the corporation that satisfies the requirements of § 4-27-401;

(2) the number of shares the corporation is authorized to issue and, if such shares are to consist of one (1) class only, the par value of each of such shares, or a statement that all of such shares are without par value; or, if such shares are to be divided into classes, the number of shares of each class, and a statement of the par value of the shares of each such class or that such shares are without par value;

(3) the information required by § 4-20-105(a);

(4) the name and address of each incorporator; and

(5) the primary purpose or purposes for which the corporation is organized, which is provided to the Secretary of State for informational purposes and shall not, unless specifically stated in the articles of incorporation, limit the broad purposes provided in § 4-27-301.

(b) The articles of incorporation may set forth:

(1) the names and addresses of the individuals who are to serve as the initial directors;

(2) provisions not inconsistent with law regarding:

(i) specific limitations on the purpose or purposes for which the corporation is organized;

(ii) managing the business and regulating the affairs of the corporation;

(iii) defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders; and

(iv) the imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions.

(3) a provision eliminating or limiting the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director:

(i) for any breach of the director's duty of loyalty to the corporation or its stockholders;

(ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(iii) under § 4-27-833 of this chapter;

(iv) for any transaction from which the director derived an improper personal benefit; or

(v) for any action, omission, transaction, or breach of a director's duty creating any third-party liability to any person or entity other than the corporation or stockholder.

No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective. All references in this subsection to a director shall also be deemed to refer to a member of the governing body of a corporation which is not authorized to issue capital stock; and

(4) any provision that under this chapter is required or permitted to be set forth in the bylaws.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.



§ 4-27-203 - Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



§ 4-27-204 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.



§ 4-27-205 - Organization of corporation.

(a) After incorporation:

(1) if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) if initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(i) to elect directors and complete the organization of the corporation; or

(ii) to elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state.



§ 4-27-206 - Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



§ 4-27-207 - Emergency bylaws.

(a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1) procedures for calling a meeting of the board of directors;

(2) quorum requirements for the meeting; and

(3) designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.






Subchapter 3 - -- Purposes and Powers

§ 4-27-301 - Purposes.

(a) Every corporation incorporated under this chapter has the purpose of engaging in any lawful business unless a more limited purpose is specifically set forth in the articles of incorporation. A statement of a corporation's primary purpose or purposes made pursuant to § 4-27-202(a)(5) shall not be construed as a specific limitation of the broad purposes for which the corporation may be organized.

(b) A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this chapter only if permitted by, and subject to all limitations of, the other statute.



§ 4-27-302 - General powers.

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, power:

(1) to sue and be sued, complain and defend in its corporate name;

(2) to have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) to make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(4) to purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) to sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) to purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(7) to make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) to lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) to be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) to conduct its business, locate offices, and exercise the powers granted by this chapter within or without this state;

(11) to elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) to pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) to make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) to transact any lawful business that will aid governmental policy;

(15) to make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.



§ 4-27-303 - Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(1) modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(1) notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) one (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



§ 4-27-304 - Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged:

(1) in a proceeding by a shareholder against the corporation to enjoin the act;

(2) in a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) in a proceeding by the Attorney General under § 4-27-1430.

(c) In a shareholder's proceeding under subsection (b)(1) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties in the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act.






Subchapter 4 - -- Names

§ 4-27-401 - Corporate name.

(a) A corporate name:

(1) must contain the word "corporation," "incorporated," "company," or "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," or words or abbreviations of like import in another language; and

(2) may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by § 4-27-301 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name must be distinguishable upon the records of the Secretary of State from:

(1) the corporate name of a corporation incorporated or authorized to transact business in this state;

(2) a corporate name reserved or registered under §§ 4-27-402 or 4-27-403;

(3) the fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable; and

(4) the corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable upon his records from one (1) or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if:

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A corporation may use the name of another domestic or foreign corporation that is used in this state if the corporation is incorporated or authorized to transact business in this state and the proposed user corporation:

(1) has merged with the other corporation;

(2) has been formed by reorganization of the other corporation; or

(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.



§ 4-27-402 - Reserved name.

(a) A person may reserve the exclusive use of a corporate name by delivering an application to the Secretary of State for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, he shall reserve the name for the applicant's exclusive use for a nonrenewable one hundred twenty-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



§ 4-27-403 - Registered name.

(a) A foreign corporation may register its corporate name, or its corporate name with any addition required by § 4-27-1506, if the name is distinguishable upon the records of the Secretary of State from the corporate names that are not available under § 4-27-401(b)(3).

(b) A foreign corporation registers its corporate name, or its corporate name with any addition required by § 4-27-1506, by delivering it to the Secretary of State for filing an application:

(1) Setting forth its corporate name, or its corporate name with any addition required by § 4-27-1506, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and

(2) Accompanied by a certificate of existence (or a document of similar import) from the state or country of incorporation.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October 1 and December 31 of the preceding year. The renewal application when filed renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this chapter or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.



§ 4-27-404 - Use of fictitious names.

(a) No corporation (domestic or foreign) shall conduct any business in this state under a fictitious name unless it first files with the Secretary of State, and, in case of a domestic corporation, with the county clerk of the county in which the corporation's registered office is located (unless it is located in Pulaski County), a form supplied or approved by the Secretary of State giving the following information:

(1) The fictitious name under which business is being or will be conducted by the applicant corporation;

(2) A brief statement of the character of business to be conducted under the fictitious name;

(3) The corporate name, state of incorporation, and location (giving city and street address) of the registered office in the state of the applicant corporation.

(b) Each such form shall be executed (without verification) in duplicate and filed with the Secretary of State. The Secretary of State shall retain one (1) counterpart; and the other counterpart, bearing the file marks of the Secretary of State, shall be returned to the corporation and, unless its registered office is in Pulaski County, filed by it with the county clerk. An index of such filings shall be maintained in each office. However, the Secretary of State shall not accept such filing unless the proposed fictitious name is distinguishable upon the records of the Secretary of State from the name of any domestic corporation, or any foreign corporation authorized to do business in the state or any name reserved or registered under §§ 4-27-402 and 4-27-403.

(c) Copies of such filed forms, certified by the respective filing officers, shall be admitted in evidence where the question of filing may be material.

(d) If, after a filing hereunder, the applicant corporation is dissolved, or (being a foreign corporation) surrenders or forfeits its rights to do business in Arkansas or (whether a domestic or foreign corporation) ceases to do business in Arkansas under the specified fictitious name, such corporation shall be obligated to file in each of the offices aforesaid a cancellation of its privilege hereunder. If such cancellation is not filed, the Secretary of State, upon satisfactory evidence, may cancel such privilege; in which event such cancellation shall be certified by the Secretary of State to the county clerk, who will file the same without fee.

(e) If a corporation which has not filed hereunder has heretofore or shall hereafter become a party to any contract, deed, conveyance, assignment or instrument of encumbrance in which such corporation is referred to exclusively by a fictitious name, the obligations imposed upon such corporation under said instrument and the right sought to be conferred upon third parties thereunder may be enforced against it; but the rights accruing to such corporation under said instrument may not be enforced by the corporation in the courts of this state until it complies with this section and pays to the Treasurer of State a civil penalty of three hundred dollars ($300); and in any suit by a corporation upon an instrument executed on or after midnight, December 31, 1987, which identifies it exclusively by a fictitious name, the corporation shall be required to allege compliance with this section.

(f) Compliance with this section does not give a corporation an exclusive right to the use of the fictitious name; and the registration of a fictitious name hereunder will not bar the use of the same name as the corporate name of any domestic corporation or any foreign corporation authorized to do business in this state. But this chapter is not intended to bar any aggrieved party, in such a situation, from applying for equitable relief under principles of fair trade law.



§ 4-27-405 - Injunction against use of unlawful name.

Where the use, reservation, or registration of a corporate name is in violation of this chapter, it may by court decree be cancelled or enjoined, on the suit of the Attorney General or of any person or corporation injured by such unlawful use, reservation, or registration, notwithstanding the fact that such use, reservation, or registration has been approved by the Secretary of State.



§ 4-27-406 - Notice to registrant regarding use of corporate, fictitious, or assumed names in violation of trademark.

(a) Neither the reservation of any proposed name, nor the acceptance of the filing of any articles of incorporation, nor the registration of any foreign corporation's name, nor the registration of an assumed or fictitious name shall authorize the use of the corporate name, assumed name, or fictitious name in violation of any rights of another arising under the trademark laws of the United States, this state, or the common law or provide a defense to an action for violation of any such rights.

(b) Upon reserving any proposed corporate name, or upon accepting the filing of any articles of incorporation, or upon registering for any foreign corporation's name, or upon registering any assumed or fictitious name, the Secretary of State shall issue the following notice to the registrant (selecting the appropriate name from each bracket):

"The Secretary of State of Arkansas has [reserved your proposed corporate name; accepted the filing of your articles of incorporation; registered your corporate name; recorded your assumed or fictitious name]. However, this does not necessarily give you the right to use your [proposed corporate name; corporate name; assumed or fictitious name] in this state if the use violates someone else's trade name, trademark, or service mark rights under the trademark laws of the United States, this state, or the common law. Prior to your use of the name, you are encouraged to research the names and marks of other parties used or registered in this state, or registered in the United States Patent and Trademark Office, or consult an attorney to determine the existence of any conflicting rights."






Subchapter 5 - -- Office and Agent



Subchapter 6 - -- Shares and Distributions

Part A - Shares

§ 4-27-601 - Authorized shares.

(a) The articles of incorporation must prescribe the classes of shares, the number of shares of each class that the corporation is authorized to issue, and a statement of the par value of the shares of each class or a statement that the shares of a class are to be without par value. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and, prior to the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by § 4-27-602.

(b) The articles of incorporation must authorize (1) one or more classes of shares that together have unlimited voting rights, and (2) one or more classes of shares (which may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.

(c) The articles of incorporation may authorize one (1) or more classes of shares that:

(1) have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this chapter, or by the Arkansas Constitution, Article 12, § 8, which guarantees the right of all stockholders to vote on a proposal to increase the capital stock or bond indebtedness of the corporation;

(2) are redeemable or convertible as specified in the articles of incorporation (i) at the option of the corporation, the shareholder, or another person, or upon the occurrence of a designated event; (ii) for cash, indebtedness, securities, or other property; (iii) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(3) entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative;

(4) have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(d) The description of the designations, preferences, limitations, and relative rights of share classes in subsection (c) of this section is not exhaustive.

(e) The board of directors of an investment company may increase or decrease the aggregate number of shares of stock, or the number of shares of stock of any class, that the corporation has the authority to issue, unless a provision has been legally included in the articles of incorporation of the corporation after May 1, 1989, prohibiting an act by the board of directors to increase or decrease the aggregate number of shares of stock or the number of shares of stock of any class that the corporation has authority to issue.

(1) If the board of directors of an investment company increases or decreases the aggregate number of shares of stock or the number of shares of stock of any class that the corporation has the authority to issue in accordance with subsection (e) of this section, the board of directors, before issuing any of the newly authorized stock, shall file articles supplementary for recording with the Secretary of State.

(2) Articles supplementary shall include:

(i) Both as of immediately before the increase or decrease and as increased or decreased: (1) The total number of shares of stock of all classes that the corporation has authority to issue; (2) The number of shares of stock of each class; (3) The par value of the shares of stock of each class or a statement that the shares are without par value; and (4) If there are any shares of stock with par value, the aggregate par value of all the shares of all classes;

(ii) A statement that the corporation is registered as an investment company under the Investment Company Act of 1940; and

(iii) A statement that the total number of shares of capital stock that the corporation has authority to issue has been increased or decreased by the board of directors in accordance with subsection (e) of this section.

(3) In order to be filed, articles supplementary shall be accompanied by an opinion of legal counsel licensed in this state and familiar with the Investment Company Act of 1940 opining that the statements contained in subdivisions (e)(2)(ii) and (iii) of this section are correct to the best of such counsel's knowledge and said articles supplementary shall be executed in the manner required by § 4-27-120.



§ 4-27-602 - Terms of class or series determined by board of directors.

(a) If the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations, and relative rights (within the limits set forth in § 4-27-601) of (1) any class of shares before the issuance of any shares of that class or (2) one or more series within a class before the issuance of any shares of that series.

(b) Each series of a class must be given a distinguishing designation.

(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

(d) Before issuing any shares of a class or series created under this section, the corporation must deliver to the Secretary of State for filing articles of amendment, which are effective without shareholder action, that set forth:

(1) the name of the corporation;

(2) the text of the amendment determining the terms of the class or series of shares;

(3) the date it was adopted; and

(4) a statement that the amendment was duly adopted by the board of directors.



§ 4-27-603 - Issued and outstanding shares.

(a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) of this section and to § 4-27-640.

(c) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.



§ 4-27-604 - Fractional shares.

(a) A corporation may:

(1) issue fractions of a share or pay in money the value of fractions of a share;

(2) arrange for disposition of fractional shares by the shareholders;

(3) issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by § 4-27-625(b).

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(1) that the scrip will become void if not exchanged for full shares before a specified date; and

(2) that the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.






Part B - Issuance of Shares

§ 4-27-620 - Subscription for shares before incorporation.

(a) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscription for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than 20 days after the corporation sends written demand for payment to the subscriber.

(e) A corporation that issues shares pursuant to a subscription agreement entered into before incorporation must comply with § 4-27-621(b)(c), and (f). A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to all of the provisions of § 4-27-621.



§ 4-27-621 - Issuance of shares.

(a) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b) The board of directors may authorize shares to be issued for consideration consisting of money paid, labor done, or property actually received. Neither promissory notes nor the promise of future services shall constitute valid consideration for the issuance of shares.

(c) Shares having a par value may not be issued for consideration less than the par value of such shares.

(d) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(e) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(f) Shares may not be issued until the full amount of the consideration for the shares, fixed as provided by law, has been paid.



§ 4-27-622 - Liability of shareholders.

(a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the full consideration, fixed as provided by law, for which the shares were issued or were to be issued.

(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that he may become personally liable by reason of his own acts or conduct.



§ 4-27-623 - Share dividends.

(a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one (1) or more classes or series. An issuance of shares under this subsection is a share dividend.

(b) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless (1) the articles of incorporation so authorize, (2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue, or (3) there are no outstanding shares of the class or series to be issued.

(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.



§ 4-27-624 - Share options.

A corporation may issue rights, options, or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares are to be issued.



§ 4-27-625 - Form and content of certificates.

(a) Shares may but need not be represented by certificates. Unless this chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b) At a minimum each share certificate must state on its face:

(1) the name of the issuing corporation and that it is organized under the law of this state;

(2) the name of the person to whom issued;

(3) the number and class of shares and the designation of the series, if any, the certificate represents; and

(4) the par value of the shares, or if the shares have no par value, a statement of such fact.

(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d) Each share certificate (1) must be signed (either manually or in facsimile) by two officers designated in the bylaws or by the board of directors and (2) must bear the corporate seal or its facsimile.

(e) If the person who signed (either manually or in facsimile) a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.



§ 4-27-626 - Shares without certificates.

(a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by § 4-27-625(b) and (c), and, if applicable, § 4-27-627.



§ 4-27-627 - Restriction on transfer of shares and other securities.

(a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by § 4-27-626(b). Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized:

(1) to maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2) to preserve exemptions under federal or state securities law;

(3) for any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may:

(1) obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

(2) obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

(3) require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable;

(4) prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



§ 4-27-628 - Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.






Part C - Subsequent Acquisition of Shares by Shareholder and Corporation

§ 4-27-630 - Shareholders' preemptive rights.

(a) The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide.

(b) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights" (or words of similar import) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them.

(2) A shareholder may waive his preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3) There is no preemptive right with respect to:

(i) shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(ii) shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(iii) shares authorized in articles of incorporation that are issued within six (6) months from the effective date of incorporation;

(iv) shares sold otherwise than for money.

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights;

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one (1) year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

(c) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



§ 4-27-631 - Corporation's acquisition of its own shares.

(a) A corporation may acquire its own shares, and shares so acquired constitute authorized but unissued shares.

(b) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

(c) The board of directors may adopt articles of amendment under this section without shareholder action and deliver them to the Secretary of State for filing. The articles must set forth:

(1) the name of the corporation;

(2) the reduction in the number of authorized shares, itemized by class and series; and

(3) the total number of authorized shares, itemized by class and series, remaining after reduction of the shares.






Part D - Distributions

§ 4-27-640 - Distributions to shareholders.

(a) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (c) of this section.

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a repurchase or reacquisition of shares), it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e) The effect of a distribution under subsection (c) of this section is measured:

(1) in the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2) in the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(3) in all other cases, as of (i) the date the distribution is authorized if the payment occurs within one hundred twenty (120) days after the date of authorization or (ii) the date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization.

(f) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(g) If the articles of incorporation or bylaws of an investment company so provide, the board of directors may delegate to a committee of the board of directors, or to the officers of the corporation, the authority to determine the amount of, to declare, and to distribute dividends in accordance with the policies adopted by the board of directors.









Subchapter 7 - -- Shareholders

Part A - Meetings

§ 4-27-701 - Annual meeting.

(a) A corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

(b) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

(d) If the articles of incorporation or bylaws of an investment company so provide, the corporation is not required to hold an annual meeting in any year in which no action is to be taken which requires a vote of shareholders under the Investment Company Act of 1940, unless a meeting is called by more than fifty percent (50%) of the holders of all classes of shares of the corporation or by more than fifty percent (50%) of the board of directors.



§ 4-27-702 - Special meeting.

(a) A corporation shall hold a special meeting of shareholders:

(1) on call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(2) if the holders of at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) If not otherwise fixed under § 4-27-703 or § 4-27-707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by § 4-27-705(c) may be conducted at a special shareholders' meeting.



§ 4-27-703 - Court-ordered meeting.

(a) The circuit court of the county where a corporation's principal office is located or the Pulaski County Circuit Court, if the corporation does not have a principal office in this state, may summarily order a meeting to be held:

(1) on application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or

(2) on application of a shareholder who signed a demand for a special meeting valid under § 4-27-702, if:

(i) notice of the special meeting was not given within thirty (30) days after the date the demand was delivered to the corporation's secretary; or

(ii) the special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting.



§ 4-27-704 - Action without meeting.

(a) Action on proposals to increase the capital stock or bond indebtedness of a corporation may be taken without a meeting of shareholders if one (1) or more written consents, setting forth the action so taken, shall be signed by all of the shareholders of the corporation. Any other action required or permitted by this chapter to be taken at a meeting of shareholders may be taken without a meeting if one (1) or more written consents, setting forth the action so taken, shall be signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. Any written consent executed by one (1) or more shareholders pursuant to this section shall be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise fixed under § 4-27-703 or § 4-27-707, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a) of this section.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(d) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least ten (10) days before the action is taken. The notice must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.



§ 4-27-705 - Notice of meeting.

(a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than sixty (60) nor more than seventy-five (75) days before the meeting date if a proposal to increase the authorized capital stock or bond indebtedness of the corporation is to be submitted, and no fewer than ten (10) nor more than sixty (60) days before the meeting date in all other cases. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(b) Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called. For purposes of this section, an annual meeting at which a proposal to increase the authorized capital stock or bond indebtedness of the corporation is to be submitted shall be deemed a special meeting.

(d) If not otherwise fixed under § 4-27-703 or § 4-27-707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under § 4-27-707, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.



§ 4-27-706 - Waiver of notice.

(a) A shareholder may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(1) waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.



§ 4-27-707 - Record date.

(a) The bylaws may fix or provide the manner of fixing the record date for one (1) or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.






Part B - Voting

§ 4-27-720 - Shareholders' list for meeting.

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group (and within each voting group by class or series of shares) and show the address of and number of shares held by each shareholder.

(b) The shareholders' list must be available for inspection by any shareholder, beginning two (2) business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, his agent, or attorney is entitled on written demand to inspect and, subject to the requirements of § 4-27-1602(c), to copy the list, during regular business hours and at his expense, during the period it is available for inspection.

(c) The corporation shall make the shareholders' list available at the meeting, and any shareholder, his agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a shareholder, his or her agent, or attorney to inspect the shareholders' list before or at the meeting or copy the list as permitted by subsection (b) of this section, the circuit court of the county where a corporation's principal office is located or the Pulaski County Circuit Court, if the corporation does not have a principal office in this state, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.



§ 4-27-721 - Voting entitlement of shares.

(a) Except as provided in subsections (b) and (c) of this section or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one (1) vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

(b) Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(c) Subsection (b) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.



§ 4-27-722 - Proxies.

(a) A shareholder may vote his shares in person or by proxy.

(b) A shareholder may appoint a proxy to vote or otherwise act for him by signing an appointment form, either personally or by his attorney-in-fact.

(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a longer period is expressly provided in the appointment form.

(d) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1) a pledgee;

(2) a person who purchased or agreed to purchase the shares;

(3) a creditor of the corporation who extended its credit under terms requiring the appointment;

(4) an employee of the corporation whose employment contract requires the appointment; or

(5) a party to a voting agreement created under § 4-27-731.

(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment.

(f) An appointment made irrevocable under subsection (d) of this section is revoked when the interest with which it is coupled is extinguished.

(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he did not know of its existence when he acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h) Subject to § 4-27-724 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.



§ 4-27-723 - Shares held by nominees.

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(b) The procedure may set forth:

(1) the types of nominees to which it applies;

(2) the rights or privileges that the corporation recognizes in a beneficial owner;

(3) the manner in which the procedure is selected by the nominee;

(4) the information that must be provided when the procedure is selected;

(5) the period for which selection of the procedure is effective; and

(6) other aspects of the rights and duties created.



§ 4-27-724 - Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1) the shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) the name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4) the name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment;

(5) two (2) or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the coowners and the person signing appears to be acting on behalf of all the coowners.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.



§ 4-27-725 - Quorum and voting requirements for voting groups.

(a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c) If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this chapter require a greater number of affirmative votes.

(d) An amendment of articles on incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) of this section is governed by § 4-27-727.

(e) The election of directors is governed by § 4-27-728.



§ 4-27-726 - Action by single and multiple voting groups.

(a) If the articles of incorporation or this chapter provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in § 4-27-725.

(b) If the articles of incorporation or this chapter provide for voting by two (2) or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in § 4-27-725. Action may be taken by one (1) voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.



§ 4-27-727 - Greater quorum or voting requirements.

(a) The articles of incorporation may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided for by this chapter.

(b) An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



§ 4-27-728 - Voting for directors -- Cumulative voting.

(a) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

(c) A statement included in the articles of incorporation that "[all] [a designated voting group of] shareholders are entitled to cumulate their votes for directors" (or words of similar import) means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two (2) or more candidates.

(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(1) the meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(2) a shareholder who has the right to cumulate his votes gives notice to the corporation not less than forty-eight (48) hours before the time set for the meeting of his intent to cumulate his votes during the meeting, and if one (1) shareholder gives this notice all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.






Part C - Voting Trusts and Agreements

§ 4-27-730 - Voting trusts.

(a) One (1) or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust (which may include anything consistent with its purpose) and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than ten (10) years after its effective date unless extended under subsection (c) of this section.

(c) All or some of the parties to a voting trust may extend it for additional terms of not more than ten (10) years each by signing an extension agreement and obtaining the voting trustee's written consent to the extension. An extension is valid for ten (10) years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.



§ 4-27-731 - Voting agreements.

(a) Two (2) or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of § 4-27-730.

(b) A voting agreement created under this section is specifically enforceable.






Part D - Derivative Proceedings

§ 4-27-740 - Procedure in derivative proceedings.

(a) A person may not commence a proceeding in the right of a domestic or foreign corporation unless he was a shareholder of the corporation when the transaction complained of occurred or unless he became a shareholder through transfer by operation of law from one who was a shareholder at that time.

(b) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why he did not make the demand. Whether or not a demand for action was made, if the corporation commences an investigation of the changes made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(c) A proceeding commenced under this section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.

(d) On termination of the proceeding the court may require the plaintiff to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.

(e) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on his behalf.









Subchapter 8 - -- Directors -- Officers -- Meetings -- Standards of Conduct -- Indemnification

Part A - Board of Directors

§ 4-27-801 - Requirement for and duties of board of directors.

(a) Except as provided in subsection (c) of this section, each corporation must have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation.

(c) A corporation having fifty (50) or fewer shareholders may dispense with or limit the authority of a board of directors by describing in its articles of incorporation who will perform some or all of the duties of a board of directors.



§ 4-27-802 - Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.



§ 4-27-803 - Number and election of directors.

(a) A board of directors must consist of one (1) or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b) If a board of directors has power to fix or change the number of directors, the board may increase or decrease by thirty percent (30%) or less the number of directors last approved by the shareholders, but only the shareholders may increase or decrease by more than thirty percent (30%) the number of directors last approved by the shareholders.

(c) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders or the board of directors. After shares are issued, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.

(d) Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under § 4-27-806.



§ 4-27-804 - Election of directors by certain classes of shareholders.

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one (1) or more authorized classes of shares. A class (or classes) of shares entitled to elect one (1) or more directors is a separate voting group for purposes of the election of directors.



§ 4-27-805 - Terms of directors generally.

(a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under § 4-27-806.

(c) A decrease in the number of directors does not shorten an incumbent director's term.

(d) The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e) Despite the expiration of a director's term, he continues to serve until his successor is elected and qualifies or until there is a decrease in the number of directors.



§ 4-27-806 - Staggered terms for directors.

If there are nine (9) or more directors, the articles of incorporation may provide for staggering their terms by dividing the total number of directors into two (2) or three (3) groups, with each group containing one-half (1/2) or one-third (1/3) of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two (2) years or three (3) years, as the case may be, to succeed those whose terms expire.



§ 4-27-807 - Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its chairman, or to the corporation.

(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.



§ 4-27-808 - Removal of directors by shareholders.

(a) The shareholders may remove one (1) or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him exceeds the number of votes cast not to remove him.

(d) A director may be removed by the shareholders only at a meeting called for the purpose of removing him and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of the director.



§ 4-27-809 - Removal of directors by judicial proceeding.

(a) The circuit court of the county where a corporation's principal office is located or the Pulaski County Circuit Court, if the corporation does not have a principal office in this state, may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholder holding at least ten percent (10%) of the outstanding shares of any class if the court finds that:

(1) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation; and

(2) Removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(c) If shareholders commence a proceeding under subsection (a) of this section, they shall make the corporation a party defendant.



§ 4-27-810 - Vacancy on board.

(a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) the shareholders may fill the vacancy;

(2) the board of directors may fill the vacancy; or

(3) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.

(c) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under § 4-27-807(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



§ 4-27-811 - Compensation of directors.

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.






Part B - Meetings and Action of the Board

§ 4-27-820 - Meetings.

(a) The board of directors may hold regular or special meetings in or out of this state.

(b) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 4-27-821 - Action without meeting.

(a) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.



§ 4-27-822 - Notice of meeting.

(a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, a special meeting of the board of directors must be preceded by at least two (2) days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.



§ 4-27-823 - Waiver of notice.

(a) A director may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting (or promptly upon his arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



§ 4-27-824 - Quorum and voting.

(a) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:

(1) a majority of the fixed number of directors if the corporation has a fixed board size; or

(2) a majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third (1/3) of the fixed or prescribed number of directors determined under subsection (a) of this section.

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless: (1) he objects at the beginning of the meeting (or promptly upon his arrival) to holding it or transacting business at the meeting; (2) his dissent or abstention from the action taken is entered in the minutes of the meeting; or (3) he delivers written notice of his dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.



§ 4-27-825 - Committees.

(a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one (1) or more committees and appoint members of the board of directors to serve on them. Each committee must have two (2) or more members, who serve at the pleasure of the board of directors.

(b) The creation of a committee and appointment of members to it must be approved by the greater of (1) a majority of all the directors in office when the action is taken or (2) the number of directors required by the articles of incorporation or bylaws to take action under § 4-27-824.

(c) Sections 4-27-820 -- 4-27-824, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under § 4-27-801.

(e) A committee may not, however:

(1) authorize distributions;

(2) approve or propose to shareholders action that this chapter requires be approved by shareholders;

(3) fill vacancies on the board of directors or on any of its committees;

(4) amend articles of incorporation pursuant to § 4-27-1002;

(5) adopt, amend, or repeal bylaws;

(6) approve a plan of merger not requiring shareholder approval;

(7) authorize or approve reacquisition of shares, except according to a formula or method prescribed by the board of directors; or

(8) authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except that the board of directors may authorize a committee (or a senior executive officer of the corporation) to do so within the limits specifically prescribed by the board of directors.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 4-27-830.






Part C - Standards of Conduct

§ 4-27-830 - General standards for directors.

(a) A director shall discharge his duties as a director, including his duties as a member of a committee:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner he reasonably believes to be in the best interests of the corporation.

(b) In discharging his duties a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one (1) or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) a committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.



§ 4-27-831 - Director conflict of interest.

(a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:

(1) the material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction;

(2) the material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction; or

(3) the transaction was fair to the corporation.

(b) For purposes of this section, a director of the corporation has an indirect interest in a transaction and it should be considered by the board of directors of the corporation if:

(1) another entity in which he has a material financial interest or in which he is a general partner is a party to the transaction; or

(2) another entity of which he is a director, officer, or trustee is a party to the transaction.

(c) For purposes of subsection (a)(1) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors (or on the committee) who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (a)(1) of this section if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.

(d) For purposes of subsection (a)(2) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (b)(1) of this section, may not be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction under subsection (a)(2) of this section. The vote of those shares, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.



§ 4-27-832 - Loans to directors.

(a) Except as provided by subsection (c) of this section, a corporation may not lend money to or guarantee the obligation of a director of the corporation unless:

(1) the particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, except the votes of shares owned by or voted under the control of the benefited director; or

(2) the corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.

(b) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.

(c) This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations.



§ 4-27-833 - Liability for unlawful distributions.

(a) Unless he complies with the applicable standards of conduct described in § 4-27-830, a director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter or the articles of incorporation.

(b) A director held liable for an unlawful distribution under subsection (a) of this section is entitled to contribution:

(1) from every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in § 4-27-830; and

(2) from each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of this chapter or the articles of incorporation.






Part D - Officers

§ 4-27-840 - Required officers.

(a) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b) A duly appointed officer may appoint one (1) or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall delegate to one (1) of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for authenticating records of the corporation.

(d) The same individual may simultaneously hold more than one (1) office in a corporation.



§ 4-27-841 - Duties of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.



§ 4-27-842 - Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his duties under that authority:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner he reasonably believes to be in the best interests of the corporation.

(b) In discharging his duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one (1) or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) An officer is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) An officer is not liable for any action taken as an officer, or any failure to take any action, if he performed the duties of his office in compliance with this section.



§ 4-27-843 - Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

(b) A board of directors may remove any officer at any time with or without cause.



§ 4-27-844 - Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



§ 4-27-850 - Indemnification of officers, directors, employees, and agents -- Insurance.

(a) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative (other than an action by or in the right of the corporation) by reason of the fact that he is or was a director, officer, employee, or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses (including attorneys' fees), judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of such action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue, or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the court of chancery or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the court of chancery or such other court shall deem proper.

(c) To the extent that a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections (a) and (b) of this section, or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him in connection therewith.

(d) Any indemnification under subsections (a) and (b) of this section (unless ordered by a court) shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in subsections (a) and (b) of this section. Such determination shall be made:

(1) by the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit, or proceeding; or

(2) if such a quorum is not obtainable, or, even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or

(3) by the stockholders.

(e) Expenses incurred by an officer or director in defending a civil or criminal action, suit, or proceeding may be paid by the corporation in advance of the final disposition of such action, suit, or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the corporation as authorized in this section. Such expenses incurred by other employees and agents may be so paid upon such terms and conditions, if any, as the board of directors deems appropriate.

(f) The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of stockholders or disinterested directors, or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office.

(g) A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under the provisions of this section.

(h) For purposes of this section, references to "the corporation" shall include, in addition to the resulting corporation, any constituent corporation (including any constituent of a constituent) absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees or agents, so that any person who is or was a director, officer, employee, or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, shall stand in the same position under the provisions of this section with respect to the resulting or surviving corporation as he would have with respect to such constituent corporation if its separate existence had continued.

(i) For purposes of this section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan; and references to "serving at the request of the corporation" shall include any service as a director, officer, employee, or agent of the corporation which imposes duties on, or involves services by, such director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries; and a person who acted in good faith and in a manner he reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

(j) The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors and administrators of such person.









Subchapter 9 - [Reserved.]

[Reserved]



Subchapter 10 - -- Amendment of Articles of Incorporation and Bylaws

Part A - Amendment of Articles of Incorporation

§ 4-27-1001 - Authority to amend.

(a) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.



§ 4-27-1002 - Amendment by board of directors.

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one (1) or more amendments to the corporation's articles of incorporation without shareholder action:

(1) to extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) to delete the names and addresses of the initial directors;

(3) to change the information required by § 4-20-105(a);

(4) to change each issued and unissued authorized share of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding;

(5) to change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name; or

(6) to make any other change expressly permitted by this chapter to be made without shareholder action.



§ 4-27-1003 - Amendment by board of directors and shareholders.

(a) A corporation's board of directors may propose one (1) or more amendments to the articles of incorporation for submission to the shareholders.

(b) For the amendment to be adopted:

(1) the board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and

(2) the shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (e) of this section.

(c) The board of directors may condition its submission of the proposed amendment on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 4-27-705. The notice of meeting must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) Unless this chapter, the articles of incorporation, or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(1) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and

(2) the votes required by §§ 4-27-725 and 4-27-726 by every other voting group entitled to vote on the amendment.



§ 4-27-1004 - Voting on amendments by voting groups.

(a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group (if shareholder voting is otherwise required by this chapter) on a proposed amendment if the amendment would:

(1) increase or decrease the aggregate number of authorized shares of the class;

(2) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(3) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(4) change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(5) change the shares of all or part of the class into a different number of shares of the same class;

(6) create a new class of shares having rights or preferences with respect to distributions or to dissolutions that are prior, superior, or substantially equal to the shares of the class;

(7) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolutions that are prior, superior, or substantially equal to the shares of the class;

(8) limit or deny an existing preemptive right of all or part of the shares of the class; or

(9) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one (1) or more of the ways described in subsection A. of this section, the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c) If a proposed amendment that entitles two (2) or more series of shares to vote as separate voting groups under this section would affect those two (2) or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.



§ 4-27-1005 - Amendment before issuance of shares.

If a corporation has not yet issued shares, its incorporators or board of directors may adopt one (1) or more amendments to the corporation's articles of incorporation.



§ 4-27-1006 - Articles of amendment.

A corporation amending its articles of incorporation shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment adopted;

(3) if an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4) the date of each amendment's adoption;

(5) if an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required;

(6) if an amendment was approved by the shareholders:

(i) the designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group indisputably represented at the meeting;

(ii) either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.



§ 4-27-1007 - Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder action.

(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in § 4-27-1003.

(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 4-27-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(d) A corporation restating its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(1) whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

(2) if the restatement contains an amendment to the articles requiring shareholder approval, the information required by § 4-27-1006.

(e) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(f) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (d) of this section.



§ 4-27-1008 - Amendment pursuant to reorganization.

(a) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by § 4-27-202.

(b) The individual or individuals designated by the court shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment approved by the court;

(3) the date of the court's order or decree approving the articles of amendment;

(4) the title of the reorganization proceeding in which the order or decree was entered; and

(5) a statement that the court had jurisdiction of the proceeding under federal statute.

(c) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

(d) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 4-27-1009 - Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.






Part B - Amendment of Bylaws

§ 4-27-1020 - Amendment of the bylaws by board of directors or shareholders.

(a) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(1) the articles of incorporation or this chapter reserve this power exclusively to the shareholders in whole or part; or

(2) the shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(b) A corporation's shareholders may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors.



§ 4-27-1021 - Bylaw increasing quorum or voting requirement for shareholders.

(a) If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by this chapter. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) of this section may not be adopted, amended, or repealed by the board of directors.



§ 4-27-1022 - Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1) if originally adopted by the shareholders, only by the shareholders;

(2) if originally adopted by the board of directors, either by the shareholders or by the board of directors.

(b) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c) Action by the board of directors under subdivision (a)(2) of this section to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.









Subchapter 11 - -- Conversion and Merger

§ 4-27-1101 - Definitions.

In this subchapter:

(1) "Constituent corporation" means a constituent organization that is a corporation;

(2) "Constituent organization" means an organization that is party to a merger;

(3) "Converted organization" means the organization into which a converting organization converts pursuant to §§ 4-27-1102 through 4-27-1105;

(4) "Converting corporation" means a converting organization that is a corporation;

(5) "Converting organization" means an organization that converts into another organization pursuant to § 4-27-1102;

(6) "Governing statute" of an organization means the statute that governs the organization's internal affairs;

(7) "In a record" means maintained or kept on file by the organization at an office of the organization or with the Secretary of State;

(8) (A) "Organization" means:

(i) A partnership, including a limited liability partnership;

(ii) A limited partnership, including a limited liability limited partnership;

(iii) A limited liability company;

(iv) A business trust;

(v) A corporation; or

(vi) Any other entity that has a governing statute.

(B) "Organization" includes a domestic or foreign organization whether or not the organization is organized for profit;

(9) "Organizational documents" means:

(A) For a domestic or foreign general partnership, its partnership agreement and, if applicable, statement of qualification;

(B) For a domestic or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(C) For a domestic or foreign limited liability company, its articles of organization and operating agreement, or the comparable records provided for in its governing statute;

(D) For a business trust, its agreement of trust and declaration of trust;

(E) For a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or the comparable records provided for in its governing statute; and

(F) For any other organization, the records that:

(i) Create the organization;

(ii) Determine the internal governance of the organization; and

(iii) Determine the relations among the organization's owners, members, and interested parties; and

(10) "Surviving organization" means an organization into which one (1) or more other organizations are merged.



§ 4-27-1102 - Conversion.

(a) An organization other than a corporation may convert to a corporation, and a corporation may convert to another organization under this section and §§ 4-27-1103 through 4-27-1105 and a plan of conversion, if the:

(1) Other organization's governing statute authorizes the conversion and is complied with; and

(2) Conversion is not prohibited by the law of the jurisdiction that enacted the governing statute.

(b) A plan of conversion must be in a record and must include the:

(1) Name and form of the organization before conversion;

(2) Name and form of the organization after conversion;

(3) Terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) Organizational documents of the converted organization.



§ 4-27-1103 - Action on plan of conversion by converting corporation.

(a) A plan of conversion may be approved if the:

(1) Board of directors recommends the plan of conversion to the shareholders, unless the board of directors:

(A) Determines that because of a conflict of interest or other special circumstances it should make no recommendation; and

(B) Communicates the basis for its determination at the time the plan of conversion is submitted to the shareholders; and

(2) Shareholders entitled to vote approve the plan.

(b) The board of directors may condition its submission of the proposed conversion on any basis.

(c) (1) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 4-27-705.

(2) The notice shall:

(A) State that a purpose of the meeting is to consider the plan of conversion; and

(B) Contain or be accompanied by a copy or summary of the plan.

(d) Unless this chapter, the articles of incorporation, or the board of directors acting under subsection (b) of this section require a greater vote or a vote by voting groups, the plan of conversion to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by the voting group.

(e) Subject to any contractual rights, until a conversion is filed under § 4-27-1104, a converting corporation may amend the plan or abandon the planned conversion:

(1) As provided in the plan; and

(2) Except as prohibited by the plan, by the same consent required to approve the plan.



§ 4-27-1104 - Filings required for conversion -- Effective date.

(a) (1) After a plan of conversion is approved a converting corporation shall file articles of conversion with the Secretary of State.

(2) The articles of conversion shall include:

(A) A statement that the corporation has been converted into another organization;

(B) The name and form of the organization and the jurisdiction of its governing statute;

(C) The date the conversion is effective under the governing statute of the converted organization;

(D) A statement that the conversion was approved as required by this chapter;

(E) A statement that the conversion was approved as required by the governing statute of the converted organization;

(F) A statement confirming that the converted organization has filed a statement appointing an agent for service of process under § 4-20-112 if the converted organization is a foreign organization not authorized to transact business in this state; and

(G) (i) A copy of the plan of conversion; or

(ii) A statement that:

(a) Contains the address of an office of the organization where the plan of conversion is on file; and

(b) A copy of the plan of conversion will be furnished by the converting corporation on request and without cost to any shareholder of the converting corporation.

(b) (1) If the converting organization is not a converting corporation, the converting organization shall file articles of incorporation with the Secretary of State.

(2) The articles of incorporation shall include, in addition to the information required by § 4-27-202:

(A) A statement that the corporation was converted from another organization;

(B) The name and form of the organization and the jurisdiction of its governing statute; and

(C) A statement that the conversion was approved in a manner that complied with the organization's governing statute.

(c) A conversion becomes effective:

(1) If the converted organization is a corporation, when the articles of incorporation take effect; and

(2) If the converted organization is not a corporation, as provided by the governing statute of the converted organization.



§ 4-27-1105 - Effect of conversion.

(a) An organization that has been converted under this subchapter is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting organization remains vested in the converted organization;

(2) All debts, liabilities, and other obligations of the converting organization continue as obligations of the converted organization;

(3) An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) Except as otherwise agreed, the conversion does not dissolve a converting corporation under § 4-27-1401 et seq.

(c) (1) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting corporation, if before the conversion the converting corporation was subject to suit in this state on the obligation.

(2) A converted organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the converted organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-27-1106 - Merger.

(a) A corporation may merge with one (1) or more other constituent organizations under this section and §§ 4-27-1107 through 4-27-1110 and a plan of merger if:

(1) The governing statute of each of the other organizations authorizes the merger;

(2) The merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and

(3) Each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger shall be in a record and shall include:

(1) The name and form of each constituent organization;

(2) The name and form of the surviving organization;

(3) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration; and

(4) Any amendments to be made by the merger to the surviving organization's organizational documents.



§ 4-27-1107 - Action on plan of merger by constituent corporation.

(a) Except as provided in subsection (g) of this section and after adopting a plan of merger, the board of directors of each corporation that is a party to the merger shall submit the plan of merger for approval by its shareholders.

(b) A plan of merger may be approved if the:

(1) Board of directors recommends the plan of merger to the shareholders, unless the board of directors:

(A) Determines that because of a conflict of interest or other special circumstances it should make no recommendation; and

(B) Communicates the basis for its determination at the time the plan of merger is submitted to the shareholders; and

(2) Shareholders entitled to vote approve the plan.

(c) The board of directors may condition its submission of the proposed merger on any basis.

(d) (1) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 4-27-705.

(2) The notice shall:

(A) State that a purpose of the meeting is to consider the plan of merger; and

(B) Contain or be accompanied by a copy or summary of the plan.

(e) Unless this chapter, the articles of incorporation, or the board of directors acting under subsection (c) of this section require a greater vote or a vote by voting groups, the plan of merger to be authorized must be approved by the affirmative vote of the holders of a majority of the outstanding shares entitled to vote, and if by voting group, by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by the voting group.

(f) Separate voting by voting groups is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would require action by one (1) or more separate voting groups on the proposed amendment under § 4-27-1004.

(g) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(1) The articles of incorporation of the surviving corporation will not differ except for amendments enumerated in § 4-27-1002 from its articles before the merger;

(2) Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares or the interest comparable to shares in an entity other than a corporation, with identical designations, preferences, limitations, and relative rights immediately after the merger;

(3) The number of voting shares outstanding immediately after the merger plus the number of voting shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or by the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent (20%) the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(4) The number of participating shares outstanding immediately after the merger plus the number of participating shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or by the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent (20%) the total number of participating shares outstanding immediately before the merger.

(h) As used in subsection (g) of this section:

(1) "Participating shares" means shares that entitle their holders to participate without limitation in distributions; and

(2) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(i) Subject to any contractual rights, at any time before articles of merger are filed the planned merger may be abandoned without further shareholder action in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.



§ 4-27-1108 - Merger of subsidiary.

(a) A parent corporation owning at least ninety percent (90%) of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary corporation into itself without approval of the shareholders of the parent corporation or subsidiary corporation.

(b) The board of directors of the parent corporation shall adopt a plan of merger that sets forth:

(1) The names of the parent corporation and the subsidiary corporation; and

(2) The manner and basis of converting the shares of the subsidiary corporation into:

(A) Shares, obligations, or other securities of the parent corporation or any other corporation; or

(B) Cash or other property.

(c) The parent corporation shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing.

(d) The parent corporation may not deliver articles of merger to the Secretary of State for filing until at least thirty (30) days after the date the parent corporation mailed a copy of the plan of merger to each shareholder of the subsidiary corporation who did not waive the mailing requirement.

(e) Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation except for amendments enumerated in § 4-27-1002.



§ 4-27-1109 - Filings required for merger -- Effective date.

(a) After each constituent organization has approved a merger, articles of merger must be signed by an authorized representative of each constituent organization.

(b) The articles of merger shall include:

(1) The name and form of each constituent organization and the jurisdiction of its governing statute;

(2) The name and form of the surviving organization and the jurisdiction of its governing statute;

(3) The date the merger is effective under the governing statute of the surviving organization;

(4) Any amendments provided for in the plan of merger for the organizational document of the surviving organization;

(5) A statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(6) A statement confirming that the surviving organization has filed a statement appointing an agent for service of process under § 4-20-112 if the surviving organization is a foreign organization not authorized to transact business in this state;

(7) (A) A copy of the plan of merger; or

(B) A statement that:

(i) Contains the address of an office of the surviving organization where the plan of merger is on file; and

(ii) A copy of the plan of merger will be furnished by the surviving organization on request and without cost to any shareholder, member, partner, or other owner of any constituent organization; and

(8) Any additional information required by the governing statute of any constituent organization.

(c) Each constituent organization shall deliver the articles of merger for filing in the office of the Secretary of State.

(d) A merger becomes effective under this subchapter:

(1) If the surviving organization is a corporation, upon the later of:

(A) Compliance with subsection (c) of this section; or

(B) The date specified in the articles of merger; or

(2) If the surviving organization is not a corporation, as provided by the governing statute of the surviving organization.



§ 4-27-1110 - Effect of merger.

(a) When a merger becomes effective:

(1) The surviving organization continues or comes into existence;

(2) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) An action or proceeding pending by or against a constituent organization that ceases to exist may continue as if the merger had not occurred;

(6) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) Except as otherwise agreed, if a constituent corporation ceases to exist, the merger does not dissolve the corporation for the purposes of § 4-27-1401 et seq.; and

(9) Any amendments provided for in the articles of merger for the organizational documents of the surviving organization become effective.

(b) (1) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by a constituent organization if before the merger the constituent organization was subject to suit in this state on the obligation.

(2) A surviving organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the surviving organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-27-1111 - Chapter not exclusive.

This chapter does not preclude an organization from being converted or merged under other law.






Subchapter 12 - -- Sale of Assets

§ 4-27-1201 - Sale of assets in regular course of business and mortgage of assets.

(a) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

(1) sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business;

(2) mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(3) transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

(b) Unless the articles of incorporation or another provision of this chapter so require, approval by the shareholders of a transaction described in subsection (a) of this section is not required.



§ 4-27-1202 - Sale of assets other than in regular course of business.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the good will), otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

(b) For a transaction to be authorized:

(1) the board of directors must recommend the proposed transaction to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and

(2) the shareholders entitled to vote must approve the transaction.

(c) The board of directors may condition its submission of the proposed transaction on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 4-27-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and contain or be accompanied by a description of the transaction.

(e) Unless the articles of incorporation or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.

(f) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further shareholder action.

(g) A transaction that constitutes a distribution is governed by § 4-27-640 and not by this section.






Subchapter 13 - -- Dissenters' Rights

Part A - Right to Dissent and Obtain Payment for Shares

§ 4-27-1301 - Definitions.

In this subchapter:

(1) "Corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

(2) "Dissenter" means a shareholder who is entitled to dissent from corporate action under § 4-27-1302 and who exercises that right when and in the manner required by §§ 4-27-1320 -- 4-27-1328.

(3) "Fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.

(4) "Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

(5) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(6) "Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

(7) "Shareholder" means the record shareholder or the beneficial shareholder.



§ 4-27-1302 - Right of dissent.

(a) A shareholder is entitled to dissent from and obtain payment of the fair value of the shareholder's shares in the event of any of the following corporate actions:

(1) Consummation of a plan of conversion to which the corporation is a party;

(2) Consummation of a plan of merger to which the corporation is a party if:

(A) Shareholder approval is required for the merger by § 4-27-1107 or the articles of incorporation and the shareholder is entitled to vote on the merger; or

(B) The corporation is a subsidiary that is merged with its parent under § 4-27-1108;

(3) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

(4) Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale under court order or a sale for cash under a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one (1) year after the date of sale;

(5) An amendment to the articles of incorporation that materially and adversely affects rights in respect of a dissenter's shares because it:

(i) Alters or abolishes a preferential right of the shares;

(ii) Creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase of the shares;

(iii) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(iv) Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(v) Reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under § 4-27-604; or

(6) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provide that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.

(b) A shareholder entitled to dissent and obtain payment for the shareholder's shares under this subchapter may not challenge the corporate action creating the shareholder's entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.



§ 4-27-1303 - Dissent by nominees and beneficial owners.

(a) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in his name only if he dissents with respect to all shares beneficially owned by any one (1) person and notifies the corporation in writing of the name and address of each person on whose behalf he asserts dissenters' rights. The rights of a partial dissenter under this subsection are determined as if the shares as to which he dissents and his other shares were registered in the names of different shareholders.

(b) A beneficial shareholder may assert dissenters' rights as to shares held on his behalf only if:

(1) he submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(2) he does so with respect to all shares of which he is the beneficial shareholder or over which he has power to direct the vote.






Part B - Procedure for Exercise of Dissenters' Rights

§ 4-27-1320 - Notice of dissenters' rights.

(a) If proposed corporate action creating dissenters' rights under § 4-27-1302 is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this chapter and be accompanied by a copy of this chapter.

(b) If corporate action creating dissenters' rights under § 4-27-1302 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in § 4-27-1322.



§ 4-27-1321 - Notice of intent to demand payment.

(a) If proposed corporate action creating dissenters' rights under § 4-27-1302 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights (1) must deliver to the corporation before the vote is taken written notice of his intent to demand payment for his shares if the proposed action is effectuated and (2) must not vote his shares in favor of the proposed action.

(b) A shareholder who does not satisfy the requirements of subsection (a) of this section is not entitled to payment for his shares under this subchapter.



§ 4-27-1322 - Dissenters' notice.

(a) If proposed corporate action creating dissenters' rights under § 4-27-1302 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of § 4-27-1321.

(b) The dissenters' notice must be sent no later than ten (10) days after the corporate action was taken, and must:

(1) state where the payment demand must be sent and where and when certificates for certificated shares must be deposited;

(2) inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

(3) supply a form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and requires that the person asserting dissenters' rights certify whether or not he acquired beneficial ownership of the shares before that date;

(4) set a date by which the corporation must receive the payment demand, which date may not be fewer than thirty (30) nor more than sixty (60) days after the date subsection (a) the notice is delivered; and

(5) be accompanied by a copy of this subchapter.



§ 4-27-1323 - Duty to demand payment.

(a) A shareholder sent a dissenters' notice described in § 4-27-1322 must demand payment, certify whether he acquired beneficial ownership of the shares before the date required to be set forth in the dissenters' notice pursuant to § 4-27-1322(b)(3), and deposit his certificates in accordance with the terms of the notice.

(b) The shareholder who demands payment and deposits his share certificates under subsection (a) of this section retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.

(c) A shareholder who does not demand payment or deposit his share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for his shares under this subchapter.



§ 4-27-1324 - Share restrictions.

(a) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under § 4-27-1326.

(b) The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.



§ 4-27-1325 - Payment.

(a) Except as provided in § 4-27-1327, as soon as the proposed corporate action is taken, or upon receipt of a payment demand, the corporation shall pay each dissenter who complied with § 4-27-1323 the amount the corporation estimates to be the fair value of his shares, plus accrued interest.

(b) The payment must be accompanied by:

(1) the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(2) a statement of the corporation's estimate of the fair value of the shares;

(3) an explanation of how the interest was calculated;

(4) a statement of the dissenter's right to demand payment under § 4-27-1328; and

(5) a copy of this subchapter.



§ 4-27-1326 - Failure to take action.

(a) If the corporation does not take the proposed action within sixty (60) days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(b) If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under § 4-27-1322 and repeat the payment demand procedure.



§ 4-27-1327 - After-acquired shares.

(a) A corporation may elect to withhold payment required by § 4-27-1325 from a dissenter unless he was the beneficial owner of the shares before the date set forth in the dissenters' notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.

(b) To the extent the corporation elects to withhold payment under subsection (a) of this section, after taking the proposed corporate action, it shall estimate the fair value of the shares, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of his demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under § 4-27-1328.



§ 4-27-1328 - Procedure if shareholder dissatisfied with payment or offer.

(a) A dissenter may notify the corporation in writing of his own estimate of the fair value of his shares and amount of interest due, and demand payment of his estimate (less any payment under § 4-27-1325), or reject the corporation's offer under § 4-27-1327 and demand payment of the fair value of his shares and interest due, if:

(1) the dissenter believes that the amount paid under § 4-27-1325 or offered under § 4-27-1327 is less than the fair value of his shares or that the interest due is incorrectly calculated;

(2) the corporation fails to make payment under § 4-27-1325 within sixty (60) days after the date set for demanding payment; or

(3) the corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within sixty (60) days after the date set for demanding payment.

(b) A dissenter waives his right to demand payment under this section unless he notifies the corporation of his demand in writing under subsection (a) of this section within thirty (30) days after the corporation made or offered payment for his shares.






Part C - Judicial Appraisal of Shares

§ 4-27-1330 - Court action.

(a) If a demand for payment under § 4-27-1328 remains unsettled, the corporation shall commence a proceeding within sixty (60) days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The corporation shall commence the proceeding in the circuit court of the county where the corporation's principal office is located or the Pulaski County Circuit Court if the corporation does not have a principal office in this state. If the corporation is a foreign corporation, it shall commence the proceeding in the county in this state where the principal office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(c) The corporation shall make all dissenters (whether or not residents of this state) whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) of this section is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(e) Each dissenter made a party to the proceeding is entitled to judgment (1) for the amount, if any, by which the court finds the fair value of his shares, plus interest, exceeds the amount paid by the corporation or (2) for the fair value, plus accrued interest, of his after-acquired shares for which the corporation elected to withhold payment under § 4-27-1327.



§ 4-27-1331 - Court costs and counsel fees.

(a) The court in an appraisal proceeding commenced under § 4-27-1330 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under § 4-27-1328.

(b) The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(1) against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of §§ 4-27-1320 -- 4-27-1328; or

(2) against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.









Subchapter 14 - -- Dissolution

Part A - Voluntary Dissolution

§ 4-27-1401 - Dissolution by incorporators or initial directors.

A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1) the name of the corporation;

(2) the date of its incorporation;

(3) either (i) that none of the corporation's shares has been issued or (ii) that the corporation has not commenced business;

(4) that no debt of the corporation remains unpaid;

(5) that the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) that a majority of the incorporators or initial directors authorized the dissolution.



§ 4-27-1402 - Dissolution by board of directors and shareholders.

(a) A corporation's board of directors may propose dissolution for submission to the shareholders.

(b) For a proposal to dissolve to be adopted:

(1) the board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(2) the shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e) of this section.

(c) The board of directors may condition its submission of the proposal for dissolution on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 4-27-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e) Unless the articles of incorporation or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal.



§ 4-27-1403 - Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(1) the name of the corporation;

(2) the date dissolution was authorized;

(3) if dissolution was approved by the shareholders:

(i) the number of votes entitled to be cast on the proposal to dissolve; and

(ii) either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval;

(4) if voting by voting groups was required, the information required by subdivision (3) of this subsection must be separately provided for each voting group entitled to vote separately on the plan to dissolve.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.



§ 4-27-1404 - Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty (120) days of its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) the name of the corporation;

(2) the effective date of the dissolution that was revoked;

(3) the date that the revocation of dissolution was authorized;

(4) if the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5) if the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) if shareholder action was required to revoke the dissolution, the information required by § 4-27-1403(a)(3) or (a)(4).

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.



§ 4-27-1405 - Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) collecting its assets;

(2) disposing of its properties that will not be distributed in kind to its shareholders;

(3) discharging or making provision for discharging its liabilities;

(4) distributing its remaining property among its shareholders according to their interests; and

(5) doing every other act necessary to wind up and liquidate its business and affairs.

(b) Dissolution of a corporation does not:

(1) transfer title to the corporation's property;

(2) prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3) subject its directors or officers to standards of conduct different from those prescribed in § 4-27-801 et seq.;

(4) change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(5) prevent commencement of a proceeding by or against the corporation in its corporate name;

(6) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(7) terminate the authority of the registered agent of the corporation.



§ 4-27-1406 - Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) describe information that must be included in a claim;

(2) provide a mailing address where a claim may be sent;

(3) state the deadline, which may not be fewer than one hundred twenty (120) days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(1) if a claimant who was given written notice under subsection B. of this section does not deliver the claim to the dissolved corporation by the deadline;

(2) if a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety (90) days from the effective date of the rejection notice.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



§ 4-27-1407 - Unknown claims against dissolved corporation.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) be published one (1) time in a newspaper of general circulation in the county where the dissolved corporation's principal office is or was last located or in a newspaper of general circulation in Pulaski County if the corporation did not have a principal office in this state;

(2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) state that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five (5) years after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five (5) years after the publication date of the newspaper notice:

(1) a claimant who did not receive written notice under § 4-27-1406;

(2) a claimant whose claim was timely sent to the dissolved corporation but not acted on;

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) against the dissolved corporation, to the extent of its undistributed assets; or

(2) if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of his pro rata share of the claim or the corporate assets distributed to him in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to him.






Part B - Administrative Dissolution

§ 4-27-1420 - Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under § 4-27-1421 to administratively dissolve a corporation if:

(1) the corporation does not pay within sixty (60) days after they are due any franchise taxes or penalties imposed by this chapter or other law;

(2) the corporation does not deliver its annual franchise tax report to the Secretary of State within sixty (60) days after it is due;

(3) the corporation is without a registered agent in this state for sixty (60) days or more;

(4) the corporation does not notify the Secretary of State within sixty (60) days that its registered agent has been changed or has resigned; or

(5) the corporation's period of duration stated in its articles of incorporation expires.



§ 4-27-1421 - Procedure for and effect of administrative dissolution.

(a) If the Secretary of State determines that one (1) or more grounds exist under § 4-27-1420 for dissolving a corporation, he or she shall serve the corporation with written notice of his or her determination.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty (60) days after service of the notice is perfected, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under § 4-27-1405 and notify claimants under §§ 4-27-1406 and 4-27-1407.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



§ 4-27-1422 - Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under § 4-27-1421 may apply to the Secretary of State for reinstatement within two (2) years after the effective date of dissolution. The application must:

(1) recite the name of the corporation and the effective date of its administrative dissolution;

(2) state that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) state that the corporation's name satisfies the requirements of § 4-27-401; and

(4) contain one (1) or more certificates from appropriate state taxing authorities reciting that all taxes owed by the corporation have been paid.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) of this section and that the information is correct, he or she shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation.

(c) When the reinstatement is effective, it relates back to and takes effect as of the date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.



§ 4-27-1423 - Appeal from denial of reinstatement.

(a) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, he or she shall serve the corporation with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the Pulaski County Circuit Court within thirty (30) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.






Part C - Judicial Dissolution

§ 4-27-1430 - Grounds for judicial dissolution.

The Pulaski County Circuit Court, in the case of a proceeding brought by the Attorney General, or the circuit court of the county in which the corporation's principal office (or, if none in this state, its registered office) is located in the case of a proceeding brought by a shareholder, may dissolve a corporation:

(1) in a proceeding by the Attorney General, if it is established that:

(i) the corporation obtained its articles of incorporation through fraud; or

(ii) the corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a shareholder, if it is established that:

(i) the directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(ii) the directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(iii) the shareholders are deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(iv) the corporate assets are being misapplied or wasted;

(3) In a proceeding by a creditor, if it is established that:

(i) the creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(ii) the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.



§ 4-27-1431 - Procedure for judicial dissolution.

(a) Venue for a proceeding by the Attorney General to dissolve a corporation lies in the Pulaski County Circuit Court. Venue for a proceeding brought by any other party named in § 4-27-1430 lies in the county where a corporation's principal office is or was last located or the Pulaski County Circuit Court if the corporation does not have a principal office in this state.

(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.



§ 4-27-1432 - Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) the receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and (ii) may sue and defend in his own name as receiver of the corporation in all courts of this state;

(2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his counsel from the assets of the corporation or proceeds from the sale of the assets.



§ 4-27-1433 - Decree of dissolution.

(a) If after a hearing the court determines that one (1) or more grounds for judicial dissolution described in § 4-27-1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with § 4-27-1405 and the notification of claimants in accordance with §§ 4-27-1406 and 4-27-1407.






Part D - Miscellaneous

§ 4-27-1440 - Deposit with Treasurer of State.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the Treasurer of State or other appropriate state official for safekeeping. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the Treasurer of State or other appropriate state official shall pay him or his representative that amount.









Subchapter 15 - -- Foreign Corporations

Part A - Certificate of Authority

§ 4-27-1501 - Authority to transact business required.

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of the board of directors or shareholders, or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositaries with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not one in the course of repeated transactions of a like nature;

(11) Transacting business in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.



§ 4-27-1502 - Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) (1) (A) A foreign corporation that transacts business in this state without a certificate of authority shall pay a civil penalty to the state for each year and partial year during which it transacts business in this state without a certificate of authority.

(B) The penalty shall be the total of all fees imposed by this chapter upon a foreign corporation that properly obtains and renews a certificate of authority and all penalties imposed by this chapter for the failure to obtain or renew a certificate of authority.

(2) In addition to the penalty imposed under subdivision (d)(1) of this section, a foreign corporation that transacts business in this state without a certificate of authority shall pay a civil penalty to the state not to exceed five thousand dollars ($5,000) for each year and partial year during which it transacted business without a certificate of authority, beginning with the date it began transacting business in this state and ending on the date it obtains a certificate of authority.

(3) (A) The penalties imposed by this subsection may be recovered in a suit brought by the Secretary of State.

(B) (i) In addition to any civil penalty, if the court finds that a foreign corporation has transacted business in violation of this chapter, then the court shall issue an injunction restraining the foreign corporation from any further transactions or the exercise of any rights and privileges in this state.

(ii) The injunction shall remain in effect until:

(a) All civil penalties and any interest and court costs assessed by the court have been paid; and

(b) The foreign corporation has complied with the provisions of this subchapter.

(e) The failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



§ 4-27-1503 - Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of § 4-27-1506;

(2) the name of the state or country under whose law it is incorporated;

(3) its date of incorporation and period of duration;

(4) the street address of its principal office;

(5) the information required by § 4-20-105(a); and

(6) the number and par value, if any, of shares of the corporation's capital stock owned or to be owned by residents of this state.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose law it is incorporated.



§ 4-27-1504 - Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) its corporate name;

(2) the period of its duration;

(3) any of the information required by § 4-20-105(a); or

(4) the state or country of its incorporation.

(b) The requirements of § 4-27-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



§ 4-27-1505 - Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this chapter.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



§ 4-27-1506 - Corporate name of foreign corporation.

(a) If the corporate name of a foreign corporation does not satisfy the requirements of § 4-27-401, the foreign corporation to obtain or maintain a certificate of authority to transact business in this state:

(1) may add the word "corporation", "incorporated", "company", or "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", to its corporate name for use in this state; or

(2) may use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name (including a fictitious name adopted because its real name is unavailable) of a foreign corporation must be distinguished upon the records of the Secretary of State from:

(1) the corporate name of a corporation incorporated or authorized to transact business in this state;

(2) a corporate name reserved or registered under § 4-27-402 or § 4-27-403;

(3) the fictitious name, adopted because its real name was unavailable, of another foreign corporation authorized to transact business in this state; and

(4) the corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation (incorporated or authorized to transact business in this state) that is not distinguishable upon his records from the name applied for. The Secretary of State shall authorize use of the name applied for if:

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name (including the fictitious name) of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation:

(1) has merged with the other corporation;

(2) has been formed by reorganization of the other corporation; or

(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of § 4-27-401, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of § 4-27-401 and obtains an amended certificate of authority under § 4-27-1504.



§ 4-27-1510 - Service on foreign corporation.

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual franchise tax report if the foreign corporation:

(1) has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) has withdrawn from transacting business in this state under § 4-27-1520; or

(3) has had its certificate of authority revoked under § 4-27-1531.

(c) Service is perfected under subsection (b) of this section at the earliest of:

(1) the date the foreign corporation receives the mail;

(2) the date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.






Part B - Withdrawal

§ 4-27-1520 - Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) that it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) a mailing address to which the Secretary of State may mail a copy of any process served on him under subdivision (b)(3) of this section; and

(5) a commitment to notify the Secretary of State in the future of any change in its mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of State under this section is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (b) of this section.






Part C - Revocation of Certificate of Authority

§ 4-27-1530 - Grounds for revocation.

The Secretary of State may commence a proceeding under § 4-27-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) the foreign corporation does not deliver its annual franchise tax report to the Secretary of State within sixty (60) days after it is due;

(2) the foreign corporation does not pay within sixty (60) days after they are due any franchise taxes or penalties imposed by this chapter or other law;

(3) the foreign corporation is without a registered agent in this state for sixty (60) days or more;

(4) the foreign corporation does not file an appropriate notice with the Secretary of State within sixty (60) days of the change or resignation of the foreign corporation's registered agent;

(5) an incorporator, director, officer, or agent of the foreign corporation signed a document he or she knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing;

(6) the Secretary of State receives a duly authenticated certificate from the Secretary of State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.



§ 4-27-1531 - Procedure for and effect of revocation.

(a) If the Secretary of State determines that one (1) or more grounds exist under § 4-27-1530 for revocation of a certificate of authority, he shall serve the foreign corporation with written notice of his determination under § 4-27-1510.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty (60) days after service of the notice is perfected under § 4-27-1510, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under § 4-27-1510.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent annual franchise tax report or in any subsequent communication received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



§ 4-27-1532 - Appeal from revocation.

(a) A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Pulaski County Circuit Court within thirty (30) days after service of the certificate of revocation is perfected under § 4-27-1510. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.









Subchapter 16 - -- Records and Reports

Part A - Records

§ 4-27-1601 - Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) its bylaws or restated bylaws and all amendments to them currently in effect;

(3) resolutions adopted by its board of directors creating one (1) or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

(4) the minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three (3) years;

(5) all written communications to shareholders generally within the past three (3) years, including the financial statements furnished for the past three (3) years under § 4-27-1620;

(6) a list of the names and business addresses of its current directors and officers; and

(7) its most recent annual franchise tax report delivered to the Secretary of State under § 4-27-1622.



§ 4-27-1602 - Inspection of records by shareholders.

(a) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in § 4-27-1601(e) if he gives the corporation written notice of his demand at least five (5) business days before the date on which he wishes to inspect and copy.

(b) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (c) of this section and gives the corporation written notice of his demand at least five (5) business days before the date on which he wishes to inspect and copy:

(1) excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (a) of this section;

(2) accounting records of the corporation; and

(3) the record of shareholders.

(c) A shareholder may inspect and copy the records described in subsection (b) of this section only if:

(1) his demand is made in good faith and for a proper purpose;

(2) he describes with reasonable particularity his purpose and the records he desires to inspect; and

(3) the records are directly connected with his purpose.

(d) The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

(e) This section does not affect:

(1) the right of a shareholder to inspect records under § 4-27-720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant;

(2) the power of a court, independently of this chapter, to compel the production of corporate records for examination.

(f) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on his behalf.



§ 4-27-1603 - Scope of inspection right.

(a) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder he represents.

(b) The right to copy records under § 4-27-1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) The corporation may comply with a shareholder's demand to inspect the record of shareholders under § 4-27-1602(b)(3) by providing him with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.



§ 4-27-1604 - Court-ordered inspection.

(a) If a corporation does not allow a shareholder who complies with § 4-27-1602(a) to inspect and copy any records required by that subsection to be available for inspection, the circuit court of the county where the corporation's principal office is located or the Pulaski County Circuit Court, if the corporation does not have a principal office in this state, may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with § 4-27-1602(b) and (c) may apply to the circuit court in the county where the corporation's principal office is located or the Pulaski County Circuit Court, if the corporation does not have a principal office in this state, for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.






Part B - Reports

§ 4-27-1620 - Financial statements for shareholders.

(a) A corporation shall furnish its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b) If the annual financial statements are reported upon by a public accountant, his report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(1) stating his reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) A corporation shall mail the annual financial statements to each shareholder within one hundred twenty (120) days after the close of each fiscal year. Thereafter, on written request from a shareholder who was not mailed the statements, the corporation shall mail him the latest financial statements.



§ 4-27-1621 - Other reports to shareholders.

If a corporation indemnifies or advances expenses to a director under § 4-27-850 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.



§ 4-27-1622 - Annual franchise tax report for Secretary of State.

(a) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall deliver to the Secretary of State for filing an annual franchise tax report that sets forth:

(1) the name of the corporation;

(2) the jurisdiction under which the corporation is incorporated;

(3) the information required by § 4-20-105(a);

(4) the address of its principal office, wherever it is located;

(5) the names of its principal officers;

(6) the total number of authorized shares, itemized by class and series, if any, within each class;

(7) the total number of issued and outstanding shares, itemized by class and series, if any, within each class; and

(8) such other information as the Secretary of State may specify in a form promulgated pursuant to § 4-27-121(a).

(b) The requirements as to the applicability, use, and filing of the annual franchise tax report shall be as set forth in § 26-54-101 et seq.









Subchapter 17 - -- Transition Provisions

§ 4-27-1701 - Application to existing domestic corporations.

This chapter applies to all domestic corporations incorporated on or after its effective date as specified in § 4-27-1706. A corporation incorporated prior to such effective date under any general statute of this state providing for incorporation of corporations for profit may elect to be governed by the provisions of this chapter by amending its articles of incorporation to provide that it shall be so governed. Such election may be made at any time on or after midnight, December 31, 1987, but once made shall be irrevocable. The amendment to the articles of incorporation effecting such election must be approved by the affirmative vote of the holders of at least two-thirds (2/3) of the shares of each outstanding class of the corporation's capital stock. Domestic corporations existing prior to midnight, December 31, 1987, which do not elect to be governed by its provisions shall continue to be governed by preexisting law.



§ 4-27-1702 - Application to qualified foreign corporations.

A foreign corporation authorized to transact business in this state at midnight, December 31, 1987, is subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter.



§ 4-27-1703 - Saving provisions.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by this chapter does not affect:

(1) the operation of the statute or any action taken under it before its repeal;

(2) any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.



§ 4-27-1704 - Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 4-27-1705 - Fees.

The fees chargeable by the Secretary of State for services under § 4-26-101 et seq. shall be as follows: Click here to view image.



§ 4-27-1706 - Effective date.

This chapter shall be effective on and after midnight, December 31, 1987.






Subchapter 18 - -- Share Exchange

§ 4-27-1801 - Share exchange.

(a) A corporation may acquire all of the outstanding shares of one (1) or more classes or series of another corporation if the board of directors and shareholders if required by § 4-27-1802 of each corporation approve the exchange.

(b) The plan of exchange shall set forth:

(1) The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

(2) The terms and conditions of the exchange; and

(3) The manner and basis of exchanging the shares to be acquired for:

(A) Shares, obligations, or other securities of the acquiring corporation or any other corporation; or

(B) Cash or other property.

(c) The plan of exchange may set forth other provisions relating to the exchange.

(d) This section does not limit the power of a corporation to acquire all or part of the shares of one (1) or more classes or series of another corporation through a voluntary exchange or otherwise.



§ 4-27-1802 - Action on plan of share exchange.

(a) After adopting a plan of share exchange, the board of directors of each corporation whose shares will be acquired in the share exchange shall submit the plan of share exchange for approval by its shareholders.

(b) A plan of share exchange may be approved if the:

(1) Board of directors recommends the plan of share exchange to the shareholders, unless the board of directors:

(A) Determines that because of a conflict of interest or other special circumstances it should make no recommendation; and

(B) Communicates the basis for its determination at the time the plan of share exchange is submitted to the shareholders; and

(2) Shareholders entitled to vote approve the plan.

(c) The board of directors may condition its submission of the proposed plan of share exchange on any basis.

(d) (1) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 4-27-705.

(2) The notice shall:

(A) State that a purpose of the meeting is to consider the plan of share exchange; and

(B) Contain or be accompanied by a copy or summary of the plan.

(e) Unless this chapter, the articles of incorporation, or the board of directors acting under subsection (c) of this section require a greater vote or a vote by voting groups, the plan of share exchange to be authorized must be approved by the affirmative vote of the holders of a majority of the outstanding shares entitled to vote and, if by voting group, by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by the voting group.

(f) (1) Separate voting by voting groups is required on a plan of share exchange by each class or series of shares included in the exchange.

(2) Each class or series constitutes a separate voting group.

(g) Subject to any contractual rights, until articles of share exchange are filed the planned share exchange may be abandoned without further shareholder action in accordance with the procedure set forth in the plan of share exchange or, if none is set forth, in the manner determined by the board of directors.



§ 4-27-1803 - Articles of share exchange.

(a) After a plan of share exchange is approved by the shareholders or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall file articles of share exchange with the Secretary of State.

(b) The articles of share exchange shall include:

(1) (A) A copy of the plan of share exchange; or

(B) A statement that:

(i) Contains the address of an office of the surviving corporation where the plan of share exchange is on file; and

(ii) A copy of the plan of share exchange will be furnished by the surviving corporation on request and without cost to any shareholder, member, partner, or other owner of any constituent organization;

(2) If shareholder approval was not required, a statement that shareholder approval was required;

(3) If the approval of the shareholders of one (1) or more corporations to the share exchange was required:

(A) The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and

(B) (i) The total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan; or

(ii) The total number of undisputed votes cast for the plan separately by each voting group; and

(4) A statement that the number of votes cast for the plan by each voting group was sufficient for approval by that voting group.

(c) A share exchange takes effect upon the effective date of the articles of share exchange.



§ 4-27-1804 - Effect of share exchange.

When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan and the former holders of the shares are entitled only to:

(1) The exchange rights provided in the articles of share exchange; or

(2) The rights of the former holders of the shares under § 4-27-1301 et seq.









Chapter 28 - Nonprofit Organizations

Subchapter 1 - -- General Provisions

§ 4-28-101 - Fairs and associations of public nature.

(a) Agricultural and mechanical fair associations and other associations of a public nature and designed to promote the public good may be constituted bodies politic and corporate in the manner provided by law for business corporations, and the capital stock may be divided and held in shares of two dollars ($2.00) each.

(b) No profits or dividends shall ever be declared or paid under this section; however, dividends may be paid to the amount of money paid in by the stockholders on their respective shares.

(c) This section shall not be construed to prohibit the associations from being chartered and incorporated with the powers and privileges and in the manner provided by law.



§ 4-28-102 - Religious, literary, benevolent, etc., corporations -- Fees.

There shall be allowed and collected by the Secretary of State, and accounted for by him or her to the State Treasury in the same manner as all other fees are or shall be directed to be accounted for by state officers, a fee for receiving each draft of articles, or charter, of a private incorporation created for religious, literary, benevolent, or scientific purposes and not for purposes of pecuniary profit, directly or indirectly, of two dollars and fifty cents ($2.50).



§ 4-28-103 - Statutory life insurance beneficiaries.

(a) For the purposes of this section, "public funds" means all federal, state, county, municipal, or other funds received from any taxing unit.

(b) (1) Nonprofit corporations shall not use public funds to purchase key-man life insurance as a form of deferred compensation.

(2) The insured employee shall not receive any cash values or other benefits from the purchase of key-man life insurance with public funds.

(3) Nonprofit corporations purchasing key-man life insurance with public funds shall not transfer ownership or any other rights under such policies directly or indirectly to the insured.

(c) Nonprofit corporations violating subsection (b) of this section shall not be eligible to receive any public funds for a period of two (2) years from the date the violations are discovered.

(d) (1) (A) Notwithstanding any other law or regulation to the contrary, any religious, educational, charitable, or benevolent institution, organization, corporation, association, or trust, including, but not limited to, charitable remainder trusts, may be named beneficiary or owner, or both, of the policy or contract by any applicant for insurance upon his or her own life in any policy of life insurance issued by any life insurance company authorized to do business in this state or in the state of domicile of the applicant for insurance.

(B) The applicant for insurance shall be deemed to have an unlimited insurable interest in his or her own life and is entitled to name any of the institutions as beneficiary of the insurance, and the beneficiaries or owners, or both, shall have the right to receive all death benefits provided for by the policy and to exercise the rights of ownership if granted ownership.

(2) As to any life insurance policies heretofore issued by insurers naming any of the aforementioned institutions as beneficiaries or owners, or both, if the applicant for insurance was also the insured, the beneficiaries or owners, or both, shall be entitled to receive all death benefits provided by the policy and to exercise the rights of ownership if granted ownership.



§ 4-28-104 - Audit of nonprofit organization.

(a) For purposes of this section:

(1) "State financial assistance" means all state funds given, granted, or disbursed to a nonprofit organization pursuant to appropriation laws to provide services for the citizens of this state or for capital projects; and

(2) "Nonprofit organization" means an organization exempt from taxation under § 26 U.S.C. 501(c)(3).

(b) (1) Any nonprofit organization receiving state financial assistance shall be subject to audit of its receipt and expenditure of state financial assistance by the Division of Legislative Audit.

(2) An audit shall be conducted by the Division of Legislative Audit only after approval by the Legislative Joint Auditing Committee.






Subchapter 2 - -- Arkansas Nonprofit Corporation Act

§ 4-28-201 - Title.

Sections 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 shall be known as the "Arkansas Nonprofit Corporation Act".



§ 4-28-202 - Definitions.

As used in §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224, unless the context otherwise requires:

(1) "Board of directors" means the group of persons vested with the management of the affairs of the corporation.

(2) "Corporation" means a domestic corporation not for profit subject to the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224;

(3) "Foreign corporation" means a corporation not for profit organized under laws other than the laws of this state; and

(4) "Not-for-profit corporation" means a corporation no part of the income of which is distributable to its members, directors, or officers. Sections 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 shall apply only to corporations organized under the laws of this state authorizing organization of nonprofit corporations.



§ 4-28-203 - Applicability of subchapter.

(a) The provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 relating to domestic corporations shall apply to:

(1) All corporations organized hereunder; and

(2) All not-for-profit corporations heretofore organized under any act hereby repealed, for the purposes for which a corporation might be organized under §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224.

(b) The provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 relating to foreign corporations shall apply to all foreign not-for-profit corporations conducting affairs in this state for purposes for which a corporation might be organized under §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224. However, §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 shall not apply to any corporation whose membership is composed of corporations which file annual statements with a department or agency of this or some other state.



§ 4-28-204 - Effect on preexisting corporations.

(a) The provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 shall in no way affect any nonprofit corporation chartered under and in accordance with the laws of this state existing prior to March 7, 1963.

(b) Any such nonprofit corporation organized prior to March 7, 1963, and which has not filed a copy of the order or action whereby it was granted corporate status under the then existing law may file a certified copy of the order or action from the clerk of the court wherein the authority was granted, together with a filing fee of ten dollars ($10.00), with the Secretary of State, and the filing shall evidence the incorporation and shall entitle the organization to recognition of its legal status, the same as one formed under the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224.



§ 4-28-205 - Lawful purposes.

Corporations may be organized under §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 for any lawful purpose including, without being limited to any one (1) or more of the following purposes: charitable; benevolent; eleemosynary; educational; civic; patriotic; political; religious; social; fraternal; literary; cultural; athletic; scientific; agricultural; horticultural; animal husbandry; and professional, commercial, industrial, or trade association. However, labor unions, rural electric corporations, cooperative agricultural or marketing associations, etc., organized for either direct or indirect financial gain or advantage, and any cooperative associations coming within the purview of §§ 4-30-101 -- 4-30-117, 4-30-201, 4-30-202, and 4-30-204 -- 4-30-207 shall be governed by the particular acts applicable to such associations.



§ 4-28-206 - Articles of incorporation generally.

(a) Any association of persons desirous of becoming incorporated under the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 shall file with the circuit court of the county in which the main office or principal place of business of the proposed corporation is located or proposed to be located signed and verified articles of incorporation, which shall set forth the following:

(1) The name of the corporation;

(2) The period of duration, which may be perpetual;

(3) The purposes for which the corporation is organized;

(4) Any provisions, not inconsistent with law, which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including any provision for distribution of assets on dissolution or final liquidation;

(5) The address of its main office or principal place of business, and the name of its registered agent at that address;

(6) The number of directors constituting the initial board of directors and the names and addresses of the persons who are to serve as the initial directors; and

(7) The name and address of each incorporator.

(b) If the circuit court finds that the articles of incorporation conform to law and that the incorporation is for a lawful purpose and is in the best interests of the public, the court may issue an order approving the incorporation of the proposed association of persons.

(c) If the court approves the incorporation, the articles of incorporation in duplicate, signed and verified, and a copy of the order of the court approving the incorporation shall be transmitted to the Secretary of State, who shall, when all fees have been paid as prescribed in §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224:

(1) File the original of the articles in his or her office; and

(2) Issue a certificate of incorporation to which he or she shall affix the other copy of the articles endorsed with the word "Filed" and the month, day, and year of the filing and return the certificate of incorporation to the incorporators or their representative.

(d) A corporation may amend its articles of incorporation from time to time, provided that the amendments are lawful under §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224. A copy of all amendments shall be filed with the Secretary of State within thirty (30) days after their passage.



§ 4-28-207 - Charitable, religious, etc., organizations -- Amendment of articles of incorporation by operation of law.

Notwithstanding any provision of Arkansas law or in the articles of incorporation to the contrary, the articles of incorporation of each nonprofit corporation organized under the laws of this state which is an exempt charitable, religious, literary, educational, or scientific organization as described in section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3), shall be deemed to contain the following provisions:

"Upon the dissolution of the corporation, the board of trustees shall, after paying or making provision for the payment of all of the liabilities of the corporation, dispose of all of the assets of the corporation exclusively for the purposes of the corporation in such manner, or to such charitable, educational, religious, literary, or scientific purposes as shall at the time qualify as an exempt organization or organizations under section 501(c)(3) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States Internal Revenue Law, as the board of trustees shall determine. Any such assets not so disposed of shall be disposed of by the circuit court of the county in which the principal office of the corporation is then located, exclusively for such purposes or to such organization or organizations, as said court shall determine, which are organized and operated exclusively for such purposes."



§ 4-28-208 - Private foundations -- Amendment of articles of incorporation by operation of law.

(a) Notwithstanding any provision in the laws of this state, including the provisions of the Arkansas Nonprofit Corporation Act, §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224, or in the articles of incorporation to the contrary, except as provided in subsection (c) of this section, the articles of incorporation of each corporation which is a "private foundation" as defined in section 509 of the Internal Revenue Code of 1954, 26 U.S.C. § 509, shall be deemed to contain the following provisions:

"The corporation shall make distributions at such time and in such manner as not to become subject to the tax on undistributed income imposed by section 4942 of the Internal Revenue Code of 1954; the corporation shall not engage in any act of self-dealing (as defined in section 4941(d) of the Code) which would subject it to tax under section 4941 of the Code; the corporation shall not retain any excess business holdings (as defined in section 4943(c) of the Code) which would subject it to tax under section 4943 of the Code; the corporation shall not make any investments in such manner as to subject it to tax under section 4944 of the Code; and the corporation shall not make any taxable expenditures (as defined in section 4945(d) of the Code) which would subject it to tax under section 4945 of the Code."

(b) With respect to any such corporation organized prior to January 1, 1970, subsection (a) of this section shall apply only for its taxable years beginning on or after January 1, 1972.

(c) The articles of incorporation of any corporation described in subsection (a) of this section may be amended to expressly exclude the application of this section, and in the event of amendment, this section shall not apply to that corporation.

(d) Nothing contained in this section shall impair the rights and powers of the courts or any officer, agency, or department of this state with respect to any corporation.

(e) As used in this section, unless the context requires otherwise, all references to "the Code" are to the Internal Revenue Code of 1954, 26 U.S.C. § 1 et seq., and all references to specific sections of the Code include future amendments to the sections and corresponding provisions of any future federal tax laws.



§ 4-28-209 - Powers.

Each corporation shall have power:

(1) To have perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation;

(2) To sue and be sued, complain, and defend in its corporate name;

(3) To purchase, take, receive, lease, take by gift, devise, or bequest, or otherwise acquire, own, hold, improve, use, and otherwise deal in and with real or personal property or any interest therein, wherever situated;

(4) To sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets;

(5) To make contracts and incur liabilities, borrow money, issue its notes, bonds, and other obligations, act as a trustee, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises, and income;

(6) To manage its internal affairs in any desired manner so long as the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 or other law are not violated; and

(7) To do any and all things necessary, convenient, useful, or incidental to the attainment of its purposes as fully and to the same extent as natural persons lawfully might or could do so long as consistent with the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224.



§ 4-28-210 - Members.

(a) A corporation may have one (1) or more classes of members, or may have no members, as provided in the articles of incorporation.

(b) (1) If a membership fee is collected, a serially numbered certificate evidencing the membership fee shall be issued.

(2) The records of the corporation shall clearly indicate the amount of the fee collected for each serially numbered certificate of membership.

(3) If honorary membership certificates are issued, the records of the corporation shall reflect each and every one issued.



§ 4-28-211 - Board of directors.

(a) The directors constituting the first board of directors shall be named in the articles of incorporation and shall hold office until their successors have been elected and qualified. Thereafter, the board of directors shall be elected by vote of the entire membership of the corporation.

(b) The number of directors shall be fixed by the articles of incorporation except that they shall not be fewer than three (3).

(c) The terms of office of the board of directors shall be fixed by the articles of incorporation. However, the terms of office for a perpetually existing corporation shall be not less than one (1) year nor more than six (6) years, and the terms of office for a corporation of limited duration shall be for not more than one-third (1/3) of the stated period of duration.

(d) Nothing contained in this section shall prevent the staggering of the terms of office of the board of directors, but in no case may a director or directors hold office for longer than his or her specified term, except by reelection as provided in the articles of incorporation and in a manner consistent with §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224.



§ 4-28-212 - Voting.

(a) Each member shall be entitled to one (1) vote in the election of the board of directors. Where more than one (1) membership is held by a single entity, the member shall be entitled to one (1) vote for each such membership.

(b) On such other matters as may be subject to vote of the members, the voting right shall be as provided in the articles of incorporation or bylaws.

(c) (1) In all matters as may be subject to the vote of the members, a member may vote in person or by proxy, unless the articles of incorporation or bylaws require such votes to be cast in person at a meeting of the membership held for such purposes.

(2) A member may appoint a proxy to vote or otherwise act for him or her by signing an appointment form, either personally or by his or her attorney-in-fact.

(3) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless the member expressly provides for a longer term in the appointment form.

(4) An appointment of a proxy is revocable by the member at any time by written notice regular on its face to the secretary or other officer or agent authorized to tabulate votes.

(5) Subject to § 4-28-224 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.



§ 4-28-213 - Officers.

(a) The officers of a corporation shall consist of a president, vice president, secretary, treasurer, and such other officers and assistant officers as may be deemed necessary.

(b) The officers shall be elected or appointed in such manner and for such terms, not exceeding three (3) years, as may be prescribed in the articles of incorporation or bylaws.

(c) The articles of incorporation or bylaws may provide that one (1) or more officers of the corporation shall be ex officio members of the board of directors.



§ 4-28-214 - Registered agent -- Service of process.

(a) Each corporation shall maintain a registered agent at its principal office or place of business upon whom may be served any process, notice, or demand required or permitted by law to be served upon the corporation. The registered agent may be changed upon the filing of proper notice in the office of the Secretary of State.

(b) (1) Whenever a corporation fails to appoint or maintain a registered agent in this state or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the Secretary of State shall be an agent of the corporation upon whom any such process, notice, or demand may be served.

(2) Service on the Secretary of State shall be made by delivering to and leaving with him or her, or with any clerk having charge of the corporation department of his or her office, duplicate copies of the process, notice, or demand.

(3) The Secretary of State shall cause one (1) of the copies of the process, notice, or demand to be forwarded by registered mail or certified mail with a return receipt requested to the corporation at its last known principal office or place of business.

(4) Any service so had on the Secretary of State shall be returnable in not less than thirty (30) days.

(c) Nothing contained in this section shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any manner permitted by law.



§ 4-28-215 - Compensation and reimbursement to members, directors, officers, etc.

(a) A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered and may confer benefits upon its members in conformity with its purposes.

(b) A corporation may make reimbursement to its members, directors, officers, or employees for expenses incurred in attending to their authorized duties, the expenses to be evidenced by receipt or other proper document.



§ 4-28-216 - Powers of Secretary of State.

(a) The Secretary of State may propound to any corporation, domestic or foreign, subject to the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable him or her to ascertain whether the corporation has complied with all the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224.

(b) The Secretary of State shall have such other power and authority reasonably necessary to enable him or her to administer §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 efficiently and to perform the duties imposed upon him or her by §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224.



§ 4-28-217 - Regulations by state agencies applicable.

(a) If any nonprofit corporation established under §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 engages in any activity controlled or regulated by any officer, agency, or department of this state, the activity shall be conducted in compliance with the laws and such rules and regulations as may be promulgated by the officer, agency, or department.

(b) For the purpose of furthering the organization and operation of any nonprofit corporation as authorized by §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224, any such officer, agency, or department of this state may issue necessary permits and licenses to the corporations and regulate the use of the permits and licenses as may be required for the operation of the corporations.



§ 4-28-218 - Books and accounting records.

(a) Each corporation shall keep correct and complete books and records of account.

(b) All receipts of moneys and expenditures shall be properly recorded according to accepted accounting principles.

(c) A record of the proceedings of its members, board of directors, and committees shall be kept.

(d) A record of the names and addresses of its members entitled to vote shall be maintained at the principal office or place of business of the corporation.

(e) All books and records of a corporation may be inspected by any member for any proper purpose at any reasonable time.



§ 4-28-219 - Shares of stock and dividends prohibited.

(a) A corporation shall not have or issue shares of stock.

(b) No dividend shall be paid and no part of the income of a corporation shall be distributed to its members, directors, or officers.



§ 4-28-220 - Loans to directors and officers prohibited.

(a) No loans shall be made by a corporation to its directors or officers.

(b) The directors of a corporation who vote for or assent to the making of a loan to a director or officer and any officers participating in the making of the loan shall be jointly and severally liable to the corporation for the amount of the loan until repayment thereof.



§ 4-28-221 - Admission of foreign corporation.

(a) Prior to conducting affairs in this state, a foreign corporation shall first procure a certificate of authority from the Secretary of State.

(b) Application for the certificate of authority shall contain the following information:

(1) The name of the corporation and the state or country under the laws of which it is incorporated;

(2) The date of incorporation and the period of duration of the corporation;

(3) The address of its principal office or place of business;

(4) The name and address of its proposed registered agent for service of process in this state;

(5) Such additional information as may be necessary or appropriate in order to enable the Secretary of State to determine whether that corporation is entitled to a certificate of authority to conduct affairs in this state; and

(6) The purpose or purposes of the corporation which it proposes to pursue in this state.

(c) A foreign corporation upon receiving a certificate of authority under §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 shall enjoy the same, but no greater, rights and privileges as a domestic corporation subject to the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 and shall be subject to the same duties, restrictions, penalties, and liabilities now or hereafter imposed upon a domestic corporation of like character.



§ 4-28-222 - Involuntary dissolution.

A corporation incorporated under the provisions of §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 may be dissolved involuntarily by a decree of the Pulaski County Circuit Court in an action filed by the Attorney General or by a decree of the circuit court of the county in which that corporation is domiciled in an action filed by the prosecuting attorney when it is established that:

(1) The corporation procured its articles of incorporation through fraud;

(2) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(3) The corporation has failed for ninety (90) days to appoint and maintain a registered agent in this state;

(4) The corporation has failed to keep proper accounting records as provided in §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224;

(5) The corporation constitutes a public nuisance; or

(6) The corporation has violated the laws of this state or the rules and regulations of any state regulatory board or commission having jurisdiction of any activity of the corporation.



§ 4-28-223 - Fees to be paid to Secretary of State.

The Secretary of State shall charge and collect the fees provided under § 4-33-122 for filing the articles of incorporation, amendments, and other filings or certificates under this subchapter.



§ 4-28-224 - Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of a member, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) The name signed purports to be that of an attorney-in-fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(4) Two (2) or more persons are the member as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.



§ 4-28-225 - Conversion to public water authority.

(a) A corporation which meets the definition of a qualified corporation, as defined by § 4-35-103, may adopt a plan to convert its entity status from that of a nonprofit corporation to a water authority pursuant to § 4-35-101 et seq., unless the articles or bylaws require otherwise, if the conversion is approved:

(1) By a majority of the members of the board of directors of the corporation; and

(2) If the corporation has members, by two-thirds (2/3) of the votes cast by the members, in person or by proxy, at a regular or special meeting of the members at which a quorum is present.

(b) For purposes of this section and unless the articles or bylaws provide for a higher or lower quorum, ten percent (10%) of the votes entitled to be cast on a matter must be represented in person or by proxy at a meeting of members to constitute a quorum.






Subchapter 3 - -- Merger or Consolidation of Nonprofit Corporations

§ 4-28-301 - Definition.

As used in this subchapter, the terms "corporation", "foreign corporation", "not-for-profit corporation", and "board of directors" shall have the same meaning as stated in the definition of those terms in § 4-28-202.



§ 4-28-302 - Domestic corporations -- Merger pursuant to plan.

(a) Any two (2) or more domestic corporations may merge into one (1) of such corporations pursuant to a plan of merger approved in the manner provided in this subchapter.

(b) Each corporation shall adopt a plan of merger setting forth:

(1) The name of the corporations proposing to merge;

(2) The name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation;

(3) The terms and conditions of the proposed merger;

(4) A statement of any changes in the articles of incorporation of the surviving corporation to be affected by the merger; and

(5) Any other provisions with respect to the proposed merger as are deemed necessary or desirable.



§ 4-28-303 - Domestic corporations -- Consolidation pursuant to plan.

(a) Any two (2) or more domestic corporations may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in this subchapter.

(b) Each corporation shall adopt a plan of consolidation setting forth:

(1) The names of the corporations proposing to consolidate;

(2) The name of the new corporation into which they propose to consolidate, which is hereinafter designated as the new corporation;

(3) The terms and conditions of the proposed consolidation;

(4) With respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq.; and

(5) Any other provisions with respect to the proposed consolidation as are deemed necessary or desirable.



§ 4-28-304 - Domestic corporations -- Adoption of plan of merger or consolidation -- Abandonment.

(a) A plan of merger or consolidation of domestic corporations shall be adopted in the following manner:

(1) (A) Where the members of any merging or consolidating corporation have voting rights, the board of directors of the corporations shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at the meeting of members having voting rights, which may be either an annual or a special meeting.

(B) Written or printed notice setting forth the proposed plan or a summary thereof shall be given within a reasonable time before the meeting to each member entitled to a vote at the meeting.

(C) The proposed plan shall be adopted upon receiving at least two-thirds (2/3) of the votes which members present at the meeting in person or by proxy are entitled to cast, unless any class of members is entitled to vote as a class thereon by the terms of the articles of incorporation or of the bylaws, in which event as to such corporations the proposed plan shall not be adopted unless it also receives at least two-thirds (2/3) of the votes which members of each such class who are present at the meeting in person or by proxy are entitled to cast; and

(2) Where any merging or consolidating corporation has no members or no members having voting rights, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of that corporation upon receiving the vote of a majority of the directors in office.

(b) After approval, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.



§ 4-28-305 - Domestic corporations -- Articles of merger or consolidation.

(a) Upon approval, articles of merger or articles of consolidation shall be executed by each corporation by its president or a vice president and by its secretary or an assistant secretary and verified by one (1) of the officers of each corporation signing the articles.

(b) The articles of merger or consolidation shall set forth:

(1) The plan of merger or the plan of consolidation;

(2) Where the members of any merging or consolidating corporation have voting rights, then as to each corporation:

(A) A statement setting forth the date of the meeting of members at which the plan was adopted, that a quorum was present at the meeting, and that the plan received at least two-thirds (2/3) of the votes which members present at the meeting in person or by proxy were entitled to cast, as well as, in the case of any class entitled to vote as a class thereon by the terms of the articles of incorporation or of the bylaws, at least two-thirds (2/3) of the votes which members of any such class who were present at the meeting in person or by proxy were entitled to cast; or

(B) A statement that the amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto; and

(3) Where any merging or consolidating corporation has no members or no members having voting rights, then as to each corporation a statement of that fact, the date of the meeting of the board of directors at which the plan was adopted, and a statement of the fact that the plan received the vote of a majority of the directors in office.

(c) The original and a copy of the articles of merger or articles of consolidation shall be delivered to the Secretary of State.

(d) If the Secretary of State finds that the articles conform to law, he or she shall, when all fees have been paid, including a fee of ten dollars ($10.00) for filing articles of merger or consolidation and issuing a certificate therefor:

(1) Endorse on the original and the copy the word "Filed" and the month, day, and year of the filing thereof;

(2) File the original in his or her office; and

(3) Issue a certificate of merger or a certificate of consolidation to which he or she shall affix the copy.



§ 4-28-306 - Domestic corporations -- Certificate of merger or consolidation -- Merger or consolidation effected upon issuance.

(a) Upon the issuance of the certificate of merger or the certificate of consolidation by the Secretary of State, the merger or consolidation of domestic corporations shall be effected.

(b) The certificate of merger or certificate of consolidation, together with the copy of the articles of merger or articles of consolidation affixed thereto by the Secretary of State, shall be returned to the surviving or new corporation, as the case may be, or its representative.



§ 4-28-307 - Domestic corporations -- Effect of merger or consolidation.

When the merger or consolidation of domestic corporations has been effected:

(1) The several corporations parties to the plan of merger or consolidation shall be a single corporation, which in the case of a merger shall be that corporation designated in the plan of merger as the surviving corporation and, in the case of consolidation, shall be the new corporation provided for in the plan of consolidation;

(2) Subject to § 4-28-308, the separate existence of all corporations party to the plan of merger or consolidation, except the surviving or new corporation, shall cease;

(3) The surviving or new corporation shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a corporation organized under the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq.;

(4) The surviving or new corporation shall possess all the rights, privileges, immunities, and franchises, of a public as well as of a private nature, of each of the merging or consolidating corporations;

(5) All real, personal, and mixed property, all debts due on whatever account, all other choses in action, and all and every other interest of or belonging to or due to each of the corporations so merged or consolidated shall be taken and deemed to be transferred to and vested in the single corporation without further act or deed;

(6) The surviving or new corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated, and any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted as if the merger or consolidation had not taken place or the surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such corporations shall be impaired by merger or consolidation; and

(7) In the case of a merger, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger, and, in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or are permitted to be set forth in the articles of incorporation of corporations organized under the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., shall be deemed to be the articles of incorporation of the new corporation.



§ 4-28-308 - Merger or consolidation of foreign with domestic corporations.

(a) One (1) or more foreign corporations and one (1) or more domestic corporations may be merged or consolidated if the merger or consolidation is permitted by the laws of the state under which each such foreign corporation is organized.

(b) (1) In the case of merger, the surviving corporation may be any one (1) of the constituent corporations and shall be deemed to continue to exist under the laws of the state of its incorporation.

(2) In the case of consolidation, the new corporation may be a corporation organized under the laws of any state under which any of the constituent corporations was organized.

(c) The merger or consolidation shall be carried out in the following manner:

(1) (A) Each domestic corporation shall comply with the provisions of this subchapter with respect to merger or consolidation, as the case may be, of domestic corporations, except that if the surviving or new corporation is to be a foreign corporation, the plan of merger or consolidation shall specify the state under the laws of which the surviving or new corporation is to be governed and the post office address of the registered or principal office of the surviving or new corporation in the state under the laws of which it is to be governed.

(B) However, no domestic corporation shall be merged or consolidated with a foreign corporation unless and until a resolution authorizing the merger or consolidation shall receive, at a meeting of members of the domestic corporation called and conducted in the same manner as provided by § 4-28-304, at least two-thirds (2/3) of the votes which members present at the meeting in person or by proxy are entitled to cast, and if any class of members is entitled to vote as a class thereon by the terms of the articles of incorporation or of the bylaws, as to the corporation the resolution shall not be adopted unless it shall also receive at least two-thirds (2/3) of the votes which members of each such class who are present at the meeting in person or by proxy are entitled to cast. If a domestic corporation has no members or no members having voting rights, the plan of merger or consolidation shall be adopted at a meeting of the board of directors of the corporation upon receiving the vote of a majority of the directors in office;

(2) Each foreign corporation, if it is to transact business in this state, shall file with the Secretary of State of this state within thirty (30) days after the merger or consolidation, as the case may be, shall become effective, a copy of the plan, articles, or other document filed in the state of its incorporation for the purpose of effecting the merger or consolidation, certified by the public officer having custody of the original;

(3) If the surviving or new corporation, as the case may be, is a foreign corporation, it shall comply with the provisions of the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., with respect to foreign corporations if it is to transact business in this state, and in every case it shall file with the Secretary of State of this state a statement confirming that the foreign corporation has filed a statement appointing an agent for service of process under § 4-20-112 and may be served with process under § 4-20-113 if the foreign corporation fails to appoint or maintain a registered agent for service of process; and

(4) Upon compliance by each domestic and foreign corporation which is a party to the merger or consolidation with the provisions of this subchapter with respect to merger or consolidation, and upon issuance by the Secretary of State of this state of the certificate of merger or the certificate of consolidation provided for in this subchapter, the merger or consolidation shall be effected in this state.

(d) The effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations if the surviving or new corporation is a domestic corporation. If the surviving or new corporation is a foreign corporation, the effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations except insofar as the laws of such other states provide otherwise.



§ 4-28-309 - Continuation of prior corporate existence for limited purpose.

(a) The corporate existence of each constituent corporation which has been dissolved through merger or consolidation shall be continued indefinitely for the limited purpose of enabling the constituent corporation to execute through its own officers formal deeds, conveyances, assignments, and other instruments evidencing the transfer from the constituent to the surviving corporation, or new corporation created by consolidation, of any or all real and personal properties which have passed from the constituent to the surviving or consolidated corporation by operation of law.

(b) The execution of the instruments shall not be essential to effect the transfer of title from the constituent to the surviving or consolidated corporation, inasmuch as the transfer will take effect through operation of law, but the power to execute such instruments is given to the end that it may be exercised:

(1) In respect to properties located in foreign jurisdictions which may not recognize a transmittal of title by operation of law under the merger and consolidation statutes of this state; and

(2) In any other situation where the directors of the surviving or consolidated corporation consider the execution of the instruments desirable.






Subchapter 4 - -- Solicitation of Charitable Contributions

§ 4-28-401 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Charitable organization" means any person:

(A) Who is or holds himself or herself out to be established for:

(i) Any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary purpose; or

(ii) The benefit of law enforcement personnel, fire fighters, or other persons who protect the public safety; or

(B) Who in any manner employs a charitable appeal as the basis of any solicitation or an appeal which has a tendency to suggest there is a charitable purpose to any solicitation;

(2) "Charitable purpose" means any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or eleemosynary objective;

(3) "Charitable sales promotion" means an advertising or sales campaign conducted by a commercial coventurer which represents that the purchase or use of goods or services offered by the commercial coventurer will benefit a charitable organization or purpose;

(4) "Commercial coventurer" means any person who for profit or other consideration is regularly and primarily engaged in trade or commerce other than in connection with the raising of funds or any other thing of value for a charitable organization and who advertises that the purchase or use of his or her goods, services, entertainment, or any other thing of value normally sold without a charitable appeal will benefit a charitable organization during a charitable sales promotion;

(5) "Contribution" means the grant, promise, or pledge of money, credit, property, financial assistance, or other thing of value in response to a solicitation;

(6) (A) "Fund-raising counsel" means any person who for a flat fixed fee or fixed hourly rate under a written agreement plans, conducts, manages, carries on, advises, or acts as a consultant, whether directly or indirectly, in connection with soliciting contributions for or on behalf of any charitable organization, but who actually solicits no contributions as a part of the services.

(B) Fund-raising counsel do not receive or control funds or assets solicited for charitable purposes, nor do they procure or employ any compensated person to do so.

(C) No lawyer, investment counselor, or banker who advises a person to make a contribution shall be deemed, as a result of that advice, to be a fund-raising counsel.

(D) A bona fide salaried officer or employee of a registered or exempt charitable organization shall not be deemed to be a fund-raising counsel;

(7) "Gross revenue" means income of any kind from all sources, including all amounts received as the result of any solicitation by a paid solicitor;

(8) (A) "Membership" means those persons to whom, for payment of fees, dues, assessments, etc., an organization provides services and confers a bona fide right, privilege, professional standing, honor, or other direct benefit in addition to the right to vote, elect officers, or hold offices.

(B) The term "membership" shall not include those persons who are granted a membership upon making a contribution as the result of solicitation;

(9) (A) "Paid solicitor" means a person who:

(i) For compensation, other than any nonmonetary gift of nominal value awarded to a volunteer solicitor as an incentive or token of appreciation, performs for a charitable organization any service in connection with which contributions are solicited by the person or by any other person he or she employs, procures, or engages to solicit for compensation; or

(ii) At any time has custody or control of contributions.

(B) No lawyer, investment counselor, or banker who advises a person to make a contribution shall be deemed, as a result of that advice, to be a paid solicitor.

(C) A bona fide nontemporary salaried officer or employee of a charitable organization shall not be deemed a paid solicitor;

(10) "Parent organization" means that part of a charitable organization which supervises and exercises control over the solicitation and expenditure activities of one (1) or more chapters, branches, or affiliates;

(11) "Person" means:

(A) An individual;

(B) A corporation;

(C) A limited liability corporation;

(D) An association;

(E) A partnership;

(F) A foundation; or

(G) Any other entity, however styled;

(12) "Professional telemarketer" means any person who is employed or retained for compensation by a paid solicitor to solicit contributions in this state for charitable purposes; and

(13) (A) "Solicitation" means each request, either directly or indirectly, for a contribution on the plea or representation that the contribution will be used for a charitable purpose.

(B) "Solicitation" shall be deemed to occur when the request is made, at the place the request is received, whether or not the person making the request actually receives any contribution and includes, without limitation, the following methods of requesting a contribution:

(i) Any oral or written request;

(ii) Any announcement concerning an appeal or campaign to which the public is requested to make a contribution for any charitable purpose connected therewith:

(a) To the press;

(b) Over radio or television; or

(c) By telephone or telegraph;

(iii) The distribution, circulation, posting, or publishing of any handbill, written advertisement, or other publication which directly or by implication seeks to obtain public support; or

(iv) The sale of, offer of, or attempt to sell any advertisement, advertising space, subscription, ticket, or any service or tangible item:

(a) In connection with which any appeal is made for any charitable purpose or where the name of any charitable organization is used or referred to in the appeal as an inducement or reason for making the sale; or

(b) When or where, in connection with any sale, any statement is made that the whole or any part of the proceeds from the sale will be donated to any charitable purpose.



§ 4-28-402 - Registration of charitable organizations prior to solicitation.

(a) (1) No charitable organization, in or out of the state, shall solicit contributions from persons in this state by any means whatsoever until the charitable organization has:

(A) Registered;

(B) Provided certain information concerning the solicitation, as required by this subchapter, on forms to be provided by the Attorney General, and has filed the information with the Attorney General.

(2) The information so filed shall be available to the general public as a matter of public record, except and to the extent such records would otherwise be exempt from disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) The forms containing the information shall be sworn to and shall include, but not be limited to:

(1) The identity of the charitable organization by or for whom the solicitation is to be conducted;

(2) The address of the charitable organization;

(3) The purpose for which the contributions solicited are to be used;

(4) The individual or officer who will have custody of the contributions;

(5) The individuals responsible for the distribution of the contributions;

(6) The period of time during which the promotion is to be conducted;

(7) A description of the method or methods of solicitation, in such detail as may from time to time be determined by the Attorney General;

(8) Whether the promotion is to be conducted by voluntary unpaid solicitors, by paid solicitors, or both;

(9) If in whole or in part by paid solicitors:

(A) The name and address of each paid solicitor;

(B) The basis of payment;

(C) The nature of the arrangement; and

(D) A copy of the contract for services; and

(10) A copy of the appropriate Internal Revenue Service tax-exempt status form.

(c) A chapter, branch, or affiliate in this state of a registered parent organization shall not be required to register provided the parent organization files a consolidated financial report or tax information form for itself and the chapter, branch, or affiliate.



§ 4-28-403 - Annual financial reports and fiscal records.

(a) (1) On or before May 15 of each year, each charitable organization subject to the provisions of this subchapter shall file with the Attorney General a copy of all tax or information returns, including all schedules and amendments, submitted by the charitable organization to the Internal Revenue Service for the previous reporting year, except any schedules of contributors to the organization.

(2) A charitable organization which maintains its books on other than a calendar-year basis, upon application to the Attorney General, may be permitted to file the tax or information returns referred to in this subsection within six (6) months after the close of its fiscal year.

(b) (1) A charitable organization with gross revenue in excess of five hundred thousand dollars ($500,000) in any fiscal year it is registered shall include with its submission of the tax records referred to in subsection (a) of this section an audit report of a certified public accountant.

(2) For purposes of this section, "gross revenue" shall not include grants or fees from government agencies.

(c) Charities that are required to register with the Attorney General but are not required to file an information or tax return with the Internal Revenue Service should submit in lieu of the information or tax return an annual report in forms to be provided by the Attorney General.

(d) The Attorney General, upon written request and for good cause shown, may grant an extension of time not to exceed six (6) months for the filing of the tax records and other reports required by this section.

(e) (1) Every charitable organization subject to the provisions of this subchapter shall keep a full and true record in such form as will enable the charitable organization accurately to provide the information required by this subchapter.

(2) All the records shall be open to inspection and copying at all times by the Attorney General.

(3) The charitable organization shall retain records for no less than three (3) years after the end of the fiscal year to which they relate.

(4) (A) Any donor lists obtained pursuant to this subsection shall not be subject to disclosure pursuant to the Freedom of Information Act of 1967, § 25-19-101 et seq., without a court order authorizing the disclosure.

(B) However, donor lists and other records obtained pursuant to this subsection may be disclosed to other law enforcement agencies.



§ 4-28-404 - Charitable organizations exempted from registration and financial disclosure requirements.

The following charitable organizations shall not be subject to the filing or reporting requirement provisions of §§ 4-28-402, 4-28-403, and 4-28-405, provided each such organization shall submit any information as the Attorney General may require to substantiate an exemption under this section:

(1) Religious organizations, i.e., any bona fide, duly constituted religious entity if the entity satisfies each of the following criteria:

(A) The entity is exempt from taxation pursuant to the Internal Revenue Code; and

(B) No part of the entity's net income inures to the direct benefit of any individual;

(2) Educational institutions, i.e., any parent-teacher association or educational institution, the curricula of which in whole or in part are registered or approved by any state or the United States either directly or by acceptance of accreditation by an accrediting body;

(3) Political candidates and organizations, i.e., any candidate for national, state, or local elective office or a political party or other committee required to file information with the Federal Election Commission or any state election commission or its equivalent agency;

(4) Governmental organizations, i.e., any department branch or other instrumentality of the federal, state, or local governments;

(5) Nonprofit hospitals, i.e., any nonprofit hospital licensed by this state or in any other state;

(6) Any charitable organization which does not intend to solicit and receive, and does not actually receive, contributions in excess of twenty-five thousand dollars ($25,000) during a calendar year:

(A) If all of its functions, including its fund-raising functions, are carried on by persons who are unpaid for their services; and

(B) Provided that no part of its assets or income inures to the benefit of or is paid to any officer or member; and

(7) Any person who solicits solely for the benefit of organizations described in subdivisions (1)-(6) of this section.



§ 4-28-405 - Charitable organization -- Filing of contracts.

(a) Each contract between a charitable organization and a fund-raising counsel shall be in writing and shall be filed by the charitable organization with the Attorney General prior to the performance by the fund-raising counsel of any material services pursuant to the contract.

(b) The contract shall contain such information as will enable the Attorney General to identify the services the fund-raising counsel is to provide and the manner of his or her compensation.



§ 4-28-406 - Fund-raising counsel -- Registration -- Fees.

(a) No person shall act as a fund-raising counsel until he or she has first registered with the Attorney General.

(b) Applications for registration shall be in writing, under oath, in the form prescribed by the Attorney General, and shall be accompanied by an annual fee in the sum of one hundred dollars ($100).

(c) Registrations are for a period of one (1) year and may be renewed upon the filing of a new application and the tendering of the fee previously prescribed for registration.



§ 4-28-407 - Paid solicitors -- Registration, fees, and bond -- Filing of contracts -- Solicitation notice -- Contract requirements -- Prohibited practices -- Records -- Deposit of funds.

(a) (1) No person shall act as a paid solicitor unless he or she has first registered with the Attorney General.

(2) Applications for registration shall be in writing, in the form prescribed by the Attorney General, and shall be accompanied by a fee in the amount of two hundred dollars ($200) at the time of registration.

(3) Each registration shall be valid for one (1) year and may be renewed for additional one-year periods.

(b) (1) An applicant for registration as a paid solicitor at the time of making the application shall file with and have approved by the Attorney General a bond in which the applicant shall be the principal obligor in the sum of ten thousand dollars ($10,000), with one (1) or more responsible sureties whose liability in the aggregate as the sureties shall be no less than that sum.

(2) (A) The bond shall run to the Attorney General for the use of the state and to any person, including a charitable organization, who may have a cause of action against the paid solicitor for any liabilities resulting from the paid solicitor's conduct of any activities in violation of this subchapter or arising out of a violation of this subchapter or any regulation adopted pursuant to this subchapter, including any actions arising under this subchapter which give rise to a violation of the Deceptive Trade Practices Act, § 4-88-101 et seq.

(B) However, the aggregate liability of the surety to the state and to all other persons, including charitable organizations, shall in no event exceed the sum of the bond.

(c) No less than fifteen (15) days prior to the commencement of each solicitation campaign, a paid solicitor shall file with the Attorney General a copy of the contract described in subsection (d) of this section.

(d) A contract between a paid solicitor and a charitable organization shall:

(1) Be in writing;

(2) Clearly state the respective obligations of the paid solicitor and the charitable organization, including the compensation or remuneration to be paid by the charitable organization to the paid solicitor; and

(3) Require delivery of the names and addresses of all persons making contributions and the amounts thereof to the charitable organization.

(e) (1) A paid solicitor shall not represent that any part of the contributions received will be given or donated to any charitable organization unless the organization has consented in writing to the use of its name prior to the solicitation.

(2) The written consent shall be signed by an authorized officer, director, or trustee of the charitable organization.

(f) (1) No paid solicitor shall represent that tickets to an event are to be donated for use by another unless the paid solicitor has first obtained a commitment in writing from a charitable organization stating that it will accept donated tickets and specifying the number of tickets which it is to accept and provided no more contributions for donated tickets shall be solicited than the number of ticket commitments received from the charitable organization.

(2) A charitable organization shall not commit to accept more donated tickets than it can reasonably expect to use.

(3) Donated tickets will be used in accordance with the representations made to the consumer at the time of solicitation.

(g) A paid solicitor shall require any person he or she employs, procures, or engages to solicit to comply with the provisions of subsections (e) and (f) of this section.

(h) (1) A paid solicitor shall file a financial report for a campaign with the Attorney General no more than ninety (90) days after a solicitation campaign has been completed and on the anniversary of the commencement of any solicitation campaign which lasts more than one (1) year.

(2) The financial report shall include gross revenue and an itemization of all expenditures incurred and the amount of money ultimately remitted to the charity absent payment of any fees or costs to the paid solicitor.

(3) The report shall be completed on a form prescribed by the Attorney General.

(4) An authorized official of the paid solicitor and two (2) authorized officials of the charitable organization shall sign the report and they shall certify, under oath, that the report is true and complete to the best of their knowledge.

(i) A paid solicitor shall maintain during each solicitation campaign and for not less than three (3) years after the completion of each campaign the following records, which shall be available to the Attorney General for inspection upon request:

(1) The name and residence of each employee, agent, or other person involved in the solicitation;

(2) Records of all income received and expenses incurred in the course of the solicitation campaign; and

(3) The names and addresses of all persons making contributions and the amounts thereof.

(j) If a paid solicitor sells tickets to an event and represents that tickets will be donated for use by another, the paid solicitor shall maintain for not less than three (3) years after the completion of the event the following record, which shall be available to the Attorney General for inspection upon request: the name and address of all organizations receiving donated tickets for use by others, including the number of tickets received by each organization.

(k) Each contribution in the control or custody of the paid solicitor shall, in its entirety and within five (5) days of its receipt, be deposited, maintained, and administered in an account in a bank or other federally insured financial institution which shall be in the name of the charitable organization and over which that charitable organization shall have sole control over all withdrawals.

(l) Any material change in any information filed with the Attorney General pursuant to this section shall be reported in writing by the paid solicitor to the Attorney General not more than thirty (30) days after the change occurs.

(m) All records required under this section shall be open to inspection, examination, and copying during usual and customary business hours by the Attorney General or other authorized agencies.



§ 4-28-408 - Commercial coventurers -- Filing of contracts -- Terms -- Accounting -- Disclosures required in advertising.

(a) (1) Every charitable organization subject to the registration requirements of this subchapter which agrees to permit a charitable sales promotion to be conducted in its behalf shall obtain a written agreement from the commercial coventurer and file a copy of the agreement with the Attorney General prior to the commencement within this state of the charitable sales promotion.

(2) An authorized representative of the charitable organization and the commercial coventurer shall sign the agreement, and the terms of the agreement shall include at a minimum the following:

(A) The goods or services to be offered to the public;

(B) The geographic area where, and the starting and final date when, the offering is to be made;

(C) The manner in which the name of the charitable organization is to be used, including any representation to be made to the public as to the amount or percent per unit of goods or service purchased or used that is to benefit the charitable organization;

(D) A provision for an accounting on a per unit basis to be given by the commercial coventurer to the charitable organization and the date on which it is to be made; and

(E) The date when and the manner in which the benefit is to be conferred on the charitable organization.

(b) A commercial coventurer shall keep the final accounting for each charitable sales promotion for three (3) years after the accounting date, and the accounting shall be available to the Attorney General upon reasonable request.

(c) (1) A commercial coventurer shall disclose in each advertisement for a charitable sales promotion the amount per unit of goods or services purchased or used that is to benefit the charitable organization or purpose.

(2) The amount may be expressed as a dollar amount or as a percentage of the value of the goods or services purchased or used.



§ 4-28-409 - Disclosures.

(a) It is an unlawful practice for any person to solicit or request contributions when any part of the proceeds is pledged to be given to a charitable organization or solicited for a charitable purpose unless:

(1) The person discloses to each party solicited and to every purchaser, prior to accepting funds, the identity of the person responsible for soliciting the funds and whether any compensation is received for those services;

(2) Whether soliciting by telephone, by mail, or by any other means, the person clearly and unambiguously discloses to each party and every purchaser, at the time or point of solicitation, his or her professional status; and

(3) Upon request by a solicited party, the person truthfully and accurately discloses the percentage of funds raised which is being paid to the solicitor, either directly or as reimbursement of costs, and what percentage will be ultimately retained by the charity.

(b) (1) The provisions of this section shall not apply to any bona fide full-time employee of a charitable organization or to any volunteer who donates or gives all of the gross proceeds from sales or all contributions to the organizations for which the funds or things of value were solicited.

(2) However, this exemption shall not apply to any person who directly or indirectly receives a commission as compensation for services in relation to fund-raising activities performed for the charitable organization.



§ 4-28-410 - Documents.

(a) All contracts, scripts, pamphlets, handouts, and other materials used by paid solicitors shall be in writing, and true and correct copies of all documents used in any promotion shall be kept on file in the offices of the paid solicitor and in the offices of the charitable organization on whose behalf the promotion is conducted for a period of three (3) years from the date the solicitation of contributions for the promotion commences.

(b) The documents shall be available for inspection, examination, and copying by the Attorney General and other authorized agencies during usual and customary business hours.



§ 4-28-411 - Professional telemarketers -- Registration and renewal.

(a) Every professional telemarketer must be employed in a principal-agent relationship by a paid solicitor registered pursuant to this subchapter and shall, within seventy-two (72) hours after accepting employment, register with the Attorney General.

(b) Application for registration shall be in writing under oath in the form prescribed by the Attorney General and shall be accompanied by a fee in the sum of ten dollars ($10.00).

(c) When effected, the registration shall be for a period of one (1) year and may be renewed upon the payment of the fee prescribed in this section for additional one-year periods.



§ 4-28-412 - Prohibited acts.

It shall be a violation of this section for:

(1) Any person to make any misrepresentation, either express or implied, during the course of soliciting funds for a charitable organization;

(2) Any charitable organization to engage in any financial transaction that knowingly jeopardizes or interferes with the ability of the charitable organization to accomplish its charitable purpose;

(3) Any person to knowingly use or exploit the fact of registration so as to lead the public to believe that such registration constitutes an endorsement or approval by the state;

(4) Any person to knowingly misrepresent that any other person sponsors or endorses a solicitation;

(5) Any person to knowingly either use the name of a charitable organization or display any emblem, device, or printed matter belonging to or associated with a charitable organization without the express written permission of the charitable organization;

(6) Any charitable organization to knowingly use a name that is the same as or confusingly similar to the name of another charitable organization unless the latter organization consents in writing to its use;

(7) Any charitable organization to represent itself as being associated with another charitable organization without the express written acknowledgment and endorsement of the other charitable organization;

(8) Any person to knowingly make any false or misleading statements on any document required to be filed with the Attorney General;

(9) Any person to fail to substantially comply with the requirements of this subchapter;

(10) Any charitable organization to use the services of an unregistered paid solicitor who is required to register pursuant to this subchapter;

(11) Any paid solicitor to solicit contributions from citizens or entities located in this state on behalf of an unregistered charitable organization; and

(12) Any person to use an Arkansas address, including a return address, in any solicitation unless the:

(A) Charitable organization maintains and staffs an office at that address;

(B) Solicitation discloses in writing immediately proximate to the address located in this state both the address of the charitable organization's actual headquarters and the fact that the address is that of a mail drop box or is located in a mail-handling facility; or

(C) Person, if soliciting by phone, discloses the address of the organization's actual headquarters in addition to any address maintained in this state.



§ 4-28-413 - Nonresident organization -- Service of process.

(a) A nonresident charitable organization, paid solicitor, fund-raising counsel, or professional telemarketer desiring to solicit funds within the State of Arkansas shall file with the Attorney General an irrevocable written consent that in suits, proceedings, and actions growing out of the violation of any provision of this subchapter, or as a result of any activities conducted within this state giving rise to a cause of action, service on the Attorney General shall be as valid and binding as if due service had been made on the charitable organization, paid solicitor, fund-raising counsel, or professional telemarketer.

(b) (1) In case any process or pleadings are served upon the Attorney General, they shall be in duplicate, one (1) copy of which shall be filed in the office of the Attorney General, and the other immediately forwarded by the Attorney General by registered or certified mail to the principal office or place of business of the nonresident charitable organization, paid solicitor, fund-raising counsel, or professional telemarketer.

(2) Any service so had on the Attorney General shall be returnable in not less than thirty (30) days.



§ 4-28-414 - City ordinances provisionally authorized.

Nothing contained in the provisions of this subchapter shall prohibit any city or incorporated town in the State of Arkansas from enacting otherwise lawful ordinances regulating a solicitation of contributions within the limits of the city.



§ 4-28-415 - Disposition of fees.

All fees collected by the Attorney General under this subchapter shall be deposited in the State Treasury, and the Treasurer of State shall credit them as general revenues to the various funds in the respective amounts to each and to be used for the purposes as provided in the Revenue Stabilization Law, § 19-5-101 et seq.



§ 4-28-416 - Violation of the Deceptive Trade Practices Act.

(a) (1) A violation of the provisions of this section shall constitute an unfair and deceptive act or practice, as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General or other persons under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General or other persons for the enforcement of this subchapter.

(b) Nothing in this section limits the rights or remedies which are otherwise available to a consumer under any other law.

(c) The obligations under this section are cumulative and should in no way be deemed to limit the obligations imposed under any other law.






Subchapter 5 - -- Uniform Unincorporated Nonprofit Association Act. [Repealed Effective January 1, 2012.]

§ 4-28-501 - Definitions. [Repealed effective January 1, 2012.]

In this subchapter:

(1) "Member" means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association.

(2) "Nonprofit association" means an unincorporated organization, other than one created by a trust, consisting of two or more members joined by mutual consent for a common, nonprofit purpose. However, joint tenancy, tenancy in common, or tenancy by the entireties does not by itself establish a nonprofit association, even if the co-owners share use of the property for a nonprofit purpose.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(4) "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.



§ 4-28-502 - Supplementary general principles of law and equity. [Repealed effective January 1, 2012.]

Principles of law and equity supplement this subchapter unless displaced by a particular provision of it.



§ 4-28-503 - Territorial application. [Repealed effective January 1, 2012.]

Real and personal property in this state may be acquired, held, encumbered, and transferred by a nonprofit association, whether or not the nonprofit association or a member has any other relationship to this state.



§ 4-28-504 - Real and personal property -- Nonprofit association as legatee, devisee, or beneficiary. [Repealed effective January 1, 2012.]

(a) A nonprofit association is a legal entity separate from its members for the purposes of acquiring, holding, encumbering, and transferring real and personal property.

(b) A nonprofit association in its name may acquire, hold, encumber, or transfer an estate or interest in real or personal property.

(c) A nonprofit association may be a beneficiary of a trust or contract, a legatee, or a devisee.



§ 4-28-505 - Statement of authority as to real property. [Repealed effective January 1, 2012.]

(a) A nonprofit association may execute and record a statement of authority to transfer an estate or interest in real property in the name of the nonprofit association.

(b) An estate or interest in real property in the name of a nonprofit association may be transferred by a person so authorized in a statement of authority recorded in the office of the circuit clerk in the county in which a transfer of the property would be recorded.

(c) A statement of authority must set forth:

(1) the name of the nonprofit association;

(2) the federal tax identification number, if any, of the nonprofit association;

(3) the address in this State, including the street address, if any, of the nonprofit association, or, if the nonprofit association does not have an address in this State, its address out of State;

(4) that it is an unincorporated nonprofit association; and

(5) the name or title of a person authorized to transfer an estate or interest in real property held in the name of the nonprofit association.

(d) A statement of authority must be executed in the same manner as an affidavit by a person who is not the person authorized to transfer the estate or interest.

(e) A filing officer may collect a fee for recording a statement of authority in the amount authorized for recording a transfer of real property.

(f) An amendment, including a cancellation, of a statement of authority must meet the requirements for execution and recording of an original statement. Unless canceled earlier, a recorded statement of authority or its most recent amendment is canceled by operation of law five years after the date of the most recent recording.

(g) If the record title to real property is in the name of a nonprofit association and the statement of authority is recorded in the office of the circuit clerk in the county in which a transfer of real property would be recorded, the authority of the person named in a statement of authority to transfer is conclusive in favor of a person who gives value without notice that the person lacks authority.



§ 4-28-506 - Liability in tort and contract. [Repealed effective January 1, 2012.]

(a) A nonprofit association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties, and liabilities in contract and tort.

(b) A person is not liable for a breach of a nonprofit association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(c) A person is not liable for a tortious act or omission for which a nonprofit association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered as a member by the nonprofit association.

(d) A tortious act or omission of a member or other person for which a nonprofit association is liable is not imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered as a member by the nonprofit association.

(e) A member of, or a person considered to be a member by, a nonprofit association may assert a claim against the nonprofit association. A nonprofit association may assert a claim against a member or a person considered to be a member by the nonprofit association.



§ 4-28-507 - Capacity to assert and defend -- Standing. [Repealed effective January 1, 2012.]

(a) A nonprofit association, in its name, may institute, defend, intervene, or participate in a judicial, administrative, or other governmental proceeding or in an arbitration, mediation, or any other form of alternative dispute resolution.

(b) A nonprofit association may assert a claim in its name on behalf of its members if one or more members of the nonprofit association have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member.



§ 4-28-508 - Effect of judgment or order. [Repealed effective January 1, 2012.]

A judgment or order against a nonprofit association is not by itself a judgment or order against a member or a person authorized to participate in the management of the affairs of the nonprofit association.



§ 4-28-509 - Disposition of personal property of inactive nonprofit association. [Repealed effective January 1, 2012.]

If a nonprofit association has been inactive for three years or longer, or a different period specified in a document of the nonprofit association, a person in possession or control of personal property of the association may transfer custody of the property:

(1) if a document of a nonprofit association specifies a person to whom transfer is to be made under these circumstances, to that person; or

(2) if no person is so specified, to a nonprofit association or nonprofit corporation pursuing broadly similar purposes, or to a government or governmental subdivision, agency, or instrumentality.



§ 4-28-510 - Appointment of agent to receive service of process. [Repealed effective January 1, 2012.]

(a) A nonprofit association may file in the office of the Secretary of State a statement appointing an agent authorized to receive service of process.

(b) A statement appointing an agent must set forth:

(1) the name of the nonprofit association;

(2) the federal tax identification number, if any, of the nonprofit association;

(3) the address in this State, including the street address, if any, of the nonprofit association, or, if the nonprofit association does not have an address in this State, its address out of State; and

(4) the information required by § 4-20-105(a).

(c) A statement appointing an agent or a statement amending or canceling a previous statement shall be signed by a person authorized to manage the affairs of the nonprofit association.



§ 4-28-511 - Claim not abated by change. [Repealed effective January 1, 2012.]

A claim against a nonprofit association does not abate merely because of a change in its members or persons authorized to manage the affairs of the nonprofit association.



§ 4-28-512 - Venue. [Repealed effective January 1, 2012.]

For purposes of venue, a nonprofit association is a resident of the county in which it has an office.



§ 4-28-513 - Summons and complaint -- Service on whom. [Repealed effective January 1, 2012.]

In an action or proceeding against a nonprofit association a summons and complaint must be served on an agent authorized by appointment to receive service of process, an officer, managing or general agent, or a person authorized to participate in the management of its affairs. If none of them can be served, service may be made on a member.



§ 4-28-514 - Uniformity of application and construction. [Repealed effective January 1, 2012.]

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among States enacting it.



§ 4-28-515 - Short title. [Repealed effective January 1, 2012.]

This subchapter may be cited as the Uniform Unincorporated Nonprofit Association Act.



§ 4-28-516 - Transition concerning real and personal property. [Repealed effective January 1, 2012.]

If, before August 1, 1997, an estate or interest in real or personal property was by terms of the transfer purportedly transferred to a nonprofit association but under the law the estate or interest did not vest in the nonprofit association, on August 1, 1997 the estate or interest vests in the nonprofit association, unless the parties have treated the transfer as ineffective.



§ 4-28-517 - Savings clause. [Repealed effective January 1, 2012.]

This subchapter does not affect an action or proceeding commenced or right accrued before August 1, 1997.






Subchapter 6 - -- Revised Uniform Unincorporated Nonprofit Association Act. [Effective January 1, 2012.]

§ 4-28-601 - Short title. [Effective January 1, 2012.]

This subchapter may be cited as the Revised Uniform Unincorporated Nonprofit Association Act.



§ 4-28-602 - Definitions. [Effective January 1, 2012.]

In this subchapter:

(1) "Established practices" means the practices used by an unincorporated nonprofit association without material change during the most recent five years of its existence, or if it has existed for less than five years, during its entire existence.

(2) "Governing principles" means the agreements, whether oral, in a record, or implied from its established practices, that govern the purpose or operation of an unincorporated nonprofit association and the rights and obligations of its members and managers. The term includes any amendment or restatement of the agreements constituting the governing principles.

(3) "Manager" means a person that is responsible, alone or in concert with others, for the management of an unincorporated nonprofit association.

(4) "Member" means a person that, under the governing principles, may participate in the selection of persons authorized to manage the affairs of the unincorporated nonprofit association or in the development of the policies and activities of the association.

(5) "Person" means an individual, corporation, business trust, statutory entity trust, estate, trust, partnership, limited liability company, cooperative, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(6) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(7) "State" means a state of the United States, the District of Columbia, Puerto Rico, United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(8) "Unincorporated nonprofit association" means an unincorporated organization consisting of two or more members joined under an agreement that is oral, in a record, or implied from conduct, for one or more common, nonprofit purposes. The term does not include:

(A) a trust;

(B) a marriage, domestic partnership, common law domestic relationship, civil union, or other domestic living arrangement;

(C) an organization formed under any other statute that governs the organization and operation of unincorporated associations;

(D) a joint tenancy, tenancy in common, or tenancy by the entireties even if the co-owners share use of the property for a nonprofit purpose; or

(E) a relationship under an agreement in a record that expressly provides that the relationship between the parties does not create an unincorporated nonprofit association.



§ 4-28-603 - Relation to other law. [Effective January 1, 2012.]

(a) Principles of law and equity supplement this subchapter unless displaced by a particular provision of it.

(b) A statute governing a specific type of unincorporated nonprofit association prevails over an inconsistent provision in this subchapter, to the extent of the inconsistency.

(c) This subchapter supplements the law of this state that applies to nonprofit associations operating in this state. If a conflict exists, that law applies.



§ 4-28-604 - Governing law. [Effective January 1, 2012.]

(a) Except as otherwise provided in subsection (b), the law of this state governs the operation in this state of all unincorporated nonprofit associations formed or operating in this state.

(b) Unless the governing principles specify a different jurisdiction, the law of the jurisdiction in which an unincorporated nonprofit association has its main place of activities governs the internal affairs of the association.



§ 4-28-605 - Legal entity; Perpetual existence; Powers. [Effective January 1, 2012.]

(a) An unincorporated nonprofit association is a legal entity distinct from its members and managers.

(b) An unincorporated nonprofit association has perpetual duration unless the governing principles specify otherwise.

(c) An unincorporated nonprofit association has the same powers as an individual to do all things necessary or convenient to carry on its purposes.

(d) An unincorporated nonprofit association may engage in profit-making activities but profits from any activities must be used or set aside for the association's nonprofit purposes.



§ 4-28-606 - Ownership and transfer of property. [Effective January 1, 2012.]

(a) An unincorporated nonprofit association may acquire, hold, encumber, or transfer in its name an interest in real or personal property.

(b) An unincorporated nonprofit association may be a beneficiary of a trust or contract, a legatee or a devisee.



§ 4-28-607 - Statement of authority as to real property. [Effective January 1, 2012.]

(a) In this section, "statement of authority" means a statement authorizing a person to transfer an interest in real property held in the name of an unincorporated nonprofit association.

(b) An interest in real property held in the name of an unincorporated nonprofit association may be transferred by a person authorized to do so in a statement of authority recorded by the association in the office in the county in which a transfer of the property would be recorded.

(c) A statement of authority must set forth:

(1) the name of the unincorporated nonprofit association;

(2) the address in this state, including the street address, if any, of the association or, if the association does not have an address in this state, its out-of-state address;

(3) that the association is an unincorporated nonprofit association; and

(4) the name, title, or position of a person authorized to transfer an interest in real property held in the name of the association.

(d) A statement of authority must be executed in the same manner as an affidavit by a person other than the person authorized in the statement to transfer the interest.

(e) A filing officer may collect a fee for recording a statement of authority in the amount authorized for recording a transfer of real property.

(f) A document amending, revoking, or canceling a statement of authority or stating that the statement is unauthorized or erroneous must meet the requirements for executing and recording an original statement.

(g) Unless canceled earlier, a recorded statement of authority and its most recent amendment expire five years after the date of the most recent recording.

(h) If the record title to real property is in the name of an unincorporated nonprofit association and the statement of authority is recorded in the office of the county in which a transfer of the property would be recorded, the authority of the person named in the statement to transfer is conclusive in favor of a person that gives value without notice that the person lacks authority.



§ 4-28-608 - Liability. [Effective January 1, 2012.]

(a) A debt, obligation, or other liability of an unincorporated nonprofit association, whether arising in contract, tort, or otherwise:

(1) is solely the debt, obligation, or other liability of the association; and

(2) does not become a debt, obligation, or other liability of a member or manager solely because the member acts as a member or the manager acts as a manager.

(b) A person's status as a member or manager does not prevent or restrict law other than this subchapter from imposing liability on the person or the association because of the person's conduct.



§ 4-28-609 - Assertion and defense of claims. [Effective January 1, 2012.]

(a) An unincorporated nonprofit association may sue or be sued in its own name.

(b) A member or manager may assert a claim the member or manager has against the unincorporated nonprofit association. An association may assert a claim it has against a member or manager.



§ 4-28-610 - Effect of judgment or order. [Effective January 1, 2012.]

A judgment or order against an unincorporated nonprofit association is not by itself a judgment or order against a member or manager.



§ 4-28-611 - Appointment of agent to receive service of process. [Effective January 1, 2012.]

(a) An unincorporated nonprofit association may file in the office of the Secretary of State a statement appointing an agent authorized to receive service of process.

(b) A statement appointing an agent must set forth:

(1) the name of the unincorporated nonprofit association; and

(2) the name of the person in this state authorized to receive service of process and the person's address, including the street address, in this state.

(c) A statement appointing an agent must be signed and acknowledged by a person authorized to manage the affairs of the unincorporated nonprofit association and by the person appointed as the agent. By signing and acknowledging the statement the person becomes the agent.

(d) An amendment to or cancellation of a statement appointing an agent to receive service of process must meet the requirements for executing of an original statement. An agent may resign by filing a resignation in the office of the Secretary of State and giving notice to the association.

(e) The Secretary of State may collect a fee for filing a statement appointing an agent to receive service of process, an amendment, a cancellation, or a resignation in the amount charged for filing similar documents.



§ 4-28-612 - Service of process. [Effective January 1, 2012.]

In an action or proceeding against an unincorporated nonprofit association, process may be served on an agent authorized by appointment to receive service of process, on a manager of the association, or in any other manner authorized by the law of this state.



§ 4-28-613 - Action or proceeding not abated by change. [Effective January 1, 2012.]

An action or proceeding against an unincorporated nonprofit association does not abate merely because of a change in its members or managers.



§ 4-28-614 - Venue. [Effective January 1, 2012.]

Unless otherwise provided by law other than this subchapter, venue of an action against an unincorporated nonprofit association brought in this state is determined under the statutes applicable to an action brought in this state against a corporation.



§ 4-28-615 - Member not agent. [Effective January 1, 2012.]

A member is not an agent of the association solely by reason of being a member.



§ 4-28-616 - Approval by members. [Effective January 1, 2012.]

(a) Except as otherwise provided in the governing principles, an unincorporated nonprofit association must have the approval of its members to:

(1) admit, suspend, dismiss, or expel a member;

(2) select or dismiss a manager;

(3) adopt, amend, or repeal the governing principles;

(4) sell, lease, exchange, or otherwise dispose of all, or substantially all, of the association's property, with or without the association's goodwill, outside the ordinary course of its activities;

(5) dissolve under § 4-28-628(a)(2) or merge under § 4-28-630;

(6) undertake any other act outside the ordinary course of the association's activities; or

(7) determine the policy and purposes of the association.

(b) An unincorporated nonprofit association must have the approval of the members to do any other act or exercise a right that the governing principles require to be approved by members.



§ 4-28-617 - Meetings of members; Voting, notice, and quorum requirements. [Effective January 1, 2012.]

(a) Unless the governing principles provide otherwise:

(1) approval of a matter by members requires an affirmative majority of the votes cast at a meeting of members; and

(2) each member is entitled to one vote on each matter that is submitted for approval by members.

(b) Notice and quorum requirements for member meetings and the conduct of meetings of members are determined by the governing principles.



§ 4-28-618 - Duties of member. [Effective January 1, 2012.]

(a) A member does not have a fiduciary duty to an unincorporated nonprofit association or to another member solely by being a member.

(b) A member shall discharge the duties to the unincorporated nonprofit association and the other members and exercise any rights under this subchapter consistent with the governing principles and the obligation of good faith and fair dealing.



§ 4-28-619 - Admission, suspension, dismissal, or expulsion of members. [Effective January 1, 2012.]

(a) A person becomes a member and may be suspended, dismissed, or expelled in accordance with the association's governing principles. If there are no applicable governing principles, a person may become a member or be suspended, dismissed, or expelled from an association only by a vote of its members. A person may not be admitted as a member without the person's consent.

(b) Unless the governing principles provide otherwise, the suspension, dismissal, or expulsion of a member does not relieve the member from any unpaid capital contribution, dues, assessments, fees, or other obligation incurred or commitment made by the member before the suspension, dismissal, or expulsion.



§ 4-28-620 - Member's resignation. [Effective January 1, 2012.]

(a) A member may resign as a member in accordance with the governing principles. In the absence of applicable governing principles, a member may resign at any time.

(b) Unless the governing principles provide otherwise, resignation of a member does not relieve the member from any unpaid capital contribution, dues, assessments, fees, or other obligation incurred or commitment made by the member before resignation.



§ 4-28-621 - Membership interest not transferable. [Effective January 1, 2012.]

Except as otherwise provided in the governing principles, a member's interest or any right under the governing principles is not transferable.



§ 4-28-622 - Selection of managers; Management rights of managers. [Effective January 1, 2012.]

Except as otherwise provided in this subchapter or the governing principles:

(1) only the members may select a manager or managers;

(2) a manager may be a member or a nonmember;

(3) if a manager is not selected, all members are managers;

(4) each manager has equal rights in the management and conduct of the association's activities;

(5) all matters relating to the association's activities are decided by its managers except for matters reserved for approval by members in § 4-28-616; and

(6) a difference among managers is decided by a majority of the managers.



§ 4-28-623 - Duties of managers. [Effective January 1, 2012.]

(a) A manager owes to the unincorporated nonprofit association and to its members the fiduciary duties of loyalty and care.

(b) A manager shall manage the unincorporated nonprofit association in good faith, in a manner the manager reasonably believes to be in the best interests of the association, and with such care, including reasonable inquiry, as a prudent person would reasonably exercise in a similar position and under similar circumstances. A manager may rely in good faith upon any opinion, report, statement, or other information provided by another person that the manager reasonably believes is a competent and reliable source for the information.

(c) After full disclosure of all material facts, a specific act or transaction that would otherwise violate the duty of loyalty by a manager may be authorized or ratified by a majority of the members that are not interested directly or indirectly in the act or transaction.

(d) A manager that makes a business judgment in good faith satisfies the duties specified in subsection (a) if the manager:

(1) is not interested, directly or indirectly, in the subject of the business judgment and is otherwise able to exercise independent judgment;

(2) is informed with respect to the subject of the business judgment to the extent the manager reasonably believes to be appropriate under the circumstances; and

(3) believes that the business judgment is in the best interests of the unincorporated nonprofit association and in accordance with its purposes.

(e) The governing principles in a record may limit or eliminate the liability of a manager to the unincorporated nonprofit association or its members for damages for any action taken, or for failure to take any action, as a manager, except liability for:

(1) the amount of financial benefit improperly received by a manager;

(2) an intentional infliction of harm on the association or one or more of its members;

(3) an intentional violation of criminal law;

(4) breach of the duty of loyalty; or

(5) improper distributions.



§ 4-28-624 - Notice and quorum requirements for meetings of managers. [Effective January 1, 2012.]

Notice and quorum requirements for meetings of managers and the conduct of meetings of managers are determined by the governing principles.



§ 4-28-625 - Right of member or manager to information. [Effective January 1, 2012.]

(a) On reasonable notice, a member or manager of an unincorporated nonprofit association may inspect and copy during the unincorporated nonprofit association's regular operating hours, at a reasonable location specified by the association, any record maintained by the association regarding its activities, financial condition, and other circumstances, to the extent the information is material to the member's or manager's rights and duties under the governing principles.

(b) An unincorporated nonprofit association may impose reasonable restrictions on access to and use of information to be furnished under this section, including designating the information confidential and imposing obligations of nondisclosure and safeguarding on the recipient.

(c) An unincorporated nonprofit association may charge a person that makes a demand under this section reasonable copying costs, limited to the costs of labor and materials.

(d) A former member or manager is entitled to information to which the member or manager was entitled while a member or manager if the information pertains to the period during which the person was a member or manager, the former member or manager seeks the information in good faith, and the former member or manager satisfies subsections (a) through (c) of this section.

(e) This section shall not affect a record or information that may be accessed by the public under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 4-28-626 - Distributions prohibited; Compensation and other permitted payments. [Effective January 1, 2012.]

(a) Except as otherwise provided in subsection (b), an unincorporated nonprofit association may not pay dividends or make distributions to a member or manager.

(b) An unincorporated nonprofit association may:

(1) pay reasonable compensation or reimburse reasonable expenses to a member or manager for services rendered;

(2) confer benefits on a member or manager in conformity with its nonprofit purposes;

(3) repurchase a membership and repay a capital contribution made by a member to the extent authorized by its governing principles; or

(4) make distributions of property to members upon winding up and termination to the extent permitted by § 4-28-629.



§ 4-28-627 - Reimbursement; Indemnification; Advancement of expenses. [Effective January 1, 2012.]

(a) Except as otherwise provided in the governing principles, an unincorporated nonprofit association shall reimburse a member or manager for authorized expenses reasonably incurred in the course of the member's or manager's activities on behalf of the association.

(b) An unincorporated nonprofit association may indemnify a member or manager for any debt, obligation, or other liability incurred in the course of the member's or manager's activities on behalf of the association if the person seeking indemnification has complied with §§ 4-28-618 and 4-28-623. Governing principles in a record may broaden or limit indemnification.

(c) If a person is made or threatened to be made a party in an action based on that person's activities on behalf of an unincorporated nonprofit association and the person makes a request in a record to the association, a majority of the disinterested managers may approve in a record advance payment, or reimbursement, by the association, of all or a part of the reasonable expenses, including attorney's fees and costs, incurred by the person before the final disposition of the proceeding. To be entitled to an advance payment or reimbursement, the person must state in a record that the person has a good faith belief that the criteria for indemnification in subsection (b) have been satisfied and that the person will repay the amounts advanced or reimbursed if the criteria for payment have not been satisfied. The governing principles in a record may broaden or limit the advance payments or reimbursements.

(d) An unincorporated nonprofit association may purchase insurance on behalf of a member or manager for liability asserted against or incurred by the member or manager in the capacity of a member or manager, whether or not the association has authority under this subchapter to reimburse, indemnify, or advance expenses to the member or manager against the liability.

(e) The rights of reimbursement, indemnification, and advancement of expenses under this section apply to a former member or manager for an activity undertaken on behalf of the unincorporated nonprofit association while a member or manager.



§ 4-28-628 - Dissolution. [Effective January 1, 2012.]

(a) An unincorporated nonprofit association may be dissolved as follows:

(1) if the governing principles provide a time or method for dissolution, at that time or by that method;

(2) if the governing principles do not provide a time or method for dissolution, upon approval by the members;

(3) if no member can be located and the association's operations have been discontinued for at least three years, by the managers or, if the association has no current manager, by its last manager;

(4) by court order; or

(5) under law other than this subchapter.

(b) After dissolution, an unincorporated nonprofit association continues in existence until its activities have been wound up and it is terminated pursuant to § 4-28-629.



§ 4-28-629 - Winding up and termination. [Effective January 1, 2012.]

Winding up and termination of an unincorporated nonprofit association must proceed in accordance with the following rules:

(1) All known debts and liabilities must be paid or adequately provided for.

(2) Any property subject to a condition requiring return to the person designated by the donor must be transferred to that person.

(3) Any property subject to a trust must be distributed in accordance with the trust agreement.

(4) Any remaining property must be distributed as follows:

(A) as required by law other than this subchapter that requires assets of an association to be distributed to another person with similar nonprofit purposes;

(B) in accordance with the association's governing principles or in the absence of applicable governing principles, to the members of the association per capita or as the members direct; or

(C) if neither subparagraph (A) nor (B) applies, under the Unclaimed Property Act, § 18-28-201 et seq.



§ 4-28-630 - Mergers. [Effective January 1, 2012.]

(a) In this section:

(1) "Constituent organization" means an organization that is merged with one or more other organizations including the surviving organization.

(2) "Nonsurviving organization" means a constituent organization that is not the surviving organization.

(3) "Organization" means an unincorporated nonprofit association, a general partnership, including a limited liability partnership, limited partnership, including a limited liability limited partnership, limited liability company, business or statutory trust, corporation, or any other legal or commercial entity having a statute governing its formation and operation. The term includes a for-profit or nonprofit organization.

(4) "Surviving organization" means an organization into which one or more other organizations are merged.

(b) An unincorporated nonprofit association may merge with any organization that is authorized by law to merge with an unincorporated nonprofit association.

(c) A merger involving an unincorporated nonprofit association is subject to the following rules:

(1) Each constituent organization shall comply with its governing law.

(2) Each party to the merger shall approve a plan of merger. The plan, which must be in a record, must include the following provisions:

(A) the name and form of each organization that is a party to the merger;

(B) the name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(C) if the surviving organization is to be created by the merger, the surviving organization's organizational documents that are proposed to be in a record;

(D) if the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents that are, or are proposed to be, in a record; and

(E) the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration except that the plan of merger may not permit members of an unincorporated nonprofit association to receive merger consideration if a distribution of such consideration would not be permitted in the absence of a merger under §§ 4-28-626 and 4-28-629.

(3) The plan of merger must be approved by the members of each unincorporated nonprofit association that is a constituent organization in the merger. If a plan of merger would impose personal liability for an obligation of a constituent or surviving organization on a member of an association that is a party to the merger, the plan may not take effect unless it is approved in a record by the member.

(4) Subject to the contractual rights of third parties, after a plan of merger is approved and at any time before the merger is effective, a constituent organization may amend the plan or abandon the merger as provided in the plan, or except as otherwise prohibited in the plan, with the same consent as was required to approve the plan.

(5) Following approval of the plan, a merger under this section is effective:

(A) if a constituent organization is required to give notice to or obtain the approval of a governmental agency or officer in order to be a party to a merger, when the notice has been given and the approval has been obtained; and

(B) if the surviving organization:

(i) is an unincorporated nonprofit association, as specified in the plan of merger and upon compliance by any constituent organization that is not an association with any requirements, including any required filings in the office of the Secretary of State, of the organization's governing statute; or

(ii) is not an unincorporated nonprofit association, as provided by the statute governing the surviving organization.

(d) When a merger becomes effective:

(1) the surviving organization continues or comes into existence;

(2) each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) all debts, obligations, or other liabilities of each nonsurviving organization continue as debts, obligations, or other liabilities of the surviving organization;

(5) an action or proceeding pending by or against any nonsurviving organization may be continued as if the merger had not occurred;

(6) except as prohibited by law other than this subchapter, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) the merger does not affect the personal liability, if any, of a member or manager of a constituent organization for a debt, obligation, or other liability incurred before the merger is effective; and

(9) a surviving organization that is not organized in this state is subject to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state for the debt, obligation, or other liability.

(e) Property held for a charitable purpose under the law of this state by a constituent organization immediately before a merger under this section becomes effective may not, as a result of the merger, be diverted from the objects for which it was given, unless, to the extent required by or pursuant to the law of this state concerning cy pres or other law dealing with nondiversion of charitable assets, the organization obtains an appropriate order of the Pulaski County Circuit Court specifying the disposition of the property.

(f) A bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that is made to a nonsurviving organization and that takes effect or remains payable after the merger inures to the surviving organization. A trust obligation that would govern property if transferred to the nonsurviving organization applies to property that is transferred to the surviving organization under this section.



§ 4-28-631 - Transition concerning real and personal property. [Effective January 1, 2012.]

(a) If, before January 1, 2012, an interest in property was by terms of a transfer purportedly transferred to an unincorporated nonprofit association but under the law of this state the interest did not vest in the association, or in one or more persons on behalf of his association under subsection (b) on January 1, 2012, the interest vests in the association, unless the parties to the transfer have treated the transfer as ineffective.

(b) If before January 1, 2012, an interest in property was by terms of a transfer purportedly transferred to an unincorporated nonprofit association but the interest was vested in one or more persons to hold the interest for members of the association, on or after January 1, 2012, the persons, or their successors in interest, may transfer the interest to the association in its name, or the association may require the interest be transferred to it in its name.



§ 4-28-632 - Uniformity of application and construction. [Effective January 1, 2012.]

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 4-28-633 - Relation to Electronic Signatures in Global and National Commerce Act. [Effective January 1, 2012.]

This subchapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001, et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. § 7003(b).



§ 4-28-634 - Savings clause. [Effective January 1, 2012.]

This subchapter does not affect an action or proceeding commenced or right accrued before this subchapter takes effect.



§ 4-28-636 - Effective date. [Effective January 1, 2012.]

This subchapter takes effect January 1, 2012.









Chapter 29 - Professional Corporations

Subchapter 1 - -- General Provisions

§ 4-29-101 - Persons associated with professional corporations -- Limitations on personal liability.

(a) No person shall be personally liable for any obligation or liability of any shareholder, director, officer, agent, or employee of a professional corporation solely because the person is a shareholder, director, officer, agent, or employee of the professional corporation.

(b) In addition, no person shall be personally liable for any obligations or liabilities of a professional corporation solely because the person is a shareholder, director, officer, agent, or employee of the professional corporation.






Subchapter 2 - -- Arkansas Professional Corporation Act

§ 4-29-201 - Title.

This subchapter may be cited as the "Arkansas Professional Corporation Act".



§ 4-29-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Beneficial owner" means an individual who is the grantor and sole trustee of a revocable living trust wherein the individual reserves the unrestricted right to revoke the trust;

(2) "Professional service" means any type of professional service which may be legally performed only pursuant to a license or other legal personal authorization for example, the personal service rendered by certified public accountants, architects, engineers, dentists, doctors, and attorneys at law; and

(3) "Shareholder" means either:

(A) The person in whose name shares are registered in the records of a corporation; or

(B) The beneficial owner of shares of a revocable living trust where the shares are registered in the records of the corporation in the name of the revocable living trust.



§ 4-29-203 - Subchapter optional.

(a) Nothing in this subchapter shall be construed to amend, repeal, or supersede all or any part of the Medical Corporation Act, § 4-29-301 et seq., or Dental Corporation Act, § 4-29-401 et seq., and insofar as those acts are concerned in relation to this subchapter, this subchapter shall be construed as being optional.

(b) This subchapter shall also be optional to other professional corporations now legally doing business in the State of Arkansas.



§ 4-29-204 - Application of Arkansas Business Corporation Act.

(a) The Arkansas Business Corporation Act, § 4-27-101 et seq., shall be applicable to such professional corporations, including their organization, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations except so far as they may be limited or enlarged by this subchapter.

(b) If any provision of this subchapter conflicts with the Arkansas Business Corporation Act, § 4-27-101 et seq., this subchapter shall take precedence.

(c) If any person incorporating under the Arkansas Professional Corporation Act, § 4-29-201 et seq., the Medical Corporation Act, § 4-29-301 et seq., or the Dental Corporation Act, § 4-29-401 et seq., needs to convert to a business corporation as governed by the Arkansas Business Corporation Act, § 4-27-101 et seq., that professional association may do so by filing an amendment in accordance with § 4-27-1006, provided that the relevant licensing agency allows.



§ 4-29-205 - Professional relationships unaltered.

This subchapter does not alter any law applicable to the relationship between a person furnishing professional service and a person receiving the service, including liability arising out of the professional service.



§ 4-29-206 - Formation of corporation.

(a) One (1) or more persons duly and properly licensed under and pursuant to the laws of the State of Arkansas to render the same type of professional services, as defined in § 4-29-202, may form a corporation, pursuant to the Arkansas Business Corporation Act of 1987, § 4-27-101 et seq., to own, operate, and maintain a professional corporation and to engage in the professional services thereby authorized, by and through its licensed shareholders, directors, officers, and employees only.

(b) It is mandatory that such professional services be rendered by or through persons who are duly and properly licensed, individually, to engage in the profession.



§ 4-29-207 - Corporate name.

(a) The corporate name shall contain either:

(1) The names of one (1) or more of the shareholders; or

(2) The names of one (1) or more deceased former shareholders or deceased members of a predecessor organization; or

(3) Any combination of the names specified in subdivisions (a)(1) and (2) of this section.

(b) The name of a person who is not employed by the corporation shall not be included in the corporate name, except that the name of a deceased former shareholder or deceased member of a predecessor organization may continue to be included in the corporate name.

(c) The corporate name shall end with the word "Chartered", or "Limited", or the abbreviation "Ltd.", or the words "Professional Association", or the abbreviation "P.A."



§ 4-29-208 - Officers, directors, and shareholders.

All of the officers, directors, and shareholders of a corporation subject to this subchapter shall be, at all times, persons licensed pursuant to the laws of this state governing their profession. No person who is not so licensed shall have any part in the ownership, management, or control of the corporation, nor may any proxy to vote any shares of the corporation be given to a person who is not so licensed.



§ 4-29-209 - Employees.

Each individual employee licensed pursuant to the laws of this state to engage in his or her profession who is employed by a corporation subject to this subchapter shall remain subject to reprimand or discipline for his or her conduct under the provisions of the laws or regulations governing or applicable to his or her profession.



§ 4-29-210 - Certificate of registration -- Issuance, renewal, etc.

(a) No corporation shall open, operate, or maintain an establishment for any of the purposes set forth in §§ 4-29-202 and 4-29-206 without a certificate of registration from the state board, department, or agency, as the case may be, authorized by law to license individuals to engage in the profession concerned.

(b) Applications for registration shall be made in writing and shall contain the name and address of the corporation and such other information as may be required by the board, department, or agency.

(c) (1) Upon receipt of the application, the board, department, or agency shall make an investigation of the corporation.

(2) If it finds that the incorporators, officers, directors, and shareholders are each licensed pursuant to the laws of Arkansas to engage in the particular profession involved, and if no disciplinary action is pending before it against any of them, and if it appears that the corporation will be conducted in compliance with the law and the regulations of the board, department, or agency, it shall issue, upon payment of a registration fee of twenty-five dollars ($25.00), a certificate of registration which shall remain effective until January 1 following the date of the registration.

(d) Upon written application of the holder, accompanied by a fee of ten dollars ($10.00), the board, department, or agency which originally issued the certificate of registration shall annually renew the certificate of registration if it finds that the corporation has complied with its regulations and the provisions of this subchapter.

(e) The certificate of registration shall be conspicuously posted upon the premises to which it is applicable.

(f) In the event of a change of location of the registered establishment, the board, department, or agency, in accordance with its regulations, shall amend the certificate of registration so that it shall apply to the new location.

(g) No certificate of registration shall be assignable.



§ 4-29-211 - Certificate of registration -- Suspension or revocation.

(a) The state board, department, or agency which issued the certificate of registration may suspend or revoke it for any of the following reasons:

(1) The revocation or suspension of the license to practice the profession of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate has failed to comply with the provisions of this subchapter or the regulations prescribed by the state board, department, or agency that issued it.

(b) Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons therefor and shall be given a public hearing by the state board, department, or agency giving the notice, with the right to produce testimony and other evidence concerning the charges made. The notice shall also state the place and date of the hearing, which shall be at least ten (10) days after service of the notice.



§ 4-29-212 - Certificate of registration -- Appeal from denial, suspension, or revocation.

(a) Any corporation, save and except attorneys at law, whose application for a certificate of registration has been denied or whose registration has been suspended or revoked may appeal within thirty (30) days after notice of the action by the board, department, or agency to the Circuit Court of Pulaski County.

(b) The court shall inquire into the cause of the board, department, or agency action and may affirm or reverse the decision and order a further hearing by the board, or may order the board to grant appellant a certificate of registration.

(c) The appeal shall be in the manner provided by law.

(d) Notice of appeal shall be served upon the secretary of the board, department, or agency by serving the secretary a copy thereof within thirty (30) days after it has notified the appellant of its decision. The service may be by registered or certified mail.



§ 4-29-213 - Shares of deceased or disqualified shareholder -- Price.

If the articles of incorporation or bylaws of a corporation subject to this subchapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, then the price for the shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.






Subchapter 3 - -- Medical Corporation Act

§ 4-29-301 - Title.

This subchapter may be cited as the "Medical Corporation Act".



§ 4-29-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Beneficial owner" means an individual who is the grantor and sole trustee of a revocable living trust wherein the individual reserves the unrestricted right to revoke the trust;

(2) "Professional service" means any type of professional service which may be legally performed only pursuant to a license or other legal personal authorization, for example: the personal service rendered by certified public accountants, architects, engineers, dentists, doctors, and attorneys at law; and

(3) "Shareholder" means either:

(A) The person in whose name shares are registered in the records of a corporation; or

(B) The beneficial owner of shares of a revocable living trust where the shares are registered in the records of the corporation in the names of the revocable living trust.



§ 4-29-303 - Application of Arkansas Business Corporation Act.

(a) The Arkansas Business Corporation Act, § 4-27-101 et seq., shall be applicable to such corporations, including their organization, except that the required number of incorporators of a medical corporation shall be one (1) or more, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations, except so far as the same may be limited or enlarged by this subchapter.

(b) If any provision of this subchapter conflicts with the Arkansas Business Corporation Act, § 4-27-101 et seq., this subchapter shall take precedence.



§ 4-29-304 - Physician-patient relationship unaltered.

This subchapter does not alter any law applicable to the relationship between a physician furnishing medical service and a person receiving the service, including liability arising out of the service.



§ 4-29-305 - Formation of corporation -- Employee licensing required.

(a) One (1) or more persons licensed pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., may associate to form a corporation pursuant to the Arkansas Business Corporation Act of 1987, § 4-27-101 et seq., to own, operate, and maintain an establishment for the study, diagnosis, and treatment of human ailments and injuries, whether physical or mental, and to promote medical, surgical, and scientific research and knowledge.

(b) However, medical or surgical treatment, consultation, or advice may be given by employees of the corporation only if they are licensed pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq.



§ 4-29-306 - Corporate name.

(a) (1) The corporate name may contain the names of one (1) or more of the shareholders.

(2) However, the name of a person who is not employed by the corporation shall not be included in the corporate name, except that the name of a deceased shareholder may continue to be included in the corporate name for one (1) year following the decease of the shareholder.

(b) The corporate name shall end with the word "Chartered", or the word "Limited", or the abbreviation "Ltd.", or the words "Professional Association", or the abbreviation "P.A."



§ 4-29-307 - Officers, directors, and shareholders.

(a) All of the officers, directors, and shareholders of a corporation subject to this subchapter shall at all times be persons licensed pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq.

(b) No person who is not so licensed shall have any part in the ownership, management, or control of the corporation, nor may any proxy to vote any shares of the corporation be given to a person who is not so licensed.



§ 4-29-308 - Employees.

Each individual employee licensed pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., who is employed by a corporation subject to this subchapter shall remain subject to reprimand or discipline for his or her conduct under the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq.



§ 4-29-309 - Certificate of registration -- Issuance, renewal, etc.

(a) No corporation shall open, operate, or maintain an establishment for any of the purposes set forth in § 4-29-305 without a certificate of registration from the Arkansas State Medical Board.

(b) Application for the registration shall be made to the board in writing and shall contain the name and address of the corporation and such other information as may be required by the board.

(c) (1) Upon receipt of the application, the board shall make an investigation of the corporation.

(2) If the board finds that the incorporators, officers, directors, and shareholders are each licensed pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., and if no disciplinary action is pending before the board against any of them, and if it appears that the corporation will be conducted in compliance with law and the regulations of the board, the board shall issue, upon payment of a registration fee of twenty-five dollars ($25.00), a certificate of registration which shall remain effective until January 1 following the date of the registration.

(d) Upon written application of the holder, accompanied by a fee of ten dollars ($10.00), the board shall annually renew the certificate of registration if the board finds that the corporation has complied with its regulations and the provisions of this subchapter.

(e) The certificate of registration shall be conspicuously posted upon the premises to which it is applicable.

(f) In the event of a change of location of the registered establishment, the board, in accordance with its regulations, shall amend the certificate of registration so that it shall apply to the new location.

(g) No certificate of registration shall be assignable.



§ 4-29-310 - Certificate of registration -- Suspension or revocation.

(a) The Arkansas State Medical Board may suspend or revoke any certificate of registration for any of the following reasons:

(1) The revocation or suspension of the license to practice medicine of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate has failed to comply with the provisions of this subchapter or the regulations prescribed by the board.

(b) (1) Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons therefor and shall be given a public hearing by the board with the right to produce testimony concerning the charges made.

(2) The notice shall also state the place and date of the hearing which shall be at least five (5) days after service of the notice.



§ 4-29-311 - Certificate of registration -- Appeal from denial, suspension, or revocation.

(a) Any corporation whose application for a certificate of registration has been denied or whose registration has been suspended or revoked may appeal to the Circuit Court of Pulaski County within thirty (30) days after notice of the action by the Arkansas State Medical Board.

(b) The court shall inquire into the cause of the board's action and may affirm or reverse the decision and order a further hearing by the board or may order the board to grant the appellant a certificate of registration.

(c) Appeal shall be in the manner provided by law.

(d) (1) Notice of appeal shall be served upon the secretary of the board by serving the secretary a copy thereof within thirty (30) days after the board has notified the appellant of its decision.

(2) The service may be by registered or certified mail.



§ 4-29-312 - Shares of deceased or disqualified shareholder -- Price.

(a) If the articles of incorporation or bylaws of a corporation subject to this subchapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, then the price for the shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder.

(b) Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.






Subchapter 4 - -- Dental Corporation Act

§ 4-29-401 - Title and definitions.

(a) This subchapter may be cited as the "Dental Corporation Act".

(b) As used in this subchapter, unless the context otherwise requires:

(1) "Beneficial owner" means an individual who is the grantor and sole trustee of a revocable living trust wherein the individual reserves the unrestricted right to revoke the trust;

(2) "Professional service" means any type of professional service which may be legally performed only pursuant to license or other legal personal authorization, for example: the personal service rendered by certified public accountants, architects, engineers, dentists, doctors, and attorneys at law; and

(3) "Shareholder" means either the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares of a revocable living trust where the shares are registered in the records of the corporation in the name of the revocable living trust.



§ 4-29-402 - Application of Arkansas Business Corporation Act.

(a) The Arkansas Business Corporation Act of 1987, § 4-27-101 et seq., shall be applicable to such corporations, including their organization, except that the required number of incorporators of a dental corporation shall be one (1) or more, and they shall enjoy the powers and privileges and be subject to the duties, restrictions, and liabilities of other corporations, except so far as the same may be limited or enlarged by this subchapter.

(b) If any provision of this subchapter conflicts with the Arkansas Business Corporation Act of 1987, § 4-27-101 et seq., this subchapter shall take precedence.



§ 4-29-403 - Dentist-patient relationship unaltered.

This subchapter does not alter any law applicable to the relationship between a dentist furnishing dental service and a person receiving the service, including liability arising out of the service.



§ 4-29-404 - Formation of corporation -- Employee licensing required.

One (1) or more persons licensed pursuant to the Arkansas Dental Practice Act, § 17-82-101 et seq., may associate to form a corporation pursuant to the Arkansas Business Corporation Act of 1987, § 4-27-101 et seq., to own, operate, and maintain an establishment for the study, diagnosis, and treatment of dental ailments and injuries and to promote dental and scientific research and knowledge. However, treatment, consultation, or advice may be given by employees of the corporation only if they are licensed pursuant to the Arkansas Dental Practice Act, § 17-82-101 et seq.



§ 4-29-405 - Corporate name.

(a) The corporate name shall contain the names of one (1) or more of the shareholders. However, the name of a person who is not employed by the corporation shall not be included in the corporate name, except that the name of a deceased shareholder may continue to be included in the corporate name for one (1) year following the decease of the shareholder.

(b) A corporation organized under this subchapter need not include in its name the reference to corporation, incorporation, company, or the abbreviations "Co." or "Inc." as is now required of business corporations.



§ 4-29-406 - Officers, directors, and shareholders.

All of the officers, directors, and shareholders of a corporation subject to this subchapter shall at all times be persons licensed pursuant to the Arkansas Dental Practice Act, § 17-82-101 et seq. No person who is not so licensed shall have any part in the ownership, management, or control of the corporation, nor may any proxy to vote any shares of the corporation be given to a person who is not so licensed.



§ 4-29-407 - Employees.

Each individual employee licensed pursuant to the Arkansas Dental Practice Act, § 17-82-101 et seq., who is employed by a corporation subject to this subchapter shall remain subject to reprimand or discipline for his or her conduct under the provisions of the Arkansas Dental Practice Act, § 17-82-101 et seq.



§ 4-29-408 - Certificate of registration -- Issuance, renewal, etc.

(a) No corporation shall open, operate, or maintain an establishment for any of the purposes set forth in § 4-29-404 without a certificate of registration from the Arkansas State Board of Dental Examiners.

(b) Application for the registration shall be made to the board in writing and shall contain the name and address of the corporation and such other information as may be required by the board.

(c) (1) Upon receipt of the application, the board shall make an investigation of the corporation.

(2) If the board finds that the incorporators, officers, directors, and shareholders are each licensed pursuant to the Arkansas Dental Practice Act, § 17-82-101 et seq., and if no disciplinary action is pending before the board against any of them, and if it appears that the corporation will be conducted in compliance with law and the regulations of the board, the board shall issue upon payment of a registration fee of twenty-five dollars ($25.00) a certificate of registration which shall remain effective until January 1 following the date of the registration.

(d) Upon written application of the holder, accompanied by a fee of ten dollars ($10.00), the board shall annually renew the certificate of registration if the board finds that the corporation has complied with its regulations and the provisions of this subchapter.

(e) The certificate of registration shall be conspicuously posted upon the premises to which it is applicable.

(f) In the event of a change of location of the registered establishment, the board, in accordance with its regulations, shall amend the certificate of registration so that it shall apply to the new location.

(g) No certificate of registration shall be assignable.



§ 4-29-409 - Certificate of registration -- Suspension or revocation.

(a) The Arkansas State Board of Dental Examiners may suspend or revoke any certificate of registration for any of the following reasons:

(1) The revocation or suspension of the license to practice dentistry of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(2) Unethical professional conduct on the part of any officer, director, shareholder, or employee not promptly removed or discharged by the corporation;

(3) The death of the last remaining shareholder; or

(4) Upon finding that the holder of a certificate has failed to comply with the provisions of this subchapter or the regulations prescribed by the board.

(b) Before any certificate of registration is suspended or revoked, the holder shall be given written notice of the proposed action and the reasons therefor and shall be given a public hearing by the board with the right to produce testimony concerning the charges made. The notice shall also state the place and date of the hearing, which shall be at least five (5) days after service of the notice.



§ 4-29-410 - Certificate of registration -- Appeal from denial, suspension, or revocation.

(a) Any corporation whose application for a certificate of registration has been denied or whose registration has been suspended or revoked may appeal within thirty (30) days after notice of the action by the board to the Pulaski County Circuit Court.

(b) The court shall inquire into the cause of the board's action and may affirm or reverse the decision and order a further hearing by the board, or may order the board to grant the appellant a certificate of registration.

(c) The appeal shall be in the manner provided by law.

(d) Notice of appeal shall be served upon the secretary of the board by serving the secretary a copy thereof within thirty (30) days after the board has notified the appellant of its decision. The service may be by registered or certified mail.



§ 4-29-411 - Shares of deceased or disqualified shareholder -- Price.

If the articles of incorporation or bylaws of a corporation subject to this subchapter fail to state a price or method of determining a fixed price at which the corporation or its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, then the price for the shares shall be the book value as of the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.









Chapter 30 - Cooperative Associations

Subchapter 1 - -- General Provisions

§ 4-30-101 - Definition.

As used in this chapter, unless the context otherwise requires, the "cooperative plan" shall be construed to mean a business concern that distributes the net profits of its business by:

(1) The payment of a fixed dividend upon its stock;

(2) The remainder prorated to its several stockholders upon their purchases from or sales to the concern or both such purchases and sales.



§ 4-30-102 - Purpose of chapter.

The purpose of this chapter is to provide for the formation and carrying on of cooperative associations and to provide for the rights, powers, liabilities, and duties of such cooperative associations.



§ 4-30-103 - Effect of chapter upon § 2-2-401 et seq.

The provisions of this chapter shall not be construed in any manner to limit, restrict, enlarge, modify, change, conflict with, or in any manner whatever affect the provisions of § 2-2-401 et seq., it being the intent of the General Assembly that each of those sections and this chapter shall be independent of each other.



§ 4-30-104 - Acceptance of benefits of chapter.

(a) All cooperative corporations, companies, or associations organized and doing business under prior statutes, or which have attempted to so organize and do business, shall have the benefit of all the provisions of this chapter and may be bound thereby on paying the fees provided for in this chapter and filing with the Secretary of State a written declaration signed and sworn to by its president and secretary, to the effect that the cooperative company or association has by a majority vote of its stockholders decided to accept the benefits of and be bound by the provisions of this chapter.

(b) No association organized under this chapter shall be required to do or perform anything not specifically required herein in order to become a corporation or to continue its business as such.



§ 4-30-105 - Administration of chapter.

The provisions of this chapter shall be administered by the Secretary of State, who shall have power to employ such help as in his or her judgment is necessary to carry into effect the provisions of this chapter.



§ 4-30-106 - Corporate title.

The title of the corporation may begin with "The" and shall end with "Association", "Company", "Corporation", "Exchange", "Society", "Union", or "Incorporated" or its abbreviation "Inc."



§ 4-30-107 - Membership -- Purposes.

Any number of persons, corporations, or entities may associate themselves together as a cooperative corporation for the purpose of conducting any agricultural, dairy, mercantile, banking, mining, manufacturing, or mechanical business on the cooperative plan.



§ 4-30-108 - Articles of incorporation.

(a) The members shall sign and acknowledge written articles of incorporation which shall contain:

(1) The name of the corporation;

(2) The name and residences of the persons forming the corporation;

(3) The purpose of the organization;

(4) The principal place of business;

(5) The amount of capital stock;

(6) The number of shares and the par value of each share;

(7) The number of directors and the names of those selected for the first term; and

(8) The time for which the corporation is to continue, not to exceed fifty (50) years.

(b) The original articles of incorporation or a certified copy of them shall be filed with the Secretary of State, who shall return to the corporation a certified copy of them, with the date of filing and attested with the seal of his or her office.

(c) For filing the articles of incorporation and amendments thereto under this subchapter, the same fees shall be paid to the Secretary of State as are now required under the general corporation law.



§ 4-30-109 - Bylaws.

(a) Each corporation shall formulate bylaws prescribing the duties of the directors and officials, the manner of distributing the profits of its business, the manner of becoming a member, and such other rules and instructions to its officials and members as will tend to make the corporation an effective business organization.

(b) Any association formed under this chapter may pass bylaws to govern itself in the carrying out of the provisions of this chapter which are not inconsistent with the provisions of this chapter.



§ 4-30-110 - Board of directors -- Officers.

(a) Every association shall be managed by a board of not fewer than five (5) directors.

(b) The directors shall be elected by the stockholders of the association at such times and for such terms of office as the bylaws may prescribe and shall hold office for the time for which elected and until their successors are elected and shall enter upon the discharge of their duties.

(c) A majority of the stockholders shall have power at any regular or special stockholders' meeting legally called to remove any director or official for cause and fill the vacancy, and thereupon the director so removed shall cease to be a director of the association.

(d) (1) The officers of every association shall be a president, one (1) or more vice presidents, a secretary, and a treasurer and such other officers as may be deemed necessary by the board of directors.

(2) The offices of secretary and treasurer may be combined into the office of secretary-treasurer.



§ 4-30-111 - Prerequisite for commencing business.

No corporation organized under the provisions of this chapter shall commence business until at least twenty percent (20%) of its capital stock has been paid for in actual cash and a sworn statement to that effect has been filed with the Secretary of State, and his or her receipt for the statement shall be construed as a permit to do business.



§ 4-30-112 - Percentage of stock ownership limited -- Voting by members.

(a) No person shall be allowed to own or have an interest in more than ten percent (10%) of the capital stock of the corporation.

(b) Voting upon all questions shall be by members and not by stock.



§ 4-30-113 - Books and records -- Right of inspection.

(a) Each corporation organized under the provisions of this chapter shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its shareholders and board of directors and shall keep at its registered office or principal place of business in this state a record of its shareholders, giving the names and addresses of all shareholders and the number and class of the shares held by each.

(b) (1) Any person who shall have been a shareholder of record for at least six (6) months immediately preceding his or her demand shall, upon written demand therefor, be furnished a full itemized accounting of all expenditures of the funds of the corporation during the preceding six-month period and shall have the right to examine, in person or by agent or attorney, at any reasonable time, for any proper purpose, its books and records of account, minutes, and record of shareholders and to make extracts therefrom.

(2) Upon refusal by the corporation or by an officer or agent of the corporation to furnish an accounting or to permit an inspection of the corporation's books, records of account, minutes, or record of shareholders as provided in subdivision (b)(1) of this section, the person making demand therefor may file a civil action in the circuit court of the county in which the corporation maintains either its principal place of business or its registered office for the purpose of securing an order of the court directing the corporation, its officers, and agents to comply with the request.

(3) The preceding shall be advanced upon the docket of the court, and the court shall hear the parties summarily, by affidavit or otherwise; and if the applicant establishes that he is qualified and entitled to the accounting or the inspection, the court shall grant an order for the accounting or the inspection, subject to any limitations which the court may prescribe; and the court may grant such other relief as to the court may seem just and proper.

(4) The court may deny or restrict inspection or the request for information if it finds that the shareholder has improperly used information secured through any prior accounting or examination of the books and records of accounts or minutes, or record of shareholders, of the corporation or of any other corporation, or that he or she was not acting in good faith or for a proper purpose in making his or her demand.

(c) Upon the written request of any shareholder of a corporation, the corporation shall mail to the shareholder its most recent financial statements showing in reasonable detail its assets and liabilities and the results of its operations.



§ 4-30-114 - Annual reports.

Each corporation organized under the provisions of this chapter shall make an annual report to the Secretary of State, as is required of other corporations. However, the cooperative corporation shall be required to report the names of its stockholders and the amount of the stock owned by each for such years only as may be required by the Secretary of State.



§ 4-30-115 - Forms prescribed by Secretary of State.

The form for receipts and any other papers necessary for carrying into effect the provisions of this chapter shall be prescribed by the Secretary of State.



§ 4-30-116 - Organization, ownership, control, etc., of other corporations or associations.

An association organized or existing hereunder may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or association, with or without capital stock, engaged in any of the activities authorized under this chapter, whether formed under this or any other act of this or any other state. This chapter permits the federation of cooperative business enterprise in Arkansas.



§ 4-30-117 - Liability of members for association's debts.

Except for debts lawfully contracted between him or her and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his or her membership fee or subscription to the capital stock, including any unpaid balance on any promissory notes given in payment thereof.



§ 4-30-118 - Tort liability of cooperative.

All cooperative corporations and associations organized under the laws of the State of Arkansas shall be liable and subject to being sued in the courts of the state for their torts resulting from the negligent acts of their agents, servants, and employees committed in the scope of their employment for the cooperatives.






Subchapter 2 - -- Cooperative Banks

§ 4-30-201 - Definition.

As used in this subchapter, unless the context otherwise requires, "cooperative bank" means a corporation or association organized under the provisions of this chapter which receives deposits and forwards checks, drafts, or orders for collection.



§ 4-30-202 - Applicability of subchapter.

Nothing in this subchapter shall apply to or affect in any manner the so-called agricultural credit corporations or any other type of association organized under this chapter which does not receive deposits or forward checks, drafts, or orders for collection.



§ 4-30-203 - Subchapter cumulative.

All parts and portions of this subchapter which confer authority or jurisdiction upon the Bank Commissioner or which are in aid or furtherance of such authority or jurisdiction are declared to be cumulative to all laws and parts of laws relating to investment companies, and these portions shall be interpreted and construed accordingly.



§ 4-30-204 - Future incorporation of cooperative banks prohibited.

After March 22, 1937, it shall not be lawful to organize or create and there shall not be organized or created any cooperative bank as defined in § 4-30-201, and the Secretary of State shall issue no certificates of incorporation or charters for cooperative banks.



§ 4-30-205 - Conditional termination of corporate existence.

The corporate existence of all of such cooperative banks organized under this chapter prior to March 22, 1937, which are situated in cities, towns, and communities in which there is established and placed in operation a state or national bank or a teller's window branch thereof after March 22, 1937, shall expire and terminate not later than eighteen (18) months from the date that the state or national bank or a teller's window branch thereof opens or opened for business. However, no teller's window branch of any bank shall be placed in any incorporated town where a cooperative bank is in existence in the event a majority of the real property owners within the incorporated limits of the town or city shall protest by petition the State Bank Department's granting its permission to place a teller's window in the city or town.



§ 4-30-206 - Noncomplying banks -- Supervision by commissioner.

On failure of any cooperative bank organized under this chapter prior to March 22, 1937, to comply with the provisions of § 4-30-205, it shall become the duty of the Bank Commissioner of the State of Arkansas to take charge of the cooperative bank under the provisions of Acts 1931, No. 109, § 8 [Repealed].



§ 4-30-207 - Banks declared investment companies -- Penalty -- Exception.

(a) Every cooperative bank organized under this chapter prior to March 22, 1937, which is not situated in a city, town, or community in which there is also situated a state or national bank or a teller's window branch thereof is declared to be an investment company and shall be placed under the regulation and supervision of the State Securities Department, in the same manner as now provided by law for other investment companies. The Securities Commissioner is authorized, empowered, and directed to make and promulgate all such rules and regulations not inconsistent herewith as shall be necessary or convenient for the administration and carrying out of this subchapter and for the supervision and control of all such organizations.

(b) Failure to comply with any of the requirements of this section subjects the cooperative bank which is guilty of the failure and its president, its secretary, and its directors to the penalties provided for violation of the Arkansas Securities Act.

(c) However, nothing in this subchapter shall apply to or affect any cooperative bank organized under this chapter prior to March 22, 1937, and situated on the campus of a school, college, or university and employed by the school as a means of instruction.









Chapter 31 - Foreign Investors

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Qualification to Do Business

§ 4-31-201 - Permitted activities generally.

Any foreign mutual savings bank, foreign mutual savings fund society, national banking association, foreign bank and trust company, or foreign insurance company, or any foreign corporation of which all the capital stock, except directors' qualifying shares, is owned by one (1) or more of the above-named organizations, shall not be considered to be transacting or engaging in business in this state by reason of carrying on in this state any of the following activities if the organization is not organized under the laws of this state and does not maintain a place of business within this state:

(1) The acquisition or making of loans, or participation or interests therein, secured by deeds of trust, mortgages, or mortgage notes on real property situated in Arkansas pursuant to commitment agreements or arrangements made prior to or following the origination or creation of the loans;

(2) The making, directly or through or in participation with national or state banks having their banking offices in this state or other Arkansas concerns engaged within this state in the business of making or servicing such loans, of loans secured by such mortgages or mortgage notes, or loans secured by assignments or pledges of obligations secured by such mortgages or mortgage notes;

(3) The ownership, modification, renewals, extensions, transfers, or foreclosure of those loans, mortgages, or mortgage notes, or the acceptance of substitute or additional obligators thereon;

(4) The maintenance of bank accounts in national or state banks having their banking offices within this state in connection with the collection or servicing of those loans, mortgages, or mortgage notes;

(5) The maintenance of depositary or pledge-holder agreements or arrangements with national or state banks having their banking offices within this state in connection with the taking of assignments or pledges of such loans, mortgages, or mortgage notes;

(6) The making, collection, and servicing of those loans, mortgages, or mortgage notes directly or through an Arkansas concern engaged in the business within this state of servicing real estate loans;

(7) The taking of deeds to the mortgaged property for a reasonable period of time either in lieu of foreclosure or for the purpose of transferring title either to the Federal Housing Administration or to the Department of Veterans Affairs as the insurer or guarantor;

(8) The acquisition of title to real property for a reasonable period of time under foreclosure sale or from the owner in lieu of foreclosure;

(9) The management, rental, maintenance, and sale, or the operating, maintaining, renting, or otherwise dealing with, selling, or disposing of real property acquired under foreclosure sale or by agreement in lieu thereof;

(10) The maintaining or defending of any actions or suits relating to those loans, deeds of trust, mortgages, mortgage notes, agreements, or other arrangements or activities referred to herein or incidental thereto; and

(11) The physical inspection and appraisal of real property in Arkansas as security for mortgage notes or mortgages and negotiations for those loans.



§ 4-31-202 - Activities as fiduciary, trustee, or agent of trust.

(a) The following shall likewise not be considered to be transacting or engaging in business in this state:

(1) The acquisition or making of loans or participation or interest therein which is secured by mortgages or mortgage notes on real property located in this state; or

(2) The doing of any or all the other acts or things with respect thereto enumerated in this subchapter by:

(A) Any such bank, trust company, or any foreign corporation when acting as fiduciary, trustee, or agent of any trust, whether testamentary or inter vivos, including foundations and trusts established for the purpose of funding pension, profit-sharing, or employee benefit plans;

(B) An endowed institution, foundation, or eleemosynary corporation;

(C) Any corporation chartered under the laws of another state as a group insurance and annuity association and engaged in the business of insurance, annuities, pensions, and retirement plans for any group of persons, educational institutions, and others; or

(D) Any foreign corporation all the capital stock of which, except directors' qualifying shares, is owned by one (1) or more of the entities referred to in subdivisions (a)(2)(A)-(C) of this section.

(b) Any foreign corporation when so acting as fiduciary, trustee, or agent and any such trust, endowed institution, foundation, eleemosynary corporation, or group insurance and annuity association shall be entitled to all the rights, privileges, and exceptions set forth in this subchapter.



§ 4-31-203 - Extent of benefits and application of subchapter.

(a) Nothing in this subchapter shall be construed as limiting the benefits and application of this subchapter to loans insured or guaranteed by the Federal Housing Administration, the Department of Veterans Affairs, or any other governmental agency or department.

(b) The benefits of this subchapter shall extend to and include all loans or participations or interests therein secured by mortgages or mortgage notes on real property situated in Arkansas, whether or not insured or guaranteed.

(c) Nothing in this subchapter shall be construed to permit any foreign corporation to do business in violation of the small loan law of the State of Arkansas nor of the laws of Arkansas governing the organization and operation of building and loan associations or societies, or savings and loan associations or societies, or any insurance company, nor to limit the authority of foreign corporations authorized to do unlimited business under the general laws of Arkansas, or to qualify to be so authorized.



§ 4-31-204 - Actions -- Service of process -- Venue.

(a) (1) Any bank, trust company, foreign mutual savings bank, pension fund, foreign mutual savings fund society, mutual banking association, foreign insurance company, or any other type of organization defined in this subchapter and investing funds in Arkansas may sue or be sued within this state in relation to such mortgages or deeds of trust on real properties, securities, or debts, and service of process may be performed by service upon any custodian or agent appointed within the state.

(2) If no custodian or agent has been appointed, the bank, trust company, foreign mutual savings bank, pension fund, foreign mutual savings fund society, mutual banking association, foreign insurance company, or other type of organization may be served with process under § 4-20-113.

(b) The venue of an action under subsection (a) of this section is:

(1) In the county of the residence of a plaintiff; or

(2) If a subject of the action is land, in the county in which any part of the land is located.



§ 4-31-205 - Taxes.

(a) No corporation, institution, or entity coming under the provisions of this subchapter and confining its business operations in Arkansas within the limits herein provided shall be required to qualify to do business in this state by filing its charter in the office of the Secretary of State or to pay any tax or fee required to be paid by foreign corporations under any law of this state.

(b) However, the exemption shall not include:

(1) Ad valorem taxes assessed against any real property which the corporation, institution, or entity may own in the State of Arkansas;

(2) Arkansas income, franchise, and privilege tax which may result from the sale, ownership, or control after acquisition of the property by foreclosure, or acquisition in lieu of foreclosure, either by virtue of the value of the specific piece of property so foreclosed or to which title is taken in lieu of foreclosure, or by virtue of the rental or other income realized from the property; or

(3) Arkansas income taxes which may be levied upon financial institutions pursuant to § 26-51-1401 et seq.






Subchapter 3 - -- Service as Fiduciary

§ 4-31-301 - Intent.

The General Assembly has determined that Acts 1979, No. 118 [Repealed], authorized foreign banks and trust companies to act as fiduciaries within this state if the state under which they were organized and have their principal office grants reciprocal authority to Arkansas banks and trust companies, and that such authority was inadvertently repealed by the Arkansas Business Corporation Act of 1987, § 4-27-101 et seq. It is the intent of this section and §§ 4-31-302 and 4-31-303 to reestablish that reciprocal authority and to ratify any transactions that have occurred since the enactment of the Arkansas Business Corporation Act of 1987, § 4-27-101 et seq., and which would have been valid under Acts 1979, No. 118 [Repealed].



§ 4-31-302 - Definitions.

For purposes of this section and §§ 4-31-301 and 4-31-303, "foreign bank or trust company with fiduciary powers" means a bank or trust company organized under the laws of and having its principal office in the District of Columbia or any territory or state of the United States other than the State of Arkansas, and any national bank having its principal office in the District of Columbia or a territory or another state, which bank or trust company is empowered to act as a fiduciary.



§ 4-31-303 - Appointment authorized.

Any foreign bank or trust company with fiduciary powers may be appointed and may serve in the State of Arkansas as trustee of a personal or corporate trust, executor, administrator, guardian of the estate, or in any other fiduciary capacity, whether the appointment is by will, deed, agreement, declaration, indenture, court order, or decree, or otherwise, when and to the extent that the District of Columbia, territory, or other state in which the foreign bank or trust company is organized and has its principal office grants such fiduciary authority to a bank or trust company organized under the laws of and having its principal office in the State of Arkansas, or to a national bank having its principal office in the State of Arkansas.






Subchapter 4 - -- Filing Procedure for Foreign Business Trusts

§ 4-31-401 - Definition.

For purposes of this subchapter, "business trust" means a foreign unincorporated association or trust created by an instrument under which property is held and managed by trustees for the benefit and profit of such persons as are or may become the holders of a transferable certificate evidencing beneficial interest in the trust.



§ 4-31-402 - Filing requirements.

(a) (1) A business trust, for the purpose of this subchapter, shall be foreign.

(2) A foreign business trust includes every foreign business trust.

(b) Any foreign business trust desiring to transact business in this state shall deliver to the Secretary of State:

(1) A form provided by the Secretary of State's office or an executed copy of the articles, declaration of trust, or trust agreement by which the trust was created and all amendments thereto, or a true copy thereof certified to be such by a trustee of the trust before a notary or by a public official of another state territory or country in whose office an executed copy thereof is on file;

(2) A verified list of the names, residences, and post office addresses of its trustees;

(3) An affidavit setting forth its assumed business name, if any; and

(4) A foreign business trust shall deliver to the Secretary of State the location of its principal office, the information required by § 4-20-105(a), and its irrevocable consent to service of process duly signed by a majority of its trustees to bind the business trust by such irrevocable consent.

(c) When a foreign business trust has complied with the delivery requirements as provided in this section, the Secretary of State, after determining that all requirements have been met, shall file the delivered documents of foreign business trusts and the foreign business trusts may thereupon commence business.

(d) Upon the filing of the form provided by the Secretary of State or the copy of articles, declaration of trust, or trust agreement and the payment of a filing fee in compliance with the laws of the State of Arkansas, the Secretary of State shall issue to the trustee named in the form or articles, declaration of trust, or trust agreement, a certificate showing that the declaration of trust has been on file in the office, whereupon such association shall be authorized to transact business in this state provided that all other applicable laws have been followed.

(e) (1) The articles, declaration of trust, or trust agreement by which any foreign business trust was created may be amended in the manner specified therein or in such manner as is valid under the law applicable to the foreign business trust.

(2) Provided, that no amendment shall be legally effected in the state until a copy thereof has been filed with the Secretary of State.



§ 4-31-403 - Applicability of law.

(a) Any foreign business trust shall be subject to such applicable provisions of law from time to time in effect with respect to foreign corporations doing business in Arkansas.

(b) These shall include, without limitation, applicable provisions of law as relate to the issuance of securities, filing the required statements or reports, service of process, general grants of power to act, withdrawal, right to sue and be sued, limitation of individual liability of shareholders, and rights to acquire, mortgage, sell, lease, operate, and otherwise deal in or with real and personal property.



§ 4-31-404 - Discontinuing trust business.

(a) Any foreign business trust that desires to withdraw from or discontinue doing trust business shall furnish to the Secretary of State satisfactory evidence of its release and discharge from all obligation undertaken by it and after the foreign business trust has furnished that evidence to the Secretary of State, the Secretary of State shall withdraw any authority to do a trust business previously issued to that foreign business trust, and thereafter the foreign business trust shall not be permitted to use and shall not undertake the administration of any trust business in the State of Arkansas.

(b) No person may transact or conduct business within the state under any articles, declaration of trust, or trust agreement without first complying with the provisions and requirements of this subchapter, and no person organized to do business under any articles, declaration of trust, or trust agreement may offer to sell, barter, or exchange any unit, share, contact, notes, bond, mortgage, oil or mineral lease, or other securities, without first having to comply with the provisions and requirements of this subchapter.



§ 4-31-405 - Merger or consolidation.

(a) (1) Pursuant to an agreement of merger or consolidation, a foreign business trust may merge or consolidate with or into one (1) or more foreign business trusts or other business entities formed or organized or existing under the laws of the state or any other state or the United States or any foreign country or other foreign jurisdiction, with the foreign business trust or other business entity, as the agreement shall provide, being the surviving or resulting business trust or other business entity unless otherwise provided in the governing instrument of a foreign business trust.

(2) A merger or consolidation shall be approved by each business trust which is to merge or consolidate by all of the trustees and the beneficial owners of the business trust.

(b) (1) If a business trust is merging or consolidating under this section, the business trust or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation in the office of the Secretary of State.

(2) The certificate of merger or consolidation shall state:

(A) The name and jurisdiction of formation or organization of each of the business trusts or other business entities which are to merge or consolidate;

(B) That an agreement of merger or consolidation has been approved and executed by each of the business trusts or other business entities which are to merge or consolidate;

(C) The name of the surviving or resulting business trust or other business entity;

(D) (i) The future effective date or time, which shall be a date or time certain, of the merger or consolidation if it is not to be effective upon the certificate of merger or consolidation.

(ii) The effective date can be no later than ninety (90) days after the filing of the original documents;

(E) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or resulting business trust or other business entity and shall state the address thereof;

(F) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting business trust or other business entity on request and without cost to any beneficial owner of any business trust or any person holding an interest in any other business entity which is to merge or consolidate; and

(G) If the surviving or resulting entity is not a business trust or other business entity formed or organized or existing under the laws of the State of Arkansas, that the surviving or resulting entity has filed a statement appointing an agent for service of process under § 4-20-112 and may be served with process under § 4-20-113 if the surviving or resulting entity fails to appoint or maintain a registered agent for service of process.

(c) Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation.

(d) A certificate of merger or consolidation shall act as a certificate of cancellation for a foreign business trust which is not the surviving or resulting entity in the merger or consolidation.

(e) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the state, all of the rights, privileges, and powers of each of the business trusts and other business entities that have merged or consolidated, and all property, real, personal, and mixed, and all debts due to any business trusts and other business entities, as well as all other things and causes of action belonging to each of the business trusts and other business entities, shall be vested in the surviving or resulting business trust or other business entity, and shall thereafter be the property of the surviving or resulting business trust or other business entity as they were of each of the business trusts and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the state, in any of the business trusts and other business entities, shall not revert or be in any way impaired by reason of this chapter, but all rights of creditors and all liens upon any property of any of the business trusts and other business entities shall be preserved unimpaired, and all debts, liabilities, and duties of each of the business trusts and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting business trust or other business entity and may be enforced against it to the same extent as if debts, liabilities, and duties had been incurred or contracted by it.



§ 4-31-406 - Filing fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him or her for filing: Click here to view image.

(b) (1) The Secretary of State shall collect a fee of twenty-five dollars ($25.00) each time process is served on him or her under this subchapter.

(2) The party to a proceeding causing service of process is entitled to recover the process fee as costs if the party prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign business trust:

(1) Fifty cents (50cent(s)) a page for copying; and

(2) Five dollars ($5.00) for the certificate.









Chapter 32 - Small Business Entity Tax Pass Through Act

Subchapter 1 - -- General Provisions

§ 4-32-101 - Title.

This chapter shall be known and may be cited as the "Small Business Entity Tax Pass Through Act".



§ 4-32-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Articles of organization" means articles filed under § 4-32-201, and those articles as amended and restated;

(2) "Corporation" means a corporation formed under the laws of any state or foreign country, including professional corporations or associations;

(3) "Court" includes every court having jurisdiction in the case;

(4) "Event of dissociation" means an event that causes a person to cease to be a member as provided in § 4-32-802;

(5) "Foreign limited liability company" means an organization that is:

(A) An unincorporated association;

(B) Organized under laws of a state other than the laws of this state, or under the laws of any foreign country;

(C) Organized under a statute pursuant to which an association may be formed that affords to each of its members limited liability with respect to the liabilities of the entity; and

(D) Not required to be registered or organized under any statute of this state other than this chapter;

(6) "Limited liability company" or "domestic limited liability company" means an organization formed under this chapter;

(7) "Limited liability company interest" or "interest in the limited liability company" means the interest that can be assigned under § 4-32-704 and charged under § 4-32-705;

(8) "Limited partnership" means a limited partnership formed under the laws of any state or foreign country;

(9) "Manager" or "managers" means, with respect to a limited liability company that has set forth in its articles of organization that it is to be managed by managers, the person or persons designated in accordance with § 4-32-401;

(10) "Member" or "members" means a person or persons who have been admitted to membership in a limited liability company as provided in § 4-32-801 and who have not ceased to be members as provided in § 4-32-802;

(11) "Operating agreement" means the written agreement which shall be entered into among all of the members as to the conduct of the business and affairs of a limited liability company;

(12) "Person" means an individual, a general partnership, a limited partnership, a domestic or foreign limited liability company, a trust, an estate, an association, a corporation, a custodian, a nominee and other individual entity in its own or representative capacity, or any other legal entity;

(13) "Professional service" means any type of professional service which may be legally performed only pursuant to a license or other legally mandated personal authorization. For example: the personal service rendered by certified public accountants, architects, engineers, dentists, doctors and attorneys at law; and

(14) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.



§ 4-32-103 - Name.

(a) The name of each limited liability company as set forth in its articles of organization must contain the words "Limited Liability Company" or "Limited Company" or the abbreviations "L.L.C.," "L.C.," "LLC," or "LC." The word "Limited" may be abbreviated as "Ltd." and the word "Company" may be abbreviated as "Co."

(b) A limited liability company name must be distinguishable upon the records of the Secretary of State from:

(1) The name of any limited liability company, limited partnership, or corporation existing under the laws of this state or authorized to transact business in this state; or

(2) Any name reserved under § 4-32-104.

(c) The provisions of subsection (b) of this section shall not apply if the applicant files with the Secretary of State a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state.

(d) The name of a limited liability company which performs professional service shall in addition contain the words "Professional Limited Liability Company" or "Professional Limited Company" or the abbreviations "P.L.L.C.," "P.L.C.," "PLLC," "PLC," and the words "Limited" and "Company" may be abbreviated as "Ltd." or "Co." and may not contain the name of any person who is not a member, except that the name of a former member or member of a predecessor organization may continue to be included in the name.



§ 4-32-104 - Reservation of name.

(a) The exclusive right to use a name may be reserved by:

(1) Any person intending to organize a limited liability company and to adopt that name;

(2) Any limited liability company or any foreign limited liability company registered in this state that intends to adopt that name;

(3) Any foreign limited liability company intending to register in this state and to adopt that name; or

(4) Any person intending to organize a foreign limited liability company and to have it registered in this state and to adopt that name.

(b) The reservation shall be made by filing with the Secretary of State an application, executed by the applicant, to reserve a specified name. If the Secretary of State finds that the name is available for use by a domestic or foreign limited liability company, the Secretary of State shall reserve the name of the exclusive use of the applicant for a period of one hundred twenty (120) days from and after the date the application is filed with the Secretary of State.

(c) The holder of a reserved limited liability company name may renew the reservation for two (2) successive periods of one hundred twenty (120) days each from the date of the first renewal.

(d) The right to the exclusive use of a reserved name may be transferred to another person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, and specifying the name to be transferred and the name and address of the transferee. The transfer shall not extend the term during which the name is reserved.



§ 4-32-106 - Nature of business -- Powers.

(a) A limited liability company may be organized under this chapter for any lawful purpose, including the performance of professional services and related activities. If the purpose for which a limited liability company is organized or its activities make it subject to a special provision of law, the limited liability company shall also comply with that provision.

(b) A limited liability company shall possess and may exercise all powers and privileges granted by this chapter or by any other law or by its operating agreement, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion, or attainment of the business, purposes, or activities of the limited liability company.



§ 4-32-108 - Use of fictitious names.

(a) No limited liability company, domestic or foreign, shall conduct any business in this state under a fictitious name unless it first files with the Secretary of State a form supplied or approved by the Secretary of State giving the following information:

(1) The fictitious name under which business is being or will be conducted by the applicant limited liability company;

(2) A brief statement of the character of business to be conducted under the fictitious name; and

(3) The name of the limited liability company, the state of organization, and location, giving the city and street address, of the registered office in the state of the applicant limited liability company.

(b) Each such form shall be executed, without verification, in duplicate and filed with the Secretary of State. The Secretary of State shall retain one (1) counterpart; and the other counterpart, bearing the file marks of the Secretary of State, shall be returned to the limited liability company. However, the Secretary of State shall not accept such filing if the proposed fictitious name is the same as, or confusingly similar to, the name of any domestic corporation, limited liability company, limited partnership, limited liability partnership or any other entity registered with the Secretary of State, or any foreign entity authorized to do business in the state or any name reserved or registered under §§ 4-27-402, 4-27-403, 4-32-104 or 4-47-109.

(c) Copies of such filed forms, certified by the respective filing officers, shall be admitted in evidence where the question of filing may be material.

(d) If, after a filing under this section, the applicant limited liability company is dissolved, or, being a foreign limited liability company, surrenders or forfeits its rights to do business in Arkansas or, whether a domestic or foreign limited liability company, ceases to do business in Arkansas under the specified fictitious name, such limited liability company shall be obligated to file with the Secretary of State a cancellation of its privilege hereunder. If such cancellation is not filed, the Secretary of State, upon satisfactory evidence, may cancel such privilege.

(e) If a limited liability company which has not filed under this section has heretofore or shall hereafter become a party to any contract, deed, conveyance, assignment, or instrument of encumbrance in which such limited liability company is referred to exclusively by a fictitious name, the obligations imposed upon the limited liability company under said instrument and the right sought to be conferred upon third parties thereunder may be enforced against it, but the rights accruing to the limited liability company under said instrument may not be enforced by the limited liability company in the courts of this state until it complies with this section and pays to the Treasurer of State a civil penalty of three hundred dollars ($300), and in any suit by a limited liability company upon an instrument which identified it exclusively by a fictitious name, the limited liability company shall be required to allege compliance with this section.

(f) (1) Compliance with this section does not give a limited liability company an exclusive right to the use of the fictitious name, and the registration of a fictitious name under this section will not bar the use of the same name as the name of any domestic entity or any foreign entity authorized to do business in this state, but this chapter is not intended to bar any aggrieved party in such a situation from applying for equitable relief under principles of fair trade law.



§ 4-32-109 - Registered name.

(a) A foreign limited liability company may register its name, if the name is distinguishable upon the records of the Secretary of State from the names of any limited liability company, limited partnership, partnership, or corporation existing under the laws of this state or authorized to transact business in this state.

(b) A foreign limited liability company registers its name by delivering it to the Secretary of State for filing an application:

(1) Setting forth its name, or its name with any addition required by § 4-32-103, the state or country and date of its formation, and a brief description of the nature of the business in which it is engaged; and

(2) Accompanied by a certificate of existence or a document of similar import from the state or country in which it was formed.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application.

(d) (1) A foreign limited liability company whose registration is effective may renew the registration for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October 1 and December 31 of the preceding year.

(2) The renewal application when filed renews the registration for the following calendar year.

(e) (1) A foreign limited liability company whose registration is effective may thereafter qualify as a foreign limited liability company under the registered name or consent in writing to the use of that name by a limited liability company thereafter incorporated under § 4-32-101 et seq. or by another foreign limited liability company thereafter authorized to transact business in this state.

(2) The registration terminates when the domestic limited liability company is incorporated or the foreign limited liability company qualifies or consents to the qualification of another foreign limited liability company under the registered name.






Subchapter 2 - -- Formation

§ 4-32-201 - Formation.

One (1) or more persons may form a limited liability company by signing or causing to be signed articles of organization and delivering the signed articles to the Secretary of State for filing. The person or persons who sign the articles of organization causing the formation of a limited liability company need not be members of the limited liability company at the time of formation or after formation has occurred.



§ 4-32-202 - Articles of organization.

The articles of organization shall set forth:

(1) A name for the limited liability company that satisfies the requirements of § 4-32-103;

(2) The information required by § 4-20-105(a); and

(3) If management of the limited liability company is vested in a manager or managers, a statement to that effect.



§ 4-32-203 - Amendment of articles of organization -- Restatement.

(a) The articles of organization of a limited liability company may be amended by filing articles of amendment with the Secretary of State. The articles of amendment shall set forth:

(1) The name of the limited liability company;

(2) The date the articles of organization were filed; and

(3) The amendment to the articles of organization.

(b) The articles of organization may be amended in any respects as may be desired, so long as the articles of organization as amended contain only provisions that may be lawfully contained in articles of organization at the time of making the amendment.

(c) Articles of organization may be restated at any time. Restated articles of organization shall be filed with the Secretary of State and shall be specifically designated as such in the heading and shall state either in the heading or in an introductory paragraph the limited liability company's present name and, if it has been changed, all of its former names and the date of the filing of its articles of organization.



§ 4-32-204 - Execution of documents.

(a) Unless otherwise provided in any other section of this chapter, any document required by this chapter to be filed with the Secretary of State shall be executed:

(1) By any manager if management of the limited liability company is vested in one (1) or more managers;

(2) By any member if management of the limited liability company is reserved to the members;

(3) If the limited liability company has not been formed, by the person or persons forming the limited liability company; or

(4) If the limited liability company is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(b) The person executing the document shall sign it and state beneath or opposite his or her signature the person's name and the capacity in which he or she signs.

(c) The person executing the document may do so as an attorney-in-fact. Powers of attorney relating to the execution of the document need not be provided to or filed with the Secretary of State.



§ 4-32-205 - Filing with the Secretary of State.

(a) The original signed copy, together with a duplicate copy that may be either a signed, photocopied, or conformed copy of the articles of organization or any other document required to be filed pursuant to this chapter, shall be delivered to the Secretary of State. If the Secretary of State determines that the documents conform to the filing provisions of this chapter, it shall, when all required filing fees have been paid:

(1) Endorse on each signed original and duplicate copy the word "filed" and the date and time of the document's acceptance for filing;

(2) Retain the signed original in the Secretary of State's files; and

(3) Return the duplicate copy to the person who filed it or the person's representative.

(b) If at the time any documents are delivered for filing, the Secretary of State is unable to make the determination required for filing by subsection (a) of this section, the documents are deemed to have been filed at the time of delivery if the Secretary of State subsequently determines that:

(1) The documents as delivered conform to the filing provisions of this chapter; or

(2) The documents have been brought into conformance within twenty (20) days after notification of nonconformance is given by the Secretary of State to the person who delivered the documents for filing or the person's representative.

(c) If the filing and determination requirements of this chapter are not satisfied within the time prescribed in subdivision (b)(2) of this section, the documents shall not be filed.



§ 4-32-206 - Effect of delivery or filing of articles of organization.

(a) Unless a delayed effective date is recited in the articles of organization, a limited liability company is formed when the articles of organization are delivered to the Secretary of State for filing, even if the Secretary of State is unable at the time of delivery to make the determination required for filing by § 4-32-1308. If the articles of organization, as delivered to the Secretary of State, do not conform to the filing provisions of this chapter and are not brought into conformance within the time period prescribed by § 4-32-1308, the existence of the limited liability company terminates at the end of such time period.

(b) Each copy of the articles of organization stamped "filed" and marked with the filing date is conclusive evidence that all conditions precedent required to be performed by the organizers have been complied with and that the limited liability company has been legally organized and formed under this chapter.






Subchapter 3 - -- Relations of Members and Managers to Persons Dealing with the Limited Liability Company

§ 4-32-301 - Agency power of members and managers.

(a) Except as provided in subsection (b) of this section, every member is an agent of the limited liability company for the purpose of its business or affairs, and the act of any member, including, but not limited to, the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company of which he or she is a member, binds the limited liability company, unless the member so acting has, in fact, no authority to act for the limited liability company in the particular matter, and the person with whom the member is dealing has knowledge of the fact that the member has no such authority.

(b) If the articles of organization provide that management of the limited liability company is vested in a manager or managers:

(1) No member solely by reason of being a member is an agent of the limited liability company; and

(2) Every manager is an agent of the limited liability company for the purpose of its business or affairs, and the act of any manager, including, but not limited to, the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company of which he is a manager binds the limited liability company, unless the manager so acting has, in fact, no authority to act for the limited liability company in the particular matter, and the person with whom the manager is dealing has knowledge of the fact that the manager has no such authority.

(c) An act of a manager or a member which is not apparently for the carrying on in the usual way the business or affairs of the limited liability company does not bind the limited liability company unless authorized in accordance with an operating agreement, at the time of the transaction or at any other time.

(d) No act of a manager or member in contravention of a restriction on authority shall bind the limited liability company to persons having knowledge of the restriction.



§ 4-32-302 - Admissions by members and managers.

(a) Except as provided in subsection (b) of this section, an admission or representation made by any member concerning the business or affairs of a limited liability company within the scope of his or her authority as provided for by this chapter is evidence against the limited liability company.

(b) If the articles of organization provide that management of the limited liability company is vested in a manager or managers:

(1) An admission or representation made by a manager concerning the business or affairs of a limited liability company within the scope of the manager's authority as provided for by this chapter is evidence against the limited liability company; and

(2) The admission or representation of any member, acting solely in the capacity of a member, shall not constitute evidence against the limited liability company.



§ 4-32-303 - Limited liability company charged with knowledge of or notice to member or manager.

(a) Except as provided in subsection (b) of this section, notice to any member of any matter relating to the business or affairs of the limited liability company, and the knowledge of the member acting in the particular matter, acquired while a member or known at the time of becoming a member, and the knowledge of any other member who reasonably could and should have communicated the knowledge to the acting member, operate as notice to or knowledge of the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that member.

(b) If the articles of organization provide that management of the limited liability company is vested in a manager or managers:

(1) Notice to any manager of any matter relating to the business or affairs of the limited liability company, and the knowledge of the manager acting in the particular matter, acquired while a manager or known at the time of becoming a manager, and the knowledge of any other manager who reasonably could and should have communicated the knowledge to the acting manager, operate as notice to or knowledge of the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that manager; and

(2) Notice to or knowledge of any member of a limited liability company while the member is acting solely in the capacity of a member is not notice to or knowledge of the limited liability company.



§ 4-32-304 - Liability of members to third parties.

Except for the personal liability for acts or omissions of those providing professional service as set forth in § 4-32-308, a person who is a member, manager, agent or employee of a limited liability company is not liable for a debt, obligation, or liability of the limited liability company, whether arising in contract, tort, or otherwise or for the acts or omissions of any other member, manager, agent, or employee of the limited liability company.



§ 4-32-305 - Parties to actions.

A member of a limited liability company is not a proper party to a proceeding by or against a limited liability company, by reason of being a member of the limited liability company, except where the object of the proceeding is to enforce a member's right against or liability to the limited liability company or as otherwise provided in an operating agreement.



§ 4-32-306 - Limited liability company may render professional service -- Nonprofessional employees and agents -- Members and managers need not be employees, etc.

No limited liability company organized under this chapter may render professional service within this state except through its members, employees of its members, managers, employees and agents who are duly licensed or otherwise legally authorized to render those professional services. However, this provision shall not be interpreted to preclude clerks, secretaries, bookkeepers, technicians, and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional service to the public for which a license or other legal authorization is required from acting as employees, managers, or agents of a professional limited liability company.



§ 4-32-307 - Limited liability company may qualify as executor or administrator, or in other fiduciary capacity.

A limited liability company engaged in the practice of law, as a part of the practice of law, may act as an executor, trustee, or administrator of an estate, guardian for an infant, or in any other fiduciary capacity. Any member, employee of a member, manager, employee, or agent of a limited liability company engaged in the practice of law who is duly licensed as an attorney in this state may perform necessary fiduciary responsibilities on behalf of the limited liability company.



§ 4-32-308 - Professional relationship -- Personal liability.

All individuals rendering professional service may be personally liable for any results of that individual's acts or omissions. No member, employee of a member, manager, or employee of a limited liability company shall be personally liable for the acts or omission of any other member, employee of a member, manager, or employee of the limited liability company.



§ 4-32-309 - Liability of limited liability company to third parties.

Notwithstanding the limitations on liability contained in this subchapter for members and managers, a limited liability company shall be liable to third parties for its valid obligations.






Subchapter 4 - -- Rights and Duties of Members and Managers

§ 4-32-401 - Management.

(a) With respect to persons other than members, management of the affairs of the limited liability company shall be governed by § 4-32-301.

(b) Unless otherwise provided in an operating agreement, with respect to members, management of the affairs of the limited liability company shall be governed by § 4-32-301.

(c) Unless otherwise provided in an operating agreement, managers:

(1) Shall be designated, appointed, elected, removed, or replaced by a vote, approval, or consent of more than one-half (1/2) by number of the members;

(2) Need not be members of the limited liability company or natural persons; and

(3) Unless they are sooner removed or sooner resign, shall hold office until their successors shall have been elected and qualified.



§ 4-32-402 - Duties of managers and members.

Unless otherwise provided in an operating agreement:

(1) A member or manager shall not be liable, responsible, or accountable in damages or otherwise to the limited liability company or to the members of the limited liability company for any action taken or failure to act on behalf of the limited liability company unless the act or omission constitutes gross negligence or willful misconduct;

(2) Every member and manager must account to the limited liability company and hold as trustee for it any profit or benefit derived by that person without the consent of more than one-half (1/2) by number of the disinterested managers or members, or other persons participating in the management of the business or affairs of the limited liability company, from any transaction connected with the conduct or winding up of the limited liability company or any use by the member or manager of its property, including, but not limited to, confidential or proprietary information of the limited liability company or other matters entrusted to the person as a result of his or her status as manager or member; and

(3) One who is a member of a limited liability company in which management is vested in managers under § 4-32-401 and who is not a manager shall have no duties to the limited liability company or to the other members solely by reason of acting in the capacity of a member.



§ 4-32-403 - Voting.

(a) Unless otherwise provided in an operating agreement or this chapter, and subject to subsection (b) of this section, the affirmative vote, approval or consent of more than one-half (1/2) by number of the members, if management of the limited liability company is vested in the members, or of the managers if the management of the limited liability company is vested in managers, shall be required to decide any matter connected with the business of the limited liability company.

(b) Unless otherwise provided in writing in an operating agreement, the affirmative vote, approval, or consent of all members shall be required to:

(1) Amend a written operating agreement; or

(2) Authorize a manager or member to do any act on behalf of the limited liability company that contravenes a written operating agreement, including any written provision thereof which expressly limits the purpose, business, or affairs of the limited liability company or the conduct thereof.



§ 4-32-404 - Limitation of liability and indemnification of members and managers.

An operating agreement which is in writing may:

(1) Eliminate or limit the personal liability of a member or manager for monetary damages for breach of any duty provided for in § 4-32-402; and

(2) Provide for indemnification of a member or manager for judgments, settlements, penalties, fines, or expenses incurred in a proceeding to which a person is a party because the person is or was a member or manager.



§ 4-32-405 - Records and information.

(a) Unless otherwise provided in writing in an operating agreement, a limited liability company shall keep at its principal place of business the following:

(1) A current and a past list, setting forth the full name and last known mailing address of each member and manager, if any, set forth in alphabetical order;

(2) A copy of the articles of organization and all amendments thereto, together with executed copies of any powers of attorney pursuant to which the articles of amendment have been executed;

(3) Copies of the limited liability company's federal, state, and local income tax returns and financial statements, if any, for the three (3) most recent years or, if those returns and statements were not prepared for any reason, copies of the information and statements provided to, or which should have been provided to, the members to enable them to prepare their federal, state, and local tax returns for the period;

(4) Copies of any effective written operating agreements, and all amendments thereto, and copies of any written operating agreements no longer in effect; and

(5) Unless contained in writing in an operating agreement:

(A) A writing, if any, setting forth the amount of cash and a statement of the agreed value of other property or services contributed by each member and the times at which or events upon the happening of which any additional contributions are to be made by each member;

(B) A writing, if any, stating events upon the happening of which the limited liability company is to be dissolved and its affairs wound up; and

(C) Other writings, if any, prepared pursuant to a requirement in an operating agreement.

(b) Upon reasonable request, a member may, at the member's own expense, inspect and copy during ordinary business hours any limited liability company record, wherever the record is located.

(c) Members, if the management of the limited liability company is vested in the members, or managers, if management of the limited liability company is vested in managers, shall render, to the extent the circumstances render it just and reasonable, true and full information of all things affecting the members to any member and to the legal representative of any deceased member or of any member under legal disability.

(d) Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any member or manager for the debts and obligations of the limited liability company.






Subchapter 5 - -- Finance

§ 4-32-501 - Contributions to capital.

A limited liability company interest may be issued in exchange for property, services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.



§ 4-32-502 - Liability for contributions.

(a) A promise by a member to contribute to the limited liability company is not enforceable unless set forth in a writing signed by the member.

(b) Unless otherwise provided in an operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability, or other reason.

(c) If a member does not make the required contribution of property or services, the member is obligated, at the option of the limited liability company, to contribute cash equal to that portion of value of the stated contribution that has not been made.

(d) Unless otherwise provided in an operating agreement, the obligation of a member to make a contribution may be compromised only with the unanimous consent of the members.

(e) Only a creditor of a limited liability company who extends credit in reliance on an obligation to contribute or otherwise acts in reliance on that obligation to contribute after the member signs a writing which reflects the obligation to contribute pursuant to subsection (d) of this section may enforce any obligation to contribute.



§ 4-32-503 - Sharing of profits.

Unless otherwise provided in writing in an operating agreement, each member shall be repaid that member's contributions to capital and share equally in the profits and assets remaining after all liabilities, including those to members, are satisfied.






Subchapter 6 - -- Distributions and Withdrawal

§ 4-32-601 - Sharing of interim distributions.

Except as otherwise provided in §§ 4-32-602 and 4-32-905, distributions of cash or other assets of a limited liability company shall be shared among the members and among classes of members in the manner provided in writing in an operating agreement. If an operating agreement does not so provide in writing, each member shall share equally in any distribution. A member is entitled to receive distributions described in this section from a limited liability company to the extent and at the times or upon the happening of the events specified in an operating agreement or at the times determined by the members or managers pursuant to § 4-32-403.



§ 4-32-602 - Distributions on an event of dissociation.

Upon the occurrence of an event of dissociation under § 4-32-802 which does not cause dissolution, other than an event of dissociation described in § 4-32-802(a)(3)(B), a dissociating member is entitled to receive any distribution which the member was entitled to receive prior to the event of dissociation. If an operating agreement does not provide the amount of or a method for determining the distribution to a dissociating member, the member shall receive within a reasonable time after dissociation the fair value of the member's interest in the limited liability company as of the date of dissociation based upon the member's right to share in distributions from the limited liability company.



§ 4-32-603 - Distribution in kind.

Unless otherwise provided in an operating agreement:

(1) A member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from the limited liability company in any form other than cash; and

(2) A member may not be compelled to accept from the limited liability company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds the percentage that the member would have shared in a cash distribution equal to the value of the property at the time of distribution.



§ 4-32-604 - Right to distribution.

At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to that distribution.






Subchapter 7 - -- Ownership and Transfer of Property

§ 4-32-701 - Ownership of limited liability company property.

(a) Property transferred to or otherwise acquired by a limited liability company is property of the limited liability company and not of the members individually.

(b) Property may be acquired, held, and conveyed in the name of the limited liability company. Any interest in real property may be acquired in the name of the limited liability company, and title to any interest so acquired shall vest in the limited liability company rather than in the members individually.



§ 4-32-702 - Transfer of real property.

(a) If the articles of organization do not provide that management is vested in a manager or managers, then property of the limited liability company held in the name of the limited liability company may be transferred by an instrument of transfer executed by any member in the name of the limited liability company.

(b) Property of the limited liability company that is held in the name of one (1) or more members or managers with an indication in the instrument transferring the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company, if the name of the limited liability company is not indicated, may be transferred by an instrument of transfer executed by the persons in whose name title is held.

(c) Property transferred under subsections (a) and (b) of this section may be recovered by the limited liability company only if it proves that the person executing the instrument had no authority to do so, and the initial transferee had knowledge of the lack of authority unless the property has been transferred by the initial transferee or a person claiming through the initial transferee to a subsequent transferee who gives value without having notice that the person who executed the instrument of initial transfer lacked authority to bind the limited liability company.

(d) Property of the limited liability company held in the name of one (1) or more persons other than the limited liability company without an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company may be transferred free of any claims of the limited liability company or the members by the persons in whose name title is held to a transferee who gives value without having notice that it is property of the limited liability company.

(e) If the articles of organization provide that management of the limited liability company is vested in a manager or managers:

(1) Title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any manager in the name of the limited liability company; and

(2) A member, solely by reason of being a member, shall not have authority to transfer property of the limited liability company.



§ 4-32-703 - Nature of limited liability company interest.

A limited liability company interest is personal property.



§ 4-32-704 - Assignment of interest.

(a) Unless otherwise provided in writing in an operating agreement:

(1) A limited liability company interest is assignable in whole or in part;

(2) An assignment entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor would be entitled;

(3) An assignment of a limited liability company interest does not dissolve the limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become or exercise any rights of a member;

(4) Until the assignee of a limited liability company interest becomes a member, the assignor continues to be a member and to have the power to exercise any rights of a member, subject to the member's right to remove the assignor pursuant to § 4-32-802(a)(3)(B);

(5) Until an assignee of a limited liability company interest becomes a member, the assignee has no liability, if any, as a member solely as a result of the assignment; and

(6) The assignor of a limited liability company interest is not released from his or her liability as a member solely as a result of the assignment.

(b) An operating agreement may provide that a member's limited liability company interest may be evidenced by a certificate of limited liability company interest issued by the limited liability company and may also provide for the assignment or transfer of any interest represented by the certificate.



§ 4-32-705 - Rights of judgment creditor.

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the member's limited liability company interest with payment of the unsatisfied amount of judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the member's limited liability company interest. This chapter does not deprive any member of the benefit of any exemption laws applicable to his or her limited liability company interest.



§ 4-32-706 - Right of assignee to become a member.

(a) Unless otherwise provided in writing in an operating agreement, an assignee of a limited liability company interest may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in writing in an operating agreement, but in the absence of specification, consent shall be evidenced by a written instrument dated and signed by the member.

(b) An assignee who becomes a member has to the extent assigned the rights and powers and is subject to the restrictions and liabilities of a member under the articles of organization, any operating agreement, and this chapter. An assignee who becomes a member also is liable for any obligations of the assignor to make contributions under § 4-32-502. However, the assignee is not obligated for liabilities of which the assignee had no knowledge at the time he or she became a member and which could not be ascertained from the written records of the limited liability company kept pursuant to § 4-32-405.

(c) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from his or her liability, if any, to the limited liability company under § 4-32-502.

(d) Unless otherwise provided in writing in an operating agreement, a member who assigns his or her entire limited liability company interest ceases to be a member or to have the power to exercise any rights of a member when the assignee becomes a member with respect to the entire assigned interest.



§ 4-32-707 - Powers of estate of a deceased or incompetent member.

If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage his person or property, the member's executor, administrator, guardian, conservator, or other legal representative shall have all of the rights of an assignee of the member's interest.






Subchapter 8 - -- Admission and Withdrawal of Members

§ 4-32-801 - Admission of members.

(a) Subject to subsection (b) of this section, a person may become a member in a limited liability company:

(1) In the case of a person acquiring a limited liability company interest directly from the limited liability company, upon compliance with an operating agreement or, if an operating agreement does not so provide in writing, upon the written consent of all members; and

(2) In the case of an assignee of a limited liability company interest, as provided in § 4-32-706.

(b) The effective time of admission of a member to a limited liability company shall be the later of:

(1) The date the limited liability company is formed; or

(2) The time provided in an operating agreement or, if no such time is provided therein, then when the person's admission is reflected in the records of the limited liability company.



§ 4-32-802 - Events of dissociation.

(a) A person ceases to be a member of a limited liability company upon the occurrence of one (1) or more of the following events:

(1) The member withdraws by voluntary act from the limited liability company as provided in subsection (c) of this section;

(2) The member ceases to be a member of the limited liability company as provided in § 4-32-706;

(3) The member is removed as a member:

(A) In accordance with an operating agreement; or

(B) Unless otherwise provided in writing in an operating agreement, when the member assigns all of his or her interest in the limited liability company, by an affirmative vote of a majority of the members who have not assigned their interests;

(4) Unless otherwise provided in writing in an operating agreement or by the written consent of all members at the time, the member:

(A) Makes an assignment for the benefit of creditors;

(B) Files a voluntary petition in bankruptcy;

(C) Is adjudicated a bankrupt or insolvent;

(D) Files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation;

(E) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of the nature described in (a)(4)(D) of this section; or

(F) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the member or of all or any substantial part of the member's properties;

(5) Unless otherwise provided in writing in an operating agreement or by the written consent of all members at the time, if:

(A) Within one hundred twenty (120) days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed; or

(B) (i) Within one hundred twenty (120) days after the appointment without his or her consent or acquiescence of a trustee, receiver, or liquidator of the member or of all or any substantial part of his or her properties, the appointment is not vacated or stayed; or

(ii) Within one hundred twenty (120) days after the expiration of any stay, the appointment is not vacated;

(6) Unless otherwise provided in writing in an operating agreement or by the written consent of all members at the time, in the case of a member who is an individual:

(i) The member's death; or

(ii) The entry of an order by a court of competent jurisdiction adjudicating the member incompetent to manage his or her person or estate;

(7) Unless otherwise provided in writing in an operating agreement or by the written consent of all members at the time, in the case of a member who is a trust or is acting as a member by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(8) Unless otherwise provided in writing in an operating agreement or by the written consent of all members at the time, in the case of a member that is a separate limited liability company, the dissolution and commencement of winding up of the separate limited liability company;

(9) Unless otherwise provided in writing in an operating agreement or by the written consent of all members at the time, in the case of a member that is a corporation, the filing of a certificate of its dissolution or the equivalent for the corporation or the revocation of its charter and the lapse of ninety (90) days after notice to the corporation of revocation without reinstatement of its charter; or

(10) Unless otherwise provided in writing in an operating agreement or by the written consent of all members at the time, in the case of an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company.

(b) The members may provide in writing in an operating agreement for other events, the occurrence of which shall result in a person's ceasing to be a member of the limited liability company.

(c) A member may withdraw from a limited liability company only at the time or upon the happening of an event specified in the articles of organization or an operating agreement. Unless the articles of organization or an operating agreement provides otherwise, a member may not withdraw from a limited liability company prior to the dissolution and winding up of the limited liability company.






Subchapter 9 - -- Dissolution

§ 4-32-901 - Dissolution.

A limited liability company is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(1) At the time or upon the occurrence of events specified in writing in the articles of organization or an operating agreement, but if no such time is set forth in either of the foregoing, then the limited liability company shall have a perpetual existence;

(2) The written consent of all members;

(3) At any time there are no members, provided that, unless otherwise provided in the articles of organization or an operating agreement, the limited liability company is not dissolved and is not required to be wound up if within ninety (90) days or such other period as is provided for in the articles of organization or an operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, the personal representative of the last remaining member agrees in writing to continue the limited liability company and to the admission of the personal representative of the member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member; and

(4) The entry of a decree of judicial dissolution under § 4-32-902.



§ 4-32-902 - Judicial dissolution.

On application by or for a member, a circuit court may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business of the limited liability company in conformity with the operating agreement.



§ 4-32-903 - Winding up.

Unless otherwise provided in writing in an operating agreement:

(1) The business or affairs of the limited liability company may be wound up:

(A) By the members or managers who have authority to manage the limited liability company prior to dissolution pursuant to § 4-32-401; or

(B) If one (1) or more of such members or managers have engaged in wrongful conduct, or upon other cause shown, by a circuit court on application of any member or any member's legal representative or assignee.

(2) The persons winding up the business or affairs of the limited liability company may, in the name of, and for and on behalf of, the limited liability company:

(A) Prosecute and defend suits;

(B) Settle and close the business of the limited liability company;

(C) Dispose of and transfer the property of the limited liability company;

(D) Discharge the liabilities of the limited liability company; and

(E) Distribute to the members any remaining assets of the limited liability company.



§ 4-32-904 - Agency power of managers or members after dissolution.

(a) Except as provided in subsections (c)-(e) of this section, after dissolution of the limited liability company, each of the members having authority to wind up the limited liability company's business and affairs can bind the limited liability company:

(1) By any act appropriate for winding up the limited liability company's affairs or completing transactions unfinished at dissolution; and

(2) By any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have notice of the dissolution.

(b) The filing of the articles of dissolution shall be presumed to constitute notice of dissolution for purposes of subdivision (a)(2) of this section.

(c) An act of a member which is not binding on the limited liability company pursuant to subsection (a) of this section is binding if it is otherwise authorized by the limited liability company.

(d) An act of a member which would be binding under subsection (a) of this section or would be otherwise authorized but which is in contravention of a restriction on authority shall not bind the limited liability company to persons having knowledge of the restriction.

(e) If the articles of organization vest management of the limited liability company in managers, a manager shall have the authority of a member provided for in subsection (a) of this section, and no member shall have such authority if the member is acting solely in the capacity of a member.



§ 4-32-905 - Distribution of assets.

Upon the winding up of a limited liability company, the assets shall be distributed as follows:

(1) Payment, or adequate provision for payment, shall be made to creditors, including, to the extent permitted by law, members who are creditors in satisfaction of liabilities of the limited liability company;

(2) Unless otherwise provided in writing in an operating agreement, to members or former members in satisfaction of liabilities for distributions under §§ 4-32-601 and 4-32-602; and

(3) Unless otherwise provided in writing in an operating agreement, to members and former members first for the return of their contribution and second in proportion to the members' respective rights to share in distributions from the limited liability company prior to dissolution.



§ 4-32-906 - Articles of dissolution.

After the dissolution of the limited liability company pursuant to § 4-32-901, the limited liability company may file articles of dissolution with the Secretary of State which set forth:

(1) The name of the limited liability company;

(2) The date of filing of its articles of organization and all amendments thereto;

(3) The reason for filing the articles of dissolution;

(4) The effective date, which shall be a date certain, of the articles of dissolution if they are not to be effective upon the filing; and

(5) Any other information the members or managers filing the certificate shall deem proper.



§ 4-32-907 - Known claims against dissolved limited liability company.

(a) Upon dissolution, a limited liability company may dispose of the known claims against it by filing articles of dissolution pursuant to § 4-32-906 and following the procedures described in this section.

(b) The limited liability company shall notify its known claimants in writing of the dissolution at any time after the effective date of dissolution. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be less than one hundred twenty (120) days after the later of the date of the written notice or the filing of articles of dissolution pursuant to § 4-32-906, by which the limited liability company must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against the limited liability company is barred:

(1) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the limited liability company by the deadline; or

(2) If a claimant whose claim was rejected by the limited liability company does not commence a proceeding to enforce the claim within ninety (90) days after the date of the rejection notice or deemed rejection.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(e) Provided, that any claim not responded to by the limited liability company within thirty (30) days after receipt shall be deemed to have been rejected.



§ 4-32-908 - Unknown claims against dissolved limited liability company.

(a) A limited liability company may publish notice of its dissolution pursuant to this section which requests that persons with claims against the limited liability company present them in accordance with the notice.

(b) The notice must:

(1) Be published once in a newspaper of general circulation in the county where the limited liability company's principal office is located or in a newspaper of general circulation in Pulaski County if the company does not have a principal office in this state;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced within the earlier of five (5) years after the publication of the notice or the expiration of the applicable period of limitations otherwise provided under law.

(c) If the limited liability company publishes a newspaper notice in accordance with subsection (b) of this section and files articles of dissolution pursuant to § 4-32-906, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the limited liability company within the earlier of the applicable period of limitations otherwise provided under law or five (5) years after the later of the publication date of the newspaper notice or the filing of the articles of dissolution:

(1) A claimant who did not receive written notice under § 4-32-907; or

(2) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) Against the limited liability company, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a member of the limited liability company to the extent of his or her pro rata share of the claim or the assets of the limited liability company distributed to him or her in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to him or her in liquidation.






Subchapter 10 - -- Foreign Limited Liability Companies

§ 4-32-1001 - Law governing.

Subject to the Arkansas Constitution, the laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability and authority of its managers and members. A foreign limited liability company may not be denied registration by reason of any difference between those laws and the laws of this state.



§ 4-32-1002 - Registration.

Before transacting business in this state, a foreign limited liability company shall register with the Secretary of State by submitting to the Secretary of State an original signed copy of an application for registration as a foreign limited liability company executed by a person with authority to do so under the laws of the state or other jurisdiction of its formation. The application shall set forth:

(1) The name of the foreign limited liability company and if the company's name is unavailable for use in this state, the name under which it proposes to transact business in this state;

(2) The state or other jurisdiction where formed and the date of its formation;

(3) The information required by § 4-20-105(a);

(4) A statement confirming that the foreign limited liability company has filed a statement appointing an agent for service of process under § 4-20-112 and may be served with process under § 4-20-113 if the foreign limited liability company fails to appoint or maintain a registered agent for service of process;

(5) The address of the office required to be maintained in the state or other jurisdiction of its formation by the laws of that state or jurisdiction or, if not so required, of the principal office of the foreign limited liability company; and

(6) A statement evidencing that the foreign limited liability company is a "foreign limited liability company" as defined in § 4-32-102(5).



§ 4-32-1003 - Issuance of registration.

(a) If the Secretary of State finds that an application for registration conforms to the provisions of this chapter and all requisite fees have been paid, the Secretary of State shall:

(1) Endorse on each signed original and duplicate copy the word "filed" and the date and time of its acceptance for filing;

(2) Retain the signed original in the Secretary of State's files; and

(3) Return the duplicate copy to the person who filed it or the person's representative.

(b) If the Secretary of State is unable to make the determination required for filing by subsection (a) of this section at the time any documents are delivered for filing, the documents are deemed to have been filed at the time of delivery if the Secretary of State subsequently determines that:

(1) The documents as delivered conform to the filing provisions of this chapter; or

(2) Within twenty (20) days after notification of nonconformance is given by the Secretary of State to the person who delivered the documents for filing or the person's representative, the documents are brought into conformance.

(c) If the filing and determination requirements of this chapter are not satisfied within the time prescribed in subdivision (b)(2) of this section, the documents shall not be filed.



§ 4-32-1004 - Name.

No certificate of registration shall be issued to a foreign limited liability company unless the name of the company satisfies the requirements of § 4-32-103. If the name under which a foreign limited liability company is registered in the jurisdiction of its formation does not satisfy the requirements of § 4-32-103, to obtain or maintain a certificate of registration the foreign limited liability company may use a designated name that is available and which satisfies the requirements of § 4-32-103.



§ 4-32-1005 - Amendments.

(a) The application for registration of a foreign limited liability company is amended by filing articles of amendment with the Secretary of State signed by a person with authority to do so under the laws of the state or other jurisdiction of its formation. The articles of amendment shall set forth:

(1) The name of the foreign limited liability company;

(2) The date the original application for registration was filed; and

(3) The amendment to the application for registration.

(b) The application for registration may be amended in any way, provided that the application for registration as amended contains only provisions that may be lawfully contained in an application for registration at the time of the amendment.



§ 4-32-1006 - Cancellation of registration.

(a) A foreign limited liability company authorized to transact business in this state may cancel its registration upon procuring from the Secretary of State a certificate of cancellation. In order to procure a certificate, the foreign limited liability company shall deliver to the Secretary of State an application for cancellation, which shall set forth:

(1) The name of the foreign limited liability company and the state or other jurisdiction under the laws of which it is formed;

(2) That the foreign limited liability company is not transacting business in this state;

(3) That the foreign limited liability company surrenders its certificate of registration to transact business in this state;

(4) That the foreign limited liability company revokes the authority of its registered agent for service of process in this state and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this state during the time the foreign limited liability company was authorized to transact business in this state may thereafter be made on the foreign limited liability company by service thereof upon the Secretary of State; and

(5) An address to which a person may mail a copy of any process against the foreign limited liability company.

(b) The application for cancellation shall be in the form and manner designated by the Secretary of State and shall be executed on behalf of the foreign limited liability company by a person with authority to do so under the laws of the state or other jurisdiction of its formation, or, if the foreign limited liability company is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(c) A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the doing of business in this state.



§ 4-32-1007 - Transaction of business without registration.

(a) A foreign limited liability company transacting business in this state may not maintain an action, suit, or proceeding in a court of this state until it has registered in this state.

(b) The failure of a foreign limited liability company to register in this state does not:

(1) Impair the validity of any contract or act of the foreign limited liability company;

(2) Affect the right of any other party to the contract to maintain any action, suit, or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit, or proceeding in any court of this state.

(c) A foreign limited liability company transacting business in this state without registration may be served with process under § 4-20-113 if the foreign limited liability company:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.

(d) A foreign limited liability company which transacts business in this state without registration shall be liable to the state for the years or parts thereof during which it transacted business in this state without registration in an amount equal to all fees which would have been imposed by this chapter upon that foreign limited liability company had it duly registered and all penalties imposed by this chapter. The Attorney General may bring proceedings to recover all amounts due this state under the provisions of this section.

(e) A foreign limited liability company which transacts business in this state without registration shall be subject to a civil penalty, payable to the state, not to exceed five thousand dollars ($5,000) for each twelve-month period or part thereof, beginning with the date it began transacting business in this state and ending on the date it becomes registered.

(f) The civil penalty set forth in subsection (e) of this section may be recovered in an action brought within a court by the Attorney General. Upon a finding by the court that a foreign limited liability company has transacted business in this state in violation of this chapter, the court shall issue, in addition to the imposition of a civil penalty, an injunction restraining further transactions of the business of the foreign limited liability company and the further exercise of any limited liability company's rights and privileges in this state. The foreign limited liability company shall be enjoined from transacting business in this state until all civil penalties plus any interest and court costs which the court may assess have been paid and until the foreign limited liability company has otherwise complied with the provisions of this subchapter.

(g) A member or manager of a foreign limited liability company is not liable for the debts and obligations of the limited liability company solely because the limited liability company transacted business in this state without registration.



§ 4-32-1008 - Transactions not constituting transacting business.

(a) The following activities of a foreign limited liability company, among others, do not constitute transacting business within the meaning of this subchapter:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of its members or managers or carrying on any other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited liability company's own securities or interests or maintaining trustees or depositories with respect to those securities or interests;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing debts;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not one in the course of repeated transactions of a like nature; or

(11) Transacting business in interstate commerce.

(b) The foreign limited liability company shall not be considered to be transacting business solely because it:

(1) Owns a controlling interest in a corporation that is transacting business;

(2) Is a limited partner of a limited partnership that is transacting business; or

(3) Is a member or manager of a limited liability company or foreign limited liability company that is transacting business.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process or taxation in this state or to other law or to regulation under any other law of this state.






Subchapter 11 - -- Suits by and Against the Limited Liability Company

§ 4-32-1101 - Suits by and against the limited liability company.

Suit may be brought by or against a limited liability company in its own name.



§ 4-32-1102 - Authority to sue on behalf of limited liability company.

Unless otherwise provided in an operating agreement, a suit on behalf of the limited liability company may be brought only in the name of the limited liability company by:

(1) One (1) or more members of a limited liability company, whether or not an operating agreement vests management of the limited liability company in one (1) or more managers, who are authorized to sue by the vote of more than one-half (1/2) by number of the members eligible to vote thereon, unless the vote of all members shall be required pursuant to § 4-32-403(b), provided that in determining the vote required under § 4-32-403, the vote of any member who has an interest in the outcome of the suit that is adverse to the interest of the limited liability company shall be excluded; or

(2) One (1) or more managers of a limited liability company, if an operating agreement vests management of the limited liability company in one (1) or more managers, who are authorized to do so by the vote required pursuant to § 4-32-403 of the members eligible to vote thereon, provided that in determining the required vote, the vote of any manager who has an interest in the outcome of the suit that is adverse to the interest of the limited liability company shall be excluded.



§ 4-32-1103 - Effect of lack of authority to sue.

The lack of authority of a member or manager to sue on behalf of the limited liability company may not be asserted as a defense to an action by the limited liability company or by the limited liability company as a basis for bringing a subsequent suit on the same cause of action.






Subchapter 12 - -- Conversion and Merger

§ 4-32-1201 - Definitions.

In this subchapter:

(1) "Constituent limited liability company" means a constituent organization that is a limited liability company;

(2) "Constituent organization" means an organization that is party to a merger;

(3) "Converted organization" means the organization into which a converting organization converts under §§ 4-32-1202 through 4-32-1205;

(4) "Converting limited liability company" means a converting organization that is a limited liability company;

(5) "Converting organization" means an organization that converts into another organization under § 4-32-1202;

(6) "Governing statute" of an organization means the statute that governs the organization's internal affairs;

(7) "In a record" means maintained or kept on file by the organization at an office of the organization or with the Secretary of State;

(8) (A) "Organization" means:

(i) A partnership, including a limited liability partnership;

(ii) A limited partnership, including a limited liability limited partnership;

(iii) A limited liability company;

(iv) A business trust;

(v) A corporation; or

(vi) Any other entity that has a governing statute.

(B) "Organization" includes a domestic or foreign organization whether or not the organization is organized for profit;

(9) "Organizational documents" means:

(A) For a domestic or foreign general partnership, its partnership agreement and if applicable statement of qualification;

(B) For a domestic or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(C) For a domestic or foreign limited liability company, its articles of organization and operating agreement or the comparable records provided for in its governing statute;

(D) For a business trust, its agreement of trust and declaration of trust;

(E) For a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute or the comparable records provided for in its governing statute; and

(F) For any other organization, the records that:

(i) Create the organization;

(ii) Determine the internal governance of the organization; and

(iii) Determine the relations among the organization's owners, members, and interested parties; and

(10) "Surviving organization" means an organization into which one or more other organizations are merged.



§ 4-32-1202 - Conversion.

(a) An organization other than a limited liability company may convert to a limited liability company, and a limited liability company may convert to another organization under this section and §§ 4-32-1203 through 4-32-1205 and a plan of conversion, if the:

(1) Other organization's governing statute authorizes the conversion and is complied with; and

(2) Conversion is not prohibited by the law of the jurisdiction that enacted the governing statute.

(b) A plan of conversion must be in a record and must include the:

(1) Name and form of the organization before conversion;

(2) Name and form of the organization after conversion; and

(3) Terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) Organizational documents of the converted organization.



§ 4-32-1203 - Action on plan of conversion by converting limited liability company.

(a) Unless otherwise provided in writing in an operating agreement, a plan of conversion must be consented to by more than one-half (1/2) by number of the members of a converting limited liability company.

(b) Subject to any contractual rights, until a conversion is filed under § 4-32-1204, a converting limited liability company may amend the plan or abandon the planned conversion:

(1) As provided in the plan; and

(2) Except as prohibited by the plan, by the same consent required to approve the plan.



§ 4-32-1204 - Filings required for conversion -- Effective date.

(a) (1) After a plan of conversion is approved, a converting limited liability company shall file articles of conversion with the Secretary of State.

(2) The articles of conversion shall include:

(A) A statement that the limited liability company has been converted into another organization;

(B) The name and form of the converted organization and the jurisdiction of its governing statute;

(C) The date the conversion is effective under the governing statute of the converted organization;

(D) A statement that the conversion was approved as required by this chapter;

(E) A statement that the conversion was approved as required by the governing statute of the converted organization;

(F) A statement confirming that the converted organization has filed a statement appointing an agent for service of process under § 4-20-112 if the converted organization is a foreign organization not authorized to transact business in this state; and

(G) (i) A copy of the plan of conversion; or

(ii) A statement that:

(a) Contains the address of an office of the organization where the plan of conversion is on file; and

(b) A copy of the plan of conversion will be furnished by the converting organization on request and without cost to any shareholder of the converting organization.

(b) (1) If the converting organization is not a converting limited liability company, the converting organization shall file articles of organization with the Secretary of State.

(2) The articles of organization shall include, in addition to the information required by § 4-32-202:

(A) A statement that the limited liability company was converted from another organization;

(B) The name and form of the converting organization and the jurisdiction of its governing statute; and

(C) A statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(c) A conversion becomes effective:

(1) If the converted organization is a limited liability company, when the articles of organization take effect; and

(2) If the converted organization is not a limited liability company, as provided by the governing statute of the converted organization.



§ 4-32-1205 - Effect of conversion.

(a) An organization that has been converted under this subchapter is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting organization remains vested in the converted organization;

(2) All debts, liabilities, and other obligations of the converting organization continue as obligations of the converted organization;

(3) An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) Except as otherwise agreed, the conversion does not dissolve a converting limited liability company under § 4-32-901 et seq.

(c) (1) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting limited liability company, if before the conversion the converting limited liability company was subject to suit in this state on the obligation.

(2) A converted organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the converted organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-32-1206 - Merger.

(a) A limited liability company may merge with one (1) or more other constituent organizations under this section and §§ 4-32-1207 through 4-32-1209 and a plan of merger, if:

(1) The governing statute of each of the other organizations authorizes the merger;

(2) The merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and

(3) Each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger shall be in a record and shall include:

(1) The name and form of each constituent organization;

(2) The name and form of the surviving organization;

(3) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration; and

(4) Any amendments to be made by the merger to the surviving organization's organizational documents.



§ 4-32-1207 - Action on plan of merger by constituent limited liability company.

(a) Unless otherwise provided in writing in an operating agreement, a plan of merger must be consented to by more than one-half (1/2) by number of the members of a constituent limited liability company.

(b) Subject to any contractual rights, until articles of merger are filed under § 4-32-1208 a constituent limited liability company may amend the plan or abandon the planned merger:

(1) As provided in the plan; and

(2) Except as prohibited by the plan, with the same consent required to approve the plan.



§ 4-32-1208 - Filings required for merger -- Effective date.

(a) After each constituent organization has approved a merger, articles of merger must be signed by an authorized representative of each constituent organization and filed with the Secretary of State.

(b) The articles of merger shall include:

(1) The name and form of each constituent organization and the jurisdiction of its governing statute;

(2) The name and form of the surviving organization and the jurisdiction of its governing statute;

(3) The date the merger is effective under the governing statute of the surviving organization;

(4) Any amendments provided for in the plan of merger for the organizational document of the surviving organization;

(5) A statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(6) A statement confirming that the surviving organization has filed a statement appointing an agent for service of process under § 4-20-112 if the surviving organization is a foreign organization not authorized to transact business in this state;

(7) (A) A copy of the plan of merger; or

(B) A statement that:

(i) Contains the address of an office of the surviving organization where the plan of merger is on file; and

(ii) A copy of the plan of merger will be furnished by the surviving organization on request and without cost to any shareholder, member, partner, or other owner of any constituent organization; and

(8) Any additional information required by the governing statute of any constituent organization.

(c) A merger becomes effective under this subchapter:

(1) If the surviving organization is a limited liability company, upon the later of:

(A) Compliance with subsection (a) of this section; or

(B) The date specified in the articles of merger; or

(2) If the surviving organization is not a limited liability company, as provided by the governing statute of the surviving organization.



§ 4-32-1209 - Effect of merger.

(a) When a merger becomes effective:

(1) The surviving organization continues or comes into existence;

(2) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) An action or proceeding pending by or against a constituent organization that ceases to exist may continue as if the merger had not occurred;

(6) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) Except as otherwise agreed, if a constituent limited liability company ceases to exist, the merger does not dissolve the limited liability company under § 4-32-901 et seq.; and

(9) Any amendments provided for in the articles of merger for the organizational documents of the surviving organization become effective.

(b) (1) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by a constituent organization if before the merger the constituent organization was subject to suit in this state on the obligation. (2) A surviving organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the surviving organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-32-1210 - Chapter not exclusive.

This chapter does not preclude an entity from being converted or merged under other law.






Subchapter 13 - -- Miscellaneous

§ 4-32-1301 - Filing, service, and copying fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him or her for filing: Click here to view image.

(b) (1) The Secretary of State shall collect a fee of twenty-five dollars ($25.00) each time process is served on him or her under this chapter.

(2) The party to a proceeding causing service of process is entitled to recover the process fee as costs if the party prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign limited liability company:

(1) Fifty cents (50cent(s)) a page for copying; and

(2) Five dollars ($5.00) for the certificate.

(d) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him or her by electronic means: Click here to view image.



§ 4-32-1302 - Appeal from Secretary of State's refusal to file document.

(a) If the Secretary of State refused to file a document delivered to his or her office for filing, the domestic or foreign limited liability company may appeal the refusal within thirty (30) days after the return of the document to the Pulaski County Circuit Court. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of his refusal to file.

(b) The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 4-32-1303 - Definition of knowledge.

A person has "knowledge" of a fact within the meaning of this chapter not only when he or she has actual knowledge thereof, but also when he or she has knowledge of such other facts as in the circumstances shows bad faith.



§ 4-32-1304 - Rules of construction.

(a) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

(b) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(c) Rules that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(d) Neither this chapter nor any amendment of this chapter shall be construed so as to impair the obligations of any contract existing when the chapter or amendment goes into effect, nor to affect any action or proceedings begun or right accrued before the chapter or amendment takes effect.



§ 4-32-1305 - Powers of Secretary of State.

The Secretary of State has the power reasonably necessary to perform the duties required of him or her by this chapter.



§ 4-32-1306 - Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application. To this end, the provisions of this chapter are severable.



§ 4-32-1307 - Interstate application.

A limited liability company organized and existing under this chapter may conduct its business, carry on its operations, and have and exercise the powers granted by this chapter in any state or foreign country.



§ 4-32-1308 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies from these requirements, to be entitled to filing by the Secretary of State.

(b) This chapter must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be typewritten or printed.

(e) The document must be in the English language. A limited liability company or foreign limited liability company name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign limited liability companies need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) The original signed copy, together with a duplicate copy that may either be a signed, photocopied, or conformed copy, of any document required to be filed pursuant to this chapter, shall be delivered to the Secretary of State. When the Secretary of State determines that the documents conform to the filing provisions of this chapter and when all required filing fees, taxes, license fees, or penalties required by this chapter or other law have been paid, the Secretary of State shall:

(A) Have endorsed on each signed original and duplicate copy the word "filed" and the date and time of the documents' acceptance for filing;

(B) Retain the signed original in the Secretary of State's file; and

(C) Return the duplicate copy to the person who filed it or the person's representative.

(2) If at the time any documents are delivered for filing, the Secretary of State is unable to make the determination required for filing, the documents are deemed to have been filed at the time of delivery if the Secretary of State subsequently determines that:

(A) The documents as delivered conform to the filing provisions of this chapter;

(B) The documents have been brought into conformance within twenty (20) days after notification of nonperformance is given by the Secretary of State to the person who delivered the documents for filing or that person's representative.

(3) If the filing and determination requirements of this chapter are not satisfied within the time prescribed in subdivision (f)(2)(B) of this section, the documents shall not be filed.

(4) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.



§ 4-32-1309 - Correcting filed document.

(a) A domestic or foreign limited liability company may correct a document filed by the Secretary of State if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document, including its filing date, or attach a copy of it to the articles;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) By delivering the articles to the Secretary of State for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 4-32-1310 - Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the Secretary of State, bearing his or her signature, which may be in facsimile, and the seal of this state, is conclusive evidence that the original document is on file with the Secretary of State.



§ 4-32-1311 - Certificate of existence.

(a) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic limited liability company or a certificate of authorization for a foreign limited liability company.

(b) A certificate of existence or authorization sets forth:

(1) The domestic limited liability company name or the foreign limited liability company's corporate name used in this state;

(2) (A) That the domestic limited liability company is duly formed under the laws of this state, the date of its formation, and the period of its duration; or

(B) That the foreign limited liability company is authorized to transact business in this state;

(3) That all fees, taxes, and penalties owed to this state have been paid if:

(A) Payment is reflected in the records of the Secretary of State; and

(B) Nonpayment affects the existence or authorization of the domestic or foreign limited liability company.

(4) That articles of dissolution have not been filed; and

(5) Other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in this state.



§ 4-32-1312 - Penalty for signing false documents.

(a) A person commits an offense if he or she signs a document he or she knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(b) An offense under this section is a Class C misdemeanor.



§ 4-32-1313 - Tax status.

A limited liability company and its member or members shall be classified and taxed for Arkansas income tax purposes in the same manner as the limited liability company and its member or members are classified and taxed for federal income tax purposes.



§ 4-32-1314 - Governing law.

(a) The liability of members, managers, employees, and agents of a limited liability company organized and existing under this chapter shall at all times be determined solely and exclusively by this chapter and the laws of this state.

(b) If a conflict arises between the law of this state and the laws of any other jurisdiction with regard to the liability of a member, manager, employee, or agent of a limited liability company organized and existing under this chapter for the debts, obligations, and liabilities of the limited liability company, or for the acts or omissions of another member, manager, employee, or agent of the limited liability company, this chapter and the laws of this state shall govern in determining such liability.



§ 4-32-1315 - Full faith and credit.

It is the intent of the legislature that the legal existence of limited liability companies organized under this chapter be recognized outside the boundaries of this state and that, subject to any reasonable requirement of registration, a domestic limited liability company transacting business outside this state be granted full faith and credit under Section 1 of Article IV of the Constitution of the United States.



§ 4-32-1316 - Repealer.

All laws and parts of laws in conflict with the provisions of this chapter are hereby repealed. Furthermore, the laws of this state relating to the establishment and regulation of professional service are hereby amended and superseded to the extent such laws are inconsistent as to form of organization with the provisions of this chapter, and are deemed amended to permit the provisions of professional service within this state by limited liability companies. By way of example and not by way of limitation of the foregoing, §§ 17-12-702 and 16-114-302 presently apply to persons, partnerships, and corporations and shall hereafter be deemed to apply to persons, partnerships, corporations, and limited liability companies.






Subchapter 14 - -- Medical or Dental Limited Liability Company

§ 4-32-1401 - Certification of registration.

(a) A limited liability company formed under this chapter and that will engage in the practice of medicine must obtain a certificate of registration from the Arkansas State Medical Board and must comply with the statutes of the Medical Corporation Act as found in § 4-29-301 et seq.

(b) A limited liability company formed under this chapter and that will engage in the practice of dentistry must obtain a certificate of registration and comply with the statutes in the Dental Corporation Act as found in § 4-29-401 et seq.









Chapter 33 - The Arkansas Nonprofit Corporation Act of 1993

Subchapter 1 - -- General Provisions

Part A - -- Short Title and Applications

§ 4-33-101 - Short title.

This chapter shall be known and may be cited as the "Arkansas Nonprofit Corporation Act of 1993".



§ 4-33-102 - Reservation of power to amend or repeal.

The General Assembly has power to amend or repeal all or part of this chapter at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal.






Part B - -- Filing Documents

§ 4-33-120 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the Secretary of State.

(b) This chapter must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be typewritten or printed.

(e) The document must be in the English language. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) by the presiding officer of its board of directors of a domestic or foreign corporation, its president, or by another of its officers;

(2) if directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing a document shall sign it and state beneath or opposite the signature his or her name and the capacity in which he or she signs. The document may, but need not, contain:

(1) the corporate seal;

(2) an attestation by the secretary or an assistant secretary; or

(3) an acknowledgment, verification, or proof.

(h) If the Secretary of State has prescribed a mandatory form for a document under § 4-33-121, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one (1) exact or conformed copy (except as provided in §§ 4-33-503 and 4-33-1509), the correct filing fee, and any franchise tax, license fee, or penalty required by this chapter or other law.



§ 4-33-121 - Forms.

The Secretary of State may prescribe and furnish on request, forms for: (1) an application for a certificate of existence; (2) a foreign corporation's application for a certificate of authority to transact business in this state; and (3) a foreign corporation's application for a certificate of withdrawal. If the Secretary of State so requires, use of these forms is mandatory.



§ 4-33-122 - Filing, service, and copying fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered for filing: Click here to view image.

(b) (1) The Secretary of State shall collect a fee of twenty-five dollars ($25.00) upon being served with process under this chapter.

(2) The party to a proceeding causing service of process is entitled to recover the fee paid the Secretary of State as costs if the party prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) Fifty cents (50cent(s)) a page for copying; and

(2) Five dollars ($5.00) for the certificate.

(d) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him or her by electronic means: Click here to view image.



§ 4-33-123 - Effective date of document.

(a) Except as provided in subsection (b) of this section, a document is effective:

(1) at the time of filing on the date it is filed, as evidenced by the Secretary of State's endorsement on the original document; or

(2) at the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date filed.



§ 4-33-124 - Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document contains an incorrect statement, or was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) by preparing articles of correction that (i) describe the document (including its filing date) or attach a copy of it to the articles, (ii) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective, and (iii) correct the incorrect statement or defective execution; and

(2) by delivering the articles of correction to the Secretary of State.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 4-33-125 - Filing duty of Secretary of State.

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of § 4-33-120, the Secretary of State shall file it.

(b) The Secretary of State files a document by stamping or otherwise endorsing "Filed," together with the Secretary of State's name and official title and the date and time of receipt, on both the original and the document copy and on the receipt for the filing fee. After filing a document, except as provided in § 4-33-1510, the Secretary of State shall deliver the document copy, with the filing fee receipt (or acknowledgement of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative.

(c) Upon refusing to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within five (5) days after the document was delivered, together with a brief, written explanation of the reason or reasons for the refusal.

(d) The Secretary of State's duty to file documents under this section is ministerial. Filing or refusal to file a document does not:

(1) affect the validity or invalidity of the document in whole or in part;

(2) relate to the correctness or incorrectness of information contained in the document; or

(3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



§ 4-33-126 - Appeal from Secretary of State's refusal to file document.

(a) If the Secretary of State refuses to file a document delivered for filing to the Secretary of State's office, the domestic or foreign corporation may appeal the refusal to the circuit court in the county where the corporation's principal office is located or the Pulaski County Circuit Court if the corporation does not have a principal office in this state. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of the refusal to file.

(b) The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 4-33-127 - Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document bearing the Secretary of State's signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the Secretary of State.



§ 4-33-128 - Certificate of existence.

(a) Any person may apply to the Secretary of State to furnish a certificate of existence for a domestic or foreign corporation.

(b) The certificate of existence sets forth:

(1) the domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) that (i) the domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual; or (ii) that the foreign corporation is authorized to transact business in this state;

(3) that all fees, taxes, and penalties owed to this state have been paid, if (i) payment is reflected in the records of the Secretary of State and (ii) nonpayment affects the good standing of the domestic or foreign corporation;

(4) that articles of dissolution have not been filed; and

(5) other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in good standing in this state.



§ 4-33-129 - Penalty for signing false document.

(a) A person commits an offense by signing a document such person knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(b) An offense under this section is a Class C misdemeanor.






Part C - -- Secretary of State

§ 4-33-130 - Powers.

The Secretary of State has the power reasonably necessary to perform the duties required of him by this chapter.



§ 4-33-131 - Annual disclosure of information.

Each nonprofit domestic corporation, nonprofit foreign corporation, and nonprofit corporation organized under § 4-28-101 et seq., authorized to transact business in this state shall annually file with the Secretary of State by August 1 a statement that sets forth:

(1) The name of the corporation;

(2) The corporation's jurisdiction of incorporation;

(3) The name and address of the corporation's registered agent for service of process;

(4) The address of the corporation's principal office;

(5) The names of the corporation's principal officers; and

(6) The names and addresses of the corporation's directors.






Part D - -- Definitions

§ 4-33-140 - Chapter definitions.

Unless the context otherwise requires in this chapter:

(1) "Approved by (or approval by) the members" means approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or by a written ballot or written consent in conformity with this chapter or by the affirmative vote, written ballot or written consent of such greater proportion, including the votes of all the members of any class, unit or grouping as may be provided in the articles, bylaws or this chapter for any specified member action.

(2) "Articles of incorporation" or "articles" include amended and restated articles of incorporation and articles of merger.

(3) "Board" or "board of directors" means the board of directors except that no person or group of persons are the board of directors because of powers delegated to that person or group pursuant to § 4-33-801.

(4) "Bylaws" means the code or codes of rules (other than the articles) adopted pursuant to this chapter for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated.

(5) "Class" refers to a group of memberships which have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly.

(6) "Corporation" means public benefit, mutual benefit and religious corporation.

(7) "Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters.

(8) "Deliver" includes mail.

(9) "Designated director" means a director who is authorized by the articles or bylaws of a corporation to be appointed by any person, corporation, or entity to a position as one (1) or more of the directors of the corporation.

(10) "Directors" means individuals, designated in the articles or bylaws or elected by the incorporators, and their successors and individuals elected or appointed by any other name or title to act as members of the board.

(11) "Distribution" means the payment of a dividend or any part of the income or profit of a corporation to its members, directors or officers.

(12) "Domestic corporation" means a corporation organized under the laws of this state.

(13) "Effective date of notice" is defined in § 4-33-141.

(14) "Employee" does not include an officer or director who is not otherwise employed by the corporation.

(15) "Entity" includes corporation and foreign corporation; business corporation and foreign business corporation; profit and nonprofit unincorporated association; corporation sole; business trust, estate, partnership, trust, and two (2) or more persons having a joint or common economic interest; and state, United States, and foreign government.

(16) "File," "filed," or "filing" means filed in the office of the Secretary of State.

(17) "Foreign corporation" means a corporation organized under a law other than the law of this state which would be a nonprofit corporation if formed under the laws of this state.

(18) "Governmental subdivision" includes authority, county, district, and municipality.

(19) "Includes" denotes a partial definition.

(20) "Individual" includes the estate of an incompetent individual.

(21) "Means" denotes a complete definition.

(22) "Member" means (without regard to what a person is called in the articles or bylaws) any person or persons who on more than one (1) occasion, pursuant to a provision of a corporation's articles or bylaws, have the right to vote for the election of a director or directors.

A person is not a member by virtue of any of the following:

(i) any rights such person has as a delegate;

(ii) any rights such person has to designate a director or directors; or

(iii) any rights such person has as a director.

(23) "Membership" refers to the rights and obligations a member or members have pursuant to a corporation's articles, bylaws and this chapter.

(24) "Mutual benefit corporation" means a domestic corporation which is formed as a mutual benefit corporation pursuant to §§ 4-33-201 et seq., or is required to be a mutual benefit corporation pursuant to § 4-33-1707, formed to benefit, represent and serve a group of individuals or entities.

(25) "Notice" is defined in § 4-33-141.

(26) "Person" includes any individual or entity.

(27) "Principal office" means the office (in or out of this state) so designated in the bylaws or, if none, the registered office of a domestic or foreign corporation.

(28) "Proceeding" includes civil suit and criminal, administrative, and investigatory action.

(29) "Public benefit corporation" means a domestic corporation which is formed as a public benefit corporation pursuant to §§ 4-33-201 et seq., or is required to be a public benefit corporation pursuant to § 4-33-1707 to perform good works, to benefit society or improve the human condition.

(30) "Record date" means the date established under §§ 4-33-701 et seq. on which a corporation determines the identity of its members for the purposes of this chapter.

(31) "Religious corporation" means a domestic corporation which is formed as a religious corporation pursuant to §§ 4-33-201 et seq., or is required to be a religious corporation pursuant to § 4-33-1707 for religious purposes.

(32) "Secretary" means the corporate officer to whom the bylaws or the board of directors has delegated responsibility under § 4-33-840(b) for custody of the minutes of the directors' and members' meetings and for authenticating the records of the corporation.

(33) "State," when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory, and insular possession (and their agencies and governmental subdivisions) of the United States.

(34) "United States" includes any district, authority, bureau, commission, department, and any other agency of the United States.

(35) "Vote" includes authorization by written ballot and written consent.

(36) "Voting power" means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.



§ 4-33-141 - Notice.

(a) Notice may be oral or written.

(b) Notice may be communicated in person; by telephone, telegraph, teletype, telecopier, facsimile, or other form of wire or wireless communication; or by mail or private carrier; if these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c) Oral notice is effective when communicated, if communicated in a comprehensible manner.

(d) Written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) when received;

(2) five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with first class postage affixed;

(3) on the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(4) thirty (30) days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with other than first class, registered or certified postage affixed.

(e) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members.

(f) A written notice or report delivered as part of a newsletter, magazine or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one (1) of such members, at the address appearing on the current list of members.

(g) Written notice is correctly addressed to a domestic or foreign corporation (authorized to transact business in this state), other than in its capacity as a member, if addressed to its registered agent or to its secretary at its principal office.

(h) If § 4-33-705(b) or any other provision of this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements govern.






Part E - -- Private Foundations

§ 4-33-150 - Internal revenue section 501(c)(3) -- Organizations and private foundations.

(a) Notwithstanding any provision of Arkansas law or in the articles of incorporation to the contrary, the articles of incorporation of each corporation organized under this chapter which is an exempt charitable, religious, literary, educational, or scientific organization as described in section 501(c)(3) of the Internal Revenue Code of 1986 shall be deemed to contain the following provisions:

"Upon the dissolution of the corporation, the board of directors shall, after paying or making provision for the payment of all of the liabilities of the corporation, dispose of all of the assets of the corporation exclusively for the purposes of the corporation in such manner, or to such charitable, educational, religious, literary, or scientific purposes as shall at the time qualify as an exempt organization or organizations under section 501(c)(3) of the Internal Revenue Code of 1986, or the corresponding provision of any future United States Internal Revenue Law, as the board of trustees shall determine. Any such assets not so disposed of shall be disposed of by the circuit court of the county in which the principal office of the corporation is then located, exclusively for such purposes or to such organization or organizations, as said court shall determine, which are organized and operated exclusively for such purposes."

(b) Notwithstanding any provision of Arkansas law or in the articles of incorporation to the contrary, the articles of incorporation of each corporation which is subject to this chapter and which is a private foundation as defined in section 509(a) of the Internal Revenue Code of 1986 shall be deemed to contain the following provisions:

(1) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Code.

(2) Shall not engage in any act of self-dealing as defined in section 4941(d) of the Code.

(3) Shall not retain any excess business holdings as defined in section 4943(c) of the Code.

(4) Shall not make any taxable expenditures as defined in section 4944 of the Code.

(5) Shall not make any taxable expenditures as defined in section 4945(d) of the Code.

(c) The articles of incorporation of any corporation described in subsection (b) of this section may be amended to expressly exclude the application of subsection (b) and in the event of such amendment, subsection (b) shall not apply to that corporation.

All references in this section to sections of the Code shall be to such sections of the Internal Revenue Code of 1986 as amended from time to time, or to corresponding provisions of subsequent internal revenue laws of the United States.






Part F - -- Judicial Relief

§ 4-33-160 - Judicial relief.

(a) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws, or this chapter, then upon petition of a director, officer, delegate, or member, a circuit court sitting in the county of the principal office of the corporation may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this chapter.

(d) Whenever practical any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, however, that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger or sale of assets.

(e) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and that complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this chapter.






Part G - -- Attorney General



Part H - -- Religious Corporations -- Constitutional Protections

§ 4-33-180 - Religious corporations -- Constitutional protections.

If religious doctrine governing the affairs of a religious corporation is inconsistent with the provisions of this chapter on the same subject, the religious doctrine shall control to the extent required by the Constitution of the United States or the constitution of this state or both.









Subchapter 2 - -- Organization

§ 4-33-201 - Incorporators.

One (1) or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



§ 4-33-202 - Articles of incorporation.

(a) The articles of incorporation must set forth:

(1) a corporate name for the corporation that satisfies the requirements of § 4-33-401;

(2) one (1) of the following statements:

(i) this corporation is a public benefit corporation;

(ii) this corporation is a mutual benefit corporation; or

(iii) this corporation is a religious corporation.

(3) the information required by § 4-20-105(a);

(4) the name and address of each incorporator;

(5) whether or not the corporation will have members; and

(6) provisions not inconsistent with law regarding the distribution of assets on dissolution.

(b) The articles of incorporation may set forth:

(1) the purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2) the names and addresses of the individuals who are to serve as the initial directors;

(3) provisions not inconsistent with law regarding:

(i) managing and regulating the affairs of the corporation;

(ii) defining, limiting, and regulating the powers of the corporation, its board of directors and members (or any class of members); and

(iii) the characteristics, qualifications, rights, limitations and obligations attaching to each or any class of members.

(4) any provision that under this chapter is required or permitted to be set forth in the bylaws.

(c) Each incorporator named in the articles must sign the articles.

(d) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.



§ 4-33-203 - Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporation satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



§ 4-33-204 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.



§ 4-33-205 - Organization of corporation.

(a) After incorporation:

(1) if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) if initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(i) to elect directors and complete the organization of the corporation; or

(ii) to elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state in accordance with § 4-33-820.



§ 4-33-206 - Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt bylaws for the corporation.

(b) The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



§ 4-33-207 - Emergency bylaws and powers.

(a) Unless the articles provide otherwise the directors of a corporation may adopt, amend or repeal bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

(1) how to call a meeting of the board;

(2) quorum requirements for the meeting; and

(3) designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.






Subchapter 3 - -- Purposes and Powers

§ 4-33-301 - Purposes.

(a) Every corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

(b) A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under this chapter only if incorporation under this chapter is not prohibited by the other statute. The corporation shall be subject to all limitations of the other statute.



§ 4-33-302 - General powers.

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs including, without limitation, power:

(1) to sue and be sued, complain and defend in its corporate names;

(2) to have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(3) to make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation;

(4) to purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) to sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) to purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of any entity;

(7) to make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) to lend money, invest and revest its funds, and receive and hold real and personal property as security for repayment, except as limited by § 4-33-832;

(9) to be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

(10) to conduct its activities, locate offices, and exercise the powers granted by this chapter within or without this state;

(11) to elect or appoint directors, officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12) to pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) to make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest;

(14) to impose dues, assessments, admission and transfer fees upon its members;

(15) to establish conditions for admission of members, admit members and issue memberships;

(16) to carry on a business;

(17) to serve as a trustee of a trust in which it or an entity affiliated by common program or purpose has a beneficial interest; and

(18) to do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.



§ 4-33-303 - Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(1) modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officer to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(1) notice of a meeting of the board of directors need be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) one (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



§ 4-33-304 - Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act where a third party has not acquired rights. The proceeding may be brought by the Attorney General, a director, or by a member or members in a derivative proceeding.

(c) A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee or agent of the corporation. The proceeding may be brought by a director, the corporation, directly, derivatively, or through a receiver, a trustee or other legal representative, or in the case of a public benefit corporation, by the Attorney General.






Subchapter 4 - -- Names

§ 4-33-401 - Corporate name.

(a) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by § 4-33-301 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name must be distinguishable upon the records of the Secretary of State from:

(1) the corporate name of a nonprofit or business corporation incorporated or authorized to do business in this state;

(2) a corporate name reserved or registered under § 4-33-402 or § 4-33-403 of this chapter or § 4-26-402 or § 4-27-402; or

(3) the fictitious name of a foreign business or nonprofit corporation authorized to transact business in this state because its real name is unavailable;

(c) A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable upon the Secretary of State's records from one (1) or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if;

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A corporation may use the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation that is used in this state if the other corporation is incorporated or authorized to do business in this state and the proposed user corporation:

(1) has merged with the other corporation;

(2) has been formed by reorganization of the other corporation; or

(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) This chapter does not control the use of fictitious names.



§ 4-33-402 - Reserved name.

(a) A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available by delivering an application to the Secretary of State for filing. Upon finding that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a nonrenewable one hundred twenty-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



§ 4-33-403 - Registered name.

(a) A foreign corporation may register its corporate name, or its corporate name with any change required by § 4-33-1506, if the name is distinguishable upon the records of the Secretary of State from:

(1) the corporate name of a nonprofit or business corporation incorporated or authorized to do business in this state; and

(2) a corporate name reserved under § 4-33-402 or § 4-26-402 or § 4-27-402 or registered under this section.

(b) A foreign corporation registers its corporate name, or its corporate name with any change required by § 4-33-1506 by delivering to the Secretary of State an application:

(1) setting forth its corporate name, or its corporate name with any change required by § 4-33-1506, the state or country and date of its incorporation, and a brief description of the nature of the activities in which it is engaged; and

(2) accompanied by a certificate of existence (or a document of similar import) from the state or country of incorporation.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation thereafter incorporated under this chapter or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.






Subchapter 5 - -- Office and Agent



Subchapter 6 - -- Members and Membership

Part A - -- Admission of Members

§ 4-33-601 - Admission.

(a) The articles or bylaws may establish criteria or procedures for admission of members.

(b) No person shall be admitted as a member without his or her consent.



§ 4-33-602 - Consideration.

Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board.



§ 4-33-603 - No requirement of members.

A corporation is not required to have members.






Part B - -- Types of Memberships -- Members' Rights and Obligations

§ 4-33-610 - Differences in rights and obligations of members.

All members shall have the same rights and obligations with respect to voting, dissolution, redemption and transfer, unless the articles or bylaws establish classes of membership with different rights or obligations. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws.



§ 4-33-611 - Transfers.

(a) Except as set forth in or authorized by the articles or bylaws, no member of a mutual benefit corporation may transfer a membership or any right arising therefrom.

(b) No member of a public benefit or religious corporation may transfer a membership or any right arising therefrom.

(c) Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member.



§ 4-33-612 - Member's liability to third parties.

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation.



§ 4-33-613 - Member's liability for dues, assessments and fees.

A member may become liable to the corporation for dues, assessments or fees; provided, however, that an article or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments or fees does not, of itself, create liability.



§ 4-33-614 - Creditor's action against member.

(a) No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceeding would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subdivision (a) of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation may be joined in such proceeding.






Part C - -- Resignation and Termination

§ 4-33-620 - Resignation.

(a) A member may resign at any time.

(b) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation.



§ 4-33-621 - Termination, expulsion and suspension.

(a) No member of a public benefit or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

(b) A procedure is fair and reasonable when either:

(1) the articles or bylaws set forth a procedure that provides:

(i) not less than fifteen (15) days prior written notice of the expulsion, suspension or termination and the reasons therefor; and

(ii) an opportunity for the member to be heard, orally or in writing, not less than five (5) days before the effective date of the expulsion, suspension or termination by a person or persons authorized to decide that the proposed expulsion, termination or suspension not take place; or

(2) it is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(c) Any written notice given by mail must be given by first-class or certified mail sent to the last address of the member shown on the corporation's records.

(d) Any proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, must be commenced within one (1) year after the effective date of the expulsion, suspension or termination.

(e) A member who has been expelled or suspended may be liable to the corporation for dues, assessments or fees as a result of obligations incurred or commitments made prior to expulsion or suspension.



§ 4-33-622 - Purchase of memberships.

(a) A public benefit or religious corporation may not purchase any of its memberships or any right arising therefrom.

(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws. No payment shall be made in violation of §§ 4-33-1301 et seq.






Part D - -- Derivative Suits



Part E - -- Delegates

§ 4-33-640 - Delegates.

(a) A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

(b) The articles or bylaws may set forth provisions relating to:

(1) the characteristics, qualifications, rights, limitation and obligations of delegates including their selection and removal;

(2) calling, noticing, holding and conducting meetings of delegates; and

(3) carrying on corporate activities during and between meetings of delegates.









Subchapter 7 - -- Members' Meetings and Voting

Part A - -- Meetings and Action Without Meetings

§ 4-33-701 - Annual and regular meetings.

(a) A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

(b) A corporation with members may hold regular membership meetings at times stated in or fixed in accordance with the bylaws.

(c) Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office.

(d) At the annual meeting:

(1) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of § 4-33-705.

(e) At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of § 4-33-705.

(f) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



§ 4-33-702 - Special meeting.

(a) A corporation with members shall hold a special meeting of members:

(1) on call of its board or the person or persons authorized to do so by the articles or bylaws; or

(2) except as provided in the articles or bylaws of a religious corporation if the holders of at least five percent (5%) of the voting power of any corporation sign, date, and deliver to any corporate officer one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) The close of business on the thirtieth day before delivery of the demand or demands for a special meeting to any corporate officer is the record date for the purpose of determining whether the five percent (5%) requirement of subsection (a) has been met.

(c) If a notice for a special meeting demanded under subsection (a)(2) of this section is not given pursuant to § 4-33-705 within thirty days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection (d) of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to § 4-33-705.

(d) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(e) Only those matters that are within the purpose or purposes described in the meeting notice required by § 4-33-705 may be conducted at a special meeting of members.



§ 4-33-703 - Court-ordered meeting.

(a) The circuit court of the county where a corporation's principal office is located or the Pulaski County Circuit Court, if the corporation does not have a principal office in this state, may summarily order a meeting to be held:

(1) on application of any member or other person entitled to participate in an annual or regular meeting, if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or

(2) on application of any member or other person entitled to participate in a regular meeting, if a regular meeting is not held within forty (40) days after the date it was required to be held; or

(3) on application of a member who signed a demand for a special meeting valid under § 4-33-702 or a person or persons entitled to call a special meeting, if:

(i) notice of the special meeting was not given within thirty (30) days after the date the demand was delivered to a corporate officer; or

(ii) the special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) If the court orders a meeting, it may also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.



§ 4-33-704 - Action by written consent.

(a) (1) Unless limited or prohibited by the articles or bylaws, action required or permitted by this chapter to be approved by the members may be approved without a meeting of members if the action is approved by members holding at least eighty percent (80%) of the voting power.

(2) The action must be evidenced by one (1) or more written consents describing the action taken, signed by those members representing at least eighty percent (80%) of the voting power, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise determined under § 4-33-703 or § 4-33-707, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a) of this section.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the Secretary of State.

(d) (1) Written notice of member approval pursuant to this section shall be given to all members who have not signed the written consent.

(2) If written notice is required, member approval pursuant to this section shall be effective ten (10) days after such written notice is given.

(e) (1) The signature of a member may be affixed to a written consent by any reasonable means, including without limitation facsimile signature or electronic image.

(2) The written consent may be delivered to the corporation by electronic communication, including without limitation facsimile transmission or electronic mail.



§ 4-33-705 - Notice of meeting.

(a) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(b) Any notice that conforms to the requirements of subsection (c) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered; provided, however, that notice of matters referred to in subsection (c)(2) of this section must be given as provided in subsection (c) of this section.

(c) Notice is fair and reasonable if:

(1) the corporation notifies its members of the place, date, and time of each annual, regular and special meeting of members no fewer than ten (10) (or if notice is mailed by other than first class or registered mail, thirty (30)) nor more than sixty (60) days before the meeting date;

(2) notice of an annual or regular meeting includes a description of any matter or matters that must be approved by the members under §§ 4-33-831, 4-33-856, 4-33-1003, 4-33-1021, 4-33-1104, 4-33-1202, 4-33-1401, or 4-33-1402; and

(3) notice of a special meeting includes a description of the matter or matters for which the meeting is called.

(d) Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under § 4-33-707, however, notice of the adjourned meeting must be given under this section to the members of record as of the new record date.

(e) When giving notice of an annual, regular or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if: (1) requested in writing to do so by a person entitled to call a special meeting; and (2) the request is received by the secretary or president of the corporation at least ten (10) days before the corporation gives notice of the meeting.



§ 4-33-706 - Waiver of notice.

(a) (1) A member may waive any notice required by this chapter, the articles, or bylaws before or after the date and time stated in the notice.

(2) The waiver must be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.

(c) (1) The signature of a member may be affixed to a waiver of notice by any reasonable means, including without limitation facsimile signature or electronic image.

(2) The waiver of notice may be delivered to the corporation by electronic communication, including without limitation facsimile transmission or electronic mail.



§ 4-33-707 - Record date -- Determining members entitled to notice and vote.

(a) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held, are entitled to notice of the meeting.

(b) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board may fix in advance such a record date. If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(d) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of members occurs.

(e) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than seventy (70) days after the record date for determining members entitled to notice of the original meeting.

(f) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.



§ 4-33-708 - Action by written ballot.

(a) Unless prohibited or limited by the articles or bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

(b) A written ballot shall:

(1) Set forth each proposed action; and

(2) Provide an opportunity to vote for or against each proposed action.

(c) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(d) All solicitations for votes by written ballot shall:

(1) Indicate the number of responses needed to meet the quorum requirements;

(2) State the percentage of approvals necessary to approve each matter other than election of directors; and

(3) Specify the time by which a ballot must be received by the corporation in order to be counted.

(e) Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked.

(f) (1) The signature of a member may be affixed to a written ballot by any reasonable means, including without limitation facsimile signature or electronic image.

(2) The written ballot may be delivered to the corporation by electronic communication, including without limitation facsimile transmission or electronic mail.






Part B - -- Voting

§ 4-33-720 - Members' list for meeting.

(a) After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting. The list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but not entitled to notice of the meeting. This list shall be prepared on the same basis and be part of the list of members.

(b) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two (2) business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent, or attorney is entitled on written demand to inspect and, subject to the limitations of subsection (d) of this section, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

(c) The corporation shall make the list of members available at the meeting, and any member, a member's agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) Without consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, or without the consent of the board a membership list or any part thereof may not be:

(1) used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) used for any commercial purpose; or

(3) sold to or purchased by any person.

(e) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy any corporate record.



§ 4-33-721 - Voting entitlement generally.

(a) Unless the articles or bylaws provide otherwise, each member is entitled to one (1) vote on each matter voted on by the members. When more than one (1) membership is held by a single entity, the member shall be entitled to one (1) vote for each such membership.

(b) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two (2) or more persons, their acts with respect to voting shall have the following effect:

(1) If only one (1) votes, such act binds all; and

(2) If more than one (1) votes, the vote shall be divided on a prorata basis.



§ 4-33-722 - Quorum requirements.

(a) Unless this chapter, the articles, or bylaws provide for a higher or lower quorum, ten percent (10%) of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

(b) A bylaw amendment to decrease the quorum for any member action may be approved by the members or, unless prohibited by the bylaws, by the board.

(c) A bylaw amendment to increase the quorum required for any member action must be approved by the members.

(d) Unless one-third (1/3) or more of the voting power is present in person or by proxy, the only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice.



§ 4-33-723 - Voting requirements.

(a) Unless this chapter, the articles, or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of the votes represented and voting (which affirmative votes also constitute a majority of the required quorum) is the act of the members.

(b) A bylaw amendment to increase or decrease the vote required for any member action must be approved by the members.



§ 4-33-724 - Proxies.

(a) Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney-in-fact.

(b) (1) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes.

(2) An appointment is valid for eleven (11) months unless a different period is expressly provided in the appointment form; provided however that no proxy shall be valid for more than three (3) years from its date of execution.

(c) An appointment of a proxy is revocable by the member.

(d) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(e) Appointment of a proxy is revoked by the person appointing the proxy:

(1) Attending any meeting and voting in person; or

(2) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(f) Subject to § 4-33-727 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

(g) (1) The signature of a member or the member's attorney-in-fact may be affixed to a proxy appointment form, a proxy revocation, or a subsequent appointment by any reasonable means, including without limitation facsimile signature or electronic image.

(2) The written ballot may be delivered to the secretary or other officer or agent authorized to tabulate votes by electronic communication, including without limitation facsimile transmission or electronic mail.



§ 4-33-725 - Cumulative voting for directors.

(a) If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two (2) or more candidates.

(b) Cumulative voting is not authorized at a particular meeting unless:

(1) the meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(2) a member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one (1) member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

(c) A director elected by cumulative voting may be removed by the members without cause if the requirements of § 4-33-808 are met unless the votes cast against removal, or not consenting in writing in such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast (or, if such action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director's most recent election were then being elected.

(d) Members may not cumulatively vote if the directors and members are identical.



§ 4-33-726 - Other methods of electing directors.

A corporation may provide in its articles or bylaws for election of directors by members or delegates: (1) on the basis of chapter or other organizational unit; (2) by region or other geographic unit; (3) by preferential voting; or (4) by any other reasonable method.



§ 4-33-727 - Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) the member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) the name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) two (2) or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the coholders and the person signing appears to be acting on behalf of all the coholders; and

(4) in the case of a mutual benefit corporation:

(i) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(ii) the name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.






Part C - -- Voting Agreements

§ 4-33-730 - Voting agreements.

(a) Two (2) or more members may provide for the manner in which they will vote by signing an agreement for that purpose. Such agreements may be valid for a period of up to ten (10) years. For public benefit corporations such agreements must have a reasonable purpose not inconsistent with the corporation's public or charitable purposes.

(b) A voting agreement created under this section is specifically enforceable.









Subchapter 8 - -- Directors and Officers

Part A - -- Board of Directors

§ 4-33-801 - Requirement for and duties of board.

(a) Each corporation must have a board of directors.

(b) Except as provided in this chapter or subsection (c) of this section, all corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board.

(c) The articles may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities.



§ 4-33-802 - Qualification of directors.

All directors must be individuals. The articles or bylaws may prescribe other qualifications for directors.



§ 4-33-803 - Number of directors.

(a) A board of directors must consist of three (3) or more individuals, with the number specified in or fixed in accordance with the articles or bylaws.

(b) The number of directors may be increased or decreased (but to no fewer than three (3)) from time to time by amendment to or in the manner prescribed in the articles or bylaws.



§ 4-33-804 - Election, designation and appointment of directors.

(a) If the corporation has members, all the directors (except the initial directors) shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or are designated. Designation occurs when the articles or bylaws name an individual as a director or designate the holder of some office or position as a director.

(b) If the corporation does not have members, all the directors (except the initial directors) shall be elected, appointed or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors (other than the initial directors) shall be elected by the board.



§ 4-33-805 - Terms of directors generally.

(a) The articles or bylaws must specify the term of directors. Except for designated or appointed directors, the terms of directors may not exceed the lesser of six (6) years or the stated duration of the corporation. In the absence of any term specified in the articles or bylaws, the term of each director shall be one (1) year. Directors may be elected for successive terms, unless otherwise provided in the articles or bylaws.

(b) A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c) Except as provided in the articles or bylaws:

(1) the term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2) the term of a director filling any other vacancy expires at the end of the unexpired term that such director is filling.

(d) Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors.



§ 4-33-806 - Staggered terms for directors.

The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform.



§ 4-33-807 - Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its presiding officer or to the president or secretary.

(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.



§ 4-33-808 - Removal of directors elected by members or directors.

(a) The members may remove one (1) or more directors elected by them without cause.

(b) If a director is elected by a class, chapter or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit or grouping.

(c) Except as provided in subsection (i) of this section, a director may be removed under subsection (a) of this section or (b) of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(f) In computing whether a director is protected from removal under subsections (b)-(d) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g) An entire board of directors may be removed under subsections (a)-(e) of this section.

(h) A director elected by the board may be removed without cause by the vote of a majority of the directors present at a meeting which is called for the purpose of removing the director and for which the meeting notice stated that the purpose, or one of the purposes, of the meeting is removal of the director, or by the vote of such greater number as is set forth in the articles or bylaws; provided, however, that a director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board.

(i) If, at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors present at a meeting which is called for the purpose of removing the director and for which the meeting notice stated that the purpose, or one of the purposes, of the meeting is removal of the director, vote for the removal.

(j) The articles or bylaws of a religious corporation may:

(1) limit the application of this section; and

(2) set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board.



§ 4-33-809 - Removal of designated or appointed directors.

(a) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

(b) Appointed directors:

(1) Except as otherwise provided in the articles or bylaws, an appointed director may be removed without cause by the person appointing the director;

(2) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation's president or secretary; and

(3) A removal is effective when the notice is effective unless the notice specifies a future effective date.



§ 4-33-810 - Removal of directors by judicial proceeding.

(a) The circuit court of the county where a corporation's principal office is located may remove any director of the corporation from office in a proceeding commenced either by the corporation or its members holding at least ten percent (10%) of the voting power of any class, if the court finds that (1) the director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or a final judgment has been entered finding that the director has violated a duty set forth in §§ 4-33-830 -- 4-33-833, and (2) removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(c) The articles or bylaws of a religious corporation may limit or prohibit the application of this section.



§ 4-33-811 - Vacancy on board.

(a) Unless the articles or bylaws provide otherwise, and except as provided in subsections (b) and (c) of this section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) the members, if any, may fill the vacancy; if the vacant office was held by a director elected by a class, chapter or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2) the board of directors may fill the vacancy; or

(3) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

(d) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under § 4-33-807(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



§ 4-33-812 - Compensation of directors.

Unless the articles or bylaws provide otherwise, a board of directors may fix the compensation of directors.






Part B - -- Meetings and Action of the Board

§ 4-33-820 - Regular and special meetings.

(a) If the time and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting. All other meetings are special meetings.

(b) A board of directors may hold regular or special meetings in or out of this state.

(c) Unless the articles or bylaws provide otherwise, a board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 4-33-821 - Action without meeting.

(a) (1) Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board.

(2) The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) The written consent may be delivered to the corporation by electronic communication, including without limitation facsimile transmission or electronic mail.

(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(e) The signature of a director may be affixed to a written consent by any reasonable means, including without limitation facsimile signature or electronic image.



§ 4-33-822 - Call and notice of meetings.

(a) Unless the articles, bylaws or subsection (c) of this section provide otherwise, regular meetings of the board may be held without notice.

(b) Unless the articles, bylaws or subsection (c) of this section provide otherwise, special meetings of the board must be preceded by at least two (2) days' notice to each director of the date, time, and place, but not the purpose, of the meeting.

(c) In corporations without members any board action to remove a director or to approve a matter that would require approval by the members if the corporation had members, shall not be valid unless each director is given at least seven (7) days' written notice that the matter will be voted upon at a directors' meeting or unless notice is waived pursuant to § 4-33-823.

(d) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president or twenty percent (20%) of the directors then in office may call and give notice of a meeting of the board.



§ 4-33-823 - Waiver of notice.

(a) (1) A director may at any time waive any notice required by this chapter, the articles, or bylaws.

(2) Except as provided in subsection (b) of this section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes of the corporate records.

(3) A signed waiver delivered by facsimile transmittal or other electronic communication bearing an image of the signature shall constitute a valid waiver of notice under this section.

(b) A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director upon arriving at the meeting or prior to the vote on a matter not noticed in conformity with this chapter, the articles, or bylaws objects to lack of notice and does not thereafter vote for or assent to the objected to action.



§ 4-33-824 - Quorum and voting.

(a) Except as otherwise provided in this chapter, the articles or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins.

(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless this chapter, the articles or bylaws require the vote of a greater number of directors.



§ 4-33-825 - Committees of the board.

(a) Unless prohibited or limited by the articles or bylaws, a board of directors may create one (1) or more committees of the board and appoint members of the board to serve on them. Each committee shall have two (2) or more directors, who serve at the pleasure of the board.

(b) The creation of a committee and appointment of members to it must be approved by the greater of:

(1) a majority of a quorum of the directors when the action is taken; or

(2) the number of directors required by the articles or bylaws to take action under § 4-33-824.

(c) Sections 4-33-820 -- 4-33-824, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees of the board and their members as well.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under § 4-33-801.

(e) A committee of the board may not, however:

(1) authorize distributions;

(2) approve or recommend to members dissolution, merger or the sale, pledge or transfer of all or substantially all of the corporation's assets;

(3) elect, appoint or remove directors or fill vacancies on the board or on any of its committees; or

(4) adopt, amend or repeal the articles or bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 4-33-830.






Part C - -- Standards of Conduct

§ 4-33-830 - General standards for directors.

(a) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner the director reasonably believes to be in the best interests of the corporation.

(b) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one (1) or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person's professional or expert competence;

(3) a committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

(4) in the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) A director is not liable to the corporation, any member, or any other person for any action taken or not taken as a director, if the director acted in compliance with this section.

(e) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property.



§ 4-33-831 - Director conflict of interest.

(a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable or the basis for imposing liability on the director if any of the following is true:

(1) the transaction was fair to the corporation at the time it was entered into;

(2) the material facts of the transaction and the director's interest were disclosed or known to the board of directors and the board authorized, approved, or ratified the transaction; or

(3) the material facts of the transaction and the director's interest were disclosed or known to the members and they authorized, approved, or ratified the transaction.

(b) For purposes of this section, a director of the corporation has an indirect interest in a transaction if (1) another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction or (2) another entity of which the director is a director, officer, or trustee is a party to the transaction.

(c) For purposes of subsection (a)(2) of this section a conflict of interest transaction is authorized, approved, or ratified, if it receives the affirmative vote of a majority of the directors on the board, who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by less than a majority of the entire board of directors.

(d) For purposes of subsection (a)(3) of this section, a conflict of interest transaction is authorized, approved, or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in subsection (b)(1) of this section, may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subsection (a)(3) of this section. The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the voting power, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(e) The articles, bylaws, or a resolution of the board may impose additional requirements on conflict of interest transactions.



§ 4-33-832 - Loans to or guaranties for directors and officers.

(a) A corporation may not lend money to or guaranty the obligation of a director or officer of the corporation.

(b) The fact that a loan or guaranty is made in violation of this section does not affect the borrower's liability on the loan.



§ 4-33-833 - Liability for unlawful distributions.

(a) Unless a director complies with the applicable standards of conduct described in § 4-33-830, a director who votes for or assents to a distribution made in violation of this chapter is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter.

(b) A director held liable for an unlawful distribution under subsection (a) of this section is entitled to contribution:

(1) from every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in § 4-33-830; and

(2) from each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter.






Part D - -- Officers

§ 4-33-840 - Required officers.

(a) Unless otherwise provided in the articles or bylaws, a corporation shall have a president, a secretary, a treasurer and such other officers as are appointed by the board.

(b) The bylaws or the board shall delegate to one (1) of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

(c) The same individual may simultaneously hold more than one (1) office in a corporation.



§ 4-33-842 - Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his or her duties under that authority:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner the officer reasonably believes to be in the best interests of the corporation and its members, if any.

(b) In discharging his or her duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one (1) or more officers or employees of the corporation who the officer reasonably believes to be reliable and competent in the matters presented;

(2) legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the person's professional or expert competence; or

(3) in the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and who the officer believes to be reliable and competent in the matters presented.

(c) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) An officer is not liable to the corporation, any member, or other person for any action taken or not taken as an officer, if the officer acted in compliance with this section.



§ 4-33-843 - Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a future effective date. If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(b) A board may remove any officer at any time with or without cause.



§ 4-33-844 - Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



§ 4-33-845 - Officers' authority to execute documents.

Any contract or other instrument in writing executed or entered into between a corporation and any other person is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the contract or other instrument if it is signed by any two (2) officers in Category 1 below or by one (1) officer in Category 1 below and one (1) officer in Category 2 below.

Category 1 -- The presiding officer of the board and the president.

Category 2 -- A vice president, the secretary, treasurer and executive director.






Part E - -- Indemnification

§ 4-33-850 - Part definitions.

In this part:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" include counsel fees.

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding.

(5) "Official capacity" means: (i) when used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in § 4-33-856, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. "Official capacity" does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

(6) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending, or completed action, suit or proceeding whether civil, criminal, administrative, or investigative and whether formal or informal.



§ 4-33-851 - Authority to indemnify.

(a) Except as provided in subsection (d) of this section, a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if the individual:

(1) conducted himself or herself in good faith; and

(2) reasonably believed:

(i) in the case of conduct in his or her official capacity with the corporation, that his or her conduct was in its best interests; and

(ii) in all other cases, that his or her conduct was at least not opposed to its best interests; and

(3) in the case of any criminal proceeding, had no reasonable cause to believe his or her conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subsection (a)(2)(ii) of this section.

(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) in connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2) in connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his or her official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

(e) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.



§ 4-33-852 - Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he or she is or was a director of the corporation against reasonable expenses actually incurred by the director in connection with the proceeding.



§ 4-33-853 - Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) the director furnishes the corporation a written affirmation of his or her good faith belief that he or she has met the standard of conduct described in § 4-33-851;

(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and

(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this part.

(b) The undertaking required by subsection (a)(2) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section shall be made in the manner specified in § 4-33-855.



§ 4-33-854 - Court-ordered indemnification.

Unless limited by a corporation's articles of incorporation, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification in the amount it considers proper if it determines:

(1) the director is entitled to mandatory indemnification under § 4-33-852, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in § 4-33-851(a) or was adjudged liable as described in § 4-33-851(d), but if the director was adjudged so liable indemnification is limited to reasonable expenses incurred.



§ 4-33-855 - Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under § 4-33-851 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standards of conduct set forth in § 4-33-851.

(b) The determination shall be made:

(1) by the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) if a quorum cannot be obtained under subdivision (b)(1) of this section, by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding;

(3) by special legal counsel:

(i) selected by the board of directors or its committee in the manner prescribed in subdivision (b)(1) or (b)(2) of this section; or

(ii) if a quorum of the board cannot be obtained under subdivision (b)(1) of this section and a committee cannot be designated under subdivision (b)(2) of this section, selected by majority vote of the full board (in which selection directors who are parties may participate); or

(4) by the members of a mutual benefit corporation, but directors who are at the time parties to the proceeding may not vote on the determination.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) of this section to select counsel.

(d) A director of a public benefit corporation may not be indemnified until twenty (20) days after the effective date of written notice to the Attorney General of the proposed indemnification.



§ 4-33-856 - Indemnification of officers, employees and agents.

Unless limited by a corporation's articles of incorporation:

(1) an officer of the corporation who is not a director is entitled to mandatory indemnification under § 4-33-852, and is entitled to apply for court-ordered indemnification under § 4-33-854 in each case, to the same extent as a director;

(2) the corporation may indemnify and advance expenses under this part to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) a corporation may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.



§ 4-33-857 - Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him or her in that capacity or arising from his or her status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the person against the same liability under § 4-33-851 or § 4-33-852.



§ 4-33-858 - Application of part.

(a) A provision treating a corporation's indemnification of or advance for expenses to directors that is contained in its articles of incorporation, bylaws, a resolution of its members or board of directors, or in a contract or otherwise, is valid only if and to the extent the provision is consistent with this part. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(b) This part does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.









Subchapter 9 - [Reserved.]

[Reserved]



Subchapter 10 - -- Amendment of Articles of Incorporation and Bylaws

Part A - -- Articles of Incorporation

§ 4-33-1001 - Authority to amend.

A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.



§ 4-33-1002 - Amendment by directors.

(a) Unless the articles provide otherwise, a corporation's board of directors may adopt one (1) or more amendments to the corporation's articles without member approval:

(1) to extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) to delete the names and addresses of the initial directors;

(3) to change the information required by § 4-20-105(a);

(4) to change the corporate name by substituting the word "corporation," "incorporated," "company," "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name; or

(5) to make any other change expressly permitted by this chapter to be made by director action.

(b) If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one (1) or more amendments to the corporation's articles subject to any approval required pursuant to § 4-33-1030. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with § 4-33-822(c). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



§ 4-33-1003 - Amendment by directors and members.

(a) Unless this chapter, the articles, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's articles to be adopted must be approved:

(1) by the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(2) except as provided in § 4-33-1002(a), by the members by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by a person or persons whose approval is required by a provision of the articles authorized by § 4-33-1030.

(b) The members may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the articles or board approval is required by subsection (a) of this section to adopt an amendment to the articles, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with § 4-33-705. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



§ 4-33-1004 - Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

(1) affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class;

(2) change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class.

(3) increase or decrease the number of memberships authorized for that class;

(4) increase the number of memberships authorized for another class;

(5) effect an exchange, reclassification or termination of the memberships of that class; or

(6) authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two (2) or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.

(e) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class by two-thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.



§ 4-33-1005 - Articles of amendment.

A corporation amending its articles shall deliver to the Secretary of State articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment adopted;

(3) the date of each amendment's adoption;

(4) if approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5) if approval by members was required:

(i) the designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment; and

(ii) either the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class.

(6) if approval of the amendment by some person or persons other than the members, the board or the incorporators is required pursuant to § 4-33-1030, a statement that the approval was obtained.



§ 4-33-1006 - Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring approval by the members or any other person, it must be adopted as provided in § 4-33-1003.

(c) If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

(d) If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with § 4-33-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(e) If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(f) A restatement requiring approval by the members must be approved by the same vote as an amendment to articles under § 4-33-1003.

(g) If the restatement includes an amendment requiring approval pursuant to § 4-33-1030, the board must submit the restatement for such approval.

(h) A corporation restating its articles shall deliver to the Secretary of State articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(1) whether the restatement contains an amendment to the articles requiring approval by the members or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(2) if the restatement contains an amendment to the articles requiring approval by the members, the information required in § 4-33-1005; and

(3) if the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to § 4-33-1030, a statement that such approval was obtained.

(i) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(j) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (h) of this section.



§ 4-33-1007 - Amendment pursuant to judicial reorganization.

(a) A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to § 4-33-1030 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by § 4-33-202.

(b) The individual or individuals designated by the court shall deliver to the Secretary of State articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment approved by the court;

(3) the date of the court's order or decree approving the articles of amendment;

(4) the title of the reorganization proceeding in which the order or decree was entered; and

(5) a statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 4-33-1008 - Effect of amendment and restatement.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any trust upon which such property is held by the corporation or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.






Part B - -- Bylaws

§ 4-33-1020 - Amendment by directors.

If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one (1) or more amendments to the corporation's bylaws subject to any approval required pursuant to § 4-33-1030. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with § 4-33-822(c). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment of the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



§ 4-33-1021 - Amendment by directors and members.

(a) Unless this chapter, the articles, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's bylaws to be adopted must be approved:

(1) by the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(2) by the members by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person or persons whose approval is required by a provision of the articles authorized by § 4-33-1030.

(b) The members may condition the amendment's adoption on its receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the bylaws or board approval is required by subsection (a) of this section to adopt an amendment to the bylaws, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with § 4-33-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



§ 4-33-1022 - Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(1) affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class;

(2) change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(3) increase or decrease the number of memberships authorized for that class;

(4) increase the number of memberships authorized for another class;

(5) effect an exchange, reclassification or termination of all or part of the memberships of that class; or

(6) authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the bylaws only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two (2) or more classes as a result of an amendment to the bylaws, the amendment must be approved by the members of each class that would be created by the amendment; and

(e) If a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two-thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.






Part C - -- Articles of Incorporation and Bylaws

§ 4-33-1030 - Approval by third persons.

The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article provision may only be amended with the approval in writing of such person or persons.



§ 4-33-1031 - Amendment terminating members or redeeming or cancelling memberships.

(a) Any amendment to the articles or bylaws of a public benefit or mutual benefit corporation that would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships must meet the requirements of this chapter and this section, unless otherwise provided in the articles or bylaws.

(b) Before adopting a resolution proposing such an amendment, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

(c) After adopting a resolution proposing such an amendment, the notice to members proposing such amendment shall include one (1) statement of up to five hundred (500) words opposing the proposed amendment if such statement is submitted by any five (5) members or members having three percent (3%) or more of the voting power, whichever is less, not later than twenty (20) days after the board has voted to submit such amendment to the members for their approval. In public benefit corporations the production and mailing costs shall be paid by the requesting members. In mutual benefit corporations the production and mailing costs shall be paid by the corporation.

(d) Any such amendment shall be approved by the members by two-thirds (2/3) of the votes cast by each class.

(e) The provisions of § 4-33-621 shall not apply to any amendment meeting the requirements of this chapter and this section.









Subchapter 11 - -- Merger

§ 4-33-1101 - Approval of plan of merger.

(a) Subject to the limitations set forth in § 4-33-1102, two (2) or more nonprofit corporations may merge, if the plan of merger is approved or provided in § 4-33-1103.

(b) The plan of merger must set forth:

(1) the name of each corporation planning to merge and the name of the surviving corporation into which each plans to merge;

(2) the terms and conditions of the planned merger;

(3) the manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

(4) if the merger involves a mutual benefit corporation, the manner and basis, if any, of converting memberships of each merging corporation into memberships, obligations or securities of the surviving or any other corporation or into cash or other property in whole or in part.

(c) The plan of merger may set forth:

(1) any amendments to the articles of incorporation or bylaws of the surviving corporation to be effected by the planned merger; and

(2) other provisions relating to the planned merger.



§ 4-33-1102 - Limitations on mergers by public benefit or religious corporations.

(a) Without the prior approval of the circuit court of the county in which the corporation's principal office (or, if none in this state, its registered office) is located, a public benefit or religious corporation may merge only with:

(1) a public benefit or religious corporation;

(2) a foreign corporation that would qualify under this chapter as a public benefit or religious corporation; or

(3) a mutual benefit corporation, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit corporation or religious corporation after the merger.

(b) Without an order of the circuit court of the county in which the corporation's principal office (or, if none in this state, its registered office) is located, no member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit or religious corporation. The court shall approve the transaction if it is in the public interest.



§ 4-33-1103 - Action on plan by board, members and third persons.

(a) Unless this chapter, the articles, bylaws or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, a plan of merger to be adopted must be approved:

(1) by the board;

(2) by the members, if any, by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person or persons whose approval is required by a provision of the articles authorized by § 4-33-1030 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with § 4-33-822(c). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(c) The board may condition its submission of the proposed merger, and the members may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with § 4-33-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment of the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(e) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(f) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under §§ 4-33-1004 or 4-33-1022. The plan is approved by a class of members by two-thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(g) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned (subject to any contractual rights) without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.



§ 4-33-1104 - Articles of merger.

After a plan of merger is approved by the board of directors, and if required by § 4-33-1103, by the members and any other persons, the surviving or acquiring corporation shall deliver to the Secretary of State articles of merger setting forth:

(1) the plan of merger;

(2) if approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(3) if approval by members was required:

(i) the designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(ii) either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class;

(4) if approval of the plan by some person or persons other than the members or the board is required pursuant to § 4-33-1103(a)(3), a statement that the approval was obtained.



§ 4-33-1105 - Effect of merger.

When a merger takes effect:

(1) every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) the title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(3) the surviving corporation has all liabilities and obligations of each corporation party to the merger;

(4) a proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased; and

(5) the articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.



§ 4-33-1106 - Merger with foreign corporation.

(a) Except as provided in § 4-33-1102, one (1) or more foreign nonprofit corporations may merge with one (1) or more domestic nonprofit corporations if:

(1) the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) the foreign corporation complies with § 4-33-1104 if it is the surviving corporation of the merger; and

(3) each domestic nonprofit corporation complies with the applicable provisions of §§ 4-33-1101 -- 4-33-1103 and, if it is the surviving corporation of the merger, with § 4-33-1104.

(b) Upon the merger taking effect, the surviving foreign business or nonprofit corporation may be served with process in any proceeding brought against it as provided in § 4-20-113.



§ 4-33-1107 - Bequests, devises and gifts.

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, that is made to a constituent corporation and that takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides.



§ 4-33-1108 - Continuation of prior corporate existence for limited purpose.

(a) The corporate existence of each constituent corporation which has been dissolved through merger or consolidation shall be continued indefinitely for the limited purpose of enabling the constituent corporation to execute through its own officers formal deeds, conveyances, assignments, and other instruments evidencing the transfer from the constituent to the surviving corporation, or new corporation created by consolidation, of any or all real and personal properties which have passed from the constituent to the surviving or consolidated corporation by operation of law.

(b) The execution of the instruments shall not be essential to effect the transfer of title from the constituent to the surviving or consolidated corporation, inasmuch as the transfer will take effect through operation of law; but the power to execute such instruments is given to the end that it may be exercised:

(1) In respect to properties located in foreign jurisdictions which may not recognize a transmittal of title by operation of law under the merger and consolidation statutes of this state; and

(2) In any other situation where the directors of the surviving or consolidated corporation consider the execution of the instruments desirable.






Subchapter 12 - -- Sale of Assets

§ 4-33-1201 - Sale of assets in regular course of activities and mortgage of assets.

(a) A corporation may on the terms and conditions and for the consideration determined by the board of directors:

(1) sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities; or

(2) mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(b) Unless the articles require it, approval of the members or any other person of a transaction described in subsection (a) of this section is not required.



§ 4-33-1202 - Sale of assets other than in regular course of activities.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the goodwill) other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection (b) of this section.

(b) Unless this chapter, the articles, bylaws, or the board of directors or members (acting pursuant to subsection (d) of this section) require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1) by the board;

(2) by the members by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person or persons whose approval is required by a provision of the articles authorized by § 4-33-1030 for an amendment to the articles or bylaws.

(c) If the corporation does not have members the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with § 4-33-822(c) of this section. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d) The board may condition its submission of the proposed transaction, and the members may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

(e) If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with § 4-33-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(f) If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(g) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights), without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.






Subchapter 13 - -- Distributions

§ 4-33-1301 - Prohibited distributions.

Except as authorized by § 4-33-1302, a corporation shall not make any distributions.



§ 4-33-1302 - Authorized distributions.

(a) A mutual benefit corporation may purchase its memberships if after the purchase is completed:

(1) the corporation would be able to pay its debts as they become due in the usual course of its activities; and

(2) the corporation's total assets would at least equal the sum of its total liabilities.

(b) Corporations may make distributions upon dissolution in conformity with §§ 4-33-1401 et seq.

(c) Corporations that are organized and operated as cooperative within the meaning of Subchapter T of the Internal Revenue Code of 1986, as amended, Internal Revenue Code §§ 1381 -- 1388, may make distributions to their members in accordance with Subchapter T.






Subchapter 14 - -- Dissolution

Part A - -- Voluntary Dissolution

§ 4-33-1401 - Dissolution by incorporators or directors and third persons.

(a) A majority of the incorporators or directors of a corporation that has no members may, subject to any approval required by the articles or bylaws, dissolve the corporation by delivering to the Secretary of State articles of dissolution.

(b) The corporation shall give notice of any meeting at which dissolution will be approved. The notice shall be in accordance with § 4-33-822(c). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation.

(c) The incorporators or directors in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



§ 4-33-1402 - Dissolution by directors, members and third persons.

(a) Unless this chapter, the articles, bylaws or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, dissolution is authorized if it is approved:

(1) by the board;

(2) by the members, if any, by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person or persons whose approval is required by a provision of the articles authorized by § 4-33-1030 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with § 4-33-822(c). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c) The board may condition its submission of the proposed dissolution, and the members may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with § 4-33-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(e) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(f) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



§ 4-33-1404 - Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State articles of dissolution setting forth:

(1) the name of the corporation;

(2) the date dissolution was authorized;

(3) a statement that dissolution was approved by a sufficient vote of the board;

(4) if approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(5) if approval by members was required:

(i) the designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution; and

(ii) either the total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class.

(6) if approval of dissolution by some person or persons other than the members, the board or the incorporators is required pursuant to § 4-33-1402(a)(3), a statement that the approval was obtained.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.



§ 4-33-1406 - Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1) preserving and protecting its assets and minimizing its liabilities;

(2) discharging or making provision for discharging its liabilities and obligations;

(3) disposing of its properties that will not be distributed in kind;

(4) returning, transferring or conveying assets held by the corporation upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(5) transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(6) if the corporation is a public benefit or religious corporation, and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets: (i) to one (1) or more persons described in section 501(c)(3) of the Internal Revenue Code, or (ii) if the dissolved corporation is not described in section 501(c)(3) of the Internal Revenue Code, to one (1) or more public benefit or religious corporations;

(7) if the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, to those persons whom the corporation holds itself out as benefitting or serving; and

(8) doing every other act necessary to wind up and liquidate its assets and affairs.

(b) Dissolution of a corporation does not:

(1) transfer title to the corporation's property;

(2) subject its directors or officers to standards of conduct different from those prescribed in §§ 4-33-801 et seq.;

(3) change quorum or voting requirements for its board or members; change provision for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(4) prevent commencement of a proceeding by or against the corporation in its corporate name;

(5) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6) terminate the authority of the registered agent.



§ 4-33-1407 - Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) describe information that must be included in a claim;

(2) provide a mailing address where a claim may be sent;

(3) state the deadline, which may not be fewer than one hundred twenty (120) days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(1) if a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline;

(2) if a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety (90) days from the effective date of the rejection notice.

(d) For purposes of this section "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



§ 4-33-1408 - Unknown claims against dissolved corporation.

(a) At any time after dissolution is authorized, a corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) be published one (1) time in a newspaper of general circulation in the county where the corporation's principal office is or was last located or in a newspaper of general circulation in Pulaski County if the corporation does not have a principal office in this state;

(2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) state that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within one (1) year after publication of the notice.

(c) If the corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the corporation within one (1) year after the publication date of the newspaper notice:

(1) a claimant who did not receive written notice under § 4-33-1407;

(2) a claimant whose claim was timely sent to the corporation but not acted on; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) against the corporation, to the extent of its undistributed assets; or

(2) if the assets have been distributed in liquidation, against any person, other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to such person in liquidation, whichever is less, but the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.






Part B - -- Administrative Dissolution

§ 4-33-1420 - Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under § 4-33-1421 to administratively dissolve a corporation if:

(1) the corporation does not pay within sixty (60) days after they are due any taxes or penalties imposed by this chapter;

(2) the corporation is without a registered agent in this state for one hundred twenty (120) days or more;

(3) the corporation does not notify the Secretary of State within one hundred twenty (120) days that its registered agent has been changed or has resigned;

(4) the corporation's period of duration, if any, stated in its articles of incorporation expires; or

(5) the corporation does not file the annual disclosure statement required under § 4-33-131 within sixty (60) days after it is due.



§ 4-33-1421 - Procedure for and effect of administrative dissolution.

(a) Upon determining that one (1) or more grounds exist under § 4-33-1420 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of that determination.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within at least sixty (60) days after service of the notice is perfected, the Secretary of State may administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under § 4-33-1406 and notify its claimants under §§ 4-33-1407 and 4-33-1408.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



§ 4-33-1422 - Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under § 4-33-1421 may apply to the Secretary of State for reinstatement within two (2) years after the effective date of dissolution. The application must:

(1) recite the name of the corporation and the effective date of its administrative dissolution;

(2) state that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) state that the corporation's name satisfies the requirements of § 4-33-401; and

(4) contain an affidavit or a certificate from the Department of Finance and Administration reciting that all state taxes owed by the corporation have been paid.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) of this section and that the information is correct, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its activities as if the administrative dissolution had never occurred.



§ 4-33-1423 - Appeal from denial of reinstatement.

(a) The Secretary of State, upon denying a corporation's application for reinstatement following administrative dissolution, shall serve the corporation with a written notice that explains the reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the Pulaski County Circuit Court within ninety (90) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.






Part C - -- Judicial Dissolution

§ 4-33-1430 - Grounds for judicial dissolution.

(a) The circuit court may dissolve a corporation:

(1) in a proceeding by the attorney general if it is established that:

(i) the corporation obtained its articles of incorporation through fraud;

(ii) the corporation has continued to exceed or abuse the authority conferred upon it by law; or

(iii) the corporation is a public benefit corporation and the corporate assets are being fraudulently misapplied or wasted.

(2) except as provided in the articles or bylaws of a religious corporation, in a proceeding by fifty (50) members or members holding five percent (5%) of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(i) the directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to breach the deadlock;

(ii) the directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal or fraudulent;

(iii) the members are deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired; or

(iv) the corporate assets are being fraudulently misapplied or wasted.

(3) in a proceeding by a creditor if it is established that:

(i) the creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

(ii) the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

(4) in a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b) Prior to dissolving a corporation, the court shall consider whether:

(1) there are reasonable alternatives to dissolution;

(2) dissolution is in the public interest, if the corporation is a public benefit corporation; and

(3) dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation.



§ 4-33-1431 - Procedure for judicial dissolution.

(a) Venue for a proceeding by the Attorney General to dissolve a corporation lies in the Pulaski County Circuit Court. Venue for a proceeding brought by any other party named in § 4-33-1430 lies in the circuit court of the county where a corporation's principal office is or was last located or the Pulaski County Circuit Court if the corporation does not have a principal office in this state.

(b) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.



§ 4-33-1432 - Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual, or a domestic or foreign business or nonprofit corporation (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) the receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; provided, however, that the receiver's power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation; and (ii) may sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all courts of this state;

(2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.



§ 4-33-1433 - Decree of dissolution.

(a) If after a hearing the court determines that one (1) or more grounds for judicial dissolution described in § 4-33-1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with § 4-33-1406 and the notification of its claimants in accordance with §§ 4-33-1407 and 4-33-1408.






Part D - -- Miscellaneous

§ 4-33-1440 - Deposit with Treasurer of State.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive them, shall be reduced to cash subject to known trust restrictions and deposited with the Treasurer of State for safekeeping; provided, however, that in the Treasurer of State's discretion property may be received and held in kind. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited or property held in kind, the Treasurer of State shall deliver to the creditor, member or other person or his or her representative that amount or property.









Subchapter 15 - -- Foreign Corporations

Part A - -- Certificate of Authority

§ 4-33-1501 - Authority to transact business required.

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section:

(1) maintaining, defending, or settling any proceeding;

(2) holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or maintaining trustees or depositaries with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9) owning, without more, real or personal property;

(10) conducting an isolated transaction that is completed within thirty (30) days and that is not one in the course of repeated transactions of a like nature;

(11) transacting business in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.



§ 4-33-1502 - Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) (1) A foreign corporation that transacts business in this state without a certificate of authority shall pay a civil penalty to the state not to exceed five thousand dollars ($5,000) for each year and partial year during which it transacted business without a certificate of authority, beginning with the date it began transacting business in this state and ending on the date it obtains a certificate of authority.

(2) (A) The civil penalty imposed by this subsection may be recovered in a suit brought by the Secretary of State.

(B) (i) In addition to any civil penalty, if the court finds that a foreign corporation has transacted business in violation of this chapter, the court shall issue an injunction restraining the foreign corporation from any further transactions or the exercise of any rights and privileges in this state.

(ii) The injunction shall remain in effect until:

(a) All civil penalties and any interest and court costs assessed by the court have been paid; and

(b) The foreign corporation has complied with the provisions of this subchapter.

(e) The failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



§ 4-33-1503 - Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State. The application must set forth:

(1) the name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of § 4-33-1506;

(2) the name of the state or country under whose law it is incorporated;

(3) the date of incorporation and period of duration;

(4) the street address of its principal office;

(5) the information required by § 4-20-105(a);

(6) the names and usual business or home addresses of its current directors and officers;

(7) whether the foreign corporation has members; and

(8) whether the corporation, if it had been incorporated in this state, would be a public benefit, mutual benefit or religious corporation.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose law it is incorporated.



§ 4-33-1504 - Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) its corporate name;

(2) the period of its duration;

(3) any of the information required by § 4-20-105(a); or

(4) the state or country of its incorporation.

(b) The requirements of § 4-33-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



§ 4-33-1505 - Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this chapter.

(b) A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as and, except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



§ 4-33-1506 - Corporate name of foreign corporation.

(a) If the corporate name of a foreign corporation does not satisfy the requirements of § 4-33-401, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state, may use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name (including a fictitious name) of a foreign corporation must be distinguishable upon the records of the Secretary of State from:

(1) the corporate name of a nonprofit or business corporation incorporated or authorized to transact business in this state;

(2) a corporate name reserved or registered under § 4-33-402 or § 4-33-403 of this chapter or § 4-27-402 or § 4-27-403; and

(3) the fictitious name of another foreign business or nonprofit corporation authorized to transact business in this state.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation (incorporated or authorized to transact business in this state) that is not distinguishable upon the records of the Secretary of State from the name applied for. The Secretary of State shall authorize use of the name applied for if:

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation:

(1) has merged with the other corporation;

(2) has been formed by reorganization of the other corporation; or

(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of § 4-33-401, it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of § 4-33-401 and obtains an amended certificate of authority under § 4-33-1504.



§ 4-33-1507 - Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) a registered office with the same address as that of its registered agent; and

(2) a registered agent, who may be:

(i) an individual who resides in this state and whose office is identical with the registered office;

(ii) a domestic business or nonprofit corporation whose office is identical with the registered office; or

(iii) a foreign business or nonprofit corporation authorized to transact business in this state whose office is identical with the registered office.



§ 4-33-1508 - Change of registered office or registered agent of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) its name;

(2) the street address of its current registered office;

(3) if the current registered office is to be changed, the street address of its new registered office;

(4) the name of its current registered agent;

(5) if the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent (either on the statement or attached to it) to the appointment; and

(6) that after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

(b) If a registered agent changes the street address of its business office, the agent may change the address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Secretary of State for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.



§ 4-33-1509 - Resignation of registered agent of foreign corporation.

(a) The registered agent of a foreign corporation may resign as agent by signing and delivering to the Secretary of State for filing the original and two (2) exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of State shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The Secretary of State shall mail the other copy to the foreign corporation at its principal office address, if known.

(c) The agency is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



§ 4-33-1510 - Service on foreign corporation.

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority if the foreign corporation:

(1) has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) has withdrawn from transacting business in this state under § 4-33-1520; or

(3) has had its certificate of authority revoked under § 4-33-1531.

(c) Service is perfected under subsection (b) of this section at the earliest of:

(1) the date the foreign corporation receives the mail;

(2) the date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) five (5) days after its deposit in the United States mail, as evidenced by the postmark if mailed postpaid and correctly addressed.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.






Part B - -- Withdrawal

§ 4-33-1520 - Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) that it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to do business in this state;

(4) a mailing address to which the Secretary of State may mail a copy of any process served on him or her under subdivision (b)(3) of this section; and

(5) a commitment to notify the Secretary of State in the future of any change in the mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of State under this section is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at the post office address set forth in its application for withdrawal.






Part C - -- Revocation of Certificate of Authority

§ 4-33-1530 - Grounds for revocation.

(a) The Secretary of State may commence a proceeding under § 4-33-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) the foreign corporation does not pay within one hundred twenty (120) days after they are due any franchise taxes or penalties imposed by this chapter or other law;

(2) the foreign corporation is without a registered agent or registered office in this state for one hundred twenty (120) days or more;

(3) the foreign corporation does not inform the Secretary of State under § 4-33-1508 or § 4-33-1509 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within ninety (90) days of the change, resignation, or discontinuance;

(4) an incorporator, director, officer, or agent of the foreign corporation signed a document such person knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing;

(5) the Secretary of State receives a duly authenticated certificate from the Secretary of State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger; or

(6) the corporation does not file the annual disclosure statement required under § 4-33-131 within sixty (60) days after it is due.

(b) The Attorney General may commence a proceeding under § 4-33-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) the corporation has continued to exceed or abuse the authority conferred upon it by law; or

(2) the corporation would have been a public benefit corporation had it been incorporated in this state and that its corporate assets in this state are being fraudulently misapplied or wasted.



§ 4-33-1531 - Procedure and effect of revocation.

(a) The Secretary of State upon determining that one (1) or more grounds exist under § 4-33-1530 for revocation of a certificate of authority shall serve the foreign corporation with written notice of that determination under § 4-33-1510.

(b) The Attorney General upon determining that one or more grounds exist under § 4-33-1530(b) for revocation of a certificate of authority shall request the Secretary of State to serve, and the Secretary of State shall serve the foreign corporation with written notice of that determination under § 4-33-1510.

(c) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground for revocation determined by the Secretary of State does not exist within sixty (60) days after service of the notice is perfected under § 4-33-1510, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under § 4-33-1510.

(d) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(e) The Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in any subsequent communications received from the corporation stating the current mailing address of its principal office.

(f) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



§ 4-33-1532 - Appeal from revocation.

(a) A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Circuit Court of Pulaski County within thirty (30) days after the service of the certificate of revocation is perfected under § 4-33-1510. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.









Subchapter 16 - -- Conversion to a Public Water Authority

§ 4-33-1601 - Conversion to a public water authority.

A corporation which meets the definition of a qualified corporation, as defined by § 4-35-103, may adopt a plan to convert its entity status from that of a nonprofit corporation to a water authority pursuant to § 4-35-101 et seq., unless the articles or bylaws require otherwise, if the conversion is approved:

(1) By a majority of the members of the board of directors of the corporation; and

(2) If the corporation has members, by the lesser of:

(A) Two-thirds (2/3) of the votes cast by the members in person or by proxy at a regular or special meeting of the members at which a quorum as defined in § 4-33-722 is present; or

(B) A majority of the members.






Subchapter 17 - -- Transition Provisions

§ 4-33-1701 - Application to existing domestic corporations.

All provisions of this chapter shall apply to all domestic corporations incorporated on or after January 1, 1994, as specified in § 4-33-1706. A corporation incorporated prior to January 1, 1994, under any general statute of this state providing for incorporation of nonprofit corporations may elect to be governed by the provisions of this chapter by amending its articles of incorporation to provide that it shall be so governed. Such election may be made at any time on or after midnight, December 31, 1993, but once made shall be irrevocable. The amendment to the articles of incorporation effecting such election must be approved by the affirmative vote of at least a majority of the members of the corporation or if such corporation has no members, by the affirmative vote of at least a majority of the directors of the corporation. Domestic corporations existing prior to midnight, December 31, 1993, which do not elect to be governed by its provisions shall continue to be governed by preexisting law. Except for any applicable corporate franchise tax laws or any applicable income tax exemption laws referenced herein, nothing in this chapter shall be deemed to apply to domestic corporations or associations regulated by the Insurance Commissioner under title 23 of the Arkansas Code or related laws as nonprofit corporations including but not limited to hospital or medical service corporations, health maintenance organizations, and fraternal benefit societies.



§ 4-33-1702 - Application to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on January 1, 1994, is subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter. Except for any applicable corporate franchise tax laws or any applicable income tax exemption laws referenced herein, nothing in this chapter shall be deemed to apply to foreign corporations and associations regulated by the Insurance Commissioner under title 23 of the Arkansas Code or related laws as nonprofit foreign corporations including but not limited to foreign hospital or medical service corporations, health maintenance organizations, and fraternal benefit societies.



§ 4-33-1703 - Saving provisions.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by this chapter does not affect:

(1) the operation of the statute or any action taken under it before its repeal;

(2) any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(5) any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

(b) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.



§ 4-33-1704 - Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 4-33-1705 - Repeal.

All laws and parts of laws in conflict with this chapter are hereby repealed.



§ 4-33-1706 - Effective date.

This chapter takes effect January 1, 1994.



§ 4-33-1707 - Public benefit, mutual benefit and religious corporations.

Upon electing to be governed by the provisions of this chapter, each domestic corporation existing on January 1, 1994, that becomes subject to this chapter shall be designated as a public benefit, mutual benefit or religious corporation as follows:

(1) Any corporation designated by statute as a public benefit corporation, a mutual benefit corporation or a religious corporation is the type of corporation designated by statute;

(2) Any corporation that does not come within subsection (1) of this section but is organized primarily or exclusively for religious purposes is a religious corporation;

(3) Any corporation that does not come within subsection (1) or (2) of this section but that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation;

(4) Any corporation that does not come within subsection (1), (2), or (3) of this section, but that is organized for a public or charitable purpose and that upon dissolution must distribute its assets to a public benefit corporation, the United States, a state or a person that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation; and

(5) Any corporation that does not come within subsection (1), (2), (3), or (4) of this section is a mutual benefit corporation.









Chapter 34 - Rehabilitative Services Corporations, Habilitative Services Corporations, and Rural Fire Protection Corporations

§ 4-34-101 - Rehabilitative services corporations.

(a) There is authorized the creation of rehabilitative services corporations.

(b) A rehabilitative services corporation shall be a public body and a body corporate and politic.

(c) A rehabilitative services corporation shall be organized to assist the state in carrying out specialized and regular rehabilitative services for Arkansans in need of rehabilitative services.



§ 4-34-102 - Habilitative services corporations.

(a) There is authorized the creation of habilitative services corporations.

(b) A habilitative services corporation shall be a public body and a body corporate and politic.

(c) A habilitative services corporation shall be organized to provide habilitative services and other services for individuals with special educational or training needs.



§ 4-34-103 - Rural fire protection corporations.

(a) There is authorized the creation of rural fire protection corporations.

(b) A rural fire protection corporation shall be a public body and a body corporate and politic.

(c) A rural fire protection corporation shall be organized to provide fire protection to rural areas of the state.



§ 4-34-104 - Filing for incorporation.

One (1) or more persons may act as the incorporator or incorporators of a corporation authorized by this chapter by filing for incorporation in the same manner as for nonprofit corporations under the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq.



§ 4-34-105 - Conversion of nonprofit corporations.

(a) A corporation organized under the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., or the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., may convert to a corporation authorized by this chapter by filing with the circuit court of the county in which the main office or principal place of business of the corporation is located signed and verified articles of incorporation and a statement that the nonprofit corporation desires to convert to a corporation authorized by this chapter.

(b) If the circuit court finds that the articles of incorporation conform to law and that the incorporation is for a lawful purpose and is in the best interests of the public, the court may issue an order approving conversion to a corporation authorized by this chapter.

(c) If the court approves the conversion, the articles of incorporation in duplicate, signed and verified, and a copy of the order of the court approving the conversion shall be transmitted to the Secretary of State, who shall, when a fee of one hundred dollars ($100) has been paid:

(1) File the original of the articles in his or her office; and

(2) Issue a certificate of incorporation to which he or she shall affix the other copy of the articles endorsed with the word "filed" and the month, day, and year of the filing and return the certificate of incorporation to the incorporators or their representative.

(d) The new corporation shall obtain all the assets, liabilities, and obligations of the nonprofit corporation and the obligations of the nonprofit corporation shall cease to exist on the date that the Secretary of State issues the certificate of incorporation.



§ 4-34-106 - Applicability of laws.

(a) A corporation authorized by this chapter shall be subject to the provisions of the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., except to the extent that the provisions of § 4-33-101 et seq. are in conflict with this chapter.

(b) A corporation authorized by this chapter shall have the right to perpetual succession as a body politic and corporate.



§ 4-34-107 - Property taxes.

Nothing in this chapter shall be construed to affect the corporation's obligation to pay property taxes.






Chapter 35 - Water Authority Act

Subchapter 1 - -- General Provisions

§ 4-35-101 - Legislative intent.

It is the intent of the General Assembly to provide a means by which a nonprofit corporation involved in the sale, transmission, and distribution of potable water to members of the general public and commercial, industrial, and other users may form or convert its entity status from that of a body corporate to that of a public body politic and governmental entity, thereby allowing the entity the opportunity to access the tax-exempt capital markets and assuring the State of Arkansas and the customers of the entity of the lowest water rates possible.



§ 4-35-102 - Title.

This chapter shall be known and may be cited as the "Water Authority Act".



§ 4-35-103 - Definitions.

As used in this chapter:

(1) "Articles" means the articles of constitution or the articles of conversion and reconstitution of a water authority;

(2) "Board" means the board of directors of a qualified corporation or a water authority;

(3) "Bond" means any bond, promissory note, lease-purchase agreement, or other evidence of indebtedness issued, incurred, or entered into by a water authority;

(4) "Commission" means the Arkansas Natural Resources Commission;

(5) "Indenture" means a mortgage, indenture of mortgage, deed of trust, trust agreement, loan agreement, security agreement, or trust indenture executed by the water authority as security for any bonds;

(6) (A) "Project" means any raw or potable water intake, treatment, distribution, transmission, storage, pumping, well site, well field, or other facility, or any combination of the foregoing, which has as its purpose the provision of raw or potable water to members of the general public and commercial, industrial, or other users along with any and all other appurtenances, equipment, betterments, or improvements related thereto.

(B) (i) A project may include any lands or interest in land deemed by the board to be desirable in connection with the project and necessary equipment for the proper functioning and operation of the buildings or facilities involved.

(ii) A project may include the construction, expansion, operation, or maintenance of a wastewater project or wastewater treatment plant;

(7) (A) "Qualified corporation" means any nonprofit corporation originally formed pursuant to the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., or a predecessor statute, which among other things provides, distributes, transmits, treats, pumps, or stores raw or potable water to or for the benefit of members of the general public and commercial, industrial, and other users or which proposes to accomplish, develop, or construct any of the foregoing.

(B) A qualified corporation includes a nonprofit corporation that constructs, expands, operates, or maintains a wastewater project or wastewater treatment plant;

(8) "State" means the State of Arkansas;

(9) "United States" means the United States of America or any of its agencies or instrumentalities;

(10) "Wastewater project" means sewage collection systems and treatment plants, including, without limitation, intercepting sewers, outfall sewers, force mains, pumping stations, instrumentation and control systems, and other appurtenances necessary or useful for the collection, removal, reduction, treatment, purification, disposal, and handling of liquid and solid waste, sewage and industrial waste, and refuse;

(11) "Wastewater treatment plant" means any plant, disposal field, lagoon, pumping station, or other works:

(A) That use chemical or biological processes for:

(i) The treatment, stabilization, or disposal of sewage, industrial wastewaters, or other wastewaters; or

(ii) The reduction and handling of sludge removed from wastewater; and

(B) From which:

(i) A discharge to the waters of the state occurs; or

(ii) Municipal wastewater is land-applied;

(12) "Water authority" means the public body politic and governmental entity organized pursuant to the provisions of this chapter; and

(13) "Water users" means members of the public and commercial, industrial, and other users who purchase their raw or potable water directly from the water authority.



§ 4-35-104 - Construction.

(a) (1) This chapter shall be liberally construed in conformity with its intent.

(2) To this end, it shall not be necessary to comply with the general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition, including particularly, without limitation, bidding and appraisal requirements.

(b) All acts and activities of a water authority performed pursuant to the authority of this chapter are legislatively determined and declared to be essential governmental functions.



§ 4-35-105 - Authority generally.

(a) There is conferred upon a water authority the authority to take action and to do or cause to be done the things that shall be necessary or desirable to accomplish and implement the purposes and intent of this chapter according to the import of this chapter.

(b) It is specifically understood that, except for the provisions of this chapter or the provisions of any other chapter which authorizes the conversion of a qualified corporation to a water authority, no other statutes shall govern or pertain to the creation of a water authority under this chapter or the issuance of bonds by a water authority.

(c) A water authority authorized by this chapter shall have the right to perpetual succession as a public body politic and governmental entity.

(d) The Arkansas Natural Resources Commission shall have the authority, including the powers set forth in § 15-20-206, to promulgate rules and regulations for carrying out the intent of this chapter.



§ 4-35-106 - Members.

A water authority shall not have members.



§ 4-35-107 - Freedom of Information Act.

All meetings and records of a water authority shall be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 4-35-108 - Tax exemption of projects.

Each project by a water authority and all income from each project is determined and declared by the General Assembly to be public property used exclusively for a public purpose and shall be exempt from ad valorem taxation by all taxing authorities.



§ 4-35-109 - Arkansas Public Service Commission -- Exemption from jurisdiction.

Water authorities organized under this chapter shall be exempt in any and all respects from the jurisdiction and control of the Arkansas Public Service Commission.



§ 4-35-110 - Revenues.

(a) A water authority formed pursuant to this chapter shall be operated without profit, but the rates, fees, rents, or other charges for water or wastewater collection, disposal, and treatment and other facilities, supplies, equipment, or services furnished by the water authority shall be sufficient at all times:

(1) To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its affairs and the principal of and interest on the obligations issued or assumed by the water authority in the performance of the purposes for which it was organized; and

(2) For the creation of adequate reserves.

(b) The revenues of the water authority shall be devoted first to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations, and thereafter to reserves for improvements, new construction, depreciation, and contingencies as the board of directors may prescribe from time to time and to other purposes approved by the board, including rebates to water users.



§ 4-35-111 - Dissolution.

(a) (1) A water authority shall be dissolved upon the expiration of its term of existence as set forth in the water authority's articles if the term of existence is less than perpetual in nature.

(2) Upon the dissolution, a notice shall be filed with both the Arkansas Natural Resources Commission and the Secretary of State.

(b) (1) A water authority may also be dissolved upon filing articles of dissolution with the approval in writing by the commission.

(2) If approved by the commission, articles of dissolution shall also be filed with the Secretary of State.

(c) Upon dissolution, any assets of a water authority remaining after payment of claims and liabilities of the water authority shall be transferred to another water authority with approval of the commission or to the State of Arkansas or a subdivision of the state, including the commission.






Subchapter 2 - -- Formation of and Conversion to a Public Water Authority

§ 4-35-201 - Authority and procedure to form a water authority.

Two (2) or more persons, which may include cities, counties, or other public bodies, may form a water authority authorized by this chapter by presenting to and filing with the Arkansas Natural Resources Commission the following:

(1) Articles of constitution which shall state and include the following information:

(A) The name of the water authority, which shall include the words "public water authority", it being understood that the water authority may adopt a fictitious operational name upon written request to and approval by the commission and the Secretary of State;

(B) The location of the water authority's principal office;

(C) The number of directors of the water authority, which shall be at least five (5) and shall be subject to change as provided in this chapter or in the water authority's bylaws;

(D) The names and addresses of the proposed initial board of directors of the water authority;

(E) The name and address of the agent for service of process of the water authority;

(F) The proposed geographic service area over which the water authority will have jurisdiction; and

(G) Any other matters that the proposed initial board of directors of the water authority may deem necessary and appropriate;

(2) A copy of the water authority's proposed bylaws, along with any other information which the proposed initial board of directors of the water authority may deem necessary and appropriate;

(3) A statement and certification from the Secretary of State that the proposed name of the water authority is not identical to that of any other water authority in the state or so nearly similar as to lead to confusion and uncertainty;

(4) The filing and review fee that the commission may designate and determine from time to time; and

(5) Any other information and documents which the commission may designate and require.



§ 4-35-202 - Authority and procedure to convert to a water authority.

(a) Whenever a qualified corporation desires to convert to and become reconstituted as a water authority under and pursuant to this chapter, the qualified corporation shall present to and file with the Arkansas Natural Resources Commission:

(1) A resolution adopted by the board of directors of the qualified corporation and, if the qualified corporation has members, the members of the qualified corporation, which evidences the desire of the qualified corporation to convert to and become reconstituted as a water authority and which shall additionally certify that the qualified corporation:

(A) Was initially formed as a nonprofit corporation;

(B) Does not have the ability to directly access the tax-exempt capital markets other than through a conduit issuer; and

(C) Desires to realize interest rate savings as a result of its conversion to and reconstitution as a water authority pursuant to this chapter;

(2) Articles of conversion and reconstitution which shall be signed by a majority of the water authority's proposed initial board of directors and which shall state and include the following information:

(A) The name of the water authority, which shall include the words "public water authority", it being understood that the water authority may adopt a fictitious operational name upon written request to and approval by the commission and the Secretary of State;

(B) The location of the water authority's principal office;

(C) The number of directors of the water authority, which number shall be at least five (5) and shall be subject to change as provided in this chapter or in the water authority's bylaws;

(D) The names and addresses of the proposed initial board of directors of the water authority;

(E) The name and address of the agent for service of process of the water authority;

(F) The proposed geographic service area over which the water authority will have jurisdiction; and

(G) Any other matters that the proposed initial board of directors of the water authority may deem necessary and appropriate;

(3) A copy of the water authority's proposed bylaws along with any other information which the proposed initial board of directors of the water authority may deem necessary and appropriate;

(4) A statement and certification from the Secretary of State that the proposed name of the water authority is not identical to that of any other water authority in the state or so nearly similar as to lead to confusion and uncertainty;

(5) The filing and review fee that the commission may designate and determine from time to time; and

(6) Any other information and documents which the commission may designate and require.

(b) In the event the qualified corporation has members:

(1) (A) Membership approval is required for the qualified corporation to convert into and become reconstituted as a water authority.

(B) Approval shall be obtained in the manner determined prior to conversion under the qualified corporation's articles, bylaws, or applicable statutes; and

(2) After conversion, the water authority shall have no members.



§ 4-35-203 - Effect of formation -- Filing with the Secretary of State.

(a) (1) When articles of constitution or articles of conversion and reconstitution and other required documents have been filed with and accepted by the Arkansas Natural Resources Commission, as evidenced by the issuance by the commission of its certificate of existence in that form that the commission may deem appropriate, the water authority referred to in the articles shall come into existence and shall constitute a public body politic and governmental entity of the State of Arkansas under the name set forth in the certificate of existence, whereupon the water authority shall be vested with the rights and powers granted in this chapter.

(2) Contemporaneously therewith, with respect to a conversion, the qualified corporation shall cease to exist and all assets and liabilities of every nature, including, without limitation, all real property, personal property, contractual obligations, lending obligations outstanding, rights afforded borrowers of federal and state funds, and other tangible and intangible assets and liabilities of every nature, without need for further action or approval by any third party, shall be vested in and shall accrue to the benefit of the water authority.

(b) (1) (A) A copy of a water authority's articles of constitution or articles of conversion and reconstitution shall additionally be filed in the office of the Secretary of State after its receipt, acceptance, and approval by the commission.

(B) The Secretary of State may require the payment of a reasonable filing and receipt fee not in excess of the filing fee charged by the Secretary of State in connection with the receipt and filing of a corporation's articles of incorporation.

(2) Filing a copy of the articles of constitution or articles of conversion and reconstitution, as accepted and approved by the commission, with the Secretary of State shall serve to terminate and dissolve the previous corporate existence of the qualified corporation, effective as of the date of the issuance of the certificate of existence.



§ 4-35-204 - Board of directors.

(a) (1) A water authority shall have a board of directors composed of at least five (5) members.

(2) The specific number of initial directors and their terms of office shall be provided in its articles filed with the Arkansas Natural Resources Commission.

(3) Changes to the number and terms of directors may be provided in the articles or bylaws.

(b) (1) The initial directors of a water authority shall be approved by the commission, and they shall serve in accordance with those procedures that a water authority may specify in its bylaws.

(2) (A) A director shall continue in office until the director's successor is properly elected and accepts office.

(B) Successor directors shall be elected either by the board or by the water users as set forth in the bylaws.

(C) A director may serve successive terms.

(3) It is permissible for the bylaws of a water authority to provide that directors shall be selected from specific geographic areas within the total geographic area serviced by a water authority.

(4) In the event a water authority wants to modify or amend the procedures for election of directors, approval shall be expressly granted in writing by the commission.

(c) Unless otherwise provided in the articles or bylaws, the following shall apply to meetings of the board:

(1) (A) (i) If the time and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting.

(ii) All other meetings are special meetings.

(B) (i) A board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through, the use of any means of communication by which all directors participating may simultaneously hear each other during the meeting.

(ii) A director participating in a meeting by this means is deemed to be present in person at the meeting;

(2) (A) Except as provided in subdivision (c)(2)(C) of this section, regular meetings of the board may be held without notice.

(B) Except as provided in subdivision (c)(2)(C) of this section, special meetings of the board shall be preceded by at least two (2) days' written notice to each director of the date, time, and place, but not the purpose, of the meeting.

(C) Any board action to remove a director shall not be valid unless each director is given at least seven (7) days' written notice that the matter will be voted upon at a directors' meeting or unless notice is waived.

(D) The presiding officer of the board, the president, or twenty percent (20%) of the directors then in office may call and give notice of a meeting of the board;

(3) (A) (i) A director may at any time waive any notice required by this chapter, the articles, or bylaws.

(ii) (a) Except as provided in subdivision (c)(3)(B) of this section, the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes of the water authority's records.

(b) A signed waiver delivered by facsimile transmittal shall constitute a valid waiver of notice under this section.

(B) A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director, upon arriving at the meeting or prior to the vote on a matter not noticed in conformity with this chapter or the articles or bylaws, objects to lack of notice and does not thereafter vote for or assent to the objected to action; and

(4) (A) Except as provided in the bylaws, a majority of the members of a board shall constitute a quorum for the transaction of business, and a vote of a majority of a quorum shall constitute an act of the board.

(B) No vacancy in the membership of a board shall impair the right of a quorum to exercise all the powers and duties of a water authority.

(C) All powers of a water authority shall be exercised by its board of directors or pursuant to its authorization.

(d) (1) (A) Unless prohibited or limited by the articles or bylaws, a board of directors may create one (1) or more committees of the board and appoint members of the board to serve on them.

(B) Each committee shall have two (2) or more directors who shall serve at the direction of the board.

(2) A committee of the board may not:

(A) Authorize the issuance of bonds or any related matters;

(B) Approve or recommend dissolution or the sale, pledge, or transfer of all or substantially all of the water authority's assets;

(C) Elect, appoint, or remove directors or fill vacancies on the board or on any of its committees; or

(D) Adopt, amend, or repeal the articles or bylaws.

(e) (1) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(A) In good faith;

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(C) In a manner the director reasonably believes to be in the best interests of the water authority.

(2) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data if prepared or presented by:

(A) One (1) or more officers or employees of the water authority whom the director reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(C) A committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence.

(f) A member of the board of a water authority shall serve without compensation except that he or she may be reimbursed for actual expenses incurred in the performance of his or her duties.

(g) All proceedings of a board shall be reduced to writing by the secretary of the water authority and appropriately recorded and maintained.



§ 4-35-205 - Officers.

(a) The officers of a water authority shall consist of a president, vice president, secretary, treasurer, and such other officers as the board of directors shall deem necessary to accomplish the purposes for which a water authority is organized.

(b) The offices of secretary and treasurer may be held by the same person.

(c) All officers of a water authority shall be elected by the board and shall serve for those terms of office as specified in the bylaws.

(d) (1) An officer may resign at any time by delivering notice to the water authority.

(2) (A) A resignation is effective when the notice is effective unless the notice specifies a future effective date.

(B) If a resignation is made effective at a future date and the water authority accepts the future effective date, its board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(e) A board may remove any officer at any time with or without cause.



§ 4-35-206 - Notice.

(a) Notice may be communicated:

(1) In person;

(2) By telegraph, teletype, telecopier, facsimile, or other similar form of wire or wireless communication; or

(3) By mail or private carrier.

(b) Written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Two (2) days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with first class postage affixed; or

(3) On the date shown on the return receipt if sent by registered or certificated mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.



§ 4-35-207 - Bylaws.

(a) The persons forming the water authority or the initial board of directors shall adopt bylaws for the water authority and shall file a copy of the executed bylaws with the Arkansas Natural Resources Commission.

(b) The bylaws may contain any provision for regulating and managing the affairs of the water authority that is not inconsistent with law or the articles.



§ 4-35-208 - Amendment to articles or bylaws.

(a) Subject to subdivision (c)(2) and subsection (d) of this section, a water authority may amend its articles or bylaws at any time by a majority of the members of the board of directors at any regular or special meeting at which a quorum is present.

(b) Any amendment to the articles of a water authority shall be delivered to and filed with both the Arkansas Natural Resources Commission and the Secretary of State setting forth:

(1) The name of the water authority;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption; and

(4) A statement that the amendment was approved by a sufficient vote of the board.

(c) (1) Any amendment to the bylaws shall be filed by the secretary of the water authority with the books and records of the water authority.

(2) However, any change with respect to the number of directors or the procedure for electing or nominating directors shall first be approved in writing by the commission and, if approved, shall be filed with the commission.

(d) The commission shall approve in writing any amendment to the articles or bylaws which changes the geographic service area over which the water authority has jurisdiction.



§ 4-35-209 - Registered office and registered agent.

(a) Each water authority shall continuously maintain in this state:

(1) A registered office with the same address, which must include a street address, as that of the registered agent; and

(2) A registered agent, who is an individual residing in this state and whose office is identical with the registered office.

(b) A water authority may change its registered office or registered agent by delivering to the Arkansas Natural Resources Commission and the Secretary of State for filing a statement of change that sets forth:

(1) The name of the water authority;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office;

(4) The name of its current registered agent; and

(5) If the current registered agent is to be changed, the name of the new registered agent.



§ 4-35-210 - Powers generally.

A water authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof:

(1) To have succession in its designated name;

(2) To sue and be sued and to prosecute and defend suits in any court having jurisdiction of the subject matter and of the parties;

(3) To make use of a seal and to alter it at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, gift, lease, devise, or otherwise, property of every description that a board of directors may deem necessary to the acquisition, construction, equipment, improvement, enlargement, operation, administration, or maintenance of a project and to hold title thereto;

(6) To construct, enlarge, equip, improve, maintain, administer, and operate one (1) or more projects;

(7) To borrow money for any of its purposes;

(8) To sell and issue its interest-bearing bonds;

(9) To sell and issue refunding bonds;

(10) To secure any of its bonds by pledge and indenture as provided in this subchapter;

(11) To appoint, employ, and compensate such general managers, executive directors, agents, architects, engineers, attorneys, accountants, and other persons and employees as the business of the water authority may require;

(12) To provide for such insurance as the board may deem advisable;

(13) To invest any of its funds that the board may determine are not presently needed for its operational purposes in obligations that are direct or guaranteed obligations of the United States or other securities in which public funds may be invested under the laws of this state;

(14) To invest the proceeds of bonds or any debt service reserves or sinking funds securing the payment of the bonds in any obligations, securities, repurchase agreements, or investment agreements authorized or permitted by the resolution of the water authority authorizing the same or the indenture securing the same;

(15) To contract, lease, and make lease agreements respecting its properties or any part thereof as lessor or lessee, including financing lease agreements;

(16) To exercise the power of eminent domain in accordance with the procedures prescribed by § 18-15-301 et seq.;

(17) To sell and convey, mortgage, pledge, or otherwise dispose of any of its:

(A) Properties;

(B) Assets;

(C) Franchises;

(D) Rights;

(E) Privileges;

(F) Licenses;

(G) Rights-of-way; and

(H) Easements;

(18) To own and operate facilities necessary to provide potable water and associated services and to provide wastewater collection, disposal, and treatment to Arkansas residents;

(19) To fix, regulate, and collect rates, fees, and rents or other charges for water and wastewater collection, disposal, and treatment and any other facilities, supplies, equipment, or services furnished by the water authority;

(20) To do and perform all acts and things and have and exercise any power as may be convenient or appropriate to effectuate the purposes for which the water authority is formed;

(21) To purchase, receive, or in any manner acquire, own, hold, and use any real and personal property or any interest on the property on the terms as determined by the board of the water authority to be in the best interest of the water authority; and

(22) To enter into water contracts for the purchase or sale of water on a wholesale basis on the terms and conditions the board determines are in the best interest of the water authority.






Subchapter 3 - -- Bond Provisions

§ 4-35-301 - Issuance of bonds.

(a) A water authority is authorized at any time and from time to time to issue its interest-bearing bonds for the purpose of acquiring, constructing, improving, enlarging, completing, and equipping one (1) or more projects.

(b) (1) (A) Prior to a water authority's proposed issuance of bonds, the water authority shall publish one (1) time in a newspaper of general circulation in the affected county or counties in which the project or projects are or will be located:

(i) Notice of the proposed issuance of bonds;

(ii) The maximum principal amount of bonds contemplated to be sold;

(iii) A general description of the project contemplated to be financed or refinanced with bond proceeds; and

(iv) The date, time, and location of a public meeting at which members of the public may obtain further information regarding the bonds and the development of the project.

(B) Notice under subdivision (b)(1)(A) of this section shall be published at least ten (10) days prior to the date of the hearing described in subdivision (b)(1)(A)(iv) of this section.

(2) A water authority president or his or her designee shall be responsible for conducting the hearing and shall require all public comments that might pertain to the proposed issuance of bonds by the water authority.

(3) (A) Upon compliance with the provisions of this section, no other notice, hearing, or approval by any other entity or governmental unit shall be required as a condition to the issuance by a water authority of its contemplated bonds.

(B) The provisions of the Revenue Bond Act of 1987, § 19-9-601 et seq., do not apply to this section.

(4) The requirements of this subsection shall not apply to the issuance of bonds to refund bonds of the water authority for which a public hearing was held.

(c) The principal of and the interest on any bonds may be payable out of the revenues derived from the projects with respect to which the bonds are issued or from any other source available to a water authority.

(d) None of the bonds of a water authority shall ever constitute an obligation or debt of the state, the city, the county in which the water authority operates, the Arkansas Natural Resources Commission, or any officer or director of the water authority or a charge against the credit or taxing powers of the state.

(e) As the water authority shall determine, bonds of the water authority may:

(1) Be issued at any time and from time to time as may be appropriate and necessary;

(2) Be in such form and denominations as may be appropriate and necessary;

(3) Have such date or dates as may be appropriate and necessary;

(4) Mature at such time or times and in such amount or amounts as may be appropriate and necessary, provided that no bonds may mature more than forty (40) years after the date of issuance;

(5) Bear interest payable at such times and at such rate or rates as may be established by the board, as may be appropriate and necessary;

(6) Be payable at such place or places within or without the State of Arkansas as may be appropriate and necessary;

(7) Be subject to such terms of redemption in advance of maturity at such prices, including such premiums, as may be appropriate and necessary; and

(8) Contain other terms and provisions as may be appropriate or necessary.

(f) (1) Bonds of a water authority may be sold at either public or private sale in such manner and from time to time as may be determined by the board to be most advantageous.

(2) The water authority may pay all expenses, premiums, and commissions that the board may deem necessary or advantageous in connection with the authorization, sale, and issuance of its bonds.

(g) (1) All bonds shall contain a recital that they are issued pursuant to the provisions of this chapter.

(2) The recital shall be conclusive that the bonds have been authorized pursuant to the provisions of this chapter.

(h) Other than financing leases, all bonds issued under the provisions of this chapter shall be negotiable instruments within the meaning of the negotiable instruments law of the state and shall be in registered form.

(i) All bonds issued under this chapter shall be approved by resolution adopted by the board of the water authority.



§ 4-35-302 - Execution of bonds.

(a) Bonds shall be executed by the manual or facsimile signature of the president of the water authority and by the manual or facsimile signature of the secretary of the water authority.

(b) In case an officer whose signature appears on the bonds shall cease to be an officer before the delivery of the bonds, his or her signature shall nevertheless be valid and sufficient for all purposes.

(c) If there is a seal, the bonds shall be sealed with the seal of the water authority.



§ 4-35-303 - Security for bonds.

(a) The principal of and interest on bonds may be secured by a pledge of the revenues of a water authority of that project financed by the water authority through its issuance of bonds or from any other source that the water authority may deem necessary and appropriate and may be secured by the creation of a forecloseable mortgage and security interest encumbering the real property of the water authority or security interest in all personal property and revenues of the water authority as set forth in the indenture.

(b) The trustee under any indenture may be a trust company or bank having trust powers, whether located within or without the state.

(c) The bond resolution of the water authority authorizing the bonds or indenture may contain, all as the board of directors shall deem advisable and as shall not be in conflict with the provisions of this subchapter, any agreements and provisions customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing:

(1) Provisions respecting the nature and extent of the security;

(2) The collection, segregation, and application of the revenues generated from the operation of any project covered by the bonds, the resolution, or the indenture;

(3) Covenants to always operate the project as a revenue-producing undertaking and to charge and collect, including the obligation to increase from time to time, sufficient revenue to maintain income at required levels;

(4) The maintenance and insurance of the project;

(5) The creation and maintenance of reserve and other special funds; and

(6) The rights and remedies available in the event of default to the holders of the bonds or the trustees under the indenture, bond, or resolution.

(d) If there is any default by a water authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the water authority that may properly be included in any indenture, bond, or resolution securing the bonds, the bondholders or the trustee under any bond, resolution, or indenture, as authorized in the bond, resolution, or indenture may either in law or in equity, by suit, action, mandamus, or other proceeding enforce payment of the principal or interest and compel performance of all duties of the board and officers of the water authority and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver in equity with all the powers of the receiver for the operation and maintenance of the project covered by the indenture, bond, or resolution and the collection, segregation, and applications of income and revenues therefrom.

(e) The indenture, bond, or resolution may contain provisions regarding the rights and remedies of any trustee thereunder and the holders of the bonds and the coupons and restricting the individual rights of action of the holders of the bonds and coupons.

(f) (1) In the event of a default in the payment of the principal of or interest on any bonds issued under the provisions of this chapter, any court having jurisdiction may appoint a receiver to take charge of the facilities upon or in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver shall have the power and authority to operate and maintain the facilities in receivership, to charge and collect payments, fees, rents, and charges sufficient to provide for the payment of any costs of receivership and operating expenses of the project in receivership, and to apply the revenues derived from the facilities in receivership in conformity with this chapter and the resolution or trust indenture securing the bonds in default.

(3) When the default has been cured, the receivership shall be ended and the facilities returned to the water authority.

(g) The relief provided in this section shall be construed to be in addition and supplemental to the other remedies provided in this chapter and the remedies that may be provided in the resolution or trust indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from and mortgage lien on or security interest in facilities as specified in and fixed by the resolution or trust indenture authorizing or securing successive issues of bonds.



§ 4-35-304 - Bonds -- Tax exemption.

(a) The principal of and interest on bonds issued under the authority of this subchapter shall be exempt from all state, county, and municipal taxes.

(b) This exemption shall include income, inheritance, and estate taxes.



§ 4-35-305 - Proceeds from issuance of bonds.

(a) The proceeds derived from all of the bonds other than refunding bonds may be used only to pay the costs of acquiring, constructing, improving, enlarging, and equipping the project with respect to which they were issued, as may be specified in the proceedings in which the bonds are authorized to be issued and all costs incidental thereto, including, without limitation:

(1) The costs of any land forming a part of the project and all easements which may pertain to or be associated with any project;

(2) The costs of the labor, materials, and supplies used in any construction, improvement, and enlargement, including architect's and engineer's fees and the cost of preparing contract documents and advertising for bids along with all other reasonable and necessary project costs;

(3) The purchase price of and the cost of installing equipment for the project;

(4) Legal, fiscal, accounting, and recording fees and expenses incurred in connection with the authorization, sale, and issuance of the bonds issued in connection with the project;

(5) Interest on bonds for a reasonable period prior to, during, and after the time required for the construction and equipment;

(6) The amount necessary to fund a debt service reserve in an amount deemed appropriate by the water authority;

(7) Costs associated with the obtaining of default insurance, ratings, and other credit enhancements of every nature; and

(8) Other operational expenses, reserves, and other accounts of every nature.

(b) If any of the proceeds derived from the issuance of bonds remains undisbursed after completion of the project and the making of all such expenditures, the balance shall be used to pay principal of and interest on the bonds to fund a debt service reserve or for the redemption of bonds of the same issue.



§ 4-35-306 - Refunding bonds.

(a) A water authority, at any time and from time to time, may issue refunding bonds for the purpose of refunding the principal of and interest on any bonds of the water authority theretofore issued under this subchapter or bonds originally issued by the qualified corporation and then outstanding, whether or not the principal and interest shall have matured at the time of the refunding under this subchapter, and for the payment of any expenses incurred in connection with the refunding and any premium necessary to be paid in order to redeem or retire the bonds to be refunded.

(b) The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued.

(c) (1) Any of the refunding may be effected either by sale of the refunding bonds and the application of the proceeds by immediate application or by escrow deposit, with the right to invest moneys in the escrow deposit until needed for the redemption, or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby.

(2) However, the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they may be paid or redeemed by the water authority under their respective provisions.

(d) Any refunding bonds of the water authority shall be payable solely from the revenues out of which the bonds to be refunded were payable or from those other sources or other revenues which might be identified in the indenture or resolution authorizing the bonds.

(e) All provisions of this chapter pertaining to bonds of the water authority that are not inconsistent with the provisions of this section shall apply also to refunding bonds issued by the water authority to the extent applicable.









Chapter 36-40 - [Reserved.]

[Reserved]






Subtitle 4 - Partnerships

Chapter 41 - General Provisions

[Reserved]



Chapter 42 - Uniform Partnership Act

Subchapter 1 - -- Preliminary Provisions



Subchapter 2 - -- Nature of Partnership



Subchapter 3 - -- Relations of Partners to Persons Dealing with the Partnership



Subchapter 4 - -- Relations of Partners to One Another



Subchapter 5 - -- Property Rights of a Partner



Subchapter 6 - -- Dissolution and Winding Up



Subchapter 7 - -- Miscellaneous Provisions

§ 4-42-707 - Use of fictitious names.

(a) No domestic or foreign registered limited liability partnership shall conduct any business in this state under a fictitious name unless it first files with the Secretary of State a form supplied or approved by the Secretary of State giving the following information:

(1) The fictitious name under which business is being or will be conducted by the applicant registered limited liability partnership;

(2) A brief statement of the character of business to be conducted under the fictitious name; and

(3) The name of the registered limited liability partnership, state of organization, and location, giving city and street address, of the registered office in the state of the applicant registered limited liability partnership.

(b) Each such form shall be executed, without verification, in duplicate and filed with the Secretary of State. The Secretary of State shall retain one (1) counterpart and the other counterpart, bearing the file marks of the Secretary of State, shall be returned to the registered limited liability partnership. However, the Secretary of State shall not accept such filing if the proposed fictitious name is the same as, or confusingly similar to, the name of any domestic corporation, limited liability company, limited partnership, limited liability partnership, or any other entity registered with the Secretary of State, or any such foreign entity authorized to do business in the state or any name reserved or registered under § 4-27-402, § 4-27-403, § 4-32-104 or § 4-47-109.

(c) Copies of such filed forms, certified by the respective filing officers, shall be admitted in evidence where the question of filing may be material.

(d) If, after a filing under this section, the applicant registered limited liability partnership is dissolved, or, being a foreign registered limited liability partnership, surrenders or forfeits its rights to do business in Arkansas or, whether a domestic or foreign registered limited liability partnership, ceases to do business in Arkansas under the specified fictitious name, such registered limited liability partnership shall be obligated to file with the Secretary of State a cancellation of its privilege under this section. If such cancellation is not filed, the Secretary of State, upon satisfactory evidence, may cancel such privilege.

(e) If a registered limited liability partnership which has not filed under this section has heretofore or shall hereafter become a party to any contract, deed, conveyance, assignment, or instrument of encumbrance in which such registered limited liability partnership is referred to exclusively by a fictitious name, the obligations imposed upon such registered limited liability partnership under said instrument and the right sought to be conferred upon third parties thereunder may be enforced against it; but the rights accruing to such registered limited liability partnership under said instrument may not be enforced by the registered limited liability partnership in the courts of this state until it complies with this section and pays to the Treasurer of State a civil penalty of three hundred dollars ($300), and in any suit by a registered limited liability partnership upon an instrument which identified it exclusively by a fictitious name, the registered limited liability partnership shall be required to allege compliance with this section.

(f) Compliance with this section does not give a registered limited liability partnership an exclusive right to the use of the fictitious name, and the registration of a fictitious name under this section will not bar the use of the same name as the name of any domestic entity or any foreign entity authorized to do business in this state. But this chapter is not intended to bar any aggrieved party, in such a situation, from applying for equitable relief under principles of fair trade law.



§ 4-42-708 - Fees.

The Secretary of State shall collect the following fees when the documents described in this section are delivered to him or her by electronic means: Click here to view image.






Subchapter 8 - -- Conversions, Mergers, and Consolidations






Chapter 43 - Revised Limited Partnership Act of 1991 [Repealed.]



Chapter 44 - Uniform Limited Partnership Act



Chapter 45 - Foreign Limited Partnership Act



Chapter 46 - Uniform Partnership Act (1996)

Subchapter 1 - -- General Provisions

§ 4-46-101 - Definitions.

(1) "Business" includes every trade, occupation, and profession.

(2) "Debtor in bankruptcy" means a person who is the subject of:

(i) an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(ii) a comparable order under federal, state, or foreign law governing insolvency.

(3) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.

(4) "Foreign limited liability partnership" means a partnership that:

(i) is formed under laws other than the laws of this state; and

(ii) has the status of a limited liability partnership under those laws.

(5) "Limited liability partnership" means a partnership that has filed a statement of qualification under § 4-46-1001 and does not have a similar statement in effect in any other jurisdiction.

(6) "Partnership" means an association of two (2) or more persons to carry on as co-owners a business for profit formed under § 4-46-202, predecessor law, or comparable law of another jurisdiction.

(7) "Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(8) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(9) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

(10) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(11) "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(12) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(13) "Statement" means a statement of partnership authority under § 4-46-303, a statement of denial under § 4-46-304, a statement of dissociation under § 4-46-704, a statement of dissolution under § 4-46-805, a statement of merger under § 4-46-908, a statement of qualification under § 4-46-1001, a statement of foreign qualification under § 4-46-1102, or an amendment or cancellation of any of the foregoing.

(14) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.



§ 4-46-102 - Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) knows of it;

(2) has received a notification of it; or

(3) has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d) A person receives a notification when the notification:

(1) comes to the person's attention; or

(2) is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f) of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.



§ 4-46-103 - Effect of partnership agreement -- Nonwaivable provisions.

(a) Except as otherwise provided in subsection (b) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) vary the rights and duties under § 4-46-105 except to eliminate the duty to provide copies of statements to all of the partners;

(2) unreasonably restrict the right of access to books and records under § 4-46-403(b);

(3) eliminate the duty of loyalty under § 4-46-404(b) or § 4-46-603(b)(3), but:

(i) the partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(ii) all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) unreasonably reduce the duty of care under § 4-46-404(c) or § 4-46-603(b)(3);

(5) eliminate the obligation of good faith and fair dealing under § 4-46-404(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) vary the power to dissociate as a partner under § 4-46-602(a), except to require the notice under § 4-46-601(1) to be in writing;

(7) vary the right of a court to expel a partner in the events specified in § 4-46-601(5);

(8) vary the requirement to wind up the partnership business in cases specified in § 4-46-801(4), (5), or (6);

(9) vary the law applicable to a limited liability partnership under § 4-46-106(b); or

(10) restrict rights of third parties under this chapter.



§ 4-46-104 - Supplemental principles of law.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate shall be six percent (6%).



§ 4-46-105 - Execution, filing, and recording of statements.

(a) A statement may be filed in the office of the Secretary of State. A certified copy of a statement that is filed in an office in another State may be filed in the office of the Secretary of State. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this State.

(b) A certified copy of a statement that has been filed in the office of the Secretary of State and recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter. A recorded statement that is not a certified copy of a statement filed in the office of the Secretary of State does not have the effect provided for recorded statements in this chapter.

(c) A statement filed by a partnership must be executed by at least two (2) partners. Other statements must be executed by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f) The Secretary of State shall collect a fee for filing or providing a certified copy of a statement. The officer responsible for recording transfers of real property may collect a fee for recording a statement.



§ 4-46-106 - Governing law.

(a) Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(b) The law of this State governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.



§ 4-46-107 - Partnership subject to amendment or repeal of chapter.

A partnership governed by this chapter is subject to any amendment to or repeal of this chapter.






Subchapter 2 - -- Nature of Partnership

§ 4-46-201 - Partnership as entity.

(a) A partnership is an entity distinct from its partners.

(b) A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under § 4-46-1001.



§ 4-46-202 - Formation of partnership.

(a) Except as otherwise provided in subsection (b) of this section, the association of two (2) or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than this chapter, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this chapter.

(c) In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) of a debt by installments or otherwise;

(ii) for services as an independent contractor or of wages or other compensation to an employee;

(iii) of rent;

(iv) of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(v) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(vi) for the sale of the goodwill of a business or other property by installments or otherwise.



§ 4-46-203 - Partnership property.

Property acquired by a partnership is property of the partnership and not of the partners individually.



§ 4-46-204 - When property is partnership property.

(a) Property is partnership property if acquired in the name of:

(1) the partnership; or

(2) one (1) or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) the partnership in its name; or

(2) one (1) or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one (1) or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one (1) or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.






Subchapter 3 - -- Relations of Partners to Persons Dealing with Partnership

§ 4-46-301 - Partner agent of partnership.

Subject to the effect of a statement of partnership authority under § 4-46-303:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.



§ 4-46-302 - Transfer of partnership property.

(a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership authority under § 4-46-303, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of one (1) or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one (1) or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under § 4-46-301 and:

(1) as to a subsequent transferee who gave value for property transferred under subdivision (a)(1) and (2) of this section, proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property transferred under subdivision (a)(3) of this section, proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b) of this section, from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.



§ 4-46-303 - Statement of partnership authority.

(a) A partnership may file a statement of partnership authority, which:

(1) must include:

(i) the name of the partnership;

(ii) the street address of its chief executive office and of one (1) office in this State, if there is one;

(iii) the names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subsection (b) of this section; and

(iv) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) may state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to § 4-46-105(c) and states the name of the partnership but does not contain all of the other information required by subsection (a) of this section, the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e) of this section.

(d) Except as otherwise provided in subsection (g) of this section, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f) Except as otherwise provided in subsections (d) and (e) of this section and §§ 4-46-704 and 4-46-805, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five (5) years after the date on which the statement, or the most recent amendment, was filed with the Secretary of State.



§ 4-46-304 - Statement of denial.

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to § 4-46-303(b) may file a statement of denial stating:

(1) The name of the partnership;

(2) The name of the person filing the denial; and

(3) The fact that is being denied which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in § 4-46-303(d) and (e).



§ 4-46-305 - Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.



§ 4-46-306 - Partner's liability.

(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such a partnership obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under § 4-46-1001(b).



§ 4-46-307 - Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 4-46-306, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under § 4-46-306 and:

(1) a judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the partnership is a debtor in bankruptcy;

(3) the partner has agreed that the creditor need not exhaust partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under § 4-46-308.



§ 4-46-308 - Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one (1) or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.






Subchapter 4 - -- Relations of Partners to Each Other and to Partnership

§ 4-46-401 - Partner's rights and duties.

(a) Each partner is deemed to have an account that is:

(1) credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) of this section constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) A person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under § 4-46-301.



§ 4-46-402 - Distributions in kind.

A partner has no right to receive, and may not be required to accept, a distribution in kind.



§ 4-46-403 - Partner's rights and duties with respect to information.

(a) A partnership shall keep its books and records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1) without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this chapter; and

(2) on demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.



§ 4-46-404 - General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this section.

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) to account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.



§ 4-46-405 - Actions by partnership and partners.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) enforce the partner's rights under the partnership agreement;

(2) enforce the partner's rights under this chapter, including:

(i) the partner's rights under §§ 4-46-401, 4-46-403, or 4-46-404;

(ii) the partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 4-46-701 or enforce any other right under § 4-46-601 et seq. or § 4-46-701 et seq.; or

(iii) the partner's right to compel a dissolution and winding up of the partnership business under § 4-46-801 or enforce any other right under § 4-46-801 et seq.; or

(3) enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



§ 4-46-406 - Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.






Subchapter 5 - -- Transferees and Creditors of Partner

§ 4-46-501 - Partner not co-owner of partnership property.

A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.



§ 4-46-502 - Partner's transferable interest in partnership.

The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property.



§ 4-46-503 - Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1) is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership has a right:

(1) to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) to receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) to seek under § 4-46-801(6) a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.



§ 4-46-504 - Partner's transferable interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) by the judgment debtor;

(2) with property other than partnership property, by one (1) or more of the other partners; or

(3) with partnership property, by one (1) or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.






Subchapter 6 - -- Partner's Dissociation

§ 4-46-601 - Events causing partner's dissociation.

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) the partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

(2) an event agreed to in the partnership agreement as causing the partner's dissociation;

(3) the partner's expulsion pursuant to the partnership agreement;

(4) the partner's expulsion by the unanimous vote of the other partners if:

(i) it is unlawful to carry on the partnership business with that partner;

(ii) there has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(iii) within ninety (90) days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(iv) a partnership that is a partner has been dissolved and its business is being wound up;

(5) on application by the partnership or another partner, the partner's expulsion by judicial determination because:

(i) the partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(ii) the partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under § 4-46-404; or

(iii) the partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) the partner's:

(i) becoming a debtor in bankruptcy;

(ii) executing an assignment for the benefit of creditors;

(iii) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(iv) failing, within ninety (90) days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within ninety (90) days after the expiration of a stay to have the appointment vacated;

(7) in the case of a partner who is an individual:

(i) the partner's death;

(ii) the appointment of a guardian or general conservator for the partner; or

(iii) a judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8) in the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) in the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) termination of a partner who is not an individual, partnership, corporation, trust, or estate.



§ 4-46-602 - Partner's power to dissociate -- Wrongful dissociation.

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to § 4-46-601(1).

(b) A partner's dissociation is wrongful only if:

(1) it is in breach of an express provision of the partnership agreement; or

(2) in the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(i) the partner withdraws by express will, unless the withdrawal follows within ninety (90) days after another partner's dissociation by death or otherwise under § 4-46-601(6)-(10) or wrongful dissociation under this subsection;

(ii) the partner is expelled by judicial determination under § 4-46-601(5);

(iii) the partner is dissociated by becoming a debtor in bankruptcy; or

(iv) in the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.



§ 4-46-603 - Effect of partner's dissociation.

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, § 4-46-801 et seq. applies; otherwise, § 4-46-701 et seq. applies.

(b) Upon a partner's dissociation:

(1) the partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in § 4-46-803;

(2) the partner's duty of loyalty under § 4-46-404(b)(3) terminates; and

(3) the partner's duty of loyalty under § 4-46-404(b)(1) and (2) and duty of care under § 4-46-404(c) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to § 4-46-803.






Subchapter 7 - -- Partner's Dissociation When Business Not Wound Up

§ 4-46-701 - Purchase of dissociated partner's interest.

(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under § 4-46-801, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b) of this section.

(b) The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under § 4-46-807(b) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under § 4-46-602(b), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under § 4-46-702.

(e) If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty (120) days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c) of this section.

(f) If a deferred payment is authorized under subsection (h) of this section, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c) of this section, stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) of this section must be accompanied by the following:

(1) a statement of partnership assets and liabilities as of the date of dissociation;

(2) the latest available partnership balance sheet and income statement, if any;

(3) an explanation of how the estimated amount of the payment was calculated; and

(4) written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty (120) days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c) of this section, or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

(i) A dissociated partner may maintain an action against the partnership, pursuant to § 4-46-405(b)(2)(ii), to determine the buyout price of that partner's interest, any offsets under subsection (c) of this section, or other terms of the obligation to purchase. The action must be commenced within one hundred twenty (120) days after the partnership has tendered payment or an offer to pay or within one (1) year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c) of this section, and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h) of this section, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g) of this section.



§ 4-46-702 - Dissociated partner's power to bind and liability to partnership.

(a) For two (2) years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a converted or surviving organization under § 4-46-901 et seq., is bound by an act of the dissociated partner which would have bound the partnership under § 4-46-301 before dissociation only if at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under § 4-46-303(e) or notice under § 4-46-704(c).

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a) of this section.



§ 4-46-703 - Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b) of this section.

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a converted or surviving organization under § 4-46-901 et seq., within two (2) years after the partner's dissociation, only if the partner is liable for the obligation under § 4-46-306 and at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under § 4-46-303(e) or notice under § 4-46-704(c).

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.



§ 4-46-704 - Statement of dissociation.

(a) A dissociated partner or the partnership may file a statement of dissociation stating:

(1) The name of the partnership;

(2) The name and mailing address of the dissociated partner;

(3) That the partner is dissociated from the partnership; and

(4) The date the dissociation is effective.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of § 4-46-303(d) and (e).

(c) For the purposes of §§ 4-46-702(a)(3) and 4-46-703(b)(3), a person not a partner is deemed to have notice of the dissociation ninety (90) days after the statement of dissociation is filed.



§ 4-46-705 - Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.






Subchapter 8 - -- Winding Up Partnership Business

§ 4-46-801 - Events causing dissolution and winding up of partnership business.

A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(1) in a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under § 4-46-601(2)-(10), of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2) in a partnership for a definite term or particular undertaking:

(i) within ninety (90) days after a partner's dissociation by death or otherwise under § 4-46-601(6)-(10) or wrongful dissociation under § 4-46-602(b), the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to § 4-46-602(b)(2)(i) constitutes the expression of that partner's will to wind up the partnership business;

(ii) the express will of all of the partners to wind up the partnership business; or

(iii) the expiration of the term or the completion of the undertaking;

(3) an event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) an event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety (90) days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5) on application by a partner, a judicial determination that:

(i) the economic purpose of the partnership is likely to be unreasonably frustrated;

(ii) another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(iii) it is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6) on application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(i) after the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(ii) at any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.



§ 4-46-802 - Partnership continues after dissolution.

(a) Subject to subsection (b) of this section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1) the partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) the rights of a third party accruing under § 4-46-804(1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.



§ 4-46-803 - Right to wind up partnership business.

(a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, the court, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to § 4-46-807, settle disputes by mediation or arbitration, and perform other necessary acts.



§ 4-46-804 - Partner's power to bind partnership after dissolution.

Subject to § 4-46-805, a partnership is bound by a partner's act after dissolution that:

(1) is appropriate for winding up the partnership business; or

(2) would have bound the partnership under § 4-46-301 before dissolution, if the other party to the transaction did not have notice of the dissolution.



§ 4-46-805 - Statement of dissolution.

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of § 4-46-303(d) and is a limitation on authority for the purposes of § 4-46-303(e).

(c) For the purposes of §§ 4-46-301 and 4-46-804, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety (90) days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in § 4-46-303(d) and (e) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.



§ 4-46-806 - Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b) of this section and § 4-46-306, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under § 4-46-804.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under § 4-46-804(2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.



§ 4-46-807 - Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 4-46-306.

(c) If a partner fails to contribute the full amount required under subsection (b) of this section, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under § 4-46-306. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 4-46-306.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 4-46-306.

(e) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.






Subchapter 9 - -- Conversion and Merger

§ 4-46-901 - Definitions.

In this subchapter:

(1) "Constituent partnership" means a constituent organization that is a partnership (including a limited liability partnership);

(2) "Constituent organization" means an organization that is party to a merger;

(3) "Converted organization" means the organization into which a converting organization converts under §§ 4-46-902 -- 4-46-905;

(4) "Converting partnership" means a converting organization that is a partnership (including a limited liability partnership);

(5) "Converting organization" means an organization that converts into another organization under § 4-46-902;

(6) "Governing statute" of an organization means the statute that governs the organization's internal affairs;

(7) "In a record" means maintained or kept on file by the organization at an office of the organization or with the Secretary of State;

(8) (A) "Organization" means:

(i) A partnership, including a limited liability partnership;

(ii) A limited partnership, including a limited liability limited partnership;

(iii) A limited liability company;

(iv) A business trust;

(v) A corporation; or

(vi) Any other entity that has a governing statute.

(B) "Organization" includes a domestic or foreign organization whether or not the organization is organized for profit;

(9) "Organizational documents" means:

(A) For a domestic or foreign general partnership, its partnership agreement and if applicable statement of qualification;

(B) For a domestic or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(C) For a domestic or foreign limited liability company, its articles of organization and operating agreement, or the comparable records provided for in its governing statute;

(D) For a business trust, its agreement of trust and declaration of trust;

(E) For a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute or the comparable records provided for in its governing statute; and

(F) For any other organization, the records that:

(i) Create the organization;

(ii) Determine the internal governance of the organization; and

(iii) Determine the relations among the organization's owners, members, and interested parties; and

(10) "Personal liability" means individual financial responsibility for a debt, liability, or other obligation of an organization that is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(A) By the organization's governing statute solely because the person co-owns, has an interest in, or is a member of the organization; or

(B) By the organization's organizational documents under a provision of the organization's governing statute authorizing the documents to make one (1) or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely because the person or persons co-own, have an interest in, or are members of the organization; and

(11) "Surviving organization" means an organization into which one (1) or more other organizations are merged.



§ 4-46-902 - Conversion.

(a) An organization other than a partnership may convert to a partnership, and a partnership may convert to another organization under this section and §§ 4-46-903 -- 4-46-905 and a plan of conversion, if the:

(1) Other organization's governing statute authorizes the conversion and is complied with; and

(2) Conversion is not prohibited by the law of the jurisdiction that enacted the governing statute.

(b) A plan of conversion must be in a record and must include the:

(1) Name and form of the organization before conversion;

(2) Name and form of the organization after conversion; and

(3) Terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) Organizational documents of the converted organization.



§ 4-46-903 - Action on plan of conversion by converting partnership.

(a) Subject to § 4-46-910, a plan of conversion must be consented to by all of the partners of a converting partnership.

(b) Subject to § 4-46-910 and any contractual rights, until a conversion is filed under § 4-46-904, a converting partnership may amend the plan or abandon the planned conversion:

(1) As provided in the plan; and

(2) Except as prohibited by the plan, by the same consent required to approve the plan.



§ 4-46-904 - Filings required for conversion -- Effective date.

(a) (1) After a plan of conversion is approved a converting partnership shall file articles of conversion with the Secretary of State.

(2) The articles of conversion shall include:

(A) A statement that the partnership has been converted into another organization;

(B) The name and form of the converted organization and the jurisdiction of its governing statute;

(C) The date the conversion is effective under the governing statute of the converted organization;

(D) A statement that the conversion was approved as required by this subchapter;

(E) A statement that the conversion was approved as required by the governing statute of the converted organization;

(F) A statement confirming that the converted organization has filed a statement appointing an agent for service of process under § 4-20-112 if the converted organization is a foreign organization not authorized to transact business in this state; and

(G) (i) A copy of the plan of conversion; or

(ii) A statement that:

(a) Contains the address of an office of the organization where the plan of conversion is on file; and

(b) A copy of the plan of conversion will be furnished by the converting partnership on request and without cost to any partner of the converting partnership.

(b) (1) If the converting organization is not a converting partnership, the converting organization shall file a statement of qualification with the Secretary of State.

(2) The statement of qualification shall include, in addition to the information required by § 4-46-1001:

(A) A statement that the partnership was converted from another organization;

(B) The name and form of the converting organization and the jurisdiction of its governing statute; and

(C) A statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(c) A conversion becomes effective:

(1) If the converted organization is a partnership, when the articles of conversion indicate that the conversion takes effect; and

(2) If the converted organization is not a partnership, as provided by the governing statute of the converted organization.



§ 4-46-905 - Effect of conversion.

(a) An organization that has been converted under this subchapter is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) All property owned by the converting organization remains vested in the converted organization;

(2) All debts, liabilities, and other obligations of the converting organization continue as obligations of the converted organization;

(3) An action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) Except as otherwise agreed, the conversion does not dissolve a converting partnership under § 4-46-801 et seq.

(c) (1) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting partnership, if before the conversion the converting partnership was subject to suit in this state on the obligation.

(2) A converted organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the converted organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-46-906 - Merger.

(a) A partnership may merge with one (1) or more other constituent organizations under this section and §§ 4-46-907 -- 4-46-909 and a plan of merger if:

(1) The governing statute of each of the other organizations authorizes the merger;

(2) The merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and

(3) Each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger must be in a record and must include:

(1) The name and form of each constituent organization;

(2) The name and form of the surviving organization;

(3) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration; and

(4) Any amendments to be made by the merger to the surviving organization's organizational documents.



§ 4-46-907 - Action on plan of merger by constituent partnership.

(a) Subject to § 4-46-910, a plan of merger must be consented to by all of the partners of a constituent partnership.

(b) Subject to § 4-46-910 and to any contractual rights, until a merger is filed under § 4-46-908, a constituent partnership may amend the plan or abandon the planned merger:

(1) As provided in the plan; and

(2) Except as prohibited by the plan, with the same consent required to approve the plan.



§ 4-46-908 - Filings required for merger -- Effective date.

(a) After each constituent organization has approved a merger, articles of merger must be signed by an authorized representative of each constituent organization and filed with the Secretary of State.

(b) The articles of merger shall include:

(1) The name and form of each constituent organization and the jurisdiction of its governing statute;

(2) The name and form of the surviving organization and the jurisdiction of its governing statute;

(3) The date the merger is effective under the governing statute of the surviving organization;

(4) Any amendments provided for in the plan of merger for the organizational document of the surviving organization if the organizational document is required to be filed by the governing statute of the surviving organization;

(5) A statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(6) A statement confirming that the surviving organization has filed a statement appointing an agent for service of process under § 4-20-112 if the surviving organization is a foreign organization not authorized to transact business in this state; and

(7) (A) A copy of the plan of merger; or

(B) A statement that:

(i) Contains the address of an office of the organization where the plan of merger is on file; and

(ii) A copy of the plan of merger will be furnished by the surviving organization on request and without cost to any shareholder, member, partner, or other owner of any constituent organization; and

(8) Any additional information required by the governing statute of any constituent organization.

(c) A merger becomes effective under this subchapter:

(1) If the surviving organization is a partnership, upon the later of:

(A) Compliance with subsection (a) of this section; or

(B) As specified in the articles of merger; or

(2) If the surviving organization is not a partnership, as provided by the governing statute of the surviving organization.



§ 4-46-909 - Effect of merger.

(a) When a merger becomes effective:

(1) The surviving organization continues or comes into existence;

(2) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) An action or proceeding pending by or against a constituent organization that ceases to exist may continue as if the merger had not occurred;

(6) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) Except as otherwise agreed, if a constituent partnership ceases to exist, the merger does not dissolve the partnership under § 4-46-801 et seq.; and

(9) Any amendments provided for in the articles of merger for the organizational documents of the surviving organization become effective.

(b) (1) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the obligation.

(2) A surviving organization that is a foreign organization and not authorized to transact business in this state may be served with process under § 4-20-113 if the surviving organization:

(A) Fails to appoint an agent for service of process under § 4-20-112;

(B) No longer has an agent for service of process; or

(C) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-46-910 - Restrictions on approval of conversions and mergers and on relinquishing limited liability partnership status.

(a) If a partner of a converting or constituent partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner unless:

(1) The partnership's partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all of the partners; and

(2) The partner has consented to the provision of the partnership agreement.

(b) An amendment to a statement of qualification of a limited liability partnership which deletes a statement that the partnership is a limited liability partnership is ineffective without the consent of each partner unless:

(1) The partnership's partnership agreement provides for the amendment with the consent of less than all of the partners; and

(2) Each partner that does not consent to the amendment has consented to the provision of the partnership agreement.

(c) A partner does not give the consent required by subsection (a) or subsection (b) of this section merely by consenting to a provision of the partnership agreement that permits the partnership agreement to be amended with the consent of fewer than all the partners.



§ 4-46-911 - Liability of partner after conversion or merger.

(a) A conversion or merger under this chapter does not discharge any liability under § 4-46-306 or § 4-46-703 of a person that was a partner in or dissociated as a partner from a converting or constituent partnership, but:

(1) The provisions of this chapter pertaining to the collection or discharge of the liability continue to apply to the liability;

(2) The converted or surviving organization is deemed to be the converting or constituent partnership under § 4-46-306 or § 4-46-703; and

(3) If a person is required to pay any amount under this subsection:

(A) The person has a right of contribution from each other person that was liable as a partner under § 4-46-306 when the obligation was incurred and has not been released from the obligation under § 4-46-703; and

(B) The contribution due from each other person is in proportion to the right to receive distributions in the capacity of partner in effect for each other person when the obligation was incurred.

(b) In addition to any other liability provided by law:

(1) A person that immediately before a conversion or merger became effective was a partner in a converting or constituent partnership that was not a limited liability partnership is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective if at the time the third party enters into the transaction, the third party:

(A) Does not have notice of the conversion or merger; and

(B) Reasonably believes that:

(i) The converted or surviving organization is the converting or constituent partnership;

(ii) The converting or constituent partnership is not a limited liability partnership; and

(iii) The person is a partner in the converting or constituent partnership; and

(2) A person that was dissociated as a partner from a converting or constituent partnership before the conversion or merger became effective is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective if:

(A) Immediately before the conversion or merger became effective the converting or surviving partnership was not a limited liability partnership; and

(B) At the time the third party enters into the transaction less than two (2) years have passed since the person dissociated as a partner and the third party:

(i) Does not have notice of the dissociation;

(ii) Does not have notice of the conversion or merger; and

(iii) Reasonably believes that:

(a) The converted or surviving organization is the converting or constituent partnership;

(b) The converting or constituent partnership is not a constituent limited liability partnership; and

(c) The person is a partner in the converting or constituent partnership.



§ 4-46-912 - Power of partners and persons dissociated as partners to bind organization after conversion or merger.

(a) An act of a person that immediately before a conversion or merger became effective was a partner in a converting or constituent partnership binds the converted or surviving organization after the conversion or merger becomes effective if:

(1) Before the conversion or merger became effective the act would have bound the converting or constituent partnership under § 4-46-301; and

(2) At the time the third party enters into the transaction the third party:

(A) Does not have notice of the conversion or merger; and

(B) Reasonably believes that the converted or surviving business is the converting or constituent partnership and that the person is a partner in the converting or constituent partnership.

(b) An act of a person that before a conversion or merger became effective was dissociated as a partner from a converting or constituent partnership binds the converted or surviving organization after the conversion or merger becomes effective if:

(1) Before the conversion or merger became effective the act would have bound the converting or constituent partnership under § 4-46-301 if the person had been a partner; and

(2) At the time the third party enters into the transaction, less than two (2) years have passed since the person dissociated as a general partner and the third party:

(A) Does not have notice of the dissociation;

(B) Does not have notice of the conversion or merger; and

(C) Reasonably believes that the converted or surviving organization is the converting or constituent partnership and that the person is a partner in the converting or constituent partnership.

(c) If a person with knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection (a) or subsection (b) of this section the person is liable:

(1) To the converted or surviving organization for any damage caused to the organization arising from the obligation; and

(2) If another person is liable for the obligation, to the other person for any damage caused to the other person arising from the liability.



§ 4-46-913 - Chapter not exclusive.

This chapter does not preclude an entity from being converted or merged under other law.






Subchapter 10 - -- Limited Liability Partnership

§ 4-46-1001 - Statement of qualification.

(a) A partnership may become a limited liability partnership pursuant to this section.

(b) The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers contribution obligations, the vote necessary to amend those provisions.

(c) After the approval required by subsection (b) of this section, a partnership may become a limited liability partnership by filing a statement of qualification. The statement must contain:

(1) the name of the partnership;

(2) the street address of the partnership's chief executive office and, if different, the street address of an office in this State, if any;

(3) if there is no office in this State, the information required by § 4-20-105(a);

(4) a statement that the partnership elects to be a limited liability partnership; and

(5) a deferred effective date, if any.

(d) [Reserved.]

(e) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to § 4-46-105(d) or revoked pursuant to § 4-46-1003.

(f) The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection (c) of this section.

(g) The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(h) An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.



§ 4-46-1002 - Name.

The name of a limited liability partnership must end with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP," or "LLP".



§ 4-46-1003 - Annual report.

(a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in this State, shall file an annual report in the office of the Secretary of State which contains:

(1) the name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed;

(2) the current street address of the partnership's chief executive office and, if different, the current street address of an office in this State, if any; and

(3) if there is no current office in this State, the information required by § 4-20-105(a).

(b) An annual report must be filed between January 1 and April 1 of each year following the calendar year in which a partnership files a statement of qualification or a foreign partnership becomes authorized to transact business in this State.

(c) The Secretary of State may administratively revoke the statement of qualification of a partnership that fails to file an annual report when due or to pay the required filing fee. The Secretary of State shall provide the partnership at least sixty (60) days' written notice of intent to revoke the statement. The notice must be mailed to the partnership at its chief executive office set forth in the last filed statement of qualification or annual report. The notice must specify the annual report that has not been filed, the fee that has not been paid, and the effective date of the revocation. The revocation is not effective if the annual report is filed and the fee is paid before the effective date of the revocation.

(d) A revocation under subsection (c) of this section only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(e) A partnership whose statement of qualification has been administratively revoked may apply to the Secretary of State for reinstatement within two (2) years after the effective date of the revocation. The application must state:

(1) the name of the partnership and the effective date of the revocation; and

(2) that the ground for revocation either did not exist or has been corrected.

(f) A reinstatement under subsection (e) of this section relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.






Subchapter 11 - -- Foreign Limited Liability Partnership

§ 4-46-1101 - Law governing foreign limited liability partnership.

(a) The laws under which a foreign limited liability partnership is formed govern relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(b) A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the laws under which the partnership was formed and the laws of this State.

(c) A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this State as a limited liability partnership.



§ 4-46-1102 - Statement of foreign qualification.

(a) Before transacting business in this State, a foreign limited liability partnership must file a statement of foreign qualification. The statement must contain:

(1) the name of the foreign limited liability partnership which satisfies the requirements of the State or other jurisdiction under whose laws it is formed and ends with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP," or "LLP";

(2) the street address of the partnership's chief executive office;

(3) the information required by § 4-20-105(a); and

(4) a deferred effective date, if any.

(b) [Reserved.]

(c) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to § 4-46-105(d) or revoked pursuant to § 4-46-1003.

(d) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.



§ 4-46-1103 - Effect of failure to qualify.

(a) A foreign limited liability partnership transacting business in this State may not maintain an action or proceeding in this State unless it has in effect a statement of foreign qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this State.

(c) Limitations on personal liability of partners are not waived solely by transacting business in this State without a statement of foreign qualification.

(d) If a foreign limited liability partnership transacts business in this State without a statement of foreign qualification, the Secretary of State is its agent for service of process with respect to claims for relief arising out of the transaction of business in this State.



§ 4-46-1104 - Activities not constituting transacting business.

(a) Activities of a foreign limited liability partnership which do not constitute transacting business within the meaning of this subchapter include:

(1) maintaining, defending, or settling an action or proceeding;

(2) holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7) creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8) securing or collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) conducting an isolated transaction that is completed within thirty (30) days and is not one in the course of similar transactions of like nature; and

(10) transacting business in interstate commerce.

(b) For purposes of this subchapter, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection (a) of this section, constitutes transacting business in this State.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this State.



§ 4-46-1105 - Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this State in violation of this subchapter.






Subchapter 12 - -- Miscellaneous Provisions

§ 4-46-1201 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 4-46-1202 - Short title.

This chapter may be cited as the Uniform Partnership Act (1996).



§ 4-46-1203 - Effective date.

This chapter takes effect January 1, 2000.



§ 4-46-1206 - Savings clause.

This chapter does not affect an action or proceeding commenced or right accrued before this chapter takes effect.



§ 4-46-1207 - Fees.

(a) The Secretary of State shall collect the following fees when the documents described in this chapter are delivered to him or her for filing: Click here to view image.

(b) (1) The Secretary of State shall collect a fee of twenty-five dollars ($25.00) each time process is served on him or her under this chapter.

(2) The party to a proceeding causing service of process is entitled to recover the process fee as costs if the party prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign partnership:

(1) Fifty cents (50cent(s)) a page for copying; and

(2) Five dollars ($5.00) for the certificate.

(d) The Secretary of State shall collect the following fees when the documents described in this chapter are delivered to him or her by electronic means:

(1) Four dollars ($4.00) for the processing fee when the filing fee is $0 to $50;

(2) Five dollars ($5.00) for the processing fee when the filing fee is $51 to $99;

(3) Ten dollars ($10.00) for the processing fee when the filing fee is $100 to $299; and

(4) Twelve dollars ($12.00) for the processing fee when the filing fee is $300 or more.









Chapter 47 - Uniform Limited Partnership Act (2001)

Subchapter 1 - -- General Provisions

§ 4-47-101 - Short title.

This chapter may be cited as the Uniform Limited Partnership Act (2001).



§ 4-47-102 - Definitions.

In this chapter:

(1) "Certificate of limited partnership" means the certificate required by § 4-47-201. The term includes the certificate as amended or restated.

(2) "Contribution", except in the phrase "right of contribution," means any benefit provided by a person to a limited partnership in order to become a partner or in the person's capacity as a partner.

(3) "Debtor in bankruptcy" means a person that is the subject of:

(A) an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(B) a comparable order under federal, state, or foreign law governing insolvency.

(4) "Designated office" means:

(A) with respect to a limited partnership, the office that the limited partnership is required to designate and maintain under § 4-47-114; and

(B) with respect to a foreign limited partnership, its principal office.

(5) "Distribution" means a transfer of money or other property from a limited partnership to a partner in the partner's capacity as a partner or to a transferee on account of a transferable interest owned by the transferee.

(6) "Foreign limited liability limited partnership" means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to § 4-47-404(c).

(7) "Foreign limited partnership" means a partnership formed under the laws of a jurisdiction other than this State and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited liability limited partnership.

(8) "General partner" means:

(A) with respect to a limited partnership, a person that:

(i) becomes a general partner under § 4-47-401; or

(ii) was a general partner in a limited partnership when the limited partnership became subject to this chapter under § 4-47-1206(a) or (b); and

(B) with respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a general partner in a limited partnership.

(9) "Limited liability limited partnership", except in the phrase "foreign limited liability limited partnership", means a limited partnership whose certificate of limited partnership states that the limited partnership is a limited liability limited partnership.

(10) "Limited partner" means:

(A) with respect to a limited partnership, a person that:

(i) becomes a limited partner under § 4-47-301; or

(ii) was a limited partner in a limited partnership when the limited partnership became subject to this chapter under § 4-47-1206(a) or (b); and

(B) with respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a limited partner in a limited partnership.

(11) "Limited partnership", except in the phrases "foreign limited partnership" and "foreign limited liability limited partnership", means an entity, having one or more general partners and one or more limited partners, which is formed under this chapter by two or more persons or becomes subject to this chapter under subchapter 11 or § 4-47-1206(a) or (b). The term includes a limited liability limited partnership.

(12) "Partner" means a limited partner or general partner.

(13) "Partnership agreement" means the partners' agreement, whether oral, implied, in a record, or in any combination, concerning the limited partnership. The term includes the agreement as amended.

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(15) "Person dissociated as a general partner" means a person dissociated as a general partner of a limited partnership.

(16) "Principal office" means the office where the principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this State.

(17) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(18) "Required information" means the information that a limited partnership is required to maintain under § 4-47-111.

(19) "Sign" means:

(A) to execute or adopt a tangible symbol with the present intent to authenticate a record; or

(B) to attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate the record.

(20) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(21) "Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law.

(22) "Transferable interest" means a partner's right to receive distributions.

(23) "Transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.



§ 4-47-103 - Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) knows of it;

(2) has received a notification of it;

(3) has reason to know it exists from all of the facts known to the person at the time in question; or

(4) has notice of it under subsection (c) or (d).

(c) A certificate of limited partnership on file in the office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as otherwise provided in subsection (d), the certificate is not notice of any other fact.

(d) A person has notice of:

(1) another person's dissociation as a general partner, 90 days after the effective date of an amendment to the certificate of limited partnership which states that the other person has dissociated or 90 days after the effective date of a statement of dissociation pertaining to the other person, whichever occurs first;

(2) a limited partnership's dissolution, 90 days after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved;

(3) a limited partnership's termination, 90 days after the effective date of a statement of termination;

(4) a limited partnership's conversion under subchapter 11, 90 days after the effective date of the articles of conversion; or

(5) a merger under subchapter 11, 90 days after the effective date of the articles of merger.

(e) A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(f) A person receives a notification when the notification:

(1) comes to the person's attention; or

(2) is delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(g) Except as otherwise provided in subsection (h), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. A person other than an individual exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(h) A general partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership.



§ 4-47-104 - Nature, purpose, and duration of entity.

(a) A limited partnership is an entity distinct from its partners. A limited partnership is the same entity regardless of whether its certificate states that the limited partnership is a limited liability limited partnership.

(b) A limited partnership may be organized under this chapter for any lawful purpose.

(c) A limited partnership has a perpetual duration.



§ 4-47-105 - Powers.

A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued, and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership.



§ 4-47-106 - Governing law.

The law of this State governs relations among the partners of a limited partnership and between the partners and the limited partnership and the liability of partners as partners for an obligation of the limited partnership.



§ 4-47-107 - Supplemental principles of law -- Rate of interest.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in Arkansas Constitution Article 19, § 13, as amended by Amendment 60.



§ 4-47-108 - Name.

(a) The name of a limited partnership may contain the name of any partner.

(b) The name of a limited partnership that is not a limited liability limited partnership must contain the phrase "limited partnership" or the abbreviation "L.P." or "LP" and may not contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P.".

(c) The name of a limited liability limited partnership must contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." and must not contain the abbreviation "L.P." or "LP."

(d) Unless authorized by subsection (e), the name of a limited partnership must be distinguishable in the records of the Secretary of State from:

(1) the name of each person other than an individual incorporated, organized, or authorized to transact business in this State; and

(2) each name reserved under § 4-47-109 or other state laws allowing the reservation or registration of business names, including fictitious name statutes.

(e) A limited partnership may apply to the Secretary of State for authorization to use a name that does not comply with subsection (d). The Secretary of State shall authorize use of the name applied for if, as to each conflicting name:

(1) the present user, registrant, or owner of the conflicting name consents in a signed record to the use and submits an undertaking in a form satisfactory to the Secretary of State to change the conflicting name to a name that complies with subsection (d) and is distinguishable in the records of the Secretary of State from the name applied for;

(2) the applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use in this State the name applied for; or

(3) the applicant delivers to the Secretary of State proof satisfactory to the Secretary of State that the present user, registrant, or owner of the conflicting name:

(A) has merged into the applicant;

(B) has been converted into the applicant; or

(C) has transferred substantially all of its assets, including the conflicting name, to the applicant.

(f) Subject to § 4-47-905, this section applies to any foreign limited partnership transacting business in this State, having a certificate of authority to transact business in this State, or applying for a certificate of authority.



§ 4-47-109 - Reservation of name.

(a) The exclusive right to the use of a name that complies with § 4-47-108 may be reserved by:

(1) a person intending to organize a limited partnership under this chapter and to adopt the name;

(2) a limited partnership or a foreign limited partnership authorized to transact business in this State intending to adopt the name;

(3) a foreign limited partnership intending to obtain a certificate of authority to transact business in this State and adopt the name;

(4) a person intending to organize a foreign limited partnership and intending to have it obtain a certificate of authority to transact business in this State and adopt the name;

(5) a foreign limited partnership formed under the name; or

(6) a foreign limited partnership formed under a name that does not comply with § 4-47-108(b) or (c), but the name reserved under this paragraph may differ from the foreign limited partnership's name only to the extent necessary to comply with § 4-47-108(b) and (c).

(b) A person may apply to reserve a name under subsection (a) by delivering to the Secretary of State for filing an application that states the name to be reserved and the paragraph of subsection (a) which applies. If the Secretary of State finds that the name is available for use by the applicant, the Secretary of State shall file a statement of name reservation and thereby reserve the name for the exclusive use of the applicant for 120 days.

(c) An applicant that has reserved a name pursuant to subsection (b) may reserve the same name for additional 120-day periods. A person having a current reservation for a name may not apply for another 120-day period for the same name until 90 days have elapsed in the current reservation.

(d) A person that has reserved a name under this section may deliver to the Secretary of State for filing a notice of transfer that states the reserved name, the name and street and mailing address of some other person to which the reservation is to be transferred, and the paragraph of subsection (a) which applies to the other person. Subject to § 4-47-206(c), the transfer is effective when the Secretary of State files the notice of transfer.



§ 4-47-110 - Effect of partnership agreement -- Nonwaivable provisions.

(a) Except as otherwise provided in subsection (b), the partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) A partnership agreement may not:

(1) vary a limited partnership's power under § 4-47-105 to sue, be sued, and defend in its own name;

(2) vary the law applicable to a limited partnership under § 4-47-106;

(3) vary the requirements of § 4-47-204;

(4) vary the information required under § 4-47-111 or unreasonably restrict the right to information under § 4-47-304 or § 4-47-407, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(5) eliminate the duty of loyalty under § 4-47-408, but the partnership agreement may:

(A) identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; and

(B) specify the number or percentage of partners which may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(6) unreasonably reduce the duty of care under § 4-47-408(c);

(7) eliminate the obligation of good faith and fair dealing under §§ 4-47-305(b) and 4-47-408(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(8) vary the power of a person to dissociate as a general partner under § 4-47-604(a) except to require that the notice under § 4-47-603(1) be in a record;

(9) vary the power of a court to decree dissolution in the circumstances specified in § 4-47-802;

(10) vary the requirement to wind up the partnership's business as specified in § 4-47-803;

(11) unreasonably restrict the right to maintain an action under subchapter 10;

(12) restrict the right of a partner under § 4-47-1110(a) to approve a conversion or merger or the right of a general partner under § 4-47-1110(b) to consent to an amendment to the certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership; or

(13) restrict rights under this chapter of a person other than a partner or a transferee.



§ 4-47-111 - Required information.

A limited partnership shall maintain at its designated office the following information:

(1) a current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order;

(2) a copy of the initial certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment, or restatement has been signed;

(3) a copy of any filed articles of conversion or merger;

(4) a copy of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years;

(5) a copy of any partnership agreement made in a record and any amendment made in a record to any partnership agreement;

(6) a copy of any financial statement of the limited partnership for the three most recent years;

(7) a copy of the three most recent annual reports delivered by the limited partnership to the Secretary of State pursuant to § 4-47-210;

(8) a copy of any record made by the limited partnership during the past three years of any consent given by or vote taken of any partner pursuant to this chapter or the partnership agreement; and

(9) unless contained in a partnership agreement made in a record, a record stating:

(A) the amount of cash, and a description and statement of the agreed value of the other benefits, contributed and agreed to be contributed by each partner;

(B) the times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made;

(C) for any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(D) any events upon the happening of which the limited partnership is to be dissolved and its activities wound up.



§ 4-47-112 - Business transactions of partner with partnership.

A partner may lend money to and transact other business with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner.



§ 4-47-113 - Dual capacity.

A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties, and obligations provided by this chapter and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for limited partners.



§ 4-47-114 - Office and agent for service of process.

(a) A limited partnership shall designate and continuously maintain in this State:

(1) an office, which need not be a place of its activity in this State; and

(2) an agent for service of process.

(b) A foreign limited partnership shall designate and continuously maintain in this State an agent for service of process.

(c) The Model Registered Agents Act, § 4-20-101 et seq.:

(1) Governs the appointment, authority, powers, duties, termination of appointment, and all other provisions concerning an agent for service of process of a limited partnership or foreign limited partnership; and

(2) May be used to obtain service of process upon a limited partnership or foreign limited partnership.



§ 4-47-115 - Change of designated office.

(a) In order to change its designated office, a limited partnership or a foreign limited partnership may deliver to the Secretary of State for filing a statement of change containing:

(1) the name of the limited partnership or foreign limited partnership;

(2) the street and mailing address of its current designated office; and

(3) if the current designated office is to be changed, the street and mailing address of the new designated office.

(4) [Reserved.]

(5) [Reserved.]

(b) Subject to § 4-47-206(c), a statement of change is effective when filed by the Secretary of State.



§ 4-47-118 - Consent and proxies of partners.

Action requiring the consent of partners under this chapter may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing an appointment record, either personally or by the partner's attorney in fact.






Subchapter 2 - -- Formation -- Certificate of Limited Partnership and Other Filings

§ 4-47-201 - Formation of limited partnership -- Certificate of limited partnership.

(a) In order for a limited partnership to be formed, a certificate of limited partnership must be delivered to the Secretary of State for filing. The certificate must state:

(1) the name of the limited partnership, which must comply with § 4-47-108;

(2) the street and mailing address of the initial designated office and the information concerning the limited partnership's agent for service of process required by § 4-20-105(a);

(3) the name and the street and mailing address of each general partner;

(4) whether the limited partnership is a limited liability limited partnership; and

(5) any additional information required by subchapter 11.

(b) A certificate of limited partnership may also contain any other matters but may not vary or otherwise affect the provisions specified in § 4-47-110(b) in a manner inconsistent with that section.

(c) If there has been substantial compliance with subsection (a), subject to § 4-47-206(c) a limited partnership is formed when the Secretary of State files the certificate of limited partnership.

(d) Subject to subsection (b), if any provision of a partnership agreement is inconsistent with the filed certificate of limited partnership or with a filed statement of dissociation, termination, or change or filed articles of conversion or merger:

(1) the partnership agreement prevails as to partners and transferees; and

(2) the filed certificate of limited partnership, statement of dissociation, termination, or change or articles of conversion or merger prevail as to persons, other than partners and transferees, that reasonably rely on the filed record to their detriment.



§ 4-47-202 - Amendment or restatement of certificate.

(a) In order to amend its certificate of limited partnership, a limited partnership must deliver to the Secretary of State for filing an amendment or, pursuant to subchapter 11, articles of merger stating:

(1) the name of the limited partnership;

(2) the date of filing of its initial certificate; and

(3) the changes the amendment makes to the certificate as most recently amended or restated.

(b) A limited partnership shall promptly deliver to the Secretary of State for filing an amendment to a certificate of limited partnership to reflect:

(1) the admission of a new general partner;

(2) the dissociation of a person as a general partner; or

(3) the appointment of a person to wind up the limited partnership's activities under § 4-47-803(c) or (d).

(c) A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:

(1) cause the certificate to be amended; or

(2) if appropriate, deliver to the Secretary of State for filing a statement of correction pursuant to § 4-47-207 or § 4-20-108.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose as determined by the limited partnership.

(e) A restated certificate of limited partnership may be delivered to the Secretary of State for filing in the same manner as an amendment.

(f) Subject to § 4-47-206(c), an amendment or restated certificate is effective when filed by the Secretary of State.



§ 4-47-203 - Statement of termination.

A dissolved limited partnership that has completed winding up may deliver to the Secretary of State for filing a statement of termination that states:

(1) the name of the limited partnership;

(2) the date of filing of its initial certificate of limited partnership; and

(3) any other information as determined by the general partners filing the statement or by a person appointed pursuant to § 4-47-803(c) or (d).



§ 4-47-204 - Signing of records.

(a) Each record delivered to the Secretary of State for filing pursuant to this chapter must be signed in the following manner:

(1) An initial certificate of limited partnership must be signed by all general partners listed in the certificate.

(2) An amendment adding or deleting a statement that the limited partnership is a limited liability limited partnership must be signed by all general partners listed in the certificate.

(3) An amendment designating as general partner a person admitted under § 4-47-801(3)(B) following the dissociation of a limited partnership's last general partner must be signed by that person.

(4) An amendment required by § 4-47-803(c) following the appointment of a person to wind up the dissolved limited partnership's activities must be signed by that person.

(5) Any other amendment must be signed by:

(A) at least one general partner listed in the certificate;

(B) each other person designated in the amendment as a new general partner; and

(C) each person that the amendment indicates has dissociated as a general partner, unless:

(i) the person is deceased or a guardian or general conservator has been appointed for the person and the amendment so states; or

(ii) the person has previously delivered to the Secretary of State for filing a statement of dissociation.

(6) A restated certificate of limited partnership must be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate effects a change under any other paragraph of this subsection, the certificate must be signed in a manner that satisfies that paragraph.

(7) A statement of termination must be signed by all general partners listed in the certificate or, if the certificate of a dissolved limited partnership lists no general partners, by the person appointed pursuant to § 4-47-803(c) or (d) to wind up the dissolved limited partnership's activities.

(8) Articles of conversion must be signed by each general partner listed in the certificate of limited partnership.

(9) Articles of merger must be signed as provided in § 4-47-1108(a).

(10) Any other record delivered on behalf of a limited partnership to the Secretary of State for filing must be signed by at least one general partner listed in the certificate.

(11) A statement by a person pursuant to § 4-47-605(a)(4) stating that the person has dissociated as a general partner must be signed by that person.

(12) A statement of withdrawal by a person pursuant to § 4-47-306 must be signed by that person.

(13) A record delivered on behalf of a foreign limited partnership to the Secretary of State for filing must be signed by at least one general partner of the foreign limited partnership.

(14) Any other record delivered on behalf of any person to the Secretary of State for filing must be signed by that person.

(b) Any person may sign by an attorney in fact any record to be filed pursuant to this chapter.



§ 4-47-205 - Signing and filing pursuant to judicial order.

(a) If a person required by this chapter to sign a record or deliver a record to the Secretary of State for filing does not do so, any other person that is aggrieved may petition the circuit court to order:

(1) the person to sign the record;

(2) deliver the record to the Secretary of State for filing; or

(3) the Secretary of State to file the record unsigned.

(b) If the person aggrieved under subsection (a) is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved under subsection (a) may seek the remedies provided in subsection (a) in the same action in combination or in the alternative.

(c) A record filed unsigned pursuant to this section is effective without being signed.



§ 4-47-206 - Delivery to and filing of records by Secretary of State -- Effective time and date.

(a) A record authorized or required to be delivered to the Secretary of State for filing under this chapter must be captioned to describe the record's purpose, be in a medium permitted by the Secretary of State, and be delivered to the Secretary of State. Unless the Secretary of State determines that a record does not comply with the filing requirements of this chapter, and if all filing fees have been paid, the Secretary of State shall file the record and:

(1) for a statement of dissociation, send:

(A) a copy of the filed statement and a receipt for the fees to the person which the statement indicates has dissociated as a general partner; and

(B) a copy of the filed statement and receipt to the limited partnership;

(2) for a statement of withdrawal, send:

(A) a copy of the filed statement and a receipt for the fees to the person on whose behalf the record was filed; and

(B) if the statement refers to an existing limited partnership, a copy of the filed statement and receipt to the limited partnership; and

(3) for all other records, send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

(b) Upon request and payment of a fee, the Secretary of State shall send to the requester a certified copy of the requested record.

(c) Except as otherwise provided in § 4-47-207, a record delivered to the Secretary of State for filing under this chapter may specify an effective time and a delayed effective date. Except as otherwise provided in this chapter, a record filed by the Secretary of State is effective:

(1) if the record does not specify an effective time and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State's endorsement of the date and time on the record;

(2) if the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

(3) if the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

(A) the specified date; or

(B) the 90th day after the record is filed; or

(4) if the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(A) the specified date; or

(B) the 90th day after the record is filed.



§ 4-47-207 - Correcting filed record.

(a) A limited partnership or foreign limited partnership may deliver to the Secretary of State for filing a statement of correction to correct a record previously delivered by the limited partnership or foreign limited partnership to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained false or erroneous information or was defectively signed.

(b) A statement of correction may not state a delayed effective date and must:

(1) describe the record to be corrected, including its filing date, or attach a copy of the record as filed;

(2) specify the incorrect information and the reason it is incorrect or the manner in which the signing was defective; and

(3) correct the incorrect information or defective signature.

(c) When filed by the Secretary of State, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:

(1) for the purposes of § 4-47-103(c) and (d); and

(2) as to persons relying on the uncorrected record and adversely affected by the correction.



§ 4-47-208 - Liability for false information in filed record.

(a) If a record delivered to the Secretary of State for filing under this chapter and filed by the Secretary of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from:

(1) a person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be false at the time the record was signed; and

(2) a general partner that has notice that the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under § 4-47-202, file a petition pursuant to § 4-47-205, or deliver to the Secretary of State for filing a statement of change pursuant to § 4-20-108 or a statement of correction pursuant to § 4-47-207.

(b) Signing a record authorized or required to be filed under this chapter constitutes an affirmation under the penalties of perjury that the facts stated in the record are true.



§ 4-47-209 - Certificate of existence or authorization.

(a) The Secretary of State, upon request and payment of the requisite fee, shall furnish a certificate of existence for a limited partnership if the records filed in the office of the Secretary of State show that the Secretary of State has filed a certificate of limited partnership and has not filed a statement of termination. A certificate of existence must state:

(1) the limited partnership's name;

(2) that it was duly formed under the laws of this State and the date of formation;

(3) whether all fees, taxes, and penalties due to the Secretary of State under this chapter or other law have been paid;

(4) whether the limited partnership's most recent annual report required by § 4-47-210 has been filed by the Secretary of State;

(5) whether the Secretary of State has administratively dissolved the limited partnership;

(6) whether the limited partnership's certificate of limited partnership has been amended to state that the limited partnership is dissolved;

(7) that a statement of termination has not been filed by the Secretary of State; and

(8) other facts of record in the office of the Secretary of State which may be requested by the applicant.

(b) The Secretary of State, upon request and payment of the requisite fee, shall furnish a certificate of authorization for a foreign limited partnership if the records filed in the office of the Secretary of State show that the Secretary of State has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation. A certificate of authorization must state:

(1) the foreign limited partnership's name and any alternate name adopted under § 4-47-905(a) for use in this State;

(2) that it is authorized to transact business in this State;

(3) whether all fees, taxes, and penalties due to the Secretary of State under this chapter or other law have been paid;

(4) whether the foreign limited partnership's most recent annual report required by § 4-47-210 has been filed by the Secretary of State;

(5) that the Secretary of State has not revoked its certificate of authority and has not filed a notice of cancellation; and

(6) other facts of record in the office of the Secretary of State which may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited partnership or foreign limited partnership is in existence or is authorized to transact business in this State.



§ 4-47-210 - Annual report for Secretary of State.

(a) A limited partnership or a foreign limited partnership authorized to transact business in this State shall deliver to the Secretary of State for filing an annual report that states:

(1) the name of the limited partnership or foreign limited partnership;

(2) the street and mailing address of its designated office and the information concerning its agent for service of process required by § 4-20-105(a);

(3) in the case of a foreign limited partnership, the street and mailing address of its principal office; and

(4) in the case of a foreign limited partnership, the State or other jurisdiction under whose law the foreign limited partnership is formed and any alternate name adopted under § 4-47-905(a).

(b) Information in an annual report must be current as of the date the annual report is delivered to the Secretary of State for filing.

(c) The first annual report must be delivered to the Secretary of State between January 1 and May 1 of the year following the calendar year in which a limited partnership was formed or a foreign limited partnership was authorized to transact business. An annual report must be delivered to the Secretary of State between January 1 and May 1 of each subsequent calendar year.

(d) If an annual report does not contain the information required in subsection (a), the Secretary of State shall promptly notify the reporting limited partnership or foreign limited partnership and return the report to it for correction. If the report is corrected to contain the information required in subsection (a) and delivered to the Secretary of State within 30 days after the effective date of the notice, it is timely delivered.

(e) If a filed annual report contains an address of the designated office or information provided under subdivision (a)(2) of this section which differs from the information shown in the records of the Secretary of State immediately before the filing, the differing information in the annual report is considered a statement of change under § 4-20-108.






Subchapter 3 - -- Limited Partners

§ 4-47-301 - Becoming limited partner.

A person becomes a limited partner:

(1) as provided in the partnership agreement;

(2) as the result of a conversion or merger under subchapter 11; or

(3) with the consent of all the partners.



§ 4-47-302 - No right or power as limited partner to bind limited partnership.

A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership.



§ 4-47-303 - No liability as limited partner for limited partnership obligations.

An obligation of a limited partnership, whether arising in contract, tort, or otherwise, is not the obligation of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership.



§ 4-47-304 - Right of limited partner and former limited partner to information.

(a) On 10 days' demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office. The limited partner need not have any particular purpose for seeking the information.

(b) During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:

(1) the limited partner seeks the information for a purpose reasonably related to the partner's interest as a limited partner;

(2) the limited partner makes a demand in a record received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(3) the information sought is directly connected to the limited partner's purpose.

(c) Within 10 days after receiving a demand pursuant to subsection (b), the limited partnership in a record shall inform the limited partner that made the demand:

(1) what information the limited partnership will provide in response to the demand;

(2) when and where the limited partnership will provide the information; and

(3) if the limited partnership declines to provide any demanded information, the limited partnership's reasons for declining.

(d) Subject to subsection (f), a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office if:

(1) the information pertains to the period during which the person was a limited partner;

(2) the person seeks the information in good faith; and

(3) the person meets the requirements of subsection (b).

(e) The limited partnership shall respond to a demand made pursuant to subsection (d) in the same manner as provided in subsection (c).

(f) If a limited partner dies, § 4-47-704 applies.

(g) The limited partnership may impose reasonable restrictions on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

(h) A limited partnership may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(i) Whenever this chapter or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner's decision that the limited partnership knows.

(j) A limited partner or person dissociated as a limited partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection (g) or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.

(k) The rights stated in this section do not extend to a person as transferee, but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner.



§ 4-47-305 - Limited duties of limited partners.

(a) A limited partner does not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner.

(b) A limited partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(c) A limited partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the limited partner's conduct furthers the limited partner's own interest.



§ 4-47-306 - Person erroneously believing self to be limited partner.

(a) Except as otherwise provided in subsection (b), a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise's obligations by reason of making the investment, receiving distributions from the enterprise, or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

(1) causes an appropriate certificate of limited partnership, amendment, or statement of correction to be signed and delivered to the Secretary of State for filing; or

(2) withdraws from future participation as an owner in the enterprise by signing and delivering to the Secretary of State for filing a statement of withdrawal under this section.

(b) A person that makes an investment described in subsection (a) is liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the Secretary of State files a statement of withdrawal, certificate of limited partnership, amendment, or statement of correction to show that the person is not a general partner.

(c) If a person makes a diligent effort in good faith to comply with subsection (a)(1) and is unable to cause the appropriate certificate of limited partnership, amendment, or statement of correction to be signed and delivered to the Secretary of State for filing, the person has the right to withdraw from the enterprise pursuant to subsection (a)(2) even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise.






Subchapter 4 - -- General Partners

§ 4-47-401 - Becoming general partner.

A person becomes a general partner:

(1) as provided in the partnership agreement;

(2) under § 4-47-801(3)(B) following the dissociation of a limited partnership's last general partner;

(3) as the result of a conversion or merger under subchapter 11; or

(4) with the consent of all the partners.



§ 4-47-402 - General partner agent of limited partnership.

(a) Each general partner is an agent of the limited partnership for the purposes of its activities. An act of a general partner, including the signing of a record in the partnership's name, for apparently carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification, or had notice under § 4-47-103(d) that the general partner lacked authority.

(b) An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners.



§ 4-47-403 - Limited partnership liable for general partner's actionable conduct.

(a) A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.

(b) If, in the course of the limited partnership's activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.



§ 4-47-404 - General partner's liability.

(a) Except as otherwise provided in subsections (b) and (c), all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.

(b) A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a general partner.

(c) An obligation of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a limited liability limited partnership under § 4-47-406(b)(2).



§ 4-47-405 - Actions by and against partnership and partners.

(a) To the extent not inconsistent with § 4-47-404, a general partner may be joined in an action against the limited partnership or named in a separate action.

(b) A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership may not be satisfied from a general partner's assets unless there is also a judgment against the general partner.

(c) A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the partner is personally liable for the claim under § 4-47-404 and:

(1) a judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the limited partnership is a debtor in bankruptcy;

(3) the general partner has agreed that the creditor need not exhaust limited partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.



§ 4-47-406 - Management rights of general partner.

(a) Each general partner has equal rights in the management and conduct of the limited partnership's activities. Except as expressly provided in this chapter, any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners.

(b) The consent of each partner is necessary to:

(1) amend the partnership agreement;

(2) amend the certificate of limited partnership to add or, subject to § 4-47-1110, delete a statement that the limited partnership is a limited liability limited partnership; and

(3) sell, lease, exchange, or otherwise dispose of all, or substantially all, of the limited partnership's property, with or without the good will, other than in the usual and regular course of the limited partnership's activities.

(c) A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property.

(d) A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

(e) A payment or advance made by a general partner which gives rise to an obligation of the limited partnership under subsection (c) or (d) constitutes a loan to the limited partnership which accrues interest from the date of the payment or advance.

(f) A general partner is not entitled to remuneration for services performed for the partnership.



§ 4-47-407 - Right of general partner and former general partner to information.

(a) A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

(1) in the limited partnership's designated office, required information; and

(2) at a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership's activities and financial condition.

(b) Each general partner and the limited partnership shall furnish to a general partner:

(1) without demand, any information concerning the limited partnership's activities and activities reasonably required for the proper exercise of the general partner's rights and duties under the partnership agreement or this chapter; and

(2) on demand, any other information concerning the limited partnership's activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) Subject to subsection (e), on 10 days' demand made in a record received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in subsection (a) at the location specified in subsection (a) if:

(1) the information or record pertains to the period during which the person was a general partner;

(2) the person seeks the information or record in good faith; and

(3) the person satisfies the requirements imposed on a limited partner by § 4-47-304(b).

(d) The limited partnership shall respond to a demand made pursuant to subsection (c) in the same manner as provided in § 4-47-304(c).

(e) If a general partner dies, § 4-47-704 applies.

(f) The limited partnership may impose reasonable restrictions on the use of information under this section. In any dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

(g) A limited partnership may charge a person dissociated as a general partner that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(h) A general partner or person dissociated as a general partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection (f) or by the partnership agreement applies both to the attorney or other agent and to the general partner or person dissociated as a general partner.

(i) The rights under this section do not extend to a person as transferee, but the rights under subsection (c) of a person dissociated as a general partner may be exercised by the legal representative of an individual who dissociated as a general partner under § 4-47-603(7)(B) or (C).



§ 4-47-408 - General standards of general partner's conduct.

(a) The only fiduciary duties that a general partner has to the limited partnership and the other partners are the duties of loyalty and care under subsections (b) and (c).

(b) A general partner's duty of loyalty to the limited partnership and the other partners is limited to the following:

(1) to account to the limited partnership and hold as trustee for it any property, profit, or benefit derived by the general partner in the conduct and winding up of the limited partnership's activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(2) to refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership's activities as or on behalf of a party having an interest adverse to the limited partnership; and

(3) to refrain from competing with the limited partnership in the conduct or winding up of the limited partnership's activities.

(c) A general partner's duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership's activities is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A general partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A general partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the general partner's conduct furthers the general partner's own interests.






Subchapter 5 - -- Contributions and Distributions

§ 4-47-501 - Form of contribution.

A contribution of a partner may consist of tangible or intangible property or other benefit to the limited partnership, including money, services performed, promissory notes, other agreements to contribute cash or property, and contracts for services to be performed.



§ 4-47-502 - Liability for contribution.

(a) A partner's obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership is not excused by the partner's death, disability, or other inability to perform personally.

(b) If a partner does not make a promised non-monetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to that portion of the value, as stated in the required information, of the stated contribution which has not been made.

(c) The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all partners. A creditor of a limited partnership which extends credit or otherwise acts in reliance on an obligation described in subsection (a), without notice of any compromise under this subsection, may enforce the original obligation.



§ 4-47-503 - Sharing of distributions.

A distribution by a limited partnership must be shared among the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner.



§ 4-47-504 - Interim distributions.

A partner does not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution.



§ 4-47-505 - No distribution on account of dissociation.

A person does not have a right to receive a distribution on account of dissociation.



§ 4-47-506 - Distribution in kind.

A partner does not have a right to demand or receive any distribution from a limited partnership in any form other than cash. Subject to § 4-47-812(b), a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner's share of distributions.



§ 4-47-507 - Right to distribution.

When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership's obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made.



§ 4-47-508 - Limitations on distribution.

(a) A limited partnership may not make a distribution in violation of the partnership agreement.

(b) A limited partnership may not make a distribution if after the distribution:

(1) the limited partnership would not be able to pay its debts as they become due in the ordinary course of the limited partnership's activities; or

(2) the limited partnership's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of partners whose preferential rights are superior to those of persons receiving the distribution.

(c) A limited partnership may base a determination that a distribution is not prohibited under subsection (b) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(d) Except as otherwise provided in subsection (g), the effect of a distribution under subsection (b) is measured:

(1) in the case of distribution by purchase, redemption, or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership; and

(2) in all other cases, as of the date:

(A) the distribution is authorized, if the payment occurs within 120 days after that date; or

(B) the payment is made, if payment occurs more than 120 days after the distribution is authorized.

(e) A limited partnership's indebtedness to a partner incurred by reason of a distribution made in accordance with this section is at parity with the limited partnership's indebtedness to its general, unsecured creditors.

(f) A limited partnership's indebtedness, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of subsection (b) if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners under this section.

(g) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.



§ 4-47-509 - Liability for improper distributions.

(a) A general partner that consents to a distribution made in violation of § 4-47-508 is personally liable to the limited partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the general partner failed to comply with § 4-47-408.

(b) A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of § 4-47-508 is personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid under § 4-47-508.

(c) A general partner against which an action is commenced under subsection (a) may:

(1) implead in the action any other person that is liable under subsection (a) and compel contribution from the person; and

(2) implead in the action any person that received a distribution in violation of subsection (b) and compel contribution from the person in the amount the person received in violation of subsection (b).

(d) An action under this section is barred if it is not commenced within two years after the distribution.






Subchapter 6 - -- Dissociation

§ 4-47-601 - Dissociation as limited partner.

(a) A person does not have a right to dissociate as a limited partner before the termination of the limited partnership.

(b) A person is dissociated from a limited partnership as a limited partner upon the occurrence of any of the following events:

(1) the limited partnership's having notice of the person's express will to withdraw as a limited partner or on a later date specified by the person;

(2) an event agreed to in the partnership agreement as causing the person's dissociation as a limited partner;

(3) the person's expulsion as a limited partner pursuant to the partnership agreement;

(4) the person's expulsion as a limited partner by the unanimous consent of the other partners if:

(A) it is unlawful to carry on the limited partnership's activities with the person as a limited partner;

(B) there has been a transfer of all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, which has not been foreclosed;

(C) the person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a limited partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(D) the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5) on application by the limited partnership, the person's expulsion as a limited partner by judicial order because:

(A) the person engaged in wrongful conduct that adversely and materially affected the limited partnership's activities;

(B) the person willfully or persistently committed a material breach of the partnership agreement or of the obligation of good faith and fair dealing under § 4-47-305(b); or

(C) the person engaged in conduct relating to the limited partnership's activities which makes it not reasonably practicable to carry on the activities with the person as limited partner;

(6) in the case of a person who is an individual, the person's death;

(7) in the case of a person that is a trust or is acting as a limited partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(8) in the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(9) termination of a limited partner that is not an individual, partnership, limited liability company, corporation, trust, or estate;

(10) the limited partnership's participation in a conversion or merger under subchapter 11, if the limited partnership:

(A) is not the converted or surviving entity; or

(B) is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a limited partner.



§ 4-47-602 - Effect of dissociation as limited partner.

(a) Upon a person's dissociation as a limited partner:

(1) subject to § 4-47-704, the person does not have further rights as a limited partner;

(2) the person's obligation of good faith and fair dealing as a limited partner under § 4-47-305(b) continues only as to matters arising and events occurring before the dissociation; and

(3) subject to § 4-47-704 and subchapter 11, any transferable interest owned by the person in the person's capacity as a limited partner immediately before dissociation is owned by the person as a mere transferee.

(b) A person's dissociation as a limited partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a limited partner.



§ 4-47-603 - Dissociation as general partner.

A person is dissociated from a limited partnership as a general partner upon the occurrence of any of the following events:

(1) the limited partnership's having notice of the person's express will to withdraw as a general partner or on a later date specified by the person;

(2) an event agreed to in the partnership agreement as causing the person's dissociation as a general partner;

(3) the person's expulsion as a general partner pursuant to the partnership agreement;

(4) the person's expulsion as a general partner by the unanimous consent of the other partners if:

(A) it is unlawful to carry on the limited partnership's activities with the person as a general partner;

(B) there has been a transfer of all or substantially all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, which has not been foreclosed;

(C) the person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(D) the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5) on application by the limited partnership, the person's expulsion as a general partner by judicial determination because:

(A) the person engaged in wrongful conduct that adversely and materially affected the limited partnership activities;

(B) the person willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under § 4-47-408; or

(C) the person engaged in conduct relating to the limited partnership's activities which makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner;

(6) the person's:

(A) becoming a debtor in bankruptcy;

(B) execution of an assignment for the benefit of creditors;

(C) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property; or

(D) failure, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the general partner or of all or substantially all of the person's property obtained without the person's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(7) in the case of a person who is an individual:

(A) the person's death;

(B) the appointment of a guardian or general conservator for the person; or

(C) a judicial determination that the person has otherwise become incapable of performing the person's duties as a general partner under the partnership agreement;

(8) in the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(9) in the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(10) termination of a general partner that is not an individual, partnership, limited liability company, corporation, trust, or estate; or

(11) the limited partnership's participation in a conversion or merger under subchapter 11, if the limited partnership:

(A) is not the converted or surviving entity; or

(B) is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner.



§ 4-47-604 - Person's power to dissociate as general partner -- Wrongful dissociation.

(a) A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to § 4-47-603(1).

(b) A person's dissociation as a general partner is wrongful only if:

(1) it is in breach of an express provision of the partnership agreement; or

(2) it occurs before the termination of the limited partnership, and:

(A) the person withdraws as a general partner by express will;

(B) the person is expelled as a general partner by judicial determination under § 4-47-603(5);

(C) the person is dissociated as a general partner by becoming a debtor in bankruptcy; or

(D) in the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it willfully dissolved or terminated.

(c) A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to § 4-47-1001, to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.



§ 4-47-605 - Effect of dissociation as general partner.

(a) Upon a person's dissociation as a general partner:

(1) the person's right to participate as a general partner in the management and conduct of the partnership's activities terminates;

(2) the person's duty of loyalty as a general partner under § 4-47-408(b)(3) terminates;

(3) the person's duty of loyalty as a general partner under § 4-47-408(b)(1) and (2) and duty of care under § 4-47-408(c) continue only with regard to matters arising and events occurring before the person's dissociation as a general partner;

(4) the person may sign and deliver to the Secretary of State for filing a statement of dissociation pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership which states that the person has dissociated; and

(5) subject to § 4-47-704 and subchapter 11, any transferable interest owned by the person immediately before dissociation in the person's capacity as a general partner is owned by the person as a mere transferee.

(b) A person's dissociation as a general partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a general partner.



§ 4-47-606 - Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.

(a) After a person is dissociated as a general partner and before the limited partnership is dissolved, converted under subchapter 11, or merged out of existence under subchapter 11, the limited partnership is bound by an act of the person only if:

(1) the act would have bound the limited partnership under § 4-47-402 before the dissociation; and

(2) at the time the other party enters into the transaction:

(A) less than two years has passed since the dissociation; and

(B) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(b) If a limited partnership is bound under subsection (a), the person dissociated as a general partner which caused the limited partnership to be bound is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation incurred under subsection (a); and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.



§ 4-47-607 - Liability to other persons of person dissociated as general partner.

(a) A person's dissociation as a general partner does not of itself discharge the person's liability as a general partner for an obligation of the limited partnership incurred before dissociation. Except as otherwise provided in subsections (b) and (c), the person is not liable for a limited partnership's obligation incurred after dissociation.

(b) A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership's activities is liable to the same extent as a general partner under § 4-47-404 on an obligation incurred by the limited partnership under § 4-47-804.

(c) A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership's activities is liable on a transaction entered into by the limited partnership after the dissociation only if:

(1) a general partner would be liable on the transaction; and

(2) at the time the other party enters into the transaction:

(A) less than two years has passed since the dissociation; and

(B) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(d) By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability for an obligation of the limited partnership.

(e) A person dissociated as a general partner is released from liability for an obligation of the limited partnership if the limited partnership's creditor, with notice of the person's dissociation as a general partner but without the person's consent, agrees to a material alteration in the nature or time of payment of the obligation.






Subchapter 7 - -- Transferable Interests and Rights of Transferees and Creditors

§ 4-47-701 - Partner's transferable interest.

The only interest of a partner which is transferable is the partner's transferable interest. A transferable interest is personal property.



§ 4-47-702 - Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest:

(1) is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the limited partnership's activities; and

(3) does not, as against the other partners or the limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership's activities, to require access to information concerning the limited partnership's transactions except as otherwise provided in subsection (c), or to inspect or copy the required information or the limited partnership's other records.

(b) A transferee has a right to receive, in accordance with the transfer:

(1) distributions to which the transferor would otherwise be entitled; and

(2) upon the dissolution and winding up of the limited partnership's activities the net amount otherwise distributable to the transferor.

(c) In a dissolution and winding up, a transferee is entitled to an account of the limited partnership's transactions only from the date of dissolution.

(d) Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.

(e) A limited partnership need not give effect to a transferee's rights under this section until the limited partnership has notice of the transfer.

(f) A transfer of a partner's transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(g) A transferee that becomes a partner with respect to a transferable interest is liable for the transferor's obligations under §§ 4-47-502 and 4-47-509. However, the transferee is not obligated for liabilities unknown to the transferee at the time the transferee became a partner.



§ 4-47-703 - Rights of creditor of partner or transferee.

(a) On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of a transferee. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require to give effect to the charging order.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest. The court may order a foreclosure upon the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) by the judgment debtor;

(2) with property other than limited partnership property, by one or more of the other partners; or

(3) with limited partnership property, by the limited partnership with the consent of all partners whose interests are not so charged.

(d) This chapter does not deprive any partner or transferee of the benefit of any exemption laws applicable to the partner's or transferee's transferable interest.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or transferee may satisfy a judgment out of the judgment debtor's transferable interest.



§ 4-47-704 - Power of estate of deceased partner.

If a partner dies, the deceased partner's personal representative or other legal representative may exercise the rights of a transferee as provided in § 4-47-702 and, for the purposes of settling the estate, may exercise the rights of a current limited partner under § 4-47-304.






Subchapter 8 - -- Dissolution

§ 4-47-801 - Nonjudicial dissolution.

Except as otherwise provided in § 4-47-802, a limited partnership is dissolved, and its activities must be wound up, only upon the occurrence of any of the following:

(1) the happening of an event specified in the partnership agreement;

(2) the consent of all general partners and of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective;

(3) after the dissociation of a person as a general partner:

(A) if the limited partnership has at least one remaining general partner, the consent to dissolve the limited partnership given within 90 days after the dissociation by partners owning a majority of the rights to receive distributions as partners at the time the consent is to be effective; or

(B) if the limited partnership does not have a remaining general partner, the passage of 90 days after the dissociation, unless before the end of the period:

(i) consent to continue the activities of the limited partnership and admit at least one general partner is given by limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective; and

(ii) at least one person is admitted as a general partner in accordance with the consent;

(4) the passage of 90 days after the dissociation of the limited partnership's last limited partner, unless before the end of the period the limited partnership admits at least one limited partner; or

(5) the signing and filing of a declaration of dissolution by the Secretary of State under § 4-47-809(c).



§ 4-47-802 - Judicial dissolution.

On application by a partner the circuit court may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement.



§ 4-47-803 - Winding up.

(a) A limited partnership continues after dissolution only for the purpose of winding up its activities.

(b) In winding up its activities, the limited partnership:

(1) may amend its certificate of limited partnership to state that the limited partnership is dissolved, preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, transfer the limited partnership's property, settle disputes by mediation or arbitration, file a statement of termination as provided in § 4-47-203, and perform other necessary acts; and

(2) shall discharge the limited partnership's liabilities, settle and close the limited partnership's activities, and marshal and distribute the assets of the partnership.

(c) If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership's activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective. A person appointed under this subsection:

(1) has the powers of a general partner under § 4-47-804; and

(2) shall promptly amend the certificate of limited partnership to state:

(A) that the limited partnership does not have a general partner;

(B) the name of the person that has been appointed to wind up the limited partnership; and

(C) the street and mailing address of the person.

(d) On the application of any partner, the circuit court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership's activities, if:

(1) a limited partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed pursuant to subsection (c); or

(2) the applicant establishes other good cause.



§ 4-47-804 - Power of general partner and person dissociated as general partner to bind partnership after dissolution.

(a) A limited partnership is bound by a general partner's act after dissolution which:

(1) is appropriate for winding up the limited partnership's activities; or

(2) would have bound the limited partnership under § 4-47-402 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

(b) A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:

(1) at the time the other party enters into the transaction:

(A) less than two years has passed since the dissociation; and

(B) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner; and

(2) the act:

(A) is appropriate for winding up the limited partnership's activities; or

(B) would have bound the limited partnership under § 4-47-402 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution.



§ 4-47-805 - Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partner.

(a) If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under § 4-47-804(a) by an act that is not appropriate for winding up the partnership's activities, the general partner is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

(b) If a person dissociated as a general partner causes a limited partnership to incur an obligation under § 4-47-804(b), the person is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.



§ 4-47-806 - Known claims against dissolved limited partnership.

(a) A dissolved limited partnership may dispose of the known claims against it by following the procedure described in subsection (b).

(b) A dissolved limited partnership may notify its known claimants of the dissolution in a record. The notice must:

(1) specify the information required to be included in a claim;

(2) provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of the claim, which may not be less than 120 days after the date the notice is received by the claimant;

(4) state that the claim will be barred if not received by the deadline; and

(5) unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on § 4-47-404.

(c) A claim against a dissolved limited partnership is barred if the requirements of subsection (b) are met and:

(1) the claim is not received by the specified deadline; or

(2) in the case of a claim that is timely received but rejected by the dissolved limited partnership, the claimant does not commence an action to enforce the claim against the limited partnership within 90 days after the receipt of the notice of the rejection.

(d) This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that is contingent on that date.



§ 4-47-807 - Other claims against dissolved limited partnership.

(a) A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the limited partnership to present them in accordance with the notice.

(b) The notice must:

(1) be published at least once in a newspaper of general circulation in the county in which the dissolved limited partnership's designated office is located or, if it has none in this State, in the county in which the limited partnership's designated office is or was last located;

(2) describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent;

(3) state that a claim against the limited partnership is barred unless an action to enforce the claim is commenced within five years after publication of the notice; and

(4) unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on § 4-47-404.

(c) If a dissolved limited partnership publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the dissolved limited partnership within five years after the publication date of the notice:

(1) a claimant that did not receive notice in a record under § 4-47-806;

(2) a claimant whose claim was timely sent to the dissolved limited partnership but not acted on; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim not barred under this section may be enforced:

(1) against the dissolved limited partnership, to the extent of its undistributed assets;

(2) if the assets have been distributed in liquidation, against a partner or transferee to the extent of that person's proportionate share of the claim or the limited partnership's assets distributed to the partner or transferee in liquidation, whichever is less, but a person's total liability for all claims under this paragraph does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited partnership; or

(3) against any person liable on the claim under § 4-47-404.



§ 4-47-808 - Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

If a claim against a dissolved limited partnership is barred under § 4-47-806 or § 4-47-807, any corresponding claim under § 4-47-404 is also barred.



§ 4-47-809 - Administrative dissolution.

(a) The Secretary of State may dissolve a limited partnership administratively if the limited partnership does not, within 60 days after the due date:

(1) pay any fee, tax, or penalty due to the Secretary of State under this chapter or other law; or

(2) deliver its annual report to the Secretary of State.

(b) If the Secretary of State determines that a ground exists for administratively dissolving a limited partnership, the Secretary of State shall file a record of the determination and serve the limited partnership with a copy of the filed record.

(c) If within 60 days after service of the copy the limited partnership does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall administratively dissolve the limited partnership by preparing, signing and filing a declaration of dissolution that states the grounds for dissolution. The Secretary of State shall serve the limited partnership with a copy of the filed declaration.

(d) A limited partnership administratively dissolved continues its existence but may carry on only activities necessary to wind up its activities and liquidate its assets under §§ 4-47-803 and 4-47-812 and to notify claimants under §§ 4-47-806 and 4-47-807.

(e) The administrative dissolution of a limited partnership does not terminate the authority of its agent for service of process.



§ 4-47-810 - Reinstatement following administrative dissolution.

(a) A limited partnership that has been administratively dissolved may apply to the Secretary of State for reinstatement within two years after the effective date of dissolution. The application must be delivered to the Secretary of State for filing and state:

(1) the name of the limited partnership and the effective date of its administrative dissolution;

(2) that the grounds for dissolution either did not exist or have been eliminated; and

(3) that the limited partnership's name satisfies the requirements of § 4-47-108.

(b) If the Secretary of State determines that an application contains the information required by subsection (a) and that the information is correct, the Secretary of State shall prepare a declaration of reinstatement that states this determination, sign, and file the original of the declaration of reinstatement, and serve the limited partnership with a copy.

(c) When reinstatement becomes effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the limited partnership may resume its activities as if the administrative dissolution had never occurred.



§ 4-47-811 - Appeal from denial of reinstatement.

(a) If the Secretary of State denies a limited partnership's application for reinstatement following administrative dissolution, the Secretary of State shall prepare, sign and file a notice that explains the reason or reasons for denial and serve the limited partnership with a copy of the notice.

(b) Within 30 days after service of the notice of denial, the limited partnership may appeal from the denial of reinstatement by petitioning the circuit court to set aside the dissolution. The petition must be served on the Secretary of State and contain a copy of the Secretary of State's declaration of dissolution, the limited partnership's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved limited partnership or may take other action the court considers appropriate.



§ 4-47-812 - Disposition of assets -- When contributions required.

(a) In winding up a limited partnership's activities, the assets of the limited partnership, including the contributions required by this section, must be applied to satisfy the limited partnership's obligations to creditors, including, to the extent permitted by law, partners that are creditors.

(b) Any surplus remaining after the limited partnership complies with subsection (a) must be paid in cash as a distribution.

(c) If a limited partnership's assets are insufficient to satisfy all of its obligations under subsection (a), with respect to each unsatisfied obligation incurred when the limited partnership was not a limited liability limited partnership, the following rules apply:

(1) Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under § 4-47-607 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(2) If a person does not contribute the full amount required under subdivision (c)(1) with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by subdivision (c)(1) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred.

(3) If a person does not make the additional contribution required by subdivision (c)(2), further additional contributions are determined and due in the same manner as provided in that paragraph.

(d) A person that makes an additional contribution under subsection (c)(2) or (3) may recover from any person whose failure to contribute under subsection (c)(1) or (2) necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person's liability under this subsection may not exceed the amount the person failed to contribute.

(e) The estate of a deceased individual is liable for the person's obligations under this section.

(f) An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person's obligation to contribute under subsection (c).






Subchapter 9 - -- Foreign Limited Partnerships

§ 4-47-901 - Governing law.

(a) The laws of the State or other jurisdiction under which a foreign limited partnership is organized govern relations among the partners of the foreign limited partnership and between the partners and the foreign limited partnership and the liability of partners as partners for an obligation of the foreign limited partnership.

(b) A foreign limited partnership may not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which the foreign limited partnership is organized and the laws of this State.

(c) A certificate of authority does not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this State.



§ 4-47-902 - Application for certificate of authority.

(a) Before transacting business in this State, a foreign limited partnership shall apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must state:

(1) the name of the foreign limited partnership and, if the name does not comply with § 4-47-108, an alternate name adopted pursuant to § 4-47-905(a);

(2) the name of the State or other jurisdiction under whose law the foreign limited partnership is organized;

(3) the street and mailing address of the foreign limited partnership's principal office and, if the laws of the jurisdiction under which the foreign limited partnership is organized require the foreign limited partnership to maintain an office in that jurisdiction, the street and mailing address of the required office;

(4) the information required by § 4-20-105(a) concerning the foreign limited partnership's initial agent for service of process in this State;

(5) the name and street and mailing address of each of the foreign limited partnership's general partners; and

(6) whether the foreign limited partnership is a foreign limited liability limited partnership.

(b) A foreign limited partnership shall deliver with the completed application a certificate of existence or a record of similar import signed by the Secretary of State or other official having custody of the foreign limited partnership's publicly filed records in the State or other jurisdiction under whose law the foreign limited partnership is organized.



§ 4-47-903 - Activities not constituting transacting business.

(a) Activities of a foreign limited partnership which do not constitute transacting business in this State within the meaning of this chapter include:

(1) maintaining, defending, and settling an action or proceeding;

(2) holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) maintaining accounts in financial institutions;

(4) maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7) creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8) securing or collecting debts or enforcing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) conducting an isolated transaction that is completed within 30 days and is not one in the course of similar transactions of a like manner; and

(10) transacting business in interstate commerce.

(b) For purposes of this chapter, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this State.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited partnership to service of process, taxation, or regulation under any other law of this State.



§ 4-47-904 - Filing of certificate of authority.

Unless the Secretary of State determines that an application for a certificate of authority does not comply with the filing requirements of this chapter, the Secretary of State, upon payment of all filing fees, shall file the application, prepare, sign and file a certificate of authority to transact business in this State, and send a copy of the filed certificate, together with a receipt for the fees, to the foreign limited partnership or its representative.



§ 4-47-905 - Noncomplying name of foreign limited partnership.

(a) A foreign limited partnership whose name does not comply with § 4-47-108 may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this State, an alternate name that complies with § 4-47-108. A foreign limited partnership that adopts an alternate name under this subsection and then obtains a certificate of authority with the name need not comply with § 4-32-108. After obtaining a certificate of authority with an alternate name, a foreign limited partnership shall transact business in this State under the name unless the foreign limited partnership is authorized under § 4-32-108 to transact business in this State under another name.

(b) If a foreign limited partnership authorized to transact business in this State changes its name to one that does not comply with § 4-47-108, it may not thereafter transact business in this State until it complies with subsection (a) and obtains an amended certificate of authority.



§ 4-47-906 - Revocation of certificate of authority.

(a) A certificate of authority of a foreign limited partnership to transact business in this State may be revoked by the Secretary of State in the manner provided in subsections (b) and (c) if the foreign limited partnership does not:

(1) pay, within 60 days after the due date, any fee, tax or penalty due to the Secretary of State under this chapter or other law;

(2) deliver, within 60 days after the due date, its annual report required under § 4-47-210;

(3) appoint and maintain an agent for service of process under the Model Registered Agents Act, § 4-20-101 et seq.; or

(4) deliver for filing a statement of a change under § 4-20-108 within 30 days after a change has occurred in the name or address of the agent.

(b) In order to revoke a certificate of authority, the Secretary of State must prepare, sign, and file a notice of revocation and send a copy to the foreign limited partnership's agent for service of process in this State, or if the foreign limited partnership does not appoint and maintain a proper agent in this State, to the foreign limited partnership's principal office. The notice must state:

(1) the revocation's effective date, which must be at least 60 days after the date the Secretary of State sends the copy; and

(2) the foreign limited partnership's failures to comply with subsection (a) which are the reason for the revocation.

(c) The authority of the foreign limited partnership to transact business in this State ceases on the effective date of the notice of revocation unless before that date the foreign limited partnership cures each failure to comply with subsection (a) stated in the notice. If the foreign limited partnership cures the failures, the Secretary of State shall so indicate on the filed notice.



§ 4-47-907 - Cancellation of certificate of authority -- Effect of failure to have certificate.

(a) In order to cancel its certificate of authority to transact business in this State, a foreign limited partnership must deliver to the Secretary of State for filing a notice of cancellation. The certificate is canceled when the notice becomes effective under § 4-47-206.

(b) A foreign limited partnership transacting business in this State may not maintain an action or proceeding in this State unless it has a certificate of authority to transact business in this State.

(c) The failure of a foreign limited partnership to have a certificate of authority to transact business in this State does not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action or proceeding in this State.

(d) A partner of a foreign limited partnership is not liable for the obligations of the foreign limited partnership solely by reason of the foreign limited partnership's having transacted business in this State without a certificate of authority.

(e) If a foreign limited partnership transacts business in this State without a certificate of authority or cancels its certificate of authority, it appoints the Secretary of State as its agent for service of process for rights of action arising out of the transaction of business in this State.



§ 4-47-908 - Action by Secretary of State.

The Secretary of State may maintain an action to restrain a foreign limited partnership from transacting business in this State in violation of this chapter.






Subchapter 10 - -- Actions by Partners

§ 4-47-1001 - Direct action by partner.

(a) Subject to subsection (b), a partner may maintain a direct action against the limited partnership or another partner for legal or equitable relief, with or without an accounting as to the partnership's activities, to enforce the rights and otherwise protect the interests of the partner, including rights and interests under the partnership agreement or this chapter or arising independently of the partnership relationship.

(b) A partner commencing a direct action under this section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



§ 4-47-1002 - Derivative action.

A partner may maintain a derivative action to enforce a right of a limited partnership if:

(1) the partner first makes a demand on the general partners, requesting that they cause the limited partnership to bring an action to enforce the right, and the general partners do not bring the action within a reasonable time; or

(2) a demand would be futile.



§ 4-47-1003 - Proper plaintiff.

A derivative action may be maintained only by a person that is a partner at the time the action is commenced and:

(1) that was a partner when the conduct giving rise to the action occurred; or

(2) whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of the conduct.



§ 4-47-1004 - Pleading.

In a derivative action, the complaint must state with particularity:

(1) the date and content of plaintiff's demand and the general partners' response to the demand; or

(2) why demand should be excused as futile.



§ 4-47-1005 - Proceeds and expenses.

(a) Except as otherwise provided in subsection (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited partnership and not to the derivative plaintiff;

(2) if the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited partnership.

(b) If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited partnership.






Subchapter 11 - -- Conversion and Merger

§ 4-47-1101 - Definitions.

In this subchapter:

(1) "Constituent limited partnership" means a constituent organization that is a limited partnership.

(2) "Constituent organization" means an organization that is party to a merger.

(3) "Converted organization" means the organization into which a converting organization converts pursuant to §§ 4-47-1102 through 4-47-1105.

(4) "Converting limited partnership" means a converting organization that is a limited partnership.

(5) "Converting organization" means an organization that converts into another organization pursuant to § 4-47-1102.

(6) "General partner" means a general partner of a limited partnership.

(7) "Governing statute" of an organization means the statute that governs the organization's internal affairs.

(8) "Organization" means a general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; business trust; corporation; or any other person having a governing statute. The term includes domestic and foreign organizations whether or not organized for profit.

(9) "Organizational documents" means:

(A) for a domestic or foreign general partnership, its partnership agreement;

(B) for a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(C) for a domestic or foreign limited liability company, its articles of organization and operating agreement, or comparable records as provided in its governing statute;

(D) for a business trust, its agreement of trust and declaration of trust;

(E) for a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(F) for any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(10) "Personal liability" means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(A) by the organization's governing statute solely by reason of the person co-owning, having an interest in, or being a member of the organization; or

(B) by the organization's organizational documents under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, liabilities, and other obligations of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

(11) "Surviving organization" means an organization into which one or more other organizations are merged. A surviving organization may preexist the merger or be created by the merger.



§ 4-47-1102 - Conversion.

(a) An organization other than a limited partnership may convert to a limited partnership, and a limited partnership may convert to another organization pursuant to this section and §§ 4-47-1103 through 4-47-1105 and a plan of conversion, if:

(1) the other organization's governing statute authorizes the conversion;

(2) the conversion is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) the other organization complies with its governing statute in effecting the conversion.

(b) A plan of conversion must be in a record and must include:

(1) the name and form of the organization before conversion;

(2) the name and form of the organization after conversion; and

(3) the terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) the organizational documents of the converted organization.



§ 4-47-1103 - Action on plan of conversion by converting limited partnership.

(a) Subject to § 4-47-1110, a plan of conversion must be consented to by all the partners of a converting limited partnership.

(b) Subject to § 4-47-1110 and any contractual rights, after a conversion is approved, and at any time before a filing is made under § 4-47-1104, a converting limited partnership may amend the plan or abandon the planned conversion:

(1) as provided in the plan; and

(2) except as prohibited by the plan, by the same consent as was required to approve the plan.



§ 4-47-1104 - Filings required for conversion -- Effective date.

(a) After a plan of conversion is approved:

(1) a converting limited partnership shall deliver to the Secretary of State for filing articles of conversion, which must include:

(A) a statement that the limited partnership has been converted into another organization;

(B) the name and form of the organization and the jurisdiction of its governing statute;

(C) the date the conversion is effective under the governing statute of the converted organization;

(D) a statement that the conversion was approved as required by this chapter;

(E) a statement that the conversion was approved as required by the governing statute of the converted organization; and

(F) a statement confirming that the converted organization has filed a statement appointing an agent for service of process under § 4-20-112 if the converted organization is a foreign organization not authorized to transact business in this State, the street and mailing address of an office which may be used for service of process under § 4-47-1105(c); and

(2) if the converting organization is not a converting limited partnership, the converting organization shall deliver to the Secretary of State for filing a certificate of limited partnership, which must include, in addition to the information required by § 4-47-201:

(A) a statement that the limited partnership was converted from another organization;

(B) the name and form of the organization and the jurisdiction of its governing statute; and

(C) a statement that the conversion was approved in a manner that complied with the organization's governing statute.

(b) A conversion becomes effective:

(1) if the converted organization is a limited partnership, when the certificate of limited partnership takes effect; and

(2) if the converted organization is not a limited partnership, as provided by the governing statute of the converted organization.



§ 4-47-1105 - Effect of conversion.

(a) An organization that has been converted pursuant to this subchapter is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting organization remains vested in the converted organization;

(2) all debts, liabilities, and other obligations of the converting organization continue as obligations of the converted organization;

(3) an action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) except as otherwise agreed, the conversion does not dissolve a converting limited partnership for the purposes of subchapter 8.

(c) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any obligation owed by the converting limited partnership, if before the conversion the converting limited partnership was subject to suit in this State on the obligation. A converted organization that is a foreign organization and not authorized to transact business in this State may be served with process under § 4-20-113 if the converted organization:

(1) fails to appoint an agent for service of process under § 4-20-112;

(2) no longer has an agent for service of process; or

(3) has an agent for service of process that cannot with reasonable diligence be served.



§ 4-47-1106 - Merger.

(a) A limited partnership may merge with one or more other constituent organizations pursuant to this section and §§ 4-47-1107 through 4-47-1109 and a plan of merger, if:

(1) the governing statute of each of the other organizations authorizes the merger;

(2) the merger is not prohibited by the law of a jurisdiction that enacted any of those governing statutes; and

(3) each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger must be in a record and must include:

(1) the name and form of each constituent organization;

(2) the name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(4) if the surviving organization is to be created by the merger, the surviving organization's organizational documents; and

(5) if the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents.



§ 4-47-1107 - Action on plan of merger by constituent limited partnership.

(a) Subject to § 4-47-1110, a plan of merger must be consented to by all the partners of a constituent limited partnership.

(b) Subject to § 4-47-1110 and any contractual rights, after a merger is approved, and at any time before a filing is made under § 4-47-1108, a constituent limited partnership may amend the plan or abandon the planned merger:

(1) as provided in the plan; and

(2) except as prohibited by the plan, with the same consent as was required to approve the plan.



§ 4-47-1108 - Filings required for merger -- Effective date.

(a) After each constituent organization has approved a merger, articles of merger must be signed on behalf of:

(1) each preexisting constituent limited partnership, by each general partner listed in the certificate of limited partnership; and

(2) each other preexisting constituent organization, by an authorized representative.

(b) The articles of merger must include:

(1) the name and form of each constituent organization and the jurisdiction of its governing statute;

(2) the name and form of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created by the merger, a statement to that effect;

(3) the date the merger is effective under the governing statute of the surviving organization;

(4) if the surviving organization is to be created by the merger:

(A) if it will be a limited partnership, the limited partnership's certificate of limited partnership; or

(B) if it will be an organization other than a limited partnership, the organizational document that creates the organization;

(5) if the surviving organization preexists the merger, any amendments provided for in the plan of merger for the organizational document that created the organization;

(6) a statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(7) a statement confirming that the surviving organization has filed a statement appointing an agent for service of process under § 4-20-112 if the surviving organization is a foreign organization not authorized to transact business in this State; and

(8) any additional information required by the governing statute of any constituent organization.

(c) Each constituent limited partnership shall deliver the articles of merger for filing in the office of the Secretary of State.

(d) A merger becomes effective under this subchapter:

(1) if the surviving organization is a limited partnership, upon the later of:

(A) compliance with subsection (c); or

(B) subject to § 4-47-206(c), as specified in the articles of merger;

(2) if the surviving organization is not a limited partnership, as provided by the governing statute of the surviving organization.



§ 4-47-1109 - Effect of merger.

(a) When a merger becomes effective:

(1) the surviving organization continues or comes into existence;

(2) each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) all debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) an action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) except as otherwise agreed, if a constituent limited partnership ceases to exist, the merger does not dissolve the limited partnership for the purposes of subchapter 8;

(9) if the surviving organization is created by the merger:

(A) if it is a limited partnership, the certificate of limited partnership becomes effective; or

(B) if it is an organization other than a limited partnership, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization preexists the merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this State to enforce any obligation owed by a constituent organization, if before the merger the constituent organization was subject to suit in this State on the obligation. A surviving organization that is a foreign organization and not authorized to transact business in this State may be served with process under § 4-20-113 if the surviving organization:

(1) Fails to appoint an agent for service of process under § 4-20-112;

(2) No longer has an agent for service of process; or

(3) Has an agent for service of process that cannot with reasonable diligence be served.



§ 4-47-1110 - Restrictions on approval of conversions and mergers and on relinquishing limited liability limited partnership status.

(a) If a partner of a converting or constituent limited partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner, unless:

(1) the limited partnership's partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all the partners; and

(2) the partner has consented to the provision of the partnership agreement.

(b) An amendment to a certificate of limited partnership which deletes a statement that the limited partnership is a limited liability limited partnership is ineffective without the consent of each general partner unless:

(1) the limited partnership's partnership agreement provides for the amendment with the consent of less than all the general partners; and

(2) each general partner that does not consent to the amendment has consented to the provision of the partnership agreement.

(c) A partner does not give the consent required by subsection (a) or (b) merely by consenting to a provision of the partnership agreement which permits the partnership agreement to be amended with the consent of fewer than all the partners.



§ 4-47-1111 - Liability of general partner after conversion or merger.

(a) A conversion or merger under this chapter does not discharge any liability under §§ 4-47-404 and 4-47-607 of a person that was a general partner in or dissociated as a general partner from a converting or constituent limited partnership, but:

(1) the provisions of this chapter pertaining to the collection or discharge of the liability continue to apply to the liability;

(2) for the purposes of applying those provisions, the converted or surviving organization is deemed to be the converting or constituent limited partnership; and

(3) if a person is required to pay any amount under this subsection:

(A) the person has a right of contribution from each other person that was liable as a general partner under § 4-47-404 when the obligation was incurred and has not been released from the obligation under § 4-47-607; and

(B) the contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(b) In addition to any other liability provided by law:

(1) a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership that was not a limited liability limited partnership is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if, at the time the third party enters into the transaction, the third party:

(A) does not have notice of the conversion or merger; and

(B) reasonably believes that:

(i) the converted or surviving business is the converting or constituent limited partnership;

(ii) the converting or constituent limited partnership is not a limited liability limited partnership; and

(iii) the person is a general partner in the converting or constituent limited partnership; and

(2) a person that was dissociated as a general partner from a converting or constituent limited partnership before the conversion or merger became effective is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if:

(A) immediately before the conversion or merger became effective the converting or surviving limited partnership was not a limited liability limited partnership; and

(B) at the time the third party enters into the transaction less than two years have passed since the person dissociated as a general partner and the third party:

(i) does not have notice of the dissociation;

(ii) does not have notice of the conversion or merger; and

(iii) reasonably believes that the converted or surviving organization is the converting or constituent limited partnership, the converting or constituent limited partnership is not a limited liability limited partnership, and the person is a general partner in the converting or constituent limited partnership.



§ 4-47-1112 - Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

(a) An act of a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1) before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under § 4-47-402; and

(2) at the time the third party enters into the transaction, the third party:

(A) does not have notice of the conversion or merger; and

(B) reasonably believes that the converted or surviving business is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(b) An act of a person that before a conversion or merger became effective was dissociated as a general partner from a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1) before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under § 4-47-402 if the person had been a general partner; and

(2) at the time the third party enters into the transaction, less than two years have passed since the person dissociated as a general partner and the third party:

(A) does not have notice of the dissociation;

(B) does not have notice of the conversion or merger; and

(C) reasonably believes that the converted or surviving organization is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(c) If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection (a) or (b), the person is liable:

(1) to the converted or surviving organization for any damage caused to the organization arising from the obligation; and

(2) if another person is liable for the obligation, to that other person for any damage caused to that other person arising from the liability.



§ 4-47-1113 - Chapter not exclusive.

This chapter does not preclude an entity from being converted or merged under other law.






Subchapter 12 - -- Miscellaneous Provisions

§ 4-47-1201 - Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.



§ 4-47-1202 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 4-47-1203 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., but this chapter does not modify, limit, or supersede § 101(c) of that Act or authorize electronic delivery of any of the notices described in § 103(b) of that Act.



§ 4-47-1204 - Effective date.

This chapter takes effect on September 1, 2007.



§ 4-47-1206 - Application to existing relationships.

(a) Except as otherwise provided in subsection (b), on and after September 1, 2007, this chapter governs all limited partnerships.

(b) With respect to a limited partnership formed before this chapter takes effect, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:

(1) section 4-47-104(c) does not apply and the limited partnership has whatever duration it had under the law applicable immediately before the limited partnership became subject to this chapter;

(2) the limited partnership is not required to amend its certificate of limited partnership to comply with § 4-47-201(a)(4);

(3) sections 4-47-601 and 4-47-602 do not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before the limited partnership became subject to this chapter;

(4) section 4-47-603(4) does not apply;

(5) section 4-47-603(5) does not apply and a court has the same power to expel a general partner as the court had immediately before the limited partnership became subject to this chapter; and

(6) section 4-47-801(3) does not apply and the connection between a person's dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before the limited partnership became subject to this chapter.

(c) If subsection (a) causes a limited partnership that was a limited liability limited partnership under § 4-43-1110 [repealed] to become subject to this chapter:

(1) if immediately before it became subject to this chapter its name complied with § 4-43-1110 [repealed], the affected limited partnership may maintain its name even if the name does not comply with § 4-47-108(c); and

(2) the application to register the limited partnership that was a limited liability limited partnership under § 4-43-1110 [repealed] on file with the Secretary of State pursuant to § 4-43-1110 [repealed] is deemed to amend the limited partnership's certificate of limited partnership to state that the limited partnership is a limited liability limited partnership.



§ 4-47-1207 - Savings clause.

This chapter does not affect an action commenced, proceeding brought, or right accrued before this chapter takes effect.



§ 4-47-1208 - Effect of designation.

Except as otherwise provided in this chapter, a limited partnership remains the same entity for purposes of holding title to or conveying an interest in real or personal property and for all other purposes:

(1) During the winding up of the limited partnership following its dissolution;

(2) Whether the certificate of limited partnership is amended to add or delete a statement that the limited partnership is a limited liability limited partnership pursuant to § 4-47-406(b)(2); and

(3) Regardless of whether the words "limited partnership", "limited liability limited partnership", or the designation "LP", "L.P.", "LLLP", or "L.L.L.P." are used in an instrument conveying an interest in real or personal property to or from the limited partnership or in any other writing.



§ 4-47-1209 - Formation of future limited partnerships.

Beginning on September 1, 2007, no person may form an entity under the Revised Limited Partnership Act of 1991, § 4-43-101 et seq. [repealed].






Subchapter 13 - -- Filing Fees

§ 4-47-1301 - Fees for limited partnerships.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him or her for filing by a domestic or foreign limited partnership: Click here to view image.

(b) The Secretary of State shall collect a fee of twenty-five dollars ($25.00) each time process is served on him or her under this chapter. The party to a proceeding causing service of process is entitled to recover the service of process fee as costs if the party prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign limited liability limited partnership:

(1) Fifty cents (50cent(s)) per page for copying; and

(2) Five dollars ($5.00) for the certificate.

(d) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him or her by electronic means: Click here to view image.



§ 4-47-1302 - Fees for limited liability limited partnerships.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection (a) are delivered to him or her for filing: Click here to view image.

(b) The Secretary of State shall collect a fee of twenty-five dollars ($25.00) each time process is served on him or her under this section. The party to a proceeding causing service of process is entitled to recover the service of process fee as costs if the party prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign limited liability limited partnership:

(1) Fifty cents (50cent(s)) per page for copying; and

(2) Five dollars ($5.00) for the certificate.












Subtitle 5 - Contracts, Notes, And Other Commercial Instruments

Chapter 56 - General Provisions

§ 4-56-101 - Attorney's fees.

(a) A provision in a promissory note for the payment of reasonable attorney's fees, not to exceed ten percent (10%) of the amount of principal due, plus accrued interest, for services actually rendered in accordance with its terms is enforceable as a contract of indemnity.

(b) This section shall apply only to notes executed from and after June 7, 1951.



§ 4-56-102 - Unlawful acts relating to secured interests on certain farm products.

(a) It shall be unlawful for any person who buys soybeans, corn, wheat, rice, or milo from a person engaged in farming operations, or for any commission merchant or selling agent who sells soybeans, corn, wheat, rice, or milo for a person engaged in farming operations for a fee or commission, to knowingly fail to include as joint payee on the check or other instrument issued in payment for the farm products the name of any person disclosed by the seller as having a security interest in the farm products.

(b) It shall be unlawful for any person engaged in farming operations who sells soybeans, corn, wheat, rice, or milo to knowingly fail to disclose the names of any parties having a security interest in the farm products before accepting payment of the proceeds of the sale.

(c) (1) It shall be unlawful for a person who owes payment or other performance of an obligation under a security agreement to sell or otherwise dispose of soybeans, corn, wheat, rice, or milo used as collateral or any part thereof and to knowingly fail to pay to the secured party the amount of the proceeds from such sale or other disposition if the person:

(A) Has no right to sell or otherwise dispose of the farm products used as collateral; or

(B) Has the right to sell or otherwise dispose of the farm products used as collateral, provided that the secured party receives the proceeds from such sale or other disposition.

(2) Failure to pay the proceeds to the secured party within ten (10) days after the sale or other disposition of the collateral shall be prima facie evidence of a knowing failure to pay under this section.

(d) A violation of this section shall be a Class C felony.

(e) The terms used in this section shall have the same meaning as used in the Uniform Commercial Code, Acts 1961, No. 185, as amended.



§ 4-56-103 - Reimbursement for taxes.

(a) (1) If a contract requires one (1) party to reimburse another party for the federal excise tax imposed by 26 U.S.C. § 4081 or 26 U.S.C. § 4091, whether as a separate item or as part of the contract price, the reimbursing party at its option and notwithstanding contrary terms of the contract shall not be required to make the reimbursement more than one (1) business day before the day on which the reimbursed party must remit the taxes to the Internal Revenue Service.

(2) Exercise of the option provided by subdivision (a)(1) of this section shall not relieve the reimbursing party of its obligation to make the reimbursement as required by the contract but shall affect only the timing of that reimbursement.

(b) (1) Written notice of the reimbursing party's intent to exercise the option provided in subsection (a) of this section shall be given to the reimbursed party.

(2) The notice shall state the effective date of the exercise of the option which shall be no earlier than thirty (30) days after the notice of intent is received by the reimbursed party or the beginning of the reimbursed party's next federal tax quarter, whichever is later.

(c) (1) If a reimbursing party exercises the option provided in subsection (a) of this section, the reimbursed party may demand security for the payment of the taxes in proportion to the amount the taxes represent compared to the security demanded on the contract as a whole.

(2) The reimbursed party may also require reimbursement to be made by electronic transfer of funds but may not change the other payment terms of the contract without a valid business reason.

(d) (1) This section shall apply to all contracts that are:

(A) Continuing contracts with no fixed expiration date and in effect on August 12, 2005; or

(B) Entered into or renewed after August 12, 2005.

(2) All contracts in effect on August 12, 2005, that contain a fixed expiration date shall be governed by the law as it existed prior to August 12, 2005.



§ 4-56-104 - Hold harmless clause in construction contracts unenforceable.

(a) As used in this section:

(1) "Construction" means any of the following services, functions, or combination of the following services or functions to construct a building, building site, or structure, to construct a permanent improvement to a building, building site, or structure, including sitework:

(A) Alteration;

(B) Design;

(C) Erection;

(D) Reconditioning;

(E) Renovation;

(F) Repair; or

(G) Replacement;

(2) (A) "Construction agreement" means the bargain of the parties in fact, as found in the language of the parties or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in § 4-1-303.

(B) "Construction agreement" does not include an insurance contract, a construction bond, or a contract to defend a party against liability; and

(3) (A) "Construction contract" means the total legal obligation that results from the parties' agreement as supplemented by any other applicable law.

(B) "Construction contract" does not include an insurance contract, a construction bond, or a contract to defend a party against liability.

(b) A clause in a construction agreement or construction contract entered into after July 31, 2007, is unenforceable as against public policy to the extent that a party to the construction contract or construction agreement is required to indemnify, defend, or hold harmless another party against:

(1) Damage from death or bodily injury to a person arising out of the sole negligence of the indemnitee, its agent, representative, subcontractor, or supplier; or

(2) Damage to property arising out of the sole negligence of the indemnitee, its agent, representative, subcontractor, or supplier.

(c) A provision or understanding in a construction agreement or construction contract that attempts to circumvent this section by making the construction agreement or construction contract subject to the laws of another state is unenforceable as against public policy.

(d) A clause described under subsections (b) and (c) of this section is severable from the construction agreement or construction contract and shall not cause the entire construction agreement or construction contract to become unenforceable.

(e) The parties to a construction contract or construction agreement may enter into an agreement in which:

(1) The first party indemnifies, defends, or holds harmless the second party from the first party's negligence or fault or from the negligence or fault of the first party's agent, representative, subcontractor, or supplier;

(2) The first party requires the second party to provide liability insurance coverage for the first party's negligence or fault if the construction contract or construction agreement requires the second party to obtain insurance and the construction contract or construction agreement limits the second party's obligation to the cost of the required insurance;

(3) The first party requires the second party to provide liability insurance coverage for the first party's negligence or fault under a separate insurance contract with an insurance provider; or

(4) The first party requires the second party to name the first party as an additional insured as a part of the construction agreement or construction contract.






Chapter 57 - Interest And Usury

§ 4-57-101 - Calculation of interest.

(a) Whenever in any statute, deed, written or verbal contract, or in any public or private instrument whatever, any certain interest is or may be mentioned, and no period of time is stated for the rate of interest to be calculated, interest shall be calculated at the rate mentioned by the year, in the same manner as if the words "per annum" or "by the year" had been added to the rate.

(b) (1) For the purpose of calculating interest, a month shall be considered the twelfth part of a year, and as consisting of thirty (30) days.

(2) Interest for any number of days less than a month shall be estimated by the proportion which the number of days shall bear to thirty (30).

(c) (1) In calculating interest where partial payments may have been made, the interest shall be calculated to the time when the first payment shall have been made, and the payment shall be applied to the payment of the interest. If the payment exceeds the interest, the balance shall be applied to diminish the principal, and the same course shall be observed in all subsequent payments.

(2) However, in no case when a payment falls short of paying the interest due at the time of making the payment shall the balance of the interest be added to the principal.



§ 4-57-102 - Reservation or discounting of interest permitted.

It shall be lawful for all parties loaning money in this state to reserve or discount interest upon any commercial paper, mortgages, or other securities for any period authorized by any rule or regulation of the Federal Housing Administration or its successor or for a period of at least thirty-six (36) months, whichever is greater, at any rate of interest agreed upon by the parties, the rate of interest not to exceed the applicable rate prescribed by Arkansas Constitution, Article 19, § 13, whether the papers or securities for principal or interest are payable in this state, or any other state, territory, kingdom, or country.



§ 4-57-103 - Statement of principal and interest.

(a) Upon written request of the borrower or debtor, any seller, lender, or any other person, corporation, or legal entity extending credit in this state shall furnish the borrower or debtor at the time of extending credit or of making the sale with a statement separately stating the principal and interest charged for any goods, property, or services sold to the borrower or debtor.

(b) (1) Any creditor willfully refusing to furnish the statement of principal and interest as required in this section or who upon furnishing the statement of principal and interest to the borrower or debtor fraudulently misrepresents the amount of principal or interest paid shall be guilty of a violation and upon conviction shall be subject to a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(2) Each violation of this section shall constitute a separate offense.



§ 4-57-104 - Maximum rate of interest permitted.

The parties to any contract, whether the contract is under seal or not, may agree in writing for the payment of interest not exceeding the applicable rate set forth in Arkansas Constitution, Article 19, § 13, on money due or to become due.



§ 4-57-105 - Usurious interest prohibited.

No person or corporation shall, directly or indirectly, take or receive in money, goods, things in action, or any other valuable thing, any greater sum or value for the loan or forbearance of money or goods, things in action, or any other valuable thing, than is prescribed in § 4-57-104.



§ 4-57-108 - Usurious consumer loans or credit sales -- Award of attorney's fees.

(a) Any person who prevails in circuit court in litigation alleging a consumer loan or credit sale to be willfully usurious under Arkansas Constitution, Amendment 60, shall be awarded reasonable attorney's fees.

(b) This section shall be applicable to all actions pending on June 28, 1985, or instituted thereafter.

(c) For purposes of this section, the term "person" means any individual, partnership, corporation, financial institution, or other legal entity.






Chapter 58 - Assignments

§ 4-58-101 - Remedies unaltered by chapter.

Nothing contained in this chapter shall change the nature of the defense or prevent the allowance of discounts or offsets, either in law or equity, that any defendant may have against the original assignor previous to the assignment or against the plaintiff or assignee after the assignment.



§ 4-58-102 - Assignment of certain instruments authorized.

All bonds, bills, notes, agreements, and contracts in writing for the payment of money or property, or for both money and property, shall be assignable.



§ 4-58-103 - Consideration.

It shall not be necessary for any assignee to set forth the consideration of any of the assignments on any such assigned paper.



§ 4-58-104 - Date of assignment.

(a) All assignments of any instruments of writing shall bear the date upon which the assignment was made.

(b) All blank assignments shall be taken to have been made on the day most to the advantage of the defendant.



§ 4-58-105 - Completion of assignments -- Rights and remedies of debtor and subsequent assignees.

(a) Every written assignment made in good faith, whether in the nature of a sale, pledge, or other transfer, or on account receivable or any moneys due or to become due on an open account or on a contract, except for wages and salaries, all of which shall be hereinafter referred to as "account", with or without the giving of notice of the assignment to the debtor, shall be valid and complete at the time of the making of the assignment and shall be deemed to have been fully perfected at that time.

(b) (1) After an assignment made in good faith is complete, no bona fide purchaser from the assignor, no creditor of the assignor, and no other assignee or transferee of the assignor in any event shall have or be deemed to have acquired any right or interest in the account so assigned or transferred or in the proceeds thereof or in any obligation substituted therefor, superior to the rights and interest therein of the assignee.

(2) In any case where, acting without knowledge of the assignment or transfer, the debtor in good faith pays all or part of such account to the assignor or to the creditor, subsequent purchaser, or other assignee and transferee, all payments so made shall be acquittance to the debtor to the extent thereof, and the assignor, creditor, subsequent purchaser, or other assignee and transferee shall be a trustee of any sums so paid and shall be accountable and liable to the prior assignee thereof.

(3) However, any defense of the debtor against any account so assigned or transferred shall be good as against any subsequent purchaser or other assignee and transferee.



§ 4-58-106 - Powers of assignor after assignment.

No assignor shall be able to release any part of the consideration of the instrument by him or her assigned after the assignment thereof.



§ 4-58-107 - Vendor's lien inures to benefit of assignee.

The lien or equity held or possessed by the vendor of any real estate for the sale of the real estate shall inure to the benefit of any assignee of the notes or obligations given for the purchase money of the real estate, and the lien or equity shall be assignable and payable by endorsement or otherwise, in the hands of the assignee, and any such assignee may maintain an action or suit to enforce the lien or equity if the lien or equity is expressed upon or appears from the face of the deed of conveyance.



§ 4-58-108 - Liability of assignors upon nonpayment or protest of instrument.

All endorsers or assignors of any instrument in writing assignable by law for the payment of money alone, on receiving due notice of the nonpayment or protest of any endorsed or assigned instrument in writing, shall be equally liable with the maker, obligor, or payee of the instrument, and may be sued for the same at the same time with the maker, obligor, or payee thereof, or may be sued separately.



§ 4-58-109 - Proof of assignment -- Pleadings.

The assignee of any instrument in writing made assignable by law, on bringing suit on any assigned paper, shall not be required to prove the assignment unless the defendant annexes to his or her answer an affidavit denying the assignment and stating in the affidavit that he or she verily believes that one (1) or more of the assignments on the instrument of writing was forged.



§ 4-58-110 - Recovery by plaintiff.

The plaintiff in the several actions shall collect only the amount of his or her demand, with interest due thereon, and the costs on only one (1) of the actions.






Chapter 59 - Fraud

Subchapter 1 - -- Statute of Frauds

§ 4-59-101 - Contracts, agreements, or promises required to be in writing.

(a) Unless the agreement, promise, or contract, or some memorandum or note thereof, upon which an action is brought is made in writing and signed by the party to be charged therewith, or signed by some other person properly authorized by the person sought to be charged, no action shall be brought to charge any:

(1) Executor or administrator, upon any special promise, to answer for any debt or damage out of his or her own estate;

(2) Person, upon any special promise, to answer for the debt, default, or miscarriage of another;

(3) Person upon an agreement made in consideration of marriage;

(4) Person upon any contract for the sale of lands, tenements, or hereditaments, or any interest in or concerning them;

(5) Person upon any lease of lands, tenements, or hereditaments for a longer term than one (1) year;

(6) Person upon any contract, promise, or agreement that is not to be performed within one (1) year from the making of the contract, promise, or agreement.

(b) No promise to pay a debt or obligation which has been discharged in bankruptcy shall be valid unless the promise is in writing.

(c) No action may be maintained to charge any person upon any promise made after full age to pay any debt contracted during infancy, unless the promise or ratification is made by some writing signed by the party to be charged with the promise or ratification.

(d) (1) No action may be maintained by or against any person or entity on any agreement to extend credit or to renew or modify existing credit in an amount greater than ten thousand dollars ($10,000) or to make any other accommodation relating to such credit, unless the agreement is in writing and is signed by the party to be charged with the agreement, or the duly authorized agent of such party.

(2) For the purpose of this section:

(A) "Agreement" means any agreement, contract, promise, undertaking, or commitment, or any modification thereof; and

(B) "Credit" means the loaning of money, the right granted to defer payment of a debt, or to incur debt and defer its payment.

(3) However, nothing in this section shall in any way limit recovery of moneys or collateral which represents or relates to credit actually extended.



§ 4-59-102 - Leases, estates, etc.

(a) All leases, estates, interests of freeholds, or lease of years, or any uncertain interests of, in, to, or out of any messuages, lands, or tenements made or created by livery and seisin only, or by parol, and not put in writing and signed by the parties or their agents lawfully authorized by writing so making or creating the leases, estates, interests of freehold, lease of years, or any uncertain interests, shall have the force and effect of leases or estates at will only, and shall not, either in law or equity, be deemed or taken to have any other or greater effect or force than as leases not exceeding the term of one (1) year.

(b) No leases, estates, or interest, either of freehold or of term of years in, to, or out of any messuages, lands, or tenements, except leases for a term not exceeding one (1) year, shall at any time be assigned, granted, or surrendered unless it is by deed or notice in writing, signed by the party so assigning, granting, or surrendering the leases, estates, interests of freeholds, lease of years, or any uncertain interests, or by their agents lawfully authorized by writing or by operation of law.



§ 4-59-103 - Trusts or confidences.

(a) (1) All declarations or creations of trusts or confidences of any lands or tenements shall be manifested and proved by some writing signed by the party who is or shall be by law enabled to declare the trusts, or by his or her last will in writing, or else they shall be void.

(2) All grants and assignments of any trusts or confidences shall be in writing signed by the party granting or assigning them, or by his or her last will in writing, or else they shall be void.

(b) Where any conveyance shall be made of any lands or tenements, by which a trust or confidence may arise or result by implication of law, the trust or confidence shall not be affected by anything contained in this section, § 4-59-102, and § 4-59-201 et seq.






Subchapter 2 - -- Fraudulent Transfers

§ 4-59-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Affiliate" means:

(i) a person who directly or indirectly owns, controls, or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) as a fiduciary or agent without sole discretionary power to vote the securities; or

(B) solely to secure a debt, if the person has not exercised the power to vote;

(ii) a corporation twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) as a fiduciary or agent without sole power to vote the securities; or

(B) solely to secure a debt, if the person has not in fact exercised the power to vote;

(iii) a person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(iv) a person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) "Asset" means property of a debtor, but the term does not include:

(i) property to the extent it is encumbered by a valid lien;

(ii) property to the extent it is generally exempt under nonbankruptcy law; or

(iii) an interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one (1) tenant.

(3) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4) "Creditor" means a person who has a claim.

(5) "Debt" means liability on a claim.

(6) "Debtor" means a person who is liable on a claim.

(7) "Insider" includes:

(i) if the debtor is an individual:

(A) a relative of the debtor or of a general partner of the debtor;

(B) a partnership in which the debtor is a general partner;

(C) a general partner in a partnership described in clause (B); or

(D) a corporation of which the debtor is a director, officer, or person in control;

(ii) if the debtor is a corporation:

(A) a director of the debtor;

(B) an officer of the debtor;

(C) a person in control of the debtor;

(D) a partnership in which the debtor is a general partner;

(E) a general partner in a partnership described in clause (D); or

(F) a relative of a general partner, director, officer, or person in control of the debtor;

(iii) if the debtor is a partnership:

(A) a general partner in the debtor;

(B) a relative of a general partner in, a general partner of, or a person in control of the debtor;

(C) another partnership in which the debtor is a general partner;

(D) a general partner in a partnership described in clause (C); or

(E) a person in control of the debtor;

(iv) an affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(v) a managing agent of the debtor.

(8) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien, including child support liens arising under §§ 9-14-230 and 9-14-231.

(9) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(10) "Property" means anything that may be the subject of ownership.

(11) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(13) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



§ 4-59-202 - Insolvency.

(a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b) A debtor who is generally not paying his or her debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) of this section if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this subchapter.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



§ 4-59-203 - Value.

(a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or other person.

(b) For the purpose of §§ 4-59-204(a)(2) and 4-59-205, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.



§ 4-59-204 - Transfers fraudulent as to present and future creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) with actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(i) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) intended to incur, or believed or reasonably should have believed that he or she would incur, debts beyond his or her ability to pay as they became due.

(b) In determining actual intent under subdivision (a)(1) of this section, consideration may be given, among other factors, as to whether:

(1) the transfer or obligation was to an insider;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was disclosed or concealed;

(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) the transfer was of substantially all the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.



§ 4-59-205 - Transfers fraudulent as to present creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.



§ 4-59-206 - When transfer is made or obligation is incurred.

For the purposes of this subchapter:

(1) a transfer is made:

(i) with respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(ii) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this subchapter that is superior to the interest of the transferee;

(2) if applicable law permits the transfer to be perfected as provided in subdivision (1) of this section and the transfer is not so perfected before the commencement of an action for relief under this subchapter, the transfer is deemed made immediately before the commencement of the action;

(3) if applicable law does not permit the transfer to be perfected as provided in subdivision (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee;

(4) a transfer is not made until the debtor has acquired rights in the asset transferred;

(5) an obligation is incurred:

(i) if oral, when it becomes effective between the parties; or

(ii) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

No court order or judgment of a court shall be an obligation incurred under this subchapter.



§ 4-59-207 - Remedies of creditors.

(a) In an action for relief against a transfer or obligation under this subchapter, a creditor, subject to the limitations in § 4-59-208, may obtain:

(1) avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) an attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by §§ 16-110-201 -- 16-110-211;

(3) subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

(i) an injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(ii) appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(iii) any other relief the circumstances may require.

(4) a settlement agreement with the transferee or a child support creditor or the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration in Title IV-D cases.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.



§ 4-59-208 - Defenses, liability, and protection of transferee.

(a) A transfer or obligation is not voidable under § 4-59-204(a)(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under § 4-59-207(a)(1), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c) of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) the first transferee of the asset or the person for whose benefit the transfer was made; or

(2) any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this subchapter, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) a lien on or a right to retain any interest in the asset transferred;

(2) enforcement of any obligation incurred; or

(3) a reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under § 4-59-204(a)(2) or § 4-59-205 if the transfer results from:

(1) termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with chapter 9 of the Uniform Commercial Code, § 4-9-101 et seq.

(f) A transfer is not voidable under § 4-59-205(b):

(1) to the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) if made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) if made pursuant to a good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.



§ 4-59-209 - Extinguishment of cause of action.

A cause of action with respect to a fraudulent transfer or obligation under this subchapter is extinguished unless action is brought:

(a) under § 4-59-204(a)(1), within three (3) years after the transfer was made or the obligation was incurred;

(b) under § 4-59-204(a)(2) or § 4-59-205(a), within three (3) years after the transfer was made or the obligation was incurred; or

(c) under § 4-59-205(b), within one (1) year after the transfer was made or the obligation was incurred.



§ 4-59-210 - Supplementary provisions.

Unless displaced by the provisions of this subchapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.



§ 4-59-211 - Uniformity of application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting it.



§ 4-59-212 - Short title.

This subchapter may be cited as the Arkansas Fraudulent Transfer Act.



§ 4-59-213 - Repeal.

The following acts and all other acts and parts of acts inconsistent herewith are hereby repealed:

(a) Sections 1 through 7, Chapter 65 Revised Statutes of 1837;

(b) Section 1 of Act 99 of March 31, 1887;

(c) Section 1 of Act 24 of 1965, First Extraordinary Session.






Subchapter 3 - -- Bills of Lading

§ 4-59-301 - Issuance of bill for goods not received.

Any officer, agent, or servant of a carrier who with intent to defraud issues or aids in issuing a bill, knowing that all or any part of the goods for which the bill is issued have not been received by the carrier or by an agent of the carrier or by a connecting carrier or are not under the carrier's control at the time of issuing the bill, shall be guilty of a Class D felony.



§ 4-59-302 - Issuance of bill containing false statement.

Any officer, agent, or servant of a carrier who with intent to defraud issues or aids in issuing a bill for goods, knowing that it contains any false statement, shall be guilty of a Class A misdemeanor.



§ 4-59-303 - Issuance of duplicate bills not so marked.

Any officer, agent, or servant of a carrier who with intent to defraud issues or aids in issuing a duplicate or additional negotiable bill for goods, knowing that a former negotiable bill for the same goods or any part of them is outstanding and uncancelled, shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years or by a fine not exceeding five thousand dollars ($5,000), or by both.



§ 4-59-304 - Issuance of nonnegotiable bill not so marked.

Any person who with intent to defraud issues or aids in issuing a nonnegotiable bill without the words "not negotiable" placed plainly upon the face thereof shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years or by a fine not exceeding five thousand dollars ($5,000), or by both.



§ 4-59-305 - Inducing carrier to issue bill when goods have not been received.

Any person who with intent to defraud secures the issue by a carrier of a bill, knowing that at the time of the issue any or all of the goods described in the bill as received for transportation have not been received by the carrier, or an agent of the carrier or a connecting carrier, or are not under the carrier's control, by inducing an officer, agent, or servant of the carrier falsely to believe that the goods have been received by the carrier or are under its control, shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years or by a fine not exceeding five thousand dollars ($5,000), or by both.



§ 4-59-306 - Negotiation of bill for unowned or mortgaged goods.

Any person who ships goods to which he or she does not have title or upon which there is a lien or mortgage and who takes for such goods a negotiable bill which he or she afterwards negotiates for value with intent to deceive and without disclosing his or her want of title or the existence of the lien or mortgage shall be guilty of a Class A misdemeanor.



§ 4-59-307 - Negotiation of bill when goods are not in carrier's possession.

Any person who with intent to deceive negotiates or transfers for value a bill, knowing that any or all of the goods which by the terms of the bill appear to have been received for transportation by the carrier which issued the bill are not in the possession or control of the carrier or of a connecting carrier, without disclosing this fact, shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years or by a fine not exceeding five thousand dollars ($5,000), or by both.






Subchapter 4 - -- Warehouse Receipts

§ 4-59-401 - Issuance of receipt for goods not received or controlled.

A warehouseman or any officer, agent, or servant of a warehouseman, who issues or aids in issuing a receipt, knowing that the goods for which the receipt is issued have not been actually received by the warehouseman or are not under his actual control at the time of issuing the receipt, shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years or by a fine not exceeding five thousand dollars ($5,000), or by both.



§ 4-59-402 - Fraudulent issuance of receipt containing false statement.

A warehouseman or any officer, agent, or servant of a warehouseman, who fraudulently issues or aids in fraudulently issuing a receipt for goods, knowing that it contains any false statement, shall be guilty of a Class A misdemeanor.



§ 4-59-403 - Issuance of duplicate receipt not so marked.

A warehouseman or any officer, agent, or servant of a warehouseman who issues or aids in issuing a duplicate or additional negotiable receipt for goods, knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncancelled, without plainly placing upon the face thereof the word "Duplicate" shall be guilty of a crime, and upon conviction shall be punished for each offense by imprisonment not exceeding five (5) years or by a fine not exceeding five thousand dollars ($5,000), or by both.



§ 4-59-404 - Issuance of receipt for goods owned by warehouseman without statement of ownership.

Where there are deposited with or held by a warehouseman goods of which he or she is owner, either solely, jointly, or in common with others, the warehouseman or any of his or her officers, agents, or servants who knowing of his or her ownership issue or aid in issuing a negotiable receipt for the goods which does not state the ownership, shall be guilty of a Class A misdemeanor.



§ 4-59-405 - Delivering goods without obtaining negotiable receipt.

A warehouseman or any officer, agent, or servant of a warehouseman who delivers goods out of the possession of the warehouseman without obtaining the possession of the receipt at or before the time of the delivery, knowing that a negotiable receipt, the negotiation of which would transfer the right to the possession of the goods, is outstanding and uncancelled shall be guilty of a Class A misdemeanor.



§ 4-59-406 - Negotiation of receipt by depositor of encumbered or another's goods without disclosing facts.

Any person who deposits goods to which he or she has no title or upon which there is a lien or mortgage, and who takes for the goods a negotiable receipt which he or she afterward negotiates for value with intent to deceive and without disclosing his or her want of title or the existence of the lien or mortgage, shall be guilty of a Class A misdemeanor.






Subchapter 5 - -- Factoring of Financial Transaction Card Records of Sale

§ 4-59-501 - Definitions.

The following words and phrases as used in this subchapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Acquirer" means a business organization, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by financial transaction card for money, goods, services, or anything else of value;

(2) "Cardholder" means the person or organization named on the face of a financial transaction card to whom or for whose benefit the financial transaction card is issued by an issuer;

(3) "Financial transaction card" means any instrument or device, whether known as a credit card, credit plate, bank services card, banking card, check guarantee card, debit card, or by any other name, issued with or without fee by an issuer for the use of the cardholder:

(A) In obtaining money, goods, services, or anything else of value on credit; or

(B) In certifying or guaranteeing to a person or business the availability to the cardholder of funds on deposit that are equal to or greater than the amount necessary to honor a draft or check payable to the order of such person or business; or

(C) In providing the cardholder access to a demand deposit account or time deposit account for the purpose of:

(i) Making deposits of money or checks therein; or

(ii) Withdrawing funds in the form of money, money orders, or traveler's checks therefrom; or

(iii) Transferring funds from any demand deposit account or time deposit account to any other demand deposit account or time deposit account; or

(iv) Transferring funds from any demand deposit account or time deposit account to any credit card accounts, overdraft privilege accounts, loan accounts, or any other credit accounts in full or partial satisfaction of any outstanding balance owed existing therein; or

(v) For the purchase of goods, services, or anything else of value; or

(vi) Obtaining information pertaining to any demand deposit account or time deposit account; and

(4) "Issuer" means the business organization or financial institution or its duly authorized agent which issues a financial transaction card.



§ 4-59-502 - Remission to acquirer of record of sale not made by remitter.

(a) A person authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a financial transaction card or a financial transaction card account number by a cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, acquirer, or cardholder, remits to an issuer or acquirer, for payment, a financial transaction card record of a sale, which sale was not made by such person, his or her agent or employee, is guilty of financial transaction card fraud.

(b) Any person violating this section is guilty of a Class C felony.



§ 4-59-503 - Solicitation of merchant to remit record of sale not made by merchant.

Any person who, without the acquirer's express authorization, employs or solicits an authorized merchant, or any agent or employee of such merchant, to remit to an issuer or acquirer, for payment, a financial transaction card record of sale, which sale was not made by such merchant, his or her agent, or employee, is guilty of a Class C felony.









Chapter 60 - Checks

§ 4-60-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Check" means a written unconditional order to pay a sum certain in money drawn on a bank payable on demand and signed by the drawer;

(2) "Drawee" means the bank or purported bank upon which a check is drawn;

(3) "Drawer" means a person, either real or fictitious, whose name appears on a check as the primary obligor, whether the actual signature is that of himself or herself or a person authorized to draw the check in his or her behalf; and

(4) "Issue" means make, draw, deliver, or pass a check.



§ 4-60-102 - Applicability.

This chapter does not apply to the laws governing the imposition of a penalty for checks written on accounts which have insufficient funds and which checks are payable to either the Director of the Department of Finance and Administration or to the Department of Finance and Administration for any taxes, licenses, or fees imposed by any laws of this state.



§ 4-60-103 - Liability for restitution.

(a) A person who issues a check that is not paid because the check was written on an account with insufficient funds has fifteen (15) days following the date of a written demand mailed or delivered to the drawer of the check at the address shown on the check or his or her last known address to pay to the holder of the check or his or her agent the amount of the check and a collection fee not to exceed thirty dollars ($30.00), plus the amount of any fees charged to the holder of the check by a financial institution as a result of the check's not being honored.

(b) (1) A person who fails to make restitution as set forth in subsection (a) of this section and who fails to pay the amount of the check and a collection fee not to exceed thirty dollars ($30.00), plus the amount of any fees charged to the holder of the check by a financial institution as a result of the check's not being honored, within thirty (30) days following the date of a written demand mailed to the drawer by certified mail, return receipt requested, to the address shown on the check or his or her last known address is liable to the holder of the check or his or her agent for:

(A) Twice the amount of the check, but in no case less than fifty dollars ($50.00); and

(B) A collection fee not to exceed thirty dollars ($30.00), plus the amount of any fees charged to the holder of the check by any financial institution as a result of the check's not being honored.

(2) The prevailing party may recover court costs and reasonable attorney's fees after suit has been filed.

(c) (1) This section does not prevent the criminal prosecution of the person who issues the check.

(2) However, any payment made by the defendant to a victim under an order for restitution entered in a criminal prosecution shall be set off against any judgment in favor of the victim in a civil action brought under this section arising out of the same facts or event.






Chapter 61-69 - [Reserved.]

[Reserved]






Subtitle 6 - Business Practices

Chapter 70 - General Provisions

Subchapter 1 - -- Rights Generally

§ 4-70-102 - Advertisement by giving away prizes lawful.

The method of business advertising conducted in this state by the giving away of prizes consisting of money or other thing of value where no payment of money or other thing of value is required of participants in the awards, whether the advertising plan is entitled "Bank Night", "Buck Night", or any other name whatsoever, is declared to be a legal form of advertising.



§ 4-70-103 - Tickets sold over the Internet.

(a) Tickets of admission to a live entertainment event, theatre, musical performance, or place of public entertainment or amusement of any kind shall not be offered for sale by any person over the Internet until the tickets have first been offered for sale to the public via an event-authorized outlet or offering.

(b) Internet portals or websites shall not allow any person to offer for resale any ticket of admission to a live entertainment event, theatre, musical performance, or place of public entertainment or amusement of any kind until the tickets have first been offered for sale to the public via an event-authorized outlet or offering.

(c) This section shall not apply to sporting or athletic events.






Subchapter 2 - -- Business Under Assumed Name

§ 4-70-201 - Applicability of subchapter.

(a) This subchapter shall not apply to any limited partnership which has filed its certificate of limited partnership with the Secretary of State pursuant to § 4-47-201 or any successor law.

(b) This subchapter shall not apply to any domestic or foreign corporation or to any domestic or foreign limited partnership or limited liability company lawfully doing business in this state.

(c) This subchapter shall not apply to any limited liability company which has filed its articles of organization with the Secretary of State pursuant to § 4-32-202.



§ 4-70-202 - Penalties.

(a) Any person owning, carrying on, or transacting business as designated in this subchapter who fails to comply with any provision of this subchapter shall be guilty of a violation and fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

(b) Each day of the violation shall be a separate offense.



§ 4-70-203 - Doing business under assumed name -- Certificate.

(a) No person shall conduct or transact business in this state under an assumed name or under any designated name or style, corporate or otherwise, other than the real name of the individual conducting or transacting such business, unless the person files a certificate in the office of the county clerk of the counties in which the person conducts or transacts or intends to conduct the business. The certificate shall set forth the name under which the business is, or is to be, conducted or transacted and the full name or names of each person conducting or transacting the business, with the post office address of each.

(b) The certificate shall be executed and duly acknowledged by the persons so conducting or intending to conduct the business in the manner provided for in acknowledgment of conveyances of real estate.



§ 4-70-204 - Certificate of withdrawal from or disposition of interest in business.

Wherever there is a change in ownership of any business operated under an assumed name, each person disposing of his or her interest in the business or withdrawing therefrom shall file a certificate with the county clerk of each county in which the business is being conducted. This certificate shall set forth the fact of the withdrawal from or disposition of interest in the business and shall be executed and duly acknowledged as directed in § 4-70-203.



§ 4-70-205 - Certified copy of certificate as presumptive evidence.

A copy of the certificate duly certified by the county clerk in whose office the certificate was filed shall be presumptive evidence in all courts in this state of the facts therein contained.



§ 4-70-206 - Clerk's index and filing fees.

(a) Each county clerk shall keep an alphabetical index of persons filing certificates provided for in this subchapter.

(b) For indexing and filing the certificate, the clerk shall receive a fee of one dollar ($1.00).






Subchapter 3 - -- Sales Representatives

§ 4-70-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means compensation paid a sales representative by a principal in an amount based on a percentage of the dollar amount of certain orders for, or sales of, the principal's product;

(2) "Principal" means a person who:

(A) Does not have a permanent or fixed place of business in this state;

(B) Manufactures, produces, imports, or distributes a product for sale to customers who purchase the product for resale;

(C) Uses a sales representative to solicit orders for the product; and

(D) Compensates the sales representative in whole or in part by commission; and

(3) "Sales representative" means a person who solicits on behalf of a principal orders for the purchase at wholesale of the principal's product. The term "sales representative" does not include a person who places orders for or purchases the product for his or her own account for resale, or is engaged in door-to-door sales regulated by § 4-89-101 et seq.



§ 4-70-302 - Sales representatives' contracts -- Limitation.

(a) A contract between a principal and a sales representative under which the sales representative is to solicit wholesale orders within this state must be in writing and set forth the method by which the sales representative's commission is to be computed and paid.

(b) The principal shall provide the sales representative with a copy of the contract.

(c) A provision in the contract establishing venue for an action arising under the contract in a state other than this state is void.



§ 4-70-303 - Payment in absence of contract.

If a compensation agreement between a sales representative and a principal that is not in writing is terminated, the principal shall pay all commissions due the sales representative within thirty (30) working days after the date of the termination.



§ 4-70-304 - Jurisdiction.

A principal who is not a resident of this state and who enters into a contract subject to this subchapter is considered to be doing business in this state for purposes of the exercise of personal jurisdiction over the principal.



§ 4-70-305 - Waivers prohibited.

A provision of this subchapter may not be waived, whether by express waiver or by attempt to make a contract or agreement subject to the laws of another state. A waiver of a provision of this subchapter is void.



§ 4-70-306 - Damages and attorney's fees.

A principal who fails to comply with a provision of a contract under § 4-70-302 relating to payment of a commission or fails to pay a commission as required by § 4-70-303 is liable to the sales representative in a civil action for three (3) times the damages sustained by the sales representative, plus reasonable attorney's fees and costs.









Chapter 71 - Trademarks And Labels

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Registration and Protection

§ 4-71-201 - Definitions.

As used in this subchapter:

(1) A mark shall be deemed to be "abandoned" when either of the following occurs:

(A) (i) (a) When its use has been discontinued with intent not to resume such use.

(b) Intent not to resume may be inferred from circumstances.

(ii) Nonuse for two (2) consecutive years shall constitute prima facie evidence of abandonment; or

(B) When any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark;

(2) "Applicant" means the person filing an application for registration of a mark under this subchapter and the legal representatives, successors, or assigns of such person;

(3) "Dilution" means the lessening of the capacity of a famous mark to identify and distinguish goods or services, regardless of the presence or absence of:

(A) Competition between the owner of the famous mark and other parties; or

(B) A likelihood of confusion, mistake, or deception;

(4) "Mark" includes any trademark or service mark entitled to registration under this subchapter whether registered or not;

(5) (A) "Person" and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under the provisions of this subchapter includes a juristic person as well as a natural person.

(B) The term "juristic person" includes a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law;

(6) "Registrant" means the person to whom the registration of a mark under this subchapter is issued and the legal representatives, successors, or assigns of such person;

(7) "Secretary" means the Secretary of State or the designee of the Secretary of State charged with the administration of this subchapter;

(8) (A) "Service mark" means any word, name, symbol, or device or any combination thereof used by a person to identify and distinguish the services of one (1) person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown.

(B) Titles, character names used by a person, and other distinctive features of radio or television programs may be registered as service marks notwithstanding that they, or the programs, may advertise the goods of the sponsor;

(9) "Trade name" means any name used by a person to identify a business or vocation of such person;

(10) "Trademark" means any word, name, symbol, or device or any combination thereof used by a person to identify and distinguish the goods of such person, including a unique product, from those manufactured or sold by others, and to indicate the source of the goods, even if that source is unknown; and

(11) (A) "Use" means the bona fide use of a mark in the ordinary course of trade and not made merely to reserve a right in a mark.

(B) For the purposes of this subchapter, a mark shall be deemed to be in use:

(i) On goods when it is placed in any manner on the goods or other containers or the displays associated therewith or on the tags or labels affixed thereto, or if the nature of the goods makes such placement impracticable, then on documents associated with the goods or their sale and the goods are sold or transported in commerce in this state; and

(ii) On services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.



§ 4-71-202 - Registrability.

A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(1) Consists of or comprises immoral, deceptive, or scandalous matter;

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt or disrepute;

(3) Consists of or comprises the flag or coat of arms or other insignia of the United States, any state or municipality, or any foreign nation, or any simulation;

(4) Consists of or comprises the name, signature, or portrait identifying a particular living individual, except by the individual's written consent;

(5) (A) Consists of a mark which:

(i) When used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them;

(ii) When used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them; or

(iii) Is primarily merely a surname.

(B) (i) Provided, however, that nothing in this subdivision (5) shall prevent the registration of a mark used by the applicant which has become distinctive of the applicant's goods or services.

(ii) The Secretary of State may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, proof of continuous use as a mark by the applicant in this state for the five (5) years before the date on which the claim of distinctiveness is made; or

(6) Consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name previously used by another and not abandoned as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive.



§ 4-71-203 - Application for registration.

(a) Subject to the limitations set forth in this subchapter, any person who uses a mark may file in the office of the Secretary of State, in a manner complying with the requirements of the Secretary of State, an application for registration of that mark setting forth, but not limited to, the following information:

(1) The name and business address of the person applying for such registration and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the Secretary of State;

(2) The goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used on or in connection with such goods or services and the class in which such goods or services fall;

(3) The date when the mark was first used anywhere and the date when it was first used in this state by the applicant or predecessor in interest; and

(4) A statement that the applicant is the owner of the mark, that the mark is in use, and that, to the knowledge of the person verifying the application, no other person has registered, either federally or in this state, or has the right to use such mark either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion or mistake or to deceive.

(b) (1) The Secretary of State may also require a statement as to whether an application to register the mark, or portions or a composite thereof, has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office and, if so, the applicant shall provide full particulars with respect thereto, including the filing date and serial number of each application, the status thereof, and, if any application was finally refused registration or has otherwise not resulted in registration, the reasons therefor.

(2) The Secretary of State may also require that a drawing of the mark, complying with such requirements as the Secretary of State may specify, accompany the application.

(3) The application shall be signed and verified by oath, affirmation, or declaration subject to perjury laws by the applicant or by a member of the firm or an officer of the corporation or association applying.

(4) The application shall be accompanied by three (3) specimens showing the mark as actually used.

(5) The application shall be accompanied by the application fee payable to the Secretary of State.



§ 4-71-204 - Filing of applications.

(a) Upon the filing of an application for registration and payment of the application fee, the Secretary of State may cause the application to be examined for conformity with this subchapter.

(b) The applicant shall provide any additional pertinent information requested by the Secretary of State, including a description of a design mark, and may make or authorize the Secretary of State to make such amendments to the application as may be reasonably requested by the Secretary of State or deemed by the applicant to be advisable to respond to any rejection or objection.

(c) (1) The Secretary of State may require the applicant to disclaim an unregisterable component of a mark otherwise registerable, and an applicant may voluntarily disclaim a component of a mark sought to be registered.

(2) No disclaimer shall prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter or the applicant's or registrant's rights of registration on another application if the disclaimed matter is or shall have become distinctive of the applicant's or registrant's goods or services.

(d) Amendments may be made by the Secretary of State upon the application submitted by the applicant upon the applicant's agreement or a fresh application may be required to be submitted.

(e) (1) If the applicant is found not to be entitled to registration, the Secretary of State shall advise the applicant thereof and of the reasons therefor.

(2) (A) The applicant shall have a reasonable period of time specified by the Secretary of State in which to reply or to amend the application, in which event the application shall then be reexamined.

(B) This procedure may be repeated until:

(i) The Secretary of State finally refuses registration of the mark; or

(ii) The applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.

(f) (1) If the Secretary of State finally refuses registration of the mark, the applicant may seek a writ of mandamus to compel such registration.

(2) Such writ may be granted, but without costs to the Secretary of State, on proof that all the statements in the application are true and that the mark is otherwise entitled to registration.

(g) (1) In the instance of applications concurrently being processed by the Secretary of State seeking registration of the same or confusingly similar marks for the same or related goods or services, the Secretary of State shall grant priority to the applications in order of filing.

(2) (A) If a prior-filed application is granted a registration, the other application or applications shall then be rejected.

(B) Any rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with the provisions of § 4-71-209.



§ 4-71-205 - Certificate of registration.

(a) Upon compliance by the applicant with the requirements of this subchapter, the Secretary of State shall cause a certificate of registration to be issued and delivered to the applicant.

(b) The certificate of registration shall be issued under the signature of the Secretary of State and the seal of the state, and it shall show the name and business address and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the Secretary of State, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, the class of goods or services and a description of the goods or services on or in connection with which the mark is used, a reproduction of the mark, the registration date, and the term of the registration.

(c) Any certificate of registration issued by the Secretary of State under the provisions hereof or a copy thereof duly certified by the Secretary of State shall be admissible in evidence as competent and sufficient proof of the registration of a mark in any actions or judicial proceedings in any court of this state.



§ 4-71-206 - Duration and renewal.

(a) (1) A registration of a mark under this subchapter shall be effective for a term of five (5) years from the date of registration and, upon application filed within six (6) months prior to the expiration of that term, in a manner complying with the requirements of the Secretary of State, the registration may be renewed for a like term from the end of the expiring term.

(2) A renewal fee, payable to the Secretary of State, shall accompany the application for renewal of the registration.

(3) A registration may be renewed for successive periods of five (5) years in like manner.

(b) Any registration in force on August 1, 1997, shall continue in full force and effect for the unexpired term and may be renewed by filing an application for renewal with the Secretary of State complying with the requirements of the Secretary of State and paying the renewal fee within six (6) months prior to the expiration of the registration.

(c) All applications for renewal under this subchapter, whether of registrations made under this subchapter or of registrations effected under any prior act, shall include a verified statement that the mark has been and is still in use and include a specimen showing actual use of the mark on or in connection with the goods or services.



§ 4-71-207 - Assignments, changes of name, and other instruments.

(a) (1) Any mark and its registration under this subchapter shall be assignable with the goodwill of the business in which the mark is used, or with that part of the goodwill of the business connected with the use of and symbolized by the mark.

(2) Assignment shall be by instruments in writing duly executed and shall be recorded with the Secretary of State upon the payment of the recording fee payable to the Secretary of State, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof.

(3) An assignment of any registration under this subchapter shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary of State within three (3) months after the date thereof or prior to such subsequent purchase.

(b) (1) Any registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may record a certificate of change of name of the registrant or applicant with the Secretary of State upon payment of the recording fee.

(2) (A) The Secretary of State may issue in the name of the assignee a certificate of registration of an assigned application.

(B) The Secretary of State may issue in the name of the assignee a new certificate or registration for the remainder of the term of the registration or last renewal thereof.

(c) Other instruments which relate to a mark registered or application pending pursuant to this subchapter such as, by way of example, licenses, security interests, or mortgages, may be recorded in the discretion of the Secretary of State provided that such instrument is in writing and duly executed.

(d) Acknowledgement shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the Secretary of State, the record shall be prima facie evidence of execution.

(e) A photocopy of any instrument referred to in subsections (a), (b), or (c) of this section shall be accepted for recording if it is certified by any of the parties thereto, or their successors, to be a true and correct copy of the original.



§ 4-71-208 - Records.

The Secretary of State shall keep for public examination a record of all marks registered or renewed under this subchapter, as well as a record of all documents recorded pursuant to § 4-71-207.



§ 4-71-209 - Cancellation.

The Secretary of State shall cancel from the register, in whole or in part:

(1) Any registration concerning which the Secretary of State shall receive a voluntary request for cancellation from the registrant or the assignee of record;

(2) All registrations granted under this subchapter and not renewed in accordance with the provisions of this subchapter;

(3) Any registration concerning which a court of competent jurisdiction shall find that:

(A) The registered mark has been abandoned;

(B) The registrant is not the owner of the mark;

(C) The registration was granted improperly;

(D) The registration was obtained fraudulently;

(E) The mark is or has become the generic name for the goods or services, or a portion thereof, for which it has been registered; or

(F) (i) The registered mark is so similar to a mark registered by another person in the United States Patent and Trademark Office prior to the date of the filing of the application for registration by the registrant under this subchapter, and not abandoned, as to be likely to cause confusion or mistake or to deceive.

(ii) Provided, however, that should the registrant prove that the registrant is the owner of a concurrent registration of a mark in the United States Patent and Trademark Office covering an area including this state, the registration under this subchapter shall not be cancelled for that area of the state; or

(4) Any registration that a court of competent jurisdiction shall order cancelled on any ground.



§ 4-71-210 - Classification.

(a) The Secretary of State shall by regulation establish a classification of goods and services for convenience of administration of this subchapter, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used indicating the appropriate class or classes of goods or services.

(b) When a single application includes goods or services which fall within multiple classes, the Secretary of State may require payment of a fee for each class.

(c) To the extent practical, the classification of goods and services should conform to the classification adopted by the United States Patent and Trademark Office.



§ 4-71-211 - Fraudulent registration.

Any person who shall for himself or herself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary of State under the provisions of this subchapter by knowingly making any false or fraudulent representation or declaration orally or in writing or by any other fraudulent means shall be liable to pay all damages sustained in consequence of such filing or registration to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.



§ 4-71-212 - Infringement.

Subject to the provisions of § 4-71-216, any person who shall commit the following acts shall be liable in a civil action by the registrant for any and all of the remedies provided in § 4-71-214, except that under this section the registrant shall not be entitled to recover profits or damages unless the acts have been committed with the intent to cause confusion or mistake or to deceive:

(1) To use, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this subchapter in connection with the sale, distribution, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or

(2) To reproduce, counterfeit, copy, or colorably imitate any such mark and apply such reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this state of such goods or services.



§ 4-71-213 - Injury to business reputation -- Dilution.

(a) (1) The owner of a mark which is famous in this state shall be entitled, subject to the principles of equity and upon such terms as the court deems reasonable, to an injunction against another person's commercial use of a mark or trade name if such use begins after the mark has become famous and causes dilution of the distinctive quality of the mark, and to obtain such other relief as is provided in this section.

(2) In determining whether a mark is distinctive and famous, a court may consider factors such as, but not limited to:

(A) The degree of inherent or acquired distinctiveness of the mark in this state;

(B) The duration and extent of use of the mark in connection with the goods and services with which the mark is used;

(C) The duration and extent of advertising and publicity of the mark in this state;

(D) The geographical extent of the trading area in which the mark is used;

(E) The channels of trade for the goods or services with which the mark is used;

(F) The degree of recognition of the mark in the trading areas and channels of trade in this state used by the mark's owner and the person against whom the injunction is sought;

(G) The nature and extent of use of the same or similar mark by third parties; and

(H) Whether the mark is the subject of a state registration in this state, or a federal registration under the act of March 3, 1881, or under the act of February 20, 1905, or on the principal register.

(b) (1) In an action brought under this section, the owner of a famous mark shall be entitled only to injunctive relief in this state, unless the person against whom the injunctive relief is sought willfully intended to trade on the owner's reputation or to cause dilution of the famous mark.

(2) If such willful intent is proven, the owner shall also be entitled to the remedies set forth in this subchapter, subject to the discretion of the court and the principles of equity.

(c) The following shall not be actionable under this section:

(1) Fair use of a famous mark by another person in comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark;

(2) Noncommercial use of the mark; and

(3) All forms of news reporting and news commentary.



§ 4-71-214 - Remedies.

(a) (1) (A) Any owner of a mark registered under this subchapter may proceed by suit to enjoin the manufacture, use, display, or sale of any counterfeits or imitations of that mark and any court of competent jurisdiction may grant injunctions to restrain any manufacture, use, display, or sale as may be by the court deemed just and reasonable, and may require the defendants to pay to the owner all profits derived from or all damages suffered by reason of, or both, such wrongful manufacture, use, display, or sale.

(B) The court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court or to the complainant to be destroyed.

(2) The court, in its discretion, may enter judgment for an amount not to exceed three (3) times such profits and damages or reasonable attorney's fees of the prevailing party, or both, in cases where the court finds the other party committed wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case.

(b) The enumeration of any right or remedy in this section shall not affect a registrant's right to prosecute under any penal law of this state.



§ 4-71-215 - Forum for actions regarding registration -- Service on out-of-state registrants.

(a) (1) Actions to require cancellation of a mark registered pursuant to this subchapter or in mandamus to compel registration of a mark pursuant to this subchapter shall be brought in the circuit court.

(2) (A) In an action in mandamus, the proceeding shall be based solely upon the record before the Secretary of State.

(B) In an action for cancellation, the Secretary of State shall not be made a party to the proceeding but shall be notified of the filing of the complaint by the clerk of the court in which it is filed and shall be given the right to intervene in the action.

(b) In any action brought against a nonresident registrant, service may be effected upon the Secretary of State as agent for service of the registrant in accordance with the procedures established for service upon nonresident corporations and business entities under §§ 16-58-126 and 16-58-127.



§ 4-71-216 - Common law rights.

Nothing in this subchapter shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.



§ 4-71-217 - Fees.

(a) The Secretary of State shall by regulation prescribe the fees payable for the various applications and recording fees and for related services.

(b) Unless specified by the Secretary of State, the fees payable in this subchapter are not refundable.



§ 4-71-218 - Repeal of prior acts -- Intent of subchapter.

(a) (1) This subchapter shall not affect any suit, proceeding, or appeal pending prior to August 1, 1997.

(2) (A) All acts relating to marks and parts of any other acts inconsistent herewith are hereby repealed on August 1, 1997.

(B) Provided, that as to any application, suit, proceeding, or appeal pending at the time this subchapter takes effect, and for that purpose only, such repeal shall be deemed not to be effective until final determination of said pending application, suit, proceeding, or appeal.

(b) (1) The intent of this subchapter is to provide a system of state trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the Trademark Act of 1946, as amended.

(2) To that end, the construction given the federal act should be examined as persuasive authority for interpreting and construing this subchapter.









Chapter 72 - Franchises

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Franchise Practices Act

§ 4-72-201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Franchise Practices Act".



§ 4-72-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) (A) "Franchise" means a written or oral agreement for a definite or indefinite period in which a person grants to another person a license to use a trade name, trademark, service mark, or related characteristic within an exclusive or nonexclusive territory or to sell or distribute goods or services within an exclusive or nonexclusive territory at wholesale or retail, by lease agreement, or otherwise.

(B) However, a franchise is not created by a lease, license, or concession granted by a retailer to sell goods or furnish services on or from premises which are occupied by the retailer-grantor primarily for its own merchandising activities and a franchise is not created by door-to-door sales complying with § 4-89-101 et seq.;

(2) "Person" means a natural person, corporation, partnership, trust, or other entity, and, in case of an entity, "person" shall include any other entity which has a majority interest in such entity or effectively controls such other entity as well as the individual officers, directors, and other persons in active control of the activities of each entity;

(3) "Franchisor" means a person who grants a franchise to another person;

(4) "Franchisee" means a person to whom a franchise is offered or granted;

(5) "Sale, transfer, or assignment" means any disposition of a franchise or any interest therein, with or without consideration, to include, but not be limited to, a bequest, inheritance, gift, exchange, lease, or license;

(6) "Place of business" means a fixed geographical location at which the franchisee displays for sale and sells the franchisor's goods or offers for sale and sells the franchisor's services;

(7) "Good cause" means:

(A) Failure by a franchisee to comply substantially with the requirements imposed upon him or her by the franchisor, or sought to be imposed by the franchisor, which requirements are not discriminatory as compared with the requirements imposed on other similarly situated franchisees, either by their terms or in the manner of their enforcement; or

(B) The failure by the franchisee to act in good faith and in a commercially reasonable manner in carrying out the terms of the franchise; or

(C) Voluntary abandonment of the franchise; or

(D) Conviction of the franchisee in a court of competent jurisdiction of an offense, punishable by a term of imprisonment in excess of one (1) year, substantially related to the business conducted pursuant to the franchise; or

(E) Any act by a franchisee which substantially impairs the franchisor's trademark or trade name; or

(F) The institution of insolvency or bankruptcy proceedings by or against a franchisee, or any assignment or attempted assignment by a franchisee of the franchise or the assets of the franchise for the benefit of the creditors; or

(G) Loss of the franchisor's or franchisee's right to occupy the premises from which the franchise business is operated; or

(H) Failure of the franchisee to pay to the franchisor within ten (10) days after receipt of notice of any sums past due the franchisor and relating to the franchise; and

(8) "Good faith" means honesty in fact in the conduct or transaction concerned.



§ 4-72-203 - Applicability of subchapter.

This subchapter applies only to a franchise entered into, renewed, or transferred after March 4, 1977, the performance of which contemplates or requires the franchise to establish or maintain a place of business within the State of Arkansas. However, the provisions of this subchapter shall not apply to those business relations, actions, transactions, or franchises subject to the provisions of § 4-72-401 et seq. and § 4-72-501 et seq., or which are subject to the Federal Trade Commission regulations, "Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures", 16 C.F.R. 436.1 et seq.



§ 4-72-204 - Termination, cancellation, or failure to renew.

(a) It shall be a violation of this subchapter for a franchisor to:

(1) Terminate or cancel a franchise without good cause; or

(2) Fail to renew a franchise except for good cause or except in accordance with the current policies, practices, and standards established by the franchisor which in their establishment, operation, or application are not arbitrary or capricious.

(b) No franchisor shall directly or indirectly terminate, cancel, or fail to renew a franchise without first giving written notice to the franchisee at least ninety (90) days in advance of such action, setting forth the reasons for the termination, cancellation, or intention not to renew, and, in the case of terminations, shall provide the franchisee with thirty (30) days in which to rectify any claimed deficiency.

(c) The notice provisions of this section shall not apply where the reason for termination or cancellation is good cause under § 4-72-202(7)(C)-(H).

(d) If the reason for termination, cancellation, or failure to renew is for repeated deficiencies within a twelve-month period giving rise to good cause under § 4-72-202 (7)(A) or (B), the franchisee shall have ten (10) days to rectify the repeated deficiencies and thereby void the notice.



§ 4-72-205 - Transfer, assignment, or sale of franchise.

(a) It shall be a violation of this subchapter for any franchisee to transfer, assign, or sell a franchise or interest therein to another person unless the franchisee first notifies the franchisor of that intention by written notice, setting forth in the notice of intent the prospective transferee's name, address, statement of financial qualification, and business experience during the previous five (5) years.

(b) (1) The franchisor shall within sixty (60) days after receipt of the notice either approve in writing to the franchisee the sale to the proposed transferee or by written notice advise the franchisee of the unacceptability of the proposed transferee, setting forth a material reason relating to the character, financial ability, or business experience of the proposed transferee.

(2) If the franchisor does not reply within the specified sixty (60) days, his or her approval is deemed granted.

(c) No transfer, assignment, or sale pursuant to this section shall be valid unless the transferee agrees in writing to comply with all of the requirements of the franchise then in effect.



§ 4-72-206 - Unlawful practices of franchisors.

It shall be a violation of this subchapter for any franchisor, through any officer, agent, or employee to engage directly or indirectly in any of the following practices:

(1) To require a franchisee at the time of entering into a franchise arrangement to assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability imposed by this subchapter;

(2) To prohibit directly or indirectly the right of free association among franchisees for any lawful purpose;

(3) To require or prohibit any change in management of any franchisee unless the requirement or prohibition of change shall be for reasonable cause, which cause shall be stated in writing by the franchisor;

(4) To restrict the sale of any equity or debenture issue or the transfer of any security of a franchisee or in any way prevent or attempt to prevent the transfer, sale, or issuance of shares of stock or debentures to employees, personnel of the franchisee, or heirs of the principal owner as long as basic financial requirements of the franchisor are complied with, if the sale, transfer, or issuance does not have the effect of accomplishing a sale of the franchise;

(5) To provide any term or condition in any lease or other agreement ancillary or collateral to a franchise, which term or condition directly or indirectly violates this subchapter;

(6) To refuse to deal with a franchise in a commercially reasonable manner and in good faith; or

(7) To collect a percentage of the franchisee's sales as an advertising fee and not use these funds for the purpose of advertising the business conducted by the franchisee.



§ 4-72-207 - Misleading and fraudulent schemes -- Penalty -- Prosecutions.

(a) It shall be unlawful for any person, directly or indirectly, in connection with the offer, sale, purchase, transfer, or assignment of any franchise in this state to knowingly:

(1) Employ any device, scheme, or artifice to defraud;

(2) Make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; or

(3) Engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(b) Any violation of this section shall be a Class B felony.

(c) Prosecutions for offenses committed in violation of this section must be commenced within five (5) years from the date of the crime or within five (5) years from the date of the commission of the last overt act in furtherance of the scheme to defraud.



§ 4-72-208 - Franchisee's remedies.

(a) Any franchisee who is harmed by a violation or violations of § 4-72-207 shall be entitled to recover treble damages in a civil action and, where appropriate, obtain injunctive relief in addition to reasonable attorney's fees and costs of litigation.

(b) Any franchisee who is harmed by a violation of any other section of this subchapter shall be entitled to recover actual damages in a civil action and, where appropriate, obtain injunctive relief in addition to reasonable attorney's fees and costs of litigation.

(c) In addition to the other remedies provided for in this subchapter, the Attorney General shall have authority to file a petition in the circuit court of the county in which the State Capitol is located, seeking an injunction prohibiting any person, firm, corporation, partnership, or other entity from engaging in any of the practices prohibited by this subchapter. However, nothing shall prohibit the Securities Commissioner from taking appropriate action whenever a franchise constitutes a security under the Arkansas Securities Act, § 23-42-101 et seq.



§ 4-72-209 - Franchisee's right of repurchase.

Upon termination of any franchise by a franchisor without good cause, the franchisor shall, at the franchisee's option, repurchase at franchisee's net cost, less a reasonable allowance for depreciation or obsolescence, the franchisee's inventory, supplies, equipment, and furnishings purchased by the franchisee from the franchisor or its approved sources; however, no compensation shall be allowed for the personalized items which have no value to the franchisor.



§ 4-72-210 - Immunity granted those furnishing information.

No liability on the part of, and no cause of action of any nature other than as provided by this subchapter, shall arise against any franchisor, its officers, agents, or employees furnishing information as to reasons for termination, cancellation, intent not to renew, failure to renew, refusal to do business, or substantial change in competitive circumstances, unacceptability of a proposed transferee or relating to the character, financial ability, or business experience of a proposed transferee, or for statements made or evidence submitted at any hearing or trial conducted in connection therewith.






Subchapter 3 - -- Farm Equipment Retailer Franchise Protection

§ 4-72-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Current model" means a model listed in the wholesaler's, manufacturer's, or distributor's current sales manual or any supplements thereto;

(2) "Current net price" means the price listed in the wholesaler's, manufacturer's, or distributor's price list or catalogue in effect at the time the contract is canceled or discontinued, less any applicable trade and cash discounts;

(3) "Retailer" means any person, firm, or corporation engaged in the business of selling and retailing farm implements, machinery, utility and industrial equipment, lawn and garden outdoor powered machinery and equipment, attachments, or repair parts but shall not include retailers of petroleum and motor vehicle and related automobile care and replacement products normally sold by those retailers;

(4) "Inventory" means farm implements, machinery, utility and industrial equipment, lawn and garden outdoor powered machinery and equipment, attachments, and repair parts;

(5) "Net cost" means the price the retailer paid for the merchandise to the wholesaler, manufacturer, or distributor, less all applicable discounts allowed;

(6) "Manufacturer, wholesaler, or distributor" means a person, partnership, corporation, association, or other form of business enterprise engaged in the manufacturing, assembly, or wholesale distribution of farm implements, machinery, utility and industrial equipment, lawn and garden outdoor powered machinery and equipment, and attachments. The term also includes any successor in interest of the farm implements, machinery, utility and industrial equipment, lawn and garden outdoor powered machinery and equipment, and attachments manufacturer, including any purchaser of assets or stock, any surviving corporation resulting from merger or liquidation, any receiver or assignee, or any trustee of the original farm implements, machinery, utility and industrial equipment and attachments manufacturer; and

(7) "Dealership agreement" means an oral or written agreement of definite or indefinite duration between a farm implements, machinery, utility and industrial equipment and attachments manufacturer, and a dealer which provides for the rights and obligations of the parties with respect to the purchase or sale of that equipment.



§ 4-72-302 - Applicability of subchapter -- Subchapter cumulative.

(a) The provisions of this subchapter shall apply to all contracts which have no expiration date and are continuing contracts and all other contracts entered into or renewed after July 1, 1979.

(b) Any contract in force and effect on June 1, 1977, which by its own terms will terminate on a date subsequent thereto, shall be governed by the law as it existed prior to this subchapter.

(c) The provisions of this subchapter shall apply only to inventory purchased after April 10, 1979.

(d) This subchapter is not intended and shall not be construed to repeal any provision of the Arkansas Franchise Practices Act, § 4-72-201 et seq.



§ 4-72-303 - Security interests unaffected by subchapter -- Bulk sales law inapplicable.

The provisions of this subchapter shall not be construed to affect in any way any security interest which the wholesaler, manufacturer, or distributor may have in the inventory of the retailer, and any repurchase under the provisions of this subchapter shall not be subject to the provisions of the bulk sales law. The retailer, wholesaler, manufacturer, or distributor may furnish a representative to inspect all parts and certify their acceptability when packed for shipment.



§ 4-72-304 - Wholesaler, manufacturer, or distributor to repurchase undamaged goods and cover cost of return.

(a) The wholesaler, manufacturer, or distributor shall repurchase that inventory previously purchased from him or her and held by the retailer on the date of termination of the contract.

(b) The wholesaler, manufacturer, or distributor shall pay one hundred percent (100%) of the net cost of all new, unsold, undamaged, and complete farm implements, machinery, utility and industrial equipment, and attachments, and one hundred percent (100%) of the current net price of all new, unused, and undamaged repair parts.

(c) (1) The wholesaler, manufacturer, or distributor shall pay the retailer five percent (5%) of the current net price on all new, unused, and undamaged repair parts returned to cover the cost of handling, packing, and loading.

(2) The wholesaler, manufacturer, or distributor shall have the option of performing the handling, packing, and loading in lieu of paying the five percent (5%) for these services.



§ 4-72-305 - Retailer's option on merchandise at termination of franchise.

Whenever any retailer enters into a franchise agreement, evidenced by a written contract with a wholesaler, manufacturer, or distributor wherein the retailer agrees to maintain an inventory, and the contract is terminated, then the wholesaler, manufacturer, or distributor shall repurchase the inventory as provided in this subchapter. The retailer may keep the inventory if he or she desires. If the retailer has any outstanding debts to the wholesaler, manufacturer, or distributor, then the repurchase amount may be credited to the retailer's account.



§ 4-72-306 - Death of retailer equivalent to termination.

(a) In the event of the death of the retailer or the majority stockholder of a corporation operating as a retailer, the wholesaler, manufacturer, or distributor shall, at the option of the heir or heirs, repurchase the inventory from the heir or heirs of the retailer or majority stockholder as if the wholesaler, manufacturer, or distributor had terminated the contract. The heir or heirs shall have one (1) year from the date of the death of the retailer or majority stockholder to exercise their options under this subchapter.

(b) Nothing in this subchapter shall require the repurchase of any inventory if the heir or heirs and the wholesaler, manufacturer, or distributor enter into a new contract to operate the retail dealership.



§ 4-72-307 - Inventory not required to be repurchased.

The provisions of this subchapter shall not require the repurchase from a retailer of:

(1) Any repair part which has a limited storage life or is otherwise subject to deterioration, such as rubber items, gaskets, or batteries;

(2) Any repair part which is in a broken or damaged package;

(3) Any single repair part which is priced as a set of two (2) or more items;

(4) Any repair part which because of its condition is not resalable as a new part without repackaging or reconditioning;

(5) Any inventory for which the retailer is unable to furnish satisfactory evidence to the wholesaler, manufacturer, or distributor of clear title, free and clear of all claims, liens, and encumbrances;

(6) Any inventory which the retailer desires to keep, provided the retailer has a contractual right to do so;

(7) Any farm implements, machinery, utility and industrial equipment, lawn and garden outdoor powered machinery and equipment, and attachments which are not current models or which are not in new, unused, undamaged, complete condition;

(8) Any repair parts which are not in new, unused, undamaged condition;

(9) Any farm implements, machinery, utility and industrial equipment, lawn and garden outdoor powered machinery and equipment, or attachments which were purchased twenty-four (24) months or more prior to notice of termination of the contract;

(10) Any inventory which was ordered by the retailer on or after the date of notification of termination of the contract; or

(11) Any inventory which was acquired by the retailer from any source other than the wholesaler, manufacturer, or distributor.



§ 4-72-308 - Title and possession of inventory.

Upon payment of the repurchase amount to the retailer, the title and right of possession to the repurchased inventory shall transfer to the wholesaler, manufacturer, or distributor.



§ 4-72-309 - Liability for failure to repurchase.

If any wholesaler, manufacturer, or distributor fails or refuses to repurchase any inventory covered under the provisions of this subchapter within sixty (60) days after shipment of the inventory, he or she shall be civilly liable for one hundred percent (100%) of the current net price of the inventory, plus any freight charges paid by the retailer, the retailer's attorney's fees, court costs, and interest on the current net price computed at the legal interest rate from the sixty-first day after shipment.



§ 4-72-310 - Violations.

(a) It is a violation of this subchapter for a manufacturer, wholesaler, or distributor to coerce a dealer to accept delivery of parts, accessories, or specialized tools which the dealer has not voluntarily ordered.

(b) It is a violation of this subchapter for a manufacturer to:

(1) (A) Condition or attempt to condition the sale of farm implements, machinery, utility and industrial equipment, lawn and garden outdoor powered machinery and equipment, and attachments on a dealer also purchasing other goods or services, except that a manufacturer may require the dealer to purchase those parts reasonably necessary to maintain the quality of operation in the field of the equipment used in the trade area and to purchase or lease such telecommunication equipment, including computer software, as is substantially and reasonably necessary to communicate with the manufacturer.

(B) Provided, however, that upon termination, nonrenewal, or cancellation of an equipment dealer franchise, the equipment manufacturer must reimburse the equipment dealer for all telecommunications equipment, including computer software, purchased by the equipment dealer in order to comply with the requirements of the equipment manufacturer that the dealer returns or offers to return to the equipment manufacturer, subject to a reasonable reduction for depreciation;

(2) Coerce or attempt to coerce a dealer into refusing to purchase the equipment manufactured by another equipment manufacturer;

(3) (A) Discriminate in the prices charged for equipment of like grade and quality sold by the equipment manufacturer to similarly situated equipment dealers.

(B) This does not prevent the use of volume discount or a differential which makes only due allowance for differences in the cost of manufacture, sale, or delivery, or for the differing methods by which or quantities in which the equipment is sold or delivered by the equipment manufacturer; or

(4) Attempt or threaten to terminate, cancel, fail to renew, or substantially change the competitive circumstances of the dealership agreement based on the result of a natural disaster, including a sustained drought in the dealership market area, labor dispute, or other circumstances beyond the dealer's control.



§ 4-72-311 - Warranties.

(a) This section applies to a warranty claim submitted by a dealer.

(b) (1) Claims filed for payment under warranty agreements shall either be approved or disapproved within thirty (30) days of receipt by a manufacturer, wholesaler, or distributor.

(2) All claims for payment shall be paid within thirty (30) days of their approval.

(3) (A) If a claim is disapproved, the manufacturer, wholesaler, or distributor shall notify the dealer within thirty (30) days stating the specific grounds upon which the disapproval is based.

(B) If a claim is not specifically disapproved within thirty (30) days of receipt, it shall be deemed approved and payment by the manufacturer, wholesaler, or distributor shall follow within thirty (30) days.

(4) If, after termination of a contract, the dealer submits a claim to the manufacturer, wholesaler, or distributor for warranty work performed prior to the effective date of the termination, the manufacturer, wholesaler, or distributor shall accept or reject the claim within thirty (30) days of receipt.

(5) If a claim is not paid within the time allowed under this subsection, interest shall accrue at the maximum lawful interest rate.

(c) (1) (A) Warranty work performed by the dealer shall be compensated in accordance with the reasonable and customary amount of time required to complete the work, expressed in hours and fractions of hours.

(B) The time shall be multiplied by the dealer's established customer hourly retail labor rate, which shall have previously been made known to the manufacturer, wholesaler, or distributor.

(2) Expenses expressly excluded under the warranty of the manufacturer, wholesaler, or distributor to the customer shall not be included nor required to be paid on requests for compensation from the dealer for warranty work performed.

(3) (A) All parts used by the dealer in performing the warranty work shall be paid to the dealer in the amount equal to the dealer's net price for the parts, plus a minimum of fifteen percent (15%).

(B) The additional amount is to reimburse the dealer for reasonable costs of doing business in performing the warranty service on behalf of the manufacturer, wholesaler, or distributor, including, but not limited to, freight and handling costs incurred.

(4) The manufacturer, wholesaler, or distributor has the right to adjust compensation for errors discovered during audit, and if necessary, to adjust claims paid in error.

(d) The dealer shall have the right to accept the reimbursement terms and conditions of the manufacturer, wholesaler, or distributor in lieu of the terms and conditions of this section.






Subchapter 4 - -- Petroleum Products Suppliers and Distributors

§ 4-72-401 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Petroleum products supplier" means and includes any person, firm, corporation, subsidiary company, or other business entity engaged in the business of manufacturing, producing, or refining of petroleum products for sale or consignment to a petroleum products distributor;

(2) "Petroleum products distributor" means and includes any person, firm, corporation, or other business entity engaged in the business of selling petroleum products at wholesale as a jobber, distributor, consignee, agent, or in any other capacity; and

(3) "Franchise" means any agreement or contract between a petroleum products supplier and a petroleum products distributor whereby the supplier agrees to furnish or supply petroleum products to the distributor and the distributor agrees to purchase or accept on consignment or otherwise receive petroleum products from the supplier for sale at wholesale.



§ 4-72-402 - Franchise -- Cancellation or termination.

(a) A petroleum products supplier shall not cancel, or otherwise terminate, a franchise with a petroleum products distributor, except for such specific reasons as shall be prescribed in the franchise.

(b) (1) If a petroleum products supplier proposes to cancel, fail to renew, or otherwise terminate a franchise with any distributor, he or she shall so notify the distributor by certified mail at least six (6) months prior to the date on which he or she proposes to cancel, fail to renew, or terminate the franchise.

(2) The notice shall include a statement of the grounds upon which the supplier bases his or her right to cancel or terminate the franchise.

(c) Only the following matters shall be included in the franchise as grounds for a petroleum products supplier to cancel or terminate the franchise of a petroleum products distributor:

(1) Criminal misconduct or willful violation of law relating to the business or premises of the supplier;

(2) Fraud;

(3) Failure of the distributor to pay taxes and to obtain and maintain all licenses, permits, and other authority necessary to conduct business as a distributor;

(4) Abandonment or unattendance of the business or premises of the supplier for such a period of time as may be specified in the franchise;

(5) Bankruptcy or insolvency of the distributor;

(6) The failure by the distributor to pay the supplier for petroleum products purchased or received on consignment from the supplier within the time and in the manner prescribed in the franchise;

(7) Nonpayment of rent or the loss by the refiner of its legal right to grant a distributor possession of the leased premises at which the business is located, if applicable, in which case, the supplier may terminate a distributor's marketing agreement upon a thirty-day notice of intent to terminate the agreement;

(8) Death or incapacity of the distributor or the termination or dissolution of a partnership or corporation;

(9) Adulteration or misrepresentation of products, provided that adulteration or misrepresentation which results from accident or circumstance beyond the control of the distributor shall not be grounds for termination;

(10) Force majeure, condemnation, or other public taking; or

(11) Failure of the distributor to substantially comply with any reasonable provisions of any lease agreement on bulk plant property between the supplier as lessor and the distributor as lessee.

(d) However, if a distributor violates subdivisions (c)(1), (2), or (4)-(6) of this section, the supplier having the right to terminate the marketing agreement may immediately terminate the agreement.



§ 4-72-403 - Remedies for cancellation, termination, etc., of contract.

If any petroleum products supplier shall cancel or otherwise terminate any franchise in violation of the provisions of this subchapter, the petroleum products distributor whose franchise is cancelled, or otherwise terminated, shall have a cause of action against the petroleum products supplier for specific performance, injunctive relief, or for actual damages sustained by the plaintiff as a result of the termination of the franchise, including ascertainable loss of good will as a result of the termination of the franchise. However, any action brought by a petroleum products distributor against a supplier for wrongful termination of a franchise shall be commenced within two (2) years after the wrongful termination.






Subchapter 5 - -- Petroleum Products Suppliers, Dealers, and Distributors

§ 4-72-501 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Petroleum products supplier" means and includes any person, firm, corporation, subsidiary company, or other business entity engaged in the business of manufacturing, producing, or refining of petroleum products for sale or consignment to a petroleum products dealer;

(2) "Petroleum products dealer" means and includes any person, firm, corporation, or other business entity engaged in the business of selling petroleum products at retail;

(3) "Petroleum products distributor" means and includes any person, firm, corporation, or other business entity engaged in the business of selling petroleum products at wholesale as a jobber, distributor, consignee, agent, or in any other capacity; and

(4) "Franchise" means any agreement or contract between a petroleum products supplier or a petroleum products distributor and a petroleum products dealer whereby the supplier or distributor agrees to furnish or supply petroleum products to the dealer and the dealer agrees to purchase or accept on consignment or otherwise receive petroleum products from the supplier or distributor for retail sale.



§ 4-72-502 - Franchise -- Cancellation or termination.

(a) A petroleum products supplier or a petroleum products distributor shall not cancel, refuse to renew, or otherwise terminate a franchise with a petroleum products dealer except as prescribed in this section.

(b) (1) If a petroleum products supplier or a petroleum products distributor proposes to cancel, to fail to renew, or to otherwise terminate a franchise with any petroleum products dealer, he shall so notify the dealer by certified mail at least thirty (30) days prior to the date on which he proposes to cancel, to fail to renew, or to terminate the franchise.

(2) The notice shall include a statement of the grounds upon which the supplier or distributor bases his right to cancel, refuse to renew, or terminate the franchise.

(c) Only the following matters shall be included in the franchise as grounds for a petroleum products supplier or petroleum products distributor to cancel or terminate the franchise of a petroleum products dealer:

(1) Criminal misconduct or violation of law relating to the business or premises of the dealer;

(2) Fraud;

(3) Failure of the dealer to pay taxes and to obtain and maintain all licenses, permits, and other authority necessary to conduct business as a dealer;

(4) Abandonment or unattendance of the business or premises of the dealer for such period of time as may be specified in the franchise;

(5) Bankruptcy or insolvency of the dealer;

(6) The failure by the dealer to pay the supplier or distributor for petroleum products purchased or received on consignment from the supplier or distributor within the time and in the manner prescribed in the franchise;

(7) Nonpayment of rent or the loss by the refiner or distributor of its legal right to grant a dealer possession of the leased premises at which the business is located;

(8) Death or incapacity of the dealer or the termination or dissolution of a partnership or corporation;

(9) Adulteration or misrepresentation of products;

(10) Force majeure, condemnation, or other public taking; or

(11) Failure to comply with the provisions of the marketing agreement regarding the responsibility of the dealer to maintain the premises in a safe, clean, and attractive condition.

(d) However, if a dealer abandons the business or premises for a period of time specified in the marketing agreement or violates one (1) or more provisions of subdivisions (c)(1)-(9) of this section, the supplier or distributor having the right to terminate the marketing agreement may do so immediately.

(e) A petroleum products supplier or distributor may not fail to renew a franchise unless:

(1) One (1) or more provisions of subsection (c) of this section are met; or

(2) The supplier or distributor and the dealer fail to agree to reasonable changes or reasonable additions to the terms of the franchise; or

(3) The supplier or distributor withdraws from the sale of motor fuels for sale other than resell in the state, one (1) or more counties thereof, or metropolitan areas; or

(4) The supplier or distributor intends to relinquish ownership or leasehold interest in the real estate premises on which the dealer conducts business; however, where two (2) or more separate noncontiguous real estate premises are involved, the franchise shall not be renewed as to the operations of the franchise related to the premises to be relinquished; or

(5) The real estate premises are to be used for purposes other than the sale or distribution of motor fuels; or

(6) The supplier or distributor intends to materially alter, add to, or replace improvements on the real estate premises; or

(7) The supplier or distributor received repeated consumer complaints concerning the conduct of a dealer's operation of a retail outlet; or

(8) The supplier and dealer agree to mutually terminate the franchise.



§ 4-72-503 - Remedies for cancellation, termination, etc., of franchise.

(a) If any petroleum products supplier or distributor cancels, refuses to renew, or otherwise terminates any franchise in violation of the provisions of this subchapter, the petroleum products dealer whose franchise is cancelled, not renewed, or otherwise terminated shall have a cause of action against the petroleum products supplier or petroleum products distributor for specific performance or injunctive relief, or for actual damages sustained by the plaintiff, as a result of the termination of the franchise, including ascertainable loss of goodwill as a result of the termination of the franchise.

(b) However, any action brought by a petroleum products dealer against a supplier or distributor for wrongful termination of a franchise shall be commenced within two (2) years after the wrongful termination.






Subchapter 6 - -- Procedural Fairness for Restaurant Franchisees

§ 4-72-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Franchisee" means a person to whom a restaurant franchise is granted;

(2) "Franchisor" means a person who grants or has granted a restaurant franchise; and

(3) "Restaurant franchise" means a contract or agreement, either express or implied, whether oral or written, between two (2) or more persons, by which:

(A) A franchisee is granted the right to engage in the business of offering, selling, or distributing food or beverages intended or suitable for immediate consumption on or off the premises of the franchisee under a marketing plan or system prescribed in substantial part by a franchisor; and

(B) Operation of the franchisee's business pursuant to that plan or system is substantially associated with the franchisor's trademark, service mark, trade name, logotype, advertising, or other commercial symbol designating the franchisor or its affiliate; and

(C) The franchisee pays or is required to pay, directly or indirectly, a franchise fee.



§ 4-72-602 - Commencement of civil action or arbitration proceeding.

(a) A party to a restaurant franchise may commence a civil action or, if the restaurant franchise allows or compels arbitration of disputes, may initiate an arbitration proceeding, including an action or proceeding for violation of this subchapter, in Arkansas if either party to the restaurant franchise is a resident of Arkansas.

(b) Such action may be brought or arbitration initiated in the county in which the franchised restaurant is located or expected to be located or in which the principal place of business of the franchisee or franchisor is located.



§ 4-72-603 - Applicability.

(a) This subchapter applies to a restaurant franchise operated in whole or in part in Arkansas and to the parties to the restaurant franchise.

(b) This subchapter may not be waived, and its application to a restaurant franchise or a party to a restaurant franchise may not be avoided, in whole or in part by agreement or by conduct, except as part of a settlement of a bona fide dispute.

(c) Neither a franchisee nor a franchisor shall be deprived of the application and benefits of this subchapter by a provision of a franchise purporting to designate the law of another jurisdiction as governing or interpreting the franchise, or to designate a venue outside of Arkansas for the resolution of disputes.

(d) To the extent permitted by the Constitution of the United States and the Constitution of the State of Arkansas, this subchapter is intended to apply to franchises granted, transferred, renewed, amended, replaced, or in existence on and after August 13, 1993.









Chapter 73 - Sales And Exhibitions Of Art

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Artists' Consignment Act

§ 4-73-201 - Title.

This subchapter may be cited as the "Artists' Consignment Act".



§ 4-73-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Art" means a painting, sculpture, drawing, work of graphic art, pottery, weaving, batik, macrame, quilt, or other commonly recognized art form;

(2) "Artist" means the creator of a work of art or, if he or she is deceased, his or her estate;

(3) "Art dealer" means a person engaged in the business of selling works of art; and

(4) "On consignment" means that no title to, or estate in, the goods or right to possession thereof superior to that of the consignor vests in the consignee, notwithstanding the consignee's power or authority to transfer and convey all of the right, title, and interest of the consignor in and to such goods to a third person.



§ 4-73-203 - Applicability of subchapter.

This subchapter shall not apply to any contract or arrangement in existence prior to July 4, 1983, nor to any extensions or renewals thereof; except that the parties to such contract or arrangement may thereafter elect to be governed by the provisions of this subchapter.



§ 4-73-204 - Liability of art dealer for violation of subchapter.

A violation by an art dealer of any of the provisions of this subchapter shall render the art dealer liable for damages to the artist in an amount equal to fifty dollars ($50.00) plus the actual damages sustained by the artist, including incidental and consequential damages. In such actions, reasonable attorney's fees and court costs shall be paid to the prevailing party.



§ 4-73-205 - Waiver of subchapter's provisions void.

Any provision, whether oral or written, in or pertaining to the placing of a work of fine art on consignment whereby any provision of this subchapter is waived shall be deemed to be against public policy and shall be void.



§ 4-73-206 - Consigned artworks exempt from liens and security interests.

A work of art delivered to an art dealer for the purpose of exhibition or sale and the proceeds from the sale of the work by the dealer, whether to the dealer on his or her own account or to a third person, are not subject to the claims, liens, or security interests of the creditors of the art dealer, notwithstanding any law to the contrary.



§ 4-73-207 - Delivery of work of fine art for exhibition or sale -- Effects -- Liability of dealer for damage or loss.

Notwithstanding any custom, practice, or usage of the trade or any provision of law to the contrary:

(1) Whenever an artist delivers or causes to be delivered a work of fine art of his or her own creation to an art dealer for the purpose of exhibition or sale on a commission, fee, or other basis of compensation, the delivery to, and acceptance thereof by, the art dealer is deemed to place the work on consignment; and:

(A) The art dealer shall thereafter, with respect to the work, be deemed to be the agent of such artist;

(B) The work is trust property in the hands of the consignee for the benefit of the consignor; and

(C) Any proceeds from the sale of the work are trust funds in the hands of the consignee for the benefit of the consignor;

(2) Notwithstanding the subsequent purchase of a work of fine art by the consignee directly or indirectly for his or her own account, the work initially received on consignment shall be deemed to remain trust property until the price is paid in full to the consignor. If the work is thereafter resold to a bona fide third party before the consignor has been paid in full, the proceeds of the resale are trust funds in the hands of the consignee for the benefit of the consignor to the extent necessary to pay any balance still due to the consignor, and the trusteeship shall continue until the fiduciary obligation of the consignee with respect to the transaction is discharged in full; and

(3) Notwithstanding any law to the contrary, no such trust property or trust funds shall be subject to or subordinate to any claims, liens, or security interests of the consignee's creditors;

(4) (A) An art dealer is liable for negligent acts causing the loss of or damage to a work of fine art while it is in his possession.

(B) The value of the work of fine art is, for the purposes of this subdivision (4), the value established in a written agreement between the artist and the art dealer prior to the loss or damage of the work or, if no written agreement regarding the value of the work exists, the fair market value of the work less the art dealer's commission or fee.






Subchapter 3 - -- Sales of Fine Prints

§ 4-73-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Artist" means the person who conceived or created or conceived and created the master image for, or which served as a model for, the print;

(2) (A) "Fine print" includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint, or serigraph;

(B) A fine print is "signed" if the artist autographs the finished print, irrespective of whether it was signed or unsigned in the plate;

(3) "Impression" means the printed image on suitable material, whether paper or any other substance, made off the plate by printing, stamping, casting, or any other process commonly used in the graphic arts;

(4) "Plate" means the plate, stone, block, or other material used for the purpose of creating the print from which the impression or impressions were taken; and

(5) "Reproduction" means a copy of an original print made by a commercial mechanical process, but not a unique print made from the original plate.



§ 4-73-302 - Applicability of subchapter.

This subchapter applies only to fine prints printed after July 4, 1983.



§ 4-73-303 - Liability of seller for violation of subchapter.

(a) A person who offers or sells a fine print in violation of this subchapter shall be liable to the person purchasing the fine print. The purchaser may recover the consideration paid for the print with interest at the legal rate upon the tender of the print.

(b) In any case in which a person willfully offers or sells a fine print in violation of this subchapter, the person purchasing the fine print may recover from the person who offers or sells the fine print an amount equal to three (3) times the amount required under subsection (a) of this section.



§ 4-73-304 - Certificate of information to be furnished purchaser.

(a) No person engaged in the business of selling fine prints shall sell a fine print, at wholesale or at retail, unless the person furnishes the purchaser a certificate or a written invoice or receipt for the purchase price which clearly and conspicuously discloses and warrants all of the applicable information about a fine print set forth in § 4-73-305.

(b) If the seller disclaims knowledge as to any applicable item of information set forth in § 4-73-305, the seller shall so state specifically and categorically with regard to each such item.

(c) If the seller describes a fine print as a reproduction, the seller need not furnish any further information, unless the edition was allegedly published in a signed, numbered, or limited edition, or any combination thereof, in which case all of the informational details are required to be furnished.



§ 4-73-305 - Information required on certificate.

The following information about a fine print shall be furnished as provided in § 4-73-304:

(1) The name of the artist and the year when printed;

(2) Exclusive of trial proofs, whether the edition is being offered as a limited edition, and, if so:

(A) The authorized maximum number of signed or numbered impressions, or both, in the edition;

(B) The authorized maximum number of unsigned or unnumbered impressions, or both, in the edition;

(C) The authorized maximum number of artist's, publisher's, printer's, or other proofs, if any, outside of the regular edition; and

(D) The total size of the edition;

(3) Whether the plate has been destroyed, effaced, altered, defaced, or cancelled after the current edition;

(4) If there were any prior states of the same impression, the total number of states, and a designation of the state to which the subject print relates;

(5) If there were any prior or later editions from the same plate, the series number of the subject edition, and the total size of all other editions;

(6) Whether the edition is a posthumous edition or restrike and, if so, whether the plate has been reworked; and

(7) The name of the workshop, if any, where the edition was printed.









Chapter 74 - Going-Out-Of-Business Sales

§ 4-74-101 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Going-out-of-business sale" means and includes all sales advertised, represented, or held under the designation of "going out of business", "discontinuance of business", "selling out", "closing out", "liquidation", "lost our lease", "must vacate", "forced out", or any other designation of similar meaning; and

(2) "Person" means any individual, corporation, partnership, association, or other entity.



§ 4-74-102 - Penalty.

Any person conducting a going-out-of-business sale contrary to the provisions of this chapter who shall fail or refuse to comply with the requirements of this chapter or who shall violate any provision of this chapter shall be guilty of a Class A misdemeanor.



§ 4-74-103 - Sales excepted from chapter.

The provisions of this chapter shall not be applicable to any sale of goods, wares, or merchandise pursuant to any court order or direction nor to the sale of any goods, wares, or merchandise by any sheriff or other public official in the course of his or her official duties.



§ 4-74-104 - Enforcement of chapter.

It is the duty of the sheriff and other law enforcement officers in each county and the prosecuting attorney for each county to enforce the provisions of this chapter.



§ 4-74-105 - License requirement.

No person shall advertise or offer for sale a stock of goods, wares, or merchandise as a going-out-of-business sale unless that person has first obtained a license to conduct the sale from the county clerk of the county in which he or she proposes to conduct the sale.



§ 4-74-106 - Application for license.

(a) The application for the license shall be in writing and under oath and shall be filed with the clerk at least fourteen (14) days prior to the opening date of the proposed sale.

(b) The application shall show all the facts relating to the reasons and character of the sale, including the opening and closing dates of the proposed sale.

(c) The application for a license to conduct a going-out-of-business sale shall be accompanied by a fee of two hundred fifty dollars ($250). However, if the applicant has been in business for a period of at least one (1) year at the location where the proposed going out of business sale is to be conducted, the license fee shall be twenty-five dollars ($25.00).



§ 4-74-107 - Bond.

(a) The application shall also be accompanied by a cash bond or a corporate surety bond in the amount of two thousand dollars ($2,000) or five percent (5%) of the wholesale value of the goods proposed to be offered at the sale, whichever is lesser, and shall be in favor of the State of Arkansas.

(b) The proceeds of the bond shall be available to assure compliance with the provisions of this chapter and the payment of any and all taxes due the State of Arkansas or any political subdivision of the state as the result of the sale and shall also be available to satisfy any judgment which may be rendered against the merchant in favor of any purchaser of goods, wares, or merchandise at the sale based upon the sale of such merchandise, and which judgment is rendered pursuant to an action which is filed within one (1) year after the date on which the going-out-of-business sale is completed.

(c) The bond shall be maintained for at least one (1) year and shall be released by the clerk only upon proof being submitted by the licensee that the licensee has complied with all provisions of this chapter, has paid all taxes and penalties due the State of Arkansas or any political subdivision thereof, and that all judgments, if any, rendered against the applicant as a result of the sale have been paid and that no action is pending against the licensee as a result of the sale.



§ 4-74-108 - Duration of license -- Extension -- Display.

(a) (1) Each license issued for the conduct of a going-out-of-business sale shall be valid for a period of sixty (60) days, but the county clerk may extend the license for an additional period, not to exceed thirty (30) days, upon proof by the licensee that the licensee has been unable to complete the sale within the sixty-day period.

(2) If the county clerk grants an extension, the clerk shall issue a new license certificate.

(b) A person licensed under this chapter to conduct a going-out-of-business sale shall post a copy of the license certificate on each entrance door to the business.



§ 4-74-109 - Clerk's duties -- Forms for applications and licenses.

(a) (1) The county clerk in each county shall design and cause to be printed appropriate forms for applications for licenses and for the license certificates to be issued to applicants under this chapter.

(2) The license certificate shall prominently display the beginning date and the ending date of the going-out-of-business sale.

(b) The county clerk to whom application is made for a license under the provisions of this chapter shall preserve such application and all information accompanying the application for a period of one (1) year from the date the license is issued.



§ 4-74-110 - Seller may not continue business after sale.

A person conducting a going-out-of-business sale licensed under the provisions of this chapter shall not, upon conclusion of the sale, continue to conduct a similar business at the same location or address at which the going-out-of-business sale was conducted.



§ 4-74-111 - False representation concerning sale unlawful.

(a) It is unlawful for any person, firm, corporation, association, or other business entity to falsely represent that the person or entity is going out of business or for any person or entity to misrepresent the ownership of a business for the purpose of or in connection with the conduct of a going-out-of-business sale.

(b) (1) Any going-out-of-business sale conducted in violation of this chapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this chapter.






Chapter 75 - Unfair Practices

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Unfair Practices Act

§ 4-75-201 - Title.

This subchapter shall be known and designated as the "Unfair Practices Act".



§ 4-75-202 - Purpose.

The General Assembly declares that the purpose of this subchapter is to safeguard the public against the creation or perpetuation of monopolies and to foster and encourage competition by prohibiting unfair and discriminatory practices by which fair and honest competition is destroyed or prevented.



§ 4-75-203 - Construction.

This subchapter shall be literally construed so that its beneficial purposes may be subserved.



§ 4-75-204 - Penalties.

Any person, firm, or corporation, whether as principal, agent, officer, or director for himself or herself or itself, for another person, or for any firm or corporation, that shall violate any of the provisions of this subchapter is guilty of a Class A misdemeanor for each single violation.



§ 4-75-205 - Forfeiture of charter, rights, etc. -- Proceedings.

(a) Upon the third violation of any of the provisions of this subchapter by any corporation, it shall be the duty of the Attorney General to institute proper suits or quo warranto proceedings in any court of competent jurisdiction for the forfeiture of its charter, rights, franchises, or privileges and powers exercised by the corporation, and to permanently enjoin it from transacting business in this state.

(b) If in such action the court finds that the corporation is violating or has violated any of the provisions of this subchapter, it must enjoin the corporation from doing business in this state permanently or for such time as the court shall order, or must annul the charter or revoke the franchise of the corporation.



§ 4-75-206 - Contracts violating subchapter illegal.

Any contract, express or implied, made by any person, firm, or corporation in violation of any of the provisions of this subchapter is declared to be an illegal contract and no recovery thereon shall be had.



§ 4-75-207 - Destruction of competition by price discrimination prohibited.

(a) It shall be unlawful for any person, firm, or corporation doing business in the State of Arkansas and engaged in the production, manufacture, distribution, or sale of any commodity or product or of service or output of a service trade of general use or consumption or of the product or service of any public utility with the intent to destroy the competition of any regular established dealer in the commodity, product, or service, or to prevent the competition of any person, firm, private corporation, or municipal or other public corporation who or which in good faith intends and attempts to become a dealer to discriminate between different sections, communities, or cities or portions thereof, or between different locations in the sections, communities, cities, or portions thereof in this state, by selling or furnishing the commodity, product, or service at a lower rate in one (1) section, community, or city or any portion thereof, or in one (1) location in the section, community, or city or any portion thereof, than in another, after making allowance for difference, if any, in the grade, quality, or quantity and in the actual cost of transportation from the point of production, if a raw product or commodity, or from the point of manufacture, if a manufactured product or commodity.

(b) The inhibition of this section against locality discrimination shall include any scheme of special rebates, collateral contracts, or any device of any nature whereby such discrimination is, in substance or fact, effected in violation of the spirit and intent of this subchapter.

(c) This subchapter shall not be construed to prohibit the meeting in good faith of a competitive rate, or to prevent a reasonable classification of service by public utilities for the purpose of establishing rates.



§ 4-75-208 - Secret payments or allowance of rebates, refunds, etc. -- Penalty.

(a) The secret payment or allowance of rebates, refunds, commissions, or unearned discounts is an unfair trade practice, whether in the form of money or otherwise or secretly extending to certain purchasers special services or privileges not extended to all purchasers purchasing upon like terms and conditions to the injury of a competitor and where the payment or allowance tends to destroy competition.

(b) Any person, firm, partnership, corporation, or association resorting to such trade practice shall be guilty of a Class A misdemeanor.



§ 4-75-209 - Sale at less than cost or with intent to injure competitors.

(a) (1) It shall be unlawful for any person, partnership, firm, corporation, joint-stock company, or other association engaged in business within this state to:

(A) Sell, offer for sale, or advertise for sale any article or product or service or output of a service trade at less than the cost thereof to the vendor; or

(B) Give, offer to give, or advertise the intent to give away any article or product or service or output of a service trade for the purpose of injuring competitors and destroying competition.

(2) Any person or entity so doing shall be guilty of a Class A misdemeanor.

(b) (1) The term "cost" as applied to production is defined as including the cost of raw materials, labor, and all overhead expenses of the producer and as applied to the distribution, "cost" shall mean the invoice or replacement cost, whichever is lower, of the article or product to the distributor and vendor plus the cost of doing business by the distributor and vendor.

(2) The "cost of doing business" or "overhead expense" is defined as all costs of doing business incurred in the conduct of the business and must include without limitation the following items of expense: labor, which includes salaries of executives and officers, rent, interest on borrowed capital, depreciation, selling cost, maintenance of equipment, delivery cost, credit losses, all types of licenses, taxes, insurance, and advertising.

(c) In establishing the cost of a given article or product to the distributor and vendor, the invoice cost of the article or product purchased at a forced, bankrupt, closeout sale, or other sale outside of the ordinary channels of trade may not be used as a basis for justifying a price lower than one based upon the replacement cost as of the date of the sale of the article or product replaced through the ordinary channels of trade, unless:

(1) The article or product is kept separate from goods purchased in the ordinary channels of trade; and

(2) The article or product is advertised and sold as merchandise purchased at a forced, bankrupt, or closeout sale, or by means other than through the ordinary channels of trade, and the advertising states the conditions under which the goods were so purchased and the quantity of the merchandise to be sold or offered for sale.

(d) In any injunction proceeding or in the prosecution of any person as officer, director, or agent, it shall be sufficient to allege and prove the unlawful intent of the person, firm, or corporation for whom or which he or she acts.

(e) Where a particular trade or industry of which the person, firm, or corporation complained against is a member has an established cost survey for the locality and vicinity in which the offense is committed, the cost survey shall be deemed competent evidence to be used in proving the costs of the person, firm, or corporation complained against within the provisions of this subchapter.

(f) The provisions of this section shall not apply to any sale made:

(1) In closing out in good faith the owner's stock or any part thereof for the purpose of discontinuing his or her trade in the stock or commodity, and in the case of the sale of seasonal goods or to the bona fide sale of perishable goods, to prevent loss to the vendor by spoilage or depreciation, if notice is given to the public thereof;

(2) When the goods are damaged or deteriorated in quality, and notice is given to the public thereof;

(3) By an officer acting under the orders of any court; or

(4) In an endeavor made in good faith to meet the legal prices of a competitor as herein defined selling the same article or product or service or output of a service trade, in the same locality or trade area.

(g) Any person, firm, or corporation who performs work upon, renovates, alters, or improves any personal property belonging to another person, firm, or corporation shall be construed to be a vendor within the meaning of this subchapter.



§ 4-75-210 - Liability of directors, officers, agents, etc. -- Proof of unlawful intent.

(a) Any person who, either as director, officer, or agent of any firm or corporation or as agent of any person violating the provisions of this subchapter, assists or aids, directly or indirectly, in the violation shall be responsible therefor equally with the person, firm, or corporation for whom or which he or she acts.

(b) In the prosecution of any person as officer, director, or agent, it shall be sufficient to allege and prove the unlawful intent of the person, firm, or corporation for whom or which he or she acts.



§ 4-75-211 - Remedies -- Witnesses and documents -- Immunity.

(a) Any person, firm, private corporation, or municipal or other public corporation, or trade association, may maintain an action to enjoin a continuance of any act or acts in violation of this subchapter and, if injured thereby, for the recovery of damages.

(b) (1) If, in such action, the court shall find that the defendant is violating or has violated any of the provisions of this subchapter, it shall enjoin the defendant from a continuance thereof.

(2) It shall not be necessary that actual damages to the plaintiff be alleged or proved.

(3) In addition to injunctive relief, the plaintiff in the action shall be entitled to recover from the defendant three (3) times the amount of the actual damages, if any, sustained.

(c) (1) Any defendant in an action brought under the provisions of this section or any witness desired by the state may be required to testify under the provisions of §§ 16-43-211 and 16-43-701.

(2) In addition, the books and records of any such defendant may be brought into court and introduced, by reference, into evidence.

(3) However, no information so obtained may be used against the defendant as a basis for a misdemeanor prosecution under the provisions of §§ 4-75-204 and 4-75-207 -- 4-75-210.

(d) The remedies prescribed in this subchapter are cumulative and in addition to the remedies prescribed in the Public Utilities Act, § 23-1-101 et seq., for discrimination by public utilities. If any conflict shall arise between this subchapter and the Public Utilities Act, § 23-1-101 et seq., the latter shall prevail.



§ 4-75-212 - Civil actions and settlements by the Attorney General.

(a) In addition to the other remedies provided in this subchapter, whenever the Attorney General has reason to believe that any person is engaging, has engaged, or is about to engage in any act or practice declared unlawful by this subchapter, the Attorney General may bring an action in the name of the state against that person:

(1) To obtain a declaratory judgment that the act or practice violates the provisions of this subchapter;

(2) To enjoin any act or practice that violates the provisions of this subchapter by issuance of a temporary restraining order or preliminary or permanent injunction, without bond, upon the giving of appropriate notice;

(3) To recover on behalf of the state and its agencies actual damages or restitution for loss incurred either directly or indirectly; and

(4) To recover civil penalties of up to one thousand dollars ($1,000) per violation of this subchapter, or any injunction, judgment or consent order issued or entered into under the provisions of this subchapter and reasonable expenses, investigative costs, and attorney's fees.

(b) The Attorney General may also bring a civil action in the name of the state, as parens patriae on behalf of natural persons residing in this state, to secure monetary relief as provided under this section for injury, directly or indirectly sustained by those persons because of any violation of this subchapter, in accordance with the following provisions:

(1) (A) The circuit court shall award the Attorney General as monetary relief actual damages sustained or restitution for loss incurred as a result of the violations of this subchapter, and the cost of suit, including a reasonable attorney's fee.

(B) The court shall exclude from the amount of monetary relief awarded in the action any amount which duplicates amounts that have been awarded for the same injury already or which are allocable to persons who have excluded their claims under subdivision (b)(3)(A) of this section.

(C) The treble damages recoverable under § 4-75-211(b)(3) are not recoverable under a parens patriae action brought under this section.

(2) (A) In any action brought under this section, the Attorney General shall, at the time, in the manner, and with the content as the court may direct, cause notice of the parens patriae action to be given by publication.

(B) If the court finds that notice given solely by publication would deny due process of law to any person, the court shall direct the Attorney General to give the notice as may be required by due process of law.

(3) (A) Any person on whose behalf an action is brought under this section may elect to exclude from the adjudication the portion of the Attorney General's claim for monetary relief attributable to him or her by filing notice of the election with the court, within the time period specified in the notice of the action given to the persons to be benefited by the action.

(B) Any person failing to give the notice shall be barred during the pendency of the action from commencing an action in his or her own name for the injury alleged in the action and the final judgment in the action shall be res judicata as to any claim which could be brought by the person under this act based on the facts alleged or proven in the action.

(C) (i) The provisions of §§ 4-75-212 -- 4-75-216 of this subchapter shall apply only to actions instituted by the Attorney General.

(ii) Nothing contained in the provisions set forth in §§ 4-75-212 -- 4-75-216 should be deemed to expand the rights or remedies available to persons proceeding under any action instituted by one (1) or more persons or an entity other than the Attorney General, for violations of the provisions of this subchapter.

(4) All damages shall be distributed in a manner that will afford each person a reasonable opportunity to secure his or her appropriate portion of the net monetary relief, including a distribution under the theory of cy pres, subject to approval by the court.

(c) (1) In lieu of instigating or continuing an action or proceeding, or to conclude an investigation commenced or contemplated under this subchapter, the Attorney General may accept a consent decree with respect to any act or practice alleged to be a violation of this subchapter.

(2) The consent decree may include a stipulation for the payment of civil penalties, the Attorney General's reasonable expenses, investigative costs and attorney's fees, an agreement to pay damages or to allow for restitution of money, property, or other things received in connection with a violation of this act, and agreed to injunctive provisions.

(3) Before any consent decree entered into under this section is effective, it must be approved by the circuit court, the federal district court, or if an action has already been commenced, the court in which the action is pending and an entry made in that court in the manner required for making an entry of judgment.

(4) (A) If the consent decree submitted to the court is to settle an action brought under subsection (b) of this section, notice of the proposed settlement shall be given in the manner as the court directs.

(B) Once court approval is received, any breach of the conditions of the consent decree shall be treated as a violation of a court order, and shall be subject to all penalties provided by law for violation of court orders.

(d) In addition to actions under state law, the Attorney General may proceed under any antitrust laws in the federal courts on behalf of this state or any of its agencies, or as parens patriae on behalf of natural persons in this state.



§ 4-75-213 - Person defined.

Unless otherwise defined, for purposes of this subchapter, "person" means any natural person, corporation, firm, partnership, limited partnership, trust, association, or any other legal or commercial entity.



§ 4-75-214 - Awards to the Attorney General -- Use of moneys.

(a) There shall be established within the office of the Attorney General an Antitrust Enforcement Account into which all costs and fees recovered by the Attorney General under the terms of this subchapter or the federal antitrust laws shall be remitted.

(b) The costs and fees deposited into the account shall be used for the furtherance of the Attorney General's duties and activities under this subchapter.



§ 4-75-215 - Action not barred because it affects interstate or foreign commerce.

(a) This subchapter is to apply to any economic activity occurring wholly or partly within the State of Arkansas, or which affects economic activity within the State of Arkansas.

(b) No action instituted by the Attorney General under this subchapter shall be barred on the ground that the activity or conduct complained of in any way affects or involves interstate or foreign commerce.



§ 4-75-216 - Venue.

Any action, application, or motion brought by the Attorney General against a person under this subchapter shall be filed in Pulaski County Circuit Court unless the action, application, or motion is brought as part of an action containing claims of federal law violations, in which event the action shall be brought in the appropriate federal court.



§ 4-75-217 - Statute of limitations.

(a) Any action brought by the Attorney General pursuant to this subchapter is barred if it is not commenced within five (5) years after the cause of action accrues.

(b) The statute of limitations described in subsection (a) of this section shall be tolled during any period when the defendant in any action fraudulently concealed the events upon which the cause of action is based.

(c) This section is not intended to allow for the commencement of any action by the Attorney General under the provisions of this subchapter for events occurring prior to the enactment of this section of which the Attorney General had actual knowledge.






Subchapter 3 - -- Monopolies Generally

§ 4-75-301 - Definition.

As used in this subchapter, unless the context otherwise requires, "monopoly" means any union or combination or consolidation or affiliation of capital, credit, property, assets, trade, customs, skill, or acts of any other valuable thing or possession, by or between persons, firms, or corporations, or association of persons, firms, or corporations, whereby any one (1) of the purposes or objects mentioned in this subchapter is accomplished or sought to be accomplished, or whereby any one (1) or more of the purposes are promoted or attempted to be executed or carried out, or whereby the several results described herein are reasonably calculated to be produced. A monopoly, as thus defined and contemplated, includes not merely a combination by and between two (2) or more persons, firms, and corporations, acting for themselves, but is especially defined and intended to include all aggregations, amalgamations, affiliations, consolidations, or incorporations of capital, skill, credit, assets, property, custom, trade, or other valuable things or possessions, whether effected by the ordinary methods of partnership or by actual union under the legal form of a corporation or any incorporated body resulting from the union of one (1) or more distinct firms or corporations, or by the purchase, acquisition, or control of shares or certificates of stock or bonds or other corporate property or franchises; and all partnerships and corporations that have been or may be created by the consolidation or amalgamation of the separate capital, stock, bonds, assets, credit, property, customs, trade, corporate, or firm belongings of two (2) or more firms or corporations or companies are especially declared to constitute monopolies within the meaning of this subchapter, if so created or entered into for any one (1) or more of the purposes named in this subchapter.



§ 4-75-302 - Monopolies unlawful.

A monopoly, as defined in § 4-75-301, is declared to be unlawful and against public policy, and any and all persons, firms, corporations, or association of persons engaged therein shall be deemed and adjudged to be guilty of a conspiracy to defraud and shall be subject to the penalties prescribed in this subchapter.



§ 4-75-303 - Lawful commerce excepted.

The purchase, sale, delivery, or disposition of any article of commerce in a lawful manner within this state shall not be deemed an act done in pursuance of, or for the purpose of carrying into effect, any conspiracy prohibited by this subchapter.



§ 4-75-308 - Precedence of actions under subchapter.

All actions authorized and brought under this subchapter shall have precedence on motion of the Attorney General, of all other business, civil and criminal, except criminal cases where the defendants are in jail.



§ 4-75-309 - Fixing prices or quantities of products.

Any corporation organized under the laws of this or any other state or country and transacting or conducting any kind of business in this state, or any partnership or individual, or other association or persons whatsoever, who is, or creates, enters into, or becomes a member of, or a party to, any pool, trust, agreement, combination, confederation, or understanding, whether it is made in this state or elsewhere, with any other corporation, partnership, individual, or any other person or association of persons, to regulate or fix, either in this state or elsewhere, the price of any article of manufacture, mechanism, merchandise, commodity, convenience, repair, any product of mining, or any article or thing whatsoever, or the price or premium to be paid for insuring property against loss or damage by fire, lightning, or tornado, or to maintain the price when so regulated or fixed, or who is, or enters into, or becomes a member of, or a party to any pool, agreement, contract, combination, association, or confederation, whether made in this state or elsewhere, to fix or limit in this state or elsewhere, the amount or quantity of any article of manufacture, mechanism, merchandise, commodity, convenience, repair, any product of mining, or any article or thing whatsoever, or the price or premium to be paid for insuring property against loss or damage by fire, lightning, storm, cyclone, or tornado or any other kind of policy issued by any corporation, partnership, individual, or association of persons aforesaid, shall be deemed and adjudged guilty of a conspiracy to defraud and be subject to the penalties as provided by this subchapter.



§ 4-75-310 - Driving out or financially injuring competition.

If any person, company, partnership, association, corporation, or agent engaged in the manufacture or sale of any article of commerce or consumption produced, manufactured, or mined in this state or elsewhere shall, with the intent and purpose of driving out competition or for the purpose of financially injuring competitors, sell within this state at less than cost of manufacture or production or sell in such a way, or give away, in this state their productions for the purpose of driving out competition or financially injuring competitors engaged in similar business, then the person, or persons, company, partnership, association, corporation, or agent resorting to this method of securing a monopoly within this state in such business shall be deemed guilty of a conspiracy to form or secure a trust or monopoly in restraint of trade and on conviction shall be subjected to the penalties of this subchapter.



§ 4-75-315 - Civil actions and settlements by the Attorney General.

(a) In addition to the other remedies provided in this subchapter, whenever the Attorney General has reason to believe that any person is engaging, has engaged, or is about to engage in any act or practice declared unlawful by this subchapter, the Attorney General may bring an action in the name of the state against that person:

(1) To obtain a declaratory judgment that the act or practice violates the provisions of this subchapter;

(2) To enjoin any act or practice that violates the provisions of this subchapter by issuance of a temporary restraining order or preliminary or permanent injunction, without bond, upon the giving of appropriate notice;

(3) To recover on behalf of the state and its agencies actual damages or restitution for loss incurred either directly or indirectly; and

(4) To recover civil penalties of up to one thousand dollars ($1,000) per violation of this subchapter, or any injunction, judgment, or consent order issued or entered into under the provisions of this subchapter and reasonable expenses, investigative costs, and attorney's fees.

(b) The Attorney General also may bring a civil action in the name of the state, as parens patriae on behalf of natural persons residing in this state, to secure monetary relief as provided under this section for injury, directly or indirectly sustained by those persons because of any violation of this subchapter, in accordance with the following provisions:

(1) The court in which the action is commenced shall award the Attorney General as monetary relief the actual damages sustained or restitution for loss incurred as a result of the violations of this subchapter and the cost of suit, including a reasonable attorney's fee. The court shall exclude from the amount of monetary relief awarded in the action any amount which duplicates amounts that have been awarded for the same injury already or which are allocable to persons who have excluded their claims under subdivision (b)(3)(A) of this section.

(2) (A) In any action brought under this section, the Attorney General shall, at the time, in the manner, and with the content as the circuit court may direct, cause notice of the parens patriae action to be given by publication.

(B) If the court finds that notice given solely by publication would deny due process of law to any person, the court shall direct the Attorney General to give the notice as may be required by due process of law.

(3) (A) Any person on whose behalf an action is brought under this section may elect to exclude from the adjudication the portion of the Attorney General's claim for monetary relief attributable to him or her by filing notice of the election with the court, within the time period specified, in the notice of the action given to the persons to be benefited by the action.

(B) Any person failing to give the notice shall be barred during the pendency of the action from commencing an action in his or her own name for the injury alleged in the action and the final judgment in the action shall be res judicata as to any claim which could be brought by the person under this subchapter based on the facts alleged or proven in the action.

(C) (i) The provisions set forth in this section and in §§ 4-75-316 -- 4-75-319 shall apply only to actions instituted by the Attorney General.

(ii) Nothing in the provisions set forth in this section and in §§ 4-75-316 -- 4-75-319 shall be deemed to expand or create additional rights or remedies available to persons proceeding under any action instituted by one (1) or more persons or an entity other than the Attorney General for violations of the provisions of this subchapter.

(4) All damages shall be distributed in a manner that will afford each person a reasonable opportunity to secure his or her appropriate portion of the net monetary relief, including a distribution under the theory of cy pres, subject to approval by the court.

(c) (1) In lieu of instigating or continuing an action or proceeding, or to conclude an investigation commenced or contemplated by this subchapter, the Attorney General may accept a consent decree with respect to any act or practice alleged to be a violation of this subchapter.

(2) The consent decree may include a stipulation for the payment of civil penalties, the Attorney General's reasonable expenses, investigative costs and attorney's fees, an agreement to pay damages or to allow for restitution of money, property, or other things received in connection with a violation of this act, and agreed to injunctive provisions.

(3) Before any consent decree entered into under this section is effective, it must be approved by the circuit court, the federal district court, or if an action has already been commenced, the court in which the action is pending and an entry made in that court in the manner required for making an entry of judgment.

(4) If the consent decree submitted to the court is to settle an action brought under subsection (b) of this section, notice of the proposed settlement shall be given in the manner as the court directs.

(5) Once court approval is received, any breach of the conditions of the consent decree shall be treated as a violation of a court order, and shall be subject to all penalties provided by law for violation of court orders.

(d) In addition to actions under state law, the Attorney General may proceed under any antitrust laws in the federal courts on behalf of this state or any of its agencies, or as parens patriae on behalf of natural persons in this state.



§ 4-75-316 - Person defined.

Unless otherwise defined, for purposes of this subchapter, "person" means any natural person, corporation, firm, partnership, limited partnership, trust, association, or any other legal or commercial entity.



§ 4-75-317 - Awards to the Attorney General -- Use of moneys.

(a) There shall be established within the office of the Attorney General an Antitrust Enforcement Account into which all costs and fees recovered by the Attorney General under the terms of this subchapter or the federal antitrust laws shall be remitted.

(b) The costs and fees deposited into the account of the Attorney General's Office shall be used for the furtherance of the Attorney General's duties and activities under this subchapter.



§ 4-75-318 - Action not barred because it affects interstate or foreign commerce.

(a) This subchapter is to apply to any economic activity occurring wholly or partly within the State of Arkansas, or which affects economic activity within the State of Arkansas.

(b) No action instituted by the Attorney General under this subchapter shall be barred on the ground that the activity or conduct complained of in any way affects or involves interstate or foreign commerce.



§ 4-75-319 - Venue.

Any action, application, or motion brought by the Attorney General against a person under this subchapter shall be filed in the Pulaski County Circuit Court unless the action, application, or motion is brought as part of an action containing claims of federal law violations, in which event the action shall be brought in the appropriate federal court.



§ 4-75-320 - Statute of limitations.

(a) Any action brought by the Attorney General pursuant to this subchapter is barred if it is not commenced within five (5) years after the cause of action accrues.

(b) The foregoing statute of limitations shall be tolled during any period when the defendant in any action fraudulently conceals the events upon which the cause of action is based.

(c) This section is not intended to allow for the commencement of any action by the Attorney General under the provisions of this subchapter for events occurring prior to the enactment of this section of which the Attorney General had actual knowledge.






Subchapter 4 - -- Automobile Dealer's Anti-Coercion Act

§ 4-75-401 - Title.

This subchapter shall be known and shall be cited as the "Automobile Dealer's Anti-Coercion Act".



§ 4-75-402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Person" means any individual, firm, corporation, partnership, association, trustee, receiver, or assignee for the benefit of creditors;

(2) "Sell", "sold", "buy", and "purchase" include exchange, barter, gift, and offer of contract to sell or buy; and

(3) "Wholesale distribution" means the sale or distribution of motor vehicles, or any interest therein, by the manufacturer thereof or by any person, directly or indirectly owned by the manufacturer.



§ 4-75-403 - Subchapter cumulative.

The provisions of this subchapter shall be held cumulative to each other and all other laws of this state in force as of June 10, 1937, in any way affecting them.



§ 4-75-404 - Penalties -- Persons subject to penalties.

(a) Any person shall be guilty of a Class B misdemeanor if the person:

(1) Shall violate any of the provisions of this subchapter;

(2) Is a party to any agreement or understanding or to any contract prescribing any condition prohibited by this subchapter;

(3) Is any employee, agent, or officer of any person that shall participate in any manner in making, executing, enforcing, performing, or in urging, aiding, or abetting in the performance of any such contract, condition, agreement, or understanding;

(4) Shall pay or give or contract to pay or give any thing or service of value prohibited by this subchapter; and

(5) Shall receive or accept or contract to receive or accept any thing or service of value prohibited by this subchapter.

(b) Each day's violation of this subchapter shall constitute a separate offense.



§ 4-75-405 - Forfeiture of charter rights, etc., and dissolution for violations -- Proceedings.

For a violation of any of the provisions of this subchapter by any corporation or association mentioned in this subchapter, it shall be the duty of the Attorney General or the prosecuting attorney of the proper county to institute proper suits or quo warranto proceedings in any court of competent jurisdiction for the forfeiture of its charter rights, franchises, or privileges and powers exercised by the corporation or association, and for the dissolution of the corporation or association under the general statutes of this state.



§ 4-75-406 - Foreign corporations violating subchapter prohibited from doing business.

Every foreign corporation, as well as every foreign association, exercising any of the powers, franchises, or functions of a corporation in this state, violating any of the provisions of this subchapter, is denied the right and prohibited from doing any business in this state. It shall be the duty of the Attorney General to enforce this provision by bringing proper proceedings by injunction or otherwise. The Secretary of State shall be authorized to revoke the license of any such corporation or association authorized by him or her to do business in this state.



§ 4-75-407 - Contracts violating subchapter void.

Any contract or agreement in violation of the provisions of this subchapter shall be absolutely void and shall not be enforceable either in law or equity.



§ 4-75-408 - Exclusive financing agreements -- Prohibition.

It shall be unlawful for any person who is engaged, either directly or indirectly, in the manufacture or wholesale distribution of motor vehicles to sell, or enter into a contract to sell, motor vehicles to any person who is engaged or intends to engage in the business of selling such motor vehicles at retail in this state, on the condition or with an agreement or understanding, either express or implied, that the person so engaged in selling motor vehicles at retail shall in any manner finance the purchase or sale of any one (1) or number of motor vehicles only with or through a designated person or class of persons or shall sell and assign the conditional sales contract, chattel mortgages, or leases arising from the sale of motor vehicles, or any one (1) or number thereof only to a designated person or class of persons, when the effect of the condition, agreement, or understanding so entered into may be to lessen or eliminate competition, or create or tend to create a monopoly in the person or class of persons who are designated, by virtue of the condition, agreement, or understanding to finance the purchase or sale of motor vehicles or to purchase such conditional sales contracts, chattel mortgages, or leases. Any such condition, agreement, or understanding is void and against the public policy of this state.



§ 4-75-409 - Exclusive financing agreements -- Threats as prima facie evidence.

Any threat, expressed or implied, made to any person engaged in the business of selling motor vehicles at retail in this state by any person engaged, either directly or indirectly, in the manufacture or distribution of motor vehicles, that the person will discontinue or cease to sell, or refuse to enter into a contract to sell, or will terminate a contract to sell motor vehicles, to the person who is so engaged in the business of selling motor vehicles at retail, unless the person finances the purchase or sale of any one (1) or number of motor vehicles only with or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages, or leases arising from his or her retail sales of motor vehicles or any one (1) or number thereof only to a designated person or class of persons shall be prima facie evidence of the fact that such person so engaged in the manufacture or distribution of motor vehicles has sold or intends to sell them on the condition or with the agreement or understanding prohibited in § 4-75-408.



§ 4-75-410 - Exclusive financing agreements -- Threats presumed made at direction of manufacturer or distributor.

Any threat, expressed or implied, made to any person engaged in the business of selling motor vehicles at retail in this state by any person, or any agent of any such person, who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages, or leases on motor vehicles in this state and is affiliated with or controlled by any person engaged, directly or indirectly, in the manufacture or distribution of motor vehicles, that the person so engaged in such manufacture or distribution shall terminate his or her contract with or cease to sell motor vehicles to such person engaged in the sale of motor vehicles at retail in this state unless such person finances the purchase or sale of any one (1) or number of motor vehicles only with or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages, or leases arising from his or her retail sale of motor vehicles or any one (1) or any number thereof only to such person so engaged in financing the purchase or sale of motor vehicles or in buying conditional sales contracts, chattel mortgages, or leases on motor vehicles shall be presumed to be made at the direction of and with the authority of the person so engaged in the manufacture or distribution of motor vehicles, and shall be prima facie evidence of the fact that the person so engaged in the manufacture or distribution of motor vehicles has sold or intends to sell them on the condition or with the agreement or understanding prohibited in § 4-75-408.



§ 4-75-411 - Unlawful subsidies or discrimination.

(a) It shall be unlawful for any person who is engaged, directly or indirectly, in the manufacture or wholesale distribution of motor vehicles to pay or give or to contract to pay or give any subsidy to any person, other than an automobile dealer or automobile distributor, who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages, or leases on motor vehicles sold at retail within this state or to discriminate in favor of or against any person, other than an automobile dealer or automobile distributor engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages, or leases on motor vehicles sold at retail within this state, if the effect of any such subsidy or discrimination may be to lessen or eliminate competition or to create or tend to create a monopoly in the person or class of persons who receive the subsidy or who are benefited by the discrimination.

(b) It shall be unlawful for any person other than an automobile dealer or automobile distributor who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages, or leases on motor vehicles sold at retail within this state to accept or receive or contract or agree to accept or receive, either directly or indirectly, any subsidy or the benefit resulting from any discrimination as set forth in subsection (a) of this section from any person engaged, directly or indirectly, in the manufacture or wholesale distribution of motor vehicles if the effect of the acceptance or receipt of any such subsidy or benefit may be to lessen or eliminate competition or to create or tend to create a monopoly in the person or class of persons who receives the subsidy or who is benefited by the discrimination.

(c) It shall be unlawful for any person other than an automobile dealer or automobile distributor who accepts or receives, either directly or indirectly, any subsidy or the benefit resulting from any discrimination as set forth in subsection (b) of this section or contracts, either directly or indirectly, to receive any such subsidy or benefit to thereafter finance or attempt to finance the purchase or sale of any motor vehicles or buy or attempt to buy any conditional sales contracts, chattel mortgages, or leases on motor vehicles sold at retail in this state.



§ 4-75-412 - Actions by injured parties.

(a) In addition to the criminal and civil penalties provided in this subchapter, any person who shall be injured in his or her business or property by any other person or corporation or association or partnership, by reason of anything forbidden or declared to be unlawful by this subchapter, may sue therefor in any court having jurisdiction thereof in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount in controversy, and recover twofold the damages by him or her sustained and the costs of suit.

(b) Whenever it shall appear to the court before which any proceedings under this subchapter may be pending that the ends of justice require that other parties shall be brought before the court, the court may cause them to be made parties defendant and summoned, whether they reside in the county where the action is pending or not.



§ 4-75-413 - Arbitration and forum selection clauses in the sale of motor vehicles.

(a) Except as provided in subsection (b) of this section, no new or used automobile dealer shall include in the contract for the sale of a motor vehicle a provision requiring the purchaser to submit a disputed matter to:

(1) Binding arbitration; or

(2) A forum outside the county in which the dealer resides or does business.

(b) (1) (A) The purchaser of a motor vehicle may knowingly and voluntarily agree to submit to binding arbitration only by signing a separate document entitled in bold print "Waiver of Purchaser's Right to Sue" containing a written waiver specifically acknowledging the purchaser's relinquishment of the right to have any dispute over the sale or operation of the motor vehicle decided by a court of law.

(B) The purchaser of a motor vehicle may knowingly and voluntarily agree to submit to a forum outside the dealer's residence or place of business only by signing a separate document entitled in bold print "Waiver of Purchaser's Choice of Forum" containing a written waiver specifically acknowledging the purchaser's relinquishment of the right to have any dispute over the sale or operation of the motor vehicle decided by a court or arbitrator in the county in which the seller resides or does business.

(2) A waiver described in subdivision (b)(1)(A) or (B) of this section shall not be enforceable unless contained in a separate document.

(c) A purchaser who refuses to sign a waiver described in subsection (b) of this section shall not be denied the right to purchase a motor vehicle at the price agreed upon by the purchaser and the seller.






Subchapter 5 - -- Price Discrimination

§ 4-75-501 - Manufactured products, coal oil, or dressed beef.

(a) It shall be unlawful for any person, company, corporation, or association engaged in the sale of any manufactured product, coal oil, or dressed beef, to:

(1) Sell any such manufactured product, coal oil, or dressed beef at a greater cash price at any place in this state, than the person, company, corporation, or association sells the manufactured product, coal oil, or dressed beef at other points in this state, after making due allowance for difference in cost of carriage or other necessary cost; or

(2) Willfully refuse or fail to allow to any person, corporation, or company making purchases of the manufactured product, coal oil, or dressed beef all rebates and discounts which are granted by them to other purchasers, for cash, of like quantities of the manufactured product, coal oil, or dressed beef.

(b) (1) Any person, company, corporation, or association violating any of the provisions of this section shall forfeit not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000) for every such offense.

(2) Each unlawful sale or refusal or failure to allow the rebate or discount shall constitute a separate offense.

(c) (1) The penalty in cases pursuant to this section is to be recovered by an action in the name of the person, company, corporation, or association damaged by the greater price or refusal of, or failure to allow, the rebate or discount or in the name of the state at the relation of any prosecuting attorney in this state.

(2) The moneys thus collected shall be paid to the person, company, corporation, or association bringing the suit, and, when the suit is brought in the name of the state, the moneys collected shall be paid, one-fourth (1/4) to the prosecuting attorney bringing the suit and three-fourths (3/4) to the Public School Fund.

(3) Actions and suits under this section may be brought in any county in which the offense was committed by action at law or suit in equity in the circuit court.

(4) When the defendants are persons, companies, or associations, the service of summons upon the defendants in any county of this state shall be a sufficient service. Where the defendant is a corporation, the service of summons upon any agent of the corporation in this state shall be a lawful service.

(5) Several offenses under this section may be joined in one (1) action or suit.



§ 4-75-502 - Purchase of commodities.

(a) Any person, firm, company, association, or corporation, foreign or domestic, doing business in the State of Arkansas and engaged in the business of buying milk, cream, butter, butter fat, poultry, eggs, grain, or cottonseed who, for the purpose of destroying or injuring the business of a competitor, shall discriminate between different sections, localities, communities, cities, or towns of this state by purchasing the commodity at a higher price or rate in one section, locality, community, city, or town than is paid for the same commodity by the person, firm, company, association, or corporation in another section, locality, community, city, or town, after making due allowance, if any, in the grade or quality of the commodity, and in the actual cost of transportation from the point of purchase to the point of manufacture, sale, or storage, shall be deemed guilty of unfair discrimination, which is prohibited and declared to be unlawful. However, the fact that any person, firm, company, association, or corporation purchases any of the above-mentioned commodities at a higher price or rate in the one section, locality, community, city, or town than is paid at the time for the same commodity by the same person, firm, company, association, or corporation in another section, locality, community, city, or town, after making due allowance for the difference, if any, in the grade or quality and in the actual cost of transportation from the point of purchase, sale, or storage, shall be prima facie evidence that the higher price or rate was paid for the purpose of destroying or injuring the business of a competitor and that the person, firm, company, association, or corporation is guilty of unfair discrimination.

(b) Any person, firm, company, association, or corporation who shall be convicted of unfair discrimination, as defined by this section, shall be fined for each offense not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).

(c) (1) In addition thereto, any person, firm, company, association, or corporation so convicted shall be enjoined upon the application of the State of Arkansas or any person, firm, or corporation injured by the discrimination from engaging directly or indirectly in the business of purchasing in any such commodities.

(2) It is the duty of the Attorney General of the State of Arkansas, upon being informed that any person, firm, company, association, or corporation has been convicted of unfair discrimination as defined in this section, immediately to institute suit in the name of the State of Arkansas in any circuit court of this state where service may be had upon the defendant against the person, firm, company, association, or corporation to enjoin the person, firm, company, association, or corporation from engaging directly or indirectly in the business of buying any such commodities.

(3) Upon proof that any such person, firm, company, association, or corporation has been convicted of unfair discrimination, the court shall issue the injunction.



§ 4-75-503 - Furnishing or transmitting news.

(a) (1) (A) All corporations, companies, individuals, associations, or persons associated for the purpose of furnishing news for publication in newspapers and engaged in furnishing news for publication shall furnish the service to all newspapers, persons, companies, or corporations authorized to do business under the laws of this state at uniform rates and without discrimination.

(B) The service shall be given in the same manner and at the same cost to all.

(2) No increase in the rate charged for such news service shall apply in this state unless the increased rates shall be made in conformity with the uniform increased rates made for all other points wherever the news service may be furnished by the persons, companies, corporations, associations, or companies associated.

(b) (1) Any person, association, company, or corporation associated violating the provisions of this section shall be guilty of a violation and fined in any sum not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000).

(2) Each day's violation shall constitute a separate offense and shall be punished as such.

(c) (1) Any telegraph company or telephone company transmitting or permitting to be transmitted over its lines, by lease or otherwise, or which shall receive for transmission over any of its lines from any persons, companies, corporations, associations, or persons associated, any news item, the transmission of which is prohibited by this section, shall be guilty of a violation and punished by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).

(2) The Attorney General or any prosecuting attorney of the state is empowered, authorized, and directed to bring suit in the name of the State of Arkansas for the recovery of the penalty prescribed by subdivision (c)(1) of this section.

(d) Any person, company, corporation, or any association of persons against whom a discrimination shall be made in the rate charged or of services rendered by any association, company, corporation, or persons associated in the furnishing of news service or to whom such news service is refused shall be entitled to recover damages in any sum not less than one thousand dollars ($1,000) per day for each day of the discrimination or refusal.






Subchapter 6 - -- Theft of Trade Secrets

§ 4-75-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means;

(2) "Misappropriation" means:

(A) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(B) Disclosure or use of a trade secret of another without express or implied consent by a person who:

(i) Used improper means to acquire knowledge of the trade secret; or

(ii) At the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(a) Derived from or through a person who had utilized improper means to acquire it;

(b) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(c) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(iii) Before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake;

(3) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity;

(4) "Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(A) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(B) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.



§ 4-75-602 - Effect of subchapter on other law.

(a) This subchapter displaces conflicting tort, restitutionary, and other law of this state pertaining to civil liability for misappropriation of a trade secret.

(b) This subchapter does not affect:

(1) Contractual or other civil liability or relief that is not based upon misappropriation of a trade secret; or

(2) Criminal liability for misappropriation of a trade secret.



§ 4-75-603 - Statute of limitations.

An action for misappropriation must be brought within three (3) years after the misappropriation is discovered or, by the exercise of reasonable diligence, should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.



§ 4-75-604 - Injunctive relief.

(a) Actual or threatened misappropriation may be enjoined.

(b) Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist; however, the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(c) If the court determines that it would be unreasonable to prohibit future use, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.

(d) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.



§ 4-75-605 - Preservation of secrecy.

In an action under this subchapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.



§ 4-75-606 - Damages.

(a) In addition to or in lieu of injunctive relief, a complainant may recover damages for the actual loss caused by misappropriation.

(b) A complainant also may recover for the unjust enrichment caused by misappropriation that is not taken into account in computing damages for actual loss.



§ 4-75-607 - Attorneys' fees.

The court may award reasonable attorneys' fees to the prevailing party if:

(1) A claim of misappropriation is made in bad faith;

(2) A motion to terminate an injunction is made or resisted in bad faith; or

(3) Willful and malicious misappropriation exists.






Subchapter 7 - -- Unfair Cigarette Sales Act

§ 4-75-701 - Title.

This subchapter shall be known and may be cited as the "Unfair Cigarette Sales Act".



§ 4-75-702 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Basic cost of cigarettes" means whichever of the two (2) following amounts is lower, namely, the gross invoice cost of cigarettes to the wholesaler or retailer, as the case may be, or the lowest gross replacement cost of cigarettes to the wholesaler or retailer, as the case may be, within thirty (30) days prior to the date of sale, in the quantity last purchased, whether within or before the thirty-day period, plus the full face value of any stamps or any tax which may be required by any cigarette tax act of this state or political subdivision thereof, now in effect or hereafter enacted, if not already included in the gross invoice cost of cigarettes to the wholesaler or retailer, as the case may be;

(2) "Buying pool" means and includes any combination, corporation, association, affiliation, or group of retail dealers operating jointly in the purchase, sale, exchange, or barter of cigarettes, the profits of which accrue directly or indirectly to the retail dealers;

(3) "Cigarettes" means and includes any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and whether or not the tobacco is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material, except tobacco;

(4) (A) "Cost to the retailer" means the basic cost of the cigarettes involved to the retailer plus the cost of doing business by the retailer as evidenced by the standards and methods of accounting regularly employed by him or her and must include, without limitation, labor including salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising.

(B) In the absence of the filing with the Arkansas Tobacco Control Board of proof satisfactory to the board of a lesser or higher cost of doing business by the retailer making the sale, the cost of doing business by the retailer shall be presumed to be seven and one-half percent (71/2%) of the basic cost of cigarettes to the retailer.

(C) In the case of any retail dealer who in connection with the retail dealer's purchase of any cigarettes shall receive not only the discounts ordinarily allowed upon purchases by a retail dealer but also in whole or in part the discounts ordinarily allowed upon purchases by a wholesale dealer, the cost of doing business by the retail dealer with respect to the said cigarettes shall be, in the absence of proof of a lesser or higher cost of doing business by the retail dealer, the sum of the cost of doing business by the retail dealer and, to the extent that he or she shall have received the full discounts ordinarily allowed to a wholesale dealer, the cost of doing business by a wholesale dealer as defined in subdivision (5)(B) of this section;

(5) (A) "Cost to wholesaler" means the basic cost of the cigarettes involved to the wholesaler plus the cost of doing business by the wholesaler as evidenced by the standards and methods of accounting regularly employed by him or her and must include, without limitation, labor costs, including salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising.

(B) In the absence of the filing with the board of proof satisfactory to the board of a lesser or higher cost of doing business by the wholesale dealer making the sale, the cost of doing business by the wholesale dealer shall be presumed to be four percent (4%) of the basic cost of the cigarettes to the wholesale dealer;

(6) "Director" means the Director of Arkansas Tobacco Control;

(7) "Person" means and includes any individual, firm, association, company, partnership, corporation, joint-stock company, club, agency, syndicate, the State of Arkansas, county, municipal corporation, or other political subdivision of this state, receiver, trustee, fiduciary, or trade association;

(8) "Retailer" means and includes any person who is engaged in this state in the business of selling cigarettes at retail and includes any group of persons, cooperative organizations, buying pools, and any other person or group of retailers purchasing cigarettes on a cooperative basis from licensed distributors or wholesalers. Any person placing a cigarette vending machine at, on, or in any premises shall be deemed to be a retailer for each such vending machine;

(9) "Sale" or "sell" means any transfer for a consideration, exchange, barter, gift, offer for sale, advertising for sale, soliciting an order for cigarettes, and distribution in any manner or by any means whatsoever;

(10) "Sell at retail", "sale at retail", or "retail sales" means and includes any sale for consumption or use made in the ordinary course of trade or usual conduct of the seller's business;

(11) "Sell at wholesale", "sale at wholesale", and "wholesale sales" mean and include any sale made in the ordinary course of trade or usual conduct of the wholesaler's business to a retailer for the purpose of resale;

(12) "Wholesaler" means and includes:

(A) Any person other than a buying pool as defined in subdivision (2) of this section, wherever resident or located, who brings or causes to be brought into this state unstamped cigarettes purchased directly from the manufacturer thereof and who maintains an established place of business where substantially all of the business is the sale of cigarettes and related merchandise at wholesale to cigarette licensees and where at all times a substantial stock of cigarettes and related merchandise is available for resale, if seventy-five percent (75%) thereof are sold to retailers or other wholesalers not connected with the wholesaler by reason of any business connection or otherwise;

(B) Any person retailing cigarettes to consumers, if at least seventy-five percent (75%) of his or her purchases are made directly from the manufacturers thereof;

(C) Any person in this state other than a buying pool, as defined in subdivision (2) of this section, who purchases cigarettes from any other person who purchases from a manufacturer, at least seventy-five percent (75%) of which are for purposes of resale to retailers in this state not connected with the wholesaler by reason of any business connection or otherwise and who maintains an established place of business where cigarettes and related merchandise are sold at wholesale to persons licensed under this subchapter, and where at all times a substantial stock of cigarettes and related merchandise is available to all retailers for resale; and

(D) Any person in this state who acquires cigarettes solely for the purpose of resale in cigarette vending machines, provided the person operates thirty (30) or more machines;

(13) "Gross invoice cost" means the manufacturer's or wholesaler's price for the product sold as listed on the invoice to the wholesaler or retailer, as the case may be, before any deduction for allowances, whether manufacturer promotional allowances or otherwise, or for discounts of any kind; and

(14) "Manufacturer promotional allowance" means any payment or compensation given by a manufacturer of cigarettes to wholesalers or to retailers to promote the sale of cigarettes and which the manufacturer requires the wholesaler to pass on to the retailer and the retailer to pass on to the retailer's customer.



§ 4-75-703 - Sales excepted from subchapter.

The provisions of this subchapter shall not apply to a sale at wholesale or a sale at retail made:

(1) In an isolated transaction and not in the usual course of business;

(2) Where cigarettes are advertised, offered for sale, or sold in a bona fide clearance sale for the purpose of discontinuing trade in such cigarettes, and the advertising, offer to sell, or sale shall state the reason therefor and the quantity of such cigarettes advertised, offered for sale, or to be sold;

(3) Where cigarettes are advertised, offered for sale, or sold as imperfect or damaged, and the advertising, offer to sell, or sale shall state the reason therefor and the quantity of the cigarettes advertised, offered for sale, or to be sold;

(4) Where cigarettes are sold upon the final liquidation of a business; or

(5) Where cigarettes are advertised, offered for sale, or sold by any fiduciary or other officer acting under the order or direction of any court.



§ 4-75-704 - Transactions permitted to meet lawful competition.

(a) (1) Any wholesaler may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to the competing wholesaler as defined by this subchapter.

(2) Any retailer may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is selling the same article at cost to the competing retailer as defined in this subchapter.

(b) The price of cigarettes advertised, offered for sale, or sold under the exceptions specified in § 4-75-703 shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankrupt sale be considered the price of a competitor within the purview of this section.

(c) In the absence of proof of the actual cost to the competing wholesaler or to the competing retailer, as the case may be, the cost may be presumed to be the lowest cost to wholesalers or the lowest cost to retailers, as the case may be, within the same trading area as determined by a cost survey made pursuant to § 4-75-711(b).



§ 4-75-705 - Contracts in violation of subchapter void.

Any contract, express or implied, made by any person in violation of any of the provisions of this subchapter is illegal and void and no recovery shall be had thereon.



§ 4-75-706 - Director of Arkansas Tobacco Control -- Powers and duties.

(a) (1) The Director of Arkansas Tobacco Control shall prescribe, adopt, and enforce rules relating to the administration and enforcement of this subchapter.

(2) (A) The director is empowered to and may from time to time undertake and make or cause to be made one (1) or more cost surveys for the state or such trading area as he or she shall define, and when the cost survey shall have been made by or approved by the director, it shall be permissible to use the cost survey as provided in § 4-75-711(b).

(B) The director is also empowered to investigate price fixing.

(3) The director may revoke or suspend the license issued under the provisions of this subchapter of any person who refuses or neglects to comply with any provisions of this subchapter or any rule of the director prescribed under this subchapter.

(b) Whenever any person fails to comply with any provision of this subchapter or any rule of the director promulgated under this subchapter, the director, upon a hearing, after giving the person ten (10) days' notice in writing specifying the time and place of the hearing and requiring the person to show cause why his or her license should not be revoked, may revoke or suspend the license held by the person.

(c) Any ruling, order, or decision of the director shall be subject to review, as provided by law, in any court of competent jurisdiction in the county in which the person affected resides.



§ 4-75-707 - License requirement.

(a) No person shall engage in or conduct the business of purchasing for resale or selling cigarettes without having first obtained the appropriate license for that purpose.

(b) All such licenses shall be issued by the Director of Arkansas Tobacco Control or his or her designated agent, who shall make rules respecting applications therefor and issuance thereof.

(c) A wholesaler or retailer who sells or intends to sell cigarettes at one (1) or more places of business shall be required to obtain a separate license for each place of business.

(d) Any person licensed only as a wholesaler shall not operate as a retailer unless the appropriate license therefor is first secured, and any person licensed only as a retailer shall not operate as a wholesaler unless the appropriate license therefor is first secured.



§ 4-75-708 - Sales at less than cost, rebates, concessions, etc. -- Penalty.

(a) It shall be unlawful for any wholesaler, retailer, or salesperson with intent to injure competitors or destroy or substantially lessen competition to advertise, offer to sell, or sell, at retail or wholesale, cigarettes at less than cost to the wholesaler or retailer, as the case may be.

(b) It shall be unlawful for any wholesaler, retailer, or salesperson to offer a rebate in price, to give a rebate in price, to offer a concession of any kind, or to give a concession of any kind or nature whatsoever in connection with the sale of cigarettes with intent to injure competitors or destroy or substantially lessen competition.

(c) It shall be unlawful for any retail dealer to induce or attempt to induce or to procure or attempt to procure:

(1) The purchase of cigarettes at a price less than cost to the wholesaler; or

(2) Any rebate or concession of any kind in connection with the purchase of cigarettes.

(d) Any wholesaler, retailer, or salesperson who violates this section shall be guilty of a violation and upon conviction shall be subject to a fine of not more than five hundred dollars ($500).

(e) The following shall be prima facie evidence of intent to injure competitors and destroy or substantially limit competition:

(1) The advertisement, offer for sale, or sale of cigarettes by any wholesaler, retailer, or salesperson at less than cost to him or her;

(2) Any offer of a rebate in price or the giving of a rebate in price or an offer of a concession or the giving of a concession of any kind in connection with the sale of cigarettes; or

(3) Inducing or attempting to induce or procuring or attempting to procure the purchase of cigarettes at a price less than cost to the wholesaler or the retailer.



§ 4-75-709 - Combination sales.

(a) (1) In all advertisements, offers for sale, or sales involving two (2) or more items, at least one (1) of which items is cigarettes, at a combined price, and in all advertisements, offers for sale, or sales involving the giving of any gift or concession of any kind, whether coupons or otherwise, the wholesaler's or retailer's combined selling price shall not be below the cost to the wholesaler or the cost to the retailer, respectively, of the total of all articles, products, commodities, gifts, and concessions included in the transactions.

(2) If any such articles, products, commodities, gifts, or concessions shall not be cigarettes, the basic cost thereof shall be determined in the manner provided in § 4-75-702(1).

(b) The redemption by a retailer of coupons supplied to consumers by manufacturers and redeemable from the retailer by the manufacturers is not a violation of this subchapter if the sum of the coupon and other consideration paid by the consumer is not below the cost to the retailer.

(c) Any manufacturer's promotional allowance provided to a wholesaler or retailer may be passed on to the purchaser by the wholesaler or retailer without violating this subchapter if the sum of the manufacturer's promotional allowance and other consideration paid by the purchaser is not below the cost to the wholesaler or retailer, as the case may be.



§ 4-75-710 - Sales by a wholesaler to a wholesaler.

When one wholesaler sells cigarettes to any other wholesaler, the former shall not be required to include in his or her selling price to the latter the cost to the wholesaler, as provided by § 4-75-702, but the latter wholesaler, upon resale to a retailer, shall be subject to the provisions of that section.



§ 4-75-711 - Determination of cost generally -- Cost surveys.

(a) In determining cost to the wholesaler and cost to the retailer, the court shall receive, and consider as bearing on the bona fides of the cost, evidence tending to show that any person complained against under any of the provisions of this subchapter purchased the cigarettes involved in the complaint before the court at a fictitious price or upon terms or in such manner or under such invoices as to conceal the true cost, discounts, or terms of purchase, and shall also receive and consider as bearing on the bona fides of the costs, evidence of the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature in the trade area or state.

(b) Where a cost survey pursuant to recognized statistical and cost accounting practices has been made for the trading area in which a violation of this subchapter is committed or charged to determine and establish on the basis of actual existing conditions the lowest cost to wholesalers or the lowest cost to retailers within the area, the cost survey shall be deemed competent evidence in any action or proceeding under this subchapter as tending to prove actual cost to the wholesaler or actual cost to the retailer complained against, but any party against whom any such cost survey may be introduced in evidence shall have the right to offer evidence tending to prove any inaccuracy of the cost survey or any state of facts which would impair its probative value.



§ 4-75-712 - Determination of cost -- Sales outside ordinary channels of business.

In establishing the basic cost of cigarettes to a wholesaler or a retailer, it shall not be permissible to use the invoice cost or the actual cost of any cigarettes purchased at a forced, bankrupt, or closeout sale, or other sale outside of the ordinary channels of trade.



§ 4-75-713 - Remedies.

(a) The Director of Arkansas Tobacco Control or any person injured by any violation or who would suffer injury from any threatened violation of this subchapter may maintain an action in any court of equitable jurisdiction to prevent, restrain, or enjoin the violation or threatened violation.

(b) (1) If, in such action, a violation or threatened violation of this subchapter is established, the court shall enjoin and restrain, or otherwise prohibit, the violation or threatened violation, and in addition thereto, the court shall assess in favor of the plaintiff and against the defendant the costs of suit including reasonable attorney's fees.

(2) In the action it is not necessary that actual damages to the plaintiff be alleged or proved, but where alleged or proved, the plaintiff in the action, in addition to the injunctive relief and costs of suit, including reasonable attorney's fees, shall be entitled to recover from the defendant the actual damages sustained by him or her.

(c) In the event that no injunctive relief is sought or required, any person injured by a violation of this subchapter may maintain an action for damages and costs of suit in any court of general jurisdiction.



§ 4-75-714 - Enforcement Agents -- Selection -- Qualifications -- Authority.

(a) The Arkansas Tobacco Control Board is designated as a law enforcement agency.

(b) The Director of Arkansas Tobacco Control shall assign personnel as agents of Arkansas Tobacco Control to conduct investigations of violations of tobacco laws in this state.

(c) Personnel assigned as agents of the board shall:

(1) Be considered a law enforcement officer by the Arkansas Commission on Law Enforcement Standards and Training under § 12-9-101 et seq.; and

(2) Have statewide law enforcement authority.






Subchapter 8 - -- Milk and Other Dairy Products

§ 4-75-801 - Purpose.

(a) It is not the intention of §§ 4-75-801 -- 4-75-806, 4-75-808, and 4-75-809 to guarantee a profit to any person, firm, or corporation engaged in the business of processing or distributing milk, and any such person, firm, or corporation shall be free to meet competitive prices in this state, as herein provided.

(b) However, it is the intention of §§ 4-75-801 -- 4-75-806, 4-75-808, and 4-75-809 to prevent any person, firm, or corporation engaged in the business of processing or distributing milk from lowering its selling price below cost, as defined in § 4-75-802, plus four percent (4%), except as hereinafter stated.



§ 4-75-802 - Definition.

(a) As used in §§ 4-75-801 -- 4-75-806, 4-75-808, and 4-75-809, unless the context otherwise requires, "cost" includes the price the processor or distributor pays the producer for fresh milk, plus the cost of doing business, which shall include labor, including salaries of executives and officers, rent, interest, depreciation, selling costs, maintenance of equipment, transportation and delivery costs, credit losses, all types of permit and license fees, all taxes, insurance, advertising, and any and all overhead expenses of the processor or distributor or expenses incident to doing business.

(b) In the event any action is instituted in any court in this state under §§ 4-75-801 -- 4-75-806, 4-75-808, and 4-75-809, costs, including the cost of raw milk, shall be determined by the average costs of such processor or distributor for the thirty-day period previous to the date of the alleged violation.

(c) A profit from the sale of other products, including ice cream and other frozen foods, shall not be used in cost computations to subsidize or lower the costs of doing business in the sale of fresh milk.



§ 4-75-803 - Institutions excepted from application of subchapter.

Sections 4-75-801 -- 4-75-806, 4-75-808, and 4-75-809 shall not apply to federal government institutions, state tax-supported charitable or penal institutions, or church-supported orphanages.



§ 4-75-804 - Penalties.

The sale, offer, or advertisement for sale of fresh milk in violation of the provisions of §§ 4-75-801 -- 4-75-806, 4-75-808, and 4-75-809 is declared to be for the purpose of destroying competition and any person, firm, or corporation found to be in violation hereof shall be guilty of a Class B misdemeanor. Each day's violation shall constitute a separate offense.



§ 4-75-805 - Sales at less than equivalent competitive price.

(a) It shall be unlawful for any person, firm, or corporation, or combination thereof, engaged in this state in the business of processing or distributing fresh milk, either at retail or wholesale, to sell, offer for sale, or advertise for sale, fresh milk at less than four percent (4%) over and above the cost of purchasing, processing, and distributing the fresh milk, either at wholesale or retail, unless the sale, offer for sale, or advertisement for sale at less than cost plus four percent (4%) is for the purpose of meeting equivalent competitive prices of a processor or distributor in any county.

(b) Equivalent competitive prices, as used in this section, means any legal wholesale or retail price, not less than the minimum prices provided herein, at which fresh fluid milk is sold, advertised, or offered for sale by the competitor who sells not less than five percent (5%) of the total fresh fluid milk sales in that county.



§ 4-75-806 - Rebates, refunds, etc., considered as costs.

The payment or allowance of rebates, refunds, commissions, or discounts, whether in the form of money or otherwise, or the extending to certain purchasers of special services or privileges not extended to all purchasers purchasing upon like terms and conditions, or the offering of a combined price for fresh milk or any fresh milk product with another commodity or service which is less than the aggregate of the prices for which the milk or milk products and other commodity or service is offered for sale, shall be considered costs of doing business in each separate sale or transaction, and each separate sale or transaction must stand the test of cost plus four percent (4%) as provided in § 4-75-805.



§ 4-75-807 - Fresh dairy products -- Unlawful to limit quantity of purchase.

(a) It shall be unlawful for any vendor of fresh dairy products in this state who advertises or displays any of the products for sale at specified prices to restrict or limit the number or quantity of any such products to be sold to any purchaser desiring to purchase the products so long as the supply of the products to be purchased is available.

(b) (1) Any person violating the provisions of this section shall be guilty of a violation and upon conviction shall be punished by a fine of not more than one hundred dollars ($100).

(2) Each violation of this section shall be punishable as a separate offense.



§ 4-75-808 - Furnishing equipment free or at less than cost unlawful -- Exceptions.

(a) It shall be unlawful to furnish any free equipment other than to public schools, parochial schools, private schools, colleges, or universities.

(b) Any equipment furnished or sold to any person, firm, or corporation by a processor or distributor or his or her or its agent, or designee, other than to public schools, parochial schools, private schools, colleges, or universities, shall be sold at a price not less than actual cost, including installation cost if paid or agreed to be paid by the processor or distributor or his or her or its agents, less ten percent (10%) per year allowance for age of the equipment prior to the installation. Any time or deferred price therefor shall not be payable for a term of more than one (1) year from date of installation.



§ 4-75-809 - Remedies.

(a) In addition to any remedy herein or otherwise and elsewhere provided, any person, firm, or corporation, or combination thereof, may be enjoined in a court of competent jurisdiction by any affected person, firm, or corporation from the violation of any of the provisions of §§ 4-75-801 -- 4-75-806, 4-75-808, or 4-75-809.

(b) Any person, firm, or corporation found by the court to be in violation of any of the provisions of §§ 4-75-801 -- 4-75-806, 4-75-808, or 4-75-809 shall be liable for three (3) times the amount of the actual damages, if any, sustained by any injured person, firm, or corporation as the result of the violations.






Subchapter 9 - -- Motion Pictures

§ 4-75-901 - Purpose.

The purpose of this subchapter is to establish fair and open procedures for the bidding and negotiation of motion pictures within the state in order to prevent unfair and deceptive acts or practices and unreasonable restraints of trade in the business of motion picture distribution within the state, promote fair and effective competition in that business, and benefit the movie-going public by holding down admission prices to motion picture theatres, expanding the choice of motion pictures available to the public, and preventing exposure of the public to objectionable or unsuitable motion pictures by ensuring that exhibitors have the opportunity to view a picture before committing themselves to exhibiting it.



§ 4-75-902 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Bid" means a written or oral offer or proposal by an exhibitor to a distributor, in response to an invitation to bid or otherwise, stating the terms under which the exhibitor will agree to exhibit a motion picture;

(2) "Blind bidding" means the bidding for, negotiating for, or offering or agreeing to terms for the licensing or exhibition of a motion picture if the motion picture has not been trade screened within the state or at the nearest film exchange before any such event has occurred;

(3) "Distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale, or licensing;

(4) "Exhibit" or "exhibition" means showing a motion picture to the public for a charge;

(5) "Exhibitor" means any person engaged in the business of operating one (1) or more theatres;

(6) "Invitation to bid" means a written or oral solicitation or invitation by a distributor to one (1) or more exhibitors to bid or negotiate for the right to exhibit a motion picture;

(7) "License agreement" means any contract, agreement, understanding, or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor;

(8) "Person" includes one (1) or more individuals, partnerships, associations, societies, trusts, or corporations;

(9) "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" is the first exhibition of a picture in a designated area; a "second run" is the second exhibition; and "subsequent runs" are subsequent exhibitions after the second run;

(10) "Theatre" means any establishment in which motion pictures are exhibited to the public regularly for a charge; and

(11) "Trade screening" means the showing of a motion picture by a distributor in one (1) of the three (3) largest cities within the state or at the nearest film exchange which is open to any exhibitor interested in exhibiting the motion picture.



§ 4-75-903 - Penalties.

Any person violating or failing to comply with the provisions of this subchapter shall be guilty of a violation and upon conviction shall be subject to a fine of one hundred dollars ($100) for each day the violation or noncompliance continues.



§ 4-75-904 - Injunctions.

Any court of competent jurisdiction is authorized, upon petition of a party in interest, to enjoin any violation of or noncompliance with the provisions of this subchapter.



§ 4-75-905 - Trade screening -- Blind bidding prohibited.

(a) (1) Blind bidding is prohibited within the state.

(2) No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place, and no license agreement or any of its terms shall be agreed to, for the exhibition of any motion picture within the state before the motion picture has been trade screened within the state or at the nearest film exchange.

(b) A distributor shall include in each invitation to bid for a motion picture for exhibition within the state, if the motion picture has not already been trade screened within the state or at the nearest film exchange, the date, time, and place of the trade screening of the motion picture within the state or at the nearest film exchange.

(c) A distributor shall provide reasonable and uniform notice to exhibitors within the state of all trade screenings within the state or at the nearest film exchange of motion pictures he or she is distributing.

(d) Any purported waiver of the requirements of this section shall be void and unenforceable.



§ 4-75-906 - Bidding procedures.

If bids are solicited from exhibitors for the licensing of a motion picture within this state, then:

(1) The invitation to bid shall specify:

(A) The number and length of runs for which the bid is being solicited, whether it is a first, second, or subsequent run, and the geographic area for each run;

(B) The names of all exhibitors who are being solicited;

(C) The date and hour the invitation to bid expires; and

(D) The location, including the address, where the bids will be opened, which shall be within this state or at the nearest film exchange;

(2) All bids shall be submitted in writing and shall be opened at the same time and in the presence of exhibitors, or their agents, who submitted bids and are present at the time, in one (1) of the three (3) largest cities within the state or at the nearest film exchange;

(3) After being opened, bids shall be subject to examination by exhibitors or their agents who submitted bids. Within seven (7) business days after a bid is opened, the distributor shall notify in writing each exhibitor who submitted a bid of the terms of the accepted bid and the name of the winning bidder; and

(4) Once bids are solicited, the distributor shall license the picture only by bidding and may solicit rebids or negotiate if he or she does not accept any of the submitted bids.









Chapter 76 - Copyright Royalty Collection

§ 4-76-101 - Short title.

This chapter may be cited as the "Copyright Royalty Collection Practices Act".



§ 4-76-102 - Definitions.

In this chapter:

(1) "Copyright owner" means the owner of a copyright of a musical work, other than a motion picture or audiovisual work, recognized and enforceable under the copyright laws of the United States pursuant to Title 17 of the United States Code, Pub. L. 94-554, 17 U.S.C. § 101 et seq.;

(2) "Performing rights society" means an association or corporation that licenses the nondramatic public performance of musical works on behalf of copyright owners, such as:

(A) The American Society of Composers, Authors and Publishers, also known as ASCAP;

(B) Broadcast Music, Inc., also known as BMI; and

(C) SESAC, Inc., also known as SESAC;

(3) "Proprietor" means the owner or operator of a retail establishment, restaurant, inn, bar, tavern, or other similar place of business located in this state in which the public may assemble and in which musical works may be performed, broadcast, or otherwise transmitted; and

(4) "Royalty" or "royalties" means the fees payable to a performing rights society for public performance rights.



§ 4-76-103 - Licensing negotiations.

No performing rights society shall offer to enter into or enter into a contract for the payment of royalties by a proprietor unless, at the time of the offer or any time thereafter, but no later than seventy-two (72) hours prior to the execution of that contract, it provides to the proprietor, in writing, the following:

(1) A schedule of the rates and terms of royalties under the contract;

(2) At the request of the proprietor, the opportunity to review the most current available list of the members or affiliates represented by the society;

(3) Notice that it will make available, on written request of any proprietor, at the sole expense of the proprietor, the most current available listing of the copyrighted musical works in the performing rights society's repertory, provided that the notice specifies the means by which such information can be secured; and

(4) A toll-free number that the proprietor can use to obtain answers to specific questions concerning the performing rights society's repertoire.



§ 4-76-104 - Form of contract.

Every contract between a performing rights society and a proprietor for the payment of royalties executed in this state shall:

(1) Be in writing;

(2) Be signed by the parties; and

(3) Include at least the following information:

(A) The proprietor's name and business address and the name and location of each place of business to which the contract applies;

(B) The name and address of the performing rights society;

(C) The duration of the contract; and

(D) The schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of those rates for the duration of that contract.



§ 4-76-105 - Improper licensing practices.

No performing rights society or any agent or employee thereof shall collect or attempt to collect from a proprietor licensed by that performing rights society a royalty payment except as provided in a contract executed pursuant to the provisions of this chapter.



§ 4-76-106 - Code of conduct.

No performing rights society or any agent, employee, or representative thereof shall:

(1) Engage in any coercive act or practice that is disruptive of a proprietor's business; or

(2) Enter onto the premises of a proprietor's business for the purpose of discussing or inquiring about a contract for payment of royalties for the use of copyrighted works by that proprietor, without first identifying himself or herself to the proprietor or to the proprietor's management employees, including showing his or her photo identification card and disclosing that he or she is acting on behalf of the performing rights society and disclosing the purpose of the entry.



§ 4-76-107 - Civil remedies -- Injunction.

Any person who suffers a violation of this chapter may bring an action to recover actual damages and reasonable attorney's fees and seek an injunction or any other remedy available at law or in equity.



§ 4-76-108 - Application.

(a) This chapter shall not apply to contracts between performing rights societies and broadcasters licensed by the Federal Communications Commission or to contracts with cable operators, programmers, or other transmission services.

(b) This chapter does not apply to investigations by law enforcement officers or other persons concerning a suspected violation of § 5-37-510(c).






Chapter 77-85 - [Reserved.]

[Reserved]






Subtitle 7 - Consumer Protection

Chapter 86 - General Provisions

§ 4-86-101 - Breach of warranty -- Liability.

The lack of privity between plaintiff and defendant shall be no defense in any action brought against the manufacturer or seller of goods to recover damages for breach of warranty, express or implied, or for negligence, although the plaintiff did not purchase the goods from the defendant, if the plaintiff was a person whom the manufacturer or seller might reasonably have expected to use, consume, or be affected by the goods.



§ 4-86-102 - Liability of supplier.

(a) A supplier of a product is subject to liability in damages for harm to a person or to property if:

(1) The supplier is engaged in the business of manufacturing, assembling, selling, leasing, or otherwise distributing the product;

(2) The product was supplied by him or her in a defective condition that rendered it unreasonably dangerous; and

(3) The defective condition was a proximate cause of the harm to a person or to property.

(b) The provisions of subsection (a) of this section apply although the claiming party has not obtained the product from or entered into any contractual relation with the supplier.

(c) (1) Any licensee under § 17-42-103(7)(A) who is only providing brokerage and sales services under his or her license shall not be considered a supplier under this section.

(2) (A) Except as provided in subdivisions (c)(2)(B) and (C) of this section, real estate and improvements located on real estate shall not be considered a product under this section.

(B) Any tangible object or good produced that is affixed to, installed on, or incorporated into real estate or any improvement on real estate shall be considered a product under this section.

(C) If environmental contaminants exist or have occurred in an improvement on real estate, the improvement on real estate shall be considered a product under this section.



§ 4-86-103 - Unsolicited merchandise.

When unsolicited merchandise is delivered in this state to the person for whom it is intended, the person shall have a right to refuse to accept delivery of this merchandise, or may deem the merchandise to be a gift and use it or dispose of it in any manner he or she chooses without obligation to the sender.



§ 4-86-104 - Interest on deposits for freight and parcel delivery services.

(a) Whenever any person, company, or corporation furnishing customers with freight or parcel delivery service shall require a deposit from the customer before the delivery service will be supplied to him or her, the person putting up the deposit shall receive interest annually on the deposit until it is returned to the customer, provided all bills due for services furnished have been paid by the customer.

(b) The annual rate of interest shall be ten percent (10%) per year and shall be paid on or before December 31 of each year.



§ 4-86-105 - Grave markers or headstones.

When any person purchases a grave marker or grave headstone from any seller in this state, the seller shall advise the purchaser that if the deceased is a veteran of the armed forces of the United States, the purchaser may request that the word "VET" be inscribed in the upper left corner of the marker or stone.



§ 4-86-106 - Automatic renewal of professional home security contracts prohibited.

(a) Except as provided in subsection (c) of this section, no professional home security services contract that is entered into after August 1, 2003, shall state that the term of the professional home security services contract will automatically be renewed for any additional period beyond the initial term of the professional home security services contract.

(b) Except as provided in subsection (c) of this section, no professional home security services contract under subsection (a) of this section shall be renewed for any additional period beyond the initial term of the professional home security services contract unless the person receiving the professional home security services affirmatively notifies the person offering the professional home security services that he or she wishes to renew the professional home security services contract.

(c) (1) A provider of professional home security services and a person may enter into a professional home security services contract that has a fixed initial term and successive, automatic monthly renewal terms.

(2) If the professional home security services contract contains a renewal clause as described in subdivision (c)(1) of this section, then:

(A) The professional home security services contract shall conspicuously state that the person receiving the professional home security services has the right without additional cost or penalty to terminate the professional home security services contract at the end of the initial term or the then current renewal; and

(B) The person shall provide the provider of the professional home security services with notice of his or her intent to terminate by written notice at least thirty (30) days before the expiration of the initial term or the then current renewal term.

(d) This section does not affect the initial term of a professional home security services contract under subsection (a) of this section and does not prohibit any person from offering to renew a professional home security services contract under subsection (a) of this section.

(e) If a professional home security services contract under this section is renewed in violation of this section, the person receiving the professional home security services may without additional cost or penalty immediately terminate the professional home security services contract by giving a written termination notice to the provider and shall not be obligated to perform under the professional home security services contract as renewed.



§ 4-86-107 - Prohibiting the misappropriation of social security numbers.

(a) As used in this section:

(1) "Person" means:

(A) An individual;

(B) A corporation;

(C) A partnership;

(D) An organization; or

(E) Any other entity; and

(2) "Publicly post" or "publicly display" means to intentionally communicate or otherwise make available to the general public.

(b) Except as provided in subsection (c) of this section, a person may not do any of the following:

(1) Publicly post or publicly display in any manner an individual's social security number;

(2) Print an individual's social security number on any card required for the individual to access products or services provided by the person or entity;

(3) Print an individual's social security number:

(A) On a postcard or other mailer not requiring an envelope; or

(B) In a manner in which the social security number is visible on an envelope or without the envelope's being opened; or

(4) Require an individual to transmit his or her social security number over the Internet unless the:

(A) Connection is secure; or

(B) Social security number is encrypted.

(c) This section does not prevent the collection, use, or release of a social security number:

(1) As required or explicitly authorized by federal or state law; or

(2) Pursuant to state or federal court rules.

(d) This section does not apply to an entity providing an electronic communications service to the public that is used by another person to violate this section unless the entity:

(1) Conspires with another person to violate this section; or

(2) Intentionally aids and abets another person in the violation of this section.

(e) This section shall not be asserted as a means to avoid compliance with an otherwise valid request for records pursuant to the Freedom of Information Act of 1967, § 25-19-101 et seq.

(f) The Attorney General may:

(1) Bring suit against any person for violating the provisions of this section;

(2) Collect civil penalties of up to two hundred fifty dollars ($250) per violation along with attorney's fees and costs incurred in the investigation and prosecution of the matter; and

(3) Seek appropriate injunctive relief.






Chapter 87 - Arkansas Equal Consumer Credit Act

§ 4-87-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Equal Consumer Credit Act of 1975".



§ 4-87-102 - Statute of limitations.

Any action brought under the provisions of this chapter may be brought in any court of competent jurisdiction in this state during a period of one (1) year commencing on the date of occurrence of the violation.



§ 4-87-103 - Class actions prohibited.

No class action may be filed under the provisions of this chapter.



§ 4-87-104 - Discrimination based on sex or marital status unlawful.

It shall be unlawful for any creditor or credit card issuer to discriminate between equally qualified individuals solely on the basis of sex or marital status with respect to the approval or denial of terms of credit in connection with any consumer credit sale whether or not under an open-end credit plan, consumer loan, or any other extension of consumer credit, or with respect to the issuance, renewal, denial, or terms of any credit card.



§ 4-87-105 - Damages.

Any creditor or credit card issuer who discriminates against any individual in a manner prohibited by § 4-87-104 is liable to the individual for damages in an amount equal to the sum of:

(1) In a successful action to enforce the provisions of this chapter, not less than one hundred dollars ($100) nor more than five hundred dollars ($500); and

(2) In the case of any successful action to enforce the foregoing liability, the costs of the action together with a reasonable attorney's fee as determined by the court.






Chapter 88 - Deceptive Trade Practices

Subchapter 1 - -- General Provisions

§ 4-88-101 - Applicability of chapter.

This chapter does not apply to:

(1) Advertising or practices which are subject to and which comply with any rule, order, or statute administered by the Federal Trade Commission;

(2) Broadcasters, printers, publishers, and other persons engaging in the dissemination of information who do not have actual knowledge of the intent, design, purpose, or deceptive nature of the advertising or practice;

(3) Actions or transactions permitted under laws administered by the Insurance Commissioner, the Securities Commissioner, the State Highway Commission, the Bank Commissioner, or other regulatory body or officer acting under statutory authority of this state or the United States, unless a director of these divisions specifically requests the Attorney General to implement the powers of this chapter; or

(4) Actions or transactions of a public utility which have been authorized by the Arkansas Public Service Commission, a municipal authority, the Federal Energy Regulatory Commission, the Federal Communications Commission, or other regulatory body or officer acting under statutory authority of the United States.



§ 4-88-102 - Definitions.

As used in this subchapter:

(1) "Caller identification service" means a service offered by a telecommunications provider that provides caller identification information to a device capable of displaying the information;

(2) "Charitable organization" means any benevolent, philanthropic, patriotic, civic, or eleemosynary person;

(3) "Contribution" means the promise or grant of any money or property of any kind or value;

(4) "Goods" means any tangible property, coupons, or certificates, whether bought or leased;

(5) "Person" means an individual, organization, group, association, partnership, corporation, or any combination of them;

(6) "Promotion" means, for each charitable organization represented, each and every fundraising drive or campaign for which contributions are solicited. Similar or identical promotions on behalf of different charitable organizations constitute separate and distinct promotions;

(7) "Services" means work, labor, or other things purchased that do not have physical characteristics; and

(8) "Solicitation" means each request for a contribution.



§ 4-88-103 - Penalties.

Any person who knowingly and willfully commits an unlawful practice under this chapter shall be guilty of a Class A misdemeanor.



§ 4-88-104 - Injunctions.

In addition to the criminal penalty imposed hereunder, the Attorney General of this state shall have authority, acting through the Consumer Counsel, to file an action in the court designated in § 4-88-112 for civil enforcement of the provisions of this chapter, including, but not limited to, the seeking of restitution and the seeking of an injunction prohibiting any person from engaging in any deceptive or unlawful practice prohibited by this chapter.



§ 4-88-105 - Consumer Protection Division.

(a) There is created within the office of the Attorney General a Consumer Protection Division.

(b) The director of this division shall be known as the Consumer Counsel of Arkansas and shall be appointed by the Attorney General who may also appoint such assistants, investigators, and professional and clerical staff as are necessary for the efficient operation of the division.

(c) The division shall represent and protect the state, its subdivisions, the legitimate business community, and the general public as consumers.

(d) The division shall have the following functions, powers, and duties:

(1) To serve as a central coordinating agency and clearinghouse for receiving complaints of illegal, fraudulent, or deceptive practices;

(2) To assist, advise, and cooperate with federal, state, and local agencies and officials to protect and promote the interests of the consumer public;

(3) To conduct investigations, research, studies, and analyses of matters, to issue reports, and take appropriate action affecting the interests of consumers, which may include the referral of complaints to state and local departments or agencies charged with enforcement of consumer laws, or to private organizations and agencies; however, the division may retain jurisdiction over such matters until resolved;

(4) To promote consumer education and to undertake activities to encourage business and industry to maintain high standards of honesty, fair business practices, and public responsibility in the production, advertisement, and sale of consumer goods and services, encouraging and supporting activities directed toward these objectives by the Better Business Bureau, consumer organizations, and other associations of like nature;

(5) To investigate violations of laws enacted and rules and regulations promulgated for the purpose of consumer protection, and to study the operation of such laws, rules, and regulations and to recommend to the General Assembly needed changes in law in the consumer's interest; and

(6) To enforce the provisions of this chapter and to perform such other functions as may be incidental to the powers and duties set forth in this chapter.

(e) The expenses of the division shall be paid from funds provided for that purpose by law; including, without limiting the generality of the foregoing, funds made available by the state or by the United States, or by political subdivisions or agencies thereof.



§ 4-88-106 - Consumer Advisory Board.

(a) There may be a Consumer Advisory Board appointed by the Attorney General.

(b) (1) If the Attorney General appoints such a board, it shall consist of eleven (11) members serving terms of two (2) years.

(2) The membership of the board shall be fairly representative of consumers, manufacturers, the Better Business Bureau, labor organizations, retailers, agriculture, and trade and professional associations.

(3) Each member shall serve without pay, but may be reimbursed for expenses in accordance with § 25-16-901 et seq.

(c) The chairman of the board shall be elected by the members.

(d) The board may assist and advise the Consumer Counsel with respect to:

(1) Policy matters relating to consumer interests;

(2) Improvement in the effectiveness of state consumer programs and operations;

(3) Needed changes in law to improve consumer protection in Arkansas.



§ 4-88-107 - Deceptive and unconscionable trade practices generally.

(a) Deceptive and unconscionable trade practices made unlawful and prohibited by this chapter include, but are not limited to, the following:

(1) Knowingly making a false representation as to the characteristics, ingredients, uses, benefits, alterations, source, sponsorship, approval, or certification of goods or services or as to whether goods are original or new or of a particular standard, quality, grade, style, or model;

(2) Disparaging the goods, services, or business of another by false or misleading representation of fact;

(3) Advertising the goods or services with the intent not to sell them as advertised;

(4) Refusal of a retailer to deliver to a customer purchasing any electronic or mechanical apparatus the record of warranty and statement of service availability which the manufacturer includes in the original carton or container of the product or the refusal to make available on request information relating thereto;

(5) The employment of bait-and-switch advertising consisting of an attractive but insincere offer to sell a product or service which the seller in truth does not intend or desire to sell, evidenced by:

(A) A refusal to show or a disparagement of the advertised product;

(B) The requirement of a tie-in sale or other undisclosed conditions precedent to the purchase;

(C) A demonstration of a defective product; or

(D) Other acts demonstrating an intent not to sell the advertised product or services;

(6) Knowingly failing to identify flood, water, fire, or accidentally damaged goods as to such damages;

(7) Making a false representation that contributions solicited for charitable purposes shall be spent in a specific manner or for specified purposes;

(8) Knowingly taking advantage of a consumer who is reasonably unable to protect his or her interest because of:

(A) Physical infirmity;

(B) Ignorance;

(C) Illiteracy;

(D) Inability to understand the language of the agreement; or

(E) A similar factor;

(9) The offering for sale, assembly, or drafting of any trust document, including a living trust, by a nonlawyer, excluding the marketing, assembly, and funding by bank trust departments and trust companies;

(10) Engaging in any other unconscionable, false, or deceptive act or practice in business, commerce, or trade; and

(11) (A) Displaying or causing to be displayed a fictitious or misleading name or telephone number on an Arkansas resident's telephone caller identification service.

(B) Subdivision (a)(11)(A) of this section does not apply to the transmission of a caller identification service by a telecommunications provider.

(b) The deceptive and unconscionable trade practices listed in this section are in addition to and do not limit the types of unfair trade practices actionable at common law or under other statutes of this state.



§ 4-88-108 - Concealment, suppression, or omission of material facts.

When utilized in connection with the sale or advertisement of any goods, services, or charitable solicitation, the following shall be unlawful:

(1) The act, use, or employment by any person of any deception, fraud, or false pretense; or

(2) The concealment, suppression, or omission of any material fact with intent that others rely upon the concealment, suppression, or omission.



§ 4-88-109 - Pyramiding devices.

(a) Every person who contrives, prepares, sets up, proposes, or operates any pyramiding device shall be guilty of an unlawful practice.

(b) (1) As used in this section, a pyramiding device shall mean any scheme whereby a participant pays valuable consideration for the chance to receive compensation primarily from introducing one (1) or more additional persons into participation in the scheme or for the chance to receive compensation when a person introduced by the participant introduces a new participant.

(2) "Compensation", as used in this section, does not mean or include payment based upon sales made to persons who are not participants in the scheme and who are not purchasing in order to participate in the scheme.



§ 4-88-111 - Investigations -- Procedure -- Confidential information.

(a) When the Attorney General determines that an investigation should be made as to whether a person has engaged in, is engaging in, or shows evidence of intent to engage in any practice declared to be unlawful by this chapter, when he or she receives a request for enforcement proceedings from a consumer or labor organization, better business bureau, chamber of commerce, or any state agency, or when he or she receives a written complaint from a consumer of a practice declared to be unlawful under this chapter, he or she may:

(1) Require that person to file a statement or report in writing as to the facts and circumstances concerning the matter, together with such other data as may be reasonably related thereto;

(2) Examine under oath or take the deposition of any person in connection with the matter; and

(3) Examine any merchandise, or sample thereof, sales tickets, or other records relating thereto.

(b) Unless otherwise ordered by a court for good cause shown, no statement or documentary material produced pursuant to a demand under this section shall be produced for inspection or copying by, nor shall the contents thereof be disclosed to, any person other than the authorized employee of the Attorney General without the consent of the person who produced the material.

(c) The Attorney General or any attorney designated by him or her may use the documentary material or copies thereof in the enforcement of this chapter by presentation before any court, provided that any such material which contains trade secrets shall not be presented except with the approval of the court in which the action is pending after adequate notice to the person furnishing such material. However, when material containing trade secrets is presented with court approval, the material and the evidence pertaining thereto shall be held in camera and shall not be part of the court record or trial transcript.

(d) No statements, documents, or other information maintained or produced as a result of an ongoing investigation of possible violations of this chapter shall be disclosed to any person other than those persons specifically authorized by the Attorney General to receive such information.



§ 4-88-112 - Failure to cooperate in investigations -- Proceedings.

(a) In the event any person fails or refuses to file a statement, appear, or produce records as required by § 4-88-111, the Attorney General, acting through the Consumer Counsel, may file, in the circuit court of the county in which the person resides or transacts business or of the judicial district in which the State Capitol is located, a petition for an order of such court for the civil enforcement of such section.

(b) Upon the filing of the petition and service upon the person, the court shall have jurisdiction to hear and determine the matter so presented and to enter such order, including temporary injunctions, as may be required to effectuate this chapter.

(c) Willful concealment, destruction, alteration, or falsification of any documentary material which would be subject to subpoena by the court or the disobedience of any order of the court is declared to be unlawful and shall be punished as contempt of court.

(d) Any final order shall be subject to appeal to the Supreme Court of Arkansas.



§ 4-88-113 - Civil enforcement and remedies -- Suspension or forfeiture of charter, franchise, etc.

(a) In any proceeding brought by the Attorney General for civil enforcement of the provisions of this chapter, prohibiting unlawful practices as defined in this chapter, the circuit court may make such orders or judgments as may be necessary to:

(1) Prevent the use or employment by such person of any prohibited practices;

(2) (A) Restore to any purchaser who has suffered any ascertainable loss by reason of the use or employment of the prohibited practices any moneys or real or personal property which may have been acquired by means of any practice declared to be unlawful by this chapter, together with other damages sustained.

(B) In determining the amount of restitution to be awarded under this section, the court shall consider affidavits from nontestifying purchasers, provided that:

(i) The affidavits are offered as evidence of a material fact;

(ii) The affidavits are more probative on the point for which they are offered than any other evidence which the Attorney General can procure through reasonable efforts;

(iii) The interests of justice will be best served by admission of the affidavits; and

(iv) The Attorney General makes the names and addresses of the affiants available to the adverse party sufficiently in advance to provide the adverse party with a fair opportunity to communicate with them; and

(3) Assess penalties to be paid to the state, not to exceed ten thousand dollars ($10,000) per violation, against persons found to have violated this chapter.

(b) Upon petition of the Attorney General, the court may order the suspension or forfeiture of franchises, corporate charters, or other licenses or permits or authorization to do business in this state.

(c) Any person who violates the terms of an injunction issued under this chapter shall forfeit and pay to the state a civil penalty of not more than ten thousand dollars ($10,000) for any single action brought by the Attorney General.

(d) (1) Every person who directly or indirectly controls another person who is in violation of or liable under this chapter and every partner, officer, or director of another person who is in violation of or liable under this chapter shall be jointly and severally liable for any penalties assessed and any monetary judgments awarded in any proceeding for civil enforcement of the provisions of this chapter, provided that the persons to be held jointly and severally liable knew or reasonably should have known of the existence of the facts by reason of which the violation or liability exists.

(2) There is contribution as in cases of contract among the several persons so liable.

(3) Every person subject to liability under subdivision (d)(1) of this section shall be deemed, as a matter of law, to have purposefully availed himself or herself of the privileges of conducting activities within Arkansas sufficient to subject the person to the personal jurisdiction of the circuit court hearing an action brought pursuant to this chapter.

(e) As compensation for his services under this chapter, the Attorney General shall be entitled to all expenses reasonably incurred in the investigation and prosecution of suits, including, but not limited to, expenses for expert witnesses, to be paid by the defendant when judgment is rendered for the state, and, in addition, shall recover attorney's fees and costs.

(f) Any person who suffers actual damage or injury as a result of an offense or violation as defined in this chapter has a cause of action to recover actual damages, if appropriate, and reasonable attorney's fees.



§ 4-88-114 - Voluntary compliance.

(a) (1) In the administration of this chapter, the Attorney General may accept an assurance of voluntary compliance with respect to any method, act, or practice deemed to be violative of the provisions of this chapter from any person who has engaged in or was about to engage in the method, act, or practice.

(2) Any such assurance shall be in writing and may be enforced by petitioning the circuit court of the county in which the alleged violator resides or has his principal place of business, or the Pulaski County Circuit Court.

(3) Such assurance of voluntary compliance shall not be considered an admission of violation for any purpose.

(b) (1) The assurance of voluntary compliance shall provide for the discontinuance by the person entering into the same of any method, act, or practice alleged to be a violation of this chapter, and it may include a stipulation for the payment by such person of reasonable expenses, investigative costs, and attorney's fees incurred by the Attorney General.

(2) The assurance may also include a stipulation for payment to consumers of actual damages or for restitution of money, property, or other things received from consumers in connection with a violation of the provisions of this chapter, and a stipulation for specific performance.

(c) A finding by a circuit court that a violation of such assurance of voluntary compliance has occurred shall prima facie establish that the person subject thereto knows, or in the exercise of due care should know, that he or she has in the past violated or is violating the provisions of this chapter.

(d) The assurance of voluntary compliance shall not be admissible into evidence in any separate criminal proceeding within the meaning of this chapter.



§ 4-88-115 - Statute of limitations.

Any civil action brought to enforce the provisions of this chapter may be brought in any court of competent jurisdiction in this state during a period of five (5) years commencing on the date of the occurrence of the violation or the date upon which the cause of action arises.






Subchapter 2 - -- Enhanced Penalties When Elder or Disabled Persons are Targeted

§ 4-88-201 - Definitions.

(a) "Elder person" means a person who is sixty (60) years of age or older.

(b) "Disabled person" means a person who has a physical or mental impairment which substantially limits one (1) or more of such person's major life activities.

(1) As used in this subsection, "physical or mental impairment" means any of the following:

(A) Any physiological disorder or condition, cosmetic disfigurement, or anatomical loss substantially affecting one (1) or more of the following body systems: neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; or endocrine.

(B) Any mental or psychological disorder, such as mental retardation, organic brain syndrome, emotional or mental illness, and specific learning disabilities.

(2) The term "physical or mental impairment" includes, but is not limited to, such diseases and conditions as orthopedic, visual, speech and hearing impairment, cerebral palsy, spina bifida, Down syndrome, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, mental retardation, and emotional illness.

(c) "Substantially limits" means substantially interferes with or affects over an extended period of time. Minor temporary ailments or injuries shall not be considered physical or mental impairments that substantially limit a person's major life activities. Examples of minor temporary ailments are colds, influenza, sprains, or minor injuries.

(d) "Major life activities" include functions such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.



§ 4-88-202 - Civil penalty -- Disposition of funds.

(a) If any person is found to have violated any provision of this chapter, including unlawful practices related to charitable solicitations, and the violation is committed against elder or disabled persons, in addition to any civil penalty otherwise set forth or imposed, the court may impose an additional civil penalty not to exceed ten thousand dollars ($10,000) for each violation.

(b) The civil penalties imposed pursuant to subsection (a) of this section shall be deposited with the Treasurer of State and placed into the Elder and Disabled Victims Fund, a special fund created in the State Treasury and administered by the Attorney General for the investigation and prosecution of deceptive acts against elder and disabled persons and for consumer education initiatives.



§ 4-88-203 - Determination of civil penalty.

In determining whether to impose an enhanced civil penalty under this subchapter and the amount thereof, the court shall consider the extent to which one (1) or more of the following factors are present:

(1) Whether the defendant's conduct was in disregard of the rights of the elder or disabled person;

(2) Whether the defendant knew or should have known that the defendant's conduct was directed to an elder person or disabled person;

(3) Whether the elder or disabled person was more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility, or disability than other persons and whether the elder or disabled person actually suffered substantial physical, emotional, or economic damage resulting from the defendant's conduct;

(4) Whether the defendant's conduct caused an elder or disabled person to suffer any of the following:

(A) Mental or emotional anguish;

(B) Loss of or encumbrance upon a primary residence of the elder or disabled person;

(C) Loss of or encumbrance upon the elder or disabled person's principal employment or principal source of income;

(D) Loss of funds received under a pension or retirement plan or a government benefits program;

(E) Loss of property set aside for retirement or for personal or family care and maintenance; or

(F) Loss of assets essential to the health and welfare of the elder or disabled person; or

(5) Any other factors the court deems appropriate.



§ 4-88-204 - Cause of action.

An elder or disabled person who suffers damage or injury as a result of an offense or violation described in this chapter has a cause of action to recover actual damages, punitive damages, if appropriate, and reasonable attorney's fees. Restitution ordered pursuant to this section has priority over a civil penalty imposed pursuant to this subchapter.



§ 4-88-205 - Education initiatives.

The Attorney General shall, pursuant to the funds allocated in this subchapter, develop and implement statewide educational initiatives to inform elder persons and disabled persons, law enforcement agencies, the judicial system, social services professionals, and the general public as to the prevalence and prevention of consumer crimes against elder and disabled persons, the provisions of this chapter, the penalties for violations of this chapter, and the remedies available for victims of violations.



§ 4-88-206 - Referrals for abuse, neglect, and exploitation.

The Attorney General shall establish and maintain referral procedures with the Division of Aging and Adult Services within the Department of Human Services in order to provide any necessary intervention and assistance to elder or disabled persons who may have been victimized by violations of this chapter.



§ 4-88-207 - Elder and Disabled Victims Fund created.

The "Elder and Disabled Victims Fund" is hereby created and established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State and shall consist of those special funds as may be provided by law. This fund shall be used for the investigation and prosecution of deceptive acts against elder and disabled persons and for consumer education initiatives directed toward elder and disabled persons, law enforcement officers, the judicial system, social services professionals, and the general public on the provisions of this chapter and related statutes.






Subchapter 3 - -- Protection of Consumers from Price Gouging and Unfair Pricing Practices During and Shortly After a State of Emergency

§ 4-88-301 - Emergencies and natural disasters -- Taking unfair advantage of consumers.

The General Assembly hereby finds that during emergencies and major disasters, including, but not limited to, tornadoes, earthquakes, fires, floods, or civil disturbances, some merchants have taken unfair advantage of consumers by greatly increasing prices for essential consumer goods or services. While the pricing of consumer goods and services is generally best left to the marketplace under ordinary conditions, when a declared state of emergency results in abnormal disruptions of the market, the public interest requires that excessive and unjustified increases in the prices of essential consumer goods and services be prohibited. It is the intent of the General Assembly in enacting this subchapter to protect citizens from excessive and unjustified increases in the prices charged during or shortly after a declared state of emergency for goods and services that are vital and necessary for the health, safety, and welfare of consumers. Further, it is the intent of the General Assembly that this section be liberally construed so that its beneficial purposes may be served.



§ 4-88-302 - Definitions.

(a) "Building materials" means lumber, construction tools, windows, and anything else used in the building or rebuilding of property.

(b) "Consumer food item" means any article that is used or intended for use for food, drink, confection, or condiment by a person or animal.

(c) "Emergency supplies" includes, but is not limited to, water, flashlights, radios, batteries, candles, blankets, soap, diapers, temporary shelters, tape, toiletries, plywood, nails, and hammers.

(d) "Gasoline" means any fuel used to power any motor vehicle or power tool.

(e) "Goods" has the same meaning as defined in § 4-88-102(4).

(f) "Housing" means any rental housing and includes any housing provided by a hotel or motel.

(g) "Local emergency" means a natural or man-made disaster or emergency resulting from a tornado, earthquake, flood, fire, riot, or storm for which a local emergency has been declared by the executive officer or governing body of any city or county in Arkansas.

(h) "Medical supplies" includes, but is not limited to, prescription and nonprescription medications, bandages, gauze, isopropyl alcohol, and antibacterial products.

(i) "Person" means a natural person, individual, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized.

(j) "Repair or reconstruction services" means services performed by any person for repairs to residential or commercial property of any type that is damaged as a result of a disaster or terrorist attack.

(k) "Services" means any work, labor, or services including services furnished in connection with the sale or repair of goods or real property or improvements thereto.

(l) (1) "State of emergency" means a natural or man-made disaster or emergency resulting from a tornado, earthquake, flood, fire, riot, storm, act of war, threat of war, military action, or the time of instability following a terrorist attack for which a state of emergency has been declared by the President of the United States or the Governor.

(2) "State of emergency" also includes the declaration of a red condition in the Homeland Security Advisory System by either the United States Department of Homeland Security or the Arkansas Department of Emergency Management.

(m) "Transportation, freight, and storage services" means any service that is performed by any person or company that contracts to move, store, or transport personal or business property or rents equipment for those purposes.



§ 4-88-303 - Prohibited unfair pricing practices.

(a) (1) Upon the proclamation of a state of emergency resulting from a tornado, earthquake, flood, fire, riot, storm, or natural or man-made disaster declared by the President of the United States or the Governor and upon the declaration of a local emergency resulting from a tornado, earthquake, flood, fire, riot, storm, or natural or man-made disaster by the executive officer of any city or county and for a period of thirty (30) days following that declaration or during any period of time during which a red condition under the Homeland Security Advisory System has been declared by either the United States Department of Homeland Security or the Arkansas Department of Emergency Management, it is unlawful for any person, contractor, business, or other entity to sell or offer to sell any consumer food items or goods, goods or services used for emergency cleanup, emergency supplies, medical supplies, home heating oil, building materials, housing, transportation, freight, and storage services, or gasoline or other motor fuels for a price of more than ten percent (10%) above the price charged by that person for those goods or services immediately prior to the proclamation of emergency.

(2) However, a greater price increase shall not be unlawful if that person can prove that the increase in price was directly attributable to additional costs imposed on it by the supplier of the goods or directly attributable to additional costs for labor or materials used to provide the services, provided that in those situations where the increase in price is attributable to additional costs imposed by the seller's supplier or additional costs of providing the good or service during the state of emergency, the price represents no more than ten percent (10%) above the total of the cost to the seller plus the markup customarily applied by the seller for that good or service in the usual course of business immediately prior to the onset of the state of emergency.

(b) (1) Upon the proclamation of a state of emergency resulting from a tornado, earthquake, flood, fire, riot, or storm declared by the President of the United States or the Governor, or upon the declaration of a local emergency resulting from a tornado, earthquake, flood, fire, riot, or storm by the executive officer of any city or county, and for a period of one hundred eighty (180) days following that declaration, it is unlawful for any contractor to sell or offer to sell any repair or reconstruction services or any services used in emergency cleanup for a price of more than ten percent (10%) above the price charged by that person for those services immediately prior to the proclamation of emergency.

(2) However, a greater price increase shall not be unlawful if that person can prove that the increase in price was directly attributable to additional costs imposed on it by the supplier of the goods or directly attributable to additional costs for labor or materials used to provide the services, provided that in those situations where the increase in price is attributable to the additional costs imposed by the contractor's supplier or additional costs of providing the service during the state of emergency, the price represents no more than ten percent (10%) above the total of the cost to the contractor plus the markup customarily applied by the contractor for that good or service in the usual course of business immediately prior to the onset of the state of emergency.

(c) The provisions of this section may be extended for additional thirty-day periods by a local governing body or the General Assembly if deemed necessary to protect the lives, property, or welfare of the citizens.

(d) Any business offering an item for sale at a reduced price immediately prior to the proclamation of the emergency may use the price at which it usually sells the item to calculate the price pursuant to subsection (a) or (b) of this section.



§ 4-88-304 - Penalties, remedies, and enforcement.

(a) (1) When a person violates this subchapter or a regulation prescribed under this subchapter, the violation shall constitute an unfair or deceptive act or practice as defined by this chapter.

(2) All remedies, penalties, and authority granted to the Attorney General under this chapter shall be available to the Attorney General for the enforcement of this subchapter.

(b) Any person who is found to have violated this subchapter shall be guilty of a Class A misdemeanor.

(c) The remedies and penalties provided by this section are cumulative to each other, the remedies under § 17-25-301 et seq., and the remedies or penalties available under all other laws of this state.



§ 4-88-305 - Preemption.

Nothing in this section shall preempt any local ordinance prohibiting the same or similar conduct or imposing a more severe penalty for the same conduct prohibited in this section.






Subchapter 4 - -- "Slamming" in the Telecommunications Industry

§ 4-88-401 - Definitions.

As used in this subchapter:

(1) "Person" means any individual, group, unincorporated association, limited or general partnership, limited liability corporation, corporation, professional fund raiser, charitable organization, or other business entity;

(3) "Slamming" means submitting or executing a change in a subscriber's selection of a provider of telephone exchange service or telephone toll service except in accordance with the verification procedures as the Federal Communications Commission shall prescribe; and

(3) "Subscriber" means a telecommunications service provider's retail business customer or a retail residential customer.



§ 4-88-402 - Slamming.

No telecommunications service provider and no person acting on behalf of any telecommunications service provider shall engage in the practice of slamming as defined in § 4-88-401(2).



§ 4-88-403 - Penalties, remedies, and enforcement.

(a) When a person violates this subchapter or a regulation prescribed under this subchapter, the violation shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(b) (1) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this subchapter.

(2) The remedies and penalties provided by this section are cumulative to each other and the remedies or penalties available under all other laws of this state.






Subchapter 5 - -- Disclosures by Solicitors for Advertisements on School Calendars

§ 4-88-501 - Definitions.

As used in this subchapter:

(1) "Person" shall have the same meaning as provided in § 4-88-102(5); and

(2) "School calendar" means a poster or other printed material that depicts a school mascot, emblem, or name in conjunction with an athletic event or schedule.



§ 4-88-502 - Violations.

(a) This subchapter shall not be construed to permit an activity otherwise prohibited by law.

(b) (1) A person who solicits advertisements for school calendars shall disclose whether or not the school whose name, emblem, or mascot is used will receive any funds as a result of the solicitation and, if so, what percentage or amount of those funds the school will receive.

(2) If the school whose name, emblem, or mascot is used will not receive a percentage of any funds raised, the person making the solicitation must clearly and conspicuously disclose, both orally and in writing at the time the person makes the solicitation, that the school will not receive a percentage of any funds raised.

(c) Subsection (b) of this section shall not apply to a person who solicits advertisements for university calendars when the person has a written contract with the university.



§ 4-88-503 - Penalty.

(a) A violation of this subchapter shall constitute a violation of § 4-88-101 et seq. pertaining to deceptive trade practices.

(b) All remedies, penalties, and authority granted to the Attorney General under § 4-88-101 et seq. shall be available to the Attorney General for the enforcement of this subchapter.






Subchapter 6 - -- Unsolicited Commercial and Sexually Explicit Electronic Mail Prevention Act

§ 4-88-601 - Title.

This subchapter may be referred to and cited as the "Unsolicited Commercial and Sexually Explicit Electronic Mail Prevention Act".



§ 4-88-602 - Definitions.

As used in this subchapter:

(1) "Commercial" means for the purpose of promoting the sale, lease, or exchange of goods, services, or real property;

(2) "Computer network" means a set of related remotely connected devices and communication facilities, including two (2) or more computers with the capability to transmit data through communication facilities;

(3) "Electronic mail" means an electronic message, a file, data, or other information that is transmitted:

(A) Between two (2) or more computers, computer networks, or electronic terminals; or

(B) Within or between computer networks;

(4) "Electronic mail address" means a destination commonly expressed as a string of characters to which electronic mail may be sent or delivered;

(5) "Electronic mail service provider" means a person who:

(A) Is an intermediary in the transmission of electronic mail from the sender to the recipient; or

(B) Provides to end users of electronic mail service the ability to send and receive electronic mail;

(6) "Harmful to minors" shall have the same meaning as set forth in § 5-68-501(2);

(7) "Interactive computer service" means an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet, and also the systems operated or services offered by libraries or educational institutions;

(8) "Internet domain name" means a globally unique, hierarchical reference to an Internet host or service assigned through centralized Internet authorities and comprising a series of character strings separated by periods, with the right-most string specifying the top of the hierarchy;

(9) "Person" means any individual, corporation, partnership, association, limited liability company, any other form or business association, or any combination of them;

(10) (A) (i) "Preexisting business relationship" means that there was a business transaction or communication between the sender and the recipient of a commercial electronic mail message during the five-year period preceding the receipt of that message.

(ii) A preexisting business relationship does not exist after a recipient requests to be removed from the distribution list of a sender.

(B) If a sender operates through separate lines of business or divisions and holds itself out to the recipient as that particular line of business or division rather than as the entity of which the line of business or division is a part, then the line of business or the division shall be treated as the sender for purposes of this section;

(11) "Sexually explicit electronic mail" means a commercial electronic mail that contains material that is harmful to minors or promotes an electronic link to material that is harmful to minors; and

(12) "Unsolicited" means without the recipient's express permission, except that commercial electronic mail is not unsolicited if the sender has a preexisting business or personal relationship with the recipient.



§ 4-88-603 - Unsolicited commercial or sexually explicit electronic mail -- Requirements.

(a) Each person who sends or causes to be sent an unsolicited commercial electronic mail or an unsolicited sexually explicit electronic mail through the intermediary of an electronic mail service provider or to an electronic mail address held by a resident of the state shall:

(1) Conspicuously state in the electronic mail the sender's:

(A) Legal name;

(B) Correct street address; and

(C) Valid Internet domain name;

(2) For a sexually explicit electronic mail, include in the electronic mail a subject line that contains "adv:adult" as the first nine (9) characters;

(3) Provide the recipient a convenient, no-cost mechanism to notify the sender not to send any future electronic mail to the recipient, including:

(A) Return electronic mail to a valid, functioning return electronic address; and

(B) For a sexually explicit electronic mail and if the sender has a toll-free telephone number, the sender's toll-free telephone number; and

(4) Conspicuously provide in the text of the electronic mail a notice:

(A) That informs the recipient that the recipient may conveniently and at no cost be excluded from future commercial or sexually explicit electronic mail, as the case may be, from the sender; and

(B) For sexually explicit electronic mail, if the sender has a toll-free telephone number, that includes the sender's valid, toll-free telephone number that the recipient may call to be excluded from future electronic mail from the sender.

(b) (1) A commercial electronic mail is not unsolicited if the sender has a preexisting business or personal relationship with the recipient.

(2) The sender of a commercial electronic mail of this nature must still include in the electronic mail message the required disclosures set forth in subdivisions (a)(3) and (4) of this section and shall remove the recipient from future mailings if requested.

(c) A person who sends or causes to be sent an unsolicited commercial electronic mail or an unsolicited sexually explicit electronic mail through the intermediary of an electronic mail service provider located in the state or to an electronic mail address held by a resident of the state may not:

(1) Use a third party's Internet domain name in identifying the point of origin or in stating the transmission path of the electronic mail without the third party's consent;

(2) Misrepresent any information in identifying the point of origin or the transmission path of the electronic mail; or

(3) Fail to include in the electronic mail the information necessary to identify the point of origin of the electronic mail.

(d) (1) If the recipient of an unsolicited commercial electronic mail or an unsolicited sexually explicit electronic mail notifies the sender that the recipient does not want to receive future commercial electronic mail or future sexually explicit electronic mail from the sender, the sender may not send that recipient a commercial electronic mail or a sexually explicit electronic mail either directly or through a subsidiary or affiliate.

(2) If a recipient has requested to be removed from future mailings, the sender may recontact the recipient if a preexisting business relationship has been reestablished or if the recipient has expressly requested to receive future mailings from the sender.



§ 4-88-604 - Interactive computer service and electronic mail service provider authority.

(a) An interactive computer service or electronic mail service provider may block the receipt or transmission through its service of any bulk electronic mail that it reasonably believes is or will be sent in violation of this subchapter.

(b) An interactive computer service or electronic mail service provider is not:

(1) In violation of this section and the injured party shall not have a cause of action against an interactive computer service or mail service provider due to the fact that the interactive computer service or electronic mail service provider:

(A) Is an intermediary between the sender and recipient in the transmission of an electronic mail that violates this section; or

(B) Provides transmission of unsolicited commercial electronic mail messages over the provider's computer network or facilities; or

(2) Liable for any action it voluntarily takes in good faith to block the receipt or transmission through its service of any electronic mail advertisements that it believes is or will be sent in violation of this subchapter.

(c) An interactive computer service may disconnect or terminate the service of any person who is in violation of this subchapter.



§ 4-88-605 - Criminal penalty.

(a) A person who violates any requirement of § 4-88-603 with respect to an unsolicited sexually explicit electronic mail is guilty of a Class B misdemeanor.

(b) A person who is found guilty of, or pleads guilty or nolo contendere to, violations of § 4-88-603 is not relieved from civil liability in an action under § 4-88-606.



§ 4-88-606 - Civil action for violation -- Election on damages -- Costs and attorney's fees -- Defense.

(a) For any violation of a provision of this subchapter, an action may be brought by:

(1) A person who received the unsolicited commercial electronic mail or unsolicited sexually explicit electronic mail that violates this subchapter; or

(2) An electronic mail service provider through whose facilities the unsolicited commercial electronic mail or unsolicited sexually explicit electronic mail was transmitted.

(b) (1) In each action under subdivision (a)(1) of this section, a recipient or electronic mail service provider may elect, in lieu of actual damages, to recover the lesser of:

(A) Ten dollars ($10.00) per unsolicited commercial electronic mail or unsolicited sexually explicit electronic mail sent to a previously opted-out electronic mail address or transmitted through the electronic mail service provider or otherwise sent in violation of this subchapter; or

(B) Twenty-five thousand dollars ($25,000) per day the violation occurs.

(2) Each prevailing recipient or electronic mail service provider shall be awarded costs and reasonable attorney's fees.

(c) It is an affirmative defense to a violation of this subchapter if a person can demonstrate that the sender at the time of the alleged violation had:

(1) Maintained a list of consumers who have notified the person not to send any subsequent commercial electronic messages;

(2) Established and implemented with due care and reasonable practices and procedures to effectively prevent unsolicited commercial electronic mail messages in violation of this subchapter;

(3) Trained the sender's personnel in the requirements of this subchapter; and

(4) Maintained records demonstrating compliance with this subchapter.



§ 4-88-607 - Enforcement of subchapter.

(a) (1) Any transmission of unsolicited commercial or sexually explicit electronic mail in violation of this subchapter shall constitute an unfair and deceptive act or practice under § 4-88-107.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., or this subchapter shall be available to the Attorney General for the enforcement of this subchapter.

(b) The prosecuting attorneys of the various districts and counties of this state shall also have full authority to enforce the provisions of this subchapter.

(c) Nothing in the provisions of this subchapter shall prohibit the bringing of a civil action against a violator of this subchapter by an individual harmed by a deceptive trade practice.






Subchapter 7 - -- Fair Gift Card Act

§ 4-88-701 - Short title.

This act shall be known and may be cited as the "Fair Gift Card Act".



§ 4-88-702 - Definitions.

As used in this subchapter:

(1) "Debit card" means any card issued by a financial institution to a consumer for use in initiating an electronic fund transfer from the account of the consumer at the financial institution for the purpose of transferring money between accounts or obtaining money, property, labor, or services;

(2) "Dormancy fee" or "inactivity charge or fee" means a fee, a charge, or a penalty for nonuse or inactivity of a gift certificate, a store gift card, or a prepaid general use card;

(3) "Financial institution" means a state or national bank, a state or federal savings and loan association, a mutual savings bank, a state or federal credit union, or any other person that, directly or indirectly, holds a transaction account belonging to a consumer;

(4) (A) "General use prepaid card" means a card or other electronic payment device issued by a bank or financial institution that is:

(i) Usable at multiple, unaffiliated merchants or service providers or at automated teller machines;

(ii) Issued in a requested amount whether or not that amount may be, at the option of the issuer, increased in value or reloaded if requested by the holder;

(iii) Purchased or loaded on a prepaid basis; and

(iv) Honored, upon presentation, by merchants for goods or services or at automated teller machines.

(B) "General use prepaid card" does not include:

(i) A debit card that is linked to a demand deposit account or a share draft account; and

(ii) A written promise, plastic card, or other electronic device that is:

(a) Used solely for telephone services; or

(b) Associated with a demand deposit account, checking account, savings account, or similar account in the name of the individual at a bank or financial institution that provides payment solely by debiting the account;

(5) (A) "Gift certificate" means a written promise that is:

(i) Usable at a single merchant or an affiliated group of merchants that share the same name, mark, or logo;

(ii) Issued in a specific amount and cannot be increased;

(iii) Purchased on a prepaid basis in exchange for payment; and

(iv) Honored upon presentation by the single merchant or affiliated group of merchants for goods or services.

(B) "Gift certificate" does not include a written promise, plastic card, or other electronic device that is:

(i) Used solely for telephone services; or

(ii) Associated with a demand deposit account, checking account, savings account, or similar account in the name of the individual at a bank or financial institution that provides payment solely by debiting the account;

(6) "Service fee" means a periodic fee, a charge, or a penalty for holding or use of a gift certificate, a store card, or a prepaid general use card;

(7) (A) "Store gift card" means a plastic card or other electronic payment device that is:

(i) Usable at a single merchant or an affiliated group of merchants that share the same name, mark, or logo;

(ii) Issued in a specified amount and may or may not be increased in value or reloaded;

(iii) Purchased on a prepaid basis in exchange for payment; and

(iv) Honored upon presentation by the single merchant or affiliated group of merchants for goods or services.

(B) "Store gift card" does not include a written promise, plastic card, or other electronic device that is:

(i) Used solely for telephone services; or

(ii) Associated with a demand deposit account, checking account, savings account, or similar account in the name of the individual at a bank or financial institution that provides payment solely by debiting the account; and

(8) (A) "Transaction account" means a deposit or an account on which the depositor or account holder is permitted to make withdrawals by negotiable or transferable instrument, a payment order of withdrawal, telephone transfer, or other similar method for the purpose of making payments or transfers to third persons or others.

(B) "Transaction account" includes demand deposits, negotiable order of withdrawal accounts, savings deposits subject to automatic transfers, and share draft accounts.



§ 4-88-703 - Regulation of unfair and deceptive acts and practices in connection with gift cards.

(a) A person shall not sell or issue a gift certificate, a store gift card, or a general use prepaid card that is subject to an expiration date earlier than two (2) years from the date of issuance or sale of the gift certificate, store gift card, or general use prepaid card.

(b) A dormancy fee, an inactivity charge or fee, or a service fee shall not be charged on a gift certificate, a store gift card, or a general use prepaid card before two (2) years from the date of issuance or sale of the gift certificate, store gift card, or general use prepaid card.

(c) Upon the expiration of the two-year time period referenced in subsection (b) of this section, a gift certificate, a store gift card, or a general use prepaid card may be subject to expiration or a postsale fee, including a service fee, a dormancy fee, an account maintenance fee, a cash-out fee, a gift card replacement fee, an activation fee, or a reactivation fee if the following disclosures are printed clearly in a conspicuous place on the front or back of the gift certificate, the store gift card, or the general use prepaid card in at least 10-point type:

(1) The date on which the gift certificate, the store gift card, or the general use prepaid card expires; and

(2) With respect to a postsale fee:

(A) The amount of the fee;

(B) The circumstances under which the fee will be imposed;

(C) The frequency with which the fee will be imposed; and

(D) Whether the fee is triggered by inactivity.

(d) If the disclosures required by subsection (c) of this section are hidden by the packaging of the gift certificate, the store gift card, or the general use prepaid card, the seller or issuer shall give the purchaser a written statement of the disclosures before the gift certificate, the store gift card, or the general use prepaid card is sold or issued.

(e) (1) If a gift certificate, a store gift card, or a general use prepaid card is sold or issued by electronic means, the seller or issuer shall include a conspicuous written statement of the information required by subsection (c) of this section in the electronic message offering the gift certificate, the store gift card, or the general use prepaid card.

(2) If a gift certificate, a store gift card, or a general use prepaid card is sold or issued by telephonic means, the seller or issuer shall state the information required by subsection (c) of this section to the purchaser.

(f) A term or condition disclosed under subsection (c) of this section shall not be changed after the date of purchase or issuance of the gift certificate, the store gift card, or the general use prepaid card unless the change benefits the holder of the gift certificate, the store gift card, or the general use prepaid card.



§ 4-88-704 - Exclusions.

The prohibitions and requirements of this subchapter shall not apply to gift certificates, store gift cards, or general use prepaid cards that:

(1) Are distributed pursuant to an award, loyalty, or promotional program and for which there is no money or other value exchanged;

(2) Expire not later than thirty (30) days after the date they are sold and are sold below the face value of the gift certificate, the store gift card, or the general use prepaid card to an employer or to a nonprofit or charitable organization for fundraising purposes; or

(3) Are usable with multiple, unaffiliated sellers of goods or services and are issued by a financial institution under § 4-88-702(3).



§ 4-88-705 - Enforcement.

A violation of the provisions of this subchapter shall constitute a deceptive and unconscionable trade practice as defined by § 4-88-101 et seq. and is subject to all the authority, remedies, and penalties granted under those sections.



§ 4-88-706 - Rules.

(a) The State Bank Department shall promulgate rules pertaining to the regulation of state-chartered banks and the selling of gift cards.

(b) The department shall have authority of the sale of gift cards by state-chartered banks and promulgate rules based on guidance issued by the Comptroller of the Currency in the Office of the Comptroller of the Currency Bulletin 2006-34 on August 14, 2006.






Subchapter 8 - -- Fair Disclosure of State Funded Payments for Pharmacists' Services Act

§ 4-88-801 - Title.

This subchapter shall be known and may be cited as the "Fair Disclosure of State Funded Payments for Pharmacists' Services Act".



§ 4-88-802 - Definitions.

As used in this subchapter:

(1) "Pharmacy benefits manager" or "PBM" means an entity that administers or manages a pharmacy benefits plan or program;

(2) "Pharmacy benefits plan or program" means any plan or program that is funded by state dollars to furnish, cover the cost of, or otherwise provide for pharmacist services to individuals who reside or are employed in this state;

(3) "Pharmacist" means a licensed pharmacist as defined in § 17-92-101;

(4) "Pharmacist services" means products, goods, or services provided as a part of the practice of pharmacy as defined in § 17-92-101 to individuals who reside or are employed in this state; and

(5) "Pharmacy" means the same as defined in § 17-92-101.



§ 4-88-803 - Required practices.

(a) A PBM, when seeking payment or reimbursement for pharmacist services provided in connection with a pharmacy benefits plan or program or reporting expenditures for pharmacist services provided in connection with a pharmacy benefits plan or program, shall itemize by individual claim:

(1) The amount actually paid or to be paid to the pharmacy or pharmacist for the pharmacist services;

(2) The identity of the pharmacy or pharmacist actually paid or to be paid; and

(3) The prescription number or other identifier of the pharmacist services.

(b) A PBM shall pay the amounts it receives for pharmacist services provided in connection with a pharmacy benefits plan or program to the pharmacies or pharmacists that provided the pharmacist services.

(c) This section does not:

(1) Require a PBM to set specific fees, rates, or schedules for payment for pharmacist services;

(2) Prohibit a PBM from charging for any services in addition to pharmacist services; or

(3) Require a PBM to pay a pharmacy or pharmacist more on any claim than the amount disclosed under subdivision (a)(1) of this section.



§ 4-88-804 - Enforcement.

A violation of this subchapter is a deceptive and unconscionable trade practice under the Deceptive Trade Practices Act, § 4-88-101 et seq.









Chapter 89 - Home Solicitation Sales

§ 4-89-101 - Purpose.

The purpose of this chapter is to promote the public welfare by regulating home solicitation sales so that the consumer shall not become a victim of deceptive sales practices.



§ 4-89-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Appropriate trade premises" means premises at which either the owner or seller normally carries on a business or where goods are normally offered or exposed for sale in the course of business carried on at those premises;

(2) "Deceptive trade practices" means the following acts of a seller in connection with any home solicitation sale, and the following acts constitute a violation of this chapter:

(A) Failure to comply with any requirement of §§ 4-89-107 and 4-89-109; or

(B) Misrepresenting in any manner the consumer's right to cancel; or

(C) Representing directly or indirectly that the seller is primarily conducting or participating in any survey, quiz, or contest or is primarily engaged in any activity other than soliciting business or misrepresenting in any manner the purpose of the call or solicitation; or

(D) Representing directly or indirectly that any offer to sell goods or services is being made only to specially selected persons or misrepresenting in any manner the persons or class of persons afforded the opportunity of purchasing the seller's goods or services; or

(E) Representing directly or indirectly that any sale or service is being offered for any organization, individual, or firm other than the one engaged in soliciting business or misrepresenting in any manner the identity of the solicitor or his or her firm and of the business in which he or she is engaged; or

(F) Representing directly or indirectly that any merchandise or service is free or is provided as a gift or without cost or charge in connection with the purchase of goods or services, unless the price of the goods or services required to be purchased in order to obtain the free merchandise or gift is disclosed; or

(G) Representing directly or indirectly that any price is a special or reduced price, unless it constitutes a significant reduction from the seller's established selling price at which the goods or services have been sold in substantial quantities in the recent and regular course of trade or misrepresenting in any manner the savings which the consumer will receive; or

(H) Failing to disclose clearly and unqualifiedly at the initial contact or solicitation and at all subsequent contacts or solicitations, whether by telephone, written communication, or person-to-person, that the purpose of the contact or solicitation is to sell goods or services; or

(I) Failing to disclose clearly and conspicuously, both orally and in writing in the contract:

(i) The total cash price;

(ii) The down payment;

(iii) The unpaid balance of the cash price;

(iv) The number, amount, and due dates of payments necessary to pay the unpaid balance in full; and

(v) An accurate description of the goods or services purchased;

(3) "Goods" means tangible chattels bought for use primarily for personal, family, or household purposes, including certificates or coupons exchangeable for such goods, and including goods which, at the time of the sale or subsequently, are to be so affixed to real property as to become a part of such real property whether or not severable therefrom;

(4) (A) "Home solicitation sale" means a cash sale or a consumer credit sale of goods, other than insurance, or services in which the seller or a person acting for him or her engages in a personal solicitation of the sale at other than appropriate trade premises in an amount more than twenty-five dollars ($25.00).

(B) This definition also includes all telephone sales in which the seller has initiated contact, regardless of his or her location, and the consumer's agreement to purchase is made at the consumer's home.

(C) It does not include a sale made pursuant to prior negotiations between the parties at a business establishment, at a fixed location, where goods or services are offered or exhibited for sale, or a sale in which the buyer has initiated the contact and specifically requested the seller to visit his or her home for the purpose of repairing or performing maintenance upon the buyer's personal property. If, in the course of such a visit, the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services would not fall within this exclusion.

(D) The term "home solicitation sale" does not include a transaction involving an order for goods to be delivered at one (1) time if:

(i) The order is evidenced only by a sales ticket or invoice which the buyer is not required to sign;

(ii) The buyer makes no payment prior to delivery of the goods;

(iii) The goods are not delivered within three (3) business days of the date of the order;

(iv) The buyer may refuse to accept the goods when they are delivered without incurring any obligation to pay for them or the expenses associated with the transaction, including mailing or shipping charges, or the buyer may, upon inspecting the goods after delivery, return them within three (3) business days to the seller and receive a full refund for any amounts the buyer has paid, including mailing and shipping charges; and

(v) The buyer's right to cancel the order, refuse delivery, or return the goods without obligation or charge is clearly and unmistakably set forth on the face or reverse side of the sales ticket or invoice;

(5) "Seller" means any person, partnership, corporation, or association engaged in the door-to-door or telephone sale of consumer goods or services; and

(6) "Services" means work, labor, or other services furnished primarily for personal, family, or household purposes, including, but not limited to, services in connection with the repair, alteration, or improvement of residential premises, courses of instruction or training regardless of the purpose for which they are taken, and services furnished in connection with the sale or repair of goods, but does not include the services of attorneys, real estate brokers and salesmen, securities dealers or investment counselors, physicians, optometrists, or dentists.



§ 4-89-103 - Contracts excepted from chapter.

The provisions of this chapter shall not apply to a contract which is executed in connection with the making of emergency repairs or services which are necessary for the immediate protection of persons or real or personal property, or to sales made by a seller who makes seventy-five percent (75%) or more of its sales at its local appropriate trade premises, or to sales made pursuant to credit arrangements existing at the time of the sale.



§ 4-89-104 - Penalties.

Any person, firm, partnership, corporation, or other entity that knowingly and willfully commits a deceptive trade practice as defined in § 4-89-102(2) shall be guilty of a Class A misdemeanor.



§ 4-89-105 - Damages.

For a violation which is subject to the provisions of this chapter, the consumer shall recover from the persons violating this chapter an amount equal to:

(1) Ten percent (10%) of the transaction total or one hundred dollars ($100), whichever is greater; and

(2) The actual damages, including any incidental, consequential, and special damages sustained by the consumer as a result of the violation.



§ 4-89-106 - Enforcement of chapter.

(a) (1) Any home solicitation sale conducted in violation of this chapter shall constitute an unfair and deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this chapter.

(b) The prosecuting attorneys of the various districts and counties of this state shall also have full authority to enforce the provisions of this chapter.

(c) Nothing in the provisions of this chapter shall prohibit the bringing of a civil action against a violator of this chapter by an individual harmed by a deceptive trade practice.



§ 4-89-107 - Buyer's right to cancel offer or contract.

(a) In addition to any other right to revoke an offer, the buyer has the absolute right to cancel a home solicitation contract or offer until midnight of the third calendar day, excluding Sundays and holidays as declared in § 1-5-101, after the day on which the buyer signs an agreement.

(b) Cancellation occurs when the buyer returns to the seller the notice of cancellation, the notice having been provided for the buyer by the seller. To further protect the consumer, it is suggested that the notice of cancellation be sent by registered mail.



§ 4-89-108 - Requirements for enforceable sale -- Notice of right to cancellation required.

(a) A home solicitation sale is not enforceable by way of action or defense unless there is a writing which:

(1) Is sufficient to indicate that a contract for sale has been made between the parties;

(2) Is signed by both the consumer and the seller;

(3) Contains no provision not included in the oral sales presentation;

(4) Contains the name and address of the seller; and

(5) Contains the date on which the consumer actually signs the writing.

(b) A home solicitation sale is not enforceable by way of action if:

(1) The seller does not provide the consumer with a fully completed copy of the writing at the time the consumer actually signs the writing; or

(2) The seller commits a deceptive trade practice as defined by this chapter.

(c) In a home solicitation sale, the seller must furnish to the buyer at the time he or she signs the sales contract or otherwise agrees to buy consumer goods or services from the seller a completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract or receipt and easily detachable and which shall contain in 10-point bold face type the following information and statements:

Click here to view form

(d) If seller fails to give both oral and written notice of the buyer's right to cancellation, the cooling-off period does not begin to run until actual notice is given, and the buyer is no longer obliged to return the goods in substantially the same condition.



§ 4-89-109 - Return of payments and goods by seller.

(a) Within ten (10) days after a home solicitation contract or offer has been cancelled, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(b) If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

(c) Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to him or her by the seller and has a lien on the goods for any recovery to which he or she is entitled.



§ 4-89-110 - Return of goods by buyer -- Buyer's duty.

(a) (1) Within twenty (20) days after a home solicitation contract or offer has been cancelled, the buyer, upon demand, must tender to the seller any goods delivered by the seller pursuant to the sale or offer, but he or she is not obligated to tender at any place other than his or her own address.

(2) If the seller fails to demand possession of goods within twenty (20) days after cancellation, the goods become the property of the buyer without obligation to pay for them.

(b) (1) The buyer has a duty to take reasonable care of the goods in his or her possession both prior to cancellation and during the twenty-day period following.

(2) During the twenty-day period after cancellation, except for the buyer's duty of care, the goods are at the seller's risk.






Chapter 90 - Automobiles

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Odometer Regulations

§ 4-90-201 - Legislative intent and purpose.

The General Assembly recognizes that a motor vehicle is a major consumer acquisition and that buyers of motor vehicles rely heavily on the odometer reading as an index of the condition and value of a vehicle. The General Assembly further recognizes that buyers are entitled to rely on the odometer reading as an accurate indication of the mileage of the motor vehicle and that an accurate indication of the mileage assists a buyer in deciding on the safety and reliability of the vehicle. The purposes of this subchapter are to prohibit tampering with motor vehicle odometers and to provide safeguards to protect purchasers in the sale of motor vehicles with altered or reset odometers. It is the intent of the General Assembly that this subchapter incorporate certain provisions of newly codified federal law to supplement existing Arkansas law. To that end, any rule or regulation in effect under a law replaced by this subchapter continues in effect under the corresponding provision enacted by this subchapter until repealed, amended, or superseded. In addition, where no substantive change in law has occurred, an action taken or an offense committed under a law replaced by a section of this subchapter is deemed to have been taken or committed under the corresponding provision enacted by this subchapter.



§ 4-90-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Auction company" means a person taking possession of a motor vehicle owned by another to sell at an auction;

(2) "Dealer" means a person that sold at least five (5) motor vehicles during the prior twelve (12) months to buyers that in good faith bought the vehicles other than for resale;

(3) "Distributor" means a person that sold at least five (5) motor vehicles during the prior twelve (12) months for resale;

(4) "Leased motor vehicle" means a motor vehicle leased to a person for at least four (4) months by a lessor that leased at least five (5) vehicles during the prior twelve (12) months;

(5) "Motor vehicle" means any self-propelled vehicle not operated exclusively upon railroad tracks, except snowmobiles and other devices designed and used primarily for the transportation of persons over natural terrain, snow, or ice and propelled by wheels, skis, tracks, runners, or whatever other means;

(6) "Odometer" means an instrument for measuring and recording the distance a motor vehicle is driven, but does not include an auxiliary instrument designed to be reset by the operator of the vehicle to record the mileage of a trip;

(7) "Person" means an individual, firm, partnership, incorporated and unincorporated association, or any other legal or commercial entity;

(8) "Repair" and "replace" mean to restore to a sound working condition by replacing any part of an odometer or by correcting any inoperative part of an odometer;

(9) "Title" means the certificate of title or other document issued by this state or another state and indicating ownership, and includes a manufacturer's statement or certificate of origin; and

(10) "Transfer" means to change ownership by sale, gift, or other means.



§ 4-90-203 - Penalties and enforcement.

(a) (1) (A) When a person violates this subchapter or a regulation prescribed under this subchapter, the violation shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(B) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this subchapter, including, but not limited to, an action to:

(i) Enjoin the violation; and

(ii) Recover:

(a) Amounts for which the person is liable under § 4-90-207(a) to each private person; and

(b) Costs, investigative costs, and reasonable attorney's fees.

(2) (A) An action under this subsection may be brought in an appropriate court of competent jurisdiction in the county in which the person resides or transacts business or in the judicial district in which the state capital is located.

(B) The action must be brought not later than five (5) years after the claim accrues.

(b) (1) Any person who is found to have violated this subchapter shall be guilty of a felony and imprisoned for not more than three (3) years and subject to a fine of not more than fifty thousand dollars ($50,000) for each violation.

(2) If the person is a corporation, the penalties of this subsection also apply to a director, officer, or individual agent of a corporation who knowingly and willfully authorizes, orders, or performs an act in violation of this subchapter or a regulation prescribed or order issued under this subchapter, without regard to penalties imposed on the corporation.



§ 4-90-204 - Preventing tampering.

A person may not:

(1) Advertise for sale, sell, use, install, or have installed, a device that makes an odometer of a motor vehicle register a mileage different from the mileage the vehicle was driven, as registered by the odometer within the designed tolerance of the manufacturer of the odometer;

(2) Disconnect, reset, alter, or have disconnected, reset, or altered, an odometer of a motor vehicle intending to change the mileage registered by the odometer;

(3) With the intent to defraud, operate a motor vehicle on a public street, road, or highway, if the person knows that the odometer of the vehicle is disconnected or not operating; or

(4) Conspire to violate any provision of this subchapter.



§ 4-90-205 - Service, repair, and replacement.

(a) (1) A person may service, repair, or replace an odometer of a motor vehicle if the mileage registered by the odometer remains the same as before the service, repair, or replacement.

(2) If the mileage cannot remain the same:

(A) The person shall adjust the odometer to zero; and

(B) The owner of the vehicle or agent of the owner shall attach a written notice to the left door frame of the vehicle specifying the mileage before the service, repair, or replacement and the date of the service, repair, or replacement.

(b) A person may not, with the intent to defraud, remove or alter a notice attached to a motor vehicle as required by this section.



§ 4-90-206 - Disclosure requirements on transfer of a motor vehicle.

(a) (1) A person transferring his or her ownership of a motor vehicle shall give the transferee a written disclosure:

(A) Of the cumulative mileage registered by the odometer; or

(B) That the mileage is not actual, if the transferor knows that the mileage registered by the odometer is incorrect.

(2) A person making a written disclosure required by a regulation prescribed under subdivision (a)(1) of this section may not make a false statement in the disclosure.

(3) A person acquiring a motor vehicle for resale may accept a disclosure under this section only if it is complete.

(4) The Director of the Department of Finance and Administration shall adopt, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., rules not inconsistent with this subchapter or Title 49, Chapter 327 of the United States Code, or any rules promulgated thereunder prescribing the manner in which the written disclosure shall be made.

(b) (1) A motor vehicle, the ownership of which is transferred, may not be licensed for use in this state unless the transferee, in submitting an application for the title on which the license will be issued, includes with the application the transferor's title and, if that title contains the appropriate space, the transferor's disclosure of the mileage at the time of transfer, and the signature and the date of the disclosure.

(2) (A) If the title to a motor vehicle issued to a transferor is in the possession of a lienholder when the transferor transfers ownership of the vehicle, the transferor may use a written power of attorney in making the mileage disclosure required under subsection (a) of this section.

(B) The director shall adopt, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., rules not inconsistent with this subchapter or Title 49, Chapter 327 of the United States Code, or any rules promulgated thereunder prescribing the form of the power of attorney.

(C) The provisions of §§ 4-90-203 and 4-90-207(a) apply to a person granting or granted a power of attorney under this subdivision (b)(2).

(c) (1) For a leased motor vehicle, the lessee shall provide the written disclosure required by subsection (a) of this section to the lessor when the lessor transfers ownership of that vehicle.

(2) The lessor shall provide written notice to the lessee of:

(A) The mileage disclosure requirements of subsection (a) of this section; and

(B) The penalties for failure to comply with those requirements.

(3) The lessor shall retain the disclosures made by a lessee under subdivision (c)(1) of this section for at least four (4) years following the date the lessor transfers the leased motor vehicle.

(4) If the lessor transfers ownership of a leased motor vehicle without obtaining possession of the vehicle, the lessor, in making the disclosure required by subsection (a) of this section, may indicate on the title the mileage disclosed by the lessee under subdivision (c)(1) of this section, unless the lessor has reason to believe that the disclosure by the lessee does not reflect the actual mileage of the vehicle.

(d) If a motor vehicle is sold at an auction, the auction company conducting the auction shall maintain the following records for at least four (4) years after the date of the sale:

(1) The name and address of the most recent owner of the motor vehicle, except the auction company;

(2) The name and address of the buyer of the motor vehicle;

(3) The vehicle identification number of the motor vehicle; and

(4) The odometer reading on the date the auction company took possession of the motor vehicle.



§ 4-90-207 - Civil actions by private persons.

(a) (1) A person who violates this subchapter or a regulation prescribed under this subchapter with intent to defraud is liable for three (3) times the actual damages or one thousand five hundred dollars ($1,500), whichever is greater.

(2) (A) A person may bring a civil action to enforce a claim under this subsection in an appropriate court of competent jurisdiction.

(B) The action must be brought not later than five (5) years after the claim accrues.

(C) The court shall award costs and a reasonable attorney's fee to the person when a judgment is entered for that person.

(b) Nothing in this subchapter, however, shall in any way limit any other statutory or common law rights, causes of actions, or remedies which are otherwise available to a person, including, but not limited to, actions for:

(1) Breach of warranty;

(2) Fraud;

(3) Negligent misrepresentation;

(4) Intentional misrepresentation;

(5) Deceptive trade practices actions;

(6) Rescission; or

(7) Revocation of acceptance.






Subchapter 3 - -- Aftermarket Crash Parts

§ 4-90-301 - Legislative intent.

This subchapter is intended to apply only to parts that are aftermarket crash parts as defined in this subchapter and to the documents prepared in the repair estimate process. It is not intended to apply to any mechanical automotive parts or used parts of any kind or to any invoice or final invoicing forms.



§ 4-90-302 - Definitions.

As used in this subchapter:

(1) "Aftermarket crash part" means a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels;

(2) "Installer" means an individual who performs the work of replacing or repairing parts of a motor vehicle;

(3) "Insurer" means an insurance company and any person authorized to represent the insurer with respect to a claim and who is acting within the scope of the person's authority;

(4) "Nonoriginal equipment manufacturer aftermarket crash part" means an aftermarket crash part made by any manufacturer other than the original vehicle manufacturer or his or her suppliers; and

(5) "Repair facility" means a motor vehicle dealer, garage, body shop, or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.



§ 4-90-303 - Penalties.

Any person who violates any provision of this subchapter shall, upon conviction, be guilty of a violation and shall be subject to the penalty prescribed in § 5-4-201(c)(1).



§ 4-90-304 - Required identification.

Any nonoriginal equipment manufacturer aftermarket crash part manufactured or supplied for use in this state on or after January 1, 1992, shall have affixed thereto or inscribed thereon the logo, identification number, or name of its manufacturer. The manufacturer's logo, identification number, or name shall be visible after installation whenever practicable.



§ 4-90-305 - Repair estimates.

(a) In all instances where nonoriginal equipment manufacturer aftermarket crash parts are used in preparing an estimate for repairs, the written estimate prepared by the insurer or repair facility shall clearly identify such parts.

(b) A disclosure document attached to the estimate shall contain the following information in no smaller than 10-point type:

"THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF AFTERMARKET CRASH PARTS SUPPLIED BY A SOURCE OTHER THAN THE MANUFACTURER OF YOUR MOTOR VEHICLE. THE AFTERMARKET CRASH PARTS USED IN THE PREPARATION OF THIS ESTIMATE ARE WARRANTED BY THE MANUFACTURER OR DISTRIBUTOR OF SUCH PARTS INSTEAD OF THE MANUFACTURER OF YOUR VEHICLE."



§ 4-90-306 - Repairs.

Whenever repairs are made involving replacement crash parts, as defined in this subchapter, and the vehicle is still under the manufacturer's original warranty, only original equipment manufacturer replacement crash parts may be used by the repair facility unless the owner gives or has given written consent otherwise.



§ 4-90-307 - Insurance.

Every insurer that writes motor vehicle insurance and that intends to require or specify the use of aftermarket parts must disclose to its policyholders in writing, either in the policy or on an attached sticker, the following information in no smaller than 10-point type:

"IN THE REPAIR OF YOUR COVERED MOTOR VEHICLE UNDER THE PHYSICAL DAMAGE COVERAGE PROVISIONS OF THIS POLICY, WE MAY REQUIRE OR SPECIFY THE USE OF MOTOR VEHICLE PARTS NOT MADE BY THE ORIGINAL MANUFACTURER. THESE PARTS ARE REQUIRED TO BE AT LEAST EQUAL IN TERMS OF FIT, QUALITY, PERFORMANCE, AND WARRANTY TO THE ORIGINAL MANUFACTURER PARTS THEY REPLACE."






Subchapter 4 - -- New Motor Vehicle Quality Assurance Act

§ 4-90-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas New Motor Vehicle Quality Assurance Act".



§ 4-90-402 - Legislative determinations and intent.

The General Assembly recognizes that a motor vehicle is a major consumer acquisition and that a defective motor vehicle undoubtedly creates a hardship for the consumer. The General Assembly further recognizes that a duly franchised motor vehicle dealer is an authorized service agent of the manufacturer. It is the intent of the General Assembly that a good-faith motor vehicle warranty complaint by a consumer be resolved by the manufacturer within a specified period of time. It is further the intent of the General Assembly to provide the statutory procedures whereby a consumer may receive a replacement motor vehicle or a full refund for a motor vehicle which cannot be brought into conformity with the warranty during the motor vehicle quality assurance period provided for in this subchapter. However, nothing in this subchapter shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.



§ 4-90-403 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Calendar day" means any day of the week other than a legal holiday;

(2) "Collateral charges" means those additional charges to a consumer wholly incurred as a result of the acquisition of the motor vehicle. For the purposes of this subchapter, collateral charges include, but are not limited to, manufacturer-installed or agent-installed items, earned finance charges, sales taxes, title charges, and charges for extended warranties provided by the manufacturer, its subsidiary, or agent;

(3) "Condition" means a general problem that may be attributable to a defect in more than one (1) part;

(4) "Consumer" means the purchaser or lessee, other than for the purposes of lease or resale, of a new or previously untitled motor vehicle or any other person entitled to enforce the obligations of the warranty during the duration of the motor vehicle quality assurance period, provided the purchaser has titled and registered the motor vehicle as prescribed by law;

(5) "Incidental charges" means those reasonable costs incurred by the consumer, including, but not limited to, towing charges and the costs of obtaining alternative transportation which are directly caused by the nonconformity or nonconformities which are the subject of the claim, but shall not include loss of use, loss of income, or personal injury claims;

(6) "Lease price" means the aggregate of:

(A) The lessor's actual purchase costs;

(B) Collateral charges, if applicable;

(C) Any fee paid to another person to obtain the lease;

(D) Any insurance or other costs expended by the lessor for the benefit of the lease;

(E) An amount equal to state and local sales taxes, not otherwise included as collateral charges, paid by the lessor when the vehicle was initially purchased; and

(F) An amount equal to five percent (5%) of the lessor's actual purchase price;

(7) "Lessee" means any consumer who leases a motor vehicle for one (1) year or more pursuant to a written lease agreement which provides that the lessee is responsible for repairs to the motor vehicle;

(8) "Lessee cost" means the aggregate deposit and rental payments previously paid to the lessor for the leased vehicle;

(9) "Lessor" means a person who holds title to a motor vehicle leased to a lessee under the written lease agreement or who holds the lessor's rights under such agreement;

(10) "Manufacturer" means:

(A) Any person who is engaged in the business of constructing or assembling new motor vehicles or installing on previously assembled vehicle chassis special bodies or equipment which, when installed, form an integral part of the new motor vehicle; or

(B) In the case of motor vehicles not manufactured in the United States, any person who is engaged in the business of importing new motor vehicles into the United States for the purpose of selling or distributing new motor vehicles to new motor vehicle dealers;

(11) (A) "Motor vehicle" or "vehicle" means any self-propelled vehicle licensed, purchased, or leased in this state primarily designed for the transportation of persons or property over the public streets and highways.

(B) "Motor vehicle" or "vehicle" does not include:

(i) Mopeds;

(ii) Motorcycles;

(iii) The living facilities of a motor home;

(iv) (a) Vehicles over thirteen thousand pounds (13,000 lbs.) gross vehicle weight rating.

(b) For purposes of this subchapter, the limit of thirteen thousand pounds (13,000 lbs.) gross vehicle weight rating does not apply to motor homes; or

(v) A vehicle over ten thousand pounds (10,000 lbs.) gross vehicle weight rating that has been substantially altered after its initial sale from a dealer to the person;

(12) "Motor vehicle quality assurance period" means a period of time that:

(A) Begins:

(i) On the date of original delivery of a motor vehicle; or

(ii) In the case of a replacement vehicle provided by a manufacturer to a consumer under this subchapter, on the date of delivery of the replacement vehicle to the consumer; and

(B) Ends twenty-four (24) months after the date of the original delivery of the motor vehicle to a consumer, or the first twenty-four thousand (24,000) miles of operation attributable to the consumer, whichever is later;

(13) "Nonconformity" means any specific or generic defect or condition or any concurrent combination of defects or conditions that:

(A) Substantially impairs the use, market value, or safety of a motor vehicle; or

(B) Renders the motor vehicle nonconforming to the terms of an applicable manufacturer's express warranty or implied warranty of merchantability;

(14) "Person" means any natural person, partnership, firm, corporation, association, joint venture, trust, or other legal entity;

(15) "Purchase price" means the cash price paid for the motor vehicle appearing in the sales agreement or contract, including any net allowance for a trade-in vehicle;

(16) "Replacement motor vehicle" means a motor vehicle which is identical or reasonably equivalent to the motor vehicle to be replaced, as the motor vehicle replaced existed at the time of the original acquisition; and

(17) "Warranty" means any written warranty issued by the manufacturer or any affirmation of fact or promise made by the manufacturer, excluding statements made by the dealer, in connection with the sale or lease of a motor vehicle to a consumer which relates to the nature of the material or workmanship and affirms or promises that such material or workmanship is free of defects or will meet a specified level of performance.



§ 4-90-404 - Notice by consumer -- Disclosure by manufacturer, agent, or dealer.

(a) (1) A consumer shall utilize the informal dispute settlement proceeding provided for in this subchapter prior to bringing any legal action to enforce the consumer's rights under this subchapter, if the manufacturer has made the disclosure required by subsection (b) of this section.

(2) However, if the manufacturer has not made the required disclosure, the consumer is not required to utilize the informal dispute settlement procedure pursuant to § 4-90-414 prior to any legal action to enforce the consumer's rights under this subchapter.

(b) (1) (A) At the time of the consumer's purchase or lease of the vehicle, the manufacturer, its agent, or an authorized dealer shall provide to the consumer a written statement that explains the consumer's rights and obligations under this subchapter.

(B) The manufacturer's authorized dealer shall obtain the consumer's signed acknowledgement of the receipt of the written statement explaining the consumer's rights and obligations under this subchapter.

(C) The manufacturer's authorized dealer shall maintain copies of the consumer's signed acknowledgement for a period of no fewer than five (5) years.

(2) The written statement shall be prepared by the Consumer Protection Division of the Office of the Attorney General and shall include the telephone number of the division that the consumer can contact to obtain information regarding his or her rights and obligations under this subchapter.

(3) For each failure of the manufacturer, its agent, or an authorized dealer to provide to a consumer the written statement required under this section or failure to retain a signed acknowledgement form, the manufacturer shall be liable to the State of Arkansas for a civil penalty of not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000).

(c) (1) The manufacturer shall clearly and conspicuously disclose to the consumer, in the warranty or owner's manual, that written notice of the nonconformity is required before the buyer may be eligible for a refund or replacement of the vehicle.

(2) The manufacturer shall provide the consumer with conspicuous notice of the address and phone number for its zone, district, or regional office for this state at the time of vehicle acquisition, to which the buyer must send notification.



§ 4-90-405 - Required warranty repairs.

If a motor vehicle does not conform to the warranty and the consumer reports the nonconformity to the manufacturer, its agent, or authorized dealer during the motor vehicle quality assurance period, the manufacturer, its agent, or authorized dealer shall make repairs as are necessary to correct the nonconformity, even if the repairs are made after the expiration of the term of protection.



§ 4-90-406 - Failure to make required repairs.

(a) (1) After three (3) attempts have been made to repair the same nonconformity that substantially impairs the motor vehicle, or after one (1) attempt to repair a nonconformity that is likely to cause death or serious bodily injury, the consumer shall give written notification, by certified or registered mail, to the manufacturer of the need to repair the nonconformity in order to allow the manufacturer a final attempt to cure the nonconformity.

(2) The manufacturer shall, within ten (10) days after receipt of the notification, notify and provide the consumer with the opportunity to have the vehicle repaired at a reasonably accessible repair facility, and, after delivery of the vehicle to the designated repair facility by the consumer, the manufacturer shall, within ten (10) days, conform the motor vehicle to the warranty.

(3) If the manufacturer fails to notify and provide the consumer with the opportunity to have the vehicle repaired at a reasonably accessible repair facility or fails to perform the repairs within the time periods prescribed in this subsection, the requirement that the manufacturer be given a final attempt to cure the nonconformity does not apply and a nonrebuttable presumption of a reasonable number of attempts to repair arises.

(b) (1) (A) If the manufacturer, its agent, or authorized dealer has not conformed the motor vehicle to the warranty by repairing or correcting one (1) or more nonconformities that substantially impair the motor vehicle after a reasonable number of attempts, the manufacturer, within forty (40) days, shall:

(i) At the time of its receipt of payment of a reasonable offset for use by the consumer, replace the motor vehicle with a replacement motor vehicle acceptable to the consumer; or

(ii) Repurchase the motor vehicle from the consumer or lessor and refund to the consumer or lessor the full purchase price or lease price, less a reasonable offset for use and less a reasonable offset for physical damage sustained to the vehicle while under the ownership of the consumer.

(B) The replacement or refund shall include payment of all collateral and reasonably incurred incidental charges.

(2) (A) The consumer shall have an unconditional right to choose a refund rather than a replacement.

(B) At the time of the refund or replacement, the consumer, lienholder, or lessor shall furnish to the manufacturer clear title to and possession of the motor vehicle.

(3) The amount of reasonable offset for use by the consumer shall be determined by multiplying the actual price of the new motor vehicle paid or payable by the consumer, including any charges for transportation and manufacturer-installed or agent-installed options, by a fraction having as its denominator one hundred twenty thousand (120,000) and having as its numerator the number of miles traveled by the new motor vehicle prior to the time the buyer first delivered the vehicle to the manufacturer, its agent, or authorized dealer for correction of the problem that gave rise to the nonconformity.



§ 4-90-407 - Refunds.

(a) (1) Refunds shall be made to the consumer and lienholder of record, if any, as their interests may appear.

(2) If applicable, refunds shall be made to the lessor and lessee as follows:

(A) The lessee shall receive the lessee cost less a reasonable offset for use; and

(B) The lessor shall receive the lease price less the aggregate deposit and rental payments previously paid to the lessor for the leased vehicle.

(b) If the manufacturer makes a refund to the lessor or lessee pursuant to this subchapter, the consumer's lease agreement with the lessor shall be terminated upon payment of the refund and no penalty for early termination shall be assessed.

(c) If a replaced vehicle was financed by the manufacturer, its subsidiary, or agent, the manufacturer, subsidiary, or agent may not require the buyer to enter into any refinancing agreement concerning a replacement vehicle that would create any financial obligations upon the buyer beyond those of the original financing agreement.



§ 4-90-408 - Reimbursement of towing and rental costs.

Whenever a vehicle is replaced or refunded under this subchapter, the manufacturer shall reimburse the consumer for necessary towing and rental costs actually incurred as a direct result of the nonconformity.



§ 4-90-409 - Option to retain use of vehicle.

A consumer has the option of retaining the use of any vehicle returned under this subchapter until the time that the consumer has been tendered a full refund or a replacement vehicle of comparable value.



§ 4-90-410 - Presumption of reasonable attempts to repair -- Extension of time to repair in case of war, invasion, strike, fire, flood, or natural disaster.

(a) A rebuttable presumption of a reasonable number of attempts to repair is considered to have been undertaken to correct a nonconformity if:

(1) The nonconformity has been subject to repair as provided in § 4-90-406(a), but the nonconformity continues to exist;

(2) The vehicle is out of service by reason of repair, or attempt to repair, any nonconformity for a cumulative total of thirty (30) calendar days; or

(3) There have been five (5) or more attempts on separate occasions to repair any nonconformities that together substantially impair the use and value of the motor vehicle to the consumer.

(b) (1) The thirty (30) calendar days in subdivision (a)(2) of this section shall be extended by any period of time during which repair services are not available as a direct result of war, invasion, strike, fire, flood, or natural disaster.

(2) The manufacturer, its agent, or authorized dealer shall provide or make provisions for the free use of a vehicle to any consumer whose vehicle is out of service beyond thirty (30) days by reason of delayed repair as a direct result of war, invasion, strike, fire, flood, or natural disaster.

(c) The burden is on the manufacturer to show that the reason for an extension under subsection (b) of this section was the direct cause for the failure of the manufacturer, its agent, or authorized dealer to cure any nonconformity during the time of the event.



§ 4-90-411 - Diagnosis or repair -- Documentation.

(a) A manufacturer, its agent, or authorized dealer may not refuse to diagnose or repair any vehicle for the purpose of avoiding liability under this subchapter.

(b) (1) (A) A manufacturer, its agent, or authorized dealer shall provide a consumer with a written repair order each time the consumer's vehicle is brought in for examination or repair.

(B) The written repair order shall include a reference to each defect, nonconformity, or other complaint brought to the attention of the manufacturer, its agent, or authorized dealer by the consumer, and each presentation of the vehicle by the consumer for a reasonable opportunity to repair shall be a repair attempt for those defects, nonconformities, or other complaints noted in the written repair order.

(C) (i) However, in the case of a motor vehicle that is a motor home where two (2) or more manufacturers contributed to the construction of the motor home, it shall not count as a repair attempt if the repair facility at which the consumer presented the vehicle is not authorized by the manufacturer to provide warranty service on that vehicle.

(ii) In addition, it shall count as only one (1) repair attempt for a motor vehicle that is a motor home if the same nonconformity is being addressed a second time due to the consumer's decision to continue traveling and to seek the repair of that same nonconformity at another repair facility, rather than wait for the repair to be completed at the initial repair facility.

(2) The repair order must indicate all work performed on the vehicle, including examination of the vehicle, parts, and labor.



§ 4-90-412 - Resale of returned nonconforming vehicle.

(a) If a motor vehicle has been replaced or repurchased by a manufacturer as the result of a court judgment, an arbitration award, or any voluntary agreement entered into between a manufacturer or a manufacturer through its authorized dealer and a consumer that occurs after a consumer has notified the manufacturer of the consumer's desire to utilize the informal dispute settlement proceeding pursuant to this subchapter or a similar law of another state, the motor vehicle may not be resold in Arkansas unless:

(1) The manufacturer provides the same express warranty the manufacturer provided to the original purchaser, except that the term of the warranty need only last for twelve thousand (12,000) miles or twelve (12) months after the date of resale, whichever occurs first; and

(2) The manufacturer provides a written disclosure, signed by the consumer, indicating that the vehicle was returned to the manufacturer because of a nonconformity not cured within a reasonable time as provided by Arkansas law.

(b) The written disclosure required by this section applies to the first resale to a retail customer of the vehicle in Arkansas by the manufacturer or its authorized dealer.



§ 4-90-413 - Affirmative defenses.

It is an affirmative defense to any claim under this subchapter that:

(1) The nonconformity, defect, or condition does not substantially impair the use, value, or safety of the motor vehicle;

(2) The nonconformity, defect, or condition is the result of an accident, abuse, neglect, or unauthorized modification or alteration of the motor vehicle by persons other than the manufacturer, its agent, or authorized dealer;

(3) The claim by the consumer was not filed in good faith; or

(4) Any other defense allowed by law that may be raised against the claim.



§ 4-90-414 - Informal proceeding as precedent.

(a) (1) Any manufacturer doing business in this state, entering into franchise agreements for the sale of its motor vehicles in this state, or offering express warranties on its motor vehicles sold or distributed for sale in this state, shall operate or participate in an informal dispute settlement proceeding located in the State of Arkansas which complies with the requirements of this section.

(2) The provisions of § 4-90-406(b)(1) and (2) concerning refunds or replacement do not apply to a consumer who has not first used this informal proceeding before commencing a civil action, unless the manufacturer allows a consumer to commence an action without first using this informal proceeding, or unless the manufacturer has failed to make the disclosure required by § 4-90-404(b).

(3) (A) The consumer shall receive adequate written notice from the manufacturer of the existence of the proceeding.

(B) Adequate written notice may include the incorporation of the informal dispute settlement proceeding into the terms of the written warranty to which the motor vehicle does not conform.

(b) The informal dispute proceeding shall meet the following criteria:

(1) The informal dispute proceeding must comply with the minimum requirements of the Federal Trade Commission for informal dispute settlement proceedings as set forth in 16 C.F.R. § 703.1 et seq., as in effect on the date of adoption of this subchapter, unless any provision of 16 C.F.R. § 703.1 et seq. is in conflict with this subchapter, in which case the provisions of this subchapter shall govern;

(2) The informal dispute proceedings must prescribe a reasonable time, not to exceed thirty (30) days after the decision is accepted by the buyer, within which the manufacturer or its agent must fulfill the terms of its decisions;

(3) (A) No documents shall be received by any informal dispute proceeding unless those documents have been provided to each of the parties in the dispute at or prior to the proceeding, with an opportunity for the parties to comment on the documents either in writing or orally.

(B) If a consumer is present during the informal dispute proceeding, the consumer may request postponement of the proceeding meeting to allow sufficient time to review any documents presented at the time of the meeting, which had not been presented to the consumer prior to the time of the meeting;

(4) (A) The informal dispute proceeding shall allow each party to appear and make an oral presentation within the State of Arkansas, unless the consumer agrees to submit the dispute for decision on the basis of documents alone or by telephone, or unless the party fails to appear for an oral presentation after reasonable prior written notice.

(B) If the consumer agrees to submit the dispute for decision on the basis of documents alone, then the manufacturer or dealer representatives may not participate in the discussion of the dispute;

(5) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(6) A consumer may not be charged with a fee to participate in an informal dispute proceeding; and

(7) Any party to the dispute has the right to be represented by an attorney in an informal dispute proceeding.

(c) (1) The informal dispute proceeding shall annually submit a pool of not fewer than six (6) members to the Consumer Protection Division of the Office of the Attorney General.

(2) Selected strictly by rotation, one (1) member shall hear disputes scheduled for a particular session unless the consumer requests a panel of three (3) members, in which case three (3) members, also selected by rotation, shall hear disputes scheduled for a particular three-member session.

(3) If the informal dispute proceeding deems it appropriate to require the services of an independent investigator, the investigator shall be selected from a pool of not fewer than four (4) members who are submitted annually to the division and from which the particular investigator shall be selected strictly by rotation.



§ 4-90-415 - Enforcement -- Exclusivity -- Costs and expenses.

(a) A consumer may bring a civil action to enforce this subchapter in a court of competent jurisdiction.

(b) This subchapter does not limit the rights and remedies that are otherwise available to a consumer under any applicable provisions of law.

(c) A consumer who prevails in any legal proceeding under this subchapter is entitled to recover as part of the judgment a sum equal to the aggregate amount of costs and expenses, including attorney's fees based upon actual time expended by the attorney, determined by the court to have been reasonably incurred by the consumer for or in connection with the commencement and prosecution of the action.



§ 4-90-416 - Time limitation for commencement of action.

(a) An action brought under this subchapter must be commenced within two (2) years following the date the buyer first reports the nonconformity to the manufacturer, its agent, or authorized dealer.

(b) When the buyer has commenced an informal dispute settlement procedure described in § 4-90-414, the two-year period specified in subsection (a) of this section begins to run at the time the informal dispute settlement procedure is being commenced.



§ 4-90-417 - Deceptive trade practices.

A violation of any of the provisions of this subchapter shall be deemed a deceptive trade practice under § 4-88-101 et seq.






Subchapter 5 - -- Motor Vehicle Service Contract Act

§ 4-90-501 - Title.

This subchapter is known and may be cited as the "Motor Vehicle Service Contract Act".



§ 4-90-502 - Definitions.

For purposes of this subchapter:

(1) "Commissioner" shall mean the Insurance Commissioner for the State of Arkansas;

(2) "Mechanical breakdown insurance" shall mean a policy, contract, or agreement that undertakes to perform or provide repair or replacement service, or indemnification for such service, for the operational or structural failure of a motor vehicle due to a defect in materials or workmanship or normal wear and tear and that is issued by an insurer that is authorized or approved to transact the business of insurance in this state;

(3) "Motor vehicle" shall mean any vehicle designed for highway use and subject to registration under § 27-14-701 et seq.;

(4) "Motor vehicle service contract" or "service contract" shall mean a contract or agreement given for separate and identifiable consideration pursuant to which a service contract provider undertakes to perform or provide repair or replacement service, or indemnification for such service, for the operational or structural failure of a motor vehicle due to a defect in materials or workmanship or normal wear and tear, but does not include mechanical breakdown insurance;

(5) "Motor vehicle service contract provider" or "provider" shall mean a person who, as the principal or obligor, issues, makes, sells, or offers to sell a service contract;

(6) "Motor vehicle service contract reimbursement insurance policy" shall mean a policy of insurance providing coverage for all obligations and liabilities incurred by a motor vehicle service contract provider under the terms of the motor vehicle service contracts issued or sold by the provider; and

(7) "Service contract holder" or "holder" shall mean the person who purchases a service contract or a permitted transferee.



§ 4-90-503 - Applicability.

This subchapter shall apply to motor vehicle service contracts sold on or after May 1, 1993.



§ 4-90-504 - Exclusive governance of provisions.

(a) Except as provided in this subchapter, motor vehicle service contract providers shall be governed by the provisions of this subchapter and shall be exempt from all other provisions of the Arkansas Insurance Code.

(b) Nothing in this subchapter shall, however, prohibit or affect the giving, free of charge, of the usual warranties or performance guarantees by manufacturers, distributors, or dealers in connection with the sale of new motor vehicles; further, the requirements of this subchapter shall not apply to motor vehicle service contracts issued by a motor vehicle manufacturer, distributor, importer, or dealer of motor vehicles, nor shall the requirements of this subchapter apply to any nonrenewable motor vehicle service contract issued for a period of less than six (6) months, provided that the issuer of such motor vehicle service contract is the entity which sold the motor vehicle to which the service contract applies or is an affiliate of such entity.

(c) For purposes of this subchapter, an "affiliate" is an entity whose ownership is held fifty-one percent (51%) or more by the same entity which holds fifty-one percent (51%) or more ownership of the seller of the motor vehicle.



§ 4-90-505 - Mandatory insurance.

(a) No motor vehicle service contract shall be issued, sold, or offered for sale in this state unless the motor vehicle service contract provider is insured under a motor vehicle service contract reimbursement insurance policy issued by an insurer authorized to do business in this state, and providing that the insurer will pay on behalf of the provider all sums which the provider is legally obligated to pay and will guarantee the performance of the provider's obligations undertaken according to the provider's contractual obligations under the service contracts issued or sold by the provider.

(b) No policy of insurance may be cancelled, terminated, or nonrenewed by the insurer unless a sixty-day written notice has been given to the motor vehicle service contract provider before the date of the cancellation, termination, or nonrenewal.

(c) No cancellation, termination, or nonrenewal shall affect the liability of the insurer to guarantee the provider's performance under the motor vehicle service contracts issued or sold prior to the effective date of cancellation or termination or nonrenewal.

(d) The insured motor vehicle service contract must conspicuously state:

(1) That the obligations of the provider to the service contract holder are guaranteed under a motor vehicle service contract reimbursement insurance policy;

(2) The name, address, and telephone number of the issuer of the provider's motor vehicle service contract reimbursement insurance policy; and

(3) The procedure for filing a claim under the service contract directly with the motor vehicle service contract reimbursement insurer.

(e) The motor vehicle service contract reimbursement insurer shall establish and maintain unearned premium reserves and claims reserves for the gross policy obligations under the motor vehicle service contract reimbursement insurance policy, net of reinsurance ceded, for which the insurer is entitled to full reserve credit on its financial statements, in accordance with the provisions of this subchapter.



§ 4-90-506 - Required service contract disclosures.

All motor vehicle service contracts issued or sold for delivery in this state shall contain the following disclosures in a conspicuous and readable manner:

(1) The name and address of the provider and the holder;

(2) The total retail price of the service contract;

(3) The procedure for making a claim under the service contract, including the name, address, and telephone number of any person from whom approval is required before covered repairs may be commenced;

(4) The existence and amount of a deductible, if any;

(5) The motor vehicle parts and components covered under the service contract, and any limitations, exceptions, or exclusions;

(6) The terms, conditions, and restrictions governing transferability of the service contract, if any;

(7) The provisions governing termination and refunds in accordance with § 4-90-507; and

(8) A statement that purchase of the motor vehicle service contract is not required in order to purchase or obtain financing for a motor vehicle.



§ 4-90-507 - Termination and refunds.

No motor vehicle service contract may be issued, sold, or offered for sale or delivery in this state unless the service contract conspicuously states that the holder is allowed to cancel the service contract:

(1) Within thirty (30) days of its purchase, if no claim has been made, and receive a full refund of the service contract retail price, less any cancellation fee stated in the service contract not exceeding fifty dollars ($50.00); or

(2) At any other time, and receive a pro rata refund of the service contract retail price for the unexpired term of the service contract based on the number of elapsed months or miles, less any cancellation fee stated in the service contract not exceeding fifty dollars ($50.00).



§ 4-90-508 - Incidental benefits.

A motor vehicle service contract may provide reimbursement for towing and rental vehicle expenses incurred by the service contract holder as a direct and proximate result of an operational or structural failure covered by the service contract, emergency road service, and such other incidental benefits as may be approved by the Insurance Commissioner.



§ 4-90-509 - Rulemaking power.

(a) The Insurance Commissioner may adopt such administrative rules and regulations as are necessary to implement the provisions of this subchapter.

(b) The commissioner may promulgate rules and regulations providing for the filing with the commissioner of motor vehicle service contract forms by providers authorized under § 4-90-504; provided, that any such rules and regulations may not require the approval of such forms by the commissioner prior to their initial use.



§ 4-90-510 - Investigations and enforcement.

(a) The Insurance Commissioner is authorized to conduct such investigations of the motor vehicle service contract business, of any provider, and of any person assisting the provider in the conduct of such business as the commissioner may deem necessary.

(b) The commissioner shall have and may exercise all of the powers conferred by §§ 23-61-103, 23-61-108 -- 23-61-110, 23-61-201(a)(1), 23-61-203 -- 23-61-206, and 23-61-301 et seq. in the conduct of such investigations and in the enforcement of this subchapter and any rules and regulations promulgated by the commissioner.



§ 4-90-511 - Unfair trade practices.

Motor vehicle service contract providers shall be subject to the provisions of the Trade Practices Act, § 23-66-201 et seq., to the extent such act may be appropriately applied to motor vehicle service contract providers given the nature of such contracts.



§ 4-90-512 - Form of service contracts.

No motor vehicle service contract may be issued which:

(1) Is in any respect in violation of or does not comply with this subchapter, any specifically applicable provision of the Arkansas Insurance Code, or any applicable rule of the department;

(2) Contains, or incorporates by reference when such incorporation is otherwise permissible, any inconsistent, ambiguous, illusory, or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the service agreement;

(3) Has any title, heading, or other indication of its provisions which is misleading;

(4) Is printed or otherwise reproduced in such manner as to render any material provision of the form substantially illegible;

(5) Contains any provision which is unconscionable or which encourages misrepresentation;

(6) Contains any provision which makes it difficult to determine the actual provider issuing the form; or

(7) Contains any provision for reducing claim payments due to depreciation of parts.






Subchapter 6 - -- Consumer Motor Vehicle Leasing Act



Subchapter 7 - -- Debt Cancellation Agreements

§ 4-90-701 - Definition.

As used in this subchapter, "debt cancellation agreement" means a loan term or contractual arrangement modifying a loan term dealing with motor vehicles under which a lender agrees to cancel all or part of a borrower's obligation to repay an extension of credit from the lender upon the occurrence of a specified event other than the death or disability of the borrower, whether or not separate from or a part of other loan documents. Provided, however, for purposes of this subchapter only, the term "debt cancellation agreement" shall not include that form of debt cancellation agreement which constitutes a guaranteed automobile protection waiver agreement or "GAP" waiver agreement. A guaranteed automobile protection waiver agreement or "GAP" waiver agreement means a loan term or a contractual arrangement modifying a loan term dealing with motor vehicles under which a lender agrees to waive, cancel, pay, or satisfy any remaining balance owed on a loan after a total loss or theft of the vehicle.



§ 4-90-702 - Requiring borrower to purchase debt cancellation agreement prohibited.

A lender shall not require a borrower to purchase a debt cancellation agreement.



§ 4-90-703 - Debt cancellation agreements to be legible -- Disclosure requirements.

All terms of a debt cancellation agreement shall be printed or reproduced to render all material provisions of the agreement legible and shall clearly and conspicuously disclose the following information:

(1) If the debt cancellation agreement is provided by or administered by a third party, the debt cancellation agreement shall disclose that fact and provide the name, address, and telephone number of the third party and describe the procedure to follow for filing a claim with that third party under the debt cancellation agreement;

(2) The total retail price of the debt cancellation agreement;

(3) Any limitation or restriction on the cancellation of the entire debt due upon the occurrence of the specified event;

(4) That the purchaser is allowed to cancel the debt cancellation agreement at any time and receive a refund paid directly to the purchaser minus any cancellation fee not to exceed twenty-five dollars ($25.00) as follows:

(A) If the debt cancellation agreement is cancelled within thirty (30) days of purchase, a purchaser shall receive a full refund of the retail price; or

(B) If the debt cancellation agreement is cancelled at a later time, the purchaser shall receive a pro rata refund of the retail price for the unexpired term based upon the number of elapsed months at the time of the cancellation compared to the total length of the financing agreement; and

(5) That the terms of the debt cancellation agreement financed by the lender are binding on the lender.



§ 4-90-704 - Debt cancellation agreements -- Restrictions.

No debt cancellation agreement shall be issued that:

(1) Is in any respect in violation of or does not comply with this subchapter;

(2) Contains or incorporates by reference if incorporation by reference is otherwise permissible any inconsistent, ambiguous, illusory, or misleading clauses or exceptions and conditions that deceptively affect the material terms of the debt cancellation agreement;

(3) Has a title, heading, or other indication of its provisions that is misleading; or

(4) Is sold after any representation, oral or written, that is misleading or deceptive with respect to any material term of the contract or any provision of this subchapter.



§ 4-90-705 - Application of § 4-88-101 et seq. to debt cancellation agreements and sellers of debt cancellation agreements.

(a) Debt cancellation agreements and sellers of debt cancellation agreements are subject to the provisions of § 4-88-101 et seq., and any violation of any of the provisions of this subchapter constitutes an unconscionable or deceptive act or practice under § 4-88-101 et seq.

(b) All remedies, penalties, and authority granted to the Attorney General under § 4-88-101 et seq. are available to the Attorney General for the enforcement of this subchapter.









Chapter 91 - Credit Services Organizations

§ 4-91-101 - Title.

This chapter may be known and cited as the "Credit Services Organizations Act of 1987".



§ 4-91-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Buyer" means any individual who is solicited to purchase or who purchases the services of a credit services organization;

(2) (A) "Credit services organization" means any person or entity that, with respect to the extension of credit by others, sells, provides, performs, or represents that the person or entity will sell, provide, or perform, in return for the payment of money or other valuable consideration, any of the following services:

(i) Improve a buyer's credit record, history, or rating;

(ii) Obtain an extension of credit for a buyer; or

(iii) Provide advice or assistance to a buyer with regard to either subdivisions (2)(A)(i) or (ii) of this section.

(B) "Credit services organization" does not include:

(i) Any person or entity authorized to make loans or extensions of credit under the laws of this state or the United States, which person or entity is subject to regulation and supervision by this state or the United States or a lender approved by the United States Secretary of Housing and Urban Development for participation in any mortgage insurance program under the National Housing Act;

(ii) Any bank, savings bank, or savings and loan institution whose deposits or accounts are eligible for insurance by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, or a subsidiary of such bank, savings bank, or savings and loan institution;

(iii) Any credit union, federal credit union, or out-of-state credit union doing business in this state;

(iv) Any nonprofit organization exempt from taxation under § 501(c)(3) of the Internal Revenue Code;

(v) Any person licensed as a real estate broker by this state if the person is acting within the course and scope of that license;

(vi) Any person licensed as a collection agency under the laws of this state if the person is acting within the course and scope of that license;

(vii) Any person licensed to practice law in this state if the person renders services within the course and scope of his or her practice as an attorney;

(viii) Any broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting within the course and scope of that regulation; or

(ix) Any consumer reporting agency as defined in the federal Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681t; and

(3) "Extension of credit" means the right, offered or granted primarily for personal, family, or household purposes, to defer payment of debt or to incur debt and defer its payment.



§ 4-91-103 - Waiver of rights.

(a) Any waiver by a buyer of any part of this chapter is void. Any attempt by a credit services organization to have a buyer waive rights given by this chapter is a violation of this chapter.

(b) In any proceeding involving this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.



§ 4-91-104 - Violations.

(a) Any person who violates this chapter is guilty of a Class A misdemeanor. Any court of competent jurisdiction in this state may restrain and enjoin any violation of this chapter.

(b) This section and § 4-91-103 shall not limit or restrict the right of any person to pursue any appropriate remedy at law for a violation of this chapter.



§ 4-91-105 - Damages.

(a) Any buyer suffering damages as a result of a violation of this chapter by any credit services organization may bring any action for recovery of damages. Judgment shall be entered for actual damages, but in no case shall the amount be less than the amount paid by the buyer to the credit services organization, plus reasonable attorney's fees and costs. An award may also be entered for punitive damages.

(b) The remedies provided under this chapter are in addition to any other procedures or remedies for any violation or conduct otherwise provided by law.



§ 4-91-106 - Prohibited acts.

(a) A credit services organization, its salespersons, agents, and representatives, and independent contractors who sell or attempt to sell the services of a credit services organization may not do any of the following:

(1) Charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit services organization has agreed to perform for the buyer unless the credit services organization has obtained a surety bond of ten thousand dollars ($10,000) issued by a surety company admitted to do business in this state and has established a trust account at a federally insured bank or savings and loan association located in this state;

(2) Charge or receive any money or other valuable consideration solely for referral of the buyer to a retail seller who will or may extend credit to the buyer if the credit that is or will be extended to the buyer is upon substantially the same terms as those available to the general public;

(3) Make, counsel, or advise any buyer to make, any statement with respect to a buyer's credit worthiness, credit standing, or credit capacity that is untrue or misleading or that should be known by the exercise of reasonable care to be untrue or misleading to a credit reporting agency or to any person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit; or

(4) Make or use any untrue or misleading representations in the offer or sale of the services of a credit services organization or engage, directly or indirectly, in any act, practice, or course of business that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a credit services organization.

(b) If a credit services organization is in compliance with subdivision (a)(1) of this section, the salesperson, agent, or representative who sells the services of that organization is not required to obtain a surety bond and establish a trust account.



§ 4-91-107 - Information statement -- Requirements.

(a) Before the execution of a contract or agreement between the buyer and a credit services organization or before the receipt by the credit services organization of any money or other valuable consideration, whichever occurs first, the credit services organization shall provide the buyer with a statement in writing containing all the information required by § 4-91-108.

(b) The credit services organization shall maintain on file for a period of two (2) years an exact copy of the statement, personally signed by the buyer, acknowledging receipt of a copy of the statement.



§ 4-91-108 - Information statement -- Contents.

The information statement required under § 4-91-107 shall include all of the following:

(1) (A) A complete and accurate statement of the buyer's right to review any file on the buyer maintained by any consumer reporting agency, as provided under the federal Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681t;

(B) A statement that the buyer may review his or her consumer reporting agency file at no charge if a request is made to the consumer reporting agency within thirty (30) days after receiving notice that credit has been denied; and

(C) The approximate price the buyer will be charged by the consumer reporting agency to review his or her consumer reporting agency file;

(2) A complete and accurate statement of the buyer's right to dispute the completeness or accuracy of any item contained in any file on the buyer maintained by any consumer reporting agency;

(3) A complete and detailed description of the services to be performed by the credit services organization for the buyer and the total amount the buyer will have to pay, or become obligated to pay, for the services;

(4) A statement asserting the buyer's right to proceed against the bond or trust account required under § 4-91-106(a); and

(5) The name and address of the surety company that issued the bond or the name and address of the depository and the trustee and the account number of the trust account.



§ 4-91-109 - Contract requirements -- Notice of cancellation.

(a) (1) Each contract between the buyer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, dated, and signed by the buyer and shall include all of the following:

(A) A conspicuous statement in boldface type, in immediate proximity to the space reserved for the signature of the buyer, as follows: "You, the buyer, may cancel this contract at any time prior to midnight of the fifth day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right";

(B) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to some other person;

(C) A full and detailed description of the services to be performed by the credit services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated date by which the services are to be performed or the estimated length of time for performing the services; and

(D) The credit services organization's principal business address and the name and address of its agent in this state authorized to receive service of process.

(2) The contract shall be accompanied by a completed form in duplicate, captioned "Notice of Cancellation", that shall be attached to the contract, be easily detachable, and contain in boldface type the following statement written in the same language as used in the contract:

"Notice of Cancellation

(b) The credit services organization shall give to the buyer a copy of the completed contract and all other documents the credit services organization requires the buyer to sign at the time they are signed.






Chapter 92 - Rental Purchases

§ 4-92-101 - Title.

This chapter shall be known and may be cited as the "Rental Purchase Act".



§ 4-92-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Advertisement" means a commercial message in any medium that directly or indirectly promotes or assists a rental-purchase agreement, except for in-store merchandising aids;

(2) "Consumer" means a person who leases personal property under a rental-purchase agreement;

(3) "Merchandise" means the personal property that is the subject of a rental-purchase agreement;

(4) "Lessor" means a person who, in the ordinary course of business, regularly leases, offers to lease, or arranges for the leasing of merchandise under a rental-purchase agreement and includes a person who is assigned an interest in a rental-purchase agreement;

(5) "Person" means an individual, corporation, partnership, organization, or any other entity;

(6) "Reinstatement period" means the period of time specified in § 4-92-106 during which a consumer may either pay delinquent rent or return merchandise and thereby retain the right to have the rental-purchase agreement reinstated; and

(7) "Rental-purchase agreement" means an agreement for the use of merchandise by a consumer for personal, family, household, or business purposes for an initial period of four (4) months or less that is automatically renewable with each payment after the initial period, but does not obligate or require the consumer to continue leasing or using the merchandise after the initial period, and that permits the consumer to become the owner of the merchandise, but does not obligate the consumer to purchase or become the owner of the merchandise.



§ 4-92-103 - Liability of lessor.

(a) A consumer damaged by a violation of this chapter by a lessor is entitled to recover from the lessor:

(1) Actual damages;

(2) Twenty-five percent (25%) of an amount equal to the total amount of payments required to obtain ownership of the merchandise involved. However, the amount recovered under this subdivision (a)(2) may not be less than one hundred dollars ($100) nor more than one thousand dollars ($1,000); and

(3) Reasonable attorney's fees not to exceed fifteen percent (15%) of the consumer's allowable recovery and court costs.

(b) (1) Any execution or enforcement of a rental-purchase agreement in violation of this chapter or any other violation of this chapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this chapter.



§ 4-92-104 - Agreement -- Nature.

An agreement which conforms with the definition as set forth in § 4-92-102(7) shall be a true lease and shall not constitute a credit sale, retail installment contract, agreement, obligation, or any other type of credit sale financing device, nor shall it create a security interest as that term is defined in § 4-1-201(b)(35). Until the lessor transfers title to the merchandise to the consumer, the relationship of the parties to a rental-purchase agreement shall be that of a lessor and lessee and not that of a seller and buyer, and title to the merchandise shall remain vested with the lessor.



§ 4-92-105 - Agreement -- Provisions prohibited and required.

(a) A rental-purchase agreement shall not contain a provision:

(1) Requiring a confession of judgment;

(2) Authorizing a merchant or agent of the merchant to commit a breach of the peace while repossessing merchandise;

(3) Waiving a defense, counterclaim, or right the consumer may have against the merchant or an agent of the merchant; or

(4) Requiring the purchase of insurance from the merchant to cover the merchandise.

(b) A rental-purchase agreement must disclose:

(1) Whether the merchandise is new or used;

(2) The amount and timing of regular rental payments;

(3) The total number of payments necessary and the total amount to be paid to acquire ownership;

(4) The amounts and purpose of any other payment, charge, or fee in addition to the regular periodic rental payment;

(5) That the consumer does not acquire any ownership rights until the consumer has complied with the ownership terms of the agreement;

(6) Whether the consumer is liable for loss or damage to the merchandise, and if so, the maximum amount for which the consumer may be held liable; and

(7) Notice of the right to reinstate an agreement as provided in § 4-92-106(a).



§ 4-92-106 - Agreement -- Reinstatement.

(a) A consumer who fails to make a timely rental payment may reinstate an agreement without losing any rights or options previously acquired by either paying all rental and other charges due or returning the merchandise to the lessor within five (5) business days from the date of the last scheduled rental payment if the consumer pays rent monthly, or within two (2) business days from the date of the last scheduled rental payment if the consumer pays more frequently than monthly.

(b) Nothing in this section shall prevent the accrual of any late charges or reinstatement fees charged by the lessor.

(c) Nothing in this section shall prevent the lessor from attempting to repossess the merchandise during the reinstatement period, but the consumer's right to reinstate an agreement shall not expire because of the repossession.

(d) If the merchandise is returned during the applicable reinstatement period, other than through judicial process, the right to reinstate shall be extended for a period of not less than thirty (30) days after the date of the return of the merchandise.

(e) No consumer shall have the right to reinstate more than three (3) times during the term of any one (1) rental-purchase agreement.

(f) On reinstatement, the lessor shall provide the consumer with the same merchandise or shall substitute merchandise of comparable quality and condition. However, the lessor shall not be required to provide new disclosures upon reinstatement.



§ 4-92-107 - Advertisements.

Any advertisement for a rental-purchase agreement must clearly and conspicuously state that the advertised transaction is a rental-purchase transaction.






Chapter 93 - Credit Reporting Disclosures

§ 4-93-101 - Title.

This chapter may be known and cited as the "Credit Reporting Disclosure Act of 1989".



§ 4-93-102 - Definitions.

As used in this chapter, the terms "consumer", "consumer report", "consumer reporting agency", and "person" have the same meaning as used in the federal Fair Credit Reporting Act, 15 U.S.C. § 1681, 84 Stat. 1128.



§ 4-93-103 - Notice of adverse action -- Required.

Whenever credit, the further extension of existing credit, or the increase in limits of existing credit for personal, family, or household purposes is denied either wholly or partly because of information contained in a consumer report from a consumer reporting agency, the user of the consumer report shall so advise the consumer against whom such adverse action has been taken.



§ 4-93-104 - Notice of adverse action -- Contents -- Damages.

(a) The notification of adverse action shall be in writing and shall contain:

(1) A statement of the action taken;

(2) The name and address of the creditor;

(3) The name and address of the consumer reporting agency making the report; and

(4) The social security number of the consumer, provided that the social security number has been given to the user of the consumer report by the consumer or is contained in the consumer report received from the consumer reporting agency.

(b) Any person who fails to provide the notification required by this chapter shall be liable to the injured party for actual damages.






Chapter 94 - Health Spa Consumer Protection Act

§ 4-94-101 - Title.

This chapter shall be known and may be cited as the "Health Spa Consumer Protection Act".



§ 4-94-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Buyer" means a person who contracts for and purchases services under a health spa services contract;

(2) "Contract for health spa services" means a written agreement whereby a buyer purchases or is obligated to purchase the health spa services or a right to use its facilities;

(3) (A) "Health spa" means and includes any person, firm, corporation, organization, club, or association engaged in the sale of memberships in a program of physical exercise which includes the use of one (1) or more of a sauna, whirlpool, weightlifting room, massage, steam room, or exercising machine or device, or engaged in the sale of the right or privilege to use exercise equipment or facilities, such as a sauna, whirlpool, weightlifting room, massage, steam room, or exercising machine or device.

(B) The term "health spa" shall not include the following:

(i) Bona fide nonprofit organizations, including, but not limited to, the Young Men's Christian Association, Young Women's Christian Association, or similar organizations whose functions as health spas are only incidental to the overall functions and purposes;

(ii) Any organization primarily operated for the purpose of teaching a particular form of martial arts, such as judo or karate;

(iii) Any nonprofit public or private school, college, or university;

(iv) Any country club; or

(v) Weight-loss or weight-control services which do not provide physical exercise facilities and which do not obligate the customer for more than twenty-five (25) months; and

(4) "Seller" means the person, corporation, partnership, association, or group that is engaged in the operation of the health spa, as defined in this section and who offers for sale the right to use health spa facilities or services, now or in the future.



§ 4-94-103 - Scope of chapter.

The provisions of this chapter are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with all other applicable provisions of law.



§ 4-94-104 - Written contract required -- Delivery to buyer.

(a) Every contract for health spa services shall be in writing and be subject to the provisions of this chapter.

(b) A copy of the written contract shall be given to the buyer at the time the contract is executed.



§ 4-94-105 - Void or voidable provisions -- Waiver.

(a) Any contract for health spa services which does not comply with the applicable provisions of this chapter shall be voidable at the option of the buyer.

(b) (1) Any contract for health spa services entered into in reliance upon any willful and false, fraudulent, or misleading information, representation, notice, or advertisement of the seller shall be void and unenforceable.

(2) (A) Any attempted enforcement of a health spa services contract in violation of this chapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(B) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this chapter.

(c) Any waiver of the buyer of the provisions of this chapter shall be deemed contrary to public policy and shall be void and unenforceable.



§ 4-94-106 - Registration statement.

(a) Any person, corporation, partnership, association, or group intending to open or operate a health spa shall file an annual registration statement with the office of the Secretary of State prior to the sale of any contracts for health spa services.

(b) The registration statement shall contain:

(1) The name and address of the health spa;

(2) The names and addresses of the officers, directors, and stockholders of the health spa and its parent corporation, if such entity exists; and

(3) The types of available facilities.



§ 4-94-107 - Payment period.

No contract for health spa services shall require payments or financing by the buyer over a period in excess of twenty-five (25) months from the date the contract is entered into, nor shall the term of any contract be measured by or be for the life of the buyer; however, the availability of the health spa facilities to the buyer and under the contract may extend over a period not to exceed two (2) years from the date the contract is entered into, with the right to renew for additional periods of equal length.



§ 4-94-108 - Time for performance.

(a) Every contract for health spa services to be rendered at an existing health spa facility shall provide that the performance of the agreed-upon services will begin within forty-five (45) days from the date the contract is entered into.

(b) Every contract for health spa services at a planned spa facility or spa facility under construction shall, at the option of the buyer, be voidable in the event that the health spa facilities and the agreed-upon services are not available within one hundred eighty (180) days from the date the contract is entered into.



§ 4-94-109 - Cancellation of contracts.

(a) (1) Contracts for health spa services may be cancelled within three (3) business days after the date of receipt by the buyer of a copy of the contract by written notice to the seller at the address specified in the contract.

(2) The notice must be accompanied by the contract forms, membership cards, and any and all other documents and evidence of membership previously delivered to the buyer.

(3) All moneys paid pursuant to the contract shall be refunded within thirty (30) days of receipt of the notice of cancellation.

(b) (1) Every contract for health spa services shall provide that, after the three-day period of cancellation as provided in subsection (a) of this section, the buyer's estate may cancel a contract for services if the buyer dies.

(2) The buyer may also cancel after three (3) days if the buyer becomes totally and permanently physically disabled or moves his or her residence to a location more than fifty (50) miles from a health club operated by the seller or a substantially similar health club facility which would accept the seller's obligation under the contract or after the services are no longer available as provided in the contract because of the seller's permanent discontinuance of operation.

(3) Nothing contained in this section or § 4-94-108 shall restrict or prohibit the seller from offering or providing in the contract additional or broader reasons for cancellation.

(c) (1) The health spa shall have the right to require and verify reasonable evidence of permanent physical relocation, permanent physical disability, or death.

(2) In the case of permanent disability, the health spa may also require in the contract that the buyer submit to a physical examination by a doctor agreeable to the buyer and the health club.

(d) All moneys paid pursuant to any contract cancelled for the reasons contained in this section shall be refunded within thirty (30) days of receipt of the notice of cancellation; provided, however, that the seller may retain the benefits conferred and that portion of the total price representing the services used or completed, and further provided that the seller may receive the reasonable cost of goods and services which the buyer has consumed or wishes to retain after cancellation of the contract. In no instance shall the seller receive more than the full contract price from the buyer except for goods and services consumed by the buyer separate from the contract. If the buyer has executed any credit or loan agreement to pay for all or part of health spa services, then the credit or loan agreement executed by the buyer shall also be returned within thirty (30) days.






Chapter 95 - Arkansas Mail and Telephone Consumer Product Promotion Fair Practices Act

§ 4-95-101 - Title.

This chapter may be known and cited as the "Arkansas Mail and Telephone Consumer Product Promotion Fair Practices Act".



§ 4-95-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Consumer product" means a good or service purchased, leased, or rented primarily for personal, family, or household purposes, including a course of instruction or training, regardless of the purpose for which it is taken;

(2) "Division" means the Consumer Protection Division of the Office of the Attorney General as created under § 4-88-105;

(3) "Gift or prize" means any premium, bonus, award, or any other similar language of inducement or incentive to purchase a consumer product;

(4) "Pay-per-call" means telecommunications services which permit simultaneous calling by a large number of callers to a single telephone number and for which the calling party is assessed, by virtue of completing the call, a charge that is not dependent on the existence of a presubscription relationship and for which the caller pays a per-call or per-time interval charge that is greater than, or in addition to, the charge for transmission of the call;

(5) "Person" means any individual, organization, group, association, partnership, corporation, or any combination of them; and

(6) (A) "Product promoter" means any person who individually or through an agent and by means of a written notice sent through the mail or by telephone:

(i) Offers a gift, prize, or award with the intent to sell, lease, or rent any consumer product;

(ii) Solicits to sell, lease, or rent a consumer product, in which the consumer product and all the material terms of the transaction, including the price, handling, shipping, delivery, or any other fee are not fully described and which requests the consumer contact the seller to complete the transaction; or

(iii) Offers by gift, prize, or award any consumer product in which all material terms regarding the requirements of receiving such gift, prize, or award are not fully described.

(B) The term "product promoter" does not include any activities of nonprofit or charitable organizations exempt from federal income taxation under § 501(c)(3) of the United States Internal Revenue Code, 26 U.S.C. § 501(c)(3).



§ 4-95-103 - Penalties -- Criminal.

Any person who knowingly commits a practice defined as unlawful in this chapter shall be guilty of a Class B misdemeanor and upon conviction in the appropriate court of any county in this state in which any portion of the unlawful practice occurred shall be subject to punishment accordingly. If the amount in question solicited exceeds two hundred dollars ($200), the offense shall constitute a Class D felony.



§ 4-95-104 - Penalties -- Civil.

In addition to the criminal penalty imposed in § 4-95-103, the Consumer Protection Division shall have authority to file a petition in the Pulaski County Circuit Court for civil enforcement of the provisions of this chapter by seeking an injunction prohibiting any person, firm, partnership, corporation, or any other entity from engaging in any unlawful practice. Violation of any of the provisions of this chapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq. All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to him or her or the enforcement of this chapter.



§ 4-95-105 - Offers of gifts or prizes.

(a) It shall be an unlawful practice under this chapter for any product promoter to enforce or to attempt to enforce an agreement for a consumer product not in compliance with the requirements of this chapter.

(b) It shall be an unlawful practice under this chapter for any person to offer a gift, prize, or award by means of written notice sent through the mail or by telephone with the intent to sell, lease, or rent a consumer product, or to initiate the sale, lease, or rental of a consumer product when, at the time of such offer, the consumer product and all the material terms of the transaction, including the price, handling, shipping, delivery, or any other fee, are not fully described, unless done so in compliance with this chapter.

(c) It shall be an unlawful practice for any person to offer a gift, prize, or award by means of written notice sent through the mail or by telephone with the intent to receive a payment of any money when at the time of such offer all of the material terms of the transaction, including handling, shipping, delivery, or any other fee, are not fully described and:

(1) Which requests the consumer to further the transaction by calling a 900 number or "pay-per-call"; or

(2) Which requests the consumer to send payment to claim the prize.



§ 4-95-106 - Purchase agreements generally.

(a) Any agreement by a consumer to obtain a consumer product from a product promoter is not enforceable unless it is in writing, it contains the signature of the consumer, and it contains the following information:

(1) The name and address and telephone number of the product promoter;

(2) A list of the price or fee, including any handling, shipping, delivery, or other charges, being requested from the consumer;

(3) The date of the transaction;

(4) A detailed description of the consumer product; and

(5) In a type size of a minimum of 12-points, in a space immediately preceding the space allotted for the consumer's signature, the disclosure statement: "YOU ARE NOT OBLIGATED TO PAY ANY MONEY UNLESS YOU SIGN THIS CONTRACT AND RETURN IT TO THE SELLER."

(b) (1) If the consumer sends a payment to the product promoter in the form of cash, check, money order, or other form of payment without having included a signed copy of the agreement to obtain the consumer product, the consumer may cancel the transaction by notifying the product promoter in writing by certified mail with return receipt requested and returning the consumer product to the product promoter in substantially the same condition as he or she received the product.

(2) A product promoter who has received written notice of cancellation from a consumer, within ten (10) business days of the receipt of the notice, shall:

(A) Refund all payments made, including any down payment made under the agreement;

(B) Return any good or product traded in to the product promoter on account of or in contemplation of the agreement, in substantially the same condition as when it was received by the product promoter; and

(C) Take any action necessary or appropriate to terminate promptly any security interest created in connection with the agreement.

(c) A consumer product transaction is considered to have taken place in the State of Arkansas, regardless of the location of the product promoter, when the consumer has received an offer of a gift or prize or an initiation of a product transaction from the product promoter through the mail at an address within the state or through a telephone contact at a site within the state.



§ 4-95-107 - Exemptions.

This chapter shall not apply to a consumer product transaction:

(1) That has been made in accordance with prior negotiations in the course of a visit by the consumer to a merchant operating a business establishment that has a fixed permanent location and where the consumer products are displayed or offered for sale, lease, or rent on a continuing basis;

(2) When the business establishment making the solicitation has made a related prior sale to the consumer or has a clear, continuing business relationship with the consumer, provided that the relationship resulted in the consumer's becoming aware of the full name, business address, and telephone number of the establishment; or

(3) When the consumer obtains a consumer product pursuant to an examination of a television, radio, or print advertisement or a sample brochure, catalog, or other mailed material of the product promoter which contains:

(A) The name, address, and telephone number of the product promoter;

(B) A full description of the consumer product along with a list of the price or fee being requested, including any handling, shipping, or delivery charge; and

(C) Any limitations or restrictions that apply to the offer.



§ 4-95-108 - Violation of subchapter renders agreement void -- Waiver.

(a) Any agreement for sale, lease, or rent of a consumer product by a product promoter in violation of this chapter is void and unenforceable.

(b) Any waiver or attempt to waive any of the provisions of this chapter shall be void and unenforceable.






Chapter 96 - Farm Machinery

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Hour Meters on Farm Machinery

§ 4-96-201 - Alteration prohibited.

(a) No person shall knowingly tamper with, adjust, alter, change, set back, disconnect, or, with intent to defraud, fail to connect the hour meter of any farm machinery, or cause any of the foregoing to occur to an hour meter of any farm machinery, so as to reflect fewer hours than the farm machinery has actually been operated.

(b) No person, with the intent to defraud, shall operate any farm machinery knowing that the hour meter is disconnected or nonfunctional.

(c) No person shall advertise for sale, sell, use, or install on any part of any farm machinery or on any hour meter on any farm machinery any device which causes the hour meter to register any hours other than the true hours of operation.

(d) No person shall sell or offer for sale any farm machinery with knowledge that the hours registered on the hour meter have been altered so as to reflect fewer hours than the farm machinery has actually been operated without disclosing such fact to prospective purchasers.



§ 4-96-202 - Conspiracy to violate subchapter -- Penalties.

(a) No person shall conspire with any other person to violate this subchapter.

(b) Any person who is found to have violated the provisions of this subchapter shall be guilty of a Class A misdemeanor.

(c) (1) A violation of this subchapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this subchapter.









Chapter 97 - Retail Pet Stores

§ 4-97-101 - Title.

This chapter may be cited as the "Arkansas Retail Pet Store Consumer Protection Act of 1991".



§ 4-97-102 - Legislative intent.

It is the purpose of this chapter to require certain guarantees from retail pet stores to the purchasers of dogs and cats which are consistent with their unique status as companions rather than commodities. A further purpose is to provide a means by which it can be ensured that the treatment, care, and disposition of those animals is humane and that the treatment, care, and disposition are consistent with providing to the retail consumer animals which are physically and temperamentally sound, healthy, and fit as companions; to provide a means by which the acquisition and care of those animals can be monitored; and to ensure that the animals and facilities are managed in a manner noninjurious to the public health. Therefore, it is hereby determined and declared that the supervision by the state of the sale of dogs and cats by retail pet stores, and the inspection of such animals, whether or not found within the public area of the store, is within the public interest.



§ 4-97-103 - Definitions.

For the purposes of this chapter:

(1) "Animal" means a dog or cat of any age;

(2) "Authorized person" means the Director of the Department of Health or his or her delegate, or any law enforcement officer;

(3) "Cattery" means an enterprise wherein or whereon the business of grooming or boarding cats, or breeding cats for sale, and selling those cats, is carried on, and which does not in its usual course of business acquire cats for resale to the public;

(4) "Consumer" means any individual purchasing an animal from a retail pet store. A retail pet store shall not be considered a consumer;

(5) "D.V.M." means a person who has graduated from an accredited school of veterinary medicine or has received equivalent formal education, and who has a valid license to practice veterinary medicine within the State of Arkansas;

(6) "Director" means the Director of the Department of Health;

(7) "Euthanasia" means the humane killing of an animal accomplished by a method that utilizes anesthesia produced by an agent that causes painless loss of consciousness and subsequent death, and administered by a licensed veterinarian or a euthanasia technician licensed by the Drug Enforcement Administration and certified by the Department of Health;

(8) "Kennel" means an enterprise wherein or whereon the business of grooming or boarding dogs, or breeding dogs for sale, and selling such dogs, is carried on, and which does not in its usual course of business acquire dogs for resale to the public;

(9) "Person" means any individual, partnership, firm, joint-stock company, corporation, association, trust, estate, or other legal entity;

(10) "Records" of a retail pet store means:

(A) The permanent record of each animal's health history showing the animal's vaccinations, inoculations, wormings, and other veterinary medical procedures performed on that animal; and

(B) The permanent journal giving a perpetual, sequential listing of animals which are kept at the retail pet store for thirty (30) days or longer. The journal shall contain the animal's identifying number, arrival date, exit date, and disposition; and

(11) (A) "Retail pet store" means any room or group of rooms, run, cage, compartment, exhibition pen, or tether, any part of which is within the State of Arkansas, wherein any animal is sold or kept, displayed, or offered for sale, to the public. It excludes kennels and catteries which sell animals directly to consumers. Also excluded are duly authorized animal shelters and duly incorporated humane societies dedicated to the care of unwanted animals which make those animals available for adoption, whether or not a fee for such adoption is charged.

(B) As used in this chapter, the term "retail pet store" includes its owners, officers, agents, operators, managers, and employees, and refers to any such enterprise whether in fact registered or not.



§ 4-97-104 - Registration required.

(a) (1) Any person who owns, operates, or establishes a retail pet store within the State of Arkansas shall register, by reporting in writing to the director:

(A) The name of the retail pet store;

(B) The location of each housing facility for animals owned by it, or in its care, custody, or control;

(C) The name and address of its principal agent; and

(D) The date its operation began.

(2) The report shall reflect the name and position of the individual under whose direction it is prepared and shall be made under oath before a notary public.

(b) Each registration shall be valid for a period of one (1) year. On or before the anniversary date of the original registration, reregistration shall be required, except that if at any time prior to the required reregistration date the information originally reported to the director changes or requires additions, that fact shall be reported to the director without delay.

(c) (1) A retail pet store in operation on or before April 10, 1991, shall register within ninety (90) days after April 10, 1991.

(2) A retail pet store which begins operation within ninety (90) days after April 10, 1991, shall register within thirty (30) days after the beginning of operation.

(3) A retail pet store which begins operation subsequent to ninety (90) days after April 10, 1991, shall register at least thirty (30) days prior to the beginning of operation.

(4) The date of the first acquisition of an animal for retail sale shall be deemed the date on which the operation begins.

(d) A fee of one hundred dollars ($100) shall accompany the initial registration, and a fee of fifty dollars ($50.00) shall accompany each subsequent reregistration. No fee shall be required for interim reports of change or addition.

(e) Each instance of failure to register or report as required by this chapter is a Class A misdemeanor.

(f) (1) The director shall maintain a list of registered retail pet stores containing all information reported with the initial registration, including the date thereof, and the dates and information provided with all subsequent amendments and reregistrations.

(2) The director shall make the list of registered retail pet stores available to the public, upon request, at no charge.



§ 4-97-105 - Consumer guarantees.

(a) (1) A retail pet store shall provide to the consumer at the time of sale of an animal a written notice, printed or typed, setting forth the rights provided in subsection (b) of this section.

(2) The notice of rights shall have added to it by the retail pet store:

(A) The animal's identifying number;

(B) A description of the animal, including its breed, sex, and color;

(C) The date of sale;

(D) The name, address, and telephone number of the consumer; and

(E) The sales price of the animal.

(3) (A) The notice may be contained in a written contract, an animal history certificate, or a separate document, provided such notice is in 10-point boldface type.

(B) The retail pet store shall certify the information by signing the document in which it is contained.

(b) (1) If, within ten (10) days following the sale of an animal subject to this chapter, a licensed veterinarian of the consumer's choosing certifies such animal to be unfit for purchase due to illness, a congenital malformation which adversely affects the health of the animal, or the presence of symptoms of a contagious or infectious disease, the retail pet store, in addition to any other warranty, shall afford the consumer the right to retain the animal and to receive reimbursement from the retail pet store for veterinary services from a licensed veterinarian of the consumer's choosing, for the purpose of curing or attempting to cure the animal.

(2) The reasonable value of reimbursable services rendered to cure or attempt to cure the animal shall not exceed the purchase price of the animal. The value of such services is reasonable if comparable to the value of similar services rendered by other licensed veterinarians in proximity to the treating veterinarian.

(3) The reimbursement shall not include the costs of initial veterinary examination fees and diagnostic fees not directly related to the veterinarian's certification that the animal is unfit for purchase pursuant to this section.

(c) The certification that an animal is unfit for purchase, which shall be provided by an examining veterinarian to a consumer upon the examination of an animal subject to the provisions of this section, shall include, but not be limited to, information which identifies the type of animal, its breed, sex, and color, the owner, the date, and diagnosis of the animal, the treatment recommended if any, and an estimate or the actual cost of such treatment. Such form shall also include the notice prescribed in subsection (a) of this section.

(d) (1) The reimbursement required by subsection (b) of this section shall be made by the retail pet store not later than ten (10) business days following receipt of a signed veterinary certification as herein required.

(2) Such certification shall be presented to the retail pet store not later than three (3) business days following receipt thereof by the consumer.

(e) (1) A veterinary finding of intestinal parasites shall not be grounds for declaring the animal unfit for sale unless the animal is clinically ill due to such condition.

(2) An animal may not be found unfit for sale on account of an injury sustained or illness contracted subsequent to the consumer's taking possession thereof.

(f) (1) In the event that a retail pet store wishes to contest a demand for reimbursement made by a consumer pursuant to this section, such retail pet store shall have the right to require the consumer to produce the animal for examination by a licensed veterinarian designated by such retail pet store.

(2) Upon such examination, if the consumer and the retail pet store are unable to reach an agreement within ten (10) business days following receipt of the animal for such examination, the consumer may initiate an action in a court of competent jurisdiction to recover or obtain such reimbursement.

(g) Nothing in this section shall be construed in any way to limit the rights or remedies which are otherwise available to a consumer under any law.



§ 4-97-106 - Public health -- Enforcement.

The State Board of Health may propose, adopt, promulgate, and enforce, in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., such additional rules, regulations, and standards as may be necessary to carry out the intent of this chapter.



§ 4-97-107 - Unlawful disposition of animals.

(a) It is unlawful for a retail pet store to knowingly give, sell, exchange, barter, or otherwise transfer an animal to any other person if the ultimate destination of the animal is research or killing for dissection.

(b) It is unlawful for a retail pet store to kill any animal in its care, custody, or control without a prior written or oral recommendation from a doctor of veterinary medicine citing the animal's interest justifying the killing of the animal.

(c) It is unlawful for a retail pet store, its owners, officers, agents, operator, manager, or employees, or any other person, to kill any animal in its care, custody, or control by any means other than euthanasia as defined in § 4-97-103.

(d) A violation of this chapter or a regulation promulgated hereunder shall constitute a Class A misdemeanor.



§ 4-97-108 - Inspection -- Public notice.

(a) Any authorized person is entitled to inspect the premises and records of a retail pet store at reasonable hours.

(b) Retail pet stores shall make their premises available for inspection by authorized persons at reasonable hours.

(c) Each failure to make premises or records available to an authorized person whose identity is made known to an owner, officer, agent, operator, manager, or employee of a retail pet store is a Class A misdemeanor.

(d) (1) (A) Every retail pet store required to be registered shall post a public notice on each of its premises, in type not less than one inch (1'') in height, in a location conspicuous to the public, that complaints regarding treatment or care of its animals may be made to the State Board of Health or to any law enforcement officer.

(B) The public notice shall refer to this chapter.

(2) Failure to post the public notice is a Class A misdemeanor.

(e) Within thirty (30) days of the receipt by the director of an initial registration report, and the receipt of proper fees therefor, the director shall provide a public notice conforming with subsection (d) of this section to the registrant. Additional public notices for multiple locations and replacements of notices already provided may be obtained from the director upon the payment of a fee of ten dollars ($10.00) for each additional public notice.



§ 4-97-109 - Applicability to other laws.

Nothing in this chapter shall be construed to prevent or limit the application of any other law.






Chapter 98 - Arkansas Pay-Per-Call Consumer Protection Act

§ 4-98-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Pay-Per-Call Consumer Protection Act".



§ 4-98-102 - Definitions.

For the purposes of this chapter, unless the context otherwise requires:

(1) "Information provider" means any person, company, or corporation that controls the content of a pay-per-call service. Any telephone corporation that provides basic local exchange service or message telecommunication service which only transmits pay-per-call service but which does not control the content of the information transmitted is not included within this definition; and

(2) "Pay-per-call service" means any telecommunications service which permits calling by a number of callers to a single telephone number and for which the calling party is assessed by virtue of completing the call a charge that is not dependent on the existence of a presubscription relationship and for which the caller pays a per-call or per-time interval charge that is greater than or in addition to the charge for the transmission of the call.



§ 4-98-103 - Information and disclosure message.

(a) (1) An information provider that offers pay-per-call services in this state shall provide a minimum of twelve (12) seconds of delayed timing for an information and disclosure message which shall be reasonable in speed so as to be clearly understandable.

(2) A three-second period of silence shall follow the information and disclosure message.

(3) If the consumer disconnects the call within the delayed timing period, or within three (3) seconds after the delayed timing period, no information charge shall be billed to the caller.

(4) If the delayed timing period is exceeded, a consumer shall be billed from the time of the initial connection, and transport charges shall be billed to the information provider from the time of the initial connection.

(5) During the delayed timing period, the information provider shall inform the consumer of all of the following:

(A) An accurate description of the service that will be provided to the caller;

(B) An accurate summation of the cost of the service including, but not limited to, all of the following:

(i) The initial flat rate charge, if any;

(ii) The charge per minute, if any; and

(iii) The maximum charge per call;

(C) That, if the caller disconnects the call within the delayed timing period, the consumer will not be charged for the call; and

(D) Before the end of the delayed timing period, that the billing will commence after a specified event following the disclosure message, such as a signal tone.

(b) Any information charges and price disclosure message associated with a pay-per-call service that is aimed at or likely to be of interest to children under the age of eighteen (18) years must contain a statement that the caller should hang up unless he or she has parental permission.

(c) (1) A caller may be provided the means to bypass the information and disclosure message on subsequent calls, provided that the caller has sole control of that capability, except that any bypass device shall be disabled for a period of thirty (30) days following the effective date of a price increase for the service.

(2) Instructions on how to bypass must be either at the end of the preamble message or at the end of the service.

(d) When an information provider's pay-per-call service results in a total potential cost of two dollars ($2.00) or less, or if the call is being provided for polling services, asynchronous or computerized data transmission technology, or political fundraising, the provisions of this section shall not apply.



§ 4-98-104 - Advertisement requirements.

Any information provider offering pay-per-call service shall utilize advertising that accurately describes the message content, terms, conditions, and price of the offered service in a clear and understandable manner in all print, broadcast, or telephone advertising and announcements promoting its offers, including:

(1) The per call charges, or, if the call is billed on a usage-sensitive basis, the rates by minute or other unit of time, any minimum charges, and the total cost for calls to that service if the duration of the service can be determined;

(2) Any geographic, time-of-day, or other limitations on the availability of the offer;

(3) A requirement that callers under eighteen (18) years of age must request parental or adult guardian permission before calling to hear the offer;

(4) Display of the charges in broadcast advertising with the telephone numbers and a voice announcement of the charges during the course of the commercials;

(5) Repeated voice announcements of these charges at regular intervals for commercials in excess of two (2) minutes; and

(6) Charges for all subsequent calls if the program refers to and requires another pay per call.



§ 4-98-105 - Remedies.

(a) (1) Any consumer injured by a violation of this chapter may bring an action for the recovery of damages.

(2) Judgment may be entered for three (3) times the amount at which the actual damages are assessed, plus costs and reasonable attorney's fees.

(b) (1) Violation of any of the provisions of this chapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to him or her for the enforcement of this chapter.

(c) (1) No private action may be brought under the provisions of this chapter more than two (2) years after the cause of action accrues.

(2) A cause of action shall be deemed to have accrued when the party bringing an action under the provisions of this chapter knows or in the exercise of reasonable care should have known about the violation of the provisions of this chapter.






Chapter 99 - Regulation of Telephonic Sellers

Subchapter 1 - -- General Provisions

§ 4-99-101 - Legislative finding, declaration, and intent.

(a) The General Assembly recognizes that the widespread use of telephone solicitors to initiate sales of goods, real property, and investment opportunities has created numerous problems for purchasers and investors which are inimical to good business practices. Telephonic sales have a significant impact upon the economy and well-being of this state and its local communities. However, purchasers have suffered substantial losses because of misrepresentations, lack of full and complete information regarding both the telephonic seller and the goods and investments the telephonic seller is offering, and failure of delivery. The provisions of this chapter relating to telephonic sellers are necessary for the public welfare.

(b) It is the intent of the legislature in enacting this chapter to:

(1) Provide each prospective telephonic sales purchaser with information necessary to make an intelligent decision regarding the offer made;

(2) Safeguard the public against deceit and financial hardship;

(3) Ensure, foster, and encourage competition and fair dealings among telephonic sellers by requiring adequate disclosure; and

(4) Prohibit representations that tend to mislead.



§ 4-99-102 - Construction.

This chapter shall be construed liberally in order to achieve these purposes.



§ 4-99-103 - Definitions.

As used in this chapter:

(1) "Caller identification service" means a service offered by a telecommunications provider that provides caller identification information to a device capable of displaying the information;

(2) "Consumer Protection Division" means the Consumer Protection Division of the Office of the Attorney General;

(3) "Item" means any goods and services and includes coupon books which are to be used with businesses other than the seller's business;

(4) "Owner" means a person who owns or controls ten percent (10%) or more of the equity of or otherwise has claim to ten percent (10%) or more of the net income of a telephonic seller;

(5) "Person" includes an individual, firm, association, corporation, partnership, joint venture, or any other business entity;

(6) "Principal" means an owner, an executive officer of a corporation, a general partner of a partnership, a sole proprietor of a sole proprietorship, a trustee of a trust, or any other individual with similar supervisory functions with respect to any person;

(7) "Purchaser" or "prospective purchaser" means a person who is solicited to become or does become obligated to a telephonic seller;

(8) "Salesperson" means any individual employed, appointed, or authorized by a telephonic seller, whether referred to by the telephonic seller as an agent, representative, or independent contractor, who attempts to solicit or solicits a sale on behalf of the telephonic seller. The principals of a seller are themselves salespersons if they solicit sales on behalf of the telephonic seller; and

(9) "Telephonic seller" or "seller" means a person who on his or her own behalf or through salespersons causes a telephone solicitation or attempted telephone solicitation to occur which meets the criteria specified in subdivision (9)(A) or (B) of this section, and who is not exempted by subdivision (9)(C) of this section, as follows:

(A) A telephone solicitation or attempted telephone solicitation wherein the telephonic seller initiates telephonic contact with a prospective purchaser and represents or implies one (1) or more of the following:

(i) That a prospective purchaser who buys one (1) or more items will also receive additional or other items, whether or not of the same type as purchased, without further cost. For purposes of this subdivision (9)(A)(i), "further cost" does not include actual postage or common carrier delivery charges, if any;

(ii) That a prospective purchaser will receive a prize or gift if the person also encourages the prospective purchaser to do either of the following:

(a) Purchase or rent any goods or services; or

(b) Pay any money, including, but not limited to, a delivery or handling charge;

(iii) That a prospective purchaser is able to obtain any item or service at a price which the seller states or implies is below the regular price of the item or service offered. This subdivision (9)(A)(iii) shall not apply to retailers who within the previous twelve (12) months have sold a majority of their goods or services through in-person sales at retail stores;

(iv) That the seller is a person other than the person he or she is;

(v) That the items for sale are manufactured or supplied by a person other than the actual manufacturer or supplier;

(B) (i) A solicitation or attempted solicitation which is made by telephone in response to inquiries generated by unrequested notifications sent by the seller to persons who have not previously purchased goods or services from the seller or who have not previously requested credit from the seller to a prospective purchaser wherein the seller represents or implies to the recipient of the notification that any of the following applies to the recipient:

(a) That the recipient has in any manner been specially selected to receive the notification or the offer contained in the notification;

(b) That the recipient will receive a prize, gift, or award if the recipient calls the seller; or

(c) That, if the recipient buys one (1) or more items from the seller, the recipient will also receive additional or other items, whether or not of the same type as purchased, without further cost or at a cost which the seller states or implies is less than the regular price of such items.

(ii) This subdivision (9)(B) does not apply to the solicitation of sales by a catalogue seller who periodically issues and delivers catalogues to potential purchasers by mail or by other means. This exception only applies if the catalogue includes a written description or illustration and the sales price of each item or merchandise offered for sale includes at least twenty-four (24) full pages of written material or illustrations, is distributed in more than one (1) state, and has an annual circulation of no fewer than two hundred fifty thousand (250,000) customers;

(C) As used in this chapter, "telephonic seller" or "seller" does not include any of the following:

(i) A person offering or selling a security and who is registered pursuant to § 23-42-301 et seq.;

(ii) A person offering or selling insurance and who is licensed pursuant to § 23-64-201 et seq.;

(iii) A person primarily soliciting the sale of a newspaper of general circulation, a magazine, or membership in a book or record club whose program operates in conformity with § 4-89-101 et seq. and § 4-95-101 et seq.;

(iv) A person soliciting business from prospective purchasers who have previously purchased from the business enterprise for which the person is calling;

(v) (a) A person soliciting without the intent to complete and who does not complete the sales presentation during the telephone solicitation but completes the sales presentation at a later face-to-face meeting between the solicitor and the prospective purchaser.

(b) However, if a seller, directly following a telephone solicitation, causes an individual whose primary purpose it is to go to the prospective purchaser to collect the payment or deliver any item purchased, this exemption does not apply;

(vi) Any supervised financial institution or parent, subsidiary, or affiliate thereof. As used in this subdivision (9)(C)(vi), "supervised financial institution" means any commercial bank, trust company, savings and loan association, credit union, industrial loan company, personal property broker, consumer finance lender, commercial finance lender, or insurer, provided that the institution is subject to the supervision of an official or agency of this state or of the United States;

(vii) Any burial association operating pursuant to the authority of § 23-78-101 et seq.;

(viii) A person or an affiliate of a person whose business is regulated by the Arkansas Public Service Commission;

(ix) An issuer or a subsidiary of an issuer that has a class of securities which is subject to and which is either registered or exempt from registration to § 23-42-401 et seq.;

(x) A person soliciting a transaction regulated by the Commodity Futures Trading Commission if the person is registered or temporarily licensed for this activity with the Commodity Futures Trading Commission under the Commodity Exchange Act, 7 U.S.C. § 1 et seq., and the registration or license has not expired or been suspended or revoked; or

(xi) A person soliciting a transaction directed to a purchaser holding a permit pursuant to the Arkansas Gross Receipts Act, § 26-52-101 et seq., and in which the solicitation deals with goods of a type that are subject to resale by the purchaser.



§ 4-99-104 - Registration procedures -- Fees -- Duration.

(a) (1) Not less than ten (10) days prior to doing business in this state, a telephonic seller shall register with the Consumer Protection Division of the Office of the Attorney General by filing the information required by this chapter and a filing fee of one hundred dollars ($100).

(2) A seller shall be deemed to do business in this state if the seller solicits prospective purchasers from locations in this state or solicits prospective purchasers who are located in this state.

(b) Registration of a telephonic seller shall be valid for one (1) year from the effective date thereof and may be renewed by making the filing required by this chapter and paying a filing fee of one hundred dollars ($100).

(c) The information required by this chapter shall be submitted on a form prescribed by the Attorney General and shall be verified by a declaration signed by each principal of the telephonic seller under penalty of perjury.

(d) Whenever, prior to expiration of a seller's annual registration, there is a material change in the information required under this chapter, the seller shall, within ten (10) days, file an addendum updating the information with the division. However, changes in salespersons soliciting on behalf of a seller shall be updated in quarterly intervals computed from the effective date of registration.

(e) (1) Upon receipt of a filing and filing fee pursuant to subsection (a) or (b) of this section, the division shall send the telephonic seller a written confirmation of registration.

(2) If the seller has more than one (1) business location, the confirmation of registration shall be sent to the principal business location identified in the seller's filing in sufficient number so that the seller has a confirmation of registration for each location to be displayed in a conspicuous place at each of the seller's business locations and available for inspection by any governmental agency at each location.

(3) Until confirmation of registration is received and posted, the seller shall post in a conspicuous place at each of the seller's business locations within this state a copy of the first page of the registration form sent to the division.

(f) (1) Every salesperson must be employed in a principal-agent relationship by a telephonic seller registered pursuant to this chapter and shall, within seventy-two (72) hours after accepting such employment, register with the division.

(2) Application for registration shall be on a form prescribed by the Attorney General, verified by a declaration signed by each salesperson under penalty of perjury, and shall be accompanied by a fee in the sum of ten dollars ($10.00).

(3) When effective, such registration shall be for a period of one (1) year and may be renewed upon the payment of the fee prescribed in this section for additional one-year periods.

(g) All fees collected by the Attorney General under this section shall be deposited in the State Treasury as general revenues.



§ 4-99-105 - Filing information.

Each registration filing pursuant to this chapter shall contain the following information:

(1) The name or names of the seller, including the name under which the seller is doing or intends to do business, if different from the name of the seller, and the name of any parent or affiliated organization that will engage in business transactions with purchasers relating to sales solicited by the seller, or that accepts responsibility for statements made by, or acts of, the seller relating to sales solicited by the seller;

(2) The seller's business form and place of organization and, if the seller is a corporation, a copy of its articles of incorporation and bylaws and amendments thereto, or, if a partnership, a copy of the partnership agreement, or, if operating under a fictitious business name, the location where the fictitious name has been registered. All the same information shall be included for any parent or affiliated organization disclosed pursuant to subdivision (1) of this section;

(3) (A) The complete street address or addresses of all locations, designating the principal location from which the telephonic seller will be conducting business.

(B) If the principal business location of the seller is not in this state, then the seller shall also designate which of any locations within this state is its main location in the state;

(4) A listing of all telephone numbers to be used by the seller and the address where each telephone using each of these telephone numbers is located;

(5) The name of, and the office held by, the seller's officers, directors, trustees, general and limited partners, sole proprietor, and owners, as the case may be, and the names of those persons who have management responsibilities in connection with the seller's business activities;

(6) The complete address of the principal residence, the date of birth, and the social security number of each of the persons whose names are disclosed pursuant to subdivision (5) of this section;

(7) A list of the names and principal residence addresses of salespersons who solicit on behalf of the telephonic seller and the names the salespersons use while soliciting;

(8) A description of the items the seller is offering for sale and a copy of all sales scripts the telephonic seller requires salespersons to use when soliciting prospective purchasers or, if no sales script is required to be used, a statement to that effect;

(9) A copy of all sales information and literature, including, but not limited to, scripts, outlines, instructions, and information regarding how to conduct telephonic sales, sample introductions, sample closings, product information, and contest or premium award information provided by the telephonic seller to salespersons, or of which the seller informs salespersons, and a copy of all written materials the seller sends to any prospective or actual purchaser;

(10) If the telephonic seller represents or implies, or directs salespersons to represent or imply, to purchasers that the purchaser will receive certain specific items, including a certificate of any type which the purchaser must redeem to obtain the item described in the certificate, or one (1) or more items from among designated items, whether the items are denominated as gifts, premiums, bonuses, prizes, awards, or otherwise, the filing shall include the following:

(A) A list of the items offered;

(B) The value or worth of each item described to prospective purchasers and the basis for the valuation;

(C) The price paid by the telephonic seller to its supplier for each of these items and the name, address, and telephone number of each item's supplier;

(D) If the purchaser is to receive fewer than all of the items described by the seller, the filing shall include the following:

(i) The manner in which the telephonic seller decides which item or items a particular prospective purchaser is to receive;

(ii) The odds a single prospective purchaser has of receiving each described item; and

(iii) The name and address of each recipient who has, during the preceding twelve (12) months, or if the seller has not been in business that long, during the period the telephonic seller has been in business, received the item having the greatest value and the item with the smallest odds of being received; and

(E) All rules, regulations, terms, and conditions a prospective purchaser must meet in order to receive the item; and

(11) The name and address of the telephonic seller's agent in this state, other than the Attorney General, authorized to receive service of process in this state.



§ 4-99-106 - Exemption information -- Requirements.

(a) Any person claiming an exemption from registration as provided by this chapter shall keep full and accurate records in such form as will enable the person to provide to the Attorney General upon request the information required to substantiate an exemption under this chapter.

(b) The information provided under this section shall be verified by a declaration signed under penalty of perjury by each principal of the person claiming exemption.



§ 4-99-107 - Bond requirement -- Promotions -- Notice prior to inception.

(a) (1) Every telephonic seller shall maintain a bond issued by a surety company authorized to do business in this state. The bond shall be in the amount of fifty thousand dollars ($50,000) in favor of the State of Arkansas for the benefit of any person suffering injury or loss by reason of any violation of this chapter, to be paid under the terms of any order of a court of competent jurisdiction obtained by the Attorney General or prosecuting attorney as a result of any violation of this chapter.

(2) A copy of the bond shall be filed with the Consumer Protection Division of the Office of the Attorney General.

(b) (1) At least ten (10) days prior to the inception of any promotion offering a premium with an actual market value or advertised value of five hundred dollars ($500) or more, the telephonic seller shall notify the Attorney General in writing of the details of the promotion, describing the premium, its current market value, the value at which it is advertised or held out to the consumer, the date the premium shall be awarded, and the conditions under which the award shall be made.

(2) (A) The telephonic seller shall maintain an additional bond for the total current market value or advertised value, whichever is greater, of the premiums held out or advertised to be available to a purchaser or recipient. A copy of the bond shall be filed with the division.

(B) The bond or portion thereof necessary to cover the cost of the award shall be forfeited if the premium is not awarded to a bona fide customer within thirty (30) days of the date disclosed as the time of award or other time required by law.

(C) The proceeds of the bond shall be paid to any person suffering injury or loss by reason of any violation of this chapter, or shall be paid pursuant to the terms of any order of a court of competent jurisdiction obtained by the Attorney General or prosecuting attorney as a result of any violation of this chapter.

(D) The bond shall be maintained until the seller files with the Attorney General proof that the premium was awarded.



§ 4-99-108 - Information to be provided each prospective purchaser.

(a) If the telephonic seller represents or implies that a prospective purchaser will receive, without charge therefor, certain specific items, or one (1) item from among designated items, whether the items are denominated as gifts, premiums, bonuses, prizes, awards, or otherwise, the seller shall provide, at the time the solicitation is made and prior to consummation of any sales transaction, the following:

(1) The manner in which the telephonic seller decides which item or items a particular prospective purchaser is to receive;

(2) The odds a single prospective purchaser has of receiving each described item;

(3) All rules, regulations, terms, and conditions a prospective purchaser must meet in order to receive the item;

(4) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic seller's principal location; and

(5) The total number of individuals who have actually received from the telephonic seller, during the preceding twelve (12) months or, if the seller has not been in business that long, during the period the seller has been in business, the item having the greatest value and the item with the smallest odds of being received.

(b) No seller shall make or authorize the making of any reference to its compliance with this chapter to any prospective or actual purchaser.

(c) (1) No telephonic seller under this section shall display or cause to be displayed a fictitious or misleading name or telephone number on an Arkansas resident's telephone caller identification service.

(2) Subdivision (c)(1) of this section does not apply to the transmission of caller identification service by a telecommunications provider.



§ 4-99-109 - Irrevocable consent appointing Attorney General to act as seller's attorney to receive service -- Conditions of effective service.

(a) Every telephonic seller shall file with the Attorney General, in the form prescribed by the Attorney General, an irrevocable consent appointing the Attorney General to act as the seller's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the seller or the seller's successor, executor, or administrator, which may arise under this chapter, when the agent designated in the seller's registration filing cannot with reasonable diligence be found at the address designated or if no agent has been designated pursuant thereto.

(b) When service is made upon the Attorney General in conformance with this section, it shall have the same force and validity as if served personally on the seller.

(c) Service may be made by leaving a copy of the process in the office of the Attorney General, but it shall not be effective unless both of the following are done:

(1) When service is effected pursuant to this section, the plaintiff shall forthwith send by certified first class mail, return receipt requested, a notice of the service and a copy of the process to the defendant or respondent at the last address on file with the Consumer Protection Division; and

(2) The plaintiff's affidavit of compliance with this section shall be filed in the case on or before the return date of the process, if any, or within such further time as the court allows.



§ 4-99-110 - Soliciting prospective purchasers on behalf of unregistered telephonic seller prohibited -- Violation.

(a) No salesperson shall solicit prospective purchasers on behalf of a telephonic seller who is not currently registered with the Consumer Protection Division pursuant to this chapter. Any salesperson who violates this section shall be guilty of a Class A misdemeanor.

(b) Except as provided in subsection (a) of this section, any person, including, but not limited to, the seller, a salesperson, agent or representative of the seller, or an independent contractor, who willfully violates any provision of this chapter or who directly or indirectly employs any device, scheme, or artifice to deceive in connection with the offer or sale by any telephonic seller, or who willfully, directly or indirectly engages in any act, practice, or course of business which operates or would operate as fraud or deceit upon any person in connection with a sale by any telephonic seller shall be, upon conviction, guilty of a Class D felony.

(c) Every person who controls a seller liable under this section, or a salesperson liable under subsection (a) of this section, every partner, officer, or director of such a seller or salesperson, every person occupying a similar status or performing a similar function, and every employee of such a seller or salesperson who materially aids in the sale or attempted sale are also liable jointly and severally with and to the same extent as the seller or salesperson, unless the nonseller or nonsalesperson who is so liable sustains the burden of proof that he or she did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.



§ 4-99-111 - Remedies provided for violation of provisions of this chapter not exclusive -- Rights of Attorney General.

(a) The provisions of this chapter are not exclusive. The remedies specified in this chapter for violation of any section of this chapter or for conduct proscribed by any section of this chapter shall be in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

(b) Violation of any of the provisions of this chapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq. All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this chapter.



§ 4-99-112 - Burden of proving an exemption or exception.

In any civil proceeding alleging a violation of this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it, and in any criminal proceeding alleging a violation of this chapter, the burden of producing evidence to support a defense based upon an exemption or an exception from a definition is upon the person claiming it.






Subchapter 2 - -- Residential Sales and Solicitations

§ 4-99-201 - Caller identification -- Information offered -- Penalty for violation.

(a) (1) Any person who on behalf of any charity, business, or organization calls a residential phone number for the purpose of soliciting or requesting a contribution or to offer goods or services shall immediately disclose to the person contacted:

(A) The caller's identity and the identity of the person or organization on whose behalf the telephone call is being made; and

(B) The purpose of the telephone call, including a brief description of the goods or services to be offered.

(2) If the person receiving the telephone call indicates that he or she does not want to hear about the charity, goods, or services, the caller shall not attempt to provide additional information during that conversation about the charity, goods, or services.

(b) A violation of this section shall be a Class A misdemeanor.

(c) (1) A violation of the provisions of this section shall constitute an unfair and deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this section.

(3) (A) No person under subdivision (a)(1) of this section shall display or cause to be displayed a fictitious or misleading name or telephone number on an Arkansas resident's telephone caller identification service.

(B) For purposes of this section, "caller identification service" means a service offered by a telecommunications provider that provides caller identification information to a device capable of displaying the information.

(d) Nothing in this section limits the rights or remedies which are otherwise available to a consumer under any other law.

(e) The obligations under this section are cumulative and should in no way be deemed to limit the obligations imposed under any other law.



§ 4-99-202 - Collection practices.

(a) (1) No person who calls a residential telephone number for the purpose of offering merchandise for sale shall dispatch a courier or other individual to the residence to collect payment before the consumer has inspected the merchandise.

(2) It shall be unlawful for any person who calls a residential telephone number for the purpose of offering a prize to a consumer to dispatch a courier or other individual to the consumer's home for the purpose of collecting any fees or costs of any kind from the consumer.

(b) A violation of this section shall be a Class A misdemeanor.

(c) (1) A violation of the provisions of this section shall constitute an unfair and deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this section.

(d) Nothing in this section limits the rights or remedies which are otherwise available to the consumer under any other law.

(e) The obligations under this section are cumulative and should in no way be deemed to limit the obligations imposed under any other law.



§ 4-99-203 - Consumer's express written authorization required.

(a) (1) For the purposes of this section, "telemarketer" means any person who initiates telephone calls to, or who receives telephone calls from, a consumer in connection with a plan, program, or campaign to market goods and services.

(2) The term "telemarketer" does not include a federally insured depository institution or its subsidiary when it obtains or submits for payment a check, draft, or other form of negotiable instrument drawn on or debited against a person's checking, savings, share, or other depository account at that institution.

(b) (1) It shall be unlawful for any telemarketer as defined in subsection (a) of this section to obtain or submit for payment a check, draft, or other form of negotiable instrument drawn on a person's checking, savings, share, or other depository account without the consumer's express written authorization.

(2) For the purpose of this section, a check bearing the valid signature of the consumer shall constitute the consumer's express written authorization.

(c) (1) A violation of the provisions of this section shall constitute an unfair and deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this section.

(d) Nothing in this section limits the rights or remedies which are otherwise available to a consumer under any other law.

(e) The obligations under this section are cumulative and should in no way be deemed to limit the obligations under any other law.






Subchapter 3 - -- Caller Identification Blocking By Telephonic Sellers

§ 4-99-301 - Definitions.

For the purpose of this subchapter:

(1) "Caller identification service" means a service offered by a telecommunications utility that provides caller identification information to a device capable of displaying the information;

(2) "Charitable organization" means any charitable organization as that term is defined by § 4-28-401(1);

(3) "Consumer" means any person to whom has been assigned in the State of Arkansas any telephone line and corresponding telephone number;

(4) "Per call blocking" means a telecommunications service that prevents the transmission of caller identification information to a called party on an individual call if the calling party acts affirmatively to prevent the transmission of the caller identification information;

(5) "Per line blocking" means a telecommunications service that prevents the transmission of caller identification to a called party on every call unless the calling party acts affirmatively to release the caller identification information;

(6) "Person" means any individual, group, unincorporated association, limited or general partnership, limited liability corporation, corporation, professional fund raiser, charitable organization, or other business entity; and

(7) "Telephone solicitation" means the initiation of a telephone call or message for the purpose of encouraging the purchase or rental of or investment in property, goods, or services or the initiation of a telephone call or message for the purpose of encouraging a charitable contribution by or on behalf of any charitable organization, which telephone call or message is transmitted to any consumer.



§ 4-99-302 - Prohibition.

(a) It is a violation of this subchapter for any person to make or transmit a telephone solicitation while using any method, including, but not limited to, per call blocking or per line blocking, that prevents caller identification information for the telephone solicitor's lines used to make telephone calls to a consumer from being shown by a device capable of displaying caller identification information.

(b) (1) It is a violation of this subchapter for any person making or transmitting a telephone solicitation by any method to display or cause to be displayed a fictitious or misleading name or telephone number on an Arkansas resident's telephone caller identification service.

(2) Subdivision (b)(1) of this section does not apply to the transmission of caller identification service by a telecommunications provider.



§ 4-99-303 - Penalties -- Remedies -- Enforcement.

(a) When a person violates this subchapter or a regulation prescribed under this subchapter, the violation shall constitute an unfair or deceptive act or practice as defined in § 4-88-101 et seq. pertaining to deceptive trade practices.

(b) (1) All remedies, penalties, and authority granted to the Attorney General under § 4-88-101 et seq. shall be available to the Attorney General for enforcement of this subchapter.

(2) The remedies and penalties provided by this section are cumulative to each other and the remedies or penalties available under all other laws of this state.






Subchapter 4 - -- Arkansas Consumer Telephone Privacy Act

§ 4-99-401 - Short title.

This subchapter shall be known as the "Arkansas Consumer Telephone Privacy Act".



§ 4-99-402 - Legislative findings and intent.

(a) The General Assembly finds that:

(1) The use of the telephone to market goods and services to the home and to other businesses is now pervasive due to the increased use of cost-effective telemarketing techniques;

(2) Unrestricted telemarketing, however, can be an intrusive invasion of privacy;

(3) Many consumers are outraged over the proliferation of intrusive nuisance calls to their homes from telemarketers;

(4) In addition, the proliferation of unsolicited telemarketing calls, especially during the evening hours, creates a disturbance upon the home and family life of Arkansas consumers during a time of day used by many families for traditional family activities;

(5) In addition, some consumers maintain telephone service primarily for emergency medical situations, and unrestricted telemarketing calls to these consumers may create a health and safety risk for these consumers;

(6) Individuals' privacy rights, public safety interests, and commercial freedom of speech and trade must be balanced in a way that protects the privacy of individuals and permits legitimate telemarketing practices; and

(7) (A) (i) Many consumers enjoy and benefit from unsolicited telemarketing contacts from legitimate telemarketers.

(ii) However, other consumers object to these contacts as an invasion of an individual's right of privacy and have expressed an intention to refuse to respond to such telemarketing contacts.

(B) Thus, even legitimate telemarketers have no further legitimate interest in continuing to invade the privacy of those consumers who have affirmatively expressed their objections to such contact and, in fact, legitimate telemarketers can make their telemarketing efforts even more cost-effective by avoiding calling those consumers who have affirmatively expressed an objection to any such contact.

(b) The General Assembly intends that this subchapter protect the privacy of Arkansas consumers who have affirmatively expressed an objection to unsolicited telephone solicitations, and the General Assembly intends that this subchapter be liberally construed to effectuate that goal.



§ 4-99-403 - Definitions.

As used in this subchapter, unless the context requires otherwise:

(1) The term "affiliates" means a person or persons wholly owned and operated by a parent entity, which parent entity claims a prior or existing business relationship with a consumer or a parent company whose wholly owned subsidiary claims a prior existing business relationship with the consumer;

(2) (A) The term "charitable organization" means:

(i) Any person who is or holds himself out to be established for any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary purpose or for the benefit of law enforcement personnel, firefighters, or other persons who protect the public safety; or

(ii) Any person who in any manner employs a charitable appeal as the basis of any solicitation or an appeal which has a tendency to suggest there is a charitable purpose to any such solicitation.

(B) However, it does not include those charitable organizations that are not required to register with the Attorney General's office pursuant to those statutes governing the solicitation of charitable contributions;

(3) The term "consumer" means any person to whom has been assigned in the State of Arkansas any residential telephone line and corresponding telephone number;

(4) The term "person" means any individual, group, unincorporated association, limited or general partnership, limited liability corporation, corporation, professional fund raiser, charitable organization, or other business entity;

(5) (A) The term "prior or existing business relationship" means a relationship in which some financial transaction has transpired between the consumer and the telephone solicitor or its affiliates within the thirty-six (36) months immediately preceding the contemplated telephone solicitation.

(B) The term does not include the situation wherein the consumer has merely been subject to a telephone solicitation by or at the behest of the telephone solicitor within the thirty-six (36) months immediately preceding the contemplated telephone solicitation; and

(6) (A) The term "telephone solicitation" means the initiation of a telephone call or message for the purpose of encouraging the purchase or rental of or investment in property, goods, or services, or the initiation of a telephone call or message for the purpose of encouraging a charitable contribution by or on behalf of any charitable organization, which telephone call or message is transmitted to any consumer, but such term does not include a call or message to any person made with that person's prior written express invitation or permission nor a call or message to any consumer with whom the telephone solicitor has a prior or existing business relationship.

(B) Also, such term does not include a telephone call by any person to a consumer who has placed upon his or her real property a "for sale" sign which lists a telephone number and invites inquiries regarding the property.

(C) Also, such term does not include a telephone call made solely in connection with an existing debt or contractual obligation, payment or performance of which has not been completed at the time of the call.



§ 4-99-404 - Statewide database.

The Attorney General shall:

(1) Establish and thereafter operate a single statewide database composed of a list of telephone numbers of consumers who object to receiving telephone solicitations;

(2) (A) Specify the methods by which the objections to telephone solicitations shall be collected and added to the database.

(B) (i) Any consumer wishing to be placed in the database may notify the Attorney General and be placed in the database upon receipt by the Attorney General of an application and any initial listing charge which shall not exceed ten dollars ($10.00).

(ii) The listing shall be renewed by the Attorney General annually for each consumer upon the receipt of a renewal notice and any annual assessment not to exceed five dollars ($5.00).

(C) (i) The database may include Arkansas consumers who have registered for the national "Do-Not-Call" registry established and maintained by the Federal Trade Commission pursuant to 16 C.F.R. § 310.4, as in effect on March 1, 2003.

(ii) The Attorney General may:

(a) Periodically obtain from the commission the information necessary to add these Arkansas consumers to the database maintained by the Attorney General; and

(b) Provide to the commission access to the state database so that those Arkansas consumers who have signed up for the state database can also be included in the national Do-Not-Call registry;

(3) Specify the methods, if any, by which the objections may be withdrawn from the database;

(4) Specify the methods by which any person desiring to make or transmit telephone solicitations may obtain access to the database as required to avoid calling the telephone numbers of the consumers included in the database;

(5) Specify the methods, if any, for recovering the costs involved in identifying, collecting, updating, and disseminating the database and for other activities related to the Attorney General's duties under this subchapter; and

(6) Specify the frequency with which the database will be updated and specify the method by which the updating will take effect for the purposes of compliance with this subchapter, allowing no fewer than ten (10) calendar days for affected persons to update their databases after the Attorney General's database has been updated.



§ 4-99-405 - Prohibitions.

It shall be a violation of this subchapter for any person to:

(1) Make or transmit a telephone solicitation to the telephone number of any consumer included in the then-current database maintained by the Attorney General pursuant to this subchapter;

(2) Make or transmit a telephone solicitation without having first accessed, in the manner specified by the Attorney General, the then-current database maintained by the Attorney General pursuant to this subchapter; or

(3) Make or transmit a telephone solicitation if that telephone solicitation violates the Federal Trade Commission Do-Not-Call rule set out in 16 C.F.R. § 310.4, as in effect on March 1, 2003.



§ 4-99-406 - Applicability of subchapter.

The provisions of this subchapter shall not apply to:

(1) Any person who is a licensee, as defined by § 17-42-103(7)(A), who is a resident of the State of Arkansas and whose telephone call to the consumer is for the sole purpose of selling, exchanging, purchasing, renting, listing for sale or rent, or leasing real estate in accordance with the provisions for which he or she was licensed and not in conjunction with any other offer;

(2) Any motor vehicle dealer, as that term is defined in § 23-112-103(19), who is a resident of the State of Arkansas, and who maintains a current motor vehicle dealer's license issued by the Arkansas Motor Vehicle Commission, whose call to the consumer is for the sole purpose of selling, offering to sell, soliciting, or advertising the sale of motor vehicles in accordance with the provisions for which they were licensed and not in conjunction with any other offer;

(3) Any agent, as that term is defined in § 23-64-102(1), who maintains a current license as an insurance agent whose call to the consumer is for the purpose of soliciting, consulting, advising, or adjusting in the business of insurance;

(4) Any broker-dealer, agent, or investment advisor registered by the Securities Commissioner pursuant to the provisions of § 23-42-301 et seq., whose telephone call to the consumer is for the purpose of effecting or attempting to effect the purchase or sale of securities or has the purpose of providing or seeking to provide investment or financial advice;

(5) Any person calling on behalf of a charitable organization as that term is defined in § 4-99-403(2), whose call to the consumer is for the sole purpose of soliciting for the charitable organization and who receives no compensation as a result of his or her solicitation activities on behalf of the charitable organization;

(6) Any person calling on behalf of a newspaper of general circulation whose call to the consumer is for the purpose of soliciting a subscription to the newspaper from the consumer or soliciting advertising from the consumer;

(7) (A) Telephone calls made on behalf of any federally chartered or state-chartered bank if the call to the consumer relates to banking services other than credit card offers.

(B) In no event shall the telephone calls made pursuant to this subdivision (7) of this section reference any form of credit card offer; and

(8) Telephone calls made on behalf of a funeral establishment properly licensed pursuant to § 17-29-301 et seq., if the purpose of the telephone call relates to services provided by the funeral establishment in its ordinary course of business.



§ 4-99-407 - Enforcement by the Attorney General.

(a) Any violation by any person of the prohibitions set out in § 4-99-405 shall constitute an unfair or deceptive act or practice as defined by § 4-88-101 et seq. of the Deceptive Trade Practices Act.

(b) All authority granted to the Attorney General and all remedies available to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be granted to and available to the Attorney General for the enforcement of this subchapter after the time period referred to in § 4-99-404(6) has been provided for affected persons to update their databases.



§ 4-99-408 - Moneys derived from listing charge.

All moneys derived from the listing charge described in § 4-99-404 shall be deposited into the State Treasury to the credit of the State Central Services Fund as a direct revenue to be used exclusively to defray the cost associated with the creation and maintenance of the database required by this subchapter and the enforcement of this subchapter.









Chapter 100 - Motor Vehicle Transfers

§ 4-100-101 - Definitions.

As used in this subchapter, unless the context requires otherwise:

(1) "Lease" means the grant of use and possession of a motor vehicle for consideration, whether or not the grant includes an option to buy the vehicle;

(2) "Motor vehicle" means a device in, on, or by which a person or property is or may be transported or drawn on a highway, except a device used exclusively on stationary rails or tracks;

(3) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation;

(4) "Third party" means a person other than the actor or the owner of the vehicle; and

(5) "Transfer" means to transfer possession, whether or not another right is also transferred, by means of a sale, lease, sublease, lease assignment, or other property transfer.



§ 4-100-102 - Remedies and penalties.

(a) Any sublease or transfer, or attempted sublease or transfer, in violation of this subchapter shall constitute a deceptive trade practice as defined by § 4-88-101 et seq., and any and all remedies available thereto shall be available to the Attorney General for the enforcement of this subchapter.

(b) Any person injured or damaged by reason of any act in violation of this subchapter may file a civil action to recover damages based on the violation with the following remedies:

(1) The greater of three (3) times the amount of any actual damages or one thousand five hundred dollars ($1,500);

(2) Reasonable attorney's fees and costs; and

(3) Any other relief which the court deems just.

(c) A person who knowingly or intentionally engages in an act of unlawful subleasing or transfer of a motor vehicle as described by this subchapter shall be guilty of a Class D felony.



§ 4-100-103 - Prohibited practices.

(a) A person engages in an act of unlawful subleasing or transfer of a motor vehicle if all of the following conditions are met:

(1) The vehicle is subject to a lease contract, an installment sales agreement, or a security agreement, the terms of which prohibit the transfer or assignment of any right or interest in the vehicle or under the lease contract, installment sales agreement, or security agreement without consent of the lessor, seller, or secured party;

(2) The person is not a party to the lease contract, installment sales agreement, or security agreement;

(3) The person transfers or assigns, or purports to transfer or assign, a right or an interest in the vehicle to a person who is not a party to the lease contract, installment sales agreement, or security agreement;

(4) The person does not obtain, before the transfer or assignment described in subdivision (a)(3) of this section, written consent to the transfer or assignment from the vehicle's lessor, seller, or secured party; and

(5) The person receives compensation or some other consideration for the transfer or assignment described in subdivision (a)(3) of this section.

(b) A person engages in an act of unlawful subleasing or transfer of a motor vehicle when the person is not a party to the lease contract, installment sales agreement, or security agreement and assists, causes, or arranges an actual or purported transfer or assignment described as a violation of this subchapter.

(c) It is not a defense to prosecution under this subchapter that the motor vehicle's owner has violated a contract creating a security interest, lease, or lien in the motor vehicle.






Chapter 101 - Jewelry

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Sale of Fracture-Filled and Clarity-Enhanced Diamonds

§ 4-101-201 - Duty of merchant -- Penalty.

(a) A person engaged in the business of selling fracture-filled or clarity-enhanced diamonds or jewelry containing fracture-filled diamonds shall:

(1) Disclose to the customer that the diamond has been treated and that it is a fracture-filled or clarity-enhanced diamond; and

(2) Post the following notice in a conspicuous place at the entrance to the premises:

"NOTICE TO CUSTOMERS.

Fracture-filled and clarity-enhanced diamonds are sold by this business. Arkansas law requires that the seller disclose to the customer that a diamond is fracture-filled or clarity-enhanced before the sale of any fracture-filled or clarity-enhanced diamond."

(b) A violation of this section shall be a Class B misdemeanor.









Chapter 102 - Prize Promotion

§ 4-102-101 - Legislative finding, declaration, and intent.

(a) The General Assembly has become aware of the avalanche of sweepstakes, contests, and prize promotions that have been and are being directed at Arkansas consumers and recognizes that consumers are often misled by these sweepstakes, contests, and prize promotions. The General Assembly also recognizes that Arkansas consumers have paid hundreds of thousands of dollars to sweepstakes, contests, and prize promoters based upon misrepresentations by those promoters to Arkansas consumers. Many of the sweepstakes, contests, and prize promotions are artfully crafted to lead Arkansas consumers to believe that they have been selected to receive valuable prizes, when such is not the case. The promotions often mislead Arkansas consumers as to the value of the prizes. The promotions often mislead Arkansas consumers as to their chances to receive the prize. The promotions often mislead Arkansas consumers to believe that they must purchase the promoter's product, or otherwise pay to the promoter sums of money in order to be eligible to receive the prize, or that the likelihood that the prize to be awarded will be increased, or that the consumer's application for the prize will receive special handling if the consumer purchases the promoter's product. These sweepstakes, contests, and prize promoters prey particularly upon elderly Arkansas consumers.

(b) It is the intent of the General Assembly through the enactment of this chapter to require that Arkansas consumers be provided with all relevant information necessary to make an informed decision concerning sweepstakes, contests, and prize promotions. It is also the intent of the General Assembly to prohibit misleading and deceptive prize promotions. This chapter shall be construed liberally in order to achieve this purpose.



§ 4-102-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Prize" means a gift, award, or other item or service that is offered or awarded to a participant in a real or purported contest, competition, sweepstakes, puzzle, drawing, scheme, plan, or other selection process;

(2) "Retail value" of a prize means:

(A) A price at which the sponsor can substantiate that a substantial number of the prizes have been sold to the public in Arkansas in the preceding year; or

(B) If the sponsor is unable to satisfy the requirement in subdivision (2)(A) of this section, then no more than one and one-half (1.5) times the amount the sponsor paid for the prize in a bona fide purchase from an unaffiliated seller; and

(3) "Sponsor" means a corporation, partnership, limited liability company, sole proprietorship, or natural person that offers a prize or information about a prize to a person in Arkansas in conjunction with the sale or lease of any product or service, or offers a prize or information about a prize in conjunction with any real or purported contest, competition, sweepstakes, puzzle, drawing, scheme, plan, or other selection process that requires, or creates the reasonable impression of requiring, or allows the person to pay any money as a condition of receiving, or in conjunction with allowing the person to receive, use, compete for, or obtain a prize or information about a prize.



§ 4-102-103 - Violations.

(a) Nothing in this chapter shall be construed to permit an activity otherwise prohibited by law.

(b) (1) Each prize offer made in violation of this chapter, as to each separate person to whom such offer is made, shall constitute a separate violation of this chapter.

(2) (A) A violation of this chapter is also a violation of the Deceptive Trade Practices Act, § 4-88-101 et seq., and is subject to all of the enforcement provisions of that act.

(B) For the purposes of the assessment of penalties pursuant to the Deceptive Trade Practices Act, § 4-88-101 et seq., each separate violation of this chapter will constitute a separate violation of the Deceptive Trade Practices Act, § 4-88-101 et seq.

(c) (1) Any person suffering a pecuniary loss because of an intentional violation of this chapter may bring an action in any court of competent jurisdiction and shall recover:

(A) Costs;

(B) Reasonable attorney's fees; and

(C) The greater of:

(i) Five hundred dollars ($500); or

(ii) Twice the amount of the pecuniary loss.

(2) It is evidence of intent if the violation occurs after the office of the Attorney General has notified a sponsor that the sponsor is in violation of this chapter.

(d) The relief provided in this section is in addition to remedies or penalties otherwise available in regard to the same conduct under law or under other statutes of this state.



§ 4-102-104 - Exemptions.

(a) Nothing in this chapter creates liability for the acts by the publisher, owner, agent, or employee of a newspaper, periodical, radio station, television station, cable television station system, or other advertising medium arising out of the publication or dissemination of a solicitation, notice, or promotion governed by this chapter, unless the publisher, owner, agent, or employee had knowledge that the solicitation, notice, or promotion violated the requirements of this chapter, or had a financial interest in the solicitation, notice, or promotion.

(b) (1) This chapter does not apply to sponsors of prize promotions where all prizes are awarded absolutely for free and there is no opportunity for the payment of money from the person to the sponsor or any agent of the sponsor.

(2) The fact that a prize promotion makes provision for entry into the contest or eligibility for the prize without any payment does not exempt the prize promotion or its sponsor from the provisions of this chapter where the prize promotion requires, or creates the reasonable impression of requiring, or allows the person to pay, any money as a condition of receiving, or in conjunction with allowing the person to receive, use, compete for, or obtain a prize or information about a prize.

(3) If the prize promotion provides any opportunity for any payment by the person to the sponsor for any reason, regardless of whether such payment is required, and regardless of how such payment is denominated, this exemption shall not apply.

(c) This chapter does not apply to solicitations or representations in connection with:

(1) The sale or purchase of books, recordings, videocassettes, periodicals, and similar goods through:

(A) A membership group or club which is regulated by the Federal Trade Commission pursuant to 16 C.F.R. Part 425.1 concerning the use of negative option plans by sellers in commerce; or

(B) (i) The sale or purchase of such goods through a contractual plan or arrangement such as a continuity plan, subscription arrangement, or a single sale or purchase series arrangement under which the seller ships such goods to a consumer who has consented in advance to receive the goods and, after the receipt of the goods, is given the opportunity to examine the goods and to receive a full refund of charges for the goods upon return of the goods undamaged within a reasonable period of time.

(ii) Provided, that the return and refund privilege shall be clearly and conspicuously disclosed to the consumer in the original contact with the consumer, whether oral or written.

(iii) If the consumer elects to return the product for a refund, the seller shall process the refund within thirty (30) days after the receipt of the returned merchandise by the consumer.

(iv) In addition to the return and refund privilege, the consumer may cancel the plan, arrangement, subscription, or purchase series at any time by notifying the seller. After the seller receives the cancellation notice, any further products, not already in transit, sent to the consumer shall be considered a gift to the consumer which the consumer may keep without further obligation, and for which gift the seller shall not bill the consumer; or

(2) (A) Sales by a catalogue seller.

(B) For purposes of this section, "catalogue seller" shall mean any entity and its subsidiaries, or person, at least fifty percent (50%) of whose annual revenues are derived from the sale of products sold in connection with the distribution of catalogues of at least twenty-four (24) pages, which contain written descriptions or illustrations and sale prices for each item of merchandise and which are distributed in more than one (1) state with a total annual distribution of at least two hundred fifty thousand (250,000).

(d) Any willful failure of a seller claiming exemption under subsection (c) of this section to comply with all of the terms of the exemption shall render a claim of exemption void, and such seller shall be bound to fully comply with the provisions of this chapter.

(e) This chapter does not apply to pari-mutuel wagering on horse racing and greyhound racing permitted and regulated by Arkansas law.

(f) This chapter does not apply to prize promotions that appear in a magazine, newspaper, or other periodical if the prize promotions are not directed to a named individual or if the prize promotions do not include an opportunity to make a payment or order a product or service.

(g) The solicitations or representations exempted from the coverage of this chapter in subsection (c) of this section shall be exempt only if:

(1) The information specified in § 4-102-106(b) is clearly and conspicuously set forth or contained in the rules for any solicitation which includes entry materials for a sweepstakes;

(2) The notification and steps to deliver a prize are commenced within thirty (30) days of a prize award; and

(3) A prize is not available, the sponsor complies with the provisions set out in § 4-102-107(1) or (2).



§ 4-102-105 - Prohibited practices.

A sponsor shall not do any of the following:

(1) Offer a prize to any person except in accordance with the requirements of this chapter;

(2) (A) Deliver a written prize notice, or an envelope containing a written prize notice that contains language or is designed in a manner that would have the tendency or capacity to mislead intended recipients as to the source of the written prize notice.

(B) This prohibition includes, but is not limited to, a written prize notice or envelope which indicates that the notice or envelope originates from a government agency, public utility, insurance company, consumer reporting agency, debt collector, or law firm, unless the written prize notice or envelope originates from that source;

(3) Represent directly or by implication that the number of persons eligible for the prize is limited or that a person has been selected to receive a particular prize unless the representation is true;

(4) Represent that a person is a winner or finalist, has been specially selected, is in first place, or is otherwise among a limited group of persons with an enhanced likelihood of receiving a prize, or that a person is entering a contest, sweepstakes, drawing, or other competitive enterprise from which a single winner or select group of winners will receive a prize, when in fact the enterprise is a promotional scheme designed to make contact with prospective customers and all or a substantial number of those receiving the notice are awarded the same prize;

(5) (A) Represent directly or by implication that a person will have an increased chance of receiving a prize by making multiple or duplicate purchases, payments, or donations, or by entering a game, drawing, sweepstakes, or other contest more than one (1) time, unless the representation is true.

(B) A sponsor is deemed to have made such representation if the sponsor delivers one (1) or more prize notices to a person after the person has already made a purchase, payment, or donation to the sponsor for the same promotion, or has already entered the same game, drawing, sweepstakes, or other contest, unless the sponsor can demonstrate a bona fide error even though the sponsor has implemented procedures reasonably designed to prevent such duplication;

(6) Represent directly or by implication that a person is being notified a second or final time of the opportunity to receive or compete for a prize unless the representation is true;

(7) Represent directly or by implication that a prize notice is urgent, or otherwise convey an impression of the urgency by use of description, narrative copy, phrasing on an envelope, or similar method unless there is a limited time period in which the recipient must take some action to claim or be eligible to receive a prize, and the date by which such action is required appears in immediate proximity to each representation of urgency and in the same type size and boldness as each representation of urgency;

(8) (A) Knowingly sell, rent, exchange, transfer, or otherwise furnish to or purchase from other persons, financial data regarding Arkansans disclosed in connection with a prize promotion not in compliance with this chapter.

(B) For purposes of this chapter, financial data includes credit card numbers, bank account numbers, other payment device numbers, and dollars spent on prize promotions which are not in compliance with this chapter; or

(9) Request an individual to disclose the individual's phone number, age, birthdate, credit card ownership, or financial data in connection with a prize promotion which is not in compliance with this chapter.



§ 4-102-106 - Disclosures required.

(a) No sponsor shall offer a prize nor shall a sponsor use any solicitation, whether written or oral, and however communicated, that offers a prize, unless the person to whom such offer is made has first received a written prize notice containing the information required in subsections (b) and (c) of this section.

(b) A written prize notice must contain each of the following:

(1) The true name or names of the sponsor and the address of the sponsor's actual principal place of business;

(2) The retail value of each prize the person receiving the notice has been selected to receive or may be eligible to receive;

(3) A statement of the person's odds of receiving each prize identified in the notice;

(4) Any requirement that the person pay shipping or handling fees or any other charges in order to obtain or use a prize, or any fees required to obtain information about a prize, including the nature and amount of such charges;

(5) If the receipt of the prize is subject to a restriction, a statement that a restriction applies, and a description of the restrictions;

(6) Any limitations on eligibility for the prize; and

(7) If a sponsor represents that the person is a "winner", is a "finalist", has been "specially selected", is in "first place", or is otherwise among a limited group of persons with an enhanced likelihood of receiving a prize, the written prize notice must contain a statement of the maximum number of persons in the group or purported group with this enhanced likelihood of receiving a prize.

(c) The information required by subsection (b) of this section must be presented in the following form:

(1) The retail value and statement of odds required under subdivisions (b)(2) and (3) of this section must be stated in immediate proximity to each identification of a prize on the written notice, and must be in the same size and boldness of type as the reference to the prize;

(2) The statement of odds must include, for each prize, the total number of prizes to be given away and the total number of written prizes to be distributed;

(3) The number of prizes and written prize notices must be stated in arabic numerals;

(4) The statement of odds must be in the following form: ".... (number of prizes) out of .... (notices distributed)";

(5) If a person is required to pay shipping or handling fees or any other charges in order to obtain a prize, to be eligible to obtain a prize, to obtain information about a prize, or to otherwise participate in the contest, the following statement must appear in immediate proximity to each listing of the prize in the written prize notice, in not less than 10-point bold face type: "YOU MUST PAY $ .... TO RECEIVE THIS ITEM" or "YOU MUST PAY $ .... TO COMPETE FOR THIS ITEM" or "YOU MUST PAY $ .... TO OBTAIN INFORMATION ABOUT THIS ITEM", whichever is applicable; and

(6) A statement required under subdivision (b)(7) of this section must appear in immediate proximity to each representation that the person is among a group of persons with an enhanced likelihood of receiving a prize and must be in the same size and boldness of type as the representation.



§ 4-102-107 - Prize award required.

A sponsor who represents to a person that the person has been awarded a prize shall, not later than thirty (30) days after making a representation, provide the person with the prize, or with a voucher, certificate, or other document giving the person the unconditional right to receive the prize, or shall provide the person with either of the following items selected by the person:

(1) Any other prize listed in the written prize notice that is available and that is of equal or greater value; or

(2) The retail value of the prize as stated in the written notice in the form of cash, a money order, or a certified check.



§ 4-102-108 - Telephonic prize offers.

(a) All provisions of this chapter apply to prize offers made by way of telephone communication.

(b) Sponsors of the offers shall not solicit or accept the payment of any money from any person unless that person has first received the written prize notice as required by this chapter.

(c) No sponsor shall solicit or utilize in any fashion any credit card or bank account information from any person unless that person has first received a written prize notice as required by this chapter.

(d) If a sponsor contacts a person by telephone after that person has first received a written prize notice as required by this chapter, the sponsor shall specifically identify the written prize notice and shall by oral disclosure communicate all disclosures required by § 4-102-106 prior to soliciting or accepting any money from any person and prior to soliciting or accepting any credit card or bank account information from any person.



§ 4-102-109 - Application of the Home Solicitation Act.

All prize offers, including telephone prize offers, in which the sponsor has initiated contact, regardless of his or her location, and the consumer's agreement to pay is made at the consumer's home and is an agreement to pay more than twenty-five dollars ($25.00) is a home solicitation sale within the meaning of § 4-89-102(4).






Chapter 103 - Charitable Solicitation

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Containers

§ 4-103-201 - Definitions.

As used in this subchapter:

(1) (A) "Charitable organization" means any nonprofit corporation that is or holds itself out to be established for a charitable purpose or any person who employs a charitable appeal as the basis for any solicitation or appeal that suggests, directly or indirectly, that the solicitation is for a charitable purpose.

(B) "Charitable organization" includes a person, chapter, branch, area office, or a similar affiliate or agent of any of these, whether paid or not paid, soliciting contributions within the state for a charitable organization or cause;

(2) "Charitable purpose" means any charitable, benevolent, philanthropic, humane, patriotic, scientific, artistic, public health, social welfare, advocacy, environmental, conservation, civic, or other eleemosynary purpose as defined and amended, from time to time, by the Internal Revenue Code;

(3) "Container" means any box, carton, package, receptacle, canister, jar, dispenser, or machine that offers a product for sale or distribution for solicitation purposes; and

(4) "Disclosure label" means a printed or typed notice affixed to a container located in a conspicuous place and accessible to the public which is easily readable and legible and informs the public of the following:

(A) The approximate annual percentage paid, if any, to an individual or organization to maintain, service, or collect the contributions raised by the solicitation;

(B) The net percentage or sum for the most recent calendar year going to the specific charitable purpose; and

(C) If the maintenance, service, and collection from the container is done by volunteers or by paid individuals.



§ 4-103-202 - Disclosure label required -- Unlawful charitable solicitation.

(a) Any container used by any charitable organization in a public place to solicit contributions by offering a product for sale or distribution for solicitation purposes shall have a disclosure label attached to it.

(b) Any charitable organization that knowingly places a container in violation of the provisions of subsection (a) of this section commits the offense of unlawful charitable solicitation.

(c) Unlawful charitable solicitation is a Class C misdemeanor.

(d) It is an affirmative defense to prosecution under this section that a charitable organization has given one hundred percent (100%) of the receipts generated by the container to the charitable purpose for which the charitable organization represented the funds were being solicited.



§ 4-103-203 - Exemptions.

No charitable organization shall be liable for prosecution under this subchapter for failure to place a disclosure label on any container if:

(1) The container generates less than one hundred dollars ($100) gross per annum; or

(2) The charitable organization generates less than five hundred dollars ($500) per year from all sources for any charitable purpose or purposes combined.



§ 4-103-204 - Enforcement of subchapter.

(a) (1) Any violation of the provisions of this subchapter shall constitute an unfair and deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this subchapter.

(b) The prosecuting attorneys of the various districts and counties of this state shall also have full authority to enforce the provisions of this subchapter.



§ 4-103-205 - Construction of subchapter.

The provisions of this subchapter shall be supplemental to the laws of this state pertaining to charitable fraud or fraudulent practices.









Chapter 104 - Credit Card Solicitation

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- College Campuses

§ 4-104-201 - Definitions.

As used in this subchapter:

(1) "Credit card" means:

(A) Any card, plate, or other single credit device that may be used from time to time to obtain credit.

(B) Checks and similar instruments that can be used only once to obtain a single credit extension are not credit cards;

(2) "Credit card issuer" means:

(A) Any person or entity who issues a credit card; or

(B) The employee or agent of the person or entity, with respect to the card;

(3) "Institution of higher education" means any public or private university, college, technical college, or community college located in Arkansas; and

(4) "Person" means any natural person, firm, association, organization, partnership, corporation, or company, or any combination thereof.



§ 4-104-202 - Face-to-face solicitations.

(a) (1) It is unlawful to:

(A) Solicit any person to apply for a credit card in an academic building and within one hundred feet (100') of an academic building on the campus of an institution of higher education; or

(B) Offer gifts or any other promotional incentives to any person under twenty-one (21) years of age through direct face-to-face contact in order to entice the person to apply for a credit card.

(2) Prior to any personal solicitation of credit card applications on the campus of an institution of higher education in which gifts or any other promotional incentives are being offered, the credit card issuer shall verify the identity and age of the person to be solicited by the review of a valid driver's license or other credible means of identification bearing a photograph of the person.

(3) This subsection shall not apply to the solicitation of a credit card application by a bank or credit union located on the campus if the solicitation is made within its office.

(b) It is unlawful to issue a credit card to any individual whose application for credit is obtained as a result of actions prohibited by this subchapter.



§ 4-104-203 - Solicitations at athletic events.

If the institution of higher learning permits solicitations at athletic events, the institution shall include a credit seminar within the institution's freshman orientation.



§ 4-104-204 - Violations -- Penalties.

Any credit card issuer violating this subchapter shall be guilty of a violation and fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each violation.









Chapter 105 - Lemon Laws

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Assistive Devices

§ 4-105-201 - Definitions.

For purposes of this subchapter:

(1) (A) "Assistive device" means a:

(i) Manual wheelchair;

(ii) Motorized wheelchair;

(iii) Motorized scooter designed to enhance the mobility of a disabled person; or

(iv) Van lift.

(B) "Assistive device" does not include a device having a value of less than seven hundred fifty dollars ($750);

(2) "Assistive device dealer" means a person who is in the business of selling assistive devices;

(3) "Assistive device lessor" means a person who leases an assistive device to a consumer or who holds the lessor's rights under a written lease;

(4) "Assistive device warranty" means the warranty attached to assistive devices sold or leased by assistive device manufacturers or assistive device dealers;

(5) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive device;

(6) "Consumer" means:

(A) The purchaser of an assistive device, if the assistive device was purchased from an assistive device dealer or manufacturer for purposes other than resale;

(B) A person to whom the assistive device is transferred for purposes other than resale if the transfer occurs before the expiration of an express warranty applicable to the assistive device;

(C) A person who may enforce the warranty; and

(D) A person who leases an assistive device from an assistive device lessor under a written lease;

(7) "Demonstrator" means an assistive device used primarily for the purpose of demonstration to the public;

(8) (A) "Early termination cost" means any expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to the provisions of this subchapter.

(B) "Early termination cost" includes a penalty for prepayment under a finance arrangement;

(9) (A) "Early termination saving" means any expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to the provisions of this subchapter.

(B) "Early termination saving" includes an interest charge that the assistive device lessor would have paid to finance the assistive device or, if the assistive device lessor does not finance the assistive device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination;

(10) "Manufacturer" means a person who manufactures or assembles assistive devices and agents of that person, including an importer, a distributor, factory branch, distributor branch, and any warrantors of the manufacturer's assistive device, but does not include an assistive device dealer;

(11) "Nonconformity" means a condition or defect that substantially impairs the use, value, or safety of an assistive device and that is covered by an express warranty applicable to the assistive device or to a component of the assistive device, including, but not limited to, any piece or part or any premanufactured and assembled part by the manufacturer or employee that fails in use, but does not include:

(A) A condition of the device that is the result of abuse, neglect, or unauthorized modification or alteration of the assistive device by a consumer; or

(B) A condition of the device that is the result of normal use which may be resolved through a fitting adjustment, preventative maintenance, or proper care; and

(12) "Reasonable attempt to repair" means, within the terms of an express warranty applicable to a new assistive device:

(A) Presenting the assistive device for repair of the same nonconformity on at least three (3) separate occasions to the manufacturer, assistive device lessor, or any of the manufacturer's authorized assistive device dealers; or

(B) The assistive device is out of service with no assistive device available for loan for an aggregate of at least fourteen (14) calendar days because of warranty nonconformity.



§ 4-105-202 - Express warranties.

(a) A manufacturer who in the State of Arkansas sells an assistive device to a consumer shall provide to the consumer an express warranty to continue no less than one (1) year after first delivery of the assistive device.

(b) In the absence of an express warranty from the manufacturer, the manufacturer shall be deemed to have expressly warranted to the consumer of an assistive device that for a period of no less than one (1) year after the date of first delivery to the consumer the assistive device will be free from any condition or defect which substantially impairs the value of the assistive device to the consumer.



§ 4-105-203 - Warranty.

If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive device lessor, or any of the manufacturer's authorized assistive device dealers and makes the assistive device available for repair before thirty (30) days after return delivery of the assistive device to a consumer, the nonconformity shall be repaired at no charge to the consumer.



§ 4-105-204 - Repair.

(a) A reasonable amount of time to fix a nonconformity shall be thirty (30) calendar days, with the exchange of a substitute of the consumer's assistive device at the option of the consumer.

(b) If, after a reasonable attempt to repair, the nonconformity is not repaired, then at the direction of the consumer the manufacturer shall do one (1) of the following:

(1) Accept return of the assistive device and replace the assistive device with a comparable new assistive device and refund any collateral costs;

(2) (A) Accept return of the assistive device and refund to the consumer and to any holder of a perfected security interest in the consumer's assistive device, as their interest may appear, the full purchase price plus any finance charge paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use.

(B) A reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the assistive device by a fraction, the denominator of which is one thousand four hundred sixty (1,460) and the numerator of which is the number of days that the assistive device was used before the consumer first reported the nonconformity to the assistive device dealer; or

(3) With respect to a consumer who leases an assistive device from an assistive device lessor under a written lease, accept return of the assistive device, refund to the assistive device lessor and to any holder of a perfected security interest in the assistive device, as their interest may appear, the current value of the written lease, and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use.



§ 4-105-205 - Valuation.

(a) The current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device dealer's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value, less the assistive device lessor's early termination savings.

(b) A reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is one thousand four hundred sixty (1,460) and the numerator of which is the number of days that the consumer used the assistive device before first reporting the nonconformity to the manufacturer, assistive device lessor, or assistive device dealer.



§ 4-105-206 - Refund or replacement.

(a) (1) To receive a comparable new assistive device or a refund due under the provisions of this subchapter, a consumer shall offer to the manufacturer of the assistive device having the nonconformity to transfer possession of that assistive device to that manufacturer.

(2) No later than fifteen (15) calendar days after that offer, the manufacturer shall provide the consumer with an assistive device or a refund.

(b) After the manufacturer provides the new assistive device or refund, the consumer shall return the assistive device having the nonconformity to the manufacturer or its dealer, along with any endorsements necessary to transfer ownership to the manufacturer.

(c) (1) (A) To receive a refund due under the provisions of this subchapter, a person who leases an assistive device from an assistive device lessor under a written lease shall offer to return the assistive device having the nonconformity to its manufacturer.

(B) No later than fifteen (15) calendar days after that offer, the manufacturer shall provide the refund to the consumer.

(2) After the manufacturer provides the refund, the consumer shall return to the manufacturer the nonconforming assistive device.

(d) (1) To receive a refund due under the provisions of this subchapter, an assistive device lessor shall offer to transfer possession of the assistive device having the nonconformity to its manufacturer.

(2) No later than fifteen (15) calendar days after that offer, the manufacturer shall provide the refund to the assistive device lessor.

(e) A consumer who prevails in any legal proceeding under this subchapter is entitled to recover as part of the judgment a sum equal to the aggregate amount of costs and expenses, including attorney's fees based upon actual time expended by the attorney, determined by the court to have been reasonably incurred by the consumer for or in connection with the commencement and prosecution of the action.









Chapter 106 - Discount Cards

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Health-Related Cash Discount Cards

§ 4-106-201 - Prohibited practices.

It shall be unlawful and a violation of this subchapter for any person to sell, market, promote, advertise, or otherwise distribute any card or other purchasing mechanism or device which is not insurance that purports to offer discounts or access to discounts from health care providers in health-related purchases if:

(1) The card or other purchasing mechanism or device does not expressly provide in bold and prominent type that the discounts are not insurance;

(2) The card or other purchasing mechanism or device does not expressly provide in bold and prominent type on the card or in a statement attached to the card that the consumer has the right to cancel his or her registration within thirty (30) days from the effective date of the card or other purchasing mechanism or device;

(3) The discounts are not specifically authorized by an individual and separate contract with each health care provider listed in conjunction with the card or other purchasing mechanism or device;

(4) The discounts or access to discounts offered or the range of discounts or access to the range of discounts offered are, regardless of the literal wording used:

(A) Misleading;

(B) Deceptive; or

(C) Fraudulent;

(5) The card or any advertisements for the card in any form include words or phrases that are commonly associated with the business of insurance, such as "health plan", " preexisting condition", or "coverage", in a way that could have a tendency to deceive the public into believing that the cards are a form of insurance;

(6) The contract for the card or other purchasing mechanism or device, or any other document that is provided to the consumer at the time the card or other purchasing mechanism or device is received, does not contain:

(A) Information in bold and prominent type that a consumer has the right to cancel his or her registration within thirty (30) days from the effective date of the card or other purchasing mechanism or device; and

(B) Instructions on how a consumer may cancel his or her registration;

(7) Printed advertisements and other printed promotional materials concerning the card or other purchasing mechanism or device do not expressly provide in bold and prominent type that:

(A) The discounts are not insurance; and

(B) The card or other purchasing mechanism or device contains a thirty-day cancellation period; and

(8) Electronic advertisements and other electronic promotions concerning the card or other purchasing mechanism or device, including, but not limited to, radio, television, the Internet, and telephone solicitations, do not expressly state in a prominent manner that:

(A) The discounts are not insurance; and

(B) A consumer has the right to cancel the registration within a thirty-day period under § 4-106-205.



§ 4-106-202 - Penalty.

(a) The Attorney General, any person, firm, private corporation, municipal or other public corporation, or trade association may maintain an action to enjoin a continuance of any act or acts in violation of this subchapter and for the recovery of damages.

(b) Any person subject to liability under this section shall be deemed as a matter of law to have purposely availed himself of the privileges of conducting activities within Arkansas sufficient to subject the person to the personal jurisdiction of the circuit court hearing an action brought pursuant to this subchapter.

(c) An action for violation of this section may be brought:

(1) In the county where the plaintiff resides;

(2) In the county where the plaintiff conducts business;

(3) In the county where the card or other purchasing mechanism or device was sold, marketed, promoted, advertised, or otherwise distributed; or

(4) In the Pulaski County Circuit Court if the action is initiated by the Attorney General.

(d) (1) If, in such action, the court shall find that the defendant is violating or has violated any of the provisions of this subchapter, it shall enjoin the defendant from a continuance thereof.

(2) It shall not be necessary, except to recover for actual damages under subdivision (d)(3)(B) of this section, that actual damages to the plaintiff be alleged or proved.

(3) In addition to injunctive relief, the plaintiff in the action shall be entitled to recover from the defendant:

(A) Whichever is greater:

(i) One hundred dollars ($100) per card or other purchasing mechanism or device sold, marketed, promoted, advertised, or otherwise distributed within the State of Arkansas; or

(ii) Ten thousand dollars ($10,000);

(B) Three (3) times the amount of the actual damages, if any, sustained;

(C) Reasonable attorney's fees;

(D) Costs; and

(E) Any other relief which the court deems proper.

(e) (1) All actions under this section shall be commenced within two (2) years after the date on which the violation of this subchapter occurs or within two (2) years after the person bringing the action discovers or in the exercise of reasonable diligence should have discovered the occurrence of the violation of this subchapter.

(2) The period of limitation provided in this section may be extended for a period of one hundred eighty (180) days if the person bringing the action proves by a preponderance of the evidence that the failure to timely commence the action was caused by the defendant's engaging in conduct solely calculated to induce the plaintiff to refrain from or postpone the commencement of the action.

(f) (1) Any defendant in an action brought under the provisions of this subchapter may be required to testify under the provisions of §§ 16-43-211 and 16-43-701.

(2) In addition, the books and records of the defendant may be brought into court and introduced, by reference, into evidence.

(g) The remedies prescribed in this section are cumulative and in addition to the remedies prescribed in § 4-88-101 et seq. and any other applicable criminal, civil, or administrative penalties.



§ 4-106-203 - Designation and registration of agent.

Any person who sells, markets, promotes, advertises, or otherwise distributes any card or other purchasing mechanism or device which is not insurance that purports to offer discounts from health care providers in health-related purchases in Arkansas shall:

(1) Designate an agent who is a resident of Arkansas for service of process; and

(2) Register the agent with the Secretary of State.



§ 4-106-204 - Construction.

Nothing in this subchapter shall be construed to apply to eye or vision care services, glasses, or contact lenses provided by an optometrist or ophthalmologist.



§ 4-106-205 - Right to rescind contract -- No waiver of claims.

(a) In addition to any other right to revoke an offer, a buyer who enters into a contract for the purchase of a health-related discount card or other purchasing mechanism or device has the absolute right to cancel the contract and receive a full refund without penalty until midnight of the thirtieth calendar day after the effective date of the card or other purchasing mechanism or device.

(b) The acceptance or use of any card or other purchasing mechanism or device is not a waiver of:

(1) Any claim that may be asserted under this subchapter or under § 4-88-101 et seq.; or

(2) Any other applicable criminal, civil, or administrative penalties.









Chapter 107 - Credit Cards

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Transfer of Credit Card Debt

§ 4-107-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Card issuer" means any person who issues a credit card or the agent of the person with respect to the credit card;

(2) "Cardholder" means any person to whom a credit card is issued or any person who has agreed with the card issuer to pay obligations arising from the issuance of a credit card to another person;

(3) "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment;

(4) "Credit card" means any card, plate, coupon book, or other credit device existing for the purpose of obtaining money, property, labor, or services on credit;

(5) (A) "Creditor" means a person who both:

(i) Regularly extends, whether in connection with loans, sales of property or services, or otherwise, consumer credit which is payable by agreement in more than four (4) installments or for which the payment of a finance charge is or may be required; and

(ii) Is the person to whom the debt arising from the consumer credit transaction is initially payable on the face of the evidence of indebtedness or, if there is no such evidence of indebtedness, by agreement.

(B) In the case of an open-end credit plan involving a credit card, the card issuer is a creditor.

(C) "Creditor" shall also include card issuers, whether or not the amount due is payable by agreement in more than four (4) installments;

(6) (A) "Open-end credit plan" means a plan under which the creditor reasonably contemplates repeated transactions, which prescribes the terms of such transactions, and which provides for a finance charge which may be computed from time to time on the outstanding unpaid balance.

(B) A credit plan which is an open-end credit plan within the meaning of the preceding sentence is an open-end credit plan even if credit information is verified from time to time; and

(7) "Person" means a natural person or an organization.



§ 4-107-202 - Cardholders protected.

(a) If a credit cardholder transfers an outstanding credit card balance from one credit card account to another credit card account, the creditor issuing the credit card from which the outstanding balance was transferred shall not collect any interest or any other fees attributable to the credit card account for the amount of the outstanding balance having been transferred for any period after the date of the transfer from the account.

(b) Any creditor issuing a credit card who charges a consumer any interest or any other fees after the transfer of an outstanding credit balance from one credit card account to another credit card account shall be liable to the consumer for an amount which is treble the amount of any interest or other fees charged, plus all costs, to include a reasonable amount for attorney's fees.



§ 4-107-203 - Deceptive trade practices.

(a) (1) Further, a violation of the provisions of this subchapter by a credit card issuer or creditor issuing a credit card shall constitute an unfair and deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this section.

(b) Nothing in this subchapter shall limit the rights or remedies which are otherwise available to the credit card holder under any other law.

(c) The obligations under this subchapter are cumulative and should in no way be deemed to limit the obligations imposed under any other state or federal law.



§ 4-107-204 - Applicability.

Notwithstanding the federal Consumer Credit Protection Act, 15 U.S.C. § 1601 et seq., or any other federal or state laws protecting the rights of consumers who are issued credit cards in this state or other states, the provisions of this subchapter shall apply to all qualifying credit card account transactions where a creditor has chosen to issue a credit card to a citizen of the State of Arkansas or has chosen to continue to offer a credit card account to a citizen in Arkansas and shall thereby be governed by the provisions of this subchapter.






Subchapter 3 - -- Unauthorized Use of Credit Cards

§ 4-107-301 - Legislative findings.

The General Assembly finds, determines, and declares that:

(1) Credit, particularly the use of credit cards, is an important tool for consumers in today's economy;

(2) Unscrupulous persons often fraudulently use the credit card accounts of others by stealing the credit card itself or obtaining the necessary information to fraudulently charge the purchase of goods and services to another person's credit card account; and

(3) Protection from unauthorized use of credit card accounts is necessary.



§ 4-107-302 - "Credit card" defined.

As used in this subchapter, "credit card" means:

(1) Any instrument or device, whether known as a credit card, charge card, credit plate, courtesy card, or identification card, or by any other name, that is issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value, either on credit or in possession or in consideration of any undertaking or guaranty by the issuer of the payment of a check drawn by the cardholder, on a promise to pay in part or in full therefor at a future time, whether or not all or any part of the indebtedness that is represented by the promise to make deferred payment is secured or unsecured;

(2) A debit card, electronic benefit transfer card, or other access instrument or device, other than a check that is signed by the holder or other authorized signatory on the deposit account, that draws funds from a deposit account in order to obtain money, goods, services, or anything else of value;

(3) A stored value card, smart card, or other instrument or device that enables a person to obtain goods, services, or anything else of value through the use of value stored on the card, instrument, or device; and

(4) The number that is assigned to the card, instrument, or device described in subdivisions (1), (2), or (3) of this section, even if the physical card, instrument, or device is not used or presented.



§ 4-107-303 - Printing card number on receipts.

(a) No person, firm, partnership, association, corporation, limited liability company, or other entity accepting credit cards for the transaction of business shall print more than the last five (5) digits of the credit card account number, the credit card expiration date, or both, on a credit card receipt to the cardholder.

(b) (1) This section shall apply only to the receipts that are electronically printed and shall not apply to transactions in which the sole means of recording the credit card number is by handwriting or by an imprint or copy of the credit card.

(2) (A) Except as provided in subdivision (b)(2)(C) of this section, this section applies to any person or entity formed on and after July 16, 2003, that uses a cash register or any other machine or device that electronically imprints receipts of credit card transactions.

(B) Except as provided in subdivision (b)(2)(C) of this section, beginning January 1, 2004, this section also applies to any person or entity formed before July 16, 2003, that uses a cash register and any other machine or device that electronically imprints receipts of credit card transactions.

(C) Until January 1, 2005, this section shall not apply to:

(i) Institutions of higher education; or

(ii) Persons or entities employing no more than twenty-five (25) employees or who have generated no more than five million dollars ($5,000,000) annually in revenues from the person's business activities.









Chapter 108 - Fuel and Lubricants

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Quality Specifications

§ 4-108-201 - Purpose.

(a) There should be uniform requirements for engine fuels, petroleum products, and automotive lubricants among the several states.

(b) This subchapter provides for the establishment of quality specifications for these products.



§ 4-108-202 - Scope.

(a) This subchapter establishes a sampling, testing, and enforcement program, requires registration of engine fuels, and empowers the state to promulgate regulations as needed to carry out the provisions of this subchapter.

(b) It also provides for administrative, civil, and criminal penalties.



§ 4-108-203 - Definitions.

As used in this subchapter:

(1) "ASTM" means the American Society for Testing and Materials, a national voluntary consensus standards organization formed for the development of standards on characteristics and performance of materials, products, systems, and services, and the promotion of related knowledge;

(2) "Automotive lubricants" means any material interposed between two (2) surfaces that reduces the friction or wear between them;

(3) "Board" means the State Plant Board;

(4) "Director" means the Director of the State Plant Board and its designated agents;

(5) "Engine fuel" means any liquid or gaseous matter used for the generation of power in an internal combustion engine;

(6) (A) "Engine fuel designed for special use" means engine fuels designated by the director as requiring registration.

(B) (i) These fuels normally have no American Society for Testing and Materials or other national consensus standards applying to their quality or usability.

(ii) Common special fuels are racing fuels and those intended for agricultural and other off-road applications;

(7) "Person" means an individual, corporation, company, society, association, partnership, or governmental entity;

(8) "Petroleum products" means products obtained from distilling and processing of petroleum, crude oil, unfinished oils, recycled oils, natural gas liquids, refinery blend stocks, and other miscellaneous hydrocarbon compounds; and

(9) "Sold" means kept, offered, or exposed for sale, or sold.



§ 4-108-204 - Administration -- Adoption of standards -- Rules.

(a) The provisions of this subchapter shall be administered by the Director of the State Plant Board.

(b) (1) (A) For the purpose of administering and giving effect to the provisions of this subchapter, the board may adopt the specification and test method standards set forth in both the most recent edition of the National Institute of Standards and Technology Handbook 130 and the most recent edition of the Annual Book of ASTM Standards and supplements thereto, and revisions thereof.

(B) When no American Society for Testing and Materials standard exists, other generally recognized national consensus standards may be used.

(2) The board is empowered to write rules and regulations on the advertising, posting of prices, labeling, standards for, and identity of fuels, petroleum products, and automotive lubricants and is authorized to establish a testing laboratory.



§ 4-108-205 - State Petroleum Products Division -- General duties and powers.

(a) There is hereby created a State Petroleum Products Division located for administrative purposes within the Arkansas Bureau of Standards of the State Plant Board.

(b) The board shall have the authority to:

(1) (A) Enforce and administer all the provisions of this subchapter by inspections, analyses, and other appropriate actions;

(B) (i) Have access during normal business hours to all places where engine fuels, petroleum products, and automotive lubricants are kept, transferred, offered, exposed for sale, or sold for the purpose of examination, inspection, taking of samples, and investigation.

(ii) If such access shall be refused by the owner or agent or other persons leasing the same, the director may obtain an administrative search warrant from a court of competent jurisdiction;

(C) Collect, or cause to be collected, samples of engine fuels, petroleum products, and automotive lubricants marketed in this state, and cause such samples to be tested or analyzed for compliance with the provisions of this subchapter;

(D) Define engine fuels for special use and refuse, revoke, suspend, or issue a stop-order if found not to be in compliance and remand a stop-order if the engine fuel for special use is brought into full compliance with this subchapter;

(E) Issue a stop-sale order for any engine fuel, petroleum product, and automotive lubricant found not to be in compliance and remand the stop-sale order if the engine fuel, petroleum product, or automotive lubricant is brought into full compliance with this subchapter; and

(F) Refuse, revoke, or suspend the registration of an engine fuel, petroleum product, or automotive lubricant; and

(2) Delegate to appropriate personnel any of these responsibilities for the proper administration of this subchapter.



§ 4-108-206 - Registration of engine fuels designed for special use.

(a) All engine fuels designed for special use must be registered with the board.

(b) Such registration shall include the:

(1) Name, brand, or trademark under which the fuel will be sold;

(2) Name and address of the person registering the engine fuel;

(3) Special use for which the engine fuel is designed; and

(4) Certification, declaration, or affidavit stating the specifications which the fuel will meet upon testing.



§ 4-108-207 - Prohibited acts.

It shall be unlawful to:

(1) Represent engine fuels, petroleum products, or automotive lubricants in any manner that may deceive or tend to deceive the purchaser as to the nature, brand, price, quantity, or quality of the products;

(2) Fail to register an engine fuel designed for special use;

(3) Submit incorrect, misleading, or false information regarding the registration of an engine fuel designed for special use;

(4) Hinder or obstruct the State Plant Board in the performance of its duties;

(5) Represent an engine fuel, petroleum product, or automotive lubricant that is contrary to the provisions of this subchapter; and

(6) Represent automotive lubricants with a Society of Automotive Engineers viscosity grade or American Petroleum Institute service classification other than those specified by the intended purchaser.



§ 4-108-208 - Civil penalties.

(a) (1) Any person who by himself or herself, by his or her servant or agent, or as the servant or agent of another person, commits any of the acts enumerated in § 4-108-207 may be assessed by the State Plant Board a civil penalty of:

(A) Not less than one hundred dollars ($100) nor more than three hundred dollars ($300) for a first violation;

(B) Not less than four hundred dollars ($400) nor more than six hundred dollars ($600) for a second violation within three (3) years after the date of the first violation; and

(C) Not less than seven hundred dollars ($700) nor more than one thousand dollars ($1,000) for a third violation within three (3) years after the date of the first violation.

(2) For a violation to be considered as a second or subsequent offense, it must be a repeat of a violation as enumerated in § 4-108-207.

(b) (1) Any person subject to a civil penalty shall have a right to request an administrative hearing within ten (10) calendar days after receipt of the notice of the penalty.

(2) The board or a subcommittee of the board shall be authorized to conduct the hearing after giving appropriate notice to the respondent.

(3) The decision of the board shall be subject to appropriate judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) (1) If the respondent has exhausted his or her administrative appeals and the civil penalty has been upheld, he or she shall pay the civil penalty within twenty (20) calendar days after the effective date of the final decision.

(2) If the respondent fails to pay the penalty, a civil action may be brought by the director in any court of competent jurisdiction to recover the penalty.

(3) Any civil penalty collected under this section shall be transmitted to the Plant Board Fund.



§ 4-108-209 - Criminal penalties.

Any person who intentionally violates any provision of this subchapter or regulations promulgated thereto shall be guilty of a Class A misdemeanor.



§ 4-108-210 - Restraining order and injunction.

The Director of the State Plant Board is authorized to apply to any court of competent jurisdiction for a restraining order or a temporary or permanent injunction restraining any person from violating any provision of this subchapter.



§ 4-108-211 - Title.

This subchapter shall be known and may be cited as the "Engine Fuels, Petroleum Products, and Automotive Lubricants Inspection Act of 2001".



§ 4-108-212 - Regulations.

(a) The State Plant Board may by regulation adopted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., adopt as a regulation of the Arkansas Bureau of Standards specifications, tolerances, and regulations for engine fuels, petroleum products and automotive lubricants set out in National Institute of Standards and Technology Handbook 130, or in any similar publication issued by the National Institute of Standards and Technology.

(b) In drafting the regulations, the bureau shall consider whether the specifications, tolerances, and regulations published by the National Institute of Standards and Technology are consistent with the needs of Arkansas businesses and consumers and may modify, amend, or delete suggested language found in the National Institute of Standards and Technology handbooks.



§ 4-108-213 - Regulations to be unaffected by repeal of prior enabling statute.

The adoption of this subchapter or any of its provisions shall not affect any regulations promulgated pursuant to the authority of any earlier enabling statute unless inconsistent with this subchapter or modified or revoked by the State Plant Board.









Chapter 109 - Use of "Notario" and similar terms

§ 4-109-101 - Definitions.

As used in this chapter:

(1) "Notary public" means a person duly appointed or commissioned under § 21-14-101;

(2) "Person" means:

(A) (i) An individual;

(ii) An organization;

(iii) An association;

(iv) A partnership;

(v) A limited liability company; or

(vi) A corporation; or

(B) Any combination of them; and

(3) "Practice of law" means:

(A) Holding oneself out to the public as being entitled to practice law;

(B) Tendering or furnishing legal services or advice;

(C) Furnishing attorneys or counsel;

(D) Rendering legal services of any kind in actions or proceedings of any nature or in any other way or manner;

(E) Acting as if or in any other manner assuming to be entitled to practice law; or

(F) Advertising or assuming the title of lawyer or attorney, attorney at law, or equivalent terms in any language in such a manner as to convey the impression that one is entitled to practice law or to furnish legal advice, service, or counsel.



§ 4-109-102 - Prohibited acts and practices.

It is a violation of this chapter for any person to advertise his or her services using the terms "notario " or "notario publico", or any similar term, unless the person is a notary public as defined in this subchapter and the person complies with the notice requirements in § 4-109-103.



§ 4-109-103 - Notice required.

(a) Any notary public who chooses to use the term "notario" or "notario publico", or any similar terms, in any advertisement shall include in the advertisement the following notice:

"I AM NOT A LICENSED ATTORNEY AND CANNOT ENGAGE IN THE PRACTICE OF LAW. I AM NOT A REPRESENTATIVE OF ANY GOVERNMENTAL AGENCY WITH AUTHORITY OVER IMMIGRATION OR CITIZENSHIP AND I CANNOT OFFER LEGAL ADVICE OR OTHER ASSISTANCE REGARDING IMMIGRATION."

(b) The notice shall be provided in both English and Spanish.



§ 4-109-104 - Exceptions.

This chapter does not apply to an attorney licensed in this state.



§ 4-109-105 - Enforcement.

A violation of this chapter is an unconscionable or deceptive act or practice, as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.






Chapter 110 - Personal Information Protection Act

§ 4-110-101 - Short title.

This chapter shall be known and cited as the "Personal Information Protection Act".



§ 4-110-102 - Findings and purpose.

(a) It is the intent of the General Assembly to ensure that sensitive personal information about Arkansas residents is protected.

(b) To that end, the purpose of this chapter is to encourage individuals, businesses, and state agencies that acquire, own, or license personal information about the citizens of the State of Arkansas to provide reasonable security for the information.



§ 4-110-103 - Definitions.

As used in this chapter:

(1) (A) "Breach of the security of the system" means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by a person or business.

(B) "Breach of the security of the system" does not include the good faith acquisition of personal information by an employee or agent of the person or business for the legitimate purposes of the person or business if the personal information is not otherwise used or subject to further unauthorized disclosure;

(2) (A) "Business" means a sole proprietorship, partnership, corporation, association, or other group, however organized and whether or not organized to operate at a profit, including a financial institution organized, chartered, or holding a license or authorization certificate under the law of this state, any other state, the United States, or of any other country or the parent or the subsidiary of a financial institution.

(B) "Business" includes:

(i) An entity that destroys records; and

(ii) A state agency;

(3) "Customer" means an individual who provides personal information to a business for the purpose of purchasing or leasing a product or obtaining a service from the business;

(4) "Individual" means a natural person;

(5) "Medical information" means any individually identifiable information, in electronic or physical form, regarding the individual's medical history or medical treatment or diagnosis by a health care professional;

(6) "Owns or licenses" includes, but is not limited to, personal information that a business retains as part of the internal customer account of the business or for the purpose of using the information in transactions with the person to whom the information relates;

(7) "Personal information" means an individual's first name or first initial and his or her last name in combination with any one (1) or more of the following data elements when either the name or the data element is not encrypted or redacted:

(A) Social security number;

(B) Driver's license number or Arkansas identification card number;

(C) Account number, credit card number, or debit card number in combination with any required security code, access code, or password that would permit access to an individual's financial account; and

(D) Medical information;

(8) (A) "Records" means any material that contains sensitive personal information in electronic form.

(B) "Records" does not include any publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed, such as name, address, or telephone number; and

(9) "State agencies" or "state agency" means any agency, institution, authority, department, board, commission, bureau, council, or other agency of the State of Arkansas supported by cash funds or the appropriation of state or federal funds.



§ 4-110-104 - Protection of personal information.

(a) A person or business shall take all reasonable steps to destroy or arrange for the destruction of a customer's records within its custody or control containing personal information that is no longer to be retained by the person or business by shredding, erasing, or otherwise modifying the personal information in the records to make it unreadable or undecipherable through any means.

(b) A person or business that acquires, owns, or licenses personal information about an Arkansas resident shall implement and maintain reasonable security procedures and practices appropriate to the nature of the information to protect the personal information from unauthorized access, destruction, use, modification, or disclosure.



§ 4-110-105 - Disclosure of security breaches.

(a) (1) Any person or business that acquires, owns, or licenses computerized data that includes personal information shall disclose any breach of the security of the system following discovery or notification of the breach of the security of the system to any resident of Arkansas whose unencrypted personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(2) The disclosure shall be made in the most expedient time and manner possible and without unreasonable delay, consistent with the legitimate needs of law enforcement as provided in subsection (c) of this section, or any measures necessary to determine the scope of the breach and to restore the reasonable integrity of the data system.

(b) Any person or business that maintains computerized data that includes personal information that the person or business does not own shall notify the owner or licensee of the information of any breach of the security of the system immediately following discovery if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(c) (1) The notification required by this section may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation.

(2) The notification required by this section shall be made after the law enforcement agency determines that it will not compromise the investigation.

(d) Notification under this section is not required if, after a reasonable investigation, the person or business determines that there is no reasonable likelihood of harm to customers.

(e) For purposes of this section, notice may be provided by one (1) of the following methods:

(1) Written notice;

(2) Electronic mail notice if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in 15 U.S.C. § 7001, as it existed on January 1, 2005; or

(3) (A) Substitute notice if the person or business demonstrates that:

(i) The cost of providing notice would exceed two hundred fifty thousand dollars ($250,000);

(ii) The affected class of persons to be notified exceeds five hundred thousand (500,000); or

(iii) The person or business does not have sufficient contact information.

(B) Substitute notice shall consist of all of the following:

(i) Electronic mail notice when the person or business has an electronic mail address for the subject persons;

(ii) Conspicuous posting of the notice on the website of the person or business if the person or business maintains a website; and

(iii) Notification by statewide media.

(f) Notwithstanding subsection (e) of this section, a person or business that maintains its own notification procedures as part of an information security policy for the treatment of personal information and is otherwise consistent with the timing requirements of this section shall be deemed to be in compliance with the notification requirements of this section if the person or business notifies affected persons in accordance with its policies in the event of a breach of the security of the system.



§ 4-110-106 - Exemptions.

(a) (1) The provisions of this chapter do not apply to a person or business that is regulated by a state or federal law that provides greater protection to personal information and at least as thorough disclosure requirements for breaches of the security of personal information than that provided by this chapter.

(2) Compliance with the state or federal law shall be deemed compliance with this chapter with regard to the subjects covered by this chapter.

(b) This section does not relieve a person or business from a duty to comply with any other requirements of other state and federal law regarding the protection and privacy of personal information.



§ 4-110-107 - Waiver.

Any waiver of a provision of this chapter is contrary to public policy, void, and unenforceable.



§ 4-110-108 - Penalties.

Any violation of this chapter is punishable by action of the Attorney General under the provisions of § 4-88-101 et seq.






Chapter 111 - Consumer Protection Against Computer Spyware Act

§ 4-111-101 - Short title.

This chapter shall be known and cited as the "Consumer Protection Against Computer Spyware Act".



§ 4-111-102 - Definitions.

As used in this chapter:

(1) "Advertisement" means a communication, the primary purpose of which is the commercial promotion of a commercial product or service, including content on an Internet website operated for a commercial purpose;

(2) "Authorized user", with respect to a computer, means a person that owns or is authorized by the owner or lessee to use the computer;

(3) "Bundled software" means software that is acquired through the installation of a large number of separate programs in a single installation when the programs are wholly unrelated to the purpose of the installation as described to the authorized user;

(4) (A) "Cause to be copied" means to distribute or transfer computer software or any component of computer software.

(B) "Cause to be copied" does not include providing:

(i) Transmission, routing, intermediate temporary storage, or caching of software;

(ii) A compact disk, website, computer server, or other storage medium through which the software was distributed by a third party; or

(iii) A directory, index, reference, pointer, hypertext link, or other information location tool through which the user of the computer located the software;

(5) "Computer software" means a sequence of instructions written in any programming language that is executed on a computer but does not include a text or data file, including a cookie;

(6) "Computer virus" means a computer program or other set of instructions that is designed to do the following acts without the authorization of the owner or owners of a computer or computer network:

(A) Degrade the performance of or disable a computer or computer network; and

(B) Have the ability to replicate itself on another computer or computer network;

(7) "Damage" means any significant impairment to the integrity, confidentiality, or availability of data, software, a system, or information, including, but not limited to, the:

(A) Significant and intentional degradation of the performance of a computer or a computer network; or

(B) Intentional disabling of a computer or computer network;

(8) "Distributed denial of service" or "DDoS attack" means techniques or actions involving the use of one (1) or more damaged computers to damage another computer or a targeted computer system in order to shut the computer or computer system down and deny the service of the damaged computer or computer system to legitimate users;

(9) "Execute", when used with respect to computer software, means the performance of the functions or the carrying out of the instructions of the computer software;

(10) "Hardware" means a comprehensive term for all of the discrete physical parts of a computer as distinguished from:

(A) The data the computer contains or that enables it to operate; and

(B) The software that provides instructions for the hardware to accomplish tasks;

(11) "Intentionally deceptive" means with the intent to deceive an authorized user in order to either damage a computer or computer system or wrongfully obtain personally identifiable information without authority:

(A) To make an intentional and materially false or fraudulent statement;

(B) To make a statement or description that intentionally omits or misrepresents material information; or

(C) An intentional and material failure to provide any notice to an authorized user regarding the download or installation of software;

(12) "Internet" means:

(A) The international computer network of both federal and nonfederal interoperable packet switched data networks; or

(B) The global information system that:

(i) Is logically linked together by a globally unique address space based on the Internet Protocol (IP) or its subsequent extensions;

(ii) Is able to support communications using the Transmission Control Protocol/Internet Protocol (TCP/IP) suite, its subsequent extensions, or other IP-compatible protocols; and

(iii) Provides, uses, or makes accessible, either publicly or privately, high-level services layered on the communications and related infrastructure described in this subdivision (12);

(13) "Internet address" means a specific location on the Internet accessible through a universal resource locator or Internet protocol address;

(14) "Person" means one (1) or more individuals, partnerships, corporations, limited liability companies, or other organizations;

(15) "Personally identifiable information" means any of the following if it allows the entity holding the information to identify an authorized user by:

(A) First name or first initial in combination with last name;

(B) Credit or debit card numbers or other financial account numbers;

(C) A password or personal identification number or other identification required to access an identified account other than a password, personal identification number, or other identification transmitted by an authorized user to the issuer of the account or its agent;

(D) A social security number; or

(E) Any of the following information in a form that personally identifies an authorized user:

(i) Account balances;

(ii) Overdraft history;

(iii) Payment history;

(iv) A history of websites visited;

(v) Home address;

(vi) Work address; or

(vii) A record of a purchase or purchases; and

(16) "Phishing" means the use of electronic mail or other means to imitate a legitimate company or business in order to entice the user into divulging passwords, credit card numbers, or other sensitive information for the purpose of committing theft or fraud.



§ 4-111-103 - Unlawful acts -- Exceptions.

(a) A person that is not an authorized user with actual knowledge, with conscious avoidance of actual knowledge or willfully, shall not cause computer software to be copied onto any computer in this state nor use the software to:

(1) Modify, through intentionally deceptive means, any of the following settings related to the computer's access to, or use of, the Internet:

(A) The page which appears when an authorized user launches an Internet browser or similar software program used to access and navigate the Internet;

(B) The default provider or web proxy the authorized user uses to access or search the Internet;

(C) The authorized user's list of bookmarks used to access web pages; or

(D) Settings in computer software or in a text or data file on the computer that are used to resolve a universal resource locator or other location identifier used to access a public or private network;

(2) Collect, through intentionally deceptive means, personally identifiable information about the authorized user that:

(A) Is collected through the use of a keystroke-logging function that records all keystrokes made by an authorized user who uses the computer and transmits the information from the computer to another person;

(B) Includes all or substantially all of the Internet addresses visited by an authorized user, other than Internet addresses of the provider of the software, if the computer software was installed in an intentionally deceptive manner to conceal from all authorized users of the computer the fact that the software is being installed;

(C) Is extracted from a computer hard drive for a purpose wholly unrelated to any of the purposes of the software or service as described to the authorized user; or

(D) Is collected by extracting screen shots of an authorized user's use of the computer for a purpose wholly unrelated to any of the purposes of the software or service as described to the authorized user;

(3) Prevent without authorization from the authorized user through intentionally deceptive means an authorized user's reasonable efforts to block the installation of or disable software by causing software that the authorized user has properly removed or disabled to automatically reinstall or reactivate on the computer without the authorization of an authorized user;

(4) Intentionally misrepresent that software will be uninstalled or disabled by an authorized user's action with knowledge that the software will not be uninstalled or disabled; or

(5) Through intentionally deceptive means remove, disable, or render inoperative security, antispyware, or antivirus software installed on the computer.

(b) A person who is not an authorized user who with actual knowledge, with conscious avoidance of actual knowledge, or willfully shall not:

(1) Cause computer software to be copied onto any computer in this state and use the software to take control of a computer by:

(A) Transmitting or relaying without the authorization of an authorized user commercial electronic mail or a computer virus from the consumer's computer;

(B) Accessing or using the authorized user's modem or Internet service for the purpose of causing:

(i) Damage to the authorized user's computer; or

(ii) An authorized user to incur financial charges for a service that is not authorized by the authorized user;

(C) Using the consumer's computer as part of an activity performed by a group of computers for the purpose of causing damage to another computer, including, but not limited to, launching a denial of service attack; or

(D) Opening multiple, sequential, stand-alone advertisements in the authorized user's Internet browser without the authorization of an authorized user and with knowledge that a reasonable computer user can not close the advertisements without turning off the computer or closing the authorized user's Internet browser;

(2) Without authorization obtain the ability to use one (1) or more computers of other end users on a network to send commercial electronic mail, to damage other computers, or to locate other computers vulnerable to an attack without:

(A) Notice to or knowledge of the owners of the computers or computer networks; or

(B) A prior or existing personal, business, or contractual relationship with the owner or owners of the computer or computer networks;

(3) Modify any of the following settings related to the computer's access to, or use of, the Internet:

(A) An authorized user's security or other settings that protect information about the authorized user for the purpose of stealing personal information of an authorized user; or

(B) The security settings of the computer for the purpose of causing damage to one (1) or more computers;

(4) Prevent without the authorization of an authorized user an authorized user's reasonable efforts to block the installation of or disable software by presenting the authorized user with an option to decline installation of software with knowledge that when the option is selected by the authorized user the installation nevertheless proceeds; or

(5) Intentionally interfere with an authorized user's attempt to uninstall the software by:

(A) Leaving behind without authorization on the authorized user's computer for the purpose of evading an authorized user's attempt to remove the software from the computer hidden elements of the software that are designed to and will reinstall the software or portions of the software;

(B) Intentionally causing damage to or removing any vital component of the operating system;

(C) Falsely representing that software has been disabled;

(D) Changing the name, location, or other designation information of the software for the purpose of preventing an authorized user from locating the software to remove it;

(E) Using randomized or intentionally deceptive file names, directory folders, formats, or registry entries for the purpose of avoiding detection and removal of the software by an authorized user;

(F) Causing the installation of software in a particular computer directory or computer memory for the purpose of evading an authorized user's attempt to remove the software from the computer;

(G) Requiring completion of a survey to uninstall software unless reasonably related to the uninstallation; or

(H) Requiring without the authority of the owner of the computer that an authorized user obtain a special code or download a special program from a third party to uninstall the software.

(c) A person that is not an authorized user, with regard to any computer in this state, shall not:

(1) Induce an authorized user to install a software component onto the computer by intentionally misrepresenting that installing software is necessary for security or privacy reasons or in order to open, view, or play a particular type of content or software; or

(2) Deceptively cause the copying and execution on the computer of a computer software component with the intent of causing an authorized user to use the component in a way that violates any other provision of this section.

(d) No person shall engage in phishing.

(e) A person who is not an authorized user who with actual knowledge, with conscious avoidance of actual knowledge, or willfully shall not cause computer software to be copied onto any computer in this state to carry out any of the violations described in subsections (a)-(d) of this section for a purpose wholly unrelated to any of the purposes of the software or service as described to the authorized user if the software is installed in an intentionally deceptive manner that:

(1) Exploits a security vulnerability in the computer; or

(2) Bundles the software with other software without providing prior notice to the authorized user of the name of the software and that the software will be installed on the computer.

(f) Any provision of a consumer contract that permits an intentionally deceptive practice prohibited under this section is not enforceable.

(g) This section shall not apply to any monitoring of, or interaction with, a subscriber's Internet or other network connection or service or a protected computer in accordance with the relationship or agreement between the owner of the computer or computer system used by the authorized user and a:

(1) Telecommunications or Internet service provider;

(2) Cable Internet provider;

(3) Computer hardware or software provider; or

(4) Provider of information service or interactive computer service for:

(A) Network or computer security purposes;

(B) Diagnostics;

(C) Technical support;

(D) Repair;

(E) Authorized updates of software or system firmware;

(F) Authorized remote system management;

(G) Network management or maintenance; or

(H) Detection or prevention of the unauthorized use or fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing software proscribed under this subchapter.

(h) Notwithstanding any other provision of this chapter, the provisions of this chapter shall not apply to the installation of:

(1) Software that falls within the scope of a grant of authorization by an authorized user;

(2) An upgrade to a software program that has already been installed on the computer with the authorization of an authorized user; or

(3) Software before the first retail sale and delivery of the computer.



§ 4-111-104 - Penalties.

Any violation of this chapter is punishable by action of the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq.



§ 4-111-105 - Use of Spyware Monitoring Fund.

(a) All fines and penalties collected under § 4-111-104 shall be paid to the Treasurer of State for the benefit of the Spyware Monitoring Fund to be used by the Attorney General to:

(1) Investigate potential violations and enforce the provisions of this subchapter; and

(2) Establish and maintain a website to:

(A) Provide information concerning:

(i) The availability of computer software to combat spyware; and

(ii) False representations about the effectiveness of specific antispyware software;

(B) Promote consumer awareness about spyware, antispyware, and computer fraud;

(C) Educate consumers about:

(i) Spyware, computer fraud, and the effects of spyware and computer fraud upon consumer privacy and computer systems; and

(ii) How to access or obtain computer software to combat spyware; and

(D) Provide consumers with links to antispyware websites with helpful information.

(b) The Attorney General is authorized to request an appropriation from the fund to offset his or her salary and administrative expenses directly related to the enforcement of this subchapter and the administration of the website.






Chapter 112 - Arkansas Consumer Report Security Freeze Act

§ 4-112-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Consumer Report Security Freeze Act".



§ 4-112-102 - Definitions.

As used in this chapter:

(1) "Consumer" means an individual;

(2) "Consumer report" means the same as defined in 15 U.S.C. § 1681a(d) as it existed on January 1, 2009;

(3) "Consumer reporting agency" means the same as defined in 15 U.S.C. § 1681a(f) as it existed on January 1, 2009;

(4) "Credit report" means a consumer report that a consumer reporting agency furnishes to a person that it has reason to believe intends to use the consumer report as a factor in establishing the consumer's eligibility for credit to be used primarily for personal, family, or household purposes;

(5) "Proper identification" means the same as defined in 15 U.S.C. § 1681h(a)(1) as it existed on January 1, 2009;

(6) "Security freeze" means a notice placed in a credit report of a consumer at the request of the consumer that prohibits a consumer reporting agency from releasing the credit report or credit score of the consumer in response to a request to open a new account or to extend credit; and

(7) (A) "Victim of identity theft" means a consumer who supplies to a consumer reporting agency in conjunction with a request for a security freeze a copy of a valid investigative report, an incident report, or a complaint with a law enforcement agency alleging the unlawful use of the consumer's identifying information by another person.

(B) The copy of the valid investigative report, the incident report, or the complaint with a law enforcement agency may be transmitted to the consumer reporting agency by mail or secure electronic connection or secure electronic mail connection if the connection is made available by the consumer reporting agency.



§ 4-112-103 - Placement of security freeze.

(a) A consumer may request that a security freeze be placed on his or her consumer report by:

(1) Sending his or her request in writing by mail to a consumer reporting agency;

(2) Telephoning his or her request to a consumer reporting agency and providing over the telephone proper identification or certain personal identification information required by the consumer reporting agency; or

(3) Electronically forwarding his or her request to a consumer reporting agency through a secure electronic connection or a secure electronic mail connection if the connection is made available by the consumer reporting agency.

(b) A consumer reporting agency shall place a security freeze on a credit report of a consumer no later than three (3) business days after receiving from the consumer:

(1) A request as provided in subsection (a) of this section;

(2) Proper identification; and

(3) Payment of the required fee, if applicable.

(c) Within five (5) business days of the receipt of the information and any applicable fees under subsection (b) of this section, the consumer reporting agency shall:

(1) Send a written confirmation of the placement of the security freeze to the consumer; and

(2) Provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of his or her credit report for a specific period of time.

(d) At the time a consumer requests a security freeze, the consumer reporting agency shall disclose the process:

(1) Of placing a security freeze and temporarily lifting a security freeze; and

(2) For allowing access to information from the credit report of the consumer for a period of time while the security freeze is in place.



§ 4-112-104 - Access to credit report -- Notification of unauthorized access.

(a) If the consumer wishes to allow his or her credit report to be accessed for a specific period of time while a security freeze is in place, he or she shall contact the consumer reporting agency using a method of contact designated by the consumer reporting agency requesting that the security freeze be temporarily lifted and providing, to complete the request, all of the following:

(1) Proper identification;

(2) The unique personal identification number or password provided by the consumer reporting agency under § 4-112-103(c); and

(3) The proper information regarding the time period for which the credit report shall be available to users of the credit report.

(b) (1) Except as provided in subdivision (b)(2) of this section, a consumer reporting agency that receives a request in compliance with subsection (a) of this section from a consumer to temporarily lift a security freeze on his or her credit report accompanied by all of the items listed in subsection (a) of this section shall comply with the request no later than:

(A) Three (3) business days after receiving the completed request by mail; or

(B) Fifteen (15) minutes after receiving the completed request by:

(i) Telephone;

(ii) Secure electronic connection; or

(iii) Secure electronic mail connection.

(2) A consumer reporting agency may temporarily lift a security freeze as soon as the circumstances reasonably permit during normal business hours if the consumer reporting agency's ability to temporarily lift the security freeze within fifteen (15) minutes is prevented by:

(A) An act of God, including without limitation a fire, an earthquake, a hurricane, a storm, or a similar natural disaster or phenomenon;

(B) An unauthorized or illegal act by a third party, including without limitation terrorism, sabotage, riot, vandalism, a labor strike or dispute disrupting operations, or a similar occurrence;

(C) An operational interruption, including without limitation electrical failure, an unanticipated delay in the delivery of equipment or a replacement part, a computer hardware or software failure inhibiting response time, or a similar disruption;

(D) Governmental action, including without limitation an emergency order or regulation, a judicial or law enforcement action, or a similar directive;

(E) Regularly scheduled maintenance or updates during other than normal business hours to the consumer reporting agency's computer systems;

(F) Commercially reasonable maintenance or repair to the consumer reporting agency's systems if the maintenance or repair is unexpected or unscheduled; or

(G) The receipt of a removal request outside of normal business hours.

(c) A consumer reporting agency may develop procedures involving the use of telephone, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a security freeze on a credit report under subsection (a) of this section in an expedited manner.

(d) If in connection with an application for credit or any other use a third party requests access to a credit report on which a security freeze is in effect and the consumer does not allow his or her credit report to be accessed for that period of time, the third party may treat the application as incomplete.

(e) If a consumer reporting agency grants unauthorized access to a consumer's credit report, then within three (3) days of learning that unauthorized access to the credit report has been granted, the consumer reporting agency shall send notice to the consumer that unauthorized access has been granted for each time unauthorized access was granted.



§ 4-112-105 - Removal of security freeze.

(a) A consumer reporting agency shall remove or temporarily lift a security freeze placed on the credit report of a consumer in the following cases:

(1) Upon the consumer's request under § 4-112-104 or § 4-112-106; or

(2) If the credit report of the consumer was frozen due to a material misrepresentation of fact by the consumer.

(b) If a consumer reporting agency intends to remove a security freeze upon a credit report of a consumer and is not doing so at the request of the consumer, the consumer reporting agency shall notify the consumer in writing at least three (3) business days before removing the security freeze on the credit report of the consumer.



§ 4-112-106 - Consumer request for removal of security freeze.

(a) (1) A security freeze shall remain in place until the consumer requests that the security freeze be removed using a method of contact designated by the consumer reporting agency.

(2) A consumer reporting agency shall remove a security freeze within three (3) business days of receiving a request for removal under subdivision (a)(1) of this section from a consumer who provides with the request:

(A) Proper identification; and

(B) The unique personal identification number or password provided by the consumer reporting agency under § 4-112-103(c)(2).

(b) A consumer reporting agency shall require proper identification of the consumer making a request to place or remove a security freeze.



§ 4-112-107 - Exceptions.

(a) This chapter does not apply to the use of a credit report by any of the following:

(1) (A) A person or an entity, or a subsidiary, an affiliate, or an agent of that person or entity, or an assignee of a financial obligation owed by the consumer to that person or entity, or a prospective assignee of a financial obligation owed by the consumer to that person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or a contract including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owed for the account, contract, or negotiable instrument.

(B) As used in this subdivision (a)(1), "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2) A subsidiary, an affiliate, an agent, an assignee, or a prospective assignee of a person or an entity to which access has been granted for purposes of facilitating the extension of credit or other permissible use;

(3) A state or local agency, law enforcement agency, trial court, or private collection agency acting under a court order, warrant, or subpoena;

(4) A child support agency acting under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., as it existed on January 1, 2009;

(5) The state or its agents or assigns acting to investigate fraud or acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other constitutional or statutory responsibilities if such responsibilities are consistent with a permissible purpose under 15 U.S.C. § 168lb, as it existed on January 1, 2009;

(6) The use of credit information used for purposes permitted under 15 U.S.C. § 1681b(c), as it existed on January 1, 2009;

(7) Any person or entity administering a credit file monitoring subscription or similar service to which the consumer has subscribed;

(8) Any person or entity for the purpose of providing a consumer with a copy of his or her credit report or credit score upon the request of the consumer;

(9) Any person using the information in connection with the business of insurance; or

(10) A consumer reporting agency for its database or file that is used for one (1) or more of the following:

(A) Maintaining criminal records;

(B) Fraud prevention or detection;

(C) Maintaining personal loss history information; or

(D) Employment, tenant, or individual background screening.



§ 4-112-108 - Permissible fees -- Exception.

(a) Except as provided in subsection (b) of this section, a consumer reporting agency may charge a consumer a fee of no more than five dollars ($5.00) for the:

(1) Initial placement of a security freeze;

(2) Removal of a security freeze; or

(3) Temporary lifting of a security freeze for a period of time.

(b) A consumer reporting agency shall not charge a fee for the initial placement of a security freeze if requested by a consumer who is:

(1) At least sixty-five (65) years of age; or

(2) A victim of identity theft.



§ 4-112-109 - Written confirmation.

(a) If a security freeze is in place, a consumer reporting agency shall not change any of the following official information in a credit report without sending a written confirmation of the change to the consumer within thirty (30) days of posting the change to the file of the consumer:

(1) Name;

(2) Date of birth;

(3) Social security number; and

(4) Address.

(b) (1) Written confirmation is not required for technical modifications of official information of a consumer, including name and street abbreviations, complete spellings, or the transposition of numbers or letters.

(2) In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.



§ 4-112-110 - Entities not required to place security freeze.

The following entities are not required to place a security freeze on a credit report:

(1) (A) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer reporting agencies and does not maintain a permanent database of credit information from which new credit reports are produced.

(B) However, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a credit report by another consumer reporting agency;

(2) A check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments; or

(3) A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse, or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.



§ 4-112-111 - Notice.

At any time that a consumer is required to receive a summary of rights required under 15 U.S.C. § 168lg(c), as it existed on January 1, 2009, the following notice shall be included:

"Arkansas Consumers Have the Right to Obtain a Security Freeze.

You have the right to place a "security freeze" on your credit report, which will prohibit a consumer reporting agency from releasing information in your credit report without your express authorization. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. However, you should be aware that using a security freeze to take control over who gets access to the personal and financial information in your credit report may delay, interfere with, or prohibit the timely approval of any subsequent request or application you make regarding a new loan, credit, mortgage, government services or payments, rental housing, employment, investment, license, cellular phone, utilities, digital signature, Internet credit card transaction, or other services, including an extension of credit at point of sale.

When you place a security freeze on your credit report, you will be provided a personal identification number or password to use if you choose to remove the security freeze on your credit report or authorize the release of your credit report for a period of time after the security freeze is in place. To provide that authorization you must contact the consumer reporting agency by one (1) of the methods that it requires and provide all of the following:

(1) Your personal identification number or password;

(2) Proper identification to verify your identity; and

(3) The proper information regarding the period of time for which the credit report shall be available.

A consumer reporting agency must authorize the release of your credit report for a period of time within fifteen (15) minutes or as soon as practical if good cause exists for the delay, and must remove a security freeze no later than three (3) business days after receiving all of the above items by any method that the consumer reporting agency allows.

A security freeze does not apply to a person or an entity, or its affiliates, or collection agencies acting on behalf of the person or entity with which you have an existing account that requests information in your credit report for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

You have a right to bring a civil action against anyone, including a consumer reporting agency, that willfully or negligently fails to comply with any requirement of the Arkansas Consumer Report Security Freeze Act.

A consumer reporting agency has the right to charge you up to five dollars ($5.00) to place a security freeze on your credit report, to temporarily lift a security freeze on your credit report, or to remove a security freeze from your credit report. However, you shall not be charged any fee if you are at least sixty-five (65) years of age or if you are a victim of identity theft and have submitted, in conjunction with the security freeze request, a copy of a valid investigative report or incident report or complaint with a law enforcement agency alleging the unlawful use of your identifying information by another person."



§ 4-112-112 - Civil action.

(a) Any person or entity that willfully fails to comply with any requirement imposed under this chapter with respect to any consumer is liable to that consumer in an amount equal to the sum of:

(1) Any actual damages sustained by the consumer; and

(2) In the case of any successful action to enforce any liability under this chapter, the costs of the action together with reasonable attorney's fees as determined by the court.

(b) Any person or entity that obtains a credit report, requests a security freeze, or requests the temporary lift of a security freeze or the removal of a security freeze from a consumer reporting agency under false pretenses or in an attempt to violate federal or state law is liable to the consumer reporting agency for actual damages sustained by the consumer reporting agency or one thousand dollars ($1,000), whichever is greater.

(c) Any person or entity that is negligent in failing to comply with any requirement imposed under this chapter with respect to any consumer is liable to that consumer in an amount equal to the sum of:

(1) Any actual damages sustained by the consumer as a result of the failure; and

(2) In the case of any successful action to enforce any liability under this chapter, the costs of the action together with reasonable attorney's fees as determined by the court.

(d) Upon a finding by the court that an unsuccessful pleading, motion, or other paper filed in connection with an action under this chapter was filed in bad faith or for purposes of harassment, the court shall award to the prevailing party reasonable attorney's fees in relation to the work expended in responding to the pleading, motion, or other paper.



§ 4-112-113 - Enforcement -- Penalties -- Remedies.

(a) A violation of this chapter constitutes an unfair act or practice or a deceptive act or practice under § 4-88-101 et seq. pertaining to deceptive trade practices.

(b) (1) All remedies, penalties, and authority granted to the Attorney General under § 4-88-101 et seq. shall be available to the Attorney General for enforcement of this chapter.

(2) The remedies and penalties provided by this section are cumulative to each other and the remedies or penalties available under all other laws of this state.



§ 4-112-114 - No prohibition on advising third party that security freeze is in effect.

This chapter does not prohibit a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the credit report of a consumer.






Chapter 113 - Connect Arkansas Broadband Program

§ 4-113-101 - Short title.

This chapter shall be known and may be cited as the "Connect Arkansas Broadband Act".



§ 4-113-102 - Definitions.

As used in this chapter:

(1) "Broadband" means any service used to provide Internet access at a minimum speed that is the greater of:

(A) Seven hundred sixty-eight kilobites per second (768 kbps) in at least one (1) direction; or

(B) The minimum speed for broadband as defined by regulations of the Federal Communications Commission as of January 1, 2009, or as of a later date if adopted by rule of the Arkansas Broadband Council;

(2) "Broadband backbone" means the collection of high-capacity broadband infrastructure used to deliver broadband service to communities, counties, or regions of the State of Arkansas;

(3) "Last mile broadband" means the broadband media used to deliver broadband to a user location such as a home or an office building; and

(4) "Participants" means the employees of Connect Arkansas and all entities participating in Connect Arkansas programs to facilitate the preparation of the people and businesses of Arkansas for the use of broadband and to facilitate the deployment of broadband service to individual and organizational consumers in Arkansas.



§ 4-113-103 - Connect Arkansas -- Nonprofit organization -- Purposes -- Grants.

(a) The Arkansas Capital Corporation may form a nonprofit corporation named "Connect Arkansas" to:

(1) Prepare the people and businesses of Arkansas to secure the economic, educational, health, social, and other benefits available via broadband use;

(2) Facilitate the availability of broadband service to every home and business in Arkansas;

(3) Promote broadband-based development in Arkansas, with the goals of facilitating:

(A) Broadband education so that the citizens of every home and business in Arkansas can take full advantage of broadband services; and

(B) The availability of broadband service to broadband-educated citizens in every home and business in Arkansas by the end of the year 2012; and

(4) (A) Recognize that services such as geographical information system data delivery and high-definition television programs require increasingly huge demands in bandwidth; and

(B) Promote broadband backbone networks that will serve all of Arkansas with the bandwidth to support Arkansas home and business needs into the foreseeable future.

(b) The Governor, and with the consent of the Governor, the Arkansas Economic Development Commission, the Arkansas Science and Technology Authority, and any other state entity may make grants available for the purpose of supporting Connect Arkansas.



§ 4-113-104 - Creation of the Arkansas Broadband Council.

(a) The Arkansas Broadband Council is created and shall:

(1) Monitor the broadband-based development efforts of other states and nations in areas such as business, education, and health;

(2) Receive input from all Arkansas broadband stakeholders and advise the Governor and the General Assembly on policies related to broadband in Arkansas;

(3) Serve as the broadband advocate to state agencies and other state entities to communicate the broadband needs of the citizens and organizations of the state that do not have access to broadband service or to broadband service adequate for their needs; and

(4) Have the authority to adopt by rule the minimum speed for the definition of "broadband" under § 4-113-102(1) that is provided by the regulations of the Federal Communications Commission.

(b) The council shall include:

(1) One (1) representative from each broadband provider association that exists in the state on July 31, 2007, including without limitation the Arkansas Cable Telecommunications Association and the Arkansas Telecommunications Association;

(2) Three (3) members to be appointed by the Governor;

(3) Three (3) members to be appointed by the President Pro Tempore of the Senate;

(4) Three (3) members to be appointed by the Speaker of the House of Representatives; and

(5) The President of the Arkansas Science and Technology Authority or his or her designee who shall serve as an ex officio member of the council.

(c) The council shall provide:

(1) A written biennial report to the Governor and the General Assembly; and

(2) Interim reports as requested by the Governor or the General Assembly.



§ 4-113-105 - Broadband service registration.

(a) Connect Arkansas will establish a method for broadband service providers to register areas in which they provide broadband service to enable Connect Arkansas to target locations where broadband is not currently offered to Arkansas homes and businesses.

(b) Specific registration requirements will be established by Connect Arkansas, but competitive provider information shall be kept confidential by Connect Arkansas.

(c) Connect Arkansas shall execute nondisclosure agreements with providers to guarantee confidentiality.

(d) Connect Arkansas may disclose areas that are registered, the types of broadband available in registered areas, and any provider information that the provider identifies as acceptable for disclosure.

(e) Registered areas are subject to verification by Connect Arkansas and by the affected counties, but competitive service provider information shall not be released outside of Connect Arkansas.



§ 4-113-106 - Legislative findings -- Critical infrastructure -- Priority of county economic development plans that include regional broadband collaboration.

(a) The General Assembly finds that:

(1) Broadband is:

(A) Critical infrastructure to the State of Arkansas; and

(B) Essential to:

(i) The fundamental activities of an advanced society including education, economic development, health, the pursuit of science and technology, and the conduct of government at all levels; and

(ii) Obtaining economic and educational equality among the different counties and regions of Arkansas;

(2) As a critical infrastructure:

(A) The first phase of the statewide broadband effort must be to make broadband accessible to every individual and organization in Arkansas; and

(B) The second phase of the statewide broadband effort must be to establish Arkansas as a leader in the leveraging of broadband in support of the activities essential to an advanced society; and

(3) The inclusion of broadband in state and county economic development plans should be encouraged.

(b) State activities in support of county economic development plans shall give priority to county economic development plans that include regional broadband collaborations to assist in situations in which counties cannot independently establish broadband.






Chapter 114 - Service Contracts Act

§ 4-114-101 - Title.

This chapter shall be known and may be cited as the "Service Contracts Act".



§ 4-114-102 - Scope and purpose.

(a) The purpose of this chapter is to:

(1) Create a legal framework within which service contracts are defined, may be sold, and are regulated in this state;

(2) Add significant consumer protections; and

(3) Eliminate unnecessary administration.

(b) A service contract under § 4-114-103 is not insurance and is not subject to the Arkansas Insurance Code.

(c) This chapter does not apply to:

(1) Warranties;

(2) Maintenance agreements;

(3) Commercial transactions;

(4) A person or entity or the affiliate of a person or entity licensed or certificated by the Arkansas Public Service Commission or the Federal Communications Commission with respect to warranties, service contracts, or maintenance agreements covering wiring, transmission devices, equipment, or services offered or provided by the person, entity, or affiliate to its customers;

(5) Service contracts sold or offered for sale to persons other than consumers;

(6) Motor vehicle service contracts as defined in and regulated pursuant to the Motor Vehicle Service Contract Act, § 4-90-501 et seq.; or

(7) Mechanical breakdown insurance.

(d) Manufacturer's service contracts on the manufacturer's products are subject only to §§ 4-114-106(a), 4-114-106(d)-(g), 4-114-107, and 4-114-111.

(e) Other than mechanical breakdown insurance, the types of agreements referred to in subsections (c) and (d) of this section and service contracts governed under this chapter are not insurance and are not subject to compliance with any provision of the insurance laws of this state.



§ 4-114-103 - Definitions.

As used in this chapter:

(1) "Administrator" means the person who is responsible for the administration of a service contract;

(2) "Consumer" means an individual who buys other than for purposes of resale any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or resale purposes;

(3) "Maintenance agreement" means a contract of limited duration that provides for scheduled maintenance only;

(4) "Manufacturer" means a person that:

(A) Manufactures or produces property and sells the property under its own name or label;

(B) Is a wholly owned subsidiary of the person that manufactures or produces that property;

(C) Is a corporation that owns one hundred percent (100%) of the person that manufactures or produces the property;

(D) Does not manufacture or produce the property, but the property is sold under its trade name label;

(E) Manufactures or produces the property, and the property is sold under the trade name or label of another person; or

(F) Does not manufacture or produce the property but licenses the use of its trade name or label under a written contract with another person that sells the property under the licensor's trade name or label;

(5) "Mechanical breakdown insurance" means a policy, a contract, or an agreement issued by an authorized insurer that provides for the repair, replacement, or maintenance of property or indemnification for repair, replacement, or service for the operations or structural failure of the property due to a defect in materials or workmanship or to normal wear and tear;

(6) "Nonoriginal manufacturer's parts" means replacement parts not made for or by the original manufacturer of the property, commonly referred to as "after market parts";

(7) "Person" means an individual, a partnership, a corporation, an incorporated or unincorporated association, a joint stock company, a reciprocal, a syndicate, or any similar entity or combination of entities acting in concert;

(8) "Premium" means the consideration paid to an insurer for a reimbursement insurance policy;

(9) "Provider" means a person that is contractually obligated to the service contract holder under the terms of the service contract;

(10) "Provider fee" means the consideration paid for a service contract;

(11) "Reimbursement insurance policy" means a policy of insurance issued to a provider to either:

(A) Provide reimbursement to the provider under the terms of the insured service contracts issued or sold by the provider; or

(B) In the event of the provider's nonperformance, to pay on behalf of the provider all covered contractual obligations incurred by the provider under the terms of the insured service contracts issued or sold by the provider;

(12) (A) "Service contract" means a contract or an agreement for a separately stated consideration and for a specific duration to perform the service, repair, replacement, or maintenance of property or indemnification for service, repair, replacement, or maintenance for the operational or structural failure of property due to a defect in materials, workmanship, or normal wear and tear, with or without additional provision for incidental payment of indemnity under limited circumstances, including without limitation unavailability of parts, obsolescence, food spoilage, rental, or shipping.

(B) "Service contract" does not include mechanical breakdown insurance or maintenance agreements.

(C) A service contract may provide for the repair, replacement, or maintenance of property for damage resulting from power surges or accidental damage from handling.

(D) A service contract is not insurance in this state or otherwise regulated under the Arkansas Insurance Code;

(13) "Service contract holder" means a person that is the purchaser or holder of a service contract; and

(14) "Warranty" means a warranty made solely by the manufacturer, importer, or seller of property or services without charge that:

(A) Is not negotiated or separated from the sale of the product;

(B) Is incidental to the sale of the product; and

(C) Guarantees indemnity for defective parts, mechanical breakdown, or electrical breakdown and labor or other remedial measures, such as repair or replacement of the property or repetition of services.



§ 4-114-104 - Requirements for doing business.

(a) A provider may appoint an administrator or other designee to be responsible for all or part of the administration of service contracts and compliance with this chapter.

(b) Service contracts shall not be issued, sold, or offered for sale in this state unless the provider or its designee has:

(1) Provided a receipt or other written evidence of the purchase of the service contract to the contract holder;

(2) Provided a copy of the service contract to the service contract holder within a reasonable period of time from the date of purchase; and

(3) Complied with this chapter.

(c) (1) Each provider of service contracts sold in this state shall file a registration with the Insurance Commissioner consisting of its name, full corporate address, telephone number and contact person, evidence of compliance with subsection (d) of this section, a designation of a person in this state for service of process, and any other information required to be submitted by rule of the Insurance Commissioner.

(2) Each provider shall pay to the commissioner a fee in the amount of two hundred dollars ($200) upon initial registration and every year thereafter.

(3) The registration shall be updated by written notification to the commissioner if material changes occur in the registration.

(d) In order to assure the faithful performance of a provider's obligations to its contract holders, each provider that is contractually obligated to provide service under a service contract shall:

(1) Insure all service contracts under a reimbursement insurance policy issued by an insurer licensed, registered, or authorized to transact insurance in this state or a surplus lines insurer that is authorized under § 23-65-310 and maintains statutory capital and surplus of at least fifteen million dollars ($15,000,000) at all times while the reimbursement insurance policy is in force;

(2) Do both of the following:

(A) (i) Maintain a funded reserve account for its obligations under its contracts issued and outstanding in this state.

(ii) The reserves shall not be less than forty percent (40%) of gross consideration received less claims paid on the sale of all unexpired service contracts.

(iii) The reserve account shall be subject to examination and review by the commissioner; and

(B) Place in trust with the commissioner a financial security deposit having a value of not less than five percent (5%) of the gross consideration received less claims paid on the sale of all unexpired service contracts, but not less than twenty-five thousand dollars ($25,000), consisting of a surety bond issued by an authorized surety; or

(3) (A) Maintain a net worth of one hundred million dollars ($100,000,000) on its own or together with its parent company if the parent company executes a parental guarantee in a form acceptable to the commissioner.

(B) Upon request, the provider shall provide the commissioner with a copy of the provider's financial statements or, if the provider's financial statements are consolidated with those of its parent company, the provider's parent company's most recent Form 10-K or Form 20-F filed with the United States Securities and Exchange Commission within the last calendar year, or if the company does not file with the United States Securities and Exchange Commission, a copy of the company's audited financial statements, which shows an independent net worth of the provider or its parent company of at least one hundred million dollars ($100,000,000).

(C) If the provider's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the provider's financial stability requirement, then the parent company shall agree to guarantee the obligations of the obligor relating to service contracts sold by the provider in this state.

(e) Except for the requirements specified in subsection (d) of this section, no other financial security requirements shall be required by the commissioner for a provider.

(f) (1) Provider fees collected on service contracts shall not be subject to premium taxes.

(2) Premiums for reimbursement insurance policies shall be subject to applicable taxes.

(g) Except for the registration requirements in subsection (c) of this section, persons marketing, selling, or offering to sell service contracts for providers that comply with this chapter are exempt from this state's licensing requirements.

(h) Providers complying with this chapter are not required to comply with other provisions of the Arkansas Insurance Code.



§ 4-114-105 - Required disclosures -- Reimbursement insurance policy.

(a) Reimbursement insurance policies insuring service contracts issued, sold, or offered for sale in this state shall state that the insurer that issued the reimbursement insurance policy shall:

(1) Reimburse or pay on behalf of the provider any covered sums the provider is legally obligated to pay; or

(2) In the event of the provider's nonperformance, shall provide the service that the provider is legally obligated to perform according to the provider's contractual obligations under the service contracts issued or sold by the provider.

(b) In the event covered service is not provided by the provider within sixty (60) days of proof of loss by the service contract holder, the service contract holder is entitled to apply directly to the reimbursement insurance company.



§ 4-114-106 - Required disclosure -- Service contracts.

(a) A service contract issued, sold, or offered for sale in this state shall:

(1) Be written in clear, understandable language that is easy to read; and

(2) Conspicuously disclose the applicable requirements of this section.

(b) (1) A service contract insured under a reimbursement insurance policy under § 4-114-104(d)(1) shall contain the name and address of the insurer and a statement in substantially the following form: "Obligations of the provider under this service contract are guaranteed under a service contract reimbursement insurance policy. If the provider fails to pay or provide service on a claim within sixty (60) days after proof of loss has been filed, the service contract holder is entitled to make a claim directly against the insurance company."

(2) A claim against the provider may include a claim for return of the unearned provider fee.

(c) (1) A service contract not insured under a reimbursement insurance policy under § 4-114-104(d)(1) shall conspicuously state the name and address of the provider and contain a statement in substantially the following form: "Obligations of the provider under this service contract are backed only by the full faith and credit of the provider (issuer) and are not guaranteed under a service contract reimbursement insurance policy."

(2) A claim against the provider shall also include a claim for return of the unearned provider fee.

(d) A service contract shall identify the administrator, the provider obligated to perform the service under the contract, the service contract seller, and the service contract holder to the extent that the name and address of the service contract holder have been furnished by the service contract holder.

(e) (1) A service contract or a service contract holder's receipt shall state the total purchase price and the terms under which the service contract is sold.

(2) The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

(f) If prior approval of repair work is required, a service contract shall state the procedure for obtaining prior approval and for making a claim, including a toll-free telephone number for claim service and a procedure for obtaining emergency repairs performed outside of normal business hours.

(g) A service contract shall:

(1) Disclose the deductible amount;

(2) Specify the merchandise and services to be provided and any limitations, exceptions, or exclusions;

(3) (A) State the conditions upon which the use of the nonoriginal manufacturer's parts or substitute service may be allowed.

(B) Conditions stated shall comply with applicable state and federal laws;

(4) State any terms, restrictions, or conditions governing the transferability of the service contract;

(5) (A) State the terms, restrictions, or conditions governing termination of the service contract by the service contract holder.

(B) (i) The provider of the service contract shall mail a written notice to the contract holder within fifteen (15) days of the date of termination in the event the provider terminates the service contract.

(ii) Prior notice is not required if the reason for cancellation is nonpayment of the provider fee, a material misrepresentation by the service contract holder to the provider, or a substantial breach of duties by the service contract holder relating to the covered product or its use.

(C) The notice shall state the effective date of the cancellation and the reason for the cancellation.

(D) A pro rata refund of the unearned portion of the provider fee less the amount or value of any claims paid shall accompany the notice unless cancellation is for nonpayment;

(6) (A) Require every provider to permit the service contract holder to return the contract within no less than twenty (20) days of the date of mailing of the service contract or no less than ten (10) days if the service contract is delivered at the time of sale or within a longer time period permitted under the service contract.

(B) If no claim has been made under the service contract, the service contract is void and the provider shall refund to the service contract holder the full purchase price of the service contract.

(C) A ten percent (10%) penalty per month shall be added to a refund that is not paid within forty-five (45) days of return of the service contract to the provider.

(D) The applicable free-look time period on service contracts shall only apply to the original service contract purchaser and only if no claim has been made prior to its return to the provider;

(7) Set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and the requirement for certain service and maintenance; and

(8) Clearly state whether or not the service contract provides for or excludes consequential damages or preexisting conditions.



§ 4-114-107 - Prohibited acts.

(a) (1) A provider shall not use a name:

(A) With the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business; or

(B) Deceptively similar to the name or description of any insurance or surety corporation or any other provider.

(2) (A) This subsection shall not apply to a company that was using any of the prohibited language in its name prior to October 1, 2007.

(B) However, a company using the prohibited language in its name shall conspicuously disclose in its service contracts that the service contract is not an insurance contract.

(b) A provider or its representative shall not in its service contracts or literature make or permit or cause to be made any false or misleading statement or deliberately omit any material statement that would be considered misleading if omitted in connection with the sale, offer to sell, or advertisement of a service contract.

(c) A person, including without limitation a bank, savings and loan association, lending institution, manufacturer, or seller of any product shall not require the purchase of a service contract as a condition of a loan or a condition for the sale of any property.



§ 4-114-108 - Recordkeeping requirements.

(a) (1) A provider shall keep accurate accounts, books, and records concerning transactions regulated under this chapter.

(2) A provider's accounts, books, and records shall include:

(A) A copy of each type of service contract issued;

(B) The name and address of each service contract holder to the extent that the name and address have been furnished by the service contract holder;

(C) A list of the provider locations where service contracts are marketed, sold, or offered for sale; and

(D) Claims files containing at a minimum the dates, amounts, and description of all receipts, claims, and expenditures related to the service contracts.

(3) Except as provided in subsection (b) of this section, a provider shall retain all records pertaining to each service contract holder for at least three (3) years after the specified period of coverage has expired.

(4) (A) A provider may keep all records required under this chapter on a computer disk or other similar technology.

(B) If a provider maintains records in other than hard copy, records shall be accessible from a computer terminal available to the Insurance Commissioner and be capable of duplication to legible hard copy.

(b) A provider discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to service contract holders in this state.

(c) A provider shall make all accounts, books, and records concerning transactions regulated under this chapter or other pertinent laws available to the commissioner upon request.

(d) The books and records requirement of this section may be delegated by the provider to its administrator or other designee, but such delegation shall not relieve the provider of its obligations to have the books and records maintained and produced upon the commissioner's request.



§ 4-114-109 - Cancellation of reimbursement insurance policy.

(a) An insurer that issued a reimbursement insurance policy shall not terminate the policy until at least sixty (60) days' notice of termination has been mailed or delivered to the Insurance Commissioner and in accordance with any other applicable law.

(b) The termination of a reimbursement insurance policy shall not reduce the insurer's responsibility for service contracts issued by providers prior to the date of the termination.



§ 4-114-110 - Obligation of reimbursement insurance policy insurers.

(a) (1) A provider is considered to be the agent of the insurer that issued a reimbursement insurance policy for the purpose of obligating an insurer for the acts of its agents, including the collection of moneys not forwarded.

(2) If a provider is acting as an administrator and enlists other providers, the provider acting as the administrator shall notify the insurer of the existence and identities of the other providers.

(b) This chapter shall not prevent or limit the right of an insurer that issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the insurer pays or is obligated to pay a service contract holder sums that the provider was obligated to pay pursuant to the provisions of the service contract or under a contractual agreement.



§ 4-114-111 - Enforcement provisions.

(a) The Insurance Commissioner may conduct investigations or examinations of providers, administrators, insurers, or other persons to enforce the provisions of this chapter and protect service contract holders in this state.

(b) (1) The commissioner may take any action that is necessary or appropriate to enforce the provisions of this chapter and the commissioner's rules and orders to protect service contract holders in this state.

(2) The commissioner may order a provider to cease and desist from committing violations of this chapter or the commissioner's rules or orders, may issue an order prohibiting a provider from selling or offering a service contract for sale, or may issue an order imposing a civil penalty, or any combination of these, if the provider has violated this chapter or the commissioner's rules or orders.

(3) (A) A person aggrieved by an order issued under this subsection may request a hearing before the commissioner by filing a request with the commissioner within twenty (20) days of the commissioner's order.

(B) Pending the hearing and the decision by the commissioner, the commissioner shall suspend the effective date of the order.

(C) (i) At the hearing, the burden shall be on the commissioner to show why the order is justified.

(ii) The provisions of § 23-61-301 et seq. shall apply to a hearing requested under this subsection.

(4) (A) The commissioner may bring an action in the Pulaski County Circuit Court for an injunction or other appropriate relief for threatened or existing violations of this chapter or of the commissioner's rules or orders.

(B) An action filed under subdivision (b)(3)(A) of this section may also seek restitution on behalf of persons aggrieved by a violation of this chapter or a rule or an order of the commissioner.

(5) (A) A person in violation of this chapter or a rule or an order of the commissioner may be assessed a civil penalty not to exceed five hundred dollars ($500) per violation and no more than ten thousand dollars ($10,000) in the aggregate for all violations of a similar nature.

(B) For purposes of this subdivision (b)(5), violations shall be of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the act, conduct, or practice that is determined to be a violation of this chapter has occurred.

(c) The authority of the commissioner under this section is in addition to other authorities of the commissioner.



§ 4-114-112 - Rules.

The Insurance Commissioner may promulgate rules necessary to effectuate this chapter.






Chapter 115 - Credit Card Processing Service

§ 4-115-101 - Credit card processing service -- Required disclosures -- Prohibitions.

(a) (1) Any person or entity that offers a credit card processing service in this state shall disclose the following information on any contract or agreement to render a credit card processing service:

(A) The effective date of the contract;

(B) The term of the contract;

(C) The amount of any monthly minimum fee or charge for the credit card processing service; and

(D) The amount of any fee or charge for terminating the contract or agreement.

(2) The disclosures required in subsection (a) of this section and any other terms and conditions pertaining to the use of the credit card processing service shall be printed in 8-point font at a minimum.

(b) A person or entity that offers a credit card processing service in this state shall not charge:

(1) A fee of more than fifty dollars ($50.00) for terminating a contract for credit card processing service; or

(2) A monthly minimum fee under a credit card processing service contract for more than one (1) month after the credit card processing service contract is terminated.

(c) Equipment rentals or lease purchase payments charged by a person or entity that offers a credit card processing service shall not be considered to be fees for the purposes of this chapter.



§ 4-115-102 - Penalties and enforcement.

(a) A violation of the provisions of this chapter by a person or entity providing credit card processing service shall constitute an unfair and deceptive act or practice, as defined by § 4-88-101 et seq.

(b) All remedies, penalties, and authority granted to the Attorney General under § 4-88-101 et seq. shall be available to the Attorney General for the enforcement of this chapter.



§ 4-115-103 - Applicability and exclusions.

(a) Nothing contained in this chapter shall:

(1) Affect the jurisdiction of state or federal bank regulators over the regulation of credit card processing services provided by state or national banks; or

(2) Limit the rights or remedies that are otherwise available to a person or an entity that has contracted with a credit card processing service.

(b) This chapter does not apply to:

(1) A contract entered into before August 1, 2007;

(2) A state bank, a national bank, or a savings association, each as defined in 12 U.S.C. § 1813, as it existed on January 1, 2009; or

(3) The parent, affiliate, or subsidiary of a state bank, a national bank, or a savings association, each as defined in 12 U.S.C. § 1813, as it existed on January 1, 2009.

(c) The obligations under this chapter are cumulative and do not limit the obligations imposed under any other state or federal law.






Chapter 116 - Refund Anticipation Loan Act

§ 4-116-101 - Title and intent.

(a) This act shall be known and referred to as the "Refund Anticipation Loan Act".

(b) It is the intent of the General Assembly that this act shall protect consumers who enter into a refund anticipation loan and a refund anticipation check transaction.



§ 4-116-102 - Definitions.

(1) "Consumer" means a person who, individually or in conjunction with another consumer, is solicited for, applies for, or receives a refund anticipation loan or refund anticipation check;

(2) "Creditor" means a person who makes a refund anticipation loan or who takes an assignment of a refund anticipation loan;

(3) (A) "Facilitator" means a person who, individually or in conjunction or cooperation with another person:

(i) Processes, receives, or accepts an application or agreement for a refund anticipation loan or refund anticipation check;

(ii) Services or collects upon a refund anticipation loan or refund anticipation check; or

(iii) Facilitates the making of a refund anticipation loan or refund anticipation check.

(B) "Facilitator" does not include a bank, savings and loan association, credit union, or person who acts solely as an intermediary and does not deal with the public in the making of a refund anticipation loan or refund anticipation check;

(4) "Refund anticipation check" means a check, stored value card, or other payment mechanism, representing the proceeds of the consumer's tax refund, which was issued by a depository institution or other person that received a direct deposit of the consumer's tax refund or tax credit and for which the consumer has paid a fee or other consideration for such payment mechanism.

(5) (A) "Refund anticipation loan" means a loan arranged to be paid directly or indirectly from the proceeds of the consumer's income tax refund or tax credits.

(B) "Refund anticipation loan" includes any sale, assignment, or purchase of a consumer's tax refund at a discount or for a fee, whether or not the consumer is required to repay the buyer or assignee if the Internal Revenue Service denies or reduces the consumer's tax refund;

(6) (A) "Refund anticipation loan fee" means any charges, fees, or other consideration charged or imposed directly or indirectly for the making of or in connection with a refund anticipation loan.

(B) "Refund anticipation loan fee" includes a charge, fee, or other consideration for a deposit account if the deposit account is used for receipt of the consumer's tax refund to repay the amount owed on the loan; and



§ 4-116-103 - Scope.

Unless a facilitator has complied with the provisions of this chapter, a facilitator, including any officer, agent, employee or representative, individually or in conjunction or cooperation with another person, shall not:

(1) Solicit the execution of, process, receive, or accept an application or agreement for a refund anticipation loan or refund anticipation check; or

(2) Facilitate the making of a refund anticipation loan or refund anticipation check.



§ 4-116-104 - Posting of fee schedules and disclosures.

(a) A facilitator shall display a schedule showing the current fees for refund anticipation loans or refund anticipation checks facilitated at the office.

(b) A facilitator also shall prominently display on each fee schedule the following information:

(1) Examples of the interest rates charged for refund anticipation loans in the amounts of:

(A) Two hundred fifty dollars ($250);

(B) Five hundred dollars ($500);

(C) One thousand dollars ($1,000); and

(D) Two thousand five hundred dollars ($2,500);

(2) A legend, centered, in bold capital letters, and in one-inch letters stating: "NOTICE CONCERNING REFUND ANTICIPATION LOANS"; and

(3) The following statement: "When you take out a refund anticipation loan, you are borrowing money against your tax refund. If your tax refund is less than expected, you will still owe the entire amount of the loan. If your refund is delayed, you may have to pay additional costs. YOU CAN USUALLY GET YOUR REFUND IN 8 TO 15 DAYS WITHOUT PAYING ANY EXTRA FEES AND TAKING OUT A LOAN. You can have your tax return filed electronically and your refund direct deposited into your own bank account without obtaining a loan or paying fees for an extra product."

(c) (1) The postings required by this section shall be made in no less than 28-point type on a document measuring no less than sixteen inches by twenty inches (16'' x 20'').

(2) The posting required in this section shall be displayed in a prominent location at each office where the facilitator is facilitating refund anticipation loans.

(d) A facilitator shall not facilitate a refund anticipation loan or refund anticipation check unless;

(1) The disclosures required by this section are displayed; and

(2) The fee charged for the refund anticipation loan or refund anticipation check is the same as the fee displayed on the schedule.



§ 4-116-105 - Application disclosures.

(a) When a consumer applies for a refund anticipation loan, the facilitator shall disclose to the consumer on a colored-paper form separate from the application in 14-point type face, the following information:

(1) The fee for the refund anticipation loan, including the fee for the tax preparation and other fees charged the consumer;

(2) The time within which the proceeds of the refund anticipation loan will be paid to the consumer if the loan is approved;

(3) For refund anticipation loans, the following disclosures:

(A) A legend, centered, in bold, capital letters, and in 18-point type stating: "NOTICE"; and

(B) The statement: "This is a loan. You are borrowing money against your tax refund. If your tax refund is less than expected, you will still owe the entire amount of the loan. If your refund is delayed, you may have to pay additional costs. YOU CAN USUALLY GET YOUR REFUND IN 8 TO 15 DAYS WITHOUT GETTING A LOAN OR PAYING EXTRA FEES. You can have your tax return filed electronically and your refund direct deposited into your bank account without obtaining a loan or other paid product."; and

(4) (A) For refund anticipation loans, disclosure of the refund anticipation loan interest rate.

(B) The refund anticipation loan interest rate shall be calculated utilizing the guidelines established under the federal Truth in Lending Act, 15 U.S.C. § 1601 et seq., as it existed on January 1, 2009.

(b) If a consumer applies for a refund anticipation check, the facilitator shall disclose to the consumer on a colored-paper form separate from the application in 14-point type face, the following information:

(1) The fee for the refund anticipation check, including the fee for tax preparation and other fees charged the consumer;

(2) The time within which the proceeds of the refund anticipation check will be paid to the consumer; and

(3) The following disclosures:

(A) A legend, centered, in bold, capital letters, and in 18-point type stating: "NOTICE"; and

(B) The statement: "You are paying [amount of refund anticipation check fee] to get your refund check through [name of issuer of the refund anticipation check]. YOU CAN AVOID THIS FEE AND STILL RECEIVE YOUR REFUND IN THE SAME AMOUNT OF TIME BY HAVING YOUR REFUND DIRECTLY DEPOSITED INTO YOUR BANK ACCOUNT. You can also wait for the Internal Revenue Service to mail you a check."

(c) The facilitator shall provide to the consumer before completing the loan or check transaction in a form that can be kept by the consumer the following:

(1) The disclosures required by this subsection;

(2) A copy of the completed loan or check application and agreement; and

(3) For refund anticipation loans, the disclosures required by the federal Truth in Lending Act.

(d) The disclosures required by this section shall be provided in English and in the language used primarily for oral communication between the facilitator and the consumer.



§ 4-116-106 - Oral disclosures.

(a) If a consumer applies for a refund anticipation loan, the facilitator shall orally inform the consumer:

(1) That the product is a loan that lasts one (1) or two (2) weeks;

(2) That if the consumer's tax refund is less than expected, the consumer is liable for the full amount of the loan and must repay any difference;

(3) The amount of the refund loan fee; and

(4) The refund anticipation loan interest rate.

(b) If a consumer applies for a refund anticipation check, the facilitator shall orally inform the consumer:

(1) The amount of the refund check; and

(2) That the consumer may receive a refund in the same amount of time without a fee if the tax return is filed electronically and if the consumer directly deposits the refund in the consumer's own bank account.

(c) The disclosures required in this section shall be provided in the language primarily used for oral communication between the facilitator and the consumer.



§ 4-116-107 - Prohibited activities.

A facilitator shall not:

(1) Require a consumer to enter into a loan agreement in order to complete a tax return;

(2) (A) Charge or impose any fee or charge or require other consideration in the making or facilitating of a refund anticipation loan or refund anticipation check apart from the fee charged by the creditor or bank that provides the loan or check.

(B) (i) This section does not prohibit the charge or fee imposed by the facilitator to all of its customers if the same fee in the same amount is charged to customers who do not receive refund anticipation loans, refund anticipation checks, or other tax-related financial products.

(ii) This fee may include fees for tax return preparation;

(3) Engage in a transaction, practice, or course of business that operates a fraud upon a consumer in connection with a refund anticipation loan or refund anticipation check, including making oral statements contradicting any of the information required to be disclosed under this chapter;

(4) Directly or indirectly arrange for any third party to charge an interest, fee, or charge related to a refund anticipation loan or refund anticipation check, other than the refund anticipation loan or refund anticipation check fee imposed by the creditor, including without limitation charges for insurance, attorney's fees, other collection costs, or check cashing.

(5) Misrepresent a material fact or condition of a refund anticipation loan or refund anticipation check; and

(6) Fail to process the application for a refund anticipation loan promptly after the client applies for the loan.



§ 4-116-108 - Remedies.

(a) A facilitator who violates a provision of this chapter is in violation of the Deceptive Trade Practices Act, § 4-88-101 et seq., and a consumer shall have all rights and remedies provided under this law.

(b) A facilitator who willfully fails to comply with any provision of this chapter is liable to the consumer for:

(1) Actual and consequential damages;

(2) Statutory damages of one thousand dollars ($1,000); and

(3) Reasonable attorney's fees and costs.






Chapter 117 - Distribution of Drug Samples

§ 4-117-101 - Definitions.

As used in this chapter:

(1) "Authorized distributors of record" means those distributors with whom a drug manufacturer has established an ongoing relationship to distribute the drug manufacturer's products;

(2) "Board" means the Arkansas State Board of Pharmacy;

(3) (A) "Distribute" means the distribution of drug samples.

(B) "Distribute" does not include the providing of a drug sample to a patient by a:

(i) Physician or practitioner licensed to prescribe the drug;

(ii) Health care professional acting at the direction and under the supervision of a physician or practitioner; or

(iii) Pharmacy that has been granted approval from the Arkansas State Board of Pharmacy to handle samples at the direction of a physician or practitioner and that received the sample under this chapter;

(4) "Drug" means all medicines and preparations recognized in the United States Pharmacopoeia or the National Formulary as substances intended to be used for the care, mitigation, or prevention of disease of either humans or other animals;

(5) "Drug sample" means a unit of a prescription drug that is not intended to be sold and is intended to promote the sale of the drug;

(6) "Licensed pharmacist" means a person holding a license under § 17-92-101 et seq.;

(7) "Pharmacy" means the place licensed by the board in which drugs, chemicals, medicines, prescriptions, and poisons are compounded, dispensed, or sold at retail; and

(8) "Physician" means a practitioner of medicine licensed under the laws of this state or some other state.



§ 4-117-102 - Distribution of drug samples.

(a) Except under subsections (b) and (c) of this section, a person shall not distribute a drug sample.

(b) (1) A drug manufacturer or authorized distributor of record of a drug may distribute a drug sample by mail, common carrier, or by direct distribution by an authorized company representative to physicians or practitioners licensed to prescribe the drugs.

(2) (A) A distribution of a drug sample under subdivision (b)(1) of this section shall be made only upon the written request of the licensed physician or practitioner.

(B) The written request shall contain:

(i) The name, address, professional designation, and signature of the physician or practitioner making the request;

(ii) The identity of the drug sample requested, the strength of the drug, and the quantity requested;

(iii) The name of the drug manufacturer of the drug sample requested; and

(iv) The date of the request.

(c) (1) (A) A drug manufacturer or authorized distributor of record may distribute drug samples to its authorized company representatives by common carrier.

(B) A drug sample that is distributed by common carrier shall be shipped in a manner that requires the signature of the recipient before delivery.

(C) The authorized company representative shall personally sign for this delivery.

(2) The drug manufacturer or authorized distributor of record does not violate this subsection if the common carrier fails to obtain the authorized company representative's signature.

(d) (1) The authorized company representative shall store the drug samples under conditions that will maintain the stability, integrity, and effectiveness of the drug samples and ensure that the drug samples will be free of contamination, deterioration, and adulteration as required under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.

(2) All compendial and labeling requirements for storage and handling of a particular prescription drug shall be followed.

(e) (1) The name and address of the individual responsible for responding to requests by the United States Food and Drug Administration regarding samples on behalf of a drug manufacturer or distributor shall be provided by the manufacturer to the Arkansas State Board of Pharmacy.

(2) The individual identified under subdivision (e)(1) of this section shall further serve as the initial contact person to the board concerning any alleged violations of this section.

(f) (1) A drug manufacturer or an authorized distributor of record shall maintain a list of:

(A) The name and address of each representative of the manufacturer or authorized distributor who distributes drug samples; and

(B) Each site where drug samples are stored.

(2) A record and a list maintained under this subsection shall be made available by the drug manufacturer or authorized distributor to the board upon request.

(g) A drug manufacturer or an authorized distributor shall notify the board of a significant loss of drug samples and known theft of drug samples.

(h) The board may report to the United States Food and Drug Administration any violation of this section.

(i) This section applies only to the distribution of drug samples within the State of Arkansas.

(j) A drug manufacturer that distributes drug samples in the State of Arkansas shall have a policy for drug screening of an employee who distributes drug samples in this state.












Title 5 - Criminal Offenses

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

§ 5-1-101 - Title.

This act shall be known as the "Arkansas Criminal Code".



§ 5-1-102 - Definitions.

As used in the Arkansas Criminal Code:

(1) "Act" or "action" means the same as defined in § 5-2-201;

(2) "Actor" includes, when appropriate, a person who possesses something or who omits to act;

(3) "Conduct" means the same as defined in § 5-2-201;

(4) "Deadly weapon" means:

(A) A firearm or anything manifestly designed, made, or adapted for the purpose of inflicting death or serious physical injury; or

(B) Anything that in the manner of its use or intended use is capable of causing death or serious physical injury;

(5) "Element of the offense" means the conduct, the attendant circumstances, or the result of conduct that:

(A) Is specified in the definition of the offense;

(B) Establishes the kind of culpable mental state required for commission of the offense; or

(C) Negates an excuse or justification for the conduct;

(6) (A) "Firearm" means any device designed, made, or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use.

(B) "Firearm" includes:

(i) A device described in subdivision (6)(A) of this section that is not loaded or lacks a clip or another component to render it immediately operable; and

(ii) Components that can readily be assembled into a device described in subdivision (6)(A) of this section;

(7) "Included offense" means the same as defined in § 5-1-110(b);

(8) (A) "Knowingly" or an equivalent term such as "knowing", "with knowledge", "willful", or "willfully" means the same as "knowingly" defined in § 5-2-202.

(B) However, if the statute clearly indicates a legislative intent to require a culpable mental state of "purposely", "willful" or "willfully" means the same as "purposely" defined in § 5-2-202;

(9) "Law" includes a statute or court decision;

(10) "Law enforcement officer" means any public servant vested by law with a duty to maintain public order or to make an arrest for an offense;

(11) "Negligently" or an equivalent term such as "negligence" or "with negligence" means the same as defined in § 5-2-202;

(12) "Omission" or "omit to act" means the same as defined in § 5-2-201;

(13) (A) "Person", "actor", "defendant", "he", "she", "her", or "him" includes:

(i) Any natural person; and

(ii) When appropriate, an "organization" as defined in § 5-2-501.

(B) (i) (a) As used in §§ 5-10-101 -- 5-10-105, "person" also includes an unborn child in utero at any stage of development.

(b) "Unborn child" means a living fetus of twelve (12) weeks or greater gestation.

(ii) This subdivision (13)(B) does not apply to:

(a) An act that causes the death of an unborn child in utero if the act was committed during a legal abortion to which the woman consented;

(b) An act that is committed pursuant to a usual and customary standard of medical practice during diagnostic testing or therapeutic treatment; or

(c) An act that is committed in the course of medical research, experimental medicine, or an act deemed necessary to save the life or preserve the health of the woman.

(iii) Nothing in this subdivision (13)(B) shall be construed to allow the charging or conviction of a woman with any criminal offense in the death of her own unborn child in utero;

(14) "Physical injury" means the:

(A) Impairment of physical condition;

(B) Infliction of substantial pain; or

(C) Infliction of bruising, swelling, or a visible mark associated with physical trauma;

(15) "Possess" means to exercise actual dominion, control, or management over a tangible object;

(16) "Public servant" means any:

(A) Officer or employee of this state or of any political subdivision of this state;

(B) Person exercising a function of any officer or employee of this state or any political subdivision of this state;

(C) (i) Person acting as an adviser, consultant, or otherwise in performing any governmental function.

(ii) However, this subdivision (16)(C) does not include a witness; or

(D) Person elected, appointed, or otherwise designated to become a public servant although not yet occupying that position;

(17) "Purposely" or an equivalent term such as "purpose", "with purpose", "intentional", "intentionally", "intended", or "with intent to" means the same as "purposely" as defined in § 5-2-202;

(18) "Reasonably believes" or "reasonable belief" means a belief:

(A) That an ordinary and prudent person would form under the circumstances in question; and

(B) Not recklessly or negligently formed;

(19) "Sawed-off or short-barreled rifle" means:

(A) A rifle having one (1) or more barrels less than sixteen inches (16") in length; or

(B) Any weapon made from a rifle, whether by alteration, modification, or otherwise, if the weapon, as modified, has an overall length of less than twenty-six inches (26");

(20) "Sawed-off or short-barreled shotgun" means:

(A) A shotgun having one (1) or more barrels less than eighteen inches (18") in length; or

(B) Any weapon made from a shotgun, whether by alteration, modification, or otherwise, if the weapon, as modified, has an overall length of less than twenty-six inches (26");

(21) "Serious physical injury" means physical injury that creates a substantial risk of death or that causes protracted disfigurement, protracted impairment of health, or loss or protracted impairment of the function of any bodily member or organ; and

(22) "Statute" includes the Arkansas Constitution and any statute of this state, any ordinance of a political subdivision of this state, and any rule or regulation lawfully adopted by an agency of this state.



§ 5-1-103 - Applicability to offenses generally.

(a) The provisions of the Arkansas Criminal Code govern a prosecution for any offense defined by the Arkansas Criminal Code and committed after January 1, 1976.

(b) Unless otherwise expressly provided, the provisions of the Arkansas Criminal Code govern a prosecution for any offense defined by a statute not part of the Arkansas Criminal Code and committed after January 1, 1976.

(c) (1) The provisions of the Arkansas Criminal Code do not apply to the prosecution for any offense committed prior to January 1, 1976.

(2) An offense committed prior to January 1, 1976, shall be construed and punished in accordance with the law existing at the time of the commission of the offense.

(d) (1) A defendant in a criminal prosecution for an offense committed prior to January 1, 1976, may elect to have the construction and application of any defense to the prosecution governed by the provisions of the Arkansas Criminal Code.

(2) (A) An election under subdivision (d)(1) of this section shall be made by motion to the court that is to conduct the trial.

(B) (i) The motion shall be timely filed but not later than ten (10) days before the date set for the trial of the case.

(ii) However, the court for a good cause shown may entertain the motion at a later time.

(e) When all or part of a statute defining a criminal offense is amended or repealed, the statute or part of the statute that is amended or repealed remains in force for the purpose of authorizing the prosecution, conviction, and punishment of a person committing an offense under the statute or part of the statute prior to the effective date of the amending or repealing act.



§ 5-1-104 - Territorial applicability.

(a) A person may be convicted under a law of this state of an offense committed by his or her own or another person's conduct for which he or she is legally accountable if:

(1) Either the conduct or a result that is an element of the offense occurs within this state;

(2) Conduct occurring outside this state constitutes an attempt to commit an offense within this state;

(3) Conduct occurring outside this state constitutes a conspiracy to commit an offense within this state and an overt act in furtherance of the conspiracy occurs within this state;

(4) Conduct occurring within this state establishes complicity in the commission of, or an attempt, solicitation, or conspiracy to commit, an offense in another jurisdiction that is also an offense under the law of this state;

(5) The offense consists of the omission to perform a legal duty imposed by a law of this state based on domicile, residence, or a relationship to a person, thing, or transaction in the state; or

(6) The offense is defined by a statute of this state that expressly prohibits conduct outside the state and the conduct bears a reasonable relation to a legitimate interest of this state and the person knows or should know that his or her conduct is likely to affect that legitimate interest of this state.

(b) When the offense is homicide, either the death of the victim or the physical contact causing death constitutes a "result" within the meaning of subdivision (a)(1) of this section.



§ 5-1-105 - Offenses -- Court authority not limited.

(a) An offense is conduct for which a sentence to a term of imprisonment or fine or both is authorized by statute.

(b) An offense is classified as follows:

(1) Felony;

(2) Misdemeanor; or

(3) Violation.

(c) Nothing in the Arkansas Criminal Code shall be construed to limit the power of a court to punish for contempt or to employ any sanction authorized by law for the enforcement of an order, judgment, or decree.



§ 5-1-106 - Felonies.

(a) An offense is a felony if the offense is designated a felony by:

(1) The Arkansas Criminal Code; or

(2) A statute not a part of the Arkansas Criminal Code.

(b) A felony is classified as follows:

(1) Class Y felony;

(2) Class A felony;

(3) Class B felony;

(4) Class C felony; or

(5) Class D felony.

(c) (1) Any felony defined by a statute not a part of the Arkansas Criminal Code that does not specify the class of the felony or prescribe a limitation on a sentence to imprisonment upon conviction of the felony is a Class D felony.

(2) Any felony defined by a statute not a part of the Arkansas Criminal Code that does prescribe a limitation on a sentence to imprisonment upon conviction of the felony is an unclassified felony.



§ 5-1-107 - Misdemeanors.

(a) An offense is a misdemeanor if the offense is:

(1) Designated a misdemeanor by the Arkansas Criminal Code;

(2) Designated a misdemeanor by a statute not a part of the Arkansas Criminal Code, except as provided in § 5-1-108; or

(3) Not designated a felony and a sentence to imprisonment is authorized upon conviction.

(b) A misdemeanor is classified as follows:

(1) Class A misdemeanor;

(2) Class B misdemeanor; or

(3) Class C misdemeanor.

(c) (1) Any misdemeanor defined by a statute not a part of the Arkansas Criminal Code that does not specify the class of the misdemeanor or prescribe a limitation on a sentence to imprisonment upon conviction of the misdemeanor is a Class A misdemeanor.

(2) Any misdemeanor defined by a statute not a part of the Arkansas Criminal Code that does prescribe a limitation on a sentence to imprisonment upon conviction of the misdemeanor is an unclassified misdemeanor.



§ 5-1-108 - Violations.

(a) An offense is a violation if the offense is designated a violation by:

(1) The Arkansas Criminal Code; or

(2) A statute not a part of the Arkansas Criminal Code.

(b) Regardless of any designation appearing in the statute defining an offense, an offense is a violation for purposes of the Arkansas Criminal Code if the statute defining the offense provides that no sentence other than a fine, fine or forfeiture, or civil penalty is authorized upon conviction.



§ 5-1-109 - Statute of limitations.

(a) (1) A prosecution for murder may be commenced at any time.

(2) A prosecution may be commenced for a violation of the following offenses, if, when the alleged violation occurred, the offense was committed against a minor, the violation has not been previously reported to a law enforcement agency or prosecuting attorney, and the victim has not reached the age of twenty-eight (28) years of age:

(A) Rape, § 5-14-103;

(B) Sexual assault in the first degree, § 5-14-124;

(C) Sexual assault in the second degree, § 5-14-125;

(D) Sexual assault in the third degree, § 5-14-126;

(E) Sexual assault in the fourth degree, § 5-14-127;

(F) Incest, § 5-26-202;

(G) Endangering the welfare of a minor in the first degree, § 5-27-205;

(H) Permitting abuse of a minor, § 5-27-221;

(I) Engaging children in sexually explicit conduct for use in visual or print medium, § 5-27-303;

(J) Transportation of minors for prohibited sexual conduct, § 5-27-305;

(K) Employing or consenting to the use of a child in a sexual performance, § 5-27-402;

(L) Producing, directing, or promoting a sexual performance by a child, § 5-27-403;

(M) Computer child pornography, § 5-27-603; and

(N) Computer exploitation of a child in the first degree, § 5-27-605.

(b) Except as otherwise provided in this section, a prosecution for another offense shall be commenced within the following periods of limitation after the offense's commission:

(1) (A) Class Y felony or Class A felony, six (6) years.

(B) However, for rape, § 5-14-103, the period of limitation is eliminated if biological evidence of the alleged perpetrator is identified that is capable of producing a deoxyribonucleic acid (DNA) profile;

(2) Class B felony, Class C felony, Class D felony, or an unclassified felony, three (3) years;

(3) Misdemeanor or violation, one (1) year; and

(4) Municipal ordinance violation, one (1) year unless a different period of time not to exceed three (3) years is set by ordinance of the municipal government.

(c) If the period prescribed in subsection (b) of this section has expired, a prosecution may nevertheless be commenced for:

(1) Any offense involving either fraud or breach of a fiduciary obligation, within one (1) year after the offense is discovered or should reasonably have been discovered by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is himself or herself not a party to the offense; and

(2) (A) Any offense that is concealed involving felonious conduct in office by a public servant at any time within five (5) years after he or she leaves public office or employment or within five (5) years after the offense is discovered or should reasonably have been discovered, whichever is sooner.

(B) However, in no event does this subdivision (c)(2) extend the period of limitation by more than ten (10) years after the commission of the offense.

(d) A defendant may be convicted of any offense included in the offense charged, notwithstanding that the period of limitation has expired for the included offense, if as to the offense charged the period of limitation has not expired or there is no period of limitation, and there is sufficient evidence to sustain a conviction for the offense charged.

(e) (1) For the purposes of this section, an offense is committed either when:

(A) Every element occurs; or

(B) If a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time the course of conduct or the defendant's complicity in the course of conduct is terminated.

(2) Time starts to run on the day after the offense is committed.

(f) A prosecution is commenced when an arrest warrant or other process is issued based on an indictment, information, or other charging instrument if the arrest warrant or other process is sought to be executed without unreasonable delay.

(g) The period of limitation does not run:

(1) (A) During any time when the accused is continually absent from the state or has no reasonably ascertainable place of abode or work within the state.

(B) However, in no event does this subdivision (g)(1) extend the period of limitation otherwise applicable by more than three (3) years; or

(2) During any period when a prosecution against the accused for the same conduct is pending in this state.

(h) If the period prescribed in subsection (b) of this section has expired, a prosecution may nevertheless be commenced for a violation of the following offenses if, when the alleged violation occurred, the offense was committed against a minor, the violation has not previously been reported to a law enforcement agency or prosecuting attorney, and the period prescribed in subsection (b) of this section has not expired since the victim has reached eighteen (18) years of age:

(1) Battery in the first degree, § 5-13-201;

(2) Battery in the second degree, § 5-13-202;

(3) Aggravated assault, § 5-13-204;

(4) Terroristic threatening in the first degree, § 5-13-301;

(5) Kidnapping, § 5-11-102;

(6) False imprisonment in the first degree, § 5-11-103;

(7) Permanent detention or restraint, § 5-11-106; and

(8) Criminal attempt, criminal solicitation, or criminal conspiracy to commit any offense listed in this subsection, §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401.

(i) If there is biological evidence connecting a person with the commission of an offense and that person's identity is unknown, the prosecution is commenced if an indictment or information is filed against the unknown person and the indictment contains the genetic information of the unknown person and the genetic information is accepted to be likely to be applicable only to the unknown person.

(j) When deoxyribonucleic acid (DNA) testing implicates a person previously identified through a search of the State DNA Data Base or National DNA Index System, a statute of limitation shall not preclude prosecution of the offense.



§ 5-1-110 - Conduct constituting more than one offense -- Prosecution.

(a) When the same conduct of a defendant may establish the commission of more than one (1) offense, the defendant may be prosecuted for each such offense. However, the defendant may not be convicted of more than one (1) offense if:

(1) One (1) offense is included in the other offense, as defined in subsection (b) of this section;

(2) One (1) offense consists only of a conspiracy, solicitation, or attempt to commit the other offense;

(3) Inconsistent findings of fact are required to establish the commission of the offenses;

(4) The offenses differ only in that one (1) offense is defined to prohibit a designated kind of conduct generally and the other offense to prohibit a specific instance of that conduct; or

(5) The conduct constitutes an offense defined as a continuing course of conduct and the defendant's course of conduct was uninterrupted, unless the law provides that a specific period of the course of conduct constitutes a separate offense.

(b) A defendant may be convicted of one (1) offense included in another offense with which he or she is charged. An offense is included in an offense charged if the offense:

(1) Is established by proof of the same or less than all of the elements required to establish the commission of the offense charged;

(2) Consists of an attempt to commit the offense charged or to commit an offense otherwise included within the offense charged; or

(3) Differs from the offense charged only in the respect that a less serious injury or risk of injury to the same person, property, or public interest or a lesser kind of culpable mental state suffices to establish the offense's commission.

(c) The court is not obligated to charge the jury with respect to an included offense unless there is a rational basis for a verdict acquitting the defendant of the offense charged and convicting him or her of the included offense.

(d) (1) Notwithstanding any provision of law to the contrary, a separate conviction and sentence are authorized for:

(A) Capital murder, § 5-10-101, and any felony utilized as an underlying felony for the capital murder;

(B) Criminal attempt to commit capital murder, §§ 5-3-201 and 5-10-101, and any felony utilized as an underlying felony for the attempted capital murder;

(C) Murder in the first degree, § 5-10-102, and any felony utilized as an underlying felony for the murder in the first degree;

(D) Criminal attempt to commit murder in the first degree, §§ 5-3-201 and 5-10-102, and any felony utilized as an underlying felony for the attempted murder in the first degree; and

(E) Continuing criminal enterprise, § 5-64-405, and any predicate felony utilized to prove the continuing criminal enterprise.

(2) Pursuant to § 5-4-403, with respect to any offense mentioned in subdivision (d)(1) of this section, the trial judge may order that the multiple terms of imprisonment run concurrently or consecutively.



§ 5-1-111 - Burden of proof -- Defenses and affirmative defenses -- Presumption.

(a) Except as provided in subsections (b), (c), and (d) of this section, no person may be convicted of an offense unless the following are proved beyond a reasonable doubt:

(1) Each element of the offense;

(2) Jurisdiction;

(3) Venue; and

(4) The commission of the offense within the time period specified in § 5-1-109.

(b) The state is not required to prove jurisdiction or venue unless evidence is admitted that affirmatively shows that the court lacks jurisdiction or venue.

(c) (1) The issue of the existence of a defense does not need to be submitted to the jury unless evidence is admitted supporting the defense.

(2) If the issue of the existence of a defense is submitted to the jury, the court shall charge that any reasonable doubt on the issue requires that the defendant be acquitted.

(3) A "defense" is any matter:

(A) Designated a defense by a section of the Arkansas Criminal Code;

(B) Designated a defense by a statute not a part of the Arkansas Criminal Code; or

(C) Involving an excuse or justification peculiarly within the knowledge of the defendant on which he or she can fairly be required to introduce supporting evidence.

(d) (1) The defendant shall prove an affirmative defense by a preponderance of the evidence.

(2) An "affirmative defense" is any matter designated an affirmative defense by a:

(A) Section of the Arkansas Criminal Code; or

(B) Statute not a part of the Arkansas Criminal Code.

(e) When the Arkansas Criminal Code or a statute not a part of the Arkansas Criminal Code provides that proof of a particular fact gives rise to a presumption as to the existence of a fact that is an element of the offense, the provision has the following consequences:

(1) If there is evidence of the fact giving rise to the presumption, the issue as to the existence of the presumed fact shall be submitted to the jury unless the court determines that the evidence as a whole precludes a finding beyond a reasonable doubt of the presumed fact; and

(2) (A) If the issue as to the existence of the presumed fact is submitted to the jury, the court shall charge that evidence of the fact giving rise to the presumption is for the jury's consideration under all the circumstances of the case and to be weighed in determining the issue.

(B) However, the evidence of the fact giving rise to the presumption alone does not impose a duty of finding the presumed fact, even if the evidence is unrebutted.



§ 5-1-112 - Affirmative defense -- Former prosecution for same offense.

A former prosecution is an affirmative defense to a subsequent prosecution for the same offense under any of the following circumstances:

(1) (A) The former prosecution resulted in an acquittal.

(B) (i) There is an acquittal if the former prosecution resulted in a determination of not guilty.

(ii) A determination of guilt of a lesser included offense is an acquittal of the greater inclusive offense although the conviction is subsequently set aside;

(2) (A) The former prosecution resulted in a conviction.

(B) There is a conviction if the former prosecution resulted in a:

(i) Judgment of conviction that has not been reversed or vacated;

(ii) Verdict of guilty that has not been set aside and that is capable of supporting a judgment; or

(iii) Plea of guilty or nolo contendere accepted by the court; or

(3) The former prosecution was terminated without the express or implied consent of the defendant after the jury was sworn or, if trial was before the court, after the first witness was sworn, unless the termination was justified by overruling necessity.



§ 5-1-113 - Affirmative defense -- Former prosecution for different offense.

A former prosecution is an affirmative defense to a subsequent prosecution for a different offense under the following circumstances:

(1) The former prosecution resulted in an acquittal or in a conviction as set out in § 5-1-112, and the subsequent prosecution is for:

(A) Any offense of which the defendant could have been convicted in the first prosecution; or

(B) An offense based on the same conduct, unless:

(i) The offense of which the defendant was formerly convicted or acquitted and the offense for which he or she is subsequently prosecuted each requires proof of a fact not required by the other offense and the law defining each offense is intended to prevent a substantially different harm or evil; or

(ii) The second offense was not consummated when the former trial began;

(2) The former prosecution was terminated by an acquittal or by a final order or judgment for the defendant that has not been set aside, reversed, or vacated and that necessarily required a determination inconsistent with a fact that must be established for conviction of the second offense; or

(3) The former prosecution was terminated under the circumstances described in § 5-1-112 and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been terminated.



§ 5-1-114 - Affirmative defense -- Former prosecution in another jurisdiction.

When conduct constitutes an offense within the concurrent jurisdiction of this state and of the United States or another state or territory of the United States, a prosecution in any such other jurisdiction is an affirmative defense to a subsequent prosecution in this state under the following circumstances:

(1) The first prosecution resulted in an acquittal or in a conviction as set out in § 5-1-112, and the subsequent prosecution is based on the same conduct unless:

(A) The offense of which the defendant was formerly convicted or acquitted and the offense for which he or she is subsequently prosecuted each requires proof of a fact not required by the other offense and the law defining each offense is intended to prevent a substantially different harm or evil; or

(B) The second offense was not consummated when the former trial began; or

(2) The former prosecution was terminated by an acquittal or by a final order or judgment for the defendant that has not been set aside, reversed, or vacated and that required a determination inconsistent with a fact that must be established for the conviction of the offense for which the defendant is subsequently prosecuted.



§ 5-1-115 - Former prosecutions which are not affirmative defenses.

A former prosecution is not an affirmative defense within the meaning of §§ 5-1-112 -- 5-1-114 under any of the following circumstances:

(1) The former prosecution was before a court that lacked jurisdiction over the defendant or the offense;

(2) The former prosecution was procured by the defendant without the knowledge of the appropriate prosecuting official or aggrieved party and with the purpose of avoiding the sentence that might otherwise be imposed; or

(3) The former prosecution resulted in a judgment of conviction that was held invalid in a subsequent proceeding on a writ of habeas corpus, coram nobis, or similar process.






Chapter 2 - Principles of Criminal Liability

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Culpability

§ 5-2-201 - Definitions generally.

As used in the Arkansas Criminal Code:

(1) "Act" means a bodily movement and includes speech and the conscious possession or control of property;

(2) "Act" as a verb means either to perform an act or to omit to perform an act;

(3) "Conduct" means an act or omission and its accompanying mental state; and

(4) "Omission" means a failure to perform an act and the performance of the act is required by law.



§ 5-2-202 - Culpable mental states -- Definitions.

As used in the Arkansas Criminal Code, there are four (4) kinds of culpable mental states that are defined as follows:

(1) "Purposely." A person acts purposely with respect to his or her conduct or a result of his or her conduct when it is the person's conscious object to engage in conduct of that nature or to cause the result;

(2) "Knowingly." A person acts knowingly with respect to:

(A) The person's conduct or the attendant circumstances when he or she is aware that his or her conduct is of that nature or that the attendant circumstances exist; or

(B) A result of the person's conduct when he or she is aware that it is practically certain that his or her conduct will cause the result;

(3) "Recklessly." (A) A person acts recklessly with respect to attendant circumstances or a result of his or her conduct when the person consciously disregards a substantial and unjustifiable risk that the attendant circumstances exist or the result will occur.

(B) The risk must be of a nature and degree that disregard of the risk constitutes a gross deviation from the standard of care that a reasonable person would observe in the actor's situation; and

(4) "Negligently." (A) A person acts negligently with respect to attendant circumstances or a result of his or her conduct when the person should be aware of a substantial and unjustifiable risk that the attendant circumstances exist or the result will occur.

(B) The risk must be of such a nature and degree that the actor's failure to perceive the risk involves a gross deviation from the standard of care that a reasonable person would observe in the actor's situation considering the nature and purpose of the actor's conduct and the circumstances known to the actor.



§ 5-2-203 - Culpable mental states -- Interpretation of statutes.

(a) If a statute defining an offense prescribes a culpable mental state and does not clearly indicate that the culpable mental state applies to less than all of the elements of the offense, the prescribed culpable mental state applies to each element of the offense.

(b) Except as provided in §§ 5-2-204(b) and (c), if the statute defining an offense does not prescribe a culpable mental state a culpable mental state is nonetheless required and is established only if a person acts purposely, knowingly, or recklessly.

(c) (1) When a statute defining an offense provides that acting negligently suffices to establish an element of that offense, the element also is established if a person acts purposely, knowingly, or recklessly.

(2) When acting recklessly suffices to establish an element, the element also is established if a person acts purposely or knowingly.

(3) When acting knowingly suffices to establish an element, the element also is established if a person acts purposely.

(d) Knowledge that conduct constitutes an offense or knowledge of the existence, meaning, or application of the statute defining an offense is not an element of an offense unless the statute clearly so provides.



§ 5-2-204 - Elements of culpability -- Exceptions to culpable mental state requirement.

(a) A person does not commit an offense unless his or her liability is based on conduct that includes a voluntary act or the omission to perform an act that he or she is physically capable of performing.

(b) A person does not commit an offense unless he or she acts with a culpable mental state with respect to each element of the offense that requires a culpable mental state.

(c) However, a culpable mental state is not required if:

(1) The offense is a violation unless a culpable mental state is expressly included in the definition of the offense; or

(2) An offense defined by a statute not a part of the Arkansas Criminal Code clearly indicates a legislative intent to dispense with any culpable mental state requirement for the offense or for any element of the offense.



§ 5-2-205 - Causation.

Causation may be found when the result would not have occurred but for the conduct of the defendant operating either alone or concurrently with another cause unless:

(1) The concurrent cause was clearly sufficient to produce the result; and

(2) The conduct of the defendant was clearly insufficient to produce the result.



§ 5-2-206 - Ignorance or mistake.

(a) It is a defense to a prosecution that the actor engaged in the conduct charged to constitute the offense under a mistaken belief of fact if:

(1) The statute defining the offense or a statute relating to the offense expressly provides that a mistaken belief of fact constitutes a defense; or

(2) Mistaken belief of fact establishes a defense of justification provided by § 5-2-601 et seq.

(b) Except as provided by subsection (c) of this section, a person is not relieved of criminal liability for conduct because he or she engages in that conduct believing that the conduct does not as a matter of law constitute an offense.

(c) It is an affirmative defense to a prosecution that the actor engaged in the conduct charged to constitute the offense believing that the conduct did not as a matter of law constitute an offense, if the actor acted in reasonable reliance upon an official statement of the law contained in:

(1) A statute or other enactment afterward determined to be invalid or erroneous;

(2) The latest judicial decision of the highest state or federal court that has decided the matter; or

(3) An official interpretation of a public servant or agency charged by law with responsibility for the interpretation or administration of the law defining the offense.

(d) (1) Although ignorance or mistake of fact would otherwise afford a defense to the offense charged, the defense is not available if the defendant would be guilty of another offense had the situation been as he or she supposed.

(2) However, in a case described by subdivision (d)(1) of this section the ignorance or mistake of fact of the defendant reduces the class or degree of the offense of which he or she may be convicted to that of the offense of which the defendant would be guilty had the situation been as he or she supposed.

(e) A mistake of law other than as to the existence or meaning of the statute under which the defendant is prosecuted is relevant to disprove the specific culpable mental state required by the statute under which the defendant is prosecuted.



§ 5-2-207 - Intoxication.

(a) Intoxication that is not self-induced intoxication is an affirmative defense to a prosecution if at the time a person engages in the conduct charged to constitute the offense the person lacks capacity to:

(1) Conform his or her conduct to the requirements of the law; or

(2) Appreciate the criminality of his or her conduct.

(b) As used in this section:

(1) "Intoxication" means a disturbance of a mental or physical capacity resulting from the introduction of alcohol, a drug, or another substance into the body; and

(2) "Self-induced intoxication" means intoxication caused by a substance that the actor knowingly introduces into his or her body and the actor knows or ought to know the tendency of the substance to cause intoxication.



§ 5-2-208 - Duress.

(a) It is an affirmative defense to a prosecution that the actor engaged in the conduct charged to constitute an offense because the actor reasonably believed he or she was compelled to engage in the conduct by the threat or use of unlawful force against the actor's person or the person of another that a person of ordinary firmness in the actor's situation would not have resisted.

(b) The affirmative defense provided by this section is unavailable if the actor recklessly placed himself or herself in a situation in which it was reasonably foreseeable that the actor would be subjected to the force or threatened force described in subsection (a) of this section.



§ 5-2-209 - Entrapment.

(a) It is an affirmative defense that the defendant was entrapped into committing an offense.

(b) (1) Entrapment occurs when a law enforcement officer or any person acting in cooperation with a law enforcement officer induces the commission of an offense by using persuasion or other means likely to cause a normally law-abiding person to commit the offense.

(2) Conduct merely affording a person an opportunity to commit an offense does not constitute entrapment.






Subchapter 3 - -- Mental Disease or Defect

§ 5-2-301 - Definitions.

As used in this subchapter:

(1) "Appropriate facility" means any facility within or without this state to which a defendant is eligible for admission and treatment for mental disease or defect;

(2) "Capacity of the defendant to have the culpable mental state" means a defendant's ability to have the culpable mental state necessary to establish an element of the offense charged, as defined in § 5-2-202;

(3) "Compliance monitor" means either a social service representative or licensed social worker, or both, employed by the Department of Human Services for the purpose of, including, but not limited to:

(A) Verifying that a person conditionally released pursuant to a provision of this subchapter is in compliance with the conditions for release;

(B) Providing social service assistance to a person conditionally released pursuant to a provision of this subchapter; and

(C) Reporting compliance with the conditions for release or lack of compliance with the conditions for release to the appropriate circuit court;

(4) "Designated receiving facility or program" means an inpatient or outpatient treatment facility or program that is designated within each geographic area of the state by the Director of the Division of Behavioral Health of the Department of Human Services to accept the responsibility for the care, custody, and treatment of a person involuntarily admitted to the state mental health system;

(5) (A) "Mental disease or defect" means a:

(i) Substantial disorder of thought, mood, perception, orientation, or memory that grossly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life;

(ii) State of significantly subaverage general intellectual functioning existing concurrently with a defect of adaptive behavior that developed during the developmental period; or

(iii) Significant impairment in cognitive functioning acquired as a direct consequence of a brain injury.

(B) As used in the Arkansas Criminal Code, "mental disease or defect" does not include an abnormality manifested only by:

(i) Repeated criminal or otherwise antisocial conduct;

(ii) Continuous or noncontinuous periods of intoxication, as defined in § 5-2-207(b)(1), caused by a substance such as alcohol or a drug; or

(iii) Dependence upon or addiction to any substance such as alcohol or a drug;

(6) "Prescribed regimen of medical, psychiatric, or psychological care or treatment" means to care or treatment for a mental illness, as defined in § 20-47-202;

(7) "Qualified psychiatrist" means a licensed psychiatrist who has successfully completed either a post-residency fellowship in forensic psychiatry accredited by the American Board of Psychiatry and Neurology or a forensic certification course approved by the department, and who is currently approved by the department to administer a forensic examination as defined in this subchapter;

(8) "Qualified psychologist" means a licensed psychologist who has received a post-doctoral diploma in forensic psychology accredited by the American Board of Professional Psychology or successfully completed a forensic certification course approved by the department, and who is currently approved by the department to administer a forensic examination as defined in this subchapter;

(9) (A) "Restraint" means any manual method, physical or mechanical device, material, or equipment that immobilizes a person or reduces the ability of a person to move his or her arms, legs, body, or head freely.

(B) "Restraint" does not include devices such as orthopedically prescribed devices, surgical dressings or bandages, protective helmets, or other methods that involve the physical holding of a person for the purpose of protecting the person from falling or to permit the person to participate in activities without the risk of physical harm to himself or herself; and

(10) "State mental health system" means the Arkansas State Hospital and any other facility or program certified by the Division of Behavioral Health of the Department of Human Services.



§ 5-2-302 - Lack of fitness to proceed generally.

(a) No person who lacks the capacity to understand a proceeding against him or her or to assist effectively in his or her own defense as a result of mental disease or defect shall be tried, convicted, or sentenced for the commission of an offense so long as the incapacity endures.

(b) A court shall not enter a judgment of acquittal on the ground of mental disease or defect against a defendant who lacks the capacity to understand a proceeding against him or her or to assist effectively in his or her own defense as a result of mental disease or defect.



§ 5-2-303 - Admissibility of evidence to show mental state.

Evidence that the defendant suffered from a mental disease or defect is admissible to prove whether the defendant had the kind of culpable mental state required for commission of the offense charged.



§ 5-2-304 - Notice requirement.

(a) When a defendant intends to raise mental disease or defect as a defense in a prosecution or put in issue his or her fitness to proceed, the defendant shall notify the prosecutor and the court at the earliest practicable time.

(b) (1) Failure to notify the prosecutor within a reasonable time before the trial date entitles the prosecutor to a continuance that for limitation purposes is deemed an excluded period granted on application of the defendant.

(2) Alternatively, in lieu of suspending any further proceedings under § 5-2-305, the court may order the immediate examination of the defendant at a designated receiving facility or program by a qualified psychiatrist or a qualified psychologist.



§ 5-2-305 - Mental health examination of defendant.

(a) (1) Subject to the provisions of §§ 5-2-304 and 5-2-311, the court shall immediately suspend any further proceedings in a prosecution if:

(A) A defendant charged in circuit court files notice that he or she intends to rely upon the defense of mental disease or defect;

(B) There is reason to believe that the mental disease or defect of the defendant will or has become an issue in the cause;

(C) A defendant charged in circuit court files notice that he or she will put in issue his or her fitness to proceed; or

(D) There is reason to doubt the defendant's fitness to proceed.

(2) (A) If a trial jury has been impaneled, the court may retain the jury or declare a mistrial and discharge the jury.

(B) A discharge of the trial jury is not a bar to further prosecution.

(b) (1) Upon suspension of further proceedings in the prosecution, the court shall enter an order:

(A) Directing that the defendant undergo examination and observation by one (1) or more qualified psychiatrists or qualified psychologists;

(B) Appointing one (1) or more qualified psychiatrists not practicing within the Arkansas State Hospital to make an examination and report on the mental condition of the defendant; or

(C) Directing the Director of the Division of Behavioral Health of the Department of Human Services to determine who will examine and report upon the mental condition of the defendant.

(2) The Director of the Division of Behavioral Health of the Department of Human Services or his or her designee shall determine the location of the forensic examination.

(3) The forensic examination shall be for a period not exceeding thirty (30) days or such longer period as the Director of the Division of Behavioral Health of the Department of Human Services or his or her designee determines to be necessary for the purpose of the forensic examination.

(4) (A) (i) A uniform evaluation order shall be developed by the Administrative Office of the Courts, the office of the Prosecutor Coordinator, and the Department of Human Services.

(ii) At a minimum the uniform evaluation order shall contain the:

(a) Defendant's name, age, gender, and race;

(b) Charges pending against the defendant;

(c) Defendant's attorney's name and address;

(d) Defendant's custody status;

(e) Case number; and

(f) Case number and a unique identifying number on the incident reporting form as required by the Arkansas Crime Information Center.

(iii) The uniform evaluation order shall be utilized any time that a defendant is ordered to be examined by the court pursuant to this section and a copy of the uniform evaluation order shall be forwarded to the Director of the Department of Human Services or his or her designee.

(iv) No forensic examination shall be conducted without using the uniform evaluation order.

(B) (i) The Division of Behavioral Health of the Department of Human Services shall maintain a database of all examinations of defendants performed pursuant to this chapter.

(ii) (a) At a minimum the database shall contain the information on the uniform evaluation order as provided in subdivision (b)(4)(A)(ii) of this section.

(b) Additionally, the database shall track insanity acquittees and their conditional release.

(c) Upon completion of a forensic examination pursuant to subsection (b) of this section, the court may enter an order providing for further examination and may order the defendant committed to the Arkansas State Hospital or other appropriate facility for further examination and observation if the court determines that commitment and further examination and observation are warranted.

(d) (1) A report of a forensic examination shall include the following:

(A) A description of the nature of the forensic examination;

(B) A substantiated diagnosis in the terminology of the American Psychiatric Association's current edition of the Diagnostic and Statistical Manual;

(C) An opinion on whether the defendant lacks the capacity to understand the proceedings against him or her and to assist effectively in his or her own defense as a consequence of mental disease or defect;

(D) A description of any evidence that the defendant is feigning a sign or symptom of mental disease or defect;

(E) (i) An opinion as to whether the defendant has the capacity to understand the proceedings against him or her and to assist effectively in his or her own defense.

(ii) If the opinion under subdivision (d)(1)(E)(i) of this section is that the defendant has the capacity to understand the proceedings and to effectively assist in his or her own defense, then the examiner shall further examine the defendant and include in the report of the forensic examination an opinion as to the extent, if any, to which the capacity of the defendant to appreciate the criminality of his or her conduct or to conform his or her conduct to the requirements of law was impaired at the time of the conduct alleged.

(iii) An opinion under subdivision (d)(1)(E)(i) or (d)(1)(E)(ii) of this section shall also include a description of the reasoning used by the examiner to support the opinion; and

(F) (i) When directed by the court, an opinion as to the capacity of the defendant to have the culpable mental state that is required to establish an element of the offense charged.

(ii) An opinion under subdivision (d)(1)(F)(i) of this section shall also include a description of the reasoning used by the examiner to support the opinion.

(2) In addition to the information required in subdivision (d)(1) of this section, the report of the forensic examination shall include a separate explanation of:

(A) The sign or symptom of mental disease or defect that led to the opinion on the presence of mental disease or defect; and

(B) The evidence that supports the opinion of the examiner on the capacity of the defendant to understand the proceedings against him or her and the defendant's capacity to assist in his or her own defense.

(e) If a forensic examination cannot be conducted because of the unwillingness of the defendant to participate in the forensic examination, the report of the forensic examination shall so state and shall include, if possible, an opinion as to whether the unwillingness of the defendant is the result of mental disease or defect.

(f) (1) A person designated to perform a forensic examination shall file the report of the forensic examination with the clerk of the court, and the clerk of the court shall mail a copy to the defense attorney and a copy to the prosecuting attorney.

(2) Upon entry of an order by a circuit court, a copy of the report of the forensic examination concerning a defendant shall be provided to the circuit court by the person designated to perform the forensic examination.

(g) (1) Notwithstanding the provision of any statute enacted prior to January 1, 1976, any existing medical or pertinent record in the custody of a public agency shall be made available to the examiner and counsel for inspection and copying.

(2) The court shall require the prosecuting attorney to provide to the examiner any information relevant to the forensic examination, including, but not limited to:

(A) The name and address of any attorney involved in the matter;

(B) Information about the alleged offense; and

(C) Any information about the defendant's background that is deemed relevant to the forensic examination, including the criminal history of the defendant.

(3) The court may require the attorney for the defendant to provide any available information relevant to the forensic examination, including, but not limited to, a:

(A) Psychiatric record;

(B) Medical record; or

(C) Record pertaining to treatment of the defendant for substance or alcohol abuse.

(h) (1) When a forensic examination of a defendant has been completed, the county from which the defendant had been sent for the forensic examination shall procure the defendant within three (3) working days from the Arkansas State Hospital or from a designated receiving facility or program or other facility where the forensic examination was performed.

(2) If the county fails to procure the defendant within this three-day period, the county shall bear any room or board costs on the fourth and subsequent days.

(i) A person under commitment and supervision of the Department of Correction who is a defendant charged in circuit court shall not undergo an examination or observation conducted by a psychiatrist or other mental health employee of the Department of Correction to determine the mental condition of the defendant.

(j) (1) A person or entity that provides treatment under this subchapter may impose a charge for the cost of the treatment.

(2) A charge for costs under subdivision (j)(1) of this section may not exceed the actual cost of the treatment.

(3) (A) The Division of Behavioral Health of the Department of Human Services shall promulgate rules establishing reasonable charges for costs of treatment under this subchapter.

(B) Rules establishing reasonable charges for costs of treatment under this subchapter shall:

(i) Provide for postponing the collection of the charges based on clinical considerations or the patient's inability to pay, or both; and

(ii) Waive charges for treatment of defendants who plead guilty or nolo contendere or are found guilty at trial.



§ 5-2-306 - Access to defendant by examiners of his choice.

When a defendant desires to be examined by one (1) or more qualified physicians or other experts of his or her own choice, that qualified physician or other expert is permitted to have reasonable access to the defendant for the purpose of examination.



§ 5-2-307 - Admissibility of statements made during examination or treatment.

Any statement made by a person during an examination or treatment is admissible as evidence only:

(1) To the extent permitted by the Uniform Rules of Evidence; and

(2) If the statement is constitutionally admissible.



§ 5-2-308 - Expert witnesses.

(a) At any hearing concerning a defendant's responsibility or fitness to proceed, or upon trial, an examiner who reported pursuant to § 5-2-305 may be called as a witness by the prosecution, the defendant, or the court.

(b) If called by the court, the examiner called as a witness is subject to cross-examination by the prosecution and by the defendant.

(c) Both the prosecution and the defendant may summon any other qualified physician or other expert to testify.



§ 5-2-309 - Determination of fitness to proceed.

(a) If the defendant's fitness to proceed becomes an issue, the issue of the defendant's fitness to proceed shall be determined by the court.

(b) If neither party contests the finding of the report filed pursuant to § 5-2-305, the court may make the determination under subsection (a) of this section on the basis of the report.

(c) If the finding of the report is contested, the court shall hold a hearing on the issue of the defendant's fitness to proceed.



§ 5-2-310 - Lack of fitness to proceed -- Procedures subsequent to finding.

(a) (1) (A) If the court determines that a defendant lacks fitness to proceed, the proceeding against him or her shall be suspended and the court may commit the defendant to the custody of the Department of Human Services for detention, care, and treatment until restoration of fitness to proceed.

(B) However, if the court is satisfied that the defendant may be released without danger to himself or herself or to the person or property of another, the court may order the defendant's release and the release shall continue at the discretion of the court on conditions the court determines necessary.

(2) A copy of the report filed pursuant to § 5-2-305 shall be attached to the order of commitment or order of conditional release.

(b) (1) Within a reasonable period of time, but in any case within ten (10) months of a commitment pursuant to subsection (a) of this section, the department shall file with the committing court a written report indicating whether the defendant is fit to proceed, or if not, whether:

(A) The defendant's mental disease or defect is of a nature precluding restoration of fitness to proceed; and

(B) The defendant presents a danger to himself or herself or to the person or property of another.

(2) (A) The court shall make a determination within one (1) year of a commitment pursuant to subsection (a) of this section.

(B) Pursuant to the report of the department or as a result of a hearing on the report, if the court determines that the defendant is fit to proceed, prosecution in ordinary course may commence.

(C) If the defendant lacks fitness to proceed but does not present a danger to himself or herself or to the person or property of another, the court may release the defendant on conditions the court determines to be proper.

(D) If the defendant lacks fitness to proceed and presents a danger to himself or herself or the person or property of another, the court shall order the department to petition for an involuntary admission.

(E) Upon filing of an order finding that the defendant lacks fitness to proceed issued under subdivision (b)(2)(A) of this section with a circuit clerk or a probate clerk, the circuit clerk or the probate clerk shall submit a copy of the order to the Arkansas Crime Information Center.

(c) (1) On the court's own motion or upon application of the department, the prosecuting attorney, or the defendant, and after a hearing if a hearing is requested, if the court determines that the defendant has regained fitness to proceed, the criminal proceeding shall be resumed.

(2) However, if the court is of the view that so much time has elapsed since the alleged commission of the offense in question that it would be unjust to resume the criminal proceeding, the court may dismiss the charge.



§ 5-2-311 - Lack of fitness to proceed -- Motions without defendant's personal participation.

The fact that the defendant lacks fitness to proceed does not preclude through counsel and without the personal participation of the defendant any motion upon:

(1) A ground that the:

(A) Indictment is insufficient;

(B) Statute of limitations has run; or

(C) Prosecution is barred by a former prosecution; or

(2) Any other ground that the court deems susceptible of fair determination prior to trial.



§ 5-2-312 - Lack of capacity -- Affirmative defense.

(a) (1) It is an affirmative defense to a prosecution that at the time the defendant engaged in the conduct charged he or she lacked capacity as a result of mental disease or defect to:

(A) Conform his or her conduct to the requirements of law; or

(B) Appreciate the criminality of his or her conduct.

(2) When the affirmative defense of mental disease or defect is presented to a jury, prior to deliberations the jury shall be instructed regarding the disposition of a defendant acquitted on a ground of mental disease or defect pursuant to § 5-2-314.

(b) As used in the Arkansas Criminal Code, "mental disease or defect" does not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(c) When a defendant is acquitted on a ground of mental disease or defect, the verdict and judgment shall state that the defendant was acquitted on a ground of mental disease or defect.



§ 5-2-313 - Acquittal based on mental health report.

(a) On the basis of the report filed pursuant to § 5-2-305 and after a hearing, if a hearing is requested, the court may enter judgment of acquittal on the ground of mental disease or defect if the court is satisfied that the following criteria are met:

(1) The defendant currently has the capacity to understand the proceedings against him or her and to assist effectively in his or her own defense; and

(2) At the time of the conduct charged, the defendant lacked capacity as a result of mental disease or defect to conform his or her conduct to the requirements of law or to appreciate the criminality of his or her conduct.

(b) If the defendant did not raise the issue of mental disease or defect as an affirmative defense pursuant to § 5-2-305(a)(1)(A) or (C), then the court is required to make a factual determination that the defendant committed the offense and that he or she was suffering from a mental disease or defect at the time of the commission of the offense.



§ 5-2-314 - Acquittal -- Examination of defendant -- Hearing.

(a) When a defendant is acquitted on the ground of mental disease or defect, a circuit court is required to determine and to include the determination in the order of acquittal one (1) of the following:

(1) The offense involved bodily injury to another person or serious damage to the property of another person or involved a substantial risk of bodily injury to another person or serious damage to the property of another person, and that the defendant remains affected by mental disease or defect;

(2) The offense involved bodily injury to another person or serious damage to the property of another person or involved a substantial risk of bodily injury to another person or serious damage to the property of another person, and that the defendant is no longer affected by mental disease or defect;

(3) The offense did not involve bodily injury to another person or serious damage to the property of another person nor did it involve substantial risk of bodily injury to another person or serious damage to the property of another person, and that the defendant remains affected by mental disease or defect; or

(4) The offense did not involve bodily injury to another person or serious damage to the property of another person nor did it involve a substantial risk of bodily injury to another person or serious damage to the property of another person, and that the defendant is no longer affected by mental disease or defect.

(b) (1) If the circuit court enters a determination based on subdivision (a)(1) or (3) of this section, the circuit court shall order the defendant committed to the custody of the Department of Human Services for an examination by a psychiatrist or a licensed psychologist.

(2) Upon filing of an order of commitment under subdivision (b)(1) of this section with a circuit clerk, the circuit clerk shall submit a copy of the order to the Arkansas Crime Information Center.

(c) If the circuit court enters a determination based on subdivision (a)(2) or (4) of this section, the circuit court shall immediately discharge the defendant.

(d) (1) (A) The department shall file the psychiatric or psychological report with the probate clerk of the circuit court having venue within thirty (30) days following receipt of an order of acquittal.

(B) If before thirty (30) days the department makes application to the circuit court for an extension of time to file the psychiatric or psychological report and the circuit court finds there is good cause for the delay, the circuit court may order that additional time be allowed for the department to file the psychiatric or psychological report.

(C) A hearing shall be conducted by the circuit court and shall take place not later than ten (10) days following the filing of the psychiatric or psychological report with the circuit court.

(2) If the psychiatric or psychological report is not filed within thirty (30) days following the department's receipt of an order of acquittal or within such additional time as authorized by the circuit court, the circuit court may grant a petition for a writ of habeas corpus ordering the release of the defendant under terms and conditions that are reasonable and just for the defendant and societal concerns about the safety of persons and property of others.

(e) (1) A person found not guilty on the ground of mental disease or defect of an offense involving bodily injury to another person or serious damage to the property of another person or involving a substantial risk of bodily injury to another person or serious damage to the property of another person has the burden of proving by clear and convincing evidence that his or her release would not create a substantial risk of bodily injury to another person or serious damage to property of another person due to a present mental disease or defect.

(2) With respect to any other offense, the person has the burden of proof by a preponderance of the evidence.

(f) (1) A person acquitted whose mental condition is the subject of a hearing has a right to counsel.

(2) (A) If it appears to the circuit court that the person acquitted is in need of counsel, an attorney shall be appointed immediately upon filing of the original petition.

(B) (i) When an attorney is appointed by the circuit court, the circuit court shall determine the amount of the fee to be paid the attorney appointed by the circuit court and issue an order of payment.

(ii) The amount of the fee allowed shall be based upon the time and effort of the attorney in the investigation, preparation, and representation of the client at the court hearings.

(g) (1) The quorum court of each county shall appropriate funds for the purpose of payment of the attorney's fees provided for by subsection (f) of this section.

(2) Upon presentment of a claim accompanied by an order of the circuit court fixing the fee, the claim shall be approved by the county court and paid in the same manner as other claims against the county are paid.

(h) A hearing conducted pursuant to subsection (d) of this section may be held at the Arkansas State Hospital or a designated receiving facility or program where the person acquitted is detained.

(i) When conducting any hearing set out in this section, the circuit judge may conduct the hearing within any county of his or her judicial district.

(j) (1) (A) It is the duty of the prosecuting attorney's office in the county where the petition is filed to represent the State of Arkansas at any hearing held pursuant to this section except a hearing pending at the Arkansas State Hospital in Pulaski County.

(B) A prosecuting attorney may contract with another attorney to provide services under subdivision (j)(1) of this section.

(2) The office of the Prosecutor Coordinator shall appear for and on behalf of the State of Arkansas at the Arkansas State Hospital in Little Rock.

(3) Representation under this subsection is a part of the official duties of a prosecuting attorney or the office of the Prosecutor Coordinator and the prosecuting attorney or the office of the Prosecutor Coordinator is immune from civil liability in the performance of this official duty.



§ 5-2-315 - Discharge or conditional release.

(a) (1) (A) When the Director of the Department of Human Services or his or her designee determines that a person acquitted has recovered from his or her mental disease or defect to such an extent that his or her release or his or her conditional release under a prescribed regimen of medical, psychiatric, or psychological care or treatment would no longer create a substantial risk of bodily injury to another person or serious damage to the property of another person, the director shall promptly file an application for discharge or conditional release of the person acquitted with the circuit court that ordered the commitment.

(B) In addition, if the person acquitted has an impairment due to alcohol or substance abuse, the director may petition the circuit court for involuntary commitment under § 20-64-815.

(2) The director shall send a copy of the application to the counsel for the person acquitted and to the attorney for the state.

(b) (1) Within twenty (20) days after receiving the application for discharge or conditional release of the person acquitted, the attorney for the state may petition the circuit court for a hearing to determine whether the person acquitted should be released.

(2) If the attorney for the state does not request a hearing, the circuit court may conduct a hearing on its own motion or discharge the person acquitted.

(c) If the circuit court finds after a hearing under subsection (b) of this section by the standard specified in § 5-2-314(e) that the person acquitted has recovered from his or her mental disease or defect to such an extent that:

(1) The discharge of the person acquitted would no longer create a substantial risk of bodily injury to another person or serious damage to property of another person, then the circuit court shall order that the person acquitted be immediately discharged; or

(2) The conditional release of the person acquitted under a prescribed regimen of medical, psychiatric, or psychological care or treatment would no longer create a substantial risk of bodily injury to another person or serious damage to property of another person, then the circuit court shall order:

(A) That the person acquitted be conditionally released under a prescribed regimen of medical, psychiatric, or psychological care or treatment that has been:

(i) Prepared for the person acquitted;

(ii) Certified to the circuit court as appropriate by the director of the facility in which the person acquitted is committed; and

(iii) Found by the circuit court to be appropriate; and

(B) Explicit conditions of release, including without limitation requirements that:

(i) The person acquitted comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment;

(ii) The person acquitted be subject to regularly scheduled personal contact with a compliance monitor for the purpose of verifying compliance with the conditions of release;

(iii) Compliance with the conditions of release be documented with the circuit court by the compliance monitor at ninety-day intervals or at such intervals as the circuit court may order; and

(iv) Impose the conditions of release for a period of up to five (5) years.

(d) If the circuit court determines that the person acquitted has not met his or her burden of proof under subsection (c) of this section, the person acquitted shall continue to be committed to the custody of the Department of Human Services.

(e) A person ordered to be in charge of a prescribed regimen of medical, psychiatric, or psychological care or treatment of a person acquitted shall provide:

(1) The prescribed regimen of medical, psychiatric, or psychological care or treatment;

(2) Periodic written documentation to a compliance monitor of compliance with the conditions of release, including, but not limited to, documentation of compliance with the prescribed:

(A) Medication;

(B) Treatment and therapy;

(C) Substance abuse treatment; and

(D) Drug testing; and

(3) (A) Written notice of any failure of the person acquitted to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment to the:

(i) Compliance monitor;

(ii) Attorney for the person acquitted;

(iii) Attorney for the state; and

(iv) Circuit court having jurisdiction.

(B) The written notice under subdivision (e)(3)(A) of this section shall be provided immediately upon the failure of the person acquitted to comply with a condition of release.

(C) (i) Upon the written notice under subdivision (e)(3)(A) of this section or upon other probable cause to believe that the person acquitted has failed to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, the person acquitted may be detained and shall be taken without unnecessary delay before the circuit court having jurisdiction over him or her.

(ii) After a hearing, the circuit court shall determine whether the person acquitted should be remanded to an appropriate facility on the ground that, in light of his or her failure to comply with the prescribed regimen of medical, psychiatric, or psychological care or treatment, his or her continued release would create a substantial risk of bodily injury to another person or serious damage to property of another person.

(D) At any time after a hearing employing the same criteria, the circuit court may modify or eliminate the prescribed regimen of medical, psychiatric, or psychological care or treatment.

(f) (1) Regardless of whether the director or his or her designee has filed an application pursuant to a provision of subsection (a) of this section, and at any time during the commitment of the person acquitted, a person acquitted, his or her counsel, or his or her legal guardian may file with the circuit court that ordered the commitment a motion for a hearing to determine whether the person acquitted should be discharged from the facility in which the person acquitted is committed.

(2) However, no motion under subdivision (f)(1) of this section may be filed more than one (1) time every one hundred eighty (180) days.

(3) A copy of the motion under subdivision (f)(1) of this section shall be sent to the:

(A) Director of the facility in which the person acquitted is committed; and

(B) Attorney for the state.



§ 5-2-316 - Conditional release -- Subsequent discharge, modification, or revocation.

(a) (1) The Director of the Department of Human Services or his or her designee, or a person conditionally released under § 5-2-315, or both, may apply to the court ordering the conditional release for discharge from or modification of the order granting conditional release on the ground that he or she may be discharged or the order modified without danger to himself or herself or to the person or property of another person.

(2) The application shall be accompanied by a supporting affidavit of a qualified physician.

(3) A copy of the application and affidavit shall be transmitted to the prosecuting attorney of the judicial circuit from which the person was conditionally released and to any person supervising his or her release, and the hearing on the application shall be held following notice to the prosecuting attorney and the person supervising his or her release.

(b) (1) After notice to the conditionally released person and a hearing, the court may determine that the conditionally released person has violated a condition of release or that for the safety of the conditionally released person or for the safety of the person or property of another person the conditional release should be modified, extended for a period specified by the court not to exceed five (5) years, or revoked.

(2) (A) If an order is entered revoking the most recent order of conditional release under subdivision (b)(1) of this section, all conditions of the release shall be abated, and the person shall be ordered to be committed to the custody of the director or the director's designee.

(B) After the revocation described in subdivision (b)(2)(A) of this section, the person is subject to future discharge or conditional release only under the procedure prescribed in § 5-2-315.



§ 5-2-317 - Jurisdiction and venue.

(a) A circuit court has exclusive jurisdiction over a person acquitted by reason of mental disease or defect and committed to the custody of the Director of the Department of Health and Human Services pursuant to § 5-2-314(b).

(b) Venue is determined as follows:

(1) For a person committed to the custody of the Department of Health and Human Services pursuant to § 5-2-314(b) and who has been committed to the Arkansas State Hospital for examination, then venue may be in Pulaski County for the initial hearing pursuant to § 5-2-314 and for a conditional release hearing pursuant to § 5-2-315; and

(2) For a person who has been conditionally released pursuant to § 5-2-315, then venue for any hearing seeking the modification, revocation, or dismissal of a conditional release order is in the county where the person currently resides.



§ 5-2-326 - Restraint of an Arkansas State Hospital patient.

(a) If necessary for security, an Arkansas State Hospital patient shall be physically restrained with a restraint while being transported to locations away from hospital grounds or to and from any court appearance.

(b) A patient shall not be physically restrained with a restraint if the restraint is medically contraindicated.

(c) The restraint shall be implemented in accordance with safe and appropriate restraint techniques as determined by hospital policy.

(d) The restraint used shall be the least restrictive type or technique necessary to effectively protect the patient, staff members, or others from harm.

(e) The restraint shall not be used as a means of coercion, discipline, convenience, or retaliation by staff.






Subchapter 4 - -- Parties to Offenses

§ 5-2-401 - Criminal liability generally.

A person may commit an offense either by his or her own conduct or that of another person.



§ 5-2-402 - Liability for conduct of another generally.

A person is criminally liable for the conduct of another person if:

(1) The person is made criminally liable for the conduct of another person by the statute defining the offense;

(2) The person is an accomplice of another person in the commission of an offense; or

(3) Acting with a culpable mental state sufficient for the commission of the offense, the person causes another person to engage in conduct that would constitute an offense but for a defense available to the other person.



§ 5-2-403 - Accomplices.

(a) A person is an accomplice of another person in the commission of an offense if, with the purpose of promoting or facilitating the commission of an offense, the person:

(1) Solicits, advises, encourages, or coerces the other person to commit the offense;

(2) Aids, agrees to aid, or attempts to aid the other person in planning or committing the offense; or

(3) Having a legal duty to prevent the commission of the offense, fails to make a proper effort to prevent the commission of the offense.

(b) When causing a particular result is an element of an offense, a person is an accomplice of another person in the commission of that offense if, acting with respect to that particular result with the kind of culpable mental state sufficient for the commission of the offense, the person:

(1) Solicits, advises, encourages, or coerces the other person to engage in the conduct causing the particular result;

(2) Aids, agrees to aid, or attempts to aid the other person in planning or engaging in the conduct causing the particular result; or

(3) Having a legal duty to prevent the conduct causing the particular result, fails to make a proper effort to prevent the conduct causing the particular result.



§ 5-2-404 - Defenses.

(a) Unless otherwise provided by the statute defining the offense, a person is not an accomplice in an offense if:

(1) The person is a victim of the offense; or

(2) The offense is defined so that the person's conduct is inevitably incident to the commission of the offense.

(b) It is an affirmative defense to a prosecution for an offense respecting which the liability of the defendant is based on the conduct of another person that the defendant terminates his or her complicity prior to the commission of the offense and:

(1) Wholly deprives his or her complicity of effectiveness in the commission of the offense;

(2) Gives timely warning to an appropriate law enforcement authority; or

(3) Otherwise makes a proper effort to prevent commission of the offense.



§ 5-2-405 - Claims that are not defenses to liability for another.

In any prosecution for an offense in which the liability of the defendant is based on conduct of another person, it is no defense that:

(1) The offense charged, as defined, can be committed only by a particular class of persons and the defendant not belonging to that particular class of persons is for that reason legally incapable of committing the offense in an individual capacity, unless imposing liability on the defendant is inconsistent with the purpose of the provision establishing his or her incapacity;

(2) The other person has not been charged with, prosecuted for, convicted of, or has been acquitted of any offense or has been convicted of a different offense or degree of offense, based upon the conduct in question, even if the defendant and the other person were tried jointly; or

(3) The other person has a legal immunity from prosecution based upon the conduct in question.



§ 5-2-406 - Multiple convictions -- Different degrees.

When two (2) or more persons are criminally liable for an offense of which there are different degrees, each person is liable only for the degree of the offense that is consistent with the person's own:

(1) Culpable mental state; or

(2) Accountability for an aggravating fact or circumstance.






Subchapter 5 - -- Organizations and Their Agents

§ 5-2-501 - Definitions.

As used in this subchapter:

(1) "Agent" means any officer, director, or employee of an organization or any other person who is authorized to act in behalf of an organization;

(2) "High managerial agent" means an agent or officer of an organization who has duties of such responsibility that his or her conduct reasonably may be assumed to represent the policy of the organization; and

(3) "Organization" means a legal entity and includes:

(A) A corporation, company, association, firm, partnership, or joint-stock company;

(B) A foundation, institution, society, union, club, or church; or

(C) Any other group of persons organized for any purpose.



§ 5-2-502 - Liability of organizations.

(a) An organization commits an offense if:

(1) The organization omits to discharge a specific duty of affirmative performance imposed on an organization by law and the omission is prohibited by criminal law;

(2) The conduct or result specified in the definition of the offense is engaged in, authorized, solicited, requested, commanded, or recklessly tolerated by the board of directors of a corporation or by the executive board of another type of organization or by a high managerial agent acting within the scope of his or her office or employment and in behalf of the organization; or

(3) The conduct or result specified in the definition of the offense is engaged in or caused by an agent of the organization while acting within the scope of his or her office or employment and in behalf of the organization and the offense is:

(A) A violation;

(B) A misdemeanor of any class; or

(C) Defined by a statute that clearly indicates a legislative purpose to impose criminal liability on an organization.

(b) Notwithstanding a provision of this subchapter, if the statute defining an offense designates an agent for whose conduct an organization is liable or the circumstances under which an organization is liable, the provisions of that statute apply.



§ 5-2-503 - Liability of agents.

(a) A person is criminally liable for any conduct constituting an offense that he or she performs or causes to be performed in the name of or in behalf of an organization to the same extent as if that conduct were performed in his or her own name or behalf.

(b) (1) When a duty to act or refrain from acting is imposed by law upon an organization, any agent of the organization having primary responsibility for the discharge of the duty is criminally liable for a reckless performance or omission to perform the required act to the same extent as if the duty were imposed by law directly upon the agent.

(2) A person convicted of an offense by reason of his or her criminal liability for the conduct of an organization is not subject to the sentence authorized by § 5-4-201(e).






Subchapter 6 - -- Justification

§ 5-2-601 - Definitions.

As used in this subchapter:

(1) "Common carrier" means any vehicle used to transport for hire any member of the public;

(2) "Deadly physical force" means physical force that under the circumstances in which it is used is readily capable of causing death or serious physical injury;

(3) "Dwelling" means an enclosed space that is used or intended to be used as a human habitation, home, or residence on a temporary or permanent basis;

(4) "Minor" means any person under eighteen (18) years of age;

(5) (A) "Occupiable structure" means a vehicle, building, or other structure:

(i) Where any person lives or carries on a business or other calling;

(ii) Where people assemble for a purpose of business, government, education, religion, entertainment, or public transportation; or

(iii) That is customarily used for overnight accommodation of a person whether or not a person is actually present.

(B) "Occupiable structure" includes each unit of an occupiable structure divided into a separately occupied unit;

(6) "Physical force" means:

(A) Any bodily impact, restraint, or confinement; or

(B) The threat of any bodily impact, restraint, or confinement;

(7) "Premises" means:

(A) An occupiable structure; or

(B) Any real property;

(8) "Unlawful physical force" means physical force that is employed without the consent of the person against whom it is directed and the employment of the physical force constitutes a criminal offense or tort or would constitute a criminal offense or tort except for a defense other than the defense of justification or privilege; and

(9) "Vehicle" means any craft or device designed for the transportation of a person or property across land or water or through the air.



§ 5-2-602 - Defense.

In a prosecution for an offense, justification as defined in this subchapter is a defense.



§ 5-2-603 - Execution of public duty.

(a) Conduct that would otherwise constitute an offense is justifiable when it is:

(1) Required or authorized by law or by a judicial decree; or

(2) Performed by a public servant or a person acting at the public servant's direction in a reasonable exercise or performance of the public servant's official power, duty, or function.

(b) The justification afforded by this section applies if the actor reasonably believes his or her conduct is required or authorized:

(1) By the judgment or direction of a competent court or tribunal or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or tribunal or defect in the legal process; or

(2) To assist a public servant in the performance of the public servant's duty, notwithstanding that the public servant has exceeded the public servant's legal authority.



§ 5-2-604 - Choice of evils.

(a) Conduct that would otherwise constitute an offense is justifiable when:

(1) The conduct is necessary as an emergency measure to avoid an imminent public or private injury; and

(2) According to ordinary standards of reasonableness, the desirability and urgency of avoiding the imminent public or private injury outweigh the injury sought to be prevented by the law proscribing the conduct.

(b) Justification under this section shall not rest upon a consideration pertaining to the morality or advisability of the statute defining the offense charged.

(c) If the actor is reckless or negligent in bringing about the situation requiring a choice of evils or in appraising the necessity for his or her conduct, the justification afforded by this section is unavailable in a prosecution for any offense for which recklessness or negligence, as the case may be, suffices to establish a culpable mental state.



§ 5-2-605 - Use of physical force generally.

The use upon another person of physical force that would otherwise constitute an offense is justifiable under any of the following circumstances:

(1) A parent, teacher, guardian, or other person entrusted with care and supervision of a minor or an incompetent person may use reasonable and appropriate physical force upon the minor or incompetent person when and to the extent reasonably necessary to maintain discipline or to promote the welfare of the minor or incompetent person;

(2) A warden or other authorized official of a correctional facility may use nondeadly physical force to the extent reasonably necessary to maintain order and discipline;

(3) A person responsible for the maintenance of order in a common carrier or a person acting under the responsible person's direction may use nondeadly physical force to the extent reasonably necessary to maintain order;

(4) A person who reasonably believes that another person is about to commit suicide or to inflict serious physical injury upon himself or herself may use nondeadly physical force upon the other person to the extent reasonably necessary to thwart the suicide or infliction of serious physical injury;

(5) A duly licensed physician or a person assisting a duly licensed physician at the duly licensed physician's direction may use physical force for the purpose of administering a recognized form of treatment reasonably adapted to promoting the physical or mental health of a patient if the treatment is administered:

(A) With the consent of the patient or, if the patient is a minor who is unable to appreciate or understand the nature or possible consequences of the proposed medical treatment or is an incompetent person, with the consent of a parent, guardian, or other person entrusted with the patient's care and supervision; or

(B) In an emergency when the duly licensed physician reasonably believes that no person competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.



§ 5-2-606 - Use of physical force in defense of a person.

(a) (1) A person is justified in using physical force upon another person to defend himself or herself or a third person from what the person reasonably believes to be the use or imminent use of unlawful physical force by that other person, and the person may use a degree of force that he or she reasonably believes to be necessary.

(2) However, the person may not use deadly physical force except as provided in § 5-2-607.

(b) A person is not justified in using physical force upon another person if:

(1) With purpose to cause physical injury or death to the other person, the person provokes the use of unlawful physical force by the other person;

(2) (A) The person is the initial aggressor.

(B) However, the initial aggressor's use of physical force upon another person is justifiable if:

(i) The initial aggressor in good faith withdraws from the encounter and effectively communicates to the other person his or her purpose to withdraw from the encounter; and

(ii) The other person continues or threatens to continue the use of unlawful physical force; or

(3) The physical force involved is the product of a combat by agreement not authorized by law.



§ 5-2-607 - Use of deadly physical force in defense of a person.

(a) A person is justified in using deadly physical force upon another person if the person reasonably believes that the other person is:

(1) Committing or about to commit a felony involving force or violence;

(2) Using or about to use unlawful deadly physical force; or

(3) Imminently endangering the person's life or imminently about to victimize the person as described in § 9-15-103 from the continuation of a pattern of domestic abuse.

(b) A person may not use deadly physical force in self-defense if the person knows that he or she can avoid the necessity of using deadly physical force with complete safety:

(1) (A) By retreating.

(B) However, a person is not required to retreat if the person is:

(i) In the person's dwelling or on the curtilage surrounding the person's dwelling and was not the original aggressor; or

(ii) A law enforcement officer or a person assisting at the direction of a law enforcement officer; or

(2) By surrendering possession of property to a person claiming a lawful right to possession of the property.

(c) As used in this section:

(1) "Curtilage" means the land adjoining a dwelling that is convenient for residential purposes and habitually used for residential purposes, but not necessarily enclosed, and includes an outbuilding that is directly and intimately connected with the dwelling and in close proximity to the dwelling; and

(2) "Domestic abuse" means:

(A) Physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between family or household members; or

(B) Any sexual conduct between family or household members, whether minors or adults, that constitutes a crime under the laws of this state.



§ 5-2-608 - Use of physical force in defense of premises.

(a) A person in lawful possession or control of premises or a vehicle is justified in using nondeadly physical force upon another person when and to the extent that the person reasonably believes the use of nondeadly physical force is necessary to prevent or terminate the commission or attempted commission of a criminal trespass by the other person in or upon the premises or vehicle.

(b) A person may use deadly physical force under the circumstances set forth in subsection (a) of this section if:

(1) Use of deadly physical force is authorized by § 5-2-607; or

(2) The person reasonably believes the use of deadly physical force is necessary to prevent the commission of arson or burglary by a trespasser.



§ 5-2-609 - Use of physical force in defense of property.

A person is justified in using nondeadly physical force upon another person when and to the extent that the person reasonably believes the use of nondeadly physical force is necessary to prevent or terminate the other person's:

(1) Commission or attempted commission of theft or criminal mischief; or

(2) Subsequent flight from the commission or attempted commission of theft or criminal mischief.



§ 5-2-610 - Use of physical force by law enforcement officers.

(a) A law enforcement officer is justified in using nondeadly physical force or threatening to use deadly physical force upon another person if the law enforcement officer reasonably believes the use of nondeadly physical force or the threat of use of deadly physical force is necessary to:

(1) Effect an arrest or to prevent the escape from custody of an arrested person unless the law enforcement officer knows that the arrest is unlawful; or

(2) Defend himself or herself or a third person from what the law enforcement officer reasonably believes to be the use or imminent use of physical force while effecting or attempting to effect an arrest or while preventing or attempting to prevent an escape.

(b) A law enforcement officer is justified in using deadly physical force upon another person if the law enforcement officer reasonably believes that the use of deadly physical force is necessary to:

(1) Effect an arrest or to prevent the escape from custody of an arrested person whom the law enforcement officer reasonably believes has committed or attempted to commit a felony and is presently armed or dangerous; or

(2) Defend himself or herself or a third person from what the law enforcement officer reasonably believes to be the use or imminent use of deadly physical force.



§ 5-2-611 - Use of physical force by private person aiding law enforcement officers.

(a) A person is justified in using nondeadly physical force when and to the extent the person reasonably believes the use of nondeadly physical force is necessary to:

(1) Effect the arrest of a person reasonably believed to be committing or to have committed a felony; or

(2) Prevent the escape of a person reasonably believed to have committed a felony.

(b) A person who has been directed by a law enforcement officer to assist in effecting an arrest or in preventing an escape is justified in using nondeadly physical force when and to the extent that the person reasonably believes the use of nondeadly physical force is necessary to carry out the law enforcement officer's direction.

(c) A person who has been directed by a law enforcement officer to assist in effecting an arrest or in preventing an escape is justified in using deadly physical force if the person reasonably believes the use of deadly physical force is necessary to defend himself or herself or a third person from what the person reasonably believes to be the use or imminent use of deadly physical force.



§ 5-2-612 - Use of physical force in resisting arrest.

Whether the arrest is lawful or unlawful, a person may not use physical force to resist an arrest by a person who is known or reasonably appears to be a:

(1) Law enforcement officer; or

(2) Private citizen directed by a law enforcement officer to assist in effecting an arrest.



§ 5-2-613 - Use of physical force to prevent escape from correctional facility or custody of correctional officer.

(a) Unless the correctional officer knows or reasonably should know that a prisoner is charged with or has been convicted of only a misdemeanor, a correctional officer employed by the Department of Correction or by a private contractor in a correctional facility housing inmates for the department or a city or county correctional officer employed in a correctional facility or jail is justified in using deadly physical force when and to the extent that the correctional officer reasonably believes the use of deadly physical force is necessary to prevent the escape of a prisoner from:

(1) A correctional facility; or

(2) Custody of a correctional officer outside a correctional facility for any purpose.

(b) If the correctional officer knows or reasonably should know that a prisoner is charged with or has been convicted of only a misdemeanor, only nondeadly physical force may be used.



§ 5-2-614 - Use of reckless or negligent force.

(a) When a person believes that the use of physical force is necessary for any purpose justifying that use of physical force under this subchapter but the person is reckless or negligent either in forming that belief or in employing an excessive degree of physical force, the justification afforded by this subchapter is unavailable in a prosecution for an offense for which recklessness or negligence suffices to establish a culpable mental state.

(b) When a person is justified under this subchapter in using physical force but he or she recklessly or negligently injures or creates a substantial risk of injury to a third party, the justification afforded by this subchapter is unavailable in a prosecution for the recklessness or negligence toward the third party.



§ 5-2-620 - Use of force to defend persons and property within home.

(a) The right of an individual to defend himself or herself and the life of a person or property in the individual's home against harm, injury, or loss by a person unlawfully entering or attempting to enter or intrude into the home is reaffirmed as a fundamental right to be preserved and promoted as a public policy in this state.

(b) There is a legal presumption that any force or means used to accomplish a purpose described in subsection (a) of this section was exercised in a lawful and necessary manner, unless the presumption is overcome by clear and convincing evidence to the contrary.

(c) The public policy stated in subsection (a) of this section shall be strictly complied with by the court and an appropriate instruction of this public policy shall be given to a jury sitting in trial of criminal charges brought in connection with this public policy.



§ 5-2-621 - Attempting to protect persons during commission of a felony.

No person is civilly liable for an action or omission intended to protect himself or herself or another from a personal injury during the commission of a felony unless the action or omission constitutes a felony.



§ 5-2-622 - Gambling debts and losses.

It is no defense to a prosecution for a crime of violence that a person was seeking recovery or replevin of a gambling debt or loss in circumstances in which civil recovery is permitted by § 16-118-103.









Chapter 3 - Inchoate Offenses

Subchapter 1 - -- General Provisions

§ 5-3-101 - Mitigation -- Affirmative defense.

It is an affirmative defense to a prosecution for criminal attempt, solicitation, or conspiracy that:

(1) The conduct charged to constitute the offense is inherently unlikely to result or to culminate in the commission of a crime; and

(2) Neither the conduct nor the defendant presents a public danger warranting imposition of criminal liability.



§ 5-3-102 - Multiple convictions barred.

A person may not be convicted of more than one (1) offense defined by this chapter for conduct designed to commit or to culminate in the commission of the same offense.



§ 5-3-103 - Solicitation and conspiracy -- Defenses and claims that are not defenses.

(a) It is a defense to a prosecution for solicitation or conspiracy to commit an offense that:

(1) The defendant is a victim of the offense; or

(2) The offense is defined so that the defendant's conduct is inevitably incident to the commission of the offense.

(b) It is not a defense to a prosecution for conspiracy or solicitation to commit an offense that:

(1) The defendant or the person whom the defendant solicits or with whom the defendant conspires does not occupy a particular position or have a particular characteristic that is an element of that offense, if the defendant believes that one (1) of the persons does;

(2) The person whom the defendant solicits or with whom the defendant conspires is irresponsible or is immune to prosecution or conviction for the commission of the offense or has feigned agreement;

(3) The person whom the defendant solicits or with whom the defendant conspires has not been charged with, prosecuted for, convicted of, or has been acquitted of an offense based upon the conduct alleged or has been convicted of a different offense or degree of offense, even if the defendant and the person whom the defendant solicits or with whom the defendant conspires were tried jointly;

(4) The person whom the defendant solicits or with whom the defendant conspires could not be guilty of committing that offense because that person is unaware of the criminal nature of the conduct in question or of the defendant's criminal purpose; or

(5) The offense charged, as defined, can be committed only by a particular class of persons, and the defendant, not belonging to that particular class of persons, is for that reason legally incapable of committing the offense in an individual capacity unless imposing liability on the defendant is inconsistent with the purpose of the provision establishing the defendant's incapacity.






Subchapter 2 - -- Criminal Attempt

§ 5-3-201 - Conduct constituting attempt.

(a) A person attempts to commit an offense if he or she purposely engages in conduct that:

(1) Would constitute an offense if the attendant circumstances were as the person believes them to be; or

(2) Constitutes a substantial step in a course of conduct intended to culminate in the commission of an offense whether or not the attendant circumstances are as the person believes them to be.

(b) When causing a particular result is an element of the offense, a person commits the offense of criminal attempt if, acting with the kind of culpable mental state otherwise required for the commission of the offense, the person purposely engages in conduct that constitutes a substantial step in a course of conduct intended or known to cause the particular result.

(c) Conduct is not a substantial step under this section unless the conduct is strongly corroborative of the person's criminal purpose.



§ 5-3-202 - Complicity.

(a) A person attempts to commit an offense if, with the purpose of aiding another person in the commission of the offense, the person engages in conduct that would establish his or her complicity under § 5-2-402 if the offense were committed by the other person.

(b) It is not a defense to a prosecution under this section that:

(1) The other person did not commit or attempt to commit an offense; or

(2) It was impossible for the actor to assist the other person in the commission of the offense if the actor could have assisted the other person had the attendant circumstances been as the actor believed them to be.



§ 5-3-203 - Classification.

A criminal attempt is a:

(1) Class Y felony if the offense attempted is capital murder;

(2) Class A felony if the offense attempted is treason or a Class Y felony other than capital murder;

(3) Class B felony if the offense attempted is a Class A felony;

(4) Class C felony if the offense attempted is a Class B felony;

(5) Class D felony if the offense attempted is a Class C felony;

(6) Class A misdemeanor if the offense attempted is a Class D felony or an unclassified felony;

(7) Class B misdemeanor if the offense attempted is a Class A misdemeanor;

(8) Class C misdemeanor if the offense attempted is a Class B misdemeanor; or

(9) Violation if the offense attempted is a Class C misdemeanor or an unclassified misdemeanor.



§ 5-3-204 - Renunciation.

(a) (1) It is an affirmative defense to a prosecution under § 5-3-201(a)(2) or (b) that the defendant abandons his or her effort to commit the offense, and by the abandonment prevents the commission of the offense, under circumstances manifesting a voluntary and complete renunciation of his or her criminal purpose.

(2) However, the establishment of the affirmative defense under subdivision (a)(1) of this section does not affect the liability of an accomplice who does not join in the abandonment or prevention.

(b) It is an affirmative defense to a prosecution under § 5-3-202 that the defendant terminates his or her complicity in the commission of the offense and:

(1) Wholly deprives his or her complicity of effectiveness in the commission of the offense;

(2) Gives timely warning to an appropriate law enforcement authority; or

(3) Otherwise makes a substantial effort to prevent the commission of the offense, under circumstances manifesting a voluntary and complete renunciation of his or her criminal purpose.






Subchapter 3 - -- Criminal Solicitation

§ 5-3-301 - Conduct constituting solicitation -- Classification.

(a) A person solicits the commission of an offense if, with the purpose of promoting or facilitating the commission of a specific offense, the person commands, urges, or requests another person to engage in specific conduct that would:

(1) Constitute that offense;

(2) Constitute an attempt to commit that offense;

(3) Cause the result specified by the definition of that offense; or

(4) Establish the other person's complicity in the commission or attempted commission of that offense.

(b) Criminal solicitation is a:

(1) Class A felony if the offense solicited is capital murder, treason, or a Class Y felony;

(2) Class B felony if the offense solicited is a Class A felony;

(3) Class C felony if the offense solicited is a Class B felony;

(4) Class D felony if the offense solicited is a Class C felony;

(5) Class A misdemeanor if the offense solicited is a Class D felony or an unclassified felony;

(6) Class B misdemeanor if the offense solicited is a Class A misdemeanor;

(7) Class C misdemeanor if the offense solicited is a Class B misdemeanor; or

(8) Violation if the offense solicited is a Class C misdemeanor or an unclassified misdemeanor.



§ 5-3-302 - Renunciation.

It is an affirmative defense to a prosecution for criminal solicitation that the defendant prevented the commission of the offense solicited under circumstances manifesting a voluntary and complete renunciation of his or her criminal purpose.






Subchapter 4 - -- Criminal Conspiracy

§ 5-3-401 - Conduct constituting conspiracy.

A person conspires to commit an offense if with the purpose of promoting or facilitating the commission of any criminal offense:

(1) The person agrees with another person or other persons that:

(A) One (1) or more of the persons will engage in conduct that constitutes that offense; or

(B) The person will aid in the planning or commission of that criminal offense; and

(2) The person or another person with whom the person conspires does any overt act in pursuance of the conspiracy.



§ 5-3-402 - Scope of conspiratorial relationship.

If an actor knows or could reasonably expect that a person with whom the actor conspires has himself or herself conspired or will conspire with another person to commit the same criminal offense, the actor is deemed to have conspired with the other person, whether or not the actor knows the other person's identity.



§ 5-3-403 - Multiple criminal objectives.

If a person conspires to commit a number of criminal offenses, the person commits only one (1) conspiracy if the multiple offenses are the object of the same agreement or continuous conspiratorial relationship.



§ 5-3-404 - Classification.

Criminal conspiracy is a:

(1) Class A felony if an object of the conspiracy is commission of capital murder, treason, or a Class Y felony;

(2) Class B felony if an object of the conspiracy is commission of a Class A felony;

(3) Class C felony if an object of the conspiracy is commission of a Class B felony;

(4) Class D felony if an object of the conspiracy is commission of a Class C felony;

(5) Class A misdemeanor if an object of the conspiracy is commission of a Class D felony or an unclassified felony;

(6) Class B misdemeanor if an object of the conspiracy is commission of a Class A misdemeanor; or

(7) Class C misdemeanor if an object of the conspiracy is commission of a Class B misdemeanor.



§ 5-3-405 - Renunciation of criminal purpose.

It is an affirmative defense to a prosecution for conspiracy to commit an offense that the defendant:

(1) Thwarted the success of the conspiracy under circumstances manifesting a complete and voluntary renunciation of the defendant's criminal purpose; or

(2) Terminated his or her participation in the conspiracy and:

(A) Gave timely warning to an appropriate law enforcement authority; or

(B) Otherwise made a substantial effort to prevent the commission of the offense, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal purpose.



§ 5-3-406 - Statute of limitations.

(a) For the purposes of § 5-1-109, a conspiracy is a continuing course of conduct that terminates when the offense or offenses that are the object of the conspiracy are committed.

(b) However, if a person abandons the agreement a conspiracy is terminated as to him or her only, when the person:

(1) Advises other persons with whom the person conspired of his or her abandonment; or

(2) Informs a law enforcement authority of the existence of the conspiracy and of his or her participation in the conspiracy.



§ 5-3-407 - Venue for prosecution.

A prosecution for criminal conspiracy may be brought in any county where any overt act in furtherance of the conspiracy is alleged to have occurred, and that county is a proper place of venue for the prosecution of any person charged as a party to that conspiracy.









Chapter 4 - Disposition of Offenders

Subchapter 1 - -- General Provisions

§ 5-4-101 - Definitions.

As used in this chapter:

(1) (A) "Imprisonment" means:

(i) Incarceration in a detention facility operated by the state or any of its political subdivisions; or

(ii) Home detention as described in § 16-93-708.

(B) "Imprisonment" may mean incarceration in a privately operated detention facility under contract to the state or any of its political subdivisions;

(2) "Probation" or "place on probation" means a procedure in which a defendant who pleads or is found guilty of an offense is released by the court without pronouncement of sentence but subject to the supervision of a probation officer;

(3) "Probation officer" means a salaried officer attached to the court pursuant to § 16-93-402 or a reputable person designated by the court to supervise a defendant who is placed on probation;

(4) (A) "Restitution" means the act of making good or giving equivalent value for any loss, damage, or injury.

(B) "Restitution" may also include in the event of an injury or loss that the offender has special capacity to restore or repair a sentence to perform that reparation; and

(5) "Suspension" or "suspend imposition of sentence" means a procedure in which a defendant who pleads or is found guilty of an offense is released by the court without pronouncement of sentence and without supervision.



§ 5-4-102 - Presentence investigation.

(a) If punishment is fixed by the court, the court may order a presentence investigation before imposing sentence.

(b) (1) The presentence investigation should be conducted by a presentence officer or another person designated by the court and should include an analysis of:

(A) The circumstances surrounding the commission of the offense,

(B) The defendant's history of delinquency or criminality, physical and mental condition, family situation and background, economic status, education, occupation, and personal habits; and

(C) Any other matter that the investigator deems relevant or the court directs to be included.

(2) In a case involving a violation of § 5-11-106 in which a minor was unlawfully detained, restrained, taken, enticed, or kept, the presentence investigation shall include ascertaining the expenses incurred by a law enforcement agency, the Department of Health and Human Services, and the lawful custodian in searching for and returning the minor to the lawful custodian.

(c) (1) Before imposing sentence, the court may order the defendant to submit to psychiatric examination and evaluation for a period not to exceed thirty (30) days.

(2) The defendant may be remanded for psychiatric examination and evaluation to the Arkansas State Hospital, or the court may appoint a qualified psychiatrist to make the psychiatric examination and evaluation.

(d) (1) Before imposing sentence, the court shall advise the defendant or his or her counsel of the factual contents and conclusions of any presentence investigation or psychiatric examination and evaluation and afford fair opportunity, if the defendant so requests, to controvert the factual contents and conclusions.

(2) A source of confidential information does not need to be disclosed.

(e) If the defendant is sentenced to imprisonment, a copy of the report of any presentence investigation or psychiatric examination or evaluation shall be transmitted immediately to the Department of Correction or, when the defendant is committed to the custody of a specific institution, to that specific institution.



§ 5-4-103 - Sentencing -- Role of jury and court.

(a) If a defendant is charged with a felony and is found guilty of an offense by a jury, the jury shall fix punishment in a separate proceeding as authorized by this chapter.

(b) Except as provided by §§ 5-4-601 -- 5-4-605, 5-4-607, and 5-4-608, the court shall fix punishment as authorized by this chapter in any case in which:

(1) The defendant pleads guilty to an offense;

(2) The defendant's guilt is tried by the court;

(3) The jury fails to agree on punishment;

(4) The prosecution and the defense agree that the court may fix punishment; or

(5) A jury sentence is found by the trial court or an appellate court to be in excess of the punishment authorized by law.



§ 5-4-104 - Authorized sentences generally.

(a) No defendant convicted of an offense shall be sentenced otherwise than in accordance with this chapter.

(b) A defendant convicted of capital murder, § 5-10-101, or treason, § 5-51-201, shall be sentenced to death or life imprisonment without parole in accordance with §§ 5-4-601 -- 5-4-605, 5-4-607, and 5-4-608.

(c) (1) A defendant convicted of a Class Y felony or murder in the second degree, § 5-10-103, shall be sentenced to a term of imprisonment in accordance with §§ 5-4-401 -- 5-4-404.

(2) In addition to imposing a term of imprisonment, the trial court may sentence a defendant convicted of a Class Y felony or murder in the second degree, § 5-10-103, to any one (1) or more of the following:

(A) Pay a fine as authorized by §§ 5-4-201 and 5-4-202;

(B) Make restitution as authorized by § 5-4-205; or

(C) Suspend imposition of an additional term of imprisonment, as authorized by subdivision (e)(3) of this section.

(d) A defendant convicted of an offense other than a Class Y felony, capital murder, § 5-10-101, treason, § 5-51-201, or murder in the second degree, § 5-10-103, may be sentenced to any one (1) or more of the following, except as precluded by subsection (e) of this section:

(1) Imprisonment as authorized by §§ 5-4-401 -- 5-4-404;

(2) Probation as authorized by §§ 5-4-301 -- 5-4-307 and 16-93-306 -- 16-93-314;

(3) Payment of a fine as authorized by §§ 5-4-201 and 5-4-202;

(4) Restitution as authorized by a provision of § 5-4-205; or

(5) Imprisonment and payment of a fine.

(e) (1) (A) The court shall not suspend imposition of sentence as to a term of imprisonment nor place the defendant on probation for the following offenses:

(i) Capital murder, § 5-10-101;

(ii) Treason, § 5-51-201;

(iii) A Class Y felony, except to the extent suspension of an additional term of imprisonment is permitted in subsection (c) of this section;

(iv) Driving while intoxicated, § 5-65-103;

(v) Murder in the second degree, § 5-10-103, except to the extent suspension of an additional term of imprisonment is permitted in subsection (c) of this section; or

(vi) Engaging in a continuing criminal enterprise, § 5-64-405.

(B) (i) In any other case, the court may suspend imposition of sentence or place the defendant on probation, in accordance with §§ 5-4-301 -- 5-4-307 and 16-93-306 -- 16-93-314, except as otherwise specifically prohibited by statute.

(ii) The court may not suspend execution of sentence.

(2) If the offense is punishable by fine and imprisonment, the court may sentence the defendant to pay a fine and suspend imposition of the sentence as to imprisonment or place the defendant on probation.

(3) (A) The court may sentence the defendant to a term of imprisonment and suspend imposition of sentence as to an additional term of imprisonment.

(B) However, the court shall not sentence a defendant to imprisonment and place him or her on probation, except as authorized by § 5-4-304.

(f) (1) If the court determines that an offender under eighteen (18) years of age would be more amenable to a rehabilitation program of the Division of Youth Services of the Department of Human Services and that he or she previously has not been committed to the division on more than one (1) occasion, the court may sentence the offender under eighteen (18) years of age to the Department of Correction for a term of years, suspend the sentence, and commit him or her to the custody of the division.

(2) In a case under subdivision (f)(1) of this section, if the offender under eighteen (18) years of age completes the program of the division satisfactorily, the division shall return him or her to the sentencing court and provide the sentencing court with a written report of his or her progress and a recommendation that the offender under eighteen (18) years of age be placed on probation.

(3) (A) In the event that the offender under eighteen (18) years of age violate a rule of the division's program or facility or is otherwise not amenable to the division's rehabilitative effort, the division may return him or her to the sentencing court with a written report of his or her conduct and a recommendation that the offender under eighteen (18) years of age be transferred to the Department of Correction.

(B) If the court finds that the offender under eighteen (18) years of age has violated a rule of the division's program or facility or is otherwise not amenable to the division's rehabilitative effort, the court shall then revoke the suspension of the sentence originally imposed and commit the offender under eighteen (18) years of age to the Department of Correction.

(g) This chapter does not deprive the court of any authority conferred by law to:

(1) Order a forfeiture of property;

(2) Suspend or cancel a license;

(3) Dissolve a corporation;

(4) Remove a person from office;

(5) Cite for contempt;

(6) Impose any civil penalty; or

(7) Assess costs as set forth in subsection (h) of this section.

(h) A defendant convicted of violating § 5-11-106, in which a minor was unlawfully detained, restrained, taken, enticed, or kept, may be assessed and ordered to pay expenses incurred by a law enforcement agency, the Department of Human Services, or the lawful custodian in searching for or returning the minor to the lawful custodian.






Subchapter 2 - -- Fines, Costs, and Restitution

§ 5-4-201 - Fines -- Limitations on amount.

(a) A defendant convicted of a felony may be sentenced to pay a fine:

(1) Not exceeding fifteen thousand dollars ($15,000) if the conviction is of a Class A felony or Class B felony;

(2) Not exceeding ten thousand dollars ($10,000) if the conviction is of a Class C felony or Class D felony;

(3) In accordance with a limitation of the statute defining the felony if the conviction is of an unclassified felony.

(b) A defendant convicted of a misdemeanor may be sentenced to pay a fine:

(1) Not exceeding two thousand five hundred dollars ($2,500) if the conviction is of a Class A misdemeanor;

(2) Not exceeding one thousand dollars ($1,000) if the conviction is of a Class B misdemeanor;

(3) Not exceeding five hundred dollars ($500) if the conviction is of a Class C misdemeanor; or

(4) In accordance with a limitation of the statute defining the misdemeanor if the conviction is of an unclassified misdemeanor.

(c) A defendant convicted of a violation may be sentenced to pay a fine:

(1) Not exceeding one hundred dollars ($100) if the violation is defined by the Arkansas Criminal Code or defined by a statute enacted subsequent to January 1, 1976, that does not prescribe a different limitation on the amount of the fine; or

(2) In accordance with a limitation of the statute defining the violation if that statute prescribes limitations on the amount of the fine.

(d) (1) Notwithstanding a limit imposed by this section, if the defendant has derived pecuniary gain from commission of an offense, then upon conviction of the offense the defendant may be sentenced to pay a fine not exceeding two (2) times the amount of the pecuniary gain.

(2) As used in this subsection, "pecuniary gain" means the amount of money or the value of property derived from the commission of the offense, less the amount of money or the value of property returned to the victim of the crime or seized by or surrendered to a lawful authority prior to the time sentence is imposed.

(e) An organization convicted of an offense may be sentenced to pay a fine authorized by subsection (d) of this section or not exceeding two (2) times the maximum fine otherwise authorized upon conviction of the offense by subsections (a), (b), or (c) of this section.

(f) (1) Notwithstanding a limit imposed by this section or the section defining the felony offense, if a defendant has derived pecuniary gain from the commission of a felony offense under § 5-68-201 et seq., § 5-68-301 et seq., the Arkansas Law on Obscenity, § 5-68-401 et seq., or § 5-68-501 et seq., then upon conviction of the felony offense, the defendant may be sentenced to pay a fine not exceeding two hundred fifty thousand dollars ($250,000).

(2) As used in this subsection, "derived pecuniary gain" means that a defendant received income, benefit, property, money, or anything of value from the commission of a felony offense under § 5-68-201 et seq., § 5-68-301 et seq., the Arkansas Law on Obscenity, § 5-68-401 et seq., or § 5-68-501 et seq.



§ 5-4-202 - Alternative sentence prohibited -- Time of payment.

(a) If the defendant is sentenced to pay a fine or costs, the court shall not at the same time impose an alternative sentence or imprisonment to be served if the fine or costs are not paid.

(b) (1) If a defendant is sentenced to pay a fine or costs, the court may grant permission for payment to be made:

(A) Within a specified period of time; or

(B) In specified installments.

(2) If permission under subdivision (b)(1) of this section is not granted in the sentence, the fine or costs are payable immediately.



§ 5-4-204 - Collection after default.

(a) When a defendant sentenced to pay a fine or costs defaults in the payment of the fine or costs or of any installment, the fine or costs may be collected by any means authorized for the enforcement of a money judgment in a civil action.

(b) A judgment that the defendant pay a fine or costs constitutes a lien on the real property and personal property of the defendant in the same manner and to the same extent as a money judgment in a civil action.



§ 5-4-205 - Restitution.

(a) (1) A defendant who is found guilty or who enters a plea of guilty or nolo contendere to an offense may be ordered to pay restitution.

(2) If the court decides not to order restitution or orders restitution of only a portion of the loss suffered by the victim, the court shall state on the record in detail the reasons for not ordering restitution or for ordering restitution of only a portion of the loss.

(b) (1) Whether a trial court or a jury, the sentencing authority shall make a determination of actual economic loss caused to a victim by the offense.

(2) When an offense has resulted in bodily injury to a victim, a restitution order entered under this section may require that the defendant:

(A) Pay the cost of a necessary medical or related professional service or device relating to physical, psychiatric, and psychological care, including nonmedical care and treatment rendered in accordance with a recognized method of healing;

(B) Pay the cost of necessary physical and occupational therapy and rehabilitation;

(C) (i) Reimburse the victim for income lost by the victim as a result of the offense.

(ii) The maximum that a victim may recover for lost income is fifty thousand dollars ($50,000); and

(D) Pay an amount equal to the cost of a necessary funeral and related services in the case of an offense that resulted in bodily injury that also resulted in the death of a victim.

(3) When an offense has not resulted in bodily injury to a victim, a restitution order entered under this section may require that the defendant reimburse the victim for income lost by the victim as a result of the offense.

(4) (A) The determination of the amount of loss is a factual question to be decided by the preponderance of the evidence presented to the sentencing authority during the sentencing phase of a trial.

(B) The amount of loss may be decided by agreement between a defendant and the victim represented by the prosecuting attorney.

(5) If any item listed in subdivision (b)(2) of this section has been paid by the Crime Victims Reparations Board and the court orders restitution, the restitution order shall provide that the board is to be reimbursed by the defendant.

(c) (1) As used in this section and in any provision of law relating to restitution, "victim" means any person, partnership, corporation, or governmental entity or agency that suffers property damage or loss, monetary expense, or physical injury or death as a direct or indirect result of the defendant's offense or criminal episode.

(2) "Victim" includes a victim's estate if the victim is deceased and a victim's next of kin if the victim is deceased as a result of the offense.

(d) A record of a defendant shall not be expunged under § 16-90-901 et seq. until all court-ordered restitution has been paid.

(e) (1) Restitution shall be made immediately unless prior to the imposition of sentence the court determines that the defendant should be:

(A) Given a specified time to pay; or

(B) (i) Allowed to pay in specified installments.

(ii) If a court authorizes payment of restitution by a defendant in specified installments, a monthly installment fee of five dollars ($5.00) shall be assessed on the defendant for making restitution payments on an installment basis in addition to the restitution and other assessments authorized.

(iii) The monthly installment fee under subdivision (e)(1)(B)(ii) of this section shall be remitted to the collecting official to be used to defray the cost of restitution collection.

(iv) A district court may order installment payments of restitution to be collected first in lieu of the procedure under § 16-10-209(5)(F).

(2) In determining the method of payment, the court shall take into account:

(A) The financial resources of the defendant and the burden that payment of restitution will impose with regard to another obligation of the defendant;

(B) The ability of the defendant to pay restitution on an installment basis or on another condition to be fixed by the court; and

(C) The rehabilitative effect on the defendant of the payment of restitution and the method of payment.

(f) (1) If the defendant is placed on probation or any form of conditional release, any restitution ordered under this section is a condition of the suspended imposition of sentence, probation, parole, or transfer.

(2) The court may revoke probation and any agency establishing a condition of release may revoke the conditional release if the defendant fails to comply with the order and if the defendant has not made a good faith effort to comply with the order.

(3) In determining whether to revoke probation or conditional release, the court or releasing authority shall consider:

(A) The defendant's employment status;

(B) The defendant's earning ability;

(C) The defendant's financial resources;

(D) The willfulness of the defendant's failure to pay; and

(E) Any other special circumstances that may have a bearing on the defendant's ability to pay.

(g) (1) The court shall enter a judgment against the defendant for the amount determined under subdivision (b)(4) of this section.

(2) The judgment may be enforced by the state or a beneficiary of the judgment in the same manner as a judgment for money in a civil action.

(3) A judgment under this section may be discharged by a settlement between the defendant and the beneficiary of the judgment.

(4) The court shall determine priority among multiple beneficiaries on the basis of:

(A) The seriousness of the harm each beneficiary suffered;

(B) The other resources of the beneficiaries; and

(C) Other equitable factors.

(5) If more than one (1) defendant is convicted of the crime for which there is a judgment under this section, the defendants are jointly and severally liable for the judgment unless the court determines otherwise.

(6) (A) A judgment shall require payment to the Department of Community Correction.

(B) The department shall provide for supervision and disbursement of funds under subdivision (g)(6)(A) of this section by the department's authorized economic sanction officers.

(h) (1) A judgment under this section does not bar a remedy available in a civil action under other law.

(2) A payment under this section shall be credited against a money judgment obtained by the beneficiary of the payment in a civil action.

(3) A determination under this section and the fact that payment was or was not ordered or made:

(A) Are not admissible in evidence in a civil action; and

(B) Do not affect the merits of a civil action.






Subchapter 3 - -- Suspension or Probation

§ 5-4-301 - Crimes for which suspension or probation prohibited -- Criteria for suspension or probation in other cases.

(a) (1) A court shall not suspend imposition of sentence as to a term of imprisonment or place a defendant on probation for the following offenses:

(A) Capital murder, § 5-10-101;

(B) Treason, § 5-51-201;

(C) A Class Y felony, except to the extent suspension of an additional term of imprisonment is permitted in § 5-4-104(c);

(D) Driving while intoxicated, § 5-65-103;

(E) Murder in the second degree, § 5-10-103, except to the extent suspension of an additional term of imprisonment is permitted in § 5-4-104(c); or

(F) Engaging in a continuing criminal enterprise, § 5-64-405.

(2) If it is determined pursuant to § 5-4-502 that a defendant has previously been convicted of two (2) or more felonies, the court shall not:

(A) Suspend imposition of sentence; or

(B) Place the defendant on probation.

(b) In making a determination as to suspension or probation, the court shall consider whether:

(1) There is undue risk that during the period of a suspension or probation the defendant will commit another offense;

(2) The defendant is in need of correctional treatment that can be provided most effectively by his or her commitment to an institution;

(3) Suspension or probation will discount the seriousness of the defendant's offense; or

(4) The defendant has the means available or is so gainfully employed that restitution or compensation to the victim of the defendant's offense will not cause an unreasonable financial hardship and will be beneficial to the rehabilitation of the defendant.

(c) While not controlling the discretion of the court, the following grounds shall be accorded weight in favor of suspension or probation:

(1) The defendant's conduct neither caused nor threatened serious harm;

(2) The defendant did not contemplate that his or her conduct would cause or threaten serious harm;

(3) The defendant acted under strong provocation;

(4) There was a substantial ground tending to excuse or justify the defendant's conduct, though failing to establish a defense;

(5) The victim of the offense induced or facilitated its commission;

(6) The defendant has compensated or will compensate the victim of the offense for the damage or injury that the victim sustained;

(7) The defendant has no history of prior delinquency or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present offense;

(8) The defendant's conduct was the result of circumstances unlikely to recur;

(9) The character and attitude of the defendant indicate that he or she is unlikely to commit another offense;

(10) The defendant is particularly likely to respond affirmatively to suspension or probation;

(11) The imprisonment of the defendant would entail excessive hardship to the defendant or to a dependent of the defendant;

(12) The defendant is elderly or in poor health; or

(13) The defendant cooperated with law enforcement authorities in his or her own prosecution or in bringing another offender to justice.

(d) (1) When the court suspends the imposition of sentence on a defendant or places him or her on probation, the court shall enter a judgment of conviction only if the court sentences the defendant to:

(A) Pay a fine and suspends imposition of sentence as to imprisonment or places the defendant on probation; or

(B) A term of imprisonment and suspends imposition of sentence as to an additional term of imprisonment.

(2) The entry of a judgment of conviction does not preclude:

(A) The modification of the original order suspending the imposition of sentence on a defendant or placing a defendant on probation following a revocation hearing held pursuant to § 16-93-307; and

(B) A modification set within the limits of §§ 16-93-309 and 16-93-312.



§ 5-4-302 - Effect of noncode statutes.

When a defendant who pleads or is found guilty of an offense defined by a statute not a part of the Arkansas Criminal Code is eligible for suspension or probation pursuant to that statute, the court may make any disposition permitted by that statute.



§ 5-4-303 - Conditions of suspension or probation.

(a) If a court suspends imposition of sentence on a defendant or places him or her on probation, the court shall attach such conditions as are reasonably necessary to assist the defendant in leading a law-abiding life.

(b) The court shall provide as an express condition of every suspension or probation that the defendant not commit an offense punishable by imprisonment during the period of suspension or probation.

(c) If the court suspends imposition of sentence on a defendant or places him or her on probation, as a condition of its order the court may require that the defendant:

(1) Support his or her dependents and meet his or her family responsibilities;

(2) Work faithfully at suitable employment;

(3) Pursue a prescribed secular course of study or vocational training designed to equip him or her for suitable employment;

(4) Undergo available medical or psychiatric treatment and enter and remain in a specified institution when required for medical or psychiatric treatment;

(5) Participate in a community-based rehabilitative program or work-release program that uses practices proven to reduce recidivism and for which the court may impose a reasonable fee or assessment on the defendant to be used in support of the community-based rehabilitative program or work-release program;

(6) Refrain from frequenting an unlawful or designated place or consorting with a designated person;

(7) Have no firearm in his or her possession;

(8) Make restitution to an aggrieved party in an amount the defendant can afford to pay for the actual loss or damage caused by his or her offense;

(9) Post a bond, with or without surety, conditioned on the performance of a prescribed condition; and

(10) Satisfy any other condition reasonably related to the rehabilitation of the defendant and not unduly restrictive of his or her liberty or incompatible with his or her freedom of conscience.

(d) If the court places a defendant on probation, as a condition of its order the court may require that the defendant:

(1) Report as directed to the court or the probation officer and permit the probation officer to visit the defendant at the defendant's place of employment or elsewhere;

(2) Remain within the jurisdiction of the court unless granted permission to leave by the court or the probation officer; and

(3) Answer any reasonable inquiry by the court or the probation officer and promptly notify the court or probation officer of any change in address or employment.

(e) If the court suspends imposition of sentence on a defendant or places him or her on probation, the defendant shall be given a written statement explicitly setting forth the conditions under which he or she is being released.

(f) (1) If the court suspends imposition of sentence on a defendant or places him or her on probation conditioned upon his or her making restitution under subdivision (c)(8) of this section, the court, by concurrence of the victim, defendant, and the prosecuting authority, shall determine the amount to be paid as restitution.

(2) After considering the assets, financial condition, and occupation of the defendant, the court shall further determine:

(A) Whether restitution shall be total or partial;

(B) The amounts to be paid if by periodic payments; and

(C) If a personal service is contemplated, the reasonable value and rate of compensation for the personal service rendered to the victim.

(g) (1) In a case in which counsel has been appointed to represent a defendant due to the defendant's indigency and the court suspends imposition of sentence or places a defendant on probation at the time of disposition, the court shall revisit the issue of the defendant's indigency.

(2) (A) When appropriate and when the defendant is financially able to do so, the court may assess an attorney's fee to be paid by the defendant as part of his or her suspension or probation.

(B) The amount of the assessed attorney's fee shall be commensurate with the defendant's ability to pay.

(C) The assessed attorney's fee shall be paid to the state as a means of partial reimbursement for providing appointed counsel.

(3) In no event is failure to pay an assessed attorney's fee, standing alone, a ground for the revocation of a suspension or probation.

(4) (A) The assessed attorney's fee under subdivision (g)(2) of this section shall be collected by the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in a circuit court or district court of this state.

(B) On or before the tenth day of each month, the county or city official, agency, or department described in subdivision (g)(4)(A) of this section shall remit any assessed attorney's fee collected to the Arkansas Public Defender Commission on a form provided by the commission.

(C) The commission shall deposit the money collected into a separate account within the State Central Services Fund to be known as "Public Defender Attorney Fees" to be used solely to defray costs for the commission.



§ 5-4-304 - Confinement as condition of suspension or probation.

(a) If a court suspends the imposition of sentence on a defendant or places him or her on probation, the court may require as an additional condition of its order that the defendant serve a period of confinement in the county jail, city jail, or other authorized local detention, correctional, or rehabilitative facility at any time or consecutive or nonconsecutive intervals within the period of suspension or probation as the court shall direct.

(b) An order that the defendant serve a period of confinement as a condition of suspension or probation is not deemed a sentence to a term of imprisonment, and a court does not need to enter a judgment of conviction before imposing a period of confinement as a condition of suspension or probation.

(c) (1) (A) The period actually spent in confinement pursuant to this section in a county jail, city jail, or other authorized local detention, correctional, or rehabilitative facility shall not exceed:

(i) One hundred twenty (120) days in the case of a felony; or

(ii) Thirty (30) days in the case of a misdemeanor.

(B) In the case of confinement to a facility in the Department of Community Correction, the period actually spent in confinement under this section shall not exceed three hundred sixty-five (365) days.

(2) For purposes of this subsection, any part of a twenty-four-hour period spent in confinement constitutes a day of confinement.



§ 5-4-305 - Effect on appeal.

(a) If a court suspends imposition of sentence on a defendant or places him or her on probation, the fact that a judgment of conviction is not entered does not preclude:

(1) An appeal on the basis of any error in the adjudication of guilt or any error in the entry of the order of the suspension or probation; or

(2) The imposition of any costs authorized by law.

(b) An appeal following a suspension or probation may be taken by filing notice of appeal in the manner prescribed by law within thirty (30) days after the docket entry of the suspension or probation.



§ 5-4-306 - Time period generally.

If a court suspends imposition of sentence on a defendant or places him or her on probation, the period of suspension or probation shall be for a definite period of time not to exceed the maximum jail or prison sentence allowable for the offense charged.



§ 5-4-307 - Time period -- Calculation.

(a) Except as provided in subsection (c) of this section, a period of suspension or probation commences to run on the day it is imposed.

(b) (1) Whether imposed at the same or a different time, multiple periods of suspension or probation run concurrently.

(2) The period of a suspension or probation also runs concurrently with any federal or state term of imprisonment or parole to which a defendant is or becomes subject to during the period of the suspension or probation.

(c) If a court sentences a defendant to a term of imprisonment and suspends imposition of sentence as to an additional term of imprisonment, the period of the suspension commences to run on the day the defendant is lawfully set at liberty from the imprisonment.



§ 5-4-312 - Presentence investigation -- Placement in a community correction program.

(a) (1) A court may require that either a presentence investigation be conducted by either the probation officer or presentence investigation officer assigned to the court or that the defense counsel of a defendant, the prosecuting attorney, a probation officer, and other persons whom the court believes have information relevant to the sentencing of the defendant submit to the court the information in writing prior to sentencing.

(2) The presentence investigation or information submitted by the persons described in subdivision (a)(1) of this section shall be forwarded with the commitment order to the circuit clerk and retained in the defendant's case file.

(b) Upon determination by a court that a defendant is an eligible offender and that placement in a community correction program under § 16-93-1201 et seq. is proper, the court may:

(1) (A) Suspend the imposition of the sentence or place the defendant on probation, under §§ 5-4-104, 5-4-201 et seq., 5-4-301 -- 5-4-307, and 16-93-314.

(B) A sentence under subdivision (b)(1)(A) of this section may be accompanied by assignment to a community correction program under § 16-93-1201 et seq. for a designated period of time commensurate with the goals of the community correction program assignment and the rules established by the Board of Corrections for the operation of community correction programs.

(C) The court shall maintain jurisdiction over the defendant sentenced under subdivision (b)(1)(A) of this section with supervision outside the confines of the specific programming provided by probation officers assigned to the court.

(D) (i) If a person sentenced under subdivision (b)(1)(A) of this section violates any term or condition of his or her sentence or term of probation, revocation of the sentence or term of probation shall be consistent with the procedures established by law for the revocation of suspended imposition of sentence or probation.

(ii) Upon revocation as described in subdivision (b)(1)(D)(i) of this section, the court shall determine whether the defendant shall remain under the jurisdiction of the court and be assigned to a more restrictive community correction program, facility, or institution for a period of time or committed to the Department of Correction.

(iii) If the defendant is committed to the Department of Correction under subdivision (b)(1)(D)(ii) of this section, the court shall specify if the commitment is for judicial transfer of the offender to the Department of Community Correction or is a commitment to the Department of Correction; or

(2) (A) Commit the defendant to the custody of the Department of Correction for judicial transfer to the Department of Community Correction subject to the following:

(i) That the sentence imposed provides that the defendant shall not serve more than two (2) years of confinement, with credit for meritorious good time, with initial placement in a Department of Community Correction facility; and

(ii) That the initial placement in the Department of Community Correction facility is conditioned upon the defendant's continuing eligibility for Department of Community Correction placement and the defendant's compliance with all applicable rules established by the board for community correction programs.

(B) Post-prison supervision of the defendant shall accompany and follow the community correction program when appropriate.

(c) A defendant may not be excluded from placement in a community correction program under this section based solely on the defendant's inability to speak, read, write, hear, or understand English.



§ 5-4-313 - Placement in a drug treatment program -- Drug court alternative.

If a judicial district has one (1) or more of the following programs in place at the time of a defendant's sentencing for a felony, a court may sentence the defendant to:

(1) A posttrial treatment program for drug abuse under § 16-98-201; or

(2) Drug court under the Arkansas Drug Court Act, § 16-98-301 et seq.



§ 5-4-320 - Certain convicted felons to observe operations of correctional facility.

(a) Any person who pleads guilty or nolo contendere or is found guilty in any circuit court of this state of a felony and whose sentence of imprisonment is placed on suspension or who is placed on probation may be ordered by the circuit court to report to an appropriate Department of Correction facility on a date certain to be scheduled by the department for the duration of that work day to observe the operation of the department's facility.

(b) The person convicted of the felony shall bear the cost of transportation to and from the department's facility.



§ 5-4-321 - Judgment in certain misdemeanor traffic cases -- Postponement.

(a) In a misdemeanor traffic case, other than a case involving driving under the influence of alcohol or a drug, a judge may postpone a judgment for not more than one (1) year, and during the one (1) year period a defendant:

(1) Is in a probation status, supervised or unsupervised; and

(2) Remains in a probation status until a judgment is entered.

(b) At the request of a defendant, parent of a minor defendant, or counsel for a defendant, judgment shall be entered as quickly as feasible and not more than ten (10) days following the request.

(c) At the request of a defendant, parent of a minor defendant, or counsel for a defendant, probation may be continued and judgment postponed for more than one (1) year.



§ 5-4-322 - District court or city court -- Probation -- Fees and fines authorized.

(a) (1) A district court or city court may:

(A) Place a defendant on probation or sentence him or her to public service work; and

(B) As a condition of its order, require the defendant to pay a:

(i) Fine in one (1) or several sums; and

(ii) Probation fee or a public service work supervisory fee in an amount to be established by the district court or city court.

(2) (A) The broad objective of probation is to educate and rehabilitate a person placed on probation.

(B) A condition for probation shall bear a reasonable relationship to the offense committed or to future criminality and be reasonably necessary to assist the defendant in leading a law-abiding life.

(3) (A) A condition of probation shall be closely monitored and supervised by the district court or city court or by a probation officer.

(B) The district court or city court shall determine if a condition of probation is in compliance with the provisions of subdivision (a)(2) of this section.

(b) (1) This section regarding probation and probation fees does not apply when the defendant is charged with violating the Omnibus DWI Act, § 5-65-101 et seq., or the Underage DUI Law, § 5-65-301 et seq.

(2) When the defendant is charged with violating the Omnibus DWI Act, § 5-65-101 et seq., the district court or city court may require the defendant to pay a public service work supervisory fee in an amount to be established by it if the district court or city court orders public service in lieu of jail pursuant to § 5-65-111.

(3) When the defendant is charged with violating the Underage DUI Law, § 5-65-301 et seq., the district court or city court may require the defendant to pay a public service work supervisory fee in an amount to be established by it for any public service work ordered by the district court or city court.

(c) This section is supplemental to any other law allowing a district court or city court to attach a condition on an order of probation.

(d) (1) Except as provided in subsection (e) of this section, no district court or city court may impose a probation fee in any case in which the only sentence available is a monetary fine, court costs, or if applicable, restitution.

(2) In a case described in subdivision (d)(1) of this section, a defendant may be given time to make the payments, and the installment payment fee in § 16-13-704 is the only fee authorized for administering those accounts.

(3) If the sentence available includes imprisonment, probation and probation fees may be ordered in lieu of imprisonment.

(e) If a fine is an authorized sentence, the fine may be suspended and probation and a probation fee may be ordered in lieu of the fine.

(f) (1) A probation fee shall be collected in full for each month in which a defendant is on probation.

(2) The probation fee shall accrue for each month that a defendant does not make a payment and the defendant remains on probation as ordered by the district court or city court.



§ 5-4-323 - Additional conditions -- High school diploma or general education development certificate -- Employment training.

(a) (1) As an additional requirement for suspension of sentence or probation, a court may require any person who is sentenced for a felony or a Class A misdemeanor to make a good faith effort toward completion of a high school diploma or a general education development certificate unless the person has already achieved a high school diploma or a general education development certificate.

(2) The additional requirement under subdivision (a)(1) of this section shall be implemented only:

(A) After the appropriate school or adult education program has received notice from the court at least ten (10) working days prior to the person's making application to enroll so as to allow a school or adult education program official to review the person's educational records; and

(B) Upon the acceptance of the person by the administrative head of the school or adult education program.

(3) If no appropriate school or adult education program can be found, the additional requirement under subdivision (a)(1) of this section is of no effect.

(4) In the alternative, the court may allow the defendant to pursue a prescribed course of study or vocational training approved by the court that is designed to equip him or her for suitable employment.

(5) (A) After consultation with the school or the adult education program, the court shall determine the appropriate documentation for a person participating under a provision of this section and shall report any documentation of school or adult education program participation on a quarterly basis to the Administrative Office of the Courts.

(B) The office shall then report to the Department of Career Education.

(b) (1) Unless the person is employed or has a skill that will facilitate immediate employment, the court may require any person sentenced for a felony or a Class A misdemeanor to make a good faith effort toward obtaining gainful employment by participating in an appropriate employment training program as an additional requirement for suspension of sentence or probation.

(2) (A) The additional requirement under subdivision (b)(1) of this section shall be implemented by the person's reporting to the local workforce center for registration, intake, and employability skills assessment.

(B) If the person is on probation, the additional requirement under subdivision (b)(1) of this section shall be accomplished in conjunction with the probation officer.

(C) In addition to the employability skills assessment, the person shall register for employment with the local workforce center and upon obtaining employment shall communicate the event to the:

(i) Court if on suspension of sentence; or

(ii) Probation officer if on probation.

(c) As used in this section, "good faith effort" means a person:

(1) Has been enrolled in a program of instruction leading to a high school diploma or a general education development certificate and is attending a school or an adult education course; or

(2) Is registered for employment and enrolled and participating in an employment-training program with the purpose of obtaining gainful employment.

(d) A person who fails to make a good faith effort to comply with a court order issued under this section upon conviction is guilty of a violation and shall be punished by a fine of at least one hundred dollars ($100) but not more than one thousand dollars ($1,000).






Subchapter 4 - -- Imprisonment

§ 5-4-401 - Sentence.

(a) A defendant convicted of a felony shall receive a determinate sentence according to the following limitations:

(1) For a Class Y felony, the sentence shall be not less than ten (10) years and not more than forty (40) years, or life;

(2) For a Class A felony, the sentence shall be not less than six (6) years nor more than thirty (30) years;

(3) For a Class B felony, the sentence shall be not less than five (5) years nor more than twenty (20) years;

(4) For a Class C felony, the sentence shall be not less than three (3) years nor more than ten (10) years;

(5) For a Class D felony, the sentence shall not exceed six (6) years; and

(6) For an unclassified felony, the sentence shall be in accordance with a limitation of the statute defining the felony.

(b) A defendant convicted of a misdemeanor may be sentenced according to the following limitations:

(1) For a Class A misdemeanor, the sentence shall not exceed one (1) year;

(2) For a Class B misdemeanor, the sentence shall not exceed ninety (90) days;

(3) For a Class C misdemeanor, the sentence shall not exceed thirty (30) days; and

(4) For an unclassified misdemeanor, the sentence shall be in accordance with a limitation of the statute defining the misdemeanor.



§ 5-4-402 - Place of imprisonment.

(a) Except as provided in §§ 5-4-304 and 16-93-708, a defendant convicted of a felony and sentenced to imprisonment shall be committed to the custody of the Department of Correction for the term of his or her sentence or until released in accordance with law.

(b) Except as provided in § 16-93-708, a defendant convicted of a misdemeanor and sentenced to imprisonment shall be committed to the county jail or other authorized institution designated by the court for the term of his or her sentence or until released in accordance with law.

(c) Except as provided in § 5-4-304 or § 16-93-708, a defendant convicted of a felony violation of § 5-64-419 -- § 5-64-442 and sentenced to imprisonment shall be committed to the custody of the Department of Correction for the term of his or her sentence or until released in accordance with law.

(d) (1) (A) A juvenile sentenced in circuit court who is less than sixteen (16) years of age when sentenced shall be committed to the custody of the Division of Youth Services of the Department of Human Services until his or her sixteenth birthday, at which time he or she shall be transferred to the Department of Correction, except as provided by court order or parole decision made by the Parole Board.

(B) Any record from the division shall be transferred to the Department of Correction at the time the juvenile is transferred.

(2) A juvenile less than sixteen (16) years of age who is awaiting transfer to the Department of Correction shall be segregated from the general delinquency population housed at the division.

(e) (1) With the consent and approval of the division, the Department of Correction may transfer from the Department of Correction to the division any inmate less than eighteen (18) years of age who, in the opinion of the Department of Correction and the division, is more suited and adaptable by age, physical size, and temperament to a program of the Department of Human Services.

(2) (A) An inmate transferred to the division shall be segregated from the general delinquency population housed at the division.

(B) If an inmate violates a rule of the division's program or facility or is otherwise not amenable to the division's rehabilitative effort, the division may return the inmate to the Department of Correction.

(3) Any inmate transferred to the division under this subsection shall be returned to the Department of Correction on the inmate's eighteenth birthday.



§ 5-4-403 - Multiple sentences -- Concurrent and consecutive terms.

(a) When multiple sentences of imprisonment are imposed on a defendant convicted of more than one (1) offense, including an offense for which a previous suspension or probation has been revoked, the sentences shall run concurrently unless, upon recommendation of the jury or the court's own motion, the court orders the sentences to run consecutively.

(b) When a sentence of imprisonment is imposed on a defendant who has previously been sentenced to imprisonment, whether by a court of this state, a court of another state, or a federal court, the subsequent sentence shall run concurrently with any undischarged portion of the previous sentence unless, upon recommendation of the jury or the court's own motion, the court imposing the subsequent sentence orders it to run consecutively with the previous sentence.

(c) The power of the court to order that sentences run consecutively is subject to the following limitations:

(1) A sentence of imprisonment for a misdemeanor and a sentence of imprisonment for a felony shall run concurrently, and both sentences are satisfied by service of sentence for a felony; and

(2) The aggregate of consecutive terms for misdemeanors shall not exceed one (1) year.

(d) The court is not bound by a recommendation of the jury concerning a sentencing option under this section.



§ 5-4-404 - Credit for time spent in custody.

If a defendant is held in custody for conduct that results in a sentence to imprisonment or confinement as a condition of suspension or probation, the court, the Department of Correction, or the Department of Community Correction shall credit the time spent in custody against the sentence, including time spent in a local jail facility awaiting transfer to the Department of Correction or the Department of Community Correction.






Subchapter 5 - -- Extended Term of Imprisonment

§ 5-4-501 - Habitual offenders -- Sentencing for felony.

(a) (1) A defendant meeting the following criteria may be sentenced to pay any fine authorized by law for the felony conviction and to an extended term of imprisonment as set forth in subdivision (a)(2) of this section:

(A) A defendant who:

(i) Is convicted of a felony other than those enumerated in subsections (c) and (d) of this section committed after June 30, 1993; and

(ii) Has previously been convicted of more than one (1) felony but fewer than four (4) felonies or who has been found guilty of more than one (1) but fewer than four (4) felonies;

(B) A defendant who:

(i) Is convicted of any felony enumerated in subsection (c) of this section committed after August 31, 1997; and

(ii) Has previously been convicted of more than one (1) felony but fewer than four (4) felonies not enumerated in subsection (c) of this section or who has been found guilty of more than one (1) but fewer than four (4) felonies not enumerated in subsection (c) of this section; or

(C) A defendant who:

(i) Is convicted of any felony enumerated in subsection (d) of this section committed after August 31, 1997; and

(ii) Has previously been convicted of more than one (1) felony but fewer than four (4) felonies not enumerated in subsection (d) of this section or has been found guilty of more than one (1) but fewer than four (4) felonies not enumerated in subsection (d) of this section.

(2) The extended term of imprisonment for a defendant described in subdivision (a)(1) of this section is as follows:

(A) For a conviction of a Class Y felony, a term of imprisonment of not less than ten (10) years nor more than sixty (60) years, or life;

(B) For a conviction of a Class A felony, a term of imprisonment of not less than six (6) years nor more than fifty (50) years;

(C) For a conviction of a Class B felony, a term of imprisonment of not less than five (5) years nor more than thirty (30) years;

(D) For a conviction of a Class C felony, a term of imprisonment of not less than three (3) years nor more than twenty (20) years;

(E) For a conviction of a Class D felony, a term of imprisonment of not more than twelve (12) years;

(F) For a conviction of an unclassified felony punishable by less than life imprisonment, a term of imprisonment not more than five (5) years more than the maximum sentence for the unclassified felony; and

(G) For a conviction of an unclassified felony punishable by life imprisonment, a term of imprisonment not less than ten (10) years nor more than fifty (50) years, or life.

(b) (1) A defendant meeting the following criteria may be sentenced to pay any fine authorized by law for the felony conviction and to an extended term of imprisonment as set forth in subdivision (b)(2) of this section:

(A) A defendant who:

(i) Is convicted of a felony other than a felony enumerated in subsections (c) and (d) of this section committed after June 30, 1993; and

(ii) Has previously been convicted of four (4) or more felonies or who has been found guilty of four (4) or more felonies;

(B) A defendant who:

(i) Is convicted of any felony enumerated in subsection (c) of this section committed after June 30, 1997; and

(ii) Has previously been convicted of four (4) or more felonies not enumerated in subsection (c) of this section or who has been found guilty of four (4) or more felonies not enumerated in subsection (c) of this section; or

(C) A defendant who:

(i) Is convicted of any felony enumerated in subsection (d) of this section committed after June 30, 1997; and

(ii) Has previously been convicted of four (4) or more felonies not enumerated in subsection (d) of this section or who has been found guilty of four (4) or more felonies not enumerated in subsection (d) of this section.

(2) The extended term of imprisonment for a defendant described in subdivision (b)(1) of this section is as follows:

(A) For a conviction of a Class Y felony, a term of imprisonment of not less than ten (10) years nor more than life;

(B) For a conviction of a Class A felony, a term of imprisonment of not less than six (6) years nor more than sixty (60) years;

(C) For a conviction of a Class B felony, a term of imprisonment of not less than five (5) years nor more than forty (40) years;

(D) For a conviction of a Class C felony, a term of imprisonment of not less than three (3) years nor more than thirty (30) years;

(E) For a conviction of a Class D felony, a term of imprisonment of not more than fifteen (15) years;

(F) For a conviction of an unclassified felony punishable by less than life imprisonment, a term of imprisonment not more than two (2) times the maximum sentence for the unclassified felony offense; and

(G) For a conviction of an unclassified felony punishable by life imprisonment, a term of imprisonment not less than ten (10) years nor more than fifty (50) years, or life.

(c) (1) Except as provided in subdivision (c)(3) of this section, a defendant who is convicted of a serious felony involving violence enumerated in subdivision (c)(2) of this section and who previously has been convicted of one (1) or more of the serious felonies involving violence enumerated in subdivision (c)(2) of this section may be sentenced to pay any fine authorized by law for the serious felony involving violence conviction and shall be sentenced:

(A) To imprisonment for a term of not less than forty (40) years nor more than eighty (80) years, or life; and

(B) Without eligibility for parole or community correction transfer except under § 16-93-615.

(2) As used in this subsection, "serious felony involving violence" means:

(A) Any of the following felonies:

(i) Murder in the first degree, § 5-10-102;

(ii) Murder in the second degree, § 5-10-103;

(iii) Kidnapping, § 5-11-102, involving an activity making it a Class Y felony;

(iv) Aggravated robbery, § 5-12-103;

(v) Terroristic act, § 5-13-310, involving an activity making it a Class Y felony;

(vi) Rape, § 5-14-103;

(vii) Sexual assault in the first degree, § 5-14-124;

(viii) Causing a catastrophe, § 5-38-202(a); or

(ix) Aggravated residential burglary, § 5-39-204; or

(B) A conviction of a comparable serious felony involving violence from another jurisdiction.

(3) A defendant who is convicted of rape, § 5-14-103, or sexual assault in the first degree, § 5-14-124, involving a victim less than fourteen (14) years of age and who has previously been convicted of one (1) or more of the serious felonies involving violence enumerated in subdivision (c)(2) of this section may be sentenced to pay any fine authorized by law for the rape or sexual assault in the first degree conviction and shall be sentenced to life in prison without the possibility of parole.

(4) (A) The following procedure governs a trial at which a sentence to an extended term of imprisonment is sought pursuant to this subsection:

(i) The jury shall first hear all evidence relevant to the serious felony involving violence with which the defendant is currently charged and shall retire to reach a verdict of guilt or innocence on this charge;

(ii) (a) If the defendant is found guilty of the serious felony involving violence, out of the hearing of the jury the trial court shall hear evidence of whether the defendant has pleaded guilty or nolo contendere to or been found guilty of a prior serious felony involving violence and shall determine the number of prior serious felony involving violence convictions, if any.

(b) The defendant has the right to hear and controvert evidence described in subdivision (c)(4)(A)(ii)(a) of this section and to offer evidence in his or her support;

(iii) (a) The trial court shall then instruct the jury as to the number of prior convictions for a serious felony involving violence and the statutory sentencing range.

(b) The jury may be advised as to the nature of a prior serious felony involving violence conviction and the date and place of a prior serious felony involving violence conviction; and

(iv) The jury shall retire again and then determine a sentence within the statutory range.

(B) The determination of whether a felony conviction from another jurisdiction is comparable to an enumerated serious felony involving violence under Arkansas criminal law lies within the discretion of the trial judge at the time of sentencing.

(d) (1) A defendant who is convicted of a felony involving violence enumerated in subdivision (d)(2) of this section and who previously has been convicted of two (2) or more of the felonies involving violence enumerated in subdivision (d)(2) of this section may be sentenced to pay any fine authorized by law for the felony involving violence conviction and shall be sentenced to an extended term of imprisonment without eligibility for parole or community correction transfer except under § 16-93-615 as follows:

(A) For a conviction of a Class Y felony, a term of imprisonment of not less than life in prison;

(B) For a conviction of a Class A felony, a term of imprisonment of not less than forty (40) years nor more than life in prison;

(C) For a conviction of a Class B felony or for a conviction of an unclassified felony punishable by life imprisonment, a term of imprisonment of not less than thirty (30) years nor more than sixty (60) years;

(D) For a conviction of a Class C felony, a term of imprisonment of not less than twenty-five (25) years nor more than forty (40) years;

(E) For a conviction of a Class D felony, a term of imprisonment of not less than twenty (20) years nor more than forty (40) years; and

(F) For a conviction of an unclassified felony punishable by less than life imprisonment, a term of imprisonment not more than three (3) times the maximum sentence for the unclassified felony offense.

(2) As used in this subsection, "felony involving violence" means:

(A) Any of the following felonies:

(i) Murder in the first degree, § 5-10-102;

(ii) Murder in the second degree, § 5-10-103;

(iii) Kidnapping, § 5-11-102;

(iv) Aggravated robbery, § 5-12-103;

(v) Rape, § 5-14-103;

(vi) Battery in the first degree, § 5-13-201;

(vii) Terroristic act, § 5-13-310;

(viii) Sexual assault in the first degree, § 5-14-124;

(ix) Sexual assault in the second degree, § 5-14-125;

(x) Domestic battering in the first degree, § 5-26-303;

(xi) Aggravated residential burglary, § 5-39-204;

(xii) Unlawful discharge of a firearm from a vehicle, § 5-74-107;

(xiii) Criminal use of prohibited weapons, § 5-73-104, involving an activity making it a Class B felony; or

(xiv) A felony attempt, solicitation, or conspiracy to commit:

(a) Capital murder, § 5-10-101;

(b) Murder in the first degree, § 5-10-102;

(c) Murder in the second degree, § 5-10-103;

(d) Kidnapping, § 5-11-102;

(e) Aggravated robbery, § 5-12-103;

(f) Rape, § 5-14-103;

(g) Battery in the first degree, § 5-13-201;

(h) Domestic battering in the first degree, § 5-26-303; or

(i) Aggravated residential burglary, § 5-39-204; or

(B) A conviction of a comparable felony involving violence from another jurisdiction.

(3) (A) The following procedure governs a trials at which a sentence to an extended term of imprisonment is sought pursuant to this subsection:

(i) The jury shall first hear all evidence relevant to the felony involving violence with which the defendant is currently charged and shall retire to reach a verdict of guilt or innocence on this charge;

(ii) (a) If the defendant is found guilty of the felony involving violence, out of the hearing of the jury the trial court shall hear evidence of whether the defendant has pleaded guilty or nolo contendere to or been found guilty of two (2) or more prior felonies involving violence and shall determine the number of prior felony involving violence convictions, if any.

(b) The defendant has the right to hear and controvert evidence described in subdivision (d)(3)(A)(ii)(a) of this section and to offer evidence in his or her support;

(iii) (a) The trial court shall then instruct the jury as to the number of prior felony involving violence convictions and the statutory sentencing range.

(b) The jury may be advised as to the nature of a prior felony involving violence conviction and the date and place of a prior felony involving violence conviction; and

(iv) The jury shall retire again and then determine a sentence within the statutory range.

(B) The determination of whether a felony conviction from another jurisdiction is comparable to an enumerated felony involving violence under Arkansas criminal law lies within the discretion of the trial judge at the time of sentencing.

(e) (1) For the purpose of determining whether a defendant has previously been convicted or found guilty of two (2) or more felonies, a conviction or finding of guilt of burglary, § 5-39-201, and of the felony that was the object of the burglary are considered a single felony conviction or finding of guilt.

(2) A conviction or finding of guilt of an offense that was a felony under the law in effect prior to January 1, 1976, is considered a previous felony conviction or finding of guilt.

(f) For the purposes of determining whether a defendant has previously been convicted of a serious felony involving violence or a felony involving violence under subsections (c) and (d) of this section, the entry of a plea of guilty or nolo contendere or a finding of guilt by a court to a felony enumerated in subsections (c) and (d) of this section, respectively, as a result of which a court places the defendant on a suspended imposition of sentence, a suspended sentence, or probation, or sentences the defendant to the Department of Correction, is considered a previous felony conviction.

(g) Any defendant deemed eligible to be sentenced under a provision of both subsections (c) and (d) of this section shall be sentenced only under subsection (d) of this section.

(h) If the provisions of subsection (c) or (d) of this section, or both, are held invalid by a court, the defendant's case shall be remanded to the trial court for resentencing of the defendant under the provisions of subsections (a) and (b) of this section.



§ 5-4-502 - Habitual offenders -- Sentencing procedure.

The following procedure governs a trial at which a sentence to an extended term of imprisonment is sought pursuant to § 5-4-501:

(1) The jury shall first hear all evidence relevant to the felony with which the defendant is currently charged and shall retire to reach a verdict of guilt or innocence on this charge;

(2) (A) If the defendant is found guilty of the felony, out of the hearing of the jury the trial court shall hear evidence of the defendant's prior felony convictions or prior findings of the defendant's guilt of felonies and shall determine the number of prior felony convictions, if any.

(B) The defendant shall have the right to hear and controvert evidence described in subdivision (2)(A) of this section and to offer evidence in his or her support;

(3) (A) The trial court shall then instruct the jury as to the number of prior felony convictions and the statutory sentencing range.

(B) The jury may be advised as to the nature of a prior felony conviction and the date and place of a prior felony conviction; and

(4) The jury shall retire again and then determine a sentence within the statutory range.



§ 5-4-503 - Habitual offenders -- Previous conviction in another jurisdiction.

For purposes of § 5-4-501, a conviction or finding of guilt of an offense in another jurisdiction constitutes a previous conviction or finding of guilt of a felony if a sentence of death or of imprisonment for a term in excess of one (1) year was authorized under a law of the other jurisdiction.



§ 5-4-504 - Habitual offenders -- Proof of previous conviction.

(a) A previous conviction or finding of guilt of a felony may be proved by any evidence that satisfies the trial court beyond a reasonable doubt that the defendant was convicted or found guilty.

(b) Any of the following are sufficient to support a finding of a prior conviction or finding of guilt:

(1) A certified copy of the record of a previous conviction or finding of guilt by a court of record;

(2) A certificate of the warden or other chief officer of a correctional institution of this state or of another jurisdiction, containing the name and fingerprints of the defendant as the name and fingerprints appear in the records of the warden's or other chief officer's office; or

(3) A certificate of the chief custodian of the records of the United States Department of Justice, containing the name and fingerprints of the defendant as the name and fingerprints appear in the records of the chief custodian's office.






Subchapter 6 - -- Trial and Sentence -- Capital Murder

§ 5-4-601 - Legislative intent.

(a) In enacting this subchapter, it is the intent of the General Assembly to specify the procedures and standards pursuant to which a sentencing body shall conform in making a determination as to whether a sentence of death is to be imposed upon a conviction of capital murder.

(b) If the provisions of this subchapter respecting sentencing procedures are held invalid with regard to the imposition of a sentence of death or a sentence of death is declared to be invalid per se, it is the intent of the General Assembly that:

(1) Capital murder is punishable by life imprisonment without parole; and

(2) The procedures and findings required by §§ 5-4-602 -- 5-4-605, 5-4-607, and 5-4-608 are deemed repealed and of no effect.



§ 5-4-602 - Capital murder charge -- Trial procedure.

The following procedures govern a trial of a person charged with capital murder:

(1) The jury shall first hear all evidence relevant to the charge and shall then retire to reach a verdict of guilt or innocence;

(2) If the defendant is found not guilty of the capital offense charged but guilty of a lesser included offense, the sentence shall be determined and imposed as provided by law;

(3) (A) If the defendant is found guilty of capital murder, the same jury shall sit again in order to:

(i) Hear additional evidence as provided by subdivisions (4) and (5) of this section; and

(ii) Determine the sentence in the manner provided by § 5-4-603.

(B) However, if the state waives the death penalty, stipulates that no aggravating circumstance exists, or stipulates that mitigating circumstances outweigh aggravating circumstances, then:

(i) No hearing under subdivision (3)(A) of this section is required; and

(ii) The trial court shall sentence the defendant to life imprisonment without parole;

(4) (A) If the defendant and the state are accorded an opportunity to rebut the evidence, in determining the sentence evidence may be presented to the jury as to any:

(i) Matter relating to an aggravating circumstance enumerated in § 5-4-604;

(ii) Mitigating circumstance; or

(iii) Other matter relevant to punishment, including, but not limited to, victim impact evidence.

(B) (i) Evidence as to any mitigating circumstance may be presented by either the state or the defendant regardless of the evidence's admissibility under the rules governing admission of evidence in a trial of a criminal matter.

(ii) However, mitigating circumstance evidence shall be relevant to the issue of punishment, including, but not limited to, the nature and circumstances of the crime, and the defendant's character, background, history, and mental and physical condition as set forth in § 5-4-605.

(C) The admissibility of evidence relevant to an aggravating circumstance set forth in § 5-4-604 is governed by the rules governing the admission of evidence in a trial of a criminal matter.

(D) Any evidence admitted at the trial relevant to punishment may be considered by the jury without the necessity of reintroducing the evidence at the sentencing proceeding; and

(5) The state and the defendant or his or her counsel are permitted to present argument respecting sentencing:

(A) The state shall open the argument;

(B) The defendant is permitted to reply; and

(C) The state is then permitted to reply in rebuttal.



§ 5-4-603 - Findings required for death sentence -- Harmless error review.

(a) The jury shall impose a sentence of death if the jury unanimously returns written findings that:

(1) An aggravating circumstance exists beyond a reasonable doubt;

(2) Aggravating circumstances outweigh beyond a reasonable doubt all mitigating circumstances found to exist; and

(3) Aggravating circumstances justify a sentence of death beyond a reasonable doubt.

(b) The jury shall impose a sentence of life imprisonment without parole if the jury finds that:

(1) Aggravating circumstances do not exist beyond a reasonable doubt;

(2) Aggravating circumstances do not outweigh beyond a reasonable doubt all mitigating circumstances found to exist; or

(3) Aggravating circumstances do not justify a sentence of death beyond a reasonable doubt.

(c) If the jury does not make any finding required by subsection (a) of this section, the court shall impose a sentence of life imprisonment without parole.

(d) (1) On an appellate review of a death sentence, the Supreme Court shall conduct a harmless error review of the defendant's death sentence if:

(A) The Supreme Court finds that the jury erred in finding the existence of any aggravating circumstance for any reason; and

(B) The jury found no mitigating circumstance.

(2) The Supreme Court shall conduct a harmless error review under subdivision (d)(1) of this section by determining that a remaining aggravating circumstance:

(A) Exists beyond a reasonable doubt; and

(B) Justifies a sentence of death beyond a reasonable doubt.

(e) If the Supreme Court concludes that the erroneous finding of any aggravating circumstance by the jury would not have changed the jury's decision to impose the death penalty on the defendant, then a simple majority of the court may vote to affirm the defendant's death sentence.



§ 5-4-604 - Aggravating circumstances.

An aggravating circumstance is limited to the following:

(1) The capital murder was committed by a person imprisoned as a result of a felony conviction;

(2) The capital murder was committed by a person unlawfully at liberty after being sentenced to imprisonment as a result of a felony conviction;

(3) The person previously committed another felony, an element of which was the use or threat of violence to another person or the creation of a substantial risk of death or serious physical injury to another person;

(4) The person in the commission of the capital murder knowingly created a great risk of death to a person other than the victim or caused the death of more than one (1) person in the same criminal episode;

(5) The capital murder was committed for the purpose of avoiding or preventing an arrest or effecting an escape from custody;

(6) The capital murder was committed for pecuniary gain;

(7) The capital murder was committed for the purpose of disrupting or hindering the lawful exercise of any government or political function;

(8) (A) The capital murder was committed in an especially cruel or depraved manner.

(B) (i) For purposes of subdivision (8)(A) of this section, a capital murder is committed in an especially cruel manner when, as part of a course of conduct intended to inflict mental anguish, serious physical abuse, or torture upon the victim prior to the victim's death, mental anguish, serious physical abuse, or torture is inflicted.

(ii) (a) "Mental anguish" means the victim's uncertainty as to his or her ultimate fate.

(b) "Serious physical abuse" means physical abuse that creates a substantial risk of death or that causes protracted impairment of health, or loss or protracted impairment of the function of any bodily member or organ.

(c) "Torture" means the infliction of extreme physical pain for a prolonged period of time prior to the victim's death.

(C) For purposes of subdivision (8)(A) of this section, a capital murder is committed in an especially depraved manner when the person relishes the murder, evidencing debasement or perversion, or shows an indifference to the suffering of the victim and evidences a sense of pleasure in committing the murder;

(9) The capital murder was committed by means of a destructive device, bomb, explosive, or similar device that the person planted, hid, or concealed in any place, area, dwelling, building, or structure, or mailed or delivered, or caused to be planted, hidden, concealed, mailed, or delivered, and the person knew that his or her act would create a great risk of death to human life; or

(10) The capital murder was committed against a person whom the defendant knew or reasonably should have known was especially vulnerable to the attack because:

(A) Of either a temporary or permanent severe physical or mental disability which would interfere with the victim's ability to flee or to defend himself or herself; or

(B) The person was twelve (12) years of age or younger.



§ 5-4-605 - Mitigating circumstances.

A mitigating circumstance includes, but is not limited to, the following:

(1) The capital murder was committed while the defendant was under extreme mental or emotional disturbance;

(2) The capital murder was committed while the defendant was acting under an unusual pressure or influence or under the domination of another person;

(3) The capital murder was committed while the capacity of the defendant to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of law was impaired as a result of mental disease or defect, intoxication, or drug abuse;

(4) The youth of the defendant at the time of the commission of the capital murder;

(5) The capital murder was committed by another person and the defendant was an accomplice and his or her participation was relatively minor; or

(6) The defendant has no significant history of prior criminal activity.



§ 5-4-606 - Life imprisonment without parole.

A person sentenced to life imprisonment without parole shall:

(1) Be remanded to the custody of the Department of Correction for imprisonment for the remainder of his or her life; and

(2) Not be released except pursuant to commutation, pardon, or reprieve of the Governor.



§ 5-4-607 - Application for executive clemency -- Regulations.

(a) The pardon of a person convicted of capital murder, § 5-10-101, or of a Class Y felony, Class A felony, or Class B felony, or the commutation of a sentence of a person convicted of capital murder, § 5-10-101, or of a Class Y felony, Class A felony, or Class B felony, may be granted only in the manner provided in this section.

(b) (1) A copy of the application for pardon or commutation shall be filed with:

(A) The Secretary of State;

(B) The Attorney General;

(C) The sheriff of the county where the offense was committed;

(D) The prosecuting attorney of the judicial district where the applicant was found guilty and sentenced, if still in office, and, if not, the successor of that prosecuting attorney;

(E) The circuit judge presiding over the proceedings at which the applicant was found guilty and sentenced, if still in office, and, if not, the successor of that circuit judge; and

(F) The victim of the crime or the victim's next of kin, if he or she files a request for notice with the prosecuting attorney.

(2) (A) The application shall set forth a ground upon which the pardon or commutation is sought.

(B) If the application involves a conviction for capital murder, § 5-10-101, a notice of the application shall be published by two (2) insertions, separated by a minimum of seven (7) days, in a newspaper of general circulation in the county or counties where the offense or offenses of the applicant were committed.

(c) On granting an application for pardon or commutation, the Governor shall:

(1) Include in his or her written order the reason for the granting of the application; and

(2) File with the House of Representatives and the Senate a copy of his or her written order which shall state the:

(A) Applicant's name;

(B) Offense of which the applicant was convicted and the sentence imposed;

(C) Date of the judgment imposing the sentence; and

(D) Effective date of the pardon or commutation.

(d) A person sentenced to death or to life imprisonment without parole is not eligible for parole and shall not be paroled.

(e) If the sentence of a person sentenced to death or life imprisonment without parole is commuted by the Governor to a term of years, the person shall not be paroled, nor shall the length of his or her incarceration be reduced in any way to less than the full term of years specified in the order of commutation or in any subsequent order of commutation.

(f) A reprieve may be granted as presently provided by law.



§ 5-4-608 - Waiver of death penalty.

(a) If a defendant is charged with capital murder, with the permission of the court the prosecuting attorney may waive the death penalty.

(b) In a case described in subsection (a) of this section, if the defendant pleads guilty to capital murder or is found guilty of capital murder after trial to the court or to a jury, the trial court shall sentence the defendant to life imprisonment without parole.



§ 5-4-615 - Conviction -- Punishments.

A person convicted of a capital offense shall be punished by death by lethal injection or by life imprisonment without parole pursuant to this subchapter.



§ 5-4-616 - Procedures following remand of capital case after vacation of death sentence -- Retroactive application.

(a) Notwithstanding § 5-4-602(3) that requires that the same jury sit in the sentencing phase of a capital murder trial, the following shall apply:

(1) (A) Upon any appeal by the defendant when the sentence is of death, if the appellate court finds prejudicial error in the sentencing proceeding only, the appellate court may set aside the sentence of death and remand the case to the trial court in the jurisdiction in which the defendant was originally sentenced.

(B) No error in the sentencing proceeding shall result in the reversal of the conviction for a capital felony.

(C) When a capital case is remanded after vacation of a death sentence, the prosecutor may move the trial court to:

(i) Impose a sentence of life without parole, and the trial court may impose the sentence of life without parole without a hearing; or

(ii) Impanel a new sentencing jury;

(2) If the prosecutor elects subdivision (a)(1)(C)(ii) of this section the trial court shall impanel a new jury for the purpose of conducting a new sentencing proceeding;

(3) A new sentencing proceeding is governed by the provisions of §§ 5-4-602(4) and (5) and 5-4-603 -- 5-4-605;

(4) (A) Any exhibit and a transcript of any testimony or other evidence properly admitted in the prior trial and sentencing is admissible in the new sentencing proceeding.

(B) Additional relevant evidence may be admitted including testimony of a witness who testified at the previous trial; and

(5) The provisions of this section:

(A) Are procedural; and

(B) Apply retroactively to any defendant sentenced to death after January 1, 1974.

(b) This section shall not be construed to amend a provision of § 5-4-602 requiring the same jury to sit in both the guilt and sentencing phases of the original trial.



§ 5-4-617 - Method of execution.

(a) (1) The sentence of death is to be carried out by intravenous lethal injection of one (1) or more chemicals, as determined in kind and amount in the discretion of the Director of the Department of Correction.

(2) The chemical or chemicals injected may include one (1) or more of the following substances:

(A) One (1) or more ultra-short-acting barbiturates;

(B) One (1) or more chemical paralytic agents;

(C) Potassium chloride; or

(D) Any other chemical or chemicals, including but not limited to saline solution.

(3) The condemned convict's death will be pronounced according to accepted standards of medical practice.

(4) The director shall determine in his or her discretion any and all policies and procedures to be applied in connection with carrying out the sentence of death, including but not limited to:

(A) Matters concerning logistics and personal correspondence concerning witnesses;

(B) Security;

(C) Injection preparations;

(D) Injection implementation; or

(E) Arrangements for disposition of the executed convict's body and personal property.

(5) (A) The policies and procedures for carrying out the sentence of death and any and all matters related to the policies and procedures for the sentence of death including but not limited to the director's determinations under this subsection are not subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(B) The policies and procedures for carrying out the sentence of death and any and all matters related to the policies and procedures for the sentence of death are not subject to the Freedom of Information Act of 1967, § 25-19-101 et seq., except for the choice of chemical or chemicals that may be injected, including the quantity, method, and order of the administration of the chemical or chemicals.

(b) (1) If this section is held unconstitutional by an appellate court of competent jurisdiction, the sentence of death shall be carried out by electrocution in a manner determined by the director in his or her discretion.

(2) However, if the holding of the appellate court described in subdivision (b)(1) of this section is subsequently vacated, overturned, overruled, or reversed, the sentence of death shall be carried out by lethal injection as described in this section.



§ 5-4-618 - Mental retardation.

(a) (1) As used in this section, "mental retardation" means:

(A) Significantly subaverage general intellectual functioning accompanied by a significant deficit or impairment in adaptive functioning manifest in the developmental period, but no later than age eighteen (18) years of age; and

(B) A deficit in adaptive behavior.

(2) There is a rebuttable presumption of mental retardation when a defendant has an intelligence quotient of sixty-five (65) or below.

(b) No defendant with mental retardation at the time of committing capital murder shall be sentenced to death.

(c) The defendant has the burden of proving mental retardation at the time of committing the offense by a preponderance of the evidence.

(d) (1) A defendant on trial for capital murder shall raise the special sentencing provision of mental retardation by motion prior to trial.

(2) (A) Prior to trial, the court shall determine if the defendant has mental retardation.

(B) (i) If the court determines that the defendant does not have mental retardation, the defendant may raise the question of mental retardation to the jury for determination de novo during the sentencing phase of the trial.

(ii) At the time the jury retires to decide mitigating and aggravating circumstances, the jury shall be given a special verdict form on mental retardation.

(iii) If the jury unanimously determines that the defendant had mental retardation at the time of the commission of capital murder, then the defendant will automatically be sentenced to life imprisonment without possibility of parole.

(C) If the court determines that the defendant has mental retardation, then:

(i) The jury is not "death qualified"; and

(ii) The jury shall sentence the defendant to life imprisonment without possibility of parole upon conviction.

(e) However, this section is not deemed to:

(1) Require unanimity for consideration of any mitigating circumstance; or

(2) Supersede any suggested mitigating circumstance regarding mental defect or disease currently found in § 5-4-605.






Subchapter 7 - -- Enhanced Penalties for Certain Offenses

§ 5-4-701 - Definitions.

As used in this subchapter:

(1) "Child" means a person under sixteen (16) years of age; and

(2) "In the presence of a child" means in the physical presence of a child or knowing or having reason to know that a child is present and may see or hear an act.



§ 5-4-702 - Enhanced penalties for offenses committed in presence of a child.

(a) Any person who commits a felony offense involving homicide, § 5-10-101 -- § 5-10-103, assault or battery, § 5-13-201 et seq., or domestic battering or assault on a family member or household member, § 5-26-303 -- 5-26-309, may be subject to an enhanced sentence of an additional term of imprisonment of not less than one (1) year and not greater than ten (10) years if the offense is committed in the presence of a child.

(b) Any person who commits the offense of aggravated cruelty to a dog, cat, or horse under § 5-62-104 may be subject to an enhanced sentence of an additional term of imprisonment not to exceed five (5) years if the offense is committed in the presence of a child.

(c) (1) To seek an enhanced penalty established in this section, a prosecuting attorney shall notify the defendant in writing that the defendant is subject to the enhanced penalty.

(2) If the defendant is charged by information or indictment, the prosecuting attorney may include the written notice in the information or indictment.

(d) The enhanced portion of the sentence is consecutive to any other sentence imposed.

(e) Any person convicted under this section is not eligible for early release on parole or community correction transfer for the enhanced portion of the sentence.






Subchapter 8 - -- Sentencing Alternative -- Community Service Work

§ 5-4-801 - Definitions.

As used in this subchapter:

(1) "Community work project" means any program in which an eligible offender in a county jail is allowed to work under the supervision of a government entity on projects on public lands, public buildings, public roads, public parks, and public rights-of-way designed to benefit the government entity supervising the eligible offender;

(2) "Eligible offender" means any person convicted of a misdemeanor offense or felony offense other than:

(A) Capital murder, § 5-10-101;

(B) Murder in the first degree, § 5-10-102;

(C) Murder in the second degree, § 5-10-103;

(D) Manslaughter, § 5-10-104;

(E) Rape, § 5-14-103;

(F) Kidnapping, § 5-11-102;

(G) Aggravated robbery, § 5-12-103;

(H) Driving while intoxicated, second or subsequent offense, § 5-65-103;

(I) Negligent homicide, § 5-10-105;

(J) Trafficking a controlled substance, § 5-64-440;

(K) Any felony involving violence as listed under § 5-4-501(d)(2); or

(L) Any offense requiring registration under the Sex Offender Registration Act of 1997, § 12-12-901, et seq.; and

(3) "Work incentive credit" means a sentence credit of up to three (3) days as designated by the court toward completion of an eligible offender's sentence for each day the eligible offender works on a community work project.



§ 5-4-802 - Rules.

The Board of Corrections shall promulgate necessary rules to be followed by a government entity in the supervision of eligible offenders utilized under this subchapter.



§ 5-4-803 - Procedure.

(a) A court may sentence an eligible offender under this subchapter.

(b) (1) If a court elects to sentence an eligible offender under this subchapter, the court may suspend imposition of sentence for the eligible offender for a period not to exceed the period of years that is the maximum penalty for the offense for which convicted upon condition that the eligible offender be incarcerated in a county jail or regional jail to participate in a community work project.

(2) In order for the eligible offender to participate in a community work project, space must be available in the county jail or regional jail as certified by the county sheriff, to the Department of Correction for an eligible offender committed to the department, or to the court for an eligible offender serving time for a misdemeanor offense.

(3) The length of the community work project service and incarceration shall not exceed eighteen (18) months for a felony offense with work incentive credit or, in the case of a misdemeanor offense, the maximum length of incarceration for the misdemeanor offense reduced by the work incentive credit.

(c) (1) If an eligible offender sentenced under this subchapter withdraws consent to participate in a community work project, then:

(A) The county sheriff shall notify the court and bring the eligible offender before the court within a reasonable time; and

(B) The court shall determine whether the eligible offender has withdrawn consent to participate in a community work project.

(2) If the court finds that the eligible offender has withdrawn consent to participate in the community work project, the court shall remand the eligible offender for the remaining portion of the eligible offender's sentence to the:

(A) Department of Correction for a felony offense; or

(B) County sheriff for a misdemeanor offense.

(3) If an eligible offender withdraws consent to participate in a community work project, the eligible offender is entitled to all good time and parole eligibility considerations as provided by law.

(4) Any portion of the sentence that was suspended by the court at the time of the original sentence is not affected by the removal of an eligible offender from participating in the community work project.

(d) (1) If an eligible offender's conduct while participating in a community work project is unsatisfactory, upon petition filed by the prosecuting attorney, the court may schedule a hearing to determine if the eligible offender should be allowed to continue to participate in the community work project.

(2) A hearing under this subsection shall follow the same format and accord the eligible offender the same safeguards as the revocation procedure in § 16-93-307.

(3) The burden of proof necessary for revocation of a sentence under this subchapter shall be a preponderance of the evidence that the eligible offender's conduct has been unsatisfactory while participating in a community work project.

(4) If the court finds that the eligible offender's conduct has been unsatisfactory while performing in a community work project, the court shall remand the eligible offender for the remaining portion of the eligible offender's sentence to the:

(A) Department of Correction for a felony offense; or

(B) County sheriff for a misdemeanor offense.

(5) If an eligible offender's conduct is found to be unsatisfactory, the eligible offender is entitled to all good time and parole eligibility considerations as provided by law.



§ 5-4-804 - Medical treatment and costs.

The state is responsible for the cost of medical treatment approved by the Department of Correction of an eligible offender sentenced to a felony under this subchapter if the medical treatment is for:

(1) The result of an injury sustained on the work site of the community work project or during transportation to and from the work site by a government entity; or

(2) (A) The result of illness or an injury sustained by an eligible offender committed to the county jail or regional jail and who is assigned to a community work project.

(B) The Department of Correction may transfer an eligible offender committed to a county jail or regional jail under this subchapter to a medical facility or treatment facility, including a facility of the Department of Correction, it deems appropriate for the medical treatment.

(3) Nothing in this section precludes the Department of Correction from seeking reimbursement or damages from a person or entity that contributes to or causes the injury or illness referred to in this section.



§ 5-4-805 - Reimbursement for housing eligible offenders.

The state shall reimburse a county for housing an eligible offender convicted of a felony offense and sentenced under this subchapter at a rate to be determined by the Board of Corrections.









Chapter 5 - Disposition of Contraband and Seized Property

Subchapter 1 - -- General Provisions

§ 5-5-101 - Disposition of contraband and seized property.

(a) Any seized property shall be returned to the rightful owner or possessor of the seized property except contraband owned by a defendant.

(b) (1) As used in this section, "contraband" means any:

(A) Article possessed under a circumstance prohibited by law;

(B) Weapon or other instrument used in the commission or attempted commission of a felony;

(C) Visual, print, or electronic medium that depicts sexually explicit conduct involving a child prohibited under § 5-27-304;

(D) Visual, print, or electronic medium that contains a sexual performance of a child prohibited under § 5-27-403;

(E) Item the possession of which is prohibited by § 5-27-602;

(F) Item the production of which is prohibited by § 5-27-603;

(G) Item the production of which is prohibited by § 5-27-605; or

(H) Other article designated "contraband" by law.

(2) "Contraband" does not include a visual, a print, or an electronic medium created, obtained, or possessed by licensed medical personnel or a regulated medical facility for the purpose of treatment or documentation of injuries to a child.

(c) (1) Contraband shall be destroyed.

(2) Except as limited under subdivision (c)(3) of this section, in the discretion of the court having jurisdiction, any contraband capable of lawful use may be:

(A) Retained for use by the law enforcement agency responsible for the arrest; or

(B) Sold and the proceeds disposed of in the manner provided by subsections (e)-(g) of this section.

(3) Contraband described in subdivisions (b)(1)(C)-(H) of this section and having no lawful use shall not be retained.

(d) (1) (A) Except as provided in subdivision (d)(2) of this section, unclaimed seized property shall be sold at public auction to be held by the chief law enforcement officer of the county, city, or town law enforcement agency that seized the unclaimed seized property or the chief law enforcement officer's designee.

(B) The proceeds of the sale, less the cost of the sale and any storage charge incurred in preserving the unclaimed seized property, shall be paid into the general fund of the county, city, or town whose law enforcement agency performed the seizure.

(2) (A) Unclaimed seized property that is a recreational item may be donated at no cost to a local or state agency, a nonprofit organization, or an educational program designed to provide education, assistance, or recreation to children.

(B) (i) As used in subdivision (d)(2)(A) of this section, "recreational item" means an item generally used for children's activities and play.

(ii) "Recreational item" includes without limitation a bicycle but does not include a motor vehicle or motorcycle.

(e) The time and place of sale of seized property shall be advertised:

(1) For at least fourteen (14) days next before the day of sale by posting written notice at the courthouse door; and

(2) By publication in the form of at least two (2) insertions, at least three (3) days apart, before the day of sale in a weekly or daily newspaper published or customarily distributed in the county.

(f) (1) Any seized property to be sold at public sale shall be offered for sale on the day for which it was advertised between 9:00 a.m. and 3:00 p.m., publicly, by auction, and for ready money.

(2) The highest bidder shall be the purchaser.

(g) (1) The proceeds from any sale of seized property shall be delivered to the county, city, or town treasurer, as the case may be, to be held by him or her in a separate account for a period of three (3) months.

(2) If any person during the time described in subdivision (g)(1) of this section establishes to the satisfaction of the county, city, or town treasurer that he or she was at the time of sale the owner of any seized property sold as provided in subsection (f) of this section, the person shall be paid the amount realized from sale of the seized property less the expenses of the sale.

(3) Any money in the separate account not claimed or paid within the designated three-month period shall be paid into the general fund of the county, city, or town whose law enforcement agency performed the seizure.



§ 5-5-102 - Effect of noncode statutes.

When a statute not a part of the Arkansas Criminal Code specifies a procedure for the disposition or destruction of a particular type of seized property, the seized property shall be disposed of or destroyed in accordance with that statute.






Subchapter 2 - -- Forfeiture of Conveyances Used in Commission of Certain Crimes

§ 5-5-201 - Forfeiture requirement -- Exceptions.

(a) Upon conviction, any conveyance, including an aircraft, motor vehicle, or vessel, that is used in the commission of a burglary, robbery, theft, or arson, or an attempt to commit a burglary, robbery, theft, or arson, is subject subject to forfeiture as provided in this subchapter.

(b) However:

(1) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this subchapter unless it appears that the owner or other person in charge of the conveyance was a consenting party or privy to the commission or attempt to commit the offense;

(2) No conveyance is subject to forfeiture under this subchapter by reason of any act or omission established by the owner of the conveyance to have been committed or omitted without his or her knowledge or consent and without the knowledge or consent of any person having possession, care, or control of the conveyance with the owner's permission; and

(3) A forfeiture of a conveyance encumbered by a security interest is subject to the security interest of the secured party if the secured party neither had knowledge of nor consented to the use of the conveyance in the commission or attempt to commit the offense.



§ 5-5-202 - Seizure of conveyances.

(a) A conveyance subject to forfeiture under this subchapter may be seized by any law enforcement agent upon process issued by any circuit court having jurisdiction over the conveyance upon a petition filed by the prosecuting attorney of the judicial district.

(b) Seizure without process may be made if:

(1) The seizure is incident to an arrest or a search under a search warrant; or

(2) Any law enforcement agent has probable cause to believe that the conveyance was used in the commission of a burglary, robbery, theft, or arson, or an attempt to commit a burglary, robbery, theft, or arson.



§ 5-5-203 - Control of seized conveyances.

(a) When a conveyance is seized under this subchapter, the conveyance shall remain in the custody of the seizing law enforcement agency.

(b) (1) The conveyance is not subject to replevin.

(2) However, the conveyance is subject only to an order or decree of the circuit court having jurisdiction over the conveyance.



§ 5-5-204 - Use or sale of conveyances -- Disposition of sale proceeds.

(a) (1) Upon conviction, when the circuit court having jurisdiction over the conveyance seized finds upon a hearing by a preponderance of the evidence that a ground for a forfeiture exists under this subchapter, the circuit court may enter an order to sell the conveyance with the proceeds, after allowance for reasonable expenses of seizure and maintenance of custody, going to satisfy any outstanding restitution under § 5-4-205 owed to a victim of an offense for which the conveyance was used, if the victim files a petition with the circuit court or makes a request to the circuit court within thirty (30) days of the filing of the judgment and commitment order of the convicted defendant.

(2) If there is not a victim of an offense owed restitution under § 5-4-205, the circuit court shall enter an order to:

(A) Permit the law enforcement agency or the prosecuting attorney for the judicial district in which the conveyance was seized to retain the conveyance for official use; or

(B) (i) Permit the law enforcement agency to sell the conveyance at a public or private sale.

(ii) In the event of a sale, the circuit court shall provide by order that the proceeds be used for payment of any proper expense of the proceeding for forfeiture and sale, including expenses of:

(a) Investigation;

(b) Seizure;

(c) Maintenance of custody;

(d) Advertising; and

(e) Court costs.

(b) Any proceeds from the sale of a forfeited conveyance under subdivision (a)(2)(B) of this section, or if there was a victim of an offense owed restitution under § 5-4-205, the proceeds remaining after the satisfaction of the victim's restitution under § 5-4-205 in excess of a proper expense shall be distributed as follows:

(1) Forty percent (40%) to be deposited into the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund;

(2) (A) Forty percent (40%) to the law enforcement agency that perfected the arrest.

(B) However, if a federal agency perfected the arrest, the forty percent (40%) under subdivision (b)(2)(A) of this section shall be distributed to the county sheriff's office of the county responsible for the prosecution; and

(3) Twenty percent (20%) to the county sheriff's office of the county responsible for the prosecution.






Subchapter 3 - -- Forfeiture of Property Due to Theft of Livestock

§ 5-5-301 - Definitions.

As used in this subchapter:

(1) (A) "Contraband property" means property of any nature, including personal property, tangible property, or intangible property.

(B) "Contraband property" does not include real property;

(2) "Livestock" means:

(A) Cattle or swine or a sheep, goat, horse, or mule; and

(B) Any carcass, skin, or part of cattle or swine or a sheep, goat, horse, or mule; and

(3) "Theft of livestock" means a theft of property:

(A) That is classified as a felony violation pursuant to § 5-36-103; and

(B) In which the property taken was livestock.



§ 5-5-302 - Property subject to forfeiture.

(a) The following property is subject to forfeiture pursuant to this subchapter:

(1) Contraband property used or intended to be used in the commission of theft of livestock;

(2) The proceeds gained from the commission of theft of livestock;

(3) Personal property acquired with proceeds gained from the commission of theft of livestock;

(4) (A) Any conveyance, including an aircraft, vessel, vehicle, or horse that is used or intended for use to transport or in any manner to facilitate the transportation for the purpose of the commission of theft of livestock.

(B) No conveyance used by any person as a common carrier in the transportation of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this subchapter.

(C) No conveyance is subject to forfeiture under this section by reason of any act or omission established by the owner of the conveyance to have been committed or omitted without the owner's knowledge or consent.

(D) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the bona fide security interest of the secured party;

(5) Any book, record, or research product or material including microfilm, tape, or data that is used or intended for use in the theft of livestock; and

(6) (A) (i) Anything of value furnished or intended to be furnished or traded or used as payment or invested for anything of value in return for the commission of the theft of livestock.

(ii) However, subdivision (a)(6)(A)(i) of this section does not include real property.

(B) It may be presumed that property described in subdivision (a)(6)(A)(i) of this section was acquired with proceeds gained from the commission of theft of livestock and is subject to forfeiture.

(b) Property that is used in the commission of theft of livestock that has title of ownership with two (2) parties on the title or a cosigner is subject to forfeiture if one (1) party on the title uses the property in the commission of theft of livestock or receives titled property as the proceeds of the commission of theft of livestock, even if the second party claims that he or she did not have knowledge or involvement in the commission of theft of livestock.

(c) (1) Any money, coin, or currency found in possession of a person arrested for the theft of livestock or found in, on, or in close proximity to any forfeited property used or intended for the use in the theft of livestock is presumed to be forfeitable under this section.

(2) The burden of proof is upon a claimant of property described in subdivision (c)(1) of this section to rebut the presumption under subdivision (c)(1) of this section.



§ 5-5-303 - Petition for forfeiture -- Order.

(a) (1) The prosecuting attorney of the judicial district within whose jurisdiction there is property that is sought to be forfeited pursuant to § 5-5-302 shall promptly proceed against the property by filing in the circuit court having jurisdiction of the property a petition for an order to show cause why the circuit court should not order forfeiture of the property.

(2) The petition shall be verified and shall set forth:

(A) A statement that the action is brought pursuant to § 5-5-302;

(B) The law enforcement agency bringing the action;

(C) A description of the property sought to be forfeited;

(D) A statement that on or about a date certain the property was used or intended to be used in a criminal act constituting theft of livestock or that a criminal act constituting theft of livestock took place in, upon, or by means of the property;

(E) A statement detailing the facts in support of subsection (a) of this section; and

(F) A list of all persons known to the law enforcement agency, after diligent search and inquiry, who may claim an ownership interest in the property by title or registration or by virtue of a lien allegedly perfected in the manner prescribed by law.

(b) (1) Upon receipt of a petition complying with the requirements of subsection (a) of this section, the circuit judge of the court having jurisdiction shall issue an order to show cause setting forth a statement that this subchapter is the controlling law.

(2) In addition, the order shall set a date at least forty-one (41) days from the date of first publication of the order pursuant to subsection (c) of this section for any person claiming an interest in the property to file such pleadings as the person desires as to why the circuit court should not order the forfeiture of the property to use, sale, or other disposition by the law enforcement agency seeking forfeiture of the property.

(3) The circuit court shall further order that any person who does not appear on that date is deemed to have defaulted and waived any claim to the property.

(c) (1) The prosecuting attorney shall give notice of the forfeiture proceedings by:

(A) Causing to be published a copy of the order to show cause two (2) times each week for two (2) consecutive weeks in a newspaper having general circulation in the county where the property is located; and

(B) Sending a copy of the petition and order to show cause by certified mail, return receipt requested, to any person having ownership of or a security interest in the property or in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure, if:

(i) The property is of a type for which title or registration is required by law;

(ii) The owner of the property is known in fact to the law enforcement agency at the time of seizure; or

(iii) The property is subject to a security interest perfected in accordance with the Uniform Commercial Code, § 4-1-101 et seq.

(2) The law enforcement agency is obligated only to make diligent search and inquiry as to the owner of the property and if, after diligent search and inquiry, the law enforcement agency is unable to ascertain the owner, the requirement of actual notice by mail with respect to a person having a perfected security interest in the property is not applicable.

(d) At the hearing on the matter, the petitioner has the burden to establish that the property is subject to forfeiture as provided in § 5-5-302.

(e) The final order of forfeiture by the circuit court perfects in the law enforcement agency right, title, and interest in and to the property and relates back to the date of the seizure.

(f) Physical seizure of property is not necessary in order to allege in a petition under this section that property is forfeitable.

(g) Upon filing the petition, the prosecuting attorney for the judicial district may also seek such protective order as is necessary to prevent the transfer, encumbrance, or other disposal of any property named in the petition.



§ 5-5-304 - Disposition of forfeited property.

(a) Subject to the provisions of subsection (c) of this section, if property forfeited pursuant to § 5-5-302 is harmful to the public health or is required by law to be destroyed, the law enforcement agency to which the property is forfeited shall:

(1) Require the sheriff of the county to take custody of the property and remove it to any appropriate location for disposition in accordance with law; or

(2) Forward the property to the Department of Arkansas State Police for disposition.

(b) Subject to the provisions of subsection (c) of this section, if property forfeited pursuant to § 5-5-302 is not harmful to the public health and is not required by law to be destroyed, the law enforcement agency to which the property is forfeited shall:

(1) Sell the property in accordance with subsection (d) of this section; or

(2) Retain the property for official use if the property is not subject to a lien that has been preserved by the circuit court.

(c) If the property is a controlled substance, the law enforcement agency to which the property is forfeited shall transfer it to the Drug Enforcement Administration of the United States Department of Justice or the Division of Health of the Department of Health and Human Services for disposition or destruction.

(d) (1) If a law enforcement agency desires to sell property forfeited to it pursuant to § 5-5-302, the law enforcement agency shall first cause notice of the sale to be made by publication at least two (2) times a week for two (2) consecutive weeks in a newspaper having general circulation in the county and sending a copy of the notice of the sale by certified mail, return receipt requested, to any person having ownership of or a security interest in the property or in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure, if:

(A) The property is of a type for which title or registration is required by law;

(B) The owner of the property is known in fact to the law enforcement agency at the time of seizure; or

(C) The property is subject to a security interest perfected in accordance with the Uniform Commercial Code, § 4-1-101 et seq.

(2) The notice of the sale shall include the time, place, and conditions of the sale and a description of the property to be sold.

(3) The property shall then be disposed of at public auction to the highest bidder for cash without appraisal.



§ 5-5-305 - Disposition of proceeds.

(a) The proceeds of any sale pursuant to § 5-5-304 and any moneys forfeited pursuant to § 5-5-302 shall be applied to payment of the:

(1) Balance due on any lien preserved by the circuit court in the forfeiture proceeding;

(2) Cost incurred by the seizing law enforcement agency in connection with the storage, maintenance, security, and forfeiture of the property;

(3) Cost incurred by the prosecuting attorney or attorney for the law enforcement agency approved by the prosecuting attorney to which the property is forfeited; and

(4) Cost incurred by the circuit court.

(b) The remaining proceeds or moneys shall be disposed of as follows:

(1) If the law enforcement agency is a state agency, the entire amount shall be deposited into the State Treasury into the fund for that state agency for the law enforcement purposes for that state agency; and

(2) (A) If the law enforcement agency is a:

(i) County sheriff's office, the entire amount shall be deposited into the county treasury and credited to a special law enforcement forfeiture fund in the county treasury; or

(ii) City or town police agency, the entire amount shall be deposited into the city or town treasury and credited to a special law enforcement forfeiture fund in the city or town treasury.

(B) Moneys in the special law enforcement forfeiture fund in the county, city, or town treasury shall be expended only upon appropriation to the county sheriff's office or to the city or town police agency by the county quorum court or governing body of the city or town:

(i) To defray the cost of a protracted investigation;

(ii) To provide additional technical equipment or expertise;

(iii) To provide matching funds to obtain a federal grant; or

(iv) For such other law enforcement purposes as the county quorum court or governing body of the city or town deems appropriate.

(C) Moneys in the special law enforcement forfeiture fund in the county, city, or town treasury shall not be considered a source of revenue to meet a normal operating expense.



§ 5-5-306 - When more than one agency involved.

(a) If more than one (1) law enforcement agency is substantially involved in effecting a forfeiture pursuant to § 5-5-302, the circuit court having jurisdiction over the forfeiture proceeding shall equitably distribute the property among the law enforcement agencies.

(b) Any forfeited money or any proceeds remaining after the sale of the property shall be equitably distributed:

(1) To the county, city, or town for deposit in the respective county, city, or town treasury and credited to the special law enforcement forfeiture fund provided in § 5-5-305; and

(2) In the manner as provided in § 5-5-305.






Subchapter 4 - -- Forfeiture of Weapons and Ammunition

§ 5-5-401 - Definitions.

As used in this subchapter, "weapon" means any firearm, bomb, explosive, metal knuckles, sword, spear, or other device employed as an instrument of crime by subjecting another to physical harm or fear of physical harm.



§ 5-5-402 - Transfer to State Crime Laboratory.

(a) (1) Notwithstanding any other provision of this chapter, a weapon or ammunition seized by any agency of the State of Arkansas or any local law enforcement agency in the state, and that is forfeited pursuant to law, may be transferred to the State Crime Laboratory.

(2) However, no transfer of a weapon or ammunition shall be made pursuant to this section until there is a final determination concerning the disposition of the weapon or ammunition by the court having jurisdiction over the weapon or ammunition.

(b) In addition to a forfeited weapon or ammunition, any other weapon or ammunition held by an agency of the state or a local law enforcement agency for which the agency has no use may be transferred to the laboratory under the procedures prescribed in this subchapter.

(c) Nothing contained in this subchapter shall be construed to preclude a voluntary transfer to the State Crime Laboratory by an individual, entity, or agency of the United States Government.



§ 5-5-403 - Authority of State Crime Laboratory to receive.

The State Crime Laboratory may:

(1) Receive a weapon or ammunition pursuant to this subchapter; and

(2) Use a weapon or ammunition received pursuant to this subchapter for:

(A) Testing;

(B) Training;

(C) Data compilation; or

(D) Such other appropriate purposes as are determined by the Executive Director of the State Crime Laboratory.



§ 5-5-404 - Receipts.

(a) (1) When any weapon or ammunition is transferred and delivered to the State Crime Laboratory, the laboratory shall provide a receipt to be signed by the transferor or donor and the laboratory officer or employee accepting the weapon or ammunition.

(2) The receipt shall contain the following information:

(A) A list of any weapon by type, make, and caliber;

(B) The serial number of a weapon, when available;

(C) The case number of the case in which the weapon was involved, when available; and

(D) The type, caliber, and make of the ammunition, when available.

(b) A copy of the receipt shall be retained by the laboratory and a copy of the receipt shall be delivered to the agency, individual, or other entity transferring or donating a weapon or ammunition.



§ 5-5-405 - Destruction.

When the Executive Director of the State Crime Laboratory determines that any weapon or ammunition transferred or donated pursuant to a provision of this subchapter is no longer useful to the State Crime Laboratory, the weapon, piece of weapon, or ammunition shall be destroyed.









Chapter 6-9 - [Reserved.]

[Reserved]






Subtitle 2 - Offenses Against The Person

Chapter 10 - Homicide

§ 5-10-101 - Capital murder.

(a) A person commits capital murder if:

(1) Acting alone or with one (1) or more other persons:

(A) The person commits or attempts to commit:

(i) Terrorism, as defined in § 5-54-205;

(ii) Rape, § 5-14-103;

(iii) Kidnapping, § 5-11-102;

(iv) Vehicular piracy, § 5-11-105;

(v) Robbery, § 5-12-102;

(vi) Aggravated robbery, § 5-12-103;

(vii) Residential burglary, § 5-39-201(a);

(viii) Commercial burglary, § 5-39-201(b);

(ix) Aggravated residential burglary, § 5-39-204;

(x) A felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-508, involving an actual delivery of a controlled substance; or

(xi) First degree escape, § 5-54-110; and

(B) In the course of and in furtherance of the felony or in immediate flight from the felony, the person or an accomplice causes the death of a person under circumstances manifesting extreme indifference to the value of human life;

(2) Acting alone or with one (1) or more other persons:

(A) The person commits or attempts to commit arson, § 5-38-301; and

(B) In the course of and in furtherance of the felony or in immediate flight from the felony, the person or an accomplice causes the death of any person;

(3) With the premeditated and deliberated purpose of causing the death of any law enforcement officer, jailer, prison official, firefighter, judge or other court official, probation officer, parole officer, any military personnel, or teacher or school employee, when such person is acting in the line of duty, the person causes the death of any person;

(4) With the premeditated and deliberated purpose of causing the death of another person, the person causes the death of any person;

(5) With the premeditated and deliberated purpose of causing the death of the holder of any public office filled by election or appointment or a candidate for public office, the person causes the death of any person;

(6) While incarcerated in the Department of Correction or the Department of Community Correction, the person purposely causes the death of another person after premeditation and deliberation;

(7) Pursuant to an agreement that the person cause the death of another person in return for anything of value, he or she causes the death of any person;

(8) The person enters into an agreement in which a person is to cause the death of another person in return for anything of value, and a person hired pursuant to the agreement causes the death of any person;

(9) (A) Under circumstances manifesting extreme indifference to the value of human life, the person knowingly causes the death of a person fourteen (14) years of age or younger at the time the murder was committed if the defendant was eighteen (18) years of age or older at the time the murder was committed.

(B) It is an affirmative defense to any prosecution under this subdivision (a)(9) arising from the failure of the parent, guardian, or person standing in loco parentis to provide specified medical or surgical treatment, that the parent, guardian, or person standing in loco parentis relied solely on spiritual treatment through prayer in accordance with the tenets and practices of an established church or religious denomination of which he or she is a member; or

(10) The person:

(A) Purposely discharges a firearm from a vehicle at a person or at a vehicle, conveyance, or a residential or commercial occupiable structure that he or she knows or has good reason to believe to be occupied by a person; and

(B) Thereby causes the death of another person under circumstances manifesting extreme indifference to the value of human life.

(b) It is an affirmative defense to any prosecution under subdivision (a)(1) of this section for an offense in which the defendant was not the only participant that the defendant did not commit the homicidal act or in any way solicit, command, induce, procure, counsel, or aid in the homicidal act's commission.

(c) (1) Capital murder is punishable by death or life imprisonment without parole under §§ 5-4-601 -- 5-4-605, 5-4-607, and 5-4-608.

(2) For any purpose other than disposition under §§ 5-4-101 -- 5-4-104, 5-4-201 -- 5-4-204, 5-4-301 -- 5-4-307, 5-4-401 -- 5-4-404, 5-4-501 -- 5-4-504, 5-4-601 -- 5-4-605, 5-4-607, 5-4-608, 16-93-307, 16-93-313, and 16-93-314, capital murder is a Class Y felony.



§ 5-10-102 - Murder in the first degree.

(a) A person commits murder in the first degree if:

(1) Acting alone or with one (1) or more other persons:

(A) The person commits or attempts to commit a felony; and

(B) In the course of and in the furtherance of the felony or in immediate flight from the felony, the person or an accomplice causes the death of any person under circumstances manifesting extreme indifference to the value of human life;

(2) With a purpose of causing the death of another person, the person causes the death of another person; or

(3) The person knowingly causes the death of a person fourteen (14) years of age or younger at the time the murder was committed.

(b) It is an affirmative defense to any prosecution under subdivision (a)(1) of this section for an offense in which the defendant was not the only participant that the defendant:

(1) Did not commit the homicidal act or in any way solicit, command, induce, procure, counsel, or aid the homicidal act's commission;

(2) Was not armed with a deadly weapon;

(3) Reasonably believed that no other participant was armed with a deadly weapon; and

(4) Reasonably believed that no other participant intended to engage in conduct that could result in death or serious physical injury.

(c) Murder in the first degree is a Class Y felony.



§ 5-10-103 - Murder in the second degree.

(a) A person commits murder in the second degree if:

(1) The person knowingly causes the death of another person under circumstances manifesting extreme indifference to the value of human life; or

(2) With the purpose of causing serious physical injury to another person, the person causes the death of any person.

(b) Murder in the second degree is a Class A felony.



§ 5-10-104 - Manslaughter.

(a) A person commits manslaughter if:

(1) (A) The person causes the death of another person under circumstances that would be murder, except that he or she causes the death under the influence of extreme emotional disturbance for which there is reasonable excuse.

(B) The reasonableness of the excuse is determined from the viewpoint of a person in the actor's situation under the circumstances as the actor believed them to be;

(2) The person purposely causes or aids another person to commit suicide;

(3) The person recklessly causes the death of another person; or

(4) Acting alone or with one (1) or more persons:

(A) The person commits or attempts to commit a felony; and

(B) In the course of and in furtherance of the felony or in immediate flight from the felony:

(i) The person or an accomplice negligently causes the death of any person; or

(ii) Another person who is resisting the felony or flight causes the death of any person.

(b) It is an affirmative defense to any prosecution under subsection (a)(4) of this section for an offense in which the defendant was not the only participant that the defendant:

(1) Did not commit the homicidal act or in any way solicit, command, induce, procure, counsel, or aid the homicidal act's commission;

(2) Was not armed with a deadly weapon;

(3) Reasonably believed that no other participant was armed with a deadly weapon; and

(4) Reasonably believed that no other participant intended to engage in conduct which could result in death or serious physical injury.

(c) Manslaughter is a Class C felony.



§ 5-10-105 - Negligent homicide.

(a) (1) A person commits negligent homicide if he or she negligently causes the death of another person, not constituting murder or manslaughter, as a result of operating a vehicle, an aircraft, or a watercraft:

(A) While intoxicated;

(B) (i) If at that time there is an alcohol concentration of eight hundredths (0.08) or more in the person's breath or blood based upon the definition of breath, blood, and urine concentration in § 5-65-204, as determined by a chemical test of the person's blood, urine, breath, or other bodily substance.

(ii) The method of chemical analysis of the person's blood, urine, or breath shall be made in accordance with §§ 5-65-204 and 5-65-206; or

(C) While passing a stopped school bus in violation of § 27-51-1004.

(2) A person who violates subdivision (a)(1) of this section is guilty of a Class B felony.

(b) (1) A person commits negligent homicide if he or she negligently causes the death of another person.

(2) A person who violates subdivision (b)(1) of this section is guilty of a Class A misdemeanor.

(c) As used in this section, "intoxicated" means influenced or affected by the ingestion of alcohol, a controlled substance, any intoxicant, or any combination of alcohol, a controlled substance, or an intoxicant to such a degree that the driver's reactions, motor skills, and judgment are substantially altered and the driver therefore constitutes a clear and substantial danger of physical injury or death to himself or herself and other motorists or pedestrians.



§ 5-10-106 - Physician-assisted suicide.

(a) (1) As used in this section, "physician-assisted suicide" means a physician or health care provider participating in a medical procedure or knowingly prescribing any drug, compound, or substance for the express purpose of assisting a patient to intentionally end the patient's life.

(2) However, "physician-assisted suicide" does not apply to a person participating in the execution of a person sentenced by a court to death by lethal injection.

(b) It is unlawful for any physician or health care provider to commit the offense of physician-assisted suicide by:

(1) Prescribing any drug, compound, or substance to a patient with the express purpose of assisting the patient to intentionally end the patient's life; or

(2) Assisting in any medical procedure for the express purpose of assisting a patient to intentionally end the patient's life.

(c) Upon conviction, any physician or health care provider violating subsection (b) of this section is guilty of a Class C felony.

(d) Nothing in this section prohibits a:

(1) Physician or health care provider from carrying out an advanced directive or living will; or

(2) Physician from prescribing any drug, compound, or substance for the specific purpose of pain relief.






Chapter 11 - Kidnapping And Related Offenses

§ 5-11-101 - Definitions.

As used in this chapter:

(1) "Deviate sexual activity" means any act of sexual gratification involving:

(A) The penetration, however slight, of the anus or mouth of a person by the penis of another person; or

(B) The penetration, however slight, of the labia majora or anus of a person by any body member or foreign instrument manipulated by another person;

(2) (A) "Incompetent" means that a person is unable to care for himself or herself because of physical or mental disease or defect.

(B) The status embraced by "incompetent" may or may not exist regardless of any adjudication concerning incompetency;

(3) "Restraint without consent" includes:

(A) Restraint by physical force, threat, or deception; or

(B) In the case of a person who is under fourteen (14) years of age or incompetent, restraint without the consent of a parent, guardian, or other person responsible for general supervision of his or her welfare;

(4) "Sexual contact" means any act of sexual gratification involving the touching, directly or through clothing, of the sex organs, buttocks, or anus of a person or the breast of a female;

(5) "Sexual intercourse" means penetration, however slight, of the labia majora by a penis; and

(6) "Vehicle" means any craft or device designed for the transportation of a person or property across land or water or through the air.



§ 5-11-102 - Kidnapping.

(a) A person commits the offense of kidnapping if, without consent, the person restrains another person so as to interfere substantially with the other person's liberty with the purpose of:

(1) Holding the other person for:

(A) Ransom or reward; or

(B) Any other act to be performed or not performed for the other person's return or release;

(2) Using the other person as a shield or hostage;

(3) Facilitating the commission of any felony or flight after the felony;

(4) Inflicting physical injury upon the other person;

(5) Engaging in sexual intercourse, deviate sexual activity, or sexual contact with the other person;

(6) Terrorizing the other person or another person; or

(7) Interfering with the performance of any governmental or political function.

(b) (1) Kidnapping is a Class Y felony.

(2) However, kidnapping is a Class B felony if the defendant shows by a preponderance of the evidence that he or she or an accomplice voluntarily released the person restrained alive and in a safe place prior to trial.



§ 5-11-103 - False imprisonment in the first degree.

(a) A person commits the offense of false imprisonment in the first degree if, without consent and without lawful authority, the person knowingly restrains another person so as to interfere substantially with the other person's liberty in a manner that exposes the other person to a substantial risk of serious physical injury.

(b) False imprisonment in the first degree is a Class C felony.



§ 5-11-104 - False imprisonment in the second degree.

(a) A person commits the offense of false imprisonment in the second degree if, without consent and without lawful authority, the person knowingly restrains another person so as to interfere substantially with the other person's liberty.

(b) False imprisonment in the second degree is a Class A misdemeanor.



§ 5-11-105 - Vehicular piracy.

(a) A person commits vehicular piracy if, without lawful authority, the person seizes or exercises control, by force or threat of violence, over any:

(1) Aircraft occupied by an unconsenting person; or

(2) Other vehicle:

(A) Having a seating capacity of more than eight (8) passengers;

(B) Operated by a common carrier or contract carrier of passengers for hire; and

(C) Occupied by an unconsenting person.

(b) (1) Vehicular piracy of an aircraft is a Class B felony.

(2) Otherwise, vehicular piracy is a Class C felony.



§ 5-11-106 - Permanent detention or restraint.

(a) A person commits the offense of permanent detention or restraint if, without consent and without lawful authority, the person restrains a person with the purpose of holding or concealing the other person:

(1) Without ever releasing the other person; or

(2) Without ever returning the other person to the person or institution from whose lawful custody the other person was taken.

(b) (1) Permanent detention or restraint is a Class B felony.

(2) However, permanent detention or restraint is a Class D felony if the person detained or restrained is the child of the defendant.



§ 5-11-108 - Trafficking of persons.

(a) As used in this section:

(1) "Debt bondage" means the status or condition of a debtor arising from a pledge by the debtor of his or her personal services or of the personal services of a person under his or her control as a security for debt, if:

(A) The value of the debtor's personal services or of the personal services of a person under his or her control as reasonably assessed is not applied toward the liquidation of the debt; or

(B) The length and nature of the debtor's personal services or of the personal services of a person under his or her control are not respectively limited and defined;

(2) "Involuntary servitude" means a condition of servitude induced by means of:

(A) Any scheme, plan, or pattern of behavior intended to cause a person to believe that if he or she does not enter into or continue the servitude, he or she or another person will suffer serious physical injury or physical restraint; or

(B) The abuse or threatened abuse of the legal process;

(3) "Peonage" means holding a person against his or her will to pay off a debt; and

(4) "Sexual conduct" means the same as defined in § 5-27-401.

(b) A person commits the offense of trafficking of persons if he or she:

(1) Recruits, harbors, transports, or obtains a person for labor or services through the use of force, fraud, or coercion for the purpose of subjecting the person to:

(A) Involuntary servitude;

(B) Peonage;

(C) Debt bondage;

(D) Slavery;

(E) Marriage;

(F) Adoption; or

(G) Sexual conduct; or

(2) Benefits financially or benefits by receiving anything of value from participation in a venture under subdivision (b)(1) of this section.

(c) Trafficking of persons is a Class A felony.






Chapter 12 - Robbery

§ 5-12-101 - Definition.

As used in this chapter, "physical force" means any:

(1) Bodily impact, restraint, or confinement; or

(2) Threat of any bodily impact, restraint, or confinement.



§ 5-12-102 - Robbery.

(a) A person commits robbery if, with the purpose of committing a felony or misdemeanor theft or resisting apprehension immediately after committing a felony or misdemeanor theft, the person employs or threatens to immediately employ physical force upon another person.

(b) Robbery is a Class B felony.



§ 5-12-103 - Aggravated robbery.

(a) A person commits aggravated robbery if he or she commits robbery as defined in § 5-12-102, and the person:

(1) Is armed with a deadly weapon;

(2) Represents by word or conduct that he or she is armed with a deadly weapon; or

(3) Inflicts or attempts to inflict death or serious physical injury upon another person.

(b) Aggravated robbery is a Class Y felony.






Chapter 13 - Assault And Battery

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Offenses Generally

§ 5-13-201 - Battery in the first degree.

(a) A person commits battery in the first degree if:

(1) With the purpose of causing serious physical injury to another person, the person causes serious physical injury to any person by means of a deadly weapon;

(2) With the purpose of seriously and permanently disfiguring another person or of destroying, amputating, or permanently disabling a member or organ of that other person's body, the person causes such an injury to any person;

(3) The person causes serious physical injury to another person under circumstances manifesting extreme indifference to the value of human life;

(4) Acting alone or with one (1) or more other persons:

(A) The person commits or attempts to commit a felony; and

(B) In the course of and in furtherance of the felony or in immediate flight from the felony:

(i) The person or an accomplice causes serious physical injury to any person under circumstances manifesting extreme indifference to the value of human life; or

(ii) Another person who is resisting the felony or flight causes serious physical injury to any person;

(5) With the purpose of causing serious physical injury to an unborn child or to a woman who is pregnant with an unborn child, the person causes serious physical injury to the unborn child;

(6) The person knowingly causes physical injury to a pregnant woman in the commission of a felony or a Class A misdemeanor, and in so doing, causes serious physical injury to the pregnant woman's unborn child, and the unborn child is subsequently born alive;

(7) The person knowingly, without legal justification, causes serious physical injury to a person he or she knows to be twelve (12) years of age or younger;

(8) With the purpose of causing physical injury to another person, the person causes physical injury to any person by means of a firearm; or

(9) The person knowingly causes serious physical injury to any person four (4) years of age or younger under circumstances manifesting extreme indifference to the value of human life.

(b) It is an affirmative defense in any prosecution under subdivision (a)(4) of this section in which the defendant was not the only participant that the defendant:

(1) Did not commit the battery or in any way solicit, command, induce, procure, counsel, or aid the battery's commission;

(2) Was not armed with a deadly weapon;

(3) Reasonably believed that no other participant was armed with a deadly weapon; and

(4) Reasonably believed that no other participant intended to engage in conduct that could result in serious physical injury.

(c) (1) Except as provided in subdivisions (c)(2) and (3) of this section, battery in the first degree is a Class B felony.

(2) Battery in the first degree is a Class Y felony under the circumstances described in subdivision (a)(9) of this section.

(3) Battery in the first degree is a Class Y felony if the injured person is a law enforcement officer acting in the line of duty.



§ 5-13-202 - Battery in the second degree.

(a) A person commits battery in the second degree if:

(1) With the purpose of causing physical injury to another person, the person causes serious physical injury to any person;

(2) With the purpose of causing physical injury to another person, the person causes physical injury to any person by means of a deadly weapon other than a firearm;

(3) The person recklessly causes serious physical injury to another person by means of a deadly weapon; or

(4) The person knowingly, without legal justification, causes physical injury to or incapacitates a person he or she knows to be:

(A) (i) A law enforcement officer, firefighter, code enforcement officer, or employee of a correctional facility while the law enforcement officer, firefighter, code enforcement officer, or employee of a correctional facility is acting in the line of duty.

(ii) As used in this subdivision (a)(4)(A):

(a) (1) "Code enforcement officer" means an individual charged with the duty of enforcing a municipal code, municipal ordinance, or municipal regulation as defined by a municipal code, municipal ordinance, or municipal regulation.

(2) "Code enforcement officer" includes a municipal animal control officer;

(b) "Employee of a correctional facility" includes a person working under a professional services contract with the Department of Correction, the Department of Community Correction, or the Division of Youth Services of the Department of Human Services; and

(B) A teacher or other school employee while acting in the course of employment;

(C) An individual sixty (60) years of age or older or twelve (12) years of age or younger;

(D) An officer or employee of the state while the officer or employee of the state is acting in the performance of his or her lawful duty;

(E) While performing medical treatment or emergency medical services or while in the course of other employment relating to his or her medical training:

(i) A physician;

(ii) A person licensed as emergency medical services personnel, as defined in § 20-13-202;

(iii) A licensed or certified health care professional; or

(iv) Any other health care provider; or

(F) An individual who is incompetent, as defined in § 5-25-101.

(b) Battery in the second degree is a Class D felony.



§ 5-13-203 - Battery in the third degree.

(a) A person commits battery in the third degree if:

(1) With the purpose of causing physical injury to another person, the person causes physical injury to any person;

(2) The person recklessly causes physical injury to another person;

(3) The person negligently causes physical injury to another person by means of a deadly weapon; or

(4) The person purposely causes stupor, unconsciousness, or physical or mental impairment or injury to another person by administering to the other person, without the other person's consent, any drug or other substance.

(b) Battery in the third degree is a Class A misdemeanor.



§ 5-13-204 - Aggravated assault.

(a) A person commits aggravated assault if, under circumstances manifesting extreme indifference to the value of human life, he or she purposely:

(1) Engages in conduct that creates a substantial danger of death or serious physical injury to another person;

(2) Displays a firearm in such a manner that creates a substantial danger of death or serious physical injury to another person; or

(3) Impedes or prevents the respiration of another person or the circulation of another person's blood by applying pressure on the throat or neck or by blocking the nose or mouth of the other person.

(b) Aggravated assault is a Class D felony.

(c) The provisions of this section do not apply to:

(1) A law enforcement officer acting within the scope of his or her duty; or

(2) A person acting in self-defense or the defense of a third party.



§ 5-13-205 - Assault in the first degree.

(a) A person commits assault in the first degree if he or she:

(1) Recklessly engages in conduct that creates a substantial risk of death or serious physical injury to another person; or

(2) Purposely impedes or prevents the respiration of another person or the circulation of another person's blood by applying pressure on the throat or neck or by blocking the nose or mouth of the other person.

(b) Assault in the first degree is a Class A misdemeanor.

(c) It is a defense to prosecution under subdivision (a)(2) of this section if the other person consented to the impeding or prevention of his or her respiration or circulation of blood.



§ 5-13-206 - Assault in the second degree.

(a) A person commits assault in the second degree if he or she recklessly engages in conduct that creates a substantial risk of physical injury to another person.

(b) Assault in the second degree is a Class B misdemeanor.



§ 5-13-207 - Assault in the third degree.

(a) A person commits assault in the third degree if he or she purposely creates apprehension of imminent physical injury in another person.

(b) Assault in the third degree is a Class C misdemeanor.



§ 5-13-208 - Coercion.

(a) A person commits coercion if he or she compels or induces another person to engage in conduct from which the other person has a legal right to abstain, or to abstain from engaging in conduct in which the other person has a legal right to engage, by purposeful conduct designed to instill in the other person a fear that, if a demand is not complied with, the actor or another person will:

(1) Cause physical injury to any person;

(2) Cause damage to property;

(3) Subject any person to physical confinement;

(4) Accuse any person of an offense or cause criminal proceedings to be instituted against any person; or

(5) Expose a secret or publicize an asserted fact, whether true or false, tending to subject any person to hatred, contempt, or ridicule.

(b) Coercion is a Class A misdemeanor.



§ 5-13-209 - Abuse of athletic contest officials.

(a) A person commits abuse of an athletic official if, with the purpose of causing physical injury to another person, the person strikes or otherwise physically abuses an athletic contest official immediately prior to, during, or immediately following an interscholastic, intercollegiate, or any other organized amateur or professional athletic contest in which the athletic contest official is participating.

(b) Abuse of an athletic official is a Class A misdemeanor.



§ 5-13-210 - Introduction of controlled substance into body of another person.

(a) It is unlawful for any person to inject any controlled substance as defined by the Uniform Controlled Substances Act, § 5-64-101 et seq., into the human body of another person, unless the controlled substance has been ordered for the person receiving the controlled substance by a licensed practitioner, licensed by the state to prescribe controlled substances in the schedule involved and this being for a legitimate medical purpose.

(b) It is unlawful for any person to administer or cause to be ingested, inhaled, or otherwise introduced into the human body of another person a controlled substance as defined by the Uniform Controlled Substances Act, § 5-64-101 et seq., unless the controlled substance has been ordered for the person receiving the controlled substance by a licensed practitioner, licensed by the state to prescribe controlled substances in the schedule involved and this being for a legitimate medical purpose.

(c) Any person who violates this section with respect to:

(1) A controlled substance in Schedule I or Schedule II, which is a narcotic drug, is guilty of a Class Y felony;

(2) Any other controlled substance in Schedule I, Schedule II, or Schedule III is guilty of a Class B felony; or

(3) Any other controlled substance in Schedule IV, Schedule V, or Schedule VI is guilty of a Class C felony.

(d) The provisions of this section and any criminal penalty provided for in this section are in addition to any other criminal penalty a person may be subjected to under a provision of the Arkansas Criminal Code or the Uniform Controlled Substances Act, § 5-64-101 et seq.

(e) It is not a defense under a provision of this section that a person:

(1) Consented to being injected with the controlled substance; or

(2) Ingested, inhaled, or otherwise introduced the controlled substance into his or her human body knowingly and voluntarily.

(f) Notwithstanding a provision of subsection (c) of this section, any person is guilty of a Class Y felony who violates this section by introducing a controlled substance into the body of another person without that other person's knowledge or consent with the purpose of:

(1) Committing any felony sexual offense, as defined in Arkansas law;

(2) Engaging in any unlawful sexual act, as defined in § 5-14-101 et seq.;

(3) Engaging in any unlawful sexual contact, as defined in § 5-14-101; or

(4) Engaging in any act involving a child engaging in sexual explicit conduct, as defined in § 5-27-302.



§ 5-13-211 - Aggravated assault upon a certified law enforcement officer or an employee of a correctional facility.

(a) A person commits aggravated assault upon a certified law enforcement officer or an employee of a correctional facility if, under circumstances manifesting extreme indifference to the personal hygiene of the certified law enforcement officer or employee of the correctional facility, the person purposely engages in conduct that creates a potential danger of infection to the certified law enforcement officer or an employee of any state or local correctional facility while the certified law enforcement officer or employee of the state or local correctional facility is engaged in the course of his or her employment by causing a person whom the actor knows to be a certified law enforcement officer or employee of the state or local correctional facility to come into contact with saliva, blood, urine, feces, seminal fluid, or other bodily fluid by purposely throwing, tossing, expelling, or otherwise transferring the fluid or material.

(b) Aggravated assault upon a certified law enforcement officer or an employee of a correctional facility is a Class D felony.






Subchapter 3 - -- Terrorism

§ 5-13-301 - Terroristic threatening.

(a) (1) A person commits the offense of terroristic threatening in the first degree if:

(A) With the purpose of terrorizing another person, the person threatens to cause death or serious physical injury or substantial property damage to another person; or

(B) With the purpose of terrorizing another person, the person threatens to cause physical injury or property damage to a teacher or other school employee acting in the line of duty.

(2) Terroristic threatening in the first degree is a Class D felony.

(b) (1) A person commits the offense of terroristic threatening in the second degree if, with the purpose of terrorizing another person, the person threatens to cause physical injury or property damage to another person.

(2) Terroristic threatening in the second degree is a Class A misdemeanor.

(c) (1) (A) Upon pretrial release of the defendant, a judicial officer shall:

(i) Enter a no contact order in writing consistent with Rules 9.3 and 9.4 of the Arkansas Rules of Criminal Procedure; and

(ii) Give notice to the defendant of penalties contained in Rule 9.5 of the Arkansas Rules of Criminal Procedure.

(B) The no contact order under subdivision (c)(1)(A) of this section remains in effect during the pendency of any appeal of a conviction under this section.

(C) The judicial officer or prosecuting attorney shall provide a copy of the no contact order under subdivision (c)(1)(A) of this section to the victim and arresting agency without unnecessary delay.

(2) If the judicial officer has reason to believe that mental disease or defect of the defendant will or has become an issue in the cause, the judicial officer shall enter such orders as are consistent with § 5-2-305.



§ 5-13-310 - Terroristic act.

(a) A person commits a terroristic act if, while not in the commission of a lawful act, the person:

(1) Shoots at or in any manner projects an object at a conveyance which is being operated or which is occupied by another person with the purpose to cause injury to another person or damage to property; or

(2) Shoots at an occupiable structure with the purpose to cause injury to a person or damage to property.

(b) (1) Upon conviction, any person who commits a terroristic act is guilty of a Class B felony.

(2) Upon conviction, any person who commits a terroristic act is guilty of a Class Y felony if the person with the purpose of causing physical injury to another person causes serious physical injury or death to any person.

(c) This section does not repeal any law or part of a law in conflict with this section, but is supplemental to the law or part of a law in conflict.









Chapter 14 - Sexual Offenses

Subchapter 1 - -- General Provisions

§ 5-14-101 - Definitions.

As used in this chapter:

(1) "Deviate sexual activity" means any act of sexual gratification involving:

(A) The penetration, however slight, of the anus or mouth of a person by the penis of another person; or

(B) The penetration, however slight, of the labia majora or anus of a person by any body member or foreign instrument manipulated by another person;

(2) "Forcible compulsion" means physical force or a threat, express or implied, of death or physical injury to or kidnapping of any person;

(3) "Guardian" means a parent, stepparent, legal guardian, legal custodian, foster parent, or any person who by virtue of a living arrangement is placed in an apparent position of power or authority over a minor;

(4) (A) "Mentally defective" means that a person suffers from a mental disease or defect that renders the person:

(i) Incapable of understanding the nature and consequences of a sexual act; or

(ii) Unaware a sexual act is occurring.

(B) A determination that a person is mentally defective shall not be based solely on the person's intelligence quotient;

(5) "Mentally incapacitated" means that a person is temporarily incapable of appreciating or controlling the person's conduct as a result of the influence of a controlled or intoxicating substance:

(A) Administered to the person without the person's consent; or

(B) That renders the person unaware a sexual act is occurring;

(6) "Minor" means a person who is less than eighteen (18) years of age;

(7) "Physically helpless" means that a person is:

(A) Unconscious;

(B) Physically unable to communicate a lack of consent; or

(C) Rendered unaware a sexual act is occurring;

(8) "Public place" means a publicly or privately owned place to which the public or a substantial number of people have access;

(9) "Public view" means observable or likely to be observed by a person in a public place;

(10) "Sexual contact" means any act of sexual gratification involving the touching, directly or through clothing, of the sex organs, buttocks, or anus of a person or the breast of a female; and

(11) "Sexual intercourse" means penetration, however slight, of the labia majora by a penis.



§ 5-14-102 - In general.

(a) The definition of an offense that excludes conduct with a spouse shall not be construed to preclude accomplice liability of a spouse.

(b) When the criminality of conduct depends on a child's being below fourteen (14) years of age and the actor is twenty (20) years of age or older, it is no defense that the actor:

(1) Did not know the age of the child; or

(2) Reasonably believed the child to be fourteen (14) years of age or older.

(c) (1) When criminality of conduct depends on a child's being below fourteen (14) years of age and the actor is under twenty (20) years of age, it is an affirmative defense that the actor reasonably believed the child to be of the critical age or above.

(2) However, the actor may be guilty of the lesser offense defined by the age that the actor reasonably believed the child to be.

(d) (1) When criminality of conduct depends on a child's being below a critical age older than fourteen (14) years, it is an affirmative defense that the actor reasonably believed the child to be of the critical age or above.

(2) However, the actor may be guilty of the lesser offense defined by the age that the actor reasonably believed the child to be.

(e) When criminality of conduct depends on a victim's being incapable of consent because he or she is mentally defective or mentally incapacitated, it is an affirmative defense that the actor reasonably believed that the victim was capable of consent.



§ 5-14-103 - Rape.

(a) A person commits rape if he or she engages in sexual intercourse or deviate sexual activity with another person:

(1) By forcible compulsion;

(2) Who is incapable of consent because he or she is:

(A) Physically helpless;

(B) Mentally defective; or

(C) Mentally incapacitated;

(3) (A) Who is less than fourteen (14) years of age.

(B) It is an affirmative defense to a prosecution under subdivision (a)(3)(A) of this section that the actor was not more than three (3) years older than the victim; or

(4) (A) Who is a minor and the actor is the victim's:

(i) Guardian;

(ii) Uncle, aunt, grandparent, step-grandparent, or grandparent by adoption;

(iii) Brother or sister of the whole or half blood or by adoption; or

(iv) Nephew, niece, or first cousin.

(B) It is an affirmative defense to a prosecution under subdivision (a)(4)(A) of this section that the actor was not more than three (3) years older than the victim.

(b) It is no defense to a prosecution under subdivisions (a)(3) or (4) of this section that the victim consented to the conduct.

(c) (1) Rape is a Class Y felony.

(2) Any person who pleads guilty or nolo contendere to or is found guilty of rape involving a victim who is less than fourteen (14) years of age shall be sentenced to a minimum term of imprisonment of twenty-five (25) years.

(d) (1) A court may issue a permanent no contact order when:

(A) A defendant pleads guilty or nolo contendere; or

(B) All of the defendant's appeals have been exhausted and the defendant remains convicted.

(2) If a judicial officer has reason to believe that mental disease or defect of the defendant will or has become an issue in the case, the judicial officer shall enter such orders as are consistent with § 5-2-305.



§ 5-14-110 - Sexual indecency with a child.

(a) A person commits sexual indecency with a child if:

(1) Being eighteen (18) years of age or older, the person solicits another person who is less than fifteen (15) years of age or who is represented to be less than fifteen (15) years of age to engage in:

(A) Sexual intercourse;

(B) Deviate sexual activity; or

(C) Sexual contact;

(2) (A) With the purpose to arouse or gratify a sexual desire of himself or herself or a sexual desire of any other person, the person purposely exposes his or her sex organs to another person who is less than fifteen (15) years of age.

(B) It is an affirmative defense to a prosecution under subdivision (a)(2)(A) of this section if the person is within three (3) years of age of the victim; or

(3) With the purpose to arouse or gratify a sexual desire of himself or herself or a sexual desire of any other person, the person purposely exposes his or her sex organs to a minor, and the actor is:

(A) Employed with the Department of Correction, Department of Community Correction, any city or county jail, or any juvenile detention facility, and the minor is in custody at a facility operated by the agency or contractor employing the actor;

(B) A mandated reporter under § 12-18-402(b) and is in a position of trust or authority over the minor; or

(C) The minor's guardian, an employee in the minor's school or school district, a temporary caretaker, or a person in a position of trust and authority over the minor;

(4) With the purpose to arouse or gratify his or her sexual desire or a sexual desire of another person, a person who is eighteen (18) years of age or older causes or coerces a minor to expose his or her sex organs to another person, and the actor is:

(A) Employed with the Department of Correction, the Department of Community Correction, any city or county jail, or any juvenile detention facility, and the minor is in custody at a facility operated by the agency or contractor employing the actor;

(B) A mandated reporter under § 12-18-402(b) and is in a position of trust or authority over the minor; or

(C) The minor's guardian, an employee in the minor's school or school district, a temporary caretaker, or a person in a position of trust or authority over the minor; or

(5) Being eighteen (18) years of age or older, the person causes or coerces another person who is less than fourteen (14) years of age to expose his or her sex organs or the breast of a female with the purpose to arouse or gratify a sexual desire of himself, herself, or another person.

(b) Sexual indecency with a child is a Class D felony.



§ 5-14-111 - Public sexual indecency.

(a) A person commits public sexual indecency if he or she engages in any of the following acts in a public place or public view:

(1) An act of sexual intercourse;

(2) An act of deviate sexual activity; or

(3) An act of sexual contact.

(b) Public sexual indecency is a Class A misdemeanor.



§ 5-14-112 - Indecent exposure.

(a) A person commits indecent exposure if, with the purpose to arouse or gratify a sexual desire of himself or herself or of any other person, the person exposes his or her sex organs:

(1) In a public place or in public view; or

(2) Under circumstances in which the person knows the conduct is likely to cause affront or alarm.

(b) (1) Except as provided in subdivisions (b)(2) and (b)(3) of this section, indecent exposure is a Class A misdemeanor.

(2) For a fourth or fifth conviction within ten (10) years of a previous conviction, indecent exposure is a Class D felony.

(3) For a sixth conviction and each successive conviction within ten (10) years of a previous conviction, indecent exposure is a Class C felony.

(c) A woman is not in violation of this section for breastfeeding a child in a public place or any place where other individuals are present.



§ 5-14-122 - Bestiality.

(a) As used in this section, "animal" means any dead or alive nonhuman vertebrate.

(b) A person commits bestiality if he or she performs or submits to any act of sexual gratification with an animal involving his or her or the animal's sex organs and the mouth, anus, penis, or vagina of the other.

(c) Bestiality is a Class A misdemeanor.



§ 5-14-123 - Exposing another person to human immunodeficiency virus.

(a) A person with acquired immunodeficiency syndrome or who tests positive for the presence of human immunodeficiency virus antigen or antibodies is infectious to another person through the exchange of a body fluid during sexual intercourse and through the parenteral transfer of blood or a blood product and under these circumstances is a danger to the public.

(b) A person commits the offense of exposing another person to human immunodeficiency virus if the person knows he or she has tested positive for human immunodeficiency virus and exposes another person to human immunodeficiency virus infection through the parenteral transfer of blood or a blood product or engages in sexual penetration with another person without first having informed the other person of the presence of human immunodeficiency virus.

(c) (1) As used in this section, "sexual penetration" means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part of a person's body or of any object into a genital or anal opening of another person's body.

(2) However, emission of semen is not required.

(d) Exposing another person to human immunodeficiency virus is a Class A felony.



§ 5-14-124 - Sexual assault in the first degree.

(a) A person commits sexual assault in the first degree if the person engages in sexual intercourse or deviate sexual activity with a minor who is not the actor's spouse and the actor is:

(1) Employed with the Department of Correction, the Department of Community Correction, the Department of Human Services, or any city or county jail or a juvenile detention facility, and the victim is in the custody of the Department of Correction, the Department of Community Correction, the Department of Human Services, any city or county jail or juvenile detention facility, or their contractors or agents;

(2) A mandated reporter under § 12-18-402(b) and is in a position of trust or authority over the victim and uses the position of trust or authority to engage in sexual intercourse or deviate sexual activity; or

(3) An employee in the victim's school or school district, a temporary caretaker, or a person in a position of trust or authority over the victim.

(b) It is no defense to a prosecution under this section that the victim consented to the conduct.

(c) It is an affirmative defense to a prosecution under subdivision (a)(3) of this section that the actor was not more than three (3) years older than the victim.

(d) Sexual assault in the first degree is a Class A felony.



§ 5-14-125 - Sexual assault in the second degree.

(a) A person commits sexual assault in the second degree if the person:

(1) Engages in sexual contact with another person by forcible compulsion;

(2) Engages in sexual contact with another person who is incapable of consent because he or she is:

(A) Physically helpless;

(B) Mentally defective; or

(C) Mentally incapacitated;

(3) Being eighteen (18) years of age or older, engages in sexual contact with another person who is:

(A) Less than fourteen (14) years of age; and

(B) Not the person's spouse;

(4) (A) Engages in sexual contact with a minor and the actor is:

(i) Employed with the Department of Correction, Department of Community Correction, any city or county jail, or any juvenile detention facility, and the minor is in custody at a facility operated by the agency or contractor employing the actor;

(ii) A mandated reporter under § 12-18-402(b) and is in a position of trust or authority over the minor; or

(iii) The minor's guardian, an employee in the minor's school or school district, a temporary caretaker, or a person in a position of trust or authority over the minor.

(B) For purposes of subdivision (a)(4)(A) of this section, consent of the minor is not a defense to a prosecution;

(5) (A) Being a minor, engages in sexual contact with another person who is:

(i) Less than fourteen (14) years of age; and

(ii) Not the person's spouse.

(B) It is an affirmative defense to a prosecution under this subdivision (a)(5) that the actor was not more than:

(i) Three (3) years older than the victim if the victim is less than twelve (12) years of age; or

(ii) Four (4) years older than the victim if the victim is twelve (12) years of age or older; or

(6) Is a teacher, principal, athletic coach, or counselor in a public school in a grade kindergarten through twelve (K-12) and engages in sexual contact with another person who is:

(A) A student enrolled in the public school; and

(B) Less than twenty-one (21) years of age.

(b) (1) Sexual assault in the second degree is a Class B felony.

(2) Sexual assault in the second degree is a Class D felony if committed by a minor with another person who is:

(A) Less than fourteen (14) years of age; and

(B) Not the person's spouse.



§ 5-14-126 - Sexual assault in the third degree.

(a) A person commits sexual assault in the third degree if the person:

(1) Engages in sexual intercourse or deviate sexual activity with another person who is not the actor's spouse, and the actor is:

(A) Employed with the Department of Correction, Department of Community Correction, Department of Human Services, or any city or county jail, and the victim is in the custody of the Department of Correction, Department of Community Correction, Department of Human Services, or any city or county jail;

(B) Employed or contracted with or otherwise providing services, supplies, or supervision to an agency maintaining custody of inmates, detainees, or juveniles, and the victim is in the custody of the Department of Correction, Department of Community Correction, Department of Human Services, or any city or county jail; or

(C) A mandated reporter under § 12-18-402(b) or a member of the clergy and is in a position of trust or authority over the victim and uses the position of trust or authority to engage in sexual intercourse or deviate sexual activity; or

(2) (A) Being a minor, engages in sexual intercourse or deviate sexual activity with another person who is:

(i) Less than fourteen (14) years of age; and

(ii) Not the person's spouse.

(B) It is an affirmative defense under this subdivision (a)(2) that the actor was not more than three (3) years older than the victim.

(b) It is no defense to a prosecution under this section that the victim consented to the conduct.

(c) Sexual assault in the third degree is a Class C felony.



§ 5-14-127 - Sexual assault in the fourth degree.

(a) A person commits sexual assault in the fourth degree if the person:

(1) Being twenty (20) years of age or older:

(A) Engages in sexual intercourse or deviate sexual activity with another person who is:

(i) Less than sixteen (16) years of age; and

(ii) Not the person's spouse; or

(B) Engages in sexual contact with another person who is:

(i) Less than sixteen (16) years of age; and

(ii) Not the person's spouse; or

(2) Engages in sexual contact with another person who is not the actor's spouse, and the actor is employed with the Department of Correction, Department of Community Correction, Department of Human Services, or any city or county jail, and the victim is in the custody of the Department of Correction, Department of Community Correction, Department of Human Services, or a city or county jail.

(b) (1) Sexual assault in the fourth degree under subdivisions (a)(1)(A) and (a)(2) of this section is a Class D felony.

(2) Sexual assault in the fourth degree under subdivision (a)(1)(B) of this section is a Class A misdemeanor if the person engages only in sexual contact with another person as described in subdivision (a)(1)(B) of this section.



§ 5-14-128 - Registered offender living near school, public park, youth center, or daycare prohibited.

(a) It is unlawful for a sex offender who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who has been assessed as a Level 3 or Level 4 offender to reside within two thousand feet (2,000') of the property on which any public or private elementary or secondary school, public park, youth center, or daycare facility is located.

(b) (1) It is not a violation of this section if the property on which the sex offender resides is owned and occupied by the sex offender and was purchased prior to the date on which the public or private elementary or secondary school, public park, youth center, or daycare facility was established.

(2) The exclusion in subdivision (b)(1) of this section does not apply to a sex offender who pleads guilty or nolo contendere to or is found guilty of another sex offense after the public or private elementary or secondary school, public park, youth center, or daycare facility is established.

(c) (1) (A) With respect to a public or private elementary or secondary school or a daycare facility, it is not a violation of this section if the sex offender resides on property he or she owns prior to July 16, 2003.

(B) With respect to a public park or youth center, it is not a violation of this section if the sex offender resides on property he or she owns prior to July 31, 2007.

(2) (A) The exclusion in subdivision (c)(1)(A) of this section does not apply to a sex offender who pleads guilty or nolo contendere to or is found guilty of another sex offense after July 16, 2003.

(B) The exclusion in subdivision (c)(1)(B) of this section does not apply to a sex offender who pleads guilty or nolo contendere to or is found guilty of another sex offense on or after July 31, 2007.

(d) A sex offender who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who knowingly violates a provision of this section is guilty of a Class D felony.

(e) (1) A person who is charged with violating this section shall be ordered as a condition of his or her release from custody not to return to the location where he or she was residing that was located within two thousand feet (2,000') of a public or private elementary or secondary school, public park, youth center, or daycare facility until the charge is adjudicated.

(2) The court having jurisdiction over the charge may order that the defendant be allowed to return to his or her residence before the adjudication of the charge if good cause is shown.

(f) As used in this section:

(1) "Public park" means any property owned or maintained by this state or a county, city, or town in this state for the recreational use of the public; and

(2) "Youth center" means any building, structure, or facility owned or operated by a not-for-profit organization or by this state or a county, city, or town in this state for use by minors to promote the health, safety, or general welfare of the minors.



§ 5-14-129 - Registered offender working with children prohibited.

(a) It is unlawful for a sex offender who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who has been assessed as a Level 3 or Level 4 offender to knowingly:

(1) Engage in an occupation or participate in a volunteer position that requires the sex offender to work or interact primarily and directly with a child under sixteen (16) years of age; or

(2) Accept work as a self-employed person, an independent contractor, or an employee or agent of a self-employed person or independent contractor that is to be performed at a private daycare facility when the privately owned daycare facility has in its care a child.

(b) A sex offender who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who knowingly violates this section is guilty of a Class D felony.



§ 5-14-130 - Registered offender -- Incorrect permanent physical address on identification cards or driver's license prohibited.

(a) It is unlawful for a person who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., or required to register as a sex offender in any other state to knowingly:

(1) Provide false information to obtain an identification card or a driver's license under Title 27 of this Arkansas Code that indicates an incorrect permanent physical address for his or her residence; or

(2) Possess an identification card or a driver's license issued under Title 27 of this Arkansas Code that indicates an incorrect permanent physical address for his or her residence.

(b) It is an affirmative defense to a violation of subdivision (a)(2) of this section if the sex offender has provided notice of a change of address as required by § 27-16-506.

(c) (1) A violation of subdivision (a)(1) of this section is a Class D felony.

(2) A violation of subdivision (a)(2) of this section is a Class A misdemeanor.



§ 5-14-131 - Registered offender living near victim or having contact with victim prohibited.

(a) As used in this section, "victim" means a victim of a sex offense for which a person is required to register as a sex offender under the Sex Offender Registration Act of 1997, § 12-12-901 et seq.

(b) It is unlawful for a person who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who has been assessed as a Level 3 or Level 4 offender to knowingly:

(1) Reside within two thousand feet (2,000') of the residence of his or her victim; or

(2) Have direct or indirect contact with his or her victim for the purpose of harassment under § 5-71-208.

(c) (1) It is an affirmative defense to a prosecution for a violation of subdivision (b)(1) of this section if the property where the sex offender resides is owned and occupied by the sex offender and was purchased prior to the date on which his or her victim began residing within two thousand feet (2,000') of the residence of the sex offender.

(2) The affirmative defense in subdivision (c)(1) of this section is not available to a sex offender who pleads guilty or nolo contendere to or is found guilty of another sex offense involving his or her victim after his or her victim began residing within two thousand feet (2,000') of the residence of the sex offender.

(d) (1) It is an affirmative defense to a prosecution for a violation of subdivision (b)(1) of this section if the sex offender resides on property he or she owned prior to March 21, 2007.

(2) The affirmative defense in subdivision (d)(1) of this section is not available to a sex offender who pleads guilty or nolo contendere to or is found guilty of another sex offense involving his or her victim after March 21, 2007.

(e) Upon conviction, a person who violates this section is guilty of a Class D felony.



§ 5-14-132 - Registered offender prohibited from entering upon school campus -- Exception.

(a) As used in this section:

(1) "Campus" means the real property, a building, or any other

improvement in this state owned, leased, rented, or controlled by or for the operation of a public school; and

(2) "Public school" means any school in this state that is:

(A) A public school operated by a public school district;

(B) A charter school established under the Public School Funding Act of 2003, § 6-20-2301 et seq.;

(C) A state-funded prekindergarten program operated by a public school or an education service cooperative;

(D) The Arkansas School for the Blind;

(E) The Arkansas School for the Deaf;

(F) The Arkansas School for Mathematics, Sciences, and the Arts;

(G) An educational facility of the Division of Youth Services of the Department of Human Services or contracting with the Division of Youth Services; or

(H) An educational facility of the Division of Developmental Disabilities Services of the Department of Human Services.

(b) It is unlawful for a sex offender who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who has been assessed as a Level 3 or Level 4 offender to knowingly enter upon the campus of a public school.

(c) It is not a violation of this section if the sex offender:

(1) Is less than twenty-two (22) years of age and is a student enrolled in a grade kindergarten through twelve (K-12) program;

(2) Enters upon the campus for the purpose of attending a school-sponsored event for which an admission fee is charged or tickets are sold or distributed, a graduation ceremony, or a baccalaureate ceremony;

(3) Enters upon the campus on a day that is not designated a student contact day by the public school's calendar or on a day in which no school-sponsored event is taking place upon the campus; or

(4) Is the parent or guardian of a student enrolled in a public school and enters upon the campus where the student is enrolled for the purpose of:

(A) Delivering to the student medicine, food, or personal items if the medicine, food, or personal items are delivered directly to the public school's office; or

(B) Attending a scheduled parent-teacher conference if the sex offender is escorted to and from the scheduled parent-teacher conference by a designated public school official or employee.

(d) (1) A sex offender who is the parent or guardian of a student enrolled in a public school and wishes to enter upon the campus where the student is enrolled for any other purpose shall give reasonable notice to the public school principal or his or her designee.

(2) (A) The public school principal or his or her designee may allow the parent or guardian sex offender to enter upon the campus so long as there is a designated public school official or employee available to escort and supervise the parent or guardian sex offender while he or she remains on campus.

(B) If a designated public school official or employee is not available at the time the parent or guardian sex offender wishes to enter upon the campus, the parent or guardian sex offender shall not enter upon the campus until he or she is notified that a designated public school official or employee is available.

(e) Upon conviction, any sex offender who violates this section is

guilty of a Class D felony.



§ 5-14-133 - Registered offender prohibited from entering a water park owned or operated by a local government.

(a) As used in this section, "water park" means a recreational facility that has among its features a swimming pool and is open to the general public.

(b) It is unlawful for a person who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who has been assessed as a Level 3 or Level 4 offender to knowingly enter a water park owned or operated by a local government.

(c) A violation of this section is a Class D felony.






Subchapter 2 - -- Medical Records of Persons Charged with Sex Crimes

§ 5-14-201 - Definitions.

As used in this subchapter:

(1) "Relevant medical record" means a medical record of a person charged with having committed a sex crime that contain information that may reveal a health risk to the victim; and

(2) "Sex crime" means any offense described in § 5-14-101 et seq. or § 5-70-101 et seq.



§ 5-14-202 - Access by prosecutors to medical records of persons charged with sex crimes -- Victim notification of health risk.

(a) (1) Through a warrant issued by a judicial officer under Rule 13 of the Arkansas Rules of Criminal Procedure, a prosecuting attorney of this state is entitled access to a relevant medical record of a person charged with having committed a sex crime against another person, which act could have exposed the victim to a disease carried by the alleged offender.

(2) (A) An application by a prosecuting attorney for a relevant medical record shall describe with particularity the person whose relevant medical record is to be obtained and shall be supported by one (1) or more affidavits or recorded testimony before a judicial officer particularly setting forth the facts and circumstances tending to show that the person may present a danger to the health of a victim of a sex crime.

(B) If the judicial officer finds that the application meets the requirements of subdivision (a)(2)(A) of this section and that, on the basis of the proceeding before the judicial officer, there is reasonable cause to believe that the relevant medical record should be disclosed, the judicial officer shall issue a warrant directing disclosure of the medical record to the prosecuting attorney.

(b) Upon service of a warrant, a person having custody of a relevant medical record shall grant access to the prosecuting attorney and is not subject to any liability for granting the access.

(c) (1) If a prosecuting attorney after reviewing a medical record determines that a victim is subject to a health risk as a result of a sex crime, the prosecuting attorney may convey that health risk information to the victim, and the prosecuting attorney is not subject to any liability for disclosing that health risk information to the victim.

(2) (A) The prosecuting attorney may disclose the health risk information to the victim only.

(B) However, if the victim is a minor or is mentally incompetent, then the prosecuting attorney may disclose the health risk information to the victim's parent or legal guardian only.

(d) For medical records of testing done under § 12-12-107, the prosecuting attorney shall:

(1) Be notified of any human immunodeficiency virus (HIV) testing done under § 12-12-107;

(2) Be given a copy of the results of the human immunodeficiency virus (HIV) test; and

(3) Notify the victim, his or her parent or parents or guardian if the victim is a minor, and the defendant of the results of the human immunodeficiency virus (HIV) test as soon as is practicable.

(e) The prosecuting attorney is not subject to any liability to the victim for failing to obtain a medical record or failing to disclose health risk information to the victim.

(f) This subchapter does not repeal or supersede any rule of evidence or rule of criminal procedure that would allow the admissibility of a medical record as evidence in a criminal proceeding.









Chapter 15 - Slander



Chapter 16 - Voyeurism Offenses

§ 5-16-101 - Crime of video voyeurism.

(a) It is unlawful to use any camera, videotape, photo-optical, photoelectric, or any other image recording device for the purpose of secretly observing, viewing, photographing, filming, or videotaping a person present in a residence, place of business, school, or other structure, or any room or particular location within that structure, if that person:

(1) Is in a private area out of public view;

(2) Has a reasonable expectation of privacy; and

(3) Has not consented to the observation.

(b) It is unlawful to knowingly use a camcorder, motion picture camera, photographic camera of any type, or other equipment that is concealed or disguised to secretly or surreptitiously videotape, film, photograph, record, or view by electronic means a person:

(1) For the purpose of viewing any portion of the person's body that is covered with clothing and for which the person has a reasonable expectation of privacy;

(2) Without the knowledge or consent of the person being videotaped, filmed, photographed, recorded, or viewed by electronic means; and

(3) Under circumstances in which the person being videotaped, filmed, photographed, recorded, or viewed by electronic means has a reasonable expectation of privacy.

(c) (1) A violation of subsection (a) of this section is a Class D felony.

(2) (A) A violation of subsection (b) of this section is a Class B misdemeanor.

(B) However, a violation of subsection (b) of this section is a Class A misdemeanor if:

(i) The person who created the video recording, film, or photo obtained as described in subsection (b) distributed or transmitted it to another person; or

(ii) The person who created the video recording, film, or photo obtained as described in subsection (b) posted it in a format accessible by another person via the Internet.

(d) The provisions of this section do not apply to any of the following:

(1) Video recording or monitoring conducted under a court order from a court of competent jurisdiction;

(2) Security monitoring operated by or at the direction of an occupant of a residence;

(3) Security monitoring operated by or at the direction of the owner or administrator of a place of business, school, or other structure;

(4) Security monitoring operated in a motor vehicle used for public transit;

(5) Security monitoring and observation associated with a correctional facility, regardless of the location of the monitoring equipment;

(6) Video recording or monitoring conducted by a law enforcement officer within the official scope of his or her duty; or

(7) Videotaping under § 12-18-615(b).



§ 5-16-102 - Voyeurism.

(a) As used in this section:

(1) "Nude or partially nude" means any person who has less than a fully opaque covering over the genitals, pubic area, buttocks, or breast of a female;

(2) "Private place" means a place where a person may reasonably expect to be safe from being observed without his or her knowledge and consent; and

(3) "Public accommodation" means a business, accommodation, refreshment, entertainment, recreation, or transportation facility where a good, service, facility, privilege, advantage, or accommodation is offered, sold, or otherwise made available to the public.

(b) A person commits the offense of voyeurism if for the purpose of sexual arousal or gratification, he or she knowingly:

(1) Without the consent of each person who is present in the private place, looks into a private place that is, or is part of, a public accommodation and in which a person may reasonably be expected to be nude or partially nude; or

(2) Enters another person's private property without the other person's consent and looks into any person's dwelling unit if all of the following apply:

(A) The person looks into the dwelling with the intent to intrude upon or interfere with a person's privacy;

(B) The person looks into a part of the dwelling in which an individual is present;

(C) The individual present has a reasonable expectation of privacy in that part of the dwelling; and

(D) The individual present does not consent to the person's looking into that part of the dwelling.

(c) (1) Except as provided in subdivision (c)(2) of this section, a violation of this section is a Class A misdemeanor.

(2) A violation of this section is a Class D felony if:

(A) A victim is under seventeen (17) years of age; and

(B) The person who commits the offense holds a position of trust or authority over the victim.






Chapter 17 - Death Threats

§ 5-17-101 - Communicating a death threat concerning a school employee or student.

(a) A person commits the offense of communicating a death threat concerning a school employee or student if:

(1) The person communicates to any other person a threat to cause the death of a school employee or student;

(2) The threat involves the use of a firearm or other deadly weapon;

(3) A reasonable person would believe the person making the threat intends to carry out the threat;

(4) The person making the threat purposely engaged in conduct that constitutes a substantial step in a course of conduct intended to culminate in the commission of the threatened act; and

(5) There is a close temporal relationship between the threatened act and the substantial step.

(b) Conduct is not a substantial step under this section unless the conduct is strongly corroborative of the person's criminal purpose.

(c) Communicating a death threat concerning a school employee or student is a Class D felony.

(d) As used in this section, "school" means any:

(1) Elementary school, junior high school, or high school;

(2) Technical institute or post-secondary vocational-technical school; or

(3) Two-year or four-year college or university.






Chapter 18-24 - [Reserved.]

[Reserved]






Subtitle 3 - Offenses Involving Families, Dependents, Etc.

Chapter 25 - General Provisions

§ 5-25-101 - Definitions.

As used in this subtitle:

(1) "Adult" means any person eighteen (18) years of age or older;

(2) "Deviate sexual activity" means any act of sexual gratification involving:

(A) The penetration, however slight, of the anus or mouth of a person by the penis of another person; or

(B) The penetration, however slight, of the labia majora or anus of a person by any body member of or foreign instrument manipulated by another person;

(3) (A) "Incompetent" means any person unable to care for himself or herself because of physical or mental disease or defect.

(B) The status embraced by "incompetent" may or may not exist regardless of any adjudication concerning incompetency;

(4) "Minor" means any person under eighteen (18) years of age; and

(5) "Sexual intercourse" means penetration, however slight, of the labia majora by a penis.






Chapter 26 - Offenses Involving The Family

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Offenses Generally

§ 5-26-201 - Bigamy.

(a) A person commits bigamy if, being married, he or she purports to marry another person.

(b) It is an affirmative defense to a prosecution under this section that at the time of the alleged offense the actor:

(1) Reasonably believed that the prior spouse was dead;

(2) Had lived apart from the prior spouse for five (5) consecutive years throughout which time the prior spouse was not known to the actor to be alive;

(3) Reasonably believed that a court had ordered a valid termination or annulment of the prior marriage; or

(4) Otherwise reasonably believed that the actor was legally eligible to marry.

(c) Bigamy is a Class A misdemeanor.



§ 5-26-202 - Incest.

(a) A person commits incest if the person, being sixteen (16) years of age or older, purports to marry, has sexual intercourse with, or engages in deviate sexual activity with another person sixteen (16) years of age or older whom the actor knows to be:

(1) An ancestor or a descendant;

(2) A stepchild or adopted child;

(3) A brother or sister of the whole or half blood;

(4) An uncle, aunt, nephew, or niece; or

(5) A stepgrandchild or adopted grandchild.

(b) A relationship referred to in this section includes a blood relationship without regard to legitimacy.

(c) Incest is a Class C felony.



§ 5-26-203 - Concealing birth.

(a) A person commits the offense of concealing birth if he or she hides the corpse of a newborn child with purpose to conceal the fact of the child's birth or to prevent a determination of whether the child was born alive.

(b) Concealing birth is a Class D felony.






Subchapter 3 - -- Domestic Battering and Assault

§ 5-26-301 - Legislative intent.

To the extent that any protected class of persons defined under this subchapter is afforded protection by any other existing or future statute of this state, this subchapter does not prevent a prosecution under any such existing or future statute.



§ 5-26-302 - Definitions.

As used in this subchapter:

(1) (A) "Dating relationship" means a romantic or intimate social relationship between two (2) individuals that is determined by examining the following factors:

(i) The length of the relationship;

(ii) The type of the relationship; and

(iii) The frequency of interaction between the two (2) individuals involved in the relationship.

(B) "Dating relationship" does not include a casual relationship or ordinary fraternization between two (2) individuals in a business or social context; and

(2) "Family or household member" means:

(A) A spouse;

(B) A former spouse;

(C) A parent;

(D) A child, including any minor residing in the household;

(E) (i) Persons related by blood within the fourth degree of consanguinity.

(ii) The degree of consanguinity is computed pursuant to § 28-9-212;

(F) Persons who presently or in the past have resided or cohabited together;

(G) Persons who have or have had a child in common; or

(H) Persons who are presently or in the past have been in a dating relationship together.



§ 5-26-303 - Domestic battering in the first degree.

(a) A person commits domestic battering in the first degree if:

(1) With the purpose of causing serious physical injury to a family or household member, the person causes serious physical injury to a family or household member by means of a deadly weapon;

(2) With the purpose of seriously and permanently disfiguring a family or household member or of destroying, amputating, or permanently disabling a member or organ of a family or household member's body, the person causes such an injury to a family or household member;

(3) The person causes serious physical injury to a family or household member under circumstances manifesting extreme indifference to the value of human life;

(4) The person knowingly causes serious physical injury to a family or household member he or she knows to be sixty (60) years of age or older or twelve (12) years of age or younger; or

(5) The person:

(A) Commits any act of domestic battering as defined in § 5-26-304 or § 5-26-305; and

(B) For conduct that occurred within the ten (10) years preceding the commission of the current offense, the person has on two (2) previous occasions been convicted of any act of battery against a family or household member as defined by the laws of this state or by the equivalent laws of any other state or foreign jurisdiction.

(b) (1) Domestic battering in the first degree is a Class B felony.

(2) However, domestic battering in the first degree is a Class A felony upon a conviction pursuant to subsection (a) of this section if:

(A) Committed against a woman the person knew or should have known was pregnant;

(B) For conduct that occurred within the five (5) years preceding the commission of the current offense, the person has been convicted of a prior offense of:

(i) Domestic battering in the first degree;

(ii) Domestic battering in the second degree, § 5-26-304;

(iii) Domestic battering in the third degree, § 5-26-305; or

(iv) An equivalent penal law of this state or of another state or foreign jurisdiction.



§ 5-26-304 - Domestic battering in the second degree.

(a) A person commits domestic battering in the second degree if:

(1) With the purpose of causing physical injury to a family or household member, the person causes serious physical injury to a family or household member;

(2) With the purpose of causing physical injury to a family or household member, the person causes physical injury to a family or household member by means of a deadly weapon;

(3) The person recklessly causes serious physical injury to a family or household member by means of a deadly weapon; or

(4) The person knowingly causes physical injury to a family or household member he or she knows to be sixty (60) years of age or older or twelve (12) years of age or younger.

(b) (1) Domestic battering in the second degree is a Class C felony.

(2) However, domestic battering in the second degree is a Class B felony if:

(A) Committed against a woman the person knew or should have known was pregnant;

(B) For conduct that occurred within the five (5) years preceding the commission of the current offense, the person has been convicted of a prior offense of:

(i) Domestic battering in the first degree, § 5-26-303;

(ii) Domestic battering in the second degree;

(iii) Domestic battering in the third degree, § 5-26-305; or

(iv) An equivalent penal law of this state or of another state or foreign jurisdiction; or

(C) For conduct that occurred within the ten (10) years preceding the commission of the current offense, the person has on two (2) previous occasions been convicted of any act of battery against a family or household member as defined by a law of this state or by an equivalent law of any other state or foreign jurisdiction.



§ 5-26-305 - Domestic battering in the third degree.

(a) A person commits domestic battering in the third degree if:

(1) With the purpose of causing physical injury to a family or household member, the person causes physical injury to a family or household member;

(2) The person recklessly causes physical injury to a family or household member;

(3) The person negligently causes physical injury to a family or household member by means of a deadly weapon; or

(4) The person purposely causes stupor, unconsciousness, or physical or mental impairment or injury to a family or household member by administering to the family or household member, without the family or household member's consent, any drug or other substance.

(b) (1) Domestic battering in the third degree is a Class A misdemeanor.

(2) However, domestic battering in the third degree is a Class D felony if:

(A) Committed against a woman the person knew or should have known was pregnant;

(B) For conduct that occurred within the five (5) years preceding the commission of the current offense, the person has been convicted of a prior offense of:

(i) Domestic battering in the first degree, § 5-26-303;

(ii) Domestic battering in the second degree, § 5-26-304;

(iii) Domestic battering in the third degree;

(iv) Aggravated assault on a family or household member, § 5-26-306; or

(v) An equivalent penal law of this state or of another state or foreign jurisdiction; or

(C) For conduct that occurred within the ten (10) years preceding the commission of the current offense, the person has on two (2) previous occasions been convicted of any act of battery against a family or household member as defined by a law of this state or by an equivalent law of any other state or foreign jurisdiction.



§ 5-26-306 - Aggravated assault on a family or household member.

(a) A person commits aggravated assault on a family or household member if, under circumstances manifesting extreme indifference to the value of human life, the person purposely engages in conduct that creates a substantial danger of death or serious physical injury to a family or household member.

(b) Aggravated assault on a family or household member is a Class D felony.



§ 5-26-307 - First degree assault on family or household member.

(a) A person commits first degree assault on a family or household member if the person recklessly engages in conduct that creates a substantial risk of death or serious physical injury to a family or household member.

(b) First degree assault on a family or household member is a Class A misdemeanor.



§ 5-26-308 - Second degree assault on family or household member.

(a) A person commits second degree assault on a family or household member if the person recklessly engages in conduct that creates a substantial risk of physical injury to a family or household member.

(b) Second degree assault on a family or household member is a Class B misdemeanor.



§ 5-26-309 - Third degree assault on a family or household member.

(a) A person commits third degree assault on a family or household member if the person purposely creates apprehension of imminent physical injury to a family or household member.

(b) Third degree assault on a family or household member is a Class C misdemeanor.



§ 5-26-310 - Costs.

(a) The abused in any misdemeanor or felony domestic violence offense shall not bear the costs associated with the filing of a criminal charge against the domestic violence offender or the costs associated with the issuance or service of a warrant and witness subpoena, except as provided in subsection (b) of this section.

(b) Nothing in this section shall be construed to prohibit a judge from assessing costs if an allegation of abuse is determined to be false.

(c) (1) Upon entering a plea of guilty or nolo contendere or being found guilty, a defendant violating § 5-26-303 -- 5-26-305 or §§ 5-26-307 -- 5-26-309 may be required to reimburse any abuse shelter or other entity providing a service to the victim under a provision of the Arkansas Crime Victims Reparations Act, § 16-90-701 et seq., if some proof of expense is provided in conjunction with the Arkansas Crime Victims Reparations Act, § 16-90-701 et seq.

(2) (A) If the defendant maintains the home in which the abuse occurred and the victim will continue to incur lodging costs, the defendant may be ordered to continue to provide remuneration for the victim's lodging under a provision of the Arkansas Crime Victims Reparations Act, § 16-90-701 et seq., until an action is commenced in a court of competent jurisdiction.

(B) Nothing in this section conflicts with or preempt any order of a judge in a divorce, custody, separate maintenance, or other related action to dissolve a marriage.

(d) Nothing in this section conflicts with or preempts a provision of § 16-90-703.



§ 5-26-311 - Residential confinement in home of victim prohibited.

In a case involving domestic or family violence, a court shall not order residential confinement as a condition of bond or probation for a defendant in any household shared by the defendant and the alleged victim.



§ 5-26-312 - Determination of pregnancy.

For purposes of §§ 5-26-303(b)(2), 5-26-304(b)(2), and 5-26-305(b)(2), a woman is considered pregnant four (4) weeks after conception.



§ 5-26-313 - Notice.

A person who is convicted of any misdemeanor of domestic violence shall be notified by the court that it is unlawful for the person to ship, transport, or possess a firearm or ammunition pursuant to 18 U.S.C. § 922(g)(8) and (9), as it existed on January 1, 2007.






Subchapter 4 - -- Nonsupport

§ 5-26-401 - Nonsupport.

(a) A person commits the offense of nonsupport if he or she fails to provide support to the person's:

(1) Spouse who is physically or mentally infirm or financially dependent;

(2) Legitimate child who is less than eighteen (18) years of age;

(3) Illegitimate child who is less than eighteen (18) years of age and whose parentage has been determined in a previous judicial proceeding; or

(4) Dependent child who is physically or mentally infirm.

(b) (1) Nonsupport is a Class A misdemeanor.

(2) However, nonsupport is a:

(A) Class D felony if the person:

(i) Leaves or remains outside the State of Arkansas for more than thirty (30) days while a current duty of support is unpaid. However, it is an affirmative defense to a charge under this subdivision (b)(2)(A)(i) that the defendant did not leave or remain outside the state with the purpose of avoiding the payment of support;

(ii) Has previously been convicted of nonsupport; or

(iii) Owes more than two thousand five hundred dollars ($2,500) in past-due child support, pursuant to a court order or by operation of law, and the amount represents at least four (4) months of past-due child support;

(B) Class C felony if the person owes more than ten thousand dollars ($10,000) but less than twenty-five thousand dollars ($25,000) in past-due child support, pursuant to a court order or by operation of law; or

(C) Class B felony if the person owes more than twenty-five thousand dollars ($25,000) in past-due child support, pursuant to a court order or by operation of law.

(c) The court may direct that a fine imposed upon conviction of nonsupport or a bond forfeited in connection with a prosecution for nonsupport be paid for the support and maintenance of the person entitled to support.

(d) A district court located in a county having a population in excess of two hundred thousand (200,000) inhabitants shall cause a warrant of arrest to be issued upon affidavit of a spouse or any person who is responsible for maintenance of a dependent child that states that nonsupport has taken place.

(e) Any person found guilty of nonsupport is also responsible for the court costs and administrative costs incurred by the court.

(f) The state may take judgment against any defendant convicted of nonsupport for any money expended by any state agency for the support and maintenance of the person with respect to whom the defendant had a duty to support.

(g) It is an affirmative defense to a prosecution under this section that the defendant had just cause to fail to provide the support.



§ 5-26-410 - Jurisdiction.

(a) When any person is liable to be prosecuted under § 5-26-401, he or she may be indicted, tried, and convicted in:

(1) The county where the violation of § 5-26-401 originally occurred;

(2) Any county where he or she might be apprehended; or

(3) The county where the injured spouse or child resided at the time of the filing of the indictment or information.

(b) Subdivisions (a)(2) and (3) of this section apply because each successive day the offense continues is declared to be a violation of § 5-26-401 not only in the county where the offense originally occurred but in any county where the offender or the injured spouse or child resides while the course of conduct condemned in § 5-26-401 continues.



§ 5-26-411 - Evidence of marriage and parentage -- Spouse as witness.

(a) No other evidence is required to prove marriage of a husband and wife or that the defendant is the lawful parent of a legitimate child or has acknowledged paternity of an illegitimate child than is required to prove this fact in a civil action.

(b) The spouse and parent is a competent witness to testify in any case brought under this chapter and to a matter relevant to this chapter, including the fact of the marriage and the parentage of the child.

(c) A legally adopted child and a child whose parentage was determined in a paternity proceeding is within the provisions of this chapter and no proof other than an order of a proper court is required to prove parentage.



§ 5-26-412 - Payment of fine to spouse or guardian.

When a fine is imposed a court may direct that it be paid in whole or in part to a spouse or to a guardian or custodian of a child.



§ 5-26-413 - Temporary support order.

At any time before a trial or pending appeal, upon motion of a complainant and upon notice to the defendant, the court may:

(1) Enter a temporary support order as it deems just, providing for the support of a neglected spouse or child, pendente lite; and

(2) Punish for violation of the temporary support order as for contempt.



§ 5-26-414 - Order for periodic payments -- Release of defendant on own recognizance.

(a) In its discretion, the original trial court may:

(1) Order a defendant who violates § 5-26-401 to pay a certain sum periodically, for a time not to exceed one (1) year, to the spouse or to the guardian or custodian of a child; and

(2) Release the defendant from custody upon the defendant's entering a recognizance, with or without sureties, in such sum as the original trial court may direct.

(b) The conditions of the recognizance shall be that the defendant:

(1) Will comply with the terms of the order; and

(2) Appear in court on a day certain.

(c) Failure to appear is punishable by imprisonment for not less than ten (10) days nor more than ninety (90) days and shall not be suspended.



§ 5-26-415 - Times when periodic payments may be authorized.

The original trial court may issue the order provided in § 5-26-414:

(1) Before the trial, with the consent of the defendant;

(2) At the trial, on entry of plea of guilty; or

(3) After conviction, in lieu of a penalty provided in § 5-26-401 or in addition to a penalty provided in § 5-26-401.



§ 5-26-416 - Violation of order -- Forfeiture of recognizance.

(a) When the original trial court is satisfied by information and proof under oath that any time during the year the defendant has violated a term of its order, the original trial court shall proceed with the trial of the defendant under the original conviction, or enforce the original sentence, as the case may be.

(b) In case of forfeiture of recognizance and the enforcement of forfeiture of recognizance by execution, in the discretion of the original trial court the sum recovered may be paid in whole or in part to a spouse or to a guardian or custodian of a minor child.






Subchapter 5 - -- Custody and Visitation

§ 5-26-501 - Interference with visitation.

(a) (1) A person commits the offense of interference with visitation if, knowing that he or she has no lawful right to do so, he or she takes, entices, or keeps any minor from any person entitled by a court decree or order to the right of visitation with the minor.

(2) A person claiming interference with visitation shall provide a copy of the signed court order or decree regarding custody or visitation rights to a law enforcement officer as proof of the interference with visitation.

(b) (1) Interference with visitation is a Class C misdemeanor.

(2) However, interference with visitation is a:

(A) Class D felony for any offense if the minor is taken, enticed, or kept outside of the State of Arkansas; or

(B) Class A misdemeanor for a third or subsequent offense.

(c) It is an affirmative defense to a prosecution that:

(1) A person or lawful guardian committed the act to protect the minor from imminent physical harm if the defendant's:

(A) Belief that physical harm was imminent is reasonable; and

(B) Conduct in withholding visitation rights was a reasonable response to the harm believed to be imminent;

(2) A person or lawful guardian committed the act based on a reasonable belief that the person entitled to visitation would remove the minor from the jurisdiction of the court;

(3) The act was committed with the mutual consent of all parties having a right to custody and visitation of the minor; or

(4) The act was otherwise authorized by law.



§ 5-26-502 - Interference with court-ordered custody.

(a) A person commits the offense of interference with court-ordered custody if the person:

(1) Knowing that he or she has no lawful right to do so, takes, entices, or keeps any minor from any person entitled by a court decree or order to the right of custody of the minor;

(2) Without lawful authority, knowingly or recklessly takes or entices, or aids, abets, hires, or otherwise procures another person to take or entice, any minor or any incompetent person from the custody of:

(A) The parent of the minor or incompetent person;

(B) The guardian of the minor or incompetent person;

(C) A public agency having lawful charge of the minor or incompetent person;

(D) Any other lawful custodian; or

(E) A person described in subdivisions (a)(2)(A), (B), or (D) of this section while the custodian and minor are being housed at a shelter as defined in § 9-4-102;

(3) (A) Has been awarded custody or granted an adoption or guardianship of a juvenile pursuant to or arising out of a dependency-neglect action pursuant to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq., and subsequently places the juvenile in the care or supervision of any person:

(i) From whom the juvenile was removed; or

(ii) The court has specifically ordered not to have care, supervision, or custody of the juvenile.

(B) Subdivision (a)(3)(A) of this section shall not be construed to prohibit a placement described in subdivision (a)(3)(A) of this section if the person who has been granted custody, adoption, or guardianship obtains a court order to that effect from the juvenile division of circuit court that made the award of custody, adoption, or guardianship; or

(4) Accepts or acquiesces in taking physical custody for any length of time of a juvenile who was removed from the person or if the court has specifically ordered that the person not have care, supervision, or custody of the juvenile pursuant to or arising out of a dependency-neglect action pursuant to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.

(b) (1) (A) Interference with court-ordered custody under subdivision (a)(1) of this section is a Class A misdemeanor.

(B) However, interference with court-ordered custody under subdivision (a)(1) of this section is a Class D felony if the minor is:

(i) Taken, enticed, or kept outside the State of Arkansas; or

(ii) Taken from any person entitled by a court decree or order to the right of custody of the minor while the custodian and minor are being housed at a shelter as defined in § 9-4-102, even if the minor is not taken outside the State of Arkansas.

(2) Interference with court-ordered custody under subdivision (a)(2) of this section is a Class C felony.

(3) (A) Interference with court-ordered custody under subdivision (a)(3) of this section is a Class A misdemeanor.

(B) However, any subsequent offense of interference with court-ordered custody under subdivision (a)(3) of this section shall constitute a Class C felony.

(4) (A) Interference with court-ordered custody under subdivision (a)(4) of this section is a Class A misdemeanor.

(B) However, any subsequent offense of interference with court-ordered custody under subdivision (a)(4) of this section shall constitute a Class C felony.

(c) (1) In every case prior to serving a warrant for arrest on a person charged with the offense of interference with court-ordered custody, the police officer or other law enforcement officer shall inform the Department of Health and Human Services of the circumstances of any minor named in the information or indictment as having been taken, enticed, or kept from the custodian in a manner constituting interference with court-ordered custody or placed with a person prohibited under subdivision (a)(3) of this section.

(2) A representative of the department shall be present with the arresting police officer or law enforcement officer to take the minor into temporary custody of the department pending further proceedings by a court of competent jurisdiction.

(d) (1) A court of competent jurisdiction shall determine the immediate custodial placement of any minor pursuant to a petition brought by the department or an agency of the department to determine if there is probable cause to believe the minor may be:

(A) Removed from the jurisdiction of the court;

(B) Abandoned; or

(C) Outside the immediate care or supervision of a person lawfully entitled to custody.

(2) Except in a situation arising under subdivisions (a)(3) or (4) of this section, the court shall immediately give custody to the lawful custodian if it finds that the lawful custodian is present before the court.

(e) (1) A petitioner shall comply with the requirements of § 9-27-312 with regard to the giving of a notice and the setting of a hearing.

(2) The petitioner is immune from liability with respect to any conduct undertaken pursuant to this section unless it is determined that the petitioner acted with actual malice.



§ 5-26-503 - Interference with custody.

(a) A person commits the offense of interference with custody if without lawful authority he or she knowingly takes, entices, or keeps, or aids, abets, hires, or otherwise procures another person to take, entice, or keep any minor from the custody of:

(1) The parent of the minor including an unmarried woman having legal custody of an illegitimate child under § 9-10-113;

(2) The guardian of the minor;

(3) A public agency having lawful charge of the minor; or

(4) Any other lawful custodian.

(b) Interference with custody is a Class C felony.

(c) (1) In every case prior to serving a warrant for arrest on a person charged with the offense of interference with custody, the police officer or other law enforcement officer shall inform the Department of Human Services of the circumstances of any minor named in the information or indictment as having been taken, enticed, or kept from the parent, guardian, or custodian in a manner constituting interference with custody.

(2) A representative of the department shall be present with the arresting police officer or law enforcement officer to take the minor into temporary custody of the department pending further proceedings by a court of competent jurisdiction.

(d) (1) A court of competent jurisdiction shall determine the immediate custodial placement of any minor taken into custody by the department under subsection (c) of this section pursuant to a petition brought by the department to determine if there is probable cause to believe the minor may be:

(A) Removed from the jurisdiction of the court;

(B) Abandoned; or

(C) Outside the immediate care or supervision of a person lawfully entitled to custody.

(2) The court shall immediately give custody to the lawful custodian if it finds that the lawful custodian is present before the court.

(e) (1) The department shall comply with the requirements of § 9-27-312 with regard to the giving of a notice and the setting of a hearing on a petition filed under subsection (d) of this section.

(2) The department is immune from liability with respect to any conduct undertaken pursuant to this section unless it is determined that the department acted with actual malice.









Chapter 27 - Offenses Against Children or Incompetents

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Offenses Generally

§ 5-27-201 - Endangering the welfare of an incompetent person in the first degree.

(a) A person commits the offense of endangering the welfare of an incompetent person in the first degree if, being a parent, guardian, person legally charged with care or custody of an incompetent person, or a person charged with supervision of an incompetent person, he or she purposely:

(1) Engages in conduct creating a substantial risk of death or serious physical injury to an incompetent person; or

(2) Deserts the incompetent person under circumstances creating a substantial risk of death or serious physical injury.

(b) Endangering the welfare of an incompetent person in the first degree is a Class D felony.



§ 5-27-202 - Endangering the welfare of an incompetent person in the second degree.

(a) (1) A person commits the offense of endangering the welfare of an incompetent person in the second degree if he or she knowingly engages in conduct creating a substantial risk of serious harm to the physical or mental welfare of a person known by the actor to be an incompetent person.

(2) As used in this section, "serious harm to the physical or mental welfare of a person" means physical or mental injury that causes:

(A) Protracted disfigurement;

(B) Protracted impairment of physical or mental health; or

(C) Loss or protracted impairment of the function of any bodily member or organ.

(b) Endangering the welfare of an incompetent person in the second degree is a Class A misdemeanor.



§ 5-27-203 - Endangering the welfare of an incompetent person in the third degree.

(a) (1) A person commits the offense of endangering the welfare of an incompetent person in the third degree if the person recklessly engages in conduct creating a substantial risk of serious harm to the physical or mental welfare of a person known by the actor to be an incompetent person.

(2) As used in this section, "serious harm to the physical or mental welfare of a person" means physical or mental injury that causes

(A) Protracted disfigurement;

(B) Protracted impairment of physical or mental health; or

(C) Loss or protracted impairment of the function of any bodily member or organ.

(b) Endangering the welfare of an incompetent person in the third degree is a Class B misdemeanor.



§ 5-27-205 - Endangering the welfare of a minor in the first degree.

(a) A person commits the offense of endangering the welfare of a minor in the first degree if, being a parent, guardian, person legally charged with care or custody of a minor, or a person charged with supervision of a minor, he or she purposely:

(1) Engages in conduct creating a substantial risk of death or serious physical injury to a minor; or

(2) Deserts a minor less than ten (10) years old under circumstances creating a substantial risk of death or serious physical injury.

(b) Endangering the welfare of a minor in the first degree is a Class D felony.

(c) (1) It is an affirmative defense to a prosecution under this section that a parent voluntarily delivered a child to and left the child with, or voluntarily arranged for another person to deliver a child to and leave the child with, a medical provider or law enforcement agency as provided in § 9-34-201 et seq.

(2) (A) Nothing in subdivision (c)(1) of this section shall be construed to create a defense to any prosecution arising from any conduct other than the act of delivering a child as described in subdivision (c)(1) of this section.

(B) Subdivision (c)(1) of this section specifically does not constitute a defense to any prosecution arising from an act of abuse or neglect committed prior to the delivery of a child to a medical provider or law enforcement agency as provided in § 9-34-201 et seq.



§ 5-27-206 - Endangering the welfare of a minor in the second degree.

(a) (1) A person commits the offense of endangering the welfare of a minor in the second degree if he or she knowingly engages in conduct creating a substantial risk of serious harm to the physical or mental welfare of another person known by the person to be a minor.

(2) As used in this section, "serious harm to the physical or mental welfare" means physical or mental injury that causes:

(A) Protracted disfigurement;

(B) Protracted impairment of physical or mental health; or

(C) Loss or protracted impairment of the function of any bodily member or organ.

(b) Endangering the welfare of a minor in the second degree is a Class A misdemeanor.



§ 5-27-207 - Endangering the welfare of a minor in the third degree.

(a) (1) A person commits the offense of endangering the welfare of a minor in the third degree if the person recklessly engages in conduct creating a substantial risk of serious harm to the physical or mental welfare of a person known by the actor to be a minor.

(2) As used in this section, "serious harm to the physical or mental welfare" means physical or mental injury that causes:

(A) Protracted disfigurement;

(B) Protracted impairment of physical or mental health; or

(C) Loss or protracted impairment of the function of any bodily member or organ.

(b) Endangering the welfare of a minor in the third degree is a Class B misdemeanor.



§ 5-27-209 - Contributing to the delinquency of a minor.

(a) A person commits the offense of contributing to the delinquency of a minor if, being an adult, the person knowingly aids, causes, or encourages a minor to:

(1) Do any act prohibited by law;

(2) Do any act that if done by an adult would render the adult subject to a prosecution for an offense punishable by imprisonment;

(3) Habitually absent himself or herself, without good or sufficient cause, from the minor's home without the consent of the minor's parent, stepparent, foster parent, guardian, or other lawful custodian;

(4) Habitually absent himself or herself from school when required by law to attend school; or

(5) Habitually disobey a reasonable and lawful command of the minor's parent, stepparent, foster parent, guardian, or other lawful custodian.

(b) Contributing to the delinquency of a minor is a Class A misdemeanor.



§ 5-27-210 - Parental responsibility for student's firearm possession.

(a) As used in this section:

(1) "Firearm" means:

(A) Any device designed, made, or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use, including such a device that is not loaded or lacks a clip or other component to render it immediately operable; or

(B) Components that can readily be assembled into a device described in subdivision (a)(1)(A) of this section; and

(2) "Parent" means a parent, stepparent, legal guardian, or person in loco parentis or who has legal custody of a student pursuant to a court order and with whom the student resides.

(b) A parent of a minor is guilty of a Class B misdemeanor if:

(1) The parent knows that the minor is in illegal possession of a firearm in or upon:

(A) The premises of a public or private school;

(B) A public or private school's athletic stadium or other facility or building in which school-sponsored events are conducted; or

(C) A public park, playground, or civic center; and

(2) The parent fails to:

(A) Prevent the illegal possession; or

(B) Report the illegal possession to an appropriate school or law enforcement official.



§ 5-27-220 - Contributing to the delinquency of a juvenile.

(a) A person is guilty of a Class A misdemeanor if the person willfully causes, aids, or encourages any minor to do or perform any act which, if done or performed, would make the minor a delinquent juvenile or juvenile in need of supervision within the meaning of this section and the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.

(b) A judge may issue a bench warrant for the arrest of an adult in which there is probable cause to believe the adult is committing an offense under this section, returnable to either the district court or the circuit court of the county where the offense was committed.

(c) Any indictment or information under this section shall state the specific act the defendant is alleged to have committed.

(d) (1) Any person convicted of a violation of this section may be punished as provided for a Class A misdemeanor.

(2) However, the court may suspend or postpone enforcement of any part of the sentence or fine levied under this section if in the judgment of the court the suspension or postponement is in the best interest of the minor that was caused, aided, or encouraged.



§ 5-27-221 - Permitting abuse of a minor.

(a) A person commits the offense of permitting abuse of a minor if, being a parent, guardian, or person legally charged with the care or custody of a minor, he or she recklessly fails to take action to prevent the abuse of a minor.

(b) It is a defense to a prosecution for the offense of permitting abuse of a minor if the parent, guardian, or person legally charged with the care or custody of the minor takes immediate steps to end the abuse of the minor, including prompt notification of a medical or law enforcement authority, upon first knowing or having good reason to know that abuse has occurred.

(c) Permitting abuse of a minor is a:

(1) Class B felony if the abuse of the minor:

(A) Consisted of sexual intercourse;

(B) Consisted of deviate sexual activity; or

(C) Caused serious physical injury or death to the minor; or

(2) Class D felony if the abuse of the minor:

(A) Consisted of sexual contact; or

(B) Caused physical injury to the minor.

(d) As used in this section:

(1) "Abuse" means only sexual intercourse, deviate sexual activity, sexual contact, or causing physical injury, serious physical injury, or death, which could be prosecuted as a delinquent or criminal act; and

(2) "Minor" means a person under eighteen (18) years of age.



§ 5-27-222 - Neglect of minor resulting in delinquency.

(a) It is unlawful for a parent or person standing in loco parentis to a minor to grossly neglect a parental duty to the minor if the gross neglect:

(1) Proximately results in the delinquency of the minor; or

(2) Fails to correct the delinquency of the minor.

(b) Upon conviction, a person who violates this section is guilty of a violation and shall be punished by a fine not to exceed two hundred fifty dollars ($250).



§ 5-27-227 - Providing minors with tobacco products and cigarette papers -- Purchase, use, or possession prohibited -- Self-service displays prohibited -- Placement of tobacco vending machines.

(a) (1) It is unlawful for any person to give, barter, or sell to a minor:

(A) Tobacco in any form; or

(B) A cigarette paper.

(2) A person who pleads guilty or nolo contendere to or is found guilty of violating subdivision (a)(1) of this section is guilty of a violation and is subject to a fine not to exceed one hundred dollars ($100) per violation.

(3) An employee of an Arkansas Retail Cigarette and Tobacco permit holder who violates subdivision (a)(1) of this section is subject to a fine not to exceed one hundred dollars ($100) per violation.

(b) (1) It is unlawful for a minor to:

(A) Use or possess or to purchase, or attempt to purchase:

(i) Tobacco in any form; or

(ii) Cigarette papers; or

(B) For the purpose of obtaining or attempting to obtain tobacco in any form or cigarette papers, falsely represent himself or herself to be eighteen (18) years of age or older by displaying proof of age that is false, fraudulent, or not actually proof of the minor's age.

(2) Any cigarettes, tobacco products, or cigarette papers found in the possession of a minor may be confiscated and destroyed by a law enforcement officer.

(c) (1) It is not an offense under subsection (b) of this section if:

(A) The minor was acting at the direction of an authorized agent of the Arkansas Tobacco Control Board to enforce or ensure compliance with laws relating to the prohibition of the sale of tobacco in any form or cigarette papers to minors;

(B) The minor was acting at the direction of an authorized agent of the Office of Alcohol and Drug Abuse Prevention to compile statistical data relating to the sale of tobacco in any form or cigarette papers to minors;

(C) The minor was acting at the request of an Arkansas Retail Cigarette and Tobacco permit holder to assist the permit holder by performing a check on the permit holder's own retail business to see if the permit holder's employees would sell tobacco or cigarette papers to the minor; or

(D) The minor was acting as an agent of a retail permit holder within the scope of employment.

(2) A minor performing activities under subdivision (c)(1) of this section shall:

(A) Display the appearance of a minor;

(B) Have the written consent of the minor's parent or guardian to perform the activity on file with the agency utilizing the minor; and

(C) (i) Present a true and correct identification if asked.

(ii) Any failure on the part of a minor to provide true and correct identification upon request is a defense to any action under this section or a civil action under § 26-57-256.

(d) Any person who sells tobacco in any form or a cigarette paper has the right to deny the sale of any tobacco in any form or a cigarette paper to any person.

(e) It is unlawful for any person who has been issued a permit or a license under the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., to fail to display in a conspicuous place or on each vending machine a sign indicating that the sale of tobacco products to or purchase or possession of tobacco products by a minor is prohibited by law.

(f) It is unlawful for any manufacturer whose tobacco product is distributed in this state and any person who has been issued a permit or license under the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., to distribute a free sample of any tobacco product or coupon that entitles the holder of the coupon to any free sample of any tobacco product:

(1) In or on any public street or sidewalk within five hundred feet (500') of any playground, public school, or other facility when the playground, public school, or other facility is being used primarily by minors for recreational, educational, or other purposes; or

(2) To any minor.

(g) (1) (A) It is unlawful for any person that has been issued a permit or license under the Arkansas Tobacco Products Act of 1977, § 26-57-201 et seq., to sell or distribute a cigarette product through a self-service display.

(B) Subdivision (g)(1)(A) of this section does not apply to a:

(i) Vending machine that complies with subdivision (h)(1)(A) of this section; or

(ii) Retail tobacco store.

(2) As used in subdivision (g)(1) of this section:

(A) "Retail tobacco store" means a retail store utilized primarily for the sale of tobacco products and accessories and in which the sale of other products is merely incidental; and

(B) "Self-service display" means a display:

(i) That contains a cigarette product;

(ii) That is located in an area where customers are permitted; and

(iii) In which the cigarette product is readily accessible to a customer without the assistance of a salesperson.

(h) (1) (A) Except as provided in subdivision (h)(2) of this section, it is unlawful for any person who owns or leases a tobacco vending machine to place a tobacco vending machine in a public place.

(B) As used in subdivision (h)(1)(A) of this section, "public place" means a publicly or privately owned place to which the public or a substantial number of people have access.

(2) A tobacco vending machine may be placed in a:

(A) Restricted area within a factory, business, office, or other structure to which a member of the general public is not given access;

(B) Permitted premises that has a permit for the sale or dispensing of an alcoholic beverage for on-premises consumption that restrict entry to a person twenty-one (21) years of age or older; or

(C) Place where the tobacco vending machine is under the supervision of the owner or an employee of the owner.

(i) Any retail permit holder or license holder who violates any provision in this section is deemed guilty of a violation and subject to penalties under § 26-57-256.

(j) (1) A notice of alleged violation of this section shall be given to the holder of a retail permit or license or an agent of the holder within ten (10) days of the alleged violation.

(2) (A) The notice shall contain the date and time of the alleged violation.

(B) (i) The notice shall also include either the name of the person making the alleged sale or information reasonably necessary to determine the location in the store that allegedly made the sale.

(ii) When appropriate, information under subdivision (j)(2)(B)(i) of this section should include, but not be limited to, the:

(a) Cash register number;

(b) Physical location of the sale in the store; and

(c) If possible, the lane or aisle number.

(k) Notwithstanding the provisions of subsection (i) of this section, the court shall consider the following factors when reviewing a possible violation:

(1) The business has adopted and enforced a written policy against selling cigarettes or tobacco products to minors;

(2) The business has informed its employees of the applicable laws regarding the sale of cigarettes and tobacco products to minors;

(3) The business has required employees to verify the age of a cigarette or tobacco product customer by way of photographic identification;

(4) The business has established and imposed disciplinary sanctions for noncompliance; and

(5) That the appearance of the purchaser of the tobacco in any form or cigarette papers was such that an ordinary prudent person would believe him or her to be of legal age to make the purchase.

(l) A person convicted of violating any provision of this section whose permit or license to distribute or sell a tobacco product is suspended or revoked upon conviction shall surrender to the court any permit or license to distribute or sell a tobacco product and the court shall transmit the permit or license to distribute or sell a tobacco product to the Director of the Department of Finance and Administration and instruct the Director of Arkansas Tobacco Control:

(1) To suspend or revoke the person's permit or license to distribute or sell a tobacco product and to not renew the permit or license; and

(2) Not to issue any new permit or license to that person for the period of time determined by the court in accordance with this section.



§ 5-27-229 - Soliciting money or property from incompetents.

(a) It is unlawful for any person to:

(1) Solicit money or property from another person the person knows or should have reason to know is an incompetent person or is a person with diminished mental capacity; and

(2) Cause that incompetent person or person with diminished mental capacity to voluntarily surrender money or property in order to profit or secure gain by taking unfair advantage of the person's incompetency or diminished mental capacity.

(b) Any person violating this section is guilty of a Class D felony.



§ 5-27-230 - Exposing a child to a chemical substance or methamphetamine.

(a) As used in this section:

(1) (A) "Chemical substance" means a substance intended to be used as a precursor in the manufacture of methamphetamine, or any other chemical intended to be used in the manufacture of methamphetamine.

(B) Intent may be demonstrated by the substance's:

(i) Use;

(ii) Quantity;

(iii) Manner of storage; or

(iv) Proximity to another precursor or equipment used to manufacture methamphetamine;

(2) "Child" means any person under eighteen (18) years of age; and

(3) "Methamphetamine" has the same meaning as provided in the Uniform Controlled Substances Act, § 5-64-101 et seq.

(b) (1) Any adult who, with the intent to manufacture methamphetamine, knowingly causes or permits a child to be exposed to, ingest, inhale, or have any contact with a chemical substance or methamphetamine is guilty of a Class C felony.

(2) Any adult who violates subdivision (b)(1) of this section is guilty of a Class B felony if a child suffers physical injury or serious physical injury because of the violation.






Subchapter 3 - -- Arkansas Protection of Children Against Exploitation Act of 1979

§ 5-27-301 - Title.

This subchapter may be cited as the "Arkansas Protection of Children Against Exploitation Act of 1979".



§ 5-27-302 - Definitions.

As used in this subchapter:

(1) "Child" means any person under eighteen (18) years of age;

(2) "Commercial exploitation" means having monetary or other material gain as a direct or indirect goal;

(3) "Producing" means producing, directing, manufacturing, issuing, publishing, or advertising;

(4) "Sexually explicit conduct" means actual or simulated:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Sadomasochistic abuse for the purpose of sexual stimulation; or

(E) Lewd exhibition of:

(i) The genitals or pubic area of any person; or

(ii) The breast of a female; and

(5) "Visual or print medium" means any film, photograph, negative, slide, book, magazine, or other visual or print medium other than material specifically used by a licensed medical professional or mental health professional, or both, for the purpose of assessment, evaluation, and treatment of a sex offender.



§ 5-27-303 - Engaging children in sexually explicit conduct for use in visual or print medium.

(a) Any person who employs, uses, persuades, induces, entices, or coerces any child to engage in or who has a child assist any other person to engage in any sexually explicit conduct for the purpose of producing any visual or print medium depicting the sexually explicit conduct is guilty of a:

(1) Class B felony for the first offense; and

(2) Class A felony for a subsequent offense.

(b) Any parent, legal guardian, or person having custody or control of a child who knowingly permits the child to engage in or to assist any other person to engage in sexually explicit conduct for the purpose of producing any visual or print medium depicting the sexually explicit conduct is guilty of a:

(1) Class B felony for the first offense; and

(2) Class A felony for a subsequent offense.



§ 5-27-304 - Pandering or possessing visual or print medium depicting sexually explicit conduct involving a child.

(a) With knowledge of the character of the visual or print medium involved, no person shall do any of the following:

(1) Knowingly advertise for sale or distribution, sell, distribute, transport, ship, exhibit, display, or receive for the purpose of sale or distribution any visual or print medium depicting a child participating or engaging in sexually explicit conduct; or

(2) Knowingly solicit, receive, purchase, exchange, possess, view, distribute, or control any visual or print medium depicting a child participating or engaging in sexually explicit conduct.

(b) Any person who violates subdivisions (a)(1) or (2) of this section is guilty of a:

(1) Class C felony for the first offense; and

(2) Class B felony for a subsequent offense.



§ 5-27-305 - Transportation of minors for prohibited sexual conduct.

(a) A person commits the offense of transportation of a minor for prohibited sexual conduct if the person transports, finances in whole or part the transportation of, or otherwise causes or facilitates the movement of any minor, and the actor:

(1) Knows or has reason to know that prostitution or sexually explicit conduct involving the minor will be commercially exploited by any person; and

(2) Acts with the purpose that the minor will engage in:

(A) Prostitution; or

(B) Sexually explicit conduct.

(b) Transportation of a minor for prohibited sexual conduct is a Class A felony.



§ 5-27-306 - Internet stalking of a child.

(a) A person commits the offense of internet stalking of a child if the person being twenty-one (21) years of age or older knowingly uses a computer online service, internet service, or local internet bulletin board service to:

(1) Seduce, solicit, lure, or entice a child fifteen (15) years of age or younger in an effort to arrange a meeting with the child for the purpose of engaging in:

(A) Sexual intercourse;

(B) Sexually explicit conduct; or

(C) Deviate sexual activity;

(2) Seduce, solicit, lure, or entice an individual that the person believes to be fifteen (15) years of age or younger in an effort to arrange a meeting with the individual for the purpose of engaging in:

(A) Sexual intercourse;

(B) Sexually explicit conduct; or

(C) Deviate sexual activity;

(3) Compile, transmit, publish, reproduce, buy, sell, receive, exchange, or disseminate the name, telephone number, electronic mail address, residence address, picture, physical description, characteristics, or any other identifying information on a child fifteen (15) years of age or younger in furtherance of an effort to arrange a meeting with the child for the purpose of engaging in:

(A) Sexual intercourse;

(B) Sexually explicit conduct; or

(C) Deviate sexual activity;

(4) Compile, transmit, publish, reproduce, buy, sell, receive, exchange, or disseminate the name, telephone number, electronic mail address, residence address, picture, physical description, characteristics, or any other identifying information on an individual that the person believes to be fifteen (15) years of age or younger in furtherance of an effort to arrange a meeting with the individual for the purpose of engaging in:

(A) Sexual intercourse;

(B) Sexually explicit conduct; or

(C) Deviate sexual activity.

(b) Internet stalking of a child is a:

(1) Class B felony if the person attempts to arrange a meeting with a child fifteen (15) years of age or younger, even if a meeting with the child never takes place;

(2) Class B felony if the person attempts to arrange a meeting with an individual that the person believes to be fifteen (15) years of age or younger, even if a meeting with the individual never takes place; or

(3) Class A felony if the person arranges a meeting with a child fifteen (15) years of age or younger and an actual meeting with the child takes place, even if the person fails to engage the child in:

(A) Sexual intercourse;

(B) Sexually explicit conduct; or

(C) Deviate sexual activity.

(c) This section does not apply to a person or entity providing an electronic communications service to the public that is used by another person to violate this section, unless the person or entity providing an electronic communications service to the public:

(1) Conspires with another person to violate this section; or

(2) Knowingly aids and abets a violation of this section.






Subchapter 4 - -- Use of Children in Sexual Performances

§ 5-27-401 - Definitions.

As used in this subchapter:

(1) "Performance" means any play, dance, act, drama, piece, interlude, pantomime, show, scene, or other three-dimensional presentation or a part of a play, dance, act, drama, piece, interlude, pantomime, show, scene, or other three-dimensional presentation, whether:

(A) Performed live or photographed;

(B) Filmed;

(C) Videotaped; or

(D) Visually depicted by any other photographic, cinematic, magnetic, or electronic means;

(2) "Promote" means to:

(A) Sell, give, provide, distribute, circulate, disseminate, present, exhibit, or advertise; or

(B) Offer or agree to sell, give, provide, distribute, circulate, disseminate, present, exhibit, or advertise;

(3) "Sadomasochistic abuse" means flagellation, mutilation, or torture by or upon a person who is nude or clad in an undergarment or in revealing or bizarre costume or the condition of being fettered, bound, or otherwise physically restrained on the part of one so clothed, in a sexual context;

(4) "Sexual conduct" means:

(A) Actual or simulated sexual intercourse;

(B) Deviate sexual activity;

(C) Sexual bestiality;

(D) Masturbation;

(E) Sadomasochistic abuse; or

(F) Lewd exhibition of the genitals or pubic area of any person or a breast of a female; and

(5) "Sexual performance" means any performance or part of a performance that includes sexual conduct by a child under eighteen (18) years of age.



§ 5-27-402 - Employing or consenting to the use of a child in a sexual performance.

(a) It is unlawful for a person, knowing the character and content of the performance, to employ, authorize, or induce a child under eighteen (18) years of age to engage in a sexual performance.

(b) It is also unlawful for a parent or legal guardian or custodian of a child under eighteen (18) years of age to consent to the participation by the child in a sexual performance.

(c) A person who violates this section upon conviction is guilty of a:

(1) Class C felony for the first offense; and

(2) Class B felony for a subsequent offense.



§ 5-27-403 - Producing, directing, or promoting a sexual performance by a child.

(a) It is unlawful for a person, knowing the character and content of the material, to produce, direct, or promote a performance that includes sexual conduct by a child under eighteen (18) years of age.

(b) A person who violates this section upon conviction is guilty of a Class B felony.



§ 5-27-404 - Good faith defense.

It is an affirmative defense to a prosecution under this subchapter that the defendant in good faith reasonably believed that the person who engaged in the sexual conduct was eighteen (18) years of age or older.



§ 5-27-405 - Determination of age of person.

When it becomes necessary for purposes of this subchapter to determine whether a person who participated in sexual conduct was a child under eighteen (18) years of age, the court or jury may make this determination by any of the following methods:

(1) Personal inspection of the person;

(2) Inspection of the photograph, motion picture, or other material that shows the person engaging in the sexual performance;

(3) Oral testimony by a witness to the sexual performance as to the age of the person based on the person's appearance at the time;

(4) Expert medical testimony based on the appearance of the person engaged in the sexual performance; or

(5) Any other method authorized by law.






Subchapter 5 - -- Fraudulent Identification Documents for Minors

§ 5-27-501 - Purposes.

(a) The primary purpose of this subchapter is to prohibit the production, sale, or distribution of a fraudulent or altered identification document to a person under twenty-one (21) years of age to prevent the use of the fraudulent or altered identification document to unlawfully purchase an alcoholic beverage or other substance or material restricted for adult purchase or possession in accordance with existing law.

(b) The secondary purpose of this subchapter is to assign criminal liability to a person under twenty-one (21) years of age utilizing a fraudulent identification document for the purpose of unlawfully purchasing an alcoholic beverage or other substance or material restricted for adult purchase or possession in accordance with existing law.



§ 5-27-502 - Manufacturing or altering personal identification document unlawful.

(a) It is unlawful for a person to:

(1) Manufacture or produce a fraudulent personal identification document for the purpose of providing a person under twenty-one (21) years of age identification that can be used for the purpose of purchasing an alcoholic beverage or other substance or material restricted for adult purchase or possession in accordance with existing law;

(2) Alter a personal identification document for the purpose of providing a person under twenty-one (21) years of age false identification that can be used for the purpose of purchasing an alcoholic beverage or other substance or material restricted for adult purchase or possession in accordance with existing law; or

(3) Sell or otherwise distribute a fraudulent personal identification document described in this subsection to a person under twenty-one (21) years of age.

(b) (1) A person who violates this section is deemed guilty of a Class C felony.

(2) A subsequent violation of this section is a Class B felony.



§ 5-27-503 - Possession of fraudulent or altered personal identification document unlawful.

(a) It is unlawful for:

(1) A person to possess a fraudulent or altered personal identification document for the purpose of providing a person under twenty-one (21) years of age identification that can be used for the purpose of purchasing an alcoholic beverage or other substance or material restricted for adult purchase or possession in accordance with existing law;

(2) A person under twenty-one (21) years of age to possess a fraudulent or altered personal identification document that can be used for the purpose of purchasing an alcoholic beverage or other substance or material restricted for adult purchase or possession in accordance with existing law; or

(3) A person under twenty-one (21) years of age to attempt to purchase an alcoholic beverage or use a fraudulent or altered personal identification document for the purpose of purchasing an alcoholic beverage illegally or other material or substance restricted to adult purchase or possession under existing law.

(b) (1) (A) If a seller of alcoholic beverages or the seller's employee has reasonable cause to believe that a person has violated subdivision (a)(3) of this section, the person may be detained in a reasonable manner and for a reasonable length of time by the seller of alcoholic beverages or the seller's employee in order that the seller of alcoholic beverages or the seller's employee may call for a certified law enforcement officer to conduct an investigation.

(B) The detention authorized under subdivision (b)(1)(A) of this section does not include a physical detention.

(2) If the seller of alcoholic beverages or the seller's employee attempts to verify the age of the person attempting to purchase an alcoholic beverage by way of photographic identification and complies with subdivision (b)(1) of this section, the detention by a seller of alcoholic beverages or the seller's employee does not render the seller of alcoholic beverages or the seller's employee criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(3) After conducting an investigation under subdivision (b)(1)(A) of this section and within twenty-four (24) hours of the call from a seller of alcoholic beverages or the seller's employee for the investigation, a certified law enforcement officer may arrest a person without a warrant upon probable cause for believing that the person has violated subdivision (a)(3) of this section.

(c) (1) A person who violates this section is deemed guilty of a Class B misdemeanor.

(2) A subsequent violation of this section is a Class A misdemeanor.

(d) (1) Except for a minor subject to the penalty authorized by § 5-27-504, in addition to any penalty authorized by subdivision (c)(1) or (2) of this section, at the time of arrest for a violation of subdivision (a)(3) of this section, the arrested person shall immediately surrender his or her license, permit, or other evidence of driving privilege to the arresting law enforcement officer as provided in § 5-65-402.

(2) The Office of Driver Services or its designated official shall suspend or revoke the driving privilege of the arrested person or shall suspend any nonresident driving privilege of the arrested person, as provided in § 5-65-402.

(3) The period of suspension or revocation of driving privilege of the arrested person shall be based on the number of previous offenses of the arrested person as follows:

(A) Suspension for sixty (60) days for a first offense under subdivision (a)(3) of this section;

(B) Suspension for one hundred twenty (120) days for a second offense under subdivision (a)(3) of this section; and

(C) Suspension for one (1) year for a third or subsequent offense under subdivision (a)(3) of this section.

(4) In order to determine the number of previous offenses under subdivision (d)(3) of this section to consider when suspending or revoking the arrested person's driving privileges, the office shall consider as a previous offense any conviction under subdivision (a)(3) of this section regardless of when the offense occurred.



§ 5-27-504 - Denial of driving privileges.

(a) (1) If a minor pleads guilty, nolo contendere, or is found guilty of violation of § 5-27-503, or is found by a juvenile division of circuit court to have committed a violation of § 5-27-503, the court shall prepare and transmit to the Department of Finance and Administration within twenty-four (24) hours after the plea or finding an order of denial of driving privileges for the minor.

(2) In a case of extreme and unusual hardship, the order may provide for the issuance of a restricted driving permit to allow driving to and from a place of employment or driving to and from school.

(b) Upon receipt of an order of denial of driving privileges under this subchapter, the department shall suspend the motor vehicle operator's license of the minor for twelve (12) months or until the minor reaches eighteen (18) years of age, whichever period of time is shortest.

(c) A penalty prescribed in this section is in addition to a penalty prescribed by § 5-27-503.






Subchapter 6 - -- Computer Crimes Against Minors

§ 5-27-601 - Definitions.

As used in this subchapter:

(1) "Child" means any person under seventeen (17) years of age;

(2) (A) "Computer" means an electronic, magnetic, electrochemical, or other high-speed data processing device performing a logical, arithmetic, or storage function and includes any data storage facility or communications facility directly related to or operating in conjunction with the device.

(B) "Computer" also includes any online service, internet service, or local bulletin board, any electronic storage device, including a floppy disk or other magnetic storage device, or any compact disk that has read-only memory and the capacity to store audio, video, or written material;

(3) "Computer network" means an interconnection of a communications line with a computer through a remote terminal or a complex consisting of two (2) or more interconnected computers;

(4) "Computer program" means a set of instructions, statements, or related data that, in actual or modified form, is capable of causing a computer or a computer system to perform a specified function;

(5) "Computer software" means one (1) or more computer programs, existing in any form, or any associated operational procedure, manual, or other documentation;

(6) "Computer system" means a set of related, connected, or unconnected computers, other devices, and software;

(7) "Deviate sexual activity" means any act involving the penetration, however slight, of the:

(A) Anus or mouth of a person by the penis of another person; or

(B) Labia majora or anus of a person by any body member or foreign instrument manipulated by another person;

(8) "Electronic mail" means an electronic message, file, data, or other information that is transmitted:

(A) Between two (2) or more computers, computer networks, or electronic terminals; or

(B) Within or between computer networks;

(9) "Electronic mail service provider" means a person that:

(A) Is an intermediary in the transmission of electronic mail from the sender to the recipient; or

(B) Provides to an end user of electronic mail service the ability to send and receive electronic mail;

(10) "Interactive computer service" means an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the internet and also a system operated or service offered by a library or educational institution;

(11) "Internet" means the international computer network of both federal and nonfederal interoperable packet switched data networks;

(12) "Performance" means any play, dance, act, drama, piece, interlude, pantomime, show, scene, or other three-dimensional presentation or a part, whether:

(A) Performed live or photographed;

(B) Filmed;

(C) Videotaped; or

(D) Visually depicted by any other photographic, cinematic, magnetic, or electronic means;

(13) "Reproduction" includes, but is not limited to, a computer-generated image;

(14) "Sexual intercourse" means penetration, however slight, of the labia majora by a penis; and

(15) "Sexually explicit conduct" means actual or simulated:

(A) Sexual intercourse;

(B) Deviate sexual activity;

(C) Bestiality;

(D) Masturbation;

(E) Sadomasochistic abuse for the purpose of sexual stimulation; or

(F) Lewd exhibition of the:

(i) Genitals or pubic area of any person; or

(ii) Breast of a female.



§ 5-27-602 - Distributing, possessing, or viewing of matter depicting sexually explicit conduct involving a child.

(a) A person commits distributing, possessing, or viewing of matter depicting sexually explicit conduct involving a child if the person knowingly:

(1) Receives for the purpose of selling or knowingly sells, procures, manufactures, gives, provides, lends, trades, mails, delivers, transfers, publishes, distributes, circulates, disseminates, presents, exhibits, advertises, offers, or agrees to offer through any means, including the internet, any photograph, film, videotape, computer program or file, video game, or any other reproduction or reconstruction that depicts a child or incorporates the image of a child engaging in sexually explicit conduct; or

(2) Possesses or views through any means, including on the internet, any photograph, film, videotape, computer program or file, computer-generated image, video game, or any other reproduction that depicts a child or incorporates the image of a child engaging in sexually explicit conduct.

(b) Distributing, possessing, or viewing of matter depicting sexually explicit conduct involving a child is a:

(1) Class C felony for the first offense; and

(2) Class B felony for any subsequent offense.

(c) It is an affirmative defense to a prosecution under this section that the defendant in good faith reasonably believed that the person depicted in the matter was seventeen (17) years of age or older.



§ 5-27-603 - Computer child pornography.

(a) A person commits computer child pornography if the person knowingly:

(1) Compiles, enters into, or transmits by means of computer, makes, prints, publishes, or reproduces by other computerized means, knowingly causes or allows to be entered into or transmitted by means of computer or buys, sells, receives, exchanges, or disseminates any notice, statement, or advertisement or any child's name, telephone number, place of residence, physical characteristics, or other descriptive or identifying information for purposes of facilitating, encouraging, offering, or soliciting sexually explicit conduct of or with any child or another individual believed by the person to be a child, or the visual depiction of the conduct; or

(2) Utilizes a computer online service, internet service, or local bulletin board service to seduce, solicit, lure, or entice or attempt to seduce, solicit, lure, or entice a child or another individual believed by the person to be a child, to engage in sexually explicit conduct.

(b) Computer child pornography is a Class B felony.



§ 5-27-604 - Failure to report computer child pornography.

(a) A person commits failure to report computer child pornography if the person:

(1) Is the owner, operator, or employee of a computer online service, internet service, or bulletin board service; and

(2) Knowingly fails to notify a law enforcement official that a subscriber is using the computer online service, internet service, or bulletin board service to commit a violation of § 5-27-603.

(b) Failure to report computer child pornography is a Class A misdemeanor.



§ 5-27-605 - Computer exploitation of a child.

(a) (1) A person commits computer exploitation of a child in the first degree if the person:

(A) Causes or permits a child to engage in sexually explicit conduct; and

(B) Knows, has reason to know, or intends that the prohibited conduct may be:

(i) Photographed;

(ii) Filmed;

(iii) Reproduced;

(iv) Reconstructed in any manner, including on the internet; or

(v) Part of an exhibition or performance.

(2) Computer exploitation of a child in the first degree is a:

(A) Class B felony for the first offense; and

(B) Class A felony for a subsequent offense.

(b) (1) A person commits computer exploitation of a child in the second degree if the person:

(A) Photographs or films a child engaged in sexually explicit conduct; or

(B) Uses any device, including a computer, to reproduce or reconstruct the image of a child engaged in sexually explicit conduct.

(2) Computer exploitation of a child in the second degree is a Class C felony.



§ 5-27-606 - Jurisdiction.

For the purpose of determining jurisdiction, a person is subject to prosecution in this state for any conduct proscribed by this subchapter if the transmission that constitutes the offense either originates in this state or is received in this state.



§ 5-27-607 - Determination of age of person.

(a) For purposes of this subchapter, the state must prove beyond a reasonable doubt that a person who is depicted as or presents the appearance of being under seventeen (17) years of age in any photograph, film, videotape, computer program or file, video game, or any other reproduction or reconstruction is under seventeen (17) years of age.

(b) If it becomes necessary for a purpose of this subchapter to determine whether a person depicted engaging in sexually explicit conduct was under seventeen (17) years of age, the court or jury may make this determination by any of the following methods:

(1) Personal inspection of the person;

(2) Inspection of the photograph, film, videotape, computer program or file, video game, or any other reproduction or reconstruction picture that depicts the person engaging in the sexually explicit conduct;

(3) Expert medical testimony based on the appearance of the person engaged in the sexually explicit conduct; or

(4) Any other method authorized by law.



§ 5-27-608 - Applicability of this subchapter to interactive computer service and electronic mail service providers.

An interactive computer service or electronic mail service provider does not violate this subchapter when the interactive computer service or electronic mail service provider is an intermediary between the sender and the recipient in the transmission of an electronic mail that violates this subchapter.









Chapter 28 - Abuse of Adults

Subchapter 1 - -- General Provisions

§ 5-28-101 - Definitions.

As used in this chapter:

(1) "Abuse" means:

(A) Any purposeful and unnecessary physical act that inflicts pain on or causes injury to an endangered person or an impaired person;

(B) Any purposeful or demeaning act that a reasonable person would believe subjects an endangered person or an impaired person, regardless of age, ability to comprehend, or disability, to ridicule or psychological injury in a manner likely to provoke fear or alarm;

(C) Any purposeful threat that a reasonable person would find credible and nonfrivolous to inflict pain on or cause injury to an endangered person or an impaired person except in the course of medical treatment or for justifiable cause; or

(D) With regard to any adult long-term care facility resident by a caregiver, any purposeful infliction of injury, unreasonable confinement, intimidation, or punishment with resulting physical harm, pain, or mental anguish;

(2) "Adult maltreatment" means adult abuse, exploitation, neglect, physical abuse, or sexual abuse;

(3) "Caregiver" means a related or unrelated person, owner, agent, high managerial agent of a public or private organization, or a public or private organization that has the responsibility for the protection, care, or custody of an adult endangered person or an adult impaired person as a result of assuming the responsibility voluntarily, by contract, through employment, or by order of the court;

(4) "Endangered person" means:

(A) An adult who:

(i) is found to be in a situation or condition that poses an imminent risk of death or serious bodily harm to the adult; and

(ii) Demonstrates a lack of capacity to comprehend the nature and consequences of remaining in that situation or condition; or

(B) A long-term care facility resident who:

(i) Is found to be in a situation or condition which poses an imminent risk of death or serious bodily harm to the person; and

(ii) Demonstrates a lack of capacity to comprehend the nature and consequences of remaining in that situation or condition;

(5) "Exploitation" means:

(A) The illegal or unauthorized use or management of an an adult endangered person's or an adult impaired person's funds, assets, or property or the use of an adult endangered person's or an adult impaired person's, power of attorney, or guardianship for the profit or advantage of the actor or another person; or

(B) Misappropriation of property of an adult long-term care facility resident which means the deliberate misplacement, exploitation, or wrongful, temporary, or permanent use of an adult long-term care facility resident's belongings or money without the adult long-term care facility resident's consent;

(6) "Imminent danger to health or safety" means a situation in which death or severe bodily injury could reasonably be expected to occur without intervention;

(7) (A) "Impaired person" means a person eighteen (18) years of age or older who as a result of mental or physical impairment is unable to protect himself or herself from abuse, sexual abuse, neglect, or exploitation, and as a consequence of this inability to protect himself or herself is endangered.

(B) For purposes of this chapter, a long-term care facility resident is presumed to be an "impaired person";

(8) "Long-term care facility" means:

(A) A nursing home;

(B) A residential care facility;

(C) A post-acute head injury retraining and residential facility;

(D) Any facility that provides long-term medical or personal care;

(E) An intermediate care facility for the mentally retarded; or

(F) An assisted-living facility;

(9) "Long-term care facility resident" means a person, regardless of age, living in a long-term care facility;

(10) "Long-term care facility resident maltreatment" means abuse, exploitation, neglect, physical abuse, or sexual abuse of a long-term care facility resident;

(11) "Neglect" means:

(A) An act or omission by an endangered person or an impaired person, for example, self-neglect; or

(B) A purposeful act or omission by a caregiver responsible for the care and supervision of an adult endangered person or an adult impaired person that constitutes negligently failing to:

(i) Provide necessary treatment, rehabilitation, care, food, clothing, shelter, supervision, or medical services to an adult endangered person or an adult impaired person;

(ii) Report a health problem or a change in a health problem or a change in the health condition of an adult endangered person or an adult impaired person to the appropriate medical personnel;

(iii) Carry out a prescribed treatment plan; or

(iv) Provide a good or service necessary to avoid physical harm, mental anguish, or mental illness as defined in regulations promulgated by the Office of Long-Term Care of the Division of Medical Services of the Department of Health and Human Services to an adult long-term care facility resident;

(12) "Physical injury" means the:

(A) Impairment of a physical condition; or

(B) Infliction of substantial pain;

(13) "Serious bodily harm" means:

(A) Physical abuse;

(B) Sexual abuse;

(C) Physical injury; or

(D) Serious physical injury as defined in this chapter;

(14) "Serious physical injury" means physical injury to an endangered person or an impaired person that:

(A) Creates a substantial risk of death; or

(B) Causes:

(i) Protracted disfigurement;

(ii) Protracted impairment of health; or

(iii) Loss or protracted impairment of the function of any bodily member or organ; and

(15) "Sexual abuse" means deviate sexual activity, sexual contact, or sexual intercourse, as those terms are defined in § 5-14-101, with another person who is incapable of consent because he or she is:

(A) Mentally defective, as defined in § 5-14-101;

(B) Mentally incapacitated, as defined in § 5-14-101; or

(C) Physically helpless, as defined in § 5-14-101.



§ 5-28-102 - Legislative intent.

The General Assembly recognizes that the state must provide for the detection, correction, and prosecution of the maltreatment of adults.



§ 5-28-103 - Criminal penalties for abuse of an endangered or impaired person.

(a) It is unlawful for any person or caregiver to abuse, neglect, or exploit any endangered person or impaired person subject to protection under a provision of this chapter.

(b) (1) If the abuse causes serious physical injury or a substantial risk of death, any person or caregiver who purposely abuses an endangered person or an impaired person is guilty of a Class B felony.

(2) If the abuse causes physical injury, any person or caregiver who purposely abuses an adult endangered person or an adult impaired person in violation of a provision of this chapter is guilty of a Class D felony.

(c) (1) Any person or caregiver who neglects an adult endangered person or an adult impaired person in violation of a provision of this chapter, causing serious physical injury or substantial risk of death, is guilty of a Class D felony.

(2) Any person or caregiver who neglects an adult endangered person or an adult impaired person in violation of a provision of this chapter, causing physical injury, is guilty of a Class B misdemeanor.

(d) Any person or caregiver who abuses an adult endangered person or and adult impaired person is guilty of a Class B misdemeanor.

(e) Any person or caregiver who exploits a person in violation of a provision of this chapter when the value of the property, asset, or resource is:

(1) Two thousand five hundred dollars ($2,500) or more, is guilty of a Class B felony;

(2) Less than two thousand five hundred dollars ($2,500) but more than two hundred dollars ($200), is guilty of a Class C felony; and

(3) Two hundred dollars ($200) or less, is guilty of a Class A misdemeanor.



§ 5-28-104 - Privilege not grounds for exclusion of evidence.

Any privilege between a husband and a wife or between any professional person, including, but not limited to, a physician, member of the clergy, counselor, hospital, clinic, rest home, or nursing home, and his or her or its client, except between a lawyer and a client, does not constitute a ground for excluding evidence at any proceeding regarding adult maltreatment of an endangered person or an impaired person, or the cause of the adult maltreatment.



§ 5-28-105 - Spiritual treatment alone not abusive.

Nothing in this chapter shall be construed to imply that a reported adult endangered person or adult impaired person, who is being furnished with treatment by spiritual means alone through prayer in accordance with the tenets and practices of a recognized church or religious denomination by an accredited practitioner of the recognized church or religious denomination, is for that reason alone a person who is:

(1) Endangered;

(2) Abused;

(3) Neglected;

(4) Maltreated; or

(5) Exploited.



§ 5-28-107 - Investigation by Attorney General and Department of Health and Human Services.

(a) The office of the Attorney General has concurrent jurisdiction with the Department of Health and Human Services to investigate cases of suspected adult maltreatment of an adult endangered person or an adult impaired person in a long-term care facility certified under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq.

(b) If requested by the office of the Attorney General, a law enforcement agency shall assist in the investigation of any case of suspected adult maltreatment.

(c) The purposes of an investigation are to obtain and develop information that may be necessary to:

(1) Protect an abused, neglected, or exploited adult;

(2) Refer for criminal prosecution a person who abuses, neglects, or exploits any adult endangered person or adult impaired person; and

(3) Initiate a civil action, when appropriate, to protect an abused, neglected, or exploited adult.

(d) The Attorney General shall conduct a thorough investigation which may include a medical, psychological, social, vocational, financial, and educational evaluation and review.

(e) (1) Upon request, the medical, mental health, or other record regarding the abused, neglected, or exploited adult maintained by any facility or maintained by any person required by this chapter to report suspected abuse, neglect, or exploitation shall be made available to the Attorney General for the purpose of conducting an investigation under this chapter.

(2) Upon request, a financial record maintained by a bank or a similar institution shall be made available to the Attorney General for the purpose of conducting an investigation under this chapter.

(f) (1) A subpoena requiring the production of a document or the attendance of a witness at an interview, trial, or hearing conducted pursuant to the jurisdiction of the Medicaid Fraud Control Unit of the office of the Attorney General may be served by the Attorney General or any duly authorized law enforcement officer in the State of Arkansas personally, telephonically, or by registered or certified mail.

(2) In the case of service by registered or certified mail, the return post office receipt of delivery of the subpoena shall accompany the return.

(g) (1) If a facility or person upon whom a subpoena is served objects or otherwise fails to comply with the Attorney General's request for records, the Attorney General may file an action in circuit court for an order to enforce the request.

(2) Venue for the action to enforce the request is in Pulaski County.

(h) Upon cause shown, the circuit court shall order the facility or person who maintains the medical, mental health, or other record regarding the abused, neglected, or exploited adult to tender the requested record to the Attorney General for the purpose of conducting an investigation under this chapter.

(i) (1) A record obtained by the Attorney General pursuant to this chapter shall be classified as confidential information and is not subject to outside review or release by any individual except when a record is used or is potentially to be used by any governmental entity in any legal, administrative, or judicial proceeding.

(2) Notwithstanding any other law to the contrary, no person is subject to any civil or criminal liability for providing a record or providing access to a record to the Attorney General or to a prosecuting attorney.



§ 5-28-108 - Special deputy prosecutor.

(a) An attorney employed in the office of the Attorney General may be designated by a prosecuting attorney having criminal jurisdiction in a matter as a special deputy prosecutor for the purpose of prosecuting in a court of competent jurisdiction an action brought under this chapter or another action for the physical or mental abuse or exploitation of a long-term care facility resident.

(b) (1) As a special deputy prosecutor, an attorney designated under subsection (a) of this section may issue a subpoena and administer an oath as provided in § 25-16-705.

(2) The subpoena shall be substantially in the form set forth in § 25-16-705(b).

(c) A special deputy prosecutor appointed and functioning as authorized under this section is entitled to the same immunity granted by law to the prosecuting attorney.

(d) (1) Appointment as a special deputy prosecutor does not enable an attorney designated under subsection (a) of this section to receive any additional fee or salary from the state for a service provided pursuant to the appointment.

(2) Any expense of the special deputy prosecutor and any fees and costs incurred by the special deputy prosecutor in the prosecution of a case as provided in this section is the responsibility of the Attorney General.

(e) The prosecuting attorney may revoke the appointment of a special deputy prosecutor at any time.



§ 5-28-110 - Penalties for violation of § 12-12-1701 et seq.

(a) Any person or caregiver required by the Adult and Long-Term Care Facility Resident Maltreatment Act, § 12-12-1701 et seq., to report a case of suspected adult maltreatment or long-term care facility resident maltreatment who purposely fails to do so is:

(1) Guilty of a Class B misdemeanor; and

(2) Civilly liable for damages proximately caused by the failure.

(b) Any person, official, or institution willfully making a false notification by the Adult and Long-Term Care Facility Resident Maltreatment Act, § 12-12-1701 et seq., knowing the allegation to be false, is guilty of a:

(1) Class A misdemeanor; or

(2) Class D felony if the person, official, or institution has been previously convicted of making a false allegation.

(c) Any person who willfully permits and any other person who encourages the release of data or information contained in the adult and long-term care facility maltreatment central registry to a person to whom disclosure is not permitted under this section, § 5-28-201 [repealed], or §§ 5-28-203 -- 5-28-221 [repealed] is guilty of a Class A misdemeanor.

(d) Any person required to report a death as the result of suspected adult maltreatment or long-term care facility resident maltreatment who knowingly fails to make a report immediately to the appropriate coroner is guilty of a Class C misdemeanor.

(e) Any person required to report suspected adult maltreatment or long-term care facility resident maltreatment who knowingly fails to make a report within twenty-four (24) hours or on the next business day, whichever is earlier, is guilty of a Class C misdemeanor.






Subchapter 2 - -- Reporting



Subchapter 3 - -- Protective Placement and Custody






Chapter 29-34 - [Reserved.]

[Reserved]






Subtitle 4 - Offenses Against Property

Chapter 35 - General Provisions

[Reserved]



Chapter 36 - Theft

Subchapter 1 - -- General Provisions

§ 5-36-101 - Definitions.

As used in this chapter:

(1) "Article" means any object, material, device, or substance or copy of an object, material, device, or substance, including any writing, record, recording, drawing, sample, specimen, prototype, model, photograph, microorganism, blueprint, or map;

(2) "Copy" means any facsimile, replica, photograph, or other reproduction of an article, and any note, drawing, or sketch made of or from an article;

(3) (A) "Deception" means:

(i) Creating or reinforcing a false impression, including a false impression of fact, law, value, or intention or other state of mind that the actor does not believe to be true;

(ii) Preventing another person from acquiring information that would affect his or her judgment of a transaction;

(iii) Failing to correct a false impression that the actor knows to be false and that he or she created or reinforced or that he or she knows to be influencing another person to whom the actor stands in a fiduciary or confidential relationship;

(iv) Failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of property that the actor transfers or encumbers in consideration for the property or service obtained, or in order to continue to deprive another person of that other person's property, whether the impediment is or is not valid or is or is not a matter of official record; or

(v) Employing any other scheme to defraud;

(B) As to a person's intention to perform a promise, "deception" shall not be inferred solely from the fact that the person did not subsequently perform the promise.

(C) "Deception" does not include:

(i) Falsity as to a matter having no pecuniary significance; or

(ii) Puffing by a statement unlikely to deceive an ordinary person in the group addressed;

(4) "Deprive" means to:

(A) Withhold property or to cause it to be withheld either permanently or under circumstances such that a major portion of its economic value, use, or benefit is appropriated to the actor or lost to the owner;

(B) Withhold property or to cause it to be withheld with the purpose to restore it only upon the payment of a reward or other compensation; or

(C) Dispose of property or use it or transfer any interest in it under circumstances that make its restoration unlikely;

(5) "Motor fuel" means:

(A) Gasoline, diesel fuel, or alcohol;

(B) Any mixture of gasoline, diesel fuel, or alcohol; or

(C) Any other fuel sold for use in an automobile or related vehicle;

(6) "Obtain" means:

(A) In relation to property, to bring about a transfer or purported transfer of property or of an interest in the property, whether to the actor or another person; or

(B) In relation to a service, to secure performance of the service;

(7) "Property" means severed real property or tangible or intangible personal property, including money or any paper or document that represents or embodies anything of value;

(8) (A) "Property of another person" means any property in which any person or government other than the actor has a possessory or proprietary interest.

(B) However, "property of another person" does not include property in the possession of the actor in which another person has only a security interest, even though legal title is in the secured party pursuant to a conditional sales contract or other security agreement;

(9) "Service" includes:

(A) Labor;

(B) Professional service;

(C) Transportation;

(D) Telephone, mail, or other public service;

(E) Gas, electricity, or other public utility service;

(F) Accommodation in a hotel, restaurant, or other public accommodation;

(G) Admission to an exhibition; and

(H) Use of a vehicle or other property;

(10) (A) "Threat" means a menace, however communicated, to:

(i) Cause physical injury to any person or to commit any other criminal offense;

(ii) Cause damage to any property;

(iii) Accuse any person of a crime;

(iv) Expose a secret or publish a fact tending to subject any person, living or deceased, to hatred, contempt, shame, or ridicule;

(v) Impair any person's credit or business repute;

(vi) Take or withhold action as a public servant or cause a public servant to take or withhold action;

(vii) Testify or provide information or withhold testimony or information with respect to a legal claim or defense of another person;

(viii) Bring about or continue a strike, boycott, or other collective action if a property or service is not demanded or received for the benefit of the group in whose interest the actor purports to act; or

(ix) Do any other act which would not in itself substantially benefit the actor or a group he or she purports to represent but which is calculated to harm another person in a substantial manner with respect to his or her health, safety, business, employment, calling, career, financial condition, reputation, or a personal relationship.

(B) "Threat" does not include an expression of intent to accuse, expose, bring suit, or otherwise invoke official action under subdivisions (10)(A)(iii)-(vi) of this section if made to obtain property claimed as restitution or indemnification for harm done in the circumstances to which accusation, exposure, lawsuit, or other official action relates or as compensation for property or a lawful service;

(11) "Trade secret" means the whole or any portion of any valuable scientific or technical information, design, process, procedure, formula, or improvement that is not accessible to a person other than a person selected by the owner to have access for a limited purpose;

(12) (A) "Value" means:

(i) The market value of a property or service at the time and place of the offense, or if the market value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the offense;

(ii) In the case of a written instrument, other than a written instrument having a readily ascertainable market value, the amount due and collectible at maturity less any part that has been satisfied if the written instrument constitutes evidence of a debt, or the greatest amount of economic loss that the owner might reasonably suffer by virtue of the loss of the written instrument if the written instrument is other than evidence of a debt; or

(iii) Any inherent, subjective, or idiosyncratic worth the owner or possessor of property attaches to the property even if the property has no market value or replacement cost.

(B) (i) If the actor gave consideration for or had a legal interest in the property or service, the amount of the consideration or the value of the interest shall be deducted from the value of the property or service to determine value.

(ii) However, in a case of theft by receiving under § 5-36-106, the consideration the actor gave for the property shall not be deducted to determine value; and

(13) "Vehicle" means any craft or device designed for the transportation of a person or property across land or water or through the air.



§ 5-36-102 - Consolidation of offenses -- Shoplifting presumption -- Theft by deception presumption at auction of livestock -- Amount of theft.

(a) Conduct denominated theft in this chapter constitutes a single offense embracing the separate offenses known before January 1, 1976, as:

(1) Larceny;

(2) Embezzlement;

(3) False pretense;

(4) Extortion;

(5) Blackmail;

(6) Fraudulent conversion;

(7) Receiving stolen property; and

(8) Other similar offenses.

(b) Notwithstanding the specification of a different manner in the indictment or information, a criminal charge of theft may be supported by evidence that it was committed in any manner that would be theft under this chapter subject only to the power of the court to ensure a fair trial by granting a continuance or other appropriate relief if the conduct of the defense would be prejudiced by lack of fair notice or by surprise.

(c) The knowing concealment, upon an actor's person or the person of another, of an unpurchased good or merchandise offered for sale by any store or other business establishment, gives rise to a presumption that the actor took the good or merchandise with the purpose of depriving the owner or another person having an interest in the good or merchandise.

(d) A person who is subject to 7 U.S.C. § 181 et seq. that obtains livestock from a commission merchant by representing that the person will make prompt payment is presumed to have obtained the livestock by deception if the person fails to make payment in accordance with 7 U.S.C. § 228b.

(e) (1) The amount involved in a theft is deemed to be the highest value, by any reasonable standard, of the property or service that the actor obtained or attempted to obtain.

(2) An amount involved in a theft committed pursuant to one (1) scheme or course of conduct, whether from one (1) or more persons, may be aggregated in determining the grade of the offense.



§ 5-36-103 - Theft of property.

(a) A person commits theft of property if he or she knowingly:

(1) Takes or exercises unauthorized control over or makes an unauthorized transfer of an interest in the property of another person with the purpose of depriving the owner of the property; or

(2) Obtains the property of another person by deception or by threat with the purpose of depriving the owner of the property.

(b) Theft of property is a:

(1) Class B felony if:

(A) The value of the property is twenty-five thousand dollars ($25,000) or more;

(B) The property is obtained by the threat of serious physical injury to any person or destruction of the occupiable structure of another person;

(C) The property is obtained by threat and the actor stands in a confidential or fiduciary relationship to the person threatened;

(D) The property is:

(i) Anhydrous ammonia in any form; or

(ii) A product containing any percentage of anhydrous ammonia in any form; or

(E) (i) The property is utility property and the value of the property is five hundred dollars ($500) or more.

(ii) As used in subdivision (b)(1)(E)(i) of this section:

(a) "Utility" means any person or entity providing to the public gas, electricity, water, sewer, telephone, telegraph, radio, radio common carrier, railway, railroad, cable and broadcast television, video, or Internet services; and

(b) "Utility property" means any component that is reasonably necessary to provide utility services, including without limitation any wire, pole, facility, machinery, tool, equipment, cable, insulator, switch, signal, duct, fiber optic cable, conduit, plant, work, system, substation, transmission or distribution structure, line, street lighting fixture, generating plant, equipment, pipe, main, transformer, underground line, gas compressor, meter, or any other building or structure or part of a building or structure that a utility uses in the production or use of its services;

(2) Class C felony if:

(A) The value of the property is less than twenty-five thousand dollars ($25,000) but more than five thousand dollars ($5,000);

(B) The property is obtained by threat;

(C) The property is a firearm valued at two thousand five hundred dollars ($2,500) or more;

(D) (i) The property is building material obtained from a permitted construction site and the value of the building material is five hundred dollars ($500) or more.

(ii) As used in subdivision (b)(2)(D)(i) of this section:

(a) "Building material" means lumber, a construction tool, a window, a door, copper tubing or wire, or any other material or good used in the construction or rebuilding of a building or a structure; and

(b) "Permitted construction site" means the site of construction, alteration, painting, or repair of a building or a structure for which a building permit has been issued by a city of the first class, a city of the second class, an incorporated town, or a county; or

(E) The value of the property is five hundred dollars ($500) or more and the theft occurred in an area declared to be under a state of emergency pursuant to proclamation by the President of the United States, the Governor, or the executive officer of a city or county;

(3) Class D felony if:

(A) The value of the property is five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000);

(B) The property is a firearm valued at less than two thousand five hundred dollars ($2,500);

(C) The property is a:

(i) Credit card or credit card account number; or

(ii) Debit card or debit card account number;

(D) The value of the property is at least one hundred dollars ($100) or more but less than five hundred dollars ($500) and the theft occurred in an area declared to be under a state of emergency pursuant to proclamation by the President of the United States, the Governor, or the executive officer of a city or county;

(E) The property is livestock and the value of the livestock is in excess of two hundred dollars ($200); or

(F) An electric power line, gas line, water line, wire or fiber insulator, electric motor, or other similar apparatus connected to a farm shop, on-farm grain drying and storage complex, heating and cooling system, environmental control system, animal production facility, irrigation system, or dwelling; or

(4) Class A misdemeanor if:

(A) The value of the property is one thousand dollars ($1,000) or less; or

(B) The property has inherent, subjective, or idiosyncratic value to its owner or possessor even if the property has no market value or replacement cost.

(c) (1) Upon the proclamation of a state of emergency by the President of the United States or the Governor or upon the declaration of a local emergency by the executive officer of any city or county and for a period of thirty (30) days following that declaration, the penalty for theft of property is enhanced if the property is:

(A) A generator intended for use by:

(i) A public facility;

(ii) A nursing home or hospital;

(iii) An airport;

(iv) A public safety device;

(v) A communication tower or facility;

(vi) A public utility;

(vii) A water system or sewer system;

(viii) A public safety agency; or

(ix) Any other facility or use providing a vital service; or

(B) Any other equipment used in the transmission of electric power or telephone service.

(2) As used in this subsection:

(A) "Public safety agency" means an agency of the State of Arkansas or a functional division of a political subdivision that provides:

(i) Firefighting and rescue;

(ii) Natural or human-caused disaster or major emergency response;

(iii) Law enforcement; or

(iv) Ambulance or emergency medical services; and

(B) "Public safety device" includes, but is not limited to, a traffic signaling device or a railroad crossing device.

(3) The penalty is enhanced as follows:

(A) (i) The fine for the offense shall be at least five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000).

(ii) The fine is mandatory; and

(B) The offense is a Class D felony if it would have been a Class A misdemeanor.



§ 5-36-104 - Theft of services.

(a) A person commits theft of services if, with purpose to defraud:

(1) The person purposely obtains a service that he or she knows to be available only for compensation, by deception, threat, or other means to avoid payment for the service; or

(2) Having control over the disposition of a service to which he or she is not entitled, the person purposely diverts the service to his or her own benefit or to the benefit of another person not entitled to the service.

(b) In a circumstance in which payment is ordinarily made immediately upon the rendering of a service, absconding without payment or offer to pay gives rise to a presumption that the actor obtained the service with the purpose of avoiding payment.

(c) Theft of services is a:

(1) Class B felony if:

(A) The value of the service is twenty-five thousand dollars ($25,000) or more;

(B) The service is obtained by the threat of serious physical injury to any person or destruction of the occupiable structure of another person;

(C) The service is obtained by threat, and the actor stands in a confidential or fiduciary relationship to the person threatened; or

(D) The theft of services involves a theft of a utility service that results in:

(i) Any contamination of a line, pipe, waterline, meter, or other utility property; or

(ii) A spill, dumping, or release of any hazardous material into the environment;

(2) Class C felony if:

(A) The value of the service is less than twenty-five thousand dollars ($25,000) but more than five thousand dollars ($5,000); or

(B) The service is obtained by threat; or

(3) Class D felony if the value of the service is five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000); or

(4) Class A misdemeanor if the theft of services:

(A) Involves a theft of a utility service that results in the destruction or damage to a line, pipe, waterline, meter, or any other property of the utility; or

(B) Is otherwise committed.

(d) (1) In addition to any other fine that may be levied under § 5-4-201, any person found guilty of theft of services under this section is required to make full restitution to the utility from which the service was obtained if the theft of services involves the theft of a utility service such as a gas, electricity, water, telephone, or cable television service.

(2) For a prosecution brought under this subsection to enable the court to properly fix the amount of restitution, after appropriate investigation the prosecuting attorney shall recommend an amount that would make the utility whole with respect to:

(A) The value of the service received;

(B) The cost of repair of any damage to any:

(i) Line;

(ii) Pipe;

(iii) Waterline;

(iv) Meter; or

(v) Other utility property; and

(C) Any other measurable monetary damage directly related to the offense, including the expense of investigation.

(3) If the defendant disagrees with the recommendation of the prosecuting attorney, he or she is entitled to introduce evidence in mitigation of the amount recommended.

(4) The monetary judgment for restitution, as provided in this section, becomes a judgment against the offender and has the same force and effect as any other civil judgment recorded in this state.



§ 5-36-105 - Theft of property lost, mislaid, or delivered by mistake.

(a) A person commits theft of property lost, mislaid, or delivered by mistake if the person:

(1) Comes into control of property of another person;

(2) Retains or disposes of the property when the person knows the property to have been lost, mislaid, or delivered under a mistake as to the identity of the recipient or as to the nature or amount of the property; and

(3) With the purpose of depriving any person having an interest in the property, the person fails to take a reasonable measure to restore the property to a person entitled to it.

(b) Theft of property lost, mislaid, or delivered by mistake is a:

(1) Class D felony if the value of the property is one thousand dollars ($1,000) or more;

(2) Class B misdemeanor if:

(A) The value of the property is less than one thousand dollars ($1,000) but more than five hundred dollars ($500); or

(B) The property is a:

(i) Credit card or credit card account number; or

(ii) Debit card or debit card account number; or

(3) Class C misdemeanor if otherwise committed.



§ 5-36-106 - Theft by receiving.

(a) A person commits the offense of theft by receiving if he or she receives, retains, or disposes of stolen property of another person:

(1) Knowing that the property was stolen; or

(2) Having good reason to believe the property was stolen.

(b) As used in this section, "receiving" means acquiring possession, control, or title or lending on the security of the property.

(c) The following give rise to a presumption that a person knows or believes that property was stolen:

(1) The unexplained possession or control by the person of recently stolen property; or

(2) The acquisition by the person of property for a consideration known to be far below the property's reasonable value.

(d) It is a defense to a prosecution for the offense of theft by receiving that the property is received, retained, or disposed of with the purpose of restoring the property to the owner or another person entitled to the property.

(e) Theft by receiving is a:

(1) Class B felony if the value of the property is twenty-five thousand dollars ($25,000) or more;

(2) Class C felony if the value of the property is less than twenty-five thousand dollars ($25,000) but more than five thousand dollars ($5,000);

(3) Class D felony if:

(A) The value of the property is five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000);

(B) The property is a:

(i) Credit card or credit card account number; or

(ii) Debit card or debit card account number; or

(4) Class A misdemeanor if otherwise committed.



§ 5-36-107 - Theft of a trade secret.

(a) A person commits theft of a trade secret if, with a purpose to deprive the owner of the control of a trade secret, the person:

(1) Obtains or discloses to an unauthorized person a trade secret; or

(2) Without authority, makes or causes to be made a copy or an article representing a trade secret.

(b) Theft of a trade secret is a Class A misdemeanor.



§ 5-36-108 - Unauthorized use of a vehicle.

(a) A person commits unauthorized use of a vehicle if the person knowingly takes, operates, or exercises control over another person's vehicle without consent of the owner.

(b) Unauthorized use of a vehicle is a Class A misdemeanor.



§ 5-36-115 - Theft of leased, rented, or entrusted personal property -- False report of wealth or credit.

(a) A person is guilty of theft and subject to a punishment prescribed by § 5-36-103 if the person:

(1) Intentionally, fraudulently, or by false pretense takes, carries, leads, drives away, destroys, sells, secretes, converts, or appropriates in any wrongful manner any personal property of another person that is leased, rented, or entrusted to the actor; or

(2) Falsely reports of his or her wealth or mercantile credit and by the false report fraudulently obtains possession of personal property or the labor or service of another person.

(b) The amount involved in the theft is deemed to be the highest value by any reasonable standard of the property or service that the person stole or attempted to steal.

(c) It is prima facie evidence of intent to commit theft if a person who has leased or rented the personal property of another person:

(1) Fails to return or make an arrangement acceptable with the lessor to return the personal property to its owner within five (5) days, excluding Saturday, Sunday, or a state or federal holiday, after proper notice following the expiration of the lease or rental agreement; or

(2) Presents identification to the lessor or renter of the personal property that is false, fictitious, or not current with respect to name, address, place of employment, or other appropriate item.

(d) Proper notice by the lessor shall consist of a written demand addressed and mailed by certified or registered mail to the lessee at the address given at the time of making the lease or rental agreement.

(e) The following factors constitute an affirmative defense to prosecution for theft:

(1) That the lessee accurately stated his or her name and address at the time of rental;

(2) That the lessee's failure to return the item at the expiration date of the rental contract was lawful;

(3) That the lessee failed to receive the lessor's notice personally unless notice was waived; and

(4) That the lessee returned the personal property to the owner or lessor within forty-eight (48) hours of the commencement of prosecution, together with any charges for the overdue period and the value of damages to the personal property, if any.

(f) (1) For any lease or rental contract of twenty-five dollars ($25.00) or more, the lessee may waive the notice required in subsection (c) of this section by signing a statement contained in the lease agreement or rental agreement. The waiver shall require a separate signature of the lessee.

(2) The form of the waiver shall be substantially as follows:

"WAIVER OF NOTICE



§ 5-36-116 - Shoplifting.

(a) (1) A person engaging in conduct giving rise to a presumption under § 5-36-102(c) may be detained in a reasonable manner and for a reasonable length of time by a law enforcement officer, merchant, or merchant's employee in order that recovery of a good may be effected.

(2) The detention by a law enforcement officer, merchant, or merchant's employee does not render the law enforcement officer, merchant, or merchant's employee criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(b) (1) If sufficient notice has been posted to advise patrons that an antishoplifting or inventory control device is being utilized, the activation of an antishoplifting or inventory control device as a result of a person's exiting an establishment or a protected area within the establishment constitutes reasonable cause for the detention of the person so exiting by the owner or operator of the establishment or by an agent or employee of the owner or operator.

(2) Any detention under subdivision (b)(1) of this section shall be made only in a reasonable manner and only for a reasonable period of time sufficient for any inquiry into the circumstances surrounding the activation of the antishoplifting or inventory control device or for the recovery of a good.

(3) A detention under subdivision (b)(1) of this section by a law enforcement officer, merchant, or merchant's employee does not render the law enforcement officer, merchant, or merchant's employee criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(c) As used in this section, "antishoplifting or inventory control device" means a mechanism or other device designed and operated for the purpose of detecting the removal from a mercantile establishment or similar enclosure or from a protected area within a mercantile establishment or similar enclosure.

(d) (1) Upon probable cause for believing a suspect has committed the offense of shoplifting, a law enforcement officer may arrest the person without a warrant.

(2) The law enforcement officer, merchant, or merchant's employee who has observed the person accused of committing the offense of shoplifting shall provide a written statement that serves as probable cause to justify the arrest.

(3) The accused person shall be brought immediately before a magistrate and afforded an opportunity to make a bond or recognizance as in other criminal cases.



§ 5-36-120 - Theft of motor fuel.

(a) A person commits the offense of theft of motor fuel if the person knowingly operates an automobile or other related vehicle after placing motor fuel in the automobile or other related vehicle at a:

(1) Service station, filling station, garage, or other business where motor fuel is offered for sale at retail, so as to cause the automobile or other related vehicle to leave the premises of the service station, filling station, gasoline station, garage, or any other business where motor fuel is offered for sale at retail, with the intent of depriving the owner of the motor fuel and not making payment for the motor fuel; or

(2) Location owned by a political subdivision or nonprofit entity whether or not the motor fuel is offered for sale at retail, so as to cause the automobile or other related vehicle to leave the premises of the political subdivision or nonprofit entity, with the intent of depriving the owner of the motor fuel and not making payment for the motor fuel.

(b) Theft of motor fuel is a Class A misdemeanor.

(c) (1) (A) In addition to a penalty in subsection (b) of this section, a person who pleads guilty or nolo contendere to or is found guilty of theft of motor fuel shall have his or her driver's license suspended by the court for a period of not more than six (6) months.

(B) However, if the person's driver's license has previously been suspended for theft of motor fuel the court shall suspend the person's driver's license for not less than one (1) year.

(2) (A) The court shall immediately take possession of any suspended driver's license and forward it to the Office of Driver Services.

(B) The office shall notify the licensee of the suspension and of an opportunity to request a hearing to determine if a restricted permit should be issued during the time of suspension.

(d) Any service station, filling station, garage, or other location where motor fuel is offered for sale at retail shall prominently display on each face of a retail product dispenser a sign that contains the following: "THEFT OF MOTOR FUEL IS A CLASS A MISDEMEANOR AND CARRIES A MAXIMUM PENALTY OF ONE (1) YEAR IN JAIL, $1000 FINE, AND A ONE (1) YEAR SUSPENSION OF YOUR DRIVER'S LICENSE."

(e) As used in this section:

(1) "Nonprofit entity" means an organization that is exempt from income tax under 26 U.S.C. § 501(a); and

(2) "Political subdivision" means an agency, department, or other governing body of the state.



§ 5-36-121 - Theft of recyclable materials.

(a) (1) No person shall divert to personal use any recyclable material valued at fifty dollars ($50.00) or more and placed in a container as a part of a recycling program without the consent of the generator or the collector of the recyclable material or the person owning or operating the container as a part of the recycling program.

(2) (A) For a first offense under subdivision (a)(1) of this section, a person shall be issued a citation that is a warning citation and no court appearance is required and no penalty shall be imposed by the court.

(B) A record of each warning citation issued shall be maintained and for any subsequent offense, the offender is subject to a penalty prescribed.

(3) Any person who pleads guilty or nolo contendere to or is found guilty of violating subdivision (a)(1) of this section for a subsequent offense is guilty of a Class C misdemeanor.

(b) (1) No person shall divert to commercial use any recyclable material placed in a container as a part of a recycling program without the consent of the generator or the collector of the recyclable material or the person owning or operating the container as a part of the recycling program.

(2) Any person who pleads guilty or nolo contendere to or is found guilty of violating a provision of subdivision (b)(1) of this section is guilty of a Class A misdemeanor.



§ 5-36-122 - Motion picture piracy.

(a) As used in this section:

(1) "Audiovisual recording function" means the capability of a device to record or transmit an image, a sound, or any part of an image or sound;

(2) "Motion picture" means any series of images projected on a film screen or displayed in or on any other matter in successive and slightly changed positions so as to produce the optical effect of a continuous picture in which the images move; and

(3) "Motion picture theater" means any movie theater, screening room, or other venue utilized primarily for the exhibition of a motion picture that has been produced for commercial distribution.

(b) A person commits motion picture piracy if, without the consent of the motion picture theater owner or lessee, the person operates the audiovisual recording function of any device in a motion picture theater while a motion picture is being exhibited with the purpose of recording an image or sound of the motion picture.

(c) (1) (A) An owner, a lessee, or an employee of a motion picture theater who reasonably suspects a person of committing motion picture piracy in the motion picture theater may detain the person in a reasonable manner and for a reasonable length of time in order to identify the person and to transfer custody of the person to a law enforcement officer.

(B) A detention conducted in a reasonable manner and for a reasonable length of time by an owner, a lessee, or an employee of the motion picture theater does not render the owner, lessee, or employee criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.

(2) (A) Upon detention of a person under this section, an owner, a lessee, or an employee of the motion picture theater shall promptly and without delay contact a law enforcement agency, and the owner, lessee, or employee of the motion picture theater shall release the person to the custody of the responding law enforcement officer.

(B) The owner, lessee, or employee of a motion picture theater who observed the person reasonably suspected of committing the offense of motion picture piracy shall provide a written statement to the responding law enforcement officer and the written statement serves as probable cause to justify an arrest.

(3) (A) A law enforcement officer may arrest a person without a warrant upon probable cause for believing the person has committed the offense of motion picture piracy.

(B) Upon arrest by a law enforcement officer, the arrested person shall be afforded the opportunity to make a bond or recognizance as in other criminal cases.

(d) This section does not prevent any investigative officer, law enforcement officer, protective officer, intelligence officer, employee, or agent of a local municipal, county, state, or federal government from operating any audiovisual recording device in a motion picture theater as part of a lawfully authorized investigative, law enforcement, protective, or intelligence gathering activity.

(e) Motion picture piracy is a Class A misdemeanor.



§ 5-36-123 - Theft of scrap metal.

(a) A person commits theft of scrap metal if he or she commits theft of property under § 5-36-103(a) and the property is scrap metal.

(b) Except as provided in subsection (c) of this section, the classification and penalty range for theft of scrap metal is the same as theft of property under § 5-36-103(b).

(c) Upon conviction of a person for theft of scrap metal, the classification and penalty range in § 5-36-103(b) shall be increased one (1) classification if:

(1) The person caused incidental damage to the owner of the scrap metal or the property of the owner of the scrap metal while committing the theft of scrap metal and the costs of incidental damage was more than two hundred fifty dollars ($250); or

(2) The person transported the scrap metal across state lines to sell or dispose of the scrap metal.

(d) As used in this section:

(1) "Costs of incidental damage" means the total amount of money damages suffered by an owner of scrap metal as a direct result of the theft of the scrap metal, including lost income, lost profits, and costs of repair or replacement of property damage;

(2) "Incidental damage" means loss of income, loss of profit, or property damage; and

(3) "Scrap metal" means copper, copper alloy, copper utility wire, any bronze, or any aluminum as described in § 17-44-101 et seq.



§ 5-36-124 - Theft by receiving of scrap metal.

(a) As used in this section:

(1) "Receiving" means acquiring possession, control, or title or lending on the security of the scrap metal; and

(2) "Scrap metal" means copper, copper alloy, copper utility wire, any bronze, or any aluminum as described in § 17-44-101 et seq.

(b) A person commits the offense of theft by receiving of scrap metal if he or she receives, retains, or disposes of scrap metal of another person knowing that the scrap metal was stolen.

(c) (1) Theft by receiving of scrap metal is a:

(A) Class D felony if the value of the scrap metal is more than one thousand dollars ($1,000); or

(B) Class A misdemeanor.

(2) A person who is found guilty of or pleads guilty or nolo contendere to a second or subsequent violation of this section is guilty of a Class D felony.






Subchapter 2 - -- Theft of Public Benefits

§ 5-36-201 - Definitions.

As used in this subchapter:

(1) "Misrepresentation" means any manifestation by a word or other conduct by a person to another person that, under the circumstances, amounts to an assertion not in accordance with fact; and

(2) "Public benefit" means any federal or state funds, or any combination of federal or state funds, in cash or in kind, whose distribution to the public is administered by an agency of the State of Arkansas.



§ 5-36-202 - Theft of public benefits.

(a) A person commits theft of public benefits if the person:

(1) Obtains or retains a public benefit from the Department of Health and Human Services or any other state agency administering the distribution of a public benefit:

(A) By means of any false statement, misrepresentation, or impersonation; or

(B) Through failure to disclose a material fact used in making a determination as to the person's qualification to receive a public benefit; or

(2) Receives, retains, or disposes of a public benefit knowing or having reason to know that the public benefit was obtained in violation of this subchapter.

(b) Presentation of false or fictitious information or failure to disclose a material fact in the process of obtaining or retaining public benefits is prima facie evidence of intent to commit theft of public benefits.



§ 5-36-203 - Penalties.

Theft of public benefits is a:

(1) Class B felony if the value of the public benefit is two thousand five hundred dollars ($2,500) or more;

(2) Class C felony if the value of the public benefit is less than two thousand five hundred dollars ($2,500) but more than five hundred dollars ($500); or

(3) Class A misdemeanor if the value of the public benefit is five hundred dollars ($500) or less.



§ 5-36-204 - Terms of imprisonment -- Fines.

(a) In addition to an extended term of imprisonment provided by § 5-4-501 for a habitual offender, any person who pleads guilty or nolo contendere or is found guilty of violating § 5-36-202(a) shall be imprisoned:

(1) For no less than seven (7) days for the second offense of any felony or misdemeanor set forth in § 5-36-203 occurring within five (5) years of the first offense of any felony or misdemeanor set forth in § 5-36-203;

(2) For no less than ninety (90) days for a third offense of any felony or misdemeanor set forth in § 5-36-203 occurring within five (5) years of the first offense of any felony or misdemeanor set forth in § 5-36-203; and

(3) For at least one (1) year for a fourth or subsequent offense of any felony or misdemeanor set forth in § 5-36-203 occurring within five (5) years of the first offense of any felony or misdemeanor set forth in § 5-36-203.

(b) In addition to restitution, any person who pleads guilty or nolo contendere or is found guilty of a felony or misdemeanor set forth in § 5-36-203 shall be fined no less than:

(1) One hundred fifty dollars ($150) for the first offense;

(2) Four hundred dollars ($400) for a second offense occurring within five (5) years of the first offense; and

(3) Nine hundred dollars ($900) for a third or subsequent offense occurring within five (5) years of the first offense.



§ 5-36-205 - Ineligibility for programs.

In addition to a penalty set forth in this subchapter:

(1) Except as set forth in subdivision (4) of this section, any recipient of a food stamp who pleads guilty or nolo contendere to or is found guilty of a violation set forth in this subchapter is ineligible for further participation in the food stamp program, as follows:

(A) For a period of one (1) year upon the first occasion of an offense pertaining to the receipt of a food stamp;

(B) For a period of two (2) years upon the second occasion of an offense pertaining to the receipt of a food stamp; and

(C) Permanently upon the third occasion of an offense pertaining to the receipt of a food stamp;

(2) Any recipient of transitional employment assistance who pleads guilty or nolo contendere to or is found guilty of a violation set forth in this subchapter is ineligible for further participation in the Transitional Employment Assistance Program, as follows:

(A) For a period of one (1) year upon the first occasion of an offense pertaining to the receipt of transitional employment assistance;

(B) For a period of two (2) years upon the second occasion of an offense pertaining to the receipt of transitional employment assistance; and

(C) Permanently upon the third occasion of an offense pertaining to the receipt of transitional employment assistance;

(3) Any recipient of supplemental security income who pleads guilty or nolo contendere to or is found guilty of a violation set forth in this subchapter is ineligible for further participation in the Supplemental Security Income Program, as follows:

(A) For a period of one (1) year upon the first occasion of an offense pertaining to the receipt of supplemental security income;

(B) For a period of two (2) years upon the second occasion of an offense pertaining to the receipt of supplemental security income; and

(C) Permanently upon the third occasion of an offense pertaining to the receipt of supplemental security income; and

(4) An individual is ineligible to participate in the food stamp program as a member of any household for a ten-year period if the individual is found by the Department of Health and Human Services to have made or is found guilty of or pleads guilty or nolo contendere to having made a fraudulent statement or representation with respect to the identity or place of residence of the individual in order to receive multiple benefits simultaneously.



§ 5-36-206 - Deputizing attorneys to prosecute offenses.

The prosecuting attorney may deputize an attorney of the Office of Chief Counsel of the Department of Health and Human Services or the appropriate state agency to prosecute an offense under this subchapter.






Subchapter 3 - -- Wireless Services Theft Prevention Law

§ 5-36-301 - Title.

This subchapter may be cited as the "Wireless Services Theft Prevention Law".



§ 5-36-302 - Definitions.

As used in this subchapter:

(1) "Manufacture of a wireless device" means to produce, activate, or assemble a wireless device or to modify, alter, program, or reprogram a device to be capable of acquiring or facilitating the acquisition of a wireless service without the consent of the wireless service provider;

(2) (A) "Wireless device" means any type of instrument, device, machine, or equipment that is capable of transmitting or receiving telephonic, electronic, or radio communications and that is capable, or has been altered, modified, programmed, or reprogrammed alone or in conjunction with another access device or other equipment so as to be capable of acquiring or facilitating the acquisition of a wireless service without the consent of the wireless service provider.

(B) "Wireless device" includes, but is not limited to, a phone altered to obtain service without the consent of the wireless service provider, a tumbler phone, counterfeit or clone phone, tumbler microchip, counterfeit or clone microchip, or other instrument capable of disguising its identity or location or of gaining access to a communications system operated by a wireless service provider;

(3) "Wireless service" includes, but is not limited to, any service provided for a charge or compensation to facilitate the origination, transmission, emission, or reception of a sign, signals, data, writing, image or sound, or intelligence of any nature by telephone, including a cellular, personal communication service, wireless, radio, electromagnetic, photoelectronic, or photo-optical system; and

(4) "Wireless service provider" means a person or entity providing a commercial mobile service as defined in § 23-17-403.



§ 5-36-303 - Theft of wireless service.

(a) A person commits the offense of theft of wireless service if he or she purposely obtains wireless service by the use of an unlawful wireless device or without the consent of the wireless service provider.

(b) Theft of wireless service is a:

(1) Class A misdemeanor if the aggregate value of wireless service obtained is one thousand dollars ($1,000) or less;

(2) Class D felony if the:

(A) Aggregate value of wireless service obtained is five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000); or

(B) Stolen wireless service is used to communicate a threat of damage or injury by bombing, fire, or other means, in a manner likely to:

(i) Place another person in reasonable apprehension of physical injury to himself or herself or another person or of damage to his or her property or to the property of another person; or

(ii) Create a public alarm;

(3) Class C felony if the:

(A) Aggregate value of wireless service is more than five thousand dollars ($5,000) but less than twenty-five thousand dollars ($25,000);

(B) Conviction is for a second or subsequent offense; or

(C) Person convicted of the offense has been previously convicted of any similar crime in this or any other state or federal jurisdiction; or

(4) Class B felony if the aggregate value of the wireless service is twenty-five thousand dollars ($25,000) or more.



§ 5-36-304 - Facilitating theft of wireless service by manufacture, distribution, or possession of devices for theft of wireless services.

(a) A person commits the offense of facilitating theft of wireless service if he or she:

(1) Makes, distributes, possesses, uses, assembles, modifies, alters, programs, or reprograms a wireless device for the purpose of:

(i) Commission of a theft of wireless service or to acquire or facilitate the acquisition of wireless service without the consent of the wireless service provider; or

(ii) Concealing or assisting another person to conceal from any wireless service provider or from any lawful authority the existence or place of origin or of destination of any wireless communication; or

(2) Sells, possesses, distributes, gives, or otherwise transfers to another or offers, promotes, or advertises for sale any wireless device or any plans or instructions for making or assembling a wireless device, under circumstances evidencing an intent to use or employ the wireless device, or to allow it to be used or employed, for a purpose described in subdivision (a)(1) of this section or knowing or having reason to believe that the wireless device is intended to be so used, or that the plans or instructions are intended to be used for making or assembling a wireless device intended to be used in violation of this subchapter.

(b) Facilitating theft of wireless service is a:

(1) Class A misdemeanor if the aggregate value of service obtained is five hundred dollars ($500) or less;

(2) Class C felony if the aggregate value of service obtained is more than five hundred dollars ($500) but less than twenty-five hundred dollars ($2500); or

(3) Class B felony if the:

(A) Aggregate value of service is twenty-five hundred dollars ($2500) or more;

(B) Conviction is for a second or subsequent offense; or

(C) Person convicted of the offense has been previously convicted of any similar crime in this or any other state or federal jurisdiction.



§ 5-36-305 - Restitution.

In addition to any other sentence authorized by law, the court may sentence a person convicted of violating this subchapter to make restitution in the manner prescribed in § 5-4-205.



§ 5-36-306 - Civil remedy.

In a civil action in any court of competent jurisdiction, a wireless service provider aggrieved by a violation of this subchapter may obtain appropriate relief, including:

(1) Preliminary and other equitable or declaratory relief;

(2) Compensatory and punitive damages;

(3) Reasonable investigation expenses;

(4) Costs of suit; and

(5) Attorney fees.



§ 5-36-307 - Scanners not prohibited.

The provisions of this subchapter shall not be construed to prohibit the possession or use of a police scanner or an emergency scanner available to the general public.






Subchapter 4 - -- Offenses Involving Theft Detection Devices

§ 5-36-401 - Unlawful use of a theft detection shielding device.

(a) A person commits the offense of unlawful use of a theft detection shielding device if the person knowingly manufactures, sells, offers for sale, or distributes in any way a laminated or coated bag or device peculiar to and marketed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor.

(b) (1) The unlawful use of a theft detection shielding device is a Class A misdemeanor.

(2) A subsequent violation of this section is a Class D felony.



§ 5-36-402 - Unlawful possession of a theft detection shielding device.

(a) A person commits the offense of unlawful possession of a theft detection shielding device if the person knowingly possesses any laminated or coated bag or device peculiar to and designed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor with the intent to commit theft or retail theft.

(b) (1) The unlawful possession of a theft detection shielding device is a Class A misdemeanor.

(2) A subsequent violation of this section is a Class D felony.



§ 5-36-403 - Unlawful possession of a theft detection device remover.

(a) A person commits the offense of unlawful possession of a theft detection device remover if the person knowingly possesses any tool or device designed to allow the removal of any theft detection device from any merchandise with the intent to use the tool to remove any theft detection device from any merchandise without the permission of the merchant or person owning or holding the merchandise.

(b) (1) The unlawful possession of a theft detection device remover is a Class A misdemeanor.

(2) A subsequent violation of this section is a Class D felony.



§ 5-36-404 - Unlawful removal of a theft detection device.

(a) A person commits the offense of unlawful removal of a theft detection device if the person knowingly removes a theft detection device from merchandise prior to purchase with the intent to commit theft or retail theft.

(b) (1) The unlawful removal of a theft detection device is a Class A misdemeanor.

(2) A subsequent violation of this section is a Class D felony.



§ 5-36-405 - Detention upon activation of antishoplifting or inventory control device.

(a) If sufficient notice has been posted to advise patrons that an antishoplifting or inventory control device is being utilized, the activation of an antishoplifting or inventory control device as a result of a person's exiting an establishment or a protected area within the establishment is a reasonable cause for the detention of the person exiting by the owner or operator of the establishment or by an agent or employee of the owner or operator.

(b) Any detention shall be made only in a reasonable manner and only for a reasonable period of time sufficient for any inquiry into the circumstances surrounding the activation of the antishoplifting or inventory control device or for the recovery of a good.

(c) The taking of a person into custody and detention by a law enforcement officer, merchant, or merchant's employee, in compliance with this section, does not render the law enforcement officer, merchant, or merchant's employee criminally or civilly liable for false arrest, false imprisonment, or unlawful detention.









Chapter 37 - Forgery and Fraudulent Practices

Subchapter 1 - -- General Provisions

§ 5-37-101 - Definitions.

As used in this chapter:

(1) "Coin machine" means a coin box, turnstile, vending machine, receptacle, or other mechanical or electronic device designed to receive a coin or bill of a certain denomination or token made for that purpose, and in return for the insertion or deposit of the coin, bill, or token, to offer, to provide, to assist in providing, or to permit the acquisition of property or public or private service;

(2) "Credit card" means any instrument or device issued with or without fee by an issuer for use in obtaining money, goods, services, or anything else of value on credit;

(3) (A) "Deception" means:

(i) Creating or reinforcing a false impression, including a false impression of fact, law, value, or intention or other state of mind that the actor does not believe to be true;

(ii) Preventing another person from acquiring information that would affect his or her judgment of a transaction;

(iii) Failing to correct a false impression that the actor knows to be false and that the actor created or reinforced or that the actor knows to be influencing another person to whom the actor stands in a fiduciary or confidential relationship; or

(iv) Failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of property that the actor transfers or encumbers in consideration for the property or service obtained or in order to continue to deprive another person of that other person's property, whether the impediment is or is not valid or is or is not a matter of official record; or

(v) Employing any other scheme to defraud.

(B) As to a person's intention to perform a promise, "deception" shall not be inferred solely from the fact that the person did not subsequently perform the promise.

(C) "Deception" does not include:

(i) Falsity as to a matter having no pecuniary significance; or

(ii) Puffing by a statement unlikely to deceive an ordinary person in the group addressed;

(4) "Enterprise" means any entity of one (1) or more persons, corporate or otherwise, public or private, engaged in business, commercial, professional, industrial, charitable, social, political, or governmental activity;

(5) "Financial institution" means any organization or enterprise held out to the public as a place of deposit of funds or medium of savings;

(6) (A) "Slug" means an object that by virtue of its size, shape, or any other quality is capable of being inserted, deposited, or otherwise used in a coin machine as a substitute for a genuine coin, bill, or token.

(B) The value of a slug is deemed to be the value of the coin, bill, or token for which it is capable of being substituted;

(7) "Utter" means to transfer, pass, or deliver or cause to be transferred, passed, or delivered to another person any written instrument, or to attempt to do so;

(8) (A) "Value" means:

(i) The market value of the property or service at the time and place of the offense;

(ii) If the market value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the offense; or

(iii) In the case of a written instrument, other than a written instrument having a readily ascertainable market value:

(a) The amount due and collectible at maturity less any part that has been satisfied if the written instrument constitutes evidence of a debt; or

(b) The greatest amount of economic loss that the owner might reasonably suffer by virtue of the loss of the written instrument if the written instrument is other than evidence of a debt.

(B) If the actor gave consideration for or had a legal interest in the property or service, the amount of the consideration or the value of the interest shall be deducted from the value of the property or service to determine value; and

(9) (A) "Written instrument" means any paper, document, or other material containing written or printed matter or its equivalent.

(B) "Written instrument" includes any money, token, stamp, seal, badge, trademark, retail sales receipt, universal product code label or other evidence or symbol of value, right, privilege, or identification that is capable of being used to the advantage or disadvantage of any person.



§ 5-37-102 - Access to information not infringed.

Nothing in § 5-37-227 or § 5-37-510 shall be construed to conflict with the Freedom of Information Act of 1967, § 25-19-101 et seq.






Subchapter 2 - -- Offenses Generally

§ 5-37-201 - Forgery.

(a) A person forges a written instrument if, with purpose to defraud, the person makes, completes, alters, counterfeits, possesses, or utters any written instrument that purports to be or is calculated to become or to represent if completed the act of a person who did not authorize that act.

(b) A person commits forgery in the first degree if he or she forges a written instrument that is:

(1) Money, a security, a postage or revenue stamp, or other instrument issued by a government; or

(2) A stock, bond, or similar instrument representing an interest in property or a claim against a corporation or its property.

(c) A person commits forgery in the second degree if he or she forges a written instrument that is:

(1) A deed, will, codicil, contract, assignment, check, commercial instrument, credit card, or other written instrument that does or may evidence, create, transfer, terminate, or otherwise affect a legal right, interest, obligation, or status;

(2) A public record, or an instrument filed or required by law to be filed, or an instrument legally entitled to be filed in a public office or with a public servant; or

(3) A written instrument officially issued or created by a public office, public servant, or government agent.

(d) Forgery in the first degree is a Class B felony.

(e) Forgery in the second degree is a Class C felony.



§ 5-37-202 - Falsifying a business record.

(a) A person commits the offense of falsifying a business record if, with purpose to defraud or injure, the person:

(1) Makes or causes a false entry to be made in a business record of an enterprise;

(2) Alters, erases, obliterates, deletes, removes, or destroys a true entry in a business record of an enterprise;

(3) Omits to make a true entry in a business record of an enterprise in violation of a duty to do so that the person knows to be imposed upon him or her by law or by the nature of his or her position; or

(4) Prevents the making of a true entry or causes the omission of a true entry in a business record of an enterprise.

(b) Falsifying a business record is a Class A misdemeanor.



§ 5-37-203 - Defrauding a secured creditor.

(a) (1) A person commits the offense of defrauding a secured creditor in the first degree if he or she destroys, removes, cancels, encumbers, transfers, or otherwise disposes of property subject to a security interest with the purpose to hinder enforcement of the security interest.

(2) Defrauding a secured creditor in the first degree is a Class D felony.

(b) (1) A person commits the offense of defrauding a secured creditor in the second degree if he or she uses motor vehicle insurance policy proceeds in excess of one thousand dollars ($1,000) obtained from a settlement of a property damage claim on a motor vehicle subject to a security interest in contravention of the security agreement that creates or provides for the security interest in the motor vehicle.

(2) Defrauding a secured creditor in the second degree is a Class A misdemeanor.



§ 5-37-204 - Fraud in insolvency.

(a) A person commits fraud in insolvency if, with purpose to defraud, and with knowledge that a proceeding has been or is about to be instituted for the appointment of a receiver or other person entitled to administer property for the benefit of a creditor, or that any other composition or liquidation for the benefit of a creditor has been or is about to be made, the person:

(1) Destroys, removes, conceals, encumbers, transfers, acquires, or otherwise deals with any property with purpose to defeat or obstruct the claim of any creditor, or otherwise to obstruct the operation of any law relating to administration of property for the benefit of a creditor;

(2) Falsifies any writing or record relating to the property; or

(3) Misrepresents or refuses to disclose to a receiver or other person entitled to administer property for the benefit of a creditor, the existence, amount, or location of the property, or any other information that the actor could be legally required to furnish to the receiver or other person entitled to administer property for the benefit of a creditor.

(b) Fraud in insolvency is a Class D felony.



§ 5-37-205 - Issuing a false financial statement.

(a) A person commits the offense of issuing a false financial statement if, with purpose to defraud or injure, the person:

(1) Makes or delivers a written instrument that describes his or her or another person's financial condition or ability to pay, knowing the written instrument is inaccurate in some material respect; or

(2) Represents in writing that a written instrument that describes a person's financial condition or ability to pay is accurate with respect to that person's financial condition or ability to pay, knowing the written instrument is inaccurate in some material respect.

(b) Issuing a false financial statement is a Class A misdemeanor.



§ 5-37-206 - Receiving a deposit in a failing financial institution.

(a) A person commits the offense of receiving a deposit in a failing financial institution if, as an officer, manager, or other person participating in the direction of a financial institution, the person knowingly receives or permits the receipt of a deposit or other investment, knowing that the financial institution is insolvent, without disclosing the true financial condition of the financial institution.

(b) Receiving a deposit in a failing financial institution is a Class A misdemeanor.



§ 5-37-207 - Fraudulent use of a credit card or debit card.

(a) A person commits the offense of fraudulent use of a credit card or debit card, if with purpose to defraud, he or she uses a credit card, credit card account number, debit card, or debit card account number to obtain property or a service with knowledge that:

(1) The credit card, credit card account number, debit card, or debit card account number is stolen;

(2) The credit card, credit card account number, debit card, or debit card account number has been revoked or cancelled;

(3) The credit card, credit card account number, debit card, or debit card account number is forged; or

(4) For any other reason his or her use of the credit card, credit card account number, debit card, or debit card account number is unauthorized by either the issuer or the person to whom the credit card or debit card is issued.

(b) Fraudulent use of a credit card or debit card is a:

(1) Class B felony if the value of all moneys, goods, or services obtained during any six-month period is twenty five thousand dollars ($25,000) or more;

(2) Class C felony if the value of all moneys, goods, or services obtained during any six-month period is less than twenty five thousand dollars ($25,000) but more than five thousand dollars ($5,000);

(3) Class D felony if the value of all moneys, goods, or services obtained during any six-month period is five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000); or

(4) Class A misdemeanor if the value of all moneys, goods, or services obtained during any six-month period is one thousand dollars ($1,000) or less.



§ 5-37-208 - Criminal impersonation.

(a) (1) A person commits criminal impersonation in the first degree if, with the intent to induce a person to submit to pretended official authority for the purpose to injure or defraud the person, the person:

(A) Pretends to be a law enforcement officer by wearing or displaying, without authority, any uniform or badge by which a law enforcement officer is lawfully distinguished; or

(B) Uses a motor vehicle or motorcycle designed, equipped or marked so as to resemble a motor vehicle or motorcycle belonging to a federal, state, or local law enforcement agency.

(2) Criminal impersonation in the first degree is a Class D felony.

(b) (1) A person commits criminal impersonation in the second degree if the person does an act in his or her pretended or assumed capacity or character with the purpose to injure or defraud another person and the actor:

(A) Assumes a false identity;

(B) Pretends to be a representative of a person or organization;

(C) Pretends to be an officer or employee of the government other than a law enforcement officer described in subsection (a) of this section; or

(D) Pretends to have a handicap or disability.

(2) Criminal impersonation in the second degree is a Class A misdemeanor.



§ 5-37-209 - Criminal possession of a forgery device.

(a) A person commits criminal possession of a forgery device if he or she makes or possesses any device, apparatus, equipment, or article capable of or adaptable to a use in forging a written instrument with the purpose to use it himself or herself, or to aid or permit another person to use it, to commit forgery.

(b) Criminal possession of a forgery device is a Class C felony.



§ 5-37-210 - Obtaining a signature by deception.

(a) A person commits the offense of obtaining a signature by deception if, with purpose to defraud, he or she obtains by deception the signing or execution of a written instrument affecting the pecuniary interest of any person.

(b) Obtaining a signature by deception is a Class D felony.



§ 5-37-211 - Defrauding a judgment creditor.

(a) A person commits the offense of defrauding a judgment creditor if, with purpose to defraud and with knowledge that a civil proceeding has been or is about to be instituted, the person:

(1) Moves property to prevent its being levied upon by an execution; or

(2) Conceals, assigns, conveys, or otherwise disposes of property to prevent that property from being made liable for the payment of a judgment.

(b) Defrauding a judgment creditor is a Class D felony.



§ 5-37-212 - Unlawfully using a slug.

(a) A person commits the offense of unlawfully using a slug if:

(1) With purpose to defraud, the person obtains property or a service sold or offered by means of a coin machine by inserting, depositing, or using a slug in that machine; or

(2) The person makes, possesses, or disposes of a slug with purpose to enable a person to use the slug fraudulently in a coin machine.

(b) Unlawfully using a slug is a:

(1) Class C felony if the value of the property or slug exceeds five hundred dollars ($500); or

(2) Class A misdemeanor if otherwise committed.



§ 5-37-213 - Criminal simulation.

(a) A person commits criminal simulation if, with purpose to defraud or injure, the person:

(1) Makes, alters, or represents any object in such fashion that it appears to have an antiquity, rarity, source or authorship, ingredient, or composition that it does not in fact have; or

(2) Possesses or transfers an object simulated as described in subdivision (a)(1) of this section with knowledge of its true character.

(b) Criminal simulation is a:

(1) Class D felony if the value of the object simulated exceeds one hundred dollars ($100); or

(2) Class A misdemeanor if otherwise committed.



§ 5-37-214 - Fraud -- Aggregation of amounts.

In a prosecution under § 5-37-212 or § 5-37-213, an amount involved in a fraud committed pursuant to one (1) scheme or course of conduct, whether committed against one (1) or more persons, may be aggregated in determining the grade of the offense.



§ 5-37-215 - Fraudulently filing a Uniform Commercial Code financing statement.

(a) As used in this section:

(1) "Financing statement" means the same as defined in § 4-9-102(a)(39); and

(2) "Security agreement" means the same as defined in § 4-9-102(a)(74).

(b) A person commits the offense of fraudulently filing a Uniform Commercial Code financing statement if, with the purpose to defraud or harass an alleged debtor or any other person, the person knowingly presents or conspires with another person to present a financing statement under the Uniform Commercial Code § 4-1-101 et seq., for filing that the person knows:

(1) Is not based on a bona fide security agreement; or

(2) Was not authorized or authenticated by the alleged debtor identified in the financing statement or an authorized representative of the alleged debtor.

(c) (1) Fraudulently filing a Uniform Commercial Code financing statement is a Class A misdemeanor.

(2) (A) A subsequent offense of fraudulently filing a Uniform Commercial Code financing statement is a Class D felony.

(B) (i) Subdivision (c)(2)(A) of this section includes a subsequent offense by a defendant who has previously pleaded guilty or nolo contendere to or been found guilty of an equivalent penal law of another state or foreign jurisdiction or an equivalent penal federal law.

(ii) The trial judge shall determine whether the defendant has previously pleaded guilty or nolo contendere to or been found guilty of an equivalent penal law in another state or foreign jurisdiction or an equivalent penal federal law based on certified records of the previous offense.

(d) In addition to the criminal penalties provided under subsection (c) of this section and in addition to any other laws under which a person may obtain relief, a person aggrieved or damaged by the filing of a Uniform Commercial Code financing statement in violation of subsection (b) of this section has a civil cause of action against the defendant for injunctive and other curative relief and may also recover:

(1) The greater of ten thousand dollars ($10,000) or the actual damages caused by the violation;

(2) Court costs;

(3) Reasonable attorney's fees;

(4) Costs and expenses reasonably related to the expenses of investigating and bringing the civil action; and

(5) Exemplary or punitive damages in an amount determined by the fact finder.



§ 5-37-216 - Defrauding a prospective adoptive parent.

(a) As used in this section:

(1) "Aggregate financial benefit" means the total financial benefit received by a person preceding, during, and after the pregnancy of the person;

(2) "Financial benefit" means any cost for prenatal, delivery, or postnatal care, including without limitation reasonable costs for:

(A) Housing;

(B) Food;

(C) Clothing;

(D) Medical expenses; or

(E) General maintenance; and

(3) "Prospective adoptive parent" means a person who through his or her actions has a stated or unstated intention to begin the process of adopting a minor, whether or not the minor is known to him or her.

(b) A person commits the offense of defrauding a prospective adoptive parent if he or she:

(1) Knowingly obtains a financial benefit from a prospective adoptive parent or from an agent of a prospective adoptive parent with a purpose to defraud the prospective adoptive parent or the agent of the prospective adoptive parent of the financial benefit; and

(2) Does not:

(A) Consent to the adoption; or

(B) Complete the adoption process.

(c) Defrauding a prospective adoptive parent is a:

(1) Class B felony if:

(A) The aggregate financial benefit is two thousand five hundred dollars ($2,500) or more; or

(B) The person has previously been convicted under this section;

(2) Class C felony if the aggregate financial benefit is five hundred dollars ($500) or more but less than two thousand five hundred dollars ($2,500); or

(3) Class A misdemeanor if the aggregate financial benefit is less than five hundred dollars ($500).



§ 5-37-225 - Use of false transcript, diploma, or grade report from postsecondary educational institution.

(a) No person may falsely make, forge, or counterfeit, or cause or procure to be falsely made, forged, or counterfeited, or knowingly aid or assist in falsely making, forging, or counterfeiting a transcript, diploma, or grade report of a postsecondary educational institution.

(b) No person may use, offer, or present as genuine a false, forged, counterfeited, or altered transcript, diploma, or grade report of a postsecondary educational institution.

(c) No person may use, offer, or present a transcript, diploma, or grade report of a postsecondary educational institution in a fraudulent manner.

(d) A person who violates any provision of this section is guilty of a Class A misdemeanor.



§ 5-37-226 - Filing instruments affecting title or interest in real property.

(a) It is unlawful for a person with the knowledge of the instrument's lack of authenticity or genuineness to have placed of record in the office of the county recorder or the office of the Secretary of State any instrument:

(1) Clouding or adversely affecting:

(A) The title or interest of the true owner, lessee, or assignee in real property; or

(B) Any bona fide interest in real property; and

(2) With the purpose of:

(A) Clouding, adversely affecting, impairing, or discrediting the title or other interest in the real property which may prevent the true owner, lessee, or assignee from disposing of the real property or transferring or granting any interest in the real property; or

(B) Procuring money or value from the true owner, lessee, or assignee to clear the instrument from the records of the office of the county recorder or the office of the Secretary of State.

(b) (1) (A) A person who violates subsection (a) of this section is guilty of a Class A misdemeanor.

(B) A person who has a previous conviction under subdivision (b)(1)(A) of this section upon conviction is guilty of a Class D felony for a subsequent violation of subsection (a) of this section.

(2) However, a person who violates subsection (a) of this section is guilty of a Class C felony if the person violates subsection (a) of this section because of the performance of official duties by the victim and the victim is:

(A) A judge or other court personnel;

(B) A prosecuting attorney or deputy prosecuting attorney;

(C) A state, county, or municipal law enforcement officer or jailer;

(D) An employee of the Department of Correction;

(E) An employee of the Department of Community Correction;

(F) A judge, prosecuting attorney, deputy prosecuting attorney, law enforcement officer, or jailer from another state, the District of Columbia, the Commonwealth of Puerto Rico, or a territory of the United States;

(G) A person elected to a federal, state, or local position; or

(H) A person employed by the Attorney General.

(c) An owner, lessee, or assignee of real property located in the State of Arkansas who suffers loss or damages as a result of conduct that is prohibited under subsection (a) of this section and who must bring civil action to remove any cloud from his or her title or interest in the real property or to clear his or her title or interest in the real property is entitled to three (3) times actual damages, punitive damages, and costs, including any reasonable attorney's fees or other costs of litigation reasonably incurred.

(d) This section does not apply to a bona fide filing of lis pendens, materialmen's lien, laborer's lien, or other legitimate notice or protective filing as provided by law.



§ 5-37-227 - Financial identity fraud -- Nonfinancial identity fraud -- Restitution -- Venue.

(a) A person commits financial identity fraud if, with the purpose to:

(1) Create, obtain, or open a credit account, debit account, or other financial resource for his or her benefit or for the benefit of a third party, he or she accesses, obtains, records, or submits to a financial institution another person's identifying information for the purpose of opening or creating a credit account, debit account, or financial resource without the authorization of the person identified by the information; or

(2) Appropriate a financial resource of another person to his or her own use or to the use of a third party without the authorization of that other person, the actor:

(A) Uses a scanning device; or

(B) Uses a re-encoder.

(b) A person commits nonfinancial identity fraud if he or she knowingly obtains another person's identifying information without the other person's authorization and uses the identifying information for any unlawful purpose, including without limitation:

(1) To avoid apprehension or criminal prosecution;

(2) To harass another person; or

(3) To obtain or to attempt to obtain a good, service, real property, or medical information of another person.

(c) As used in this section:

(1) "Disabled person" means the same as defined in § 4-88-201;

(2) "Elder person" means the same as defined in § 4-88-201;

(3) "Financial institution" includes, but is not limited to, a credit card company, bank, or any other type of lending or credit company or institution;

(4) "Financial resource" includes, but is not limited to, a credit card, debit card, or any other type of line of credit or loan;

(5) "Identifying information" includes, but is not limited to, a:

(A) Social security number;

(B) Driver's license number;

(C) Checking account number;

(D) Savings account number;

(E) Credit card number;

(F) Debit card number;

(G) Personal identification number;

(H) Electronic identification number;

(I) Digital signature; or

(J) Any other number or information that can be used to access a person's financial resources;

(6) "Re-encoder" means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card; and

(7) "Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.

(d) The provisions of this section do not apply to any person who obtains another person's driver's license or other form of identification for the sole purpose of misrepresenting the actor's age.

(e) (1) Except as provided in subdivision (e)(2) of this section, financial identity fraud is a Class C felony.

(2) Financial identify fraud is a Class B felony if the victim is an elder person or a disabled person.

(f) (1) Except as provided in subdivision (f)(2) of this section, nonfinancial identity fraud is a Class D felony.

(2) Nonfinancial identity fraud is a Class C felony if the victim is an elder person or a disabled person.

(g) (1) In addition to any penalty imposed under this section, a violation of this section constitutes an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) Any remedy, penalty, or authority granted to the Attorney General or another person under the Deceptive Trade Practices Act, § 4-88-101 et seq., is available to the Attorney General or that other person for the enforcement of this section.

(h) (1) (A) In addition to any penalty imposed under this section, upon conviction for financial identity fraud or nonfinancial identity fraud, a court may order the defendant to make restitution to any victim whose identifying information was appropriated or to the estate of the victim under § 5-4-205.

(B) In addition to any other authorized restitution, the restitution order described in subdivision (h)(1)(A) of this section may include without limitation restitution for the following financial losses:

(i) Any costs incurred by the victim in correcting the credit history or credit rating of the victim; and

(ii) Any costs incurred in connection with any civil or administrative proceeding to satisfy any debt, lien, or other obligation resulting from the theft of the victim's identifying information, including lost wages and attorney's fees.

(C) The court also may order restitution for financial loss to any other person or entity that suffers a financial loss from a violation of subsection (a) or (b) of this section.

(2) A judgment entered under this section and § 5-4-205 does not bar a remedy available in a civil action to recover damages relating to financial identity fraud or nonfinancial identity fraud.

(i) Venue for any criminal prosecution under this section or any civil action to recover damages relating to financial identity fraud or nonfinancial identity fraud is proper in any of the following venues:

(1) In the county where the violation occurred;

(2) If the violation was committed in more than one (1) county, or if the elements of the offense were committed in more than one (1) county, then in any county where any violation occurred or where an element of the offense occurred;

(3) In the county where the victim resides; or

(4) In the county where property that was fraudulently used or attempted to be used was located at the time of the violation.



§ 5-37-228 - Identity theft passport.

(a) The Attorney General in cooperation with any law enforcement agency may issue an identity theft passport to a person who:

(1) Is a resident of this state;

(2) Learns or reasonably suspects that he or she is a victim of financial identity fraud; and

(3) Has filed a police report citing that he or she is a victim of financial identity fraud as prohibited by § 5-37-227.

(b) (1) A person who learns or reasonably suspects that he or she is the victim of financial identity fraud may contact the local law enforcement agency that has jurisdiction over the city or county where the person resides.

(2) The local law enforcement agency:

(A) Shall make a police report of the matter whether or not the local law enforcement agency has jurisdiction to investigate and prosecute a crime of financial identity fraud against the victim;

(B) Shall provide the victim with a copy of the police report; and

(C) May refer the police report to a law enforcement agency with jurisdiction to investigate and prosecute a crime of financial identity fraud.

(3) Nothing in this section interferes with the discretion of a local law enforcement agency to allocate resources for an investigation of a crime.

(4) A police report filed by a victim of financial identity fraud under this section is not required to be counted as an open case for purposes such as compiling open case statistics.

(c) (1) After the victim has filed a police report with any local law enforcement agency, the victim may apply for an identity theft passport by sending to the office of the Attorney General:

(A) A copy of the police report;

(B) An application for an identity theft passport; and

(C) Any other supporting documentation requested by the Attorney General.

(2) The Attorney General shall process the application and supporting police report and may issue the victim of financial identity fraud an identity theft passport in the form of a card or certificate.

(d) (1) A victim of financial identity fraud may present the victim's identity theft passport issued under this section to:

(A) A law enforcement agency to help prevent the victim's arrest or detention for an offense committed by a person other than the victim, who is using the victim's identity;

(B) Any creditor of the victim to aid in the creditor's investigation and establishment of whether a fraudulent charge was made against an account in the victim's name or whether an account was opened using the victim's identity; or

(C) Any other entity to aid in the entity's investigation of whether the victim's identity was fraudulently obtained or used without the victim's consent.

(2) (A) Acceptance of the identity theft passport presented by the victim to a law enforcement agency, creditor, or other entity under subdivision (d)(1) of this section is at the discretion of the law enforcement agency, creditor, or other entity.

(B) A law enforcement agency, creditor, or other entity may consider the identity theft passport as well as surrounding circumstances and available information concerning the offense of financial identity fraud against the victim in determining whether to accept the identity theft passport.

(e) (1) An application for an identity theft passport under subsection (c) of this section and any supporting documentation are not public records.

(2) The Attorney General may provide access to an application under subsection (a) of this section and supporting documentation to another criminal justice or law enforcement agency in this state or another state.






Subchapter 3 - -- Worthless Checks

§ 5-37-301 - Title.

This subchapter shall be known and may be cited as the "Arkansas Hot Check Law".



§ 5-37-302 - Unlawful acts.

It is unlawful for any person:

(1) To procure any article or thing of value or to secure possession of any personal property to which a lien has attached or to make payment of rent or to make payment of a child support payment or to make payment of any taxes, licenses, or fees, or any fine or court costs, or for any other purpose to make or draw or utter or deliver, with the intent to defraud, any check, draft, order, or any other form of presentment involving the transmission of account information for the payment of money upon any in-state or out-of-state bank, person, firm, or corporation, knowing at the time of such making, drawing, uttering, or delivering that the maker or drawer has not sufficient funds in, or on deposit with, such bank, person, firm, or corporation for the payment of such check, draft, order, or other form of presentment involving the transmission of account information in full, and any other check, draft, order, or other form of presentment involving the transmission of account information upon such funds then outstanding;

(2) To make, draw, utter, or deliver or to cause or direct the making, drawing, uttering, or delivering of any check, draft, order, or any other form of presentment involving the transmission of account information for the payment of money on any in-state or out-of-state bank, person, firm, or corporation in payment of wages or salaries for personal services rendered, knowing that the maker, drawer, or payor does not have sufficient funds in or on deposit with such bank, person, firm, or corporation for the payment in full of such check, draft, order, or other form of presentment involving the transmission of account information as well as any other then-outstanding check, draft, order, or other form of presentment involving the transmission of account information upon such funds, and with no good reason to believe the check, draft, order, or other form of presentment involving the transmission of account information would be paid upon presentation to the person or bank upon which same was drawn; or

(3) After he or she has made, drawn, uttered, or delivered a check, draft, order, or any other form of presentment involving the transmission of account information for the payment of money upon any in-state or out-of-state bank, to withdraw or cause to be withdrawn, with intent to defraud, the funds or any part of the funds that have been deposited in the bank before presentment of the check, draft, order, or any other form of presentment involving the transmission of account information for payment, without leaving sufficient funds in the bank for payment in full of the check, draft, order, or other form of presentment involving the transmission of account information and any other check, draft, or order upon the funds then outstanding.



§ 5-37-303 - Notice.

(a) For purposes of this section and § 5-37-304, notice that payment was refused by the drawee for lack of funds shall be sent by certified mail, registered mail evidenced by return receipt, or by regular mail supported by an affidavit of mailing, to the address printed on the instrument or given at the time of issuance or to the current residence.

(b) (1) The form of the notice under subsection (a) of this section shall be substantially as follows:

"You are hereby notified that the check(s) or instrument(s) listed below (has) (have) been dishonored. Pursuant to Arkansas law, you have ten (10) days from receipt of this notice to tender payment of the total amount of the check(s) or instrument(s), plus the applicable service charge(s) of $ ___________________ (not to exceed $30.00 per check), plus the amount of any fees charged by any financial institution as a result of the check's not being honored, the total amount due being $ ___________________. Unless this amount is paid in full within the time specified above, the dishonored check(s) or instrument(s) and all other available information relating to this incident may be turned over to the prosecuting attorney for criminal prosecution.

Click here to view form

(2) If notice is sent by an affidavit of mailing, the affidavit of mailing shall contain a copy of the notice and shall substantially state:

"Affidavit of Mailing

(c) Any party holding a dishonored check or instrument and giving notice in substantially similar form to that provided in subsection (b) of this section and in the manner provided in subsection (a) of this section is immune from civil liability and criminal liability if sent in good faith for the giving of the notice and for proceeding under the forms of the notice.



§ 5-37-304 - Evidence against maker or drawer.

(a) For purposes of this section, it is prima facie evidence that the maker or drawer intended to defraud and knew at the time of the making, drawing, uttering, or delivering that the check, draft, order, or other form of presentment involving transmission of account information would not be honored if:

(1) The maker or drawer had no account with the drawee at the time the check, draft, order, or other form of presentment involving transmission of account information was made, drawn, uttered, or delivered;

(2) The check, draft, order, or other form of presentment involving transmission of account information bears the endorsement or stamp of a collecting bank indicating that the instrument or transmission was returned or otherwise dishonored because of insufficient funds to cover the value; or

(3) Payment was refused by the drawee for lack of funds, upon presentation within thirty (30) days after delivery, and the maker or drawer has not paid the holder the amount due, together with a service charge not to exceed thirty dollars ($30.00), plus the amount of any fees charged to the holder of the check, draft, order, or other form of presentment involving transmission of account information by a financial institution as a result of the check, draft, order, or other form of presentment involving transmission of account information not being honored, within ten (10) days after receiving written notice that payment was refused upon the check, draft, order, or other form of presentment involving transmission of account information.

(b) (1) Nothing impairs the prosecuting attorney's power to immediately file charges after the check has been returned.

(2) The prosecuting attorney may collect restitution, including a service charge, not exceeding thirty dollars ($30.00) per check, plus the amount of any fees charged to the holder of the check by a financial institution as a result of the check's not being honored, for the payees of the check.

(c) The check, draft, or order bearing an "insufficient" stamp or "no account" stamp from the collecting bank or any other report or stamp from the collecting bank indicating that the check, draft, order, or other form of presentment involving the transmission of account information was dishonored or unable to be paid due to insufficient funds on deposit to cover the value of the check, draft, order, or other form of presentment involving the transmission of account information shall be received as evidence that there were insufficient funds or no account at trial in any court in this state.

(d) Nothing in this section is deemed to abrogate a defendant's right of cross-examination of a banking official if notice of intention to cross-examine is given ten (10) days prior to the date of hearing or trial.



§ 5-37-305 - Penalties.

(a) Upon a determination of guilt of a person under § 5-37-302, in the event that the order, draft, check, or other form of presentment involving the transmission of account information is one thousand dollars ($1,000) or less, the penalties shall be as follows:

(1) For a first offense, the person is guilty of an unclassified misdemeanor and shall receive a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or imprisonment in the county jail or regional detention facility not to exceed thirty (30) days, or both;

(2) For a second offense, the person is guilty of an unclassified misdemeanor and shall receive a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or imprisonment in the county jail or regional detention facility not to exceed ninety (90) days, or both; and

(3) For a third or subsequent offense, the person is guilty of an unclassified misdemeanor and shall receive a fine of not less than two hundred dollars ($200) nor more than two thousand dollars ($2,000) or imprisonment in the county jail or regional detention facility not to exceed one (1) year, or both.

(b) (1) Making, uttering, or delivering one (1) or more instruments or transactions drawn on insufficient funds or drawn on a nonexistent account is a Class B felony if:

(A) The amount of any one (1) instrument or transaction is twenty-five thousand dollars ($25,000) or more; or

(B) More than one (1) instrument or transaction has been drawn within a ninety-day period, each instrument or transaction is in an amount less than twenty-five thousand dollars ($25,000), and the total amount of all such instruments or transactions is twenty-five thousand dollars ($25,000) or more.

(2) Making, uttering, or delivering one (1) or more instruments or transactions drawn on insufficient funds or drawn on nonexistent accounts is a Class C felony if:

(A) The amount of any one (1) instrument or transaction is less than twenty-five thousand dollars ($25,000) but more than five thousand dollars ($5,000); or

(B) More than one (1) instrument or transaction has been drawn within a ninety-day period, each instrument or transaction is in an amount less than twenty-five thousand dollars ($25,000) but more than five thousand dollars ($5,000), and the total amount of all such instruments or transactions is less than twenty-five thousand dollars ($25,000) but more than five thousand dollars ($5,000).

(3) Making, uttering, or delivering one (1) or more instruments or transactions drawn on insufficient funds or drawn on nonexistent accounts is a Class D felony if:

(A) The amount of any one (1) instrument or transaction is five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000); or

(B) More than one (1) instrument or transaction has been drawn within a ninety-day period, each instrument or transaction is in an amount of five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000), and the total amount of all such instruments or transactions is five thousand dollars ($5,000) or less but more than one thousand dollars ($1,000).

(4) Making, uttering, or delivering one (1) or more instruments or transactions drawn on insufficient funds or drawn on nonexistent accounts is a Class A misdemeanor if:

(A) The amount of any one (1) instrument or transaction is one thousand dollars ($1,000) or less; or

(B) More than one (1) instrument or transaction has been drawn within a ninety-day period, each instrument or transaction is in an amount of one thousand dollars ($1,000) or less, and the total amount of all such instruments or transactions is one thousand dollars ($1,000) or less.

(5) Under subdivisions (b)(1)(B) and (b)(2)(B) of this section, each instrument or transaction may be added together in a single prosecution.

(c) (1) Any court passing sentence upon a person convicted of any offense under §§ 5-37-301 -- 5-37-306 may also order the person to make full restitution to the plaintiff or complaining party.

(2) All court costs may be taxed to the convicted defendant.



§ 5-37-306 - Prosecutions.

(a) (1) A prosecution for a violation of this subchapter may be in the county of residence of the drawer or of the payee of the check, draft, or order, or in the county where the drawee bank is located.

(2) However, in any case involving a child support payment processed by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, the prosecution for the violation may be in Pulaski County.

(b) It is expressly intended in this section for the drawee, or for a third party holder in due course of a check, draft, or order, payment of which is refused by the drawee, to have the right to initiate and maintain the prosecution of a criminal charge against the maker of the check, draft, or order, whether or not the original payee consents to the action.

(c) (1) In any prosecution under the Arkansas Hot Check Law, process shall be issued and served in the county or out of the county where the prosecution is pending and have the same binding force and effect as though the offense being prosecuted were a felony.

(2) Any officer issuing and serving process in or out of the county where the prosecution is pending and any witness from within or without the county where the prosecution is pending shall be compensated in like manner as though the offense were a felony in grade.



§ 5-37-307 - Knowingly issuing worthless check.

(a) A person commits an offense if he or she issues or passes a check, order, draft, or any other form of presentment involving the transmission of account information for the payment of money knowing that the issuer does not have sufficient funds in or on deposit with the bank or other drawee for the payment in full of the check, order, draft, or any other form of presentment involving the transmission of account information, as well as any other check, order, draft, or any other form of presentment involving the transmission of account information outstanding at the time of issuance.

(b) (1) This section and § 21-6-411 do not apply to a preexisting debt or a situation in which nothing of value was acquired.

(2) However, this section and § 21-6-411 do apply to a payment of rent, child support, consignment, tax, license, fee, fine, and court costs.

(c) (1) This section does not prevent the prosecuting attorney from establishing the required knowledge by direct evidence.

(2) However, for purposes of this section, the issuer's knowledge of insufficient funds is presumed, except in the case of a postdated check, order, draft, or any other form of presentment involving the transmission of account information if:

(A) The issuer had no account with the bank or other drawee at the time he or she issued the check, order, draft, or any other form of presentment involving the transmission of account information; or

(B) Payment was refused by the bank or other drawee for lack of funds or insufficient funds on presentation within thirty (30) days after issue and the issuer failed to pay the holder in full, plus a service charge not to exceed thirty dollars ($30.00), plus the amount of any fees charged to the holder of the check by a financial institution as a result of the check's not being honored, within ten (10) days after receiving notice of that refusal.

(d) Notice for purposes of this section shall be by the procedure as set forth in §§ 5-37-303 and 5-37-304.

(e) If notice is given, it is presumed that the notice was received no later than five (5) days after it was sent.

(f) An offense under this section is a violation and is punishable as provided in § 5-4-104.

(g) This act is cumulative to all other acts and shall not repeal any other act.






Subchapter 4 - -- Cable Television

§ 5-37-401 - Definitions.

As used in this subchapter:

(1) "Communication device" means:

(A) Any type of electronic mechanism, transmission line or connection and an appurtenance to a transmission line or connection, instrument, device, machine, equipment, technology, or software that is capable of intercepting, transmitting, retransmitting, acquiring, decrypting, or receiving any communication service or functionality, including the receipt, acquisition, interception, transmission, retransmission, or decryption of communication service provided by or through any cable television, fiber optic, telephone, satellite, microwave, data transmission, radio, internet-based, or wireless distribution network, system, or facility; and

(B) Any component of the communication device, including any electronic serial number, mobile identification number, personal identification number, computer circuit, splitter, connectors, switches, transmission hardware, security module, smart card, software, computer chip, or electronic mechanism or any component, accessory, or part of any communication device that is capable of facilitating the interception, transmission, retransmission, decryption, acquisition, or reception of any communication service or functionality;

(2) "Communication service" means:

(A) Any service lawfully provided for a charge or compensation to facilitate the lawful origination, transmission, emission, or reception of a sign, signal, data, writing, image, sound, or intelligence of any nature by telephone, including a cellular or other wireless telephone, wire, wireless, radio, electromagnetic, photoelectronic, or photo optical system, network, or facility; and

(B) Any service lawfully provided for a charge or compensation by any cable television, radio, fiber optic, photo optical, electromagnetic, photoelectric, photoelectronic, satellite, microwave, data transmission, wireless, or internet-based distribution system, network, or facility, including, but not limited to, any electronic, data, video, audio, internet access, telephonic, microwave, or radio communication, transmission, signal, or service and any communication, transmission, signal, or services lawfully provided, directly or indirectly, by or through any system, network, or facility described in this subdivision (2)(B);

(3) "Communication service provider" means any person or entity:

(A) Owning or operating any cable television, fiber optic, photo optical, electromagnetic, photoelectric, photoelectronic, satellite, Internet-based, telephone, wireless, microwave, data transmission, or radio distribution system, network, or facility;

(B) Providing a communication service, whether directly or indirectly as a reseller, including, but not limited to, a cellular, paging, or other wireless communications company, or other person or entity that for a fee supplies the facility, cell site, mobile telephone switching office, or other equipment or communication service; and

(C) Providing any communication service, directly or indirectly, by or through any distribution system, network, or facility described in this subdivision (3);

(4) "Manufacture, assembly, or development of a communication device" means to make, produce, develop, or assemble a communication device, or to knowingly assist another to make, produce, develop, or assemble a communication device;

(5) "Manufacture, assembly, or development of an unlawful access device" means to make, develop, produce, or assemble an unlawful access device or to modify, alter, program, or reprogram any instrument, device, machine, equipment, technology, or software for the purpose of defeating or circumventing any effective technology, device, or software used by the provider, owner, or licensee of a communication service, or of any data, audio, or video program or transmission, to protect any such communication, data, audio, or video service, program, or transmission from unauthorized receipt, interception, acquisition, access, decryption, disclosure, communication, transmission, or retransmission, or to knowingly assist another in an activity described in this subdivision (5);

(6) "Multipurpose device" means any communication device that is capable of more than one (1) function and includes any component of the communication device; and

(7) "Unlawful access device" means any type of instrument, device, machine, equipment, technology, or software that is primarily designed, developed, assembled, manufactured, sold, distributed, possessed, used, offered, promoted, or advertised for the purpose of defeating or circumventing any effective technology, device, or software, or any component or part of an effective technology, device, or software used by the provider, owner, or licensee of any communication service or of any data, audio, or video program or transmission, to protect any communication, data, audio, or video service, program, or transmission from unauthorized receipt, acquisition, interception, access, decryption, disclosure, communication, transmission, or retransmission.



§ 5-37-402 - Theft of communication services -- Unlawful communication and access devices.

(a) A person commits theft of communication services if he or she knowingly and with the intent to defraud a communication service provider:

(1) Obtains or attempts to obtain or uses a communication service without the authorization of or proper compensation paid to the communication service provider, or assists or instructs any other person in doing so with the intent to defraud the communication service provider;

(2) Tampers with, modifies, or maintains a modification to a communication device installed or provided by the communication service provider with the intent to defraud that communication service provider;

(3) Possesses with the intent to distribute, manufactures, develops, assembles, distributes, transfers, imports into this state, licenses, leases, sells or offers, promotes or advertises for sale, use, or distribution any communication device:

(A) For the commission of a theft of a communication service or to receive, intercept, disrupt, transmit, retransmit, decrypt, or acquire or facilitate the receipt, interception, disruption, transmission, retransmission, decryption, or acquisition of any communication service without the express consent or express authorization of the communication service provider, as stated in a contract or otherwise; or

(B) With the intent to conceal or to assist another to conceal from any communication service provider or from any lawful authority the existence or place of origin or destination of any communication, provided that the concealment is for the purpose of committing a violation of subdivision (a)(3)(A) of this section;

(4) Tampers or otherwise interferes with or connects to by any means, whether mechanical, electrical, acoustical, or other means, any cable, wire, or other device used for the distribution of cable television without authority from the operator of the service, modifies, alters, programs, or reprograms a communication device for a purpose described in subdivision (a)(3) of this section;

(5) Possesses, uses, manufactures, develops, assembles, distributes, imports into this state, licenses, transfers, leases, sells, offers, promotes, or advertises for sale, use, or distribution any unlawful access device; or

(6) Possesses, uses, prepares, distributes, sells, gives, transfers, offers, promotes, or advertises for sale, use, or distribution any:

(A) Plans or instructions for making, assembling, or developing any unlawful access device under circumstances evidencing an intent to use or employ the communication device or unlawful access device, or to allow the communication device or unlawful access device to be used or employed for a purpose prohibited by this subchapter, or knowing or having reason to believe that the communication device or unlawful access device is intended to be so used, or that the plans or instructions are intended to be used for manufacturing or assembling the communication device or unlawful access device for a purpose prohibited by this subchapter; or

(B) Material, including hardware, a cable, a tool, data, computer software, or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture, assembly, or development of a communication device for a purpose prohibited by this subchapter, or for use in the manufacture, assembly, or development of an unlawful access device.

(b) (1) However, nothing in this section shall be construed to prohibit the manufacture, importation, sale, lease, or possession of any television device possessing the internal hardware necessary to receive a cable television signal without the use of a converter, device, or box, or of any television advertised as "cable ready".

(2) A person that manufactures, produces, assembles, designs, sells, distributes, licenses, or develops a multipurpose device is not in violation of this section unless that person acts knowingly and with an intent to defraud a communication service provider and the multipurpose device:

(A) Is manufactured, developed, assembled, produced, designed, distributed, sold, or licensed for the primary purpose of committing a violation of this section;

(B) Has only a limited commercially significant purpose or use other than as an unlawful access device or for the commission of any other violation of this section; or

(C) Is marketed by that person or another person in concert with that person with that person's knowledge for use as an unlawful access device or for the purpose of committing any other violation of this section.

(3) Nothing in this section requires that the design of or design and selection of a part, software code, or component for a communication device provide for a response to any particular technology, device, or software, or any component or part thereof, used by the provider, owner, or licensee of any communication service or of any data, audio or video program, or transmission to protect any such communication, data, audio or video service, program, or transmission from unauthorized receipt, acquisition, interception, access, decryption, disclosure, communication, transmission, or retransmission.

(4) This section does not apply to the following entities or persons when lawfully acting in the capacity listed in this subdivision (b)(4) and as expressly authorized to do so by any other state or federal statute or regulation:

(A) State or local law enforcement agency;

(B) State or local government authority, municipality, or agency; and

(C) Communication service provider.



§ 5-37-403 - Penalties.

(a) (1) Upon conviction, any person violating a provision of § 5-37-402(a)(1) or (2) is guilty of a Class B misdemeanor.

(2) Upon conviction, any person violating a provision of § 5-37-402(a)(3)-(6) is guilty of a Class D felony.

(3) An offense under this subchapter is a Class C felony if:

(A) The defendant has been convicted previously on two (2) or more occasions for an offense under this subchapter or for any similar crime in this state or any federal or other state jurisdiction; or

(B) The violation of this subchapter involves possession of more than fifty (50) communication devices or unlawful access devices.

(b) The penalty for an offense under this section when based upon a prior conviction, includes, but is not limited to, a felony offense involving theft of service or fraud under this subchapter or a violation of the Cable Communications Policy Act of 1984, Pub. L. No. 98-549, 98 Stat. 2779, as in effect on March 1, 2003.

(c) The court shall sentence a person convicted of violating this subchapter to make restitution as authorized by law, in addition to any other sentence authorized by law.

(d) Upon conviction of a defendant under this subchapter, the court may direct that the defendant forfeit any communication device or unlawful access device in the defendant's possession or control that was involved in the violation for which the defendant was convicted, in addition to any other sentence authorized by law.



§ 5-37-404 - Possession of devices as evidence of intent -- Presumption.

(a) In a prosecution for a violation of this subchapter, the following constitute prima facie evidence of both the defendant's intent to violate a provision of this subchapter and a violation of a provision of this subchapter:

(1) The existence on the property and in the actual possession of the defendant of any communication device or unlawful access device that is connected in such a manner as would permit the receipt of a communication service without the communication service's being reported for payment to and specifically authorized by the communication service provider; or

(2) The existence on the property and in the actual possession of the defendant when the totality of the circumstances, including quantity or volume, surrounding the defendant's arrest indicates possession for resale of any device designed, in whole or in part, to facilitate the performance of any illegal act set out in § 5-37-402.

(b) It is presumed that any person who receives a communication service to his or her residence, dwelling, or business is criminally and civilly liable for the conduct of another person at the residence, dwelling, or business for any violation of a provision of this subchapter.



§ 5-37-405 - Satellite dish.

The provisions of this subchapter shall not be construed or otherwise interpreted to prohibit an individual from owning or operating a device commonly known as a "satellite receiving dish" for the purpose of lawfully receiving and utilizing a satellite-relayed television signal for his or her own use.



§ 5-37-406 - Venue.

(a) An offense or violation of § 5-37-402 may be deemed to have been committed at either the place where the defendant manufactures, develops, or assembles a communication device or unlawful access device or assists another in doing so or the place where the communication device or unlawful access device is sold or delivered to a purchaser or recipient.

(b) It is no defense to a violation of § 5-37-402 that some of the acts constituting the violation occurred outside of this state.



§ 5-37-407 - Additional civil remedies.

(a) (1) In addition to any other provision of this subchapter, any person aggrieved by a violation of this subchapter may bring a civil action in any court of competent jurisdiction.

(2) As used in this section, "any person aggrieved" includes any communication service provider.

(b) The court may:

(1) Award declaratory relief and any other equitable remedy, including a preliminary or final injunction to prevent or restrain a violation of this subchapter, without requiring proof that the plaintiff has suffered or will suffer actual damages or irreparable harm or lacks an adequate remedy at law;

(2) At any time while an action is pending, order the impounding, on such terms as it deems reasonable, of any communication device or unlawful access device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation of this subchapter;

(3) Award damages as described in subsection (c) of this section;

(4) In the court's discretion, award reasonable attorney fees, costs, and expenses to an aggrieved party who prevails; and

(5) As part of a final judgment or decree finding a violation of this subchapter, order the remedial modification or destruction of any communication device or unlawful access device or any other device or equipment involved in the violation that is in the custody or control of the violator or has been impounded under subdivision (b)(2) of this section.

(c) Damages awarded by a court under this subchapter shall be computed as either of the following:

(1) (A) Upon his or her election of damages at any time before final judgment is entered, the complaining party may recover the actual damages suffered by him or her as a result of the violation of this subchapter and any profits of the violator that are attributable to the violation.

(B) Actual damages include the retail value of any communication service illegally available to a person to whom the violator directly or indirectly provided or distributed any communication device or unlawful access devices.

(C) In proving actual damages, the complaining party shall prove only that the violator manufactured, distributed, or sold any communication device or unlawful access devices.

(D) In determining the violator's profits, the complaining party shall prove only the violator's gross revenue and the violator shall prove his or her deductible expenses; or

(2) Upon election by the complaining party at any time before final judgment is entered, that party may recover in lieu of actual damages, an award of statutory damages of one thousand dollars ($1,000) for each communication device or unlawful access device involved in the action, with the amount of statutory damages to be determined by the court, as the court considers just.

(d) In any case in which the court finds that any violation of this subchapter was committed willfully and for a purpose of commercial advantage or private financial gain, the court in its discretion may increase the total award of any damages under subsection (c) of this section by an amount of not more than fifty thousand dollars ($50,000) for each communication device or unlawful access device involved in the action or for each day the defendant was in violation of this subchapter.






Subchapter 5 - -- Business and Commercial Offenses Generally

§ 5-37-501 - Animals -- Altering teeth or failing to disclose defects.

(a) It is declared to be unlawful for any person in any manner to change or alter or cause to be changed or altered the teeth of any mule, horse, or other livestock with an intention to deceive a person to whom the livestock is offered for sale.

(b) Any person who with the intent to defraud or cheat another person designedly represents any livestock that he or she offers for sale to another person as being of a markedly superior quality or who fails to reveal a material physical defect of the animal when selling the animal to another person is guilty of a Class C misdemeanor.



§ 5-37-502 - Animals -- Marking, branding, or altering brands.

If any person shall mark, brand, or alter the mark or brand of any animal being the property of another person with an intent to steal or convert the carcass or skin of the animal to his or her own use or to prevent identification by the true owner, then upon conviction the person shall be punished in the same manner prescribed by law for theft of the value of the animal.



§ 5-37-503 - Animals -- False registration or pedigree.

Any person who by any false pretense obtains from any club, association, society, or company for improving the breed of cattle, horses, sheep, swine, or other domestic animals a certificate of registration of any animal in the herd register or other register of the club, association, society, or company, or a transfer on any registration, and any person who knowingly gives a false pedigree of any animal, upon conviction is guilty of a Class A misdemeanor.



§ 5-37-504 - Horses -- Behavior alteration before sale.

(a) It is unlawful for any person to sell any horse or mule that has been treated in any manner with a behavior-altering substance within the previous twenty-four (24) hours.

(b) (1) Notwithstanding any other law to the contrary, a buyer may rescind the sale of a horse or mule and receive full repayment of any moneys paid if the horse or mule has been treated with a behavior-altering substance within twenty-four (24) hours of the sale.

(2) However, if the expiration of the twenty-four (24) hours falls on a weekend or holiday, the right to rescind extends through the next business day following the weekend or holiday.

(c) Any violation of a provision of this section is a Class A misdemeanor.

(d) This section does not apply to any horse claimed in a claiming race at a licensed racetrack under the jurisdiction of the Arkansas Racing Commission if the treatment otherwise subject to this section consists only of a medication that may be administered to the horse without violating any applicable rule of the commission.



§ 5-37-510 - Unauthorized copying or sale of recordings.

(a) As used in this section:

(1) "Owner" means the person who owns the:

(A) Original fixation of sounds embodied in the master phonograph record, master disc, master tape, master film, or other device used for reproducing a sound on a recording upon which sound is recorded and from which the transferred recorded sound is directly derived; or

(B) Right to record a live performance;

(2) "Person" means any individual, firm, partnership, corporation, or association; and

(3) "Recording" means the tangible medium on which sound or image is recorded or otherwise stored and includes any phonograph record, audio or video disc, audio or video tape, wire, film, or other medium now known or later developed on which a sound or image is recorded or otherwise stored.

(b) It is unlawful for any person for commercial advantage or private financial gain knowingly to:

(1) Transfer or cause to be transferred any sound recorded on a phonograph record, disc, wire, tape, film, or other article on which a sound is recorded, or any live performance, onto any recording without the consent of the owner; or

(2) Sell, distribute, circulate, offer for sale, distribution, or circulation, possess for the purpose of sale, distribution, or circulation, cause to be sold, distributed, or circulated, offered for sale, distribution, or circulation, or possessed for sale, distribution, or circulation, any recording on which a sound or a performance has been transferred, knowing it to have been made without the consent of the owner.

(c) It is unlawful for any person for commercial advantage or private financial gain to sell, distribute, circulate, offer for sale, distribution, or circulation, or possess for the purposes of sale, distribution, or circulation, any recording on which a sound or image has been transferred unless the recording bears the actual name and address of the transferor of the sound or image in a prominent place on the recording's outside face, label, cover, jacket, or package.

(d) This section does not apply to any person who transfers or causes to be transferred any sound or image:

(1) Intended for or in connection with radio or television broadcast transmission, for communication media, or a related use;

(2) For an archival purpose;

(3) For an educational purpose, with no compensation being derived as a result of the transfer;

(4) For the internal operation of a business;

(5) With prior authorization by a court of competent jurisdiction; or

(6) Solely for the personal use of the person transferring or causing the transfer if the person transferring or causing the transfer has no intention to evade a provision or intent of this section if proof of intent is an element of the offense.

(e) (1) Upon conviction, any person violating a provision of this section is guilty of a Class A misdemeanor for the first offense involving fewer than one hundred (100) sound recordings or fewer than seven (7) audiovisual recordings.

(2) For a subsequent offense, and for an offense involving one hundred (100) or more sound recordings or seven (7) or more audiovisual recordings, the person is guilty of a Class D felony and is subject to an additional fine not to exceed two hundred fifty thousand dollars ($250,000).

(f) This section does not enlarge or diminish the right of a party in private litigation.

(g) When a person is convicted of any violation of this section, the court in its judgment of conviction shall order the forfeiture and destruction or other disposition of any recording that does not conform to a requirement of this section and any implement, device, label, or equipment used in the manufacture of the recording.

(h) (1) Upon discovery, it is the duty of any law enforcement officer to confiscate any recording that does not conform to a provision of this section.

(2) It is the duty of law enforcement, by court order, to destroy or otherwise dispose of a recording described in subdivision (h)(1) of this section.



§ 5-37-515 - False advertising generally.

(a) (1) It is the purpose and intent of this section to prohibit false, fraudulent, and misleading advertising and to prescribe a penalty for a person purchasing false, fraudulent, and misleading advertising in a newspaper, on radio or television, or otherwise causing false, fraudulent, and misleading advertising to be placed before the public.

(2) It is not the intention of this section and nothing in this section shall be construed to penalize or place responsibility upon any newspaper, radio station, television station, publisher, or other person, firm, or corporation for publishing, broadcasting, telecasting, or otherwise disseminating any advertisement purchased by any person, firm, corporation, or association.

(b) No person, firm, corporation, group, or association, with intent to sell or in anywise dispose of real estate, merchandise, a security, service, or anything offered by that person, firm, corporation, group, or association, directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption thereof or to induce the public in any manner to enter into any obligation relating thereto or to acquire title thereto or an interest therein, shall make, publish, disseminate, circulate, or place before the public or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public in this state, in a newspaper or other publication, on radio or television, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet, or letter, or in any other way, an advertisement of any sort regarding real estate, merchandise, a security, service, or anything so offered to the public, which advertisement contains any assertion, representation, or statement of fact that is untrue, deceptive, or misleading.

(c) (1) It is deemed deceptive advertising, within the meaning of this subsection, for any person, firm, or corporation, engaged in the business of buying or selling new or secondhand merchandise, wearing apparel, jewelry, furniture, a piano, phonograph, or other musical instrument, motor vehicle, stock, or, generally, any form of real, personal, or mixed property, or in the business of furnishing any kind of service or investment to advertise such articles, property, or service for sale, in any manner indicating that the sale is being made by a private party or householder not engaged in such business.

(2) Any such firm, corporation, group, or association engaged in any such business in advertising goods, property, or service for sale shall affirmatively and unmistakably indicate and state that the seller is a business concern and not a private party.

(d) (1) Any person, firm, corporation, group, association, or the agent or servant of any other firm, corporation, group, or association violating any provision of this section is guilty of an unclassified misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or be imprisoned in the county jail not more than sixty (60) days, or by both fine and imprisonment.

(2) Each sale, advertisement, or representation in contravention of a provision of this section is deemed a distinct offense and subjects the offender to punishment under subdivision (d)(1) of this section.



§ 5-37-520 - Misrepresentation of nature of business.

(a) It is unlawful for any person, firm, association, or corporation to misrepresent the true nature of its business by use of the words "manufacturer", "wholesaler", "retailer", or a word of similar import or for any person, firm, association, or corporation to represent itself as selling at wholesale or to use the word "wholesale" in any form of sale or advertising unless the person, firm, association, or corporation is actually selling at wholesale an item advertised for the purpose of resale.

(b) As used in this section, the term "wholesale" means a sale made for the purpose of resale and not a sale made to the consuming purchaser.

(c) (1) Any person who violates any provision of this section is guilty of a violation and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) and not more than two hundred dollars ($200).

(2) Each day's violation constitutes a separate offense.



§ 5-37-521 - Farm implements -- Removal or alteration of serial number.

(a) Any person who knowingly buys, receives, disposes of, sells, offers for sale, or has in his or her possession any tractor, trailer, or other farm implement or engine removed from the tractor or farm implement from which the manufacturer's serial or engine number or other distinguishing number or identification mark or number placed on the tractor, trailer, or farm implement or engine has been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of the tractor, trailer, or farm implement or engine is guilty of a Class A misdemeanor.

(b) (1) No person with fraudulent intent shall deface, destroy, or alter the manufacturer's serial or engine number or other distinguishing number or identification mark of a tractor, trailer, or other farm implement.

(2) No person shall place or stamp any fictitious or unauthorized serial, engine, or other number or distinguishing mark with the intention that the fictitious or unauthorized serial, engine, or other number or distinguishing mark pass for a number or mark placed on a tractor, trailer, or farm implement by the manufacturer of the tractor, trailer, or farm implement.

(3) (A) This subsection does not prohibit the restoration by an owner or repairer of an original serial, engine, or other number or distinguishing mark.

(B) However, this subsection is designed to prohibit and prevent the fraudulent removal or alteration of a mark or number placed on a tractor, trailer, or other farm implement by the manufacturer.

(c) Any person found guilty of a violation of a provision of this section is guilty of a Class A misdemeanor.



§ 5-37-522 - Tobacco -- Removal of serial number on container.

(a) It is unlawful for any person to remove, obliterate, or otherwise render unreadable the manufacturer's serial number or code number on any case, carton, package, or other container of any tobacco product.

(b) Any person violating a provision of this section is guilty of a Class A misdemeanor.



§ 5-37-524 - Fraud in the acquisition of authorization to provide motor vehicle transportation of property.

(a) It is the intent of this section to deter a person from using a telephone or another electronic means of communication to obtain authorization from any person in this state to transport the property of another person by motor vehicle, whether the property is to be transported within or without this state, and to thereafter fail to deliver the property in the manner prescribed in the contract or to appropriate the property contracted to be transported, or the proceeds from the property contracted to be transported, to the actor's own use.

(b) A person commits fraud in the acquisition of authorization to provide motor vehicle transportation of property if the person obtains authority by telephone, wire, or other electronic means from any person in this state to transport a good within or without this state and thereafter:

(1) Fails to deliver the good in the time and manner prescribed by the contract, with intent to defraud the owner or shipper of the good;

(2) Appropriates to the actor's own use the good contracted to be transported; or

(3) Appropriates to the actor's own use the proceeds from the sale, barter, or other transfer of ownership of the good contracted to be transported.

(c) Fraud in the acquisition of authorization to provide motor vehicle transportation of property is a Class D felony.



§ 5-37-525 - Defrauding a materialman.

(a) A person commits the offense of defrauding a materialman if, being the principal contractor or subcontractor, the person knowingly or wilfully with the purpose to defraud fails to pay any supplier or subcontractor for a material or good furnished to the project within thirty (30) days of final receipt of payment under the contract.

(b) Defrauding a materialman is a:

(1) Class D felony if the amount is equal to or greater than five thousand dollars ($5,000); or

(2) Class A misdemeanor if otherwise committed.

(c) This section does not apply to a principal contractor or subcontractor covered by § 22-9-101 et seq.

(d) It is an affirmative defense to prosecution under this section that the contractor or subcontractor has given notice of a dispute in a term, condition, payment, or quality of good to the contracting consumer or to the supplier or subcontractor, or the contractor has in good faith sought relief in federal court under the bankruptcy laws of the United States, prior to the expiration of the thirty (30) days after receipt of payment under the contract.









Chapter 38 - Damage or Destruction of Property

Subchapter 1 - -- General Provisions

§ 5-38-101 - Definitions.

As used in this chapter:

(1) "Catastrophe" means:

(A) Serious physical injury or death to five (5) or more persons; or

(B) Substantial damage to five (5) or more occupiable structures or property loss in excess of one-half million dollars ($500,000);

(2) (A) "Occupiable structure" means a vehicle, building, or other structure:

(i) In which any person lives or carries on a business or other calling;

(ii) In which people assemble for a purpose of business, government, education, religion, entertainment, or public transportation; or

(iii) That is customarily used for overnight accommodation of a person, whether or not a person is actually present.

(B) "Occupiable structure" includes each unit of an occupiable structure divided into a separately occupied unit;

(3) "Property" means real property or tangible or intangible personal property, including money or any paper or document that represents or embodies anything of value;

(4) "Property of another person" means any property in which any person or government other than the actor has a possessory or proprietary interest; and

(5) "Vital public facility" means a facility maintained for use for:

(A) Public communication, transportation, or supply of water, gas, or power;

(B) Law enforcement;

(C) Fire protection;

(D) Civil or national defense; or

(E) Other public service.






Subchapter 2 - -- Offenses Generally

§ 5-38-202 - Causing a catastrophe -- Threatening to cause a catastrophe.

(a) (1) A person commits the offense of causing a catastrophe if he or she knowingly causes a catastrophe by:

(A) Explosion;

(B) Fire;

(C) Flood;

(D) Avalanche;

(E) Collapse of building;

(F) Distribution of a poison, radioactive material, bacteria, or virus; or

(G) Another dangerous and difficult to confine force or substance.

(2) Causing a catastrophe is a Class Y felony.

(b) (1) A person commits the offense of threatening to cause a catastrophe if he or she:

(A) Contacts any person, company, corporation, or governmental entity; and

(B) Threatens to cause a catastrophe by explosion, fire, flood, avalanche, collapse of building, release of a poison, radioactive material, bacteria, or virus, or another dangerous and difficult to confine force or substance, unless:

(i) Paid a sum of money or any type of property; or

(ii) The person, company, corporation, or governmental entity performs a requested act.

(2) Threatening to cause a catastrophe is a Class D felony.

(c) In addition to any other restitution ordered under § 5-4-205, a court may order that a person who violates this section make restitution to the state or any political subdivision of the state for any cleanup costs associated with the commission of the offense.



§ 5-38-203 - Criminal mischief in the first degree.

(a) A person commits the offense of criminal mischief in the first degree if he or she purposely and without legal justification destroys or causes damage to any:

(1) Property of another; or

(2) Property, whether his or her own or property of another, for the purpose of collecting any insurance for the property.

(b) Criminal mischief in the first degree is a:

(1) Class A misdemeanor if the amount of actual damage is one thousand dollars ($1,000) or less;

(2) Class D felony if the amount of actual damage is more than one thousand dollars ($1,000) but five thousand dollars ($5,000) or less;

(3) Class C felony if the amount of actual damage is more than five thousand dollars ($5,000) but less than twenty-five thousand dollars ($25,000); or

(4) Class B felony if the amount of actual damage is twenty-five thousand dollars ($25,000) or more.

(c) In an action under this section involving cutting and removing timber from the property of another person:

(1) The following create a presumption of a purpose to commit the offense of criminal mischief in the first degree:

(A) The failure to obtain the survey as required by § 15-32-101; or

(B) The purposeful misrepresentation of the ownership or origin of the timber; and

(2) (A) There is imposed in addition to a penalty in subsection (b) of this section a fine of not more than two (2) times the value of the timber destroyed or damaged.

(B) However, in addition to subdivision (c)(2)(A) of this section, the court may require the defendant to make restitution to the owner of the timber.



§ 5-38-204 - Criminal mischief in the second degree.

(a) A person commits criminal mischief in the second degree if the person:

(1) Recklessly destroys or damages any property of another person; or

(2) Purposely tampers with any property of another person and by the tampering causes substantial inconvenience to the owner or another person.

(b) Criminal mischief in the second degree is a:

(1) Class A misdemeanor if the amount of actual damage is one thousand dollars ($1,000) or more but less than five thousand dollars ($5,000);

(2) Class D felony if the amount of actual damage is five thousand dollars ($5,000) or more; or

(3) Class B misdemeanor if otherwise committed.



§ 5-38-205 - Impairing the operation of a vital public facility.

(a) A person commits the offense of impairing the operation of a vital public facility if, having no reasonable ground to believe he or she has a right to do so, the person knowingly causes a substantial interruption or impairment of an operation of a vital public facility by:

(1) Damaging the property of another person;

(2) Incapacitating an operator of a vital public facility; or

(3) Engaging in:

(A) A fight or violent and tumultuous behavior; or

(B) Any other conduct that causes a substantial disruption, obstruction, or impediment to the operation of a vital public facility.

(b) (1) Except as provided in subdivision (b)(2) of this section, impairing the operation of a vital public facility is a Class C felony.

(2) Impairing the operation of a vital public facility under subdivision (a)(3) of this section is a Class A misdemeanor.

(c) As used in this section, "vital public facility" includes a county jail, city jail, public detention facility, or temporary holding facility for detained persons.



§ 5-38-206 - Damaging wires and other fixtures of telephone, cable, and electric power companies.

(a) It is unlawful for a person to knowingly damage, destroy, or pull down:

(1) A telephone, cable communications, or electric power transmission pedestal or pole owned or operated by a telephone, cable, or electric power company;

(2) A telephone, cable communications, or electric power line, wire, fiber insulator, power supply transformer, transmission, or other apparatus, equipment, or fixture used in the transmission of telephone, cable communications, or electric power owned or operated by a telephone, cable, or electric power company; or

(3) Equipment related to wireless communications that are regulated by the Federal Communications Commission.

(b) It is unlawful for a person to knowingly damage, destroy, remove, or alter in a way that could result in physical injury any electric power line, gas line, water line, wire or fiber insulator, electric motor, or other similar apparatus connected to a farm shop, an on-farm grain drying and storage complex, a heating and cooling system, an environmental control system, an animal production facility, an irrigation system, or a dwelling.

(c) A violation of this section is a Class D felony.



§ 5-38-210 - Allowing animals into enclosures -- Division fences.

(a) (1) (A) Any person who willfully, directly, or indirectly turns loose any horse, mule, hog, sheep, goat, domesticated cattle, or any other animal or so allow any such animal to be turned loose in any enclosure where crops of any kind are growing or have been cultivated and not gathered without the consent of all persons or their agents owning and cultivating the crops is guilty of a violation and upon conviction shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100).

(B) This section shall not be enforced for a trespass occurring after the close of the year in which the crop has been grown.

(2) Willfully leaving open a gate or a gap in a fence in such manner that an animal will or can enter such cultivated land when the crop is not gathered and in the year in which the crop is grown is a violation of this section and shall be punished as provided in this section.

(b) (1) When different owners or their tenants have cultivated under a common enclosure for one (1) or more years and anyone owning only a part of the land desires to avoid the penalties of this section and will put up half of a division fence by March 1 in any year and give notice in writing before January 1 preceding March 1 to the owner of the balance of the field, notifying him or her to put up the balance of the division fence, and the owner so notified fails to enclose his or her land by putting up the balance of the division fence or a fence entirely his or her own before April 1 following such notice, the person giving the notice is not liable to a penalty provided in this section for trespass that may occur on the land of the owner so notified.

(2) When a division fence is put up under a provision of this section or has existed for one (1) year or more by common consent of adjacent owners of land, no person shall break or remove the division fence or any part of the division fence without giving at least nine (9) months' notice of the intention to do so to the owner or agent of the adjoining land enclosed by the division fence, and if done without the notice, the offender shall be punished as provided in this section.

(c) It is not the purpose of this section to repeal or modify any law of enclosure now existing nor a remedy in the law of enclosure now existing nor to affect or repeal any animal statute or law nor a penalty in the animal statute or law.



§ 5-38-211 - Seed horse, unaltered mule, or jack running at large.

(a) If any seed horse or any unaltered mule or jack, over the age of two (2) years, is found running at large, the owner shall be fined, for the first offense, three dollars ($3.00), and for every subsequent offense, not exceeding ten dollars ($10.00), to be recovered by action in the name of any person who shall sue:

(1) One-half (1/2) to his or her own use; and

(2) The other one-half (1/2) to the county's.

(b) The action may be prosecuted before any justice of the peace of the county where the offense is committed, and the owner is also liable for any damage that may be sustained by the running at large of the seed horse, jack, or mule, to be recovered by an action before any court having jurisdiction over the action.



§ 5-38-212 - Destruction of native growth.

(a) The wanton and willful destruction of holly or a dogwood, pine, cedar, or other native southern growth is prohibited.

(b) The cutting or destruction of holly or a dogwood, pine, cedar, or other native southern growth within a distance of fifty yards (50 yds.) of either side of a highway of this state is prohibited except by the owner of the land upon which the growth is found or upon the consent of the owner.

(c) This section shall not be construed to prevent an owner of real property from clearing his or her land of growth described in subsections (a) and (b) of this section or from cutting and marketing a pine, cedar, or other timber on his or her land.

(d) Any person violating a provision of this section is guilty of a violation and shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).



§ 5-38-214 - Willful removal or destruction of landmarks established by legal survey.

(a) Any person who willfully cuts down, destroys, defaces, removes, or carries off any witness tree, monument, or other landmark established by legal survey and used to delineate a boundary line is guilty of a Class A misdemeanor.

(b) Furthermore, in any civil suit involving damages to property arising from the removal or destruction of a marker established by a legal survey, the complaining party is entitled to recover three (3) times the damages.






Subchapter 3 - -- Arson and Other Burning

§ 5-38-301 - Arson.

(a) A person commits arson if he or she:

(1) Starts a fire or causes an explosion with the purpose of destroying or otherwise damaging:

(A) An occupiable structure or motor vehicle that is the property of another person;

(B) Any property, whether his or her own or property of another person, for the purpose of collecting any insurance for the property;

(C) Any property, whether his or her own or property of another person, if the act thereby negligently creates a risk of death or serious physical injury to any person;

(D) A vital public facility;

(E) Any dedicated church property used as a place of worship exempt from taxes pursuant to § 26-3-301; or

(F) Any public building or occupiable structure that is either owned or leased by the state or any political subdivision of the state; or

(2) Recklessly causes a fire or an explosion in the course of and in furtherance of a felony or in immediate flight after committing a felony that results in destroying or otherwise damaging:

(A) Any occupiable structure or motor vehicle;

(B) Any property, if the fire or explosion creates a risk of death or serious physical injury to any person;

(C) A vital public facility;

(D) Any dedicated church property used as a place of worship exempt from taxes pursuant to § 26-3-301; or

(E) Any public building or occupiable structure that is either owned or leased by the state or any political subdivision of the state.

(b) Arson is a:

(1) Class A misdemeanor if the property sustains less than five hundred dollars ($500) worth of damage;

(2) Class D felony if the property sustains at least five hundred dollars ($500) but less than two thousand five hundred dollars ($2,500) worth of damage;

(3) Class C felony if the property sustains at least two thousand five hundred dollars ($2,500) but less than five thousand dollars ($5,000) worth of damage;

(4) Class B felony if the property sustains at least five thousand dollars ($5,000) but less than fifteen thousand dollars ($15,000) worth of damage;

(5) Class A felony if the property sustains at least fifteen thousand dollars ($15,000) but less than one hundred thousand dollars ($100,000) worth of damage; or

(6) Class Y felony if the property sustains damage in an amount of at least one hundred thousand dollars ($100,000).

(c) As used in this section, "motor vehicle" means every self-propelled device in, upon, or by which any person or property is, or may be, transported or drawn upon a street or highway.

(d) (1) (A) If the Governor deems it necessary, he or she may offer a reward not to exceed fifty thousand dollars ($50,000) for information leading to the apprehension, arrest, and conviction of a person who has committed, attempted to commit, or conspired to commit a criminal offense under this section.

(B) The fifty-thousand-dollar reward maximum imposed by this section only applies to state-appropriated funds.

(C) The Governor may increase the amount of any reward offered by use of funds from the Reward Pool Fund created in this section.

(2) When the Governor offers a reward pursuant to this section, he or she may place any reasonable condition upon collection of the reward as he or she deems necessary.

(3) (A) The Governor may establish and administer a fund to be known as the "Reward Pool Fund".

(B) Any monetary donation or gift made by a private citizen or corporation for the purpose of offering a reward or enhancing a state-funded reward offered for information leading to the apprehension, arrest, and conviction of a person who has committed, attempted to commit, or conspired to commit a criminal offense under this section shall be deposited in the fund.

(C) (i) The Governor shall have the sole discretion to determine if and how much of the fund is offered in a particular criminal case.

(ii) However, if the donor places any lawful restriction or instruction on use of the donation at the time it is given, the restriction or instruction shall be honored.

(4) Any person completing the requirements to be eligible for the reward is entitled to the reward offered by the Governor, and the Governor shall certify the amount of the reward to the Auditor of State, who shall issue his or her warrant on the State Treasury for the reward, to be paid out of any money appropriated or deposited into the fund.



§ 5-38-302 - Reckless burning.

(a) A person commits the offense of reckless burning if the person purposely starts a fire or causes an explosion, whether on his or her own property or property of another person, and thereby recklessly:

(1) Creates a substantial risk of death or serious physical injury to any person;

(2) Destroys or causes substantial damage to an occupiable structure of another person; or

(3) Destroys or causes substantial damage to a vital public facility.

(b) Reckless burning is a Class D felony.



§ 5-38-303 - Failure to control or report a dangerous fire.

(a) A person commits the offense of failure to control or report a dangerous fire if the person knows that a fire is unattended and is endangering the life, physical safety, or a substantial amount of property of another person, and the person:

(1) Fails to act in a reasonable manner to put out or control the fire when he or she can do so without substantial risk to himself or herself; or

(2) Fails to act in a reasonable manner to report the fire.

(b) Failure to control or report a dangerous fire is a Class B misdemeanor.



§ 5-38-310 - Unlawful burning.

(a) A person commits the offense of unlawful burning if the person:

(1) Sets on fire or causes or procures to be set on fire any forest, brush, or other inflammable vegetation on another person's land;

(2) Allows a fire that he or she built or has charge of to escape from his or her control or to spread to a person's land other than that of the builder of the fire;

(3) (A) Burns any brush, stumps, logs, rubbish, fallen timber, grass, stubble, or debris of any sort, whether on the person's own land or another person's land, without taking necessary precaution both before lighting the fire and at any time after lighting the fire to prevent the escape of the fire.

(B) The escape of fire to adjoining timber, brush, or grassland is prima facie evidence that a necessary precaution was not taken;

(4) Builds a camp fire on another person's land without clearing the ground immediately around it of material that will carry fire;

(5) Leaves on another person's land a camp fire to spread on that person's land;

(6) Starts a fire in forest material not the person's own by throwing away a lighted cigar, match, or cigarette or by the use of a firearm or in any other manner and leaves the fire unextinguished;

(7) Defaces or destroys a fire warning notice;

(8) Is an employee of the Arkansas Forestry Commission or an officer charged with a duty of enforcing a criminal law and fails to attempt to secure the arrest and conviction of a person against whom he or she has evidence or can secure evidence of violating a fire law; or

(9) Sets on fire or causes or procures to be set on fire any forest, brush, or other flammable material in violation of a burn ban on outdoor burning declared under § 12-75-108.

(b) Unlawful burning is a Class A misdemeanor.

(c) A bond for costs shall not be required in a court of this state for prosecution for violation of this section.

(d) It is not a violation of:

(1) Subdivision (a)(8) of this section for an employee of the commission to fail to enforce subdivision (a)(9) of this section; or

(2) Subdivision (a)(9) of this section if the person was:

(A) Acting under a permit issued by the chief executive of the political subdivision issuing the burn ban; or

(B) (i) Setting on fire or causing or procuring to be set on fire any crop remainder or remaining vegetation after harvest of the crop on the person's land.

(ii) (a) In order to provide a safety barrier between the crop remainder or remaining vegetation and adjacent land, the person shall perform adequate disking of field perimeters or perform other safety measures as required by the county burn ban officer.

(b) If the person does not comply with subdivision (d)(2)(B)(ii)(a) of this section, the defense under subdivision (d)(2)(B)(i) is not available, and the person is liable for actual damages to adjacent land caused by the fire.



§ 5-38-311 - Unlawful burning -- Miscellaneous felonies.

(a) The following acts are Class C felonies:

(1) Purposely setting on fire the land of another person;

(2) Starting a fire on the person's own land that he or she has leased or are under his or her control with the intent of letting the fire escape to the land of another person; and

(3) The destruction or injuring of, or theft of, any telephone line, tower, building, tool, or equipment used in the detection, reporting, or suppression of fires.

(b) No bond for costs shall be required in any court of this state for prosecution for violation of a provision of this section.









Chapter 39 - Burglary, Trespass, and Other Intrusions

Subchapter 1 - -- General Provisions

§ 5-39-101 - Definitions.

As used in this chapter:

(1) "Commercial occupiable structure" means a vehicle, building, or other structure in which:

(A) Any person carries on a business or other calling; or

(B) People assemble for a purpose of business, government, education, religion, entertainment, or public transportation;

(2) (A) "Enter or remain unlawfully" means to enter or remain in or upon premises when not licensed or privileged to enter or remain in or upon the premises.

(B) (i) A person who enters or remains in or upon premises that are at the time open to the public does so with license and privilege, regardless of his or her purpose, unless he or she defies a lawful order not to enter or remain on the premises personally communicated to the person by the owner of the premises or another person authorized by the owner.

(ii) A license or privilege to enter or remain in or upon premises only part of which are open to the public is not a license or privilege to enter or remain in a part of the premises not open to the public.

(C) A person who enters or remains upon unimproved and apparently unused land not fenced or otherwise enclosed in a manner designed to exclude an intruder does so with license and privilege unless:

(i) Notice not to enter or remain is personally communicated to the person by the owner or a person authorized by the owner; or

(ii) Notice is given by posting in a conspicuous manner;

(3) "Premises" means an occupiable structure and any real property;

(4) (A) "Residential occupiable structure" means a vehicle, building, or other structure:

(i) In which any person lives; or

(ii) That is customarily used for overnight accommodation of a person whether or not a person is actually present.

(B) "Residential occupiable structure" includes each unit of a residential occupiable structure divided into a separately occupied unit; and

(5) "Vehicle" means any craft or device designed for the transportation of a person or property across land or water or through the air.






Subchapter 2 - -- Offenses Generally

§ 5-39-201 - Residential burglary -- Commercial burglary.

(a) (1) A person commits residential burglary if he or she enters or remains unlawfully in a residential occupiable structure of another person with the purpose of committing in the residential occupiable structure any offense punishable by imprisonment.

(2) Residential burglary is a Class B felony.

(b) (1) A person commits commercial burglary if he or she enters or remains unlawfully in a commercial occupiable structure of another person with the purpose of committing in the commercial occupiable structure any offense punishable by imprisonment.

(2) Commercial burglary is a Class C felony.



§ 5-39-202 - Breaking or entering.

(a) A person commits the offense of breaking or entering if for the purpose of committing a theft or felony he or she breaks or enters into any:

(1) Building, structure, or vehicle;

(2) Vault, safe, cash register, safety deposit box, or money depository;

(3) Money vending machine, coin-operated amusement machine, vending machine, or product dispenser;

(4) Coin telephone or coin box;

(5) Fare box on a bus; or

(6) Other similar container, apparatus, or equipment.

(b) It constitutes a separate offense under this section for the breaking or entering into of each separate:

(1) Building, structure, or vehicle;

(2) Vault, safe, cash register, safety deposit box, or money depository;

(3) Money vending machine, coin-operated amusement machine, vending machine, or product dispenser;

(4) Coin telephone or coin box;

(5) Fare box on a bus; or

(6) Other similar container, apparatus, or equipment.

(c) Breaking or entering is a Class D felony.



§ 5-39-203 - Criminal trespass.

(a) A person commits criminal trespass if he or she purposely enters or remains unlawfully in or upon:

(1) A vehicle; or

(2) The premises of another person.

(b) Criminal trespass is a:

(1) Class B misdemeanor if the vehicle or premises involved is an occupiable structure; or

(2) Class C misdemeanor if otherwise committed.



§ 5-39-204 - Aggravated residential burglary.

(a) A person commits aggravated residential burglary if he or she commits residential burglary as defined in § 5-39-201 of a residential occupiable structure occupied by any person, and he or she:

(1) Is armed with a deadly weapon or represents by word or conduct that he or she is armed with a deadly weapon; or

(2) Inflicts or attempts to inflict death or serious physical injury upon another person.

(b) Aggravated residential burglary is a Class Y felony.



§ 5-39-210 - Forcible possession of land.

Any person who takes or keeps possession of any real estate by actual force or violence without the authority of law, or who, being armed with a deadly or dangerous weapon, by violence to any person entitled to the possession, or by putting in fear of immediate danger to his or her person obtains or keeps possession of any real estate or property without legal authority upon conviction is adjudged guilty of a Class A misdemeanor.



§ 5-39-211 - Cemeteries -- Mining and other unlawful entries.

(a) It is unlawful for any corporation, company, or individual to:

(1) Mine, extract, or remove coal from under, beneath, or within the buffer zone for a cemetery, graveyard, or burying place in this state as specified in rules promulgated by the Arkansas Pollution Control and Ecology Commission under the Arkansas Surface Coal Mining and Reclamation Act of 1979, § 15-58-101 et seq.;

(2) (A) Mine, extract, or remove any other mineral substance from under, beneath, or within twenty-five feet (25') of the boundary of any cemetery, graveyard, or burying place in this state.

(B) This subdivision (a)(2) does not apply to oil, gas, or any other hydrocarbon produced in a liquid or gaseous form; or

(3) Make, place, or drive any slope, pit, or entry of any kind into, under, through, or across any cemetery, graveyard, or other burying place in this state.

(b) Any corporation, company, or individual violating a provision of this section is guilty of a Class D felony.



§ 5-39-212 - Cemeteries -- Access -- Debris -- Disturbance.

(a) (1) It is unlawful for any person, firm, corporation, partnership, or association to construct any fence on any property in such a manner as to enclose any cemetery, graveyard, or burying place unless reasonable access by automobile to the cemetery is provided by gate or otherwise.

(2) As used in this subsection, "cemetery" is not intended to apply to any private family burial plot that:

(A) Contains fewer than six (6) commercial grave markers;

(B) Has not been used for a burial purpose for at least twenty-five (25) years; and

(C) Has not had an access road to the burial plot for at least thirty (30) years.

(3) Nothing in this section prohibits the placement of a fence around any cemetery for the purpose of defining a boundary or protection of a grave site, if any fence or gate is sufficiently maintained.

(b) (1) Any person, firm, corporation, partnership, or association violating any provision of this section is guilty of a violation and upon conviction shall be fined in any sum not less than ten dollars ($10.00) nor more than one hundred dollars ($100).

(2) Every day that the violation exists is a separate offense.



§ 5-39-213 - Advertising on property without owner's written permission.

(a) It is unlawful for any person, firm, or corporation to place any advertising on any property in this state without first securing the written permission of the owner of the property.

(b) Any person violating a provision of this section is guilty of a violation and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).



§ 5-39-214 - Unauthorized entry of a school bus -- Posting of warning on a school bus.

(a) As used in this section:

(1) "Driver" means the operator of a school bus; and

(2) "School bus" means any publicly or privately owned motor vehicle designed for transporting ten (10) or more passengers and operated for the transportation of children to or from school or a school activity.

(b) A person over eighteen (18) years of age is guilty of a Class B misdemeanor if the person:

(1) Enters a school bus with the intent to commit a criminal offense;

(2) Enters a school bus and disregards an order or instruction of the driver;

(3) (A) Enters a school bus and refuses to leave the school bus after being ordered to leave by the driver.

(B) Subdivision (b)(3)(A) of this section does not apply if the person being asked to leave is:

(i) A law enforcement officer acting within the scope of his or her authority as a peace officer; or

(ii) Authorized by the school district to board the school bus as:

(a) A student; or

(b) An individual employed by the school district or volunteering as a participant in a school activity;

(4) Intentionally causes or attempts to cause a disruption or an annoyance to another person on the bus; or

(5) Recklessly engages in conduct that creates a substantial risk of creating apprehension in any person on the bus.

(c) (1) Any school district or private school shall cause a sign to be placed on any school bus next to any entrance on the school bus warning that unauthorized entry of a school bus is a violation of state law.

(2) The absence of a clearly legible sign on any school bus or next to any entrance on the school bus warning that unauthorized entry of a school bus is a violation of state law is not a defense to a violation of this section.






Subchapter 3 - -- Offenses Involving Posted and Enclosed Land

§ 5-39-301 - Leaving open enclosure of another.

A person is guilty of a Class A misdemeanor if he or she pulls down or breaks a fence or opens a gate and fails to close the gate of a farm, plantation, or other enclosed ground of another person.



§ 5-39-302 - Unlawful entry upon enclosed grazing land.

(a) It is unlawful for any person to enter upon any enclosed grazing land except by way of a gate, gap, or other opening.

(b) Any person entering upon enclosed grazing land is guilty of a violation and shall be punished by a fine of:

(1) Not less than one hundred dollars ($100) for the first offense; or

(2) Not less than two hundred fifty dollars ($250) for the second offense.



§ 5-39-304 - Notice to cease entering -- Further entrance.

(a) The owner, agent, lessee, or assignee of any land, including farm, timber, or otherwise, may notify any person by certified mail, deliver to addressee only or by notice served by any official authorized to serve process to cease any trespass or to stay off the premises of any property belonging to the owner, his or her agent, or assignee.

(b) Notice shall specify the land by description containing section, township, and range.

(c) Any person receiving notice shall immediately cease any trespass or entrance upon the described land of the owner.

(d) Any further entrance or trespass by the person receiving the notice is considered a criminal trespass and the person is guilty of a Class C misdemeanor.



§ 5-39-305 - Criminal trespass on land located in unincorporated area.

(a) (1) A person shall not enter without written permission of the owner or lessee upon another person's land located outside the boundary of any city or town if that land is either:

(A) Lawfully posted;

(B) Crop land; or

(C) Enclosed with a fence sufficient under § 2-39-101 et seq.

(2) The posting of land is not a requirement under this section.

(b) (1) Any person who violates this section is deemed guilty of a violation and is subject to a fine not to exceed one hundred dollars ($100).

(2) However, a violation of this section is a Class B misdemeanor if the property was posted pursuant to the laws of this state.

(c) It is an affirmative defense to a prosecution that:

(1) The person did not knowingly enter upon another person's land;

(2) The person was a guest or invitee;

(3) The person was required to enter upon the premises of another person for a business reason or for health and safety reasons;

(4) The person was authorized by law to enter upon the land; or

(5) The privately owned land was made open to the public.

(d) (1) This section does not apply to public land.

(2) This section does not apply to a law enforcement officer in the line of duty.

(e) Nothing in this section repeals any law concerning posting of land or trespass.






Subchapter 4 - -- Offenses Involving Cemetery or Grave Markers

§ 5-39-401 - Destruction or removal of a cemetery or grave marker.

(a) It is unlawful for any person, corporation, company, or other entity to destroy or carry away any cemetery marker or grave marker.

(b) Destruction or removal of a cemetery marker or grave marker is a Class C felony.









Chapter 40 - Public Lands

§ 5-40-103 - Removal of improvements to land after forfeiture to state.

(a) If any land or town or city lot has been forfeited to the State of Arkansas for the nonpayment of taxes and the title of the state to the land or town or city lot has been confirmed, it is unlawful after the date of the confirmation decree for the former owner or any other person to sell, buy, damage, or remove from the land or town or city lot any building, fence, or other improvement on the land or town or city lot.

(b) Upon conviction, any person violating this section is guilty of a Class B misdemeanor and is liable to the State of Arkansas for three (3) times the amount of the value of the building, fence, or other improvement that is sold, bought, damaged, or removed in violation of this section.






Chapter 41 - Computer-related Crimes

Subchapter 1 - -- Computer-Related Crime

§ 5-41-101 - Purpose.

It is found and determined that:

(1) Computer-related crime poses a major problem for business and government;

(2) Losses for each incident of computer-related crime are potentially astronomical;

(3) The opportunities for computer-related crime in business and government through the introduction of fraudulent records into a computer system, the unauthorized use of computers, the alteration or destruction of computerized information or files, and the stealing of financial instruments, data, and other assets are great;

(4) Computer-related crime has a direct effect on state commerce; and

(5) While various forms of computer-related crime might possibly be the subject of criminal charges based on other provisions of law, it is appropriate and desirable that a statute be enacted which deals directly with computer-related crime.



§ 5-41-102 - Definitions.

As used in subchapter:

(1) "Access" means to instruct, communicate with, store data in, or retrieve data from a computer, computer system, or computer network;

(2) "Computer" means an electronic device that performs a logical, arithmetic, or memory function by manipulating an electronic or magnetic impulse and includes any input, output, processing, storage, computer software, or communication facility that is connected or related to that device in a system or a network;

(3) "Computer network" means the interconnection of communications lines with a computer through a remote terminal or a complex consisting of two (2) or more interconnected computers;

(4) "Computer program" means a set of instructions, statements, or related data that, in actual or modified form, is capable of causing a computer or a computer system to perform a specified function;

(5) "Computer software" means one (1) or more computer programs, existing in any form, or any associated operational procedure, manual, or other documentation;

(6) "Computer system" means a set of related, connected, or unconnected computers, other devices, and software;

(7) "Data" means any representation of information, knowledge, a fact, concept, or an instruction that is being prepared or has been prepared and is intended to be processed or stored, is being processed or stored, or has been processed or stored in a computer, computer network, or computer system;

(8) "Financial instrument" includes, but is not limited to, any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit card, debit card, transaction authorization mechanism, marketable security, or any computer system representation thereof;

(9) "Message" means any transfer of a sign, signal, writing, image, sound, data, or intelligence of any nature, or any transfer of a computer program;

(10) "Property" includes, but is not limited to, a financial instrument, data, computer program, document associated with a computer or computer program, or a copy of a financial instrument, data, computer program, or document associated with a computer or computer program, whether tangible or intangible, including both human and computer readable data, and data while in transit;

(11) "Service" includes, but is not limited to, the use of a computer, a computer system, a computer network, computer software, a computer program, or data.



§ 5-41-103 - Computer fraud.

(a) A person commits computer fraud if the person intentionally accesses or causes to be accessed any computer, computer system, computer network, or any part of a computer, computer system, or computer network for the purpose of:

(1) Devising or executing any scheme or artifice to defraud or extort; or

(2) Obtaining money, property, or a service with a false or fraudulent intent, representation, or promise.

(b) Computer fraud is a Class D felony.



§ 5-41-104 - Computer trespass.

(a) A person commits computer trespass if the person intentionally and without authorization accesses, alters, deletes, damages, destroys, or disrupts any computer, computer system, computer network, computer program, or data.

(b) Computer trespass is a:

(1) Class C misdemeanor if it is a first violation that does not cause any loss or damage;

(2) Class B misdemeanor if it is a:

(A) Second or subsequent violation that does not cause any loss or damage; or

(B) Violation that causes loss or damage of less than five hundred dollars ($500);

(3) Class A misdemeanor if it is a violation that causes loss or damage of five hundred dollars ($500) or more, but less than two thousand five hundred dollars ($2,500); and

(4) Class D felony if it is a violation that causes loss or damage of two thousand five hundred dollars ($2,500) or more.



§ 5-41-105 - Venue of violations.

For the purpose of venue under this subchapter, any violation of this subchapter is considered to have been committed in any county:

(1) In which any act was performed in furtherance of any course of conduct that violated this subchapter;

(2) In which any violator had control or possession of any proceeds of the violation or of any book, record, document, property, financial instrument, computer software, computer program, data, or other material or object that was used in furtherance of the violation;

(3) From which, to which, or through which any access to a computer or computer network was made whether by a wire, electromagnetic wave, microwave, or any other means of communication; or

(4) In which any computer, computer system, or computer network is an object or an instrument of the violation is located at the time of the alleged violation.



§ 5-41-106 - Civil actions.

(a) (1) Any person whose property or person is injured by reason of a violation of any provision of this subchapter may sue for the injury and recover for any damages sustained and the costs of suit.

(2) Without limiting the generality of the term, "damages" include loss of profits.

(b) At the request of any party to an action brought pursuant to this section, in its discretion, the court may conduct any legal proceeding in such a way as to protect the secrecy and security of the computer, computer system, computer network, computer program, computer software, and data involved in order to prevent possible reoccurrence of the same or a similar act by another person and to protect any trade secret of any party.

(c) No civil action under this section may be brought except within three (3) years from the date the alleged violation of this subchapter is discovered or should have been discovered by the exercise of reasonable diligence.



§ 5-41-107 - Assistance of Attorney General.

If requested to do so by a prosecuting attorney, the Attorney General may assist the prosecuting attorney in the investigation or prosecution of an offense under this subchapter or any other offense involving the use of a computer.



§ 5-41-108 - Unlawful computerized communications.

(a) A person commits the offense of unlawful computerized communications if, with the purpose to frighten, intimidate, threaten, abuse, or harass another person, the person sends a message:

(1) To the other person on an electronic mail or other computerized communication system and in that message threatens to cause physical injury to any person or damage to the property of any person;

(2) On an electronic mail or other computerized communication system with the reasonable expectation that the other person will receive the message and in that message threatens to cause physical injury to any person or damage to the property of any person;

(3) To another person on an electronic mail or other computerized communication system and in that message uses any obscene, lewd, or profane language; or

(4) On an electronic mail or other computerized communication system with the reasonable expectation that the other person will receive the message and in that message uses any obscene, lewd, or profane language.

(b) Unlawful computerized communications is a Class A misdemeanor.

(c) (1) The judicial officer in a court of competent jurisdiction shall upon pretrial release of the defendant enter an order consistent with Rules 9.3 and 9.4 of the Arkansas Rules of Criminal Procedure and shall give notice to the defendant of penalties contained in Rule 9.5 of the Arkansas Rules of Criminal Procedure.

(2) A protective order under subdivision (c)(1) of this section remains in effect during the pendency of any appeal of a conviction under this section.



§ 5-41-109 - Disclosure of personal information.

An internet service provider shall disclose personally identifiable information concerning a consumer pursuant to a subpoena, warrant, or court order issued under authority of a law of this state, another state, or the United States Government.






Subchapter 2 - -- Computer Crimes

§ 5-41-201 - Definitions.

As used in this subchapter:

(1) "Access" means to intercept, instruct, communicate with, store data in, retrieve from, or otherwise make use of any resource of a computer, network, or data;

(2) (A) "Computer" means an electronic, magnetic, electrochemical, or other high-speed data-processing device performing a logical, arithmetic, or storage function and includes any data storage facility or communications facility directly related to or operating in conjunction with the device.

(B) "Computer" also includes any online service, internet service, local bulletin board, any electronic storage device, including a floppy disk or other magnetic storage device, or any compact disk that has read-only memory and the capacity to store audio, video, or written material;

(3) (A) "Computer contaminant" means any data, information, image, program, signal, or sound that is designed or has the capability to:

(i) Contaminate, corrupt, consume, damage, destroy, disrupt, modify, record, or transmit; or

(ii) Cause to be contaminated, corrupted, consumed, damaged, destroyed, disrupted, modified, recorded, or transmitted any other data, information, image, program, signal, or sound contained in a computer, system, or network without the knowledge or consent of the person who owns the other data, information, image, program, signal, or sound or the computer, system, or network.

(B) "Computer contaminant" includes, but is not limited to:

(i) A virus, worm, or trojan horse; or

(ii) Any other similar data, information, image, program, signal, or sound that is designed or has the capability to prevent, impede, delay, or disrupt the normal operation or use of any component, device, equipment, system, or network;

(4) "Data" means a representation of any form of information, knowledge, a fact, concept, or an instruction that is being prepared or has been formally prepared and is intended to be processed, is being processed, or has been processed in a system or network;

(5) "Encryption" means the use of any protection or disruptive measure, including, without limitation, cryptography, enciphering, encoding, or a computer contaminant to:

(A) Prevent, impede, delay, or disrupt access to any data, information, image, program, signal, or sound;

(B) Cause or make any data, information, image, program, signal, or sound unintelligible or unusable; or

(C) Prevent, impede, delay, or disrupt the normal operation or use of any component, device, equipment, system, or network;

(6) "Information service" means a service that is designed or has the capability to generate, process, store, retrieve, convey, emit, transmit, receive, relay, record, or reproduce any data, information, image, program, signal, or sound by means of any component, device, equipment, system, or network, including, but not limited to, by means of:

(A) A computer, computer system, computer network, modem, or scanner;

(B) A telephone, cellular phone, satellite phone, pager, personal communications device, or facsimile machine;

(C) Any type of transmitter or receiver; or

(D) Any other component, device, equipment, system, or network that uses analog, digital, electronic, electromagnetic, magnetic, or optical technology;

(7) "Internet service provider" means any provider who provides a subscriber with access to the internet or an electronic mail address, or both;

(8) (A) "Network" means a set of related and remotely connected devices and facilities, including more than one (1) system, with the capability to transmit data among any of the devices and facilities.

(B) "Network" includes, but is not limited to, a local, regional, or global computer network;

(9) "Program" means an ordered set of data representing coded instructions or statements that can be executed by a computer and cause the computer to perform one (1) or more tasks;

(10) "Property" means anything of value and includes a financial instrument, information, electronically produced data, program, and any other tangible or intangible item of value;

(11) "Provider" means any person who provides an information service; and

(12) "System" means a set of related equipment, whether or not connected, that is used with or for a computer.



§ 5-41-202 - Unlawful act regarding a computer.

(a) A person commits an unlawful act regarding a computer if the person knowingly and without authorization:

(1) Modifies, damages, destroys, discloses, uses, transfers, conceals, takes, retains possession of, copies, obtains or attempts to obtain access to, permits access to or causes to be accessed, or enters data or a program that exists inside or outside a computer, system, or network;

(2) Modifies, destroys, uses, takes, damages, transfers, conceals, copies, retains possession of, obtains or attempts to obtain access to, permits access to or causes to be accessed, equipment or supplies that are used or intended to be used in a computer, system, or network;

(3) Destroys, damages, takes, alters, transfers, discloses, conceals, copies, uses, retains possession of, obtains or attempts to obtain access to, permits access to or causes to be accessed, a computer, system, or network;

(4) Obtains and discloses, publishes, transfers, or uses a device used to access a computer, system, network, or data; or

(5) Introduces, causes to be introduced, or attempts to introduce a computer contaminant into a computer, system, or network.

(b) An unlawful act regarding a computer is a:

(1) Class A misdemeanor; or

(2) Class C felony if the act:

(A) Was committed to devise or execute a scheme to defraud or illegally obtain property;

(B) Caused damage in excess of five hundred dollars ($500); or

(C) Caused an interruption or impairment of a public service, including, without limitation, a:

(i) Governmental operation;

(ii) System of public communication or transportation; or

(iii) Supply of water, gas, or electricity.



§ 5-41-203 - Unlawful interference with access to computers -- Unlawful use or access to computers.

(a) (1) A person commits unlawful interference with access to computers if the person knowingly and without authorization interferes with, denies, or causes the denial of access to or use of a computer, system, or network to a person who has the duty and right to use the computer, system, or network.

(2) Unlawful interference with access to computers is a Class A misdemeanor.

(b) (1) A person commits unlawful use or access to computers if the person knowingly and without authorization uses, causes the use of, accesses, attempts to gain access to, or causes access to be gained to a computer, system, network, telecommunications device, telecommunications service, or information service.

(2) Unlawful use or access to computers is a Class A misdemeanor.

(c) If the violation of subsection (a) or (b) of this section was committed to devise or execute a scheme to defraud or illegally obtain property, the person is guilty of a Class C felony.

(d) (1) It is an affirmative defense to a charge made pursuant to this section that at the time of the alleged offense the person reasonably believed that:

(A) The person was authorized to use or access the computer, system, network, telecommunications device, telecommunications service, or information service and the use or access by the person was within the scope of that authorization; or

(B) The owner or other person authorized to give consent would authorize the person to use or access the computer, system, network, telecommunications device, telecommunications service, or information service.

(2) A person who intends to offer an affirmative defense provided in subdivision (d)(1) of this section at a trial or preliminary hearing shall file and serve on the prosecuting attorney a notice of that intent not less than fourteen (14) calendar days before the trial or hearing or at such other time as the court may direct.



§ 5-41-204 - Unlawful use of encryption.

(a) A person commits unlawful use of encryption if the person knowingly uses or attempts to use encryption, directly or indirectly, to:

(1) Commit, facilitate, further, or promote any criminal offense;

(2) Aid, assist, or encourage another person to commit any criminal offense;

(3) Conceal the commission of any criminal offense;

(4) Conceal or protect the identity of a person who has committed any criminal offense; or

(5) Delay, hinder, or obstruct the administration of the law.

(b) A person who violates any provision of this section commits a criminal offense that is separate and distinct from any other criminal offense and may be prosecuted and convicted pursuant to this section whether or not the person or any other person is or has been prosecuted or convicted for any other criminal offense arising out of the same facts as the violation of this section.

(c) An unlawful use of encryption is a:

(1) Class D felony if the criminal offense concealed by encryption is a Class Y felony, Class A felony, or Class B felony;

(2) Class A misdemeanor if the criminal offense concealed by encryption is a Class C felony, Class D felony, or an unclassified felony; or

(3) Misdemeanor classed one (1) degree below the misdemeanor constituted by the criminal offense concealed by encryption for any other unlawful use of encryption.



§ 5-41-205 - Unlawful act involving electronic mail.

(a) A person commits an unlawful act involving electronic mail if, with the purpose to devise or execute a scheme to defraud or illegally obtain property, the person:

(1) Knowingly and with the purpose to transmit or cause to be transmitted the item of electronic mail to the electronic mail address of one (1) or more recipients without their knowledge of or consent to the transmission falsifies or forges any data, information, image, program, signal, or sound that:

(A) Is contained in the header, subject line, or routing instructions of an item of electronic mail; or

(B) Describes or identifies the sender, source, point of origin, or path of transmission of an item of electronic mail;

(2) Purposely transmits or causes to be transmitted an item of electronic mail to the electronic mail address of one (1) or more recipients without their knowledge of or consent to the transmission, if the person knows or has reason to know that the item of electronic mail contains or has been generated or formatted with:

(A) An internet domain name that is being used without the consent of the person who holds the internet domain name; or

(B) Any data, information, image, program, signal, or sound that has been used intentionally in the header, subject line, or routing instructions of the item of electronic mail to falsify or misrepresent:

(i) The identity of the sender; or

(ii) The source, point of origin, or path of transmission of the item of electronic mail; or

(3) Knowingly sells, gives, or otherwise distributes or possesses with the intent to sell, give, or otherwise distribute any data, information, image, program, signal, or sound that is designed or intended to be used to falsify or forge any data, information, image, program, signal, or sound that:

(A) Is contained in the header, subject line, or routing instructions of an item of electronic mail; or

(B) Describes or identifies the sender, source, point of origin, or path of transmission of an item of electronic mail.

(b) Subdivision (a)(2) of this section does not apply to an internet service provider who, in the course of providing service, transmits or causes to be transmitted an item of electronic mail on behalf of another person, unless the internet service provider is the person who first generates the item of electronic mail.

(c) An unlawful act involving electronic mail is a Class D felony.



§ 5-41-206 - Computer password disclosure.

(a) A person commits computer password disclosure if the person purposely and without authorization discloses a number, code, password, or other means of access to a computer or computer network that is subsequently used to access a computer or computer network.

(b) Computer password disclosure is a:

(1) Class A misdemeanor; or

(2) Class D felony if the violation of subsection (a) of this section was committed to devise or execute a scheme to defraud or illegally obtain property.









Chapter 42 - Criminal Use of Property

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Criminal Use of Property or Laundering Criminal Proceeds Act

§ 5-42-201 - Title.

This subchapter shall be known as the "Arkansas Criminal Use of Property or Laundering Criminal Proceeds Act".



§ 5-42-202 - General legislative findings, declarations, and intent.

(a) (1) The General Assembly finds that the State of Arkansas is experiencing an increase in crime committed by criminal gangs, organizations, or enterprises.

(2) These criminal gangs, organizations, or enterprises support themselves by engaging in criminal activity for profit, most commonly through the distribution of controlled substances and by theft of property.

(b) (1) The General Assembly further finds that with increasing frequency, criminals are using sophisticated means of concealing criminal proceeds and in most cases moving criminal proceeds out of Arkansas.

(2) (A) In order to reap the rewards of their criminal conduct, criminals must conceal the source of the criminal proceeds and the identity of the individuals who work to obtain the criminal proceeds.

(B) They convert the criminal proceeds to property or assets that appear to have come from a legitimate source.

(C) (i) Often they must maintain the property or assets in another person's name.

(ii) This also helps them to avoid detection, identification, and seizure.

(3) (A) While individual criminals launder their criminal proceeds, this is particularly common among members and associates of criminal gangs, organizations, and enterprises.

(B) There is strong evidence that this increased sophistication is due largely to contact with other criminal gangs, organizations, or enterprises from other states.

(c) The General Assembly further finds that we cannot afford to allow millions of dollars in untaxed criminal proceeds to be taken from the state's economy each year.

(d) The intent of the General Assembly is to enact penalties that will:

(1) Deter and punish the criminal use of property or the laundering of criminal proceeds; and

(2) Facilitate the investigation of the criminal use of property or the laundering of criminal proceeds.



§ 5-42-203 - Definitions.

As used in this subchapter:

(1) "Conducts" means initiating or concluding, or participating in initiating or concluding, a transaction;

(2) "Contraband" means any funds or property or monetary instrument that is criminal proceeds or that was otherwise used with the knowledge and consent of the owner to facilitate a violation of this subchapter, as well as any related record and any other article possessed under circumstances prohibited by law;

(3) "Crime of pecuniary gain" means any violation of Arkansas law that results, or was intended to result, in the defendant receiving income, benefit, property, money, or anything of value;

(4) "Crime of violence" means any violation of Arkansas law in which a person purposely or knowingly causes, or threatens to cause, death or physical injury to another person, specifically including rape;

(5) "Criminal proceeds" means:

(A) Anything of value furnished or intended to be furnished in exchange for criminal conduct or contraband received in violation of state or federal law; and

(B) Property or profits traceable to an exchange described in this subdivision (5);

(6) "Monetary instrument" means any:

(A) Coin or currency of the United States or of any other country; and

(B) Traveler's check, personal check, bank check, money order, investment security in bearer form or otherwise in such form that title to the investment security passes upon delivery, and negotiable instrument in bearer form or otherwise in such form that title to the negotiable instrument passes upon delivery;

(7) "Predicate criminal offense" means any violation of Arkansas law that is a crime of violence or crime of pecuniary gain; and

(8) (A) "Transaction" means any acquisition or disposition of property by any means, including a purchase, sale, trade, investment, payment, loan, pledge, gift, transfer, delivery, deposit, withdrawal, transfer between accounts, exchange of currency, extension of credit, purchase or sale of any stock bond, certificate of deposit, or other monetary instrument, or any other payment, transfer, or delivery by, through, or to a financial institution, by whatever means effected.

(B) Subdivision (8)(A) of this section is not an exclusive list.



§ 5-42-204 - Criminal use of property or laundering criminal proceeds.

(a) A person commits the offense of criminal use of property or laundering criminal proceeds if the person knowingly:

(1) Conducts or attempts to conduct a transaction involving criminal proceeds that were derived from any predicate criminal offense, or that were represented to be criminal proceeds from any predicate criminal offense, with the intent to:

(A) Conceal the location, source, ownership, or control of the criminal proceeds;

(B) Avoid a reporting requirement under state or federal law; or

(C) Acquire any interest in the criminal proceeds; or

(2) Uses or makes available for use any property in which he or she has any ownership or lawful possessory interest to facilitate a predicate criminal offense.

(b) Any person who is guilty of criminal use of property or laundering criminal proceeds commits a Class C felony.

(c) (1) Upon conviction, the prosecuting attorney may institute a civil action against any person who violates this section to obtain a judgment against any person who violates this section, jointly and severally, for damages in an amount equal to property, funds, or a monetary instrument involved in the violation as well as the proceeds acquired by any person involved in the enterprise or by reason of conduct in furtherance of the violation, together with costs incurred for resources and personnel used in the investigation and prosecution of both criminal and civil proceedings.

(2) The standard of proof in an action brought under this subsection is preponderance of the evidence.

(3) The procedures for forfeiture and distribution in the asset forfeiture law, § 5-64-505, apply.

(4) A defendant in a civil action brought under this subsection is entitled to trial by jury.

(d) (1) An attorney who represents a criminal defendant or person who he or she reasonably believes may become a criminal defendant may not be prosecuted for receiving payment for a service rendered to a person whom he or she represents in a criminal proceeding or in dealing with a matter that might reasonably become the subject of a criminal proceeding.

(2) Should a court deny a motion to dismiss, a licensed attorney may maintain this as a defense at trial.

(3) No payment described in subdivision (d)(1) of this section may be seized from the attorney if the payment was received for a service rendered pursuant to prosecution under this section, unless a court of competent jurisdiction determines after a hearing that seizure of the property is necessary for prosecution of any criminal matter and is not protected by any applicable privilege.



§ 5-42-205 - Investigative powers.

(a) The prosecuting attorney may file an ex parte petition supported by affidavit or recorded sworn testimony before any judicial officer of competent jurisdiction seeking any record or report required to be made by law.

(b) The judicial officer may order the custodian to deliver to the prosecuting attorney any record or report that is required to be made by Arkansas law, including a tax record or report, if the court finds reasonable cause to believe that the record or report requested is needed for a legitimate investigative or prosecutorial purpose and that the investigation or prosecution involves a violation of any predicate criminal offense.

(c) The judicial officer may order the custodian to deliver to the prosecuting attorney any record or report that is required to be made by federal law if federal law does not specifically prohibit the record or report's disclosure to a state prosecuting attorney and if the court finds reasonable cause to believe that the record or report requested is needed for a legitimate investigative or prosecutorial purpose and that the investigation or prosecution involves a violation of this section or any predicate criminal offense.

(d) (1) Nothing in this section requires a court order when any record or report may currently be obtained pursuant to the prosecuting attorney's subpoena power.

(2) However, the prosecuting attorney may use the procedure and burden established in this section to obtain any other record or report, notwithstanding whether the law requires the record or report to be made or a court order for disclosure.

(e) Any record or report disclosed under a provision of this section may be introduced as evidence if the record or report is otherwise admissible under the applicable rule of evidence.

(f) An individual whose record is obtained shall be notified by the prosecuting attorney ninety (90) days after the order is issued unless a court finds the investigation is continuing and enters an order deferring the notice requirement under this subsection until ninety (90) days after the investigation is completed or until prosecution has been initiated and a motion for discovery granted.









Chapter 43-49 - [Reserved.]

[Reserved]






Subtitle 5 - Offenses Against The Administration Of Government

Chapter 50 - General Provisions

[Reserved]



Chapter 51 - Disloyal Conduct

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Offenses Generally

§ 5-51-201 - Treason.

(a) Treason against the state shall consist only in:

(1) Levying war against the state; or

(2) Adhering to the state's enemies, giving them aid and comfort.

(b) No person shall be convicted of treason unless on:

(1) The testimony of two (2) witnesses to the same overt act; or

(2) The person's own confession in open court.

(c) Treason is punishable by death or life imprisonment without parole pursuant to §§ 5-4-601 -- 5-4-605, 5-4-607, and 5-4-608.

(d) For all purposes other than disposition under §§ 5-4-101 -- 5-4-104, 5-4-201 -- 5-4-204, 5-4-301 -- 5-4-307, 5-4-401 -- 5-4-404, 5-4-501 -- 5-4-504, 5-4-601 -- 5-4-605, 5-4-607, 5-4-608, 16-93-307, 16-93-313, and 16-93-314, treason is a Class A felony.



§ 5-51-202 - Advocating assassination or overthrow of government.

(a) As used in this section, "government in the United States" means United States Government or the government of the State of Arkansas.

(b) It is unlawful for any person to:

(1) Knowingly advocate, abet, advise, or teach the duty, necessity, desirability, or propriety of overthrowing or destroying any government in the United States by force or violence or by the assassination of any officer of any government in the United States;

(2) Print, publish, edit, issue, circulate, sell, distribute, or publicly display any written or printed matter advocating, advising, or teaching the duty, necessity, desirability, or propriety of overthrowing or destroying any government in the United States by force or violence with the intent to cause the overthrow or destruction of any government in the United States;

(3) Organize or help to organize any society, group, or assembly of persons that teaches, advocates, or encourages the overthrow or destruction of any government in the United States by force or violence; or

(4) Be or become a member of or affiliate with any society, group, or assembly of persons described in subdivision (b)(3) of this section, knowing the purposes of the society, group, or assembly of persons.

(c) (1) Any person who violates any provision of this section is guilty of a Class C felony.

(2) During the five (5) years next following his or her conviction, no person convicted of violating any provision of this section is eligible for employment by the State of Arkansas or by any department or agency of the State of Arkansas.



§ 5-51-203 - Usurping office.

If any person shall exercise or attempt to exercise the duties of any office created by the Arkansas Constitution and laws of this state without first being qualified in the manner prescribed by law for the discharge of the duties, the offender upon conviction is guilty of a Class D felony.



§ 5-51-204 - Usurping, overturning, or seizing government.

Any person who conspires with one (1) or more other persons to usurp the government of the state by force or otherwise, to overturn the government of this state, or to seize any department of the government of this state, evidenced by any act or by forcible attempt to accomplish any purpose stated in this section, commits a Class B felony.



§ 5-51-205 - Advocating personal injury, destruction of property, or overthrow of government -- Writing or speaking.

(a) It is unlawful for any person to:

(1) Write, indict, dictate, speak, utter, publish, or declare or be interested in writing, indicting, dictating, speaking, uttering, publishing, or declaring any word, sentence, speech, or article of whatsoever nature or kind, with the intent to encourage, advise, aid, assist, or abet in the infliction of any personal injury upon any person or the taking of human life, or destruction or injury to either public or private property, without due process of law;

(2) Disseminate in any manner knowledge or propaganda that tends to destroy or overthrow the present form of government of either the State of Arkansas or the United States of America by any violence or unlawful means whatsoever; or

(3) Employ any means stated in this section calculated to cause a result stated in this section.

(b) Any person violating a provision of this section is guilty of a Class A misdemeanor.



§ 5-51-206 - Advocating personal injury, destruction of property, or overthrow of government -- Use of symbols.

(a) It is unlawful for any person to wear, use, exhibit, display, or have in possession any symbol, token, device, or flag, the meaning, object, purpose, or intent of which is to encourage, aid, assist, or abet, with such intent, or incite with such intent to, or which is calculated to encourage, aid, assist, abet, or incite any person in:

(1) The infliction of personal injury upon any other person;

(2) The taking of human life;

(3) The destruction of either public or private property without due process of law; or

(4) The destruction or overthrow of, or that which tends to destroy or overthrow, the present form of government of either the State of Arkansas or the United States of America.

(b) Any person violating this section is guilty of a Class A misdemeanor.



§ 5-51-207 - Contempt for or desecration of the United States flag.

(a) (1) Any person who knowingly mutilates, defaces, physically defiles, burns, maintains on the floor or ground, or tramples upon any flag of the United States shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one (1) year, or both.

(2) This subsection does not prohibit any conduct consisting of the disposal of a flag when it has become worn or soiled.

(b) As used in this section, "flag of the United States" means any flag of the United States, or any part of a flag of the United States, made of any substance, or any size, in a form that is commonly displayed.



§ 5-51-208 - Contempt for or desecration of the Arkansas flag.

(a) (1) Any person who, for profit, knowingly mutilates, defaces, physically defiles, burns, maintains on the floor or ground, or tramples upon an Arkansas flag shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one (1) year, or both.

(2) This subsection does not prohibit any conduct consisting of the disposal of a flag when it has become worn or soiled.

(b) As used in this section, "Arkansas flag" means any flag of Arkansas, or any part of a flag of Arkansas, made of any substance, or any size, in a form that is commonly displayed.






Subchapter 3 - -- Sabotage Prevention Act

§ 5-51-301 - Title.

This subchapter may be cited as the "Sabotage Prevention Act".



§ 5-51-302 - Definitions.

As used in this subchapter:

(1) "Highway" includes any private or public street, way, or other place used for travel to or from property;

(2) "Highway commissioners" means any individual, board, or other body having authority under then-existing law to discontinue the use of the highway which it is desired to restrict or close to public use and travel; and

(3) "Public utility" includes any pipeline, gas, electric, heat, water, oil, sewer, telephone, telegraph, radio, railway, railroad, airplane, transportation, communication, or other system, owned or operated by anyone for public use.



§ 5-51-303 - Intentional injury to or interference with government property.

Any person who knowingly and intentionally destroys or injures any article or thing belonging to the United States, the State of Arkansas, or any county, city, or other subdivision of this state with intent to hinder or interfere with the owner in the preparation for prosecution of war or in the owner's use for defense purposes is guilty of a Class D felony.



§ 5-51-304 - Intentionally defective workmanship.

Any person who knowingly and intentionally makes or causes to be made any defective article or thing to be used by the United States, the State of Arkansas, or any subdivision of this state with intent to injure or hinder the United States, the State of Arkansas, or any subdivision of this state in the preparation for war, the prosecution of war, or in the United States, the State of Arkansas, or any subdivision of this state's use for defense purposes is guilty of a Class D felony.



§ 5-51-305 - Unlawful entry on property.

(a) It is unlawful for any person to enter upon the enclosed premises of another without permission of the owner for the purpose of committing an act declared by this subchapter to be unlawful.

(b) Any person who violates the provisions of this section is guilty of a Class C misdemeanor.



§ 5-51-306 - Questioning and detaining suspected persons.

It is not lawful for any private employee acting as a watchperson, guard, or in a supervisory capacity, or any individual, partnership, association, or corporation engaged in the manufacture, production, transportation, or storage of any article or thing described in § 5-51-303 to arrest or detain any person found on any premises to which entry without permission is forbidden by § 5-51-305.



§ 5-51-307 - Closing and restricting use of highway.

(a) If it becomes necessary for a public highway to be closed to travel for the protection of the public, it is lawful for the prosecuting attorney of the county where the public highway is sought to be closed to apply to the circuit judge for an order closing the public highway, stating in writing the reasons and necessity for the order.

(b) The circuit judge shall cause reasonable notice to be given to all interested parties that the application is made, fixing a time and place for hearing.

(c) All parties interested as landowners or users of the public highway or to be affected by the closing are entitled to be made parties to the cause and heard on the application.

(d) If the circuit judge finds from the evidence that it is reasonable, just, and proper that travel on the public highway should be restricted or prevented, an appropriate order shall be made by the circuit judge to do so, having due regard to the rights of the public and all parties in interest.

(e) Any aggrieved person may appeal from the order as in any other case.



§ 5-51-308 - Witnesses' privileges.

(a) No person is excused from testifying as a witness in any court of competent jurisdiction concerning any thing made unlawful by this subchapter and a person may be compelled to produce any book, paper, or document in his or her possession in connection with his or her testimony or for use at the trial, as is now provided by law.

(b) However, the testimony given by the witness pursuant to subsection (a) of this section or the books, papers, or document produced by him or her pursuant to subsection (a) of this section shall not be used as evidence against him or her, nor form the basis of a criminal charge against him or her.



§ 5-51-309 - Rights of labor not impaired.

(a) Nothing in this subchapter shall be construed as impairing, curtailing, or destroying any right of employees and their representatives to self-organization to form, join, or assist labor unions or to bargain collectively through representatives of their own choosing or to engage in concerted activities.

(b) It is not intended by this subchapter that the members of labor unions, their officers and representatives, be deprived of any legal rights which they now have or may have hereafter.






Subchapter 4 - -- Communists






Chapter 52 - Corruption in Public Office

§ 5-52-101 - Abuse of public trust.

(a) A person commits the offense of abuse of public trust if the person:

(1) Solicits, accepts, or agrees to accept on behalf of any person, political party, or other organization any benefit from another person upon an agreement or understanding that the other person will or may be appointed a public servant or designated or nominated as a candidate for public office;

(2) Offers, confers, or agrees to confer any benefit and the receipt of the benefit is prohibited by this section;

(3) Solicits, accepts, or agrees to accept any benefit as compensation or consideration for having as a public servant given a decision, opinion, recommendation, or vote favorable to another or for having otherwise exercised his or her discretion in favor of another; or

(4) Offers, confers, or agrees to confer any benefit upon a public servant and the receipt of the benefit is prohibited by this section.

(b) It is not a defense to a prosecution under this section that the decision, opinion, recommendation, vote, or use of discretion, except for the benefit, was otherwise proper.

(c) Abuse of public trust is a Class D felony.



§ 5-52-104 - Soliciting unlawful compensation.

(a) A person commits the offense of soliciting unlawful compensation if he or she requests a benefit for the performance of an official action as a public servant knowing that he or she is required to perform that action:

(1) Without compensation, other than authorized salary or allowances; or

(2) At a level of compensation lower than that requested.

(b) Soliciting unlawful compensation is a Class A misdemeanor.



§ 5-52-105 - Attempt to influence a public servant.

(a) A person commits the offense of attempting to influence a public servant if he or she threatens violence or economic reprisal against any person or uses deceit with the purpose to alter or affect a public servant's decision, vote, opinion, or action concerning any matter which is afterwards to be considered or performed by the public servant or the agency or body of which the public servant is a member.

(b) Attempt to influence a public servant is a Class A misdemeanor.



§ 5-52-106 - Misuse of confidential information.

(a) A public servant commits the offense of misuse of confidential information if, in contemplation of official action by himself or herself or a governmental unit with which he or she is associated or in reliance on information to which he or she has access in his or her official capacity and which has not been made public, the public servant:

(1) Acquires or aids another to acquire a pecuniary interest in any property, transaction, or enterprise that may be affected by the information; or

(2) Speculates or aids another to speculate on the basis of the information.

(b) Misuse of confidential information is a Class A misdemeanor.



§ 5-52-107 - Abuse of office.

(a) A person commits the offense of abuse of office if, being a public servant and with the purpose of benefiting in a pecuniary fashion himself or herself or another person or of harming another person, the person knowingly:

(1) Commits an unauthorized act which purports to be an act of his or her office; or

(2) Omits to perform a duty imposed on him or her by law or clearly inherent in the nature of his or her office.

(b) Abuse of office is a Class B misdemeanor.



§ 5-52-108 - Compensation for speeches and appearances.

(a) Except for the compensation a member of the General Assembly is entitled to from the State of Arkansas for the performance of his or her duties, no member shall solicit or accept compensation for speeches or other appearances before a group of persons unless the appearance is made as part of the normal course of business in the legislative member's private occupation.

(b) For the purpose of this section, "compensation" means any money or anything of value received or to be received as a claim for services, whether in the form of a retainer, fee, salary, expense, allowance, honorarium, forbearance, forgiveness, interest, dividend, royalty, rent, or any other form of recompense or any combination thereof. "Compensation" does not include payments received for food, lodging, or travel which bears a relationship to a legislative member's office when such member is appearing in an official capacity.

(c) Any person who knowingly or willfully violates this section shall upon conviction be guilty of a Class A misdemeanor.






Chapter 53 - Offenses Relating to Judicial and Other Official Proceedings

Subchapter 1 - -- General Provisions

§ 5-53-101 - Definitions.

As used in this subchapter:

(1) (A) "False material statement" means any false statement, regardless of its admissibility under the rules of evidence, which affects or could affect the course or outcome of an official proceeding or the action or decision of a public servant in the performance of any governmental function.

(B) Whether a false statement is material in a given factual situation is a question of law;

(2) (A) "Juror" means a member of any jury, including a grand jury and a petit jury.

(B) "Juror" also includes any person who has been drawn or summoned as a prospective juror;

(3) (A) "Oath" means swearing, affirming, and any other mode authorized by law of attesting to the truth of that which is stated.

(B) A written statement is treated as if made under oath if the written statement:

(i) Was made on or pursuant to a form bearing notice, authorized by law, to the effect that a false statement made pursuant to the form is punishable;

(ii) Recites that it was made under oath, and the declarant was aware of the recitation at the time he or she signed the written statement and intended that the written statement should be considered a sworn statement; or

(iii) Is made, used, or offered with the purpose that it be accepted as compliance with a statute, rule, or regulation which requires a statement under oath or other like form of attestation to the truth of the matter contained in the statement;

(4) (A) "Official proceeding" means a proceeding heard before any legislative, judicial, administrative, or other government agency or official authorized to hear evidence under oath, including any referee, hearing examiner, commissioner, notary, or other person taking testimony or depositions in any such proceeding.

(B) "Official proceeding" includes the signing or marking, under oath, of:

(i) A voter registration application;

(ii) An application for absentee ballot; or

(iii) A precinct voter registration list;

(5) "Testimony" includes an oral or written statement, document, or any other material that is or could be offered by a witness in an official proceeding;

(6) "Threat" means a menace, however communicated, to:

(A) Use physical force against any person; or

(B) Harm substantially any person with respect to his or her property, health, safety, business, calling, career, financial condition, reputation, or a personal relationship; and

(7) (A) "Witness" means:

(i) Any person for whose attendance to give testimony at an official proceeding any process has issued; or

(ii) Any person who is holding or plans to hold himself available to give testimony at an official proceeding.

(B) For the purpose of this code, a person is a "witness" if testimony is sought or offered by personal attendance at an official proceeding or by deposition or affidavit.



§ 5-53-102 - Perjury generally.

(a) A person commits perjury if in any official proceeding he or she makes a false material statement, knowing it to be false, under an oath required or authorized by law.

(b) Lack of knowledge of the materiality of the statement is not a defense to a charge of perjury.

(c) Perjury is a Class C felony.



§ 5-53-103 - False swearing generally.

(a) A person commits false swearing if other than in an official proceeding he or she makes a false material statement, knowing it to be false, under an oath required or authorized by law.

(b) Lack of knowledge of the materiality of the statement is not a defense to a charge of false swearing.

(c) False swearing is a Class A misdemeanor.



§ 5-53-104 - Perjury -- Retraction.

(a) It is a defense to a prosecution for perjury that the defendant retracted his or her false material statement:

(1) In a manner showing a complete and voluntary retraction of the statement;

(2) During the course of the same official proceeding in which the statement was made; and

(3) Before the subject matter of the official proceeding was submitted to the ultimate trier of fact.

(b) A statement made in a separate hearing at a separate stage of the same case or administrative proceeding is deemed to have been made in the course of the same proceeding.

(c) Any person who in making a retraction causes termination of any official proceeding by reason of prejudice to a legal right of a party to the official proceeding is guilty of a Class A misdemeanor.



§ 5-53-105 - Perjury or false swearing -- Oath.

It is no defense to a prosecution under §§ 5-53-102 and 5-53-103 that:

(1) The oath was administered or taken in an irregular manner; or

(2) The person administering the oath lacked authority to administer the oath if the taking of the oath was required by law.



§ 5-53-106 - Perjury or false swearing -- Inconsistent statements.

(a) When a person charged with perjury or false swearing has made inconsistent material statements under oath and affecting the same matter or transaction, all the several inconsistent material statements may be charged in different counts of the same indictment or information.

(b) Proof of the inconsistency of statements is of itself evidence that one (1) of the statements is false, and it is not necessary to sustain a conviction to establish which statement is false.

(c) If one (1) inconsistent statement, if false, would constitute perjury and the other inconsistent statement, if false, would constitute only false swearing, the defendant may be convicted only of false swearing.

(d) Nothing in this section prevents a conviction of perjury when proof of perjury is established by evidence other than proof of inconsistent statements.



§ 5-53-107 - Perjury or false swearing -- Proof.

Except for a prosecution based upon inconsistent statements, in any prosecution for perjury or false swearing falsity of a statement may not be established solely through contradiction by the uncorroborated testimony of a single witness.



§ 5-53-108 - Witness bribery.

(a) A person commits witness bribery if he or she:

(1) Offers, confers, or agrees to confer any benefit upon a witness or a person he or she believes may be called as a witness with the purpose of:

(A) Influencing the testimony of that person;

(B) Inducing that person to avoid legal process summoning that person to testify; or

(C) Inducing that person to absent himself or herself from an official proceeding to which that person has been legally summoned; or

(2) Solicits, accepts, or agrees to accept any benefit and the conferring of the benefit is prohibited by this section.

(b) Witness bribery is a Class C felony.



§ 5-53-109 - Intimidating a witness.

(a) A person commits the offense of intimidating a witness if he or she threatens a witness or a person he or she believes may be called as a witness with the purpose of:

(1) Influencing the testimony of that person;

(2) Inducing that person to avoid legal process summoning that person to testify; or

(3) Inducing that person to absent himself or herself from an official proceeding to which that person has been legally summoned.

(b) Intimidating a witness is a Class C felony.



§ 5-53-110 - Tampering.

(a) A person commits the offense of tampering if, believing that an official proceeding or investigation is pending or about to be instituted, he or she induces or attempts to induce another person to:

(1) Testify or inform falsely;

(2) Withhold any unprivileged testimony, information, document, or thing regardless of the admissibility under the rules of evidence of the testimony, information, document, or thing and notwithstanding the relevance or probative value of the testimony, information, document, or thing to an investigation;

(3) Elude legal process summoning that person to testify or supply evidence, regardless of whether the legal process was lawfully issued; or

(4) Absent himself or herself from any proceeding or investigation to which that person has been summoned.

(b) Tampering is a Class A misdemeanor.



§ 5-53-111 - Tampering with physical evidence.

(a) A person commits the offense of tampering with physical evidence if he or she alters, destroys, suppresses, removes, or conceals any record, document, or thing with the purpose of impairing its verity, legibility, or availability in any official proceeding or investigation.

(b) (1) Tampering with physical evidence is a Class D felony if the person impairs or obstructs the prosecution or defense of a felony.

(2) Otherwise, tampering with physical evidence is a Class B misdemeanor.



§ 5-53-112 - Retaliation against a witness, informant, or juror.

(a) A person commits the offense of retaliation against a witness, informant, or juror if he or she harms or threatens to harm another by any unlawful act in retaliation for anything lawfully done in the capacity of witness, informant, or juror.

(b) Retaliation against a witness, informant, or juror is a Class D felony.

(c) "Informant" means a person who provides information to any law enforcement agency in an effort to assist the law enforcement agency in solving a crime or apprehending a person suspected of a criminal offense.



§ 5-53-113 - Juror bribery.

(a) A person commits juror bribery if he or she:

(1) Offers, confers, or agrees to confer any benefit upon a juror with the purpose of influencing the juror's vote, decision, or other action as a juror; or

(2) Solicits, accepts, or agrees to accept any benefit and the receipt of the benefit is prohibited by this section.

(b) Juror bribery is a Class C felony.



§ 5-53-114 - Intimidating a juror, a witness, or an informant.

(a) A person commits the offense of intimidating a juror, a witness, or an informant if he or she threatens a juror, a witness, or an informant with the purpose of influencing the juror's vote or decision or the witness's or informant's statement or testimony.

(b) Intimidating a juror, a witness, or an informant is a Class C felony.

(c) "Informant" means a person who provides information to any law enforcement agency in an effort to assist the law enforcement agency in solving crimes and apprehending persons suspected of criminal offenses.



§ 5-53-115 - Jury tampering.

(a) A person commits the offense of jury tampering if he or she attempts directly or indirectly to communicate with a juror, other than as a part of the official proceedings in which the juror is participating, with the purpose of influencing the juror's vote, decision, or other action as a juror.

(b) Juror tampering is a Class D felony.



§ 5-53-116 - Simulating legal process.

(a) A person commits the offense of simulating legal process if, with the purpose of obtaining anything of value, he or she knowingly delivers or causes to be delivered to another a request, demand, or notice that simulates any legal process issued by any court of this state.

(b) Simulating legal process is a Class A misdemeanor.



§ 5-53-131 - Frivolous, groundless, or malicious prosecutions.

Any officer or any person who knowingly brings or aids and encourages another to bring a frivolous, groundless, or malicious prosecution is guilty of a Class A misdemeanor.



§ 5-53-132 - Misconduct in selecting or summoning jurors.

Any person whose duty it is to select or summon any jurors in any court or before any officer who is guilty of any unlawful, partial, or improper conduct in selecting or summoning any juror is guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100).



§ 5-53-133 - Approaching jury commissioners to influence juror selections.

(a) (1) It is unlawful for any person to approach any jury commissioner for the purpose of having any person placed upon a grand jury or petit jury after the circuit judges of any district in this state have appointed jury commissioners to select grand jurors and petit jurors to serve in the circuit courts of this state.

(2) Any person violating this subsection is guilty of a Class D felony.

(b) If any state, county, city, or township official approaches any jury commissioner for the purpose of having any person placed upon the grand jury or petit jury, he or she is guilty of a Class D felony.

(c) If any licensed attorney approaches any jury commissioner for the purpose of having any person placed upon the grand jury or petit jury, he or she is guilty of a Class D felony.

(d) It is the duty of the circuit judges to instruct jury commissioners in regard to the provisions of this section.



§ 5-53-134 - Violation of an order of protection.

(a) (1) A person commits the offense of violation of an order of protection if:

(A) A circuit court or other court with competent jurisdiction has issued a temporary order of protection or an order of protection against the person pursuant to the The Domestic Abuse Act of 1991, § 9-15-101 et seq.;

(B) The person has received actual notice or notice pursuant to the Arkansas Rules of Civil Procedure of a temporary order of protection or an order of protection pursuant to the The Domestic Abuse Act of 1991, § 9-15-101 et seq.; and

(C) The person knowingly violates a condition of an order of protection issued pursuant to the The Domestic Abuse Act of 1991, § 9-15-101 et seq.

(2) A person commits the offense of violation of an out-of-state order of protection if:

(A) The court of another state, a federally recognized Indian tribe, or a territory with jurisdiction over the parties and matters has issued a temporary order of protection or an order of protection against the person pursuant to the laws or rules of the other state, federally recognized Indian tribe, or territory;

(B) The person has received actual notice or other lawful notice of a temporary order of protection or an order of protection pursuant to the laws or rules of the other state, the federally recognized Indian tribe, or the territory;

(C) The person knowingly violates a condition of an order of protection issued pursuant to the laws or rules of the other state, the federally recognized Indian tribe, or the territory; and

(D) The requirements of § 9-15-302 concerning the full faith and credit for an out-of-state order of protection have been met.

(b) (1) Except as provided in subdivision (b)(2) of this section, violation of an order of protection under this section is a Class A misdemeanor.

(2) Violation of an order of protection under this section is a Class D felony if:

(A) The offense is committed within five (5) years of a previous conviction for violation of an order of protection under this section;

(B) The order of protection was issued after a hearing of which the person received actual notice and at which the person had an opportunity to participate; and

(C) The facts constituting the violation on their own merit satisfy the elements of any felony offense or misdemeanor offense, not including an offense provided for in this section.

(c) (1) A law enforcement officer may arrest and take into custody without a warrant any person who the law enforcement officer has probable cause to believe:

(A) Is subject to an order of protection issued pursuant to the laws of this state; and

(B) Has violated the terms of the order of protection, even if the violation did not take place in the presence of the law enforcement officer.

(2) Under § 9-15-302, a law enforcement officer or law enforcement agency may arrest and take into custody without a warrant any person who the law enforcement officer or law enforcement agency has probable cause to believe:

(A) Is subject to an order of protection issued pursuant to the laws or rules of another state, a federally recognized Indian tribe, or a territory; and

(B) Has violated the terms of the out-of-state order of protection, even if the violation did not take place in the presence of the law enforcement officer.

(d) It is an affirmative defense to a prosecution under this section if:

(1) The parties have reconciled prior to the violation of the order of protection; or

(2) The petitioner for the order of protection:

(A) Invited the defendant to come to the petitioner's residence or place of employment listed in the order of protection; and

(B) Knew that the defendant's presence at the petitioner's residence or place of employment would be in violation of the order of protection.

(e) Any law enforcement officer acting in good faith and exercising due care in making an arrest for domestic abuse in an effort to comply with this subchapter shall have immunity from civil or criminal liability.






Subchapter 2 - -- Threatening a Judicial Official or Juror

§ 5-53-201 - Definitions.

As used in this subchapter:

(1) "Immediate family" means the spouse or child of a judicial official or juror;

(2) "Judicial official" means any:

(A) District judge, circuit judge, or Court of Appeals judge;

(B) Supreme Court Justice; or

(C) Person authorized to hear evidence under oath; and

(3) "Juror" means any citizen of the state impaneled as a grand juror or petit juror.



§ 5-53-202 - Threatening a judicial official or juror -- Penalty.

(a) A person commits the offense of threatening a judicial official or juror if the person directly or indirectly utters or otherwise makes a threat toward another person whom the person knows or should know to be a:

(1) Judicial official;

(2) Juror; or

(3) Member of the immediate family of a judicial official or juror.

(b) (1) Threatening a judicial official or juror is a Class B felony if the person threatens:

(A) To cause death or serious physical injury to a judicial official, juror, or any member of a judicial official's or juror's immediate family; or

(B) Substantial damage to property owned or possessed by a judicial official, juror, or any member of a judicial official's or juror's immediate family.

(2) Threatening a judicial official or juror is a Class C felony if the person threatens:

(A) To cause physical injury to a judicial official, juror, or any member of a judicial official's or juror's immediate family; or

(B) Damage to property owned or possessed by a judicial official, juror, or any member of a judicial official's or juror's immediate family.

(c) It is an affirmative defense to any prosecution under this subchapter that at the time the defendant engaged in the conduct, the threat did not relate to the person's status or actions as a:

(1) Judicial official;

(2) Juror; or

(3) Member of the immediate family of a judicial official or juror.









Chapter 54 - Obstructing Governmental Operations

Subchapter 1 - -- General Provisions

§ 5-54-101 - Definitions.

As used in this chapter:

(1) "Arkansas State Hospital" includes any subdivision or facility of the Arkansas State Hospital and any other hospital established by law or legally designated for similar purposes;

(2) (A) "Correctional facility" means any place used for the confinement of persons charged with or convicted of an offense or otherwise confined under a court order.

(B) "Correctional facility" does not include youth services programs and applies to the Arkansas State Hospital only as to persons detained there charged with or convicted of an offense;

(3) (A) "Custody" means actual or constructive restraint by a law enforcement officer pursuant to an arrest or a court order.

(B) "Custody" does not include detention in a correctional facility, youth services program, or the Arkansas State Hospital;

(4) "Deadly physical force" means physical force that under the circumstances in which it is used is readily capable of causing death or serious physical injury;

(5) "Escape" means the unauthorized departure of a person from custody or a correctional facility;

(6) "Governmental function" means any activity that a public servant is legally authorized to undertake on behalf of any governmental unit he or she serves;

(7) "Implement for escape" means any weapon, tool, or other thing that may be useful for escape;

(8) "Implement for unauthorized departure" means any weapon, tool, or other thing that may be useful for unauthorized departure;

(9) "Juvenile detention facility" means any facility for the temporary care of juveniles alleged to be delinquent, or adjudicated delinquent and awaiting disposition, who require secure custody in a physically restricting facility designed and operated with all entrances and exits under the exclusive control of the facility's staff, so that a juvenile may not leave the facility unsupervised or without permission;

(10) "Physical force" means any bodily impact, restraint, or confinement or the threat of bodily impact, restraint, or confinement;

(11) "Prohibited article" means:

(A) An intoxicating beverage other than sacramental wine labeled as sacramental wine and supplied by a religious official who supplies the sacramental wine to an inmate in the Department of Correction or Department of Community Correction for the sole purpose of an approved religious service, pursuant to rules and regulations promulgated by the Board of Corrections;

(B) A controlled substance, as defined by §§ 5-64-101 et seq. -- 5-64-601 et seq., not prescribed by a physician for the benefit of the person to whom it is delivered;

(C) A weapon, including a firearm or anything manifestly designed, made, adapted, or capable of being adapted to inflict physical injury, and anything that in the manner of its use or intended use is capable of causing physical injury; or

(D) Anything furnished an inmate in a correctional facility, the Arkansas State Hospital, or juvenile training school without authorization of a person charged with the duty of maintaining the safety or security of the institution or any person confined in the institution;

(12) "Public record" includes all official books, papers, exhibits, or records of any type required by law to be created by or received and retained in any governmental office or agency, affording notice or information to the public or constituting a memorial of an act or transaction of a public office or public servant; and

(13) (A) "Youth services program" means a residential program operated by the Division of Youth Services of the Department of Health and Human Services or its contractor for the purpose of detaining, housing, and treating persons committed to the division.

(B) A person committed to the division and placed in a youth services program is in the custody of the youth services program while attending or participating in any activity conducted or arranged by the youth services program, regardless of the physical location of the activity.



§ 5-54-102 - Obstructing governmental operations.

(a) A person commits the offense of obstructing governmental operations if the person:

(1) Knowingly obstructs, impairs, or hinders the performance of any governmental function;

(2) Knowingly refuses to provide information requested by an employee of a governmental agency relating to the investigation of a case brought under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., and is the physical custodian of the child in the case;

(3) Fails to submit to court-ordered scientific testing by a noninvasive procedure to determine the paternity of a child in a case brought under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq.; or

(4) Falsely identifies himself or herself to a law enforcement officer or a code enforcement officer.

(b) (1) Obstructing governmental operations by using or threatening to use physical force is a Class A misdemeanor.

(2) A second or subsequent offense of obstructing governmental operations under subdivision (a)(4) of this section is a Class A misdemeanor.

(3) Otherwise, obstructing governmental operations is a Class C misdemeanor.

(c) This section does not apply to:

(1) Unlawful flight by a person charged with an offense;

(2) Refusal to submit to arrest;

(3) Any means of avoiding compliance with the law not involving affirmative interference with a governmental function unless specifically set forth in this section; or

(4) Obstruction, impairment, or hindrance of what a person reasonably believes is a public servant's unlawful action.

(d) (1) As used in this section, "code enforcement officer" means an individual charged with the duty of enforcing a municipal code, municipal ordinance, or municipal regulation as defined by a municipal code, municipal ordinance, or municipal regulation.

(2) "Code enforcement officer" includes a municipal animal control officer.



§ 5-54-103 - Resisting arrest -- Refusal to submit to arrest.

(a) (1) A person commits the offense of resisting arrest if he or she knowingly resists a person known by him or her to be a law enforcement officer effecting an arrest.

(2) As used in this subsection, "resists" means using or threatening to use physical force or any other means that creates a substantial risk of physical injury to any person.

(3) It is no defense to a prosecution under this subsection that the law enforcement officer lacked legal authority to make the arrest if the law enforcement officer was acting under color of his or her official authority.

(4) Resisting arrest is a Class A misdemeanor.

(b) (1) A person commits the offense of refusal to submit to arrest if he or she knowingly refuses to submit to arrest by a person known by him or her to be a law enforcement officer effecting an arrest.

(2) As used in this subsection, "refuses" means active or passive refusal.

(3) It is no defense to a prosecution under this subsection that the law enforcement officer lacked legal authority to make the the arrest if the law enforcement officer was acting under color of his or her official authority.

(4) Refusal to submit to arrest is a Class B misdemeanor.



§ 5-54-104 - Interference with a law enforcement or code enforcement officer.

(a) (1) A person commits the offense of interference with a law enforcement officer if he or she knowingly employs or threatens to employ physical force against a law enforcement officer engaged in performing his or her official duties.

(2) A person commits the offense of interference with a code enforcement officer if he or she knowingly employs or threatens to employ physical force against a code enforcement officer engaged in performing his or her official duties.

(b) (1) Interference with a law enforcement officer or a code enforcement officer is a Class C felony if:

(A) The person uses or threatens to use deadly physical force; or

(B) The person is assisted by one (1) or more other persons and physical injury to the law enforcement officer or code enforcement officer results.

(2) Otherwise, interference with a law enforcement officer or a code enforcement officer is a Class A misdemeanor.

(c) (1) As used in this section, "code enforcement officer" means an individual charged with the duty of enforcing a municipal code, municipal ordinance, or municipal regulation as defined by a municipal code, municipal ordinance, or municipal regulation.

(2) "Code enforcement officer" includes an animal control officer.



§ 5-54-105 - Hindering apprehension or prosecution.

(a) A person commits an offense under this section if, with purpose to hinder the apprehension, prosecution, conviction, or punishment of another person for an offense, he or she:

(1) Harbors or conceals the other person;

(2) Provides or aids in providing the other person with a weapon, money, transportation, disguise, or other means of avoiding apprehension, discovery, or effecting escape;

(3) Prevents or obstructs anyone from performing an act which might aid in the discovery, apprehension, or identification of the other person by means of force or intimidation or the threat of force or intimidation, or by means of deception;

(4) Conceals, alters, destroys, or otherwise suppresses the discovery of any fact, information, or other thing related to the crime which might aid in the discovery, apprehension, or identification of the other person;

(5) Warns the other person of impending discovery, apprehension, or identification;

(6) Volunteers false information to a law enforcement officer; or

(7) Purposely lies or attempts to purposely provide erroneous information, documents, or other instrumentalities which he or she knows to be false to a certified law enforcement officer that would distract from the true course of the investigation or inhibit the logical or orderly progress of the investigation.

(b) (1) (A) Hindering apprehension or prosecution is a Class B felony if the conduct of the person assisted in violation of this section constitutes a Class Y felony or a Class A felony.

(B) However, except as provided in subdivision (b)(2) of this section, if the defendant shows by a preponderance of the evidence that he or she stands to the person assisted in the relation of parent, child, brother, sister, husband, or wife, hindering apprehension or prosecution is a Class D felony.

(2) Subdivision (b)(1)(B) of this section does not apply if the offense of the person assisted is:

(A) Capital murder, as prohibited in § 5-10-101;

(B) Murder in the first degree, as prohibited in § 5-10-102;

(C) Kidnapping, as prohibited in § 5-11-102; or

(D) Rape, as prohibited in § 5-14-103.

(c) Hindering apprehension or prosecution is a felony classified one (1) degree below the felony constituted by the conduct of the person assisted in violation of this section if the conduct is a Class B felony or a Class C felony.

(d) (1) Hindering apprehension or prosecution is a Class A misdemeanor if the conduct of the person assisted in violation of this section is a Class D felony or an unclassified felony.

(2) Hindering apprehension or prosecution is a Class D felony if the person in violation of this section was assisting an escapee from correctional custody sentenced after being found guilty of a felony.

(3) Otherwise, hindering apprehension or prosecution is a misdemeanor classed one (1) degree below the misdemeanor constituted by the conduct of the person assisted in violation of this section.



§ 5-54-106 - Aiding consummation of offense.

(a) A person commits an offense under this section if he or she knowingly aids another person by:

(1) Safeguarding or securing the proceeds of an offense; or

(2) Converting the proceeds of an offense into negotiable funds.

(b) (1) A person violating any provision of this section is guilty of a Class D felony if the conduct of the person aided in violation of this section constitutes a felony of any class.

(2) Otherwise, a violation of this section is a Class A misdemeanor.



§ 5-54-107 - Compounding.

(a) A person commits the offense of compounding if he or she:

(1) Solicits, accepts, or agrees to accept any pecuniary benefit as consideration for refraining from reporting to a law enforcement authority the commission or suspected commission of any offense or information relating to an offense; or

(2) Offers, confers, or agrees to confer a benefit and the receipt of the benefit is prohibited by this section.

(b) Compounding is a:

(1) Class B felony if the offense concealed is a Class Y felony;

(2) Class C felony if the offense concealed is a Class A felony;

(3) Class D felony if the offense concealed is:

(A) A Class B felony;

(B) A Class C felony;

(C) A Class D felony; or

(D) An unclassified felony; or

(4) Class B misdemeanor if the offense concealed is a misdemeanor of any class.



§ 5-54-108 - Hindering prosecution and compounding -- No defense.

It is no defense to a prosecution for hindering prosecution or compounding that the principal offender is not apprehended, prosecuted, convicted, or punished.



§ 5-54-109 - Refusing to assist law enforcement officer.

(a) A person commits the offense of refusing to assist a law enforcement officer if, upon command by a person known by him or her to be a law enforcement officer, the person unreasonably refuses or fails to assist in effecting a lawful arrest or preventing another person from committing an offense.

(b) Refusing to assist a law enforcement officer is a Class C misdemeanor.



§ 5-54-110 - First degree escape.

(a) A person commits the offense of first degree escape if:

(1) At any time, including from the point of departure from confinement to the return to confinement, aided by another person actually present, he or she uses or threatens to use physical force in escaping from:

(A) Custody;

(B) A correctional facility;

(C) A juvenile detention facility; or

(D) A youth services program; or

(2) At any time, including from the point of departure from confinement to the return to confinement, he or she uses or threatens to use a deadly weapon in escaping from:

(A) Custody;

(B) A correctional facility;

(C) A juvenile detention facility; or

(D) A youth services program.

(b) (1) First degree escape is a Class A felony if, at the time of the escape, the person is in the custody of:

(A) The Department of Correction;

(B) The Department of Community Correction; or

(C) A law enforcement agency.

(2) Otherwise first degree escape is a Class C felony.



§ 5-54-111 - Second degree escape.

(a) A person commits the offense of second degree escape if he or she:

(1) At any time, including from the point of departure from confinement to the return to confinement, uses or threatens to use physical force in escaping from custody;

(2) Having been found guilty of a felony, escapes from custody;

(3) Escapes from a correctional facility;

(4) Escapes from a juvenile detention facility; or

(5) Escapes from a youth services program.

(b) (1) Second degree escape is a Class B felony if, at the time of the escape, the person is in the custody of:

(A) The Department of Correction;

(B) The Department of Community Correction; or

(C) A law enforcement agency.

(2) Otherwise second degree escape is a Class D felony.



§ 5-54-112 - Third degree escape.

(a) A person commits the offense of third degree escape if he or she escapes from custody.

(b) It is a defense to a prosecution under this section that the person escaping was in custody pursuant to an unlawful arrest.

(c) (1) Third degree escape is a Class C felony if, at the time of the escape, the person is in the custody of:

(A) The Department of Correction;

(B) The Department of Community Correction; or

(C) A law enforcement agency.

(2) Otherwise third degree escape is a Class A misdemeanor.



§ 5-54-113 - Permitting escape in the first degree.

(a) A public servant responsible for supervision of persons detained in correctional facilities or in custody commits the offense of permitting escape in the first degree if he or she knowingly permits the escape of a person known to be detained in a correctional facility or in custody pursuant to an arrest for, or a charge or conviction of, a felony of any class.

(b) Permitting escape in the first degree is a Class C felony.



§ 5-54-115 - Permitting escape or unauthorized departure in the second degree.

(a) A public servant is responsible for the supervision of persons from:

(1) A correctional facility;

(2) Custody; or

(3) Pursuant to a court order or petition in:

(A) The Arkansas State Hospital; or

(B) A juvenile detention facility or youth services program.

(b) A public servant, as listed in subdivision (a)(3) of this section, commits the offense of permitting escape or unauthorized departure in the second degree if he or she recklessly permits a person to escape or make an unauthorized departure.

(c) Permitting escape or unauthorized departure in the second degree is a Class A misdemeanor.



§ 5-54-116 - Aiding an unauthorized departure.

(a) A person commits the offense of aiding an unauthorized departure if, not being an inmate in a youth services program, a youth services facility, or the Arkansas State Hospital, he or she knowingly aids another person in making or attempting to make an unauthorized departure from a juvenile detention facility, a youth services program, or the Arkansas State Hospital.

(b) (1) Aiding an unauthorized departure is a Class C felony if the person aiding an unauthorized departure uses physical force or uses or threatens to use a deadly weapon.

(2) Otherwise, aiding an unauthorized departure is a Class A misdemeanor.



§ 5-54-117 - Assisting in or furnishing an implement for escape.

(a) A person commits the offense of assisting in or furnishing an implement for escape if, with the purpose of facilitating escape, he or she:

(1) Introduces an implement for escape into a correctional facility;

(2) Provides an inmate in a correctional facility with an implement for escape;

(3) Provides a person in custody with an implement for escape;

(4) Provides transportation of any kind that is used in the commission or furtherance of an escape from a correctional facility;

(5) Furnishes food, clothing, finances, or other aid to a person who escaped from a correctional facility; or

(6) Provides shelter or housing to a person who escaped from a correctional facility.

(b) (1) Assisting in or furnishing an implement for escape is a Class B felony if the implement for escape provided is a deadly weapon.

(2) Otherwise assisting in or furnishing an implement for escape is a Class C felony.



§ 5-54-118 - Furnishing implement for unauthorized departure.

(a) A person commits the offense of furnishing an implement for unauthorized departure if, with the purpose of facilitating an unauthorized departure, he or she:

(1) Introduces an implement for unauthorized departure into the Arkansas State Hospital or a youth services program; or

(2) Provides a person detained in the Arkansas State Hospital or a youth services program with an implement for unauthorized departure.

(b) (1) Furnishing an implement for unauthorized departure is a Class C felony if the implement furnished is a deadly weapon.

(2) Otherwise, furnishing an implement for unauthorized departure is a Class A misdemeanor.



§ 5-54-119 - Furnishing, possessing, or using prohibited articles.

(a) A person commits the offense of furnishing a prohibited article if he or she knowingly:

(1) Introduces a prohibited article into a correctional facility, the Arkansas State Hospital, or a youth services program; or

(2) Provides a person confined in a correctional facility, the Arkansas State Hospital, or a youth services program with a prohibited article.

(b) (1) (A) Furnishing or providing a weapon, intoxicating beverage, controlled substance, moneys, a cellular telephone or other communication device, the components of a cellular telephone or other communication device, or any other items that would facilitate an escape, engaging in a continuing criminal enterprise, § 5-64-405, or violence within a facility is a Class B felony.

(B) Otherwise, furnishing a prohibited article is a Class C felony.

(2) This section does not apply to a religious official who supplies sacramental wine labeled as sacramental wine to an inmate in the Department of Correction for the sole purpose of an approved religious service, pursuant to rules and regulations promulgated by the Board of Corrections.

(c) (1) A person commits possessing a prohibited article if, being an inmate of the Department of Correction, the person knowingly possesses a:

(A) Cellular telephone or other communication device; or

(B) Component of a cellular telephone or other communication device.

(2) Possessing a prohibited article is a Class B felony.

(d) (1) A person commits using a prohibited article if, being an inmate of the Department of Correction, the person knowingly used a cellular telephone or other communication device to commit or to attempt, conspire, or solicit to commit:

(A) An escape from the custody of the Department of Correction;

(B) Engaging in a continuing criminal enterprise, § 5-64-405; or

(C) A violent felony as defined at § 5-4-501(d)(2).

(2) Using a prohibited article is a Class A felony.



§ 5-54-120 - Failure to appear.

(a) A person commits the offense of failure to appear if he or she fails to appear without reasonable excuse subsequent to having been:

(1) Cited or summonsed as an accused; or

(2) Lawfully set at liberty upon condition that he or she appear at a specified time, place, and court.

(b) Failure to appear is a Class C felony if the required appearance was in regard to a pending charge or disposition of a felony charge either before or after a determination of guilt of the charge.

(c) Failure to appear is a:

(1) Class A misdemeanor if the required appearance was in regard to a pending charge or disposition of a Class A misdemeanor charge either before or after a determination of guilt of the charge;

(2) Class B misdemeanor if the required appearance was in regard to a pending charge or disposition of a Class B misdemeanor charge either before or after a determination of guilt of the charge;

(3) Class B misdemeanor if the required appearance was in regard to a pending charge or disposition of a Class C misdemeanor charge either before or after a determination of guilt of the charge;

(4) Class B misdemeanor if the required appearance was in regard to a pending charge or disposition of a Class D misdemeanor charge either before or after a determination of guilt of the charge;

(5) Class B misdemeanor with the same penalty as the unclassified misdemeanor in the pending charge or disposition if the required appearance was in regard to a pending charge or disposition of an unclassified misdemeanor either before or after a determination of guilt on the charge; and

(6) Class C misdemeanor if the required appearance was in regard to a pending charge or disposition of a violation either before or after a determination of guilt of the charge.

(d) This section does not apply to an order to appear imposed as a condition of suspension or probation under § 5-4-303 or an order to appear issued before a revocation hearing under § 16-93-307.



§ 5-54-121 - Tampering with a public record.

(a) A person commits the offense of tampering with a public record if, with the purpose of impairing the verity, legibility, or availability of a public record, he or she knowingly:

(1) Makes a false entry in or falsely alters any public record; or

(2) Erases, obliterates, removes, destroys, or conceals a public record.

(b) (1) (A) Tampering with a public record is a Class C felony if the public record is a court record.

(B) Tampering with a public record is a Class B felony if the public record is a court record and the person broke into any building or structure with the intent of tampering with a court record located in the building or structure.

(2) Otherwise, tampering with a public record is a Class D felony.



§ 5-54-122 - Filing false report with law enforcement agency.

(a) As used in this section, "report" means any communication, either written or oral, sworn or unsworn.

(b) A person commits the offense of filing a false report if he or she files a report with any law enforcement agency or prosecuting attorney's office of any alleged criminal wrongdoing on the part of another person knowing that the report is false.

(c) (1) Filing a false report is a Class D felony if:

(A) The alleged criminal wrongdoing is a capital offense, Class Y felony, Class A felony, or Class B felony;

(B) The law enforcement agency or prosecuting attorney's office to whom the false report is made has expended in excess of five hundred dollars ($500) in order to investigate the false report, including the costs of labor;

(C) Physical injury results to any person as a result of the false report;

(D) The false report is made in an effort by the person filing the false report to conceal his or her own criminal activity; or

(E) The false report results in another person being arrested.

(2) Otherwise, filing a false report is a Class A misdemeanor.



§ 5-54-125 - Fleeing.

(a) If a person knows that his or her immediate arrest or detention is being attempted by a duly authorized law enforcement officer, it is the lawful duty of the person to refrain from fleeing, either on foot or by means of any vehicle or conveyance.

(b) Fleeing is a separate offense and is not considered a lesser included offense or component offense with relation to other offenses which may occur simultaneously with the fleeing.

(c) Fleeing on foot is considered a Class C misdemeanor, except under the following conditions:

(1) If the defendant has been previously convicted of fleeing on foot anytime within the past one-year period, a subsequent fleeing on foot offense is a Class B misdemeanor;

(2) If property damage occurs as a direct result of the fleeing on foot, the fleeing on foot offense is a Class A misdemeanor; or

(3) If serious physical injury occurs to any person as a direct result of the fleeing on foot, the fleeing on foot offense is a Class D felony.

(d) (1) (A) Fleeing by means of any vehicle or conveyance is considered a Class A misdemeanor.

(B) A person convicted under subdivision (d)(1)(A) of this section shall serve a minimum of two (2) days in jail.

(2) Fleeing by means of any vehicle or conveyance is considered a Class D felony if, under circumstances manifesting extreme indifference to the value of human life, a person purposely operates the vehicle or conveyance in such a manner that creates a substantial danger of death or serious physical injury to another person.

(3) If serious physical injury to any person occurs as a direct result of fleeing by means of any vehicle or conveyance, the fleeing by means of any vehicle or conveyance offense is a Class C felony.

(e) Regardless of the circumstances in subdivisions (c)(1)-(3) of this section, if the defendant is under twenty-one (21) years of age and has not been previously convicted of fleeing, the offense of fleeing is a Class C misdemeanor.

(f) In addition to any other penalty, if the defendant is convicted of violating subsection (d) of this section, the court shall instruct the Office of Driver Services of the Department of Finance and Administration to suspend or revoke the defendant's driver's license for at least six (6) months but not more than one (1) year.



§ 5-54-126 - Killing or injuring animals used by law enforcement or search and rescue dogs.

(a) Any person who:

(1) Purposely kills or physically injures;

(2) Purposely causes physical contact that is of a nature likely to cause physical injury to; or

(3) Attempts to cause physical contact that is of a nature likely to cause physical injury to,

any animal owned by or used by a law enforcement agency or any search and rescue dog upon conviction is guilty of a Class D felony.

(b) A person who purposely interferes with or obstructs an animal owned by or used by a law enforcement agency or a search and rescue dog used by a law enforcement officer in the discharge or attempted discharge of his or her duties upon conviction is guilty of a Class A misdemeanor.

(c) As used in this section, "search and rescue dog" means a dog:

(1) In training for or trained for the purpose of search and rescue;

(2) Owned by an independent handler or member of a search and rescue team;

(3) Used in conjunction with a local law enforcement organization or an emergency services organization for the purpose of locating a missing person or evidence of arson;

(4) Trained for the purpose of locating controlled substances; or

(5) Trained to assist in the apprehension of persons alleged to have violated any law.

(d) A person guilty of violating this section is also required to make restitution to the law enforcement agency or owner of the animal that suffered a loss due to the violation, including without limitation reimbursement for veterinary bills, and the replacement cost of the animal if the animal is permanently disabled or killed as a result of the violation.



§ 5-54-129 - Search of persons and vehicles entering institutions.

It is lawful for a superintendent, warden, or jailor, or his or her duly authorized agent, to require, as a condition of admission, a reasonable search as permitted by the Arkansas Constitution and the United States Constitution of the person or vehicle of anyone seeking admission to, or to visit in, the Department of Community Correction, jails, state institutions, or other places where persons are confined.



§ 5-54-130 - Radio voice privacy adapters.

(a) It is unlawful for any person other than a law enforcement officer or law enforcement agency, a fire department, the Department of Health, or an employee of a law enforcement agency, a fire department, or the Department of Health to own or operate or possess any radio equipment described as a voice privacy adapter or any other device capable of receiving and decoding police department, fire department, or Department of Health communications that have been transmitted through a voice privacy adapter.

(b) This section does not apply to any police department or agency, any other agency having law enforcement responsibility, a fire department of any political subdivision of this state, or to the Department of Health.

(c) Any person who violates this section is guilty of a violation and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(d) As used in this section, "person" means any person, firm, corporation, association, club, copartnership, society, or any other organization.



§ 5-54-131 - Absconding.

(a) A person commits the offense of absconding if the person knowingly:

(1) Leaves a designated residence while under house arrest ordered as a condition of the person's release on a criminal offense by a court of competent jurisdiction; or

(2) Leaves a designated area while wearing an electronic monitoring device ordered as a condition of the person's release on a criminal offense by a:

(A) Court of competent jurisdiction; or

(B) (i) Sheriff or his or her designee.

(ii) A determination by a sheriff or his or her designee placing a person on electronic monitoring remains valid until changed by the sheriff or his or her designee.

(b) The offense of absconding is a Class D felony.



§ 5-54-132 - Projecting a laser light on a law enforcement officer.

(a) It is unlawful for any person to knowingly cause a laser light beam, colored light beam, or other targeting, pointing, or spotting light beam, to be projected, displayed, or shined on a law enforcement officer while in the performance of the law enforcement officer's duties.

(b) Any person violating a provision of this section is guilty of a Class A misdemeanor.






Subchapter 2 - -- Terrorism

§ 5-54-201 - Definitions.

As used in this subchapter:

(1) "Act of terrorism" means:

(A) Any act that causes or creates a risk of death or serious physical injury to five (5) or more persons;

(B) Any act that disables or destroys the usefulness or operation of any communications system;

(C) Any act or any series of two (2) or more acts committed in furtherance of a single intention, scheme, or design that disables or destroys the usefulness or operation of a computer network, computers, computer programs, or data used by:

(i) Any industry;

(ii) Any class of business;

(iii) Five (5) or more businesses;

(iv) The United States Government;

(v) State government;

(vi) Any unit of local government;

(vii) A public utility;

(viii) A manufacturer of pharmaceuticals;

(ix) A national defense contractor; or

(x) A manufacturer of chemical or biological products used in connection with agricultural production;

(D) Any act that disables or causes substantial damage to or destruction of any structure or facility used in or in connection with:

(i) Ground, air, or water transportation;

(ii) The production or distribution of electricity, gas, oil, or other fuel;

(iii) The treatment of sewage or the treatment or distribution of water; or

(iv) Controlling the flow of any body of water;

(E) Any act that causes substantial damage to or destruction of livestock or crops or a series of two (2) or more acts committed in furtherance of a single intention, scheme, or design which, in the aggregate, causes substantial damage to or destruction of livestock or crops;

(F) Any act that causes substantial damage to or destruction of:

(i) Any hospital; or

(ii) Any building or facility used by:

(a) The United States Government;

(b) State government;

(c) Any unit of local government;

(d) A national defense contractor;

(e) A public utility; or

(f) A manufacturer of chemical or biological products used in or in connection with agricultural production or the storage or processing of agricultural products or the preparation of agricultural products for food or food products intended for resale or for feed for livestock; or

(G) Any act that causes damage of five hundred thousand dollars ($500,000) or more to any building or set of buildings;

(2) "Agricultural products" means crops and livestock;

(3) "Agricultural production" means the breeding and growing of livestock and crops;

(4) "Biological products used in agriculture" means, but is not limited to, seeds, plants, and deoxyribonucleic acid (DNA) of plants or animals altered for use in crop or livestock breeding or production or which are sold, intended, designed, or produced for use in crop production;

(5) "Communications system" means any works, property, or material of any radio, telegraph, telephone, microwave, cable station, or system;

(6) (A) "Computer" means a device that accepts, processes, stores, retrieves, or outputs data.

(B) "Computer" includes, but is not limited to, auxiliary storage and telecommunications devices;

(7) "Computer network" means a set of related, remotely connected devices and any communications facilities including more than one (1) computer with the capability to transmit data among them through communication facilities;

(8) "Computer program" means a series of coded instructions or statements in a form acceptable to a computer that causes the computer to process data and supply the results of data processing;

(9) (A) "Data" means representations of information, knowledge, facts, concepts, or instructions, including program documentation, which are prepared in a formalized manner and are stored or processed in or transmitted by a computer.

(B) Data may be stored in any form including, but not limited to, magnetic or optical storage media, punch cards, or data stored internally in the memory of a computer;

(10) "Hoax substance" means any substance that would cause a reasonable person to believe that the substance is a:

(A) Dangerous chemical or biological agent;

(B) Poison;

(C) Harmful radioactive substance; or

(D) Similar substance;

(11) "Livestock" means animals bred or raised for human consumption;

(12) "Material support or resources" means:

(A) Currency or other financial securities;

(B) Financial services;

(C) Lodging;

(D) Training;

(E) Safe house;

(F) False documentation or identification;

(G) Communications equipment;

(H) Facilities;

(I) Weapons;

(J) Lethal substances;

(K) Explosives;

(L) Personnel;

(M) Transportation;

(N) Expert services or expert assistance; and

(O) Any other kind of physical assets or intangible property;

(13) (A) "Person" means an individual, public or private corporation, government, partnership, or unincorporated association.

(B) "Person" includes, without limitation, any:

(i) Charitable organization, whether incorporated or unincorporated;

(ii) Professional fund raiser, professional solicitor, limited liability company, association, joint stock company, trust, trustee, or any group of people formally or informally affiliated or associated for a common purpose; and

(iii) Officer, director, partner, member, or agent of any person;

(14) "Render criminal assistance" means to do any of the following with the purpose of preventing, hindering, or delaying the discovery or apprehension of a person whom he or she knows or believes has committed an offense under this subchapter or is being sought by law enforcement officials for the commission of an offense under this subchapter, or with the purpose to assist a person in profiting or benefiting from the commission of an offense under this subchapter:

(A) Harbor or conceal the person;

(B) Warn the person of impending discovery or apprehension;

(C) Provide the person with:

(i) Money;

(ii) Transportation;

(iii) A weapon;

(iv) A disguise;

(v) False identification documents; or

(vi) Any other means of avoiding discovery or apprehension;

(D) Prevent or obstruct, by means of force, intimidation, or deception, anyone from performing an act that might aid in the discovery or apprehension of the person;

(E) Suppress, by any act of concealment, alteration, or destruction, any physical evidence that might aid in the discovery or apprehension of the person or in the lodging of a criminal charge against the person;

(F) Aid the person to protect or expeditiously profit from an advantage derived from the crime; or

(G) (i) Provide expert services or expert assistance to the person.

(ii) Providing expert services or expert assistance shall not be construed to apply to:

(a) A licensed attorney who discusses with a client the legal consequences of a proposed course of conduct or advises a client of legal or constitutional rights; or

(b) A licensed medical worker who provides emergency medical treatment to a person whom the licensed medical worker believes committed an offense under this subchapter if, as soon as reasonably practicable either before or after providing the medical treatment, the licensed medical worker notifies a law enforcement agency; and

(15) "Terrorist" means any person who engages in or is about to engage in a terrorist act with the purpose to intimidate or coerce a significant portion of the civilian population or influence the policy of a government or a unit of government.



§ 5-54-202 - Soliciting material support for terrorism -- Providing material support for a terrorist act.

(a) (1) (A) A person commits the offense of soliciting material support for terrorism if the person knowingly raises, solicits, or collects material support or resources knowing:

(i) That the material support or resources will be used, in whole or in part, to plan, prepare, carry out, or avoid apprehension for committing terrorism or causing a catastrophe as defined under § 5-38-202; or

(ii) That the material support or resources so raised, solicited, or collected will be used by an organization designated under 8 U.S.C. § 1189, as the list of organizations existed March 1, 2003, and that designates foreign terrorist organizations.

(B) It is not an element of the offense that the defendant knows that an organization has been designated under 8 U.S.C. § 1189, as it existed March 1, 2003.

(2) Soliciting material support for terrorism is a Class Y felony.

(b) (1) A person commits the offense of providing material support for a terrorist act if the person knowingly provides material support or resources to a person knowing that the person will use the material support or resources, in whole or in part, to plan, prepare, carry out, facilitate, or avoid apprehension for committing an act of terrorism or to cause a catastrophe as defined under § 5-38-202.

(2) Providing material support for a terrorist act is a Class Y felony.



§ 5-54-203 - Making a terrorist threat.

(a) A person commits the offense of making a terrorist threat if, with the purpose to intimidate or coerce a civilian population or to influence the policy of a government or a unit of government by intimidation or coercion, the person in any manner knowingly threatens to commit or causes to be committed a terrorist act and thereby causes a reasonable expectation or fear of the imminent commission of a terrorist act or of another terrorist act.

(b) It is not a defense to a prosecution under this section that at the time the person made the terrorist threat, unknown to him or her it was impossible to carry out the threat, nor is it a defense that the threat was not made to a person who was a subject or intended victim of the threatened act.

(c) Making a terrorist threat is a Class A felony.



§ 5-54-204 - Falsely communicating a terrorist threat.

(a) A person commits the offense of falsely communicating a terrorist threat if, in any manner, the person knowingly makes a threat to commit or cause to be committed a terrorist act or otherwise creates the impression or belief that a terrorist act is about to be or has been committed or in any manner knowingly makes a threat to commit or cause to be committed a catastrophe, as defined under § 5-38-202, that the person knows is false.

(b) Falsely communicating a terrorist threat is a Class B felony.



§ 5-54-205 - Terrorism.

(a) A person commits the offense of terrorism if, with the intent to intimidate or coerce a civilian population, influence the policy of a unit of government by using intimidation or coercion, affect the conduct of a unit or level of government by intimidation or coercion, or retaliate against a civilian population or unit of government for a policy or conduct, the person:

(1) Knowingly commits an act of terrorism within this state; or

(2) While outside this state, knowingly commits an act of terrorism that takes effect within this state or produces substantial detrimental effects within this state.

(b) Terrorism is a Class Y felony.



§ 5-54-206 - Terrorism -- Enhanced penalties.

(a) Any person who is found guilty of or who pleads guilty or nolo contendere to terrorism, § 5-54-205, may be subject to an enhanced sentence of an additional term of imprisonment of ten (10) years if the person's acts caused serious physical injury to a law enforcement officer, firefighter, or emergency service technician providing emergency assistance at the scene of the act of terrorism.

(b) The enhanced portion of the sentence is consecutive to any other sentence imposed.

(c) Any person sentenced under this section is not eligible for early release on parole or community correction transfer for the enhanced portion of the sentence.



§ 5-54-207 - Hindering prosecution of terrorism.

(a) A person commits the offense of hindering prosecution of terrorism if the person renders criminal assistance to a person who has committed terrorism, § 5-54-205, or causing a catastrophe, § 5-38-202, when he or she knows that the person to whom he or she rendered criminal assistance engaged in an act of terrorism or caused a catastrophe.

(b) (1) Hindering prosecution of terrorism is a Class B felony.

(2) However, hindering prosecution of terrorism is a Class D felony if the defendant shows by a preponderance of the evidence that he or she stands to the person assisted in the relation of:

(A) Parent, child, brother, or sister or a corresponding step-relationship of the preceding relationships; or

(B) Husband and wife.



§ 5-54-208 - Exposing the public to toxic biological, chemical, or radioactive substances.

(a) A person commits the offense of exposing the public to toxic biological, chemical, or radioactive substances if the person knowingly delivers or causes the delivery of a biological, chemical, or radioactive substance to a governmental facility, school, business, hospital, office building, or similar facility open to the public with the purpose of causing bodily injury or evacuation of the facility.

(b) Exposing the public to toxic biological, chemical, or radioactive substances is a Class Y felony.



§ 5-54-209 - Use of a hoax substance.

(a) A person commits the offense of use of a hoax substance if the person knowingly delivers or causes the delivery of a hoax substance to a governmental facility, school, business, hospital, office building, or similar facility open to the public, or to a person's home, business, or place of work with the purpose of causing anxiety, unrest, fear, personal discomfort, or the evacuation of the facility.

(b) Use of a hoax substance is a Class D felony.



§ 5-54-210 - Restitution.

In addition to any other restitution ordered under § 5-4-205, the court may order that a person who violates this subchapter make restitution to the state or any of its political subdivisions for any cleanup costs associated with the commission of any offense in this subchapter.









Chapter 55 - Fraud against the government

Subchapter 1 - -- Medicaid Fraud Act

§ 5-55-101 - Title.

This subchapter shall be known and may be cited as the "Medicaid Fraud Act".



§ 5-55-102 - Definitions.

As used in this subchapter:

(1) "Arkansas Medicaid Program" means the program authorized under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., provides for payments for medical goods or services on behalf of indigent families with dependent children and of aged, blind, or disabled individuals whose income and resources are insufficient to meet the cost of necessary medical services;

(2) "Claim" means any written or electronically submitted request or demand for reimbursement made to the Arkansas Medicaid Program by any provider or its fiscal agents for each good or service purported to have been provided to any medicaid recipient whether or not the State of Arkansas provides any or no portion of the money that is requested or demanded;

(3) "Fiscal agents" means any individual, firm, corporation, professional association, partnership, organization, or other legal entity that, through a contractual relationship with the Department of Health and Human Services and, thereby, the State of Arkansas receives, processes, and pays claims under the Arkansas Medicaid Program;

(4) "Medicaid recipient" means any individual in whose behalf any person claimed or received any payment from the Arkansas Medicaid Program or its fiscal agents, whether or not the individual was eligible for benefits under the Arkansas Medicaid Program;

(5) "Person" means any:

(A) Provider of goods or services under the Arkansas Medicaid Program or any employee of the provider, whether the provider be an individual, individual medical vendor, firm, corporation, professional association, partnership, organization, or other legal entity; or

(B) Individual, individual medical vendor, firm, corporation, professional association, partnership, organization, or other legal entity, or any employee of any individual, individual medical vendor, firm, corporation, professional association, partnership, organization, or other legal entity, not a provider under the Arkansas Medicaid Program but that provides goods or services to a provider under the Arkansas Medicaid Program for which the provider submits claims to the Arkansas Medicaid Program or its fiscal agents; and

(6) "Records" means all documents including, but not limited to, medical documents and X rays, developed by any person through the claimed provision of any goods or services to any medicaid recipient.



§ 5-55-103 - Unlawful acts -- Classification.

(a) (1) It is unlawful for any person to commit medicaid fraud as prohibited by § 5-55-111.

(2) Medicaid fraud is a:

(A) Class B felony if the aggregate amount of payments illegally claimed is two thousand five hundred dollars ($2,500) or more; and

(B) Class C felony if the aggregate amount of payments illegally claimed is less than two thousand five hundred dollars ($2,500) but more than two hundred dollars ($200).

(3) Otherwise, medicaid fraud is a Class A misdemeanor.

(b) (1) A person commits illegal medicaid participation if:

(A) Having been found guilty of or having pleaded guilty or nolo contendere to the charge of medicaid fraud, theft of public benefits, § 5-36-202, or abuse of adults, § 5-28-101 et seq., as defined in the Arkansas Criminal Code, § 5-1-101 et seq., that person participates directly or indirectly in the Arkansas Medicaid Program; or

(B) As a certified health provider, enrolled in the Arkansas Medicaid Program pursuant to Title XIX of the Social Security Act, as amended, 42 U.S.C. § 1396 et seq., or the fiscal agent of the certified health provider, employs, or engages as an independent contractor, or engages as a consultant, or otherwise permits the participation in the business activities of the certified health provider, any person who has pleaded guilty or nolo contendere to or has been found guilty of a charge of medicaid fraud, theft of public benefits, § 5-36-202, or abuse of adults, § 5-28-101 et seq., as defined in the Arkansas Criminal Code, § 5-1-101 et seq.

(2) Illegal medicaid participation is a:

(A) Class A misdemeanor for the first offense;

(B) Class D felony for the second offense; and

(C) Class C felony for the third offense and subsequent offenses.



§ 5-55-104 - Records.

(a) No potential medicaid recipient is eligible for medical assistance unless he or she has authorized in writing the Director of the Department of Health and Human Services to examine all records of the potential medicaid recipient's own, or of those receiving or having received medicaid benefits through him or her, whether or not the receipt of the benefits would be allowed by the Arkansas Medicaid Program, for the purpose of investigating whether any person may have committed the crime of Medicaid fraud or for use or potential use in any legal, administrative, or judicial proceeding.

(b) No person is eligible to receive any payment from the Arkansas Medicaid Program or its fiscal agents unless the person has authorized in writing the director to examine all records for the purpose of investigating whether any person may have committed the crime of medicaid fraud or for use or for potential use in any legal, administrative, or judicial proceeding.

(c) The Attorney General and the prosecuting attorneys are allowed access to all records of persons and medicaid recipients under the Arkansas Medicaid Program to which the director has access for the purpose of investigating whether any person may have committed the crime of medicaid fraud or for use or potential use in any legal, administrative, or judicial proceeding.

(d) Notwithstanding any other law to the contrary, no person is subject to any civil or criminal liability for providing access to records to the director, the Attorney General, or the prosecuting attorneys.

(e) Records obtained by the director, the Attorney General, or the prosecuting attorneys pursuant to this subchapter are classified as confidential information and are not subject to outside review or release by any individual except when records are used or potentially to be used by any government entity in any legal, administrative, or judicial proceeding.

(f) All persons under the Arkansas Medicaid Program are required to maintain at their principal place of medicaid business all records at least for a period of five (5) years from the date of claimed provision of any goods or services to any medicaid recipient.

(g) (1) Any person found not to have maintained any records is guilty of a Class D felony if the unavailability of records impairs or obstructs the prosecution of a felony.

(2) Otherwise, the unavailability of records is a Class A misdemeanor.



§ 5-55-105 - Liability of organizations.

In naming a person as a defendant under this subchapter, it is expressly intended that all of the provisions of §§ 5-2-501 -- 5-2-503 apply.



§ 5-55-106 - Investigation by Attorney General.

The office of the Attorney General is the entity to which a case of suspected medicaid fraud shall be referred by the Arkansas Medicaid Program or its fiscal agents for the purposes of investigation, civil action, or referral to the prosecuting attorney having criminal jurisdiction in the matter.



§ 5-55-107 - Restitution.

(a) In addition to any other fine that may be levied under § 5-4-201, any person found guilty of medicaid fraud as described in this subchapter is required to:

(1) Make full restitution to the Department of Health and Human Services; and

(2) (A) Pay a mandatory fine in the amount of three (3) times the amount of all payments judicially found to have been illegally received from the Arkansas Medicaid Program or its fiscal agents.

(B) The mandatory fine shall be credited to the general revenues of the State of Arkansas.

(b) (1) In addition to any other fine mandated by this subchapter or that may be levied under § 5-4-201, any person found guilty of medicaid fraud as described in this subchapter may be required to pay a fine into the State Treasury in any amount up to three thousand dollars ($3,000) for each claim judicially found to be fraudulently submitted to the Arkansas Medicaid Program or its fiscal agents.

(2) A fine under subdivision (b)(1) of this section shall be credited to the general revenues of the State of Arkansas.

(c) For prosecutions brought under this chapter, the following provisions apply:

(1) To enable the court to properly fix the amount of restitution, the prosecuting attorney after appropriate investigation, shall recommend an amount that would make the Arkansas Medicaid Program whole with respect to the money fraudulently received from the Arkansas Medicaid Program, including the expense of investigation and all other measurable monetary damages directly related to the offense;

(2) If the defendant disagrees with the recommendation of the prosecuting attorney, he or she is entitled to introduce evidence in mitigation of the amount recommended; and

(3) The monetary judgment for restitution, as provided in this subchapter, becomes a judgment against the offender and has the same force and effect as any other civil judgment recorded in this state.

(d) (1) The Attorney General has concurrent jurisdiction and authority with the prosecuting attorney to collect all fines and amounts of restitution levied pursuant to any criminal violation of this subchapter in the manner provided by § 5-4-204, with interest accruing on any amount of restitution to be made and any fine to be paid from and after default in the payment of the restitution or fine in the manner provided in § 16-65-114.

(2) However, this subsection is not in any way intended to affect the contempt power of any court.



§ 5-55-108 - Civil penalties -- Expenses.

(a) (1) Any person against which any civil judgment is entered as the result of a civil action brought or threatened to be brought by the State of Arkansas, through the Attorney General, on a complaint alleging the person to have fraudulently received any payment from the Arkansas Medicaid Program or its fiscal agents, is required to pay a civil penalty in the amount of two (2) times the amount of all payments judicially found to have been fraudulently received from the Arkansas Medicaid Program or its fiscal agents.

(2) Any penalty shall be paid into the State Treasury and credited to the General Fund.

(3) The judgment upon which the civil penalty is based shall be paid as restitution to the Department of Health and Human Services.

(b) (1) Any person against which any civil judgment is entered as the result of a civil action brought or threatened to be brought by the State of Arkansas, through the Attorney General, on a complaint alleging the person to have fraudulently submitted any claim to the Arkansas Medicaid Program or its fiscal agents, may be required to pay a civil penalty into the State Treasury in any amount up to two thousand dollars ($2,000) for each claim judicially found to have been fraudulently submitted to the Arkansas Medicaid Program or its fiscal agents.

(2) The entirety of the civil penalty shall be credited to the General Fund.

(c) (1) Any person against which any civil judgment is entered as the result of a civil action brought or threatened to be brought by the State of Arkansas, through the Attorney General, on a complaint alleging any fraudulent receipt of payment from or false claim submitted to the Arkansas Medicaid Program or its fiscal agents, may be required to pay into the State Treasury all reasonable expenses that the court determines have been necessarily incurred by the Attorney General in the enforcement of this subchapter.

(2) The entirety of the amount under subdivision (c)(1) of this section shall be credited to the General Fund.



§ 5-55-109 - Criminal penalties and civil penalties mutually exclusive.

Section 5-55-107, which provides for additional criminal fines, and the Medicaid Fraud False Claims Act, § 20-77-901 et seq., which provides for civil penalties, shall not both be applied to the same payment received or claim made by any person under the Arkansas Medicaid Program or its fiscal agents.



§ 5-55-110 - Suspension of violators.

The Director of the Department of Health and Human Services may suspend or revoke the provider agreement between the Department of Health and Human Services and a person in the event the person is found guilty of violating a provision of this subchapter.



§ 5-55-111 - Criminal acts constituting medicaid fraud.

A person commits medicaid fraud when he or she:

(1) Purposely makes or causes to be made any false statement or representation of a material fact in any application for any benefit or payment under the Arkansas Medicaid Program;

(2) At any time purposely makes or causes to be made any false statement or representation of a material fact for use in determining rights to a benefit or payment under the Arkansas Medicaid Program;

(3) Having knowledge of the occurrence of any event affecting his or her initial or continued right to any benefit or payment under the Arkansas Medicaid Program, or the initial or continued right to any benefit or payment under the Arkansas Medicaid Program of any other individual in whose behalf he or she has applied for or is receiving the benefit or payment under the Arkansas Medicaid Program, purposely conceals or fails to disclose the event with an intent fraudulently to secure the benefit or payment under the Arkansas Medicaid Program either in a greater amount or quantity than is due or when no benefit or payment under the Arkansas Medicaid Program is authorized;

(4) Having made application to receive any benefit or payment under the Arkansas Medicaid Program for the use and benefit of another person and having received it, purposely converts the benefit or payment under the Arkansas Medicaid Program or any part of the benefit or payment under the Arkansas Medicaid Program to a use other than for the use and benefit of the other person;

(5) Purposely presents or causes to be presented a claim for a physician's service for which payment may be made under a program under the Arkansas Medicaid Program while knowing that the individual who furnished the service was not licensed as a physician;

(6) Purposely solicits or receives any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind:

(A) In return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under the Arkansas Medicaid Program; or

(B) In return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part under the Arkansas Medicaid Program;

(7) (A) Purposely offers or pays any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind, to any person to induce that person to:

(i) Refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under the Arkansas Medicaid Program; or

(ii) Purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part under the Arkansas Medicaid Program.

(B) Subdivisions (7)(A)(i) and (ii) of this section do not apply to:

(i) A discount or other reduction in price obtained by a provider of services or other entity under the Arkansas Medicaid Program if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider or entity under the Arkansas Medicaid Program;

(ii) Any amount paid by an employer to an employee who has a bona fide employment relationship with the employer for employment in the provision of covered items or services;

(iii) Any amount paid by a vendor of goods or services to a person authorized to act as a purchasing agent for a group of individuals or entities who are furnishing services reimbursed under the Arkansas Medicaid Program if:

(a) The person has a written contract with each individual or entity that specifies the amount to be paid to the person and the amount may be a fixed amount or a fixed percentage of the value of the purchases made by each individual or entity under the contract; and

(b) In the case of an entity that is a provider of services as defined in § 20-9-101, the person discloses in such form and manner as the Director of the Department of Health and Human Services requires to the entity and, upon request, to the director the amount received from each vendor with respect to purchases made by or on behalf of the entity; or

(iv) Any payment practice specified by the director promulgated pursuant to applicable federal or state law;

(8) Purposely makes or causes to be made, or induces or seeks to induce the making of, any false statement or representation of a material fact with respect to the conditions or operation of any institution, facility, or entity in order that the institution, facility, or entity may qualify either upon initial certification or upon recertification as a hospital, rural primary care hospital, skilled nursing facility, nursing facility, intermediate care facility for the mentally retarded, home health agency, or other entity, including an eligible organization under applicable federal law for which certification is required, or with respect to information required pursuant to applicable federal and state law, rules, regulations, and provider agreements;

(9) Purposely:

(A) Charges, for any service provided to a patient under the Arkansas Medicaid Program, money or other consideration at a rate in excess of the rates established by the state; or

(B) Charges, solicits, accepts, or receives, in addition to any amount otherwise required to be paid under the Arkansas Medicaid Program, any gift, money, donation, or other consideration other than a charitable, religious, or philanthropic contribution from an organization or from a person unrelated to the patient:

(i) As a precondition of admitting a patient to a hospital, nursing facility, or intermediate care facility for the mentally retarded; or

(ii) As a requirement for the patient's continued stay in a hospital, nursing facility, or intermediate care facility for the mentally retarded when the cost of the services provided in the hospital, nursing facility, or intermediate care facility for the mentally retarded to the patient is paid for in whole or in part under the Arkansas Medicaid Program; or

(10) Purposely makes or causes to be made any false statement or representation of a material fact in any application for a benefit or payment in violation of the rules, regulations, and provider agreements issued by the Arkansas Medicaid Program or its fiscal agents.



§ 5-55-112 - Disposition of offenders.

For a prosecution under this subchapter:

(1) The punishment shall be fixed by the finder of fact, whether a court or a jury; and

(2) Restitution shall be fixed by the court.



§ 5-55-113 - Reward for information.

(a) The court may pay a person such sums, not exceeding ten percent (10%) of the aggregate penalty recovered, as the court may deem just, for information the person may have provided that led to detecting and bringing to trial and punishment a person guilty of violating the medicaid fraud laws.

(b) (1) Upon the disposition of any criminal action relating to a violation of this subchapter in which a penalty is recovered, the Attorney General may petition the court on behalf of a person who may have provided information that led to detecting and bringing to trial and punishment a person guilty of medicaid fraud to award the person in an amount commensurate with the quality and usefulness of the information determined by the court to have been provided, in accordance with the requirements of this subchapter.

(2) If the Attorney General elects not to petition the court on behalf of the person, the person may petition the court on his or her own behalf.

(c) Neither the state nor any defendant within the action is liable for expenses that a person incurs in bringing an action under this section.

(d) An employee or fiscal agents charged with the duty of referring or investigating a case of medicaid fraud who are employed by or contract with any governmental entity are not eligible to receive a reward under this section.



§ 5-55-114 - Special deputy prosecutor.

(a) An attorney employed by the office of the Attorney General may be designated a special deputy prosecutor by the prosecuting attorney having criminal jurisdiction in the matter for the purposes of prosecuting in a court of competent jurisdiction an action brought under this subchapter.

(b) (1) As a special deputy prosecutor, the attorney may issue a subpoena and may administer an oath as provided in § 25-16-705.

(2) The subpoena shall be substantially in the form set forth in § 25-16-705(b).

(c) A special deputy prosecutor appointed and functioning as authorized under this section is entitled to the same immunity granted by law to the prosecuting attorney.

(d) (1) Appointment as a special deputy prosecutor does not enable the attorney to receive any additional fees or salary from the state for services provided pursuant to the appointment.

(2) Expenses of the special deputy prosecutor and any fees and costs incurred by the special deputy prosecutor in the prosecution of cases as provided in this section are the responsibility of the Attorney General.

(e) The prosecuting attorney may revoke the appointment of a special deputy prosecutor at any time.






Subchapter 2 - -- Illegal Food Coupons

§ 5-55-201 - Traffic in illegal food coupons or vouchers.

(a) (1) Any individual, partnership, corporation, or other legal entity that issues food coupons in a manner not authorized by federal law and regulations or state law and regulations or that uses, transfers, acquires, possesses, or presents any food coupons for payment not authorized by federal and state law or federal and state regulations is guilty of a Class D felony.

(2) However, if the food coupons are of a value of less than one hundred dollars ($100), the individual, partnership, corporation, or other legal entity is guilty of a Class A misdemeanor.

(b) Any individual, partnership, corporation, or other legal entity that issues a voucher used in the federal Special Supplemental Food Program for Women, Infants and Children in a manner not authorized by federal law and regulations or state law and regulations or that uses, transfers, acquires, possesses, or presents any voucher used in the federal Special Supplemental Food Program for Women, Infants and Children for payment not authorized by federal and state law or federal and state regulations is guilty of a Class A misdemeanor.

(c) As used in this subchapter, "food coupons" means any printed material, magnetically encoded instrument, or other device or process issued by the Department of Health and Human Services or its successors, the purpose of which is to permit the purchase of food as provided for by the Food Stamp Act of 1977, 7 U.S.C. § 2011 et seq., or regulations promulgated pursuant to the Food Stamp Act of 1977, 7 U.S.C. § 2011 et seq.



§ 5-55-202 - Illegal use, transfer, acquisition, or possession of vouchers.

Any person who knowingly uses, transfers, acquires, or possesses vouchers in any manner not authorized by the federal Special Supplemental Food Program for Women, Infants and Children authorized by the Child Nutrition Act of 1966, 42 U.S.C. § 1771 et seq., as amended, or federal and state regulations issued pursuant to the Child Nutrition Act of 1966, 42 U.S.C. § 1771 et seq., if the vouchers are of a value of less than one hundred dollars ($100), is guilty of a Class A misdemeanor.



§ 5-55-203 - Illegal presentation of food coupons or vouchers for payment.

(a) (1) Any person who presents or causes to be presented food coupons for payment or redemption of the value of one hundred dollars ($100) or more knowing the food coupons to have been received, transferred, or used in any manner in violation of a provision of the Food Stamp Act of 1977, 7 U.S.C. § 2011 et seq., or the federal or state regulations issued pursuant to the Food Stamp Act of 1977, 7 U.S.C. § 2011 et seq., is guilty of a Class D felony

(2) However, if the food coupons are of a value of less than one hundred dollars ($100), the person is guilty of a Class A misdemeanor.

(b) Any person who presents or causes to be presented vouchers for payment or redemption of the value of one hundred dollars ($100) or more knowing the vouchers to have been received, transferred, or used in any manner in violation of a provision of the federal Special Supplemental Food Program for Women, Infants and Children authorized by the Child Nutrition Act of 1966, 42 U.S.C. § 1771 et seq., as amended, or the federal or state regulations issued pursuant to the Child Nutrition Act of 1966, 42 U.S.C. § 1771 et seq., is guilty of a Class A misdemeanor.



§ 5-55-204 - Penalties for food stamp trafficking.

In addition to the penalties set forth in this subchapter, any recipient of a food stamp found guilty of a violation set forth in this subchapter is ineligible for further participation in the food stamp program, as follows:

(1) For a period of one (1) year, upon the first occasion of any offense;

(2) For a period of two (2) years, upon the second occasion of any offense; and

(3) Permanently, upon the third occasion of any offense.



§ 5-55-205 - Abuse of Special Supplemental Food Program for Women, Infants and Children.

(a) (1) A federal Special Supplemental Food Program for Women, Infants and Children participant who intentionally makes a false or misleading statement or intentionally conceals or withholds a fact to obtain a benefit, sells supplemental food or a voucher to, or exchanges supplemental food or a voucher with another individual or entity, receives from a food vendor cash or credit toward the purchase of an unauthorized item or other item of value in lieu of an authorized food, or physically abuses clinic or vendor staff may be disqualified from participation in the federal Special Supplemental Food Program for Women, Infants and Children for a specified period of time.

(2) The Division of Health of the Department of Health and Human Services shall establish sanctions for participant abuse.

(b) (1) A vendor who provides cash, an unauthorized food, or other item in lieu of an authorized supplemental food or who charges the state or local agency more for a supplemental food than another customer is charged for the same food item is disqualified from participation in the federal Special Supplemental Food Program for Women, Infants and Children for a specified period of time.

(2) The dividion shall establish sanctions for vendor abuse.






Subchapter 3 - -- Claims for Benefits

§ 5-55-301 - Penalty -- Notice -- Prosecution.

(a) (1) It is unlawful for any person to knowingly make any material false statement or representation to the State Department for Social Security Administration Disability Determination for the purpose of:

(A) Obtaining any benefit or payment;

(B) Defeating or wrongfully increasing or wrongfully decreasing any claim for benefit or payment; or

(C) Aiding and abetting another person in violation of subdivisions (a)(1)(A) or (B) of this section.

(2) Upon conviction, a person who violates subdivision (a)(1) of this section is guilty of a Class D felony.

(b) A copy of subsection (a) of this section shall be placed on all forms prescribed by the State Department for Social Security Administration Disability Determination for the use of a person claiming a benefit, a provider participating in the claims process, and any other party involved in the claims process.

(c) When the department finds a violation of subsection (a) of this section, the Director of the State Department for Social Security Administration Disability Determination shall refer the matter for appropriate action to the prosecuting attorney of the district where the original claim was filed.






Subchapter 4 - -- Penalties for Placing Name of Another Person on Property Assessment to Avoid Fees

§ 5-55-401 - Penalties.

(a) It is unlawful for any person to knowingly place the assessment of property under the name of another person in order to avoid the payment of a fee associated with the property.

(b) A violation of this section is a Class B misdemeanor.






Subchapter 5 - -- Lottery Fraud

§ 5-55-501 - Lottery fraud.

(a) As used in this subchapter:

(1) "Lottery" means the same as defined in § 23-115-103 of the Arkansas Scholarship Lottery Act; and

(2) "Ticket or share" means the same as defined in § 23-115-103 of the Arkansas Scholarship Lottery Act.

(b) A person commits the offense of lottery fraud if he or she:

(1) Falsely makes, alters, forges, utters, passes, or counterfeits a ticket or share in a lottery with a purpose to defraud the Arkansas Lottery Commission; or

(2) Purposely influences the winning of a lottery prize through the use of coercion, fraud, deception, or tampering with lottery equipment or materials.

(c) A violation of this section is a Class D felony.

(d) In addition to the fine for a conviction under § 5-4-201, a person convicted of a violation of this section is subject to an additional fine of not more than fifty thousand dollars ($50,000).









Chapter 56 - Illegal Food Coupons



Chapter 57-59 - [Reserved.]

[Reserved]






Subtitle 6 - Offenses Against Public Health, Safety, Or Welfare

Chapter 60 - General Provisions

Subchapter 1 - -- General Provisions

§ 5-60-101 - Abuse of a corpse.

(a) A person commits abuse of a corpse if, except as authorized by law, he or she knowingly:

(1) Disinters, removes, dissects, or mutilates a corpse; or

(2) (A) Physically mistreats or conceals a corpse in a manner offensive to a person of reasonable sensibilities.

(B) A person who conceals a corpse in a manner offensive to a person of reasonable sensibilities that results in the corpse remaining concealed is continuing in a course of conduct under § 5-1-109(e)(1)(B).

(C) (i) As used in this section, "in a manner offensive to a person of reasonable sensibilities" means in a manner that is outside the normal practices of handling or disposing of a corpse.

(ii) "In a manner offensive to a person of reasonable sensibilities" includes without limitation the dismembering, submerging, or burning of a corpse.

(b) Abuse of a corpse is a Class C felony.



§ 5-60-102 - Prohibition on sales and distribution of novelty lighters.

(a) (1) As used in this section, "novelty lighter" means a product commonly used by consumers to ignite cigarettes, cigars, and pipes that has entertaining audio or visual features that depict or resemble in physical form or function articles commonly recognized as appealing to or intended for use by children ten (10) years of age or younger, including without limitation lighters that depict or resemble cartoon characters, toys, guns, watches, musical instruments, vehicles, toy animals, food, or beverages, or that play musical notes or have flashing lights or other entertaining features.

(2) "Novelty lighter" does not include:

(A) A lighter manufactured before 1980; or

(B) A lighter that lacks a device necessary to produce combustion or a flame.

(b) (1) The retail sale, offer of retail sale, gift, or distribution of any novelty lighter in Arkansas is prohibited.

(2) Subdivision (b)(1) of this section does not apply to a novelty lighter that is:

(A) Being actively transported through the state; or

(B) Located in a warehouse closed to the public for purposes of retail sales.

(c) A person who pleads guilty or nolo contendere to or is found guilty of violating this section is guilty of a violation and shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500) for each offense and shall pay court costs.



§ 5-60-112 - Misconduct on bus -- In general.

(a) As used in this section:

(1) "Bus" means any passenger bus or coach or other motor vehicle having a seating capacity of not fewer than fifteen (15) passengers operated by a bus transportation company for the purpose of carrying passengers or cargo for hire, but not to include a bus or coach utilized exclusively to transport children to and from schools;

(2) (A) "Bus transportation company" means any person, group of persons, or corporation providing for-hire transport to passengers or cargo by a bus upon a highway of this state.

(B) "Bus transportation company" includes a bus transportation facility owned or operated by a local public body, municipality, public corporation, board, and commission, except a school district established under the laws of this state.

(C) "Bus transportation company" does not include a company utilizing a bus for transporting children to and from school;

(3) "Charter" means a group of persons who, pursuant to a common purpose and under a single contract and at a fixed charge for the vehicle in accordance with a bus transportation company's tariff, have acquired the exclusive use of a bus to travel together as a group to a specified destination; and

(4) (A) "Passenger" means any person served by a bus transportation company.

(B) "Passenger" includes a person accompanying or meeting another person who is transported by a bus transportation company and any person shipping or receiving cargo.

(b) It is unlawful while on a bus for any person to:

(1) Threaten a breach of the peace;

(2) Be under the influence of alcohol;

(3) Be unlawfully under the influence of a controlled substance;

(4) Ingest or have in his or her possession any controlled substance unless properly prescribed by a physician or medical facility;

(5) Drink intoxicating liquor of any kind in or upon any passenger bus, except a chartered bus; or

(6) Fail to obey a reasonable request or order of a bus driver or any authorized bus transportation company representative.

(c) (1) If any person violates any provision of subsection (b) of this section, the driver of the bus or person in charge may:

(A) Stop the bus at the place where the offense is committed or at the next regular or convenient stopping place of the bus; and

(B) Require the person to leave the bus.

(2) Any person violating any provision of subsection (b) of this section is deemed guilty of a Class C misdemeanor.



§ 5-60-114 - Open shafts or wells.

(a) It is unlawful for any corporation, company, individual person, or association of persons to leave any shaft, well, or other opening uncovered on any unenclosed land.

(b) Any corporation, company, individual person, or association of persons who digs any shaft, well, or other opening, whether for the purpose of mining or other purpose, is required to securely enclose the opening or cover the opening and keep it covered with strong and sufficient covering.

(c) Any corporation, company, individual, person, or association of persons who violates a provision of this section is guilty of a violation and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for any such offense and is liable to anyone who may lose any stock by the opening for two (2) times the appraised value of the stock.



§ 5-60-115 - Filling or covering abandoned water wells.

(a) When the owner of land abandons or ceases to use any dug water well located on the land, he or she shall either fill the well or place a sturdy cover over the well to prevent animals and persons from falling into the well.

(b) Any person who willfully fails or refuses to either fill or cover the well, as provided in subsection (a) of this section, is guilty of a violation and upon conviction is subject to a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).



§ 5-60-116 - Breathing, inhaling, possessing, selling, or drinking certain intoxicating compounds -- Alcohol vaporizing devices prohibited.

(a) (1) It is unlawful for any person to knowingly:

(A) Breathe, inhale, or drink any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichlorathane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, or any other similar substance or any gasoline or similar substance for the purpose of inducing a condition of intoxication, stupefaction, depression, giddiness, paralysis, irrational behavior, or in any manner changing, distorting, or disturbing the auditory, visual, or mental processes;

(B) Breathe or inhale any compound, liquid, or chemical containing ethyl alcohol for the purpose of inducing a condition of intoxication;

(C) Possess any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichlorathane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, ethyl alcohol, or any other substance that will induce a condition of intoxication through breathing or inhalation for the purpose of violating subdivision (a)(1)(A) or subdivision (a)(1)(B) of this section;

(D) Sell, offer for sale, deliver, give, or possess with the intent to sell, deliver, or give to any other person any compound, liquid, or chemical containing toluol, hexane, trichloroethylene, acetone, toluene, ethyl acetate, methyl ethyl ketone, trichlorathane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, ethyl alcohol, or any other substance that will induce a condition of intoxication through breathing or inhalation if he or she has reasonable cause to believe that the compound, liquid, or chemical sold, offered for sale, delivered, given, or possessed with the intent to sell, deliver, or give will be used for the purpose of violating subdivision (a)(1)(A) or subdivision (a)(1)(B) of this section; or

(E) Manufacture, sell, give, deliver, possess, or use an alcohol vaporizing device.

(2) For the purposes of this section, any condition induced as provided in subdivision (a)(1)(A) or subdivision (a)(1)(B) of this section is an intoxicated condition.

(b) (1) This section does not apply to any person who commits any act described in this section pursuant to the direction or prescription of a licensed physician or dentist authorized to direct or prescribe the act.

(2) This section does not apply to the inhalation of anesthesia for a medical purpose or dental purpose.

(c) Upon conviction, a person who violates this section is guilty of a Class B misdemeanor.

(d) (1) As used in this section, "alcohol vaporizing device" means a device, a machine, an apparatus, or an appliance that is designed or marketed for the purpose of mixing ethyl alcohol with pure or diluted oxygen or any other gas to produce an alcoholic vapor that a person can breathe or inhale.

(2) "Alcohol vaporizing device" does not include an inhaler, a nebulizer, an atomizer, or any other device that is designed and intended by the manufacturer to dispense either a substance prescribed by a licensed health care provider authorized by law to prescribe the substance or an over-the-counter medication approved under an over-the-counter drug monograph or a new drug application under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as it existed on January 1, 2009.

(3) "Alcohol vaporizing device" includes an inhaler, a nebulizer, an atomizer, or any other device described in subdivision (d)(2) of this section if the inhaler, nebulizer, or atomizer is used for the purpose of inducing a condition of intoxication through breathing or inhalation.



§ 5-60-120 - Interception and recording.

(a) It is unlawful for a person to intercept a wire, landline, oral, telephonic communication, or wireless communication, and to record or possess a recording of the communication unless the person is a party to the communication or one (1) of the parties to the communication has given prior consent to the interception and recording.

(b) Any violation of this section is a Class A misdemeanor.

(c) (1) It is not unlawful for the act to be committed by a person acting under the color of law.

(2) It is an exception to the application of subsection (a) of this section that an officer, employee, or agent of a public telephone utility or company that is licensed by a federal or state agency to provide wire or wireless telecommunication service to the public provides information, facilities, or technical assistance to a person acting under the color of law to intercept a wire, wireless, oral, or telephonic communication.

(3) It is not unlawful under this section for an operator of a switchboard, or an officer, employee, or agent of any public telephone utility or telecommunications provider whose facilities are used in the transmission of a wire communication to intercept, disclose, or use that communication in the normal course of his or her employment while engaged in any activity which is a necessary incident to the rendition of his or her service or to the protection of the rights or property of the telecommunications provider or public telephone utility of the communication.

(d) The provisions of this section do not apply to a:

(1) Telecommunication service offered by a telecommunications provider or public telephone utility; or

(2) Federal Communications Commission licensed amateur radio operator.

(e) Nothing in this section shall be interpreted to prohibit or restrict a Federal Communications Commission licensed amateur radio operator or anyone operating a police scanner from intercepting a communication for pleasure.

(f) Consistent with the provisions of 18 U.S.C. § 2703, as it existed on January 1, 2003, the issuance of a court order for disclosure of a customer communication or record to a governmental entity requiring the information as part of an ongoing criminal investigation is not prohibited by the laws of this state.

(g) Consistent with the provisions of 18 U.S.C. §§ 3122 -- 3127, as they existed on January 1, 2003, the issuance of a court order authorizing or approving the installation and use of a pen register or a trap-and-trace device as part of an ongoing criminal investigation is not prohibited by the laws of this state.



§ 5-60-121 - Sale of hand-held laser pointer to minor.

(a) It is unlawful to sell a hand-held laser pointer to a person under eighteen (18) years of age.

(b) Any person who violates this section is guilty of a violation punishable by a fine of one hundred dollars ($100).



§ 5-60-122 - Possession of hand-held laser pointer by minor.

(a) It is unlawful for a person under eighteen (18) years of age to possess a hand-held laser pointer without the supervision of a parent, guardian, or teacher.

(b) The hand-held laser pointer shall be seized by a law enforcement officer as contraband.



§ 5-60-123 - Obstruction or interference with emergency medical personnel.

(a) It is unlawful for a person to obstruct or interfere with emergency medical services personnel, a rescue technician, or any other emergency medical care provider, whether governmental, private, or volunteer emergency medical personnel, in the performance of his or her rescue mission.

(b) (1) Obstruction or interference with emergency medical personnel by using or threatening to use physical force is a Class A misdemeanor.

(2) Obstruction or interference with emergency medical personnel other than by physical force or threatening physical force is a Class C misdemeanor.



§ 5-60-124 - Interference with emergency communication in the first degree.

(a) A person commits the offense of interference with emergency communication in the first degree if he or she knowingly displaces, damages, or disables another person's telephone or other communication device with the purpose of defeating the other person's ability to request with good cause emergency assistance from a law enforcement agency, medical facility, or other government agency or entity that provides emergency assistance.

(b) Interference with emergency communication in the first degree is a Class A misdemeanor.



§ 5-60-125 - Interference with emergency communication in the second degree.

(a) A person commits the offense of interference with emergency communication in the second degree if he or she recklessly prevents, interrupts, disrupts, impedes, or interferes with another person's attempt to request with good cause emergency assistance from a law enforcement agency, medical facility, or other government agency or entity that provides emergency assistance.

(b) Interference with emergency communication in the second degree is a Class B misdemeanor.






Subchapter 2 - -- Intent to Defraud a Drug or Alcohol Screening Test

§ 5-60-201 - Unlawful activities.

(a) (1) (A) It is unlawful for a person to:

(i) Sell, give away, distribute, or market human or synthetic urine in this state or transport human or synthetic urine into this state with the intent of using the human or synthetic urine to defraud or cause deceitful results in a drug or alcohol screening test;

(ii) Attempt to foil or defeat a drug or alcohol screening test by substituting synthetic urine or substituting or spiking a human urine sample or by advertising urine sample substitution or human urine spiking devices or measures;

(iii) Adulterate a human urine sample or other human bodily fluid sample with the intent to defraud or cause deceitful results in a drug or alcohol screening test;

(iv) Possess adulterants which are intended to be used to adulterate a human urine sample or other human bodily fluid sample for the purpose of defrauding or causing deceitful results in a drug or alcohol screening test; or

(v) Sell or market an adulterant with the intent by the seller or marketer that the product be used to adulterate a human urine sample or other human bodily fluid sample for the purpose of defrauding or causing deceitful results in a drug or alcohol screening test.

(B) As used in this section, "adulterant" means a substance that is not expected to be in human urine or another human bodily fluid or a substance expected to be present in human urine or another human bodily fluid but that is at a concentration so high that it is not consistent with human urine or another human bodily fluid, including without limitation:

(i) Bleach;

(ii) Chromium;

(iii) Creatinine;

(iv) Detergent;

(v) Glutaraldehyde;

(vi) Glutaraldehyde/squalene;

(vii) Hydrochloric acid;

(viii) Hydroiodic acid;

(ix) Iodine;

(x) Nitrite;

(xi) Peroxidase;

(xii) Potassium dichromate;

(xiii) Potassium nitrite;

(xiv) Pyridinium chlorochromate; and

(xv) Sodium nitrite.

(2) Upon conviction, a person who violates subdivision (a)(1)(A) of this section is guilty of a Class B misdemeanor.

(b) Intent to defraud or cause deceitful results in a drug or alcohol screening test is presumed if:

(1) A heating element or any other device used to thwart a drug screening test accompanies the sale, giving, distribution, or marketing of human or synthetic urine; or

(2) Instructions that provide a method for thwarting a drug screening test accompany the sale, giving, distribution, or marketing of human or synthetic urine.



§ 5-60-202 - Construction.

Nothing in this subchapter or §§ 20-7-309 and 20-7-310 shall be construed to encourage, conflict, or otherwise interfere with the preemption of state and local laws under any federal laws or United States Department of Transportation regulations related to drug testing procedures and confidentiality.









Chapter 61 - Abortion

Subchapter 1 - -- General Provisions

§ 5-61-101 - Abortion only by licensed medical practitioner.

(a) It is unlawful for any person to induce another person to have an abortion or to willfully terminate the pregnancy of a woman known to be pregnant with the intent to cause fetal death unless the person is licensed to practice medicine in the State of Arkansas.

(b) Violation of subsection (a) of this section is a Class D felony.

(c) Nothing in this section shall be construed to allow the charging or conviction of a woman with any criminal offense in the death of her own unborn child in utero.



§ 5-61-102 - Unlawful abortion.

(a) It is unlawful for any person to administer or prescribe any medicine or drug to any woman with child with the intent to produce an abortion or premature delivery of any fetus before or after the period of quickening or to produce or attempt to produce the abortion by any other means.

(b) Any person violating a provision of this section is guilty of a Class D felony.

(c) Nothing in this section shall be construed to allow the charging or conviction of a woman with any criminal offense in the death of her own unborn child in utero.






Subchapter 2 - -- Partial-Birth Abortion Ban Act of 1997






Chapter 62 - Animals

Subchapter 1 - -- General Provisions

§ 5-62-102 - Definitions.

As used in this subchapter:

(1) "Abandon" means to desert, surrender, forsake, or to give up absolutely;

(2) "Animal" means any living vertebrate creature, except human beings and fish;

(3) "Animal control officer" means an officer employed by or under contract with an agency of the state, county, municipality, or other governmental or political subdivision of the state that is responsible for animal control operations in its jurisdiction;

(4) (A) "Animal husbandry practices" means the breeding, raising, production, and management of animals.

(B) "Animal husbandry practices" includes without limitation dehorning, docking, and castration;

(5) "Animal identification" means the use of a microchip, tattoo, an ear tag, an ear notch, branding, or any similar technology to identify the owner of an animal and that is generally accepted for the breed, species, and type of animal being identified;

(6) "Appropriate place of custody" means:

(A) A nonprofit animal shelter;

(B) An animal pound;

(C) A location owned or managed by a society incorporated for the prevention of cruelty to animals;

(D) A location owned or managed by an agency of the state, county, municipality, or other governmental or political subdivision of the state that is responsible for animal control operations in its jurisdiction;

(E) A location owned or managed by a public or private custodian that provides shelter, care, and necessary medical treatment to an animal; or

(F) The residence or other place owned by the owner of the animal, if approved by written order of a court of competent jurisdiction;

(7) "Competitive activity" means a lawful activity that is generally recognized as having an established schedule of events involving competition of animals or exhibitions of animals;

(8) "Cruel mistreatment" means any act that causes or permits the continuation of unjustifiable pain or suffering;

(9) "Equine" means a horse, pony, mule, donkey, or hinny;

(10) "Equine activity" means:

(A) Equine participation in equine shows, fairs, competitions, performances, or parades that involve any breed of equine and any of the equine disciplines, including without limitation dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, pulling, cutting, polo, steeplechasing, endurance trail riding and western games, and hunting;

(B) Teaching and training activities of an equine show or rodeo;

(C) Boarding an equine;

(D) Riding, inspecting, or evaluating an equine owned by another person, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine; or

(E) Any activity that involves riding or hunting;

(11) "Euthanizing" means humanely killing an animal accomplished by a method that utilizes anesthesia produced by an agent that causes painless loss of consciousness and subsequent death, and administered by a licensed veterinarian or a euthanasia technician licensed by the federal Drug Enforcement Administration and certified by the Department of Health;

(12) "Humanely killing" means causing the death of an animal in a manner intended to limit the pain or suffering of the animal as much as reasonably possible under the circumstances;

(13) "Law enforcement officer" means any public servant vested by law with a duty to maintain public order or to make an arrest for an offense;

(14) "Licensed veterinarian" means a veterinarian licensed to engage in the practice of veterinary medicine in Arkansas in accordance with applicable Arkansas laws;

(15) "Livestock" means a horse, mule, bovine animal, goat, sheep, swine, chicken, duck, or similar animal or fowl commonly raised or used for farm purposes;

(16) "Local law enforcement agency" means the police force of a municipality or the office of the county sheriff;

(17) "Owner" means a person that:

(A) Has a right of property or title in an animal;

(B) Keeps or harbors an animal;

(C) Has an animal in his, her, or its care;

(D) Acts as an animal's custodian; or

(E) Knowingly permits an animal to remain on or about any premises occupied by him or her or it;

(18) "Person" means an individual, company, partnership, limited liability company, joint venture, joint agreement, mutual association or other, corporation, estate, trust, business trust, receiver, trustee, syndicate, or any other private entity;

(19) "Professional pest control activities" means those activities governed by the Arkansas Pesticide Control Act, § 2-16-401 et seq., and the Arkansas Pest Control Law, § 17-37-101 et seq.;

(20) "Rodeo" means an event involving a practice accepted by the Professional Rodeo Cowboys Association on January 1, 2009; and

(21) "Torture" means:

(A) The knowing commission of physical injury to a dog, cat, or horse by the infliction of inhumane treatment or gross physical abuse, causing the dog, cat, or horse intensive or prolonged pain, serious physical injury, or thereby causing death; and

(B) Mutilating, maiming, burning, poisoning, drowning, or starving a dog, cat, or horse.



§ 5-62-103 - Offense of cruelty to animals.

(a) A person commits the offense of cruelty to animals if he or she knowingly:

(1) Subjects any animal to cruel mistreatment;

(2) Kills or injures any animal owned by another person without legal privilege or consent of the owner;

(3) Abandons an animal at a location without providing for the animal's continued care;

(4) Fails to supply an animal in his or her custody with a sufficient quantity of wholesome food and water;

(5) Fails to provide an animal in his or her custody with adequate shelter that is consistent with the breed, species, and type of animal; or

(6) Carries or causes to be carried in or upon any motorized vehicle or boat an animal in a cruel or inhumane manner.

(b) For purposes of this section, each alleged act of the offense of cruelty to animals committed against more than one (1) animal may constitute a separate offense.

(c) Any person who pleads guilty or nolo contendere to or is found guilty of cruelty to animals is guilty of an unclassified misdemeanor and shall be:

(1) Fined no less than one hundred fifty dollars ($150) and no more than one thousand dollars ($1,000);

(2) Either:

(A) Imprisoned for no less than one (1) day and no more than one (1) year in jail; or

(B) Ordered to complete community service; and

(3) (A) Both:

(i) Ordered to complete a psychiatric or psychological evaluation; and

(ii) If determined appropriate, psychiatric or psychological counseling or treatment for a length of time prescribed by the court.

(B) The cost of any psychiatric or psychological evaluation, counseling, or treatment may be ordered paid by the person up to the jurisdictional limit of the court.

(d) Any person who pleads guilty or nolo contendere to or is found guilty of the offense of cruelty to animals for a second offense occurring within five (5) years of a previous offense of cruelty to animals or of any other equivalent penal offense of another state or foreign jurisdiction is guilty of an unclassified misdemeanor and shall be:

(1) Fined no less than four hundred dollars ($400) and no more than one thousand dollars ($1,000);

(2) Either:

(A) Imprisoned for no fewer than seven (7) days and no more than one (1) year; or

(B) Ordered to complete no fewer than thirty (30) days of community service; and

(3) (A) Both:

(i) Ordered to receive a psychiatric or psychological evaluation; and

(ii) If determined appropriate, ordered to receive psychiatric or psychological counseling or treatment for a length of time prescribed by the court.

(B) The cost of any psychiatric or psychological evaluation, counseling, or treatment may be ordered paid by the person up to the jurisdictional limit of the court.

(e) Any person who pleads guilty or nolo contendere to or is found guilty of the offense of cruelty to animals for a third offense occurring within five (5) years of a previous offense of cruelty to animals or of any other equivalent penal offense of another state or foreign jurisdiction is guilty of an unclassified misdemeanor and shall be:

(1) Fined no less than nine hundred dollars ($900) and no more than one thousand dollars ($1,000);

(2) Either:

(A) Imprisoned for no fewer than ninety (90) days and no more than one (1) year; or

(B) Ordered to complete no fewer than ninety (90) days of community service; and

(3) (A) Both:

(i) Ordered to receive a psychiatric or psychological evaluation; and

(ii) If determined appropriate, ordered to receive psychiatric or psychological counseling or treatment for a length of time prescribed by the court.

(B) The cost of any psychiatric or psychological evaluation, counseling, or treatment may be ordered paid by the person up to the jurisdictional limit of the court.

(f) (1) Any person who pleads guilty or nolo contendere to or is found guilty of cruelty to animals for a fourth or subsequent offense occurring within (5) five years of a previous offense of cruelty to animals or of any other equivalent penal offense of another state or foreign jurisdiction is guilty of a Class D felony and shall be:

(A) Ordered to receive a psychiatric or psychological evaluation; and

(B) If determined appropriate, ordered to receive psychiatric or psychological counseling or treatment for a length of time prescribed by the court.

(2) The cost of any psychiatric or psychological evaluation, counseling, or treatment may be ordered paid by the person.

(g) (1) For the sole purpose of calculating the number of previous offenses under subsections (d), (e), and (f) of this section, all offenses that are committed against one (1) or more animals and as part of the same criminal episode are a single offense.

(2) As used in this section, "criminal episode" means an act that constitutes the offense of cruelty to animals that is committed by a person against one (1) or more animals within a period of twenty-four (24) hours.



§ 5-62-104 - Offense of aggravated cruelty to a dog, cat, or horse.

(a) A person commits the offense of aggravated cruelty to a dog, cat, or horse if he or she knowingly tortures any dog, cat, or horse.

(b) A person who pleads guilty or nolo contendere to or is found guilty of aggravated cruelty to a dog, cat, or horse:

(1) Shall be guilty of a Class D felony;

(2) May be ordered to perform up to four hundred (400) hours of community service; and

(3) Both:

(A) Ordered to receive a psychiatric or psychological evaluation; and

(B) If determined appropriate, ordered to receive psychiatric or psychological counseling or treatment for a length of time prescribed by the court.

(c) A person who pleads guilty or nolo contendere to or is found guilty of aggravated cruelty to a dog, cat, or horse for a subsequent offense occurring within five (5) years from a previous offense of aggravated cruelty to a dog, cat, or horse or of any other equivalent penal offense of another state or foreign jurisdiction is guilty of a Class C felony and shall be:

(1) Ordered to receive a psychiatric or psychological evaluation; and

(2) If determined appropriate, ordered to receive psychiatric or psychological counseling or treatment for a length of time prescribed by the court.

(d) The cost of any psychiatric or psychological evaluation, counseling, or treatment ordered under this section shall be paid by the person ordered to receive the psychiatric or psychological evaluation, counseling, or treatment.

(e) For purposes of this section, each alleged act of the offense of aggravated cruelty to a dog, cat, or horse committed against more than one (1) dog, cat, or horse may constitute a separate offense.

(f) (1) For the sole purpose of calculating the number of previous offenses under subsection (b) of this section, all offenses of aggravated cruelty to a dog, cat, or horse that are committed against one (1) or more dogs, cats, or horses, as part of the same criminal episode are a single offense.

(2) As used in this section, "criminal episode" means an act that constitutes the offense of aggravated cruelty to a dog, cat, or horse, committed by a person against one (1) or more dogs, cats, or horses within a period of twenty-four (24) hours.



§ 5-62-105 - Exemptions.

(a) This subchapter does not prohibit any of the following activities:

(1) Reasonably acting to protect a person or a person's property from damage;

(2) Injuring or humanely killing an animal on the property of a person if the person is acting as a reasonable person would act under similar circumstances and if the animal is reasonably believed to constitute a threat of physical injury or damage to any animal under the care or control of the person;

(3) Engaging in practices lawful under the Arkansas Veterinary Medical Practice Act, § 17-101-101 et seq., or engaging in activities by or at the direction of any licensed veterinarian while following accepted standards of practice of the profession, including the euthanizing of an animal;

(4) Rendering emergency care, treatment, or assistance, including humanely killing an animal, that is abandoned, ill, injured, or in distress related to an accident or disaster, or where there appears to be no reasonable probability that the life or usefulness of the animal can be saved, if the person rendering the emergency care, treatment, or assistance is:

(A) Acting in good faith;

(B) Not receiving compensation; and

(C) Acting as a reasonable person would act under similar circumstances;

(5) Performing generally accepted animal husbandry practices;

(6) Performing professional pest control activities in a lawful manner;

(7) Performing generally accepted training for or participating in a rodeo, equine activity, or competitive activity;

(8) Engaging in generally accepted practices of animal identification;

(9) Engaging in the taking of game or fish through hunting, trapping, or fishing, or engaging in any other activity authorized by Arkansas Constitution, Amendment 35, by § 15-41-101 et seq., or by any Arkansas State Game and Fish Commission regulation promulgated under either Arkansas Constitution, Amendment 35, or statute;

(10) Conducting activities undertaken by research and education facilities or institutions that are:

(A) Regulated under the Animal Welfare Act, 7 U.S.C. § 2131 et seq., as in effect on January 1, 2009;

(B) Regulated under the Health Research Extension Act of 1985, Pub. L. No. 99-158; or

(C) Subject to any federal law or regulation governing animal research that is in effect on January 1, 2009; and

(11) Applying generally accepted methods used to train dogs engaged in hunting, field trials, service work, obedience training, or any similar activities authorized by the Arkansas State Game and Fish Commission.

(b) In addition to the exemptions in subsection (a) of this section, this subchapter does not prohibit a person from engaging in or performing conduct that is otherwise permitted under the laws of this state or of the United States, including without limitation agricultural activities, butchering, food processing, marketing, medical activities, zoological activities, or exhibitions.



§ 5-62-106 - Disposition of animal.

(a) (1) Unless otherwise ordered by a court, for purposes of this subchapter, an animal that has been seized by a law enforcement officer or animal control officer under this subchapter shall remain at the appropriate place of custody for a period of at least fifteen (15) consecutive days, including weekends and holidays, after written notice is received by the owner.

(2) The written notice shall:

(A) Be left at the last known address of the owner; and

(B) Contain a description of the animal seized, the date seized, the name and contact information of the law enforcement or animal control officer seizing the animal, the location of the animal, and the reason for the seizure.

(3) If the owner of the animal cannot be determined, a written notice regarding the seizure of the animal shall be conspicuously posted where the animal is seized at the time the seizure occurs if practicable and a notice shall be published in a local newspaper of general circulation in the jurisdiction where the animal was seized at least two (2) times each week for two (2) consecutive weeks, with the first notice published within three (3) days of the seizure, and no less than at least five (5) days before a hearing conducted under this section.

(4) (A) After written notice is received by the owner or published under subdivision (a)(3) of this section, the owner within fifteen (15) business days may petition the district court having jurisdiction where the animal was seized to determine the custody of the animal.

(B) If a petition is not filed by the owner within the time period prescribed by this section, the prosecuting attorney shall file a petition in the district court to divest the owner of ownership of the animal and, after a hearing, the district court may order the animal transferred to an appropriate place of custody, euthanized, or any other disposition the district court deems appropriate.

(b) (1) (A) When an owner files a petition under subsection (a) of this section and the district court determines that the owner shall be divested of custody of the animal, the district court shall order the owner of the animal to post a bond with the district court in an amount the district court determines is sufficient to care for the animal for at least thirty (30) days.

(B) The bond shall not prevent the appropriate place of custody from disposing of the animal at the end of the thirty-day period covered by the bond, unless a person claiming an interest in the animal posts a new bond for an amount determined by the court for an additional thirty-day period.

(2) (A) If a petition has been filed by the owner of an animal or the prosecuting attorney under subsection (a) of this section, a person claiming an interest in an animal seized may prevent disposition of the animal as provided in subsection (a) of this section by posting a bond with the district court in an amount the district court determines is sufficient to care for the animal for at least thirty (30) days.

(B) If a person who claims an interest in the animal has not posted bond in accordance with subdivision (b)(2)(A) of this section, the district court shall determine final disposition of the animal in accordance with reasonable practices for the humane treatment of animals.

(c) (1) A diseased or injured animal:

(A) Seized under this section may be appropriately treated for injury or disease without a court order; and

(B) Is subject to being euthanized without a court order when it is determined by a licensed veterinarian that euthanizing is necessary to prevent the suffering of the animal.

(2) (A) Except as provided in subdivision (c)(1) of this section, an appropriate place of custody shall not alter or modify an animal in any manner, including without limitation the neutering, spaying, or castration of the animal, without:

(i) A written court order that is issued after a petition is filed by the prosecuting attorney requesting alteration or modification and a hearing involving all interested parties as set forth in subsection (a) of this section; or

(ii) The written consent of the owner.

(B) A violation of this subsection is a Class B misdemeanor.

(d) (1) If a person pleads guilty or nolo contendere to or is found guilty of either the offense of cruelty to animals, § 5-62-103, or the offense of aggravated cruelty to a dog, cat, or horse, § 5-62-104, and if that person is also the owner of the animal, the court shall divest the person of ownership of the animal, and the court shall either:

(A) Order the animal given to an appropriate place of custody;

(B) Order the animal euthanized if the court decides that the best interests of the animal or that the public health and safety would be best served by euthanizing the animal based on the sworn testimony of a licensed veterinarian or animal control officer; or

(C) Make any other disposition the court deems appropriate.

(2) If a person pleads guilty or nolo contendere to or is found guilty of either the offense of cruelty to animals, § 5-62-103, or the offense of aggravated cruelty to a dog, cat, or horse, § 5-62-104, and the person is not the owner of the animal, the court shall order that the animal be returned to the owner, if practicable, or, if not practicable, the court shall either:

(A) Order the animal given to an appropriate place of custody;

(B) Order the animal euthanized if the court decides that the best interests of the animal or that the public health and safety would be best served by euthanizing the animal based on the sworn testimony of a licensed veterinarian or animal control officer; or

(C) Make any other disposition the court deems appropriate.

(e) The court shall order an animal seized under this section returned to the owner if the owner:

(1) Filed a petition under subsection (a) of this section;

(2) Paid all reasonable expenses incurred in caring for the animal; and

(3) Is found not guilty of the offense of cruelty to animals, § 5-62-103, or the offense of aggravated cruelty to a dog, cat, or horse, § 5-62-104, or the proceedings against the owner have otherwise terminated.



§ 5-62-107 - Immunity for reporting cruelty to animals or aggravated cruelty to a dog, cat, or horse.

Except as provided in § 5-54-122, a person who in good faith reports a suspected incident of cruelty to animals, § 5-62-103, or aggravated cruelty to a dog, cat, or horse, § 5-62-104, to a local law enforcement agency or to the Department of Arkansas State Police is immune from civil and criminal liability for reporting the incident.



§ 5-62-108 - Arrested persons -- Animal possession.

(a) If a law enforcement officer arrests a person in charge of any vehicle drawn by or containing an animal, the law enforcement officer may seize the animal and impound in any lawful manner the vehicle and the contents of the vehicle.

(b) (1) A law enforcement officer that seizes an animal under subsection (a) of this section shall place the animal with an appropriate place of custody.

(2) If an animal is seized under this section, an owner of the animal may petition to regain possession of the animal in the manner proscribed in § 5-62-106.

(c) Any vehicle or contents of the vehicle impounded under subsection (a) of this section shall be returned to the owner as soon as reasonably practicable under the circumstances unless the vehicle or contents of the vehicle are subject to seizure for any other lawful reason.



§ 5-62-109 - Immunity -- Veterinarians.

(a) A licensed veterinarian or a person acting at the direction of a licensed veterinarian in Arkansas is:

(1) Held harmless from either criminal or civil liability for any decision made or service rendered in conjunction with this subchapter; and

(2) Immune from suit for his or her part in an investigation of cruelty to animals.

(b) A veterinarian or person acting at the direction of a licensed veterinarian who participates or reports in bad faith or with malice is not protected under this subchapter.



§ 5-62-111 - Prevention of cruelty.

(a) A person may lawfully interfere to prevent the imminent or ongoing perpetration of any offense of cruelty to animals, § 5-62-103, or aggravated cruelty to a dog, cat, or horse, § 5-62-104, upon any animal in his or her presence.

(b) Upon a conviction, a person who knowingly interferes with or obstructs a person acting under subsection (a) of this section is guilty of a Class A misdemeanor.



§ 5-62-112 - Search warrant.

A search warrant related to an investigation under this subchapter may be:

(1) Issued by a judge or magistrate if he or she has reasonable cause to believe that the search will discover persons or things specified in the application and subject to seizure; and

(2) Executed by any law enforcement officer.



§ 5-62-113 - Authority to make arrests.

A law enforcement officer may make an arrest under the Arkansas Rules of Criminal Procedure and bring before a court or magistrate having jurisdiction any person alleged to have violated this subchapter.



§ 5-62-116 - Diseased animals -- Sale.

(a) Upon conviction, a person who knowingly sells or offers for sale, or uses, or exposes, or causes or procures to be sold or offered for sale, or used, or to be exposed, any horse or other animal having the disease known as "glanders" or "farcy" or any other contagious or infectious disease known to the person to be dangerous to human life, or that is diseased past recovery, is guilty of a Class A misdemeanor.

(b) (1) Upon discovery or knowledge of the animal's condition, any animal having glanders or farcy shall be humanely killed by the owner or person having charge of the animal, or arrangements shall be made to have the animal euthanized.

(2) Upon conviction, an owner or person having charge of the animal and knowingly omitting or refusing to comply with this section is guilty of a Class A misdemeanor.



§ 5-62-117 - Decompression chambers.

(a) It is unlawful to use a decompression chamber for the destruction of an animal.

(b) Use of a decompression chamber for the destruction of an animal is a Class C misdemeanor.



§ 5-62-120 - Unlawful animal fighting.

(a) (1) A person commits the offense of unlawful animal fighting in the first degree if he or she knowingly:

(A) Promotes, engages in, or is employed at animal fighting;

(B) Receives money for the admission of another person to a place kept for animal fighting; or

(C) Sells, purchases, possesses, or trains an animal for animal fighting.

(2) Unlawful animal fighting in the first degree is a Class D felony.

(b) (1) A person commits the offense of unlawful animal fighting in the second degree if he or she knowingly:

(A) Purchases a ticket of admission to or is present at an animal fight; or

(B) Witnesses an animal fight if it is presented as a public spectacle.

(2) Unlawful animal fighting in the second degree is a Class A misdemeanor.

(c) Upon the arrest of any person for violating a provision of this section, the arresting law enforcement officer or animal control officer may seize and take custody of all animals in the possession of the arrested person.

(d) (1) Upon the conviction of any person for violating a provision of this section, any court of competent jurisdiction may order the forfeiture by the convicted person of all animals the use of which was the basis of the conviction.

(2) Any animal ordered forfeited under a provision of this subsection shall be placed with an appropriate place of custody or an animal control agency.

(e) In addition to the fines, penalties, and forfeitures imposed under this section, the court may require the defendant to make restitution to the state, any of its political subdivisions, or an appropriate place of custody for housing, feeding, or providing medical treatment to an animal used for unlawful animal fighting.

(f) As used in this section, "animal fighting" means fighting between roosters or other birds or between dogs, bears, or other animals.



§ 5-62-121 - Transfer of certain chicks, ducklings, or rabbits.

(a) It is unlawful for any person, firm, or corporation to sell or offer for sale, barter, or give away living baby chicks, rabbits, or ducklings under two (2) months of age in any quantity less than six (6).

(b) It is unlawful for any person, firm, or corporation to sell, offer for sale, barter, give away, or display living baby chicks, rabbits, or ducklings that have been dyed, colored, or otherwise treated so as to impart to them an artificial color.

(c) This section shall not be construed to prohibit the sale or display of natural baby chicks, rabbits, or ducklings in a proper brooder facility by a hatchery or store engaged in the business of selling them for commercial purposes.

(d) Any person, firm, or corporation violating any provision of this section upon conviction is deemed guilty of a Class C misdemeanor.

(e) Nothing in this section prohibits a grower of living baby chicks, rabbits, ducklings, or other fowl from selling or making gifts of them in quantities the grower deems appropriate.



§ 5-62-122 - Permitting livestock to run at large.

(a) A person commits the offense of permitting livestock to run at large if being the owner or person charged with the custody and care of livestock he or she knowingly permits the livestock to run at large.

(b) (1) Except as provided in subdivision (b)(2) of this section, permitting livestock to run at large is a violation and upon conviction a person may be subject to a fine not to exceed one hundred dollars ($100).

(2) Any person who knowingly allows any hog to run at large is guilty of a violation and upon conviction is subject to a fine not to exceed five hundred dollars ($500).



§ 5-62-123 - Larceny of animals including carcasses and flesh.

Upon an indictment for the larceny of any animal that it is a felony to steal, a conviction may be had for the larceny of the carcass of the animal, or of the flesh of the animal, if the carcass has been dismembered, as the evidence in the case may warrant.



§ 5-62-124 - Unlawful bear exploitation.

(a) A person commits the offense of unlawful bear exploitation if he or she knowingly:

(1) Promotes, engages in, or is employed at a bear wrestling match;

(2) Receives money for the admission of another person to a place kept for bear wrestling;

(3) Sells, purchases, possesses, or trains a bear for bear wrestling; or

(4) For purposes of exploitation, subjects a bear to surgical alteration in any form, including, but not limited to, declawing, tooth removal, and severing tendons.

(b) Unlawful bear exploitation is a Class D felony.

(c) Upon the arrest of any person for violating a provision of this section, the arresting law enforcement officer or animal control officer may seize and take custody of any bear in the possession of the arrested person.

(d) (1) Upon the conviction of any person for violating a provision of this section, any court of competent jurisdiction may order the forfeiture by the convicted person of any bear the use of which was the basis of the conviction.

(2) Any bear ordered forfeited under a provision of this section shall be placed in the custody of a society which is incorporated for the prevention of cruelty to animals.

(e) In addition to the fines, penalties, and forfeitures imposed under a provision of this section, the court may require the defendant to make restitution to the state, any of its political subdivisions, or a society which is incorporated for the prevention of cruelty to animals for housing, feeding, or providing medical treatment to a bear used for unlawful wrestling.



§ 5-62-125 - Unlawful dog attack.

(a) A person commits the offense of unlawful dog attack if:

(1) The person owns a dog that the person knows or has reason to know has a propensity to attack, cause injury, or endanger the safety of other persons without provocation;

(2) The person negligently allows the dog to attack another person; and

(3) The attack causes the death of or serious physical injury to the person attacked.

(b) The offense of unlawful dog attack is a Class A misdemeanor.

(c) In addition to any penalty imposed under this section, the court or jury may require the defendant to pay restitution under § 5-4-205 for any medical bills of the person attacked for injuries caused by the attack.



§ 5-62-126 - Acts of God -- Emergency conditions.

An owner of an animal or person in control of an animal is not guilty of either the offense of cruelty to animals, § 5-62-103, or the offense of aggravated cruelty to a dog, cat, or horse, § 5-62-104, if the owner of the animal or the person in control of the animal was reasonably precluded as the result of an act of God or emergency conditions from engaging in an act or omission that might prevent an allegation of the offense of cruelty to animals, § 5-62-103, or the offense of aggravated cruelty to a dog, cat, or horse, § 5-62-104.






Subchapter 2 - -- Farm Animal and Research Facilities

§ 5-62-201 - Findings of the General Assembly.

(a) The General Assembly finds that:

(1) The caring, rearing, feeding, breeding, and sale of animals and animal products and the use of animals in research, testing, and education represent vital segments of the economy of the state;

(2) Producers and others involved in the production and sale of animals and animal products and the use of animals in research and education have a vested interest in protecting the health and welfare of animals and the physical and intellectual property rights which they have in animals; and

(3) There has been an increasing number of illegal acts committed against farm animal and research facilities.

(b) The General Assembly further finds that these illegal acts threaten the production of agricultural products and jeopardize crucial scientific, biomedical, or agricultural research.

(c) Finally, the General Assembly finds that these illegal acts threaten the public safety, by exposing communities to contagious diseases and damage research.



§ 5-62-202 - Definitions.

As used in this subchapter:

(1) "Animal" means any warm or cold blooded animal used in food or fiber production, agriculture, research, testing, or education, including poultry, fish, and insects;

(2) "Animal facility" means any vehicle, building, structure, or premises, where an animal or animal records are kept, handled, housed, exhibited, bred, or offered for sale;

(3) "Consent" means assent in fact, whether express or apparent;

(4) "Deprive" means to:

(A) Withhold an animal or other property from the owner permanently or for so extended a period of time that a major portion of the value or enjoyment of the animal or property is lost to the owner;

(B) Restore an animal or other property only upon payment of reward or other compensation; or

(C) Dispose of an animal or other property in a manner that makes recovery of the animal or property by the owner unlikely;

(5) "Effective consent" means consent by a person legally authorized to act for the owner. Consent is not effective:

(A) If induced by force, threat, false pretense, or fraud;

(B) If given by a person the actor knows is not legally authorized to act for the owner;

(C) If given by a person who, by reason of youth, mental disease or defect, or intoxication, is known by the actor to be unable to make reasonable decisions; or

(D) If given solely to detect the commission of an offense;

(6) "Owner" means a person who has title to the property, possession of the property, whether lawful or not, or a greater right to possession of the property than the actor;

(7) "Person" means any individual, corporation, association, nonprofit corporation, joint stock company, firm, trust, partnership, two (2) or more persons having a joint or common interest, or other legal entity; and

(8) "Possession" means actual care, custody, control, or management.



§ 5-62-203 - Offenses.

(a) A person commits an offense if, without the effective consent of the owner, the person acquires or otherwise exercises control over an animal facility, an animal from an animal facility, or other property from an animal facility, with the intent to:

(1) Deprive the owner of the animal facility, animal, or property; and

(2) Disrupt or damage the enterprise conducted at the animal facility.

(b) A person commits an offense if, without the effective consent of the owner and with the intent to disrupt or damage the enterprise conducted at the animal facility, the person damages or destroys:

(1) An animal facility; or

(2) Any animal or property in or on an animal facility.

(c) A person commits an offense if, without the effective consent of the owner and with the intent to disrupt or damage the enterprise conducted at the animal facility, the person:

(1) Enters an animal facility, not then open to the public, with the intent to commit an act prohibited by this section;

(2) Remains concealed, with the intent to commit an act prohibited by this section, in an animal facility; or

(3) Enters an animal facility and commits or attempts to commit an act prohibited by this section.

(d) (1) A person commits an offense if, without the effective consent of the owner and with the intent to disrupt or damage the enterprise conducted at the animal facility, the person:

(A) Enters or remains in an animal facility; and

(B) Had notice that the entry was forbidden or received notice to depart but failed to depart.

(2) As used in this subsection, "notice" means:

(A) Oral or written communication by the owner or someone with apparent authority to act for the owner;

(B) Fencing or other enclosure obviously designed to exclude intruders or to contain animals; or

(C) A sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.



§ 5-62-204 - Penalties.

(a) Any person who violates any provision of this subchapter is deemed guilty of a Class D felony.

(b) Any persons convicted of violating any provision of this subchapter shall be ordered to make restitution to the animal facility in the full amount of the reasonable cost of:

(1) Replacing materials, data, equipment, or animals, and records that may have been damaged or cannot be returned; and

(2) Repeating any experimentation that may have been interrupted or invalidated as a result of the violation.

(c) Nothing in this subchapter shall be construed to affect any other right of a person that has been damaged by reason of a violation of this subchapter.









Chapter 63 - Business Misconduct

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Offenses Generally

§ 5-63-201 - Tickets to school athletic events or music entertainment events -- Sale in excess of regular price.

(a) (1) It is unlawful for any person, corporation, firm, or partnership to sell or offer for sale any ticket to:

(A) A high school or college athletic event or to an athletic or other event held for the benefit of charity at a greater price than that printed on the ticket; or

(B) Any music entertainment event at a greater price than that printed on the ticket or the box office sale price plus any reasonable charge for handling or credit card use, whichever is the greater.

(2) This subsection shall not apply to an institution of higher education that receives funds per ticket above the face value of that ticket.

(b) (1) Any person, corporation, firm, or partnership violating any provision of this section is guilty of a violation and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).

(2) Every sale or offer for sale is a separate offense.



§ 5-63-202 - Requiring borrower to pay contribution to substitute one insurance policy for another.

(a) No person, firm, or corporation engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property and no trustee, director, officer, agent, or other employee of any person, firm, or corporation engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property shall directly or indirectly require that a borrower pay a consideration of any kind to substitute the insurance policy of one (1) insurer for that of another insurer.

(b) Any violation of a provision of this section constitutes a violation, and upon conviction the violator shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.



§ 5-63-204 - Automated telephone solicitation.

(a) (1) It is unlawful for any person to use a telephone for the purpose of offering any goods or services for sale, or for conveying information regarding any goods or services for the purpose of soliciting the sale or purchase of the goods or services, or for soliciting information, gathering data, or for any other purpose in connection with a political campaign when the use involves an automated system for the selection and dialing of telephone numbers and the playing of recorded messages when a message is completed to the called number.

(2) However, nothing in this section prohibits the use of:

(A) A telephone involving an automated system for the selection and dialing of telephone numbers and the play of recorded messages to:

(i) Inform the purchaser of the goods or services concerning receipt and availability of the goods or services for delivery to the purchaser; or

(ii) Convey information concerning any delay or pertinent information about the current status of any purchase order previously made; or

(B) An automated telephone system with a recorded message when the call is made or message given solely in response to a call initiated by the person to which the automatic call or recorded message is directed.

(b) Any person who violates any provision of this section upon conviction is guilty of a Class B misdemeanor and shall be punished accordingly.

(c) (1) The Attorney General, a prosecuting attorney, any law enforcement officer, or any telephone company serving an area from which automated telephone calls are made may seek injunctive relief to enforce the provision of this section.

(2) If a civil action is filed pursuant to this section, the prevailing party is entitled to a reasonable attorney's fee and court costs.






Subchapter 3 - -- Debt Adjusting

§ 5-63-301 - Definitions.

As used in this subchapter:

(1) "Debt adjuster" means a person who engages in, attempts to engage in, or offers to engage in the practice or business of debt adjusting;

(2) "Debt adjusting" means the:

(A) Entering into or making of a contract, express or implied, with a particular debtor in which the debtor agrees to pay a certain amount of money periodically to the person engaged in the debt adjusting business that, for a consideration, agrees to distribute, or distributes, the money among certain specified creditors in accordance with an agreed upon plan; or

(B) Business or practice of any person that holds oneself out as acting or offering or attempting to act for a consideration as an intermediary between a debtor and the debtor's creditors for the purpose of settling, compounding, or in anyway altering the terms of payment of any debt of a debtor and, to that end, receives money or other property from the debtor or on behalf of the debtor for the payment to or distribution among the creditors of the debtor;

(3) "Debtor" means an individual and includes two (2) or more individuals who are jointly and severally, or jointly or severally, indebted to a creditor; and

(4) "Person" includes an individual, partnership, association, and corporation.



§ 5-63-302 - Debt adjusting -- Prohibition.

No person shall engage in, or offer to or attempt to engage in, the business or practice of debt adjusting in this state.



§ 5-63-303 - Debt adjusting -- Injunction against operation -- Receivership.

(a) In an action brought in the name of the state by a prosecuting attorney within his or her district or by the Attorney General, a circuit court has jurisdiction to enjoin any person from:

(1) Acting, offering to act, or attempting to act as a debt adjuster; or

(2) Engaging in the business of debt adjusting.

(b) In an action under subsection (a) of this section, the circuit court may appoint a receiver for the property and money employed in the transaction of business by the person as a debt adjuster, to insure, so far as may be possible, the return to debtors of so much of their money and property as has been received by the debt adjuster and has not been paid to the creditors of the debtors.



§ 5-63-304 - Debt adjusting -- Penalties.

Any person who acts or offers to act as a debt adjuster in this state is guilty of a Class A misdemeanor.



§ 5-63-305 - Debt adjusting law -- Exclusions.

The following persons are not considered a debt adjuster for the purposes of this subchapter:

(1) An attorney at law;

(2) A bank, fiduciary, or financing and lending institution as authorized and admitted to transact business in this state and performing credit and financial adjusting services in the regular course of its principal business;

(3) A title insurer or abstract company, while doing an escrow business;

(4) An employer, for its employees;

(5) A judicial officer or another person acting pursuant to court order;

(6) A nonprofit organization giving debt management service without fee or charge or with a fee if the fee is in an amount not to exceed the amount of actual expenses incurred in offering the debt management service; and

(7) An association, for its members.









Chapter 64 - Controlled Substances

Subchapter 1 - -- Uniform Controlled Substances Act -- Definitions

§ 5-64-101 - Definitions.

As used in this chapter:

(1) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means to the body of a patient or research subject by:

(A) A practitioner; or

(B) The patient or research subject at the direction and in the presence of the practitioner;

(2) (A) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser.

(B) "Agent" does not include a common or contract carrier, public warehouseman, or employee of the common or contract carrier or warehouseman;

(3) (A) "Anabolic steroid" means any drug or hormonal substance, chemically and pharmacologically related to testosterone, other than estrogens, progestin, and corticosteroid that promotes muscle growth.

(B) (i) "Anabolic steroid" does not include an anabolic steroid that is expressly intended for administration through an implant to cattle or another nonhuman species and that has been approved by the Director of the Department of Health for such administration.

(ii) If any person prescribes, dispenses, or distributes a steroid described in subdivision (3)(B)(i) of this section for human use, the person is considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subdivision (3);

(4) [Repealed.]

(5) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through VI;

(6) (A) "Counterfeit substance" means a noncontrolled substance, that by overall dosage unit appearance including color, shape, size, markings, packaging, labeling, and overall appearance or upon the basis of representations made to the recipient, purports to be a controlled substance or to have the physical or psychological effect associated with a controlled substance.

(B) In determining whether a substance is a "counterfeit substance", the following factors shall be utilized and a finding of any two (2) of these factors constitutes prima facie evidence that the substance is a "counterfeit substance":

(i) A statement made by an owner or by anyone else in control of the substance concerning the nature of the substance, its use, or effect;

(ii) The physical appearance of the finished product containing the noncontrolled substance is substantially the same as that of a specific controlled substance;

(iii) The noncontrolled substance is unpackaged or is packaged in a manner normally used for the illegal delivery of a controlled substance;

(iv) The noncontrolled substance is not labeled in accordance with 21 U.S.C. § 352 or 21 U.S.C. § 353;

(v) The person delivering, attempting to deliver, or causing delivery of the noncontrolled substance states or represents to the recipient that the noncontrolled substance may be resold at a price that substantially exceeds the value of the substance;

(vi) An evasive tactic or action utilized by the owner or person in control of the substance to avoid detection by a law enforcement authority; or

(vii) A prior conviction, if any, of an owner, or anyone in control of the object under a state or federal law related to a controlled substance or fraud;

(7) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one (1) person to another of a controlled substance or counterfeit substance in exchange for money or anything of value, whether or not there is an agency relationship;

(8) [Repealed.]

(9) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the controlled substance for that delivery;

(10) "Dispenser" means a practitioner who dispenses;

(11) "Distribute" means to deliver other than by administering or dispensing a controlled substance;

(12) "Distributor" means a person who distributes;

(13) (A) "Drug" means a substance:

(i) Recognized as a drug in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them;

(ii) Intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(iii) Other than food intended to affect the structure or any function of the body of humans or animals; and

(iv) Intended for use as a component of any article specified in subdivisions (13)(A)(i), (ii), or (iii) of this section.

(B) "Drug" does not include a device or its components, parts, or accessories;

(14) (A) "Drug paraphernalia" means any equipment, product, and material of any kind that are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of this chapter.

(B) "Drug paraphernalia" includes, but is not limited to:

(i) A kit used, intended for use, or designed for use in planting, propagating, cultivating, growing, or harvesting any species of plant that is a controlled substance or from which a controlled substance can be derived;

(ii) A kit used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing a controlled substance;

(iii) An isomerization device used, intended for use, or designed for use in increasing the potency of any species of plant that is a controlled substance;

(iv) Testing equipment used, intended for use, or designed for use in identifying or in analyzing the strength, effectiveness, or purity of a controlled substance;

(v) A scale or balance used, intended for use, or designed for use in weighing or measuring a controlled substance;

(vi) A diluent or adulterant, such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose used, intended for use, or designed for use in cutting a controlled substance;

(vii) A separation gin or sifter used, intended for use, or designed for use in removing a twig or seed from, or in otherwise cleaning or refining, marijuana;

(viii) A blender, bowl, container, spoon, or mixing device used, intended for use, or designed for use in compounding a controlled substance;

(ix) A capsule, balloon, envelope, or other container used, intended for use, or designed for use in packaging a small quantity of a controlled substance;

(x) A container or other object used, intended for use, or designed for use in storing or concealing a controlled substance;

(xi) A hypodermic syringe, needle, or other object used, intended for use, or designed for use in parenterally injecting a controlled substance into the human body; and

(xii) An object used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing a controlled substance into the human body, such as:

(a) A metal, wooden, acrylic, glass, stone, plastic, or ceramic pipe with or without a screen, permanent screen, hashish head, or punctured metal bowl;

(b) A water pipe;

(c) A carburetion tube or device;

(d) A smoking or carburetion mask;

(e) A roach clip, meaning an object used to hold burning material, such as a marijuana cigarette that has become too small or too short to be held in the hand;

(f) A miniature cocaine spoon or cocaine vial;

(g) A chamber pipe;

(h) A carburetor pipe;

(i) An electric pipe;

(j) An air-driven pipe;

(k) A chillum;

(l) A bong;

(m) An ice pipe or chiller; and

(n) An aluminum foil boat.

(C) In determining whether an object is "drug paraphernalia", a court or other authority shall consider, in addition to any other logically relevant factor, the following:

(i) A statement by an owner or by anyone in control of the object concerning its use;

(ii) A prior conviction, if any, of an owner or of anyone in control of the object under any state or federal law relating to any controlled substance;

(iii) The proximity of the object in time and space to a direct violation of this chapter;

(iv) The proximity of the object to a controlled substance;

(v) The existence of any residue of a controlled substance on the object;

(vi) (a) Direct or circumstantial evidence of the intent of an owner or of anyone in control of the object to deliver it to a person whom he or she knows, or should reasonably know, intends to use the object to facilitate a violation of this chapter.

(b) The innocence of an owner or of anyone in control of the object as to a direct violation of this chapter does not prevent a finding that the object is intended for use or designed for use as "drug paraphernalia";

(vii) An oral or written instruction provided with the object concerning its use;

(viii) Descriptive materials accompanying the object that explain or depict its use;

(ix) National and local advertising concerning the object's use;

(x) The manner in which the object is displayed for sale;

(xi) Whether the owner or anyone in control of the object is a legitimate supplier of a like or related item to the community, such as a licensed distributor or dealer of a tobacco product;

(xii) Direct or circumstantial evidence of the ratio of sales of the objects to the total sales of the business enterprise;

(xiii) The existence and scope of legitimate uses for the object in the community; and

(xiv) Expert testimony concerning the object's use;

(15) "Immediate precursor" means a substance that the director has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and that is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture;

(16) (A) "Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled substance, either directly or indirectly by extraction from a substance of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis.

(B) "Manufacture" includes any packaging or repackaging of a controlled substance or labeling or relabeling of a controlled substance's container.

(C) However, "manufacture" does not include the preparation or compounding of a controlled substance by an individual for his or her own use or the preparation, compounding, packaging, or labeling of a controlled substance:

(i) By a practitioner as an incident to his or her administering or dispensing of a controlled substance in the course of his or her professional practice; or

(ii) By a practitioner or by his or her authorized agent under his or her supervision for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale;

(17) (A) "Marijuana" means:

(i) Any part and any variety or species, or both, of the Cannabis plant that contains THC (Tetrahydrocannabinol) whether growing or not;

(ii) The seeds of the plant;

(iii) The resin extracted from any part of the plant; and

(iv) Every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or resin.

(B) "Marijuana" does not include:

(i) The mature stalks of the plant;

(ii) Fiber produced from the stalks;

(iii) Oil or cake made from the seeds of the plant;

(iv) Any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks except the resin extracted from the mature stalks;

(v) Fiber, oil, or cake; or

(vi) The sterilized seed of the plant that is incapable of germination;

(18) (A) (i) "Narcotic drug" means any drug that is defined as a narcotic drug by order of the director.

(ii) In the formulation of a definition of "narcotic drug", the director shall:

(a) Include any drug that he or she finds is narcotic in character and by reason of being narcotic is dangerous to the public health or is promotive of addiction-forming or addiction-sustaining results upon the user that threaten harm to the public health, safety, or morals; and

(b) Take into consideration the provisions of the federal narcotic laws as they exist from time to time and shall amend the definitions so as to keep them in harmony with the definitions prescribed by the federal narcotic laws, so far as is possible under the standards established in this subdivision (18) and under the policy of this chapter.

(B) "Narcotic drug" also means any of the following, whether produced directly or indirectly by extraction from a substance of vegetable origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(i) (a) Opium, opiates, a derivative of opium or opiates, including their isomers, esters, and ethers whenever the existence of the isomers, esters, ethers, and salts is possible within the specific chemical designation.

(b) "Narcotic drug" does not include an isoquinoline alkaloid of opium;

(ii) Poppy straw and concentrate of poppy straw;

(iii) Coca leaves, except coca leaves and extracts of coca leaves from which cocaines, ecgonine, and derivatives of ecgonine or their salts have been removed;

(iv) Cocaine, its salts, optical and geometric isomers, and salts of isomers;

(v) Ecgonine, its derivatives, their salts, isomers, and salts of isomers; or

(vi) Any compound, mixture, or preparation that contains any quantity of any substance referred to in subdivisions (18)(B)(i)-(v) of this section;

(19) "Noncontrolled substance" means any liquid, substance, or material not listed in Schedules I through VI of the Schedules of Controlled Substances promulgated by the director;

(20) "Person" means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity;

(21) "Practitioner" means:

(A) A physician, dentist, veterinarian, scientific investigator, or other person licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this state; and

(B) A pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this state;

(22) "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance;

(23) "State" when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America; and

(24) "Ultimate user" means a person who lawfully possesses a controlled substance for:

(A) The person's own use;

(B) The use of a member of the person's household; or

(C) Administering to an animal owned by the person or by a member of his or her household.






Subchapter 2 - -- Uniform Controlled Substances Act -- Designation of Controlled Substances

§ 5-64-201 - Director's duties.

(a) (1) (A) (i) The Director of the Department of Health shall administer this chapter and may add a substance to or delete or reschedule any substance enumerated in a schedule under the procedures of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(ii) The director may promulgate without action or approval of the State Board of Health an emergency rule under the procedures of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., that adds a substance to or deletes a substance from a schedule or reschedules a substance.

(iii) If the director adds, deletes, or reschedules a substance through an emergency rule under the procedures of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the emergency rule may be effective for no longer than one hundred eighty (180) days.

(B) However, the director shall not delete any substance from a schedule in effect on July 20, 1979, without prior approval by the Legislative Council.

(2) In making a determination regarding a substance, the director shall consider the following:

(A) The actual or relative potential for abuse;

(B) The scientific evidence of its pharmacological effect, if known;

(C) The state of current scientific knowledge regarding the substance;

(D) The history and current pattern of abuse;

(E) The scope, duration, and significance of abuse;

(F) The risk to public health;

(G) The potential of the substance to produce psychic or physiological dependence liability; and

(H) Whether the substance is an immediate precursor of a substance already controlled under this subchapter.

(b) After considering the factors enumerated in subsection (a) of this section, the director shall make findings with respect to the factors and issue a rule controlling the substance if he or she finds the substance has a potential for abuse.

(c) If the director designates a substance as an immediate precursor, a substance that is a precursor of the controlled precursor is not subject to control solely because it is a precursor of the controlled precursor.

(d) (1) If any substance is designated as a controlled substance under federal law and notice of the designation is given to the director, the director shall similarly control the substance under this chapter after the expiration of thirty (30) days from publication in the Federal Register of a final order designating a substance as a controlled substance unless within that thirty-day period the director objects to inclusion.

(2) (A) If the director objects to inclusion, the director shall publish the reasons for objection and afford any interested party an opportunity to be heard.

(B) At the conclusion of the hearing, the director shall publish his or her decision.

(C) Any person aggrieved by a decision of the director is entitled to judicial review in the Pulaski County Circuit Court.

(3) Upon publication of objection to inclusion under this chapter by the director, control under this chapter is stayed until the director publishes his or her decision or, if judicial review is sought, the inclusion is stayed until adjudication of the judicial review.

(e) Authority to control under this section does not extend to distilled spirits, wine, malt beverages, or tobacco.

(f) The director shall schedule gamma-hydroxybutyrate and its known precursors and analogs in a manner consistent with the procedures outlined in this section.



§ 5-64-202 - Nomenclature.

A controlled substance listed or to be listed in a schedule shall be included by whatever official, common, usual chemical, or trade name designated.



§ 5-64-203 - Criteria for Schedule I.

The Director of the Division of Health of the Department of Health and Human Services shall place a substance in Schedule I if he or she finds that the substance has:

(1) High potential for abuse; and

(2) No accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.



§ 5-64-204 - Substances in Schedule I.

(a) In addition to any substance placed in Schedule I by the Director of the Department of Health under § 5-64-203, any material, compound, mixture, or preparation, whether produced directly or indirectly from a substance of vegetable origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis, that contains any quantity of the following substances, or that contains any of the following substances' analogs, salts, isomers, and salts of isomers when the existence of the analogs, salts, isomers, and salts of isomers is possible within the specific chemical designation, with the following chemical structure is included in Schedule I:

(1) 4-Methylmethcathinone (Mephedrone);

(2) Methylenedioxypyrovalerone (MDPV);

(3) 3,4-Methylenedioxy-N-methylcathinone (Methylone);

(4) 4-Methoxymethcathinone;

(5) 3-Fluoromethcathinone;

(6) 4-Fluoromethcathinone; or

(7) A compound, unless listed in another schedule or a legend drug, that is structurally derived from 2-Amino-1-phenyl-1-propanone by modification or by substitution:

(A) In the phenyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl or halide substituents, whether or not further substituted in the phenyl ring by one (1) or more other univalent substituents;

(B) At the 3-position with an alkyl substituent; or

(C) At the nitrogen atom with alkyl or dialkyl groups, or by inclusion of the nitrogen atom in a cyclic structure.

(b) The Director of the Department of Health shall not delete a controlled substance listed in this section from Schedule I.



§ 5-64-205 - Criteria for Schedule II.

The Director of the Division of Health of the Department of Health and Human Services shall place a substance in Schedule II if he or she finds that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.



§ 5-64-207 - Criteria for Schedule III.

The Director of the Division of Health of the Department of Health and Humans Services shall place a substance in Schedule III if he or she finds that:

(1) The substance has a potential for abuse less than the substances listed in Schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.



§ 5-64-209 - Criteria for Schedule IV.

The Director of the Division of Health of the Department of Health and Human Services shall place a substance in Schedule IV if he or she finds that:

(1) The substance has a low potential for abuse relative to substances in Schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.



§ 5-64-210 - Substances in Schedule IV.

Schedule IV includes any material, compound, mixture, or preparation that contains any quantity of tramadol or that contains any of tramadol's salts, isomers, or salts of isomers.



§ 5-64-211 - Criteria for Schedule V.

The Director of the Division of Health of the Department of Health and Human Services shall place a substance in Schedule V if he or she finds that:

(1) The substance has low potential for abuse relative to the controlled substances listed in Schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.



§ 5-64-212 - Substances in Schedule V.

(a) An ephedrine combination product, pseudoephedrine, and phenylpropanolamine, as defined in § 5-64-1105, are designated Schedule V controlled substances in addition to the drugs and other substances listed in Schedule V of the List of Controlled Substances for the State of Arkansas promulgated by the Director of the Department of Health.

(b) The Schedule V classification does not apply to:

(1) An exempt product described in § 5-64-1103(b)(1); or

(2) Any ephedrine or pseudoephedrine in liquid, liquid capsule, or liquid gel capsule form described in § 5-64-1103(b)(2).

(c) The director may reschedule a product described in subdivision (b)(1) or (b)(2) of this section if it is determined that the conversion of the active ingredient in the product into methamphetamine or its salts or precursors is feasible.

(d) A wholesale distributor with exclusive rights to distribute pseudoephedrine to only licensed pharmacies is exempt from Schedule V requirements for the storage and distribution of pseudoephedrine.



§ 5-64-213 - Schedule VI established.

(a) There is established a Schedule VI for the classification of those substances that are determined to be inappropriately classified by placing them in Schedules I through V.

(b) Schedule VI includes a controlled substance listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated.



§ 5-64-214 - Criteria for Schedule VI.

The Director of the Department of Health shall place a substance in Schedule VI if he or she finds that:

(1) The substance is not currently accepted for medical use in treatment in the United States;

(2) That there is lack of accepted safety for use of the drug or other substance even under direct medical supervision;

(3) That the substance has relatively high psychological or physiological dependence liability, or both; and

(4) That use of the substance presents a definite risk to public health.



§ 5-64-215 - Substances in Schedule VI.

(a) In addition to any substance placed in Schedule VI by the Director of the Department of Health under § 5-64-214, any material, compound, mixture, or preparation, whether produced directly or indirectly from a substance of vegetable origin or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, that contains any quantity of the following substances, or that contains any of their salts, isomers, and salts of isomers when the existence of the salts, isomers, and salts of isomers is possible within the specific chemical designation, is included in Schedule VI:

(1) Marijuana;

(2) Tetrahydrocannabinols;

(3) A synthetic equivalent of:

(A) The substance contained in the Cannabis plant; or

(B) The substance contained in the resinous extractives of the genus Cannabis;

(4) A substance with the chemical structure of:

(A) 5-(1,1-Dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol or otherwise known by CP-47,497;

(B) 5-(1,1-Dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol or otherwise known by either cannabicyclohexanol or CP-47,497 C8 homologue;

(C) 1-Butyl-3-(1-naphthoyl)indole or otherwise known by JWH-073;

(D) 1-[2-(4-Morpholinyl)ethyl]-3-(1-naphthoyl)indole or otherwise known by JWH-200;

(E) 1-Pentyl-3-(1-naphthoyl)indole or otherwise known by JWH-018 and AM678;

(F) (4-methoxy-1-naphthalenyl)(1-pentyl-1H-indol-3-yl)-methanone or otherwise known by JWH-081; or

(G) 1-(1-pentyl-1H-indol-3-yl)-2-(2-methoxyphenyl)-ethanone or otherwise known by JWH-250;

(5) Salvia divinorum or Salvinorin A, which includes all parts of the plant presently classified botanically as Salvia divinorum, whether growing or not, the seeds of the plant, any extract from any part of the plant, and every compound, manufacture, derivative, mixture, or preparation of the plant, its seeds, or its extracts, including salts, isomers, and salts of isomers when the existence of the salts, isomers, and salts of isomers is possible within the specific chemical designation; or

(6) A synthetic substance, derivative, or its isomers with:

(A) Similar chemical structure to any substance described in subdivisions (a)(1)-(4) of this section; or

(B) Similar pharmacological activity to any substance described in subdivisions (a)(1)-(4) of this section such as the following:

(i) [] 1 cis or trans tetrahydrocannabinol, and its optical isomers;

(ii) [] 6 cis or trans tetrahydrocannabinol, and its optical isomers; and

(iii) [] 3.4 cis or trans tetrahydrocannabinol, and its optical isomers.

(b) However, the Director of the Department of Health shall not delete a controlled substance listed in this section from Schedule VI.



§ 5-64-216 - Schedule revisions.

The Director of the Division of Health of the Department of Health and Human Services shall revise and republish the schedules annually.






Subchapter 3 - -- Uniform Controlled Substances Act -- Regulation of Distribution

§ 5-64-305 - Powers of Arkansas State Board of Pharmacy -- Sale of nonnarcotic drugs.

(a) (1) Nothing contained in this chapter shall affect the licensing or regulation of pharmacists or pharmacies in this state by the Arkansas State Board of Pharmacy.

(2) The board may also inventory and destroy any outdated or unwanted controlled substance at the request of a licensee of the board with proper record of the destruction provided to appropriate agencies.

(3) The board is given primary but not exclusive jurisdiction in the enforcement application of this chapter to the board's licensees.

(b) Nothing in this chapter is deemed to prohibit the sale of a nonnarcotic proprietary drug if the nonnarcotic proprietary drug, under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., or the Food, Drug, and Cosmetic Act, § 20-56-201 et seq., may be lawfully sold over the counter without a prescription.



§ 5-64-306 - Offenses relating to records.

It is unlawful for any person to refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under this chapter.



§ 5-64-307 - Order forms.

(a) A controlled substance in Schedule I or Schedule II shall be distributed by a practitioner to another practitioner only pursuant to an order form.

(b) Compliance with the provisions of federal law respecting an order form is deemed compliance with this section.



§ 5-64-308 - Written prescriptions.

(a) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, no controlled substance in Schedule II may be dispensed without the written prescription of a practitioner.

(b) (1) In an emergency situation, as defined by rule of the Director of the Division of Health of the Department of Health and Human Services, a Schedule II drug may be dispensed upon oral prescription of a practitioner, reduced promptly to writing, and filed by the pharmacy.

(2) The prescription shall be retained in conformity with the requirements of section 6 of this subchapter.

(3) No prescription for a Schedule II substance may be refilled.

(c) (1) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, a controlled substance included in Schedule III or Schedule IV that is a prescription drug shall not be dispensed without a written or oral prescription of a practitioner.

(2) The prescription shall not be filled or refilled more than six (6) months after the date of the prescription or be refilled more than five (5) times, unless renewed by the practitioner.

(d) A controlled substance included in Schedule V shall not be distributed or dispensed other than for a medical purpose.






Subchapter 4 - -- Uniform Controlled Substances Act -- Prohibitions and Penalties

§ 5-64-402 - Controlled substances -- Offenses relating to records, maintaining premises, etc.

(a) It is unlawful for any person:

(1) To refuse an entry into any premises for any inspection authorized by this chapter; or

(2) Knowingly to keep or maintain any store, shop, warehouse, dwelling, building, or other structure or place or premise that is resorted to by a person for the purpose of using or obtaining a controlled substance in violation of this chapter or that is used for keeping a controlled substance in violation of this chapter.

(b) (1) Any person who violates this section is guilty of a Class C felony.

(2) However, a violation of this section is a Class B felony if the violation is committed on or within one thousand feet (1,000') of the real property of a certified drug-free zone.

(c) As used in this section:

(1) "Certified drug-free zone" means:

(A) A city or state park;

(B) A public or private elementary or secondary school, public vocational school, or public or private college or university;

(C) A designated school bus stop as identified on the route list published by a public school district annually;

(D) A publically funded and administered multifamily housing development;

(E) A skating rink, Boys Club, Girls Club, YMCA, YWCA, community center, recreation center, or video arcade;

(F) A drug or alcohol treatment facility;

(G) A day care center;

(H) A church; or

(I) A shelter as defined in § 9-4-102; and

(2) "Recreation center" means a public place consisting of various types of entertainment including without limitation:

(A) Billiards or pool;

(B) Ping pong or table tennis;

(C) Bowling;

(D) Video games;

(E) Pinball machines; or

(F) Any other similar type of entertainment.



§ 5-64-403 - Controlled substances -- Fraudulent practices.

(a) It is unlawful for a person to knowingly:

(1) Distribute as a practitioner a Schedule I or Schedule II controlled substance, except under an order form as required by § 5-64-307;

(2) Acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception, subterfuge, or theft;

(3) Furnish false or fraudulent material information in or omit any material information from any record, application, report, or other document required to be kept or filed under this chapter;

(4) Make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another person or any likeness of any trademark, trade name, or other identifying mark, imprint, or device of another person upon any drug or container or labeling of a drug or container so as to render the drug a counterfeit substance; or

(5) (A) Agree, consent, or in any manner offer to unlawfully sell, furnish, transport, administer, or give any controlled substance to any person or to arrange for any action described in this subdivision (a)(5)(A), and then to substitute a noncontrolled substance in lieu of the controlled substance bargained for.

(B) The proffer of a controlled substance creates a rebuttable presumption of knowingly agreeing, consenting, or offering to sell, furnish, transport, administer, or give a noncontrolled substance that does not require additional showing of specific purpose to substitute a noncontrolled substance.

(b) A person who violates:

(1) Subdivisions (a)(1), (a)(2), (a)(3), or (a)(4) of this section upon conviction is guilty of a Class D felony; or

(2) Subdivision (a)(5) of this section with respect to a noncontrolled substance represented to be a controlled substance classified in:

(A) Schedule I or Schedule II upon conviction is guilty of a Class C felony;

(B) Schedule III, Schedule IV, or Schedule V upon conviction is guilty of a Class D felony; or

(C) Schedule VI upon conviction is guilty of a Class A misdemeanor.



§ 5-64-404 - Use of a communication device.

(a) (1) As used in this section, "communication device" means any public or private instrumentality used or useful in the transmission of a writing, sign, signal, picture, or sound of any kind.

(2) "Communication device" includes mail, telephone, wire, radio, and any other means of communication.

(b) A person commits the offense of unlawful use of a communication device if he or she knowingly uses any communication device in committing or in causing or facilitating the commission of any act constituting a:

(1) Felony under this chapter; or

(2) Felony inchoate offense under § 5-3-101 et seq. or this chapter.

(c) Each separate use of a communication device is a separate offense under this section.

(d) Any person who violates this section upon conviction is guilty of a Class C felony.



§ 5-64-405 - Continuing criminal enterprise.

(a) A person commits the offense of engaging in a continuing criminal enterprise if he or she:

(1) Violates any provision of this chapter that is a felony, except §§ 5-64-419 and 5-64-441; and

(2) The violation is a part of a continuing series of two (2) or more felony offenses of this chapter, except §§ 5-64-419 and 5-64-441:

(A) That are undertaken by that person in concert with five (5) or more other persons with respect to whom that person occupies a position of organizer, a supervisory position, or any other position of management; and

(B) From which that person obtained substantial income or resources.

(b) (1) A person who engages in a continuing criminal enterprise upon conviction is guilty of an unclassified felony and shall be sentenced to a term of imprisonment up to two (2) times the term otherwise authorized for the underlying offense referenced in subdivision (a)(1) of this section and shall be fined an amount up to two (2) times that authorized for the underlying offense referenced in subdivision (a)(1) of this section.

(2) For any purpose other than disposition, engaging in a continuing criminal enterprise is a Class Y felony.

(c) (1) A person who violates subsection (a) of this section after a previous conviction under subsection (a) of this section has become final upon conviction is guilty of an unclassified felony and shall be punished by a term of imprisonment not exceeding three (3) times that authorized for the underlying offense referenced in subdivision (a)(1) of this section and a fine not exceeding three (3) times the amount authorized for the underlying offense referenced in subdivision (a)(1) of this section.

(2) For any purpose other than disposition, engaging in a continuing criminal enterprise is a Class Y felony.

(d) (1) Upon conviction, the prosecuting attorney may institute a civil action against any person who violates this section to obtain a judgment against all persons who violate this section, jointly and severally, for damages in an amount equal to three (3) times the proceeds acquired by all persons involved in the enterprise or by reason of conduct in furtherance of the enterprise, together with costs incurred for resources and personnel used in the investigation and prosecution of both criminal and civil proceedings.

(2) The standard of proof in an action brought under this section is a preponderance of the evidence.

(3) The procedures in the asset forfeiture law, § 5-64-505, shall apply.

(4) A defendant in a civil action brought under this subsection is entitled to a trial by jury.

(e) An offender found guilty of a violation of this section shall not:

(1) Have his or her sentence suspended;

(2) Be placed on probation;

(3) Have imposition of sentence suspended;

(4) Have the execution of the sentence;

(5) Have the sentence deferred; or

(6) Be eligible for § 16-93-301 et seq.



§ 5-64-406 - Delivery to minors -- Enhanced penalties.

(a) Any person eighteen (18) years of age or older who violates § 5-64-422, § 5-64-426, or § 5-64-440 by delivering or trafficking a Schedule I or Schedule II controlled substance that is a narcotic drug or methamphetamine to a person under eighteen (18) years of age who is at least three (3) years younger than the person is subject to an enhanced sentence of the fine authorized by § 5-64-422, § 5-64-426, or § 5-64-440, a term of imprisonment of up to two (2) times that authorized by § 5-64-422, § 5-64-426, or § 5-64-440, or both.

(b) Any person eighteen (18) years of age or older who violates § 5-64-426, § 5-64-430, § 5-64-434, § 5-64-438, or § 5-64-440 by delivering or trafficking any other controlled substance to a person under eighteen (18) years of age who is at least three (3) years younger than the person is subject to an enhanced sentence of the fine authorized by § 5-64-426, § 5-64-430, § 5-64-434, § 5-64-438, or § 5-64-440, a term of imprisonment up to two (2) times that authorized by § 5-64-426, § 5-64-430, § 5-64-434, § 5-64-438, or § 5-64-440, or both.

(c) A person who is not otherwise subject to an enhancement to his or her sentence as provided in subsection (a) or (b) of this section and is convicted of delivering a controlled substance to a person under eighteen (18) years of age is subject to an additional term of imprisonment of ten (10) years.



§ 5-64-407 - Manufacture of methamphetamine in the presence of certain persons -- Enhanced penalties.

(a) A person who is found guilty of or who pleads guilty or nolo contendere to manufacture of methamphetamine, § 5-64-423, or possession of drug paraphernalia with the purpose to manufacture methamphetamine, § 5-64-443(a)(1), may be subject to an enhanced sentence of an additional term of imprisonment of ten (10) years if the offense is committed:

(1) In the presence of a minor, elderly person, or incompetent person who may or may not be related to the person;

(2) With a minor, elderly person, or incompetent person in the same home or building where the methamphetamine was being manufactured or where the drug paraphernalia to manufacture methamphetamine was in use or was in preparation to be used; or

(3) With a minor, elderly person, or incompetent person present in the same immediate area or in the same vehicle at the time of the person's arrest for the offense.

(b) The enhanced portion of the sentence is consecutive to any other sentence imposed.

(c) Any person sentenced under this section is not eligible for early release on parole or community correction transfer for the enhanced portion of the sentence.

(d) As used in this section:

(1) "Elderly person" means any person seventy (70) years of age or older;

(2) "Incompetent person" means any person who is incapable of consent because he or she is physically helpless, mentally defective, or mentally incapacitated; and

(3) "Minor" means any person under eighteen (18) years of age.



§ 5-64-408 - Subsequent convictions -- Enhanced penalties.

(a) Unless otherwise provided in this chapter, a person convicted of a second or subsequent offense under this chapter shall be imprisoned for a term up to two (2) times the term otherwise authorized, fined an amount up to two (2) times the fine otherwise authorized, or both.

(b) For purposes of this section, an offense is considered a second or subsequent offense if, before his or her conviction of the offense, the offender has at any time been convicted under this chapter or under any statute of the United States or of any state relating to a narcotic drug, marijuana, depressant, stimulant, or a hallucinogenic drug.

(c) This section does not apply to an offense under § 5-64-419 or § 5-64-441.



§ 5-64-411 - Proximity to certain facilities -- Enhanced penalties.

(a) A person is subject to an enhanced sentence of an additional term of imprisonment of ten (10) years if:

(1) The person:

(A) Possesses a controlled substance in violation of § 5-64-419 and the offense is a Class C felony or greater; or

(B) Possesses with the purpose to deliver, delivers, manufactures, or trafficks a controlled substance in violation of §§ 5-64-420 -- 5-64-440; and

(2) The offense is committed on or within one thousand feet (1,000') of the real property of:

(A) A city or state park;

(B) A public or private elementary or secondary school, public vocational school, or private or public college or university;

(C) A designated school bus stop as identified on the route list published by a public school district each year;

(D) A skating rink, Boys Club, Girls Club, YMCA, YWCA, community center, recreation center, or video arcade;

(E) A publicly funded and administered multifamily housing development;

(F) A drug or alcohol treatment facility;

(G) A day care center;

(H) A church; or

(I) A shelter as defined in § 9-4-102.

(b) The enhanced portion of the sentence is consecutive or concurrent to any other sentence imposed at the discretion of the court.

(c) Any person convicted under this section is not eligible for early release on parole or community correction transfer for the enhanced portion of the sentence.

(d) (1) Except for property covered by subdivision (a)(2)(C) of this section, property covered by this section shall have a notice posted at the entrances to the property stating:

"THE SALE OF DRUGS UPON OR WITHIN ONE THOUSAND FEET (1000') OF THIS PROPERTY MAY SUBJECT THE SELLER OF THE DRUGS TO AN ADDITIONAL TEN (10) YEARS IMPRISONMENT IN ADDITION TO THE TERM OF IMPRISONMENT OTHERWISE PROVIDED FOR THE UNLAWFUL SALE OF DRUGS."

(2) However, the posting of the notice is not a necessary element for the enhancement of a sentence under this section.

(e) As used in this section, "recreation center" means a public place of entertainment consisting of various types of entertainment, including without limitation billiards or pool, ping pong or table tennis, bowling, video games, pinball machines, or any other similar type of entertainment.



§ 5-64-412 - Violations by public officials or law enforcement officers -- Enhanced penalties.

(a) As used in this section:

(1) "Law enforcement officer" means any member of the Department of Arkansas State Police or the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department and any other certified law enforcement officer employed full time by the State of Arkansas or any political subdivision of the State of Arkansas or court personnel in Arkansas; and

(2) "Public official" means any person holding or appointed to an elective office of state, county, or city government and any member of any board or commission of state, county, city, or local government including an improvement district or school district.

(b) Any public official or law enforcement officer who commits a felony violation of this chapter shall have any term of imprisonment imposed for the violation enhanced by a term not to exceed ten (10) years and a fine of not less than ten thousand dollars ($10,000).



§ 5-64-413 - Probation -- Discharge and dismissal.

(a) When any person who has not previously pleaded guilty or nolo contendere or been found guilty of any offense under this chapter or under any statute of the United States or of any state relating to a controlled substance pleads guilty or nolo contendere to or is found guilty of possession of a controlled substance under § 5-64-419, the court without entering a judgment of guilt and with the consent of the defendant may defer further proceedings and place the defendant on probation for a period of not less than one (1) year under such terms and conditions as may be set by the court.

(b) The court may require as a condition for probation that the defendant undergo an evaluative examination by a physician or medical facility approved by the court and, if warranted, undergo in-patient or out-patient treatment and rehabilitation for drug abuse.

(c) Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided.

(d) (1) Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against him or her.

(2) Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime, including the additional penalties imposed for a second or subsequent conviction under § 5-64-408.

(3) There may be only one (1) discharge and dismissal under this section with respect to any person.

(4) (A) A person against whom proceedings are discharged or dismissed may seek to have the criminal records sealed, consistent with the procedures established in § 16-90-901 et seq.

(B) A person who has been placed on probation under this section for a misdemeanor offense shall have his or her record expunged under the procedures established in § 16-90-901 et seq.



§ 5-64-414 - Controlled substance analog.

(a) (1) "Controlled substance analog" means a substance:

(A) The chemical structure of which is substantially similar to the chemical structure of a controlled substance in Schedule I or Schedule II or that has a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in Schedule I or Schedule II; or

(B) With respect to a particular individual, that the individual represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in Schedule I or Schedule II.

(2) "Controlled substance analog" does not include:

(A) A controlled substance;

(B) A substance for which there is an approved new drug application;

(C) A substance with respect to which an exemption is in effect for investigational use by a particular person under § 505 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 355, to the extent conduct with respect to the substance is pursuant to the exemption; or

(D) Any substance to the extent not intended for human consumption before an exemption takes effect with respect to the substance.

(b) A controlled substance analog, to the extent intended for human consumption, is treated for the purposes of this chapter as a substance included in Schedule I.

(c) Within ten (10) days after the initiation of prosecution with respect to a controlled substance analog by indictment or information, the prosecuting attorney shall notify the Director of the Department of Health of information relevant to emergency scheduling as provided for in § 5-64-201(d).

(d) After final determination that the controlled substance analog should not be scheduled, no prosecution relating to that substance as a controlled substance analog may continue or take place.



§ 5-64-415 - Drug precursors.

(a) Definition. (1) "Drug precursor" means any substance, material, compound, mixture, or preparation listed in rules and regulations promulgated or adopted pursuant to this section or any of their salts or isomers.

(2) "Drug precursor" specifically excludes those substances, materials, compounds, mixtures, or preparations that:

(A) Are prepared for dispensing pursuant to a prescription or over-the-counter distribution as a substance that is generally recognized as safe and effective within the meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as amended; or

(B) Have been manufactured, distributed, or possessed in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of § 505 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 355, as amended.

(b) Authority to control drug precursors by rule and regulation. (1) (A) The Department of Health shall promulgate by rule and regulation a list of drug precursors, comprised of any substance, material, compound, mixture, or preparation or any of their salts or isomers that are drug precursors.

(B) The Department of Health may add substances to, delete substances from, and reschedule substances listed in the drug precursors list pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) In making a determination regarding a substance to be placed on the drug precursor list, the Department of Health shall consider the following:

(A) Whether the substance is an immediate precursor of a controlled substance;

(B) The actual or relative potential for abuse;

(C) The scientific evidence of the substance's pharmacological effect, if known;

(D) The state of current scientific knowledge regarding the substance or the controlled substance for which it is a precursor;

(E) The history and current pattern of abuse of the controlled substance for which the substance is a precursor;

(F) The scope, duration, and significance of abuse of the controlled substance for which the substance is a precursor;

(G) The risk to the public health; and

(H) The potential of the substance or the controlled substance to produce psychic or physiological dependence liability.

(3) The Department of Health may consider findings of the United States Food and Drug Administration or the United States Drug Enforcement Administration as prima facie evidence relating to one (1) or more of the factors listed in subdivision (b)(2) of this section in connection with the Department of Health's determination.

(4) (A) After considering the factors enumerated in subdivision (b)(2) of this section, the Department of Health shall make findings with respect to the factors and shall promulgate a rule controlling a substance as a drug precursor upon a finding that the substance has a potential for abuse.

(B) If the Department of Health designates a substance as an immediate drug precursor, a substance that is a precursor of the controlled precursor is not subject to control solely because it is a precursor of the controlled precursor.

(5) Authority to control under this section does not extend to an alcoholic beverage, alcoholic liquor, a fermented malt beverage, or tobacco.

(c) License required -- Controlled substances drug precursors. (1) (A) The Department of Health may promulgate regulations and charge reasonable fees of not more than twenty-five dollars ($25.00) relating to the licensing and control of the manufacture, possession, transfer, and transportation of a drug precursor.

(B) (i) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, a cash fund to be known as the "Health Department Drug Precursor Cash Fund".

(ii) The fees established under this subsection shall be collected by the Department of Health and transmitted to the Treasurer of State, who shall credit the fees to the Health Department Drug Precursor Cash Fund.

(iii) The fund shall be administered by the Division of Pharmacy Services and Drug Control of the Department of Health.

(2) Any person that manufactures, possesses, transfers, or transports any drug precursor or that proposes to engage in the manufacture, possession, transfer, or transportation of any drug precursor shall annually obtain a license issued by the Department of Health.

(3) A person licensed by the Department of Health to manufacture, possess, transfer, or transport a drug precursor may manufacture, possess, transfer, or transport the drug precursor to the extent authorized by the person's license and in conformity with any other provision of law.

(4) The following persons are not required to be licensed under this subsection and may lawfully possess a drug precursor:

(A) A physician, dentist, pharmacist, veterinarian, or podiatrist;

(B) An agent of any manufacturer, or wholesaler of any drug precursor if the agent is acting in the usual course of his or her principal's business or employment;

(C) An employee of a licensed common or contract carrier or licensed warehouseman whose possession of any drug precursor is in the usual course of the licensed common or contract carrier or licensed warehouseman's business;

(D) A student enrolled in a college chemistry class for credit if the student's use of the drug precursor is for a bona fide educational purpose and the educational institution otherwise possesses all the necessary licenses required by the Department of Health;

(E) An officer or employee of an appropriate agency of federal, state, or local government and a law enforcement agency acting pursuant to its official duties; and

(F) Any researcher, including an analytical laboratory, experimenting with, studying, or testing any drug analog that is licensed by the Department of Health pursuant to the requirements of this subsection.

(d) Waiver. The Department of Health may waive by regulation the requirement for licensing of certain manufacturers if the waiver is consistent with the public health and safety.

(e) Issuance of license -- Fees. (1) (A) The Department of Health shall license an applicant to manufacture, possess, transfer, or transport a drug precursor unless it determines that the issuance of the license would be inconsistent with the public interest.

(B) In determining the public interest, the Department of Health shall consider the following factors:

(i) Maintenance of effective controls against diversion of a drug precursor other than a legitimate medical, scientific, or industrial channel;

(ii) Compliance with applicable state and local law;

(iii) Any conviction of the applicant under federal or state law relating to any controlled substance or drug precursor;

(iv) Past experience in the manufacture, possession, transfer, or transportation of a drug precursor and the existence in the applicant's establishment of effective controls against diversion;

(v) Furnishing by the applicant of false or fraudulent material in any application filed under subsection (c) of this section;

(vi) Suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense a controlled substance or drug precursor authorized by federal law; and

(vii) Any other factor relevant to and consistent with the public health and safety.

(2) Licensing under this section does not entitle a licensee to manufacture, possess, transfer, or transport a drug precursor other than a drug precursor allowed in the license.

(f) Denial, revocation, or suspension of license. (1) The Department of Health may deny, revoke, or suspend a license issued pursuant to subsection (c) of this section for any of the following reasons:

(A) If a licensee is convicted of, or has accepted by a court a plea of guilty or nolo contendere to a felony under any state or federal law relating to a controlled substance or a drug precursor;

(B) (i) If a licensee has its federal registration to manufacture, conduct research on, distribute, or dispense a controlled substance or a drug precursor suspended or revoked.

(ii) The Department of Health may limit revocation or suspension of a license to the particular controlled substance or drug precursor that was the basis for revocation or suspension; or

(C) If a licensee commits an unlawful act as enumerated in subsection (g) of this section.

(2) (A) (i) When the Department of Health suspends or revokes a license, any controlled substance or drug precursor owned or possessed by the licensee at the time of the suspension or on the effective date of the revocation order may be placed under seal.

(ii) No disposition may be made of a controlled substance or drug precursor under seal until the time for making an appeal has elapsed or until all appeals have been concluded unless a court orders otherwise or orders the sale of any perishable controlled substance or drug precursor and the deposit of the proceeds with the court.

(B) Upon a revocation order becoming final:

(i) Any controlled substance and any drug precursor may be forfeited to the Department of Health;

(ii) Any expense of disposing of a forfeited controlled substance or drug precursor shall be borne by the licensee;

(iii) The court may order the licensee to pay a reasonable sum of money to the Department of Health to cover the expenses of disposition; and

(iv) The Department of Health may seek enforcement of the order of payment, or reimbursement for any expenses through any lawful means.

(g) Unlawful acts -- Licenses -- Penalties. (1) It is unlawful to:

(A) Knowingly transfer a drug precursor except to an authorized licensee;

(B) Knowingly use in the course of the manufacture or transfer of a drug precursor a license number which is fictitious, revoked, suspended, or issued to another person;

(C) Knowingly acquire or obtain, or attempt to acquire or obtain, possession of a drug precursor by misrepresentation, fraud, forgery, deception, or subterfuge;

(D) Knowingly furnish false or fraudulent material information in, or omitting any material information from, any application, report, or other document required to be kept or filed under this section or any record required to be kept by this section;

(E) Have knowledge of the manufacture of a drug precursor not authorized by a licensee's license, or have knowledge of the transfer of a drug precursor not authorized by the licensee's license to another licensee or authorized person;

(F) Refuse entry into any premises for any inspection authorized by this section; or

(G) Manufacture, possess, transfer, or transport a drug precursor without the appropriate license or in violation of any rule or regulation of the Department of Health.

(2) Any person who violates a provision of this subsection is guilty of a Class D felony.

(h) Records to be kept -- Order forms. (1) A manufacturer, wholesaler, retailer, or other person that sells, transfers, or otherwise furnishes any drug precursor to a person shall make an accurate and legible record of the transaction and maintain the record for a period of at least two (2) years after the date of the transaction.

(2) Before selling, transferring, or otherwise furnishing to a person in this state a precursor substance subject to subdivision (h)(1) of this section, a manufacturer, wholesaler, retailer, or other person shall:

(A) If the receipient does not represent a business, obtain from the recipient:

(i) The recipient's driver's license number or other personal identification certificate number, date of birth, and residential or mailing address, other than a post office box number, from a driver's license or personal identification card issued by the Department of Finance and Administration that contains a photograph of the recipient;

(ii) The year, state, and number of the motor vehicle license of the motor vehicle owned or operated by the recipient;

(iii) A complete description of how the substance is to be used; and

(iv) The recipient's signature;

(B) If the recipient represents a business, obtain from the recipient:

(i) A letter of authorization from the business that includes the business license or comptroller tax identification number, address, area code, and telephone number, and a complete description of how the substance is to be used; and

(ii) The recipient's signature; and

(C) For any recipient, sign as a witness to the signature and identification of the recipient.

(3) (A) Except as otherwise provided in this section, a manufacturer, wholesaler, retailer, or other person that sells, transfers, or otherwise furnishes to a person in this state a drug precursor shall submit to the Department of Health, at least twenty-one (21) days before the delivery of the drug precursor, a report of the transaction on a form obtained from the Department of Health that includes the information required by subdivisions (h)(2)(A) or (B) of this section.

(B) A copy of this report shall be transmitted to the Department of Arkansas State Police.

(i) Reports of theft, loss, shipping discrepancies, and other transactions. (1) The theft or loss of any drug precursor discovered by any person regulated by this section shall be reported to the Department of Health and the Department of Arkansas State Police within three (3) days after the discovery.

(2) (A) Any difference between the quantity of any drug precursor received and the quantity shipped shall be reported to the Department of Health within three (3) days after the receipt of actual knowledge of the discrepancy.

(B) When applicable, any report made pursuant to this subsection shall also include the name of any common carrier or person that transported the substance and the date of shipment of the substance.

(3) Any manufacturer, wholesaler, retailer, or other person subject to any other reporting requirement in this section that receives from a source outside of this state any drug precursor specified in rules and regulations promulgated pursuant to this section shall submit a report of the transaction to the Department of Health in accordance with rules adopted by the Department of Health.

(4) Any person violating any provision of this subsection is guilty of a Class A misdemeanor.

(5) The Department of Health may authorize a manufacturer, wholesaler, retailer, or other person to submit a comprehensive monthly report instead of the report required by subdivision (i)(2)(A) of this section if the Director of the Department of Health determines that:

(A) There is a pattern of regular supply and purchase of the drug precursor between the furnisher and the recipient; or

(B) The recipient has established a record of utilization of the drug precursor solely for a lawful purpose.

(j) Investigations and inspections. (1) The Department of Arkansas State Police specifically may investigate any violation of a provision of this section, and enforce its provisions.

(2) Further, the Department of Arkansas State Police and the Department of Health shall exchange information gathered or received by either agency under the provisions of this section.

(3) Any record kept by a licensee pursuant to this section is open to inspection by an authorized investigator of the Department of Arkansas State Police or the Department of Health during normal business hours and at any other reasonable time.

(k) In addition to rules and regulations authorized by a provision of this section, the Department of Health may promulgate necessary rules and regulations to carry out the provisions of this section.



§ 5-64-417 - Penalties under other laws.

Any penalty imposed for a violation of this chapter is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.



§ 5-64-418 - Foreign conviction.

If a violation of this chapter is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state.



§ 5-64-419 - Possession of a controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to possess a controlled substance.

(b) A person who violates this section with respect to:

(1) A Schedule I or Schedule II controlled substance that is methamphetamine or cocaine with an aggregate weight, including an adulterant or diluent, of:

(A) Less than two grams (2g) upon conviction is guilty of a Class D felony;

(B) Two grams (2g) or more but less than ten grams (10g) upon conviction is guilty of a Class C felony; or

(C) Ten grams (10g) or more but less than two hundred grams (200g) upon conviction is guilty of a Class B felony;

(2) A Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine with an aggregate weight, including an adulterant or diluent, of:

(A) Less than two grams (2g) upon conviction is guilty of a Class D felony;

(B) Two grams (2g) or more but less than twenty-eight grams (28g) upon conviction is guilty of a Class C felony; or

(C) Twenty-eight grams (28g) or more but less than two hundred grams (200g) upon conviction is guilty of a Class B felony;

(3) A Schedule III controlled substance with an aggregate weight, including an adulterant or diluent, of:

(A) Less than two grams (2g) upon conviction is guilty of a Class A misdemeanor;

(B) Two grams (2g) or more but less than twenty-eight grams (28g) upon conviction is guilty of a Class D felony;

(C) Twenty-eight grams (28g) or more but less than two hundred (200g) upon conviction is guilty of a Class C felony; or

(D) Two hundred grams (200g) or more but less than four hundred grams (400g) upon conviction is guilty of a Class B felony;

(4) A Schedule IV or Schedule V controlled substance with an aggregate weight, including an adulterant or diluent, of:

(A) Less than twenty-eight grams (28g) upon conviction is guilty of a Class A misdemeanor;

(B) Twenty-eight grams (28g) or more but less than two hundred grams (200g) upon conviction is guilty of a Class D felony;

(C) Two hundred grams (200g) or more but less than four hundred grams (400g) upon conviction is guilty of a Class C felony; or

(D) Four hundred grams (400g) or more but less than eight hundred grams (800g) upon conviction is guilty of a Class B felony; or

(5) A Schedule VI controlled substance with an aggregate weight, including an adulterant or diluent, of:

(i) Less than four ounces (4 oz.) upon conviction is guilty of a Class A misdemeanor;

(ii) One ounce (1 oz.) or more but less than four ounces (4 oz.) and the person has two (2) previous convictions under this section or the former § 5-64-401(c) upon conviction is guilty of a Class D felony;

(iii) Four ounces (4 oz.) or more but less than ten pounds (10 lbs.) upon conviction is guilty of a Class D felony;

(iv) Ten pounds (10 lbs.) or more but less than twenty-five pounds (25 lbs.) upon conviction is guilty of a Class C felony;

(v) Twenty-five pounds (25 lbs.) or more but less than one hundred pounds (100 lbs.) upon conviction is guilty of a Class B felony; or

(vi) One hundred pounds (100 lbs.) or more but less than five hundred pounds (500 lbs.) upon conviction is guilty of a Class A felony.

(c) If a person possesses a controlled substance in violation of this section while the person is an inmate in a state criminal detention facility, county criminal detention facility, city criminal detention facility, or juvenile detention facility, the penalty for the offense is increased to the next higher classification as prescribed by law for the offense.



§ 5-64-420 - Possession of methamphetamine or cocaine with the purpose to deliver.

(a) Except as provided by this chapter, it is unlawful if a person possesses methamphetamine or cocaine with the purpose to deliver the methamphetamine or cocaine. Purpose to deliver may be shown by any of the following factors:

(1) The person possesses the means to weigh, separate, or package methamphetamine or cocaine; or

(2) The person possesses a record indicating a drug-related transaction; or

(3) The methamphetamine or cocaine is separated and packaged in a manner to facilitate delivery; or

(4) The person possesses a firearm that is in the immediate physical control of the person at the time of the possession of methamphetamine or cocaine; or

(5) The person possesses at least two (2) other controlled substances in any amount; or

(6) Other relevant and admissible evidence that contributes to the proof that a person's purpose was to deliver methamphetamine or cocaine.

(b) A person who violates this section upon conviction is guilty of a:

(1) Class C felony if the person possessed less than two grams (2g) of methamphetamine or cocaine by aggregate weight, including an adulterant or diluent;

(2) Class B felony if the person possessed two grams (2g) or more but less than ten grams (10g) of methamphetamine or cocaine by aggregate weight, including an adulterant or diluent; or

(3) Class A felony if the person possessed ten grams (10g) or more but less than two hundred grams (200g) of methamphetamine or cocaine by aggregate weight, including an adulterant or diluent.



§ 5-64-422 - Delivery of methamphetamine or cocaine.

(a) Except as provided by this chapter, it is unlawful for a person to deliver methamphetamine or cocaine.

(b) (1) A person who delivers less than two grams (2g) by aggregate weight, including an adulterant or diluent, of methamphetamine or cocaine upon conviction is guilty of a Class C felony.

(2) A person who delivers two grams (2g) or more but less than ten grams (10g) by aggregate weight, including an adulterant or diluent, of methamphetamine or cocaine upon conviction is guilty of a Class B felony.

(3) A person who delivers ten grams (10g) or more but less than two hundred grams (200g) by aggregate weight, including an adulterant or diluent, of methamphetamine or cocaine upon conviction is guilty of a Class Y felony.



§ 5-64-423 - Manufacture of methamphetamine -- Manufacture of cocaine.

(a) (1) Except as provided by this chapter, it is unlawful for a person to manufacture methamphetamine.

(2) (A) A person who manufactures methamphetamine in an amount less than two grams (2g) by aggregate weight, including an adulterant or diluent, upon conviction is guilty of a Class C felony.

(B) (i) A person who manufactures methamphetamine in an amount of two grams (2g) or more by aggregate weight, including an adulterant or diluent, upon conviction is guilty of a Class Y felony.

(ii) (a) However, a person who manufactures methamphetamine in an amount of two grams (2g) or more by aggregate weight, including an adulterant or diluents, upon conviction is guilty of a Class A felony if the person shows by a preponderance of the evidence that he or she manufactured the methamphetamine for personal use only.

(b) Factors indicative of personal use may include without limitation the:

(1) Person did not make a delivery of methamphetamine;

(2) Quantity of methamphetamine manufactured by the person; or

(3) Method of manufacturing methamphetamine used by the person.

(3) A person who has one (1) or more prior convictions of manufacturing methamphetamine in any amount under this section or the former § 5-64-401 upon conviction is guilty of a Class Y felony.

(b) (1) Except as provided by this chapter, it is unlawful for a person to manufacture cocaine.

(2) (A) A person who manufactures cocaine in an amount less than two grams (2g) by aggregate weight, including an adulterant or diluent, upon conviction is guilty of a Class C felony.

(B) A person who manufactures cocaine in an amount of two grams (2g) or more but less than ten grams (10g), by aggregate weight, including an adulterant or diluent, upon conviction is guilty of a Class B felony.

(C) A person who manufactures cocaine in an amount of ten grams (10g) or more but less than two hundred grams (200g), by aggregate weight, including an adulterant or diluent, upon conviction is guilty of a Class Y felony.



§ 5-64-424 - Possession of a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine with the purpose to deliver.

(a) Except as provided in this chapter, it is unlawful if a person possesses a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine with the purpose to deliver the Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine. Purpose to deliver may be shown by any of the following factors:

(1) The person possesses the means to weigh, separate, or package a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine; or

(2) The person possesses a record indicating a drug-related transaction; or

(3) The Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine is separated and packaged in a manner to facilitate delivery; or

(4) The person possesses a firearm that is in the immediate physical control of the person at the time of the possession of the Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine; or

(5) The person possesses at least two (2) other controlled substances in any amount; or

(6) Other relevant and admissible evidence that contributes to the proof that a person's purpose was to deliver a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine.

(b) A person who violates this section upon conviction is guilty of a:

(1) Class C felony if the person possessed by aggregate weight, including an adulterant or diluent less than two grams (2g) of a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine;

(2) Class B felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Two grams (2g) or more but less than twenty-eight grams (28g) of a Schedule I or Schedule II controlled substance that is not methamphetamine, cocaine, or a controlled substance listed in this subdivision (b)(2);

(B) Eighty (80) or more but less than one hundred sixty (160) dosage units of hydromorphone hydrochloride; or

(C) Eighty (80) or more but less than one hundred sixty (160) dosage units of lysergic acid diethylamide (LSD); or

(D) Eighty (80) or more but less than one hundred sixty (160) dosage units but not more than two hundred grams (200g) for any other Schedule I or II depressant or hallucinogenic drug; or

(E) Eighty (80) or more but less than one hundred sixty (160) dosage units but not more than two hundred grams (200g) for any other Schedule I or II stimulant drug; or

(3) Class A felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Twenty-eight grams (28g) or more but less than two hundred grams (200g) of a Schedule I or Schedule II controlled substance that is not methamphetamine, cocaine, or a controlled substance listed in this subdivision (b)(3); or

(B) One hundred twenty-eight milligrams (128mg) or more or one hundred sixty (160) dosage units or more but less than two hundred grams (200g) of hydromorphone hydrochloride; or

(C) One thousand six hundred micrograms (1,600u) or more or one hundred sixty (160) dosage units or more but less than two hundred grams (200g) of lysergic acid diethylamide (LSD); or

(D) One hundred sixty (160) dosage units or more regardless of weight but less than two hundred grams (200g) for any other Schedule I or Schedule II depressant or hallucinogenic drug; or

(E) One hundred sixty (160) dosage units or more regardless of weight but less than two hundred grams (200g) for any other Schedule I or Schedule II stimulant drug.

(c) It is a defense to a prosecution under this section that the person possessed less than the minimum listed amount of a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine and that is listed in this section.



§ 5-64-426 - Delivery of a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine.

(a) This section does not apply to the delivery of methamphetamine or cocaine, which is governed by § 5-64-422.

(b) Except as provided in this chapter, it is unlawful for a person to deliver a Schedule I or Schedule II controlled substance.

(c) A person who violates this section upon conviction is guilty of a:

(1) Class C felony if the person delivered by aggregate weight, including an adulterant or diluent, less than two grams (2g) of a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine;

(2) Class B felony if the person delivered by aggregate weight, including an adulterant or diluent:

(A) Two grams (2g) or more but less than twenty-eight grams (28g) of a Schedule I or Schedule II controlled substance that is not methamphetamine, cocaine, or a controlled substance listed in this subdivision (c)(2);

(B) Eighty (80) or more but less than one hundred sixty (160) dosage units of hydromorphone hydrochloride;

(C) Eighty (80) or more but less than one hundred sixty (160) dosage units of lysergic acid diethylamide (LSD);

(D) Eighty (80) or more but less than one hundred sixty (160) dosage units but not more than two hundred grams (200g) for any other Schedule I or Schedule II depressant or hallucinogenic drug; or

(E) Eighty (80) or more but less than one hundred sixty (160) dosage units but not more than two hundred grams (200g) for any other Schedule I or Schedule II stimulant drug; or

(3) Class A felony if the person delivered by aggregate weight, including an adulterant or diluent:

(A) Twenty-eight grams (28g) or more but less than two hundred grams (200g) of a Schedule I or Schedule II controlled substance that is not methamphetamine, cocaine, or a controlled substance listed in this subdivision (c)(3); or

(B) One hundred sixty (160) dosage units or more but less than two hundred grams (200g) of hydromorphone hydrochloride; or

(C) One hundred sixty (160) dosage units or more but less than two hundred grams (200g) of lysergic acid diethylamide (LSD); or

(D) One hundred sixty (160) dosage units or more regardless of weight but less than two hundred grams (200g) for any other Schedule I or Schedule II depressant or hallucinogenic drug; or

(E) One hundred sixty (160) dosage units or more regardless of weight but less than two hundred grams (200g) for any other Schedule I or Schedule II stimulant drug.



§ 5-64-427 - Manufacture of a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine.

(a) This section does not apply to the manufacture of methamphetamine or cocaine, which is governed by § 5-64-423.

(b) Except as provided by this chapter, it is unlawful for a person to manufacture a Schedule I or Schedule II controlled substance.

(c) A person who violates this section upon conviction is guilty of a:

(1) Class C felony if the person manufactured by aggregate weight, including an adulterant or diluent, less than two grams (2g) of a Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine;

(2) Class B felony if the person manufactured by aggregate weight, including an adulterant or diluent:

(A) Two grams (2g) or more but less than twenty-eight grams (28g) of a Schedule I or Schedule II controlled substance that is not methamphetamine, cocaine, or a controlled substance listed in this subdivision (c)(2);

(B) Eighty (80) or more but less than one hundred sixty (160) dosage units of hydromorphone hydrochloride;

(C) Eighty (80) or more but less than one hundred sixty (160) dosage units of lysergic acid diethylamide (LSD);

(D) Eighty (80) or more but less than one hundred sixty (160) dosage units for any other Schedule I or Schedule II depressant or hallucinogenic drug regardless of weight; or

(E) Eighty (80) or more but less than one hundred sixty (160) dosage units for any other Schedule I or Schedule II stimulant drug regardless of weight; or

(3) Class A felony if the person manufactured by aggregate weight, including an adulterant or diluent:

(A) Twenty-eight grams (28g) or more of a Schedule I or Schedule II controlled substance that is not methamphetamine, cocaine, or a controlled substance listed in this subdivision (c)(3); or

(B) One hundred sixty (160) dosage units or more of hydromorphone hydrochloride; or

(C) One hundred sixty (160) or more dosage units of lysergic acid diethylamide (LSD); or

(D) One hundred sixty (160) dosage units or more regardless of weight for any other Schedule I or II depressant or hallucinogenic drug; or

(E) One hundred sixty (160) dosage units or more regardless of weight for any other Schedule I or II stimulant drug.



§ 5-64-428 - Possession of a Schedule III controlled substance with the purpose to deliver.

(a) Except as provided by this chapter, it is unlawful if a person possesses a Schedule III controlled substance with the purpose to deliver the Schedule III controlled substance. Purpose to deliver may be shown by any of the following factors:

(1) The person possesses the means to weigh, separate, or package a Schedule III controlled substance; or

(2) The person possesses a record indicating a drug-related transaction; or

(3) The Schedule III controlled substance is separated and packaged in a manner to facilitate delivery; or

(4) The person possesses a firearm that is in the immediate physical control of the person at the time of the possession of the Schedule III controlled substance; or

(5) The person possesses at least two (2) other controlled substances in any amount; or

(6) Other relevant and admissible evidence that contributes to the proof that a person's purpose was to deliver a Schedule III controlled substance.

(b) A person who violates this section upon conviction is guilty of a:

(1) Class C felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Less than twenty-eight grams (28g) of a Schedule III controlled substance that is not a controlled substance listed in this subdivision (b)(1);

(B) Forty (40) or more but less than eighty (80) dosage units for any other Schedule III depressant or hallucinogenic drug; or

(C) Forty (40) or more but less than eighty (80) dosage units for any other Schedule III stimulant drug;

(2) Class B felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Twenty-eight grams (28g) or more but less than two hundred grams (200g) of a Schedule III controlled substance that is not a controlled substance listed in this subdivision (b)(2);

(B) Eighty (80) or more but less than one hundred sixty (160) dosage units for any other Schedule III depressant or hallucinogenic drug; or

(C) Eighty (80) or more but less than one hundred sixty (160) dosage units for any other Schedule III stimulant drug; or

(3) Class A felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Two hundred grams (200g) or more but less than four hundred grams (400g) of a Schedule III controlled substance not a controlled substance listed in this subdivision (b)(3);

(B) One hundred sixty (160) dosage units or more for any other Schedule III depressant or hallucinogenic drug; or

(C) One hundred sixty (160) dosage units or more for any other Schedule III stimulant drug.

(c) It is a defense to a prosecution under this section that the person possessed less than the minimum listed amount of a Schedule III controlled substance that is listed in this section.



§ 5-64-430 - Delivery of a Schedule III controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to deliver a Schedule III controlled substance.

(b) (1) A person who delivers less than twenty-eight grams (28g) by aggregate weight, including an adulterant or diluent, of a Schedule III controlled substance upon conviction is guilty of a Class C felony.

(2) A person who delivers twenty-eight grams (28g) or more but less than two hundred grams (200g) by aggregate weight, including an adulterant or diluent, of a Schedule III controlled substance upon conviction is guilty of a Class B felony.

(3) A person who delivers two hundred grams (200g) or more but less than four hundred grams (400g) by aggregate weight, including an adulterant or diluent, of a Schedule III controlled substance upon conviction is guilty of a Class A felony.



§ 5-64-431 - Manufacture of a Schedule III controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to manufacture a Schedule III controlled substance.

(b) (1) A person who manufactures less than twenty-eight grams (28g) by aggregate weight, including an adulterant or diluent, of a Schedule III controlled substance upon conviction is guilty of a Class C felony.

(2) A person who manufactures twenty-eight grams (28g) or more but less than two hundred grams (200g) by aggregate weight, including an adulterant or diluent, of a Schedule III controlled substance upon conviction is guilty of a Class B felony.

(3) A person who manufactures two hundred grams (200g) or more by aggregate weight, including an adulterant or diluent, of a Schedule III controlled substance upon conviction is guilty of a Class A felony.



§ 5-64-432 - Possession of a Schedule IV or Schedule V controlled substance with the purpose to deliver.

(a) Except as provided by this chapter, it is unlawful if a person possesses a Schedule IV or Schedule V controlled substance with the purpose to deliver the Schedule IV or Schedule V controlled substance. Purpose to deliver may be shown by any of the following factors:

(1) The person possesses the means to weigh and separate a Schedule IV or Schedule V controlled substance; or

(2) The person possesses a record indicating a drug-related transaction; or

(3) The Schedule IV or Schedule V controlled substance is separated and packaged in a manner to facilitate delivery; or

(4) The person possesses a firearm that is in the immediate physical control of the person at the time of the possession of the Schedule IV or Schedule V controlled substance; or

(5) The person possesses at least two (2) other controlled substances in any amount; or

(6) Other relevant and admissible evidence that contributes to the proof that a person's purpose was to deliver a Schedule IV or V controlled substance.

(b) A person who violates this section upon conviction is guilty of a:

(1) Class D felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Less than two hundred grams (200g) of a Schedule IV or Schedule V controlled substance that is not a controlled substance listed in this subdivision (b)(1);

(B) Forty (40) or more but less than eighty (80) dosage units for any other Schedule IV or Schedule V depressant or hallucinogenic drug; or

(C) Forty (40) or more but less than eighty (80) dosage units for any other Schedule IV or Schedule V stimulant drug;

(2) Class C felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Two hundred grams (200g) or more but less than four hundred grams (400g) of a Schedule IV or Schedule V controlled substance that is not a controlled substance listed in this subdivision (b)(2);

(B) Eighty (80) or more but less than one hundred sixty (160) dosage units for any other Schedule IV or Schedule V depressant or hallucinogenic drug; or

(C) Eighty (80) or more but less than one hundred sixty (160) dosage units for any other Schedule IV or Schedule V stimulant drug; or

(3) Class B felony if the person possessed by aggregate weight, including an adulterant or diluent:

(A) Four hundred grams (400g) or more but less than eight hundred grams (800g) of a Schedule IV or Schedule V controlled substance that is not a controlled substance listed in this subdivision (b)(3);

(B) One hundred sixty (160) dosage units or more but less than eight hundred grams (800g) for any other Schedule IV or Schedule V depressant or hallucinogenic drug; or

(C) One hundred sixty (160) dosage units or more but less than eight hundred grams (800g) for any other Schedule IV or Schedule V stimulant drug.

(c) It is a defense to a prosecution under this section that the person possessed less than the minimum listed amount of a Schedule IV or Schedule V controlled substance that is listed in this section.



§ 5-64-434 - Delivery of a Schedule IV or Schedule V controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to deliver a Schedule IV or Schedule V controlled substance.

(b) (1) A person who delivers less than two hundred grams (200g) by aggregate weight, including an adulterant or diluent, of a Schedule IV or Schedule V controlled substance upon conviction is guilty of a Class D felony.

(2) A person who delivers two hundred grams (200g) or more but less than four hundred grams (400g) by aggregate weight, including an adulterant or diluent, of a Schedule IV or Schedule V controlled substance upon conviction is guilty of a Class C felony.

(3) A person who delivers four hundred grams (400g) or more but less than eight hundred grams (800g) by aggregate weight, including an adulterant or diluent, of a Schedule IV or Schedule V controlled substance upon conviction is guilty of a Class B felony.



§ 5-64-435 - Manufacture of a Schedule IV or Schedule V controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to manufacture a Schedule IV or Schedule V controlled substance.

(b) (1) A person who manufactures less than two hundred grams (200g) by aggregate weight, including an adulterant or diluent, of a Schedule IV or Schedule V controlled substance upon conviction is guilty of a Class D felony.

(2) A person who manufactures two hundred grams (200g) or more but less than four hundred grams (400g) by aggregate weight, including an adulterant or diluent, of a Schedule IV or Schedule V controlled substance upon conviction is guilty of a Class C felony.

(3) A person who manufactures four hundred grams (400g) or more by aggregate weight, including an adulterant or diluent, of a Schedule IV or Schedule V controlled substance upon conviction is guilty of a Class B felony.



§ 5-64-436 - Possession of a Schedule VI controlled substance with the purpose to deliver.

(a) Except as provided by this chapter, it is unlawful if a person possesses a Schedule VI controlled substance with the purpose to deliver the Schedule VI controlled substance. Purpose to deliver may be shown by any of the following factors:

(1) The person possesses the means to weigh and separate a Schedule VI controlled substance; or

(2) The person possesses a record indicating a drug-related transaction; or

(3) The Schedule VI controlled substance is separated and packaged in a manner to facilitate delivery; or

(4) The person possesses a firearm that is in the immediate physical control of the person at the time of the possession of the Schedule VI controlled substance; or

(5) The person possesses at least two (2) other controlled substances in any amount; or

(6) Other relevant and admissible evidence that contributes to the proof that a person's purpose was to deliver a Schedule VI controlled substance.

(b) A person who violates this section upon conviction is guilty of a:

(1) Class A misdemeanor if the person possessed by aggregate weight, including an adulterant or diluent, fourteen grams (14g) or less of a Schedule VI controlled substance;

(2) Class D felony if the person possessed more than fourteen grams (14g) but less than four ounces (4 oz.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance;

(3) Class C felony if the person possessed four ounces (4 oz.) or more but less than twenty-five pounds (25 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance;

(4) Class B felony if the person possessed twenty-five pounds (25 lbs.) or more but less than one hundred pounds (100 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance; or

(5) Class A felony if the person possessed one hundred pounds (100 lbs.) or more but less than five hundred pounds (500 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance.



§ 5-64-438 - Delivery of a Schedule VI controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to deliver a Schedule VI controlled substance.

(b) (1) A person who delivers fourteen grams (14g) or less by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance upon conviction is guilty of a Class A misdemeanor.

(2) A person who delivers more than fourteen grams (14g) but less than four ounces (4 oz.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance upon conviction is guilty of a Class D felony.

(3) A person who delivers four ounces (4 oz.) or more but less than twenty-five pounds (25 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance upon conviction is guilty of a Class C felony.

(4) A person who delivers twenty-five pounds (25 lbs.) or more but less than one hundred pounds (100 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance upon conviction is guilty of a Class B felony.

(5) A person who delivers one hundred pounds (100 lbs.) or more but less than five hundred pounds (500 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance upon conviction is guilty of a Class A felony.



§ 5-64-439 - Manufacture of a Schedule VI controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to manufacture a Schedule VI controlled substance.

(b) (1) A person who manufactures fourteen grams (14g) or less by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance is guilty of a Class A misdemeanor.

(2) A person who manufactures more than fourteen grams (14g) but less than four ounces (4 oz.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance is guilty of a Class D felony.

(3) A person who manufactures four ounces (4 oz.) or more but less than twenty-five pounds (25 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance upon conviction is guilty of a Class C felony.

(4) A person who manufactures twenty-five pounds (25 lbs.) or more but less than one hundred pounds (100 lbs.) by aggregate weight, including an adulterant or diluent, of a Schedule VI controlled substance upon conviction is guilty of a Class B felony.

(5) A person who manufactures one hundred pounds (100 lbs.) or more by aggregate weight, including an adulterant or diluent, upon conviction is guilty of a Class A felony.



§ 5-64-440 - Trafficking a controlled substance.

(a) Except as provided by this chapter, it is unlawful for a person to engage in trafficking a controlled substance.

(b) A person engages in trafficking a controlled substance if he or she possesses a controlled substance by aggregate weight, including an adulterant or diluent, in the following amounts:

(1) Methamphetamine or cocaine, two hundred grams (200g) or more;

(2) Schedule I or Schedule II controlled substance that is not methamphetamine or cocaine, two hundred grams (200g) or more;

(3) Schedule III controlled substance, four hundred grams (400g) or more;

(4) Schedule IV or Schedule V controlled substance, eight hundred grams (800g) or more; or

(5) A Schedule VI controlled substance, five hundred pounds (500 lbs.) or more.

(c) Trafficking a controlled substance is a Class Y felony.



§ 5-64-441 - Possession of a counterfeit substance.

(a) It is unlawful for any person to possess a counterfeit substance unless the counterfeit substance was obtained:

(1) Directly from or pursuant to a valid prescription or an order of a practitioner while acting in the course of his or her professional practice; or

(2) As otherwise authorized by this chapter.

(b) Any person who violates this section with respect to:

(1) A Schedule I or Schedule II controlled substance is guilty of a Class D felony;

(2) Any other controlled substance, first offense or second offense, upon conviction is guilty of a Class A misdemeanor; and

(3) Any other controlled substance, third or subsequent offense, upon conviction is guilty of a Class D felony.

(c) For purposes of subsection (b) of this section, an offense is considered a third or subsequent offense if, before his or her conviction for the offense, the person has been convicted two (2) or more times for an offense under subsection (b) of this section or under any equivalent penal statute of the United States or of any state.



§ 5-64-442 - Delivery or manufacture of a counterfeit substance.

(a) Except as authorized by this chapter, it is unlawful for any person to deliver or manufacture a counterfeit substance.

(b) Any person who violates this section with respect to:

(1) A counterfeit substance purporting to be a Schedule I or Schedule II controlled substance upon conviction is guilty of a Class C felony;

(2) A counterfeit substance purporting to be a Schedule III controlled substance upon conviction is guilty of a Class D felony; or

(3) A counterfeit substance purporting to be a Schedule IV-VI controlled substance or that is not classified as a scheduled controlled substance upon conviction is guilty of a Class A misdemeanor.



§ 5-64-443 - Drug paraphernalia.

(a) A person who possesses drug paraphernalia with the purpose to use the drug paraphernalia to inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of this chapter upon conviction is guilty of:

(1) A Class A misdemeanor; or

(2) A Class D felony if the controlled substance is methamphetamine or cocaine.

(b) A person who uses or possesses with the purpose to use drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, or conceal a controlled substance that is methamphetamine or cocaine upon conviction is guilty of a Class B felony.

(c) A person who uses or possesses with the purpose to use drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, or conceal a controlled substance that is not methamphetamine or cocaine upon conviction is guilty of a Class D felony.



§ 5-64-444 - Drug paraphernalia -- Delivery to a minor.

(a) A person eighteen (18) years of age or older who violates § 5-64-443 by delivering drug paraphernalia in the course of and in furtherance of a felony violation of this chapter to a person under eighteen (18) years of age who is at least three (3) years younger than the person upon conviction is guilty of a Class B felony.

(b) Otherwise, a person eighteen (18) years of age or older who violates § 5-64-443 by delivering drug paraphernalia to a person under eighteen (18) years of age who is at least three (3) years younger than the person upon conviction is guilty of a Class A misdemeanor.



§ 5-64-445 - Advertisement of a counterfeit substance or drug paraphernalia.

A person who places in any newspaper, magazine, handbill, or other publication any advertisement knowing, or under circumstances in which a person reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of a counterfeit substance or of an object designed or intended for use as drug paraphernalia upon conviction is guilty of a Class C felony.



§ 5-64-446 - Civil or criminal liability.

(a) Civil or criminal liability shall not be imposed by this chapter on any practitioner who manufactures, distributes, or possesses a counterfeit substance for use by a practitioner in the course of professional practice or research or for use as a placebo by a practitioner in the course of professional practice or research.

(b) (1) A person who violates §§ 5-64-419 -- 5-64-442 is liable for the cost of the cleanup of the site where the person:

(A) Manufactured a controlled substance; or

(B) Possessed drug paraphernalia or a chemical for the purpose of manufacturing a controlled substance.

(2) The person shall make restitution to the state or local agency responsible for the cleanup for the cost of the cleanup under § 5-4-205.






Subchapter 5 - -- Uniform Controlled Substances Act -- Enforcement and Administration

§ 5-64-501 - Powers of officials generally.

Any law enforcement officer, any person authorized to enforce this chapter, or any employee of the Department of Health and Human Services designated by the Director of the Division of Health of the Department of Health and Human Services to conduct an examination, investigation, or inspection under this chapter relating to a controlled substance or to a counterfeit drug may:

(1) Carry a firearm in the performance of his or her official duties;

(2) Execute and serve a search warrant, arrest warrant, administrative inspection warrant, subpoena, or summons issued under the authority of this state;

(3) Make an arrest without warrant for any offense under this chapter committed in his or her presence, or if he or she has probable cause to believe that the person to be arrested has committed a violation of this chapter that may constitute a felony;

(4) Make a seizure of property pursuant to this chapter; or

(5) Perform any other law enforcement duty as the director designates.



§ 5-64-502 - Issuance and execution of administrative inspection warrants.

(a) Issuance and execution of an administrative inspection warrant shall be as follows:

(1) (A) A judge of a court of record, within his or her jurisdiction, and upon proper oath or affirmation showing probable cause, may issue a warrant for the purpose of conducting an administrative inspection authorized by this chapter or a rule under this chapter, and a seizure of property appropriate to the administrative inspection.

(B) For purposes of the issuance of an administrative inspection warrant, probable cause exists from showing a valid public interest in the effective enforcement of this chapter or a rule under this chapter, sufficient to justify administrative inspection of the area, premises, building, or conveyance in the circumstances specified in the application for the administrative inspection warrant;

(2) (A) An administrative inspection warrant shall issue only upon an affidavit of a designated officer or employee having knowledge of the facts alleged, sworn to before the judge or magistrate, and establishing the grounds for issuing the administrative inspection warrant.

(B) If the judge or magistrate is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he or she shall issue an administrative inspection warrant identifying the area, premises, building, or conveyance to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected, if any.

(C) The administrative inspection warrant shall:

(i) State the grounds for its issuance and the name of each person whose affidavit has been taken in support of it;

(ii) Be directed to a person authorized by § 5-64-501 to execute it;

(iii) Command the person to whom it is directed to inspect the area, premises, building, or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(iv) Identify the item or types of property to be seized, if any; and

(v) Direct that it be served during normal business hours and designate the judge or magistrate to whom it shall be returned;

(3) (A) An administrative inspection warrant issued pursuant to this section shall be executed and returned within ten (10) days of its date unless, upon a showing of a need for additional time, the court orders otherwise.

(B) If property is seized pursuant to an administrative inspection warrant, a copy of the administrative inspection warrant shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken.

(C) (i) The return of the administrative inspection warrant shall be made promptly, accompanied by a written inventory of any property taken.

(ii) The inventory shall be made in the presence of the person executing the administrative inspection warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one (1) credible person other than the person executing the administrative inspection warrant.

(iii) A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the administrative inspection warrant; and

(4) The judge or magistrate who has issued an administrative inspection warrant shall attach to it a copy of the return and any paper returnable in connection with it and file the administrative inspection warrant, the copy of the return, and any paper returnable in connection with the administrative inspection warrant with the circuit clerk of the county where the inspection was made.

(b) The Arkansas Drug Director may make an administrative inspection of controlled premises in accordance with the following provisions:

(1) As used in this section, "controlled premises" means:

(A) A place where a person is required by state law to keep records; and

(B) A place including a factory, warehouse, establishment, or conveyance where a person registered or exempted from registration requirements under this chapter is permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance;

(2) When authorized by an administrative inspection warrant issued pursuant to subsection (a) of this section an officer or employee designated by the director, upon presenting the administrative inspection warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection;

(3) When authorized by an administrative inspection warrant, an officer or employee designated by the director may:

(A) Inspect and copy a record required by this chapter to be kept;

(B) Inspect, within reasonable limits and in a reasonable manner, controlled premises and any pertinent equipment, finished and unfinished material, container or labeling found in the controlled premises, and, except as provided in subdivision (b)(5) of this section, any other thing in the controlled premises, including a record, file, paper, process, control, or facility bearing on a violation of this chapter; and

(C) Inventory any stock of any controlled substance in the controlled premises and obtain samples of the stock of any controlled substance;

(4) This section does not prevent the inspection without an administrative inspection warrant of a book or record pursuant to an administrative subpoena, nor does it prevent an entry or an administrative inspection, including a seizure of property, without an administrative inspection warrant:

(A) If the owner, operator, or agent in charge of the controlled premises consents;

(B) In a situation presenting imminent danger to health or safety;

(C) In a situation involving inspection of a conveyance if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain an administrative inspection warrant;

(D) In any other exceptional or emergency circumstance when time or opportunity to apply for an administrative inspection warrant is lacking; or

(E) In any other situation in which an administrative inspection warrant is not constitutionally required; and

(5) An inspection authorized by this section does not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing.



§ 5-64-503 - Injunctions or restraining orders.

(a) A trial court of this state may exercise jurisdiction to restrain or enjoin a violation of this chapter.

(b) The defendant may demand a trial by jury for an alleged violation of an injunction or restraining order under this section.



§ 5-64-504 - Intergovernmental cooperation -- Identities of patients and research subjects.

(a) (1) The Director of the Division of Health of the Department of Health and Human Services shall cooperate with federal and any other state agency in discharging the agency's responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances.

(2) To this end, the director may:

(A) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(B) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local and state levels;

(C) (i) Cooperate with the United States Drug Enforcement Administration by establishing a centralized unit to accept, catalogue, file, and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the state and make the information available for federal, state, and local law enforcement purposes.

(ii) The director shall not furnish the name or identity of a patient or research subject whose identity could not be obtained under subsection (c) of this section; and

(D) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

(b) Results, information, and evidence received from the United States Drug Enforcement Administration relating to the regulatory functions of this chapter, including a result of an inspection conducted by the United States Drug Enforcement Administration, may be relied and acted upon by the director in the exercise of the Division of Health of the Department of Health and Human Services' regulatory functions under this chapter.

(c) A practitioner engaged in medical practice or research is not required or compelled to furnish the name or identity of a patient or research subject to the director nor may he or she be compelled in any state or local civil, criminal, administrative, legislative, or other proceeding to furnish the name or identity of an individual that the practitioner is obligated to keep confidential.



§ 5-64-505 - Property subject to forfeiture -- Procedure -- Disposition of property.

(a) Items Subject to Forfeiture. The following are subject to forfeiture upon the initiation of a civil proceeding filed by the prosecuting attorney and when so ordered by the circuit court in accordance with this section, however no property is subject to forfeiture based solely upon a misdemeanor possession of a Schedule III, Schedule IV, Schedule V, or Schedule VI controlled substance:

(1) Any controlled substance or counterfeit substance that has been manufactured, distributed, dispensed, or acquired in violation of this chapter;

(2) Any raw material, product, or equipment of any kind that is used, or intended for use, in manufacturing, compounding, processing, delivering, importing, or exporting any controlled substance or counterfeit substance in violation of this chapter;

(3) Any property that is used, or intended for use, as a container for property described in subdivision (a)(1) or (2) of this section;

(4) Any conveyance, including an aircraft, vehicle, or vessel that is used or intended for use to transport or in any manner to facilitate the transportation for the purpose of sale or receipt of property described in subdivisions (a)(1) or (a)(2) of this section, however:

(A) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this chapter;

(B) (i) No conveyance is subject to forfeiture under this section by reason of any act or omission established by the owner of the conveyance to have been committed or omitted without his or her knowledge or consent.

(ii) Upon a showing described in subdivision (a)(4)(B)(i) of this section by the owner or interest holder, the conveyance may nevertheless be forfeited if the prosecuting attorney establishes that the owner or interest holder either knew or should reasonably have known that the conveyance would be used to transport or in any manner to facilitate the transportation for the purpose of sale or receipt of property described in subdivisions (a)(1) or (a)(2) of this section;

(C) A conveyance is not subject to forfeiture for a violation of §§ 5-64-419 and 5-64-441; and

(D) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the act or omission;

(5) Any book, record, or research product or material, including a formula, microfilm, tape, or data that is used, or intended for use, in violation of this chapter;

(6) (A) Anything of value, including firearms, furnished or intended to be furnished in exchange for a controlled substance or counterfeit substance in violation of this chapter, any proceeds or profits traceable to the exchange, and any money, negotiable instrument, or security used, or intended to be used, to facilitate any violation of this chapter.

(B) However, no property shall be forfeited under this subdivision (a)(6) to the extent of the interest of an owner by reason of any act or omission established by him or her, by a preponderance of the evidence, to have been committed or omitted without his or her knowledge or consent;

(7) Rebuttable Presumptions. (A) Any money, coin, currency, or firearms found in close proximity to a forfeitable controlled substance, a counterfeit substance, forfeitable drug manufacturing or distributing paraphernalia, or a forfeitable record of an importation, manufacture, or distribution of a controlled substance or counterfeit substance is presumed to be forfeitable under this subdivision (a)(7).

(B) The burden of proof is upon a claimant of the property to rebut this presumption by a preponderance of the evidence; and

(8) Real property may be forfeited under this chapter if it substantially assisted in, facilitated in any manner, or was used or intended for use in the commission of any act prohibited by this chapter, however:

(A) No real property is subject to forfeiture under this chapter by reason of any act or omission established by the owner of the real property by a preponderance of the evidence to have been committed or omitted without his or her knowledge or consent;

(B) Real property is not subject to forfeiture for a violation of § 5-64-419, if the offense is a Class C felony or less, or § 5-64-441;

(C) A forfeiture of real property encumbered by a mortgage or other lien is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the unlawful act or omission;

(D) Upon conviction, when the circuit court having jurisdiction over the real property seized finds upon a hearing by a preponderance of the evidence that grounds for a forfeiture exist under this section, the court shall enter an order consistent with subsection (h) of this section;

(E) When any court orders a forfeiture of real property under this chapter, the order shall be filed of record on the day issued and shall have prospective effect only;

(F) A forfeiture of real property ordered under a provision of this chapter does not affect the title of a bona fide purchaser who purchased the real property prior to the issuance of the order, and the order has no force or effect on the title of the bona fide purchaser; and

(G) Any lis pendens filed in connection with any action pending under a provision of this chapter that might result in the forfeiture of real property is operative only from the time filed and has no retroactive effect.

(b) Seizure and Summary Forfeiture of Contraband. The following items are deemed contraband and may be seized and summarily forfeited to the state:

(1) A controlled substance listed in Schedule I that is possessed, transferred, sold, or offered for sale in violation of this chapter and a controlled substance listed in Schedule I that is seized or comes into the possession of the state and the owner of the controlled substance is unknown;

(2) (A) A species of a plant from which a controlled substance in Schedule I, Schedule II, or Schedule VI may be derived and:

(i) The plant has been planted or cultivated in violation of this chapter;

(ii) The plant's owner or cultivator is unknown; or

(iii) The plant is a wild growth.

(B) Upon demand by a seizing law enforcement agency, the failure of a person in occupancy or in control of land or premises where the species of plant is growing or being stored, to produce an appropriate registration or proof that he or she is the holder of an appropriate registration, constitutes authority for the seizure and forfeiture of the plant; and

(3) Any drug paraphernalia or counterfeit substance except in the possession or control of a practitioner in the course of professional practice or research.

(c) Seizure of Property. Property subject to forfeiture under this chapter may be seized by any law enforcement agent upon process issued by any circuit court having jurisdiction over the property on petition filed by the prosecuting attorney of the judicial circuit. Seizure without process may be made if:

(1) The seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon this chapter;

(3) The seizing law enforcement agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) The seizing law enforcement agency has probable cause to believe that the property was used or is intended to be used in violation of this chapter.

(d) Transfer of Property Seized by State or Local Agency to Federal Agency. (1) No state or local law enforcement agency may transfer any property seized by the state or local agency to any federal entity for forfeiture under federal law unless the circuit court having jurisdiction over the property enters an order, upon petition by the prosecuting attorney, authorizing the property to be transferred to the federal entity.

(2) The transfer shall not be approved unless it reasonably appears that the activity giving rise to the investigation or seizure involves more than one (1) state or the nature of the investigation or seizure would be better pursued under federal law.

(e) Custody of Property Pending Disposition. (1) Property seized for forfeiture under this section is not subject to replevin, but is deemed to be in the custody of the seizing law enforcement agency subject only to an order or decree of the circuit court having jurisdiction over the property seized.

(2) Subject to any need to retain the property as evidence, when property is seized under this chapter the seizing law enforcement agency may:

(A) Remove the property to a place designated by the circuit court;

(B) Place the property under constructive seizure posting notice of pending forfeiture on it, by giving notice of pending forfeiture to its owners and interest holders, or by filing notice of pending forfeiture in any appropriate public record relating to the property;

(C) Remove the property to a storage area for safekeeping or, if the property is a negotiable instrument or money, or is not needed for evidentiary purposes, deposit it in an interest-bearing account; or

(D) Provide for another agency or custodian, including an owner, secured party, mortgagee, or lienholder, to take custody of the property and service, maintain, and operate it as reasonably necessary to maintain its value in any appropriate location within the jurisdiction of the court.

(3) (A) In any case of transfer of property, a transfer receipt shall be prepared by the transferring agency.

(B) The transfer receipt shall:

(i) List a detailed and complete description of the property being transferred;

(ii) State to whom the property is being transferred and the source or authorization for the transfer; and

(iii) Be signed by both the transferor and the transferee.

(C) Both transferor and transferee shall maintain a copy of the transfer receipt.

(4) A person who acts as custodian of property under this section is not liable to any person on account of an act done in a reasonable manner in compliance with an order under this chapter.

(f) Inventory of Property Seized -- Referral to Prosecuting Attorney. (1) Any property seized by a state or local law enforcement officer who is detached to, deputized or commissioned by, or working in conjunction with a federal agency remains subject to the provisions of this section.

(2) (A) When property is seized for forfeiture by a law enforcement agency, the seizing law enforcement officer shall prepare and sign a confiscation report.

(B) (i) The party from whom the property is seized shall also sign the confiscation report if present and shall immediately receive a copy of the confiscation report.

(ii) If the party refuses to sign the confiscation report, the confiscation report shall be signed by one (1) additional law enforcement officer, stating that the party refused to sign the confiscation report.

(C) The original confiscation report shall be:

(i) Filed with the seizing law enforcement agency within forty-eight (48) hours after the seizure; and

(ii) Maintained in a separate file.

(D) One (1) copy of the confiscation report shall be retained by the seizing law enforcement officer.

(3) The confiscation report shall contain the following information:

(A) A detailed description of the property seized including any serial or model numbers and odometer or hour reading of vehicles or equipment;

(B) The date of seizure;

(C) The name and address from whom the property was seized;

(D) The reason for the seizure;

(E) Where the property will be held;

(F) The seizing law enforcement officer's name; and

(G) A signed statement by the seizing law enforcement officer stating that the confiscation report is true and complete.

(4) Within three (3) business days of receiving the confiscation report, the seizing law enforcement agency shall forward a copy of the confiscation report to the prosecuting attorney for the district where the property was seized and to the Arkansas Drug Director.

(5) (A) The Division of Legislative Audit shall notify the Arkansas Alcohol and Drug Abuse Coordinating Council and a circuit court in the county of a law enforcement agency, prosecuting attorney, or other public entity that the law enforcement agency, prosecuting attorney, or public entity is ineligible to receive any forfeited funds, forfeited property, or any grants from the council, if the Division of Legislative Audit determines, by its own investigation or upon written notice from the Arkansas Drug Director, that:

(i) The law enforcement agency has failed to complete and file the confiscation reports as required by this section;

(ii) The law enforcement agency, prosecuting attorney, or public entity has not properly accounted for any seized property; or

(iii) The prosecuting attorney has failed to comply with the notification requirement set forth in subdivision (i)(1) of this section.

(B) After the notice, the circuit court shall not issue any order distributing seized property to that law enforcement agency, prosecuting attorney, or public entity nor shall any grant be awarded by the council to that law enforcement agency, prosecuting attorney, or public entity until:

(i) The appropriate officials of the law enforcement agency, prosecuting attorney, or public entity have appeared before the Legislative Joint Auditing Committee; and

(ii) The Legislative Joint Auditing Committee has adopted a motion authorizing subsequent transfers of forfeited property to the law enforcement agency, prosecuting attorney, or public entity.

(C) (i) While a law enforcement agency, prosecuting attorney, or other public entity is ineligible to receive forfeited property, the circuit court shall order any money that would have been distributed to that law enforcement agency, prosecuting attorney, or public entity to be transmitted to the Treasurer of State for deposit into the Crime Lab Equipment Fund.

(ii) If the property is other than cash, the circuit court shall order the property converted to cash pursuant to subdivision (h)(1)(B) of this section and the proceeds transmitted to the Treasurer of State for deposit into the Crime Lab Equipment Fund.

(D) Moneys deposited into the Crime Lab Equipment Fund pursuant to subdivision (f)(5)(B) of this section are not subject to recovery or retrieval by the ineligible law enforcement agency, prosecuting attorney, or other public entity.

(6) The Arkansas Drug Director shall establish through rules and regulations a standardized confiscation report form to be used by all law enforcement agencies with specific instructions and guidelines concerning the nature and dollar value of all property, including firearms, to be included in the confiscation report and forwarded to the office of the local prosecuting attorney and the Arkansas Drug Director under this subsection.

(g) Initiation of Forfeiture Proceedings -- Notice to Claimants -- Judicial Proceedings. (1) (A) The prosecuting attorney shall initiate forfeiture proceedings by filing a complaint with the circuit clerk of the county where the property was seized and by serving the complaint on all known owners and interest holders of the seized property in accordance with the Arkansas Rules of Civil Procedure.

(B) The complaint may be based on in rem or in personam jurisdiction but shall not be filed in such a way as to avoid the distribution requirements set forth in subdivision (i)(1) of this section.

(C) The prosecuting attorney shall mail a copy of the complaint to the Arkansas Drug Director within five (5) calendar days after filing the complaint.

(2) (A) The complaint shall include a copy of the confiscation report and shall be filed within sixty (60) days after receiving a copy of the confiscation report from the seizing law enforcement agency.

(B) In a case involving real property, the complaint shall be filed within sixty (60) days of the defendant's conviction on the charge giving rise to the forfeiture.

(3) (A) The prosecuting attorney may file the complaint after the expiration of the time set forth in subdivision (g)(2) of this section only if the complaint is accompanied by a statement of good cause for the late filing.

(B) However, in no event shall the complaint be filed more than one hundred twenty (120) days after either the date of the seizure or, in a case involving real property, the date of the defendant's conviction.

(C) If the circuit court determines that good cause has not been established, the circuit court shall order that the seized property be returned to the owner or interest holder. In addition, items seized but not subject to forfeiture under this section or subject to disposition pursuant to law or the Arkansas Rules of Criminal Procedure may be ordered returned to the owner or interest holder. If the owner or interest holder cannot be determined, the court may order disposition of the property in accordance with subsection (h) of this section.

(4) Within the time set forth in the Arkansas Rules of Civil Procedure, the owner or interest holder of the seized property shall file with the circuit clerk a verified answer to the complaint that shall include:

(A) A statement describing the seized property and the owner's or interest holder's interest in the seized property, with supporting documents to establish the owner's or interest holder's interest;

(B) A certification by the owner or interest holder stating that he or she has read the verified answer and that it is not filed for any improper purpose;

(C) A statement setting forth any defense to forfeiture; and

(D) The address at which the owner or interest holder will accept mail.

(5) (A) If the owner or interest holder fails to file an answer as required by subdivision (g)(4) of this section, the prosecuting attorney may move for default judgment pursuant to the Arkansas Rules of Civil Procedure.

(B) (i) If a timely answer has been filed, the prosecuting attorney has the burden of proving by a preponderance of the evidence that the seized property should be forfeited.

(ii) After the prosecuting attorney has presented proof under subdivision (g)(5)(B)(i) of this section, any owner or interest holder of the property seized is allowed to present evidence why the seized property should not be forfeited.

(iii) (a) If the circuit court determines that grounds for forfeiting the seized property exist and that no defense to forfeiture has been established by the owner or interest holder, the circuit court shall enter an order pursuant to subsection (h) of this section.

(b) However, if the circuit court determines either that the prosecuting attorney has failed to establish that grounds for forfeiting the seized property exist or that the owner or interest holder has established a defense to forfeiture, the court shall order that the seized property be immediately returned to the owner or interest holder.

(h) Final Disposition. (1) When the circuit court having jurisdiction over the seized property finds upon a hearing by a preponderance of the evidence that grounds for a forfeiture exist under this chapter, the circuit court shall enter an order:

(A) To permit the law enforcement agency or prosecuting attorney to retain the seized property for law enforcement or prosecutorial purposes, subject to the following provisions:

(i) (a) Seized property may not be retained for official use for more than two (2) years, unless the circuit court finds that the seized property has been used for law enforcement or prosecutorial purposes and authorizes continued use for those purposes on an annual basis.

(b) At the end of the retention period, the seized property shall be sold as provided in subdivision (h)(1)(B) of this section and:

(1) Eighty percent (80%) of the proceeds shall be deposited into the drug control fund of the retaining law enforcement agency or prosecuting attorney; and

(2) Twenty percent (20%) of the proceeds shall be deposited into the State Treasury as special revenues to be credited to the Crime Lab Equipment Fund.

(c) (1) Nothing prohibits the retaining law enforcement agency or prosecuting attorney from selling the retained seized property at any time during the time allowed for retention.

(2) However, the proceeds of the sale shall be distributed as set forth in subdivision (h)(1)(A)(i)(b) of this section;

(ii) If the circuit court determines that retained seized property has been used for personal use or by non-law enforcement personnel for non-law enforcement purposes, the circuit court shall order the seized property to be sold pursuant to the provisions of § 5-5-101(e) and (f), and the proceeds shall be deposited into the State Treasury as special revenues to be credited to the Crime Lab Equipment Fund;

(iii) (a) A drug task force may use forfeited property or money if the circuit court's order specifies that the forfeited property or money is forfeited to the prosecuting attorney, sheriff, chief of police, Department of Arkansas State Police, or Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.

(b) After the order, the prosecuting attorney, sheriff, chief of police, Department of Arkansas State Police, or Arkansas Highway Police Division shall:

(1) Maintain an inventory of the forfeited property or money;

(2) Be accountable for the forfeited property or money; and

(3) Be subject to the provisions of subdivision (f)(5) of this section with respect to the forfeited property or money;

(iv) (a) Any aircraft is forfeited to the office of the Arkansas Drug Director and may only be used for drug eradication or drug interdiction efforts, within the discretion of the Arkansas Drug Director.

(b) However, if the Arkansas Alcohol and Drug Abuse Coordinating Council determines that the aircraft should be sold, the sale shall be conducted pursuant to the provisions of § 5-5-101(e) and (f), and the proceeds of the sale shall be deposited into the Special State Assets Forfeiture Fund;

(v) Any firearm not retained for official use shall be disposed of in accordance with state and federal law; and

(vi) Any controlled substance, plant, drug paraphernalia, or counterfeit substance shall be destroyed pursuant to a court order;

(B) (i) To sell seized property that is not required by law to be destroyed and that is not harmful to the public.

(ii) Seized property described in subdivision (h)(1)(B)(i) of this section shall be sold at a public sale by the retaining law enforcement agency or prosecuting attorney pursuant to the provisions of § 5-5-101(e) and (f); or

(C) To transfer a motor vehicle to a school district for use in a driver education course.

(2) Disposition of forfeited property pursuant to this subsection is subject to the need to retain the forfeited property as evidence in any related proceeding.

(3) Within three (3) business days of the entry of the order, the circuit clerk shall forward to the Arkansas Drug Director copies of the confiscation report, the circuit court's order, and any other documentation detailing the disposition of the seized property.

(i) Disposition of Moneys Received. Subject to the provisions of subdivision (f)(5) of this section, the proceeds of sales conducted pursuant to subdivision (h)(1)(B) of this section and any moneys forfeited or obtained by judgment or settlement pursuant to this chapter shall be deposited and distributed in the manner set forth in this subsection. Moneys received from a federal forfeiture shall be deposited and distributed pursuant to subdivision (i)(4) of this section.

(1) Asset Forfeiture Fund. (A) The proceeds of any sale and any moneys forfeited or obtained by judgment or settlement under this chapter shall be deposited into the asset forfeiture fund of the prosecuting attorney and is subject to the following provisions:

(i) If, during a calendar year, the aggregate amount of moneys deposited in the asset forfeiture fund exceeds twenty thousand dollars ($20,000) per county, the prosecuting attorney shall, within fourteen (14) days of that time, notify the circuit judges in the judicial district and the Arkansas Drug Director;

(ii) Subsequent to the notification set forth in subdivision (i)(1)(A)(i) of this section, twenty percent (20%) of the proceeds of any additional sale and any additional moneys forfeited or obtained by judgment or settlement under this chapter in the same calendar year shall be deposited into the State Treasury as special revenues to be credited to the Crime Lab Equipment Fund, and the remainder shall be deposited into the asset forfeiture fund of the prosecuting attorney;

(iii) Failure by the prosecuting attorney to comply with the notification requirement set forth in subdivision (i)(1)(A)(i) of this section renders the prosecuting attorney and any entity eligible to receive forfeited moneys or property from the prosecuting attorney ineligible to receive forfeited moneys or property, except as provided in subdivision (f)(5)(A) of this section; and

(iv) Twenty percent (20%) of any moneys in excess of twenty thousand dollars ($20,000) that have been retained but not reported as required by subdivision (i)(1)(A)(i) of this section are subject to recovery for deposit into the Crime Lab Equipment Fund.

(B) The prosecuting attorney shall administer expenditures from the asset forfeiture fund which is subject to audit by the Division of Legislative Audit. Moneys distributed from the asset forfeiture fund shall only be used for law enforcement and prosecutorial purposes. Moneys in the asset forfeiture fund shall be distributed in the following order:

(i) For satisfaction of any bona fide security interest or lien;

(ii) For payment of any proper expense of the proceeding for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court costs;

(iii) Any balance under two hundred fifty thousand dollars ($250,000) shall be distributed proportionally so as to reflect generally the contribution of the appropriate local or state law enforcement or prosecutorial agency's participation in any activity that led to the seizure or forfeiture of the property or deposit of moneys under this chapter; and

(iv) Any balance over two hundred fifty thousand dollars ($250,000) shall be forwarded to the Arkansas Drug Director to be transferred to the State Treasury for deposit into the Special State Assets Forfeiture Fund for distribution as provided in subdivision (i)(3) of this section.

(C) (i) For a forfeiture in an amount greater than two hundred and fifty thousand dollars ($250,000) from which expenses are paid for a proceeding for forfeiture and sale under subdivision (i)(1)(B)(ii) of this section an itemized accounting of the expenses shall be delivered to the Arkansas Drug Director within ten (10) calendar days after the distribution of the funds.

(ii) The itemized accounting shall include the expenses paid, to whom paid, and for what purposes the expenses were paid.

(2) Drug Control Fund. (A) (i) There is created on the books of law enforcement agencies and prosecuting attorneys a drug control fund.

(ii) The drug control fund shall consist of any moneys obtained under subdivision (i)(1) of this section and any other revenue as may be provided by law or ordinance.

(iii) Moneys from the drug control fund may not supplant other local, state, or federal funds.

(iv) Moneys in the drug control fund are appropriated on a continuing basis and are not subject to the Revenue Stabilization Law, § 19-5-101 et seq.

(v) Moneys in the drug control fund shall only be used for law enforcement and prosecutorial purposes.

(vi) The drug control fund is subject to audit by the Division of Legislative Audit.

(B) The law enforcement agencies and prosecuting attorneys shall submit to the Arkansas Drug Director on or before January 1 and July 1 of each year a report detailing any moneys received and expenditure made from the drug control fund during the preceding six-month period.

(3) Special State Assets Forfeiture Fund. (A) There is created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Special State Assets Forfeiture Fund".

(B) (i) The Special State Assets Forfeiture Fund shall consist of revenues obtained under subdivision (i)(1)(B)(iv) of this section and any other revenue as may be provided by law.

(ii) Moneys from the Special State Assets Forfeiture Fund may not supplant other local, state, or federal funds.

(C) The Special State Assets Forfeiture Fund is not subject to the provisions of the Revenue Stabilization Law, § 19-5-101 et seq., or the Special Revenue Fund Account of the State Apportionment Fund, § 19-5-203(b)(2)(A).

(D) (i) The Arkansas Drug Director shall establish through rules and regulations a procedure for proper investment, use, and disposition of state moneys deposited into the Special State Assets Forfeiture Fund in accordance with the intent and purposes of this chapter.

(ii) State moneys in the Special State Assets Forfeiture Fund shall be distributed by the Arkansas Alcohol and Drug Abuse Coordinating Council and shall be distributed for drug interdiction, eradication, education, rehabilitation, the State Crime Laboratory, and drug courts.

(4) Federal forfeitures. (A) (i) (a) Any moneys received by a prosecuting attorney or law enforcement agency from a federal forfeiture shall be deposited and maintained in a separate account.

(b) However, any balance over two hundred fifty thousand dollars ($250,000) shall be distributed as set forth in subdivision (i)(4)(B) of this section.

(ii) No other moneys may be maintained in the account except for any interest income generated by the account.

(iii) Moneys in the account shall only be used for law enforcement and prosecutorial purposes consistent with governing federal law.

(iv) The account is subject to audit by the Division of Legislative Audit.

(B) (i) Any balance over two hundred fifty thousand dollars ($250,000) shall be forwarded to the Department of Arkansas State Police to be transferred to the State Treasury for deposit into the Special State Assets Forfeiture Fund in which it shall be maintained separately and distributed consistent with governing federal law and upon the advice of the Arkansas Alcohol and Drug Abuse Coordinating Council.

(ii) Of the moneys contained in the Special State Assets Forfeiture Fund at the beginning of each fiscal year, no more than:

(a) Twenty-five percent (25%) shall be retained by the Department of Arkansas State Police to be used for law enforcement purposes consistent with governing federal law; and

(b) Sixty-five percent (65%) may be distributed among other state and local law enforcement agencies to be used for law enforcement purposes consistent with federal law.

(iii) With the advice of the Arkansas Alcohol and Drug Abuse Coordinating Council, the Department of Arkansas State Police shall promulgate rules and procedures for the distribution by an allocation formula of moneys set forth in subdivision (i)(4)(B)(ii)(b) of this section.

(j) In Personam Proceedings. In personam jurisdiction may be based on a person's presence in the state, or on his or her conduct in the state, as set out in § 16-4-101(c), and is subject to the following additional provisions:

(1) A temporary restraining order under this section may be entered ex parte on application of the state, upon a showing that:

(A) There is probable cause to believe that the property with respect to which the order is sought is subject to forfeiture under this section; and

(B) Notice of the action would jeopardize the availability of the property for forfeiture;

(2) (A) Notice of the entry of a temporary restraining order and an opportunity for hearing shall be afforded to a person known to have an interest in the property.

(B) The hearing shall be held at the earliest possible date consistent with Rule 65 of the Arkansas Rules of Civil Procedure and is limited to the issues of whether:

(i) There is a probability that the state will prevail on the issue of forfeiture and that failure to enter the temporary restraining order will result in the property being destroyed, conveyed, alienated, encumbered, disposed of, received, removed from the jurisdiction of the circuit court, concealed, or otherwise made unavailable for forfeiture; and

(ii) The need to preserve the availability of property through the entry of the requested temporary restraining order outweighs the hardship on any owner or interest holder against whom the temporary restraining order is to be entered;

(3) The state has the burden of proof by a preponderance of the evidence to show that the defendant's property is subject to forfeiture;

(4) (A) On a determination of liability of a person for conduct giving rise to forfeiture under this section, the circuit court shall enter a judgment of forfeiture of the property subject to forfeiture as alleged in the complaint and may authorize the prosecuting attorney or any law enforcement officer to seize any property subject to forfeiture pursuant to subsection (a) of this section not previously seized or not then under seizure.

(B) The order of forfeiture shall be consistent with subsection (h) of this section.

(C) In connection with the judgment, on application of the state, the circuit court may enter any appropriate order to protect the interest of the state in property ordered forfeited; and

(5) Subsequent to the finding of liability and order of forfeiture, the following procedures apply:

(A) The attorney for the state shall give notice of pending forfeiture, in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure, to any owner or interest holder who has not previously been given notice;

(B) An owner of or interest holder in property that has been ordered forfeited and whose claim is not precluded may file a claim within thirty (30) days after initial notice of pending forfeiture or after notice under Rule 4 of the Arkansas Rules of Civil Procedure, whichever is earlier; and

(C) The circuit court may amend the in personam order of forfeiture if the circuit court determines that a claimant has established that he or she has an interest in the property and that the interest is exempt under subdivision (a)(4), (6), or (8) of this section.

(k) The circuit court shall order the forfeiture of any other property of a claimant or defendant up to the value of the claimant's or defendant's property found by the circuit court to be subject to forfeiture under subsection (a) of this section if any of the forfeitable property had remained under the control or custody of the claimant or defendant and:

(1) Cannot be located;

(2) Was transferred or conveyed to, sold to, or deposited with a third party;

(3) Is beyond the jurisdiction of the circuit court;

(4) Was substantially diminished in value while not in the actual physical custody of the seizing law enforcement agency;

(5) Was commingled with other property that cannot be divided without difficulty; or

(6) Is subject to any interest exempted from forfeiture under this subchapter.

(l) (1) (A) On the fifth day of each month the Treasurer of State shall transfer to the Department of Community Correction Fund Account twenty percent (20%) of any moneys deposited into the Special State Asset Forfeiture Fund during the previous month.

(B) However, in no event shall more than eight hundred thousand dollars ($800,000) be transferred during any one (1) fiscal year.

(2) Any moneys transferred to the Department of Community Correction Fund Account from the Special State Asset Forfeiture Fund in accordance with this subsection shall:

(A) Be used for the personal services and operating expenses of the drug courts and for no other purpose; and

(B) Not be transferred from the Department of Community Correction Fund Account.



§ 5-64-506 - Burden of proof -- Liability of officers.

(a) (1) It is not necessary for the state to negate any exemption or exception in this chapter in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under this chapter.

(2) The burden of proof of any exemption or exception is upon the person claiming it.

(b) (1) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this chapter, he or she is presumed not to be the holder of the registration or order form.

(2) The burden of proof is upon him or her to rebut the presumption.

(c) No liability is imposed by this chapter upon any authorized state, county, or municipal officer engaged in the lawful performance of his or her duties.



§ 5-64-507 - Conclusiveness of findings.

(a) Any final determination, finding, or conclusion of the Director of the Division of Health of the Department of Health and Human Services under this chapter is a final and conclusive decision of the matter involved.

(b) Any person aggrieved by the decision may obtain review of the decision in the circuit court of the county.

(c) If supported by substantial evidence, a finding of fact by the director is conclusive.



§ 5-64-508 - Prevention and deterrence -- Educational and research programs.

(a) The Director of the Office of Alcohol and Drug Abuse Prevention shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs he or she may:

(1) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

(2) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(3) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(4) Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances;

(5) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them; and

(6) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

(b) The Director of the Office of Alcohol and Drug Abuse Prevention shall encourage research on misuse and abuse of controlled substances. In connection with the research, and in furtherance of the enforcement of this chapter, he or she may:

(1) Establish methods to assess accurately the effects of controlled substances and identify and characterize those with potential for abuse;

(2) Make studies and undertake programs of research to:

(A) Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of this chapter;

(B) Determine patterns of misuse and abuse of controlled substances and the social effects of misuse and abuse of controlled substances; and

(C) Improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances; and

(3) Enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects that bear directly on misuse and abuse of controlled substances.

(c) The Director of the Office of Alcohol and Drug Abuse Prevention may enter into contracts for educational and research activities without performance bonds.

(d) (1) The Director of the Department of Health may authorize a person engaged in research on the use and effects of a controlled substance to withhold the names and other identifying characteristics of individuals who are the subjects of the research.

(2) A person who obtains this authorization shall not be compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.

(e) (1) The Director of the Department of Health may authorize the possession and distribution of a controlled substance by a person engaged in research.

(2) A person who obtains this authorization is exempt from state prosecution for possession and distribution of a controlled substance to the extent of the authorization.



§ 5-64-510 - Methamphetamine-contaminated motor vehicles.

(a) As used in this section, "methamphetamine-contaminated motor vehicle" means a motor vehicle that has been forfeited under § 5-64-505 in which methamphetamine was manufactured as determined by a law enforcement agency or a prosecuting attorney who has possession of the motor vehicle.

(b) A law enforcement agency or a prosecuting attorney who has possession of a methamphetamine-contaminated motor vehicle shall destroy or sell for scrap metal the methamphetamine-contaminated motor vehicle.






Subchapter 6 - -- Uniform Controlled Substances Act -- Miscellaneous



Subchapter 7 - -- Provisions Relating to the Uniform Controlled Substances Act

§ 5-64-702 - Promulgation of rules and regulations.

(a) The Department of Health and Human Services may promulgate rules and regulations necessary for the enforcement of this chapter.

(b) The rules and regulations described in subsection (a) of this section shall be promulgated pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 5-64-703 - Authority to make inspections.

In carrying out the functions under this chapter, the Director of the Division of Health of the Department of Health and Human Services or his or her duly authorized agent may enter a controlled premises and conduct an administrative inspection of the controlled premises.



§ 5-64-704 - Consent to inspection.

An administrative inspection warrant is not required if informed consent is obtained from the owner, operator, or agent-in-charge of the controlled premises to be inspected.



§ 5-64-705 - Authority to investigate and arrest in contiguous county.

Upon receiving permission from the proper county sheriff, any law enforcement officer acting within the official scope of his or her duty may investigate and arrest any person violating any provision of this chapter in any county contiguous to the county where he or she is employed.



§ 5-64-706 - Grant of immunity.

(a) (1) With the approval of the circuit judge, the prosecuting attorney of any judicial district in this state or any grand jury properly convened according to law may grant immunity from criminal prosecution with respect to a matter revealed by the testimony of anyone giving evidence concerning a violation of this chapter.

(2) However, the immunity does not extend to perjury committed in the testimony.

(b) No prosecuting attorney shall grant immunity until he or she has applied for and obtained in each case a written order from the circuit judge approving the grant of immunity.

(c) No immunity under subsection (a) of this section shall be granted by a prosecuting attorney until after the individual has declined to answer questions or has requested immunity before answering questions.



§ 5-64-707 - Admissibility of drug analysis -- Cross-examination.

(a) In any criminal prosecution for an alleged violation of this chapter, a record or report of any relevant drug analysis made by the State Crime Laboratory shall be received as competent evidence as to a matter contained in the record or report in this section in any preliminary hearing when attested to by the Executive Director of the State Crime Laboratory or his or her assistant or deputy.

(b) (1) Nothing in this section abrogates a defendant's right of cross-examination.

(2) If the defendant desires to cross-examine the executive director or the appropriate assistant or deputy, the defendant may compel the executive director or his or her appropriate assistant or deputy to attend court by the issuance of a proper subpoena.

(3) If the defendant compels the executive director or his or her appropriate assistant or deputy to attend court by the issuance of a proper subpoena:

(A) The record or report is only admissible through the executive director or the appropriate assistant or deputy; and

(B) The executive director or the appropriate assistant or deputy is subject to cross-examination by the defendant or his or her counsel.



§ 5-64-708 - Local funding for undercover work.

Any municipality or county may allocate and expend funds for:

(1) Undercover work done in connection with an attempt to apprehend a violator of this chapter; or

(2) A purchase of a controlled substance when purchased by a law enforcement officer for the purpose of apprehending a violator.



§ 5-64-710 - Denial of driving privileges for minor -- Restricted permit.

(a) (1) As used in this section "drug offense" means the:

(A) Possession, distribution, manufacture, cultivation, sale, transfer, or the attempt or conspiracy to possess, distribute, manufacture, cultivate, sell, or transfer any substance the possession of which is prohibited under this chapter; or

(B) Operation of a motor vehicle under the influence of any substance the possession of which is prohibited under this chapter.

(2) As used in subdivision (a)(1) of this section:

(A) (i) "Motor vehicle" means any vehicle that is self-propelled by which a person or thing may be transported upon a public highway and is registered in the State of Arkansas or of the type subject to registration in Arkansas.

(ii) "Motor vehicle" includes any:

(a) "Motorcycle", "motor-driven cycle", or "motorized bicycle", as defined in § 27-20-101; and

(b) "Commercial motor vehicle", as defined in § 27-23-103; and

(B) "Substance the possession of which is prohibited under this chapter" or "substance" means a "controlled substance" or "counterfeit substance", as defined in the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. § 802.

(b) (1) (A) When a person who is less than eighteen (18) years of age pleads guilty or nolo contendere to or is found guilty of driving while intoxicated under § 5-65-101 et seq., any criminal offense involving the illegal possession or use of a controlled substance, or any drug offense in this state or any other state, the court having jurisdiction of the matter including any federal court shall prepare and transmit to the Department of Finance and Administration an order of denial of driving privileges for the minor.

(B) A court within the State of Arkansas shall prepare and transmit any order under subdivision (b)(1)(A) of this section to the department within twenty-four (24) hours after the plea or finding.

(C) A court outside Arkansas having jurisdiction over any person holding driving privileges issued by the State of Arkansas shall prepare and transmit any order under subdivision (b)(1)(A) of this section pursuant to an agreement or arrangement entered into between that state and the Director of the Department of Finance and Administration.

(D) An arrangement or agreement under subdivision (b)(1)(C) of this section may also provide for the forwarding by the department of an order issued by a court within this state to the state where any person holds driving privileges issued by that state.

(2) For any person holding driving privileges issued by the State of Arkansas, a court within this state in a case of extreme and unusual hardship may provide in an order for the issuance of a restricted driving permit to allow driving to and from a place of employment or driving to and from school.

(c) (1) Except as provided in subdivision (c)(2) of this section, a penalty prescribed in this section and § 27-16-914 is in addition to any other penalty prescribed by law for an offenses covered by this section and § 27-16-914.

(2) A juvenile adjudicated delinquent is subject to a juvenile disposition provided in § 9-27-330.

(d) In regard to any offense involving illegal possession under this section, it is a defense if the controlled substance is the property of an adult who owns the vehicle.

(e) If a juvenile is found delinquent for any offense described in subsections (a) or (b) of this section, the circuit court may order any juvenile disposition available under § 9-27-330.






Subchapter 8 - -- Sale of Drug Devices

§ 5-64-801 - Definition.

(a) As used in this subchapter, "drug device" means an object usable for smoking marijuana, for smoking a controlled substance defined as a tetrahydrocannabinol, or for ingesting or inhaling cocaine, and includes, but is not limited to:

(1) A metal, wooden, acrylic, glass, stone, plastic, or ceramic pipe with or without a screen, permanent screen, hashish head, or punctured metal bowl;

(2) A water pipe;

(3) A carburetion tube or device;

(4) A smoking or carburetion mask;

(5) A roach clip, meaning an object used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

(6) A chamber pipe;

(7) A carburetor pipe;

(8) An electric pipe;

(9) An air-driven pipe;

(10) A chillum;

(11) A bong;

(12) An ice pipe or chiller; and

(13) A miniature cocaine spoon or a cocaine vial.

(b) In any prosecution under this subchapter, the question of whether an object is a drug device is a question of fact.



§ 5-64-802 - Illegal drug paraphernalia business.

(a) Any person who conducts, finances, manages, supervises, directs, or owns any part of an illegal drug paraphernalia business is guilty of a:

(1) Class A misdemeanor for the first offense;

(2) Class D felony for the second offense; and

(3) Class C felony for third and subsequent offenses.

(b) A person violates subsection (a) of this section if he or she:

(1) Conducts, finances, manages, supervises, directs, or owns any part of a business that, in the regular course of business or as a continuing course of conduct, manufactures, sells, stores, possesses, gives away, or furnishes an object designed to be primarily useful as a drug device; and

(2) Knows or has reason to know that the design of the object renders it primarily useful as a drug device.



§ 5-64-803 - Public nuisance to be abated or closed.

(a) A place where a drug device is manufactured, sold, stored, possessed, given away, or furnished in violation of this subchapter is deemed a common or public nuisance.

(b) A conveyance or vehicle of any kind is deemed a "place" within the meaning of subsection (a) of this section and may be proceeded against under the provisions of § 5-64-804.

(c) A person who maintains, or aids or abets, or knowingly associates with another in maintaining a common or public nuisance under subsection (a) of this section is in violation of this subchapter, and judgment shall be given that the common or public nuisance be abated or closed as a place for the manufacture, sale, storage, possession, giving away, or furnishing of a drug device.



§ 5-64-804 - Injunction.

(a) The prosecuting attorney or a citizen of the county or municipality where a common or public nuisance, as defined in § 5-64-803, is located may maintain a suit in the name of the state to abate and perpetually enjoin the common or public nuisance.

(b) A circuit court has jurisdiction over the suit.

(c) An injunction may be granted at the commencement of the suit and no bond is be required if the action for injunction is brought by the prosecuting attorney.

(d) If the suit for injunction is brought or maintained by a citizen of the county or municipality where the commmon or public nuisance is alleged to be located, then the circuit court may require a bond as in any other case of injunction.

(e) On the finding that the material allegations of the complaint are true, the circuit court or judge of the circuit court in vacation shall order the injunction for such period of time as the circuit court or judge may think proper, with the right to dissolve the injunction upon the application of the owner of the place if a proper case is shown for the dissolution.

(f) The continuance of the injunction as provided in this section may be ordered, although the place complained of may not at the time of hearing be unlawfully used.



§ 5-64-805 - Search warrant.

(a) If there is complaint on oath or affirmation supported by affidavit setting forth the facts for a belief that a drug device is being manufactured, sold, kept, stored, or in any manner held, used, or concealed in a particular house or other place with intent to engage in illegal drug paraphernalia business in violation of law, a circuit court or the judge of the circuit court in vacation to whom the complaint is made, if satisfied that there is probable cause for the belief, shall issue a warrant to search the house or other place for the drug device.

(b) Except as otherwise provided in this section, a warrant issued under subsection (a) of this section shall be issued, directed, and executed in accordance with the laws of Arkansas pertaining to search warrants.

(c) A warrant issued under this section for the search of any automobile, boat, conveyance, or vehicle, or for the search of any trunk, grip, or other article of baggage, for a drug device may be executed in any part of the state where the same are overtaken and shall be made returnable before any circuit court or the judge of the circuit court in vacation, within whose jurisdiction the automobile, boat, conveyance, vehicle, trunk, grip, or other article of baggage, or any of them, were transported or attempted to be transported.

(d) If it is necessary, an officer charged with the execution of a warrant issued under this section may break open and enter a house or other place described in this section.



§ 5-64-806 - Seizure and forfeiture.

Any property, including money, used in violation of a provision of this subchapter may be seized and forfeited to the state.






Subchapter 9 - -- Civil Actions Against Sellers of Drug Paraphernalia



Subchapter 10 - -- Records of Transactions

§ 5-64-1001 - Recordkeeping required.

Any manufacturer, wholesaler, retailer, or other person that sells, transfers, or otherwise furnishes any of the following substances to any person in this state shall maintain accurate records of those transactions:

(1) Phenylpropanolamine;

(2) Methylamine;

(3) Ethylamine;

(4) D-lysergic acid;

(5) Ergotamine tartrate;

(6) Diethyl malonate;

(7) Malonic acid;

(8) Ethyl malonate;

(9) Barbituric acid;

(10) Piperidine;

(11) N-acetylanthranilic acid;

(12) Pyrrolidine;

(13) Anthranilic acid;

(14) Ephedrine;

(15) Norpseudoephedrine;

(16) Phenylacetic acid;

(17) Morpholine; and

(18) Pseudoephedrine.



§ 5-64-1002 - Identification of purchaser.

(a) Any manufacturer, wholesaler, retailer, or other person required to maintain records of transactions under this subchapter shall obtain proper identification from the purchaser.

(b) "Proper identification" means a motor vehicle operator's license or other official state-issued identification of the purchaser that contains a photograph of the purchaser, and includes:

(1) The residential or mailing address of the purchaser, other than a post office box number;

(2) The motor vehicle license number of any motor vehicle owned or operated by the purchaser; and

(3) A letter of authorization from the business for which any substance specified in § 5-64-1001 is being furnished, that includes:

(A) The business license number and address of the business;

(B) A full description of how the substance is to be used; and

(C) The signature of the purchaser.

(c) The person selling, transferring, or otherwise furnishing any substance specified in § 5-64-1001 shall affix his or her signature as a witness to the signature and identification of the purchaser.



§ 5-64-1003 - Inspection of records.

A record maintained pursuant to this subchapter is subject to inspection by any law enforcement officer of this state or any employee of the Division of Health of the Department of Health and Human Services designated by the Director of the Division of Health of the Department of Health and Human Services to conduct an examination, investigation, or inspection under this chapter relating to a controlled substance, counterfeit drug, or precursor chemical.



§ 5-64-1004 - Failure to maintain records -- Penalty.

Failure to maintain accurate records with proper identification from the purchaser is considered a Class A misdemeanor.



§ 5-64-1005 - Exemptions.

The provisions of § 5-64-1001 do not apply to any of the following:

(1) Any pharmacist or other authorized person who sells or furnishes a substance upon the prescription of a physician, dentist, podiatrist, or veterinarian;

(2) Any physician, dentist, podiatrist, or veterinarian who administers or furnishes a substance to his or her patient;

(3) Any manufacturer or wholesaler licensed by the Arkansas State Board of Pharmacy that sells, transfers, or otherwise furnishes a substance to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian; or

(4) Any sale, transfer, furnishing, or receipt by a retail distributor of any drug that contains any ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine and that is sold, transferred, or furnished over the counter without a prescription pursuant to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., or regulations adopted under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., if:

(A) The drug is sold in a blister pack of not more than three grams (3 g) of ephedrine, pseudoephedrine, or phenylpropanolamine base, each blister containing not more than two (2) dosage units;

(B) If the use of a blister pack is technically unfeasible, the drug is packaged in a unit dose packet or pouch;

(C) The drug is an exempted product described in § 5-64-1103(b)(1), or the product contains ephedrine or pseudoephedrine in liquid, liquid capsule, or liquid gel capsule form described in § 5-64-1103(b)(2), and is sold in a package size of not more than three grams (3 g) of ephedrine or pseudoephedrine base; and

(D) The total quantity of the sale is not greater than three (3) packages or five grams (5 g) of ephedrine or nine grams (9 g) of pseudoephedrine, whichever is smaller.



§ 5-64-1006 - Suspicious order reports.

(a) Any pharmacy, manufacturer, wholesaler, or retail distributor that is required to keep records under this subchapter and that sells, transfers, or otherwise furnishes ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, optical isomers, and salts of optical isomers, alone or in a mixture, to any person in this state in a suspicious transaction shall report the transaction in writing to the Arkansas State Board of Pharmacy.

(b) Any person who does not submit a report as required by subsection (a) of this section is guilty of a Class A misdemeanor.

(c) As used in this section, "suspicious transaction" means a sale or transfer to which either of the following applies:

(1) The circumstances of the sale or transfer would lead a reasonable person to believe that the substance is likely to be used for the purpose of unlawfully manufacturing a controlled substance in violation of this chapter based on such factors as:

(A) The amount involved;

(B) The method of payment;

(C) The method of delivery; and

(D) Past dealings with the person acquiring the substance; or

(2) The transaction involves payment for ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, optical isomers, and salts of optical isomers, alone or in a mixture, in cash or money orders totaling more than two hundred dollars ($200).

(d) (1) The board shall adopt by rule criteria for determining whether a transaction is suspicious transaction, taking into consideration the recommendations in Appendix A, Report to the United States Attorney General by the Suspicious Orders Task Force, under the Comprehensive Methamphetamine Control Act of 1996, Pub.L. 104-237.

(2) In addition to any other penalty provided for in this section, the board may impose a civil penalty for a violation of subsection (a) of this section not to exceed ten thousand dollars ($10,000) per violation.






Subchapter 11 - -- Ephedrine and Other Nonprescription Drugs

§ 5-64-1101 - Possession -- Penalty.

(a) It is unlawful for any person to possess more than five grams (5 g) of ephedrine or nine grams (9 g) of pseudoephedrine or phenylpropanolamine, or their salts, optical isomers, and salts of optical isomers, alone or in a mixture, except:

(1) Any pharmacist or other authorized person who sells or furnishes ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers, upon the prescription of a physician, dentist, podiatrist, veterinarian, or other healthcare professional with prescriptive authority, or as authorized pursuant to § 5-64-1103;

(2) A product exempted under § 5-64-1103(b)(1) and (2), without a prescription, pursuant to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., or regulations adopted under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., if the person possesses a sales and use tax permit issued by the Department of Finance and Administration;

(3) Any physician, dentist, podiatrist, veterinarian, or other healthcare professional with prescriptive authority who administers or furnishes ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers to his or her patient; or

(4) (A) Any manufacturer, wholesaler, or distributor licensed by the Arkansas State Board of Pharmacy that meets one (1) of the requirements in subdivision (a)(4)(B) of this section and sells, transfers, or otherwise furnishes ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, and salts of optical isomers to:

(i) A licensed pharmacy, physician, dentist, podiatrist, veterinarian, or other healthcare professional with prescriptive authority; or

(ii) Any person who possesses a sales and use tax permit issued by the department.

(B) (i) The manufacturer, wholesaler, or distributor shall hold or store the substance in a facility that meets the packaging requirements of § 5-64-1005(4)(A)-(C).

(ii) The manufacturer, wholesaler, or distributor shall sell, transfer, or otherwise furnish only to a healthcare professional identified in subdivisions (a)(1) and (3) of this section.

(b) Possession of more than five grams (5 g) of ephedrine or more than nine grams (9 g) of pseudoephedrine or phenylpropanolamine, or their salts, optical isomers, and salts of optical isomers constitutes prima facie evidence of the intent to manufacture methamphetamine or another controlled substance in violation of this subchapter unless the person qualifies for an exemption listed in subsection (a) of this section.

(c) Any person who violates a provision of this section is guilty of a Class D felony.



§ 5-64-1102 - Possession with purpose to manufacture -- Unlawful distribution.

(a) (1) It is unlawful for a person to possess ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, optical isomers, or salts of optical isomers with purpose to manufacture methamphetamine.

(2) A person who violates subdivision (a)(1) of this section upon conviction is guilty of a:

(A) Class D felony if the quantity of substances listed in subdivision (a)(1) of this section is capable of producing ten grams (10g) or less of methamphetamine; or

(B) Class B felony if the quantity of substances listed in subdivision (a)(1) of this section is capable of producing more than ten grams (10g) of methamphetamine.

(b) (1) It is unlawful for a person to possess ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, optical isomers, or salts of optical isomers in a quantity capable of producing twenty-eight grams (28g) or more of a Schedule I or Schedule II controlled substance that is a narcotic drug or methamphetamine with purpose to manufacture methamphetamine.

(2) A person who violates subdivision (b)(1) of this section upon conviction is guilty of a Class B felony.

(c) (1) It is unlawful for a person to sell, transfer, distribute, or dispense any product containing ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers if the person:

(A) Knows that the purchaser will use the product as a precursor to manufacture methamphetamine or another controlled substance; or

(B) Sells, transfers, distributes, or dispenses the product with reckless disregard as to how the product will be used.

(2) A person who violates subdivision (c)(1) of this section upon conviction is guilty of a Class D felony.



§ 5-64-1103 - Sales limits.

(a) It is unlawful for any person, other than a person or entity described in § 5-64-1101(a)(3) and (4), to knowingly sell, transfer, or otherwise furnish in a single transaction a product containing ephedrine, pseudoephedrine, or phenylpropanolamine except in a licensed pharmacy by a licensed pharmacist or a registered pharmacy technician.

(b) Unless the product has been rescheduled pursuant to § 5-64-212(c), this section does not apply to a retail distributor sale for personal use of a product:

(1) That the Department of Health, in collaboration with the Arkansas State Board of Pharmacy, upon application of a manufacturer, exempts by rule from this section because the product has been formulated in such a way as to effectively prevent the conversion of the active ingredient into methamphetamine or its salts or precursors; or

(2) Containing ephedrine or pseudoephedrine in liquid, liquid capsule, or liquid gel capsule form if the drug is dispensed, sold, transferred, or otherwise furnished in a single transaction limited to no more than three (3) packages, with any single package containing not more than ninety-six (96) liquid capsules or liquid gel capsules or not more than three grams (3g) of ephedrine or pseudoephedrine base.

(c) (1) (A) Except under a valid prescription, before dispensing a product containing ephedrine, pseudoephedrine, or phenylpropanolamine that is not exempt under subdivision (b)(1) or (b)(2) of this section, a pharmacist shall make a professional determination, based on a pharmacist-patient relationship, as to whether or not there is a legitimate medical and pharmaceutical need for the drug.

(B) The determination under subdivision (c)(1)(A) of this section may be based on factors including without limitation:

(i) Prior medication-filling history;

(ii) Patient screening; and

(iii) Other tools that provide professional reassurance to the pharmacist that a legitimate medical and pharmaceutical need exists.

(2) The Arkansas State Board of Pharmacy may:

(A) Adopt rules regarding determinations made under subdivision (c)(1) of this section;

(B) Review determinations made under subdivision (c)(1) of this section; and

(C) Take appropriate disciplinary action as required.

(d) Except under a valid prescription, it is unlawful for a licensed pharmacist to dispense or a registered pharmacy technician to knowingly sell, transfer, or otherwise furnish in a single transaction:

(1) More than three (3) packages of one (1) or more products that contain ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers;

(2) Any single package of any product that contains ephedrine, pseudoephedrine, or phenylpropanolamine, that contains more than ninety-six (96) pills, tablets, gelcaps, capsules, or other individual units or more than three grams (3g) of ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, or a combination of any of these substances, whichever is smaller;

(3) Any product containing ephedrine, pseudoephedrine, or phenylpropanolamine, unless:

(A) The product is sold in a package size of not more than three grams (3g) of ephedrine, pseudoephedrine, or phenylpropanolamine base and is packaged in a blister pack, each blister containing not more than two (2) dosage units;

(B) When the use of a blister pack is technically infeasible, that is packaged in a unit dose packet or pouch; or

(C) In the case of a liquid, the drug is sold in a package size of not more than three grams (3g) of ephedrine, pseudoephedrine, or phenylpropanolamine base; or

(4) (A) Any product containing ephedrine, pseudoephedrine, or phenylpropanolamine to any person under eighteen (18) years of age, unless the person is purchasing an exempt product under subdivision (b)(1) or (2) of this section.

(B) The person making the sale shall require proof of age from the purchaser.

(e) (1) (A) A person who violates subsections (a) or (d) of this section for a first or second offense upon conviction is guilty of a Class A misdemeanor and also may be subject to a civil fine not to exceed five thousand dollars ($5,000).

(B) A person who violates subsections (a) or (d) of this section for a third offense upon conviction is guilty of a Class D felony and also may be subject to a civil fine not to exceed five thousand dollars ($5,000).

(C) A person who violates subsections (a) or (d) of this section for a fourth or subsequent offense upon conviction is guilty of a Class C felony and also may be subject to a civil fine not to exceed ten thousand dollars ($10,000).

(2) A plea of guilty or nolo contendere to or a finding of guilt under a penal law of the United States or another state that is equivalent to subsections (a) or (d) of this section is considered a previous offense for purposes of this subsection.

(3) (A) The prosecuting attorney may waive any civil penalty under this section if a person establishes that he or she acted in good faith to prevent a violation of this section, and the violation occurred despite the exercise of due diligence.

(B) In making this determination, the prosecuting attorney may consider evidence that an employer trained employees how to sell, transfer, or otherwise furnish substances specified in this subchapter in accordance with applicable laws.

(f) (1) (A) It is unlawful for any person, other than a person or entity described in § 5-64-1101(a), to knowingly purchase, acquire, or otherwise receive in a single transaction:

(i) More than three (3) packages of one (1) or more products that the person knows to contain ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers; or

(ii) Any single package of any product that the person knows to contain ephedrine, pseudoephedrine, or phenylpropanolamine, that contains more than ninety-six (96) pills, tablets, gelcaps, capsules, or other individual units or more than three grams (3g) of ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, or a combination of any of these substances, whichever is smaller.

(B) It is unlawful for any person, other than a person or entity described in § 5-64-1101(a), to knowingly purchase, acquire, or otherwise receive more than five grams (5g) of ephedrine or nine grams (9g) of pseudoephedrine or phenylpropanolamine within any thirty-day period.

(2) (A) A person who violates subdivisions (f)(1)(A) or (B) of this section for a first or second offense upon conviction is guilty of a Class A misdemeanor.

(B) A person who violates subdivisions (f)(1)(A) or (B) of this section for a third offense upon conviction is guilty of a Class D felony.

(C) A person who violates subdivisions (f)(1)(A) or (B) of this section for a fourth or subsequent offense upon conviction is guilty of a Class C felony.

(3) A plea of guilty or nolo contendere to or a finding of guilt under a penal law of the United States or another state that is equivalent to subdivisions (f)(1)(A) or (B) of this section is considered a previous offense for the purposes of this subsection.

(g) [Repealed.]

(h) Nothing in this section prohibits a person under eighteen (18) years of age from possessing and selling a product described in subsections (a) and (b) of this section as an agent of the minor's employer acting within the scope of the minor's employment.



§ 5-64-1104 - Sales records -- Entering transactions into real-time electronic logbook -- Purchaser's proof of identity.

(a) A pharmacy shall:

(1) Maintain a written or electronic log or receipts of transactions involving the sale of ephedrine, pseudoephedrine, or phenylpropanolamine; and

(2) Enter any transaction required to be maintained by this section into the real-time electronic logbook maintained by the Arkansas Crime Information Center under § 5-64-1106.

(b) A person purchasing, receiving, or otherwise acquiring ephedrine, pseudoephedrine, or phenylpropanolamine shall:

(1) Produce current and valid proof of identity; and

(2) Sign a written log or an electronic log or a receipt that documents the date of the transaction, the name of the person, and the quantity of ephedrine, pseudoephedrine, or phenylypropanolamine purchased, received, or otherwise acquired.

(c) The requirements of subsection (a) of this section and subdivision (b)(2) of this section are satisfied by entering the information required to be produced into the real-time electronic logbook maintained by the Arkansas Crime Information Center under § 5-64-1106.



§ 5-64-1105 - Definitions.

As used in this subchapter:

(1) "Ephedrine", "pseudoephedrine", and "phenylpropanolamine" means any product containing ephedrine, pseudoephedrine, or phenylpropanolamine or any of their salts, isomers, or salts of isomers, alone or in a mixture;

(2) "Proof of age" and "proof of identity" mean a driver's license or identification card issued by the Department of Finance and Administration or an identification card issued by the United States Department of Defense to active duty military personnel that contains a photograph of the person, the person's date of birth, and a functioning magnetic stripe or bar code;

(3) (A) "Retail distributor" means a grocery store, general merchandise store, drugstore, convenience store, or other related entity, the activities of which, as a distributor of ephedrine, pseudoephedrine, or phenylpropanolamine products, are limited exclusively to the sale for personal use of ephedrine, pseudoephedrine, or phenylpropanolamine products, both in number of sales and volume of sales, either directly to walk-in customers or in face-to-face transactions by direct sales.

(B) "Retail distributor" includes any person or entity that makes a direct sale or has knowledge of the direct sale.

(C) "Retail distributor" does not include:

(i) Any manager, supervisor, or owner not present and not otherwise aware of the direct sale; or

(ii) The parent company of a grocery store, general merchandise store, drugstore, convenience store, or other related entity if the parent company is not involved in direct sales regulated by this subchapter; and

(4) "Sale for personal use" means the sale in a single transaction to an individual customer for a legitimate medical use of a product containing ephedrine, pseudoephedrine, or phenylpropanolamine in a quantity at or below that specified in § 5-64-1103, and includes the sale of those products to an employer to be dispensed to employees from a first-aid kit or medicine chest.



§ 5-64-1106 - Real-time electronic logbook.

(a) (1) Subject to available funding, on or before May 15, 2008, the Arkansas Crime Information Center shall provide pharmacies in this state access to a real-time electronic logbook for the purpose of entering into the real-time electronic logbook any transaction required to be reported by § 5-64-1104.

(2) The real-time electronic logbook shall have the capability to calculate both state and federal ephedrine, pseudoephedrine, or phenylpropanolamine purchase limitations.

(b) The center may contract with a private vendor to implement this section.

(c) The center shall not charge a pharmacy any fee:

(1) To support the establishment or maintenance of the real-time electronic logbook; or

(2) For any computer software required to be installed as part of the real-time electronic logbook.



§ 5-64-1107 - Confidentiality of information.

(a) Information entered into the real-time electronic logbook is confidential and is not subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) Except as authorized under § 5-64-1108 or otherwise by law, the Arkansas Crime Information Center shall not disclose any information entered, collected, recorded, transmitted, or maintained in the real-time electronic logbook.



§ 5-64-1108 - Authorized access to the real-time electronic logbook.

The Arkansas Crime Information Center shall provide access to the real-time electronic logbook to the following:

(1) Any person authorized to prescribe or dispense products containing ephedrine, pseudoephedrine, or phenylpropanolamine for the purpose of providing medical care or pharmaceutical care;

(2) A local, state, or federal law enforcement official or a local, state, or federal prosecutor;

(3) A local, state, or federal official who requests access for the purpose of facilitating a product recall necessary for the protection of the public health and safety; and

(4) The Arkansas State Board of Pharmacy for the purpose of investigating a suspicious transaction, as allowed under § 5-64-1006.



§ 5-64-1109 - Promulgation of rules.

The Arkansas Crime Information Center, after consulting with the Arkansas State Board of Pharmacy, shall promulgate rules necessary to:

(1) Implement the provisions of §§ 5-64-1104(a)(2) and 5-64-1106 -- 5-64-1112;

(2) Ensure that the real-time electronic logbook enables a pharmacy to monitor the sales of ephedrine, pseudoephedrine, or phenylpropanolamine occurring at that pharmacy;

(3) Allow a pharmacy to determine whether it will access information concerning sales of ephedrine, pseudoephedrine, or phenylpropanolamine made at other pharmacies in this state; and

(4) Ensure that the real-time electronic logbook does not allow access to a competitor's pricing information for ephedrine, pseudoephedrine, and phenylpropanalomine.



§ 5-64-1110 - Destruction of records.

The Arkansas Crime Information Center shall destroy any transaction record maintained in the real-time electronic logbook within two (2) years from the date of its entry unless the transaction record is being used in an ongoing criminal investigation or criminal proceeding.



§ 5-64-1111 - Liability of pharmacy or pharmacist.

(a) A pharmacy in this state is not liable civilly for a sale of ephedrine, pseudoephedrine, or phenylpropanolamine that occurs at another pharmacy in this state.

(b) A pharmacy or pharmacist is not civilly liable for a determination made under § 5-64-1103(c) or for any refusal to dispense, sell, transfer, or otherwise furnish ephedrine, pseudoephedrine, or phenylpropanolamine based on a determination of age or identity.



§ 5-64-1112 - Penalty for unauthorized disclosure and unauthorized access.

(a) A person commits an offense if he or she knowingly:

(1) Releases or discloses to any unauthorized person any confidential information collected and maintained under § 5-64-1107 or § 5-64-1108; or

(2) Obtains confidential information for a purpose not authorized by § 5-64-1107 or § 5-64-1108.

(b) A violation of subsection (a) of this section is a Class A misdemeanor.



§ 5-64-1113 - Pharmacist-authorized drugs.

(a) The Arkansas State Board of Pharmacy may adopt rules adding to a list additional nonprescription drugs that are subject to the same restrictions as are imposed for ephedrine, pseudoephedrine, or phenylpropanolamine under § 5-64-1103(c) and (d)(4) and § 5-64-1104.

(b) A pharmacy or a pharmacist has the same immunity from civil liability with regard to actions regarding non-prescription drugs under subsection (a) of this section as is provided under § 5-64-1111 for actions concerning ephedrine, pseudoephedrine, or phenylpropanolamine.






Subchapter 12 - -- Nitrous Oxide

§ 5-64-1201 - Possession.

(a) It is unlawful for any person to possess a substance listed in subsection (b) of this section:

(1) With the intent to breathe, inhale, ingest, or use the substance for the purpose of:

(A) Causing a condition of intoxication, elation, euphoria, dizziness, stupefaction, or dulling of the senses; or

(B) In any manner changing, distorting, or disturbing his or her audio, visual, or mental processes; or

(2) Who purposely is under the influence of the substance.

(b) This subchapter applies to the following substances:

(1) Nitrous oxide, commonly known as "laughing gas";

(2) Any compound, liquid, or chemical that contains nitrous oxide; or

(3) Any amyl nitrite, commonly known as "poppers" or "snappers".

(c) Upon conviction, a person who violates this section is guilty of a Class A misdemeanor.



§ 5-64-1202 - Distribution.

(a) It is unlawful for any person, firm, corporation, limited liability company, or association to purposely sell, offer for sale, distribute, or give away a substance listed in § 5-64-1201(b) for the purpose of inducing or aiding another person to breathe, inhale, ingest, use, or be under the influence of the substance for a purpose prohibited in § 5-64-1201.

(b) Upon conviction, a person, a firm, a corporation, a limited liability company, or an association that violates this section is guilty of a Class A misdemeanor.



§ 5-64-1203 - Exemptions.

(a) A prohibitive provision in this subchapter does not apply to the possession and use of a substance listed in § 5-64-1201(b) that is prescribed as part of the practice of dentistry or as part of the care or treatment of a disease, condition, or injury by a licensed physician or to their use as part of a manufacturing process or industrial operation.

(b) A prohibitive provision in this subchapter shall not apply to the possession, use, or sale of nitrous oxide as a propellant in food preparation for restaurant, food service, or a houseware product.






Subchapter 13 - -- Anhydrous Ammonia

§ 5-64-1301 - Possession of anhydrous ammonia in unlawful container.

Any person who knowingly possesses anhydrous ammonia in a container that does not comply with the regulations of the Boiler Inspection Division of the Department of Labor for the containment of anhydrous ammonia is guilty of a Class B felony.



§ 5-64-1302 - Agricultural use as affirmative defense.

It is an affirmative defense to prosecution under this subchapter that a chemical is possessed for the sole purpose of agricultural use.



§ 5-64-1303 - Applicability of subchapter.

The provisions of this subchapter do not apply to a trained chemist working in a properly equipped research laboratory in an education, government, or corporate settings.









Chapter 65 - Driving While Intoxicated

Subchapter 1 - -- General Provisions

§ 5-65-101 - Omnibus DWI Act -- Application.

This act shall be known as the "Omnibus DWI Act".



§ 5-65-102 - Definitions.

As used in this act:

(1) (A) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through VI.

(B) The fact that any person charged with a violation of this act is or has been entitled to use that drug or controlled substance under the laws of this state does not constitute a defense against any charge of violating this act;

(2) "Intoxicated" means influenced or affected by the ingestion of alcohol, a controlled substance, any intoxicant, or any combination of alcohol, a controlled substance, or an intoxicant, to such a degree that the driver's reactions, motor skills, andjudgment are substantially altered and the driver, therefore, constitutes a clear and substantial danger of physical injury or death to himself and other motorists or pedestrians;

(3) "Sworn report" means a signed and written statement of a certified law enforcement officer, under penalty of perjury, on a form provided by the Director of the Department of Finance and Administration; and

(4) "Victim impact statement" means a voluntary written or oral statement of a victim, or relative of a victim, who has sustained serious injury due to a violation of this act.



§ 5-65-103 - Unlawful acts.

(a) It is unlawful and punishable as provided in this act for any person who is intoxicated to operate or be in actual physical control of a motor vehicle.

(b) It is unlawful and punishable as provided in this act for any person to operate or be in actual physical control of a motor vehicle if at that time the alcohol concentration in the person's breath or blood was eight-hundredths (0.08) or more based upon the definition of breath, blood, and urine concentration in § 5-65-204.



§ 5-65-104 - Seizure, suspension, and revocation of license -- Temporary permits -- Ignition interlock restricted license.

(a) (1) At the time of arrest for operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight hundredths (0.08) or more in the person's breath or blood, as provided in § 5-65-103, the arrested person shall immediately surrender his or her license, permit, or other evidence of driving privilege to the arresting law enforcement officer as provided in § 5-65-402.

(2) The Office of Driver Services or its designated official shall suspend or revoke the driving privilege of an arrested person or shall suspend any nonresident driving privilege of an arrested person, as provided in § 5-65-402. The suspension or revocation shall be based on the number of previous offenses as follows:

(A) Suspension for:

(i) (a) Six (6) months for the first offense of operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of at least eight hundredths (0.08) by weight of alcohol in the person's blood or breath, § 5-65-103.

(b) If the Office of Driver Services allows the issuance of an ignition interlock restricted license under § 5-65-118, the ignition interlock restricted license shall be available immediately.

(c) The restricted driving permit under § 5-65-120 is not allowed for a suspension under this subdivision (a)(2)(A)(i); and

(ii) (a) Suspension for six (6) months for the first offense of operating or being in actual physical control of a motor vehicle while intoxicated by the ingestion of or by the use of a controlled substance.

(b) The ignition interlock restricted license provision of § 5-65-118 does not apply to a suspension under subdivision (a)(2)(A)(ii)(a) of this section;

(B) (i) Suspension for twenty-four (24) months for a second offense of operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight hundredths (0.08) or more by weight of alcohol in the person's blood or breath, § 5-65-103, within five (5) years of the first offense.

(ii) However, if the office allows the issuance of an ignition interlock restricted license under § 5-65-118, the suspension period for which no restricted license is available is a minimum of forty-five (45) days, followed by restricted driving privileges to allow driving in any and all of the following situations:

(a) To and from his or her employment;

(b) To and from an educational institution for the purpose of attending class at the educational institution;

(c) To and from an alcohol safety education and treatment course for drunk drivers; or

(d) To and from an ignition interlock service.

(iii) The ignition interlock restricted license provision of § 5-65-118 does not apply to the suspension under subdivisions (a)(2)(B)(i) and (ii) of this section if the person is arrested for an offense of operating or being in actual physical control of a motor vehicle while intoxicated by the ingestion of or by the use of a controlled substance;

(C) (i) Suspension for thirty (30) months for the third offense of operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight hundredths (0.08) or more by weight of alcohol in the person's blood or breath, § 5-65-103, within five (5) years of the first offense.

(ii) However, if the office allows the issuance of an ignition interlock restricted license under § 5-65-118, the suspension period for which no restricted license is available is a minimum of forty-five (45) days, followed by restricted driving privileges to allow driving in any and all of the following situations:

(a) To and from his or her employment;

(b) To and from an educational institution for the purpose of attending class at the education institution;

(c) To and from an alcohol safety education and treatment course for drunk drivers; or

(d) To and from an ignition interlock service.

(iii) The ignition interlock restricted license provision of § 5-65-118 does not apply to the suspension under subdivisions (a)(2)(C)(i) and (ii) if the person is arrested for an offense of operating or being in actual physical control of a motor vehicle while intoxicated by the ingestion of or by the use of a controlled substance; and

(D) Revocation for four (4) years, during which no restricted permits may be issued, for the fourth or subsequent offense of operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight hundredths (0.08) or more by weight of alcohol in the person's blood or breath, § 5-65-103, within five (5) years of the first offense.

(3) If a person is a resident who is convicted of driving without a license or permit to operate a motor vehicle and the underlying basis for the suspension, revocation, or restriction of the license was for a violation of § 5-65-103, in addition to any other penalties provided for under law, the office may restrict the offender to only an ignition interlock restricted license for a period of one (1) year prior to the reinstatement or reissuance of a license or permit after the person would otherwise be eligible for reinstatement or reissuance of the person's license.

(4) In order to determine the number of previous offenses to consider when suspending or revoking the arrested person's driving privileges, the office shall consider as a previous offense any of the following that occurred within the five (5) years immediately before the current offense:

(A) Any conviction for an offense of operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight hundredths (0.08) or more in the person's breath or blood, including a violation of § 5-10-105(a)(1)(A) or (B), that occurred:

(i) In Arkansas; or

(ii) In another state;

(B) Any suspension or revocation of driving privileges for an arrest for operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight hundredths (0.08) or more in the person's breath or blood under § 5-65-103 when the person was not subsequently acquitted of the criminal charges; or

(C) Any conviction under § 5-76-102 for an offense of operating a motorboat on the waters of this state while intoxicated or while there was an alcohol concentration in the person's breath or blood of eight hundredths (0.08) or more based upon the definition of breath, blood, and urine concentration in § 5-65-204 or refusing to submit to a chemical test under § 5-76-104 occurring on or after July 31, 2007, when the person was not subsequently acquitted of the criminal charges.

(b) (1) (A) Any person whose license is suspended or revoked pursuant to this section is required to complete an alcohol education program or an alcohol treatment program as approved by the Office of Alcohol and Drug Abuse Prevention unless the charges are dismissed or the person is acquitted of the charges upon which the suspension or revocation is based.

(B) If during the period of suspension or revocation under subdivision (b)(1)(A) of this section the person commits an additional violation of § 5-65-103, he or she is also required to complete an approved alcohol education program or alcohol treatment program for each additional violation, unless:

(i) The additional charges are dismissed; or

(ii) He or she is acquitted of the additional charges.

(2) A person whose license is suspended or revoked pursuant to this section shall furnish proof of attendance at and completion of the alcohol education program or the alcohol treatment program required under subdivision (b)(1) of this section before reinstatement of his or her suspended or revoked driver's license or shall furnish proof of dismissal or acquittal of the charge on which the suspension or revocation is based.

(3) Even if a person has filed a de novo petition for review pursuant to former subsection (c) of this section, the person is entitled to reinstatement of driving privileges upon complying with this subsection and is not required to postpone reinstatement until the disposition of the de novo review in circuit court has occurred.



§ 5-65-105 - Operation of motor vehicle during period of license suspension or revocation.

Any person whose privilege to operate a motor vehicle has been suspended or revoked under a provision of this act who operates a motor vehicle in this state during the period of the suspension or revocation shall be imprisoned for ten (10) days and may be assessed a fine of not more than one thousand dollars ($1,000).



§ 5-65-106 - Impoundment of license plate.

(a) When any law enforcement officer arrests a person for operating a motor vehicle while that person's operator's license or permit has been suspended or revoked under the laws of any state due to the person having previously been found guilty or having pleaded guilty or nolo contendere to violating § 5-65-103, and if the motor vehicle operated by the person is owned in whole or part by the person, the motor vehicle license plate shall be impounded by the law enforcement officer for no less than ninety (90) days.

(b) If the court determines it is in the best interest of dependents of the offender, the court shall instruct the Director of the Department of Finance and Administration to issue a temporary substitute license plate to that vehicle, and the license plate shall indicate that the original plate has been impounded.



§ 5-65-107 - Persons arrested to be tried on charges -- No charges reduced -- Filing citations.

(a) A person arrested for violating § 5-65-103 shall be tried on those charges or plead to those charges, and no such charges shall be reduced.

(b) Furthermore, when a law enforcement officer issues a citation for violating § 5-65-103, the citation shall be filed with the court as soon as possible.



§ 5-65-108 - No probation prior to adjudication of guilt.

(a) Section 16-93-301 et seq., allows a circuit court judge, district court judge, or city court judge to place on probation a first offender who pleads guilty or nolo contendere prior to an adjudication of guilt.

(b) Upon successful completion of the probation terms, the circuit court judge, district court judge, or city court judge is allowed to discharge the accused without a court adjudication of guilt and expunge the record.

(c) (1) No circuit court judge, district court judge, or city court judge may utilize the provisions of § 16-93-301 et seq. in an instance in which the defendant is charged with violating § 5-65-103.

(2) Notwithstanding the provisions of § 5-4-301, § 5-4-322, or subdivision (c)(1) of this section, in addition to the mandatory penalties required for a violation of § 5-65-103, a circuit court judge, district court judge, or city court judge may utilize probationary supervision solely for the purpose of monitoring compliance with his or her orders and require an offender to pay a reasonable fee in an amount to be established by the circuit court judge, district court judge, or city court judge.



§ 5-65-109 - Presentencing report.

(a) The court shall immediately request and the Office of Alcohol and Drug Abuse Prevention or its designee shall provide a presentence screening and assessment report of the defendant upon a plea of guilty or nolo contendere to or a finding of guilt of violating § 5-65-103 or § 5-65-303.

(b) (1) The presentence report shall be provided within thirty (30) days of the request, and the court shall not pronounce sentence until receipt of the presentence report.

(2) (A) After entry of a plea of guilty or nolo contendere or a finding of guilt and if the sentencing of the defendant is delayed by the defendant, the clerk of the court shall notify the defendant by first class mail sent to the defendant's last known address that the defendant has fifteen (15) days to appear and show cause for failing to appear for sentencing.

(B) After expiration of the fifteen (15) days, the court may proceed with sentencing even in the absence of the defendant.

(c) The report shall include, but not be limited to, the defendant's driving record, an alcohol problem assessment, and a victim impact statement when applicable.



§ 5-65-110 - Record of violations and court actions -- Abstract.

(a) Any magistrate or judge of a court shall keep or cause to be kept a record of any violation of this act presented to that court and shall keep a record of any official action by that court in reference to the violation including, but not limited to, a record of every finding of guilt, plea of guilty or nolo contendere, judgment of acquittal, and the amount of fine and jail sentence.

(b) Within thirty (30) days after sentencing a person who has been found guilty or pleaded guilty or nolo contendere on a charge of violating any provision of this act, the magistrate of the court or clerk of the court shall prepare and immediately forward to the Office of Driver Services an abstract of the record of the court covering the case in which the person was found guilty or pleaded guilty or nolo contendere, and the abstract shall be certified by the person so required to prepare it to be true and correct.

(c) The abstract shall be made upon a form furnished by the office and shall include:

(1) The name and address of the party charged;

(2) The number, if any, of the operator's or chauffeur's license of the party charged;

(3) The registration number of the vehicle involved;

(4) The date of hearing;

(5) The plea;

(6) The judgment; and

(7) The amount of the fine and jail sentence, as the case may be.



§ 5-65-111 - Prison terms -- Exception.

(a) (1) (A) Any person who pleads guilty or nolo contendere to or is found guilty of violating § 5-65-103, for a first offense, may be imprisoned for no less than twenty-four (24) hours and no more than one (1) year.

(B) However, the court may order public service in lieu of jail, and in that instance, the court shall include the reasons for the order of public service in lieu of jail in the court's written order or judgment.

(2) (A) However, if a passenger under sixteen (16) years of age was in the vehicle at the time of the offense, a person who pleads guilty or nolo contendere to or is found guilty of violating § 5-65-103, for a first offense, may be imprisoned for no fewer than seven (7) days and no more than one (1) year.

(B) However, the court may order public service in lieu of jail, and in that instance, the court shall include the reasons for the order of public service in lieu of jail in the court's written order or judgment.

(b) Any person who pleads guilty or nolo contendere to or is found guilty of violating § 5-65-103 or any other equivalent penal law of another state or foreign jurisdiction shall be imprisoned or shall be ordered to perform public service in lieu of jail as follows:

(1) (A) For no fewer than seven (7) days but no more than one (1) year for the second offense occurring within five (5) years of the first offense or no fewer than thirty (30) days of community service.

(B) (i) However, if a person under sixteen (16) years of age was in the vehicle at the time of the offense, for no fewer than thirty (30) days but no more than one (1) year for the second offense occurring within five (5) years of the first offense or no fewer than sixty (60) days of community service.

(ii) If the court orders community service, the court shall clearly set forth in written findings the reasons for the order of community service;

(2) (A) For no fewer than ninety (90) days but no more than one (1) year for the third offense occurring within five (5) years of the first offense or no fewer than ninety (90) days of community service.

(B) (i) However, if a person under sixteen (16) years of age was in the vehicle at the time of the offense, for no fewer than one hundred twenty days (120) days but no more than one (1) year for the third offense occurring within five (5) years of the first offense or no fewer than one hundred twenty (120) days of community service.

(ii) If the court orders community service, the court shall clearly set forth in written findings the reasons for the order of community service;

(3) (A) For at least one (1) year but no more than six (6) years for the fourth offense occurring within five (5) years of the first offense or not less than one (1) year of community service and is guilty of a felony.

(B) (i) However, if a person under sixteen (16) years of age was in the vehicle at the time of the offense, for at least two (2) years but no more than six (6) years for the fourth offense occurring within five (5) years of the first offense or not less than two (2) years of community service and is guilty of a felony.

(ii) If the court orders community service, the court shall clearly set forth in written findings the reasons for the order of community service; and

(4) (A) (i) For at least two (2) years but no more than ten (10) years for the fifth or subsequent offense occurring within five (5) years of the first offense or not less than two (2) years of community service and is guilty of a felony.

(ii) If the court orders community service, the court shall clearly set forth in written findings the reasons for the order of community service.

(B) (i) However, if a person under sixteen (16) years of age was in the vehicle at the time of the offense, for at least three (3) years but no more than ten (10) years for the fifth offense occurring within five (5) years of the first offense or not less than three (3) years of community service and is guilty of a felony.

(ii) If the court orders community service, the court shall clearly set forth in written findings the reasons for the order of community service.

(c) For any arrest or offense occurring before July 30, 1999, but that has not reached a final disposition as to judgment in court, the offense shall be decided under the law in effect at the time the offense occurred, and any defendant is subject to the penalty provisions in effect at that time and not under the provisions of this section.

(d) It is an affirmative defense to prosecution under subdivisions (a)(2), (b)(1)(B), (b)(2)(B), (b)(3)(B), and (b)(4)(B) of this section that the person operating or in actual physical control of the motor vehicle was not more than two (2) years older than the passenger.

(e) A prior conviction for § 5-10-105(a)(1)(A) or (B) is considered a previous offense for purposes of subsection (b) of this section.



§ 5-65-112 - Fines.

Any person who pleads guilty or nolo contendere to or is found guilty of violating § 5-65-103 shall be fined:

(1) No less than one hundred fifty dollars ($150) and no more than one thousand dollars ($1,000) for the first offense;

(2) No less than four hundred dollars ($400) and no more than three thousand dollars ($3,000) for the second offense occurring within five (5) years of the first offense; and

(3) No less than nine hundred dollars ($900) and no more than five thousand dollars ($5,000) for the third or subsequent offense occurring within five (5) years of the first offense.



§ 5-65-114 - Inability to pay -- Alternative public service work.

If it is determined that any individual against whom fines, fees, or court costs are levied for driving while intoxicated or driving while impaired is financially unable to pay the fines, fees, or costs, the court levying the fines, fees, or costs shall order the individual to perform public service work of such type and for such duration as deemed appropriate by the court.



§ 5-65-115 - Alcohol treatment or education program -- Fee.

(a) (1) Any person whose driving privileges are suspended or revoked for violating § 5-65-103, § 5-65-303, § 5-65-310, or § 3-3-203 is required to complete an alcohol education program provided by a contractor with the Office of Alcohol and Drug Abuse Prevention or an alcoholism treatment program licensed by the Office of Alcohol and Drug Abuse Prevention.

(2) (A) The alcohol education program may collect a program fee of up to one hundred twenty-five dollars ($125) per enrollee to offset program costs.

(B) (i) A person ordered to complete an alcohol education program under this section may be required to pay, in addition to the costs collected for education or treatment, a fee of up to twenty-five dollars ($25.00) to offset the additional costs associated with reporting requirements under this subchapter.

(ii) The alcohol education program shall report monthly to the Office of Alcohol and Drug Abuse Prevention all revenue derived from this fee.

(b) (1) A person whose license is suspended or revoked for violating § 5-65-103 shall:

(A) Both:

(i) Furnish proof of attendance at and completion of the alcoholism treatment program or alcohol education program required under § 5-65-104(b)(1) before reinstatement of his or her suspended or revoked driver's license; and

(ii) Pay any fee for reinstatement required under § 5-65-119 or § 5-65-304; or

(B) Furnish proof of dismissal or acquittal of the charge on which the suspension or revocation is based.

(2) An application for reinstatement shall be made to the Office of Driver Services.

(c) Even if a person has filed a de novo petition for review pursuant to § 5-65-402, the person is entitled to reinstatement of driving privileges upon complying with this section and is not required to postpone reinstatement until the disposition of the de novo review in circuit court has occurred.

(d) (1) A person suspended under this act may enroll in an alcohol education program prior to disposition of the offense by the circuit court, district court, or city court.

(2) However, the person is not entitled to any refund of a fee paid if the charges are dismissed or if the person is acquitted of the charges.

(e) Each alcohol education program or alcoholism treatment program shall remit the fees imposed under this section to the Office of Alcohol and Drug Abuse Prevention.



§ 5-65-116 - Denial of driving privileges for minor -- Restricted permit.

(a) As used in this section, "drug offense" means the same as in § 5-64-710.

(b) (1) (A) If a person who is less than eighteen (18) years of age pleads guilty or nolo contendere to or is found guilty of driving while intoxicated under § 5-65-101 et seq., or of any criminal offense involving the illegal possession or use of controlled substances, or of any drug offense, in this state or any other state, or is found by a juvenile court to have committed such an offense, the court having jurisdiction of the matter, including any federal court, shall prepare and transmit to the Department of Finance and Administration an order of denial of driving privileges for the minor.

(B) A court within the State of Arkansas shall prepare and transmit any order under subdivision (b)(1)(A) of this section within twenty-four (24) hours after the plea or finding to the department.

(C) A court outside Arkansas having jurisdiction over any person holding driving privileges issued by the State of Arkansas shall prepare and transmit any order under subdivision (b)(1)(A) of this section pursuant to an agreement or arrangement entered into between that state and the Director of the Department of Finance and Administration.

(D) An arrangement or agreement under subdivision (b)(1)(C) of this section may also provide for the forwarding by the department of an order issued by a court within this state to the state where the person holds driving privileges issued by that state.

(2) For any person holding driving privileges issued by the State of Arkansas, a court within this state in a case of extreme and unusual hardship may provide in an order for the issuance of a restricted driving permit to allow driving to and from a place of employment or driving to and from school.

(c) A penalty prescribed in this section or § 27-16-914 is in addition to any other penalty prescribed by law for an offense covered by this section and § 27-16-914.

(d) In regard to any offense involving illegal possession under this section, it is a defense if the controlled substance is the property of an adult who owns the vehicle.



§ 5-65-117 - Seizure and sale of motor vehicles.

(a) (1) (A) Any person who pleads guilty or nolo contendere or is found guilty of violating § 5-65-103 for a fourth offense occurring within three (3) years of the first offense, at the discretion of the court, may have his or her motor vehicle seized.

(B) If the motor vehicle is seized, the title to the motor vehicle is forfeited to the state.

(2) (A) If ordered by the court, it is the duty of the sheriff of the county where the offense occurred to seize the motor vehicle.

(B) The court may issue an order directing the sheriff to sell the motor vehicle seized at a public auction to the highest bidder within thirty (30) days from the date of judgment.

(b) (1) The sheriff shall advertise the motor vehicle for sale for a period of two (2) weeks prior to the date of sale by at least one (1) insertion per week in a newspaper having a bona fide circulation in the county.

(2) The notice shall include a brief description of the motor vehicle to be sold and the time, place, and terms of the sale.

(c) The proceeds of the sale of the seized motor vehicle shall be deposited into the county general fund.

(d) (1) After the sheriff has made the sale and has turned over the proceeds of the sale to the county treasurer, the sheriff shall report his or her actions to the court in which the defendant was tried.

(2) The report required by subdivision (d)(1) of this section shall be filed with the court within sixty (60) days from the date of judgment.

(e) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the act or omission.



§ 5-65-118 - Additional penalties -- Ignition interlock devices.

(a) (1) (A) (i) In addition to any other penalty authorized for a violation of this chapter, upon an arrest of a person for violating § 5-65-103 for a first or second offense, the Office of Driver Services may restrict the person to operating only a motor vehicle that is equipped with a functioning ignition interlock device.

(ii) The restriction may continue for a period of up to one (1) year after the person's license is no longer suspended or restricted under the provisions of § 5-65-104.

(B) Upon a finding that a person is financially able to afford an ignition interlock device and upon an arrest for a violation of § 5-65-103 for a third or subsequent offense, the office may restrict the offender to operate only a motor vehicle that is equipped with a functioning ignition interlock device for up to one (1) year after the person's license is no longer suspended or restricted under § 5-65-104.

(2) In accordance with the requirements under the provisions of § 5-65-104, the office may issue an ignition interlock restricted license to the person only after the person has verified installation of a functioning ignition interlock device to the office in any motor vehicle the person intends to operate, except for an exemption allowed under subsection (g) of this section.

(3) The office shall establish:

(A) A specific calibration setting no lower than two hundredths of one percent (.02%) nor more than five hundredths of one percent (.05%) of alcohol in the person's blood at which the ignition interlock device will prevent the motor vehicle's being started; and

(B) The period of time that the person is subject to the restriction.

(4) As used in this section, "ignition interlock device" means a device that connects a motor vehicle ignition system to a breath-alcohol analyzer and prevents a motor vehicle ignition from starting if a driver's blood alcohol level exceeds the calibration setting on the device.

(b) Upon restricting the offender to the use of an ignition interlock device, the office shall:

(1) (A) State on the record the requirement for and the period of use of the ignition interlock device.

(B) However, if the office restricts the offender to the use of an ignition interlock device in conjunction with the issuance of an ignition interlock restricted license under a provision of § 5-65-104, the period of requirement of use of the ignition interlock device shall be at least the remaining time period of the original suspension imposed under § 5-65-104;

(2) Ensure that the records of the office reflect that the person may not operate a motor vehicle that is not equipped with an ignition interlock device;

(3) Attach or imprint a notation on the driver's license of any person restricted under this section stating that the person may operate only a motor vehicle equipped with an ignition interlock device;

(4) Require the person restricted under this section to show proof of installation of a certified ignition interlock device prior to the issuance by the office of an ignition interlock restricted license under a provision of § 5-65-104;

(5) Require proof of the installation of the ignition interlock device and periodic reporting by the person for verification of the proper operation of the ignition interlock device;

(6) Require the person to have the ignition interlock device serviced and monitored at least every sixty-seven (67) days for proper use and accuracy by an entity approved by the Department of Health; and

(7) (A) Require the person to pay the reasonable cost of leasing or buying and monitoring and maintaining the ignition interlock device.

(B) The office may establish a payment schedule for the reasonable cost of leasing or buying and monitoring and maintaining the ignition interlock device.

(c) (1) A person restricted under this section to operate only a motor vehicle that is equipped with an ignition interlock device may not solicit or have another person start or attempt to start a motor vehicle equipped with an ignition interlock device.

(2) Except as provided in subsection (g) of this section, a violation of this subsection is a Class A misdemeanor.

(d) (1) A person may not start or attempt to start a motor vehicle equipped with an ignition interlock device for the purpose of providing an operable motor vehicle to a person who is restricted under this section to operate only a motor vehicle that is equipped with an ignition interlock device.

(2) Except as provided in subsection (g) of this section, a violation of this subsection is a Class A misdemeanor.

(e) (1) A person may not tamper with or in any way attempt to circumvent the operation of an ignition interlock device that has been installed in a motor vehicle.

(2) Except as provided in subsection (g) of this section, a violation of this subsection is a Class A misdemeanor.

(f) (1) A person may not knowingly provide a motor vehicle not equipped with a functioning ignition interlock device to another person who the provider of the vehicle knows or should know was restricted to operate only a motor vehicle equipped with an ignition interlock device.

(2) Except as provided in subsection (g) of this section, a violation of this subsection is a Class A misdemeanor.

(g) (1) Any person found to have violated subsections (c)-(f) of this section is guilty of a Class A misdemeanor.

(2) However, the penalty provided in subdivision (g)(1) of this section does not apply if:

(A) The starting of a motor vehicle or the request to start a motor vehicle equipped with an ignition interlock device is done for the purpose of safety or mechanical repair of the ignition interlock device or the motor vehicle and the person subject to the restriction does not operate the motor vehicle; or

(B) (i) The court finds that a person is required to operate a motor vehicle in the course and scope of the person's employment and, if the motor vehicle is owned by the employer, that the person may operate that motor vehicle during regular working hours for the purposes of his or her employment without installation of an ignition interlock device if the employer has been notified of the driving privilege restriction and if proof of that notification is with the motor vehicle.

(ii) However, the employment exemption in subdivision (g)(2)(B)(i) does not apply if the business entity that owns the motor vehicle is owned or controlled by the person who is prohibited from operating a motor vehicle not equipped with an ignition interlock device.

(h) If the person restricted under this section cannot provide proof of installation of a functioning ignition interlock device to the office under subsection (a) of this section, the office shall not issue an ignition interlock restricted license as authorized under this section.

(i) In addition to any other penalty authorized under this section, if the office finds that a person has violated a condition under this section related to the proper use, circumvention, or maintenance of an ignition interlock device, the office shall revoke the ignition interlock restricted license and reinstate a license suspension for the term of the original license suspension.

(j) Any person whose license was suspended under § 5-65-104 who would otherwise be eligible to obtain an ignition interlock restricted license may petition the office for a hearing and the office or its designated official may issue an ignition interlock restricted license as authorized under the applicable provisions of §§ 5-65-104 and 5-65-205.

(k) (1) The department shall:

(A) Certify the ignition interlock devices for use in this state,

(B) Approve the entities that install and monitor the ignition interlock devices; and

(C) Adopt rules and regulations for the certification of the ignition interlock devices and ignition interlock device installation.

(2) The rules and regulations shall require an ignition interlock device, at a minimum, to:

(A) Not impede the safe operation of the motor vehicle;

(B) Minimize the opportunities to be bypassed;

(C) Work accurately and reliably in an unsupervised environment;

(D) Properly and accurately measure the person's blood alcohol levels;

(E) Minimize the inconvenience to a sober user; and

(F) Be manufactured by an entity that is responsible for installation, user training, and servicing and maintenance of the ignition interlock device, and that is capable of providing monitoring reports to the office.

(3) The division shall develop a warning label to be affixed to any ignition interlock device used in the state to warn any person of the possible penalties for tampering with or attempting to circumvent the ignition interlock device.

(4) The division shall:

(A) Publish and update a list of certified ignition interlock device manufacturers and approved ignition interlock device installers; and

(B) Periodically provide the list required by subdivision (k)(4)(A) of this section to the office.



§ 5-65-119 - Distribution of fee.

(a) The Office of Driver Services shall charge a fee to be calculated as provided under subsection (b) of this section for reinstating a driving privilege suspended or revoked because of an arrest for operating or being in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight-hundredths (0.08) or more in the person's breath or blood, § 5-65-103, or refusing to submit to a chemical test of blood, breath, or urine for the purpose of determining the alcohol or controlled substance contents of the person's blood or breath, § 5-65-205, and the fee shall be distributed as follows:

(1) Seven percent (7%) of the revenues derived from this fee shall be deposited into the State Treasury as special revenues and credited to the Public Health Fund to be used exclusively for the Office of Alcohol Testing of the Division of Health of the Department of Health and Human Services;

(2) Thirty-three percent (33%) of the revenues derived from this fee shall be deposited as special revenues into the State Treasury into the Constitutional Officers Fund and the State Central Services Fund as a direct revenue to be used by the Office of Driver Services for use in supporting the administrative driver's licensing revocation and sanctions programs provided for in this subchapter;

(3) Ten percent (10%) of the revenues derived from this fee shall be deposited into the State Treasury, and the Treasurer of State shall credit them as general revenues to the various funds in the respective amounts to each and to be used for the purposes as provided in the Revenue Stabilization Law, § 19-5-101 et seq.; and

(4) Fifty percent (50%) of the revenues derived from this fee shall be deposited into the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund.

(b) (1) (A) The reinstatement fee shall be calculated by multiplying one hundred fifty dollars ($150) by each separate occurrence of an offense resulting in an administrative suspension order under § 5-65-103 or § 5-65-205 unless the administrative suspension order has been removed because:

(i) The person has been found not guilty of the offense by a circuit court or district court; or

(ii) A de novo review of the administrative suspension order by the Office of Driver Services results in the removal.

(B) The fee under this section is supplemental to and in addition to any fee imposed under § 5-65-304, § 5-65-310, § 27-16-508, or § 27-16-808.

(2) As used in this subsection, "occurrence" means each separate calendar date when an offense or offenses take place.



§ 5-65-120 - Restricted driving permit.

(a) Following an administrative hearing for suspension or revocation of a driver's license as provided for in § 5-65-402, or upon a request of a person whose privilege to drive has been denied or suspended, the Office of Driver Services or its designated agent may modify the denial or suspension in a case of extreme and unusual hardship by the issuance of a restricted driving permit when, upon a review of the person's driving record for a time period of five (5) years prior to the current denial, revocation, or suspension of driving privilege or a driver's license, at the discretion of the office or its designated agent it is determined that:

(1) The person:

(A) Is not a multiple traffic law offender; or

(B) Does not present a threat to the general public; and

(2) No other adequate means of transportation exists for the person except to allow driving in any of the following situations:

(A) To and from the person's place of employment;

(B) In the course of the person's employment;

(C) To and from an educational institution for the purpose of attending a class if the person is enrolled and regularly attending a class at the institution;

(D) To and from an alcohol education program or alcoholism treatment program for drunk drivers; or

(E) To and from a hospital or clinic for medical treatment or care for an illness, disease, or other medical condition of the person or a family member.

(b) The restricted driving permit shall state the specific times and circumstances under which driving is permitted.

(c) The restricted driving permit shall not be granted to any person suspended for a second or subsequent offense of violating § 5-65-103, § 5-65-205, § 5-65-303, or § 5-65-310.



§ 5-65-121 - Victim impact panel attendance -- Fee.

(a) (1) A person whose driving privileges are suspended or revoked for violating § 5-65-103, § 5-65-205, § 5-65-303, § 5-65-310, or § 3-3-203 shall attend a victim impact panel sponsored by an organization approved by the Office of Alcohol and Drug Abuse Prevention of the Department of Human Services.

(2) The organization selected by the office shall be an organization that provides statewide services to victims of drunk driving.

(b) (1) The organization approved by the office may collect a program fee of ten dollars ($10.00) per enrollee to offset program costs to be remitted to the organization.

(2) The organization approved by the office shall provide proof of attendance and completion to the person required to attend the victim impact panel upon completion of the victim impact panel.






Subchapter 2 - -- Chemical Analysis of Body Substances

§ 5-65-201 - Rules and regulations.

The Division of Health of the Department of Health and Human Services may promulgate rules and regulations reasonably necessary to carry out the purposes of this subchapter.



§ 5-65-202 - Implied consent.

(a) Any person who operates a motor vehicle or is in actual physical control of a motor vehicle in this state is deemed to have given consent, subject to the provisions of § 5-65-203, to one (1) or more chemical tests of his or her blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of his or her breath or blood if:

(1) The person is arrested for any offense arising out of an act alleged to have been committed while the person was driving while intoxicated or driving while there was an alcohol concentration of eight hundredths (0.08) or more in the person's breath or blood;

(2) The person is involved in an accident while operating or in actual physical control of a motor vehicle; or

(3) At the time the person is arrested for driving while intoxicated, the law enforcement officer has reasonable cause to believe that the person, while operating or in actual physical control of a motor vehicle, is intoxicated or has an alcohol concentration of eight hundredths (0.08) or more in the person's breath or blood.

(b) Any person who is dead, unconscious, or otherwise in a condition rendering him or her incapable of refusal is deemed not to have withdrawn the consent provided by subsection (a) of this section, and one (1) or more chemical tests may be administered subject to the provisions of § 5-65-203.



§ 5-65-203 - Administration.

(a) One (1) or more chemical tests authorized in § 5-65-202 shall be administered at the direction of a law enforcement officer having reasonable cause to believe the person to have been operating or in actual physical control of a motor vehicle while intoxicated or while there was an alcohol concentration of eight hundredths (0.08) or more in the person's breath or blood.

(b) (1) The law enforcement agency by which the law enforcement officer is employed shall designate which chemical test or chemical tests shall be administered, and the law enforcement agency is responsible for paying any expense incurred in conducting the chemical test or chemical tests.

(2) If the person tested requests that additional chemical test or chemical tests be made, as authorized in § 5-65-204(e), the cost of the additional chemical test or chemical tests shall be borne by the person tested, unless the person is found not guilty in which case the arresting law enforcement agency shall reimburse the person for the cost of the additional chemical test or chemical tests.

(3) If any person objects to the taking of his or her blood for a chemical test, as authorized in this chapter, the breath or urine of the person may be used to make the chemical analysis.



§ 5-65-204 - Validity -- Approved methods.

(a) (1) "Alcohol concentration" means either:

(A) Grams of alcohol per one hundred milliliters (100 ml) or one hundred cubic centimeters (100 cc) of blood; or

(B) Grams of alcohol per two hundred ten liters (210 l) of breath.

(2) The alcohol concentration of other bodily substances is based upon grams of alcohol per one hundred milliliters (100 ml) or one hundred cubic centimeters (100 cc) of blood, the same being percent weight per volume or percent alcohol concentration.

(b) (1) (A) A chemical analysis made to determine the presence and amount of alcohol in a person's blood, urine, or breath to be considered valid under this chapter shall be performed according to a method approved by the Department of Health or by an individual possessing a valid certificate issued by the department for this purpose.

(B) The department may:

(i) Approve satisfactory techniques or methods for the chemical analysis;

(ii) Ascertain the qualifications and competence of an individual to conduct the chemical analysis; and

(iii) Issue a certificate that is subject to termination or revocation at the discretion of the department.

(C) (i) An auxiliary law enforcement officer appointed as a reserve law enforcement officer and certified by the department in the operation of an instrument used to determine the alcohol content of the breath may operate an instrument used to determine the alcohol content of the breath under this chapter.

(ii) The department shall promulgate rules to implement subdivision (b)(1)(C)(i) of this section.

(2) However, a method of chemical analysis of a person's blood, urine, or other bodily substance made by the State Crime Laboratory for determining the presence of one (1) or more controlled substances or any intoxicant is exempt from approval by the division or the State Board of Health.

(c) To be considered valid under the provisions of this section, a chemical analysis of a person's blood, urine, breath, or other bodily substance for determining the alcohol content of the blood or breath shall be performed according to a method approved by the board.

(d) (1) When a person submits to a blood test at the request of a law enforcement officer under a provision of this section, blood may be drawn by a physician or a person acting under the direction and supervision of a physician.

(2) The limitation in subdivision (d)(1) of this section does not apply to the taking of a breath or urine specimen.

(3) (A) No person, institution, or office in this state that withdraws blood for the purpose of determining alcohol or controlled substance content of the blood at the request of a law enforcement officer under a provision of this chapter shall be held liable for violating any criminal law of this state in connection with the withdrawing of the blood.

(B) No physician, institution, or person acting under the direction or supervision of a physician shall be held liable in tort for the withdrawal of the blood unless the person is negligent in connection with the withdrawal of the blood or the blood is taken over the objections of the subject.

(e) (1) The person tested may have a physician or a qualified technician, registered nurse, or other qualified person of his or her own choice administer a complete chemical test in addition to any chemical test administered at the direction of a law enforcement officer.

(2) The law enforcement officer shall advise the person in writing of the right provided in subdivision (e)(1) of this section and that if the person chooses to have an additional chemical test and the person is found not guilty, the arresting law enforcement agency shall reimburse the person for the cost of the additional chemical test.

(3) The refusal or failure of a law enforcement officer to advise a person of the right provided in subdivision (e)(1) of this section and to permit and assist the person to obtain a chemical test under subdivision (e)(1) of this section precludes the admission of evidence relating to a chemical test taken at the direction of a law enforcement officer.

(f) Upon the request of the person who submits to a chemical test at the request of a law enforcement officer, full information concerning the chemical test shall be made available to the person or to his or her attorney.



§ 5-65-205 - Refusal to submit.

(a) (1) If a person under arrest refuses upon the request of a law enforcement officer to submit to a chemical test designated by the law enforcement agency, as provided in § 5-65-202, no chemical test shall be given, and the person's motor vehicle operator's license shall be seized by the law enforcement officer, and the law enforcement officer shall immediately deliver to the person from whom the motor vehicle operator's license was seized a temporary driving permit, as provided by § 5-65-402.

(2) Refusal to submit to a chemical test under this subsection is a strict liability offense and is a violation pursuant to § 5-1-108.

(b) The Office of Driver Services shall then proceed to suspend or revoke the driving privilege of the arrested person, as provided in § 5-65-402. The suspension shall be as follows:

(1) (A) (i) Suspension for one hundred eighty (180) days for the first offense of refusing to submit to a chemical test of blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of the person's blood or breath.

(ii) (a) However, if the office allows the issuance of an ignition interlock restricted license under § 5-65-118, the ignition interlock restricted license shall be available immediately.

(b) The ignition interlock restricted license provision of § 5-65-118 does not apply to the suspension under subdivision (b)(1)(A)(i) of this section if the person is arrested for an offense of operating or being in actual physical control of a motor vehicle while intoxicated by the ingestion of or by the use of a controlled substance.

(iii) The restricted driving permit provision of § 5-65-120 does not apply to this suspension.

(B) The office, in addition to any other penalty, shall deny to that person the issuance of an operator's license until that person has been issued an ignition interlock restricted license for a period of six (6) months;

(2) Suspension for two (2) years, during which no restricted permit may be issued, for a second offense of refusing to submit to a chemical test of blood, breath, or urine for the purposes of determining the alcohol or controlled substance content of the person's blood or breath within five (5) years of the first offense;

(3) Revocation for three (3) years, during which no restricted permit may be issued, for the third offense of refusing to submit to a chemical test of blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of the person's blood within five (5) years of the first offense; and

(4) Lifetime revocation, during which no restricted permit may be issued, for the fourth or subsequent offense of refusing to submit to a chemical test of blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of the person's blood or breath within five (5) years of the first offense.

(c) [Repealed.]

(d) In order to determine the number of previous offenses to consider when suspending or revoking the arrested person's driving privileges, the office shall consider as a previous offense any of the following that occurred within the five (5) years immediately before the current offense:

(1) Any conviction for an offense of refusing to submit to a chemical test; and

(2) Any suspension or revocation of driving privileges for an arrest for refusing to submit to a chemical test when the person was not subsequently acquitted of the criminal charge.

(e) In addition to any other penalty provided for in this section:

(1) If the person is a resident without a license or permit to operate a motor vehicle in this state, the office shall deny to that person the issuance of a license or permit for a period of six (6) months for a first offense; and

(2) For a second or subsequent offense by a resident without a license or permit to operate a motor vehicle, the office shall deny to that person the issuance of a license or permit for a period of one (1) year.



§ 5-65-206 - Evidence in prosecution.

(a) In any criminal prosecution of a person charged with the offense of driving while intoxicated, the amount of alcohol in the defendant's breath or blood at the time or within four (4) hours of the alleged offense, as shown by chemical analysis of the defendant's blood, urine, breath, or other bodily substance gives rise to the following:

(1) If there was at that time an alcohol concentration of four hundredths (0.04) or less in the defendant's blood, urine, breath, or other bodily substance, it is presumed that the defendant was not under the influence of intoxicating liquor; and

(2) If there was at the time an alcohol concentration in excess of four hundredths (0.04) but less than eight hundredths (0.08) by weight of alcohol in the defendant's blood, urine, breath, or other bodily substance, this fact does not give rise to any presumption that the defendant was or was not under the influence of intoxicating liquor, but this fact may be considered with other competent evidence in determining the guilt or innocence of the defendant.

(b) The provisions in subsection (a) of this section shall not be construed as limiting the introduction of any other relevant evidence bearing upon the question of whether or not the defendant was intoxicated.

(c) The chemical analysis referred to in this section shall be made by a method approved by the State Board of Health.

(d) (1) (A) Except as provided in subsection (e) of this section, a record or report of a certification, rule, evidence analysis, or other document pertaining to work performed by the Office of Alcohol Testing of the Department of Health under the authority of this chapter shall be received as competent evidence as to the matters contained in the record or report in a court of this state, subject to the applicable rules of criminal procedure when duly attested to by the Director of the Office of Alcohol Testing of the Department of Health or his or her assistant, in the form of an original signature or by certification of a copy.

(B) A document described in subdivision (d)(1)(A) of this section is self-authenticating.

(2) However, the instrument performing the chemical analysis shall have been duly certified at least one (1) time in the last three (3) months preceding arrest, and the operator of the instrument shall have been properly trained and certified.

(3) Nothing in this section is deemed to abrogate a defendant's right to confront the person who performs the calibration test or check on the instrument, the operator of the instrument, or a representative of the office.

(4) The testimony of the appropriate analyst or official may be compelled by the issuance of a proper subpoena by the party who wishes to call the appropriate analyst or official given ten (10) days prior to the date of hearing or trial, in which case the record or report is admissible through the analyst or official, who is subject to cross-examination by the defendant or his or her counsel.

(e) When a chemical analysis of a defendant's blood, urine, or other bodily substance is made by the State Crime Laboratory for the purpose of ascertaining the presence of one (1) or more controlled substances or any intoxicant, other than alcohol, in any criminal prosecution under § 5-65-103, § 5-65-303, or § 5-10-105, the provisions of § 12-12-313 govern the admissibility of the chemical analysis into evidence rather than the provisions of this section.



§ 5-65-207 - Alcohol testing devices.

(a) (1) Any instrument used to determine the alcohol content of the breath for the purpose of determining if the person was operating a motor vehicle while intoxicated or with an alcohol concentration of eight hundredths (0.08) or more shall be so constructed that the analysis is made automatically when a sample of the person's breath is placed in the instrument, and without any adjustment or other action of the person administering the analysis.

(2) The instrument shall be so constructed that the alcohol content is shown by visible digital display on the instrument and on an automatic readout.

(b) Any breath analysis made by or through the use of an instrument that does not conform to the requirements prescribed in this section is inadmissible in any criminal or civil proceeding.

(c) (1) The State Board of Health may adopt appropriate rules and regulations to carry out the intent and purposes of this section, and only instruments approved by the board as meeting the requirements of this section and regulations of the board shall be used for making the breath analysis for determining alcohol concentration.

(2) (A) The Department of Health specifically may limit by its rules the types or models of testing devices that may be approved for use in Arkansas for the purposes set forth in this section.

(B) The approved types or models shall be specified by manufacturer's name and model.

(d) Any law enforcement agency that conducts alcohol testing shall maintain full compliance with this section.



§ 5-65-208 - Motor vehicle accidents -- Testing required.

(a) (1) When the driver of a motor vehicle is involved in an accident resulting in loss of human life or when there is reason to believe death may result, in addition to a penalty established elsewhere under state law, a chemical test of the driver's blood, breath, or urine shall be administered to the driver, even if fatally injured, to determine the presence of and percentage of concentration of alcohol or the presence of drugs, or both, in the driver's body.

(b) (1) The law enforcement agency that investigates an accident described in subsection (a) of this section, the physician in attendance, or any other person designated by state law shall order the chemical test as soon as practicable.

(2) (A) The medical personnel who conducted the chemical test under subsection (a) of this section of the driver's blood, breath, or urine shall forward the results of the chemical test to the Department of Arkansas State Police, and the department shall establish and maintain the results of the analyses required by subsection (a) of this section in a database.

(B) The information in the database shall reflect the number of fatal motor vehicle accidents in which:

(i) Alcohol was found to be a factor, with the percentage of alcohol concentration involved;

(ii) Drugs were found to be a factor, listing the class of drugs so found and their amounts; and

(iii) Both alcohol and drugs were found to be factors, with the percentage of alcohol concentration involved, and listing the class of drugs so found and their amounts.

(c) The results of the analyses required by this section shall be reported to the department and may be used by state and local officials for statistical purposes that do not reveal the identity of the deceased person or for any law enforcement purpose, including prosecution for the violation of any law.






Subchapter 3 - -- Underage Driving Under the Influence Law

§ 5-65-301 - Title.

This subchapter may be known and cited as the "Underage Driving Under the Influence Law" or the "Underage DUI Law".



§ 5-65-302 - Definitions.

As used in this subchapter:

(1) "Influence" means being controlled or affected by the ingestion of an alcoholic beverage or similar intoxicant, or any combination of an alcoholic beverage or similar intoxicant, to such a degree that the driver's reactions, motor skills, and judgment are altered or diminished, even to the slightest scale, and the underage driver, therefore, due to inexperience and lack of skill, constitutes a danger of physical injury or death to himself or herself and other motorists or pedestrians; and

(2) "Underage" means any person who is under twenty-one (21) years of age and therefore may not legally consume alcoholic beverages in Arkansas.



§ 5-65-303 - Conduct proscribed.

(a) It is unlawful and punishable as provided in this subchapter for any underage person to operate or be in actual physical control of a motor vehicle while under the influence of an alcoholic beverage or similar intoxicant.

(b) It is unlawful and punishable as provided in this subchapter for any underage person to operate or be in actual physical control of a motor vehicle if at that time there was an alcohol concentration of two-hundredths (0.02) but less than eight-hundredths (0.08) in the underage person's breath or blood as determined by a chemical test of the underage person's blood or breath or other bodily substance.



§ 5-65-304 - Seizure, suspension, and revocation of license -- Temporary permits.

(a) At the time of arrest for violating § 5-65-303, the arresting law enforcement officer shall seize the motor vehicle operator's license of the underage person arrested and issue to the underage person a temporary driving permit as provided by § 5-65-402.

(b) (1) The Office of Driver Services shall suspend or revoke the driving privileges of the arrested underage person under the provisions of § 5-65-402 and the arrested underage person shall have the same right to hearing and judicial review as provided under § 5-65-402.

(2) The suspension or revocation shall be as follows:

(A) Suspension for ninety (90) days for the first offense of violating § 5-65-303;

(B) Suspension for one (1) year for the second offense of violating § 5-65-303; and

(C) (i) Revocation for the third or subsequent offense of violating § 5-65-303 occurring while the person is underage.

(ii) Revocation is until the underage person reaches twenty-one (21) years of age or for a period of three (3) years, whichever is longer.

(c) In order to determine the number of previous offenses to consider when suspending or revoking the arrested underage person's driving privileges, the office shall consider as a previous offense:

(1) Any conviction for violating § 5-65-103 or § 5-65-303; and

(2) Any suspension or revocation of driving privileges for an arrest for a violation of § 5-65-103 or § 5-65-303 when the person was not subsequently acquitted of the criminal charge.

(d) (1) (A) (i) The office shall charge a fee to be calculated as provided under subdivision (d)(2)(B) of this section for reinstating a driver's license suspended because of a violation of § 5-65-303 or § 5-65-310.

(ii) Forty percent (40%) of the revenues derived from this fee shall be deposited into the State Treasury as special revenues and credited to the Public Health Fund to be used exclusively for the Blood Alcohol Program of the Department of Health.

(B) The reinstatement fee is calculated by multiplying twenty-five dollars ($25.00) by each separate occurrence of an offenses resulting in an administrative suspension order under § 5-65-303 unless the administrative suspension order has been removed because:

(i) The person has been found not guilty of the offense by a circuit court or district court; or

(ii) A de novo review of the administrative suspension order by the office results in the removal.

(C) The fee under this section is supplemental to and in addition to any fee imposed under § 5-65-119, § 5-65-310, § 27-16-508, or § 27-16-808.

(2) As used in this subsection, "occurrence" means each separate calendar date when an offense or offenses take place.



§ 5-65-305 - Fines.

(a) Any person who pleads guilty or nolo contendere to or is found guilty of violating § 5-65-303 or § 5-65-310 shall be fined:

(1) No less than one hundred dollars ($100) and not more than five hundred dollars ($500) for the first offense;

(2) No less than two hundred dollars ($200) and not more than one thousand dollars ($1,000) for the second offense occurring underage; and

(3) No less than five hundred dollars ($500) and not more than two thousand dollars ($2,000) for the third or subsequent offense occurring underage.

(b) For the purpose of determining an underage person's fine under this subchapter, an underage person who has one (1) or more previous convictions or suspensions for a violation of § 5-65-103 or § 5-65-205 is deemed to have a conviction for a violation of this subchapter for each conviction for driving while intoxicated.



§ 5-65-306 - Public service work.

(a) Any underage person who pleads guilty or nolo contendere to or is found guilty of violating § 5-65-303 or § 5-65-310 shall be ordered by the court to perform public service work of the type and for the duration as deemed appropriate by the court.

(b) The period of community service shall be for:

(1) No less than thirty (30) days for a second offense of violating § 5-65-303; and

(2) No less than sixty (60) days for a third or subsequent offense of violating § 5-65-303.



§ 5-65-307 - Alcohol and driving education program.

(a) (1) (A) Any person who has his or her driving privileges suspended, revoked, or denied for violating § 3-3-203, § 5-65-310, or § 5-65-303 is required to complete an alcohol and driving education program for underage drivers as prescribed and approved by the Office of Alcohol and Drug Abuse Prevention or an alcoholism treatment program licensed by the Office of Alcohol and Drug Abuse Prevention, or both, in addition to any other penalty provided in this chapter.

(B) If during the period of suspension or revocation in subdivision (a)(1)(A) of this section the underage person commits an additional violation of § 3-3-203 or § 5-65-303, the underage person is also required to complete an approved alcohol and driving education program or alcoholism treatment program for each additional violation.

(2) The Office of Alcohol and Drug Abuse Prevention shall approve only those programs in alcohol and driving education that are targeted at the underage driving group and are intended to intervene and prevent repeat occurrences of driving under the influence or driving while intoxicated.

(3) (A) (i) The alcohol and driving education program may collect a program fee of up to one hundred twenty-five dollars ($125) per enrollee to offset program costs.

(ii) An underage person ordered to complete an alcohol and driving education program or an alcoholism treatment program under this section may be required to pay, in addition to the costs collected for the program, a fee of up to twenty-five dollars ($25.00) to offset the additional costs associated with reporting requirements under this subchapter.

(B) An approved alcohol and driving education program shall report monthly to the Office of Alcohol and Drug Abuse Prevention all revenue derived from these fees.

(b) Prior to reinstatement of a driver's license suspended or revoked under this subchapter, the driver shall furnish proof of attendance at and completion of the alcohol and driving education program or alcoholism treatment program required under subdivision (a)(1) of this section.

(c) The Office of Alcohol and Drug Abuse Prevention may promulgate rules reasonably necessary to carry out the purposes of this section regarding the approval and monitoring of the alcohol and driving education programs.

(d) (1) (A) A person whose license is suspended or revoked for violating § 5-65-303 or § 5-65-310 shall:

(i) Both:

(a) Furnish proof of attendance at and completion of the alcohol and driving education program or alcoholism treatment program required under subdivision (a)(1) of this section and at a victim impact panel as provided in § 5-65-121 before reinstatement of his or her suspended or revoked driver's license; and

(b) Pay any fee for reinstatement required under § 5-65-119, § 5-65-304, or § 5-65-121; or

(ii) Furnish proof of dismissal or acquittal of the charge on which the suspension or revocation is based.

(B) An application for reinstatement shall be made to the Office of Driver Services.

(2) Even if a person has filed a de novo petition for review pursuant to § 5-65-402, the person is entitled to reinstatement of driving privileges upon complying with this subsection and is not required to postpone reinstatement until the disposition of the de novo review in circuit court has occurred.

(3) (A) A person suspended under this subchapter may enroll in an alcohol education program prior to disposition of the offense by the circuit court, district court, or city court, but is not entitled to any refund of fees paid if the charges are dismissed or if the person is acquitted of the charges.

(B) A person who enrolls in an alcohol education program is not entitled to any refund of fees paid if the person is subsequently acquitted.

(e) Any alcohol and driving education program shall remit the fees imposed under this section to the Office of Alcohol and Drug Abuse Prevention.



§ 5-65-308 - No probation prior to adjudication of guilt.

(a) (1) Section 16-93-301 et seq. allows a circuit court judge, district court judge, or city court judge to place on probation a first offender who plead guilty or nolo contendere prior to an adjudication of guilt, and upon successful completion of probation, the circuit court judge, district court judge, or city court judge may discharge the accused without a court adjudication of guilt and expunge the record.

(2) (A) No circuit court judge, district court judge, or city court judge may utilize the provisions of § 16-93-301 et seq. in an instance in which an underage person is charged with violating § 5-65-303.

(B) Notwithstanding the provisions of § 5-4-301, § 5-4-322, or subdivision (a)(2)(A) of this section, in addition to the mandatory penalties required for a violation of § 5-65-303 a circuit court judge, district court judge, or city court judge may utilize probationary supervision solely for the purpose of monitoring compliance with his or her orders and require an offender to pay a reasonable fee in an amount to be established by the circuit court judge, district court judge, or city court judge.

(b) Any magistrate or judge of a court shall keep or cause to be kept a record of any violation of this subchapter presented to that court and shall keep a record of any official action by that court in reference to the violation of this subchapter, including, but not limited to, a record of any finding of guilt, plea of guilty or nolo contendere, or judgment of acquittal, and the amount of fine and other sentence.

(c) Within thirty (30) days after sentencing a person who has been found guilty or pleaded guilty or nolo contendere on a charge of violating any provision of this subchapter, any magistrate of the court or clerk of the court shall prepare and immediately forward to the Office of Driver Services an abstract of the record of the court covering the case in which the person was found guilty or pleaded guilty or nolo contendere, and the abstract shall be certified by the person so required to prepare it to be true and correct.

(d) The abstract shall be made upon a form furnished by the office and shall include:

(1) The name and address of the party charged;

(2) The number, if any, of the driver's license of the party charged;

(3) The registration number of the vehicle involved;

(4) The date of hearing;

(5) The plea;

(6) The judgment; and

(7) The amount of the fine and other sentence, as the case may be.



§ 5-65-309 - Implied consent.

(a) Any underage person who operates a motor vehicle or is in actual physical control of a motor vehicle in this state is deemed to have given consent, subject to the provisions of § 5-65-203, to a chemical test of his or her blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of his or her breath or blood if:

(1) The underage person is arrested for any offense arising out of an act alleged to have been committed while the underage person was driving while under the influence or driving while there was an alcohol concentration of two-hundredths (0.02) but less than eight-hundredths (0.08) in his or her breath or blood;

(2) The underage person is involved in an accident while operating or in actual physical control of a motor vehicle; or

(3) The underage person is stopped by a law enforcement officer who has reasonable cause to believe that the underage person, while operating or in actual physical control of a motor vehicle, is under the influence or has an alcohol concentration of two-hundredths (0.02) but less than eight-hundredths (0.08) in his or her breath or blood.

(b) Any underage person who is dead, unconscious, or otherwise in a condition rendering him or her incapable of refusal is deemed not to have withdrawn the consent provided by subsection (a) of this section, and a chemical test may be administered subject to the provisions of § 5-65-203.



§ 5-65-310 - Refusal to submit.

(a) (1) If an underage person under arrest refuses upon the request of a law enforcement officer to submit to a chemical test designated by the law enforcement agency, as provided in § 5-65-309, no chemical test shall be given, and the underage person's driver's license shall be seized by the law enforcement officer, and the law enforcement officer shall immediately deliver to the underage person from whom the driver's license was seized a temporary driving permit, as provided by § 5-65-402.

(2) Refusal to submit to a chemical test under this subsection is a strict liability offense and is a violation pursuant to § 5-1-108.

(b) (1) The Office of Driver Services shall suspend or revoke the driving privileges of the arrested underage person under § 5-65-402.

(2) The office shall suspend the underage person's driving privileges as follows:

(A) Suspension for ninety (90) days for a first offense under this section;

(B) Suspension for one (1) year for a second offense under this section; and

(C) (i) Revocation for the third or subsequent offense occurring while the person is underage.

(ii) Revocation is until the underage person reaches twenty-one (21) years of age or for a period of three (3) years, whichever is longer.

(c) In order to determine the number of previous offenses to consider when suspending or revoking the arrested underage person's driving privileges, the office shall consider as a previous offense:

(1) Any conviction for violating § 5-65-310; and

(2) Any suspension or revocation of driving privileges for an arrest for a violation of § 5-65-310 when the person was not subsequently acquitted of the criminal charge.

(d) In addition to any other penalty provided for in this section, if the underage person is a resident without a license or permit to operate a motor vehicle in this state:

(1) The office shall deny to that underage person the issuance of a license or permit for a period of six (6) months for a first offense; and

(2) For a second or subsequent offense by an underage resident without a license or permit to operate a motor vehicle, the office shall deny to that underage person the issuance of a license or permit for a period of one (1) year.

(e) When an underage nonresident's privilege to operate a motor vehicle in this state has been suspended, the office shall notify the office of issuance of that underage person's nonresident motor vehicle license of action taken by the office.

(f) (1) (A) The office shall charge a reinstatement fee to be calculated as provided under subdivision (f)(1)(B) of this section for reinstating a driver's license suspended or revoked for a violation of this section.

(B) The reinstatement fee is calculated by multiplying twenty-five dollars ($25.00) by the number of offenses resulting in an administrative suspension order under § 5-65-310 unless the administrative suspension order has been removed because:

(i) The person has been found not guilty of the offense by a circuit court or district court; or

(ii) The office has entered an administrative suspension order.

(C) The fee under subdivision (f)(1)(A) of this section is supplemental to and in addition to any fee imposed by § 5-65-119, § 5-65-304, § 27-16-508, or § 27-16-808.

(2) Forty percent (40%) of the revenues derived from the reinstatement fee under this subsection shall be deposited into the State Treasury as special revenues and credited to the Public Health Fund to be used exclusively for the Blood Alcohol Program of the Department of Health.



§ 5-65-311 - Relationship to other laws.

(a) A penalty prescribed in this subchapter for underage driving under the influence is in addition to any other penalty prescribed by law for the offense under another law of the State of Arkansas.

(b) For the purposes of this subchapter, there is no presumption, as there is found in § 5-65-206, that an underage person is not under the influence of an intoxicating substance, such as alcohol or a similar intoxicant, if the underage person's alcohol concentration is four hundredths (0.04) or less.

(c) The following are the same for a chemical test or instrument used for testing breath or blood alcohol concentration under the Omnibus DWI Act, § 5-65-101 et seq:

(1) The administration of a chemical test for breath or blood alcohol;

(2) The instrument used to administer the chemical test;

(3) The procedure used to calibrate and maintain the instrument; and

(4) The use of the chemical test results as evidence.

(d) If there is evidence of an alcohol concentration of more than four-hundredths (0.04) but less than eight-hundredths (0.08) in an underage person's blood, breath, or other bodily substance, this fact does not preclude the underage person from being prosecuted for driving while intoxicated under the Omnibus DWI Act, § 5-65-101 et seq.






Subchapter 4 - -- Administrative Driver's License Suspension

§ 5-65-401 - Definitions.

As used in this subchapter:

(1) "Disqualification" means a prohibition against driving a commercial motor vehicle;

(2) "Immobilization" means revocation or suspension of the registration or license plate of a motor vehicle; and

(3) "Sworn report" means a signed and written statement of a certified law enforcement officer, under penalty of perjury, on a form provided by the Director of the Department of Finance and Administration.



§ 5-65-402 - Surrender of license or permit to arresting officer.

(a) (1) (A) At the time of arrest for violating § 3-3-203(a), § 5-27-503(a)(3), § 5-65-103, § 5-65-205, § 5-65-303, § 5-65-310, § 27-23-114(a)(1), § 27-23-114(a)(2), or § 27-23-114(a)(5), the arrested person shall immediately surrender his or her license, permit, or other evidence of driving privilege to the arresting law enforcement officer.

(B) The arresting law enforcement officer shall seize the license, permit, or other evidence of driving privilege surrendered by the arrested person or found on the arrested person during a search.

(C) (i) If a juvenile, as defined in the Arkansas Juvenile Code of 1989, § 9-27-301 et seq., is arrested for violating § 3-3-203(a) or § 5-27-503(a)(3), the arresting officer shall issue the juvenile a citation to appear for a juvenile intake with a juvenile intake officer.

(ii) The arresting officer shall forward a copy of the citation and the license, permit, or other evidence of the driving privilege to the juvenile office before the scheduled juvenile intake.

(iii) Juveniles subject to the jurisdiction of the circuit court under § 9-27-301 et seq. shall not be subject to this section, except as provided in this subdivision (a)(1).

(2) (A) (i) If the license, permit, or other evidence of driving privilege seized by the arresting law enforcement officer has not expired and otherwise appears valid to the arresting law enforcement officer, the arresting law enforcement officer shall issue to the arrested person a dated receipt for that license, permit, or other evidence of driving privilege on a form prescribed by the Office of Driver Services.

(ii) This receipt shall be recognized as a license and authorizes the arrested person to operate a motor vehicle for a period not to exceed thirty (30) days.

(B) (i) The receipt form shall contain and shall constitute a notice of suspension, disqualification, or revocation of driving privileges by the office, effective in thirty (30) days, notice of the right to a hearing within twenty (20) days, and if a hearing is to be requested, as notice that the hearing request is required to be made within seven (7) calendar days of the notice being given.

(ii) The receipt shall also contain phone numbers and the address of the office and inform the driver of the procedure for requesting a hearing.

(C) If the office is unable to conduct a hearing within the twenty-day period, a temporary permit shall be issued and is valid until the date of the hearing.

(D) (i) The seized license, permit, or other evidence of driving privilege and a copy of the receipt form issued to the arrested person shall be attached to the sworn report of the arresting law enforcement officer and shall be submitted by mail or in person to the office or its designated representative within seven (7) days of the issuance of the receipt.

(ii) The failure of the arresting law enforcement officer to timely file the sworn report does not affect the authority of the office to suspend, disqualify, or revoke the driving privilege of the arrested person.

(3) (A) Any notice from the office required under this subchapter that is not personally delivered shall be sent by certified mail and is deemed to have been delivered on the date when postmarked and shall be sent to the last known address on file with the office.

(B) Refusal of the addressee to accept delivery or attempted delivery of the notice at the address obtained by the arresting law enforcement officer or on file with the office does not constitute nonreceipt of notice.

(C) For any notice that is personally delivered, the person shall be asked to sign a receipt acknowledging he or she received the required notice.

(4) (A) The office or its designated official shall suspend, revoke, or disqualify the driving privilege of an arrested person or any nonresident driving privilege of an arrested person when it receives a sworn report from the arresting law enforcement officer that he or she had reasonable grounds to believe the arrested person:

(i) Was under twenty-one (21) years of age and purchased or was in possession of intoxicating liquor, wine, or beer in violation of § 3-3-203(a);

(ii) Was under twenty-one (21) years of age and attempted to purchase an alcoholic beverage or use a fraudulent or altered personal identification document for the purpose of purchasing an alcoholic beverage illegally or other material or substance restricted to adult purchase or possession under existing law in violation of § 5-27-503(a)(3); or

(iii) Had been operating or was in actual physical control of a motor vehicle in violation of § 5-65-103, § 5-65-303, § 27-23-114(a)(1), or § 27-23-114(a)(2) and the sworn report is accompanied by:

(a) A written chemical test report or a sworn report that the arrested person was operating or in actual physical control of a motor vehicle in violation of § 5-65-103, § 5-65-303, or § 27-23-114; or

(b) A sworn report that the arrested person refused to submit to a chemical test of blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of the arrested person's blood in violation of § 5-65-205, § 5-65-310, or § 27-23-114(a)(5).

(B) The suspension, disqualification, or revocation shall be based as follows:

(i) The driving privileges of any person violating § 5-65-103 shall be suspended or revoked as provided by § 5-65-104;

(ii) The driving privileges of any person violating § 5-65-205(a) shall be suspended or revoked as provided by § 5-65-205(b);

(iii) The driving privileges of any person violating § 5-65-303 shall be suspended or revoked as provided by § 5-65-304(b);

(iv) The driving privileges of any person violating § 5-65-310(a) shall be suspended or revoked as provided by § 5-65-310(b);

(v) The driving privileges of any person violating § 27-23-114(a)(1) or § 27-23-114(a)(2) shall be disqualified as provided by § 27-23-112;

(vi) The driving privileges of any person violating § 27-23-114(a)(5) shall be disqualified as provided by § 27-23-112;

(vii) The driving privileges of any person violating § 3-3-203(a) shall be suspended, revoked, or disqualified as provided by § 3-3-203(c); and

(viii) The driving privileges of any person violating § 5-27-503(a)(3) shall be suspended, revoked, or disqualified as provided by § 5-27-503(d).

(5) In addition to any other penalty provided for in this section, if the arrested person is a resident without a license or permit to operate a motor vehicle in this state:

(A) The office shall deny to that arrested person the issuance of a license or permit for a period of six (6) months for a first offense; and

(B) For a second or subsequent offense by a resident without a license or permit to operate a motor vehicle, the office shall deny to that arrested person the issuance of a license or permit for a period of one (1) year.

(6) (A) (i) If the arrested person is a nonresident, the arrested person's privilege to operate a motor vehicle in Arkansas shall be suspended in the same manner as that of a resident.

(ii) The office shall notify the office that issued the nonresident's motor vehicle license of the action taken by the office.

(B) When the arrested person is a nonresident without a license or permit to operate a motor vehicle, the office shall notify the office of issuance for that arrested person's state of residence of action taken by the office.

(7) (A) Upon the written request of a person whose privilege to drive has been revoked, denied, disqualified, or suspended, or who has received a notice of revocation, suspension, disqualification, or denial by the arresting law enforcement officer, the office shall grant the person an opportunity to be heard if the request is received by the office within seven (7) calendar days after the notice of the revocation, suspension, disqualification, or denial is given in accordance with this section or as otherwise provided in this chapter.

(B) A request described in subdivision (a)(7)(A) of this section does not operate to stay the revocation, suspension, disqualification, or denial by the office until the disposition of the hearing.

(8) (A) The hearing shall be before the office or its authorized agent, in the office of the Revenue Division of the Department of Finance and Administration nearest the county where the alleged event occurred for which the person was arrested, unless the office or its authorized agent and the arrested person agree otherwise to the hearing's being held in some other county or that the office or its authorized agent may schedule the hearing or any part of the hearing by telephone and conduct the hearing by telephone conference call.

(B) The hearing shall not be recorded.

(C) At the hearing, the burden of proof is on the state and the decision shall be based on a preponderance of the evidence.

(D) The scope of the hearing shall cover the issues of whether the arresting law enforcement officer had reasonable grounds to believe that the person:

(i) Had been operating or was in actual physical control of a motor vehicle or commercial motor vehicle while:

(a) Intoxicated or impaired;

(b) The person's blood alcohol concentration measured by weight of alcohol in the person's blood was equal to or greater than the blood alcohol concentration prohibited by § 5-65-103(b);

(c) The blood alcohol concentration of a person under twenty-one (21) years of age was equal to or greater than the blood alcohol concentration prohibited by § 5-65-303; or

(d) The person's blood alcohol concentration measured by weight of alcohol in the person's blood was equal to or greater than the blood alcohol concentration prohibited by § 27-23-114;

(ii) Refused to submit to a chemical test of the blood, breath, or urine for the purpose of determining the alcohol or controlled substance contents of the person's blood and whether the person was placed under arrest;

(iii) Was under twenty-one (21) years of age and purchased or was in possession of any intoxicating liquor, wine, or beer; or

(iv) Was under twenty-one (21) years of age and attempted to purchase an alcoholic beverage or use a fraudulent or altered personal identification document for the purpose of purchasing an alcoholic beverage illegally or other material or substance restricted to adult purchase or possession under existing law.

(E) (i) The office or its agent at the hearing shall consider any document submitted to the office by the arresting law enforcement agency, document submitted by the arrested person, and the statement of the arrested person.

(ii) The office shall not have the power to compel the production of documents or the attendance of witnesses.

(F) (i) If the revocation, suspension, disqualification, or denial is based upon a chemical test result indicating that the arrested person was intoxicated or impaired and a sworn report from the arresting law enforcement officer, the scope of the hearing shall also cover the issues as to whether:

(a) The arrested person was advised that his or her privilege to drive would be revoked, disqualified, suspended, or denied if the chemical test result reflected an alcohol concentration equal to or in excess of the amount by weight of blood provided by law or the presence of other intoxicating substances;

(b) The breath, blood, or urine specimen was obtained from the arrested person within the established and certified criteria of the Department of Health;

(c) The chemical testing procedure used was in accordance with existing rules; and

(d) The chemical test result in fact reflects an alcohol concentration, the presence of other intoxicating substances, or a combination of alcohol concentration or other intoxicating substance.

(ii) If the revocation, suspension, disqualification, or denial is based upon the refusal of the arrested person to submit to a chemical test as provided in § 5-65-205, § 5-65-310, or § 27-23-114(a)(5), reflected in a sworn report by the arresting law enforcement officer, the scope of the hearing shall also include whether:

(a) The arrested person refused to submit to the chemical test; and

(b) The arrested person was informed that his or her privilege to drive would be revoked, disqualified, suspended, or denied if the arrested person refused to submit to the chemical test.

(b) After the hearing, the office or its authorized agent shall order the revocation, suspension, disqualification, or denial to be rescinded or sustained and shall then advise any person whose license is revoked, suspended, or denied that he or she may request a restricted permit as otherwise provided for by this chapter.

(c) (1) (A) A person adversely affected by the hearing disposition order of the office or its authorized agent may file a de novo petition for review within thirty (30) days in the circuit court in the county in which the offense took place.

(B) A copy of the decision of the office shall be attached to the petition.

(C) The petition shall be served on the Director of the Department of Finance and Administration under Rule 4 of the Arkansas Rules of Civil Procedure.

(2) (A) The filing of a petition for review does not stay or place in abeyance the decision of the office or its authorized agent.

(B) If the circuit court issues an order staying the decision or placing the decision in abeyance, the circuit court shall transmit a copy of the order to the office in the same manner that convictions and orders relating to driving records are sent to that office.

(C) (i) The circuit court shall hold a final hearing on the de novo review within one hundred twenty (120) days after the date that the order staying the decision or placing the decision in abeyance is entered.

(ii) The circuit court may conduct the final hearing by telephone conference with the consent of the parties.

(3) An administrative hearing held pursuant to this section is exempt from the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) (A) On review, the circuit court shall hear the case de novo in order to determine based on a preponderance of the evidence whether a ground exists for revocation, suspension, disqualification, or denial of the person's privilege to drive.

(B) If the results of a chemical test of blood, breath, or urine are used as evidence in the suspension, revocation, or disqualification of the person's privilege to drive, then the provisions of § 5-65-206 shall apply in the circuit court proceeding.

(d) (1) Any decision rendered at an administrative hearing held under this section shall have no effect on any criminal case arising from any violation of § 3-3-203(a), § 5-27-503(a)(3), § 5-65-103, § 5-65-205, § 5-65-303, § 5-65-310, § 27-23-114(a)(1), § 27-23-114(a)(2), or § 27-23-114(a)(5).

(2) Any decision rendered by a court of law for a criminal case arising from any violation of § 3-3-203(a), § 5-27-503(a)(3), § 5-65-103, § 5-65-205, § 5-65-303, § 5-65-310, § 27-23-114(a)(1), § 27-23-114(a)(2), or § 27-23-114(a)(5) shall affect the administrative suspension, disqualification, or revocation of the driver's license as follows:

(A) A plea of guilty or nolo contendere or a finding of guilt by the court has no effect on any administrative hearing held under this section;

(B) (i) An acquittal on the charges or a dismissal of charges serves to reverse the suspension, disqualification, or revocation of the driver's license suspended or revoked under this section.

(ii) The office shall reinstate the person's driver's license at no cost to the person, and the charges shall not be used to determine the number of previous offenses when administratively suspending, disqualifying, or revoking the driving privilege of any arrested person in the future; and

(C) The office shall convert any initial administrative suspension or revocation of a driver's license for violating § 5-65-103 to a suspension or revocation for violating § 5-65-303, if the person is convicted of violating § 5-65-303 instead of § 5-65-103.

(e) Any person whose privilege to drive has been denied, suspended, disqualified, or revoked shall remain under the denial, suspension, disqualification, or revocation and remain subject to penalties as provided in § 5-65-105 until such time as that person applies for, and is granted by the office, reinstatement of the privilege to drive.

(f) The administrative suspension, disqualification, or revocation of a driver's license as provided for by this section is supplementary to and in addition to a suspension, disqualification, or revocation of a driver's license that is ordered by a court of competent jurisdiction for an offense under §§ 5-64-710, 5-65-116, and 27-16-914, or any other traffic or criminal offense in which a suspension, disqualification, or revocation of the driver's license is a penalty for the violation.

(g) [Repealed.]

(h) (1) (A) A person whose license is suspended or revoked pursuant to this section shall:

(i) Both:

(a) Furnish proof of attendance at and completion of the alcoholism treatment program, alcohol education program, or alcohol and driving education program required by § 5-65-104(b)(1) or § 5-65-307(a)(1) and, if applicable, at a victim impact panel as provided in § 5-65-121 before reinstatement of his or her suspended or revoked driver's license; and

(b) Pay any fee for reinstatement required under § 5-65-119, § 5-65-304, or, if applicable, § 5-65-121; or

(ii) Furnish proof of dismissal or acquittal of the charge on which the suspension or revocation is based.

(B) An application for reinstatement shall be made to the office.

(2) Even if a person has filed a de novo petition for review pursuant to subsection (c) of this section, the person is entitled to reinstatement of driving privileges upon complying with this subsection and is not required to postpone reinstatement until the disposition of the de novo review in circuit court has occurred.

(3) A person suspended under this section may enroll in an alcohol education program prior to disposition of the offense by the circuit court, district court, or city court, but is not entitled to any refund of a fee paid if the charge is dismissed or if the person is acquitted of the charge.

(i) Except as provided in subsection (a) of this section, this section shall not apply to juveniles subject to § 9-27-301 et seq.



§ 5-65-403 - Notice and receipt from arresting officer.

(a) At the time of arrest for violating § 5-65-103, § 5-65-303, § 27-23-114(a)(1), or § 27-23-114(a)(2), the arresting law enforcement officer shall provide written notice to the arrested person:

(1) That if the arrested person's driving privileges have been suspended, disqualified, or revoked for violating § 5-65-103, § 5-65-303, § 27-23-114(a)(1), or § 27-23-114(a)(2) in the previous five (5) years, the registration of any motor vehicle owned by the arrested person is suspended effective in thirty (30) days;

(2) Of the right to a hearing within twenty (20) days; and

(3) That if a hearing is to be requested the hearing request is required to be made within seven (7) calendar days of the notice being given.

(b) The receipt shall also contain phone numbers and the address of the Office of Driver Services and inform the arrested person of the procedure for requesting a hearing.

(c) If the office is unable to conduct a hearing within the twenty-day period, a temporary permit shall be issued and is valid until the date of the hearing.

(d) (1) The seized license, permit, or other evidence of driving privilege and a copy of the receipt form issued to the arrested person shall be attached to the sworn report of the arresting law enforcement officer and shall be submitted by mail or in person to the Director of the Department of Finance and Administration or his or her designated representative within seven (7) days of the issuance of the receipt.

(2) The failure of the arresting law enforcement officer to timely file the sworn report does not affect the authority of the office to suspend the registration of any motor vehicle owned by the arrested person.

(e) Any notice from the office required under this section that is not personally delivered shall be sent as provided by § 5-65-402.

(f) (1) If the arrested person is a nonresident, the arrested person's motor vehicle registration in Arkansas shall be suspended in the same manner as that of a resident.

(2) The office shall notify the office that issued the nonresident's motor vehicle registration of the action taken by the office.

(g) The hearing shall be held by the office at the conclusion of any hearing under § 5-65-402 and the scope of the hearing is limited to:

(1) Determining if the arrested person's driving privileges had been suspended, revoked, or disqualified for violation of § 5-65-103, § 5-65-303, § 27-23-114(a)(1), or § 27-23-114(a)(2) in the five (5) years prior to the current offense; and

(2) Determining if any motor vehicle is licensed or registered in the arrested person's name as either owner or co-owner of the motor vehicle.

(h) (1) (A) A person adversely affected by the hearing disposition order of the office or its authorized agent may file a de novo petition for review within thirty (30) days in the circuit court in the county where the offense took place.

(B) The filing of a petition for review does not stay or place in abeyance the decision of the office or its authorized agent.

(2) An administrative hearing held pursuant to this section is exempt from the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) On review, the circuit court shall hear the case de novo in order to determine whether, based on a preponderance of the evidence, a ground exist for suspension of the person's motor vehicle registration.

(i) The suspension ordered shall be equal to the suspension of driving privileges ordered under § 5-65-402 or one (1) year, whichever is longer, but shall not exceed five (5) years.

(j) (1) (A) Upon determination that a person is completely dependent on the motor vehicle for the necessities of life, the Director of the Department of Finance and Administration may grant a restricted registration to a family member or co-owner of any immobilized motor vehicle.

(B) A restricted registration is not valid for use by the person whose driving privileges have been suspended or revoked.

(2) Operation of a motor vehicle in a manner inconsistent with the restricted registration or license plate has the same effect as operating an unlicensed motor vehicle.

(k) If the director orders immobilization of a motor vehicle, notice of immobilization shall be sent by first class mail to any persons, other than the arrested person, listed as an owner or co-owner of the immobilized motor vehicle in the records of the Office of Motor Vehicle.









Chapter 66 - Gambling

§ 5-66-101 - Construction of statutes.

(a) In their construction of the statutes prohibiting gaming, the judges of the several courts in this state shall construe the statutes liberally, with a view of preventing persons from evading the penalty of the law by changing of the name or the invention of new names or devices that now are, or may hereafter be, brought into practice, in any and in all kinds of gaming, and all general terms of descriptions shall be so construed as to have effect, and include all such games and devices as are not specially named.

(b) In all cases in which construction is necessary, the construction shall be in favor of the prohibition and against the offender.



§ 5-66-102 - Duty of officer.

When it comes to the knowledge of any sheriff, coroner, or constable, or any of their deputies, that any person is guilty of any offense created or prohibited by this section and §§ 5-66-101, 5-66-104 -- 5-66-107, and 5-66-109, it is their duty to give notice of the offense to any judge or justice of the peace for the county who shall:

(1) Issue his or her warrant and cause the offender to be brought before him or her;

(2) Examine the matter in a summary manner; and

(3) Discharge, bail, or commit the offender, as the circumstances and the right of the case may require.



§ 5-66-103 - Gambling houses.

(a) A person commits the offense of keeping a gambling house if the person:

(1) Keeps, conducts, or operates, or who is interested directly or indirectly in keeping, conducting, or operating any gambling house or place where gambling is carried on;

(2) Sets up, keeps, or exhibits or causes to be set up, kept, or exhibited or assists in setting up, keeping, or exhibiting any gambling device; or

(3) Is interested directly or indirectly in running any gambling house or in setting up and exhibiting any gambling device, either by furnishing money or another article, for the purpose of carrying on any gambling house.

(b) Keeping a gambling house is a Class D felony.



§ 5-66-104 - Gaming devices -- Prohibition.

(a) It is unlawful for a person to set up, keep, or exhibit any gaming table or gambling device, commonly called "A. B. C.", "E. O.", roulette, or rouge et noir, any faro bank, or any other gaming table or gambling device, or bank of the like or similar kind, or of any other description although not named in this section, regardless of the name or denomination, either:

(1) Adapted, devised, or designed for the purpose of playing any game of chance; or

(2) At which any money or property may be won or lost.

(b) Upon conviction, a person who violates this section is guilty of an unclassified misdemeanor and shall be fined in any sum not less than one hundred dollars ($100) and may be imprisoned any length of time not less than thirty (30) days nor more than one (1) year.



§ 5-66-105 - Gaming devices -- Financial interest.

(a) It is unlawful for any person in any way, either directly or indirectly, to be:

(1) Interested or concerned in any gaming prohibited by § 5-66-104, either by furnishing money or another article for the purpose of carrying on gaming; or

(2) Interested in the loss or gain of gaming prohibited by § 5-66-104.

(b) Upon conviction, a person who violates this section is guilty of an unclassified misdemeanor and shall be fined in any sum not less than one hundred dollars ($100) and may be imprisoned any length of time not less than thirty (30) days nor more than one (1) year.



§ 5-66-106 - Gaming devices -- Betting.

(a) It is unlawful for any person to bet any money or other valuable thing or any representative of any thing that is esteemed of value on any game prohibited by § 5-66-104.

(b) Upon conviction, a person who violates this section is guilty of a violation and shall be fined in any sum not exceeding one hundred dollars ($100) nor less than fifty dollars ($50.00).



§ 5-66-107 - Gaming devices -- In buildings or on vessels.

(a) It is unlawful for any owner or occupant of any house, outbuilding, or other building or any steamboat, or other vessel to knowingly permit or suffer any games, tables, or banks mentioned in § 5-66-104 or permit or suffer any kind of gaming under any name, to be carried on or exhibited in his or her house, outbuilding, or other building, or on board of any steamboat, flatboat, keelboat, or other vessel on any of the waters within this state.

(b) Upon conviction, a person who violates this section is guilty of an unclassified misdemeanor and shall be fined in any sum not less than one hundred dollars ($100) and may be imprisoned any length of time not less than thirty (30) days nor more than one (1) year.



§ 5-66-108 - Gaming devices -- Search warrants.

(a) It is made and declared to be the duty and required of the judges of the circuit courts, the presiding judges of the county courts, and also of the justices of the peace, on information given or on their own knowledge, or when they have reasonable ground to suspect, that they issue their warrant to the sheriff, coroner, or constable as the case may be most convenient, directing in the warrant a search for gaming tables, or devices mentioned or referred to in § 5-66-104, and, directing that on finding any, the devices shall be publicly burned by the officer executing the warrant.

(b) The officer executing a warrant, and burning, by virtue of the warrant, any gaming device, as required in subsection (a) of this section, on making his return to the judge or justice who issued the warrant, and getting the statement of the judge or justice that the warrant had been returned to the judge or justice duly executed by the burning of the gaming device, stating or describing the gaming device burnt, endorsed on the warrant, the officer is entitled to his or her fees for the service, to be paid by the person keeping the gambling table.



§ 5-66-109 - Gaming devices -- Vagrants.

(a) Any keeper or exhibitor of any gaming table, bank, or other gambling device and any person who travels or remains in a steamboat, or goes about from place to place for the purpose of gaming is deemed and treated as a vagrant.

(b) Any keeper or exhibitor of either of the gaming tables, called "A. B. C." or "E. O." or any other table distinguished or known by any other name, letter, or figure, such as faro bank, rouge et noir, or any gaming bank, of the same or like kind, with, or without a name, is deemed and rated as a vagrant.



§ 5-66-110 - Keno, etc.

(a) If a person sets up or exhibits, causes to be set up or exhibited, or aids or assists in setting up or exhibiting in the state any gaming device commonly known and designated as "keno" or any similar device by any other name or without a name, upon conviction the person is guilty of a violation and shall be fined in any sum not less than two hundred dollars ($200) for benefit of the common school fund.

(b) (1) It is the duty of each prosecuting attorney in this state who knows or is informed of any person exhibiting or setting up, or aiding or assisting in setting up any device described in subsection (a) of this section in his or her district, to take immediate steps to have the person immediately arrested for trial, and the prosecuting attorney shall have the person arrested as provided in this subsection for each separate offense done or committed on every separate day.

(2) If any prosecuting attorney who knows or is informed of any violation of this section refuses or neglects to cause the arrest and trial of the person so offending within five (5) days next after he or she knows or is informed of the offense, upon indictment and conviction, the prosecuting attorney shall be fined in any sum not less than five hundred dollars ($500).

(c) (1) It is the duty of every justice of the peace, knowing or being informed of any violation of subsection (a) of this section, in his or her township, for which the person has not been arrested or tried under the provisions of this section, to cause the arrest and trial of the person so offending, for each separate offense done or committed against the provisions of this section.

(2) If any justice of the peace who knows or is informed of any violation of subsection (a) of this section in his or her township refuses or neglects to cause the arrest and trial of the person so violating subsection (a) of this section, within five (5) days next after he or she is informed of the same, the justice of the peace is guilty of a misfeasance in office, and, upon indictment and conviction, the circuit court shall remove him or her from office.

(d) No license granted by any city or town is a bar to any prosecution or conviction under a provision of this section or any excuse, protection, or justification for any justice of the peace or prosecuting attorney failing to carry out the same.



§ 5-66-111 - Pinball machines, etc.

(a) (1) Any coin-operated pinball machine or other device that is designed so that more than one (1) coin can be inserted so as to give the player additional odds in making a high score or winning an additional free game is unlawful.

(2) The operation of the coin-operated pinball machine or other device described in subdivision (a)(1) of this section is a misdemeanor that is punishable by the imposition of a fine not to exceed one thousand dollars ($1,000) or imprisonment in the county jail for not more than one (1) year, or both.

(b) It is the intent of this section to prohibit the use of so-called "bingo"-type pinball machines, the interstate transportation of which is prohibited by 15 U.S.C. § 1172.

(c) (1) A coin-operated amusement device, including a pinball machine, that takes only one (1) coin for each player for each game and that is equipped with flippers that can be activated by the player to propel a ball back onto the playing surface of the machine so as to prolong the playing time and increase the score attained by the player and upon which not more than twenty-five (25) free games can be won by the player are specifically designated as an amusement device.

(2) The use of an amusement device described in subdivision (c)(1) of this section is declared to be legal so long as all state and municipal taxes have been paid and the owner of the amusement device has obtained a permit, filed a bond, and paid the privilege tax required by § 26-57-401 et seq.



§ 5-66-112 - Card games -- Betting.

If a person bets any money or any valuable thing on any game of brag, bluff, poker, seven-up, three-up, twenty-one, vingt-et-un, thirteen cards, the odd trick, forty-five, whist, or at any other game of cards known by any name now known to the law or with any other or new name or without any name, upon conviction he or she is guilty of a violation and shall be fined in any sum not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).



§ 5-66-113 - Games of hazard or skill -- Betting.

(a) If a person bets any money or any valuable thing on any game of hazard or skill, upon conviction he or she is guilty of a violation and shall be fined in any sum not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).

(b) In prosecuting under subsection (a) of this section it is sufficient for the indictment to charge that the defendant bet money or another valuable thing on a game of hazard or skill, without stating with whom the game was played.



§ 5-66-114 - Sports or games -- Transmission of information.

(a) (1) It is unlawful for any person, partnership, or corporation to receive or transmit information in the State of Arkansas relating to football, baseball, basketball, hockey, polo, tennis, horse racing, boxing, or any other sport or game for the purpose of gaming.

(2) This section does not apply to a radio station or newspaper disseminating such information as news, entertainment, or advertising medium.

(3) The provisions of this section do not apply to any commission conducting a legalized race meet within the State of Arkansas.

(b) Any teletype, telegraph ticker tape, or similar machine or device used in the transmitting or receiving of information relating to a game or sport as set out in subsection (a) of this section, that is used either directly or indirectly for the purpose of gaming, is defined and declared to be a "gaming device".

(c) Any person who violates a provision of this section and any teletype, telegraph ticker tape, or similar machine or device when used for gaming purposes, as defined in this section, is subject to the procedure and penalties as set out in §§ 5-66-101 -- 5-66-110, 5-66-112, 5-66-113, 5-66-116, and 5-66-118.



§ 5-66-115 - Sports or games -- Bribery of participants.

(a) As used in this section:

(1) "Participant" means any:

(A) Professional or amateur baseball, football, basketball, hockey, polo, tennis, or other athletic player;

(B) Boxer;

(C) Jockey, driver, groom, or other person participating or expecting to participate in a horse race, including an owner of a race track or the owner's employee, steward, trainer, judge, starter, or special police officer; or

(D) Manager, coach, or trainer of any sport team or participant or prospective participant in any sport team, sport game, or sport contest; and

(2) "Sport" means any:

(A) Professional or amateur baseball, football, basketball, hockey, polo, tennis, or other athletic game or contest;

(B) Boxing match; or

(C) Horse race.

(b) It is unlawful for any person to give, promise, or offer to any participant in any sport any valuable thing with the purpose to influence the participant to lose or try to lose or cause to be lost or to limit the participant's or the participant's team's margin of victory in a sport in which the participant is taking part or expects to take part or has any duty or connection.

(c) It is unlawful for any participant to solicit or accept any valuable thing to influence the participant to lose or try to lose or cause to be lost or to limit the participant's or the participant's team's margin of victory in a sport in which the participant is taking part or expects to take part or has any duty or connection.

(d) Upon conviction, any person who violates this section is guilty of a Class D felony.



§ 5-66-116 - Horseracing -- Betting.

(a) It is unlawful to directly or indirectly bet in this state, by selling or buying pools or otherwise, any money or other valuable thing, on any horse race of any kind whether had or run in this state or out of this state.

(b) (1) Upon conviction, a person who violates subsection (a) of this section is guilty of:

(A) A violation for the first offense and shall be fined in any sum not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00);

(B) A violation for the second offense and shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100); and

(C) An unclassified misdemeanor for all offenses after the second offense and shall be fined in any sum not more than five hundred dollars ($500) and imprisoned for a term of not less than thirty (30) days nor more than six (6) months.

(2) Every bet, wager, sale of pools, or purchase of pools is deemed a separate offense.

(c) It is the duty of circuit judges and prosecuting attorneys of this state, the grand juries and mayors of the cities and towns of this state, the police officers and marshals of the cities and towns, and the justices of the peace, sheriffs, and constables to enforce the provisions of this section when this section is violated in their presence or when the information of the violation is brought to their knowledge by affidavit or otherwise.

(d) If any sheriff, constable, or police officer refuses or neglects to immediately arrest and bring before some court of competent jurisdiction for trial any person who violates this section, when the knowledge of the violation is brought to his or her attention by the affidavit of any resident of the county where the offense is committed, the sheriff, constable, or police officer is deemed guilty of nonfeasance in office and upon conviction shall be fined in any sum not more than five hundred dollars ($500) and shall be removed from office.



§ 5-66-117 - Horseracing -- Agency service wagering.

(a) (1) It is unlawful for any person, either for himself or herself or as agent or employee of another person, to place, offer, or agree to place, either in person or by messenger, telephone, or telegraph, a wager on behalf of another person, for a consideration paid or to be paid by or on behalf of the other person, on a thoroughbred horse race being conducted in or out of this state.

(2) Upon conviction, a person who violates subdivision (a)(1) of this section is guilty of a Class D felony.

(b) It is a defense to prosecution under this section if a defendant can prove that his or her wager on behalf of another person was:

(1) Of a casual nature with no profit motive; and

(2) Merely an accommodation to the other person.



§ 5-66-118 - Lottery, etc. -- Tickets.

(a) Except as authorized under the Charitable Bingo and Raffles Enabling Act, § 23-114-101 et seq., it is unlawful for a person to:

(1) Keep an office, room, or place for the sale or disposition of a lottery ticket or slip, policy ticket or slip, gift concert ticket or slip, or like device;

(2) Vend, sell, or otherwise dispose of any lottery ticket or slip, policy ticket or slip, gift concert ticket or slip, or like device;

(3) Possess any lottery ticket or slip, policy ticket or slip, or gift concert ticket or slip, or like device, except a lottery ticket issued in another state where a lottery is legal; or

(4) Be interested, either directly or indirectly, in the sale or disposition of any lottery ticket or slip, policy ticket or slip, or gift concert ticket or slip, or like device.

(b) In any prosecution or investigation under this section, it is no exemption for a witness that his or her testimony may incriminate himself or herself, but no such testimony given by the witness shall be used against him or her in any prosecution except for perjury, and the witness is discharged from liability for any violation of the law upon his or her part disclosed by his or her testimony.

(c) (1) The General Assembly recognizes that:

(A) The present laws relating to lotteries are vague in certain areas and, although designed to prohibit the operation of lotteries in the state, may be interpreted to prohibit even the printing of lottery tickets by companies in this state for distribution in other states where lotteries are legal;

(B) There are companies in this state that print various types of tickets, stamps, tags, coupon books, and similar devices and that may be interested in printing lottery tickets for states where lotteries are lawful; and

(C) It is the intent and purpose of this subsection to clarify the present law relating to lotteries to specifically permit businesses in Arkansas to print lottery tickets for use in states where lotteries are lawful.

(2) (A) The printing or other production of lottery tickets by a business located in Arkansas for use in a state where a lottery is permitted is declared to be lawful.

(B) Nothing contained in this section and § 5-66-119 or any other law shall be construed to make printing or production of lottery tickets described in subdivision (c)(2)(A) of this section unlawful.

(d) (1) Upon conviction, any person who violates this section is guilty of a violation and shall be fined an amount not to exceed ten thousand dollars ($10,000).

(2) A second or subsequent offense is a Class D felony.



§ 5-66-119 - Lottery -- Promotion through sales.

(a) (1) Any person who in this state, directly or indirectly, sets up, promotes, engages in, or in any manner participates in any plan, scheme, device, or other means, either alone or in concert with any other person, firm, or corporation, either within or without the State of Arkansas, in which goods, property, or any other thing of value is sold to any person, firm, or corporation for any consideration, either cash or otherwise, and upon the further consideration that the purchaser agrees to obtain one (1) or more persons to participate in the plan, scheme, device, or other means by making a similar purchase and a similar agreement to secure one (1) or more other persons to participate in the plan, scheme, device, or other means in the same manner, each purchaser being given the right to obtain money, credits, goods, or some other thing of value, depending upon the number of persons joining in or participating in the plan, scheme, device, or other means, is declared to have set up, promoted, engaged in, or participated in a lottery, which is declared to be unlawful.

(2) The promotion, engaging in, or participation in the plan, scheme, device, or other means described in subdivision (a)(1) of this section is punishable as provided in this section.

(b) (1) Upon a complaint filed by any interested person, on relation of the State of Arkansas, the Attorney General, or any prosecuting attorney of any county where a plan, scheme, device, or other means described in subdivision (a)(1) of this section is proposed, promoted, operated, engaged in, or participated in, the circuit court of the county where the plan, scheme, device, or other means described in subdivision (a)(1) of this section is set up, proposed, operated, promoted, engaged in, or participated in may enjoin the further operation, promotion of, engagement, or participation in the plan, scheme, device, or other means.

(2) Any injunction under subdivision (b)(1) of this section may be granted without bond furnished by the plaintiff, and the circuit court may make further orders touching upon the subject matter as it may find necessary and desirable.

(c) (1) The General Assembly recognizes that:

(A) The present laws relating to lotteries are vague in certain areas and, although designed to prohibit the operation of lotteries in the state, may be interpreted to prohibit even the printing of lottery tickets by companies in this state for distribution in other states where lotteries are legal;

(B) There are companies in this state that print various types of tickets, stamps, tags, coupon books, and similar devices and that may be interested in printing lottery tickets for states where lotteries are lawful; and

(C) It is the intent and purpose of this subsection to clarify the present law relating to lotteries to specifically permit businesses in Arkansas to print lottery tickets for use in states where lotteries are lawful.

(2) (A) The printing or other production of lottery tickets by a business located in Arkansas for use in a state where a lottery is permitted is declared to be lawful.

(B) Nothing contained in this section and § 5-66-119 or any other law shall be construed to make printing or production of lottery tickets described in subdivision (c)(2)(A) of this section unlawful.

(d) Any person who violates a provision of this section commits a Class D felony.



§ 5-66-120 - Application to Arkansas Scholarship Lottery Act.

This chapter does not apply to a lottery under the Arkansas Scholarship Lottery Act, § 23-115-101 et seq.






Chapter 67 - Highways and Bridges

§ 5-67-101 - Advertising signs generally.

(a) It is unlawful for any person, firm, or corporation to place any advertising sign on the highway right-of-way in this state, except for a sign placed under direction of the State Highway Commission.

(b) Any person violating a provision of this section or § 5-39-213 is guilty of a violation and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).



§ 5-67-102 - False or misleading signs.

(a) It is unlawful for any person, firm, or corporation to erect or cause to be erected or maintained on or within one hundred yards (100 yds.) of the right-of-way of any state highway any sign or billboard that has printed, painted, or otherwise placed on the sign or billboard words or figures:

(1) Calculated to cause the traveling public of this state or tourists from other states to abandon the state highway and travel any public road to any town, city, or destination in this state unless the sign or billboard is erected and maintained by and with the consent and approval of the State Highway Commission; or

(2) That give to the traveling public any false or misleading information pertaining to the highways of this state.

(b) Any person, firm, or corporation violating a provision of this section is guilty of a violation and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

(c) The commission shall remove and destroy any signboard within one hundred yards (100 yds.) of the right-of-way of any state highway that gives to the traveling public any false or misleading information pertaining to the highways of this state.



§ 5-67-103 - Attaching signs to utility poles or living plants.

(a) (1) It is unlawful for any person, firm, corporation, or association to nail, staple, or otherwise attach or cause to be nailed, stapled, or otherwise attached any sign, poster, or billboard to any public utility pole or to any living tree, shrub, or other plant located upon the rights-of-way of any public road, highway, or street in this state.

(2) However, this prohibition does not apply to a warning, safety, or identification sign attached to a public utility pole by a utility company or cooperative.

(b) (1) Any person, firm, corporation, or association violating a provision of this section is guilty of a violation and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(2) Each day that any violation under subdivision (b)(1) of this section continues constitutes a separate offense.



§ 5-67-104 - Violation of posted bridge prohibitions.

(a) It is unlawful for any person owning or operating a motor vehicle that in any way exceeds or violates any properly posted limitation, regulation, or restriction governing the use of a bridge structure to use the bridge structure so long as the use violates any posted prohibition.

(b) (1) Any unlawful action resulting in a violation of a provision of subsection (a) of this section is a violation and upon conviction the person shall be punished by a fine of not more than two hundred dollars ($200).

(2) The person is liable for the costs to restore the damage and injury to the bridge structure occasioned by the violation.



§ 5-67-105 - Wreckage near memorial highway.

(a) If any person or corporation store's wrecked, worn out, or discarded automobiles or other scrap iron or steel within two hundred yards (200 yds.) of any public highway in the State of Arkansas, a part of which has been or may be designated by law as a memorial highway, it is the person's or corporation's duty to:

(1) Construct a solid fence or wall high enough to hide the wrecked, worn out, or discarded automobiles or other scrap iron or steel from a person passing along the memorial highway; or

(2) Hide the wrecked, worn out, or discarded automobiles or other scrap iron or steel behind a house or other structure or elevation of the land that conceals the wrecked, worn out, or discarded automobiles or other scrap iron or steel from public view of a person passing along the memorial highway.

(b) Any person failing to comply with a provision of this section is guilty of a violation and shall be fined five dollars ($5.00) for each day that he or she fails to comply, with the fine to go to the local school district where the site of the violation is located.



§ 5-67-106 - Use of spotlight.

(a) It is unlawful to use a spotlight from any public road, street, or highway except for use by:

(1) A law enforcement officer, game and fish officer, emergency service worker, or utility company employee in the performance of his or her duties;

(2) A person or his or her employee to examine real or personal property or livestock owned or rented by the person; or

(3) A person to assist in the repair or removal of a motor vehicle or other property.

(b) This section does not apply within the boundaries of a city of the first class or a city of the second class.

(c) A violation of this section is a Class C misdemeanor.



§ 5-67-107 - Solicitation on or near a highway.

(a) It is unlawful for any person to solicit a donation or offer to sell any item or service:

(1) On a state highway;

(2) Within ten feet (10') of a state highway, if there is not a sidewalk along the highway; or

(3) Between the highway and a sidewalk, if there is a sidewalk within ten feet (10') of the highway.

(b) A violation of this section is a Class C misdemeanor.






Chapter 68 - Obscenity

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Offenses Generally

§ 5-68-201 - Exhibition of obscene figures.

(a) Any person publicly exhibiting any obscene figure is guilty of a violation.

(b) Any person convicted under a provision of this section shall be fined in any sum not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).



§ 5-68-202 - Sale or possession of literature rejected by U.S. mail.

(a) It is unlawful for any person, firm, or corporation to sell or to offer for sale or to have in possession any magazine, paper, or other literature or printed book, picture, or matter the shipment or transportation of which has been refused and rejected from the United States mail or which literature or literature of like character the United States Government does not permit to be sold, shipped, or handled.

(b) (1) Any violation of a provision of this section constitutes a violation and upon conviction the offender is subject to a fine of any sum not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

(2) Each day that this section is violated constitutes a separate offense.



§ 5-68-203 - Obscene films.

(a) It is unlawful for any person to knowingly exhibit, sell, offer to sell, give away, circulate, produce, distribute, attempt to distribute, or have in his or her possession any obscene film.

(b) As used in this section:

(1) "Film" means motion picture film, still picture film, slides, and movie film of any type;

(2) "Obscene" means that to the average person, applying contemporary community standards, the dominant theme of the material taken as a whole appeals to prurient interest; and

(3) "Person" means any individual, partnership, firm, association, club, corporation, or other legal entity.

(c) (1) Any person that knowingly exhibits, sells, offers to sell, gives away, circulates, produces, distributes, or attempts to distribute any obscene film is guilty of a Class D felony.

(2) Any person that has in his or her possession an obscene film is guilty of a Class A misdemeanor.



§ 5-68-204 - Nudism.

(a) As used in this section, "nudism" means the act or acts of a person or persons congregating or gathering with his, her, or their private parts exposed in the presence of one (1) or more persons of the opposite sex as a form of social practice.

(b) The provisions of this section do not apply to the enumerated acts if:

(1) The purpose of the person committing the act or acts is to render medical or surgical treatment or to determine the need for medical or surgical treatment or to cleanse such sexual part, and the person committing the act:

(A) Is a licensed physician, as defined by § 17-80-101, or any such physician of a sister state making a professional call into Arkansas;

(B) Committed the act under the professional direction of any physician described in subdivision (b)(1)(A) of this section; or

(C) Is a nurse duly registered or licensed by the Arkansas State Board of Nursing; or

(2) The persons are married legally one to another.

(c) It is unlawful for any:

(1) Person, club, camp, corporation, partnership, association, or organization to advocate, demonstrate, or promote nudism; or

(2) Person to rent, lease, or otherwise permit his or her land, premises, or buildings to be used for the purpose of advocating, demonstrating, or promoting nudism.

(d) Any person, club, camp, corporation, partnership, association, or organization violating any provision of this section is guilty of a Class A misdemeanor for each offense.

(e) This section does not repeal any existing laws of the State of Arkansas except those in direct conflict with this section but this section is cumulative to the existing laws of the State of Arkansas.



§ 5-68-205 - Public display of obscenity.

(a) (1) As used in this subsection:

(A) "Obscene" means the same as "obscene material" defined by § 5-68-302; and

(B) "Obscenity" means an obscene sticker, painting, decal, emblem, or other device that is or contains an obscene writing, description, photograph, or depiction.

(2) A person commits the offense of publicly displaying an obscenity if the person knowingly causes an obscenity to be displayed in a manner that is readily visible to the public and the obscenity's content or character is distinguishable by normal vision.

(3) Publicly displaying an obscenity is a Class B misdemeanor.

(b) (1) It is unlawful to publicly display obscene material as defined by § 5-68-302 on any motor vehicle or wearing apparel.

(2) A violation of this subsection is a Class C misdemeanor.






Subchapter 3 - -- State Standards Defining and Regulating Obscenity

§ 5-68-301 - Legislative declaration.

(a) The General Assembly finds and declares that:

(1) The definition and regulation of obscenity are matters of statewide concern;

(2) In defining and regulating obscenity, a statewide standard is workable; and

(3) There is a need for clarification of the applicable law relating to the definition and regulation of obscenity.

(b) (1) To this end, it is the intent of this subchapter to impose a statewide standard for the definition and regulation of obscenity that is applicable throughout the state and all political subdivisions.

(2) No political subdivision shall enact any ordinance, rule, or regulation in conflict with a provision of this subchapter.



§ 5-68-302 - Definitions.

As used in this subchapter:

(1) "Advertising purposes" means a purpose of propagandizing in connection with the commercial sale of a product or type of product, the commercial offering of a service, or the commercial exhibition of an entertainment;

(2) "Hard-core sexual conduct" means a patently offensive act, exhibition, representation, depiction, or description of:

(A) An intrusion, however slight, actual or simulated, by any object, any part of an animal's body, or any part of a person's body into the genital or anal opening of any person's body; or

(B) Cunnilingus, fellatio, anilingus, bestiality, a lewd exhibition of genitals, or an excretory function, actual or simulated;

(3) "Live public show" means a public show in which a human being, an animal, or both appear bodily before a spectator or customer;

(4) "Obscene material" means a material that:

(A) Depicts or describes in a patently offensive manner sadomasochistic abuse, sexual conduct, or hard-core sexual conduct;

(B) Taken as a whole, appeals to the prurient interest of the average person, applying contemporary statewide standards; and

(C) Taken as a whole, lacks serious literary, artistic, political, or scientific value;

(5) "Obscene performance" means a play, motion picture, dance, show, or other presentation, whether pictured, animated, or live, performed before an audience and that in whole or in part depicts, or reveals, sexual conduct, hard-core sexual conduct, or sadomasochistic abuse, or that includes an explicit verbal description or a narrative account of sexual conduct or hard-core sexual conduct, and that:

(A) Depicts or describes in a patently offensive manner sadomasochistic abuse, sexual conduct, or hard-core sexual conduct;

(B) Taken as a whole, appeals to the prurient interest of the average person, applying contemporary statewide standards; and

(C) Taken as a whole, lacks serious literary, artistic, political, or scientific value;

(6) "Promote" means to produce, direct, perform in, manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, publish, distribute, circulate, disseminate, present, exhibit, or advertise, for consideration, or to offer or agree to do any of these things for consideration;

(7) "Public show" means any entertainment or exhibition advertised or in some other fashion held out to be accessible to the public or member of a club, regardless of whether an admission or other charge is levied or collected and regardless of whether a minor is admitted or excluded;

(8) "Sadomasochistic abuse" means flagellation, mutilation, or torture by or upon a person who is nude or clad in an undergarment or in revealing or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained on the part of a person so clothed, in a sexual context; and

(9) "Sexual conduct" means human masturbation or sexual intercourse.



§ 5-68-303 - Promoting obscene materials.

(a) Except as otherwise provided in § 5-68-308, a person commits promoting obscene materials if he or she knowingly promotes, or has in his or her possession with intent to promote, any obscene material.

(b) As used in this section, "material" means any writing, picture, motion picture, film, slide, drawing, or other visual reproduction.

(c) Promoting obscene materials is a Class D felony.



§ 5-68-304 - Promoting obscene performance.

(a) A person commits promoting an obscene performance if he or she knowingly:

(1) Directs, manages, finances, or presents an obscene performance; or

(2) Promotes any obscene performance, as owner, producer, director, manager, or performer.

(b) Promoting an obscene performance is a Class D felony.



§ 5-68-305 - Obscene performance at a live public show.

(a) A person commits an obscene performance at a live public show if he or she knowingly:

(1) Engages in an obscene performance of sadomasochistic abuse, hard-core sexual conduct, or sexual conduct in a live public show; or

(2) Directs, manages, finances, or presents an obscene performance at a live public show in which a participant engages in sadomasochistic abuse, hard-core sexual conduct, or sexual conduct.

(b) Committing an obscene performance at a live public show is a Class C felony.



§ 5-68-306 - Publicly displaying obscene material for advertising purposes.

(a) Except as otherwise provided in § 5-68-308, a person commits publicly displaying obscene material for advertising purposes if, for advertising purposes, he or she knowingly:

(1) Displays publicly or causes to be displayed publicly obscene material; or

(2) Permits any display of obscene material on premises owned, rented, or operated by him or her.

(b) "Displays publicly" means the exposing, placing, posting, exhibiting, or in any fashion displaying in any location, whether public or private, an item in such a manner that it may be readily seen and its content or character distinguished by normal unaided vision viewing it from a public thoroughfare or a vehicle on a public thoroughfare.

(c) Publicly displaying obscene material for advertising purposes is a Class B misdemeanor.

(d) In any prosecution for violation of this section, it is an affirmative defense for the defendant to prove that the public display was:

(1) Primarily for artistic purposes or as a public service even though in connection with a commercial venture; or

(2) Of nudity, exhibited by a bona fide art, antique, or similar gallery or exhibition and visible in a normal display setting.



§ 5-68-307 - Public display of hard-core sexual conduct.

(a) A person commits a public display of hard-core sexual conduct if he or she knowingly engages in hard-core sexual conduct in an open public place.

(b) Engaging in hard-core sexual conduct in an open public place is a Class D felony.



§ 5-68-308 - Defenses.

(a) No employee is liable to prosecution under this subchapter for promoting or possessing with intent to promote any obscene motion picture if the employee is acting within the scope of his or her regular employment.

(b) (1) As used in subsection (a) of this section, "employee" means any person regularly employed by an owner or operator of a motion picture theater if the person:

(A) Has no financial interest other than salary or wages in the ownership or operation of the motion picture theater;

(B) Has no financial interest in or control over the selection of a motion picture shown in the theater; and

(C) Is working within the motion picture theater where he or she is regularly employed.

(2) However, "employee" does not include a manager of a motion picture theater.

(c) No employee, director, or trustee of a bona fide school, museum, or public library, acting within the scope of his or her regular employment, is liable to prosecution for a violation of this subchapter for disseminating a writing, film, slide, drawing, or other visual reproduction that is claimed to be obscene.






Subchapter 4 - -- Arkansas Law on Obscenity

§ 5-68-401 - Title.

This subchapter shall be known as the "Arkansas Law on Obscenity" and may be referred to by that designation.



§ 5-68-402 - Purpose and intent.

(a) The General Assembly determines that during the past several years, the spread of obscene publications has become a matter of increasingly grave concern to the people of this state.

(b) The elimination of this evil and the consequent protection of the citizens and residents of this state against those publications are in the best interests of the morals and general welfare of the people.

(c) The accomplishment of these ends can best be achieved by providing prosecuting attorneys both with a speedy civil remedy for obtaining a judicial determination of the character and contents of publications and with an effective power to reach nonresidents responsible for the composition, publication, and distribution of obscene publications within the state.



§ 5-68-403 - Definitions.

As used in this subchapter:

(1) "Mailable matter" means:

(A) Printed or written matter or material having second-class mailing privileges under the laws of the United States; or

(B) Any other printed or written matter or material that has not been determined to be nonmailable under the laws of the United States;

(2) "Obscene" means that to the average person, applying contemporary community standards, the dominant theme of the material taken as a whole appeals to prurient interest;

(3) "Person" means any individual, partnership, firm, association, corporation, or other legal entity; and

(4) (A) "Printed or written matter or material" means any book, pamphlet, magazine, periodical, newspaper, picture magazine, comic book, story paper, or other printed or written matter.

(B) "Printed or written matter or material" does not include written or printed matter or material used by or in any recognized religious, scientific, or educational institution.



§ 5-68-404 - Mailable matter subject to provisions of subchapter.

Any mailable matter that is sent or caused to be sent, brought, or caused to be brought into this state for sale or commercial distribution or that in this state is sold, exhibited or commercially distributed, given away, or offered to be given away, by any person with knowledge of the judgment, or is in the possession of any person with knowledge of the judgment with intent to sell or commercially distribute or exhibit or give away or offer to give away, is subject to the provisions of § 5-68-405.



§ 5-68-405 - Possession, sale, or distribution.

(a) Any person that, with knowledge of its contents, sends or causes to be sent or brings or causes to be brought into this state for sale or commercial distribution, or in this state prepares, publishes, sells, exhibits, or commercially distributes, or gives away or offers to give away or has in the person's possession with intent to sell or commercially distribute or to exhibit or to give away, any obscene printed or written matter or material other than mailable matter, or any mailable matter known by the person to have been judicially found to be obscene under this subchapter, or that knowingly informs another of when, where, how, or from whom or by what means any of these things can be purchased or obtained, is guilty of a Class D felony.

(b) Any person that, with knowledge of its contents, has in the person's possession any obscene printed or written matter or material other than mailable matter, or any mailable matter known by that person to have been judicially found to be obscene under this subchapter, is guilty of a Class A misdemeanor.



§ 5-68-406 - Action to determine obscenity.

The prosecuting attorney for the county where obscene mailable matter is sent or caused to be sent, brought, or caused to be brought or where it is prepared, sold, exhibited or commercially distributed, or given away or offered to be given away or possessed shall institute an action in the circuit court for that county for an adjudication of the obscenity of the mailable matter if the prosecuting attorney has reasonable cause to believe that any person with knowledge of its contents is:

(1) Engaged in sending obscene mailable matter, causing it to be sent, bringing or causing it to be brought, into this state for sale or commercial distribution; or

(2) In this state preparing, selling, exhibiting or commercially distributing obscene mailable matter, giving it away, offering to give it away, or has it in the person's possession with intent to sell, commercially distribute, exhibit, give it away, or offer to give it away.



§ 5-68-407 - Complaint.

(a) The action authorized in § 5-68-406 is commenced by the filing of a complaint to which is attached as an exhibit a true copy of the allegedly obscene mailable matter.

(b) The complaint shall:

(1) Be directed against the mailable matter by name or description;

(2) Allege the mailable matter's obscene nature;

(3) Designate as respondents and list the names and addresses, if known, of the mailable matter's author, publisher, and any other person sending or causing it to be sent, bringing, or causing it to be brought into this state for sale or commercial distribution and of any person in this state preparing, selling, exhibiting, or commercially distributing it or giving away or offering to give it away, or possessing it with intent to sell or commercially distribute or exhibit or give away or offer to give it away;

(4) Pray for an adjudication that the mailable matter is obscene;

(5) Pray for a permanent injunction against any person sending or causing the mailable matter to be sent, bringing, or causing it to be brought into this state for sale or commercial distribution, or in this state preparing, selling, exhibiting, or commercially distributing it, giving away or offering to give it away, or possessing it with intent to sell or commercially distribute or exhibit or give away or offer to give it away; and

(6) Pray for the mailable matter's surrender, seizure, and destruction.



§ 5-68-408 - Order to show cause.

(a) Upon the filing of the complaint described in § 5-68-407, the prosecuting attorney shall present the complaint, including the exhibit to the complaint, as soon as practicable to the circuit court for its examination.

(b) If there is no probable cause to believe that the mailable matter described in the complaint is obscene, the circuit court shall dismiss the complaint.

(c) If the circuit court finds probable cause to believe the mailable matter to be obscene, it shall issue an order to show cause why the mailable matter shall not be adjudicated obscene, returnable not less than ten (10) days after the order's service, directed against the mailable matter by name or description and directing the service of a copy of the order, together with a copy of the complaint upon the mailable matter and upon each of the respondents named in the complaint.

(d) Service of the order shall be made upon the mailable matter at its place of publication or its editorial offices as shown in the order.

(e) Service of the order or any copy of the order may be made in any manner provided by law, and in case of mailable matter published or edited outside of the State of Arkansas and of any nonresident respondent, by registered or certified mail directed to the mailable matter of the respondent to be served at the address shown in the complaint.

(f) Proof of the mailing is deemed to be prima facie evidence of service of the order or a copy of the order upon the mailable matter or any respondent for the purposes of this section.



§ 5-68-409 - Answer -- Trial date.

(a) On or before the return date specified in the order to show cause, the mailable matter and each respondent may file an answer or other defense.

(b) By order, the circuit court may permit any person to appear and file an answer as amicus curiae.

(c) If no person files an answer or other defense on or before the return date specified in the order to show cause, the circuit court may immediately determine whether the mailable matter is obscene and enter an appropriate judgment.

(d) Upon the expiration of the time for filing an answer or other defense by the mailable matter and all respondents, and, upon the circuit court's own motion or upon the application of any party, the circuit court may set a date for the trial of the issues joined.



§ 5-68-410 - Trial procedure.

(a) The public interest requires that any action prescribed in this subchapter, other than a criminal action under § 5-68-405, be heard and disposed of with the maximum promptness and dispatch commensurate with constitutional requirements, including due process, freedom of the press, and freedom of speech.

(b) The rules of civil procedure pertaining to equity cases are applicable to the trial of an action prescribed in this subchapter, other than a criminal action under § 5-68-405.



§ 5-68-411 - Judgment -- Enforcement.

If the circuit court finds the mailable matter to be obscene, it shall enter judgment to that effect and may, in the judgment or in a subsequent order of enforcement of the judgment:

(1) Enter a permanent injunction against any respondent prohibiting the respondent from doing or continuing to do any act condemned by this subchapter;

(2) Direct any resident respondent to dispose of any obscene mailable matter in the resident respondent's possession or under the resident respondent's control under such conditions and within such time as the circuit court may find to be reasonable; or

(3) If any respondent fails to comply with an order of the circuit court, direct any sheriff in the state to seize and destroy any obscene mailable matter in the possession or under the control of the respondent wherever the obscene mailable matter may be found.



§ 5-68-412 - Injunctions.

(a) Any order granting an injunction shall:

(1) Set forth the reasons for its issuance;

(2) Be specific in terms;

(3) Describe in reasonable detail, and not by reference to the complaint or other document, the act sought to be restrained; and

(4) Be binding only upon the respondents to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation by contract or arrangement with the respondents that receive actual notice of the order by personal service or otherwise.

(b) A copy of any order of the circuit court in finding any matter to be obscene and any order of injunction issued in regard to the matter shall be served upon all persons, and in the same manner, as is provided in § 5-68-408.



§ 5-68-413 - Contempt.

Any respondent or any officer, agent, servant, employee, or attorney of the respondent or any person in active concert or participation by contract or arrangement with the respondent, that receives actual notice, by personal service or otherwise, of any injunction or restraining order entered pursuant to § 5-68-412 and that disobeys any provision of the injunction or restraining order is guilty of contempt of court.



§ 5-68-414 - Extradition.

In any case in which a circuit court has entered its judgment, pursuant to § 5-68-411, that the mailable matter in question is obscene, and a charge of continuing violation is brought against a person that, being a respondent to the judgment, cannot be found in this state, the Governor shall demand the person's extradition from the executive authority of the state where the person may be found pursuant to the laws of this state unless the person has appealed from the judgment and the appeal has not been finally determined.



§ 5-68-415 - Possession of things enumerated in § 5-68-405 creates a presumption.

(a) (1) The possession of any three (3) of the things enumerated in § 5-68-405, except the possession of them for the purpose of return to the person from whom received, creates a presumption that the things are intended for sale or commercial distribution, exhibition, or gift.

(2) However, the presumption under subdivision (a)(1) of this section is rebuttable.

(b) The burden of proof that the possession of the things is for the purpose of return to the person from whom received is on the possessor.



§ 5-68-416 - Nonresidents subject to jurisdiction.

In order to protect the morals and general welfare of the citizens and residents of this state against obscene printed or written matter or material originating outside this state, it is the purpose of this section to subject to the jurisdiction of the courts of this state those persons that are responsible for the importation of obscene printed or written matter or material into this state and, by that act, submit themselves to the jurisdiction of the courts of this state in any action authorized by § 5-68-406.






Subchapter 5 - -- Selling or Loaning Pornography to Minors

§ 5-68-501 - Definitions.

As used in this subchapter:

(1) "CD-ROM" means a compact disk that:

(A) Has the capacity to store graphic, audio, video, and written material; and

(B) May be used by a computer or other device to play or display material harmful to minors;

(2) "Harmful to minors" means that quality of any description, exhibition, presentation, or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when the material or performance, taken as a whole, has the following characteristics:

(A) The average person eighteen (18) years of age or older applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest in sex to minors;

(B) The average person eighteen (18) years of age or older applying contemporary community standards would find that the material or performance depicts or describes nudity, sexual conduct, sexual excitement, or sadomasochistic abuse in a manner that is patently offensive to prevailing standards in the adult community with respect to what is suitable for minors; and

(C) The material or performance lacks serious literary, scientific, medical, artistic, or political value for minors;

(3) "Knowingly" means having general knowledge of, or reason to know, or a belief or ground for belief that warrants further inspection or inquiry of both:

(A) The character and content of any material described in this section that is reasonably susceptible to examination by the defendant; and

(B) (i) The age of the minor.

(ii) However, an honest mistake constitutes an excuse from liability under this section if the defendant made a reasonable bona fide attempt to ascertain the age of the minor;

(4) "Magnetic disk memory" means a memory system that stores and retrieves binary data on a record-like metal or plastic disk coated with a magnetic material, including, but not limited to, a hard disk drive and a floppy diskette;

(5) "Magnetic tape memory" means a memory system that stores and retrieves binary data on magnetic recording tape;

(6) (A) "Material" means any book, magazine, newspaper, pamphlet, poster, print, picture, figure, image, description, motion picture, film, record, recording tape, CD-ROM disk, magnetic disk memory, magnetic tape memory, video tape, or other media.

(B) However, "material" does not include a matter displayed, transmitted, retrieved, or stored on the Internet or other network for the electronic dissemination of information;

(7) "Minor" means any person under eighteen (18) years of age;

(8) "Nudity" means a:

(A) Showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering;

(B) Showing of the female breast with less than a fully opaque covering of any portion of the female breast below the top of the nipple; or

(C) Depiction of covered male genitals in a discernibly turgid state;

(9) (A) "Performance" means any motion picture, film, video tape, played record, phonograph or tape, preview, trailer, play, show, skit, dance, or other exhibition performed or presented to or before an audience of one (1) or more, with or without consideration.

(B) However, "performance" does not include a matter displayed, transmitted, retrieved, or stored on the Internet or other network for electronic dissemination of information;

(10) "Person" means any individual, partnership, association, corporation, or other legal entity of any kind;

(11) "Reasonable bona fide attempt" means an attempt to ascertain the true age of a minor by requiring production of a driver's license, marriage license, birth certificate, or other governmental or educational identification card or paper and not relying solely on an oral allegation or apparent age of the minor;

(12) "Sadomasochistic abuse" means flagellation or torture by or upon a person clad in undergarments, a mask, or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained on the part of a person so clothed;

(13) "Sexual conduct" means an act of masturbation, homosexuality, sexual intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or female breast; and

(14) "Sexual excitement" means the condition of the human male or female genitals when in a state of sexual stimulation or arousal.



§ 5-68-502 - Unlawful acts.

It is unlawful for any person, including, but not limited to, any person having custody, control, or supervision of any commercial establishment, to knowingly:

(1) (A) Display material that is harmful to minors in such a way that the material is exposed to the view of a minor as part of the invited general public.

(B) However, a person is deemed not to have displayed material harmful to minors if:

(i) The material is kept behind devices commonly known as "blinder racks" so that the lower two-thirds (2/3) of the material is not exposed to view; or

(ii) Material harmful to minors is not contained on the front cover, back cover, or binding of the displayed material;

(2) (A) Sell, furnish, present, distribute, allow to view, or otherwise disseminate to a minor with or without consideration any material that is harmful to minors.

(B) However, the prohibition under subdivision (2)(A) of this section does not apply to any dissemination:

(i) By a parent, guardian, or relative within the third degree or consanguinity of the minor; or

(ii) With the consent of a parent or guardian of the minor; or

(3) (A) Present to a minor or participate in presenting to a minor with or without consideration any performance that is harmful to minors.

(B) However, the prohibition under subdivision (3)(A) of this section does not apply to any dissemination:

(i) By a parent, guardian, or relative within the third degree of consanguinity to the minor; or

(ii) With the consent of a parent or guardian of the minor.



§ 5-68-503 - Penalties.

Any person violating any provision of this subchapter is guilty of a Class B misdemeanor.









Chapter 69 - Oil and Gas

§ 5-69-101 - Extension of gas pipe without permission.

(a) It is declared to be unlawful for any person in any manner to change, extend, or alter, or to cause to be changed, extended, or altered, any service or other pipe or attachment of any kind, by or through which natural or artificial gas is furnished from the gas mains or pipes of any person, company, or corporation without first securing from that person, company, or corporation written permission to make the change, extension, or alteration.

(b) Any person violating any provision of subsection (a) of this section upon conviction is guilty of a Class A misdemeanor.



§ 5-69-102 - Carbon black.

(a) The use of natural gas within the State of Arkansas for the purpose of obtaining the carbon black content by the process of burning is prohibited.

(b) The erection, enlargement, maintenance, and operation of any plant in the State of Arkansas for the purpose of burning natural gas to obtain from the natural gas the carbon black content is prohibited within this state.

(c) No person, firm, or corporation owning or operating any gas well within this state shall:

(1) Use any part of the gas produced from the gas well for the purpose of obtaining the carbon black content of the gas by the process of burning; or

(2) Sell or deliver any part of the gas produced from the gas well to any other person, firm, or corporation for use by that person, firm, or corporation in obtaining the carbon black content of the gas by the process of burning the gas.

(d) (1) The erection, maintenance, or operation of any carbon black plant in violation of this section or the use, sale, or delivery of any natural gas from any gas well in this state in violation of a provision of this section is declared a public nuisance.

(2) The Attorney General and the several prosecuting attorneys of this state shall proceed in the name of the State of Arkansas in any court of competent jurisdiction by injunction, mandamus, or other appropriate remedy for the abatement of a public nuisance under subdivision (d)(1) of this section.

(e) (1) Any person, firm, or corporation violating any provision of this section is guilty of a violation and upon conviction shall be fined in any sum not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).

(2) Each day that any plant is operated for the purpose of manufacturing carbon black or each day that any gas is used, sold, or delivered from any gas well in violation of a provision of this section is deemed a separate offense.

(f) Nothing in this section shall be construed as prohibiting the use of casing-head gas, produced from any oil well, in the manufacture of carbon black.






Chapter 70 - Prostitution

§ 5-70-101 - Definitions.

As used in this chapter:

(1) "Advances prostitution" means a person if, acting other than as a prostitute or a patron of a prostitute, that person knowingly:

(A) Causes or aids a person to commit or engage in prostitution;

(B) Procures or solicits a patron for prostitution;

(C) Provides a person or premises for prostitution purposes;

(D) Operates or assists in the operation of a house of prostitution or a prostitution enterprise; or

(E) Engages in any other conduct designed to institute, aid, or facilitate an act or enterprise of prostitution;

(2) "Physical force" means any bodily impact, restraint, or confinement or the threat of bodily impact, restraint, or confinement;

(3) "Profits from prostitution" means a person if, acting other than as a prostitute receiving compensation for personally rendered prostitution services, the person accepts or receives money or other property pursuant to an agreement or understanding with any person in which the person participates or is to participate in the proceeds of prostitution; and

(4) "Sexual activity" means sexual intercourse, deviate sexual activity, or sexual contact as defined in § 5-14-101.



§ 5-70-102 - Prostitution.

(a) A person commits prostitution if in return for or in expectation of a fee he or she engages in or agrees or offers to engage in sexual activity with any other person.

(b) Prostitution is a:

(1) Class B misdemeanor for the first offense; and

(2) Class A misdemeanor for second and subsequent offenses.



§ 5-70-103 - Sexual solicitation.

(a) A person commits the offense of sexual solicitation if he or she:

(1) Offers to pay a fee to a person to engage in sexual activity with him or her or another person; or

(2) Solicits or requests a person to engage in sexual activity with him or her in return for a fee.

(b) Sexual solicitation is a:

(1) Class B misdemeanor for the first offense; and

(2) Class A misdemeanor for the second and subsequent offenses.



§ 5-70-104 - Promoting prostitution in the first degree.

(a) A person commits the offense of promoting prostitution in the first degree if he or she knowingly:

(1) Advances prostitution by compelling a person by physical force or intimidation to engage in prostitution or profits from such coercive conduct by another; or

(2) Advances prostitution or profits from prostitution of a person less than eighteen (18) years of age.

(b) Promoting prostitution in the first degree is a Class D felony.



§ 5-70-105 - Promoting prostitution in the second degree.

(a) A person commits the offense of promoting prostitution in the second degree if he or she knowingly advances prostitution or profits from prostitution by managing, supervising, controlling, or owning, either alone or in association with another, a house of prostitution or a prostitution enterprise involving two (2) or more prostitutes.

(b) Promoting prostitution in the second degree is a Class A misdemeanor.



§ 5-70-106 - Promoting prostitution in the third degree.

(a) A person commits the offense of promoting prostitution in the third degree if:

(1) Having a possessory or proprietary interest in premises that he or she knows is being used for prostitution, the person fails to make reasonable effort to halt or abate the use for prostitution; or

(2) He or she knowingly advances prostitution or profits from prostitution.

(b) Promoting prostitution in the third degree is a Class B misdemeanor.






Chapter 71 - Riots, Disorderly Conduct, Etc.

Subchapter 1 - -- General Provisions

§ 5-71-101 - Definitions.

As used in this chapter:

(1) "Deviate sexual activity" means any act of sexual gratification involving:

(A) The penetration, however slight, of the anus or mouth of one (1) person by the penis of another person; or

(B) The penetration, however slight, of the vagina or anus of one (1) person by any body member or foreign instrument manipulated by another person;

(2) "Governmental function" means any activity that a public servant is legally authorized to undertake on behalf of any governmental unit he or she serves;

(3) "Occupiable structure" means a vehicle, building, or other structure:

(A) Where any person lives or carries on a business or other calling;

(B) Where people assemble for purposes of business, government, education, religion, entertainment, or public transportation; or

(C) (i) That is customarily used for overnight accommodation of persons, whether or not a person is actually present.

(ii) Each unit of an occupiable structure divided into separately occupied units is itself an occupiable structure;

(4) "Property" means real property or tangible or intangible personal property, including money or any paper or document that represents or embodies anything of value;

(5) "Prostitution" has the meaning specified in § 5-70-102;

(6) "Public building" means a structure owned, operated, or occupied by any agency of the State of Arkansas or its political subdivisions or by any agency of the United States Government;

(7) "Public place" means a publicly or privately owned place to which the public or a substantial number of people have access;

(8) "Vehicle" means any craft or device designed for the transportation of people or property across land or water or through the air; and

(9) "Vital public facility" means a facility maintained for use for:

(A) Public communications;

(B) Transportation;

(C) Supply of water, gas, or power;

(D) Law enforcement;

(E) Fire protection;

(F) Civil or national defense; or

(G) Other public service.






Subchapter 2 - -- Offenses Generally

§ 5-71-201 - Riot.

(a) A person commits the offense of riot if, with two (2) or more other persons, he or she knowingly engages in tumultuous or violent conduct that creates a substantial risk of:

(1) Causing public alarm;

(2) Disrupting the performance of a governmental function; or

(3) Damaging or injuring property or a person.

(b) Riot is a Class A misdemeanor.



§ 5-71-202 - Aggravated riot.

(a) A person commits the offense of aggravated riot if he or she commits the offense of riot when:

(1) The person knowingly possesses a deadly weapon; or

(2) The person knows that another person with whom he or she is acting possesses a deadly weapon.

(b) Aggravated riot is a Class D felony.



§ 5-71-203 - Inciting riot.

(a) A person commits the offense of inciting riot if he or she knowingly:

(1) By speech or conduct urges others to participate in a riot under circumstances that produce a clear and present danger that they will participate in a riot; or

(2) Gives commands, instructions, or signals to others in furtherance of a riot.

(b) (1) Inciting riot is a Class D felony if injury to a person or damage to property results from the offense.

(2) Otherwise, inciting riot is a Class A misdemeanor.



§ 5-71-204 - Arming rioters.

(a) A person commits the offense of arming rioters if he or she:

(1) Furnishes a deadly weapon or explosive device to another person knowing the deadly weapon or explosive device is to be used in a riot; or

(2) Instructs another person in the preparation or use of a deadly weapon or explosive device knowing that the deadly weapon or explosive device is to be used in a riot.

(b) Arming rioters is a Class B felony.



§ 5-71-205 - Unlawful assembly.

(a) A person commits the offense of unlawful assembly if he or she:

(1) Assembles with two (2) or more other persons; and

(2) Has the purpose of engaging in conduct constituting a riot.

(b) Unlawful assembly is a Class C misdemeanor.



§ 5-71-206 - Failure to disperse.

(a) A person commits the offense of failure to disperse if, during a riot or an unlawful assembly, he or she refuses or knowingly fails to disperse when ordered to disperse by a law enforcement officer or other person engaged in enforcing or executing the law.

(b) It is a defense to a prosecution under this section that the actor was a news reporter or other person observing or recording the events on behalf of the news media not knowingly obstructing efforts by a law enforcement officer or other person engaged in enforcing or executing the law to control or abate the riot or unlawful assembly.

(c) Failure to disperse is a Class C misdemeanor.



§ 5-71-207 - Disorderly conduct.

(a) A person commits the offense of disorderly conduct if, with the purpose to cause public inconvenience, annoyance, or alarm or recklessly creating a risk of public inconvenience, annoyance, or alarm, he or she:

(1) Engages in fighting or in violent, threatening, or tumultuous behavior;

(2) Makes unreasonable or excessive noise;

(3) In a public place, uses abusive or obscene language, or makes an obscene gesture, in a manner likely to provoke a violent or disorderly response;

(4) Disrupts or disturbs any lawful assembly or meeting of persons;

(5) Obstructs vehicular or pedestrian traffic;

(6) Congregates with two (2) or more other persons in a public place and refuses to comply with a lawful order to disperse of a law enforcement officer or other person engaged in enforcing or executing the law;

(7) Creates a hazardous or physically offensive condition;

(8) In a public place, mars, defiles, desecrates, or otherwise damages a patriotic or religious symbol that is an object of respect by the public or a substantial segment of the public; or

(9) In a public place, exposes his or her private parts.

(b) Disorderly conduct is a Class C misdemeanor.



§ 5-71-208 - Harassment.

(a) A person commits the offense of harassment if, with purpose to harass, annoy, or alarm another person, without good cause, he or she:

(1) Strikes, shoves, kicks, or otherwise touches a person, subjects that person to offensive physical contact or attempts or threatens to do so;

(2) In a public place, directs obscene language or makes an obscene gesture to or at another person in a manner likely to provoke a violent or disorderly response;

(3) Follows a person in or about a public place;

(4) In a public place repeatedly insults, taunts, or challenges another person in a manner likely to provoke a violent or disorderly response;

(5) Engages in conduct or repeatedly commits an act that alarms or seriously annoys another person and that serves no legitimate purpose; or

(6) Places a person under surveillance by remaining present outside that person's school, place of employment, vehicle, other place occupied by that person, or residence, other than the residence of the defendant, for no purpose other than to harass, alarm, or annoy.

(b) Harassment is a Class A misdemeanor.

(c) It is an affirmative defense to prosecution under this section if the actor is a law enforcement officer, licensed private investigator, attorney, process server, licensed bail bondsman, or a store detective acting within the reasonable scope of his or her duty while conducting surveillance on an official work assignment.

(d) (1) Upon pretrial release of the defendant, a judicial officer shall enter a no contact order in writing consistent with Rules 9.3 and 9.4 of the Arkansas Rules of Criminal Procedure and shall give notice to the defendant of penalties contained in Rule 9.5 of the Arkansas Rules of Criminal Procedure.

(2) This no contact order remains in effect during the pendency of any appeal of a conviction under this section.

(3) The judicial officer or prosecuting attorney shall provide a copy of this no contact order to the victim and arresting agency without unnecessary delay.

(e) If the judicial officer has reason to believe that mental disease or defect of the defendant will or has become an issue in the cause, the judicial officer shall enter such orders as are consistent with § 5-2-305.



§ 5-71-209 - Harassing communications.

(a) A person commits the offense of harassing communications if, with the purpose to harass, annoy, or alarm another person, the person:

(1) Communicates with a person, anonymously or otherwise, by telephone, telegraph, mail, or any other form of written communication, in a manner likely to harass, annoy, or cause alarm;

(2) Makes a telephone call or causes a telephone to ring repeatedly, with no purpose of legitimate communication, regardless of whether a conversation ensues; or

(3) Knowingly permits any telephone under his or her control to be used for any purpose prohibited by this section.

(b) An offense involving use of a telephone may be prosecuted in the county where the defendant was located when he or she used a telephone, or in the county where the telephone made to ring by the defendant was located.

(c) Harassing communications is a Class A misdemeanor.

(d) (1) Upon the pretrial release of the defendant, a judicial officer shall enter a no contact order in writing consistent with Rules 9.3 and 9.4 of the Arkansas Rules of Criminal Procedure and shall give notice to the defendant of penalties contained in Rule 9.5 of the Arkansas Rules of Criminal Procedure.

(2) This no contact order remains in effect during the pendency of any appeal of a conviction under this section.

(3) The judicial officer or prosecuting attorney shall provide a copy of this no contact order to the victim and arresting agency without unnecessary delay.

(e) If the judicial officer has reason to believe that mental disease or defect of the defendant will or has become an issue in the cause, the judicial officer shall enter such orders as are consistent with § 5-2-305.



§ 5-71-210 - Communicating a false alarm.

(a) A person commits the offense of communicating a false alarm if he or she purposely initiates or circulates a report of a present, past, or impending bombing, fire, offense, catastrophe, or other emergency while knowing that the report is false or baseless and knowing that it is likely to:

(1) Cause action of any sort by an official or volunteer agency organized to deal with emergencies;

(2) Place any person in fear of physical injury to himself or herself or another person or of damage to his or her property or that of another person; or

(3) Cause total or partial evacuation of any occupiable structure, vehicle, or vital public facility.

(b) (1) (A) Communicating a false alarm is a Class C felony if physical injury to a person results.

(B) Communicating a false alarm is a Class D felony if:

(i) Damage to property results; or

(ii) The false alarm communicates a present or impending bombing and is made to or about a public or private educational institution.

(2) (A) If there is no resulting physical injury or damage to property, communicating a false alarm is a Class A misdemeanor.

(B) A second or subsequent offense that would otherwise be a Class A misdemeanor is a Class D felony.

(c) In addition to any other restitution ordered under § 5-4-205, the court may order that a person who violates this section make restitution to the State of Arkansas or any of its political subdivisions for any cleanup costs associated with the commission of the offense.



§ 5-71-211 - Threatening a fire or bombing.

(a) A person commits the offense of threatening a fire or bombing if he or she purposely threatens damage or injury to the person or property of another person by bombing, fire, or other means, in a manner likely to:

(1) Place another person in reasonable apprehension of:

(A) Physical injury to that person or another person; or

(B) Damage to that person's property or to the property of another person; or

(2) Create public alarm.

(b) (1) Threatening a fire or bombing is a Class D felony if physical injury to a person results.

(2) Otherwise, threatening a fire or bombing is a Class A misdemeanor.



§ 5-71-212 - Public intoxication -- Drinking in public.

(a) A person commits the offense of public intoxication if he or she appears in a public place manifestly under the influence of alcohol or a controlled substance to the degree and under circumstances such that:

(1) The person is likely to endanger himself or herself or another person or property; or

(2) The person unreasonably annoys a person in his or her vicinity.

(b) Public intoxication is a Class C misdemeanor.

(c) A person commits the offense of drinking in public if the person, other than in a place of business licensed to sell alcoholic beverages for consumption on the premises, consumes any alcoholic beverage:

(1) In any public place;

(2) On any highway or street;

(3) Upon any passenger coach, streetcar, or in or upon any vehicle commonly used for the transportation of passengers; or

(4) In or about any depot, platform, waiting station or room, or other public place.

(d) Drinking in public is a Class C misdemeanor.

(e) The provisions of this section shall not be construed to prohibit or restrict the consumption of an alcoholic beverage when consumed as a part of a recognized religious ceremony or ritual.



§ 5-71-213 - Loitering.

(a) A person commits the offense of loitering if he or she:

(1) Lingers, remains, or prowls in a public place or the premises of another without apparent reason and under circumstances that warrant alarm or concern for the safety of persons or property in the vicinity and, upon inquiry by a law enforcement officer, refuses to identify himself or herself and give a reasonably credible account of his or her presence and purpose;

(2) Lingers, remains, or prowls in or near a school building, not having any reason or relationship involving custody of or responsibility for a student and not having written permission from anyone authorized to grant permission;

(3) Lingers or remains in a public place or on the premises of another for the purpose of begging;

(4) Lingers or remains in a public place for the purpose of unlawful gambling;

(5) Lingers or remains in a public place for the purpose of engaging or soliciting another person to engage in prostitution or deviate sexual activity;

(6) Lingers or remains in a public place for the purpose of unlawfully buying, distributing, or using a controlled substance;

(7) Lingers or remains in a public place for the purpose of unlawfully buying, distributing, or consuming an alcoholic beverage;

(8) Lingers or remains on or about the premises of another for the purpose of spying upon or invading the privacy of another; or

(9) Lingers or remains on or about the premises of any off-site customer-bank communication terminal without any legitimate purpose.

(b) Among the circumstances that may be considered in determining whether a person is loitering are that the person:

(1) Takes flight upon the appearance of a law enforcement officer;

(2) Refuses to identify himself or herself; or

(3) Manifestly endeavors to conceal himself or herself or any object.

(c) Unless flight by the actor or another circumstance makes it impracticable, prior to an arrest for an offense under subdivision (a)(1) of this section a law enforcement officer shall afford the actor an opportunity to dispel any alarm that would otherwise be warranted by requesting the actor to identify himself or herself and explain his or her presence and conduct.

(d) It is a defense to a prosecution under subdivision (a)(1) of this section if:

(1) The law enforcement officer did not afford the defendant an opportunity to identify himself or herself and explain his or presence and conduct; or

(2) It appears at trial that an explanation given by the defendant to the law enforcement officer was true and, if believed by the law enforcement officer at that time, would have dispelled the alarm.

(e) Loitering is a Class C misdemeanor.



§ 5-71-214 - Obstructing a highway or other public passage.

(a) A person commits the offense of obstructing a highway or other public passage if, having no legal privilege to do so and acting alone or with another person, he or she renders any highway or other public passage impassable to pedestrian or vehicular traffic.

(b) It is a defense to a prosecution under this section that:

(1) The highway or other public passage was rendered impassable solely because of a gathering of persons to hear the defendant speak or otherwise communicate;

(2) The defendant was a member of a gathering contemplated by subdivision (b)(1) of this section; or

(3) The highway or public passage obstructed has not been established as a city street, county road, or state or federal highway under the laws of this state and no civil court has established a right of passage by prescription for the highway or public passage.

(c) Obstructing a highway or other public passage is a Class C misdemeanor.



§ 5-71-215 - Defacing objects of public respect.

(a) A person commits the offense of defacing objects of public respect if he or she purposely:

(1) Defaces, mars, or otherwise damages any public monument;

(2) Defaces, mars, or otherwise damages a work of art on display in any public place;

(3) Defaces, mars, desecrates, or otherwise damages any place of worship, cemetery, or burial monument; or

(4) Removes a broken or unbroken, commercial or rock, grave marker for any reason except for cleaning or repair by a family member, caretaker, or preservation organization.

(b) (1) (A) Except as provided in subdivision (b)(1)(B) of this section, defacing objects of public respect is a Class A misdemeanor if the value of repairing or replacing the damaged object does not exceed five hundred dollars ($500).

(B) Defacing objects of public respect is a Class D felony if the value of repairing or replacing the damaged object does not exceed five hundred dollars ($500) and if the object that is defaced, marred, desecrated, or otherwise damaged is a cemetery or burial monument.

(2) (A) Except as provided in subdivision (b)(2)(B) of this section, defacing objects of public respect is a Class D felony if the value of repairing or replacing the damaged object exceeds five hundred dollars ($500), but does not exceed two thousand five hundred dollars ($2,500).

(B) Defacing objects of public respect is a Class C felony if the value of repairing or replacing the damaged object exceeds five hundred dollars ($500) but does not exceed two thousand five hundred dollars ($2,500) and if the object that is defaced, marred, desecrated, or otherwise damaged is a cemetery or burial monument.

(3) (A) Except as provided in subdivision (b)(3)(B) of this section, defacing objects of public respect is a Class C felony if the value of repairing or replacing the damaged object exceeds two thousand five hundred dollars ($2,500).

(B) Defacing objects of public respect is a Class B felony if the value of repairing or replacing the damaged object exceeds two thousand five hundred dollars ($2,500) and if the object that is defaced, marred, desecrated, or otherwise damaged is a cemetery or burial monument.



§ 5-71-216 - Defacing public buildings.

(a) A person commits the offense of defacing a public building if he or she purposely defaces, mars, or otherwise damages a public building.

(b) Defacing a public building is a Class A misdemeanor.



§ 5-71-217 - Cyberbullying.

(a) As used in this section:

(1) "Communication" means the electronic communication of information of a person's choosing between or among points specified by the person without change in the form or content of the information as sent and received; and

(2) "Electronic means" means any textual, visual, written, or oral communication of any kind made through the use of a computer online service, Internet service, telephone, or any other means of electronic communication, including without limitation to a local bulletin board service, an Internet chat room, electronic mail, a social networking site, or an online messaging service.

(b) A person commits the offense of cyberbullying if:

(1) He or she transmits, sends, or posts a communication by electonic means with the purpose to frighten, coerce, intimidate, threaten, abuse, harass, or alarm another person; and

(2) The transmission was in furtherance of severe, repeated, or hostile behavior toward the other person.

(c) The offense of cyberbullying may be prosecuted in the county where the defendant was located when he or she transmitted, sent, or posted a communication by electronic means, in the county where the communication by electronic means was received by the person, or in the county where the person targeted by the electronic communications resides.

(d) Cyberbullying is a Class B misdemeanor.



§ 5-71-226 - Disruption of campus activities.

(a) (1) It is unlawful for any group composed of two (2) or more persons to act jointly with one another or attempt any action in conjunction with one another at a public, private, or parochial school or college of this state, to:

(A) Obstruct or bar any hallway or door of any campus building or facility;

(B) Seize control of a campus building or facility;

(C) Prevent the meeting of or cause the disruption of any class; or

(D) Erect any type of barricade aimed at obstructing the orderly passage of a person or vehicle onto or off of a campus ground.

(2) However, nothing stated in this section applies to an activity of any labor organization or teachers' organization.

(b) Any person convicted of violating any provision of this section is guilty of a Class A misdemeanor.



§ 5-71-228 - Obstruction of shooting, hunting, fishing, or trapping activities.

(a) (1) It is unlawful for any person to willfully obstruct or impede the participation of any individual in the lawful activity of shooting, hunting, fishing, or trapping in this state.

(2) Nothing in this section prohibits a landowner or lessee from exercising his or her lawful right to prohibit hunting, fishing, or trapping on his or her land, or from exercising any other legal right.

(b) (1) A court of general jurisdiction may enjoin conduct that would be in violation of subsection (a) of this section upon petition by a person affected or who reasonably may be affected by the conduct upon a showing that the conduct is threatened or that it has occurred on a particular premises in the past and that it is not unreasonable to expect that under similar circumstances the conduct will be repeated.

(2) (A) A court of general jurisdiction may award damages, that may include an award for punitive damages, to any person adversely affected by a violation of subsection (a) of this section.

(B) In addition to any other item of special damages, the measure of damages may include expenditures of the affected person for license and permit fees, travel, guides, special equipment, and supplies, to the extent that the expenditures were rendered futile by prevention of taking of a wild animal or fish.

(c) (1) (A) Any person violating a provision of this section and in possession of a firearm is guilty of a Class A misdemeanor.

(B) Otherwise, a violation of this section is a Class B misdemeanor.

(2) If the person violating this section holds an Arkansas hunting, fishing, or trapping license at the time of conviction, the license is revoked.

(d) This section does not prevent any wildlife officer or other law enforcement officer from performing his or her duties.



§ 5-71-229 - Stalking.

(a) (1) A person commits stalking in the first degree if he or she purposely engages in a course of conduct that harasses another person and makes a terroristic threat with the intent of placing that person in imminent fear of death or serious bodily injury or placing that person in imminent fear of the death or serious bodily injury of his or her immediate family and the person:

(A) Does so in contravention of an order of protection consistent with The Domestic Abuse Act of 1991, § 9-15-101 et seq., or a no contact order as set out in subdivision (a)(2)(A) of this section, protecting the same victim, or any other order issued by any court protecting the same victim;

(B) Has been convicted within the previous ten (10) years of:

(i) Stalking in the second degree;

(ii) Violating § 5-13-301 or § 5-13-310; or

(iii) Stalking or threats against another person's safety under the statutory provisions of any other state jurisdiction; or

(C) Is armed with a deadly weapon or represents by word or conduct that he or she is armed with a deadly weapon.

(2) (A) Upon pretrial release of the defendant, a judicial officer shall enter a no contact order in writing consistent with Rules 9.3 and 9.4 of the Arkansas Rules of Criminal Procedure and shall give notice to the defendant of penalties contained in Rule 9.5 of the Arkansas Rules of Criminal Procedure.

(B) This no contact order remains in effect during the pendency of any appeal of a conviction under subsection (a) of this section.

(C) The judicial officer or prosecuting attorney shall provide a copy of this no contact order to the victim and the arresting agency without unnecessary delay.

(D) If the judicial officer has reason to believe that mental disease or defect of the defendant will or has become an issue in the cause, the judicial officer shall enter such orders as are consistent with § 5-2-305.

(3) Stalking in the first degree is a Class B felony.

(b) (1) A person commits stalking in the second degree if he or she purposely engages in a course of conduct that harasses another person and makes a terroristic threat with the intent of placing that person in imminent fear of death or serious bodily injury or placing that person in imminent fear of the death or serious bodily injury of his or her immediate family.

(2) (A) Upon pretrial release of the defendant, a judicial officer shall enter a no contact order in writing consistent with Rules 9.3 and 9.4 of the Arkansas Rules of Criminal Procedure and shall give notice to the defendant of penalties contained in Rule 9.5 of the Arkansas Rules of Criminal Procedure.

(B) This no contact order remains in effect during the pendency of any appeal of a conviction under subsection (b) of this section.

(C) The judicial officer or prosecuting attorney shall provide a copy of this no contact order to the victim and arresting agency without unnecessary delay.

(D) If the judicial officer has reason to believe that mental disease or defect of the defendant will or has become an issue in the cause, the judicial officer shall enter such orders as are consistent with § 5-2-305.

(3) Stalking in the second degree is a Class C felony.

(c) It is an affirmative defense to prosecution under this section if the actor is a law enforcement officer, licensed private investigator, attorney, process server, licensed bail bondsman, or a store detective acting within the reasonable scope of his or her duty while conducting surveillance on an official work assignment.

(d) As used in this section:

(1) (A) "Course of conduct" means a pattern of conduct composed of two (2) or more acts separated by at least thirty-six (36) hours, but occurring within one (1) year.

(B) (i) "Course of conduct" does not include constitutionally protected activity.

(ii) If the defendant claims that he or she was engaged in a constitutionally protected activity, the court shall determine the validity of that claim as a matter of law and, if found valid, shall exclude that activity from evidence;

(2) "Harasses" means an act of harassment as prohibited by § 5-71-208; and

(3) "Immediate family" means any spouse, parent, child, any person related by consanguinity or affinity within the second degree, or any other person who regularly resides in the household or who, within the prior six (6) months, regularly resided in the household.



§ 5-71-230 - Violation of the protection of peace for mourning at a funeral.

(a) As used in this section:

(1) (A) "Funeral" means a ceremony or memorial service held in connection with the burial or cremation of a person who has died in which the family of the deceased has a personal stake in memorializing and honoring the deceased and the desire to be able to mourn in peace during the ceremony or memorial service.

(B) "Funeral" does not include a procession related to the funeral; and

(2) "Picket" means to engage in the activity of protesting or demonstrating to target a funeral without authorization from the family of the deceased.

(b) A person commits the offense of violation of the protection of peace for mourning at a funeral if the person:

(1) Knowingly pickets a funeral;

(2) Intends to interfere with the funeral; and

(3) Pickets:

(A) Within three hundred feet (300') of any ingress or egress of the funeral; and

(B) Either:

(i) During the funeral;

(ii) Within thirty (30) minutes immediately before the scheduled commencement of the funeral; or

(iii) Within thirty (30) minutes immediately following the completion of the funeral.

(c) (1) Violation of the protection of the peace for mourning at a funeral is a Class C misdemeanor.

(2) A person commits a separate offense for each funeral that the person pickets in violation of this section.






Subchapter 3 - -- Promoting Civil Disorder

§ 5-71-301 - Definitions.

As used in this subchapter:

(1) "Civil disorder" means any public disturbance involving an act of violence by an assemblage of three (3) or more persons that causes an immediate danger of or results in damage or injury to the property or person of any other individual;

(2) "Explosive or incendiary device" includes:

(A) Dynamite and any other form of a high explosive;

(B) Any explosive bomb, grenade, missile, or similar device;

(C) An explosive material, meaning:

(i) An explosive;

(ii) A blasting agent; and

(iii) A detonator; and

(D) Any incendiary bomb or grenade, fire bomb, or similar device, and including any device that consists of or includes a breakable container containing a flammable liquid or compound and a wick composed of any material that when ignited is capable of igniting the flammable liquid or compound, and can be carried or thrown by one (1) individual acting alone; and

(3) "Firearm" means the same as defined in § 5-1-102.



§ 5-71-302 - Promoting civil disorder in the first degree.

(1) Any person who teaches or demonstrates to any other person the use, application, or construction of any firearm or explosive or incendiary device capable of causing injury or death to any person, knowing or intending that the firearm or explosive or incendiary device be used in furtherance of a civil disorder is guilty of the crime of promoting civil disorder in the first degree.

(2) Promoting civil disorder in the first degree is a Class C felony.



§ 5-71-303 - Unaffected lawful uses of weapons.

Nothing in this subchapter shall be construed to prohibit the training or teaching of the use of a weapon for:

(1) A law enforcement purpose;

(2) Hunting;

(3) Recreation;

(4) Competition; or

(5) Any other lawful use or activity.









Chapter 72 - Water and Watercourses

§ 5-72-102 - Removal of trees growing on navigable rivers or streams.

(a) (1) It is unlawful to remove any tree growing below the ordinary high watermark, as defined in § 15-22-202, on any river or stream in this state that has been designated as a navigable river or stream by a legislative act.

(2) However, an authorized representative of the United States Government or of this state that is charged with the responsibility of maintaining navigation and flood control on navigable rivers and streams may remove a tree growing below the ordinary high watermark of a navigable river or stream as the authorized representative deems necessary to properly carry out the authorized representative's duties.

(b) Any person violating a provision of this section is guilty of a violation and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).



§ 5-72-103 - Cutting timber on swamp and overflowed lands.

(a) Any person who cuts, destroys, or removes any timber standing on any of the swamp and overflowed lands granted by the United States Congress to this state is subject to indictment and upon conviction is guilty of a Class B misdemeanor.

(b) Additionally, restitution is set at the full value of the timber cut, destroyed, or carried away.



§ 5-72-104 - Leaving timber in navigable stream, drainage ditch, or stream bed.

(a) It is unlawful for any person, partnership, company, or corporation cutting any timber or tree in this state to leave any tree top, tree trunk, or tree limb in any navigable stream, drainage ditch, or stream bed of any improved drainage project.

(b) (1) Any person, partnership, company, or corporation violating a provision of this section is guilty of a Class B misdemeanor.

(2) Each violation of this section constitutes a separate offense.



§ 5-72-105 - Obstruction of drains by timber or material -- Floating logs or boom.

(a) (1) It is unlawful for any person or corporation to cause any timber, tree, or material to be felled or thrown into any ditch, drain, stream, or canal, whether natural or artificial, that tends to obstruct the free flow of water in the ditch, drain, stream, or canal.

(2) However, this subsection does not prevent any person from floating a log or having a boom in any natural stream in this state if the floating of the log or use of the boom does not tend to overflow the land adjacent to the boom.

(b) (1) Any person, levee district, or drainage district interested in the maintenance of the free flow of water through any stream, drain, ditch, or canal, may remove any timber, tree, or material in the stream, ditch, drain, or canal that tends to obstruct the free flow of water.

(2) The person, levee district, or drainage district has a cause of action against any person or corporation that may have felled or thrown, or caused to be felled or thrown timber, a tree, or material into a stream, drain, ditch, or canal, for the reasonable cost of removing the timber, tree, or material.

(c) Any person or corporation that violates subsection (a) of this section is guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).



§ 5-72-106 - Obstructing natural drains.

(a) It is unlawful for any person to obstruct in any manner any natural drain in this state.

(b) Any person that obstructs in violation of subsection (a) of this section any natural drain is guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(c) This section does not apply to the following counties:

(1) Craighead county;

(2) Lee county;

(3) Phillips county; and

(4) Woodruff county.



§ 5-72-107 - Keeping dams sufficiently open.

(a) Any person owning, operating, or controlling any dam or other obstruction across any river, creek, or other stream in this state shall at all times keep the dam or other obstruction open so as to permit a flow of water sufficient to maintain fish life in the stream below the dam or other obstruction.

(b) Any person violating a provision of this section is guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).



§ 5-72-108 - Injuring or destroying bridges, dams, levees, or embankments.

Any person who willfully and maliciously cuts down, breaks, injures, or destroys any bridge, mill-dam or other dam, or levee erected or constructed to create hydraulic power or to prevent the overflow of lands or any embankment necessary to support the dam or levee or makes or causes to be made any aperture in the dam or embankment with intent to destroy or injure the dam or embankment is guilty of a violation and upon conviction shall be fined in any sum not exceeding five thousand dollars ($5,000).



§ 5-72-109 - Injuring levees.

(a) Should any person cut, break, or in any way damage any public levee constructed or to be constructed, by authority of this state, or paid for or to be paid for, out of any funds of this state, or out of the funds of any county or public corporation, in whole or in part, that person is guilty of a Class D felony.

(b) (1) Any person who enters upon the premises of another and willfully and maliciously cuts down, breaks, or destroys any levee erected or constructed to prevent the overflow of lands, or any embankment necessary to support the levee, with intent to destroy or injure the levee or embankment, is guilty of a felony.

(2) However, nothing in this section shall be construed to protect any levee or embankment obstructing or damming a running stream or natural outlet for the water so as to injure another person, unless the levee or embankment has been condemned to public use in the manner provided by the Arkansas Constitution and laws of the state.



§ 5-72-110 - Driving on levees -- Destruction of barricades.

(a) If any public levee or any private levee is constructed and maintained for the purpose of protection against overflow, any person who drives any vehicle or rides on the levee without the consent of the owner, using the levee as a road bed, or who cuts, tears down, destroys, or injures a barricade, fence, or other construction erected or built for the protection of the levee, is guilty of a Class B misdemeanor.

(b) The provisions of this section do not apply to an instance in which:

(1) A road has been laid out by a lawful authority upon a levee that has ceased to be of any practical use to the county in the rear of the levee; or

(2) A lawful authority has established a crossing over the levee.






Chapter 73 - Weapons

Subchapter 1 - -- Possession and Use Generally

§ 5-73-101 - Definitions.

As used in this chapter:

(1) "Blasting agent" means any material or mixture consisting of fuel and oxidizer intended for blasting if the finished product as mixed for use or shipment cannot be detonated by means of a No. 8 test blasting cap when unconfined;

(2) "Contraband" means any explosive material that was used with the knowledge and consent of the owner to facilitate a violation of this subchapter, as well as any explosive material possessed under circumstances prohibited by law;

(3) "Destructive device" means:

(A) Any of the following:

(i) Any explosive, incendiary, or poison gas;

(ii) Bomb;

(iii) Grenade;

(iv) Rocket having a propellant charge of more than four ounces (4 ozs.);

(v) Missile having an explosive or incendiary charge of more than one-quarter ounce (.25 oz.);

(vi) Mine; or

(vii) Similar device; and

(B) Any combination of parts either designed or intended for use in converting any device into a destructive device as defined in subdivision (3)(A) of this section and from which a destructive device may be readily assembled for use as a weapon;

(4) (A) "Detonator" means any device containing any initiating or primary explosive that is used for initiating detonation.

(B) A detonator may not contain more than ten grams (10 g) of total explosives by weight, excluding ignition or delay charges, and may include, without limitation, electric blasting caps of instantaneous and delay types, blasting caps for use with safety fuses, detonating cord delay connectors, and noninstantaneous and delay blasting caps that use detonating cord, shock tube, or any other replacement for electric leg wires;

(5) "Distribute" means to sell, issue, give, transfer, or otherwise dispose of explosive material;

(6) "Explosive material" means an explosive, blasting agent, or detonator;

(7) (A) "Explosive" means any chemical compound mixture or device, the primary or common purpose of which is to function by explosion.

(B) "Explosive" includes, without limitation:

(i) Dynamite and any other high explosive;

(ii) Black powder;

(iii) Pellet powder;

(iv) An initiating explosive;

(v) A detonator;

(vi) A safety fuse;

(vii) A squib;

(viii) A detonating cord;

(ix) An igniter cord;

(x) An igniter;

(xi) Any material determined to be within the scope of 18 U.S.C. § 841 et seq.; and

(xii) Any material classified as an explosive other than consumer fireworks, 1.4 (Class C, Common), by the hazardous materials regulations of the United States Department of Transportation;

(8) "Instrument of crime" means anything manifestly designed, made, adapted, or commonly used for a criminal purpose;

(9) "Minor" means any person under eighteen (18) years of age; and

(10) "Violent felony conviction" means a conviction for any felony offense against the person which is codified in § 5-10-101 et seq., § 5-11-101 et seq., § 5-12-101 et seq., § 5-13-201 et seq., § 5-13-301 et seq., § 5-14-101 et seq., and § 5-14-201 et seq., or any other offense containing as an element of the offense one (1) of the following:

(A) The use of physical force;

(B) The use or threatened use of serious physical force;

(C) The infliction of physical harm; or

(D) The creation of a substantial risk of serious physical harm.



§ 5-73-102 - Possessing instrument of crime.

(a) A person commits the offense of possessing an instrument of crime if he or she possesses any instrument of crime with a purpose to employ it criminally.

(b) Possessing an instrument of crime is a Class A misdemeanor.



§ 5-73-103 - Possession of firearms by certain persons.

(a) Except as provided in subsection (d) of this section or unless authorized by and subject to such conditions as prescribed by the Governor, or his or her designee, or the Bureau of Alcohol, Tobacco, Firearms and Explosives of the United States Department of Justice, or other bureau or office designated by the United States Department of Justice, no person shall possess or own any firearm who has been:

(1) Convicted of a felony;

(2) Adjudicated mentally ill; or

(3) Committed involuntarily to any mental institution.

(b) (1) Except as provided in subdivisions (b)(2) and (3) of this section, a determination by a jury or a court that a person committed a felony constitutes a conviction for purposes of subsection (a) of this section even though the court suspended imposition of sentence or placed the defendant on probation.

(2) Subdivision (b)(1) of this section does not apply to a person whose case was dismissed and expunged under § 16-93-301 et seq. or § 16-98-303(g).

(3) The determination by the jury or court that the person committed a felony does not constitute a conviction for purposes of subsection (a) of this section if the person is subsequently granted a pardon explicitly restoring the ability to possess a firearm.

(c) (1) A person who violates this section commits a Class B felony if:

(A) The person has a prior violent felony conviction;

(B) The person's current possession of a firearm involves the commission of another crime; or

(C) The person has been previously convicted under this section or a similar provision from another jurisdiction.

(2) A person who violates this section commits a Class D felony if he or she has been previously convicted of a felony and his or her present conduct or the prior felony conviction does not fall within subdivision (c)(1) of this section.

(3) Otherwise, the person commits a Class A misdemeanor.

(d) The Governor may restore without granting a pardon the right of a convicted felon or an adjudicated delinquent to own and possess a firearm upon the recommendation of the chief law enforcement officer in the jurisdiction in which the person resides, so long as the underlying felony or delinquency adjudication:

(1) Did not involve the use of a weapon; and

(2) Occurred more than eight (8) years ago.



§ 5-73-104 - Criminal use of prohibited weapons.

(a) A person commits the offense of criminal use of prohibited weapons if, except as authorized by law, he or she uses, possesses, makes, repairs, sells, or otherwise deals in any:

(1) Bomb;

(2) Machine gun;

(3) Sawed-off shotgun or rifle;

(4) Firearm specially made or specially adapted for silent discharge;

(5) Metal knuckles; or

(6) Other implement for the infliction of serious physical injury or death.

(b) It is a defense to prosecution under this section that:

(1) The defendant was a law enforcement officer, prison guard, or member of the armed forces acting in the course and scope of his or her duty at the time he or she used or possessed the prohibited weapon; or

(2) The defendant used, possessed, made, repaired, sold, or otherwise dealt in any article enumerated in subsection (a) of this section under circumstances negating any likelihood that the weapon could be used as a weapon.

(c) (1) Criminal use of prohibited weapons is a Class B felony if the weapon is a bomb, machine gun, or firearm specially made or specially adapted for silent discharge.

(2) Criminal use of prohibited weapons is a Class A misdemeanor if the offense is possession of metal knuckles.

(3) Otherwise, criminal use of prohibited weapons is a Class D felony.



§ 5-73-105 - Legitimate manufacture, repair, and transportation of prohibited weapons.

Section 5-73-104 shall not be construed to prohibit the manufacture, repair, transportation, or sale of the weapons enumerated in § 5-73-104 to or for an authorized representative of:

(1) The armed forces; or

(2) Any law enforcement agency.



§ 5-73-106 - Defacing a firearm.

(a) A person commits the offense of defacing a firearm if he or she knowingly removes, defaces, mars, covers, alters, or destroys the manufacturer's serial number or identification mark of a firearm.

(b) Defacing a firearm is a Class D felony.



§ 5-73-107 - Possession of a defaced firearm.

(a) A person commits the offense of possession of a defaced firearm if he or she knowingly possesses a firearm with a manufacturer's serial number or other identification mark required by law that has been removed, defaced, marred, altered, or destroyed.

(b) It is a defense to a prosecution under this section that the person reported the possession to the police or other governmental agency prior to arrest or the issuance of an arrest warrant or summons.

(c) (1) Possession of a defaced firearm is a Class D felony.

(2) However, possession of a defaced firearm is a Class A misdemeanor if the manufacturer's serial number or other identification mark required by law is merely covered or obstructed, but still retrievable.



§ 5-73-108 - Criminal acts involving explosives.

(a) (1) A person commits the offense of criminal possession of explosive material or a destructive device if the person:

(A) Sells, possesses, manufactures, transfers, or transports explosive material or a destructive device; and

(B) Either:

(i) Has the purpose of using that explosive material or destructive device to commit an offense; or

(ii) Knows or should know that another person intends to use that explosive material or destructive device to commit an offense.

(2) Criminal possession of explosive material or a destructive device is a Class B felony.

(b) (1) A person commits the offense of criminal distribution of explosive material if he or she knowingly distributes explosive material to any individual who:

(A) Has pleaded guilty or nolo contendere to or been found guilty of a crime in state or federal court punishable by imprisonment for a term exceeding one (1) year;

(B) Is a fugitive from justice;

(C) Is an unlawful user of or addicted to any controlled substance;

(D) Has been adjudicated as having a mental disease or defect or has been committed to an institution or residential treatment facility because of a mental disease or defect;

(E) Is under twenty-one (21) years of age;

(F) Is an alien, other than an alien who is:

(i) Lawfully admitted for permanent residence as defined in 8 U.S.C. § 1101(a)(20), as it existed on January 1, 2009;

(ii) In lawful nonimmigrant status, a refugee admitted under 8 U.S.C. § 1157, as it existed on January 1, 2009, or in asylum status under 8 U.S.C. § 1158, as it existed on January 1, 2009, and either:

(a) A foreign law enforcement officer of a friendly foreign government, as determined by the Secretary of State under 18 U.S.C. § 842, entering the United States on official law enforcement business, and the distribution of explosive material is in furtherance of this official law enforcement business; or

(b) A person having the power to direct or cause the direction of the management and policies of a corporation, partnership, or association licensed under 18 U.S.C. § 843, as it existed on January 1, 2009, and the distribution of explosive material is in furtherance of the person's power;

(iii) A member of a North Atlantic Treaty Organization or other friendly foreign military force, as determined by the Attorney General of the United States in consultation with the Secretary of Defense under 18 U.S.C. § 842, who is present in the United States under military orders for training or other military purpose authorized by the United States and distribution of explosive material is in furtherance of the military orders for training or authorized military purpose; or

(iv) Lawfully present in the United States in cooperation with the Director of the Central Intelligence Agency, and the distribution of explosive material is in furtherance of the cooperation;

(G) Has been dishonorably discharged from any branch of the United States armed forces; or

(H) Has renounced his or her United States citizenship.

(2) Criminal distribution of explosive material is a Class C felony.

(c) (1) A person commits the offense of possession of stolen explosive material if he or she:

(A) Receives, possesses, transports, ships, conceals, stores, barters, sells, disposes of, or pledges or accepts as security for a loan any stolen explosive materials; and

(B) Knows or has reasonable cause to believe that the explosive material was stolen.

(2) Possession of stolen explosive material is a Class C felony.

(d) (1) A person commits the offense of unlawful receipt or possession of an explosive material if the person receives or possesses explosive material and:

(A) Has pleaded guilty or nolo contendere to or has been found guilty in any state or federal court of a crime punishable by imprisonment for a term exceeding one (1) year;

(B) Is a fugitive from justice;

(C) Is an unlawful user of or addicted to any controlled substance;

(D) Has been adjudicated to have a mental disease or defect or has been committed to an institution or residential treatment facility because of a mental disease or defect;

(E) Is under twenty-one (21) years of age;

(F) Is an alien, other than an alien who is:

(i) Lawfully admitted for permanent residence as defined in 8 U.S.C. § 1101(a)(20), as it existed on January 1, 2009; or

(ii) In lawful nonimmigrant status, a refugee admitted under 8 U.S.C. § 1157, as it existed on January 1, 2009, or in asylum status under 8 U.S.C. § 1158, as it existed on January 1, 2009, and either:

(a) A foreign law enforcement officer of a friendly foreign government, as determined by the Secretary of State under 18 U.S.C. § 842, entering the United States on official law enforcement business, and the receipt or possession of the explosive material is in furtherance of this official law enforcement business; or

(b) A person having the power to direct or cause the direction of the management and policies of a corporation, partnership, or association licensed under 18 U.S.C. § 843, as it existed on January 1, 2009, and the receipt or possession of the explosive material is in furtherance of the person's power;

(iii) A member of a North Atlantic Treaty Organization or other friendly foreign military force, as determined by the Attorney General of the United States in consultation with the Secretary of Defense under 18 U.S.C. § 842, who is present in the United States under military orders for training or other military purpose authorized by the United States, and the receipt or possession of the explosive material is in furtherance of the military orders for training or authorized military purpose; or

(iv) Lawfully present in the United States in cooperation with the Director of the Central Intelligence Agency, and the receipt or possession of the explosive material is in furtherance of the cooperation;

(G) Has been dishonorably discharged from any branch of the United States armed forces; or

(H) Has renounced his or her United States citizenship.

(2) Unlawful receipt or possession of explosive material is a Class C felony.

(3) It is a defense to prosecution under this subsection if at the time of the receiving or possessing the explosive material the person was acting within the scope of his or her employment with a business authorized to use explosive material.

(e) It is a Class A misdemeanor for any person to store any explosive material in a manner not in conformity with the Arkansas Fire Prevention Code.

(f) A person who commits theft of any explosive material with the purpose to cause harm to a person or property is guilty of a Class B felony.

(g) Any explosive material determined to be contraband is subject to seizure by a law enforcement officer and to being destroyed in conformity with the Arkansas Fire Prevention Code.

(h) As used in this section, "alien" means a person who is not a citizen or national of the United States.



§ 5-73-109 - Furnishing a deadly weapon to a minor.

(a) A person commits the offense of furnishing a deadly weapon to a minor if he or she sells, barters, leases, gives, rents, or otherwise furnishes a firearm or other deadly weapon to a minor without the consent of a parent, guardian, or other person responsible for general supervision of the minor's welfare.

(b) (1) Furnishing a deadly weapon to a minor is a Class A misdemeanor.

(2) However, furnishing a deadly weapon to a minor is a Class B felony if the deadly weapon is:

(A) A handgun;

(B) A sawed-off or short-barrelled shotgun, as defined in § 5-1-102;

(C) A sawed-off or short-barrelled rifle, as defined in § 5-1-102;

(D) A firearm that has been specially made or specially adapted for silent discharge;

(E) A machine gun;

(F) An explosive or incendiary device, as defined in § 5-71-301;

(G) Metal knuckles;

(H) A defaced firearm, as defined in § 5-73-107; or

(I) Another implement for the infliction of serious physical injury or death that serves no common lawful purpose.



§ 5-73-110 - Disarming minors and mentally defective or irresponsible persons -- Disposition of property seized.

(a) Subject to constitutional limitation, nothing in this section and §§ 5-73-101 -- 5-73-109 shall be construed to prohibit a law enforcement officer from disarming, without arresting, a minor or person who reasonably appears to be mentally defective or otherwise mentally irresponsible, when that person is in possession of a deadly weapon.

(b) Property seized pursuant to subsection (a) of this section may be:

(1) Returned to the parent, guardian, or other person entrusted with care and supervision of the person so disarmed; or

(2) Delivered to the custody of a court having jurisdiction to try criminal offenses, in which case the court shall:

(A) Treat the property as contraband under §§ 5-5-101 and 5-5-102; or

(B) Issue an order requiring that at a certain time the parent, guardian, or person entrusted with the care and supervision of the person disarmed show cause why the seized property should not be so treated.

(c) Notice of the show cause proceedings may be given in the manner provided for service of criminal summons under Rule 6.3 of Arkansas Rules of Criminal Procedure.



§ 5-73-119 - Handguns -- Possession by minor or possession on school property.

(a) (1) No person in this state under eighteen (18) years of age shall possess a handgun.

(2) (A) A violation of subdivision (a)(1) of this section is a Class A misdemeanor.

(B) A violation of subdivision (a)(1) of this section is a Class D felony if the person has previously:

(i) Been adjudicated delinquent for a violation of subdivision (a)(1) of this section;

(ii) Been adjudicated delinquent for any offense that would be a felony if committed by an adult; or

(iii) Pleaded guilty or nolo contendere to or been found guilty of a felony in circuit court while under eighteen (18) years of age.

(b) (1) No person in this state shall possess a firearm:

(A) Upon the developed property of a public or private school, K-12;

(B) In or upon any school bus; or

(C) At a designated bus stop as identified on the route list published by a school district each year.

(2) (A) A violation of subdivision (b)(1) of this section is a Class D felony.

(B) No sentence imposed for a violation of subdivision (b)(1) of this section shall be suspended or probated or treated as a first offense under § 16-93-301 et seq.

(c) (1) No person in this state shall possess a handgun upon the property of any private institution of higher education or a publicly supported institution of higher education in this state on or about his or her person, in a vehicle occupied by him or her, or otherwise readily available for use with a purpose to employ the handgun as a weapon against a person.

(2) A violation of subdivision (c)(1) of this section is a Class D felony.

(d) "Handgun" means a firearm capable of firing rimfire ammunition or centerfire ammunition and designed or constructed to be fired with one (1) hand.

(e) It is a defense to prosecution under this section that at the time of the act of possessing a handgun or firearm:

(1) The person is in his or her own dwelling or place of business or on property in which he or she has a possessory or proprietary interest, except upon the property of a public or private institution of higher learning;

(2) The person is a law enforcement officer, correctional officer, or member of the armed forces acting in the course and scope of his or her official duties;

(3) The person is assisting a law enforcement officer, correctional officer, or member of the armed forces acting in the course and scope of his or her official duties pursuant to the direction or request of the law enforcement officer, correctional officer, or member of the armed forces;

(4) The person is a licensed security guard acting in the course and scope of his or her duties;

(5) The person is hunting game with a handgun or firearm that may be hunted with a handgun or firearm under the rules and regulations of the Arkansas State Game and Fish Commission or is en route to or from a hunting area for the purpose of hunting game with a handgun or firearm;

(6) The person is a certified law enforcement officer;

(7) The person is on a journey, unless the person is eighteen (18) years of age or less;

(8) The person is participating in a certified hunting safety course sponsored by the commission or a firearm safety course recognized and approved by the commission or by a state or national nonprofit organization qualified and experienced in firearm safety;

(9) The person is participating in a school-approved educational course or sporting activity involving the use of firearms; or

(10) The person is a minor engaged in lawful marksmanship competition or practice or other lawful recreational shooting under the supervision of his or her parent, legal guardian, or other person twenty-one (21) years of age or older standing in loco parentis or is traveling to or from this activity with an unloaded handgun or firearm accompanied by his or her parent, legal guardian, or other person twenty-one (21) years of age or older standing in loco parentis.



§ 5-73-120 - Carrying a weapon.

(a) A person commits the offense of carrying a weapon if he or she possesses a handgun, knife, or club on or about his or her person, in a vehicle occupied by him or her, or otherwise readily available for use with a purpose to employ the handgun, knife, or club as a weapon against a person.

(b) As used in this section:

(1) "Club" means any instrument that is specially designed, made, or adapted for the purpose of inflicting serious physical injury or death by striking, including a blackjack, billie, and sap;

(2) "Handgun" means any firearm with a barrel length of less than twelve inches (12'') that is designed, made, or adapted to be fired with one (1) hand; and

(3) (A) "Knife" means any bladed hand instrument that is capable of inflicting serious physical injury or death by cutting or stabbing.

(B) "Knife" includes a dirk, sword or spear in a cane, razor, ice pick, throwing star, switchblade, and butterfly knife.

(c) It is a defense to a prosecution under this section that at the time of the act of carrying a weapon:

(1) The person is in his or her own dwelling, place of business, or on property in which he or she has a possessory or proprietary interest;

(2) The person is a law enforcement officer, correctional officer, or member of the armed forces acting in the course and scope of his or her official duties;

(3) The person is assisting a law enforcement officer, correctional officer, or member of the armed forces acting in the course and scope of his or her official duties pursuant to the direction or request of the law enforcement officer, correctional officer, or member of the armed forces;

(4) The person is carrying a weapon when upon a journey, unless the journey is through a commercial airport when presenting at the security checkpoint in the airport or is in the person's checked baggage and is not a lawfully declared weapon;

(5) The person is a licensed security guard acting in the course and scope of his or her duties;

(6) The person is hunting game with a handgun that may be hunted with a handgun under rules and regulations of the Arkansas State Game and Fish Commission or is en route to or from a hunting area for the purpose of hunting game with a handgun;

(7) The person is a certified law enforcement officer; or

(8) The person is in a motor vehicle and the person has a license to carry a concealed weapon pursuant to § 5-73-301 et seq.

(d) (1) Any person who carries a weapon into an establishment that sells alcoholic beverages is guilty of a misdemeanor and subject to a fine of not more than two thousand five hundred dollars ($2,500) or imprisonment for not more than one (1) year, or both.

(2) Otherwise, carrying a weapon is a Class A misdemeanor.



§ 5-73-122 - Carrying a firearm in publicly owned buildings or facilities.

(a) (1) It is unlawful for any person other than a law enforcement officer or a security guard in the employ of the state or an agency of the state, or any city or county, or any state or federal military personnel, to knowingly carry or possess a loaded firearm or other deadly weapon in any publicly owned building or facility or on the State Capitol grounds.

(2) It is unlawful for any person other than a law enforcement officer or a security guard in the employ of the state or an agency of the state, or any city or county, or any state or federal military personnel, to knowingly carry or possess a firearm, whether loaded or unloaded, in the State Capitol Building or the Justice Building in Little Rock.

(3) However, the provisions of this subsection do not apply to a person carrying or possessing a firearm or other deadly weapon in a publicly owned building or facility or on the State Capitol grounds for the purpose of participating in a shooting match or target practice under the auspices of the agency responsible for the building or facility or grounds or if necessary to participate in a trade show, exhibit, or educational course conducted in the building or facility or on the grounds.

(4) As used in this section, "facility" means a municipally owned or maintained park, football field, baseball field, soccer field, or another similar municipally owned or maintained recreational structure or property.

(b) (1) Any person other than a law enforcement officer, officer of the court, or bailiff, acting in the line of duty, or any other person authorized by the court, who possesses a handgun in the courtroom of any court of this state is guilty of a Class D felony.

(2) Otherwise, any person violating a provision of this section is guilty of a Class A misdemeanor.



§ 5-73-124 - Tear gas -- Pepper spray.

(a) (1) Except as otherwise provided in this section, any person who carries or has in his or her possession any tear gas or pepper spray in any form, or any person who knowingly carries or has in his or her possession any gun, bomb, grenade, cartridge, or other weapon designed for the discharge of tear gas or pepper spray, upon conviction is guilty of a Class A misdemeanor.

(2) (A) It is lawful for a person to possess or carry, and use, a container of tear gas or pepper spray to be used for self-defense purposes only.

(B) However, the capacity of the container shall not exceed one hundred fifty cubic centimeters (150 cc).

(b) The provisions of this section do not apply to any:

(1) Peace officer while engaged in the discharge of his or her official duties; or

(2) Banking institution desiring to have possession of tear gas or pepper spray in any form for the purpose of securing funds in its custody from theft or robbery.



§ 5-73-125 - Interstate sale and purchase of shotguns, rifles, and ammunition.

(a) The sale of shotguns and rifles and ammunition in this state to residents of other states is authorized under regulations issued by the Attorney General of the United States under the Gun Control Act of 1968, 18 U.S.C. § 921 et seq., as in effect on January 1, 2009.

(b) A resident of this state may purchase a rifle, shotgun, or ammunition in another state as expressly authorized under the regulations issued under the Gun Control Act of 1968, 18 U.S.C. § 921 et seq., as in effect on January 1, 2009.



§ 5-73-126 - Booby traps.

(a) It is unlawful for any person to install or maintain a booby trap upon his or her own property or any other person's property.

(b) As used in this section, "booby trap" means a device designed to cause death or serious physical injury to a person.

(c) Any person who pleads guilty or nolo contendere or who is found guilty of violating this section is guilty of a Class D felony.



§ 5-73-127 - Possession of loaded center-fire weapons in certain areas.

(a) It is unlawful to possess a loaded center-fire weapon, other than a shotgun and other than in a residence or business of the owner, in the following areas:

(1) Baxter County:

(A) That part bounded on the south by Highway 178, on the west and north by Bull Shoals Lake, and on the east by the Central Electric Power Corporation transmission line from Howard Creek to Highway 178;

(B) That part of Bidwell Point lying south of the east-west road which crosses Highway 101 at the Presbyterian Church;

(C) That part of Bidwell Point lying west of Bennett's Bayou and north of the east-west road which crosses Highway 101 at the Presbyterian Church;

(D) That part of Baxter County between:

(i) County Road 139 and Lake Norfork to the north and west;

(ii) County Road 151 and Lake Norfork to the north, west, and south in the Diamond Bay area;

(iii) The Bluff Road and Lake Norfork to the west;

(iv) John Lewis Road (Timber Lake Manor) and Lake Norfork to the west and south;

(v) The south end of County Road 91 south of its intersection with John Lewis Road and Lake Norfork to the south and east; and

(vi) County Road 150 from its intersection with County Road 93 south and Lake Norfork to the south and east but not east of County Road 93;

(2) Benton County:

(A) That part of the Hobbs Estate north of State Highway 12, west of Rambo Road, and south and east of Van Hollow Creek and the Van Hollow Creek arm of Beaver Lake;

(B) All of Bella Vista Village; and

(C) That part bounded on the north by Beaver Lake, on the east by Beaver Lake, on the south by the Hobbs State Management Area boundary from the intersection of State Highway 12 eastward along the boundary to its intersection with the Van Hollow Creek arm of Beaver Lake;

(3) Benton and Carroll Counties: That part bounded on the north by Highway 62, on the east by Highway 187 and Henry Hollow Creek, and the south and west by Beaver Lake and the road from Beaver Dam north to Highway 62;

(4) Conway County: That part lying above the rimrock of Petit Jean Mountain;

(5) Garland County: All of Hot Springs Village and Diamondhead;

(6) Marion County:

(A) That part known as Bull Shoals Peninsula, bounded on the east and north by White River and Lake Bull Shoals, on the west by the Jimmie Creek arm of Lake Bull Shoals, and on the south by the municipal boundaries of the City of Bull Shoals;

(B) That part of Marion County bounded on the north, west, and south by Bull Shoals Lake and on the east by County Roads 355 and 322 from their intersections with State Highway 202 to the points where they respectively dead-end at arms of Bull Shoals Lake;

(C) The Yocum Bend Peninsula of Bull Shoals Lake bounded on the north and east by Bull Shoals Lake, on the west by Pine Mountain and Bull Shoals Lake, and on the south by County Road 30; and

(D) Those lands situated in Marion County known as the Frost Point Peninsula, not inundated by the waters of Bull Shoals Lake, being more particularly described as follows:

(i) Section Six, Township Twenty North, Range Fifteen West, (Sec. 6 -- T.20 N. -- R.15 W.), lying south of the White River channel;

(ii) Section One, Township Twenty North, Range Sixteen West, (Sec. 1 -- T.20 N. -- R.16 W.); and

(iii) East Half of Section Two, Township Twenty North, Range Sixteen West, (E 1/2 Sec. 2 -- T.20 N. -- R.16 W.); North Half of the Northeast Quarter of Section Eleven, Township Twenty North, Range Sixteen West (N 1/2 -- NE 1/4 Sec. 11 -- T.20 N. -- R.16 W.); and

(7) A platted subdivision located in an unincorporated area.

(b) Nothing contained in this section shall be construed to limit or restrict or to make unlawful the discharge of a firearm in defense of a person or property within the areas described in this section.

(c) A person who is found guilty or who pleads guilty or nolo contendere to violating this section is guilty of a violation and shall be fined no less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).

(d) This section does not apply to a:

(1) Law enforcement officer in the performance of his or her duties;

(2) Discharge of a center-fire weapon at a firing range maintained for the discharging of a center-fire weapon; or

(3) Person possessing a valid concealed handgun license under § 5-73-301 et seq.



§ 5-73-128 - Offenses upon property of public schools.

(a) (1) The court shall prepare and transmit to the Department of Finance and Administration an order of denial of driving privileges for a person within twenty-four (24) hours after the plea or finding, if a person who is less than nineteen (19) years of age at the time of the commission of the offense:

(A) Pleads guilty or nolo contendere to any criminal offense under §§ 5-73-101 et seq. or 5-73-201 et seq., and the plea is accepted by the court, or is found guilty of any criminal offense under §§ 5-73-101 et seq. or 5-73-201 et seq., if the state proves that the offense was committed upon the property of a public school or in or upon any school bus; or

(B) Is found by a juvenile division of circuit court to have committed an offense described in subdivision (a)(1)(A) of this section.

(2) In a case of extreme and unusual hardship, the order may provide for the issuance of a restricted driving permit to allow driving to and from a place of employment or driving to and from school.

(b) Upon receipt of an order of denial of driving privileges under this section, the department shall suspend the motor vehicle operator's license of the person for not less than twelve (12) months nor more than thirty-six (36) months.

(c) A penalty prescribed in this section is in addition to any other penalty prescribed by law for an offense covered by this section.



§ 5-73-129 - Furnishing a handgun or a prohibited weapon to a felon.

(a) A person commits the offense of furnishing a handgun to a felon if he or she sells, barters, leases, gives, rents, or otherwise furnishes a handgun to a person who he or she knows has been found guilty of or pleaded guilty or nolo contendere to a felony.

(b) A person commits the offense of furnishing a prohibited weapon to a felon if he or she sells, barters, leases, gives, rents, or otherwise furnishes:

(1) A sawed-off shotgun or rifle;

(2) A firearm that has been specially made or specially adapted for silent discharge;

(3) A machine gun;

(4) A bomb;

(5) Metal knuckles;

(6) A defaced firearm, as defined in § 5-73-107; or

(7) Other implement for the infliction of serious physical injury or death that serves no common lawful purpose,

to a person who has been found guilty of or who has pleaded guilty or nolo contendere to a felony.

(c) Furnishing a handgun or a prohibited weapon to a felon is a Class B felony.



§ 5-73-130 - Seizure and forfeiture of firearm -- Seizure and forfeiture of motor vehicle -- Disposition of property seized.

(a) If a person under eighteen (18) years of age is unlawfully in possession of a firearm, the firearm shall be seized and, after an adjudication of delinquency or a conviction, is subject to forfeiture.

(b) If a felon or a person under eighteen (18) years of age is unlawfully in possession of a firearm in a motor vehicle, the motor vehicle is subject to seizure and, after an adjudication of delinquency or a conviction, subject to forfeiture.

(c) As used in this section, "unlawfully in possession of a firearm" does not include any act of possession of a firearm that is prohibited only by:

(1) Section 5-73-127, unlawful to possess loaded center-fire weapons in certain areas; or

(2) A regulation of the Arkansas State Game and Fish Commission.

(d) The procedures for forfeiture and disposition of the seized property is as follows:

(1) The prosecuting attorney of the judicial district within whose jurisdiction the property is seized that is sought to be forfeited shall promptly proceed against the property by filing in the circuit court a petition for an order to show cause why the circuit court should not order forfeiture of the property; and

(2) The petition shall be verified and shall set forth:

(A) A statement that the action is brought pursuant to this section;

(B) The law enforcement agency bringing the action;

(C) A description of the property sought to be forfeited;

(D) A statement that on or about a date certain there was an adjudication of delinquency or a conviction and a finding that the property seized is subject to forfeiture;

(E) A statement detailing the facts in support of subdivision (d)(1) of this section; and

(F) A list of all persons known to the law enforcement agency, after diligent search and inquiry, who may claim an ownership interest in the property by title or registration or by virtue of a lien allegedly perfected in the manner prescribed by law.

(e) (1) Upon receipt of a petition complying with the requirements of subdivision (d)(1) of this section, the circuit court judge having jurisdiction shall issue an order to show cause setting forth a statement that this subchapter is the controlling law.

(2) In addition, the order shall set a date at least forty-one (41) days from the date of first publication of the order pursuant to subsection (f) of this section for all persons claiming an interest in the property to file such pleadings as they desire as to why the circuit court should not order the forfeiture of the property for use, sale, or other disposition by the law enforcement agency seeking forfeiture of the property.

(3) The circuit court shall further order that any person who does not appear on that date is deemed to have defaulted and waived any claim to the subject property.

(f) (1) The prosecuting attorney shall give notice of the forfeiture proceedings by:

(A) Causing a copy of the order to show cause to be published two (2) times each week for two (2) consecutive weeks in a newspaper having general circulation in the county where the property is located with the last publication being not less than five (5) days before the show cause hearing; and

(B) Sending a copy of the petition and order to show cause by certified mail, return receipt requested, to each person having ownership of or a security interest in the property or in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure if:

(i) The property is of a type for which title or registration is required by law;

(ii) The owner of the property is known in fact to the law enforcement agency at the time of seizure; or

(iii) The property is subject to a security interest perfected in accordance with the Uniform Commercial Code, § 4-1-101 et seq.

(2) The law enforcement agency is only obligated to make diligent search and inquiry as to the owner of the property, and if, after diligent search and inquiry, the law enforcement agency is unable to ascertain the owner, the requirement of actual notice by mail with respect to a person having a perfected security interest in the property is not applicable.

(g) At the hearing on the matter, the petitioner has the burden to establish that the property is subject to forfeiture by a preponderance of the evidence.

(h) In determining whether or not a motor vehicle should be ordered forfeited, the circuit court may take into consideration the following factors:

(1) Any prior criminal conviction or delinquency adjudication of the felon or juvenile;

(2) Whether or not the firearm was used in connection with any other criminal act;

(3) Whether or not the vehicle was used in connection with any other criminal act;

(4) Whether or not the juvenile or felon was the lawful owner of the vehicle in question;

(5) If the juvenile or felon is not the lawful owner of the vehicle in question, whether or not the lawful owner knew of the unlawful act being committed that gives rise to the forfeiture penalty; and

(6) Any other factor the circuit court deems relevant.

(i) The final order of forfeiture by the circuit court shall perfect in the law enforcement agency right, title, and interest in and to the property and shall relate back to the date of the seizure.

(j) Physical seizure of property is not necessary in order to allege in a petition under this section that the property is forfeitable.

(k) Upon filing the petition, the prosecuting attorney for the judicial district may also seek such protective orders as are necessary to prevent the transfer, encumbrance, or other disposal of any property named in the petition.

(l) The law enforcement agency to which the property is forfeited shall:

(1) Destroy any forfeited firearm; and

(2) Either:

(A) Sell the motor vehicle in accordance with subsection (m) of this section; or

(B) If the motor vehicle is not subject to a lien that has been preserved by the circuit court, retain the motor vehicle for official use.

(m) (1) If a law enforcement agency desires to sell a forfeited motor vehicle, the law enforcement agency shall first cause notice of the sale to be made by publication at least two (2) times a week for two (2) consecutive weeks in a newspaper having general circulation in the county and by sending a copy of the notice of the sale by certified mail, return receipt requested, to each person having ownership of or a security interest in the property or in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure if:

(A) The property is of a type for which title or registration is required by law;

(B) The owner of the property is known in fact to the law enforcement agency at the time of seizure; or

(C) The property is subject to a security interest perfected in accordance with the Uniform Commercial Code, § 4-1-101 et seq.

(2) The notice of the sale shall include the time, place, and conditions of the sale and a description of the property to be sold.

(3) The property shall then be disposed of at public auction to the highest bidder for cash without appraisal.

(n) The proceeds of any sale and any moneys forfeited shall be applied to the payment of:

(1) The balance due on any lien preserved by the circuit court in the forfeiture proceedings;

(2) The cost incurred by the seizing law enforcement agency in connection with the storage, maintenance, security, and forfeiture of the property;

(3) The costs incurred by the prosecuting attorney or attorney for the law enforcement agency, approved by the prosecuting attorney, to which the property is forfeited; and

(4) Costs incurred by the circuit court.

(o) The remaining proceeds or moneys shall be deposited into a special county fund to be titled the "Juvenile Crime Prevention Fund", and the moneys in the fund shall be used solely for making grants to community-based nonprofit organizations that work with juvenile crime prevention and rehabilitation.



§ 5-73-131 - Possession or use of weapons by incarcerated persons.

(a) A person commits the offense of possession or use of weapons by incarcerated persons if, without approval of custodial authority he or she uses, possesses, makes, repairs, sells, or otherwise deals in any weapon, including, but not limited to, any bomb, firearm, knife, or other implement for the infliction of serious physical injury or death and that serves no common lawful purpose, while incarcerated in the Department of Correction, the Department of Community Correction, or a county or municipal jail or detention facility.

(b) Possession or use of weapons by incarcerated persons is a Class D felony.

(c) This section is not applicable to possession of a weapon by an incarcerated person before he or she completes the standard booking and search procedures in a jail facility after arrest.



§ 5-73-132 - Sale, rental, or transfer of firearm to person prohibited from possessing firearms.

(a) A person shall not sell, rent, or transfer a firearm to any person who he or she knows is prohibited by state or federal law from possessing the firearm.

(b) (1) Violation of this section is a Class A misdemeanor, unless the firearm is:

(A) A handgun;

(B) A sawed-off or short-barrelled shotgun, as defined in § 5-1-102;

(C) A sawed-off or short-barrelled rifle, as defined in § 5-1-102;

(D) A firearm that has been specially made or specially adapted for silent discharge;

(E) A machine gun;

(F) An explosive or incendiary device, as defined in § 5-71-301;

(G) A defaced firearm, as defined in § 5-73-107; or

(H) Other implement for the infliction of serious physical injury or death that serves no common lawful purpose.

(2) If the firearm is listed in subdivision (b)(1) of this section, a violation of this section is a Class B felony.



§ 5-73-133 - Possession of a taser stun gun.

(a) As used in this section, "taser stun gun" means any device that:

(1) Is powered by an electrical charging unit such as a battery; and

(2) Either:

(A) Emits an electrical charge in excess of twenty thousand (20,000) volts; or

(B) Is otherwise capable of incapacitating a person by an electrical charge.

(b) (1) No person who is eighteen (18) years of age or under may purchase or possess a taser stun gun.

(2) No person shall sell, barter, lease, give, rent, or otherwise furnish a taser stun gun to a person who is eighteen (18) years of age or under.

(c) Any law enforcement officer using a taser stun gun shall be properly trained in the use of the taser stun gun and informed of any danger or risk of serious harm and injury that may be caused by the use of the taser stun gun on a person.

(d) (1) A person who violates subdivision (b)(1) of this section is deemed guilty of an unclassified misdemeanor punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(2) A person who violates subdivision (b)(2) of this section is deemed guilty of a Class B felony.






Subchapter 2 - -- Uniform Machine Gun Act

§ 5-73-201 - Title.

This subchapter may be cited as the "Uniform Machine Gun Act".



§ 5-73-202 - Definitions.

As used in this subchapter:

(1) "Crime of violence" means any of the following crimes or an attempt to commit any of them:

(A) Murder;

(B) Manslaughter;

(C) Kidnapping;

(D) Rape;

(E) Mayhem;

(F) Assault to do great bodily harm;

(G) Robbery;

(H) Burglary;

(I) Housebreaking;

(J) Breaking and entering; and

(K) Larceny;

(2) "Machine gun" means a weapon of any description by whatever name known, loaded or unloaded, from which more than five (5) shots or bullets may be rapidly, or automatically, or semi-automatically, discharged from a magazine, by a single function of the firing device; and

(3) "Person" includes a firm, partnership, association, or corporation.



§ 5-73-203 - Uniformity of interpretation.

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 5-73-204 - Possession or use for offensive or aggressive purposes unlawful.

Possession or use of a machine gun for offensive or aggressive purpose is declared to be a crime punishable by imprisonment in the state penitentiary for a term of not less than ten (10) years.



§ 5-73-205 - Presumption of offensive or aggressive purpose.

(a) Possession or use of a machine gun is presumed to be for an offensive or aggressive purpose:

(1) When the machine gun is on premises not owned or rented for bona fide permanent residence or business occupancy by the person in whose possession the machine gun may be found;

(2) When in the possession of or used by an unnaturalized foreign-born person or a person who has been convicted of a crime of violence in any court of record, state or federal, of the United States of America, its territories or insular possessions;

(3) [Repealed.]

(4) When empty or loaded pistol shells of 30 (.30 in. or 7.63 mm.) or larger caliber which have been or are susceptible of use in the machine gun are found in the immediate vicinity of the machine gun.

(b) A machine gun is exempt from the presumption of offensive or aggressive purpose if:

(1) The machine gun has been registered to a corporation in the business of manufacturing ammunition or a representative of the corporation under the National Firearms Act, 26 U.S.C. § 5801 et seq., or the Gun Control Act, 18 U.S.C. § 921 et seq.;

(2) The machine gun is being used primarily to test ammunition in a nonoffensive and nonaggressive manner by the corporation or the corporation's representative that the machine gun is registered to; and

(3) The corporation or the corporation's representative is not prohibited from the possession of a firearm by any state or federal law.



§ 5-73-206 - Evidence of possession or use.

The presence of a machine gun in any room, boat, or vehicle is evidence of the possession or use of the machine gun by each person occupying the room, boat, or vehicle where the machine gun is found.



§ 5-73-207 - Manufacture for military, nonaggressive, or nonoffensive use.

Nothing contained in this subchapter prohibits or interferes with:

(1) The manufacture for and sale of machine guns to the military forces or the peace officers of the United States or of any political subdivision of the United States, or the transportation required for that purpose;

(2) The possession of a machine gun for scientific purpose, or the possession of a machine gun not usable as a weapon and possessed as a curiosity, ornament, or keepsake; or

(3) The possession of a machine gun other than one adapted to use pistol cartridges of 30 (.30 in. or 7.63 mm.) or larger caliber, for a purpose manifestly not aggressive or offensive.



§ 5-73-208 - Registration by manufacturers.

(a) Every manufacturer shall keep a register of all machine guns manufactured or handled by the manufacturer.

(b) This register shall show:

(1) The model and serial number, date of manufacture, sale, loan, gift, delivery, or receipt, of every machine gun, the name, address, and occupation of the person to whom the machine gun was sold, loaned, given, or delivered, or from whom it was received; and

(2) The purpose for which it was acquired by the person to whom the machine gun was sold, loaned, given, or delivered, or from whom received.

(c) Upon demand every manufacturer shall permit any marshal, sheriff, or police officer to inspect the manufacturer's entire stock of machine guns, parts, and supplies therefor, and shall produce the register, required by this section, for inspection.

(d) A violation of this section is a violation punishable by a fine of not less than one hundred dollars ($100).



§ 5-73-210 - Search warrants.

Warrant to search any house or place and seize any machine gun adapted to use pistol cartridges of 30 (.30 in. or 7.63 mm ) or larger caliber possessed in violation of this subchapter may issue in the same manner and under the same restrictions as provided by law for stolen property, and any court of record upon application of the prosecuting attorney shall have jurisdiction and power to order any illegal machine gun, thus legally seized, to be confiscated and either destroyed or delivered to a law enforcement officer of the state or a political subdivision of the state.



§ 5-73-211 - Perpetrating or attempting crime.

Possession or use of a machine gun in the course of a criminal offense is a Class A felony.






Subchapter 3 - -- Concealed Handguns

§ 5-73-301 - Definitions.

As used in this subchapter:

(1) "Concealed" means to cover from observation so as to prevent public view;

(2) "Convicted" means that a person pleaded guilty or nolo contendere to or was found guilty of a criminal offense;

(3) "Handgun" means any firearm, other than a fully automatic firearm, with a barrel length of less than twelve inches (12'') that is designed, made, or adapted to be fired with one (1) hand; and.

(4) "Licensee" means a person granted a valid license to carry a concealed handgun pursuant to this subchapter.



§ 5-73-302 - Authority to issue license.

(a) The Director of the Department of Arkansas State Police may issue a license to carry a concealed handgun to a person qualified as provided in this subchapter.

(b) (1) For new licenses issued after July 31, 2007, the license to carry a concealed handgun is valid throughout the state for a period of five (5) years from the date of issuance.

(2) After July 31, 2007, upon renewal, an existing valid license to carry a concealed handgun shall be issued for a period of five (5) years.

(c) (1) (A) After July 31, 2007, a license or renewal of a license issued to a former elected or appointed sheriff of any county of this state shall be issued for a period of five (5) years.

(B) The license issued to a former elected or appointed sheriff is revocable on the same grounds as other licenses.

(2) (A) The former elected or appointed sheriff shall meet the same qualifications as all other applicants.

(B) However, the former elected or appointed sheriff is exempt from the fee prescribed by § 5-73-311(a)(2) and from the training requirements of § 5-73-309(13) for issuance.



§ 5-73-303 - Immunity from civil damages.

The state, a county or city, or any employee of the state, county, or city is not liable for any civil damages resulting from the issuance of a license pursuant to a provision of this subchapter.



§ 5-73-304 - Exemptions.

(a) (1) A certified law enforcement officer, chief of police, or sheriff is exempt from the licensing requirements of this subchapter, if otherwise authorized to carry a concealed handgun.

(2) Solely for purposes of this subchapter, an auxiliary law enforcement officer certified by the Arkansas Commission on Law Enforcement Standards and Training and approved by the sheriff of the county is deemed to be a certified law enforcement officer.

(b) An auxiliary law enforcement officer is exempt from the licensing requirements of this subchapter when:

(1) The auxiliary law enforcement officer has completed the minimum training requirements and is certified as an auxiliary law enforcement officer in accordance with the commission; and

(2) Specifically authorized in writing by the auxiliary law enforcement officer's chief of police or sheriff.

(c) The authorization prescribed in (b)(2) of this section shall be carried on the person of the auxiliary law enforcement officer and be produced upon demand at the request of any law enforcement officer or owner or operator of any of the prohibited places as set out in § 5-73-306.



§ 5-73-305 - Criminal penalty.

Any person who knowingly submits a false answer to any question on an application for a license issued pursuant to this subchapter, or who knowingly submits a false document when applying for a license issued pursuant to this subchapter upon conviction is guilty of a Class B misdemeanor.



§ 5-73-306 - Prohibited places.

No license to carry a concealed handgun issued pursuant to this subchapter authorizes any person to carry a concealed handgun into:

(1) Any police station, sheriff's station, or Department of Arkansas State Police station;

(2) Any Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department facility;

(3) (A) Any building of the Arkansas State Highway and Transportation Department or onto grounds adjacent to any building of the Arkansas State Highway and Transportation Department.

(B) However, subdivision (3)(A) of this section does not apply to a rest area or weigh station of the Arkansas State Highway and Transportation Department;

(4) Any detention facility, prison, or jail;

(5) Any courthouse;

(6) (A) Any courtroom.

(B) However, nothing in this subchapter precludes a judge from carrying a concealed weapon or determining who will carry a concealed weapon into his or her courtroom;

(7) Any polling place;

(8) Any meeting place of the governing body of any governmental entity;

(9) Any meeting of the General Assembly or a committee of the General Assembly;

(10) Any state office;

(11) Any athletic event not related to firearms;

(12) Any portion of an establishment, except a restaurant as defined in § 3-5-1202, licensed to dispense alcoholic beverages for consumption on the premises;

(13) Any portion of an establishment, except a restaurant as defined in § 3-5-1202, where beer or light wine is consumed on the premises;

(14) Any school, college, community college, or university campus building or event, unless for the purpose of participating in an authorized firearms-related activity;

(15) Inside the passenger terminal of any airport, except that no person is prohibited from carrying any legal firearm into the passenger terminal if the firearm is encased for shipment for purposes of checking the firearm as baggage to be lawfully transported on any aircraft;

(16) Any church or other place of worship;

(17) Any place where the carrying of a firearm is prohibited by federal law;

(18) Any place where a parade or demonstration requiring a permit is being held, and the licensee is a participant in the parade or demonstration; or

(19) (A) Any place at the discretion of the person or entity exercising control over the physical location of the place by placing at each entrance to the place a written notice clearly readable at a distance of not less than ten feet (10') that "carrying a handgun is prohibited".

(B) (i) If the place does not have a roadway entrance, there shall be a written notice placed anywhere upon the premises of the place.

(ii) In addition to the requirement of subdivision (19)(B)(i) of this section, there shall be at least one (1) written notice posted within every three (3) acres of a place with no roadway entrance.

(C) A written notice as described in subdivision (19)(A) of this section is not required for a private home.

(D) Any licensee entering a private home shall notify the occupant that the licensee is carrying a concealed handgun.



§ 5-73-307 - List of license holders.

(a) The Department of Arkansas State Police shall maintain an automated listing of license holders and this information shall be available on-line, upon request, at any time, to any law enforcement agency through the Arkansas Crime Information Center.

(b) Nothing in this subchapter shall be construed to require or allow the registration, documentation, or providing of a serial number with regard to any firearm.



§ 5-73-308 - License -- Issuance or denial.

(a) (1) (A) The Director of the Department of Arkansas State Police may deny a license if within the preceding five (5) years the applicant has been found guilty of one (1) or more crimes of violence constituting a misdemeanor or for the offense of carrying a weapon.

(B) The director may revoke a license if the licensee has been found guilty of one (1) or more crimes of violence within the preceding three (3) years.

(2) Subdivision (a)(1) of this section does not apply to a misdemeanor that has been expunged or for which the imposition of sentence was suspended.

(3) Upon notification by any law enforcement agency or a court and subsequent written verification, the director shall suspend a license or the processing of an application for a license if the licensee or applicant is arrested or formally charged with a crime that would disqualify the licensee or applicant from having a license under this subchapter until final disposition of the case.

(b) (1) The director may deny a license to carry a concealed handgun if the county sheriff or chief of police, if applicable, of the applicant's place of residence submits an affidavit that the applicant has been or is reasonably likely to be a danger to himself or herself or others or to the community at large, as demonstrated by past patterns of behavior or participation in an incident involving unlawful violence or threats of unlawful violence, or if the applicant is under a criminal investigation at the time of applying for a license to carry a concealed handgun.

(2) Within one hundred twenty (120) days after the date of receipt of the items listed in § 5-73-311(a), the director shall:

(A) Issue the license; or

(B) Deny the application based solely on the ground that the applicant fails to qualify under the criteria listed in this subchapter.

(3) (A) If the director denies the application, the director shall notify the applicant in writing, stating the grounds for denial.

(B) The decision of the director is final.



§ 5-73-309 - License -- Requirements.

The Director of the Department of Arkansas State Police shall issue a license to carry a concealed handgun if the applicant:

(1) Is a citizen of the United States;

(2) (A) Is a resident of the state and has been a resident continuously for ninety (90) days or longer immediately preceding the filing of the application.

(B) However, subdivision (2)(A) of this section does not apply to any:

(i) Retired city, county, state, or federal law enforcement officer; or

(ii) Active duty military personnel who submit documentation of their active duty status;

(3) Is twenty-one (21) years of age or older;

(4) Does not suffer from a mental or physical infirmity that prevents the safe handling of a handgun and has not threatened or attempted suicide;

(5) (A) Has not been convicted of a felony in a court of this state, of any other state, or of the United States without having been pardoned for conviction and had firearms possession rights restored.

(B) A record of a conviction that has been sealed or expunged under Arkansas law does not render an applicant ineligible to receive a concealed handgun license if:

(i) The applicant was sentenced prior to March 13, 1995; or

(ii) The order sealing or expunging the applicant's record of conviction complies with § 16-90-605;

(6) Is not subject to any federal, state, or local law that makes it unlawful to receive, possess, or transport any firearm, and has had his or her background check successfully completed through the Department of Arkansas State Police and the Federal Bureau of Investigation's National Instant Check System;

(7) (A) Does not chronically or habitually abuse a controlled substance to the extent that his or her normal faculties are impaired.

(B) It is presumed that an applicant chronically and habitually uses a controlled substance to the extent that his or her faculties are impaired if the applicant has been voluntarily or involuntarily committed to a treatment facility for the abuse of a controlled substance or has been found guilty of a crime under the provisions of the Uniform Controlled Substances Act, § 5-64-101 et seq., or a similar law of any other state or the United States relating to a controlled substance within the three-year period immediately preceding the date on which the application is submitted;

(8) (A) Does not chronically or habitually use an alcoholic beverage to the extent that his or her normal faculties are impaired.

(B) It is presumed that an applicant chronically and habitually uses an alcoholic beverage to the extent that his or her normal faculties are impaired if the applicant has been voluntarily or involuntarily committed as an alcoholic to a treatment facility or has been convicted of two (2) or more offenses related to the use of alcohol under a law of this state or similar law of any other state or the United States within the three-year period immediately preceding the date on which the application is submitted;

(9) Desires a legal means to carry a concealed handgun to defend himself or herself;

(10) Has not been adjudicated mentally incompetent;

(11) Has not been voluntarily or involuntarily committed to a mental institution or mental health treatment facility;

(12) Is not a fugitive from justice or does not have an active warrant for his or her arrest;

(13) Has satisfactorily completed a training course as prescribed and approved by the director; and

(14) Signs a statement of allegiance to the United States Constitution and the Arkansas Constitution.



§ 5-73-310 - Application form.

The application for a license to carry a concealed handgun shall be completed, under oath, on a form promulgated by the Director of the Department of Arkansas State Police and shall include only:

(1) The name, address, place and date of birth, race, and sex of the applicant;

(2) The driver's license number or social security number of the applicant;

(3) Any previous address of the applicant for the two (2) years preceding the date of the application;

(4) A statement that the applicant is in compliance with criteria contained within §§ 5-73-308(a) and 5-73-309;

(5) A statement that the applicant has been furnished a copy of this subchapter and is acquainted with the truth and understanding of this subchapter;

(6) A conspicuous warning that the application is executed under oath, and that a knowingly false answer to any question or the knowing submission of any false document by the applicant subjects the applicant to:

(A) Criminal prosecution and precludes any future license's being issued to the applicant; and

(B) Immediate revocation if the license has already been issued;

(7) A statement that the applicant desires a legal means to carry a concealed handgun to defend himself or herself;

(8) (A) A statement of whether the applicant is applying for:

(i) An unrestricted license, that allows the person to carry any handgun; or

(ii) A restricted license, that allows the person to carry any handgun other than a semiautomatic handgun.

(B) (i) An applicant requesting an unrestricted license shall establish proficiency in the use of a semiautomatic handgun.

(ii) An applicant requesting a restricted license shall establish proficiency in the use of a handgun and may use any kind of handgun when establishing proficiency; and

(9) A statement of whether or not the applicant has been found guilty of a crime of violence or domestic abuse.



§ 5-73-311 - Application procedure.

(a) The applicant for a license to carry a concealed handgun shall submit the following to the Department of Arkansas State Police:

(1) A completed application, as described in § 5-73-310;

(2) A nonrefundable license fee of one hundred dollars ($100);

(3) (A) A full set of fingerprints of the applicant.

(B) In the event a legible set of fingerprints, as determined by the department and the Federal Bureau of Investigation, cannot be obtained after a minimum of two (2) attempts, the Director of the Department of Arkansas State Police shall determine eligibility in accordance with criteria that the department shall establish by promulgating rules.

(C) Costs for processing the set of fingerprints as required in subdivision (a)(3)(A) of this section shall be borne by the applicant;

(4) (A) A waiver authorizing the department access to any medical, criminal, or other records concerning the applicant and permitting access to all of the applicant's criminal records.

(B) If a check of the applicant's criminal records uncovers any unresolved felony arrests over ten (10) years old, then the applicant shall obtain a letter of reference from the county sheriff, prosecuting attorney, or circuit judge of the county where the applicant resides that states that to the best of the county sheriff's, prosecuting attorney's, or circuit judge's knowledge that the applicant is of good character and free of any felony convictions.

(C) The department shall maintain the confidentiality of the medical, criminal, or other records; and

(5) A digital photograph of the applicant or a release authorization to obtain a digital photograph of the applicant from another source.

(b) (1) Upon receipt of the items listed in subsection (a) of this section, the department shall forward the full set of fingerprints of the applicant to the appropriate agencies for state and federal processing.

(2) (A) The department shall forward a notice of the applicant's application to the sheriff of the applicant's county of residence and, if applicable, the police chief of the applicant's municipality of residence.

(B) (i) The sheriff of the applicant's county of residence and, if applicable, the police chief of the applicant's municipality of residence may participate, at his or her discretion, in the process by submitting a voluntary report to the department containing any readily discoverable information that he or she feels may be pertinent to the licensing of any applicant.

(ii) The reporting under subdivision (b)(2)(B)(i) of this section shall be made within thirty (30) days after the date the notice of the application was sent by the department.

(c) A concealed handgun license issued, renewed, or obtained under § 5-73-314 or § 5-73-319 after December 31, 2007, shall bear a digital photograph of the licensee.



§ 5-73-312 - Revocation.

(a) (1) A license to carry a concealed handgun issued under this subchapter shall be revoked if the licensee becomes ineligible under the criteria set forth in § 5-73-308(a) or § 5-73-309.

(2) (A) Any law enforcement officer making an arrest of a licensee for a violation of this subchapter or any other statutory violation that requires revocation of a license to carry a concealed handgun shall confiscate the license and forward it to the Director of the Department of Arkansas State Police.

(B) The license shall be held until a determination of the charge is finalized, with the appropriate disposition of the license after the determination.

(b) When the Department of Arkansas State Police receives notification from any law enforcement agency or court that a licensee has been found guilty or has pleaded guilty or nolo contendere to any crime involving the use of a weapon, the license issued under this subchapter is immediately revoked.

(c) The director shall revoke the license of any licensee who has pleaded guilty or nolo contendere to or been found guilty of an alcohol-related offense committed while carrying a handgun.



§ 5-73-313 - Expiration and renewal.

(a) Except as provided in subdivision (f)(1) of this section, the licensee may renew his or her license no more than ninety (90) days prior to the expiration date by submitting to the Department of Arkansas State Police:

(1) A renewal form prescribed by the department;

(2) A verified statement that the licensee remains qualified pursuant to the criteria specified in §§ 5-73-308(a) and 5-73-309;

(3) A renewal fee of thirty-five dollars ($35.00);

(4) A certification or training form properly completed by the licensee's training instructor reflecting that the licensee's training was conducted; and

(5) A digital photograph of the licensee or a release authorization to obtain a digital photograph of the licensee from another source.

(b) The license shall be renewed upon receipt of the completed renewal application, a digital photograph of the licensee, and appropriate payment of fees subject to a background investigation conducted pursuant to this subchapter that did not reveal any disqualifying offense or unresolved arrest that would disqualify a licensee under this subchapter.

(c) Additionally, a licensee who fails to file a renewal application on or before the expiration date shall renew his or her license by paying a late fee of fifteen dollars ($15.00).

(d) (1) No license shall be renewed six (6) months or more after its expiration date, and the license is deemed to be permanently expired.

(2) (A) A person whose license has been permanently expired may reapply for licensure.

(B) An application for licensure and fees pursuant to §§ 5-73-308(a), 5-73-309, and 5-73-311(a) shall be submitted, and a new background investigation shall be conducted.

(e) A new criminal background investigation shall be conducted when an applicant applies for renewal of a license. Costs for processing a new background check shall be paid by the applicant.

(f) (1) An active duty member of the armed forces of the United States, a member of the National Guard, or a member of a reserve component of the armed forces of the United States, who is on active duty outside this state may renew his or her license within thirty (30) days after the person returns to this state by submitting to the department:

(A) Proof of assignment outside of this state on the expiration date of the license; and

(B) The items listed in subdivisions (a)(1)-(5) of this section.

(2) Subsections (c) and (d) of this section shall not apply to a person who renews his or her license under subdivision (f)(1) of this section.



§ 5-73-314 - Lost or destroyed license -- Change of address.

(a) Within thirty (30) days after the changing of a permanent address, or within thirty (30) days after having a license to carry a concealed handgun lost, the licensee shall notify the Director of the Department of Arkansas State Police in writing of the change or loss.

(b) If a license to carry a concealed handgun is lost or destroyed, the person to whom the license to carry a concealed handgun was issued shall comply with the provisions of subsection (a) of this section and may obtain a duplicate license or substitute license upon:

(1) Payment to the Department of Arkansas State Police of a fee established by the director under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.; and

(2) Furnishing a notarized statement to the department that the license to carry a concealed handgun has been lost.



§ 5-73-315 - Possession of license -- Identification of licensee.

(a) Any licensee possessing a valid license issued pursuant to this subchapter may carry a concealed handgun.

(b) The licensee shall:

(1) Carry the license, together with valid identification, at any time when the licensee is carrying a concealed handgun; and

(2) Display both the license and proper identification upon demand by a law enforcement officer.



§ 5-73-316 - Fees.

Any fee collected by the Department of Arkansas State Police pursuant to this subchapter shall be deposited into the Department of Arkansas State Police Fund.



§ 5-73-317 - Rules and regulations.

The Director of the Department of Arkansas State Police may promulgate rules and regulations to permit the efficient administration of this subchapter.



§ 5-73-318 - Instructor review of applications.

(a) An instructor authorized to conduct a training course required by this subchapter shall check the application of a student for completeness, accuracy, and legibility.

(b) An instructor who repeatedly fails to comply with subsection (a) of this section may have his or her license to conduct a training course revoked.



§ 5-73-319 - Transfer of a license to Arkansas.

(a) Any person who becomes a resident of Arkansas who has a valid license to carry a concealed handgun issued by a reciprocal state may apply to transfer his or her license to Arkansas by submitting the following to the Department of Arkansas State Police:

(1) The person's current reciprocal state license;

(2) Two (2) properly completed fingerprint cards;

(3) A nonrefundable license fee of thirty-five dollars ($35.00);

(4) Any fee charged by a state or federal agency for a criminal history check; and

(5) A digital photograph of the person or a release authorization to obtain a digital photograph of the person from another source.

(b) After July 31, 2007, the newly transferred license is valid for a period of five (5) years from the date of issuance and binds the holder to all Arkansas laws and regulations regarding the carrying of the concealed handgun.



§ 5-73-320 - License for certain members of the Arkansas National Guard or a reserve component or active duty military personnel.

(a) The Department of Arkansas State Police may issue a license under this subchapter to a person who:

(1) Is currently serving as a federally recognized commissioned or noncommissioned officer of the National Guard or a reserve component of the armed forces of the United States or an active duty member of the armed forces of the United States;

(2) Submits the following documents:

(A) A completed concealed handgun license application as prescribed by the department;

(B) A form specified by the Director of the Department of Arkansas State Police reflecting the fingerprints of the soldier or airman;

(C) A dated letter personally signed by a commanding officer or his or her designee stating that the soldier or airman:

(i) Is a current member of the National Guard or a reserve component of the armed forces of the United States or an active duty member of the armed forces of the United States;

(ii) Is of good character and sound judgment;

(iii) Is not disqualified by state or federal law from possessing a firearm;

(iv) Has met the military qualification requirements for issuance and operation of a handgun within one (1) year of the application date; and

(v) Has been a resident of the State of Arkansas for the ninety-day period preceding the application date according to the military and pay records of the soldier or airman;

(D) A copy of the military range qualification score card signed and dated within one (1) year of the application date by a range officer or noncommissioned officer in charge of the range; and

(E) A copy of the face or photograph side of a current United States Uniformed Services military identification card for a member of the armed forces; and

(3) Submits any required application fee.

(b) (1) After July 31, 2007, a license issued under this section expires five (5) years from the date of issuance or upon the expiration date of the military identification card of the soldier or airman, whichever occurs first.

(2) (A) A license issued under this section is renewable for a period of five (5) years under the provisions of § 5-73-313 upon satisfaction of the requirements described in subsection (a) of this section.

(B) After December 31, 2007, a license issued under this section is required to bear a digital photograph of the soldier or airman.

(c) Except as otherwise specifically stated in this section, the license issued under this section is subject to the provisions of this subchapter and any rules promulgated under § 5-73-317.



§ 5-73-321 - Recognition of other states' licenses.

(a) A person in possession of a valid license to carry a concealed handgun issued to the person by another state is entitled to the privileges and subject to the restrictions prescribed by this subchapter if the state that issued the license to carry a concealed handgun recognizes a license to carry a concealed handgun issued under this subchapter.

(b) The Director of the Department of Arkansas State Police shall:

(1) Make a determination as to which states' licenses to carry concealed handguns will be recognized in Arkansas and provide that list to every law enforcement agency within the state; and

(2) Revise the list from time to time and provide the revised list to every law enforcement agency in this state.






Subchapter 4 - -- Concealed Handgun License Reciprocity






Chapter 74 - Gangs

Subchapter 1 - -- Arkansas Criminal Gang, Organization, or Enterprise Act

§ 5-74-101 - Title.

This subchapter shall be known and may be cited as the "Arkansas Criminal Gang, Organization, or Enterprise Act".



§ 5-74-102 - General legislative findings, declarations, and intent.

(a) (1) The General Assembly finds and declares that it is the right of every person, regardless of race, color, creed, religion, national origin, sex, age, or handicap, to be secure and protected from fear, intimidation, and physical harm caused by the activities of groups engaging in random crimes of violence, and committing crimes for profit and violent crimes committed to protect or control market areas or "turf ".

(2) It is not the intent of this subchapter to interfere with the constitutional exercise of the protected rights and freedoms of expression and association.

(3) The General Assembly recognizes the right of every citizen to harbor and constitutionally express beliefs on any lawful subject whatsoever, to associate lawfully with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.

(b) (1) The General Assembly further finds that the State of Arkansas is experiencing an increase in crime committed by criminal gangs, organizations, or enterprises.

(2) These criminal gangs, organizations, or enterprises support themselves by engaging in criminal activity for profit, most commonly through the distribution of controlled substances and theft of property.

(3) These criminal gangs, organizations, or enterprises are becoming increasingly sophisticated at avoiding arrest and prosecution.

(4) With increasing frequency, criminals are using the property of another person which has been stolen, borrowed, leased, or maintained in another person's name to avoid detection and identification.

(5) This is particularly common among members and associates of criminal gangs, organizations, and enterprises.

(6) There is strong evidence that this increased sophistication is due largely to contact with other criminal gangs, organizations, or enterprises from other states.

(c) (1) The General Assembly further finds that criminal gangs, organizations, and enterprises control their market areas by terrorizing the peaceful citizens in their neighborhoods with deliberate and random acts of violence.

(2) "Drive-by" shootings are becoming all too common in many Arkansas cities.

(3) One of the primary reasons for the increased homicide rate is the use of firearms by criminal gangs, organizations, or enterprises to control the crack cocaine market within their geographical "turf ".

(d) (1) The General Assembly further finds that in addition to the activity of street gangs, there are also other types of criminal organizations or enterprises operating in Arkansas.

(2) Some examples are garages that take parts from stolen automobiles, burglary or retail theft rings, and narcotics distribution organizations.

(3) The number of crimes committed by criminal organizations of all types is increasing.

(4) These ongoing organized criminal activities present a clear and present danger to public order and safety and are not constitutionally protected.

(e) (1) It is the intent of the General Assembly to use as a model the federal continuing criminal enterprise statute, 21 U.S.C. § 848.

(2) This should provide law enforcement officers, prosecutors, and our courts with ample case law to guide in the interpretation of the language and the legislative intent.

(3) It is furthermore the intent of the General Assembly to focus the state's law enforcement agencies and prosecutors on investigating and prosecuting all ongoing organized criminal activity and to provide for penalties that will punish and deter organized ongoing criminal activity.



§ 5-74-103 - Definitions.

As used in this subchapter:

(1) "Crime of pecuniary gain" means any violation of Arkansas law that results, or was intended to result, in the defendant receiving income, benefit, property, money, or anything of value;

(2) "Crime of violence" means any violation of Arkansas law if a person purposely or knowingly causes, or threatens to cause, death or physical injury to another person, specifically including rape;

(3) "Criminal gang, organization, or enterprise" means any group of three (3) or more individuals who commit a continuing series of two (2) or more predicate criminal offenses that are undertaken in concert with each other; and

(4) "Predicate criminal offense" means any violation of Arkansas law that is a crime of violence or a crime of pecuniary gain.



§ 5-74-104 - Engaging in a continuing criminal gang, organization, or enterprise.

(a) (1) A person commits the offense of engaging in a continuing criminal gang, organization, or enterprise in the first degree if he or she:

(A) Commits or attempts to commit or solicits to commit a felony predicate criminal offense; and

(B) That offense is part of a continuing series of two (2) or more predicate criminal offenses that are undertaken by that person in concert with two (2) or more other persons with respect to whom that person occupies a position of organizer, a supervisory position, or any other position of management.

(2) A person who engages in a continuing criminal gang, organization, or enterprise in the first degree is guilty of a felony two (2) classifications higher than the classification of the highest underlying predicate offense referenced in subdivision (a)(1)(A) of this section.

(b) (1) A person commits the offense of engaging in a continuing criminal gang, organization, or enterprise in the second degree if he or she:

(A) Commits or attempts to commit or solicits to commit a felony predicate criminal offense; and

(B) That offense is part of a continuing series of two (2) or more predicate criminal offenses that are undertaken by that person in concert with two (2) or more other persons, but with respect to whom that person does not occupy the position of organizer, a supervisory position, or any other position of management.

(2) A person who engages in a continuing criminal gang, organization, or enterprise in the second degree is guilty of a felony one (1) classification higher than the classification of the highest underlying predicate offense referenced in subdivision (b)(1)(A) of this section.

(c) A person who engages in a continuing criminal gang, organization, or enterprise when the underlying predicate offense is a Class A felony or a Class Y felony is guilty of a Class Y felony.

(d) Any sentence of imprisonment imposed pursuant to this section is in addition to any sentence imposed for the violation of a predicate criminal offense.



§ 5-74-105 - Unauthorized use of another person's property to facilitate certain crimes.

(a) (1) A person commits the offense of unauthorized use of another person's property to facilitate a crime if he or she knowingly uses the property of another person to facilitate in any way the violation of a predicate criminal offense without the owner's knowledge.

(2) A violation of this section is a Class B felony.

(b) The State of Arkansas is the victim in any violation of this section.



§ 5-74-106 - Simultaneous possession of drugs and firearms.

(a) A person shall not unlawfully commit a felony violation of §§ 5-64-419 -- 5-64-442 or unlawfully attempt, solicit, or conspire to commit a felony violation of §§ 5-64-419 -- § 5-64-442 while in possession of:

(1) A firearm; or

(2) Any implement or weapon that may be used to inflict serious physical injury or death, and that under the circumstances serves no apparent lawful purpose.

(b) Any person who violates this section is guilty of a Class Y felony.

(c) This section does not apply to a misdemeanor drug offense.

(d) It is a defense to this section that the defendant was in his or her home and the firearm or other implement or weapon was not readily accessible for use.



§ 5-74-107 - Unlawful discharge of a firearm from a vehicle.

(a) (1) A person commits unlawful discharge of a firearm from a vehicle in the first degree if he or she knowingly discharges a firearm from a vehicle and by the discharge of the firearm causes death or serious physical injury to another person.

(2) Any person who is guilty of unlawfully discharging a firearm from a vehicle in the first degree commits a Class Y felony.

(b) (1) A person commits unlawful discharge of a firearm from a vehicle in the second degree if he or she recklessly discharges a firearm from a vehicle in a manner that creates a substantial risk of physical injury to another person or property damage to a home, residence, or other occupiable structure.

(2) Any person who is guilty of unlawfully discharging a firearm from a vehicle in the second degree commits a Class B felony.

(c) (1) (A) Any vehicle or property used by the owner, or anyone acting with the knowledge and consent of the owner, to facilitate a violation of this section is subject to forfeiture.

(B) This is a new and independent ground for forfeiture.

(2) (A) Property that is forfeitable based on this section is forfeited pursuant to and in accordance with the procedures for forfeiture in §§ 5-64-505 and 5-64-509.

(B) The reference to §§ 5-64-505 and 5-64-509 is procedural only, and it is not a defense to forfeiture under this section that the shooting did not involve a controlled substance.



§ 5-74-108 - Engaging in violent criminal group activity.

(a) Any person who violates any provision of Arkansas law that is a crime of violence while acting in concert with two (2) or more other persons is subject to enhanced penalties.

(b) Upon conviction of a crime of violence committed while acting in concert with two (2) or more other persons, the classification and penalty range is increased by one (1) classification.

(c) The fact that the group was not a criminal gang, organization, or enterprise is not a defense to prosecution under this section.



§ 5-74-109 - Premises and real property used by criminal gangs, organizations, or enterprises, or used by anyone in committing a continuing series of violations -- Civil remedies.

(a) Intent. The intent of the General Assembly in this section is to enact civil remedies that eliminate the availability of any premises for use in the commission of a continuing series of criminal offenses.

(b) Common nuisance declared. Any premises, building, or place used to facilitate the commission of a continuing series of three (3) or more criminal violations of Arkansas law is declared to be detrimental to the law-abiding citizens of the state and may be subject to an injunction, a court-ordered eviction, or a cause of action for damages as provided for in this subchapter.

(c) Action to abate -- Permanent injunction -- Verification of complaint. (1) When there is reason to believe a common nuisance under subsection (b) of this section is kept or maintained, or exists in any county, the prosecuting attorney of the county in the name of the state, or the city attorney of any incorporated city, or any citizen of the state or a resident of the county in his or her own name, may enjoin permanently the person conducting or maintaining the nuisance and the owner, lessee, or agent of the building or place in or upon which the nuisance exists from directly or indirectly maintaining or permitting the nuisance.

(2) Unless filed by the prosecuting attorney, the complaint in the action shall be verified.

(d) Inspection warrant. When there is reasonable cause to believe that any premises is being maintained in violation of this section, any judicial officer may, upon the petition of the prosecuting attorney, issue an inspection warrant for the premises.

(e) Temporary injunction -- Bond required -- Exceptions. (1) If the existence of the nuisance is shown in the action to the satisfaction of the court, the court shall allow a temporary writ of injunction to abate and prevent the continuance or recurrence of the nuisance.

(2) (A) On granting the temporary writ, the court shall require a bond on the part of the applicant to the effect that the applicant shall pay to the enjoined defendant such damages, not exceeding an amount to be specified, as the defendant sustains by reason of the injunction should the court finally decide that the applicant was not entitled to the injunction.

(B) No bond is required when the proceeding is instituted by the prosecuting attorney or city attorney.

(f) Precedence of action -- Exceptions. The action shall be filed in the circuit court and have precedence over all other actions except election contests and hearings on injunctions.

(g) Dismissal for want of prosecution. If the complaint is filed by a citizen, it shall not be dismissed by him or her or for want of prosecution except upon a sworn statement made by him or her setting forth the reasons why the action shall be dismissed, and by dismissal ordered by the court.

(h) Costs. If the action is brought by a citizen and the court finds there was reasonable ground or cause for the action, costs shall be assessed against him or her.

(i) Order of abatement -- Lien for costs -- Enforcement. (1) If the existence of the nuisance is established in the action, an order of abatement shall be entered as part of the judgment in the case, and the plaintiff's costs in carrying out the order are a lien upon the building or place.

(2) The lien is enforceable and collectible for execution issued by order of the court.

(j) Order of abatement -- Damages. (1) If the existence of the nuisance is established in the action, an order of abatement shall be entered as part of the judgment, and the order shall direct the removal from the building or place of all fixtures and other movable property used in conducting, maintaining, aiding, or abetting the nuisance and shall direct their sale in the manner provided for the sale of chattels under execution.

(2) (A) The order shall provide for any appropriate equitable relief as determined by the court to be necessary to abate the nuisance and may further provide, if determined to be the least restrictive alternative available to effectively accomplish the abatement, for the effectual closing of the building or place for such period of time as determined to be necessary by the court as adequate to abate the nuisance.

(B) An alternative to closure may be considered only as provided in this section.

(3) (A) (i) If the court finds that any vacancy resulting from closure of the building or place may create a nuisance or that closure is otherwise harmful to the community, in lieu of ordering the building or place closed, the court may order the person who is seeking to keep the premises open to pay damages in an amount equal to the fair market rental value of the building or place, for such period of time as determined appropriate by the court, to the city attorney or county prosecutor.

(ii) These funds are to be used to investigate and litigate future nuisance abatement actions, or the funds are to be used by the city or county in whose jurisdiction the nuisance is located for the purpose of carrying out its drug prevention and education programs.

(iii) If awarded to a city, eligible programs may include those developed as a result of cooperative programs among schools, community agencies, and the local enforcement agency.

(iv) If awarded to a county, funds shall be used for those programs that are part of any county program in place or used by the county law enforcement agency.

(v) These funds shall not be used to supplant existing city, county, state, or federal resources used for drug prevention and education programs.

(B) (i) For purpose of subdivision (j)(3) of this section, the actual amount of rent being received for the rent of the building or place, or the existence of any vacancy in the building or place, may be considered, but shall not be the sole determinant of the fair market rental value.

(ii) Expert testimony may be used to determine the fair market rental value.

(4) (A) In addition, the court may award damages equal to the plaintiff's cost in the investigation and litigation of the abatement action, not to exceed five thousand dollars ($5,000), against any defendant based upon the severity of the nuisance and its duration.

(B) The damages may be collected in any manner provided for the collection of any civil judgment.

(k) Custody of building. While the order of abatement remains in effect, the building or place is in the custody of the court.

(l) Fees -- Closing of building or place. For removing and selling the movable property, the city, county, or responsible law enforcement agency is entitled to charge and receive the same fees as could be charged and received for levying upon and selling like property on execution, and for closing the premises and keeping the premises closed, a reasonable sum shall be allowed by the court.

(m) Disposition of sale proceeds. The proceeds of the sale of the movable property shall be applied as follows:

(1) First, to the fees and costs of the removal and sale;

(2) Second, to the allowances and costs of closing and keeping closed the building or place;

(3) Third, to the payment of the plaintiff's costs in the action; and

(4) Fourth, the balance, if any, to the owner of the property.

(n) Release of the building to owner. (1) If the owner of the building or place has not been guilty of any contempt of court in the proceedings and appears and pays all costs, fees, and allowances that are liens on the building or place and files a bond in the full value of the property conditioned that the owner shall immediately abate any nuisance that may exist at the building or place and prevent it from being a nuisance within a period of one (1) year thereafter, the court may, if satisfied of the owner's good faith, order the building or place to be delivered to the owner and the order of abatement cancelled so far as it may relate to the property.

(2) The release of property under a provision of this section does not release it from any judgment, lien, penalty, or liability to which it may be subject.

(o) Fine as lien -- Enforcement. (1) When the owner of a building or place upon which the act or acts constituting contempt have been committed, or the owner of any interest in the building or place, has been guilty of contempt of court and fined in any proceeding under this subchapter, the fine is a lien upon the building or place to the extent of his or her interest in it.

(2) The lien is enforceable and collectible by execution issued by order of the court.

(p) Violations -- Criminal penalties. A violation of or disobedience of an injunction or order for abatement is punishable as contempt of court by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for not less than one (1) month nor more than six (6) months, or by both.

(q) Forfeiture. (1) This section does not provide for the property to be forfeited to the state.

(2) However, the state may at any time amend its petition to seek forfeiture if the property is subject to forfeiture under other Arkansas law.






Subchapter 2 - -- Recruiting Gang Members

§ 5-74-201 - Legislative findings.

(a) (1) The General Assembly finds and declares that it is the right of every person, regardless of race, color, creed, religion, national origin, sex, age, or handicap, to be secure and protected from fear, intimidation, and physical harm caused by the activities of groups engaging in random crimes of violence, and committing crimes for profit and violent crimes committed to protect or control market areas or "turf ".

(2) It is not the intent of this subchapter to interfere with the constitutional exercise of the protected rights and freedoms of expression and association.

(3) The General Assembly recognizes the right of every citizen to harbor and constitutionally express beliefs on any lawful subject whatsoever, to associate lawfully with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.

(b) (1) The General Assembly further finds that the State of Arkansas is experiencing an increase in crime committed by criminal gangs, organizations, or enterprises.

(2) These criminal gangs, organizations, or enterprises support themselves by engaging in criminal activity for profit, most commonly through the distribution of controlled substances and theft of property.

(3) These criminal gangs, organizations, or enterprises are becoming increasingly sophisticated at avoiding arrest and prosecution.

(4) With increasing frequency, criminals are using the property of another person which has been stolen, borrowed, leased, or maintained in another person's name to avoid detection and identification.

(5) This is particularly common among members and associates of criminal gangs, organizations, and enterprises.

(6) There is strong evidence that this increased sophistication is due largely to contact with other criminal gangs, organizations, or enterprises from other states.

(c) (1) The General Assembly further finds that criminal gangs, organizations, and enterprises control their market areas by terrorizing the peaceful citizens in their neighborhoods with deliberate and random acts of violence.

(2) "Drive-by" shootings are becoming all too common in many Arkansas cities.

(3) One of the primary reasons for the increased homicide rate is the use of firearms by criminal gangs, organizations, or enterprises to control the crack cocaine market within their geographical "turf ".

(d) (1) The General Assembly further finds that in addition to the activity of street gangs, there are also other types of criminal organizations or enterprises operating in Arkansas.

(2) Some examples are garages that take parts from stolen automobiles, burglary or retail theft rings, and narcotics distribution organizations.

(3) The number of crimes committed by criminal organizations of all types is increasing.

(4) These ongoing organized criminal activities present a clear and present danger to public order and safety and are not constitutionally protected.



§ 5-74-202 - Definitions.

As used in this subchapter:

(1) "Crime of pecuniary gain" means any violation of Arkansas law that results, or was intended to result, in the defendant's receiving income, benefit, property, money, or anything of value;

(2) "Crime of violence" means any violation of Arkansas law if a person purposely or knowingly causes, or threatens to cause, death or physical injury to another person, specifically including rape, § 5-14-103;

(3) "Criminal gang, organization, or enterprise" means any group of three (3) or more individuals who commit a continuing series of two (2) or more predicate criminal offenses that are undertaken in concert with each other; and

(4) "Predicate criminal offense" means any violation of Arkansas law that is a crime of violence or a crime of pecuniary gain.



§ 5-74-203 - Soliciting or recruiting a minor to join or to remain a member of a criminal gang, organization, or enterprise.

(a) Any person who by intimidation or duress causes, aids, abets, encourages, solicits, or recruits a minor to become or to remain a member of any group that the person knows to be a criminal gang, organization, or enterprise that falls into the definition and intent of this subchapter is guilty of a Class C felony.

(b) Any person who is found guilty of or who pleads guilty or nolo contendere to a second or subsequent violation of this section is guilty of a Class B felony.









Chapter 75 - Operation of Aircraft While Intoxicated

§ 5-75-101 - Definitions.

As used in this chapter:

(1) "Aircraft" means any contrivance invented, used, or designed for the navigation of or flight in the air, and that is required to be registered under the laws of the United States;

(2) (A) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I-VI.

(B) The fact that any person charged with a violation of this chapter is or has been entitled to use that drug or controlled substance under the laws of this state does not constitute a defense against any charge of violating this chapter; and

(3) "Intoxicated" means influenced or affected by the ingestion of alcohol, a controlled substance, any intoxicant, or any combination of alcohol, a controlled substance, or an intoxicant, to such a degree that the operator's or navigator's reactions, motor skills, and judgment are substantially altered and the operator or navigator, therefore, constitutes a clear and substantial danger of physical injury or death to himself or herself and other persons.



§ 5-75-102 - Unlawful acts.

(a) (1) It is unlawful and punishable as provided in this chapter for any person who is intoxicated to operate, navigate, or be in actual physical control of any aircraft.

(2) It is unlawful and punishable as provided in this chapter for any person to operate, navigate, or be in actual physical control of any aircraft if at that time there was an alcohol concentration of four-hundredths (0.04) or more in the person's breath or blood as determined by a chemical test of the person's blood, urine, breath, or other bodily substance.

(3) It is unlawful and punishable as provided in this chapter for any person who is at an airport to perform his or her duties as a member of the flight crew of an aircraft and who has an alcohol concentration of four-hundredths (0.04) or more in the person's breath or blood as determined by a chemical test of the person's blood, urine, breath, or other bodily substance, to:

(A) Present himself or herself at:

(i) The security checkpoint at the airport;

(ii) The security identification area; or

(iii) An aircraft ramp; or

(B) Plan and accept flight documents at the ticket counter or gate.

(b) (1) Any person who pleads guilty or nolo contendere to or is found guilty of violating subsection (a) of this section is guilty of a Class A misdemeanor.

(2) For a second offense occurring within one (1) year, any person who pleads guilty or nolo contendere to or is found guilty of violating subsection (a) of this section is guilty of a Class D felony.

(3) Any person who pleads guilty or nolo contendere to or is found guilty of violating subsection (a) of this section and who at the time of the offense was a flight crew member and was in possession of a weapon is guilty of a Class D felony.

(c) (1) (A) If a person under arrest for violating subsection (a) of this section refuses upon the request of a law enforcement officer to submit to a chemical test as provided in § 5-75-103, no chemical test shall be given.

(B) However, any person who refuses to submit to a chemical test as provided for in § 5-75-103 is guilty of a Class A misdemeanor.

(2) For a second offense occurring within one (1) year, any person who refuses to submit to a chemical test as provided for in § 5-75-103 is guilty of a Class D felony.

(d) A complete report of any arrest or conviction made under the provisions of this chapter shall be forwarded to the Federal Aviation Administration or any other agency responsible for the licensing of pilots or navigators.



§ 5-75-103 - Implied consent.

(a) Any person who operates or navigates any aircraft or is in actual physical control of any aircraft in this state is deemed to have given consent, subject to the provisions of § 5-75-104, to a chemical test of his or her blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of his or her breath or blood, if:

(1) The operator or navigator is arrested for any offense arising out of an act alleged to have been committed while the person was operating or navigating any aircraft while intoxicated or operating or navigating any aircraft while there was an alcohol concentration of four-hundredths (0.04) or more in the person's breath or blood;

(2) The person is involved in an accident while operating, navigating, or in actual physical control of any aircraft; or

(3) The person is stopped by a law enforcement officer who has reasonable cause to believe that the person, while operating, navigating, or in actual physical control of any aircraft, is intoxicated or has an alcohol concentration of four-hundredths (0.04) or more in his or her breath or blood.

(b) Any person who is dead, unconscious, or otherwise in a condition rendering him or her incapable of refusal is deemed not to have withdrawn the consent provided by subsection (a) of this section, and a chemical test may be administered subject to the provisions of § 5-75-104.



§ 5-75-104 - Administration.

(a) A chemical test shall be administered at the direction of a law enforcement officer having reasonable cause to believe the person to have been operating, navigating, or in actual physical control of any aircraft while:

(1) Intoxicated; or

(2) There was an alcohol concentration of four-hundredths (0.04) or more in the person's breath or blood.

(b) (1) The law enforcement agency by which that law enforcement officer is employed shall designate which chemical test shall be administered, and the law enforcement agency is responsible for paying any expense incurred in conducting a chemical test.

(2) If the person tested requests that an additional chemical test be made, as authorized in § 5-75-105, the cost of the additional chemical test shall be borne by the person tested.

(3) If any person shall object to the taking of his or her blood for a chemical test, as authorized in this section, the breath or urine of the person may be used to make the analysis.



§ 5-75-105 - Validity -- Approved methods.

(a) (1) "Alcohol concentration" means either:

(A) Grams of alcohol per one hundred milliliters (100 ml) or one hundred cubic centimeters (100 cc) of blood; or

(B) Grams of alcohol per two hundred ten liters (210 l) of breath.

(2) The alcohol concentration of any other bodily substance shall be based upon grams of alcohol per one hundred milliliters (100 ml) or one hundred cubic centimeters (100 cc) of blood, the same being percent weight per volume or percent alcohol concentration.

(b) (1) To be considered valid under the provisions of this chapter, a chemical analysis of a person's blood, urine, or breath shall be performed according to a method approved by the Division of Health of the Department of Health and Human Services or by an individual possessing a valid permit issued by the division for that purpose.

(2) The division may:

(A) Approve a satisfactory technique or method for the chemical analysis;

(B) Ascertain the qualifications and competence of an individual to conduct the chemical analysis; and

(C) Issue a permit to conduct the chemical analysis that is subject to termination or revocation at the discretion of the division.

(c) To be considered valid under the provisions of this section, a chemical analysis of a person's blood, urine, breath, or other bodily substance for determining the alcohol content of the breath or blood shall be performed according to a method approved by the State Board of Health.

(d) (1) When a person submits to a blood test at the request of a law enforcement officer under the provisions of this section, blood may be drawn by a physician or a person acting under the direction and supervision of a physician.

(2) The limitation in subdivision (d)(1) of this section does not apply to the taking of a breath or urine specimen.

(3) (A) No person, institution, or office in this state that withdraws blood for the purpose of determining alcohol or controlled substance content of the blood at the request of a law enforcement officer under a provision of this chapter shall be held liable for violating any criminal law of this state in connection with the withdrawing of the blood.

(B) No physician, institution, or person acting under the direction or supervision of a physician shall be held liable in tort for the withdrawal of the blood unless the person is negligent in connection with the withdrawal of the blood or the blood is taken over the objections of the subject.

(e) (1) The person tested may have a physician or a qualified technician, registered nurse, or other qualified person of his or her own choice administer a complete chemical test in addition to any chemical test administered at the direction of a law enforcement officer.

(2) The law enforcement officer shall advise the person of the right provided in subdivision (e)(1) of this section.

(3) The refusal or failure of a law enforcement officer to advise the person of the right provided in subdivision (e)(1) of this section and to permit and assist the person to obtain a chemical test under subdivision (e)(1) of this section precludes the admission of evidence relating to the chemical test taken at the direction of a law enforcement officer.

(f) Upon the request of a person who submits to a chemical test at the request of a law enforcement officer, full information concerning the chemical test shall be made available to the person or his or her attorney.



§ 5-75-106 - Criminal prosecution -- Evidence.

(a) In any criminal prosecution of a person charged with the offense of operating or navigating any aircraft while intoxicated, the amount of alcohol in the defendant's breath or blood at the time or within two (2) hours of the alleged offense, as shown by chemical analysis of the defendant's blood, urine, breath, or other bodily substance gives rise to the following:

(1) If there was at that time an alcohol concentration less than four hundredths (0.04) in the defendant's blood, urine, breath, or other bodily substance, it is presumed that the defendant was not under the influence of intoxicating liquor; and

(2) If there was at the time an alcohol concentration of four hundredths (0.04) or more in the defendant's blood, urine, breath, or other bodily substance, this fact does not give rise to any presumption that the defendant was or was not under the influence of intoxicating liquor, but this fact may be considered with other competent evidence in determining the guilt or innocence of the defendant.

(b) Subsection (a) shall not be construed as limiting the introduction of any other relevant evidence bearing upon the question of whether or not the defendant was intoxicated.

(c) The chemical analysis referred to in this section shall be made by a method approved by the State Board of Health.

(d) (1) (A) A record or report of a certification, rule, evidence, analysis, or other document pertaining to work performed by the Office of Alcohol Testing of the Department of Health under the authority of this chapter shall be received as competent evidence as to the matters contained in the record or report in a court of this state, subject to the applicable rules of criminal procedure, when duly attested to by the Director of the Office of Alcohol Testing of the Department of Health or an assistant, in the form of an original signature or by certification of a copy.

(B) A document described in subdivision (d)(1)(A) of this section is self-authenticating.

(2) However, the instrument performing the chemical analysis shall have been duly certified at least one (1) time in the last three (3) months preceding arrest, and the operator of the instrument shall have been properly trained and certified.

(3) Nothing in this section is deemed to abrogate a defendant's right of cross-examination of the person who performs the calibration test or check on the instrument, the operator of the instrument, or a representative of the office.

(4) The testimony of the appropriate analyst or official may be compelled by the issuance of a proper subpoena ten (10) days prior to the date of the hearing or trial, in which case, the record or report is admissible through the analyst or official, who is subject to cross-examination by the defendant or his or her counsel.



§ 5-75-107 - Blood alcohol testing devices.

(a) (1) Any instrument used to determine the alcohol content of the breath of any person by analysis of the breath of the person for the purpose of determining if the person was operating or navigating any aircraft while intoxicated or with an alcohol concentration of four-hundredths (0.04) or more shall be so constructed that the analysis is made automatically when a sample of the person's breath is placed in the instrument and without any adjustment or other action of the person administering the analysis.

(2) The instrument shall be so constructed that the breath alcohol content is shown by visible digital display on the instrument and on an automatic readout.

(b) Any breath analysis made by or through the use of a machine or instrument that does not conform to the requirements prescribed in this section is inadmissible in any criminal or civil proceeding.

(c) (1) The State Board of Health may adopt appropriate rules and regulations to carry out the intent and purposes of this section, and only an instrument approved by the board as meeting the requirements of this section and the regulations of the board shall be used for making a breath analysis for determining breath alcohol concentration.

(2) (A) The Division of Health of the Department of Health and Human Services specifically may limit by its rules the types or models of testing devices that may be approved for use in Arkansas for the purposes set forth in this section.

(B) The approved types or models shall be specified by manufacturer's name and model.






Chapter 76 - Operation of Motorboats While Intoxicated

§ 5-76-101 - Definitions.

As used in this chapter:

(1) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I-VI of the Uniform Controlled Substances Act, § 5-64-101 et seq.;

(2) "Intoxicated" means influenced or affected by the ingestion of alcohol, a controlled substance, any intoxicant, or any combination of alcohol, a controlled substance, or intoxicant, to such a degree that the operator's reactions, motor skills, and judgment are substantially altered and the operator constitutes a clear and substantial danger of physical injury or death to himself, herself, or others;

(3) (A) "Motorboat" means any vessel operated upon water and that is propelled by machinery, whether or not the machinery is the principal source of propulsion.

(B) "Motorboat" includes personal watercraft as defined in § 27-101-103(10);

(4) "Operator" means a person who is controlling the speed and direction of a motorboat or a person who is in direct physical control of the motorboat;

(5) "Underage" means any person who is under twenty-one (21) years of age and may not legally consume alcoholic beverages in Arkansas; and

(6) "Waters" means any public waters within the territorial limits of the State of Arkansas.



§ 5-76-102 - Unlawful acts.

(a) No person shall operate any motorboat on the waters of this state while:

(1) Intoxicated; or

(2) There is an alcohol concentration in the person's breath or blood of eight hundredths (0.08) or more based upon the definition of breath, blood, and urine concentration in § 5-65-204.

(b) (1) In the case of a motorboat or device, only if the certified law enforcement officer has probable cause to believe that the operator of the motorboat is operating while intoxicated or operating while there is an alcohol concentration of eight hundredths (0.08) in the person's breath or blood, the certified law enforcement officer may administer and may test the operator at the scene by using a portable breathtesting instrument or other approved method to determine if the operator may be operating a motorboat or device in violation of this section.

(2) The consumption of alcohol or the possession of an open container aboard a vessel does not in and of itself constitute probable cause.

(c) (1) (A) For a first offense, a person violating this section shall be punished by imprisonment in the county or municipal jail for not more than one (1) year or by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) or by both fine and imprisonment.

(B) In addition, the court shall order the person not to operate a motorboat for a period of ninety (90) days.

(2) (A) (i) For a second offense within a three-year period, a person violating this section shall be punished by a fine of not less than five hundred dollars ($500) nor more than two thousand five hundred dollars ($2,500) and by imprisonment in the county or municipal jail for not more than one (1) year.

(ii) The sentence shall include a mandatory sentence that is not subject to suspension or probation of imprisonment in the county or municipal jail for not less than forty-eight (48) consecutive hours or community service for not less than twenty (20) days.

(B) In addition, the court shall order the person not to operate a motorboat for a period of one (1) year.

(3) (A) For a third or subsequent offense within a three-year period, a person violating this section shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) and by imprisonment in the county or municipal jail for not less than sixty (60) days nor more than one (1) year, to include a minimum of sixty (60) days which shall be served in the county or municipal jail and that shall not be probated or suspended.

(B) In addition, the court shall order the person not to operate a motorboat for a period of three (3) years.

(4) Any person who operates a motorboat on the waters of this state in violation of a court order issued pursuant to this section shall be imprisoned for ten (10) days.

(d) A person who has been arrested for violating this section shall not be released from jail, under bond or otherwise, until the alcohol concentration is less than eight hundredths (0.08) in the person's breath or blood and the person is no longer intoxicated.

(e) (1) In any criminal prosecution of a person charged with violating subsection (a) of this section, the amount of alcohol in the defendant's blood at the time of or within four (4) hours of the alleged offense, as shown by chemical analysis of the defendant's blood, urine, breath, or other bodily substance, gives rise to the following:

(A) If there was at that time an alcohol concentration of four hundredths (0.04) or less in the defendant's blood, urine, breath, or other bodily substance, it is presumed that the defendant was not under the influence of intoxicating liquor; and

(B) If there was at that time an alcohol concentration in excess of four hundredths (0.04) but less than eight hundredths (0.08) in the defendant's blood, urine, breath, or other bodily substance, this fact does not give rise to any presumption that the defendant was or was not under the influence of intoxicating liquor, but this fact may be considered with other competent evidence in determining the guilt or innocence of the defendant.

(2) The provisions of subdivision (e)(1) of this section shall not be construed as limiting the introduction of any other relevant evidence bearing upon the question of whether or not the defendant was intoxicated.

(3) (A) A record or report of a certification, rule, evidence analysis, or other document pertaining to work performed by the Office of Alcohol Testing of the Department of Health under the authority of this chapter shall be received as competent evidence as to the matters contained in the record or report in a court of this state, subject to the applicable rules of criminal procedure, when duly attested to by the Director of the Department of Health or his or her assistant, in the form of an original signature or by certification of a copy.

(B) A document described in subdivision (e)(3)(A) of this section is self-authenticating.

(f) The fact that any person charged with violating subsection (a) of this section is or has been legally entitled to use alcohol or a controlled substance does not constitute a defense against any charge of violating subsection (a) of this section.

(g) Any fine for a violation of this chapter shall be remitted to the issuing law enforcement office to be used by the law enforcement office for the administration and enforcement of this chapter.

(h) Neither reckless operation of a motorboat nor any other boating or water safety infraction is a lesser included offense under a charge in violation of this section.



§ 5-76-103 - Penalties.

(a) In addition to any other penalty provided in § 5-76-102, any person who pleads guilty or nolo contendere to or who is found guilty of violating § 5-76-102 is required to complete an alcohol education program as prescribed and approved by the Arkansas Highway Safety Program or an alcoholism treatment program as approved by the Office of Alcohol and Drug Abuse Prevention.

(b) The alcohol education program may collect a program fee of up to fifty dollars ($50.00) per enrollee to offset program costs.

(c) (1) A person ordered to complete an alcoholism treatment program under this section may be required to pay, in addition to the costs collected for treatment, a fee of up to twenty-five dollars ($25.00) to offset the additional costs associated with reporting requirements under this chapter.

(2) The alcohol education program shall report semiannually to the Arkansas Highway Safety Program all revenue derived from this fee.

(d) (1) Within ten (10) days after the conviction or forfeiture of bail of a person upon a charge of violating any provision of this subchapter, every magistrate or judge of a court not of record or clerk of the court of record in which the conviction was had or bail was forfeited shall prepare and forward to the Office of Driver Services an abstract of the record of the court covering the case in which the person was convicted or forfeited bail for the purpose of determining the number of previous offenses under § 5-65-104(a)(4).

(2) The abstract described in subdivision (d)(1) of this section shall be certified to be true and correct by the magistrate, judge, or clerk of the court required to prepare it.



§ 5-76-104 - Implied consent.

(a) (1) Any person who operates a motorboat or is in actual physical control of a motorboat in this state is deemed to have given consent, subject to the provisions of subsection (c) of this section, to a chemical test of his or her blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of his or her breath or blood if:

(A) The person is arrested for any offense arising out of an act alleged to have been committed while the person was operating a motorboat while intoxicated or operating a motorboat while there was an alcohol concentration of at least eight-hundredths (0.08) in the person's breath or blood;

(B) The person is involved in an accident while operating a motorboat; or

(C) At the time the person is arrested for operating a motorboat while intoxicated, the law enforcement officer has reasonable cause to believe that the person, while operating a motorboat, is intoxicated or has an alcohol concentration of eight-hundredths (0.08) or more in his or her breath or blood.

(2) Any person who is dead, unconscious, or otherwise in a condition rendering the person incapable of refusal, is deemed not to have withdrawn the consent provided by subdivision (a)(1) of this section, and a chemical test may be administered subject to the provisions of subsection (c) of this section.

(3) (A) When a person operating a motorboat is involved in an accident resulting in loss of human life or when there is reason to believe that death may result, a law enforcement officer shall request and the person shall submit to a chemical test of the person's blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of his or her breath or blood.

(B) The law enforcement officer shall cause the chemical test to be administered to the person, including a person fatally injured.

(b) (1) If a court determines that a law enforcement officer had reasonable cause to believe an arrested person had been operating a motorboat in violation of § 5-76-102(a) and the person refused to submit to a chemical test upon request of the law enforcement officer, the court shall levy a fine of not less than one thousand dollars ($1,000) and not to exceed two thousand five hundred dollars ($2,500) and suspend the operating privileges of the person for a period of six (6) months, in addition to any other suspension imposed for violating § 5-76-102(a).

(2) If a person operating a motorboat is involved in an accident resulting in loss of human life and the person refuses to submit to a chemical test upon the request of the law enforcement officer, the court shall levy a fine of not less than two thousand five hundred dollars ($2,500) and not to exceed five thousand dollars ($5,000) and suspend the operating privileges of the person for a period of two (2) years, in addition to any other suspension imposed for violating § 5-76-102(a).

(c) (1) A chemical test shall be administered at the direction of a law enforcement officer having reasonable cause to believe the person to have been operating a motorboat while intoxicated or while there is an alcohol concentration of eight-hundredths (0.08) or more in the person's breath or blood.

(2) (A) The law enforcement agency employing the law enforcement officer shall designate which chemical test is administered, and the law enforcement agency is responsible for paying any expense incurred in conducting the chemical test.

(B) If a person tested requests that an additional chemical test be made, as authorized in subsection (g) of this section, the cost of the additional chemical test shall be borne by the person tested.

(3) If any person objects to the taking of his or her blood for a chemical test, as authorized in this section, the breath or urine of the person may be used to make the chemical analysis.

(d) (1) To be considered valid under the provisions of this chapter, a chemical analysis of a person's blood, urine, or breath shall be performed according to a method approved by the State Board of Health or by an individual possessing a valid permit issued by the Division of Health of the Department of Health and Human Services for that purpose.

(2) The division may:

(A) Approve a satisfactory technique or method for the chemical analysis;

(B) Ascertain the qualifications and competence of an individual to conduct the chemical analysis; and

(C) Issue a permit to conduct the chemical analysis that is subject to termination or revocation at the discretion of the division.

(e) (1) When a person submits to a blood test at the request of a law enforcement officer, blood may be drawn by a physician or by a person acting under the direction and supervision of a physician.

(2) The limitation provided in subdivision (e)(1) of this section does not apply to the taking of a breath or urine specimen.

(3) (A) No person, institution, or office in this state that withdraws blood for the purpose of determining alcohol or controlled substance content of the blood at the request of a law enforcement officer under a provision of this chapter shall be held liable for violating any criminal law of this state in connection with the withdrawing of the blood.

(B) No physician, institution, or person acting under the direction or supervision of a physician shall be held liable in tort for the withdrawal of the blood unless the person is negligent in connection with the withdrawal of the blood or the blood is taken over the objections of the subject.

(f) Upon the request of a person who submits to a chemical test at the request of a law enforcement officer, full information concerning the chemical test shall be made available to the person or his or her attorney.

(g) (1) A person tested may have a physician, qualified technician, registered nurse, or other qualified person of his or her own choice administer a complete chemical test in addition to any chemical test administered at the direction of a law enforcement officer.

(2) The law enforcement officer shall advise the person of the right provided in subdivision (g)(1) of this section.

(3) The refusal or failure of a law enforcement officer to advise the person of the right provided in subdivision (g)(1) of this section and to permit and assist the person to obtain the chemical test precludes the admission of evidence relating to a chemical test taken at the direction of a law enforcement officer.



§ 5-76-105 - Chemical analysis.

(a) (1) Any instrument used to determine the alcohol content of the breath for the purpose of determining if the person was operating a motorboat while intoxicated or with an alcohol concentration of eight-hundredths (0.08) or more shall be so constructed that the analysis is made automatically when a sample of the person's breath is placed in the instrument and without any adjustment or other action of the person administering the analysis, and the instrument shall be so constructed that the alcohol content is shown by visible digital display on the instrument and on an automatic readout.

(2) The instrument performing the chemical analysis shall have been certified at least one (1) time in the last three (3) months preceding arrest, and the operator of the instrument shall have been properly trained and certified.

(3) Any breath analysis made by or through the use of an instrument that does not conform to the requirements prescribed in this subsection is inadmissible in any criminal or civil proceeding.

(b) (1) Nothing in this section is deemed to abrogate a defendant's right of cross-examination of the person who performs the calibration test or check on the instrument, the operator of the instrument, or a representative of the Office of Alcohol Testing of the Division of Health of the Department of Health and Human Services.

(2) The testimony of the appropriate analyst or official may be compelled by a subpoena given ten (10) days prior to the date of hearing or trial, in which case, the records and reports are admissible through the analyst or official, who is subject to cross-examination by the defendant or his or her counsel.



§ 5-76-106 - Authority of State Board of Health.

(a) The State Board of Health may adopt appropriate regulations to carry out the intent and purposes of this chapter, and only an instrument approved by the board as meeting the requirements of this section and § 5-76-105 and regulations of the board shall be used for making a breath analysis for determining blood alcohol content.

(b) (1) The board specifically may limit by its regulations the types or models of testing devices that may be approved for use in Arkansas for the purposes set forth in this chapter.

(2) The approved types or models shall be specified by manufacturer's name and model.



§ 5-76-107 - Unlawful acts by underage operator.

(a) No underage person shall operate any motorboat on the waters of this state while:

(1) Intoxicated; or

(2) There is an alcohol concentration in the underage person's breath or blood of two-hundredths (0.02) but less than eight-hundredths (0.08) based upon the definition of breath, blood, and urine concentration in § 5-65-204.

(b) (1) A certified law enforcement officer may test an underage person who operates a motorboat using a portable breath-testing instrument or other approved method to determine if the underage person may be operating a motorboat or device in violation of this section only if the certified law enforcement officer has probable cause to believe that:

(A) The underage person is operating the motorboat while intoxicated; or

(B) The underage person is operating the motorboat while there is an alcohol concentration of two-hundredths (0.02) but less than eight-hundredths (0.08) in the underage person's breath or blood.

(2) The consumption of alcohol or the possession of an open container of an alcoholic beverage aboard a vessel does not alone constitute probable cause.



§ 5-76-108 - Fines for violating § 5-76-107.

(a) Any person who pleads guilty or nolo contendere to or is found guilty of violating § 5-76-107 shall be fined not less than:

(1) One hundred dollars ($100) and not more than five hundred dollars ($500) for the first offense;

(2) Two hundred dollars ($200) and not more than one thousand dollars ($1,000) for the second offense; and

(3) Five hundred dollars ($500) and not more than two thousand dollars ($2,000) for the third or subsequent offense.

(b) For the purpose of determining the amount of a fine under this section, an underage person who has one (1) or more previous convictions for a violation of § 5-76-102 is deemed to have a conviction for a violation of § 5-76-107 for each conviction for a violation of § 5-76-102.






Chapter 77 - Official Insignia

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Emergency Lights and Law Enforcement Insignia Sales

§ 5-77-201 - Blue light or blue lens cap sales.

(a) (1) It is unlawful to sell or transfer a blue light or blue lens cap to any person other than a law enforcement officer or a county coroner.

(2) It is unlawful for a person other than a law enforcement officer or a county coroner to buy a blue light or blue lens cap.

(b) Before selling a blue light or blue lens cap, the seller shall require the buyer to provide identification that legally demonstrates that the buyer is a law enforcement officer or a county coroner.

(c) Any sale of a blue light or blue lens cap shall be reported to the Department of Arkansas State Police on a form prescribed by the department.

(d) Upon conviction, a person who violates this section is guilty of a Class D felony.

(e) As used in this section:

(1) "Blue lens cap" means a lens cap designed to produce a blue color of light when light from a device designed for an emergency vehicle passes through the lens cap; and

(2) "Blue light" means any operable device that:

(A) Emits a blue color of light;

(B) Is designed for use by an emergency vehicle or is similar in appearance to a device designed for use by an emergency vehicle; and

(C) Can be operated by use of the vehicle's battery, the vehicle's electrical system, or a dry cell battery.



§ 5-77-202 - Law enforcement insignia sales.

(a) (1) It is unlawful to sell official law enforcement insignia to any person other than a law enforcement officer.

(2) It is unlawful for a person other than a law enforcement officer to buy official law enforcement insignia.

(b) Before selling official law enforcement insignia, the seller shall require the buyer to provide identification that legally demonstrates that the buyer is a law enforcement officer.

(c) A violation of this section is a Class A misdemeanor.

(d) As used in this section, "official law enforcement insignia" means those items relating to the performance of a person's duty as a law enforcement officer when the items are formally sanctioned by the law enforcement agency employing the person.



§ 5-77-203 - Regulations.

The Department of the Arkansas State Police shall promulgate regulations to implement this subchapter, including regulations that define the type of identification necessary to legally demonstrate that a person is a law enforcement officer or a county coroner.



§ 5-77-204 - Emergency lights and sirens -- Prohibited persons.

(a) It is unlawful for a person who has pleaded guilty or nolo contendere to or has been found guilty of a felony or domestic battering in the third degree, § 5-26-305, or a person required to register as a sex offender under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., to knowingly:

(1) Purchase or possess an emergency vehicle light or siren with a purpose to install or use the emergency vehicle light or siren on a motor vehicle that reasonably appears to be or that mimics a law enforcement vehicle;

(2) Install or use an emergency vehicle light or siren on a motor vehicle that reasonably appears to be or that mimics a law enforcement vehicle; or

(3) Operate a motor vehicle that reasonably appears to be or that mimics a law enforcement vehicle and the motor vehicle has an emergency vehicle light or siren installed on the motor vehicle or in use on the motor vehicle.

(b) It is a defense to prosecution under this section that the person was a certified law enforcement officer acting within the scope of his or her duty.

(c) As used in this section:

(1) "Emergency vehicle light" means a device that emits a light of any color and that is:

(A) Designed for use by an emergency vehicle; or

(B) Similar in appearance to a device designed for use by an emergency vehicle;

(2) "Law enforcement vehicle" means any vehicle owned or operated by a law enforcement agency; and

(3) "Siren" means an acoustic or electronic device producing a loud or wailing sound as a signal or warning.

(d) A violation of this section is a Class A misdemeanor.



§ 5-77-205 - Resale of law enforcement vehicles.

(a) Except as provided in subsection (b) of this section, before a law enforcement vehicle is offered for sale to the public, the seller of the law enforcement vehicle shall remove from the law enforcement vehicle the:

(1) Lightbar;

(2) Spotlight;

(3) Siren;

(4) Law enforcement decals and signage;

(5) Radios; and

(6) Other items associated solely with law enforcement vehicles.

(b) The items required to be removed under subdivisions (a)(1) - (6) of this section are not required to be removed if the law enforcement vehicle is sold to a law enforcement agency.

(c) A violation of subsection (a) of this section is a violation and punishable by a fine of not more than one thousand dollars ($1,000).






Subchapter 3 - -- Blue Light Sales






Chapter 78 - Tobacco

§ 5-78-102 - Possession of cigarette or tobacco product by minor -- Confiscation -- Additional punishment.

(a) A cigarette or tobacco product found in the possession of a person under eighteen (18) years of age may be confiscated by a certified law enforcement officer or a school official and immediately destroyed.

(b) If a minor who is found by a court to be in violation of any statute is also found to be in possession of a cigarette or tobacco product, the court may order the minor to perform up to three (3) hours of community service and to enroll in a tobacco education program, in addition to any other punishment imposed by the court.

(c) (1) Any additional punishment ordered by the court under subsection (b) of this section is not a criminal offense and shall not be recorded as a criminal offense in the records of this state.

(2) All records of a proceeding under this section shall be permanently expunged from any record created or maintained by any agency, department, county, or municipality.






Chapter 79 - Body Armor

§ 5-79-101 - Criminal possession of body armor.

(a) No person may possess body armor if that person has been found guilty of or has pleaded guilty or nolo contendere to any of the following offenses:

(1) Capital murder, § 5-10-101;

(2) Murder in the first degree, § 5-10-102;

(3) Murder in the second degree, § 5-10-103;

(4) Manslaughter, § 5-10-104;

(5) Aggravated robbery, § 5-12-103;

(6) Battery in the first degree, § 5-13-201; or

(7) Aggravated assault, § 5-13-204.

(b) As used in this section, "body armor" means any material designed to be worn on the body and to provide bullet penetration resistance.

(c) A violation of this section constitutes a Class A misdemeanor.












Title 6 - Education

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

§ 6-1-101 - Review of audit report by board.

(a) The audit of every publicly funded educational institution shall be performed by the Division of Legislative Audit or other independent person licensed to practice accounting by the Arkansas State Board of Public Accountancy to be selected by the governing body of the educational institution.

(b) Any statutorily required audit of an educational institution performed by an independent accountant shall include, as a minimum and as an integral part of the annual financial report, a review and comments on substantial compliance with each of the following:

(1) Management letter for audit of political subdivisions, §§ 14-75-101 -- 14-75-104;

(2) Compliance with ethical guidelines and prohibitions for board members, administrators, and employees, § 6-13-628 and § 6-24-101 et seq.;

(3) School elections, § 6-14-118;

(4) Management of schools, §§ 6-13-617 -- 6-13-620, and 6-13-701;

(5) Revolving loan fund, §§ 6-19-114, 6-20-801, and 6-20-802;

(6) School district finances, §§ 6-20-402 and 6-20-409;

(7) School district school bonds, §§ 6-20-1208 and 6-20-1210;

(8) Teachers and employees, §§ 6-17-201, 6-17-203 -- 6-17-206, 6-17-301, and 6-17-401;

(9) Teachers' salaries, the Minimum Foundation Program Aid Act, §§ 6-17-803, 6-17-907, 6-17-908, 6-17-911 -- 6-17-913, 6-17-918, and 6-17-919;

(10) Deposit of funds, §§ 19-8-104 and 19-8-106;

(11) Investment of funds, § 19-1-504; and

(12) Improvement contracts, §§ 22-9-201 -- 22-9-205.

(c) The governing body of the educational institution shall require the independent accountant to present the annual financial report in conformity with the format and guidelines as prescribed by the appropriate professional organizations such as, but not limited to, the American Institute of Certified Public Accountants, the National Council on Governmental Accounting, and the National Association of College and University Business Officers.

(d) (1) The audit reports and accompanying comments and recommendations relating to any publicly funded school, education service cooperative, vocational-technical school, or institution of higher education prepared in accordance with the provisions of this section or other code provisions shall be reviewed by the applicable board or governing body.

(2) The audit report and accompanying comments and recommendations shall be reviewed at the first regularly scheduled meeting following receipt of the audit report if the audit report is received by the board or governing body prior to ten (10) days before the regularly scheduled meeting. If the audit report is received by the board or governing body within ten (10) days before a regularly scheduled meeting, the audit report may be reviewed at the next regularly scheduled meeting after the ten-day period.

(3) The board or governing body shall take appropriate action relating to each finding and recommendation contained in the audit report. The minutes of the board or governing body shall document the review of the findings and recommendations and the action taken by the board or governing body.

(e) In addition to any other requirements in this section, the Legislative Joint Auditing Committee may establish additional compliance or financial reporting requirements for audits of publicly funded educational institutions performed by the division or by an independent person licensed to practice accounting by the board.

(f) Education service cooperatives shall be subject to the same financial management practices, reviews, and designations as provided for school districts under § 6-15-2101.



§ 6-1-102 - State boards to meet.

The State Board of Education, the Arkansas Higher Education Coordinating Board, and the State Board of Workforce Education and Career Opportunities shall meet at least once annually or more often as necessary in a joint meeting to address matters which will assist the furtherance of excellence of education in this state and increase coordination among the three (3) boards.



§ 6-1-105 - Information sharing with the Assessment Coordination Department.

(a) (1) The State Board of Education, the Department of Education, and any other department or division administered by the state board shall provide information maintained by the state board, the Department of Education, or any other department or division to the Assessment Coordination Department upon request by the Assessment Coordination Department.

(2) The information shall enable the Assessment Coordination Department to:

(A) Verify, ascertain, or calculate assessed values of real and personal property, millage rates, or tax collection rates in school districts and counties; and

(B) Assist the General Assembly, the Attorney General, or another state agency in verifying, ascertaining, or calculating data related to public schools, including school funding, school district revenues, and public school facilities.

(b) Information provided under this section shall be in any medium in which the record is readily available or in any format to which it is readily convertible with the existing software used by the state board, the Department of Education, or any other department or division.

(c) Actual costs or expenses incurred in compiling or transmitting the data to the Assessment Coordination Department shall be paid by the Department of Education.






Subchapter 2 - -- Arkansas Leadership Institute for Teachers of the Delta

§ 6-1-201 - Identification of the Arkansas Delta region.

(a) The Department of Education, working with the Department of Higher Education, shall establish a procedure each school year to identify:

(1) The geographical areas of the state that are experiencing a critical shortage of teachers; and

(2) The subject matters of teaching fields that are experiencing a critical shortage of teachers in the state.

(b) The Department of Education, working with the Department of Higher Education, shall establish a procedure to identify the region of the state that is the Arkansas Delta for purposes of:

(1) Receiving educational appropriations;

(2) State funded scholarship and student loan programs; and

(3) Other educational purposes.



§ 6-1-202 - Short title -- Legislative findings.

(a) This section shall be known as the "Arkansas Delta Leadership Act of 2001".

(b) (1) The General Assembly finds:

(A) Teachers in the Delta are not provided adequate professional growth opportunities within the Delta region as may be necessary to improve their teaching and learning;

(B) An alignment of service providers is needed to ensure that gains made are monitored and maintained in the classroom;

(C) Delta teachers often do not participate in professional development opportunities designed to support underrepresented and underserved teachers of the Delta because of the travel requirements necessary for participation; and

(D) A program is needed to provide services for teachers in the Delta to connect them to their own geographical region, to provide a strong network of individuals that can communicate regional needs for students, and to focus on student achievement.

(2) The General Assembly further finds that such a program is expected to:

(A) Close the achievement gaps between Delta schools and the state average on student achievement;

(B) Create a network of teachers to communicate and network on issues related to academic standards;

(C) Provide knowledge and skill-building opportunities for career and new teachers that are directly related to areas of need as indicated by data;

(D) Provide professional development planning for the wise use and convergence of funding federally funded programs, state funds or programs, and local funds or programs; and

(E) Provide grant-writing expertise to school districts to help them access funding needed to improve the quality of their academic programs.

(c) (1) The Arkansas Leadership Institute for Teachers of the Delta is created and shall be known as "A-Lift".

(2) (A) A-Lift shall provide for professional development planning, training, and implementation of effective teaching strategies in Delta school districts.

(B) A-Lift shall also provide mentoring to teachers seeking National Board for Professional Teaching Standards certification.

(C) A-Lift shall target Delta school districts in Arkansas that are part of the counties identified as Delta counties by the Delta Regional Authority.

(3) (A) A-Lift shall be located in Helena-West Helena, Pine Bluff, or Monticello at an existing site with space available to house the institute.

(B) An existing site may be a two-year institution, a four-year institution, an education service cooperative, or other institution.

(C) Preference for location shall be given to four-year institutions or education service cooperatives in Helena-West Helena, Pine Bluff, or Monticello that have experience in professional development support mentoring, teacher licensure, and teacher quality.

(D) The State Board of Education shall have authority to issue the requests for proposals site selection, and the selection shall be based upon a response to a request for proposal issued through the state board.

(d) The state board may promulgate rules and regulations as necessary for the implementation of this section.






Subchapter 3 - -- Arkansas Commission for Coordination of Educational Efforts

§ 6-1-301 - Arkansas Commission for Coordination of Educational Efforts.

(a) There is created the "Arkansas Commission for Coordination of Educational Efforts".

(b) The Arkansas Commission for Coordination of Educational Efforts is composed of the following members:

(1) The Director of the Department of Higher Education;

(2) The Commissioner of Education;

(3) The Director of the Department of Career Education;

(4) The Director of the Division of Child Care and Early Childhood Education of the Department of Human Services or his or her designee;

(5) The Director of the Arkansas Economic Development Commission;

(6) The Vice President for Agriculture of the University of Arkansas System;

(7) The President of the Arkansas Science and Technology Authority;

(8) The Director of the Department of Information Systems or his or her designee;

(9) The Governor or the Governor's designee;

(10) One (1) public school administrator appointed by the Governor;

(11) One (1) public school teacher appointed by the Governor;

(12) One (1) president or chancellor of a four-year university appointed by the Presidents Council;

(13) One (1) president or chancellor of a two-year college or two-year branch of a four-year university appointed by the council;

(14) One (1) member of the board of trustees of a four-year university or system of colleges and universities appointed by the council;

(15) One (1) member of the board of trustees of a two-year college or branch appointed by the council;

(16) One (1) member appointed by the President Pro Tempore of the Senate from a list of three (3) nominees submitted by the Executive Director of the Arkansas Education Association;

(17) One (1) member appointed by the Speaker of the House of Representatives from a list of three (3) nominees submitted by the Executive Director of the Arkansas Association of Educational Administrators;

(18) One (1) member appointed jointly by the Speaker of the House of Representatives and the President Pro Tempore of the Senate from a list of three (3) nominees submitted by the Executive Director of the Arkansas School Boards Association;

(19) One (1) representative of a predominantly black college or university in Arkansas appointed by the Speaker of the House of Representatives;

(20) One (1) member appointed by the Speaker of the House of Representatives who is from the private sector and has an interest in science, technology, engineering, or math; and

(21) One (1) member appointed by the President Pro Tempore of the Senate who is from the private sector and has an interest in science, technology, engineering, or math.

(c) (1) Each member of the commission shall be a resident of the State of Arkansas throughout his or her term on the commission.

(2) None of the members appointed from the board of trustees of a college or university shall be from an institution from which the president or chancellor of the institution is serving on the commission.

(d) The appointed members of the commission shall serve staggered terms of four (4) years.

(e) If a vacancy occurs in an appointed position, the vacancy shall be filled for the unexpired term by an appointment made in the same manner as the original appointment.



§ 6-1-302 - Organization and operation.

(a) The Arkansas Commission for Coordination of Educational Efforts shall annually elect a chair, a vice chair, and a secretary.

(b) (1) The commission shall meet at least quarterly each year. Special meetings may be held at the call of the chair, as needed.

(2) The commission shall meet at such times and places that the chair deems necessary, but no meeting shall be held outside the State of Arkansas.

(c) A quorum for conducting business is eight (8) members of the commission.

(d) The Department of Higher Education shall provide staff support for the commission.

(e) The members of the commission may receive expense reimbursement in accordance with § 25-16-902. The expense reimbursement shall be paid by the Department of Education from moneys available for that purpose.



§ 6-1-303 - Duties.

(a) The Arkansas Commission for Coordination of Educational Efforts shall study and recommend policies related to the improvement of coordination among the levels of education from prekindergarten to the graduate level.

(b) (1) The commission shall give priority to improvements benefiting students at all levels of education in Arkansas.

(2) The commission shall work to benefit the State of Arkansas and improve the economy of the state by recommending a more efficient system of education.

(c) The commission shall:

(1) Recommend policies on concurrent enrollment of high school students in college courses;

(2) Make recommendations related to a common calendar for all public schools and institutions of higher education;

(3) Study the various delivery systems of distance learning and recommend ways to improve and make more efficient a delivery system for Arkansas;

(4) Recommend ways that the public schools, the Department of Education, the Department of Higher Education, and the institutions of higher education can improve working relationships in order to improve the effectiveness of teaching for the public schools;

(5) (A) Recommend ways of improving the transfer of credit from institution to institution for the benefit of the student.

(B) The transfer of credit includes recommendations for improving the transfer from two-year institutions to four-year institutions as well as the transfer among two-year institutions and four-year institutions;

(6) Make recommendations related to aligning the curriculum from kindergarten through the bachelor's degree level in colleges and universities;

(7) Recommend ways of improving the link between educational efforts and economic development for Arkansas;

(8) Recommend priorities for the funding of education;

(9) Review all current scholarship programs of the state and institutions of higher education and make recommendations for improving future scholarship programs;

(10) Make recommendations related to the future need for remediation of beginning college students;

(11) Make recommendations to improve science, technology, engineering, and mathematics education from kindergarten through the bachelor's degree level in higher education;

(12) Make recommendations to improve the use of educational technology; and

(13) Recommend any other improvements in education at any level to benefit students and the state.



§ 6-1-304 - Reporting requirements.

(a) (1) The Arkansas Commission for Coordination of Educational Efforts shall submit an annual report to the Governor, the Senate Committee on Education, the House Committee on Education, the State Board of Education, the Arkansas Higher Education Coordinating Board, and to all boards of trustees of public institutions of higher education.

(2) Additional reports shall be given to committees of the General Assembly upon request of a committee.

(b) All state agencies, institutions of higher education, and public schools shall cooperate with the commission and supply data and information needed by the commission in a timely manner.






Subchapter 4 - -- School Leadership Coordinating Council

§ 6-1-401 - Title.

There is established the "School Leadership Coordinating Council".



§ 6-1-402 - Findings.

The General Assembly finds that:

(1) A statewide performance and results-based system of leadership development to ensure high levels of collaborative leadership and continuous improvement must have all educators work collaboratively with community stakeholders to apply effective, evidence-based strategies and practices that increase student and adult learning and close the achievement gap;

(2) High quality classroom teaching and administrative leadership are strong predictors of student success, and all educators in the state must possess the skills and knowledge to increase student and adult learning and close the achievement gap;

(3) High quality leadership capacity building and training is required to align the public education system from kindergarten through postsecondary and workforce readiness with an objective of universal proficiency for all students;

(4) High quality learning experiences focus on both individual and organizational improvement and provide educational leaders with a variety of support systems as they progress on the career continuum from aspiring to retiring; and

(5) An effective statewide leadership development system will result in increased graduation rates, reduced remediation rates, the closing of achievement gaps, increased student and adult performance, increased recruitment of effective leaders, and increased capacity for instructional leaders, and thus will increase the number of Arkansas citizens with bachelor's degrees.



§ 6-1-403 - Purpose.

The purpose of the School Leadership Coordinating Council is to:

(1) Serve as a central body to coordinate the leadership development system efforts across the state including:

(A) Encouraging school districts to work with the Department of Education, the Department of Higher Education, the Department of Career Education, the Arkansas Leadership Academy, and other leadership groups;

(B) Recommending a state leadership development system to coordinate all aspects of leadership development based on educational leadership standards adopted by the Department of Education; and

(C) Devising a system of gathering data that includes input from practitioners, educational and community leaders, university leadership and faculty, and other interested parties;

(2) Assist the Department of Education, the Department of Higher Education, the Department of Career Education, the Arkansas Leadership Academy, school districts, and other leadership groups in enhancing school leadership and school support efforts; and

(3) Aid in the development of model evaluation tools for use in the evaluation of school administrators.



§ 6-1-404 - Creation.

(a) The School Leadership Coordinating Council consists of thirteen (13) members as follows:

(1) The Chair of the Arkansas Association of Colleges for Teacher Education Council of Deans;

(2) The Commissioner of Education;

(3) The Director of the Arkansas Leadership Academy;

(4) The Director of the Department of Higher Education;

(5) The Director of the Department of Career Education;

(6) The Executive Director of the Arkansas Association of Educational Administrators;

(7) The Executive Director of the Arkansas Education Association;

(8) The Executive Director of the Arkansas School Boards Association;

(9) The Executive Director of the Arkansas Association for Supervision and Curriculum Development;

(10) The President of the Arkansas Rural Education Association;

(11) A representative from the Arkansas Professors of Educational Administration;

(12) A representative from the Arkansas Center for Executive Leadership; and

(13) A representative from an education service cooperative.

(b) Any member may appoint a designee to serve in his or her place if necessary.

(c) (1) The chair of the School Leadership Coordinating Council is elected by majority vote at the first meeting of the council.

(2) All changes in council chair are decided by majority vote of the council.

(d) (1) The council shall meet at the times and places that the chair deems necessary but no less than four (4) times per year.

(2) Seven (7) members of the council shall constitute a quorum for the purpose of transacting business.

(3) All actions of the council are by quorum.

(e) The Department of Education, with the assistance of the Department of Higher Education and the Department of Career Education, shall staff the council.

(f) All members of the council may receive expense reimbursement in accordance with § 25-16-902 paid by the Department of Education if funds are available.



§ 6-1-405 - Report.

(a) The chair of the School Leadership Coordinating Council shall provide a report to the House Interim Committee on Education and the Senate Interim Committee on Education no later than September 1, 2010, and each year thereafter.

(b) The report shall identify:

(1) Deficient areas of school leadership;

(2) Innovative programs to address deficient areas of school leadership;

(3) Progress made to improve school leadership;

(4) Plans to improve the quality of school leadership throughout the state;

(5) Development and activities of school leadership cohorts; and

(6) Efforts made to address school leadership recommendations expressed in the 2008 Educational Adequacy report or subsequent reports submitted by the House Interim Committee on Education and the Senate Interim Committee on Education.






Subchapter 5 - -- The Arkansas Project Graduation Commission

§ 6-1-501 - Findings.

The General Assembly finds that:

(1) Graduation rates are an:

(A) Important economic indicator for the state's economy; and

(B) Essential indicator of school performance for parents, policy makers, and other concerned community members;

(2) Arkansans who fail to earn a high school diploma or postsecondary degree are:

(A) At a great disadvantage when it comes to obtaining:

(i) High-paying jobs; and

(ii) Health care; and

(B) More likely to:

(i) Become parents at a young age; and

(ii) Be involved in the criminal justice system; and

(3) Low graduation rates adversely affect the economic opportunities of the state and decrease the state's competitive edge.



§ 6-1-502 - Purpose.

The purpose of the Arkansas Project Graduation Commission is to:

(1) Investigate high school dropout prevention strategies;

(2) Analyze the relationship between high school graduation rates and the state's economy; and

(3) Recommend strategies that will increase the overall high school graduation rate of Arkansas students by helping parents, schools, and students identify academic warning signs of dropout.



§ 6-1-503 - Arkansas Project Graduation Commission.

(a) There is created the "Arkansas Project Graduation Commission".

(b) The commission is composed of the following members:

(1) Three (3) members appointed by the Governor, one (1) of whom shall act as the chair of the commission;

(2) Three (3) members appointed by the Speaker of the House of Representatives;

(3) Three (3) members appointed by the President Pro Tempore of the Senate;

(4) The Commissioner of Education or his or her designee;

(5) The Director of the Department of Higher Education or his or her designee; and

(6) The Director of the Department of Career Education or his or her designee.

(c) Each member of the commission shall be a resident of the State of Arkansas throughout his or her term.

(d) The appointed members of the commission shall serve staggered terms of three (3) years to be decided by a random draw at the first meeting of the commission with:

(1) Four (4) members serving terms of three (3) years;

(2) Four (4) members serving terms of two (2) years; and

(3) Four (4) members serving a term of one (1) year.

(e) If a vacancy occurs in an appointed position, the vacancy shall be filled for the unexpired term by an appointment made in the same manner as the original appointment.



§ 6-1-504 - Organization and operation.

(a) The Arkansas Project Graduation Commission shall elect annually a chair, a vice chair, and a secretary.

(b) The commission shall meet one (1) time each month, rotating meeting locations between the:

(1) Department of Education;

(2) Department of Higher Education; and

(3) Department of Career Education.

(c) A majority of the commission members constitute a quorum for conducting business.

(d) The Department of Education shall provide staff support for the commission.

(e) (1) The members of the commission may receive an expense reimbursement for attendance at each monthly meeting in accordance with § 25-16-902.

(2) The expense reimbursement shall be paid by the Department of Education from funds available for that purpose.



§ 6-1-505 - Report.

(a) The Arkansas Project Graduation Commission shall report by November 1, 2009, and each year thereafter, to the House Committee on Education and the Senate Committee on Education.

(b) The report shall contain without limitation:

(1) Information on:

(A) High school graduation rates in the state; and

(B) Postsecondary graduation rates in the state;

(2) Effective strategies for increasing the:

(A) High school graduation rate; and

(B) Postsecondary degree completion rate; and

(3) The impact high school graduation rates and postsecondary degree completion rates have on the state's economy.









Chapter 2 - Corporate Charters

§ 6-2-101 - Applicability.

The provisions of this chapter shall apply to all institutions at present existing under or by virtue of charters in the State of Arkansas.



§ 6-2-102 - Number of persons required to incorporate -- Name of association.

Any number of persons, the multiple of three (3), not less than six (6) nor more than thirty-three (33), who have associated or shall associate, according to the provisions of this chapter, under any name assumed by them, for the purpose of founding or maintaining any institution of learning, and who shall comply with the provisions of this chapter, shall, with their successors, constitute a body corporate under the name assumed by them in their articles of association. The name so assumed shall not be the same as that of any other educational institution in the state.



§ 6-2-103 - Purpose -- Use of funds or property.

(a) The purpose for which every such corporation shall be established shall be distinctly specified in its articles of association.

(b) It shall not be lawful for the corporation to divert or appropriate its funds or property for any other purpose unless authorized to do so by the person, conference, convention, association, synod, or other body under whose auspices the institution may have been established or for whose benefit it may be maintained, or by which it may be controlled.



§ 6-2-104 - Initial meeting -- Quorum.

When the requisite number of persons shall have associated according to the provisions of this chapter, any three (3) of them may call the first meeting of the corporation by giving notice of the meeting to each member of the association by written or printed circulars at least ten (10) days before the time of the meeting and when they shall elect the necessary officers. The majority of members shall constitute a quorum.



§ 6-2-105 - Trustees.

(a) The persons thus associated shall be the trustees of the proposed institution.

(b) Unless they otherwise provide in their charter, the trustees shall annually elect their officers from their number.

(c) Unless otherwise provided by their charter, one-third (1/3) of the whole number of the trustees shall be annually retired from the office, the number to be determined by lot, and others, or the same persons, shall be elected to fill the vacancies.

(d) The trustees shall hold office until their successors have been elected in the manner provided above.



§ 6-2-107 - Change of name or provisions.

(a) Whenever the trustees of any corporate institution of learning are desirous of changing its name or the provisions of its charter, they may meet at their regular place of transacting business and change the name of the institution or the provisions of its charter.

(b) A majority of all the trustees shall consent to the change, and no change shall be made without due notice of the meeting and the intention thereof given to the several trustees at least ten (10) days before the time of such meeting.

(c) When a change of name or of the provisions of the charter shall be made, the changes shall not be effective until they are approved by the State Board of Education.

(d) When a change is so approved, a copy of the resolution of the board of trustees providing for such a change, together with a certificate of the State Board of Education as to its approval, shall be filed in the office of the Secretary of State and recorded by him or her in a book to be kept for such purposes.



§ 6-2-108 - Filing and recording fees.

The Secretary of State may set and receive a reasonable fee for the filing and recording of a charter of any educational institution or any certificate as to change of name or of the provisions of any such charter. Such fee shall be paid by the board of trustees of the institution filing such document.



§ 6-2-109 - Corporate power and government.

(a) Unless otherwise provided in its charter or by the governing body of the church or denomination under whose control the institution is organized and maintained, the corporation thus formed shall:

(1) Have perpetual succession;

(2) Be empowered to fill all vacancies occurring in the corporation by removal, death, resignation, or expiration of term of office;

(3) Have power to sue and be sued, to contract and be contracted with, to make and to use a common seal and to alter it at pleasure;

(4) Have power to buy and to sell real and personal property and to take by gift, conveyance, devise, or bequest, real and personal property, and to hold them;

(5) Have power to enter into cooperative relations with other educational institutions for the establishment and maintenance of such departments or schools as they may agree to correlate; and

(6) Have power to make rules for the government of such departments or schools as they may deem proper.

(b) The board of trustees of the corporation:

(1) Shall be charged with the government of the institutions established by its agency and the appointment of all officers and instructors therefor and the compensation of them; and

(2) May delegate their powers of government to the president and faculty of any such institutions or to an executive committee composed of three (3) or more of its members.



§ 6-2-110 - Power to borrow for the construction of facilities.

The governing body of a corporation organized under the provisions of this chapter shall have the power, for and on behalf of the corporation:

(1) To borrow money from time to time for construction of facilities for its corporate purposes;

(2) To evidence such indebtedness by promissory notes, bonds, or other negotiable evidences of indebtedness;

(3) To secure the payment and the interest on the money borrowed by mortgage, pledge, conveyance, or assignment in trust of the whole or any part of the real and personal property of the corporation, whether at the time owned or thereafter acquired; and

(4) To sell, pledge, and otherwise dispose of bonds or other obligations of the corporation issued for its corporate purposes.



§ 6-2-111 - Degrees, diplomas, and honors.

(a) All institutions incorporated as colleges or universities shall have power to confer the customary degrees and grant the usual diplomas and honors conferred by reputable institutions of like grade.

(b) (1) No degree or diploma of any kind shall be conferred by any institution of higher education that has not been incorporated in the manner provided by law.

(2) No institution of higher education shall confer degrees upon students for mere correspondence courses or upon any student who has not studied in residence at the institution for one (1) scholastic year.

(3) No purely honorary degree shall be conferred except by institutions of higher education maintaining standard collegiate or university courses with at least six (6) full professors and a body of genuine college or university students in residence.

(c) (1) Any president, professor, or other officer of any institution of higher education who shall violate the provisions of subsection (b) of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000).

(2) It is made the duty of the Arkansas Higher Education Coordinating Board to enforce this section.



§ 6-2-112 - Gift, bequest, or devise for particular purpose.

No gift, bequest, or devise made to any such institution for a particular purpose shall be applied to any other purpose unless it is impossible or impracticable for the original purpose to be executed.



§ 6-2-113 - Prohibition on gaming and liquor sales.

(a) To protect the youth assembled at institutions organized under the provisions of this chapter, while removed from the customary restraints of home and parental watch-care, it is declared to be a misdemeanor to entice any student of such institution into the practice of gaming or to furnish any student any device or instrument for gaming or any intoxicating liquors of any kind whatever.

(b) If the institution is located in a city or any incorporated town or village where a majority of the legal voters embraced in the territory within three (3) miles of the institution so decide by petition to the county court, then any billiard room, bowling alley, or race course, or any device or instrument for gaming, or any brothel or house of ill fame, or theatrical or circus exhibition, or public place where intoxicating liquors are either given away or sold, except for mechanical or medicinal purposes, within three (3) miles of the site of the institution shall be prohibited by the court.

(c) Any person who violates such regulation established by the court shall be guilty of a Class B misdemeanor.






Chapter 3 - Arkansas Educational Television Commission

§ 6-3-101 - Creation.

There is created the Arkansas Educational Television Commission.



§ 6-3-102 - Members.

(a) (1) The Arkansas Educational Television Commission shall consist of eight (8) members, who shall be residents and qualified electors of the State of Arkansas, with at least one (1) member being appointed from each of the congressional districts of the state.

(2) At least one (1) member shall be a person who is actively engaged in the field of education in the public school system of this state, and one (1) member shall be a person actively engaged in education in an institution of higher learning in this state.

(3) No member of the commission shall hold any other office of profit or trust under the United States, the State of Arkansas, or any political subdivision thereof, or any office or employment paid in whole or in part by any funds derived from tax sources, except persons actively engaged in the field of education in the public schools or institutions of higher learning in this state.

(4) No member of the commission shall have any financial interest in any facilities such as the commission is authorized to deal with, including any interest in any commercial television or radio station.

(b) (1) Members of the commission shall be appointed by the Governor with the advice and consent of the Senate for terms of eight (8) years.

(2) Members of the commission shall be eligible for reappointment.

(3) If a vacancy occurs at a time when the Senate is in session, the Governor shall, with the advice and consent of the Senate, appoint another member of the commission for the unexpired term.

(4) If a vacancy occurs when the Senate is not in session, the Governor shall appoint a member of the commission who shall take office immediately, but his or her appointment shall be subject to confirmation by the Senate at the next session of the General Assembly.

(5) If the appointment of such member of the commission is confirmed by the Senate, he or she shall serve the remainder of the unexpired term.

(c) Each member may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 6-3-103 - Organization -- Rules and regulations.

(a) Promptly after their appointment, the members of the Arkansas Educational Television Commission shall meet to organize.

(b) At the meeting they shall choose from their number a chair, a secretary, and such other officers as they deem necessary.

(c) Thereafter officers shall be elected annually.

(d) The commission shall adopt rules regulating the conduct of its meetings and the transaction of the business of the commission.



§ 6-3-104 - Agents and employees.

(a) The Arkansas Educational Television Commission may appoint such agents and employees as it deems necessary or may delegate to one (1) or more of its members, officers, agents, or employees such powers and duties as it deems proper and is authorized to do by legislation.

(b) (1) The commission is authorized to contract with other educational institutions in this state for the employment and use, on a contract basis, of the full-time or part-time services of employees of those educational institutions and may pay for their services in accordance with the provisions of such contracts.

(2) In the event the commission shall determine that the use of full-time or part-time services of employees of such other educational institutions in this state shall make it necessary that payment therefor be from funds appropriated for the commission for the payment of regular salaries of employees of the commission, upon certification of the amount to the Chief Fiscal Officer of the State, the amount shall be transferred from the appropriation made for regular salaries of the commission for the fiscal year involved to the appropriation for maintenance and general operation of the commission for such fiscal year and may be expended for payments under contracts as authorized herein.



§ 6-3-105 - Purpose -- Powers and duties generally.

(a) The Arkansas Educational Television Commission is organized for the purpose of making the benefits of educational television available to and promoting its use by inhabitants of Arkansas.

(b) To this end, the Arkansas Educational Television Commission is empowered and directed to survey, study, and appraise the need for an overall plan for the use of television facilities available for noncommercial educational use in the state.

(c) The Arkansas Educational Television Commission is specifically charged with the duty of controlling and supervising the use of channels reserved by the Federal Communications Commission to Arkansas for noncommercial educational use.

(d) The Arkansas Educational Television Commission may designate the location of stations to utilize such channels and make rules and regulations governing the operation of these stations and the programs televised over these channels. The Arkansas Educational Television Commission may own and operate television stations to utilize these channels, or it may contract with individuals, corporations, educational institutions, or other governmental agencies for the operation of such stations.



§ 6-3-106 - Execution of contracts.

The Arkansas Educational Television Commission is authorized to execute all contracts and other instruments necessary and convenient to carry out the mandates of this chapter.



§ 6-3-107 - Acceptance of gifts or grants.

(a) The Arkansas Educational Television Commission may solicit and accept gifts or grants of money, real or personal property, and voluntary and uncompensated services from any person, federal or other governmental agency, board of education, educational institution, or commercial or industrial enterprise.

(b) Any gifts and grants of money and any moneys derived from the sale of real or personal property donated to the commission may be placed in a bank in this state and may be disbursed by the commission for the purposes for which the gifts, grants, or real or personal property was donated or granted.



§ 6-3-108 - Equipment -- Limits on commission responsibility.

After receipt of any equipment furnished or installed by the Arkansas Educational Television Commission, the commission will not be responsible:

(1) For additional reception problems which may occur; or

(2) For replacement of any of the furnished equipment.



§ 6-3-109 - Revolving cash fund.

(a) The Arkansas Educational Television Commission is authorized to establish in a bank authorized to do business in this state, selected by the commission, a revolving cash fund into which the commission shall pay all funds received from the sale of instructional materials prepared by the commission or purchased by the commission and sold to schools in this state in connection with educational television programs.

(b) In addition, the commission is authorized to expend from the revolving cash fund amounts necessary to purchase instructional materials for sale to schools to be used for educational television purposes, including the cost of freight, postage, handling, and other delivery costs incidental to the purchase or sale.

(c) The commission shall keep a complete record of all receipts and expenditures from the revolving cash fund and shall make the record available to the Division of Legislative Audit for audit and verification.



§ 6-3-110 - Appropriation and annual audit -- State employees.

(a) No person employed by the Arkansas Educational Television Commission and paid from state funds shall receive supplemental compensation or remuneration from funds not appropriated by the state.

(b) Only an appropriate state employee may supervise state employees of the Educational Television Division of the Department of Education. No person or employee paid with funds not appropriated by the General Assembly shall supervise any state employee of the division.

(c) As used in this section, "state employee" means an individual paid by funds appropriated by the General Assembly.



§ 6-3-111 - Budget requests.

The Director of the Educational Television Division of the Department of Education shall submit budget requests of the division to the State Board of Education and the Commissioner of Education for their review and approval before the budget submissions are forwarded to the Governor and the Legislative Council.



§ 6-3-112 - Authorization for lease of facilities.

(a) The Arkansas Educational Television Commission is authorized and empowered to arrange for the use of its facilities, including, without limitation, tower space, studios, and equipment, by any federal, state, or local governmental agency or by any other person, from time to time, as any of such facilities are not needed by the commission, and to collect fees and charges, as the commission determines to be reasonable, in connection with the use of any such facilities by any other person; provided, however, agencies and educational institutions of the State of Arkansas shall have preference for the use of commission facilities over other entities and persons and shall be assessed fees and charges at preferential rates as determined by the commission.

(b) The commission shall be exempt from complying with general provisions of other laws dealing with public commodities and facilities and their acquisition, leasing, or disposition in relation to the use of its studios by other persons in such cases, as advertising for bids would be impractical because of time limitations.

(c) Any revenue received by the commission from the use of its facilities by other persons shall be cash funds pursuant to § 6-3-109.

(d) The commission is authorized to promulgate such regulations as it deems necessary for the implementation of this section.



§ 6-3-113 - Eminent domain power.

(a) (1) The Arkansas Educational Television Commission is hereby granted the right of eminent domain to condemn real property leased or rented by the commission if the property is deemed to be necessary or desirable by the commission for making the benefits of educational television available to the citizens of Arkansas or to otherwise carry out the purposes of this chapter, and if the commission is unable to agree with the owner of the land, or if, by legal incapacity or absence of the owner, no agreement can be made for the purchase.

(2) All suits for condemnation of real property under the provisions of this section shall be brought by the commission in the name of the State of Arkansas.

(3) The real property may be acquired in fee simple or in any lesser estate.

(b) The commission is authorized to make payment for real property acquired under the provisions of this section out of any appropriation made for the commission. No land shall be taken or contracted to be taken for an amount beyond the sum available therefor.

(c) The commission shall exercise the power of eminent domain in the manner provided for in § 27-67-311 et seq.

(d) Actions by the commission to condemn real property shall be brought in the county in which the land is situated. If the land is located in more than one (1) county, the action may be brought in any county in which the land is situated.






Chapter 4 - Interstate Compacts

Subchapter 1 - -- Southern Regional Education Compact

§ 6-4-101 - Text of compact.

The Governor on behalf of this state is authorized to execute a compact, in substantially the following form, with any one (1) or more of the States of Alabama, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia, and the General Assembly signifies in advance its approval and ratification of such compact:

SOUTHERN REGIONAL EDUCATION COMPACT

ARTICLE I.

In consideration of the mutual agreements, covenants, and obligations assumed by the respective states who are parties hereto, namely: Alabama, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia (hereinafter referred to as "states"), the said several states do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting states which, for the purposes of this compact, shall constitute an area for regional education support by public funds derived from taxation by the constituent states and derived from other sources for the establishment, acquisition, operation, and maintenance of regional educational schools and institutions for the benefit of citizens of the respective states residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

ARTICLE II.

The states do further hereby establish and create a joint agency which shall be known as the Board of Control for Southern Regional Education (hereinafter referred to as the "board"), the members of which board shall consist of the Governor of each state, ex officio, and four (4) additional citizens of each state to be appointed by the Governor thereof, at least one (1) of whom shall be selected from the field of education, and at least one (1) of whom shall be a member of the legislature of that state.

The Governor shall continue as a member of the board during his tenure of office as Governor of the state, but the members of the board appointed by the Governor shall hold office for a period of four (4) years except that in the original appointments one (1) board member so appointed by the Governor shall be designated at the time of his appointment to serve an initial term of two (2) years, one (1) board member to serve an initial term of three (3) years, and the remaining board member to serve the full term of four (4) years, but thereafter the successor of each appointed board member shall serve the full term of four (4) years. Vacancies on the board caused by death, resignation, refusal or inability to serve shall be filled by appointment by the Governor for the unexpired portion of the term. The officers of the board shall be a chairman, a vice chairman, a secretary, a treasurer, and such additional officers as may be created by the board from time to time. The board shall meet annually and officers shall be elected to hold office until the next annual meeting. The board shall have the right to formulate and establish bylaws not inconsistent with the provisions of this compact to govern its own actions in the performance of the duties delegated to it including the right to create and appoint an Executive Committee and a Finance Committee with such powers and authority as the board may delegate to them from time to time. The board may, within its discretion, elect as its chairman a person who is not a member of the board, provided such person resides within a signatory state, and upon such election such person shall become a member of the board with all the rights and privileges of such membership.

ARTICLE III.

It shall be the duty of the board to submit plans and recommendations to the states from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the states, of such character and type and for such educational purposes, professional, technological, scientific, literary, or otherwise, as they may deem and determine to be proper, necessary, or advisable. Title to all such educational institutions when so established by appropriate legislative actions of the states and to all properties and facilities used in connection therewith shall be vested in said board as the agency of and for the use and benefit of the said states and the citizens thereof, and all such educational institutions shall be operated, maintained, and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the states authorizing the creation, establishment, and operation of such educational institutions.

ARTICLE IV.

In addition to the power and authority heretofore granted, the board shall have the power to enter into such agreements or arrangements with any of the states and with educational institutions or agencies, as may be required in the judgment of the board, to provide adequate services and facilities for the graduate, professional, and technical education for the benefit of the citizens of the respective states residing within the region, and such additional and general power and authority as may be vested in the board from time to time by legislative enactment of the said states.

ARTICLE V.

Any two (2) or more states who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing, and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such states and to be controlled exclusively by the members of the board representing such states provided such agreement is submitted to and approved by the board prior to the establishment of such institutions.

ARTICLE VI.

Each state agrees that, when authorized by the legislature, it will from time to time make available and pay over to said board such funds as may be required for the establishment, acquisition, operation, and maintenance of such regional educational institutions as may be authorized by the states under the terms of this compact, the contribution of each state at all times to be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the Bureau of the Census of the United States of America; or upon such other basis as may be agreed upon.

ARTICLE VII.

This compact shall not take effect or be binding upon any state unless and until it shall be approved by proper legislative action of as many as six (6) or more of the states whose governors have subscribed hereto within a period of eighteen (18) months from the date hereof. When and if six (6) or more states shall have given legislative approval to this compact within said eighteen (18) months' period, it shall be and become binding upon such six (6) or more states sixty (60) days after the date of legislative approval by the sixth state and the governors of such six (6) or more states shall forthwith name the members of the board from their states as hereinabove set out, and the board shall then meet on call of the Governor of any state approving this compact, at which time the board shall elect officers, adopt bylaws, appoint committees, and otherwise fully organize. Other states whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two (2) years from the date hereof, upon such conditions as may be agreed upon at the time. Provided, however, that with respect to any state whose constitution may require amendment in order to permit legislative approval of the compact, such state or states shall become parties hereto upon approval of this compact by legislative action within seven (7) years from the date hereof, upon such conditions as may be agreed upon at the time.

ARTICLE VIII.

After becoming effective this compact shall thereafter continue without limitation of time; provided, however, that it may be terminated at any time by unanimous action of the states and provided further that any state may withdraw from this compact if such withdrawal is approved by its legislature, such withdrawal to become effective two (2) years after written notice thereof to the board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing state from its obligations hereunder accruing up to the effective date of such withdrawal. Any state so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the board or to any of the funds of the board held under the terms of this compact.

ARTICLE IX.

If any state shall at any time become in default in the performance of any of its obligations assumed herein or with respect to any obligation imposed upon said state as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges, and benefits of such defaulting state, its members on the board, and its citizens shall ipso facto be and become suspended from and after the date of such default. Unless such default shall be remedied and made good within a period of one (1) year immediately following the date of such default, this compact may be terminated with respect to such defaulting state by an affirmative vote of three-fourths (3/4) of the members of the board (exclusive of the members representing the state in default), from and after which time such state shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of this compact, but such termination shall in no manner release such defaulting state from any accrued obligation or otherwise affect this compact or the rights, duties, privileges, or obligations of the remaining states thereunder.



§ 6-4-102 - Legislative approval.

(a) The Southern Regional Education Compact is approved, and the State of Arkansas is declared to be a party to the compact.

(b) Agreements, covenants, and obligations in the compact are binding upon the State of Arkansas.



§ 6-4-103 - Copy furnished states upon approval.

Upon the approval of this compact by the requisite number of states, the Governor shall sign an engrossed copy of the compact, and sufficient copies shall be provided so that every state approving the compact shall have an engrossed copy.



§ 6-4-104 - Agent for out-of-state education.

(a) The Arkansas Higher Education Coordinating Board is designated the agent for the State of Arkansas for the purpose of entering into a program of out-of-state training and education for residents of Arkansas through the cooperation of the Board of Control for Southern Regional Education, which was created by interstate compact with Arkansas, a signatory pursuant to House Concurrent Resolution 13, approved March 2, 1949.

(b) The Department of Higher Education is hereby authorized to administer the program.



§ 6-4-105 - Contracts for out-of-state education.

(a) As agent for the state, the Arkansas Higher Education Coordinating Board shall contract with the Board of Control for Southern Regional Education in order that the latter may act to secure admission of Arkansas residents as students in institutions of higher learning operated by other states who are signatories of the compact.

(b) Contract authority shall include the placing of students for study in the fields for which the Board of Control for Southern Regional Education may maintain programs, including, but not limited to, veterinary medicine and dentistry.

(c) (1) The Arkansas Higher Education Coordinating Board shall contract to pay the Board of Control for Southern Regional Education for Arkansas students accepted under this program.

(2) Provided, in no case will the contract price exceed the amount approved by the Board of Control for Southern Regional Education.



§ 6-4-106 - Application by students.

(a) Students seeking the subsidy to be paid for their benefit shall apply to the Department of Higher Education, giving necessary information.

(b) If the applicant is found to be a bona fide resident of Arkansas and if funds for this purpose are available, the department shall, without more, certify the applicant as qualified to participate under this program.



§ 6-4-107 - Disbursing agent.

(a) The Department of Higher Education shall be the disbursing agency for the State of Arkansas for the purpose of authorizing payment to the Board of Control for Southern Regional Education under this program.

(b) As the disbursing agent, the department may expend such sums as are specially appropriated for the operation and administration of this program without obligation to maintain the program should the special appropriation be unavailable.






Subchapter 2 - -- Compact For Education

§ 6-4-201 - Text of compact.

The Compact for Education is entered into and enacted into law with all jurisdictions legally joined therein, in the form substantially as follows:

COMPACT FOR EDUCATION

ARTICLE I. Purpose and Policy

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels;

2. Provide a forum for the discussion, development, crystallization, and recommendation of public policy alternatives in the field of education;

3. Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education;

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods, and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement, and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation and because the products and services contributing to the health, welfare, and economic advancement of each state are supplied in significant part by persons educated in other states.

ARTICLE II. State Defined

As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III. The Commission

A. The Education Commission of the states, hereafter called "the commission," is hereby established. The commission shall consist of seven (7) members representing each party state. One (1) of such members shall be the Governor; two (2) shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four (4) shall be appointed by and serve at the pleasure of the Governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six (6) members shall be appointed and serve at the pleasure of the Governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge, or affiliations, be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one (1) shall be the head of a state agency or institution, designated by the Governor, having responsibility for one (1) or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten (10) nonvoting commissioners selected by the steering committee for terms of one (1) year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one (1) vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the Executive Director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV, and adoption of the annual report pursuant to Article III-J.

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members, a chairman, who shall be a Governor, a vice chairman, and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove, or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept, or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two (2) or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize, and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph F of this Article shall be reported in the annual report of the commission. Such report shall include the nature, amount, and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the Governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

ARTICLE IV. Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze, and interpret information and data concerning educational needs and resources;

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems;

3. Develop proposals for adequate financing of education as a whole and at each of its many levels;

4. Conduct or participate in research of the types referred to in this Article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private;

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies, and public officials;

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V. Cooperation with Federal Government

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten (10) representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one (1) or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI. Committees

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two (32) members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth (1/4) of the voting membership of the steering committee shall consist of Governors, one-fourth (1/4) shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two (2) years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen (16) for one (1) year and sixteen (16) for two (2) years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two (2) terms as a member of the steering committee; provided that service for a partial term of one (1) year or less shall not be counted toward the two-term limitation.

B. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one (1) or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two (2) or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide.

ARTICLE VII. Finance

A. The commission shall advise the Governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III-G of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III-G thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII. Eligible Parties; Entry into and Withdrawal

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a Governor, the term "Governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least ten (10) eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the Governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967, in accordance with paragraph C of this Article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.



§ 6-4-202 - Compact for Education Commissioners of Arkansas.

(a) The seven (7) members to represent the State of Arkansas on the Education Commission of the states authorized in Article III of the Compact for Education, § 6-4-201, shall be known and designated as the "Compact for Education Commissioners of Arkansas".

(b) The members of the commission shall consist of the following members:

(1) The Governor of the State of Arkansas, who shall serve as chair thereof;

(2) One (1) member of the House of Representatives to be designated by the Speaker of the House and one (1) member of the Senate of the State of Arkansas to be designated by the President of the Senate, each of whom shall serve until the next regular biennial session of the General Assembly at which their successors shall be designated in the same manner;

(3) The Commissioner of Education;

(4) One (1) member of the Arkansas Higher Education Coordinating Board, to be designated by the Governor, to serve a term of two (2) years; and

(5) Two (2) additional members, to be appointed by the Governor, who are residents of this state and who have demonstrated interest in public education. Such two (2) appointed members shall serve staggered terms of two (2) years.

(c) The Commissioner of Education shall serve ex officio as secretary of the members of the commission, and the members of the commission may elect additional officers as deemed appropriate.

(d) The Compact for Education Commissioners of Arkansas shall meet on the call of its chair or at the request in writing of the majority of its members.

(e) The members of the commission may consider any and all matters relating to public education policies and any matters relating to recommendations of the Education Commission of the States and the activities of the members in representing this state thereon.

(f) The members of the commission shall serve without pay, provided that they may receive expense reimbursement in accordance with § 25-16-901 et seq.

(g) In the event of the death or resignation of any member of the commission, his or her successor shall be chosen in the same manner as provided herein for his or her original designation or appointment.

(h) In the event the courts of this state may hold that the membership of any members on the commission is contrary to the laws of this state, the Governor may appoint successors for such members who shall be residents of this state and who have demonstrated interest in public education. Such successor members shall serve the same term as provided herein for the members they replace.



§ 6-4-203 - Filing of bylaws.

Pursuant to Article III-I of the Compact for Education, § 6-4-201, the Education Commission of the states shall file a copy of its bylaws and any amendment thereto with the Secretary of State, who shall file and retain the copy as a public document.









Chapter 5 - Miscellaneous Provisions Relating to Elementary, Secondary, And Higher Education

Subchapter 1 - -- Early Childhood Development Projects

§ 6-5-101 - Authorization.

(a) Any school district or any combination of school districts of this state is authorized to join with a state-supported junior college, college, or university, or any combination of state-supported junior colleges, colleges, or universities in this state and develop a pilot or demonstration project for early childhood development and teaching and to apply to the Department of Education for approval and funding of the project.

(b) Any project to be approved must be a program combining both childhood development for the children involved in the project and training for teachers in the area of early childhood development.



§ 6-5-102 - Project guidelines.

(a) The Department of Education shall develop guidelines to assist school districts and colleges and universities in developing projects to be submitted for approval and funding pursuant to this subchapter.

(b) These guidelines will include, but will not be restricted to, criteria for:

(1) Instructional objectives;

(2) Classroom characteristics;

(3) Competence of the classroom workers;

(4) Evaluation of the program;

(5) Dissemination of program ideas and training procedures;

(6) Reports of progress and findings; and

(7) Age of children to be eligible for participation.



§ 6-5-103 - College role.

The Arkansas Higher Education Coordinating Board will be apprised of the role of the colleges in these projects and will advise the Department of Education with respect to the efficient coordination of the college portions of the program.



§ 6-5-104 - Funding.

After approval, a program shall then be funded out of the funds appropriated in this subchapter in an amount as shall be approved by the Department of Education in consultation with the Arkansas Higher Education Coordinating Board.






Subchapter 2 - -- Hazing

§ 6-5-201 - Definition.

(a) As used in this subchapter, "hazing" means:

(1) Any willful act on or off the property of any school, college, university, or other educational institution in Arkansas by one (1) student alone or acting with others which is directed against any other student and done for the purpose of intimidating the student attacked by threatening him or her with social or other ostracism or of submitting such student to ignominy, shame, or disgrace among his or her fellow students, and acts calculated to produce such results;

(2) The playing of abusive or truculent tricks on or off the property of any school, college, university, or other educational institution in Arkansas by one (1) student alone or acting with others, upon another student to frighten or scare him or her;

(3) Any willful act on or off the property of any school, college, university, or other educational institution in Arkansas by one (1) student alone or acting with others which is directed against any other student done for the purpose of humbling the pride, stifling the ambition, or impairing the courage of the student attacked or to discourage him or her from remaining in that school, college, university, or other educational institution, or reasonably to cause him or her to leave the institution rather than submit to such acts; or

(4) Any willful act on or off the property of any school, college, university, or other educational institution in Arkansas by one (1) student alone or acting with others in striking, beating, bruising, or maiming; or seriously offering, threatening, or attempting to strike, beat, bruise, or maim; or to do or seriously offer, threaten, or attempt to do physical violence to any student of any such educational institution; or any assault upon any such student made for the purpose of committing any of the acts, or producing any of the results, to such student as defined in this section.

(b) The term "hazing" as defined in this section:

(1) Does not include customary athletic events or similar contests or competitions; and

(2) Is limited to those actions taken and situations created in connection with initiation into or affiliation with an organization, extracurricular activity, or sports program.



§ 6-5-202 - Prohibitions.

(a) A student of any school, college, university, or other educational institution in Arkansas shall not engage in hazing or encourage, aid, or assist any other student in hazing.

(b) (1) No person shall knowingly permit, encourage, aid, or assist any person in committing the offense of hazing, or willfully acquiesce in the commission of such offense, or fail to report promptly his or her knowledge or any reasonable information within his or her knowledge of the presence and practice of hazing in this state to an appropriate administrative official of the school, college, university, or other educational institution in Arkansas.

(2) Any act of omission or commission shall be deemed hazing under the provisions of this subsection (b).



§ 6-5-203 - Penalties.

(a) The offense of hazing is a Class B misdemeanor.

(b) Upon conviction of any student of the offense of hazing, he or she shall, in addition to any punishment imposed by the court, be expelled from the school, college, university, or other educational institution he or she is attending.



§ 6-5-204 - Construction.

Nothing in this subchapter shall be construed as in any manner affecting or repealing any law of this state respecting any other criminal offense.






Subchapter 3 - -- Educational Excellence Trust Fund

§ 6-5-301 - Creation -- Funding.

(a) (1) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Educational Excellence Trust Fund".

(2) For each of the state's fiscal years, the Chief Fiscal Officer of the State shall determine as an annual allocation for this fund an amount based on the total net general revenues as enumerated in § 19-6-201(1) and (2), which were collected in the immediate past year, times a factor of 0.1414.

(b) (1) On the last day of each month of the respective fiscal year, the Chief Fiscal Officer of the State shall certify to the Treasurer of State an amount based on one-twelfth (1/12) of the annual allocation determined in subsection (a) of this section for transfer to the fund.

(2) The Treasurer of State shall make such transfer after making the deductions required from the net general revenues as set out in § 19-5-202(b)(2)(B)(i).



§ 6-5-302 - Allocation and transfer of funds.

From the moneys accruing to the Educational Excellence Trust Fund, the Treasurer of State on the last day of the month shall transfer to the various funds and fund accounts listed below, the amounts determined by applying each fund or fund account's proportionate part of the total of all such allocations set forth in this section to the amount available for distribution as determined in § 6-5-301: Click here to view image.



§ 6-5-307 - Classroom teacher salary requirement.

(a) Any increase in Educational Excellence Trust Fund funds allocated for teacher salaries shall be used by school districts to provide salary increases for current certified personnel positions and for no other purpose, except that required social security and teacher retirement matching required to be paid by the school districts for certified personnel may be paid from the funds.

(b) Educational Excellence Trust Fund funds allocated for teacher salaries shall be disbursed by the Department of Education to school districts pursuant to the state foundation funding formula under § 6-20-2305.

(c) In determining whether a school district has had an increase in Educational Excellence Trust Fund funds allocated for teacher salaries, any annual increase in such trust funds must exceed the level of the highest year since 1991 to be classified as an increase.

(d) "Salary increase", as used in this section, shall not include increments for experience or advanced hours or degrees.



§ 6-5-308 - Legislative intent -- Supplemental funding for public education.

It is the intent of this subchapter to supplement, not to supplant, funding for public education in this state. Nothing herein shall be construed to reduce that portion of general revenue or growth revenues which would otherwise accrue to the Public School Fund. The moneys provided by this subchapter are intended to be in addition to those anticipated to be provided to fund public education for the children of this state at the same historical proportionate levels.






Subchapter 4 - -- Higher Education Awareness Program

§ 6-5-401 - Title.

This subchapter shall be known as and may be cited as the "Higher Education Awareness Act of 1993".



§ 6-5-402 - Legislative findings.

The General Assembly hereby finds and determines the following:

(1) That the skills required for jobs and careers in the future demand increasing knowledge and training, and the continued development of the Arkansas economy depends on more of our citizens obtaining postsecondary education;

(2) That the course choices made as early as the ninth grade can affect the education options available to a student after high school;

(3) That many eighth graders and their parents or guardians are unfamiliar with the courses required to enter our state's colleges and universities or the options offered by our state's technical colleges and are unaware of the financial requirements or financial assistance available for postsecondary opportunities; and

(4) That one (1) of the education goals of Arkansas and the nation is to increase the number of young people entering postsecondary education.



§ 6-5-403 - Scope of program.

(a) The Arkansas Higher Education Coordinating Board is hereby directed to work with Arkansas public institutions of higher education, and those private institutions of higher education that wish to participate, to annually provide updated or additional information for the information packages provided to seventh-grade students and their parents or guardians on the options of postsecondary education available in Arkansas, the courses required to attend colleges and universities, and the financial requirements and assistance available for students pursuing additional education after high school.

(b) Sessions to discuss postsecondary options shall be held during the spring semester at a reasonable time at each of the state's public schools housing a seventh-grade class. The sessions should be scheduled at a time convenient to the school and the cooperating institutions of higher education. The students in the seventh grade, the school counselors, and the students' parents, guardians, or persons in loco parentis shall meet together in conference for the purpose of defining the students' educational objectives for the future and developing a course of study for grades eight through twelve (8-12).

(c) At the request of the parents, guardians, or persons in loco parentis, the school will schedule an individual conference to evaluate the student's past academic performance, to define the student's educational objectives for the future, and to develop a course of study for the student in grades eight through twelve (8-12).

(d) (1) The board, working in conjunction with state-supported institutions of higher education, private institutions of higher education that wish to participate, the Department of Education, and the Department of Workforce Education shall annually compile information for Arkansas high school students on:

(A) Academic scholarships for freshmen entering institutions of higher education in the state; and

(B) State-funded programs that provide opportunities for developing technical job skills and apprenticeships.

(2) (A) The Department of Education shall provide the information annually to all public high school counselors in the state.

(B) Each public high school counselor shall annually provide the information received from the Department of Education to students in the public high school where he or she is employed.



§ 6-5-404 - Cooperation with program.

(a) The State Board of Education, the Department of Education, and the public schools of Arkansas shall:

(1) Cooperate with the Arkansas Higher Education Coordinating Board, the Department of Higher Education, and the institutions of higher education in providing the information; and

(2) Assist as requested by the Arkansas Higher Education Coordinating Board.

(b) Individual schools shall make special efforts to ensure that as many students and parents or guardians as possible are made aware of the opportunity to receive information, are urged to attend the counseling sessions, and are in receipt of the information packages.

(c) Businesses and industries in Arkansas are hereby requested to provide the opportunity to their employees with children in the eighth grade in public schools in Arkansas to attend the counseling sessions and to cooperate with institutions of higher education in presenting at the work site small group and one-on-one counseling on courses that are required for postsecondary education and postsecondary options and financial requirements and assistance available for postsecondary education.



§ 6-5-405 - Professional development for higher education awareness.

(a) As used in this section, "state-supported student financial assistance" means:

(1) A state-supported scholarship or grant awarded by the Department of Higher Education; and

(2) A scholarship, grant, or tuition waiver awarded by an institution of higher education in this state funded in whole or in part with state funds.

(b) Beginning with the 2009 calendar year, professional development on the availability of, eligibility requirements for, and the process of applying for state-supported student financial assistance shall be required for:

(1) All public school superintendents and assistant superintendents; and

(2) The following licensed personnel at a public school where students are enrolled in grade seven through grade twelve (7-12):

(A) Principals;

(B) Assistant principals; and

(C) Guidance counselors.

(c) (1) The first course shall be a three-hour course to be taken within calendar year 2009, or within the first year of employment.

(2) After the first three-hour course is completed, a one-hour course is required to be completed annually.

(d) The professional development hours required under this section shall be counted toward the sixty (60) hours of the professional development required for licensed school personnel under the Standards for Accreditation of Arkansas Public Schools and School Districts.






Subchapter 5 - -- Civil War Reenactments

§ 6-5-501 - Definitions.

As used in this subchapter:

(1) "Civil War" means the 1861-1865 American Civil War;

(2) "Civil War-era weapon" means an instrument used in offensive or defensive combat during the Civil War or a modern reproduction;

(3) "Civil War reenactor" means a member of an organized group acting out historical events from the Civil War and carrying an actual weapon from that era or a reproduction;

(4) "School official" means a public school district superintendent or principal, a private school superintendent or principal, a president, chancellor, or dean of a publicly supported institution of higher education, or a president or dean of a private institution of higher education; and

(5) "School property" means any building, bus, campus, ground, recreational area, athletic field, or other area or structure owned or in the charge of a public school district, a private school, a publicly supported institution of higher education, or a private institution of higher education.



§ 6-5-502 - Weapons.

A person in this state who is a Civil War reenactor may carry a Civil War-era weapon on school property for educational purposes so long as a school official grants approval in advance and, if the weapon is a firearm, the firearm is unloaded.






Subchapter 6 - -- Intervention and Prevention Grant Program for Arkansas School Children



Subchapter 7 - -- Arkansas Evaluation Center

§ 6-5-701 - Legislative findings.

The General Assembly finds:

(1) Effective evaluation serves to enhance quality in existing services and programs by:

(A) Ensuring accountability for funds and services used;

(B) Raising the bar for standards and expectations; and

(C) Increasing the use of data to inform program operation and decision making;

(2) The general focus of effective evaluation is on programs and services, but effective evaluation can be applied also to individuals, organizations, communities, and societies or cultures;

(3) In a state where resources are often scarce, effective and credible evaluation is the heart of a healthy system and is critical to ensure that necessary programs and services are delivered and ineffective programs and practices eliminated; and

(4) To help groups accomplish their objectives, empowerment evaluation and other collaborative forms of evaluation are particularly useful in collaborative endeavors that require complex systems and diverse groups.



§ 6-5-702 - The Arkansas Evaluation Center.

(a) There is established at the University of Arkansas at Pine Bluff the Arkansas Evaluation Center to build evaluation capacity in the State of Arkansas by:

(1) Assisting nonprofit corporations in their reporting processes to their boards, funding agencies, the government, and the public;

(2) Expanding the service of evaluation research to nonprofit corporations in the Arkansas Delta through the provision of data that helps to account for resources and through a service delivery designed to advance the quality of life in the Arkansas Delta;

(3) Assisting the General Assembly by evaluating the impact of potential and existing legislation; and

(4) Fulfilling a commitment to fiscal and philosophical accountability with the people of Arkansas by empowering the University of Arkansas at Pine Bluff to provide nationally recognized evaluation training.

(b) The center shall be housed at the University of Arkansas at Pine Bluff.



§ 6-5-703 - Duties of the Arkansas Evaluation Center.

(a) The Arkansas Evaluation Center shall:

(1) Contribute to the University of Arkansas at Pine Bluff by:

(A) Attracting students to existing courses;

(B) Providing new online and distance learning courses; and

(C) Serving as a catalyst to stimulate university faculty to conduct evaluation and research;

(2) Provide academic training that consists of a variety of modalities, including courses, virtual classrooms, practicum, workshops, and invited speakers;

(3) Assist the University of Arkansas at Pine Bluff in offering a series of evaluation-related courses, including qualitative or ethnographic approaches, statistics, research design, evaluation approaches and methods, and politics of evaluation, that will be provided primarily through the University of Arkansas at Pine Bluff's Education Department; and

(4) Assist the University of Arkansas at Pine Bluff in developing and implementing the Certificate Program in Effective Evaluation and the Masters Degree Program in Effective Evaluation.

(b) The center shall provide training on evaluation to a cadre of professionals interested in pursuing study in evaluation through course work, evaluation conference workshops, and invited lectures delivered by recognized experts.






Subchapter 8 - -- Health Care Student Summer Enrichment Program For Underrepresented Student Populations Act

§ 6-5-801 - Title.

This subchapter shall be known and may be cited as the "Health Care Student Summer Enrichment Program for Underrepresented Student Populations Act".



§ 6-5-802 - Intent -- Findings.

(a) This subchapter is intended to ensure academic success and completion of medical, pharmacy, and nursing school by an increasing number of minority students.

(b) The General Assembly finds that:

(1) The healthcare workforce and its ability to deliver quality care for all, including racial and ethnic minorities, can be improved substantially by increasing the proportion of underrepresented United States racial and ethnic minorities among health professionals;

(2) (A) Nationally, African-Americans, Native Americans, Mexican Americans, and Mainland Puerto Ricans make up twenty-five percent (25%) of the United States population.

(B) However, racial and ethnic minority students make up less than eight percent (8%) of practicing physicians and less than five percent (5%) of medical, pharmacy, and nursing school faculties;

(3) Summer enrichment programs have proven to aid in the recruitment and retention of students and faculty in all colleges on the campus of the University of Arkansas for Medical Sciences;

(4) Statistics concerning practicing physicians are as follows:

(A) Practicing physicians in Arkansas, seven thousand eight hundred eighty-nine (7,889);

(B) Practicing African-American physicians in Arkansas, one hundred fifty (150) or one and nine-tenths percent (1.9%) of Arkansas practicing physicians;

(C) An Arkansas majority physician to patient ratio of one (1) majority physician to five hundred seventy (570) persons;

(D) An Arkansas minority physician-to-patient ratio of one (1) physician to three thousand one hundred twenty-five (3,125) persons;

(E) A national physician to patient ratio of one (1) physician to five hundred twenty (520) persons; and

(F) Most minority physicians practice in underserved areas; and

(5) It is necessary for the public health and welfare of Arkansas to create the Health Care Student Summer Enrichment Program for Underrepresented Student Populations Act.



§ 6-5-803 - Arkansas Academic Physician Program.

(a) There is created within the Department of Higher Education the Arkansas Academic Physician Program.

(b) To ensure academic success and completion of medical, pharmacy, or nursing school, the Arkansas Academic Physician Program shall provide academic support for students preparing to matriculate at the University of Arkansas for Medical Sciences.

(c) The program shall offer tutoring, group study, test-taking strategies, and supplemental instruction to promote collegiality and enhance the student's ability to master the basic sciences and increase the applicant pool.

(d) The program aims to offer premedical, prepharmacy, and prenursing students in Arkansas from diverse backgrounds the opportunity to engage in a variety of clinical hands-on experiences.



§ 6-5-804 - Health Care Student Summer Enrichment Program for Underrepresented Student Populations.

(a) There is created within the Department of Higher Education the Health Care Student Summer Enrichment Program for Underrepresented Student Populations.

(b) The program is an intensive six-week program targeting undergraduate students designed to:

(1) Increase awareness among racial and ethnic minority undergraduate students of:

(A) Common medical problems in underserved communities; and

(B) Career opportunities in fields of medicine;

(2) Provide participants with a meaningful experience in health related fields; and

(3) Stimulate the interest of racial and ethnic minority undergraduate students in careers in science, medicine, and biomedical research.

(c) The program shall be designed to encourage participation by students of diverse backgrounds.






Subchapter 9 - -- The Positive Youth Development Grant Program

§ 6-5-901 - Legislative Intent -- Findings.

(a) It is the intent of the General Assembly to expand the availability of positive youth development programs that incorporate the standards and recommendations of the Governor's Task Force on Best Practices for After-School and Summer Programs including without limitation:

(1) School-based and school-linked afterschool and summer programs;

(2) 21st Century Community Learning Centers;

(3) Boys and Girls Clubs;

(4) YMCAs;

(5) 4-H Clubs; and

(6) School-Age Care programs.

(b) The General Assembly finds that:

(1) Positive youth development programs:

(A) Support working families by ensuring their children and youth are safe and productive during out-of-school time;

(B) Build strong communities by involving students, parents, business leaders, and adult volunteers in the lives of young people in positive and productive activities, including tutoring, games, and activities designed to improve math and literacy skills;

(C) May include community-based service and other experiences that offer rich and varied academic support and build workforce skills critical to employment and future economic success; and

(D) Provide safe, challenging, engaging, and supervised learning experiences that help children and youth develop their educational, social, emotional, and physical skills where the assets and strengths of youth are emphasized rather than problems or deficits; and

(2) Students participating in positive youth development programs:

(A) Have higher daily school attendance;

(B) Report higher aspirations toward finishing school and going to college;

(C) Have fewer discipline problems;

(D) Show significant gains in standardized test scores;

(E) Are more likely to have a positive view of themselves and their hope for the future;

(F) Cultivate positive bonds with people and institutions that are reflected in their exchange with peers, family, school, and community; and

(G) Are far less likely to use drugs and alcohol, have contact with police and the juvenile court system, or engage in sexual activity and other harmful or risky behaviors.



§ 6-5-902 - Definitions.

As used in this subchapter:

(1) "Grant" means a Positive Youth Development Grant;

(2) "Positive youth development program" means a developmentally appropriate learning experience that helps children and youth five (5) through nineteen (19) years of age develop educational, social, emotional, and physical skills during out-of-school time; and

(3) "Program" means a positive youth development program that is license-exempt or approved by the Department of Education as complying with the Out-of-School Time Licensing Standards as adopted by the Division of Child Care and Early Childhood Education.



§ 6-5-903 - Establishment -- Participation.

(a) (1) The Department of Education shall establish the Positive Youth Development Grant Program to assist in the establishment and funding of positive youth development programs for children and youth five (5) through nineteen (19) years of age once funding is available.

(2) The department, with the advice and assistance of the Division of Child Care and Early Childhood Education, shall develop rules necessary for the implementation of this subchapter.

(b) Participation in a positive youth development program shall be voluntary for:

(1) Public school districts; and

(2) Parents or guardians of children and youth five (5) through nineteen (19) years of age.



§ 6-5-904 - Applications process -- Allocation of funding.

(a) (1) A public school district, licensed youth development program, license-exempt youth development program, or an applicant that partners with a public school district, licensed youth development program, or license-exempt youth development program may apply for a positive youth development grant.

(2) A program is not required to be affiliated with a school district to be eligible to receive funding under this section.

(b) Each applicant for a positive youth development grant shall:

(1) Complete and submit the appropriate application developed by the Department of Education in collaboration with the Division of Child Care and Early Childhood Education;

(2) Submit documentation of strong community engagement and collaboration between schools, public institutions, private agencies, business, faith-based, and other community-based organizations working together to utilize the unique skills and resources to create a community learning environment; and

(3) (A) Provide matching funds in the ratio of twenty-eighty (20:80), unless the applicant is granted a waiver by the division.

(B) The division may waive the required matching funds if:

(i) The applicant operates or will operate the program within the geographic boundaries of a public school district that contains at least one (1) school in school improvement, as designated by the Department of Education; and

(ii) The division determines that the applicant is unable to provide the matching funds, after exhausting all potential funding sources.

(C) The matching funds may consist of cash or appropriate in-kind services.

(c) Preference shall be given to applications that:

(1) Are developed collaboratively by public and nonpublic schools and private community based programs;

(2) Contain accountability systems and measurable outcomes under guidelines developed by the department in consultation with the division;

(3) Detail funds received from all public sources for existing programs, the types of existing programs, and the types of students served by existing programs; and

(4) Increase comprehensive positive youth development programs during the school year and summer.

(d) (1) If the number of qualified applicants exceed the amount of available funding the department, after consultation with the Arkansas Early Childhood Commission, shall determine funding distribution.

(2) If there is a funding shortage, priority consideration shall be given to programs in communities where:

(A) A public school district has fifty percent (50%) or more students eligible for free and reduced lunches; and

(B) A public school district has been designated by the department as being in school improvement.

(e) (1) Grants shall be a three-year award to be distributed annually, as determined by the division.

(2) Grants may be renewable for positive youth development programs that meet adequate performance levels as developed by the department.

(3) Grants are subject to the availability of funds each fiscal year.

(f) Grant funds may be used for:

(1) Services that include children and youth with disabilities in programs that also serve nondisabled children and youth;

(2) Services that include children and youth where English is a second language;

(3) Technical assistance and planning to assist communities seeking to establish quality youth development programs by building community collaboration and partnerships; and

(4) A variety of activities including without limitation:

(A) Academic supports and skill-building activities that link program content to the frameworks promulgated by the department;

(B) Activities that improve the health and wellness of children and youth, including physical activities, nutrition and health education, and safety;

(C) Art, theater, and music programs developed in collaboration with local arts or cultural programs;

(D) Activities that address cultural diversity and inclusion;

(E) Service learning or community service experiences;

(F) Workforce development activities that link academic curriculum to actual work experiences;

(G) Leadership development, mentoring, and other services to disconnected youth;

(H) Enrichment activities not otherwise provided during the school day; and

(I) Family and community engagement.



§ 6-5-905 - Criteria for need-based funding.

(a) Children and youth five (5) through nineteen (19) years of age who are members of a family with a gross family income not exceeding two hundred percent (200%) of the federal poverty guidelines are eligible to attend a positive youth development program without cost if there is:

(1) A positive youth development program available in the community where the child resides; and

(2) Available space for the child to attend the program.

(b) The Department of Education and the Division of Child Care and Early Childhood Education may develop a fee schedule and establish eligibility based on family income for children and youth five (5) through nineteen (19) years of age who are not eligible under subsection (a) of this section.

(c) The department and the division shall review criteria for identifying and targeting the areas of the state with the greatest need for programs.

(d) The State Board of Education, with the advice and assistance of the division, shall adopt the appropriate criteria for identifying children and youth five (5) through nineteen (19) years of age with the greatest need to participate in programs funded by the grant.



§ 6-5-906 - Evaluation.

(a) The Division of Child Care and Early Childhood Education shall be responsible for evaluating the impacts of the Positive Youth Development Grant Program.

(b) (1) The division shall provide grant recipients with technical assistance, evaluation, program monitoring, and professional development.

(2) The division may retain up to four percent (4%) of the amount appropriated for the Positive Youth Development Grant Program for this purpose.

(c) (1) Program evaluation and outcome measures shall be incorporated into the application and award procedure rules adopted by the division.

(2) Outcome measures shall include without limitation:

(A) Student achievement and academic skills;

(B) School engagement;

(C) Social, emotional, and behavioral development;

(D) Health and wellness; and

(E) Reduced contact with the judicial system.

(d) A minimum of one (1) time each year the division shall report its findings and recommendations concerning the Positive Youth Development Grant Program and technical assistance provided to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the House Committee on Education, and the Senate Committee on Education.






Subchapter 10 - -- College and Career Readiness Standards for Career and Technical Education Programs

§ 6-5-1001 - Findings.

The General Assembly finds that:

(1) Many Arkansas high school students are unprepared for the academic rigor of college or to enter the career world of work upon graduation from high school;

(2) A student who is academically prepared for college or to enter the career world upon graduation from high school is more likely to have greater economic success in his or her lifetime;

(3) Rigorous college and career readiness program standards that define what a student is expected to know and be able to do to achieve success in college or a career are consistent with the goals of Arkansas educational agencies and are critical to Arkansas's economy; and

(4) (A) Innovative and creative instructional approaches that enable teachers to integrate academic, career, and technical instruction are necessary to ensure effectiveness.

(B) A career and technical education program of study shall provide sustained, intensive, and focused professional development opportunities that ensure that teachers have the necessary content knowledge to align and integrate curriculum and instruction.



§ 6-5-1002 - Career and technical education program of study.

(a) As used in this subchapter, "career and technical education program of study" means a planned program of courses and learning experiences that:

(1) Begins with the exploration of career options;

(2) Supports basic academic and life skills; and

(3) Enables achievement of:

(A) High academic standards;

(B) Leadership; and

(C) High skill, high wage employment preparation, and advanced continuing education.

(b) (1) All public school students shall be provided a rigorous career and technical education program of study that links secondary education and postsecondary education and combines academic and technical education in a structured sequence of courses that progresses from broad foundation skills to occupationally specific courses.

(2) A student may earn postsecondary credits for career and technical education program of study courses that lead to a postsecondary credential, certificate, or degree.



§ 6-5-1003 - College and career readiness program standards.

(a) (1) The Department of Career Education shall work in collaboration with the Department of Education and the Department of Higher Education to develop college and career readiness program standards for career and technical education program of study courses.

(2) College and career readiness program standards shall address the importance of rigorous academic standards and the role rigorous academic standards have in higher education.

(b) The college and career readiness program standards for career and technical education program of study courses shall incorporate consistent framework to promote sustainability of career and technical education programs of study, including:

(1) Legislation, local resources, and administrative policies that promote career and technical education program of study development and implementation within a school district;

(2) Partnerships with educators, businesses, and other community stakeholders that support career and technical education program of study design, implementation, and maintenance;

(3) Sustained, intensive, and focused professional development opportunities for administrators, teachers, and faculty that foster career and technical education program of study design, implementation, and maintenance;

(4) Accountability and evaluation systems and strategies that gather quantitative and qualitative data on both career and technical education program of study components and student outcomes to determine the effectiveness of each program;

(5) Clear content standards that:

(A) Define what a student is expected to know and what the student should be able to do to achieve success in college or in a career; and

(B) Align and integrate curriculum and instruction;

(6) (A) Sequences of secondary and postsecondary career and technical education program of study courses that help students transition to postsecondary education without requiring duplicate classes or remedial education.

(B) The Department of Career Education shall work with the Department of Education and the Department of Higher Education to establish a common course numbering system that incorporates career and technical education program of study courses at both the secondary and postsecondary level;

(7) Formal credit transfer agreements between secondary schools and postsecondary institutions of higher education;

(8) Comprehensive guidance counseling and academic advisory systems that:

(A) Enable students to make informed decisions about which program of study to pursue;

(B) Are based on state or local guidance and counseling standards, for example, the National Career Development Guidelines;

(C) Ensure that guidance counselors and academic advisors have current information about career and technical education programs of study;

(D) Offer information and tools to help students learn about postsecondary education and career options, including prerequisites that may be required;

(E) Provide resources for students to identify career interests and aptitudes and to select an appropriate career and technical education program of study based on the results;

(F) Provide information for parents, including workshops on college financial aid and applications, preparing students for college and college applications, and preparing students for careers; and

(G) Provide web-based resources and tools for obtaining student financial assistance;

(9) Innovative and creative instructional approaches that enable teachers to integrate academic, career, and technical instruction; and

(10) Valid and reliable technical skills assessments that provide ongoing information on whether or not a student is attaining the necessary knowledge and skills needed for entry into postsecondary education or a career in his or her selected career and technical education program of study.



§ 6-5-1004 - Technical skills assessments.

(a) The Department of Career Education shall provide valid and reliable technical skills assessments that provide information on whether or not a student is attaining the necessary knowledge and skills needed for entry into postsecondary education or a career in his or her selected career and technical education program of study.

(b) The technical skills assessment shall:

(1) Be a third-party assessment recognized by industry or an assessment developed or approved by the department that is based on industry standards;

(2) Measure student attainment of technical skill proficiencies at multiple points during a student's career and technical education program of study;

(3) (A) Incorporate performance-based assessment items where a student demonstrates the application of his or her knowledge and skills, to the extent possible.

(B) A student who successfully completes a performance-based assessment may receive a secondary credit, postsecondary credit, or special designation on his or her high school diploma; and

(4) (A) Be used as a tool to evaluate the quality of career and technical education programs of study in secondary schools.

(B) The department may provide technical assistance on career and technical education programs of study to secondary schools.









Chapter 6-9 - [Reserved.]

[Reserved]






Subtitle 2 - Elementary And Secondary Education Generally

Chapter 10 - General Provisions

§ 6-10-101 - Title.

This act shall be known as the "School Law".



§ 6-10-102 - Penalty.

Any officer or employee of the State Board of Education or school district board of directors who shall willfully fail or refuse to comply with any provisions of the School Law for which no punishment is otherwise provided by law shall be deemed guilty of a violation and shall be fined in any sum not less than ten dollars ($10.00) nor more than five hundred dollars ($500).



§ 6-10-103 - Prosecutions and fines.

(a) Prosecutions under this act shall be brought in the name of the State of Arkansas before any court having competent jurisdiction.

(b) Any fine collected shall be paid over to the county treasurer and be credited to the general school fund of the respective school district.

(c) No bond for costs shall be required by any court or officer in prosecutions under this act.



§ 6-10-104 - Duty of prosecuting attorney.

(a) It shall be the duty of the prosecuting attorneys of the State of Arkansas or their deputies in any county to prosecute the violators of this act as in the case of any other misdemeanor.

(b) The prosecuting attorney of each judicial district shall, upon being satisfied that any violation of the school laws of this state has been committed by any officer or person in any county of his or her district, which renders that officer or person so offending liable to any fine, pain, penalty, or forfeiture for damage, shall, without delay, institute in any court of competent jurisdiction such proceedings as are necessary to bring the offender to trial and secure to the county, school district, or person so damaged by the violation the benefits and reliefs to which each or any of them may be entitled.

(c) For such services the prosecuting attorney shall be allowed the same compensation as he is allowed in cases of misdemeanor, which shall be assessed against the offender as cost.



§ 6-10-106 - Uniform dates for beginning and end of school year.

(a) (1) (A) In each school year, the first day of the school year for student attendance in the public elementary and secondary schools of the State of Arkansas shall begin:

(i) On or after the Monday of the week in which August 19 falls;

(ii) Not earlier than August 14; and

(iii) Not later than August 26.

(B) The date for beginning the school year shall be determined by the board of directors of the school district.

(C) Labor Day shall be celebrated as a school holiday in all the school districts of the state, and school shall not be held on that date.

(2) The Department of Education may grant a school district a waiver to begin school on an earlier or later date if the department determines that there exists a material and substantial reason for the school district to begin on an earlier or later date due to very exceptional or emergency circumstances such as a contagious disease outbreak, inclement weather, or other acts of God.

(b) Contracts of employment for certified and noncertified employees of school districts may require school district employees to begin performance under their contract of employment prior to the first day of student attendance.

(c) If the school year in any school district extends beyond the date observed as Memorial Day, such date shall be a holiday in the school district. Provided, upon approval of the department, this date may be used as a make-up day in any school district which has unavoidably lost more than five (5) scheduled days of student attendance during the course of the school year due to contagious disease outbreaks, inclement weather, or other acts of God.

(d) (1) For school years 2011-2012 and 2012-2013, each public school district that provides a week-long holiday for spring break shall schedule the spring break holiday for five (5) consecutive school days beginning on the Monday of the thirty-eighth week of the school year.

(2) The thirty-eighth week of the school year shall be calculated by counting as week one the first week in July that begins on a Sunday.

(3) Nothing in this subsection (d) shall prevent a public school district from providing fewer than five (5) consecutive school days for the spring break holiday to comply with the department's requirement for a minimum number of days for student attendance under the Standards for Accreditation of Arkansas Public Schools and School Districts.

(4) (A) There is created an advisory committee to review the impact of this subsection (d) during the 2011-2012 and 2012-2013 school years on the coordination of academic, extracurricular, and athletic school activities and on state tourism.

(B) The advisory committee shall be composed of eight (8) members, as follows:

(i) The Commissioner of Education or his or her designee;

(ii) The Director of the Department of Higher Education or his or her designee;

(iii) The Director of the Department of Parks and Tourism or his or her designee;

(iv) The Executive Director of the Arkansas Hospitality Association or his or her designee;

(v) The Executive Director of the Arkansas Activities Association or his or her designee;

(vi) The Executive Director of the Arkansas Association of Educational Administrators or his or her designee;

(vii) The Executive Director of the Arkansas Education Association or his or her designee; and

(viii) The Executive Director of the Arkansas School Boards Association or his or her designee.

(C) The commissioner or his or her designee shall serve as chair of the advisory committee.

(D) The advisory committee shall meet upon the call of the chair but at least annually at a location designated by the chair.

(E) By August 1, 2012, and August 1, 2013, the advisory committee shall report to the Senate Committee on Education and the House Committee on Education any findings and recommendations of the advisory committee for the impact of this section on the coordination of academic, extracurricular, and athletic school activities and on state tourism.

(F) The advisory committee's work shall end upon the filing of the August 1, 2013, report unless the Senate Committee on Education or the House Committee on Education requests further study by the advisory committee.

(e) The department shall not grant a waiver from the requirements of this section unless this section specifically authorizes the waiver.

(f) A school district shall adopt an academic calendar that includes five (5) make-up days, in addition to the number of student-teacher interaction days required by the Standards for Accreditation of Arkansas Public Schools and School Districts established by the State Board of Education, for days unavoidably lost due to exceptional or emergency circumstances resulting from a contagious disease outbreak, inclement weather, or other acts of God.



§ 6-10-107 - Notice of beginning of school term.

At least ten (10) days before the beginning of the session of school, it shall be the duty of all school district boards of directors to provide ample means of publicity, by posting or printing notices or by public announcement, as to the date on which any session of school shall begin. The notices so posted or printed shall give in substance the provisions of this act concerning school attendance.



§ 6-10-108 - Twelve-month school year.

(a) It is found and determined by the General Assembly that public school facilities in the state are now effectively utilized only nine (9) or ten (10) months each year and that such facilities could be more efficiently utilized and educational opportunities in the various school districts could be enhanced by the establishment and operation of educational programs on a twelve (12) month per year basis. It is therefore the intent and purpose of this section to authorize public schools to initiate and maintain public school educational programs on a twelve-month basis.

(b) As used in this section, unless the context otherwise requires, "twelve-month year-round educational program" means an educational program in which all students attend school no fewer than the number of days required by the Arkansas Standards for Accreditation between July 1 and June 30 of each school year and in which no vacation, including summer, lasts more than six (6) weeks.

(c) The board of directors of any school district is authorized to initiate and maintain a twelve-month year-round educational program in any or all of the public schools in the school district. However, any school district which does not elect to operate on a twelve-month basis must start school in accordance with the provisions of § 6-10-106.

(d) (1) The State Board of Education is authorized to establish appropriate standards, guidelines, rules, and regulations for the determination of average daily membership of school districts and for the distribution of state foundation funding and other forms of state aid and financial assistance to each local school district that elects to operate the public schools of the school district on a twelve-month basis, in order to provide the school district with an equitable share of the state foundation funds designated to equate a twelve-month school operation by the school district to the educational opportunities provided by a school district offering nine (9) months of public school instruction.

(2) However, the school district shall not receive any more state foundation funding for offering twelve (12) months of public school instruction than it would have received for offering nine (9) months of public school instruction.



§ 6-10-109 - Special program for training parents of students.

(a) Local matching funds shall be required for the Parents As Teachers program.

(b) (1) Only public school districts or education service cooperatives established under § 6-13-1001 et seq. are eligible for grants to operate Parents As Teachers programs.

(2) Grantees may subcontract with other agencies for operation of Parents As Teachers programs.

(c) No school district nor any parent or guardian shall be required to participate in the Parents As Teachers program.



§ 6-10-110 - Fire marshal program.

(a) The Department of Education is authorized and directed to cooperate with and assist local school districts in this state in the establishment of an Arkansas school fire marshal program.

(b) Such program shall include, but shall not be limited to, the following:

(1) A periodic review and inspection of all school buildings and facilities for fire and other hazards;

(2) Cooperation with local fire departments and other organizations and persons in making building inspections, suggesting improvements to reduce fire hazards, and disseminating information designed to make school children and the public more conscious of fire hazards;

(3) The establishment in each school of an adequate plan for evacuation in case of fire;

(4) The training of school children in the means of recognizing fire hazards and of corrective steps to be taken in case of fire. Such training may include the establishment of school patrols consisting of school children who are to be constantly alert and on duty to detect fires or fire hazards; and

(5) Taking such additional action as may be necessary to promote the development of programs for fire prevention education and training.

(c) The State Board of Education shall promulgate reasonable and necessary rules and regulations for the establishment of minimum requirements to be met by the various school districts of this state for a school fire marshal program.

(d) Every school district in this state shall operate a school fire marshal program according to the requirements established by the state board, as authorized by this section.

(e) If the state board determines that any school district in this state has not established and maintained an adequate school fire marshal program as required by this section and by the minimum requirements established by the state board, the state board shall notify the school district in writing of the deficiencies in the school's fire marshal program and shall notify the school district that the deficiencies shall be corrected within thirty (30) days from the date of receipt of the notice. If any school district fails or refuses to correct the deficiencies within the thirty (30) days as required in this subsection (e), the state board shall thereafter withhold ten percent (10%) of the state equalization aid of the school district until the time that the state board determines that the deficiencies have been corrected.



§ 6-10-111 - Equity Assistance Center.

(a) The Department of Education is authorized to establish a special section within its organization, to be known as the Equity Assistance Center, designed to provide assistance to the school districts of the state in such activities as affirmative action, program accessibility, human relations, awareness, and desegregation.

(b) This assistance shall include on-site visits, workshops, program review, and any other special activity which might enable the school districts of the state to more effectively meet their civil rights responsibilities.

(c) The center created by this section shall be the liaison for the department with the United States Office of Civil Rights. The center shall maintain manuals, guidelines, procedures, and other informational materials setting requirements in the area of civil rights and describing how determination of compliance is made.

(d) Annually, each local school district in the state shall provide the center assurances of compliance with civil rights responsibilities in the form and at the time as is designated by the Commissioner of Education.

(e) The department may withhold state aid from any school district that fails to file its assurance of compliance with civil rights responsibilities by October 15 each year or fails to file any other information with a published deadline requested from school districts by the center so long as thirty (30) calendar days are given between the request for the information and the published deadline, except that thirty (30) days notice shall not be required when the request comes from a member or committee of the General Assembly.

(f) The department is authorized to develop forms and promulgate appropriate rules, regulations, and procedures as may be required to implement the provisions of this section.



§ 6-10-112 - Rent on Department of Education buildings.

(a) The various programs and departments of the Department of Education that are financed from state, federal, or cash funds are authorized to pay rent for space utilized in the buildings annexed to the Department of Education Building.

(b) Such rent is to be paid from authorized maintenance accounts.



§ 6-10-113 - Eye protection.

(a) Every student and teacher in the public schools participating in any of the following courses is required to wear industrial-quality eye protective devices at all times while participating in the following courses or laboratories:

(1) Vocational or industrial arts shops or laboratories involving experience with:

(A) Hot molten metals;

(B) Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

(C) Heat treatment, tempering, or kiln firing of any metal or other materials;

(D) Gas or electric arc welding;

(E) Any of the processes listed in this section which may be used for repairing a vehicle; or

(F) Caustic or explosive materials; or

(2) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.

(b) A board of education may, in its discretion:

(1) Purchase eye protective devices and furnish them free to students and teachers;

(2) Purchase eye protective devices and sell or rent the devices to students and teachers; or

(3) Require students and teachers to furnish their own eye protective devices without cost to the school.

(c) As used in this section:

(1) "Industrial quality eye protective devices" means devices meeting the standards of the American standard safety code for head, eye, and respiratory protection, Z2. 1-1959, promulgated by the American Standards Association, Inc.

(2) A "board of education" shall be construed to include boards of directors of the school districts of this state, county boards of education, or the trustees of the various state-supported institutions of higher learning in this state.



§ 6-10-114 - Unlawful to discriminate -- Penalties.

(a) (1) It shall be unlawful for any member of the board of directors, administrator, or employee of a public school to knowingly authorize the participation of students in an event or activity held at a location where some students would be excluded or not given equal treatment because of the student's race, national origin, or ethnic background.

(2) It shall be unlawful for any member of the board of directors, administrator, or employee of a public school to impose or threaten to impose disciplinary action against a person because:

(A) The person refuses to authorize or to participate in an event or activity prohibited by this section; or

(B) The person reports a violation of this section.

(b) (1) If the State Board of Education determines that the board of directors or administrators of a public school knowingly violated this section, the public school shall be deemed to be not in compliance with the minimum standards for accreditation.

(2) If the State Board of Education determines that a person certified by the State Board of Education knowingly violated this section, the State Board of Education shall suspend the person's certification for a period not to exceed one (1) year.

(c) (1) A violation of subdivision (a)(2) of this section shall be a Class A misdemeanor.

(2) Any person who knowingly authorizes students to participate in an activity or event in violation of this section shall be guilty of a Class A misdemeanor.

(d) It shall be a defense in any criminal prosecution or administrative hearing that the person authorized student participation in the event or activity after being threatened with disciplinary action if the person failed to authorize the participation.



§ 6-10-115 - Period of silence.

The teacher in charge of each public school classroom may, or if so directed by the board of directors of the school district in which the teacher is employed, shall, at the opening of school on each school day, conduct a brief period of silence with the participation of all students in the classroom who desire to participate.



§ 6-10-117 - Four-day school week.

(a) It is found and determined by the General Assembly that granting local school districts greater flexibility in scheduling instructional time can reap educational benefits for the students and financial rewards for the school district. It is the intent of this section to authorize local school districts to initiate and maintain public school educational programs on a four-day school-week basis, so long as planned instructional time is in accord with requirements established by the State Board of Education.

(b) As used in this section, "four-day school week" means an educational program in which all students attend school for four (4) days a week but no fewer than the total number of hours required by the Arkansas Standards for Accreditation in a five-day school week.

(c) The board of directors of any school district is authorized to initiate and maintain a four-day school week in any or all of the public schools in the school district.

(d) (1) The State Board of Education shall establish appropriate standards, guidelines, rules, and regulations for the determination of average daily membership of school districts and for the distribution of state aid to each local school district that elects to operate any or all of the public schools of its school district on a four-day school-week basis, to provide the school district with an equitable share of aid funds designated to equate a four-day school-week operation by the school district to the educational opportunities provided by a school district offering a five-day school week.

(2) Provided, however, that a school district shall not receive any more state financial aid for offering a four-day school week of instruction than it would have received for offering a five-day school week of instruction.



§ 6-10-118 - Information about the availability of ARKids First.

(a) The Department of Education shall cooperate with and assist local school districts in this state in the establishment of a program to inform students about health care coverage under the ARKids First Program Act, § 20-77-1101 et seq.

(b) The informational program shall:

(1) Be developed in cooperation with the Department of Human Services and any other state or community organization interested in assisting in the development and dissemination of information about the ARKids First Program to students and their parents or custodians;

(2) Include information about the eligibility guidelines and application for coverage under the program; and

(3) Provide recommended informational material to be delivered by local school districts to students and their parents or custodians.

(c) The State Board of Education shall promulgate rules and regulations to implement this informational program.



§ 6-10-119 - Medicaid billing.

(a) (1) By May 1 of each year, the Special Education Section of the Department of Education shall determine which school districts are underperforming in the area of direct-service Medicaid billing.

(2) Based on this determination, underperforming school districts shall be directed by the section to associate with an education service cooperative for the provision of direct-service Medicaid billing services.

(b) The school district for which billing services are rendered shall pay the education service cooperative providing the billing services an amount necessary to compensate the education service cooperative for costs associated with providing the services, subject to the review and approval of the section.

(c) Nothing in this section shall be construed to restrict qualified public or private providers from developing, maintaining, or expanding service relationships with school districts.



§ 6-10-120 - Adequate and equitable public education system.

The General Assembly finds:

(1) It is the duty of the State of Arkansas to provide a general, suitable, and efficient system of free public schools to the children of the state, under Arkansas Constitution, Article 14, § 1;

(2) The General Assembly is obligated to ensure the provision of an adequate and equitable system of education;

(3) The House Interim Committee on Education and Senate Interim Committee on Education conducted hearings in 2006 after the 2005 Supreme Court decision in Lake View School District v. Huckabee, 01-836 (Ark. 12-15-2005);

(4) The Eighty-fifth General Assembly, in the First Extraordinary Session of 2006, implemented revisions to Arkansas law recommended by the House Interim Committee on Education and the Senate Interim Committee on Education based on the committees' findings following the 2006 hearings; and

(5) The acts passed upon the recommendation of the House Interim Committee on Education and the Senate Interim Committee on Education result in a system of public education that is adequate and equitable.



§ 6-10-121 - Tornado safety drills.

(a) (1) As used in this section, "public school" means a school that is part of a public school district under the control and management of a local school district board of directors.

(2) "Public school" includes the Arkansas School for Mathematics, Sciences, and the Arts, the Arkansas School for the Deaf, the Arkansas School for the Blind, and juvenile detention centers.

(b) It shall be the duty of the Director of the Arkansas Department of Emergency Management to require all public schools to conduct tornado safety drills not less than four (4) times per year in the months of September, October, January, and February.



§ 6-10-122 - Automated external defibrillators required.

(a) (1) The State Board of Education shall promulgate rules to require that:

(A) Each school campus have an automated external defibrillator; and

(B) (i) Appropriate school personnel be adequately trained on or before May 31, 2011; and

(ii) After May 31, 2011, appropriate school personnel be adequately trained on an ongoing basis.

(2) To enhance the potential life-saving capability of each automated external defibrillator, the rules shall include without limitation provisions regarding the availability of the school's automated external defibrillator at school-related activities, such as athletic events.

(b) To minimize the financial impact on school districts, each school district may apply for a grant from the Department of Health to purchase an automated external defibrillator or related equipment or to provide training to its personnel, or any combination of purchase of an automated external defibrillator or related equipment or provision of training to personnel.

(c) Beginning in 2011, the Commissioner of Education shall provide a report to the Senate Committee on Public Health, Welfare, and Labor and the House Committee on Public Health, Welfare, and Labor on or before July 1 each year regarding the implementation of this section and the status of automated external defibrillator availability on each school campus.



§ 6-10-123 - School-based automated external defibrillator and cardiopulmonary resuscitation programs.

(a) The State Board of Education, after consultation with the Department of Health, shall develop rules based on guidelines for automated external defibrillator and cardiopulmonary resuscitation training that incorporates at least the following:

(1) Health care provider oversight, including planning and review of the selection, placement, and maintenance of automated external defibrillators;

(2) Appropriate training of anticipated rescuers in the use of the automated external defibrillator and in cardiopulmonary resuscitation;

(3) Testing of psychomotor skills based on the American Heart Association scientific guidelines, standards, and recommendations for the use of the automated external defibrillator, as they existed on January 1, 2009, and for providing cardiopulmonary resuscitation as published by the American Heart Association, American Red Cross, or in equivalent course materials, as they existed on January 1, 2009;

(4) Coordination with the emergency medical services system; and

(5) An ongoing quality improvement program to monitor training and evaluate response with each use of the automated external defibrillator.

(b) Automated external defibrillator and cardiopulmonary resuscitation training shall count fully toward the existing professional development requirements for teachers and school personnel.



§ 6-10-124 - Updating of school policies.

(a) After each regular, fiscal, or special session of the General Assembly, the board of directors of each public school district in the state and the superintendent of the school district shall review the acts of the General Assembly for that session to determine whether a law regarding child abuse and relating to public schools has been amended or has been added to the Arkansas Code.

(b) If a board of directors of a public school district determines that the General Assembly has amended or added to the Arkansas Code a law regarding child abuse and relating to public schools, the board of directors shall update the school's policies to accord with the new law within sixty (60) days after sine die adjournment of the General Assembly.






Chapter 11 - Education

Subchapter 1 - -- State Board of Education

§ 6-11-101 - Members.

(a) The State Board of Education shall be composed of nine (9) members: (1) Two (2) members to be selected from each of the congressional districts of the state as they exist on the July 31, 2007; and

(2) One (1) member to be appointed at large from within the state.

(b) (1) The term of office of a member of the state board shall be for a single term of seven (7) years.

(2) (A) Any member appointed to the state board to fill a vacancy for an uncompleted term with less than three (3) years remaining on the original term may be reappointed to an additional term of seven (7) years.

(B) No member serving three (3) or more years on the state board may be reappointed.

(3) No current or new member shall be allowed to resign in order to be appointed to a new term on the state board.

(4) Nothing in this section shall be construed to change the terms of any member of the state board who was appointed prior to June 3, 2004.

(c) The membership of the state board shall reflect the diversity in general education.

(d) (1) No person may serve as a member of the state board unless he or she is a qualified elector and is a person of high moral standards and recognized ability.

(2) Neither the Commissioner of Education nor any candidate for public office, holder of a public office in the state, schoolteacher, county or city superintendent, employee of a state-supported college or university, or member of any board of trustees of any state institution of higher learning shall serve as a member of the state board.

(e) The members of the state board shall be appointed by the Governor, subject to the confirmation of the Senate and shall take the oath of office for officers prescribed by the Arkansas Constitution.

(f) (1) Whenever a vacancy occurs in the membership of the state board, the Governor shall appoint a successor who shall serve the remainder of the unexpired term of the member that he or she succeeded, subject to all other provisions of this section.

(2) Resignation, removal from the district from which he or she is appointed, disqualification, incapacitation from mental or physical disability or otherwise, or change in status from the eligibility requirements for membership on the state board shall automatically create a vacancy in the membership of the state board, and no such member shall thereafter exercise any of the functions of membership on the state board even though his or her successor has not been appointed.

(g) (1) Members of the state board shall be subject to removal from office by the Governor when the actions or condition of a member shall be considered as sufficient cause for removal.

(2) However, before a member may be removed for cause, this cause must have been accepted as true, good, and sufficient by a majority written vote of all members of the state board after a formal hearing at a regular or special session of the state board.

(h) The members of the state board shall serve without remuneration but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq., as follows:

(1) Actual expenses while attending regular and special meetings of the state board; and

(2) A per diem allowance when in attendance at regular or special meetings of the state board.



§ 6-11-102 - Commissioner of Education.

(a) (1) Subject to confirmation by the Governor, the State Board of Education is empowered to employ a person to act as the Commissioner of Education and who shall be the administrative head of the Department of Education.

(2) The commissioner shall serve at the pleasure of the Governor.

(b) The commissioner shall:

(1) Devote all of his or her time to the duties of his or her office;

(2) Act as an agent of the state board; and

(3) Perform other duties as are designated by the state board and by statute.

(c) (1) The person selected as the commissioner must:

(A) Be a person of good moral character, recognized as a leader in the field of education, and qualified technically and by experience to direct the work of the department;

(B) Hold a master's degree from an accredited institution;

(C) Have had ten (10) years' experience as a teacher, five (5) of which must be of an administrative or supervisory nature; and

(D) Hold a valid state teacher's certificate.

(2) No person who is related within the fourth degree of consanguinity or affinity to any member of the state board shall be eligible to serve as commissioner.

(d) It is the specific intention of this act to define and declare the commissioner to be the employee of the state board.

(e) (1) The commissioner, or a disbursing agent designated by him or her and approved by the state board, shall give bond to the State of Arkansas as provided by law for other disbursing agents conditioned for the faithful performance of his or her duties and the faithful accounting for all the school money of the state, of any county, or of any school district that may come into his or her hands.

(2) The bond shall be in a solvent surety company having a right to do business in the State of Arkansas and shall be approved by the state board.

(3) The premium on the bond shall be paid by the state board as one of the expenses of the state board.

(f) The state shall furnish the commissioner with suitable offices.



§ 6-11-103 - Officers.

(a) The State Board of Education shall elect one (1) of its number chair, one (1) vice chair, and such other officers as the state board deems necessary to perfect its organization.

(b) The Commissioner of Education shall act as ex officio secretary of the state board without vote.



§ 6-11-104 - Meetings.

(a) The State Board of Education shall meet a minimum of six (6) times annually.

(b) The state board will meet each December to determine the meeting dates for the following year.

(c) (1) Special meetings may be called by the chairman of the state board with no less than twenty-four (24) hours notice to the members and the Commissioner of Education and with timely responses from enough state board members that they will attend the meeting so as to indicate that a quorum will be present.

(2) In the absence of the chairman, the commissioner shall call a meeting on the request of three (3) members of the state board with the same notice and response requirements.

(3) If both the chairman and the commissioner shall be absent or refuse to call a meeting, any three (3) members of the state board may call a meeting by utilizing the same notice and response requirements in notifying the members and the office of the commissioner.



§ 6-11-105 - Powers and duties.

(a) The State Board of Education shall:

(1) Have general supervision of the public schools of the state;

(2) Recommend courses of study for the public schools and teacher training institutions;

(3) Prescribe rules for the examination of pupils to detect contagious and infectious diseases and physical defects;

(4) Issue certificates based upon credentials presented by applicants for certificates to teach in the public schools of the state;

(5) Qualify and standardize public schools and prescribe requirements for accrediting and grading public schools;

(6) Supervise the operation of school district budgets;

(7) Supervise the purchase and distribution of textbooks;

(8) Take such other action as it may deem necessary to promote:

(A) The physical welfare of school children;

(B) The organization and efficiency of the public schools of the state; and

(C) Public education and awareness about racial profiling;

(9) (A) Perform all other functions that may now or hereafter be delegated to the state board by law.

(B) However, nothing in this act shall prohibit the state board and the Department of Education from issuing teachers' certificates upon the results of teachers' examinations as now provided by law;

(10) Eliminate unnecessary reports and paperwork by yearly identifying and compiling a list of all reports that are required from local school districts by the department or the state board for the school year;

(11) Adopt policies to ensure, except as allowed under subsection (b) of this section, that local school districts are not required by the state board or the department to:

(A) Provide information that is already available on a department student information management system or housed within the department;

(B) Provide the same written information more than one (1) time during a school year unless the information has changed during the school year; or

(C) Complete forms for children with disabilities that are not necessary to ensure compliance with federal statutes and regulations, including, but not limited to, the Individuals with Disabilities Education Act, state mandates, and corresponding appropriations governing the provision of special education services to students with disabilities; and

(12) (A) If the state board orders the takeover of a school district under authority granted under this title and also orders the removal of the school district board of directors, the state board may assume all authority of the school district board of directors as may be necessary for the day-to-day governance of the school district.

(B) The state board may designate the authority granted under this subdivision (a)(12) to the Commissioner of Education.

(b) The state board may require information available on a department student information management system or require the same information twice if the state board can demonstrate a compelling need and can demonstrate there is not a more expeditious manner of getting the information.

(c) The state board may organize and, from time to time, change and alter the department into branches or sections as may be found necessary and desirable by the commissioner to perform all proper functions and to render maximum service relating to the operation and improvement of the general education programs of the state.

(d) The state board shall adopt rules and regulations for its meetings and proceedings as it deems advisable.



§ 6-11-107 - Official seal.

The State Board of Education shall adopt a seal, and the seal shall be used by the Commissioner of Education to authenticate documents or copies of documents as the state board or commissioner may deem advisable.



§ 6-11-110 - Uniform system of records -- Reports.

(a) The State Board of Education shall prescribe a uniform system of records to be kept by the school directors, principals, and teachers of schools.

(b) All the school officials and employees listed in subsection (a) of this section shall make reports to the Commissioner of Education as may be designated by the state board.



§ 6-11-111 - Records of proceedings -- Annual report.

(a) The State Board of Education shall keep in the office of the Commissioner of Education a complete record of the minutes of its meetings and other proceedings and annually shall make a report to the Governor that shall embody the report of the commissioner to the state board.

(b) At the opening of each regular session of the General Assembly, the Governor shall transmit to the General Assembly each annual report of the state board for each year of the biennium preceding the regular session of the General Assembly.

(c) (1) Each annual report of the state board shall be printed by the state board and distributed among the various school officers of the state or made available to public school districts by including a link to the annual report on the Department of Education website.

(2) The annual report shall include without limitation the information required by § 6-20-2304(b).



§ 6-11-112 - Power to make plans coordinating state and federal laws.

The State Board of Education is empowered to make plans, rules, and regulations as are necessary in order for this state to meet the requirements of any law enacted by Congress for general education or any supplementary federal regulations pertaining to that legislation.



§ 6-11-113 - Federal aid -- Acceptance and distribution generally.

(a) (1) The General Assembly accepts all federal aid to education that may be provided by Congress.

(2) The State Board of Education is designated as the state educational authority for the purpose of representing the state in the administration of funds provided by Congress.

(3) The state board is empowered to promulgate such regulations as are necessary on the part of the state to meet any and all requirements of the federal government in the distribution of federal aid.

(4) The state board shall provide for the proper auditing and accounting of all federal funds and for making all necessary reports regarding the expenditures of the federal funds.

(5) The state board shall perform such other functions as may be prescribed by the act providing aid.

(b) The Treasurer of State is designated to serve as trustee for such funds as may be apportioned to the State of Arkansas in this connection.

(c) The funds shall be disbursed according to the provisions of the federal act allocating them.



§ 6-11-115 - Special contracts.

The State Board of Education is authorized to enter into and carry out such contractual agreements and arrangements with local school districts and other agencies as may be found necessary to implement any and all sections of Public Law 89-10, as amended, and other federal programs, including services for children of migratory farm workers, services for persons with mental and physical disabilities as set out under Title VI of Pub. L. No. 89-10 [repealed], and any and all other services found to be essential to the extension of the benefits to eligible participants.



§ 6-11-116 - Standards for priority of projects.

(a) The Commission for Arkansas Public School Academic Facilities and Transportation is granted authority to prescribe principles, standards, and criteria to be followed in setting up priority of projects, provided that such principles, standards, and criteria are not in conflict with federal statutes.

(b) Such principles, standards, and criteria shall include the following factors which shall be given priority over other considerations so long as they are not in conflict with the federal statutes:

(1) The relative condition of facilities within a school district, taking into consideration the age and condition of school buildings and facilities and the need for replacement or repair thereof to properly accommodate the school population of the school district and to protect the health and safety of the school children;

(2) The relative financial ability of school districts to provide facilities with local taxes;

(3) The adequacy of satisfactory facilities within feasible transportation distances of children within a school district or county; and

(4) The relative debt service obligations of districts in proportion to the statutory limitations on bonded indebtedness of school districts.



§ 6-11-117 - Copies of documents as evidence.

Copies of any papers or documents on file in the office of the Commissioner of Education authenticated by him or her with the seal of the State Board of Education shall be admissible in evidence with the same effect as the original.



§ 6-11-119 - Correspondence courses.

(a) The State Board of Education shall promulgate reasonable rules, regulations, and standards for the accreditation of persons, firms, schools, or educational institutions offering correspondence courses to the people of this state and may grant certificates of approval to those persons, firms, schools, or educational institutions offering correspondence courses that meet the approval of its rules, regulations, and standards.

(b) It shall be unlawful for any person, firm, school, or educational institution to advertise by newspaper, magazine, pamphlet, handbill, or other printed method published in this state or by radio or by television in this state the offering of any correspondence courses unless that person, firm, school, or educational institution shall have first registered with the State Board of Education and shall have been approved by the State Board of Education as an accredited correspondence school.

(c) (1) The provisions of this section shall be applicable to all schools or educational institutions offering correspondence courses whether the schools are located in this state or in some other state.

(2) However, these provisions shall not apply to those schools or educational institutions regulated by the State Board of Private Career Education or by the Arkansas Higher Education Coordinating Board.

(d) Any person violating this section shall be guilty of a violation and upon conviction shall be fined in the sum of not less than two hundred fifty dollars ($250) and not more than five hundred dollars ($500).



§ 6-11-120 - Educational programs for children in institutions.

(a) The State Board of Education is authorized to provide supervision, accreditation, and other services essential to the development of desirable educational programs for children at the elementary and secondary levels who are residents in institutions under the control of a public board or commission.

(b) The State Board of Education at its discretion may enter into formal contracts or other agreements with publicly controlled institutions or with local school district boards for the purpose of serving the educational needs of children resident in such institutions or local school districts.

(c) The State Board of Education is authorized to take any and all action necessary to qualify children resident in such institutions or school districts for all benefits available under the provisions of Pub. L. No. 89-10, as amended by Pub. L. No. 89-313 and Pub. L. No. 89-750.

(d) Authorizations contained in this section shall include any subsequent amendments which may be enacted by Congress, provided the amendments are not in conflict with the Constitution or statutes of the State of Arkansas.



§ 6-11-124 - Statewide computer network.

(a) (1) Acts 1991, No. 1034, authorizes the Board of Trustees of the Arkansas Teacher Retirement System to provide a loan to the Department of Education for a statewide computer system capable of linking all public school systems and the department.

(2) In order to provide alternatives to accomplish the purposes of Acts 1991, No. 1034, the department is hereby authorized to enter into a contractual agreement with IMPAC Learning Systems, Inc., for the development of a statewide computer system capable of linking all public school systems and the department from funds provided by a loan from the Arkansas Teacher Retirement System.

(b) The State Board of Education shall maintain oversight authority over the approval of all standards, procedures, and specifications determined by the department regarding the purchase or lease of the statewide computer network in addition to maintaining oversight authority over the operational aspects of the system.

(c) The Commissioner of Education may request from the Chief Fiscal Officer of the State a transfer of appropriation authorized for school district management and statewide data collection by the General Assembly to any other line item appropriation authorized for the department for the same purpose.



§ 6-11-125 - Legislative intent regarding information technology.

(a) The General Assembly finds that the State of Arkansas has provided the encouragement and the financial means to build a foundation for an information technology network linking local school districts and the Department of Education. The General Assembly further finds that the amount of information that local school districts and their personnel are required to furnish the department, while essential, has become increasingly burdensome. The General Assembly therefore expresses its intent and commitment to ensuring that the department utilizes and continually upgrades to the fullest extent possible the information technology network linking the various school districts and the department.

(b) The State Board of Education, acting through the department, shall use every means available to eliminate the amount of paperwork required by state law and regulations to be reported from each local school district by utilizing to the fullest extent possible, beginning no later than July 1, 1998, the information technology network linking local school districts and the department.



§ 6-11-126 - Computer funds approval.

Before the Department of Education obligates any funds for the purchase or lease of a computer for the Arkansas Public School Computer Network, the department shall first seek prior review from the Joint Interim Oversight Subcommittee on Educational Reform.



§ 6-11-127 - School district boundaries.

The Commissioner of Education shall keep records showing descriptions of each school district in the state, a map showing the school districts with their boundaries, the location of the schoolhouses, and the electoral zones, if any, into which each school district has been divided.



§ 6-11-128 - Arkansas Public School Computer Network.

(a) (1) As used in this section, "Arkansas Public School Computer Network" or "APSCN" means the Department of Education's computer network system for public school district reporting of financial management data and student management data to the Department of Education.

(2) All school districts and education service cooperatives shall, as a minimum, use the following financial management systems applications of the Arkansas Public School Computer Network:

(A) Fund accounting, including all activity funds;

(B) Budget preparation;

(C) Human resources; and

(D) Fixed assets.

(b) After approval by the Department of Education, a school district may use a different software system at the school district level if:

(1) The Department of Education determines that the school district's software meets the minimum reporting requirements provided by the Arkansas Public School Computer Network; and

(2) The school district supplies all school district transaction information to the Arkansas Public School Computer Network in a compatible format and in sufficient detail as required by the Department of Education.

(c) The Department of Education shall implement the use of policies, procedures, and personnel to provide for data quality and security with the Arkansas Public School Computer Network, including without limitation the following:

(1) Periodically conducting a thorough security review and security risk assessment for all information, including without limitation personally identifiable employee and student information, that originates in the school districts and terminates on Department of Information Systems and Arkansas Public School Computer Network servers;

(2) Creating security plans, policies, and procedures;

(3) Monitoring the mechanism for the network's end-to-end, enterprise-wide financial and student information systems;

(4) Creating and maintaining a process for documenting and monitoring the quality of data from its source of entry into the network to any educational data repository in the Department of Education; and

(5) Establishing standards and monitor compliance with standards for all software and data testing in the network;

(6) (A) Developing a certification program to certify:

(i) At least one (1) person in each school district as a certified APSCN financials user and trainer; and

(ii) At least one (1) person in each school district as a certified APSCN student management user and trainer.

(B) The certification process shall require an applicant for certification to successfully complete the following components, including without limitation:

(i) Courses in the application area;

(ii) Training in using the network's reporting tools; and

(iii) An examination that tests the applicant's knowledge and skills in the application area and the Arkansas Public School Computer Network's reporting tools.

(C) In a school district of five hundred (500) or fewer students, one (1) person may be certified in both financials and student management; and

(7) Developing a data quality metrics program designed to significantly reduce the number of data errors within the Arkansas Public School Computer Network's applications and data warehouse and provide reports on code changes and time availability of information, including without limitation: (A) The number of code changes made in mid-year;

(B) The percent of prime time availability of all applications that feed data into the network and data warehouse;

(C) The percent of time availability of each school district server and local area network for use with the Arkansas Public School Computer Network's availability;

(D) Corrective actions taken on the Arkansas Public School Computer Network's applications and data warehouse;

(E) Preventive actions taken to avoid downtime and data errors;

(F) Cycle data tardiness; and

(G) Number of data corrections made during each cycle submission.

(d) (1) (A) Beginning with the 2007-2008 school year, the Department of Education shall: (i) Collect data from public school districts on full-time equivalents and average teachers' salaries by July 31 of each year;

(ii) Collect actual revenue and expenditure data not later than August 31 of each year; and

(iii) Require budget reporting not earlier than September 30 of each year.

(B) The Arkansas Public School Computer Network shall have the programs necessary to collect the data in this subdivision (d)(1) available to each public school district at least fifteen (15) days before the date a public school district is required to submit the data.

(2) (A) Beginning with the 2008-2009 school year, the Department of Education shall release monthly from the Arkansas Public School Computer Network selected financial and student management data submitted by public school districts for the previous month.

(B) The General Assembly and the Department of Education shall determine by mutual agreement what financial and student management data will be selected for the monthly release.

(C) The Department of Education shall make the information available to the General Assembly in the Arkansas Public School Computer Network data warehouse by the tenth business day of each month.



§ 6-11-129 - Data to be accessible on website.

(a) (1) Each school district shall make the following information and data easily identified on its website or the website of the school district's education service cooperative, if the education service cooperative maintains the school district's website:

(A) Current comprehensive financial data reports for school districts, including:

(i) Local and state revenue sources;

(ii) Administrator and teacher salary and benefit expenditure data;

(iii) School district balances, including legal balances and building fund balances;

(iv) Minutes of regular and special meetings of the school board of directors;

(v) The school district budget for the ensuing year, which shall be posted on the website within thirty (30) days following the date required to be submitted to the Department of Education;

(vi) A financial breakdown of monthly expenses of the school district;

(vii) Salary schedules for all employees, including extended contract and supplementary pay amounts;

(viii) Current contract information with all school district employees, except that social security numbers, telephone numbers, personal addresses, or signatures shall not be published;

(ix) The annual budget of the school district; and

(x) The annual school district statistical report; and

(B) Each school district's personnel policies required under § 6-17-201 et seq. and § 6-17-2301 et seq.

(2) Information and data required to be made available and easily accessible on the school district's website under this section shall be the actual data for the two (2) previous school years and the projected budgeted information for the current school year.

(b) The department shall make the information and data required by this section available and easily accessible on the department's website by including direct links to the websites of all Arkansas school districts.



§ 6-11-131 - Divisions of the Department of Education.

(a) (1) Effective July 1, 2005, the Department of Education shall consist of a central administration and the following divisions:

(A) The Division of Fiscal and Administrative Services;

(B) The Division of Human Resources;

(C) The Division of Learning Services; and

(D) The Division of Research and Technology.

(2) Effective April 11, 2006, the Division of Public School Academic Facilities and Transportation, established under § 6-21-112, shall be under the department.

(3) Effective July 1, 2007, the Division of Public School Accountability, established under § 6-15-102, shall be under the department.

(b) (1) The Division of Public School Accountability shall have such duties as provided by law.

(2) The Division of Public School Academic Facilities and Transportation shall have duties as provided by law and such responsibility and programs as may be assigned by the Commission for Arkansas Public School Academic Facilities and Transportation.

(3) The remaining divisions shall have such responsibility and programs as may be assigned to them by the Commissioner of Education.

(c) (1) Except as provided in subdivision (c)(2) of this section, each division of the department shall be under the direction, control, and supervision of the Commissioner of Education.

(2) The Division of Public School Academic Facilities and Transportation shall be under the direction, control, and supervision of the Commission for Arkansas Public School Academic Facilities and Transportation.



§ 6-11-132 - Financial impact statements for administrative rules.

(a) (1) Except as provided in subsection (b) of this section, for each rule promulgated by the State Board of Education or the State Board of Workforce Education and Career Opportunities under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the board promulgating the rule shall file a financial impact statement with the Bureau of Legislative Research. (2) The scope of the financial impact statement shall be determined by the board promulgating the rule but shall include, at a minimum, a public school district's estimated cost to comply with and implement the rule.

(3) This subsection applies to an emergency rule for permanent adoption.

(b) For each emergency rule not for permanent adoption, if the State Board of Education or the State Board of Workforce Education and Career Opportunities has reason to believe that the development of a financial impact statement for the emergency rule promulgated by it will be so speculative as to be cost prohibitive, the board promulgating the rule shall submit to the bureau a statement and explanation to that effect.

(c) Neither the State Board of Education nor the State Board of Workforce Education and Career Opportunities shall promulgate a rule with respect to which it has not complied with this section.






Subchapter 2 - -- State Board of Career Education

§ 6-11-201 - Director of the Department of Career Education.

(a) (1) The Director of the Department of Career Education, or a disbursing agent designated by him or her and approved by the State Board of Career Education, shall give bond to the State of Arkansas as provided by law for other disbursing agents conditioned for the faithful performance of his or her duties and the faithful accounting for all the school money of the state, of any county, or of any school district that may come into his or her hands.

(2) The bond shall be in a solvent surety company having a right to do business in the State of Arkansas and shall be approved by the board.

(3) The premium on the bond shall be paid by the board as one of the expenses of the board.

(b) The state shall furnish the director with suitable offices.



§ 6-11-202 - Records of proceedings.

The State Board of Career Education shall keep in the office of the Director of the Department of Career Education a complete record of the minutes of its meetings and other proceedings.



§ 6-11-203 - Vocational education.

The State Board of Career Education shall have general supervision of vocational education in the state and shall administer and apportion any funds that come to the state for that purpose.



§ 6-11-204 - Official seal -- Copies of documents as evidence.

(a) The State Board of Career Education shall adopt a seal, and the seal shall be used by the Director of the Department of Career Education to authenticate documents or copies of documents as the board or director considers advisable.

(b) Copies of any papers or documents on file in the offices of the director authenticated by him or her with the seal of the board shall be admissible in evidence with the same effect as the original.



§ 6-11-205 - Federal aid -- Acceptance and distribution generally.

(a) (1) The General Assembly accepts all federal aid to education that may be provided by Congress.

(2) The State Board of Career Education is designated as the state educational authority to represent the state in the administration of funds provided by Congress.

(3) The board may promulgate regulations as are necessary on the part of the state to meet any requirement of the federal government in the distribution of federal aid.

(4) The board shall provide for the proper auditing and accounting of all federal funds and for making all necessary reports regarding the expenditures of the federal funds.

(5) The board shall perform other functions as may be prescribed by the act providing aid.

(b) The Treasurer of State is designated to serve as trustee for such funds as may be apportioned to the State of Arkansas in this connection.

(c) The funds shall be disbursed according to the federal act allocating them.



§ 6-11-206 - Federal aid -- Receipt and administration for school facilities.

The State Board of Career Education is designated to receive and administer any federal funds made available to this state to assist local school districts in providing elementary and secondary school facilities for vocational and adult education programs.



§ 6-11-207 - Power to make plans coordinating state and federal laws.

The State Board of Career Education may make plans, rules, and regulations as are necessary in order for this state to meet the requirements of any law enacted by Congress for vocational-technical education or any supplementary federal regulations pertaining to that legislation.



§ 6-11-208 - Regional Educational Career Alternative School System for Adjudicated Youth -- Multiagency task force -- Formation.

(a) (1) A multiagency task force, staffed and supported by the Department of Career Education, is established and shall consist of five (5) members, including:

(A) The Commissioner of Education or his or her designee;

(B) The Director of the Department of Career Education or his or her designee;

(C) The Director of the Department of Higher Education or his or her designee;

(D) The Director of the Department of Human Services or his or her designee; and

(E) The Director of the Department of Workforce Services or his or her designee.

(2) Funding for the multiagency task force shall be provided by:

(A) The Department of Career Education; or

(B) Each agency that serves on the multiagency task force, in an equal amount.

(3) The multiagency task force shall:

(A) Establish criteria and standards for a career-based curriculum to be offered in the Regional Educational Career Alternative School System for Adjudicated Youth;

(B) Formulate and recommend how to operate a Regional Educational Career Alternative School System for Adjudicated Youth; and

(C) Strive to open at least one (1) Regional Educational Career Alternative School for Adjudicated Youth in the 2013-2014 school year, upon the availability of funding.

(4) Beginning on October 1, 2011, the multiagency task force shall provide status reports to the interim House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth one (1) time each quarter.

(b) The Regional Educational Career Alternative School System for Adjudicated Youth may consist of at least one (1) but not more than five (5) Regional Educational Career Alternative Schools for Adjudicated Youth.

(c) A Regional Educational Career Alternative School for Adjudicated Youth shall offer without limitation:

(1) At least the minimum twenty-two-credit curriculum required to obtain a diploma;

(2) Vocational education and certificates;

(3) Career education services, including the General Educational Development Test;

(4) Special education services; and

(5) Support services.









Chapter 12 - County Boards of Education

Subchapter 1 - -- General Provisions

§ 6-12-112 - Audit of school district fiscal affairs.

(a) Any school district is authorized to provide for an audit of its fiscal affairs by a competent accountant.

(b) Authority is given to the Division of Legislative Audit to audit the books of any school district in the state upon the request of a fiscal officer or school district, county, or state school official.

(c) In cases of undue demands upon the division for these audits, the division will be considered justified in charging a fee for the service rendered, the fee not to be more than payments made for help employed in the audit in addition to the legally provided personnel of the division.



§ 6-12-114 - Implementation.

(a) By June 30, 2005, all county boards of education shall transfer all records, written or electronic, to the respective county clerk, the respective county quorum court, the State Board of Workforce Education and Career Opportunities, the Department of Workforce Education, the State Board of Education, or the Department of Education, whichever may be appropriate.

(b) (1) Any and all funds received via an award or grant under the control of the county board that is abolished, the county board designee, or the county school supervisor whose position was abolished, the use of which is restricted by the terms of the award or grant under which the moneys were received, shall revert to the agency that awarded the funds unless otherwise specified in the terms of the award or grant.

(2) Any and all funds under the control of any county board that is abolished, county board designee, or county school supervisor whose position was abolished shall first be used to satisfy all legal debts and obligations of the county board, and all remaining funds shall revert to the common or general school fund of the respective county for redistribution to the school districts domiciled in that county in accordance with existing law.

(c) (1) (A) Any and all real and personal property belonging to the county board that is abolished shall first be sold at public auction if after the implementation of subsection (b) of this section there are still legal debts and obligations.

(B) If any excess moneys from such an auction exist after the payments of legal debts and obligations, those excess moneys shall be distributed according to subdivision (b)(2) of this section.

(2) (A) If no legal debts or obligations exist after the implementation of subsection (b) of this section, any and all real and personal property of the county board shall become the property of the local school district that contains the county seat of government until such time that all school districts domiciled in the county have entered into a written agreement as to the disposition of the real and personal property of the county board.

(B) The written agreement must be finalized within twelve (12) months after July 1, 2005.

(d) (1) The provisions in subsection (b) and (c) of this section shall not include nor apply to any funds, written or electronic records, or real or personal property, or both real and personal property, belonging to or purchased with funding for adult education programs or general educational development testing centers supported through state or federal adult education funds, or both state and federal adult education funds.

(2) All such funds, written or electronic records, or real or personal property, or both real and personal property, including applicable real estate titles, will be transferred to the State Board of Workforce Education and Career Opportunities or any eligible entity approved by the State Board of Workforce Education and Career Opportunities.



§ 6-12-115 - Legislative intent.

Nothing in this act should be construed as to forbid local school districts from entering into agreements with each other to perform some of the same functions that county boards of education used to do.



§ 6-12-116 - Limitation on civil actions.

(a) (1) Any civil action brought against any abolished county board of education or its members, school supervisor, designee, or employee in his or her official capacity must be commenced within one (1) year after the abolishment of the county board of education or one (1) year after the cause of action accrues, whichever occurs first.

(2) A cause of action accrues on the date of occurrence of the violation regardless of the aggrieved party's lack of knowledge of the violation.

(b) (1) Beginning on April 13, 2005, notwithstanding any other provision of law, no county board of education or county supervisor shall enter into or renew any personal, professional, employment, or other service contract or any other contract without the prior written approval of the State Board of Education or the Commissioner of Education.

(2) Any personal, professional, employment, or other service contract or any other contract entered into by a county board of education or county supervisor on behalf of the county board on or after April 13, 2005, shall be void unless such a contract or contractual obligation was approved in writing by the commissioner.






Subchapter 2 - -- County School Supervisor



Subchapter 3 - -- Rights and Duties

§ 6-12-315 - School district coordinator.

(a) Any county containing all or part of six (6) or more school districts may create:

(1) An executive council; and

(2) The position of school district coordinator if a majority of the school districts in the county pass a resolution requesting the creation of the position of school district coordinator.

(b) The executive council may be made up of one (1) superintendent from each school district in the county who may organize themselves in a manner to allow for meetings among superintendents in the county for the purpose of coordinating the business of the respective school districts in a coordinated manner within the county.

(c) The school district coordinator may:

(1) Record the certificates of teachers as required by law;

(2) Be a representative of the State Board of Education and shall perform duties as may be required by the state board;

(3) Keep a record of the contracts made with teachers;

(4) Assume and perform all of the duties of the county board of education or county supervisor as in existence on January 1, 2005;

(5) Cooperate with the Department of Education in carrying out the budgetary regulations and procedures pertaining to school districts in the county as prescribed by the state board or by law;

(6) Keep in the school district coordinator's office and file with the Board of Trustees of the Arkansas Teacher Retirement System and the state board not later than October 15 of each year a list of all teachers employed in the county for the ensuing year setting forth the type of certificate held by each teacher, the teacher's monthly contract salary, whether the teacher is a member of the Arkansas Teacher Retirement System, and other information as the state board may deem necessary;

(7) Cause to be set aside from funds in the county general school fund amounts necessary for the expenses of the executive council; and

(8) Perform other duties related to the school districts in the county as may be requested by the executive council.



§ 6-12-316 - Salary.

(a) (1) Each executive council may determine the salary of the school district coordinator and the allowances for travel, clerical support, office, and other expenses.

(2) The county shall provide office space and other appropriate facilities to the school district coordinator and his or her staff at the county seat free of charge as was previously provided to the county school supervisor and county board of education.

(b) The chair of the executive council may call a meeting in June each year for the consideration of these matters.

(c) All allowances for office expense, travel, and clerical support shall be based upon detailed budgets submitted by the school district coordinator and approved by the executive council.

(d) With the approval of the executive council, the school district coordinator is authorized to hire necessary clerical and other assistants.

(e) The allowances to the school district coordinator and members of the executive council for travel expense, meals, and hotels shall not be in excess of the allowance for state employees.

(f) (1) The expense allowed under this section may be paid from the unapportioned county general school fund to a special fund by the county treasurer or the common fund of the county or any other source.

(2) Payments allowed under this section shall be made only after presentation of invoices, statements, itemized expense accounts, or payroll vouchers signed by the school district coordinator and the chair of the executive council.

(g) If the person employed as the school district coordinator was previously employed in a position that was eligible to participate in the Arkansas Teacher Retirement System, the school district coordinator shall be eligible to continue to participate in the system.



§ 6-12-317 - County boards of education abolished.

All county boards of education and any personnel positions associated therewith are abolished effective July 1, 2005.









Chapter 13 - School Districts

Subchapter 1 - -- General Provisions

§ 6-13-101 - Only one kind of school district.

(a) There shall be only one (1) kind of school district in this state, and each shall have the same prerogatives, powers, duties, and privileges as herein set forth.

(b) All school districts which may be hereafter created shall be the same kind, with the same prerogatives, powers, duties, and privileges as provided by law.



§ 6-13-102 - Body corporate -- Name.

(a) Each school district in the state shall be a body corporate, may contract and be contracted with, and may sue and be sued in its corporate name, which shall be the name it now has unless changed by the State Board of Education.

(b) The state board in naming school districts shall name them, "_____ School District No. _____ of _____ County", giving each school district a name and showing the name of the county in which situated, and if it has territory in more than one (1) county, then the name of the county that is the domicile of the school district.

(c) A certificate showing the name authenticated by the state board shall be filed with the county clerk of the county or of each county in which there is any territory of the school district and by him or her inscribed in a book kept by him or her for that purpose.

(d) All school districts shall have the right to acquire and hold real estate and all other classes of property.



§ 6-13-103 - Power of eminent domain -- Repurchase by former owner.

(a) All school districts in the state are granted the power of eminent domain and may take and use private property for the use of the school district for school purposes, and school purposes shall include a site for a schoolhouse, necessary playground and athletic fields, stadiums, libraries, and other necessary uses incidental to the maintenance of schools and the welfare of teachers and pupils.

(b) If the owners of property desired to be acquired by the board of directors of any school district shall not agree on the price, the board of directors of the school district may exercise the right of eminent domain, after the same procedure as is provided by law for municipal corporations and counties, and no advance deposit of money shall be required unless the school district desires immediate possession of the property to be condemned, before a hearing can be held fixing the value thereof; and after the verdict of the jury finding the damage to the owner of the property in such proceedings, the school district shall have the right to take the property at the value found or abandon the proceedings to condemn it for one (1) year.

(c) (1) (A) When any public school is closed and any of the real property acquired for or used by the school was acquired by the exercise of the power of eminent domain, the person who owned the property at the time it was taken by eminent domain, or his or her successor in interest, shall be entitled to repurchase that portion of the property on which no capital improvements are located from the school district for the amount or proportional amount the school district paid for the property if the school district acquired the property by the power of eminent domain within the last fifteen (15) years.

(B) If the property was acquired by the school district more than fifteen (15) years prior to the closing of the school, the previous owner shall be entitled to repurchase the property from the school district at fair market value.

(2) Any person who has the option to repurchase property from a school district under subdivision (c)(1) of this section shall notify the school district of its desire to repurchase the property and exercise the option within one (1) year after the school is closed, and not thereafter.



§ 6-13-104 - Uncertain boundaries.

(a) When there is a doubt as to the boundaries of a school district because of lost records or other uncertainty, the State Board of Education shall:

(1) Issue an order fixing the boundaries; and

(2) File the order with the:

(A) County clerk of each county where the school district lies;

(B) Secretary of State; and

(C) Arkansas Geographic Information Office.

(b) The county clerk shall make a permanent record of the order.

(c) The school district boundaries fixed under this section shall be the boundaries of the school district until changes are made according to the provisions of law.



§ 6-13-105 - School district sale of state-donated lands.

(a) Any school district in the State of Arkansas having lands donated and given to it by the State of Arkansas through action of the General Assembly, to be used for sites of schoolhouses, shall:

(1) Have the power of sale of the lands; and

(2) Be enabled to give good and lawful title to the lands.

(b) The proceeds of a sale shall be used entirely and exclusively for school purposes.

(c) The benefits accruing from the sale shall remain within and be applied to the same school district either alone or combined with other school districts of a contiguous nature where the original school district may have been consolidated with other adjoining school districts.



§ 6-13-107 - Membership in state association of school board of directors officials.

School districts in this state may voluntarily, at the discretion of the majority vote of the members of the school board of directors, belong to and pay dues to a nonprofit state association of school board officials established for the purpose of compiling and disseminating information and conducting seminars, workshops, and similar programs designed to inform school board members of school problems and to enable school boards of directors to more efficiently perform their respective duties.



§ 6-13-108 - Sixteenth section school lands.

(a) All lands in this state which are known as sixteenth section school lands and which are the property of the State of Arkansas shall belong to and the title thereto shall vest in the local school districts where the lands are located.

(b) (1) Upon presentation of proof to the Commissioner of State Lands that sixteenth section school land owned by the state is located in a local school district, the school district shall be entitled to a general warranty deed from the Commissioner of State Lands conveying all the right, title, and interest of the State of Arkansas to such land.

(2) In executing the deed, the Commissioner of State Lands shall be governed only by the provisions of this section.

(c) (1) Any local school district having sixteenth section school land conveyed to it by the State of Arkansas through this section shall have authority to sell the land.

(2) The proceeds of such sale shall be used for school purposes.



§ 6-13-109 - School superintendent.

(a) The public school districts in the state shall each employ a superintendent of schools, whose qualifications and duties shall be prescribed by the General Assembly and the State Board of Education.

(b) "Superintendent of schools" is defined as the executive officer of a school district board of directors directing the affairs of the school district and teaching not more than one-half (1/2) of the time in the school day.



§ 6-13-110 - Purchase of government property.

(a) Each local school district board of directors is authorized to make purchases of surplus real and personal property of the government. Such action may be taken by the local school district board of directors after publication of the intent to make such purchase at least fifteen (15) days prior to action by the local school district board of directors in a newspaper of general circulation in the county in which the local school district is domiciled.

(b) A local school district may enter into an agreement with one (1) or more other local school districts for the joint purchase of surplus real or personal property of the government. If such an agreement is reached, each local school district board of directors, having entered such an agreement, must follow the publication requirements in subsection (a) of this section.



§ 6-13-111 - Consolidated school districts.

(a) A school district in the State of Arkansas that is consolidated with one (1) or more school districts may:

(1) Sell buildings or lands owned by the school district that are no longer used by the school district; or

(2) Preserve buildings or lands owned by the school district that are no longer used by the school district.

(b) If the school district sells or otherwise disposes of a building or land to a person or entity under this section, then:

(1) The school district shall have the right of first refusal to purchase or otherwise reacquire the real property if the person or entity decides to sell the real property; and

(2) The sale price of the real property when repurchased or otherwise reacquired by the school district shall not:

(A) Exceed the price that the person or entity paid the school district for the property; and

(B) Include compensation for any improvements to the property.






Subchapter 2 - -- Formation, Alteration, and Consolidation Generally



Subchapter 3 - -- Alternative Consolidation Method for Two to Eight School Districts



Subchapter 4 - -- Supplementary School District Reorganization Act



Subchapter 5 - -- Reorganization of Small School Districts Generally



Subchapter 6 - -- School District Boards of Directors Generally

§ 6-13-604 - School districts with five or more directors -- Increase in number.

(a) The board of directors of any school district in this state that now has authorized or which is authorized to have five (5) or more directors may file a petition with the State Board of Education requesting an increase in the number of directors for the school district to seven (7). However, in any school district in the state having an average daily attendance of twenty-four thousand (24,000) or more, the petition may request that the board of directors for the school district be increased to nine (9).

(b) Notice of the filing of the petition shall be published within ten (10) days thereafter for one (1) insertion in some newspaper having a general circulation in the school district.

(c) Upon a showing that the increase will be for the benefit of the school district petitioning for it, the State Board of Education is authorized to increase the number of directors for the school district to seven (7) or to increase the number of directors for the school district to nine (9) in the case of a school district having an average daily attendance of twenty-four thousand (24,000) or more.

(d) The order directing such increase shall be entered not more than sixty (60) days after the publication of notice.

(e) The additional directors shall be appointed in the manner prescribed by law to serve until the next regular school election.

(f) All directors so appointed shall serve until their successors are elected and qualified.

(g) The additional directors authorized by this section shall be elected for the same term as other directors on the respective boards.

(h) All boards of directors shall be made up of five (5), seven (7), or nine (9) members as allowed by law.

(i) No board of directors shall have an even number of directors whether or not the number of directors of a school district's board of directors was established by an agreement between or among the former school districts that comprise the school district incident to a consolidation or annexation of the former school districts.

(j) Any change in the number of directors serving on the local school board of directors required under this section shall be effective upon the directors taking office following the 2005 annual school election.

(k) (1) Except as otherwise provided by law, any school district that elects its board members from single-member zones shall be subject to the requirements of this section.

(2) For those school districts that are subject to this subsection, "next regular school election" as used in subsection (e) of this section means the 2005 annual school election.



§ 6-13-606 - School districts with more than five directors -- Decrease in number.

(a) The board of directors of any school district in this state that now has authorized or which is authorized to have seven (7) or nine (9) directors may file a petition with the State Board of Education requesting a decrease in the number of directors for that school district to five (5) or seven (7).

(b) Notice of the filing of the petition shall be published within ten (10) days thereafter by one (1) insertion in some newspaper having a general circulation in the school district.

(c) Upon a showing that such decrease will not be detrimental to the school district petitioning for it, the state board is authorized to decrease the number of directors for the school district to five (5) or seven (7).

(d) The order directing such decrease shall be entered not more than sixty (60) days after the publication of notice.

(e) Pursuant to the order and as soon as possible thereafter, the members of the board of directors shall draw by lot for the number of positions determined.

(f) The remaining directors shall continue to serve their unexpired terms.

(g) All boards of directors shall be made up of five (5), seven (7), or nine (9) members as allowed by law.

(h) (1) No board of directors shall have an even number of directors whether or not the number of directors of a school district's board of directors was established by an agreement between or among the former school districts that comprise the school district incident to a consolidation or an annexation of the former school districts.

(2) No less than ninety (90) days prior to the next annual school election, any school district with an even number of directors shall file a petition with the state board to establish the requisite odd number of directors.

(3) If the number of board members needs to be reduced to create a required odd number of directors and the members cannot agree on the method of reduction, the board of directors in office on August 12, 2005 shall draw lots to determine which board positions will be eliminated.

(i) Any change in the number of directors serving on the local school board of directors required under this section shall be effective upon the directors taking office following the 2005 annual school election.

(j) (1) Except as otherwise provided by law, any school district that elects its board members from single-member zones shall be subject to the requirements of this section.

(2) For those school districts that are subject to this subsection, "next annual school election" as used in subdivision (h)(2) of this section means the 2005 annual school election.



§ 6-13-608 - Length of directors' terms.

All members of a school district board of directors shall be elected to a term of office of not less than three (3) years nor more than five (5) years in length and with the expiration of such terms so arranged that, as nearly as possible, an equal number of positions are filled each year. All members of a school district board of directors shall have terms of office of equal length.



§ 6-13-611 - Vacancies generally.

(a) If a vacancy occurs on the school district board of directors, the vacancy shall be filled by a majority vote of the remaining directors.

(b) If, as a result of several vacancies on the board, only a minority of the directors remain or if the remaining directors fail to fill vacancies within thirty (30) days, the vacancies shall be filled by appointment by the county quorum court.

(c) All appointed directors shall serve only to the next annual school election, at which time the electors shall select in the usual manner directors to serve the unexpired terms of the vacating directors.



§ 6-13-612 - Vacancy -- Conviction of felony.

(a) When a member of the board of directors of any school district in this state is convicted of a felony, a vacancy shall exist on that board of directors from the date of the final judgment of conviction.

(b) The prosecuting attorney who successfully prosecutes a school district board member for a felony shall immediately notify the remaining members of that board of directors of the fact of the conviction and of the existence of a vacancy on the board of directors of the school district.

(c) The remaining members of the board of directors of the school district shall at their next regular meeting select a person to fill such vacancy until the next regular school election, at which election a successor member shall be elected for the remaining portion of such term.



§ 6-13-613 - Temporary vacancies -- Vacancies created by failure to participate.

(a) In cases where directors have entered the services of the armed forces of the United States or its allies, temporary vacancies on such boards are declared to exist until the end of the terms of the members or until their return to civilian life in the school district if their return occurs before the expiration of their elected terms.

(b) These vacancies shall be filled in the manner prescribed by law, except that appointments of the successors shall be conditional upon the return of the members to resume their normal civilian activities in the school district. Upon return, they may resume their duties as directors for their unexpired terms by written notice to the secretaries of their respective school boards of directors.

(c) Directors appointed under the provisions of this section shall take the required oath of office and conform in all respects to legal provisions regarding directors.

(d) It shall be the duty of the secretary of the school board of directors to notify the county clerk of such appointments within five (5) days of the appointment if made by the local board. This notice shall state the name of the person whom the appointee is succeeding and the expiration date of the term of office.

(e) Directors serving in the armed forces shall be eligible for reelection in the usual manner prescribed by law. If reelected, the procedure for filling the temporary vacancies provided herein shall be again followed in the appointment of the successors to the absentees, and all other provisions of this section shall prevail.

(f) Should a local school board member accept employment at a distance from the school district such that it renders the maintenance of his or her residence in the school district impossible or impracticable, should he or she remove his or her actual, bona fide residence outside the school district boundaries, on other than a temporary basis, should he or she fail to attend a meeting of the board of directors for over a period of ninety (90) days, his or her office as a school board member, and any positions held thereon, may be declared vacant by a majority vote of the remaining school board members, and his or her successor shall be appointed as prescribed by law.

(g) If there is a majority of the directors left after the absences mentioned in this section, such majority may act without notice to those so absent as fully and as effectively as if all directors were present.

(h) If there is more than a majority remaining after such absences, notice must be given for a reasonable length of time before the meeting to directors not so absent of the time, place, and purpose of a meeting of the board of directors, unless the meeting is a regular and not a special or called meeting.



§ 6-13-615 - Local option to elect directors from single-member zones.

(a) (1) Qualified electors of a school district may, by petition, have placed on the ballot of any annual school election the issue to determine whether to elect the school district board of directors from single-member zones.

(2) The petitions calling for such an issue to be placed on the ballot shall be signed by not less than ten percent (10%) of the qualified electors of the school district, based upon the total number of registered voters in the school district.

(3) The petitions may be circulated between ninety (90) days and forty-five (45) days prior to the election date.

(4) The petitions shall be filed with the county election commission of the county in which the largest portion of the school district lies.

(b) (1) Within ten (10) days of the receipt and verification of the sufficiency of the petitions, the county election commission shall notify the board of directors of the affected school district that the issue shall be placed on the ballot of the next school election.

(2) The county election commission shall specify the wording of the ballot to be used to determine whether to elect the school district board of directors from single-member zones.

(c) If a majority of the qualified electors of the school district shall vote for the election of the school district board of directors from single-member school districts, the county election commission of the county in which the largest portion of the school district lies shall establish, within the school district, boundaries for the election of directors of the board of directors which shall have substantially equal population based on the most recent available census information and from which racial minorities may be represented on the board of directors in proportions reflected in the school district population as a whole.

(d) The members of the board of directors of the school district shall be elected for a three-year term. Provided, any member of the board of directors shall hold office until his or her successor has been elected and qualified. A member of the board of directors who is qualified to serve the zone he or she represents may succeed himself or herself.

(e) (1) Following the election, the new school district board of directors at their initial meeting shall, by lot, establish their initial terms so that an equal number of positions are filled each year and not more than three (3) members' terms expire each year.

(2) The regular term of office for the school district board of directors elected after the initial election following the decision to elect from single-member zones shall be the same as the term of the school district board of directors of the school district prior to the change in the method of election of the school district board of directors.



§ 6-13-616 - Qualifications of directors.

(a) No person shall be eligible to be a member of any school district board of directors in this state unless he or she is a qualified elector of the school district which he or she serves.

(b) No person who is elected to a school district board of directors shall be eligible for employment in that same school district.



§ 6-13-617 - Oath.

(a) Each director elected or appointed shall, within ten (10) days after receiving notice of his or her election or appointment, subscribe to the following oath:

"I, ___________________, do hereby solemnly swear or affirm, that I will support the Constitution of the United States and the Constitution of the State of Arkansas, and that I will not be interested, directly or indirectly, in any contract made by the district of which I am a director, except as permitted by state law and that I will faithfully discharge the duties as school director in ____________________ School District, No. ____________________ of ____________________ County, Arkansas, upon which I am about to enter."

(b) The county clerk, upon receipt of the oath prescribed for a director, shall immediately commission such persons, and they shall enter at once upon their duties as directors.



§ 6-13-618 - Organization -- Disbursing officer.

(a) At the first regular meeting following the annual school election, the board of directors of each school district shall organize by electing:

(1) One (1) of their number president;

(2) One (1) of their number vice president; and

(3) A secretary who may be, but need not be, a member of the board of directors.

(b) (1) By resolution adopted by majority vote, the board of directors shall designate one (1) of its members who shall serve as the primary board of directors disbursing officer of the school district.

(2) In addition, the board of directors may designate one (1) or more board members as an alternate board of directors disbursing officer or officers in the absence of the designated primary board of directors disbursing officer.

(3) Such a resolution must be filed with the county treasurer and the Director of the Department of Finance and Administration.

(c) No warrant or check other than food service or activity funds warrants or checks shall be valid in the absence of the following manual or facsimile signatures:

(1) That of the designated board member serving as disbursing officer for the school district or the designated alternate; and

(2) That of the superintendent of the school district.



§ 6-13-619 - Meetings.

(a) (1) The board of directors shall hold regular monthly meetings during the school term and shall meet on call of the president or secretary or any three (3) members of the board of directors or when petitioned to do so by a petition in writing signed by fifty (50) electors in the school district.

(2) Regular meetings of the school board of directors and all school board committees, and special meetings of the school board of directors and school board committees that deal with personnel or personnel policies, shall, except in emergency situations, be held after 5:00 p.m.

(3) (A) Not less than ten (10) days prior to the date of a regular meeting of its board of directors, a public school district shall publish on the public school district's website a notice of the date, time, and place of the meeting.

(B) Not less than twenty-four (24) hours prior to a rescheduled regular meeting, a public school district shall publish a notice on its website of the change in the date, time, or place of the regular meeting.

(b) (1) Minutes of regular and special meetings of the school board of directors shall be kept by the secretary of the board of directors and filed by him or her in a permanent record.

(2) This record shall also contain a copy of all budgets of the school district and all reports of the county treasurer on the financial affairs of the school district.

(c) (1) (A) A majority of a quorum voting affirmatively shall be required for the passage of any motion or resolution.

(B) Any member who abstains from voting shall be counted as having voted against the motion or resolution.

(C) If a member announces a conflict of interest with regard to the issue, the member may leave the meeting until the voting on the issue is concluded, and the member who abstains from voting thereby shall not be counted as having voted.

(2) For the purposes of this section, a quorum shall be a majority of the membership of the board of directors.

(d) (1) Any member of the board of directors who misses three (3) regular and consecutive board of directors meetings during a school year for any reason other than military service of the member or illness of the member verified by a written sworn statement of the member's attending physician may be removed from office by a majority vote of the remaining board members, but only after an opportunity for a hearing before the board of directors upon fifteen (15) days notice received by personal delivery or by certified mail with the return receipt signed by the addressee only requested.

(2) If the board of directors takes action to remove the member from office, the remaining members shall then appoint another individual to serve until the next annual school election, when electors shall select in the usual manner a director to serve the unexpired term of the removed member.



§ 6-13-620 - Powers and duties.

The board of directors of each school district in the state is charged with the following powers and required to perform the following duties in order to provide no less than a general, suitable, and efficient system of free public schools:

(1) Attend meetings of the school board;

(2) Determine the mission and direction of the school district;

(3) Adhere to state and federal laws governing public schools;

(4) Enact, enforce, and obey school district policies;

(5) (A) Employ staff, including:

(i) (a) A superintendent of schools to oversee the day-to-day operations of the school district.

(b) A superintendent shall be evaluated annually or no less often than prior to any extension of his or her employment contract.

(c) Superintendents and assistant superintendents may be employed under contract terms and conditions that incorporate all elements prescribed by the State Board of Education; and

(ii) (a) School district employees under initial written employment contracts in the form prescribed by the State Board of Education, not including day-to-day substitutes.

(b) The employment contract shall:

(1) State the duration of employment, specific duties of the employee and the annual salary or hourly wage of the employee and projected annual earnings in the case of nonexempt employees under applicable state and federal law; and

(2) Incorporate all personnel policies adopted by June 30 to be in effect on July 1 of the following employee contract year, subject to the requirements and exceptions contained in §§ 6-17-204 and 6-17-205.

(B) Copies of initial written employment contracts and renewed written employment contracts issued in accordance with §§ 6-17-1506 and 6-17-1703 shall be distributed as follows:

(i) One (1) copy to be given to the employee;

(ii) One (1) copy to be retained by the school board of directors; and

(iii) One (1) copy to be retained by the school district's treasurer or bookkeeper;

(6) Understand and oversee school district finances required by law to ensure alignment with the school district's academic and facility needs and goals, including without limitation:

(A) Reviewing, adopting, and publishing the school district's budget;

(B) Overseeing and monitoring the school district finances, including:

(i) Revenues;

(ii) Expenditures;

(iii) Investments;

(iv) Debts;

(v) Obligations;

(vi) Inventory; and

(vii) Real property;

(C) Borrowing money as necessary, but in no case shall the school board of directors permit the school district to end the fiscal year with a negative legal balance;

(D) Entering into contracts for goods and services necessary to operate the school district;

(E) Buying, selling, renting, and leasing real property and personal property on behalf of the school district;

(F) Receiving, reviewing, and approving each annual financial audit report and presenting it to the public;

(7) Ensure that:

(A) Necessary and sufficient facilities are built or obtained, furnished, and maintained; and

(B) All properties belonging to the district are managed and maintained for the benefit of the school district;

(8) Approve the selection of curriculum and ensure that students are offered and taught the courses of study and educational content required by the State Board of Education;

(9) Visit district schools and classrooms when students are present no less than annually and attend some events and functions;

(10) Obtain the training and professional development necessary to serve as active and informed members of the school board of directors; and

(11) Do all other things necessary and lawful for the conduct of efficient free public schools in the school district.



§ 6-13-621 - Authority to convey section lands.

The board of directors of each school district in this state shall hereafter have authority to convey any of the school district's sixteenth section lands in exchange for any other land which would be more beneficial to the school district.



§ 6-13-622 - Publication of budget.

(a) The requirement of Arkansas Constitution, Amendment 40, for publication of the budget shall be discharged by the board of directors of each school district by publication of its budget one (1) time in some newspaper published in the county in which the school district lies or, if the school district lies in more than one (1) county, in the county in which the school district is administered.

(b) The publication shall be made not less than sixty (60) days before the school election at which the annual ad valorem property tax for the school district is decided by the electors.



§ 6-13-623 - Legal proceedings -- Employment of counsel.

(a) Notwithstanding any provision of law, the governing authority of any school district in the State of Arkansas is authorized to employ legal counsel to defend it, any member thereof, or any school official in any legal proceeding to which the board of directors, any member thereof, or any school official may be a defendant, which such proceeding is instituted against it, or against any member thereof, by virtue of his actions in connection with his duties as such member.

(b) All costs, expenses, and liabilities of proceedings so defended shall be a charge against the school district and paid out of funds provided by the governing body of the school district.



§ 6-13-624 - Oil, gas, and mineral leases.

(a) The directors of any common or special school district of this state shall have full and complete authority without any authorization by electors of the school district to execute and deliver oil, gas, and mineral leases upon the lands of the school district, which leases are to contain such terms and are to be given for such consideration as is acceptable to the directors.

(b) Any and all oil, gas, and mineral leases covering lands of any such school district, hereafter executed by the directors of the school district, shall be valid and effectual and binding on the school district.

(c) All oil, gas, and mineral leases covering the lands of any common or special school district of this state which have been made and executed by the directors of the school district are declared to be binding on the school district and effectual for all the purposes therein set out.



§ 6-13-625 - Liability insurance.

The boards of directors of the respective school districts of this state may, upon approval of the majority of the members thereof, purchase liability insurance to protect the individual members of the board of directors from legal liability for activities arising out of duties as a director, including liability arising out of alleged malfeasance, errors, omissions, wrongful acts not related to bodily injury or property damage, and other actions taken in the performance of their duties as directors. The board of directors may pay the premium on the liability insurance policy from funds belonging to the school district.



§ 6-13-626 - Access of military recruiters to school facilities and records.

If the board of directors of a school district permits access to the school grounds, facilities, and records by any person or group of persons whose purpose is to make students aware of occupational and educational options and opportunities, the board of directors shall also permit such access on the same basis to official recruiting representatives of the military forces of the state and the United States to enable those representatives to inform students of educational and career opportunities available in the military.



§ 6-13-628 - Purchases in small communities without bids.

Whenever any school in a school district in any county of this state having a population of less than six thousand (6,000), according to the most recent federal census, is located in a community in which there is only one (1) store selling school supplies or furnishings, the school district may purchase such supplies or furnishings from the store irrespective of any laws of this state regarding the taking of bids for school purchases.



§ 6-13-629 - Training and instruction -- Reimbursement.

(a) (1) (A) A member of a local school district board of directors who has served on the board of directors for twelve (12) or more consecutive months shall obtain no less than six (6) hours of training and instruction by December 31 of each calendar year.

(B) A member of a school district board of directors elected for an initial or non-continuous term shall obtain:

(i) No less than nine (9) hours of training and instruction by December 31 of the calendar year following the year in which the member is elected; and

(ii) The training or instruction under subdivision (a)(2)(B) of this section within the first fifteen (15) months of service on the board of directors.

(2) (A) The training and instruction required under this section shall include topics relevant to school laws, school operations, and the powers, duties, and responsibilities of the members of the board of directors, including without limitation:

(i) Legal requirements, including without limitation:

(a) The items listed or required by the Legislative Joint Auditing Committee under § 6-1-101; and

(b) Other financial laws or regulations designated by the Department of Education;

(ii) Role differentiation;

(iii) Financial management, including without limitation how to read and interpret an audit report; and

(iv) Improving student achievement.

(B) The training or instruction on how to read and interpret an audit report:

(i) Shall be conducted by a person who:

(a) Is licensed to practice accounting by the Arkansas State Board of Public Accountancy;

(b) Has prior experience in conducting a school district financial audit;

(c) Is not an employee of the Division of Legislative Audit unless the training or instruction is conducted for the boards of directors of multiple school districts; and

(d) Is not the person conducting the annual audit or other financial audit of the school district unless the training or instruction is presented in a large group setting sponsored by a statewide or regional organization that is attended by multiple school districts; and

(ii) May be conducted by electronic means or in person or both.

(3) Hours of training and instruction obtained in excess of the minimum requirements each year may accumulate and be carried forward from year to year.

(4) This instruction may be received from an institution of higher learning in this state, from instruction sponsored or approved by the Department of Education, or by an in-service training program conducted by or through the Arkansas School Boards Association.

(5) A school district shall maintain a record of hours of training and instruction for board members, which may be in the form of an attested, cumulative annual report from the training providers and which shall be subject to verification and inspection during the school district's annual audit.

(b) Local school district boards of directors are authorized to pay per diem and other necessary expenses from funds belonging to the school district and to reimburse school board directors for expenses incurred in attending in-service workshops, conferences, and other courses of training and instruction required in completing the training and instruction as required in subsection (a) of this section.

(c) (1) The State Board of Education shall promulgate rules, which may be included in the Standards for Accreditation of Arkansas Public Schools and School Districts, requiring that a statement of the hours of training and instruction obtained by each member of a school district board of directors in the preceding year be:

(A) Part of the comprehensive school plan and goals;

(B) Published in the same way that other components of the comprehensive school plan and goals are required to be published; and

(C) Made a part of the annual school performance report under § 6-15-1402.

(2) The state board shall promulgate rules as necessary to carry out the provisions and intent of this section.



§ 6-13-630 - Election by zone and at large.

(a) The board of directors of any school district shall have the authority to provide by resolution adopted by a majority vote that a portion of the board members shall be elected by zone, at large, or a combination thereof. A candidate for a position to be elected by zones shall reside in the zone. The names of the candidates for at-large board positions shall appear upon the ballots throughout the school district.

(b) The resolution adopted by the board of directors shall prescribe the procedure for implementing the reorganization within four (4) years after the date of the passage of the resolution.

(c) Every such resolution adopted by the board of directors of such school district shall adopt a plan of election for members of the board of directors which will cause the selection procedures to be in compliance with the federal Voting Rights Act of 1965.

(d) The board of directors of the school district shall cause the resolution to be published at least thirty (30) days prior to the filing deadline for the next regular school election after the adoption of the resolution.



§ 6-13-631 - Effect of minority population on election.

(a) The qualified electors of a school district having a ten percent (10%) or greater minority population out of the total population, as reported by the most recent federal decennial census information, shall elect the members of the board of directors as authorized in this section, utilizing selection procedures in compliance with the federal Voting Rights Act of 1965, as amended.

(b) (1) At least ninety (90) days before the election, the local board of directors shall:

(A) By resolution, choose to elect members of the board of directors from five (5) or seven (7) single-member zones or from five (5) single-member zones and two (2) at large; and

(B) With the approval of the controlling county board of election commissioners, divide each school district having a ten percent (10%) or greater minority population into five (5) or seven (7) single-member zones in accordance with the federal Voting Rights Act of 1965, as amended.

(2) Zones shall have substantially equal population, with boundaries based on the most recent available federal decennial census information.

(c) A board of directors choosing to elect members of the board of directors by five (5) single-member zones and two (2) at-large positions may fill the two (2) at-large positions by drawing lots from among the current members of the board of directors.

(d) (1) (A) A candidate for election from a single-member zone must be a qualified elector and a resident of the zone.

(B) A candidate for an at-large position must be a qualified elector and a resident of the school district.

(2) (A) Except as provided in subsection (e) of this section, a member of a school district board of directors shall serve a five-year term.

(B) A term shall commence when the county court declares the results of the election by an order entered of record.

(e) At the first meeting of a new board of directors, the members shall establish initial terms by lot so that, to the extent possible, an equal number of positions are filled each year and not more than two (2) members' terms expire each year.

(f) (1) At least ninety (90) days before the second annual school election after each federal decennial census, the local board of directors, with the approval of the controlling county board of election commissioners, shall:

(A) Divide each school district having a ten percent (10%) or greater minority population into single-member zones; and

(B) (i) File a copy of the plan with the county clerk of the county where the school district is administratively domiciled.

(ii) The plan shall include a map showing the boundaries of the zones and documentation showing the population by race in each zone.

(2) The zones shall be based on the most recent federal decennial census information and be substantially equal in population.

(3) At the annual school election following the rezoning, a new school board of directors shall be elected in accordance with procedures set forth in this section.

(g) (1) The following school districts shall be exempt from the provisions of this section:

(A) A school district that is currently operating under a federal court order enforcing school desegregation or the federal Voting Rights Act of 1965, as amended;

(B) A school district that is operating under a preconsolidation agreement that is in compliance with the federal Voting Rights Act of 1965, as amended;

(C) A school district that has a zoned board of directors meeting the requirements of the federal Voting Rights Act of 1965, as amended; and

(D) A school district that a federal court has ruled is not in violation of the federal Voting Rights Act of 1965, as amended, so long as the court order is in effect.

(2) A school district which on August 13, 1993, was in the process of defending a lawsuit brought under the federal Voting Rights Act of 1965, as amended, shall also be exempt from the provisions of this section until such time as the lawsuit has been finally resolved.

(3) (A) A school district released from operating under a federal court order enforcing school desegregation shall comply with the provisions of this section.

(B) The school district shall use the most recent federal decennial census information to create zones pursuant to this section within one hundred eighty (180) calendar days after the release from the court order.

(h) (1) On or before August 1, 2002, and every decade thereafter, each and every school district shall submit to the Department of Education a letter stating whether or not its school board of directors falls under this section. In that same letter, each school district that falls under this section shall state how it has complied with this section. Furthermore, in the same letter, any school district that believes that it is exempt from this section shall state under which provision it is exempt.

(2) The department shall withhold twenty percent (20%) of the annual state funds allocation to a school district not in compliance with this section.

(i) The State Board of Education is hereby authorized to adopt rules and regulations necessary for the implementation of this section.



§ 6-13-632 - Adequate meeting facilities required.

(a) The board of directors of schools with an average daily membership of at least twenty-five thousand (25,000) shall hereafter hold all school board of director meetings and public hearings in facilities that will adequately accommodate individuals with disabilities and the number of patrons anticipated to attend.

(b) If a single room is not large enough or adequate to accommodate individuals with disabilities and the number of patrons who attend, the board of directors shall utilize closed-circuit television or other means which will assure full participation by all in attendance.



§ 6-13-633 - Vacancy.

If a member of the board of directors of a school district no longer resides in the school district, a vacancy shall exist and the vacancy shall be filled as provided by law.



§ 6-13-634 - School district board of directors -- Size.

(a) All school districts shall have a board of directors with five (5) members or seven (7) members or nine (9) members in the case of a school district having an average daily attendance of twenty-four thousand (24,000) or more.

(b) Subsection (a) of this section shall not apply to those school districts that have a board of directors of seven (7) members, or in the case of a school district having an average daily attendance of twenty-four thousand (24,000) or more, nine (9) members, if that school district is operating under a court order or a consolidation agreement that provides for a board of directors.

(c) (1) No board of directors shall have an even number of directors.

(2) No less than ninety (90) days prior to the next annual school election, any school district with an even number of directors shall file a petition with the State Board of Education to establish the requisite odd number of directors.

(3) If the number of members of a board of directors needs to be reduced to create an odd number of directors, the board of directors in office on August 12, 2005 shall draw lots to determine which board positions will be eliminated.

(d) Any change in the number of directors serving on the local school board of directors required under this section shall be effective upon the directors taking office following the 2005 annual school election.






Subchapter 7 - -- School District Treasurer

§ 6-13-701 - Powers and duties.

(a) The board of directors of any school district in Arkansas is authorized to appoint a treasurer to handle the funds of the school district.

(b) The treasurer shall be appointed at a regular meeting of the board of directors.

(c) An executed certificate of appointment shall be filed with the county clerk, the county treasurer, and the Director of the Department of Finance and Administration.

(d) School district treasurers shall execute a surety bond in such amount as may be required by the director, who shall approve the bond. The premium on the bond shall be paid out of the funds of the school district.

(e) The duties of the school district treasurer shall be as follows:

(1) (A) To receive and disburse funds of the school district. Disbursements of such funds shall be made only upon:

(i) Checks or warrants signed by the disbursing officer of the school district board of directors and by the superintendent of the school district; or

(ii) The electronic transfer of funds if the electronic transfer is:

(a) Initiated by the school district; and

(b) Authorized in writing by both the disbursing officer of the board of directors and the superintendent of the school district.

(B) As an evidence of authority for disbursement of any funds, the school district treasurer shall have on hand approved:

(i) Invoices;

(ii) Payrolls that conform with written contracts on file in his or her office; and

(iii) Other appropriate documentation that indicates an authority for disbursement;

(2) To keep a record of all financial transactions of the school district on forms approved by the Department of Education and the Division of Legislative Audit;

(3) To make a monthly statement to the school district board of directors of the financial condition of the school district;

(4) To submit an annual statement of the affairs of the school district to the school district board of directors in July of each year;

(5) To make such financial reports to the Department of Education as are required by law;

(6) To not be interested directly or indirectly in any contract authorized by the school district board of directors;

(7) To make his or her records available at all times for inspection by any taxpayer of the school district; and

(8) To perform all duties now imposed by law upon the treasurer of a school district and to be subject to all regulations.

(f) (1) (A) All local taxes of the school district shall be remitted to the county treasurer by the county collector.

(B) The county treasurer shall remit the funds in a timely manner to the school district treasurer in those school districts maintaining a school district treasurer.

(2) The school district treasurer shall issue duplicate receipts for all funds he or she receives. The original shall be transmitted to the party making the remittance, and the duplicate shall be kept by the school district treasurer.

(g) (1) As used in this section, "activity funds" means those funds whose sources of revenues are from:

(A) The sale of tickets to athletic contests or other school-sponsored activities;

(B) The sale of food, except that which is sold in the lunchroom;

(C) The sale of soft drinks, school supplies, and books; and

(D) Fees charged by clubs and organizations.

(2) (A) All school districts may maintain activity funds and school service funds at the school.

(B) All activity funds and school food service funds shall be maintained and accounted for in accordance with guidelines and procedures established by the Department of Education.

(C) The superintendent of the school maintaining activity funds and school food service funds shall be the official custodian of all activity funds and school service funds and shall be responsible and accountable for the funds.

(D) By resolution adopted by a majority vote of the local school district board of directors, the superintendent may appoint another school employee to be the cocustodian of any or all activity funds and school food service funds.

(E) The cocustodian shall also be responsible and accountable for activity funds and school food service funds maintained by the cocustodian.

(h) The county treasurer shall receive as commission for handling the funds of such school districts only one-fourth of one percent (.25%) of all funds passing through his or her hands on which county treasurers are authorized by law to charge commissions.

(i) The records of the school district treasurers shall be audited by the division annually in the same manner as now provided for the auditing of county officials.

(j) The fraudulent use by the school district treasurer of any funds of the school district or by any school board members shall constitute a Class C felony. Upon conviction, such person shall be ordered to pay in restitution an amount double the amount involved.






Subchapter 8 - -- Educational Compacts Generally

§ 6-13-801 - Authorization.

(a) Any two (2) or more school districts in this state are authorized to enter into compacts, as authorized by this subchapter, to share or provide educational facilities, resources, and opportunities, including without limitation alternative educational programs, secondary area vocational centers, and community-based education programs that the boards of directors of the compacting school districts determine may be better and more efficiently provided by such compact agreements rather than by each school district acting in its individual capacity.

(b) If all of the school districts that have entered into a compact are within the service area of the same education service cooperative, that education service cooperative is also authorized to enter into the compact.

(c) The members of the compact may jointly enter into lease agreements for the purpose of renting facilities.



§ 6-13-802 - Provisions.

Compacts entered into under the provisions of this subchapter shall:

(1) Be in writing and specify the effective date thereof, the duration thereof, and provisions for termination of the compact, if any, desired by the compacting school districts;

(2) Include a description of the buildings, facilities, equipment, teachers, or other educational facilities or opportunities to be shared or provided under the compact agreement;

(3) Prescribe the method of financing the compact agreement, including the charges or allowances of each participating school district, the method of apportioning such finances, and such other requirements as may be necessary to establish the financial rights and obligations of each participating school district under the compact;

(4) Specify the rights and obligations of each school district upon termination of the compact agreement or upon withdrawal of any member school district from the compact agreement;

(5) Provide for the administration of the compact agreement by a compact board consisting of the president and secretary of each member school district and such additional members as the compact agreement may provide. All members of the compact board shall be members of the boards of directors of the participating compact school districts; and

(6) Contain such other provisions or limitations not inconsistent with this subchapter as may be necessary to accomplish the purpose of the compact agreement.



§ 6-13-803 - Approval by school district board of directors.

(a) Before any compact shall become binding upon any member school district, the board of directors of each school district shall approve, by majority action of the entire membership, a resolution approving the compact agreement and the participation of the school district therein as specified in the provisions of the compact agreement.

(b) Before entering into any compact agreement under this subchapter, the board of directors of each member school district shall, by majority action of the members thereof, make a finding that the educational opportunities and services to be rendered or received by the school district and the cost thereof to the school district under the proposed compact are necessary, reasonable, and justified expenses of the school district.



§ 6-13-804 - Approval by State Board of Education.

All compacts entered into under this subchapter shall be first submitted to and approved by the State Board of Education before the compacts shall become effective.



§ 6-13-805 - Amendments, alterations, and changes.

Amendments, alterations, or changes in compact agreements may be made by the same methods and procedures as are provided in this subchapter for the establishment of compact agreements.



§ 6-13-806 - Indebtedness and pledge of millage.

Nothing in this subchapter shall be construed to authorize any school district to incur bonded indebtedness and pledge millage rates for the acquisition of lands or the construction of buildings in any school district other than within the school district so incurring that indebtedness and pledging that millage.



§ 6-13-807 - Student residence unchanged.

Children educated under compact agreements shall, for educational purposes, be considered as attending the school district of their residence.



§ 6-13-808 - The Arkansas Traveling Teacher Program.

(a) The Arkansas Traveling Teacher Program is hereby established and shall be administered by the Department of Education with the assistance of public school districts and education service cooperatives.

(b) (1) Pursuant to the provisions of this section, and to the extent sufficient funding is available, the following persons and public school districts may enter into an agreement to provide traveling teacher services for one (1) or more receiving school districts for one (1) or more courses required by the Standards for Accreditation of Arkansas Public Schools and School Districts and any advanced placement courses required by § 6-16-1204:

(A) A traveling teacher who is appropriately licensed in Arkansas as a teacher and employed on a full-time equivalent basis by a host school district;

(B) A host school district that is an Arkansas public school district with a student population of eight thousand (8,000) students or fewer and that desires to provide traveling teacher services to a receiving school district; and

(C) A receiving school district that is a public school district other than the host school district and that desires to receive traveling teacher services.

(2) The parties shall enter into a written agreement, in the form established by the Department of Education, that shall include without limitation the following:

(A) That the traveling teacher is to provide professional teaching services to the receiving school district for one (1) or more required courses;

(B) The amount of the bonus to be provided to the traveling teacher under subdivision (c)(1)(A) of this section;

(C) For each course to be taught under the agreement:

(i) A description of the course;

(ii) The time and day for teaching each course; and

(iii) The exact location where the course will be taught;

(D) (i) Whether the agreement is for a school semester or a school year.

(ii) No agreement shall be for a time period longer than a school year or shorter than a school semester;

(E) (i) That the receiving school district will reimburse the host school district for the time the traveling teacher is not working in the host school district.

(ii) The reimbursement shall be the receiving school district's pro rata share of the traveling teacher's time based on the hourly rate of the traveling teacher's contract with the host school district;

(F) That at all times during the period of the agreement, the traveling teacher is an employee of the host school district and is subject to the personnel policies and contractual obligations of the host school district; and

(G) (i) That sufficient time will be allowed for the traveling teacher to travel to and from the host school district and the receiving school district.

(ii) The Department of Education shall not approve an agreement under this section unless the agreement requires the traveling teacher to be physically present in the receiving school district while the traveling teacher is teaching any course specified in the agreement.

(3) The agreement shall be reviewed and approved by the Department of Education under subsection (f) of this section.

(c) To the extent the agreement is approved by the Department of Education:

(1) (A) Upon completion of the traveling teacher's services provided under the agreement and under the terms of the agreement, the host school district shall pay the traveling teacher, in addition to the amount required by the teacher's annual teacher's contract with the host school district a bonus of either:

(i) Two thousand dollars ($2,000) for a semester agreement; or

(ii) Four thousand dollars ($4,000) for a full school year agreement.

(B) The Department of Education shall reimburse the host school district for the amount of bonus paid to the traveling teacher; and

(2) (A) The host school district shall reimburse the traveling teacher for expenses related to travel to and from a receiving school district at the appropriate state rate of reimbursement in existence and approved by the Department of Finance and Administration for the school year in which the traveling teacher's services are provided.

(B) The Department of Education shall reimburse the host school district for the amount of travel reimbursement paid by the host school district to the traveling teacher.

(d) Neither the Department of Education nor the State of Arkansas shall be obligated or liable to reimburse any bonus or travel expenses incurred under an agreement for traveling teacher services under this section if the Department of Education has not reviewed and approved the entire agreement.

(e) The Department of Education may, if feasible and if funding is available, establish an online registry of public school teachers willing to enter into an agreement for traveling teacher services under this section with information concerning the teacher's employing school district and any course the teacher is qualified to teach.

(f) (1) All proposed agreements among a host school district, a receiving school district, and a traveling teacher shall be submitted to the Department of Education by a date certain for review and approval by the Department of Education.

(2) The Department of Education shall review each agreement with all requisite authority to approve or deny the agreement based on the provisions of law, rule, availability of funding, and discretionary determination as to the best use of state resources and funding.

(3) The Department of Education shall endeavor to consider approval of an agreement to:

(A) Place a traveling teacher with a receiving school district to maximize the efficiency of the traveling teacher's service to both the host and receiving school districts; and

(B) Minimize the extent and duration of any travel required.

(g) (1) The Department of Education shall establish any rules and agreement forms necessary for the administration of the Arkansas Traveling Teacher Program.

(2) In establishing the rules, the Department of Education shall:

(A) Prioritize the approval of agreements for traveling teacher services based on subject-area course needs;

(B) Establish appropriate travel limitations;

(C) Develop a method of equitable distribution of traveling teachers among the area's education service cooperatives; and

(D) Provide a means by which education service cooperatives may assist in facilitating traveling teachers.

(h) No provision of this section is intended or should be interpreted to waive any immunity or defense of the State of Arkansas or its various agencies, boards, or commissions and no person shall be deemed to have any legal entitlement, recourse, or cause of action against the State of Arkansas or its various agencies, boards, or commissions based on the terms, conditions, or provisions of this section.

(i) An agreement for traveling teacher services under this section is not governed by or subject to the provisions of The Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq.






Subchapter 9 - -- Public School Educational Cooperative Act

§ 6-13-901 - Title.

The title of this subchapter shall be "The Public School Educational Cooperative Act of 1981".



§ 6-13-902 - Definitions.

As used in this subchapter:

(1) "Educational cooperative" means a voluntary association of school districts to share resources, personnel, materials, and equipment and to provide and improve services and programs to students; and

(2) "Public school district" means any public school district in the state serving students in a kindergarden through grade twelve (K-12) program or a grade one through grade twelve (1-12) program.



§ 6-13-903 - Powers.

(a) Public school districts in the State of Arkansas are empowered to voluntarily agree to share programs, personnel, materials, and equipment for the purpose of enlarging curriculum or services or providing new services to students in their respective school districts.

(b) The educational cooperatives are empowered to receive state, local, and federal funds that have been assigned to the educational cooperatives by the member school districts and are also empowered to spend those funds on behalf of the school districts assigning those funds.

(c) The Department of Education shall not distribute state equalization aid directly to any educational cooperative.



§ 6-13-904 - Agents for school districts.

(a) The educational cooperatives will act as an agency for all or some of the member school districts in dealings with other governmental and private agencies.

(b) The educational cooperatives will have the power to contract and handle funds for the member school districts under conditions specified in the agreement between the member school districts and federal and state law and regulation.



§ 6-13-905 - Board of directors.

(a) Each educational cooperative will be governed by a board of directors consisting of one (1) representative appointed by the board of directors of each cooperating school district.

(b) The board of directors shall be empowered to hire a director and other employees and to contract for services, supplies, and equipment.

(c) Policies for the operation of the educational cooperative will be developed by the board of directors and be filed with the Department of Education as required by law of school districts generally.



§ 6-13-906 - Rules, regulations, and reports.

(a) The educational cooperative will:

(1) Abide by all rules and regulations of the Department of Education which apply to school districts generally; and

(2) Make all reports as required by law and regulation which apply to school districts generally to the department.

(b) (1) Records of the expenditures and receipts of the educational cooperatives shall be kept in such manner and on such forms as may be specified by the department or the School Audit Section of the Division of Legislative Audit.

(2) Reports on expenditures and receipts shall be made for the cooperative as a single agency or shall be made separately by the school districts to reflect the status of each member school district at such time and in such manner as specified by the department.






Subchapter 10 - -- Education Service Cooperative Act

§ 6-13-1001 - Title.

The title of this subchapter shall be "The Education Service Cooperative Act of 1985".



§ 6-13-1002 - Education service cooperatives established -- Functions.

(a) The State Board of Education is authorized to establish a statewide system of not more than fifteen (15) multicounty education service cooperatives of school districts. Such education service cooperatives shall be intermediate service units in the state's elementary and secondary education system and as such shall be eligible to receive and expend funds from state and federal governments, school districts, and other public or private sources.

(b) Education service cooperatives established by this subchapter will provide to school districts which choose to use them assistance in:

(1) Meeting or exceeding accreditation standards and equalizing educational opportunities;

(2) Using educational resources more effectively through cooperation among school districts; and

(3) Promoting coordination between school districts and the Department of Education in order to provide services which are consistent with the needs identified by school districts and the educational priorities of the state as established by the General Assembly or the state board.



§ 6-13-1003 - Boundaries -- Adjustments.

(a) The State Board of Education shall establish tentative boundaries for the system of education service cooperatives authorized by this subchapter.

(b) These education service cooperatives shall be established so that:

(1) They include at least three (3) but no more than nine (9) counties;

(2) They include at least ten (10) but no more than thirty-five (35) school districts;

(3) They include at least twenty thousand (20,000) pupils in kindergarten through grade twelve (K-12) average daily membership;

(4) They include at least one (1) postsecondary education institution; and

(5) There is no more than fifty (50) miles distance or approximately one (1) hour driving time to the area's main offices for ninety percent (90%) of the school districts.

(c) The state board may make adjustments in the boundaries when criteria such as minimum average daily membership and maximum driving distances conflict. However, no more than four (4) of the areas formed may contain fewer than twenty thousand (20,000) students. In no case shall any education service cooperative be established with fewer than twelve thousand (12,000) pupils.



§ 6-13-1004 - Requests for establishment of education service cooperative -- Requirements.

(a) Education service cooperatives shall be established when seventy-five percent (75%) of the school districts in a proposed education service cooperative area request such action by formal resolutions filed by the school district boards of directors with the Commissioner of Education.

(b) Each resolution shall, in addition to requesting establishment of an education service cooperative, indicate by name or position that school district's representative on the board of directors of the proposed education service cooperative.

(c) Requests must be filed by seventy-five percent (75%) of the school district boards of directors by May 1 if an education service cooperative is to be established for the following school year.



§ 6-13-1005 - Alteration of boundaries.

(a) The State Board of Education, upon the request of one (1) or more school district boards of directors, and consistent with the provisions of § 6-13-1003, may alter the boundaries of a proposed or operational education service cooperative when it determines such alteration to be in the best interest of the school districts in the education service cooperatives involved.

(b) Consistent with § 6-13-1003, a member of an education service cooperative formed after January 1, 1984, under The Public School Educational Cooperative Act of 1981, § 6-13-901 et seq., may not be moved to another education service cooperative without that member's consent.



§ 6-13-1006 - Board of directors.

(a) Each education service cooperative shall be governed by a board of directors consisting of one (1) representative appointed by each school district board of directors within the boundary of the education service cooperative.

(b) No school district may have official representation on more than one (1) education service cooperative board of directors.

(c) The board of directors of each established education service cooperative shall function as a public corporate body, shall meet, except as otherwise provided in § 6-13-1007, at least eight (8) times each year, and shall exercise general fiduciary responsibilities for the education service cooperative with regard to policies and practices which guard the integrity of the agency and maintain public trust in its operation.

(d) Such responsibilities, consistent with funds available, shall include, but not be limited to:

(1) Employment of a director of the education service cooperative who shall serve as the nonvoting executive officer of the board of directors;

(2) Establishment of policies and procedures for the operation and management of the education service cooperative which shall be in written form and shall be filed with the State Board of Education;

(3) Preparation of an annual budget estimating income and expenditures for programs and services in accordance with procedures established by the state board;

(4) Receipt and expenditure of funds needed to provide programs and services in the area;

(5) Making such surveys or other inquiries which may be required to determine the service needs of school districts in the education service cooperative and developing plans to provide such needed services;

(6) Employment, upon the recommendations of the director of the education service cooperative, of such personnel as may be required to provide the services requested by the school districts in the area;

(7) Implementation of policies established by the state board for the operation of education service cooperatives;

(8) Cooperation with other education service cooperatives, school districts, and other agencies to provide programs and services for children and adults residing within their respective areas;

(9) Renting, leasing, purchasing, constructing, or receiving by gift such facilities and buildings as may be required to provide authorized programs and services; and

(10) Carrying out such other duties as may be required for the efficient operation of the education service cooperative for which the board of directors is responsible.



§ 6-13-1007 - Executive committee.

(a) (1) In a meeting, with a majority of its members present and voting, the board of directors of an education service cooperative may elect from its membership an executive committee of seven (7), nine (9), or eleven (11) members.

(2) Candidates for the executive committee, if one is formed, shall be chosen so that the school districts within the education service cooperative are equitably represented.

(3) All subsequent members of the executive committee shall be elected by a majority vote of the board of directors in attendance at the annual meeting.

(b) The function of the executive committee shall be to carry out those duties delegated to it by the governing board of directors, the provisions of § 6-13-1006 notwithstanding.

(c) Terms of executive committee members shall be three (3) years except for the initial members which shall have terms assigned by lot so as to stagger terms to equalize as nearly as possible the number of members to be elected each year. Vacancies occurring after the annual meeting shall be filled by the executive committee until the next annual meeting.

(d) Should an executive committee be established in any education service cooperative, it shall meet at least nine (9) times per year, and the requirements for board of directors meetings shall be reduced to three (3) times annually. The president of the board of directors shall serve as chair of the executive committee. No person, however, may serve in this position for more than two (2) consecutive years.



§ 6-13-1008 - Teacher center -- Teacher center committee.

(a) Each education service cooperative shall establish a teacher center which will provide, consistent with funds available, curriculum development assistance, educational materials, and staff development services to teachers within the school districts in the service area.

(b) A teacher center committee, composed of at least one (1) representative from the staff of each school district, shall advise the director and the governing body on the staffing, programs, and operation of the teacher center.

(c) The governing body of each cooperative shall determine the initial composition of the teacher center committee to achieve a balance of elementary, middle school or junior high, and high school personnel and assure that at least one-half (1/2), but not more than two-thirds (2/3), of the members are classroom teachers.

(d) All positions on the committee shall be assigned to school districts by lot.

(e) Each teacher must be elected by colleagues in his or her school district, and each administrator or support person shall be appointed by the superintendent.

(f) Initial terms shall be determined by lot for equal or nearly equal periods of one (1), two (2), and three (3) years.

(g) Thereafter, terms shall be for three (3) years.

(h) The committee shall meet at least three (3) times per year.

(i) In the last meeting each year, positions represented by expiring terms shall be reassigned by lot.



§ 6-13-1009 - Cooperative committees generally.

Each education service cooperative may establish other committees of local school personnel needed to keep its programs responsive to the schools it serves.



§ 6-13-1010 - Director.

(a) Each education service cooperative shall be administered by a director who shall perform the following duties:

(1) Administer the programs and services of the education service cooperative;

(2) Recommend the employment of professional and nonprofessional personnel authorized by the education service cooperative's governing body;

(3) Prepare the budget for adoption by the education service cooperative's governing body;

(4) Direct expenditures of funds within the budget; and

(5) Perform other duties as required by the education service cooperative's governing body and the policies, rules, and regulations of the State Board of Education.

(b) The director of each education service cooperative shall:

(1) Hold an administrator's certificate and meet all requirements to serve as a superintendent of schools in the State of Arkansas; or

(2) Have an equivalent level of education and administrative experience and obtain the approval of the state board.

(c) The governing body of any education service cooperative may enter into a contract with a director for a period not to exceed three (3) years.



§ 6-13-1011 - Personnel generally.

(a) (1) Personnel of education service cooperatives shall be employed in accordance with laws, rules, regulations, and procedures applicable to the school districts of this state.

(2) In lieu of a salary schedule, an education service cooperative annually may submit to the Department of Education a complete listing of all employees of the education service cooperative and each employee's position, salary, and benefits.

(b) Certificate requirements shall be the same as those expected of persons holding similar positions in local school districts.

(c) Termination or contract nonrenewal of education service cooperative personnel shall be as provided by law for the school district personnel.



§ 6-13-1012 - Agency personnel.

With the approval of an education service cooperative's governing body, the directors in the Department of Education may assign state educational agency personnel to that education service cooperative.



§ 6-13-1013 - Policies, rules, and regulations.

(a) The State Board of Education shall develop such policies, rules, and regulations as may be needed for the proper administration of this subchapter consistent with the need to support and assist education service cooperatives in the delivery of services to school districts and with prudent use of available human and financial resources.

(b) The policies and rules shall include without limitation:

(1) The rules governing the operation of an education service cooperative within appropriate state and federal laws;

(2) Guidelines for settling possible disputes between school districts and in equity or jurisdictional matters relating to shared assets and services;

(3) The obligation of an education service cooperative board of directors for overseeing administrative and program expenditures; and

(4) The fiscal distress status of an education service cooperative under §§ 6-13-1027 -- 6-13-1031.



§ 6-13-1014 - Sharing and coordination of activities -- Liaison.

(a) The Department of Education shall encourage sharing and coordination of activities among the education service cooperatives.

(b) The Commissioner of Education shall name a person to serve as liaison between the department and the education service cooperatives.

(c) This liaison shall provide information on resources and programs and be the general contact person in the department for the education service cooperatives.



§ 6-13-1015 - Liaison with postsecondary institutions.

(a) Each education service cooperative, in carrying out its programs and services, shall cooperate with the various state-supported postsecondary educational institutions located within its area.

(b) Each such postsecondary institution, within the availability of funds and personnel, shall establish liaison with the education service cooperatives in its service area and assist them in all practical ways.



§ 6-13-1016 - Annual surveys and needs assessments.

(a) Each education service cooperative shall conduct annual surveys and needs assessments to assist the education service cooperative in its first priority of helping school districts improve their educational programs and practices.

(b) Such activities may include written surveys, visits to schools to meet with local personnel, and other means to identify local needs throughout the service area.

(c) Each education service cooperative shall work with the Department of Education to conduct statewide surveys which complement, rather than duplicate, the work of the department.

(d) The objective shall be to obtain statewide, area, and local data with as little duplication as possible.



§ 6-13-1017 - Programs and services.

(a) The programs and services of each education service cooperative shall be based upon the needs of the school districts included in its service area and upon the educational priorities of the state.

(b) Each education service cooperative shall provide a teacher center as its basic curriculum and staff development capability.

(c) Education service cooperatives may provide shared educational programs and services such as needs assessment and school improvement planning, staff development, curriculum development, itinerant teachers, instructional materials, adult and vocational education, programs for gifted and talented, education for children with disabilities, alternative educational programs, secondary area vocational centers, community-based education programs and other services which the State Board of Education may approve or which school districts may support with local funds.



§ 6-13-1018 - Participation of local school districts -- Contracts.

(a) Each school district within the service area of the education service cooperative shall be entitled to participate in those programs and services which are fully supported by state funds.

(b) No school district shall be required to participate in any service.

(c) School districts may enter into contracts with the education service cooperative for services supported partially or completely by local school funds.

(d) School districts within one (1) education service cooperative may also contract for services with another education service cooperative.



§ 6-13-1019 - Funding of education service cooperatives.

(a) The state shall provide funds to support the basic structure of the education service cooperatives established under the provisions of this subchapter.

(b) This structure shall include:

(1) Salaries and fringe benefits for a director, a teacher center coordinator, and support staff;

(2) Costs such as travel, utilities, rent, equipment, and supplies;

(3) Funds to support staff and curriculum development activities; and

(4) Funds in an annual amount not to exceed twenty-five thousand dollars ($25,000) for the travel expenses of itinerant personnel employed by the education service cooperative to serve the part-time needs of local school districts.

(c) School districts may contract with their education service cooperative for services and part-time personnel to be supported in whole or in part by local funds, but no school district shall be assessed a membership fee.

(d) Categorical state or federal funds may also be assigned to any education service cooperative upon approval of its governing body and under conditions set by the State Board of Education.

(e) As a public agency, each education service cooperative shall be eligible to receive and expend public and private funds.



§ 6-13-1020 - Policies and procedures -- Expenditures, reports, and audits.

(a) On or before August 31 of each year, each education service cooperative shall file with the State Board of Education for the state board's approval:

(1) The policies and procedures of the education service cooperative, including without limitation the board of directors' policies and procedures for overseeing the administrative and program expenditures of the education service cooperative;

(2) A record of the education service cooperative's employment policies and practices for the year that includes without limitation:

(A) The race and sex of each person the education service cooperative employed or terminated during the year;

(B) The race and sex of every person who sought employment with the education service cooperative during the year; and

(C) The name of each person employed by the education service cooperative during the year who is related by blood or marriage to another employee or board member of the education service cooperative; and

(3) (A) A report of its receipts and expenditures made in accordance with uniform accounting procedures adopted by the Commissioner of Education.

(B) The report shall contain without limitation:

(i) An itemization of administrative and program expenditures; and

(ii) The result of the board of directors' review of the expenditures made under its oversight function.

(b) The Department of Education may prescribe the forms and procedures for filing the information required by subsection (a) of this section.

(c) Each education service cooperative is subject to an annual audit by the Legislative Joint Auditing Committee.

(d) (1) (A) In an annual meeting of the board of directors which must convene between May 15 and July 15, each education service cooperative shall report to its constituent school districts on the year's operations.

(B) The report also shall include information on fiscal distress under § 6-13-1027.

(2) The education service cooperative shall supplement its report with written reports to each school district and to the department on a school-by-school, service-by-service accounting basis.

(e) Following the end of each fiscal year, any balances in particular service accounts must be apportioned and returned to the schools involved or credited to their accounts for the following year.



§ 6-13-1021 - Evaluations -- Performance rating.

(a) Each education service cooperative shall be evaluated during the 2012-2013 school year, and at least once within each five-year period, on a schedule established by the Commissioner of Education, all active education service cooperatives must be visited by an evaluation committee of not more than nine (9) persons.

(b) (1) (A) Each evaluation shall include, but not be limited to, an investigation of user satisfaction, service adequacy, extent of local financial support, staff qualifications, and performance and administration effectiveness.

(B) The final evaluation, including any self-evaluation, shall be included in the annual report to the Department of Education, § 6-13-1020, and made available on the website of the education service cooperative.

(2) (A) The evaluation criteria shall be developed collaboratively between the department and the director of each education service cooperative.

(B) The evaluation criteria shall be fully implemented by September 1, 2012.

(c) (1) The report of this committee shall be filed with the education service cooperative visited, with its constituent school districts, and with the State Board of Education.

(2) The state board shall acknowledge receipt of the report and comment on any deficiencies identified in the report that should be corrected for the education service cooperative to remain eligible for base funding.

(3) The report shall identify each education service cooperative as being in one (1) of the following category levels, based on the evaluation:

(A) "Level 5", education service cooperative of excellence;

(B) "Level 4", education service cooperative exceeding standards;

(C) "Level 3", education service cooperative meeting standards;

(D) "Level 2", education service cooperative on alert; or

(E) "Level 1", education service cooperative in need of immediate improvement.

(d) (1) The intent of this evaluation procedure is to provide a means for school districts to express their concerns about the operation of their education service cooperative and to ensure that each education service cooperative remains alert and responsive to the needs of the local schools it serves.

(2) An education service cooperative that receives a performance category level of level 1 shall be reevaluated during the evaluation cycle the following year.

(3) For all education service cooperatives that receive a performance category level of level 1 for two (2) consecutive years, the department shall:

(A) Withhold base funding to the education service cooperative; or

(B) Take over administration of the education service cooperative.

(e) The department shall promulgate rules necessary for implementing this section.

(f) (1) For each evaluation, the commissioner shall appoint the committee and designate its chairperson.

(2) The committee shall include the following from outside the boundary of the education service cooperative being evaluated:

(A) A Department of Education staff member;

(B) A teacher;

(C) An administrator;

(D) A college staff member; and

(E) A present or former staff member of an area education service agency.

(3) In addition, the committee shall include from within the education service cooperative's area:

(A) A member of the school district board of directors;

(B) A representative of business and industry; and

(C) A school parent from each of two (2) school districts.

(4) Each education service cooperative shall pay the reasonable costs of its evaluation.



§ 6-13-1022 - Dissolution of education service cooperative.

(a) After 1990, the State Board of Education shall be authorized to dissolve any education service cooperative upon the request of a majority of its school district boards of directors or upon the recommendation of the evaluation committee provided for in § 6-13-1021.

(b) A dissolved education service cooperative's area shall be assigned to one (1) or more adjacent education service cooperatives, the provisions of § 6-13-1003 notwithstanding, with the dissolved education service cooperative's base funding apportioned to all remaining education service cooperatives in the state.

(c) After payment of debts, the assets of a dissolved education service cooperative shall be distributed to the school districts in its service area based on each school district's third-quarter average daily membership for the immediately preceding school year.



§ 6-13-1023 - Technology training center -- Technology coordinator.

(a) Consistent with funds available and upon a majority vote of the members present and voting, the board of directors of each education service cooperative established under this subchapter is authorized to establish a technology training center and employ a technology coordinator who has demonstrated expertise in computer technology and staff development.

(b) The duties of the technology coordinator at such technology training center shall include, but not be limited to, the following:

(1) To provide staff development for personnel of member schools;

(2) To assist member schools with determining technology needs and types of computer hardware and software necessary to meet those needs;

(3) To assist with technology system analysis and local network design;

(4) To provide member schools with information on technology standards and specifications;

(5) To develop and coordinate a technology training center located at the education service cooperative;

(6) To coordinate information with the Arkansas Public School Computer Network, the Instructional Microcomputer Project for Arkansas Classrooms, and the Governor's Technology Task Force so that member schools will be informed on technological activity in the state; and

(7) To assist with requests for proposal development and bid analysis so that member schools will be better able to spend funds for technology.



§ 6-13-1025 - Mathematics and science center -- Mathematics and science coordinator.

(a) Consistent with funds available and upon a majority vote of the members present and voting, the board of directors of each education service cooperative established under this subchapter is authorized to establish a mathematics and science center and to employ a mathematics and science coordinator who has demonstrated expertise in mathematics and science content, in pedagogy, and in staff development.

(b) The duties of the mathematics and science coordinator at the mathematics and science resource center shall include, but not be limited to, the following:

(1) Providing mathematics and science staff development for and individual technical assistance to personnel of member schools;

(2) Assisting member schools with determining mathematics and science curricula, with instruction, and with assessment of needs and resources necessary to meet those needs;

(3) Enhancing curricula and instruction using technology;

(4) Providing member schools with information for curriculum alignment with mathematics and science standards and state frameworks;

(5) Developing and coordinating a mathematics and science resource center located at the education service cooperative; and

(6) Assisting with the development of requests for proposals for teacher enhancement in mathematics and science.



§ 6-13-1026 - Cooperatives qualify as local education agencies.

(a) The General Assembly designates that the education service cooperatives created by this subchapter meet the definition of "local education agencies" by virtue of the fact that each is a public authority, legally constituted within this state to perform a service function for a public elementary and secondary school in school districts and other political subdivisions of the state and to form a consortia of school districts which are recognized by the General Assembly as administrative agents for public elementary and secondary schools.

(b) This section intends to recognize the function of the cooperatives and to provide eligibility to cooperatives to receive state and federal funds upon written requests from the school districts.



§ 6-13-1027 - Fiscal distress.

(a) As used in this section:

(1) "Fiscal integrity" means the education service cooperative's ability to comply completely, accurately, and timely with financial management, accounting, auditing, and reporting procedures required by state or federal law and regulations; and

(2) "Material" means that the act, omission, or violation jeopardizes the fiscal integrity of the education service cooperative.

(b) Any education service cooperative that meets one (1) or more of the following criteria may be identified by the Department of Education as being in fiscal distress upon final approval of the State Board of Education:

(1) (A) A declining balance that jeopardizes the fiscal integrity of the education service cooperative.

(B) The department shall not use capital outlay expenditures from the education service cooperative's balance for facilities to identify the education service cooperative as being in fiscal distress;

(2) A material failure to meet the education service cooperative's obligation to maintain the education service cooperative's facilities;

(3) A material violation of local, state, or federal law or regulations relating to:

(A) Fire, health, or safety codes;

(B) Construction codes;

(C) Audit requirements; or

(D) Procurement, bidding, and purchasing requirements;

(4) A material failure to provide timely and accurate legally required financial reports to the department, the Division of Legislative Audit, the General Assembly, or the Internal Revenue Service;

(5) A material failure to maintain sufficient funds to cover payroll, salary, employment benefits, or legal tax obligations;

(6) A material default on any debt obligation;

(7) A material discrepancy between budgeted and actual expenditures; or

(8) Any other fiscal condition of the education service cooperative that the department determines materially impacts the education service cooperative's delivery of education services.

(c) (1) The department may identify an education service cooperative as being in fiscal distress at any time a fiscal condition of the education service cooperative is discovered to have a detrimental negative impact on the continuation of educational services provided by the education service cooperative.

(2) (A) If the department identifies an education service cooperative as being in fiscal distress, the department shall notify the education service cooperative in writing of the identification of fiscal distress within ten (10) calendar days.

(B) The department shall identify in the notice each criteria for fiscal distress on which the department based the identification of fiscal distress.

(C) The department shall deliver the notice by certified mail, return receipt requested, and addressed to:

(i) The president of the education service cooperative's board of directors; and

(ii) The director of the education service cooperative employed under § 6-13-1010.

(d) The identification of fiscal distress made by the department under this section may be appealed to the state board under § 6-13-1031 in which case the final order entered upon appeal is the final classification of fiscal distress.

(e) Within two (2) weeks following the date the education service cooperative receives the final classification by the state board of fiscal distress, the education service cooperative shall:

(1) Notify in writing each public school district in its service area that the education service cooperative is classified as being in fiscal distress; and

(2) File with the department a fiscal distress plan under § 6-13-1028.

(f) An education service cooperative that is identified as being in fiscal distress shall not incur any debt without the prior written approval of the department.

(g) The education service cooperative shall include in the annual report to constituent school districts under § 6-13-1020(d) the progress the education service cooperative had made on its fiscal distress plan.



§ 6-13-1028 - Fiscal distress plan.

(a) An education service cooperative that is classified by the State Board of Education as being in fiscal distress shall file with the Department of Education a fiscal distress plan that:

(1) Addresses each area of fiscal distress identified by the department;

(2) Describes how the education service cooperative will remedy the areas experiencing fiscal distress; and

(3) (A) Establishes the schedule by which the education service cooperative will implement the fiscal distress plan.

(B) The fiscal distress plan implementation schedule shall not exceed two (2) years from the date of the final classification of fiscal distress.

(b) The department shall approve the fiscal distress plan before the education service cooperative implements the fiscal distress plan.

(c) An education service cooperative identified as being in fiscal distress is required to receive on-site technical evaluation and assistance from the department.



§ 6-13-1029 - Fiscal distress actions.

(a) To address the identified areas of fiscal distress of an education service cooperative, the Department of Education shall:

(1) (A) Conduct an on-site evaluation and make recommendations regarding the staffing and fiscal practices of the education service cooperative.

(B) The recommendations of the department are binding on the education service cooperative;

(2) Every six (6) months during which the education service cooperative is classified as being in fiscal distress, submit to the state board a written evaluation on the fiscal status of the education service cooperative;

(3) Monitor the fiscal operations and accounts of the education service cooperative; and

(4) Require the education service cooperative administrative staff and employees to obtain instruction or training in areas of fiscal concern for the education service cooperative.

(b) The department also may take one (1) or more of the following actions:

(1) Reorganize the administrative unit of the education service cooperative by:

(A) (i) Removing and replacing the director of the education service cooperative employed under § 6-13-1010.

(ii) An individual appointed to replace the director shall administratively operate the education service cooperative under the supervision and approval of the Commissioner of Education.

(iii) The department may compensate nondepartment agents operating the education service cooperative from the education service cooperative's funding; and

(B) Removing, replacing, or reassigning other administrative staff of the education service cooperative; or

(2) Impose reporting requirements on the education service cooperative.

(c) Within two (2) consecutive school years of the State Board of Education's final classification of fiscal distress, the department shall determine whether to recommend that the education service cooperative be removed from fiscal distress status.



§ 6-13-1030 - Removal from fiscal distress status.

(a) The Department of Education shall certify in writing to the education service cooperative that the education service cooperative may be removed from fiscal distress status when the department determines that the education service cooperative has:

(1) Corrected all of the criteria under § 6-13-1027 that led to the classification of fiscal distress; and

(2) Complied with all department recommendations and requirements for removal from fiscal distress status.

(b) (1) Within thirty (30) days of receiving the department's certification under subsection (a) of this section, an education service cooperative may petition the State Board of Education in writing for removal from fiscal distress.

(2) An education service cooperative may not petition the state board for removal from fiscal distress status before the department makes the certification under subsection (a) of this section.

(c) Within sixty (60) days of receiving the petition for removal from fiscal distress, the state board shall deny the petition or remove the education service cooperative from fiscal distress status.

(d) If an education service cooperative fails to meet the department's requirements for removal from fiscal distress status within two (2) consecutive school years of being classified in fiscal distress, the state board shall:

(1) Reorganize the administrative unit of the education service cooperative under § 6-13-1029; or

(2) (A) Issue a written finding supported by a majority vote of the state board explaining in detail that the education service cooperative could not comply with this section due to impossibility caused by external forces beyond the education service cooperative's control.

(B) The state board shall extend the classification of fiscal distress for one (1) additional year within which time the education service cooperative shall comply with all conditions for removal from fiscal distress status under this section.

(e) Within fifteen (15) days of making a decision under this section, the state board shall notify the education service cooperative of its decision and include with the notice a copy of a written finding issued under subsection (d) of this section.



§ 6-13-1031 - Appeal.

(a) An education service cooperative may appeal to the State Board of Education the identification of fiscal distress under § 6-13-1027.

(b) The education service cooperative may lodge an appeal by filing a written appeal with the Commissioner of Education by certified mail, return receipt requested, within thirty (30) days of the date the education service cooperative received notice of the identification of fiscal distress.

(c) The written appeal shall state in clear terms the reason why the education service cooperative should not be classified as being in fiscal distress.

(d) The state board shall hear the appeal within sixty (60) days of receipt of the written notice of appeal.

(e) Notwithstanding any appeal rights in this section, no appeal shall stay the state board's or the Department of Education's authority to take action to enforce the education service cooperative's compliance with financial management, accounting, auditing, and reporting procedures required by state or federal law and regulations.

(f) (1) The decision of the state board on the appeal is a final order.

(2) There is no further right of appeal except to Pulaski County Circuit Court pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 11 - -- Model Rural School Consortiums

§ 6-13-1101 - Legislative intent.

It is the purpose and intent of this subchapter to provide a procedure by which one (1) or more school districts located within this state may, by agreement, reflected by a majority vote of the respective boards of directors of the participating school districts, form a model rural early childhood consortium. It is anticipated that this model rural early childhood consortium would be established to exemplify the best practices available in rural early childhood education. It would further be the purpose of this consortium to serve as a training and development site for both students and teachers within the cooperating school districts. A model rural early childhood consortium created pursuant to the provisions of this subchapter may be organized in ways that are fundamentally different from the ways schools are now organized.



§ 6-13-1102 - Authority.

Pursuant to the provisions of this subchapter, one (1) or more school districts may by a majority vote of their respective boards of directors agree to create a model rural early childhood consortium for the purposes set forth in § 6-13-1101.



§ 6-13-1104 - Powers and duties.

Any model rural early childhood consortium created pursuant to this subchapter shall have the authority to petition the Department of Education or the State Board of Education for waivers from present school standards to fulfill the purposes set forth in § 6-13-1101.



§ 6-13-1106 - Criteria -- Contingency.

(a) (1) The State Board of Education shall adopt and publish criteria setting forth the application process to be followed by any educational consortium.

(2) The Department of Education shall determine which applications are accepted in accordance with the state board's published criteria.

(b) Implementation of the provisions of this subchapter shall be contingent upon appropriation.






Subchapter 12 - -- Clarification of Laws Concerning Consolidation, Annexation, and Formation



Subchapter 13 - -- Site-Based Decision Making

§ 6-13-1301 - Legislative intent.

It is the intention of the General Assembly through this subchapter to:

(1) Stimulate local innovation and creativity in restructuring Arkansas public schools;

(2) Facilitate the empowerment of educators and other persons at the local building site level to identify the needs of their particular students; and

(3) Implement methods of satisfying those needs.



§ 6-13-1302 - Definitions.

As used in this subchapter:

(1) "Certified employee" means any person for whom certification is required as the basis of employment in the public schools of the state;

(2) "Classified employee" means any person for whom certification is not required as the basis of employment in the public schools of the state;

(3) "Parent" means any parent, legal guardian, or other person having custody or charge of a student enrolled in a public school; and

(4) "Site-based decision making" means a joint planning and problem-solving process implemented within a local school building, providing for a sharing of power, authority, and responsibility among teachers, administrators, and parents, and designed to shift decision making activity to the local building level.



§ 6-13-1303 - Adoption of policy.

(a) Following a secret ballot vote by two-thirds (2/3) of the certified employees in a local building site to implement site-based decision making, the local school district board of directors may adopt a policy for implementing site-based decision making in the school district, to include, but not be limited to, a description of how school district policies have been amended to allow school employees at the local school building site to be involved in the decision-making process as they work to meet educational goals.

(b) For the policy to be implemented, it must be adopted by a majority of the board of directors of the school district.



§ 6-13-1304 - School council established -- Members.

The school district policy adopted by the board of directors and certified faculty of a local school district shall require the following when any local school building site elects to implement site-based decision making under the provisions of this subchapter:

(1) (A) (i) A school council shall be established, composed of teachers, classified employees, and the building principal or administrator.

(ii) A majority of the council shall be made up of teachers.

(B) (i) The teacher representatives on the council shall be elected by a majority of the teachers in a secret ballot election conducted by the teachers in the building.

(ii) The classified employee representatives shall be elected by a majority of the classified employees in a secret ballot election conducted by the classified employees.

(2) (A) The school council may include parent representatives if two-thirds (2/3) of the parents present at a meeting called for that purpose vote to participate in site-based decision making.

(B) The parent representatives on the council shall be elected by the parents at a meeting called for that purpose and shall not be relatives of any employee of the school or any board member.

(3) Members of the school council shall elect a chair, vice chair, and secretary.



§ 6-13-1305 - School district policy -- Contents.

The policy adopted by the local school district board of directors to implement site-based decision making shall also address the following:

(1) Parent, citizen, and community participation, including the relationship of the school council with other groups;

(2) Cooperation and collaboration within the school district, with other school districts, and with other public and private agencies;

(3) Professional development plans developed pursuant to the state accreditation standards;

(4) School improvement plans, including the form and function of strategic planning and its relationship to school district planning;

(5) School budget and administration, including:

(A) Discretionary funds;

(B) Activity and other school funds;

(C) Funds for maintenance, supplies, and equipment; and

(D) Accounting and auditing;

(6) Assessment of individual student progress, including testing and reporting of student progress to students, parents, the school district, the community, and the state;

(7) Requirements for waiver of school district policies;

(8) Requirements for record keeping by the school council;

(9) A process for appealing a decision made by a school council; and

(10) Teacher evaluations, professional learning plans, and teacher support under the Teacher Excellence and Support System, § 6-17-2801 et seq.



§ 6-13-1306 - School council powers and duties.

The school council established under this subchapter may implement policies in the following areas:

(1) Planning and resolution of issues regarding instructional practices;

(2) Selection and implementation of discipline and classroom management techniques, including responsibilities of the student, parent, teacher, counselor, and principal;

(3) Curriculum, including:

(A) Needs assessment;

(B) Curriculum development;

(C) Alignment with state standards;

(D) Technology utilization; and

(E) Program appraisal;

(4) Assignment of all instructional and noninstructional staff time;

(5) Provision for planning time for instructional staff;

(6) Assignment of students to classes and programs within the school;

(7) Determination of the schedule of the school day and week, subject to the beginning and ending times of the school day and school calendar year as specified in the personnel policies or negotiated agreements;

(8) Determination of use of school space during the school day and week; and

(9) Selection of extracurricular programs and determination of policies relating to student participation based on academic qualifications and attendance requirements, program evaluation, and supervision.



§ 6-13-1307 - Other authority -- Granted by local board.

The local board may grant to the school council other authority as authorized by law.



§ 6-13-1308 - Assistance by Department of Education.

(a) The Department of Education may develop sample guidelines to assist local boards of directors in the development of their policies.

(b) The department may provide professional development activities to assist schools in implementing site-based decision making.



§ 6-13-1309 - Alternative model.

(a) A local school building site that chooses to have site-based decision making but wishes to be exempt from the administrative structure set forth by this subchapter may develop a model for implementing site-based decision making, including, but not limited to, a description of the membership, organization, duties, and responsibilities of a school council.

(b) (1) The local school building site shall submit the model through the local school district board of directors to the Commissioner of Education and the State Board of Education for approval.

(2) The application for approval of the model shall show evidence that it has been developed by representatives of the parents, students, and employees of the school and that two-thirds (2/3) of the certified employees voting in a secret ballot election have agreed to the model.






Subchapter 14 - -- Consolidation, Annexation, and Formation

§ 6-13-1401 - Definitions.

As used in this subchapter:

(1) "Affected district" means a school district that:

(A) Loses territory or students as a result of annexation; or

(B) Is involved in a consolidation;

(2) "Aggrieved district" means the lawfully constituted and existing board of directors of a school district that gains or loses territory or students as a result of an annexation or consolidation;

(3) "Annexation" means the joining of an affected school district or part thereof with a receiving district;

(4) "Consolidation" means the joining of two (2) or more affected school districts or parts thereof to create a new single school district;

(5) "Receiving district" means a school district or districts that receive territory or students, or both, from an affected district as a result of annexation; and

(6) "Resulting district" means the new school district created from an affected district or districts as a result of consolidation.



§ 6-13-1402 - Consolidation and annexation authority.

There shall not be any consolidation or annexation of any public school district with any other school district in the state without the prior consent and approval of the State Board of Education.



§ 6-13-1403 - Conditions under which the State Board of Education may annex school districts.

(a) The State Board of Education shall consider the annexation of an affected school district or districts to a receiving district or districts under the following conditions:

(1) The state board, after providing thirty (30) days written notice to the affected school districts, determines that annexation is in the best interest of the affected district or districts and the receiving district based upon failure to meet standards for accreditation or failure to meet academic or fiscal distress requirements pursuant to The Quality Education Act of 2003, § 6-15-201 et seq., the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq., and the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.;

(2) (A) The affected district or districts file a petition with the state board requesting annexation to a particular receiving district or districts, and a copy of the petition is filed with the county clerk's office of each county where the affected district or districts are located;

(B) The county clerk's office of each county where the affected district or districts are located certifies in writing that the petition has been signed by a majority of the qualified electors of the affected district or districts; and

(C) The receiving district or districts provide to the state board written proof of consent to receive the affected district or districts by annexation as evidenced by either a vote to approve annexation by resolution by a majority of the members of the local receiving board of education or by a vote to approve annexation by a majority of the qualified electors of the receiving district as provided for in § 6-14-122;

(3) (A) A majority of the qualified electors in the affected district or districts vote to approve the annexation of an affected school district or districts to a receiving district or districts as provided for in § 6-14-122; and

(B) The receiving district or districts provide to the state board written proof of consent to receive the affected district or districts by annexation as evidenced by either a vote to approve annexation by resolution by a majority of the members of the local receiving board of education or by a vote to approve annexation by a majority of the qualified electors of the receiving district as provided in § 6-14-122; or

(4) (A) The local board of education of the affected district or districts votes to approve by resolution the annexation of the affected district or districts to a receiving district or districts by a majority of the members of the local board of education of the affected district or districts; and

(B) The receiving district or districts provide to the state board written proof of consent to receive the affected district or districts by annexation as evidenced by either a vote to approve annexation by resolution by a majority of the members of the local receiving board of education or by a vote to approve annexation by a majority of the qualified electors of the receiving districts as provided for in § 6-14-122.

(b) The state board may vote to approve, by a majority of a quorum present of the members of the state board, the annexation of the affected districts into a receiving district:

(1) The state board, after providing thirty (30) days written notice to the affected districts, may on its own motion based on a school district's failure to meet standards for accreditation or failure to meet academic or fiscal distress requirements pursuant to The Quality Education Act of 2003, § 6-15-201 et seq., the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq., and the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.; or

(2) Upon receipt of a valid petition for annexation and after receiving proof from the petitioning party of at least one (1) of the required conditions set forth in subsection (a) of this section and upon receipt of proof of the issuance of public notice of the intent to annex affected districts into a receiving district or districts in the local newspapers of general circulation in the affected districts for a time period of no less than one (1) time a week for two (2) consecutive weeks immediately prior to the time the petition is filed with the state board.

(c) (1) In order for the petition for annexation to be valid, it shall be filed with the state board at least thirty (30) days prior to the next regularly scheduled state board meeting, at which time the petition will be presented for hearing before the state board.

(2) However, no petition is required for the state board to annex a school district or districts upon a motion of the state board as allowed in subsection (b).

(d) (1) Upon determination by the state board to annex a school district or approval of a petition requesting annexation, the state board shall issue an order dissolving the affected districts and establishing the receiving school district or districts.

(2) (A) The state board shall issue an order establishing the boundary lines of the receiving district or districts.

(B) It shall be the duty of the Department of Education to make changes in the maps of the school districts to properly show the boundary lines of the receiving district or districts.

(e) (1) The state board shall:

(A) Issue an order establishing the changed boundaries; and

(B) File the order with the:

(i) County clerk of each county where a receiving district is located;

(ii) Secretary of State; and

(iii) Arkansas Geographic Information Office.

(2) The county clerk shall make a permanent record of the order.

(3) The boundaries established under this subsection shall be the boundaries of the receiving district until changes are made according to the provisions of law.

(f) The state board shall not annex affected districts that are not geographically contiguous unless the following limited conditions are determined to be valid reasons for annexation:

(1) The annexation will result in the overall improvement in the educational benefit to students in all the school districts involved; or

(2) The annexation will provide a significant advantage in transportation costs or service to all the school districts involved.



§ 6-13-1404 - Conditions under which the State Board of Education may consolidate school districts.

(a) The State Board of Education shall consider the consolidation of affected districts into a new resulting district or districts under the following conditions:

(1) The state board, after providing thirty (30) days written notice to the affected school districts, determines consolidation is in the best interest of the affected district or districts and the resulting district based upon failure to meet standards for accreditation or academic or fiscal distress requirements pursuant to The Quality Education Act of 2003, § 6-15-201 et seq., the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq., and the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.; or

(2) (A) The affected districts file a petition with the state board requesting that the affected districts be consolidated into a resulting district or districts;

(B) A copy of the petition has been filed with the county clerk's office of each county where the affected districts are located;

(C) The county clerk's office certifies in writing to the state board that the petition has been signed by a majority of the qualified electors of the affected districts;

(D) A majority of the qualified electors in the affected districts votes to approve consolidation of the affected districts into a resulting district or districts pursuant to a valid election as provided in § 6-14-122; and

(E) The local board of directors votes to approve by resolution of a majority of the members of each local board of education the consolidation of the affected districts into a resulting district or districts.

(b) The state board:

(1) After providing thirty (30) days written notice to the affected districts, may consolidate school districts upon its own motion based upon a school district's failure to meet standards for accreditation or academic or fiscal distress requirements pursuant to The Quality Education Act of 2003, § 6-15-201 et seq., the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq., and the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.; or

(2) May vote to approve by a majority of a quorum present of the members of the state board the consolidation of the affected districts into a resulting district upon receipt of a valid petition for consolidation after receiving proof from the petitioning party of at least one (1) of the required conditions set forth in subsection (a) of this section and upon receipt of proof of the issuance of public notice of the intent to consolidate affected districts into a resulting district or districts in the local newspapers of general circulation in the affected districts for a time period of no less than one (1) time a week for two (2) consecutive weeks immediately prior to the time the petition is filed with the state board.

(c) (1) In order for the petition for consolidation to be valid, it shall be filed with the state board at least thirty (30) days prior to the next regularly scheduled state board meeting, at which time the petition will be presented for hearing before the state board.

(2) However, no petition is required for the state board to consolidate a school district or districts on a motion of the state board as allowed in subsection (b).

(d) (1) Upon consolidation of a school district by the state board or approval of a petition requesting consolidation, the state board shall issue an order dissolving the affected school districts and establishing the resulting school district or districts.

(2) (A) The state board shall issue an order establishing the boundary lines of the resulting district or districts.

(B) It shall be the duty of the Department of Education to make changes in the maps of the school districts to properly show the boundary lines of the resulting district or districts.

(e) (1) The state board shall:

(A) Issue an order establishing the changed boundaries; and

(B) File the order with the:

(i) County clerk of each county where a resulting district is located;

(ii) Secretary of State; and

(iii) Arkansas Geographic Information Office.

(2) The county clerk shall make a permanent record of the order.

(3) The boundaries established under this subsection shall be the boundaries of the resulting district until changes are made according to the provisions of law.

(f) The state board shall not consolidate affected districts that are not geographically contiguous unless the following limited conditions are determined to be valid reasons for consolidation:

(1) The consolidation will result in the overall improvement in the educational benefit to students in all the school districts involved; or

(2) The consolidation will provide a significant advantage in transportation costs or service to all the school districts involved.



§ 6-13-1407 - Creation of a school district -- When part of a school district taken.

(a) Any receiving or resulting district created under this section shall become the successor in interest to the property of the school district dissolved, shall become liable for the contracts and debts of such a school district, and may sue and be sued therefor.

(b) When territory less than the entire school district is annexed or consolidated to a school district, the receiving or resulting district shall take the property of the school district from which the territory was taken, as the State Board of Education shall deem proper, and shall be liable for that part of all indebtedness of the school district from which the territory was taken as shall be assigned to it by the state board unless otherwise approved by a majority vote of the affected school district's or districts' board or boards of directors.



§ 6-13-1408 - Annexation or consolidation not to negatively impact state-assisted desegregation.

(a) The State Board of Education shall not order any annexation or consolidation under this subchapter or any other act or any combination of acts which hampers, delays, or in any manner negatively affects the desegregation efforts of a school district or districts in this state.

(b) Prior to the entry of any order under this subchapter, the state board shall seek an advisory opinion from the Attorney General concerning the impact of the proposed annexation or consolidation on the effort of the state to assist a school district or districts in desegregation of the public schools of this state.

(c) Any order of annexation or consolidation or combination thereof that violates the provisions of this section shall be null and void.



§ 6-13-1409 - State Board of Education.

(a) The State Board of Education shall have the following duties regarding consolidations and annexations:

(1) To form local school districts, change boundary lines of school districts, dissolve school districts and annex the territory of those school districts to another school district, create new school districts, and perform all other functions regarding changes in school districts in accordance with the law;

(2) To transfer funds and attach territory that is in no school district to other school districts as may seem best for the educational welfare of the children; and

(3) To enact rules and regulations regarding the consolidation and annexation of school districts under this title.

(b) The millage rate of the electors of the affected district shall remain the same until an election may be held to change the rate of taxation for the resulting district or receiving district.



§ 6-13-1410 - Appeal and election.

Notwithstanding any other provision of law, the decision of the State Board of Education regarding a consolidation or annexation shall be final with no further right of appeal except that only an aggrieved district may appeal to Pulaski County Circuit Court pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-13-1411 - Use of fund balances.

(a) Unless otherwise approved by a unanimous vote of the board of directors of the resulting district, the fund balances of any school district that is consolidated, annexed, or otherwise reorganized shall be used by the resulting district solely for the construction of facilities or the operation, maintenance, or support of the schools that were located in the affected school district from which the fund balance was derived if any of the facilities of the affected district from which the fund balance was derived remain open.

(b) The provisions of this section shall not apply if the consolidation or annexation is because of the school district's failure to meet standards for accreditation or failure to meet academic or fiscal distress requirements pursuant to The Quality Education Act of 2003, § 6-15-201 et seq., the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq., or the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.



§ 6-13-1414 - Boundary change by State Board of Education.

(a) (1) The State Board of Education shall consider a petition from a local board of directors of any school district seeking an adjustment or change of boundary lines between its school district and an adjoining school district.

(2) The local board of directors must file the petition with the state board at least thirty (30) days prior to the next regularly scheduled state board meeting, at which time the petition will be presented for hearing before the state board.

(b) Upon proof to the state board of public notice issued in the local newspapers of general circulation in each affected school district no less than one (1) time a week for two (2) consecutive weeks, the state board may, by approval of a majority of the members of a quorum present of the state board, issue an order changing or adjusting the boundary lines between the adjoining school districts.

(c) If the local board of directors of each of the affected school districts is unable to agree on the proposed change in boundary lines, the state board shall adjust and change the boundary lines in accordance with its best judgment subject to the requirement of subsection (f) of this section or shall rule that the boundaries remain unchanged.

(d) Upon an order from the state board to change or adjust boundary lines, it shall be the duty of the Department of Education to immediately make changes in the maps of the school districts of the county to show the changes of boundaries.

(e) (1) The state board shall:

(A) Issue an order establishing the changed boundaries; and

(B) File the order with the:

(i) County clerk in each county in which every affected school district lies;

(ii) Secretary of State; and

(iii) Arkansas Geographic Information Office.

(2) The county clerk shall make a permanent record of the order.

(3) The boundaries established under this subsection shall be the boundaries of the affected school districts until changes are made according to the provisions of law.

(f) The state board shall not order any change in school district boundaries which hampers, delays, or in any manner negatively affects the desegregation efforts of the public school districts in the State of Arkansas.



§ 6-13-1415 - Involuntary consolidation or annexation -- Effective date -- Interim board of directors.

(a) This section applies to the involuntary consolidation or involuntary annexation of a school district made by a motion of the State Board of Education.

(b) The effective date of an involuntary consolidation or involuntary annexation of a school district shall be the July 1 after the state board action unless determined otherwise by the state board.

(c) The state board shall establish the terms and conditions of the involuntary consolidation or involuntary annexation that shall govern the affected districts, resulting districts, and receiving districts.

(d) (1) If the state board determines that a new permanent board of directors is necessary, the state board shall prescribe:

(A) The number of members for the new permanent board of directors of the resulting district or receiving district;

(B) The manner of formation of the new permanent board of directors of the resulting district or receiving district under § 6-13-1417; and

(C) (i) Whether the new permanent board of directors will be elected at the first or second school election after the effective date of consolidation or annexation.

(ii) The election for the new permanent school board of directors may take place during the second school election after the effective date of consolidation or annexation only if the state board determines that additional time is required to implement singe-member zoned elections.

(2) If the state board determines that an interim board of directors is necessary, the state board shall prescribe:

(A) The number of members for the interim board of directors of the resulting district or receiving district;

(B) The terms of the members of the interim board of directors of the resulting district or receiving district; and

(C) (i) The manner of formation of the interim board of directors of the resulting district or receiving district.

(ii) The state board may:

(a) Allow the affected districts and receiving districts thirty (30) days to establish an interim board of directors to govern the resulting district or receiving district that consists of either five (5) or seven (7) members selected from the boards of directors from the affected districts and receiving districts based on the proportion of the student population of each of the affected districts and receiving districts before consolidation or annexation;

(b) Appoint an interim board of directors to govern the resulting or receiving district that consists of either five (5) or seven (7) members selected from the boards of directors from the affected districts and receiving districts based on the proportion of the student population of each of the affected districts and receiving districts before consolidation or annexation; or

(c) Designate the existing board of directors of one (1) affected district in a consolidation or the existing board of directors of the receiving district in an annexation as the interim board to govern the resulting district or receiving district.

(3) The state board may determine that an interim board of directors is not necessary and may order the existing board of directors of one (1) affected district in a consolidation or the existing board of directors of the receiving district in an annexation to remain as the permanent school board of directors.

(e) (1) An interim board of directors shall serve until the first school election after the effective date of consolidation or annexation unless:

(A) Any members of the permanent board of directors of the resulting district or receiving district are elected from single-member zones, then the interim board of directors may serve until the second school election after the effective date of consolidation or annexation under subdivision (d)(1)(C) of this section; or

(B) All the members of the permanent board of directors of the resulting district or receiving district are elected at-large, then the state board may stagger the terms of the interim board of directors, which shall be determined by lot so that no more than two (2) members' terms expire during any one (1) year.

(2) If the state board allows the local school districts time to establish an interim board of directors, the board of directors of each affected district before the consolidation or each affected district and receiving district before the annexation may determine independently how to select members of the existing board of directors to serve on the interim board of directors, subject to approval by the state board, by:

(A) The voluntary resignation of one (1) or more members of the existing board of directors;

(B) Selecting one (1) or more members of the existing board of directors by a majority vote of the school board; or

(C) Selecting one (1) or more members of the existing board of directors by a random lot drawing.

(3) An interim board of directors shall be established by May 31 of the year preceding the effective date of administrative consolidation or administrative annexation under § 6-13-1603 if the state board determines that an interim board of directors is necessary.

(f) (1) A consolidation or annexation order adopted by the state board shall be filed with the:

(A) County clerk of each county that contains school district territory of each affected district, receiving district, or resulting district;

(B) Secretary of State; and

(C) Arkansas Geographic Information Office.

(2) A consolidation or annexation order shall include a map of the boundaries of the resulting district or receiving district.

(3) A consolidation or annexation order filed with the Secretary of State and the Arkansas Geographic Information Office shall include a digital map showing the boundaries of the resulting district or receiving district in a format prescribed by the Arkansas Geographic Information Office.

(g) The state board may promulgate rules necessary to administer this subchapter.



§ 6-13-1416 - Voluntary consolidation or annexation -- Effective date -- Interim board of directors.

(a) This section applies to any petition for consolidation or annexation of a school district submitted to the State Board of Education by a school district.

(b) The effective date of a petition for consolidation or annexation of a school district shall be the July 1 after the state board approves the consolidation or annexation petition unless the state board approves an alternative effective date or determines otherwise.

(c) (1) Each board of directors of an affected district and receiving district shall enter into a written agreement approved by the quorum of the members of each board of directors present and executed by the president and secretary of each school board of directors.

(2) The written agreement may prescribe the effective date of the annexation of the affected district to the receiving district or the effective date of the formation of the resulting district from consolidation of affected districts, subject to approval by the state board.

(3) (A) The written agreement may prescribe the number of members of the permanent board of directors of the resulting district or receiving district and the manner of formation of the permanent board of directors of the resulting district or receiving district under § 6-13-1417 or as allowed by law.

(B) (i) If the written agreement prescribes the formation of a new permanent board of directors, the written agreement shall specify whether the new permanent board of directors will be elected at the first or second school election after the effective date of consolidation or annexation.

(ii) The election of a new permanent board of directors may take place during the second school election after the effective date of consolidation or annexation only if additional time is necessary to implement single-member zoned elections.

(d) The written agreement may prescribe for the formation of an interim board of directors, including the number of members, the length of member terms, and the manner of formation as follows:

(1) Establish an interim board of directors to govern the resulting district or receiving district that consists of either five (5) or seven (7) members selected from the boards of directors from the affected districts and receiving districts based on the proportion of the student population of each of the affected districts and receiving districts before consolidation or annexation;

(2) Designate the existing board of directors of one (1) affected district in a consolidation or the existing board of directors of the receiving district in an annexation as the interim board of directors; or

(3) Determine that an interim board of directors is not necessary and may designate the existing board of directors of one (1) affected district in a consolidation or the existing board of directors of the receiving district in an annexation to remain as the permanent school board of directors.

(e) (1) If the written agreement prescribes the formation of an interim board of directors, the interim board of directors shall serve until the first school election after the effective date of consolidation or annexation unless:

(A) Any members of the permanent board of directors of the resulting district or receiving district are elected from single-member zones, then the interim board of directors may serve until the second school election after the effective date of consolidation or annexation under subdivision (c)(3)(B) of this section; or

(B) All the members of the permanent board of directors of the resulting district or receiving district are elected at-large, then the state board may stagger the terms of the interim board of directors, which shall be determined by lot so that no more than two (2) members' terms expire during any one (1) year.

(2) If the written agreement prescribes formation of an interim board of directors, the board of directors of the affected district before the consolidation or the affected district and receiving district before annexation may determine independently how to select members of the existing board of directors to serve on the interim board of directors by:

(A) The voluntary resignation of one (1) or more members of the existing board of directors;

(B) Selecting one (1) or more members of the existing board of directors by a majority vote of the school board; or

(C) Selecting one (1) or more members of the existing board of directors by a random lot drawing.

(3) If the written agreement in an administrative consolidation or an administrative annexation under § 6-13-1603 requires the formation of an interim board of directors, the interim board of directors shall be established by May 31 preceding the effective date of the administrative consolidation or administrative annexation.

(f) (1) An executed copy of the written agreement shall be attached to the petition for consolidation or annexation submitted to the state board.

(2) If the written agreement is approved by the state board, the terms of the written agreement shall be binding upon the affected districts, receiving districts, and resulting districts, including the interim and permanent school boards of directors.

(3) A written agreement under this section shall not be effective without approval from the state board.

(g) (1) A consolidation or annexation petition approved by the state board along with an executed copy of the written agreement shall be filed with the:

(A) County clerk of each county that contains school district territory of each affected district, receiving district, or resulting district;

(B) Secretary of State; and

(C) Arkansas Geographic Information Office.

(2) An approved consolidation or annexation petition shall include a map of the boundaries of the resulting district or receiving district.

(3) An approved consolidation or annexation petition filed with the Secretary of State and the Arkansas Geographic Information Office shall include a digital map showing the boundaries of the resulting district or receiving district in a format prescribed by the Arkansas Geographic Information Office.



§ 6-13-1417 - Formation of a permanent board of directors.

(a) (1) A permanent board of directors shall have either five (5) or seven (7) members unless the school district is allowed to have nine (9) members under § 6-13-604.

(2) The length of the terms of the board of directors may be for the time period prescribed by law and:

(A) Prescribed in the written agreement under § 6-13-1416; or

(B) Determined by the permanent board of directors.

(3) At the first meeting of the permanent board of directors, the members shall determine the terms of the board of directors by lot so that not more than two (2) members' terms expire during any one (1) year.

(4) A vacancy on the board of directors shall be filled as prescribed by law.

(b) (1) If single-member election zones are not necessary to comply with the Voting Rights Act of 1965 or with any other federal or state law, any or all of the members of the permanent board of directors may be elected at large.

(2) A minimum of five (5) members of a permanent board of directors shall be elected from single-member election zones if one (1) or more of the following applies:

(A) Single-member election zones are required to comply with the Voting Rights Act of 1965 or other federal law;

(B) The resulting district or receiving district after consolidation or annexation is required to be zoned under § 6-13-631 or other state law; or

(C) The boards of directors of the affected districts before consolidation or the boards of directors of the affected districts and receiving districts before annexation agree that the permanent board of directors shall be elected from single-member election zones.

(3) If single-member election zones are necessary to comply with the Voting Rights Act of 1965, other federal law, or state law, the resulting district or receiving district shall:

(A) Review the demographic makeup and boundaries of the zones based on the latest decennial census data of the resulting district or receiving district after consolidation or annexation and rezone the resulting district or receiving district as necessary to comply with the Voting Rights Act of 1965, other federal law, or state law;

(B) Complete the election rezoning no later than one hundred twenty (120) calendar days before the second school election following the effective date of the consolidation or annexation; and

(C) File a digital map detailing the election zone boundaries of the resulting district or receiving district with the Secretary of State and the Arkansas Geographic Information Office in a format prescribed by the Arkansas Geographic Information Office no later than one hundred twenty (120) calendar days before the second school election following the effective date of the consolidation or annexation.






Subchapter 15 - -- Creation of School District by Detaching Territory from Existing School District

§ 6-13-1501 - Creation of school district by detaching territory from existing school district.

(a) (1) It is the intent of the General Assembly, by this subchapter, to provide opportunities for children of this state by allowing local community members the opportunity to establish and maintain public schools in a manner that optimizes educational resources within a community.

(2) The General Assembly finds that the educational needs of the students of this state shall be best served by not allowing creation of a school district under this subchapter with fewer than four thousand (4,000) students, thus ensuring adequate educational opportunities for students.

(b) A new school district may be created by detaching territory from:

(1) An existing school district; or

(2) Two (2) or more existing contiguous school districts.

(c) A school district created under this subchapter shall have all the rights, privileges, and responsibilities of other public school districts.



§ 6-13-1502 - Minimum area and attendance requirements.

(a) A new school district may not be created in an area with fewer than four thousand (4,000) students in average daily membership.

(b) An existing school district shall not be reduced by means of detachment to an area with fewer than four thousand (4,000) students in average daily membership.

(c) A new school district to be created by detachment must only be made up of students from one (1) existing school district.

(d) This subchapter shall apply only to school districts that:

(1) Had an average daily membership of at least fifteen thousand (15,000) students but not more than twenty thousand (20,000) students in the school year immediately preceding the detachment; or

(2) Encompass a total area of seven hundred square miles (700 sq. mi.) or more, now or in the future.



§ 6-13-1503 - Initiation of detachment.

Creation of a new school district by detachment shall be initiated by:

(1) Resolution of the board of directors of each school district from which territory is to be detached; or

(2) A petition that is presented to the State Board of Education pursuant to the provisions of this subchapter.



§ 6-13-1504 - Petition -- Election.

(a) (1) Not later than the thirtieth day after the date the State Board of Education receives a petition or resolution under this subchapter, the state board shall hold a hearing on the validity of the petition or resolution.

(2) To be valid, a petition or resolution shall:

(A) State the purpose for which the petition or resolution is being submitted;

(B) Contain a plat or map of the proposed new school district;

(C) Contain an independent feasibility study stating:

(i) Cost of operation of the new school district and the ability to operate the new school district taking into consideration the tax base, debt service, and division of assets to the new school district;

(ii) A list of the public school assets to be transferred from the existing school district to the new school district;

(iii) The size of the new school district; and

(iv) The effect of detachment on court-ordered desegregation; and

(D) Be signed by at least ten percent (10%) of the registered voters of the area proposed for detachment.

(b) (1) If the state board determines that the petition or resolution is valid and the petition or resolution does not conflict with subdivision (b)(2) of this section, the state board may, after complying with subdivision (b)(2) of this section, order an election on the proposition of detachment to be held at the next annual school election or general election.

(2) (A) The state board shall not order any creation of a new school district by detachment under this subchapter or any other act or combination of any acts that hampers, delays, or in any manner negatively affects desegregation efforts of a school district or districts in this state.

(B) Prior to the entry of any order for election on the question of detachment, the state board shall seek an advisory opinion from the Attorney General concerning the impact of the proposed detachment and creation of a new school district on the effort of the state to assist the affected school district or districts in the desegregation of the public schools of this state.

(3) The order for election on the proposition of detachment shall:

(A) Contain a plat or map of the proposed new school district; and

(B) Comply with all requirements and procedures set forth in § 6-14-101 et seq. that do not conflict with the provisions of this subchapter.

(c) (1) (A) The state board shall certify two (2) copies of the detachment order and convey one (1) copy to the county clerk and one (1) copy to the county election commission at least sixty (60) days prior to the date the commission sets for election on the question of detachment.

(B) (i) No later than forty-five (45) days prior to the election, the county clerk of each county affected shall identify all persons who reside within the area proposed to be detached, and the county clerk shall determine the names and addresses of all qualified electors residing within that area.

(ii) The failure to identify all persons residing within the area proposed to be detached or the failure to determine the names and addresses of all qualified electors residing within that area shall not invalidate or otherwise affect the results of the election.

(C) All of the qualified electors residing within the territory to be detached shall be entitled to vote in the election.

(D) The petitioners shall give notice of the election by publication of at least one (1) insertion in a newspaper having general circulation in each school district from which territory is being detached.

(2) (A) The county clerk shall prepare a list by precinct of all those qualified electors residing within the area to be detached who are qualified to vote in that precinct and furnish that list to the election officials at the time the ballot boxes and voting machines are delivered.

(B) If the county clerk or the county election commission shall fail to perform any duties required, then any interested party may apply for a writ of mandamus to require the performance of the duties.

(C) The failure of the county clerk or the county election commission to perform the duties shall not void the detachment election unless a court finds that the failure to perform the duties substantially prejudiced an interested party.

(d) (1) The ballot shall be printed to permit voting for or against the proposition in a manner similar to the following: "Creation of a new school district by detachment of property and territory that includes the following property and territory from the ____________________ School District: ____________________."

(2) The ballot description of the property and territory to be detached shall be sufficient to give general notice of the territory affected.



§ 6-13-1505 - Creation of school district.

(a) If all the requirements of this subchapter are met and a majority of the votes are cast for the proposition, the State Board of Education shall order the creation of the new school district.

(b) (1) At the time the order creating the district is made, the state board shall appoint a board of directors of seven (7) members for the new school district to serve until the next regular election of members, when a board of directors shall be elected in compliance with Arkansas law.

(2) Following the entry of the order creating the new school district and the appointment of a board of directors for the new school district but prior to the transfer of any assets, territory, property, liabilities, duties, or responsibilities, any new school district created by detachment from an existing school district that is a party to any court-ordered desegregation plan shall petition the court having jurisdiction in the desegregation matter and obtain any and all court orders or other relief necessary to ensure that the detachment will not cause the state or any affected school district to be in violation of any orders of the court or any consent orders or decrees entered into by the parties with regard to the desegregation plan.

(c) Any new school district created under this subchapter shall take the property of the school district from which the territory was taken, as the state board shall deem proper, and shall be liable for that part of all indebtedness of the school district from which the territory was taken as shall be assigned to the new school district by the state board.

(d) The millage rate of the electors of the detached territory shall remain the same until an election may be held to change the rate of taxation for the detached area.

(e) The state board shall have the following duties regarding creation of a school district by detachment:

(1) To form local school districts, change boundary lines of school districts, create new school districts, and perform all other functions regarding changes in school districts in accordance with the law;

(2) To transfer funds and attach territory that is in one (1) school district to other school districts as may seem best for the educational welfare of the children; and

(3) To enact rules and regulations regarding the creation of school districts by detachment under this subchapter.






Subchapter 16 - -- Public Education Reorganization Act

§ 6-13-1601 - Definitions.

As used in this subchapter:

(1) "Administrative annexation" means the joining of an affected school district or a part of the school district with a receiving district;

(2) "Administrative consolidation" means the joining of two (2) or more school districts to create a new single school district with one (1) administrative unit and one (1) board of directors that is not required to close school facilities;

(3) "Affected district" means a school district that loses territory or students as a result of administrative annexation or administrative consolidation;

(4) (A) "Average daily membership" means the total number of days attended plus the total number of days absent by students in grades kindergarten through twelve (K-12) during the first three (3) quarters of each school year divided by the number of school days actually taught in the school district during that period of time rounded up to the nearest hundredth.

(B) Students who may be counted for average daily membership are:

(i) Students who reside within the boundaries of the school district and who are enrolled in a public school operated by the school district or a private school for special education students, with their attendance resulting from a written tuition agreement approved by the Department of Education;

(ii) Legally transferred students living outside the school district but attending a public school in the school district; and

(iii) Students who reside within the boundaries of the school district and who are enrolled in the Arkansas National Guard Youth Challenge Program, so long as the students are participants in the program;

(5) "Receiving district" means a school district or districts that receive territory or students, or both, from an affected district as a result of administrative annexation; and

(6) "Resulting district" means the new school district created from an affected district or districts as a result of administrative consolidation.



§ 6-13-1602 - Administrative consolidation list.

By January 1 of each year, the Department of Education shall publish a:

(1) List of all school districts with fewer than three hundred fifty (350) students according to the school district average daily membership in the school year immediately preceding the current school year; and

(2) Consolidation list that includes all school districts with fewer than three hundred fifty (350) students according to the school district average daily membership in each of the two (2) school years immediately preceding the current school year.



§ 6-13-1603 - Administrative reorganization.

(a) (1) Any school district included in the Department of Education's consolidation list under § 6-13-1602 may voluntarily agree to administratively consolidate with or be annexed to another school district or districts in accordance with the requirements and limitations of this section.

(2) (A) Any school district on the consolidation list choosing to voluntarily administratively consolidate or annex shall submit a petition for approval to the State Board of Education by March 1 immediately following publication of the list and shall set forth the terms of the administrative consolidation or annexation agreement in the petition.

(B) If the petition is approved by the state board, the administrative consolidation or annexation shall be completed by May 1, to be effective July 1 immediately following the publication of the list required under § 6-13-1602.

(3) Any school district on the consolidation list that does not submit a petition under subdivision (a)(2)(A) of this section or that does not receive approval by the state board for a voluntary consolidation or annexation petition shall be administratively consolidated by the state board with or into one (1) or more school districts by May 1, to be effective July 1 immediately following the publication of the list required under § 6-13-1602.

(4) The state board shall promptly consider petitions or move on its own motion to administratively consolidate a school district on the consolidation list in order to enable the affected school districts to reasonably accomplish any resulting administrative consolidation or annexation by July 1 immediately following the publication of the list required under § 6-13-1602.

(5) The state board shall not deny the petition for voluntary administrative consolidation or annexation of any two (2) or more school districts unless:

(A) The provisions contained in the articles of administrative consolidation or annexation would violate state or federal law; or

(B) The voluntary consolidation or annexation would not contribute to the betterment of the education of students in the school district.

(b) Any school district required to be administratively consolidated under this subchapter shall be administratively consolidated in such a manner as to create a resulting district with an average daily membership meeting or exceeding three hundred fifty (350).

(c) All administrative consolidations or annexations under this section shall be accomplished so as not to create a school district that hampers, delays, or in any manner negatively affects the desegregation of another school district in this state.

(d) In the administratively consolidated or annexed school districts created under this subchapter, the ad valorem tax rate shall be determined as set forth under § 6-13-1409.

(e) Nothing in this section shall be construed to require the closing of any school or school facility.

(f) No administratively consolidated or annexed school district shall have more than one (1) superintendent.

(g) Any school district not designated as being in academic or fiscal distress for the current school year and previous two (2) school years that administratively receives by consolidation or annexation a school district designated by the state board as being in academic or fiscal distress at the time of consolidation or annexation shall not be subject to academic or fiscal distress sanctions for a period of three (3) years from the effective date of consolidation unless:

(1) The school district fails to meet minimum teacher salary requirements; or

(2) The school district fails to comply with the Standards for Accreditation of Arkansas Public Schools and School Districts issued by the department.

(h) Noncontiguous school districts may voluntarily consolidate if the facilities and physical plant of each school district:

(1) Are within the same county, and the state board approves the administrative consolidation; or

(2) Are not within the same county, and the state board approves the administrative consolidation or administrative annexation and finds that:

(A) The administrative consolidation or administrative annexation will result in the overall improvement in the educational benefit to students in all of the school districts involved; or

(B) The administrative consolidation or administrative annexation will provide a significant advantage in transportation costs or service to all of the school districts involved.

(i) Contiguous school districts may administratively consolidate even if they are not in the same county.

(j) The state board shall promulgate rules to facilitate the administration of this subchapter.

(k) The provisions of §§ 6-13-1415 -- 6-13-1417 shall govern the board of directors of each resulting district or receiving district created under this subchapter.



§ 6-13-1606 - Development of plan to track student progress.

(a) Following the administrative consolidation or administrative annexation under §§ 6-13-1601 -- 6-13-1603, 6-13-1604 [repealed], and 6-13-1605 [repealed] effective before December 1, 2004, and before any consolidation, annexation, detachment, approval of a conversion charter, or any other type of reclassification or reorganization of a school district after December 1, 2004, each receiving district or resulting district and the Department of Education shall develop a plan to track the educational progress of all students from the affected district and the following subgroups of those students:

(1) Students who have been placed at risk of academic failure as required under § 6-15-1602;

(2) Economically disadvantaged students;

(3) Students from major racial and ethnic groups; and

(4) Specific population groups as identified by the State Board of Education, the department, the affected district, or the receiving district as target groups for closing the achievement gaps.

(b) The receiving or resulting district shall obtain and retain all student records from the affected district for the five (5) years immediately preceding the administrative consolidation or administrative annexation, specifically including, but not limited to:

(1) Individual student records;

(2) Attendance records;

(3) Enrollment records;

(4) Assessment records for assessments required under the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq., specifically including benchmark assessments and end-of-course assessments; and

(5) American College Test and Standardized Aptitude Test results and records.

(c) The school district shall report to the department information determined by the department as necessary to track the educational progress of all students from the affected district as a subgroup and the following subgroups of those transferred students:

(1) Students who have been placed at risk of academic failure as required under § 6-15-1602;

(2) Economically disadvantaged students; and

(3) Students from major racial and ethnic groups.

(d) By November 1, 2005, and by November 1 each year thereafter, the department shall file a written report with the Governor, the chair of the House Interim Committee on Education, the chair of the Senate Interim Committee on Education, and the secretary of the Legislative Council assessing the educational progress of all students from the affected district as a subgroup and the following subgroups of those transferred students:

(1) Students who have been placed at risk of academic failure as required under § 6-15-1602;

(2) Economically disadvantaged students; and

(3) Students from major racial and ethnic groups.



§ 6-13-1607 - Retention of historical records and documents.

Following the annexations or consolidations under § 6-13-1601 et seq. effective prior to December 1, 2004, and prior to any consolidation, annexation, detachment, approval of a conversion charter, or any other type of reclassification or reorganization of a school district after December 31, 2004, a receiving or resulting school district shall obtain and retain all student and historical records and documents from the affected school district, specifically including, but not limited to:

(1) Student transcripts;

(2) Graduation records;

(3) Minutes and other legal documents of the local board of directors;

(4) Maps or boundary documents;

(5) Sports records, trophies, and awards;

(6) Employee records; and

(7) Financial records.



§ 6-13-1608 - Audit required.

(a) The Division of Legislative Audit shall conduct a comprehensive financial review of all the school district's financial matters for any school that is involved in administrative consolidation or administrative annexation or is otherwise reorganized by the State Board of Education.

(b) The comprehensive financial review shall begin no less than ten (10) days after the earliest of:

(1) The publication of the district's name on the consolidation and annexation list under § 6-13-1602;

(2) The filing of a petition for voluntary administrative consolidation or administrative annexation; or

(3) The adoption of a motion by the state board to consolidate, annex, or otherwise reorganize a school district designated as being in academic or fiscal distress.

(c) (1) Beginning on the date of publication of the consolidation list under § 6-13-1602 each year, the Department of Education shall have authority to oversee all fiscal and accounting-related matters of all school districts on the consolidation list and shall require those school districts to have accurate records necessary to close all books within sixty (60) days after the end of the fiscal year.

(2) No contract or other debt obligation incurred by a school district for which the department has oversight authority under this section shall be valid or enforceable against a resulting school district unless the contract or other debt obligation is preapproved in writing by the Commissioner of Education or his or her designee.

(d) Any school that is involved in an administrative consolidation or administrative annexation shall have an audit started within thirty (30) days of the completion of the closing of the books by the school district.

(e) The department and the division shall jointly develop the scope and details of the comprehensive fiscal review consistent with the requirements of this section.

(f) A school district may not incur debt without the prior written approval of the department if the school district is identified by the department under § 6-13-1602(1) as having fewer than three hundred fifty (350) students according to the school district average daily membership in the school year immediately preceding the current school year.



§ 6-13-1609 - Preservation of historical school artifacts.

Following the administrative consolidations or administrative annexations under §§ 6-13-1601 -- 6-13-1603, 6-13-1604 [repealed], and 6-13-1605 [repealed] effective before December 1, 2004, and before any consolidation, annexation, detachment, approval of a conversion charter, or any other type of reclassification or reorganization of a school district after December 31, 2004, a receiving district or resulting district shall obtain, retain, preserve, and, as appropriate, display historical artifacts of the affected district in the same manner as if the historical artifacts were those of the receiving district or resulting district.



§ 6-13-1610 - Financial relief for debts acquired as a result of involuntary consolidations.

(a) As used in this section:

(1) "Accounts payable" means a debt owed by a school district on June 30 immediately prior to administrative consolidation, excluding bonded indebtedness or other long-term debt;

(2) "Act 60 school district" means a school district that was on the consolidation list under § 6-13-1602 and was involuntarily consolidated under § 6-13-1603(a)(3);

(3) "Available funding" means funds that are available to a school district for paying accounts payable or are reasonably expected to be collected and available for payment of accounts payable;

(4) "Excess accounts payable" means accounts payable of an Act 60 school district that exceed available funding; and

(5) "Improper expenditure exceptions" means an erroneous expenditure of federal or state funds that is noted as an audit exception and has been determined by the Department of Education to require an expenditure of funds by the resulting school district to be correct.

(b) If on July 1, 2004, or thereafter, the State Board of Education required an involuntary administrative consolidation under § 6-13-1603(a)(3) and the resulting district assumed excess accounts payable or improper expenditure exceptions incurred by the Act 60 school district before the July 1 administrative consolidation date that would have caused deficit spending if paid from the funds of the Act 60 district, the department shall provide supplemental funding to the resulting district.

(c) (1) The amount of the supplemental funding provided under subsection (b) of this section shall be equal to the amount of the excess accounts payable and improper expenditure exceptions assumed by the resulting school district.

(2) (A) The amount of accounts payable, excess accounts payable, improper expenditure exceptions, and available funding shall be determined by the department based on information provided in a final audit and other verifiable fiscal information available to the department.

(B) The audit of an Act 60 school district required under this section shall be completed within the time under § 6-20-1801(d) for school districts in fiscal distress.

(3) No supplemental funding shall be paid under this section until after completion of a final audit by the Division of Legislative Audit or a private certified public accountant that may conduct school district audits under § 6-20-1801.

(d) (1) Beginning on the date of the publication of the consolidation list under § 6-13-1602 each year, the department shall have authority to oversee all fiscal and accounting-related matters of all school districts on the consolidation list and shall require these school districts to have accurate records necessary to close all books within sixty (60) days of the end of the fiscal year.

(2) No contract or other debt obligation incurred by a school district for which the department has oversight authority under this section shall be valid or enforceable against a resulting district unless the contract or other debt obligation is preapproved in writing by the Commissioner of Education or his or her designee.



§ 6-13-1611 - Reports.

(a) By October 1 of each year, the resulting district or receiving district of any school district that was administratively consolidated or administratively annexed under §§ 6-13-1601 -- 6-13-1603, 6-13-1604 [repealed], and 6-13-1605 [repealed] shall file a written report with the House Interim Committee on Education, the Senate Interim Committee on Education, and the Department of Education indicating:

(1) What efforts were made and the results of those efforts for inclusion of parents from the affected district in the receiving district's or the resulting district's activities, including without limitation:

(A) Parent-teacher associations;

(B) Booster clubs; and

(C) Parent involvement committees;

(2) The number and percentage of students from the affected districts participating in an extracurricular activity, itemized by each extracurricular activity offered by the school district and, for each activity, which school district the student attended before reorganization; and

(3) The employment status of each administrator by name, gender, and race before the administrative annexation or administrative consolidation, which school employed the administrator before administrative consolidation, and his or her employment status in the receiving district or the resulting district.

(b) The department shall develop or approve a survey to be used by the resulting or receiving districts to capture perceptual data from parents and students regarding their opinions on:

(1) Opportunities for inclusion or participation in the resulting or receiving district; and

(2) The efforts, if any, that were made to include parents from the affected district in the receiving or resulting district's activities, including, but not limited to, parent-teacher associations, booster clubs, and parent involvement committees.



§ 6-13-1612 - Academic support centers.

(a) The purpose of this section is to:

(1) Prevent students who attend administratively consolidated or administratively annexed schools from returning home to communities with little or no opportunities for supplemental academic support;

(2) Increase opportunities for access to library materials, academic resource materials, and educational technology for these students within their local communities; and

(3) Help advance academic performance for these students by providing opportunities for homework and tutorial assistance based on the Arkansas curriculum frameworks.

(b) An academic support center may be established in communities whose schools have been closed by administrative consolidation or administrative annexation under this subchapter to fulfill the objectives identified in subsection (a) of this section.

(c) The Department of Education shall:

(1) Establish rules to implement this section; and

(2) Report annually to the House Interim Committee on Education and the Senate Interim Committee on Education regarding the establishment of academic support centers and their effectiveness.









Chapter 14 - School Elections

§ 6-14-101 - Applicability of general election laws.

The general election laws shall apply to school elections insofar as they are not in conflict with the school election laws.



§ 6-14-102 - Annual school election date -- Special school election.

(a) (1) The annual school election shall be held in each school district of the state on the third Tuesday in September.

(2) The annual school election shall only concern issues authorized to be on the ballot by the Arkansas Constitution or by statute, and no other issues shall appear on the ballot.

(b) The board of directors of any school district shall have the authority to hold a school election concerning the tax rate or debt issues on a date other than that fixed by law provided that:

(1) All constitutional and statutory requirements for the annual school election are met, notwithstanding subdivision (a)(1) of this section;

(2) The election is held before the date of the annual school election; and

(3) The Commissioner of Education approves the date of the election.

(c) (1) In any election year, if no more than one (1) candidate for any school district director position presents a petition or notice as required by § 6-14-111 and if there are no other ballot issues to be submitted to school district electors for consideration, with the exception of the local tax rate if that rate is not being changed or restructured, the board of directors of any school district, by resolution, may request the county board of election commissioners to reduce the number of polling places or to open no polling places on election day so that the election can be conducted by absentee ballot and early voting only.

(2) (A) If requested by proper resolution adopted by the board of directors of any school district, the county board of election commissioners may provide that no polling places be open on election day so that the election can be conducted by absentee ballot and early voting only.

(B) In a county that uses voting machines or electronic vote tabulating devices, the county board of election commissioners may choose to use paper ballots counted by hand and may provide that no voting machines shall be used in the election, notwithstanding any other provision in the Arkansas Code.



§ 6-14-106 - Polling places -- Qualifications and appointment of election commissioners and poll workers.

(a) (1) The county board of election commissioners of each county shall designate all the polling sites for each school district in its respective county, including districts having territory in more than one (1) county but which are domiciled in its county for administrative purposes, and shall provide the election supplies and appoint the poll workers for holding all school elections.

(2) The county board shall consult with each school district regarding:

(A) The number of polling sites to designate for each school district; and

(B) The location of the polling sites.

(3) Polling sites for school elections shall be established by a majority vote of the members of the county board of election commissioners present.

(4) (A) The polling sites for each school election shall be the same as those established for the immediately preceding school election unless changed by order of the county board of election commissioners.

(B) Each polling site for a school district's annual school election shall be located within the school district.

(b) If a school district has territory in more than one (1) county, the county board of election commissioners of the county in which the school district is domiciled shall designate in a contested school election one (1) or more polling sites in each county:

(1) In which the school district has territory;

(2) In which school district territory contains a city of the second class or larger; and

(3) That has registered electors.

(c) The county board of election commissioners shall take appropriate action to assure that the necessary precinct registration files are delivered to each polling site in order that the electors in each county may vote in the school election.

(d) The board of directors of each school district shall cause to be published, by at least one (1) insertion in a newspaper with general circulation in the county or counties in which the school district is located, not more than ten (10) days nor less than three (3) days before any school election, a notice identifying the polling site for each ward or precinct. If the polling site for any ward or precinct has changed since the last school election, the notice shall indicate the change.

(e) (1) In addition to any other qualification under Arkansas law regarding members of the county board of election commissioners, a member of the county board of election commissioners who is a paid employee of any school district holding the election in the county shall be disqualified from participating as a member of the county board of election commissioners in any matter concerning the school election.

(2) In the event of a disqualification under subdivision (e)(1) of this section, the disqualified member shall notify the chair of the county committee of the affected party of the disqualification no later than sixty (60) days before the school election, or if the disqualified member is the county chair, the notice shall be provided to the chair of the state committee of the affected party.

(3) The chair of the county committee of the party affected by disqualification of a member of the county board of election commissioners shall appoint a qualified person to replace the disqualified member for the school election, or if the disqualified member is the county chair, the state chair of the affected party shall appoint a qualified person to replace the disqualified member for the school election.

(f) (1) The county board of election commissioners of the domicile county shall appoint one (1) election judge and one (1) election sheriff for each polling site and as many additional election clerks as are necessary for the efficient administration of elections at each polling site.

(2) In addition to any other qualification under Arkansas law regarding poll workers, a poll worker at a school election shall not be a paid employee of the school district holding the election.



§ 6-14-108 - Voter qualifications.

All persons who have registered to vote in the manner prescribed by the Arkansas Constitution, Amendment 51, at least thirty (30) calendar days immediately prior to the school election shall be deemed qualified electors of the school district in which they reside and shall have the privilege of voting in all school elections.



§ 6-14-109 - Notice of elections.

(a) The board of directors of each school district shall give notice by advertisement one time a week for three (3) weeks before each election to be held within the school district, setting out the time, place, and questions to be submitted to the electors at the election.

(b) The advertisement provided for shall begin at least twenty (20) days before the date of the school election and shall be in a newspaper either published in or having a bona fide circulation in the county or counties in which the school district is administered.

(c) This provision for notice of school elections shall be the sole requirement for the publication of the notice.



§ 6-14-110 - Secret ballot.

All elections shall be by secret ballot, and none of the electors shall be required to sign his or her ballot.



§ 6-14-111 - Ballots -- Write-in candidates. [Effective until October 2, 2011.]

(a) (1) All candidate filings pursuant to this subchapter shall be with the county clerk of the county in which the school district is domiciled for administrative purposes.

(2) All actions required of county boards of election commissioners shall be performed by the county board of election commissioners of the county in which the school district is domiciled for administrative purposes.

(b) The county board of election commissioners shall prepare and furnish ballots and all other necessary supplies for the annual school election.

(c) A candidate for a position on the board of directors of a school district may qualify for the ballot by filing a political practices pledge, an affidavit of eligibility, and either:

(1) A petition; or

(2) A notice of write-in candidacy.

(d) (1) The petition shall be directed to the county clerk and shall contain the names of at least twenty (20) registered voters who are residents of the school district and, if applicable, the electoral zone for the position.

(2) The petition shall:

(A) State the name and title of the candidate that the candidate proposes to appear on the ballot; and

(B) Identify the position sought, including without limitation the position number or other identifying information if applicable.

(e) The petition, affidavit of eligibility, and the candidate's political practices pledge shall be filed with the clerk during a one-week period ending at 12:00 noon sixty (60) days before the annual school election.

(f) (1) Candidates may begin circulating petitions not earlier than ninety (90) days before the annual school election.

(2) A signature dated more than ninety (90) days before the school election shall not be counted by the clerk as a valid signature.

(g) Votes for a write-in candidate for school district director shall not be counted or tabulated unless the candidate files with the county clerk during a one-week period ending at 12:00 noon fifty-five (55) days before the annual school election:

(1) A written notice of his or her intention to be a write-in candidate identifying the position sought, including without limitation the position number or other identifying information if applicable;

(2) An affidavit of eligibility; and

(3) The political practices pledge.

(h) The county board of election commissioners shall place on the ballot as candidates for school district director the names of any qualified registered voters whose political practices pledges and affidavits of eligibility have been filed and whose petitions have been filed with and verified by the county clerk of the county in which the school district is domiciled for administrative purposes.

(i) (1) On the day after the deadline for candidates to file for a position on the board of directors by petition, the county clerk shall certify to the board of election commissioners the names of those candidates who are registered voters in the school district and the electoral zone, if applicable, and who have qualified for the ballot by petition.

(2) Immediately after the close of the write-in filing period, the county clerk shall certify to the county board of election commissioners any write-in candidates who have filed the affidavit of eligibility, the notice of write-in candidacy, and the political practices pledge with the clerk.

(j) The order in which the names of the respective candidates are to appear on the ballot shall be determined by lot at the public meeting of the county board of election commissioners held not later than fifty-five (55) days before the annual school election.

(k) When a candidate has identified the position sought on the petition or notice of write-in candidacy, the candidate shall not be allowed to change the position on that petition or notice of write-in candidacy but may withdraw a petition or notice of write-in candidacy and file a new petition or notice of write-in candidacy designating a different position before the deadline for filing.

§ 6-14-111 - Ballots -- Write-in candidates. [Effective October 2, 2011.]

(a) (1) All candidate filings pursuant to this subchapter shall be with the county clerk of the county in which the school district is domiciled for administrative purposes.

(2) All actions required of county boards of election commissioners shall be performed by the county board of election commissioners of the county in which the school district is domiciled for administrative purposes.

(b) The county board of election commissioners shall prepare and furnish ballots and all other necessary supplies for the annual school election.

(c) A candidate for a position on the board of directors of a school district may qualify for the ballot by filing a political practices pledge, an affidavit of eligibility, and either:

(1) A petition; or

(2) A notice of write-in candidacy.

(d) (1) The petition shall be directed to the county clerk and shall contain the names of at least twenty (20) registered voters who are residents of the school district and, if applicable, the electoral zone for the position.

(2) The petition shall:

(A) State the name and title of the candidate that the candidate proposes to appear on the ballot; and

(B) Identify the position sought, including without limitation the position number or other identifying information if applicable.

(e) The petition, affidavit of eligibility, and the candidate's political practices pledge shall be filed with the clerk during a one-week period ending at 12:00 noon seventy (70) days before the annual school election.

(f) (1) Candidates may begin circulating petitions not earlier than one hundred (100) days before the annual school election.

(2) A signature dated more than one hundred (100) days before the school election shall not be counted by the clerk as a valid signature.

(g) Votes for a write-in candidate for school district director shall not be counted or tabulated unless the candidate files with the county clerk during a one-week period ending at 12:00 noon seventy (70) days before the annual school election:

(1) A written notice of his or her intention to be a write-in candidate identifying the position sought, including without limitation the position number or other identifying information if applicable;

(2) An affidavit of eligibility; and

(3) The political practices pledge.

(h) The county board of election commissioners shall place on the ballot as candidates for school district director the names of any qualified registered voters whose political practices pledges and affidavits of eligibility have been filed and whose petitions have been filed with and verified by the county clerk of the county in which the school district is domiciled for administrative purposes.

(i) (1) On the day after the deadline for candidates to file for a position on the board of directors by petition, the county clerk shall certify to the board of election commissioners the names of those candidates who are registered voters in the school district and the electoral zone, if applicable, and who have qualified for the ballot by petition.

(2) Immediately after the close of the write-in filing period, the county clerk shall certify to the county board of election commissioners any write-in candidates who have filed the affidavit of eligibility, the notice of write-in candidacy, and the political practices pledge with the clerk.

(j) The order in which the names of the respective candidates are to appear on the ballot shall be determined by lot at the public meeting of the county board of election commissioners held not later than sixty-seven (67) days before the annual school election.

(k) When a candidate has identified the position sought on the petition or notice of write-in candidacy, the candidate shall not be allowed to change the position on that petition or notice of write-in candidacy but may withdraw a petition or notice of write-in candidacy and file a new petition or notice of write-in candidacy designating a different position before the deadline for filing.



§ 6-14-113 - Election kits for school elections.

(a) In order that the annual school elections held throughout this state will be conducted in a more uniform manner, the State Board of Education is authorized and directed to prepare and distribute annually upon the request of the county board of election commissioners of each county annual school election kits or packages designed especially for conducting annual school elections in the manner required by law.

(b) The kits or packages shall contain forms for a list of voters and duplicate list of voters, tally sheets, oaths of election officials, certificates of results, and notices of election. In addition thereto, the kits or packages shall contain carbon paper, envelopes for regular, irregular, and spoiled ballots, instructions for voters and election officials, seals, and other necessary equipment and supplies except ballot boxes, ballots, and certified lists of eligible voters, which shall be furnished to the election officials in the manner provided by law.

(c) (1) The kits or packages provided for in this section shall be distributed annually to the several county boards of election commissioners at least thirty (30) days prior to the annual school election.

(2) A sufficient number of kits or packages shall be supplied to each county in order that at least one (1) kit or package may be made available at each voting precinct or voting place in the county.

(d) The cost of the kits or packages prepared by the Department of Education pursuant to this section shall be paid from the maintenance funds provided for the department by legislative appropriation.



§ 6-14-114 - Counting of votes.

When the polls of each election are closed, the election officials shall immediately proceed to count the results and make returns thereof to the county clerk showing:

(1) The number of votes cast for each person for school district director;

(2) The number of votes cast for the school tax;

(3) The number of votes cast against the school tax;

(4) The number of mills for:

(A) The additional mills for maintenance and operation;

(B) The additional mills for maintenance and operation that have been designated dedicated maintenance and operation mills;

(C) The debt service millage; and

(D) The total millage rate levied for all purposes in the school district in excess of the uniform rate of tax; and

(5) The number of votes cast for and against any other question submitted at the election.



§ 6-14-115 - Return, canvass, and appeal -- Filing.

(a) At the close of the election, the election officials at each polling place or at the place of central tabulation shall make a return of the votes, certify the return, and file the certification in the office of the county clerk of the county in which the school district is administered for delivery to its county board of election commissioners, who no earlier than forty-eight (48) hours and no later than ten (10) days after the election shall proceed to ascertain and declare the results of the election and file the certification of election and one (1) of the ballots with the county clerk.

(b) The county clerk of the county in which the school district is administered shall file a certified copy of the certification of election with the county clerk of each county in which any part of the school district lies.

(c) The county clerk of the county in which the school district is administered shall submit a certified copy of the certification of election and a copy of the ballot to the Commissioner of Education no later than five (5) days following the requirements set forth in subsection (a) of this section.



§ 6-14-116 - Contest of election.

(a) If the election of any member of a school district board of directors is contested, it shall be before the circuit court of the county in which the school district is domiciled.

(b) All actions to contest the election shall be commenced within twenty (20) days after the date the election is certified.

(c) Actions to contest the election of school district officers shall follow the procedures set out in § 7-5-801 et seq.



§ 6-14-118 - Expenses.

(a) (1) In school elections, the school districts in the county shall reimburse the county for the cost of the election less expenses incurred for election officials at individual polling places, with each school district's share of the total being determined by multiplying the total cost of the election by a fraction, the numerator of which is the number of votes cast in the specific school election and the denominator of which is the total number of votes cast in the entire election.

(2) Expenses incurred for election officials at individual polling places shall be paid by the school district in which the polling place is located.

(b) At all annual or special elections, the board of directors of each school district shall pay the expenses of the election out of the school fund.



§ 6-14-119 - Compensation of election officials.

The school district board may allow sufficient compensation to the election officials of all elections to secure good citizens to act in those capacities.



§ 6-14-121 - Runoff elections.

(a) (1) Whenever there are more than two (2) candidates for election to any position on a board of directors at any election held in this state and whenever no candidate for any school district position receives a majority of the votes cast for the office or whenever there is a tie vote, there shall be a runoff election held in the school district.

(2) The names of the two (2) candidates receiving the highest number of votes, but not a majority, shall be placed on the ballot to be voted upon by the qualified electors for that position on a school district board of directors.

(3) The runoff election shall be held three (3) weeks following the date of the election.

(b) The person receiving the majority of the votes cast for the position at the runoff election shall be declared elected.

(c) If one (1) of the two (2) candidates who received the highest number of votes for a position withdraws prior to certification of the result of the school election, the remaining candidate who received the most votes at the school election shall be declared elected to the office and there shall be no school election runoff.

(d) (1) In the event that the two (2) candidates seeking election to the same school district position shall receive the same number of votes in a runoff election, a tie shall be deemed to exist.

(2) The county board of election commissioners shall determine the winner by lot at an open public meeting and in the presence of the two (2) candidates.

(e) The provisions of this section are intended to be in addition to and supplemental to the laws of this state pertaining to the election of school district boards of directors.



§ 6-14-122 - Consolidation, annexation, or merger of school districts.

(a) The consideration of the question of the consolidation or annexation of two (2) or more school districts, or parts thereof, in their entireties, kindergarten through twelfth grade (K-12), may be made at the annual school election with the issue of combining the school districts and the levying of a specified tax millage to support the new school district placed on the ballot as a single issue in order to assure that when the two (2) or more school districts, or parts thereof, are combined into one (1) school district, a single millage will be levied for support of the new school district.

(b) The boards of directors of the school districts may, by resolution duly adopted and with the approval of the Commissioner of Education, set a date for the annual school election in that year for the school districts involved on a date other than the date set in § 6-14-102 for all school districts, provided only one (1) annual school election may be held in any school district in one (1) calendar year.

(c) If the State Board of Education is petitioned by the board of directors of a school district or districts, by resolution duly adopted by majority vote of each of the local boards of directors, or when petitioned by at least twenty-five percent (25%) of the qualified electors of a school district or districts as certified in writing by the county clerk of each county where the school district or districts are located, the state board may call a special election to be held in accordance with § 7-11-201 et seq. to consider the question of consolidation or annexation of the school districts as otherwise allowed for in subsection (a) of this section.

(d) The special election on consolidation or annexation shall be held by the same officials at the same polling places, and the returns shall be made, canvassed, and published in the same manner as is provided by law for annual school elections.

(e) If an election is not held in the newly formed school district, the vote on the millage for the newly formed school district will be held at the next annual school election.






Chapter 15 - Educational Standards and Quality Generally

Subchapter 1 - -- General Provisions

§ 6-15-101 - Academic standards and expected outcomes.

By September 1, 2003, and as updates are necessary each year thereafter, the State Board of Education shall:

(1) Define and publish academic standards and expected outcomes for students in prekindergarten through grade twelve (preK-12);

(2) Require that the academic standards and expected outcomes be adopted by local school board of directors; and

(3) Require that the academic standards and expected outcomes be implemented by local school districts.



§ 6-15-102 - Division of Public School Accountability.

(a) (1) To enhance the public's access to public school performance indicators and to better measure the benefits of the increasing public investment in Arkansas's schools, the General Assembly finds that a Division of Public School Accountability of the Department of Education should be established under the direct operational control of the Commissioner of Education.

(2) The foremost obligation of the division shall be to administer all monitoring and compliance activities dealing with academic and fiscal accountability for each school or school district and to report academic progress.

(b) There is created the Division of Public School Accountability of the Department of Education.

(c) The division shall be under the supervision of the commissioner.

(d) (1) (A) The commissioner shall select an individual to serve as the assistant commissioner of the division, and the assistant commissioner shall serve at the pleasure of the commissioner.

(B) The commissioner may reassign as necessary appropriate staff for the division sufficient to fulfill all obligations for monitoring and reporting in the division.

(2) The person selected as the assistant commissioner shall:

(A) Be a person of good moral character and qualified technically and by experience to direct the work of the division;

(B) Hold a master's degree or a higher level degree from an accredited institution; and

(C) Have ten (10) years of experience in an administrative, supervisory, or management position.

(3) No person who is related within the fourth degree of consanguinity or affinity to any member of the State Board of Education or to the commissioner shall be eligible to serve as the assistant commissioner.

(e) With guidance and approval from the commissioner, the assistant commissioner shall be responsible for hiring all employees of the division.

(f) The division shall have the following responsibilities:

(1) To monitor schools for compliance with:

(A) State and federal regulations;

(B) Legislative acts and court-ordered mandates;

(C) All standards of learning and accreditation as established by the state board; and

(D) All rules and regulations as established by the state board;

(2) To coordinate the analysis, dissemination, and reporting of all augmented, criterion-referenced, or norm-referenced assessment information;

(3) To coordinate the implementation and administration of:

(A) Longitudinal tracking and trend data collection as established by the state board for the purposes of improving student and school performance, ensuring mastery of the curriculum, and providing comparisons between students within Arkansas and with students in other states;

(B) Value-added assessments as established by the state board; and

(C) The annual school performance reports as established by the state board;

(4) To administer all monitoring and compliance activities dealing with academic and fiscal accountability as established by the state board; and

(5) To work with program approval and certification sections of the Department of Education, the Department of Higher Education, the Department of Career Education, and the individual colleges to provide information that will contribute to reasonable, equitable, and excellent preparation of certified personnel in public and private institutions of higher education.

(g) (1) The division shall provide annual reports of school performance or compliance to the Joint Interim Oversight Committee on Education Reform, the House Interim Committee on Education, and the Senate Interim Committee on Education.

(2) A preliminary report shall be provided by January 1 of each year, and a follow-up report that includes information regarding on-site visits shall be filed by June 1 of each year.

(h) (1) There is created the Arkansas Public Schools Accountability Advisory Council, which shall begin operation within one hundred twenty (120) calendar days following June 3, 2004.

(2) The membership of the council shall include:

(A) One (1) member designated as chair to be selected by the Governor, who shall be a representative of Arkansas businesses;

(B) One (1) member selected by the Governor, who shall be a representative of an educators' union in the State of Arkansas;

(C) One (1) member selected by the Governor, who shall be a parent or guardian of at least one (1) student currently enrolled in grades kindergarten through twelve (K-12) in a public school in the State of Arkansas;

(D) One (1) member selected by the Speaker of the House of Representatives, who shall be a representative of higher education;

(E) One (1) member selected by the President Pro Tempore of the Senate, who shall be a representative of Arkansas businesses;

(F) One (1) member selected by the Chair of the Senate Committee on Education, who is currently employed as a teacher in grades kindergarten through twelve (K-12) in a public school system in the State of Arkansas; and

(G) One (1) member selected by the Chair of the House Committee on Education, who shall be a representative of the administration of a public school in the State of Arkansas.

(3) The council shall provide advice and consultation services for the assistant commissioner.

(4) The council may be convened by the chair of the council, by the chair of the state board, or by the assistant commissioner.

(5) Members shall not receive compensation for service on the council but may receive expense reimbursement as provided in § 25-16-902.






Subchapter 2 - -- Quality Education Act of 2003

§ 6-15-201 - Title.

This subchapter shall be known as and may be cited as "The Quality Education Act of 2003".



§ 6-15-202 - Accreditation -- Development of regulations and standards.

(a) (1) The State Board of Education is authorized and directed to develop comprehensive regulations, criteria, and standards to be used by the state board and the Department of Education in the accreditation of school programs in elementary and secondary public schools in this state.

(2) In its regulations, criteria, and standards promulgated under this subchapter, the state board shall include a provision regarding the attainment of unitary status for school districts that have not been released from court supervision over desegregation obligations.

(b) (1) All public schools and school districts shall meet the Standards for Accreditation of Arkansas Public Schools and School Districts that shall be adopted by the state board.

(2) Upon a showing of just cause, the state board may grant a waiver of any standard for accreditation for a time period of no longer than one (1) school year, except that no curriculum, student performance, school performance, or any standard required by law may be waived for any time period.

(3) A school district is deemed to have failed to meet the standards if on any standard applicable to the general operation of a school district as defined by the state board the school district receives a probationary status.

(4) A school is deemed to have failed to meet the standards if on any standard applicable to the specific operation of that school as defined by the state board the school receives a probationary status.

(c) The state board shall promulgate rules and regulations setting forth:

(1) The process for identifying schools and school districts that fail to meet the standards;

(2) Enforcement measures the state board may apply to bring a school or school district into compliance with the standards, including, but not limited to, annexation, consolidation, or reconstitution of the school district in accordance with § 6-13-1401 et seq. and this subchapter; and

(3) The appeal process available to a school district under this subchapter.

(d) After the regulations are adopted and implemented by the state board, standards and procedures shall regularly be reviewed by the House Interim Committee on Education and the Senate Interim Committee on Education at least one (1) time every two (2) years, and recommendations and advice may be filed by the committees with the state board for its consideration.

(e) (1) The department shall conduct an on-campus Standards for Accreditation of Arkansas Public Schools and School Districts review for each school district in the state no less than one (1) time every four (4) years.

(2) The department may visit any school campus for an on-campus Standards for Accreditation of Arkansas Public Schools and School Districts review at other additional times as determined necessary by the Commissioner of Education or the state board.

(f) The commissioner may require that the superintendent of each school district file a written statement with the department as evidence that the school district for which the superintendent is responsible has complied with any or all of the following statutory requirements:

(1) § 6-10-111 (d)-(f) concerning the Equity Assistance Center;

(2) § 6-11-129(a)(1)(C)(ii) concerning data to be accessible on the department's website;

(3) § 6-13-109 concerning employment of a school superintendent;

(4) § 6-13-620 concerning powers and duties of the local school board of directors;

(5) § 6-13-801 et seq. concerning educational compacts;

(6) § 6-15-202(b)(1) concerning accreditation;

(7) § 6-15-401 et seq. concerning the Arkansas Comprehensive Testing, Assessment, and Accountability Program;

(8) § 6-15-502 concerning home schools;

(9) § 6-15-902 concerning grading scale;

(10) § 6-15-1004 concerning qualified teachers;

(11) § 6-15-1101(b) concerning diplomas;

(12) § 6-15-1402 concerning the school performance report;

(13) § 6-15-1603 concerning closing the achievement gap;

(14) § 6-15-1701 et seq. concerning a parental involvement plan;

(15) § 6-15-2006 concerning remedial instruction;

(16) § 6-16-102 concerning school day;

(17) § 6-16-103 concerning course of study generally;

(18) § 6-16-124 concerning Arkansas history;

(19) § 6-16-126 concerning food handling safety;

(20) § 6-16-130 concerning visual art and music;

(21) § 6-16-132 concerning physical education;

(22) § 6-16-1002 concerning health education;

(23) § 6-16-1003 concerning oral health standards;

(24) § 6-16-1201 et seq. concerning advanced placement and concurrent enrollment;

(25) § 6-17-102 concerning emergency first aid personnel;

(26) § 6-17-201 concerning personnel policies;

(27) § 6-17-309 concerning certification;

(28) § 6-17-401 et seq. concerning teacher's license requirement;

(29) § 6-17-2301 concerning establishment of personnel policies;

(30) § 6-17-2402 concerning teacher compensation;

(31) § 6-18-101 concerning qualifications for valedictorian and salutatorian;

(32) § 6-18-201 et seq. concerning compulsory attendance;

(33) § 6-18-202 concerning age and residence for attending public schools;

(34) § 6-18-207 concerning minimum age for enrollment in public school;

(35) § 6-18-211 concerning attendance for students in grades nine through twelve (9-12);

(36) § 6-18-213 concerning attendance records and reports generally;

(37) § 6-18-223 concerning credit for college courses;

(38) § 6-18-501 et seq. concerning guidelines for development of school district student discipline policies and written student discipline policies;

(39) § 6-48-101 et seq. concerning alternative learning environments;

(40) § 6-48-103 concerning assessment and intervention in alternative learning environments;

(41) § 6-18-701 et seq. concerning physical examinations;

(42) § 6-18-1005 concerning a student services program;

(43) § 6-19-101 concerning transportation;

(44) § 6-20-2202 concerning the budget and expenditure report;

(45) § 6-21-106 concerning fire hazards inspection prior to closing for breaks;

(46) § 6-21-112 concerning school facilities;

(47) § 6-25-101 et seq. concerning the public school library media and technology;

(48) § 6-41-101 et seq. concerning services to children with disabilities in nonpublic schools;

(49) § 6-42-101 concerning gifted and talented; and

(50) Any other statutory mandate for school districts identified by the department as relevant to the Standards for Accreditation of Arkansas Public Schools and School Districts.

(g) In addition to any written statement of assurance required under subsection (f) of this section, the department may conduct an on-site review of a school district to confirm that a school district has complied with any statutory requirements listed in subsection (f) of this section or any other matter related to the standards.

(h) The department shall establish a form for the written statement of assurance required under subsection (f) of this section and shall establish a date or dates by which school districts shall submit the written statement of assurance required under subsection (f) of this section.

(i) If any superintendent fails to file a written statement of assurance as required by the commissioner under subsection (f) of this section by the date established by the department or knowingly submits false information or if the department determines the information in the statement is inaccurate or incomplete, the department may:

(1) Conduct a random on-site visit;

(2) Request additional information from the school district;

(3) Take licensure action on the license of the superintendent under the procedure of § 6-17-410; or

(4) Find the school or school district in citation or probationary violation of the Standards for Accreditation of Arkansas Public Schools and School Districts.



§ 6-15-203 - Notification of failure to meet standards for accreditation -- Appeal.

(a) (1) The Department of Education annually shall notify all schools or school districts failing to meet standards for accreditation for elementary and secondary schools not later than May 1 of each year of this determination.

(2) (A) However, at any time the department may immediately notify a public school or school district failing to meet standards for accreditation for elementary and secondary schools when the failure is discovered by the department under § 6-15-202(i).

(B) A public school or school district notified by the department of the public school's or school district's failure to meet the standards for accreditation due to actions taken under § 6-15-202(i) shall have the same period of time to appeal to the State Board of Education as provided under subdivision (b)(3) of this section.

(b) (1) In the event that a school district affected by this subchapter believes the department has improperly determined that a school or school district fails to meet the standards for accreditation, the school district shall have a right of appeal thereafter to the State Board of Education.

(2) Any appeal shall be held in an open hearing, and the decision of the state board shall be in open session.

(3) Appeals must be filed not later than May 15 following the May 1 determination of accreditation status, and the state board hearing must be held prior to June 30 of the same calendar year.

(4) The state board may confirm the classification of a local school or school district as determined by the department, or it may sustain the appeal of the school district.

(5) An aggrieved school district may appeal the ruling of the state board to Pulaski County Circuit Court pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-15-206 - Subsequent failure to meet standards for accreditation.

(a) Any school or school district which fails to meet current standards for accreditation as determined by the Department of Education shall be classified as probationary.

(b) (1) Notice thereof shall be filed with the school district in which the school is located that the school or school district must meet all standards for accreditation within no more than two (2) consecutive school years, including the year the probationary status is declared, or be subject to the mandates of this subchapter, including, but not limited to, possible consolidation, annexation, or reconstitution of a school district as provided under § 6-13-1401 et seq. and this subchapter.

(2) The department shall prepare and promulgate regulations and guidelines for the maximum times allowable for correction of any violations of standards, provided no probationary status violation may exist for more than two (2) consecutive school years.

(c) (1) School districts shall submit annually evidence of compliance with standards for accreditation for the school district and each school in the school district.

(2) The department shall review annually the educational standards of school districts for the purpose of determining whether standards for accreditation of the schools therein are in compliance with current state standards for accreditation.

(d) An onsite review of each school's compliance shall be made at least every two (2) years or more frequently if the department has reason to believe that the school district or any school therein has fallen below standards for accreditation.

(e) The department shall cooperate with local schools and school authorities in order to assist affected school districts and schools therein to achieve compliance with the standards for accreditation as provided in this subchapter.



§ 6-15-207 - Enforcement of standards.

(a) The State Board of Education may take any number of the actions listed in subsection (c) of this section to address a school or school district failure to meet standards for accreditation any time after a school or school district has received notice of being placed on probationary status pursuant to §§ 6-15-202 and 6-15-203.

(b) The state board shall take at least one (1) of the actions listed in subsection (c) to address any school or school district which has failed to meet all standards for accreditation for two (2) consecutive school years, including the year the probationary status is declared pursuant to §§ 6-15-202 and 6-15-203, unless the state board, at its discretion, issues written findings supported by a majority of the state board that the school district could not meet current standards for the relevant time period due to impossibility caused by external forces beyond the school district's control.

(c) The state board shall be allowed to take the following actions to address any school or school district on probationary status for failing to meet the standards for accreditation:

(1) Require a school district to reorganize or reassign the administrative, instructional, or support staff of a public school;

(2) Require a school or school district to institute and fully implement a curriculum that is based on state academic content and achievement standards, including providing appropriate professional development at the cost of the school district;

(3) Remove a particular school from the jurisdiction of a school district and establish alternative public governance and supervision of the school or schools;

(4) Require a school district to close down or dissolve a particular school or schools within a school district;

(5) Annex a school district or districts or parts thereof with another receiving school district or districts pursuant to the authority of § 6-13-1401 et seq. and this subchapter;

(6) Consolidate a school district or districts or parts thereof with another school district or districts or parts thereof to form a resulting district pursuant to the authority of § 6-13-1401 et seq. and this subchapter;

(7) Reconstitute the leadership of a school district by removing permanently or suspending on a temporary basis the superintendent of the school district or any particular board members of a school district. The state board shall have the authority to appoint an administrator or to call for the election of new school board members to administer the affairs and provide governance of the school district, or both; and

(8) Take any other appropriate action allowed by law which is determined by the state board to assist and address a school or school district failure to meet the standards for accreditation.



§ 6-15-208 - Publication and dissemination.

When any school of a school district or the school district is determined by the State Board of Education to be on probationary status for failure to meet the standards for accreditation, that school district after exhausting its rights to appeal shall:

(1) Publish the probationary status determination and findings of the state board to the public and the parents or caregiver of each student enrolled in the school or school district determined to have failed to meet the standards for accreditation;

(2) The public notice shall be in an understandable and uniform format; and

(3) The public notice shall be published or disseminated, immediately after the state board's determination, on the website of the school district and published at least one (1) time a week for two (2) consecutive weeks in a local newspaper of general circulation in the affected school district.



§ 6-15-209 - Rules and regulations.

The State Board of Education shall promulgate rules and regulations as necessary to set forth the:

(1) Process for identifying and addressing a school or school district that is failing to meet the Standards for Accreditation of Arkansas Public Schools and School Districts;

(2) Process and measures to be applied to require a school or school district to comply with the standards, including, but not limited to, possible annexation, consolidation or reconstitution of a school district under § 6-13-1401 et seq. and this subchapter;

(3) Appeals process and procedures available to a school district pursuant to this subchapter and current law; and

(4) Definitions and meaning of relevant terms governing the establishment and governance of the standards.



§ 6-15-213 - Course considered as taught under certain circumstances.

(a) If a course required to be taught by a school district under the State Board of Education's standards for accreditation has an enrollment of one (1) or more students and all students enrolled in the course leave the school district after the course has commenced but before the completion of the course in each given school year or school semester the course is to be taught and if no other students that are eligible to take the course enroll to attend the school district campus where the course is required to be taught, the course shall be considered as taught by the school district in compliance with the standards for accreditation under the following conditions:

(1) The school district superintendent certifies in writing that no student eligible to take the required course enrolled to attend the school district campus where the course was required to be taught after the initial student or students left the school district;

(2) The school district provides written proof, as required by the Department of Education, that the school district had the course scheduled to be taught on the school district's master course schedule during the entire time the course was required to be taught;

(3) The school district provides written proof, as required by the department, that the school district had a properly certified teacher employed and able to teach the required course during the entire time the course was required to be taught and the course was listed on the school district's master course schedule;

(4) The department, upon review of proper records of the school district and information certified by the school district superintendent, confirms that the school district satisfied the requirements of subdivisions (a)(1)-(3) of this section and verifies that the information submitted pursuant to subdivisions (a)(1)-(3) of this section is correct; and

(5) (A) At the end of the school semester in which the course was required to be taught, the school district petitions the state board, in writing, for a waiver of the standards for accreditation requirement that the particular course be taught for that school semester.

(B) (i) The superintendent and the school board president of the school district seeking the waiver shall appear before the state board to present their request for a waiver.

(ii) Representatives of the department shall appear before the state board to confirm and verify the information required to be filed with the department under this section.

(b) (1) Upon satisfaction of the requirements of subsection (a) of this section, the state board shall waive the requirement that the course be taught on a semester basis.

(2) The state board shall waive the requirement for only the semester in which the student or students left the school district.



§ 6-15-214 - Advanced placement course counted as core curriculum course taught.

(a) The purpose of this section is to assist small, rural public schools in providing students access to the most rigorous courses available if it is the desire of students to take advanced placement courses in the place of regular courses and, in doing so, to meet the requirements of the Standards for Accreditation of Arkansas Public Schools and School Districts.

(b) The Department of Education acknowledges that the rigor and level of difficulty of advanced placement courses exceed the requirements of regular courses. Such rigor and level of difficulty are validated through the required advanced placement audit and advanced placement examinations.

(c) The State Board of Education shall consider an advanced placement course as being taught for one (1) of the required courses under the Standards for Accreditation of Arkansas Public Schools and School Districts if:

(1) The public school district has a qualified teacher for the required course;

(2) No students enrolled in the required course;

(3) An advanced placement course in the same subject area as the required course has students enrolled in the advanced placement course;

(4) The public school district teaches all other courses required by the standards for accreditation; and

(5) (A) The public school district teaches the required course to any student who enrolls in the public school district after the school year begins.

(B) The public school district may teach the required course to a new student:

(i) In a traditional classroom setting;

(ii) Through distance learning with a qualified teacher; or

(iii) By modifying the advanced placement course on an individual level to accommodate the new student.

(d) (1) The public school district shall notify the department after registration in the spring prior to the beginning of the new school year and immediately after the school year begins if no students enrolled in the required course and the public school district will seek to meet the standards for accreditation using the advanced placement course.

(2) Upon receiving the public school district notification and after spring registration, the department shall permit the public school district to meet the standards for accreditation by teaching the advanced placement course in place of the required course.

(e) If a new student enrolls in the required course, the public school district shall immediately notify the department.

(f) The department shall establish procedures to ensure that no student is coerced into taking an advanced placement course for the purpose of meeting the standards for accreditation.



§ 6-15-215 - The Arkansas Smart Core Incentive Funding Program.

(a) The General Assembly finds that:

(1) The skills and knowledge gained through Arkansas's Smart Core curriculum provide the academic foundation required for high school graduates to succeed in their first year of college or in a job that promises a well-paying career track; and

(2) School districts should encourage all students who are capable of completing the Smart Core curriculum to do so.

(b) As used in this section:

(1) "Eligible high school" means each public high school in a school district that meets the criteria to receive incentive funding under subsection (f) of this section and the program rules adopted under this section by the State Board of Education;

(2) "Smart Core" means the curriculum established by the Department of Education under the Standards for Accreditation of Arkansas Public Schools and School Districts that is part of Smart Future, a state initiative focused on improving Arkansas public high schools for all students; and

(3) "Smart Core graduate" means a student who graduated from an Arkansas public high school after having successfully completed the Smart Core curriculum.

(c) The Arkansas Smart Core Incentive Funding Program is established to provide a financial incentive to:

(1) Assist with a public high school's efforts to encourage public high school students to complete the Smart Core curriculum; and

(2) Promote programs that contribute to student success, including without limitation:

(A) Tutoring;

(B) Quality after-school and summer programs that may include the College Preparatory Enrichment Program (CPEP), literacy, math, and science specialists in elementary school; and

(C) Professional development for mathematics, science, literacy, foreign language, and Advanced Placement instruction; and

(3) Provide support to school counselors to improve student services.

(d) (1) (A) A school district that receives incentive funding under this section shall provide the incentive funding to each eligible high school in the school district.

(B) The eligible high school shall spend the incentive funding only for the purposes identified in subsection (c) of this section.

(2) A school district that receives incentive funding under this program shall not use the incentive funding to provide increases to the salary schedule of the school district.

(e) (1) Subject to an appropriation and available funding for the program, the department shall pay incentive funding to a school district under this section based on an annual percentage of Smart Core graduates from a public high school in the school district.

(2) (A) The department shall make the calculation based on a student record analysis conducted annually by the department beginning with the graduating class of 2010.

(B) The department shall exclude from the student record analysis a student with an individualized education program that does not require a student to complete the Smart Core curriculum.

(f) (1) By June 30 of each year, the department shall pay to a school district incentive funding under the program as follows:

(A) If one hundred percent (100%) of a public high school's graduates in the immediately preceding school year completed the Smart Core curriculum, the school district where the public high school is located shall receive one hundred twenty-five dollars ($125) per Smart Core graduate;

(B) If at least ninety-five percent (95%) but less than one hundred percent (100%) of a public high school's graduates in the immediately preceding school year completed the Smart Core curriculum, the school district where the public high school is located shall receive one hundred dollars ($100) per Smart Core graduate; and

(C) If at least ninety percent (90%) but less than ninety-five percent (95%) of a public high school's graduates in the immediately preceding school year completed the Smart Core curriculum, the school district where the public high school is located shall receive fifty dollars ($50.00) per Smart Core graduate.

(2) The department shall not pay incentive funding to a school district for a public high school in which less than ninety percent (90%) of its graduates complete the Smart Core curriculum.

(3) If a public high school's graduation rate falls below the average graduation rate for the public high school for the previous three (3) school years, the school district is not eligible to receive the full incentive award under the program for the public high school.

(g) Participation in the Arkansas Smart Core Incentive Funding Program is voluntary.

(h) This section is effective from July 1, 2009, through June 30, 2020.






Subchapter 3 - -- Effective School Project Act



Subchapter 4 - -- Arkansas Comprehensive Testing, Assessment, and Accountability Program

§ 6-15-401 - Title.

This subchapter shall be known as and may be cited as the "Arkansas Comprehensive Testing, Assessment, and Accountability Program Act".



§ 6-15-402 - Purpose.

(a) (1) (A) The purpose of this subchapter is to provide the statutory framework necessary to ensure that all students in the public schools of this state have an equal opportunity to demonstrate grade-level academic proficiency through the application of knowledge and skills in core academic subjects consistent with state curriculum frameworks, performance standards, and assessments.

(B) (i) The State of Arkansas recognizes and declares that students who are not performing at grade-level standards of academic proficiency are especially harmed by social promotion because they are not equipped with the necessary academic skills to be successful and productive members of society.

(ii) For this reason, the Arkansas Comprehensive Testing, Assessment, and Accountability Program will emphasize point-in-time intervention and remediation upon the discovery that any student is not performing at grade level.

(C) The state is committed to all students having the opportunity to perform at their age-appropriate grade level and beyond.

(2) This subchapter is constructed around a system that includes statewide indicators, individual school improvement indicators, and a locally generated school accountability narrative. The total program shall be applied to each school in the state public school system.

(3) This subchapter is designed to be a multiyear commitment to assess the academic progress and performance of Arkansas's public school students, classrooms, schools, and school districts.

(4) (A) It shall also be the purpose of this subchapter to:

(i) Provide information needed to improve the public schools by measuring annual learning gains of all students through longitudinal tracking and analysis of value-added computations of student gains against a national cohort to inform parents of the educational progress of their public school children; and

(ii) Inform the public of the performance of schools.

(B) The program shall be designed to:

(i) Assess the annual learning gains of each student toward achieving the academic content standards appropriate for the student's grade level;

(ii) Provide data for building effective staff development programs and school accountability and recognition;

(iii) Identify the educational strengths and weaknesses of students and help the teacher tailor instruction to the needs of the individual student;

(iv) Assess how well academic goals and performance standards are met at the classroom, school, school district, and state levels;

(v) Provide information to aid in the evaluation and development of educational programs and policies;

(vi) Provide information on the performance of Arkansas students compared with other students from across the United States; and

(vii) Identify best practices and schools that are in need of improving their practices.

(b) The purposes of the assessment and accountability program developed under this subchapter shall be to:

(1) Improve student learning and classroom instruction;

(2) Provide public accountability by:

(A) Mandating expected achievement levels;

(B) Reporting on school and school district performance; and

(C) Applying a framework for state action for a school or school district that fails expected achievement levels as defined in the Arkansas Comprehensive Testing, Assessment, and Accountability program rules and regulations; and

(3) Provide evaluation data of school and school district performance in order to assist policymakers at all levels in decision making.

(c) The priorities of the assessment and accountability program developed pursuant to the provisions of this subchapter shall include:

(1) All students to have an opportunity to demonstrate increased learning and completion at all levels, to graduate from high school, and to enter postsecondary education or the workforce without remediation;

(2) Students to demonstrate that they meet the expected academic standards consistently at all levels of their education;

(3) Academic standards for every level of the grades kindergarten through twelve (K-12) education system to be aligned and education financial resources to be aligned with student performance expectations at each level of the grades kindergarten through twelve (K-12) education system; and

(4) The quality of educational leadership at all levels of grades kindergarten through twelve (K-12) education to be improved.



§ 6-15-403 - Authority of State Board of Education.

(a) The State Board of Education through the Department of Education shall:

(1) Develop a single comprehensive testing, assessment, and accountability program which utilizes the most current and effective testing, evaluation, and assessment research information designed to achieve the following purposes set forth in this subchapter:

(A) Set clear academic standards that are periodically reviewed and revised;

(B) Establish professional development;

(C) Establish expected achievement levels;

(D) Report on student achievement and other indicators;

(E) Provide evaluation data;

(F) Recognize academic excellence and failure;

(G) Apply awards and sanctions; and

(H) Comply with current federal and state law and state board rules and regulations;

(2) Promulgate rules and regulations as may be necessary to develop and implement the comprehensive testing, assessment, and accountability program;

(3) Employ staff and enter into contracts as may be necessary to carry out the provisions of this subchapter;

(4) Classify school services, designate the licensure subject areas, establish competencies, including the use of technology to enhance student learning, and licensure requirements for all school-based personnel, and prescribe rules in accordance with initial, standard, and provisional licenses;

(5) Identify critical teacher shortage areas; and

(6) Collect and maintain the management information databases for all components of the public kindergarten through grade twelve (K-12) education system.

(b) To transition to and implement the Common Core State Standards, the State Board of Education may:

(1) Modify curriculum and assessment requirements;

(2) Adopt new curriculum and assessment requirements; and

(3) Direct the Department of Education to:

(A) Propose to the state board rules and procedures; and

(B) Develop the professional development needed to train educators on the transition and implementation.



§ 6-15-404 - Program implementation.

(a) (1) The State Board of Education shall establish clear, specific, and challenging academic content standards which define what students shall know and be able to do in each content area.

(2) Instruction in all public schools shall be based on these academic content standards.

(b) The state board shall establish a schedule for periodic review and revision of academic content standards to ensure that Arkansas academic content standards are rigorous and equip students to compete in the global workforce.

(c) The state board shall include the following elements in the periodic review and revision of Arkansas academic content standards:

(1) External review by outside content standards experts;

(2) Review and input by higher education, workforce education, and community members;

(3) Study and consideration of academic content standards from across the nation and the international level as appropriate;

(4) Study and consideration of evaluation from national groups or organizations as appropriate;

(5) Revisions by committees of Arkansas teachers and instructional supervisor personnel from public schools, assisted by teachers from institutions of higher education; and

(6) Public dissemination of revised academic content standards at the state board meeting and Department of Education website.

(d) The state board shall establish a clear, concise system of reporting the academic performance of each school on the state-mandated augmented, criterion-referenced, or norm-referenced assessments that conforms with the requirements of the No Child Left Behind Act of 2001.

(e) (1) The state board shall develop and the department shall implement a developmentally appropriate uniform school readiness screening to validate a child's school readiness as part of a comprehensive evaluation design.

(2) Beginning with the 2004-2005 school year, the department shall require that all school districts administer the uniform school readiness screening to each kindergarten student in the school district school system upon the student's entry into kindergarten.

(3) Children who enter public school for the first time in first grade must be administered the uniform school readiness screening developed for use in the first grade.

(f) (1) The department shall select a developmentally appropriate assessment to be administered to all students in first grade and second grade in reading and mathematics.

(2) Professional development activities shall be tied to the comprehensive school improvement plan and designed to increase student learning and achievement.

(3) Longitudinal and trend data collection shall be maintained for the purposes of improving student and school performance.

(4) A public school or public school district classified as in "school improvement" shall develop and file with the department a comprehensive school improvement plan designed to ensure that all students demonstrate proficiency on all portions of state-mandated augmented, criterion-referenced, or norm-referenced assessments. The comprehensive school improvement plan shall include strategies to address the achievement gap existing for any identifiable group or subgroup as identified in the Arkansas Comprehensive Testing, Assessment, and Accountability Program and the gap of that subgroup from the academic standard.

(g) The department shall develop and implement an augmented, criterion-referenced, or norm-referenced assessment program that is valid, reliable, externally linked to a national norm, and vertically scaled for public school students in grades three through eight (3-8), which measures application of knowledge and skills in reading and writing literacy and mathematics. Science, civics, and government shall be measured on a schedule as determined by the state board.

(h) (1) The State of Arkansas shall participate in the administration of the National Assessment of Educational Progress examinations.

(2) (A) Any student failing to achieve the established standard on the Arkansas Comprehensive Assessment Program examinations shall be evaluated by school personnel, who shall jointly develop with the student's parents an academic improvement plan to assist the student in achieving the expected standard in subject areas in which performance is deficient.

(B) The academic improvement plan shall describe the parent's role and responsibilities as well as the consequences for the student's failure to participate in the plan.

(i) (1) Each school shall develop one (1) comprehensive, long-range school improvement plan focused on student achievement which shall be reported to the public.

(2) (A) (i) Any school that fails to achieve expected levels of student performance on the Arkansas Comprehensive Assessment Program examinations and related indicators, as defined in this subchapter, shall participate in a school improvement plan accepted by the department.

(ii) This improvement plan shall assist those students performing below grade level in achieving the expected standard.

(B) Progress on improved achievement shall be included as part of the school's annual report and the school district's annual report to the public.

(j) (1) The department and the local school districts shall annually compile and disseminate to the public results of all required examinations.

(2) The results of general and high-stakes end-of-course testing shall become a part of each student's transcript or permanent record and shall be recorded on these documents in a manner prescribed by the state board.

(k) (1) Parents, students, families, educational institutions, and communities are collaborative partners in education, and each plays an important role in the success of individual students. Therefore, the State of Arkansas cannot be the guarantor of each individual student's success.

(2) The goals of Arkansas's grades kindergarten through twelve (K-12) educational system are not guarantees that each individual student will succeed or that each individual school will perform at the level indicated in the goals.



§ 6-15-406 - Assessment of basic skills.

The comprehensive testing, assessment, and accountability program to be developed by the Department of Education and approved by the State Board of Education shall include, but is not limited to, the following components or characteristics:

(1) Assessment of academic achievement at grade levels selected to be tested by the department;

(2) Longitudinal and trend data collection for the purposes of improving student and school performance;

(3) A variety of assessment methods;

(4) Construction of a database composed of academic performance indicators that shall apply to every school and school district in the state that will allow the department, over time, to identify those schools and school districts that are performing at or below proficient levels established under this subchapter;

(5) Meaningful comparisons of Arkansas students with those of other states, regions, and the nation through the National Assessment of Educational Progress Examination and norm-referenced examinations; and

(6) Review and assistance to the department in developing the comprehensive testing, assessment, and accountability program by a panel of external psychometric experts.



§ 6-15-407 - Basic competency tests generally.

(a) The "Arkansas Comprehensive Testing, Assessment, and Accountability Program" means a system of measurement and reporting designed to ensure that all students in the public schools of this state demonstrate academic achievement through the application of knowledge and skills in core academic subjects consistent with state curriculum frameworks and performance standards.

(b) Neither the program nor any other assessment or testing procedure used in the public schools shall test or assess students' religious beliefs, political beliefs, ethics, attitudes, or values.

(c) Public school testing or assessment of student self-esteem, mental health, emotional health, or home or family life shall not be permitted.

(d) The nonacademic assessment of student conduct for the purpose of encouraging good behavior and decorum at school shall be permitted.



§ 6-15-414 - Testing additional grade levels.

At the direction of the State Board of Education, the Department of Education shall cause assessment instruments to be administered at additional grade levels as may be necessary to measure educational achievement in the public schools of this state.



§ 6-15-415 - Public availability of test instruments and scores.

(a) Any material containing the identifiable scores of individual students on any test taken pursuant to the provisions of this subchapter shall not be considered a public record within the meaning of the Freedom of Information Act of 1967, § 25-19-101 et seq., and shall not be disseminated or otherwise made available to the public by any member of the State Board of Education, any employee of the Department of Education, any member of the board of directors of a school district, any employee of a school district, or any other person, except as permitted under the provisions of the Family Educational Rights and Privacy Act of 1974.

(b) All analyses, reports, and compilations of test scores which do not contain personal and identifiable education information shall be considered a public record within the meaning of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(c) In order to protect the validity and reliability of the basic competency tests, the test instruments shall not be made available to the general public.



§ 6-15-419 - Definitions.

The following definitions shall apply in this subchapter and in §§ 6-15-2001 et seq., 6-15-2101 et seq., 6-15-2301, 6-15-2401, and 6-18-227:

(1) "ACT" means the ACT assessment for college placement administered by ACT, Inc.;

(2) "Academic content standards" means standards that are approved by the State Board of Education and that set the skills to be taught and mastery level for each grade and content area;

(3) (A) "Academic improvement plan" means a plan detailing supplemental or intervention and remedial instruction, or both, in deficient academic areas for any student who is not proficient on a portion or portions of the state-mandated Arkansas Comprehensive Assessment Program.

(B) (i) Such a plan shall be created and implemented by appropriate teachers, counselors, and any other pertinent school personnel.

(ii) All academic improvement plans shall be reviewed annually and revised to ensure an opportunity for student demonstration of proficiency in the targeted academic areas on the next state-mandated Arkansas Comprehensive Assessment Program.

(iii) A cumulative review of all academic improvement plans shall be part of the data used by the school in creating and revising its comprehensive school improvement plan.

(iv) All academic improvement plans shall be subject to review by the Department of Education.

(C) In any instance in which a student with disabilities identified under the Individuals with Disabilities Education Act has an individualized education program that already addresses any academic area or areas in which the student is not proficient on state-mandated augmented, criterion-referenced, or norm-referenced assessments, the individualized education program shall serve to meet the requirement of an academic improvement plan;

(4) "Adequate yearly progress" means the level of academic improvement required of public schools or school districts on the state-mandated augmented, criterion-referenced, or norm-referenced assessments and other indicators as required in the Arkansas Comprehensive Testing, Assessment, and Accountability Program, which shall comply with the Elementary and Secondary Education Act as reauthorized in the No Child Left Behind Act of 2001;

(5) "Advanced placement test" means the test administered by the College Board for a high-school-level preparatory course that incorporates the topics specified by the College Board on its standard syllabus for a given subject area and is approved by the College Board;

(6) "Annexation" means the joining of an affected school district or part of the school district with a receiving district under § 6-13-1401 et seq. or § 6-13-1601 et seq.;

(7) "Annual improvement gains" or "student learning gains" means calculating a student's academic progress from one (1) year to the next, based on a same series nationally normed assessment given in the same time frame from one (1) year to the next, used as a pre-post measure of learning for the content areas tested;

(8) "Annual performance" means the level of academic achievement required of public schools or school districts on the state-mandated augmented, criterion-referenced, or norm-referenced assessments;

(9) "Arkansas Comprehensive Assessment Program" means the testing component of the Arkansas Comprehensive Testing, Assessment, and Accountability Program, which shall consist of:

(A) Developmentally appropriate augmented, criterion-referenced, or norm-referenced assessments in kindergarten through grade twelve (K-12), as determined by the state board;

(B) Any other assessments as required by the state board;

(C) Other assessments that are based on researched best practices as determined by qualified experts that would be in compliance with federal and state law; and

(D) End-of-course examinations for designated grades and content areas;

(10) "Arkansas Comprehensive Testing, Assessment, and Accountability Program" means a system of measurement and reporting designed to ensure that all students in the public schools of this state demonstrate academic achievement through the application of knowledge and skills in core academic subjects consistent with state curriculum frameworks and performance standards;

(11) "Comprehensive school improvement plan" means the individual school's comprehensive plan based on priorities indicated by assessment and other pertinent data and designed to provide an opportunity for all students to demonstrate proficiency on all portions of the state-mandated Arkansas Comprehensive Assessment Program;

(12) "Consolidation" means the joining of two (2) or more school districts or parts of the school districts to create a new single school district under § 6-13-1401 et seq. or § 6-13-1601 et seq.;

(13) (A) "District improvement plan" means a districtwide plan coordinating the actions of the various comprehensive school improvement plans within a school district.

(B) The main focus of the district improvement plan shall be to ensure that all students demonstrate proficiency on all portions of the state-mandated Arkansas Comprehensive Assessment Program;

(14) (A) "Early intervention" means short-term, intensive, focused, individualized instruction developed from ongoing, daily, systematic diagnosis that occurs while a child is in the initial, kindergarten through grade one (K-1), stages of learning early reading, writing, and mathematical strategies to ensure acquisition of the basic skills and to prevent the child from developing poor problem-solving habits that become difficult to change.

(B) The goal is to maintain a student's ability to function proficiently at grade level;

(15) "General end-of-course assessment" means a criterion-referenced assessment taken upon successful completion of a course of study set by the State Board of Education:

(A) To determine whether a student demonstrates, according to a requisite scale score established by rule of the state board, attainment of sufficient knowledge and skills to indicate a necessary and satisfactory mastery of the subject level content in that end-of-course assessment; and

(B) For which failure to meet that requisite scale score requires sufficient remediation before a student is entitled to receive full academic credit for the course;

(16) "Grade inflation rate" means the statistical gap between actual grades assigned for core classes at the secondary level and student performance on corresponding subjects on nationally normed college entrance exams such as the ACT;

(17) "Grade level" means performing at the proficient or advanced level on state-mandated Arkansas Comprehensive Assessment Program tests;

(18) "High school" means grades nine through twelve (9-12);

(19) "High-stakes end-of-course assessment" means a criterion-referenced assessment taken upon the successful completion of both the Algebra I and the English II course of study under § 6-15-433(b)(3)(A)(iii):

(A) To determine whether a student demonstrates, according to a requisite scale score established by rule of the state board, attainment of sufficient knowledge and skills to indicate a necessary and satisfactory passing standard of the subject level content in that particular end-of-course assessment; and

(B) For which failure to meet the requisite scale score requires that the student shall not receive academic credit for the course of study for which the assessment was taken until the student meets the requisite scale score on the initial, a subsequent, or an alternative high-stakes end-of-course assessment as allowed or required by Arkansas law or by state board rules;

(20) "International Baccalaureate assessment" means an assessment administered by the International Baccalaureate Organization for a course offered under the International Baccalaureate Diploma Program;

(21) "Longitudinal tracking" means tracking individual student yearly academic achievement gains based on scheduled and annual assessments;

(22) "Middle level" means grades five through eight (5-8);

(23) "No Child Left Behind Act" means the No Child Left Behind Act of 2001 signed into federal law on January 8, 2002;

(24) "Parent" means:

(A) A parent, parents, legal guardian, a person standing in loco parentis, or legal representative, as appropriate, of a student; or

(B) The student if the student is eighteen (18) years of age or older;

(25) "Point-in-time intervention and remediation" means intervention and remediation applied during the academic year upon the discovery that a student is not performing at grade level;

(26) "Primary" means kindergarten through grade four (K-4);

(27) "Public school" means those schools or school districts created pursuant to Title 6 of the Arkansas Code and subject to the Arkansas Comprehensive Testing, Assessment, and Accountability Program except specifically excluding those schools or educational programs created by or receiving authority to exist under § 6-15-501, § 9-28-205, § 12-29-301 et seq., or other provisions of Arkansas law;

(28) "Public school in school improvement" or "school in need of immediate improvement" means any public school or public school district identified as failing to meet certain established levels of academic achievement on the state-mandated augmented, criterion-referenced, or norm-referenced assessments as required by the state board in the program;

(29) "Reconstitution" means a reorganization intervention in the administrative unit or governing body of a public school district, including without limitation the suspension, reassignment, replacement, or removal of a current superintendent or the suspension, removal, or replacement of some or all of the current school board members, or both;

(30) (A) (i) "Remediation" means a process of using diagnostic instruments to provide corrective, specialized, supplemental instruction to help a student in grades two through four (2-4) overcome academic deficiencies.

(ii) For students in grades five through twelve (5-12), remediation shall be a detailed, sequential set of instructional strategies implemented to remedy any academic deficiencies indicated by below-basic or basic performance on the state-mandated augmented, criterion-referenced, or norm-referenced assessments.

(B) Remediation shall not interfere with or inhibit student mastery of current grade level academic learning expectations;

(31) "SAT" means the college entrance examination known as the "Scholastic Assessment Test" administered by the College Board;

(32) "School district in academic distress" means any public school district failing to meet the minimum level of academic achievement on the state-mandated augmented, criterion-referenced, or norm-referenced assessments as required by the state board in the program;

(33) "School improvement plan" means the individual school's comprehensive plan based on priorities indicated by assessment and other pertinent data and designed to ensure that all students demonstrate proficiency on all portions of the state-mandated Arkansas Comprehensive Assessment Program examinations;

(34) "Social promotion" means the passage or promotion from one (1) grade to the next of a student who has not demonstrated knowledge or skills required for grade-level academic proficiency;

(35) "Uniform school readiness screening" means uniform, objective evaluation procedures that are geared to either kindergarten or first grade, as appropriate, and developed by the state board and specifically formulated for children entering public school for the first time; and

(36) "Value-added computations of student gains" means the statistical analyses of the educational impact of the school's instructional delivery system on individual student learning, using a comparison of previous and posttest student achievement gains against a national cohort.



§ 6-15-420 - Remediation and intervention.

(a) (1) In order for students to be academically prepared to achieve proficiency in reading and writing literacy and mathematics, the Department of Education shall require each public school serving students in kindergarten through grade four (K-4) to develop, select, and implement ongoing, informal assessments linked to the Arkansas frameworks.

(2) Literacy assessment training and mathematics assessment training utilizing research-based diagnostic instruments or tools will be provided for teachers by the department. Where grant funds are available in the areas of highest need, a literacy coordinator may be trained.

(b) (1) Any student in kindergarten through grade one (K-1) failing to perform at the proficient level in reading and writing literacy or mathematics shall be evaluated as early as possible within each of the kindergarten through grade one (K-1) academic years. Those students shall be evaluated by personnel with expertise in reading and writing literacy or mathematics who shall develop and implement an academic improvement plan, using early intervention strategies sanctioned by the department, to assist the student in achieving the expected standard.

(2) Any student in grades two through four (2-4) failing to perform at the proficient level in reading and writing literacy or mathematics shall be evaluated by personnel with expertise in reading and writing literacy or mathematics who shall develop and implement an academic improvement plan, using remediation strategies sanctioned by the department, to assist the student in achieving the expected standard.

(c) (1) Upon completion of the intervention and remediation plans in subdivisions (b)(1) and (2) of this section, those schools that fail to achieve expected levels of student performance at the primary level on augmented, criterion-referenced, or norm-referenced assessments, as defined in this subchapter, shall participate in a comprehensive school improvement plan accepted by the department.

(2) (A) This plan shall be part of each school's long-range comprehensive school improvement plan and shall be reported to the public.

(B) Progress on improved achievement shall be included as part of the school and school district's annual report to the public.

(d) (1) As part of the comprehensive testing, assessment, and accountability program, the department shall ensure that each school and school district establishes a plan to assess whether children in the middle-level and high school grades are performing at proficient levels in reading and writing literacy, mathematics, and, as funds are available, other core academic subjects.

(2) Each school and school district shall use multiple assessment measures, which shall include, but not be limited to, state-mandated augmented, criterion-referenced, or norm-referenced assessments.

(e) Any student failing to demonstrate a proficient level of achievement in reading and writing literacy, mathematics, or, as funds are available, other core academic subjects shall participate in an individual academic improvement plan specifically designed to achieve proficient-level performance standards in these areas.



§ 6-15-421 - Awards and sanctions.

(a) The Department of Education is authorized to develop and implement, contingent upon appropriation and funding being provided by the General Assembly, a program of rewards to recognize individual schools that demonstrate exceptional performance in levels of student achievement and to recognize schools that demonstrate significant improvement in student achievement.

(b) (1) (A) Each school that does not attain the expected levels of student performance on state-mandated indicators and individual school improvement indicators shall be designated by one (1) of several levels of sanction.

(B) Each level of sanction shall determine specific interventions to be provided to the students of public schools or public school districts by the department.

(2) The levels of sanction developed under Acts 2003, No. 1467 shall be incorporated into the existing comprehensive school improvement plan.

(c) The State Board of Education shall develop a clear, concise system of reporting the academic performance of each public school on the state-mandated augmented, criterion-referenced, or norm-referenced assessments, developmentally appropriate assessments for grades kindergarten through two (K-2), benchmark examinations, and end-of-course examinations, which conforms with current state and federal law.

(d) (1) (A) Within thirty (30) days of a student's completing a course for which the state board has adopted an end-of-course assessment, the school district shall provide the Division of Public School Accountability of the Department of Education with each student's name, identification number, and grade in the course.

(B) The division shall:

(i) Match each student's end-of-course test score with the letter grade received in the corresponding course;

(ii) Report each student's end-of-course test score matched with the letter grade the student received in the corresponding course to the school district;

(iii) Create a report of the percentage of students who received a letter grade of "B" or above in the corresponding course and passed the end-of-course assessment on his or her first attempt; and

(iv) Create a report of the percentage of students who received a letter grade of "B" or above in the corresponding course and did not pass the end-of-course assessment on the first attempt.

(2) (A) No later than December 1 of each year, the division shall report to the state board and the General Assembly the name, address, and superintendent of any high school in which more than twenty percent (20%) of the students received a letter grade of "B" or above but did not pass the end-of-course assessment on the first attempt.

(B) The report shall indicate by high school the number of students receiving a letter grade of "B" or above in the corresponding course who did not pass the end-of-course assessment on the first attempt, provided such disclosure is not in conflict with applicable federal or state law.

(3) The department shall:

(A) Investigate the classroom practices of any school district in which more than twenty percent (20%) of the students received a letter grade of "B" or above but did not pass the end-of-course assessment on the first attempt; and

(B) Make in written form to the superintendent and local school board of directors any recommendations or changes that would improve classroom instruction and student performance on end-of-course assessments.

(4) As a part of the school improvement plan pursuant to § 6-15-2201, the state board shall ensure that each school district and high school develops strategies to improve student readiness for the public postsecondary level based on annual analysis of the feedback report data.

(5) The department shall biennially recommend to the General Assembly statutory changes to reduce the incidence of postsecondary remediation in mathematics, reading, and writing for recent high school graduates who enroll in an institution of higher education.

(e) The state board, through the department, is hereby authorized to promulgate rules and regulations as may be necessary to carry out the provisions of this subchapter.



§ 6-15-422 - Comprehensive Testing, Assessment, and Accountability Program progress report.

The Department of Education shall report to the members of the House Interim Committee on Education and the Senate Interim Committee on Education on the progress of the Arkansas Comprehensive Testing, Assessment, and Accountability Program. The report shall be due on September 1, 1999, and annually thereafter.



§ 6-15-424 - Rules and regulations.

The State Board of Education shall establish rules as may be necessary to require the Department of Education to implement a program for identifying, evaluating, assisting, and addressing public schools or public school districts failing to meet established levels of academic achievement on the state-mandated augmented, criterion-referenced, or norm-referenced assessments as required in the Arkansas Comprehensive Testing, Assessment, and Accountability Program.



§ 6-15-425 - School improvement or academic distress.

(a) Those public individual schools identified by the Department of Education as failing to meet established levels of academic achievement shall be classified as being in school improvement as required by the Arkansas Comprehensive Testing, Assessment, and Accountability Program rules and regulations.

(b) Those public school districts identified by the department as failing to meet established levels of academic achievement shall be classified as being either in school improvement or academic distress, or both, as required by the program rules and regulations.



§ 6-15-426 - School improvement.

(a) The State Board of Education shall develop a single comprehensive testing, assessment, and accountability program which shall identify and address all public schools or public school districts in school improvement or academic distress and shall be incorporated into the Arkansas Comprehensive Testing, Assessment, and Accountability Program rules and regulations which shall comply with the Elementary and Secondary Education Act as reauthorized by the No Child Left Behind Act of 2001.

(b) The school board president and the superintendent of a public school or school district identified by the Department of Education as being classified as in school improvement shall be notified of the classification in writing by the department via certified mail, return receipt requested, and the school district shall have a right of appeal pursuant to the program rules and regulations which shall comply with the No Child Left Behind Act of 2001.

(c) The program shall require that any public school or school district in school improvement that fails to make adequate yearly progress as required in the program may, after being afforded all due process rights and in a timely manner required under the No Child Left Behind Act of 2001 be advanced by the state board to the corrective action or restructuring phase of the program adopted in the program rules and regulations.

(d) Any public school or school district classified in school improvement shall comply with all requirements placed on a public school or school district under the program rules and regulations as required by the No Child Left Behind Act of 2001.

(e) Each public school or school district shall develop and file with the department a comprehensive school improvement plan which shall be reviewed by the department and shall be designed to ensure that all students have an opportunity to obtain an adequate education and demonstrate proficiency on all portions of the state-mandated augmented, criterion-referenced, or norm-referenced assessments.

(f) The comprehensive school improvement plan shall:

(1) Be based on an analysis of student performance data and other relevant data that provide a plan of action to address deficiencies in student performance and any academic achievement gap evidenced in the Arkansas Comprehensive Testing, Assessment, and Accountability Program; and

(2) Include the public school or school district's use of categorical funding for:

(A) Alternative learning environments;

(B) Professional development;

(C) English-language learners; and

(D) National school lunch students, as defined by § 6-20-2303(12)(A).

(g) Any public school or school district classified as in school improvement under § 6-15-425 shall develop and file with the department a revised comprehensive school improvement plan meeting the requirements of this section and containing any additional requirements determined necessary by the department to ensure that all students in the public school or school district have an opportunity to demonstrate proficiency on all portions of the state-mandated assessments.

(h) At the end of each school year, the school district shall assess the effectiveness of an intervention or other action included in the comprehensive school improvement plan in improving student performance and include the assessment in the comprehensive school improvement plan for the following school year.

(i) (1) The department shall monitor each public school's and school district's compliance regarding its comprehensive school improvement plan, including without limitation:

(A) The use of public school funding under the Public School Funding Act of 2003, § 6-20-2301 et seq., for the following:

(i) Instructional facilitators as that term is defined by the state board;

(ii) Alternative learning environments, professional development, English-language learners, and national school lunch students identifying specific:

(a) Educational strategies;

(b) Resources used, including tutors, teachers' aides, counselors, social workers, and nurses; and

(c) Expenditures made from categorical funds provided under § 6-20-2305(b); and

(B) The implementation of programs for students whose academic achievement is below proficient.

(2) As part of the monitoring process under this subsection (i), the department shall evaluate the research cited by the public school or school district in its comprehensive school improvement plan in support of the proposed interventions and actions to assess its independence and empirical support for the effectiveness of the program.

(3) The department shall use the information obtained through monitoring comprehensive school improvement plans under this section to:

(A) Determine the compliance of the public school or school district with this subchapter;

(B) Evaluate whether the assessment conducted by the public school or school district under subsection (h) of this section was conducted properly; and

(C) Assess the areas in which the public school or school district needs to revise its plan.

(j) The state board shall incorporate the provisions of subsections (f) through (i) of this section into its rules for comprehensive school improvement plans and may amend those rules in the same manner as provided by law for other rules established by the state board.



§ 6-15-427 - School district testing programs.

Each school district board of directors shall annually provide a written evaluation of student performance and achievement within each school of the school district. This evaluation and suggested measures to improve performance shall be presented in a public hearing in the same locality as the school district and submitted with comments made at the public hearing to the Department of Education.



§ 6-15-428 - Academic distress identification, notification, classification, and appeal.

(a) The school board president and superintendent of a school district identified by the Department of Education as being in academic distress shall be notified in writing by the department via certified mail, return receipt requested, and shall have a right of appeal to the State Board of Education.

(b) Any school district identified in academic distress may appeal to the state board by filing a written appeal with the Commissioner of Education via certified mail, return receipt requested, within thirty (30) calendar days of receipt of the written notice of academic distress status from the department.

(c) (1) The state board shall hear the appeal of the school district within sixty (60) days of receipt of the written appeal in the commissioner's office.

(2) The state board's determination shall be final except that a school district may appeal to Pulaski County Circuit Court under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) Those school districts identified by the department as being in academic distress shall be classified as school districts in academic distress upon final determination by the state board.



§ 6-15-429 - Academic distress -- Required action.

(a) A public school district identified as in "academic distress" shall have no more than two (2) consecutive school years from the date of receipt of notice of identification from the Department of Education to be removed from academic distress status.

(b) The State Board of Education may at any time take enforcement action on any school district in academic distress status, including, but not limited to, annexation, consolidation, or reconstitution of a school district pursuant to § 6-13-1401 et seq. and the authority of this subchapter, except no public school district shall be allowed to remain in academic distress status for a time period greater than two (2) consecutive school years from the date of receipt of notice of identification of academic distress from the department.

(c) If a public school district fails to be removed from academic distress status within the allowed two-year time period, the state board shall annex, consolidate, or reconstitute the academic distress school district prior to July 1 of the next school year unless the state board, at its discretion, issues a written finding supported by a majority of the state board explaining in detail that the school district could not remove itself from academic distress during the relevant time period due to impossibility caused by external forces beyond the school district's control.



§ 6-15-430 - State Board of Education authority over school in academic distress.

(a) The State Board of Education shall have the following authority regarding any public school district in academic distress:

(1) To require the superintendent of the school district to relinquish all authority with respect to the school district and to appoint an individual to administratively operate the school district under the supervision of the Commissioner of Education, with the cost to be paid from school district funding;

(2) To suspend or remove some or all of the current board of directors and call for the election of a new school board of directors for the school district, in which case the school district shall reimburse the county board of election commissioners for election costs as otherwise required by law;

(3) To allow the school district to operate without the local school board of directors under the supervision of the local school district administration or an administration chosen by the Commissioner of Education;

(4) To waive the application of Arkansas law, with the exception of the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq., and the Public School Employee Fair Hearing Act, § 6-17-1701 et seq., or the Department of Education rules and regulations;

(5) To require the annexation, consolidation, or reconstitution of the public school district; and

(6) To take any other necessary and proper action, as determined by the state board, that is allowed by law.

(b) (1) Any student attending a public school district classified as being in academic distress shall automatically be eligible and entitled pursuant to the Arkansas Public School Choice Act of 1989, § 6-18-206, to transfer to another geographically contiguous school district not in academic distress during the time period that a school district is classified as being in academic distress and, therefore, not be required to file a petition by July 1 but shall meet all other requirements and conditions of the Arkansas Public School Choice Act of 1989, § 6-18-206.

(2) The cost of transporting the student from the resident district to the nonresident district shall be the cost of the resident district.

(3) The nonresident district shall count the student for average daily membership purposes.



§ 6-15-431 - Academic distress rules and regulations.

(a) The State Board of Education shall promulgate rules and regulations as necessary to identify, evaluate, assist, and address public school districts determined to be in academic distress.

(b) The academic distress rules and regulations shall be incorporated as part of the Arkansas Comprehensive Testing, Assessment, and Accountability Program rules and regulations.



§ 6-15-432 - Unsafe school choice program.

(a) Any student that becomes the victim of a violent criminal offense while in or on the grounds of an Arkansas public elementary, secondary, or public charter school or who is attending a persistently dangerous public school shall be allowed to attend a safe public school within the local educational agency pursuant to rules and regulations established by the State Board of Education and the requirements of The No Child Left Behind Act of 2001.

(b) The state board shall promulgate rules and regulations, as necessary, to administer this section.



§ 6-15-433 - Statewide assessment program.

(a) Upon approval by the State Board of Education or as required by law, the Department of Education shall implement a statewide program of educational assessment that provides information for the improvement of the operation and management of the public schools and tests the requisite knowledge and skills of students.

(b) Pursuant to the statewide assessment program, the department shall:

(1) Determine and designate the appropriate offices within the department which shall report to the state board and shall be responsible for determining each school's improvement and performance levels;

(2) Develop and implement a uniform system of indicators to describe the performance of public school students and the characteristics of the public school districts and the public schools; and

(3) (A) Implement student achievement testing as part of the statewide assessment program, to be administered annually to measure reading, writing, and mathematics, and includes:

(i) Developmentally appropriate testing for grades kindergarten through two (K-2);

(ii) Either:

(a) Developmentally appropriate augmented, criterion-referenced, or norm-referenced assessments in kindergarten through grade twelve (K-12), as determined by the state board and as required by law; or

(b) Other assessments that are based on researched best practices as determined by qualified experts that would be in compliance with federal and state law;

(iii) (a) High-stakes end-of-course assessments administered under § 6-15-2009 for Algebra I and English II only.

(b) The state board shall identify by rule Algebra I and English II high-stakes courses and establish the high-stakes end-of-course assessments;

(iv) General end-of-course assessments administered for other content course subject areas as determined by state board rule; and

(v) Any other assessments required by the state board.

(B) Science, civics, and government shall be measured on a schedule as determined by the state board.

(c) The testing program shall be designed so that:

(1) (A) (i) The tests measure student skills and competencies adopted by the state board as specified in § 6-15-404(a).

(ii) The tests shall measure and report student achievement levels in reading, writing, and mathematics, including longitudinal tracking of the same students, as well as an analysis of value-added computations of student achievement gains against a national cohort.

(B) The department shall provide for the tests to be obtained or developed, as appropriate, through contracts and project agreements;

(2) (A) The testing program, as determined by the state board, shall consist of augmented, criterion-referenced, or norm-referenced assessments or other assessments as defined in subdivision (b)(3)(A)(ii)(b) of this section.

(B) Questions shall require the student to produce information and perform tasks in such a way that the skills and competencies he or she uses can be measured in a statistically reliable and valid manner;

(3) (A) (i) Each testing program, whether at the elementary beginning at grade three (3), middle school, or high school level, shall include to the fullest extent possible a test of writing in which students are required to produce writings that are then scored by appropriate analytic methods that ensure overall test validity and reliability, including inter-rater reliability.

(ii) Writing test results shall be scored and returned for school district and school use no later than July 1 of each year beginning in 2005-2006 and each year thereafter.

(B) For end-of-course exams, the department may extend the July 1 deadline under subdivision (c)(3)(A) of this section to August 1 if the department finds, based on the request for proposals, that:

(i) The cost of administration of the end-of-course exam will be substantially more because of the earlier deadline; or

(ii) The validity of the end-of-course exam results will be compromised because of the earlier deadline;

(4) For each subject area tested, a score shall be designated that will be the required level of proficiency below which score a student's performance is deemed inadequate;

(5) Beginning in the 2004-2005 school year, students in grades kindergarten through twelve (K-12) who do not demonstrate proficiency on the Arkansas Comprehensive Assessment Program examinations shall participate in an intense remediation program specific to identified deficiencies;

(6) The state board shall designate, based on valid and reliable statistical models, the proficiency levels for each part of the Arkansas Comprehensive Assessment Program examinations;

(7) (A) (i) Participation in the testing program is mandatory for all students attending public school except as otherwise prescribed by the state board.

(ii) If a student does not participate in the Arkansas Comprehensive Assessment Program examinations, the school district shall notify the student's parent or guardian and provide the parent or guardian with information regarding the reasons for and implications of such nonparticipation.

(B) The state board shall:

(i) Adopt rules in compliance with federal and state law, based upon recommendations of the department, for the provision of test accommodations and modifications of procedures as necessary for students in exceptional education programs and for limited-English proficient students; and

(ii) Not make accommodations that negate the validity of a statewide assessment or interpretations or implementations which result in less than ninety-five percent (95%) of all students attending public school participating in the testing program;

(8) The department shall implement student testing programs for any grade level and subject area necessary to effectively monitor educational achievement in the state and shall provide data access to any unit within the department or contracted firm or firms for the purpose of analyzing value-added computations and posting school, school district, and state student achievement, provided such disclosures are not in conflict with applicable federal and state law;

(9) (A) Each school district shall ensure that educators in that school district provide instruction to prepare students to demonstrate proficiency in the skills and competencies necessary for successful grade-to-grade progression and high school graduation.

(B) The department shall verify that the required skills and competencies are part of the school district instructional programs;

(10) Conduct ongoing research to develop improved statistically reliable and valid methods of assessing student performance, including, without limitation, the:

(A) Use of technology to administer, score, or report the results of tests; and

(B) Use of electronic transfer of data;

(11) Conduct or contract with a provider to conduct ongoing research and analysis of individual student, classroom, school, school district, and state achievement data, including without limitation monitoring value-added trends in individual student, school, school district, and state achievement, identifying school programs that are successful, and analyzing correlates of school achievement; and

(12) Provide technical assistance to school districts in the implementation of state and school district testing programs and the use of the data produced pursuant to such programs, including longitudinal tracking data.



§ 6-15-434 - School testing programs.

(a) Student performance data shall be analyzed and reported to parents, the community, and the state, provided such disclosures are not in conflict with applicable federal and state law.

(b) Student performance trend data shall be one (1) of the components used in developing objectives of the school improvement plan, internal evaluations of instructional and administrative personnel, assignment of staff, allocation of resources, acquisition of instructional materials and technology, performance-based budgeting, and assignment of students into educational programs of the local school district.



§ 6-15-435 - Required analyses.

The Department of Education shall provide, at a minimum, for the following analyses of data produced by the student achievement testing program:

(1) The statistical system for the annual assessments shall use the Arkansas Comprehensive Assessment Program examinations and other valid and reliable measures of student learning deemed appropriate by the State Board of Education to determine classroom, school, and school district statistical distributions that shall measure the differences in a student's previous year's achievement compared to the current year's achievement for the purposes of improving student achievement, accountability, and recognition;

(2) (A) The statistical system shall provide the best estimates of classroom, school, and school district effects on student progress based on established, value-added longitudinal calculations.

(B) The approach used by the department shall be approved by the state board before implementation; and

(3) (A) (i) The approach used by the department shall be in alignment with federal statutes and be piloted in the 2004-2005 school year to collect data to allow research and evaluation of student achievement growth models.

(ii) The approach shall include the following:

(a) Value-added longitudinal calculations;

(b) Sufficient transparency in the models' conception and operation to allow others in the field to validate or replicate the results; and

(c) An assessment of the models' accurateness in relation to other models.

(iii) A team of relevant technical experts in student assessment and the state board shall review and approve the cost effectiveness of the model in terms of actual and in-kind costs before implementation.

(B) The department shall establish a schedule for the administration of the statewide assessments.

(C) (i) Beginning in the 2005-2006 school year and each subsequent year thereafter, in establishing such a schedule, the department is charged with the duty to accomplish the latest possible administration of the statewide assessments and the earliest possible provision, but no later than July 1, of the results to the school districts.

(ii) For end-of-course exams, the department may extend the July 1 deadline under subdivision (3)(C)(i) of this section to August 1 if the department finds, based on the request for proposals, that:

(a) The cost of administration of the end-of-course exam will be substantially more because of the earlier deadline; or

(b) The validity of the end-of-course exam results will be compromised because of the earlier deadline.

(D) School district boards of directors shall not establish school calendars that jeopardize or limit the valid testing and comparison of student learning gains.



§ 6-15-436 - Local assessments.

(a) School districts may elect to measure the learning gains of students in subjects and at grade levels in addition to those required for the Arkansas Comprehensive Assessment Program examinations.

(b) Measurement of the learning gains of students in all subjects and grade levels other than subjects and grade levels required for the program is the responsibility of the school districts.

(c) The results of these assessments shall be provided to the Department of Education upon request of the Commissioner of Education.



§ 6-15-437 - Rules.

The State Board of Education shall adopt any rules necessary to implement this subchapter under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-15-438 - Test security and confidentiality.

(a) Violation of the security or confidential integrity of any test or assessment is prohibited.

(b) (1) The State Board of Education shall sanction a person who engages in conduct prohibited by this section.

(2) Additionally, the state board may sanction a school district or school, or both, in which conduct prohibited in this section occurs.

(3) Sanctions imposed by the state board may include without limitation one (1) or more of the following:

(A) Revocation, suspension, or probation of an individual's license;

(B) Issuance of a letter of reprimand to a licensed individual to be placed in his or her state personnel file;

(C) Additional training or professional development to be completed by a licensed individual within the time specified;

(D) Additional professional development to be administered by the school district to all licensed school district personnel involved in test administration within the time specified;

(E) Issuance of a letter of warning to the school district; and

(F) Establishment of a school district plan containing strict test security guidelines that will implement procedures to ensure the security and confidential integrity of all assessment instruments.

(4) Professional development required pursuant to subsection (b)(3) of this section as a result of violating test security or confidentiality may be in addition to professional development required for licensure.

(c) (1) Procedures for maintaining the security and confidential integrity of all testing and assessment instruments and procedures shall be specified in the appropriate test or assessment administration instructions.

(2) "Conduct that violates the security or confidential integrity of a test or assessment" means any departure from either the requirements established by the Commissioner of Education for the administration of the assessment or from the procedures specified in the applicable test administration materials.

(3) "Conduct that violates the security or confidential integrity of a test or assessment" may include, but is not limited to, the following acts and omissions:

(A) Viewing secure assessment materials;

(B) Duplicating secure assessment materials;

(C) Disclosing the contents of any portion of secure assessment materials;

(D) Providing, suggesting, or indicating to an examinee a response or answer to any secure assessment items;

(E) Aiding or assisting an examinee with a response or answer to any secure assessment item;

(F) Changing or altering any response or answer of an examinee to a secure assessment item;

(G) Failing to follow the specified testing procedures or to proctor students;

(H) Failing to administer the assessment on the designated testing dates;

(I) Encouraging or assisting an individual to engage in the conduct described in this subsection;

(J) Failing to report to the appropriate authority that an individual has engaged in conduct set forth in this section;

(K) Failing to follow the specified procedures and required criteria for alternate assessments; or

(L) Failing to return the secured test booklets to the testing company in a timely manner.



§ 6-15-439 - Reporting of assessment scores.

(a) The assessment scores under the Arkansas Comprehensive, Testing, Assessment, and Accountability Program for assessments taken by students attending the Arkansas School for Mathematics, Sciences, and the Arts of the Unversity of Arkansas System shall be sent to the public school district the student attended immediately prior to transferring to the Arkansas School for Mathematics, Sciences, and the Arts, with copies made available to the Arkansas School for Mathematics, Sciences, and the Arts, and shall be included on the reports of the school district the student attended immediately prior to transferring to the Arkansas School for Mathematics, Sciences, and the Arts.

(b) The State Board of Education shall promulgate rules and regulations as necessary for the proper implementation of this section.



§ 6-15-440 - Arkansas Leadership Academy School Support Program.

(a) (1) There is created the Arkansas Leadership Academy School Support Program through which the Arkansas Leadership Academy in collaboration with the Department of Education and other leadership groups shall provide support to schools or school districts designated by the Department of Education as being in school improvement and other school districts who opt to participate.

(2) The program shall be designed, developed, and administered by the academy created under § 6-15-1007.

(b) The program shall:

(1) Build the leadership capacity of the school and school district personnel;

(2) Train a diverse school leadership team, including, but not limited to, superintendents, school principals, and teachers;

(3) Provide a cadre of highly experienced, trained performance coaches to work in the school or school district on a regular basis;

(4) Work with the school and school district staff, school board members, parents, community members, and other stakeholders as necessary to provide a comprehensive support network that can continue the school's progress and improvement after completion of the academy's formal intervention and support;

(5) Ensure access to training programs and leadership skills development;

(6) Develop incentive programs for institutions and program participants;

(7) Assist in the development of partnerships between university leadership programs and school districts; and

(8) Work closely with the School Leadership Coordinating Council, the Department of Education, the Department of Higher Education, and the Department of Career Education to coordinate cohesive leadership goals.

(c) (1) The Department of Education and the academy shall develop criteria for selection of schools or school districts to participate in the program.

(2) Any school district that is in school improvement shall be eligible to participate in the program as provided in the rules of the State Board of Education.

(3) The academy and participating schools shall commit to continue participation in the school support program for no fewer than three (3) consecutive school years.

(d) (1) The number of schools participating in the program shall be determined by the amount of funding available for the program.

(2) The state board or the Department of Education may require a school district to fund a portion of the cost of the school's or school district's participation in the school support program if the Commissioner of Education determines that such participation is in the best interest of the students served by the participating school or school district.

(3) Subject to the approval of the state board, the commissioner shall determine the portion of the school district's financial obligation for participation in the program, if any.

(e) The state board shall promulgate rules as necessary to implement the requirements of this section.

(f) (1) The state board shall have the authority to issue requests for proposals if the state board should determine to change the operator or the location of the academy.

(2) The academy shall maintain one (1) main office and, as needed, satellite offices partnered with institutions of higher education that have approved leadership programs and are strategically located in areas of the state identified by the Department of Education as having the greatest need for school leadership support.



§ 6-15-441 - Arkansas College and Career Readiness Planning Program.

(a) As used in this section:

(1) "College and career readiness" means that a student is academically ready to succeed in college-level courses or in the workforce without the need to enroll in remedial courses during the student's first year;

(2) "College readiness assessment" means a test of student educational development that measures student readiness for future learning that is used by:

(A) Institutions of higher education as part of their admissions, placement, and scholarship processes; and

(B) High schools to improve college and workforce readiness;

(3) "EXPLORE" means the pre-ACT assessment designed to help students in grade eight (8) explore a broad range of options for their future and focus not only on high school coursework but also on post-high school choices as well;

(4) "PLAN" means the pre-ACT assessment for students in grade ten (10) used to help a student focus attention on improved academic achievement, career preparation, and planning for post-high school years; and

(5) "PSAT" means the Preliminary SAT/National Merit Scholarship Qualifying Test that provides practice for the SAT Reasoning Test and gives students feedback on individual strengths and weaknesses on college readiness skills.

(b) (1) (A) Beginning with the 2010-2011 school year, each public school that serves students in grade eight (8) shall administer EXPLORE to each student enrolled in grade eight (8) at the public school.

(B) Beginning with the 2010-2011 school year, each public school that serves students in grade ten (10) shall administer PLAN or the PSAT to each student enrolled in grade (10) at the public school.

(2) Funding for the college readiness assessments listed in subdivision (b)(1) of this section may be paid by using Department of Education at-risk funding.

(c) (1) Each public school administering the college readiness assessments under this section shall use the college readiness assessments to:

(A) Assist students with college and workforce readiness skills, course selection in high school, and improved academic achievement; and

(B) Provide the basis for the counseling under § 6-16-603 concerning postsecondary preparatory programs.

(2) Each public school shall fully incorporate the results from college readiness assessments listed in subdivision (b)(1) of this section into the college and career planning process for each student.

(d) Data collection shall be maintained by the Department of Education for the purpose of:

(1) Increasing college and career readiness skills;

(2) Improving instruction;

(3) Enhancing school improvement plans;

(4) Reducing the college remediation rates of students; and

(5) Developing and implementing postsecondary preparatory programs under § 6-16-601 et seq.

(e) (1) The department shall report to the House Committee on Education and the Senate Committee on Education no later than December 31 of each year on the:

(A) Implementation and effectiveness of the Arkansas College and Career Readiness Planning Program; and

(B) Statistical analysis of postsecondary preparatory programs under § 6-16-601 et seq. for each postsecondary preparatory program.

(2) The report may be posted on the department's website with a notification to the committees.

(f) The department shall promulgate rules to implement this section and shall monitor the use of college readiness assessments administered under this section to ensure public school compliance.






Subchapter 5 - -- Home Schools

§ 6-15-501 - Definition.

As used in this subchapter, "home school" means a school provided by a parent or legal guardian for his or her own child.



§ 6-15-502 - Rules, regulations, and procedures for monitoring and enforcing provisions.

(a) The provisions of § 6-18-201(a) shall be self-executing, and the State Board of Education shall have no authority to promulgate rules, regulations, or guidelines for the enforcement or administration thereof.

(b) The state board is empowered to make such reasonable rules and regulations required for the proper administration of this subchapter which are not inconsistent with the intent of this subchapter.



§ 6-15-503 - Prerequisites to home schooling.

(a) (1) Parents or guardians desiring to provide a home school for their children must give written notice to the superintendent of their local school district of their intent to provide a home school for their children and sign a waiver acknowledging that the State of Arkansas is not liable for the education of their children during the time that the parents choose to home school:

(A) At the beginning of each school year but no later than August 15;

(B) By December 15 for parents who decide to start home schooling at the beginning of the spring semester; or

(C) Subject to the provisions of subsection (d) of this section, fourteen (14) calendar days prior to withdrawing the children from the local school district and at the beginning of each school year thereafter. The superintendent or the local school board of directors may waive the fourteen-day waiting period.

(2) Within thirty (30) calendar days of establishing residency within the school district, parents or guardians moving into the school district during the school year must give written notice to the superintendent of their local school district of their intent to provide a home school for their children and sign a waiver acknowledging that the State of Arkansas is not liable for the education of their children during the time that the parents choose to home school.

(3) The notice must include:

(A) The name, date of birth, grade level, and name and address of the school last attended, if any, of each student involved;

(B) The location of the home school;

(C) The basic core curriculum to be offered;

(D) The proposed schedule of instruction; and

(E) The qualifications of the parent-teacher.

(4) Parents or guardians shall deliver written notice in person to the superintendent of their local school district the first time such notice is given.

(b) This information may be used only for statistical purposes and test administration.

(c) Each local school district shall report the statistical data required by this section to the Department of Education each year.

(d) (1) No public school student shall be eligible for enrollment in a home school if the student is currently under disciplinary action for violation of any written school policy, including, but not limited to, excessive unexcused absences.

(2) Public school students who are under disciplinary action by the local school district shall be eligible for enrollment in a home school if:

(A) The superintendent or local school board of directors chooses to allow the child to enroll in a home school;

(B) The disciplinary action against the student has been completed or the school semester has ended, whichever occurs first; or

(C) The student has been expelled.



§ 6-15-504 - Home-schooled students -- Achievement tests -- Enrollment or reenrollment in local schools.

(a) Each student enrolled in a home school program who is considered to be at grade level or no more than two (2) years beyond the normal age for the appropriate grade for which the state mandates norm-referenced tests for public school students shall be tested using a nationally recognized norm-referenced achievement test selected by the State Board of Education.

(b) (1) (A) The administration of the tests required of home-schooled students shall be by the executive directors of the education service cooperatives established under § 6-13-1001 et seq. or as otherwise designated by the Department of Education.

(B) For the purposes of this section, the superintendents of the Little Rock School District, North Little Rock School District, and Pulaski County Special School District shall act in lieu of an education service cooperative executive director.

(2) The executive directors of the education service cooperatives shall establish a common set of procedures approved by the Commissioner of Education for the proper administration of the tests required by this section.

(3) The administration shall include purchasing the test materials, giving the tests, scoring and interpreting the tests, and reporting test results.

(c) The cost of testing required by this section shall be the responsibility of the department when the tests are administered by the directors of the education service cooperatives or other department designees.

(d) (1) Alternate testing procedures may be approved by the executive director of an education service cooperative after consultation with the parents of a home-schooled student.

(2) However, any costs associated with an alternate testing procedure shall be the responsibility of the parents.

(e) (1) (A) Any student who refuses to participate in the testing program or the alternate testing program required by this section has not met the statutory prerequisites for home schooling and, as any other student, shall be subject to the applicable Arkansas laws regarding truancy.

(B) After a student corrects any refusal to participate in the testing program or the alternate testing program as determined by the department and required by this subsection, the student shall be restored to home school status after his or her parent or guardian has complied with all requirements of § 6-15-503.

(2) This subsection shall not be applicable to any parent who can present written acknowledgement that the child has been enrolled in a public, private, or parochial school within thirty (30) days of the administration of the state-mandated achievement test.

(f) (1) Each local school district may assess any home-schooled student who enrolls or reenrolls in the school district in order to determine proper educational placement.

(2) Among other means of assessment, the local school district shall utilize the norm-referenced test approved by the state board to assess the student and shall determine placement in the appropriate grade level as indicated by the test results.

(g) Any home-schooled student who enrolls or reenrolls in a local school district must attend classes for at least nine (9) months immediately before graduation before the student can become eligible to receive a high school diploma from the school district.



§ 6-15-507 - Ineligibility of home schools for local, state, or federal funds.

(a) (1) Home schools authorized by this subchapter are not entitled to local, state, or federal funds allocated to a public school district.

(2) For purposes of this section, eligible children with disabilities identified under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., in home school settings shall be given the same consideration afforded to students in private school settings for special education services as provided for in that act.

(b) School districts providing services to home school students shall be eligible for local, state, or federal funds allocated or approved for such services.



§ 6-15-508 - Home schooling prohibited if a sex offender resides in the home.

(a) No child may be home schooled if any person residing in the home with the child is required to register under the Sex and Child Offender Registration Act of 1997, § 12-12-901 et seq.

(b) Upon petition to the sentencing court from the child's parent or guardian, the sentencing court may enter a written order specifically waiving the restriction in subsection (a) of this section.

(c) This section shall not apply if the child to be home schooled is the person registered under the Sex and Child Offender Registration Act of 1997, § 12-12-901 et seq.






Subchapter 6 - -- Recognition of Excellence



Subchapter 7 - -- Opportunity Partnership Program



Subchapter 8 - -- Accountability Section



Subchapter 9 - -- Uniform Grading Scale for Public Schools

§ 6-15-901 - Definition.

For the purposes of this subchapter, "advanced placement course" means a course of instruction that qualifies for college credit and that is approved for credit as a high school course by the State Board of Education.



§ 6-15-902 - Grading scale -- Exemptions -- Special education classes.

(a) The following grading scale shall be used by all public secondary schools in the state for all courses, except advanced placement courses and courses offered under the International Baccalaureate Diploma Program:

(1) A = 90-100;

(2) B = 80-89;

(3) C = 70-79;

(4) D = 60-69; and

(5) F = 59 and below.

(b) Each letter grade shall be given a numeric value for the purpose of determining grade average. Except for advanced placement courses, courses offered under the program, and honors courses, the numeric value for each letter grade shall be:

(1) A = 4 points;

(2) B = 3 points;

(3) C = 2 points;

(4) D = 1 point; and

(5) F = 0 points.

(c) (1) The State Board of Education shall adopt appropriate equivalents for advanced placement and college courses and shall recommend a uniform grading structure for honors courses.

(2) Weighted credit shall be allowed for advanced placement courses and courses offered under the program if:

(A) The student takes the entire advanced placement course or the entire course offered in the program in a particular subject;

(B) The student completes the applicable test offered by the College Board for advanced placement courses at the end of the advanced placement course, or the applicable test offered by the International Baccalaureate Organization at the time prescribed by the organization; and

(C) (i) The teacher of the advanced placement course meets Arkansas teacher licensure requirements and:

(a) Attends a College Board Advanced Placement Summer Institute no less than one (1) time every five (5) years; or

(b) Completes an additional training plan for advanced placement within three (3) years of commencing the additional training plan; or

(ii) The teacher of the course offered under the program meets Arkansas teacher licensure requirements and attends the training required by the organization.

(3) (A) The local school board of directors may decide whether to adopt a policy to allow high school students in the school district to take college courses for weighted credit equal to the numeric grade awarded in advanced placement courses, courses offered under the program, and honors classes.

(B) If a local school board of directors adopts a policy as set forth in subdivision (c)(3)(A) of this section, the school district must apply to the Department of Education through the Assistant Director for Accountability for approval of courses to be designated "concurrent enrollment college courses". The application shall be reviewed for approval to assign a numeric grade value, which may include weighted credit, based on the following:

(i) A letter from the superintendent of the school district or principal of the school describing how the course exceeds expectations for coursework required under the Standards for Accreditation of Arkansas Public Schools and School Districts; and

(ii) The grade level or levels of students who will be enrolled in the course.

(d) A school district shall have the option of using the grading scale in this section in the school district's elementary schools.



§ 6-15-903 - Report cards.

(a) (1) Every public school district shall provide a report card for each student reflecting the student's grade in each class in which the student is enrolled.

(2) The report card shall be:

(A) Mailed to the last known address of the student;

(B) Given to a parent at a parent-teacher conference; or

(C) Sent home with the student.

(b) The report card shall be provided at the end of each grading period but no fewer than four (4) times each school year.

(c) Parents shall not be required to provide postage or self-addressed envelopes to receive a report card.






Subchapter 10 - -- Arkansas Public Education Act

§ 6-15-1001 - Title.

This subchapter may be cited as the "Arkansas Public Education Act of 1997".



§ 6-15-1002 - Legislative findings.

(a) The General Assembly recognizes that students in Arkansas deserve the best education that the citizens can provide and establishes a goal to provide a quality educational opportunity to every public school student in every community and in every school district in the state.

(b) The General Assembly acknowledges that the State of Arkansas must:

(1) Raise student academic achievement in the basic curriculum;

(2) Increase the number of students who complete the courses required for graduation; and

(3) Ensure that students graduate with the knowledge and preparation to be contributing members of society.

(c) The General Assembly further acknowledges that every school district in Arkansas must graduate academically competent students, must have qualified teachers and administrators, must provide a safe, efficient, and accountable program, and must be supported by and assisted by the state.

(d) The General Assembly finds that in order for all involved in the education of our young people to work to meet this challenge, a revision of existing statutes is necessary.



§ 6-15-1003 - Academically competent students.

(a) (1) Arkansas public school students will achieve competency in the basic core of knowledge and skills.

(2) Students will meet required standards in academic areas of the curriculum that will serve as a basis for students to pursue immediate and lifelong educational and employment opportunities.

(3) Students will achieve competency in language arts, writing, spelling, speaking, listening, and reading, math, computation, measurement, probability and statistics, problem solving, basic algebra, data analysis, and geometry concepts, science, physical and life science knowledge and scientific problem solving, and social studies, history, geography, economics, and civic education.

(b) (1) Arkansas public school students will apply practical knowledge and skills.

(2) Students will meet required academic standards in those areas that will better prepare them for lifelong career opportunities.

(3) Students will achieve competency at the local level in computer science and other technologies and in practical economic and consumer skills and will be offered courses in vocational preparation skills.

(c) Arkansas public school students will demonstrate achievement. School districts, schools, and students shall participate in the state assessments in the basic core of knowledge and skills as defined by the Department of Education in the Arkansas Comprehensive Testing, Assessment, and Accountability Program.



§ 6-15-1004 - Qualified teachers in every public school classroom.

(a) Arkansas teachers will demonstrate competency in subject matter content on identified assessments appropriate to their teaching area in order to be granted an initial license to teach in the state.

(b) In order to obtain a teaching license, Arkansas teachers will demonstrate the ability to increase student academic achievement by demonstrating competency on identified assessments of teaching methods that result in increased student achievement.

(c) (1) To renew a teaching license, a teacher shall participate in continuing education and professional development:

(A) Based on the teacher's evaluation and professional learning plan under the Teacher Excellence and Support System, § 6-17-2801 et seq.;

(B) As required under § 6-17-704 and other law; and

(C) As required by rule of the State Board of Education.

(2) (A) For purposes of the requirement for continuing education and professional development under this section, a three-hour graduate-level college credit course shall be counted as fifteen (15) hours of the professional development hours required for teachers under the Standards for Accreditation of Arkansas Public Schools and School Districts if the college credit is:

(i) Related to and enhances the teacher's knowledge of the subject area in which the teacher is currently teaching;

(ii) Part of the requirements for the teacher to obtain additional certification in a subject matter that has been designated by the Department of Education as having a critical shortage of teachers; or

(iii) Otherwise approved by the department as a graduate level course eligible for professional development credit.

(B) Any credit for professional development claimed under subdivision (c)(2)(A) of this section shall be approved by the department.

(C) For purposes of the requirement for continuing education and professional development under this section, each hour of training received by certified personnel related to teaching an advanced placement class for a subject covered by the College Board and Educational Testing Service shall be counted as professional development up to a maximum of thirty (30) hours.

(3) However, nothing in subdivision (c)(2) of this section shall prevent or restrict a school district from requiring additional in-service training.

(d) Effective at the beginning of the 2006-2007 school year, no teacher shall be assigned to teach a grade level or a subject for which he or she is not licensed by the state.

(e) (1) No class of students shall be under the instruction of a substitute teacher or teachers for more than thirty (30) consecutive school days in the same class during a school year unless the substitute teacher or teachers instructing the class have a bachelor's degree awarded by an accredited college or university or have been licensed to teach by the State of Arkansas.

(2) A substitute teacher or teachers possessing a bachelor's degree shall continue to teach the class from at least the thirty-first consecutive day after the regular teacher is absent from the class until the return of the regular teacher to that class.

(f) A person serving as a substitute teacher shall:

(1) Be a high school graduate; or

(2) Hold a graduate equivalent degree.

(g) Subsections (e) and (f) of this section shall not apply to substitutes for nondegreed vocational-technical teachers.

(h) (1) If subsections (e) and (f) of this section impose an undue hardship on a school district, the school district may apply to the State Board of Education for a waiver.

(2) The state board shall develop rules and regulations for granting a waiver.

(3) Any school district granted a waiver from this requirement shall be identified in the department's annual school district report card.



§ 6-15-1005 - Safe, equitable, and accountable public schools.

(a) (1) Arkansas schools will have safe and functional facilities.

(2) All school buildings will meet existing state and federal requirements.

(3) Instructional facilities will be designed and structured to support learning.

(b) (1) The school climate will promote student achievement.

(2) Every school and school district will enforce school district policies to ensure the safety of every student during school hours at school-sponsored activities. These policies will include, at a minimum, policies on weapons, violence, tobacco, alcohol, other drugs, gangs, and sexual harassment.

(3) Every school and school district will enforce a code of behavior for students that respects the rights of others and maintains a safe and orderly environment.

(4) Every school and school district will have in place a policy on addressing disruptive students.

(5) (A) Every school and school district will offer appropriate alternative education programs organized to serve those students whose educational progress deviates from the standard expected for a successful transition to a productive life and those students whose behavior interferes with their own learning or the educational process of others.

(B) School districts may serve the needs of these students through regional or cooperative efforts with other school districts.

(c) Local schools will work with parents, families, and business and community members to incorporate responsibility, character, self-discipline, civic responsibility, and positive work habits into adult contacts with students and to promote student demonstration of these behaviors.

(d) Every school will offer opportunities for students to be able to study and participate in the visual and performing arts, health and physical education, and languages.

(e) All public schools will participate in the state school improvement process:

(1) (A) Every school will engage in the collection and analysis of perceptual, archival, and achievement data in order to establish school and school district goals to improve student academic achievement.

(B) Students shall not be surveyed on values and beliefs;

(2) Every school will develop and implement a data-driven school improvement plan based on these analyses that leads to increased student achievement and continuous school improvement; and

(3) Every school will monitor and adjust the plan of action as necessary to promote increased student achievement and continuous school improvement.

(f) (1) All public schools will have a program of parental involvement.

(2) Every school will have a plan for allowing parents to be involved in the education of their children. These plans will address communication with parents, volunteering, learning activities that support classroom instruction, participation in school decisions, and collaboration with the community.

(3) Every school will involve parents in developing school goals and priorities and evaluating the effectiveness of the school improvement plan.

(g) (1) All public schools will be accountable to the public they serve.

(2) All schools will participate in the Arkansas Comprehensive Testing, Assessment, and Accountability Program.

(3) All schools will report to the parents the results of all assessments conducted to measure the achievement progress of their children.

(4) The highest performing schools will be recognized and rewarded. Schools reaching predetermined high levels of achievement will be granted charter status with approval of the charter petition by the Department of Education.

(5) Each school will issue a school achievement report to the community on all state-required assessments.

(h) (1) All public schools will be led by qualified administrators.

(2) All administrators will demonstrate content knowledge in leadership, finance, organization, school climate, curriculum, and evaluation.

(3) In order for administrators to be able to renew a license, they must have participated in a continuing education and professional development program based on their school improvement plans, performance evaluation results, and student achievement scores.



§ 6-15-1006 - Assistance and support.

(a) (1) The Department of Education will be structured to provide leadership, service, and support to public schools.

(2) Department professional staff will demonstrate mastery of knowledge in learning theory, best educational practices, resource utilization, research and data analysis, school law, instructional leadership, and school administration.

(b) (1) Department staff will conduct, sponsor, participate in, and support continuing education and professional development.

(2) The continuing education and professional development will be based on overall organizational improvement, performance evaluation results, statewide student achievement results, and current educational research and practice.

(c) The department will provide leadership in marshalling support for a quality and equitable educational system in the state. Department resources will be committed to supporting policy development and procedures that enable the Governor, the General Assembly, the State Board of Education, and business and professional organizations to work together in a positive and consistent manner to improve education in Arkansas.



§ 6-15-1007 - Arkansas Leadership Academy.

(a) There is established the Arkansas Leadership Academy.

(b) The academy will provide a variety of training programs and opportunities to develop the knowledge base and leadership skills of school principals, as well as teachers, superintendents and other administrators, and school board members.

(c) The State Board of Education shall have the authority to issue requests for proposals if the state board should determine to change the operator or the location of the academy.



§ 6-15-1011 - Rules and regulations.

The State Board of Education shall promulgate rules and regulations necessary for the implementation of this subchapter.






Subchapter 11 - -- Attaching Seals to High School Transcripts and Diplomas

§ 6-15-1101 - Legislative findings.

(a) The General Assembly hereby recognizes and acknowledges that in recent years a high school diploma has lost credibility as a warranty that the recipient has the basic knowledge and skills necessary for either an entry-level job or for postsecondary education. The General Assembly further recognizes that the State Board of Education, the Department of Education, and local school districts have worked diligently to establish and implement a core curriculum in Arkansas secondary schools. Students who complete the core curriculum with a satisfactory grade point average should receive recognition for both perseverance and a job well done. It is the purpose of this legislation to both further that recognition and to increase the confidence of Arkansans in the value of diplomas awarded by the state's public schools.

(b) Beginning with the 1994-1995 school year, a school district shall attach a seal, stamp, or other symbol to transcripts and diplomas awarded to high school students who have completed the core curriculum with a minimum grade point average of 2.75 on a 4.0-point scale.

(c) The state board is authorized to promulgate rules and regulations for the implementation of this section.






Subchapter 12 - -- Educational Standards Commission

§ 6-15-1201 - Creation -- Composition -- Terms -- Powers and duties.

(a) The Department of Education is directed to create an Education Standards Commission which shall be composed of the following individuals:

(1) One (1) kindergarten through grade three (K-3) classroom teacher;

(2) One (1) grade four through six (4-6) classroom teacher;

(3) One (1) grade seven through nine (7-9) classroom teacher;

(4) One (1) grade ten through twelve (10-12) classroom teacher;

(5) One (1) counselor;

(6) One (1) vocational teacher;

(7) One (1) elementary school administrator;

(8) One (1) secondary school administrator;

(9) One (1) superintendent;

(10) One (1) school board member;

(11) Two (2) parents of public school students; and

(12) Two (2) representatives of the business community.

(b) The Commissioner of Education shall appoint the teacher representatives from a list submitted by the Arkansas Education Association, the administrator representatives from a list submitted by the Arkansas Association of Educational Administrators, the school board members from a list submitted by the Arkansas School Boards Association, the counselor from a list submitted by the Arkansas Counseling Association, the vocational teacher from a list submitted by the Arkansas Vocational Education Association, the parent representatives from a list submitted by the Arkansas Parent Teacher Association, and the business representatives from a list submitted by the Arkansas Business and Education Alliance.

(c) Members of the commission shall serve four-year terms on a staggered basis.

(d) The commission shall regularly review the regulations, criteria, and minimum standards used by the State Board of Education and the department at least once every two (2) years. Recommendations for changes in the regulations, criteria, and minimum standards shall be presented by the commission to the state board for its consideration.






Subchapter 13 - -- Safe Schools Committee

§ 6-15-1301 - Creation -- Composition -- Powers and duties.

(a) The Department of Education is directed to create a Safe Schools Committee.

(b) (1) The Safe Schools Committee shall be composed of the following individuals:

(A) Two (2) classroom teachers appointed by the Arkansas Education Association;

(B) Two (2) school administrators appointed by the Arkansas Association of Educational Administrators;

(C) Two (2) school board members appointed by the Arkansas School Boards Association;

(D) A staff member of the department appointed by the Commissioner of Education;

(E) A school safety specialist employed by an Arkansas school district appointed by the commissioner;

(F) One (1) school counselor appointed by the Arkansas Counseling Association; and

(G) One (1) additional person knowledgeable in the field of school safety appointed by the commissioner.

(2) The Chairs of the House Interim Committee on Education and the Senate Interim Committee on Education or their designees shall serve as ex officio members of the committee.

(c) The committee is charged with the following responsibilities:

(1) (A) To develop model policies and procedures that may ensure a safe and productive learning environment for students and school employees for recommendation to school districts. The procedures shall focus on ensuring the security of students and school employees and shall include techniques for prevention, intervention, and conflict resolution.

(B) (i) The model policies and procedures shall include emergency plans for terrorist attacks, specifically including contingency plans for attacks using biological agents, nerve gas or similar chemical agents, and war.

(ii) To the extent practicable, the model plans should include practice drills;

(2) To recommend to the State Board of Education any necessary rules and regulations for ensuring a safe school environment; and

(3) To recommend to the House Interim Committee on Education and the Senate Interim Committee on Education any necessary legislation for ensuring a safe school environment.



§ 6-15-1302 - Emergency plans for terrorist attacks.

(a) On or before January 1, 2004, every school district shall develop plans to provide for the safety of employees and students in the event of a war or terrorist attack affecting the school, specifically including contingency plans for attacks using a biological agent or nerve gas or similar chemical agents.

(b) To the extent practicable, students should participate in practice drills executing the plans.






Subchapter 14 - -- School Performance Report Act

§ 6-15-1401 - Title.

This subchapter shall be known as and may be cited as the "School Performance Report Act".



§ 6-15-1402 - Purpose -- Report -- Confidentiality -- Rules.

(a) (1) In order to generally improve public school accountability, to provide benchmarks for measuring individual school improvement, and to empower parents and guardians of children enrolled in Arkansas public schools by providing them with the information to judge the quality of their schools, the Department of Education shall annually prepare and publish a school performance report for each individual public school in the state, including the Arkansas School for the Deaf, the Arkansas School for the Blind, and the Arkansas School for Mathematics, Sciences, and the Arts, and shall distribute the report to the House Committee on Education and the Senate Committee on Education no later than March 15 each year.

(2) The school performance report for each school shall be made available to every parent or guardian of a child in kindergarten through grade twelve (K-12) in the public schools of Arkansas by posting the school performance report for each school on the website of the department and the website of the school district in which the public schools addressed in the school performance report are located no later than March 15 each year.

(b) (1) (A) The school performance report shall be based on reliable statistical information uniformly required to be collected and submitted by each local school district to the department and shall be published in a format that can be easily understood by parents or guardians who are not professional educators.

(B) The information necessary to produce the school performance report, including the names and addresses of parents and guardians, shall be filed with the department.

(C) The department may contract with individuals or businesses knowledgeable in the areas of graphic and computer design to ensure that the school performance reports required by this subchapter are published in a format that encourages their utilization by the citizens of the state.

(2) The school performance report for elementary schools shall:

(A) Include three-year trend data and allow parents or guardians to compare the school's performance with state and national averages in areas and shall include, but not be limited to, the following measures:

(i) School safety;

(ii) Norm-referenced test results;

(iii) Augmented, criterion-referenced, or norm-referenced assessment results;

(iv) Licensed staff qualifications;

(v) Total per-pupil spending;

(vi) Assessment of the local taxpayer investment in the school district;

(vii) Percentage of students eligible to receive free or reduced-price meals;

(viii) Average salary of the staff; and

(ix) Average attendance rates for students; and

(B) Indicate separately whether:

(i) The school distributed the school's student discipline policy to parents;

(ii) The school's teachers, administrators, classified school employees, and volunteers have been provided with appropriate student discipline training; and

(iii) The school district has adopted a parental involvement plan in compliance with § 6-15-1702.

(3) The school performance report for middle schools, junior high schools, and high schools shall:

(A) Include three-year trend data and allow parents or guardians to compare the school's performance with state and national averages in areas which shall include, but not be limited to, the following:

(i) School safety;

(ii) Norm-referenced test results;

(iii) Augmented criterion-referenced assessment results;

(iv) Licensed staff qualifications;

(v) Per-pupil spending;

(vi) Assessment of the local taxpayer investment in the school district;

(vii) Percentage of students eligible to receive free or reduced-price meals;

(viii) Average salary of the staff;

(ix) Average attendance rates for students;

(x) Drop-out rate;

(xi) Graduation or completion rates;

(xii) College remediation rate for high schools only;

(xiii) Collegiate admission test results, including the total number of students in grades nine through eleven (9-11) who took the ACT or SAT; and

(xiv) Student participation in College Preparatory Enrichment Program (CPEP); and

(B) Indicate separately whether:

(i) The school distributed the school's student discipline policy to parents;

(ii) The school's teachers, administrators, classified school employees, and volunteers have been provided with appropriate student discipline training;

(iii) The school district has adopted a parental involvement plan in compliance with § 6-15-1702; and

(iv) The school district provides college preparation and remediation for students who have taken the ACT before their senior year of high school under the Voluntary Universal ACT Assessment Program Act, § 6-18-1601 et seq.

(4) Beginning with the 2017-2018 school year, for the school year covered by a school performance report the report shall include:

(A) The total number of teachers who are employed in the public school; and

(B) Of that total, the number who meet each of the following criteria:

(i) Highly qualified teacher;

(ii) Identified as proficient or above under the Teacher Excellence and Support System for the school; and

(iii) Certified by the National Board for Professional Teaching Standards.

(c) School districts may prepare and distribute supplemental materials concerning the information contained in the school performance reports.

(d) The department is encouraged to:

(1) Include explanatory material regarding efforts to improve the state's public schools on the website of the department with school performance reports; and

(2) Explore the feasibility of incorporating the school improvement plans developed by schools and school districts with the school performance reports.

(e) The school performance report shall not include individual student information if the information is reported in a manner that would identify a particular student.

(f) (1) The department shall not disclose parent or guardian names, addresses, or other identifying information under any circumstances.

(2) Any vendor, contractor, or supplier utilized to provide services under this subchapter shall sign a confidentiality agreement prohibiting the disclosure of parent or guardian names, addresses, or other identifying information.

(g) The Arkansas School for the Blind and the Arkansas School for the Deaf shall submit to the department:

(1) The results of the appropriately adopted student achievement tests for the students enrolled at these schools; and

(2) A list of other schools' programs to which these schools can be compared.

(h) The department may promulgate rules necessary to carry out the purposes of this subchapter.






Subchapter 15 - -- Comprehensive Plan for Consistency and Rigor in Course Work

§ 6-15-1502 - Revisions, compliance, and implementation.

(a) The State Board of Education shall develop a comprehensive plan to review and revise the Arkansas Academic Content Standards and Curriculum Frameworks process.

(b) The plan shall be a comprehensive plan to provide an external review of content standards and curriculum frameworks adopted by the state in core academic areas of reading, writing, mathematics, science, history, geography, civics, and other courses identified by the State Board of Education as state-mandated graduation requirements.

(c) In developing the plan, the State Board of Education shall conduct a full review of available and relevant academic content standards and curriculum frameworks that are rigorous, specific, sequenced, clear, focused, and measurable, whenever possible.

(d) (1) The review shall be to determine whether the Arkansas Academic Content Standards and Curriculum Frameworks are designed to:

(A) Reflect high expectations for students and an in-depth mastery of the content;

(B) Be clearly grounded in the content of each academic area;

(C) Be defined grade-by-grade and in each content area;

(D) Be understandable to parents and teachers;

(E) Be developed in full recognition of the time available to teach the core academic areas at each grade level; and

(F) Be measurable, whenever possible, in a reliable, valid, and efficient manner for accountability purposes.

(2) The plan shall include a process for the review of curriculum offerings to ensure that low-level general education tracts offered by school districts are eliminated before the beginning of the 2003-2004 school year.

(3) High school course content standards and curriculum frameworks set forth in the plan shall include the knowledge and skills necessary to enter the work force and also shall be aligned with the coursework required for admission to the state's institutions of post-secondary education.

(e) Upon completion of the review, the State Board of Education shall revise all curriculum frameworks and supplemental materials that are recommended as a result of the review.

(f) As part of the revision process, the State Board of Education shall revise and make available to teachers and parents support materials, including teacher and parent guides, for academic content standards and curriculum frameworks that are specifically recommended for revision as a result of the review.

(g) The State Board of Education shall work in collaboration with the Arkansas Higher Education Coordinating Board and the Executive Council to ensure that teacher and school administrator degree programs, ongoing professional development, and other university activity in the state's public schools align with the revised Arkansas Academic Content Standards and Curriculum Framework process and other educational priorities of the state.



§ 6-15-1503 - State-mandated exams.

(a) (1) The State Board of Education shall ensure that any revisions made to the Arkansas Academic Content Standards and Curriculum Framework process is to be aligned to the state assessment system for core academic areas of reading, writing, mathematics, science, and social studies as funding permits.

(2) All end-of-course tests shall be aligned with the content standards and curriculum frameworks.

(b) All other components of the Arkansas Comprehensive Testing, Assessment, and Accountability Program should be aligned with the Arkansas Academic Content Standards and Curriculum Framework process.



§ 6-15-1504 - Review.

(a) The Department of Education shall review the Arkansas Academic Content Standards and Curriculum Framework process plan on its State Board of Education-approved revision cycle and report to the State Board of Education annually.

(b) (1) The State Board of Education shall align state programs and support materials with the revised academic content standards and curriculum frameworks for each core academic area.

(2) Alignment shall include revision of textbook criteria, support materials, state tests, teacher and school administrator preparation, and ongoing professional development programs to be compatible with content standards and curriculum frameworks.

(c) The State Board of Education shall revise and make available to teachers and parents support materials, including teacher and parent guides, for academic content standards and curriculum frameworks as set forth in the plan each time the plan is revised under subsection (a) of this section.

(d) The State Board of Education shall develop a plan to ensure regular collaboration with the Arkansas Higher Education Coordinating Board and the Executive Council to encourage teacher and school administrator degree programs and ongoing professional development and to ensure that other university activity in the state's public schools aligns with the State Board of Education's priorities.



§ 6-15-1505 - School district implementation.

(a) Beginning with the 2003-2004 school year, each local school district shall establish procedures and monitoring processes to ensure that the content of each course offered by the school district is consistent with content standards and curriculum frameworks developed by the State Board of Education.

(b) The superintendent of each school district shall provide to the Department of Education, by October 1 of each year following the adoption of the plan under subsection (a) of this section, a written statement of assurance that the content of each class and subject area, as required by the Standards for Accreditation of Arkansas Public Schools and School Districts regardless of levels, is aligned to content standards and curriculum frameworks developed by the state board in the plan.

(c) The department shall monitor, during the standards review visit, documentation related to the plan.

(d) If the department determines that a school district has failed to align the content of each class and subject area as required by the state board to content standards and curriculum frameworks developed by the state board, the department shall:

(1) Note the failure to comply in the annual school performance report under § 6-15-1402; and

(2) Cite the failure to comply of each school on the Standards for Accreditation of Arkansas Public Schools and School Districts Annual Report.



§ 6-15-1506 - Rules and regulations.

Before December 31, 2003, the State Board of Education shall promulgate appropriate rules and regulations necessary to carry out this subchapter.






Subchapter 16 - -- Commission on Closing the Achievement Gap in Arkansas

§ 6-15-1601 - Establishment of Commission on Closing the Achievement Gap in Arkansas -- Members.

(a) There is established a commission to be known as the "Commission on Closing the Achievement Gap in Arkansas".

(b) The commission shall consist of eleven (11) members representing the racial and ethnic diversity of Arkansas as follows:

(1) (A) Five (5) persons appointed by the Governor.

(B) (i) One (1) of the Governor's appointees shall be a representative of business and industry in Arkansas, a representative of health and human services, or a public school teacher.

(ii) (a) Four (4) of the Governor's appointees shall be minority or low-income parents concerned about the achievement gap with one (1) representative from each of the four (4) congressional districts.

(b) A minimum of two (2) of the individuals appointed under subdivision (b)(1)(B)(ii)(a) of this section shall be African-American.

(c) A minimum of one (1) of the individuals appointed under subdivision (b)(1)(B)(ii)(a) of this section shall be Hispanic;

(2) (A) Three (3) persons appointed by the President Pro Tempore of the Senate.

(B) (i) One (1) of the President Pro Tempore's appointees shall be a member of the school of education faculty of an historically black college in the state with an accredited school of education.

(ii) One (1) of the President Pro Tempore's appointees shall be a minority who has demonstrated a commitment to education.

(iii) One (1) of the President Pro Tempore's appointees shall be a public school teacher with a special expertise in closing the achievement gap; and

(3) (A) Three (3) persons appointed by the Speaker of the House of Representatives.

(B) (i) One (1) of the Speaker of the House of Representatives' appointees shall be a person who has experience working with children from low income families.

(ii) One (1) of the Speaker of the House of Representatives' appointees shall be a minority who has demonstrated a commitment to education.

(iii) One (1) of the Speaker of the House of Representatives' appointees shall be a public school administrator with a special expertise in closing the achievement gap.

(c) (1) Upon taking office, the initial members shall draw lots to determine the length of their terms.

(2) The term of office shall be for no more than four (4) years.

(3) Appointments shall be for a term of four (4) years.

(d) (1) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled in the same manner as the original appointment.

(2) The new appointee shall serve for the remainder of the unexpired term.

(e) (1) The Governor shall designate one (1) of his or her appointees to serve as chair for the first year.

(2) Thereafter, the commission members shall annually elect a chair from among themselves.

(f) (1) The commission shall meet at times and places the chair deems necessary but no fewer than four (4) times per calendar year.

(2) (A) Commission members shall attend all meetings with no more than two (2) unexcused absences in a period of eighteen (18) months.

(B) Commission members with more than two (2) unexcused absences in a period of eighteen (18) months shall be automatically removed from the commission, and the original nominating entity for the position shall be notified to fill the vacancy.

(3) No meetings shall be held outside the State of Arkansas.

(4) A majority of the members of the commission shall constitute a quorum for the purpose of transacting business.

(5) All actions of the commission shall be by a majority vote of the full membership of the commission.

(6) A minimum of one (1) meeting shall be held in each of the four (4) congressional districts every thirty-six (36) months.

(g) The commission shall:

(1) Develop a plan for the state designed to enable all public school students to meet the state's student academic achievement standards while working toward the goal of narrowing the achievement gaps in public schools for the following subgroups:

(A) Economically disadvantaged students; and

(B) Students from major racial and ethnic groups;

(2) Monitor the Department of Education's efforts to comply with federal guidelines on improving the academic achievement of the disadvantaged, specifically including, but not limited to, the No Child Left Behind Act of 2001;

(3) (A) Monitor the Department of Education's identification of population groups to be motivated in closing the achievement gap efforts.

(B) The commission may expand the role and scope of the commission to cover specific population groups as identified by the Department of Education as target groups for closing the achievement gaps;

(4) Receive national school lunch data and reports biennially from the Department of Education;

(5) Interface with local school district achievement gap task forces created under § 6-15-1603 to provide data on the achievement gap and achievement gap intervention strategies;

(6) Present a report to the House Committee on Education and the Senate Committee on Education, the Governor, and the State Board of Education no later than November 1 of each year, which shall include without limitation:

(A) Profiles of underachieving students;

(B) Profiles of chronically under-performing schools and school districts;

(C) A review of policies and programs approved by the Department of Education for national school lunch expenditures on closing the achievement gap;

(D) Child poverty statistics in the state and the impact poverty has on education;

(E) Successful strategies with students of poverty;

(F) Best practices for teacher preparation for student and language diversity;

(G) A review of leadership challenges in closing the achievement gap; and

(H) Suggested policy changes to improve the achievement gap at the legislative, Department of Education, school district, and other levels; and

(7) Create a website that contains without limitation:

(A) Notices of upcoming meetings;

(B) The state plan for closing the achievement gap;

(C) A school district plan for closing the achievement gap from each school district;

(D) The membership and contact information for members of the commission and each local school district achievement gap task force;

(E) The minutes from commission meetings;

(F) A clearinghouse for research and other information the commission identifies as important or useful for understanding the achievement gap in the state; and

(G) Other information that the commission deems appropriate.

(h) At the discretion of the Commissioner of Education, the state shall provide resources necessary for the following:

(1) Relevant training for commission members in research-based strategies to close the achievement gap;

(2) Relevant technical experts to assist in drafting and monitoring the department's efforts to comply with federal guidelines on improving the academic achievement of the disadvantaged, specifically including without limitation the No Child Left Behind Act of 2001;

(3) Travel reimbursements for meetings;

(4) Space and resources to conduct public forums; and

(5) Printing and copying costs.

(i) The commission may study and address topics, including, but not limited to:

(1) Understanding children of poverty;

(2) Successful strategies with students of poverty;

(3) Teacher preparation for student diversity;

(4) Response to language diversity;

(5) Methods of hiding the achievement gap;

(6) Success stories;

(7) Obstacles to overcome in closing the achievement gap;

(8) Alternative intervention strategies for closing the achievement gap;

(9) Leadership challenges in closing the achievement gap;

(10) The role of parents, families, and caregivers in closing the achievement gap;

(11) Parental and community diversity;

(12) The relationship of school to environment and student;

(13) The role of school and class size in achievement;

(14) Conditional barriers to student access to additional learning opportunities; and

(15) The profile of underachieving students.

(j) The commission may fund a study on research-based and proven strategies that close achievement gaps among racial, ethnic, and high-poverty groups.

(k) (1) The department shall provide meeting space and clerical support as needed by the commission.

(2) (A) Members of the commission shall serve without pay.

(B) Members of the commission may receive expense reimbursement in accordance with § 25-16-902, to be paid with funds allocated by the state for that purpose.

(l) The commission may accept gifts, grants, and donations for use in carrying out the purpose and duties of the commission.



§ 6-15-1602 - Students who have been placed at risk of academic failure -- Personal education plans.

(a) (1) Local school districts shall identify students in all grades who have been placed at risk of academic failure and shall implement a personal education plan for academic improvement with focused intervention and performance benchmarks.

(2) Identification shall occur as early as can reasonably be done and can be based on grades, observations, and other factors that teachers and administrators consider appropriate without having to await the results of end-of-grade or end-of-course tests.

(b) (1) At the beginning of the school year, a personal education plan shall be developed for any student not performing at least at grade level, as identified by the state end-of-grade test.

(2) If a student's performance appears to be falling below state proficiency standards at any time during the school year, a personal education plan shall be developed.

(c) Focused intervention and acceleration activities may include, among other things, summer school, Saturday school, and extended days.

(d) Local school districts shall provide the activities identified in subsection (c) of this section, and transportation, free of charge to students.



§ 6-15-1603 - Establishment of local task forces on closing the achievement gap.

(a) (1) The State Board of Education shall adopt a policy for local school districts to establish local task forces on closing the achievement gap.

(2) The purpose of each task force is to advise and work with its local board of directors and administration on closing the gap in academic achievement and on developing a collaborative plan for achieving that goal.

(b) The policy shall include the following:

(1) Each task force shall report to its local board of directors;

(2) Each task force shall include key stakeholders in the community who are committed to improving the education of all children, especially those who are underachieving, and who agree to attend task force meetings on a regular basis, take an active role in discussions and activities, listen to the ideas, suggestions, and comments of other task force members as well as community members, inform other members of the school and community of the work of the task force, participate in any training for the task force members such as consensus building, problem-solving, and group dynamics, and seek actively data-driven solutions to improving the achievement of all students; and

(3) Task force members shall be representative of community demographics, race, ethnic, gender, and socioeconomic diversity. It is strongly recommended that they include:

(A) (i) Three (3) parents, as selected by the local school district's parent organization.

(ii) One (1) parent who has a child at an elementary school, one (1) who has a child at a junior high or middle school, and one (1) who has a child at a high school;

(B) School administrators, teachers, instructional support personnel, exceptional children personnel, and second language specialists, each of whom shall be selected by the superintendent;

(C) One (1) member of the local board of education, as selected by that board;

(D) One (1) representative of the local department of social services;

(E) At least one (1) juvenile court counselor;

(F) At least one (1) representative of local law enforcement;

(G) One (1) representative of the local Communities in Schools Program, if present in the local school district, as selected by the executive director of that program;

(H) At least one (1) representative of local businesses, as selected by the local chamber of commerce;

(I) Representatives from community-based organizations, as selected by the superintendent upon recommendation from those organizations;

(J) At least one (1) representative of a university school of education, if there is one in the area, as selected by the chair of the local board of education;

(K) Two (2) high school students, as recommended by their student councils and elected by the chair of the local board of education; and

(L) Any other community representatives, as selected by the superintendent.

(c) The superintendent shall name the chair of the task force, who shall call the first meeting of the task force.

(d) Each task force shall:

(1) Decide on training that it may need;

(2) Determine what information and data the task force will need, plan and schedule presentations on the information and data which shall be disaggregated by race, ethnicity, gender, and socioeconomic status. Examples may include state test data, discipline statistics, teacher-student ratio, student and teacher attendance data, faculty composition by race, gender, ethnicity, and professional preparation of educators;

(3) Define the communication process and person responsible for disseminating information to the public. Communication shall include the posting of information on a website and shall provide appropriate translations, as needed;

(4) Establish a policy statement on closing the achievement gap for the local school administrative unit. This statement shall address why closing the achievement gap is important to the entire community;

(5) (A) Set aside specific meetings to analyze and synthesize data and information.

(B) The task force shall use the data to identify and prioritize the problems with student achievement;

(6) Identify and review current effective programs and instructional strategies that address student achievement needs, identify criteria used to determine their effectiveness, determine changes to improve the effectiveness, identify gaps in services, and identify needed information to determine research-based programs and strategies that are effective in addressing the gaps; and

(7) Develop a report to the school and community that includes an implementation plan, benchmarks, and the monitoring process.

(e) (1) Each task force may establish subcommittees to research answers to the critical questions.

(2) If subcommittees are established, they shall present their findings to the full task force.






Subchapter 17 - -- Parental Involvement Plan

§ 6-15-1701 - Findings.

The General Assembly recognizes that:

(1) A child's education is a responsibility shared by the school and family during the entire time the child spends in school;

(2) To support the goal of the schools to educate all students effectively, the schools and parents must work as knowledgeable partners;

(3) Although parents are diverse in culture, language, and needs, they are an integral component of a school's ability to provide for the educational success of their children;

(4) Engaging parents is essential to improve student achievement; and

(5) Schools should foster and support active parental involvement.



§ 6-15-1702 - Parental involvement plan.

(a) Each public school district and each public school within its boundaries, in collaboration with parents, shall establish a parental involvement plan, including programs and practices that enhance parental involvement and reflect the specific needs of students and their families.

(b) The parental involvement program in each school shall:

(1) Involve parents of students at all grade levels in a variety of roles;

(2) Be comprehensive and coordinated in nature;

(3) (A) Recognize that communication between home and school should be regular, two-way, and meaningful.

(B) To encourage communication with parents, the school shall:

(i) Prepare an informational packet to be distributed annually to the parent of each child in the school, appropriate for the age and grade of the child, describing:

(a) The school's parental involvement program;

(b) The recommended role of the parent, student, teacher, and school;

(c) Ways for the parent to become involved in the school and his or her child's education;

(d) A survey for the parent regarding his or her interests concerning volunteering at the school;

(e) Activities planned throughout the school year to encourage parental involvement; and

(f) A system to allow the parents and teachers to communicate in a regular, two-way, and meaningful manner with the child's teacher and the school principal; and

(ii) Schedule no fewer than two (2) parent-teacher conferences per school year.

(C) The school may plan and engage in other activities determined by the school to be beneficial to encourage communication with parents;

(4) (A) Promote and support responsible parenting.

(B) To promote and support responsible parenting, the school shall, as funds are available:

(i) Purchase parenting books, magazines, and other informative material regarding responsible parenting through the school library, advertise the current selection, and give parents an opportunity to borrow the materials for review;

(ii) Create parent centers; and

(iii) Plan and engage in other activities determined by the school to be beneficial to promoting and supporting responsible parenting;

(5) (A) Acknowledge that parents play an integral role in assisting student learning.

(B) To help parents in assisting students, the school shall:

(i) Schedule regular parent involvement meetings at which parents are given a report on the state of the school and an overview of:

(a) What students will be learning;

(b) How students will be assessed;

(c) What a parent should expect for his or her child's education; and

(d) How a parent can assist and make a difference in his or her child's education;

(ii) Provide instruction to a parent on how to incorporate developmentally appropriate learning activities in the home environment, including without limitation:

(a) Role play and demonstration by trained volunteers;

(b) The use of and access to Department of Education website tools for parents;

(c) Assistance with nutritional meal planning and preparation; and

(d) Other strategies or curricula developed or acquired by the school district for at-home parental instruction approved by the Department of Education; and

(iii) Engage in other activities determined by the school to help a parent assist in his or her child's learning;

(6) (A) Welcome parents into the school and seek parental support and assistance.

(B) To welcome parents into the school, the school shall:

(i) Not have any school policies or procedures that would discourage a parent from visiting the school or from visiting a child's classrooms;

(ii) Encourage school staff to use the volunteer surveys to compile a volunteer resource book listing the interests and availability of volunteers so that school staff may:

(a) Determine how frequently a volunteer would like to participate, including the option of just one (1) time per year;

(b) Include options for those who are available to help at home; and

(c) Help match school needs with volunteer interests; and

(iii) Engage in other activities determined by the school to welcome parents into the school;

(7) (A) Recognize that a parent is a full partner in the decisions that affect his or her child and family.

(B) To encourage a parent to participate as a full partner in the decisions that affect his or her child and family, the school shall:

(i) Include in the school's policy handbook the school's process for resolving parental concerns, including how to define a problem, whom to approach first, and how to develop solutions;

(ii) Sponsor seminars to inform the parents of high school students about how to be involved in the decisions affecting course selection, career planning, and preparation for postsecondary opportunities; and

(iii) Engage in other activities that the school determines will encourage a parent to participate as a full partner in the decisions that affect his or her child and family;

(8) (A) Recognize that community resources strengthen school programs, family practices, and student learning;

(B) To take advantage of community resources, the school shall:

(i) Consider recruiting alumni from the school to create an alumni advisory commission to provide advice and guidance for school improvement;

(ii) (a) Enable the formation of a Parent Teacher Association or organization that will foster parental and community involvement within the school.

(b) Leaders of this organization shall be utilized in appropriate decisions affecting the children and families; and

(iii) Engage in other activities that the school determines will use community resources to strengthen school programs, family practices, and student learning; and

(9) Support the development, implementation, and regular evaluation of the program to involve parents in the decisions and practices of the school district, using, to the degree possible, the components listed in this section.

(c) (1) The principal of each school in a school district shall designate one (1) certified staff member who is willing to serve as a parent facilitator to:

(A) Help organize meaningful training for staff and parents;

(B) Promote and encourage a welcoming atmosphere to foster parental involvement in the school; and

(C) Undertake efforts to ensure that parental participation is recognized as an asset to the school.

(2) The certified staff member serving as a parental facilitator shall receive supplemental pay for the assigned duties as required by law.



§ 6-15-1703 - Professional development.

(a) The State Board of Education's Standards for Accreditation of Arkansas Public Schools and School Districts shall require:

(1) Two (2) or more hours of professional development as part of the annual minimum number of hours of professional development required, designed to enhance understanding of effective parental involvement strategies; and

(2) Three (3) or more hours of professional development as part of the annual minimum number of hours of professional development required, designed to enhance understanding of:

(A) Effective parent involvement strategies; and

(B) The importance of administrative leadership in setting expectations and creating a climate conducive to parental participation.

(b) The Department of Education shall provide the professional development required under this section.

(c) Each school district shall provide training at least annually for volunteers who assist in an instructional program for parents.



§ 6-15-1704 - Annual review of parental involvement plans -- Monitoring.

(a) Annually by October 1, every school district shall review and update the school district's parental involvement plan and:

(1) File a copy of the plan with the Department of Education; and

(2) Place a copy of the plan on the school district's website.

(b) (1) (A) The department shall:

(i) Review each plan;

(ii) Determine whether the plan is in compliance with provisions of this subchapter; and

(iii) Indicate on the school's performance report under § 6-15-1402 whether or not the school district is in compliance with this subchapter.

(B) Periodically on a rotating schedule, the department shall monitor each school district's plan to:

(i) Evaluate whether the school district is implementing its plan and the implementation's effectiveness; and

(ii) Assess the areas in which a school district needs to revise its plan or its implementation of the plan.

(C) The department shall place priority for monitoring under subdivision (b)(1)(B) of this section on school districts that have been identified as being in:

(i) School improvement for two (2) consecutive school years; or

(ii) Academic distress.

(2) By January 1 of each year, the department shall provide any recommendations in writing to a school district:

(A) Concerning areas of noncompliance with §§ 6-15-1701 -- 6-15-1703; or

(B) As a result of the department's monitoring under subdivision (b)(1)(B) of this section.

(3) The department shall allow the school district an opportunity to implement the department's recommendations.

(4) The State Board of Education shall incorporate the provisions of this subsection into its rules for parental involvement plans.



§ 6-15-1705 - Incorporation of parental involvement into teacher education programs.

The Department of Education and the Department of Higher Education shall collaborate with institutions of higher education to incorporate into teacher and administrator education programs instruction regarding:

(1) The importance of parental involvement;

(2) Successful strategies for encouraging a parent to be a partner in his or her child's education; and

(3) The relationship between cultural diversity and parental involvement.






Subchapter 18 - -- Arkansas Pygmalion Commission on Nontraditional Education

§ 6-15-1801 - Purpose.

(a) It is the purpose of the General Assembly through this subchapter to focus public attention on the problems facing those Arkansas students not being educated under the current public school system and on the need for alternative learning environments to avoid the consequences to all Arkansans that will result if nothing is done to better prepare these students.

(b) The General Assembly believes that many of the problems can be conquered. The key is recognizing and identifying how the system is failing a child early enough to provide meaningful intervention and then adapting or altering the system to meet a child's educational needs. Arkansas schools exist solely for the benefit of the children, and the schools must adapt to the children's educational needs.

(c) The Arkansas Pygmalion Commission on Nontraditional Education will act to focus public attention, as a clearinghouse for information regarding alternative learning environments, and to ensure that needed changes are made in curriculum, instructional approaches, school climate, and organization to improve educational outcomes for at-risk students.



§ 6-15-1802 - Establishment of Arkansas Pygmalion Commission on Nontraditional Education.

(a) The Arkansas Pygmalion Commission on Nontraditional Education is established for purposes of, including, but not limited to, the following:

(1) Identifying and developing additional funding bases, including such nontraditional sources to use in implementing intervention services for students as private funds and grants, federal education funds and grants, and sale of merchandise and services generated by alternative education programs, that can be deployed in meeting the educational needs of all Arkansas children;

(2) Conducting a study to determine the cost of various service models and the relative cost-effectiveness of each;

(3) Identifying, in conjunction with school administrators responsible for alternative learning environments, factors to consider in determining the placement of students in alternative learning environments, including, but not limited to, the following:

(A) Standardized test scores or assessment portfolios which indicate that a student is nine (9) months or more behind grade level;

(B) The student's being one (1) year or more behind grade-level peers in accumulating credits for graduation;

(C) Having been retained one (1) or more times;

(D) Recurring absences;

(E) Personal or family problems or situations that have negatively affected the student's ability to function in school;

(F) Referrals for special education in which the student is found not eligible for special education; and

(G) Suspension or expulsion within the previous or current school semester;

(4) Forming guidelines whereby the public schools and other agencies work collectively to implement a program for Arkansas children in kindergarten through grade twelve (K-12) in both general education and vocational education;

(5) Collecting and compiling research, information, and data regarding alternative and nontraditional methods for meeting the educational needs of all Arkansas children and disseminating the research, information, and data to the public schools; and

(6) Recommending the implementation of both in-service and university level courses designed to enhance the ability of a teacher or an administrator to develop interventions that will meet the needs of students identified for placement in an alternative or nontraditional learning environment.

(b) The commission shall utilize the proposed Department of Education Rules and Regulations for Alternative Learning Environments, dated January 13, 1993.



§ 6-15-1803 - Members.

(a) The Arkansas Pygmalion Commission on Nontraditional Education shall be composed of sixteen (16) members who are currently serving as members of the commission and who were appointed in the manner and to represent various interests as follows:

(1) One (1) member representing classroom teachers to be recommended by the Arkansas Education Association and appointed by the Governor;

(2) One (1) member representing school district superintendents to be recommended by the Arkansas Association of Educational Administrators and appointed by the Governor;

(3) One (1) member representing local school boards of directors to be recommended by the Arkansas School Boards Association and appointed by the Governor;

(4) Two (2) members representing school principals with alternative education experience to be recommended by the Arkansas Association of Educational Administrators and appointed by the Governor;

(5) One (1) member representing the Department of Health and appointed by the Governor;

(6) One (1) member representing the Department of Human Services and appointed by the Governor;

(7) One (1) member representing the Department of Education and appointed by the Governor;

(8) One (1) member representing the Department of Workforce Education and appointed by the Governor;

(9) One (1) member representing the Department of Higher Education and appointed by the Governor;

(10) One (1) member representing the judicial system to be appointed by the Governor;

(11) One (1) member representing students with learning disabilities or attention deficit disorder to be appointed by the Governor;

(12) Two (2) members representing physicians and psychologists who specialize in treating children and adolescents to be recommended by the Chief of Staff of Arkansas Children's Hospital and appointed by the Governor;

(13) One (1) member representing parents to be recommended by the Arkansas Congress of Parents and Teachers and appointed by the Governor; and

(14) One (1) member at large to be appointed by the Governor.

(b) Any vacancies shall be filled in accordance with the original appointment.



§ 6-15-1804 - Organization.

(a) The Arkansas Pygmalion Commission on Nontraditional Education shall select one (1) of its members to serve as chair.

(b) The Commissioner of Education shall serve as a disbursing officer of any funds received by the commission.

(c) By July 1 of each year, the commission shall submit a report containing recommendations for alternative and nontraditional methods for meeting the educational needs of all Arkansas children and for funding these recommendations to the Governor, the Senate Interim Committee on Education, the House Interim Committee on Education, the Senate Interim Committee on Children and Youth, and the Department of Education.



§ 6-15-1805 - Contribution of staff time by certain state agencies.

(a) The following state agencies and constitutional officers shall contribute staff time to work for the Arkansas Pygmalion Commission on Nontraditional Education:

(1) The Department of Education;

(2) The Department of Workforce Education;

(3) The Department of Health;

(4) The Department of Human Services;

(5) The Administrative Office of the Courts; and

(6) The office of the Governor.

(b) The members of the commission shall work cooperatively with the various agencies and offices in determining how the work of the commission can be scheduled to accommodate both the regular agency duties of the staff and the work of the commission.



§ 6-15-1806 - Compensation.

(a) (1) Members of the Arkansas Pygmalion Commission on Nontraditional Education shall serve without pay, but the commission may reimburse nonlegislative and nonstate employee members for actual and necessary expenses incurred in the performance of their duties if sufficient funds are available.

(2) Expenses of state employees serving on the commission shall be reimbursed from funds appropriated to that agency for those purposes.

(b) The commission is authorized to accept gifts, grants, and donations from private sources, municipal and county governments, the state, and the federal government to be used for the purposes of this subchapter.






Subchapter 19 - -- Delta Student Academic Success Plan

§ 6-15-1901 - Establishment of plan.

(a) The University of Arkansas at Pine Bluff may establish a Delta Student Academic Success Plan to reduce the disparities in the academic performance of youth in the Arkansas delta.

(b) The plan shall consist of the following components:

(1) A coalition effort between the University of Arkansas at Pine Bluff and various school districts in Arkansas, Chicot, Drew, Jefferson, and Lincoln counties;

(2) A plan to establish a standards-based curriculum to be used in the various school districts in mathematics, reading, and English using instructional strategies based on students' assessed mastery level and learning styles;

(3) Faculty development in:

(A) Standards-based mathematics, reading, and English;

(B) Use of student assessment data in instructional design; and

(C) Instructional design based on assessed mastery and learning styles;

(4) Development of an Arkansas Teacher Corps to increase the number of new and certified teachers;

(5) Development of an after-school academic program to reinforce knowledge and skills taught during the regular class day and to help develop knowledge and skills in wellness, art, hobbies, personal growth, decision making, and career awareness and requirements; and

(6) Development of a comprehensive evaluation program in which key assessment measures shall include:

(A) The number of participants;

(B) The participants' mastery of English, mathematics, and reading as measured by the state benchmark examinations;

(C) Stanford Achievement Test and National Assessment of Educational Progress measures; and

(D) Admission to and graduation from an accredited college or technical institution.

(c) The Chancellor of the University of Arkansas at Pine Bluff may enter into an agreement with the superintendents of the school districts within Arkansas, Chicot, Drew, Jefferson, and Lincoln counties to implement the plan to the extent that the plan does not conflict with Arkansas law or with the standards set forth by the Department of Education.

(d) If a plan is established, the chancellor shall make a yearly report of the progress of the plan, including the evaluations and measures as described under subdivision (b)(6) of this section to the superintendents of the school districts in Arkansas, Chicot, Drew, Jefferson, and Lincoln counties, the department, the House Interim Committee on Education, the Senate Interim Committee on Education, and the Legislative Council.






Subchapter 20 - -- Public School Student Progression

§ 6-15-2001 - Intent.

It is the intent of the General Assembly subsequent to § 6-15-2004 that:

(1) Each student's progression from one (1) grade to another be determined, in part, upon proficiency in reading, writing, and mathematics;

(2) District school board of directors policies facilitate such proficiency; and

(3) Each student and his or her parent be informed of the student's academic progress.



§ 6-15-2002 - Comprehensive program.

The State Board of Education shall establish a comprehensive program for student progression that shall include:

(1) Standards for evaluating each student's performance, including the student's mastery level with respect to the academic content standards;

(2) Specific levels of performance in reading, writing, and mathematics for each grade level and specific proficiency levels of performance on statewide assessments, including end-of-course examinations, below which a student shall be remediated within an intensive program that is different from the previous year's program and that takes into account the student's learning style; and

(3) Appropriate alternative education intervention programs as developed by the local school district in compliance with state and federal law and approved by the Department of Education for a student who has been retained two (2) consecutive years.



§ 6-15-2004 - Reading deficiency and parental notification.

(a) (1) It is the ultimate goal of the General Assembly that every student read at or above his or her grade level.

(2) (A) Any student who exhibits a substantial deficiency in reading, based upon statewide assessments conducted in grades kindergarten through two (K-2), or through teacher observations, shall be given intensive reading instruction utilizing a reading program approved by the State Board of Education as soon as practicable following the identification of the reading deficiency.

(B) The student's reading proficiency shall be reassessed by utilizing assessments within the state board-approved reading program.

(C) The student shall continue to be provided with intensive reading instruction until the reading deficiency is corrected.

(b) Beginning with the 2005-2006 school year, the parent or guardian of any student who exhibits a substantial deficiency in reading, as described in subsection (a) of this section, shall be notified in writing of the following:

(1) That his or her child has been identified as having a substantial deficiency in reading;

(2) A description of the current services that are provided to the child; and

(3) A description of the proposed supplemental instructional services and supports that will be provided to the child that are designed to remediate the identified area of reading deficiency.



§ 6-15-2005 - Elimination of social promotion.

No student may be assigned to a grade level based solely on age or other factors that constitute social promotion except as provided by applicable federal and state law.



§ 6-15-2006 - Annual report.

(a) (1) (A) In addition to the requirements in § 6-15-2004(b), each school district board of directors shall annually report to the parent or guardian of each student the progress of the student toward achieving state expectations for proficiency in reading, writing, and mathematics.

(B) The school district board of directors shall report to the parent, guardian, or the student if the student is eighteen (18) years of age or older, the student's results on each statewide assessment test.

(2) The evaluation of each student's progress shall be based upon the student's classroom work, observations, tests, state assessments, and other relevant information.

(3) Progress reporting shall be provided to the parent, guardian, or the student if the student is eighteen (18) years of age or older, in writing in a format adopted by the school district board of directors which is consistent with § 6-15-2101(b).

(b) Beginning with the 2004-2005 school year, each school district board of directors shall annually publish in the local newspaper the school performance report required by § 6-15-1402 and report in writing to the State Board of Education by October 15 of each year the following information on the prior school year or the latest information available:

(1) By grade level, economic status, and ethnicity, the number and percentage of all students in grades kindergarten through twelve (K-12) performing at each category level on the benchmark examinations, and end-of-course examinations, the percentile rankings by school and grade level on norm-referenced exams, any other assessments as required by the state board, the number of students taking advanced placement courses or courses offered under the International Baccalaureate Diploma Program, the number taking the advanced placement exams, and the percent of students making a 3.0, 4.0, or 5.0 on advanced placement exams;

(2) By grade level, the number and percentage of all students retained in grades one through eight (1-8);

(3) The graduation rate, grade inflation rate, drop-out rate for grades nine through twelve (9-12), and college remediation rate;

(4) The number of students transferring pursuant to the unsafe school provision of § 6-15-432; and

(5) The number of students transferring pursuant to the Arkansas Opportunity Public School Choice Act of 2004, § 6-18-227.

(c) This section shall apply to the extent that it is not in violation of applicable state or federal law.



§ 6-15-2007 - State Board of Education authority and responsibilities.

The State Board of Education shall adopt rules for the administration of this subchapter pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-15-2008 - Technical assistance.

(a) The Department of Education shall provide technical assistance as needed to aid school districts in administering this subchapter.

(b) (1) At least semiannually, the department shall provide a report to the House Interim Committee on Education and the Senate Interim Committee on Education setting forth the school districts requesting assistance, the date of the requests, and the dates and actions taken.

(2) The department shall further report the results of the action taken or assistance provided.



§ 6-15-2009 - Public school assessments and remediation.

(a) (1) Each student shall participate in the statewide program of educational assessment required in §§ 6-15-419, 6-15-433, and this section and by the State Board of Education.

(2) Each student in grades three through eight (3-8) shall participate in those benchmark assessments required in §§ 6-15-419, 6-15-433, and this section and by the state board.

(3) Students in appropriate grades shall participate in the general end-of-course assessments and high-stakes end-of-course assessments required by §§ 6-15-419 and 6-15-433 as established by the state board and this section.

(4) (A) The state board shall determine the requisite scale score of student performance on each assessment required in subdivisions (a)(1)-(3) of this section.

(B) The requisite scale score for any high-stakes end-of-course assessment shall be set only at the cut score necessary to demonstrate the minimum satisfactory passing level of that subject.

(5) The state board shall establish by rule the requisite scale score for a general end-of-course assessment and the requisite scale score for high-stakes end-of-course assessments.

(b) (1) Each student identified as not meeting the satisfactory pass levels in the immediate previously administered benchmark assessment shall participate in the remediation activities as required in the student's individualized academic improvement plan beginning in the school year the assessment results are reported.

(2) The Department of Education may determine that an individualized education program for a student with disabilities identified under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., meets the requirements of an individualized academic improvement plan under this section if the individualized education program addresses one (1) or more academic areas in which the student is not proficient on state-mandated augmented, criterion-referenced, or norm-referenced assessments.

(3) (A) The public school district where the student is enrolled shall notify the student's parent, guardian, or caregiver of the parent's role and responsibilities as well as the consequences for the student's failure to participate in the plan.

(B) This notice may be provided via student handbooks issued to students.

(4) A student in grades three through eight (3-8) identified as not passing a benchmark assessment and who fails to participate in the subsequent academic improvement plan shall be retained and shall not be promoted to the next appropriate grade until:

(A) The student is deemed to have participated in an academic improvement plan; or

(B) The student passes the benchmark assessment for the current grade level in which the student is retained.

(c) (1) Beginning with the 2009-2010 school year, a student required to take a general end-of-course assessment who is identified as not meeting the requisite scale score for a particular assessment shall participate in the remediation activities as required in the student's individualized academic improvement plan in the school year that the assessment results are reported in order to receive academic credit on his or her transcript for the course related to the end-of-course assessment.

(2) The individualized academic improvement plan shall include remediation activities focused on those areas in which a student failed to pass a general end-of-course assessment.

(3) (A) A student who is identified as not meeting the requisite scale score for a general end-of-course assessment shall not receive academic credit on his or her transcript for the course related to the general end-of-course assessment until the student is identified as having participated in remediation through an individualized academic improvement plan.

(B) For the purpose of a general end-of-course assessment, remediation does not require that a student pass a subsequent end-of-course assessment in order to receive academic credit for a course.

(d) (1) (A) (i) Beginning with the 2009-2010 school year, all initial high-stakes end-of-course assessments for Algebra I shall be administered by grade ten (10).

(ii) Beginning with the 2014-2015 school year, all initial high-stakes end-of-course assessments for English II shall be administered by grade ten (10).

(iii) A student from an Arkansas public school who completed and received academic credit on an end-of-course assessment for Algebra I before the 2009-2010 school year or for English II before the 2014-2015 school year is not required to participate in and receive academic credit from a high-stakes end-of-course assessment on or after the 2009-2010 school year for Algebra I or on or after the 2014-2015 school year for English II.

(iv) A student transferring into an Arkansas public school on or after 2009-2010 for Algebra I or 2014-2015 for English II who can demonstrate by official transcript from an out-of-state public, private, or home school or an Arkansas private or home school that he or she has previously obtained academic credit for Algebra I or English II is not required to participate in and receive academic credit from an initial high-stakes end-of-course assessment unless the public school district assesses the student's educational status and determines the student does not possess the requisite passing knowledge of Algebra I or English II.

(B) (i) Beginning with the 2009-2010 school year, an Arkansas public school student who is not in grade ten (10), grade eleven (11), or grade twelve (12) in an Arkansas public school and has not previously received proper academic credit on his or her transcript for Algebra I but has successfully completed an Algebra I course is required to complete and successfully meet the requisite scale score on a high-stakes end-of-course assessment before the student is entitled to receive academic credit on his or her transcript for Algebra I.

(ii) Only a student who is in grade ten (10), grade eleven (11), or grade twelve (12) in an Arkansas public school in the 2009-2010 school year is exempt from the requirement of taking a high-stakes Algebra I end-of-course assessment, but the student shall meet any general end-of-course assessment requirements for Algebra I.

(iii) Any other student, regardless of the school year or the grade level in which he or she completes an Algebra I course or, beginning with the 2014-2015 school year, the English II course, shall successfully complete an Algebra I and English II high-stakes end-of-course assessment and meet the requisite scale score in order to be entitled to receive academic credit for Algebra I or English II on the student's transcript, unless exempted under an individualized education program.

(iv) A student transferring into an Arkansas public school district without having obtained academic credit on his or her transcript in or after the 2009-2010 school year for Algebra I and in or after the 2014-2015 school year for English II is not exempt from the requirements of subdivision (d)(1)(B)(iii) of this section.

(C) Beginning with the 2014-2015 school year, an Arkansas public school student who is in grade ten (10) and who has not previously received academic credit under (d)(1)(A) for English II shall successfully complete the course and meet the requisite scale score on the English II high-stakes end-of-course assessment in order for the student to be entitled to receive academic credit for English II on the student's transcript.

(D) (i) A student who does not meet the requisite scale score on the relevant high-stakes end-of-course assessment shall participate in an individualized academic improvement plan.

(ii) An individualized academic improvement plan shall include research-based remediation activities and multiple opportunities for the student to take and pass subsequent high-stakes end-of-course assessments as long as the student remains enrolled in an Arkansas public school and has not reached twenty-one (21) years of age.

(iii) If after two subsequent high-stakes end-of-course assessments a student does not meet the requisite scale score on the initial high-stakes end-of-course assessment, the student shall participate in strand analysis or formative analysis remediation provided and supported by the department before taking a third or subsequent high-stakes end-of-course assessment.

(iv) Subsequent high-stakes end-of-course assessments and associated remediation programs may be administered in an electronic format.

(2) For a student required to participate in an individualized academic improvement plan in subdivision (d)(1)(D) of this section, the individualized academic improvement plan shall identify the student's specific areas of deficiency on the high-stakes end-of-course assessment, the desired levels of performance necessary for the student to meet the satisfactory pass levels, and the instructional and support services to be provided to meet the desired levels of performance.

(3) (A) A public school also shall provide frequent monitoring of the student's progress in meeting the desired levels of performance.

(B) Remedial activities and instruction provided during high school shall not be in lieu of English, mathematics, science, history, or other core courses required for graduation.

(e) (1) Beginning with the 2009-2010 school year for Algebra I and the 2014-2015 school year for English II, a student identified as not passing an initial high-stakes end-of-course assessment shall not receive academic credit on his or her transcript for the course related to the end-of-course assessment and is not entitled to graduate from an Arkansas public high school until:

(A) The student is identified as meeting the requisite scale score on a subsequent high-stakes end-of-course assessment; or

(B) (i) The student is identified as meeting the requisite score established by state board rule on an alternative assessment.

(ii) An alternative assessment shall be an ACT assessment, SAT assessment, advanced placement test, or International Baccalaureate test.

(2) (A) A student identified as having not met the requisite scale score for a high-stakes end-of-course assessment shall not receive academic credit on his or her transcript for the related course until the student meets the requirements of subdivision (e)(1) of this section.

(B) If a student does not meet the requisite scale score on an end-of-course assessment and does not satisfy the remedial requirements of subsection (c) of this section for general end-of-course assessments and subdivision (e)(1) of this section for high-stakes end-of-course assessments, the student shall not be entitled to graduate with a high school diploma from an Arkansas public high school or public charter school.

(f) (1) (A) The state board shall establish the high-stakes end-of-course assessment program required in subsection (d) of this section for Algebra I beginning in the 2009-2010 school year and for English II beginning in the 2014-2015 school year.

(B) Throughout this process, the end-of-course assessment program shall be maintained in such a manner as to meet the requirements of state and federal law, including the full range of students with disabilities.

(2) (A) The superintendent of each public school district shall be responsible for the proper administration of this section and the rules promulgated by the state board to implement the requirements of this section.

(B) To the extent that a public school district is determined to have knowingly failed to administer these provisions of law or rules, the superintendent's license shall be subject to probation, suspension, or revocation under § 6-17-410.

(3) Each year the department shall make public at least fifty percent (50%) of the test questions on the most recent initial benchmark and end-of-course assessments.

(4) The state board shall promulgate rules to establish cut scores, remediation programs required in (d)(1)(D), and other components of the general end-of-course assessment program and high-stakes end-of-course assessment program necessary to administer the provisions of this subsection.

(5) (A) Each school year, the department shall establish and publish by commissioner's memo an end-of-course assessment cycle for general end-of-course assessments and high-stakes end-of-course assessments that a public school district shall follow unless the public school district has obtained a written waiver from the department.

(B) The end-of-course assessment cycle shall include an assessment cycle for a student who does not meet the requisite scale score for an initial high-stakes end-of-course assessment and is required under this section to pass a subsequent end-of-course assessment before receiving academic credit on the student's transcript for the course that corresponds to the initial end-of-course assessment.

(6) (A) The department shall develop the form of end-of-course assessments and subsequent end-of-course assessments with the documents, manuals, forms, and protocols necessary for the proper administration, completion, submission, and scoring of the assessment.

(B) The assessment shall be composed of sections that may include both multiple choice and open-response test items.

(7) For the 2009-2010 school year and each school year thereafter, the department shall take steps to ensure that the end-of-course assessments are aligned with state standards and that professional development training is available to teachers of courses for which an end-of-course assessment is required.

(8) Within fifteen (15) business days from the date a public school district receives a student's score that indicates the student did not meet the requisite scale score on an initial and subsequent end-of-course assessment required by this section, the public school district shall provide written notice of the failure to the student's parent or guardian.

(9) If a student with disabilities identified under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq. is unable to meet the requirements of this section because of the nature of the student's disabilities, the student may graduate from high school by demonstrating alternative competencies or alternative levels of competency under the student's individualized education program.

(10) In administering the assessments under this section, the public school district shall provide state-approved accommodations for students with state-recognized disabilities and for English language learners as allowed by law and state board rules.



§ 6-15-2011 - Supplemental Educational Services Transparency Act.

(a) This section shall be known and may be cited as the "Supplemental Educational Services Transparency Act".

(b) The purposes of this section are to:

(1) Increase academic performance of students and reduce student remediation rates;

(2) Ensure that students who qualify for supplemental educational services receive the services they need;

(3) Assist parents in making informed decisions when selecting supplemental educational service providers; and

(4) Assist policy makers in reviewing the effectiveness of the supplemental educational service providers.

(c) As used in this section:

(1) "Provider" means a person or entity that:

(A) Provides supplemental educational services to Arkansas public school students; and

(B) Is identified on the list of approved supplemental educational service providers published by the Department of Education; and

(2) (A) "Supplemental educational services" means academic instruction:

(i) Provided to public school students in addition to the instruction provided during a school day; and

(ii) Designed to increase the academic achievement of students enrolled in public schools that have been identified as being in year two (2) or higher of school improvement.

(B) "Supplemental educational services" includes without limitation academic assistance such as tutoring, remediation, and other supplemental academic enrichment services that are:

(i) Consistent with the content and instruction used by the school district where the provider's students are enrolled; and

(ii) Aligned with the state's academic content and achievement standards.

(d) (1) A provider shall prepare an annual report and:

(A) Submit the annual report to the department and to the school district where the supplemental educational services are provided; and

(B) Place a copy of the annual report on the provider's website.

(2) The report shall include without limitation the following information:

(A) By race and gender, the improvement in student achievement for each student served based on the statewide benchmark tests or other statewide assessment of student achievement;

(B) Student attendance rates;

(C) The amount of funds the provider received per student;

(D) By school district, the total number of supplemental educational services contracts and the total amount of funds received under those contracts;

(E) The total number of years supplemental educational services have been provided and the total number of students served for all years; and

(F) The results of parent satisfaction surveys.

(e) A school district shall include the provider's report on the school district's website.

(f) (1) Annually, the department shall review the report of a provider before placing the provider on the department's list of state-approved providers.

(2) The department shall include a link for parents to access information concerning approved providers on its website.

(g) By January 15, 2012, and by January 15 of each year thereafter, a provider of supplemental educational services shall also prepare an annual progress report containing at least the information required under subsection (d) of this section to the House Committee on Education and the Senate Committee on Education.

(h) The State Board of Education shall promulgate rules to implement this section.






Subchapter 21 - -- School Rating System

§ 6-15-2101 - School rating system -- Annual reports.

(a) (1) The Department of Education shall prepare annual reports of the results of the statewide assessment program which describe student achievement in each school district and each school in the state, as well as the school performance category levels pursuant to §§ 6-15-2102 and 6-15-2103.

(2) The department shall prescribe the design and content of these reports that shall include without limitation descriptions of achievement of all schools participating in any assessment program and all of their major student populations as determined by the department, provided that the provisions of § 6-15-415 pertaining to student records apply to this section.

(3) Annual school performance reports shall be sent to all parents or guardians, posted on the department's website, and published by the local school district in the local newspaper.

(b) (1) The department shall provide information regarding performance of students and educational programs as required pursuant to §§ 6-15-433 and 6-15-2301 and implement a system of school reports as required by statute and State Board of Education rule.

(2) Annual school performance reports shall be in an easy-to-read format and shall include both the school improvement and performance level designations.

(c) The annual report shall designate two (2) category levels for each school:

(1) One (1) for the school's improvement gains, tracked longitudinally and using value-added calculations on the augmented, criterion-referenced, or norm-referenced assessments as defined in § 6-15-404(g), in the latest available test results, known as the annual improvement category level; and

(2) (A) One (1) based on performance from the prior year on the augmented, criterion-referenced, or norm-referenced assessments as defined in § 6-15-404(g) and end-of-course examinations, hereafter referred to as annual performance pursuant to § 6-15-2103.

(B) If the augmented, criterion-referenced, or norm-referenced assessments are not in compliance with § 6-15-404(g), then the department shall rely on other assessments as defined in § 6-15-404(g) for the calculation of the improvement level.



§ 6-15-2102 - School rating system -- Annual improvement category levels.

(a) For the designation determined by annual improvement, annual improvement gains on augmented, criterion-referenced, or norm-referenced assessments, as defined in § 6-15-404(g), shall identify schools as being in one (1) of the following category levels defined according to rules of the State Board of Education:

(1) "Level 5", schools of excellence for improvement;

(2) "Level 4", schools exceeding improvement standards;

(3) "Level 3", schools meeting improvement standards;

(4) "Level 2", schools on alert; or

(5) "Level 1", schools in need of immediate improvement.

(b) The base year for improvement gains shall be established in the 2006-2007 school year, with annual improvement category levels assigned in the 2007-2008 school year and each school year thereafter.

(c) School annual improvement category level designations shall be based on the following:

(1) A combination of student achievement scores as measured by annual academic gain scores on augmented, criterion-referenced, or norm-referenced assessments, as defined in § 6-15-404(g), or assessments in grades kindergarten through twelve (K-12); and

(2) Student assessment data used to determine annual improvement category levels shall include the aggregate scores of the combined population.

(d) The state board shall adopt appropriate criteria for each school improvement category level.

(e) Schools that receive an annual improvement category level of level 5 or level 4 are eligible for school recognition awards and performance-based funding pursuant to § 6-15-2107.



§ 6-15-2103 - School rating system -- Annual performance goals -- School annual performance category levels.

(a) The annual report shall identify schools as being in one (1) of the following category levels, based on the augmented, criterion-referenced, or norm-referenced assessments, as defined in § 6-15-404(g), and defined according to rules of the State Board of Education:

(1) "Level 5", schools of excellence;

(2) "Level 4", schools exceeding standards;

(3) "Level 3", schools meeting standards;

(4) "Level 2", schools on alert; or

(5) "Level 1", schools in need of immediate improvement.

(b) (1) For the 2004-2005 through 2008-2009 school years, schools will not be assigned annual performance category levels unless an annual performance category level is requested by the school.

(2) For schools that receive an improvement category level of level 5 or level 4 in the 2009-2010 and 2010-2011 school years, the performance category level may be waived.

(c) (1) For all schools that have received an annual performance category level of level 1 for two (2) consecutive years, the students in these schools shall be offered the opportunity public school choice option with transportation provided pursuant to § 6-18-227 et seq.

(2) In addition, the school district board of directors shall provide supplemental educational services, approved by the state board, to affected students.

(d) The state board shall adopt appropriate criteria for each school performance category level.

(e) Schools that receive an annual performance category level of level 5 or level 4 are eligible for school recognition awards and performance-based funding pursuant to § 6-15-2107.



§ 6-15-2104 - Mobility.

The Department of Education shall study the effects of mobility on the performance of highly mobile students and recommend programs to improve the performance of such students.



§ 6-15-2105 - School rating system -- School improvement and performance category level -- Improvement and performance rating reports.

(a) School annual improvement and performance category level designations and ratings shall apply to each school's achievement for the year in which the achievement is measured.

(b) (1) Each school's designation and rating shall be published annually by the Department of Education and by the school district and shall be available on the department's website.

(2) Each parent and guardian shall be entitled to an easy-to-read written report describing the designation and rating of the school in which his or her child is enrolled.



§ 6-15-2106 - School rating system -- Improvement and performance category levels -- Annual.

The State Board of Education shall adopt rules necessary to implement this subchapter pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-15-2107 - Arkansas School Recognition Program.

(a) The General Assembly finds that there is a need for an incentive program for outstanding schools. The General Assembly further finds that performance-based incentives are commonplace in the private sector and should be infused into the public sector as a reward for productivity.

(b) The Arkansas School Recognition Program is created to provide financial awards to public schools that are at:

(1) A category level of level 5 or level 4 pursuant to § 6-15-2103 and at least a level 3 pursuant to § 6-15-2102; or

(2) A category level of level 5 or level 4 school pursuant to § 6-15-2102.

(c) (1) If funds are available, a school meeting the requirements set out in subdivision (b)(1) or (2) of this section shall receive performance-based funding in the amount of one hundred dollars ($100) per student who participated in the school's assessment program.

(2) The Department of Education may disburse available performance-based funding appropriated by the General Assembly on a pro-rata basis.

(3) All schools meeting both criteria shall receive rewards for both categories.

(4) Each school that receives performance-based funding shall submit a proposal for its spending of the performance-based funding to the department.

(5) The department shall:

(A) Review and approve each proposal; and

(B) Approve spending of performance-based funding for academic expenses only as set forth in subsection (f) of this section.

(d) All public schools, including charter schools, that receive school category levels pursuant to §§ 6-15-2102 and 6-15-2103 are eligible to participate in the program.

(e) (1) All eligible schools shall receive performance-based funding.

(2) (A) Funds shall be distributed to the school's fiscal agent and placed in the school's account and shall be used for purposes listed in subsection (f) of this section as determined by a committee which shall include:

(i) The principal;

(ii) A teacher elected by the faculty; and

(iii) A parent representative selected by the local Parent Teacher Association or some other local parental involvement group.

(B) The committee shall make its determination by December 15 of each applicable year.

(f) School recognition awards shall be used for the following:

(1) Nonrecurring bonuses to the faculty and staff;

(2) Nonrecurring expenditures for educational equipment or materials to assist in maintaining and improving student performance; or

(3) Temporary personnel for the school to assist in maintaining and improving student performance.

(g) The General Assembly shall appropriate and fund sufficient funds to implement this section.






Subchapter 22 - -- School Improvement and Education Accountability

§ 6-15-2201 - Implementation of state system of school improvement and education accountability.

(a) The Department of Education is responsible for implementing and maintaining a system of intensive school improvement and education accountability that shall include policies and programs to implement the following:

(1) (A) A system of data collection and analysis that will improve information about the educational success of individual students and schools.

(B) The information and analyses shall be capable of identifying educational programs or activities in need of improvement, and reports prepared pursuant to this section shall be distributed to the appropriate school district boards of directors prior to distribution to the general public.

(C) No disclosure shall be made that is in violation of applicable federal or state law;

(2) A program of school improvement that will analyze information to identify schools' educational programs or educational activities in need of improvement;

(3) A method of delivering services to assist school districts and schools to improve; and

(4) A method of coordinating the state educational goals and school improvement plans with any other state program that creates incentives for school improvement.

(b) (1) The department shall be responsible for the implementation and maintenance of the system of school improvement and education accountability outlined in this section.

(2) There shall be an annual determination of whether each school is progressing toward implementing and maintaining a system of school improvement.

(c) (1) If progress is not being made, the local school district shall prepare and implement a revised school improvement plan.

(2) The department and the State Board of Education shall monitor the development and implementation of the revised school improvement plan.

(d) (1) (A) The department shall implement a training program to develop among state and school district educators a cadre of facilitators of school improvement.

(B) These facilitators shall assist schools and school districts to conduct needs assessments and develop and implement school improvement plans to meet state goals.

(2) (A) (i) Upon request, the department shall provide technical assistance and training to any school, school district, or school district board of directors for conducting needs assessments, developing and implementing school improvement plans, developing and implementing assistance and intervention plans, or implementing other components of school improvement and accountability.

(ii) Priority for these services shall be given to schools designated as school districts in academic distress or schools in need of school improvement under state or federal law.

(B) (i) No less than semiannually, the department shall provide a report to the House Interim Committee on Education and the Senate Interim Committee on Education setting forth the school districts requesting assistance, the state of each request, and the dates and actions taken.

(ii) The department shall further report the results of the actions taken or assistance provided.

(3) The department shall provide technical assistance to each school that is designated as a level 1 school or a level 2 school under § 6-15-2103 to develop a revised school improvement plan.

(e) As a part of the system of educational accountability, the department shall:

(1) Develop minimum performance standards for various grades and subject areas, as required in §§ 6-15-404 and 6-15-433;

(2) Administer the statewide assessment testing program created by § 6-15-433;

(3) Conduct or contract with a provider to conduct the program assessments required by § 6-15-403;

(4) Conduct or contract with any provider for implementation for any part or portion of this act; and

(5) Perform any other functions that may be involved in educational planning, research, and evaluation or that may be required by the state board rules and regulations or federal or state law.



§ 6-15-2202 - Access to public school information on school improvement plans.

(a) This section is intended to:

(1) Improve student achievement and close achievement gaps among student subgroups by providing public access to comprehensive school improvement plans;

(2) Improve parental involvement and communication with parents;

(3) Increase transparency and accountability of public schools and public school districts to the public; and

(4) Make public school and public school district data more accessible to researchers and policymakers.

(b) By the twentieth day following the date a public school or public school district is required by law or rule to provide the applicable information listed in this subsection (b), a public school district shall post the most recent version of the following information on its website:

(1) (A) The comprehensive school improvement plan developed under the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq. for each public school in the public school district.

(B) A public school that accepts National School Lunch Act funds and national school lunch student state categorical funding under § 6-20-2305 shall report in the public school's comprehensive school improvement plan the following:

(i) A description of how the public school plans to use National School Lunch Act funds and national school lunch student state categorical funds in the current school year; and

(ii) A description of how the school used National School Lunch Act funds and national school lunch student state categorical funds in the previous school year;

(2) The public school district's annual report card and the annual report card of each public school in the public school district;

(3) A parent-friendly explanation of:

(A) The school improvement status of the public school district;

(B) The school improvement status of each public school in the public school district, including the identification of any supplemental educational services available to each public school; and

(C) Why the public school district or any of its public schools are under academic distress, school improvement, or fiscal distress and what the district is doing to be removed from academic distress, school improvement, or fiscal distress;

(4) The public school district's parental involvement plan and the parental involvement plan of all public schools in the public school district and informational packets required under § 6-15-1702 and under the No Child Left Behind Act of 2001; and

(5) Teacher qualifications for all public schools in the public school district under the No Child Left Behind Act of 2001.

(c) Not less than annually, the Department of Education shall monitor compliance with the requirements of this section when the department:

(1) Directly monitors a school for compliance with standards and accreditation; or

(2) Assists a school with its comprehensive school improvement plan.

(d) (1) The department shall report a failure to comply with this section to the State Board of Education.

(2) The state board shall establish by rule that compliance with this section is a requirement for accreditation of a public school or public school district.






Subchapter 23 - -- Best Financial Management Practices for School Districts

§ 6-15-2301 - Best financial management practices for school districts -- Standards -- Reviews -- Designation of school districts.

(a) (1) (A) The purpose of the best financial management practices reviews is to improve Arkansas school district management's use of resources and to identify cost savings.

(B) (i) The Department of Education and the Division of Legislative Audit are directed to develop a system for reviewing the financial management practices of school districts.

(ii) In this system, the division shall assist the department in examining school district operations to determine whether they meet "best financial management code practices".

(b) (1) The best financial management practices adopted by the State Board of Education may be updated periodically after consultation with the Legislative Council, the Governor, the department, school districts, and the division.

(2) The department shall submit to the state board for review and possible adoption proposed revisions to the best financial management practices adopted by the state board and reviewed by the Legislative Council.

(3) Revised best financial management practices adopted by the state board shall be used in the next scheduled school district reviews conducted according to this section.

(4) (A) The best financial management practices, at a minimum, shall be designed to instill public confidence by:

(i) Addressing the school district's use of resources;

(ii) Identifying ways that the school district could save funds; and

(iii) Improving the school district's performance accountability systems, including public accountability.

(B) To achieve these objectives, best practices shall be developed for, but need not be limited to, the following areas:

(i) Management structures;

(ii) Performance accountability;

(iii) Efficient delivery of educational services, including instructional materials;

(iv) Administrative and instructional technology;

(v) Personnel systems and benefits management;

(vi) Facilities construction;

(vii) Facilities maintenance;

(viii) Student transportation;

(ix) Food service operations;

(x) Cost control systems, including asset management, risk management, financial management, purchasing, internal auditing, and financial auditing;

(xi) Athletics; and

(xii) Other extracurricular activities.

(c) (1) The department shall conduct the reviews or contract with a private firm selected through a formal request-for-proposal process to perform the review.

(2) At least one (1) member of the private firm review team shall have expertise in school district finance.

(3) The scope of the review shall focus on the best practices adopted by the state board pursuant to subsection (b) of this section.

(d) The state board shall consult with the department throughout the best practices review process to ensure that the technical expertise of the department benefits the review process and supports the school districts before, during, and after the review.

(e) (1) Each school district shall be subject to a best financial management practices review.

(2) The General Assembly also intends that all school districts shall be reviewed biennially by on-site visits and shall be given one (1) of the following designations:

(A) "A", schools comprehensively complying with best financial practices;

(B) "B", schools complying with best financial practices at significant levels;

(C) "C", schools adequately complying with best financial practices;

(D) "D", schools less than adequately complying with best financial practices; or

(E) "F", schools failing to comply with best financial practices.

(3) (A) The department shall prepare annual reports of the results of the best financial management practices reviews and shall post to its website the school and the school district financial grades.

(B) The report, which shall be part of the overall school and school district report card requirement pursuant to § 6-15-2006, shall include both revenue sources and expenditures.

(C) The reporting of expenditures shall include breakdowns of administrative, instructional, support, and operations expenditures, as well as any other financial commitments of the school and school district.

(f) The Legislative Council may adjust the schedule of school districts to be reviewed when unforeseen circumstances prevent initiation of reviews scheduled.

(g) Subject to funding by the General Assembly, the department may contract with a private firm to conduct best financial management practices reviews.

(h) (1) Reviews shall be conducted by the division, the department, or the consultant.

(2) (A) Funds may be used for the cost of reviews by the division and private consultants contracted by the state board.

(B) Costs may include professional services, travel expenses of the department and of the staff of the division, and any other necessary expenses incurred as part of a best financial management practices review and as preapproved by the department.

(i) (1) A school district shall complete a self-assessment instrument provided by the department that indicates the school district's evaluation of its performance on each best practice.

(2) (A) The school district shall begin the self-assessment no later than sixty (60) days prior to the commencement of the review.

(B) The completed self-assessment instrument and supporting documentation shall be submitted to the department no later than the date of commencement of the review as notified by the department.

(3) The best practices review team will use this self-assessment information during its review of the school district.

(j) During the review, the department or the consultant conducting the review, if any, shall hold at least one (1) advertised public forum as part of the review in order to explain the best financial management practices review process and obtain input from students, parents or guardians, the business community, and other school district residents regarding their concerns about the operations and management of the school district.

(k) (1) School district reviews conducted under this section shall be completed within six (6) months after commencement.

(2) (A) The department shall issue a final report to the Legislative Council regarding the school district's use of the best financial management practices and cost savings recommendations within sixty (60) days after completing the reviews.

(B) Copies of the final report shall be provided to the Governor, the state board, the school district superintendent, and the school district's school board members.

(C) (i) The school district superintendent shall notify the press that the final report has been delivered.

(ii) The notification shall state the department's website address at which an electronic copy of the report is available.

(l) (1) (A) If the school district is found not to conform to the best financial management practices, the report shall contain an action plan, taking public input into consideration, detailing how the school district could meet the best practices within two (2) years.

(B) The school district board of directors shall develop and approve the implementation schedule within sixty (60) days after receipt of the final report.

(C) If a school district fails to vote on the action plan within sixty (60) days, the school district superintendent and school board members shall be required to appear and present testimony before the state board and the Legislative Council.

(2) (A) Within sixty (60) days after the receipt of the final report, the school district board of directors shall notify the state board and the department in writing of the implementation schedule for the action plan.

(B) The department shall contact the school district, assess the situation, and offer technical assistance, if needed.

(m) After a school district board of directors votes to implement the action plan:

(1) No later than six (6) months after receipt of the final best financial practices report, the school district board of directors shall submit an initial status report to the Governor, the state board, the division, the department, and the Legislative Council on progress made toward implementing the action plan and whether changes have occurred in other areas of operation that would affect compliance with the best practices; and

(2) (A) A second status report shall be submitted by the school district to the Governor, the state board, the division, the department, and the Legislative Council no later than six (6) months after submission of the initial report, and every six (6) months thereafter, until status reports are not required.

(B) Status reports are not required once the state board concludes that the school district is using the best financial management practices and the school district is designated a grade category "A" for its financial practices.

(n) (1) School districts that are determined in their review to be using the best practices and are graded a category "A" pursuant to subsection (e) of this section shall receive a "Seal of Best Financial Management".

(2) (A) The state board designation shall be effective until a school district's financial accountability grade decreases.

(B) The state board shall revoke the designation of a school district board of directors at any time if it determines that a school district is no longer complying with the state's best financial management practices.

(o) School district boards of directors that receive a best financial management practices review shall maintain records that will enable independent verification of the implementation of the action plan and any related fiscal impacts.

(p) (1) Unrestricted cost savings resulting from implementation of the best financial management practices shall be spent at the school and classroom levels for teacher salaries, teacher professional development, improved classroom and school facilities, student supplies, textbooks, classroom technology, and other direct student instruction activities.

(2) Cost savings identified for a program that has restrictive expenditure requirements shall be used for the enhancement of the specific program.

(3) If the school district is in fiscal distress, the cost savings may be used in accordance with the fiscal distress plan.



§ 6-15-2302 - General business manager.

(a) As used in this section, "general business manager" means a chief financial officer or business manager, however the position is titled, who:

(1) Is responsible for the fiscal operations of the public school district; and

(2) Performs his or her duties under the direction of the superintendent of schools of the public school district.

(b) (1) On and after July 31, 2007, a general business manager for a public school district shall meet the minimum qualifications established by rule of the Department of Education.

(2) This subsection (b) is intended to require minimum qualifications for a general business manager that support the implementation of best financial management practices for public school districts.

(c) A general business manager who was employed prior to July 31, 2007, shall be exempt from the provisions of subsection (b) of this section.






Subchapter 24 - -- Postsecondary Feedback

§ 6-15-2401 - Review of Arkansas Placement Status Reports -- Reports of students needing remediation.

(a) (1) Representatives from the Department of Higher Education and the Department of Education shall meet with the respective chairs of the Senate Education Committee and the House Education Committee or their designees along with the selected superintendents, high school principals, and high school counselors one (1) time every biennium to review the Arkansas Placement Status Reports to determine whether any revisions in the format of the reports, the information that is reported, or the reporting process need to be made.

(2) Agreed-upon changes would be reported to the Arkansas Higher Education Coordinating Board, State Board of Education, Senate Education Committee, and House Education Committee.

(b) As a part of the school improvement plan pursuant to § 6-15-2201, the State Board of Education shall ensure that each school district and high school develops strategies to improve student readiness for the public postsecondary level based on annual analysis of the feedback report data.






Subchapter 25 - -- Education Renewal Zones

§ 6-15-2501 - Division of Education Renewal Zones -- Creation.

(a) There is created the Division of Education Renewal Zones.

(b) The division shall be under the supervision of the State Board of Education.

(c) (1) The state board shall select an individual to serve as the Director of the Division of Education Renewal Zones.

(2) With guidance and approval from the state board, the Director of the Division of Education Renewal Zones shall be responsible for hiring all employees of the division.

(3) The Director of the Department of Higher Education shall assign one (1) individual from the staff of the Department of Higher Education to serve as a liaison to the division.

(d) The division shall be responsible for developing guidelines for the approval of education renewal zone strategic plans and for the evaluation and reporting of education renewal zone activities.

(e) The division shall approve any education renewal zone strategic plan prior to the disbursal or annual renewal of funds to participating institutions of higher education.



§ 6-15-2502 - Establishment of educational renewal zones -- Purpose -- Organization.

(a) Effective July 1, 2004, any public school, education service cooperative, or institution of higher education is authorized to enter into one (1) or more interlocal agreements through which they collaborate to improve public school performance and academic achievement.

(b) Each interlocal agreement shall establish an education renewal zone.

(c) The purpose of an education renewal zone shall be to:

(1) Identify and implement education and management strategies designed specifically to improve public school performance and student academic achievement throughout the State of Arkansas, with special focus on the state's most academically distressed public schools;

(2) Provide for collaboration among the state's smaller schools and school districts in order to achieve some of the advantages of economies of scale in providing educational and related activities;

(3) Maximize benefits and outcomes of public schooling by concentrating and coordinating the resources of Arkansas's higher education institutions, the expertise of the regional education service cooperatives, and the technical assistance of other service providers to improve public school performance and student academic achievement; and

(4) Enable small, rural, and low-wealth schools to make the best use of the latest cost-effective distance learning technology to enhance curricula and professional development through two-way interactive learning environments.

(d) Each education renewal zone shall consist of the following:

(1) (A) A higher education partner.

(B) The Division of Education Renewal Zones shall develop, publish, and disseminate guidelines for establishing an education renewal zone, including a process for selecting a qualified higher education partner in the service cooperative areas in the state and in Pulaski County.

(C) (i) A qualified higher education partner shall:

(a) Be a school with a department of education or a comprehensive four-year teacher preparation program; and

(b) Be capable of demonstrating a willingness and flexibility to restructure its programs and services to meet the needs of the participating grades kindergarten through twelve (K-12) schools and school districts.

(ii) The division shall give preference to qualified four-year higher education institutions located within the education service cooperative area.

(D) If there is no qualified four-year higher education institution located within the education service cooperative area, the division may select:

(i) A two-year higher education institution that in collaboration with a qualified four-year educational institution located in another education service cooperative area provides a comprehensive four-year teacher preparation program; or

(ii) A qualified higher education institution located in another education service cooperative area.

(E) An institution of higher education may serve as the higher education partner for more than one (1) educational service cooperative area;

(2) (A) An education service cooperative.

(B) The education service cooperative shall be a full partner in planning, implementing, and evaluating the education renewal zone in its respective service area and shall provide direct services as called for in the education renewal zone plan;

(3) (A) Public schools.

(B) (i) Public schools may participate in an education renewal zone upon successful application by the public school district of which the school is a part.

(ii) A public school designated by the Department of Education as a school in school improvement or a school in a school district designated by the department as being in academic distress shall participate in an education renewal zone if requested to do so by the department, and the division working with the department shall establish priorities of establishing education renewal zones for those schools, which shall be contingent on the appropriation availability of funding for the renewal zones.

(iii) Acceptance or rejection of the application by a school for admittance to an education renewal zone shall be the responsibility of the division, with consultation from the higher education partner.

(iv) The division may include within an education renewal zone any school within the education service cooperative area provided that no more than ten (10) schools may participate in any single education renewal zone.

(v) The division may designate up to a maximum of three (3) education renewal zones within any single education service cooperative area.

(C) In designating education renewal zones and selecting schools for participation in a particular zone, the division shall give priority to schools that meet one (1) or more of the following criteria:

(i) The school is classified as a school in school improvement or alert status for school improvement under the Arkansas state compliance plan under the federal No Child Left Behind Act of 2001, 20 U.S.C. § 6301 et seq.;

(ii) The school lies within a school district designated by the department as in academic distress or financial distress under the Arkansas Comprehensive Testing, Assessment, and Accountability Program;

(iii) The school demonstrates an inability to hire and retain highly qualified teachers as defined by the state plan for compliance with the federal No Child Left Behind Act of 2001, 20 U.S.C. § 6301 et seq.;

(iv) The school demonstrates an inability to provide the minimum number of course offerings as determined by the state through the conventional hiring of qualified teachers;

(v) The school is within a school district with an average daily membership of fewer than one thousand five hundred (1,500) students; or

(vi) The school serves a student population that exceeds the statewide average rate of participation in free or reduced price lunch programs;

(4) (A) A local advisory group.

(B) Each education renewal zone shall form a local advisory group composed of a representative of the following groups:

(i) The higher education partner;

(ii) The education service cooperative which includes the area in which the education renewal zone is located;

(iii) The public school or school district participating in the education renewal zone;

(iv) Two (2) parents who have children attending a public school participating in the education renewal zone; and

(v) Each community in which there is a school participating in the education renewal zone.

(C) The division may designate up to a maximum of three (3) education renewal zones within any single education service cooperative area.

(D) The membership and staff of local advisory groups shall be reflective of the diversity of the population being served by the education renewal zone; and

(5) (A) A technical assistance provider.

(B) Any two-year community or technical college, technical support organization, or other entity may participate in the education renewal zone at the discretion of the division and in collaboration with a designated higher education partner and a designated education service cooperative.



§ 6-15-2503 - Inclusion of schools within a designated educational renewal zone.

(a) (1) The Division of Education Renewal Zones, the State Board of Education, and the local school districts shall exercise due diligence to assure, to the extent that funds are available, that each school classified as a school in school improvement under the federal No Child Left Behind Act of 2001, 20 U.S.C. § 6301 et seq., as in existence on December 1, 2003, is included in a designated education renewal zone.

(2) The state board may promulgate rules establishing criteria for the placement of schools in school improvement in a designated education renewal zone if insufficient funds exist to place all schools in school improvement in a designated education renewal zone.

(b) At its discretion, the division may include any school regardless of its eligibility under the criteria in § 6-15-2502(d)(3)(C)(i)-(vi) if it determines that on the basis of location, characteristics of its faculty or leadership, needs of the students, or other factors, that the inclusion of such a school significantly strengthens the prospect of the education renewal zone in meeting its school improvement goals.

(c) At its discretion, the division may change participating schools within each education renewal zone.



§ 6-15-2504 - School improvement plans -- Development -- Provisions -- Implementation.

(a) Each school participating in an education renewal zone shall develop and implement a school improvement plan.

(b) Each school improvement plan shall at a minimum include the following:

(1) Goals for improving student achievement;

(2) Measurable benchmarks for achieving student improvement goals;

(3) A timeline for reaching goals in improving student achievement; and

(4) Requirements for services to be provided by the education renewal zone partners.

(c) The partners within a specific education renewal zone shall develop a strategic plan that is responsive to the needs of the individual school improvement plans.

(d) The education renewal zone strategic plan shall at a minimum provide for the following:

(1) Collaboration between and among the higher education institution partners, education service cooperatives, schools, and communities participating in the education renewal zone, including the academic departments within the higher education institution partners;

(2) (A) A comprehensive program of professional development to assure the practical knowledge base of pre-service and in-service teachers with respect to pedagogical practice, content knowledge, and competent use of distance learning technology.

(B) Funds received by school districts for the Department of Education Public School Fund Account for professional development may be used to provide funding for the professional development requirements of the education renewal zone school district partners;

(3) Enhancement and expansion of local school curricula offerings through the use of two-way interactive television to include advanced placement, dual-credit, and advanced high school courses;

(4) The sharing of faculty for core course offerings when schools are unable to hire highly qualified teachers in core subject areas required for college entrance or teachers necessary to meet state accreditation standards;

(5) A strategy to recruit and retain highly qualified teachers with particular focus on hard-to-staff schools;

(6) A system for mentoring teachers with three (3) or fewer years of professional service;

(7) Active participation of the community in the work of the school;

(8) Active involvement of parents in the academic work of the student; and

(9) A means of collecting the data necessary to evaluate the progress of each participating public school and the education renewal zone in its entirety.



§ 6-15-2505 - Annual report.

(a) Each education renewal zone, using guidelines and indicators set by the Division of Education Renewal Zones, shall prepare an annual report to the division describing the progress toward accomplishing the goals of the education renewal zone.

(b) The division shall prepare an annual report to the Governor, the General Assembly, and the State Board of Education describing the progress toward accomplishing the goals of the individual education renewal zones and the overall education renewal zone program.

(c) The division shall establish a website, accessible by the public, to provide for broad dissemination of both the education renewal zone plans and strategies and the results of the annual reports on progress toward accomplishing the goals of the individual education renewal zones and the overall education renewal zone program.



§ 6-15-2506 - Subchapter contingent on funding for education renewal zone program.

The provisions of this subchapter shall be contingent on the appropriation and availability of funding for the education renewal zone program.






Subchapter 26 - -- The Rewarding Excellence in Achievement Program

§ 6-15-2601 - Title.

This subchapter shall be known and may be cited as the "Rewarding Excellence in Achievement Program Act of 2007".



§ 6-15-2602 - Legislative intent.

It is the intent of the General Assembly to provide a pilot program affording public school districts and public charter schools the opportunity to develop teacher compensation plans tailored to the public school district's or public charter school's needs to accomplish the following:

(1) Provide incentives that will encourage teachers to improve their knowledge and instructional skills in order to improve student learning;

(2) Recruit and retain highly qualified teachers;

(3) Encourage highly qualified teachers to undertake challenging assignments;

(4) Support teachers' roles in improving students' educational achievements; and

(5) Inform policymakers regarding the potential of a restructured teacher professional pay system to improve student achievement across the state.



§ 6-15-2603 - Definitions.

As used in this subchapter:

(1) (A) "Knowledge and skill base portion of compensation" means that portion of a teacher's compensation under a Rewarding Excellence in Achievement plan that considers, but is not limited to, input factors such as years of experience and degree levels, as set forth in a Rewarding Excellence in Achievement plan.

(B) This portion shall represent forty percent (40%) to sixty percent (60%) of the teacher's total compensation.

(2) "Local board" means a board of directors exercising the control and management of a public school district.

(3) (A) "Performance portion of compensation" means that portion of a teacher's compensation under a Rewarding Excellence in Achievement plan that considers, without limitation, output factors such as teacher evaluations and student performance in the teacher's class or in the teacher's school, as set forth in a Rewarding Excellence in Achievement plan.

(B) This portion shall represent forty percent (40%) to sixty percent (60%) of the teacher total compensation.

(4) "Rewarding Excellence in Achievement plan" means an alternative plan for teacher compensation developed by a public school, public school district, or public charter school and selected by the State Board of Education to participate in the Rewarding Excellence in Achievement Program pursuant to this subchapter.



§ 6-15-2604 - Rules.

The State Board of Education is authorized and directed to establish rules for the Rewarding Excellence in Achievement Program consistent with this subchapter.



§ 6-15-2605 - Application forms and procedures for the Rewarding Excellence in Achievement Program.

(a) (1) (A) A public school district or public charter school desiring to participate in the Rewarding Excellence in Achievement Program shall submit an application to the State Board of Education.

(B) A public school district may apply on behalf of a single school within the public school district that desires to participate in alternative pay.

(2) (A) The public school district or public charter school shall be selected through a competitive process.

(B) In selecting participants, the State Board of Education shall consider qualified applicants from various locations and of various sizes and demographics.

(3) The state board may approve up to twelve (12) applications.

(b) The state board shall adopt:

(1) An application form, a schedule, and a procedure that must be used to apply for the Rewarding Excellence in Achievement Program; and

(2) Criteria to use in selecting public school districts and public charter schools to participate in the Rewarding Excellence in Achievement Program.

(c) The application form must provide space for including all information required under this subchapter to be contained in a Rewarding Excellence in Achievement plan.

(d) The application procedure shall provide for a phase-in process, beginning with a planning phase for a twelve-month minimum period, to allow applicants access to resources that would allow sufficient research of best practices and to garner community and staff support in submitting a Rewarding Excellence in Achievement plan.

(e) (1) In order to participate in the Rewarding Excellence in Achievement Program, a public school district or public charter school must have an approved comprehensive school improvement plan, as defined in § 6-15-419(9).

(2) Prior to full implementation of a Rewarding Excellence in Achievement plan, the comprehensive school improvement plan of the public school, public school district, or public charter school shall include:

(A) Assessment and evaluation tools to measure student performance and progress based on an achievement gains model;

(B) Performance goals and benchmarks for improvement;

(C) Measures of student attendance and completion rates;

(D) A rigorous professional development system consistent with the comprehensive school improvement plan defined in § 6-15-419(9) and student academic improvement plans as defined in § 6-15-419(2);

(E) Measures of student, family, and community involvement and satisfaction;

(F) A data reporting system about students and their academic progress that provides parents and the public with understandable information;

(G) A teacher induction and mentoring program for probationary teachers that provides continuous learning and sustained teacher support; and

(H) Substantial participation by teachers in developing the Rewarding Excellence in Achievement plan.

(f) (1) As part of the application process, participant schools shall conduct a vote of the teachers with the threshold for acceptance being seventy percent (70%) or another percent established by a majority vote of the teachers and approved by the local board.

(2) (A) A teacher in the participant school or school district may elect not to participate in the Rewarding Excellence in Achievement plan.

(B) If fifty-one percent (51%) or more of a participant school's teachers elect not to participate, the Rewarding Excellence in Achievement plan shall not be implemented.

(g) (1) All recipients of funds provided by the Rewarding Excellence in Achievement Program shall cooperate and share all school demographic and student achievement data with any state-sponsored evaluation of this program.

(2) (A) (i) A public school district or public charter school applicant shall form a committee to consist of public school administrators and teachers, the majority of whom shall be public school teachers.

(ii) The classroom teacher members of the committee shall be elected by a majority of the classroom teachers voting by secret ballot.

(iii) The election shall be solely and exclusively conducted by the classroom teachers, including the distribution of ballots to all classroom teachers.

(B) The committee shall be responsible for:

(i) Creating the school's Rewarding Excellence in Achievement plan; and

(ii) (a) Evaluating the school's Rewarding Excellence in Achievement plan.

(b) The committee shall report to its local board on the evaluation of the school's Rewarding Excellence in Achievement plan.



§ 6-15-2606 - Contents of Rewarding Excellence in Achievement plans.

(a) A Rewarding Excellence in Achievement plan approved for participation in the Rewarding Excellence in Achievement Program shall describe how:

(1) Teachers can achieve career advancement and additional compensation;

(2) The public school district or public charter school will provide teachers with career advancement options that allow teachers to retain primary roles in student instruction and facilitate site-focused professional development that helps other teachers improve their skills;

(3) The public school district or public charter school will prevent any teacher's compensation paid before implementing the pay system from being reduced as a result of initial implementation of the Rewarding Excellence in Achievement plan;

(4) The forty percent (40%) to sixty percent (60%) performance portion of compensation will be determined;

(5) The forty percent (40%) to sixty percent (60%) knowledge and skill base portion of compensation will be determined;

(6) The plan will reform the steps and lanes salary schedule;

(7) The public school district or public charter school will encourage a collaborative relationship among teachers; and

(8) After full plan implementation, the alternative compensation system will be:

(A) Sustained; or

(B) Phased out if the Rewarding Excellence in Achievement plan evaluation reveals that the plan does not work for the school.

(b) Rewarding Excellence in Achievement plans approved for participation in the Rewarding Excellence in Achievement Program may include provisions regarding the compensation for administrators and other staff members.

(c) Compensation increases for the performance portion of compensation, forty percent (40%) to sixty percent (60%) of the teacher's total compensation, under the Rewarding Excellence in Achievement plan shall include:

(1) (A) Achievement gains of students in each teacher's class on student scores under the statewide assessment program described in § 6-15-433.

(B) Locally selected and Department of Education-approved standardized assessment outcomes for students in each teacher's class may also be included;

(2) Achievement gains of students on a school-wide basis under the statewide assessment program described in § 6-15-433. Locally selected and Department of Education-approved standardized assessment outcomes may also be included; and

(3) The remaining percentage of the performance portion of compensation of the teacher's total compensation shall be based on an objective teacher evaluation program that includes:

(A) An individual objective teacher evaluation conducted by the school principal that is aligned with the comprehensive school improvement plan and professional development plan described in § 6-15-2607; and

(B) Peer objective evaluations using multiple criteria conducted by locally selected and periodically trained evaluators that understand teaching and learning and that include provisions for integrated ongoing site-based professional development activities to improve instructional skills and learning that are aligned with student needs under § 6-15-2009.



§ 6-15-2607 - Staff development.

(a) Staff development activities for a public school district or public charter school participating in the Rewarding Excellence in Achievement Program shall:

(1) Focus on the school classroom and research-based strategies that improve student learning;

(2) Provide opportunities for teachers to practice and improve their instructional skills over time;

(3) Provide opportunities for teachers to use student data as part of their daily work to increase student achievement;

(4) Enhance teacher content knowledge and instructional skills;

(5) Align with state academic standards;

(6) Provide opportunities to build professional relationships, foster collaboration among principals and staff who provide instruction, and provide opportunities for teacher-to-teacher mentoring; and

(7) Align with the Rewarding Excellence in Achievement plan of the public school district or public charter school.

(b) Staff development activities for school districts and public charter schools participating in the Rewarding Excellence in Achievement Program may include:

(1) Curriculum development and curriculum training programs; and

(2) Activities that provide teachers and other staff members training to enhance teacher, team, and school performance.

(c) The public school district or public charter school may implement other staff development activities associated with professional teacher compensation models.



§ 6-15-2608 - Evaluation of participants.

(a) The Department of Education shall commission an annual evaluation of the Rewarding Excellence in Achievement plan of each public school district and public charter school participating in the Rewarding Excellence in Achievement Program.

(b) An annual evaluation shall include without limitation consideration of:

(1) Student scores under the statewide assessment program described in § 6-15-433;

(2) Student attendance;

(3) Student grades;

(4) Incidents involving student discipline;

(5) Socioeconomic data on students' families;

(6) Parental satisfaction with the schools;

(7) Student satisfaction with the schools; and

(8) Correlations between student assessment gains and teacher degree levels, years of experience, staff development, and a school's status for having a qualified teacher in every public school classroom under § 6-15-1004.



§ 6-15-2609 - Reporting and continued funding.

(a) (1) In addition to the program evaluation required by § 6-15-2608, each participating school district or public charter school shall report on the implementation and effectiveness of its Rewarding Excellence in Achievement plan and make recommendations by August 15 each year to its local board.

(2) The local board shall transmit a copy of the report with a summary of the findings and recommendations of the public school district or public charter school to the Commissioner of Education.

(b) (1) If the commissioner determines that a public school district or public charter school that receives funding under the Rewarding Excellence in Achievement Program is not complying with the requirements of the Rewarding Excellence in Achievement Program, the commissioner shall withhold further funding from that participant.

(2) Such withheld funds may be reallocated to other existing or new participants.

(3) Before making the determination to withhold funds, the commissioner shall notify the participant of any deficiencies and provide the participant an opportunity to comply with the requirements of the Rewarding Excellence in Achievement Program.

(c) At the end of the Rewarding Excellence in Achievement plan period, the commissioner shall present evaluation findings and recommendations to the State Board of Education, the House Education Committee, and the Senate Education Committee.



§ 6-15-2610 - Construction with other state law.

To the extent that the provisions of this subchapter or the terms of an approved Rewarding Excellence in Achievement plan directly conflict with any provision of § 6-17-201 et seq., the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq., or the provisions of any other state law relating to the compensation of public school teachers, the provisions of this subchapter and the approved Rewarding Excellence in Achievement plan shall control.






Subchapter 27 - -- Closing the Achievement Gap Program

§ 6-15-2701 - Closing the achievement gap program.

(a) As used in this section, "chronically underperforming school" means a public school that does not meet adequate yearly progress under the No Child Left Behind Act of 2001, 20 U.S.C. § 6301 et seq., as it existed on July 1, 2009, for three (3) or more consecutive years.

(b) (1) A school district that has a chronically underperforming school shall use its national school lunch state categorical funding under § 6-20-2305(b)(4) to evaluate the impact of educational strategies used by the chronically underperforming school to address the achievement gaps among students in the chronically underperforming school.

(2) The evaluation shall:

(A) Identify the categories of programs and intervention strategies used with national school lunch state categorical funding; and

(B) Report the benchmark assessment scores for the end of the immediately preceding school year and for the end of the current school year of students involved in the programs and intervention strategies identified under this subdivision (b)(2).

(c) The Department of Education shall:

(1) Promulgate rules necessary to implement this section, including without limitation establishing the categories by which a chronically underperforming school shall identify programs and intervention strategies under subsection (b) of this section;

(2) In a chronically underperforming school's comprehensive school improvement plan, direct the use of national school lunch state categorical funding for strategies to close gaps in academic achievement, including without limitation:

(A) Using an Arkansas Scholastic Audit;

(B) Using disaggregated school data to set academic improvement targets in reading, writing, mathematics, and science;

(C) Using improvement targets to define professional development needs related to content, instruction, differentiation, and best practices in educating special education students, gifted and talented students, English language learners, and other student subgroups as needed;

(D) Developing interim building-level assessments to monitor student progress toward proficiency on the state benchmark assessments;

(E) Developing a plan to immediately address gaps in learning;

(F) Examining and realigning, as needed, school scheduling, academic support systems, and assignments of personnel; and

(G) Designing a plan for increasing parental knowledge and skill to support academic objectives; and

(3) By August 1 of each year, report to the House Committee on Education and the Senate Committee on Education on:

(A) The use of national school lunch state categorical funding by chronically underperforming schools in the state; and

(B) The status of the achievement gaps at chronically underperforming schools in the state.

(d) The department shall identify the chronically underperforming schools with the largest achievement gaps among students and give to those chronically underperforming schools the department's highest priority for:

(i) Monitoring school improvement plans; and

(ii) Providing support under this subchapter.









Chapter 16 - Curriculum

Subchapter 1 - -- General Provisions

§ 6-16-101 - Celebrate Freedom Week.

(a) To educate students about the sacrifices made for freedom in the founding of this country and the values on which this country was founded, the last full week of classes in September in Arkansas public schools shall be recognized as "Celebrate Freedom Week".

(b) (1) During Celebrate Freedom Week, all social studies classes shall include instruction as determined by each school in each social studies class.

(2) It is recommended that the instructions include discussion about the meaning and importance of the Declaration of Independence and the United States Constitution, with an emphasis on the Preamble and the Bill of Rights, in the document's historical context.

(3) It is suggested that a study of the Declaration of Independence include exercises related to the relationship of the ideas expressed in that document to subsequent American history, including the relationship among ideas contained in the document and the rich diversity of our people as a nation of immigrants, the American Revolution, the formulation of the United States Constitution, the abolitionist movement and how it led to the adoption of the Emancipation Proclamation, and the women's suffrage movement.



§ 6-16-102 - School day.

(a) (1) As used in this section, "school day" shall mean a day in which classes are in session and students receive at least six (6) hours of instructional time.

(2) Any day in which less than six (6) hours of instructional time are provided to students shall be counted as one-half (1/2) of a school day if at least three (3) hours of instructional time are provided to students.

(3) Any day in which less than three (3) hours of instructional time are provided to students shall not be counted as any part of a school day.

(4) A school district may include as part of the school day the travel time between public schools or other educational programs of those students attending classes or programs authorized by law.

(b) Notwithstanding subsection (a) of this section, the State Board of Education shall promulgate regulations to prescribe the credit to be given students for attending school for only a portion of a school day because the school is closed due to emergency circumstances which would be hazardous to the health of the students. The state board shall also identify the emergency circumstances.

(c) A school district is deemed to have fulfilled the requirements of subsection (a) of this section if the planned instructional time in each school day does not average less than six (6) hours each day or thirty (30) hours each week.



§ 6-16-103 - Course of study generally.

(a) There shall be taught in all of the public or elementary schools of this state such subjects as may be designated by the State Board of Education or as required by law.

(b) Nothing in this section shall be construed to prohibit the inclusion of additional subjects in the state course of study or in any course formulated for a school district and approved by the state board.

(c) (1) Each year no later than twenty (20) days prior to the date that students are required to register for classes to be taken in grades nine through twelve (9-12), the school district shall mail to every parent a letter notifying the parent of the school district's obligation to offer certain classes and a list of classes that are required to be taught by the school district under the state board's standards for accreditation.

(2) The school district shall indicate any classes that are required to be taught each year and classes that may be taught every other year.

(3) If the school district offers classes on alternating years, the notice shall indicate in which school year or years the classes will be offered.



§ 6-16-104 - Basic language of instruction.

(a) The basic language of instruction in the public school branches in all the schools of the state, public and private, shall be the English language only.

(b) It shall be the duty of the Commissioner of Education, the Director of the Department of Workforce Education, and city superintendents to see that the provisions of this section are carried out.

(c) Any person violating the provisions of this section shall be guilty of a violation and upon conviction shall be fined not to exceed twenty-five dollars ($25.00), payable into the general school fund of the county.

(d) Each day this violation occurs shall be considered a separate offense.



§ 6-16-105 - United States flag.

(a) The directors of any school district shall:

(1) Expend a reasonable sum from the funds of the school district for an American flag and for the erection of a suitable flagstaff on the schoolhouse or school grounds;

(2) See to it that the pupils are instructed in the etiquette of the flag; and

(3) Cause the flag to be displayed on the flagstaff during school hours when the weather permits.

(b) It shall be the duty of the school authorities of every public or private school in this state to procure a suitable United States flag, flagstaff, and the necessary appliances therefor and to require such flag to be displayed, with all proper courtesy, upon, near, or in the school buildings during the hours of school session and at such other times as the school authorities may direct.



§ 6-16-106 - Arkansas flag.

(a) The official Arkansas flag shall be displayed on the schoolhouse or school grounds of every public school in this state.

(b) The Arkansas flag shall be displayed on the same staff or pole as the American flag and shall be positioned immediately below the American flag.

(c) It shall be the duty of the board of directors of every public school district in this state to procure a suitable Arkansas flag for each school and to require the flag to be displayed in the manner required in subsections (a) and (b) of this section.



§ 6-16-107 - Patriotic observances generally.

(a) February 22, as the birthday of George Washington, and January 19, as the birthday of Robert E. Lee, and such other days as may be designated by the State Board of Education for patriotic observance shall be observed with appropriate exercises.

(b) Nothing in this section shall be construed as authorizing the closing of any school on such days without consent of the board of directors of the school district.



§ 6-16-108 - Recitation of the Pledge of Allegiance.

(a) The State Board of Education shall adopt a policy to require that public school students in grades kindergarten through twelve (K-12) participate in a daily recitation of the Pledge of Allegiance during the first class of each school day.

(b) The policy shall:

(1) Require that at the time designated for the recitation of the Pledge of Allegiance students shall stand and recite the Pledge of Allegiance while facing the flag with their right hands over their hearts or in an appropriate salute if in uniform;

(2) (A) Provide that no student shall be compelled to recite the Pledge of Allegiance if the student or the student's parent or legal guardian objects to the student's participating in the exercise on religious, philosophical, or other grounds.

(B) Students who are exempt from reciting the Pledge of Allegiance under subdivision (b)(2)(A) of this section shall be required to remain quietly standing or sitting at their desks while others recite the Pledge of Allegiance;

(3) (A) Provide that teachers or other school staff who have religious, philosophical, or other grounds for objecting are exempt from leading or participating in the exercise.

(B) If a teacher chooses not to lead the Pledge of Allegiance, the policy shall require that another suitable person shall be designated either by the teacher or principal to lead the class; and

(4) Require the school to provide appropriate accommodations for students, teachers, or other staff who are unable to comply with the procedures described in this section due to disability.



§ 6-16-111 - Morals, manners, patriotism, and business and professional integrity.

Curricula in morals, manners, patriotism, and business and professional integrity shall be included in the course of study for the state public schools.



§ 6-16-118 - General Educational Development testing for adults.

(a) General Educational Development tests for adults shall be administered by the educational agencies and institutions approved by the Department of Workforce Education and the American Council on Education.

(b) The State Board of Workforce Education and Career Opportunities is authorized to approve fees only for the administering of the test, not to exceed ten dollars ($10.00) the first time and twenty dollars ($20.00) for the second and subsequent tests.



§ 6-16-120 - Academic credit for community service.

(a) Beginning with the 1996-1997 school year, a student who has completed a minimum of seventy-five (75) clock hours of documented community service in grades nine through twelve (9 - 12), as certified by the service agency or organization to the school, shall be eligible to receive one (1) academic credit that may be applied toward graduation.

(b) The community service shall be in programs or activities approved by the State Board of Education and the local school board of directors and shall include preparation, action, and reflection components.

(c) A local school board of directors may grant a waiver of this requirement with notice to the state board.

(d) The state board is hereby authorized to promulgate rules and regulations necessary for the implementation of this section.



§ 6-16-121 - African-American history -- Teaching materials.

(a) The Commissioner of Education shall develop the materials or units for the teaching of historical contributions made by African-Americans in the United States and in other countries prior to the establishment of the United States for inclusion in the appropriate curricula of all kindergarten through grade twelve (K-12) of all public schools in the State of Arkansas, beginning with the 1994-1995 school year.

(b) The commissioner shall ensure that these materials or units are reproduced and sent to all school districts in the state.



§ 6-16-122 - American heritage.

(a) Local school boards of directors shall allow any teacher or administrator in a public school district of this state to read or post in a public school building, classroom, or event any excerpts or portions of:

(1) The Preamble to the Arkansas Constitution;

(2) The Declaration of Independence;

(3) The United States Constitution;

(4) The Mayflower Compact;

(5) The national motto;

(6) The national anthem;

(7) The Pledge of Allegiance;

(8) The writings, speeches, documents, and proclamations of the founding fathers and Presidents of the United States;

(9) Organic documents from the pre-Colonial, Colonial, Revolutionary, Federalist, and post-Federalist eras;

(10) United States Supreme Court decisions; and

(11) Acts of the United States Congress.

(b) There shall be no content-based censorship of American history or heritage in this state based on religious or other references in these writings, documents, and records.

(c) A copy of this section shall be distributed to the superintendent of each school district in the state by the Department of Education, whereupon the superintendents then shall provide a copy to each teacher and each school board member.



§ 6-16-124 - Arkansas history -- Required social studies course.

(a) Beginning with the 1997-1998 school year:

(1) A unit of Arkansas history shall be taught as a social studies subject at each elementary grade level in every public elementary school in this state, with greater emphasis at the fourth and fifth grade levels; and

(2) At least one (1) full semester of Arkansas history shall be taught to all students at the seventh, eighth, ninth, tenth, eleventh, or twelfth grade level in every public secondary school in this state.

(b) (1) Course guidelines shall ensure that the courses represent the most accurate and historically sound account of the prehistory, history, and culture of Arkansas, including the significant contributions and achievements of all segments of the population.

(2) Any revisions in the Arkansas history course content guidelines shall be reported to the public schools and the House Interim Committee on Education and the Senate Interim Committee on Education no later than July 1 of the year the course guidelines are to be implemented.



§ 6-16-126 - Food handling safety -- Instructional materials clearinghouse.

(a) The General Assembly finds and acknowledges that food-borne illness is a growing concern throughout the United States. The General Assembly also finds that school-age children may be particularly affected by food-borne illness due to their employment in fast food restaurants and due to preparation of food at home by students who have both parents working outside of the home. The General Assembly further finds that education in food-borne illness must be strengthened in public schools to ensure the health and safety of all children.

(b) (1) The Commissioner of Education shall provide a clearinghouse for instructional materials on food handling safety. These materials shall be developmentally appropriate for students at each of the three (3) grade clusters used in the Arkansas Health Framework: kindergarten through grade four (K-4); grades five through eight (5-8); and grades nine through twelve (9-12).

(2) The commissioner shall encourage collaborative efforts between the Department of Education and other agencies and organizations in accessing developmentally appropriate instructional materials on food handling safety.

(3) The commissioner shall ensure that any instructional materials on food handling safety accessible to public schools through this clearinghouse shall be in alignment with the Arkansas Health Framework in dealing with health promotion and disease prevention; health information, products, and services; health behaviors and health risks; health-enhancing skills, and personal, family, and community health.



§ 6-16-127 - Arkansas Foreign Language Teacher Training Program.

(a) This section and § 6-16-128 shall be known as "The Arkansas Foreign Language Act of 1999".

(b) There is hereby created the Arkansas Foreign Language Teacher Training Program. The purpose of this program is to:

(1) Encourage undergraduate students who intend to teach in the state's public schools to pursue a foreign language degree;

(2) Encourage currently certified foreign language teachers to pursue additional training or an advanced degree in a foreign language;

(3) Encourage certified personnel to add foreign language to their areas of certification; and

(4) Encourage individuals to seek certification as a foreign language teacher in grades kindergarten through eight (K-8).

(c) The Department of Higher Education, in consultation with the Department of Education and representatives of the state's foreign language educators, shall develop a request-for-proposals process whereby Arkansas institutions of higher education with teacher training programs may apply for funding, not to exceed three (3) years, to enhance their foreign language teacher training program.

(d) (1) The awards granted under the provisions of this section and § 6-16-128 may be funded by donations, grants, or legislative appropriation.

(2) All donations, grants, and appropriations received shall be accounted for by the Department of Higher Education.

(3) The Director of the Department of Higher Education may solicit and receive donations and grants for the purpose of making awards.

(4) The provisions of this section and § 6-16-128 shall be contingent on the appropriation and funding necessary to allow the Department of Higher Education to carry out the duties assigned it in this section and § 6-16-128.



§ 6-16-128 - Arkansas Early Grades Foreign Language Pilot Program.

(a) There is hereby created the Arkansas Early Grades Foreign Language Pilot Program. The purpose of this program is to encourage the development of new foreign language programs for students in kindergarten through grade six (K-6), with an emphasis on Spanish.

(b) The Department of Education, in consultation with the Department of Higher Education and representatives of the state's foreign language educators, shall develop a request-for-proposals process whereby public schools serving students in kindergarten through grade six (K-6) may apply for funding, not to exceed three (3) years, to establish a foreign language training program, with an emphasis on Spanish.

(c) (1) The awards granted under the provisions of this section and § 6-16-127 may be funded by donations, grants, or legislative appropriation.

(2) The Commissioner of Education may solicit and receive donations and grants for the purpose of making awards.

(3) All donations, grants, and appropriations received shall be accounted for by the Department of Education.

(4) The provisions of this section and § 6-16-127 shall be contingent on the appropriation and funding necessary to allow the Department of Education to carry out the duties assigned to it in this section and § 6-16-127.



§ 6-16-129 - Gun violence prevention.

(a) The board of directors of every public school in the state may declare one (1) week in October of each academic year to be Gun Violence Prevention Week for grades kindergarten through six (K-6).

(b) Any school in the state may develop and present an awareness program or participate in other activities for the purpose of diminishing gun violence.



§ 6-16-130 - Visual art or music.

(a) (1) By no later than June 1, 2002, every public elementary school in the state shall provide instruction in visual art or music based on the state visual art and music frameworks for a period of not less than forty (40) minutes each calendar week of the school year.

(2) (A) Every student in grades one through six (1-6) shall be allowed to participate in the visual art or music class required in this subsection.

(B) Children with disabilities or other special needs shall be included in the visual art and music programs.

(3) Prior to June 1, 2005, the instruction required by this subsection may be provided by a volunteer or by a certified teacher.

(4) The Department of Education shall provide a stipend of not less than one hundred dollars ($100) per class to each school for the purchase of necessary supplies or equipment for the classes required by this subsection.

(b) (1) By no later than June 1, 2005, every public elementary school in the state shall provide instruction for no less than forty (40) minutes in visual art and no less than forty (40) minutes in music based on the state visual art and music frameworks each calendar week of the school year or an equivalent amount of time in each school year.

(2) (A) Every student in grades one through six (1-6) shall participate in the visual art and music class required in this subsection.

(B) Children with disabilities or other special needs shall be included in the visual art and music programs.

(3) The instruction required by subdivision (b)(1) of this section shall be provided by a licensed teacher certified to teach art or music, as applicable.

(4) (A) The department shall provide a stipend of not less than one hundred dollars ($100) per class to each school for the purchase of necessary supplies or equipment for the classes required by this subsection.

(B) Subdivision (b)(4)(A) of this section shall be contingent on the appropriation and availability of funding for that purpose.



§ 6-16-131 - Future art and music teachers pilot program.

(a) By no later than June 1, 2002, the Department of Education shall develop and implement a Future Art and Music Teachers Pilot Program.

(b) The program shall provide in at least six (6) schools in the state a program through which students in grades eleven (11) and twelve (12) may provide visual art and music instruction to students in grades kindergarten through six (K-6).



§ 6-16-132 - Physical education.

(a) The General Assembly finds that:

(1) Research has shown that active children become active adults;

(2) Children who engage in physical education at school are twice as likely to engage in physical activity outside of school;

(3) Research has shown that physical exercise contributes to maximizing brain function by increasing cerebral blood flow and levels of brain cell growth hormone; and

(4) Research has shown that physical exercise decreases the incidence of clinical depression, even for persons diagnosed with cancer.

(b) (1) (A) The physical education curriculum and physical activity requirements for every public school student who is physically fit and able to participate are:

(i) Except as provided in subdivision (b)(1)(A)(ii) of this section, for students in kindergarten through grade six (K-6):

(a) Sixty (60) minutes of physical education training and instruction each calendar week of the school year; and

(b) Ninety (90) minutes of physical activity each calendar week of the school year, which may include without limitation daily recess, physical education instruction in addition to the requirement of subdivision (b)(1)(A)(i)(a) of this section, or intramural sports;

(ii) For students in grades five through eight (5-8) who attend a public school organized to teach grades five through eight (5-8), or any combination thereof, sixty (60) minutes of physical education training and instruction each calendar week of the school year or an equivalent amount of time in each school year, with no additional requirement for physical activity; and

(iii) For students in grades nine through twelve (9-12), one-half (1/2) unit of physical education as required for high school graduation, with no additional requirement for physical activity.

(B) Nothing in subdivision (b)(1)(A) of this section prohibits:

(i) A public school student's elective enrollment or voluntary participation in physical activity or physical education as a part of public school curriculum or extra-curricular activities; or

(ii) A school district's decision to require physical education instruction or physical activity in excess of the amounts identified in subdivision (b)(1)(A) of this section.

(2) The physical education training and instruction shall be designed to:

(A) Improve the health of this state's school children;

(B) Increase knowledge about the health benefits of physical activity and exercise;

(C) Develop behavioral and motor skills that promote a lifelong commitment to healthy physical activity;

(D) Promote health-focused physical activity among children and adolescents; and

(E) Encourage physical activity outside of physical education.

(3) Suitable modified courses shall be provided for students physically or mentally unable or unfit to take the course or courses prescribed for other pupils.

(4) (A) A student may be exempted from physical education and physical activity requirements by seeking a waiver from the local school board of directors.

(B) The local school board of directors may grant such a waiver based on the following criteria:

(i) The student must present a statement by the student's attending physician indicating that participation in physical education and physical activity will jeopardize the student's health and well-being; or

(ii) (a) The parent and student must show that attending physical education classes will violate the student's religious beliefs and would not be merely a matter of personal objection.

(b) The parent or student must be members of a recognized religious faith that objects to physical education as part of its official doctrine or creed.

(c) The local school board of directors shall encourage a student granted a waiver under subdivision (b)(4) of this section to take, as an alternative to physical education, appropriate instruction in health education or other instruction in lifestyle modification if an exemption is granted pursuant to this section.

(d) Each school shall develop a physical education program that fits effectively and efficiently into the school's existing organization while incorporating the goals of this section.

(e) Nothing in this section shall be construed to require any school or school district to hire personnel certified in physical education.

(f) The State Board of Education shall submit to the House Interim Committee on Education and the Senate Interim Committee on Education for the committees' review any proposed rules regarding physical education or physical activity standards for grades kindergarten through twelve (K-12) developed pursuant to this section that exceed the maximums identified in subdivision (b)(1) of this section.



§ 6-16-133 - World War II veterans.

(a) In recognition of and tribute to veterans who left high school before graduation to serve in World War II, a board of directors of any school district in Arkansas may grant a diploma of graduation to any veteran meeting the requirements of subsection (c) of this section.

(b) School districts are encouraged to present the diploma in conjunction with appropriate Veterans Day programs.

(c) To be eligible for a high school diploma under this section, a veteran shall:

(1) Have been honorably discharged from the Armed Forces of the United States of America;

(2) Be a resident of the State of Arkansas; and

(3) Have served between September 16, 1940, and December 31, 1946, and:

(A) Have served a minimum of eighteen (18) consecutive months' active duty; or

(B) Have been discharged with a service-connected disability.

(d) (1) The State Board of Education shall adopt rules and regulations to implement the provisions of this section.

(2) The state board shall consult with the Department of Veterans Affairs in developing rules and regulations to implement the provisions of this section.



§ 6-16-134 - Veterans diplomas.

(a) In recognition of and tribute to veterans who left high school before graduation to serve in the Korean War or the Vietnam War, a board of directors of any school district in Arkansas may grant a diploma of graduation to any veteran meeting the requirements of subsection (c) of this section.

(b) School districts are encouraged to present the diploma in conjunction with appropriate Veterans Day programs.

(c) To be eligible for a high school diploma under this section, a veteran shall:

(1) Have been honorably discharged from the Armed Forces of the United States of America;

(2) Be a resident of the State of Arkansas; and

(3) Have served a minimum of eighteen (18) consecutive months' active duty or have been discharged with a service-connected disability, if:

(A) A veteran of the Korean War who served between June 1, 1950, and January 1, 1954; or

(B) A veteran of the Vietnam War who served between July 3, 1965, and May 15, 1975.

(d) (1) The State Board of Education shall adopt rules and regulations to implement the provisions of this section.

(2) The state board shall consult with the Department of Veterans Affairs in developing rules and regulations to implement the provisions of this section.



§ 6-16-135 - Personal finance course content.

(a) The Department of Education, in consultation with the Department of Workforce Education, subject to the approval of the State Board of Education, shall develop personal finance course content guidelines and recommend textbooks to be used in a personal finance course.

(b) The course content shall include, but not be limited to, household budgets creation, checking accounts maintenance, basic consumer finance, debt management, credit management, insurance, and taxes.



§ 6-16-136 - Statewide coordination of distance learning.

(a) The General Assembly finds that:

(1) Arkansas public schools face a serious shortage of teachers;

(2) Educational technology can help lift the burden of teacher shortages by making distance learning available across the state; and

(3) Distance learning should be available to every Arkansas student who wishes to participate.

(b) (1) (A) The Department of Education shall promulgate the rules necessary for efficient scheduling of courses offered by public schools through distance learning technologies.

(B) The rules shall apply beginning for the 2004-2005 school year.

(2) A public school that offers courses through distance learning technologies shall comply with the rules promulgated pursuant to this section.



§ 6-16-137 - Physical education credit for physical activity courses.

(a) For the purposes of this section:

(1) "Content standards" means those curriculum course content standards identified and set out in the Department of Education curriculum frameworks;

(2) "Curriculum frameworks" means those content-specific requirements identified and mandated pursuant to §§ 6-15-1501 [repealed] and 6-15-1502 et seq. and the Standards for Accreditation of Arkansas Public Schools and School Districts;

(3) "Organized physical activity course" means a school course that:

(A) Is taught by an instructor who is licensed or qualified in physical education pursuant to the rules of the State Board of Education; and

(B) Involves body movement produced by skeletal muscles resulting in energy expenditures through organized group or class activities; and

(4) "Statement of assurance" means a written statement to be filed by the superintendent or chief academic officer with the Department of Education by October 1 of each school year that ensures that the organized physical activity course is in compliance with the physical education course content standards and curriculum frameworks as required pursuant to § 6-15-1505 and subdivision (b)(2) of this section.

(b) Beginning in the 2005-2006 school year, a student in grades nine through twelve (9-12) participating in and successfully completing an organized physical activity course in his or her school shall be eligible to receive one-half (1/2) unit of physical education credit required for graduation if:

(1) The organized physical activity course is aligned to the department's physical education course content standards and curriculum frameworks; and

(2) The organized physical activity course is verified by the superintendent of the school district or the chief administrative officer of an open-enrollment charter school who files a written statement of assurance with the department by October 1 of the school year as required under § 6-15-1505 stating that:

(A) The instructor of the organized physical activity course is licensed or qualified in physical education pursuant to the rules of the state board;

(B) The organized physical activity course is aligned to the department's physical education course content standards and curriculum frameworks; and

(C) The organized physical activity course is subject to the provisions of § 6-18-501 et seq.

(c) A student is limited to only the one-half (1/2) unit of physical education credit for graduation for the organized physical activity course, and the student shall not be allowed any other credit toward graduation for that same course.

(d) A student must complete the entire semester and pass the physical activity course to receive the one-half (1/2) unit of physical education credit required for graduation.

(e) The organized physical activity course shall take place during the regular school day to qualify for physical education credit, except for those organized physical activity courses outside the regular school day that are listed on the school district's master schedule.

(f) (1) If it is determined by the department that any organized physical activity course allowed to be used for physical education credit by a student does not meet the department's physical education course content standards and curriculum frameworks, as required under this section, the school district or open-enrollment charter school may be cited or placed in probationary violation of the Standards for Accreditation of Arkansas Public Schools and School Districts under The Quality Education Act of 2003, § 6-15-201 et seq.

(2) If it is determined by the department that a superintendent or chief academic officer or any other certified personnel has knowingly provided false or misleading information in the statement of assurance required under this section, the state board may take appropriate action on the license of that individual pursuant to § 6-17-410.

(g) The department is authorized to monitor, review documentation, request information, or require additional reports from public schools, school districts, open-enrollment charter schools, or school personnel to enforce compliance with the requirements of this section.

(h) Notwithstanding the provisions of this section, it is recognized that organized physical activity courses as set forth under subsection (b) of this section are not a requirement for an adequate education and shall not be considered a core academic requirement of the State of Arkansas or of public school districts.

(i) The state board may promulgate rules necessary to implement this section.



§ 6-16-139 - Technology curriculum.

(a) In order to prepare public school students in the State of Arkansas for successful participation in a growing knowledge-based economy and technology-rich world and to improve student achievement, the public school curriculum must integrate technology into the educational process.

(b) (1) In order to further the intent of this section, the Arkansas Science and Technology Authority shall develop a knowledge-based technology curriculum for use in grades seven through twelve (7-12). The curriculum shall be organized into a scope and sequence that constitutes a plan for achieving the educational objectives necessary for an adequate education as described in § 6-20-2302 and shall include the following components for each course in the curriculum:

(A) A collection of the substantive material used to teach a particular subject matter;

(B) Lesson plans; and

(C) Recommendations for activities and other learning processes.

(2) The curriculum shall be developed in sufficient time to allow for implementation in the 2007-2008 school year.



§ 6-16-140 - Vocational or technical course awards.

(a) A student who successfully completes an approved vocational or technical career pathway or program of study at a public high school shall be awarded a certificate of attainment that shall be:

(1) Aligned in the appropriate career pathway or program of study; and

(2) Used for consideration of acceptance and advanced placement into an apprenticeship training program.

(b) The Department of Career Education in cooperation with the Department of Education shall determine and issue the appropriate award to a student upon successful completion of the vocational or technical career pathway or program of study.

(c) The Department of Career Education is authorized to promulgate rules as necessary for the implementation of this section.



§ 6-16-141 - Credit for participating in Junior Reserve Officer Training Corps.

A student who completes two (2) semesters of a Junior Reserve Officer Training Corps program shall receive credit for both of the following requirements for graduation from high school under the rules of the State Board of Education:

(1) One-half (1/2) unit of physical education; and

(2) One-half (1/2) unit of health and safety education.






Subchapter 2 - -- Kindergarten Generally

§ 6-16-201 - Kindergarten -- Availability in each school district.

All school districts in the State of Arkansas shall offer a kindergarten program and make it available to all eligible children within the boundary of each school district.



§ 6-16-203 - Readiness testing.

(a) The Department of Education shall develop guidelines for school districts to perform readiness testing for children who are entering kindergarten.

(b) (1) After the department develops guidelines under subsection (a) of this section, each school district in the state shall conduct individual readiness testing on each child entering kindergarten and provide the results of the testing to the child's parents in a timely manner prior to the child's first day of school.

(2) The results of the testing that are provided to parents shall indicate in clear, understandable terminology the child's readiness for entering kindergarten.






Subchapter 3 - -- Early Childhood and Adult Education Act

§ 6-16-301 - Title.

This subchapter shall be known as the "Early Childhood and Adult Education Act of 1969".



§ 6-16-302 - Administration of federal funds.

(a) The State Board of Education or the State Board of Workforce Education and Career Opportunities is designated as the state agency or authority to receive and administer all available federal funds or those funds which may hereafter become available for early childhood education or adult education of less than college grade.

(b) This provision shall be applicable except in instances in which Congress specifically provides for some other state agency, institution, or state official to receive and administer specific federal grants in these areas.

(c) The state agency or authority shall disburse any and all federal funds in accordance with federal and state statutes and any implementing regulations pertaining thereto.



§ 6-16-303 - Acceptance of gifts, grants, donations, etc.

The State Board of Education or school district boards of directors may accept gifts, grants, donations, equipment and materials, and bequests of money and real and personal property for the purposes of this subchapter.



§ 6-16-304 - Limits on expenditure.

The expenditure of moneys by either the State Board of Education or school district boards of directors shall be limited to projects, programs, research, or demonstrations in early childhood education and in adult education which are under the control and management of public boards or commissions.



§ 6-16-305 - Funds for research and demonstration centers -- Consultative services.

(a) Irrespective of any language in this subchapter, nothing prohibits the General Assembly from providing funds to establish centers for research or demonstration purposes in order to provide state-level leadership in early childhood education.

(b) In such instances, however, the funds shall be appropriated for the use of the State Board of Education and shall be subject to cooperative agreements in writing between the Department of Education and the sponsoring teacher training institutions or school districts.

(c) Available funds may be used by the department for the purpose of securing consultative services.

(d) (1) In that eventuality, the department shall certify that the expenditures are reasonable and are within customary amounts paid for the services.

(2) An annual report of the expenditures shall be filed with the Department of Finance and Administration, the Legislative Council, and the Legislative Joint Auditing Committee.

(e) Moreover, full-time state employees shall not be reimbursed for consultative services but may be reimbursed for expenses incurred in participating in these programs in instances where their services have been authorized by the Commissioner of Education or the Director of the Department of Career Education.



§ 6-16-306 - Vocational-technical high schools.

(a) Nothing in this subchapter shall be construed as prohibiting a school district from operating a designated, approved area vocational-technical high school in keeping with federal or state legislation and State Board of Career Education regulations pertaining thereto.

(b) Enrollments in area vocational-technical high schools include domiciliary residents and residents from outside the school district.

(c) Enrollments in such institutions may include students twenty-one (21) years of age or younger and students twenty-one (21) years of age or older.

(d) The provision found in § 6-16-308 prohibiting students who have attained the age of twenty-one (21) from attending the public schools from kindergarten through grade twelve (K-12) shall not be applicable with reference to the area vocational-technical high school.



§ 6-16-307 - Rules and regulations for orderly school operation.

(a) Nothing in this subchapter shall be construed to limit a school district's power to adopt reasonable rules, regulations, and policies not inconsistent with the purposes of this subchapter to ensure continued orderly operation of schools, including adult education and area vocational-technical high schools.

(b) Such powers include the right of expulsion for student participation in any activity which tends, in the opinion of the board, to disrupt, obstruct, or interfere with orderly education processes.



§ 6-16-308 - Maximum age of persons admitted to public schools -- Exceptions.

Domiciliary residents of a school district who have attained the age of twenty-one (21) years may enroll in the school district's adult education programs; but no person over the age of twenty-one (21) shall be permitted to enroll in the public schools of any school district from kindergarten through grade twelve (K-12), except in school districts where no courses are offered for which adults can obtain high school credit and except as provided in § 6-16-306.



§ 6-16-309 - Authorization for adult education expenditures.

The State of Arkansas and school districts are authorized to spend available tax funds for adult education below college level.



§ 6-16-310 - Early childhood and kindergarten programs -- Approval and funding generally.

(a) The expenditure of state or local tax funds, except as provided in § 6-16-305, shall be limited to program applications approved by the Department of Education for children five (5) years of age as defined elsewhere in this subchapter.

(b) Programs in early childhood education sponsored as a leadership function, including expenditures in keeping with § 6-16-305, shall be approved by the department.

(c) All kindergarten programs financed from tax sources must be approved by the department.



§ 6-16-311 - Early childhood education -- Approval of private programs.

In the event a privately controlled and operated program for children of less than six (6) years of age is conducted in the state, the program shall be licensed as set forth in § 20-78-201 et seq.



§ 6-16-312 - Early childhood and kindergarten programs -- Tuition, etc., prohibited.

(a) The State Board of Education and school district boards of directors are prohibited from initiating new or additional programs, studies, research, or demonstrations with revenue derived from fees, tuition, or other contributions charged or received from students participating in public school kindergarten programs.

(b) The specific intention of this section is to prohibit the charging of fees or tuition in order to pay for the operation of public school kindergarten programs, and no other interpretation shall be given to it.



§ 6-16-313 - Early childhood and kindergarten programs -- Minimum standards.

(a) The State Board of Education shall promulgate and adopt such rules and regulations as it deems appropriate providing minimum standards, including program standards and teacher certification standards, for the conduct of public school kindergarten programs.

(b) Program standards shall include, but shall not necessarily be restricted to, facilities, staffing, articulation with the elementary program other than the kindergarten, and finance.

(c) Parental participation in program planning, development, and evaluation shall be encouraged.






Subchapter 4 - -- Computer Technology

§ 6-16-401 - Legislative intent.

(a) The General Assembly expresses its intent and commitment to use every means available to obtain and utilize to the fullest extent computer technology in the instructional process in the public schools of this state.

(b) Recognizing the value and cost of quality education, private individuals, firms, and corporations are encouraged to provide assistance in this endeavor to the maximum extent possible, including grants, donations, and in-kind services.



§ 6-16-402 - Commission on Improving Public Schools' Basic Skills Opportunities Through Technology -- State Board of Education designated as successor.

(a) As a means of obtaining advice and providing assistance to the public schools of this state in the development of computer technology in the instructional process, the State Board of Education is designated as the successor to the Commission on Improving Public Schools' Basic Skills Opportunities Through Technology.

(b) The timing of the process required to complete the transition of the functions of the commission to the state board shall be at the discretion of the state board.

(c) In conjunction with the transition of the commission to the state board, the Department of Education shall become the successor to the Instructional Microcomputer Project for Arkansas Classrooms.






Subchapter 5 - -- Driver Education and Training

§ 6-16-501 - Organ donor awareness education.

(a) After receiving approval of materials from the Commissioner of Education and the Director of the Department of Health, the Arkansas Regional Organ Recovery Agency may provide educational and instructional materials regarding organ and tissue donation to school districts for use in the classroom.

(b) (1) Driver education courses and high school health classes shall include information or instructional materials regarding organ and tissue donation.

(2) Inclusion of organ donor educational information or instructional materials is mandated beginning with the 2004-2005 school fiscal year.



§ 6-16-507 - Removal of vehicle involved in accident.

The Department of Education and the Department of Arkansas State Police shall include instruction within the Department of Education Driver Education and Training Program and the Driver's Manual of the Department of Arkansas State Police concerning the times when a driver involved in an accident must remove his or her vehicle from the roadway. The Department of Arkansas State Police shall include the subject on the examination for a driver's license.



§ 6-16-508 - Accessible parking for persons with disabilities.

(a) After receiving approval of materials from the Commissioner of Education and the Director of the Department of Health, the Arkansas Governor's Commission on People with Disabilities may provide educational and instructional materials regarding accessible parking for persons with disabilities to school districts for use in the classroom.

(b) Driver education courses and high school health classes shall include information or instructional materials regarding accessibility issues for persons with disabilities.

(c) Inclusion of educational information or instructional materials under this section is mandated beginning with the 2008-2009 school fiscal year.






Subchapter 6 - -- Postsecondary Preparatory Programs

§ 6-16-601 - Authority.

(a) As used in this section:

(1) "College readiness assessment" means a test that measures student readiness for postsecondary learning and is:

(A) Administered under the Arkansas College and Career Readiness Planning Program, § 6-15-441; or

(B) Used by institutions of higher education as part of their admissions, placement, and scholarship processes;

(2) (A) "College readiness benchmark" means the minimum score on a college readiness assessment in mathematics, English, or reading indicating that a student has a high probability of success in entry level postsecondary education.

(B) College readiness benchmarks are determined by the Arkansas Higher Education Coordinating Board and the State Board of Education;

(3) "Eligible student" means a public school student in Arkansas who:

(A) Is enrolled in any of grades eight through eleven (8-11);

(B) Is identified through a college readiness assessment as scoring below the college readiness benchmark in mathematics, English, or reading;

(C) Has received the counseling required under § 6-16-602; and

(D) Desires to enroll in postsecondary education;

(4) "Placement test" means a test for entrance to postsecondary education that is either:

(A) Approved by the State Board of Education; or

(B) Designated by the Department of Higher Education; and

(5) "Postsecondary preparatory program" means an intensive program approved under this subchapter that is focused on preparing students for entry level postsecondary work in the areas of mathematics, English, and reading based on identified needs for college enrollment and placement.

(b) (1) The State Board of Education shall promulgate rules under which the following may operate postsecondary preparatory programs in Arkansas:

(A) School districts;

(B) Institutions of higher education; or

(C) A partnership of a school district and an institution of higher education.

(2) The rules shall include without limitation:

(A) The number and location of sites for postsecondary preparatory programs, if necessary;

(B) The minimum and maximum class sizes for postsecondary preparatory programs;

(C) That a school district may use national school lunch student categorical funding received under § 6-20-2305 to operate and support a postsecondary preparatory program; and

(D) The forms and procedures necessary to implement this subchapter.

(c) The Department of Education shall:

(1) Approve content guides for postsecondary preparatory programs with assistance from the Department of Higher Education; and

(2) (A) Approve or disapprove the annual application of a postsecondary preparatory program after:

(i) Reviewing evidence of the postsecondary preparatory program's performance and success; and

(ii) Giving priority for approval and funding to a postsecondary preparatory program operated by a partnership between a school district and an institution of higher education.

(B) The Department of Education shall not approve an application under this subdivision (c)(2) unless the postsecondary preparatory program meets the criteria under this subchapter and established by state board rules.

(d) (1) In collaboration with the Department of Higher Education, the Department of Education shall collect and analyze the following data from postsecondary preparatory programs:

(A) The total number of participants;

(B) The number of participants who were eligible for free and reduced-price meals under the National School Lunch Act;

(C) The total number of participants in each curriculum area identified in § 6-16-602;

(D) The progress of participants monitored in the postsecondary preparatory program through the use of college readiness assessments;

(E) The placement test scores of participants;

(F) The number of participants who enrolled in postsecondary preparatory programs in Arkansas and:

(i) Scored lower than the statewide minimum scores established by the Arkansas Higher Education Coordinating Board for college placement; or

(ii) Scored at or higher than the statewide minimum scores established by the Arkansas Higher Education Coordinating Board for college placement;

(G) The number and type of postsecondary preparatory programs approved;

(H) The school operating the postsecondary preparatory programs approved; and

(I) The amount of funding the Department of Education distributed to each postsecondary preparatory program.

(2) The Department of Education shall:

(A) Store the student data collected under this subsection in the Arkansas Public School Computer Network;

(B) Present the data analysis under this subsection in the annual school performance reports as required under § 6-15-1402; and

(C) Annually release to the General Assembly the data collected under this subsection after removing any personally identifiable student information.



§ 6-16-602 - Programs generally.

(a) The postsecondary preparatory programs established under authority of this subchapter shall:

(1) Provide advice that will better prepare eligible students for entry-level postsecondary work in the areas of mathematics, English, and reading;

(2) Improve diagnostic efforts, counseling, placement, and instruction for eligible students;

(3) (A) Provide intensive remedial instruction to eligible students enrolled in the postsecondary preparatory program in one (1) or more of the following curriculum areas:

(i) Mathematics;

(ii) English; or

(iii) Reading.

(B) Each curriculum area shall consist of twenty-five (25) hours or more of instruction;

(4) (A) Use instructors with appropriate content knowledge and specialized training developed by the Department of Education for instructors of developmental education.

(B) A postsecondary preparatory program may use an instructor who does not hold an Arkansas teaching license if the nonlicensed instructor works together with an instructor who holds a current Arkansas teaching license;

(5) Effectively use college readiness assessments to monitor the progress of participants in the postsecondary preparatory program;

(6) Use innovative teaching and learning strategies that are designed to be effective with participants in the postsecondary preparatory program;

(7) Document evidence of its performance and the success of its participants; and

(8) Meet other requirements established by rule.

(b) A postsecondary preparatory program shall not receive funding under this subchapter unless the postsecondary preparatory program files an annual application with the Department of Education and the application is approved under § 6-16-601.

(c) A postsecondary preparatory program may be open for attendance:

(1) On one (1) or more days from Monday through Saturday; and

(2) During any hours that participants are not required to attend public school.



§ 6-16-603 - Local programs mandated -- Placement test.

(a) Every public school in Arkansas shall:

(1) Identify eligible students under this subchapter using the results from college readiness assessments under the Arkansas College and Career Readiness Program, § 6-15-441; and

(2) (A) Provide the counseling required under subsection (b) of this section.

(B) The public school shall make every reasonable effort to involve parents or guardians in student counseling and placement of students.

(b) A public school counselor serving students in any of grades eight through eleven (8-11) shall:

(1) Counsel and strongly encourage each student enrolled in grades eight through eleven (8-11) who is identified through college readiness assessments as not meeting the college readiness benchmarks in mathematics, English, or reading to enroll in a postsecondary preparatory program;

(2) Advise each public school student enrolled in grade eleven (11) in Arkansas that the student may take a placement test under § 6-16-605; and

(3) Counsel and strongly encourage each student who takes a placement test under § 6-16-605 and scores below the statewide minimum scores established by the Arkansas Higher Education Coordinating Board for mathematics, English, or reading to enroll during the student's senior year of high school in regular school instructional courses designated by:

(A) Local school officials to assist in the improvement of the student's scores in the areas of deficiency; and

(B) The Department of Education and the Department of Higher Education as an appropriate course for college readiness.



§ 6-16-604 - Student enrollment.

(a) (1) An eligible student may enroll in a postsecondary preparatory program during:

(A) A school year;

(B) The summer months following a school year in which the student is enrolled in any of grades eight through eleven (8-11) in an Arkansas public school; or

(C) Both of the periods described in subdivisions (a)(1)(A) and (B) of this section.

(2) An eligible student shall receive priority for enrollment in a postsecondary preparatory program if the eligible student qualifies for free and reduced price meals under the National School Lunch Act, 42 U.S.C. § 1751 et seq.

(3) If space and funding are available after all eligible students who applied to attend a postsecondary preparatory program are enrolled, the Department of Education may permit a public school student to enroll in a postsecondary preparatory program if the student:

(A) Scores below college readiness benchmarks on a college readiness assessment or placement test; and

(B) Either:

(i) Is enrolled in grade twelve (12) in Arkansas; or

(ii) Will enroll in the postsecondary preparatory program within three (3) months of graduating from an Arkansas high school.

(b) An eligible student may enroll in one (1) or more of the curriculum areas in which the eligible student has scored below the college readiness benchmark as identified by college readiness assessments.

(c) The opportunity to participate in a postsecondary preparatory program under this subchapter shall not be interpreted as mandating the Department of Education to fund postsecondary preparatory programs at a cost in excess of the funds appropriated and funded in the Public School Fund for this purpose.



§ 6-16-605 - Testing -- Acceptance of test scores.

(a) A student may take a placement test at no cost to the student at the date, time, and location set by the State Board of Education if the student:

(1) Is enrolled in grade eight (8) or grade (10) in a public school of Arkansas; or

(2) Completes a postsecondary preparatory program successfully and in the student's senior year of high school enrolls in a mathematics or English language arts course that is designated by the Department of Education and the Department of Higher Education as an appropriate course for college readiness.

(b) At the request of a student, the student's score on a placement test taken under authority of this subchapter will be made available to and will be accepted by and recognized toward meeting enrollment requirements of state-supported colleges, universities, and postsecondary vocational schools in Arkansas.



§ 6-16-606 - Elective credit.

(a) A public high school shall award one (1) unit of credit as an elective for successfully completing a postsecondary preparatory program under this subchapter.

(b) The unit of credit awarded under this section does not count toward the minimum number of credits required by law for high school graduation.






Subchapter 7 - -- Optional Summer School Programs

§ 6-16-701 - Legislative intent.

It is the intent of the General Assembly that the State of Arkansas provide free public schools for the citizens of this state as provided by law and by the Arkansas Constitution. However, it is sometimes desirable for a school district to offer optional courses outside the regular school term for students who desire to enroll. These courses, which are also offered in the regular school term, are provided as a convenience to students who need to make up work or want to earn extra credits. School districts should be authorized to charge a fee for such optional courses in order to encourage additional offerings outside the regular school term.



§ 6-16-702 - Authority -- Fees.

(a) (1) Public schools are hereby authorized to operate optional school programs during the summer or at other times when the regular school classes are not in session and to charge fees to students for participating in the programs.

(2) If credit is given for the courses taken in the optional programs:

(A) The teachers shall meet certification requirements for the courses taught; and

(B) The number of hours that classes are in session shall meet the same requirements as are in effect for the same courses taught in the regular term.

(b) (1) In school districts that operate optional school programs during the summer and in districts where space is available, no fee shall be charged a student who qualifies for free or reduced-price meals and whose enrollment in an academic course is made for the purpose of remediating a deficiency in grades when the student has made a D or an F in an academic course.

(2) Other courses offered in summer school for academic credit may be taken without fees being charged, as space is available, by students who qualify for free or reduced-price meals.



§ 6-16-704 - School-year remediation program.

Those schools electing to not offer a summer school program shall offer a Department of Education-approved remediation program during the regular school year to students in kindergarten through grade three (K-3) not performing at grade level.



§ 6-16-705 - Summer school remediation program.

Students in kindergarten through grade three (K-3) not performing at grade level during the regular school year shall participate in a Department of Education-approved remediation program or a summer school remediation program to be eligible for promotion to the next grade.



§ 6-16-706 - Summer school for nonresidents.

(a) A school district may upon agreement with another school district transfer students to the nonresident school district for summer school classes.

(b) The cost of the summer school classes shall be the responsibility of the sending school district at a rate agreed upon by both school districts.

(c) Transportation shall be the responsibility of the student or the student's parents.






Subchapter 8 - -- Arkansas Advanced Placement Incentive Program

§ 6-16-801 - Title.

This subchapter shall be known as and may be cited as the "Arkansas Advanced Placement and International Baccalaureate Diploma Incentive Program Act of 1995".



§ 6-16-802 - Purpose.

(a) The purpose of this subchapter is to serve as a legislative charter for the establishment, organization, and administration of a program designed to improve the course offerings available to middle school, junior high school, and high school students throughout the state.

(b) The program established under this subchapter will provide advanced educational courses that are easily accessible and that will prepare students for admission to and success in a postsecondary educational environment.

(c) A key component in the program is adequately preparing teachers and schools in providing advanced placement courses or courses offered under the International Baccalaureate Diploma Program to their students.



§ 6-16-803 - Definitions.

As used in this subchapter:

(1) (A) "Advanced placement course" means a high school level preparatory course for a college advanced placement test that incorporates all topics specified by the College Board and Educational Testing Service on its standard syllabus for a given subject area and is approved by the College Board and Educational Testing Service.

(B) "Preadvanced placement course" means a middle school, junior high school, or high school level course that specifically prepares students to enroll and participate in an advanced placement course;

(2) "State board" means the State Board of Education;

(3) "College advanced placement test" means the advanced placement test administered by the College Board and Educational Testing Service;

(4) "College Board" means the College Board and Educational Testing Service;

(5) "Commissioner" means the Commissioner of Education;

(6) "Department" means the Department of Education;

(7) "International Baccalaureate Diploma Program" means an international education program offered by the International Baccalaureate Organization; and

(8) "Program" means the Arkansas Advanced Placement and International Baccalaureate Diploma Incentive Program.



§ 6-16-804 - Established -- Subsidies -- Rules and regulations.

(a) The Arkansas Advanced Placement and International Baccalaureate Diploma Incentive Program is hereby established, to be administered by the Commissioner of Education.

(b) Contingent upon legislative appropriations and based on criteria established by the Department of Education, schools participating in the program may be awarded a one-time equipment and instructional materials grant for providing an advanced placement course or a course offered under the International Baccalaureate Diploma Program.

(c) Subject to legislative appropriations, a teacher participating in the advanced placement program, in the International Baccalaureate Diploma Program, or in the preadvanced placement program may be awarded subsidized teacher training for advanced placement courses at a cost not to exceed six hundred fifty dollars ($650) per teacher.

(d) (1) Contingent upon legislative appropriation and the availability of funding, the state may pay in full, or on a pro rata basis as determined under subdivision (d)(2) of this section, the cost of the advanced placement test fee or the equivalent test fee under the International Baccalaureate Diploma Program, or both.

(2) The State Board of Education may create a sliding scale based on family income.

(e) The state board is authorized to promulgate rules and regulations necessary to implement this subchapter.



§ 6-16-805 - Funding.

(a) The awards granted under the provisions of this subchapter for both advanced placement and the International Baccalaureate Diploma Program may be funded by donations, grants, or legislative appropriation.

(b) All donations, grants, and appropriations received shall be accounted for by the Department of Education.

(c) The Commissioner of Education may solicit and receive donations and grants for the purpose of making awards.



§ 6-16-806 - Treatment as advanced placement course.

Any high school course offered under the International Baccalaureate Diploma Program shall be treated the same as an advanced placement course, including for the following purposes:

(1) Weighted credit;

(2) The Arkansas Advanced Placement and International Baccalaureate Diploma Incentive Program Act of 1995; and

(3) Reporting requirements.






Subchapter 9 - -- Evaluation of Instructional Programs

§ 6-16-901 - Legislative findings -- Procedures.

(a) The General Assembly finds and acknowledges that a system of evaluation is needed to justify expenditure of state resources on effective instructional programs and to eliminate state funding of ineffective instructional programs. The General Assembly further finds that an evaluation system to examine instructional programs administered by the Department of Education must be implemented by the Commissioner of Education in order to make a recommendation regarding continuation or termination of any mandated instructional program administered by the department.

(b) (1) Beginning in 1997-1998 and each year thereafter, the program performance audit of these instructional programs enacted by the General Assembly shall determine whether the continuation of these instructional programs is justified.

(2) Each instructional program administered by the department shall be formally reviewed by a program performance audit every four (4) years to evaluate purposes, activities, duties, accomplishments, and resources required to implement the program.

(3) Upon completion of the program performance audits, the commissioner shall make a recommendation to the General Assembly regarding the continuation or termination of any program enacted by legislative action.

(4) The program performance audit shall include:

(A) The extent to which the instructional program has served the original purpose of the legislation;

(B) The extent to which the instructional program has complied with all laws, rules, and regulations defining its powers and duties;

(C) The extent to which operations of the instructional program have been impeded or enhanced by available resources;

(D) Any formal critique filed regarding the instructional program;

(E) Recognition by professional organizations regarding the effectiveness of the instructional program;

(F) A statistical analysis of the instructional program regarding the populations served, the costs of the program, staff requirements, and improved student achievement; and

(G) Justification for the continued existence or termination of the instructional program.

(5) A written evaluation report on each mandated instructional program, which includes the formal recommendation, will be provided to the General Assembly.






Subchapter 10 - -- Health Education

§ 6-16-1001 - Creation.

The Department of Health shall use moneys from The Tobacco Settlement Proceeds Act, § 19-12-101 et seq., to establish a Kids-For-Health program.



§ 6-16-1002 - Implementation.

(a) Within six (6) months of August 13, 2001, the Department of Health, in consultation with the Department of Education, shall:

(1) Develop a comprehensive set of criteria for establishing a Kids-For-Health program;

(2) Develop a grant program under which school districts may apply for grants to design and implement local Kids-For-Health programs;

(3) Inform all public schools in Arkansas of the availability of funds for Kids-For-Health programs; and

(4) Develop a plan for monitoring and auditing Kids-For-Health programs.

(b) (1) For purposes of this subchapter, "Kids-For-Health program" means an educational program substantially similar to the Kids-For-Health program already operating in Washington County under the sponsorship of the Washington Regional Medical Center.

(2) Each school district may design a Kids-For-Health program appropriate to that school district, but each Kids-For-Health program shall include the study of general health issues, the study of tobacco and drug abuse prevention and cessation, direct student involvement in health-related activities, attention to self-esteem, body systems and functions, nutrition and fitness, hygiene and safety, community health, and pretesting and posttesting to determine the effectiveness of the local program.



§ 6-16-1003 - Oral health standards.

(a) The Department of Education shall adopt oral health standards as part of the Arkansas physical education and health curriculum framework.

(b) The Department of Education shall work with public schools to establish an educational program to inform, train, and educate students concerning the importance of achieving and maintaining good oral health.

(c) Curricula shall be designed according to objectives established by the Department of Education.

(d) The objectives shall be grade specific and shall be incorporated into the appropriate existing health and science curricula.

(e) It is the intent of this section that the curricula shall be implemented gradually, on a basis to be determined by the Department of Education, beginning no later than the fall semester 2005 with early elementary curricula and reaching full implementation at the high school level no later than the fall semester of 2011.

(f) The Department of Education shall enlist the voluntary assistance of appropriate dental health professionals, organizations, and departments as necessary to achieve the purposes of this section.






Subchapter 11 - -- Conservation Education

§ 6-16-1101 - Fish and wildlife conservation education.

(a) The Department of Education, in consultation with the Arkansas State Game and Fish Commission, shall establish school education programs for fish and wildlife conservation and other purposes consistent with Arkansas Constitution, Amendment 35.

(b) The conservation education programs may include, but not be limited to, the study of general fish and wildlife conservation issues, hunter education training, fishing education training, boating education training, wildlife habitat development, Project WILD, and the Hooked on Fishing -- Not on Drugs Program.

(c) (1) The department shall distribute quarterly all grant moneys provided by the commission under § 15-41-209(d) to the counties where the offenses occurred.

(2) The counties shall distribute quarterly in the manner prescribed by ordinance of the county quorum courts all of the funds provided by the commission under § 15-41-209(d) for fish and wildlife conservation education and other purposes consistent with Arkansas Constitution, Amendment 35, to the school districts or conservation districts, or both, for the sole purpose of approved conservation education programs within the counties.






Subchapter 12 - -- Advanced Placement and Endorsed Concurrent Enrollment

§ 6-16-1201 - Purpose.

To ensure that each student has an adequate education, the General Assembly finds that each student should have access to a rigorous and substantially equal curriculum.



§ 6-16-1202 - Definitions.

As used in this subchapter:

(1) "Advanced Placement course" means a high school level preparatory course for a college Advanced Placement test that:

(A) Incorporates all topics specified by the College Board and Educational Testing Service on its standards syllabus for a given subject area; and

(B) Is approved by the College Board and Educational Testing Service;

(2) "Endorsed concurrent enrollment course" means a college level course offered by an institution of higher education in this state that upon completion would qualify for academic credit in both the institution of higher education and a public high school that:

(A) Is in one (1) of the four (4) core areas of math, English, science, and social studies;

(B) Meets the requirements of § 6-16-1204(b); and

(C) Is listed in the Arkansas Course Transfer System of the Department of Higher Education;

(3) "Pre-Advanced Placement course" means a middle school, junior high school, or high school level course that specifically prepares students to enroll and to participate in an advanced course; and

(4) "Vertical team" means a group of educators from different grade levels in a given discipline who work cooperatively to develop and implement a vertically aligned program aimed at helping students from diverse backgrounds acquire the academic skills necessary for success in the Advanced Placement program and other challenging coursework.



§ 6-16-1203 - Teacher skills and training.

(a) (1) A teacher of an Advanced Placement course must obtain appropriate training.

(2) The State Board of Education shall establish clear, specific, and challenging training guidelines that require teachers of College Board advanced placement courses and teachers of pre-Advanced Placement courses to obtain College Board sponsored or endorsed training.

(3) The training may include vertical team training.

(b) An instructor of an endorsed concurrent enrollment course shall have:

(1) (A) No less than a master's degree that includes at least eighteen (18) hours of completed course work in the subject area of the endorsed concurrent enrollment course.

(B) The instructor's credentials shall be approved by the academic unit or chief academic officer of the institution of higher education offering the endorsed concurrent enrollment course; and

(2) The relevant credentials and experience necessary to teach from the syllabus approved by the institution of higher education granting the course credit.



§ 6-16-1204 - Implementation.

(a) (1) In order to prepare students for the rigor inherent in Advanced Placement courses, school districts shall offer pre-Advanced Placement courses to prepare students for the demands of Advanced Placement coursework.

(2) The Department of Education shall approve all classes designated as pre-Advanced Placement courses.

(b) An endorsed concurrent enrollment course must meet the following requirements:

(1) The course must be a course offered by an institution of higher learning in this state that is:

(A) Approved through the institution of higher learning's normal process; and

(B) Listed in the institution of higher learning's catalog;

(2) The course content and instruction must meet the same standards and adopt the same learning outcomes as those developed for a course taught on the campus of the institution of higher education, including without limitation:

(A) The administration of any departmental exams applicable to the course; and

(B) The use of substantially the same book and syllabus as is used at the college level;

(3) The course must be taught by an instructor with the qualifications required under § 6-16-1203(b);

(4) The institution of higher education offering the course must:

(A) Provide to the course instructor staff development, supervision, and evaluation; and

(B) (i) Provide the students enrolled in the course with:

(a) Academic guidance counseling; and

(b) The opportunity to utilize the on-campus library or other academic resources of the institution of higher education.

(ii) Nothing in this subdivision (b)(4) shall preclude institutions of higher education from collaborating to meet the requirements of this subdivision (b)(4);

(5) To be eligible to enroll in an endorsed concurrent enrollment course, the student must:

(A) Be admitted by the institution of higher education as a non-degree or non-certificate seeking student; and

(B) Meet all of the prerequisites for the course in which he or she is enrolled; and

(6) (A) Credit for the endorsed concurrent enrollment course may only be awarded by the institution of higher education offering the course. (B) Nothing in this subdivision (b)(6) shall preclude institutions of higher education from collaborating to provide the course and award course credit.

(c) Beginning with the 2008-2009 school year, all school districts shall offer one (1) College Board Advanced Placement course in each of the four (4) core areas of math, English, science, and social studies for a total of four (4) courses.

(d) (1) The requirement under subsection (c) of this section shall be phased in over a period of four (4) years beginning with the 2005-2006 school year.

(2) Beginning with the 2008-2009 school year, all high schools in Arkansas shall offer a minimum of four (4) Advanced Placement courses by adding at least one (1) core course each year to the list of courses available to high school students.

(e) (1) (A) A state-supported two-year or four-year institution of higher education may offer a reduced tuition rate for endorsed concurrent enrollment courses offered by the institution of higher education to high school students under this subchapter.

(B) The reduction in tuition shall be considered an institutional scholarship.

(2) The number of students enrolled and the semester credit hours for endorsed concurrent enrollment courses shall be included in the calculation of full-time-equivalent enrollment for the institution of higher education.



§ 6-16-1206 - Exemption.

Any high school offering the International Baccalaureate Diploma Program shall be exempt from the provisions of this subchapter.






Subchapter 13 - -- End-of-Course Success Incentive Program

§ 6-16-1301 - End-of-Course Success Incentive Program.

(a) (1) The End-of-Course Success Incentive Program is established, to be administered by the Commissioner of Education.

(2) Contingent upon legislative appropriations, schools will be awarded fifty dollars ($50.00) for each student passing the end-of-course assessment on his or her first attempt.

(3) These funds shall be utilized in the schools to improve student academic performance.

(b) Subject to legislative appropriations, a teacher teaching a course that has a state-required end-of-course assessment may be awarded subsidized teacher training for that particular course at a cost not to exceed six hundred fifty dollars ($650) per teacher.

(c) The provisions of this section shall be contingent on the appropriation and availability of funding for that purpose.

(d) The State Board of Education is authorized to promulgate rules necessary to implement this subchapter.









Chapter 17 - Personnel

Subchapter 1 - -- General Provisions

§ 6-17-101 - Certificate of health -- Tuberculosis tests.

(a) (1) Except as provided in subdivision (a)(4) of this section, prior to beginning employment each school year, every newly hired public school employee within this state shall present to the secretary of the board of directors of the employing school district a certificate of health dated not more than ninety (90) days prior to the date of its presentation stating that the employee is free from tuberculosis.

(2) The status of the individual regarding possible tuberculosis infection must be determined by a method prescribed by regulation of the State Board of Health, and reactors must undergo sufficient additional tests prescribed by regulation of the State Board of Health and shall be scheduled for a periodic reexamination according to the individual's risk status.

(3) Certificates of health stating that public school employees are free from tuberculosis infection may be issued by a regularly licensed physician or regularly constituted health authority, but interpretation of any X ray film must be made by a competent roentgenologist or physician experienced in tuberculosis.

(4) A newly hired employee who has had the required screening performed in the United States within the six (6) months prior to employment will not be required to have it repeated, provided that the employee presents documentation to the hiring school district in accordance with rules established by the State Board of Health.

(b) All school cafeteria employees and other school employees handling food shall comply with the same health requirements imposed upon employees of restaurants and other food service establishments in the State of Arkansas.

(c) Any teacher or other school employee or member of a school board of directors within this state violating the terms of this section shall be guilty of a violation and upon conviction be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).



§ 6-17-102 - Emergency first aid personnel.

Every public elementary school and every public secondary school in the State of Arkansas shall have in its employ at least one (1) person who is certified by the American Red Cross or approved by the Department of Education as qualified to administer emergency first aid who shall be on the school grounds during normal school hours.



§ 6-17-104 - Teachers' records and reports.

(a) The teacher shall keep such records and make such reports as may be required by the school district board of directors employing the teacher.

(b) No teacher shall be entitled to the last month's pay under his or her contract with a public school district until he or she has provided to the school district all records and reports required by the school district.



§ 6-17-106 - Insult or abuse of teacher.

(a) (1) It is unlawful during regular school hours and in a place where a public school employee is required to be in the course of his or her duties for any person to address a public school employee using language that in its common acceptation is calculated to:

(A) Cause a breach of the peace;

(B) Materially and substantially interfere with the operation of the school; or

(C) Arouse the person to whom it is addressed to anger to the extent likely to cause imminent retaliation.

(2) A person who violates this section shall be guilty of a violation and upon conviction be liable for a fine of not less than one hundred dollars ($100) nor more than one thousand five hundred dollars ($1,500).

(b) Each school district shall report to the Department of Education any prosecutions within the school districts under this section.



§ 6-17-107 - Reporting student drug abuse -- Provision of counseling, referrals, medical care, or other assistance to suicidal youths -- Immunity from liability.

(a) Teachers and other school personnel in this state shall be immune from liability and suit for damages for communicating information in good faith concerning drug abuse by any pupil to that pupil's parents, to law enforcement officers, or to health care providers.

(b) Teachers, school counselors, school health care providers, and other school personnel shall be immune from any civil liability for providing counseling, referral, emergency medical care, or other assistance offered in good faith to suicidal students or other suicidal youth. "Suicidal" refers to a person who poses a substantial risk of physical harm to himself or herself as manifested by evidence of, threats of, or attempts at suicide or self-inflicted bodily harm or by evidence of other behavior or thoughts that create a grave and imminent risk to his or her physical condition.

(c) This section shall not preclude liability for civil damages where the individual negligently performs professional counseling or nursing services which he or she is licensed under state law to perform.

(d) This section shall not preclude liability for civil damages as the result of gross negligence.



§ 6-17-108 - Authority for teachers to wear religious clothing.

Any teacher may wear the clothing of any established and recognized religion in the public schools and institutions of this state.



§ 6-17-109 - Travel reimbursement for family and consumer science teachers.

Teachers of family and consumer science shall be reimbursed for travel in the same manner as provided for teachers of agriculture.



§ 6-17-110 - Program to increase racial and ethnic sensitivity.

(a) The State Board of Education is hereby authorized and directed to develop, in cooperation with the Arkansas Black History Advisory Committee, an inclusive statewide program to increase the racial and ethnic sensitivity of teachers and administrators in the public schools of this state.

(b) The program shall serve to assist teachers and administrators in developing a greater awareness of ethnic and racial differences, improving interpersonal skills, and enhancing racial harmony.

(c) Participating schools and school districts shall permit their teachers and administrators who have received training in the program to assist in training other teachers and administrators.

(d) Colleges and universities are hereby encouraged to work with neighboring local school districts regarding professional development of racial and ethnic awareness.

(e) Records shall be kept of the activities authorized by this section.



§ 6-17-111 - Duty-free lunch period.

(a) (1) Each school district in this state shall provide at least a thirty-minute uninterrupted duty-free lunch period during each student instructional day for each licensed school employee in its employment.

(2) Any teacher not receiving a duty-free lunch period during each student instructional day as provided in subdivision (a)(1) of this section shall be compensated at his or her hourly rate of pay for each missed lunch period.

(3) A school district shall be exempt from the provisions of this subsection if:

(A) It has collectively negotiated a contract through a local teachers' association; and

(B) The collectively negotiated contract expressly addresses a duty-free lunch period.

(b) Lunchroom supervisors who have been in-serviced may be volunteers, noncertified personnel, or aides.



§ 6-17-112 - Corporal punishment -- Immunity from liability.

(a) Teachers and administrators in a school district that authorizes use of corporal punishment in the school district's written student discipline policy shall be immune from any civil liability for administering corporal punishment to students, provided only that the corporal punishment is administered in substantial compliance with the school district's written student discipline policy.

(b) As used in subsection (a) of this section, "teachers and administrators" means those persons employed by a school district and required to have a state-issued license as a condition of their employment.



§ 6-17-113 - Duty to report and investigate student criminal acts.

(a) As used in this section:

(1) "Act of violence" means any violation of Arkansas law where a person purposely or knowingly causes or threatens to cause death or serious physical injury to another person;

(2) "Deadly weapon" means:

(A) A firearm or anything manifestly designed, made, or adapted for the purpose of inflicting death or serious physical injury; or

(B) Anything that in the manner of its use or intended use is capable of causing death or serious physical injury; and

(3) "Firearm" means any device designed, made, or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use, including such a device that is not loaded or lacks a clip or other component to render it immediately operable, and components that can readily be assembled into such a device.

(b) Whenever the principal or other person in charge of a public school has personal knowledge or has received information leading to a reasonable belief that any person has committed or has threatened to commit an act of violence or any crime involving a deadly weapon on school property or while under school supervision, the principal or the person in charge shall immediately report the incident or threat to the superintendent of the school district and the appropriate local law enforcement agency. The report shall be by telephone or in person immediately after the incident or threat and shall be followed by a written report within three (3) business days. The principal shall notify any school employee or other person who initially reported the incident that a report has been made to the appropriate law enforcement agency. The superintendent or his designee shall notify the local school board of directors of any report made to law enforcement under this section.

(c) (1) Whenever a law enforcement officer receives a report of an incident pursuant to subsection (b) of this section, that officer shall immediately report the incident to the office of the prosecuting attorney and shall immediately initiate an investigation of the incident.

(2) The investigation shall be conducted with all reasonable haste and, upon completion, shall be referred to the prosecuting attorney.

(3) The prosecuting attorney shall implement the appropriate course of action and within thirty (30) calendar days after receipt of the file, the prosecuting attorney shall provide a written report to the principal. The report shall state:

(A) Whether the investigation into the reported incident is ongoing;

(B) Whether any charges have been filed in either circuit court or the juvenile division of circuit court as a result of the reported incident; and

(C) The disposition of the case.

(4) Upon receipt of the report from the prosecuting attorney, the principal shall notify any school employee or any other person who initially reported the incident that a report has been received from the prosecuting attorney.

(d) Excluding the reporting requirement set out in subdivision (c)(3) of this section, any person who purposely fails to report as required by this section shall be guilty of a Class C misdemeanor.

(e) The State Board of Education shall promulgate rules and regulations to ensure uniform compliance with the requirements of this section and shall consult with the office of the Attorney General concerning the development of these rules and regulations.



§ 6-17-114 - Daily planning period.

(a) (1) Effective beginning the 2003-2004 school year, each school district in this state shall provide a minimum of two hundred (200) minutes each week for each teacher to schedule time for conferences, instructional planning, and preparation for all classroom teachers employed by the school district.

(2) (A) The planning time shall be in increments of no less than forty (40) minutes during the student instructional day unless a teacher submits a written request to be allowed to have his or her planning time scheduled at some time other than during the student instructional day.

(B) A teacher who does not receive the planning time required under subdivision (a)(2)(A) of this section during the student instructional day shall be compensated at his or her hourly rate of pay for each missed planning period except for planning periods missed because of occasional, not-regularly-scheduled field trips, fire drills, or bomb scares.

(C) A school district shall be exempt from the provisions of this subdivision (a)(2) if it has collectively negotiated a contract through a local teachers' association and the collectively negotiated contract expressly provides for a teacher's daily planning period.

(b) (1) No school district shall provide planning time as required by this section by lengthening the school day unless the school district compensates teachers for the additional time at an hourly per diem rate.

(2) Any teacher not receiving individual planning time as provided for in this section shall be compensated for the planning time lost at his or her hourly rate of pay.

(c) Each school district shall implement the requirements of this section in accordance with § 6-17-201 et seq.

(d) As used in this section, "student instructional day" means the time that students are required to be present at school.



§ 6-17-115 - Elective or appointive office -- State policy -- Public school district policy.

(a) It is the policy of this state to encourage public school employees to participate in government and to reduce barriers to their seeking or holding an elective or appointive office. Therefore, it is the purpose of this section to provide public school employees clear information concerning the policies of the school affecting the rights of employees to seek or hold elective or appointive office.

(b) Each public school district shall adopt a policy concerning the right of employees of the school district to seek and hold an elective or an appointive office. The policy shall state the consequences, if any, for seeking or holding an elective or appointive office.



§ 6-17-116 - The Arkansas School Children Protection Act.

(a) This section shall be known and may be cited as "The Arkansas School Children Protection Act".

(b) For purposes of this section:

(1) "Conviction" means having pleaded guilty or nolo contendere to or having been found guilty of committing a sexual offense against a minor or student; and

(2) A "sexual offense" is one described in § 5-14-101 et seq.

(c) (1) Any public school district employee who commits a sexual offense against a minor shall upon conviction be dismissed from employment and shall not thereafter be eligible for employment by any school in this state.

(2) Any public school teacher who commits a sexual offense under § 5-14-125(a)(5) shall upon conviction be dismissed from employment and shall not thereafter be eligible for employment by any school in this state.



§ 6-17-117 - Noninstructional duties.

(a) (1) The purpose of this section is to provide additional time for instructional purposes and to reduce the amount of time for noninstructional duties.

(2) Any teacher assigned more than sixty (60) minutes of noninstructional duties per week shall be contracted in accordance with § 6-17-807(g).

(b) As used in this section, "noninstructional duties" means the supervision of students before or after the instructional day begins or ends for students or for the supervision of students during breakfasts, lunches, recesses, or scheduled breaks.

(c) As used in this section, "instructional purposes" means activities initiated by the teacher related to teaching duties, including, but not limited to, contacting parents, assessing student performance, documenting student performance, organizing the classroom, preparing instructional materials, and other teaching responsibilities related to instructional planning and the direct instruction of students.



§ 6-17-118 - Public education salvage computer loan program.

(a) (1) Any public school district or open-enrollment charter school may develop a program that offers that school district's or charter school's surplus personal computers for loan to public school students attending that public school district or open-enrollment charter school.

(2) Before a public school district or open-enrollment charter school may loan any of its surplus personal computers under this program, it shall:

(A) Determine that the personal computer:

(i) Is outdated;

(ii) Is no longer useful to the school district or charter school except as provided in subdivision (a)(2)(A)(iv) of this section;

(iii) Has no reasonable resale value; and

(iv) May be used by the school district or charter school as an at-home educational tool for students; and

(B) Remove all information and other records from the personal computer that are required by law not to be disclosed by the school district or charter school.

(3) A public school district or open-enrollment charter school may loan a surplus personal computer to a currently enrolled student of that school district or charter school for no longer than the school year if the student's parent, guardian, or caregiver:

(A) Provides written verification that the student:

(i) Does not have access to a personal computer in his or her home environment;

(ii) Needs the use of a personal computer for educational purposes; and

(iii) Identifies one (1) of the student's teachers who is willing to attest to the student's need for access to a personal computer; and

(B) Signs an agreement:

(i) Accepting legal responsibility and liability for:

(a) The value and maintenance of the personal computer while in the student's possession; and

(b) Any reasonable cost associated with the recovery of the personal computer if it is not returned on the agreed-upon date or is damaged upon return; and

(ii) Agreeing that the school district or charter school may sell the personal computer loaned to the student if the school district or charter school determines that selling the computer would be beneficial and the computer is sold for its fair market value.

(b) The Division of Legislative Audit or any private auditor retained by the public school district or open-enrollment charter school to perform its annual audit shall review the program and report any violation of law or the requirements of this section in the school district's or charter school's annual audit.

(c) The State Board of Education shall promulgate any rules necessary for the implementation of this section.



§ 6-17-119 - Alternative pay programs.

(a) As used in this section:

(1) "Alternative pay" means a salary amount that is part of the certified employee's or classified employee's total compensation for additional responsibilities, mastery of new knowledge and skills, advanced career opportunities, increased student achievement, attracting highly qualified teachers, or professional development exceeding state minimums;

(2) "Certified employee" means a person employed by a public school who is required to hold a license issued by the Department of Education;

(3) "Classified employee" means a person employed by a public school district under a written annual contract who is not required to have a teaching certificate issued by the department as a condition of employment; and

(4) "Teacher" means:

(A) Any person who is:

(i) Required to hold a teaching license from the department; and

(ii) Is engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(B) A guidance counselor; or

(C) A librarian.

(b) A public school district may offer or participate in an alternative pay program for its certified employees, classified employees, or both employee groups if:

(1) The program is implemented school district-wide or on a school-by-school basis;

(2) Every eligible certified employee or classified employee may participate in the program;

(3) (A) The program from the beginning is a collaborative effort among the participating school board of directors, administrators, teachers, classified employees, association representatives, and parents with children attending the school district.

(B) The school board of directors, administrators, teachers, and classified employees shall each approve a show of interest resolution in the program by at least seventy percent (70%) or another percentage established by a majority vote of the teachers and approved by the local school board of directors.

(C) (i) Each of the above groups shall be represented on a committee that will design, implement, and evaluate the program.

(ii) Each group shall select its own representatives, and the committee shall be composed of at least fifty percent (50%) classroom teachers.

(D) The program is a personnel policy and shall be promulgated in accordance with § 6-17-201 et seq. and § 6-17-2301 et seq., except to the extent that those personnel policies are negotiable in any school district that recognizes an organization representing a majority of teachers;

(4) (A) The program uses a variety of objective criteria that are credible, clear, specific, measurable indicators of student achievement, and generally accepted best practices to determine pay.

(B) No more than fifty percent (50%) of the program's eligibility requirements or alternative pay shall be related to annual increases in test scores;

(5) (A) (i) The program establishes a clear system of pay.

(ii) The alternative pay system may not be arbitrary.

(B) The alternative pay shall be at least ten percent (10%) of the salary and receivable in one (1) year;

(6) The program has an established and ongoing support system for the participants with the necessary financial and administrative resources to successfully carry the program through;

(7) The program is aligned and linked to each school's Arkansas Comprehensive School Improvement Plan;

(8) The program is part of a larger set of reforms rather than an isolated approach to improving performance or rewarding certain certified or classified employees;

(9) Each group identified in subdivision (b)(3)(B) approves the finalized program by:

(A) At least a seventy percent (70%) majority; or

(B) Another percentage established by a majority vote of the teachers and approved by the local school board of directors; and

(10) (A) The program respects the right of any teacher or classified employee to elect not to participate in the program.

(B) However, if fifty-one percent (51%) or more of an employee group chooses not to participate, the program shall not be implemented for that group.

(c) The department shall promulgate the rules necessary for the proper implementation of this section.

(d) This section shall not apply to any state-funded alternative teacher compensation pilot program or to any other performance-based pay program operating in a public school on July 31, 2007.






Subchapter 2 - -- Personnel Policies

§ 6-17-201 - Personnel policies requirements.

(a) Each school district in the state shall have a set of written personnel policies, including the teacher salary schedule.

(b) "Personnel policies" means all school district policies, guidelines, regulations, and procedures that pertain to the terms and conditions of a teacher's employment.

(c) The personnel policies shall include, but are not limited to, the following terms and conditions of employment:

(1) Benefits;

(2) Compensation;

(3) Designation of workdays;

(4) Holidays and noninstructional days;

(5) The annual calendar;

(6) Methods of evaluations;

(7) Extra duties;

(8) Leave;

(9) Grievances;

(10) Dismissal or nonrenewal;

(11) Reduction in force; and

(12) Assignment of teacher aides.

(d) (1) (A) A school district shall not receive in any year any additional funding from the Public School Fund unless the school district posts by September 15 its current personnel policies on the school district's website, including the salary schedule as required by this subchapter.

(B) A written copy of the policies signed by the president of the local school board of directors shall be retained by the school district in a central records location.

(2) By September 15 of each year, a school district shall provide the Department of Education with the website address at which its current personnel policies, including the salary schedule, may be found.

(e) The department shall notify any school district that has not filed its policies in accordance with this section.



§ 6-17-202 - Applicability.

(a) The provisions of this subchapter shall not apply in any school district which chooses to officially recognize in its policies an organization representing the majority of the teachers of the school district for the purpose of negotiating personnel policies, salaries, and educational matters of mutual concern under a written policy agreement.

(b) School boards of directors or their representatives shall not take or threaten actions which interfere with, restrain, or coerce a teacher in the exercise of the teacher's right to have an organization represent a majority of the teachers as set forth in this section.



§ 6-17-203 - Committee for each school district.

(a) Each school district shall have a committee on personnel policies which shall consist of no fewer than five (5) classroom teachers, and no more than three (3) administrators, one (1) of which may be the superintendent.

(b) The classroom teacher members of each school district's committee on personnel policies shall be elected by a majority of the classroom teachers voting by secret ballot. The election shall be solely and exclusively conducted by the classroom teachers, including the distribution of ballots to all classroom teachers.



§ 6-17-204 - Incorporation into teachers' contracts.

(a) The personnel policies of all school districts shall be considered to be incorporated as terms of the licensed personnel contracts and shall be binding on the licensed personnel and the school district.

(b) (1) Any changes or additions to the personnel policies shall not be considered a part of licensed personnel contracts until the next fiscal year.

(2) (A) Any changes or additions to the personnel policies may take effect before the next fiscal year only if the changes or additions are approved by a majority of the licensed personnel employed by the school district voting by secret ballot.

(B) The voting and counting shall be conducted by the personnel policy committee.

(3) All changes or additions to the personnel policies or new personnel policies shall be made in accordance with this subchapter.

(c) (1) Notwithstanding the provisions listed in subsection (b) of this section, any change or addition to the personnel policies adopted by the school board of directors on or before June 30 each year to ensure compliance with state or federal law or regulation shall be considered a part of licensed personnel contracts on July 1 of the same calendar year.

(2) Any changes or additions to the personnel policies adopted by the school board of directors between May 1 and June 30 each year that are not required to ensure compliance with state or federal law or regulation shall be considered a part of licensed personnel contracts on July 1 of the same calendar year if:

(A) A notice of the change is sent no later than five (5) working days after final board action by first class letter to the address on record in the personnel file of each affected employee; and

(B) The notice of change includes:

(i) (a) The new or modified policy.

(b) A modified policy shall be provided in a form that clearly shows additions underlined and deletions stricken; and

(ii) (a) A provision that states that due to the policy change, each continuing employee under contract shall have the power to unilaterally exercise the power of rescission within a period of thirty (30) days after the school board of directors takes final action by providing to the school board of directors a notice of rescission in the form of a letter of resignation during the period of thirty (30) days.

(b) For continuing contract employees covered under the Teacher Fair Dismissal Act of 1983, the power of rescission in this section shall be in addition to the power of rescission provided under § 6-17-1506.

(d) (1) A school district shall adopt, in accordance with this subchapter, a supplement to the salary schedule for those licensed staff employed longer than the period covered by the salary schedule and for duties in addition to licensed employees' regular teaching assignments.

(2) Compensation policies approved by the personnel policy committee shall not apply to the chief administrator who is charged with administration of salary policy for all employees.

(3) A licensed employee may not waive payment according to the salary schedule.

(e) Under §§ 6-5-307(a) and 6-20-412 a school district is not prohibited from paying a licensed employee additional salary increases as a supplement to the salary schedule even though the licensed employee is not employed an additional time period longer than the period covered by the salary schedule or required to perform duties in addition to the licensed employee's regular teaching assignments.



§ 6-17-205 - Organization and duties of committee.

(a) (1) Each school district's committee on personnel policies shall organize itself in the first quarter of each school year and elect a chair and a secretary.

(2) The committee shall develop a calendar of meetings throughout the year to review the school district's personnel policies in order to:

(A) Determine whether additional policies or amendments to existing policies are needed;

(B) Review any policies or changes to policies proposed by the board of directors;

(C) Propose additional policies or amendments to the board of directors; and

(D) Review any proposed distribution of a salary underpayment from previous years.

(3) Minutes of the committee meetings shall be promptly reported and distributed to members of the board of directors and posted in the buildings of the school district, including the administrative offices.

(b) (1) Either the committee or the board of directors may propose new personnel policies or amendments to existing policies.

(2) New personnel policies or amendments to existing personnel policies proposed by the board of directors may not be voted on by the board of directors as a school district policy unless the final form of the policy to be voted on has been submitted as a proposed policy to the committee for consideration at least ten (10) working days before the vote of the board of directors.

(3) (A) The superintendent may recommend any changes in personnel policies to the board of directors or to the personnel policies committee.

(B) The recommendations may then become proposals at the discretion of either the board of directors or the committee.

(c) The chair of the committee or a committee member designated by the chair shall be placed on the board of directors' agenda and shall have the opportunity to orally present to the board of directors the committee's comments, positions, or proposals on the final form of any proposed policies or amendments to existing policies, whether proposed by the committee or the board of directors, before they are voted on by the board of directors as school district policies.

(d) After the oral presentation to the board of directors, the board of directors may take final action immediately, but final action shall be taken no later than its next regular board of directors meeting.

(e) The board of directors may adopt, reject, or refer back to the committee on personnel policies for further study and revision any proposed policies or amendments to existing policies that are submitted to the board of directors for consideration by the committee.



§ 6-17-206 - Copies furnished teachers and administrators.

(a) (1) Each teacher or administrator being employed by a school district for the first time shall be given a copy of the school district's personnel policies in effect at the time of his or her employment.

(2) A digital copy provided to an employee or an online copy that is accessible by Internet or intranet will meet the requirements of subdivision (a)(1) of this section.

(3) A hard copy of all policies shall be available to review at each location.

(4) A hard copy shall be given to the individual employee upon request of the employee.

(b) (1) Each teacher or administrator shall be furnished a copy of any amendments to the personnel policies within thirty (30) days after approval of the amendments by the board of directors of the school district.

(2) A digital copy provided to an employee or an online copy that is accessible by Internet or intranet will meet the requirements of subdivision (b)(1) of this section.

(3) A hard copy of all amendments shall be available for review at each location.

(4) A hard copy shall be given to the individual employee upon request of the employee.



§ 6-17-207 - Accreditation of school district.

No school district which does not have written personnel policies shall be accredited by the Department of Education.



§ 6-17-208 - Grievance procedure.

(a) (1) It is the public policy of the State of Arkansas that:

(A) Each school district shall have a written grievance procedure that provides for an orderly method of resolving concerns raised by an employee at the lowest possible administrative level and in a clear and timely manner for both parties; and

(B) (i) All school employees shall have the right to file grievances and have those grievances heard.

(ii) A group of employees who have the same grievance may file a group grievance.

(2) (A) "Grievance" means any concern related to personnel policy, salary, federal or state laws and regulations, or terms or conditions of employment raised by an employee.

(B) "Employee" means a person employed by a school district under a written contract.

(b) (1) The grievance policy shall include at least the following provisions:

(A) A procedure for resolving the matter informally with the employee's immediate supervisor;

(B) A procedure to appeal in writing an unsatisfactorily resolved grievance from the immediate supervisor to the superintendent of schools or his or her designee;

(C) (i) A procedure to appeal in writing an unsatisfactorily resolved grievance from the superintendent or his or her designee to the school board of directors at the next regularly scheduled school board of directors meeting unless both parties have agreed to a different date.

(ii) The hearing shall be open or closed at the discretion of the employee.

(iii) If the hearing is open, the parent or guardian of any student under the age of eighteen (18) who gives testimony may elect to have the student's testimony given in a closed session; and

(D) The right of a party to be represented by a person of his or her own choosing, but not by a member of a party's immediate family at any level of the procedure.

(2) (A) The determination by the principal, superintendent, or their designees that the concern expressed by the employee is not a grievance may be appealed to the school board of directors for a final decision.

(B) At the hearing:

(i) (a) The employee shall have an adequate opportunity to present the grievance.

(b) The employee shall be provided no less than ninety (90) minutes to present the grievance, unless a shorter period is agreed to by the employee; and

(ii) Both parties shall have the opportunity to present and question witnesses.

(c) The grievance policy shall be adopted in accordance with this subchapter and other applicable policies of the school district.

(d) There shall be no reprisals of any kind against any individual who exercises his or her rights under this section.

(e) Nothing in this section shall be construed as requiring a school district to enter into an agreement recognizing an organization for the purpose of negotiating personnel policies, salaries, and educational matters of mutual concern.



§ 6-17-209 - Interim personnel policy committees.

(a) For purposes of this section, the following definitions shall apply:

(1) "Consolidation" means any reorganization, merger, collapse, or annexation of any school districts or portions of any school districts either voluntarily or involuntarily;

(2) "Interim policy review board" means a board consisting of the presidents of the school district boards of directors of the school districts to be consolidated that shall be formed for the purpose of reviewing and adopting a uniform set of policies under this section; and

(3) "New school district" means the resulting school district after consolidation.

(b) (1) As soon as possible after the school boards of directors or the qualified electors of the school districts agree to be consolidated or as soon as possible after any decision is made that the school districts are to be involuntarily consolidated, the personnel policy committee of each of the school districts involved in the consolidation shall meet individually and elect members to form an interim personnel policy committee for the new school district.

(2) The personnel policy committees of the existing school district shall elect:

(A) (i) If three (3) or fewer school districts are consolidating, three (3) existing teacher members of the personnel policy committee from each school district to serve on the interim personnel policy committee; or

(ii) If four (4) or more school districts are consolidating, two (2) existing teacher members of the personnel policy committee from each school district to serve on the interim personnel policy committee; and

(B) One (1) administrator from each of the school districts to serve on the interim personnel policy committee.

(3) (A) The interim personnel policy committee shall elect a chair and a secretary, both of whom shall be classroom teachers, and schedule a calendar of meetings to review all the written uniform policies of the respective school districts that affect the terms and conditions of the teachers' employment.

(B) The interim personnel policy committee shall put together a proposed set of policies for the new school district from the written policies.

(c) (1) After drafting a proposed set of policies for the new school district, the interim personnel policy committee shall meet with the interim policy review board of the new school district to present and explain to the interim policy review board the proposed set of policies for the new school district.

(2) Upon request of the interim personnel policy committee, the interim policy review board shall be entitled to and shall organize itself and meet with the interim personnel policy committee at least twice before June 1 of the school year prior to consolidation for the purpose of reviewing, receiving, and discussing with the interim personnel policy committee the proposed policies for the new school district.

(d) The interim personnel policy committee shall serve as the personnel policy committee of the new school district until a new personnel policy committee is formed and successor personnel policy committee members are elected pursuant to this subchapter or until the new school district chooses to officially recognize in its policies an organization representing a majority of the teachers in the school district for purposes of negotiating as provided for under this subchapter.

(e) (1) The interim policy review board shall adopt a uniform set of policies before the effective date of the consolidation that shall be the personnel policies for the new school district.

(2) In the event the interim policy review board decides to adopt any policy or policies different from those proposed by the interim personnel policy committee, the interim policy review board shall submit the proposals to the interim personnel policy committee at least seven (7) calendar days before being considered for adoption by the interim policy review board.

(3) The chair of the interim personnel policy committee or a committee member designated by the chair will have the opportunity to comment orally on any of the interim policy review board's proposals before their adoption.

(4) Any written policy of a new school district that affects the terms and conditions of a teacher's employment shall be considered a personnel policy.

(5) The new personnel policies shall not impair or diminish the existing contract rights of any teacher.

(f) In the event a school district with a personnel policy committee consolidates with another school that recognizes in its policies an organization representing the majority of the teachers of the school district for the purpose of negotiating personnel policies, salaries, and educational matters of mutual concern pursuant to § 6-17-202, each teacher in the school district with the personnel policy committee shall have the right in his or her first year of employment with the new school district to elect to have his or her contract governed by the negotiated personnel policies of the new school district or to continue with the terms of his or her existing contract under the personnel policies of the school district by which he or she was employed the year before the consolidation.

(g) The provisions of this section shall not apply to instances in which the State Board of Education votes to annex or consolidate one (1) school district to or with two (2) or more receiving or resulting school districts due to enforcement by the state board of the provisions of this title relating to academic distress, academic facilities distress, fiscal distress, or violations of the Standards for Accreditation of Arkansas Public Schools and School Districts.



§ 6-17-210 - Right to witness or representative.

An employee shall be entitled to and shall be offered the opportunity to have a witness or representative of the employee's choice present during any disciplinary or grievance matter with any administrator.



§ 6-17-211 - Use of personal leave when administrator or school employee is absent from campus.

(a) As used in this section:

(1) "Personal leave" means absence for illness, annual leave, or other personal leave as defined by the personnel policies of a school district or an education service cooperative; and

(2) "School functions" means:

(A) Athletic or academic events related to a public school district; and

(B) Meetings and conferences related to education.

(b) Each school district and education service cooperative shall establish in its personnel policies guidelines requiring an administrator or an employee of a public school district to use personal leave or leave without pay when away from the school premises for reasons other than attendance at school functions that occur away from the school premises.






Subchapter 3 - -- Employment and Assignment

§ 6-17-301 - Employment of licensed personnel.

(a) (1) A school board of directors may employ superintendents, deputy superintendents, assistant superintendents, and high school principals, as well as department heads, coaches, teachers, and other licensed personnel by written contract for a period of time not more than three (3) years.

(2) A contract may be renewed annually.

(b) A superintendent's contract of employment with a school district may be terminated for cause and without the school district's having any further financial obligation to the superintendent if:

(1) The school district has:

(A) Been placed on fiscal distress by the Department of Education because of:

(i) Commitments made by the superintendent of which the school board of directors had no notice or knowledge; or

(ii) A material misrepresentation made by the superintendent concerning the school district's finances that the school board of directors relied upon to the detriment of the school district;

(B) Exhausted all appeals of the department's decision regarding the fiscal distress determination;

(2) The superintendent was provided:

(A) Notice of the reason for termination;

(B) A hearing to allow the superintendent to explain or rebut the reasons stated in the notice; and

(C) A record of the hearing provided at the expense of the school district; and

(3) The superintendent's contract was terminated by a majority vote of the full school board of directors after the hearing described in subdivision (b)(2) of this section.



§ 6-17-302 - Public school principals -- Qualifications and responsibilities.

(a) The school district board of directors shall employ through written contract public school principals who shall hold valid supervisory or administrative licenses and who shall supervise the operation and management of the school and property as the board of directors shall determine necessary.

(b) The principal shall assume administrative responsibility and instructional leadership, under the supervision of the superintendent and in accordance with the legal rules and regulations of the board of directors, for the planning, management, operation, and evaluation of the educational program of the attendance area to which he or she is assigned.

(c) The principal shall submit recommendations to the superintendent regarding the appointment, assignment, promotion, transfer, and dismissal of all personnel assigned to the attendance area.

(d) The principal shall perform such other duties as may be assigned by the superintendent pursuant to the legal rules and regulations of the board of directors.



§ 6-17-303 - Assignment and reassignment of teachers.

School district boards of directors shall have authority to assign and reassign or transfer all teachers in schools within their jurisdiction upon the recommendation of the superintendent.



§ 6-17-304 - Employment of teacher obligated to another school district -- Liability of hiring school district.

(a) Any school district which employs a teacher or administrator which the school district knows, or should have known, is contractually obligated to another school district shall be liable to the other school district for an amount of money equal to the salary in the violated contract exclusive of fringe benefits.

(b) Either school district may petition the Department of Education to satisfy the liability by transferring such amount to the entitled school district from funds which the department would have distributed to the liable school district.

(c) Upon receipt of such a petition, the department shall determine the amount of the liability and satisfy the same by such transfer.

(d) If a substantial question arises as to the existence of a contract, the State Board of Education may decline to assess the penalty.



§ 6-17-305 - Student teachers.

(a) Any primary or secondary school which has been accredited by the Department of Education may be entitled to assignments of student teachers from institutions of higher learning in this state, irrespective of accreditation by any other agency, private or public.

(b) Any school district board of directors desiring to cooperate with any tax-supported institution of higher learning one (1) of whose functions is the training of teachers is authorized to enter into a contract with the board of trustees of the institution for the operation and maintenance of a public school, grades one through twelve (1-12) or any part thereof, located in the county, to be used for training school purposes by the institution.

(c) The school district boards of directors in this state are authorized to enter into contracts with colleges and universities for the use of student teachers in the public schools.

(d) The State Board of Education, by rules and regulations, may approve students authorized by the college to do student teaching.

(e) Student teachers in the public schools shall, while engaged in the performance of their student teaching duties, enjoy the same immunities provided by law for teachers in the public schools.



§ 6-17-306 - Leaves of absence.

(a) As used in this section:

(1) "Classified employee" means a person employed by a public school in this state who is not a licensed employee;

(2) "Emergency situations" shall have the same meaning as it is defined in § 21-4-212;

(3) "Fiscal year" shall be the fiscal year now established for the United States Government; and

(4) "Licensed employee" means a teacher or administrator employed by a public school in this state who is required to be licensed by the State Board of Education as a condition of the teacher's or administrator's employment.

(b) (1) A teacher, administrator, or noncertified personnel who is employed by a public school in this state is entitled to a leave of absence for fifteen (15) days plus necessary travel time in any fiscal year for the purpose of participating in:

(A) Military training programs or other official duties made available by the armed forces of this state or any other state, including without limitation the National Guard or a reserve component of the armed forces; or

(B) The civil defense and public health training programs made available by the United States Public Health Service.

(2) To the extent that this leave is not used in a fiscal year, it will accumulate for use in the succeeding fiscal year until it totals fifteen (15) days at the beginning of a fiscal year.

(c) (1) When a licensed employee or a classified employee is granted a leave of absence under this section, he or she shall be entitled to his or her regular salary during the time he or she is away from his or her duties during such leave of absence.

(2) The leave of absence shall be in addition to the regular vacation time allowed the employee.

(d) (1) A licensed employee or a classified employee who is called to duty in an emergency situation by the Governor or by the President shall be granted leave with pay not to exceed thirty (30) working days, after which leave without pay will be granted.

(2) This leave shall be granted in addition to all other leave to which the licensed employee or certified employee is entitled.

(e) (1) During a leave of absence, a licensed employee or a classified employee is entitled to preserve all seniority rights, efficiency or performance ratings, promotional status, retirement privileges, life and disability insurance benefits, and any other rights, privileges, and benefits to which he or she has become entitled.

(2) The period of military service shall, for purposes of computations to determine whether the licensed employee or the classified employee is entitled to retirement under the laws of the State of Arkansas, be deemed continuous service, and the licensed employee or the classified employee shall not be required to make contributions to any retirement fund.

(3) The school district shall continue to contribute its portion of any life and disability insurance premiums during the leave of absence on behalf of the licensed employee or the classified employee, if requested, so that continuous coverage may be maintained.

(f) When a licensed employee or a classified employee is granted military leave for a period of fifteen (15) days per calendar year or fiscal year under this section, the military leave will accumulate for use in succeeding calendar years or fiscal years until it totals fifteen (15) days at the beginning of the calendar year or fiscal year, for a maximum number of military leave days available in any one (1) calendar year or fiscal year to be thirty (30) days.



§ 6-17-307 - Interviewing expenses in particular regions.

The school board of directors of any school district situated within the Delta or within a geographical area of the state where there exists a critical shortage of teachers as designated by the State Board of Education may reimburse any person who interviews for employment as a licensed teacher with the school district for the mileage and other actual expenses incurred by the person in the course of travel to and from the interview.



§ 6-17-308 - Moving expenses in particular regions.

(a) The State Board of Education shall prescribe rules and regulations that allow for reimbursement to state-licensed teachers for the expense of moving when the employment necessitates the relocation of the teacher to a different geographical area from that in which the teacher resided before entering into a contract.

(b) (1) The expense reimbursement shall be allowed for both in-state and out-of-state teachers who enter into a contract for employment in a school district situated in the Delta or within a geographical area of the state where there exists a critical shortage of teachers.

(2) The region that is included in the Delta and the geographical area of the state where there exists a critical shortage of teachers shall be designated by the state board.

(c) In order to be eligible for the reimbursement, the teacher must apply to the local school district, and the school district must obtain the prior approval from the Department of Higher Education for reimbursement before the relocation occurs.

(d) (1) If the reimbursement is approved, the department shall provide funds to the school district to reimburse the teacher an amount not to exceed one thousand dollars ($1,000) for the documented actual expenses incurred in the course of relocating.

(2) Allowable expenses shall include:

(A) The expense of any professional moving company or persons employed to assist with the move;

(B) Rented moving vehicles or equipment;

(C) Mileage in the amount authorized for state employees if the teacher used a personal vehicle or vehicles for the move;

(D) Meals; and

(E) Other expenses associated with the relocation in accordance with the department's established rules and regulations.

(e) No teacher may be reimbursed for moving expenses under this section on more than one (1) occasion.

(f) (1) Nothing in this section shall be construed to require the actual residence to which the teacher relocates to be within the boundaries of the school district that has executed a contract for employment with the teacher or within the boundaries of the area designated by the state board as the Delta or a critical teacher shortage area in order for the teacher to be eligible for reimbursement for moving expenses.

(2) Teachers must relocate within the boundaries of the State of Arkansas.

(g) The provisions of this section shall be contingent on the availability of funding for the purpose of reimbursing teachers for interviewing and moving expenses under the terms of this section.



§ 6-17-309 - Licensure -- Waiver.

(a) (1) No class of students shall be under the instruction of a teacher who is not licensed to teach the grade level or subject matter of the class for more than thirty (30) consecutive school days in the same class during a school year.

(2) This provision shall not apply to:

(A) Nondegreed vocational-technical teachers;

(B) Those persons approved by the Department of Education to teach the grade level or subject matter of the class in the Department of Education's distance learning program;

(C) Those persons teaching concurrent credit courses or advanced placement courses who:

(i) Are employed by a postsecondary institution;

(ii) Meet the qualification requirements of that institution or the Department of Workforce Education; and

(iii) Are teaching in a course in which credit is offered by an institution of higher education or a technical institute;

(D) Licensed teachers teaching in the following settings:

(i) An alternative learning environment;

(ii) A juvenile detention facility;

(iii) A residential and day alcohol, drug, and psychiatric facility program;

(iv) An emergency youth shelter;

(v) A facility of the Division of Youth Services of the Department of Human Services; or

(vi) A facility of the Division of Developmental Disabilities Services of the Department of Human Services; and

(E) A licensed special education teacher teaching two (2) or more core academic subjects exclusively to children with disabilities.

(b) (1) If this requirement imposes an undue hardship on a school district, the school district may apply to the State Board of Education for a waiver.

(2) The state board shall develop rules and regulations for granting a waiver.

(3) Any school district that obtains a waiver shall send written notice of the assignment to the parent or guardian of each student in the classroom no later than the thirtieth school day after the date of the assignment.

(4) The state board may waive or modify the requirement that an applicant seeking licensure as a special education teacher complete an additional performance-based program of study if the applicant:

(A) Is licensed in another state with a special education license or endorsement; and

(B) Has taught special education students for not less than five (5) years.



§ 6-17-310 - Office for the Purpose of Teacher Recruitment.

(a) (1) There is established within the Department of Education the Office for the Purpose of Teacher Recruitment for ensuring that the children of our state are taught by highly qualified professionals.

(2) The office may serve as an interagency center focused on teacher recruitment.

(b) The office may have the following duties to:

(1) Develop, disseminate, and distribute written materials and video productions on the importance of teaching as a profession, emphasizing the critical need for teachers in certain geographical areas of the state and the availability of financial scholarships to college students in exchange for service as a licensed teacher in the geographical critical-need area as identified by the Department of Education to assist the Department of Higher Education;

(2) Encourage teachers' aides and paraprofessionals in the public schools to pursue a college education that will enable them to become licensed teachers and to inform all assistant teachers of the availability of financial scholarships to both full-time and part-time college students under the Arkansas Academic Challenge Scholarship Program;

(3) Actively recruit, both within the state and out of state, teachers to render service to the state as licensed teachers in a geographical area of the state or subject-matter area where there exists a critical shortage of teachers, as designated by the State Board of Education;

(4) Actively recruit, both within the state and out of state, nonpracticing licensed teachers to return to the teaching profession to render service as licensed teachers in a public school district in a geographical area of the state and a subject-matter area where there is a critical shortage of teachers as designated by the state board;

(5) Recruit retired teachers who are willing to teach either full time or part time in public school programs;

(6) Notify teachers of the availability of incentives, including, but not limited to, forgivable loans and scholarships for persons who render service to the state as licensed teachers in a geographical area of the state where there exists a critical shortage of teachers in a subject-matter area, as designated by the state board; and

(7) Develop a statewide database for tracking Arkansas's educator workforce to give the state the ability it currently lacks in tracking Arkansas's ongoing process toward increasing the number of well-prepared and highly-skilled teachers in high-poverty and high-priority schools or districts.

(c) The office may also provide leadership for the following initiatives to:

(1) Initiate and monitor high school programs for teacher recruitment;

(2) Initiate and monitor college-level programs for teacher recruitment;

(3) (A) Facilitate articulation agreements between two-year colleges and four-year higher education institutions to capitalize on the associates of arts candidates of two-year campuses for the purpose of recruiting candidates from underrepresented minorities.

(B) The Department of Higher Education may assist the office with the measure implemented under subdivision (c)(3)(A) of this section;

(4) Develop a plan to provide financial rewards to colleges and universities that prepare teachers and administrators from underrepresented minorities as well as teachers and administrators who teach in geographical areas of the state with a shortage of teachers, subject-matter areas with a shortage of teachers, or both;

(5) Provide additional scholarships for any targeted populations or geographical areas of the state needing potential teachers;

(6) Provide assistance to local school districts in identifying and locating specific teacher needs;

(7) Provide leadership and assistance to schools for developing Teachers of Tomorrow programs and future teacher clubs;

(8) Coordinate an annual teacher-recruitment conference;

(9) Promote Grow Your Own Teacher projects;

(10) Coordinate teacher recruitment activities with the Department of Higher Education;

(11) Develop programs to provide incentives to high-priority schools or districts to encourage changes in teaching and learning environments, to help prevent high-quality teachers from leaving for other schools, and to create the instructional environments that give all students the opportunity to achieve high academic standards;

(12) Develop programs to promote innovative partnerships between schools and health and social service agencies to ensure that students' noneducational needs are addressed through appropriate and effective mechanisms that do not become barriers to teaching and learning; and

(13) Develop programs to promote partnerships between teachers and education programs and grades prekindergarten through twelve (preK-12) school districts with emphasis on partnerships that prepare teachers and administrators to work in high-priority schools or districts.

(d) The Department of Education may develop a supplemental funding program to be known as the "High-Priority Teacher Recruitment Program" that:

(1) Provides financial rewards to colleges and universities that prepare teachers and administrators from underrepresented minorities, teachers and administrators who teach in high-priority schools or school districts, or both;

(2) Provides incentives to high-priority schools or districts to encourage changes in teaching and learning environments, to help prevent high-quality teachers from leaving for other schools, and to create the instructional environments that give all students the opportunity to achieve high academic standards;

(3) Funds innovative partnerships between schools and health and social service agencies to ensure that students' noneducational needs are addressed through appropriate and effective mechanisms that do not become barriers to teaching and learning; and

(4) Funds partnerships between teacher education programs and grades prekindergarten through twelve (preK-12) school districts with emphasis on partnerships that prepare teachers and administrators to work in high-priority schools or districts.

(e) For purposes of this section, a "high-priority school or district" means a school or school district with:

(1) Seventy-five percent (75%) or more of its students scoring below-proficient on fourth grade or eighth grade benchmark exams in the two (2) immediately preceding school years; or

(2) Unacceptably wide achievement gaps as determined by the Department of Education in conjunction with the Commission on Closing the Achievement Gap in Arkansas.






Subchapter 4 - -- Licensure Generally

§ 6-17-401 - Teacher's license requirement.

(a) Except as permitted under § 6-17-309 and § 6-17-2601 et seq., no teacher shall be employed in any public school of the state who is not licensed to teach in the State of Arkansas by a license issued by the State Board of Education.

(b) Any person who shall teach in a public school in this state shall only be entitled to receive any compensation from the school funds for such services if the person has:

(1) A valid license issued by the state board; or

(2) Other documentation from the Office of Professional Licensure of the Department of Education authorizing employment as a teacher under the conditions set forth by the Department of Education in the documentation.



§ 6-17-402 - Rules and regulations.

(a) The State Board of Education shall issue the license of a classroom teacher, an administrator, a guidance counselor, or a library media specialist.

(b) (1) The State Board of Education shall promulgate rules and regulations for the issuance, licensure, relicensure, and continuance of licensure of teachers in the public schools of this state.

(2) (A) In addition to other requirements, any person applying for initial licensure as a teacher or administrator in the public schools or a licensed teacher or administrator applying for a license in an additional area shall take and complete a test recognized by the National Council for Accreditation of Teacher Education and approved by the State Board of Education and submit the scores to the Department of Education.

(B) No applicant for initial licensure or licensure in an additional area shall receive a license after July 1, 2007, unless the applicant scores at or above the minimum level set by the State Board of Education that is consistent with the recommendations of the Professional Licensure Standards Board.

(C) All colleges and universities in this state shall report the results of the examinations to the department upon request.

(c) The State Board of Education shall not delegate to any college or university any of the State Board of Education's powers or duties pertaining to the issuance, licensure, relicensure, and continuance of licensure of teachers in public schools in this state.

(d) The State Board of Education shall waive the examination requirements under subsection (b) of this section for individuals applying for licensure in Arkansas who have a valid out-of-state teaching license and three (3) years' documented teaching experience as required by the rules promulgated by the State Board of Education.

(e) (1) (A) The State Board of Education shall waive the requirement for professional development for a retired teacher who:

(i) Maintains a valid license; and

(ii) Reenters the educational setting prior to sixty-five (65) years of age due to a teacher shortage.

(B) "Educational setting" means the employment setting where the certified employee works, including without limitation:

(i) A public or private school;

(ii) An institution of higher education;

(iii) An education service cooperative;

(iv) The Department of Education;

(v) An adult education setting; or

(vi) Another agency or organization that employs licensed teachers for educational purposes.

(2) A retired teacher who receives a waiver under subdivision (e)(1) of this section shall participate in the staff development programs required by the school district where he or she is employed.



§ 6-17-403 - Provisional licensure for teachers trained and licensed in other states.

(a) The State Board of Education may issue a one-year nonrenewable provisional license to any teacher who seeks Arkansas licensure and is trained in and licensed by a state other than Arkansas.

(b) (1) Any person who has not successfully completed the licensure examination designated by the state board under § 6-17-601 et seq. and who has not previously held an Arkansas license but meets degree, course work, and experience requirements for a standard license and who otherwise qualifies to teach in the public schools of this state may receive a one-year nonrenewable provisional license and be employed by any public school district in this state for a period not to exceed one (1) year.

(2) A school district that hires a teacher who has not successfully completed the examination shall not be penalized by the state board provided that the length of employment of the teacher while nonlicensed does not exceed one (1) year.

(c) The state board shall issue a standard five-year teaching license to an individual who furnishes the Department of Education proof of the following:

(1) A valid, standard teaching license or its Arkansas equivalent that:

(A) Was issued in another state; and

(B) Has been in good standing during the most recent two (2) years of the applicant's teaching experience;

(2) Successful completion of the criminal records checks and Child Maltreatment Central Registry check under § 6-17-410;

(3) Higher education transcripts evidencing the award of at least a baccalaureate degree;

(4) Reports evidencing test scores required for licensing by the licensing state;

(5) Completion of a program for:

(A) Teacher education at a regionally accredited institution of higher education;

(B) Teacher education accredited by the National Council for Accreditation of Teacher Education; or

(C) Certification from the National Board of Professional Teaching Standards; and

(6) Payment of applicable licensure fees.



§ 6-17-404 - Certain teachers and administrators licensed in adjoining state.

(a) Any person who is licensed as a schoolteacher or administrator in an adjoining state, who serves as a teacher or administrator in any public school in this state located in a county having a population of at least forty-two thousand (42,000) but not more than forty-seven thousand (47,000) according to the 1970 Federal Decennial Census and having an intermix of students from Arkansas and an adjoining state, and who is compensated for services in this state by an adjoining state or school district or districts in such adjoining state shall without further qualification be allowed to serve in such school in a capacity for which the person is qualified in the adjoining state without affecting the rating of the school.

(b) However, no such teacher or administrator shall receive a license issued by the State Board of Education until that person complies with the provisions of § 6-17-410.



§ 6-17-406 - License revocation generally -- Superintendents and supervisors.

The State Board of Education may revoke the license of any superintendent or supervisor in any and every instance where the Director of the Department of Finance and Administration has found it necessary to proceed upon the bond of the superintendent or supervisor to recover funds wrongfully used. Revocation shall be mandatory in any and every instance where there is recovery on the bond.



§ 6-17-407 - License revocation -- Falsifying attendance records -- Investigating allegations of employee criminal misconduct.

(a) (1) The State Board of Education is directed to revoke the license of any person in this state who knowingly falsifies any attendance records kept by him or her that are used in computing the average daily attendance or average daily membership of the school district in which the person is employed, and the state board is directed to revoke the license of any superintendent of schools who knowingly permits or requires any person to falsify the attendance records.

(2) Any person or superintendent of schools whose license is revoked as provided in this subsection shall not thereafter be eligible to receive a license to teach in this state.

(b) (1) (A) The superintendent of schools shall be responsible for investigating and documenting allegations of criminal misconduct as delineated in §§ 6-17-410 and 6-17-414 by a school district employee and involving a student or students.

(B) The investigation may be conducted by the superintendent's designee.

(2) If the superintendent finds no basis for allegations of criminal misconduct, he or she shall not be required to place any documents relative to such allegations or the subsequent investigation in the employee's personnel file.

(3) Results of any such investigation shall not be available for examination except by the employee or his or her duly authorized representative or the office of the prosecuting attorney.

(4) Failure to comply with the requirements of this subsection shall be a Class C misdemeanor.



§ 6-17-409 - Nontraditional licensure.

(a) The State Board of Education may offer and operate a nontraditional licensure program.

(b) (1) The Department of Education may provide grants of financial assistance to entities that train individuals seeking to obtain nontraditional licensure through the nontraditional licensure process administered by the department.

(2) The department shall pay the grants from funds appropriated by the General Assembly to the department for such purpose.

(c) The state board shall promulgate rules and regulations to determine eligibility for and amount of awards of the grants concerning the operation of the nontraditional licensure program authorized by this section and for such other purposes as may be necessary in carrying out the intent of this section.

(d) If the state board requires an applicant for nontraditional licensure to complete one (1) or more additional college-level courses and the applicant has obtained a bachelor's degree, the required course or courses shall meet one (1) or more of the following conditions:

(1) (A) Each course shall be offered at every state-supported, two-year institution of higher education.

(B) If more than one (1) course is required, all courses shall be offered in a one-semester block; or

(2) Each course shall be available as an online course, a traditional face-to-face course, or a hybrid course that is part online instruction and part face-to-face instruction, as approved by the department.

(e) (1) The state board shall issue a standard five-year teaching license to an applicant if the applicant has:

(A) Either:

(i) Successfully completed the two-year Teach for America program; or

(ii) Been awarded a master's degree in teaching from an accredited program at an institution of higher education; and

(B) Successfully completed the criminal records checks and Child Maltreatment Central Registry check under § 6-17-410.

(2) The state board shall issue to an applicant who is in the Teach for America program a provisional teaching license valid for the entire two-year period that the applicant is:

(A) In the Teach for America program; and

(B) Teaching in an Arkansas public school.

(3) The state board may require an applicant who meets the criteria of subdivision (e)(1) of this section to submit proof of the following academic eligibility:

(A) A passing score, as set by the state board, on a state-required pedagogical and content-area assessment; and

(B) (i) If required by the grade level and content area for which the applicant seeks licensure, successful completion of courses in Arkansas History or Methods of Teaching Reading, or both.

(ii) An applicant who has successfully completed the two-year Teach for America program is exempt from the Methods of Teaching Reading requirement;

(4) No academic or experience requirements for obtaining an Arkansas teaching license in addition to those identified in this subsection (e) shall be imposed on an applicant who otherwise meets the requirements of this subsection (e) by:

(A) The state board;

(B) The department; or

(C) An Arkansas state-funded college or university.

(f) (1) The state board shall issue a three-year provisional professional teaching license to an applicant who submits to the department the following:

(A) Higher education transcripts evidencing the award of at least a baccalaureate degree;

(B) Evidence of a minimum of three (3) years of employment experience in the content area that the applicant seeks to teach;

(C) Evidence of an offer of employment to teach classes for credit in an Arkansas public school;

(D) A statement of justification from the applicant relating the applicant's experience to teaching in the content area in which the applicant seeks to teach;

(E) Two (2) professional letters of recommendation submitted by the applicant's references;

(F) A passing score on the content knowledge and pedagogical tests for the content area in which the applicant seeks to teach; and

(G) Successful completion of the criminal background checks and Child Maltreatment Central Registry check under § 6-17-410.

(2) (A) (i) An individual who receives a three-year provisional teaching license under this subsection shall pass the Praxis II Pedagogy Assessment or have thirty (30) hours of training in pedagogy.

(ii) The thirty (30) hours of training in pedagogy are in addition to and not considered a part of the sixty (60) hours of professional development required for teachers by their employing school district or public school.

(3) At the end of three (3) years of provisional licensure, the licensee shall undergo a summative evaluation as required by Arkansas law.

(4) (A) The state board shall issue a standard five-year teaching license to the licensee if the licensee successfully completes a performance-based assessment that includes student achievement.

(B) The performance-based assessment shall be:

(i) Approved by the state board;

(ii) Paid for by the state; and

(iii) Administered no earlier than the completion of the first academic school year of teaching and before the expiration of the three-year provisional license.



§ 6-17-410 - Teacher licensure -- First-time applicant, renewal application, revocation, suspension, and probation.

(a) (1) (A) (i) Each first-time applicant for a license issued by the State Board of Education and each applicant for his or her first license renewal on or after July 1, 1997, shall be required to apply to the Identification Bureau of the Department of Arkansas State Police for a statewide and nationwide criminal records check, to be conducted by the Department of Arkansas State Police and the Federal Bureau of Investigation.

(ii) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(iii) The Identification Bureau of the Department of Arkansas State Police may maintain these fingerprints in the automated fingerprint identification system.

(iv) The Federal Bureau of Investigation shall promptly destroy the fingerprint card of the applicant.

(B) The applicant shall sign a release of information to the Department of Education and shall be responsible for the payment of any fee associated with the criminal records check.

(C) (i) The Department of Education shall be responsible for the payment of any fee associated with the criminal records check at the time of license renewal for employees of Arkansas public school districts, employees of other public education institutions located in Arkansas, and employees of the Department of Education.

(ii) Funding for the fees shall come from the Public School Fund.

(2) Upon completion of the criminal records check, the Identification Bureau of the Department of Arkansas State Police shall forward all releasable information obtained concerning the applicant to the Department of Education.

(3) (A) Each first-time applicant for a license issued by the State Board of Education and each applicant for his or her first license renewal on or after July 1, 1997, shall be required to request through the Department of Education a Child Maltreatment Central Registry check to be conducted by the Department of Human Services.

(B) The applicant shall sign a release of information to the Department of Education and shall be responsible for the payment of any fee associated with the Child Maltreatment Central Registry check.

(C) The Department of Human Services shall forward all releasable information concerning the applicant to the Department of Education upon completion of the Child Maltreatment Central Registry check.

(b) (1) The state board may issue a six-month nonrenewable letter of provisional eligibility for licensure to a first-time applicant pending the results of the criminal records check and the Child Maltreatment Central Registry check. However, the Commissioner of Education may extend the period of provisional eligibility to the end of that contract year if:

(A) The applicant is employed by a local school district; and

(B) The results of the criminal records check or the Child Maltreatment Central Registry check are delayed.

(2) Upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that the person holding a letter of provisional eligibility for licensure has pleaded guilty or nolo contendere to or has been found guilty of any offense listed in subsection (c) of this section, the state board shall immediately revoke the provisional eligibility.

(3) If the Department of Education receives information from the Department of Human Services that the person holding a letter of provisional eligibility for teacher licensure has a true report in the Child Maltreatment Central Registry, the State Board of Education shall immediately revoke the provisional eligibility of the teacher licensure applicant.

(c) The state board shall not issue a first-time license nor renew an existing license and shall revoke any existing license not up for renewal of any person who has a true report in the Child Maltreatment Central Registry or has pled guilty or nolo contendere to or has been found guilty of any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Capital murder as prohibited in § 5-10-101;

(2) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(3) Manslaughter as prohibited in § 5-10-104;

(4) Battery in the first degree as prohibited in § 5-13-201 and battery in the second degree as prohibited in § 5-13-202;

(5) Aggravated assault as prohibited in § 5-13-204;

(6) Terroristic threatening in the first degree as prohibited in § 5-13-301;

(7) Kidnapping as prohibited in § 5-11-102;

(8) Rape as prohibited in § 5-14-103;

(9) Sexual assault in the first degree, second degree, third degree, and fourth degree as prohibited in §§ 5-14-124 -- 5-14-127;

(10) Incest as prohibited in § 5-26-202;

(11) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, employing or consenting to the use of a child in a sexual performance, or producing, directing, or promoting a sexual performance by a child as prohibited in §§ 5-27-303, 5-27-305, 5-27-402, and 5-27-403;

(12) Distribution to minors as prohibited in § 5-64-406;

(13) Any felony in violation of the Uniform Controlled Substances Act, § 5-64-101 et seq.;

(14) Sexual indecency with a child as prohibited in § 5-14-110;

(15) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205;

(16) Pandering or possessing visual or print medium depicting sexually explicit conduct involving a child as prohibited by § 5-27-304;

(17) False imprisonment in the first degree as prohibited in § 5-11-103;

(18) Permanent detention or restraint as prohibited in § 5-11-106;

(19) Permitting abuse of a child as prohibited in § 5-27-221(a);

(20) Negligent homicide as prohibited by § 5-10-105(a);

(21) Assault in the first degree as prohibited by § 5-13-205;

(22) Coercion as prohibited by § 5-13-208;

(23) Public sexual indecency as prohibited by § 5-14-111;

(24) Indecent exposure as prohibited by § 5-14-112;

(25) Endangering the welfare of a minor in the second degree as prohibited by § 5-27-206;

(26) Criminal attempt, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection;

(27) Computer child pornography as prohibited in § 5-27-603;

(28) Computer exploitation of a child in the first degree as prohibited in § 5-27-605;

(29) Felony theft as prohibited in §§ 5-36-103 -- 5-36-106 and 5-36-202;

(30) Robbery as prohibited by §§ 5-12-102 and 5-12-103;

(31) Breaking or entering as prohibited by § 5-39-202;

(32) Burglary as prohibited by § 5-39-201 and aggravated residential burglary as prohibited by § 5-39-204;

(33) Forgery as prohibited by § 5-37-201; and

(34) Any felony not listed in this subsection (c) and involving physical or sexual injury, mistreatment, or abuse against another.

(d) (1) For the purposes of this subsection (d):

(A) "Cause" means any of the following:

(i) Holding a license obtained by fraudulent means;

(ii) Revocation of a license in another state;

(iii) Intentionally compromising the validity or security of any student test or testing program administered by or required by the state board or the Department of Education;

(iv) Having the completed examination test score of any testing program required by the state board for teacher licensure declared invalid by the testing program company and so reported to the Department of Education by the testing company;

(v) Having an expunged or a pardoned conviction for any sexual or physical abuse offense committed against a child or any offense in subsection (c) of this section;

(vi) Failing to establish or maintain the necessary requirements and standards set forth in Arkansas law or state board rules and regulations for teacher licensure;

(vii) Knowingly submitting or providing false or misleading information or knowingly failing to submit or provide information requested or required by law to the Department of Education, the state board, or the Division of Legislative Audit;

(viii) Knowingly falsifying or directing another to falsify any grade given to a student, whether the grade was given for an individual assignment or examination or at the conclusion of a regular grading period; or

(ix) Having a true report in the Child Maltreatment Central Registry; and

(B) "Child" means a person under twenty-one (21) years of age or enrolled in the public schools of the State of Arkansas.

(2) For cause as stated in this subsection (d), the state board is authorized to:

(A) Revoke a license permanently;

(B) Suspend a license for a terminable period of time or indefinitely; or

(C) Place a person on probationary status for a terminable period of time with the license to be revoked or suspended if the probationary period is not successfully completed.

(e) (1) Before taking an action under subsections (c) or (d) of this section, the state board shall provide a written notice of the reason for the action and shall afford the person against whom the action is being considered the opportunity to request a hearing.

(2) A written request for a hearing must be received by the state board no more than thirty (30) days after the notice of the denial, nonrenewal, or revocation of the license is received by the person who is the subject of the proposed action.

(3) Upon written notice that a revocation, suspension, or probation is being sought by the state board for a cause set forth, a person may:

(A) Decline to answer the notice, in which case a hearing shall be held before the state board to establish by a preponderance of the evidence that cause for the proposed action exists;

(B) (i) Contest the complaint and request a hearing in writing, in which case the person shall be given an evidentiary hearing before the state board if one is requested.

(ii) If the person requesting the hearing fails to appear at the hearing, the hearing shall proceed in the manner described in subdivision (e)(3)(A) of this section;

(C) Admit the allegations of fact and request a hearing before the state board in mitigation of any penalty that may be assessed; or

(D) Stipulate or reach a negotiated agreement, which must be approved by the state board.

(f) (1) The revocation provisions of subsection (c) of this section may be waived, or a license may be suspended or placed on probation by the state board upon request by:

(A) The board of directors of a local school district;

(B) An affected applicant for licensure; or

(C) The person holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include without limitation the following:

(A) The age at which the crime or incident was committed;

(B) The circumstances surrounding the crime or incident;

(C) The length of time since the crime or incident;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the health or safety of school children or school personnel.

(g) (1) The superintendent of each school district shall report to the state board the name of any person holding a license issued by the state board and currently employed or employed during the two (2) previous school years by the local school district who:

(A) Has pleaded guilty or nolo contendere to or has been found guilty of a felony or any misdemeanor listed in subsection (c) of this section;

(B) Holds a license obtained by fraudulent means;

(C) Has had a similar license revoked in another state;

(D) Has intentionally compromised the validity or security of any student test or testing program administered or required by the Department of Education;

(E) Has knowingly submitted falsified information or failed to submit information requested or required by law to the Department of Education, the state board, or the division;

(F) Has failed to establish or maintain the necessary requirements and standards set forth in Arkansas law or Department of Education rules for teacher licensure; or

(G) Has a true report in the Child Maltreatment Central Registry.

(2) Failure of a superintendent to report information as required by this subsection may result in sanctions imposed by the state board.

(h) (1) Any information received by the Department of Education from the Identification Bureau of the Department of Arkansas State Police or the Department of Human Services pursuant to subsection (a) of this section shall not be available for examination except by the affected applicant for licensure or his or her duly authorized representative, and no record, file, or document shall be removed from the custody of the Department of Education.

(2) Any information made available to the affected applicant for licensure or the person whose license is subject to revocation shall be information pertaining to that applicant only.

(3) Rights of privilege and confidentiality established under this section shall not extend to any document created for purposes other than this background check.

(i) The state board shall adopt the necessary rules to fully implement the provisions of this section.



§ 6-17-411 - Criminal records check as a condition for initial employment of licensed personnel.

(a) (1) (A) Except as provided in subdivision (a)(1)(B) of this section, the board of directors of a local school district shall require as a condition for initial employment by the school district that any person holding a license issued by the State Board of Education and making application for employment authorize release to the Department of Education the results of:

(i) Statewide and nationwide criminal records checks by the Identification Bureau of the Department of Arkansas State Police, which conform to the applicable federal standards and include the taking of the applicant's fingerprints; and

(ii) The Child Maltreatment Central Registry check by the Department of Human Services.

(B) (i) The board of directors of a local school district created by consolidation, annexation, or detachment may waive the requirements under subdivision (a)(1)(A) of this section for personnel who were employed by the affected district immediately prior to the annexation, consolidation, or detachment and who had a complete criminal background check conducted as a condition of the person's most recent employment with the affected district as required under this section.

(ii) As used in this section, "affected district" means a school district that loses territory or students as a result of annexation, consolidation, or detachment.

(2) Unless the employing school district's board of directors has taken action to pay for the cost of criminal background checks or the Child Maltreatment Central Registry checks required by this section, the employment applicant shall be responsible for the payment of any fee associated with the criminal records check and the Child Maltreatment Central Registry check.

(3) At the conclusion of the criminal records check required by this section, the Identification Bureau of the Department of Arkansas State Police may maintain the fingerprints in the automated fingerprint identification system.

(4) (A) Any information received by the Department of Education from the Identification Bureau of the Department of Arkansas State Police or the Department of Human Services pursuant to this section shall not be available for examination except by the affected applicant for employment or his or her duly authorized representative, and no record, file, or document shall be removed from the custody of the Department of Education.

(B) Any information made available to the affected applicant for employment shall be information pertaining to that applicant only.

(C) Rights of privilege and confidentiality established under this section shall not extend to any document created for purposes other than this background check.

(5) The Department of Education shall promptly inform the board of directors of the local school district whether or not the affected applicant is eligible for employment as provided by subsection (b) of this section.

(b) (1) (A) No person holding a license from the state board shall be eligible for employment by a local school district if the results of the criminal records check released to the Department of Education by the applicant reveal that the applicant has pleaded guilty or nolo contendere to or has been found guilty of any offense that will or may result in license revocation by the state board under § 6-17-410.

(B) No person holding a license issued by the state board shall be eligible for employment by a local school district if the results of the Child Maltreatment Central Registry check released to the Department of Education reveal that the applicant has a true report in the Child Maltreatment Central Registry.

(2) However, the board of directors of a local school district is authorized to offer provisional employment to the affected applicant pending receipt of eligibility information from the Department of Education.



§ 6-17-412 - National Board for Professional Teaching Standards certification.

(a) As used in this section and § 6-17-413:

(1) "Classroom teacher" means an individual who is required to hold a teaching license from the Department of Education and who is engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(2) "National board" means the National Board for Professional Teaching Standards;

(3) "Starting bonus" means a one-time bonus given during the school year in which an individual first obtains national board certification; and

(4) "Yearly bonus" means a bonus that is given once every school year following the year of initial certification.

(b) The national board was established in 1987 as an independent nonprofit organization to establish high and rigorous standards for teachers, to develop and operate a national voluntary system to assess and certify teachers who meet these standards, and to advance related education reforms for the purpose of improving student learning in the United States. In order to apply for the national board certification process, the national board requires teachers to have three (3) years or more of teaching experience, to have graduated from an accredited college or university, and to possess a valid state teaching license. A teacher may become national board certified by successfully completing a year-long certification process in which the teacher must develop a portfolio of student work and videotapes of teaching and learning activities for national board review, participate in the national board assessment center simulation exercises, and successfully pass an examination testing content knowledge.

(c) (1) The State Board of Education may issue a standard Arkansas teaching license to any teacher, building-level principal, or building-level assistant principal trained in and licensed by a state other than Arkansas who seeks Arkansas licensure and who has received national board certification from the national board while teaching in a state other than Arkansas.

(2) Any applicant under subdivision (c)(1) of this section who seeks employment as an Arkansas teacher, building-level principal, or building-level assistant principal shall not have to comply with § 6-17-402 or § 6-17-403 but shall comply with § 6-17-410.



§ 6-17-413 - National Board for Professional Teaching Standards certification funding -- Bonuses.

(a) (1) (A) The Department of Education shall pay the full amount of the participation fee of the National Board for Professional Teaching Standards and provide, if determined to be necessary by the department, substitute pay for a maximum of three (3) days of approved paid leave for teachers selected by the State Board of Education to participate in the program of the national board.

(B) A teacher shall have completed at least three (3) years of teaching in the Arkansas public school system before applying for the assistance under this section and § 6-17-412 and shall not have previously received state funding for participation in any certification area in the program of the national board.

(2) (A) The State Board of Education shall promulgate rules and regulations for the selection process of teacher participants in the program of the national board.

(B) The number of teacher participants each year will be determined by the amount of funding available for the program.

(3) (A) The department shall pay a starting incentive bonus of two thousand dollars ($2,000) upon receiving the certification of the national board and a yearly incentive bonus of two thousand dollars ($2,000) for every school year for the life of the certificate of the national board to any classroom teacher, building-level principal, or building-level assistant principal who:

(i) Is selected by the State Board of Education to participate in the program of the national board;

(ii) Successfully completes the certification process of the national board;

(iii) Receives certification of the national board; and

(iv) Is, at the time of receiving the bonus:

(a) Employed full time as a classroom teacher, building-level principal, or building-level assistant principal in an Arkansas public school district; or

(b) (1) After working a minimum of three (3) years with national board certification as a classroom teacher, building-level principal, or building-level assistant principal in a public school district, employed full time as a teacher in an accredited teacher preparation program at a state-supported institution of higher education.

(2) (A) Only teachers who hold national board certification on or after August 1, 2009, shall be eligible for a bonus for employment as provided under this subdivision (a)(3)(A)(iv)(b) if funds are available after payments are made to those eligible under subdivisions (a)(3)(A)(iv)(a) and (a)(3)(B)(i).

(B) However, a bonus payment shall not be made retroactive.

(B) (i) A teacher certified by the national board who moves into the state and is employed full time as a classroom teacher, building-level principal, or building-level assistant principal in an Arkansas public school district shall be eligible for the yearly incentive bonus of five thousand dollars ($5,000) for every school year the person is employed full time as a classroom teacher, building-level principal, or building-level assistant principal in a local public school district for the life of the certificate of the national board.

(ii) A teacher who holds national board certification on or after August 1, 2009, who moves into the state shall be eligible for the yearly incentive bonus of five thousand dollars ($5,000) for every school year the teacher is employed full time for the life of the certificate of the national board if, after working for three (3) years with national board certification as a classroom teacher, building-level principal, or building-level assistant principal in a public school district in this state, the teacher is employed as a teacher in an accredited teacher preparation program at a state-supported institution of higher education if funds are available after payments are made to those eligible under subdivisions (a)(3)(A)(iv)(a) and (a)(3)(B)(i).

(C) The starting incentive bonus and the yearly incentive set forth in subdivisions (a)(3)(A) and (B) of this section shall increase yearly as follows:

(i) The starting incentive bonus and the yearly incentive for 2003 shall be three thousand dollars ($3,000);

(ii) The starting incentive bonus and the yearly incentive for 2004 shall be four thousand dollars ($4,000); and

(iii) The starting incentive bonus and the yearly incentive for 2005 and each year thereafter shall be five thousand dollars ($5,000).

(D) The increased incentive bonuses provided in this section shall not be retroactive.

(E) No person shall receive a starting bonus and a yearly incentive for the same school year.

(F) A person shall not receive either a starting incentive bonus or a yearly incentive bonus, irrespective of the person's past participation in the certification of the national board, as a teacher, building-level principal, or building-level assistant principal in an Arkansas public school district or teacher in an accredited teacher preparation program at a state-supported institution of higher education if the person:

(i) Leaves the full-time employment of an Arkansas public school district;

(ii) Becomes employed as a school district-level central office administrator;

(iii) Is employed by an Arkansas institution of higher education and does not teach in an accredited teacher preparation program; or

(iv) Is employed by an education service cooperative and does not teach in a classroom with students.

(G) At the time that the national board establishes a certification of the national board for school administrators and an Arkansas school district-level central office administrator becomes certified by the national board, the school district-level central office will be eligible to receive incentive bonuses in the amount awarded to teachers certified by the national board for every year for the life of the administrator certificate of the national board.

(4) The State Board of Education is authorized to promulgate rules and regulations to establish a support program for teachers selected to participate in the program of the national board.

(b) (1) A teacher who receives state moneys for the participation fee of the national board but who does not complete the certification process within three (3) years after the teacher's entry into the certification program of the national board or who becomes certified by the national board but does not teach or serve as a building-level principal or building-level assistant principal in the Arkansas public school system for three (3) continuous school years after receiving the certification by the national board shall repay the department the amount it contributed to the participation fee of the national board and the total amount it contributed to any yearly bonus.

(2) If the teacher, principal, or assistant principal leaves the employment of a public school district before the three (3) continuous years are completed and is employed by an Arkansas institution of higher education or employed by an education service cooperative and the teacher does not teach in a classroom with students, the teacher, principal, or assistant principal shall repay the department the amount it contributed to the participation fee of the national board and the total amount it contributed to any yearly salary bonus.

(3) The State Board of Education may suspend the Arkansas teacher's license of any person that fails, when required to do so, to repay moneys contributed by the department for the certification program of the national board.

(4) Repayment of moneys contributed by the department is not required if, due to the death or disability of the teacher or other extenuating circumstances as may be recognized by the State Board of Education, the teacher does not complete the certification process of the national board or does not teach in the Arkansas public school system for three (3) continuous school years after completing the certification process of the national board.

(c) (1) Provisions of this section and § 6-17-412 shall apply only to the extent that funds are appropriated to the department to pay for these provisions.

(2) (A) For a member of the Arkansas Teacher Retirement System, the department shall withhold any employee contributions when necessary from the incentive bonus and shall send the employee contributions to the system for credit as a part of the member's salary.

(B) The employer contributions shall be provided from funds that are appropriated to the department to pay for the bonuses and shall be sent to the system for credit as employer contributions to match the member's salary.

(d) (1) As used in this subsection, "speech-language pathologist" means a speech-language pathologist who:

(A) Has a master's degree, which includes medical-based training;

(B) Has completed a one-year clinical fellowship;

(C) Has passed the specialty area of the National Teachers Examination; and

(D) Holds a Certificate of Clinical Competence in Speech-Language Pathology from the American Speech-Language-Hearing Association.

(2) By December 1 of each year, the department shall pay a yearly incentive bonus of five thousand dollars ($5,000) to a speech-language pathologist who:

(A) Holds an Arkansas teaching license in speech-language pathology;

(B) Is a full-time employee of an Arkansas education service cooperative or public school district as a speech-language pathologist at the time of receiving the bonus; and

(C) Is not considered a purchased service contractor but may be employed under a teacher contract subject to renewal under § 6-17-1506.

(3) (A) (i) Bonuses paid to a certified speech-language pathologist under this subsection shall be paid from the funds appropriated and available for bonuses to speech-language pathologists.

(ii) If sufficient funds are not available to pay the full amount of the bonus to each certified speech-language pathologist as provided under this section, the department may reduce the amount of the bonus for each qualified recipient proportionately as necessary to provide a bonus to each qualified speech-language pathologist in an equal amount.

(B) The cost and expenses related to training for or acquisition of the certificate shall not be funded through the program created under this section and § 6-17-412 but shall be the responsibility of the certified speech-language pathologist.

(4) Although a certified speech-language pathologist entitled to a bonus under this subsection will hold a valid Arkansas teaching license in speech-language pathology, references to "teacher" under this section shall mean a classroom teacher as defined under § 6-17-412(a)(1) who is in the program but not a certified speech-language pathologist.

(5) (A) (i) If a speech-language pathologist who receives a bonus under this subsection leaves employment in the Arkansas public school system before completing three (3) continuous school years of employment, the speech-language pathologist shall repay the department a prorated portion of the bonus received in the school year based on a daily rate for the remainder of a school year in which the speech-language pathologist leaves employment.

(ii) The first year of the three (3) continuous school years is the first year that the speech-language pathologist received a bonus under this subsection (d).

(iii) The daily rate is calculated as the amount of the annual bonus paid to the speech-language pathologist divided by the number of days in the speech-language pathologist's contract.

(B) The State Board of Education may suspend the Arkansas speech-language pathology license of any person who fails to repay the amount of the bonus required to be repaid under this subdivision (d)(5).

(C) Repayment of all or a portion of a bonus under this subdivision (d)(5) is not required if, due to the death or disability of the speech-language pathologist or other extenuating circumstances as may be recognized by the State Board of Education, the speech-language pathologist does not remain employed in the Arkansas public school system for three (3) continuous school years after first receiving the bonus under this subsection.



§ 6-17-414 - Criminal records check as a condition for initial employment of nonlicensed personnel.

(a) (1) (A) (i) Except as provided in subdivision (a)(1)(C) of this section, the board of directors of a local school district or an education service cooperative shall require as a condition for initial employment or noncontinuous reemployment in a nonlicensed staff position any person making application to apply to the Identification Bureau of the Department of Arkansas State Police for statewide and nationwide criminal records checks, the latter to be conducted by the Federal Bureau of Investigation.

(ii) The checks shall conform to the applicable federal standards and shall include the taking of fingerprints.

(iii) The Identification Bureau of the Department of Arkansas State Police may maintain these fingerprints in the automated fingerprint identification system.

(iv) The Federal Bureau of Investigation shall promptly destroy the fingerprint card of the applicant.

(v) As used in this section, "nonlicensed staff position" includes parental monitors on school buses as permitted under § 6-19-127.

(B) The person shall sign a release of information to the Department of Education. Unless the employing school district board of directors has taken action to pay for the cost of criminal background checks required by this section, the employment applicant shall be responsible for the payment of any fee associated with the criminal records checks.

(C) (i) The board of directors of a local school district created by consolidation, annexation, or detachment may waive the requirements under subdivisions (a)(1)(A) and (B) of this section for personnel who were employed by the affected district immediately prior to the annexation, consolidation, or detachment and who had complete criminal background checks conducted as a condition of the person's most recent employment with the affected district as required under this section.

(ii) As used in this section, "affected district" means a school district that loses territory or students as a result of annexation, consolidation, or detachment.

(2) Upon completion of the criminal records check, the Identification Bureau of the Department of Arkansas State Police shall forward all releasable information obtained concerning the person to the Department of Education, which shall promptly inform the board of directors of the local school district or education service cooperative whether or not the applicant is eligible for employment as provided by subsection (b) of this section.

(3) (A) A school district board of directors or an education service cooperative shall require as a condition for initial employment or noncontinuous reemployment of all nonlicensed personnel a Child Maltreatment Central Registry check by the Department of Human Services.

(B) The applicant shall sign a release of information to the Department of Education and shall be responsible for the payment of any fee associated with the Child Maltreatment Central Registry check.

(C) The Department of Human Services shall forward all releasable information concerning the applicant to the Department of Education upon completion of the Child Maltreatment Central Registry check.

(b) No person, including without limitation nonlicensed persons who provide services as a substitute teacher, shall be eligible for employment, whether initial employment, reemployment, or continued employment, by a local school district or education service cooperative in a nonlicensed staff position if that person has a true report in the Child Maltreatment Central Registry or has pled guilty or nolo contendere to or has been found guilty of any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Capital murder as prohibited in § 5-10-101;

(2) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(3) Manslaughter as prohibited in § 5-10-104;

(4) Battery in the first degree as prohibited in § 5-13-201 and battery in the second degree as prohibited in § 5-13-202;

(5) Aggravated assault as prohibited in § 5-13-204;

(6) Terroristic threatening in the first degree as prohibited in § 5-13-301;

(7) Kidnapping as prohibited in § 5-11-102;

(8) Rape as prohibited in § 5-14-103;

(9) Sexual assault in the first degree, second degree, third degree, and fourth degree, as prohibited in §§ 5-14-124 -- 5-14-127;

(10) Incest as prohibited in § 5-26-202;

(11) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, employing or consenting to the use of a child in a sexual performance, or producing, directing, or promoting a sexual performance by a child as prohibited in §§ 5-27-303, 5-27-305, 5-27-402, and 5-27-403;

(12) Distribution to minors as prohibited in § 5-64-406;

(13) Any felony in violation of the Uniform Controlled Substances Act, § 5-64-101 et seq.;

(14) Criminal attempt, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection (b);

(15) Sexual indecency with a child as prohibited in § 5-14-110;

(16) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205;

(17) Pandering or possessing visual or print medium depicting sexually explicit conduct involving a child as prohibited by § 5-27-304;

(18) False imprisonment in the first degree as prohibited in § 5-11-103;

(19) Permanent detention or restraint as prohibited in § 5-11-106;

(20) Permitting abuse of a child as prohibited in § 5-27-221(a);

(21) Negligent homicide as prohibited by § 5-10-105(a);

(22) Assault in the first degree as prohibited by § 5-13-205;

(23) Coercion as prohibited by § 5-13-208;

(24) Public sexual indecency as prohibited by § 5-14-111;

(25) Indecent exposure as prohibited by § 5-14-112;

(26) Endangering the welfare of a minor in the second degree as prohibited by § 5-27-206;

(27) Computer child pornography as prohibited in § 5-27-603;

(28) Computer exploitation of a child in the first degree as prohibited in § 5-27-605;

(29) Felony theft as prohibited in §§ 5-36-103 -- 5-36-106 and 5-36-203;

(30) Robbery as prohibited by §§ 5-12-102 and 5-12-103;

(31) Breaking or entering as prohibited by § 5-39-202;

(32) Burglary as prohibited by § 5-39-201 and aggravated residential burglary as prohibited by § 5-39-204;

(33) Forgery as prohibited by § 5-37-201; and

(34) Any felony not listed in this subsection (b) and involving physical or sexual injury, mistreatment, or abuse against another.

(c) However, the board of directors of a local school district or education service cooperative is authorized to offer provisional employment to an applicant pending receipt of eligibility information from the Department of Education.

(d) (1) Any information received by the Department of Education from the Identification Bureau of the Department of Arkansas State Police or the Department of Human Services pursuant to this section shall not be available for examination except by the affected applicant for employment or his or her duly authorized representative, and no record, file, or document shall be removed from the custody of the Department of Education.

(2) Any information made available to the affected applicant for employment shall be information pertaining to that applicant only.

(3) Rights of privilege and confidentiality established under this section shall not extend to any document created for purposes other than this background check.

(e) The State Board of Education shall determine that an applicant for employment with a school district in a nonlicensed staff position is ineligible for employment if the applicant:

(1) Is required to pass an examination as a requirement of his or her position and the applicant's completed examination test score was declared invalid because of the applicant's improper conduct;

(2) Has an expunged or a pardoned conviction for any sexual or physical abuse offense committed against a child or any offense listed in subsection (b) of this section;

(3) Knowingly submits or provides false or misleading information or knowingly fails to submit or provide information requested or required by law to the Department of Education, the state board, or the Division of Legislative Audit;

(4) Knowingly falsifies or directs another to falsify any grade given to a student, whether the grade was given for an individual assignment or examination or at the conclusion of a regular grading period; or

(5) Has a true report in the Child Maltreatment Central Registry.

(f) (1) The superintendent of each school district shall report to the state board the name of any person currently employed by the local school district who:

(A) Has pleaded guilty or nolo contendere to or has been found guilty of a felony or any misdemeanor listed in subsection (b) of this section;

(B) Has intentionally compromised the validity or security of any student test or testing program administered or required by the Department of Education;

(C) Has knowingly submitted falsified information or failed to submit information requested or required by law to the Department of Education, the state board, or the division; or

(D) Has a true report in the Child Maltreatment Central Registry.

(2) The failure of a superintendent to report information as required by this subsection (f) may result in sanctions imposed by the state board.

(g) (1) If an applicant for employment with a school district has been determined ineligible for employment because the applicant has a true report in the Child Maltreatment Central Registry, the local school board of directors shall provide a written notice to the applicant and shall afford the applicant the opportunity to request a waiver.

(2) The waiver shall be requested no more than thirty (30) days after receipt of the notice of the denial of employment.

(3) The waiver may be requested by:

(A) The hiring official;

(B) The affected applicant; or

(C) The person subject to dismissal.

(4) Circumstances for which a waiver may be granted shall include without limitation the following:

(A) The age at which the incident was committed;

(B) The circumstances surrounding the incident;

(C) The length of time since the incident;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the health or safety of school children or school personnel.



§ 6-17-415 - Criminal records check and Child Maltreatment Central Registry check for existing nonlicensed employees.

(a) It is the clear intent of the General Assembly to authorize each public school district at its discretion to require criminal background checks and Child Maltreatment Central Registry checks of existing nonlicensed employees in the same manner and subject to the same terms and conditions as set forth in this act for newly hired nonlicensed applicants.

(b) Any school district which by a vote of its local school board of directors requires criminal background checks and Child Maltreatment Central Registry checks for existing nonlicensed employees shall pay the full cost of the criminal background checks and Child Maltreatment Central Registry checks.



§ 6-17-416 - Criminal records check and Child Maltreatment Central Registry check of employees of more than one school district.

Employees, whether new or existing, who have a contract with or work for more than one (1) school district in one (1) year shall be required to have only one (1) criminal background check and one (1) Child Maltreatment Central Registry check to satisfy the requirements of all employing school districts for that year.



§ 6-17-417 - Fingerprint or name check.

In any instance where a person must apply to the Identification Bureau of the Department of Arkansas State Police for a statewide and nationwide criminal records check as a condition for a license issued by the State Board of Education or as a condition for employment by a local school district and where a legible set of fingerprints, as determined by the Identification Bureau of the Department of Arkansas State Police, cannot be obtained after a minimum of three (3) attempts, the Department of Education or the local school district shall determine eligibility for licensure or employment based upon a name check by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.



§ 6-17-418 - Teacher licensure -- Arkansas history requirement.

(a) A person shall not be licensed as a social studies teacher or as an elementary school teacher unless the person has successfully completed at least three (3) hours of college course work in Arkansas history.

(b) However, social studies teachers and elementary school teachers entering Arkansas from another state shall receive a one-year nonrenewable provisional license to teach in Arkansas schools as authorized by § 6-17-403.

(c) The provisions of this section are not applicable to the renewal of a license for a teacher who was licensed before March 24, 1997.



§ 6-17-419 - Expired license renewal requirements.

(a) (1) Any person who held a valid teaching license prior to January 1, 1988, shall be allowed to renew that teaching license by meeting the general renewal requirements that are applicable to renewal for all other license holders and shall not be required to take a basic skills test, to take the National Teacher's Examination, or to fulfill any other requirement that is not also required of all other teachers for license renewal.

(2) Any person who held a valid teaching license prior to January 1, 1988, shall be entitled to a provisional license by meeting the general requirements that are applicable to all other persons seeking a provisional license.

(b) This section does not allow a person whose license was revoked under § 6-17-410 to renew his or her license.



§ 6-17-421 - Criminal records check for fraudulent acts.

(a) For purposes of this section:

(1) "Applicant" means an individual who is applying for initial employment as a fiscal officer of a school district;

(2) "Fiscal officer" means any licensed or classified employee of a school district or education service cooperative who has any right, duty, or responsibility to access funds of a school district in excess of five thousand dollars ($5,000), specifically including, but not limited to, superintendents, fiscal officers, and bookkeepers; and

(3) "Fraudulent act" means an act:

(A) Performed willfully and with the specific intent to deceive or cheat for the purpose of either causing some financial loss to another or bringing about some financial gain to the actor; and

(B) For which the actor has pleaded guilty or nolo contendere to or has been found guilty by any court in this state, by a court in another state, or by a federal court.

(b) (1) (A) Upon making application for employment in a position as a fiscal officer of a school district, the board of directors of a school district shall require the employment applicant to authorize release to the Department of Education the results of statewide and nationwide criminal records checks by the Identification Bureau of the Arkansas State Police.

(B) Unless the employing school district's board of directors has taken action to pay for the cost of criminal background checks required by this section, the employment applicant shall be responsible for the payment of any fee associated with the criminal records check.

(2) (A) The criminal background check shall conform to the applicable federal standards and include the taking of the employment applicant's or currently employed fiscal officer's fingerprints.

(B) At the conclusion of the criminal records check required by this section, the Identification Bureau of the Department of Arkansas State Police may maintain the fingerprints in the automated fingerprint identification system.

(3) (A) Any information received by the Department of Education from the Identification Bureau of the Department of Arkansas State Police pursuant to this section shall not be available for examination except by the affected employment applicant or fiscal officer or his or her duly authorized representative, and no record, file, or document shall be removed from the custody of the Department of Education.

(B) Any information made available to the affected employment applicant or fiscal officer shall be information pertaining to that applicant only.

(C) Rights of privilege and confidentiality established under this section shall not extend to any document created for purposes other than the background check.

(4) The Department of Education shall promptly inform the board of directors of the local school district whether or not the affected employment applicant is eligible for employment as provided in this subsection.

(c) (1) No person shall be eligible for employment as a fiscal officer by a local school district if the results of the criminal records check released to the Department of Education by the applicant reveals that the applicant has pleaded guilty or nolo contendere to or has been found guilty of a fraudulent act but only after an opportunity for a hearing before the State Board of Education upon reasonable notice in writing.

(2) However, the board of directors of a local school district is authorized to offer provisional employment to the affected applicant pending receipt of eligibility information from the Department of Education.

(d) (1) The superintendent of each school district shall report to the state board the name of any fiscal officer who is currently employed or was employed during the two (2) previous school years by the local school district who has pleaded guilty or nolo contendere to or has been found guilty of a fraudulent act.

(2) A superintendent who knowingly fails to report information as required by this subsection may be subject to sanctions imposed by the state board.

(e) A prosecuting attorney who prosecutes a person who he or she knows is a school employee in a case in which the school employee has pleaded guilty or nolo contendere to or has been found guilty of a fraudulent act shall report the name of the employee and the nature of the crime to the school district in which the person is employed and to the state board.

(f) A fiscal officer who pleads guilty or nolo contendere to or has been found guilty of a fraudulent act shall be dismissed from employment with the school district but only after an opportunity for a hearing before the state board upon reasonable notice in writing.

(g) (1) The state board shall be entitled to consider:

(A) The age of the fiscal officer at the time the criminal act occurred;

(B) The length of time since the conviction;

(C) Whether the fiscal officer has pleaded guilty or nolo contendere to or has been found guilty of any other criminal violation since the original conviction;

(D) Whether the original conviction was expunged or pardoned; and

(E) Any other relevant facts.

(2) The state board after conducting a hearing and issuing a decision in writing may determine not to prevent the employment or not to require the termination of employment of the fiscal officer as required in subsections (c) and (f) of this section.



§ 6-17-422 - Professional Licensure Standards Board.

(a) There is established the Professional Licensure Standards Board.

(b) (1) The Professional Licensure Standards Board shall consist of fifteen (15) members appointed by the State Board of Education as follows:

(A) The Commissioner of Education or his or her designee, who shall serve as a nonvoting member;

(B) (i) Four (4) public school classroom teachers with a valid Arkansas teaching license who are recommended by the Arkansas Education Association.

(ii) The four (4) public school classroom teachers shall represent the four (4) congressional districts in Arkansas and include classroom teachers who are licensed and teach at:

(a) A licensure level of prekindergarten through grade four (preK-4);

(b) A licensure level of grades four through eight (4-8);

(c) A licensure level of grades seven through twelve (7-12); and

(d) Any licensure level to serve in one (1) at-large position;

(C) (i) Four (4) persons with valid Arkansas teaching and administrator's licenses who represent the four (4) congressional districts in Arkansas and are recommended by the Arkansas Association of Educational Administrators.

(ii) (a) One (1) person shall hold a P-8 building-level leader license and serve as a middle-level building leader.

(b) Two (2) persons shall be public school superintendents with valid Arkansas teaching and administrator's licenses recommended by the Arkansas Association of School Administrators.

(c) One (1) person shall be a public school administrator with a valid Arkansas teaching and administrator's license recommended by the Arkansas Association of School Personnel Administrators;

(D) One (1) nonvoting representative designated by the Department of Education from its offices of licensure and teacher quality recommended by the commissioner;

(E) (i) Three (3) deans of education from Arkansas institutions of higher education recommended by the Arkansas Association of Colleges for Teacher Education.

(ii) (a) One (1) dean shall be from a private institution of higher education.

(b) One (1) dean shall be from a public institution of higher education.

(c) One (1) dean who has knowledge of licensure issues;

(F) One (1) coordinator of educational leadership recommended by the Arkansas Professors of Educational Administration; and

(G) One (1) curriculum program administrator recommended by the Arkansas Association of Supervision and Curriculum Development.

(2) (A) The voting members of the Professional Licensure Standards Board shall elect annually one (1) of the voting members to serve as chair for one (1) year.

(B) (i) The chair shall serve as a nonvoting member during his or her term as chair.

(ii) However, the chair may vote in the case of a tie.

(c) (1) The State Board of Education shall consider all recommendations under subdivision (b)(1) of this section submitted to the secretary of the State Board of Education by June 30 of each year in which the term of a Professional Licensure Standards Board member expires.

(2) If a recommendation for a person qualified to fill a position on the Professional Licensure Standards Board is not received by the deadline, the State Board of Education may appoint any qualified person to fill the position.

(d) (1) (A) Each member of the Professional Licensure Standards Board shall serve a term of three (3) years.

(B) The initial members shall draw lots for staggered terms.

(2) The State Board of Education shall appoint any qualified person to fill a position that is vacated before the expiration of a member's term.

(e) The appointed members of the Professional Licensure Standards Board shall be residents of this state at the time of appointment and throughout their terms.

(f) (1) The Professional Licensure Standards Board shall meet at times and places the chair deems necessary, but no meetings shall be held outside of this state.

(2) A majority of the members of the Professional Licensure Standards Board shall constitute a quorum for the purpose of transacting business.

(3) All action of the Professional Licensure Standards Board shall be by a majority vote of the full membership of the Professional Licensure Standards Board.

(g) (1) Members of the Professional Licensure Standards Board shall serve without pay.

(2) Members of the Professional Licensure Standards Board may receive expense reimbursement in accordance with § 25-16-902, to be paid by the Department of Education to the extent money is available for that purpose.

(h) The Professional Licensure Standards Board shall:

(1) Develop and recommend for adoption to the State Board of Education minimum college level preparatory and grade point average requirements for all teachers applying for initial licensure or additional licensure after July 1, 2007, that shall include minimum requirements for:

(A) Course of study;

(B) Program approval;

(C) Range of approved hours; and

(D) In-class teaching internships or practice teaching hours;

(2) (A) With the assistance of the Department of Education and the Department of Higher Education, review the audits of the teacher education programs offered by all institutions of higher education in the state to determine if the institutions' teacher education programs and courses of study are aligned as necessary to allow graduates of the teacher education program to become licensed under this act and the rules set by the State Board of Education.

(B) (i) (a) To ensure alignment with standards in university course syllabi for licensure, the Department of Education shall conduct audits of licensure programs of study at all Arkansas institutions of higher education.

(b) The audits shall use state standards or national standards for licensure programs, or a combination of both.

(ii) The audits shall be conducted on a five-year cycle beginning on July 1, 2007, and provided to the Professional Licensure Standards Board.

(iii) (a) Institutions of higher education that do not comply with the Department of Education's audit findings and recommendations shall have one (1) semester to bring programs into compliance with the audit recommendations and submit documentation of compliance to the Professional Licensure Standards Board.

(b) If the institution of higher education does not bring its program into compliance with audit recommendations, the Professional Licensure Standards Board shall submit a recommendation to the State Board of Education for discontinuance of the authority of the institution to offer the licensure program; and

(3) (A) Establish a code of ethics for administrators and teachers in educational environments for students in prekindergarten through grade twelve (preK-12).

(B) Upon the approval of the code of ethics, procedures, and recommendations for enforcement required by this subdivision (h)(3), the valid Arkansas teaching license of any person shall be subject to the conditions, requirements, and mandates of the code of ethics, procedures, and recommendations for enforcement.

(C) (i) The Professional Licensure Standards Board may recommend to the State Board of Education and the State Board of Education may approve the monetary fees to be paid by a person for the issuance, reissuance, fine, or penalty associated with the process, procedures, or enforcement of requirements necessary to issue or maintain an Arkansas teaching license.

(ii) Under no circumstances shall any one (1) specific fee or fine exceed one hundred dollars ($100).

(iii) Revenue collected by the State Board of Education from the fees and fines under this subdivision (h)(3)(C) shall be used for the operation of the Professional Licensure Standards Board.



§ 6-17-423 - Professional development after retirement.

(a) In order to maintain a valid teacher's license under § 6-17-401, a person who retires while possessing a valid teacher's license under § 6-17-401 shall not be required to complete approved professional development required by rule of the State Board of Education.

(b) (1) A person who retires while possessing a valid teacher's license under § 6-17-401 and returns to a licensed employment position with a public school district shall complete within the school year of the return to employment the professional development required for the year in which the person returns to licensed employment.

(2) The person shall complete all professional development required during his or her licensed employment.

(c) A retired teacher whose license has expired:

(1) More than one (1) year prior to July 31, 2007, may renew his or her license upon completion of sixty (60) hours of professional development; and

(2) Less than one (1) year prior to July 31, 2007, shall be under subsections (a) and (b) of this section.



§ 6-17-424 - Administrator licensure for counselors -- Eligibility.

(a) A school counselor is an eligible candidate for an initial administrator license if the school counselor:

(1) Holds a current standard teaching license;

(2) Has a minimum of four (4) years' experience as a school counselor;

(3) Holds a graduate degree from a regionally accredited institution of higher education; and

(4) Completes the appropriate program of study for an initial administrator license.

(b) The Department of Education shall promulgate the rules necessary to implement this section.



§ 6-17-425 - Subpoena powers.

(a) (1) The following boards shall have the power to issue subpoenas and bring before the board as a witness any person in this state:

(A) Professional Licensure Standards Board, § 6-17-422; and

(B) State Board of Education, § 6-11-101 et seq.

(2) The Professional Licensure Standards Board or the State Board of Education shall by rule provide for the issuance of a subpoena upon the request of a party to a proceeding pending before the Professional Licensure Standards Board or the State Board of Education or at the request of the Professional Licensure Standards Board or the State Board of Education.

(3) The subpoena shall:

(A) Be in the name of either the Professional Licensure Standards Board or the State Board of Education;

(B) State the name of the board hearing the proceeding and the name of the proceeding; and

(C) (i) Command each person to whom it is directed to give testimony at the time and place specified in the subpoena in one (1) of the following ways:

(a) In person;

(b) Before a certified court reporter under oath at the place of the witness's residence or employment;

(c) By videotaped deposition at the place of the witness's residence or employment; or

(d) By live video communications from the witness's residence, place of employment, or a nearby facility capable of providing video transmission to the board hearing the proceeding that has subpoenaed the witness.

(ii) The manner of providing testimony under the subpoena shall be conducted by video conference testimony unless another manner is agreed upon by the board or commission and the person who is the subject of the subpoena.

(4) The subpoena may require the witness to bring with him or her any book, writing, or other thing under his or her control that he or she is bound by law to produce in evidence.

(5) Service of the subpoena shall be in the manner as provided by law or rule for the service of subpoenas in civil cases.

(b) (1) A witness who has been served by subpoena under this section and who appears in person to testify at the trial or case pending before the Professional Licensure Standards Board or the State Board of Education shall be reimbursed for travel and attendance as provided by law.

(2) If a witness is served with subpoena under this section and fails to provide testimony in obedience to the subpoena, the Professional Licensure Standards Board or the State Board of Education may apply to the circuit court of the county in which the Professional Licensure Standards Board or the State Board of Education is holding the proceeding for an order causing the arrest of the witness and directing that the witness be brought before the court.

(3) The court shall have the power to punish the disobedient witness for contempt as provided by the Arkansas Rules of Civil Procedure.

(4) A witness who has been served with a subpoena under this section may challenge the validity of the subpoena in the circuit court of the county in which the witness resides or is employed.



§ 6-17-426 - Repeat audit findings -- Review by the Professional Licensure Standards Board.

(a) (1) The Legislative Joint Auditing Committee may refer an audit report of a school district to the Department of Education if:

(A) The audit report of the school district identifies a substantial issue of noncompliance with state or federal financial reporting requirements or other state or federal law or regulation; and

(B) The same issue is identified in two (2) consecutive audit reports.

(2) The department shall submit the audit report referred in subdivision (a)(1) of this section to the Professional Licensure Standards Board in forms approved by the department.

(b) The board shall investigate any referrals made by the committee under its investigative procedures.

(c) No later than July 1 of each year, the board shall report on the disposition of all referrals made to the board by the committee.



§ 6-17-427 - Superintendent license -- Superintendent mentoring program required.

(a) (1) The Department of Education shall develop and sponsor a superintendent mentoring program for first-year superintendents that includes without limitation:

(A) Curriculum and instruction;

(B) Ethics;

(C) Facilities;

(D) Human resources;

(E) Leadership;

(F) School funding; and

(G) Technology.

(2) The department shall incorporate all training that is currently required for first-year superintendents into the superintendent mentoring program.

(3) The State Board of Education shall establish rules to implement the superintendent mentoring program.

(b) Beginning with the 2011-2012 school year, a first-year Arkansas superintendent shall complete the superintendent mentoring program within twelve (12) months of obtaining or maintaining employment as a superintendent to maintain his or her superintendent's license.

(c) This section is subject to the appropriation and availability of funding.



§ 6-17-428 - Ethical violations.

(a) As used in this section:

(1) "Code of ethics" means the code of ethics for educators established by the Professional Licensure Standards Board under § 6-17-422;

(2) "Educator" means a person holding a valid Arkansas teacher's or administrator's license issued by the State Board of Education;

(3) (A) "Ethical violation" means an act or omission on the part of an educator when the educator knew or reasonably should have known that the act or omission was in violation of the code of ethics.

(B) "Ethical violation" does not include:

(i) A reasonable mistake made in good faith;

(ii) An act or omission undertaken in accordance with the reasonable instructions of a supervisor; or

(iii) An act or omission under circumstances in which the educator had a reasonable belief that failure to follow the instructions of a supervisor would result in an adverse job action against the educator; and

(4) "Ethics complaint" means a document that:

(A) States facts constituting an alleged ethical violation of the code of ethics; and

(B) Is signed under penalty of perjury by the person filing the ethics complaint.

(b) (1) The Professional Licensure Standards Board shall:

(A) Establish procedures for:

(i) Receiving and investigating an ethics complaint;

(ii) Enforcing the code of ethics; and

(iii) Granting and conducting hearings under this section;

(B) Make recommendations for enforcement of the code of ethics; and

(C) Establish an ethics subcommittee of the Professional Licensure Standards Board with equal representation of public school teachers and administrators as well as one (1) member from any other category of representation on the Professional Licensure Standards Board.

(2) All rules, procedures, hearings, and appeals relating to the code of ethics complaints under this section shall be promulgated and implemented under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) (1) The ethics subcommittee of the Professional Licensure Standards Board shall:

(A) Receive and investigate ethics complaints;

(B) Enforce the code of ethics by:

(i) Making a recommendation to the State Board of Education for:

(a) A written warning, a written reprimand, or the written placement of conditions or restrictions on the activities of the educator; or

(b) The revocation, suspension, probation, or nonrenewal of a license issued by the State Board of Education; or

(ii) Issuing a private letter of caution; and

(C) Dismiss an ethics complaint if it finds there is no ethics violation.

(2) The State Board of Education may make an informal disposition of the ethical violation by stipulation, settlement, consent order, or default.

(d) An ethics complaint may be filed with the Professional Licensure Standards Board by any person through:

(1) The Department of Education;

(2) A public school district; or

(3) A public school superintendent.

(e) (1) The ethics subcommittee shall investigate an ethics complaint that it determines is credible.

(2) Following an interview conducted as part of an investigation of an ethics complaint, the investigator shall place in the investigation file a written report of the interview.

(f) (1) Within ten (10) calendar days of authorizing an ethics complaint investigation, the ethics subcommittee shall provide to the educator under investigation:

(A) Written notice of the investigation and the nature of the alleged ethical violation; and

(B) A copy of:

(i) The documents and evidence concerning the facts alleged in the ethics complaint;

(ii) Provisions of this section or other state statutory law applicable to an ethical violation under this section; and

(iii) The applicable rules in effect at the time the ethics complaint is filed.

(2) Upon the completion of the investigation and before an initial consideration of the investigation, the ethics subcommittee shall provide to the educator:

(A) A copy of the documents and evidence concerning the investigation of the ethics complaint; and

(B) Written notice that the ethics subcommittee will consider taking an action against the educator.

(g) (1) Within thirty (30) calendar days after an educator receives the notice, documentation, and evidence from the ethics subcommittee under subsection (f) of this section, the educator may respond to the ethics complaint in writing.

(2) The ethics subcommittee may permit additional time for a response.

(h) (1) Upon receipt of the results of the investigation and any written response from the educator who is the subject of the ethics complaint, the ethics subcommittee shall issue an initial decision and provide notice of the initial decision to the educator.

(2) Within thirty (30) days of receiving notice of the initial decision, if the educator disagrees with the initial decision, the educator may request an evidentiary hearing in the manner specified in the rules of the Professional Licensure Standards Board.

(i) (1) Upon receipt of a request for a hearing, the ethics subcommittee shall grant and conduct a hearing in accordance with its rules.

(2) The educator and the Professional Licensure Standards Board may be represented by representatives of their choosing.

(j) Within ten (10) business days of the ethics subcommittee's taking action following a hearing, the ethics subcommittee shall provide to the educator under investigation a written notice of the action.

(k) The ethics subcommittee shall complete its investigation of an ethics complaint and take action:

(1) Within one hundred fifty (150) days of authorizing the investigation of the ethics complaint; or

(2) If a hearing is conducted, within one hundred eighty (180) days of receiving the ethics complaint.

(l) The time limitations imposed under this section may be waived when reasonable under certain circumstances, including without limitation inclement weather, state or national emergencies, or other unforeseeable events by the:

(1) Educator if the time limitation is imposed upon the ethics subcommittee; or

(2) Ethics subcommittee if the time limitation is imposed upon the educator.

(m) Except as provided in subsection (o) of this section, all records and all hearings, meetings, and deliberations of the Professional Licensure Standards Board and the ethics subcommittee relating to an ethics complaint are confidential and exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq.

(n) All records pertaining to an ethics complaint shall be open for inspection and copying by the educator against whom the ethics complaint is lodged, unless otherwise prohibited by state or federal law.

(o) (1) A hearing under this section before the State Board of Education on a recommendation of the ethics subcommittee for enforcement of the code of ethics is a public hearing.

(2) All records upon which the State Board of Education relies at a hearing under this subsection to make its decision are subject to public disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.






Subchapter 5 - -- Arkansas Teacher Education, Certification, and Evaluation Committee



Subchapter 6 - -- Licensed Personnel Testing Program

§ 6-17-601 - Board authority and directive.

The State Board of Education shall establish and implement a licensed personnel testing program.



§ 6-17-602 - Application for new licensure.

Any teacher, administrator, or other licensed person who is not eligible for renewal of the license due to failure to comply with this subchapter is eligible to apply for new licensure under initial licensure regulations or other regulations promulgated by the State Board of Education.



§ 6-17-603 - Reporting of test scores -- Confidentiality.

(a) Scores from the tests required under the provisions of this subchapter shall not be disclosed but shall be retained by the Department of Education as confidential records not subject to the Freedom of Information Act of 1967, § 25-19-101 et seq., or any other act which would require the disclosure thereof. However, the department shall provide each licensed personnel with that person's test score and the grader's analysis of the writing portion of the test.

(b) The department shall transmit to the Governor and the House Interim Committee on Education and the Senate Interim Committee on Education a composite report indicating by county the number of persons who failed the tests and the number of persons who passed the tests.






Subchapter 7 - -- In-Service Training

§ 6-17-701 - Program to improve reading skills.

(a) The Department of Education is authorized and directed to develop and implement an inclusive statewide program to improve the reading skills of students in the public schools of this state.

(b) The program shall include an in-service training program to assist elementary teachers who desire or are designated as requiring special assistance in improving their skills in teaching reading and to assist elementary principals in improving their skills in the supervision and support of reading programs.

(c) The intensive in-service training in the teaching of reading provided for in this section shall be developed and implemented under the direction of reading specialists of the department and selected in-service teachers who have been identified as having been particularly successful in the teaching of reading.

(d) This training shall include, but not necessarily be limited to:

(1) Classroom observation;

(2) The use of student inventories for diagnosing reading problems;

(3) Planning instruction based on test results and classroom inventories;

(4) Reading activities to improve reading skills;

(5) Ideas for parental involvement in reading instruction; and

(6) The effective use of the teacher's time in planning for instruction in reading.

(e) Records shall be kept of the activities authorized by this section, and studies shall be conducted to determine the impact of this program on the achievement test scores of the students of teachers receiving special in-service training.

(f) Participating schools shall be required to allow the use of their teachers and principals who have received training to assist in the training of other teachers and principals.



§ 6-17-702 - Staff development sessions.

(a) (1) (A) A school district shall not deny licensed personnel the opportunity to attend certified instructional staff development sessions conducted by bona fide professional organizations within the state.

(B) Licensed personnel may count up to two (2) days of six (6) hours each of attendance at instructional professional development sessions conducted by bona fide professional organizations toward fulfillment of the ten (10) days of staff development required by the Standards for Accreditation of Arkansas Public Schools and School Districts, provided the sessions have been certified by the Department of Education.

(2) The State Board of Education may promulgate rules to implement the certification process for instructional staff development sessions.

(b) This section does not authorize a school district employee to refrain from attending meetings and workshops designed to implement restructuring mandated by the Arkansas Public Education Act of 1997, § 6-15-1001 et seq.



§ 6-17-703 - Arkansas history in-service training.

(a) Every school district in this state shall provide two (2) hours of substantive and meaningful in-service training in Arkansas history each school year for its teachers who provide instruction in Arkansas history.

(b) The school district may contract with an education service cooperative to provide the training.

(c) The in-service training under this section shall count toward satisfaction of requirements for professional development in the Standards for Accreditation of Arkansas Public Schools and School Districts.



§ 6-17-704 - Professional development plan.

(a) As used in this section, "professional development" means a coordinated set of planned learning activities for teachers, administrators, and classified employees that are standards-based and continuous.

(b) The purpose of professional development is to improve teaching and learning in order to facilitate individual, school-wide, and system-wide improvements designed to ensure that all students demonstrate proficiency on state academic standards.

(c) (1) Beginning with school year 2004-2005, each school district shall prepare a professional development plan.

(2) (A) Teachers, administrators, and classified school employees shall be involved in the design, implementation, and evaluation of their respective professional development offerings under the plan.

(B) The evaluation results shall be given to each group of employees in the school district and used to improve professional development offerings.

(d) The professional development offerings may include approved conferences, workshops, institutes, individual learning, mentoring, peer-coaching, study groups, National Board for Professional Teaching Standards certification, distance learning, internships, and college or university course work.

(e) (1) The professional development offerings may meet the objectives of subdivision (e)(2) of this section developed by the National Staff Development Council and shall comply with the rules of the State Board of Education governing professional development.

(2) Professional development that improves the learning of all students:

(A) Requires skillful school and school district leaders who guide continuous instructional improvement;

(B) Organizes educators into learning communities whose goals are aligned with those of the school and school district;

(C) Provides resources to support educator learning and collaboration;

(D) Uses disaggregated student data to determine educator learning priorities, monitor progress, and help sustain continuous improvements;

(E) Uses multiple sources of information to guide educator improvement and demonstrate its impact;

(F) Prepares educators to apply research to decision making;

(G) Uses learning strategies appropriate to the intended goal;

(H) Applies knowledge about human learning and change;

(I) Prepares educators to understand and appreciate all students;

(J) Creates safe, orderly, and supportive learning environments;

(K) Holds high expectations for the students' academic achievement;

(L) Deepens educators' content knowledge;

(M) Provides educators with research-based instructional strategies to assist students in meeting rigorous academic standards;

(N) Prepares educators to use various types of classroom assessments appropriately;

(O) Provides educators with knowledge and skills to appropriately involve families and other stakeholders in education;

(P) Provides educators with knowledge and skills needed to teach students with disabilities, including without limitation autism; and

(Q) Provides educators with knowledge and skills needed to teach culturally and linguistically diverse students.

(f) A teacher shall complete any missed hours of professional development through professional development that is:

(1) Substantially similar to the professional development missed and approved by the person responsible for the teacher's summative evaluation under the Teacher Excellence and Support System, § 6-17-2801 et seq.; and

(2) Delivered by any method, online or otherwise, approved by the Department of Education under the State Board of Education rules.

(g) Accreditation for or approval of professional development for public school teachers and administrators is governed by the rules of the state board.



§ 6-17-705 - Professional development credit.

(a) Up to twelve (12) hours of professional development credit may be earned by licensed personnel for time required at the beginning of each school year to plan and prepare a curriculum and other instructional material for their assigned classes if the time is:

(1) Spent in their classrooms, offices, or media centers at the public school; and

(2) Before the first student-teacher interaction day of the school year, but a school district shall not require licensed personnel to work additional days that are not included in their contracts unless the licensed personnel are paid their daily rate of pay.

(b) Licensed personnel shall earn one (1) hour of professional development credit for each hour of planning and preparation that meets the requirements of subsection (a) of this section.

(c) Licensed personnel may earn the twelve (12) hours of professional development credit required under subsection (a) of this section through online professional development credit approved by the Department of Education and related to the:

(1) School district's Arkansas Comprehensive School Improvement Plan; or

(2) Teacher's professional learning plan under the Teacher Excellence and Support System, § 6-17-2801 et seq.

(d) (1) If illness of a teacher or a teacher's immediate family under § 6-17-1202 prevents a teacher from obtaining the required professional development hours, the teacher shall be allowed to make up the hours missed during the:

(A) Remainder of the current school year; or

(B) Succeeding school year.

(2) The teacher may earn the professional development hours through online professional development.

(e) The State Board of Education shall promulgate the rules necessary for the proper implementation of this section.



§ 6-17-706 - Professional development credit exemption.

(a) Licensed personnel working part time shall be exempt from one-half (1/2) of the professional development hours required under the Standards for Accreditation of Arkansas Public Schools and School Districts if they work solely in any of the following adult education programs:

(1) Adult basic education;

(2) General adult education;

(3) English as a second language for adults; and

(4) General Educational Development Test examiners.

(b) The State Board of Education shall promulgate the rules necessary for the proper implementation of this section.



§ 6-17-707 - Arkansas Online Professional Development Initiative.

(a) There is created the Arkansas Online Professional Development Initiative.

(b) Under the initiative, the Commissioner of Education shall identify teacher professional development needs in the state and prioritize the needs based on the areas of professional development most needed to improve academic and teaching knowledge and skills of certified personnel.

(c) Based on the needs and priorities identified in the assessment under subsection (b) of this section, the commissioner shall work with the Director of the Educational Television Division of the Department of Education and local school districts to develop a statewide online professional development program that includes quality professional development courses that:

(1) Are aligned to the required focus areas identified in the State Board of Education rules governing professional development and the Arkansas Comprehensive Testing, Assessment, and Accountability Program;

(2) Are aligned with the clear, specific, and challenging academic content areas as established by the Department of Education as required under § 6-15-404;

(3) Are aligned with the state curriculum frameworks established by the department for each class level or subject area included in the respective professional development programs;

(4) Are research-based and available from sources with expertise in technology-delivered professional development courses;

(5) Are consistent with the Southern Regional Education Board Multi-State Online Professional Development Standards in existence on January 1, 2005;

(6) Focus on improving student academic achievement by improving a teacher's academic and teaching knowledge and skills; and

(7) Include an assessment at the end of the program designed to measure each licensed person's level of understanding and ability to implement or apply the information presented in the program.

(d) (1) (A) The Arkansas Educational Television Network shall support the delivery of the online professional development courses developed as part of the initiative to teachers and administrators in each school in each school district in the state via the Internet.

(B) In addition to the online courses developed as part of the initiative, the network may continue to deliver professional development by broadcast, compressed, satellite, and face-to-face methods.

(2) The online professional development courses supported by the network or other providers shall include online registration, course evaluation, and attendance and completion documents.

(3) Any provider of technology-delivered professional development under the initiative shall demonstrate an ability to successfully deliver technology-delivered products and services.

(4) If a technology-delivered professional development course or service that has been identified as needed under the assessment in subsection (b) of this section is not available, the network or other providers shall work with the department to develop a course or service to meet the identified need.

(e) The department shall determine the content of and preapprove all professional development courses or programs delivered by the network that qualify for professional development credit as required by the Standards for Accreditation of Arkansas Public Schools and School Districts or teacher licensure requirements.

(f) The department shall provide the staff and resources needed to provide the quality leadership necessary to coordinate the initiative.

(g) The initiative shall include a method for the department, the network, school districts, schools, and licensed personnel to annually evaluate the effectiveness of the initiative and its online professional development course and programs.

(h) (1) The department may include as part of a school improvement plan guidelines for the professional development programs to be delivered to the licensed personnel employed by a school in school improvement status or a school district in school improvement status or academic distress.

(2) (A) As part of the school improvement plan, the department may require the participation and completion of professional development courses or programs by licensed personnel in the school or school district as appropriate for the licensed personnel's job assignments and duties.

(B) Licensed personnel employed by any school in school improvement or school district in school improvement or academic distress shall participate in, complete, and pass the assessment for the professional development requirements included in the school's or school district's school improvement plan.

(i) The department shall further enhance its leadership role in professional development for licensed personnel by:

(1) Developing technology-based professional development programs and other enhanced professional development options for school districts and licensed personnel; and

(2) Employing two (2) persons who have a high level of expertise in professional development for the purpose of enhancing professional development opportunities as set forth in this section.



§ 6-17-708 - Teen suicide awareness and prevention in-service training.

(a) (1) Beginning in the 2012-2013 school year, the Department of Education shall require two (2) hours of in-service training in teen suicide awareness and prevention one (1) time every five (5) school years for licensed personnel.

(2) The in-service training under this section may be accomplished through self-review of suitable suicide prevention materials approved by the department.

(b) The in-service training under this section shall count toward the satisfaction of requirements for professional development in the Standards for Accreditation of Arkansas Public Schools and School Districts and for licensure requirements for licensed personnel.






Subchapter 8 - -- Teachers' Salaries Generally

§ 6-17-801 - Indefinite teacher employment contract void.

(a) In any contract of employment entered into by and between a school district and a teacher as defined by Acts 1979, No. 766 [repealed], any provision therein specifying that the employee's salary may be decreased to conform to legal fiscal requirements or any other attempt therein to make the salary to be paid to the employee less than definite and certain as to the minimum amount of salary is declared to be null and void as opposed to the public policy of the State of Arkansas.

(b) In any contract attempting to make a teacher's salary less than definite and certain by qualifying language, the amount of stated salary without such qualifying language shall be the minimum amount the employee is entitled to receive for services rendered.

(c) The remaining provisions of any contract found to be in violation of the provisions of this section shall be given full force and effect.



§ 6-17-802 - Twelve-month contracts for vocational agriculture teachers.

All public high schools in this state which offer vocational agriculture training shall, beginning with the next school year, contract with the vocational agriculture teachers on a twelve-month basis.



§ 6-17-803 - Optional contract payable in monthly installments.

(a) (1) Any school district in this state, at the option of the school district board of directors, may enter into contracts for the hiring of teachers to teach in the next coming school year, whereby the annual salaries of such teachers may be paid on the basis of twelve (12) equal monthly installments.

(2) In no case shall the monthly installments under such contracts commence earlier than the first day of the commencement of the school fiscal year covered by the contract.

(b) (1) Any contract entered into pursuant to this section whereby payments are to be made prior to the commencement of the teaching duties under such contract in the school year covered thereby shall contain a clause clearly setting forth the liability of any teacher who receives payments prior to the commencement of teaching duties and who refuses to perform under the terms of the contract.

(2) Such clause shall be to the effect that any schoolteacher breaching such a contract shall be indebted to the school district for the amount of moneys received by him or her under the contract prior to the commencement of his or her teaching duties.

(3) If any teacher fails to repay any money owed to a school district upon a contract breached by him or her, the secretary of the school district shall certify the failure to the Department of Education, and the State Board of Education shall suspend the teacher's license until all of the money is repaid.

(c) Any school district, or any officer thereof, charged with the responsibility of negotiating and entering into contracts for the employment of teachers for such school district shall be relieved of any liability arising from the breach of any contract made in good faith pursuant to the provisions of this section.



§ 6-17-804 - Deductions for group insurance premium.

For the purpose of payment of group insurance policy premiums, upon the execution by any teacher or other school employee of an appropriate form of authorization and delivery thereof to the fiscal officer of the school district wherein such person is employed, the fiscal officer shall withhold the designated amount from that person's monthly salary payments and shall transmit the amount, on or before the tenth day of each succeeding month, to the insurance company named in the authorization.



§ 6-17-805 - Deduction for professional membership dues.

(a) Upon the written request of any teacher or classified employee, the board of directors of any school district of the state shall deduct from the salary of that teacher or classified employee such sums as the teacher or classified employee shall specify for the payment of membership dues in any bona fide teacher's or employee's educational professional organization designated by the teacher or classified employee in the request.

(b) The teacher or classified employee may request a lump-sum deduction or have the sum to be deducted spread over the school year.

(c) The board of directors, or its authorized representative, shall transmit the sum deducted to the organizations designated by the teacher or classified employee in the request.

(d) All requests shall bear the manual signature of the teacher or classified employee.

(e) The request shall be filed with the contract of the teacher or classified employee and shall be subject to audit by the Division of Legislative Audit.

(f) As used in this section:

(1) "Classified employee" means any person employed by a school district under a written annual contract who is not required to have a teaching certificate issued by the Department of Education as a condition of employment; and

(2) "Teacher" means any person holding a certificate issued by the State of Arkansas and employed by a school district in a teaching, instructional, supervisory, administrative, or educational and scientific capacity.



§ 6-17-806 - Arkansas Teachers' Salaries Study Commission.

(a) (1) There is created the Arkansas Teachers' Salaries Study Commission.

(2) It shall be composed of:

(A) The Chair of the House Education Committee or his or her appointee;

(B) The Chair of the Senate Education Committee or his or her appointee;

(C) The Commissioner of Education;

(D) The Director of the Department of Workforce Education;

(E) One (1) representative of the Arkansas Association of Educational Administrators;

(F) One (1) representative of the Arkansas Education Association;

(G) One (1) representative of the Arkansas School Boards Association;

(H) The following persons appointed by the Governor:

(i) One (1) public school teacher;

(ii) One (1) public school superintendent; and

(iii) Two (2) lay persons from the state at large.

(b) The Arkansas Teachers' Salaries Study Commission shall conduct its study of the disparity in teachers' salaries among the state's school districts and among other states and report the results of its study, along with any recommendations, to each session of the General Assembly.



§ 6-17-807 - Additional days.

(a) If a teacher is required to work more days than provided for under the teacher's contract, then the teacher's pay under the contract shall be increased proportionately so that the teacher will receive pay for each additional day the teacher is required to work at no less than the daily rate paid to the teacher under the teacher's contract.

(b) Each school district in this state shall establish a normal base contract period for teachers.

(c) The normal base contract period for each school district shall be the number of days the majority of teachers employed by the school district in the 2000-2001 school year are required to work as specified on the 2000-2001 contracts as of March 1, 2001.

(d) If the normal base contract period in any school district is increased, the teacher's pay under the contract shall be increased proportionately so that the teacher will receive pay for each day added to the contract at no less than the daily rate paid to the teacher under the teacher's current existing contract.

(e) This section shall not apply to separate contracts for employment with a teacher to teach summer school or to perform services that do not require the teacher to hold a teaching license to perform those services.

(f) If the school district desires to employ a teacher part time to perform services for the school district in the teacher's field of licensure after expiration of the normal base contract, as part of the teacher's normal teaching contract, the school district may contract for such part-time work as long as the teacher is agreeable and is paid on a pro rata basis for that work.

(g) A school district which contracts with a teacher to teach summer school or to perform services that do not require the teacher to hold a teaching license to perform those services shall enter into a separate contract with the teacher for those services and shall not condition initial employment of the teacher or renewal of the teacher's regular teaching contract on entering into such a separate contract.



§ 6-17-809 - Teachers for the visually impaired entering state service.

Upon the superintendent's certification to the state personnel administrator of prior service at an educational institution and of the most recent contractual salary, the salary of teachers holding licensure in teaching the visually impaired and entering state service as teachers for the sensory impaired may be adjusted to a rate of pay closest to but not less than their most recent annual salary.



§ 6-17-810 - Teachers for the hearing impaired entering state service.

Upon the superintendent's certification to the state personnel administrator of prior service at an educational institution and of the most recent contractual salary, the salary of teachers holding licensure in teaching the hearing impaired and entering state service as teachers for the sensory impaired may be adjusted to a rate of pay closest to but not less than their most recent annual salary.



§ 6-17-811 - Incentives for teacher recruitment and retention in high-priority districts.

(a) As used in this section:

(1) "High-priority district" means a public school district:

(A) In which eighty percent (80%) or more of public school students are national school lunch students; and

(B) (i) Except as provided by subdivision (a)(1)(B)(ii) of this section, that had a three-quarter average daily membership in the previous year of one thousand (1,000) or fewer students.

(ii) In order to further the state's policy of encouraging efficiency and the expansion of available course offerings that might be achieved through the voluntary consolidation or annexation of school districts, qualifying teachers in the resulting school district in an approved voluntary consolidation under § 6-13-1404(a)(2) or § 6-13-1603(a) or in a receiving district in an approved voluntary annexation under § 6-13-1403(a)(2)-(4) or § 6-13-1603(a) shall continue to receive the funding provided under this section if all school districts in the voluntary consolidation or annexation were high-priority districts in the immediately preceding school year, even if the average daily membership of the resulting or receiving school district is one thousand (1,000) or above.

(iii) By April 15 of each year, the State Board of Education shall determine the districts that qualify as high-priority districts of the state;

(2) (A) "National school lunch students" means those students or the percentage of enrolled students from low socioeconomic backgrounds as indicated by eligibility for free or reduced-price meals under the National School Lunch Act as determined on October 1 of each previous school year and submitted to the Department of Education, unless the school district is identified by the Department of Education as participating in the special assistance certification and reimbursement alternative implemented under 42 U.S.C. § 1759a, as interpreted in 7 C.F.R. § 245.9.

(B) If the school district is participating under 42 U.S.C. § 1759a, then for purposes of this section, the school district's annual percentage of national school lunch students is equal to the percentage submitted in the base year, which means the last school year for which eligibility determinations were made and meal counts were taken by type;

(3) (A) "New teacher bonus" means an incentive bonus provided under subdivisions (b)(1)-(3) of this section to a teacher who is within the first three (3) years of employment with a single high-priority district.

(B) A teacher is not entitled to receive a new teacher bonus from any high-priority district other than the high-priority district that first employed the teacher and paid the teacher a new teacher bonus;

(4) "Previous year" means the school year immediately preceding the present school year;

(5) "Retention bonus" means an incentive bonus provided under subdivision (b)(4) or subdivision (b)(5) of this section; and

(6) (A) "Teacher" means a licensed classroom teacher who spends seventy percent (70%) of his or her time working directly with students in a classroom setting teaching all grade-level or subject-matter appropriate classes.

(B) "Teacher" includes a guidance counselor or librarian.

(b) At the end of the school year and upon completion of a licensed teacher's contracted teaching obligations, a teacher who completes the entire current school year teaching in a high-priority district may be entitled to receive in addition to all other contracted salary and benefits:

(1) For a newly hired teacher who has not previously taught in a high-priority district, a one-time signing bonus of five thousand dollars ($5,000) for the first year of service in the high-priority district, to be paid upon completion of the full year of teaching;

(2) For a newly hired teacher who meets the requirements of subdivision (b)(1) of this section, who continues to teach in the same high-priority district, and who completes the second full year of contracted teaching obligations, a new teacher bonus of four thousand dollars ($4,000) in addition to all other contracted salary and benefits;

(3) For a teacher who meets the requirements of subdivisions (b)(1) and (2) of this section, who continues to teach in the same high-priority district, and who completes a third year of contracted teaching obligations, a new teacher bonus of four thousand dollars ($4,000) in addition to all other contracted salary and benefits;

(4) For a teacher who meets the requirements of subdivisions (b)(1)-(3) of this section, who enters his or her fourth or subsequent year of service with the same high-priority district or begins employment with a high-priority district other than the high-priority district where he or she was employed at the time he or she received a new teacher bonus under subdivisions (b)(1)-(3) of this section, a retention bonus of three thousand dollars ($3,000) for the fourth and each subsequent complete year of service in the high-priority district, to be paid at the end of the school year after completing all contractual obligations; and

(5) For a teacher employed in a high-priority district who does not meet the requirements of subdivisions (b)(1)-(3) of this section, a retention bonus of three thousand dollars ($3,000) for each complete year of service in the high-priority district, to be paid at the end of the school year after completing all contractual obligations.

(c) (1) A teacher shall not be entitled to a bonus provided under this section unless the teacher has fulfilled his or her contractual obligations for the current school year.

(2) The superintendent of the high-priority district where the teacher is employed shall certify in writing to the department that the teacher has completed all contractual obligations for the school year.

(d) The department shall:

(1) Monitor the implementation of the incentive program established by this section;

(2) Collect data to be used to evaluate the incentive program's effectiveness; and

(3) Promulgate any necessary rules to administer the requirements of this teacher recruitment and retention program.

(e) (1) The bonus amounts provided under this section are the maximum amounts to be paid to qualifying teachers in high-priority districts and are subject to the appropriation and availability of funding for the payment of the bonuses.

(2) If the funds appropriated and available for the payment of the bonuses under this section are insufficient to pay the maximum bonus amounts to each qualifying teacher, the department shall distribute the available funding to qualified teachers on a pro rata basis.






Subchapter 9 - -- The Arkansas Teachers' Salary Law

§ 6-17-901 - Title.

The title of this subchapter shall be "The Arkansas Teachers' Salary Law".



§ 6-17-902 - Definitions.

As used in this subchapter, "teacher" shall include full-time employee of a school district who is compelled by law to secure a license from the State Board of Education.



§ 6-17-907 - Funds generally.

(a) The county treasurer of each county in the state is directed to establish for each school district for which he or she is treasurer the following funds:

(1) The teachers' salary fund;

(2) Operating fund;

(3) Building fund;

(4) Debt service fund;

(5) Capital outlay fund; and

(6) Consolidated federal grants fund -- Control.

(b) The county treasurer shall credit to the operating fund all other revenues not earmarked for the building fund, debt service fund, capital outlay fund, or consolidated federal grants fund.

(c) The county treasurer shall credit to the building fund those funds received:

(1) Through the sale of bonds or otherwise;

(2) From insurance collected for damages to school property except when the property damages have been repaired out of the operating fund which will be reimbursed by the insurance proceeds.

(d) The county treasurer shall credit to the debt service fund revenue from any continuing levy for the retirement of bonded indebtedness.

(e) The county treasurer shall credit to the capital outlay fund any revenue specifically dedicated for capital outlay fund purposes.

(f) The county treasurer shall credit all the various federal funds to the consolidated federal grants fund unless otherwise specifically designated by the Department of Education.

(g) The county treasurer charged with custody of the aforementioned consolidated federal grants fund shall be responsible only for the combined federal funds in his or her possession without regard to the various approved projects and limitations within the total federal allocations to the school district.

(h) Accountability and separability of various projects shall be the responsibility of each school district.

(i) The approved budget for the school district shall be used as a guide by the county treasurer in the settling of these funds.

(j) The local board may authorize the county treasurer to transfer funds from the operating fund to the teachers' salary fund.

(k) The county treasurer may request representatives of the Division of Legislative Audit or of the department to assist in establishing and crediting the various percentages of revenue to the respective funds.

(l) When a school district has a school district treasurer, the county treasurer may establish for that school district only the fund or funds needed to properly note revenues received for the school district and disbursements made to the school district.

(m) (1) If a school district uses a computerized accounting system that properly segregates revenues and disbursements by type and fund in accordance with state law and the division requirements, the school district may request that the county treasurer, serving as school district treasurer, receive and disburse all funds from one (1) operating account.

(2) The request shall be made in writing by the superintendent of the school district to the county treasurer.



§ 6-17-908 - Teachers' salary fund.

(a) Only warrants or checks in payment of the following shall be paid from the teachers' salary fund:

(1) Salaries of teachers;

(2) Dues of teachers to professional organizations;

(3) Teachers' contributions to the Arkansas Teacher Retirement System; and

(4) (A) Insurance or other fringe benefits for teachers.

(B) However, insurance or other fringe benefits must be approved by a majority of the teachers in the school district voting in a secret election.

(b) The county treasurer and his or her surety or the district treasurer, if the school district has its own treasurer, and his or her surety shall be liable for any warrants or checks paid from the teachers' salary fund which are not herein authorized.

(c) No officer, agent, or other person shall charge or collect any commission for handling any part of the teachers' salary fund.



§ 6-17-911 - Effect of failure to make records and settlements.

(a) The disbursing officer of the State Board of Education shall withhold any and all state funds due the school districts of any county until the county treasurer has set up his or her records in accordance with § 6-17-907.

(b) If the county collector fails to make settlements with the county treasurer as now provided by law, the county treasurer shall forthwith notify the Commissioner of Education and the Director of the Department of Finance and Administration of such failure.

(c) If such delinquent settlement is not made within two (2) weeks, the Treasurer of State shall withhold the monthly distribution of county aid provided for under § 19-5-602(b) upon notification from the Director of the Department of Finance and Administration that the county has failed to make such settlement. The monthly distribution shall be withheld until such settlement is made to the satisfaction of the director.



§ 6-17-912 - Advances from other funds.

When acting in the capacity as school treasurer, the county treasurer is authorized to make advances from one (1) fund to another upon written request from the local school district board of directors during the fiscal year.



§ 6-17-913 - Audits of accounts.

(a) The accounts of all school districts shall be audited annually by the Division of Legislative Audit or a certified public accountant.

(b) Where audits are made by a certified public accountant, a certified copy of the audit shall be distributed to the school district, the Department of Finance and Administration, the Department of Workforce Education, and the Department of Education.

(c) (1) The division shall provide a copy of every audit report performed on each school district to the county clerk of the county in which the school district is located.

(2) The county clerk shall keep a copy of the audit reports performed on the school district on file for at least two (2) years.



§ 6-17-915 - Filing of personnel lists.

The ex officio financial secretary of each school district in the state shall file on or before October 1 of each year a list of all licensed personnel and all classified personnel employed by the school district for the current year setting forth the annual salary of each and such other information as the State Board of Education may prescribe.



§ 6-17-918 - Issuing and countersigning warrants.

(a) (1) It shall be the duty of the school district superintendent of schools to serve as ex officio financial secretary.

(2) All warrants and checks shall be issued in accordance with the provisions of §§ 6-13-618(c) and 6-13-701(e).

(b) The school district superintendent shall neither issue nor countersign any warrants or checks until he or she has determined that the warrants have been issued in conformity with § 6-20-402, this subchapter, and other laws.



§ 6-17-919 - Warrants void without valid license and contract.

(a) All warrants issued in payment of teachers' salaries are void unless:

(1) (A) The teacher is licensed to teach in the State of Arkansas by a license issued by the State Board of Education; or

(B) The public school district employing the teacher has other documentation from the Office of Professional Licensure of the Department of Education authorizing employment of the teacher under the conditions set forth by the department in the documentation;

(2) The teacher has been employed by a valid written contract; and

(3) Copies of such contract are on file in the office of the county treasurer or the school district treasurer if the school district has its own treasurer.

(b) The school district superintendent and the superintendent's surety shall be liable for any warrants that he or she countersigns in payment of teachers' salaries unless and until the state board has issued a valid license or the department has provided the documentation required by subdivision (a)(1)(B) of this section.

(c) The county treasurer, or the school district treasurer if the school district has its own treasurer, and his or her surety shall be liable for all warrants in payment of teachers' salaries that he or she pays unless and until there is a valid contract on file in his or her office.






Subchapter 10 - -- Minimum Salaries for Teachers



Subchapter 11 - -- Insurance

§ 6-17-1109 - Life and disability insurance -- Notice, evaluation, and approval of bid proposals.

(a) Before selecting a policy or entering into an agreement with an insurance company for the providing of life or disability insurance for public school employees as authorized in this subchapter, the State and Public School Life and Health Insurance Board shall publicize, by inserting in one (1) or more newspapers having a general circulation in the State of Arkansas, notice that bid proposals for the providing of life or disability insurance for public school employees will be received by the board on the date and at the place stated in the notice.

(b) The notice shall be published by two (2) insertions with the first insertion to be at least thirty (30) days before the date for receiving bids and with the second insertion to be not later than two (2) weeks before the date for receiving bids.

(c) (1) The board shall open all bids in a public meeting at the time and place established in the notice for receiving bid proposals.

(2) All bids so opened shall be made available for public inspection.

(d) (1) The board shall evaluate each bid proposal according to the uniform criteria established by the Insurance Commissioner for evaluating benefits in relation to premiums to be charged for the benefits.

(2) The board shall also determine that each insurance company submitting a bid meets the minimum standards for financial solvency and ability to provide services as promulgated by the commissioner.

(e) After reviewing all bids, the board may approve the policy proposal with the insurance company that the board determines has submitted the bid with the best benefit coverage in relation to the premiums to be paid, as the board determines to be in the best interest of the public school employees' life or disability program.

(f) A bid contract shall be for a minimum of five (5) years.

(g) However, the board may reject any bid and readvertise for bids as set forth in this section.



§ 6-17-1111 - Life and disability insurance -- Employee eligibility -- Allocation of costs.

Eligible employees shall include:

(1) All licensed employees in public schools who are normally expected to work nine hundred (900) hours or more per year, whose salaries are paid from the school district's teacher salary fund, and all other employees of public schools who are normally expected to work nine hundred (900) hours or more per year and whose salaries are paid from the school district's local or state revenue;

(2) (A) All other employees of the school district whose salaries are not paid from the school district's local or state revenues, provided these employees are licensed or they are normally expected to work nine hundred (900) hours or more per year.

(B) The employing school district is required to pay the same amount per month for these employees as the General Assembly appropriates for employees in subdivision (1) of this section.

(C) The State and Public School Life and Health Insurance Board may establish the manner in which this payment is to be made if the manner of payment is not in violation of any other law, rule, or regulation governing the school district.

(3) In the event that an employee shall draw part of his or her salary from the school district's local or state revenue and part of his or her salary from another fund administered by the school district, the employer's share of the cost of his or her insurance shall be prorated between the provisions of subdivisions (1) and (2) of this section.



§ 6-17-1112 - Life and disability insurance -- Members of retirement systems.

(a) Members of the Arkansas Teacher Retirement System and the Arkansas Public Employees' Retirement System who have rendered, or shall render, service as employees of the public schools who hereafter retire and receive retirement benefits under such systems shall be eligible to participate in the group insurance program administered by the Employee Benefits Division of the Department of Finance and Administration under the provisions of this subchapter and other laws enacted to implement such programs, provided that such persons are participating in the group insurance program at the time of retirement.

(b) (1) In addition, upon the death of an active member of the Arkansas Teacher Retirement System, the survivors of such member who are eligible for or are receiving an annuity under the system and who were covered on the active member's health insurance policy at the time of death shall have the option of continuing to be a member of such insurance group at the prevailing rates established for members of the Arkansas Teacher Retirement System, upon application for such coverage.

(2) Upon the death of a retired member of the Arkansas Teacher Retirement System, a survivor of a member who was receiving an annuity under the system and who was covered on the member's health insurance policy at the time of the member's death shall have the option of continuing to be a member of the insurance group at the prevailing rates established for the members of the Arkansas Teacher Retirement System upon application for the coverage.

(c) (1) A person drawing retirement benefits under the Arkansas Teacher Retirement System and the Arkansas Public Employees' Retirement System who elects to participate or continue to participate in the group insurance program provided by the division shall pay the retiree portion of the premium or cost of the policy.

(2) The retiree portion of the premium or cost shall be deducted from the retirement benefit check of the participant.

(d) To the extent that funding is appropriated and available for this purpose, the retiree portion of the premium or cost of a health insurance policy under this section for a member of the Arkansas Teacher Retirement System who is not Medicare primary shall not exceed the retiree portion of the premium or cost of a health insurance policy under this section for a member of the Arkansas Public Employees' Retirement System who is not Medicare primary.

(e) (1) The state may make a monthly contribution on behalf of the members who participate in the Arkansas Teacher Retirement System and the Arkansas Public Employees' Retirement System group insurance program provided by the division multiplied by the amount necessary to meet the requirement of subsection (d) of this section.

(2) The state contribution amount shall not exceed the state contribution amount permitted by law for state contributions for members and retirees of the Arkansas Teacher Retirement System and the Arkansas Public Employees' Retirement System to the division for the benefit of state employees as provided in § 21-5-414.

(3) The Department of Finance and Administration may make a monthly contribution to partially defray the cost of the group insurance provided in this section utilizing funds made available for that purpose, not to exceed the amount authorized by law.



§ 6-17-1113 - School Worker Defense Program.

(a) (1) The Department of Education shall establish a School Worker Defense Program for the protection under subdivision (a)(2) of this section of:

(A) Education service cooperatives;

(B) Education service cooperative board members;

(C) School districts;

(D) Public charter schools;

(E) School board members;

(F) School treasurers and bookkeepers;

(G) School nurses;

(H) School secretaries;

(I) Substitute teachers;

(J) Authorized volunteers;

(K) Volunteers in a registered volunteers program;

(L) School custodians;

(M) Food service workers employed by public schools;

(N) Bus drivers and mechanics employed by public schools;

(O) Maintenance personnel employed by public schools;

(P) Each employee of the following who is required to hold a teaching certificate issued by the department:

(i) A public school district;

(ii) The Arkansas School for Mathematics, Sciences, and the Arts;

(iii) The Arkansas School for the Deaf; and

(iv) The Arkansas School for the Blind;

(Q) A public charter school teacher;

(R) Each teacher's aide and each student teacher:

(i) In a public school district;

(ii) In a public charter school;

(iii) In the Arkansas School for Mathematics, Sciences, and the Arts;

(iv) In the Arkansas School for the Deaf; and

(v) In the Arkansas School for the Blind; and

(S) Each member of the dormitory staff of:

(i) The Arkansas School for Mathematics, Sciences, and the Arts;

(ii) The Arkansas School for the Deaf; and

(iii) The Arkansas School for the Blind.

(2) This section provides protection against civil liability, attorney's fees, and costs of defense for acts or omissions of each employee or volunteer in the performance of his or her duties as a volunteer or his or her official duties as a school employee, including civil liability for administering corporal punishment to students, in the amount of two hundred fifty thousand dollars ($250,000) for incidents which occurred prior to July 1, 1999, and one hundred fifty thousand dollars ($150,000) for each incident which occurs after June 30, 1999.

(b) (1) The program is further authorized to provide limited financial reimbursement not to exceed five thousand dollars ($5,000) for attorney's fees and costs for the defense of criminal charges if the covered person is exonerated by a court of law or if all charges are subsequently withdrawn or dismissed unless such withdrawal or dismissal is conditioned upon termination of employment.

(2) The School Worker Defense Program Advisory Board may authorize reimbursement under this subsection (b) in excess of five thousand dollars ($5,000) in matters that the advisory board finds to require extraordinary attorney's fees and costs.

(c) (1) The cost of the School Worker Defense Program shall be paid annually out of funds in the Public School Fund that are designated for that specific purpose.

(2) Any school districts previously covered by or moneys expended pursuant to the self-insurance program of the department or the School Worker Defense Program shall be deemed a proper expenditure of state funds.

(d) The investigation of any incident or the defense of any protected person does not waive or forfeit any immunity or authorization to provide for hearing and settling claims extended to educational entities and their personnel by the laws of the State of Arkansas.

(e) (1) The defense fund and protection program authorized in this section shall be a part of and administered by the department.

(2) The department shall adopt appropriate rules and regulations necessary to carry out the purposes of this section.

(f) Any person entitled to payment under the program may appeal the decision of the department to the advisory board.



§ 6-17-1114 - Cooperation.

It is the duty of the State and Public School Life and Health Insurance Board, the Supervisor of the Public School Employees Insurance Section and the insurance section employees, the Department of Education, and each public school district and their officers and employees:

(1) To cooperate with one another, when called upon to do so, in all such reasonable ways as will assist or further the objectives of the board by making available records and statistical or other data or information to provide legal and actuarial advice; and

(2) If required, to occasionally make available the services of their officers and employees.



§ 6-17-1115 - Group disability insurance for independent school districts.

(a) The employees of any independent school district may be insured under a group disability insurance policy issued to any independent school district to insure the employees of any independent school district for the benefit of the employees of any independent school district subject to the following requirements:

(1) The employees eligible for insurance under the group disability insurance policy shall all be employees of the school district or all of any class determined by conditions pertaining to their employment;

(2) The premium for the policy shall be paid by the policyholder from funds contributed wholly by the insured employees, except that:

(A) The employer may deduct from the employees' salaries the required contributions for the premiums when authorized in writing by the respective employees to do so; and

(B) The premium for the policy may be paid for the policyholder wholly or partly from funds of the school district.

(b) As used in this section, "group disability insurance" shall be defined by § 23-86-106.



§ 6-17-1116 - School bus drivers.

(a) For the purposes of this section, a full-time school bus driver is:

(1) A person who contracts with a public school district to operate a school bus for at least seven hundred twenty (720) hours during the school year;

(2) A person whose primary source of income during the school year is obtained by operating a school bus for a public school district; or

(3) A person who contracts with a public school district to operate a school bus and is designated by the superintendent as a full-time school bus driver, regardless of the number of hours for which the person contracted.

(b) All full-time school bus drivers who are not under current law eligible to participate in the public school employees insurance program provided for by §§ 6-17-1109 and 6-17-1111 -- 6-17-1115 shall hereafter be eligible to participate in the program provided that they pay all costs associated with participating in the program unless the employing school district opts to pay all or a portion of that cost.



§ 6-17-1117 - Health insurance.

(a) Beginning on October 1, 2004, local school districts shall pay the health insurance contribution rate of one hundred thirty-one dollars ($131) per month for each eligible employee electing to participate in the public school employees' health insurance program.

(b) (1) (A) The Department of Education shall pay the Employee Benefits Division of the Department of Finance and Administration a minimum of sixty-one dollars ($61.00) per month for each eligible employee electing to participate in the public school employees' health insurance program administered by the State and Public School Life and Health Insurance Board.

(B) The Department of Education shall make the total contributions under subdivision (b)(1)(A) of this section by transferring thirty-five million dollars ($35,000,000) to the division in eleven (11) equal monthly installments.

(2) The funds provided to the division under this subsection shall be administered by the board for the benefit of the employee participants of the public school employees' health insurance program.

(3) (A) In the event that appropriation or funding is not provided, the department shall not be responsible for the increased payments for the public school employees' health insurance program as established by this section.

(B) If funding and appropriation are provided but are inadequate for the total number of employees electing to participate in the public school employees' health insurance program, the department shall pay a proportional share on behalf of each participant.

(C) If funding and appropriation are provided and exceed the amount needed to make the minimum contribution under subdivision (b)(1)(A) of this section, the department shall pay a proportional share of the excess on behalf of each participant.

(c) (1) A school district shall:

(A) Provide the same employer-provided health insurance benefits for all full-time school district employees; and

(B) Pay the same employer contribution rate for each eligible employee electing to participate in the public school employees' health insurance program.

(2) If a school district entered into a contract with a superintendent, teacher, or other personnel prior to April 11, 2006, and the contract provides for a higher employer contribution rate than is paid for a majority of the certified personnel in the school district, then the school district may continue to pay the higher contribution rate as provided under the existing contract but not under extensions, addendums, or new contracts created after April 11, 2006, without increasing all other employees to the same rate.

(3) Any school district that entered into contracts with classified personnel prior to July 31, 2007 and the contracts provided for a higher employer contribution funding amount than is paid for certified personnel in the school district shall freeze the employer contribution funding amount for classified employees until such time as the funding amount contributed for certified personnel equals or exceeds the funding amount provided for classified employees.



§ 6-17-1118 - School Worker Defense Program Advisory Board.

(a) The School Worker Defense Program Advisory Board is created. The advisory board shall be composed of seven (7) members as follows:

(1) The Executive Director of the Arkansas Association of Educational Administrators or his or her designee;

(2) The President of the Arkansas Rural Education Association or his or her designee;

(3) The Executive Director of the Arkansas School Boards Association or his or her designee;

(4) The Executive Director of the Arkansas Education Association or his or her designee;

(5) The designee of the Attorney General;

(6) The Director of the Department of Finance and Administration or his or her designee; and

(7) (A) The Commissioner of Education or his or her designee.

(B) Provided, however, no employee of the Department of Education who is charged with administering the defense fund and protection program shall be eligible to serve as the designee of the commissioner.

(b) Members of the advisory board shall biannually elect a chair, a vice chair, and a secretary from the membership of the advisory board, whose duties shall be those customarily exercised by those officers or specifically designated by the advisory board.

(c) (1) The advisory board shall meet within the State of Arkansas and may meet as often as it deems necessary for the purpose of carrying out its duties under the provisions of this section.

(2) A majority of the members of the advisory board shall constitute a quorum for the purpose of a meeting.

(d) (1) The advisory board shall have final authority to hear and adjudicate any appeal filed by a school worker for protection against liability pursuant to § 6-17-1113.

(2) In an emergency situation, the chair of the advisory board may approve payment of a claim without a meeting of the advisory board.

(e) (1) The department may promulgate rules and regulations as necessary for the proper administration of this section to establish an advisory board.

(2) The department shall provide support staff for the advisory board.






Subchapter 12 - -- Teachers' Minimum Sick Leave Law

§ 6-17-1201 - Title.

The title of this subchapter shall be "The Teachers' Minimum Sick Leave Law".



§ 6-17-1202 - Definitions.

As used in this subchapter:

(1) "Accumulated sick leave" means the total number of days of unused sick leave that a teacher has to his or her credit;

(2) "Immediate family" means the teacher's:

(A) Spouse;

(B) Child;

(C) Parent; or

(D) Any other relative if the other relative lives in the same household as the teacher;

(3) "Month or major portion thereof" means twelve (12) or more working days in a calendar month, including all professional development days required by the school district that count toward the annual sixty (60) hours of required professional development for a teacher;

(4) "Sick leave" means absence with full pay from one's duties in a public school for personal illness or illness in one's immediate family, except for an absence due to personal injury resulting from either an assault or other violent criminal act as provided in this subchapter; and

(5) "Teacher" means any full-time employee of a local school district who is compelled by law to secure a license from the State Board of Education as a condition precedent to employment.



§ 6-17-1203 - Policies and regulations.

(a) The board of directors of each school district shall adopt written policies for the administration of sick leave.

(b) These policies and regulations shall be a part of the written personnel policies of each school district, and a copy shall be furnished to each teacher.



§ 6-17-1204 - Amount and use of leave.

(a) (1) Each school district in the state shall provide sick leave for each of its teachers at a minimum rate of one (1) day per month or major portion thereof that the teacher is contracted at full pay.

(2) A school district shall credit one (1) day of sick leave to a teacher if the teacher:

(A) Used one (1) day of sick leave on a mandatory professional development day; and

(B) Made up the missed mandatory professional development day on a noncontract day.

(b) Such leave shall be in force beginning with the first day of the first school term for which each teacher is employed.

(c) If a teacher resigns or leaves his or her teaching position for any reason before the end of the school term, the employing school district may deduct from his or her last paycheck full compensation for any days of sick leave used in excess of the number of days earned.

(d) A teacher shall be entitled to sick leave only for reasons of personal illness or illness in his or her immediate family.



§ 6-17-1205 - Record of used and accumulated leave.

(a) A record of sick leave used and accumulated shall be established and maintained by each school district for each of its teachers.

(b) Sick leave that is unused by a teacher during any school year shall be accumulated in that teacher's sick leave account at a rate of one (1) day per month or major portion thereof employed until ninety (90) days have been accumulated.

(c) A teacher who qualifies for sick leave under § 6-17-1204 may use any amount up to his or her total number of accumulated days.

(d) Accumulated days of sick leave that are used up may be restored up to ninety (90) days in the same manner that they were first accumulated.



§ 6-17-1206 - Credit for leave accumulated in another school district.

(a) Whenever an employee of a school district, an education service cooperative, a state education agency, or a two-year college in this state shall leave the school district, education service cooperative, state education agency, or two-year college and accept employment in another school district in this state, education service cooperative, state education agency, or two-year college, the employee shall be granted credit by the new school district, education service cooperative, state education agency, or two-year college for any unused sick leave accumulated by the employee while employed by the former school district but not to exceed a maximum of ninety (90) days.

(b) The accumulated and unused sick leave credit shall be granted to the employee upon furnishing proof in writing from the school district of former employment of the employee.

(c) The provisions of this section shall apply to employment with another school district, education service cooperative, state education agency, or two-year college on or after July 1, 1997.



§ 6-17-1207 - Payment for unused leave.

Payment for unused sick leave shall be made from the salary fund of the school district, and these moneys shall be included in meeting the annual requirements for payment of teachers' salaries.



§ 6-17-1208 - Authority to liberalize policy.

The number of days of sick leave provided by this subchapter are minimums only, and nothing in this subchapter shall prohibit any school district from providing more days of sick leave or from having a more liberal policy for the administration of sick leave, including, but not limited to, the establishment of sick leave pools or banks and allowing school district employees who are husband and wife to each utilize the other's accumulated sick leave.



§ 6-17-1209 - Leave of absence for personal injury from assault or other violent criminal act.

(a) (1) (A) Whenever a schoolteacher is absent from his or her duties in a public school as a result of personal injury caused by either an assault or a criminal act committed against the teacher in the course of his or her employment, the teacher shall be granted a leave of absence from school with full pay for up to one (1) year from the date of the injury.

(B) Teachers who suffer personal injury while intervening in student fights, restraining a student or protecting a student from harm shall be considered to be injured as a result of an assault or a criminal act.

(2) The leave of absence for personal injury from an assault or a criminal act shall not be charged to the teacher's sick leave authorized under this subchapter.

(b) The board of directors of each school district shall adopt written policies for the implementation of this section and incorporate them as part of the written personnel policies of the school district.






Subchapter 13 - -- School Employees' Minimum Sick Leave Law

§ 6-17-1301 - Title.

The title of this subchapter is "The School Employees' Minimum Sick Leave Law".



§ 6-17-1302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Accumulated sick leave" means the total number of days of unused sick leave that a school employee has to his or her credit;

(2) "Immediate family" includes the employee's spouse, children, parents, and any other relatives in the same household;

(3) "School employee" includes any employee of a school district who works not less than twenty (20) hours per week and who is not compelled by law to secure a teaching license from the State Board of Education as a condition precedent to employment. This subchapter covers those employees who are normally and usually designated as noncertified employees; and

(4) "Sick leave" means absence with full pay from one's duties in a public school for the reason of personal illness or illness in his or her immediate family.



§ 6-17-1303 - Policies and regulations.

(a) The board of directors of each school district shall adopt written policies for the administration of sick leave.

(b) Such policies and regulations shall be a part of the written policies of each school district, and a copy shall be furnished to each employee.



§ 6-17-1304 - Amount and use of leave.

(a) Each school district in the state shall provide sick leave for each of its employees at a minimum accumulation rate of one (1) day per month or major portion thereof that the employee is employed at full pay.

(b) Such accumulation shall begin with the first month or major portion thereof beginning with the first day of the first school term for which each such individual is employed.

(c) If an employee resigns or leaves his or her employment position for any reason before the end of the school term, the employing school district may deduct from his or her last pay check full compensation for any days of sick leave in excess of the number of days earned.

(d) An employee shall be entitled to sick leave only for reasons of personal illness or illness in his or her immediate family.



§ 6-17-1305 - Record of used and accumulated leave.

(a) A record of sick leave used and accumulated shall be established and maintained by each school district for each of its employees.

(b) Sick leave that is unused by an employee during any school year shall be accumulated in such employee's sick leave account at a rate of one (1) day per month or major portion thereof employed until ninety (90) days have been accumulated.

(c) An employee who qualifies for sick leave under § 6-17-1304 may use any amount up to his or her total number of accumulated days.

(d) Accumulated days of sick leave that are used may be restored up to ninety (90) days in the same manner that they were first accumulated.



§ 6-17-1306 - Authority to liberalize policy.

The number of days of sick leave provided by this subchapter are minimums only, and nothing in this subchapter shall prohibit any school district from providing more days of sick leave or from having a more liberal policy for the administration of sick leave, including, but not limited to, the establishment of sick leave pools or banks and allowing school district employees who are husband and wife to each utilize the other's accumulated sick leave.



§ 6-17-1307 - Unused leave -- Credit.

(a) Whenever a school employee employed by a school district in this state shall leave the school district and accept employment in another school district, the employee shall be granted credit by the new school district for up to ninety (90) days of unused sick leave accumulated by the employee in the former school district.

(b) The accumulated and unused sick leave shall be credited to the employee by the school district upon receipt of written proof from the school district in which the employee was formerly employed.



§ 6-17-1308 - Absence due to injury from assault.

(a) Each school district shall grant a leave of absence with full pay for a maximum period of one (1) year to any school employee who is absent from duty in a public school as a result of personal injury from an assault or other violent criminal act committed against the employee in the course of employment in the public school. Such leave of absence shall not be charged to the sick leave provided to the school employee under this subchapter.

(b) The board of directors of each school district shall adopt written policies for the implementation of this section and shall incorporate them as a part of the written personnel policies of the school district.






Subchapter 14 - -- Workers' Compensation

§ 6-17-1401 - Coverage provided.

Workers' compensation coverage as provided in the Workers' Compensation Law, § 11-9-101 et seq., shall be provided for personal injuries and death of officers and employees of public schools in this state.



§ 6-17-1402 - Workers' Compensation Commission -- Authority and jurisdiction.

(a) The Workers' Compensation Commission is authorized to adopt rules and regulations and to prescribe forms it deems necessary or desirable to properly carry out the purpose and intent of this subchapter.

(b) The commission shall have exclusive jurisdiction of all claims filed by or in behalf of school district employees pursuant to the provisions of this subchapter for workers' compensation benefits.

(c) The method and procedure of filing claims and the determination of awards pursuant to such claims shall be the same as provided by law, and rules and regulations of the commission, with respect to claims filed by employees of private employers.

(d) However, the action taken by the commission with respect to the allowance or disallowance of any claim filed pursuant to the provisions of this subchapter shall be final and binding upon all parties and shall not be subject to judicial review.



§ 6-17-1403 - Financing coverage.

(a) The General Assembly shall biennially appropriate funds as it shall deem necessary to cover awards made to school district employees under the provisions of this subchapter.

(b) All funds so appropriated by the General Assembly shall be deposited in the Workers' Compensation Revolving Fund, and all awards made under the provisions of this subchapter shall be paid from the fund on vouchers drawn by the Workers' Compensation Commission.

(c) Annually on July 1, the commission shall certify to the Chief Fiscal Officer of the State the amounts of all awards made and paid during the preceding year to or in behalf of public school employees, and the Chief Fiscal Officer of the State shall cause to be transferred to the Workers' Compensation Revolving Fund from the Public School Fund the amount as was certified to him or her as having been paid hereunder in behalf of public school employees.

(d) The Commissioner of Education shall also cause to be transferred to the Workers' Compensation Revolving Fund from the Public School Fund such amounts as may be certified to him or her by the commission as the cost of administering the provisions of this subchapter for public school employees.



§ 6-17-1404 - Filing reports of injury or death.

(a) The appropriate school district officials shall file with the Workers' Compensation Commission within ten (10) days after receiving notice of any personal injury or death of any employee of the school district, a report showing the date, time, and place of such injury or death and briefly stating the circumstances and extent thereof, the name of the injured or deceased person, and the names of all witnesses.

(b) The report shall be made on forms approved by the commission.



§ 6-17-1405 - Notification of award -- Transfer of available federal funds.

(a) Upon making any award to or in behalf of an employee of any school district, the Workers' Compensation Commission shall notify the appropriate officer of the school district and shall notify the Department of Education.

(b) If the salary or compensation of the employee in whose behalf the award was made is paid wholly or partly from federal funds, the department is authorized to transfer funds from the federal funds available for the program under which such employee was paid to the Public School Fund to reimburse the fund for funds transferred to the Workers' Compensation Revolving Fund as provided for in this subchapter.



§ 6-17-1411 - School district employees.

(a) All school districts shall be required to provide workers' compensation coverage for their employees.

(b) Coverages shall be provided for losses incurred while performing work for the school district.



§ 6-17-1412 - Effective date.

(a) Claims incurred prior to July 1, 1994, shall continue to be the responsibility of the state.

(b) Claims incurred on and after July 1, 1994, shall be the responsibility of the school districts.



§ 6-17-1413 - Carriers.

(a) School districts may provide workers' compensation coverage either through private carriers, municipal self-funding groups, or one (1) or more self-funding groups.

(b) Self-funding groups established for this purpose shall meet the following requirements:

(1) Any such group established to provide such coverage to school districts only shall offer coverage to any school district in the state that applies for such coverage;

(2) Any group established to provide workers' compensation coverage to school districts shall offer such coverage at rates established by the National Council of Compensation Insurance and approved by the State Insurance Department. Premiums for school districts participating in any such group shall be revised annually based on the loss experience of the particular school district or group of school districts; and

(3) (A) (i) Any self-funding group of participating school districts shall be subject to the regulations of the Workers' Compensation Commission applicable to self-insured groups or providers. However, school districts shall not be required to enter into an indemnity agreement binding them jointly and severally.

(ii) Each board governing a self-funded group shall be permitted to declare dividends or give credits against renewal premiums based on annual loss experience.

(iii) All self-funded groups shall obtain excess reinsurance from an admitted or approved insurance company doing business in Arkansas.

(B) (i) However, in lieu of the reinsurance requirements in subdivision (b)(3)(A)(iii) of this section, any self-funded group under this section with one million five hundred thousand dollars ($1,500,000) or more in annually collected premiums may provide excess reserves of twenty percent (20%) of annual premiums by any one (1) of the following ways:

(ii) Cash or certificates of deposit in Arkansas banks; or

(iii) Letters of credit from an Arkansas bank.






Subchapter 15 - -- Teacher Fair Dismissal Act

§ 6-17-1501 - Title.

This subchapter shall be referred to and may be cited as "The Teacher Fair Dismissal Act of 1983".



§ 6-17-1502 - Definitions.

(a) As used in this subchapter:

(1) "Probationary teacher" means a teacher who has not completed three (3) successive years of employment in the school district in which the teacher is currently employed. A teacher employed in a school district in this state for three (3) years shall be deemed to have completed the probationary period; however, an employing school district may, by a majority vote of its directors, provide for one (1) additional year of probationary status; and

(2) "Teacher" means any person, exclusive of the superintendent or assistant superintendent, employed in an Arkansas public school district who is required to hold a teaching license from the State Board of Education as a condition of employment.

(b) A teacher who has completed three (3) successive years of employment in the school district in which the teacher is employed on July 4, 1983, or a teacher who has been given credit for a prior service in another school district as authorized by subdivision (a)(2) of this section, is deemed to have completed the required probationary period.



§ 6-17-1503 - Construction.

(a) The General Assembly finds:

(1) That the current standard, which requires cause that is not arbitrary, capricious, or discriminatory, for the nonrenewal, termination, or suspension of a teacher should be raised to a standard of just and reasonable cause; and

(2) That the current standard for compliance with this subchapter and a school district's personnel policies of strict compliance should be lowered to substantial compliance.

(b) This subchapter is not a teacher tenure law in that it does not confer lifetime appointment of teachers.

(c) A nonrenewal, termination, suspension, or other disciplinary action by a school district shall be void unless the school district substantially complies with all provisions of this subchapter and the school district's applicable personnel policies.



§ 6-17-1504 - Evaluation -- Effect.

(a) Each teacher employed by the board of directors of a school district shall be evaluated in writing under the Teacher Excellence and Support System, § 6-17-2801 et seq.

(b) At a time other than an evaluation conducted under the Teacher Excellence and Support System, if a superintendent or other school administrator charged with the supervision of a teacher believes or has reason to believe that the teacher is having difficulties or problems meeting the expectations of the school district or its administration and the administrator believes or has reason to believe that the problems could lead to termination or nonrenewal of contract, the superintendent or other school administrator shall:

(1) Bring in writing the problems and difficulties to the attention of the teacher involved; and

(2) Document the efforts that have been undertaken to assist the teacher to correct whatever appears to be the cause for potential termination or nonrenewal.



§ 6-17-1505 - Teacher personnel file.

(a) The school district shall maintain a personnel file for each teacher which shall be available to the teacher for inspection and copying at the teacher's expense during normal office hours.

(b) The teacher may submit for inclusion in the file written information in response to any of the material contained therein.



§ 6-17-1506 - Contract renewal -- Notice of nonrenewal -- Rescission.

(a) Every contract of employment made between a teacher and the board of directors of a school district shall be renewed in writing on the same terms and for the same salary, unless increased or decreased by law, for the next school year succeeding the date of termination fixed therein, which renewal may be made by an endorsement on the existing contract instrument unless:

(1) By May 1 of the contract year, the teacher is notified by the school superintendent that the superintendent is recommending that the teacher's contract not be renewed;

(2) During the period of the contract or within ten (10) calendar days after the end of the school year, the teacher shall send by certified or registered mail to the president, vicepresident, or secretary of the board of directors of the school district, with a copy to the superintendent, or may deliver in person to the president, vicepresident, or secretary of the board of directors of the school district, with a copy to the superintendent, his or her resignation as a teacher; or

(3) The contract is superseded by another contract between the parties.

(b) (1) Termination, nonrenewal, or suspension shall be only upon the recommendation of the superintendent.

(2) (A) A notice of nonrenewal shall be delivered in person to the teacher or mailed by registered or certified mail to the teacher at the teacher's residence address as reflected in the teacher's personnel file.

(B) The notice of recommended nonrenewal of a teacher shall include a statement of the reasons for the recommendation, setting forth the reasons in separately numbered paragraphs so that a reasonable teacher can prepare a defense.

(c) (1) No teacher shall be required to sign and return a contract for the next school year any sooner than thirty (30) days after the contract is issued to the teacher.

(2) The teacher shall have the right to unilaterally rescind any signed contract no later than ten (10) days after the end of the school year.



§ 6-17-1507 - Notice of termination recommendation.

(a) A teacher may be terminated only during the term of any contract when there is a reduction in force created by districtwide reduction in licensed staff or for incompetent performance, conduct which materially interferes with the continued performance of the teacher's duties, repeated or material neglect of duty, or other just and reasonable cause.

(b) The superintendent shall notify the teacher of the termination recommendation.

(c) (1) The notice shall include a statement of the grounds for the recommendation of termination, setting forth the grounds in separately numbered paragraphs so that a reasonable teacher can prepare a defense.

(2) The notice shall be delivered in person to the teacher or sent by registered or certified mail to the teacher at the teacher's residence address as reflected in the teacher's personnel file.



§ 6-17-1508 - Suspension.

(a) Whenever a superintendent has reason to believe that cause exists for the termination of a teacher and that immediate suspension of the teacher is necessary, the superintendent may suspend the teacher without notice or a hearing.

(b) The superintendent shall notify the teacher in writing within two (2) school days of the suspension.

(c) (1) The written notice shall include a statement of the grounds for suspension or recommended termination, setting forth the grounds in separately numbered paragraphs so that a reasonable teacher can prepare a defense.

(2) The written notice shall be delivered in person to the teacher or sent by registered or certified mail to the teacher at the teacher's residence address as reflected in the teacher's personnel file and shall state that a hearing before the board of directors is available to the teacher upon request provided that the request is made in writing within the time provided in § 6-17-1509.

(d) The hearing shall be scheduled by the president, vice president, or secretary of the board of directors of a school district and the teacher and shall be held within the time and manner provided in § 6-17-1509 after a request for the hearing is received by the board of directors.

(e) If sufficient grounds for termination or suspension are found, the board of directors may terminate the teacher or continue the suspension for a definite period of time.

(f) The salary of a suspended teacher shall cease as of the date the board of directors sustains the suspension.

(g) If sufficient grounds for termination or suspension are not found, the teacher shall be reinstated without loss of compensation.



§ 6-17-1509 - Hearing.

(a) A teacher who receives a notice of recommended termination or nonrenewal may file a written request with the board of directors of the school district for a hearing.

(b) Written request for a hearing shall be sent by certified or registered mail to the president, vice president, or secretary of the board of directors of the school district, with a copy to the superintendent, or may be delivered in person by the teacher to the president, vice president, or secretary of the board of directors of the school district, with a copy to the superintendent, within thirty (30) calendar days after the written notice of proposed termination or nonrenewal is received by the teacher.

(c) Upon receipt of a request for a hearing, the board of directors shall grant a hearing in accordance with the following provisions:

(1) The hearing shall take place at a time agreed upon in writing by the parties, but if no time can be agreed upon, then the hearing shall be held no fewer than five (5) calendar days nor more than twenty (20) calendar days after the written request has been received by the board of directors;

(2) (A) The hearing shall be private unless the teacher or the board of directors shall request that the hearing be public.

(B) If the hearing is public, the parent or guardian of any student under eighteen (18) years of age who offers testimony may elect to have the student's testimony offered in private;

(3) The teacher and the board of directors may be represented by representatives of their choosing;

(4) It shall not be necessary that a full record of the proceedings at the hearing be made and preserved unless:

(A) The board of directors shall elect to make and preserve a record of the hearing at its own expense, in which event a copy shall be furnished the teacher, upon request, without cost to the teacher; or

(B) A written request is filed with the board of directors by the teacher at least twenty-four (24) hours prior to the time set for the hearing, in which event the board of directors shall make and preserve at its own expense a record of the hearing and shall furnish a transcript to the teacher without cost; and

(5) The board of directors shall not consider at the hearing any new reasons which were not specified in the notices provided pursuant to this subchapter.

(d) Nothing in this section shall preclude a school district which has chosen to officially recognize in its policies an organization representing the majority of the teachers of the school district for the purpose of negotiating personnel policies, salaries, and educational matters of mutual concern under a written policy agreement from conducting a single nonrenewal hearing when all the school district's teachers are recommended for nonrenewal provided that each teacher at such hearing shall be given an opportunity to make comments to be included in the hearing record.



§ 6-17-1510 - Board action on termination or nonrenewal -- Appeal.

(a) Upon conclusion of its hearing with respect to the termination or nonrenewal of a contract of a teacher who has been employed as a full-time teacher by the school district for less than three (3) continuous years, the board of directors shall take action on the recommendations by the superintendent with respect to the termination or nonrenewal of such contract. The board of directors' decision with regard to nonrenewal of a probationary teacher shall be final.

(b) Any licensed teacher who has been employed continuously by the school district three (3) or more years or who may have achieved nonprobationary status pursuant to § 6-17-1502 may only be terminated or the board of directors may refuse to renew the contract of the teacher when there is a reduction in force created by districtwide reduction in licensed personnel, for incompetent performance, conduct which materially interferes with the continued performance of the teacher's duties, repeated or material neglect of duty, or other just and reasonable cause. Upon completion of the hearing, the board of directors, within ten (10) days after the holding of the hearing, shall:

(1) Uphold the recommendation of the superintendent to terminate or not renew the teacher's contract;

(2) Reject or modify the superintendent's recommendation to terminate or not renew the teacher's contract; or

(3) Vote to continue the contract of the teacher under such restrictions, limitations, or assurances as the board of directors may deem to be in the best interest of the school district. The decision shall be reached by the board of directors within ten (10) days from the date of the hearing, and a copy shall be furnished in writing to the teacher involved, either by personally delivering it to the teacher or by addressing it to the teacher's last known address by registered or certified mail.

(c) Subsequent to any hearing granted a teacher by this subchapter, the board of directors, by majority vote, shall make specific written conclusions with regard to the truth of each reason given the teacher in support of the recommended termination or nonrenewal.

(d) The exclusive remedy for any nonprobationary teacher aggrieved by the decision made by the board of directors shall be an appeal therefrom to the circuit court of the county in which the school district is located, within seventy-five (75) days of the date of written notice of the action of the board of directors. Additional testimony and evidence may be introduced on appeal to show facts and circumstances showing that the termination or nonrenewal was lawful or unlawful.






Subchapter 16 - -- Master School Principal Program

§ 6-17-1601 - Definitions.

As used in this subchapter:

(1) "High-need school salary bonus" means an annual bonus to a master principal serving as a principal of a public school in phase two (2) or phase three (3) school-improvement status or located in a school district in academic distress;

(2) "Hold-back longevity bonus" means a portion of the high-need school salary bonus held back to be paid at the end of three (3) years and five (5) years of serving as a principal of the same public school in phase two (2) or phase three (3) school-improvement status or located in a school district in academic distress; and

(3) "Incentive bonus" means a bonus paid to a master principal serving as a principal of any public school in the state.



§ 6-17-1602 - Master School Principal Program.

(a) There is created the Master School Principal Program to provide training programs and opportunities to expand the knowledge base and leadership skills of public school principals.

(b) The program shall be administered by the Arkansas Leadership Academy.

(c) The program shall consist of a process of no fewer than three (3) phases developed by the academy and approved by the State Board of Education, including:

(1) Phase one (1), which shall expand the knowledge base and leadership skills of the principal;

(2) Phase two (2), which shall require the principal to apply strategies and to collect evidence of improvement in student learning and school processes; and

(3) Phase three (3), which shall require the principal to publicly demonstrate the ability and skills that lead to sustained academic improvement in a school and a school district.

(d) A school principal successfully completing the program shall be designated as a master school principal by the academy.

(e) (1) The Department of Education and the academy shall:

(A) Develop criteria for selection of candidates for the process;

(B) Review and modify, as deemed appropriate, the program performance areas; and

(C) (i) Develop a rigorous assessment process based on the performance areas.

(ii) The assessment shall include, but shall not be limited to, demonstrable, performance-based evidence of the performance areas.

(2) The number of school principals participating each year may be determined by the amount of funding available for the program.



§ 6-17-1603 - Yearly incentive bonus.

(a) The Department of Education shall promulgate rules and regulations for the nine thousand dollar ($9,000) yearly incentive bonus provided under this section for principals receiving master school principal status.

(b) The department shall pay a yearly incentive bonus of nine thousand dollars ($9,000) for every school year for no more than five (5) years to any building-level principal who:

(1) Receives a master school principal designation from the Arkansas Leadership Academy; and

(2) Is, at the time of receiving the bonus, employed full time as a building-level principal in an Arkansas public school district.



§ 6-17-1604 - High-need school salary bonus and hold-back longevity bonus.

(a) The Department of Education shall promulgate rules and regulations for an additional high-need school salary bonus, including a hold-back longevity bonus, for each principal receiving master school principal status and serving as a principal of a public school in phase two (2) or phase three (3) school-improvement status or located in a school district in academic distress.

(b) (1) The department shall pay a high-need school salary bonus of twenty-five thousand dollars ($25,000) for every school year for no more than five (5) years to any building-level principal who:

(A) Receives a master school principal designation from the Arkansas Leadership Academy; and

(B) Is, at the time of receiving the bonus of twenty-five thousand dollars ($25,000), employed full time as a building-level principal in an Arkansas public school district that is or was:

(i) A public school in phase two (2) or phase three (3) school-improvement status at the time that the master school principal began his or her employment as a master school principal of the school; or

(ii) A public school located in a school district in academic distress at the time that the master school principal began his or her employment as a master school principal of the school.

(2) The high-need school salary bonus under subdivision (b)(1) of this section shall be paid as follows:

(A) Twenty thousand dollars ($20,000) for each school year; and

(B) An additional five thousand dollars ($5,000) to be set aside for each qualifying school year to be paid as follows:

(i) A hold-back longevity bonus of fifteen thousand dollars ($15,000) at the end of three (3) consecutive school years as a master school principal in the same school; and

(ii) A hold-back longevity bonus of ten thousand dollars ($10,000) at the end of five (5) consecutive school years as a master school principal in the same school.

(3) The high-need school salary bonus with the hold-back longevity bonus payable under this section shall be paid in addition to the five-year incentive bonus allowed under § 6-17-1603, if the master principal is within the time frame for eligibility for the five-year incentive bonus.

(c) No person shall receive either a yearly incentive bonus, a salary bonus, or a longevity bonus, regardless of the person's past participation in the Master School Principal Program, if the person leaves the full-time employment as a principal of an Arkansas public school district.






Subchapter 17 - -- Public School Employee Fair Hearing Act

§ 6-17-1701 - Title.

This subchapter shall be known and may be cited as the "Public School Employee Fair Hearing Act".



§ 6-17-1702 - Definitions.

As used in this subchapter:

(1) "Employee" shall mean any person employed by a school district under a written annual contract, who is not required to have a teaching certificate issued by the Department of Education as a condition of employment;

(2) "Full-time employee" means any employee who is contracted to work at least twenty (20) hours per week; and

(3) "Probationary employee" means an employee who has not completed one (1) year of employment in the school district in which he is employed. Provided that at least thirty (30) days prior to the completion of an employee's probationary period, the superintendent of schools may recommend and the board of directors may vote that one (1) additional year of probation is necessary for an employee.



§ 6-17-1703 - Termination or nonrenewal -- Notice.

(a) The superintendent of a school district may recommend termination of an employee during the term of any contract or the nonrenewal of a full-time nonprobationary employee's contract provided that he gives notice in writing, personally delivered, or by letter posted by registered or certified mail to the employee's residence address as reflected in the employee's personnel file.

(b) The recommendation of nonrenewal of a full-time nonprobationary employee's contract shall be made no later than thirty (30) calendar days prior to the beginning of the employee's next contract period.

(c) Such written notice shall include a statement of the reasons for the proposed termination or nonrenewal.

(d) The notice shall further state that an employee being recommended for termination or a full-time nonprobationary employee being recommended for nonrenewal is entitled to a hearing before the school board of directors upon request provided that the request is made in writing to the superintendent within twenty-five (25) calendar days from receipt of the notice.

(e) It is the public policy of the State of Arkansas that employees, as defined in this subchapter, shall not be considered "at will" employees with regard to the termination of their employment, notwithstanding any contractual provision to the contrary.



§ 6-17-1704 - Immediate suspension -- Notice.

(a) Nothing in this subchapter shall be construed or interpreted to preclude the superintendent from placing an employee on immediate suspension, provided he or she gives written notice of such action to the employee within two (2) school days of the suspension.

(b) The notice shall include a statement of reasons for the suspension, state whether the superintendent is recommending termination, and state that a hearing before the school board of directors is available upon request provided that the request is made in writing to the superintendent within twenty-five (25) calendar days from receipt of the notice.



§ 6-17-1705 - Hearing.

(a) Upon receipt of a request for a hearing, the school board of directors shall conduct a hearing in accordance with the following provisions:

(1) The hearing shall take place no fewer than five (5) nor more than ten (10) days after the written request has been received by the superintendent, except that the employee and board of directors may, in writing, agree to an earlier or later hearing date; and

(2) The hearing shall be public or private at the request of the employee.

(b) The employee may be represented by persons of his or her own choosing.

(c) In hearings held concerning a recommendation for the termination of an employee's contract, either the board of directors or the employee may elect to have a record of the hearing made at the board of director's expense.

(d) In hearings held concerning a recommendation for the nonrenewal of a full-time non-probationary employee, either the board of directors or the employee may elect to have a record of the hearing made, and the expense for the record shall be shared equally between the board of directors and the employee.

(e) After the hearing, the school board of directors may terminate the employee or continue the suspension for a definite period of time. The salary of a suspended employee shall cease when the school board of directors sustains the suspension. Otherwise, the employee shall be reinstated without loss of compensation.

(f) The decision of the school board of directors shall be made within ten (10) calendar days of the hearing.






Subchapter 18 - -- Minority Teacher Recruitment and Training Program



Subchapter 19 - -- Minority Recruitment

§ 6-17-1901 - Minority teacher and administrator recruitment plan.

(a) Beginning with the 1992-1993 school year, each school district with more than five percent (5%) African-American or other minority students in the state shall prepare a minority teacher and administrator recruitment plan.

(b) The plan shall place emphasis on recruitment of African-Americans and other members of minorities for teacher and administrator positions and on encouraging minority students to pursue a career in education.

(c) Recruitment plans shall cover the next ten-year period and set forth the goal of developing equity in employee composition that reflects racial and ethnic diversity.

(d) The plan shall be a part of the equity assistance plan filed annually with the Equity Assistance Center of the Department of Education and shall be updated annually for an additional ten (10) years.



§ 6-17-1902 - Equity Assistance Center -- Coordination and contents of plan.

(a) The Equity Assistance Center of the Department of Education shall provide technical assistance to the school districts in developing recruitment plans.

(b) The designated equity assistance coordinator in each school district may serve as the coordinator of the district's recruitment plan.

(c) (1) Each school district shall designate an employee to coordinate implementation of its recruitment plan.

(2) Each school district shall establish a minority teacher and administrator goal at least equal to the percentage of minority students of the school districts.

(d) The minority teacher and administrator recruitment plan shall include, but not be limited to, the following information:

(1) The goals of the school district for the recruitment of minority teachers and administrators for the next school year and for the next ten (10) school years;

(2) The steps the school district has taken to meet its goals;

(3) The progress of the school district in recruiting minority teachers and administrators;

(4) The measures the school district will use to meet its employment goals;

(5) If the school district did not meet the school district's goals for the previous reporting period, the school district shall state the reasons for not meeting the goals;

(6) The steps the school district will take to encourage minority students to pursue a career in education;

(7) The number and percentage of members of racial minorities who were employed as teachers or administrators in each of the last five (5) years; and

(8) The racial composition of the student body and the racial composition of the residents of the school district.






Subchapter 20 - -- Arkansas Teachers' Postgraduate Scholarship Program Act



Subchapter 21 - -- Educator Compensation Act



Subchapter 22 - -- Classified School Employee Minimum Salary Act

§ 6-17-2201 - Title.

This subchapter shall be known and may be cited as the "Classified School Employee Minimum Salary Act".



§ 6-17-2202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Classified employee" means any employee of a public school district in Arkansas who performs work for the school district and who is not required to hold a valid teaching license issued by the State Board of Education as a condition of employment; and

(2) "Full-time classified employee" means any classified employee who works twenty (20) or more hours per week for the public school district.



§ 6-17-2203 - Minimum salary.

(a) A full-time classified employee shall not receive an hourly rate of compensation less than six dollars twenty-five cents ($6.25) per hour.

(b) No classified employee's hourly rate of compensation shall be reduced as a result of this subchapter.

(c) Beginning July 1, 2003, and each year thereafter, the minimum hourly rate provided in this subchapter shall be increased by a percentage equal to the percentage increase of the consumer price index.



§ 6-17-2204 - Rules and regulations.

The State Board of Education is authorized to promulgate rules and regulations to establish a method of determining whether a classified employee shall be considered to work twenty (20) or more hours per week.



§ 6-17-2205 - Paid breaks for certain classified employees.

For those classified employees working more than twenty (20) hours per week:

(1) (A) Each school district in the state shall provide no fewer than two (2) paid fifteen-minute breaks during each regular workday for each classified school employee.

(B) The contract day shall not be extended to provide for this section; and

(2) Each school district shall file an affidavit for compliance with the Department of Education regarding the Fair Labor Standards Act for classified employees unless the school district policies or state laws impose higher standards.



§ 6-17-2206 - Highly qualified paraprofessional bonuses.

(a) (1) The purpose of this section is to provide a bonus from the Department of Education in recognition of the efforts made by paraprofessional employees who attain highly qualified status.

(2) A person who is eligible for a bonus under this section may receive a bonus under subsection (b) or (c) of this section but shall not receive a bonus under both subsections.

(3) The bonuses under this section are contingent upon the appropriation and availability of funding.

(b) A paraprofessional who is under a contract of employment with a public school district or education service cooperative as a paraprofessional employee on May 1, 2007, and who holds an associate degree or higher degree shall be considered a highly qualified paraprofessional and shall receive a one-time bonus of one thousand dollars ($1,000).

(c) A paraprofessional who is under a contract of employment with a public school district or education service cooperative as a paraprofessional employee on May 1, 2007, shall be considered a highly qualified paraprofessional and shall receive a one-time bonus of five hundred dollars ($500) if he or she has:

(1) Completed sixty (60) hours of coursework at an institution of higher education; or

(2) Passed the high-stakes test for highly qualified status.






Subchapter 23 - -- Personnel Policy Law for Classified Employees

§ 6-17-2301 - Requirement.

(a) Each school district in the State of Arkansas shall have a set of written personnel policies, including the salary schedule for classified employees.

(b) For the purposes of this subchapter, there shall be five (5) classifications of classified employees as provided in § 6-17-2303.

(c) Personnel policies of concern to the classified personnel policies committee shall include, but are not limited to, the following terms and conditions of employment:

(1) Salary schedule, fringe benefits, and other compensation issues;

(2) Annual school calendar, including work days and holidays;

(3) Evaluation procedures;

(4) Leave;

(5) Grievance procedures;

(6) Termination, nonrenewal, or suspension;

(7) Reduction in force; and

(8) Assignments.

(d) (1) A school district shall not receive in any year any additional state funding from the Public School Fund until the school district has posted on the school district's website, in accordance with § 6-11-129, its current personnel policies for classified employees signed by the president of the school board, including any salary schedules as required by this subchapter.

(2) By September 15 of each year, a school district shall provide the Department of Education with the website address at which its current personnel policies for classified employees, including the salary schedule, may be found.

(e) The department shall notify any school district that has not filed its policies in accordance with this section.



§ 6-17-2302 - Applicability.

(a) The provisions of this subchapter shall not apply if the school district chooses to officially recognize in its policies an organization representing the majority of the nonmanagement classified employees of the school district for the purpose of negotiating personnel policies, salaries, and educational matters of mutual concern under a written policy agreement.

(b) (1) "Classified employee" means any person employed by a school district under a written annual contract who is not required to have a teaching license issued by the Department of Education as a condition of employment.

(2) "Classified employee administrator" means any classified or licensed employee who evaluates nonmanagement classified employees and any classified employee who supervises but does not evaluate other classified employees if the nonmanagement classified employees exclude them.

(3) "Nonmanagement classified employee" means any classified employee who does not evaluate other classified employees. The nonmanagement classified employees in a school district, at their discretion in an election conducted in accordance with § 6-17-2303(c), include in this definition classified employees who supervise but do not evaluate other classified employees.



§ 6-17-2303 - Committee for each school district.

(a) (1) Each school district shall have a committee on personnel policies for classified employees which consist of at least one (1) nonmanagement classified representative from each of the following five (5) classifications:

(A) Maintenance, operation, and custodians;

(B) Transportation;

(C) Food service;

(D) Secretary and clerk; and

(E) Aides and paraprofessionals.

(2) All other job classifications of classified employees not identified in the five (5) classifications may be grouped together and added as an at-large classification and shall have at least one (1) nonmanagement classified representative on the committee on classified personnel policies.

(b) There shall be no more than three (3) classified employee administrators on the committee, one (1) of whom may be the superintendent of schools. The classified employee administrators on the committee shall be appointed by the school board of directors or its designee.

(c) The nonmanagement classified employee member of the committee shall be elected by a majority of all nonmanagement classified employees voting by secret ballot.

(d) The election shall be conducted solely and exclusively by the nonmanagement classified employees, including distribution of ballots to all nonmanagement classified employees.

(e) The election shall be conducted by mid-October.

(f) There shall be no additional monetary compensation for service on the committee.



§ 6-17-2304 - Incorporation into employee contracts.

(a) The personnel policies of each school district shall be considered to be incorporated as terms of the classified employees' contracts and shall be binding upon the classified employees and the school district.

(b) (1) Any changes or additions to the personnel policies shall not be considered a part of classified employee contracts until the next fiscal year.

(2) (A) Any changes or additions to the personnel policies may take effect before the next fiscal year only if the changes or additions are approved by a majority of the classified employees employed by the school district voting by secret ballot.

(B) The voting and counting of ballots shall be conducted by the classified personnel policy committee.

(3) All changes or additions to the classified personnel policies or new personnel policies shall be made in accordance with this subchapter.



§ 6-17-2305 - Organization and duties of committee.

(a) The school district's committee on personnel policies for classified employees shall organize itself in October, elect a chair and secretary, and develop a calendar of meetings throughout the year to review the school district's personnel policies to:

(1) Determine whether additional policies or amendments to existing policies are needed;

(2) Review any policies or changes to policies proposed by the board of directors; and

(3) Propose additional policies or amendments to existing personnel policies to the board of directors.

(b) Minutes of the committee meetings shall be promptly reported and distributed to members of the board of directors and posted in the work sites of the school district, including administrative offices.

(c) (1) Either the committee or the board of directors may propose new personnel policies or amendments to existing policies.

(2) New personnel policies or amendments to existing personnel policies proposed by the board of directors may not be voted on by the board of directors as a school district policy unless the final form of the policy to be voted on has been submitted as a proposed policy to the committee for consideration at least ten (10) working days before the vote of the board of directors.

(3) (A) The superintendent may recommend any changes in personnel policies to the board of directors or the personnel policies committee.

(B) The recommendations may then become proposals at the discretion of either the board of directors or the committee.

(d) The chair of the committee or a committee member designated by the chair shall be placed on the board of directors' agenda and shall have the opportunity to orally present to the board of directors the committee's comments, positions, or proposals on the final form of any proposed policies or amendments to existing policies whether proposed by the committee or the board of directors, before they are voted on by the board of directors as school district policies.

(e) After the oral presentation to the board of directors, final action may be taken immediately, but final action shall be taken no later than the next regular board of directors meeting.

(f) The board of directors may adopt, reject, or refer to the committee on personnel policies for further study and revision any proposed policies or amendments to existing policies that are submitted to the board of directors for consideration by the committee.



§ 6-17-2306 - Copies furnished classified employees.

(a) (1) Each classified employee being employed by a school district for the first time shall be given a copy of the school district's personnel policies in effect at the time of his or her employment.

(2) A digital copy provided to an employee or an online copy that is accessible by Internet or intranet will meet the requirements of subdivision (a)(1) of this section.

(3) A hard copy of all classified policies shall be available to review at each work location.

(4) The individual employee shall be offered the choice of a hard copy or a digital copy.

(b) (1) Each classified employee shall be furnished a copy of any amendments to the personnel policies within thirty (30) days after approval of the amendments by the board of directors of the school district.

(2) A digital copy provided to an employee or an online copy that is accessible by Internet or intranet will meet the requirements of subdivision (b)(1) of this section.

(3) A hard copy of all amendments shall be available for review at each work location.

(4) The individual employee shall be offered the choice of a hard copy or a digital copy.






Subchapter 24 - -- Teacher Compensation Program of 2003

§ 6-17-2401 - Title.

This subchapter shall be known and may be cited as the "Teacher Compensation Program of 2003".



§ 6-17-2402 - Definitions.

As used in this subchapter:

(1) "Basic contract" means a teacher employment contract for one hundred ninety (190) days that includes ten (10) days of professional development;

(2) "Master's degree" means a graduate degree awarded for successful completion of a program at the master's level or higher related to:

(A) Education;

(B) Guidance counseling; or

(C) A teacher's teaching content area; and

(3) "Teacher" means:

(A) An individual who is required to hold a teaching license from the Department of Education and who is engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(B) A guidance counselor; or

(C) A librarian.



§ 6-17-2403 - Minimum teacher compensation schedule.

(a) The board of directors in each school district in the state shall pay classroom teachers upon a minimum salary schedule that provides:

(1) Annual increments for education and experience;

(2) A base salary; and

(3) A minimum salary for a teacher with a master's degree and at least fifteen (15) years' experience.

(b) In school year 2007-2008, each school district in the state shall have in place a salary schedule with at least the following minimum levels of compensation for a basic contract: Click here to view image.

(c) In school year 2008-2009 and each school year thereafter, each school district in the state shall have in place a salary schedule with at least the following minimum levels of compensation for a basic contract: Click here to view image.

(d) (1) For purposes of the salary schedules described in this section, the teacher's experience is his or her total years' experience as a teacher with a valid Arkansas teaching license and teaching at any:

(A) Public school accredited by the Department of Education or a nationally recognized accrediting association;

(B) Private school within the State of Arkansas accredited by a nationally recognized accrediting association;

(C) Institution of higher education within the State of Arkansas accredited by a nationally recognized higher education institution accrediting association; or

(D) Any facility operated by the Division of Youth Services or any facility contracting with the division to provide care for juveniles committed to the division.

(2) A teacher's years of experience shall be based upon:

(A) The years in the school district in which the teacher is employed when the salary schedule in this section is considered; and

(B) The teacher's years of experience with a valid Arkansas teaching license at an institution in subdivision (d)(1) of this section.

(3) For purposes of this section, "years of service" means:

(A) Performing the full-time duties of a teacher for a full school year with a valid Arkansas teaching license;

(B) Years of employment with an Arkansas public school in a full-time position that requires that the teacher have an Arkansas teaching license; or

(C) Years of employment in an educational capacity with an institution in subdivision (d)(1)(C) of this section with a valid Arkansas teaching license.

(e) (1) A teacher is entitled to additional pay if the number of days in the teacher's contract for the 2005-2006 school year exceeds the number of days in the teacher's contract for the 2004-2005 school year.

(2) The additional pay is at least equal to the number of additional contract days under subdivision (e)(1) of this section multiplied by the daily rate calculated using the teacher's 2004-2005 salary.

(3) A teacher is entitled to additional pay if the number of days in the teacher's contract for the 2006-2007 school year exceeds the number of days in the teacher's contract for the 2005-2006 school year.

(4) The additional pay is at least equal to the number of contract days for the 2006-2007 school year exceeding the number of days in the teacher's contract for the 2005-2006 school year multiplied by the daily rate calculated using the teacher's 2005-2006 salary.

(f) For purposes of this section, "daily rate" means the teacher contract salary divided by the number of days in the teacher contract.



§ 6-17-2405 - Future adjustments of the compensation system.

Each biennium, the House Interim Committee on Education and the Senate Interim Committee on Education shall analyze the compensation levels provided in this subchapter, review relevant data, and make recommendations to the General Assembly for any adjustments to the compensation levels as needed to further the objective provided in § 6-17-2402.



§ 6-17-2406 - Applicability of teacher salary schedule.

(a) As used in this section, "teacher" means any full-time employee of the C-Step Program or the Arkansas National Guard Youth Challenge Program, or both:

(1) Who is compelled by law to secure a license from the State Board of Education as a condition precedent to employment in a position in or related to grades prekindergarten through twelve (preK-12); and

(2) Who is:

(A) Engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(B) A guidance counselor; or

(C) A librarian or media specialist.

(b) To the extent that funds are specifically appropriated by the General Assembly, any teacher employed by the C-Step Program or the Arkansas National Guard Youth Challenge Program, or both, shall be paid no less than the amounts set forth under this subchapter.

(c) Nothing in this section shall be construed to require a school district to pay the salary of any teacher who is not an employee of the school district or to require that teachers be paid from any state funds other than as appropriated by the General Assembly.



§ 6-17-2407 - Reduction in force procedure.

(a) It is the public policy of the State of Arkansas that each school district shall have a written policy on reduction in force based upon objective criteria for a layoff and recall of employees.

(b) A "layoff" is an unavoidable reduction in the workforce beyond normal attrition.






Subchapter 25 - -- Arkansas Teacher of the Year Act

§ 6-17-2501 - Title.

This subchapter shall be known and may be cited as the "Arkansas Teacher of the Year Act".



§ 6-17-2502 - Definitions.

As used in this section:

(1) "Classroom teacher" means a person who:

(A) Is required to be licensed under § 6-17-401 et seq.;

(B) Is engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the person's contracted time; and

(C) Is not a guidance counselor or librarian;

(2) "In residence" means working exclusively with the Department of Education at a location agreed upon between the department and the Arkansas Teacher of the Year;

(3) "School district board of directors" means the local board of directors of a school district who are duly elected and qualified to hold office pursuant to § 6-13-604 et seq.; and

(4) "Superintendent" means the executive officer of a school district board of directors directing the affairs of the school district and teaching not more than one-half (1/2) of the time in the school day.



§ 6-17-2503 - Arkansas Teacher of the Year Program.

(a) (1) The Department of Education shall develop a process for selecting the Arkansas Teacher of the Year.

(2) This process shall work in conjunction with and in support of the process for selecting a National Teacher of the Year.

(b) The process shall allow that each Arkansas school district board of directors may submit a single applicant for the Arkansas Teacher of the Year.

(c) The applicants shall be reduced to sixteen (16) finalists representing one (1) applicant for each of the fifteen (15) education service areas and one (1) applicant for school districts in Pulaski County.

(d) In submitting an application for Arkansas Teacher of the Year, a school district agrees that if its applicant is selected, the school district shall place that teacher on paid administrative leave for the school year immediately following his or her selection, as provided in § 6-17-2504.

(e) While on paid administrative leave, the teacher shall:

(1) Work in residence with the department to:

(A) Create professional development programs for other teachers;

(B) Provide educational technical assistance to students and teachers statewide;

(C) Enhance the Arkansas Teacher of the Year Program; and

(D) Enhance the quality of elementary and secondary education in Arkansas; and

(2) Represent the state in the National Teacher of the Year competition.

(f) During the school year in which a school district's Arkansas Teacher of the Year is on paid administrative leave, the department shall reimburse the school district as provided in § 6-17-2505.



§ 6-17-2504 - School district responsibility.

(a) Each school district whose applicant is selected as Arkansas Teacher of the Year shall place that teacher on paid administrative leave for the school year immediately following the teacher's selection as Arkansas Teacher of the Year for the time period that the teacher actually serves as the Arkansas Teacher of the Year.

(b) The teacher shall be entitled to return to his or her former employment with the school district for the school year following the paid administrative leave provisions of this section.

(c) The school district shall be responsible for providing a replacement teacher or restructuring class loads during the school year in which the teacher selected as Arkansas Teacher of the Year is on administrative leave.

(d) A school district that employs a substitute teacher to replace the Arkansas Teacher of the Year shall not be subject to any earning limitations set in place by law or the Arkansas Teacher Retirement System.

(e) Each school district classroom teacher contract shall reflect the administrative leave provisions of this section for any teacher selected as Arkansas Teacher of the Year.



§ 6-17-2505 - Department of Education responsibility.

(a) During the school year in which a school district's Arkansas Teacher of the Year is on paid administrative leave, the Department of Education shall reimburse the school district for:

(1) The teacher's salary and benefits; and

(2) (A) Incidental expenses incurred by the teacher as a result of his or her participation in the Arkansas Teacher of the Year Program.

(B) All incidental expenses shall be approved by the department.

(b) The department shall be responsible for the reimbursement of any incidental expenses incurred by the teacher during the implementation of the program for the current year.

(c) The department may receive private donations, grants, or other forms of assistance to help fund any aspect of the program.

(d) The State Board of Education shall promulgate rules as necessary to administer the provisions of this section.



§ 6-17-2506 - Nonvoting member of the State Board of Education.

(a) While serving as Arkansas Teacher of the Year, the teacher shall also serve in an advisory position as a nonvoting member of the State Board of Education.

(b) The teacher shall provide a written advisory report to the state board on how to better provide teacher professional development and student instruction assistance for Arkansas public school teachers.

(c) The teacher shall not be entitled to any compensation or per diem for serving as a nonvoting member of the state board.

(d) As a nonvoting member of the state board, the Arkansas Teacher of the Year shall be immune from any liability with regard to any act or omission of the state board.






Subchapter 26 - -- Lifetime Teaching License

§ 6-17-2601 - Purpose.

The purpose of this subchapter is to provide a lifetime teaching license to:

(1) Recognize individuals who have made significant contributions to education or the profession of teaching through educational research, scholarly endeavors, excellence in teaching, educational innovation, or years of teaching experience; and

(2) Promote role models in the field of education.



§ 6-17-2602 - Definitions.

As used in this subchapter:

(1) "Educational setting" means the employment setting where the certified employee works, including without limitation:

(A) A public or private school;

(B) An institution of higher education;

(C) An education service cooperative;

(D) The Department of Education;

(E) An adult education setting; or

(F) Another agency or organization that employs licensed teachers for educational purposes;

(2) "Professional development" means a coordinated set of planned, learning development activities for teachers that are standards-based and that meet the focus areas for professional development required by the department; and

(3) "Teaching experience" means the experience gained while working in an educational setting as a teacher, librarian, counselor, administrator, educational consultant, substitute teacher, or other certified employee.



§ 6-17-2603 - Eligibility.

To be eligible for a lifetime teaching license, the licensed educator must:

(1) Hold a current or expired Arkansas teaching license;

(2) Be at least sixty-two (62) years of age; and

(3) Have either:

(A) Worked in an educational setting while maintaining an Arkansas teaching license; or

(B) Made significant contributions to education, educational research, or the profession of teaching through scholarly endeavors, teaching experience, excellence in teaching, or educational innovation.



§ 6-17-2604 - Lifetime teaching license.

(a) A person who meets the eligibility requirements of § 6-17-2603 may apply for a lifetime teaching license by filing an application with the Department of Education.

(b) (1) The State Board of Education shall review the application.

(2) If the state board approves the application, the state board shall reissue the applicant's current or expired Arkansas teaching license as a lifetime teaching license.

(3) A lifetime teaching license applicant is subject to a criminal background check under § 6-17-410 upon application.

(c) Except as provided in subsection (d) of this section, the lifetime teaching license shall terminate upon the death or legal incapacity of the license holder.

(d) A lifetime teaching license is subject to the same laws for revocation as any Arkansas teaching license.

(e) A person who holds a lifetime teaching license is not required to renew his or her teaching license.

(f) Except to the extent required by § 6-17-2605, a lifetime teaching license holder is not subject to the requirements for annual professional development.



§ 6-17-2605 - Employment by a public school district.

(a) A lifetime teaching license holder is eligible to serve as a substitute teacher and as a tutor.

(b) A lifetime teaching license holder who becomes employed as a licensed educator by a school district shall participate in the professional development programs required by the employing school district.

(c) A lifetime teaching license holder who has not taught in an educational setting for one (1) or more years shall be required to provide to the Department of Education verification of twenty (20) hours of professional development prior to reentering the educational setting.



§ 6-17-2606 - Rules -- Reports.

The Department of Education shall:

(1) Develop rules to implement the provisions of this subchapter; and

(2) Report annually to the General Assembly regarding compliance with each item set forth in this subchapter.






Subchapter 27 - -- Science, Technology, Engineering, and Math Fund

§ 6-17-2701 - Legislative intent.

The General Assembly finds:

(1) Achievement and enthusiasm of Arkansas students in the areas of science, technology, engineering, and math is a critical step in preparing the State of Arkansas for a workforce with the skills necessary to compete economically in the twenty-first century workplace and to prepare the children of this state for high-paying competitive jobs;

(2) Currently more than fifty percent (50%) of Arkansas students who go straight to college require remedial courses in both math and English;

(3) In fiscal year 2003-2004, Arkansas expended over forty-eight million dollars ($48,000,000) on student remediation;

(4) In 2005, of the five thousand four hundred thirty-four (5,434) students who took math and science Advanced Placement (AP) courses, only twenty-six and six-tenths percent (26.6%) of those students received a passing score while nationally, passage rates ranged between fifty-six percent (56%) for chemistry to eighty percent (80%) for calculus;

(5) Students' completion of high school math courses beyond Algebra II significantly increases the probability that the student will earn a bachelor's degree;

(6) Approximately four thousand (4,000) of the seven thousand four hundred thirty-three (7,433) certified teachers in Arkansas are actively teaching science, technology, engineering, and math-related courses and may qualify for the science, technology, engineering, and math supplemental income grant; and

(7) Because of the significant difference in income between science, technology, engineering, and math teachers and what they can make in industry, it is essential to:

(A) Reduce the loss of science, technology, engineering, and math teachers to industry;

(B) Entice science, technology, engineering, and math teachers back to the classroom; and

(C) Encourage students to enter the science, technology, engineering, and math teaching professions by supplying supplemental grant income to science, technology, engineering, and math teachers.



§ 6-17-2702 - Determination of eligibility.

(a) The Arkansas Economic Development Commission, in coordination with the Department of Education, shall promulgate rules governing the eligibility of teachers of science, technology, engineering, or math to receive a supplemental grant from the Science, Technology, Engineering, and Math Fund.

(b) Rules shall be promulgated in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-17-2703 - Application process.

(a) Licensed math and science teachers who are currently teaching science, technology, engineering, and math subjects in kindergarten through grade twelve (K-12) may apply to the Arkansas Economic Development Commission for a supplemental grant from the Science, Technology, Engineering, and Math Fund for that portion of the day in which they are teaching science, technology, engineering, or math subjects or laboratories.

(b) Selection and identification of qualified science, technology, engineering, and math teachers shall be coordinated with the Department of Education for identification of qualified science, technology, engineering, and math teachers.

(c) Applications for supplemental grants from the Science, Technology, Engineering, and Math Fund shall be made to the commission by February 1 and September 1 of each year.

(d) The application shall be made on forms prepared by the commission.

(e) The application shall be accompanied by a letter of certification, on a form to be provided by the commission, from the principal of the school in which the science, technology, engineering, or math teacher is employed.

(f) The commission shall review the applications in accordance with rules promulgated by the commission in coordination with the department to determine if the applicant qualifies for a supplemental grant from the fund.

(g) After determining eligibility for a supplemental grant from the Science, Technology, Engineering, and Math Fund, the commission shall notify, in writing, the applicant of the decision of eligibility.



§ 6-17-2704 - Disbursement of supplemental grant.

Upon the determination of eligibility for a supplemental grant from the Science, Technology, Engineering, and Math Fund, the Arkansas Economic Development Commission shall disburse the allotted funds to the teacher at the end of the fall and spring semesters for which the science, technology, engineering, or math course was taught.






Subchapter 28 - -- Teacher Excellence and Support System

§ 6-17-2801 - Title.

This subchapter shall be known and may be cited as the "Teacher Excellence and Support System".



§ 6-17-2802 - Legislative intent.

It is the intent of the General Assembly to:

(1) Provide a program affording public school districts and public charter schools a transparent and consistent teacher evaluation system that ensures effective teaching and promotes professional learning;

(2) Provide an evaluation, feedback, and support system that will encourage teachers to improve their knowledge and instructional skills in order to improve student learning;

(3) Provide a basis for making teacher employment decisions;

(4) Provide an integrated system that links evaluation procedures with curricular standards, professional development activities, targeted support, and human capital decisions;

(5) Encourage highly effective teachers to undertake challenging assignments;

(6) Support teachers' roles in improving students' educational achievements;

(7) Inform policymakers regarding the benefits of a consistent evaluation and support system in regard to improving student achievement across the state; and

(8) Increase the awareness of parents and guardians of public school students concerning the effectiveness of public school teachers.



§ 6-17-2803 - Definitions.

As used in this subchapter:

(1) "Artifact" means a documented piece of evidence chosen by the teacher being evaluated, the evaluator, or both, that:

(A) Relates to the evaluation rubric; and

(B) Represents output from one (1) or more of the following, without limitation:

(i) Lesson plans or pacing guides aligned with the state standards;

(ii) Self-directed or collaborative research approved by an evaluator;

(iii) Participation in professional development;

(iv) Contributions to parent, community, or professional meetings;

(v) Classroom assessments including:

(a) Unit tests;

(b) Samples of student work, portfolios, writing, and projects;

(c) Pre-assessments and post-assessments; and

(d) Classroom-based formative assessments;

(vi) District-level assessments including:

(a) Formative assessments;

(b) Grade or subject level assessments;

(c) Department-level assessments; and

(d) Common assessments;

(vii) State-level assessments including:

(a) End-of-course assessments;

(b) Statewide assessments of student achievement; and

(c) Career and technical assessments; and

(viii) National assessments including:

(a) Advanced placement assessments;

(b) Norm-referenced assessments; and

(c) Career and technical assessments;

(2) (A) "Evaluation" means the process under this subchapter used to:

(i) Assess with evidence what a teacher should know and be able to do as measured by the categories and performance levels of an evaluation framework; and

(ii) Promote teacher growth through professional learning.

(B) "Evaluation" does not include a teacher's performance relating to competitive athletics and competitive extracurricular activities;

(3) "Evaluation framework" means a standardized set of teacher evaluation categories that provide the overall basis for an evaluation;

(4) "Evaluation rubric" means a set of performance descriptors for each teacher evaluation category in the evaluation framework;

(5) "Evaluator" means a person licensed by the State Board of Education as an administrator who is designated as the person responsible for evaluating teachers;

(6) "External assessment measure" means a measure of student achievement or growth that is administered, developed, and scored by a person or entity other than the teacher being evaluated, except that the assessment may be administered by the teacher being evaluated if the assessment is monitored by a licensed individual designated by the evaluator;

(7) "Formal classroom observation" means an announced visit to a classroom that:

(A) Is preceded by a pre-observation conference to discuss the lesson plan and objectives;

(B) (i) Is conducted by an evaluator for at least seventy-five percent (75%) of the class period either by observing the teacher in the classroom or through the use of three-hundred-sixty-degree video technology.

(ii) The length of time for a formal classroom observation of a teacher teaching in a block schedule or in a class period lasting longer than sixty (60) minutes may be adjusted to allow for an observation for forty-five (45) minutes or more of the teacher's class period;

(C) Facilitates a professional dialogue for the teacher and evaluator; and

(D) Provides essential evidence of the teacher's classroom practices;

(8) "Formative assessment" means an evaluation of a student's learning that is given before the student completes a course of instruction to foster the student's development and improvement on a specific strand within the course of instruction;

(9) "Informal classroom observation" means an observation conducted by an evaluator for the same purpose as a formal classroom observation but may be:

(A) Unannounced; or

(B) For a shorter period of time than a formal classroom observation;

(10) "Intensive support status" means the employment status administered under this subchapter that is assigned to a teacher under § 6-17-2807;

(11) "Interim teacher appraisal" means a form of evaluation, other than a summative evaluation, that:

(A) Provides support for teaching practices; and

(B) Uses standards for teacher growth and performance that are consistent with the evaluation rubrics for the teacher evaluation categories of a summative evaluation;

(12) "Novice teacher" means a teacher having less than one (1) school year of public school classroom teaching experience;

(13) "Post-observation conference" means a conference between the teacher and evaluator following a formal classroom observation to discuss:

(A) The evaluator's observations; and

(B) Artifacts presented by the teacher after the formal classroom observation;

(14) "Pre-observation conference" means a conference between the teacher and evaluator to discuss goals and planned outcomes for a classroom lesson before a formal classroom observation;

(15) "Probationary teacher" means the same as probationary teacher under § 6-17-1502;

(16) "Statewide assessment of student achievement" means a statewide benchmark exam, end-of-course assessment, or a summative assessment of student achievement administered through:

(A) The Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq.; or

(B) A program of common core assessments administered under rules of the State Board of Education;

(17) "Summative assessment" means an evaluation of student achievement given at the completion of a course of instruction that cumulatively measures whether the student met long-term learning goals for the course;

(18) "Summative evaluation" means an evaluation of a teacher's performance that evaluates all categories of the evaluation framework that supports:

(A) Improvement in the teacher's teaching practices and student achievement; and

(B) A school district's employment decision concerning the teacher;

(19) (A) "Teacher" means a person who is:

(i) Required to hold and holds a teaching license from the state board as a condition of employment; and

(ii) Employed in a public school as a:

(a) Classroom teacher engaged directly in instruction with students in a classroom setting;

(b) Guidance counselor;

(c) Library media specialist;

(d) Special education teacher; or

(e) Teacher in another position identified by the state board.

(B) "Teacher" also includes a nonlicensed classroom teacher employed at a public charter school under a waiver of teacher licensure requirements granted by the state board in the charter.

(C) "Teacher" does not include a person who is employed full time by a school district or public school solely as a superintendent or administrator; and

(20) "Tested content area" means a teaching content area that is tested under a statewide assessment of student achievement.



§ 6-17-2804 - Administrative agency responsibilities.

(a) The State Board of Education shall promulgate rules for the Teacher Excellence and Support System consistent with this subchapter.

(b) The rules shall without limitation:

(1) Recognize that student learning is the foundation of teacher effectiveness and many factors impact student learning, not all of which are under the control of the teacher or the school, and that evidence of student learning includes trend data and is not limited to a single assessment;

(2) Provide that the goals of the Teacher Excellence and Support System are quality assurance and teacher growth;

(3) Reflect evidence-based or proven practices that improve student learning;

(4) Utilize clear, concise, evidentiary data for teacher professional growth and development to improve student achievement;

(5) Recognize that evidence of student growth is a significant part of the Teacher Excellence and Support System;

(6) Ensure that student growth is analyzed at every level of the evaluation system to illustrate teacher effectiveness;

(7) Require annual evidence of student growth from artifacts and external assessment measures;

(8) Include clearly defined teacher evaluation categories, performance levels, and evaluation rubric descriptors for the evaluation framework;

(9) Include procedures for implementing each component of the Teacher Excellence and Support System; and

(10) Include the professional development requirements for all superintendents, administrators, evaluators, and teachers to obtain the training necessary to be able to understand and successfully implement a Teacher Excellence and Support System under this subchapter.



§ 6-17-2805 - Summative evaluations.

(a) The evaluation framework for a summative evaluation for a classroom teacher shall include:

(1) The following teacher evaluation categories:

(A) Planning and preparation;

(B) Classroom environment;

(C) Instruction; and

(D) Professional responsibilities; and

(2) An evaluation rubric using nationally accepted descriptors that consists of the following four (4) performance levels:

(A) Distinguished;

(B) Proficient;

(C) Basic; and

(D) Unsatisfactory.

(b) A summative evaluation shall result in a written:

(1) Evaluation determination for the teacher's performance level on each teacher evaluation category; and

(2) Summative evaluation determination of the teacher's performance level on all teacher evaluation categories as a whole.

(c) A summative evaluation shall use an appropriate evaluation framework, evaluation rubric, and external assessment measurements for a teacher who is not a classroom teacher, including without limitation:

(1) A guidance counselor;

(2) A library media specialist;

(3) A special education teacher; or

(4) Other teacher as identified by the State Board of Education.

(d) (1) In a tested content area, one-half (1/2) of the artifacts considered by the teacher and evaluator shall be external assessment measures chosen by the teacher and evaluator, or by the evaluator if the teacher and evaluator are unable to agree.

(2) (A) Except as provided in subdivision (d)(2)(B), in a nontested content area, one-half (1/2) of the artifacts considered by the teacher and evaluator, or by the evaluator if the teacher and evaluator cannot agree, shall be external assessments.

(B) If an external assessment measure does not exist for the nontested content area, the Department of Education shall by rule determine the type of artifact that may be used otherwise to satisfy the external assessment measure requirement under subdivision (d)(2)(A) of this section.

(e) A summative evaluation process shall include:

(1) A pre-observation conference and post-observation conference;

(2) A formal classroom observation and informal classroom observation;

(3) Presentations of artifacts chosen by the teacher, the evaluator, or both;

(4) An opportunity for the evaluator and teacher to discuss the review of external assessment measures used in the evaluation;

(5) A written evaluation determination for each teacher evaluation category and a written summative evaluation determination;

(6) Feedback based on the evaluation rubric that the teacher can use to improve teaching skills and student learning; and

(7) Feedback from the teacher concerning the evaluation process and evaluator.



§ 6-17-2806 - Teacher support components.

(a) (1) Except as provided in subdivision (a)(3) of this section, a teacher being evaluated and the evaluator, working together, shall develop a professional learning plan for the teacher that:

(A) Identifies professional learning outcomes to advance the teacher's professional skills; and

(B) Clearly links professional development activities and the teacher's individual professional learning needs identified through the Teacher Excellence and Support System.

(2) The professional learning plan shall require that at least one-half (1/2) of the professional development hours required by law or rule for a teacher are directly related to one (1) or more of:

(A) The teacher's content area;

(B) Instructional strategies applicable to the teacher's content area; or

(C) The teacher's identified needs.

(3) If a teacher and evaluator cannot agree on a professional learning plan, the evaluator's decision shall be final.

(4) (A) For a teacher in intensive support status, the evaluator or an administrator designated by the evaluator shall have final approval of the teacher's professional learning plan.

(B) Until the teacher is removed from intensive support status, all professional development identified in the professional learning plan, except professional development that is required by law or by the public school where the teacher is employed, shall be directly related to the individual teacher's needs.

(b) (1) Interim teacher appraisals shall be used to support teachers on an ongoing basis throughout the school year and:

(A) Provide a teacher with immediate feedback about the teacher's teaching practices;

(B) Engage the teacher in a collaborative, supportive learning process; and

(C) Help the teacher use formative assessments to inform the teacher of student progress and adapt teaching practices based on the formative assessments.

(2) The interim teacher appraisal process may be guided in whole or in part by an evaluator or by one (1) or more of the following persons designated by the evaluator:

(A) A teacher designated by an administrator as a leader for the teaching content area of a teacher who is being evaluated;

(B) An instructional facilitator;

(C) A curriculum specialist; or

(D) An academic coach for the teacher's content area.

(c) The Teacher Excellence and Support System also shall include novice teacher mentoring and induction for each novice teacher employed at the public school that:

(1) Provides training, support, and follow-up to novice teachers to increase teacher retention;

(2) Establishes norms of professionalism; and

(3) Leads to improved student achievement by increasing effective teacher performance.



§ 6-17-2807 - Intensive support status.

(a) (1) An evaluator shall place a teacher in intensive support status if the teacher has a rating of "Unsatisfactory" in any one (1) entire teacher evaluation category of the evaluation framework.

(2) An evaluator may place a teacher in intensive support status if the teacher has a rating of "Unsatisfactory" or "Basic" in a majority of descriptors in a teacher evaluation category.

(b) If a teacher is placed in intensive support status, the evaluator shall:

(A) Establish the time period for the intensive support status; and

(B) (i) Provide a written notice to the teacher that the teacher is placed in intensive support status.

(ii) The notice shall state that if the teacher's contract is renewed while the teacher is in intensive support status, the fulfillment of the contract term is subject to the teacher's accomplishment of the goals established and completion of the tasks assigned in the intensive support status.

(c) (1) The period of time specified by the evaluator for intensive support status shall afford the teacher an opportunity to accomplish the goals of and complete the tasks assigned in the intensive support status.

(2) Intensive support status shall not last for more than two (2) consecutive semesters unless the teacher has substantially progressed and the evaluator elects to extend the intensive support status for up to two (2) additional consecutive semesters.

(d) The evaluator shall work with the teacher to:

(1) Develop a clear set of goals and tasks that correlate to:

(A) The professional learning plan; and

(B) Evidence-based research concerning the evaluation category that forms the basis for the intensive support status; and

(2) Ensure the teacher is offered the support that the evaluator deems necessary for the teacher to accomplish the goals developed and complete the tasks assigned while the teacher is in intensive support status.

(e) (1) If the intensive support status is related to student performance, the teacher shall use formative assessments to gauge student progress throughout the period of intensive support status.

(2) The teacher shall be offered the support necessary to use formative assessments under this subsection during the intensive support status.

(f) At the end of the specified period of time for intensive support status, the evaluator shall:

(1) Evaluate whether the teacher has met the goals developed and completed the tasks assigned for the intensive support status; and

(2) Provide written notice to the teacher that the teacher either:

(A) Is removed from intensive support status; or

(B) Has failed to meet the goals and complete the tasks of the intensive support status.

(g) (1) If a teacher does not accomplish the goals and complete the tasks established for the intensive support status during the period of intensive support status, the evaluator shall notify the superintendent of the school district where the teacher is employed and provide the superintendent with documentation of the intensive support status.

(2) (A) Upon review and approval of the documentation, the superintendent shall recommend termination or nonrenewal of the teacher's contract.

(B) A recommendation for termination or nonrenewal of a teacher's contract under this section shall be made pursuant to the authority granted to a superintendent for recommending termination or nonrenewal under the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq.

(3) When a superintendent makes a recommendation for termination or nonrenewal of a teacher's contract under subdivision (g)(2) of this section, the public school:

(A) Shall provide the notice required under the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq., but is exempt from the provisions of § 6-17-1504(b); and

(B) (i) If the public school has substantially complied with the requirements of this section, is entitled to a rebuttable presumption that the public school has a substantive basis for the termination or nonrenewal of the teacher's contract under the applicable standard for termination or nonrenewal under the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq.

(ii) The presumption may be rebutted by the teacher during an appeal under the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq.

(4) This section does not preclude a public school superintendent from:

(A) Making a recommendation for the termination or nonrenewal of a teacher's contract for any lawful reason under the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq.; or

(B) Including in a recommendation for termination or nonrenewal of a teacher's contract under this section any other lawful reason for termination or nonrenewal under the Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq.



§ 6-17-2808 - Implementation -- Applicability.

(a) Beginning in the 2014-2015 school year, a public school shall implement the Teacher Excellence and Support System for all teachers employed at the public school under the rules established by the State Board of Education.

(b) (1) Annually during a school year, a public school shall conduct a summative evaluation for every teacher employed in the public school who is a:

(A) Novice teacher;

(B) Probationary teacher; or

(C) Teacher who successfully completed intensive support status within the current or immediately preceding school year.

(2) (A) At least one (1) time every three (3) school years, a public school shall conduct a summative evaluation for a teacher who is not in a status under subdivision (b)(1) of this section.

(B) In a school year in which a summative evaluation is not required for a teacher under this subdivision (b)(2), the teacher:

(i) Shall focus on elements of the teacher's professional learning plan as approved by the evaluator that are designed to help the teacher improve his or her teaching practices; and

(ii) With the evaluator's approval may:

(a) Collaborate with a team of teachers on a shared plan that benefits the whole school, a content area, or a grade level; or

(b) Conduct self-directed research related to the teacher's professional learning plan under § 6-17-2806.

(C) During the two (2) years in which a summative evaluation is not required, a public school may conduct an evaluation that is lesser in scope than a summative evaluation but uses the portions of the evaluation framework and evaluation rubrics that are relevant to the evaluation.

(c) (1) A teacher shall:

(A) Participate in the Teacher Excellence and Support System under this subchapter, including without limitation in:

(i) Classroom observations; and

(ii) Pre-observation and post-observation conferences; and

(B) (i) Collaborate in good faith with the evaluator to develop the teacher's professional learning plan under § 6-17-2806(a).

(ii) If a teacher and evaluator cannot agree on the professional learning plan, the evaluator's decision shall be final.

(2) A failure to comply with this subsection may be reflected in the teacher's evaluation.

(d) Every teacher contract renewed or entered into after July 27, 2011 is subject to and shall reference this subchapter.

(e) A public school that in the 2012-2013 and 2013-2014 school years uses a nationally recognized system of teacher evaluation and support that is substantially similar to the Teacher Excellence and Support System may continue to use that system and is deemed to have met the requirements of this section.



§ 6-17-2809 - Administrator evaluations.

The Department of Education shall provide technical assistance to school districts for developing and implementing instruments to evaluate administrators that weight an administrator evaluation on student performance and growth to the same extent as provided for teachers under the Teacher Excellence and Support System.









Chapter 18 - Students

Subchapter 1 - -- General Provisions

§ 6-18-101 - Qualifications for valedictorian and salutatorian.

(a) (1) Only a student who has successfully completed a minimum core of high school courses shall be eligible for the honor of serving as a valedictorian or salutatorian of his or her graduating class.

(2) Only a student who has successfully completed the minimum core of high school courses with a minimum grade point established by the school district or its equivalent shall be eligible for distinction as an honor graduate of a senior class in a high school in this state.

(b) For the purpose of meeting the requirements of subsection (a) of this section, the student must complete the minimum core of courses recommended by the Arkansas Higher Education Coordinating Board and the State Board of Education pursuant to § 6-61-217 enlisted during the period of his or her enrollment in high school.

(c) Only a student who is enrolled in a course of study containing the minimum core of high school courses recommended by the coordinating board and the state board pursuant to § 6-61-217 shall be eligible for membership in the National Honor Society or any equivalent academic honor society.

(d) (1) A school district may establish an honor roll system to recognize or reward students for academic achievement.

(2) A school district shall not be prohibited from identifying students who qualify for the honor roll or who are eligible to serve as valedictorian or salutatorian of the students' graduating class or who qualify for honor graduate status under this section.

(3) (A) A parent or student who does not want to have the student identified as an honor student or listed on the honor roll shall submit a written request to the principal of the school requesting that the student not be identified.

(B) The school and school district shall not identify any student who has submitted or whose parent has submitted a written request under subdivision (d)(3)(A) of this section.



§ 6-18-102 - Legislative findings -- School uniform policy.

(a) The General Assembly hereby finds and determines that the clothes and footwear worn by students in the public schools often preoccupy and distract students from their major purpose for being in school, that of becoming educated in math, science, English, history, and other subjects. The General Assembly further finds that student competition over clothes and footwear has, in several instances, led to violence and injuries during school hours; whereas, in those Arkansas schools that have adopted school uniforms, disparities in student socioeconomic levels are less obvious and disruptive incidents are less likely to occur.

(b) (1) The board of directors of a local school district shall create an advisory committee composed of parents and students for the purpose of considering whether the district should adopt a uniform dress code for students.

(2) (A) If the advisory committee recommends to the board of directors that a uniform dress code for students be adopted, if no uniform dress code is adopted by the school board of directors at least thirty (30) days prior to the filing deadline for the annual school election, and if not less than five percent (5%) of the qualified electors in the district the question of a uniform dress code voted upon, the board of directors shall refer the issue of a dress code to the qualified electors of the district during the 2000 annual school election.

(B) In addition to the 2000 annual election, the school board of directors may refer the issue of a dress code to the qualified electors of the district at any subsequent school election.

(3) (A) If a majority of the qualified electors of the district voting thereon at the election shall vote for the adoption of a school uniform policy, the board of directors shall prescribe appropriate school uniforms and implement the policy.

(B) If a majority of the qualified electors of the district voting thereon at the election vote against the adoption of a school uniform policy, the board of directors may only refer the question again to the qualified electors of the district after a minimum period of one (1) year.

(4) (A) After a school uniform policy has been implemented as a result of the 2000 annual school election required by this section for a minimum period of one (1) year, qualified electors of the district may by petition have the question of continuing the school uniform policy voted upon at the next school election.

(B) The petition shall be signed by not less than five percent (5%) of the qualified electors in the district.

(5) (A) Qualified electors of the district may at any time by petition have the question of implementing a uniform dress code voted upon at the next school election.

(B) The petition shall be signed by not less than five percent (5%) of the qualified electors in the district.

(c) Any school uniform policy adopted by a school district shall provide for individual students to make application to opt out of the uniform requirements with parental consent where no other reasonable alternative placement for the student exists.

(d) Any school district that has adopted and implemented a district policy to require a uniform dress code prior to the 2000 annual school election shall be exempt from the provisions of this section other than subsection (g).

(e) Nothing in this section shall be construed to limit the ability of a school district or a particular school within a district to adopt and implement a school uniform policy. Any school district may implement a school uniform policy without submitting the issue to the electors of the district.

(f) The Department of Education and education service cooperatives shall, when possible, assist public schools by providing information regarding uniform dress codes upon request from public school administrators.

(g) Within sixty (60) days after the 2000 annual school election, each school district shall submit a letter to the department setting forth the recommendation of the advisory committee, the action taken by the school board of directors regarding a uniform dress code as a result of the advisory committee's recommendation, and the results of any election regarding a uniform dress code.

(h) The department shall compile a report of the information received from each school district and submit the report to the Senate Committee on Education and the House Committee on Education prior to January 15, 2001.



§ 6-18-103 - Selective service registration.

(a) (1) Each local school district and each adult education program shall provide a registration form at least thirty (30) days before the student's eighteenth birthday to any student who is enrolled in the district or the adult education program and who is required to register with the selective service system in accordance with the Military Selective Service Act, 50 U.S.C. Appx. § 451 et seq.

(2) The district and adult education program shall further provide appropriate instructions for returning completed registration forms to selective service personnel.

(b) The superintendent of the local school district and the director of the adult education program shall designate a staff person in each high school and at the adult education program site to distribute selective service registration forms to students as provided in subsection (a) of this section.

(c) The Department of Education shall issue rules and regulations to ensure compliance with the provisions of this section.



§ 6-18-104 - Placement.

All students in grades kindergarten through twelve (K-12) of the public schools of this state shall be placed in an educational program that includes the minimum core curriculum established under § 6-61-217 unless a medical doctor and the parent or custodian of the student certify that a medical condition exists that impairs the student's cognitive functioning and that the student should not pursue the minimum core curriculum.



§ 6-18-105 - Skills and knowledge for preparation of kindergarten children.

(a) (1) By December 31, 2003, the Department of Education shall determine and prepare a list of the skills and knowledge that a child should have in order to be prepared to enter kindergarten.

(2) The list shall be prepared in a manner that will assist parents in preparing their children for kindergarten.

(b) (1) The list shall be available to parents on the Department of Education's website and from the Department of Education by mail if requested.

(2) The Department of Education shall make reasonable efforts to have the list of skills published in the Arkansas Happy Birthday Baby Book.

(c) (1) The Department of Human Services shall provide copies of the list to child care facilities licensed by the Division of Child Care and Early Childhood Education.

(2) By December 31, 2003, the Department of Human Services shall adopt rules and regulations requiring child care facilities licensed by the division each year to distribute the list to the parent of each three-year-old child, four-year-old child, and five-year-old child attending the child care facility.

(d) Nothing in this section shall be construed to require a child to have a certain level of skill or knowledge prior to enrolling in kindergarten.



§ 6-18-106 - Classroom assignment of multiple birth siblings.

(a) As used in this section:

(1) "Multiple birth sibling" means a twin, triplet, quadruplet, or other sibling resulting from a multiple birth; and

(2) "Parent" means the parent, legal guardian, or other person having custody or charge of a student enrolled in a public school.

(b) Not later than the fourteenth day before the first day of school, a parent of multiple birth siblings who are assigned to the same grade level and school, in prekindergarten through grade six (PreK-6), may request in writing that the school place the siblings in the same classroom or in separate classrooms.

(c) Except as provided by subsection (e) or (g) of this section, a school shall provide the multiple birth siblings with the classroom placement requested by the parent.

(d) In the event that one (1) parent's election under subsection (c) of this section differs from another parent's election under subsection (c) of this section, the school shall determine the appropriate placement of the multiple birth siblings.

(e) The school may direct a classroom placement for the multiple birth siblings that differs from the parent's request if:

(1) Thirty (30) instructional days have lapsed since the date the multiple birth siblings began the classroom placement made at the parent's request; and

(2) After consulting with the teacher of each classroom in which the multiple birth siblings are placed, the school determines that the classroom placement requested by the parent is:

(A) Detrimental to the educational achievement of one (1) or more of the multiple birth siblings;

(B) Disruptive to the classroom learning environment where the multiple birth sibling is assigned; or

(C) Disruptive to the school's educational or disciplinary environment.

(f) A parent may appeal the school's classroom placement of multiple birth siblings in the manner provided by school district policy.

(g) A school district is not required to place multiple birth siblings in separate classrooms if the request would require the school district to add an additional class to the grade level of the multiple birth siblings.

(h) A school district shall adopt a written policy concerning the procedures for classroom placements of multiple birth siblings that is consistent with this section.

(i) This section does not affect a right or obligation of the school or school district regarding student placement decisions of the school district under:

(1) The Children With Disabilities Act of 1973, § 6-41-201 et seq.;

(2) The Individuals with Disabilities Education Act, 20 U.S.C. Section 1400 et seq., as it exists on July 27, 2011; or

(3) Written school district disciplinary policies.






Subchapter 2 - -- Attendance

§ 6-18-201 - Compulsory attendance -- Exceptions.

(a) Under the penalty for noncompliance set by law, every parent, guardian, or other person residing within the State of Arkansas having custody or charge of a child five (5) years of age through seventeen (17) years of age on or before the date established in § 6-18-207 for the minimum age for enrollment in public school shall enroll and send the child to a public, private, or parochial school or provide a home school for the child, as described in § 6-15-501 et seq., with the following exceptions:

(1) (A) A parent, guardian, or other person residing within the state and having custody or charge of a child may elect for the child not to attend kindergarten if the child will not be six (6) years of age on the date established in § 6-18-207 for the minimum age for enrollment in public school of that school year.

(B) (i) If an election is made, the parent, guardian, or other person having custody or charge of the child shall file a signed kindergarten waiver form with the local school district administrative office.

(ii) The kindergarten waiver form shall be prescribed by rule of the Department of Education.

(C) Upon the filing of the kindergarten waiver form, the child shall not be required to attend kindergarten in that school year;

(2) Any child who has received a high school diploma or its equivalent as determined by the State Board of Education is not subject to the attendance requirement;

(3) Any child sixteen (16) years of age or older who is enrolled in a postsecondary vocational-technical institution, a community college, or a two-year or four-year institution of higher education is not subject to the attendance requirement; and

(4) (A) Any child sixteen (16) years of age or older who is enrolled in an adult education program under subsection (b) of this section or in the Arkansas National Guard Youth Challenge Program is not subject to the attendance requirement.

(B) The requirements in subsection (b) of this section do not apply to the Arkansas National Guard Youth Challenge Program.

(b) A local school district may grant a waiver of the attendance requirement to any student age sixteen (16) or seventeen (17) to enroll in an adult education program only after all of the following requirements have been met:

(1) The student makes formal application to the school district for a waiver to enroll in an adult education program;

(2) (A) After formal application and prior to any further action on the application, the student shall be administered either a test for adult basic education or a General Educational Development Practice Test under standardized testing conditions by a public school official designated by the school and shall score 8.5 grade level or above on the test for adult basic education or a minimum score of four hundred fifty (450) on each section and a minimum composite score of four hundred ninety (490) on the General Educational Development Practice Test.

(B) Provided, however, that the minimum test scores shall not be required of any student who is subject to the attendance requirement of this section but who was not enrolled in any school district during the previous school year;

(3) The student and the student's parents, guardians, or persons in loco parentis meet with the school counselor to discuss academic options open to the student;

(4) The school district determines that the student is a proper candidate for enrollment in adult education, contingent upon approval by the appropriate adult education program;

(5) The adult education program reviews the student's school and testing records and agrees to admit the student into the adult education program;

(6) The adult education program shall report attendance of all sixteen-year-old and seventeen-year-old enrollees to the sending school district on at least a monthly basis;

(7) (A) The adult education program shall require for continued enrollment a minimum of twenty (20) hours per week of class attendance and instruction.

(B) Provided, however, that a minimum of ten (10) hours shall be required for any student who is employed for thirty (30) hours or more each week;

(8) The student, the student's parents, guardians, or persons in loco parentis, and the administrative head of the adult education program agree in writing that the student will attend the requisite number of hours per week and maintain appropriate conduct as outlined in the local adult education program student handbook;

(9) In the event that a more appropriate assessment test or testing and assessment mechanism shall be developed to determine a reasonable level of competency for success at the adult education level, that test or mechanism shall be substituted, with the approval of the Adult Education Section of the Department of Career Education, for the tests required in subdivision (b)(2) of this section;

(10) In the event that a student does not attend class as mandated in this subsection or make reasonable progress toward the completion of the adult education curriculum, the student shall reenroll in a public school within five (5) days from the date the student is released from the adult education program; and

(11) The requirements in this subsection shall not apply to students enrolled in a private, parochial, or home school in the state.

(c) Students age sixteen (16) or seventeen (17) enrolled in a private, parochial, or home school who desire to enroll in an adult education program shall meet the following requirements:

(1) (A) Students shall apply for enrollment to the adult education program.

(B) A student enrolled in a private or parochial school shall provide a letter from the principal or administrator of the private or parochial school to verify enrollment and shall score 8.5 grade level or above on the test for adult basic education or a minimum score of four hundred fifty (450) on each section and a minimum composite score of four hundred ninety (490) on the General Educational Development Practice Test.

(C) A student that is home schooled shall provide a notarized copy of the notice of intent to home school provided to the superintendent of the local school district as required by § 6-15-503;

(2) The student and the student's parents, guardians, or persons in loco parentis shall meet with the appropriate staff of the adult education program to discuss academic options open to the student;

(3) The adult education program administrators shall review the student's school and testing records prior to allowing admission to an adult education program;

(4) (A) Except as provided in subdivision (c)(4)(B) of this section, the adult education program shall require for continued enrollment a minimum of twenty (20) hours per week of class attendance and instruction.

(B) A minimum of ten (10) hours shall be required for any student who is employed for thirty (30) hours or more each week;

(5) The student, the student's parents, guardians, or persons in loco parentis, and the administrative head of the adult education program agree in writing that the student will attend the requisite number of hours per week and maintain appropriate conduct as outlined in the local adult education program student handbook;

(6) In the event that a student does not attend class as mandated in this subsection or make reasonable progress toward the completion of the adult education curriculum, the student shall reenroll in either a public, private, parochial, or home school within five (5) days from the date that the student is released from the adult education program; and

(7) If a home school student is accepted into the adult education program, the student's parent, guardian, or person standing in loco parentis shall send written notification to the local public school superintendent of his or her intent to participate in the adult education program.

(d) Students age sixteen (16) or above enrolled in a private, parochial, or home school who desire to take the General Educational Development Test shall meet the following requirements:

(1) A student shall not be required to obtain permission or approval from any official in a public school district before being allowed to take the test;

(2) A student enrolled in a private or parochial school shall provide a letter from the principal or administrator of the private or parochial school to verify enrollment;

(3) A student enrolled in a home school shall provide a notarized copy of the notice of intent to home school provided to the superintendent of the local school district as required by § 6-15-503; and

(4) A student enrolled in a private, parochial, or home school must achieve at least the minimum official General Educational Development Practice Test scores.

(e) (1) Nothing in this section shall prohibit a public school district from continuing with an adult education program to provide educational services to sixteen-year-olds and seventeen-year-olds enrolled in public school if a contract is negotiated between the district and the adult education program that includes:

(A) Financial considerations for serving the students enrolled in the public school districts; and

(B) Accountability measures to ensure monitoring of student progress and attendance.

(2) Any contract for services by an adult education program for sixteen-year-olds and seventeen-year-olds shall be submitted to the Department of Career Education for final approval.

(3) Any student served by an adult education program under a contractual arrangement as described in this subsection shall not be counted in any enrollment numbers reported by the adult education programs for state or federal funding.

(f) Any child who will be six (6) years of age on or before October 1 of the school year of enrollment and who has not completed a state-accredited kindergarten program shall be evaluated by the district and may be placed in the first grade if the results of the evaluation justify placement in this first grade and the child's parent agrees with placement in the first grade. Otherwise, the child shall be placed in kindergarten.



§ 6-18-202 - Age and residence for attending public schools.

(a) As used in this section:

(1) "Reside" means to be physically present and to maintain a permanent place of abode for an average of no less than four (4) calendar days and nights per week for a primary purpose other than school attendance;

(2) "Resident" means a student whose parents, legal guardians, persons having legal, lawful control of the student under order of a court, or persons standing in loco parentis reside in the school district; and

(3) "Residential address" means the physical location where the student's parents, legal guardians, persons having legal, lawful control of the student under order of a court, or persons standing in loco parentis reside.

(b) (1) The public schools of any school district in this state shall be open and free through completion of the secondary program to all persons in this state between the ages of five (5) and twenty-one (21) years whose parents, legal guardians, or other persons having lawful control of the person under an order of a court reside within the school district and to all persons between those ages who have been legally transferred to the district for education purposes.

(2) For purposes of this section, a student may use the residential address of a legal guardian, person having legal, lawful control of the student under order of a court, or person standing in loco parentis only if the student resides at the same residential address and if the guardianship or other legal authority is not granted solely for educational needs or school attendance purposes.

(3) Any school district may require a parent, legal guardian, or other person in loco parentis who enrolls a student in a school district to sign a statement under oath attesting to his or her residential address or to provide other proof that a student is a resident of the school district as defined by this section.

(c) Any person eighteen (18) years of age or older may establish a residence separate and apart from his or her parents or guardians for school attendance purposes.

(d) In order for a person under eighteen (18) years of age to establish a residence for the purpose of attending the public schools separate and apart from his or her parents, guardians, or other persons having lawful control of him or her under an order of a court, the person must actually reside in the district for a primary purpose other than that of school attendance.

(e) (1) A school district shall not admit for ten (10) school days or more a student who is not a resident of the school district or is not otherwise entitled by law to attend the school district.

(2) (A) A school district that determines that a student who resides within its boundaries is unlawfully attending another school district shall send written notification to the superintendent of the other school district that the student is unlawfully attending the school district.

(B) The written notification to the superintendent shall include a reasonable description of the location of the residence, including a street address if available, and other information that enables the school district to determine that the student is a resident of the school district.

(3) (A) The school district that receives the notification under subdivision (e)(2) of this section shall immediately investigate and determine which school district the student is required to attend.

(B) The school district conducting the investigation shall:

(i) (a) Complete the investigation within ten (10) business days after receiving the written notice.

(b) The school district conducting the investigation may extend the investigation ten (10) business days in a case that involves five (5) or more students by submitting written notice within the first ten (10) business days of the investigation to the school district that submitted the notification under subdivision (e)(2) of this section;

(ii) Make a determination as to which school district the student is required to attend; and

(iii) Send a written report to the school district that submitted the notification, in writing, of the findings of the investigation and the documentation supporting its determination.

(4) A student who is determined to be unlawfully attending a school not within the student's resident district shall be immediately barred from attending the nonresident school district.

(5) (A) The school district that submitted the notification may within five (5) days after receiving the written report, appeal the decision of the school district that conducted the investigation.

(B) The appeal shall be made to the Department of Education.

(C) The school district that conducted the investigation shall have the burden of proof in proving that the student is entitled to attend its school.

(6) (A) The department shall promulgate rules to establish the procedure for a department hearing officer to investigate the appeal and conduct a hearing.

(B) The department hearing officer may compel disclosure of information from both of the school districts in his or her duties.

(C) (i) The decision of the department hearing officer may be appealed by either school district to the circuit court of the county where the school district that is appealing the decision is located.

(ii) The circuit court shall affirm the decision of the department hearing officer if it is supported by substantial evidence.

(f) Any person who knowingly gives a false residential address for purposes of public school enrollment is guilty of a violation and subject to a fine not to exceed one thousand dollars ($1,000).

(g) This section shall not be construed to restrict a student's ability to participate in a tuition agreement with a nonresident school district or to officially transfer to another school district pursuant to the Arkansas Public School Choice Act of 1989, § 6-18-206.



§ 6-18-203 - Attendance in district other than district of residence.

(a) (1) Except as provided in subdivision (a)(2) of this section, when any person owns a tract of land on which the person resides and which tract of land is located partially in one (1) school district and partially in another, the school-age children of that person shall attend school in the school district where the residence is located.

(2) When a person owned an undivided tract of land on which that person domiciled for ten (10) or more years prior to August 13, 2001, and which undivided tract of land is located partially in one (1) school district and partially in another, the school-age children of that person, and those of his or her successors in title, shall be eligible to attend the school in either of the districts regardless of the location of the home on the property.

(b) (1) A child or ward of a person who before April 1, 2009, is at least a half-time employee of a public school district in this state or is a full-time employee of an education service cooperative and is a resident of another school district in this state may enroll in and attend school in:

(A) The school district in which the parent or guardian resides;

(B) The school district in which the parent or guardian is at least a half-time employee of that public school district; or

(C) Any school district located in the county where the main office of the education service cooperative is located.

(2) A child or ward of a person who on or after April 1, 2009, is a full-time employee of a public school district or an educational service cooperative and is a resident of another school district in this state may enroll in and attend school in:

(A) The school district in which the parent or guardian resides;

(B) The school district in which the parent or guardian is a full-time employee of that public school district; or

(C) Any school district located in the county where the main office of the educational service cooperative is located.

(3) (A) A student enrolled in kindergarten through grade eight (K-8) under subdivision (b)(1) or (b)(2) of this section shall be entitled to continue attending school in the enrolled school district, regardless of a change to the employment status of the parent or guardian, until the end of the school year if:

(i) The parent or guardian was employed by the school district or education service cooperative for a minimum of one hundred twenty (120) days before leaving employment; and

(ii) The student maintains uninterrupted enrollment in the school district and is not expelled after the parent or guardian of the student is no longer employed by the school district or education service cooperative.

(B) A student enrolled in grade nine through twelve (9-12) under subdivision (b)(1) or (b)(2) of this section shall be entitled to continue attending school in the enrolled school district, regardless of change to the employment status of the parent or guardian, through the completion of the secondary program, if:

(i) The parent or guardian was employed by the school district or education service cooperative for a minimum of three (3) consecutive contract years, with a minimum of one hundred twenty (120) contract days each year, before leaving employment; and

(ii) The student maintains uninterrupted enrollment in the school district and is not expelled after the parent or guardian of the student is no longer employed by the school district or education service cooperative.

(4) A nonenrolled sibling of a student who attends a nonresident school district under this subsection shall have no right to future enrollment based on the privilege of enrollment extended to his or her sibling if the parent or guardian is no longer a full-time employee of the school district or education service cooperative.

(5) (A) The General Assembly recognizes and embraces the responsibility of the state to promote desegregation of its schools and finds that this enactment affects such a limited class of students that desegregation will not be impeded. If, however, unforeseen circumstances result in a finding by a court that a school district is unlawfully segregated in whole or in part as a result of these provisions, the provisions in this subsection shall not apply to the children or wards of teachers in that district.

(B) Therefore, the provisions in this subsection shall not apply to the children or wards of those teachers who reside in school districts that may hereafter be found by a court to be unlawfully segregated if the finding is based upon segregation that was caused in whole or in part by the effects of these provisions.

(c) When any employee of the Department of Correction lives on department property or will live on department property as the result of a transfer from a unit of the department to another unit, the children or wards of the employee may complete their education in the school district in which they are enrolled at the time the parent or guardian is transferred.

(d) Any child and that child's sibling or siblings currently attending a nonresident school under subsection (a) of this section shall be allowed to complete all remaining school years at the nonresident district or may attend the resident district if he or she so chooses.



§ 6-18-204 - Attendance in another district -- Conditions.

(a) The title of this section shall be "An Act Making It Legal for a Student Living in One School District to Attend School in Another School District under Specified Conditions".

(b) A student may attend school in another district under the following conditions:

(1) A student in grades nine through twelve (9-12) inclusive may attend school in another district for the purpose of enrolling for courses that will constitute not more than fifty percent (50%) of the classes taken by him or her during the school day;

(2) Such classes shall be limited to those that are not offered by the student's home district and are required by the student to meet his or her educational objectives;

(3) In order to qualify for such attendance, the student shall file a projected course of study with his or her principal or school counselor prior to enrollment in another school, and subsequent enrollment may be entered into only after it is determined that the desired courses cannot be taken in the home district;

(4) The resident district of a student taking advantage of the provisions of this section shall pay tuition to the district that the student attends in an amount not less than a proportion of the home district's state foundation funding per student equal to a ratio that the number of classes taken by a student outside his or her home district bears to the total number of classes taken by the student; and

(5) (A) A student wishing to take advantage of the provisions of this subsection must have the permission of the receiving district in order to enroll in that district.

(B) The amount of tuition shall be agreed upon by both districts prior to enrollment in the receiving district, except that if an agreement cannot be reached by the opening date of the receiving school, an appeal shall be made to the Assistant Director for Public School Finance and Administrative Support of the Department of Education within thirty (30) days from the opening date of school, and his or her decision shall be final.

(C) Under these conditions, the student may enroll at the beginning date of school in the receiving district.

(c) (1) A student may attend school in another district for the purposes of enrolling for alternative education programs, secondary area vocational centers, or community-based education programs for which the resident district has entered into a compact with another district.

(2) The resident district of a student taking advantage of the provisions of this subsection shall pay tuition to the district or education service cooperative that is the administrative agency for the compact program in the amount agreed upon in the compact or as required by state regulation.

(d) Attendance of a student enrolled in another school under the provisions of subsections (b) and (c) of this section shall be counted for state aid purposes by the student's resident district.

(e) Eligibility for participation in interschool activities by any such student shall be in accordance with regulations of the Arkansas Activities Association.

(f) The purpose of this section is not to be construed in any manner other than that of broadening the curriculum and program offerings that may be made available to students whose home districts do not offer subjects needed by such students to realize their educational objectives.



§ 6-18-205 - Attendance in another district -- Liability.

(a) (1) Persons, and their present or future siblings, who attended during the 1982-1983 or 1983-1984 school year schools outside the boundaries of the school district in which the persons reside may continue attending such schools at the discretion of the receiving schools notwithstanding that the board of directors of the school districts in which such persons reside disapproves the out-of-district attendance.

(2) Such students shall be counted in the receiving district's average daily membership and not in the average daily membership of the district of residence.

(3) Nothing in this section shall be construed as requiring any transfer of local funds to the receiving district.

(b) (1) (A) Any school district which admits for ten (10) school days or more a student the school district knows, or should have known, is a resident of another school district not included in a tuition agreement, or not officially transferred to it, shall be liable to the resident district of the student for an amount of money equal to the amount of state aid the resident district would have received or seven hundred fifty dollars ($750) per year, whichever is greater.

(B) Either school district may petition the Department of Education to satisfy the liability by transferring that amount to the entitled school district from funds which the department would have distributed to the liable school district. Upon receipt of a petition, the department shall determine the amount of the liability and satisfy it by the transfer.

(C) If a substantial question arises as to residence, the State Board of Education may decline to assess the penalty.

(2) This subsection shall be deemed supplemental to and not a repeal of subsection (a) of this section.



§ 6-18-206 - Public school choice.

(a) (1) This section may be referred to and cited as the "Arkansas Public School Choice Act of 1989".

(2) The General Assembly finds that the students in Arkansas's public schools and their parents will become more informed about and involved in the public educational system if students and their parents or guardians are provided greater freedom to determine the most effective school for meeting their individual educational needs. There is no right school for every student, and permitting students to choose from among different schools with differing assets will increase the likelihood that some marginal students will stay in school and that other, more motivated students will find their full academic potential.

(3) The General Assembly further finds that giving more options to parents and students with respect to where the students attend public school will increase the responsiveness and effectiveness of the state's schools since teachers, administrators, and school board members will have added incentive to satisfy the educational needs of the students who reside in the district.

(4) The General Assembly therefore finds that these benefits of enhanced quality and effectiveness in our public schools justify permitting a student to apply for admission to a school in any district beyond the one in which the student resides, provided that the transfer by this student would not adversely affect the desegregation of either district.

(5) A public school choice program is hereby established to enable any student to attend a school in a district in which the student does not reside, subject to the restrictions contained in this section.

(b) (1) (A) Before a student may attend a school in a nonresident district, the student's parent or guardian must submit an application on a form approved by the Department of Education to the nonresident district by submitting the application to the superintendent of the school district. This application must be postmarked not later than July 1 of the year in which the student would begin the fall semester at the nonresident district.

(B) (i) Within thirty (30) days of the receipt of an application from a nonresident student seeking admission under the terms of this section, the superintendent of the nonresident district shall notify the parent or guardian and the resident district in writing as to whether the student's application has been accepted or rejected.

(ii) If the application is rejected, the superintendent of the nonresident district must state in the notification letter the reason for rejection.

(iii) If the application is accepted, the superintendent of the nonresident district shall state in the notification letter:

(a) An absolute deadline for the student to enroll in the district, or the acceptance notification is null; and

(b) Any instructions for the renewal procedures established by the district.

(iv) (a) Any student who accepts a school choice transfer may return to his or her resident district during the course of the school year.

(b) If a transferred student returns to his or her resident district during the school year, the student's transfer is voided, and the student shall reapply for any future transfer.

(2) (A) The school board of directors of every public school district must adopt by resolution specific standards for acceptance and rejection of applications. Standards may include the capacity of a program, class, grade level, or school building. Nothing in this section requires a school district to add teachers, staff, or classrooms or in any way to exceed the requirements and standards established by existing law. Standards shall include a statement that priority will be given to applications from siblings or stepsiblings residing in the same residence or household of students already attending the district by choice. Standards may not include an applicant's previous academic achievement, athletic or other extracurricular ability, handicapping conditions, English proficiency level, or previous disciplinary proceedings except that an expulsion from another district may be included pursuant to § 6-18-510.

(B) (i) Any student who applies for a transfer under this section and is denied a transfer by the nonresident district may request a hearing before the State Board of Education to reconsider the transfer.

(ii) A request for a hearing before the state board shall be in writing and shall be postmarked no later than ten (10) days after notice of rejection of the application under subdivision (b)(1)(B) of this section is received by the student.

(3) Each school district shall participate in public school choice consistent with this section.

(c) The responsibility for transportation of a student from the student's resident school district to a nonresident school district shall be borne by the student or the student's parents. The nonresident school district may enter into a written agreement with the student, the student's parents, or the resident school district to provide transportation to or from any place in the resident district to the nonresident district, or both.

(d) (1) A nonresident district shall accept credits toward graduation that were awarded by another district.

(2) The nonresident district shall award a diploma to a nonresident student if the student meets the nonresident district's graduation requirements.

(e) For purposes of determining a school district's state equalization aid, the nonresident student shall be counted as a part of the average daily membership of the district to which the student has transferred.

(f) The provisions of this section and all student choice options created in this section are subject to the following limitations:

(1) No student may transfer to a nonresident district where the percentage of enrollment for the student's race exceeds that percentage in the student's resident district except in the circumstances set forth in subdivisions (f)(2) and (3) of this section;

(2) (A) A transfer to a district is exempt from the restriction set forth in subdivision (f)(1) of this section if the transfer is between two (2) districts within a county and if the minority percentage in the student's race and majority percentages of school enrollment in both the resident and nonresident district remain within an acceptable range of the county's overall minority percentage in the student's race and majority percentages of school population as set forth by the department.

(B) (i) By the filing deadline each year, the department shall compute the minority percentage in the student's race and majority percentages of each county's public school population from the October Annual School Report and shall then compute the acceptable range of variance from those percentages for school districts within each county.

(ii) (a) In establishing the acceptable range of variance, the department is directed to use the remedial guideline established in Little Rock School District v. Pulaski County Special School District of allowing an overrepresentation or underrepresentation of black or white students of one-fourth (1/4) or twenty-five percent (25%) of the county's racial balance.

(b) In establishing the acceptable range of variance for school choice, the department is directed to use the remedial guideline of allowing an overrepresentation or underrepresentation of minority or majority students of one-fourth (1/4) or twenty-five percent (25%) of the county's racial balance;

(3) A transfer is exempt from the restriction set forth in subdivision (f)(1) of this section if each school district affected by the transfer does not have a critical mass of minority percentage in the student's race of more than ten percent (10%) of any single race;

(4) In any instance in which the provisions of this subsection would result in a conflict with a desegregation court order or a district's court-approved desegregation plan, the terms of the order or plan shall govern;

(5) The department shall adopt appropriate rules and regulations to implement the provisions of this section; and

(6) The department shall monitor school districts for compliance with this section.

(g) The state board shall be authorized to resolve disputes arising under subsections (b)-(f) of this section.

(h) The superintendent of the district shall cause public announcements to be made over the broadcast media and in the print media at such times and in such a manner as to inform parents or guardians of students in adjoining districts of the availability of the program, the application deadline, and the requirements and procedure for nonresident students to participate in the program.

(i) (1) All superintendents of school districts shall report to the Equity Assistance Center on an annual basis the race, gender, and other pertinent information needed to properly monitor compliance with the provisions of this section.

(2) The reports may be on those forms that are prescribed by the department, or the data may be submitted electronically by the district using a format authorized by the department.

(3) The department may withhold state aid from any school district that fails to file its report each year or fails to file any other information with a published deadline requested from school districts by the Equity Assistance Center so long as thirty (30) calendar days are given between the request for the information and the published deadline except when the request comes from a member or committee of the General Assembly.

(4) A copy of the report shall be provided to the Joint Interim Oversight Committee on Educational Reform.

(j) (1) The department shall develop a proposed set of rules as it determines is necessary or desirable to amend the provisions of this section.

(2) The department shall present the proposed rules in written form to the House Interim Committee on Education and the Senate Interim Committee on Education by October 1, 2006, for review and consideration by the committees for possible amendments to this section and to the Arkansas Public School Choice Program by the Eighty-sixth General Assembly.



§ 6-18-207 - Minimum age for enrollment in public school.

(a) (1) (A) For the 2009-2010 school year, students may enter kindergarten in the public schools of this state if they will attain the age of five (5) years on or before September 1, 2009.

(B) For the 2010-2011 school year, students may enter kindergarten in the public schools of this state if they will attain the age of five (5) years on or before August 15, 2010.

(C) For the 2011-2012 school year and afterwards, students may enter kindergarten in the public schools of this state if they will attain the age of five (5) years on or before August 1 of the year in which they are seeking initial enrollment.

(2) Any student who has been enrolled in a state-accredited or state-approved kindergarten program in another state for at least sixty (60) days, who will become five (5) years old during the year in which he or she is enrolled in kindergarten, and who meets the basic residency requirement for school attendance may be enrolled in kindergarten upon written request to the school district.

(3) (A) Notwithstanding the age requirements in subdivision (a)(1) of this section, a public school or public school district shall allow a child to enroll in kindergarten if the child:

(i) Was enrolled in a state-approved prekindergarten program during the 2008-2009 school year;

(ii) Attended a state-approved prekindergarten program for at least one hundred (100) days during the 2008-2009 school year and each subsequent year in which he or she has been enrolled in a state-approved prekindergarten program; and

(iii) Will be at least five (5) years of age no later than September 15 during the year in which he or she enrolls in kindergarten.

(B) As used in this subdivision (a)(3), "state-approved prekindergarten program" means a prekindergarten program that is accredited and quality-approved by the Department of Human Services Division of Child Care and Early Childhood Education.

(b) (1) Any child may enter the first grade in the public schools of this state if the child will attain the age of six (6) years during the school year in which the child is seeking enrollment and the child has successfully completed a kindergarten program in a public school in this state.

(2) Any child who will be six (6) years of age on or before October 1 of the school year of enrollment and who has not completed a state-accredited kindergarten program shall be enrolled pursuant to § 6-18-201(f).

(3) Any child who has been enrolled in the first grade in a state-accredited or state-approved elementary school in another state for a period of at least sixty (60) days, who will become six (6) years of age during the school year in which the child is enrolled in grade one (1), and who meets the basic residency requirement for school attendance may be enrolled in the first grade.



§ 6-18-208 - Requirements for enrollment in public school -- Exceptions.

(a) Prior to a child's admission to an Arkansas public school, a school district shall request the parent, guardian, or other responsible person to furnish the child's social security number and shall inform the parent, guardian, or other responsible person that, in the alternative, they may request that the school district assign the child a nine-digit number designated by the Department of Education.

(b) Prior to a child's admission to an Arkansas public school, the parent, guardian, or responsible person shall provide the school district with one (1) of the following documents indicating the child's age:

(1) A birth certificate;

(2) A statement by the local registrar or a county recorder certifying the child's date of birth;

(3) An attested baptismal certificate;

(4) A passport;

(5) An affidavit of the date and place of birth by the child's parent or guardian;

(6) Previous school records; or

(7) A United States military identification.

(c) Prior to a child's admission to an Arkansas public school, the parent, guardian, or other responsible person shall indicate on school registration forms whether the child has been expelled from school in any other school district or is a party to an expulsion proceeding.

(d) (1) Beginning with the 2005-2006 school year, no school or school district shall:

(A) Use, display, release, or print a student's social security number or any part of the number on any report, identification card, identification badge, or any document that will be made available or released to the public, to a student, or to a student's parent or guardian without the express written consent of the student's parent if the student is a minor or of the student if the student is eighteen (18) years of age or older; or

(B) Make a student's social security number available by reading the magnetic strip or other encoded information on the student's identification card.

(2) This section shall not apply to educational records that are transferred to or between the department, other public schools or school districts, or other governmental agencies as allowed or required by federal law, state law, or State Board of Education rule.



§ 6-18-209 - Adoption of student attendance policies -- Effect of excessive absences.

(a) The board of directors of each school district in this state shall adopt student attendance policies.

(b) Each school district, as a part of its six-year educational plan, shall develop strategies for promoting maximum student attendance, including, but not limited to, the use of alternative classrooms and in-school suspensions in lieu of suspension from school.

(c) A student attendance policy may include excessive absences as a mandatory basis for denial of promotion or graduation.



§ 6-18-210 - Definitions.

As used in this section and § 6-18-211:

(1) "Financial hardships" means harm or suffering caused by a student's inability to obtain or provide basic life necessities of food, clothing, and shelter for the student or the student's family; and

(2) "Planned instructional time" means regularly scheduled class periods offering organized teaching of a Department of Education-sanctioned class curriculum.



§ 6-18-211 - Mandatory attendance for students in grades nine through twelve.

(a) Beginning with the 2004-2005 school year, students in grades nine through twelve (9-12) shall be required to schedule and attend a full school day.

(b) (1) No later than January 30, 2004, the State Board of Education shall promulgate regulations that require students in grades nine through twelve (9-12) to enroll in no less than three hundred fifty (350) minutes of planned instructional time each day as a requirement for graduation.

(2) (A) The regulations shall allow local school boards of directors to develop policies to allow:

(i) Students to be assigned to no more than one (1) class period each day for a study hall period that the student shall be required to attend and participate in for a full class period of self-study or organized tutoring in the school building; and

(ii) (a) No more than one (1) class period each day for organized and scheduled student extracurricular classes to be included as planned instructional time.

(b) If the extracurricular class is related to a seasonal activity, the class must continue to meet after the season ends to be counted toward the requirement of planned instructional time.

(B) The regulations shall allow local school boards of directors to develop policies for granting waivers to students who would experience proven financial hardships if required to attend a full school day.

(c) Enrollment and attendance in vocational-educational training courses, college courses, school work programs, and other Department of Education-sanctioned educational programs may be used to satisfy the requirements of this section even if the programs are not located at the public schools.

(d) Nothing in this section and § 6-18-210:

(1) Precludes a student who has met all graduation requirements from graduating early; or

(2) Requires a student who has graduated early from high school to continue to attend school.



§ 6-18-213 - Attendance records and reports generally.

(a) (1) A record of pupil attendance shall be kept by each school district of the state in a format prescribed by the Department of Education.

(2) This basic record, showing the daily attendance and absence of each student for the school year, shall be kept by a teacher or other officially designated person who visually notes the physical presence or absence of each student on a daily basis.

(3) The attendance for resident and nonresident students shall be kept separately.

(4) The basic attendance records of each district shall be kept on file in electronic form by the district for a period of three (3) years and shall be audited as required by the State Board of Education.

(b) (1) The official reporting period for attendance shall be quarterly with the actual number of days counted in each period to be no less than forty (40) nor more than fifty (50).

(2) A waiver of this subsection may be granted by the department upon petition by a school district.

(c) This attendance record in each of the school districts of the state as reflected by the combined reports for the first three (3) quarters of the school year shall be the official data used in computing certain types of state aid for the following year.

(d) (1) Any district that fails to file by April 15 of any given year reports for the first three (3) quarters of that year, as required by subsection (c) of this section, shall have the remainder of its state foundation funding withheld and placed in escrow, to be released when the reports are received.

(2) A waiver of this subsection may be granted by the department upon petition by a school district.

(e) The department may analyze and inspect the attendance records of any school, school district, or open-enrollment public charter school to verify that a school, school district, or open-enrollment public charter school is correctly and accurately reporting attendance.

(f) (1) Except for those circumstances otherwise allowed by rule, any student who is absent from daily attendance for more than ten (10) consecutive school days shall be dismissed or dropped from the attendance records of the school, school district, or open-enrollment public charter school.

(2) Any student who fails to attend school by the tenth regular school day of the semester shall be retroactively dropped from the attendance records from the first day of the school semester.

(g) The state board shall promulgate rules, regulations, and procedures as may be required to implement the intent of this section.



§ 6-18-214 - Records of students leaving school without graduating.

(a) In addition to the records required by § 6-18-213, a record of students who have left school without having completed requirements for high school graduation shall be kept by each school district of the state on forms provided by the Department of Education or on forms approved by the Commissioner of Education as being suitable for the purpose of showing data on students who leave school without having completed the requirements for high school graduation.

(b) Such records shall identify the student by name and last known address. The records shall show, as to each student in grades seven through twelve (7-12) inclusive who had been reported in attendance by the school district for the previous attendance reporting period but who is no longer reported as attending school in that school district, the following information:

(1) School site;

(2) Date of birth;

(3) Gender;

(4) Racial or ethnic identification;

(5) Educational handicapping condition, if any; and

(6) (A) Reason for leaving.

(B) Reporting forms shall include but not be limited to the following reasons for leaving school:

(1) Enrollment in another accredited public, private, or parochial school program leading to a high school diploma;

(2) Failing grades;

(3) Lack of interest;

(4) Conflict with school;

(5) Suspension or expulsion;

(6) Economic hardship;

(7) Pregnancy or marriage;

(8) Peer conflict;

(9) Incarceration;

(10) Alternative plans other than those listed; or

(11) None of the reasons listed herein is known to apply.

(c) To the extent possible, the school district shall determine the reasons for a student's leaving school from the student or from the student's parent, guardian, or other responsible person and shall inform the student that any information obtained will be shared with the department and other governmental agencies.

(d) (1) (A) Each school district in the state shall file a report on students leaving school without having completed the requirements for high school graduation as a part of its official attendance report filed with the department for each quarterly period.

(B) The school shall keep the data on file as part of the basic attendance records in the district for a period of three (3) years.

(2) Each school district may provide the regional selective service agency with information on students leaving school without having graduated, including each student's name, date of birth, and last known address.

(e) The State Board of Education shall develop such forms and shall promulgate such rules, regulations, and procedures as may be required to implement the intent of this section.

(f) To provide for more accurate, comparable, and timely dropout and school-leaver statistics and to facilitate inclusion in the national education data system, the forms, rules, regulations, and procedures shall be developed and implemented in such a way as to allow for conformity with existing or revised collection processes for the data by the National Center for Education Statistics of the United States Department of Education.



§ 6-18-215 - School enrollment census -- Determining student dropout rates.

(a) (1) (A) On or before October 1 of each school year, a public school shall conduct a census of all students enrolled at the school to arrive at a school enrollment census total for each grade.

(B) The number of students transferring into the school October 1 through September 30 of the following school year shall be added to the October 1 school enrollment census total for each grade.

(C) The number of students transferring out of the school October 1 through September 30 of the following school year shall be subtracted from the October 1 school enrollment census total for each grade.

(2) The number of students transferring out of a school shall be based on the number of official transcripts requested by other schools.

(3) Each school shall maintain separate records regarding students who leave the public school system to be home-schooled under § 6-15-503.

(b) The school enrollment census total as calculated and adjusted under subsection (a) of this section shall be used to determine the dropout rate for each school as follows:

(1) For grades two through twelve (2-12), the school enrollment census total for the current school year is compared to the school enrollment census total for each of the previous grades of the previous school year; and

(2) For grade one (1), the school enrollment census total for the current school year is compared to the school enrollment census total for the kindergarten class of the previous year.

(c) The graduation rates, as defined by the Department of Education, shall be tracked for students in grades nine through twelve (9-12).

(d) The department shall use this section for in-state reporting purposes related to school dropout rates.

(e) The State Board of Education shall promulgate rules to require school districts to report graduation and dropout data each year in accordance with this section.



§ 6-18-217 - Records to be kept by teachers.

(a) It shall be the duty of each teacher in the public schools of Arkansas to keep an accurate record of attendance and nonattendance of all children enrolled in his or her class or classes.

(b) Any teacher failing to keep such record may have his or her license revoked for such failure.



§ 6-18-219 - False attendance reports.

Any teacher, principal, superintendent, or any other person whose duty it is to make reports as to the schools of the county who shall make a false report to the State Board of Education as to the number of children enumerated, the number enrolled in school, or the number in average daily attendance in the schools shall be:

(1) Guilty of a violation punishable by a fine not to exceed one hundred dollars ($100), payable into the general school fund of the county; and

(2) Liable personally for any loss of revenue that the district or state sustains as a result of the false report.



§ 6-18-220 - Additional absences granted for participation in FFA, FHA, and 4-H programs -- Equal treatment.

(a) The General Assembly finds and declares that:

(1) The FFA, FHA, and 4-H programs in the state involve an education and learning process that is not otherwise available in the regular curriculum of secondary education in Arkansas;

(2) The principles and practices learned by school students in the FFA, FHA, and 4-H programs are highly beneficial to students;

(3) Participation in such programs should be encouraged; and

(4) One method of encouraging participation in such programs is to grant additional absences to students who participate in officially sanctioned activities of those organizations.

(b) Therefore, it is the purpose and intent of this section to assure that class absences of students who are participating in sanctioned FFA, FHA, and 4-H activities are excused to such extent as may be determined by the boards of directors of the respective districts, with the participants in the three (3) programs being treated equally with respect to such absences.

(c) Any school district that grants additional absences of FFA member students who attend officially sanctioned FFA activities shall afford equal treatment to FHA and 4-H member students who attend the same or similar officially sanctioned activities.



§ 6-18-221 - Cooperation of law enforcement agencies.

(a) Any public school district may enter into a cooperative agreement with local law enforcement officials to implement within the district an "Operation Stay in School Program".

(b) Upon the request of the board of directors of the school district, the law enforcement agency shall stipulate, with the administration of the school district, specific days and hours when law enforcement officers will attempt to locate school-age students in the community who are off school premises during school hours without valid documentation excusing their absence.

(c) Any certified law enforcement officer may stop and detain any unsupervised school-age student located off school premises during school hours and request the production of documentation excusing the student absence from school.

(d) Upon the student's failure to produce sufficient documentation, the law enforcement officer may take the student into custody and return the student to his or her school, transport the student to his or her parent, or transport the student to the truancy reception center, which shall not be a jail, juvenile detention center, or police department, and which has been designated by the school district.

(e) (1) Any school district adopting this program shall include in its attendance policy a notice to parents and students that it has entered into a cooperative agreement with law enforcement officials to implement an Operation Stay in School Program, and unsupervised students found off school premises during school hours shall be subject to questioning by a law enforcement officer under the program.

(2) Any school district adopting this program shall include provisions for furnishing valid documentation for students in work-study programs or other authorized absences from school premises in order to assist law enforcement officers in determining the validity of documentation excusing the student's absence from school during school hours.



§ 6-18-222 - Penalty for excessive absences -- Revocation of driving privilege.

(a) (1) (A) (i) The board of directors of each school district in this state shall adopt a student attendance policy, as provided for in § 6-18-209, which shall include a certain number of excessive absences that may be used as a basis for denial of course credit, promotion, or graduation.

(ii) However, excessive absences shall not be a basis for expulsion or dismissal of a student.

(B) The legislative intent is that a student having excessive absences because of illness, accident, or other unavoidable reasons should be given assistance in obtaining credit for the courses.

(2) The State Board of Career Education shall adopt a student attendance policy for sixteen-year-olds and seventeen-year-olds enrolled in an adult education program. The policy shall require a minimum attendance of ten (10) hours per week to remain in the program.

(3) A copy of the school district's student attendance policy or the State Board of Career Education's student attendance policy for sixteen-year-olds and seventeen-year-olds enrolled in adult education shall be provided to the parent, guardian, or person in loco parentis of each student enrolled in an adult education program at the beginning of the school year or upon enrollment, whichever event first occurs.

(4) (A) (i) A student's parent, guardian, or person in loco parentis and the community truancy board, if the community truancy board has been created, shall be notified when the student has accumulated excessive absences equal to one-half (1/2) the total number of absences permitted per semester under the school district's or the State Board of Career Education's student attendance policy.

(ii) Notice shall be by telephonic contact with the student's parent, guardian, or person in loco parentis by the end of the school day in which the absence occurred or by regular mail with a return address on the envelope sent no later than the following school day.

(iii) Notice to the community truancy board, if the community truancy board has been created, shall be by letter to the chair of the community truancy board.

(B) If a community truancy board has been created, the community truancy board shall schedule a conference with the parent, guardian, or person in loco parentis to establish a plan to take steps to eliminate or reduce the student's absences.

(C) If the community truancy board has scheduled a conference and the student's parent, guardian, or person in loco parentis does not attend the conference, the conference may be conducted with the student and a school official. However, the parent, guardian, or person in loco parentis shall be notified of the steps to be taken to eliminate or reduce the student's absences.

(D) (i) Before a student accumulates the maximum number of absences allowed in a school district's student attendance policy, the student or the student's parent, guardian, or person in loco parentis may petition the school administration or school district administration for special arrangements to address the student's absences.

(ii) If special arrangements are granted by the school administration or the school district administration, the arrangements will be formalized into a written agreement to include the conditions of the agreement and the consequences for failing to fulfill the requirements of the agreement.

(iii) The agreement shall be signed by the:

(a) Designee of the school administration or of the school district administration;

(b) Student's parent, guardian, or person in loco parentis; and

(c) Student.

(5) (A) When a student exceeds the number of excessive absences provided for in the district's or the State Board of Career Education's student attendance policy, or when a student has violated the conditions of an agreement granting special arrangements under subdivision (a)(4)(D) of this section, the school district or the adult education program shall notify the prosecuting authority and the community truancy board, if a community truancy board has been created, and the student's parent, guardian, or person in loco parentis shall be subject to a civil penalty through a family in need of services action in circuit court, as authorized under subdivision (a)(6)(A) of this section, but not to exceed five hundred dollars ($500) plus costs of court and any reasonable fees assessed by the court.

(B) The penalty shall be forwarded by the court to the school or the adult education program attended by the student.

(6) (A) (i) Upon notification by the school district or the adult education program to the prosecuting authority, the prosecuting authority shall file in circuit court a family in need of services petition pursuant to § 9-27-310 or enter into a diversion agreement with the student pursuant to § 9-27-323.

(ii) For any action filed in circuit court to impose the civil penalty set forth in subdivision (a)(5) of this section, the prosecuting authority shall be exempt from all filing fees and shall take whatever action is necessary to collect the penalty provided for in subdivision (a)(5) of this section.

(B) Municipal attorneys may practice in circuit court for the limited purpose of filing petitions or entering into diversion agreements as authorized by this subdivision (a)(6)(B) if agreed upon by all of the parties pursuant to subdivision (a)(6)(A) of this section.

(7) (A) The purpose of the penalty set forth in this subsection is to impress upon the parents, guardians, or persons in loco parentis the importance of school or adult education attendance, and the penalty is not to be used primarily as a source of revenue.

(B) (i) When assessing penalties, the court shall be aware of any available programs designed to improve the parent-child relationship or parenting skills.

(ii) When practicable and appropriate, the court may utilize mandatory attendance at the programs as well as community service requirements in lieu of monetary penalties.

(8) As used in this section, "prosecuting authority" means:

(A) The elected district prosecuting attorney or his or her appointed deputy for schools located in unincorporated areas of the county or within cities not having a police or district court; and

(B) The prosecuting attorney of the city for schools located within the city limits of cities having either a police court or a district court in which a city prosecutor represents the city for violations of city ordinances or traffic violations.

(9) In any instance in which it is found that the school district, the adult education program, or the prosecuting authority is not complying with the provisions of this section, the State Board of Education may petition the circuit court to issue a writ of mandamus.

(b) (1) (A) Each public, private, or parochial school shall notify the Department of Finance and Administration whenever a student fourteen (14) years of age or older is no longer in school.

(B) Each adult education program shall notify the department whenever a student sixteen (16) or seventeen (17) years of age has left the program without receiving a high school equivalency certificate.

(2) (A) Upon receipt of notification, the department shall notify the licensee by certified mail, return receipt requested, that his or her motor vehicle operator's license will be suspended unless a hearing is requested in writing within thirty (30) days from the date of notice.

(B) The licensee shall be entitled to retain or regain his or her license by providing the department with adequate evidence that:

(i) The licensee is eighteen (18) years of age;

(ii) The licensee is attending school or an adult education program; or

(iii) The licensee has obtained a high school diploma or its equivalent.

(C) (i) In cases in which demonstrable financial hardship would result from the suspension of the learner's permit or driver's license, the department may grant exceptions only to the extent necessary to ameliorate the hardship.

(ii) If it can be demonstrated that the conditions for granting a hardship were fraudulent, the parent, guardian, or person in loco parentis shall be subject to all applicable perjury statutes.

(3) The department shall have the power to promulgate rules and regulations to carry out the intent of this section and shall distribute to each public, private, and parochial school and each adult education program a copy of all rules and regulations adopted under this section.



§ 6-18-223 - Credit for college courses.

(a) (1) A public school student who is enrolled in a public school in Arkansas and who has successfully completed the eighth grade shall be eligible to enroll in a publicly supported community college or four-year college or university in accordance with rules and regulations adopted by each institution in consultation with the Arkansas Higher Education Coordinating Board.

(2) A student who enrolls in and successfully completes a course or courses offered by an institution of higher education shall be entitled to receive appropriate academic credit in both the institution of higher education and the public school in which such student is enrolled, which credit shall be applicable to graduation requirements.

(b) The State Board of Education is authorized to adopt rules and regulations as may be necessary for implementation of this requirement.



§ 6-18-224 - Early graduation.

Any student who is enrolled in a public high school in Arkansas and has earned the number of credits required by the local school district for graduation shall be eligible to graduate from the high school without regard to the grade level the student is enrolled in at the time such credits are earned.



§ 6-18-225 - Definition.

As used in this section and § 6-18-226, "community truancy board" means a board composed of members of the local community in which the child attends school.



§ 6-18-226 - Community truancy boards -- Members -- Duties.

(a) The local school district boards of directors may create a community truancy board or may use other boards that exist or are created such as diversion boards. However, a diversion or other existing board must agree before it is used as a community truancy board.

(b) Members of the community truancy board shall be selected from representatives of the community.

(c) Duties of a community truancy board shall include, but not be limited to, recommending methods for improving school attendance such as assisting the parent or the child to obtain supplementary services that might eliminate or ameliorate the causes for the absences or suggesting to the school district that the child enroll in another school, an alternative education program, an education center, a skill center, a dropout prevention program, or another public or private educational program.



§ 6-18-227 - Arkansas Opportunity Public School Choice Act of 2004.

(a) (1) This section may be referred to and cited as the "Arkansas Opportunity Public School Choice Act of 2004".

(2) (A) The purpose of this section is to provide enhanced opportunity for students in this state to gain the knowledge and skills necessary for postsecondary education, a technical education, or the world of work.

(B) The General Assembly:

(i) Recognizes that the Arkansas Constitution, as interpreted by the Arkansas Supreme Court in Lake View School District No. 25 v. Huckabee, 351 Ark. 31 (2002), makes education a paramount duty of the state;

(ii) Finds that the Arkansas Constitution requires the state to provide an adequate education;

(iii) Further finds that a student should not be compelled against the wishes of the parent, guardian, or the student, if the student is over eighteen (18) years of age, to remain in a school designated as a level 1 school under § 6-15-2103 for two (2) or more consecutive years; and

(iv) Shall make available a public school choice option in order to give a child the opportunity to attend a public school that is performing satisfactorily.

(C) This section shall take effect with the implementation of school performance category levels.

(3) The General Assembly further finds that giving more options to parents and students with respect to where the students attend public school will increase the responsiveness and effectiveness of the state's schools, since teachers, administrators, and school board members will have added incentives to satisfy the educational needs of the students who reside in the district.

(4) A public school choice program is hereby established to enable any student to transfer from a failing school to another public school in the state, subject to the restrictions contained in this section.

(b) (1) Upon the request of a parent, guardian, or the student, if the student is over eighteen (18) years of age, a student may transfer from his or her resident district to another public school in accordance with the provisions of this section if:

(A) The resident public school has been designated pursuant to § 6-15-2103 as a level 1 school for two (2) or more consecutive school years; and

(B) The parent, guardian, or the student, if the student is over eighteen (18) years of age, has notified the Department of Education and both the sending and receiving school districts of the request for a transfer no later than July 30 of the first year in which the student intends to transfer.

(2) (A) (i) For the purposes of continuity of educational choice, the transfer shall operate as an irrevocable election for each subsequent entire school year and shall remain in force until the student completes high school or the parent, guardian, or the student, if the student is over eighteen (18) years of age, makes application no later than July 30 for attendance or transfer as provided for by §§ 6-18-202, 6-18-206, and 6-18-316.

(ii) Such a transfer shall be effective at the beginning of the next academic year.

(B) Application for the opportunity public school choice option shall be provided by the department, shall contain a notice that a transfer under this subsection shall operate as an irrevocable choice for at least one (1) entire school year, and shall remain in force until the student completes high school as provided in this subsection except as otherwise provided by law.

(3) (A) For each student enrolled in or assigned to a school that has been designated as a level 1 school for two (2) or more consecutive school years, a school district shall:

(i) Timely notify the parent, guardian, or the student, if the student is over eighteen (18) years of age, as soon as practicable after the designation is made, of all options available pursuant to this section; and

(ii) Offer the parent, guardian, or the student, if the student is over eighteen (18) years of age, an opportunity to enroll the student in any public school that has been designated by the state pursuant to § 6-15-2103 as a school performing higher than that in which the student is currently enrolled or to which the student has been assigned, but not less than annual performance category level 3. The opportunity to continue attending the higher performing public school shall remain in force until the student graduates from high school.

(B) (i) The parent or guardian of a student enrolled in or assigned to a school that has been designated as a school in level 1 under § 6-15-2103 for two (2) or more consecutive years may choose as an alternative to enroll the student in a legally allowable category level 3 or higher performing public school nearest to the student's legal residence.

(ii) That school or school district shall accept the student and report the student for purposes of the funding pursuant to applicable state law.

(C) (i) Students with disabilities who are eligible to receive services from the school district under federal or state law, including students receiving additional funding through federal title programs specific to the Elementary and Secondary Education Act of 1965, 20 U.S.C. § 6301 et seq., and who participate in this program remain eligible to receive services from the school district as provided by federal or state law.

(ii) Any funding for such a student shall be transferred to the district to which the student transfers.

(c) (1) (A) The receiving district or charter school may transport students to and from the transferring district or charter school, and the cost of transporting students shall be the responsibility of the transferring district or charter school except as provided under subdivisions (c)(1)(B) and (c)(2) of this section.

(B) A transferring district or charter school shall not be required to spend more than four hundred dollars ($400) per student per school year for transportation required under subdivision (c)(1)(A) of this section.

(2) Upon the transferring district's receiving a category level 3 or higher for its annual performance, the transportation costs shall no longer be the responsibility of the transferring district, and the student's transportation and the costs of the transportation shall be the responsibility of the parents.

(d) (1) (A) Each district school board of directors shall offer the opportunity public school choice option within the public schools.

(B) The opportunity public school choice option shall be offered in addition to other existing choice programs.

(2) (A) (i) A school district shall not deny a student the ability to attend a school in the student's school district of choice under this section unless there is a lack of capacity at the school in the student's school district of choice.

(ii) A lack of capacity may be claimed by a school district only if the school district has reached the maximum student-to-teacher ratio allowed under federal law, state law, the rules for standards of accreditation, or other applicable regulations.

(B) The race or ethnicity of a student shall not be used to deny a student the ability to attend a school in the student's school district of choice under this section.

(3) A student or the student's parent or guardian may appeal a school district's decision to deny admission to a school in a student's school district of choice due to lack of capacity to the State Board of Education after the student or the student's parent or guardian receives a written notice from the school district of choice that admission has been denied.

(4) The department shall promulgate rules governing the use of school capacity as a basis for denying admission under this section.

(e) (1) The provisions of this section and all student choice options created in this section shall comply with § 6-18-206(d), (e), and (i) and shall not be subject to any other limitation or restriction provided by law.

(2) If any part of this section conflicts with the provisions of a federal desegregation court order applicable to a school district, the provisions of the federal desegregation court order shall govern.

(f) The department shall develop an annual report on the status of school choice and deliver the report to the state board, the Governor, and the Legislative Council at least ninety (90) days prior to the convening of the regular session of the General Assembly.

(g) Each district school board of directors shall annually report the number of students applying for and attending the various types of public schools of choice in the district, including schools such as magnet schools, according to rules adopted by the state board.

(h) (1) A receiving district shall accept credits toward graduation that were awarded by another district.

(2) The receiving district shall award a diploma to a nonresident student if the student meets the receiving district's graduation requirements.

(i) For purposes of determining a school district's state equalization aid, the nonresident student shall be counted as a part of the average daily membership of the district to which the student has transferred.

(j) (1) All school districts shall report to the department on an annual basis the race, gender, and other pertinent information needed to properly monitor compliance with the provisions of this section.

(2) The reports may be on those forms that are prescribed by the department, or the data may be submitted electronically by the district using a format authorized by the department.

(3) The department may put on probation the superintendent of any school district that fails to file its report each year or fails to file any other information with a published deadline requested from school districts by the department so long as thirty (30) calendar days are given between the request for the information and the published deadline.

(4) A copy of the report shall be provided to the Joint Interim Committee on Education.

(k) (1) Unless excused by the school for illness or other good cause:

(A) Any student participating in the opportunity public school choice option shall remain in attendance throughout the school year and shall comply fully with the school's code of conduct; and

(B) The parent or guardian of each student participating in the opportunity public school choice option shall comply fully with the receiving public school's parental involvement requirements.

(2) A participant who fails to comply with this section shall forfeit the opportunity public school choice option.

(l) (1) The maximum opportunity public school choice funds granted for an eligible student shall be calculated based on applicable state law.

(2) The receiving school district shall report all students who transfer from another public school under this program. The students attending public schools pursuant to the opportunity public school choice option shall be reported separately from those students reported for purposes of compliance with applicable state law.

(3) The public school that provides services to students with disabilities shall receive funding as determined by applicable federal and state law.

(m) The state board shall adopt any rules necessary for the implementation of this section pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(n) A district under this program shall request public service announcements to be made over the broadcast media and in the print media at such times and in such a manner as to inform parents or guardians of students in adjoining districts of the availability of the program, the application deadline, and the requirements and procedure for nonresident students to participate in the program.



§ 6-18-228 - Attending classes and programs not offered by an assigned school.

Any student who is enrolled in a public school in a school district that is administratively consolidated by §§ 6-13-1601 et seq., 6-13-1405(a)(5), and 6-20-602 may be eligible, at the discretion of the local school board of directors, to attend any class or academic program or participate in any extracurricular activity or program offered by another school in the administratively consolidated district if the public school to which the student is assigned to attend does not offer the same or similar class, academic program, or extracurricular activity or program.



§ 6-18-229 - Service as page for General Assembly.

If a student is invited by a member of the General Assembly to serve as a page for the General Assembly during a legislative session, the student shall be considered on instructional assignment and shall not be considered absent from school for the one (1) day the student is serving as a page, and he or she may be allowed additional instructional assignment days at the discretion of the school district.



§ 6-18-230 - Minimum age for enrolling in prekindergarten.

(a) (1) For the 2009-2010 school year:

(A) A child may enter a prekindergarten program for children three (3) years of age if the child will attain three (3) years of age on or before August 1, 2009; and

(B) A child may enter a prekindergarten program for children four (4) years of age if:

(i) The child will attain four (4) years of age on or before August 15, 2009; or

(ii) The child was enrolled in a prekindergarten program for children three (3) years of age for a minimum of one hundred (100) days during the 2008-2009 school year.

(2) For the 2010-2011 school year and each school year thereafter:

(A) A child may enter a prekindergarten program for children three (3) years of age if the child will attain three (3) years of age on or before August 1 immediately preceding the beginning of the school year; and

(B) A child may enter a prekindergarten program for children four (4) years of age if the child will attain four (4) years of age on or before August 1 immediately preceding the beginning of the school year.

(b) (1) The Division of Child Care and Early Childhood Education of the Department of Human Services shall notify all providers of appropriate early childhood programs for prekindergarten of the age requirements specified in subsection (a) of this section by providing one (1) written notification letter sent to each provider of appropriate early childhood programs for prekindergarten at the address of record on file with the Department of Human Services.

(2) The prekindergarten age requirements specified in subsection (a) of this section shall be published on the website of the:

(A) Department of Human Services; and

(B) Department of Education.






Subchapter 3 - -- Assignment

§ 6-18-307 - Transfer from one school district to adjoining school district.

(a) (1) The parent or guardian of any child or ward whose place of residence is at least fifteen (15) miles from the school in the resident district and whose place of residence is within seven (7) miles of a school in an adjoining district may petition the board of directors of the resident district for a transfer to the adjoining district if the adjoining district has agreed in writing to accept transfer of the child. The minimum distances prescribed by this subsection (a) shall be computed using highways that could reasonably and safely be traversed by school buses. A copy of such written agreement by the receiving district shall be filed with any such petition.

(2) If the parents or guardians of several children in a particular area meet the requirements prescribed in this subsection (a), the parents or guardians may jointly petition the board of directors of the resident district for transfer of their children or wards to the adjoining district.

(b) (1) When any individual or joint petition as authorized in subsection (a) of this section is filed with the board of directors of any school district, the board of directors shall within thirty (30) days after the date of the filing of the petition either grant or deny the transfer.

(2) If the board of directors denies the petition, the petitioners may appeal to the State Board of Education.

(3) Within forty-five (45) days after the appeal to the state board, the state board shall either grant or deny the transfer.

(4) The ruling of the state board shall be the final administrative ruling on the petition.

(c) The transfer of any child or children from one district to another as permitted in this section shall constitute a transfer of the legal responsibility for the education of the child or children to the receiving district, and the child or children shall be included in the average daily membership of the receiving district for state aid purposes.



§ 6-18-316 - Transfer on petition of student.

(a) Upon the petition of a student residing in one (1) school district, the resident district, to transfer to another school district, the receiving district, the board of directors of the resident district may enter into an agreement with the board of directors of the receiving school district transferring the student to the receiving district for purposes of education.

(b) Forms for use in transferring children from one (1) school district to another shall be provided by the Department of Education.

(c) After the petition has been approved by the board of directors of the resident district and the board of directors of the receiving district, copies of approved transfers shall be filed by the receiving district with the office of the county clerk, with the administrative offices of the respective school districts, and with the department.

(d) This legal transfer of a student from one (1) district to another places the responsibility for the education of the student on the receiving district and permits the receiving district to count these children in average daily membership for state aid purposes.

(e) This section does not transfer the local tax money from the resident district.

(f) Upon approval of the transfer by the resident district, the receiving district may also enter into a tuition agreement with either the resident district or the parents of the child or children involved whereby the resident district or the parents will make tuition payments to the receiving district to compensate the district for local taxes not received on behalf of the child or children involved. The annual amount of the tuition shall not exceed the average amount of local property tax per pupil collected in the receiving district in the preceding year.

(g) Student transfers granted under the provisions of this section shall be reviewed at the end of four (4) years by the districts involved to determine whether the agreement should be renewed.



§ 6-18-317 - Prohibited transfers.

(a) Boards of directors of local school districts are prohibited from granting legal transfers in the following situations:

(1) When either the resident or the receiving district is under a desegregation-related court order or has ever been under such a court order; and

(2) The transfer in question would negatively affect the racial balance of that district which is or has been under such a court order.

(b) Each form filed with the Department of Education reporting a legal student transfer must be accompanied by an affidavit signed by each member of both school boards of directors stating that the transfer does not violate the prohibition set forth in subsection (a) of this section.

(c) If the transfer fails to comply with subsection (b) of this section, the department shall withhold from each district state aid in an amount equal to that to be generated by the student in question in the respective districts.



§ 6-18-318 - Waiver of prohibition.

(a) Any district not currently under a desegregation-related court order, but which has been under such a court order in the past, may apply for a waiver of the prohibition set forth in § 6-18-317(a).

(b) The State Board of Education may grant such a district a waiver from the provisions of § 6-18-317(a) if it is determined that the district's desegregation status would not be adversely affected by allowing a legal transfer that would negatively affect the district's racial balance.



§ 6-18-319 - District contacts.

(a) The superintendent of a school district, or the superintendent's designee, accepting the transfer of a student from another district in the state shall make proper inquiry of the parents or guardian of the student to determine whether the student has proper contacts or other legal right to be enrolled as a student in that district.

(b) The superintendent of the school district, or the superintendent's designee, shall promptly verify to the district from which the student transferred that the student has been approved for enrollment in the district after a determination that the child has a legal right to attend in the district.

(c) A school district from which the student transferred has the right to appeal the transfer of the student to the Department of Education. The school district to which the student transferred and the parents or guardian of the student shall have the burden to prove the transfer was proper.






Subchapter 4 - -- Arkansas American College Test Assessment Assistance Pilot Program



Subchapter 5 - -- Discipline

§ 6-18-501 - Duty of teachers, classified school employees, and volunteers.

(a) Every teacher shall seek to exercise wholesome discipline in his or her school and endeavor by precept and otherwise to instill and cultivate in the pupils good morals and gentle manners.

(b) Classified school employees and volunteers shall have as a minimum the responsibility to appropriately assist and support teachers in these efforts.



§ 6-18-502 - Guidelines for development of school district student discipline policies.

(a) The Department of Education shall establish guidelines for the development of school district student discipline policies.

(b) Such guidelines shall include, but not be limited to, the following requirements:

(1) Parents, students, and school district personnel, including teachers, shall be involved in the development of school district student discipline policies;

(2) (A) The student discipline policies shall be reviewed annually by the school district's committee on personnel policies.

(B) The committee may recommend changes in the policies to the board of directors of the local school district; and

(3) Student discipline policies shall include, but not be limited to, the following offenses:

(A) Willfully and intentionally assaulting or threatening to assault or abuse any student or teacher, principal, superintendent, or other employee of a school system;

(B) Possession by students of any firearm or other weapon prohibited upon the school campus by law or by policies adopted by the school board of directors;

(C) Using, offering for sale, or selling beer, alcoholic beverages, or other illicit drugs by students on school property;

(D) Possession by a student of any paging device, beeper, or similar electronic communication device on the school campus, however:

(i) The policy may provide an exemption for possession of such a device by a student who is required to use such a device for health or other compelling reasons; and

(ii) The policy may exempt possession of such a device after normal school hours for extracurricular activities; and

(E) Willfully or intentionally damaging, destroying, or stealing school property by students.

(c) The school discipline policies shall:

(1) Prescribe minimum and maximum penalties, including students' suspension or dismissal from school, for violations of each of the aforementioned offenses and for violations of other practices prohibited by school discipline policies;

(2) (A) Prescribe expulsion from school for a period of not less than one (1) year for possession of any firearm or other weapon prohibited upon the school campus by law.

(B) Provided, however, that the superintendent shall have discretion to modify such expulsion requirement for a student on a case-by-case basis;

(3) Establish procedures for notice to students and parents of charges, hearings, and other due process proceedings to be applicable in the enforcement and administration of such policies by the school administrator and by the school board of directors;

(4) Include prevention, intervention, and conflict resolution provisions; and

(5) Set forth the role and authority of public school employees and volunteers as provided in this subchapter.

(d) Student discipline policies shall provide that parents and students will be advised of the rules and regulations by which the school is governed and will be made aware of the behavior that will call for disciplinary action and the types of corrective actions that may be imposed.

(e) Each school district shall develop a procedure for written notification to all parents and students of the district's student discipline policies and for documentation of the receipt of the policies by all parents and students.

(f) Teachers and administrators, classified school employees, and volunteers shall be provided with appropriate student discipline training.

(g) If a school employee believes that any action taken by the school district to discipline a student referred by that employee does not follow school district discipline policies, the school employee may appeal under the district's grievance procedure as provided under § 6-17-208.

(h) In developing the state guidelines for school district discipline policies, the department shall involve parents, students, teachers, and administrators.



§ 6-18-503 - Written student discipline policies required.

(a) (1) (A) Each school district in this state shall develop written student discipline policies in compliance with the guidelines established by the Department of Education and shall file such policies with the department.

(B) Guidelines shall include minimum standards of quality, experimentation with innovative programs, and a system to judge the effectiveness of the program.

(C) The discipline policy shall include provisions for:

(i) Placement of a student with disciplinary, socially dysfunctional, or behavioral problems not associated with a handicapping condition in an alternative learning environment provided by the district; and

(ii) Expulsion from school for a period of not less than one (1) year for possession of any firearm or other weapon prohibited upon the school campus by law; provided, however, that the superintendent shall have discretion to modify such expulsion requirement for a student on a case-by-case basis.

(2) Behavioral problems shall include those at risk of not satisfactorily completing a high school education.

(b) (1) A school district that authorizes use of corporal punishment in its discipline policy shall include provisions for administration of the punishment, including that it be administered only for cause, be reasonable, follow warnings that the misbehavior will not be tolerated, and be administered by a teacher or a school administrator and only in the presence of a school administrator or his or her designee, who shall be a teacher or an administrator employed by the school district.

(2) As used in this section, "teachers and administrators" means those persons employed by a school district and required to have a state-issued certificate as a condition of their employment.

(c) (1) A school district shall include in its student discipline policies a provision prohibiting students from wearing, while on the grounds of a public school during the regular school day and at school-sponsored activities and events, clothing that exposes underwear, buttocks, or the breast of a female.

(2) Subdivision (c)(1) of this section shall not apply to a costume or uniform worn by a student while participating in a school-sponsored activity or event.

(3) A school district shall specify in its student discipline policies the disciplinary actions that will be taken against a student for a violation of subdivision (c)(1) of this section.

(4) Subdivision (c)(1) of this section shall not be enforced in a manner that discriminates against a student on the basis of his or her race, color, religion, sex, disability, or national origin.

(d) Any amendments or revisions to a school district's student discipline policies shall be developed and adopted in the same manner as the original policies required by § 6-18-502 and shall be consistent with the guidelines established by the department.

(e) Any amendment or revision to the student discipline policies adopted by a school district shall be submitted to the department within thirty (30) days after the adoption of such amendment or revision.



§ 6-18-504 - Compliance with §§ 6-18-502 and 6-18-503.

(a) The Department of Education shall monitor compliance with the requirements of §§ 6-18-502 and 6-18-503, and the State Board of Education shall adopt rules and regulations for the administration of the requirements thereof.

(b) Any school district failing to file the disciplinary policy required by § 6-18-503 with the department shall have all state aid funds withheld until such disciplinary policy is filed with the department.

(c) Nothing in § 6-18-502, § 6-18-503, or this section, or any student discipline policies promulgated under § 6-18-502, shall limit or restrict the bringing of criminal charges against any person for violating the criminal laws of this state.



§ 6-18-505 - School Discipline Act.

(a) This section may be cited as the "School Discipline Act".

(b) Every teacher is authorized to hold every pupil strictly accountable for any disorderly conduct in school or on the playground of the school, or on any school bus going to or returning from school, or during intermission or recess.

(c) (1) Any teacher or school administrator in a school district that authorizes use of corporal punishment in the district's written student discipline policy may use corporal punishment, provided only that the punishment is administered in accord with the district's written student discipline policy, against any pupil in order to maintain discipline and order within the public schools.

(2) As used in subdivision (c)(1) of this section, "teachers and administrators" means those persons employed by a school district and required to have a state-issued certificate as a condition of their employment.



§ 6-18-506 - School Dismissal Act.

(a) This section may be cited as the "School Dismissal Act".

(b) Every school district board of directors shall adopt and file with the Department of Education written policies concerning the violation of school standards such as disrespect for teachers and classified school employees, vandalism, and other undesirable behavioral patterns.

(c) Every school district board of directors in this state shall hold its pupils strictly accountable for any disorderly conduct in school, on the school grounds, in a school bus, or at any school function.

(d) Each school district board of directors shall adopt written rules and regulations delineating its disciplinary policies.

(e) The policy may be revised at any time by filing an updated policy with the department.



§ 6-18-507 - Suspension -- Expulsion.

(a) As used in this section:

(1) "Course time" means the number of hours of instruction devoted to a single subject during the school week;

(2) "Expulsion" means dismissal from school for a period of time that exceeds ten (10) days;

(3) "Nontraditional scheduling" means block or other alternative scheduling as defined by the Department of Education; and

(4) "Suspension" means dismissal from school for a period of time that does not exceed ten (10) days.

(b) The board of directors of a school district may suspend or expel any student from school for violation of the school district's written discipline policies.

(c) (1) The board of directors may authorize a teacher or an administrator to suspend any student for a maximum of ten (10) school days for violation of the school district's written discipline policies, subject to appeal to the superintendent or his or her designee; however, schools that utilize nontraditional scheduling may not suspend students from more course time than would result from a ten-day suspension under the last traditional schedule used by the school district.

(2) If the superintendent initiates the suspension process, the decision may be appealed to the board of directors.

(d) (1) A superintendent may recommend the expulsion of a student for more than ten (10) days for violation of the school district's written discipline policies, subject to appeal to the board of directors and to requirements of the federal Individuals with Disabilities Education Act.

(2) (A) After hearing all testimony and debate on a suspension, expulsion, or appeal, the board of directors may consider its decision in executive session without the presence of anyone other than the board members.

(B) At the conclusion of an executive session, the board of directors shall reconvene in public session to vote on the suspension, expulsion, or appeal.

(3) A school district board of directors meeting entertaining an appeal shall be conducted in executive session if requested by the parent or guardian of the student provided that after hearing all testimony and debate, the board of directors shall conclude the executive session and reconvene in public session to vote on such appeal.

(e) (1) The superintendent of any school district shall recommend the expulsion of any student from school for a period of not less than one (1) year for possession of any firearm or other weapon prohibited upon the school campus by law; provided, however, that the superintendent shall have discretion to modify such expulsion requirement for a student on a case-by-case basis.

(2) All school districts shall adopt a written policy regarding expulsion of a student for possessing a firearm or other prohibited weapon on school property that shall require parents, guardians, or other persons in loco parentis of a student expelled under this subsection to sign a statement acknowledging that the parents have read and understand current laws regarding the possibility of parental responsibility for allowing a child to possess a weapon on school property. The statement shall be signed by the parents, guardians, or other persons in loco parentis prior to readmitting a student or enrolling a student in any public school immediately after the expiration of an expulsion period pursuant to this subsection.

(3) (A) The school administrators and the local school board of directors shall complete the expulsion process of any student that was initiated because the student possessed a firearm or other prohibited weapon on school property regardless of the enrollment status of the student.

(B) The principal of each school shall report within a week to the department the name, current address, and social security number of any student who is expelled for possessing a firearm or other prohibited weapon on school property or for committing other acts of violence.

(C) The expulsion shall be noted on the student's permanent school record.

(D) Nothing in this subdivision (e)(3) shall be construed to limit a superintendent's discretion to modify the expulsion requirement for a student on a case-by-case basis as set out in this subsection.

(4) (A) The department shall establish and maintain a registry of students who are expelled for possessing a firearm or other prohibited weapon on school property or for committing other acts of violence.

(B) The names, addresses, and social security numbers of all students listed in the registry shall be available by phone, facsimile, or mail to any school principal in the state.

(f) (1) Upon suspension of a student, the school shall immediately contact the student's parent or legal guardian to notify the parent or legal guardian of the suspension.

(2) Each parent or legal guardian shall provide the school:

(A) (i) A primary call number.

(ii) If the call number changes, the parent or legal guardian shall notify the school of the new primary call number;

(B) An email address if the parent or guardian does not have a telephone; or

(C) A current mailing address if the parent or guardian does not have a telephone or email address.

(3) The contact required in subsection (f) of this section is sufficient if made by:

(A) Direct contact with the parent or legal guardian at the primary call number or in person;

(B) Leaving a voice mail at the primary call number;

(C) Sending a text message to the primary call number;

(D) Email if the school is unable to make contact through the primary call number; or

(E) Regular first-class mail if the school is unable to make contact through the primary call number or email.

(4) The school shall keep a notification log of contacts attempted and made to the parent or legal guardian.



§ 6-18-510 - Enrollment during expulsion -- School policy.

The board of directors of any school district may adopt a policy that, after a hearing before the board of directors, any person who has been expelled as a student from any other school district may not enroll as a student until the time of the person's expulsion has expired.



§ 6-18-511 - Removal by teacher.

(a) Consistent with state and federal law, a teacher may remove a student from class and send him or her to the principal's or principal's designee's office in order to maintain effective discipline in the classroom.

(b) A teacher may remove from class a student:

(1) Who has been documented by the teacher as repeatedly interfering with the teacher's ability to teach the students in the class or with the ability of the student's classmates to learn; or

(2) Whose behavior the teacher determines is so unruly, disruptive, or abusive that it seriously interferes with the teacher's ability to teach the students in the class or with the ability of the student's classmates to learn.

(c) If a teacher removes a student from class in accordance with subsection (b) of this section, the principal or his or her designee may:

(1) Place the student into another appropriate classroom, into in-school suspension, or into the district's alternative learning environment established in accordance with § 6-18-508, so long as such placement is consistent with the school district's written student discipline policy;

(2) Return the student to the class; or

(3) Take other appropriate action consistent with the school district's discipline policy, state law, and federal law.

(d) (1) If a teacher removes a student from class two (2) times during any nine-week grading period or its equivalent as determined by the Department of Education, the principal or the principal's designee may not return the student to the teacher's class unless a conference is held for the purpose of determining the causes of the problem and possible solutions, with the following individuals present:

(A) The principal or the principal's designee;

(B) The teacher;

(C) The school counselor;

(D) The parents, guardians, or persons in loco parentis; and

(E) The student, if appropriate.

(2) The failure of the parents, guardians, or persons in loco parentis to attend the conference provided for in this subsection (d) shall not prevent the conference from being held nor prevent any action from being taken as a result of that conference.



§ 6-18-512 - Seizure of hand-held laser pointers.

Each school district shall adopt a policy providing for the seizure by school personnel of hand-held laser pointers in the possession of students.



§ 6-18-513 - Parental notification.

(a) A school or school district shall comply with subsection (b) of this section if the school or school district with respect to a student under the age of eighteen (18):

(1) Makes a report to any law enforcement agency concerning student misconduct;

(2) Grants law enforcement personnel other than a school resource officer acting in the normal course and scope of his or her assigned duties access to a student; or

(3) Knows that a student has been taken into custody by law enforcement personnel during the school day or while under school supervision.

(b) (1) The principal or, in the principal's absence, the principal's designee shall make a reasonable, good faith effort to notify the student's parent, legal guardian, or other person having lawful control of the student by court order or person acting in loco parentis listed on student enrollment forms of the occurrence of any of the events in subsection (a) of this section.

(2) The principal or the principal's designee shall notify the student's parent, legal guardian, or other person having lawful control of the student under an order of court or person acting in loco parentis that the student has been reported to, interviewed by, or taken into custody by law enforcement personnel.

(3) If the principal or the principal's designee is unable to reach the parent, he or she shall make a reasonable, good faith effort to get a message to the parent to call either the principal or the principal's designee and leave both a day and an after-hours telephone number.

(c) Notification required by subsection (b) of this section is not required if school personnel make a report or file a complaint based on suspected child maltreatment as required under § 12-18-401 et seq. or if a law enforcement officer, investigator of the Crimes Against Children Division of the Department of Arkansas State Police, or Department of Human Services investigator or personnel member interviews a student during the course of an investigation of suspected child maltreatment.

(d) (1) The principal or the principal's designee shall not provide notification under subsection (b) of this section if a request is made to interview a student during the course of an investigation of suspected child maltreatment and a parent, guardian, custodian, or person standing in loco parentis is named as an alleged offender.

(2) The investigator shall provide the school with documentation that notification to the parent, guardian, custodian, or person standing in loco parentis is prohibited.

(e) Subsection (d) of this section shall only apply to interview requests made by:

(1) A law enforcement officer;

(2) An investigator of the Crimes Against Children Division of the Department of Arkansas State Police; or

(3) An investigator or employee of the Department of Human Services.



§ 6-18-514 - Antibullying policies.

(a) The General Assembly finds that every public school student in this state has the right to receive his or her public education in a public school educational environment that is reasonably free from substantial intimidation, harassment, or harm or threat of harm by another student.

(b) As used in this section:

(1) "Attribute" means an actual or perceived personal characteristic including without limitation race, color, religion, ancestry, national origin, socioeconomic status, academic status, disability, gender, gender identity, physical appearance, health condition, or sexual orientation;

(2) "Bullying" means the intentional harassment, intimidation, humiliation, ridicule, defamation, or threat or incitement of violence by a student against another student or public school employee by a written, verbal, electronic, or physical act that may address an attribute of the other student, public school employee, or person with whom the other student or public school employee is associated and that causes or creates actual or reasonably foreseeable:

(A) Physical harm to a public school employee or student or damage to the public school employee's or student's property;

(B) Substantial interference with a student's education or with a public school employee's role in education;

(C) A hostile educational environment for one (1) or more students or public school employees due to the severity, persistence, or pervasiveness of the act; or

(D) Substantial disruption of the orderly operation of the school or educational environment;

(3) "Electronic act" means without limitation a communication or image transmitted by means of an electronic device, including without limitation a telephone, wireless phone or other wireless communications device, computer, or pager;

(4) "Harassment" means a pattern of unwelcome verbal or physical conduct relating to another person's constitutionally or statutorily protected status that causes, or reasonably should be expected to cause, substantial interference with the other's performance in the school environment; and

(5) "Substantial disruption" means without limitation that any one (1) or more of the following occur as a result of the bullying:

(A) Necessary cessation of instruction or educational activities;

(B) Inability of students or educational staff to focus on learning or function as an educational unit because of a hostile environment;

(C) Severe or repetitive disciplinary measures are needed in the classroom or during educational activities; or

(D) Exhibition of other behaviors by students or educational staff that substantially interfere with the learning environment.

(c) Bullying of a public school student or a public school employee is prohibited.

(d) A school principal or his or her designee who receives a credible report or complaint of bullying shall promptly investigate the complaint or report and make a record of the investigation and any action taken as a result of the investigation.

(e) (1) The board of directors of every school district shall adopt policies to prevent bullying.

(2) The policies shall:

(A) (i) Clearly define conduct that constitutes bullying.

(ii) The definition shall include without limitation the definition contained in subsection (b) of this section;

(B) Prohibit bullying:

(i) While in school, on school equipment or property, in school vehicles, on school buses, at designated school bus stops, at school-sponsored activities, at school-sanctioned events; or

(ii) (a) By an electronic act that results in the substantial disruption of the orderly operation of the school or educational environment.

(b) This section shall apply to an electronic act whether or not the electronic act originated on school property or with school equipment, if the electronic act is directed specifically at students or school personnel and maliciously intended for the purpose of disrupting school and has a high likelihood of succeeding in that purpose;

(C) State the consequences for engaging in the prohibited conduct, which may vary depending on the age or grade of the student involved;

(D) Require that a school employee who has witnessed or has reliable information that a pupil has been a victim of bullying as defined by the district shall report the incident to the principal;

(E) Require that the person or persons who file a complaint will not be subject to retaliation or reprisal in any form;

(F) Require that notice of what constitutes bullying, that bullying is prohibited, and that the consequences of engaging in bullying be conspicuously posted in every classroom, cafeteria, restroom, gymnasium, auditorium, and school bus in the district; and

(G) Require that copies of the notice of what constitutes bullying, that bullying is prohibited, and that the consequences of engaging in bullying be provided to parents, students, school volunteers, and employees. Each policy shall require that a full copy of the policy be made available upon request.

(f) A school district shall provide training on compliance with the antibullying policies to all public school district employees responsible for reporting or investigating bullying under this section.

(g) A school employee who has reported violations under the school district's policy shall be immune from any tort liability that may arise from the failure to remedy the reported incident.

(h) The board of directors of a school district may provide opportunities for school employees to participate in programs or other activities designed to develop the knowledge and skills to prevent and respond to acts covered by this policy.

(i) (1) The school district shall file with the Department of Education a copy of the policies adopted in compliance with this section.

(2) The State Board of Education shall review the policies provided by the school districts and may recommend changes or improvements to the districts if the state board determines that the policies need improvement.

(j) This section is not intended to:

(1) Restrict a public school district from adopting and implementing policies against bullying or school violence or policies to promote civility and student dignity that are more inclusive than the antibullying policies required under this section; or

(2) Unconstitutionally restrict protected rights of freedom of speech, freedom of religious exercise, or freedom of assembly.






Subchapter 6 - -- Fraternities, Sororities, Etc.

§ 6-18-601 - Definition.

As used in this subchapter, "public school fraternity, sorority, or other secret organization or society" means any type of organization or society that fosters undemocratic practices and seeks to perpetuate itself by taking in additional members from the pupils enrolled in that school or local school system on the basis of the decision of its membership rather than upon the free choice of any pupil in the school who is qualified by the rules of the school to fill the special aims of the organization or society.



§ 6-18-602 - Penalty.

Any person, firm, or corporation violating any of the provisions of this subchapter shall be guilty of a violation and upon conviction shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each and every offense.



§ 6-18-603 - Unlawful organizations.

Any public school fraternity, sorority, or secret society or organization as defined in this subchapter is declared to be inimical to public free schools and therefore unlawful.



§ 6-18-604 - Exclusions.

The provisions of this subchapter shall not apply to:

(1) Fraternities, sororities, or secret societies of the University of Arkansas, any state teachers' college, or other state-supported institutions of junior college rank, or rank above junior college, or senior high school students of national fraternities or sororities, nor to students of these institutions in their relation to such societies or organizations in these institutions; or

(2) Any nonsecret society or organization authorized and sponsored by the public school authorities.



§ 6-18-605 - Suspension or expulsion of members.

It shall be the duty of school directors and boards of education, school inspectors, and other corporate authority managing and controlling any of the public schools of the state to suspend or expel from the schools under their control any pupil who shall:

(1) Be or remain a member, promise to join, become a member, or solicit other persons to join, promise to join, or pledge to become a member of any such public school fraternity, sorority, or secret society or organization;

(2) Wear or display any insignia of such fraternity, sorority, or secret society or organization while in and attending public schools.



§ 6-18-606 - Soliciting pledges.

It shall be unlawful from and after the passage of this act for any person not enrolled in a public school of this state to solicit any pupil enrolled in a public school of this state to join or pledge himself or herself to become a member of a public school fraternity, sorority, or secret society or organization, or to solicit any such pupil to attend a meeting thereof or any meeting in which the joining of any public school fraternity, sorority, or secret organization shall be encouraged.



§ 6-18-607 - Reference to unlawful organizations in publications.

It shall be unlawful for any public newspaper, periodical, or other publication to designate in its columns high school fraternity, sorority, or secret society or organization as defined in § 6-18-601, or refer to such fraternity, sorority, or secret society or organization in any published reference as a high school fraternity, sorority, or secret society or organization.






Subchapter 7 - -- Health

§ 6-18-701 - Physical examinations.

(a) It shall be lawful for the board of directors of any school district in this state to appoint and provide for the payment of one (1) or more physicians or nurses and to assign any person so employed to the public schools of the district for the purpose of making such physical examinations of the pupils of the schools as may be prescribed in the rules and regulations of the State Board of Education.

(b) The nature of the examination shall be only such as to detect contagious or infectious diseases or any defect of sight, hearing, or function or condition of health tending to prevent any pupil from receiving the full benefit of school work.

(c) It shall be the duty of any physician or nurse so employed to make such examinations for contagious or infectious disease, including the teeth and mouth, whenever the examination may be deemed necessary, and to make examination for other defects at least one (1) time in each school year, preferably at or near the beginning of the year.

(d) In any city, town, or any county where the health authorities are providing for the physical examination of public school children substantially as contemplated in this section, the examination provided for in this section need not be made by any school physician or school nurse.

(e) Nothing in this section shall be construed as preventing boards of directors from requiring teachers to make such tests of sight and hearing as may be prescribed by the board of directors.

(f) Any pupil may be excused from the examination herein provided for on presentation of a certificate from a reputable physician that the physician has recently examined the pupil or on presentation of a written statement of the pupil's parent or guardian that the parent or guardian objects to the examination of his or her child or ward, but this provision shall not be applicable in case of a pupil suspected of having a contagious or infectious disease.



§ 6-18-702 - Immunization.

(a) Except as otherwise provided by law, no infant or child shall be admitted to a public or private school or child care facility of this state who has not been age-appropriately immunized from poliomyelitis, diphtheria, tetanus, pertussis, red (rubeola) measles, rubella, and other diseases as designated by the State Board of Health, as evidenced by a certificate of a licensed physician or a public health department acknowledging the immunization.

(b) (1) The responsibility for the enforcement of this section rests equally with each school district of this state and the parent or guardian of the child or pupil, and each of them shall be separately and individually liable for permitting any violation of this section.

(2) (A) The Division of Child Care and Early Childhood Education of the Department of Human Services shall be responsible for enforcing this section with respect to child care facilities.

(B) The division may promulgate appropriate rules and regulations, to be approved by the Arkansas Early Childhood Commission, for the enforcement of this section.

(C) The owners or managers of those facilities and any parent or guardian violating the regulations shall be subject to the penalties provided in the Child Care Facility Licensing Act, § 20-78-201 et seq.

(c) (1) (A) (i) The division shall be responsible for enforcing this section with respect to child care facilities.

(ii) The division may promulgate appropriate rules and regulations for the enforcement of this section.

(B) The owners or managers of those facilities and any parent or guardian violating the regulations shall be subject to the penalties provided in the Child Care Facility Licensing Act, § 20-78-201 et seq.

(2) (A) Regarding kindergarten through grade 12 (K-12), the State Board of Education, after having consulted with the State Board of Health, shall promulgate appropriate rules and regulations for the enforcement of this section by school boards of directors, superintendents, and principals.

(B) Any school official, parent, or guardian violating the regulations shall be subject to the penalties imposed in this section.

(d) (1) (A) The State Board of Health shall promulgate rules and regulations to ensure that all exemptions provided by this section shall have a minimal effect on the health and safety of all children attending day care or kindergarten through grade twelve (K-12).

(B) The rules shall provide for, but are not limited to, the tracking of those children with exemptions so that appropriate steps may be taken in the event of an outbreak or epidemic.

(2) The Department of Health, and no other department or entity, shall grant exemptions provided by this section.

(3) If in the discretion of the health authority having jurisdiction or of any physician licensed to practice by the Arkansas State Medical Board any person to whom this section applies shall be deemed to have a physical disability that may contraindicate vaccination, a certificate to that effect issued by the health officer may be accepted in lieu of a certificate of vaccination, provided that the exemption shall not apply when the disability shall have been removed.

(4) (A) This section shall not apply if the parents or legal guardian of that child object thereto on the grounds that immunization conflicts with the religious or philosophical beliefs of the parent or guardian.

(B) The parents or legal guardian of the child shall complete an annual application process developed in the rules and regulations of the Department of Health for medical, religious, and philosophical exemptions.

(C) The rules and regulations developed by the Department of Health for medical, religious, and philosophical exemptions shall include, but not be limited to:

(i) A notarized statement requesting a religious, philosophical, or medical exemption from the Department of Health by the parents or legal guardian of the child regarding the objection;

(ii) Completion of an educational component developed by the Department of Health that includes information on the risks and benefits of vaccination;

(iii) An informed consent from the parents or guardian that shall include a signed statement of refusal to vaccinate based on the Department of Health's refusal-to-vaccinate form; and

(iv) A signed statement of understanding that:

(a) At the discretion of the Department of Health, the unimmunized child or individual may be removed from day care or school during an outbreak if the child or individual is not fully vaccinated; and

(b) The child or individual shall not return to school until the outbreak has been resolved and the Department of Health approves the return to school.

(D) No exemptions may be granted under this subdivision (d)(4) until the application process has been implemented by the Department of Health and completed by the applicant.

(5) Furthermore, the provisions of this section requiring pertussis vaccination shall not apply to any child with a sibling, either whole blood or half blood, who has had a serious adverse reaction to the pertussis antigen, which reaction resulted in a total permanent disability.

(e) Any person found guilty of violating this section or the regulations promulgated by the State Board of Education or the division for the enforcement of this section shall be guilty of a violation and upon conviction shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each offense.



§ 6-18-703 - School-based health clinics.

(a) (1) (A) No school-based health clinic may be established in a public school until requested by resolution by the school board of directors, and no child shall receive school-based health clinic services without parental consent. Parental consent to contraceptive services and condom distribution shall be specific, in writing, and maintained in the student's health records.

(B) (i) All school-based clinics shall maintain accurate records of the distributing and prescribing of contraceptives and condoms.

(ii) The number of pregnancies and sexually transmitted diseases among students in the schools with school-based clinics shall be transmitted annually to the school board of directors.

(iii) Records maintained under this section are part of the confidential medical record of the student. Numerical or statistical data required to be maintained under this subsection may not be released in a manner that reveals the identity of or any other information contained in the file of the student.

(2) If the board of directors establishes a school-based health clinic, the board of directors shall retain absolute control over the operations and programs offered by the clinic.

(3) Schools that offer sex education in school-based health clinics shall include instruction in sexual abstinence, and no funds shall be utilized for abortion referral.

(b) When any local school board of directors elects to maintain a school-based health clinic in the school, any Department of Health employee working in the clinic shall be subject to the supervision and control of the school board of directors.

(c) (1) No state funds shall be used for the purchase or dispensing of contraceptives or abortifacients in public schools.

(2) Local school boards of directors retain the sole authority over whether and to what extent family planning education is provided in clinics, including any purchase or distribution of contraceptives.

(3) Notice of family planning clinic intentions by a school district shall be given thirty (30) days in advance of a public meeting of the school board of directors.

(d) It is hereby recognized that sexual activity by students places our youths at increased risk of pregnancy and the contraction of acquired immune deficiency syndrome and other sexually transmitted diseases, and it is the policy of the State of Arkansas to discourage such sexual activity. The school board of directors of every school district that associates itself with distributing, recommending, or prescribing condoms or contraceptives shall adopt a resolution acknowledging that there are risks associated with teen sexual activities. It is further required that every public school and public health department sex education and acquired immune deficiency syndrome prevention program shall emphasize premarital abstinence as the only sure means of avoiding pregnancy and the sexual contraction of acquired immune deficiency syndrome and other sexually transmitted diseases.



§ 6-18-705 - Breakfast program.

(a) (1) Beginning with the 1991-1992 school year, any schools located in a school district in which forty percent (40%) or more of the students enrolled in the school on October 1 of the preceding school year were eligible for free or reduced-price meals shall establish a school breakfast program.

(2) Beginning with the 1992-1993 school year, any schools located in a school district in which thirty-five percent (35%) or more of the students enrolled in the school on October 1 of the preceding school year were eligible for free or reduced-price meals shall establish a school breakfast program.

(3) Beginning with the 1993-1994 school year, any schools located in a school district in which twenty percent (20%) or more of the students enrolled in the school on October 1 of the preceding school year were eligible for free or reduced-price meals shall establish a school breakfast program.

(b) Nothing in this section shall be interpreted to prevent a school district not covered herein from implementing a school breakfast program or to prevent a school district from implementing a school breakfast program during an earlier year than required under this section.

(c) The Department of Education may promulgate rules and regulations necessary for implementation of this section in compliance with federal guidelines.

(d) (1) The State Board of Education may grant a one-year waiver of the requirements of this section to a school covered by this section that lacks facilities or equipment to offer a school breakfast program and in which the acquisition of such by the district would work an extreme hardship during the required year. However, such waiver shall expire and may not be renewed at the beginning of the following school year.

(2) In any high school under the requirements of this section, if fifty percent (50%) or more of the eligible students refuse to participate in the school breakfast program during any year of the program as demonstrated by sufficient proof to the department, the state board may grant a waiver from the requirements of this section to the high school.

(e) The department is hereby authorized to withhold state equalization aid from any school district that fails to comply with the provisions of this section.



§ 6-18-706 - School nurse.

(a) In order to improve the health status and educational achievement of the children of this state, the General Assembly hereby determines that an appropriate school nurse-to-student ratio is essential to effectively meet the health care needs of these children.

(b) For purposes of this section, "school nurse" means a licensed nurse engaging in school nursing activities.

(c) (1) Beginning with the 2004-2005 school year, all school districts shall have no fewer than the full-time equivalent of one (1) school nurse per seven hundred fifty (750) students or the proportionate ratio thereof.

(2) In districts having a high concentration of children with disabling conditions as determined by the State Board of Education, the ratio of school nurses to students should be one (1) to four hundred (400) in those schools so designated.

(3) In a district that provides a center for profoundly disabled students, the ratio should be one (1) school nurse per one hundred twenty-five (125) students at that center.

(d) (1) School nurses may be employed or provided by contract or agreement with other agencies or individuals provided that the prescribed ratio and equivalency are maintained.

(2) However, no school nurse may be employed by, or contract with, any public secondary or elementary school of this state except with the prior approval of the local school board of directors.

(e) (1) The provisions of this section shall be effective only upon the availability of state funds.

(2) Available funds shall be distributed to school districts based on the previous year's three-quarter average daily membership.



§ 6-18-707 - Prescription asthma inhaler or auto-injectable epinephrine.

(a) This section shall be known and may be cited as "Alex's Law".

(b) As used in this section:

(1) (A) "Medication" means a drug as that term is defined in § 21 U.S.C. 321(g) of the Federal Food, Drug and Cosmetic Act as in existence on January 1, 2005.

(B) "Medication" includes inhaled bronchodilators and auto-injectable epinephrine; and

(2) "Self-administration" means a person's discretionary use of a medication pursuant to a prescription or written direction from a licensed health care practitioner.

(c) (1) The Department of Education shall develop guidelines for use in school districts that allows a student to carry and use an asthma inhaler or auto-injectable epinephrine, or both, while in school, at an on-site school-sponsored activity, or at an off-site school-sponsored activity.

(2) (A) The procedure shall include, at a minimum, the following provisions:

(i) The parent or guardian of a student who needs to carry an asthma inhaler or auto-injectable epinephrine, or both, shall provide the school with written authorization for the student to carry an asthma inhaler or auto-injectable epinephrine, or both, on his or her person for use while in school, at an on-site school-sponsored activity, or at an off-site school-sponsored activity; and

(ii) The authorization shall be valid only for the duration of the school year at the school that the student is attending at the time the authorization is provided. The authorization must be renewed for each school year or if the student changes schools in order for the student to carry an asthma inhaler or auto-injectable epinephrine, or both, on his or her person.

(B) The parent or guardian of a student who needs to carry an asthma inhaler or auto-injectable epinephrine, or both, shall provide the school with appropriate medical documentation, which shall include:

(i) Evidence that the asthma inhaler or auto-injectable epinephrine, or both, have been prescribed by a health care practitioner with prescriptive privileges;

(ii) Evidence that the student needs to carry the asthma inhaler or auto-injectable epinephrine, or both, on his or her person due to a medical condition; and

(iii) A copy of an individualized health care plan for the student prepared in accordance with § 6-18-1005 and any related rules of the department.

(C) All medical documentation provided with regard to a student who carries an asthma inhaler or auto-injectable epinephrine, or both, shall be kept on file at the school the student attends in a location that is readily accessible in the event of an asthma or anaphylaxis emergency.

(D) A student's asthma inhaler or auto-injectable epinephrine, or both, shall be supplied by the student's parent or guardian and shall be stored and transported in its original prescription-labeled container.

(E) The student shall demonstrate to the health care practitioner who wrote the prescription and the school nurse, if the school nurse is available, the skill level and responsibility necessary to use and administer the asthma inhaler or auto-injectable epinephrine, or both.

(F) (i) A student with asthma is not required by this section or any related rule or school procedure to carry the student's asthma inhaler or auto-injectable epinephrine, or both, on his or her person.

(ii) If a student with asthma does not carry the student's asthma inhaler or auto-injectable epinephrine, or both, on his or her person, then the student's parent or guardian shall provide the school with appropriate medication in the event of an asthma or anaphylaxis emergency, which shall be immediately available to the student in an emergency.

(G) A student who carries the student's asthma inhaler or auto-injectable epinephrine, or both, on his or her person may provide the school with appropriate medication in the event of an asthma or anaphylaxis emergency, which shall be immediately available to the student in an emergency.

(H) A student is prohibited from sharing, transferring, or in any way diverting his or her own medications to any other person.

(d) No school district, school district employee, or agent of a school district shall be liable for injury to a student caused by his or her use of a prescription inhaler or self-administration of medication.



§ 6-18-708 - Health and safety in public schools.

(a) A school district shall develop procedures concerning student physical activity in its public schools that include without limitation the recognition and management of the following events or conditions that may be encountered by a student during athletic training and physical activities:

(1) A concussion, dehydration, or other health emergency;

(2) An environmental issue that threatens the health or safety of students; and

(3) A communicable disease.

(b) (1) Every three (3) years as part of the requirements for professional development, a person employed by a school district as an athletics coach shall complete training on the events and conditions identified in subsection (a) of this section.

(2) The training may include a component on best practices for a coach to educate parents of students involved in athletics on sports safety.






Subchapter 8 - -- School Safety Patrols

§ 6-18-801 - Rules and regulations.

The State Board of Education shall promulgate rules and regulations by which every school district board of directors in this state may organize, regulate, and supervise school safety patrols for the purpose of:

(1) Influencing and encouraging the other pupils from crossing public highways and streets at points other than at regular crossings;

(2) Influencing and encouraging pupils to refrain from crossing at regular crossings when the presence of traffic would render such crossing unsafe; and

(3) Assisting drivers of school buses in maintaining safety rules and in ascertaining that pupils are received and discharged from buses in safety.



§ 6-18-802 - Liability.

No liability shall attach either to the State Board of Education, the school district, a superintendent, teacher, safety patrol member, or other school authority by virtue of the organization, maintenance, or operation of a school safety patrol organized, maintained, and operated under authority of and in compliance with this subchapter.



§ 6-18-803 - Powers and duties.

(a) Nothing herein contained shall be construed to authorize or permit the use of any safety patrol member for the purpose of directing vehicular traffic. However, this shall not prohibit the use of a flag or other approved signal by a safety patrol member for the purpose of indicating to a driver that school children are crossing the street.

(b) No safety patrol member shall be stationed in that portion of the highway intended for the use of vehicular traffic but shall perform his or her duties from the curb and sidewalk areas.



§ 6-18-804 - Age and consent requirements.

(a) No pupil shall be designated a safety patrol member under this subchapter unless he or she is eleven (11) years of age or older and has the written permission of a parent or guardian.

(b) Any teacher or board member using any pupil for safety patrol purposes without the written permission of a parent or guardian shall be guilty of a violation and upon conviction shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each offense.






Subchapter 9 - -- Student Records

§ 6-18-901 - Maintenance of permanent student records.

(a) The Department of Education, at the direction of the State Board of Education and in cooperation with any other appropriate state agencies, shall develop and publish an itemized listing of all information to be maintained in a student's permanent record during enrollment in a school district in this state.

(b) The permanent student record shall include all information concerning educational programming provided a student who fails to achieve mastery level performance on all administrations of the basic competency tests required under the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq.

(c) Each school district shall maintain a permanent student record for each student.

(d) (1) (A) A copy of the permanent student record shall be provided to the receiving school district upon the transfer of a student to another district.

(B) The school district shall provide the copy of the student's permanent student record to the receiving school district within ten (10) school days after the date a request from the receiving school district is received.

(C) The school district shall not fail or refuse to provide a copy of the student's permanent student record to the receiving school district because the student owes money to the school district for school-related charges, including without limitation charges for:

(i) Food services;

(ii) Unreturned library books; or

(iii) Fees.

(2) Upon request by the Division of Youth Services of the Department of Human Services, a copy of the education record, as defined by regulations promulgated by the Department of Education, shall be transmitted to the division within ten (10) school days.

(e) The permanent student record shall be maintained by each school district until the student receives a high school diploma or its equivalent or is beyond the age for compulsory attendance under § 6-18-201.

(f) Nothing in this section shall be construed to prevent the maintenance of a permanent student record by electronic database provided that a copy of the record can be produced for transmittal to another district upon the transfer of the student.






Subchapter 10 - -- Public School Student Services Act

§ 6-18-1001 - Title.

This subchapter shall be known and may be cited as the "Public School Student Services Act".



§ 6-18-1002 - Purpose.

It is the intent of the General Assembly to articulate the functions served by each of the components of a program of student services. It is further the intent of the General Assembly that each school district develop and implement a plan for providing student services to all students in the public school system, including area vocational-technical schools. Such plan shall be implemented no later than the 1991-1992 school year. It is the intent of the General Assembly that student services coordinators be given time to fulfill their responsibilities under this subchapter.



§ 6-18-1003 - Rules and regulations.

The State Board of Education is authorized to adopt rules to carry out the intent of this legislation; such rules shall include, but need not be limited to:

(1) A description of the student services program at all educational levels for which the school board of directors is responsible;

(2) Criteria for the development by each school of a building-based student services plan which reflects input from parents, teachers, principals, students, and other agencies;

(3) Identification of alternative student services personnel who do not meet traditional graduate school requirements and who may be used by the school board of directors in providing the recommended student services, including, but not limited to, paraprofessionals, teachers, parents, and representatives of business and industry; and

(4) Establishment of minimum standards for all areas of student services personnel.



§ 6-18-1004 - School district plan.

(a) (1) Each school district shall develop and implement a plan that ensures that individual student services are coordinated in a manner utilizing such techniques as differentiated staffing so as to make maximum use of the contribution of each service.

(2) Only those trained and certified in the appropriate specialty or following a Department of Education's deficiency removal plan will be assigned to carry out the duties of each service.

(b) Each school district plan shall reflect the use of alternative methods of classroom management. Such methods may include, but are not limited to, the following:

(1) Behavioral contracting;

(2) Dispute resolution;

(3) Classroom meetings;

(4) Logical consequences;

(5) Assertive discipline;

(6) Behavior modification; and

(7) Career and academic counseling.

(c) (1) Each school district plan shall provide for a district-level tracking system for school dropouts and for students who fail to reach proficiency on state-mandated assessments.

(2) The tracking system shall include provisions for student services personnel in all schools to conduct exit interviews of students who are dropping out of school and for follow-up of such students when possible.

(d) The superintendent of a school district not in substantial compliance with the terms of its plan may be requested to appear before the Senate Interim Committee on Education and the House Interim Committee on Education.



§ 6-18-1005 - Student services program defined.

(a) "Student services program" means a coordinated effort, which shall include, but is not limited to:

(1) Guidance and counseling services, which shall include, but are not limited to:

(A) The availability of individual and group counseling to all students;

(B) Orientation programs for new students at each level of education and for transferring students;

(C) Academic advisement for class selection by establishing academic goals in elementary, middle, and high school;

(D) Consultation with parents, faculty, and out-of-school agencies concerning student problems and needs;

(E) Utilization of student records and files;

(F) Interpretation of augmented, criterion-referenced, or norm-referenced assessments and dissemination of results to the school, students, parents, and community;

(G) The following up of early school dropouts and graduates;

(H) A school-initiated system of parental involvement;

(I) An organized system of informational resources on which to base educational and vocational decision making;

(J) Educational, academic assessment, and career counseling, including advising students on the national college assessments, workforce opportunities, and alternative programs that could provide successful high school completion and postsecondary opportunities for students;

(K) Coordinating administration of the Test for Adult Basic Education or the General Educational Development pretest to students by designating appropriate personnel, other than the school guidance counselor, to administer the tests;

(L) Classroom guidance, which shall be limited to forty-minute class sessions, not to exceed three (3) per day or ten (10) per week; and

(M) Guidance in understanding the relationship between classroom performance and success in school;

(2) Psychological services, which shall include, but are not limited to, the following:

(A) Evaluation of students with learning or adjustment problems;

(B) Evaluation of students in exceptional child education programs;

(C) Consultation and counseling with parents, students, and school personnel to ensure that all students are ready to succeed and that all students are preparing for college and work;

(D) A system for the early identification of learning potential and factors that affect the child's educational performance;

(E) A system of liaison and referrals, with resources available outside the school; and

(F) Written policies that assure ethical procedures in psychological activities;

(3) Visiting teacher and school social work services, which shall include, but are not limited to, the following:

(A) Providing casework to assist in the prevention and remediation of problems of attendance, behavior, adjustment, and learning; and

(B) Serving as liaison between the home and school by making home visits and referring students and parents to appropriate school and community agencies for assistance;

(4) Career services, which shall include, but are not limited to, the dissemination of career education information, appropriate course-taking patterns, and the effect of taking more rigorous courses so that students are better prepared for college and work success;

(5) Group conflict resolution services, which shall include, but are not limited to, the following:

(A) Educational and social programs that help students develop skills enabling them to resolve differences and conflicts between groups;

(B) Programs designed to promote understanding, positive communication, and greater utilization of a race relations specialist or human relations specialist to assist in the development of intergroup skills; and

(C) Programs designed to prevent bullying;

(6) Health services, which shall include, but are not limited to, the following:

(A) Students with special health care needs, including the chronically ill, medically fragile, and technology-dependent, and students with other health impairments shall have individualized health care plans;

(B) (i) Invasive medical procedures required by students and provided at the school shall be performed by trained, licensed personnel who are licensed to perform the task subject to § 17-87-102(6)(D) or other professional licensure statutes, unless permitted under § 17-87-103(10) and (11).

(ii) The regular classroom teacher shall not perform these tasks, except that public school employees may volunteer to be trained and administer glucagon to a student with type 1 diabetes in an emergency situation permitted under § 17-87-103(11); and

(C) Custodial health care services required by students under individualized health care plans shall be provided by trained school employees other than the regular classroom teachers; and

(7) The distribution of a suicide prevention public awareness program developed for distribution by the Arkansas Youth Suicide Prevention Task Force.

(b) School counselors shall spend at least seventy-five percent (75%) of work time each month during the school year providing direct counseling related to students and shall devote no more than twenty-five percent (25%) of work time each month during the school year to administrative activities provided that the activities relate to the provision of guidance services.



§ 6-18-1006 - Occupational and placement specialist.

(a) The occupational and placement specialist shall serve as liaison between employers and the school.

(b) It is the responsibility of the district placement to make written board recommendations to the superintendent for consideration by the district school board of directors concerning areas of curriculum deficiency having an adverse effect on the employability of job candidates or progress in subsequent education experiences.

(c) Furthermore, district administrative personnel shall report to the school board of directors concerning adjustments in program outcomes, curricula, and delivery of instruction as they are made with the use of placement and follow-up information.

(d) The follow-up studies conducted by occupational and placement services shall be on a statistically valid random-sampling basis when appropriate and shall be stratified to reflect the appropriate vocational programs of students graduating from or leaving the public school system.



§ 6-18-1007 - School student services status report.

(a) By January 1, 1994, and each year thereafter, the Department of Education shall compile and present to the Governor, the State Board of Education, the Senate Interim Committee on Education, and the House Interim Committee on Education a report outlining monitoring findings and the status of implementing each of the provisions of this subchapter by the various school districts, including which districts are in substantial compliance with the plan required under this subchapter.

(b) (1) (A) By January 1, 1998, the department shall have in place a staffing structure which assures that the department's administration and field service staff are responsible for monitoring the department and local school district implementation and compliance with the provisions of this subchapter.

(B) The department shall employ one (1) or more persons who shall have a minimum qualification of certification as a school counselor.

(2) Each school district shall be responsible for submitting an annual report to the Assistant Director for School Improvement and Instructional Support of the Department of Education outlining its compliance with and implementation of plans for the provisions of this section.

(3) (A) The Commissioner of Education, in consultation with the appropriate assistant director, shall designate an individual or individuals who shall have a minimum qualification of certification as a school counselor to be responsible for coordinating the monitoring of compliance with this section.

(B) The monitoring shall include interviews with administrators, counselors, students, and teachers.



§ 6-18-1008 - Implementation.

(a) The State Board of Education shall cause the Commissioner of Education to designate one (1) employee who shall be responsible for overseeing the implementation of this subchapter.

(b) By January 1, 1994, and each year thereafter, the Department of Education shall compile and present to the Governor, the state board, the House Interim Committee on Education, and the Senate Interim Committee on Education a report outlining the status of implementing each of the provisions of this subchapter by the various school districts.



§ 6-18-1009 - Career development.

(a) Each school counselor shall provide a career planning process for each student to include career awareness, employment readiness, career information, and the knowledge and skills necessary to achieve career goals.

(b) School counselors shall also encourage parents, during regular parent conferences, to support partnerships in their children's learning and career planning processes.






Subchapter 11 - -- Elementary School Fund-Raising

§ 6-18-1101 - Legislative findings and declarations.

The General Assembly hereby finds that the door-to-door selling of fund-raising merchandise by elementary school children should be conducted with adult supervision. Accordingly, it is the intent of the General Assembly by this subchapter to further ensure the well-being of public school students throughout the State of Arkansas.



§ 6-18-1102 - Definitions.

As used in this subchapter:

(1) "Adult" means a person age sixteen (16) years or older and approved by the parent;

(2) "Door-to-door sales" means the selling of merchandise outside of the child's home and off the school grounds;

(3) "Elementary school student" means a child in kindergarten through grade six (K-6);

(4) "Fund-raising companies" means businesses, including mail order companies, that assist schools in raising funds in return for a share of all money taken in;

(5) "Parent" means a parent or legal guardian; and

(6) "School" means a school or school-sponsored organization such as a parent teacher association (PTA) or booster club.



§ 6-18-1103 - Penalty.

(a) Failure by a district school to comply with the provisions of this subchapter shall result in a ban on all fund-raising activities by the school for one (1) school year.

(b) Failure by a fund-raising company to comply with the provisions of this subchapter shall result in a ban on conducting fund-raising programs with the participating schools for one (1) school year.



§ 6-18-1104 - Procedure for participation.

(a) Schools must provide written notification of the following to parents of all elementary school students who participate in fund-raising programs:

(1) Student participation in fund-raising programs is voluntary;

(2) Students who do not participate will not forfeit any school privileges;

(3) Students may not participate in fund-raising programs without written parental permission returned to school authorities;

(4) An elementary school student who sells fund-raising merchandise door to door must be accompanied by a parent or an adult; and

(5) Unless the school provides supervision, parents must accept responsibility for appropriate adult supervision.

(b) A one-page form for parental notification and permission shall be developed by the Department of Education in cooperation with school administrators and the Arkansas Parent Teacher Association.

(c) (1) Fund-raising companies shall incorporate a safety instructional component as part of all fund-raising programs used by schools.

(2) A fund-raising company shall have discretion in selecting the methods used to communicate safety.






Subchapter 12 - -- Arkansas Student Publications Act

§ 6-18-1201 - Title.

This subchapter shall be known and cited as the "Arkansas Student Publications Act".



§ 6-18-1202 - Written policy.

Each school board of directors shall adopt rules and regulations in the form of a written student publications policy developed in conjunction with the student publication advisors and the appropriate school administrators, consistent with the other provisions of this subchapter, which shall include reasonable provisions for the time, place, and manner of distributing student publications.



§ 6-18-1203 - Students' right of expression.

Student publications policies shall recognize that students may exercise their right of expression, within the framework outlined in § 6-18-1202. This right includes expression in school-sponsored publications, whether such publications are supported financially by the school or by use of school facilities, or are produced in conjunction with a class, except as provided in § 6-18-1204.



§ 6-18-1204 - Prohibited publications.

Student publications policies shall recognize that truth, fairness, accuracy, and responsibility are essential to the practice of journalism, and that the following types of publications by students are not authorized:

(1) Publications that are obscene as to minors, as defined by state law;

(2) Publications that are libelous or slanderous, as defined by state law;

(3) Publications that constitute an unwarranted invasion of privacy, as defined by state law; or

(4) Publications that so incite students as to create:

(A) A clear and present danger of the commission of unlawful acts on school premises;

(B) The violation of lawful school regulations; or

(C) The material and substantial disruption of the orderly operation of the school.






Subchapter 13 - -- Parental Authorization of Questionnaires Act

§ 6-18-1301 - Title.

This subchapter shall be known as the "Parental Authorization of Questionnaires Act".



§ 6-18-1302 - Definitions.

As used in this subchapter:

(1) "Personal identifying information" means:

(A) A student's name;

(B) The name of a student's parent or a member of the student's family;

(C) The address, telephone number, or email address of a student or a member of the student's family;

(D) A personal identification number such as a social security number, driver's license number, or student identification number of a student or a member of the student's family; or

(E) Any information, the disclosure of which is regulated or prohibited by any other state or federal law or regulation;

(2) "Public school" means any school operated by a public school district or any open-enrollment public charter school, as defined in § 6-23-103;

(3) "Public school district" means a local school district, as defined in § 6-20-303 [repealed]; and

(4) (A) "Questionnaire or survey" means a list or group of questions, responses to which are provided to a person or an entity other than a public school, a public school district, the Department of Education, or any branch of the federal government.

(B) "Questionnaire or survey" does not include:

(i) Tests mandated by state or federal law or regulation; or

(ii) Standardized scholastic achievement tests.



§ 6-18-1303 - Questionnaires or surveys administered in public schools.

(a) A public school or public school district shall not administer or permit to be administered a questionnaire or survey that requests or requires a student to supply any personal identifying information unless written permission is obtained from the student's parent or legal guardian prior to the administration of the questionnaire or survey.

(b) To obtain written permission to administer a questionnaire or survey that requests or requires a student to supply any personal identifying information, the public school or public school district must give the student's parent or legal guardian an opportunity to review the questionnaire or survey and must give the parent or guardian written notice specifying:

(1) How the questionnaire or survey will be administered to the student;

(2) How the results of the questionnaire or survey will be utilized; and

(3) The persons or entities that will have access to the results of the completed questionnaire or survey.

(c) A student's parent or legal guardian may refuse to allow the student to participate in any specified questionnaire or survey.






Subchapter 14 - -- Family Resource Centers Act

§ 6-18-1401 - Title.

This subchapter shall be known and may be cited as the "Family Resource Centers Act".



§ 6-18-1402 - Definitions.

As used in this subchapter:

(1) "Board" means the State Child Abuse and Neglect Prevention Board;

(2) "Core component" means one (1) of the activities or services for children and their families provided by a family resource center pursuant to the school district's grant application;

(3) "Family resource center" means a center in or near a priority elementary school;

(4) "National school lunch students" means those students from low socioeconomic backgrounds as indicated by eligibility for free or reduced-price meals under the National School Lunch Act as calculated on October 1 of each year and submitted to the Department of Education;

(5) "Optional component" means one (1) of the activities or services for children or their families provided by a family resource center to satisfy unique community needs;

(6) "Parent" means a parent, legal guardian, or person standing in loco parentis; and

(7) "Priority elementary school" means a public school that meets the following requirements:

(A) Has one (1) or more of grades kindergarten through six (K-6); and

(B) Has fifty percent (50%) or more of the:

(i) Enrolled students that are national school lunch students based on data from the 2002-2003 school year; or

(ii) Enrolled students that are performing below proficient on any or all benchmark examinations based on examination results from the 2002-2003 school year.



§ 6-18-1403 - Administration.

This subchapter shall be administered by the State Child Abuse and Neglect Prevention Board, as created under § 9-30-104.



§ 6-18-1404 - Duties.

(a) The State Child Abuse and Neglect Prevention Board shall have the following duties, subject to funding, to:

(1) Determine which schools are priority elementary schools under this subchapter;

(2) Review grant applications and award grants to school districts for family resource centers;

(3) (A) Formulate and assist with the implementation plan to establish a goal of ten (10) family resource centers, subject to funding.

(B) The family resource centers shall be designed to meet the following goals:

(i) Removing nonacademic barriers to student success in school;

(ii) Enhancing the abilities of students to succeed in school; and

(iii) Meeting the needs of children and their families;

(4) Monitor the family resource centers;

(5) Modify the implementation plans as necessary;

(6) Promulgate rules and forms for the administration of this subchapter;

(7) Employ administrative or training staff as needed;

(8) Create local advisory groups;

(9) (A) Provide additional resources to assist school districts in the development of methods and strategies to effectively use poverty funding that they receive more effectively.

(B) The resources may include the following:

(i) Technical assistance;

(ii) Organizational assistance;

(iii) Program assistance;

(iv) Professional assistance; or

(v) Any other assistance that is determined to be needed to help school districts overcome nonacademic barriers;

(10) Find alternative funding sources for the board and the programs under this subchapter, including, but not limited to, grants or donations; and

(11) Perform other duties as determined by the board.

(b) (1) This subchapter is the framework for schools to address student poverty issues and to remove nonacademic barriers that hinder student performance.

(2) A school district may fund programs or services under this subchapter with moneys received from the Department of Education Public School Fund Account or its successor fund account for poverty index funding, National School Lunch Act student funding, national school lunch students funding, or other funding for students eligible for the free or reduced-price lunch program.

(3) The programs under this subchapter shall be included in any list of approved programs and purposes established by rule of the Department of Education, any successor agency of the department, or the State Board of Education regarding the use of poverty index funding, National School Lunch Act student funding, national school lunch students funding, or other funding for students eligible for the free or reduced-price lunch program.

(4) School districts may use any available funding resources to establish and administer family resource centers under this subchapter, including, but not limited to, federal or state Medicaid moneys or reimbursements.

(c) On or before October 1 of each year, the chair of the board or his or her designee shall report to the House Committee on Aging, Children and Youth, Legislative and Military Affairs, and the Senate Committee on Children and Youth regarding the status of the development of the family resource centers and the outcomes achieved at each operational family resource center.



§ 6-18-1405 - Purposes.

(a) Family resource centers shall be designed to remove nonacademic barriers to success and to enhance the abilities of the students to succeed in school.

(b) Students and families who are the most economically disadvantaged shall have priority status for receiving services at the family resource centers.

(c) Family resource centers shall work in conjunction with the parent facilitator at the school to avoid duplication of services and to maximize personnel and resources.



§ 6-18-1406 - Implementation plans.

(a) The implementation plan developed by the State Child Abuse and Neglect Prevention Board with input from the local advisory groups, the local school district, and the priority elementary school shall include an effort to implement a network of family resource centers across the state.

(b) The family resource centers shall be located in or near each priority elementary school.

(c) The implementation plan shall promote identification and coordination of existing resources, including any program that currently exists at the school under a parental involvement plan under § 6-15-1701 et seq.

(d) The implementation plan may include the following components for each site:

(1) (A) Information and referral activities:

(i) For off-site services to assist participants in having their basic needs met; and

(ii) That provide participants with a point of entry to available support networks.

(B) Examples of off-site service referrals include without limitation the following:

(i) Child care centers;

(ii) Health care providers;

(iii) Counseling services;

(iv) Legal aid;

(v) Food banks;

(vi) Housing and domestic violence shelters; and

(vii) Federal agencies, state agencies, or other entities that provide benefits or services that the participants may need;

(2) (A) Parenting education services to promote the sharing of information, strategies, and tools to help parents with the difficult job of being parents.

(B) Examples of parenting activities include, but are not limited to, the following:

(i) Group-based parent education classes;

(ii) Providing credentialed guest speakers; or

(iii) Making materials on parenting issues available to parents through lending libraries or take-home materials;

(3) (A) Child development activities to strengthen the parent and child bond and to promote optimal development of a child by assisting parents in the utilization, understanding, and application of early child development activities.

(B) Child development activities shall emphasize child development during the earliest years, specifically zero to three (0-3) years of age.

(C) Child development activities shall address the following:

(i) Healthy physical development;

(ii) Cognitive development;

(iii) Social development; or

(iv) Emotional development.

(D) Specific strategies to promote child development within family resource centers may include the following:

(i) Referring or establishing quality child care or after-school care programs;

(ii) Providing developmental screenings;

(iii) Educating parents about developmental milestones;

(iv) Providing literacy and pre-literacy activities such as story time;

(v) Providing play groups or "make and take" activities for young children; or

(vi) Establishing toy, book, computer, or technology sharing or lending libraries.

(E) Child development activities may be conducted at the family resource centers through home visiting programs such as Home Instruction for Parents of Preschool Youngsters (HIPPY) or as part of Head Start;

(4) Life skills education to provide an opportunity for participants to strengthen skills and competencies that will help them succeed in everyday tasks to include, but not be limited to, the following:

(A) Developing and maintaining a household budget;

(B) Shopping for and preparing nutritious meals;

(C) Securing and maintaining employment;

(D) Conflict resolution skills;

(E) Goal setting;

(F) Time management;

(G) Decision making; or

(H) Stress management;

(5) (A) Family literacy to connect education for children with literacy instruction for their parents.

(B) Family literacy activities may include the following:

(i) Adult literacy instruction for parents;

(ii) General education diploma instruction for parents;

(iii) Referral to a vocational educational institution or an institution of higher education in the state;

(iv) Information provided on scholarships that might be available to the parent if the parent decides to proceed with higher education;

(v) Child literacy programs; or

(vi) Parent and child literacy activities; and

(6) (A) Informal network building to assist families in developing a network of mutual support, to include caring, resource sharing, emotional support, and social support.

(B) The informal network building program shall be designed to promote activities to help parents get to know one another, raise their social capital, and reduce their isolation.

(C) Examples of informal network building programs include the following:

(i) Support groups;

(ii) Social activities;

(iii) Family celebrations;

(iv) Recreational activities;

(v) Holiday gatherings; or

(vi) Newsletters.

(e) The State Child Abuse and Neglect Prevention Board and the local advisory group shall agree which of the components in subsection (d) of this section are core components or optional components based on the individual implementation plan for each priority elementary school's family resource center.

(f) (1) The State Child Abuse and Neglect Prevention Board shall determine which schools meet the definition of priority elementary schools under this subchapter by July 1, 2004.

(2) The Department of Education and the State Board of Education shall provide all information necessary in the format necessary for the State Child Abuse and Neglect Prevention Board to meet the deadline under this subsection.

(g) (1) The State Child Abuse and Neglect Prevention Board shall select a minimum of ten (10) eligible priority elementary schools for which an implementation plan shall be completed, subject to funding.

(2) The State Child Abuse and Neglect Prevention Board shall complete its implementation plan for a minimum of ten (10) priority elementary schools on or before December 1, 2004, subject to funding.

(h) On or before August 1, 2005, family resource centers shall be established in or adjacent to a minimum of ten (10) priority elementary schools, subject to funding.



§ 6-18-1407 - Grant program.

(a) A grant program is established to provide financial assistance to school districts with priority elementary schools that establish family resource centers.

(b) The implementation of the grant program under this section is subject to funding.

(c) Local school districts shall submit to the State Child Abuse and Neglect Prevention Board the grant applications and plans for their family resource centers by March 1, 2005.

(d) Beginning July 1, 2005, the board shall award grants to school districts that establish family resource centers at priority elementary schools in their districts.

(e) (1) The board or its designee shall develop a grant application process that includes the following:

(A) An application for a grant under this subchapter;

(B) Instructions about the grant process; and

(C) Scoring procedures to determine the award of the grants.

(2) (A) The grant application process shall include the preparation of a grant application package that is distributed to each priority elementary school and the superintendent of the school district containing each priority elementary school.

(B) The board shall distribute the grant application package no later than December 15, 2004.

(3) The grant application process shall be straightforward and require a minimum amount of paperwork.

(f) In the award of grants under this subchapter, special consideration shall be given to the most impoverished and the lowest performing schools.



§ 6-18-1408 - Local advisory councils.

(a) Each family resource center shall have a local advisory council that has a central role in designing and delivering services.

(b) Members of the local advisory council shall be representative of the diversity of the students in the priority elementary school that is served.

(c) (1) Except for the initial chair, the members shall determine annually and by majority vote who shall serve as chair.

(2) The superintendent of the priority elementary school shall appoint the initial chair for the purpose of calling the first organizational meeting.

(3) The initial chair shall call an organizational meeting no less than thirty (30) days after all of the members are appointed.

(d) (1) The local advisory council shall meet at such times and places that the chair deems necessary, but no meetings shall be held outside of the county where the priority elementary school is located.

(2) A quorum is not required for the local advisory council to transact business.

(3) All actions of the local advisory council shall be by a majority vote of all members who are present.

(e) The local school district shall provide meeting facilities for the local advisory council.



§ 6-18-1409 - Family resource centers.

(a) Each family resource center shall have the following, subject to funding:

(1) A full-time coordinator;

(2) At least fifteen (15) hours per week of social work services; and

(3) Sufficient staff to implement the plan submitted with the grant application.

(b) The services provided at the family resource centers shall take into consideration the schedule of the student and the student's family to provide discreet after-hour services when appropriate.

(c) The family resource centers shall work with the local advisory council to give the members notice of all activities and needs of the family resource centers.






Subchapter 15 - -- Mandated Eye and Vision Screening Procedures and Tests for Children

§ 6-18-1501 - Vision screenings.

(a) (1) (A) (i) Beginning with the 2006-2007 school year, all children in prekindergarten (preK), kindergarten (K), grades one (1), two (2), four (4), six (6), and eight (8) and all transfer students shall receive an eye and vision screening.

(ii) This requirement applies to public schools and public charter schools.

(B) (i) The Department of Education shall ensure the provision of all general revenues necessary to access federal funds for eye and vision screenings for all qualified federal healthcare program recipients.

(ii) The school district shall be responsible for all remaining costs associated with eye and vision screenings.

(C) Nothing in this subchapter shall preclude voluntary screening of any educational grade or preclude the referral of any child regardless of grade who the teacher or school nurse feels should be screened or examined.

(2) The responsibility for the enforcement of this section rests equally with each school district or public charter school and the parent or guardian of the child.

(b) An eye and vision screening shall include the following tests, procedures, equipment, and instruments approved by the Arkansas Commission on Eye and Vision Care of School Age Children and the department:

(1) Observation and external inspection of the eye;

(2) Distance visual acuity test using a Snellen Eye Chart at twenty feet (20') or an age or developmentally appropriate chart at ten feet (10') outside a vision screening instrument;

(3) A plus lens visual acuity test using a Snellen Eye Chart at twenty feet (20') or an age or developmentally appropriate chart at ten feet (10') outside a vision screening instrument; and

(4) Visual screening instrument tests, which include:

(A) Lateral muscle balance test at far;

(B) Vertical muscle balance test at far;

(C) Fusion or binocularity at far;

(D) Lateral muscle balance test at near;

(E) Fusion or binocularity at near; and

(F) Color perception.

(c) A child who fails an eye and vision screening shall be rescreened within one (1) month of the initial screening by the school nurse or a school vision care consultant.

(d) (1) An eye and vision screening report shall be sent or given to each parent or guardian of each child who has failed the vision screening test.

(2) The report shall identify whether the child passed or failed the screening and the need for a comprehensive eye and vision examination.

(3) The report shall be mailed or given directly to the parent or guardian by the appropriate school personnel and shall comply with all applicable privacy laws.



§ 6-18-1502 - Eye exams.

(a) (1) A child who does not pass the eye and vision screening tests, except for the color perception test, shall be required to have a comprehensive eye and vision examination conducted by an optometrist or ophthalmologist within sixty (60) days of receipt of the vision screening report identifying the need for the examination.

(2) The parent or guardian of the child shall be responsible for ensuring that the child receives the appropriate eye and vision examination.

(b) (1) If a child does not receive an appropriate examination, as evidenced by a certificate signed by an optometrist or ophthalmologist acknowledging the examination, then the public school or public charter school where the child is registered shall report the child to the Department of Education.

(2) The local school district shall take such action as necessary to encourage that the child receive an appropriate examination.

(c) A child who has had a comprehensive eye and vision examination conducted by an optometrist or ophthalmologist within six (6) months of an eye and vision screening is not required to have another examination if the parent or guardian of the child presents evidence of a comprehensive eye and vision examination in the form of a certificate signed by an optometrist or ophthalmologist acknowledging the examination.



§ 6-18-1503 - Forms.

(a) Standardized forms for eye and vision screening reports shall be developed by the Department of Education in conjunction with the Arkansas Commission on Eye and Vision Care of School Age Children and adopted by the department in regulations promulgated under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) The standardized forms shall include:

(1) A screening form;

(2) A parent notification form;

(3) A doctor report form;

(4) A form to report the results of screening and examination; and

(5) Any other forms deemed necessary by the commission.

(c) Every public school and public charter school shall use the standardized forms for eye and vision screening reports.



§ 6-18-1504 - Training.

The Department of Education, in conjunction with the Arkansas Commission on Eye and Vision Care of School Age Children, shall adopt regulations that establish standards for training school nurses to perform eye and vision screenings.



§ 6-18-1506 - Consultant.

Each school district is encouraged to select one (1) or more optometrists or ophthalmologists to serve as nonpaid eye and vision care consultants to provide advice and assistance with eye and vision screenings and examinations.






Subchapter 16 - -- Voluntary Universal ACT Assessment Program Act

§ 6-18-1601 - Title.

This subchapter shall be known and may be cited as the "Voluntary Universal ACT Assessment Program Act".



§ 6-18-1602 - Definitions.

As used in this subchapter:

(1) "ACT Assessment" means a test of student educational development that measures student readiness for future learning and that may be used by institutions of higher education as part of their admissions, placement, and scholarship processes and by high schools to improve college and workforce readiness; and

(2) "Smart Core" means the required curriculum that is part of Smart Future, a state initiative focused on improving Arkansas public schools for all students so they are prepared for life beyond graduation.



§ 6-18-1603 - Creation.

There is created in the Department of Education the Voluntary Universal ACT Assessment Program to be developed, implemented, and administered by the department as provided in this subchapter.



§ 6-18-1604 - Purpose.

The purpose of the Voluntary Universal ACT Assessment Program is to:

(1) Improve the college readiness of all students in grade eleven (11);

(2) Prevent or minimize the continued remediation of nearly fifty percent (50%) of all students entering Arkansas institutions of higher education in one (1) or more subjects because they do not meet the college readiness score of nineteen (19) or higher on the ACT Assessment;

(3) Advance the number of students, including students of low income, English-language learners, and minority students, taking the ACT Assessment while in grade eleven (11) to increase the number of first-generation college students;

(4) Increase the college participation rates among all racial and ethnic groups;

(5) Improve preparation for college and the workforce;

(6) Improve the course selection patterns of high school students;

(7) Increase the early identification of college-ready students;

(8) Support students participating in the Smart Core by providing a baseline for their college and workforce readiness and an opportunity to benefit from earlier remediation such as the College Preparatory Enrichment Program or course selection review; and

(9) Provide a link between what students have learned, what they need to learn, and what is necessary in order to be college or workforce ready or both by providing expectations and measuring their progress.



§ 6-18-1605 - Smart Core and ACT Assessment.

(a) The General Assembly finds that students who take the recommended Smart Core courses or students who take additional courses after completing the Smart Core continue to perform better on the ACT Assessment than students who take less than the recommended core.

(b) The recommended core courses according to ACT Assessment officals include:

(1) Four (4) years or more of English;

(2) Three (3) years or more of mathematics;

(3) Three (3) years or more of social studies; and

(4) Three (3) years or more of natural sciences.



§ 6-18-1606 - Implementation.

Beginning with the 2008-2009 school year, the Voluntary Universal ACT Assessment Program may provide each student in grade eleven (11) with the opportunity to take the ACT Assessment while in grade eleven (11) without any charge by using school district funding, including National School Lunch Act funds, to pay for the exams as approved by the Department of Education.



§ 6-18-1607 - Rules.

The Department of Higher Education and the Department of Education shall develop rules for the administration of this subchapter.



§ 6-18-1608 - Reporting.

The Department of Higher Education and the Department of Education shall submit a combined annual report to the Legislative Council by December 1 of each year that establishes compliance with this subchapter, provides data on the number of participants in the Voluntary Universal ACT Assessment Program, and outlines the impact of this program on the college readiness of high school seniors and the remediation rates at institutions of higher education.






Subchapter 17 - -- International Student Exchange Visitor Placement Organization Registration Act

§ 6-18-1701 - Title.

This subchapter shall be known as the "International Student Exchange Visitor Placement Organization Registration Act".



§ 6-18-1702 - Legislative findings.

The General Assembly finds that:

(1) Many international student exchange visitor placement organizations have been established to provide students from other countries the opportunity to share their histories, languages, and cultures with their counterparts in this state;

(2) International exchange programs give the state's students and school faculty the opportunity to share their histories, languages, and cultures with foreign students;

(3) Arkansas's own former United States Senator James William Fulbright championed efforts to establish international exchange programs, the most famous of which bears his name, the "Fulbright Fellowships"; and

(4) This subchapter is necessary to provide a registration procedure and process for these organizations in order to make information concerning these organizations accessible to the people of Arkansas.



§ 6-18-1703 - Definitions.

As used in this subchapter:

(1) "International student exchange visitor placement organization" or "organization" means a person, partnership, corporation, or other entity that regularly arranges the placement of international student exchange visitors for the purpose, in whole or in part, of allowing the student an opportunity to attend school in the United States; and

(2) "Representative" means a natural person who is responsible on behalf of an international student exchange visitor placement organization for:

(A) The selection of a suitable host family for the placement of a foreign exchange student;

(B) The enrollment of a foreign exchange student in a local public or private school; and

(C) The periodic monitoring of the foreign exchange student and his or her living conditions and educational progress.



§ 6-18-1704 - Compliance required.

An international student exchange visitor placement organization shall not place a foreign exchange student with a host family or in a public or private school in this state without complying with this subchapter.



§ 6-18-1705 - Rules.

The Secretary of State shall adopt necessary rules concerning the registration of international student exchange visitor placement organizations for the implementation of this subchapter.



§ 6-18-1706 - International student exchange visitor placement organization -- Registration.

(a) (1) (A) Beginning January 1, 2010, for the 2010-2011 school year, an international student exchange visitor placement organization that proposes to place a foreign exchange student in a public or private school in this state shall submit an application for a certificate of registration with the Secretary of State by January 1 immediately preceding the next regular school year in which the organization proposes to place a foreign exchange student.

(B) The Secretary of State shall issue a certificate of registration to the organization by February 1 if the application is in order, otherwise the application shall be returned to the organization with resubmission instructions.

(2) (A) For the purpose of service of process and service of notices, an international student exchange visitor placement organization shall provide the name, address, and telephone number of an officer or employee of the organization authorized to receive and accept service of process and service of notices.

(B) If service of process and service of notices cannot be reasonably given to the officer as provided by the organization, service of process and service of notices shall be effected by service upon the Secretary of State who shall make a reasonable effort to contact and provide any process and notices to the organization.

(b) An application for registration as an international student exchange visitor placement organization shall be submitted in the form prescribed by the Secretary of State. The application shall include:

(1) The name, address, and telephone number of the organization, its chief executive officer, and the person within the organization who has primary responsibility for supervising placements within the state;

(2) The organization's unified business identification number, if any;

(3) Evidence of Council on Standards for International Educational Travel listing, if any;

(4) The organization's federal income tax exemption status;

(5) A statement of compliance declaring that all monetary and nonmonetary compensation paid to employees who are residents of Arkansas has been reported in accordance with current state income tax law;

(6) A list of the organization's placements in Arkansas for the previous academic year, including the number of students placed, their home countries, the school districts in which they were placed if placed in a public school or the private schools in which they were placed, and the length of time of their placements;

(7) The organization's most recent brochure describing its programs;

(8) Evidence of the organization's health and accident insurance;

(9) The names, addresses, and telephone numbers of the organization's local representatives for Arkansas; and

(10) Any other information the Secretary of State determines is necessary for his or her examination of the request by the organization.

(c) The application must be signed by the chief executive officer of the organization and the person within the organization who has primary responsibility for supervising placements within Arkansas.

(d) Organizations that have registered shall inform the Secretary of State of any changes in the information required under subsection (b) of this section within thirty (30) days of the change.

(e) (1) Registration is valid for one (1) year and may be renewed annually.

(2) Organizations registering for the first time in Arkansas must pay an initial registration fee of one hundred fifty dollars ($150).

(3) The fee to renew a registration is fifty dollars ($50) per year.

(f) Fees collected by the Secretary of State under this section shall be deposited into the State Treasury and credited to the General Revenue Fund.

(g) The information provided the Secretary of State under this section is a public record and shall be open to inspection and copying by any citizen of the State of Arkansas during the regular business hours of the Secretary of State's office.

(h) Registration shall not be considered or be represented as an endorsement of the organization by the Secretary of State or the State of Arkansas.

(i) (1) Only an international student exchange visitor placement organization for students from other countries to attend a public or private school approved by the United States Department of State may be considered for registration.

(2) Only an international student exchange visitor placement organization on the Advisory List of the Council on Standards for International Educational Travel may be considered for registration.

(j) An international student exchange visitor placement organization shall have a local representative who lives within one hundred twenty (120) miles of his or her assigned students.

(k) (1) An international student exchange visitor placement organization shall not place a foreign exchange student in a home or seek admission of a student in a public or private school until the international student exchange visitor placement organization has been registered with the Secretary of State for that school year.

(2) Each year, the Secretary of State shall publish a list of international student exchange visitor placement organizations registered to place foreign exchange students in host homes.

(3) Unless the Secretary of State determines that an application for registration does not comply with the filing requirements of this chapter, the Secretary of State, upon payment of all filing fees, shall file the application, prepare, sign, and file a certificate of registration, and send a copy of the filed certificate of registration with a receipt for the fees to the organization.



§ 6-18-1707 - Informational document.

International student exchange visitor placement organizations that provide services to place students in this state shall provide prior to arrival to each student, host family, and school principal of the school in which the student is being placed an informational document in English that shall include the following:

(1) An explanation of the services to be performed by the organization for the student, host family, and school district, which shall include:

(A) The name, address, and telephone number of the local representative of the placement organization and the local representative's immediate superior; and

(B) The responsibilities and duties of the local representative of the placement organization and the local representative's immediate superior;

(2) A copy of this subchapter; and

(3) (A) Telephone numbers and email addresses that the student, host family, and school district may use for assistance, which shall include the telephone numbers and email addresses of the following organizations:

(i) The United States Department of State; and

(ii) The Council on Standards for International Educational Travel.

(B) The telephone numbers shall include, at a minimum, a telephone number for the organization and the telephone numbers of the organization's national headquarters if any.



§ 6-18-1708 - Violations.

An organization that fails to register as required by this subchapter or that submits false or incorrect information to the Secretary of State in filing statements required by this subchapter, whether or not the statement or report is verified, shall be prohibited from placing students in this state during the following academic year.






Subchapter 18 - -- Arkansas Commission on Eye and Vision Care of School-Age Children

§ 6-18-1801 - Intent.

(a) The General Assembly recognizes:

(1) The importance of adequate eye and vision care for school-age children as an important component to maximizing their educational opportunities and classroom performance; and

(2) The need for a study to be conducted to evaluate eye and vision care in school-age children and to develop a strategic statewide plan regarding the needs and solutions of eye and vision problems of school-age children.

(b) Therefore, the purposes of this act are to create a commission to conduct such a study and to make findings and recommendations to the General Assembly and the Governor.



§ 6-18-1802 - Arkansas Commission on Eye and Vision Care of School-Age Children.

(a) (1) There is established the Arkansas Commission on Eye and Vision Care of School-Age Children to be composed of seventeen (17) members.

(2) The following members shall be appointed by the Governor:

(A) Four (4) optometrists;

(B) Two (2) ophthalmologists;

(C) One (1) pediatrician;

(D) One (1) school nurse who is currently working in a public elementary school in this state;

(E) One (1) person currently working as a principal in a public elementary school in this state; and

(F) One (1) person currently working as a classroom teacher in a public elementary school in this state.

(3) The following members shall be appointed by the Speaker of the House of Representatives:

(A) One (1) family practice physician; and

(B) One (1) principal of a public elementary school.

(4) The following members shall be appointed by the President Pro Tempore of the Senate:

(A) One (1) family practice physician; and

(B) One (1) teacher in a public elementary school.

(5) The chairperson of the House Committee on Public Health, Welfare, and Labor shall appoint one (1) member who has a child in a public school in this state.

(6) The chairperson of the Senate Committee on Public Health, Welfare, and Labor shall appoint one (1) member who has a child in a public school in this state.

(7) The optometrist serving on the State Board of Health shall also be a member of the board and shall serve as a liaison to the Department of Health.

(b) (1) The Governor shall designate one (1) of the optometrist appointees to serve as chairperson of the commission.

(2) The members of the commission shall select from their membership a vice chairperson, a secretary, and a treasurer.

(c) The first meeting shall be held within thirty (30) days of the appointment of the members by the Governor, and shall be called by the chairperson.

(d) (1) A majority of the membership of the commission shall constitute a quorum.

(2) A majority vote of those members present shall be required for any action of the commission.

(e) Vacancies shall be filled for the unexpired portion of the term in the same manner as is provided in this section for initial appointments.

(f) To the extent that moneys are made available for that purpose, the members of the commission may receive expense reimbursement in accordance with Arkansas Code § 25-16-902.



§ 6-18-1803 - Duties.

(a) The Arkansas Commission on Eye and Vision Care of School-Age Children shall:

(1) Study the eye and vision needs of the school-age children of Arkansas;

(2) Study and evaluate vision screening programs in the schools, and their effectiveness;

(3) Study and evaluate whether children are receiving adequate eye and vision care, and correction of vision problems;

(4) Study the effects of inadequate vision on the performance of children in the classroom; and

(5) Continue to develop a strategic statewide plan to ensure adequate eye and vision care of school-age children.

(b) The commission and the Department of Education shall report their findings and updates to the Governor, the Legislative Council, and the House and Senate Interim Committees on Public Health, Welfare, and Labor two (2) times per year.

(c) (1) The commission may accept any and all donations, grants of money, gifts, appropriations, instruments, equipment, supplies, materials, and services, conditional or otherwise, from private sources, from municipal and county governments, from the state, and from the federal government. The commission may use any of its resources to further the commission's purposes and functions.

(2) (A) There is created on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a special revenue fund to be known as the "School-Age Children Eye and Vision Care Fund".

(B) (i) All moneys collected under this section shall be deposited into the State Treasury to the credit of the fund as special revenues.

(ii) The fund shall also consist of any other revenues authorized by law.

(iii) Within thirty (30) days after the effective date of this subchapter, the Arkansas Commission on Eye and Vision Care of School Age Children shall transfer all funds currently held to the School-Age Children Eye and Vision Care Fund.

(C) The fund shall be used by the commission for the purpose of carrying out its responsibilities under this section.

(D) Any money not used by the commission within a fiscal year to carry out its responsibilities under this section shall be carried forward into the next fiscal year.

(d) The commission shall develop criteria for the distribution of commission resources to individuals and school districts in need of financial or other assistance necessary to satisfy the requirements of Arkansas Code §§ 6-18-1501 through 6-18-1506.

(e) In conjunction with the Department of Education, the commission shall develop criteria for passage or failure of a vision screening and criteria for referral for a comprehensive eye examination. The Department of Education shall adopt the criteria as rules promulgated under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(f) In conjunction with the Department of Education, the commission shall develop standardized forms to be used with regard to conducting and reporting the results of eye and vision screenings.

(g) The commission and the Department of Education shall evaluate and approve the vision screening instruments, equipment, and other testing items that are used to conduct the eye and vision screenings.

(h) The commission shall conduct a pilot study to evaluate the pre- and post-performance test scores of school children who have been screened and referred for vision problems. The study shall encompass rural, urban, and empowerment-zone school systems.



§ 6-18-1804 - Funding.

(a) (1) The Arkansas Commission on Eye and Vision Care of School-Age Children's funding shall be from grants, donations, and any other funds that may be made available through appropriations by the General Assembly.

(2) Moneys received by the commission shall be used solely for the support of the functions of the commission.

(b) (1) Grants and donations received by the commission shall be cash funds and shall be administered by the Arkansas Department of Health but shall be subject to appropriation by the General Assembly.

(2) Any moneys received from grantors and donors that are not expended by the commission shall be returned to the grantors and donors in proportion that each bears to the total of all grants and donations received by the commission.









Chapter 19 - Transportation

§ 6-19-101 - Regulations and standards generally.

The Commission for Arkansas Public School Academic Facilities and Transportation shall promulgate rules and standards governing the school transportation program in school districts that promote and provide a safe, efficient, and economical system of pupil transportation.



§ 6-19-102 - Authority to transport students -- Vehicles and operators.

(a) The board of directors of each school district in the state is authorized to purchase vehicles and otherwise provide means for transporting pupils to and from school, when necessary.

(b) To this end it may hire or purchase such school buses or other vehicles and hire persons to operate them, or make such other arrangements as it may deem best, affording safe and convenient transportation to the pupils, and the board of directors may pay for all such property or services out of the funds of the district.

(c) Any contract with any member of the school district board of directors for the transportation of children or to drive a bus shall be null and void.

(d) A bus or other vehicle used in transporting pupils in one (1) district shall not be used to transport pupils in another district without the consent of the Department of Education.

(e) The buses shall be of such specifications as may be prescribed by uniform rules of the Commission for Arkansas Public School Academic Facilities and Transportation.



§ 6-19-103 - Directors exempt from liability.

(a) It is declared that the directors of all school districts and special school districts in this state in the discharge of their duties as such directors act in a necessary governmental function.

(b) Therefore, no action for personal injuries or damage to property arising out of the acts, conduct, or omissions of such directors in their official capacities shall be brought or maintained in this state against directors personally.



§ 6-19-104 - Bus drivers generally.

Drivers or operators of school buses shall comply with all laws and regulations pertaining to school bus drivers or operators not in conflict with the provisions of §§ 6-19-101, 6-19-103, 6-19-105, and 6-19-106.



§ 6-19-106 - Bus drivers -- Qualifications.

(a) No person physically defective or of unsound mind, known to be a habitual drunkard or of immoral habits, or who has been convicted within the past three (3) years of operating a motor vehicle in a reckless manner or while under the influence of intoxicating liquor or narcotic drugs, who has a general reputation of being a fast and reckless operator of motor vehicles without regard to the rights of others, or who is less than nineteen (19) years of age on June 30 following his or her last birthday shall be permitted or employed to act as chauffeur or operator of any school bus, either privately or publicly owned, operated by public school districts and used to transport pupils to and from the public schools in the State of Arkansas.

(b) All school bus drivers employed as provided herein are exempt from the regular chauffeur's license as heretofore required by law; this does not, however, apply to drivers of buses operated for other purpose or purposes than to transport school children.



§ 6-19-107 - Bus drivers -- Application for employment -- Driving records.

(a) An applicant for employment as a school bus driver shall submit an application prescribed by the Division of Public School Academic Facilities and Transportation to the school district in which he or she seeks employment. The application shall include a statement signed by the applicant that authorizes the release of his or her traffic violation report from the Office of Driver Services to provide the school district with the applicant's driving record.

(b) The office shall report the applicant's driving record without charge to the school district requesting the record.

(c) The applicant's driving record shall be evaluated according to guidelines established by the division prior to permanent employment. The school district may hire an applicant as a bus driver on a temporary basis until official verification of the driving record is received and evaluated. The school district shall review and maintain a file of semiannual reports on the driving records of school bus drivers.



§ 6-19-108 - Bus drivers -- Certification.

(a) (1) An applicant seeking employment as a driver or an operator of a school bus, either privately or publicly owned, is required to take and pass a series of tests as prescribed by the Department of Arkansas State Police under § 27-23-108 and the Division of Public School Academic Facilities and Transportation to determine the physical fitness and driving ability to serve as a school bus driver.

(2) The tests shall include:

(A) A physical examination given by a licensed physician or advanced practice nurse for school bus drivers, as required by the division;

(B) Other requirements as may be prescribed by rules issued jointly by the department and the division for qualifications and fitness of school bus drivers; and

(C) A successfully completed standard bus driver training and preservice behind-the-wheel training program as prescribed by the division.

(b) Upon successful completion and documentation of training listed in subdivision (a)(2)(C) of this section, a certificate, valid for one (1) year, shall be issued by the division.

(c) (1) A school bus driver shall not be employed as an operator of a school bus to transport children to and from school or school-sponsored activities unless he or she has satisfactorily completed the in-service training required in subsection (d) of this section and possesses a current valid certificate therefor.

(2) The certificate shall be required in addition to a commercial driver's license and any additional qualifications required by the school district board of directors.

(d) A school bus driver who seeks a renewal of his or her bus driver certificate shall provide proof that he or she has satisfactorily:

(1) Passed a physical examination given by a licensed physician or advanced practice nurse within the previous two (2) years; and

(2) Completed in-service training for school bus drivers as prescribed by the division.

(e) A school district board of directors may provide a substitute driver to operate a school bus on a temporary basis without a certificate until the next regularly scheduled school bus driver's examination is held in the locality if:

(1) A qualified school bus driver is not available to operate a school bus due to death, resignation, disability, illness, or other cause; and

(2) The school district board of directors is not able to obtain a qualified bus driver with a certificate.

(f) Extracurricular trips shall be made by certified drivers only.

(g) A person who violates the provisions of this section is guilty of a Class A misdemeanor.



§ 6-19-109 - Bus drivers -- Seat belts.

The driver or operator of a school bus shall wear a seat belt at all times while operating the school bus whenever the bus is so equipped.



§ 6-19-110 - Bus drivers -- Loading and discharging pupils.

(a) As used in this section:

(1) "Motor vehicle" means all vehicles, all movable engines, or machines that are operated or propelled by motor vehicle fuel and that are operated and used for travel on public roads and highways; and

(2) (A) "School bus" means a motor vehicle designed to carry more than ten (10) passengers:

(i) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school or school-sponsored activities; or

(ii) Privately owned and operated for compensation for the transportation of students to or from school or school-sponsored activities.

(B) A motor vehicle designed to carry more than twenty-five (25) passengers is exempt from this section if the motor vehicle is:

(i) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school-sponsored activities but not used to transport students on any scheduled school bus route; or

(ii) Privately owned and operated for compensation under contract to a school district and used for the transportation of students to or from school-sponsored activities.

(b) The purpose of this section is to improve the safety of children being loaded and unloaded as passengers on a school bus.

(c) (1) The superintendent and director of transportation of each school district, in consultation with the appropriate law enforcement agency and appropriate prosecuting authority, shall develop a school bus safety plan designed to ensure the safety of children being loaded onto or unloaded from school buses.

(2) The school bus safety plan shall include provisions to:

(A) Reduce the occurrence of a motor vehicle passing a stopped school bus that is loading or unloading students; and

(B) Improve the likelihood that the operator of a motor vehicle who violates § 27-51-1004 or § 27-51-1005 will be prosecuted by assisting bus drivers to learn methods of identifying characteristics of a motor vehicle and its operator who violate § 27-51-1004 or § 27-51-1005 to law enforcement officers.

(d) (1) The driver of a school bus shall load and unload the passengers of the bus at the extreme right side of the paved or improved portion of the road or the highway and at the right curbing when the curbing is maintained on the road or the highway.

(2) A driver of a school bus who fails to carry out the provisions of this subsection is guilty of a Class C misdemeanor.

(e) (1) A driver of a school bus who observes an operator of a motor vehicle violating § 27-51-1004 or § 27-51-1005 shall report the license plate number, issuing state if different than Arkansas, and a brief description of the vehicle to the superintendent within two (2) hours after the end of the driver's shift for that period of the day.

(2) Within forty-eight (48) hours of the observation, the superintendent shall provide the information to the appropriate law enforcement agency or appropriate prosecuting authority with jurisdiction over the incident.

(3) The appropriate law enforcement agency or appropriate prosecuting authority with jurisdiction over the incident who is provided a report under this section shall provide written notice to the superintendent regarding the outcome of the report.

(4) The superintendent shall provide information regarding the outcome of the report to the driver of the school bus who initiated the report.

(f) A person who observes an operator of a motor vehicle violating § 27-51-1004 or § 27-51-1005 may report the incident to the appropriate law enforcement agency or appropriate prosecuting authority with jurisdiction over the incident.



§ 6-19-111 - Bus regulations -- Design and operation.

(a) The State Board of Education by and with the advice of the State Highway Commission shall adopt and enforce regulations not inconsistent with this act to govern the design and operation of all school buses used for the transportation of school children when the buses are owned and operated by any school district or privately owned and operated under contract with any school district in this state.

(b) Such regulations shall by reference be made a part of any contract with a school district.

(c) Every school district, its officers and employees, and every person employed under contract by a school district shall be subject to the regulations.

(d) Any officer or employee of any school district who violates any of the regulations or fails to include an obligation to comply with the regulations in any contract executed by him on behalf of a school district shall be guilty of misconduct and subject to removal from office or employment.

(e) Any person operating a school bus under contract with a school district who fails to comply with any such regulations shall be guilty of breach of contract, and the contract shall be cancelled after notice by the responsible officers of the school district.



§ 6-19-112 - Tax exemption for school vehicles.

(a) All motor vehicles owned and operated by public school districts in Arkansas and used exclusively for school purposes shall be exempt from taxation by the state, county, or municipality.

(b) This exemption is to include license tag fees and charges as well as property taxes.



§ 6-19-113 - Registration exemption for buses.

No school bus owned by a school district in this state shall be required to be registered under the motor vehicle registration laws of this state.



§ 6-19-114 - Purchase of buses.

(a) School buses purchased with loans from the Revolving Loan Fund must meet the prescribed minimum standards and regulations for school buses and must be owned and operated by the district purchasing them.

(b) (1) The purchase of school buses with loans from the fund shall be made upon competitive bids.

(2) Forms for bids shall be approved by the State Board of Education.

(3) The district shall advertise for bids by publication of notice in a newspaper having bona fide circulation in the county where the district is located, one (1) time a week for two (2) weeks, giving the date and place of opening bids.

(4) The first publication of notice shall be not less than thirty (30) days from the date set for opening bids and awarding of contracts.

(c) (1) Any school district which shall desire that the state board purchase buses for that school district, instead of making the purchase as provided in this section, may apply to the state board to make the purchase for it.

(2) If the state board shall receive within a sixty-day period application for the purchase of ten (10) or more buses from one (1) or more districts, the purchase shall, collectively, be made by the state board as is provided in this section for advertising for and accepting bids by a school district, except that the advertisement for bids shall be in some newspaper having a statewide circulation.



§ 6-19-115 - Bus permit numbers.

(a) (1) The Commission for Arkansas Public School Academic Facilities and Transportation shall establish a system of permit numbers to be used in identifying school buses owned or operated by or in behalf of school districts in this state.

(2) The system of permit numbers shall assign an identifying prefix number to each school district with provisions for consecutive numbers thereafter for buses of the district.

(b) Each school district in this state shall be notified of the permit number assigned the school district under this section and shall be furnished instructions for identifying all school buses owned or operated by or in behalf of the school district.

(c) (1) The permit number assigned each school district and the school district name shall be painted in letters not less than six inches (6'') high on both sides and on the rear of all school buses owned by the district or used in behalf of the district.

(2) Permit numbers shall be painted on the buses in compliance with the rules promulgated by the commission.

(d) No school district in this state shall operate a school bus nor shall any school bus be operated for or in behalf of a school district unless the school district name and permit number has been painted on the bus in compliance with this section.

(e) A school district failing to comply with this section shall be penalized by the withholding of all transportation aid due the district from the state until the school district is in compliance with this section.



§ 6-19-116 - Bus mirrors.

(a) Every school bus used for the transportation of pupils to or from school shall be equipped with one (1) or more mirrors of sufficient size so positioned on the bus as to permit the driver to see clearly the area immediately in front of the bus.

(b) The Division of Public School Academic Facilities and Transportation is authorized to adopt appropriate rules and regulations as it deems necessary to carry out the intent and purposes of this section.



§ 6-19-117 - School bus safety equipment.

(a) As used in this section, "school bus" means:

(1) A motor vehicle designed to carry more than ten (10) passengers:

(A) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school or school-sponsored activities; or

(B) Privately owned and operated for compensation for the transportation of students to or from school or school-sponsored activities; and

(2) A motor vehicle designed to carry more than twenty-five (25) passengers is exempt from this section if the motor vehicle is:

(A) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school-sponsored activities but not used to transport students on any scheduled school bus route; or

(B) Privately owned and operated for compensation under contract to a school district and used for the transportation of students to or from school-sponsored activities.

(b) (1) Any new school bus whose function involves the loading or discharging of students as passengers shall be equipped with a flashing white strobe light in order to provide greater visibility to drivers in approaching vehicles.

(2) The strobe light shall be in addition to those flasher lights required under § 27-51-1002.

(c) Any new school bus whose function involves the loading or discharging of students as passengers on a regular route shall be equipped with an electric, air, or hydraulic-operated crossing gate in order to prevent a student from crossing in front of the bus in such a way that the school bus driver is unlikely to see him or her.

(d) On and after July 1, 1997, all other school buses shall be retrofitted with a flashing white strobe light and an electric, air, or hydraulic-operated crossing gate for purposes as described in this section.

(e) No later than July 1 of each year, the superintendent of each local school district shall certify to the Division of Public School Academic Facilities and Transportation that the district is in compliance with the provisions of this section.

(f) The Director of the Division of Public School Academic Facilities and Transportation shall cause to be publicized the third week of October as School Bus Safety Week.



§ 6-19-119 - School bus passengers required to be seated.

(a) As used in this section, "school bus" means:

(1) A motor vehicle designed to carry more than ten (10) passengers:

(A) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school or school-sponsored activities; or

(B) Privately owned and operated for compensation for the transportation of students to or from school or school-sponsored activities; and

(2) A motor vehicle designed to carry more than twenty-five (25) passengers is exempt from this section if the motor vehicle is:

(A) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school-sponsored activities but not used to transport students on any scheduled school bus route; or

(B) Privately owned and operated for compensation under contract to a school district and used for the transportation of students to or from school-sponsored activities.

(b) A school bus driver shall not operate the school bus until every passenger is seated.

(c) (1) The superintendent of each public school in this state is responsible for ensuring that no school bus is scheduled to transport more students than can be reasonably seated in the school bus.

(2) Any superintendent who knowingly violates subdivision (c)(1) of this section shall be guilty of a violation and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).



§ 6-19-120 - Operation of a school bus while using a cellular telephone.

(a) As used in this section:

(1) "Cellular telephone" means a wireless two-way communication device that requires the operator to dial numbers manually and that:

(A) Includes radio-telephone communications used in cellular telephone service, personal communication service, or the functional equivalent of a radio-telephone communications line used in cellular telephone service or a personal communication service; and

(B) Does not include a citizens band radio or a citizens band radio hybrid; and

(2) "School bus" means every motor vehicle owned by a public school district or operated under contract for a public school district and used for the transportation of children to or from school or school-sponsored activities.

(b) Except as provided in subsection (c) of this section, a person shall not operate a school bus while using a cellular telephone.

(c) This section does not apply to the use of a cellular telephone:

(1) For the purpose of communicating with any of the following regarding an emergency situation:

(A) An emergency system response operator or 911 public safety communications dispatcher;

(B) A hospital or emergency room;

(C) A physician's office or health clinic;

(D) An ambulance or fire department rescue service;

(E) A fire department, fire protection district, or volunteer fire department; or

(F) A police department;

(2) To call for assistance if there is a mechanical breakdown or other mechanical problem impairing the operation of the bus; or

(3) When the school bus is parked.

(d) A person who violates this section is guilty of a violation and may be fined not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).



§ 6-19-121 - Approved buses.

After April 11, 2005, no public school in the state shall purchase nonconforming vans, as defined by the federal motor vehicle safety standards in existence on January 1, 2005, to transport students to or from school or to any school-related activity.



§ 6-19-122 - Safe transportation of school children on buses and other vehicles.

The Division of Public School Academic Facilities and Transportation or its successor shall undertake measures to provide for the safe, reliable, and efficient transportation of school children, including, but not limited to, the following:

(1) Develop and implement a comprehensive maintenance management program for all preventive and other repair or replacement maintenance activities performed, including operating and maintenance documentation, on all public school buses; and

(2) Ensure that the uniform comprehensive maintenance management program is adopted and followed by all school districts.



§ 6-19-124 - Mobile Learning Technology Pilot Program.

(a) The General Assembly finds that:

(1) In rural areas of the state, public school students may spend hours of unproductive time on the school bus being transported to and from school;

(2) The state has a critical need to increase its workforce in the fields of science, technology, engineering, and mathematics for national and global economic competitiveness;

(3) Long, unproductive bus commutes are transformed into productive learning environments in the fields of mathematics and science through the use of mobile learning technology and the accompanying personalized learning experiences; and

(4) A statewide pilot program using mobile learning technology will develop untapped talent for the science, technology, engineering, and mathematics workforce.

(b) (1) The Mobile Learning Technology Pilot Program is created as a three-year pilot program to provide the mobile learning technology under this section to a total of up to twenty-five (25) public school districts.

(2) Each congressional district in the state may have up to five (5) public school districts participating in the pilot program.

(c) The Department of Education shall begin the pilot program with the 2010-2011 school year and continue the pilot program through the end of the 2012-2013 school year.

(d) (1) Each public school district participating in the pilot program shall equip up to three (3) school buses with wireless Internet service and purchase or obtain the following technology:

(A) Fifteen (15) laptop computers;

(B) Forty (40) portable devices for storing video files;

(C) Two (2) sets of media screens; and

(D) Math and science software for use with the laptop computers and video portable devices for storing video files.

(2) The public school district may use foundation funding provided for technology or other funding sources for purchases made under this subsection.

(e) The pilot program also shall provide:

(1) For each public school district participating in the pilot program, a community classroom teacher who is available for student questions and meets with pilot students weekly in a community classroom environment;

(2) Partnerships with institutions of higher education, the school district community, and corporate entities that will expose the pilot students to careers and professionals in the fields of science, technology, engineering, and mathematics;

(3) Measurements of specified outcomes, including without limitation:

(A) The number and types of courses completed by pilot students;

(B) The number and types of Advanced Placement courses completed by the pilot students and the Advanced Placement examination scores; and

(C) The results of Arkansas benchmark assessments for the pilot students;

(4) A comparison of the state benchmark assessments in pilot and nonpilot public school districts; and

(5) A survey of the pilot students' interests in careers and courses of study in science, technology, engineering, and mathematics fields.

(f) As funds are appropriated and available, the department may hire consultants or experts with the knowledge of and appropriate experience with mobile learning technology for use on school buses as well as other qualifications established by the department.

(g) (1) At the end of the three-year period, the department or its consultants or experts shall prepare an evaluation of the pilot program and report on the evaluation to the House Committee on Education and to the Senate Committee on Education.

(2) Consultants or experts hired by the department shall be available to answer questions or provide information as requested by the House Committee on Education and the Senate Committee on Education.



§ 6-19-125 - Safety equipment grant pilot program.

(a) As used in this section:

(1) "Electronic warning device" means a nine-inch by twenty-four-inch (9'' x 24'') electronic driver alert sign that uses a light-emitting diode (LED) screen and is to be mounted between the two (2) windows of the rear emergency exit door on a Type C bus or immediately below the rear emergency exit window on a Type D bus;

(2) "High incident route" means a school bus route that has been identified by the school district or the Division of Public School Academic Facilities and Transportation as having a history of repeated and verified incidents of operators of motor vehicles illegally passing the school bus during the loading or unloading of passengers on the school bus route in violation of § 27-51-1004; and

(3) (A) "Video recording device" means a device that includes at least one (1) video camera and a data recording device that is installed on a school bus to capture video or digital images of a violation of § 27-51-1004.

(B) A video recording device that is issued under this section shall have specifications and features that allow it to capture video or digital images of at least two (2) of the following:

(i) The motor vehicle;

(ii) The operator of the motor vehicle; or

(iii) The license plate on the motor vehicle.

(b) The division shall create a school bus safety equipment grant pilot program, subject to the appropriation and availability of funding.

(c) The goal of the school bus safety equipment grant pilot program is to provide school districts with video recording devices or other electronic warning devices for school buses that travel on high incident routes.

(d) (1) A school district may apply to the division for a grant for a video recording device or electronic warning device for the installation and use on the school district's school buses.

(2) The division shall award a grant of equipment to a school district to improve the safety of school bus transportation to the school district applicants that are most in need as determined by the following factors:

(A) The number of high incident routes;

(B) The number of school bus routes;

(C) The type of roads;

(D) The number of students transported on school buses; and

(E) The size of the school district.

(e) The grant of equipment shall be the video recording device or electronic warning device purchased by the division and does not include installation costs.

(f) The school district shall certify to the division within forty-five (45) days after receiving the equipment that the equipment was installed according to the division's specifications on a school bus that travels on a high incident route.

(g) The division may promulgate rules for the implementation and administration of this section.



§ 6-19-126 - Notice on school buses.

(a) If a school bus is not equipped with an electronic warning device as defined under § 6-19-125, a school district may have printed or otherwise displayed on the exterior of a school bus between the two (2) windows of the rear emergency exit door on a Type C bus or immediately below the rear emergency exit window on a Type D bus the following notification:

"ARKANSAS LAW: STOP WHEN RED LIGHTS ARE FLASHING".

(b) A school bus that is purchased on or after January 1, 2011, shall be equipped with either:

(1) A notice printed or otherwise displayed as provided under subsection (a) of this section; or

(2) An electronic warning device as defined under § 6-19-125.



§ 6-19-127 - Parental monitors on school buses.

(a) The purpose of this section is to protect children from abusive behavior while riding a school bus.

(b) A school district board of directors may create and implement a program to authorize a parent of a child enrolled in the school district to act as a monitor in a school bus.

(c) The Commission for Arkansas Public School Academic Facilities and Transportation shall adopt rules to implement this section.

(d) A parental monitor under this section is a qualified volunteer under the Arkansas Volunteer Immunity Act, § 16-6-101 et seq.






Chapter 20 - Finances

Subchapter 1 - -- General Provisions

§ 6-20-102 - Guidance program -- State aid.

(a) A school district may initiate a minimum of a one-half (1/2) time guidance program and receive a pro rata share of the regular state aid for a counselor who has completed six (6) semester hours in guidance and counseling.

(b) Aid for additional years will be continued provided that the counselor makes six (6) semester hours' progress each year until twenty-one (21) semester hours in guidance and counseling are acquired.



§ 6-20-103 - Electronic warrants transfer system.

(a) (1) The Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State shall establish an electronic warrants transfer system to distribute certain funds directly to an account in a financial institution, as designated by the public school district's treasurer.

(2) The determination of the categories of funds to be distributed shall be made by the Commissioner of Education.

(3) (A) The public school district shall accept distributions by the electronic warrants transfer system.

(B) (i) A public school district with a district treasurer may choose to have funds first distributed to the county treasurer or directly to the school district treasurer.

(ii) If a school district with a district treasurer chooses direct distribution of funds to the school district treasurer, the State of Arkansas shall forward all state and federal funds for the school district to the district treasurer, whether they are in the form of state warrants or electronic warrants transfers.

(iii) If a school district uses the county treasurer as its treasurer, the State of Arkansas shall forward all state and federal funds for the district to the county treasurer, whether they are in the form of state warrants or electronic warrants transfers.

(b) The Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State, by joint rules, shall establish the standards and procedures for administering the system, to include the requirement that the electronic warrants transfer shall be in such form that a single instrument shall serve as the electronic warrants transfer.

(c) A single electronic warrants transfer may contain payments to multiple public school districts, appropriations, characters, and funds.



§ 6-20-104 - Reimbursement for educational services provided in juvenile detention facilities.

(a) As used in this section, "juvenile detention facility" means any facility operated by a political subdivision of the state for the temporary care of juveniles alleged to be delinquent, or adjudicated delinquent, who require secure custody in a physically restricting facility. Under § 9-27-330(a)(11), such juvenile detention facility must provide educational and other rehabilitative services to adjudicated delinquents who may be ordered by the court to remain in the juvenile detention facility for an indeterminate period not to exceed ninety (90) days.

(b) (1) Upon disposition by the juvenile court that an adjudicated juvenile shall stay in a juvenile detention facility for any period of time, the facility shall notify the juvenile's resident school district of his or her whereabouts and within five (5) days after the juvenile is released shall certify the detention dates to the district.

(2) The school district where the facility is located and the juvenile detention facility shall jointly complete an application for funding to be based on the approved student capacity of the facility and shall submit the application to the Department of Education.

(3) If the amount of state funds due cannot be agreed upon by the juvenile detention facility and the school district where the facility is located, an appeal shall be made to the department. All decisions rendered shall be final.

(c) The department shall issue regulations for the effective implementation of this section, including:

(1) The classification of juvenile detention centers as approved residential treatment facilities;

(2) The designation of the juvenile detention facility and the district where the juvenile detention facility is located as responsible for educating the student consistent with federal and state laws for any period of time the student is being held in the facility; and

(3) The designation of the resident district of a student who is being held in a juvenile detention facility as responsible for the timely transfer of a student's educational records to the district where the juvenile detention facility is located upon notification by the court of the student's placement in a juvenile detention facility.



§ 6-20-106 - Amendment 74 rules and regulations.

Due to pending public school finance litigation, before any rules and regulations pursuant to the implementation of Arkansas Constitution, Amendment 74, are reviewed by the Administrative Rules and Regulations Committee of the Legislative Council and adopted by the Department of Education, such proposed rules and regulations shall be reviewed by the Litigation Reports Oversight Committee of the Legislative Council.



§ 6-20-107 - Educational cost reimbursement prohibition.

(a) As used in this section, "juvenile" means a person who is eighteen (18) years of age or younger.

(b) The Department of Education, a public school district, or an open-enrollment public charter school shall not be liable for any educational costs or other related costs associated with the placement of a juvenile in an out-of-state residential or inpatient facility for any care and treatment, including psychiatric treatment, unless:

(1) At the time of placement:

(A) The juvenile qualifies as disabled under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.; and

(B) Payment is required under the Individuals with Disabilities Education Act;

(2) The department authorizes public payment for educational costs based on a determination that the educational program and facilities are appropriate for the juvenile and the department has approved the facility's educational program; and

(3) (A) Each educational program authorization precedes the placement.

(B) If the educational program is not authorized prior to placement, the department, public school districts, or open-enrollment public charter schools shall not be responsible for education or other related costs, nor shall they be subject to any order to pay for educational or other related costs.

(c) The department, a public school district, or an open-enrollment public charter school shall not be liable for any educational costs or other related costs associated with the placement of a juvenile in an in-state residential or inpatient facility for any care and treatment, including psychiatric treatment, unless:

(1) The department authorizes public payment for educational costs based on a determination that the educational program and facilities are appropriate for the juvenile and the department has approved the facility's educational program; and

(2) (A) Each educational program authorization precedes the placement.

(B) If the educational program is not authorized prior to the placement, the department, public school districts, or open-enrollment public charter schools shall not be responsible for education or other related costs, nor shall they be subject to any order to pay for educational or other related costs.

(d) The liability of the department, a public school district, or an open-enrollment public charter school for the educational costs or other related costs described in subsections (b) and (c) of this section shall be limited to the lesser of:

(1) The reimbursement rate established by the department for a juvenile placed in a residential or inpatient facility; or

(2) The normal and customary educational cost reimbursement rate of the state in which a juvenile is placed in an out-of-state residential or inpatient facility as determined by the department.

(e) This section shall not apply to a juvenile placed in an Arkansas juvenile detention facility as defined in § 6-20-104.

(f) Nothing in this section shall be construed to require payment by the department, a public school district, or an open-enrollment public charter school for educational costs and other related costs associated with the placement of a juvenile in an out-of-state residential or inpatient facility for any care or treatment, including psychiatric treatment, prior to April 7, 2005.






Subchapter 2 - -- Management and Apportionment of Funds Generally

§ 6-20-202 - Land Sales Fund.

When the Treasurer of State receives the following proceeds from the Commissioner of State Lands, it shall be the duty of the Treasurer of State to set aside that amount to the credit of the Land Sales Fund:

(1) The proceeds from the sale of all lands that have been or hereafter may be granted by the United States to this state and not otherwise appropriated by the United States to this state, and also all moneys, stocks, bonds, lands, and other property now belonging to any fund for purposes of education;

(2) The net proceeds of all sales of lands and other property and effects that may accrue to this state by escheat, from sales of estrays, from unclaimed dividends, or from distributive shares of the estates of deceased persons;

(3) Any proceeds of the sale of public lands which may have been, or may be, paid over to the state, Congress consenting;

(4) All the net proceeds of the sales of all state land, including land sold for taxes; and

(5) All grants, gifts, or devises.



§ 6-20-203 - Public School Fund -- Creation and management.

(a) (1) At the end of each fiscal year, the Treasurer of State shall transfer to the credit of the Public School Fund all unappropriated balances of the Land Sales Fund that have been or may be made to this state and that are not otherwise appropriated by the terms of the grant, gift, or devise.

(2) The balances shall be securely invested and preserved as the Public School Fund of the state and shall be the common property of the state for public school purposes only. The fund shall remain inviolate and intact, and the interest thereon only shall be expended for the maintenance of the schools of the state.

(b) All moneys belonging or owing to the fund, as mentioned in subsection (a) of this section, or accruing as revenues therefrom, shall be paid directly into the State Treasury and shall not be paid out except on a warrant of the Auditor of State.

(c) Under the direction of the State Board of Education, the Auditor of State shall draw his or her warrants on the Treasurer of State for the disbursement of those funds for those purposes.



§ 6-20-204 - Public School Fund -- Sources and purpose.

(a) The annual interest and income derived from the Public School Fund, the annual revenue of the state that is set apart by law for general purposes, and all other revenue and funds that may come into the State Treasury for such purposes shall constitute the Public School Fund of the state.

(b) Each year the Public School Fund shall be apportioned for the support of public schools as provided by law.



§ 6-20-205 - Public School Fund -- Arkansas History Textbook Revolving Fund.

(a) The State Board of Education is authorized to publish and offer for sale an Arkansas history textbook copyrighted in the name of the state board and the Arkansas History Commission.

(b) The state board shall establish a procedure for marketing the textbook and shall establish a sale price schedule.

(c) Net proceeds received from the sale of the Arkansas history textbook shall be deposited to the credit of the Public School Fund.

(d) There is established in the Public School Fund an Arkansas History Textbook Revolving Fund for the purpose of expediting the purchase and sale of an Arkansas history textbook.



§ 6-20-206 - Public School Fund -- Priority of funding.

In determining the allocation of available funds to the various programs in the Public School Fund, the State Board of Education shall consider those line items necessary to provide an equitable and adequate education to be of highest priority above all other programs and commitments.



§ 6-20-210 - Pulaski County desegregation.

For the fiscal year ending June 30, 2004, and for each fiscal year thereafter, the Department of Education shall, from time to time as needed, certify to the Treasurer of State and the Chief Fiscal Officer of the State the amount of funds disbursed or approved to be disbursed by the department for desegregation expenses under the Pulaski County School Desegregation Settlement Agreement. Upon the receipt of the certification and after making those deductions as set out in § 19-5-202(b)(2)(B), the Treasurer of State shall also deduct from the net general revenues the amount certified and transfer this amount to the Department of Education Public School Fund Account, there to be used exclusively for payment of or reimbursement for expenses incurred from the Department of Education Public School Fund Account under the agreement.



§ 6-20-211 - Public School Fund -- Carryover balances.

The State Board of Education shall have the authority to budget carryover balances in the Public School Fund.



§ 6-20-212 - Desegregation expenses.

For the fiscal year ending June 30, 2005, and for each fiscal year thereafter, the Department of Education shall from time to time, as needed, certify to the Treasurer of State and the Chief Fiscal Officer of the State, the amount of funds disbursed or approved to be disbursed by the department for desegregation expenses under any desegregation settlement agreement. Upon the receipt of the certification, the Treasurer of State, after making those deductions as set out in § 19-5-202(b)(2)(B), shall also deduct from the net general revenues the amount certified and transfer this amount to the Department of Education Public School Fund Account, there to be used exclusively for payment of or reimbursement for expenses incurred from the account under any desegregation settlement agreement.



§ 6-20-215 - General school fund -- Sources generally.

The general school fund of any county shall be composed of all money received from the Public School Fund of the state, such fines, penalties, and other money as shall be accrued to the general school fund in accordance with the law, and any appropriation from the general revenue of the county for public school purposes.



§ 6-20-216 - General school fund -- Apportionment generally.

The county treasurer shall apportion the general school fund of the county based upon the average daily membership of the school districts within the county. Each school district within the county shall receive its pro rata share of the general school fund of the county.



§ 6-20-217 - General school fund -- Funds of doubtful application.

The quorum court of any county is authorized to place all funds about which there is a doubt as to their proper application to the credit of the general school fund in the county treasury. These funds shall be apportioned by the county treasurer among the school districts of the county based upon the average daily membership of each school district.



§ 6-20-218 - Federal funds and National Forest Reserve Fund -- Apportionment to counties in national forests.

(a) All moneys received by the counties for the support of the public schools from the federal government from the income from the national forests shall be paid by the county treasurer upon receipt from the Treasurer of State only to the school districts that lie in or partially in national forest boundary lines.

(b) The amount of money to be apportioned by the school authorities to the school districts, as provided in this section, shall be in proportion to the number of acres of national forest lands lying within the boundaries of each school district.



§ 6-20-221 - County treasurer's commission on school funds -- Exceptions.

(a) Unless otherwise provided by law, the county treasurer shall be allowed a commission of two percent (2%) on all school funds paid into his or her hands, except on borrowed money, or the proceeds of the sale of bonds and all other funds on which the law shall not allow commission. In the case of a school district that is composed of area in two (2) or more counties, only the county treasurer of the county in which the school district is administered shall be allowed a commission on the funds of the school district unless the school district has a district treasurer, in which case the county treasurer collecting the school district funds shall be allowed a commission on the funds of that school district.

(b) The county school funds shall pay such proportional part of the salaries and expenses of the county treasurer's office as the total county treasurer's commissions on school funds bear to the total county treasurer's commissions on all funds.



§ 6-20-222 - Deposit of school funds -- Security.

(a) All general deposits of school funds in banks shall be secured by general obligation bonds of the United States, by bonds, notes, debentures, or other obligations issued by an agency of the United States Government, by bonds of the State of Arkansas, or by bonds of a political subdivision thereof which has never defaulted on any of its obligations, in an amount at least equal to the amount of the deposit, or by a bond executed by a surety company authorized to do business in the State of Arkansas, the surety on the bond to be approved by the Commissioner of Education.

(b) If the bank selected by the school district board of directors as a depository of its funds shall be unable to secure the school deposit as set out in this section, it shall be authorized to accept the funds as a preferred deposit, and in the event of insolvency, the preferred deposit shall be paid in full before other bank deposits are paid.



§ 6-20-223 - Noncredit remedial courses.

(a) Noncredit remedial courses of instruction taken by a student at a state-supported institution of higher education in this state to qualify for unconditional admission to the institution or to another state-supported institution of higher education in this state may be included within the meaning of public school purposes.

(b) Nothing in this section shall be interpreted as authorizing a state-supported institution to receive direct payments from the Department of Education or from a school district for noncredit remedial courses taken by a student.



§ 6-20-224 - Federal turnback funds.

Any federal mineral leasing funds, federal forest reserve funds, federal flood control funds, or any similar turnback funds in the State Treasury for which the eligible county or school district cannot be identified may be transferred to the Department of Education Public School Fund Account and used for any lawful school purpose.



§ 6-20-225 - Loan or transfer repayment.

Notwithstanding the provisions of § 19-5-501 et seq., or any law to the contrary, up to two million dollars ($2,000,000) received by the Public School Fund from the Budget Stabilization Trust Fund either by loan or transfer during the 1996-1997 fiscal year, shall be repaid from time to time by transfer by the Treasurer of State from either the Public School Support Fund or the Public School Fund, or its appropriate fund account, solely from revenues generated by the income tax surcharge levied by § 6-20-312(c) [repealed] after the provisions of § 19-6-481(b) [repealed] have been achieved.






Subchapter 3 - -- Equitable School Finance System Act



Subchapter 4 - -- District Finances

§ 6-20-401 - Definitions.

As used in this subchapter:

(1) "Current indebtedness" means a debt obligation incurred by a school district for the purpose of paying maintenance or general operation expenses for the fiscal year in which the debt is incurred or for a purpose for which a postdated warrant, installment contract, or lease-purchase agreement may be issued;

(2) "Energy conservation measure" means any improvement, repair, alteration, or betterment of any new building design or any existing building or facility owned or operated by a school district or any equipment, fixture, or furnishing to be added to or used in any building or facility that is designed to reduce energy consumption or operating costs and may include, without limitation, one (1) or more of the following:

(A) Insulation of the building structure or systems within the building;

(B) Storm windows or doors, caulking or weather stripping, multi-glazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption;

(C) Automated or computerized energy control systems;

(D) Heating, ventilating, or air conditioning system modifications or replacements;

(E) Replacements or modifications of lighting fixtures to increase the energy efficiency of the lighting system;

(F) Indoor air quality improvements to increase air quality that conform to the applicable state or local building code requirements even in lieu of an increase in energy usage;

(G) Any additional building infrastructure improvements, cost savings, and life safety or other safety or conservation measures that provide long-term operating cost reductions and are in compliance with state and local codes; and

(H) Building operation programs that reduce operating costs;

(3) "Nonrevenue receipts of a school district" means those receipts which either incur an obligation which must be met at some future date or which change the form of an asset from property to cash. Specifically, they consist of the proceeds of a bond sale, payment of losses on an insurance policy, the receipts from the sale of property, etc.; and

(4) "Revenue receipts of a school district" means those receipts that do not result in increasing school indebtedness or in depleting school property. Specifically, revenue receipts of a school district for any fiscal year shall consist of the following funds:

(A) Net cash balance on hand at the beginning of the school fiscal year, July 1;

(B) The remaining net proceeds of local taxes collected in the calendar year in which the school fiscal year started;

(C) (i) For the 2011-2012 school year, the proceeds of the local taxes collected by June 30 in the succeeding calendar year. If the amount collected is less than thirty-six percent (36%) of the proceeds of the local taxes that are not pledged to secure bonded indebtedness, the amount necessary to equal thirty-six percent (36%) may be accrued.

(ii) The percentage under subdivision (4)(C)(i) of this section shall be reduced by four percent (4%) each subsequent school year until it is zero (0), as follows:

(a) Thirty-two percent (32%) in the 2012-2013 school year;

(b) Twenty-eight percent (28%) in the 2013-2014 school year;

(c) Twenty-four percent (24%) in the 2014-2015 school year;

(d) Twenty percent (20%) in the 2015-2016 school year;

(e) Sixteen percent (16%) in the 2016-2017 school year;

(f) Twelve percent (12%) in the 2017-2018 school year;

(g) Eight percent (8%) in the 2018-2019 school year;

(h) Four percent (4%) in the 2019-2020 school year; and

(i) Zero percent (0%) in the 2020-2021 school year.

(iii) Declining balances attributed solely to a school district's compliance with the requirements of subdivision (4)(C)(ii) of this section shall not be considered an indicator of fiscal distress; and

(D) The net proceeds of all other funds accrued or placed to the credit of the district during the fiscal year from regular revenue sources, including without limitation state and federal funding.



§ 6-20-402 - Limitation on current indebtedness -- Postdated warrants and installment contracts -- Liability.

(a) (1) (A) The amount of obligations incurred by a school district for any school fiscal year shall not be in excess of the revenue receipts of the district for that year except as provided in this section and in § 6-20-801 et seq.

(B) A school district or public charter school may enter into public-private partnerships whereby the school district or public charter school enters into a lease-purchase agreement for the acquisition or construction of a school building or related facilities built or acquired by the private entities with facilities bonds exempt from federal taxes under 26 U.S.C. § 142(a)(13), as it existed on January 1, 2003, or otherwise exempt under 26 U.S.C. § 103, as it existed on January 1, 2005.

(2) A school district may issue postdated warrants or enter into installment contracts or short-term lease-purchase agreements for the following purposes:

(A) Purchase of school buses;

(B) Payment of premiums of insurance policies on school buildings, facilities, and equipment in instances in which the insurance coverage extends three (3) years or longer;

(C) (i) Purchase of equipment.

(ii) However, purchase of equipment does not include separate equipment service agreements, equipment repair contracts, or extended warranties for the equipment;

(D) Installation or purchase, or both, of energy conservation measures in school facilities;

(E) Construction, repair, and renovation of school facilities;

(F) Purchase of school sites;

(G) Payment on loans secured for settlement resulting from litigation against a school district;

(H) Payment of the district's pro rata part of employing professional appraisers as authorized by laws providing for the appraisal or reappraisal and assessment of property for ad valorem tax purposes; and

(I) The professional development and training of teachers or other programs authorized under the federally recognized Qualified Zone Academy Bond Program codified at 26 U.S.C. § 1397E.

(3) School districts may issue postdated warrants or enter into installment contracts or lease-purchase agreements in an amount sufficient to accomplish the purposes listed in subdivision (a)(2) of this section and to pay the costs of issuing the postdated warrants or entering into the installment contracts or lease purchase-agreements.

(b) (1) (A) Except as provided in subdivisions (b)(1)(B) and (C) of this section, a postdated warrant, a short-term lease-purchase agreement, or an installment contract must be paid within ten (10) years of the date of issuance of the postdated warrant or the execution of the written lease-purchase agreement or installment contract, as the case may be.

(B) (i) A school district's acquisition of energy conservation measures under § 6-20-405 may be financed by the school district over a twenty-year period after the execution by the school district of the postdated warrant, lease-purchase agreement, or installment contract.

(ii) However, no financing shall exceed the reasonably expected useful life of the energy facilities or equipment subject to the energy savings contract in favor of either a qualified provider or a third-party financing company designated by a qualified provider.

(C) A long-term lease-purchase agreement allowed under subdivision (a)(1)(B) of this section:

(i) Shall be paid within thirty (30) years of the date of the execution of the written lease-purchase agreement; and

(ii) (a) May contain a provision allowing the school district an option to terminate the agreement at the end of any fiscal year for the school district.

(b) (1) Any long-term lease containing an option to terminate at the end of a fiscal year shall not be included in the calculation of the debt ratio applicable to that school district.

(2) Any long-term lease allowed under subdivision (a)(1)(B) of this section that does not contain an option to terminate at the end of the fiscal year shall be included in the calculation of the debt ratio applicable to that school district.

(iii) All school buildings or related facilities shall comply with the requirements of the Arkansas School Facility Manual in effect at the time the lease became effective.

(D) (i) A school district may sublease a portion of a school building or facility whenever that building or facility is not being used for educational purposes.

(ii) Rent received from a sublease:

(a) Shall be deposited into the school district's general fund; and

(b) May be used for any operational or capital purpose.

(E) Postdated warrants, lease-purchase agreements, and installment contracts must be registered on forms provided or approved by the State Board of Education with the treasurer of the district and the state board.

(2) (A) Each lease-purchase agreement and installment contract must have attached thereto a schedule of the rent or installments to be paid, showing:

(i) The payee and any assignee;

(ii) The school district;

(iii) The purpose of the purchase or payment;

(iv) The due date of each installment; and

(v) The amount of principal and interest of each installment and the fiscal year in which the installment is to be paid.

(B) A copy of each contract and of the schedule of payments shall be filed with the treasurer of the district and with the state board, and when so filed, each installment may be paid as it becomes due.

(3) (A) Except as provided in subdivision (b)(3)(B) of this section, the unpaid principal amount of postdated warrants issued and installment contracts and lease-purchase agreements entered into shall be a part of the total debt of the district as limited by § 6-20-803 with the district fiscal officer and his or her surety liable for exceeding the limitations.

(B) The unpaid principal amount of postdated warrants, lease-purchase agreements, or installment contracts entered into in connection with a guaranteed energy savings contract under § 6-20-405 shall not be a part of the total debt of the district.

(4) A copy of any guaranteed energy savings contract that is executed in connection with the acquisition, installation, or construction of energy conservation measures under this section shall be filed with the Department of Education.

(5) Payments by a school district pursuant to postdated warrants, installment contracts, and lease-purchase agreements shall be charged against the budget of the school fiscal year in which they become due and shall be paid out of the revenue receipts for that fiscal year.

(6) All warrants issued or installment contracts and lease-purchase agreements entered into in excess of the revenue of a school district for a school fiscal year are null and void except as provided in this section.

(7) It shall be the duty of the school fiscal officer to indicate on each school district warrant or on the schedule of payments attached to a written installment contract or lease-purchase agreement the school year's revenues against which the obligation was incurred and is to be paid. It shall be unlawful for the school fiscal officer to issue a school district warrant or to enter into an installment contract or lease-purchase agreement the installments for which are to be charged against the revenues of a school year if the obligation thereof was incurred in a different school year except as otherwise authorized in this section.

(8) The school fiscal officer may comply with the provisions of this section by indicating on each warrant or schedule of payments attached to any installment contract or lease-purchase agreement the school year's revenues against which each payment is to be charged, or he or she may use a warrant of a distinct color for a particular year and shall advise the county treasurer, if the county treasurer serves as the school district treasurer, in writing of the color of warrant being used for credit against the revenues of a particular year.

(9) The county treasurer, or the district treasurer if the school district has its own treasurer, and his or her surety shall be jointly liable with the school fiscal officer and his or her surety for the payment of any school warrant or payment on a contract or agreement that is charged against the revenues of a school year if the amount thereof is in excess of the revenue receipts of the district for the school year against which the school fiscal officer has indicated the payment is to be charged or if he or she approved the payment with knowledge that the payment is being charged by the school fiscal officer against the revenues of another school year in violation of this section.

(10) It is the purpose and intent of this section to place primary responsibility on the school fiscal officer and his or her surety for compliance with the provisions of this section and to make the county treasurer, or district treasurer if the school district has its own treasurer, and his or her surety liable for any payment on a warrant, contract, or agreement drawn in violation of this section when the amount of the payment exceeds the revenue receipts of the district for the school year against which it is charged as indicated on the warrant, contract, or agreement or when the county treasurer approves a payment with the knowledge that it is in payment of an obligation of a different school year as prohibited in this section.

(c) (1) A school district may refinance one (1) or more outstanding postdated warrants, lease-purchase agreements, or installment contracts and pay the usual, customary, and reasonable costs of the refinancing by issuing one (1) postdated warrant, lease-purchase agreement, or installment contract if the refinancing:

(A) (i) Results in a net savings to the school district.

(ii) A net savings results if the outstanding principal balance plus the remaining interest payments and any early call penalties is greater than the new principal balance plus the total interest to be paid and the cost of the refinancing of the outstanding postdated warrant, lease-purchase agreement, or installment contract;

(B) Does not extend the term of the postdated warrant, lease-purchase agreement, or installment contract more than five (5) years beyond the term of the existing individual outstanding postdated warrants, lease-purchase agreements, or installment contracts, and if the original term together with any extension does not exceed ten (10) years;

(C) Does not increase the outstanding debt owed by the school district under the existing outstanding postdated warrants, lease-purchase agreements, or installment contracts except to the extent necessary to cover usual, customary, and reasonable costs of issuance of the new refunding postdated warrant, lease-purchase agreement, or installment contract and except to the extent necessary for new financing as authorized by subsection (a) of this section;

(D) (i) Except as allowed under subdivision (c)(1)(D)(ii) of this section, the outstanding postdated warrants, lease-purchase agreements, or installment contracts have not been previously refinanced.

(ii) Any outstanding postdated warrants, lease-purchase agreements, or installment contracts may be refinanced more than one (1) time if:

(a) The school district realizes a savings from the refinancing;

(b) The term of the debt obligation is not extended; and

(c) The refinancing does not increase the total debt obligation of the school district; and

(E) The school district obtains the prior written approval of the department to refinance one (1) or more outstanding postdated warrants, lease-purchase agreements, or installment contracts.

(2) The state board may promulgate rules and regulations as necessary to implement subdivision (c)(1) of this section.

(d) (1) A school district may incur current indebtedness and issue its notes or other evidence thereof as provided in this subsection.

(2) All current indebtedness incurred in a fiscal year shall mature on or before December 31 of the calendar year in which the fiscal year ends.

(3) Current indebtedness is not included in the term "bonded indebtedness" and shall not be considered a part of the total debt of a district as limited by § 6-20-803.

(4) Current indebtedness shall be payable from and may be secured by a pledge of all or any part of the revenue receipts of the issuing district for the fiscal year in which the debt is incurred.

(5) The amount of obligations incurred by a school district for any school fiscal year, including current indebtedness, shall not be in excess of the revenue receipts of the district for that year except as expressly authorized in subsection (a) of this section.

(e) (1) (A) (i) Except as provided in subdivision (e)(1)(B) of this section, as additional security for the payment of any postdated warrant, installment contract, lease-purchase agreement, or current indebtedness of a school district authorized under subdivision (a)(2) of this section, the district may authorize the state board to cure any delinquencies of the school district by withholding state foundation funding due the district.

(ii) Authorization shall be given by the school district at the time that the postdated warrant, installment contract, or lease-purchase agreement is issued or the current indebtedness authorized under subdivision (a)(2) of this section is incurred and shall be given in the manner and in the form that the state board shall prescribe.

(B) A school district may not authorize the state board to cure and the state board shall not cure any delinquencies of the district in contracts or extended warranties on equipment by withholding state foundation funding due the district.

(2) (A) If a school district has authorized withholding of its state foundation funding under subdivision (e)(1)(A) of this section and the school district has failed to pay the payee or paying agent amounts due under a postdated warrant, installment contract, or lease-purchase agreement described in subdivision (a)(2) of this section, the payee or paying agent shall be entitled to payment from the school district's withheld state foundation funding if the payee or paying agent:

(i) Obtains a final judgment establishing the payee's or paying agent's right to payment from the school district under a postdated warrant, installment contract, or lease-purchase agreement described in subdivision (a)(2) of this section; and

(ii) Submits a written request for payment of the amount of the unpaid judgment and a certified copy of the final judgment to the Commissioner of Education and the superintendent of the school district.

(B) (i) Except as provided in subdivision (e)(1)(B) of this section, unless the superintendent of the school district certifies in writing to the commissioner that payment has been made by the district to the payee or the paying agent and the judgment has been paid in full, the commissioner shall withhold from the next distribution to the school district of state foundation funding and remit to the payee or paying agent an amount sufficient to pay the judgment amount.

(ii) If the amount withheld under subdivision (e)(2)(B)(i) of this section is insufficient to pay the judgment in full, the commissioner shall continue withholding subsequent distributions of state foundation funding to the school district until the superintendent certifies to the commissioner that the judgment is paid in full.

(3) In the event that the amount next due to be distributed to the delinquent district is not sufficient to cure the delinquency, the commissioner shall continue to withhold state aid as due and remit it to the payee or paying agent until the payment deficiency has been cured.

(4) If the commissioner is notified that a district is delinquent on two (2) or more obligations for which a district has authorized withholding of state aid to cure a delinquency, the commissioner shall make payment to payees or paying agents in the order of receipt of notices of the delinquencies.

(f) If the state board withholds state aid from a school district under subsection (e) of this section, the school district shall be classified as a school district in fiscal distress under § 6-20-1906.

(g) Any duties required of any officer of the state pursuant to subsection (e) of this section shall be only ministerial in nature and shall in no way transfer any liability of the debtor to the state or any agency or any officer thereof.

(h) The rate of interest on postdated warrants, installment contracts, lease-purchase agreements, and current indebtedness shall not exceed the maximum interest rate for school bonds as determined under § 6-20-1206.



§ 6-20-403 - Authority to draw warrants -- Countersignature.

The school district board of directors is authorized to draw warrants on the county treasurer when the county treasurer serves as treasurer of the school district for all funds to be disbursed by it, such warrants to be countersigned by the agent authorized under § 6-17-918, as countersignature is expressly required by law.



§ 6-20-404 - Issuance of warrants to pay school bonds -- Description of indebtedness.

(a) All maturities of principal and interest of school bonds shall be paid by issuing warrants against the funds authorized by law for paying bonded indebtedness.

(b) A description of the bonded debt that is being paid shall be written on the face of each warrant issued for this purpose. The description shall be as follows:

(1) Number and date of issue of each bond that is being paid; and

(2) Number and maturity date of each interest coupon and the number and date of each bond from which each interest coupon will be detached when paid.

(c) Warrants issued for the purpose of paying school bonded indebtedness that do not carry the description of such indebtedness as named in subsection (b) of this section are void.

(d) It shall be the duty of the county treasurer, or district treasurer if the school district has its own treasurer, to record in a book the description of the bonded indebtedness that is being paid by each warrant before he or she cashes it.

(e) The county treasurer, or district treasurer if the school district has its own treasurer, and his or her bondsmen shall be liable for the amount of warrants cashed that were issued directly or indirectly in payment of principal or interest of school bonds which do not carry the description as required by this section and which were not recorded as required in subsection (d) of this section.



§ 6-20-405 - Energy savings contract.

(a) As used in this section:

(1) (A) "Energy savings contract" means a contract for the implementation of one (1) or more energy conservation measures as defined in § 6-20-401 and shall include an investment grade preinstallation energy audit and analysis.

(B) The contract may provide that all payments except obligations on termination of the contract before its expiration are to be made over time and that the energy cost savings are guaranteed by the qualified provider to the extent necessary to pay all of the costs of the energy conservation measures, including all costs of financing and annual services that may include the measurement and verification of the guaranteed savings.

(C) The energy conservation measures to be performed under the contract may be paid for with any combination of revenue or nonrevenue receipts of a school district or, alternatively, financed by the issuance of postdated warrants or entering into installment contracts, or lease-purchase agreements.

(D) Obligations incurred pursuant to a guaranteed energy savings contract are not included in computing a school district's debt ratio.

(E) If an energy savings contract is to be executed concurrently with one (1) or more conventional construction contracts for a common structure, the energy savings contract shall be separate and distinct from the other contract;

(2) (A) "Qualified provider" means a business that:

(i) Possesses a valid Arkansas contractor's license;

(ii) Has a minimum of five (5) years' experience in the analysis, design, implementation, and installation of energy efficiency and facility improvement measures;

(iii) Has the technical and financial capabilities to ensure that the measures generate energy cost savings and the ability to provide maintenance and ongoing measurement of these measures to ensure and verify energy savings; and

(iv) Is preapproved by the Division of Public School Academic Facilities and Transportation.

(B) A qualified provider to whom the contract is awarded:

(i) Shall be required to provide a payment and performance bond to the school district for its faithful performance of the equipment installation; and

(ii) May be required to provide a letter of credit, surety bond, escrowed funds, or a corporate guarantee from a company with an investment grade credit rating in an amount necessary to ensure the effective performance of the contract; and

(3) (A) "Request for qualifications" means a negotiated procurement.

(B) (i) Notice of the request for qualifications shall be published one (1) time each week for no less than two (2) consecutive weeks in a newspaper of statewide circulation.

(ii) Responses shall be sealed and opened in a public forum at a date within thirty (30) days from the last publication, at which point the school district shall evaluate the qualifications.

(b) The school district may select the qualified provider or providers best qualified and capable of performing the desired work and negotiate an energy savings contract for the project.

(c) (1) A school district may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures detailed in the contract would not exceed the amount to be saved in any combination of energy costs or operational costs or future capital expenditures avoided within a twenty-year period from the date of installation if the recommendations in the proposal are followed.

(2) The qualified provider's proposal shall include:

(A) The estimates of all costs of installation, modifications, or remodeling, including without limitation costs of an investment grade preinstallation energy audit and analysis, design, engineering, installation, commissioning, maintenance, repairs, debt service, postinstallation project monitoring, savings measurement and verification, and data collection and reporting, as well as whether energy consumed or the operating costs, or both, will be reduced;

(B) The qualifications of the provider;

(C) The amount and specific sources of operational savings and capital cost avoidance that the school district acknowledges will occur without future measurement and verification;

(D) A statement from an Arkansas-licensed professional engineer that he or she was a member of the qualified provider's project team that completed a comprehensive energy audit and analysis of the school district's facilities; and

(E) The reasonably expected useful life of each recommended energy conservation measure.

(3) (A) Except as provided in subdivision (c)(3)(C) of this section, before entering into any energy savings contract, the contract shall be reviewed by an engineer who is:

(i) Licensed in the State of Arkansas; and

(ii) Designated by the division as qualified to review energy savings contracts.

(B) (i) The engineer conducting the contract review shall report to the school district any comments or issues that he or she believes merit consideration by the district before the district executes the energy savings contract.

(ii) The engineer shall bear no liability for any estimation of energy savings generated as part of a contract review under this subdivision (c)(3).

(C) Third-party review as provided in this subdivision (c)(3) shall not be required if the qualified provider demonstrates that the provider is a current member in good standing of the Energy Service Company or Energy Service Provider category of the National Association of Energy Service Companies.

(d) (1) The qualified provider shall provide to the school district an annual reconciliation report of the guaranteed energy-use savings.

(2) The qualified provider shall reimburse the school district for any annual shortfall of guaranteed energy-use savings as stated in the contract.

(e) This section shall constitute the sole authority necessary to accomplish the purposes of this section without regard to compliance with other laws that specify procedural requirements for execution of contracts.



§ 6-20-407 - Fraudulent issuance of warrants.

Any director who shall fraudulently issue any school warrant shall be guilty of a misdemeanor and upon conviction shall be subject to the penalties enumerated in Acts 1874 (Spec. Sess.), No. 14, § 7 [repealed].



§ 6-20-409 - Petty cash fund.

(a) In order to simplify and expedite fiscal affairs of school districts relating to the payment of miscellaneous items of expenditures incident to their operation, any school district is authorized to create a fund for each school within a district to be known as the petty cash fund.

(b) No payment shall be made from the petty cash fund until the supplies or materials have been delivered and a copy of the invoice or invoices filed with the approval of the school district board of directors.

(c) (1) As funds in the petty cash fund become depleted, the financial secretary of the school district shall draw a warrant upon the county treasurer, or district treasurer if the school district has its own treasurer, payable out of the appropriate fund for reimbursement of expenditures made from the petty cash fund.

(2) The financial secretary of the school district shall attach to the office copy of the warrant the original invoice or receipt of payment therefor of all expenditures made from the petty cash fund during the previous month.

(d) The balance to the credit of the petty cash fund shall at no time exceed the sum of two hundred dollars ($200) for each school within a district.



§ 6-20-410 - School fiscal year.

The school fiscal year for Arkansas shall consist of the twelve-month period beginning July 1 and ending on the following June 30.



§ 6-20-411 - Interest-free loans from federal agencies.

(a) The public school districts of this state are authorized to accept interest-free loans from agencies of the federal government if incurring the indebtedness is approved by the State Board of Education. The state board shall not grant its approval unless it is satisfied that the projected revenues and expenses of the school district during the duration of the loan indicate that the school district will be able to retire the debt.

(b) Furthermore, all such loans accepted by public school districts prior to June 12, 1987, are ratified and declared valid.



§ 6-20-412 - Nonrecurring salary payments.

(a) A school district in this state may pay licensed personnel a nonrecurring salary payment from revenues not considered to be recurring sources of revenue.

(b) A nonrecurring salary payment under this section shall not increase the base salary of the recipient for purposes of calculation of future salary requirements.

(c) A nonrecurring salary payment under the provisions of this section shall be divided equally among licensed personnel employed by the school district at the time approved by the board of directors of the school district unless the board of directors and a majority of the licensed personnel agree to a different distribution.

(d) A payment to a targeted educator made in the form of a supplement as an addendum to a contract in fulfilling this section, and § 6-5-307(a) shall not be considered a nonrecurring salary payment under this section.



§ 6-20-414 - Public-public partnerships.

(a) As used in this section, "public-public partnership" means a project delivery method in which a school district may enter into a contract to partner with another governmental agency, political subdivision, or institution of higher education to meet a clearly defined need for facilities, infrastructure, or goods and services.

(b) Any school district may use public-public partnerships as a project delivery method for the building, altering, repairing, improving, maintaining, or demolishing of any structure or any improvement to real property owned by the school district.

(c) The Division of Public School Academic Facilities and Transportation shall develop and promulgate rules consistent with the provisions of this section concerning the use of public-public partnerships by school districts.



§ 6-20-415 - Consultants.

(a) The Department of Education in consultation with the Attorney General shall hire consultants on the following basis:

(1) The consultants shall be qualified as experts in public school district desegregation;

(2) The purposes for employing the consultants are to determine whether and in what respects any of the three (3) Pulaski County school districts:

(A) (i) Are unitary.

(ii) If a school district has been declared unitary or has been declared unitary in some respects, the consultants shall not examine the school district on those issues; and

(B) Have complied with their respective consent decrees; and

(3) The consultants shall understand and acknowledge in their work and research that their testimony in court may be required.

(b) The department shall not pay the consultant fees or expenses from moneys appropriated and available for the reimbursement of attorney's fees to the three (3) Pulaski County school districts under § 6-20-416.

(c) (1) The department and the Attorney General also may hire consultants with expertise in the fields of auditing and forensic accounting to provide oversight and management of the three (3) Pulaski County school districts' finances with an emphasis on desegregation funding.

(2) The consultants hired by the department and the Attorney General shall have full authority to examine any documents and software and shall be allowed full access to any persons necessary to discharge the consultants' duties as directed by the department and the Attorney General.

(3) In addition to the authority otherwise granted to the State Board of Education and the department by law, the department may require a school district to modify, update, or change the school district's financial oversight or management policies, procedures, or practices in response to the recommendations of the consultants.

(4) A school district that fails to comply with the requirements of the department under this subsection shall be identified by the department as being in fiscal distress and subject to the applicable enforcement provisions as provided by law.



§ 6-20-416 - Desegregation funding.

(a) The Department of Education and the Attorney General are authorized to seek proper federal court review and determination of the current unitary status of any school district in the case of Little Rock School District v. Pulaski County Special School District No. 1, et al, No. LR-C-82-866.

(b) (1) Upon July 31, 2007, the department and the Attorney General are authorized to seek modification of the current consent decree or enter into a new or an amended consent decree or settlement agreement under this section that allows the State of Arkansas to:

(A) Continue necessary and appropriate payments under a post-unitary agreement to the three (3) Pulaski County school districts for a limited and definite time period not to exceed seven (7) years and for a definite limited sum of payments;

(B) Ensure that the amount of funding provided under the post-unitary agreement is the total maximum obligation of the state and the school districts in the case;

(C) Ensure that the payments required pursuant to the post-unitary agreement are structured so that the total amount of the payments decrease so that no financial obligation remains due or owed by the state at the end of the time period specified in the post-unitary agreement; and

(D) Ensure that the total of any financial obligation created or established for the state in any one (1) year shall not exceed the state's desegregation obligation for the 2008-2009 school year.

(2) The agreement under this subsection may only be a post-unitary agreement, and the school districts shall receive the continued funding only if they are declared unitary. However, the agreement does not have to be post-unitary and may commence upon all school districts having been declared, previously or in the future, unitary in terms of student assignment and student racial balance so long as all other requirements in subdivision (b)(1) of this section are met.

(3) Before any agreement is entered into pursuant to this subsection, the proposed post-unitary agreement shall be submitted to the Legislative Council for review and approval.

(c) (1) The department in consultation with the Attorney General shall have the authority to enter into agreements with the three (3) Pulaski County school districts to reimburse the school districts for legal fees incurred for seeking unitary status or partial unitary status.

(2) To be eligible for possible reimbursement under this subsection for legal fees incurred, motions seeking unitary status or partial unitary status shall be filed no later than October 30, 2007, and the school districts must be declared unitary or at least partially unitary by the federal district court no later than December 31, 2012.

(3) Under no circumstances shall any one (1) school district be entitled to reimbursement under this subsection in excess of two hundred fifty thousand dollars ($250,000).

(4) Before a reimbursement agreement is entered into pursuant to this subsection, the proposed reimbursement agreement shall be submitted to the Legislative Council for review and approval.

(d) (1) By modifying the current consent decree or entering into a new or an amended consent decree or post-unitary agreement, the State Board of Education may create one (1) or more new school districts within Pulaski County if the creation of the new school district or districts does not eliminate the Pulaski County Special School District from existence.

(2) The state board shall seek the federal district court's approval prior to creating a new school district pursuant to this subsection, unless the federal district court's approval is not required because:

(A) The school district or districts involved have been released from the federal district court's supervision; or

(B) The new school district or districts is contemplated only as part of the post-unitary agreement.

(3) Any new school district created in Pulaski County shall receive a pro rata distribution based on its average daily membership of the funding provided under subsection (b) of this section for the school district or districts from which it was created.

(e) (1) A school district receiving state funds under a federal court order or a settlement agreement in desegregation litigation shall categorize and describe the state funds received and any expenditure of those funds according to the uniform chart of accounts and codes established by the department.

(2) The department shall modify, as necessary, the Arkansas Financial Accounting Handbook or the Arkansas Educational Financial Accounting and Reporting System, or both, to ensure that the uniform chart of accounts and codes is available to accurately monitor:

(A) State funding paid to a school district under the federal court order or settlement agreement; and

(B) All expenditures of that funding.

(3) An error related to the coding and reporting of the state funds that causes a material misstatement of financial information is cause for determining a deficiency under the State Board of Education Rules Governing the Arkansas Financial Accounting and Reporting System and Annual Training Requirements.

(f) By September 1 of each year, a school district that receives state funding pursuant to a federal court order or settlement agreement in desegregation litigation shall report to the department, in the form and manner established by the department, the following:

(1) The total amount of state funding received under the federal court order or settlement agreement in the previous school year;

(2) A detailed statement outlining the school district's obligations under the federal court order, settlement agreement, or court-approved remedial plan, including without limitation:

(A) Programs that the school district is required to administer;

(B) Specific goals that the school district is required to reach;

(C) Actions that the school district is required to take or is prohibited from taking;

(D) Problems that the school district is required to remedy;

(E) Overall purposes of the federal court order, settlement agreement, or court-approved remedial plan; and

(F) Any other pertinent information as determined by the department;

(3) (A) An itemized accounting of expenditures of state funds identified under subdivision (f)(1) of this section that were used to comply with the school district's obligations identified under subdivision (f)(2) of this section.

(B) The accounting shall be specific and detailed and include an explanation of how each expenditure was necessary in order to comply with the school district's obligations under the federal court order, settlement agreement, or court-approved remedial plan.

(C) It is not sufficient to provide general statements, such as stating that the funds were used in magnet schools.

(D) The department may determine additional guidelines regarding the necessary level of specificity;

(4) The total amount of all state funds referenced in subdivision (f)(1) of this section that the school district retains; and

(5) A statement that the total amount of funds listed in subdivisions (f)(3) and (4) of this section is equal to the total amount of state funding received, as reported by the school district under subdivision (f)(1) of this section, or alternatively, an explanation of the discrepancy.

(g) (1) A school district not utilizing the Arkansas Public School Computer Network shall provide the department and the Attorney General, or their designees, full and complete, real-time access to the accounting and school district financial management software utilized by the school district.

(2) A school district may satisfy the obligation under subsection (g)(1) of this section by converting to the Arkansas Public School Computer Network, but the school district still shall provide the department and the Attorney General, or their designees, with full and complete access to the prior financial management system.

(h) This section shall not:

(1) Force entry of a consent decree or settlement agreement by the department or the Attorney General with the three (3) Pulaski County school districts; or

(2) Protect any school district from action or sanction by the department for fiscal, academic, or facilities distress.



§ 6-20-417 - Student awards.

(a) (1) As used in this section "net athletic event gate receipts" means the amount remaining from fees, including charges for reserved seating, collected for admission to a school district athletic event less any expenses, including any rental fee or any leasing cost for a facility used for the athletic event, paid by the school district from those gate receipts.

(2) "Net athletic event gate receipts" does not mean any portion of admission fees charged by a school district for an athletic event held at the school district or at a facility leased or rented by the school district that is remitted or passed through to another entity outside the school district.

(b) (1) If approved by the board of directors of a school district, a school district may use net athletic event gate receipts to purchase letter jackets, sweaters, blankets, plaques, or similar items as awards for student participation in school-sponsored activities.

(2) The school district shall not expend more than an average of one hundred dollars ($100) per student per activity under subdivision (b)(1) of this section unless the school district has private funds that may be used for that purpose.

(c) Beginning July 1, 2007, a school district shall account for athletic gate receipts in a separate fund.






Subchapter 5 - -- Funds for Children With Disabilities and Foster Children

§ 6-20-501 - Legislative determination.

The General Assembly recognizes that:

(1) Under present laws and practices, school students of this state may, for various reasons and purposes, be transferred or assigned to attend school in another district;

(2) In many such instances, the respective school districts involved here have entered into agreements with respect to the financial rights and responsibilities of the respective school districts involved in student transfer and assignment and have made provision for the sharing in the cost of the education of the child mutually acceptable to both districts;

(3) In many instances involving a child living in a foster home or a child with disabilities, as defined in this subchapter, the foster child or child with disabilities or the child's parents, guardian, or some other person having custody of the child or standing in the relationship of loco parentis to the child, enters or seeks to enter a school district other than the school district in which the parents of the child reside and that gross inequities are worked upon the school district receiving the child if the district is unable to receive the state, local, and federal funds available to the sending district for the education of the child; and

(4) Fairness and equity demand that appropriate rules and regulations be adopted to define the relative rights and responsibilities of the involved school districts to share the educational funds received by a sending district to educate a child with disabilities or a child living in a foster home who attends school in another school district in this state if it is determined that it is in the best interest of the education of the child with disabilities to attend school in the receiving district, so long as attendance therein is not based upon racial or other reasons which are contrary to applicable federal or state laws and regulations.



§ 6-20-502 - Definitions.

As used in this subchapter:

(1) "Child living in a foster home" means a school-age child in this state living in the residence of the guardian or the residence of a foster family home or child care facility when the Department of Human Services has custody of the child or when the child has been placed in a foster family home or child care facility by a circuit court or a juvenile division of a circuit court, or when the child has been placed in a family care and training home by the department. "Child care facility" shall not include any unit of the human development centers operated by the department or its successor;

(2) "Child with disabilities" or "student with disabilities" means a person eligible to attend the public schools in this state who is identified as disabled in accordance with regulations promulgated by the State Board of Education under the Children With Disabilities Act of 1973, § 6-41-201 et seq.;

(3) "Federal funds" means any federal funds received by the school district that are of a category or nature that would have benefited a child with disabilities or a child living in a foster home, as defined in this subchapter, if the child had attended the school district during the school year or the portion of the school year but who instead attended another school district in this state which makes application for funds to be used in behalf of the education of the child, as provided in this subchapter;

(4) "Local operating funds" means any local operating funds derived from property taxes for the school year, including any surplus funds received from millage pledged for indebtedness purposes but which are not necessary to meet debt service requirements and are transferred to the operating account of the school district for the year;

(5) "Receiving district" means a school district in this state in which a child attends or seeks to attend school other than the school district of residence of the child;

(6) "Sending district" means the school district that is defined by laws or regulations as being the school district of residence of the school-age child; and

(7) "State funds" means any state funds received by the school district under the Public School Funding Act of 2003, § 6-20-2301 et seq., the Arkansas Public School Academic Facilities Funding Act, § 6-20-2501 et seq., or other state special education funds.



§ 6-20-503 - Rules and regulations.

The State Board of Education shall adopt reasonable rules and regulations for the administration and enforcement of the provisions of this subchapter and for the carrying out of the purposes and intent of this subchapter that reasonable procedures be established to assure that funds provided for the education of children living in foster homes and of children with disabilities, as defined in this subchapter, in this state shall be equitably and fairly shared by the school districts having the lawful responsibility for the education of such children in this state.



§ 6-20-504 - Children living in foster homes.

(a) For the purpose of the education of a school-age child in this state, the residence of a child living in a foster home shall be the school district of the residence of the foster family home or child care facility in which the child resides.

(b) (1) In those instances in which a child living in a foster home attends a public school in a school district in which the foster family home or child care facility is located but, during the previous school year, attended another school district in this state which, due to the average daily membership of that child during the previous school year, receives state equalization aid and other state aid and federal funds for or in behalf of the education of the child during the current school year, the school district in which the foster child is a student may make application to the other school district receiving state and federal funds for the education of the child to remit the pro rata part of such state, federal, and local funds available for the education of the child, including special education funds if the foster child is a child with disabilities, to the school district in which the foster child is now a student.

(2) The application shall be in writing and shall state the name of the child, state the fact that the child is in a foster home in the school district, and request payment to that school district of the state, federal, and local funds, including special education funds, if the foster child is a child with disabilities as defined in this subchapter, available for the education of the child for the current school year due to the attendance of the child at the school attended during the previous year.

(3) If the school district to which the request is made fails or refuses to pay the requested funds to the requesting school district within thirty (30) days after receiving the request, the requesting school district may notify the Department of Education of the fact, and the department shall investigate the facts of the request and the refusal to remit payment.

(4) If the department determines that the funds requested were due the requesting school district as provided in this section, the department shall notify the school districts involved of the determination and shall withhold the amount thereof from the next state aid funds available for distribution to the school district that failed or refused to remit the funds as provided in this subchapter and shall pay the amount over to the requesting school district as provided in this section, to be used for the education of the child living in a foster home who is a student in the school district during the current school year.



§ 6-20-505 - Children with disabilities -- Receiving district's request for funds.

(a) Whenever any child with disabilities attends or seeks to attend a school district other than the school district in which the child's lawful parents, guardian, or other person in loco parentis to the child resides, the receiving district may make application to the sending district requesting that all state, federal, local, or other funds received by the sending district in behalf of the education of the child for the school year or portion of the school year the child attends school in the receiving district be remitted by the sending district to the receiving district.

(b) Before requesting such funds, the requesting district shall have made a determination that:

(1) The child is a child with disabilities as defined in this subchapter and the applicable rules and regulations promulgated by the State Board of Education, as provided in this subchapter;

(2) The attendance of the child with disabilities in the school district is in the best interest of the education of the child with disabilities;

(3) The receiving district has accepted or is willing to accept the child with disabilities as a student; and

(4) The request for attendance at the receiving district is not based upon any racial or other reason that might be contrary to the laws and regulations of the United States or of this state or the rules and regulations promulgated by the state board under the provisions of this subchapter.

(c) The request for funds from the sending district shall be prepared by the receiving district in writing, setting forth the name of the child, the name and address of the parents, guardian, or other person lawfully responsible for the child, stating the reasons why the child is in attendance or seeks to attend the receiving district instead of the district in which the child should be in attendance, and stating that the receiving district has determined it is in the best interest of the education of the child with disabilities that the child be permitted to attend school in the receiving district.



§ 6-20-506 - Children with disabilities -- Approval or rejection of request.

(a) Within thirty (30) days after receiving a request for payment from the receiving district, the school board of directors of the district to which the request is made shall review and either:

(1) Approve the request and make payment in behalf of the education of the child to the receiving district in the manner requested or as may be mutually agreed to by the districts; or

(2) If the school board of directors rejects the request or rejects any of the terms thereof, the action shall be transmitted in writing to the district making the request within five (5) days after the action is taken, setting forth the reasons for rejecting the request or outlining the objections to or modifications proposed therein.

(b) The request for funds filed by the receiving district with the sending district shall seek payments that shall not exceed, unless the school districts shall mutually agree otherwise, the pro rata amount of state funds received per child for each category of state funds received by the school district, as the funds relate to the total number of students in attendance in the school district for which the funds were received.

(c) The amount of local funds to be remitted shall not exceed the pro rata amount per child of local operating funds as defined in this subchapter which are received by the school district from the sending district for property taxes for the school year, as these funds relate to the total number of school-age children in average daily attendance in the school district for the school year; the amount of federal funds to be remitted shall be the pro rata amount per child of federal funds as defined in this subchapter that are received for the category of all students eligible to receive federal funds who are within the same classification or category of the child with disabilities for which payment is sought.



§ 6-20-507 - Children with disabilities -- Hearing before hearing officer.

(a) (1) Upon receipt of the written response, the requesting district in which the child is in attendance may, if the request is rejected, make application to the State Board of Education for a hearing officer to be designated to hold a hearing in regard to the request and to report recommendations to the state board.

(2) The hearing shall be held not less than thirty (30) days nor more than sixty (60) days from the date of the request for the appointment of a hearing officer.

(3) The hearing officer shall, at least ten (10) days prior to the hearing, notify the requesting district, the district to which the request is made, and all persons having an interest in or knowledge of the circumstances pertinent thereto, and the notice shall state the time and place of the hearing, which shall be held at a place designated by the hearing officer in a county in which one (1) of the school districts is located.

(4) At the hearing, the designated officials of the affected school districts and other interested parties shall appear and furnish testimony as requested by the hearing officer in regard to the request for the payments in behalf of the child.

(5) Upon conclusion of the hearing or within ten (10) days thereafter, the hearing officer shall file a written report, together with the hearing officer's recommendations, with the state board, with a copy thereof to be furnished to the superintendent of schools of the affected school districts.

(b) (1) The hearing officer may recommend approval of the request to the state board if the hearing officer determines that:

(A) The application is made by or in behalf of a child with disabilities as defined in this subchapter;

(B) It is in the best interest of the education of the child to be admitted to or to continue to attend school in the receiving district;

(C) The child's educational needs can be better served in the receiving district; and

(D) The request for attendance at the receiving district is not based upon any racial or other reason that might be contrary to the laws and regulations of the United States or of this state or the rules and regulations promulgated by the state board under the provisions of this subchapter.

(2) Any district aggrieved by the report and recommendations of the hearing officer may appeal to the state board within thirty (30) days after the date of the ruling of the hearing officer.



§ 6-20-508 - Children with disabilities -- Hearing and ruling by State Board of Education.

(a) (1) If a hearing by the State Board of Education is requested in writing by either or both of the affected school districts or any party to the action, at least ten (10) days prior to the next regular state board meeting, the state board shall schedule a hearing in regard thereto and shall give each of the affected districts and the affected parties at least five (5) days' notice of the date, time, and place of the hearing.

(2) On the day and at the time scheduled for the hearing, the state board may hear all interested parties and, upon conclusion thereof, may issue its ruling in regard to the application for payment of funds in behalf of the child with disabilities, and, unless an appeal is filed therefrom with a court of competent jurisdiction within twenty (20) days after the date of such ruling, the ruling shall be final and shall be binding on the school districts and the parties affected.

(b) If no hearing is requested within the time provided in subsection (a) of this section, the state board shall, at its next meeting scheduled after receipt of the hearing officer's report and recommendations, either approve, reject, or modify the ruling and give notice thereof in writing to the school districts involved within five (5) days, and the ruling shall be binding upon the school districts and parties affected unless an appeal is filed with a court of competent jurisdiction within twenty (20) days of the date of the ruling.



§ 6-20-509 - Children with disabilities -- Sending district's refusal to pay.

If the ruling of the State Board of Education provides for payment to be made by the sending district in behalf of the education of the child in the receiving district and if the sending district refuses to make payments in the amount approved by the state board, then, upon certification thereof by the receiving district, the state board shall cause the amount of any state, federal, local, or other funds not remitted to the receiving district to be withheld from the next state equalization aid to the district that has failed to make payments and shall remit the funds to the receiving district in compensation for payments not made by the sending district.



§ 6-20-510 - Confidentiality of records.

All files and records that are required by the laws of this state or under the provisions of applicable federal laws or regulations to be kept confidential and all court orders pertaining to the confidentiality of records or prohibiting or limiting the disclosure thereof pertaining to a child living in a foster home or a child with disabilities under the provisions of this subchapter shall be strictly complied with by the respective school districts and by the Department of Education in all correspondence and transactions pertaining to the administration of the provisions of this subchapter.






Subchapter 6 - -- Local School District Isolated Funding

§ 6-20-601 - Qualifications for receiving isolated funding.

(a) As used in this section, "isolated school district" means a school district that meets any four (4) of the following five (5) criteria:

(1) There is a distance of twelve (12) miles or more by hard-surfaced highway from the high school of the district to the nearest adjacent high school in an adjoining district;

(2) The density ratio of transported students is less than three (3) students per square mile of area;

(3) The total area of the district is ninety-five square miles (95 sq. mi.) or greater;

(4) Less than fifty percent (50%) of bus route miles is on hard-surfaced roads; and

(5) There are geographic barriers such as lakes, rivers, and mountain ranges that would impede travel to schools that otherwise would be appropriate for consolidation, cooperative programs, and shared services.

(b) An isolated school district shall be eligible to receive isolated funding under this section if:

(1) The school district's budget is prepared by the school district with Department of Education approval;

(2) The school district has a prior-year three-quarter average daily membership of less than three hundred fifty (350); and

(3) The school district and each school within the school district meets the minimum standards for accreditation of public schools prescribed by law and regulation.

(c) Any school district designated as an isolated school district for the 1996-1997 fiscal year that used geographic barriers as one (1) of the four (4) criteria necessary to receive isolated funding shall be allowed to continue to use geographic barriers as a criterion for future allocations of isolated funding.

(d) (1) State financial aid in the form of isolated funding shall be provided to school districts qualifying under this section.

(2) There are two (2) categories of isolated funding:

(A) Category I isolated funding shall be provided to all school districts that qualify under this section and shall be calculated as:

(i) Three hundred fifty (350) minus the prior-year three-quarter average daily membership; divided by

(ii) Eight hundred fifty (850); multiplied by

(iii) The prior-year three-quarter average daily membership; and multiplied by

(iv) The per-student foundation funding amount under § 6-20-2305(a)(2); and

(B) Category II isolated funding shall be additionally provided to those school districts that qualify under this section and have a prior-year three-quarter average daily membership density ratio of less than one and two-tenths (1.2) students per square mile and shall be calculated at fifty percent (50%) of Category I funding.

(3) (A) An isolated school district whose per-student revenue exceeds the per-student foundation funding amount shall receive isolated funding calculated as follows:

(i) The sum of Category I plus Category II; minus

(ii) The per-student foundation funding amount; minus

(iii) The school district's per-student revenue; and multiplied by

(iv) The prior-year three-quarter average daily membership.

(B) As used in this subdivision (d)(3), "revenue" has the same meaning as defined in § 6-20-2303.

(e) (1) Except as provided under subdivision (e)(2) of this section, a school district that qualifies under § 6-20-603 to receive additional state aid because its prior-year three-quarter average daily membership is less than three hundred fifty (350) is not eligible to receive funding under this section.

(2) A school district may elect to receive funding under this section in lieu of funding under § 6-20-603 if the school district qualifies for funding under § 6-20-603 and for funding under this section.



§ 6-20-602 - Isolated schools.

(a) "Isolated school" means a school within a school district that:

(1) Prior to administrative consolidation or annexation under this section, § 6-13-1601 et seq., and § 6-13-1405(a)(5) qualified as an isolated school district under § 6-20-601; and

(2) Is subject to administrative consolidation or annexation under this section, § 6-13-1601 et seq., and § 6-13-1405(a)(5).

(b) Any isolated school within a resulting or receiving district shall remain open unless the school board of directors of the resulting or receiving district adopts a motion to close the isolated school or parts thereof by:

(1) Unanimous vote of the full board of directors; or

(2) (A) A majority vote of the full board of directors, but less than a unanimous vote, and the motion is considered by and approved by a majority vote of members of the State Board of Education.

(B) Any school board of directors seeking the state board approval to close isolated schools or parts thereof under subdivision (b)(2)(A) of this section shall:

(i) No less than thirty (30) days prior to a regularly scheduled state board meeting, request a hearing on the matter before the state board and file a petition to have the motion reviewed and approved by the state board.

(ii) The petition shall:

(a) Identify the specific isolated schools or part thereof that the local board of directors has moved to close;

(b) State all reasons that the isolated schools or part thereof should be closed;

(c) State how the closure will serve the best interests of the students in the district as a whole;

(d) State if the closure will have any negative impact on desegregation efforts or violate any valid court order from a court of proper jurisdiction; and

(e) Have attached a copy of the final motion approving the closure by the local board of directors.

(C) (i) Upon receiving a petition for approval of a motion to close all or part of an isolated school under subdivision (b)(2)(A) of this section, the state board shall have the authority to review and approve or disapprove the petition.

(ii) The state board shall only approve a motion to close isolated schools or parts thereof under subdivision (b)(2)(A) of this section if the closure is in the best interest of the students in the school district as a whole.

(iii) The state board shall not close a school if the state board finds that the closure will have any negative impact on desegregation efforts or will violate any valid court order from a court of proper jurisdiction.

(D) (i) Except under subdivision (b)(2)(D)(ii) of this section, the state board shall not require the closure of all or part of an isolated school without a motion from the local board of directors as required under subdivision (b)(2)(A) of this section.

(ii) This section shall not be construed to restrict the authority of the Department of Education and the state board otherwise granted by law.

(c) Funding for isolated school districts shall be expended by the resulting or receiving district only on the operation, maintenance, and other expenses of the isolated schools within the resulting or receiving district.



§ 6-20-603 - Continued support of isolated school districts.

(a) Upon the effective date of consolidation, annexation, or reorganization, the following school districts that received isolated funding in the 2003-2004 school year shall become isolated school areas for the sole purpose of receiving isolated funding and shall have a per student isolated funding amount as follows: Click here to view image.

(b) Each school year, state financial aid in the form of isolated funding shall be provided to school districts containing an isolated school area in an amount equal to the prior-year three-quarter average daily membership of the isolated school area multiplied by the per student isolated funding amount for the isolated school areas as set forth under column "C" of subsection (a) of this section.

(c) (1) Except as provided under subdivision (c)(2) of this section, a school district may not receive isolated funding under this section for an isolated school area if the prior-year three-quarter average daily membership of the isolated school area exceeds three hundred fifty (350).

(2) A school district is entitled to receive the funding under this section for an isolated school area received by the school district in:

(A) A consolidation under § 6-13-1401 et seq. or § 6-13-1601 et seq.; or

(B) An annexation under § 6-13-1401 et seq. or § 6-13-1601 et seq.

(d) A school district receiving isolated funding for an isolated school area shall expend the funds solely for the operation, maintenance, and support of the isolated school area.

(e) (1) Except as provided under subdivision (e)(2) of this section, a school district that qualifies under § 6-20-601 to receive additional state aid because its prior-year three-quarter average daily membership is less than three hundred fifty (350) is not eligible to receive funding under this section.

(2) A school district may elect to receive funding under this section in lieu of funding under § 6-20-601 if the school district qualifies for funding under § 6-20-601 and for funding under this section.

(f) For the purposes of this section, school districts with isolated school areas shall account for the average daily membership of all schools located in the isolated school areas as required by the Department of Education and shall submit reports as required by the department.

(g) The department shall distribute isolated funding under this section in two (2) payments per school year.

(h) This section does not determine a school district's qualification as an isolated school district under § 6-20-601 as required to prohibit the closing of an isolated school in § 6-20-602.

(i) (1) (A) If all of an isolated school area in a school district is closed, the school district shall receive funding based on the prior-year three-quarter average daily membership of the isolated school area.

(B) If part of an isolated school area in a school district is closed, the school district funding is based on the prior-year three-quarter average daily membership of the part of the isolated school area that remains open.

(C) Funding received by a school district under this subsection is restricted for use at the closed isolated school area or for transporting students of the closed isolated school area to another school in the district.

(2) If a closed isolated school area is subsequently used by the school district for an alternative learning environment program or other regular classroom teaching, the school district using the now closed isolated school area may submit prior-year three-quarter average daily membership to the state to request funding under this section.

(j) The State Board of Education may promulgate rules as necessary for the proper implementation of this section.



§ 6-20-604 - Additional funding.

(a) The General Assembly finds that school districts that contain isolated schools need additional funding to provide an adequate education for students attending schools in those school districts.

(b) A school district shall receive special needs funding under subsections (c), (d), or (e) of this section if the school district meets the requirements of subsections (c), (d), or (e), respectively, of this section and if:

(1) The school district was consolidated or annexed or received an annexed school under § 6-13-1601 et seq.;

(2) The local school board of directors by majority vote determines that the isolated school is so isolated that to combine its operation to one (1) school district campus would be impractical or unwise; and

(3) The isolated school or school district:

(A) Meets the requirements of § 6-20-601 and filed an affidavit of isolated school status with the State Board of Education during the consolidation or annexation process, and the facts of the affidavit are verified by the state board or its designee;

(B) Meets the requirements of § 6-20-601 and filed an affidavit of isolated school status with the state board after the consolidation or annexation process or with regard to the 2006-2007 school year no later than June 1, 2006, and the facts of the affidavit are verified by the state board or its designee; or

(C) Meets the requirements of § 6-20-601 but for the prior-year three-quarter average daily membership requirement of three hundred fifty (350) students or fewer and filed an affidavit of isolated school status with the state board after the consolidation or annexation process or with regard to the 2006-2007 school year no later than June 1, 2006, and the facts of the affidavit are verified by the state board or its designee.

(c) A school district meeting the requirements of subsection (b) of this section shall receive an additional amount equal to twenty percent (20%) of the per-student foundation funding amount under § 6-20-2305(a)(2) multiplied by the prior-year three-quarter average daily membership for the school district to be used for the operation of the isolated school areas if the school district has:

(1) School facilities serving students in any grade in kindergarten through grade twelve (K-12), in one (1) or more isolated schools meeting the requirements of subsection (b) of this section;

(2) A prior-year three-quarter average daily membership for the school district of five hundred (500) or less; and

(3) A density ratio of one and three-tenths (1.3) students or less per square mile.

(d) (1) A school district meeting the requirements of subsection (b) of this section shall receive an additional amount equal to fifteen percent (15%) of the per-student foundation funding amount under § 6-20-2305(a)(2) multiplied by the prior-year three-quarter average daily membership for the school district to be used for the operation of the isolated school areas if the school district has:

(A) School facilities open for kindergarten through grade twelve (K-12) in two (2) or more isolated schools meeting the requirements of subsection (b) of this section and meeting the requirements of § 6-20-601 and if both isolated schools were annexed under § 6-13-1601 et seq.;

(B) A prior-year three-quarter average daily membership for the school district of five hundred one (501) to one thousand (1,000); and

(C) A density ratio of one and four-tenths (1.4) students or less per square mile.

(2) A school district with a three-quarter average daily membership of one thousand one (1,001) or greater is entitled to receive the funding under this section for an isolated school area received by the school district in:

(A) A consolidation under § 6-13-1401 et seq. or § 6-13-1601 et seq.; or

(B) An annexation under § 6-13-1401 et seq. or § 6-13-1601 et seq.

(e) (1) Except as provided in subdivision (e)(2) of this section, a school district meeting the requirements of subsection (b) of this section shall receive an additional amount equal to ten percent (10%) of the per-student foundation funding amount under § 6-20-2305(a)(2) multiplied by the prior-year three-quarter average daily membership of the isolated school area to be used for the operation of the isolated school area if the school district has school facilities open for kindergarten through grade twelve (K-12) in one (1) or more isolated school areas meeting the requirements of subsection (b) of this section.

(2) A school district shall receive an additional amount equal to ten percent (10%) of the per-student foundation funding amount under § 6-20-2305(a)(2) multiplied by the prior-year three-quarter average daily membership of the isolated school area to be used for the operation of the isolated school area if:

(A) The school district has school facilities serving students in any grade in kindergarten through grade twelve (K-12) in one (1) or more isolated school areas meeting the requirements of subsection (b) of this section; and

(B) The school district closed an isolated facility serving students in grades seven through twelve (7-12) between January 1, 2008, and July 1, 2008.

(f) A school district shall receive an additional amount equal to five percent (5%) of the per-student foundation funding amount under § 6-20-2305(a)(2) multiplied by the prior-year three-quarter average daily membership of the school district if the school district has a:

(1) Prior-year three-quarter average daily membership of less than five hundred (500) students; and

(2) Density ratio of two (2) students or less per square mile.

(g) A school district eligible for special needs funding under this section shall continue to be eligible to receive isolated school funding provided under § 6-20-603 but shall only receive funding under one (1) of the categories established under subsections (c)-(f) of this section.

(h) (1) This section is contingent on the appropriation and availability of funding for its purposes.

(2) (A) Undistributed funds under this section and §§ 6-20-601 and 6-20-603 shall be distributed on an equal basis per school district to each school district that is eligible to receive funds under subsections (c), (d), or (e) of this section.

(B) Funds distributed under subdivision (h)(2)(A) of this section shall be used by the school district only for transportation costs of the isolated school areas in the school district.

(3) Funding provided under this section is in addition to and in excess of the amount of funds necessary to provide an adequate education as required by the Arkansas Constitution and cannot be relied upon beyond the expiration date of an appropriation made for the purposes of this section.






Subchapter 7 - -- School Lunch Program

§ 6-20-701 - Definitions.

As used in this subchapter:

(1) "School" means public tax-supported elementary or high school; and

(2) "School district" means a voluntary corporation organized for educational purposes, having jurisdiction over a political unit of the county government; and

(3) "School lunch program" means a program under which lunches are served by any school in this state on a nonprofit basis to children in attendance, including any such program under which a school receives assistance out of funds appropriated by Congress.



§ 6-20-702 - Administration generally.

(a) The State Board of Education may enter into such agreements with any agency of the federal government, with any school district, or with any other agency or person and may prescribe such regulations, employ such personnel, and take such other action as it may deem necessary to provide for the establishment, maintenance, operation, and expansion of any school lunch program and to direct the disbursement of federal and state funds, in accordance with any applicable provisions of federal or state law.

(b) The state board may give technical advice and assistance to any school district in connection with the establishment and operation of any school lunch program and may assist in training personnel engaged in the operation of such program.



§ 6-20-703 - Disposition of federal funds.

(a) The State Board of Education is authorized to accept and direct the disbursement of funds appropriated by any act of Congress and apportioned to the state for use in connection with school lunch programs.

(b) The state board shall deposit all such funds received from the federal government into a special account and shall make disbursements directly to school districts upon receipt of proper claims prescribed by the state board.



§ 6-20-704 - Regulation and supervision of accounts, records, and operations.

(a) The State Board of Education shall prescribe regulations for the keeping of accounts and records and the making of reports by or under the supervision of school districts.

(b) These accounts and records shall at all times be available for inspection and audit by authorized officials and shall be preserved for such period of time, not in excess of five (5) years, as the state board may lawfully prescribe.

(c) The state board shall conduct or cause to be conducted such audits, inspections, and administrative reviews of accounts, records, and operations with respect to school lunch programs as may be necessary to determine whether its agreements with the school district regulations made pursuant to this subchapter are being complied with and to ensure that school lunch programs are effectively administered.



§ 6-20-705 - Studies and appraisals -- Reports.

The State Board of Education is authorized, to the extent that funds are available for that purpose, and in cooperation with other appropriate agencies and organizations, to:

(1) Conduct studies of methods for improving and expanding school lunch programs and promoting nutritional education in the schools;

(2) Conduct appraisals of the nutritive benefits of school lunch programs; and

(3) Report its findings and recommendations to the Governor and to the General Assembly.



§ 6-20-706 - Acceptance of gifts.

The State Board of Education and any school district may accept any gift for use in connection with any school lunch program.



§ 6-20-707 - Use of funds by school districts.

Pursuant to any power of school districts to operate or provide for the operation of school lunch programs in schools under their jurisdiction, school districts may use the funds disbursed to them under the provisions of this subchapter, gifts, and other funds received from sale of school lunches for establishment, expansion, and improvement of school lunch programs.



§ 6-20-708 - Appropriation of state funds authorized.

There is authorized to be appropriated from time to time out of money in the State Treasury not otherwise appropriated such sums as may be necessary to enable the State Board of Education to provide for the establishment, maintenance, operation, and expansion of school lunch programs, including, but not limited to, the payment of administrative expenses and the matching or supplementing of federal funds.



§ 6-20-709 - School lunch menus.

(a) In addition to following the dietary guidelines of the National School Lunch Program, each school district shall provide to the school district's school nutrition and physical activity advisory committee:

(1) Information on the requirements and standards of the program; and

(2) Menus for the program and other food sold in the school cafeteria on a quarterly basis.

(b) The school nutrition and physical activity advisory committee shall provide recommendations to the school district concerning menus and other foods sold in the school cafeteria.

(c) The Child Health Advisory Committee, the Child Nutrition Unit of the Department of Education, and the Department of Health shall provide technical assistance as necessary.






Subchapter 8 - -- Revolving Loan Program -- General Provisions

§ 6-20-801 - Continuance of Revolving Loan Fund.

(a) The fund in the State Treasury known as the Revolving Loan Fund shall continue, under the exclusive jurisdiction of the State Board of Education, as the lending fund for the Public School Fund.

(b) All unencumbered assets, both cash and securities, in the Revolving Loan Fund shall remain inviolate and intact as though in the Public School Fund and shall be held by the Treasurer of State, as custodian, subject, however, to its administration by the state board for the purposes provided in this subchapter.

(c) All earnings received on the investment of assets held in the Revolving Loan Fund shall be used for the following purposes, and in the following order of priority:

(1) To pay expenses of the operation of the revolving loan program administered by the state board and the Department of Education; and

(2) To fund revolving loans made pursuant to § 6-20-802 or any like or successor law.



§ 6-20-802 - Purposes of loan.

Subject to the conditions and limitations contained in this subchapter, any school district may borrow and the State Board of Education may lend moneys in the Revolving Loan Fund for any of the following purposes:

(1) The funding of its legally issued and outstanding postdated warrants;

(2) The purchase of new or used school buses or the refurbishing of school buses;

(3) The payment of premiums on insurance policies covering its school buildings, facilities, and equipment in instances where the insurance coverage extends three (3) years or longer;

(4) The replacement of or payment of the school district's pro rata part of the expense of employing professional appraisers as authorized by § 26-26-601 et seq. [repealed] or other laws providing for the appraisal or reappraisal and assessment of property for ad valorem tax purposes;

(5) The making of major repairs and the construction of additions to existing school buildings and facilities;

(6) The purchase of surplus buildings and equipment;

(7) The purchase of sites for and the cost of construction thereon of school buildings and facilities and the purchase of equipment for the buildings;

(8) The purchase of its legally issued and outstanding commercial bonds at a discount provided that a substantial savings in gross interest charges can be thus effected;

(9) The refunding of all or any part of its legally issued and outstanding debt, both funded and unfunded;

(10) The purchase of equipment;

(11) The payment on loans secured for settlement resulting from litigation against a school district;

(12) The purchase of energy conservation measures as defined in § 6-20-401; and

(13) (A) (i) The maintenance and operation of the school district in an amount equal to delinquent property taxes resulting from bankruptcies or receiverships of taxpayers.

(ii) Loans to school districts in an amount equal to insured facility loss or damage when the insurance claim is being litigated or arbitrated.

(B) For purposes of this subdivision (13), the loans become payable and due when the final settlement is made, and the loan limits prescribed by § 6-20-803 shall not apply.



§ 6-20-803 - Loans to local school districts.

The maximum amount of money a local school district may borrow from the Revolving Loan Fund shall be five hundred thousand dollars ($500,000).



§ 6-20-804 - Application for loan.

(a) The board of directors of any school district desiring to borrow money from the Revolving Loan Fund, acting through its chair or president, and secretary, shall file a formal application with the State Board of Education. The application shall contain the following information:

(1) The name, number, and location of the school district;

(2) The date and place of the meeting of the board of directors at which action was taken authorizing its chair or president, and secretary to make formal application for a loan;

(3) The purpose for which the proceeds of the loan would be used;

(4) The amount of the assessed valuation of both real and personal property within its boundaries for the then-current year;

(5) The estimated amount that it proposes to borrow, together with supporting evidence upon which the estimate is based;

(6) A detailed description of its valid outstanding debt, both funded and unfunded, itemizing the respective amounts thereof, and a statement setting forth the security, if any, pledged to the payment of each classification of the debt;

(7) The method that it proposes to adopt to secure, and to amortize, any proposed borrowing from the Revolving Loan Fund; and

(8) Such additional information as may be required by the state board.

(b) Each application shall be executed in duplicate, the original to be filed with the state board and one (1) copy to be retained in the files of the school district.



§ 6-20-805 - Approval, partial approval, or disapproval of loans.

(a) Within a reasonable time after its receipt, each application shall be examined by the Commissioner of Education as to accuracy with respect to answers contained therein relating to fiscal matters; a statement of the commissioner's findings, together with the commissioner's recommendations, shall be submitted with the application to the State Board of Education for consideration.

(b) After considering the merits of each application, the state board may, in its discretion, approve the application for the full amount of the proposed loan, approve the application for a loan of a lesser amount than the amount requested, or disapprove the application. The applicant shall forthwith be notified by the commissioner of the action taken by the state board.

(c) The state board may, by resolution, delegate to the commissioner any of the powers or duties vested in or imposed upon it by this subchapter with respect to the approval of loans made from the Revolving Loan Fund in instances in which such loans are to be evidenced by revolving loan certificates of indebtedness.

(d) Such delegated powers and duties may be exercised by the commissioner in the name of the state board.



§ 6-20-806 - Revolving loan bonds and certificates of indebtedness.

(a) Each such loan that is to be amortized or paid in full, both principal and interest, within or at the end of ten (10) years from the date of its approval by the State Board of Education shall be evidenced by the school district's obligations that shall be designated and known as "revolving loan certificates of indebtedness". Each such loan whose date of final principal and interest maturity extends beyond the ten-year period shall be evidenced by the school district's obligations, which shall be designated and known as "revolving loan bonds".

(b) Revolving loan bonds and revolving loan certificates of indebtedness shall be in such form and denomination, shall have such dates and maturities, shall bear interest payable at such times, and at such rates, but not to exceed the maximum lawful rate as defined below, shall be payable at such place or places, shall contain such provisions as to registration of ownership, if in its opinion registration is desirable, and shall contain such provisions as to redemption prior to maturity at such prices, including such premiums, all as the state board shall determine. The bonds and certificates shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions as to registration of ownership set forth above.

(c) As used in this section, "maximum lawful rate" means a rate of interest equal to five percent (5%) per annum above the rate for primary credit or its functional equivalent in effect at the Federal Reserve bank in the Federal Reserve district in which Arkansas is located at the time an application for a loan is approved.

(d) The state board shall continually endeavor to keep the interest rates on revolving loan bonds and revolving loan certificates of indebtedness as low as possible, consistent with the continued and assured funding of the revolving loan program. To this end, the state board will obtain and consider relevant information regarding economic conditions and interest rates on comparable obligations and shall fix and alter interest rates of revolving loan bonds and revolving loan certificates of indebtedness as feasible and appropriate.



§ 6-20-807 - Pledge to secure payment of obligation.

(a) For the purpose of fully securing revolving loan bonds or revolving loan certificates of indebtedness, the issuing school district may pledge any one (1) or more of the following, as shall be determined by the State Board of Education, as a condition precedent to the making of any such loans:

(1) The proceeds of taxes to be collected from a continuing ad valorem tax levy on all of the taxable real and personal property within the bounds of the school district, such levy having been proposed by the board of directors of the issuing school district and approved by a majority of the qualified electors of the school district voting on the proposition at an election called and held according to law;

(2) The per capita apportionment, or any part thereof, allocable to the school district from the Public School Fund;

(3) Any other moneys allocable to the school district by the State of Arkansas, the use of which is not otherwise specifically provided by law;

(4) Any surplus revenues arising each year from taxes voted to meet annual debt service requirements of any other issues of the school district's obligations; and

(5) Any other revenues or resources of the school district that may be legally pledged to secure obligations of the school district.

(b) In the event the proceeds of any such loan are to be used for the retirement of any of its legally issued and outstanding commercial bonds, the school district may, in lieu of the pledge requirements provided in subsection (a) of this section and subject to the approval of the state board, secure the payment of any such loan by the deposit with the state board of all commercial bonds so purchased.

(c) In all instances, the pledge to secure the payment of the revolving loan bonds or revolving loan certificates of indebtedness, both principal and interest, shall be contained in a resolution adopted by the board of directors of the school district.



§ 6-20-808 - Pledge of ad valorem tax levy -- Duty of county officers.

(a) In each instance in which a loan from the Revolving Loan Fund is to be secured in whole or in part from the proceeds of taxes to be collected from a continuing ad valorem tax levy to be approved by a majority of the qualified electors of the district voting on the proposition at an election, the form of ballot, and all such other things and matters required to be done and passed upon, shall be the same in all respects as though commercial bonds were to be issued. Each such ballot shall reflect:

(1) The total amount of funds which the school district proposes to borrow, and the purposes for which the proposed loan is to be used; and

(2) The number of mills on each dollar of the assessed valuation of taxable property within the bounds of the school district to be levied annually to meet the debt service requirements of the obligations.

(b) Whenever at any such election the electors approve the annual levy of taxes for the purposes aforesaid, it shall be the duty of the clerk of the county court of the county in which the school district is located to present the proposition each year to the levying court of the county on the first day when it is in session for the levy of taxes, and it shall be the duty of the levying court to levy the rate as so presented by the county clerk. In the event that the county clerk shall fail to present the proposition to the levying court or in the event that the levying court shall fail to take affirmative action in respect to the making of such levy, it shall, nevertheless, be the duty of the official required by law to make the extension of taxes on the tax rolls to extend the taxes at the rate so approved by the electors on all taxable real and personal property within the bounds of the school district.

(c) All taxes collected under the levy shall be, by the county treasurer or school district treasurer, set aside and apart from all other funds of the school district for use only for the purpose of meeting the annual debt service requirements of the obligations secured by the pledge of such ad valorem tax levy, provided that any surplus accruing annually from the collection of taxes under any such levy may be, by resolution adopted by the board of directors of the school district, transferred by the county treasurer or school district treasurer to the school district's general operating fund.



§ 6-20-809 - Loans secured by district sources other than ad valorem tax levy.

(a) In each instance in which a loan from the Revolving Loan Fund is to be secured in whole by funds derived from sources other than from a specifically voted continuing ad valorem tax levy on the taxable real and personal property within the bounds of the school district, the board of directors of the school district, acting through its chair or president, and secretary, shall cause to be published by one (1) insertion in a newspaper having a general circulation within the school district a notice of its intention to borrow funds, setting forth therein the amount of funds that it proposes to borrow, the purposes for which the funds are to be used, and the particular funds of the school district that it proposes to pledge to secure the payment of the loan.

(b) In no such instance may a loan be made from the Revolving Loan Fund without the approval of a majority of the qualified electors voting on the proposition at a legally held school election whenever, on or before the fourteenth day next following the publication of any such notice as aforesaid, petitions objecting to such proposed loan containing the signatures of not less than twenty percent (20%) of the qualified electors residing within the school district shall be filed with, and certified as sufficient by, the clerk of the county court of the county in which the school district is located.

(c) In the event, however, that no such petitions shall be filed within the fourteen-day period, or in the event any such petitions that may be filed within the period shall fail to contain the requisite number of valid signatures as certified by the county court clerk, the school district board of directors shall proceed with the making of the loan.



§ 6-20-810 - Certificate of approval -- Instrument negotiable.

(a) Whenever all of the conditions required by this law have been met, the Commissioner of Education shall execute a certificate on each revolving loan bond or revolving loan certificate of indebtedness to the effect that the bond or certificate, and the issue of which it is a part, has been approved by the State Board of Education.

(b) Thereafter, each such revolving loan bond or revolving loan certificate of indebtedness shall be a negotiable instrument.



§ 6-20-811 - Delivery of obligations -- Drawing and receipt of warrant -- Use of funds.

(a) All such obligations shall be delivered to the State Board of Education, and coincident therewith the Commissioner of Education shall cause a state warrant to be drawn upon the Revolving Loan Fund or the Revolving Certificate Proceeds Account, payable to the treasurer of the issuing school district if the school district has a treasurer or to the county treasurer of the county in which the school district is located if the school district does not have a treasurer, in an amount equal to the principal amount of the revolving loan bonds or revolving loan certificates of indebtedness.

(b) Upon receipt of the state warrant, the school district treasurer or the county treasurer, as the case may be, shall deposit the proceeds thereof to the credit of the school district, and such funds shall thereafter be used by the school district only for the purposes for which the loan is granted.

(c) All revolving loan bonds or revolving loan certificates of indebtedness shall be negotiable instruments, as set forth in § 6-20-806, and any or all such obligations may be assigned and sold by the commissioner.

(d) Any sale pursuant to subsection (c) of this section shall be in the open market upon not fewer than four (4) invitations for bids and, in consummation of any such sale, the commissioner, or such other person as may be designated by the state board, may execute and deliver such assignments, notices, servicing agreements, and other agreements and writings as may be appropriate.

(e) The proceeds of any sale pursuant to this section shall be deposited in the Revolving Certificate Proceeds Account, subject to payment of the costs of sale and servicing of such revolving loan bonds or revolving loan certificates of indebtedness, as set forth in written instructions executed by the commissioner or such other person as may be designated by the state board.

(f) The state board shall have authority to adopt rules and regulations necessary to implement this section.



§ 6-20-812 - Interest and payments of principal deposited in State Treasury.

(a) Subject to the provisions of subsection (b) of this section, all interest received on securities held in the Revolving Loan Fund shall be deposited into the State Treasury and credited to the Permanent School Revolving Loan Fund.

(b) In the event of the sale of any school district obligations pursuant to § 6-20-811, all principal and interest payments on such school district obligations shall be regarded and treated as cash funds and shall not be deposited into the State Treasury, but shall be deposited into a bank or banks approved by the Commissioner of Education.



§ 6-20-813 - Principal and interest charge against revenues of school district.

Principal and interest maturities of obligations issued under the provisions of this subchapter shall be a charge against the revenues of the school district for the fiscal year in which the maturities are respectively due.



§ 6-20-814 - Default or threatened default.

(a) In the event of a default or threatened default in the payment of the principal of or interest on any revolving loan bonds or revolving loan certificates of indebtedness, the Commissioner of Education is authorized and directed to withhold from the apportionment otherwise due any borrowing school district, moneys in amounts sufficient to obviate or avoid any default or threatened default.

(b) The Chief Fiscal Officer of the State shall prescribe the method of procedure to be followed in any such event to obviate or avoid any default or threatened default.

(c) Under such rules and regulations as shall be established by the Chief Fiscal Officer of the State, all maturities of principal and interest, as and when due, may be withheld from any such apportionments when mutually agreeable to the commissioner and the board of directors of the debtor school district.



§ 6-20-815 - Refunding obligations.

(a) In order that the Revolving Loan Program may be kept on a sound financial basis, school districts having heretofore issued revolving loan bonds or revolving loan certificates of indebtedness are authorized to issue refunding bonds, in the case of revolving loan bonds, and refunding certificates, in the case of revolving loan certificates of indebtedness, herein collectively referred to as refunding obligations.

(b) Refunding obligations may be issued pursuant to the prior approval of the State Board of Education and may bear a higher rate of interest than the bonds or certificates being refunded.

(c) The last maturity date of the refunding obligations must not be later than the last maturity date of the bonds or certificates being refunded.

(d) Refunding obligations shall enjoy the same security for their payment as was enjoyed by the bonds or certificates refunded thereby, including particularly and without limitation, any continuing annual debt service fund tax voted and pledged to their payment.

(e) Except as to particulars dealt with in this section, refunding obligations shall be governed, insofar as their authorization and security are concerned, by the provisions of this subchapter.



§ 6-20-816 - Fees prohibited.

(a) No fees of any nature, fiscal agent's, legal, or otherwise, shall be paid either directly or indirectly for any service performed with respect to any loan made under the provisions of this subchapter.

(b) Any person who shall give or receive any such fee, or any person who shall use or cause to be used the proceeds of any such loan for any school purpose other than that for which it is made, shall be guilty of a Class B misdemeanor.



§ 6-20-817 - Prior loans validated.

All outstanding loans evidenced by revolving loan bonds and certificates of indebtedness made under the provisions of the laws or parts of laws repealed by this subchapter are validated, ratified, and confirmed; such evidences of debt are, respectively, found and declared to be the valid and subsisting obligations of the makers in accordance with the terms thereof, and the pledges to secure the payment of such obligations shall continue to be pledged for such purpose.



§ 6-20-818 - Loans to education service cooperatives.

(a) Subject to the conditions and limitations of this section, any education service cooperative established under The Education Service Cooperative Act of 1985, § 6-13-1001 et seq. may borrow, and the State Board of Education may lend, moneys in the Revolving Loan Fund.

(b) The maximum amount of money an education service cooperative may owe the Revolving Loan Fund at any one (1) time is that equal to a six-month's basic grant for the fiscal year in which a loan is sought.

(c) The board of directors of any education service cooperative desiring to borrow money from the Revolving Loan Fund, acting through its executive director, shall file a formal application with the state board. The application shall contain the following information:

(1) The name and location of the education service cooperative;

(2) The date and place of the meeting of the board of directors at which action was taken authorizing the executive director to make formal application for a loan;

(3) The estimated amount that it proposes to borrow, together with supporting evidence upon which the estimate is based;

(4) The purpose for which the proceeds of the loan would be used;

(5) The security for the loan and the method and schedule for repayment; and

(6) Such additional information as may be required by the state board.

(d) After considering the merits of each application, the state board may, in its discretion:

(1) Approve the application for the full amount of the proposed loan;

(2) Approve the application for a loan of a lesser amount than the amount requested; or

(3) Disapprove the application.

(e) Each such loan, which is to be paid in full as to both principal and interest within or at the end of ten (10) years from the date of its approval by the state board, shall be evidenced by a certificate executed by the Commissioner of Education. Thereafter, each such certificate shall be a negotiable instrument.






Subchapter 9 - -- Revolving Loan Program -- State Board of Education Certificates

§ 6-20-901 - Construction and implementation of subchapter.

(a) This subchapter shall be construed liberally.

(b) In this regard, it is determined and declared that this subchapter is the sole authority necessary for the performance of the acts authorized including, without limitation, the issuance of the certificates.

(c) There is conferred upon the State Board of Education and upon the Board of Trustees of the Arkansas Teacher Retirement System the authority to take all action and do or cause to be done such things as shall be necessary or desirable to accomplish and implement the purposes and intent of this subchapter according to the import hereof.



§ 6-20-902 - Certificates generally.

(a) In order to obtain funds needed for the proper operation of its Revolving Loan Program, the State Board of Education is authorized to issue from time to time certificates of indebtedness.

(b) The aggregate principal amount of all certificates outstanding at one time may not exceed five million dollars ($5,000,000).

(c) The certificates may be in such form and denominations, may have such date, may mature at such time, may bear interest payable at such times and at such rates, may be payable at such place or places, may be subject to such terms of redemption prior to maturity at such prices, and may contain such other terms and provisions as the state board shall determine.

(d) The certificates shall be negotiable instruments under the laws of the State of Arkansas.



§ 6-20-903 - Execution and validity of certificates.

(a) The certificates shall be executed by the manual signatures of the chair and secretary of the State Board of Education.

(b) In case any of the officers whose signatures appear on the certificates shall cease to be that officer before the delivery of the certificates, his or her signature shall nevertheless be valid and sufficient for all purposes.



§ 6-20-904 - Obligations -- Security -- Payment.

(a) The certificates shall be obligations of the State Board of Education only, secured by a pledge of the collateral and payable from the proceeds realized from the collateral, as specified in § 6-20-905.

(b) The certificates shall not be obligations of the State of Arkansas and shall not be secured by a pledge of any revenues belonging to the State of Arkansas.

(c) It shall be stated on the face of each certificate that it has been issued under this subchapter.



§ 6-20-905 - Collateral.

(a) The State Board of Education shall purchase out of the Revolving Certificate Proceeds Account and shall set aside as collateral revolving loan bonds of school districts that bear the same or greater rates of interest and, in the aggregate, equal the principal amount of the certificates with the end in view of ensuring the availability at all times of collateral that will produce sufficient funds to meet interest and principal payments on the certificates as they become due.

(b) The collateral shall either be delivered to the holder of the certificate to which applicable or held as a separate fund for the benefit of the holder.

(c) The collateral must mature at such times as will permit the principal of the certificates to be paid as it becomes due.

(d) The interest and principal payments received on the collateral shall be applied to the payment of the interest on and principal of the certificate to which it is pledged.

(e) The delivery or setting aside of the collateral as provided in this subchapter shall constitute a valid and perfected pledge thereof without more, notwithstanding the provisions of any other law pertaining to pledges and their perfecting which, but for the provisions hereof, would be applicable.



§ 6-20-906 - Authority to purchase certificates.

(a) The Board of Trustees of the Arkansas Teacher Retirement System, hereinafter called Teacher Retirement Board, is authorized to purchase certificates issued under this subchapter.

(b) Payment may be effected in the State Treasury by charging the Teacher Retirement Fund with the purchase price and crediting the Revolving Loan Fund of the State Board of Education.

(c) Any certificate so purchased by the Teacher Retirement Board shall be delivered to the custodian of the Arkansas Teacher Retirement System.



§ 6-20-907 - Revolving Certificate Proceeds Account.

(a) The State Board of Education must receive no less than par and accrued interest for the certificates, which are called "proceeds".

(b) The proceeds shall not be deposited in the Revolving Loan Fund and the certificates shall not be considered obligations owned by the state board for purposes of Acts 1963, No. 443 and the obligations of the state board thereunder.

(c) The state board shall deposit the proceeds in a special fund designated "State Board Certificate Revolving Loan Account", herein sometimes called "Revolving Certificate Proceeds Account".

(d) Any moneys in the Revolving Certificate Proceeds Account not immediately required for the Revolving Loan Program may be invested, pursuant to the direction of the Commissioner of Education, in direct obligations of the United States, and all earnings on investments shall remain in and be part of the Revolving Certificate Proceeds Account.



§ 6-20-908 - Tax exemptions -- Exception.

The principal of and interest on certificates issued under the authority of this subchapter shall be exempt from all state, county, and municipal taxes; this exemption shall include income, inheritance, and estate taxes.






Subchapter 10 - -- Revolving Loan Program -- Alternative State Financing

§ 6-20-1001 - Definition.

As used in this subchapter, "maximum lawful rate" means a rate of interest equal to five percent (5%) per annum above the rate for primary credit or its functional equivalent in effect at the Federal Reserve bank in the Federal Reserve district in which Arkansas is located at the time a bid for bonds is accepted.



§ 6-20-1002 - Construction.

(a) This subchapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.

(b) The provisions of this subchapter are supplemental and shall not be construed to affect in any way the authority of the State Board of Education to issue certificates of indebtedness under the provisions of § 6-20-901 et seq. The certificates are also known as the "state board certificates".



§ 6-20-1003 - Authority to engage and pay for professional help.

The State Board of Education is authorized to engage and pay professional, technical, and other help it shall determine to be necessary or desirable in assisting it to carry out effectively the authorities, functions, powers, and duties conferred and imposed upon it by this subchapter.



§ 6-20-1004 - Authority to issue bonds.

The State Board of Education is authorized to issue bonds from time to time, as described hereinafter, and to use the proceeds thereof, together with other available funds, for the purpose of financing the operation of the Revolving Loan Program, as administered by the state board pursuant to § 6-20-801 et seq. or any similar law, as set forth herein, paying expenses incidental to the sale and issuance of the bonds, providing for necessary reserves to secure the bonds, and providing for payments of debt service on the bonds until revenues are available.



§ 6-20-1005 - Maximum amount of bonds.

The total principal amount of the bonds outstanding at any time shall not exceed fifteen million dollars ($15,000,000).



§ 6-20-1006 - Authorizing resolution -- Nature and contents of bonds.

(a) The bonds shall be authorized by resolution of the State Board of Education.

(b) The bonds may be coupon bonds, payable to bearer, or may be registered as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination, may be in such form and denomination, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, not exceeding the maximum lawful rate, as defined in § 6-20-1001, may be made payable at such places within or without the State of Arkansas, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the state board shall determine.

(c) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth in subsection (b) of this section.

(d) The authorizing resolution may provide for the execution by the state board of a trust indenture with a bank or trust company within or without the State of Arkansas.

(e) The authorizing resolution or the indenture may contain any other terms, covenants, and conditions that are deemed desirable by the state board, including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds, and the nature of the security and pledge, as set forth in § 6-20-1011, in that event;

(2) The custody and application of the proceeds of the bonds;

(3) The collection and disposition of revenues;

(4) The investing and reinvesting, in securities specified by the state board, of any moneys during the periods not needed for authorized purposes; and

(5) The rights, duties, and obligations of the state board and of the holders and registered owners of the bonds.



§ 6-20-1007 - Issuance and designation of bonds.

The bonds may be issued at one (1) time or from time to time, and each bond shall bear the designation "Arkansas State Board of Education Consolidated Revolving Loan Bond" and an appropriate designation of the issue or series of which it is a part.



§ 6-20-1008 - Sale and award of bonds.

(a) The bonds shall be sold at public sale on sealed bids.

(b) Notice of the sale shall be published one (1) time a week for at least two (2) consecutive weeks in a newspaper published in the City of Little Rock and having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale. The notice may be published in such other publications as the State Board of Education may determine.

(c) The bonds may be sold at such price as the state board may accept, including sale at a discount, but in no event shall any bid be accepted that would require the state board to pay interest on the amount received at a rate in excess of the maximum lawful rate.

(d) The award, if made, shall be to the bidder whose bid results in the lowest net interest cost, which shall be determined by computing the aggregate interest cost from date to maturity at the rate or rates bid and deducting the amount of any premium or adding the amount of any discount.



§ 6-20-1009 - Execution of bonds -- Signatures.

(a) The bonds shall be executed by the Chair and the Secretary of the State Board of Education.

(b) The coupons attached to the bonds shall be executed by the facsimile signature of the chair of the state board.

(c) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of those bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.



§ 6-20-1010 - Deposit of proceeds.

(a) The proceeds of the sale of the bonds of any issue or series shall be deposited into the State Board Certificate Revolving Loan Account created pursuant to § 6-20-907.

(b) The proceeds shall not be deposited into the Revolving Loan Fund, and none of the pledged obligations identified in § 6-20-1011 shall be held by the Treasurer of State or be considered to have been purchased or to be owned by the State Board of Education for any purpose of Acts 1963, No. 443, as amended.



§ 6-20-1011 - Obligations.

(a) The bonds shall be special obligations of the State Board of Education only, secured as provided herein. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter, that in no event does it constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged, and that it is not secured by a mortgage or lien on any land or buildings belonging to the State of Arkansas or the state board. No member of the state board shall be personally liable on any bond or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this subchapter unless the member shall have acted with a corrupt intent. The principal of, interest on, and trustee's and paying agent's fees in connection with the bonds shall be secured by a pledge of and shall be payable from the pledged revenues and the pledged obligations as defined in subsection (c) of this section.

(b) The bonds shall be secured by a pledge of and shall be payable from the payments of principal of and interest on revolving loan certificates of indebtedness or revolving loan bonds of Arkansas school districts acquired by the state board pursuant to § 6-20-801 et seq. or any similar law hereafter enacted, designated by the state board, as set forth in this section.

(c) (1) Each authorizing resolution or indenture shall designate the particular school district revolving loan bonds or revolving loan certificates of indebtedness, also called the pledged obligations, the payments of the principal of and interest on which are to be pledged to payment of the particular issue or series of bonds involved. Such payments are herein referred to as pledged revenues.

(2) Any authorizing resolution or indenture may provide for the release, exchange, and substitution of pledged obligations and for the release of pledged revenues upon terms and conditions set forth therein and may provide for the issuance of additional bonds secured by a pledge or pledges inferior to or on a parity with the pledge or pledges securing the bonds authorized or secured thereby, upon terms and conditions set forth therein.

(d) Each authorizing resolution or indenture shall provide that the pledged obligations shall be delivered to and held by the trustee, as custodian, or shall be held by the state board in such a way as to be segregated from all other assets of the state board, the details in this regard to be set forth in the authorizing resolution or indenture.

(e) The pledged revenues shall be used solely for payment of the principal of, interest on, and trustee's and paying agent's fees in connection with the bonds, but the authorizing resolution or indenture may provide for release of the pledged revenues as set forth in this section.

(f) The pledged revenues are declared to be cash funds, restricted in their use and dedicated and to be used as provided herein. So long as any of the bonds are outstanding, the pledged revenues shall not be deposited into the State Treasury but shall be deposited, as and when received, in a bank or banks selected by the state board from time to time.

(g) Upon payment or discharge of all bonds of any issue or series outstanding to the payment of which any pledged revenues are pledged, the pledged revenues shall, without further action by the state board, be released from the pledge securing such bonds and shall be deposited into the State Board Certificate Revolving Loan Account or shall be otherwise applied to the financing of the Revolving Loan Program.



§ 6-20-1012 - Validation of bonds and certificates.

(a) All outstanding revolving loan bonds and revolving loan certificates of indebtedness issued by school districts and acquired by the State Board of Education pursuant to § 6-20-801 et seq. are found and declared to be valid and to evidence obligations of the school districts by which they are issued, according to their terms, and are validated, ratified, and confirmed.

(b) (1) There shall be delivered to the state board, in connection with the acquisition of all revolving loan bonds and certificates of indebtedness, a copy of the resolution of the board of directors of the issuing school district authorizing such obligations, together with a certificate, executed by the president and secretary of the board of directors of the issuing school district, certifying that the action necessary for the valid authorization and issuance of such obligations has been taken, setting forth a description of such action, and, in the case of such obligations secured in whole or in part by a pledge of collections of an ad valorem tax, accompanied by a certificate executed by the county clerk or county clerks of the county or counties in which the issuing school district is located certifying that such tax has been or will be extended for collection and setting out the year in which such collection commenced or will commence.

(2) Upon the delivery to the state board of such resolution and certificate, such obligations covered thereby shall be conclusively deemed to be valid, and the validity of such obligations shall not thereafter be subject to challenge on any ground.

(3) The state board may prescribe the form of the resolution and certificate provided for in this subsection (b).



§ 6-20-1013 - Tax exemptions.

Bonds issued under the provisions of this subchapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes, and the exemption shall include income, inheritance, and estate taxes.



§ 6-20-1014 - Investment of retirement system funds.

The board of trustees of any retirement system now existing or hereafter created by the General Assembly may, in its discretion, invest its funds in bonds issued under this subchapter.



§ 6-20-1015 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter and for the refunding of any state board certificates issued by the State Board of Education.

(b) Refunding bonds may either be sold or delivered in exchange for the bonds being refunded.

(c) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the board in the resolution or indenture securing the refunding bonds.

(d) The resolution or indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority of pledge as was enjoyed by the bonds refunded.

(e) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of bonds.



§ 6-20-1016 - Prohibition on creation of rights.

This subchapter shall not create any right, and no right shall arise under it, until the initial issue or series of bonds authorized by this subchapter shall have been sold and delivered by the State Board of Education.



§ 6-20-1017 - Purchase of bonds and certificates by Treasurer of State.

(a) The Treasurer of State shall, upon written request of the Commissioner of Education, acting on authority of the State Board of Education, purchase from the state board, at par, plus any accrued interest, revolving loan bonds or revolving loan certificates of indebtedness of school districts in this state whenever the state board shall present them to the Treasurer of State for purchase.

(b) All revolving loan bonds or certificates of indebtedness acquired by the Treasurer of State shall be deposited into the Securities Account in the State Treasury. However, the Treasurer of State's aggregate holdings at any one (1) time of the revolving loan bonds or revolving loan certificates of indebtedness shall not exceed the sum of fifteen million dollars ($15,000,000).

(c) The moneys that the Treasurer of State may use in the purchase of any revolving loan bonds or revolving loan certificates of indebtedness shall be those funds available for investment under the provisions of the State Treasury Management Law, § 19-3-501 et seq.

(d) The interest received from investments by the Treasurer of State on revolving loan bonds or revolving loan certificates of indebtedness shall be credited to the Securities Reserve Fund to be used for the same purposes as other moneys deposited into said fund as provided by law.

(e) The Treasurer of State shall sell and redeliver any such revolving loan bonds or revolving loan certificates of indebtedness to the state board, upon request, at a price of par plus accrued interest to the date of such redelivery.






Subchapter 11 - -- Revolving Loan Fund -- Emergency Revolving Loan Fund Account



Subchapter 12 - -- District Bonds

§ 6-20-1201 - Authority to borrow money and issue negotiable bonds.

A school district may borrow money and issue negotiable bonds to repay borrowed moneys from school funds for:

(1) Building and equipping school buildings;

(2) Making additions and repairs to school buildings;

(3) Purchasing sites for school buildings;

(4) Purchasing new or used school buses;

(5) Refurbishing school buses;

(6) Providing professional development and training of teachers or other programs authorized under the federally recognized Qualified Zone Academy Bond program, 26 U.S.C. § 1397E; and

(7) Paying off outstanding postdated warrants, installment contracts, revolving loans, and lease-purchase agreements, as provided by law.



§ 6-20-1202 - Limitations of bonded indebtedness -- Conversion of authorized bond issues.

(a) For acquiring a building site, building or equipping a new school building, repairing, making additions to, or equipping a present school building, purchasing new or used school buses or refurbishing school buses, or the professional development and training of teachers or other programs authorized under the federally recognized qualified zone academy bond program codified at 26 U.S.C. § 1397E, any school district of the State of Arkansas is authorized to borrow money and issue negotiable bonds for the repayment thereof from school funds.

(b) Subsection (a) of this section shall not prohibit the conversion of authorized bond issues to bonds bearing a lower rate of interest, subject to the approval of the Commissioner of Education, upon such terms that the school district shall receive no less and pay no more in principal and interest combined than it would receive and pay in principal and interest combined if the bonds were not converted.



§ 6-20-1203 - Bonds to comply with existing statutes.

All bonds authorized to be issued under this statute shall be issued in full compliance, except as to the limitation on the percentage of assessed valuation set out in Acts 1931, No. 169, § 60 [repealed], with all of the laws governing the issuance of school bonds in effect at the time of their issuance.



§ 6-20-1204 - Form of bonds -- Security.

(a) School bonds shall be issued by a school district in such form as the directors of the district shall prescribe.

(b) School bonds may be secured by debt service millage.

(c) (1) As additional security for the payment of any bond of a school district, the State Board of Education shall cure any delinquencies in payment by withholding state aid due the district.

(2) (A) (i) Whenever the designated paying agent for receipt of the district's payments does not receive a payment when due pursuant to the authorizing documents, the paying agent will be entitled to payment from the withheld state aid in any amount sufficient to cure the payment deficiency upon notifying the Commissioner of Education and the superintendent of the school district by telephone, facsimile, or other similar communication followed by written verification.

(ii) Unless the commissioner determines that payment has been made by the school district and that there is no longer a payment deficiency, the commissioner shall withhold from the next distribution of state aid and remit to the paying agent an amount sufficient to cure the deficiency.

(B) In the event that the amount next due to be distributed to the delinquent school district is not sufficient to cure the delinquency, the commissioner shall continue to withhold state aid as due and remit it to the paying agent until the payment deficiency has been cured.

(C) If the commissioner is notified that a school district is delinquent on two (2) or more obligations, the commissioner shall make payment to paying agents in the order of receipt of notices of the delinquencies.

(3) If the state board withholds state aid from a school district pursuant to this subsection (c), the school district shall be classified as a Phase III school district in distress as described in § 6-20-1609 [repealed].

(d) Holders of bonds of the school district shall have a first and prior right and security interest in the revenue produced by the debt service millage pledged by the school district to the payment of its bonds.



§ 6-20-1205 - Submission of statement prior to issuing bonds -- Approval.

(a) When any school district board of directors desires to issue bonds for the purposes described in § 6-20-1201, the school district board of directors:

(1) Shall furnish to the Commissioner of Education a statement of the amount proposed to be borrowed and of the maturity of the indebtedness, a financial statement of the affairs of the school district, and a certificate from the county clerk showing the then-assessed valuation of the real, personal, and utility property in the school district; and

(2) Shall not sell bonds until the issue is approved by the State Board of Education or by the commissioner, to be evidenced by a writing signed by the state board or the commissioner and bearing the seal of the state board.

(b) In addition to other reasons for disapproval of a bond issue provided under law or by regulation, neither the state board nor the commissioner shall approve the sale of bonds for the purposes described in § 6-20-1201 if that sale would cause an increase in the millage levy without a vote of the electors of that school district.

(c) The Department of Education is authorized to adopt procedural rules and regulations to enforce the provisions of this section.



§ 6-20-1206 - Manner and terms of sale -- Maximum rate of interest.

(a) (1) All school bonds shall be sold to the highest bidder at public sale.

(2) (A) (i) Advertisement of a bond sale under this section shall be published in at least one (1) newspaper published in the county with the publication to be one (1) time a week for two (2) weeks.

(ii) The first publication shall be at least thirteen (13) days before the date of the sale.

(B) (i) If the newspaper responsible for publishing the advertisement of a bond sale does not publish either or both of the two (2) publications required under this subsection within the required time frame, the Commissioner of Education may approve an alternate form of advertisement of the bond sale.

(ii) The public school district shall use the alternate form of advertisement only for the bond sale related to the failed publication.

(iii) Within thirty (30) days after the sale of bonds is completed for which an alternate form of advertisement is used by a public school district under this subdivision (a)(2)(B), the public school district shall provide by one (1) publication in a newspaper published in the county a notice:

(a) Of the date of the sale and the principal amount of the bonds sold; and

(b) That the alternate form of advertisement was used.

(3) At any time after receiving bids on bonds, all bids may be rejected and the bonds readvertised for the time and in the manner provided under subdivision (a)(2) of this section.

(4) The bonds shall bear interest at a rate or rates not exceeding the maximum lawful rate as defined in subsection (b) of this section.

(5) Bonds may be sold at a discount, but in no event shall the school district be required to pay more than the maximum lawful rate of interest on the amount received.

(6) Bonds may be sold with the privilege of conversion into bonds bearing a lower rate or rates of interest, but the school district shall receive no less and pay no more in principal and interest combined than it would receive and pay if the bonds were not converted.

(7) The school district shall pay the expenses of issuing the bonds and may supply the opinion of attorneys approving the validity of the bonds.

(8) No brokerage, agent's fees, or commissions of any kind for securing bids for the sale of school district bonds shall be allowed or paid on any bond sale unless it is approved by the commissioner, and any person giving or receiving it without approval shall be guilty of a Class A misdemeanor.

(b) As used in this section, "maximum lawful rate" means a rate of interest equal to five percent (5%) per annum above the rate for primary credit or its functional equivalent in effect at the Federal Reserve Bank in the Federal Reserve district in which Arkansas is located at the time a bid for bonds is accepted.

(c) The State Board of Education is authorized to set a maximum rate of interest at which school bonds may be sold under the conditions stated in subsection (a) of this section at any level below the maximum lawful rate.



§ 6-20-1207 - Delivery and payment in installments.

Bonds may be sold to be delivered and paid for in installments estimated to be as funds will be needed by the school district; but if sold on such terms, they shall be plainly stated in the advertisement of the sale, so that all bidders may bid on equal terms.



§ 6-20-1208 - Delivery of bonds upon payment in cash -- Registration and recording.

(a) All school bonds sold shall be sold only for cash on the delivery of the bonds.

(b) The delivery of the bonds to the purchaser and the payment of the full amount of cash to the credit of the school district to the order of the county treasurer, or school district treasurer if the school district has its own treasurer, shall be simultaneous, and, in order to do this, some responsible bank or trust company may be designated as an escrow agent through which the bonds are to be delivered and the funds received.

(c) The secretary of each school district shall cause all school bonds to be registered in the office of the county treasurer, or the school district treasurer if the school district has its own treasurer, in a book to be kept for that purpose. This record shall show the date, the denomination, the maturity in each year, the place of payments, the rate of interest, and the aggregate amount of the issue, together with the amount of cash for which sold.

(d) Such record books shall be open to public inspection.

(e) Any county treasurer, or school district treasurer if the school district has its own treasurer, failing or refusing to comply with any provisions of this act, and the sureties on his or her official bond, shall be liable to the school district and holders of the school district's bonds for any damages caused thereby, to be recovered by civil action.



§ 6-20-1209 - Debt service fund -- Establishment and purpose.

All school districts in Arkansas proceeding under this act to borrow money and issue bonds, in addition to other security herein authorized, may and are authorized to establish a debt service fund in an amount sufficient to pay the maturities of bond principal and interest, as they accrue, of the issue of bonds, that the debt service fund shall be set aside out of the first revenues of the school district from whatever source derived and shall be held by the county treasurer, or school district treasurer if the school district has its own treasurer, solely in the manner and for the purposes set out throughout this act.



§ 6-20-1210 - Debt service fund -- Use.

(a) The debt service fund shall not be used for any other purpose in any year than to pay the bonds and interest thereon maturing that year and any that may be past due, until the maturities are paid in full or until the funds are set aside to pay the full amount of the bonds; provided, the surplus in any year over and above the amount necessary to pay bonds and interest maturing that year, whether hereafter or heretofore issued, may be used by the respective school districts for any other school purposes.

(b) The county treasurer, or school district treasurer if the school district has its own treasurer, shall see to it that all warrants on the debt service fund of any school district are drawn only to pay maturities of principal or interest on bonds of this school district, other school purposes as herein provided, or past due interest as shown by the records in his or her office.

(c) It is intended that the provisions of this section are to be cumulative and are not to repeal the provisions of any other act now in force except such laws and parts of laws as may be in conflict herewith.



§ 6-20-1211 - Tax records -- Separate debt service fund records.

(a) In showing school taxes on the tax books, it shall not be necessary to show separate amounts for the debt service fund or any other fund that may be created by the school district board of directors, but there shall be one (1) amount extended on the tax books showing the total of the school district tax for that year.

(b) However, the county treasurer, or school district treasurer if the school district has its own treasurer, shall keep separate records in his or her office showing separately the debt service fund and shall see to it that on all settlements made with him or her of tax money or state apportionment money, the debt service fund is credited with all funds set apart for debt service by the electors or by the school district board of directors.



§ 6-20-1212 - Resolution setting priority in case of default.

On the issuance of any bonds, the school district board of directors may provide by resolution, which shall be a contract with the holders of the bonds, that should there be a default in the payment of any installment of principal or interest when due, the first moneys coming to the school district from any source, other than the uniform rate of tax, shall be paid into the debt service fund and applied on past due principal or interest on the bonds until paid in full.



§ 6-20-1213 - Duty to pay on maturity -- Effect of failure.

(a) The school district board of directors and the secretary of the board shall see to it that sufficient funds to meet each maturity of principal and interest of all bonds of their school district are in the place of payment not later than the day before the date of maturity.

(b) Any failure thereof shall be cause for the State Board of Education to withhold any apportionment of school funds that would otherwise be apportioned to that school district and apply them on any past due bonds of that school district.



§ 6-20-1214 - Obligations on district dissolution.

(a) Dissolution of any school district shall not of itself mature any outstanding bonds or other unmatured obligations of the school district, but the school district to which the territory of the dissolved school district is added shall be liable for the bonds and for the levying of a tax to pay them as herein provided for the obligation of school districts when a school district or a part thereof is annexed to another district.

(b) In addition to the remedy of mandamus to enforce performance of the duties of school officers in the payment of bonds, any bondholder or trustee of such issue may apply to the circuit court having jurisdiction of the territory in which the school district is situated for mandatory orders for the collection of money due from the school district on all bonds for the levy and collection of such taxes.



§ 6-20-1215 - Approval of bond issues.

(a) Before any school district shall issue bonds for the purposes described in § 6-20-1201, the issue shall be approved by the State Board of Education.

(b) If the school district has done everything necessary to comply with the law to authorize it to sell bonds except securing the approval of the state board, and if the state board does not meet for thirty (30) days, then in its discretion, the state board shall have the authority to authorize the Commissioner of Education to approve the issue of bonds.



§ 6-20-1216 - Refunding bonds -- Authority to use.

(a) Any school district of Arkansas shall have the right, subject to procedural rules and regulations adopted by the Department of Education, to refund its bonds outstanding at any time. Any department rule or regulation that would prevent or delay a school district from refunding outstanding bonds may be waived by the Commissioner of Education or the commissioner's designee provided that the commissioner or the commissioner's designee determines that it is in the best interest of the school district to proceed with the refunding immediately.

(b) This shall include the right to refund any loan it may at any time have outstanding from the Revolving Loan Fund.



§ 6-20-1217 - Refunding bonds -- Debt cancellation procedures.

(a) All refunds of school district bonds shall state on their face that they are refunding bonds, and no refunding bonds shall be issued until the debt refunded is cancelled simultaneously with the issue of the refunding bonds either:

(1) By the surrender of the bonds being refunded;

(2) If the outstanding bonds are redeemable before maturity and have been called for redemption, by the deposit of the money for their payment upon presentation, according to the terms of the call, in trust with an escrow agent designated by the Commissioner of Education, and the escrow agent shall be both the place of payment for the bonds and a bank that is a member of the Federal Deposit Insurance Corporation; or

(3) By a combination of the methods set out in subdivisions (a)(1) and (2) of this section.

(b) (1) All refunding bonds shall bear a certificate to be signed by the commissioner that the indebtedness which is refunded has been cancelled.

(2) No refunding bonds shall be valid until this certificate is signed by the commissioner and sealed with the seal of the State Board of Education.

(3) The commissioner shall:

(A) See to it that all refunded bonds are plainly marked cancelled;

(B) Keep a record of such bonds in his or her office and return the cancelled bonds to the school district board of directors that issued them; and

(C) File in the office of the county treasurer in which the bonds were originally registered a certificate showing the numbers, dates, amounts, and maturities of the bonds returned.



§ 6-20-1218 - Refunding bonds -- Maximum amounts -- Conversion and sale.

(a) When the refunding bonds are issued to be exchanged for outstanding bonds, it shall not be necessary to advertise them for sale, but they may be executed and delivered to the Department of Education, and the Commissioner of Education shall, from time to time, as outstanding bonds are presented to him or her for exchange, certify and deliver refunding bonds in face value of the same proportion of the total face value of the refunding bond issue that the face value of the surrendered bonds bears to the total face value of the outstanding bonds to be refunded.

(b) (1) Refunding bonds may be exchanged for outstanding bonds, as provided in this section, or they may be sold for cash and the proceeds used to pay the outstanding bonds, or part of the refunding bonds may be exchanged and part of the refunding bonds may be sold, as the board of directors may deem best for the school district.

(2) In the event that after a school district has exchanged part of a refunding issue that has been converted to a lower interest rate as herein authorized and it becomes necessary or desirable to sell the balance of such a refunding issue to pay the bonds being refunded instead of exchanging them for refunding bonds, the school district may then advertise and sell the balance at the rate of interest to which the issue has been converted.

(c) If the refunding bonds are sold at public sale to refund outstanding bonds that have been called for redemption, they shall be fully executed and delivered to the designated escrow agent who shall have authority to surrender them, on and after the redemption date of the bonds being refunded, to the purchaser upon the deposit with the escrow agent on or before the redemption date of the money necessary for the redemption of the bonds being refunded.

(d) (1) In order to facilitate the refunding of school bonds, any school district issuing refunding bonds may issue certificates of indebtedness maturing in one (1) to five (5) years, payable to bearer and negotiable, to cover the costs of refunding or interest due on outstanding bonds at the time they are exchanged for refunding bonds, or both.

(2) The certificates of indebtedness shall be paid out of the debt service fund of the school district from any surplus that remains in the debt service fund in any years after the payment of the full amount of bonds and interest due that year on the refunding issue.

(3) Any certificates of indebtedness issued in connection with an issue of refunding bonds shall be registered by the county treasurer.

(4) All certificates of indebtedness thus issued and registered shall not be invalidated because at the time of their issuance or at their maturity date there is not a surplus in the debt service fund available for their payment, but they shall continue as valid obligations of the school district until such a surplus in the debt service fund has accumulated for their payment.



§ 6-20-1219 - Record of bond issues.

In a book prepared for that purpose, the county treasurer, or school district treasurer if the school district has its own treasurer, shall keep in his or her office a full and complete record of all bond issues outstanding at the present time or to be issued hereafter showing the date of the issuance, the amount, the date of maturity, the rate of interest, and the dates and the amounts of payment thereon so that any interested persons may ascertain the true financial status of the school district's bonded indebtedness.



§ 6-20-1220 - Refunding bonds -- Issuance with election -- Validation.

Refunding bonds issued by any school district of the State of Arkansas, when authorized at any general or special school election by a vote of the electors of the school district for a continuing debt service fund to retire refunding bonds, shall be the valid, legal, and binding obligations of the school district provided that the issuance of the refunding bonds is approved by the State Board of Education or the Commissioner of Education prior to the issuance of the refunding bonds.



§ 6-20-1222 - Sale of school property securing deed of trust -- Release of lien.

(a) When any school district of Arkansas desires to abandon any property for school purposes and to sell and convey the property and use the proceeds for either repairs or new construction of buildings for school purposes of the school district, the trustee of the deed of trust securing any bond issue of the school district and including the land so to be abandoned, sold, and conveyed shall have the power, if the trustee deems it to be to the best interest of the school district, to release the land to be sold or conveyed from the lien of the deed of trust by which the trustee is appointed.

(b) The release may be either by endorsement of the trustee, if an individual, or by endorsement by one (1) of the corporate officers of the trustee, if a corporation, on the margin of the record of the deed of trust, or by a separate instrument executed and placed on record in the county in which the land is situated.



§ 6-20-1223 - Refunding bonds -- Issuance without election.

(a) School districts of this state may issue refunding bonds without the necessity of submitting the question of issuing the refunding bonds to a vote of the electors of the school district and without the approval of the State Board of Education provided that:

(1) The last maturity date of the refunding bonds is not later than the last maturity date of the bonds being refunded;

(2) The total amount required to pay principal and interest of the refunding bonds as they become due and payable, as well as any issuance costs required to be paid by the school district, exclusive of issuance costs paid from the proceeds of the refunding bonds, must be less than the total amount required to pay principal and interest of the bonds being refunded as they become due and payable; and

(3) The issue has been approved by the Commissioner of Education or the commissioner's designee subject to Department of Education rules and regulations.

(b) (1) Refunding bonds, authorized by a resolution of the board of directors of the school district issuing them, may enjoy the same security for their payment as was enjoyed by the bonds refunded thereby, including particularly, and without limitation, any continuing annual debt service fund taxes voted and pledged to the payment of the bonds refunded thereby, except that, in all school districts operating pursuant to federal court desegregation decrees, the refunding bonds may but shall not be required to enjoy the same security for payment as was enjoyed by the bonds refunded.

(2) Except as to the particulars dealt with in this section, refunding bonds shall be governed insofar as their authorization and security are concerned by provisions of existing law.



§ 6-20-1224 - Payment in full -- Endorsement and certificate.

When any school district of Arkansas has paid in full all the bonds of any issue secured by an executed deed of trust with a nonresident trustee or with a trustee who since his or her appointment has become unable to serve, it shall be permitted through the school district's secretary to endorse the fact of payment upon the margin of the record of the deed of trust securing the bonds and to this shall be added the certificate of the circuit clerk if the school district can exhibit to him or her all of the paid and cancelled bonds and coupons.



§ 6-20-1225 - Certificates of indebtedness.

(a) A school district of Arkansas filing a petition in United States District Court for the composition of its bonded indebtedness and having more than five (5) years' past due interest on bonds being purchased at a discount, in order to facilitate such purchase, shall have the right to issue certificates of indebtedness payable, without interest over a period of five (5) years, from the surplus in the debt service fund and any other available revenue that the school district may pledge, for an amount not to exceed two (2) years' interest on the bonds being purchased and not to exceed two percent (2%) of the assessed valuation of all taxable property in the school district as shown by the last county assessment and may pledge the surplus and available revenue for their payment.

(b) In any case in which a school district has heretofore issued certificates of indebtedness under substantially the conditions outlined in subsection (a) of this section, such action of the school district is approved and confirmed and the certificates of indebtedness so issued are declared to be the binding obligations of that school district, provided their issuance has been ordered or approved by the United States District Court in which the petition for composition of debt was filed.



§ 6-20-1226 - Advancements for bond payments by county treasurer prior to settlement date.

In all school districts of the State of Arkansas that have voted a bond issue that calls for the payment of interest and principal prior to the date of settlement by the county treasurer with the school district of funds collected under a levy made by the school district for the purpose of retiring principal and interest of bond issue, the county treasurer is authorized to advance to the school district prior to the date of settlement and on the date payment is due a sum sufficient for the payment of principal and interest accruing under the bond issue out of the moneys held by him or her for the school district.



§ 6-20-1227 - Issuance of bonds for funding nonbonded indebtedness.

(a) Any school district of Arkansas that has nonbonded indebtedness at the time of the passage of this act is authorized and empowered in the manner to be prescribed by regulations of the State Board of Education, upon written justification therefor approved by the state board, to issue bonds for the purpose of funding nonbonded indebtedness. These bonds shall not be for a period of more than ten (10) years. The board of directors of any school district issuing bonds under the provisions of this act shall pledge moneys in the general operating fund of the school district and moneys accruing to such school district from the Public School Fund of the State of Arkansas that are not otherwise pledged for teacher salaries or other dedicated purposes as collateral and security for the bonds.

(b) Before any school district shall request the state board for authority to issue bonds to fund the school district's nonbonded debt, the school district board of directors shall, by a resolution entered upon its records, declare the total amount of the nonbonded indebtedness of the district outstanding as of June 30 preceding the date of such notice, also stating the reasons and justification for issuing bonds to fund the nonbonded indebtedness. The resolution shall be published immediately, and at least two (2) weeks prior to the funding, for one (1) insertion in some newspaper published in the county in which the school district is domiciled. Anyone in the school district who is dissatisfied may, by a suit in the circuit court of the county, brought within thirty (30) days after the date of the publication, have a review of the correctness of the findings and justification made in the resolution. If no suit is brought within thirty (30) days after the date of publication, the findings in the resolution shall be conclusive both as to the total amount of the indebtedness and as to its validity and shall not be open to further attack. If the suit is brought, the adjudication shall settle the question, and any appeal taken therefor must be taken and perfected within thirty (30) days. The school district board of directors may request the Audit Section of the Division of Legislative Audit or the Commissioner of Education to cause an audit to be made of any and all records of the district or of the county treasurer's records in order to assist the school district board of directors in determining the exact amount of the nonbonded indebtedness outstanding on June 30 preceding the date on which the resolution is adopted.

(c) Any school district director who shall willfully make any false statement as to the amount of nonbonded indebtedness of the school district of which he or she is a director shall forfeit his or her office and be ineligible to hold any other office of profit or trust in the State of Arkansas.

(d) (1) Bonds issued under the provisions of this act to fund a school district's nonbonded debt shall be obligations of the school district and the individual members of the board of directors of such school district shall not be personally liable therefor unless such school district board members were guilty of fraud in the issuance of such bonds.

(2) No election by the electors of the school district shall be required to approve the issuance of bonds to fund the school district's nonbonded indebtedness under the provisions of this act.



§ 6-20-1228 - Issuance of bonds -- Refunding of bonded indebtedness -- Maintenance and operation of schools.

(a) Any school district of this state is authorized to sell bonds in an amount not to exceed an amount equal to the principal amount of the bonds refunded as originally issued for the purposes of refunding all or any part of its bonded indebtedness outstanding at the time of passage of this act, and of providing funds for maintaining and operating schools in the school district. Such bonds may be sold with the privilege of conversion as provided in this subchapter.

(b) Issuance of the bonds shall be subject to the approval of the State Board of Education and to the approval by the electors of the school district of a continuing annual tax for retirement of the bonds.



§ 6-20-1229 - Issuance of second-lien commercial bonds.

(a) As used in this section:

(1) "Issue", "issuance", or some variety thereof means the date upon which a second-lien bond is actually sold; and

(2) "Second-lien bond" means a commercial bond issued under the authority set forth in § 26-80-106.

(b) All second-lien bonds issued by school districts shall have semiannual interest payments, with the first interest payment due within eight (8) months of the issuance of the second-lien bond. All second-lien bonds shall be repaid on payment schedules that are either:

(1) Equalized payments in which the annual payments are substantially equal in amount; or

(2) Decelerated payments in which the annual payments decrease over the life of the schedule.






Subchapter 13 - -- Annual Reports of Expenditures



Subchapter 14 - -- State Aid for Construction

§ 6-20-1401 - Rules.

The Commission for Arkansas Public School Academic Facilities and Transportation may make rules consistent with this subchapter that the commission determines is necessary to accomplish the purposes of this subchapter.



§ 6-20-1407 - Approval of building plans.

(a) As used in this section:

(1) "Public school facility" has the same meaning as defined in § 6-21-803 of the Arkansas Public School Academic Facilities Program Act, § 6-21-801 et seq.; and

(2) "Self-funded project" is a project that is one hundred percent (100%) raised and funded by the school district.

(b) No public school facility shall be built, added to, or renovated except in accordance with the plan finally approved by the Commission for Arkansas Public School Academic Facilities and Transportation for all projects in which the commission requires its approval.

(c) A copy of approved plans and specifications of all new public school facilities, additions, or renovations shall be filed with and approved by the commission before construction shall be commenced.

(d) The approval process established by the commission shall include review and approval by all appropriate and applicable state agencies, boards, and local officials necessary to meet the standard contained in the Arkansas Public School Academic Facility Manual.

(e) (1) For new public school facilities, a copy of final construction documents shall be submitted to the Design Review Section of the Arkansas Building Authority for review in regard to compliance with the Arkansas-adopted Americans with Disabilities Act Accessibility Guidelines.

(2) All review comments received from the authority shall be in writing.

(3) Corrected construction documents shall be received and approved by the Arkansas Building Authority.

(4) No new public school facilities project shall be released for bidding or construction until the requirements of this subsection are met.

(f) (1) For additions or renovations, a copy of final construction documents shall be submitted to the Fire Marshal's Office of the Department of Arkansas State Police for review in regard to compliance with the Arkansas-adopted Americans with Disabilities Act Accessibility Guidelines.

(2) All review comments received from the Fire Marshal's Office shall be in writing.

(3) Corrected construction documents shall be received and approved by the Fire Marshal's Office.

(4) No additions or renovation project shall be released for bidding or construction until the requirements of this subsection are met.

(g) Review and approval of plans under this section or otherwise shall not be a guarantee of state financial participation in any public school academic facilities project.

(h) (1) The commission shall approve a self-funded project that complies with state codes and standards.

(2) A school district may submit a self-funded project in the form of an appendix to the existing school district master plan at any time.






Subchapter 15 - -- Insurance Act

§ 6-20-1501 - Title.

This subchapter shall be known as the "Public Elementary and Secondary School Insurance Act".



§ 6-20-1502 - Establishment of insurance system.

The purpose of this subchapter is to establish and maintain a system of insurance for the public elementary and secondary schools, education cooperatives, and open-enrollment public charter schools of Arkansas.



§ 6-20-1503 - State Insurance Department -- Powers and duties regarding insurance for public elementary and secondary schools.

It shall be the power and duty of the State Insurance Department to:

(1) Adopt such rules and regulations as may be necessary to provide for the insuring of public elementary and secondary school, education service cooperative, and open-enrollment public charter school property within the State of Arkansas;

(2) Administer the Public School Insurance Trust Fund;

(3) Delegate responsibilities in connection with the administration of this subchapter to the Director of the Risk Management Division of the State Insurance Department and the staff of the department;

(4) Establish and administer a program of insurance to cover buildings and contents of public school districts, education service cooperatives, and open-enrollment public charter schools of this state that have elected to participate in a multischool insurance program. The programs shall be in accordance with recognized and established insurance practices;

(5) Establish, and from time to time modify, the premium rates to be charged for the various risks;

(6) Specify the form for insurance policies and other forms required for the purposes of this subchapter;

(7) Purchase insurance in compliance with all state purchasing laws from insurance companies authorized to do business in this state in keeping with recognized principles of good risk management. The director shall prescribe, from time to time, rules and regulations for placing and handling the insurance;

(8) Employ necessary adjusters, engineers, appraisers, and other personnel required in the administration of this subchapter;

(9) Engage in a program of prevention loss control to assist the various public schools in improving and minimizing potential insurance losses;

(10) Perform all additional powers and duties necessary to maintain sound insurance underwriting practices recognized by good risk management;

(11) Periodically review the status of the fund and the adequacy of insurance premium rates and compare these rates with rates for comparable risks for private insurance companies;

(12) Confer with superintendents and boards of directors of school districts, the governing boards of education service cooperatives, and open-enrollment public charter schools concerning insurance practices of the various school districts, education service cooperatives, and open-enrollment public charter schools;

(13) Promulgate rules and regulations for the administration of the state public school insurance program; and

(14) Perform other duties that will expedite the operation of the Public Elementary and Secondary School Insurance Program.



§ 6-20-1505 - Information to be furnished.

(a) The Director of the Risk Management Division of the State Insurance Department, with the approval of the Insurance Commissioner, shall require school district superintendents, county school supervisors, clerks, or governing boards of the education service cooperatives or open-enrollment public charter schools to furnish the State Insurance Department a complete list showing the location of every school building sixty (60) days prior to entering the program and upon written request by the department.

(b) The department shall have authority to require each school district, education service cooperative, or open-enrollment public charter school to furnish a complete report of its insurance program, including the expiration dates of its contracts, a history of losses, or any additional information required by the insurer.



§ 6-20-1506 - Finding of uninsurability -- Effect.

(a) (1) The State Insurance Department is authorized to maintain an inspection and engineering service and a training program designed to reduce the hazards in public school buildings insured under this program.

(2) The department shall have authority to cancel or not renew insurance on any school property if the property is deemed no longer insurable.

(3) The department may refuse to insure property when it determines that the property does not meet program guidelines.

(b) In carrying out its duties pursuant to this section, the department may request and the affected school district shall provide any information requested for a determination concerning the reasons for the denial, nonrenewal, or cancellation of insurance coverage.



§ 6-20-1507 - Premium rate and payment.

(a) The premium rate shall be actuarially sound.

(b) School districts, education service cooperatives, or open-enrollment public charter schools shall make payment of premium when demand is made as scheduled in the contract.

(c) (1) Any school district, education service cooperative, or open-enrollment public charter school which does not pay the premium when due shall be charged a rate of interest at five percent (5%) per annum on all payments due and unpaid on the policy issued.

(2) The State Insurance Department may cancel insurance coverage for school districts, education service cooperatives, or open-enrollment public charter schools that fail to pay the premium due within thirty (30) days.

(3) The department shall give thirty (30) days' notice before any cancellation for nonpayment.

(d) Rules and regulations of the department shall include such items as payment of premiums and other pertinent items with reference to the premium rate, but the rules and regulations shall not be more stringent than practices of commercial companies writing similar insurance in Arkansas.

(e) Premiums collected by the Public Elementary and Secondary School Insurance Program shall continue to be subject to any premium tax now or hereafter levied for the support of the firemen's pension and relief fund.



§ 6-20-1508 - Appraisal and payment of losses.

(a) In the event of loss of school district, education service cooperative, or open-enrollment public charter school property under the Public Elementary and Secondary School Insurance Program, the Public School Insurance Trust Fund shall pay the loss as specified in the contract.

(b) When an agreement as to the extent of loss or damage cannot be reached between the State Insurance Department and officials having charge of the property, the amount of the loss or damage shall be determined by three (3) appraisers, one (1) to be named by the department, one (1) by the school district, education service cooperative, or open-enrollment public charter school governing board, and a third to be selected by the two (2) appointed appraisers, all of whom shall be disinterested persons and qualified from experience to appraise and value such property.

(c) If a third appraiser is not agreed upon within thirty (30) days, the Insurance Commissioner shall have authority to appoint a third appraiser.

(d) It shall be the duty of the department to coordinate, facilitate, and expedite details in connection with responsibilities outlined in this section.

(e) The department is granted authority to contract for services with licensed real estate brokers in order to expedite and facilitate the proper operation of the program.



§ 6-20-1509 - Effect of federal assistance.

Any school district, education service cooperative, or open-enrollment public charter school that may receive financial assistance from the federal government as a result of federal legislation pertaining to disasters shall not be adversely affected as a result of any moneys due from the Public School Insurance Trust Fund because of coverage by the Public Elementary and Secondary School Insurance Program.



§ 6-20-1511 - Permanent Insurance Reserve Fund.

The General Assembly shall provide a Permanent Insurance Reserve Fund of not less than two million dollars ($2,000,000) on a loan basis for the purpose of initiating the Public Elementary and Secondary School Insurance Program.



§ 6-20-1512 - Disposition of funds.

All funds received by the State Insurance Department as premiums, adjustments, earnings, and the like, as provided in this subchapter, shall be deposited into the Public School Insurance Trust Fund and used for the following purposes, listed in a descending order of priority:

(1) To defray administrative costs;

(2) To pay claims; and

(3) To maintain the Public School Insurance Trust Fund.



§ 6-20-1513 - Bond obligations.

(a) The State Insurance Department is authorized and directed to meet legal requirements with reference to coverage on buildings as a result of school district, education service cooperative, or open-enrollment public charter school bond obligations.

(b) The specific intent of this section is to ensure that policies issued by the Public Elementary and Secondary School Insurance Program include provisions required by existing school district bond contracts.



§ 6-20-1514 - Investments.

(a) The State Insurance Department is authorized to invest funds of the Public Elementary and Secondary School Insurance Program.

(b) Funds of the program may be invested and reinvested as the Insurance Commissioner may determine.

(c) Moneys invested and interest earned thereon shall be administered as program funds.

(d) Moneys deposited to the program shall not be subject to any deduction, tax, levy, or any other type of assessment.



§ 6-20-1515 - Annual reports.

The State Insurance Department shall report annually to the Governor and the General Assembly on the status of the Public Elementary and Secondary School Insurance Program. The report shall include a detailed statement of investments and earnings.






Subchapter 16 - -- State Assistance to School Districts in Distress



Subchapter 17 - -- High Cost Transportation Funding Formula Act



Subchapter 18 - -- Audits

§ 6-20-1801 - Filing of audit reports.

(a) (1) Unless a shorter period is prescribed by law or regulation, all school districts' annual audits not conducted by the Division of Legislative Audit shall be completed and filed with the Department of Education and the division within nine (9) months following the end of each fiscal year.

(2) At the request of the school district, the department may grant an extension of up to ninety (90) days on the deadline under this subsection.

(b) (1) All school district contracts for audit services with private certified public accountants shall contain a provision requiring completion of the audit and filing of the audit reports by the auditor with the department and the division within nine (9) months following the end of each fiscal year.

(2) At the request of the school district, the department may grant an extension of up to ninety (90) days on the deadline under this subsection.

(c) The division shall annually provide the department a list of school districts audited by the division and update the department on any changes throughout the year.

(d) (1) If the department has identified a school as being in fiscal distress by June 30 of any year, the annual audit of that school district shall be completed and filed with the department and the Legislative Joint Auditing Committee within six (6) months following the end of each fiscal year.

(2) If the committee determines that circumstances warrant, the committee may extend the time to file the audit report of a fiscally distressed school district up to an additional ninety (90) days.



§ 6-20-1802 - Fiscal distress for failure to file.

(a) Any school district failing to file an audit report required by § 6-20-1801 within the nine-month time period or within the time period under any extension granted by the Department of Education shall automatically be considered by the department to be in fiscal distress.

(b) By January 31 of each year, the department, by certified mail, shall notify any school district failing to file the required audit report that the school district is considered in fiscal distress.



§ 6-20-1803 - Questionable audit reports.

(a) If the Department of Education or the Legislative Joint Auditing Committee is concerned that a particular audit may be substandard or seriously questionable with respect to applicable professional auditing standards, the department or the committee may file a complaint on the audit report to the Arkansas State Board of Public Accountancy.

(b) The board shall review all audit reports and working papers filed with the board under this subchapter. The board shall determine whether the report is in general conformity with applicable professional standards and state laws and regulations and shall take appropriate action.



§ 6-20-1804 - List of ineligible accountants.

(a) The Department of Education shall maintain a list of accountants or accounting firms ineligible to conduct school district audits. Accountants or accounting firms placed on the ineligibility list by the department shall be ineligible to conduct school audits for a period determined by the department but which shall not exceed a five-year period from the end of the fiscal year for which the audit report was contracted to be prepared.

(b) Before entering into contracts for audit services, school districts shall inquire with the department which accountants are ineligible to conduct public school audits.

(c) The department may place accountants or accounting firms on the ineligibility list for any of the following reasons:

(1) If, in the opinion of the department or the Legislative Joint Auditing Committee, a school district audit report is not filed within the nine-month time period or within the time period under any extension granted by the department with the department and the Division of Legislative Audit as required by § 6-20-1801 because of neglect or fault of the certified public accountant or accounting firm;

(2) If the Quality Review Committee of the Arkansas State Board of Public Accountancy reports to the department and the Legislative Joint Auditing Committee that a school district audit report shows evidence of lack of general conformity with applicable professional standards or state laws and regulations or evidence that the report is substandard or seriously questionable; or

(3) Any other compelling reason that the department believes justifies placing the accountant or accounting firm on the ineligibility list.



§ 6-20-1805 - Training requirements for bookkeepers.

(a) The State Board of Education shall establish by rules or regulations appropriate training and continuing education requirements for individuals whose job responsibilities include preparing a budget or classifying, recording, or reporting receipts or expenditures of a school or school district.

(b) The state board shall establish rules or regulations to assure the proficiency of school employees or other individuals to properly classify, record, and report the fiscal transactions of schools or school districts.

(c) If the state board determines that a school or school district is not properly recording or reporting the fiscal transactions or budget of the school district, the superintendent and school board of directors may be required to appear before the state board to explain why the school or school district has not complied with the fiscal recording and reporting requirements.



§ 6-20-1806 - Services outside the scope of practice of auditors -- Prohibited activities.

A licensed certified public accountant or a licensed accountant in public practice shall not provide the following nonaudit services to a school district, education service cooperative, or open-enrollment public charter school if the licensed certified public accountant or the licensed accountant or his or her firm is also the auditor of the school district, education service cooperative, or open-enrollment public charter school:

(1) Accounting and bookkeeping services;

(2) Financial information systems design and implementation;

(3) Appraisal, valuation, and actuarial services;

(4) Internal audit outsourcing services;

(5) Management or human resources functions;

(6) Broker or dealer, investment advisor, or investment banking services; and

(7) Legal and expert services unrelated to the audit.






Subchapter 19 - -- Arkansas Fiscal Assessment and Accountability Program

§ 6-20-1901 - Title.

This subchapter shall be known as and may be cited as the "Arkansas Fiscal Assessment and Accountability Program".



§ 6-20-1902 - Purpose.

The purpose of this subchapter shall be to establish and implement a program by which the Department of Education shall identify, assess, and address school districts in fiscal distress.



§ 6-20-1903 - Definitions.

As used in this subchapter:

(1) "Annexation" means the joining of an affected school district or part of the school district with a receiving district pursuant to § 6-13-1401;

(2) "Consolidation" means the joining of two (2) or more school districts or parts of the districts to create a new single school district pursuant to § 6-13-1401;

(3) "Department" means the Department of Education;

(4) "Fiscal distress status" means a public school district determined by the department and classified by the State Board of Education as being placed in fiscal distress status pursuant to this subchapter;

(5) "Fiscal integrity" means to comply with financial management, accounting, auditing, and reporting procedures and facilities management procedures as required by state and federal laws and regulations in a forthright and timely manner;

(6) "Reconstitution" means the reorganization of the administrative unit or the governing school board of directors of a school district, including, but not limited to, the replacement or removal of a current superintendent or the removal or replacement of a current school board of directors or both;

(7) "School district" means a public school district created or established pursuant to this title; and

(8) "State board" means the State Board of Education.



§ 6-20-1904 - Indicators of fiscal distress.

(a) A school district meeting any of the following criteria may be identified by the Department of Education to be a school district in fiscal distress upon final approval by the State Board of Education:

(1) (A) A declining balance determined to jeopardize the fiscal integrity of a school district.

(B) However, capital outlay expenditures for academic facilities from a school district balance shall not be used to put the school district in fiscal distress;

(2) An act or violation determined to jeopardize the fiscal integrity of a school district, including without limitation:

(A) Material failure to properly maintain school facilities;

(B) Material violation of local, state, or federal fire, health, or safety code provisions or law;

(C) Material violation of local, state, or federal construction code provisions or law;

(D) Material state or federal audit exceptions or violations;

(E) Material failure to provide timely and accurate legally required financial reports to the department, the Division of Legislative Audit, the General Assembly, or the Internal Revenue Service;

(F) Insufficient funds to cover payroll, salary, employment benefits, or legal tax obligations;

(G) Material failure to meet legally binding minimum teacher salary schedule obligations;

(H) Material failure to comply with state law governing purchasing or bid requirements;

(I) Material default on any school district debt obligation;

(J) Material discrepancies between budgeted and actual school district expenditures;

(K) Material failure to comply with audit requirements; or

(L) Material failure to comply with any provision of the Arkansas Code that specifically places a school district in fiscal distress based on noncompliance; or

(3) Any other fiscal condition of a school district deemed to have a detrimental negative impact on the continuation of educational services by that school district.

(b) (1) By August 31 of each year, the department shall report to the superintendent of a school district if the department is aware that the school district has experienced two (2) or more indicators of fiscal distress in one (1) school year that the department deems to be at a nonmaterial level but that without intervention could place the district in fiscal distress.

(2) The superintendent of a school district shall report to the department if the superintendent is aware the school district has experienced two (2) or more indicators of fiscal distress in one (1) school year that the superintendent deems to be at a nonmaterial level but that without intervention could place the district in fiscal distress.

(3) (A) The department and the superintendent shall review all data related to the nonmaterial indicators of fiscal distress.

(B) (i) Within thirty (30) days of the department's determination that the school district may be experiencing fiscal distress at a nonmaterial level, the department shall provide a notice to the school district's superintendent and board of directors that:

(a) Describes the nonmaterial indicators of fiscal distress that could jeopardize the fiscal integrity of the school district if not addressed; and

(b) Identifies the support available from the department to address each nonmaterial indicator of fiscal distress.

(ii) The board of directors shall place on the agenda for the next regularly scheduled meeting of the board of directors a discussion of the notice of nonmaterial indicators of fiscal distress.



§ 6-20-1905 - Notification and appeal.

(a) (1) (A) (i) The Department of Education shall provide written notice, via certified mail, return receipt requested, to the president of the school board of directors and the superintendent of each school district identified as being in fiscal distress.

(ii) The department shall provide the notice required under this subdivision (a)(1)(A) on or before March 30 of each year.

(B) (i) At any time after March 30, the department may identify a school district as being in fiscal distress if the department discovers that a fiscal condition of a school district negatively impacts the continuation of educational services by the school district.

(ii) The department immediately shall provide the same notice required under subdivision (a)(1)(A)(i) to the school district identified under this subdivision (a)(1)(B).

(b) Any school district identified in fiscal distress status may appeal to the State Board of Education by filing a written appeal with the office of the Commissioner of Education by certified mail, return receipt requested, within thirty (30) days of receipt of notice of identified fiscal distress status from the department.

(c) The state board shall hear the appeal within sixty (60) days of receipt of the written notice of appeal from the school district.

(d) The written appeal shall state in clear terms the reason why the school district should not be classified as in fiscal distress.

(e) Notwithstanding any appeal rights in this subchapter, no appeal shall stay the department's authority to take action to protect the fiscal integrity of any school district identified as in fiscal distress.

(f) The decision of the state board shall be a final order, and there is no further right of appeal except that the school district may appeal to Pulaski County Circuit Court pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-20-1906 - Classification of fiscal distress status.

(a) Those school districts identified by the Department of Education as being in fiscal distress shall be classified as school districts in fiscal distress upon final determination by the State Board of Education.

(b) Any school district classified as in fiscal distress shall be required to publish at least one (1) time for two (2) consecutive weeks in a newspaper of general circulation in the school district the school district's classification as a school district in fiscal distress and the reasons why the school district was classified as being in fiscal distress.

(c) The provisions of subsections (a) and (b) of this section are effective after the school district's appeal rights have been exhausted.



§ 6-20-1907 - Debt issuance.

No school district identified in fiscal distress may incur any debt without the prior written approval of the Department of Education.



§ 6-20-1908 - Fiscal distress plan.

(a) Those school districts identified by the Department of Education as being in fiscal distress shall file with the department within ten (10) days after the final classification by the State Board of Education a written fiscal distress improvement plan to address any area in which the school district is experiencing fiscal distress as identified by the department.

(b) Each school district shall seek and obtain approval of its plan from the department and shall describe how the school district will remedy those areas in which the school district is experiencing fiscal distress and shall establish the time period by which the school district will remedy all criteria which placed the school district in fiscal distress status.

(c) A school district in fiscal distress may only petition the state board for removal from fiscal distress status after the department has certified in writing that the school district has corrected all criteria for being classified as in fiscal distress and has complied with all department recommendations and requirements for removal from fiscal distress.

(d) No school district shall be allowed to remain in fiscal distress status for more than two (2) consecutive school years from the date that the school district was classified as being in fiscal distress status.

(e) Any school district classified as being in fiscal distress status shall be required to receive on-site technical evaluation and assistance from the department.

(f) (1) The department shall evaluate and make recommendations to the district superintendent regarding staffing of the school district and fiscal practices of the school district.

(2) The recommendations of the department shall be binding on the school district, the superintendent, and the school board of directors.

(g) Every six (6) months, the department shall submit a written evaluation on the status of each school district in fiscal distress to the state board.

(h) (1) The department may petition the state board at any time for the consolidation, annexation, or reconstitution of a school district in fiscal distress or take other appropriate action as allowed by this subchapter in order to secure and protect the best interest of the educational resources of the state or to provide for the best interests of students in the school district.

(2) The state board may approve the petition or take other appropriate action as allowed by this subchapter.

(i) The state board shall consolidate, annex, or reconstitute any school district that fails to remove itself from the classification of a school district in fiscal distress within two (2) consecutive school years of receipt of notice of identification of fiscal distress status by the department unless the state board, at its discretion, issues a written finding supported by a majority of the state board, explaining in detail that the school district could not remove itself from fiscal distress due to impossibility caused by external forces beyond the school district's control.



§ 6-20-1909 - Department fiscal distress actions.

(a) In addressing school districts in fiscal distress, the Department of Education may:

(1) Require the superintendent to relinquish all administrative authority with respect to the school district;

(2) Appoint an individual in place of the superintendent to administratively operate the school district under the supervision and approval of the Commissioner of Education and to compensate nondepartment agents operating the school district from school district funding;

(3) Call for the temporary suspension of the local school board of directors;

(4) Require the school district to operate without a local school board of directors under the supervision of the local superintendent or an individual or panel appointed by the commissioner;

(5) Place the administration of the school district over to the former board of directors or to a newly elected school board of directors; or

(6) Take any other action allowed by law that is deemed necessary to assist a school district in removing criteria of fiscal distress.

(b) The department may impose various reporting requirements on the school district.

(c) The department shall monitor the fiscal operations and accounts of the school district.

(d) The department shall require school district staff and employees to obtain fiscal instruction or training in areas of fiscal concern for the school district.



§ 6-20-1910 - State board actions.

(a) After a public hearing, the State Board of Education shall consolidate, annex, or reconstitute the school district in fiscal distress to another school district or school districts upon a majority vote of a quorum of the members of the state board as permitted or required by this subchapter.

(b) The state board has exclusive jurisdiction to determine the boundary lines of the receiving or resulting school district and to allocate assets and liabilities of the school district.

(c) The decision of the state board shall be final with no further right of appeal except that a school district may appeal to Pulaski County Circuit Court pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-20-1911 - Rules and regulations.

(a) The Department of Education shall promulgate rules and regulations as necessary to identify, evaluate, assist, and address school districts in fiscal distress.

(b) The department may promulgate rules and regulations as necessary to administer this subchapter.






Subchapter 20 - -- Tracking and Accounting of Interschool Athletic Program Funds

§ 6-20-2001 - Purpose.

The purpose of this subchapter is to track and account for the amount of state funds that is used to support interschool athletic programs in public schools.



§ 6-20-2002 - Definitions.

As used in this subchapter:

(1) "Athletic expenditures" means all direct and indirect expenses related to interschool athletic programs, prorated if necessary, including, but not limited to:

(A) The proportion of salaries or supplemental pay for staff for or related to interschool athletic programs or organized physical activity courses as provided under § 6-16-137, or both;

(B) All fringe benefits, including, but not limited to, medical and dental insurance, workers' compensation, pension plans, and any other costs associated with employment of staff for interschool athletic programs;

(C) Travel, including bus-related operation and maintenance, to and from any interschool athletic program event for students, faculty, spirit groups, band, or patrons of the school district;

(D) Equipment;

(E) Meals;

(F) Supplies;

(G) Property and medical insurance;

(H) Medical expenses;

(I) Utilities; and

(J) Maintenance of facilities related to interschool athletic teams and spirit groups, excluding bands;

(2) "Classroom teacher" means an individual who is required to hold a teaching license from the Department of Education and who is engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(3) "Interschool athletic program" means:

(A) Any athletic program that is organized primarily for the purpose of competing with other schools, public or private; or

(B) Any athletic program that is subject to regulation by the Arkansas Activities Association; and

(4) "State funds" means all money derived from state revenues, specifically including, but not limited to, distributions from the Department of Education Public School Fund Account and ad valorem property taxes distributed to a public school or school district.



§ 6-20-2003 - Certification by local school district board of directors.

(a) Annually by September 15 of each year, the local school board of directors of each school district shall:

(1) In a written report, certify to the State Board of Education:

(A) For the previous school year, the amount of the district's total athletic expenditures for interschool athletic programs that were paid from state funds; and

(B) For the upcoming school year, the district's total athletic expenditures budgeted for interschool athletic programs that are to be paid from state funds;

(2) Provide the state board with a report of the school district's total athletic expenditures paid from state funds in a format approved by the state board or the Department of Education for the previous school year;

(3) Provide the state board with a budget for the athletic expenditures to be paid from state funds as set forth under subdivision (a)(1)(B) of this section for the upcoming year; and

(4) Provide the state board and the department with any additional information or documentation requested.

(b) (1) Any school district failing to comply with the provisions of this subchapter and the rules adopted by the state board for the implementation of this subchapter shall be identified by the department to be a school in fiscal distress in accordance with the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.

(2) Any report required by this subchapter shall be subject to a yearly audit that shall be filed as set forth under § 6-20-1801 et seq.

(3) (A) The Division of Legislative Audit shall conduct a review of any report required by this subchapter to determine compliance with this subchapter and any rule established by the department in accordance with § 6-20-2004.

(B) The division shall conduct the review under this subdivision (b)(3) annually on a rotating basis so that each public school district is evaluated at least one (1) time every five (5) years.

(C) If the division determines that it has insufficient staffing to conduct the scheduled reviews under this subdivision (b)(3) in a given year, the executive committee of the Legislative Joint Auditing Committee may establish the priority and number of public school districts that can reasonably be reviewed with available staff resources for the given year.



§ 6-20-2004 - Regulations.

(a) The State Board of Education shall promulgate any rules necessary for the implementation of this subchapter.

(b) The rules shall include a procedure to be developed by the Department of Education to ensure uniform reporting of athletic expenditures.






Subchapter 21 - -- Tracking and Accounting of Interschool Scholastic Activity Funds

§ 6-20-2101 - Purpose.

The purpose of this subchapter is to track and account for the amount of state funds that is used to support interschool scholastic activities in public schools.



§ 6-20-2102 - Definitions.

As used in this subchapter:

(1) "Classroom teacher" means an individual who is required to hold a teaching license from the Department of Education and who is engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(2) "Interschool scholastic activities" means:

(A) Any interschool activity program that is outside the regular curriculum, excluding interschool athletic programs as defined by § 6-20-2002, which is organized primarily for the purpose of competing with other schools, public or private; or

(B) Any program or activity, excluding interschool athletic programs as defined by § 6-20-2002, which is subject to regulation by the Arkansas Activities Association;

(3) "Interschool scholastic activity expenditures" means all direct and indirect expenses related to interschool scholastic activities, prorated if necessary, including, but not limited to:

(A) Salaries or supplemental pay for staff for interschool scholastic activities or organized physical activity courses as provided under § 6-16-137, or both, excluding salaries received for duties as a classroom teacher;

(B) All fringe benefits, including, but not limited to, medical and dental insurance, workers' compensation, pension plans, and any other costs associated with employment of staff for interschool scholastic activities;

(C) Travel, including bus-related operation and maintenance;

(D) Equipment;

(E) Meals;

(F) Supplies;

(G) Property and medical insurance;

(H) Medical expenses;

(I) Utilities; and

(J) Maintenance of facilities related to interschool scholastic activities; and

(4) "State funds" means all money derived from state revenues, specifically including, but not limited to, distributions from the Department of Education Public School Fund Account and ad valorem property taxes distributed to a public school or school district.



§ 6-20-2103 - Certification by local district school board of directors.

(a) Annually by September 15 of each year, the local school board of directors of each school district shall:

(1) In a written report, certify to the State Board of Education:

(A) For the previous school year, the amount of the district's total interschool scholastic activity expenditures that were paid from state funds; and

(B) For the upcoming school year, the school district's total budgeted interschool scholastic activity expenditures to be paid from state funds;

(2) Provide the state board with a report of the school district's total interschool scholastic activity expenditures paid from state funds in a format approved by the state board or the Department of Education for the previous school year;

(3) Provide the state board with a budget for the interschool scholastic activity expenditures to be paid from state funds as set forth under subdivision (a)(1)(B) of this section for the upcoming year; and

(4) Provide the state board and the department with any additional information or documentation requested.

(b) (1) Any school district failing to comply with the provisions of this subchapter and the rules adopted by the state board for the implementation of this subchapter shall be identified by the department to be a school in fiscal distress in accordance with the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.

(2) Any report required by this subchapter shall be subject to a yearly audit which shall be filed as set forth under § 6-20-1801 et seq.



§ 6-20-2104 - Rules.

(a) The State Board of Education shall promulgate any rules necessary for the implementation of this subchapter.

(b) The rules shall include a procedure to be developed by the Department of Education to ensure uniform reporting of interschool scholastic activity expenditures.






Subchapter 22 - -- Arkansas Educational Financial Accounting and Reporting Act of 2004

§ 6-20-2201 - Title.

This subchapter shall be known as the "Arkansas Educational Financial Accounting and Reporting Act of 2004".



§ 6-20-2202 - Budget and expenditure report.

(a) (1) The board of directors of each school district, open-enrollment public charter school, and education service cooperative annually shall prepare a budget of expenditures and receipts that shall be filed with the Department of Education by September 30 of each year under this subchapter.

(2) Each budget shall be approved by the board of directors of each school district, open-enrollment public charter school, and education service cooperative at a legally held meeting and shall be signed by the president of the board of directors and the ex officio financial secretary of each school district, open-enrollment public charter school, and education service cooperative. The budget shall contain the information and be prepared in an electronic format prescribed by the Department of Education governing financial accounting for Arkansas school districts, open-enrollment public charter schools, and education service cooperatives.

(3) (A) The electronic format required by the Department of Education shall be available for completion by school districts, open-enrollment public charter schools, and education service cooperatives not later than September 15 of each year.

(B) The Department of Education shall declare when the electronic format is accessible to school districts, open-enrollment public charter schools, and education service cooperatives via a Commissioner of Education's memo.

(b) (1) (A) Warrants or checks of a school district, open-enrollment public charter school, or education service cooperative issued after the date required by subsection (a) of this section shall be invalid unless a budget has been filed as required by this subchapter and in compliance with appropriate rules.

(B) The ex officio financial secretary of a school district, open-enrollment public charter school, or education service cooperative and his or her surety shall be liable for any warrants or checks countersigned after the date required by subsection (a) of this section if a budget has not been filed.

(2) After the Department of Education has met all deadlines for providing information to school districts, open-enrollment public charter schools, or education service cooperatives, distribution of all grants and aids from the state for which the school district, open-enrollment public charter school, or education service cooperative may be eligible shall be suspended until the requirements of this subchapter are met by the school districts, open-enrollment public charter schools, or education service cooperatives.

(c) (1) (A) School district, open-enrollment public charter school, and education service cooperative budgets filed pursuant to this section shall be reviewed by the auditors of the financial accountability office of the Department of Education to determine whether the requirements of state law and the rules of the State Board of Education regarding the use of school, open-enrollment public charter school, and education service cooperative funds and expenditure requirements are being met.

(B) The review and the determination shall be completed not later than February 15 of each year. If the auditors of the financial accountability office determine that the financial records are deficient, then the school district, open-enrollment public charter school, or education service cooperative shall be notified and shall have thirty (30) days to respond prior to suspension of the grants and aids.

(2) Upon approval by the auditors, copies of the approved budget shall be filed with the school district, the open-enrollment public charter school, the education service cooperative, the county treasurer if serving as school treasurer, and the Department of Education.

(d) (1) (A) The ex officio financial secretary of each school district, open-enrollment public charter school, and education service cooperative shall keep a record of the following information in a format required by the Department of Education:

(i) The daily expenditures and receipts of the school district, open-enrollment public charter school, or education service cooperative; and

(ii) (a)) Information on fund balances maintained by the school district, open-enrollment public charter school, or education service cooperative, including, but not limited to, the:

(1) Sources of the funds maintained as fund balances, to the extent practicable;

(2) Reasons for maintaining, instead of spending, the fund balances;

(3) (A) Amount of funds transferred between various funds during the past year.

(B) The school district, open-enrollment public charter school, and education service cooperative shall identify the funds transferred between and the amount of funds transferred; and

(4) Amount of fund balances dedicated for the construction, maintenance, or repair of academic or athletic facilities.

(b) The Department of Education shall promulgate rules that require reporting of fund balances sufficient to verify whether funds allocated for educational purposes, including, but not limited to, student academic needs and the maintenance and operation of public school district facilities, are used for their intended purposes or retained by the school district in its fund balances.

(B) (i) An annual report summarizing the information required in subdivision (d)(1)(A) of this section in a format required by the Department of Education shall be filed by August 31 of each year with the Department of Education.

(ii) A final close must be performed in each school district's open-enrollment public charter school's or education service cooperative's applicable general ledger database no later than September 30, 2007, for the 2006-2007 school year and September 15 for each school year thereafter. The Arkansas Public School Computer Network shall ensure that proper controls are in place to prohibit changes to the aforementioned data after the final close has been performed.

(2) If the auditors of the financial accountability office of the Department of Education determine that the financial records of any school district, open-enrollment public charter school, or education service cooperative are not properly maintained or that the financial affairs of the school district, open-enrollment public charter school, or education service cooperative are not administered in accordance with state law or state board rules, grants and aids from the state to which the school district, open-enrollment public charter school, or education service cooperative may be entitled shall be withheld until it is determined that the fiscal records of the school district, open-enrollment public charter school, or education service cooperative are in order or that the financial affairs are being properly administered as established by statute or by rule promulgated by the state board, provided that the Department of Education has met all deadlines for providing information to school districts, open-enrollment public charter schools, or education service cooperatives.

(e) (1) The Department of Education may withhold state aid from any school district, open-enrollment public charter school, or education service cooperative that fails to file its budget or any other required report with the Department of Education by the deadline established by statute or by rule promulgated by the state board or by the due dates established by the Department of Education pursuant to subdivision (e)(2) of this section, provided that the Department of Education has met all deadlines for providing pertinent information to school districts, open-enrollment public charter schools, or education service cooperatives.

(2) The Department of Education shall submit a list of all required financial accountability reports along with due dates to each school district, open-enrollment public charter school, and education service cooperative by July 1 of each year.

(f) The state board shall promulgate the necessary rules to fully implement this section.

(g) (1) The Treasurer of State shall withhold the monthly distribution of county aid provided under § 19-5-602(c) from any county whose county official who is the preparer of the tax books fails to provide by March 15 of each calendar year information concerning the annual abstract of assessment that reflects the aggregate value of the real and personal property for each school district located wholly or in part in the county as follows:

(A) If the county is capable of providing the information electronically, then the information shall be provided to both the Department of Education and the Assessment Coordination Department; and

(B) If the county is not capable of providing the information electronically, then the information shall be provided only to the Assessment Coordination Department.

(2) The information transmitted to the Department of Education and the Assessment Coordination Department shall also include:

(A) The previous calendar year's property assessment that will be used for ad valorem tax collections in the current year; and

(B) The millage rates, which shall be listed by the type of millage, levied against that property assessment.



§ 6-20-2203 - Uniform budget and accounting system required.

(a) (1) The State Board of Education shall adopt by rule a uniform budget and accounting system that shall be known as the "Arkansas Educational Financial Accounting and Reporting System".

(2) This system shall establish and implement the process and procedures for financial reporting as required by this subchapter for school districts, education service cooperatives, and open-enrollment public charter schools.

(3) (A) Pursuant to § 6-20-2207, the Department of Education shall establish and implement a uniform chart of accounts known as the "Arkansas Financial Accounting Handbook" or the "Arkansas Handbook".

(B) The Arkansas Handbook shall be incorporated by reference into the rules governing the Arkansas Educational Financial Accounting and Reporting System.

(C) However, the Arkansas Handbook shall be exempt from the rule-making process and procedures required pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) The rules shall be developed by the state board in cooperation with the department, representatives from the Arkansas Association of Educational Administrators, the Arkansas Association of School Business Officials, the Arkansas Education Association, the education service cooperatives, and the Legislative Joint Auditing Committee.

(b) To the extent necessary to comply with federal law, the terms and definitions contained in the Arkansas Handbook shall initially comply with Financial Accounting for Local and State School System, 2003 Edition (NCES 2004-318), and may thereafter be revised by the department as necessary to remain consistent and shall be used for valid comparisons of expenditures of schools, school districts, open-enrollment public charter schools, and education service cooperatives.

(c) In addition, the rules or the Arkansas Handbook shall include, but not be limited to:

(1) Categories to allow for the gathering of data on separate functions and programs;

(2) Categories and descriptions of expenditures that each public school or school district shall report on its annual school performance report authorized by the School Performance Report Act, § 6-15-1401 et seq. The reported expenditures shall include, but not be limited to, the following categories:

(A) Total expenditures;

(B) Instructional expenditures;

(C) Administrative expenditures;

(D) Extracurricular expenditures;

(E) Capital expenditures;

(F) Debt service expenditures; and

(G) Expenditures of court-ordered desegregation funding;

(3) (A) Categories and descriptions of public school and school district expenditures that allow for the gathering of data on separate functions and programs provided by law, including without limitation the following expenditures:

(i) Athletic expenditures;

(ii) Student transportation expenditures;

(iii) School district level administrative costs;

(iv) School level administrative costs;

(v) Instructional facilitators;

(vi) Supervisory aides;

(vii) Substitutes;

(viii) Property insurance; and

(ix) Expenditures of court-ordered desegregation funding.

(B) The department shall implement the expenditure categories in this subdivision (c)(3) beginning with the 2007-2008 school year;

(4) (A) Categories and descriptions of public school and school district expenditures that allow for the tracking of expenditures from the following sources of revenue:

(i) Student growth;

(ii) Declining enrollment;

(iii) Special education catastrophic occurrences;

(iv) Special education services;

(v) Technology grants;

(vi) Debt service funding supplement;

(vii) General facilities funding;

(viii) Distance learning;

(ix) Gifted and talented; and

(x) Court-ordered desegregation funding.

(B) The department shall complete a trial implementation of the revenue categories in subdivisions (c)(4)(A)(i) and (ii) of this section by the end of the 2007-2008 school year and fully implement all revenue categories in this subdivision (c)(4) beginning with the 2008-2009 school year;

(5) (A) Categories and descriptions of student management coding, including without limitation:

(i) Number of students transported; and

(ii) Daily route mileage.

(B) The department shall implement this subdivision (c)(5) beginning with the 2007-2008 school year;

(6) (A) Categories and descriptions of restricted fund balances that provide documentation of the purpose for the restriction.

(B) The department shall implement this subdivision (c)(6) beginning with the 2007-2008 school year;

(7) Categories and descriptions of expenditures that each education service cooperative shall report on its annual report authorized by law; and

(8) (A) Rules relating to computing error rates in coding and reporting financial information under the system and penalties to focus on areas needing improvement.

(B) The department shall implement this subdivision (c)(8) beginning with the 2007-2008 school year.

(d) The Arkansas Handbook shall contain appropriate format and codes for expenditures for education service cooperatives.

(e) The department shall have the authority to analyze and inspect the financial records of any school, open-enrollment public charter school, school district, or education service cooperative in order to verify that a school, school district, or education service cooperative is correctly and accurately reporting expenditures.

(f) By February 15 of each year, the department shall submit a report to the state board, the Governor, the Senate Interim Committee on Education, and the House Interim Committee on Education concerning public school and public school district expenditures required by law.



§ 6-20-2204 - Required training.

(a) (1) (A) The Department of Education shall establish two (2) tiers of required training.

(B) Both tiers of required training shall apply to public school districts, open-enrollment public charter schools, and education service cooperatives.

(C) (i) At a minimum, two (2) persons per educational entity are required to attend an initial and annual Tier I training:

(a) The school district superintendent or the education service cooperative director or the open-enrollment public charter school director; and

(b) A person whose job responsibilities include preparing the budget or overall accounting responsibility.

(ii) The two (2) persons per educational entity required to attend the initial and annual Tier I training shall each obtain twelve (12) hours of initial training and instruction necessary to demonstrate basic proficiency as determined by the department, including, but not limited to:

(a) School laws of Arkansas;

(b) Laws and rules governing the expenditure of public education funds, fiscal accountability, and school finance;

(c) Ethics; and

(d) Financial accounting and reporting of schools, school districts, open-enrollment public charter schools, and education service cooperative expenditures.

(2) Each year thereafter, the school district superintendent, the education service cooperative executive director, or open-enrollment public charter school director and the person whose job responsibilities include preparing the budget or overall accounting responsibility who have already attended the initial and Tier I training shall obtain by December 31 of each calendar year four (4) hours of annual training and instruction as required by the department in order to maintain basic proficiency in the topics described in subdivision (a)(1) of this section.

(3) (A) The instruction may be provided by an institution of higher education in this state, from instruction sponsored by the department, by an in-service training program conducted by the Arkansas Association of School Business Officials, or from another provider.

(B) To satisfy the training and requirements under this subsection, any provider other than the department shall apply for and receive preapproval by the department as to the form and content of the training and instruction before they are offered as training and instruction to comply with the provisions of this subsection (a).

(4) (A) If a person fails to obtain the required Tier I training by the end of the calendar year and fails to cure the deficiency by March 1 of the following calendar year without filing a request for extension of time as determined from the records of the department, the department shall immediately notify the superintendent of the employing school district, the director of the open-enrollment public charter school, or the executive director of the education service cooperative by certified mail, return receipt requested, with a copy to the board president.

(B) (i) The superintendent of the school district, the director of the open-enrollment public charter school, or the education service cooperative executive director shall notify the person by certified mail, return receipt requested, and the person shall be unable to continue in his or her position from the date of receipt of notification by the superintendent of the school district, the director of the open-enrollment public charter school, or the education service cooperative executive director.

(ii) Any person receiving notice that he or she shall be unable to continue in his or her position solely because of his or her failure to obtain the required training may request a hearing before the State Board of Education prior to his or her permanent dismissal.

(5) If the person fails to obtain all required training by December 31, this failure shall constitute one (1) citation against the school district or the open-enrollment public charter school as measured by the Standards for Accreditation of Arkansas Public Schools and School Districts issued by the department or an admonishment to the education service cooperative by the department.

(6) If the person is unable to obtain the required training because of military service or illness as verified by a written sworn statement of the person's attending physician, the department shall grant an extension permitting the person additional time to obtain the required training. The issuance of an extension shall not constitute a citation against the school district as measured by the Standards for Accreditation of Arkansas Public Schools and School Districts issued by the department or the education service cooperative and shall not operate to remove the person from his or her job.

(b) (1) Tier II training shall include, but not be limited to, employees who do not make decisions about selecting codes or who have a limited number of codes that they can use.

(2) Tier II training shall be developed by the department in cooperation with representatives from the Arkansas Association of Educational Administrators, the Arkansas Association of School Business Officials, the Arkansas Education Association, the Legislative Joint Auditing Committee, and the education service cooperatives.

(3) The training shall be annual and shall be four (4) hours.

(4) School districts shall be responsible for providing the training to these employees.

(5) School district trainers are required to attend Tier I training and annual updates as required by the department under this subsection (b) and subsection (a) of this section.

(c) (1) Each school district, open-enrollment public charter school, or education service cooperative shall maintain files and records indicating all employees who are required to obtain and who have completed Tier II training.

(2) Each school district superintendent, open-enrollment public charter school director, or education service cooperative executive director shall provide the department an assurance statement regarding the completion of Tier II training by the required individuals.

(d) The state board shall modify the Standards for Accreditation of Arkansas Public Schools and School Districts issued by the department as may be required by this section.

(e) It is the responsibility of the department to receive and maintain records of instructional hours of Tier I training obtained under this section.

(f) The state board is authorized to promulgate rules and regulations consistent with the provisions of this section.



§ 6-20-2205 - Penalties.

(a) Any school district or open-enrollment public charter school that does not follow the provisions of this subchapter shall be placed in fiscal distress as provided by law.

(b) Any education service cooperative that does not follow the provisions of this subchapter shall be sanctioned by the State Board of Education.



§ 6-20-2206 - Miscellaneous provisions.

(a) If the Department of Education determines that an overpayment has been made to a school district, open-enrollment public charter school, or education service cooperative in any funding category authorized by law, the department is authorized to withhold the overpayment from future funding of the school district, open-enrollment public charter school, or education service cooperative and is authorized to transfer the amount withheld for the overpayment to the line item appropriation from which the overpayment was initially made.

(b) Each school district, local education agency, open-enrollment public charter school, and education service cooperative shall prepare an annual statement of the financial conditions and transactions of the school district, open-enrollment public charter school, or education service cooperative as of June 30 of each year.

(c) In order for a school district, open-enrollment public charter school, or education service cooperative to be entitled to state aid as provided by law, each school district, open-enrollment public charter school, and education service cooperative shall satisfy the following requirements:

(1) Expenditures for any fiscal year shall not exceed the legal revenues for that year;

(2) The school district, open-enrollment public charter school, and education service cooperative shall maintain such records and make such reports relative to attendance, receipts, and disbursements and other reports as required by the rules of the State Board of Education;

(3) The school, school district, open-enrollment public charter school, and education service cooperative shall maintain proper financial records in accordance with the Arkansas Educational Accounting and Reporting System, which includes the Arkansas Financial Accounting Handbook, and any reports required pursuant to § 6-20-2202(e)(2);

(4) The school district, open-enrollment public charter school, and education service cooperative shall file annually with the state board a salary schedule for its certified employees which recognizes a minimum level of training and experience. This schedule shall reflect the actual pay practices of the school district, open-enrollment public charter school, or education service cooperative, including all fringe benefits and supplemental salary schedules. Salary increments for experience or education, or both, shall be identified on the schedule; and

(5) (A) All pupil attendance records shall be kept in their original form and shall be public records.

(B) Pupil attendance records shall be kept according to law and regulations on paper or electronic forms either furnished or approved by the department.

(C) Original pupil attendance records shall be kept on file in the office of the superintendent of schools after the school term is ended for a period of three (3) years, and these records shall be available for monitoring purposes during any day of the school term by the teachers or other persons designated to keep attendance.

(d) School districts may not include the cost of substitute teachers, extended contracts for extracurricular activities, or supplementary pay for extracurricular activities in meeting the expenditures requirement for student classroom teacher salaries.

(e) Any licensed classroom teacher or administrator of a school, school district, open-enrollment public charter school, or education service cooperative that provides false expenditure information may have his or her license placed on probation, suspended, or revoked pursuant to rules promulgated by the state board.



§ 6-20-2207 - Rule-making authority.

(a) (1) The State Board of Education shall promulgate rules governing a uniform budget and accounting system that shall be known as the "Arkansas Educational Financial Accounting and Reporting System". This system shall include a uniform chart of accounts known as the "Arkansas Financial Accounting Handbook" that shall be exempt from the rule-making process pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) These rules shall be applied to all school districts, open-enrollment public charter schools, and education service cooperatives for purposes of reporting and accounting for revenues and expenditures.

(3) As necessary to comply with federal law, the Arkansas Handbook shall comply with the Financial Accounting for Local and State School System, 2003 Edition (NCES 2004-318). The Arkansas Handbook shall be exempt from the rule-making process and procedures required pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) (A) The state board shall amend the rules, and the Department of Education shall amend the Arkansas Handbook provided in subsection (a) of this section as necessary.

(B) The amendments, annual revisions, and financial accounting updates to the Arkansas Handbook shall be developed with representatives from the Arkansas Association of School Business Officials, the education service cooperatives, and other school district officials as designated by the department.

(2) Prior to making an amendment to the Arkansas Handbook, the department shall provide written notice via a Commissioner of Education memo to the school districts, open-enrollment public charter schools, and education service cooperatives. Amendments, annual revisions, and financial accounting updates shall be effective on July 1 of the next fiscal year or ninety (90) days from the date of the commissioner's memo, whichever is later, unless:

(A) The commissioner declares that there is an emergency, at which time the change shall be effective immediately upon the date specified in the commissioner's memo;

(B) A new program or revenue source requires new accounting codes, at which time the change shall be effective immediately upon the date specified in the commissioner's memo; or

(C) The change affects only a few school districts and the school districts have mutually agreed to make the change. The changes shall be effective immediately upon the date specified in the commissioner's memo.

(c) Any school district, open-enrollment public charter school, or education service cooperative that fails to comply with state law or rules governing and providing a uniform chart of accounts for budgeting of revenues, expenditures, and financial reporting shall be deemed to be in fiscal distress and subject to the applicable enforcement provisions as provided by law.

(d) Any school district, open-enrollment public charter school, or education service cooperative that fails to comply with the expenditure requirements of any public school, public school district, or education service cooperative funding law shall be deemed to be in fiscal distress and subject to the applicable enforcement provisions as provided by law.



§ 6-20-2208 - Monitoring of expenditures.

(a) (1) The General Assembly determines that, although funds may be distributed to school districts under this subchapter, it is the duty and responsibility of the State of Arkansas to monitor such expenditures to ensure that each public school child in Arkansas is provided with an adequate education.

(2) The General Assembly further finds that a uniform system of accounting for and reporting expenditures is necessary to allow the state to monitor expenditures.

(b) Each school district shall ensure that funds distributed by the State of Arkansas to the district are utilized in an efficient manner in order to provide an adequate education.

(c) Each school district shall:

(1) Expend sums for teacher salaries in order to meet the requirements of Arkansas law;

(2) (A) Expend the sums allocated to the school district under § 6-20-2305(b) for salaries and other instructional aid components to benefit students in the special needs categories within the school district unless other expenditures are allowed by law or rule of the State Board of Education or the Department of Education.

(B) Further ensure that those sums are used to improve the educational opportunity of those children with a primary emphasis on improving each student's proficiency;

(3) Expend other sums as may be allocated under this subchapter and as may be required by law in order to provide an equal opportunity for an adequate education;

(4) Ensure that sums appropriated by law and allocated to the school district are used to meet standards for accreditation and to provide the required curriculum for all students in the school district;

(5) Ensure that sums allocated for facilities or other capital needs are spent in accordance with law; and

(6) Expend state and local revenues on gifted and talented programs:

(A) In an amount equal to fifteen hundredths (0.15) of the foundation funding amount multiplied by five percent (5%) of the school district's average daily membership for the previous year; and

(B) Only upon gifted and talented programs in accordance with rules promulgated by the state board.

(d) (1) During the appropriate Arkansas public school computer network reporting cycle each year, each school district shall submit appropriate data to the department establishing the school district's compliance with this section.

(2) The data shall be timely, accurate, and in the format required by rules promulgated by the state board.

(3) The data reported shall reflect the expenditure of each category of additional education categories.

(4) Reports for each school district shall be developed by the department and transmitted to the Governor, the Senate Interim Committee on Education, and the House Interim Committee on Education.



§ 6-20-2209 - Study of improved reporting systems.

(a) (1) The General Assembly finds that ensuring the provision of an adequate and equitable education to the children of the State of Arkansas requires prompt and reliable information on school finances, including, but not limited to, reports on school district expenditures and school district fund balances and interfund transfers.

(2) The General Assembly further finds that current financial accounting and reporting systems do not promptly provide the crucial information necessary to make informed decisions on matters pertaining to public education in this state.

(b) On or before November 1, 2006, the House Interim Committee on Education, the Senate Interim Committee on Education, and the Department of Education shall jointly study potential upgrades in public school district financial accounting and reporting systems that would result in the prompt availability of crucial information, including, but not limited to:

(1) The cost to the state of any potential upgrades;

(2) The time necessary to implement any upgrades; and

(3) (A) A definition of the term "unallocated balances" that will ensure uniform treatment of fund balances throughout public school districts.

(B) In studying possible definitions of the term "unallocated balances", the House Interim Committee on Education and the Senate Interim Committee on Education shall consider the amount, if any, appropriate for a public school district to maintain as a fund balance for future contingencies.

(c) In conducting the study, the House Interim Committee on Education and the Senate Interim Committee on Education shall seek the cooperation of representatives from the Arkansas Association of Educational Administrators, the Arkansas Association of School Business Officials, the Arkansas Education Association, the education service cooperatives, and the Legislative Joint Auditing Committee.

(d) On or before December 1, 2006, the House Interim Committee on Education and the Senate Interim Committee on Education shall issue a report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate regarding the results of the study and the recommendations of the committees.






Subchapter 23 - -- Public School Funding Act of 2003

§ 6-20-2301 - Title.

This subchapter shall be known and may be cited as the "Public School Funding Act of 2003".



§ 6-20-2302 - Legislative findings.

(a) The General Assembly recognizes that:

(1) Intelligence and virtue are the safeguards of liberty and the bulwark of a free and good government; and

(2) The Arkansas Constitution, Article 14, § 1, requires the State of Arkansas to ever maintain a general, suitable, and efficient system of free public schools and to adopt all suitable means to secure to the people the advantages and opportunities of education.

(b) The General Assembly finds that because of the decision of the Arkansas Supreme Court in Lake View School District No. 25 v. Huckabee, 351 Ark. 31 (2002), it is the absolute duty of the State of Arkansas to provide all public school children with an opportunity for an adequate education.

(c) The General Assembly finds that a suitable and efficient system of public education should:

(1) Assure the availability of substantially equal and constitutionally appropriate expenditures by the state for the education of each similarly situated child in the public schools, regardless of where that child resides within the state;

(2) Assure that each school-age child resides in a school district that offers a competitive minimum salary for classroom teachers;

(3) Assure that:

(A) All students graduating from high school are able to demonstrate a defined adequate level of competence in:

(i) English, oral communications, reading, and writing;

(ii) Mathematics skills; and

(iii) Science and social studies disciplines; and

(B) An adequate level of competence evolves over time to higher levels;

(4) Assure that students with disabilities have the opportunity to graduate from high school by demonstrating alternative competencies or alternative levels of competency;

(5) Assure that students who are not on track for high school graduation are identified at a sufficiently early date so that they may be provided an opportunity at a reasonable cost to achieve the minimum levels of competence necessary to graduate from high school;

(6) Recognize that graduating from high school requires that the students, as well as the parents or guardian of the students, work hard and assume appropriate responsibility for the students' success or failure;

(7) Encourage parental involvement in the public schools and in public school activities; and

(8) Recognize that early attention to and correction of student deficiencies are substantially less expensive and more effective than remedial efforts in the later school grades.

(d) The General Assembly recognizes that the supervision of public schools and the execution of the laws regulating the schools shall be vested in such officers as the General Assembly provides.

(e) It is the intent of this subchapter to provide a system of school funding that provides to each public school child in the State of Arkansas an opportunity for an adequate education.



§ 6-20-2303 - Definitions.

As used in this subchapter:

(1) "Additional education categories" means state funds distributed to school districts for alternative learning environments, English-language learners, national school lunch students, and professional development;

(2) "Alternative learning environment" means a student intervention program in compliance with § 6-48-101 et seq. that seeks to eliminate traditional barriers to learning for students;

(3) (A) "Average daily membership" means the total number of days of school attended plus the total number of days absent by students in kindergarten through grade twelve (K-12) during the first three (3) quarters of each school year divided by the number of school days actually taught in the school district during that period of time rounded up to the nearest hundredth.

(B) In those instances in which the average daily membership for less than three (3) quarters is specified, the number of days used in the calculation shall be the days in the specified period of time.

(C) As applied to this subchapter, students who may be counted for average daily membership are:

(i) Students who:

(a) Reside within the boundaries of the school district;

(b) Are enrolled in a public school operated by the school district; and

(c) Are enrolled in a curriculum that fulfills the requirements established by the State Board of Education under the Standards for Accreditation of Arkansas Public Schools and School Districts;

(ii) (a) Students who reside within the boundaries of the school district but due to geographic barriers attend school out-of-state under a tuition agreement.

(b) This subdivision (3)(C)(ii) shall apply even if the students enrolled in an out-of-state school are not enrolled in a curriculum that fulfills the requirements established by the state board under the Standards for Accreditation of Arkansas Public Schools and School Districts;

(iii) Legally transferred students living outside the school district but are:

(a) Attending a public school in the school district under a provision of the Arkansas Code; and

(b) Are enrolled in a curriculum that fulfills the requirements established by the state board under the Standards for Accreditation of Arkansas Public Schools and School Districts;

(iv) Open-enrollment public charter school students who are enrolled in a curriculum that fulfills the requirements established by the state board under the Standards for Accreditation of Arkansas Public Schools and School Districts; or

(v) Students who are eligible to attend and who reside within the boundaries of a school district and are enrolled in the Arkansas National Guard Youth Challenge Program, so long as the students are participants in the program.

(D) (i) Except for those circumstances otherwise allowed by law or rule, any student who is absent from daily attendance for more than ten (10) consecutive school days shall be dropped from the attendance records of the school, school district, or open-enrollment public charter school.

(ii) Any student who fails to attend school by the tenth regular school day of the semester shall be retroactively dropped from the first day of the school semester.

(E) (i) Except as otherwise provided by law, a public school district or open-enrollment public charter school that teaches a distance learning course to one (1) or more home school or private school students shall be eligible for an amount equal to one-sixth (1/6) of the state foundation funding amount per distance learning course for each private school student or home school student who is:

(a) Residing within the school district where the public school or open-enrollment public charter school is located; and

(b) Physically attending the distance learning course or courses on the campus of the public school district or open-enrollment public charter school.

(ii) However, under no circumstances shall a public school district or open-enrollment public charter school be entitled to more than the equivalent of state foundation funding for one (1) average daily membership regardless of the number of distance learning courses received by a particular home school or private school student;

(4) "Classroom teacher" means:

(A) An individual who is required to hold a teaching license from the Department of Education and who is engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(B) A guidance counselor; or

(C) A librarian;

(5) "English-language learners" means students identified by the state board as not proficient in the English language based upon approved English proficiency assessment instruments administered annually in the fall of the current school year, which assessments measure oral, reading, and writing proficiency;

(6) "Foundation funding" means an amount of money specified by the General Assembly for each school year to be expended by school districts for the provision of an adequate education for each student;

(7) "Gifted and talented programs" means academic curricula, courses, and options designed to improve educational opportunities for gifted and talented students pursuant to guidelines adopted by the state board in accordance with § 6-42-106;

(8) "Gifted and talented students" means those students who have been identified as meeting the criteria of the gifted program approval standards established by the state board;

(9) "Legal revenues" means those revenues received or cash balances carried forward by a school district and used to make payments from:

(A) (i) The teacher's salary fund, which means the set of accounts used to record the receipts and expenditures for payment of salaries for certified personnel, certified substitutes, tuition, and fringe benefits as defined by § 6-17-908.

(ii) Certified personnel salaries from federal programs are excluded;

(B) The operating fund, which means the set of accounts used to record the receipts and expenditures for current operating expenses other than those that relate to the purposes set out for other funds; and

(C) The debt service fund, which means the set of accounts used to record local tax receipts and expenditures for the retirement of commercially bonded debt;

(10) "Millage rate" means the millage rate listed in the most recent tax ordinance approved by the county quorum court under the authority of § 14-14-904 for the tax year used in a calculation made under this subchapter;

(11) (A) "Miscellaneous funds" means the average of those funds collected in the five (5) school years immediately preceding the previous school year:

(i) Consisting of:

(a) Funds received by a school district from federal forest reserves, federal grazing rights, federal mineral rights, federal impact aid, federal flood control, wildlife refuge funds, and severance taxes; and

(b) Funds received by the school district in lieu of taxes, and local sales and use taxes dedicated to education under § 26-74-201 et seq., § 26-74-301 et seq., § 26-75-301 et seq., and the Local Government Bond Act of 1985, § 14-164-301 et seq.; and

(ii) Multiplied by the ratio of the uniform rate of tax to the school district's total millage rate in effect as of January 1 of the fiscal year prior to the current funding year.

(B) If the school district did not receive funds from a source of funds listed in subdivision (11)(A) of this section during the most recent school year used to calculate the five-year average, then previous collections from that source of funds shall not be included in the five-year average.

(C) For the purpose of calculating the amount of miscellaneous funds of a school district under this subdivision (11), a school year is the period beginning on July 1 of a calendar year and ending on June 30 of the next calendar year.

(D) For the 2008-2009 school year, miscellaneous funds used to calculate the state foundation funding aid for a school district will be the same as those used to calculate the state foundation funding aid for the school district for the 2007-2008 school year;

(12) (A) "National school lunch students" means those students or the percentage of enrolled students from low socioeconomic backgrounds as indicated by eligibility for free or reduced-price meals under the National School Lunch Act as determined on October 1 of each previous school year and submitted to the Department of Education, unless the school district is identified by the Department of Education as participating in the special assistance certification and reimbursement alternative implemented under 42 U.S.C. § 1759a, as interpreted in 7 C.F.R. § 245.9.

(B) If the school district is participating under 42 U.S.C. § 1759a, then for purposes of funding under § 6-20-2305(b), such a school district's annual percentage of national school lunch students shall be equal to the percentage submitted in the base year, which means the last school year for which eligibility determinations were made and meal counts were taken by type;

(13) "Net revenues" means actual revenues generated from ad valorem taxes and distributed to a school district multiplied by the ratio derived from dividing the uniform rate of tax by the total millage rate of the school district;

(14) "Previous year" or "previous school year" means the school year immediately preceding the school year or fiscal year in which funds are allocated;

(15) (A) "Professional development" means a coordinated set of planned learning activities for teachers and administrators that are standards-based.

(B) Professional development shall result in individual, schoolwide, and systemwide improvement designed to ensure that all students demonstrate proficiency in the state academic standards;

(16) "Quarterly average daily membership" means the average daily membership for one (1) quarter of a school year used for calculating student growth funding and as determined by rule established by the Department of Education;

(17) (A) "Revenues" means the proceeds generated from ad valorem taxes and distributed to a school district by a county treasurer from January 1 through December 31 of the calendar year immediately preceding the beginning of the current school year, including:

(i) The amount of the final distribution of ad valorem taxes to a school district as shown on the final tax settlement of the county under § 26-39-402 for the calendar year immediately preceding the beginning of the current school year;

(ii) (a) Delinquent ad valorem taxes distributed to a school district in the calendar year immediately preceding the beginning of the current school year.

(b) Delinquent ad valorem taxes include the penalties and interest that are distributable to a school district under existing law;

(iii) The actual amount of homestead tax credit distributed to a school district in the calendar year immediately preceding the beginning of the current school year;

(iv) Excess commissions distributed to a school district in the calendar year immediately preceding the beginning of the current school year;

(v) Interest earned on any tax funds held in trust and distributed to a school district in the calendar year immediately preceding the beginning of the current school year;

(vi) Ad valorem tax proceeds from land redemptions distributed to a school district in the calendar year immediately preceding the beginning of the current school year; and

(vii) A subtraction of all costs and commissions authorized by law relating to the collection of ad valorem taxes that the county deducted from distributions to a school district in the calendar year immediately preceding the beginning of the current school year;

(18) "School district" means a geographic area with an elected board of directors that qualifies as a taxing unit for purposes of ad valorem property taxes under Title 26 of the Arkansas Code, which board of directors conducts the daily affairs of public schools pursuant to the supervisory authority vested in it by the General Assembly and this title;

(19) "Secondary vocational area center" means a public secondary vocational institution organized for the specific purpose of educating high school students in specific occupational or vocational areas and serving students from more than one (1) participating school district;

(20) "Special education catastrophic occurrences" means individual cases in which special education and related services required by the individualized education program of a particular student with disabilities are unduly expensive, extraordinary, or beyond the routine and normal costs associated with special education and related services provided by a school district and funding is pursuant to rules promulgated by the state board;

(21) "State foundation funding aid" means the amount of state financial aid provided to each school district and computed as the difference between the foundation funding amount established by the General Assembly and the sum of ninety-eight percent (98%) of the uniform rate of tax multiplied by the property assessment of the school district plus the miscellaneous funds of the school district;

(22) "Student growth funding" means the amount of state financial aid provided to each school district from funds made available for the growth in the average daily membership for the school district;

(23) "Teachers of the gifted and talented" means individuals certified by the state board to teach gifted and talented students;

(24) "Technology" means any equipment for instructional purposes that is electronic in nature, including, but not limited to, computer hardware, computer software, Internet connectivity, and distance learning; and

(25) "Uniform rate of tax" means a uniform rate of ad valorem property tax of twenty-five (25) mills to be levied on the assessed value of all taxable real, personal, utility, and regulated carrier property in the state to be used solely for the maintenance and operation of the public schools as required by Arkansas Constitution, Article 14, § 3, as amended by Arkansas Constitution, Amendments 11, 40, and 74.



§ 6-20-2304 - Regulations -- Access to information on legislation.

(a) The State Board of Education shall have the authority, acting pursuant to its rulemaking powers, to adopt regulations for the implementation of the provisions of this subchapter.

(b) The state board shall provide access to legislation of the General Assembly concerning public school funding by the following methods:

(1) Including a link to the information on the Department of Education website; and

(2) Requiring the superintendent of each public school district in the state to provide each member of the public school district's board of directors with:

(A) Information containing the website address where the member can access the specific legislation; or

(B) Upon request, a printed copy of the legislation.



§ 6-20-2305 - School funding.

(a) (1) (A) For each school year, each school district shall receive state foundation funding aid computed as the difference between the foundation funding amount pursuant to subdivision (a)(2) of this section and the sum of ninety-eight percent (98%) of the uniform rate of tax multiplied by the property assessment of the school district plus the miscellaneous funds of the school district.

(B) The Department of Education shall distribute state foundation funding aid to each school district in eleven (11) equal monthly payments.

(2) (A) For the 2011-2012 school year, the foundation funding amount is equal to six thousand one hundred forty-four dollars ($6,144) multiplied by the school district's average daily membership for the previous school year.

(B) For the 2012-2013 school year, the foundation funding amount is equal to six thousand two hundred sixty-seven dollars ($6,267) multiplied by the school district's average daily membership for the previous school year.

(3) (A) A school district that has experienced a decline in average daily membership over the two (2) immediately preceding school years shall receive:

(i) Declining enrollment funding equal to the difference between the average of the two (2) immediately preceding years' average daily memberships and the average daily membership for the previous school year multiplied by the amount of foundation funding set forth in subdivision (a)(2) of this section; or

(ii) Special needs isolated funding under § 6-20-604.

(B) Any funding appropriated and available for declining enrollment funding under subdivision (a)(3)(A)(i) of this section or special needs isolated funding under § 6-20-604 that is not distributed under subdivision (a)(3)(A) of this section shall be prorated and distributed equally per average lost student to school districts that meet the qualifications for both declining enrollment funding under subsection (a)(3)(A)(i) of this section and special needs isolated funding under § 6-20-604.

(C) No school district shall receive both declining enrollment funding under subdivision (a)(3)(A)(i) of this section and student growth funding under subsection (c) of this section.

(4) (A) By the end of each school fiscal year, for a school district whose net revenues are less than the sum of ninety-eight percent (98%) of the uniform rate of tax multiplied by the property assessment of the school district, the Department of Education shall distribute to the school district the difference between:

(i) The net revenues distributed to the school district as reported under § 26-80-101(b)(4)(A)(ii) for the calendar year immediately preceding the current school year; and

(ii) The sum of ninety-eight percent (98%) of the uniform rate of tax multiplied by the property assessment of the school district.

(B) For a school district whose net revenues are more than the sum of ninety-eight percent (98%) of the uniform rate of tax multiplied by the property assessment of the school district, the Department of Education, under the authority of § 6-20-2306, shall recoup from the school district an amount equal to the difference between:

(i) The net revenues of the school district; and

(ii) The sum of ninety-eight percent (98%) of the uniform rate of tax multiplied by the property assessment of the school district.

(C) (i) Data to verify the timely receipt of revenues applicable to the required ninety-eight percent (98%) of the uniform rate of tax multiplied by the property assessment of the school district shall be received annually by the Department of Education under § 26-80-101(b)(4)(A)(ii).

(ii) (a) Data may be appropriately adjusted by the Department of Education if it is determined that irregular distributions by a county treasurer of excess commissions cause a school district's property tax collection rate from the uniform rate of tax to exceed ninety-eight percent (98%).

(b) The Department of Education may adjust the uniform rate of tax from an irregular distribution to an amount not in excess of ninety-eight percent (98%) and apply the excess distribution amount the following school year.

(iii) Evidence of overlapping revenue reporting or irregular distributions shall be provided in the form required by the Department of Education.

(b) (1) In addition to state foundation funding aid, each school district shall receive funding for additional education categories as provided in subdivisions (b)(2)-(5) of this section.

(2) (A) (i) For the 2011-2012 school year, alternative learning environment funding shall be four thousand one hundred forty-five dollars ($4,145) multiplied by the number of identified alternative learning environment students enrolled during the previous school year.

(ii) For the 2012-2013 school year and each school year thereafter, alternative learning environment funding shall be four thousand two hundred twenty-eight dollars ($4,228) multiplied by the number of identified alternative learning environment students enrolled during the previous school year.

(iii) Funding for students in alternative learning environments shall be distributed based on rules promulgated by the State Board of Education.

(B) (i) Beginning with the 2007-2008 school year, secondary vocational area center funding shall be three thousand two hundred fifty dollars ($3,250) multiplied by the number of students enrolled in a secondary vocational area center during the previous school year.

(ii) Funding for students in secondary vocational area centers shall be distributed based on rules promulgated by the State Board of Career Education.

(3) (A) For the 2011-2012 school year, funding for students who are identified as English-language learners shall be two hundred ninety-nine dollars ($299) for each identified English-language learner.

(B) For the 2012-2013 school year and each school year thereafter, funding for students who are identified as English-language learners shall be three hundred five dollars ($305) for each identified English-language learner.

(C) Funding for English-language learners shall be distributed to school districts for students who have been identified as not proficient in the English language based upon a state-approved English proficiency assessment instrument.

(D) Funds allocated for English-language learners to school districts under this subchapter shall be expended only for eligible activities as identified in current rules promulgated by the State Board of Education and are a supplement to funding for national school lunch students provided in subdivision (b)(4) of this section.

(4) (A) National school lunch state categorical funding for each identified national school lunch student shall be as follows:

(i) For a school district in which ninety percent (90%) or greater of the previous school year's enrolled students are national school lunch students, the amount of per-student national school lunch state categorical funding shall be one thousand five hundred eighteen dollars ($1,518) for the 2011-2012 school year, and one thousand five hundred forty-nine dollars ($1,549) for the 2012-2013 school year and for each school year thereafter;

(ii) For school districts in which at least seventy percent (70%) but less than ninety percent (90%) of the previous school year's enrolled students are national school lunch students, the amount of per-student national school lunch state categorical funding shall be one thousand twelve dollars ($1,012) for the 2011-2012 school year, and one thousand thirty-three dollars ($1,033) for the 2012-2013 school year and for each school year thereafter; and

(iii) For school districts in which less than seventy percent (70%) of the previous school year's enrolled students are national school lunch students, the amount of per student national school lunch state categorical funding shall be five hundred six dollars ($506) for the 2011-2012 school year, and five hundred seventeen dollars ($517) for the 2012-2013 school year and each school year thereafter.

(B) (i) (a) Except as provided under subdivision (b)(4)(B)(i)(c) of this section, national school lunch state categorical funding under this subdivision (b)(4) shall be based on the number of national school lunch students for the immediately preceding school year determined under § 6-20-2303(12)(A).

(b) If the school district is participating under 42 U.S.C. § 1759a, funding under this subdivision (b)(4) is based on the percentage determined in § 6-20-2303(12)(B) multiplied by the number of enrolled students for the immediately preceding school year.

(c) The per-student national school lunch state categorical funding for an open-enrollment public charter school shall be based upon the current school year enrollment:

(1) In the initial year of operation for an open-enrollment public charter school; or

(2) In a year in which an open-enrollment public charter school adds a grade.

(ii) (a) If a school district will receive in the current school year national school lunch state categorical funding under subdivision (b)(4)(A) of this section that is based on a different per-student amount of national school lunch state categorical funding than the school district received in the immediately preceding school year, due to a percentage change in national school lunch students, the department shall adjust the funding to the school district in a transitional three-year period.

(b) The amount of national school lunch state categorical funding under this subdivision (b)(4)(B)(ii) shall be increased or decreased in each year of a three-year transition period by one-third (1/3) of the difference between the amount of national school lunch state categorical funding per student for the current year and the amount of national school lunch state categorical funding per student for the immediately preceding year, adjusted for changes to the funding rates in § 6-20-2305(b)(4)(A).

(iii) (a) The Department of Education shall establish rules to implement the transitional national school lunch state categorical funding provided in subdivision (b)(4)(B)(ii) of this section.

(b) The rules shall include the methods of transition for a school district that:

(1) Experiences a decrease in the amount of national school lunch state categorical funding per student under subdivision (b)(4)(A) of this section;

(2) Experiences an increase in the amount of national school lunch state categorical funding per student under subdivision (b)(4)(A) of this section; or

(3) Within a three-year transition period, experiences both a decrease and an increase in the amount of national school lunch state categorical funding per student under subdivision (b)(4)(A) of this section;

(iv) Under no circumstances shall a school district be entitled to receive more or less funding as a result of the transitional process than the school district is otherwise entitled to receive under this subdivision (b)(4) based on the school district's national school lunch student population as a percentage of the school district's entire student population.

(v) (a) A school district that has experienced a significant growth in enrolled students in the previous three (3) years shall receive funding for the expected increase in the number of national school lunch students based on the expected increase in enrolled students based on the levels of funding provided in this section for national school lunch students.

(b) The State Board of Education shall establish rules to be used by the Department of Education to determine:

(1) The amount of growth necessary to qualify as significant growth;

(2) The expected increase in the number of national school lunch students based on the expected increase in enrolled students; and

(3) Which school districts have experienced a significant growth in enrolled students as necessary to qualify for funding under this subdivision (b)(4)(B)(v).

(c) The Department of Education shall not be required to adjust or fund a school district's national school lunch students based on the current year's number of national school lunch students enrolled in the school district or the average growth of students in the school district.

(C) (i) (a) The State Board of Education shall establish by rule a list of approved programs and purposes for which funds allocated under this subdivision (b)(4) may be expended.

(b) School districts shall expend funds allocated under this subdivision (b)(4) only on the programs or purposes on the State Board of Education's list of approved programs and purposes for which funds allocated under this subdivision (b)(4) may be expended, which shall include, but are not limited to:

(1) Classroom teachers, provided that the school district meets the minimum salary schedule in § 6-17-2403 without using funds provided under this subdivision (b)(4) and that those teachers are used for the purposes delineated in this subdivision (b)(4);

(2) Before-school academic programs and after-school academic programs, including transportation to and from the programs;

(3) Prekindergarten programs coordinated by the Department of Human Services;

(4) Tutors, teachers' aides, counselors, social workers, nurses, and curriculum specialists;

(5) Parent education;

(6) Summer programs;

(7) Early intervention programs;

(8) Materials, supplies, and equipment, including technology used in approved programs or for approved purposes;

(9) Federal child nutrition programs, to the extent necessary to provide school meals without charge to all students under the United States Department of Agriculture Special Assistance Alternative "Provision 2" program under 42 U.S.C. § 1759a, as it exists on July 1, 2011;

(10) Federal child nutrition programs, to the extent necessary to provide school meals without charge to students otherwise eligible for reduced-price meals under the United States Department of Agriculture's National School Lunch Program or School Breakfast Program;

(11) Expenses directly related to funding a longer school day;

(12) Expenses directly related to funding a longer school year;

(13) Partnering with local institutions of higher education to remediate students while those students are still in high school so that the students are college and career ready upon graduation from high school;

(14) Teach For America professional development;

(15) Implementing components of the Arkansas Advanced Initiative for Math and Science; and

(16) College and Career Coaches, as administered by the Department of Career Education.

(ii) School districts that have met the needs of students for whom the funding is provided for additional educational categories under this subsection and that have excess national school lunch student categorical funds provided under this subdivision (b)(4) may use the excess national school lunch student categorical funds to supplement all classroom teacher salaries under the following conditions:

(a) The school district shall not use any portion of the national school lunch student categorical funds that are carry forward or reserve funds to supplement classroom teacher salaries;

(b) The school district shall meet the minimum teacher salary schedule under § 6-17-2403 without using national school lunch student categorical funds;

(c) The school district shall comply with the Standards for Accreditation of Arkansas Public Schools and School Districts established under The Quality Education Act of 2003, § 6-15-201 et seq., and the Arkansas Fiscal Assessment and Accountability Program under § 6-20-1901 et seq. without using national school lunch student categorical funds; and

(d) The school district shall agree that it shall not allocate or use any excess national school lunch student categorical funds in any manner except as a bonus to the salary of classroom teachers.

(iii) The school district shall include with its comprehensive school improvement plan a written detailed statement concerning how the school district will use its excess national school lunch categorical funds each school year and explaining in detail the amount of funds and percent of total funds to be used to supplement all classroom teacher salaries as allowed in subdivision (b)(4)(C)(ii) of this section.

(iv) (a) Upon review of the school district's comprehensive school improvement plan, if the Commissioner of Education determines that the school district has met the needs of students in the school district for whom the funding for additional educational categories this subsection is provided, has met the requirements of subdivisions (b)(4)(C)(ii) and (iii) of this section, and has prudently managed its resources, the commissioner shall give written approval of the detailed planned flexible use of excess national school lunch student categorical funds provided to the school district.

(b) The school district shall not use its excess national school lunch categorical funds for classroom teacher salaries as provided in subdivision (b)(4)(C)(ii) of this section unless:

(1) The commissioner provides the written approval required under subdivision (b)(4)(C)(iv)(a) of this section; and

(2) Funds allocated under this subdivision (b)(4) are available.

(v) The excess national school lunch student categorical funds used to supplement the salary of a classroom teacher shall only be used as a nonrecurring bonus to a classroom teacher's salary for any given school year and shall not be considered a permanent obligation under the school district's teacher salary schedule or as contract obligations of any classroom teacher or employee of the school district.

(vi) Notwithstanding any other provision of law, if the Department of Education determines that a school district's expenditure of funds allocated under this subdivision (b)(4) would result in the school district's losing funding under any federal law, then the funds allocated to a school district under this subdivision (b)(4) may be expended for other academic programs or salaries.

(vii) The Department of Education may direct that a school district expend available funds on specified programs under subdivision (b)(4)(C)(i) of this section.

(viii) (a) By September 15 of each school year, a school district shall submit to the Department of Education a report for the immediately preceding school year listing each program upon which funds allocated under this subdivision (b)(4) were expended, the amount expended, and any other information required by the Department of Education on the use of funds allocated under this subdivision (b)(4).

(b) The Department of Education shall develop appropriate reporting forms for use by school districts to comply with subdivision (b)(4)(C)(viii) of this section.

(ix) Beginning with the 2007-2008 school year and each school year thereafter, any school district that used or applied restricted national school lunch student categorical funds as a supplement for salaries of classroom teachers in a school district during the 2006-2007 school year under former § 6-20-2305 (b)(4)(C)(i)(b) [repealed] shall either:

(a) Remove the use of all national school lunch student categorical funds immediately as a supplement to classroom teacher salaries; or

(b) Begin the process of removing the use or application of national school lunch student categorical funds as part of an obligated salary schedule in the following manner:

(1) A school district shall reduce each current school year by twenty percent (20%) the amount of national school lunch student categorical funds received and used in the prior school year by the school district as a supplement to classroom teacher salaries and shall continue this reduction in the application of national school lunch student categorical funds as a supplement to classroom teacher salaries until the school district has no more than twenty percent (20%) of the total of any current year of all national school lunch student categorical funds received by a school district applied and used as a supplement to classroom teacher salaries for a current school year;

(2) No school district shall be allowed to use or consider reserve or carry forward national school lunch student categorical funds as a supplement to classroom teacher salaries;

(3) The school district shall meet the minimum teacher salary schedule under § 6-17-2403 without using national school lunch student categorical funds;

(4) The school district shall comply with the Standards for Accreditation of Arkansas Public Schools and School Districts established under The Quality Education Act of 2003, § 6-15-201 et seq., without using national school lunch categorical funds;

(5) The school district shall include with its comprehensive school improvement plan a written detailed narrative or plan concerning how the school district will use its excess national school lunch categorical funds each school year and explaining in detail the amount of funds and percent of total funds to be used to supplement all classroom teacher salaries as allowed in this subdivision (b)(4)(C)(ix);

(6) Upon review of the school district's comprehensive school improvement plan, if the commissioner determines that the school district has met or is meeting the needs of students in the school district for which the funding for additional educational categories under this subdivision (b)(4)(C)(ix) and has prudently managed its resources, the commissioner shall give written approval of the detailed planned flexible use of excess national school lunch student categorical funds provided to the school district; and

(7) Upon review of the school district's comprehensive school improvement plan and other indicators, if the commissioner determines that a school district has not met the needs of students that may be served with national school lunch student categorical funds, the commissioner may require that any and all national school lunch categorical funds dedicated for use or application in the teacher salary fund shall be removed from and not used to meet the classroom teacher salary obligation and redirected and applied to meet the needs of students in a school district.

(x) Each school district shall submit to the Department of Education a report listing each program and purpose upon which funds allocated under this subdivision (b)(4) were expended, the amount expended, and any other information required by the Department of Education concerning the receipt and use of funds allocated under this subdivision (b)(4).

(xi) No provision of subdivision (b)(4)(C)(ix) of this section shall be deemed to prohibit a school district from participating in the provisions of subdivisions (b)(4)(C)(ii)-(viii) of this section.

(xii) The Department of Education shall promulgate rules and develop appropriate reporting forms for use by school districts to comply with this subdivision (b)(4)(C).

(D) (i) By the end of each school year, each school district shall submit to the Department of Education a report listing each program upon which funds allocated under this subdivision (b)(4) were expended, the amount expended, and any other information required by the Department of Education.

(ii) The Department of Education shall develop appropriate reporting forms for use by school districts.

(E) (i) The Department of Education shall provide a report on the impact of national school lunch student categorical funding provided under this subdivision (b)(4) on closing the achievement gap to the House Committee on Education and the Senate Committee on Education by May 31 each even-numbered year, beginning in 2010.

(ii) The report shall include information broken down by category as described in subdivision (b)(4)(A) of this section on:

(a) How school districts are spending national school lunch student categorical funds, including specific programs utilized by school districts;

(b) The amount of national school lunch student categorical funds transferred to another categorical fund, including an explanation of why the national school lunch student categorical funds were transferred; and

(c) The analysis of student achievement data evaluated in student achievement growth models as defined under § 6-15-435 shall be expanded to include the evaluation of the best estimates of classroom, school, and school district effects on narrowing the achievement gap, in addition to the examination of student progress based on established value-added longitudinal calculations.

(iii) The report shall be included in the General Assembly's biennial adequacy study to evaluate the adequacy of education in the state.

(F) (i) By June 30, 2012, and by June 30 of each year thereafter, a school district shall spend a minimum of eighty-five percent (85%) of the school district's annual national school lunch state categorical funding allocation as provided under subdivision (b)(4)(C) of this section.

(ii) A school district that on June 30, 2012, has a national school lunch state categorical funding balance in excess of fifteen percent (15%) of the school district's current year annual national school lunch state categorical funding allocation shall reduce its total national school lunch state categorical funding balance by at least ten percent (10%) each year so that by June 30, 2022, and by June 30 of each year thereafter, the school district has a balance of no more than fifteen percent (15%) of the school district's current year annual national school lunch state categorical funding allocation.

(iii) (a) Under an unusual and limited circumstance, including without limitation an increase in one-time funds or an unexpected decrease in school district revenues during a given year, a school district may request that the Department of Education waive the requirements of this subdivision (b)(4)(F).

(b) A school district seeking a waiver shall file a waiver request with the commissioner, accompanied by a resolution adopted by the school district's board of directors, describing the unusual and limited circumstances.

(iv) The commissioner may grant a waiver request under this subdivision (b)(4)(F) for up to one (1) year if the commissioner finds that the request is necessary based upon the unusual and limited circumstances.

(v) (a) The Department of Education shall monitor on a yearly basis each school district's compliance with the requirements of this subdivision (b)(4)(F).

(b) If a school district fails to comply with the requirements of this subdivision (b)(4)(F) during a school year, the Department of Education may in the following school year withhold from that school district's national school lunch state categorical funding allocation an amount equal to the amount required to be spent by the school district in order to be in compliance with the requirements of this subdivision (b)(4)(F).

(c) The Department of Education may redistribute amounts withheld under this subdivision (b)(4)(F) to other school districts entitled to receive national school lunch state categorical funding allocations.

(5) (A) For the 2011-2012 school year, professional development funding shall be equal to an amount of up to fifty-one dollars ($51.00) multiplied by the school district's previous school year average daily membership.

(B) For the 2012-2013 school year and each school year thereafter, professional development funding shall be equal to an amount of up to fifty-two dollars ($52.00) multiplied by the school district's previous school year average daily membership.

(C) Funding for professional development for teachers in Arkansas public schools required under the Teacher Excellence and Support System, § 6-17-2801 et seq., other law or rule, or by the school district shall be used for professional development activities and materials that:

(i) Improve the knowledge, skills, and effectiveness of teachers;

(ii) Address the knowledge and skills of administrators and paraprofessionals concerning effective instructional strategies, methods, and skills;

(iii) Lead to improved student academic achievement; and

(iv) Provide training for school bus drivers as outlined in rules promulgated by the State Board of Education.

(c) Isolated funding under § 6-20-601, student growth funding, and special education-catastrophic occurrences funding shall be funded as follows:

(1) Isolated funding and special education-catastrophic occurrences funding shall be allocated and funded to school districts in a line item appropriation within the Public School Fund pursuant to law or rules promulgated by the State Board of Education; and

(2) (A) Student growth funding is calculated as the sum of the following amounts:

(i) One-quarter (1/4) of the per student foundation funding for the school district under subdivision (a)(2) of this section multiplied by the increase, if any, of each of the following:

(a) The school district's quarterly average daily membership for the first quarter of the current school year over average daily membership of the previous school year;

(b) The school district's quarterly average daily membership for the second quarter of the current year over the average daily membership of the previous school year;

(c) The school district's quarterly average daily membership for the third quarter of the current school year over the average daily membership of the previous school year; and

(d) The school district's quarterly average daily membership for the fourth quarter of the current school year over the average daily membership of the previous school year; and

(ii) Excluding any increase resulting solely from consolidation or annexation with another school district.

(B) The Department of Education shall:

(i) By January 31 of each year:

(a) Calculate an amount of student growth funding under subdivision (c)(2)(A) of this section using the quarterly average daily membership for the first quarter and an estimation of the average daily membership for the second, third, and fourth quarters; and

(b) Distribute to the school district not less than sixty percent (60%) of the amount calculated under subdivision (c)(2)(B)(i)(a) of this section;

(ii) By April 30 of each year, distribute to the school district forty percent (40%) of the amount calculated under subdivision (c)(2)(B)(i)(a) of this section;

(iii) (a) By July 31 of each year, calculate the amount of student growth funding under subdivision (c)(2)(A) of this section using the actual quarterly average daily membership for all four (4) quarters of the applicable school year.

(C) By August 31 of the fiscal year in which the student growth funding is received, if the amount under subdivision (c)(2)(B)(iii)(a) of this section is:

(1) More than the amount under subdivision (c)(2)(B)(i)(a) of this section, the Department of Education shall distribute the difference to the school district; or

(2) Less than the amount under subdivision (c)(2)(B)(i)(a), the school district shall refund the difference to the Department of Education.

(d) The sum of subsections (a)-(c) of this section shall be the total state aid allocated and funded to school districts pursuant to this section.

(e) (1) Funds distributed to school districts under subsection (b) of this section shall be expended on:

(A) The students within each category of special needs for which the funds were allocated;

(B) Any students within any category of special needs under subsection (b) of this section as permitted by rules issued by the State Board of Education; or

(C) If the Department of Education determines that a school district's expenditure of funds allocated under subsection (b) of this section would result in the school district's losing funding under any federal law, then the funds allocated to a school district under subsection (b) of this section may be expended for other academic programs or salaries as permitted by the Department of Education.

(2) On June 30, 2012, and on June 30 of each school year thereafter, if the total aggregate balance of all state categorical fund sources exceeds twenty percent (20%) of the school district's total aggregate annual state categorical fund allocations for the current school year, the school district shall reduce the total balance by ten percent (10%) each year until the school district's June 30 balance of aggregate annual categorical fund sources is twenty percent (20%) or less of the total aggregate annual state categorical fund allocations for the current school year.

(3) A school district may transfer funds received from any categorical fund source to another categorical fund source.

(4) (A) The Department of Education shall monitor on a yearly basis each school district's compliance with the requirements of this subsection.

(B) If a school district fails to comply with the requirements of this subsection during a school year, the Department of Education may in the following school year withhold from that school district's categorical funding allocation an amount equal to the amount required to be spent by the school district in order to be in compliance with the requirements of this subsection.

(C) The Department of Education may redistribute amounts withheld under this subsection to other school districts entitled to receive categorical funding allocations.

(f) In order for a school district to be entitled to state funds under the provisions of this subchapter, the school district shall satisfy the following requirements:

(1) Expenditures for any fiscal year shall not exceed the legal revenues for that fiscal year;

(2) The school district shall maintain records and make reports relative to attendance, receipts, and disbursements and other reports as required by the Department of Education for the administration of this subchapter;

(3) The school district shall maintain proper financial records in accordance with the state's school accounting manual and regulations promulgated by the State Board of Education;

(4) (A) Each school year the school district shall file with the State Board of Education a salary schedule for its certified employees that recognizes a minimum level of training and experience.

(B) The schedule shall reflect the actual pay practices of the school district, including all fringe benefits.

(C) Salary increments for experience or education, or both, shall be identified on the schedule; and

(5) (A) All pupil attendance records shall be kept in their original form and shall be public records.

(B) The records shall be kept according to law and regulations on paper or electronic forms either furnished or approved by the Department of Education.

(C) After the school term has ended, the superintendent of the school district shall:

(1) Keep the original attendance records on file for a period of three (3) school years; and

(2) Make the original attendance records available for monitoring purposes during any day of the school term for the teachers or other persons designated to keep attendance.

(g) (1) By the end of each school year, each school district shall submit to the Department of Education a report listing each program upon which funds allocated under subsection (b) of this section were expended, the amount expended, and any other information required by the Department of Education.

(2) The Department of Education shall develop appropriate reporting forms for use by school districts.



§ 6-20-2306 - Department of Education to provide funding -- Adjustments for overpayments.

(a) If the Department of Education determines that an overpayment has been made to a school district under any appropriation authorized by this subchapter, the department may:

(1) Withhold the overpayment from subsequent state funding;

(2) Transfer the amount withheld for the overpayment to the line item appropriation from which the overpayment was initially made; or

(3) Request a refund from the school district in the amount of the overpayment.

(b) The school district shall comply as directed by the department.



§ 6-20-2307 - Property tax report.

In order to provide relevant information to the General Assembly impacting the funding of public education, upon approval of the Legislative Joint Auditing Committee, the Division of Legislative Audit shall prepare a report regarding the assessment and collection of property taxes.






Subchapter 24 - -- Supplemental School District Funding Act of 2003



Subchapter 25 - -- Arkansas Public School Academic Facilities Funding Act

§ 6-20-2501 - Title.

This subchapter is known as and may be cited as the "Arkansas Public School Academic Facilities Funding Act".



§ 6-20-2502 - Definitions.

As used in this subchapter:

(1) (A) "Academic facilities wealth index" means a percentage derived from the following computations:

(i) Determine the value of one (1) mill per student in each school district as follows:

(a) Multiply the value of one (1) mill by the total assessed valuation of taxable real, personal, and utility property in the school district as shown by the applicable county assessment for the most recent year; and

(b) Divide the product from subdivision (1)(A)(i)(a) of this section by the greater of the prior year average daily membership of the school district or the prior three-year average of the school district's average daily membership;

(ii) Determine student millage rankings by listing the computation under subdivision (1)(A)(i) of this section for each school district from students with the lowest value per mill to students with the highest value per mill;

(iii) Allocate the student millage rankings into percentiles with the first percentile containing the one percent (1%) of students with the lowest value per mill and the one-hundredth percentile containing the one percent (1%) of students with the highest value per mill; and

(iv) Divide the value of one (1) mill per student in each school district as computed under subdivision (1)(A)(i) of this section by the amount corresponding to the ninety-fifth percentile of the student millage rankings under subdivision (1)(A)(iii) of this section.

(B) Every school district with a wealth index of one (1.00) or greater will be funded at the same level as the first school district with a wealth index below one (1.00), except that funding under this subdivision (1)(B) will not exceed the amount of funding provided for a wealth index of nine hundred ninety-five thousandths (.995).

(C) (i) The percentage derived from the computation under subdivision (1)(A)(iv) of this section is the academic facilities wealth index for a school district, which shall be computed annually and used to determine the amount of the school district's share of financial participation in a local academic facilities project eligible for state financial participation under priorities established by the Division of Public School Academic Facilities and Transportation.

(ii) The state's share of financial participation in a local academic facilities project eligible for state financial participation under priorities established by the division is the percentage derived from subtracting the school district's percentage share of financial participation determined under subdivision (1)(C)(i) of this section from one hundred percent (100%);

(2) (A) "Academic facility" means a building or space, including related areas such as the physical plant and grounds, where students receive instruction that is an integral part of an adequate education as described in § 6-20-2302.

(B) (i) A public school building or space, including related areas such as the physical plant and grounds, used for an extracurricular activity or an organized physical activity course as defined in § 6-16-137 shall not be considered an academic facility for the purposes of this subchapter to the extent that the building, space, or related area is used for extracurricular activities or organized physical activities courses, except for physical educational training and instruction under § 6-16-132.

(ii) The division shall determine the extent to which a building, space, or related area is used for extracurricular activities or organized physical activities courses based on information supplied by the school district and, if necessary, on-site inspection.

(iii) A leased facility shall not be considered an academic facility for the purpose of this subchapter.

(C) Buildings or spaces, including related areas such as the physical plant and grounds, used for prekindergarten education shall not be considered academic facilities for purposes of this subchapter.

(D) District administration buildings and spaces, including related areas such as the physical plant and grounds, shall not be considered academic facilities for the purposes of this subchapter;

(3) (A) "Average daily membership" means the total number of days of school attended plus the total number of days absent by students in grades kindergarten through twelve (K-12) during the first three (3) quarters of each school year divided by the number of school days actually taught in the school district during that period of time rounded up to the nearest hundredth.

(B) As applied to this subchapter, students who may be counted for average daily membership are:

(i) Students who reside within the boundaries of the school district and who are enrolled in a public school operated by the school district;

(ii) Legally transferred students living outside the school district but attending a public school in the school district; and

(iii) Students who are eligible to attend and reside within the boundaries of a school district and who are enrolled in the Arkansas National Guard Youth Challenge Program, so long as the students are participants in the program;

(4) "Facility condition index" means a methodology established by the division for comparing the cost of repairing the condition of a public school academic facility to the cost of replacing the public school academic facility with a public school academic facility containing the same amount of square footage;

(5) "Immediate repair project" means a project involving a public school academic facility that is necessary to resolve a deficiency that presents an immediate hazard to:

(A) The health or safety of students, teachers, administrators, or staff;

(B) The integrity of the public school academic facility with regard to meeting minimum health and safety standards; or

(C) The extraordinary deterioration of the public school academic facility;

(6) "Local enhancements" means the portion of any maintenance, repair, or renovation project or new construction project that is designed to bring an academic facility or related areas such as the physical plant or grounds to a state of condition or efficiency that exceeds state academic facilities standards;

(7) "Local resources" means any moneys lawfully generated by a school district for the purpose of funding the school district's share of financial participation in any academic facilities project for which a school district is eligible to receive state financial participation under priorities established by the division;

(8) "Maintenance, repair, and renovation" means any activity or improvement to an academic facility and, if necessary, related areas such as the physical plant and grounds that, maintains, conserves, or protects the state of condition or efficiency of the academic facility;

(9) "Millage rate" means the millage rate listed in the most recent tax ordinance approved by the county quorum court under the authority of § 14-14-904;

(10) (A) "New construction" means any improvement to an academic facility and, if necessary, related areas such as the physical plant and grounds, that brings the state of condition or efficiency of the academic facility to a state of condition or efficiency better than the academic facility's current condition of completeness or efficiency.

(B) "New construction" includes additions to existing academic facilities and new academic facilities;

(11) "Project" means an undertaking in which a school district engages in:

(A) Maintenance, repair, and renovation activities with regard to an academic facility;

(B) New construction of an academic facility; or

(C) Any combination of maintenance, repair, and renovation and new construction activities with regard to an academic facility; and

(12) "Space utilization" means the number of gross square feet per student in a public school academic facility adjusted for academic program, school enrollment, grade configuration, and type of public school in accordance with rules promulgated by the Commission for Arkansas Public School Academic Facilities and Transportation.



§ 6-20-2503 - Bonded debt assistance.

(a) As used in this section:

(1) "Eligible school district" means a school district that applied for bonded debt assistance under this section before July 1, 2005;

(2) "Foundation funding" means an amount of money specified by the General Assembly for each school year to be expended by school districts for the provision of an adequate education for each student as that amount is established in § 6-20-2305;

(3) (A) "Miscellaneous funds" means funds calculated as follows:

(i) The average of funds collected in the five (5) school years immediately preceding the previous school year that were received by a school district:

(a) From federal forest reserves, federal grazing rights, federal mineral rights, federal impact aid, federal flood control, wildlife refuge funds, and severance taxes;

(b) In lieu of taxes; and

(c) From local sales and use taxes for capital improvements dedicated to education under § 26-74-201 et seq., § 26-74-301 et seq., and § 26-75-301 et seq., and the Local Government Bond Act of 1985, § 14-164-301 et seq., and

(ii) Multiplied by the ratio of the uniform rate of tax to the school district's total millage rate in effect as of January 1 of the fiscal year prior to the current funding year.

(B) If the school district did not receive funds from a source of funds listed in subdivision (a)(3)(A) of this section during the most recent school year used to calculate the five-year average, then previous collections from that source of funds shall not be included in the five-year average.

(C) For the purpose of calculating the amount of miscellaneous funds of a school district under this subdivision (a)(3), a school year is the period beginning on July 1 of a calendar year and ending on June 30 of the next calendar year;

(4) "Per-student revenue" means the sum of projected revenue from the uniform rate of tax and miscellaneous funds divided by the average daily membership for the school district for the previous school year;

(5) "Projected revenue from the uniform rate of tax" means in each school year ninety-eight percent (98%) of the amount of revenue available in a school district solely from the levy of the uniform rate of tax; and

(6) "State wealth index" means the result of one (1) minus the ratio derived by dividing per-student revenue by the difference between the per-student foundation funding amount under § 6-20-2305 and per-student revenue.

(b) (1) In accordance with the requirements and limitations of this section, the state shall provide eligible school districts with financial assistance for the purpose of retiring outstanding bonded indebtedness in existence as of January 1, 2005.

(2) The amount of financial assistance under this section is based on:

(A) The total amount required to satisfy a school district's outstanding bonded indebtedness in existence as of January 1, 2005;

(B) The annual amount due on a fiscal year basis from the school district in accordance with the principal and interest payment schedule in effect and on file with the Department of Education on January 1, 2005, for the outstanding bonded indebtedness identified under subdivision (b)(2)(A) of this section; and

(C) The calculation in subdivision (b)(3)(A) or subdivision (b)(3)(B) of this section.

(3) (A) The Commission for Arkansas Public School Academic Facilities and Transportation shall determine the amount of financial assistance for each eligible school district as follows:

(i) (a) For the year that financial assistance under this section will be provided, ascertain the scheduled debt payment on a fiscal year basis from the principal and interest payment schedule in effect and on file with the department on January 1, 2005, and reduce the amount of the payment by ten percent (10%) except as provided in subdivision (b)(3)(A)(i)(b) of this section.

(b) (1) If a school district can demonstrate to the satisfaction of the commission that all or a portion of the ten percent (10%) reduction in its scheduled debt payment under subdivision (b)(3)(A)(i)(a) of this section can be attributed to the support of academic facilities, the commission shall reverse all or a portion of the ten percent (10%) reduction by a percentage proportionate to the amount attributable to academic facilities.

(2) A school district that applied to the commission during the 2006-2007 school year for a reversal of the ten percent (10%) reduction but was denied the reversal by the commission due to the failure of the school district to submit timely appeals shall be entitled to receive bonded debt assistance for the relevant period of the program beginning with the 2007-2008 school year in the amount approved by the Division of Public School Academic Facilities and Transportation;

(ii) For the year that financial assistance will be provided, divide the scheduled debt payment as adjusted under subdivision (b)(3)(A)(i) by the total assessed valuation of taxable real, personal, and utility property in the school district as shown by the applicable county assessment for the most recent year with the result multiplied by one thousand (1,000);

(iii) (a) Multiply the calculation under subdivision (b)(3)(A)(ii) of this section by a funding factor per average daily membership that will distribute a total amount of state financial assistance no less than the total amount of funds that would have been distributed during fiscal year 2005 if every school district in the state had received an amount of state financial assistance equal to an amount calculated by applying the debt service funding supplement formula under the Supplemental School District Funding Act of 2003, § 6-20-2401 et seq. [repealed], during fiscal year 2005 with a funding factor of eighteen dollars and three cents ($18.03).

(b) The funding factor for each fiscal year after Fiscal Year 2006 shall be equal to the funding factor derived for Fiscal Year 2006 under subdivision (b)(3)(A)(iii)(a) of this section; and

(iv) Multiply the calculation under subdivision (b)(3)(A)(iii) of this section by the state wealth index.

(B) (i) As used in this subdivision (b)(3)(B), "mandatory callable bonds" means a bond issue in which all net proceeds from debt service millage used to secure the issuance of that bond must be applied to payment of the issue and cannot be used for any other purposes.

(ii) School districts having mandatory callable bonds shall receive an amount of state financial assistance with regard to the mandatory callable bonds proportionate to the amount of state financial assistance provided under subdivision (b)(3)(A) of this section to school districts that do not have mandatory callable bonds.

(C) As the amount of state financial assistance under this section decreases to correlate with reductions in principal and interest payments and increases in property assessments, the commission shall distribute any savings through the Educational Facilities Partnership Fund Account in accordance with rules promulgated by the commission.

(4) (A) The commission shall determine the amount of state financial assistance for each eligible school district no later than July 15 of each year.

(B) (i) State financial assistance under this subsection is payable to each eligible school district in two (2) equal installments.

(ii) The commission shall arrange for the payment of the first installment by August 1 of each year and the second installment by February 1 of each year.

(5) For tracking purposes, the school district shall account for the funds received as state financial assistance under this section as restricted funds and shall account for the funds in accordance with provisions of law, including, without limitation, the Arkansas Educational Financial Accounting and Reporting Act of 2004, § 6-20-2201 et seq., and rules established by the commission.

(c) (1) (A) (i) Nothing in this section shall prohibit a school district from refunding bonds that were issued and outstanding as of January 1, 2005.

(ii) If a school district qualifies for state financial assistance under this section, the amount of state financial assistance under this section shall not be altered or reduced as a result of refunding the bonds that were issued and outstanding as of January 1, 2005, and the financial assistance shall continue after the refunding based on the principal and interest payment schedule in effect and on file with the department on January 1, 2005.

(B) The school district shall use the debt service savings, if any, produced by refunding the outstanding bonds as follows:

(i) The annual savings produced by the refunding shall be deposited into a bond refunding savings fund, to be used by the school district solely for the:

(a) New construction of, capital repairs to, or renovation of academic facilities; or

(b) Purchase of academic equipment; and

(ii) Before the date on which the refunding bonds are sold at public sale, the school district shall certify to the commission that the yearly debt service savings will be used solely for the purposes described in subdivision (c)(1)(B)(i) of this section.

(2) (A) Nothing in this section shall prohibit a school district from issuing second lien bonds.

(B) If a school district qualifies for state financial assistance under this section, the amount of state financial assistance under this section shall not be increased or reduced as a result of the issuance of second lien bonds.

(3) Nothing in this subsection shall prevent the annual adjustment of state financial assistance under this section in accordance with annual variations in the state wealth index and the school district's principal and interest payment schedule in effect and on file with the department on January 1, 2005.

(d) (1) The state shall not assume any debt of a school district or incur any obligation with regard to a school district's bonded indebtedness by providing the financial assistance described in this section.

(2) The school district receiving financial assistance under this section is and will remain independently liable for all outstanding indebtedness.

(e) (1) The commission shall compute the amount of general facilities funding that each school district received or would have received under the Supplemental School District Funding Act of 2003, § 6-20-2401 et seq. [repealed], during Fiscal Year 2005.

(2) (A) In addition to the financial assistance provided under subsection (b) of this section, a school district shall receive in accordance with subdivision (e)(2)(B) of this section state financial assistance equal to all or a portion of the general facilities funding that the school district received or would have received under the Supplemental School District Funding Act of 2003, § 6-20-2401 et seq. [repealed], during Fiscal Year 2005.

(B) The commission shall phase out state financial assistance under this subsection over a ten-year period by reducing the amount received by a school district under this subsection after Fiscal Year 2006 by one-tenth (1/10) in each year of the ten-year period with the savings distributed through the Educational Facilities Partnership Fund Account in accordance with rules promulgated by the commission.

(3) State financial assistance under this subsection is payable to each eligible school district in two (2) equal installments. The commission shall arrange for the payment of the first installment by August 1 of each year and the second installment by February 1 of each year.

(f) (1) If a school district elected to receive supplemental millage incentive funding under the Supplemental School District Funding Act of 2003, § 6-20-2401 et seq. [repealed], during Fiscal Year 2005, the commission shall compute the difference between the amount of supplemental millage incentive funding that a school district received in Fiscal Year 2005 and the amount of debt service funding supplement and general facilities funding that the school district would have received under the Supplemental School District Funding Act of 2003, § 6-20-2401 et seq. [repealed], in Fiscal Year 2005.

(2) (A) In addition to the financial assistance provided under subsection (b) of this section, a school district that elected to receive supplemental millage incentive funding under the Supplemental School District Funding Act of 2003, § 6-20-2401 et seq. [repealed], shall receive in accordance with subdivision (f)(2)(B) of this section state financial assistance equal to all or a portion of the amount of supplemental millage incentive funding that exceeded the amount that the school district would have received under debt service funding supplement and general facilities funding under the Supplemental School District Funding Act of 2003, § 6-20-2401 et seq. [repealed], in Fiscal Year 2005.

(B) The commission shall phase out the state financial assistance under this subsection over a ten-year period by reducing the amount received by a school district under this subsection after Fiscal Year 2006 by one-tenth (1/10) in each year of the ten-year period with the savings distributed through the Educational Facilities Partnership Fund Account in accordance with rules promulgated by the commission.

(3) State financial assistance under this subsection is payable to each eligible school district in two (2) equal installments. The commission shall arrange for the payment of the first installment by August 1 of each year and the second installment by February 1 of each year.

(g) (1) (A) Within thirty (30) days after the satisfaction of a school district's outstanding bonded indebtedness in existence as of January 1, 2005, the school district shall notify the department that the school district's outstanding bonded indebtedness in existence as of January 1, 2005, has been satisfied, which shall include defeasance.

(B) If a school district has issued refunding bonds to refund bonds in existence as of January 1, 2005, the school district shall notify the department of the date that the school district's outstanding bonded indebtedness in existence as of January 1, 2005, would have been satisfied had the bonds not been refunded.

(2) (A) Within thirty (30) days after receiving notification under subdivision (g)(1)(A) of this section, the department shall certify to the commission that all the school district's outstanding bonded indebtedness in existence as of January 1, 2005, has been satisfied.

(B) Upon acceptance by the commission of the department's certification, state financial participation under this section shall expire.

(h) (1) A school district shall qualify to receive any appropriate supplemental millage incentive funds otherwise available in the public school fund if:

(A) The school district voluntarily raised its maintenance and operation mills only during the 2004-2005 school year in order to have a total millage beyond the twenty-five (25) mills required by the Arkansas Constitution, Amendment 74; and

(B) The school district's property assessment per student is below the state average per student.

(2) The supplemental millage incentive funds shall be available without regard to any other qualifications in law, including without limitation any requirement that a school district must have previously received a debt service funding supplement.



§ 6-20-2504 - Academic Facilities Immediate Repair Program.

(a) There is established the Academic Facilities Immediate Repair Program under which the Division of Public School Academic Facilities and Transportation shall provide school districts with state financial participation for eligible repair projects based on the school district's academic facilities wealth index.

(b) A school district may apply for state financial participation in an immediate repair project if:

(1) The school district's application is received by the division no later than July 1, 2005;

(2) The condition for which the repair is needed was in existence on January 1, 2005;

(3) The facility condition index of the academic facility involved in the proposed repair project is less than a threshold amount determined by the division; and

(4) The repair project involves one (1) or more of the following:

(A) Heating, ventilation, and air conditioning systems;

(B) Floors;

(C) Roofs;

(D) Sewage systems;

(E) Water supplies;

(F) Asbestos abatement;

(G) Fire alarm systems;

(H) Exterior doors;

(I) Emergency exit or egress passageway lighting;

(J) Academic program or facility accessibility for individuals with disabilities; and

(K) Any other repair to a building system necessary to satisfy life safety code requirements as determined by the division.

(c) As part of its application for state financial participation in an immediate repair project, a school district shall provide the division with evidence of:

(1) The deficiency in need of correction and how it presents an immediate hazard to:

(A) The health or safety of students, teachers, administrators, or staff of a school district;

(B) The integrity of the public school academic facility with regard to meeting minimum health and safety standards; or

(C) The extraordinary deterioration of the public school academic facility;

(2) The estimated cost of the immediate repair project, which shall be a minimum of one hundred dollars ($100) per student or fifty thousand dollars ($50,000), whichever is less;

(3) The availability of insurance and any other public or private emergency assistance to pay for the immediate repair project; and

(4) Whether or not the academic facility is reasonably expected to close or be substantially replaced within three (3) years.

(d) (1) The division shall evaluate a school district's immediate repair application and may conduct an on-site inspection prior to making a decision on the application as it deems necessary.

(2) The division shall notify the school district of the division's decision on the application and, if applicable, the amount of state financial participation. The division shall base its decision on several factors, including, without limitation:

(A) The seriousness of the deficiency that the immediate repair project is intended to correct;

(B) Compliance with current academic facility standards, including, without limitation, appropriate space utilization;

(C) The amount and availability of insurance and any other public or private emergency assistance;

(D) Whether the academic facility is reasonably expected to close or be substantially replaced within three (3) years;

(E) The academic facilities wealth index of the school district; and

(F) The prudent and resourceful expenditure of state funds with regard to public school academic facilities.

(e) (1) (A) If a school district qualifies for state financial participation under this section, the division shall certify the amount of state financial participation to the Commission for Arkansas Public School Academic Facilities and Transportation for oversight purposes.

(B) The commission shall certify the amount to the Department of Education for payment.

(2) For tracking purposes, the school district shall account for the funds received as state financial participation under this section as restricted funds and shall account for the funds in accordance with provisions of law, including, without limitation, the Arkansas Educational Financial Accounting and Reporting Act of 2004, § 6-20-2201 et seq., and rules established by the State Board of Education and the commission.

(f) Every effort shall be made to conform an immediate repair project to current academic facilities standards, including, without limitation, appropriate space utilization requirements, unless in the judgment of the division it is impractical to conform the immediate repair project to current standards.

(g) A school district shall use state financial participation in an immediate repair project to pay the cost of only the portion of an immediate repair project that is not covered by insurance or other public or private emergency assistance received by or payable to the school district.

(h) (1) Within thirty (30) days after the completion of all approved immediate repair projects, the division shall certify to the commission that all approved immediate repair projects have been completed and all approved state financial participation under this section has been distributed.

(2) Upon acceptance by the commission of the division's certification, the Academic Facilities Immediate Repair Program shall expire.

(3) An approved project that is not verified as being complete by January 1, 2008, shall be declared canceled by the commission and program funds shall be reallocated as the commission directs.



§ 6-20-2505 - Academic Equipment Program.

(a) There is established the Academic Equipment Program under which the Division of Public School Academic Facilities and Transportation shall provide school districts with state financial participation to support the purchase of eligible academic equipment based on the school district's academic facilities wealth index.

(b) A school district may apply for state financial participation to support the purchase of academic equipment if:

(1) The school district's application is received by the division no later than July 1, 2005;

(2) The need for the academic equipment was in existence on January 1, 2005; and

(3) The academic equipment supports an adequate education as described in § 6-20-2302.

(c) As part of its application for state financial participation under this section, a school district shall provide the division with evidence of:

(1) The need for the academic equipment;

(2) The estimated cost of the academic equipment; and

(3) Any additional information determined by the division to be necessary to evaluate the school district's application.

(d) The division shall evaluate a school district's application and notify the school district of the division's decision on the application and, if applicable, the amount of state financial participation. The division shall base its decision on several factors, including, without limitation:

(1) The nature of and need for the academic equipment;

(2) Consistency with current academic equipment standards and sound educational practices;

(3) The academic facilities wealth index of the school district; and

(4) The prudent and resourceful expenditure of state funds with regard to public school academic facilities and equipment.

(e) (1) (A) If a school district qualifies for state financial participation under this section, the division shall certify the amount of state financial participation to the Commission for Arkansas Public School Academic Facilities and Transportation for oversight purposes.

(B) The commission shall certify the amount to the Department of Education for payment.

(2) For tracking purposes, the school district shall account for the funds received as state financial participation under this section as restricted funds and shall account for the funds in accordance with provisions of law, including, without limitation, the Arkansas Educational Financial Accounting and Reporting Act of 2004, § 6-20-2201 et seq., and rules established by the State Board of Education and the commission.

(f) Every effort shall be made to conform the purchase of academic equipment to current academic equipment standards and sound educational practices unless in the judgment of the division it is impractical to conform the purchase to current standards.



§ 6-20-2506 - Transitional Academic Facilities Program.

(a) There is established the Transitional Academic Facilities Program under which the Division of Public School Academic Facilities and Transportation shall provide state financial participation based on a school district's academic facilities wealth index in the form of reimbursement to a school district for eligible new construction projects for which debt is incurred or funds are spent after January 1, 2005, and on or before June 30, 2006.

(b) Under the program, a school district may proceed with new construction of an academic facility through the expenditure of local resources prior to the school district's eligibility for state financial participation and may apply the expenditure of local resources after January 1, 2005, and on or before June 30, 2006, toward meeting the school district's share of financial participation in the cost of the new construction project when, and if, the school district becomes eligible for state financial participation.

(c) In order to apply for state financial participation under the program, the school district shall provide the division with evidence of:

(1) A new construction project for which debt was incurred or funds were spent after January 1, 2005, and on or before June 30, 2006;

(2) The total cost of the new construction project;

(3) The new construction project's conformance with sound educational practices;

(4) (A) The new construction project's compliance with current academic facilities standards, including, without limitation, appropriate space utilization of existing academic facilities in the district as determined by the division.

(B) The academic facilities standards in effect on the date the plans are submitted to the division are the academic facilities standards that will apply to the new construction project;

(5) The allocation of project costs between new construction activities and maintenance, repair, and renovation activities if the new construction project includes improvements that could be classified as maintenance, repair, and renovation; and

(6) How the new construction project supports the prudent and resourceful expenditure of state funds and improves the school district's ability to deliver an adequate and equitable education to public school students in the district.

(d) (1) The division shall evaluate a school district's application for state financial participation under the program and shall conduct an on-site inspection prior to making a determination of the new construction project's eligibility for reimbursement from the state.

(2) During the on-site inspection, the division shall evaluate all of the following:

(A) Student health and safety, including, without limitation, critical health and safety needs;

(B) The new construction project's compliance with current academic facilities standards, including, without limitation, appropriate space utilization of existing academic facilities in the district;

(C) The new construction project's conformance with sound educational practices;

(D) Curriculum improvement and diversification, including, without limitation, the use of instructional technology, distance learning, and access to advanced courses in science, mathematics, language arts, and social studies;

(E) Multischool, multidistrict, and regional planning to achieve the most effective and efficient instructional delivery system;

(F) Reasonable travel time and practical means of addressing other demographic considerations; and

(G) Regularly scheduled maintenance, repair, and renovation.

(3) (A) The division shall notify the school district of the division's decision on the application and, if applicable, the amount of reimbursement from the state.

(B) The division shall base its decision on several factors, including, without limitation:

(i) The reasonableness and necessity of the features of the academic facility according to criteria developed by the division;

(ii) Compliance with current academic facility standards, including, without limitation, appropriate space utilization;

(iii) The academic facilities wealth index of the school district; and

(iv) The prudent and resourceful expenditure of state funds with regard to public school academic facilities.

(e) (1) (A) If a school district qualifies for state financial participation under this section, the division shall certify the amount of state financial participation to the Commission for Arkansas Public School Academic Facilities and Transportation for oversight purposes.

(B) The commission shall certify the amount to the Department of Education for payment.

(2) For tracking purposes, the school district shall account for the funds received as state financial participation under this section as restricted funds and shall account for the funds in accordance with provisions of law, including, without limitation, the Arkansas Educational Financial Accounting and Reporting Act of 2004, § 6-20-2201 et seq., and rules established by the State Board of Education and the commission.

(f) Every effort shall be made to conform a new construction project to current academic facilities standards, including, without limitation, appropriate space utilization requirements unless in the judgment of the division it is impractical to conform the new construction project to current standards.

(g) (1) Within thirty (30) days after the completion of all projects approved under this section, the division shall certify to the commission that all projects approved under this section have been completed and all state financial participation approved under this section has been distributed.

(2) Upon acceptance by the commission of the division's certification, the program shall expire.

(3) An approved project that is not verified as being complete by July 1, 2009, shall be declared canceled by the commission and program funds shall be reallocated as the commission directs.



§ 6-20-2507 - Academic Facilities Partnership Program.

(a) There is established the Academic Facilities Partnership Program under which the Division of Public School Academic Facilities and Transportation shall provide state financial participation based on a school district's academic facilities wealth index in the form of cash payments to a school district for eligible new construction projects.

(b) (1) In order to apply for state financial participation in a new construction project, a school district shall provide the division with a detailed narrative, description, and justification for the project, a drawing, and evidence of:

(A) Preparation for the new construction project as demonstrated by inclusion of the new construction project in the school district's facilities master plan;

(B) (i) The adoption of a resolution certifying to the division the school district's dedication of local resources to meet the school district's share of financial participation in the new construction project.

(ii) The resolution shall specify the approximate date that the board of directors of the school district intends to seek elector approval of any bond or tax measures or to apply other local resources to pay the school district's share of financial participation in the new construction project;

(C) (i) The total estimated cost of the new construction project that shall be a minimum of three hundred dollars ($300) per student or one hundred fifty thousand dollars ($150,000), whichever is less.

(ii) The division may waive the minimum requirement under subdivision (b)(1)(C)(i) of this section upon a recommendation by the Director of the Division of Public School Academic Facilities and Transportation to the Commission for Arkansas Public School Academic Facilities and Transportation for the minimum to be waived for cause and a majority of the commission votes to support the waiver;

(D) The new construction project's conformance with sound educational practices;

(E) The new construction project's compliance with current academic facilities standards, including without limitation, appropriate space utilization of the applicable school in the district as determined by the division;

(F) The allocation of project costs between new construction activities and maintenance, repair, and renovation activities if the new construction project includes improvements that could be classified as maintenance, repair, and renovation; and

(G) How the new construction project supports the prudent and resourceful expenditure of state funds and improves the school district's ability to deliver an adequate and equitable education to public school students in the district.

(2) (A) The life-cycles requirement contained in the state facility assessment of 2004 is advisory only and shall not be sufficient to support the approval of those items in the list of approved projects or individual items within a project.

(B) The division shall require independent proof of the failure of the equipment or other item.

(c) The division shall use criteria to evaluate a school district's application for state financial participation in a new construction project, which shall include, without limitation, the following:

(1) How the school district's facilities master plan and current academic facilities do not address the following:

(A) Student health and safety, including, without limitation, critical health and safety needs;

(B) Compliance with current academic facilities standards, including, without limitation, appropriate space utilization of existing academic facilities in the district;

(C) Conformance with sound educational practices;

(D) Curriculum improvement and diversification, including, without limitation, the use of instructional technology, distance learning, and access to advanced courses in science, mathematics, language arts, and social studies;

(E) Multischool, multidistrict, and regional planning to achieve the most effective and efficient instructional delivery system;

(F) Reasonable travel time and practical means of addressing other demographic considerations; and

(G) Regularly scheduled maintenance, repair, and renovation;

(2) How the school district's facilities master plan and any new construction project under the facilities master plan address the following:

(A) Student health and safety, including, without limitation, critical health and safety needs;

(B) Compliance with current academic facilities standards, including, without limitation, appropriate space utilization of existing academic facilities in the district;

(C) Conformance with sound educational practices;

(D) Curriculum improvement and diversification, including, without limitation, the use of instructional technology, distance learning, and access to advanced courses in science, mathematics, language arts, and social studies;

(E) Multischool, multidistrict, and regional planning to achieve the most effective and efficient instructional delivery system;

(F) Reasonable travel time and practical means of addressing other demographic considerations; and

(G) Regularly scheduled maintenance, repair, and renovation;

(3) How the new construction project supports the prudent and resourceful expenditure of state funds and improves the school district's ability to deliver an adequate and equitable education to public school students in the school district;

(4) How the new construction project has been prioritized by the school district; and

(5) The allocation and expenditure of funds in accordance with this subchapter and the Arkansas Public School Academic Facilities Program Act, § 6-21-801 et seq.

(d) (1) The division shall notify the school district of the division's decision on the application and, if applicable, the estimated amount of state financial participation in the new construction project no later than May 1 of each odd-numbered year.

(2) The division's notice of its decision on a school district's application for state financial participation in a new construction project shall include an explanation of the evaluative factors underlying the decision of the division to provide or not provide state financial participation in support of the new construction project.

(3) The commission may withdraw committed funds if a school district had funding made available on:

(A) July 1, 2006, and does not begin construction, as evidenced by a signed construction contract, by January 31, 2010; or

(B) July 1, 2007, and does not begin construction, as evidenced by a signed construction contract, by January 31, 2011.

(4) If a construction project has not begun as required under subdivision (d)(3) of this section due to the failure of a school district to raise the school district's share of the project cost due to a failed millage election prior to June 1, 2009, the division may exercise its authority under § 6-21-811.

(e) (1) If the division determines that the new construction project is eligible for state financial participation, the division and the school district shall enter into an agreement specifying the terms of the state's financial participation and the conditions that must be satisfied by the school district.

(2) At a minimum, the agreement shall:

(A) Identify the estimated amount of local financial participation and state financial participation in the new construction project;

(B) Define the method of and schedule for transferring state financial participation funds to the school district;

(C) Identify whether the new construction project includes any improvements that are classified as maintenance, repair, and renovation and how the project costs will be allocated between new construction activities and maintenance, repair, and renovation activities;

(D) Provide that changes to the plans for the new construction project shall be made in consultation with the division;

(E) Provide that the division or any person acting on behalf of the division may conduct on-site inspections of the new construction project as frequently as the division deems necessary to assure the prudent and resourceful expenditure of state funds with regard to public school academic facilities;

(F) Determine how risk will be allocated between the school district and the state if the new construction project is not completed;

(G) Describe how changes in the school district's wealth index over the course of the new construction project will be treated; and

(H) Specify that the agreement is void and the state will have no further obligation to provide state funds to the school district for the new construction project that is the subject of the agreement if the school district does not raise local resources and apply local resources toward the new construction project as provided under the agreement.

(3) If a school district fails to adhere to the timelines as established in subsection (g) of this section, the agreement shall be void and the state will have no further obligation to provide state funds to the school district for the new construction project under the agreement.

(f) (1) (A) If a school district qualifies for state financial participation under this section, the division shall certify the amount of state financial participation to the commission.

(B) The amount of state financial participation under this section is limited to the amount resulting from the application of the academic facilities wealth index to the project cost promulgated by the commission to calculate the cost necessary to bring the academic facility into compliance with the Arkansas Public School Academic Facility Manual under § 6-20-2509.

(2) (A) The commission shall certify the amount to the Department of Education for payment, less any withholding or reduction imposed by the commission under § 6-21-114(d) for a school district's failure to comply with the commission's insurance requirements.

(B) For tracking purposes, the school district shall account for the funds received as state financial participation under this section as restricted funds and shall account for the funds in accordance with provisions of law, including without limitation, the Arkansas Educational Financial Accounting and Reporting Act of 2004, § 6-20-2201 et seq., and rules established by the State Board of Education and the commission.

(g) (1) The commission shall establish compliance dates for the:

(A) Execution of the partnership agreement;

(B) Start of the project design; and

(C) Start and ending of construction.

(2) Projects not meeting the compliance dates may be cancelled by the commission, and the state's financial participation, in whole or in part, may be declared void after the school district has been provided:

(A) A notice of the failure to meet compliance dates; and

(B) An opportunity for a hearing before the commission.



§ 6-20-2508 - Academic Facilities Catastrophic Program.

(a) There is established the Academic Facilities Catastrophic Program under which the Division of Public School Academic Facilities and Transportation shall award state financial participation to a school district based on a school district's academic facilities wealth index for eligible catastrophic repair and new construction projects for the purpose of supplementing insurance or other public or private emergency assistance received by or payable to the school district.

(b) A school district may apply for state financial participation in a catastrophic project if an academic facility in the district is damaged due to an act of God or violence that could not have been prevented by reasonable maintenance, repair, or renovation of the building.

(c) As part of its application for state financial participation in a catastrophic project, the school district shall provide the division with evidence of:

(1) The estimated cost of the project;

(2) The availability of insurance and any other public or private emergency assistance to pay for the project;

(3) How the catastrophic project supports the prudent and resourceful expenditure of state funds and improves the school district's ability to deliver an adequate and equitable education to public school students in the district; and

(4) Proof of full replacement value insurance to include a provision requiring code upgrades.

(d) (1) The division shall evaluate a school district's application for catastrophic assistance and may conduct an on-site inspection prior to making a decision on the application as it deems necessary.

(2) The division shall notify the school district of the division's decision on the application and, if applicable, the amount of state financial participation. The division shall base its decision on several factors, including, without limitation:

(A) Compliance with appropriate academic facility standards, including, without limitation, appropriate space utilization;

(B) The amount and availability of insurance or other public or private emergency assistance;

(C) The academic facilities wealth index of the school district; and

(D) The prudent and resourceful expenditure of state funds with regard to public school academic facilities.

(e) (1) (A) If a school district qualifies for state financial participation under this section, the division shall certify the amount of state financial participation to the Commission for Arkansas Public School Academic Facilities and Transportation.

(B) The amount of state financial participation under this section shall not exceed the amount resulting from the application of the academic facilities wealth index to the cost necessary to bring the academic facility into compliance with the Arkansas Public School Academic Facility Manual, less any withholding or reduction imposed by the commission under § 6-21-114(d) for a school district's failure to comply with the commission's insurance requirements, including without limitation, the failure to carry replacement cost coverage, if applicable, on all buildings and facilities.

(2) (A) The commission shall certify the amount to the Department of Education for payment.

(B) For tracking purposes, the school district shall account for the funds received as a state financial participation under this section as restricted funds and shall account for the funds in accordance with provisions of law, including, without limitation, the Arkansas Educational Financial Accounting and Reporting Act of 2004, § 6-20-2201 et seq., and rules established by the State Board of Education and the commission.

(f) Every effort shall be made to conform a catastrophic project to current academic facilities standards, including appropriate space utilization requirements, unless in the judgment of the division it is impractical to conform the catastrophic project to current standards.

(g) A school district shall use state financial participation in a catastrophic program to pay the cost of only the portion of a catastrophic project that is not covered by insurance or other public or private emergency assistance received by or payable to the school district.



§ 6-20-2509 - Project cost guidelines.

(a) (1) The Division of Public School Academic Facilities and Transportation shall establish formulas that shall be updated annually by the fourth quarter of the calendar year for determining the basic project cost per square foot for various types of new construction projects, including without limitation:

(A) New academic facilities;

(B) Additions to existing academic facilities; and

(C) Major improvements to academic facilities that bring the state of condition or efficiency of the academic facility to a state of condition or efficiency better than the facility's original condition of completeness or efficiency.

(2) In establishing the formulas, the division shall take into consideration:

(A) The academic programs offered;

(B) Current enrollment levels;

(C) Enrollment projections;

(D) Grade configuration;

(E) The type of public school; and

(F) Nationally recognized design and construction standards for cost per square foot.

(3) The division shall establish a process for determining the cost of local enhancements and shall include a mechanism in the formulas for determining basic project cost that excludes the cost of local enhancements from the adjusted project cost.

(b) (1) When a school district applies for state financial participation, the division shall use the appropriate formula to compute an adjusted project cost.

(2) The division shall determine the estimated amount of the state's share of financial participation based on the adjusted project cost and the school district's wealth index as determined under § 6-20-2502.



§ 6-20-2510 - Incentives for collaboration.

(a) It is the intent of the General Assembly to encourage school districts to explore and consider arrangements with other districts that have the potential to:

(1) Improve academic facilities and equipment available to the public school students in the districts;

(2) Result in improved transportation arrangements for public school students in the state;

(3) Create any type of efficiency for school districts or enhanced learning opportunities for public school students in the state; and

(4) Facilitate the highest and best use of state funds in support of public school academic facilities.

(b) (1) If school districts voluntarily consolidate or if one (1) school district annexes another school district, the Division of Public School Academic Facilities and Transportation shall use the lowest wealth index of the participating school districts to determine the amount of state financial participation in the first eligible academic facilities project undertaken by the resulting school district.

(2) After the completion of the first academic facilities project, the division shall compute a new wealth index for the resulting district that shall be used to determine the amount of state financial participation in future academic facilities projects undertaken by the resulting school district.



§ 6-20-2511 - High-growth school districts.

(a) As used in this section:

(1) "High-growth school district" means a public school district in which the average daily membership for the public school district in the present school year is four percent (4%) higher than the school year that is two (2) years prior to the present school year; and

(2) "Maximum expected millage" means ten (10) mills, representing the maximum number of mills that a public school district is expected to raise to service its bonded indebtedness incurred for academic facilities.

(b) There is established the Academic Facilities High-Growth School District Loan Program under which the Department of Education shall provide an interest-free loan to a high-growth school district in which the mills required to service the bonded indebtedness incurred for academic facilities exceeds the maximum expected millage for the high-growth school district.

(c) (1) A high-growth school district may apply for an interest-free loan when the high-growth school district has raised the maximum expected millage and the revenue generated from the maximum expected millage is less than the amount required to service the bonded indebtedness incurred for academic facilities.

(2) The amount of the loan shall be the amount of moneys required for academic facilities less the sum of:

(A) The revenues generated by the maximum expected millage; and

(B) The state revenue received by the high-growth school district under the Academic Facilities Partnership Program.

(3) The high-growth school district shall apply for the loan from the Revolving Loan Fund, subject to §§ 6-20-801 -- 6-20-816.

(d) (1) When the revenue required to service the bonded indebtedness incurred for the high-growth school district's academic facilities is less than the revenue generated by maximum expected millage, the high-growth school district shall repay the loan.

(2) (A) The high-growth school district shall make annual payments to the state in the amount of:

(i) The revenue generated by the high-growth school district's millage up to the amount of the revenues generated from the maximum expected millage for the year; less

(ii) The revenue required to service the high-growth school district's bonded indebtedness for academic facilities.

(B) The payments under this subsection (d) shall continue until the loan is paid in full.

(3) During the time that the loan to the high-growth school district is in repayment, the high-growth school district:

(A) Shall use all revenues generated below the maximum expected millage to repay the loan;

(B) Shall not issue refunding bonds or refunding certificates, as provided under § 6-20-815; and

(C) Shall not otherwise change the amount of revenues available to repay the loan without the prior approval of the department.

(e) Within a reasonable time after its receipt, each application under subsection (c) of this section shall be examined by the department in accordance with rules established by the State Board of Education as to the accuracy of the answers contained therein.

(f) (1) After considering the merits of each application, the department may, in its discretion, approve the application for the full amount of the proposed loan, approve the application for a loan of a lesser amount than the amount requested, or disapprove the application.

(2) Prior to approving the application, the department shall make a determination that the total space available in the high-growth school district is less than the amount needed to accommodate the growth of students.

(g) The Commission for Arkansas Public School Facilities and Transportation shall adopt rules to implement the program established by this section.



§ 6-20-2512 - Regulatory authority.

The Commission for Arkansas Public School Academic Facilities and Transportation shall promulgate rules necessary to administer this subchapter, which shall promote the intent and purposes of this subchapter and assure the prudent and resourceful expenditure of state funds with regard to public school academic facilities throughout the state.



§ 6-20-2513 - Appeals.

(a) A public school district may appeal:

(1) A determination of the Division of Public School Academic Facilities and Transportation under this subchapter to the Academic Facilities Review Board in accordance with procedures developed by the board under § 6-20-2516; and

(2) (A) A decision of the board to the Commission for Arkansas Public School Academic Facilities and Transportation in accordance with procedures developed by the commission.

(B) The public school district shall provide to the board a copy of the request for appeal when it files the request with the commission.

(b) All decisions of the commission resulting from a public school district's appeal of a decision of the board under this subchapter shall be final and shall not be subject to further appeal or request for rehearing to the commission or petition for judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 6-20-2514 - Academic Facilities Extraordinary Circumstances Program.

(a) The General Assembly finds that:

(1) In Lake View School District No. 25 v. Huckabee, 01-836 (Ark. 12-15-2005), the Arkansas Supreme Court raised concerns that some school districts might not receive any state financial assistance with academic facilities projects because the districts might not have sufficient resources to qualify for state funds under this subchapter, which requires a local contribution based on the relative wealth of the district;

(2) During the 2006 hearings conducted by the House Interim Committee on Education and Senate Interim Committee on Education after the 2005 Arkansas Supreme Court decision in the Lake View matter, no school district came forward to testify that the district will be unable to adequately repair, renovate, or construct school buildings;

(3) The contention in subdivision (a)(1) of this section, while not without merit as a theory, has not been substantiated. Therefore, the implementation and funding of a program to provide additional state financial assistance to school districts with limited resources is premature; and

(4) While implementation and funding may be premature, the development of a program to provide state financial assistance to eligible school districts that do not have sufficient means to contribute an amount of local resources necessary to qualify for state financial participation should be initiated immediately.

(b) (1) The Commission for Arkansas Public School Academic Facilities and Transportation shall develop by rule the Academic Facilities Extraordinary Circumstances Program under which the Division of Public School Academic Facilities and Transportation shall provide state financial assistance to eligible school districts that do not have sufficient means to contribute an amount of local resources necessary to qualify for state financial participation under the Academic Facilities Partnership Program, § 6-20-2507, or the Academic Facilities Catastrophic Program, § 6-20-2508.

(2) At a minimum, eligibility criteria for the Academic Facilities Extraordinary Circumstances Program shall address:

(A) School districts with declining enrollment;

(B) School districts with rapid enrollment growth;

(C) School districts with insufficient bonding capacity;

(D) School districts with low assessed-property valuations;

(E) School districts at or above the ninety-fifth percentile on the academic facilities wealth index; and

(F) Any other circumstance deemed extraordinary by the division.

(3) At a minimum, the application process for the Academic Facilities Extraordinary Circumstances Program shall require a school district to provide the division with evidence of:

(A) The estimated cost of the project;

(B) The amount of local resources available to contribute to the project;

(C) The amount and availability of funds from school district fund balances;

(D) The amount and availability of other public or private assistance;

(E) Effort made by the school district and the local community to develop and provide local resources; and

(F) How state financial participation, if granted, will support the prudent and resourceful expenditure of state funds and will improve the school district's ability to deliver an adequate and equitable education to public school students in the district.

(c) The division shall report to the General Assembly by January 15, 2007, on the development of the Academic Facilities Extraordinary Circumstances Program and shall obtain formal legislative approval before implementing the Academic Facilities Extraordinary Circumstances Program.



§ 6-20-2515 - Review conferences.

(a) After February 1, 2008, a district may request and be granted by the Division of Public School Academic Facilities and Transportation a review conference that shall be held within twenty (20) working days after the date of request.

(b) The district may be advised through the review conference process by an architectural and engineering firm if the school district pays the cost for the advice from the architectural and engineering firm.

(c) The review conference shall consider the following:

(1) That the proposed project is academic;

(2) The application of the space calculation to the project agreed upon by the district and the division;

(3) The wealth index of the district and the date at which the wealth index will be applied to the partnership project if approved;

(4) The project cost promulgated by the Commission for Arkansas Public School Academic Facilities and Transportation under § 6-20-2509 for the project and the date on which the project cost data will be applied to the partnership project if approved; and

(5) A projected amount of state funding based on current application of the wealth index and the project cost promulgated by the commission under § 6-20-2509 to the planned project for planning purposes to allow a projection of local funding share required.

(d) The division shall make a record of the findings of the review conference.



§ 6-20-2516 - Academic Facilities Review Board.

(a) There is established the Academic Facilities Review Board to hear the appeal filed by a public school district under § 6-20-2513(a) of a determination of the Division of Public School Academic Facilities and Transportation.

(b) (1) The board is composed of five (5) members appointed by the Governor as follows:

(A) One (1) member who is a licensed building contractor with five (5) years or more of experience in public school construction selected from a list of three (3) names submitted to the Governor by the Arkansas Chapter, Associated General Contractors;

(B) One (1) member who is a registered architect with at least five (5) years of experience in public school design selected from a list of three (3) names submitted to the Governor by the Arkansas Chapter, American Institute of Architects;

(C) One (1) member who is a licensed or registered engineer with at least five (5) years of experience in public school construction selected from a list of three (3) names submitted to the Governor by the Arkansas Society of Professional Engineers/American Council of Engineering Companies of Arkansas;

(D) One (1) member who is selected from a list of three (3) names submitted to the Governor by the Arkansas Association of Educational Administrators; and

(E) One (1) member who is selected from a list of three (3) names submitted to the Governor by the Arkansas School Boards Association.

(2) A member of the board shall be a resident of this state at the time of appointment and throughout the member's term.

(3) A member of the Commission for Arkansas Public School Academic Facilities and Transportation shall not serve as a member of the commission while serving as a member of the board.

(c) (1) (A) Each member of the board shall serve a term of three (3) years.

(B) The initial members shall draw lots for staggered terms.

(2) The Governor shall appoint any qualified person to fill a position that is vacated before the expiration of a member's term.

(d) (1) The Governor shall designate one (1) member to serve as chair of the board at its organizational meeting.

(2) The chair or the chair's designee shall call an organizational meeting within twenty (20) calendar days after the Governor has appointed all members of the initial board.

(3) At the organizational meeting, the members of the board shall elect a chair, who shall serve as chair for one (1) year.

(4) Annually after the organizational meeting, the board shall elect a new chair.

(e) (1) The board shall meet upon the call of the chair when a hearing is requested by a public school district, but a meeting shall not be held outside of this state.

(2) All action of the board shall be by a majority vote of the quorum present at a meeting.

(3) A majority of the members of the board shall constitute a quorum for the purpose of transacting business.

(f) The Department of Education shall provide staff support for the board's activities.

(g) (1) Members of the board shall serve without pay.

(2) Members of the board may receive expense reimbursement in accordance with § 25-16-902, to be paid by the department to the extent money is available for that purpose.

(h) The board shall establish policies and procedures for conducting hearings and appeals.

(i) (1) Following the hearing at which all testimony and evidence are presented, the board shall make a final determination accepting, rejecting, or modifying the determination of the division.

(2) Within ten (10) business days, the board shall provide to the appellant public school district and to the division a notice of the board's final determination.

(3) (A) If the board's final determination will result in a greater level of state financial participation in a project than previously authorized by the division, the board's final determination shall be reviewed by the commission in accordance with procedures developed by the commission.

(B) A decision of the commission resulting from a review of a decision of the board under this section is final and is not subject to:

(i) Further appeal to the commission;

(ii) Request for rehearing by the commission; or

(iii) Petition for judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 26 - -- Arkansas Public School Academic Facilities Financing Act of 2007

§ 6-20-2601 - Title.

This subchapter shall be known and may be cited as the "Arkansas Public School Academic Facilities Financing Act of 2007".



§ 6-20-2602 - Definitions.

As used in this subchapter:

(1) "Bonds" means any bonds, notes, interim certificates, or other evidences of indebtedness;

(2) "Commission" means the Commission for Arkansas Public School Academic Facilities and Transportation or its successor;

(3) "Debt service" means principal, interest, redemption premiums, if any, and trustee's fees, paying agent's fees, dissemination agent's fees, and like servicing fees relative to a bond;

(4) "Develop" means to plan, design, construct, acquire by purchase, own, rehabilitate, lease as lessor or lessee, enter into lease-purchase agreements with respect to, or install or equip any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, real, personal, or mixed;

(5) "Federal Deposit Insurance Corporation" means the Federal Deposit Insurance Corporation or its successor that insures commercial banks;

(6) "General revenues of the state" means the revenues described and enumerated in § 19-6-201 of the Revenue Classification Law, § 19-6-101 et seq., or in any successor law;

(7) "Nationally recognized rating agency" means Moody's Investors Service, Inc., Standard & Poor's, Fitch Ratings, or any other nationally recognized rating agency approved by the State Investing Office; and

(8) "State Investing Office" means the Treasurer of State for the investment of any funds established on the books of the State Treasury, and the commission for the investment of any funds held outside the State Treasury.



§ 6-20-2603 - Authority to issue bonds.

(a) (1) (A) The Commission for Arkansas Public School Academic Facilities and Transportation is hereby authorized to issue bonds of the State of Arkansas to be known as State of Arkansas Public School Academic Facilities General Obligation bonds, in total principal amount not to exceed seven hundred fifty million dollars ($750,000,000), for the purposes of this subchapter.

(B) The limitation on the total principal amount of bonds under subdivision (a)(1)(A) of this section is a limitation on the total principal amount of indebtedness to be repaid by the State of Arkansas.

(2) The bonds may be issued in one (1) or more series as required under this subchapter.

(b) Unless the General Assembly authorizes a greater principal amount to be issued during a fiscal biennium, the total principal amount of bonds to be issued during any fiscal biennium shall not exceed one hundred fifty million dollars ($150,000,000).

(c) (1) Before any bonds may be issued during a fiscal biennium, the commission shall submit to the Governor a written plan:

(A) Setting forth criteria to be used by the commission in choosing the public school academic facilities projects to be financed with the proceeds derived from the sale of the bonds; and

(B) Requesting authorization for the projected maximum principal amount of bonds required to be issued in the fiscal biennium.

(2) Upon receipt of the written plan, the Governor shall:

(A) Confer with the Chief Fiscal Officer of the State concerning whether the annual amount of general revenue funds required to be set aside from the general revenues of the state under the Revenue Stabilization Law, § 19-5-101 et seq., for payment of debt service requirements in connection with the bonds during either year of the fiscal biennium in which the bonds are to be issued would require moneys from the general revenues of the state that would work undue hardship upon any agency or program supported from the general revenues of the state under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.; and

(B) Upon compliance with subdivision (c)(2)(A) of this section, obtain the review of:

(i) The Joint Budget Committee if the General Assembly is in session; or

(ii) The Legislative Council if the General Assembly is not in session.

(d) (1) If the Governor deems it to be in the public interest, he or she by proclamation shall authorize the commission to proceed with the issuance of the bonds in one (1) or more series up to the maximum principal amount for the fiscal biennium approved by the Governor.

(2) (A) If the Governor refuses to give his or her approval for the issuance of the bonds by declining to issue a proclamation approving the issuance, he or she shall promptly notify the commission in writing and the bonds shall not be issued.

(B) The commission may resubmit a request to the Governor for the approval of the issuance of the bonds.

(C) The issue as resubmitted to the Governor shall be dealt with in the same manner as provided for the initial request for authority to issue the bonds.



§ 6-20-2604 - Terms and characteristics of bonds.

(a) The bonds shall be issued in series in amounts sufficient to finance all or any part of public school academic facility project costs with the respective series to be designated in alphabetical order, or by the year in which issued, or both.

(b) (1) Each series of bonds shall have the date as the Commission for Arkansas Public School Academic Facilities and Transportation determines and shall mature or be subject to mandatory sinking fund redemption as determined by the commission over a period ending not later than thirty (30) years after the date of the bonds of each series.

(2) Pending the issuance of bonds under this subchapter, the commission may issue temporary notes maturing not more than five (5) years from the date of issuance to be exchanged for or paid from the proceeds of bonds when the bonds are issued.

(c) (1) Each series of bonds shall bear interest whether or not subject to federal income taxation at the rate or rates accepted by the commission.

(2) Interest shall be payable at such times as the commission shall determine.

(d) The commission shall determine:

(1) The form of the bonds;

(2) The denomination of the bonds;

(3) Whether the bonds may be exchanged for bonds of another form or denomination bearing the same rate of interest and date of maturity;

(4) Whether the bonds may be payable within or without the state;

(5) Whether the bonds may be subject to redemption prior to maturity, including:

(A) The manner of redemption; and

(B) The redemption prices; and

(6) Any other terms and conditions of the bonds.

(e) The bonds shall have all the qualities of negotiable instruments or securities under the laws of the state, subject to the provision for registration of ownership.



§ 6-20-2605 - Purpose of bonds.

Bonds issued under this subchapter shall be issued to finance on a temporary or permanent basis or to develop one (1) or more public school academic facility projects, and the proceeds of the bonds shall be applied to the payment of public school academic facility project costs, the costs and expenses of issuance of the bonds, the repayment of indebtedness incurred to pay public school academic facility project costs, or for refunding of bonds as provided in § 6-20-2613.



§ 6-20-2606 - Resolutions and trust indentures.

(a) The bonds shall be authorized by resolution of the Commission for Arkansas Public School Academic Facilities and Transportation.

(b) Each resolution shall contain the terms, covenants, and conditions deemed desirable for the bonds, including without limitation conditions pertaining to:

(1) The establishment and maintenance of funds and accounts;

(2) The deposit and investment of revenues and of bond proceeds; and

(3) The rights and obligations of the state, its officers and officials, the commission, and the registered owners of the bonds.

(c) The resolution of the commission may provide for the execution and delivery by the commission of one (1) or more trust indentures with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions stated in subsection (b) of this section.

(d) A trust indenture shall be binding upon the state and its agencies, officers, and officials to the extent set forth in this subchapter.



§ 6-20-2607 - Form of bond -- Signatures.

(a) Each bond shall:

(1) Be signed with the manual or facsimile signatures of the Governor, the members of the Commission for Arkansas Public School Academic Facilities and Transportation, and the Treasurer of State; and

(2) Have affixed, imprinted, or lithographed on the bond the Great Seal of the State of Arkansas.

(b) Interest coupons attached to the bonds, if any, shall be signed with the facsimile signature of the Treasurer of State.

(c) Delivery of the bonds and coupons so executed shall be valid notwithstanding any change in persons holding such offices occurring after the bonds have been executed.



§ 6-20-2608 - Sale of bonds.

(a) The bonds may be sold:

(1) Either at public or private sale in a manner and upon such terms as the Commission for Arkansas Public School Academic Facilities and Transportation determines to be reasonable and expedient for the purposes for which the commission was created; and

(2) At the price the commission determines acceptable, including sale at a discount.

(b) The commission may employ administrative agents, fiscal agents, underwriters, architects, accountants, engineers, and legal counsel and may pay them reasonable compensation from the proceeds of the bonds.

(c) The fees of any trustee or paying agent as well as the costs of publication of notices and of printing of the bonds, official statements, and other documents relating to the sale of the bonds, the fees of any rating agency, and other reasonable costs of issuing and selling the bonds incurred by the commission may be paid from the proceeds of the bonds.



§ 6-20-2609 - Proceeds of bonds.

(a) The proceeds from the sale of the bonds shall be deposited by the recipient thereof, as received, into trust funds either established in the State Treasury or into accounts established outside the State Treasury in the name of the Commission for Arkansas Public School Academic Facilities and Transportation to accomplish the purposes of this subchapter in amounts or portions as set forth in the resolution or trust indenture authorizing or securing the bonds issued to finance the development of public school academic facilities projects.

(b) (1) There is established as a trust fund in the State Treasury an account designated as the School Academic Facilities Financing Act of 2007 Bond Fund that is being created to provide for payment of all or a part of the debt service in connection with bonds issued under this subchapter.

(2) (A) The Treasurer of State shall establish separate accounts and subaccounts within the fund to correspond to the applicable series of bonds.

(B) In addition, there may be created in the State Treasury such other funds, accounts, or subaccounts as the commission may determine to be necessary to accomplish the purposes of this subchapter.

(c) (1) All procedures and methods for the application of proceeds of any series of bonds to the financing of public school academic facilities project costs shall be set forth in writing.

(2) The writings shall be maintained as a part of the records of the commission.

(d) The proceeds from the sale of the bonds and any moneys in the bond fund may be invested and reinvested by the State Investing Office in any of the following:

(1) Direct obligations of the United States of America, including obligations issued or held in book-entry form on the books of the Commission of the Treasury or obligations that are unconditionally guaranteed as to principal and interest by the United States of America;

(2) Bonds, debentures, notes, or other evidences of indebtedness issued or guaranteed by any agencies of the United States government that are backed by the full faith and credit of the United States of America;

(3) Senior debt obligations issued or guaranteed by agencies of the United States government that are non full-faith and credit agencies;

(4) Money market funds investing exclusively in the investments described in subdivision (d)(1), subdivision (d)(2), or subdivision (d)(3) of this section;

(5) Certificates of deposit providing for deposits secured at all times by collateral described in subdivision (d)(1), subdivision (d)(2), or subdivision (d)(3) of this section if:

(A) The certificates of deposit are issued by commercial banks whose deposits are insured by the Federal Deposit Insurance Corporation and whose collateral is held by a third party; and

(B) The State Investing Office or its assigns have a perfected first security interest in the collateral;

(6) Certificates of deposit, savings accounts, deposit accounts or money market deposits, all of which are fully insured by the Federal Deposit Insurance Corporation;

(7) Bonds or notes issued by the state or any municipality, county, school district, community college district, or regional solid waste management district in the state or any agency or instrumentality of the state;

(8) Investment agreements with financial institutions or insurance companies that are rated in one (1) of the two (2) highest rating categories of a nationally recognized rating agency;

(9) Repurchase agreements providing for the transfer of securities from a dealer bank or securities firm to the State Investing Office and the transfer of cash from the State Investing Office to the dealer bank or securities firm with an agreement that the dealer bank or securities firm will repay the cash plus a yield to the State Investing Office in exchange for the securities at a specified date if the repurchase agreements satisfy the following criteria:

(A) Repurchase agreements must be between the State Investing Office and a dealer bank or securities firm described as follows:

(i) Dealers with at least one hundred million dollars ($100,000,000) in capital; or

(ii) Banks whose deposits are insured by the Federal Deposit Insurance Corporation; and

(B) The written repurchase agreement contract must include the following:

(i) Securities that are acceptable for transfer are those listed in subdivision (d)(1), subdivision (d)(2), or subdivision (d)(3) of this section;

(ii) The term of the repurchase agreement may be up to thirty (30) days;

(iii) The collateral must be delivered to the State Investing Office, to a trustee if the trustee is not supplying the collateral, or to a third party acting as agent for the trustee if the trustee is supplying the collateral, before or at the time of the payment and perfection by possession of certificated securities; and

(iv) (a) The securities must be valued weekly, market-to-market at current market price plus accrued interest.

(b) The value of collateral must be equal to one hundred three percent (103%) of the amount of cash transferred by the State Investing Office to the dealer bank or security firm under the repurchase agreement plus accrued interest.

(c) If the value of securities held as collateral declines below one hundred three percent (103%) of the value of the cash transferred by the State Investing Office, then additional cash, acceptable securities, or a combination of cash and securities must be transferred and held by the State Investing Office; and

(10) Any other investment authorized by state law.



§ 6-20-2610 - Full faith and credit of state pledged to repay bonds.

The bonds shall be the direct general obligations of the state for the payment of debt service on which the full faith and credit of the state are irrevocably pledged so long as any such bonds are outstanding. The bonds shall be payable from the general revenues of the state, and the amount of general revenues of the state as is necessary is and shall remain pledged to the payment of debt service on the bonds.



§ 6-20-2611 - Payment of debt service on the bonds.

(a) (1) On or before the commencement of each fiscal year, the Chief Fiscal Officer of the State shall determine the estimated amount required for payment of all or a part of the debt service on the bonds issued under this subchapter during the fiscal year to determine what amount of general revenues of the state will be required.

(2) The Chief Fiscal Officer of the State shall certify the estimated amount to the Treasurer of State.

(3) The Treasurer of State shall then make monthly transfers from the State Apportionment Fund to the School Academic Facilities Financing Act of 2007 Bond Fund of the amount of general revenues of the state required to pay the maturing debt service on bonds issued under this subchapter.

(b) (1) The obligation to make monthly transfers of general revenues of the state from the State Apportionment Fund to the School Academic Facilities Financing Act of 2007 Bond Fund shall constitute a first charge against the general revenues of the state prior to all other uses to which the general revenues of the state are devoted, either under present law or under any laws that may be enacted in the future.

(2) However, to the extent other general obligation bonds of the state have been issued or may subsequently be issued, all general obligation bonds shall rank on a parity of security with respect to payment from general revenues of the state.

(c) Moneys credited to the School Academic Facilities Financing Act of 2007 Bond Fund shall be used only to pay debt service on the bonds, either at maturity or upon redemption prior to maturity and for such purposes the Treasurer of State is designated Disbursing Officer to administer such funds in accordance with this subchapter.

(d) Moneys in the School Academic Facilities Financing Act of 2007 Bond Fund over and above the amount necessary to insure the prompt payment of debt service on the bonds and the establishment and maintenance of a reserve fund, if any, may be used for the redemption of bonds prior to maturity under the provisions pertaining to redemption prior to maturity, as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 6-20-2612 - Bonds exempt from state, county, and municipal taxes.

Bonds and the interest on the bonds issued under this subchapter are exempt from state, county, and municipal taxes, including income taxes, inheritance taxes, and property taxes. The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of bank funds, fiduciary funds, insurance company funds, trust funds, and public funds.



§ 6-20-2613 - Refunding bonds.

(a) (1) Bonds may be issued under this subchapter to refund any outstanding bonds issued under this subchapter.

(2) Bonds issued under this section:

(A) Do not require the Commission for Arkansas Public School Academic Facilities and Transportation to submit a written plan to the Governor under § 6-20-2603(c); and

(B) Are not subject to the requirements for the approval and proclamation of the Governor under § 6-20-2603(d).

(b) (1) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(2) If sold for cash, the proceeds may be applied to the payment of the obligations refunded or may be deposited in irrevocable trust for the retirement of the outstanding obligations either at maturity or on an authorized redemption date.

(c) (1) Refunding bonds shall in all respects be authorized, issued, and secured as provided for the bonds being refunded and shall have all the attributes of the refunded bonds.

(2) To the extent that the refunding bonds are not in a greater principal amount than the outstanding principal amount of the bonds being refunded, the principal amount of the refunding bonds shall not be subject to the limit of seven hundred fifty million dollars ($750,000,000) set forth in § 6-20-2603(a) or the limit of one hundred fifty million dollars ($150,000,000) set forth in § 6-20-2603(b).

(d) The resolution or trust indenture under which the refunding bonds are issued shall provide that any refunding bonds shall have the same priority of payment as the obligations refunded.



§ 6-20-2614 - Additional powers of the commission.

In addition to powers conferred under other laws, the Commission for Arkansas Public School Academic Facilities and Transportation may take appropriate action to carry out the purposes of this subchapter.



§ 6-20-2615 - No impairment of bond obligations.

(a) This subchapter constitutes a contract between the state and the registered owners of all bonds issued under this subchapter.

(b) The contract shall never be impaired, and any violation of its terms whether under purported legislative authority or otherwise shall be enjoined by the courts at the suit of any bondholder or any taxpayer.

(c) In like suit against the Commission for Arkansas Public School Academic Facilities and Transportation, the Treasurer of State, or other appropriate agency, officer, or official of the state, the courts shall prevent a diversion of any revenues pledged hereunder and shall compel the restoration of diverted revenues by injunction or mandamus.

(d) Without limiting any other appropriate remedy at law or in equity, a bondholder may, by an appropriate action including without limitation injunction or mandamus, compel the performance of all covenants and obligations of the state, its officers and officials, under this subchapter.



§ 6-20-2616 - No obligations until bonds issued.

This subchapter shall not create any right of any character unless the first series of bonds authorized by this subchapter has been sold and delivered.



§ 6-20-2617 - Election.

(a) (1) (A) Bonds shall not be issued under this subchapter except with the consent of a majority of the qualified electors of the state voting on the question in substantially the form described in this section at any general election as determined by the Governor, unless the Governor by proclamation calls a special election concerning the issuance of bonds under this subchapter.

(B) If the Governor does not place the issue on the ballot at any general election or call a special election concerning the issuance of bonds under this subchapter on or before June 30, 2011, the provisions of this subchapter shall be void, and no bonds shall be issued.

(2) If the question is presented at a general election, notice thereof shall be published by the Secretary of State by one (1) insertion in a newspaper of general circulation in the state at least sixty (60) days prior to the general election, and notice thereof shall be mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to the general election.

(3) If a special election is called by the Governor, the proclamation of the special election shall be made at least sixty (60) days prior to the date fixed by the proclamation for the election, and notice of the special election shall be given by publication of the proclamation for one (1) insertion in one (1) newspaper of general circulation published in each county in the state not less than thirty (30) days prior to the date of the special election.

(4) If there is no newspaper regularly published in a county, the proclamation may be published in any newspaper having a general circulation in the county.

(b) In the case of the notice or proclamation for the election, it shall not be necessary to publish this subchapter in its entirety, but the notice or proclamation shall state that it is issued to submit to the people substantially the following question:

"Shall the commission be authorized to issue General Obligation bonds under the authority of the Arkansas Public School Academic Facilities Financing Act of 2007, for the financing of public school academic facilities to serve the citizens of the State of Arkansas, in total principal amount not to exceed seven hundred fifty million dollars ($750,000,000) in series from time to time in principal amounts not to exceed, without prior approval of the General Assembly, one hundred fifty million dollars ($150,000,000) in any fiscal biennium, which bonds shall be secured by a pledge of the full faith and credit of the State of Arkansas?"

(c) Whether the question is presented at a general election or at a special election, the title of this subchapter shall be the ballot title, and there shall be printed on the ballot the proposition as stated above and the following:

"FOR Issuance of State of Arkansas Public School Academic Facilities General Obligation bonds _____

AGAINST Issuance of State of Arkansas Public School Academic Facilities General Obligation bonds _____"

(d) (1) The county boards of election commissioners of the several counties of the state shall hold and conduct the election, and each board may take action with respect to the appointment of election officials and other matters as the law requires.

(2) The vote shall be canvassed and the result declared in each county by the county boards of election commissioners.

(3) Within ten (10) days after the date of the election the results shall be certified by the county boards of election commissioners to the Secretary of State who shall tabulate all returns received by him or her and certify to the Governor the total vote for and against the proposition submitted under this section.

(e) The result of the election shall be proclaimed by the Governor by publication one (1) time in a newspaper published in the City of Little Rock, Arkansas, and the results as proclaimed shall be conclusive unless attacked in the courts within thirty (30) days after the date of the publication.



§ 6-20-2618 - Effect of election.

(a) If a majority of the qualified electors voting on the question vote for the issuance of the bonds, the Commission for Arkansas Public School Academic Facilities and Transportation shall proceed with the sale and the issuance of the bonds as provided in this subchapter.

(b) If a majority of the qualified electors voting on the question vote against the issuance of the bonds, the bonds authorized by this subchapter shall not be sold or issued, and this subchapter shall be of no further effect.



§ 6-20-2619 - No waiver of previous authority to issue bonds.

This subchapter shall not constitute a waiver of the authority to issue bonds under any other legislation authorizing the issuance of bonds for similar purposes.



§ 6-20-2620 - Severability.

If, for any reason, any section or provision of this subchapter shall be held to be unconstitutional or invalid for any reason, such holding shall not effect the remainder of this subchapter, but this subchapter, insofar as it is not in conflict with the Arkansas Constitution or the United States Constitution, shall be permitted to stand, and the various provisions of this subchapter are hereby declared to be severable for that purpose.



§ 6-20-2621 - Cases involving bonds.

A case involving the validity of this subchapter or involving the bonds issued under this subchapter shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause, and all appeals from judgments or decrees rendered in such cases shall be taken within thirty (30) days after rendition of the judgment or decree.



§ 6-20-2622 - Construction of subchapter.

(a) This subchapter shall be liberally construed to accomplish its purposes. This subchapter shall constitute the sole authority necessary to accomplish the purposes hereof, and to this end it shall not be necessary that the provisions of other laws pertaining to the development of public facilities and properties and the financing thereof be complied with.

(b) This subchapter shall be interpreted to supplement existing laws conferring rights and powers upon the Commission for Arkansas Public School Academic Facilities and Transportation, and the rights and powers set forth in this subchapter shall be regarded as alternate methods for the accomplishment of the purposes of this subchapter.



§ 6-20-2623 - Issuance of bonds.

No bonds shall be issued under this subchapter before July 1, 2009.









Chapter 21 - School Property And Supplies

Subchapter 1 - -- General Provisions

§ 6-21-101 - Authority to permit use of public school buildings for community purposes.

The directors of any school district may permit the use of the public schoolhouse for social, civic, and recreational purposes or any other community purpose, including any lawful meetings of its citizens, provided such meetings do not interfere with the regular school work, and the directors may make a charge therefor if they deem it proper to do so.



§ 6-21-102 - Donation of laboratory equipment seized under drug paraphernalia law.

Any triple-beam balance or analytical balance or other laboratory equipment seized under Arkansas's drug paraphernalia law, or any other law, may be donated by the seizing authority to any public school in this state.



§ 6-21-103 - Authority to contract for military training equipment -- Costs.

(a) Each school district board of directors in the State of Arkansas shall have authority:

(1) To enter into contracts for the use of property and equipment for military training purposes;

(2) To enter into any mutually agreeable contract incidental thereto as may be required by federal law or regulations of the Secretary of the Army, Navy, or Air Force, or other federal officer or agency, for the care and safekeeping of the property and equipment, or for similar purposes; and

(3) To make reimbursement for the property and equipment.

(b) (1) The cost of any bonds or security and reimbursements shall be paid from funds available for the operation of the school district.

(2) This includes, but is not limited to, the authority to obligate any funds available, whether by appropriation or otherwise, for the purpose of executing bonds to secure the safekeeping and return of United States Government property issued in connection with military training purposes.



§ 6-21-104 - Distribution of surplus commodities in school lunch program.

Upon the request of the State Board of Education and with the approval of the Director of the Department of Finance and Administration, the Department of Finance and Administration may administer the program of distribution of surplus commodities in the school lunch program under such arrangements with respect to the employment of personnel and the payment of the salaries of personnel, and maintenance, as may be mutually agreeable with the agencies above mentioned.



§ 6-21-105 - Braille and large print textbooks.

(a) It is declared to be the duty of the Arkansas School for the Blind to provide braille and large print textbooks for blind and visually impaired students attending public schools in this state.

(b) The superintendents of school districts shall make application to the Superintendent of the Arkansas School for the Blind for textbooks of braille and large print when students in school districts qualify for such books and the requested textbooks are required for other students in the district.



§ 6-21-106 - Fire hazards inspection prior to closing for breaks.

(a) (1) At least seven (7) calendar days prior to the beginning of Christmas break, the school superintendent of each public elementary and secondary school in this state shall request an inspection of the premises by the fire department providing fire protection to the school buildings. If the chief executive officer of the fire department receives the request at least seven (7) calendar days prior to the beginning of Christmas break, he or she shall cause the school buildings to be inspected for fire hazards. The inspection shall be conducted prior to the beginning of Christmas break.

(2) At least seven (7) calendar days prior to the end of the school year, the school superintendent of each public elementary and secondary school in this state shall request an inspection of the premises by the fire department providing fire protection to the school buildings. If the chief executive officer of the fire department receives the request at least seven (7) calendar days prior to the end of the school year, he or she shall cause the buildings to be inspected for fire hazards. The inspection shall occur prior to the end of the school year.

(b) The chief executive officer of the fire department shall file a written report of the inspection with the superintendent for the school district where the public school building is located within ten (10) calendar days after the inspection.

(c) The inspection shall be at no cost to the school.

(d) (1) The superintendent shall file a written report with the chief executive officer of the fire department within seven (7) calendar days after receiving the inspection report.

(2) The superintendent's report shall indicate:

(A) What action was taken in response to the inspection report and the date the action was completed; or

(B) What action will be taken in response to the inspection report and the anticipated date of completion of the action.

(3) If the inspection report of the fire department includes deficiencies that require a response or other action, the superintendent shall also file the superintendent's report required by this subsection with the State Fire Marshal Enforcement Section of the Department of Arkansas State Police.

(e) (1) (A) If the superintendent does not receive a written inspection report for a public school building as required by this section from the chief executive officer of the fire department providing fire protection to the public school building, the superintendent shall notify:

(i) The State Fire Marshal Enforcement Section of the Department of Arkansas State Police; and

(ii) The quorum court of the county in which the fire department is located.

(B) The superintendent shall provide the notifications required by this subdivision (e)(1) not less than thirty (30) days from the date the inspection was required to take place.

(2) The quorum court shall withhold from a fire department that is the subject of notification under this subsection the fire department's apportionment of distributions from the Fire Protection Premium Tax Fund under § 14-284-403 until the fire department completes the inspection and delivers the report to the superintendent.

(3) If the required inspection is subsequently performed, the fire department shall file the report required by subsection (b) of this section with the superintendent and the State Fire Marshal Enforcement Section of the Department of Arkansas State Police.

(4) (A) Immediately upon receipt of the required report from the fire department, the superintendent will notify the quorum court that the required report has been received.

(B) Upon receipt of the superintendent's notification to the quorum court, the quorum court shall disburse any Fire Protection Premium Tax Fund apportionment previously withheld due to the fire department's ineligibility under this section.

(f) The chief executive officer of the fire department may inspect any work performed by or on behalf of the school or school district to correct deficiencies noted in the inspection report.

(g) The chief executive officer of the fire department shall notify the State Fire Marshal Enforcement Section of the Department of Arkansas State Police and the Department of Education if:

(1) The chief executive officer of the fire department does not receive the superintendent's report required by subsection (d) of this section, within seven (7) days of the date the report was due; or

(2) The school district does not correct all deficiencies noted in the inspection report by the completion date indicated in the superintendent's report.

(h) (1) Any person who intentionally violates this section is subject to a fine not to exceed one hundred dollars ($100) per violation.

(2) The failure of a public school superintendent to respond as provided in subsection (d) of this section to correct the deficiencies noted in an inspection report is an indicator of facilities distress under § 6-21-811.



§ 6-21-107 - Official computer use policy.

(a) The board of directors of each school district in this state shall develop and adopt a written policy concerning student and staff use of computers owned by the school district. The written policy shall state that a system to prevent computer users from accessing material harmful to minors shall be established and maintained for all public access computers in the school district. The policy shall be implemented by August 1, 2001.

(b) The written policy shall include provisions for administration of punishment of students for violations of the policy with stiffer penalties for repeat offenders, and the same shall be incorporated into the school district's written student discipline policy.

(c) Students shall sign a computer-use agreement form outlining proper and improper use of public access computers prior to being allowed to access the computer equipment.

(d) For purposes of this section:

(1) "Harmful to minors" has the same meaning as prescribed in § 5-68-501; and

(2) "Public access computer" means a computer that:

(A) Is located in a public school or public library;

(B) Is accessible by a minor; and

(C) Is connected to any computer communication system such as, but not limited to, what is commonly known as the Internet.



§ 6-21-108 - School districts authorized to own and convey real property -- Donation of property for educational purposes only.

(a) In addition to the authority of school districts under § 6-13-620 to have the care and custody of the schoolhouse, grounds, and other property belonging to the school district, the board of directors for any Arkansas school district shall be authorized and empowered to acquire and hold real estate, tenements, hereditaments, and other real property as is necessary and proper for the purposes of the education of pupils of the school district and the administration of the schools of the school district.

(b) (1) If the board of directors for a school district determines that any real estate owned or controlled by the school district is not required for the present or anticipated future needs of the school district and that the donation thereof would serve a beneficial educational service for the pupils of the school district, then the school district is also empowered and authorized to donate property or any part thereof to a publicly supported institution of higher education, a technical institute, a community college, a not-for-profit organization, or any entity thereof for any of the following limited purposes:

(A) Having the real property improved, upgraded, rehabilitated, or enlarged by the donee;

(B) Providing a publicly supported institution of higher education or a technical institute or community college with the donated property in which to hold classes for students who are from the school district or to educate pupils from within the donating school district even if students from outside the school district might also benefit; or

(C) Providing community programs, social enrichment programs, or after-school programs for students who are from the school district or educating pupils from within the donating school district even if other persons in the community or students from outside the school district might also benefit.

(2) Furthermore, school districts may donate the fee simple title and absolute interest, without any reservations or restrictions, in and to all real property or any part of the property to the publicly supported institution of higher learning or community college if this property was previously conveyed or otherwise transferred by the institution or college to the school district without cost.

(c) The execution of all contracts and conveyances and lease contracts shall be performed by the president and confirmed by the secretary of the school board of directors when authorized by a resolution in writing and approved by a majority vote of the school board of directors.

(d) (1) If the school district donates real property to an entity under this section, then the school district shall have the right of first refusal to reacquire the real property if the entity decides to sell or otherwise dispose of the real property.

(2) The school district shall not be required to compensate the entity for any improvements to real property reacquired under this subsection.



§ 6-21-109 - Rules governing public works projects.

(a) The Commission for Arkansas Public School Academic Facilities and Transportation, after consulting with the Arkansas Building Authority and any other entities, shall establish rules applicable to public educational entities for all public works projects when the public educational entity uses its own employees or acts as a general contractor.

(b) (1) As used in this section, "public educational entities" means Arkansas public school districts, public charter schools, education service cooperatives, or any publicly supported entity having supervision over public educational entities.

(2) "Public educational entities" does not include institutions of higher education.



§ 6-21-110 - Rules and regulations governing disposition of school property.

(a) (1) As used in this section, "immediate family member" means an individual's spouse, children of the individual or spouse, a child's spouse, parents of the individual or the spouse, brothers and sisters of the individual, anyone living or residing in the same residence or household with the individual or the spouse, and anyone acting or serving as an agent of the individual.

(2) As used in this section, "public educational entities" means Arkansas public school districts, public charter schools, education service cooperatives, or any publicly supported entity having supervision over public educational entities. "Public educational entities" does not include institutions of higher education.

(b) It is hereby declared against public policy and prohibited for any public educational entity to give, donate, or transfer without adequate market value consideration any public property to administrators, board members, or employees of the public educational entity, or immediate family members of any of these individuals.

(c) Public educational entities are prohibited from giving public property having a value of over one hundred dollars ($100) to leaving or retiring board members, administrators, employees, or members of their immediate family.

(d) Unless specifically mandated by law or court order, public educational entities are prohibited from retroactively raising the salary, granting stipends, or providing other compensation for an administrator beyond the current fiscal year.

(e) The State Board of Education shall establish rules and regulations consistent with the provisions of this section regarding the disposition of public property by public educational entities.



§ 6-21-111 - Definitions.

(a) As used in this section:

(1) "Harmful to minors" means that quality of any description, exhibition, presentation, or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse when the material or performance, taken as a whole, has the following characteristics:

(A) The average person eighteen (18) years of age or older applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest in sex to minors;

(B) The average person eighteen (18) years of age or older applying contemporary community standards would find that the material or performance depicts or describes nudity, sexual conduct, sexual excitement, or sadomasochistic abuse in a manner that is patently offensive to prevailing standards in the adult community with respect to what is suitable for minors; and

(C) The material or performance lacks serious literary, scientific, medical, artistic, or political value for minors; and

(2) "Public access computer" means a computer that:

(A) Is located in a public school;

(B) Is frequently or regularly used directly by a minor; and

(C) Is connected to any computer communication system.

(b) A public school that provides a public access computer shall equip the computer with technology that seeks to prevent minors from gaining access to material that is harmful to minors or obtain Internet connectivity from an Internet service provider that provides filter services to limit access to material that is harmful to minors. Standards and rules for the enforcement of this subsection shall be prescribed by the State Board of Education.

(c) A school board of directors by a majority vote and after an opportunity for a notice and comment period of at least thirty (30) calendar days may vote to exclude the public schools under its authority from the provisions of subsection (b) of this section.



§ 6-21-112 - Division of Public School Academic Facilities and Transportation.

(a) In order to ensure that substantially equal access to adequate educational facilities and educational equipment is provided for all public school students in Arkansas, the General Assembly finds that a division of public school academic facilities and transportation should be established under the direct supervision of the Commission for Arkansas Public School Academic Facilities and Transportation.

(b) There is created the Division of Public School Academic Facilities and Transportation, which shall operate under the supervision of the commission.

(c) (1) The commission shall select an individual to serve as the Director of the Division of Public School Academic Facilities and Transportation. The Director of the Division of Public School Academic Facilities and Transportation shall serve at the pleasure of the commission.

(2) The person selected as the Director of the Division of Public School Academic Facilities and Transportation shall:

(A) Be a person of good moral character and qualified technically and by experience to direct the work of the division;

(B) Have significant knowledge and experience in construction; and

(C) Have ten (10) years' experience in an administrative, supervisory, or management position.

(3) No person who is related within the fourth degree of consanguinity or affinity to any member of the commission shall be eligible to serve as the Director of the Division of Public School Academic Facilities and Transportation.

(d) The Director of the Division of Public School Academic Facilities and Transportation, with guidance and approval from the commission, shall be responsible for hiring all employees of the division.

(e) (1) The Director of the Department of Information Systems shall assign one (1) individual to serve as a technology liaison to the division.

(2) The Director of the Arkansas Building Authority shall assign one (1) individual from the staff of the Arkansas Building Authority to serve as a physical plant liaison to the division.

(f) The division shall:

(1) Provide information or assistance to the Academic Facilities Oversight Committee as requested;

(2) Use recommendations or assessments of the Academic Facilities Oversight Committee or the General Assembly as a basis for establishing the policies and procedures of the division;

(3) Develop and implement the Arkansas Public School Academic Facilities Program Act as established in § 6-21-801 et seq.;

(4) Administer the various programs of state financial participation in support of local academic facilities;

(5) (A) Develop and implement an ongoing uniform process for collecting, inventorying, and updating information on the state of condition of all public school academic facilities in the state.

(B) If the process developed is an automated statewide system, it shall encompass all school districts;

(6) Develop and implement an ongoing process for collecting records from state agencies of all lawfully required inspections of public school academic facilities conducted by state agencies and commissions;

(7) Develop a facility cost index that provides a methodology for comparing the cost of repairing the condition of a public school academic facility to the cost of replacing the public school academic facility with a facility containing the same amount of square footage;

(8) Conduct unannounced random on-site inspections of public school academic facilities;

(9) Enforce through planning minimum standards for accessibility to public school academic facilities and programs for individuals with disabilities;

(10) Develop guidelines for competitive bidding, competitive negotiation, and other methods of procurement for public school academic facilities projects;

(11) Develop incentive programs to reward school districts for innovative, effective, and efficient use of local and state resources with regard to public school academic facilities;

(12) Review applicable statutes and rules for conflicts with or omission of energy-related content;

(13) Administer the school transportation program in the various school districts of Arkansas, including without limitation:

(A) The training of school bus drivers; and

(B) The inspection of school buses, as defined in § 6-19-110;

(14) Keep records showing a description of each school district in the state, a map showing the school districts with current and accurate boundaries, the location of the academic facilities, and the electoral zones, if any, into which each school district has been divided;

(15) (A) Report by October 1 of each year to the Governor, the House Committee on Education, the Senate Committee on Education, and the Academic Facilities Oversight Committee on the state of condition of academic facilities statewide using the following building and design systems:

(i) Site land and all improvements to the site, excluding permanent or temporary buildings, such as grading, drainage, drives, parking areas, walks, landscaping, and playgrounds;

(ii) Roofing;

(iii) Exterior;

(iv) Structure;

(v) Interior;

(vi) Heating, ventilation, and air conditioning;

(vii) Plumbing and water supply;

(viii) Electrical;

(ix) Technology;

(x) Fire and safety;

(xi) Specialty items, including equipment and furnishings; and

(xii) Space utilization.

(B) The report also shall include summary results of lawfully required inspections of public school academic facilities by state agencies and commissions;

(16) Report by October 1 of each even-numbered year to the Governor, the House Committee on Education, the Senate Committee on Education, and the Academic Facilities Oversight Committee on the state academic facilities master plan;

(17) Maintain a public access website dedicated to public school academic facilities; and

(18) Develop and implement a statewide facilities needs priority list that provides a methodology for:

(A) Prioritization of state school district facility needs; and

(B) Comparing the school district advancement of improving facility conditions with school district master plans.

(g) The division may:

(1) Contract with, retain the services of, or designate and fix the compensation of consultants, advisors, architects, engineers, and other independent contractors as may be necessary or desirable to carry out the Arkansas Public School Academic Facilities Program or any related program over which the division has authority;

(2) (A) Accept all donations, grants of money, equipment, supplies, materials, and services conditional or otherwise from private sources, from municipal and county governments, from the state, and from the federal government.

(B) The division may use any of its resources to further the division's purposes and functions; and

(3) Make and enter into all contracts, commitments, and agreements and execute all instruments necessary or incidental to the performance of its duties and powers under this section, the Arkansas Public School Academic Facilities Program, or any other related program over which the division has authority.

(h) The Department of Education shall coordinate and share certain administrative, custodial, legal, internal finance, and other necessary personnel and responsibilities to effectuate the daily operations of the division and the department.



§ 6-21-113 - Advisory Committee on Public School Academic Facilities.

(a) To assist the Division of Public School Academic Facilities and Transportation, there is established the Advisory Committee on Public School Academic Facilities to be composed of the following members, who must be willing to devote adequate time to the work of the committee:

(1) The Director of the Division of Public School Academic Facilities and Transportation or the director's designee, who shall also serve as secretary to the advisory committee;

(2) Two (2) persons who are licensed building contractors with at least five (5) years of experience in public school construction;

(3) One (1) person who is a registered architect with at least five (5) years of experience in public school design selected from a list of no fewer than three (3) names of registered architects with at least five (5) years of experience in public school design submitted by the Arkansas Chapter of the American Institute of Architects;

(4) One (1) person who is a licensed or registered engineer with at least five (5) years of experience in public school construction;

(5) One (1) person who is knowledgeable in educational technology applications and strategies;

(6) Two (2) persons selected from a list of six (6) names submitted by the Arkansas Association of Educational Administrators;

(7) One (1) person selected from a list of three (3) names submitted by the Arkansas Education Association; and

(8) One (1) person selected from a list of three (3) names submitted by the Arkansas School Boards Association.

(b) (1) All members shall serve four-year terms. All terms shall expire on April 1.

(2) Membership is limited to two (2) terms.

(c) Nonstate employee committee members shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-902.



§ 6-21-114 - Commission for Arkansas Public School Academic Facilities and Transportation -- Created.

(a) There is created the Commission for Arkansas Public School Academic Facilities and Transportation, which shall consist of the following:

(1) The Director of the Department of Finance and Administration;

(2) The Commissioner of Education; and

(3) The President of the Arkansas Development Finance Authority.

(b) (1) The members of the commission shall meet and organize immediately after March 29, 2005. The Commissioner of Education shall be the chair of the commission.

(2) (A) The commission shall meet at least quarterly and upon the call of the chair.

(B) (i) The secretary of the commission shall be an employee of the Division of Public School Academic Facilities and Transportation assigned to the commission by the chair of the commission.

(ii) The secretary shall give members advance notice of the agenda of each meeting.

(3) (A) Two (2) members of the commission shall constitute a quorum for the purpose of transacting business.

(B) A quorum is required for any action of the commission.

(4) Members of the commission shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-902.

(c) Staff support shall be provided by appropriate personnel of the Department of Finance and Administration, the Department of Education, the Arkansas Development Finance Authority, and the division.

(d) The commission shall:

(1) Oversee the operations of the division; and

(2) (A) Promulgate rules in consultation with the Insurance Commissioner to establish property, boiler and machinery, and extended coverage insurance requirements and guidelines for all buildings, structures, facilities, and business personal property owned by a school district.

(B) The rules promulgated by the commission under subdivision (d)(2)(A) of this section shall:

(i) Attempt to provide the most cost-efficient manner for protecting each school district from loss of or damage to the school district's buildings, structures, facilities, and business personal property;

(ii) Require property, boiler and machinery, and extended coverage insurers to have a minimum A.M. Best rating;

(iii) Establish bidding requirements and procedures, if applicable to any insurance coverage; and

(iv) (a) Be binding upon each school district for any placement or renewal of insurance coverage after June 1, 2007.

(b) The state's financial participation under the Academic Facilities Partnership Program provided by § 6-20-2507 or the Academic Facilities Catastrophic Program provided by § 6-20-2508 may be withheld or reduced by the commission if a school district does not comply with the rules promulgated under subdivision (d)(2)(A) of this section.

(e) The commission may:

(1) Perform any act and provide for the performance of any function necessary or desirable to carry out the purposes of the Arkansas Public School Academic Facilities Program and any other related program;

(2) (A) Adopt, amend, and rescind rules as necessary or desirable for the administration of the Arkansas Public School Academic Facilities Program and any other related program.

(B) The commission shall report to the Subcommittee on Administrative Rules and Regulations of the Legislative Council in a manner consistent with § 10-3-309 on the adoption, amendment, rescission, or repeal of any proposed rule related to the administration of the Arkansas Public School Academic Facilities Funding Act, § 6-20-2501 et seq., the Arkansas Public School Academic Facilities Program Act, § 6-21-801 et seq., or any other related program;

(3) Contract with, retain the services of, or designate and fix the compensation of consultants, advisors, architects, engineers, and other independent contractors as may be necessary or desirable to carry out the Arkansas Public School Academic Facilities Program or any related program; and

(4) Study and promulgate rules concerning:

(A) The propriety and feasibility of requiring that each school district maintain insurance coverage against loss due to:

(i) Earth movement; or

(ii) The operation of a school district's motor vehicles and buses; and

(B) The appropriate amount of insurance coverage under this subdivision (e)(4).

(5) Receive and administer federal funds made available to the state for the purpose of assisting local school districts in providing elementary and secondary school facilities for:

(A) General education programs;

(B) Vocational programs; and

(C) Adult education programs.

(f) The commission shall report annually on its activities to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Governor, the House Interim Committee on Education, the Senate Interim Committee on Education, the State Board of Education, and the Academic Facilities Oversight Committee.



§ 6-21-115 - Name of division -- Operation -- Director.

(a) The division established under § 6-21-112 shall be known as the Division of Public School Academic Facilities and Transportation of the Department of Education.

(b) (1) The division shall operate under the direction, control, and supervision of the Commission for Arkansas Public School Academic Facilities and Transportation.

(2) The division shall not operate under the direction, control, and supervision of the State Board of Education.

(c) The Director of the Division of Public School Academic Facilities and Transportation shall be selected by the commission and shall serve at the pleasure of the commission.



§ 6-21-116 - Tornado shelter construction.

(a) All building plans for new public school facilities may include a tornado shelter or a designated reinforced area designed to withstand tornadoes and high-speed winds.

(b) (1) School districts shall be required to generate funds to meet the requirements of subsection (a) of this section.

(2) School districts may apply for grant funds to assist in the construction of a tornado shelter or a designated reinforced area in new public school facilities.

(c) Facilities constructed under this section will be subject to review under § 6-20-1407.



§ 6-21-117 - Leased academic facilities.

An academic facility leased by a school district shall:

(1) Not be entitled to facilities program funding under § 6-20-2502(2)(B);

(2) Conform to the school facility standards defined in the Arkansas School Facility Manual;

(3) Be inspected by the Division of Public School Academic Facilities and Transportation to ensure that the facility complies with required academic facility standards prior to the execution of a lease or a renewal of an existing lease;

(4) Be eligible for a waiver commensurate with the Arkansas School Facility Manual granted by the Commission for Arkansas Public School Academic Facilities and Transportation; and

(5) Be exempt from the academic facility standards for the duration of the replacement of an academic facility that is lost due to a catastrophic event if the leased academic facility is used solely for the purpose of providing an academic facility.






Subchapter 2 - -- Equal Access Act

§ 6-21-201 - Title.

This subchapter may be cited as the "Equal Access Act".



§ 6-21-202 - Definitions.

As used in this subchapter:

(1) "Meeting" includes those activities of student groups that are permitted under a school's limited open forum and are not directly related to the school curriculum, including, but not limited to, student-planned graduation ceremonies and student-planned pregame activities at sports events;

(2) "Noninstructional time" means time set aside by the school before actual classroom instruction begins or after actual classroom instruction ends;

(3) "School endorsement" means that a school official or employee approves or selects a speaker or approves, selects, or writes any content of the speech. Student-initiated meetings limited to student speech with content-neutral guidelines shall not constitute school endorsement;

(4) "Secondary school" means a public school that provides secondary education as determined by law; and

(5) "Sponsorship" includes the act of promoting, leading, or participating in a meeting. The assignment of a teacher, administrator, or other school employee to a meeting for custodial purposes does not constitute sponsorship of the meeting.



§ 6-21-203 - Construction.

(a) Nothing in this subchapter shall be construed to authorize the State of Arkansas or a political subdivision thereof:

(1) To influence the form or content of any prayer or other religious activity;

(2) To require any person to participate in prayer or other religious activity;

(3) To expend public funds beyond the incidental cost of providing the space for student-initiated meetings;

(4) To compel any school agent or employee to attend a school meeting if the content of the speech at the meeting is contrary to the beliefs of the agent or employee;

(5) To sanction meetings that are otherwise unlawful;

(6) To limit the rights of groups of students which are not of a specified numerical size; or

(7) To abridge the constitutional rights of any person.

(b) Nothing in this subchapter shall be construed to limit the authority of the school, its agents, or its employees to maintain order and discipline on school premises, to protect the well-being of students and faculty, and to assure that attendance of students at meetings is voluntary.



§ 6-21-204 - Prohibition of denial of equal access.

(a) It shall be unlawful for any public secondary school that receives state financial assistance and that has a limited open forum to deny equal access or a fair opportunity to, or to discriminate against, any students who wish to conduct a meeting within that limited open forum on the basis of the religious, political, philosophical, or other content of the speech at the meeting.

(b) Each school district may develop a procedure to notify, in writing, all students and their parents of the provisions of this subchapter and to document the receipt of that notice.



§ 6-21-205 - Limited open forum.

A public secondary school has a limited open forum whenever such school grants an offering to or opportunity for one (1) or more noncurriculum-related student groups to meet on school premises during noninstructional time.



§ 6-21-206 - Fair opportunity.

Schools shall be deemed to offer a fair opportunity to students who wish to conduct a meeting within its limited open forum if such school uniformly provides that:

(1) The meeting is voluntary and student-initiated;

(2) There is no sponsorship of the meeting by the school, the government, or its agents or its employees;

(3) Employees or agents of the school or government are present at religious meetings only in a nonparticipatory capacity;

(4) The meeting does not materially and substantially interfere with the orderly conduct of educational activities within the school; and

(5) Nonschool persons may not direct, conduct, control, or regularly attend activities of student groups.






Subchapter 3 - -- Acquisition of Commodities Generally

§ 6-21-301 - Definitions.

As used in this subchapter:

(1) "Commodities" means all supplies, goods, material, equipment, machinery, facilities, personal property, and services, other than personal and professional services, purchased for or on behalf of the school district;

(2) "Open market purchases" means those purchases of commodities by any purchasing official in which competitive bidding is not required;

(3) "Purchase" means and includes not only the outright purchase of a commodity but also the acquisition of commodities under rental-purchase agreements, lease-purchase agreements, or any other type of agreements whereby the school district has an option to buy the commodity and to apply the rental payments on the purchase price thereof;

(4) "Purchase price" means the full sale or bid price of any commodity without any allowance for trade-in; and

(5) "Purchasing official" means the board of directors of any school district or a lawfully designated agent of the school district with authority to contract or make purchases on behalf of the school district.



§ 6-21-302 - Penalty.

A violation of the provisions of this subchapter shall be a Class C misdemeanor.



§ 6-21-303 - Rules.

(a) The board of directors of each school district shall prescribe the method of soliciting bids and may adopt other rules governing the procurement of commodities.

(b) (1) (A) Each school district, according to its established reimbursement policy, shall provide to each prekindergarten through sixth grade teacher in each fiscal year for use by that teacher in his or her classroom or for class activities the greater of:

(i) Twenty dollars ($20.00) per student enrolled in the teacher's class for more than fifty percent (50%) of the school day at the end of the first three (3) months of the school year; or

(ii) Five hundred dollars ($500) for the teacher to apply toward the purchase of related commodities.

(B) The teacher shall provide to the school district a receipt documenting any purchase.

(2) The board of directors of each school district shall adopt reasonable procedures for teachers to draw from or be reimbursed from the discretionary fund pursuant to this subsection.

(c) The Department of Education may grant a waiver of the requirements of subsection (b) of this section if a school district requests a waiver and the school district is in fiscal distress.



§ 6-21-304 - Manner of making purchases.

(a) (1) All purchases of commodities by any school district, except those specifically exempted by § 6-21-305, shall be made as follows:

(A) In each instance in which the estimated purchase price shall equal or exceed ten thousand dollars ($10,000), the commodity shall be procured by soliciting bids, provided that the purchasing official may reject all bids and may purchase the commodity by negotiating a contract. If the purchasing official, after rejecting all bids, determines that the purchase should be made by negotiation, then each responsible bidder who submitted a bid shall be notified of the determination and shall be given a reasonable opportunity to negotiate;

(B) Open market purchases may be made when the purchase price is less than ten thousand dollars ($10,000); and

(C) No purchasing official shall parcel or split any item or items with the intent or purpose to enable the purchase to be made under a less restrictive procedure.

(2) (A) In soliciting bids for the purchase of a commodity, a school district or a person or organization acting on behalf of a school district shall not impose qualifications or specifications that unreasonably restrict competition for the purchase of a commodity.

(B) (i) As used in this subdivision (a)(2), "specifications" means a technical description or other description of the physical or functional characteristics of a commodity.

(ii) Specifications shall not include the name or identity of any specific vendor.

(3) (A) A school district shall notify in writing all actual or prospective bidders, offerors, or contractors who make a written request to the school district for notification of opportunities to bid.

(B) Notice under subdivision (a)(3)(A) of this section shall be provided in sufficient time to allow actual or prospective bidders, offerors, or contractors to submit a bid or otherwise appropriate response.

(4) (A) Any competitive bid submitted to a school district in response to a solicitation for bids for the purchase of a commodity shall be accompanied by a form substantially similar to the following that is signed and notarized by the agent of the bidder:

Click here to view form

(B) Any person determined to have made a false statement on the form prescribed by subdivision (a)(4)(A) of this section or any bidder who acts contrary to the provisions of the form after its agent has executed the form shall be guilty of a Class C misdemeanor.

(5) (A) Any actual or prospective bidder, offeror, or contractor who is aggrieved in connection with the solicitation or award of a school district contract may protest to the superintendent of the school district in accordance with procedures established by the board of directors of the school district.

(B) Protest procedures shall include, at a minimum, provisions addressing the following:

(i) The superintendent's authority to settle and resolve a protest of an aggrieved person concerning the solicitation or award of a contract;

(ii) Submission of a protest in writing within seven (7) calendar days after the aggrieved person knows or should have known of the facts giving rise to the protest;

(iii) The provision of reasonable notice to all persons involved and reasonable opportunity for those persons to respond to the protest issues;

(iv) The issuance of a prompt decision in writing that states the reasons for the action taken which is provided to all interested parties;

(v) The impact of a protest on continuing with the solicitation or award of the school district contact pending the resolution of the protest; and

(vi) The award of costs with regard to successful protests.

(C) A decision on a protest under this section shall be final and conclusive.

(b) (1) The local school board of directors shall have exclusive jurisdiction for the purchase of Types A, B, C, and D school buses.

(2) The Commission for Arkansas Public School Academic Facilities and Transportation shall have responsibility for drawing up the minimum specifications for all school buses.

(3) An advisory committee made up of ten (10) school administrators representing all sizes of schools and all areas of the state shall assist the department in drawing up specifications for school buses.

(4) (A) A local school board of directors may request the State Procurement Director to solicit bids for school buses on its behalf.

(B) If a request is made, the Office of State Procurement shall take bids from all school bus body and chassis manufacturers doing business in Arkansas.

(5) If a local school board of directors chooses to purchase school buses other than through the office, the board of directors shall forward no later than twenty (20) days after the bid award the following documents to the office:

(A) A copy of all the bid specifications;

(B) A list of invited bidders;

(C) Copies of all correspondence sent out by the school district to bidders and all correspondence received by the school district from bidders;

(D) A complete bid tabulation; and

(E) A copy of the bid award.

(c) For the purposes of this section:

(1) A "Type A school bus" is a conversion or body constructed upon a van-type compact truck or a front-section vehicle with a gross weight rating of ten thousand pounds (10,000 lbs.) or less and designed for carrying more than ten (10) persons;

(2) A "Type B school bus" is a conversion or body constructed and installed upon a van or front-section vehicle chassis or stripped chassis with a vehicle weight rating of more than ten thousand pounds (10,000 lbs.) and designed for carrying more than ten (10) persons. Part of the engine is beneath or behind the windshield and beside the driver's seat. The entrance door is behind the front wheels;

(3) A "Type C school bus" is a body installed upon a flat back cowl chassis with a gross vehicle weight rating of more than ten thousand pounds (10,000 lbs.) and designed for carrying more than ten (10) persons. All of the engine is in front of the windshield. The entrance door is behind the front wheels; and

(4) A "Type D school bus" is a body installed upon a chassis with the engine mounted in the front, midship, or rear with a gross vehicle weight rating of more than ten thousand pounds (10,000 lbs.) and designed for carrying more than ten (10) persons. The engine may be behind the windshield and beside the driver's seat, at the rear of the bus, behind the rear wheels, or midship between the front and rear axles. The entrance door is ahead of the front wheels.



§ 6-21-305 - Exemptions from bidding requirements.

(a) The following commodities may be purchased without soliciting bids:

(1) (A) Commodities in instances of an unforeseen and unavoidable emergency.

(B) Provided, no emergency purchase shall be approved by the superintendent unless a statement in writing shall be attached to the purchase order describing the emergency necessitating the purchase of the commodity without competitive bidding;

(2) Commodities available only from the federal government;

(3) Utility services, the rates for which are subject to regulation by a state agency or a federal regulatory agency;

(4) With the exception of used school buses, used equipment and machinery; and

(5) Commodities available only from a single source.

(b) However, the purchasing official must determine in writing that it is not practicable to use other than the required or designated commodity or service, and a copy of this statement shall be attached to the purchase order.



§ 6-21-306 - Used school bus -- Defined -- Purchase.

(a) (1) For the purposes of this section, a school bus becomes a used school bus two (2) years after the date of issuance of the manufacturer's certificate of origin.

(2) If the body of the school bus is installed by an entity other than the manufacturer of the chassis, the school bus becomes a used school bus two (2) years after the date of issuance of the manufacturer's certificate of origin issued by the entity that installed the body on the chassis.

(b) Notwithstanding any other law to the contrary, used school buses purchased by public school districts in this state shall not be subject to the jurisdiction of the State Procurement Director nor any competitive bidding procedures prescribed by law.






Subchapter 4 - -- Free Textbook Act

§ 6-21-401 - Title.

This subchapter shall be known as the "Free Textbook Act of 1975".



§ 6-21-402 - Definition.

As used in this subchapter, "instructional materials" means:

(1) Traditional books and trade books in printed and bound form;

(2) Activity-oriented programs that may include:

(A) Manipulatives;

(B) Hand-held calculators; or

(C) Other hands-on material; and

(3) (A) Technology-based materials that require the use of electronic equipment in order to be used in the learning process.

(B) Technology-based materials do not include the equipment required to make use of these materials.



§ 6-21-403 - Requirements generally.

(a) Public school districts shall provide textbooks, other instructional materials, or digital resources, including the availability of any equipment needed to access the digital resources, for all pupils attending the public schools of this state in kindergarten through grade twelve (K-12), inclusive, in all subjects taught in those grades, without cost to the pupils.

(b) School districts may select their own textbooks, instructional materials, or digital resources, including the availability of any equipment needed to access the digital resources, or school districts may select from the recommended state-approved list.

(c) Any materials purchased with state funds shall be consistent with the curriculum and educational goals established by the State Board of Education.

(d) (1) (A) The Department of Education shall monitor to ensure that all school districts in Arkansas comply with this section.

(B) The department shall report in the annual school performance report a school district that fails to provide textbooks, other instructional materials, or digital resources, including the availability of any equipment needed to access the digital resources.

(2) The state board, through the department, may promulgate rules as may be necessary to carry out this subchapter and shall report to the members of the House Committee on Education and Senate Committee on Education annually any school district out of compliance by November 1 of each year.



§ 6-21-404 - Duties of State Board of Education generally.

(a) The State Board of Education is authorized and empowered to:

(1) Make rules and regulations to implement this subchapter and to provide for a statewide textbook selection committee;

(2) Require reports from school districts on the use and distribution of these items; and

(3) Do whatever else may be necessary for the general welfare of the public school textbook and instructional materials system in order to acquire the items at the lowest possible cost.

(b) The powers enumerated in this section are cumulative and not restrictive.

(c) (1) The state board shall have power to include any additional regulations in the bid and contract form that the state board deems best for the administration of this subchapter.

(2) Any regulations included in the bid and contract forms and accepted by the publisher shall be construed as a part of this subchapter.

(3) Publishers shall be required to comply with the additional regulations as if they were included in this subchapter.

(d) Publishers must sell their materials at the same price to all schools and school districts in the state and must guarantee that price for the life of a state adoption cycle.



§ 6-21-405 - Determination of recommended instructional materials.

(a) By March 15 of each year, the Department of Education shall prepare and distribute to school districts a recommended list of books, series of books, and other instructional materials for all subjects required by the Standards for Accreditation of Arkansas Public Schools and School Districts.

(b) School districts may elect to purchase instructional materials from the state-recommended list, or school districts may select other instructional materials.

(c) If a school district selects other instructional material not recommended by the state, the school district shall certify to the department by June of each year which instructional materials the school district wishes to purchase by state contract from the state-recommended list.

(d) If a school district selects other instructional materials not recommended by the state, the school district may purchase such materials outside any state contract.



§ 6-21-406 - Conditions for offering textbooks for adoption, sale, or exchange.

Before any person, company, or corporation shall offer any school textbooks or other instructional materials used in kindergarten through grade twelve (K-12), inclusive, for adoption, sale, or exchange in the State of Arkansas, the person, company, or corporation shall comply with the following conditions:

(1) (A) The person, company, or corporation shall file a bid and contract form in the office of the Commissioner of Education showing the prices at which the publisher will agree to sell to the State of Arkansas during the contract period.

(B) When the State Board of Education accepts any or all of the textbooks or other instructional materials in the bid and contract form and so certifies in the form, the bid and contract form shall become an official contract.

(C) The state board is authorized to permit publishers to bid current wholesale prices, or the state board may require publishers to bid lowest existing contract prices at which the textbooks or other instructional materials are being sold elsewhere in the country.

(D) The state board shall certify in the call for bids whether it wants current wholesale prices or lowest contract prices.

(E) In the bid and contract form, the publisher shall certify the date on which the current wholesale prices were established and submit a list of all existing adoption bids showing such items as may be requested by the state board on an official form furnished by the state board.

(F) At the end of each fiscal year of the contract, the publisher shall submit a certified list of all state contracts made during the fiscal year just closed on all books or other instructional materials for which the publisher has a contract in this state.

(G) The publisher shall automatically reduce prices in Arkansas whenever a contract is made at a lower price in another state after the date of the contract in Arkansas.

(H) If any publisher makes a contract on a special or state edition in another state after the date of the contract in Arkansas, the state board is authorized to require the publisher to supply the special or state edition to the schools of Arkansas at the contract price in other states.

(I) The state board is authorized to require a publisher to bid an exchange price on all basal or supplementary textbooks bids, and all the price regulations in this subchapter applying to regular contracts shall also apply to exchange prices; and

(2) (A) The person, company, or corporation shall deposit a copy of each textbook and other instructional material in printed or manuscript form in the office of the commissioner.

(B) All publishers doing business in the State of Arkansas shall maintain one (1) or more book depositories at the publisher's expense in Arkansas.

(C) All items offered for sale in Arkansas pursuant to this subchapter shall be equal in quality to those deposited in the office of the commissioner and shall meet the minimum standards and specifications set forth by the state board.



§ 6-21-407 - Contracts with publishers.

(a) The State Board of Education shall make and execute contracts with all publishers whose books, series of books, or instructional materials have been recommended by the state.

(b) (1) (A) The state board shall determine the contract period, provided no contract period shall be for less than three (3) years nor more than five (5) years for courses subject to rapid knowledge-base changes.

(B) For courses determined by the state board to be free of rapid knowledge-base changes, the contract period may be for a maximum of ten (10) years.

(2) Contract periods for paperback books, novels, plays, and other forms of literature in a softbound cover that are part of a basal textbook program may be from one (1) to five (5) years.

(c) If during the first two (2) years of any contract, the consumer price index has increased by twelve percent (12%) or more, the state board is authorized to renegotiate with the contract holder the prices contained in the contract. The state board may grant a price increase in the last three (3) years of the contract, provided the publisher certifies that the price is no higher than the lowest contract prices the product is currently bid in any other state.

(d) The state board is authorized to renew or extend contracts for no less than one (1) year nor more than two (2) years. This provision shall be made a part of the publisher's contract, and the state board may exercise the provision by notifying the publisher no less than one (1) year prior to the expiration of the original contract.



§ 6-21-408 - Exchange regulations.

(a) The State Board of Education shall make and enforce the necessary exchange regulations that will guarantee the payment of exchange prices and govern the exchange on basal and supplementary textbooks.

(b) The state board is authorized to incorporate any exchange provision it approves in the contract of the publisher, and the publisher shall be bound by such exchange provision of the contract as if it were a part of this subchapter.



§ 6-21-409 - Assessment of damages for publisher's failure to comply.

(a) The State Board of Education is authorized to assess any publisher any amount of damages to the State of Arkansas for failure to comply with the terms of the publisher's contract or any published regulation of the state board, provided that the publisher has been given a hearing before the state board regarding the assessment of damages.

(b) Failure to reimburse the state within six (6) months after notice of assessment has been served on the publisher shall give the state board the right to cancel all the contracts of the publisher involved and to forbid the publisher to bid in any future adoptions for a maximum period of five (5) years from the date that damages are assessed under this section.



§ 6-21-410 - Illegal acts involving school officials.

(a) (1) It shall be illegal for the Commissioner of Education or any other employee connected with the Department of Education, any member of any selecting committee, or any member of any school board of directors to accept or receive any money, gift, property, or favor whatsoever from any person, firm, or corporation, or any agent thereof offering for sale any item pursuant to this subchapter or from any person in any way interested in such sale.

(2) Any person who pleads guilty or nolo contendere to or is found guilty of violating this subsection shall be guilty of a Class B misdemeanor.

(3) Any fines collected under this subsection shall be deposited into the State Treasury to the credit of the Public School Fund.

(b) (1) It shall be illegal for any teacher in the public schools of Arkansas or any person connected with the public school system of Arkansas in any capacity to have any interest in the profits, proceeds, or sale of any school textbooks or other instructional materials used in the schools of Arkansas under his or her charge or with which he or she is connected in any official capacity. However, this provision shall not apply nor have any reference to royalties or fees received by a person from the sale of school books or other instructional materials of which he or she is the author.

(2) Any person who pleads guilty or nolo contendere to or is found guilty of violating this subsection shall be guilty of a violation and subject to a fine of no less than fifty dollars ($50.00) nor more than two hundred dollars ($200).

(3) Any fines collected under this subsection shall be deposited into the State Treasury to the credit of the Public School Fund.

(c) (1) It shall be illegal for any person directly or indirectly to promise or offer to give or cause to be promised, offered, or given any money, good, bribe, present, reward, or any valuable thing whatsoever to the commissioner, his or her assistants, or any other employee of the Department of Education, the Director of the Department of Workforce Education, his or her assistants, or any other employee of the Department of Workforce Education, any school board members, teachers, or other persons with the intent of influencing their decisions on any questions, matters, causes, or proceedings in the selection of any textbooks or other instructional materials.

(2) Any person who pleads guilty or nolo contendere to or is found guilty of violating this subsection shall be guilty of a Class B misdemeanor.

(3) Any fines collected under this subsection shall be deposited into the State Treasury to the credit of the Public School Fund.



§ 6-21-412 - Distributions of textbooks, materials, or funds.

The State Board of Education shall distribute textbooks, instructional materials, or textbook funds to the school districts in the state upon any common and equitable basis adopted by the state board.



§ 6-21-413 - Local selection committee.

Each school district shall select a textbook selection committee to be composed of a majority of certified personnel, which shall include classroom teachers.






Subchapter 5 - -- Public Recreation and Playgrounds

§ 6-21-501 - Authority to operate.

(a) Any school district or any board of directors thereof may:

(1) Operate a program of public recreation and playgrounds;

(2) Acquire, equip, and maintain land, buildings, or other recreational facilities; and

(3) Expend funds for the operation of the program pursuant to the provisions of this subchapter.

(b) However, the provisions of this subchapter shall not apply to § 17-22-201 et seq.



§ 6-21-502 - Operation or cooperation -- No state aid.

(a) Any school district or any board of directors thereof may:

(1) Operate such a program independently or cooperate in its conduct with any other public corporation, board, or body in any manner in which they mutually agree; or

(2) Delegate the operation of the program to a recreation board created by one (1) or more of them, and appropriate money voted for this purpose to that board.

(b) The right of a school district to enter into such agreements with any other public corporation, board, or body, or the right to delegate power to a board for operating a program of recreation, shall be authorized only by a majority vote cast at an annual school election. However, state aid shall not be used for recreational purposes as provided in this subchapter.



§ 6-21-503 - Property used for activities -- Acceptance of gifts and bequests.

(a) Any school district or board of directors thereof given charge of the recreation program is authorized to conduct its activities on:

(1) Property under its custody and management;

(2) Other public property under the custody of any other public organization, body, or board, with the consent of those corporations, bodies, or boards; and

(3) Private property, with the consent of its owners.

(b) The school district or board of directors thereof shall have authority to accept gifts and bequests for the benefit of the recreational service and to employ directors and instructors of recreational work.



§ 6-21-505 - Primary use of school facilities.

The facilities of any school district operating a recreation program pursuant to the provisions of this subchapter shall be used primarily for the purpose of conducting the regular school curriculum and related activities, and the use of school facilities for recreational purposes authorized by this subchapter shall be secondary.






Subchapter 6 - -- Miscellaneous Offenses

§ 6-21-604 - Destruction of property.

Any person who shall willfully destroy or injure any building used as a schoolhouse, or for educational purposes, or any furniture, fixtures, or apparatus thereto belonging, or who shall deface, mar, or disfigure any such building, furniture, or fixtures, by writing, cutting, painting, or pasting thereon any likeness, figure, words, or device without the consent of the teacher or other person having control of that house, furniture, or fixtures shall be fined in a sum double the value of the building, furniture, fixtures, or apparatus so destroyed or damaged and shall be fined in a sum not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each offense, to be recovered by civil action in any court of competent jurisdiction. The punishment provided in this section is in addition to and not in lieu of the punishment provided by other statutes for such offenses.



§ 6-21-605 - Injury to schoolhouse or fixtures.

(a) To cut, write upon, deface, disfigure, or damage any part or appurtenance or enclosure of any schoolhouse shall be a violation punishable by a fine not exceeding one hundred dollars ($100).

(b) Any fine collected under this act for injury to any schoolhouse or other school property shall be paid into the school funds of the school district where the crime was committed.



§ 6-21-606 - Annoying conduct by trespassers.

Any persons who shall, by any boisterous or other conduct, disturb or annoy any public or private school in this state or any person not a student who after being notified to keep off the school grounds during the school hours by the board of directors, the superintendent, or principal teacher in charge of any such school shall continue to trespass on or go upon the grounds, whether at recess or during the sessions of the school, shall be guilty of a violation and upon conviction shall be fined in any sum not exceeding one hundred dollars ($100), payable into the general school fund of the county.



§ 6-21-607 - Loitering on or near school grounds -- Penalty.

(a) Any person who shall loiter upon or near the school grounds of any public or private school during school hours or at any school-sponsored activity such as ball games, dances, and other school-sponsored activities after regular school hours without any lawful business or purpose shall be guilty of a violation and upon conviction shall be subject to a fine of not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250).

(b) (1) Nothing in this section shall be construed to prohibit any person who has a legitimate reason to visit any school from visiting it.

(2) If a person wishes to visit on the school grounds or in the school building, that person shall present himself or herself to the office of the school and receive both permission to visit and a pass to indicate that proper permission has been granted.

(3) Failure to request and receive permission as provided in this section shall be considered a violation of this section.

(4) As used in this section, "loiter" means to hang around or linger upon the grounds of any public school of this state or within one hundred feet (100') of the grounds of any public school in this state unless any such person is on his or her own property, walking or driving to some destination other than the school grounds, transacting some lawful business at a business establishment located near the school grounds, or has meaningful business to transact at such a school.



§ 6-21-608 - Concealment of guns or drugs.

(a) As used in this section:

(1) "School official" means any public school employee receiving compensation for services from any public school system in the State of Arkansas;

(2) "School-owned property" means any property located among premises owned in whole or in part by the state or any city, district, or county within the state, including but not limited to any desk, locker, file, or other tangible property assigned to, for the use of, or on loan to any student or other person using the property for his or her own use;

(3) "School premises" means any locale upon which is situated any school building; and

(4) "Supervisor" means any person who is employed as administrator or supervisor of any public school.

(b) It shall be unlawful for any student or any other person using school-owned property to conceal any gun, drug, or any other contraband in any desk, locker, or other school-owned property in this state.

(c) (1) Any school official employed in a supervisory capacity over students or other persons on school premises, upon receipt of information that guns, drugs, or other contraband are concealed in school-owned property, shall have the authority to investigate and search any school-owned property for any drugs, guns, or other contraband that may be concealed in the school-owned property, without the necessity of obtaining a search warrant from local authorities.

(2) In the event that contraband is discovered, it shall be seized and held by the supervisor of the school premises until appropriate action, as described in subsection (d) of this section, is taken.

(d) (1) Whenever a school official discovers any illegal drugs or other contraband in any school-owned property assigned to the use of an identifiable student or any other identifiable person, appropriate action for discipline, expulsion, discharge, or prosecution shall be within the discretion of the supervisor of the premises.

(2) In the event that prosecution by local authorities is pursued, the supervisor shall release the contraband to the local prosecuting authorities to be used as evidence in court. Any evidence obtained by use of the procedure as defined in this section shall be legally admissible in any court in this state.

(e) (1) Whenever a school official discovers any gun or other firearm in any school-owned property assigned to the use of an identifiable student, that student shall be expelled for a period of not less than one (1) year; provided, however, that the superintendent shall have discretion to modify such expulsion requirement for a student on a case-by-case basis.

(2) In the event that prosecution by local authorities is pursued, the gun or other firearm shall be released to the local prosecuting authorities to be used as evidence in court and shall be legally admissible in any court in this state.



§ 6-21-609 - Prohibition against smoking or use of tobacco or tobacco products.

(a) Smoking or use of tobacco or products containing tobacco in any form in or on any property owned or leased by a public school district, including school buses, is prohibited.

(b) A copy of this statute shall be posted in a conspicuous location at every entrance to each building owned or leased by a public school district and every school bus used to transport public school students.

(c) Any person violating the provisions of this section shall be guilty of a violation and upon conviction shall be punished by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100).






Subchapter 7 - -- School Motor Vehicle Insurance Act

§ 6-21-701 - Title.

This subchapter shall be known and may be cited as the "School Motor Vehicle Insurance Act".



§ 6-21-702 - Purpose.

(a) This subchapter is to establish and maintain a system of motor vehicle insurance for all public elementary and secondary schools, education cooperatives, and open-enrollment public charter schools of Arkansas electing to participate in the program from and after July 1, 1991, with the Division of Risk Management of the State Insurance Department authorized, directed, and empowered to administer the program.

(b) The State Insurance Department shall adopt such rules and regulations as may be necessary to provide for the insuring of motor vehicles owned by participating public school districts within the State of Arkansas.



§ 6-21-703 - Public School Motor Vehicle Insurance Program -- Participation.

(a) There is hereby established a Public School Motor Vehicle Insurance Program for all school motor vehicles of participating public school districts, education service cooperatives, and open-enrollment public charter schools in the State of Arkansas.

(b) Participation in the program provided for in this section shall be optional with each school district, education service cooperative, or open-enrollment public charter school.



§ 6-21-704 - Administration -- Reports.

(a) The State Insurance Department shall administer the Public School Motor Vehicle Insurance Program.

(b) The department is authorized to delegate to the Director of the Risk Management Division and staff such responsibilities as are deemed necessary in connection with the administration of this subchapter.

(c) The department shall report annually to the Governor and the General Assembly on the status of the program, including a detailed statement of investments and earnings.



§ 6-21-705 - Powers and duties of Insurance Commissioner.

It shall be the power and duty of the Insurance Commissioner to:

(1) Establish in the State Insurance Department a program of insurance to cover motor vehicles owned by public school districts, education service cooperatives, and open-enrollment public charter schools. The program shall be in accordance with recognized and established insurance practices;

(2) Establish and, from time to time, modify the premium rates to be charged for various risks;

(3) Specify the form for insurance policies and other forms required for the purposes of this subchapter;

(4) Employ or contract for necessary officials, adjusters, appraisers, attorneys, and other personnel required in the administration of this subchapter;

(5) Engage in a loss control program to assist the public schools in improving and minimizing potential loss of life and property; and

(6) Perform all additional powers and duties necessary to maintain sound insurance underwriting practices recognized by good risk management.



§ 6-21-706 - Information furnished by participants.

(a) The Insurance Commissioner shall require each entity participating in the Public School Motor Vehicle Insurance Program to furnish to the Risk Management Division a complete list of each and every motor vehicle with full information in regard to the year, make, model, value, condition, and any other pertinent information.

(b) The commissioner shall have authority to require each participating entity to furnish a complete report of its motor vehicle insurance program, including the expiration dates of its contracts and loss histories.



§ 6-21-707 - Inspection and safety program.

(a) The State Insurance Department is authorized to maintain an inspection and safety program designed to reduce the hazard of accidents involving motor vehicles insured under the Public School Motor Vehicle Insurance Program.

(b) The department may refuse to insure motor vehicles when it believes the vehicles to be a hazard to life or property. If the vehicle is deemed no longer insurable, thirty (30) days' notice must be given in advance of cancellation or nonrenewal.



§ 6-21-708 - Policy limits.

(a) Liability policies shall meet the minimum legal requirements of the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., with reference to coverage on motor vehicles.

(b) The State Insurance Department is authorized to include in the Public School Motor Vehicle Insurance Program and make available physical damage and medical payments coverage to the participating entities. Medical payments coverage shall be limited to five thousand dollars ($5,000) per occupant of a school vehicle and shall be in addition to any other automobile medical payments coverage available to any occupant.



§ 6-21-709 - Payment of claims -- Subrogation -- Premium rate -- Excess insurance.

(a) (1) The Public School Insurance Trust Fund shall pay all losses and claims the insured is legally obligated to pay as specified in the contract.

(2) It shall be the duty of the State Insurance Department to coordinate, facilitate, and expedite details in connection with responsibilities outlined in the insurance contract.

(3) The department is hereby granted authority to contract for services with appraisers, adjusters, attorneys, or other professionals needed in order to expedite and facilitate the proper operation of the Public School Motor Vehicle Insurance Program.

(b) The program may require an assignment of rights of recovery to the extent that payment is made under any coverage provided by the program.

(c) If other insurance coverage exists, the program will pay its proportional share of the loss. The program's share shall be the proportion that the program's limits of liability bear to the total of all applicable limits.

(d) (1) Participating entities shall make payment of premium when demand is made as scheduled in the contract.

(2) Any school district, education service cooperative, or open-enrollment public charter school which does not pay the premium when due shall be charged a rate of interest at five percent (5%) per annum on all payments due and unpaid on the policy issued.

(3) The department may cancel insurance coverage for school districts, education service cooperatives, or open-enrollment public charter schools that fail to pay the premium due within thirty (30) days.

(4) The department shall give thirty (30) days' notice before any cancellation for nonpayment.

(e) The department's rules and regulations shall include such items as payment of premium and other pertinent items with reference to the premium rate, but its requirements shall not be more stringent than practices of commercial companies writing similar insurance in Arkansas.



§ 6-21-710 - Public School Insurance Trust Fund -- Investments.

(a) All funds received by the State Insurance Department as premiums, adjustments, earnings, and the like, as provided in this subchapter, shall be deposited into the Public School Insurance Trust Fund and used for the following purposes, listed in a descending order of priority:

(1) To defray administrative costs;

(2) To pay claims; and

(3) To maintain the Public School Insurance Trust Fund.

(b) (1) The department is authorized to invest funds of the Public School Motor Vehicle Insurance Program.

(2) Funds of the program may be invested and reinvested as the Insurance Commissioner may determine.

(3) Moneys invested and interest earned thereon shall be administered as program funds.

(4) All moneys deposited to the Public School Insurance Trust Fund shall not be subject to any deduction, tax, levy, or any other type of assessment.



§ 6-21-711 - Advisory committee -- Members -- Duties.

(a) There is hereby established a Public Elementary and Secondary School Insurance Program and Public School Motor Vehicle Insurance Program Advisory Committee, consisting of five (5) members as follows:

(1) The Chair and Vice Chair of the Senate Committee on Insurance and Commerce;

(2) The Chair and Vice Chair of the House Committee on Insurance and Commerce; and

(3) The Director of the Department of Finance and Administration or his or her designee.

(b) The Public School Motor Vehicle Insurance Program Advisory Committee shall meet at such times and places as it shall deem necessary for the purpose of carrying out its duties under the provisions of this subchapter.

(c) The Public School Motor Vehicle Insurance Program Advisory Committee shall select one (1) of its members as chair and such other officers as may be deemed necessary for transaction of business.

(d) A majority of the members of the Public School Motor Vehicle Insurance Program Advisory Committee shall constitute a quorum for the purpose of transacting business.

(e) All action of the Public School Motor Vehicle Insurance Program Advisory Committee shall be by a majority vote of the full membership of the Public School Motor Vehicle Insurance Program Advisory Committee.

(f) Members shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(g) The Public School Motor Vehicle Insurance Program Advisory Committee shall periodically review the status of the Public School Insurance Trust Fund.

(h) The Public School Motor Vehicle Insurance Program Advisory Committee shall perform such other duties in an advisory capacity to the State Insurance Department as will expedite the operation of the programs.

(i) All proposed procedures, guidelines, and other recommendations pertaining to the programs recommended by the Public School Motor Vehicle Insurance Program Advisory Committee under this subchapter shall be advisory to the State Insurance Department.






Subchapter 8 - -- Arkansas Public School Academic Facilities Program Act

§ 6-21-801 - Title.

This subchapter is known as and may be cited as the "Arkansas Public School Academic Facilities Program Act".



§ 6-21-802 - Intent.

(a) The General Assembly recognizes that:

(1) Intelligence and virtue are the safeguards of liberty and the bulwarks of a free and good government; and

(2) Arkansas Constitution, Article 14, § 1, requires the state to ever maintain a general, suitable, and efficient system of free public schools and to adopt all suitable means to secure the advantages and opportunities of education to the people of the State of Arkansas.

(b) The General Assembly finds that because of the opinions of the Supreme Court in the matter of Lake View School District No. 25 vs. Huckabee, it is the absolute duty of the State of Arkansas to provide all public school children with an opportunity for an adequate education, which includes access to adequate academic facilities and equipment.

(c) The General Assembly finds that in order to satisfy the constitutional expectations of the Supreme Court, the state should:

(1) Provide constitutionally appropriate public school academic facilities for the education of each similarly situated child in the public schools of Arkansas, regardless of where that child resides within the state;

(2) Require all public school academic facilities to meet applicable facilities standards established in this subchapter and rules adopted by the Commission for Arkansas Public School Academic Facilities and Transportation;

(3) Provide that all public school students are educated in facilities that are suitable for teaching in accordance with:

(A) Standards for accreditation adopted by the State Board of Education;

(B) Curriculum frameworks adopted by the state board; and

(C) Technology systems, instructional materials, and related academic equipment necessary to provide the adequate education explicated in subdivisions (c)(3)(A) and (B) of this section; and

(4) Require school districts to conserve and protect their academic facilities in such a manner that the academic facilities remain adequate.

(d) It is the intent of this subchapter to provide a system of state oversight of public school academic facilities so that school districts have academic facilities that support the opportunity for each public school student in the State of Arkansas to have an adequate education.



§ 6-21-803 - Definitions.

As used in this subchapter:

(1) (A) "Academic facility" means a building or space, including related areas such as the physical plant and grounds, where public school students receive instruction that is an integral part of an adequate education as described in § 6-20-2302.

(B) A public school building or space, including related areas such as the physical plant and grounds, used for an extracurricular activity or an organized physical activity course as defined in § 6-16-137 shall not be considered an academic facility for the purposes of this subchapter to the extent that the building, space, or related area is used for extracurricular activities or organized physical activities courses, except for physical educational training and instruction under § 6-16-132.

(C) Buildings or spaces, including related areas such as the physical plant and grounds, used for prekindergarten education shall not be considered academic facilities for purposes of this subchapter.

(D) District administration buildings and spaces, including related areas such as the physical plant and grounds, shall not be considered academic facilities for the purposes of this subchapter.

(E) A leased facility shall not be considered an academic facility for the purpose of this subchapter;

(2) "Annexation" means the joining of an affected school district or part of the school district with a receiving district under § 6-13-1401 et seq.;

(3) "Consolidation" means the joining of two (2) or more school districts or parts of the districts to create a new single school district under § 6-13-1401 et seq.;

(4) "Custodial activities" means routine and renovation cleaning activities related to the daily operations and upkeep of a public school facility, including related supervisory and management activities;

(5) "Facilities distress status" means a public school district determined by the Division of Public School Academic Facilities and Transportation as being in academic facilities distress status under this subchapter;

(6) "Facilities improvement plan" means a remedial plan developed by a school district for a public school or school district identified as being in academic facilities distress that supplements the school district's facilities master plan by:

(A) Identifying specific interventions and actions the public school or school district will undertake in order to correct deficient areas of practice with regard to custodial, maintenance, repair, and renovation activities with regard to academic facilities in the school district; and

(B) Describing how the school district will remedy those areas in which the school district is experiencing facilities distress, including the designation of the time period by which the school district will correct all deficiencies that placed the school district in facilities distress status;

(7) "Facilities master plan" means a six-year plan developed by a school district that contains:

(A) Enrollment projections for ten (10) years from the date of the plan;

(B) The school district's strategy for maintaining, repairing, renovating, and improving through new construction or otherwise the school district's academic facilities and equipment; and

(C) Other information as required by law;

(8) "Foundation funding" means the same as in § 6-20-2303;

(9) "Local resources" means any moneys lawfully generated by a school district for the purpose of funding the school district's share of financial participation in any academic facilities project for which a school district is eligible to receive state financial participation under priorities established by the division;

(10) "Maintenance, repair, and renovation" means any activity or improvement to a public school facility that maintains, conserves, or protects the state, condition, or efficiency of the public school facility;

(11) (A) "New construction" means any improvement to an academic facility and, if necessary, related areas such as the physical plant and grounds, that brings the state, condition, or efficiency of the academic facility to a state of condition or efficiency better than the academic facility's current condition of completeness or efficiency.

(B) "New construction" includes a new addition to an existing academic facility and construction of a new academic facility;

(12) "Project" means an undertaking in which a school district engages in:

(A) Maintenance, repair, and renovation activities with regard to an academic facility;

(B) New construction of an academic facility; or

(C) Any combination of maintenance, repair, and renovation activities with regard to an academic facility and new construction activities with regard to an academic facility;

(13) "Public school facility" means any public school building or space, including related areas such as the physical plant and grounds, that is used for any purpose, including, without limitation:

(A) An extracurricular activity;

(B) An organized physical activity course as defined in § 6-16-137;

(C) Prekindergarten education;

(D) District administration; or

(E) Delivery of instruction to public school students that is an integral part of an adequate education as described in § 6-20-2302;

(14) "Reconstitution" means the reorganization of the administrative unit or the governing board of directors of a school district, including, but not limited to, the replacement or removal of a current superintendent or the removal or replacement of a current school board of directors, or both;

(15) "School district" means a geographic area that:

(A) Is governed by an elected board of directors that conducts the daily affairs of public schools under the supervisory authority vested in it by the General Assembly and § 6-13-101 et seq.; and

(B) Qualifies as a taxing unit for purposes of ad valorem property taxes under Arkansas Constitution, Article 14, § 3; and

(16) "Space utilization" means the number of gross square feet per student in an academic facility adjusted for academic program, school enrollment, grade configuration, and type of public school in accordance with rules promulgated by the Commission for Arkansas Public School Academic Facilities and Transportation.



§ 6-21-804 - Arkansas Public School Academic Facilities Program.

(a) The Division of Public School Academic Facilities and Transportation shall develop a comprehensive Arkansas Public School Academic Facilities Program that includes the following components:

(1) An Academic Facilities Master Plan Program that establishes a process by which:

(A) Each school district develops and submits a facilities master plan for review and approval by the division; and

(B) The division develops a comprehensive state master plan for managing state financial participation in local academic facilities projects across the state;

(2) A Public School Facilities Custodial, Maintenance, Repair, and Renovation Manual that contains uniform standards to direct custodial, maintenance, repair, and renovation activities in public school facilities;

(3) A Public School Academic Facilities Manual that contains uniform standards to guide the planning, design, and construction of new academic facilities and additions to existing academic facilities;

(4) A Public School Academic Equipment Manual that contains uniform standards for technology systems, instructional materials, and related academic equipment determined to be necessary for a public school to provide an adequate education as described in § 6-20-2302; and

(5) An Academic Facilities Distress Program to assist school districts that are unable to conserve and protect their academic facilities in accordance with this subchapter and rules adopted by the Commission for Arkansas Public School Academic Facilities and Transportation.

(b) The commission shall promulgate rules necessary to administer the Arkansas Public School Academic Facilities Program, all its component and related programs, and the provisions of this subchapter, which shall promote the intent and purposes of this subchapter and assure the prudent and resourceful expenditure of state funds with regard to public school academic facilities throughout the state.



§ 6-21-805 - Academic Facilities Master Plan Program -- Purpose.

The purposes of the Academic Facilities Master Plan Program and this subchapter are to:

(1) Establish a mechanism for state supervision of school district activities impacting academic facilities and equipment;

(2) Develop and continually update information critical to identifying academic facilities needs at the local level and across the state; and

(3) Allow the state to manage state financial participation in eligible local academic facilities projects.



§ 6-21-806 - Academic Facilities Master Plan Program -- School districts.

(a) The Academic Facilities Master Plan Program shall require each school district to:

(1) Develop a six-year districtwide facilities master plan that shall be approved by the school district's board of directors for submission to and approval by the Division of Public School Academic Facilities and Transportation;

(2) Base its facilities master plan on the provisions of the Arkansas Public School Academic Facility Manual as adopted by the Commission for Arkansas Public School Academic Facilities and Transportation, on priorities indicated by statewide assessment, on priorities established by the division statewide facility needs priority list, and on other pertinent data specific to the needs of the school district with regard to academic facilities and equipment;

(3) Present a draft of the school district's facilities master plan in a public hearing in the same locality as the school district and take public comments;

(4) Submit evidence of the school district's insurance coverage to the division, including coverage amounts, types of coverage, identification of buildings covered, policy renewal dates, and all riders;

(5) Submit the school district's facilities master plan with a summary of comments made at public hearing to the division by February 1 of each even-numbered year; and

(6) Submit a report to the division by February 1 of each odd-numbered year that includes a description of all projects completed in the school district since the submission of the school district's most recent facilities master plan, the school district's current enrollment projections, new or continuing needs of the school district with regard to academic facilities and equipment, and an accounting of any changes in the school district's insurance coverage from the most recent submission.

(b) A facilities master plan shall include, at a minimum, the following:

(1) A schedule of custodial activities for each public school facility used by a school district;

(2) A schedule of maintenance, repair, and renovation activities for each public school facility used by a school district. The schedule shall distinguish between work associated with academic facilities and work associated with nonacademic public school facilities;

(3) Documentation that describes preventive maintenance work for each public school facility and identifies the completion date of the work. The documentation shall distinguish between preventive maintenance work associated with academic facilities and preventive maintenance work associated with nonacademic public school facilities;

(4) (A) Annual expenditures of the school district for all custodial, maintenance, repair, and renovation activities in the school district.

(B) The section of the facilities master plan pertaining to the annual expenditures under subdivision (b)(4) of this section shall distinguish between expenditures associated with academic facilities and expenditures associated with nonacademic public school facilities;

(5) A projected replacement schedule for major building systems in each public school facility;

(6) Identification of issues with regard to public school facility and program access to individuals with disabilities and, if necessary, proposed methods for improving access;

(7) (A) Identification of committed projects within the school district that includes, as applicable, a breakdown of the portion of each project into maintenance, repair, and renovation activities and new construction activities.

(B) The portion of a committed project pertaining to maintenance, repair, and renovation activities shall identify, as applicable, maintenance, repair, and renovation activities associated with academic facilities and maintenance, repair, and renovation activities associated with nonacademic public school facilities;

(8) Annual expenditures of the school district for capital outlay;

(9) A description of planned new construction projects with cost estimates for each public school facility within the school district and needs prioritized as follows:

(A) Immediate needs that the school district intends to address within three (3) years following the submission of the facilities master plan; and

(B) Long-term needs that the school district intends to address within the four (4) to six (6) years following the submission of the facilities master plan; and

(10) Evidence of the school district's insurance coverage, including coverage amounts, types of coverage, identification of public school facilities covered, policy renewal dates, and all riders.

(c) (1) The division shall establish procedures and timelines for a school district to submit a preliminary facilities master plan or a master plan outline to the division before the submission of the school district's final facilities master plan.

(2) The preliminary facilities master plan or master plan outline shall form the basis for a consultation meeting between representatives of the school district and members of the division.

(3) As soon as practicable after submission of the preliminary facilities master plan or master plan outline, the division shall hold the consultation meeting with the school district to:

(A) Assure understanding of the general goals of this subchapter and the criteria by which projects will be evaluated;

(B) Discuss ways the facilities master plan may be structured to meet the goals of this subchapter;

(C) Assist school districts to prepare accurate budgets and reasonable project schedules; and

(D) Provide for efficiency and productivity in the approval process for local academic facilities projects and state financial participation in local projects.

(d) The division shall review and upon all requirements' being met approve a school district's facilities master plan no later than September 1 of each even-numbered year and shall notify a school district no later than May 1 of each odd-numbered year whether the school district's application for state financial participation during the upcoming biennium in an eligible new construction project has been approved.

(e) (1) A school district may amend its facilities master plans at any time during the six-year cycle specified in § 6-21-803.

(2) An amendment may be submitted out of the regular even-numbered year cycle if the school district:

(A) Has encountered:

(i) A major enrollment change;

(ii) A major curriculum change;

(iii) A major disaster; or

(iv) An unforeseen occurrence; or

(B) (i) Has begun or completed a self-funded construction project over which the division has only review authority.

(ii) An amendment submitted under subdivision (e)(2)(B)(i) of this section may be submitted in the form of an appendix to the existing school district facilities master plan.



§ 6-21-807 - Academic Facilities Master Plan Program -- State plan.

(a) The Division of Public School Academic Facilities and Transportation shall develop a comprehensive state academic facilities master plan for managing state financial participation in local academic facilities projects across the state.

(b) The state academic facilities master plan shall include:

(1) A list of committed projects for public school academic facilities for the upcoming fiscal year categorized by program and method of state financial participation;

(2) The total estimated cost of each committed project and the estimated amount of state financial participation; and

(3) A four-year rolling forecast of planned new construction projects related to public school academic facilities.



§ 6-21-808 - Public School Facilities Custodial, Maintenance, Repair, and Renovation Manual.

(a) The purposes of the Public School Facilities Custodial, Maintenance, Repair, and Renovation Manual and this section are to:

(1) Provide for the long-term conservation and protection of public school facilities;

(2) Eliminate the deterioration of existing and future public school facilities;

(3) Provide a safe and healthy environment for students, teachers, administrators, and staff of the public schools; and

(4) Provide for the efficient use of state and local funds in support of academic facilities in each school district in the state.

(b) (1) The manual shall contain standards for custodial operations related to public school facilities.

(2) Standards for custodial operations in public school facilities shall include the following:

(A) The required contents of a custodial care plan;

(B) A suggested schedule for routine care and renovation cleaning;

(C) Levels of personnel necessary to perform custodial operations;

(D) Training criteria for the use and storage of supplies and equipment, with emphasis given to chemical right-to-know, indoor air quality, and other applicable standards;

(E) Supplies and equipment necessary to perform custodial operations, including space standards for the proper storage of supplies and equipment;

(F) In-service training opportunities for custodial personnel;

(G) Designation of routine duties;

(H) Designation of renovation cleaning duties; and

(I) Suggested schedule for the sanitary inspection of all school buildings.

(c) (1) The manual shall contain standards for maintenance, repair, and renovation activities related to public school facilities.

(2) Standards for maintenance, repair, and renovation activities in public school facilities shall include the following:

(A) The required contents of a preventive maintenance plan, which shall include guidelines for:

(i) Scheduling preventive maintenance activities for public school facilities;

(ii) Preparing and retaining documentation that describes preventive maintenance work related to public school facilities and identifies the completion date of the work;

(iii) Scheduling lawfully required inspections of public school facilities conducted by state agencies and commissions; and

(iv) Scheduling the inspections specified by the Commission for Arkansas Public School Academic Facilities and Transportation relating to safe, dry, and healthy public school facilities;

(B) (i) Development and implementation of a work-request system to allow others to inform a public school's maintenance department of needs and to allow the responsible person to prioritize responses.

(ii) (a) School districts shall be required to participate in any state-level computerized maintenance management system designed to track work orders and preventative maintenance work established by the division at no cost to the school district.

(b) The cost associated with additional maintenance modules by a school district shall be at the expense of the school district and may be within the nine-percent minimum maintenance expenditures under § 6-21-808(d)(1)(A);

(C) Levels of personnel necessary to perform maintenance operations;

(D) Training criteria for maintenance personnel with regard to:

(i) School policies;

(ii) Safety procedures;

(iii) Use of specialized equipment;

(iv) Compliance with federal, state, county, and municipal laws and regulations impacting public school facilities and equipment; and

(v) Other applicable areas;

(E) In-service training opportunities for maintenance personnel;

(F) Inspection, cleaning, servicing, and repair of heating, ventilation, and air-conditioning systems;

(G) Inspection and repair of:

(i) Electrical systems;

(ii) Hot water boilers and heaters;

(iii) Fire alarms;

(iv) Fire extinguishers and kitchen hood vent suppression systems;

(v) Emergency lighting and exit light fixtures;

(vi) Elevators and wheelchair lifts;

(vii) Plumbing;

(viii) Roofs;

(ix) Stairwell areas;

(x) Interior and exterior lighting;

(xi) Doors and windows;

(xii) Floor coverings;

(xiii) Masonry and concrete building exteriors;

(xiv) Interior and exterior finishes;

(xv) Kitchen equipment;

(xvi) Sidewalks, driveways, parking areas, and paved play areas; and

(xvii) Parking lots, handicap parking spaces, driveways, fire and emergency vehicle zones, and bus and car loading and unloading areas;

(H) Inspection and repair and servicing of fire sprinkler systems;

(I) Maintenance of a pest control program;

(J) Inspection of playground equipment; and

(K) Grounds maintenance.

(d) (1) (A) Each school district shall dedicate nine percent (9%) of its foundation funding exclusively to payment of utilities and costs of custodial, maintenance, repair, and renovation activities, which include related personnel costs, for public school facilities.

(B) (i) If any amount of the dedicated nine percent (9%) is unspent at the end of the school district's fiscal year, the funds shall carry over, and the school district shall transfer the remaining amount into a public school facilities escrow account.

(ii) A school district may use funds from its public school facilities escrow account in any fiscal year for payment of utilities and costs of custodial, maintenance, repair, and renovation activities, which include related personnel costs, for public school facilities.

(iii) If a school district wants to use funds from its public school facilities escrow account for new construction, the school district shall apply to the Division of Public School Academic Facilities and Transportation for its approval. If the division authorizes the release of funds from the school district's public school facilities escrow account and approves the new construction, the school district may use the funds as authorized by the division.

(2) (A) A school district is not required to use funds in its public school facilities escrow account for new construction.

(B) (i) New construction shall be funded by local resources, which may include funds in the school district's public school facilities escrow account if approved by the division.

(ii) In addition, new construction may be eligible for state financial participation.



§ 6-21-809 - Arkansas Public School Academic Facility Manual.

(a) The Arkansas Public School Academic Facility Manual shall contain uniform standards to guide the planning, design, and construction of new public school academic facilities and additions to existing public school academic facilities.

(b) Design and construction standards shall include provisions addressing the following areas:

(1) Planning concepts related to current educational best practices, special education, workforce development, and program and design capacity;

(2) Organizational, facility, program, and service issues, including grade configuration, school size, and class size;

(3) Site selection, including guidelines about site size and site amenities, such as site access, grading, drainage, drives, parking, walks, fencing, exterior security provisions, exterior lighting, mechanical yards, electrical yards, site furnishings, play fields, playgrounds, and landscaping;

(4) Standards for size and quantity of instruction and support spaces;

(5) Program space guidelines, including necessary features, loose furnishings, and finishes related to identified programs and services;

(6) Design standards and guidelines regarding the quality of materials and systems for the following building systems:

(A) Fire and safety;

(B) Roofing;

(C) Structural;

(D) Heating, ventilation, and air conditioning;

(E) Plumbing;

(F) Electrical;

(G) Exterior;

(H) Interior;

(I) Technology; and

(J) Specialties, including equipment and furnishings; and

(7) Repair and construction cost guidelines.

(c) The manual shall also include provisions addressing the following areas:

(1) (A) A process by which a school district may apply for a variance from applicable academic facility standards upon presenting evidence of:

(i) The existence of conditions that make compliance with applicable standards impractical or unreasonably burdensome; and

(ii) Other conditions determined by the Division of Public School Academic Facilities and Transportation as warranting a variance from applicable public school academic facility standards.

(B) The variance provision shall address minimum standards for academic facilities that are reasonably expected to close or be replaced within three (3) years;

(2) Review and approval of all plans and designs for major building systems related to new construction of academic facilities prior to preparation of final bid or other applicable procurement documents;

(3) Site inspections of all major building and design systems at appropriate stages of construction;

(4) Contingency plans for review and inspection by the division if appropriate state, local, or other officials are unable or unwilling to complete an appropriate plan review or site inspection;

(5) Oversight by the division of a project for which the school district does not use the services of an architect; and

(6) The short-term temporary use of premanufactured portable buildings.

(d) The division shall review and update the manual on an annual basis.



§ 6-21-810 - Public School Academic Equipment Manual.

(a) The Public School Academic Equipment Manual shall contain uniform standards for technology systems, instructional materials, and related academic equipment determined to be necessary for a public school to provide an adequate education as described in § 6-20-2302.

(b) (1) The standards for technology systems, instructional materials, and related academic equipment shall address the following areas:

(A) Science and mathematics;

(B) Library media center;

(C) English and language arts;

(D) Foreign languages;

(E) Social studies;

(F) Health education and physical education;

(G) Art;

(H) Music;

(I) Guidance and health services; and

(J) Workforce education.

(2) The standards shall account for variations in a school district's use of and need for technology systems, instructional materials, and related academic equipment such as size of school district, grade configuration of schools within the school district, number of course offerings available, and enrollment levels.

(3) The standards shall establish a method for creating, maintaining, and updating an inventory of public school academic equipment, including, without limitation, technology systems, instructional materials, and related academic equipment.



§ 6-21-811 - Academic Facilities Distress Program.

(a) The Commission for Arkansas Public School Academic Facilities and Transportation shall identify a public school or school district as being in academic facilities distress if the Division of Public School Academic Facilities and Transportation recommends and the commission concurs that the public school or school district has engaged in actions or inactions that result in any of the following:

(1) Any act or violation determined by the division to jeopardize any academic facility used by a public school or school district, including, but not limited to:

(A) Material failure to properly maintain academic facilities in accordance with this subchapter and rules adopted by the commission;

(B) Material violation of local, state, or federal fire, health, or safety code provisions or laws;

(C) Material violation of applicable building code provisions or law;

(D) Material failure to provide timely and accurate facilities master plans to the division;

(E) Material failure to comply with state law governing purchasing, bid requirements, or school-construction-related laws or rules in relation to academic facilities projects;

(F) Material default on any school district debt obligation; or

(G) Material failure to plan and progress satisfactorily toward accomplishing the priorities established by the division and the approved school district's facilities master plan; and

(2) Any other condition of an academic facility or facilities in a public school or school district that is determined by the division to have a detrimental impact on educational services provided by that public school or school district.

(b) The division shall provide written notice, via certified mail, return receipt requested, to the president of the school board of directors and the superintendent of the public school or school district identified as being in facilities distress.

(c) (1) By August 31 of each year, the division shall notify the superintendent of a school district if the division is aware the school district has experienced two (2) or more indicators of facilities distress in one (1) school year that the division deems to be nonmaterial but that without intervention could place the district in facilities distress.

(2) The superintendent of a school district shall report to the division if the superintendent is aware the school district has experienced two (2) or more indicators of facilities distress in one (1) school year that the superintendent deems to be nonmaterial but that without intervention could place the district in facilities distress.

(3) (A) The division and the superintendent shall review all data related to the nonmaterial indicators of facilities distress.

(B) (i) Within thirty (30) days of the division's determination that the school district may be experiencing facilities distress at a nonmaterial level, the division shall provide a notice to the school district's superintendent and board of directors that:

(a) Describes the nonmaterial indicators of facilities distress that could have a detrimental impact on educational services provided by the affected public school or the school district if not addressed; and

(b) Identifies the support available from the division to address each nonmaterial indicator of facilities distress.

(ii) The board of directors shall place on the agenda for the next regularly scheduled meeting of the board of directors a discussion of the notice of nonmaterial indicators of facilities distress.

(4) (A) If any condition of an academic facility raises a significant health or safety issue, the superintendent of the school district where the academic facility is located or the person responsible for the management of the academic facility shall immediately notify the division and the board of directors of the school district.

(B) The board of directors shall place on the agenda for the next regularly scheduled meeting of the board of directors a discussion of the notice of the significant health or safety issue.

(d) (1) A public school or school district identified as being in facilities distress shall develop a facilities improvement plan within thirty (30) days from the date of receipt of the notice and promptly submit the facilities improvement plan to the division for review and approval.

(2) A public school or school district shall review and revise its facilities improvement plan on a periodic basis as determined by the division and submit the updated facilities improvement plan to the division in order for the division to determine whether the public school or school district is correcting its deficient areas of practice regarding academic facilities.

(3) A school district shall use facilities improvement plans as necessary to supplement and update its facilities master plan.

(e) (1) Every two (2) years beginning February 1, 2009, the division shall determine whether the progress of each school district complies with the school district's facilities master plan and shall notify the school district of any noncompliance.

(2) Beginning on February 1, 2008, and each biennium thereafter, the division shall review the applications made for the Academic Facilities Partnership Program established under § 6-20-2507, to identify any school district that did not apply for state funding for necessary facilities to meet adequacy requirements and shall notify the school district of any deficiencies.

(3) Within thirty (30) days of receiving the notice provided under subdivision (e)(1) or (e)(2) of this section, the school district shall submit a facilities improvement plan to the division for its review and approval that states how the school district will address the noncompliance issues contained in the notice.

(4) If the division does not approve the facilities improvement plan submitted by the school district, it shall identify the school district as being in facilities distress.

(5) A school district may appeal the decision of the division under this subsection to the commission pursuant to the procedures established by the commission;

(f) (1) (A) Within ten (10) days of a school district's failure to pass a millage required to fulfill its obligations under the school district's facilities master plan, the division shall provide written notice to the school district of the date, time, and place for a conference with the school district at which the division will:

(i) Determine whether as a result of the failed millage there are facilities issues relating to:

(a) Immediate repairs under § 6-20-2504(b)(4);

(b) The presence and number of suitability needs of public school academic facilities, which shall be defined by rule; or

(c) Immediate need for academic facilities to meet student growth; and

(ii) Thoroughly discuss and explain the sanctions and requirements that are available to the commission if the school district is identified as being in facilities distress under this section and § 6-21-812.

(B) The written notice shall be provided via certified mail to the president of the school board of directors and the superintendent of the school district.

(C) The commission shall establish rules for the implementation of this subdivision (f)(1).

(2) (A) If the commission determines that there are immediate repairs, growth, or suitability issues that require expedited attention, the commission may direct the school district to conduct a special election to vote on a millage increase.

(B) (i) The division and the school district shall agree upon the issues to be submitted for a vote in the special election.

(ii) The special election may not include any issues other than the issues that are mutually agreed upon.

(C) The special election shall be held on a date that is:

(i) Mutually agreed upon by the division and the school district; and

(ii) Not later than seven (7) months from the date of the election at which the millage failed unless it is necessary to extend the date beyond seven (7) months because of restrictions on the number of elections that may be held within a calendar year.

(D) If within ninety (90) days from the notice provided to the school district under subdivision (f)(1)(A) of this section the school district has not set an election date, the division shall identify the school district as being in facilities distress.

(E) (i) If the school district is able to finance the immediate repairs, growth, and suitability improvements without the necessity of a special election on increasing its millage, the school district may enter into an agreement with the division to fund its improvements separately, which shall include an implementation timeframe.

(ii) The division shall identify the school district as being in facilities distress for failure to implement the agreed upon plan for immediate repairs, growth, and suitability improvements within the timeframe specified in the agreement.

(g) When a school district is identified by the commission to be in facilities distress, the division may with the approval of the commission:

(1) (A) Provide on-site technical evaluation and assistance and make recommendations to the school district superintendent regarding the care and maintenance of any academic facility in the school district.

(B) Any school district identified as being in facilities distress status shall accept on-site technical evaluation and assistance from the division.

(C) The recommendations of the division are binding on the school district, the superintendent, and the school board of directors;

(2) Require the superintendent to relinquish all administrative authority with respect to the school district;

(3) (A) Appoint an individual in place of the superintendent to administratively operate the school district under the supervision and approval of the Commissioner of Education, or his or her designee.

(B) The division may direct the school district to compensate from school district funds the individual appointed to operate the school district;

(4) Suspend or remove any or all members of the current board of directors and call for the election of a new school board of directors for the school district, in which case the school district shall reimburse the county board of election commissioners for election costs as otherwise required by law;

(5) Require the school district to operate without a local school board of directors under the supervision of the local superintendent;

(6) Require the school district to operate without a local school board of directors under the supervision of an individual or panel appointed by the Commissioner of Education;

(7) Return the administration of the school district to the former board of directors or place the administration of the school district in a newly elected school board of directors;

(8) Require school district staff and employees to attend training in areas of concern for the public school or school district;

(9) (A) Require a school district to cease all expenditures related to activities not described as part of an adequate education in § 6-20-2302 and place money that would have been spent on the activities into an academic facilities escrow account to be released only upon approval by the division for use in conjunction with a local academic facilities project.

(B) School districts shall include a clause addressing this contingency in all contracts with personnel who are involved with activities not described as part of an adequate education;

(10) Notify the public school or school district in writing that the deficiencies regarding academic facilities shall be corrected within a time period designated by the division;

(11) (A) Petition the State Board of Education at any time for the consolidation, annexation, or reconstitution of a school district in facilities distress or take other appropriate action as allowed by this subchapter in order to secure and protect the best interest of the educational resources of the state or to provide for the best interest of students in the school district.

(B) The state board may approve the petition or take other appropriate action as allowed by this subchapter.

(C) The state board shall consolidate, annex, or reconstitute any school district that fails to remove itself from the classification of a school district in facilities distress within two (2) consecutive school years of receipt of notice of identification of facilities distress status by the division;

(12) Correct the failure of a school district to complete its agreed plan or to pass the millage in the special election under subdivision (f)(2) of this section by contracting for and completing the necessary improvements under the agreed plan;

(13) (A) If the division recommends and the commission concurs that the academic facilities in the public school district in facilities distress are inadequate to provide an adequate education, the state board may dissolve the school district and transfer students to public schools in other public school districts.

(B) The state board shall assign the public school district's territory, property, and debt; and

(14) Take any other action allowed by law that is deemed necessary to assist a public school or school district in removing criteria of facilities distress.

(h) No school district identified by the division as being in facilities distress may incur any debt without the prior written approval of the commission.

(i) A public school or school district in facilities distress may petition the commission for removal from facilities distress status only after the division has certified in writing that the public school or school district has corrected all criteria for being classified as in facilities distress and has complied with all division recommendations and requirements for removal from facilities distress status.

(j) The division shall submit a written evaluation on the status of each school district in facilities distress to the commission and the state board at least one (1) time every six (6) months.

(k) (1) (A) If a school district is identified as being in facilities distress and has immediate repairs, growth, or suitability improvement issues, the division, in addition to any other remedy under this section and § 6-21-812, may provide a loan to the school district to be repaid from any funds available that are not required to provide an adequate education.

(B) (i) Funds available that are not required to provide an adequate education include:

(a) Fund balances and any cash on hand that are not part of foundation funding or categorical funding under § 6-20-2305 and are not otherwise required to provide an adequate education for students in the public school district; and

(b) Revenues that are not obligated on bonds.

(ii) Funds remaining after the annual payment on a bond obligation are included in funds that are not required to provide an adequate education.

(2) The public school district shall repay the loan on the schedule determined by the division.

(l) The commission in conjunction with the Academic Facilities Oversight Committee shall:

(1) Reexamine the role and function of the State Facility Assessment of 2004;

(2) Assess the progress made by the state in the mandates of the Arkansas Supreme Court in Lake View School District No. 25 v. Huckabee, No. 01-836; and

(3) Make needed changes in the implementation of the academic facilities program by modifying the commission's rules.



§ 6-21-812 - Facilities distress -- Student transfers.

(a) (1) Any student attending a public school district classified as being in facilities distress shall automatically be eligible and entitled under the Arkansas Public School Choice Act of 1989, § 6-18-206, to transfer to another geographically contiguous school district not in facilities distress during the time period that a district is classified as being in facilities distress.

(2) The student is not required to file a petition by July 1 but shall meet all other requirements and conditions of the Arkansas Public School Choice Act of 1989, § 6-18-206.

(b) The resident district shall pay the cost of transporting the student from the resident district to the nonresident district.

(c) The nonresident district shall count the student for average daily membership purposes.



§ 6-21-813 - Inspections.

(a) The Division of Public School Academic Facilities and Transportation shall conduct random unannounced on-site inspections of all academic facilities to ensure compliance with the school district's facilities master plan and, if applicable, the school district's facilities improvement plan in order to preserve the integrity of and extend the useful life of public school academic facilities and equipment across the state.

(b) The division shall submit reports regarding its on-site inspections of academic facilities to the Commission for Arkansas Public School Academic Facilities and Transportation within thirty (30) days of completion of the on-site inspections.

(c) Based on the division's on-site inspection or notification by the division to the Commission for Arkansas Public School Academic Facilities and Transportation that the changes or additions to a school district's facilities master plan or facilities improvement plan required by the division have not been implemented within the time period prescribed by the division, the Commission for Arkansas Public School Academic Facilities and Transportation shall restrict the use of the necessary funds or otherwise allocate funds from moneys appropriated by the General Assembly.

(d) The division shall work with state agencies and commissions requesting inspection assistance for those areas in which the state agency or commission has primary responsibility to conduct lawfully required inspections.

(e) The division shall work with school districts, state agencies, and state commissions to ensure that:

(1) All lawfully required inspections of academic facilities are performed, including without limitation scheduled, unscheduled, or emergency inspections of or concerning:

(A) Boilers;

(B) Electrical systems;

(C) Heating, ventilation, and air conditioning systems;

(D) Natural gas piping systems;

(E) Liquid propane gas systems;

(F) Plumbing systems, including without limitation reduced pressure zone valves;

(G) Indoor air quality systems;

(H) Fire prevention;

(I) Elevators;

(J) Occupational safety and health issues;

(K) Water wells; and

(L) Asbestos; and

(2) The division receives the same report on the same date that a school district receives a report concerning a lawfully required scheduled or unscheduled inspection or reinspection of an academic facility.

(f) If an inspection or code violation is reported in the course of an inspection or reinspection conducted by a state agency or commission, the division shall work closely with the school district and the appropriate state agency or commission to ensure the violation is remedied within thirty (30) days of the date the inspection or code violation is reported or as soon as reasonably possible thereafter.



§ 6-21-814 - Appeals.

(a) A school district may appeal any determination of the Division of Public School Academic Facilities and Transportation under this subchapter to the Commission for Arkansas Public School Academic Facilities and Transportation in accordance with procedures developed by the commission.

(b) All decisions of the commission resulting from a school district's appeal of a division determination under this subchapter shall be final and shall not be subject to further appeal or request for rehearing to the commission or petition for judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.









Chapter 22 - Arkansas Registered Volunteers Program Act

§ 6-22-101 - Legislative findings and intent.

(a) The General Assembly recognizes that the effective use of volunteers in the public schools can provide greater opportunities for students to participate in school-sponsored extracurricular and interscholastic activities, which many local school districts otherwise could not provide due to funding limitations and lack of availability of certified personnel.

(b) The General Assembly further recognizes that volunteers in the public schools should be properly screened and have effective training before they have significant unsupervised contact with students.

(c) The General Assembly intends by this chapter to provide for the establishment of a registered volunteers program in order that local school districts, students, and staff may have the advantages of services from duly qualified volunteers who, in turn, will have more incentive to offer their time and talents for the benefit of Arkansas school children.



§ 6-22-102 - Title.

This chapter may be cited as the "Arkansas Registered Volunteers Program Act".



§ 6-22-103 - Definitions.

As used in this chapter:

(1) "Extracurricular activity" means any intraschool activity that is outside the regular curriculum, including, but not limited to, sports and special interest clubs or groups;

(2) "Interscholastic activity" means any interschool activity that is outside the regular curriculum, including, but not limited to, sports and special interest clubs or groups which are subject to regulations of the Arkansas Activities Association;

(3) "Registered volunteer" means any volunteer who, subject to Arkansas Activities Association regulations and rules set by the local school district, is given written authorization by the school district to lead extracurricular activities or to assist a staff member who is a certified employee of the school district in extracurricular activities or interscholastic activities; and

(4) "Volunteer" means any person who, of his or her own free will, provides services without any financial gain to any local school district.



§ 6-22-104 - Optional program development -- Requirements.

(a) Each local school district may develop a registered volunteers program and may accept the services of volunteers who qualify under the program to assist in extracurricular and interscholastic activities that are sponsored by the district.

(b) A school district that develops a registered volunteers program as set forth in this chapter shall:

(1) Take actions as are necessary to develop meaningful opportunities for qualified volunteers to assist in extracurricular activities and interscholastic activities;

(2) Take actions as are necessary to ensure that qualified volunteers have written job descriptions that define their duties and responsibilities;

(3) Provide for the recognition of qualified volunteers who have offered exceptional service to the school district; and

(4) Provide support for the volunteer program established under the State and Local Government Volunteers Act, § 21-13-101 et seq.



§ 6-22-105 - Registered volunteers -- Requirements.

The superintendent of any school district that develops a registered volunteers program as set forth in this chapter shall require all potential registered volunteers to meet the following qualifications before the volunteers have any significant unsupervised contact with students:

(1) To authorize release of the results of a statewide and nationwide criminal records check by the Identification Bureau of the Department of Arkansas State Police that conforms to the applicable federal standards, which includes the taking of the potential volunteer's fingerprints, and which is dated not more than ninety (90) days prior to the date of its presentation;

(2) (A) To present a certificate of health dated not more than ninety (90) days prior to the date of its presentation stating that the potential volunteer is free from tuberculosis.

(B) The certificate may be issued by a regularly licensed physician or regularly constituted health authority, but interpretation of any x-ray film must be made by a competent roentgenologist or physician experienced in tuberculosis; and

(3) To complete a minimum of six (6) hours of training conducted under the direction of the school district for nonathletic extracurricular or nonathletic interscholastic activities and a minimum of twelve (12) hours of training conducted under the direction of the school district for athletic extracurricular activities or under the direction of the Arkansas Activites Association for athletic interscholastic activities.



§ 6-22-106 - Sovereign immunity.

Qualified volunteers in a registered volunteers program shall enjoy the protection of the state's sovereign immunity to the same extent as the local school district's employees.



§ 6-22-107 - Applicability.

(a) The provisions of this chapter shall apply to those schools and institutions that voluntarily join the Arkansas Activities Association.

(b) The provisions of this chapter shall not apply to the following sports administered by the association:

(1) Football;

(2) Basketball; and

(3) Track and field.



§ 6-22-108 - Construction.

None of the provisions of this chapter shall be construed as to prohibit a school district from utilizing the services of the volunteers who operate under the supervision of certified school personnel.






Chapter 23 - Arkansas Charter Schools Act of 1999

Subchapter 1 - -- General Provisions

§ 6-23-101 - Title.

This chapter shall be known and cited as the "Arkansas Charter Schools Act of 1999".



§ 6-23-102 - Legislative intent.

It is the intent of the General Assembly, by this chapter, to provide opportunities for teachers, parents, pupils, and community members to establish and maintain public schools that operate independently from the existing structure of local school districts as a method to accomplish the following:

(1) Improve student learning;

(2) Increase learning opportunities for all students, with special emphasis on expanded learning experiences for students who are identified as low-achieving;

(3) Encourage the use of different and innovative teaching methods;

(4) Create new professional opportunities for teachers, including the opportunity to be responsible for the learning program at the school site;

(5) Provide parents and pupils with expanded choices in the types of educational opportunities that are available within the public school system; and

(6) Hold the schools established under this chapter accountable for meeting measurable student achievement standards.



§ 6-23-103 - Definitions.

As used in this chapter:

(1) "Application" means the proposal for obtaining conversion public charter school status, open-enrollment public charter school status, or limited public charter school status;

(2) "Charter" means a performance-based contract for an initial five-year period between the State Board of Education and an approved applicant for public charter school status that exempts the public charter school from state and local rules, regulations, policies, and procedures specified in the contract and from the provisions of this title specified in the contract;

(3) "Conversion public charter school" means a public school that has converted to operating under the terms of a charter approved by the local school board and the state board;

(4) "Eligible entity" means:

(A) A public institution of higher education;

(B) A private nonsectarian institution of higher education;

(C) A governmental entity; or

(D) An organization that:

(i) Is nonsectarian in its program, admissions policies, employment practices, and operations; and

(ii) Has applied for tax exempt status under § 501(c)(3) of the Internal Revenue Code of 1986;

(5) "Founding member" means any individual who is either:

(A) A member or an employee of the eligible entity applying for the initial charter for an open-enrollment public charter school; or

(B) A member of the initial governing nonadvisory board of the open-enrollment public charter school;

(6) "Limited public charter school" means a public school that has converted to operating under the terms of a limited public charter approved by the local school board and the state board;

(7) "Local school board" means a board of directors exercising the control and management of a public school district;

(8) (A) "Open-enrollment public charter school" means a public school that:

(i) Is operating under the terms of a charter granted by the state board on the application of an eligible entity;

(ii) May draw its students from any public school district in this state; and

(iii) Is a local educational agency under the Elementary and Secondary Education Act of 1965, 20 U.S.C. § 7801, as it existed on April 10, 2009,

(B) "Open-enrollment public charter school" also possesses the same meaning as given the term "charter school" in the Elementary and Secondary Education Act of 1965, 20 U.S.C. § 7221i, as it existed on April 10, 2009;

(9) "Parent" means any parent, legal guardian, or other person having custody or charge of a school-age child;

(10) "Public school" means a school that is part of a public school district under the control and management of a local school board; and

(11) "Public charter school" means a conversion public charter school, an open-enrollment public charter school, or a limited public charter school.



§ 6-23-104 - Charter form for public charter schools -- Requirements -- Revision.

(a) A charter for a public charter school shall:

(1) Be in the form of a written contract signed by the Chair of the State Board of Education and the chief operating officer of the public charter school;

(2) Satisfy the requirements of this chapter; and

(3) Ensure that the information required under § 6-23-404 is consistent with the information provided in the application and any modification that the State Board of Education may require.

(b) Any revision or amendment of the charter for a public charter school may be made only with the approval of the state board.



§ 6-23-105 - Basis and procedure for public charter school probation or charter modification, revocation, or denial of renewal.

(a) The State Board of Education may place a public charter school on probation or may modify, revoke, or deny renewal of its charter if the state board determines that the persons operating the public charter school:

(1) Committed a material violation of the charter, including failure to satisfy accountability provisions prescribed by the charter;

(2) Failed to satisfy generally accepted accounting standards of fiscal management;

(3) Failed to comply with this chapter or other applicable law or regulation; or

(4) Failed to meet academic or fiscal performance criteria deemed appropriate and relevant for the public charter school by the state board.

(b) Any action the state board may take under this section shall be based on the best interests of the public charter school's students, the severity of the violation, and any previous violation the public charter school may have committed.

(c) The state board shall adopt a procedure to be used for placing a public charter school on probation or modifying, revoking, or denying renewal of the school's charter.

(d) (1) The procedure adopted under this section shall provide an opportunity for a hearing to the persons operating the public charter school.

(2) (A) The hearing shall be held at the location of the regular or special meeting of the state board.

(B) The state board shall provide sufficient written notice of the time and location of the hearing.

(3) There is no further right of appeal beyond the determination of the state board.

(4) The Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall not apply to any hearing concerning a public charter school.



§ 6-23-106 - Impact on school desegregation efforts.

(a) The applicants for a public charter school, local school board in which a proposed public charter school would be located, and the State Board of Education shall carefully review the potential impact of an application for a public charter school on the efforts of a public school district or public school districts to comply with court orders and statutory obligations to create and maintain a unitary system of desegregated public schools.

(b) The state board shall attempt to measure the likely impact of a proposed public charter school on the efforts of public school districts to achieve and maintain a unitary system.

(c) The state board shall not approve any public charter school under this chapter or any other act or any combination of acts that hampers, delays, or in any manner negatively affects the desegregation efforts of a public school district or public school districts in this state.



§ 6-23-107 - Reporting requirements.

(a) Within ten (10) calendar days of the close of the first quarter of each school year, a public charter school shall submit a written report to the Department of Education that contains the following information for the current school year:

(1) The number of applications for enrollment received;

(2) The number of applicants with a disability identified under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.; and

(3) The number of applications for enrollment the public charter school denied and an explanation of the reason for each denial.

(b) Within ten (10) calendar days of the close of the fourth quarter of each school year, a public charter school shall submit a written report to the department that contains the following information for the current school year:

(1) The number of students in each of the following categories:

(A) Students who dropped out of the public charter school during the school year;

(B) Students who were expelled during the school year by the public charter school; and

(C) Students who were enrolled in the public charter school but for a reason other than those cited in subdivisions (b)(1)(A) and (B) did not complete the school year at the public charter school; and

(2) (A) For all students enrolled in the public charter school, the scores for assessments required under the Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq., including without limitation benchmark assessments and end-of-course assessments.

(B) If there is any discrepancy in the number of students for whom scores are reported under this subdivision (b)(2) and the number of students enrolled at the beginning of the school year, the public charter school shall explain in the report the reason for the discrepancy.

(c) The department shall not exempt a public charter school from the reporting required under this section.

(d) The department shall publish a copy of each report on the department's website.

(e) If a public charter school fails to comply with this section, the department shall note the failure in the annual evaluation of the public charter school.






Subchapter 2 - -- Conversion Public Charter Schools

§ 6-23-201 - Application for conversion public charter school status.

(a) (1) Any public school district may apply to the State Board of Education for conversion public charter school status for a public school in the public school district in accordance with a schedule approved by the state board.

(2) A public school district's application for conversion public charter school status for the public school may include, but shall not be limited to, the following purposes:

(A) Adopting research-based school or instructional designs, or both, that focus on improving student and school performance;

(B) Addressing school improvement status resulting from sanctions listed in §§ 6-15-207(c)(8) and 6-15-429(a) and (b); or

(C) Partnering with other public school districts or public schools to address students' needs in a geographical location or multiple locations.

(b) Such application shall:

(1) (A) Describe the results of a public hearing called by the local school board for the purpose of assessing support of an application for conversion public charter school status.

(B) Notice of the public hearing shall be:

(i) Distributed to the community, certified personnel, and the parents of all students enrolled at the public school for which the public school district initiated the application; and

(ii) Published in a newspaper having general circulation in the public school district at least three (3) weeks prior to the date of the meeting;

(2) Describe a plan for school improvement that addresses how the conversion public charter school will improve student learning and meet the state education goals;

(3) Outline proposed performance criteria that will be used during the initial five-year period of the charter to measure the progress of the conversion public charter school in improving student learning and meeting or exceeding the state education goals;

(4) Describe how the certified employees and parents of students to be enrolled in the conversion public charter school will be involved in developing and implementing the school improvement plan and identifying performance criteria;

(5) Describe how the concerns of certified employees and parents of students enrolled in the conversion public charter school will be solicited and addressed in evaluating the effectiveness of the improvement plan; and

(6) List the specific provisions of this title and the specific rules and regulations promulgated by the state board from which the conversion public charter school will be exempt.

(c) (1) A certified teacher employed by a public school in the school year immediately preceding the effective date of a charter for a public school conversion within that public school district may not be transferred to or be employed by the conversion public charter school over the certified teacher's objection, nor shall that objection be used as a basis to deny continuing employment within the public school district in another public school at a similar grade level.

(2) If the transfer of a teacher within the public school district is not possible because only one (1) public school exists for that teacher's certification level, then the local school board shall call for a vote of the certified teachers in the proposed conversion public charter school site and proceed, at the local school board's option, with the conversion public charter school application if a majority of the certified teachers approve the proposal.



§ 6-23-202 - Authorization for conversion public charter school status.

As requested by the conversion public charter school applicant, the State Board of Education shall review the application for conversion public charter school status and may approve any application that:

(1) Provides a plan for improvement at the school level for improving student learning and for meeting or exceeding the state education goals;

(2) Includes a set of performance-based objectives and student achievement objectives for the term of the charter and the means for measuring those objectives on at least a yearly basis;

(3) Includes a proposal to directly and substantially involve the parents of students to be enrolled in the conversion public charter school, as well as the certified employees and the broader community, in the process of carrying out the terms of the charter; and

(4) Includes an agreement to provide a yearly report to parents, the community, the local school board, and the state board that indicates the progress made by the conversion public charter school in meeting the performance objectives during the previous year.



§ 6-23-203 - Resubmission of applications.

(a) The State Board of Education may allow applicants to resubmit applications for conversion public charter school status if the original application was, in the opinion of the state board, deficient in one (1) or more respects.

(b) The Department of Education may provide technical assistance to the conversion public charter school applicants in the creation or modification of these applications.



§ 6-23-204 - Charter renewal.

The State Board of Education is authorized to renew charters of conversion public charter schools on a one-year or multiyear basis, not to exceed five (5) years, after the initial five-year period if the renewal is approved by the local school board.



§ 6-23-205 - Teacher hires when charter revoked.

If a certified teacher employed by a public school district in the school year immediately preceding the effective date of the charter is employed by a conversion public charter school and the charter is revoked, the certified teacher will receive a priority in hiring for the first available position for which the certified teacher is qualified in the public school district where the certified teacher was formerly employed.



§ 6-23-206 - Rules and regulations.

The State Board of Education is authorized and directed to establish rules and regulations for conversion public charter schools.






Subchapter 3 - -- Open-Enrollment Public Charter Schools

§ 6-23-301 - Application forms and procedures for open-enrollment public charter schools.

(a) The State Board of Education shall adopt:

(1) An application form, a schedule, and a procedure that must be used to apply for a charter for an open-enrollment public charter school; and

(2) Criteria to use in selecting a program for which a charter may be granted.

(b) The application form must provide space for including all information required under this chapter to be contained in the charter.

(c) [Repealed.]



§ 6-23-302 - Application for an open-enrollment public charter school.

(a) Pursuant to the provisions of this chapter, an eligible entity may apply to the State Board of Education to grant a charter for an open-enrollment public charter school to operate in a facility of a commercial or nonprofit entity or a public school district.

(b) The application to the state board for an open-enrollment public charter school shall be made in accordance with a schedule approved by the state board.

(c) The application shall:

(1) (A) Describe the results of a public hearing called by the applicant for the purpose of assessing support for an application for an open-enrollment public charter school.

(B) (i) Notice of the public hearing shall be published one (1) time a week for three (3) consecutive weeks in a newspaper having general circulation in the public school district in which the open-enrollment public charter school is likely to be located.

(ii) The last publication of notice shall be no less than seven (7) days prior to the public meeting.

(iii) The notice shall not be published in the classified or legal notice section of the newspaper.

(C) (i) Within seven (7) calendar days following the first publication of notice required under subdivision (c)(1)(B) of this section, letters announcing the public hearing shall be sent to the superintendent of each of the public school districts from which the open-enrollment public charter school is likely to draw students for the purpose of enrollment and the superintendent of any public school district that is contiguous to the public school district in which the open-enrollment public charter school will be located.

(ii) An affected school district may submit written comments concerning the application to the state board to be considered at the time of the state board's review of the application;

(2) Describe a plan for academic achievement that addresses how the open-enrollment public charter school will improve student learning and meet the state education goals;

(3) Outline the proposed performance criteria that will be used during the initial five-year period of the open-enrollment public charter school operation to measure its progress in improving student learning and meeting or exceeding the state education goals;

(4) List the specific provisions of this title and the specific rules and regulations promulgated by the state board from which the open-enrollment public charter school seeks to be exempted;

(5) (A) Describe the facility to be used for the open-enrollment public charter school and state the facility's current use.

(B) If the facility to be used for an open-enrollment public charter school is a public school district facility, the open-enrollment public charter school must operate in the facility in accordance with the terms established by the local school board of the public school district in an agreement governing the relationship between the open-enrollment public charter school and the public school district.

(C) If the facility that will be used for the open-enrollment public charter school is owned by or leased from a sectarian organization, the terms of the facility agreement must be disclosed to the state board; and

(6) Include a detailed budget and a governance plan for the operation of the open-enrollment public charter school.

(d) (1) (A) The application may be reviewed and approved by the local school board of the public school district in which the proposed open-enrollment public charter school will operate.

(B) The applicant may submit to the state board for expedited review an application approved by the local school board under subdivision (d)(1)(A) of this section.

(2) (A) However, if the local school board disapproves the application, the applicant shall have an immediate right to proceed with a written notice of appeal to the state board.

(B) The state board shall hold a hearing within forty-five (45) calendar days after receipt of the notice of appeal or a request for review.

(C) All interested parties may appear at the hearing and present relevant information regarding the application.

(e) A licensed teacher employed by a public school district in the school year immediately preceding the effective date of a charter for an open-enrollment public charter school operated at a public school facility may not be transferred to or be employed by the open-enrollment public charter school over the licensed teacher's objections.



§ 6-23-303 - Authorization for an open-enrollment public charter school.

As requested by the applicant for an open-enrollment public charter school, the State Board of Education shall review the application for an open-enrollment public charter school and may approve any application that:

(1) Provides a plan for academic achievement that addresses how the open-enrollment public charter school proposes to improve student learning and meet the state education goals;

(2) Includes a set of performance criteria that will be used during the initial five-year period of the open-enrollment public charter school's operation to measure its progress in meeting its academic performance goals;

(3) Includes a proposal to directly and substantially involve the parents of students to be enrolled in the open-enrollment public charter school, the certified employees, and the broader community in carrying out the terms of the open-enrollment charter;

(4) Includes an agreement to provide an annual report to parents, the community, and the state board that demonstrates the progress made by the open-enrollment public charter school during the previous academic year in meeting its academic performance objectives;

(5) Includes a detailed budget, a business plan, and a governance plan for the operation of the open-enrollment public charter school; and

(6) Establishes the eligible entity's status as a tax-exempt organization under § 501(c)(3) of the Internal Revenue Code of 1986 prior to the first day of its operation with students.



§ 6-23-304 - Requirements -- Preference for certain districts.

(a) The State Board of Education may approve or deny an application based on:

(1) Criteria provided by law or by rule adopted by the state board;

(2) Findings of the state board relating to improving student performance and encouraging innovative programs; and

(3) Written findings or statements received by the state board from any public school district likely to be affected by the open-enrollment public charter school.

(b) The state board shall give preference in approving an application for an open-enrollment public charter school to be located in any public school district:

(1) When the percentage of students who qualify for free or reduced-price lunches is above the average for the state;

(2) When the district has been classified by the state board as in academic distress under § 6-15-428; or

(3) When the district has been classified by the Department of Education as in some phase of school improvement status under § 6-15-426 or some phase of fiscal distress under the Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq., if the fiscal distress status is a result of administrative fiscal mismanagement, as determined by the state board.

(c) (1) (A) Beginning with the 2011-2012 school year, the state board may grant no more than a total of twenty-four (24) charters for open-enrollment public charter schools except as provided under subdivision (c)(1)(B) of this section.

(B) If the cap on the number of charters available for an open-enrollment public charter school is within two (2) charters of meeting any existing limitation or cap on available open-enrollment charters, the number of available charters shall automatically increase by five (5) slots more than the most recent existing limitation or cap on open-enrollment charters.

(C) By March 1 each year, the department shall issue a commissioner's memo stating the existing limitation on the number of charters available for open-enrollment public charter schools and the number of charters available for open-enrollment public charter schools during the next application cycle.

(2) An open-enrollment public charter applicant's school campus shall be limited to a single open-enrollment public charter school per charter except as allowed in subdivision (d)(3) of this section.

(3) An open-enrollment public charter school shall not open in the service area of a public school district administratively reorganized under § 6-13-1601 et seq. until after the third year of the administrative reorganization.

(4) A private or parochial elementary or secondary school shall not be eligible for open-enrollment public charter school status.

(d) A charter applicant that receives an approved open-enrollment public charter may petition the state board for additional licenses to establish an open-enrollment public charter school in any of the various congressional districts in Arkansas if the applicant meets the following conditions:

(1) The approved open-enrollment public charter applicant has demonstrated success in student achievement gains, as defined by the state board;

(2) The approved open-enrollment public charter applicant has not:

(A) Been subject to any disciplinary action by the state board;

(B) Been classified as in school improvement or academic or fiscal distress; and

(C) Had its open-enrollment public charter placed on charter school probation or suspended or revoked under § 6-23-105; and

(3) The state board determines in writing by majority of a quorum of the state board present that the open-enrollment public charter applicant has generally established the educational program results and criteria set forth in this subsection.



§ 6-23-305 - Notice of disapproval -- Assistance with resubmission of application.

(a) If the State Board of Education disapproves an application for an open-enrollment public charter school, the state board shall notify the applicant in writing of the reasons for such disapproval.

(b) The state board may allow the applicant for an open-enrollment public charter school to resubmit its application if the original application was found to be deficient by the state board.

(c) The Department of Education may provide technical assistance to the applicant for an open-enrollment public charter school in the creation or modification of its application.



§ 6-23-306 - Contents of open-enrollment public charters.

An open-enrollment public charter granted under this subchapter shall:

(1) Describe the educational program to be offered;

(2) Specify the period for which the open-enrollment public charter or any renewal is valid;

(3) Provide that the continuation or renewal of the open-enrollment public charter is contingent on acceptable student performance on assessment instruments adopted by the State Board of Education and on compliance with any accountability provision specified by the open-enrollment public charter, by a deadline, or at intervals specified by the open-enrollment public charter;

(4) Establish the level of student performance that is considered acceptable for purposes of subdivision (3) of this section;

(5) Specify any basis, in addition to a basis specified by this chapter, on which the open-enrollment public charter school may be placed on probation or its charter is revoked or on which renewal of the open-enrollment public charter may be denied;

(6) (A) Prohibit discrimination in admissions policy on the basis of gender, national origin, race, ethnicity, religion, disability, or academic or athletic eligibility, except as follows:

(i) The open-enrollment public charter school may adopt admissions policies that are consistent with federal law, regulations, or guidelines applicable to charter schools;

(ii) The open-enrollment public charter school may allow a weighted lottery to be used in the student selection process when necessary to comply with Title VI of the federal Civil Rights Act of 1964, Title IX of the federal Education Amendments of 1972, the equal protection clause of the Fourteenth Amendment to the United States Constitution, a court order, or a federal or state law requiring desegregation; and

(iii) The open-enrollment public charter may provide for the exclusion of a student who has been expelled from another public school district in accordance with this title;

(7) Specify the grade levels to be offered;

(8) Describe the governing structure of the program;

(9) Specify the qualifications to be met by professional employees of the program;

(10) Describe the process by which the persons providing the program will adopt an annual budget;

(11) Describe the manner in which the annual audit of the financial and programmatic operations of the program is to be conducted, including the manner in which the persons providing the program will provide information necessary for the public school district in which the program is located to participate;

(12) Describe the facilities to be used, including the terms of the facility utilization agreement if the facility for the open-enrollment public charter school is owned or leased from a sectarian organization;

(13) Describe the geographical area, public school district, or school attendance area to be served by the program;

(14) (A) Specify methods for applying for admission, enrollment criteria, and student recruitment and selection processes.

(B) (i) (a) Except as provided in subdivision (14)(C) of this section, if more eligible students apply for a first-time admission than the open-enrollment public charter school is able to accept by the annual deadline that the open-enrollment public charter school has established for the receipt of applications for the next school year, the open-enrollment public charter must require the open-enrollment public charter school to use a random, anonymous student selection method that shall be described in the charter application.

(b) (1) If there are still more applications for admissions than the open-enrollment public charter school is able to accept after the completion of the random, anonymous student selection method, then the open-enrollment public charter school shall place the applicants on a waiting list for admission.

(2) The waiting list is valid until the next time the open-enrollment public charter school is required to conduct a random, anonymous student selection.

(ii) However, an open-enrollment public charter school may allow a preference for:

(a) (1) Children of the founding members of the eligible entity.

(2) The number of enrollment preferences granted to children of founding members shall not exceed ten percent (10%) of the total number of students enrolled in the open-enrollment public charter school; and

(b) Siblings of students currently enrolled in the open-enrollment public charter school.

(C) The open-enrollment public charter may use a weighted lottery in the student selection process only when necessary to comply with a:

(i) Federal court order; or

(ii) Federal administrative order issued by an appropriate federal agency having proper authority to enforce remedial measures necessary to comply with Title VI of the federal Civil Rights Act of 1964, Title IX of the federal Education Amendments of 1972, or the equal protection clause of the Fourteenth Amendment to the United States Constitution; and

(15) Include a statement that the eligible entity will not discriminate on the basis of race, sex, national origin, ethnicity, religion, age, or disability in employment decisions, including hiring and retention of administrators, teachers, and other employees whose salaries or benefits are derived from any public moneys.



§ 6-23-307 - Renewal of charter.

After the initial five-year period of an open-enrollment public charter, the State Board of Education may renew the open-enrollment public charter on a one-year or multiyear basis, not to exceed twenty (20) years.



§ 6-23-308 - Priority hiring for teachers.

If a certified teacher employed by a public school district in the school year immediately preceding the effective date of the open-enrollment public charter is employed by an open-enrollment public charter school and the open-enrollment public charter is revoked, the certified teacher will receive a priority in hiring for the first available position for which the certified teacher is qualified in the public school district where the certified teacher was formerly employed.



§ 6-23-309 - Rules and regulations.

The State Board of Education is authorized to promulgate rules and regulations for the creation of open-enrollment public charter schools.



§ 6-23-310 - Status report.

The State Board of Education shall report on the status of the open-enrollment public charter school programs to the General Assembly each biennium and to the House Interim Committee on Education and the Senate Interim Committee on Education during the interim between regular sessions of the General Assembly.






Subchapter 4 - -- Open-Enrollment Public Charter Schools -- Operation

§ 6-23-401 - Authority under a charter for open-enrollment public charter schools.

(a) An open-enrollment public charter school:

(1) Shall be governed by an eligible entity that is fiscally accountable and under the governing structure as described by the charter;

(2) Shall provide instruction to students at one (1) or more elementary or secondary grade levels as provided by the charter;

(3) Shall retain authority to operate under the charter contingent on satisfactory student performance as provided by the charter and in accordance with this chapter;

(4) Shall have no authority to impose taxes;

(5) Shall not incur any debts without the prior review and approval of the Commissioner of Education;

(6) Shall not charge students tuition or fees that would not be allowable charges in the public school districts; and

(7) Shall not be religious in its operations or programmatic offerings.

(b) An open-enrollment public charter school is subject to any prohibition, restriction, or requirement imposed by this title and any rule and regulation promulgated by the State Board of Education under this title relating to:

(1) Monitoring compliance with this chapter, as determined by the commissioner;

(2) Public school accountability under this title;

(3) High school graduation requirements as established by the state board;

(4) Special education programs as provided by this title;

(5) Conducting criminal background checks for employees as provided in this title; and

(6) Health and safety codes as established by the state board and local governmental entities.



§ 6-23-402 - Enrollment numbers and deadline.

(a) An open-enrollment public charter school may enroll a number of students not to exceed the number of students specified in its charter.

(b) (1) Any student enrolling in an open-enrollment public charter school shall enroll in that school by July 30 for the upcoming school year during which the student will be attending the open-enrollment public charter school.

(2) However, if a student enrolled by July 15 should no longer choose to attend the open-enrollment public charter school or if the open-enrollment public charter school has not yet met its enrollment cap, the open-enrollment public charter school may enroll a number of replacement or additional students not to exceed the enrollment cap of the open-enrollment public charter school.

(c) Open-enrollment public charter schools shall keep records of attendance in accordance with the law and submit quarterly attendance reports to the Department of Education.



§ 6-23-403 - Annual audit of open-enrollment public charter school required.

Any other provisions of the Arkansas Code notwithstanding, an open-enrollment public charter school shall be subject to the same auditing and accounting requirements as any other public school district in the state.



§ 6-23-404 - Evaluation of open-enrollment public charter schools.

(a) The Department of Education shall cause to be conducted an annual evaluation of open-enrollment public charter schools.

(b) An annual evaluation shall include without limitation consideration of:

(1) Student scores under the statewide assessment program described in § 6-15-433;

(2) Student attendance;

(3) Student grades;

(4) Incidents involving student discipline;

(5) Socioeconomic data on students' families;

(6) Parental satisfaction with the schools;

(7) Student satisfaction with the schools; and

(8) The open-enrollment public charter school's compliance with § 6-23-107.

(c) The State Board of Education may require the charter holder to appear before the state board to discuss the results of the evaluation and to present further information to the state board as the department or the state board deems necessary.



§ 6-23-405 - Monthly reports.

An open-enrollment public charter school in its initial school year of operation shall provide monthly reports on its enrollment status and compliance with its approved budget for the current school year to the Department of Education.



§ 6-23-406 - Department of Education review.

The Department of Education shall:

(1) Conduct an end-of-semester review of each open-enrollment public charter school that is in its initial school year of operation at the end of the first semester and at the end of the school year; and

(2) Report to the State Board of Education on the open-enrollment public charter school's:

(A) Overall financial condition; and

(B) Overall condition of student enrollment.






Subchapter 5 - -- Open-Enrollment Public Charter Schools -- Funding

§ 6-23-501 - Funding for open-enrollment public charter schools.

(a) (1) An open-enrollment public charter school shall receive funds equal to the amount that a public school would receive under § 6-20-2305(a) and (b) as well as any other funding that a public charter school is entitled to receive under law or under rules promulgated by the State Board of Education.

(2) (A) For the first year of operation and for the first year the open-enrollment public charter school adds a new grade, the foundation funding and enhanced educational funding for an open-enrollment public charter school is determined as follows:

(i) The initial funding estimate shall be based on enrollment as of July 1 of the current school year;

(ii) In December, funding will be adjusted based upon the first quarter average daily membership; and

(iii) A final adjustment will be made after the current three-quarter average daily membership is established.

(B) For the second year and each school year thereafter, the previous year's average daily membership will be used to calculate foundation funding and any enhanced educational funding amounts.

(3) National school lunch state categorical funding under § 6-20-2305(b)(4) shall be provided to an open-enrollment public charter school as follows:

(A) For the first year of operation and in any year when a grade is added, free or reduced-price meal eligibility data as reported by October 1 of the current school year will be used to calculate the national school lunch state categorical funding under the state board rules governing special needs funding; and

(B) For the second year and each school year of operation thereafter, the previous year's October 1 national school lunch student count as specified in state board rules governing special needs funding will be used to calculate national school lunch state categorical funding for the open-enrollment public charter school.

(4) Professional development funding under § 6-20-2305(b)(5) shall be provided to an open-enrollment public charter school for the first year of operation and in any year in which a grade is added as follows:

(A) (i) In the first year of operation the open-enrollment public charter school shall receive professional development funding based upon the initial projected enrollment student count as of July 1 of the current school year multiplied by the per-student professional development funding amount under § 6-20-2305(b)(5) for that school year.

(ii) For the second year and each school year thereafter, professional development funding will be based upon the previous year's average daily membership multiplied by the per-student professional development funding amount for that school year.

(5) The Department of Education shall distribute other categorical funding under § 6-20-2305(a) and (b) for which an open-enrollment public charter school is eligible as provided by state law and rules promulgated by the state board.

(6) An open-enrollment public charter school shall not be denied foundation funding, enhanced educational funding, or categorical funding in the first year or any year of operation provided that the open-enrollment public charter school submits to the department the number of students eligible for funding as specified in applicable rules.

(7) Foundation funding for an open-enrollment public charter school shall be paid in twelve (12) installments each fiscal year.

(b) An open-enrollment public charter school may receive any state and federal aids, grants, and revenue as may be provided by law.

(c) Open-enrollment public charter schools may receive gifts and grants from private sources in whatever manner is available to public school districts.

(d) (1) An open-enrollment public charter school shall have a right of first refusal to purchase or lease for fair market value a closed public school facility or unused portions of a public school facility located in a public school district from which it draws its students if the public school district decides to sell or lease the public school facility.

(2) The public school district may not require lease payments that exceed the fair market value of the property.

(3) The application of this subsection is subject to the rights of a repurchaser under § 6-13-103 regarding property taken by eminent domain.

(4) A public school district is exempt from the provisions of this subsection if the public school district, through an open bid process, receives and accepts an offer to lease or purchase the property from a purchaser other than the open-enrollment public charter school for an amount that exceeds the fair market value.

(5) The purposes of this subsection are to:

(A) Acknowledge that taxpayers intended a public school facility to be used as a public school; and

(B) Preserve the option to continue that use.

(6) Nothing in this subsection is intended to diminish the opportunity for an Arkansas Better Chance Program to bid on the purchase or lease of the public school facility on an equal basis as the open-enrollment public charter school.



§ 6-23-502 - Source of funding.

(a) Open-enrollment public charter schools shall be funded each year through funds set aside from funds appropriated to state foundation funding aid in the Public School Fund.

(b) The amount set aside shall be determined by the State Board of Education.



§ 6-23-503 - Use of funding.

(a) An open-enrollment public charter school may not use the moneys that it receives from the state for any sectarian program or activity or as collateral for debt.

(b) (1) No indebtedness of any kind incurred or created by the open-enrollment public charter school shall constitute an indebtedness of the state or its political subdivisions, and no indebtedness of the open-enrollment public charter school shall involve or be secured by the faith, credit, or taxing power of the state or its political subdivisions.

(2) Every contract or lease into which an open-enrollment public charter school enters shall include the wording of subdivision (b)(1) of this section.



§ 6-23-504 - Employee benefits.

Employees of an open-enrollment public charter school shall be eligible to participate in all benefits programs available to public school employees.



§ 6-23-505 - Annual audit.

An open-enrollment public charter school shall prepare an annual certified audit of the financial condition and transactions of the open-enrollment public charter school as of June 30 of each year in accordance with generally accepted auditing procedures and containing any other data as determined by the State Board of Education.



§ 6-23-506 - Assets of school as property of state.

(a) Upon dissolution of the open-enrollment public charter school or upon nonrenewal or revocation of the charter, all net assets of the open-enrollment public charter school, including any interest in real property, purchased with public funds shall be deemed the property of the state, unless otherwise specified in the charter of the open-enrollment public charter school.

(b) (1) If the open-enrollment public charter school used state funds to purchase or finance personal property, real property, or fixtures for use by the open-enrollment public charter school, the State Board of Education may require that the property be sold.

(2) The state has a perfected priority security interest in the net proceeds from the sale or liquidation of the property to the extent of the public funds used in the purchase.



§ 6-23-507 - Rules and regulations.

The State Board of Education shall have the authority to promulgate rules and regulations in accordance with other state and federal statutes to implement this subchapter and § 6-23-402.






Subchapter 6 - -- Limited Public Charter Schools

§ 6-23-601 - Application for limited public charter school status -- Approval -- Teacher transfers -- Annual evaluation.

(a) (1) Any public school may apply to the State Board of Education for limited public charter school status for alternative comprehensive staffing and compensation programs designed to enhance student and teacher performance and improve employee salaries, opportunities, and incentives, to be known as a limited public charter school.

(2) A limited public charter shall be for the purpose of instituting alternative staffing practices in accordance with a schedule approved by the state board.

(3) A limited public charter shall be initially established for a period of no more than five (5) years and may be renewed on a one-year or multiyear basis, not to exceed five (5) years per charter renewal.

(b) The application shall:

(1) (A) Contain the provisions of this title and the specific rules and regulations promulgated by the state board from which the limited public charter school will be exempt.

(B) The provisions from which the public school district may be exempt for the limited public charter school only shall be limited to the following:

(i) The duty-free lunch period requirements set forth in § 6-17-111;

(ii) The daily planning period requirements set forth in § 6-17-114;

(iii) The committee on personnel policies requirements set forth in § 6-17-201 et seq.; and

(iv) Standards for accreditation set forth in the Arkansas Code, set forth by the Department of Education, or set forth by the state board.

(C) No limited public charter school may be allowed an exemption that would allow a full-time certified employee to be paid less than the salary provided in the public school district's salary schedule for that employee;

(2) Describe a plan for school improvement that addresses how the limited public charter school will improve student learning and meet the state education goals;

(3) Describe how the certified employees at the limited public charter school will be involved in developing and implementing the school improvement plan set forth in subdivision (b)(2) of this section and in identifying performance criteria;

(4) Outline proposed performance criteria that will be used during the initial five-year period of the charter to measure the progress of the limited public charter school in improving student learning and meeting or exceeding the state education goals; and

(5) Be reviewed as a regular agenda item and approved after sufficient public comment by the local school board and the state board.

(c) (1) Any application to obtain limited public charter school status approved by a local school board shall be forwarded by the local school board to the state board.

(2) If a local school board does not approve a public school's application, the local school board shall inform the applicants and faculty of the public school of the local school board's reasons for not approving the application.

(d) (1) A certified teacher employed by a public school in the school year immediately preceding the effective date of a limited public charter for a limited public charter school within that public school district may not be transferred to or be employed by the limited public charter school over the certified teacher's objections, nor shall that objection be used as a basis to deny continuing employment within the public school district in another public school at a similar grade level.

(2) If the transfer of a teacher within a public school district is not possible because only one (1) public school exists for the teacher's certification level, then the local school board shall call for a vote of the certified teachers in the proposed limited public charter school site and proceed, at the local school board's option, with the limited public charter school application if a majority of the certified teachers approve the proposal.

(3) (A) A certified teacher choosing to join the staff of a limited public charter school shall be employed by the district by a written contract as set forth in § 6-13-620(4), with the contract being subject to the provisions of The Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq.

(B) (i) The certified teacher shall also enter into a separate supplemental contract specifically for the teacher's employment in the limited public charter school, with the supplemental contract being exempt from The Teacher Fair Dismissal Act of 1983, § 6-17-1501 et seq., and from § 6-17-807.

(ii) Termination of the supplemental contract shall not be used as a basis to deny continued employment of the teacher within the public school district in another public school at a similar grade level.

(e) (1) Limited public charter schools shall be evaluated annually by the department based on criteria approved by the state board including without limitation:

(A) Student performance data in order to determine progress in student achievement that has been achieved by the limited public charter school; and

(B) The limited public charter school's compliance with § 6-23-107.

(2) The department shall annually report its evaluation to the state board.

(3) Based upon that evaluation, the state board may revoke a limited public charter.

(f) The state board shall promulgate rules and regulations necessary for the implementation of this subchapter.









Chapter 24 - Ethical Guidelines and Prohibitions

§ 6-24-101 - General policy.

(a) It is the policy of the state to promote and balance the objective of protecting integrity and facilitating the recruitment and retention of personnel needed by public educational entities.

(b) All board members, administrators, and employees, as defined herein, shall carry out all official duties for the benefit of the people of the community and the State of Arkansas and shall abide by the provisions of this chapter.

(c) It is the specific intent of this chapter to prohibit self-dealing in transactions between public educational entities and board members, administrators, or employees.



§ 6-24-102 - Definitions.

Unless otherwise specifically stated in this subchapter, the term:

(1) "Administrator" means any superintendent or assistant superintendent or his or her equivalent, school district treasurer, business manager, or other individual directly responsible for entity-wide purchasing;

(2) "Board" means a local school board or other governing body of a public educational entity;

(3) "Board member" means any board member, director, or other member of a governing body of a public educational entity;

(4) "Board of Education" means the State Board of Education;

(5) "Commissioner" means the Commissioner of Education or his or her designee;

(6) "Commodities" means all supplies, goods, material, equipment, computers, software, machinery, facilities, personal property, and services, other than personal and professional services, purchased for or on behalf of a public educational entity;

(7) "Contract" means any transaction or agreement for the purchase, lease, transfer, or use of real property or personal property and personal or professional services of an independent contractor, including, but not limited to, motor vehicles, equipment, commodities, materials, services, computers or other electronics, construction, capital improvements, deposits, and investments;

(8) "Directly" or "directly interested" means receiving compensation or other benefits personally or to a business or other entity in which the individual has a financial interest or receives other benefits;

(9) "Emergency purchase" means purchases mandated by unforeseen and unavoidable circumstances in which human life, health, or public property is in immediate jeopardy and the expenditure is necessary to preserve life, health, or public property;

(10) "Employee" means a full-time employee or part-time employee of a public educational entity;

(11) "Employment contract" means an agreement or contract between an employer and an employee in which the terms and conditions of the employment are provided;

(12) "Family" or "family members" means:

(A) An individual's spouse;

(B) Children of the individual or children of the individual's spouse;

(C) The spouse of a child of the individual or the spouse of a child of the individual's spouse;

(D) Parents of the individual or parents of the individual's spouse;

(E) Brothers and sisters of the individual or brothers and sisters of the individual's spouse;

(F) Anyone living or residing in the same residence or household with the individual or in the same residence or household with the individual's spouse; or

(G) Anyone acting or serving as an agent of the individual or as an agent of the individual's spouse;

(13) (A) "Financial interest" in a business or other entity means:

(i) Ownership of more than a five percent (5%) interest;

(ii) Holding a position as an officer, director, trustee, partner, or other top level management; or

(iii) Being an employee, agent, independent contractor, or having any other arrangement in which the individual's compensation is based in whole or in part on transactions with the public educational entity.

(B) "Financial interest" does not include:

(i) The ownership of stock or other equity holdings in any publicly held company; or

(ii) Clerical or other similar hourly compensated employees;

(14) "Gratuity" means a payment, loan, subscription, advance, deposit of money, travel, services, or anything having a present market value of one hundred dollars ($100) or more unless consideration of substantially equal or greater value is received;

(15) "Indirectly" or "indirectly interested" means that a family member, business, or other entity in which the individual or a family member has a financial interest will receive compensation or benefits;

(16) "Initially employed" means:

(A) Employed in either an interim or permanent position for the first time or following a severance in employment with the school district; or

(B) A change in the terms and conditions of an existing contract, excluding:

(i) Any renewal of a teacher contract under § 6-17-1506;

(ii) Renewal of a noncertified employee's contract that is required by law; or

(iii) Movement of an employee on the salary schedule that does not require board action.

(17) (A) "Public educational entity" means Arkansas public school districts, charter schools, education service cooperatives, or any publicly supported entity having supervision over public educational entities.

(B) "Public educational entity" does not include institutions of higher education.



§ 6-24-103 - Compliance with other laws.

Nothing in this chapter alters or diminishes other statutory or regulatory requirements regarding purchasing, contracting, bidding, disposition of property, or other transactions with public educational entities.



§ 6-24-104 - General prohibition.

(a) No board member, administrator, or employee shall knowingly use or attempt to use his or her official position to secure unwarranted privileges or exemptions for himself or others.

(b) While serving as a board member, administrator, or employee, an individual shall not accept employment, contract, or engage in any public or professional activity that a reasonable person would expect might require or induce him or her to disclose any information acquired by the member by reason of his or her official position that is declared by law or regulation to be confidential.

(c) No board member, administrator, or employee shall knowingly disclose any confidential information gained by reason of his or her position, nor shall the member knowingly otherwise use such information for his or her personal gain or benefit.

(d) Nothing in this chapter prohibits board members, administrators, or employees of public educational entities from donating services or property to a public educational entity.



§ 6-24-105 - School boards.

(a) General Prohibition. Except as otherwise provided, it is a breach of the ethical standards of this chapter for a board member to contract with the public educational entity the member serves if the board member has knowledge that he or she is directly or indirectly interested in the contract.

(b) Employment of Family Members. (1) (A) (i) A board member's family member may not be initially employed by the public educational entity the member serves during the member's tenure of service on the local board for compensation in excess of five thousand dollars ($5,000) unless the Commissioner of Education issues a letter of exemption and approves the employment contract based on unusual and limited circumstances.

(ii) The determination of unusual and limited circumstances shall be at the sole discretion of the commissioner and may be further defined by rule of the State Board of Education.

(B) A family member of a school board member who was employed by the public educational entity during the school year immediately preceding the election of the board member may continue employment with the public educational entity under the same terms and conditions of the previously executed contract and any renewal of the contract under § 6-17-1506.

(C) Subject to the local board's written policy, a qualified family member of a board member may be employed as a substitute teacher, substitute cafeteria worker, or substitute bus driver for a period of time not to exceed a total of thirty (30) days per fiscal year for the public educational entity served by the board member.

(2) (A) (i) No employment contract that is prohibited under subsection (b) of this section is valid or enforceable by any party to the employment contract until approved in writing by the commissioner.

(ii) The commissioner's approval of an employment contract may include restrictions and limitations that are by this subsection incorporated as terms or conditions of the contract.

(B) Excluding any renewal of a contract under § 6-17-1506, any change in the terms or conditions of an employment contract, a promotion, or a change in employment status for a family member of a school board member employed by a public educational entity that will result in an increase in compensation of more than two thousand five hundred dollars ($2,500) must be approved in writing by the commissioner before any change in the terms or conditions of the employment contract or promotion or changes in employment status are effective, valid, or enforceable.

(c) Exceptions. (1) Board Approval. (A) (i) In unusual and limited circumstances, a public educational entity's board may approve a contract, but not an employment contract, between the public educational entity and the board member or the member's family if the board determines that the contract is in the best interest of the public educational entity.

(ii) In unusual and limited circumstances, a public educational entity's board may approve an employment contract as provided in this section.

(B) The approval by the public educational entity's board shall be documented by written resolution after fully disclosing the reasons justifying the contract or employment contract in an open meeting. The resolution shall state the unusual and limited circumstances necessitating the contract or employment contract and shall document the restrictions and limitations of the contract or employment contract.

(C) If any proposed contract or employment contract is with a family member of a board member or a board member directly or indirectly interested in the proposed contract or employment contract, then the board member shall leave the meeting until the voting on the issue is concluded, and the absent member shall not be counted as having voted.

(2) Independent Approval. (A) (i) If it appears the total transactions or contracts with the board member or a family member for a fiscal year total, or will total, five thousand dollars ($5,000) or more, the superintendent or other chief administrator of the public educational entity shall forward the written resolution along with all relevant data to the commissioner for independent review and approval.

(ii) The written resolution and other relevant data shall be sent by certified mail, return receipt requested, or other method approved by the state board to assure that adequate notice has been received by the Department of Education and to provide a record for the school district board of directors sending the request for approval.

(B) (i) Upon review of the submitted data for any contract, including an employment contract as provided in subsection (b) of this section, the commissioner, within twenty (20) days of receipt of the resolution and other relevant data, shall approve or disapprove in writing the board's request.

(ii) The commissioner may request additional information or testimony before ruling on a request. If additional data are needed for a proper determination, the commissioner shall approve or disapprove the contract within twenty (20) days of receipt of the additional requested data.

(iii) If the commissioner does not respond to the public educational entity within the twenty-day period or request additional time or data for a proper review of the contract, the contract shall be deemed to be approved by the commissioner.

(C) If approved, the commissioner shall issue an approval letter stating all relevant facts and circumstances considered and any restrictions or limitations pertaining to the approval. The commissioner may grant the approval for a particular transaction or contract, a series of related transactions or contracts, or employment contracts. However, approval shall not be granted for a period greater than two (2) complete and consecutive fiscal years, excluding employment contracts.

(D) No contract subject to the commissioner's review and approval shall be valid or enforceable until an approval letter has been issued by the commissioner or the commissioner fails to respond to the public educational entity within the time periods specified in this section.

(d) Records. The department and the public educational entity shall maintain a record and copy of all documentation relating to transactions or contracts with board members or members of their families.

(e) Providing false or incomplete information. Any board member or other person knowingly furnishing false information or knowingly not fully disclosing relevant information necessary for a proper determination by the public educational entity or the commissioner shall be guilty of violating the provisions of this chapter.



§ 6-24-106 - Administrators.

(a) General Prohibition. (1) Except as otherwise provided, it is a breach of the ethical standards of this chapter for an administrator to contract with the public educational entity employing him or her if the administrator has knowledge that he or she is directly or indirectly interested in the contract.

(2) Except as otherwise provided, it is a breach of the ethical standards of this chapter for an administrator to contract with any public educational entity if the administrator has knowledge that he or she is directly interested in the contract.

(b) Family Members as Employees. This chapter does not prohibit an administrator's family members from being employed by the public educational entity the administrator serves or any other public educational entity. However, beginning July 1, 2002, a member of an administrator's immediate family or former spouse may not be initially employed as a disbursing officer of the public educational entity where the administrator is employed unless the public educational entity receives written approval from the Commissioner of Education. Before issuing a written approval or denial, the commissioner shall request the Division of Legislative Audit to review the internal controls, including the segregation of duties, present at the public educational entity. The Division of Legislative Audit shall report its findings in writing to the commissioner.

(c) Exceptions. (1) In unusual and limited circumstances and only with prior written approval from the commissioner, an administrator may contract with a public educational entity other than the public educational entity employing him or her.

(2) In unusual and limited circumstances and only with prior written approval from the commissioner, an administrator's family members may contract with a public educational entity employing the administrator.

(3) (A) An administrator seeking to contract with other public educational entities, or an administrator's family member seeking to contract with the public educational entity employing the administrator, shall first present the request, with all relevant facts and circumstances justifying approval, to the board currently employing the administrator at an open meeting.

(B) (i) After reviewing the request in an open meeting, the board may, by written resolution, approve the contract subject to approval by the commissioner.

(ii) A copy of the approval resolution and all relevant data shall be forwarded by the board president to the commissioner.

(iii) The written resolution and other relevant data shall be sent by certified mail, return receipt requested, or other method approved by the State Board of Education to assure that adequate notice has been received by the Department of Education and to provide a record for the school district board of directors sending the request for approval.

(4) (A) Upon review of the submitted data, the commissioner shall, within twenty (20) days of receipt of the resolution and other relevant data, approve or disapprove in writing the board's request.

(B) The commissioner may request additional information or testimony before ruling on a request. If additional data is needed for a proper determination, the commissioner shall approve or disapprove the contract within twenty (20) days of receipt of the additional requested data.

(C) If the commissioner does not respond to the public educational entity within the twenty-day period or request additional time or data for a proper review of the contract, the contract shall be deemed to be approved by the commissioner.

(5) If approved, the approval letter shall state all relevant facts and circumstances considered in the approval and shall state any restrictions or limitations of the approval. The commissioner may grant an approval for a particular transaction or a series of related transactions. No approval shall be granted for a period greater than two (2) complete and consecutive fiscal years.

(6) The Department of Education and the public educational entity shall maintain a record and copy of all documentation relating to an exemption from the provisions of this chapter.

(7) A contract subject to this subsection is not valid until the commissioner:

(A) Approves the contract; or

(B) Fails to respond to the public educational entity within the time periods specified in this section.

(d) Providing False or Incomplete Information. Any administrator knowingly furnishing false information or knowingly not fully disclosing relevant information necessary for a proper determination by the public educational entity or the commissioner shall be guilty of violating the provisions of this chapter.

(e) "Contract" Defined. For the purposes of this section, "contract" does not apply to employment contracts issued to an administrator of a public educational entity for administrative or other duties such as, but not limited to, teaching, bus driving, or sponsorship of clubs or activities.

(f) Compensation for Officiating Athletic Events. Nothing in this section prohibits administrators from receiving compensation for officiating school-sponsored athletic activities with any public educational entity.

(g) Compensation for Conducting Seminars. Nothing in this section prohibits administrators from receiving compensation for conducting seminars for, or making presentations to, public educational entities other than the public educational entity employing them.



§ 6-24-107 - Employees.

(a) General Provision. Except as otherwise provided, it is a breach of the ethical standards of this chapter for an employee to contract with the public educational entity employing him or her if the employee has knowledge that he or she is directly interested in the contract.

(b) Exceptions. (1) Approval by Board. (A) In unusual and limited circumstances, a public educational entity's board may approve a contract between the public educational entity and an employee if the board determines that the contract is in the best interest of the public educational entity.

(B) The approval by the public educational entity's board shall be documented by written resolution after fully disclosing the reasons justifying the contract in an open meeting. The resolution shall state the unusual circumstances necessitating the contract and shall document the restrictions and limitations of the contract.

(C) Any board member directly or indirectly interested in the proposed contract shall leave the meeting until the voting on the issue is concluded, and the absent member shall not be counted as having voted.

(2) Independent Approval. (A) (i) If it appears that the total transactions with an employee for a fiscal year total, or will total, five thousand dollars ($5,000) or more, the superintendent or other chief administrator of the public educational entity shall forward the written resolution along with all relevant data to the Commissioner of Education for independent review and approval.

(ii) The written resolution and other relevant data shall be sent by certified mail, return receipt requested, or other method approved by the State Board of Education to assure that adequate notice has been received by the Department of Education and to provide a record for the school district board of directors sending the request for approval.

(B) (i) Upon review of the submitted data, the commissioner shall, within twenty (20) days of receipt of the resolution and other relevant data, approve or disapprove in writing the board's request.

(ii) The commissioner may request additional information or testimony before ruling on a request. If additional data is needed for a proper determination, the commissioner shall approve or disapprove the contract within twenty (20) days of receipt of the additional requested data.

(iii) If the commissioner does not respond to the public educational entity within the twenty-day period or request additional time or data for a proper review of the contract, the contract shall be deemed to be approved by the commissioner.

(C) If approved, the commissioner shall issue an approval letter stating all relevant facts and circumstances considered and any restrictions or limitations pertaining to the approval. The commissioner may grant the approval for a particular transaction or a series of related transactions. However, approval shall not be granted for a period greater than two (2) complete and consecutive fiscal years.

(D) No contract subject to the commissioner's review and approval shall be valid or enforceable until an approval letter has been issued by the commissioner or the commissioner fails to respond to the public educational entity within the time periods specified in this section.

(c) Documentation. The department and the public educational entity shall maintain a record and copy of all documentation relating to transactions with employees.

(d) Providing False or Incomplete Information. Any employee or other person knowingly furnishing false information or knowingly not fully disclosing relevant information necessary for a proper determination by the public educational entity or the commissioner shall be guilty of violating the provisions of this chapter.

(e) "Contract" Defined. For the purposes of this section, the term "contract" does not apply to employment contracts issued to public educational entity employees or other transactions for the performance of teaching or other related duties such as, but not limited to, bus driving, sponsorship of clubs or activities, or working at school sponsored events.

(f) Technology Employees. All transactions involving the purchase, lease, acquisition, or other use of computers, software, copiers, or other electronic devices from family members of an employee responsible for establishing specifications or approving purchases of such equipment shall be approved according to the requirements of this section regarding the purchase from an employee with a direct interest in the transaction.



§ 6-24-108 - Reimbursement of expenses.

Nothing in this chapter prevents board members, administrators, or employees from being reimbursed by the appropriate public educational entity for necessary and documented travel or other job-related expenses.



§ 6-24-109 - Emergency purchases.

(a) The provisions of this chapter do not apply to emergency purchases.

(b) Emergency purchases shall only be used for the preservation of life, health, or public property, and shall not be used to substantially improve the condition of an asset prior to the emergency.

(c) Each public educational entity shall maintain records and copies of all documentation relating to and supporting a determination that transactions qualify as emergency purchases.

(d) Any person using emergency purchases to avoid the intent of this chapter shall be guilty of violating the provisions of this chapter.



§ 6-24-110 - General ethical standards for nonemployees.

Any effort by a nonemployee to influence any public educational entity board member, administrator, or employee to breach the standards of ethical conduct stated in this chapter is a breach of ethical standards and punishable under the criminal penalties set forth in this chapter.



§ 6-24-111 - Restrictions on employment of present and former administrators.

(a) (1) Unless written approval is granted by the Commissioner of Education, it is a breach of the ethical standards of this chapter for administrators to be or become the employee, agent, or independent contractor of any party contracting with the public educational entity the administrators serve.

(2) The commissioner's approval letter shall be filed with and maintained by the public educational entity employing the administrator.

(b) Unless written approval is granted by the commissioner, it is a breach of the ethical standards of this chapter for administrators to engage in selling or attempting to sell commodities or services to the public educational entity they served or were employed by for one (1) year following the date employment or service ceased.



§ 6-24-112 - Gratuities and kickbacks.

(a) It is a breach of the ethical standards for any person to offer, give, or agree to give any board member, administrator, or employee a gratuity or an offer of employment in connection with any contract or transaction of a public educational entity.

(b) It is a breach of the ethical standards for any board member, administrator, or employee to solicit, demand, accept, or agree to accept from another person or entity a gratuity or an offer of employment in connection with any contract or transaction of a public educational entity.

(c) It is a breach of the ethical standards for any payment, gratuity, or offer of employment to be made by or on behalf of a person or an entity as an inducement for the award of a contract or transaction with a public educational entity.

(d) The State Board of Education shall issue specific rules and regulations regarding educational or work-related travel, conventions, seminars, and other benefits provided by vendors.



§ 6-24-113 - Awards and grants.

Nothing in this chapter prohibits administrators or employees of public educational entities from receiving monetary or other awards, grants, or benefits from entities generally recognized as providing benefits based upon exceptional skills or exemplary contributions to education.



§ 6-24-114 - Administrative remedies applicable to administrators and employees.

(a) (1) The Department of Education may review alleged violations of this chapter. If the department reviews the allegations and the Commissioner of Education determines that there is adequate evidence of a violation, the commissioner may refer the allegations to the State Board of Education for review.

(2) Upon the state board's approval to review the alleged violation and after reasonable notice in writing to all parties, the state board may schedule a hearing to determine whether an administrator or employee has knowingly violated the provisions of this chapter.

(3) After presentation of all evidence, if the state board determines that the administrator or employee knowingly violated the provisions of this chapter, the state board may provide any or all of the following administrative remedies:

(A) Issue a letter of reprimand; or

(B) Suspend or revoke the administrator's or teacher's Arkansas teaching license for a definite period, or permanently.

(b) After reasonable notice and opportunity for a hearing, a board of a public educational entity may take appropriate administrative remedies against an administrator or employee that has allegedly violated the provisions of this chapter. If an administrator or employee of a public educational entity is charged by the prosecuting attorney for a possible violation of this chapter, the public educational entity's board may, after reasonable notice and opportunity for a hearing, place the individual charged on leave, with or without pay, dismiss the individual, or provide any other proper administrative remedy. If the individual is dismissed by the board due to charges being filed for an alleged violation of this chapter, any employment contracts with the public educational entity shall be deemed void from the date of the action of the board.



§ 6-24-115 - Criminal penalties.

(a) Any board member, administrator, employee, or nonemployee who shall knowingly violate the provisions of this chapter shall be guilty of a felony.

(b) (1) Upon pleading guilty or nolo contendere to or being found guilty of violating this chapter, the court shall order restitution to the public educational entity.

(2) In addition, the court may fine the violator in any sum not to exceed the greater of ten thousand dollars ($10,000) or double the dollar amounts involved in the transactions, sentence the violator to prison for not more than five (5) years, or impose both a fine and imprisonment.



§ 6-24-116 - Request for review of transactions.

At the request of a board of a public educational entity, the executive administrator at a public educational entity, the Commissioner of Education, or the Legislative Joint Auditing Committee, the appropriate prosecuting attorney shall review contracts or transactions for compliance with the provisions of this chapter.



§ 6-24-117 - Board position vacant upon conviction.

If a board member is found guilty of violating the provisions of this chapter, the board member shall immediately cease to be a board member, the position is declared vacant, and a replacement shall be named as provided by law.



§ 6-24-118 - Enforcement.

(a) It shall be the duty and responsibility of the prosecuting attorneys to supervise compliance with this chapter and prosecute persons who violate the chapter.

(b) If the prosecuting attorney fails or refuses to enforce this chapter when the facts are known by the prosecuting attorney, or are called to his or her attention, the Attorney General or any citizen of this state may bring mandamus proceedings to compel the prosecuting attorney to perform his or her duties.

(c) All criminal actions related to alleged violations of this chapter shall be filed in circuit court and shall be subject to the criminal rules and procedures of this state.



§ 6-24-119 - Rules and regulations.

In order to administer the provisions of this chapter, the State Board of Education shall adopt rules and regulations consistent with the provisions and intent of this chapter.






Chapter 25 - Public School Library Media and Technology Act

§ 6-25-101 - Legislative intent.

(a) It is the intent of the General Assembly to articulate the functions served by each of the components of a school library media services program.

(b) The General Assembly is committed to the development and improvement of strong library media programs in all schools.

(c) It is the intent of the General Assembly that library media specialists be given time to fulfill their responsibilities under this subchapter.



§ 6-25-102 - Title.

This subchapter shall be known and may be cited as the "Public School Library Media and Technology Act".



§ 6-25-103 - Library media services program.

(a) A "library media services program" means a program of information and media services in schools delivered by a library media specialist whose job includes duties as:

(1) An information specialist whose primary job function is to:

(A) Provide resources available to patrons through a systematically developed collection within the school and through access to resources outside the school;

(B) Provide assistance to patrons in identifying, locating, and interpreting information housed in and outside the library media center;

(C) Provide learning opportunities related to new technologies, use, and production of a variety of media formats; and

(D) (i) Provide instruction in the use of the library media center.

(ii) Elementary class sessions for a library media specialist shall be limited as provided under subdivision (b)(1) of this section;

(2) An instructional consultant whose primary job function is to:

(A) Participate in building district, department, and grade-level curriculum development and assessment projects;

(B) Provide professional development in new and emerging technologies, use of appropriate technologies, incorporation of technology into the instructional program, and in the laws and policies pertaining to the use and communication of ideas and information, including copyright law; and

(C) Keep patrons informed of new acquisitions of software and hardware and instruct patrons in their optimal use; and

(3) A teacher of information and technology skills whose primary job function is to:

(A) Provide assistance in the use of technology to access information and networks that will enhance access to resources;

(B) Develop and implement a plan that ensures that skills are taught in a logical sequence for kindergarten through grade twelve (K-12);

(C) Provide expertise and instruction in the use of electronic retrieval systems such as electronic card catalogues and computer-generated bibliographies; and

(D) Provide instruction in the use of the library media center.

(b) (1) No less than one-third (1/3) of the library media specialist's time shall be spent as an information specialist, allowing time for administrative tasks such as ordering books and materials, processing items for usage, planning finances and accountability, organizing, directing, and evaluating the library media program, and other management duties.

(2) Class size shall be as set forth in the Standards for Accreditation of Arkansas Public Schools and School Districts.



§ 6-25-104 - Library media specialist.

(a) (1) Only trained and certified library media services program personnel shall be assigned to carry out duties of the library media specialist.

(2) Library media clerks may carry out clerical duties supervised by the library media specialist.

(b) Duties that interfere with library media center responsibilities may not be assigned outside the library media center for the library media specialist.

(c) Equipment and personnel shall be available for the developmentally appropriate production of a wide range of media for students and faculty.



§ 6-25-105 - Establishment of guidelines for the selection, removal, and retention of materials.

(a) Media centers shall have written policies to establish guidelines for the selection, removal, and retention of materials.

(b) The school district shall have a written policy for addressing challenged material.



§ 6-25-106 - Provision of resources.

The school media collection should provide resources that contribute to lifelong learning while accommodating a wide range of differences in instructional methods, interest, and capabilities.






Chapter 26 - Arkansas Teacher Housing Development Act

Subchapter 1 - -- General Provisions

§ 6-26-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Teacher Housing Development Act".



§ 6-26-102 - Definitions.

As used in this chapter:

(1) "Board" means the Board of Trustees of the Arkansas Teacher Housing Development Foundation;

(2) "Department" means the Department of Education;

(3) "Director" means the Director of the Arkansas Teacher Housing Development Foundation;

(4) (A) "Eligible home" means the primary residence of a high-performing teacher that is located within thirty (30) miles of a high-priority school district.

(B) "Eligible home" shall not include any dwelling with a purchase price of more than one hundred thousand dollars ($100,000);

(5) "Foundation" means the Arkansas Teacher Housing Development Foundation;

(6) "High-performing school district" means a school district in the State of Arkansas that has fifty percent (50%) or more of its students performing above proficient on all benchmark examinations;

(7) "High-performing teacher" means a certified teacher who meets one (1) of the following criteria:

(A) Is currently employed at a high-performing school district as a classroom teacher and has three (3) years or more of experience teaching in the subject area that the high-priority school district is seeking;

(B) (i) Is not currently employed at a high-performing school district but in the past has taught at a high-performing school district for a minimum of three (3) years, obtains three (3) letters of recommendations from the high-performing school district at which the teacher has taught in the past that verifies the teacher's effectiveness as a classroom teacher, and explains in a sworn statement as to the reasons why he or she is currently not employed as a classroom teacher in a high-performing school district.

(ii) The three (3) letters of recommendation shall be provided by any of the following:

(a) A principal who supervised and evaluated the teacher when he or she taught at a school in the high-performing school district;

(b) An assistant principal who supervised and evaluated the teacher when he or she taught at a school in the high-performing school district;

(c) The superintendent of the high-performing school district; or

(d) Any other school official at the high-performing school district with knowledge of the teacher's performance during employment at the high-performing school district, including anyone with access to the teacher's personnel file or evaluations; or

(C) (i) Is currently employed at a high-priority school district as a classroom teacher and:

(ii) (a) Has three (3) years or more experience teaching in the subject area at the high-priority school district, has demonstrated the ability to successfully teach children in the high-priority school district, and obtains three (3) letters of recommendations from the high-priority school district at which the teacher is currently teaching that verifies the teacher's effectiveness as a classroom teacher.

(b) The three (3) letters of recommendation shall be provided by any of the following:

(1) The classroom teacher's current immediate supervisor;

(2) The current principal at the classroom teacher's school;

(3) An assistant principal who supervises and evaluates the classroom teacher;

(4) The superintendent of the school district where the classroom teacher teaches; or

(5) Any other school official at the high-priority school district where the classroom teacher currently teaches with knowledge of the classroom teacher's performance, including anyone with access to the classroom teacher's personnel file, evaluations, or student test scores;

(8) "High-priority school district" means a school district that meets the following criteria:

(A) It has had difficulty recruiting and retaining high-performing teachers for any kindergarten through grade twelve (K-12);

(B) It has a critical shortage of teachers qualified to teach for any kindergarten through grade twelve (K-12); and

(C) It has fifty percent (50%) or more students in the district performing below proficient on any or all benchmark examinations; and

(9) "State board" means the State Board of Education.



§ 6-26-103 - Arkansas Teacher Housing Development Foundation.

There is established a foundation to be known as the Arkansas Teacher Housing Development Foundation.



§ 6-26-104 - Purpose.

The purpose of the Arkansas Teacher Housing Development Foundation is:

(1) To develop or to facilitate the development of affordable housing for high-performing teachers in high-priority school districts; and

(2) To provide housing incentives to encourage high-performing teachers to move to high-priority school districts.






Subchapter 2 - -- Board of Trustees of the Arkansas Teacher Housing Development Foundation

§ 6-26-201 - Creation.

(a) The Arkansas Teacher Housing Development Foundation shall be operated and controlled by a board of trustees that consists of nine (9) members as follows:

(1) Three (3) members appointed by the President Pro Tempore of the Senate as follows:

(A) One (1) person selected from a list of no fewer than ten (10) names submitted by the Arkansas Education Association;

(B) One (1) person who is selected from a list of no fewer than ten (10) names submitted by the Arkansas State Chamber of Commerce and the Associated Industries of Arkansas; and

(C) One (1) person who has a minimum of ten (10) years' experience in housing development or fundraising;

(2) Three (3) members appointed by the Speaker of the House of Representatives as follows:

(A) One (1) person selected from a list of no fewer than ten (10) names submitted by the Arkansas Education Association;

(B) One (1) person who is selected from a list of no fewer than ten (10) names submitted by the Arkansas State Chamber of Commerce and the Associated Industries of Arkansas; and

(C) One (1) person who has a minimum of ten (10) years' experience in housing development or fundraising;

(3) The President of the Arkansas Chapter of the National Association of Minority Contractors, or his or her designee;

(4) The President of the Arkansas Development Finance Authority, or his or her designee; and

(5) The Executive Director of the Arkansas Teacher Retirement System, or his or her designee.

(b) The appointed board members shall be residents of the State of Arkansas at the time of appointment and throughout their terms.

(c) Appointments to the board shall be for a term of four (4) years.

(d) (1) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled by appointment by the official that made the appointment.

(2) The new appointee shall serve for the remainder of the unexpired term.

(e) The members shall determine by majority vote who shall serve as chair.

(f) (1) The foundation shall meet at such times and places that the chair deems necessary, but no meetings shall be held outside the State of Arkansas.

(2) Five (5) of the members of the board shall constitute a quorum for the purpose of transacting business.

(3) All actions of the board shall be by a quorum.

(g) All members of the board may receive expense reimbursement in accordance with § 25-16-902 to be paid by the Arkansas Teacher Housing Development Foundation.



§ 6-26-202 - Duties.

(a) The Board of Trustees of the Arkansas Teacher Housing Development Foundation shall elect annually a chair, a secretary, and other officers as the board deems appropriate.

(b) (1) The board shall employ a director who is charged with the management and control of the Arkansas Teacher Housing Development Foundation.

(2) (A) The director shall have the following qualifications:

(i) A bachelor's degree from an accredited four-year university;

(ii) At least five (5) years' management experience; and

(iii) At least seven (7) years' experience in any of the following areas:

(a) Fundraising for nonprofit organizations;

(b) Sales or marketing; or

(c) Governmental relations.

(B) Three (3) of the five (5) years' management experience may be substituted by any of the following:

(i) A master's degree in business administration from an accredited university;

(ii) A doctor of philosophy degree in education from an accredited university; or

(iii) A juris doctorate degree from an accredited law school.

(c) (1) The board shall meet at least four (4) times a year.

(2) The chair is authorized to call special meetings of the board as needed upon two (2) days' written notice to the members.

(3) Any three (3) board members are authorized to call special meetings of the board upon two (2) days' written notice to the members.

(d) The primary objectives of the board shall be as follows:

(1) To determine which school districts in the state fall under the definitions in this chapter for the following:

(A) High-priority school district; and

(B) High-performing school district;

(2) To implement housing incentive programs under this chapter;

(3) To develop new housing incentive programs for high-priority school districts;

(4) To recommend legislation to improve housing incentive programs for high-priority school districts;

(5) To obtain private and public sources of funding for housing incentive programs for high-priority school districts; and

(6) (A) To make recommendations to the Department of Education and the State Board of Education regarding housing incentive programs for high-priority school districts.

(B) The department and the state board shall provide the information and assistance necessary for the board to perform its duties under this chapter.

(e) (1) The board may enter into agreements with other state agencies or entities to develop, fund, implement, or administer the programs in this chapter, including, but not limited to the:

(A) Department of Education;

(B) State Board of Education;

(C) Arkansas Development Finance Authority; and

(D) Arkansas Teacher Retirement System.

(2) The board may contract with private entities to assist with the development, funding, implementation, and administration of the programs in this chapter.

(f) The board shall promulgate rules with respect to this chapter and prescribe the forms and procedures for compliance with the rules.

(g) (1) The board or its designee may:

(A) Accept any gifts, grants, bequests, devises, and donations made to the State of Arkansas for the purpose of funding the Teacher Housing Fund and the programs created under this chapter; and

(B) Deposit any gifts, grants, bequests, devises, and donations so received into the fund.

(2) The board or its designee shall quarterly certify to the Treasurer of State the amount contributed to the fund through private or public sources.

(3) The gifts, grants, bequests, devises, and donations made under this chapter shall be used together with any other funds appropriated or acquired for funding the fund.

(h) The director or his or her designee shall provide an annual report by October 1 of each year to the Chair of the Senate Interim Committee on Education and the Chair of the House Interim Committee on Education. The report shall contain the following information:

(1) A list of the school districts which are high-priority school districts, as determined by the board;

(2) A list of the school districts which are high-performing school districts, as determined by the board;

(3) Current housing incentives that are offered to high-performing teachers who choose to teach in high-priority school districts;

(4) The funding available and the sources for funding for housing incentives for high-priority school districts;

(5) The number of recipients of housing incentives provided under this chapter; and

(6) The list of high-performing teachers who have pending applications for housing benefits under this chapter.






Subchapter 3 - -- Teacher Housing Development Requirements

§ 6-26-301 - Housing incentives for high-priority school districts.

(a) The following housing incentives shall be provided to high-performing teachers who choose to teach in high-priority school districts:

(1) A home loan program; and

(2) A pilot rental housing program.

(b) A high-performing teacher who receives benefits under this chapter shall commit to teach for a minimum of five (5) years in a high-priority school district.



§ 6-26-302 - Home loan program.

(a) The Board of Trustees of the Arkansas Teacher Housing Development Foundation shall develop, implement, and administer a home loan program to provide special home loan financing to high-performing teachers who choose to teach in high-priority school districts.

(b) (1) To the extent allowed by the available loan programs or funding, the following financing options shall be included in the home loan program:

(A) A conventional mortgage available for the purchase of an eligible home, at an interest rate not to exceed six percent (6%) for a thirty-year loan;

(B) A second mortgage, not to exceed twenty percent (20%) of the total cost of an eligible home and at an interest rate not to exceed four percent (4%); and

(C) (i) A forgivable loan equal to not more than ten percent (10%) of the total cost of an eligible home, which is intended as assistance with the down payment.

(ii) The forgivable loan shall be interest free if the high-performing teacher fulfills his or her obligation with the high-priority school district.

(iii) The high-performing teacher shall receive one-fifth (1/5) credit on the forgivable loan for each year that he or she teaches in the high-priority school district.

(2) (A) The Director of the Arkansas Teacher Housing Development Foundation shall provide a report to the House Interim Committee on Education and the Senate Interim Committee on Education as to whether the loan program as provided in this section has been and is being provided to high-performing teachers or whether the loan program has been modified due to the available loan programs or funding during any calendar year.

(B) (i) The report shall include the following:

(a) Data on the terms of each loan provided under this section; and

(b) Any other data that is necessary for the House Interim Committee on Education and the Senate Interim Committee on Education to assess the effectiveness of the loan program.

(ii) The report shall clearly indicate which loans provided under this section meet the requirements of this section and which loans have been modified due to the available loan programs or funding.

(c) (1) A high-performing teacher who chooses to teach in a high-priority school district has the option of using all or part of the financing options available under this section.

(2) A high-performing teacher who chooses to teach in a high-priority school district may exercise the right to the financing options available under this section for a maximum of five (5) years after choosing to teach in a high-priority school district.

(d) (1) If the high-performing teacher stops teaching in the high-priority school district for any reason within five (5) years after exercising an option for a conventional mortgage or second mortgage under this section, then the remaining balance on the conventional mortgage or second mortgage shall become due and payable within three (3) months of the termination of the high-performing teacher's service to the high-priority school district.

(2) (A) If the high-performing teacher stops teaching in the high-priority school district for any reason within five (5) years after exercising an option for a forgivable loan under this section, then the remaining balance on the forgivable loan shall become due and payable within three (3) months of the termination of the high-performing teacher's service to the high-priority school district.

(B) The board may develop a supplemental loan program that converts the forgivable loan into a conventional loan for high-performing teachers who do not fulfill their obligation.



§ 6-26-303 - Pilot rental housing program.

(a) A pilot rental housing program shall be developed, implemented, and administered by the Board of Trustees of the Arkansas Teacher Housing Development Foundation in four (4) high-priority school districts in the state, one (1) in each congressional district of the state.

(b) (1) The rental housing units shall be provided to high-performing teachers who choose to teach in high-priority school districts.

(2) Only upon the approval of the board and only if the housing is not able to be used by high-performing teachers in a high-priority school district, the developer may lease to the following persons in order of preference:

(A) Other certified staff of the high-priority school district;

(B) Other noncertified staff of the high-priority school district; or

(C) Any other person with a gross income of thirty-five thousand dollars ($35,000) or less.

(3) (A) The Director of the Arkansas Teacher Housing Development Foundation shall provide a report to the House Interim Committee on Education and the Senate Interim Committee on Education as to whether the pilot rental housing program as provided in this section has been and is being provided to high-performing teachers or whether the pilot rental housing program has been modified due to the available loan programs or funding during any calendar year.

(B) (i) The report shall include the following:

(a) Data on the terms of each pilot rental housing program developed under this subchapter; and

(b) Any other data that is necessary for the House Interim Committee on Education and the Senate Interim Committee on Education to assess the effectiveness of the pilot rental housing program.

(ii) The report shall clearly indicate whether the pilot rental housing that has been developed meets the requirements of this subchapter and shall provide details on any modification of the pilot rental housing due to the available loan programs or funding.

(c) The reduced rate shall be at least fifty percent (50%) less than the fair rental value of the rental housing unit.

(d) To the extent allowed by the available loan programs or funding, the rental housing units offered shall include two (2) of the following sizes, to be determined based on the expected demand by high-performing teachers who will likely be attracted to the high-priority school district:

(1) A two-bedroom unit with one (1) bathroom and a minimum of eight hundred square feet (800 sq. ft.);

(2) A three-bedroom unit with two (2) bathrooms and a minimum of twelve hundred square feet (1200 sq. ft.); or

(3) A four-bedroom unit with two and one-half (21/2) bathrooms and a minimum of fifteen hundred square feet (1500 sq. ft.).

(e) To the extent allowed by the available loan programs or funding, the rental housing offered shall:

(1) Include all of the following new or late model, fully-functioning appliances:

(A) Refrigerator with ice maker;

(B) Stove and oven;

(C) Microwave oven;

(D) Dishwasher;

(E) Full-sized washer and dryer; and

(F) Central heat and air conditioning;

(2) Be constructed to meet or exceed the local building and fire codes;

(3) Be constructed to be energy efficient; and

(4) (A) If the pilot rental housing program is only serving one (1) school district, then be located no farther than three (3) miles beyond the high-priority school district boundaries at which the high-performing teachers are being hired.

(B) If the pilot rental housing program is serving two (2) or more school districts, then be located no farther than twenty (20) miles from any of the school districts using the housing.

(f) (1) Temporary rental housing may be provided to high-performing teachers during the time that new rental housing units are being constructed or existing rental housing units are being remodeled.

(2) Temporary rental housing does not have to meet the requirements of this section.

(3) If the high-performing teacher is required to remain in temporary rental housing for more than one (1) year, the high-performing teacher can choose any of the following to compensate him or her for the lesser rental housing units provided:

(A) A cash supplement of not less than twelve hundred dollars ($1,200) per year that the teacher is required to live in the temporary rental housing and not more than the difference between the fair rental value of the rental housing unit that is required under this section and the temporary rental housing unit that is provided; or

(B) An additional interest-free, forgivable loan for the purchase of a home under § 6-26-302 for not more than two thousand five hundred dollars ($2,500) to be forgiven after the fulfillment of one (1) year of service from the date that the loan is disbursed.



§ 6-26-304 - Development of the pilot rental housing program.

(a) The Arkansas Teacher Housing Development Foundation or its designee shall receive proposals from developers for the construction of the rental housing units.

(b) (1) The Director of the Arkansas Teacher Housing Development Foundation shall recommend to the Board of Trustees of the Arkansas Teacher Housing Development Foundation which developer shall construct the rental housing units in each congressional district.

(2) The board shall either approve or reject the director's recommendations for the developer of the rental housing units.

(3) If the board rejects any of the director's recommendations, then the director shall recommend another developer that submitted a proposal.

(4) This process shall continue until a developer is approved by the board for each of the four (4) congressional districts.

(c) A preference shall be given to proposals submitted by developers located in the congressional district of the high-priority school district, but this preference shall not be the single determining factor.

(d) The foundation or its designee shall provide low-interest loans to the selected developers in the amount necessary to construct rental housing units to meet the housing needs for the expected number of high-performing teachers attracted to the area who will choose rental housing units.

(e) (1) Upon completion of the construction of the rental housing units, the developer shall operate the rental housing units until the loan is repaid.

(2) The developer and the foundation shall agree on the amount necessary to compensate the developer for the fair rental value of the rental housing units, considering the amount of rent the teacher is paying.



§ 6-26-305 - Teacher Housing Fund.

(a) All moneys received by the Arkansas Teacher Housing Development Foundation shall be deposited into one (1) or more accounts at a financial institution located in the State of Arkansas and shall be known as the Teacher Housing Fund.

(b) The fund shall be treated as a cash fund under § 19-4-801 et seq.

(c) The moneys in the fund are declared to be revenues of the state and shall be expended only by the foundation and only for the purposes stated in this chapter.

(d) The foundation shall promulgate all rules necessary for implementing the program under this chapter and administering the fund.









Chapter 27 - Educational Access for Military Children

§ 6-27-101 - Findings.

The General Assembly finds that:

(1) Access to education is challenging for a child of a military family due to frequent moves and deployment of his or her parents;

(2) A child of a military family encounters difficulties due to the transfer of education records and variations in entrance and age requirements;

(3) The student placement process should aid a child of a military family in attendance requirements, scheduling, sequencing, grading, course content, and assessment;

(4) Qualification and eligibility guidelines should be consistent so that a child of a military family may continue his or her educational experience;

(5) On-time graduation of a child of a military family is necessary and possible;

(6) The uniform collection and sharing of information between states, schools, and military families will enable a smooth transition and successful matriculation for the student; and

(7) Flexibility and cooperation between the educational system, the parent, and the student are essential to the academic success of a child of a military family.



§ 6-27-102 - Definitions.

As used in this chapter:

(1) "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. § 12301 et seq. and 10 U.S.C. § 12401 et seq. as they existed on January 29, 2009;

(2) "Child of a military family" means a school-aged child in the household of a person on active duty who is enrolled in kindergarten through grade twelve (K-12);

(3) "Deployment" means the period one (1) month before departure of the person on active duty from his or her home station on military orders through six (6) months after return to his or her home station;

(4) "Education records" means the official records, files, and data maintained by the local education agency and kept in the student's cumulative folder, including general identifying data, records of attendance and academic work completed, records of achievement, and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs;

(5) "Extracurricular activities" means voluntary activities sponsored by the school, local education agency, or an organization sanctioned by the local education agency, including preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities;

(6) "Local education agency" means a public authority legally recognized by the state as an administrative agency to provide control and direction for kindergarten through grade twelve (K-12) public education;

(7) "Receiving school" means the school in a state to which a child of a military family is sent, brought, or caused to be sent or brought;

(8) "Sending school" means the school in a state from which a child of a military family is sent, brought, or caused to be sent or brought;

(9) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of Northern Marianas Islands, and any other United States territory;

(10) "Student" means the child of a military family enrolled in kindergarten through grade twelve (K-12);

(11) "Transition" means:

(A) The formal and physical process of transferring from the sending school to the receiving school; or

(B) The period of time in which a student moves from the sending school in a state to a receiving school in a state;

(12) "Uniformed services" means the United States Army, Navy, Air Force, Marine Corps, and Coast Guard; and

(13) "Veteran" means a person who served in the uniformed services and who was discharged or released under conditions other than dishonorable.



§ 6-27-103 - Applicability.

(a) (1) This chapter shall apply to a child of:

(A) An active duty member of the uniformed services, including a member of the National Guard and Reserve;

(B) A member of the uniformed services who is severely injured and medically discharged;

(C) A member of the uniformed services who is severely injured and retired; and

(D) A member of the uniformed services who dies on active duty or as a result of injuries sustained on active duty.

(2) This chapter shall apply to a child under subdivisions (a)(1)(B)-(D) of this section for a period of one (1) year after the medical discharge, retirement, or death of the member of the uniformed services.

(b) This chapter shall not apply to a child of:

(1) An inactive member of the National Guard and Reserve;

(2) A retired member of the uniformed services, except as provided in subsection (a) of this section;

(3) A veteran of the uniformed services, except as provided in subsection (a) of this section; and

(4) Any other United States Department of Defense personnel or any other federal agency civilian and contract employee not defined as an active duty member of the uniformed services.

(c) This chapter shall apply only to local education agencies as defined in this chapter.



§ 6-27-104 - Receiving school -- Education records.

(a) To satisfy records requirements upon a student's enrollment at a receiving school, a receiving school shall accept a student's:

(1) Official education record; or

(2) Unofficial education record, if the official education record is unavailable at the time of enrollment.

(b) Upon receipt of the unofficial education record by a receiving school, the receiving school shall enroll and appropriately place the student based on the information provided in the unofficial record pending validation by the official education records.

(c) Simultaneous with the enrollment and conditional placement of the student submitting an unofficial education record, the receiving school shall request and work to obtain the student's official education record from the sending school.



§ 6-27-105 - Receiving school -- Required immunizations.

The receiving school shall allow thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Department of Education for the student to:

(1) Obtain required immunizations; or

(2) (A) Receive an initial required immunization in a series of required immunizations.

(B) However, the student shall obtain the entirety of his or her required immunizations within twelve (12) months from the date of enrollment.



§ 6-27-106 - Receiving school -- Course or program placement.

(a) A receiving school shall initially place the student in the equivalent grade, course, or program, including special education, until appropriate evaluations are performed by the receiving school to ensure appropriate placement based on education assessments conducted at the sending school including:

(1) Gifted and talented;

(2) English as a second language;

(3) Honors;

(4) International baccalaureate;

(5) Advanced placement; and

(6) Vocational, technical, and career pathways courses.

(b) A home-schooled student shall be placed according to the process outlined in § 6-15-501 et seq. for placement of a home-schooled student in a public school.

(c) The local education agency may waive course and program prerequisites or other preconditions for placement in courses or programs offered in the jurisdiction of the local education agency.



§ 6-27-107 - Receiving school -- Grade placement.

A receiving school shall allow a student, regardless of age, to:

(1) Continue enrollment at the grade level in the receiving school commensurate with the grade level, including kindergarten, in the sending school at the time of transition; or

(2) Enroll in the next highest grade if the student satisfactorily completed the prerequisite grade level at the sending school.



§ 6-27-108 - Receiving school -- Special education services.

(a) A receiving school shall initially provide comparable services to a student with disabilities based on his or her current individualized education plan as required by the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., as it existed on February 1, 2009.

(b) A receiving school shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II plan, to provide the student with equal access to education as required by Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 and Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12165, as they existed on February 1, 2009.



§ 6-27-109 - Receiving school -- Student transfer in grade twelve.

To facilitate the on-time graduation of a child of a military family transferring in grade twelve (12), a receiving school shall:

(1) (A) Waive specific courses required for graduation if similar course work has been satisfactorily completed at a sending school or shall provide reasonable justification for denial.

(B) If a waiver is not granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of completing required coursework so that graduation may occur on time;

(2) Accept exit exams, end-of-course exams, or alternative testing required for graduation from the sending school in lieu of testing requirements for graduation in the receiving school; and

(3) (A) Work with the sending school if the student transferring at the beginning or during grade twelve (12) is ineligible to graduate from the receiving school after all alternatives have been considered to ensure the receipt of a diploma from the sending school if the student meets the graduation requirements of the sending school.

(B) If the sending school fails to issue a diploma, the receiving school shall use best efforts to facilitate the on-time graduation of the student in accordance with subdivisions (1) and (2) of this section.



§ 6-27-110 - Sending school -- Education records.

(a) The sending school shall prepare and furnish to the parent of a student leaving the school:

(1) Official education records; or

(2) Unofficial education records, if official records cannot be released to the parent for the purpose of transfer.

(b) The sending school shall process and furnish the official education records to the receiving school within ten (10) days of receiving a request from the receiving school.



§ 6-27-111 - Sending school -- Student transfer in grade twelve.

A sending school shall work with the receiving school to facilitate the on-time graduation of the student transferring at the beginning or during grade twelve (12) if the student is ineligible to graduate from the receiving school and ensure the receipt of a diploma from the sending school if the student meets the graduation requirements of the sending school.



§ 6-27-112 - Authorization for enrollment.

(a) A special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law, shall be sufficient for enrollment and for all other actions requiring parental participation and consent if the parent is not available.

(b) (1) A student placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent may continue to attend the school in which he or she was enrolled while residing with the custodial parent.

(2) The cost of transporting the student to and from school shall be the responsibility of the student if the student resides outside the school district in which he or she attends school.

(c) State and local education agencies shall facilitate the opportunity for student inclusion in extracurricular activities, regardless of application deadlines, to the extent the student is otherwise qualified.



§ 6-27-113 - Absence due to military deployment.

A student shall be granted additional absences at the discretion of the local educational agency superintendent to visit with his or her parent or legal guardian if the parent or legal guardian is a member of the uniformed services and has:

(1) Been called to active duty or is on leave from active duty; or

(2) Returned from deployment to a combat zone or combat support posting.






Chapter 28-39 - [Reserved.]

[Reserved]






Subtitle 3 - Special Educational Programs

Chapter 40 - General Provisions

[Reserved]



Chapter 41 - Children with Disabilities

Subchapter 1 - -- General Provisions

§ 6-41-101 - Services to children with disabilities in nonpublic schools.

(a) Prior to expending any funding for new programs for children with disabilities that include funding for evaluation, counseling, assessment, personnel, equipment, or other capital outlay in other than public schools, the Department of Workforce Education shall publish a public notice of the intent to provide additional special services to the disabled, specifying the services in the public notice, and inviting organizations that are recognized by the state to provide education, assessment, jobs skills training, or vocational education to children with disabilities to submit proposals to provide the additional special services.

(b) The department may award one (1) or more contracts to any organization that can fulfill the goals and objectives of the program, or the department may assume responsibility for implementing the program.



§ 6-41-102 - Extended year program.

The extended year program for school-age children with disabilities shall be established and implemented by school districts as established by the individualized education program of the child during the summer at the close of each school year.



§ 6-41-103 - Identification of children with specific learning disabilities.

(a) As used in this section, the term "specific learning disability" means a disorder in one (1) or more of the basic psychological processes involved in understanding or in using language, spoken or written, which may manifest itself in an imperfect ability to listen, think, speak, write, spell, or to do mathematical calculations. The term includes such conditions as perceptual handicaps, brain injury, minimal brain dysfunction, dyslexia, and developmental aphasia. The term does not include children who have learning problems that are primarily the result of visual, hearing, or motor handicaps, of mental retardation, or of environmental, cultural, or economic disadvantage.

(b) It is the intent of the General Assembly to identify children with specific learning disabilities and to provide training for teachers encountering children with these problems in the regular classroom. The intent is not to increase the identification of students in special education, but rather to increase the ability of teachers to meet the needs of these students in the regular classroom.

(c) (1) The Department of Education shall develop an in-service program to train teachers in the recognition of children with specific learning disabilities and in teaching strategies for those students.

(2) Districts are required to keep on file in their school district a plan for implementing the recognition of children with specific learning disabilities and for incorporating teaching strategies for those students in the regular classroom.

(d) The department shall adopt rules and regulations requiring all public schools in the state to identify all children with specific learning disabilities.



§ 6-41-104 - Services for children determined in another state to be eligible for services due to a behavioral disability.

(a) This section applies to a child who:

(1) Enrolls for the first time in special education services at an Arkansas public school; and

(2) Has been previously determined by a school district in another state to be eligible for special education services due to a behavioral disability.

(b) The Arkansas public school district shall conduct an evaluation of the child consistent with federal and state rules to determine the appropriate special education disability category recognized in this state, if any.

(c) (1) If a child with a disability who had an individualized education program that was in effect in a previous public agency in another state transfers to a public agency in this state and enrolls in a new school within the same school year, the new public agency in consultation with the parents must provide the child with free appropriate public education including services comparable to those described in the child's individualized education program from the previous public agency until such time as the new public agency:

(A) Conducts an evaluation pursuant to 34 C.F.R. § 300.304 through 34 C.F.R. § 300.306, if determined to be necessary by the new public agency; and

(B) Develops, adopts, and implements a new individualized education program, if appropriate, that meets the applicable requirements in 34 C.F.R. § 300.320 through 34 C.F.R. § 300.324.

(2) If the child's behavior results in an out-of-school suspension of ten (10) or more consecutive or nonconsecutive days or an expulsion during the period of time the child receives special education services under the disability category of behavioral disability, the child's individualized education program team shall meet to review the child's individualized education program, including the behavioral needs of the child and the current placement of the child, consistent with federal and state rules dealing with special education and related services.

(d) The Department of Education shall have the authority to promulgate rules as necessary to carry out the provisions of this section.






Subchapter 2 - -- Children with Disabilities Act

§ 6-41-201 - Title.

This subchapter shall be known as the "Children With Disabilities Act of 1973".



§ 6-41-202 - Purposes and applicability.

(a) (1) It is the policy of this state to provide and to require school districts to provide, as an integral part of the public schools, a free appropriate public education for students with disabilities.

(2) The State Board of Education is expressly authorized to assign responsibility for providing free appropriate public education of any child with a disability to an appropriate school district.

(b) The provisions of this section shall apply to all political subdivisions of the state that are involved in the education of children with disabilities, including without limitation the state educational agency, local educational agencies, educational service agencies, public charter schools that are not otherwise included as local educational agencies or educational service agencies and are not a school of a local educational agency or educational service agency, other state agencies and schools, including without limitation the Department of Mental Health and Welfare and state schools for children with deafness or children with blindness, and state and local juvenile and adult correction facilities.

(c) The provisions of this section shall be binding on each public agency in the state that provides special education and related services to children with disabilities, regardless of whether that agency is receiving funds under Part B of the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

(d) Each public agency in the state is responsible for ensuring that the rights and protections under Part B of the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., are given to children with disabilities referred to or placed in private schools and facilities by that public agency or placed in private schools by their parents under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

(e) The state educational agency is responsible for ensuring that the requirements of this section are carried out and that each educational program for children with disabilities administered within the state, including without limitation each program administered by any other state or local agency, is under the general supervision of the persons responsible for educational programs for children with disabilities in the state educational agency and meets the educational standards of the state educational agency, including without limitation the requirements of the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.



§ 6-41-203 - Definitions.

As used in this subchapter:

(1) "A child with a disability" means a person between three (3) and twenty-one (21) years of age evaluated in accordance with the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., as having mental retardation, a hearing impairment including without limitation deafness, a speech or language impairment, a visual impairment including without limitation blindness, a serious emotional disturbance, an orthopedic impairment, autism, traumatic brain injury, other health impairments, a specific learning disability, deaf-blindness, or multiple disabilities and who, by reason thereof, needs special education and related services;

(2) "Board" means the State Board of Education; and

(3) (A) "Special education" means specially designed instruction at no cost to the parents to meet the unique needs of a child with a disability, including instruction conducted in the classroom, in the home, in hospitals and institutions, in other settings, and instruction in physical education.

(B) Special education includes each of the following, if the services otherwise meet the requirements of this definition:

(i) Speech-language pathology services or any other related service if the service is considered special education rather than a related service under state standards;

(ii) Travel training; and

(iii) Vocational education.



§ 6-41-204 - Least restrictive environment.

(a) Each public agency shall ensure that:

(1) To the maximum extent appropriate, a child with a disability, including a child in a public or private institution or other care facility, is educated with children who are nondisabled; and

(2) Special classes, separate schooling, or other removal of a child with a disability from the regular educational environment may occur only if the nature or severity of the disability is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

(b) The state funding mechanism shall not:

(1) Result in placements that violate the requirements of subsection (a) of this section; or

(2) Distribute funds on the basis of the type of setting in which a child is served in a manner that results in the failure to provide a child with a disability free appropriate public education according to the unique needs of the child with a disability, as described in the child's individualized education program.



§ 6-41-205 - Provision for education.

The State Board of Education shall provide or cause to be provided by school districts, or in some cases by other departments of state government, by institutions, or by private facilities, all regular and special education, corrective, and supporting services required by children with disabilities to the end that they shall receive the benefits of a free and appropriate public education.



§ 6-41-206 - Responsibilities of state and school districts.

(a) (1) The responsibility of school districts and the state to provide free public education for children with disabilities is not diminished by the availability of private schools and services.

(2) Whenever private schools and services are utilized, it continues to be the responsibility of the appropriate local school district and the State Board of Education to assure an appropriate quantity and quality of instructional and related services, to assure the protection of all other rights, and to ascertain that all children with disabilities receive the educational and related services and rights to which the law of this state entitles them.

(b) It shall be the responsibility of the local school district and the state to provide a free and appropriate public education based upon the individualized education program developed for the child.



§ 6-41-207 - Duties of the State Board of Education.

(a) The State Board of Education is empowered to initiate, inspect, approve, and supervise a program of education for children with disabilities as defined in this subchapter.

(b) It is also designated as the agency for cooperation with the state and federal governments, the approved treatment centers, the institutions, and the local schools in carrying out the provisions of this subchapter.

(c) The board shall make the necessary rules and regulations in keeping with the provisions of this subchapter and shall employ the necessary personnel for the proper administration of this subchapter if funds are made available for this purpose.

(d) The board shall have authority to require such reports as it deems advisable so long as the requirements are in keeping with this subchapter.

(e) The board, in keeping with federal requirements, is designated as the agency having general educational supervision over public agencies which provide educational services to children with disabilities as defined in this subchapter to ensure that each public agency complies with state and federal regulations pursuant to the education of children with disabilities.

(f) The board, in compliance with federal enforcement requirements, is authorized to disallow the generation of all state aid to children with disabilities to any local school district or education service cooperative that fails to comply with state and federal regulations, as determined by independent hearing officers, agency hearing decisions, agency complaint investigation decisions, agency compliance monitoring reports, or agency jurisdictional decisions. The board is authorized to set aside funds disallowed under this subsection (b) and to utilize such funds for the provision of a free and appropriate public education to appropriate children with disabilities.



§ 6-41-208 - Contracts for services.

(a) The State Board of Education is granted authorization to contract primarily for appraisal and support services with the Department of Human Services, physicians, or other individuals or organizations that, in the opinion of the board, possess the necessary expertise to warrant a contract.

(b) In the event of contract, fees paid by the board may not exceed the amounts that would be paid by a private individual for those services.



§ 6-41-209 - Cooperation among state agencies.

The State Board of Education is granted authority to and is directed to cooperate with the Department of Human Services and with available treatment institutions and qualified individuals in order to provide diagnostic services to children with disabilities in need of such services.



§ 6-41-210 - Special Education Section for children with disabilities.

(a) There is established in the Department of Education a Special Education Section.

(b) The section shall be headed by an associate director, who shall be qualified by education, training, and experience to take responsibility for, and give direction to, the programs of the department relating to children with disabilities.

(c) Implementation of this section shall be dependent upon funds being made available to the department for this purpose.



§ 6-41-211 - Advisory Council for the Education of Children with Disabilities.

(a) (1) There shall be an Advisory Council for the Education of Children with Disabilities, which shall advise and consult with the Commissioner of Education and the Associate Director of the Special Education Section of the Department of Education and which shall engage in such other activities as are set forth in this section.

(2) The advisory council shall be advisory only and shall have no administrative responsibility or authority.

(b) (1) The advisory council shall be composed of individuals involved in, or concerned with, the education of children with disabilities, including:

(A) Parents of persons from birth to twenty-six (26) years of age with disabilities;

(B) Individuals with disabilities;

(C) Teachers;

(D) Representatives of institutions of higher education that prepare special education and related services personnel;

(E) State and local education officials, including officials who carry out activities under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act, 42 U.S.C. § 11431 et seq.;

(F) Administrators of programs for children with disabilities;

(G) Representatives of other state agencies involved in the financing or delivery of related services to children with disabilities;

(H) Representatives of private schools and public charter schools;

(I) Not fewer than one (1) representative of a vocational, community, or business organization concerned with the provision of transitional services to children with disabilities;

(J) Representatives from the state juvenile and adult corrections agencies; and

(K) A representative from the Arkansas child welfare agency responsible for foster care.

(2) A majority of the members of the panel shall be individuals with disabilities or parents of persons from birth to twenty-six (26) years of age with disabilities.

(c) (1) The commissioner shall appoint the members of the advisory council for three-year terms.

(2) Appointees may be eligible for reappointment for one (1) term.

(d) Vacancies which leave unexpired terms shall be filled in the regular manner for the unexpired period of time, and vacancies as a result of expiration of terms shall be filled in the regular manner for three-year periods.

(e) The advisory council shall elect annually its own chair and vice chair.

(f) The associate director shall meet with and act as secretary to the advisory council and, subject to the availability of personnel, facilities, and appropriations, shall furnish meeting facilities and staff services for the advisory council.

(g) The advisory council shall:

(1) Advise the Department of Education of unmet needs within the state in the education of children with disabilities;

(2) Comment publicly on any rules or regulations proposed by the state regarding the education of children with disabilities;

(3) Advise the department in developing evaluations and reporting on data to the Secretary of Education under 20 U.S.C. § 1418;

(4) Advise the department in developing corrective action plans to address findings identified in federal monitoring reports under Title 20, Chapter 33, Subchapter II of the United States Code; and

(5) Advise the department in developing and implementing policies relating to the coordination of services for children with disabilities.



§ 6-41-212 - Facilities.

(a) Physical aspects and specifications for buildings, classrooms, and other facilities for, or likely to be used by, children with disabilities shall be approved by the Division of Public School Academic Facilities and Transportation or a designee.

(b) The division or a designee of the division is required to review plans for public school construction or remodeling that are designed for children with disabilities to ensure accessibility and usefulness for that purpose.



§ 6-41-214 - Eligibility.

Specific eligibility requirements for admission to these special services shall be the responsibility of the State Board of Education.



§ 6-41-215 - Tests and examinations -- Evaluation of child.

(a) Every school district shall test and examine, or cause to be tested and examined, each child it believes has disabilities.

(b) The tests and examinations shall be administered in accordance with rules and regulations of the State Board of Education.

(c) The evaluation shall be made by a multidisciplinary team or group of persons, including at least one (1) teacher or other specialist with knowledge in the area of suspected disability.

(d) The child shall be assessed in all areas related to the suspected disability, including, when appropriate, health, vision, hearing, social and emotional status, general intelligence, academic performance, communicative status, and motor abilities.

(e) No single procedure shall be used as the sole criterion for determining an appropriate educational program for a child.



§ 6-41-216 - Tests and evaluations -- Change of child's status -- Hearings.

(a) All decisions pertaining to change in the educational status of a child shall follow due process procedures established by the State Board of Education.

(b) Due process shall include:

(1) Providing for prior notification to parents of testing and provision of special education services;

(2) The right to request educational evaluation and special education services; and

(3) The right to hearing and appeal of educational decisions.

(c) (1) The board shall prescribe rules and regulations governing hearings and appeals.

(2) Hearings shall be conducted by individuals referred to as "hearing officers" under this section.

(3) (A) The Special Education Section in the Department of Education shall establish standards and qualifications for individuals to serve as hearing officers.

(B) Neither an employee of the Department of Education nor an employee of the local school district involved in a particular hearing may serve as a hearing officer.

(C) Professional service contracts with individuals made for the purpose of compensating them for services rendered in connection with hearings shall not constitute employment.

(d) An individual serving as a qualified hearing officer at an assigned hearing shall be immune from civil suit brought by either party for the consequences of actions required of a hearing officer.

(e) (1) An individual serving as a qualified hearing officer under this section shall have the power to issue subpoenas and to bring before him or her as a witness any person in this state.

(2) The hearing officer shall issue a subpoena upon the request of any party to a pending proceeding.

(3) The writ shall be directed to the sheriff of the county where the witness resides or may be found.

(4) The writ may require the witness to bring with him or her any book, writing, or other thing under the witness's control that he or she is bound by law to produce in evidence.

(5) Service of the writ shall be in the manner as provided by law for the service of subpoenas in civil cases.

(f) (1) A witness who has been served by subpoena in the manner provided by law and who shall have been paid or tendered the legal fees for travel and attendance as provided by law shall be obligated to attend for examination of the trial of the cause pending before the state board.

(2) In the event that a witness has been served with subpoenas as provided under this section and fails to attend the hearing in obedience to the subpoena, the hearing officer may apply to the circuit court of the county in which the hearing officer is having the hearing for an order causing the arrest of the witness and directing that the witness be brought before the court.

(3) The court shall have the power to punish the disobedient witness for contempt as provided by law in the trial of civil cases.

(4) The disobedient witness shall be liable in damages for nonattendance to the trial or hearing as provided by law.

(g) Any party aggrieved by the findings and final decision made by the hearing officer shall have ninety (90) days from the date of the decision of the hearing officer to bring a civil action with respect to the complaint presented in either federal district court or a state court of competent jurisdiction pursuant to the Individuals with Disabilities Education Act, as amended, without regard to the amount, if any, in controversy.



§ 6-41-217 - Individualized education program.

(a) Before any action is taken with respect to the initial placement of a child with disabilities in a special education program, a full and individual evaluation of the child's educational needs must be conducted.

(b) (1) Prior to placement in special education services, each child must have an individualized education program.

(2) The term "individualized education program" or "IEP" means a written statement for each child with disabilities that is developed, reviewed, and revised in accordance with the requirements of the Individuals with Disabilities Education Act.

(3) The individualized education program shall include:

(A) A statement of the child's present levels of academic achievement and functional performance, including:

(i) How the child's disability affects the child's involvement and progress in the general education curriculum;

(ii) For preschool children, as appropriate, how the disability affects the child's participation in appropriate activities; and

(iii) For children with disabilities who take alternate assessments aligned to alternate achievement standards, a description of benchmarks or short-term objectives;

(B) A statement of measurable annual goals, including academic and functional goals, designed to:

(i) Meet the child's needs that result from the child's disability in order to enable the child to be involved in and to make progress in the general education curriculum; and

(ii) Meet each of the child's other educational needs that result from the child's disability;

(C) A description of how the child's progress toward meeting the annual goals described in subdivision (b)(3)(B) of this section will be measured and when periodic reports will be provided on the progress the child is making toward meeting the annual goals, including, but not limited to, the use of quarterly or other periodic reports, concurrent with the issuance of report cards;

(D) A statement of the special education and related services and supplementary aids and services, based on peer-reviewed research to the extent practicable, to be provided to the child, or on behalf of the child, and a statement of the program modifications or supports for school personnel that will be provided for the child:

(i) To advance appropriately toward attaining the annual goals;

(ii) To be involved in and to make progress in the general education curriculum in accordance with this section and to participate in extracurricular and other nonacademic activities; and

(iii) To be educated and to participate with other children with disabilities and nondisabled children in the activities described in this section;

(E) An explanation of the extent, if any, to which the child will not participate with nondisabled children in the regular class and in the activities described in this section;

(F) (i) A statement of any individual-appropriate accommodations that are necessary to measure the academic achievement and functional performance of the child on statewide and districtwide assessments consistent with the Individuals with Disabilities Education Act, regarding participation in assessments of students with disabilities in all general statewide and districtwide assessment programs.

(ii) If the individualized education program team determines that the child shall take an alternative assessment on a particular statewide or districtwide assessment of student achievement, a statement of why:

(a) The child cannot participate in the regular assessment; and

(b) The particular alternate assessment selected is appropriate for the child;

(G) The projected date for the beginning of the services and modifications described in this section, and the anticipated frequency, location, and duration of those services and modifications; and

(H) (i) (a) Beginning not later than the first individualized education plan to be in effect when the child is sixteen (16) years of age and updated annually thereafter, appropriate measurable postsecondary goals based upon age-appropriate transition assessments related to training, education, employment, and when appropriate, independent living skills.

(b) The individualized education program shall also include the transition services, including courses of study, needed to assist the child in reaching those goals.

(ii) Beginning no later than one (1) year before the child reaches the age of majority under state law, a statement that the child has been informed of his or her rights under this title, if any, that will transfer to the child on reaching the age of majority under the Individuals with Disabilities Education Act.

(c) Nothing in this section shall be construed to require the individualized education program team to include information under one (1) component of a child's individualized education program that is already contained under another component of such individualized education program.



§ 6-41-218 - Tests and evaluations -- Records.

(a) Every public school district shall make and keep current a list of all children with disabilities tested and examined.

(b) The results of tests and examinations shall be confidential except that the parent or guardian and the child age eighteen (18) or over shall have access to the results, and physicians and other specialists may be given the results with the permission of the parent or guardian or child age eighteen (18) or over.



§ 6-41-219 - Tests and evaluations -- Children in private schools.

The requirements of §§ 6-41-215 -- 6-41-217 shall not apply to children attending private schools on a mandatory basis but may apply on a voluntary basis.



§ 6-41-220 - Equality in expenditure.

(a) (1) It is the responsibility of school districts to expend effort on behalf of the education of each child with disabilities equal to the effort expended on account of the education of each child who does not have a disability.

(2) Any additional effort necessary to provide supplemental aids and services shall be the ultimate responsibility of the state but shall, to the maximum extent practicable, be the responsibility of the local school districts.

(b) (1) Two (2) or more school districts may join together to establish special classes for children with disabilities.

(2) In such event, one (1) school district shall be designated as the controlling agent, and all reimbursement for the education of children with disabilities from the State Board of Education shall be made to this school district.

(3) Local revenues or tuition from other districts participating in the cooperative will be paid to the controlling school district on an accepted prorated formula per child.



§ 6-41-221 - Receipt and disbursement of federal funds.

(a) (1) The State Board of Education is designated as the state agency to receive and disburse federal funds designed to improve educational opportunities provided for children with disabilities as defined in this subchapter.

(2) The funds shall not include moneys appropriated by Congress that are designated specifically for use by other agencies, institutions, or treatment facilities for children with disabilities.

(b) The specific intention of this section is to provide that the board is designated as the state agency to receive and disburse federal and state funds made available to this state for education of children with disabilities, except as specifically provided for otherwise by Congress or the General Assembly, and no other interpretation shall be given to it.

(c) (1) It is declared to be the intent of the General Assembly that, of the state funds allocated and appropriated to the board for children with disabilities, the board is authorized to spend no more than two percent (2%) of the funds or appropriations, or both, for program costs necessary at the state level to implement the intent of this subchapter.

(2) The costs may include, but are not necessarily limited to, the programs or services benefitting children with disabilities such as consultative services, workshop expenses, institutional materials, council expenses, in-service programs, scholarships for teachers of children with disabilities, and testing programs.

(d) The board shall develop such plans and procedures as may be required in order to receive and disburse federal funds for children with disabilities.



§ 6-41-223 - Reports.

Each school district shall report annually to the State Board of Education at a prescribed due date the extent to which it is at that time providing for the special education for children with disabilities, as necessary to implement the policy of this subchapter.






Subchapter 3 - -- Special Education Programs Generally

§ 6-41-301 - Purpose.

The purpose of this subchapter is to provide competent educational services for exceptional children of the state as defined in § 6-41-302 for whom the regular public school facilities are not available or are not adequate to meet the specialized needs of these students.



§ 6-41-302 - Definitions.

As used in this subchapter:

(1) "Board" means the State Board of Education;

(2) "Exceptional children" means children with mental retardation, hearing impairments (including deafness), speech or language impairments, visual impairments (including blindness), serious emotional disturbances (hereinafter referred to as "emotional disturbance"), orthopedic impairments, autism, traumatic brain injury, other health impairments, or specific learning disabilities, who by reason thereof need special education and related services;

(3) "Special education class unit" is the number of pupils in attendance the major portion of a month in an approved organized special education class in a public school; and

(4) "Treatment institution" means a hospital or treatment center that has a population of school age children who are confined to the institution for medical reasons for long periods of time.



§ 6-41-303 - Powers and duties of the State Board of Education generally.

(a) The State Board of Education is empowered to initiate, inspect, approve, and supervise a program of education for exceptional children.

(b) It is also designated as the agency for cooperation with the state and federal government, the approved treatment centers, and the local schools of Arkansas in carrying out the provisions of this subchapter.

(c) The board shall make the necessary rules and regulations in keeping with the provisions of this subchapter.

(d) The board shall employ the necessary personnel for the proper administration of this subchapter, contingent upon available funds for this purpose.



§ 6-41-304 - School districts -- Procedures for participation in program.

(a) (1) All school districts in the state are eligible to make application for service and payment under this subchapter.

(2) A school district desiring to operate a special education program and planning to participate under the provisions of this subchapter will be allowed to make application with the State Board of Education on prescribed forms at a date prior to the opening of school.

(3) The approved application for a school district will serve as a contract between the school district and the board to supply the approved funds.

(4) There may be no mingling of these state funds with federal funds unless specifically provided for in the application.

(5) If for any reason the number of approved applications exceeds the available funds, the proration of funds to the school districts will be the responsibility and the authority of the state board.

(6) Payment for home or bedside instruction will be distributed according to rules and regulations established by the state board.

(b) In any school district where properly interested persons, agencies, parents, or guardians of five (5) or more of any one (1) type of exceptional child petition the school district school board of education for a special class, it shall be the duty of the school authorities to request the state board to cooperate in the establishment of such a class under the rules and regulations established for this purpose by the state board.



§ 6-41-305 - Cooperation among school districts.

(a) (1) Two (2) or more school districts may join together to establish a special class or classes.

(2) In such case, one (1) school district shall be designated as a controlling agent, and all reimbursement for the education of exceptional children from the State Board of Education will be made to this particular school district.

(3) Local revenues or tuition from other school districts participating in the cooperative will be paid to the controlling school district on an accepted prorated formula per child.

(b) In school districts in which there is not a sufficient number for the organization of a special class, exceptional children may be entered in special classes in any other school district on a plan acceptable to both school districts and the board.



§ 6-41-306 - Classes in treatment institutions.

(a) The State Board of Education may establish hospital and convalescent classes in approved treatment institutions and pay the cost of the educational programs thereof.

(b) The Treasurer of State and the board are authorized to pay to the treatment institution school the cost of the program of education agreed upon by the board and the governing board of the treatment institution school. However, no part of payment from this subchapter may be used to pay for school buildings, premises, or plants.



§ 6-41-307 - Appropriations.

Appropriations made by the General Assembly for services provided in this subchapter may be used as follows:

(1) As payments to school districts in keeping with approved applications;

(2) As payments to treatment institutions in keeping with approved applications;

(3) For the purchase of specialized materials and equipment; and

(4) Allowances to school districts and treatment institutions for administration costs of the program.



§ 6-41-309 - Standards for instruction -- Personnel qualifications.

(a) Courses of study, teacher-pupil ratio, adequacy of methods of instruction, in-service training, qualifications of teachers, therapists, educational examiners, technicians, and necessary equipment for special education programs must comply with the requirements established by the State Board of Education.

(b) School boards of the districts in which a special class is established are to employ all personnel according to the special qualifications and training prescribed by the state board.



§ 6-41-310 - Eligibility -- Limitation.

(a) Specific eligibility requirements for admission to these special services will be the responsibility of the board.

(b) Eligibility for the services of this subchapter shall be limited to those students enrolled in the public schools or approved treatment institutions in the state.



§ 6-41-312 - Reports.

(a) Local boards of education and treatment institutions shall keep an accurate account, in the manner and on the forms prescribed by the board, of all moneys expended for special education programs and shall report those expenditures to the State Board of Education.

(b) A report of the average daily attendance of all students enrolled, including pupils instructed by home teachers showing the number of hours devoted to such work, will be made to the Department of Education.



§ 6-41-313 - Contracts for services pursuant to federal law.

(a) The State Board of Education is authorized to contract with a school district and with the boards of other institutions under the control of a public board or commission for services to be provided for exceptional children as provided for in Title VI, Part B of Pub. L. 91-230 of 1965, as amended.

(b) School district boards of directors are authorized to contract for services for exceptional children residing in respective school districts or for services rendered in more than one (1) school district in a county if mutual agreements have been signed by the districts affected authorizing one (1) district to contract for two (2) or more school districts in a county.






Subchapter 4 - -- Improvement of Educational Services for Visually Impaired Students

§ 6-41-401 - Legislative findings.

The General Assembly finds that proficiency in braille reading and writing is essential for the satisfactory educational progress of visually impaired students and that braille instruction must be used in combination with other special education services that are appropriate to the educational needs of visually impaired students; therefore, it is hereby declared to be the policy of this state to provide, and to require school districts to provide, all visually impaired students who are enrolled in Arkansas public schools and whose education is adversely affected by their visual disability with an equal opportunity for appropriate instruction. Appropriate instruction shall be designed to enable each visually impaired student to communicate with the same level of proficiency as other students of comparable ability at the same grade level.



§ 6-41-402 - Definitions.

As used in this subchapter:

(1) "Compliance citation" means a citation issued by the Department of Education that documents a school's failure to comply with state education laws;

(2) "Department" means the Department of Education; and

(3) "Individualized education program" means the evaluation of the educational needs of a child with disabilities conducted pursuant to § 6-41-217.



§ 6-41-403 - Assessment of student progress.

(a) Each school district shall ensure that, at least one (1) time per year, a certified teacher of the visually impaired, or other qualified person as determined by the Department of Education, conducts an assessment of the educational progress of each visually impaired student enrolled in that school district identified as having or suspected of having a disability pursuant to the Children with Disabilities Act of 1973, § 6-41-201 et seq. The assessment shall:

(1) Address the student's need for braille instruction, using procedures developed by the department, and specify the learning medium most appropriate for the student's educational progress;

(2) Identify the student's strengths and weaknesses in braille skills, when that medium is used for instruction; and

(3) Identify appropriate and necessary related services and technologies for use in combination with braille instruction.

(b) The results of the assessment shall be used to develop the student's individualized education program.



§ 6-41-404 - Braille instruction.

Each student who needs braille reading and writing instruction shall receive instruction from either a certified teacher of the visually impaired or a person who is qualified in braille instruction as determined by the Department of Education.



§ 6-41-405 - Electronic textbooks.

The Department of Education shall have the authority to require publishers of textbooks to furnish electronic media for the text portion of those textbooks required by visually impaired students. The electronic media shall be immediately capable of being electronically translated into braille or large print by computer or other electronic media. When braille code translation allows, publishers shall furnish electronic media for the nontextual portion of textbooks.



§ 6-41-406 - Compliance required.

Failure of a school district to come into compliance with the provisions of this subchapter shall be grounds for a compliance citation from the Department of Education.



§ 6-41-407 - Accommodation for students with sensory processing difficulty.

When administering a state-mandated assessment or a state-mandated test, the Department of Education and each school district shall allow a student that has been evaluated through appropriate testing , including a comprehensive eye examination by an optometrist or an ophthalmologist, and identified as having difficulty with sensory processing in reaction to oversensitivity to full spectrum light to use color overlays specific to the student's oversensitivity that alter the contrast between the words and the page so that the student can visually comprehend the words on a page of a state mandated assessment or a state-mandated test.






Subchapter 5 - -- Task Force on Medically Fragile, Chronically Ill, or Technology-Dependent Students

§ 6-41-501 - Task force established.

(a) The Special Education Section of the Department of Education shall convene a task force to address issues related to the education of medically fragile, chronically ill, and technology-dependent public school students.

(b) The task force shall be made up of:

(1) Public school personnel, including school and program administrators;

(2) School health service providers;

(3) Regular and special education classroom teachers; and

(4) Health care providers, including physicians and nursing personnel.



§ 6-41-502 - Duties -- Policy and procedures.

(a) The task force shall, as a minimum:

(1) Develop a written resource guide for local school district development of policy and procedures addressing risk management and liability issues relative to these students; and

(2) Design a training program to assist local school districts in the actual development and implementation of policies and procedures.

(b) Regular and special education teachers shall be involved in the development of these policies and procedures.



§ 6-41-503 - Duties -- Rules and regulations.

The task force shall also, as a minimum:

(1) Determine and recommend to the State Board of Education rules and regulations identifying the appropriate role and responsibility of public school employees, including certified, classified, and school health service personnel, and that of medical personnel in the provision of services to these students; and

(2) Determine and make recommendations to the state board rules and regulations on what facilities and support services are necessary to meet the needs of these students.



§ 6-41-504 - Report.

The task force shall report periodically to the House Interim Committee on Education and the Senate Interim Committee on Education the results of its work.









Chapter 42 - Gifted And Talented Children

Subchapter 1 - -- General Provisions

§ 6-42-101 - Policy.

It is the policy of this state to assist school districts in providing programs designed to meet the unique educational needs of gifted and talented children.



§ 6-42-102 - Rules and regulations -- Reports.

The State Board of Education shall have the authority to promulgate such rules and regulations and require such reports as it deems advisable.



§ 6-42-103 - Office for the Education of Gifted and Talented Children.

To implement the policy stated in § 6-42-101, there is established in the Section for the Education of Exceptional Children in the Department of Education, an Office for the Education of Gifted and Talented Children to be headed by an administrator who shall be qualified by education, training, and experience to direct the state program for gifted and talented children.



§ 6-42-104 - Advisory Council for the Education of Gifted and Talented Children.

(a) (1) There is established an Advisory Council for the Education of Gifted and Talented Children, which shall advise and consult with the Commissioner of Education and the Administrator of the Office for the Education of Gifted and Talented Children and which shall engage in other activities as set forth in this section.

(2) The advisory council shall be advisory only and shall have no administrative responsibility.

(b) (1) The advisory council shall consist of nine (9) members who are not officers or employees of state agencies and no more than four (4) of whom may be officers or employees of school districts.

(2) The advisory council shall be composed of persons interested in the education of gifted and talented children.

(c) (1) The Governor, subject to confirmation by the Senate, shall appoint the members of the advisory council for terms of three (3) years.

(2) A member may be eligible for reappointment for one (1) additional term.

(d) Vacancies that leave unexpired terms shall be filled in the regular manner for the unexpired period of time, and vacancies as a result of expiration of terms shall be filled in the regular manner for three-year periods.

(e) (1) The advisory council annually shall elect its own chair and vice chair.

(2) The administrator shall act as secretary to the advisory council.

(f) The Department of Education shall, within available personnel, facilities, and appropriations, furnish meeting facilities and staff services for the advisory council.

(g) The members of the advisory council may receive expense reimbursement in accordance with § 25-16-901 et seq.

(h) The advisory council shall:

(1) Have an opportunity to comment on rules and regulations proposed for issuance pursuant to this subchapter;

(2) Consider any problems presented to it by the commissioner or the administrator and give advice thereon;

(3) Review state plans prepared by the Office for the Education of Gifted and Talented Children prior to their submission to duly constituted authorities;

(4) (A) Make an annual report to the Governor, the General Assembly, the State Board of Education, and the commissioner, which shall be made available to the news media so that the general public may be informed regarding educational programs for gifted and talented children.

(B) (i) Funds for the publication of the annual report of the advisory council shall be made available by the department from its regular appropriations.

(ii) Available federal and state funds may be used for this purpose;

(5) Participate with the staff of the department in determining the need for educational programs to serve gifted and talented children to be operated by the department, in selecting the sites for educational programs, in establishing student selection criteria for participation in the programs, in selecting students to participate in the programs, and in selecting faculty and staff for the programs; and

(6) (A) Select on an annual basis not more than three (3) educational programs for gifted and talented students operated by school districts for recognition as outstanding programs.

(B) The programs so recognized shall be eligible to receive an award of not more than three thousand dollars ($3,000) from funds appropriated to the department for the purpose of making awards to outstanding educational programs.



§ 6-42-105 - Disbursing agency.

The Department of Education is designated as the state agency to receive and disburse federal funds designed to improve educational opportunities for gifted and talented children and shall develop such plans and procedures as may be required in order to receive and disburse such federal funds.



§ 6-42-106 - Gifted and talented programs -- Funding and eligibility.

(a) (1) Appropriations made by the General Assembly to the Public School Fund for the purposes of this subchapter shall be disbursed by the Department of Education in accordance with regulations promulgated by the State Board of Education.

(2) Such funds may be used to provide financial assistance to school districts operating programs for gifted and talented children and to fund supplemental programs for gifted and talented children operated by the department directly or through contract with other public or private agencies.

(3) All school districts are eligible to make application for payments under this subchapter, and two (2) or more districts may submit an application for a cooperative program.

(b) (1) Specific eligibility requirements for gifted and talented programs in each school district shall be determined by the school district board of directors.

(2) In order to qualify for such financial assistance as may be available from the state, school district eligibility requirements must be consistent with the guidelines for gifted and talented programs adopted by the state board with the advice of the Advisory Council for the Education of Gifted and Talented Children.



§ 6-42-107 - Cooperation with other agencies.

The State Board of Education is authorized to cooperate with other public and private agencies in developing programs for gifted and talented children.



§ 6-42-108 - Summer residential and day programs.

(a) The Department of Education is authorized to establish annual summer residential and day programs to provide enriched educational offerings for junior high and high school students who have demonstrated exceptional abilities in a specific subject area.

(b) Each program shall offer instruction in subject areas to be designated annually by the department from the subject areas of science, mathematics, computer science, social studies, arts and music, literature and communication, and foreign languages.

(c) The summer educational programs established pursuant to the authority of this section shall be operated by the department directly or by contract with other public or private agencies and shall be funded from the appropriation to the department for the operation of programs for the education of gifted and talented students.



§ 6-42-109 - Reports by school districts.

Each school district shall report annually to the Department of Education, at a prescribed due date, the extent to which it is providing educational opportunities specifically designed to meet the educational needs of gifted and talented children.






Subchapter 2 - -- Arkansas School for Mathematics and Sciences



Subchapter 3 - -- Arkansas School for Mathematics, Sciences, and the Arts

§ 6-42-301 - Arkansas School for Mathematics, Sciences, and the Arts.

(a) The Board of Trustees of the University of Arkansas is authorized to establish and operate, as a part thereof, a campus to be known as the Arkansas School for Mathematics, Sciences, and the Arts, consolidating and incorporating into the University of Arkansas the facilities of the state institution formerly known as the Arkansas School for Mathematics and Sciences, which together with its board of trustees is abolished as a separate institution effective January 1, 2004.

(b) On January 1, 2004, the Board of Trustees of the University of Arkansas shall be vested with and succeed to all the rights, titles, powers, interests, properties, assets, funds, and credits of the Arkansas School for Mathematics and Sciences and its board of trustees, including all rights, titles, and interests in and to all real and personal property acquired by or vested in that institution or its board of trustees.

(c) On January 1, 2004, the appropriate state officials are directed to transfer all funds, appropriations, credits, and equities belonging to the Arkansas School for Mathematics and Sciences and its board of trustees so that these funds, appropriations, credits, and equities shall be credited to and made available for the Board of Trustees of the University of Arkansas for use on its Arkansas School for Mathematics, Sciences, and the Arts campus.

(d) On January 1, 2004, the Board of Trustees of the Arkansas School for Mathematics and Sciences shall relinquish all responsibility, control, and supervision concerning the Arkansas School for Mathematics and Sciences, and by delivery of the assets, books of accounts, and files of that institution to the Board of Trustees of the University of Arkansas shall be divested of all obligations and duties applicable to the Arkansas School for Mathematics and Sciences.



§ 6-42-302 - Purpose -- Location -- Funding -- Tuition.

(a) The Arkansas School for Mathematics, Sciences, and the Arts shall be a residential school for eleventh grade and twelfth grade students who exhibit outstanding academic credentials and who have the ability to undertake course work in an environment and with demands similar to those of a university.

(b) (1) The purposes of the school shall be to educate the gifted and talented math, science, and the fine and performing arts students of the state and to develop curricula and materials to improve instruction in mathematics, sciences, and the fine and performing arts for all students in the state.

(2) The school's curriculum, faculty, and admissions policies shall reflect the purposes described by this section.

(c) While the emphasis of the school shall be dedicated to the academic teaching of mathematics, sciences, and the fine and performing arts, emphasis may also be placed upon other areas of the arts and humanities as deemed appropriate by the Board of Trustees of the University of Arkansas.

(d) The board of trustees shall maintain the Arkansas School for Mathematics, Sciences, and the Arts in Hot Springs as a campus of the University of Arkansas, offering at that location the highest possible quality of educational programs as set forth in this subchapter.



§ 6-42-303 - Board of Visitors.

(a) (1) There is established a Board of Visitors for the Arkansas School for Mathematics, Sciences, and the Arts.

(2) The persons serving on December 31, 2003, as members of the Board of Trustees of the Arkansas School for Mathematics and Sciences shall be members of the board of visitors and shall continue to serve for terms equal to the unexpired portions of their terms as members of the board of trustees.

(3) The board of visitors shall consist of seven (7) members appointed by the Governor for seven-year terms.

(4) As initial terms expire and when vacancies occur, the Governor shall appoint a person to fill each vacancy for the remaining portion of the unexpired term.

(5) Appointments shall be for terms of seven (7) years or for the remaining portion of an unexpired term.

(b) (1) In addition to possessing the qualifications of an elector, each member of the board of visitors appointed by the Governor shall reside in the State of Arkansas.

(2) One (1) member shall be appointed from each congressional district, and the remaining members shall be appointed from the state at large.

(3) (A) In addition to appointed members of the board of visitors, six (6) ex officio nonvoting members shall also serve on the board of visitors as follows:

(i) The Commissioner of Education;

(ii) The Director of the Department of Higher Education;

(iii) The President of the Arkansas Science and Technology Authority;

(iv) The Director of the Department of Arkansas Heritage;

(v) The president of the parent association of the school; and

(vi) The president of the student government of the school.

(B) The terms of office of an ex officio nonvoting member shall continue so long as he or she occupies the position or office.

(c) (1) (A) The board of visitors shall meet monthly as the board of visitors determines and shall elect from its voting members a chair, a vice chair, and a secretary.

(B) With prior notice to all members, special meetings may be called as needed by either the board chair or any three (3) of the voting members of the board of visitors.

(2) Regular minutes of its meetings shall be preserved.



§ 6-42-304 - Board of Visitors -- Purposes.

(a) (1) (A) The general purpose of the Board of Visitors for the Arkansas School for Mathematics, Sciences, and the Arts is to perform a supporting and advising role with regard to the operation of the Arkansas School for Mathematics, Sciences, and the Arts.

(B) The board of visitors may recommend implementation and establishment of policies consistent with policies of the Board of Trustees of the University of Arkansas.

(C) The board of visitors shall serve as a liaison between the school, parents, and other constituents, the President of the University of Arkansas, and the board of trustees.

(D) Because the board of trustees and the president may delegate broad administrative responsibilities to the Administrator of the Arkansas School for Mathematics, Sciences, and the Arts consistent with policies established or approved by the board of trustees, the board of visitors will have the opportunity to give meaningful advice and recommendations to further the development and operation of the school.

(2) The board of visitors shall:

(A) Assist in securing financial support for the school;

(B) Advise the administrator of the school and the president and the board of trustees regarding the educational, service, and financial needs of the school;

(C) Aid in the orderly transition of the school as it becomes a campus of the University of Arkansas;

(D) Accept and execute specific assignments made by the board of trustees and the president;

(E) Keep informed on those matters that are necessary to promote the educational aims of the school for the benefit of the students;

(F) Study in detail the reports and issues placed before it by the board of trustees; and

(G) Promote in diverse ways the growth and development in excellence of the school and the University of Arkansas in general.

(3) The board of visitors shall have oversight coordination as specifically assigned by the board of trustees, which may include oversight responsibility with respect to the school's operating budget, internal governance, and methods of operations.

(4) Communications, including advice and recommendations, from the board of visitors shall be transmitted through the administrator of the school and by him or her through the president to the board of trustees.

(b) The school shall be funded by moneys appropriated by the General Assembly for the operation of the school and by grants, contributions, or donations that may be received for the support of the school.

(c) Students selected to attend the school shall not be required to pay tuition, fees, or room and board.

(d) Any student who is a senior at the school shall have the option of participating in activities and events with and in the same manner as other members of the graduating class in his or her home school district, including, but not limited to, the following:

(1) The prom or banquet;

(2) Class Day activities;

(3) Graduation activities;

(4) Recognition as a honor graduate except as valedictorian or salutatorian; and

(5) Class pictures, including yearbook and composite pictures.



§ 6-42-305 - Administrator -- Staff.

(a) (1) The Administrator of the Arkansas School for Mathematics, Sciences, and the Arts shall be the chief administrative officer of the school and shall administer the Arkansas School for Mathematics, Sciences, and the Arts in accordance with policies established by the Board of Trustees of the University of Arkansas.

(2) The administrator shall be employed by the board of trustees after appropriate advice and counsel of the Board of Visitors of the Arkansas School for Mathematics, Sciences, and the Arts.

(b) Upon recommendation of the administrator, the board of trustees shall employ other personnel as it deems necessary for the operation of the school.

(c) (1) Instructors shall be employed by the board of trustees and shall have such rights, privileges, and obligations as the board of trustees shall determine except that they shall not be eligible for tenure nor carry professional rank.

(2) In the event that policies of the board of trustees conflict with existing law with respect to terms and conditions of employment of instructors and staff, the policies shall control.

(d) Instructors and staff of the school shall continue to be eligible for membership in the Arkansas Teacher Retirement System and to earn credited service for employment at the school or, at their election, shall be eligible to participate in the retirement system of the University of Arkansas.



§ 6-42-306 - Department of Education regulations.

All Department of Education regulations shall apply to the Arkansas School for Mathematics, Sciences, and the Arts unless the department determines otherwise or unless the regulations conflict with governance of the school by the Board of Trustees of the University of Arkansas and the purposes and intent of this subchapter.



§ 6-42-307 - School for Math, Sciences, and Arts Fund.

There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "School for Math, Sciences, and Arts Fund". The fund shall be used to provide for the maintenance, operation, and improvement required by the Arkansas School for Mathematics, Sciences, and the Arts in carrying out its powers, functions, and duties as set out by law. The fund shall consist of moneys allocated and transferred from the Educational Excellence Trust Fund, any general revenues as may be provided by the Revenue Stabilization Law, § 19-5-101 et seq., and any other moneys as may be authorized by law.



§ 6-42-308 - School qualifies as local education agency.

(a) The General Assembly designates that the Arkansas School for Mathematics, Sciences, and the Arts meets the definition of a "local education agency" because the school is a public authority legally constituted within this state to perform a service function for public secondary schools and is a public institution or agency having administrative control and direction of a secondary school.

(b) This section intends to recognize the function of the Arkansas School for Mathematics, Sciences, and the Arts and to provide eligibility to the Arkansas School for Mathematics, Sciences, and the Arts to receive federal funds.

(c) Nothing in this section shall permit the Arkansas School for Mathematics, Sciences, and the Arts to receive funds from the Public School Fund except pursuant to a line item appropriation.



§ 6-42-309 - Charter school option.

The Board of Trustees of the University of Arkansas may petition the State Board of Education for the Arkansas School for Mathematics, Sciences, and the Arts to receive public charter school status under The Arkansas Charter Schools Act of 1999, § 6-23-101 et seq. If the petition is granted, funding for the public charter school shall be made pursuant to an appropriation by the General Assembly for the Arkansas School for Mathematics, Sciences, and the Arts.



§ 6-42-310 - School district access provided to the Arkansas School for Mathematics, Sciences, and the Arts.

Upon a written request made by the Arkansas School for Mathematics, Sciences, and the Arts, a school district shall provide reasonable access to the school district campus for the purpose of contacting students regarding potential enrollment at the Arkansas School for Mathematics, Sciences, and the Arts.









Chapter 43 - Arkansas School For The Blind And Arkansas School For The Deaf

Subchapter 1 - -- General Provisions

§ 6-43-101 - Board of trustees.

(a) There is created an honorary board constituting the Board of Trustees of the Arkansas School for the Blind and the Arkansas School for the Deaf.

(b) (1) The board shall consist of five (5) members.

(2) The Governor, by and with the advice and consent of the Senate, shall appoint the members of the board.

(3) The Secretary of State shall furnish a certificate to each board member within ten (10) days following appointment, whereupon the appointee shall notify the Governor and the Secretary of State in writing of his or her acceptance of the appointment within thirty (30) days, and if the appointee fails to give notice of his or her acceptance within the time required, then the appointment shall be declared void and another appointment shall be made.

(c) (1) Members of the board appointed by the Governor under the provisions of this section, in addition to possessing the qualifications of an elector, shall reside in the State of Arkansas.

(2) (A) The Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, Commissioner of State Lands, Supreme Court Justices, and the directing head of any state department, state agency, or state institution shall be ineligible for membership on the board provided for in this section during the time for which he or she was elected or appointed.

(B) No individual may be a member of more than one (1) of the boards created under the provisions of this section and § 25-17-201 at the same time.

(3) There shall be at all times one (1) member of the board who is a deaf person who fluently utilizes deaf sign language.

(d) (1) The term of office for each member shall commence on January 15 and shall end on January 14 of the fifth year following the year in which the regular term commenced.

(2) The Governor shall submit to the Senate for approval, on or before the fourteenth day following the commencement of each regular session of the General Assembly, the names of all unconfirmed appointments made by him or her to fill expired terms and the names of appointments to fill the terms expiring during the regular session of the General Assembly. The members appointed by the Governor to fill vacancies caused by the expiration of the terms of members may qualify and hold office until the appointments are rejected by the Senate.

(e) Any vacancies arising in the membership of the board for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by the appointment of the Governor, subject to the approval by a majority of the remaining members of the board, and shall be thereafter effective until the expiration of the regular terms.

(f) (1) Before entering upon his or her respective duties, each board member shall take and subscribe and file in the office of the Secretary of State an oath to support the United States Constitution and the Arkansas Constitution and to faithfully perform the duties of the office upon which he or she is about to enter and that he or she will not be or become interested, directly or indirectly, in any contract made by the board.

(2) (A) Any violation of the oath shall be a Class B misdemeanor.

(B) Any contract entered into in violation of the oath shall be void.

(g) The board of trustees shall meet at least monthly and shall fix a regular date for the monthly meeting.

(h) Each member of the board may receive expense reimbursement in accordance with § 25-16-901 et seq.

(i) (1) The Governor shall have the power to remove any member of the board before the expiration of his or her term for cause only, after notice and hearing.

(2) The removal shall become effective only when approved in writing by a majority of the total number of the board, but the member removed or his or her successor shall have no right to vote on the question of removal.

(3) The removal action shall be filed with the Secretary of State, together with a complete record of the proceedings at the hearing.

(4) (A) An appeal may be taken to the Pulaski County Circuit Court by the Governor or the member ordered removed, and the appeal shall be tried de novo on the record of the hearing before the Governor.

(B) An appeal may be taken from the circuit court to the Supreme Court, which shall likewise be tried de novo.



§ 6-43-102 - Powers and duties of board.

(a) The board created in § 6-43-101 is charged with the management and control of the Arkansas School for the Blind and the Arkansas School for the Deaf.

(b) The board shall have the power, authority, and duties formerly conferred by law on the board it succeeds including those set forth below:

(1) The board of trustees shall exercise such powers of supervision and control as are not specifically reserved to the superintendent.

(2) The board of trustees shall fix the salaries of officers and employees not already fixed by law.



§ 6-43-103 - Superintendents.

(a) The immediate conduct and management of the Arkansas School for the Blind and the Arkansas School for the Deaf shall be entrusted to superintendents.

(b) The board of trustees shall select the superintendents of the institutions committed to its care.

(c) (1) Each of the superintendents shall be required to give bond in a sum fixed by the board, payable to the State of Arkansas, for the faithful discharge of his duties and the proper accounting for all moneys and property coming into his or her possession as such officer.

(2) The bonds shall be made by any surety company authorized to do business in Arkansas, approved by the Governor, filed in the office of the Secretary of State, and paid for by the state out of current expenses appropriated by the respective institutions.

(d) The superintendents of the schools shall be required to give their entire time to the management and operation of their respective institutions and shall be selected because of their previous training and fitness to care for the schools entrusted to their care.



§ 6-43-104 - Employees generally.

(a) The superintendents shall have power to select and engage all employees of the schools at salaries fixed by the board of trustees, reporting the same for approval to the board at the next regular meeting thereof.

(b) The superintendents shall have the sole power to remove employees of the respective schools and may remove any employee at any time in their discretion for cause, but, in case of removal, he shall report the removal and the ground therefor to the board of trustees.



§ 6-43-105 - Attendance -- Enforcement.

(a) Every parent, guardian, or other person having control of any mentally normal minor over eight (8) years of age who is defective in hearing or sight to the extent that he or she cannot be benefited by instruction in the public schools shall be required to send such a minor to the Arkansas School for the Deaf or the Arkansas School for the Blind.

(b) The minor shall continue to attend the schools for a term of at least thirty-two (32) weeks each year until he or she has completed the course of instruction prescribed for the schools by the board of trustees or any other body or person designated by law to have control of the schools, respectively, or until he or she has been discharged by the superintendent of the school.

(c) The deaf or blind minor shall be exempt from attendance at the schools for any of the following reasons:

(1) Instruction by a private tutor or in another school approved by the board of trustees or any other body or person designated by law to have control of the schools for a time equal to that required by subsection (b) of this section;

(2) Physical incapacity for school work; or

(3) Any other reason deemed good and sufficient by the superintendent of the school with the approval of the board of trustees.

(d) (1) Failure for a period of one (1) week within the school year to send such a minor to school shall constitute an offense.

(2) However, the time necessary for such a minor to travel from his or her home to Little Rock shall not be counted as time absent from school.

(e) Any person who induces or attempts to induce such deaf or blind minor to absent himself or herself from school or who employs or harbors such a minor unlawfully while the schools are in session shall be guilty of a violation and upon conviction shall be fined not less than twenty dollars ($20.00) nor more than fifty dollars ($50.00) for each offense.

(f) It shall be the duty of county boards, or the boards' designees, school attendance officers, prosecuting attorneys, and any special attendance officers appointed by the Arkansas School for the Deaf and the Arkansas School for the Blind as well as all peace officers to enforce the provisions of this section.

(g) Any parent, guardian, or other person in charge of such a minor or minors who fails or refuses to comply with the requirements of this section shall be guilty of a violation and upon conviction shall be fined not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each offense.



§ 6-43-106 - Deaf and blind children -- Out-of-state facilities.

(a) The Arkansas School for the Blind is authorized to expend available funds for the purpose of sending children under the age of twenty-one (21), who are deaf as well as blind and for which there are no facilities for education in this state, to any school, institution, or other place outside the State of Arkansas providing a qualified program of education for such children.

(b) The funds may be spent for room, board, tuition, transportation, and other items which are necessarily relevant to the education of such children.

(c) In interpreting and carrying out the provisions of this section, the words "deaf-blind children", wherever used, will be construed to include any child whose combination of handicaps of deafness and blindness would prevent him or her from profiting satisfactorily from educational programs now provided for the blind child or the deaf child by the State of Arkansas.

(d) The school is authorized to determine if such children should be sent to such out-of-state facilities.

(e) The school is authorized to promulgate such rules and regulations as it deems necessary and proper for carrying out the purposes and intent of this section.



§ 6-43-107 - Application for admission -- Certificate of residence.

Whenever application is made for the admission of any blind or hearing impaired person into the Arkansas School for the Blind or the Arkansas School for the Deaf, as a beneficiary of the privileges thereof, the application shall be accompanied by the certificate of the county judge that the person is a legal resident of the county of the State of Arkansas in which it is claimed that he or she resides.



§ 6-43-108 - Removal of pupils.

(a) (1) Whenever it shall be deemed necessary by the proper officers of either of the schools, in accordance with the bylaws and regulations thereof, to have pupils removed, either temporarily on account of ill health or the vacation of the school, or permanently on account of having completed their course of instruction or having been found disqualified, from any cause, for a longer continuance in the school, the parents, or guardians, if they have any, of such pupils shall promptly remove them upon the requirement of the officers.

(2) In case they shall not be thus provided for, it shall be the duty of the superintendent or principal of such institution to cause them to be so removed to their houses or delivered to the proper officers of the counties in which they may reside.

(b) The expense of removal shall be refunded to each institution in the same manner as is provided in § 6-43-109; the county sheriff may collect it in the same manner as is provided in § 6-43-109.



§ 6-43-109 - Clothing and traveling expenses -- Generally.

(a) When such persons, upon proper application, are admitted as pupils of either the Arkansas School for the Blind or the Arkansas School for the Deaf, it shall be the duty of their parents, guardians, or other friends to suitably provide them with clothing at the time of their entrance into the school, and during their continuance therein, and to defray their traveling expenses to and from the institution, not only at the time of their first entrance and final departure but at any other time when it shall become necessary for them to leave or return to the school.

(b) (1) In all cases in which suitable clothing and means for defraying traveling expenses are not otherwise supplied to the pupils of the schools, suitable clothing and means of defraying travel expenses shall be provided by the superintendent or principal of the respective schools, who shall make out and file with the Auditor of State accounts for the clothing and travel expenses, separate in each case, against the respective counties from which such pupils are sent, in an amount not exceeding forty dollars ($40.00) per annum for any one (1) pupil. The accounts shall be severally signed by the proper superintendent or principal.

(2) The Auditor of State shall draw his or her warrant on the Treasurer of State for the amounts, which shall be paid out of any money in the State Treasury not otherwise appropriated.

(3) However, the amount drawn by either institution for the aforesaid purposes per year shall not exceed two thousand dollars ($2,000).

(4) Each account thus certified shall be charged to the county from which the pupil named therein was sent.

(5) The Auditor of State shall forward a certified copy of each account so filed with him or her to the sheriff of the proper county, who shall proceed to collect the account in the name of the State of Arkansas, as other debts are collected, and the money so collected shall be paid over to the Treasurer of State, who shall give receipts therefor as in case of other moneys paid into the State Treasury. However, if the sheriff shall be unable to collect the amount of any bill from the parents or estate of any pupil, then the bill shall be refunded to the state out of the county treasury.



§ 6-43-110 - Clothing and travel expenses -- Warrants.

(a) It shall be the duty of the sheriffs of this state to receive from the county clerks all warrants ordered by their respective county courts by virtue of § 6-43-109(b)(5) and present them to the county treasurer for payment.

(b) The county treasurer of the proper county shall pay the warrants on presentation from any money on hand and appropriated for pauper purposes. However, if there is no money in the county treasurer's hands from which to pay off the warrants, he or she shall endorse the fact on the warrants, date and sign the endorsement, and return them to the sheriff.

(c) (1) The Treasurer of State is authorized to receive from the several sheriffs and collectors of the state any and all such warrants as may be ordered and issued in payment for clothing and expenses of indigent pupils in the Arkansas School for the Blind or the Arkansas School for the Deaf by the county courts of the counties that are or may be liable for such expenses.

(2) The warrants shall be drawn in favor of the state, shall state on their face the name of the pupil or inmate whose expenses are thereby refunded, and shall be endorsed as required by subsection (b) of this section.

(d) The Treasurer of State is authorized to apply such county warrants so received in payment of the Auditor of State's warrants drawn in favor of the counties for funds received from sales or redemption of lands in lieu of any currency in his hands from the source belonging to the respective counties whose warrants he or she holds, replacing the county warrants with the currency.

(e) The State Board of Finance may biennially in October make such disposition of the county warrants so received and not converted into par funds, as provided in subsection (d) of this section, as shall in the judgment of the board be for the best interest of the state and shall order the proper adjustment of the account of the county warrants on the books of the Treasurer of State and Auditor of State.



§ 6-43-111 - Funeral expenses.

In case of the death of any pupil at either of the schools, when funeral expenses are not otherwise provided for, an account thereof shall be made out, certified to, collected, and applied as provided in § 6-43-109.



§ 6-43-112 - Transportation of students.

The Arkansas School for the Deaf and the Arkansas School for the Blind are hereby authorized to transport students to and from school in chartered vehicles that are licensed to do business in the State of Arkansas and which meet minimum safety standards established by the federal Department of Transportation.



§ 6-43-113 - Compensation limitation.

(a) No employee drawing a salary or other form of compensation from the Arkansas School for the Blind or the Arkansas School for the Deaf shall be paid an additional salary or receive additional compensation, other than reimbursement for actual expenses, from that agency, nor from any other agency or institution of higher education, except from the superintendent's written certification to and approval by the Chief Fiscal Officer of the State that the work performed by the employee for the other position does not interfere with the proper and required performance of the employee's primary duties and that the combined salary payments from both positions will not exceed the maximum annual salary for whichever of the two (2) positions has the higher authorized maximum annual salary.

(b) Any employee knowingly violating the provisions of this section shall be subject to immediate termination and shall be barred from employment by any agency or institution of the State of Arkansas for a period of not less than three (3) years or until such employee shall repay to the State of Arkansas any sums received by such employee in violation of this section, together with interest at a rate of ten percent (10%) per annum.



§ 6-43-114 - Applicability of § 21-8-304.

Section 21-8-304 relating to nepotism, ethics, or conflicts of interest which are applicable to state agencies and state employees generally shall hereafter be applicable to the Arkansas School for the Blind and the Arkansas School for the Deaf and to the board of trustees and employees of those institutions.



§ 6-43-115 - Additional compensation for employees.

(a) No employee drawing a salary or other form of compensation from the Arkansas School for the Blind or the Arkansas School for the Deaf shall be paid an additional salary or receive additional compensation other than reimbursement for actual expenses from that agency nor from any other agency or institution of higher education except from the superintendent's written certification to and approval by the Chief Fiscal Officer of the State that the work performed by the employee for the other position does not interfere with the proper and required performance of the employee's primary duties and that the combined salary payments from both positions will not exceed the maximum annual salary for whichever of the two (2) positions has the higher authorized maximum annual salary.

(b) Any employee knowingly violating the provisions of this section shall be subject to immediate termination and shall be barred from employment by any agency or institution of the State of Arkansas for a period of not less than three (3) years or until the employee shall repay to the State of Arkansas any sums received by the employee in violation of this section together with interest at a rate of ten percent (10%) per annum.



§ 6-43-116 - Special allowance.

(a) The Arkansas School for the Blind and the Arkansas School for the Deaf may make special allowances available to any employee who performs one (1) of the following duties in addition to his or her normal duties:

(1) Teaching adult education classes on weekends or evenings;

(2) Coaching one (1) or more sports;

(3) Sponsoring a club or organization that involves additional hours outside the normal working day; or

(4) Interpretive services.

(b) Compensation for additional duties may not exceed three thousand dollars ($3,000) per school term for any one (1) employee during each fiscal year.



§ 6-43-117 - Dual position occupancy.

The Board of Trustees of the Arkansas School for the Blind and the Arkansas School for the Deaf shall employ and maintain a separate superintendent and secondary principal as authorized by law for each school. In no event shall any one (1) person employed as a superintendent or principal for either school occupy more than one (1) position at one (1) time.






Subchapter 2 - -- Arkansas School for the Blind

§ 6-43-201 - Board of trustees -- Eligibility.

The superintendent, general business manager, and teachers of the school shall not be eligible for the office of trustee for the school.



§ 6-43-202 - Records of board's proceedings.

The Board of Trustees of the Arkansas School for the Blind shall keep a full and correct account of their proceedings in books to be provided for such purpose.



§ 6-43-203 - Regulations.

The Board of Trustees of the Arkansas School for the Blind shall make all regulations necessary for the government of the institution not otherwise provided by law, and it shall incorporate the regulations in the next report it makes after the promulgation of the regulations to the General Assembly.



§ 6-43-204 - General control of property and institutional affairs.

The Board of Trustees of the Arkansas School for the Blind is invested with the general control and direction of the property and affairs of the school, with power to direct such purchases as, under the advice of the superintendent, may be deemed necessary for the comfort, health, and educational advancement of the blind.



§ 6-43-205 - Real and personal property.

(a) The trustees may take and hold in trust for the use of the school any lands conveyed or devised, and any money or other personal property given or bequeathed, to be applied to the benefit of the school.

(b) (1) All property that has been or may be acquired by appropriation from the state, or in any other manner, for the use and benefit of the school, shall be held and deemed to be the property of the state for such use and purposes.

(2) All real estate purchased shall be deeded to the State of Arkansas, and, after recording the deed conveying the real estate in the proper recorder's office, the deed shall be filed in the office of the Secretary of State.



§ 6-43-206 - Materials and supplies.

No trustee shall be allowed to furnish material for building purposes; nor shall they be, either directly or indirectly, personally interested in the purchase of any article of merchandise or other supplies for the use of such institution.



§ 6-43-207 - Approval of building expenditures.

No expenditures for building purposes shall be made for the benefit of the school unless the expenditure shall be recommended by the Board of Trustees of the Arkansas School for the Blind.



§ 6-43-208 - Superintendent.

(a) The Board of Trustees of the Arkansas School for the Blind shall have the power to elect a Superintendent of the Arkansas School for the Blind, who shall receive an annual compensation to be fixed by the board of trustees. This amount shall be reported to the General Assembly.

(b) The superintendent shall be permitted to accept and use free transportation on any railroad in this state without incurring the penalty incurred in § 23-4-803 [repealed]..



§ 6-43-209 - General business manager.

(a) The general business manager, before entering upon the duties of his or her office, shall give bond to the state in penalty and with surety, to be approved by the Board of Trustees of the Arkansas School for the Blind, conditioned for the faithful performance of his or her official duties. The bond is to be filed in the office of the Auditor of State.

(b) The general business manager shall discharge his or her various duties under the direction of the Superintendent of the Arkansas School for the Blind, who shall examine all statements prepared by the general business manager, whether for past or contemplated expenditures, and the board of trustees shall receive no statement of expenditures from the general business manager unless the approval of the superintendent is endorsed thereon.



§ 6-43-210 - Performance of duties by employees.

The teachers, officers, and employees shall perform such other duties as the Superintendent of the Arkansas School for the Blind may direct, and when their services are not needed, they shall be discharged. However, if the teachers, officers, and employees are unjustly discharged, they shall be entitled to a fair and impartial hearing before the Board of Trustees of the Arkansas School for the Blind.



§ 6-43-211 - Qualifications of teachers.

No teacher shall be employed in the school unless the teacher holds a current teacher's license issued by the State Board of Education.



§ 6-43-212 - Employment of operatives to make repairs and cultivate grounds.

The Superintendent of the Arkansas School for the Blind may employ such operatives as are necessary for the proper management of the school, the repair of buildings, and cultivation of adjacent grounds belonging thereto, and the superintendent shall report the same to the Board of Trustees of the Arkansas School for the Blind at its next meeting.



§ 6-43-213 - Salaries.

(a) The salary of any person connected with this institution shall not be increased during the period for which he or she has been elected or employed. When any increase of salary is granted by the Board of Trustees of the Arkansas School for the Blind by this subsection (a), the increase shall take effect and be in force at the beginning of the next school term after the increase is granted.

(b) Teachers for the sensory impaired shall be eligible for an additional step increase after being certified in teaching the vision or hearing impaired by the Department of Education.

(c) The Arkansas School for the Blind is hereby authorized to pay employees hired in the position of teacher for the sensory impaired for the yearly school term the maximum annual salary rate established for each position.



§ 6-43-214 - Admissions.

(a) All blind persons of suitable character and capacity between the ages of three (3) and twenty-one (21) years, residing in the state shall be entitled to the benefits of the school free of charge.

(b) Pupils from outside the state may be admitted to the privileges of the institution upon the payment of such sums as the Board of Trustees of the Arkansas School for the Blind may consider sufficient to defray expenses.

(c) If, in the opinion of the board of trustees, any blind person above the age of twenty-one (21) years may be benefited by being received into the institution for a limited time to learn a trade or receive instruction, they may, by unanimous vote, and with approval of the Superintendent of the Arkansas School for the Blind, admit such person.



§ 6-43-215 - Expulsions.

The Board of Trustees of the Arkansas School for the Blind may expel from the school any pupil whose longer continuance in the school would be injurious to the school.



§ 6-43-216 - Use of buildings during vacation period.

No person, teacher, party, servant, or employee shall be boarded, lodged, or in any manner whatever provided for during the vacation of the school, neither shall any party or person at any time be lodged, boarded, or permitted to remain at the school at the expense of the state not specifically designated and provided for in this subchapter. However, this section shall not apply to those employees and pupils who have no homes and are required to remain at the school during vacation.



§ 6-43-217 - Sale of articles made by students.

The funds arising from the sale of articles made at the school by student labor shall be used as a contingency fund by the Superintendent of the Arkansas School for the Blind, under the direction of the Board of Trustees of the Arkansas School for the Blind, for the purpose of paying for postage, freight, expressage, telegraph and telephone tolls, emergencies, medicines, and such other purposes as the board of trustees may direct, and the superintendent shall submit an itemized statement of receipts and expenditures from this fund to the board of trustees at its monthly meetings.



§ 6-43-218 - Financial aid to graduates attending postsecondary educational institutions.

(a) Any graduate of the Arkansas School for the Blind who is a resident of this state and who is a regularly enrolled student in any university, college, conservatory of music, or technical institution may, under the direction of the Superintendent of the Arkansas School for the Blind and subject to the approval of the Board of Trustees of the Arkansas School for the Blind, receive aid for the purpose of defraying his necessary expenses, including a reader, while in attendance at such university, college, conservatory of music, or technical institution. However, not more than seven hundred fifty dollars ($750) shall be so expended on account of any one (1) such person during any fiscal year.

(b) No person shall become a beneficiary under the provisions of this section until it shall appear to the satisfaction of the superintendent, after investigation, that the person has no sufficient separate estate to provide for his or her education and that the parents of the person, if living, are unable to provide for such higher education.

(c) No one (1) person shall receive the benefits of this section for more than four (4) years.



§ 6-43-219 - Sacred Scriptures and copy of United States Constitution presented to blind pupils.

The Board of Trustees and the Superintendent of the Arkansas School for the Blind are authorized to present to each pupil who shall have finished the course in the institution and who shall be honorably discharged from the school, having learned to read by touch, a copy of the Sacred Scriptures and a copy of the United States Constitution in braille.



§ 6-43-220 - Records of purchasing agent.

(a) (1) The purchasing agent shall keep a full and complete record of all contracts made and entered into for all articles bought for the school and all bids accepted and rejected.

(2) The record shall show all contracts in full, price paid for all items, quantity of each item, and from whom purchased.

(b) The purchasing agent shall keep a copy and record of all building contracts of whatsoever nature and kind.



§ 6-43-221 - Report of school officers.

The officers of the school shall make reports to the Board of Trustees of the Arkansas School for the Blind as it may from time to time require.



§ 6-43-222 - Record of allowances -- Statement of expenditures.

(a) The Board of Trustees of the Arkansas School for the Blind shall keep a book in which they shall record all allowances and make an entry of the proceedings had thereon.

(b) (1) The general business manager shall report to the board of trustees a detailed statement, under oath, of all the expenditures he or she may have made for the preceding three (3) months, to whom made, and for what purpose, to the truth of which he or she shall take and subscribe an oath.

(2) The report shall be accompanied by proper vouchers.



§ 6-43-223 - Reports -- Publication.

(a) The Board of Trustees and the Superintendent of the Arkansas School for the Blind shall make a full and complete report, to be submitted to the Governor and the General Assembly, not later than January 15 of each year the General Assembly is in regular session.

(b) These reports shall deal with improvements made during the previous two (2) fiscal years, together with the suggestions and recommendations covering the institution for the next two-year period.

(c) The report of the board of trustees shall cover the preceding school year.

(d) (1) The board of trustees and the superintendent shall each make detailed reports biennially to the General Assembly of their proceedings, the condition of the school, the number of pupils, and other facts connected with the institution, including the exact receipts and expenditures of the board of trustees.

(2) The superintendent shall report to the board of trustees prior to each regular session of the General Assembly a detailed statement of the number of pupils admitted and discharged, their place of residence and supposed cause of blindness, the amount of money expended and for what purpose, and the probable sum necessary to defray the current expenses of the institution until the next regular session of the General Assembly, which report shall be embodied in that of the board of trustees.

(e) (1) The reports shall be made and printed together not later than January 15 of each year the General Assembly is in regular session.

(2) There shall be, of each biennial report of the board of trustees to the General Assembly, one thousand five hundred (1,500) copies printed, one thousand (1,000) for the use of the General Assembly and five hundred (500) for the school.






Subchapter 3 - -- Arkansas School for the Deaf

§ 6-43-301 - Establishment.

An institute of learning is established in the State of Arkansas for the education of hearing impaired persons of the state, by and under the name and title of the Arkansas School for the Deaf.



§ 6-43-302 - Real and personal property.

(a) The Board of Trustees of the Arkansas School for the Deaf may take and hold in trust for the state to the use of the school any lands conveyed or devised and any money or other personal property given or bequeathed, to be applied to the use and benefit of the school.

(b) All property pertaining to the Arkansas School for the Deaf shall be exempt from taxation.



§ 6-43-303 - Rent, construction, or repair of facilities.

The Board of Trustees of the Arkansas School for the Deaf shall have power to make all contracts for the rent or construction and repair of any building and appurtenances belonging to or used by the school.



§ 6-43-304 - Action for trespass or other wrongs brought by state.

For all damages for trespass and other wrongs upon the buildings or any other property, personal or real, belonging to the Arkansas School for the Deaf, actions may be maintained in the name of the state, and all damages received in such actions shall be appropriated to the repair of the injured property.



§ 6-43-305 - Teachers generally.

(a) The Arkansas School for the Deaf is hereby authorized to pay employees hired in the position of teacher for the sensory impaired or senior audiologist for the yearly school term the maximum annual salary rate established for each position.

(b) Teachers for the sensory impaired shall be eligible for an additional step increase after being certified in teaching the vision or hearing impaired by the Department of Education.



§ 6-43-306 - Duties of teachers and employees.

The teachers, officers, and employees shall perform such other duties as the Superintendent of the Arkansas School for the Deaf may direct, and, when their services are not needed, they shall be discharged. However, if the teachers, officers, and employees are unjustly discharged, they shall be entitled to a fair and impartial hearing before the Board of Trustees of the Arkansas School for the Deaf and to be represented by counsel if they desire.



§ 6-43-307 - Limitations on salary increases.

The salary of any person connected with this school shall be as determined by law.



§ 6-43-308 - Custodian of funds -- Payment of bills, warrants, etc.

(a) The Treasurer of State shall have the custody of all moneys, notes, securities, and other obligations belonging to the Arkansas School for the Deaf and shall be responsible for them under his or her bond and oath as the Treasurer of State.

(b) The Treasurer of State shall pay all the expenses of the school out of the funds appropriated for the use of the school, upon warrants drawn by the Auditor of State in favor of the Board of Trustees of the Arkansas School for the Deaf, who shall issue his or her warrants upon orders signed by the President of the Board of Trustees of the Arkansas School for the Deaf and at least two (2) members of the board of trustees, except as herein otherwise provided.



§ 6-43-309 - Accounts and records -- Reports.

The accounts and records of the Arkansas School for the Deaf shall be so kept by the Board of Trustees of the Arkansas School for the Deaf and the principal as to show the kind, quality, cost, and of whom bought, of each article purchased for use thereof, the condition of the school, the specific amount of the receipts and expenditures, the number, name, and date of admission of each pupil, age, cause of deafness, and length of time under instruction of each pupil, of beneficiaries of each pupil, and all other pupils received into the school, and the number and salaries of officers and employees, and this information shall be embodied in a report made to the Governor on or before the convening of the General Assembly at each regular session, and shall be presented to that body by the Governor with his or her message.



§ 6-43-310 - Records of secretary and purchasing agent.

(a) (1) The secretary and purchasing agent shall keep a full and complete record of all contracts made and entered into for the purchase of all articles bought for the Arkansas School for the Deaf and all bids accepted and rejected.

(2) The record shall show all contracts in full, price paid per item, for all items and quantity of each item, and from whom purchased.

(b) The secretary and purchasing agent shall keep a copy and a record copy of all building contracts of whatsoever nature or kind.



§ 6-43-311 - Biennial reports.

(a) The Board of Trustees and the Superintendent of the Arkansas School for the Deaf shall make a full and complete report to be submitted to the Governor, which shall be printed together and presented to the General Assembly not later than January 16 of each year the General Assembly is in regular session.

(b) The report of the board of trustees shall cover the two (2) preceding calendar years, and the report of the superintendent shall cover the two (2) preceding school years.

(c) These reports shall deal with the improvements made during the biennial period covered by them, together with the suggestions and recommendations concerning the school for the next biennium.



§ 6-43-315 - List of applications in numerical order.

The Principal of the Arkansas School for the Deaf is required to keep a list of all applications for admission in their numerical order.



§ 6-43-316 - Length of time students may remain.

(a) Any hearing impaired person who may be admitted into the school and supported as a beneficiary at the expense of the state shall be permitted to remain in the school for thirteen (13) years unless, in the judgment of the Board of Trustees of the Arkansas School for the Deaf, he or she shall be sooner discharged.

(b) The board of trustees is empowered to extend the term of such pupils as may be recommended by the principal from time to time beyond the original period of thirteen (13) years, either for further instruction with a view to entering college, or for perfecting themselves in their trades. However, no more than twenty (20) pupils shall be so recommended in one (1) year, nor any one (1) for more than three (3) years' extension.



§ 6-43-317 - Boarding and lodging.

(a) It shall be the duty of the Principal of the Arkansas School for the Deaf to furnish, or cause to be furnished, suitable and proper boarding and lodging, as well as suitable instruction, for all hearing-impaired persons received as beneficiaries. He shall receive into the school other hearing-impaired persons according to such regulations as the Board of Trustees of the Arkansas School for the Deaf may prescribe.

(b) (1) The Board of Trustees of the Arkansas School for the Blind and the Arkansas School for the Deaf may require the superintendent or other school official to reside at the institution.

(2) The board of trustees may provide other benefits to the Superintendent for the Arkansas School for the Deaf out of the operation funds of the respective school.

(c) No person shall lodge or board in the school who is not a pupil thereof, except its officers and their families.



§ 6-43-318 - Aid to deaf students at college.

When the county judge of any county has certified that a deaf pupil is indigent, the provisions of § 6-43-109 shall be extended to the pupil while the pupil is a student of a college.



§ 6-43-319 - Cruel or severe punishment forbidden.

There shall be no cruel or severe punishment inflicted upon the pupils of the school.



§ 6-43-320 - Shift differential.

For the Arkansas School for the Deaf, shift work must begin not earlier than 2:00 p.m. and end no later than 8:00 a.m. the following day.



§ 6-43-321 - Maintenance, transportation, and security for the Arkansas School for the Blind.

(a) The Arkansas School for the Deaf shall be responsible for providing maintenance, transportation, and security for the Arkansas School for the Blind.

(b) The Arkansas School for the Deaf is authorized to spend general revenue funds to provide for these services.









Chapter 44 - Adult Literacy

Subchapter 1

[Reserved]



Subchapter 2 - -- State Commission on Adult Literacy






Chapter 45 - Arkansas Better Chance Program

§ 6-45-101 - Title.

The title of this chapter shall be the "Arkansas Better Chance Program Act".



§ 6-45-102 - Legislative intent.

It is the intent of the General Assembly to expand the availability of developmentally appropriate early childhood programs, including, but not limited to, Head Start, the Home Instruction for Parents of Preschool Youngsters, Therapeutic Child Development Programs, and Parents As Teachers. Children have the capacity to learn at very early ages, and participating in high-quality early care and education programs provides preschool children with the skills, enrichment, and learning opportunities that increase their chances of future success in school. Children from all backgrounds who receive high-quality early care and education score higher on tests of both cognitive and social skills in their early school years. Low income children who receive high-quality early care and education score significantly higher on tests of reading and math from their primary years through middle adolescence. These high-quality early care and education services can be both classroom, center-based, or home-based programs. Therefore, the General Assembly finds that the state should provide assistance to educationally deprived young children by funding successful and innovative programs that are designed to increase the learning of these children and provide for their optimal development.



§ 6-45-103 - Definitions.

As used in this chapter:

(1) "Appropriate early childhood program" means a developmentally appropriate program for young children, birth through five (5) years of age, approved by the Department of Education as complying with the regulatory guidelines of the early childhood state accreditation by the Department of Human Services and Arkansas Better Chance Core Quality Approval Standards of the Department of Education to be issued by the Department of Education pursuant to this chapter;

(2) "Arkansas Better Chance for School Success" means a developmentally appropriate early care and education program for children three (3) and four (4) years of age created under § 6-45-105(a)(1)(B);

(3) "Arkansas Early Childhood Commission" or "commission" means a twenty-four member advisory body appointed by the Governor to perform certain duties and responsibilities relating to the development, expansion, and coordination of early childhood programs, including, but not limited to, serving as the advisory body to the Department of Education on early childhood program issues;

(4) "Arkansas HIPPY Advisory Board" means a citizen board appointed through the Home Instruction for Parents of Preschool Youngsters (HIPPY) Regional Technical Assistance and Training Center to develop public awareness, to promote program expansion, to encourage local development of the Home Instruction for Parents of Preschool Youngsters, and to provide consultation and guidance to the center; and

(5) "Department" means the Department of Education or its authorized agents.



§ 6-45-104 - Construction.

(a) (1) Except as required under subdivision (a)(2) of this section, this chapter shall not require any school district to participate.

(2) A local school is required to work with the Department of Education and its local community to establish, promote, and assist in the development of a program under the Arkansas Better Chance for School Success Program to serve all children in the school as provided in § 6-45-108, if:

(A) The school has had seventy-five percent (75%) or more students scoring below proficiency on the primary benchmark exams or other exams designated by the department in the preceding two (2) school years; or

(B) The school has been designated by the department as being in school improvement status under § 6-15-425 or is located in a school district in academic distress.

(b) Furthermore, nothing in this chapter shall require parents or legal guardians to enroll their children under five (5) years of age in any program established pursuant to this chapter.



§ 6-45-105 - Establishment of the Arkansas Better Chance Program.

(a) (1) (A) The Department of Education shall establish the Arkansas Better Chance Program to assist in the establishment and funding of the appropriate early childhood programs for children from birth through five (5) years of age.

(B) Within the Arkansas Better Chance Program there is established the Arkansas Better Chance for School Success Program for providing appropriate early care and education programs for children three (3) years of age and four (4) years of age as identified under § 6-45-108(a).

(2) (A) Beginning with the 1991-1992 school year, the department shall award grants or contracts to appropriate early childhood programs selected by the department in accordance with specified programmatic standards.

(B) (i) These standards will be developed by the department, with the advice and assistance of the Arkansas Early Childhood Commission.

(ii) Standards for funding the Home Instruction Program for Preschool Youngsters will be developed in conjunction with the Arkansas HIPPY Advisory Board.

(C) The Home Instruction Program for Preschool Youngsters Regional Technical Assistance and Training Center shall be defined and funded as an integral part of the Home Instruction Program for Preschool Youngsters to provide necessary training, technical assistance, and program support to program sites in Arkansas.

(b) The programmatic standards and other rules and regulations necessary for the implementation of the Arkansas Better Chance Program shall be adopted by the State Board of Education in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) (1) The department may expend a maximum of two percent (2%) of available funds to administer the Arkansas Better Chance Program and to monitor Arkansas Better Chance Program grantees to ensure compliance with programmatic standards.

(2) The department may contract with the Division of Child Care and Early Childhood Education to administer the Arkansas Better Chance Program.



§ 6-45-106 - Application process -- Allocation of funding.

(a) (1) (A) Any early childhood program accredited and quality approved by the Department of Human Services according to standards approved by the Department of Education may apply for funding, regardless of the sponsorship of the program. Local school districts may apply for funding to operate early childhood programs, not including public school kindergarten, but an appropriate early childhood program need not be affiliated with a school district in order to receive funding.

(B) All applications submitted by sectarian or sectarian-affiliated programs must first be reviewed to assure that any approval of funding will not result in a violation of the First Amendment to the United States Constitution.

(2) (A) A local-to-state match will be required in the ratio of forty to sixty (40:60), except that the Division of Child Care and Early Childhood Education may waive the requirement of the local-to-state match if:

(i) The school is in a district that has been designated by the Department of Education as being in academic distress; and

(ii) The division determines that the school is unable to provide the local-to-state match requirement after the division has assisted the school in identifying potential funding sources to provide local-to-state match requirements.

(B) The local match may consist of cash or appropriate in-kind services.

(b) In order to be considered, an application must contain all information required by the Department of Education's regulatory guidelines.

(c) (1) In allocating funding for the Arkansas Better Chance for School Success Program, priority consideration shall be given to:

(A) Schools that have seventy-five percent (75%) or more students scoring below proficiency on the primary benchmark exams or other exams designated by the Department of Education in the preceding two (2) school years; and

(B) Schools that have been designated by the Department of Education as being in school improvement status under § 6-15-425 or are located in a school district in academic distress.

(2) The goal of the state is to make available an Arkansas Better Chance for School Success Program for an additional one-fifth (1/5) of the qualifying students each year over a period of five (5) years, at which time programs shall be available in all schools statewide.

(3) The priority considerations for funding under the Arkansas Better Chance for School Success Program shall not affect the funding of the Arkansas Better Chance Program and shall not create any priority for funding the Arkansas Better Chance for School Success Program over the Arkansas Better Chance Program.

(4) Any programs given priority consideration under this subsection shall continue to receive priority funding as necessary to continue an established program even though the criteria under subdivision (c)(1) of this section no longer exist for that school district.



§ 6-45-107 - Publication of funding availability and program criteria.

The Department of Education shall annually provide notification to school districts and to other appropriate providers of the availability of funds under the Arkansas Better Chance Program and shall include in such notification the programmatic standards and criteria for determination of eligibility for funding under the program.



§ 6-45-108 - Criteria for determining need.

(a) (1) All children three (3) years of age and four (4) years of age who are members of a family with a gross family income not exceeding two hundred percent (200%) of the federal poverty guidelines are eligible to attend an Arkansas Better Chance for School Success Program if there is a program available in the school district where the child resides and if there is available space for the child to attend the program.

(2) The Department of Education and the Division of Child Care and Early Childhood Education may develop a fee schedule and establish eligibility based on family income for children who are not eligible under subdivision (a)(1) of this section, but priority enrollment shall be allowed to children eligible under subdivision (a)(1) of this section.

(b) The department and the division shall review various criteria for identifying and targeting the areas of the state with the greatest need for early childhood programs.

(c) The State Board of Education, with the advice and assistance of the division, shall adopt the appropriate criteria for identifying Arkansas children with the greatest need to participate in Arkansas Better Chance-funded early childhood programs.



§ 6-45-109 - Certification by the Division of Child Care and Early Childhood Education.

(a) The Division of Child Care and Early Childhood Education shall certify child care facilities which have an appropriate early childhood program, as defined in § 6-45-103. Certification numbers shall be issued to those child care facilities that meet the applicable qualifications.

(b) Upon certification of the child care facilities, the division shall provide a listing of all certified facilities and their certification numbers to the Director of the Department of Finance and Administration for the purpose of the income tax credit or refund provided for in §§ 26-51-502 and 26-51-507.



§ 6-45-110 - Assessment.

(a) (1) The Division of Child Care and Early Childhood Education shall be responsible for assessment of students enrolled in the Arkansas Better Chance for School Success Program.

(2) (A) Assessment shall begin upon enrollment in the program and continue until each child completes the fourth grade, so long as the child is enrolled in a public school in the state.

(B) The division and the Department of Education shall work cooperatively to ensure that the assessments are conducted as required by this section.

(b) (1) Children in the program shall be assessed annually to provide an indication of each child's progress towards school readiness.

(2) This annual assessment shall be directly aligned with the Arkansas Early Childhood Education Framework/Early Learning Guidelines and shall serve to promote curriculum development and instructional methods that assist in achievement of the intended outcome of readiness for kindergarten.

(3) (A) The assessment shall address a child's strengths, progress, and needs and shall serve as a central part of an effective early childhood program.

(B) The assessment will be used in making sound decisions about teaching and learning and to identify areas of concern that may require focused intervention.

(c) (1) A comprehensive research study shall be implemented to evaluate the program to ensure that the program goals and intended child outcomes are being achieved.

(2) The study shall be designed to use sound research-based evidence to determine whether the programs meet the expected standards of quality and whether they are achieving the intended child outcomes.

(3) This research shall include children entering the program at ages three (3) and four (4) years and follow the children through completion of the fourth grade benchmark exams.

(d) Research results will be provided annually to the Governor, the Senate Interim Committee on Education, and the House Interim Committee on Education.



§ 6-45-111 - Early childhood program assessments.

(a) The Division of Child Care and Early Childhood Education shall assess each early childhood program in this state that receives state funding under this subchapter based on nationally recognized standards and assessments that may include without limitation the following components:

(1) Curriculum and learning environment;

(2) Training and education of staff;

(3) Adult-to-child ratios;

(4) Student assessments;

(5) Health and safety conditions;

(6) Family involvement; and

(7) Site visits.

(b) The certification under § 6-45-109 of a child care facility that has an early childhood program is subject to the review of the assessment by the division.

(c) The division annually shall provide a summary of the results of assessments conducted under this section concerning the quality of the early childhood programs assessed to the Governor, the interim Senate Committee on Education, and the interim House Committee on Education.






Chapter 46 - Arkansas High Technology Training Center

Subchapter 1 - -- General Provisions

§ 6-46-101 - Creation.

(a) There is hereby established the Arkansas High Technology Training Center, hereinafter "center", which shall be a center offering courses in aerospace technology and other high technologies to secondary education students from throughout the State of Arkansas.

(b) The center shall also offer high technology training to specific work forces in coordination with the Arkansas Economic Development Council in order to assist the council in fulfilling its obligations and commitments in attracting high-technology industry to the state.

(c) The center shall also offer courses to adults to enhance their competencies and capabilities in high-technology careers in coordination with the Adult Education Section of the Department of Workforce Education.



§ 6-46-102 - Purpose.

(a) The purpose of the Arkansas High Technology Training Center shall be to educate a broad cross section of students and adults in high technology skills, theory, and careers and to develop a curriculum and materials to improve instruction in high technology for all students and adults in the state.

(b) The center's curriculum, faculty, and admissions policy shall reflect such purposes.






Subchapter 2 - -- Site and Funding

§ 6-46-201 - Location.

The Arkansas High Technology Training Center shall be located at the Little Rock National Airport in conjunction with the Aerospace Education Center and the Arkansas Museum of Aviation History.



§ 6-46-202 - Funding.

The Arkansas High Technology Training Center shall be funded by moneys appropriated by the General Assembly for the operation of the center and by such grants, contributions, or donations that may be received by the Department of Workforce Education for the support of the center.



§ 6-46-203 - Tuition and fees.

Attendees to the Arkansas High Technology Training Center may be required to pay tuition, fees, or room and board.






Subchapter 3 - -- Administration

§ 6-46-302 - Rules and regulations -- Administration generally.

(a) The Department of Workforce Education shall supervise the Arkansas High Technology Training Center and is hereby authorized and empowered to promulgate rules and regulations that may be necessary to carry out the provisions of this chapter.

(b) The department shall develop a plan for the structure, operation, and funding of the center.



§ 6-46-303 - Budget.

(a) The Department of Career Education shall prepare the biennial budget request for the Arkansas High Technology Training Center's operation, which shall be submitted to the State Board of Career Education for inclusion in the biennial budget request of the department for funding programs from the Department of Workforce Education Fund Account.

(b) The department is authorized and empowered to receive contributions, donations, gifts, bequests of money, other forms of financial assistance, and property, equipment, materials, or personnel, from persons, foundations, trust funds, corporations, organizations, and other sources, private or public, to be expended and utilized for the operation of the center.



§ 6-46-304 - Training contracts.

The Department of Workforce Education may contract with private or public business enterprises or other government agencies to perform customized high technology training for the benefit of those contracting parties.






Subchapter 4 - -- Personnel

§ 6-46-401 - Chief administrative officer.

The Director of the Department of Workforce Education shall employ an administrator for the Arkansas High Technology Training Center, who shall serve at the pleasure of the director. The administrator shall be the chief administrative officer of the center and shall administer the center in accordance with the policies established by the Department of Workforce Education.



§ 6-46-402 - Other employees.

(a) The administrator and other personnel employed for the operation of the Arkansas High Technology Training Center shall be employees of the State of Arkansas.

(b) Faculty members and other personnel required for operation of the center shall be recommended for employment by the administrator and shall be employed by annual contract by the Department of Workforce Education.

(c) Teachers and administrators so employed shall be eligible for membership in the Arkansas Teacher Retirement System and earn credited service for such employment.

(d) Noneducational personnel employed by the department shall be eligible for membership in the Arkansas Public Employees' Retirement System and earn credited service for such employment.






Subchapter 5 - -- Operations

§ 6-46-501 - Technical assistance.

The Department of Workforce Education, the Department of Higher Education, the Arkansas Economic Development Council, and the Arkansas Science and Technology Authority shall provide technical assistance to the Arkansas High Technology Training Center.



§ 6-46-502 - Operation contracts.

The Department of Workforce Education shall also be authorized to contract with other agencies and private research centers as it may deem necessary to carry out its responsibilities for the operation of the Arkansas High Technology Training Center.









Chapter 47 - Distance Learning

Subchapter 1 - -- Distance Learning Demonstration Project



Subchapter 2 - -- Distance Learning Coordination

§ 6-47-201 - Administration in elementary schools.

(a) The Department of Education shall oversee and coordinate the implementation of distance learning in elementary and secondary public schools in the state.

(b) The department shall promulgate rules and regulations establishing appropriate adult supervision.

(c) (1) The elementary or secondary school may import courses from outside the state if the out-of-state course provider is approved by the department before the school offers the courses through distance learning.

(2) A course offered through an approved out-of-state course provider under this subsection shall follow department course frameworks.

(d) The courses offered through distance learning shall include, but not be limited to:

(1) College preparatory courses, including, but not limited to, calculus, physics, Arkansas history, foreign languages, and computer science; and

(2) Technological courses, including, but not limited to, advanced math and science courses, advanced computer skills courses, and advanced courses in the arts.

(e) The department shall work with the Arkansas School for Mathematics, Sciences, and the Arts, the Arkansas Educational Television Commission, the education service cooperatives, and other state agencies involved in distance learning in implementing distance learning.



§ 6-47-202 - Administration in two-year colleges.

(a) The Department of Higher Education shall oversee and coordinate the implementation of distance learning in two-year colleges, four-year institutions of higher learning, and universities in the state.

(b) The Department of Workforce Education shall cooperate with the Department of Higher Education in implementing the provisions of this section.



§ 6-47-203 - Department of Education and Department of Higher Education -- Cooperation, report, and implementation.

(a) The Department of Education and the Department of Higher Education shall work together to implement distance learning throughout the state.

(b) The Department of Education and the Department of Higher Education shall present a report to the House Interim Committee on Education and the Senate Interim Committee on Education by December 31, 1999, reporting the status and progress of distance learning in Arkansas.

(c) The Department of Education and the Department of Higher Education shall not be required to implement the provisions of this subchapter if funds are not made available.






Subchapter 3 - -- Distance Learning Implementation

§ 6-47-301 - Intent.

It is the intent of the General Assembly that the planning and implementation of distance learning should create opportunities for innovation in education, transform institutional behavior, and prepare students for participation in the information age economy.



§ 6-47-302 - Implementation in elementary and secondary schools -- Courses offered.

(a) The Department of Education shall plan for the statewide implementation of distance learning in elementary and secondary public schools in the state.

(b) (1) The elementary or secondary school may utilize courses from outside the state if the out-of-state course provider is approved by the Department of Education or the Department of Career Education before the school offers the courses through distance learning.

(2) A course offered through an approved out-of-state course provider under this subsection shall follow Department of Education course frameworks.

(c) The courses offered through distance learning may include college preparatory courses, advanced mathematics and science courses, and technological courses.

(d) The Department of Education shall work with the Arkansas School for Mathematics, Sciences, and the Arts, the Arkansas Educational Television Commission, the education service cooperatives, the Arkansas State Library, and other state agencies involved in distance learning.



§ 6-47-303 - Coordination at institutions of higher education.

The Department of Higher Education shall coordinate the implementation of distance learning at the state's public institutions of higher education.



§ 6-47-304 - Department of Workforce Education to cooperate with Department of Education and Department of Higher Education.

The Department of Workforce Education shall cooperate with the Department of Education and the Department of Higher Education to implement distance learning throughout the state.



§ 6-47-305 - Distance Learning Coordinating Council.

(a) There is created an advisory body to the Department of Education to be known as the "Distance Learning Coordinating Council".

(b) The purpose of the coordinating council is to evaluate distance learning activities for kindergarten through grade twelve (K-12) education across the State of Arkansas and to determine whether distance learning activities are being fully utilized through a collaborative process that maximizes the utilization of the state's technical and educational resources.

(c) The coordinating council shall consist of the following members:

(1) One (1) member who is an employee of the Department of Education appointed by the Commissioner of Education;

(2) One (1) member who is an employee of the Arkansas Educational Television Network appointed by the Director of the Educational Television Division of the Department of Education;

(3) One (1) member who is an employee of the Arkansas School for Mathematics, Sciences, and the Arts appointed by the director of the Arkansas School for Mathematics, Sciences, and the Arts;

(4) One (1) member who is an employee of the Office of Information Technology appointed by the Director of the Office of Information Technology;

(5) One (1) member who is an employee of the Department of Information Services appointed by the Director of the Department of Information Services;

(6) One (1) member who is an employee of the Arkansas Science and Technology Authority appointed by the President of the Arkansas Science and Technology Authority;

(7) One (1) member who is an employee of the Department of Workforce Education appointed by the Director of the Department of Workforce Education;

(8) One (1) member who is employed by the Department of Higher Education appointed by the Director of the Department of Higher Education;

(9) One (1) member who is an employee of the Arkansas State Library appointed by the State Librarian;

(10) One (1) member who is an employee of an education service cooperative appointed by the Governor from a list of three (3) names submitted by the State Board of Education;

(11) One (1) member who is actively engaged in distance learning activities for grades kindergarten through twelve (K-12) education appointed by the Governor from the state at large;

(12) Two (2) members who are employed by telecommunications companies that are members of the Arkansas Telecommunications Association and appointed as follows:

(A) One (1) member shall be employed by a telecommunications company with more than seventy-five thousand (75,000) access lines and shall be appointed by the Governor from a list of three (3) names submitted by the association; and

(B) One (1) member shall be employed by a telecommunications company with less than seventy-five thousand (75,000) access lines and shall be appointed by the Governor from a list of three (3) names submitted by the association; and

(13) Members added by the commissioner to the coordinating council to represent other entities that are associated with grades kindergarten through twelve (K-12) distance learning and that come into existence after September 1, 2005.

(d) (1) Members shall serve three-year terms and are eligible for reappointment.

(2) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled in the same manner as the original appointment.

(3) The members of the coordinating council shall meet and organize immediately after their appointment and shall elect a chair, a vice chair, and a secretary-treasurer from the membership of the coordinating council.

(4) The coordinating council shall meet at least quarterly.

(5) Staff support shall be provided by appropriate personnel from the Department of Education, the Department of Workforce Education, the Department of Higher Education, the Division of Public School Academic Facilities and Transportation, the Division of Public School Accountability, and the state's public institutions of higher education with the assistance of any appropriate staff of the other agencies whose directors serve on the coordinating council.

(6) Nonstate employee members shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-902.

(e) The coordinating council shall make recommendations at least annually to the Department of Education, the Division of Public School Academic Facilities and Transportation, the Division of Public School Accountability, the House Committee on Education, and the Senate Committee on Education with regard to the following:

(1) Distance learning standards and rules;

(2) Online distance learning curriculum;

(3) Supplemental distance learning course material;

(4) Coordination of distance learning services;

(5) Methods for fostering collaborative processes by which distance learning content can be shared more effectively with and delivered to public schools;

(6) Strategies for reducing the occurrences of isolated distance learning activities;

(7) Options for spreading distance learning costs and increasing the value of shared distance learning services; and

(8) Improving utilization of distance learning resources.






Subchapter 4 - -- Arkansas Distance Learning Development Project

§ 6-47-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Distance Learning Development Project Act of 2003".



§ 6-47-402 - Purpose.

(a) The purpose of this subchapter is to provide for the establishment, organization, and administration of a distance learning program designed to improve course offerings available to students throughout the state.

(b) The program will demonstrate the efficiency of using distance learning to enhance elementary and secondary education and prepare students for greater success in a postsecondary educational environment.



§ 6-47-403 - Definitions.

As used in this subchapter:

(1) "Board" means the State Board of Education;

(2) "Commissioner" means the Commissioner of Education;

(3) "Department" means the Department of Education;

(4) "Distance learning" means an interactive telecommunications system that utilizes information technology, audio, video, and similar technological elements, is compatible with other distance learning networks, and is used for the purpose of enhancing instructional opportunities in Arkansas public schools;

(5) "Infrastructure" means an interlinked system of wires, cables, fiber optics, or other wireline or wireless communications media;

(6) "Program" means the Arkansas Distance Learning Development Program; and

(7) "Public telecommunications" means the facilities used in providing telecommunication services to the public, including, but not limited to, facilities owned and operated by public utilities.



§ 6-47-404 - Establishment and implementation.

(a) There is established the Arkansas Distance Learning Development Program, which shall be conducted by the Department of Education and administered through the Commissioner of Education.

(b) The program shall have four (4) focus areas:

(1) To help alleviate the increasing shortage of available qualified teachers;

(2) To provide additional course-scheduling opportunities for students currently forced to choose between courses that are scheduled infrequently or concurrently;

(3) To provide an opportunity for students to access an enriched curriculum and additional courses beyond those mandated by the Standards for Accreditation of Arkansas Public Schools and School Districts; and

(4) To develop and make available online professional development and instructional resources for all teachers and administrators.

(c) (1) The funding necessary to carry out the provisions of this subchapter may be derived from donations, grants, or legislative appropriation.

(2) The commissioner may solicit and receive donations and grants for the purpose of administering the program.

(3) (A) All donations, grants, and appropriations received shall be accounted for by the department.

(B) Fund balances may be carried over from one year to the next to continue the program.

(d) The commissioner shall review the implementation of this program annually and make recommendations to the State Board of Education regarding the number and amount of awards to ensure that the purpose of the program is achieved.

(e) The commissioner may enter into contracts or provide grants to local education agencies, education service cooperatives, or other entities for personnel, facilities, and services necessary to implement this program.

(f) Students taking courses through this program shall be considered entitled to any public education credits and grades assigned through this program, and those credits and grades shall be accepted by all public schools in the State of Arkansas.

(g) Courses offered or taught through the program may be offered or taught to public school students, private school students, and home-schooled students in the State of Arkansas.

(h) A home-schooled student or a private school student enrolled in a distance learning course shall not be entitled to any rights, privileges, courses, activities, or services available to a public school student or open-enrollment public charter school student other than receiving appropriate credit for a completed distance learning course.



§ 6-47-405 - Rules and regulations.

The State Board of Education shall promulgate rules and regulations necessary for the implementation of this subchapter.



§ 6-47-406 - Public school district and charter school distance learning program.

(a) Except as provided in subsection (b) of this section, a public school district or open-enrollment public charter school may offer and teach distance learning courses to a student enrolled in a private school or a home school if:

(1) The student resides in the public school district where the public school or open-enrollment public charter school is located;

(2) The student agrees to physically attend the public school or open-enrollment public charter school for the purposes of taking:

(A) A distance learning course taught through the public school or open-enrollment public charter school; and

(B) State tests and assessments required for the particular course or courses taken by the student; and

(3) The public school or open-enrollment public charter school teaches or offers a distance learning course that has been approved by or otherwise complies with Department of Education rules and standards governing distance learning courses.

(b) The State Board of Education shall adopt rules to allow the Commissioner of Education to waive the requirements under subdivisions (a)(1) and (2) of this section on an individual basis for a student who is unable to attend due to conditions that prevent the child from physically attending a public school or an open-enrollment public charter school.

(c) (1) A public school district or open-enrollment public charter school that teaches or offers a distance learning course to one (1) or more home-schooled or private school students who meet the conditions of subsection (a) or subsection (b) of this section shall be entitled to an amount equal to one-sixth (1/6) of the state foundation funding amount for each course taught to a private school student or home-schooled student.

(2) However, under no circumstances shall a public school district or open-enrollment public charter school be entitled to more than the equivalent of state foundation funding for one (1) average daily membership per student regardless of the number of distance learning courses received by a particular home-schooled or private school student.

(d) A home-schooled student or a private school student enrolled in a distance learning course shall not be entitled to any rights, privileges, courses, activities, or services available to a public school student or open-enrollment public charter school student other than receiving appropriate credit for a completed distance learning course.

(e) This section shall not be construed to entitle a home school student or private school student to participate in, enroll in, or attend any other courses, activities, or services provided by a public school district or an open-enrollment public charter school.

(f) (1) Before a public school district or public charter school offers or teaches to public school students, home-schooled students, or private school students distance learning courses that are not part of the curriculum required by the Standards for Accreditation of Arkansas Public Schools and School Districts established by the state board, the public school district or public charter school first shall obtain approval of the distance learning courses by the department.

(2) A course offered under this subsection shall follow department course frameworks.

(g) No public school district or open-enrollment public charter school shall establish or provide a virtual school or distance learning course except as allowed by this section.

(h) This section shall not be construed to require a home school student or private school student to take any test or assessment not specifically required for completion of the course for which the student is enrolled.






Subchapter 5 - -- Distance Learning Grants

§ 6-47-501 - Purpose.

(a) It is the purpose of this subchapter to make available distance learning in every school district in the state.

(b) The primary purpose of providing distance learning technologies is to assist school districts in receiving advanced high school courses, advanced placement courses, enriched course content, or other academic courses not otherwise available in the school district.



§ 6-47-502 - Distance learning grants.

(a) (1) The Department of Education shall develop grant standards and provide grants to education service cooperatives for acquiring equipment and receiving telecommunications services necessary for each school district to have distance learning availability.

(2) The grants shall be used to assist school districts that do not have distance learning capabilities and to assist school districts in upgrading existing distance learning capabilities.

(3) The grants shall also be used by the education service cooperatives to provide technical assistance to the school districts in implementing and maintaining distance learning as an educational tool.

(b) (1) The Department of Education shall:

(A) Establish, by rule, standards for eligible equipment and telecommunications services; and

(B) Oversee the efficient operation and use of the system pursuant to law.

(2) Each school district shall have adequate connectivity to provide quality of service for distance learning.

(3) The distance learning technical protocol or protocols shall be in alignment with technical standards set by the Director of the Department of Information Systems.

(c) Education service cooperatives and school districts shall coordinate with the department to seek to obtain the benefits of the Federal Communications Commission's E-rate discount program.



§ 6-47-503 - Distance learning consortiums.

School districts shall form collaborative efforts with other schools or education service cooperatives or both other schools and education service cooperatives that share common educational needs in order to ensure that the state maximizes distance learning services by distributing shared course content.



§ 6-47-504 - Effect on teachers.

A teacher that is under contract in a school district in the respective field of study that is being offered by distance learning pursuant to this subchapter shall not be terminated by the school district because of the availability of distance learning courses.









Chapter 48 - Alternative Learning Environments

§ 6-48-101 - Definitions.

As used in this chapter:

(1) (A) (i) "Alternative learning environment" means an alternate class or school that affords all students an environment that seeks to eliminate barriers to learning for students whose academic and social progress are negatively affected by the student's personal characteristics or situation.

(ii) The Department of Education shall by rule more fully define the student's personal characteristics and situations applicable under this chapter.

(B) An alternative learning environment is not a punitive environment but one that is conducive to learning; and

(2) "Intervention services" means activities within or outside a school that will eliminate traditional barriers to learning.



§ 6-48-102 - Alternative learning environment required -- Reporting.

(a) (1) A school district shall provide one (1) or more alternative learning environments for all students who meet the minimum criteria established by the Department of Education.

(2) A school district complies with this section if the school district provides an alternative learning environment by one (1) or more of the following methods:

(A) Establishes and operates an alternative learning environment;

(B) Cooperates with one (1) or more other school districts to establish and operate an alternative learning environment; or

(C) Uses an alternative learning environment operated by an education service cooperative established under The Education Service Cooperative Act of 1985, § 6-13-1001 et seq.

(b) Annually, a school district shall submit to the department:

(1) Information on race and gender of the students educated in the alternative learning environment;

(2) Any other information regarding students educated in alternative learning environments that the department requires by rule; and

(3) An assurance statement that the school district is in compliance with this chapter.



§ 6-48-103 - Assessment and intervention services.

(a) An alternative learning environment shall:

(1) Assess a student either before or upon entry into the alternative learning environment; and

(2) Provide intervention services designed to address a student's specific educational needs.

(b) (1) A student assigned to an alternative learning environment for behavioral reasons shall receive intervention services designed to address the student's behavioral needs.

(2) The intervention services shall not be punitive in nature but shall be designed for long-term improvement of the student's ability to control his or her behavior.



§ 6-48-104 - Department of Education responsibilities.

(a) The Department of Education shall promulgate rules to implement this chapter, including without limitation rules that establish:

(1) (A) The criteria for distributing state funding for alternative learning environment programs.

(B) The criteria shall identify the characteristics of students who may be counted for the purpose of funding an alternative learning environment program including without limitation that a student is educated in the alternative learning environment for a minimum of twenty (20) consecutive days.

(C) If a student is educated in the alternative learning environment for fewer than twenty (20) days, the department may provide funding to a school district based on the actual number of days the student is educated in the alternative learning environment if the student:

(i) Leaves the school district to transfer to another alternative learning environment; or

(ii) Is placed in a residential treatment program;

(2) (A) The criteria for teacher training for teachers in alternative learning environments, including without limitation:

(i) In-service training in classroom management; and

(ii) Training in additional areas related to the specific needs and characteristics of students who are educated in alternative learning environments.

(B) The department shall award professional development credit for the training under this subdivision (a)(2); and

(3) Measures of effectiveness for alternative learning environments that measure:

(A) For the students educated in the alternative learning environment the effect on the students':

(i) School performance;

(ii) Need for intervention; and

(iii) School attendance and dropout rate; and

(B) Any other characteristic of alternative learning environments deemed necessary by the department.

(b) (1) As part of the department's accreditation review of a school district under § 6-15-202, the department shall evaluate each alternative learning environment to ensure that the alternative learning environment is:

(A) Established and operated in compliance with this chapter; and

(B) Effective under the measurements established by the department under this section.

(2) The department shall identify a school district's noncompliance with this chapter on the school district's annual report card.

(c) The department shall identify information concerning best practices for educating students in alternative learning environments and disseminate that information to teachers and administrators working in alternative learning environments.

(d) Annually by September 15 the department shall provide to the House Interim Committee on Education and the Senate Interim Committee on Education a report on:

(1) The information reported to it under § 6-48-102; and

(2) The effectiveness of alternative learning environments evaluated under this chapter.






Chapter 49 - [Reserved.]

[Reserved]






Subtitle 4 - Vocational and Technical Education

Chapter 50 - General Provisions

Subchapter 1 - -- General Provisions

§ 6-50-101 - Contracts with private organizations.

The Director of the Department of Workforce Education is hereby authorized to enter into contracts with private organizations licensed by the State Board of Workforce Education and Career Opportunities in order to provide vocational-technical training to citizens of the State of Arkansas.



§ 6-50-102 - Training workers in existing industries.

(a) The role and function of the Arkansas Industry Training Program of the Arkansas Economic Development Commission and the Department of Economic Development is expanded to authorize the program to provide training of workers in existing industries as well as in new and expanding businesses and industries.

(b) Such training may be for:

(1) Upgrading skills and abilities of workers to operate modern, more sophisticated equipment;

(2) Providing workers with skills needed for initiating more modern processes and using more sophisticated materials; and

(3) Other situations which create a technical-upgrade training need of employees.

(c) The resources provided shall not be used to address worker training needs caused by turnover and normal attrition.

(d) The commission shall cooperate with the Arkansas Higher Education Coordinating Board in the operation of this program.



§ 6-50-103 - Participation in vocational student organizations.

(a) (1) The Department of Workforce Education may reimburse secondary vocational centers and other public schools in Arkansas for dues, membership fees, supplies, travel, lodging and other expenses related to a student's participation in vocational student organizations.

(2) The amount allowed pursuant to this section shall be thirty-five dollars ($35.00) per student as documented by national and state membership records.

(3) The department may disburse funds after the final cut-off date for membership enrollments.

(b) The department shall promulgate rules and regulations necessary for the implementation of this section.

(c) The provisions of this section shall be contingent on the appropriation and funding necessary to allow the department to carry out the duties assigned to it in this section.






Subchapter 2 - -- Technical Careers Student Loan Forgiveness Program

§ 6-50-201 - Creation.

(a) There is hereby established a program to be known as the Arkansas Technical Careers Student Loan Forgiveness Program, to be administered by the State Board of Workforce Education and Career Opportunities through the Department of Workforce Education.

(b) Establishment of the program and implementation of the provisions of this subchapter shall be contingent on the appropriation and funding necessary to allow the board to carry out the duties assigned to it in this subchapter.



§ 6-50-202 - Purpose.

Arkansas is experiencing an increasing demand for a work force qualified in various technical occupations. The purpose of this subchapter is to establish a loan forgiveness program to assist and encourage people in entering and completing programs which qualify them to fill the demand for employees in various technical fields. The program will provide repayment for students admitted to high-demand technical training programs. Their loans shall be forgiven if the recipients work in a high-demand technical occupation in Arkansas and satisfy other requirements as set out in this subchapter.



§ 6-50-203 - Administration.

The State Board of Workforce Education and Career Opportunities through the Department of Workforce Education shall administer the Arkansas Technical Careers Student Loan Forgiveness Program and shall have the following authority with respect to the program:

(1) To adopt rules and regulations for the administration of the program consistent with the provisions of this subchapter;

(2) To establish and consult with an advisory panel that is representative of agencies and entities involved in the economic development of Arkansas, including business and industry;

(3) To contract with an experienced third party, the Arkansas Student Loan Authority, or another qualified agency for the administration of this loan forgiveness program; and

(4) To prepare application forms or such other forms as the board shall deem necessary to properly administer and carry out the purpose of this subchapter.



§ 6-50-204 - Institutional eligibility.

The institution to be attended under the loan forgiveness program must be approved by the State Board of Workforce Education and Career Opportunities, the Arkansas Higher Education Coordinating Board, or the State Board of Private Career Education to offer training in the technical field chosen by the applicant.



§ 6-50-205 - Educational program approval and priorities.

(a) The State Board of Workforce Education and Career Opportunities shall consider comments and suggestions from the Department of Higher Education, the Arkansas Higher Education Coordinating Board, the Arkansas Economic Development Commission, the Arkansas Employment Security Department, the Arkansas State Chamber of Commerce, and other appropriate entities to annually develop and publish a list of technical education programs that are approved for this program.

(b) (1) (A) The board may consider the state, regional, and local area priorities when determining the technical programs that are approved.

(B) However, for the 1999-2000 fiscal year only state priorities shall be considered.

(2) Beginning in the 2000-2001 fiscal year, the board may solicit proposals or requests from the state's postsecondary institutions, chambers of commerce, business and industry, and other appropriate local entities for regional and local priorities when determining the approved technical programs for this program.



§ 6-50-206 - Student eligibility -- Initial certification of eligibility.

(a) The State Board of Workforce Education and Career Opportunities shall certify eligibility for persons who meet the following conditions:

(1) Are citizens of the United States or permanent resident aliens;

(2) Are admitted to an approved program resulting in a diploma, certificate, or degree in a high-demand technical field;

(3) Have a grade point average as required in the rules and regulations for administration of this loan forgiveness program for the specified technical field; and

(4) Indicate an intention to work in Arkansas in the high-demand technical field for which they receive the training.

(b) Students must apply for the loan forgiveness program and be selected by a process administered by the board.



§ 6-50-207 - Amount of loan forgiveness.

(a) The yearly amount for each student's loan forgiveness shall not exceed the maximum yearly amount allowed under the Arkansas Academic Challenge Scholarship Program.

(b) Eligible students may participate in the loan forgiveness program for a maximum of:

(1) Four (4) years for a bachelor's degree or its equivalent as determined by rules and regulations;

(2) Two (2) years for a master's degree;

(3) Four (4) years for a Ph.D. degree;

(4) Six (6) years for a bachelor's degree and a master's degree or a master's degree and a Ph.D. degree; or

(5) Nine (9) years for a bachelor's degree, master's degree, and a Ph.D. degree.

(c) With input from the Department of Higher Education and other appropriate entities, the State Board of Career Education shall establish through rules and regulations loan forgiveness amounts for approved technical education programs for students enrolled on a less than full-time basis.



§ 6-50-208 - Repayment of loans -- Failure to repay.

(a) (1) After graduation from the approved technical program, loan recipients who work for one (1) year on a full-time basis in Arkansas in the high-demand technical field for which the educational program prepared them shall upon annual certification by their employer be forgiven one (1) year of the eligible loan amount, or its equivalent for persons who enrolled in an educational program on a less than regular full-time basis.

(2) Each succeeding year of loan forgiveness is contingent upon one (1) additional year of certified full-time employment in Arkansas in the technical field.

(b) Loan recipients who do not graduate from the program or who do not work full time in the high-demand technical field in the State of Arkansas for which they received training shall repay the loan in accordance with the loan recipient's agreement with the lending authority.






Subchapter 3 - -- Advisory Council for Vocational-Technical Education



Subchapter 4 - -- Vocational-Technical High School Districts



Subchapter 5 - -- Youth Apprenticeship/Work-Based Learning Act

§ 6-50-501 - Title.

This subchapter may be cited as the "Arkansas Youth Apprenticeship/Work-Based Learning Act of 1991".



§ 6-50-502 - Legislative findings.

Whereas workplace changes have profoundly altered and increased the skills required of workers and managers; and

Whereas schools are struggling to improve the basic skills of the school age population drawn increasingly from "at risk" households where children tend to leave school early; and

Whereas many noncollege-bound youth, especially women and minorities, spend their first years after high school unemployed or job-hopping from one low-skills job to another, with a consequent loss in productivity and access to career-oriented learning; and

Whereas most new jobs that will be created in the 1990's will require some postsecondary education; and

Whereas the economic position of "The Forgotten Half" -- noncollege-bound high school graduates -- is deteriorating, with real earnings declining by twenty-eight percent (28%) from 1973 to 1986, while the earnings of college graduates have risen; and

Whereas most employers in the United States lack a tradition of strong employee training;

Now, therefore, the State of Arkansas has determined that the establishment of a youth apprenticeship program can contribute significantly to addressing these problems by providing Arkansas' noncollege-bound young people with additional opportunities to develop meaningful job skills.



§ 6-50-503 - Establishment of program.

(a) The Department of Workforce Education is hereby authorized and directed to develop and implement a youth apprenticeship/work-based learning program to provide additional educational and training opportunities for noncollege-bound Arkansas high school students.

(b) The program should be based on the following fundamental principles:

(1) Strong employer commitment and involvement;

(2) Taking young people at the end of the tenth grade through a three-year to four-year process connecting high school and the first year or two (2) of postsecondary learning;

(3) Providing high-quality supervised learning opportunities for students at the work site;

(4) Integrating academic and vocational teaching and learning in the classroom and at work;

(5) Fostering interactive, teambased learning in the classroom;

(6) Including curriculum on all aspects of the industry;

(7) Using competency-based measures for evaluating student progress;

(8) Providing both academic and occupational credentials;

(9) Providing access and supports to nontraditional groups; and

(10) Explicitly addressing issues presented by diversity in society and the workplace.

(c) The industries and occupations selected for this program must offer entry-level jobs with good opportunities for career advancement into high-skill, high-wage jobs. The department, the State Apprenticeship Coordination Steering Committee, and local sites will take joint responsibility for identifying these industries and occupations. The State Apprenticeship Coordination Steering Committee will take responsibility for identifying traditional apprenticeship programs that are currently in place.



§ 6-50-504 - Demonstration programs.

(a) The Department of Workforce Education shall implement during the 1991-1993 biennium at least five (5) demonstration youth apprenticeship programs.

(b) In designing and implementing these programs, the department shall require the selected demonstration projects to make a five-year commitment to the program's effective implementation and to match state funding with commitments from local participants, including employers and unions, high schools, technical institutes or vocational-technical schools, community colleges, technical colleges, and other appropriate entities.

(c) State funding for the demonstration projects shall be from funds appropriated by the General Assembly to the department for that purpose.

(d) The State Board of Workforce Education and Career Opportunities shall be the sole state agency to award funding for the demonstration youth apprenticeship programs established and authorized by this subchapter.



§ 6-50-505 - Waiver of regulations -- Articulation agreements -- Duties of State Board of Workforce Education and Career Opportunities.

(a) The State Board of Workforce Education and Career Opportunities may provide waivers of regulations adopted by the Department of Workforce Education when waivers are necessary to accomplish the purposes of this subchapter so long as the waivers will not weaken the quality of the educational opportunities provided.

(b) (1) The department shall also take the lead role in seeking the establishment of articulation agreements between high schools, technical institutes or vocational-technical schools, and institutions of higher education, with a goal of eliminating barriers to lifelong learning.

(2) The resulting articulation agreements will need to be approved by the appropriate local and state boards of the participating school districts, postsecondary technical institutes or vocational-technical schools, and institutions of higher education.

(c) The board is authorized to promulgate rules and regulations for the implementation of the program established by this subchapter.






Subchapter 6 - -- Arkansas Advisory Council for Vocational-Technical Education



Subchapter 7 - -- Arkansas Existing Workforce Training Act of 1995

§ 6-50-701 - Title.

This subchapter may be referred to and cited as the "Arkansas Existing Workforce Training Act of 1995".



§ 6-50-702 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Basic skills training" means those math, reading, English, listening, oral and written communication, and computer literacy skills that a person can reasonably be expected to have attained by the end of the twelfth grade except in the instance of potential new workforce training;

(2) "Classroom training" means instructor-led training that is provided outside the process of the production of goods or the delivery of a service;

(3) (A) "Consortium" means a group of companies that includes at least three (3) eligible companies as defined in subdivision (4) of this section and which for fiscal purposes is either a private, not-for-profit corporation or an organized group that has a coordinating board or committee and a mission statement, that has or is in the process of developing bylaws, and that is establishing a bank account requiring at least two (2) consortium members' signatures.

(B) Consortia may have members that are not eligible companies so long as at least three (3) of the consortium member companies are eligible companies.

(C) Fifty percent (50%) of the eligible participants completing each course must be employees of eligible companies;

(4) (A) "Eligible company" means an entity currently operating in the state that has filed a corporate income tax return for the year prior to the year in which the application was submitted and is classified in one (1) of the following ways:

(i) Manufacturers classified in sectors 31-33 under the North American Industrial Classification System as it existed on January 1, 2007;

(ii) Manufacturers classified in sectors 20-39 according to the Standard Industrial Classification standards as they existed on January 1, 2007, but which are classified in another sector under the North American Industrial Classification System as it existed on January 1, 2007;

(iii) (a) Businesses primarily engaged in the design and development of prepackaged software, digital content production and preservation, computer processing and data preparation services, or information retrieval services.

(b) All businesses under subdivision (4)(A)(iii)(a) shall derive at least seventy-five percent (75%) of their sales revenue from out of state;

(iv) (a) Businesses primarily engaged in motion picture productions.

(b) All businesses under subdivision (4)(A)(iv)(a) of this section shall derive at least seventy-five percent (75%) of their sales revenue from out of state;

(v) An intermodal facility or distribution center, if seventy-five percent (75%) of its sales revenue is from out of state;

(vi) An office sector business if seventy-five percent (75%) of its sales revenue is from out of state;

(vii) Firms primarily engaged in commercial, physical, and biological research as classified under the North American Industry Classification System code 541710 as it existed on January 1, 2003;

(viii) A national or regional corporate headquarters as classified under North American Industry Classification System code 551114 as it existed on January 1, 2003, if the national or regional headquarters serves more than one (1) state;

(ix) (a) A scientific and technical services business.

(b) (1) All businesses under subdivision (4)(A)(ix)(a) of this section shall derive at least seventy-five percent (75%) of their sales revenue from out of state.

(2) (A) The average hourly wages paid by businesses in this group shall not exceed one hundred fifty percent (150%) of the county average hourly wage or the state average hourly wage, whichever is less.

(B) The average hourly wage threshold determined at the signing of the financial incentive agreement shall be the threshold for the term of the agreement;

(x) (a) All building trade industries classified under North American Industry Classification System codes 236 and 238 as they existed on January 1, 2003.

(b) A business classified under North American Industry Classification System code 23899 shall not qualify as a building trade industry; and

(xi) Air transport businesses primarily engaged in aircraft maintenance, repair services, and aircraft testing as classified under North American Industry Classification System code 488190 as it existed on January 1, 2007.

(B) The Director of the Arkansas Economic Development Commission may classify a nonretail business as an eligible company if:

(i) The business receives at least seventy-five percent (75%) of its sales revenue from out of state; and

(ii) The business proposes to pay wages in excess of one hundred ten percent (110%) of the county average hourly wage or state average hourly wage, whichever is less;

(5) "Eligible recipient" means a full-time permanent employee of an Arkansas company or consortium who is subject to the Arkansas personal income tax;

(6) "Governing council" means the directors or their designees of the Arkansas Economic Development Commission, the Department of Higher Education, and the Department of Career Education;

(7) "Internal training" means classroom training provided to company employees by company trainers who may be either full-time employees of the company or consultants paid by the company;

(8) "Potential new workforce" means two (2) or more eligible companies with common job skill requirements requiring a minimum of fifteen (15) new employees and conducting a minimum of fifteen (15) hours of preemployment training, thereby allowing prospective employees and employers an opportunity to evaluate one another before making employment commitments; and

(9) (A) "State-supported educational institution" means a secondary or postsecondary Arkansas educational institution that receives the majority of its funding from state or local tax revenues.

(B) However, for purposes of this subchapter, Texarkana College may be considered a state-supported educational institution for the purpose of delivering training services to eligible companies located in Miller County, if Texarkana College continues to waive out-of-state tuition for residents of Arkansas.



§ 6-50-703 - Arkansas Existing Workforce Training Program -- Creation -- Purpose.

(a) There is hereby created the Arkansas Existing Workforce Training Program, to be administered by a governing council composed of equal representation from the Department of Higher Education, the Department of Career Education, and the Arkansas Economic Development Commission.

(b) The primary purpose of the program shall be to provide financial assistance to Arkansas business and industry for upgrading the knowledge and skills of the existing work force or a potential new workforce and to increase the capacity of state-supported educational institutions to supply the ongoing training needs of Arkansas companies.

(c) (1) (A) When an eligible company uses a state-supported educational institution to provide its classroom training, financial support can either be in the form of a direct grant or in the form of an income tax credit.

(B) Companies that elect to receive a grant cannot claim a tax credit for the same purpose.

(2) When an eligible company is conducting internal training using company trainers or consultants, financial support can only be in the form of an income tax credit.

(3) When an eligible consortium uses a state-supported educational institution to provide its classroom training, financial support can only be in the form of a grant.



§ 6-50-704 - Rules and regulations for program.

(a) The Arkansas Economic Development Commission shall promulgate rules under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for implementation of this subchapter by the commission.

(b) Rules shall include, but not be limited to, the following:

(1) Training shall be conducted for the purpose of meeting specific business goals and performance objectives;

(2) As part of the application process, a company or consortium shall be responsible for determining that participants involved in the training program possess the appropriate prerequisite literacy skills;

(3) (A) The amount of financial support a company or consortium receives shall be determined and approved by the commission and set forth in writing prior to any funds' being committed and distributed or prior to any tax credits' being approved.

(B) For companies or consortia that use state-supported educational institutions to deliver classroom training to their employees, the amount of support shall be the lesser of:

(i) One-half (1/2) of the amount paid by the company to the state-supported educational institution for the training;

(ii) (a) The instructional hour rate established by the governing council, not to exceed eighty dollars ($80.00) per instructional hour, times the number of instructional hours delivered with fifty percent (50%) or more of the eligible participants completing the course.

(b) For companies that use company employees or company-paid consultants to deliver classroom training to their employees, the amount of the tax credit shall not be more than twenty-five dollars ($25.00) per instructional hour.

(c) The minimum class size needed to receive full benefits is five (5) trainees. For classes smaller than five (5), the amount of support will be reduced proportionally;

(iii) The instructional hour rate established by the governing council, not to exceed thirty-five dollars ($35.00) per instructional hour, times the number of instructional hours for safety-related training; or

(iv) The instructional hour rate established by the governing council, not to exceed thirty-five dollars ($35.00) per instructional hour, times the number of instructional hours for all courses with less than fifty percent (50%) of the eligible participants completing each course;

(4) Training delivered by means other than traditional classroom training may be considered by the governing council. For approved training delivered by means other than traditional classroom training, a flat rate of reimbursement will be established by the governing council;

(5) Applications for tax credits afforded by this subchapter shall be available on and after January 1, 2000;

(6) The maximum amount of total tax credits allowed by the commission pursuant to this subchapter shall not exceed four hundred fifty thousand dollars ($450,000) per year;

(7) Neither grant funds nor tax credits shall be used to support any training, including remedial basic skills training, that is authorized under any other state or federal program; and

(8) Neither grant funds nor tax credits shall be used to support any training that is mandated by any state or federal law or regulation.



§ 6-50-705 - Uses for grant funds or tax credits.

(a) The Arkansas Existing Workforce Training Program shall provide matching funds or approve income tax credits to eligible companies or consortia at a rate to be determined by the governing council.

(b) Matching funds may be provided to state-supported educational institutions to upgrade the skills of regular or adjunct faculty if approved by the governing council. Matching funds to upgrade faculty skills will only be granted when there is a documented demand for training in the area served by the educational institution and when there is no faculty member who can provide the needed training.









Chapter 51 - Vocational and Technical Schools

Subchapter 1 - -- General Provisions

§ 6-51-101 - Vehicle registration -- Tax and fee exemptions.

(a) All motor vehicles owned and operated by publicly financed vocational-technical schools, technical colleges, and community colleges in the state and used exclusively for training purposes shall be exempt from:

(1) State, county, and municipal taxes; and

(2) All vehicle registration fees.

(b) (1) Each publicly supported vocational-technical school, technical college, and community college in the state now owning or hereafter acquiring one (1) or more motor vehicles used exclusively for training purposes shall register vehicles in the same manner as is provided by law for other motor vehicles, but no charge shall be made for the registration of the vehicles.

(2) All vocational-technical school, technical college, and community college buses registered under the provisions of this section shall be properly identified as vocational-technical school, technical college, and community college vehicles.



§ 6-51-102 - Eye protection.

(a) Every student and teacher in the public schools, colleges, vocational schools, and universities of this state participating in any of the following courses is required to wear industrial-quality eye protective devices at all times while participating in the following courses or laboratories:

(1) Vocational or industrial arts shops or laboratories involving experience with:

(A) Hot molten metals;

(B) Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

(C) Heat treatment, tempering, or kiln firing of any metal or other materials;

(D) Gas or electric arc welding;

(E) Any of the processes listed in this section which may be used for repairing a vehicle; or

(F) Caustic or explosive materials; or

(2) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.

(b) A board of education may in its discretion:

(1) Purchase eye protective devices and furnish them free to students and teachers;

(2) Purchase eye protective devices and sell or rent the devices to students and teachers; or

(3) Require students and teachers to furnish their own eye protective devices without cost to the school, college, or university.

(c) As used in this section:

(1) A "board of education" shall be construed to include school district boards of directors of this state, county boards of education, or the trustees of the various state-supported institutions of higher learning in this state; and

(2) "Industrial-quality eye protective devices" means devices meeting the standards of the American standard safety code for head, eye, and respiratory protection, Z2. 1-1959, promulgated by the American Standards Association, Incorporated.



§ 6-51-103 - Required admission for certain students.

Any student who has met, or is in the process of meeting, the state requirements for graduation shall not be denied access to any program of vocational education if space is available within the program.



§ 6-51-104 - Priorities.

A high priority of the vocational-technical schools enumerated in this act shall be the combatting of illiteracy and the providing of industrial training in the workplace.



§ 6-51-105 - Priorities -- Vocational-technical institutions.

A high priority of the vocational-technical institutions shall be to combat illiteracy and to provide industrial training in the workplace.






Subchapter 2 - -- Establishment and Administration Generally

§ 6-51-201 - Receipt and administration of federal funds.

The State Board of Workforce Education and Career Opportunities is designated as the agency of state government to receive and administer any and all federal funds made available to this state for the purpose of assisting the state or school districts in providing for the extension of vocational education of less than college grade in the field of vocational-technical and adult education for persons sixteen (16) years of age and over.



§ 6-51-202 - Authority to establish schools.

(a) The State Board of Workforce Education and Career Opportunities is authorized to establish or designate one (1) or more area vocational-technical and adult education schools of less than college grade for the purpose of offering training in the various areas which may be prescribed by the United States Congress for persons sixteen (16) years of age or over.

(b) The location of the school or schools shall be determined by the state board by formal resolution which shall be made a part of the minutes of the state board, and a copy shall be filed with the Secretary of State.

(c) (1) In the event more than one (1) school is established, the location of the school or schools shall be in different congressional districts until a school has been established in each congressional district.

(2) The board may, without regard to the foregoing limitation, designate any area vocational-technical and adult education school for location on lands owned by any school district which, in its application made and filed with the board, proposes to construct and operate such a school.

(3) However, this authority would be applicable only if state funds for construction of area vocational-technical and adult education schools are not available.

(4) In the event the state board designates an area school to be constructed and operated by a school district, the school district board of directors must provide operating funds from local sources, except that federal funds which are now available or which may hereafter be provided by the federal government may be used as operating funds.



§ 6-51-203 - Determining school location and establishing courses of instruction.

(a) In determining the location of technical institutes or vocational-technical schools and in establishing the courses of instruction to be offered in the schools, the State Board of Workforce Education and Career Opportunities shall give consideration to:

(1) Trends in industrial development;

(2) Concentration of population;

(3) Concentration of industry;

(4) Natural resources; and

(5) Reasonable distance for people in all areas of the state.

(b) (1) The State Board of Workforce Education and Career Opportunities shall develop a course content syllabus for each course of instruction offered in a postsecondary technical institute or vocational-technical school. The course syllabus for each course of instruction shall specify the essential competencies to be taught in the course of instruction.

(2) Each instructor employed in a postsecondary technical institute or vocational-technical school shall utilize the appropriate course syllabus in providing instruction to postsecondary vocational students. It shall be the responsibility of the director of each postsecondary technical institute or vocational-technical school to ensure that vocational-technical instructors utilize the course syllabi developed pursuant to the provisions of this section in offering instruction to postsecondary vocational-technical students.

(3) The course syllabi required to be developed pursuant to the provisions of this section shall be adopted by the State Board of Workforce Education and Career Opportunities not later than July 1, 1990, and shall be utilized in postsecondary technical institutes or vocational-technical schools in the school year beginning 1990-1991.

(c) (1) The State Board of Workforce Education and Career Opportunities and the Arkansas Higher Education Coordinating Board are hereby authorized to certify certain courses of instruction offered by postsecondary technical institutes or vocational-technical schools as being equivalent to comparable courses offered by public two-year or four-year institutions of higher education.

(2) Any course of instruction offered by postsecondary technical institutes or vocational-technical schools that is certified as equivalent to a comparable course of instruction offered by a two-year or four-year institution of higher education shall be transferable for credit to a public two-year or four-year institution of higher education.

(d) The Arkansas Higher Education Coordinating Board and the State Board of Workforce Education and Career Opportunities shall promulgate rules and regulations for implementation of the provisions of this section in accordance with the accreditation standards of the receiving institutions.

(e) Students who matriculate at institutions of higher education shall meet the same standards for college and university admission as are defined in § 6-61-110.



§ 6-51-204 - Public school or community branches -- Special instruction.

In addition to the authority of the State Board of Workforce Education and Career Opportunities to establish area vocational-technical and adult education schools as authorized in §§ 6-51-201 -- 6-51-203, 6-51-205, 6-51-207, 6-51-208(a)-(c), 6-51-209, and 6-51-210, and laws amendatory thereto, the board is authorized, whenever funds are available, to establish branches of those area vocational-technical schools or to offer special vocational-technical instruction at public schools or in other facilities in communities in the area of the respective vocational-technical schools, as the board may determine is in the interest of the area and whenever sufficient demand may exist.



§ 6-51-205 - Board responsibility for school operation -- Personnel and equipment.

(a) The State Board of Workforce Education and Career Opportunities shall be responsible for the operation of the schools and shall have authority to purchase, lease, or construct buildings, land, equipment, machinery, and supplies necessary for the teaching of trade, vocational, or other federally aided adult courses of less than college grade.

(b) The state board is authorized to employ personnel and set salaries which shall be comparable to that received by other similarly positioned personnel in the Department of Education, to negotiate leases or purchases with any and all agencies of the government of the United States for the lease or purchase of suitable facilities, equipment, machinery, and supplies to be used for the purposes authorized by this section and §§ 6-51-201 -- 6-51-203, 6-51-207, 6-51-208(a)-(c), 6-51-209, and 6-51-210.

(c) All laws governing the employment of personnel of the department, including such matters as leave regulations and teacher retirement membership, shall apply to employees of all vocational-technical and adult education schools.



§ 6-51-206 - Local board's authority to sell, convey, or lease unneeded lands.

(a) The local boards of technical institutes and comprehensive lifelong learning centers are authorized to sell or convey lands belonging to any of the local boards of technical institutes and comprehensive lifelong learning centers of this state if the local board shall determine that the lands are not needed for vocational-technical educational purposes.

(b) In addition, the local boards may enter into long-term leases with private nonprofit organizations for the location of mental health centers and other public service facilities not operated for profit on any of the lands belonging to a technical institute or vocational-technical school in this state if the local board determines that the lands are not required for the present or anticipated future needs of the school and that the lease thereof would serve a beneficial public service.

(c) The lease shall be under those terms, for that period of time, and under those conditions which the local board may determine would be in the best interest of the State of Arkansas and the state's vocational-technical school program.



§ 6-51-207 - Authority to accept gifts and donations.

The board is granted authority to accept gifts, grants, donations, equipment and materials, and bequests of money and real and personal property for the purposes of this section and §§ 6-51-201 -- 6-51-203, 6-51-205, 6-51-208(a)-(c), 6-51-209, and 6-51-210.



§ 6-51-208 - Student fees.

(a) The State Board of Workforce Education and Career Opportunities may establish a reasonable system of charges as fees to be paid by students in the technical institutes or vocational-technical schools and adult education courses, with the system of charges to be established according to the type of course of instruction and the length thereof.

(b) The rate or fees to be paid by students shall be set by the board, and all funds accruing in the fiscal year over and above the amount appropriated by the General Assembly from the fund shall be deposited in the State Treasury at the end of the fiscal year.

(c) Employees may not be paid from cash funds unless appropriated for this specific purpose by the General Assembly.

(d) No secondary student or school shall be made to pay a tuition charge as a condition of his or her enrollment in any vocational program funded by the Department of Education while enrolled in a regular high school program.

(e) When any person sixty (60) years of age or older is admitted and enrolls as a student in any state area vocational-technical school, the board or other appropriate institutional officials shall waive all the general student fee charges for each such student on a space-available basis in existing classes.



§ 6-51-209 - Accident insurance for students.

(a) The State Board of Workforce Education and Career Opportunities is authorized to expend fees collected from students to provide accident insurance coverage to students.

(b) Such purchases shall follow regular state purchasing procedures and regulations.



§ 6-51-210 - Disposition of funds generally.

All income of the State Board of Workforce Education and Career Opportunities derived from student fees and from the sale of real or personal property or income from other sources as provided in this subchapter belonging to the board shall be deposited in the State Treasury for use by the board in developing a state vocational-technical and adult education program of less than college grade for persons sixteen (16) years of age and over.



§ 6-51-211 - Acceptance of certain federal benefits promoting vocational education.

(a) The State of Arkansas accepts the benefits of an act passed by the United States Congress entitled, "An Act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the states in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditure," approved by the President on February 23, 1917.

(b) The state agrees to observe and to comply with all the requirements of the federal act.



§ 6-51-212 - Custodian of certain funds -- Disbursement.

(a) The Treasurer of State is designated and appointed custodian of all money received by the state from the appropriation made by the Act of Congress referred to in § 6-51-211, and he or she is authorized to receive and to provide for the proper custody of the money and to make disbursements thereof in the manner provided in that federal act for the purposes therein specified.

(b) He or she shall also pay out any money appropriated by the State of Arkansas for the purpose of carrying out the provisions of this act upon the order of the State Board of Workforce Education and Career Opportunities.



§ 6-51-213 - Administration of certain federal and state vocational education laws.

(a) The State Board of Career Education is designated to:

(1) Carry into effect the provisions of the federal act and this act and have all necessary authority to cooperate with the United States Department of Education in the administration of the federal act;

(2) Administer any legislation pursuant thereto enacted by the General Assembly; and

(3) Administer the funds provided by the federal government and by the State of Arkansas under the provisions of the respective acts for the promotion of vocational-technical education in agricultural subjects and in trade and industrial subjects, as well as in family and consumer science.

(b) The state board shall have the full authority to:

(1) Formulate plans for the promotion of vocational education in subjects that are an essential and integral part of the public school system of education in the State of Arkansas and provide for the preparation of teachers of those subjects;

(2) Fix the compensation of officials and assistants as may be necessary to administer the federal act and this act for the State of Arkansas;

(3) Make studies and investigations relating to vocational education in such subjects;

(4) Promote and aid in the establishment by local communities of schools, departments, or classes;

(5) Prescribe qualifications for the teachers, directors, and supervisors of subjects and have full authority to provide for the certification of the teachers, directors, and supervisors;

(6) Cooperate in the maintenance of classes under its own direction and control; and

(7) Establish and determine by general regulations the qualifications to be possessed by persons engaged in the training of vocational teachers.

(c) (1) The Director of the Department of Career Education, as executive officer of the board for the purpose of administering the federal act and this act, shall, by and with the advice and consent of the board, designate assistants as may be necessary to carry out properly the provisions hereof.

(2) The director shall also carry into effect rules and regulations as the board may require.

(3) The records of the director as far as they pertain to the provisions of this act shall be kept in his or her office.



§ 6-51-214 - Annual report and statement of finances.

The State Board of Workforce Education and Career Opportunities shall make a detailed report annually to the Governor setting forth the conditions of vocational-technical education in the State of Arkansas, a list of the schools to which federal and state aid has been provided, and a detailed statement of the expenditures of federal funds and of state funds provided in this act.



§ 6-51-215 - Cooperation of various boards in establishing vocational programs -- Use of tax moneys.

(a) The board of directors of any school district or board of trustees of any state school, college, or university may cooperate with the State Board of Workforce Education and Career Opportunities in the establishment of vocational schools, departments, or classes giving instruction in vocational-technical subjects, including secondary instruction in agricultural subjects, trades or industrial subjects, or family and consumer science subjects.

(b) Any board of directors or board of trustees may use any moneys raised by public taxation in the same manner as moneys for other school purposes are used for the maintenance and support of public schools or state schools, colleges, and universities.



§ 6-51-216 - State board authority to acquire and maintain facilities -- Bonded indebtedness.

(a) (1) The State Board of Workforce Education and Career Opportunities is authorized to purchase, construct, improve, equip, and maintain buildings, structures, parking facilities, dormitory facilities, or other facilities and the lands on which they are located at any state-supported technical institute or vocational-technical school.

(2) In order to obtain funds therefor, the board is authorized to issue revenue bonds secured by a pledge of income from those facilities and a pledge of other fees, rents, charges, tolls, and receipts of the school where the facilities are to be purchased, constructed, improved, equipped, or maintained as shall be determined by the board.

(b) All provisions of §§ 6-62-301 -- 6-62-305 and 6-62-307 -- 6-62-312 regarding the execution of, the terms and conditions, maximum interest rates, conversion privileges, refunding rights, and other limitations, conditions, privileges, and rights with respect to bonds issued by boards of trustees of institutions of higher learning shall, so far as they are appropriate, be equally applicable to bonds issued by the board under the authority granted in this section.

(c) Any indebtedness incurred by the board pursuant to the authority granted in this section shall be an obligation of the board and of the state-supported vocational-technical schools involved in such transaction, and under no circumstances shall the indebtedness be considered a debt for which the faith and credit of the State of Arkansas or any of its revenues are pledged.



§ 6-51-217 - Change of name to "technical institute".

(a) The State Board of Workforce Education and Career Opportunities shall establish a technical curriculum that must be offered by any vocational-technical school requesting permission to change its name pursuant to this section to "technical institute". The board shall periodically review and revise, if necessary, this technical curriculum requirement.

(b) Any vocational-technical school which satisfies the curriculum requirements established by the board pursuant to subsection (a) of this section may, in accordance with procedures to be adopted by the board, seek approval from the board to change its name from "_____ Vocational-Technical School" to "_____ Technical Institute". Upon approval by the board of any such application, the school shall be renamed and become a technical institute.






Subchapter 3 - -- Multidistrict Vocational Centers

§ 6-51-301 - Proposed new centers.

(a) Any request for approval of a proposed new center shall be submitted by the superintendent or chief executive officer of the school or institution proposed to function as the center and superintendents from the several schools to be served by a center or the board of an education service cooperative within whose boundaries the center is to be located.

(b) Such a request for a proposed new center must provide the necessary information and assurances according to the guidelines for approval of new centers established by the State Board of Workforce Education and Career Opportunities.



§ 6-51-302 - Approval of center establishment.

(a) The State Board of Workforce Education and Career Opportunities may approve the establishment of vocational centers to serve high school students from several school districts in locations where services are needed to:

(1) Support economic, industrial, and employment development efforts;

(2) Provide equity and substantially equal access to quality vocational programs; and

(3) Improve school programs to assist schools in meeting accreditation standards.

(b) The board shall only approve centers which utilize existing vocational education resources such as facilities, equipment, etc., except in those geographic areas in which comprehensive vocational offerings have not been developed and the state board determines that those resources must be developed to accomplish the above purposes.

(c) If a postsecondary vocational-technical school or two-year college which operates a secondary vocational center merges or consolidates with a public institution of higher education, the secondary vocational center may continue to be administered by the institution of higher education involved in the merger or consolidation.



§ 6-51-303 - Administration.

(a) The management, maintenance, and operation of a center shall be the responsibility of the local school or institution approved by the State Board of Workforce Education and Career Opportunities to be the center.

(b) A center shall be administered in accordance with the guidelines and policies established by the board.



§ 6-51-304 - Center council.

The superintendents of the schools served by the center shall function as the center council to assist with the coordination of scheduling and to advise the center's management board and administration on matters pertaining to the administration of the center.



§ 6-51-305 - Financing.

(a) (1) Vocational centers shall be financed with a combination of training fees from schools sending students and vocational center aid from the Public School Fund according to rules and regulations promulgated by the State Board of Workforce Education and Career Opportunities.

(2) Additionally, centers shall be eligible for any new vocational program start-up funds which become available from funds set aside for vocational start-up provided in the fund and for federal vocational education funds.

(b) (1) Any funds expended above the maximum funded amount per student as outlined in this section will be the responsibility of the institution or school approved to operate as a vocational center.

(2) Any funds received by an institution or school district operating a vocational center either from tuition or from state funds unexpended at the end of the school year shall be carried forward for the sole purpose of conducting summer programs and community-based education centers or supporting vocational center operations in succeeding years.

(c) (1) At each approved vocational center that is a postsecondary vocational-technical school, community college, or two-year college, only those programs that have been approved as designed exclusively for instruction of secondary students will qualify for state aid from the fund.

(2) (A) Vocational centers which may provide instruction to secondary students who have been admitted to on-going programs designed for postsecondary or collegiate students will not qualify for vocational aid from the fund.

(B) Under these circumstances, however, a vocational center shall be eligible to receive the tuition described above even if a sending school uses its state aid to pay the tuition.






Subchapter 4 - -- Plumbing Program

§ 6-51-401 - Course of instruction generally.

(a) The State Board of Workforce Education and Career Opportunities is authorized to establish programs of vocational-technical training for the training of plumbers.

(b) A prescribed course of study will be set up by the Department of Workforce Education in conjunction with the Plumbing and Natural Gas Division of the Department of Health and the local training committee.

(c) Courses of study shall be as prescribed by national plumbing standards.

(d) Courses of instruction shall be developed in cooperation with, and with the approval of, the division and local training committees.

(e) Courses of instruction shall be designed to enable the student completing the course to qualify for licensure as an apprentice plumber upon taking and passing the examination required by § 17-38-101 et seq.

(f) The courses of instruction as authorized in this subchapter may be offered as a part of the vocational education program of any high school in this state and may be offered in any area high school, community college, or technical institute or vocational-technical school of this state.

(g) The course of instruction shall be in compliance with the appropriate rules and regulations and shall provide the level of instruction provided by rules of the board in cooperation with local plumbing training committees.



§ 6-51-402 - Instructors.

(a) The course of instruction and training as authorized in this subchapter for the training of plumbers shall provide that the instructor in the courses shall be approved by the training committee and the State Board of Workforce Education and Career Opportunities as a qualified instructor.

(b) Training programs may be taught by a master or journeyman plumber.



§ 6-51-403 - Apprentices.

(a) The course of instruction may include, by appropriate rule, authorization for credit with respect to summer employment by a licensed master plumber in this state who supervises the work of the student.

(b) Each person enrolled in an approved course of instruction for training plumbers shall be entitled to apply to the Plumbing and Natural Gas Division of the Department of Health for an apprentice plumber temporary card which will enable the person to engage in apprentice plumbing work under the employment of a licensed master plumber who supervises the work of the person.

(c) Students employed by a master plumber on a temporary basis shall be limited to two (2).



§ 6-51-404 - Licensing.

The program of instruction as authorized in this subchapter shall provide that upon satisfactory completion of the course of instruction, the Plumbing and Natural Gas Division of the Department of Health shall grant to the person completing such course of instruction, upon passing the necessary examinations required, an appropriate license, dependent upon the course of instruction completed by the person and the results of the test taken.






Subchapter 5 - -- Housing Construction Program

§ 6-51-501 - Establishment.

(a) There is established a program where state-supported technical institutes offering courses of training in the building trades may, in connection with these courses of training:

(1) Acquire lots and construct thereon single family dwelling units in connection with the course of training in the building trades;

(2) Sell such dwelling units and lots; and

(3) Deposit the funds derived therefrom in a Building Trades Revolving Fund, which is created for that purpose.

(b) Riverside Vocational and Technical School may only construct non-dwelling unit building projects for state agencies or for private, nonprofit organizations, but not for the general public, in connection with the course of training in the building trades.

(c) (1) As used in this subchapter, "secondary area technical center" means a secondary area vocational center established under § 6-13-801 et seq. or as defined by the Department of Career Education.

(2) A secondary area technical center is authorized to construct single family dwelling units in connection with a course of training in the building trades.

(3) This subsection (c) does not authorize the purchase of land by a secondary area technical center.



§ 6-51-502 - Approval and notification requirements -- Advance of funds.

(a) When a state-supported technical institute or secondary area technical center offering courses of training in the building trades, including carpentry, plumbing, bricklaying, and electrical wiring, desires to participate in the program established in this subchapter, it shall first obtain the written approval of the local building trades advisory committee for the construction trades.

(b) Upon receipt of written approval, the technical institute or secondary area technical center shall notify the Department of Careeer Education of its intent to undertake the construction of a single family dwelling unit or other building project under the program established in this subchapter.

(c) Upon receipt of notice and subject to the availability of funds therefor, the department may advance funds:

(1) To the technical institute from the Building Trades Revolving Fund for the purchase of lots and building materials, supplies, and fixtures to be used in the construction of the dwelling unit or other building project; or

(2) To the secondary area technical center from the Building Trades Revolving Fund for the purchase of building materials, supplies, and fixtures to be used in the construction of the single family dwelling unit or other nonresidential building project.



§ 6-51-503 - Procedure for purchase of lot.

When a technical institute is advanced funds from the Building Trades Revolving Fund by the Department of Career Education as provided in this subchapter, the technical institute shall, if it proposes to purchase a lot on which to build the dwelling unit or other building project, cause notice of the proposed purchase to be published in a newspaper of general circulation in the area where it proposes to purchase the lot in order to give persons in the area an opportunity to offer lots for sale to the school for the construction of the dwelling unit or other building project.



§ 6-51-504 - Dwelling unit construction -- Restrictions -- Exemptions.

(a) The Department of Career Education shall not advance funds to a technical institute from the revolving fund created in this subchapter for the construction of more than one (1) dwelling unit or other building project at any one (1) time or more than one (1) dwelling unit or other building project in any twelve-month period.

(b) Riverside Vocational and Technical School and secondary area technical centers are exempt from the provisions of this section.



§ 6-51-505 - Applicability of state purchasing law and regulations.

All building materials, supplies, and fixtures used in the construction of a dwelling unit or other building project as authorized in this subchapter shall be purchased by the school:

(1) If the school is a technical institute, in accordance with the state purchasing law and regulations; and

(2) If the school is a secondary area technical center, in accordance with the purchasing laws and regulations governing its administrative sponsor.



§ 6-51-506 - Conformance with municipal codes.

Any dwelling unit or other building project constructed by a technical institute or a secondary area technical center pursuant to this subchapter shall conform to the local zoning and building code, if any, of the municipality or area in which constructed and is subject to all requirements, restrictions, and regulations of the locality in which located, the Department of Health, and other public agencies, the same as if constructed by a private builder.



§ 6-51-507 - Sale of dwelling unit.

(a) Upon completion of a dwelling unit or other building project, the governing body of the technical institute or secondary area technical center shall cause the dwelling unit or building project to be appraised by a qualified real estate appraiser.

(b) (1) Upon receipt of the appraisal, the governing body of the technical institute or secondary area technical center shall cause notice to be published in one (1) or more newspapers of general circulation in the area that the dwelling unit or other building project will be sold by sealed bid to the highest bidder above the appraised value thereof.

(2) (A) The notice shall state the location of the dwelling unit or building project and the date, time, and place at which the sealed bids will be received.

(B) The date shall be at least two (2) weeks after the date of the publication of the notice.

(c) No dwelling unit or other building project shall be sold for an amount less than the appraised value of the property.

(d) (1) If no bid equals or exceeds the appraised value of the property, all bids shall be rejected, and the property shall again be advertised and offered for sale as provided in subsection (b) of this section within ninety (90) days after the first bid opening.

(2) This procedure of advertising for and receiving bids on the property shall be continued until the property is sold.

(e) The provisions of this section do not apply to any building project for a state agency, which shall reimburse the technical institute or secondary area technical center for the actual costs incurred in the completion of the project.



§ 6-51-508 - Remittance of proceeds.

(a) All funds derived from reimbursement by a state agency or from the sale of a dwelling unit or other building project constructed under the provisions of this subchapter by a technical institute after deducting the cost of the sale shall be remitted to the Department of Career Education for deposit in the Building Trades Revolving Fund created in this subchapter.

(b) Upon the sale of a dwelling unit or other building project constructed under the provisions of this subchapter by a secondary area technical center:

(1) (A) The secondary area technical center shall remit to the department the full amount of funds advanced for the project.

(B) The department shall deposit the funds into the Building Trades Revolving Fund created in this subchapter; and

(2) The remaining proceeds, if any, shall be retained or any loss absorbed by the secondary area technical center.



§ 6-51-509 - Uses for Building Trades Revolving Fund.

All funds appropriated for the program established in this subchapter together with funds derived from the sale of property and remitted to the Department of Workforce Education and deposited in the Building Trades Revolving Fund shall be used exclusively for the purpose of making advances to area vocational schools for the purchase of lots, building materials, supplies, and fixtures necessary to construct dwellings or other building projects on the lots and to otherwise carry out the purposes of this subchapter.



§ 6-51-510 - Disbursing officer.

The disbursing officer for the Department of Workforce Education shall be disbursing officer for funds in the Building Trades Revolving Fund.






Subchapter 6 - -- Private Resident and Correspondence Schools

§ 6-51-601 - Legislative intent.

(a) The General Assembly is aware of the fact that:

(1) Many private career schools offering resident or correspondence programs in the State of Arkansas have contributed extensively to the well-being of the individuals and the business and industrial establishments which have benefited from that training; and

(2) There is a need for protection of the consumer and the ethical private career school operator.

(b) The General Assembly determines that the establishment of reasonable standards and licensing requirements for resident or correspondence schools, their program offerings, and their instructors and admissions representatives in the manner provided in this subchapter is essential in the public interest and in furtherance of the purposes stated above.



§ 6-51-602 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Admissions representative" means a person who executes an enrollment agreement and who receives compensation for the primary duties of encouraging prospective students to enroll for training in a program of study offered by a school covered under the provisions of this subchapter;

(2) "Board" means the State Board of Private Career Education;

(3) "Combination school" means any school in which programs of study are conducted by both distance education and resident training;

(4) "Director" means the authorized representative of the State Board of Private Career Education for the purpose of administering the provisions of this subchapter;

(5) "Distance education school" means any school in which all programs of study are conducted by distance education;

(6) "Extension course site" means a location away from the school whereby a course or courses are conducted one (1) or more times during the licensure period;

(7) "Private Career Education Arbitration Panel" means the three-person panel established for the purpose of arbitrating student and school grievances;

(8) "Program of study" means an organized unit of courses or an individual course in which instruction is offered;

(9) "Resident school" means any school in which all programs of study are conducted in resident classrooms or held in public meeting facilities;

(10) "Satellite school" means a location within the State of Arkansas away from the school where programs of study are offered on a regular continuing basis by Arkansas schools;

(11) (A) "School" means any person, firm, partnership, association, corporation, or other form of business organization seeking to do business or offering in the State of Arkansas resident or correspondence training that leads to or enhances occupational qualifications, whether or not the institution is subject to the jurisdiction of the Arkansas Higher Education Coordinating Board under § 6-61-301;

(B) "School" also means any firm, partnership, association, corporation, or other form of business organization that offers instruction in airframe or power plant mechanics;

(C) "School" also means any firm, partnership, association, corporation, or other form of business organization which offers training as preparation for passing exams which may lead to employment;

(D) "School" also means any firm, partnership, association, corporation, or other form of business organization which offers driver education training excluding those courses taught motor vehicle violators pursuant to court order; and

(12) "Student", "enrollee", "trainee", or "pupil" means a person seeking to enroll, or who has been enrolled, or who is sought for enrollment, or is seeking training or instruction, in a school as defined in this subchapter.



§ 6-51-603 - Exemptions.

The following are exempt from licensure under this subchapter:

(1) Private institutions exclusively offering instruction at any or all levels from preschool through twelfth grade;

(2) Schools established by laws of Arkansas, governed by Arkansas boards, and permitted to operate for the sole purpose of providing specific training normally required to qualify persons for occupational licensure by state boards or commissions, which determine education and other standards for licensure and operation of such schools;

(3) State colleges and universities coordinated by the Arkansas Higher Education Coordinating Board;

(4) Programs of study offered by institutions or individuals for personal improvement, avocational or recreational, if designated through media or other sources, as not for the purpose of enhancing an occupational objective;

(5) Schools operated solely to provide programs of study in theology, divinity, religious education, and ministerial training;

(6) A training program offered or sponsored by an employer for training and preparation of its own employees and for which no tuition fee is charged the employee;

(7) A program of study sponsored by a recognized trade, business, or professional organization for instruction of the members of the organization with a closed membership and for which no fee is charged the member;

(8) A school or educational institution supported by state or local government taxation;

(9) Flight instructors and flight instruction schools licensed under appropriate Federal Aviation Administration regulations and offering only training for a private pilot's license;

(10) Schools covered by § 6-61-301(a)(3) and exempted from § 6-61-101 et seq.;

(11) Training offered by other Arkansas state agencies, boards, or commissions; and

(12) (A) Training offered on military bases where a majority of the students enrolled are active duty personnel or their adult family members, United States Department of Defense civilian employees or their adult family members, members of the United States Armed Forces reserve components, and retirees.

(B) These organizations shall remain exempt from the requirement for licensure if required to move off the military installation for a period of not more than ninety (90) days because of a change in security level which would not allow civilian students on the installation.

(C) The board shall have the authority to review any situations that extend past the ninety-day period and determine whether the exemption status should remain for the school.



§ 6-51-604 - Notice of possible violations -- Responses -- Injunctions.

(a) Whenever the State Board of Private Career Education or director acting for the board has probable cause to believe that a person, agent, group, or entity has committed any acts that would be in violation of this subchapter such as fraud, misrepresentation, or unethical practices, the board or director acting for the board shall first give notice in writing by certified mail or in person to the agency or entity affected.

(b) The person, agent, or entity will have ten (10) days in which to respond to the notice of violation, unless the board or the director acting for the board deems an emergency exists, in which case the entity will have up to twenty-four (24) hours in which to respond.

(c) (1) If action on the part of the person, agent, or entity in response to a notice is to seek to eliminate the violation, a further extension of time may be granted by the director acting for the board.

(2) Otherwise, the board may order a cease and desist of such acts after a formal hearing, or the board or the director shall have the duty to request the Attorney General or district prosecuting attorney in the county where the offense was committed to seek in a court of competent jurisdiction an injunction restraining the commission of such acts.



§ 6-51-605 - State Board of Private Career Education.

(a) (1) The Governor shall appoint a board of seven (7) members who shall serve for terms of seven (7) years. The Governor shall make appointments or reappointments to the board to provide membership of three (3) persons associated with schools and four (4) persons from the general public.

(2) The Director of the Department of Higher Education and the Director of the Department of Workforce Education or their designees shall serve as nonvoting, ex officio members of the State Board of Private Career Education.

(b) The board:

(1) Shall have the power to elect the necessary officers, acting by and through the director;

(2) Shall have the sole authority to:

(A) Approve all schools offering programs of study leading to or enhancing an occupational objective;

(B) Administer and enforce this subchapter; and

(C) Issue licenses to schools which have met the standards set forth for the purposes of this subchapter by the board, including, but not limited to, programs of study, adequate facilities, financial stability, qualified personnel, and legitimate operating practices.

(c) Upon approval by the board, any such school may issue certificates or diplomas.

(d) The board, acting by and through the director, shall:

(1) Formulate the criteria and the standards evolved for the approval of such licensed schools;

(2) Provide for adequate investigation of all schools applying for a license;

(3) Issue licenses to those applicants meeting the standards fixed by the board; and

(4) Maintain a list of schools approved under the provisions of this subchapter.

(e) The board, acting by and through the director, shall formulate the standards evolved thereunder for the approval of admissions representatives of such licensed schools and issue licenses to those applicants meeting the standards fixed by the board.

(f) The board shall promulgate standards, rules, and regulations to be prescribed for the administration of this subchapter and the management and operation of the schools and admissions representatives, subject to the provisions of this subchapter.

(g) The board shall participate in the hearings provided schools and admissions representatives in cases of revocation or denial of licensure.

(h) Official meetings of the board may be called by the chair as necessary, but meetings shall be held at least four (4) times a year.

(i) A majority of favorable votes by the board members at an official meeting is required for adoption of a recommendation.

(j) Board members may be reimbursed for expenses in accordance with § 25-16-901 and stipends according to § 25-16-903.

(k) The board may adopt and use a seal, which may be used for the authentication of the acts of the board.

(l) (1) The board shall employ a director who reports to the board.

(2) Provisions will be made for a retirement plan for the staff with a state contribution and board-approved investment option in the same manner as is provided in § 24-7-901 et seq.

(m) (1) The board shall annually require background investigations for all partners or shareholders with ten percent (10%) or more ownership interest in a school when the school seeks an original license.

(2) The board may establish a schedule for periodic background checks for partners or shareholders with ten percent (10%) or more ownership interest in a school when seeking renewal of a school license.

(n) (1) The partners or shareholders shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check to be conducted by the Federal Bureau of Investigation.

(2) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(3) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal background check.

(4) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all information obtained concerning the person in the commission of any offense listed in § 6-51-606(h)(3).

(5) (A) The board may issue a nonrenewable temporary license pending the results of the criminal background check.

(B) The license shall be valid for no more than six (6) months.

(C) Upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that only one (1) of the partners or shareholders of the school holding the license has been convicted of any offense listed in § 6-51-606(h)(3), the board shall revoke the license.

(o) (1) The provisions of § 6-51-606(h) may be waived by the board upon the request of:

(A) An affected applicant for licensure; or

(B) The partners or shareholders of a school holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat.

(p) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police pursuant to this section shall not be available for examination except by:

(A) The affected applicant for licensure or his or her authorized representative; or

(B) The person whose license is subject to revocation or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(q) Any information made available to the affected applicant for licensure or the person whose license is subject to revocation shall be information pertaining to that person only.

(r) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than the background check required by this section.

(s) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.



§ 6-51-606 - School license generally.

(a) No persons shall operate, conduct, maintain, or offer to operate in this state a school as defined in this subchapter, or solicit the enrollment of students residing in the state, unless a license is first secured from the State Board of Private Career Education issued in accordance with the provisions of this subchapter and the rules and regulations promulgated by the board.

(b) (1) Application for a license shall be filed in the manner and upon the forms prescribed and furnished by the director for that purpose.

(2) The application shall be signed by the applicant and properly verified and shall contain such information as may apply to the type and kind of school, satellite school, or extension course site for which a license is sought.

(c) (1) Any license issued shall be restricted to the programs of study specifically indicated in the application for a license.

(2) The holder of a license shall present a supplementary application for approval of additional programs of study.

(d) The license shall remain the property of the State of Arkansas and shall be returned to the director upon cause.

(e) If the board, acting by and through the director, after evaluating the school as to kind and type, is unable to make a determination regarding initial approval of a licensure application within sixty (60) days of receipt of the application and required documentation, it shall issue a temporary license valid for a period of not more than six (6) months, pending an investigation. If the investigation of the school does not reveal anything justifying revoking, or denying reissue, of the temporary license, a license will be issued that will continue in force until the time of such expiration as a regular license.

(f) After a license is issued to any school by the board on the basis of its application, it shall be the responsibility of the school to notify immediately the board of any changes in the ownership, administration, location, faculty, or programs of study on the forms and in the manner prescribed by the board.

(g) In the event of the sale of such school, the license granted to the original owner or operators shall not be transferable to the new ownership or operators, but application for a new license must be made and approved prior to the new ownership's taking over operation of the school.

(h) The board shall have the power to deny issuing a new or renewal license, to revoke an existing license, or to place a licensee on probation, if in its discretion it determines that:

(1) The licensee has violated any of the provisions of this subchapter or any of the rules and regulations of the board;

(2) The applicant or licensee has knowingly presented to the board incomplete or misleading information relating to licensure;

(3) The applicant or licensee has pleaded guilty, entered a plea of nolo contendere, or has been found guilty in a criminal proceeding, regardless of whether or not the adjudication of guilt or sentence is withheld, deferred, or suspended by a court of this state, another state, or the federal government of:

(A) Any felony; or

(B) Any act involving moral turpitude, gross immorality, or which is related to the qualifications, functions, and duties of a licensee;

(4) The applicant or licensee has intentionally failed or refused to permit the board or its representatives to inspect the school or classes or has intentionally failed or refused to make available to the board, at any time when requested to do so, full information pertaining to any or all items of information contained in an application for license or pertaining to the operation of the school;

(5) The applicant has failed or refused to submit to the board an application for license or renewal in the manner and on the forms prescribed;

(6) A licensed admissions representative has failed or refused to display or produce his or her license when requested to do so by prospective students or designated officials of the board;

(7) The applicant or licensee has failed to provide or maintain premises, equipment, materials, supplies, or conditions in accordance with minimum standards as established by rules and regulations;

(8) The licensee has been found by the board or a court of law to have perpetrated fraud or deceit in advertising of the school or programs of study or in presenting to prospective students information relating to the school, programs of study, employment opportunities, or opportunities for enrollment in institutions of higher education;

(9) The licensee has in its employ admissions representatives who have not been licensed but are actively engaged in the practice of attempting to enroll students;

(10) The licensee has failed to provide and maintain standards of instruction or qualified administrative, supervisory, or instructional staff as established by rules and regulations;

(11) The applicant or licensee is unable to provide and maintain financial resources in sufficient amount to equip and maintain the school or classes;

(12) The licensee has moved the school into new premises or facilities without first notifying the director;

(13) The licensee has offered training or instruction in programs of study which have not been approved and authorized in accordance with rules and regulations;

(14) A licensed admissions representative has solicited prospective students to enroll in a school which has not been licensed by the board or which is not listed on his or her license;

(15) There was a change in the ownership of the school without proper notification to and approval from the board;

(16) The licensee has failed to notify the director or to provide written documentation as to the cause that the license of a school has been suspended or revoked or the school has been placed on probation or a show cause issued in another state or by another regulatory agency;

(17) The licensee has failed to notify the director of legal actions initiated by or against the school; or

(18) The licensee fails to make tuition refunds to the students or their lenders in compliance with current regulations.

(i) The board shall have the power to revoke a license if in its discretion it determines that:

(1) The licensee has failed to cure a deficiency leading to a license probation within the time as may be reasonably prescribed by the board;

(2) The licensee while on probation has been found by the board to have incurred an additional infraction of this subchapter; or

(3) The licensee has closed a school without first having completed the training of all students currently enrolled or having made tuition refunds to students or their lenders.

(j) The board may impose sanctions pursuant to § 25-15-217.

(k) (1) Unless directed to do so by court order, the board shall not, for a period of five (5) years following revocation, reinstate the license of a school or allow an owner of any such school to seek licensure of another school.

(2) Upon expiration of licensure status, the school must apply for an original license in accordance with the provisions of this subchapter.

(l) (1) Upon closure of a school located in Arkansas and licensed under any provision of this subchapter, whether for license revocation or any other cause, all student financial aid records for the previous three (3) years and all student transcripts regardless of age must be delivered to the director.

(2) Delivered records shall be arranged in alphabetical order and stored in boxes or in data format at the discretion of the board.

(3) The director shall be responsible for the proper security, storage, and maintenance of all such records.



§ 6-51-607 - Private Career School Student Protection Trust Fund.

(a) (1) Each school licensed under this subchapter shall pay annually a fee to be set by the State Board of Private Career Education.

(2) The fee shall be set at such amount as the board deems necessary to establish the Private Career School Student Protection Trust Fund and to maintain the Private Career School Student Protection Trust Fund as necessary.

(3) For a renewing school, the fee shall be based on the enrollment of Arkansas residents in the preceding twelve (12) months of July 1 through June 30.

(4) (A) For an original license, the fee shall be a percentage as determined by the board of the sum of the tuitions for each program offered.

(B) Additionally, during the first twelve (12) months of licensure, the same percentage shall be paid to the Private Career School Student Protection Trust Fund on additional new programs of study.

(b) The fee will be deposited in a trust fund in the State Treasury to be called the Private Career School Student Protection Trust Fund.

(c) The fee will not be levied if, on May 30 of any year, the balance of the Private Career School Student Protection Trust Fund exceeds five hundred thousand dollars ($500,000). However, regardless of the balance in the Private Career School Student Protection Trust Fund, a fee, as set by the board, will be assessed newly licensed schools. Newly licensed schools will pay for a number of years equal to the number of years paid by schools licensed on September 1, 1989.

(d) The assets of the Private Career School Student Protection Trust Fund may be invested and reinvested as the board may determine. Any interest income or dividends from the investment of the fund shall be credited to the Private Career School Student Protection Trust Fund.

(e) With the approval of the board, the Director of the State Board of Private Career Education may use any amounts in the Private Career School Student Protection Trust Fund, including accumulated interest, to:

(1) Pay claims filed by students not to exceed a total of one hundred thousand dollars ($100,000) for all students of the school when a school becomes insolvent or ceases to operate without offering a complete program of study;

(2) Pay expenses incurred by a school not to exceed a total of one hundred thousand dollars ($100,000) that are directly related to educating a student placed in the school under this subchapter, including the applicable tuition for the period of time for which the student has paid tuition;

(3) Pay expenses directly associated with the storage and maintenance of academic and financial aid records of those students adversely affected by school closings;

(4) (A) Pay administrative cost due to school closings, including without limitation:

(i) Travel expenses; and

(ii) The employment of temporary personnel to assist with transport and organization of student records.

(B) Provided further, that reimbursement for the expenses incurred in subdivision (e)(4)(A) of this section shall not exceed five thousand dollars ($5,000) per school closing.

(f) Any amounts in the fund above the required five hundred thousand dollars ($500,000) may be used with the approval of the board to:

(1) Fund educational seminars and other forms of educational projects for the use and benefit of licensed school administrators, faculty, staff, or admissions representatives;

(2) Provide for travel expenses and registration fees to send staff or board members to accrediting meetings, seminars, or meetings relating to the school sector; or

(3) Provide staff assistance.

(g) (1) If a school closes, the director shall attempt to place each student of the school in another school.

(2) If the student cannot be placed in another school, the student's tuition for which education has not been received may be refunded on a pro rata basis in the manner prescribed by the board.

(3) If another school assumes responsibility for the closed school's students with no significant changes in the quality of training, a student is not entitled to a refund under this section.

(4) Attorneys' fees, court costs, or damages may not be paid from the Private Career School Student Protection Trust Fund.



§ 6-51-608 - Extension course sites and satellite schools -- Additional school license.

(a) (1) Any school licensed under this subchapter shall make application to the State Board of Private Career Education to offer a course or courses at an extension course site or satellite school.

(2) The school shall submit a separate additional license fee with the licensure application for each extension course site or satellite school.

(3) The courses, facilities, faculty, and all other operations of the extension course site or satellite school must meet minimum standards as established by rules and regulations.

(b) The school will be assessed a fee as set by the board to be deposited in the Private Career School Student Protection Trust Fund.



§ 6-51-609 - Admissions representative's license -- Generally.

(a) (1) No person representing a resident, distance education, or combination school shall solicit or sell in Arkansas any program of study for consideration or remuneration unless the admissions representative first secures a license from the Director of the State Board of Private Career Education.

(2) A license issued by the director shall be subject to ratification by the State Board of Private Career Education.

(b) (1) The license shall be on a form of such size as to be displayed for examination by each prospective student contacted by the admissions representative for enrollment or recruitment purposes.

(2) The license shall bear a recent photograph of the admissions representative, the admissions representative's name, the name and address of the licensed school to be represented, and the valid period of the admissions representative's license which will indicate the expiration date.

(c) (1) An admissions representative's license shall be automatically cancelled when the license of the school represented by the admissions representative is suspended or revoked for any reason, or the school closes.

(2) The license shall be endorsed by the chair of the board. The license shall remain the property of the State of Arkansas and shall be returned to the director upon cause.

(d) An applicant for an admissions representative's license must:

(1) Be at least eighteen (18) years of age;

(2) Be a high school graduate or hold a graduate equivalent degree;

(3) Not have been convicted in any jurisdiction of a felony, theft of property, or a crime involving an act of violence for which a pardon has not been granted;

(4) Be a citizen of the United States;

(5) Not have been discharged from the armed services of the United States under other than honorable conditions; and

(6) Be in compliance with any other reasonable qualifications that the board may fix by rule.

(e) (1) An applicant for an admissions representative's license shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check to be conducted by the Federal Bureau of Investigation.

(2) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(3) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal background check.

(4) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward all information obtained concerning the person in the commission of any felony, Class A misdemeanor, or a crime involving an act of violence for which a pardon has not been granted.

(f) (1) (A) The board may issue a nonrenewable temporary license pending the results of the criminal background check.

(B) The temporary license shall be valid for no more than six (6) months.

(2) Upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that the person holding the temporary license has been convicted of a felony, Class A misdemeanor, or a crime involving an act of violence for which a pardon has not been granted, the board shall immediately revoke the temporary license.

(g) (1) The provisions of subdivision (d)(3) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure; or

(B) The person holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat.

(h) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police pursuant to this section shall not be available for examination except by:

(A) The affected applicant for licensure or his or her authorized representative; or

(B) The person whose license is subject to revocation or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(i) Any information made available to the affected applicant for licensure or the person whose license is subject to revocation shall be information pertaining to that person only.

(j) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than the background check required by this section.

(k) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.



§ 6-51-610 - Fees.

(a) The State Board of Private Career Education shall set fees for schools and admissions representatives.

(b) The fees collected under this subchapter, except fees collected for the Private Career School Student Protection Trust Fund, shall be deposited in the State Treasury as special revenues credited to the Private Career Education Fund.

(c) No license fee shall be refunded in the event of a school or an admissions representative's license suspension, revocation, denial, or request for withdrawal of an application by a school.



§ 6-51-611 - License renewal.

(a) Licenses shall be renewable annually.

(b) The licensing period shall be determined by the State Board of Private Career Education.

(c) (1) Application for renewal of a school license is to be provided in the form and manner prescribed by the board.

(2) The school and its programs of study, facilities, faculty, and all other operations must meet the minimum standards as established by rules and regulations.

(d) An application for renewal of an admissions representative's license shall be made on the forms and in the manner prescribed by the board.



§ 6-51-612 - Penalty for operating school without license.

(a) Any person, admissions representative, each member of any association of persons, or each officer of any corporation who opens and conducts a school, satellite school, or extension course site, as defined in this subchapter, or an out-of-state school which offers to sell a program of study in Arkansas, without first having obtained a license required in this subchapter, shall be guilty of a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or thirty (30) days' imprisonment, or both, at the discretion of the court.

(b) Each day said school continues to be open and operate shall constitute a separate offense.



§ 6-51-613 - Contracts and promissory notes of unlicensed schools void -- Recovery of tuition.

(a) All contracts entered into with students or prospective students by schools, satellite schools, extension course sites, or admissions representatives as defined in this subchapter, and all promissory notes or other evidence of indebtedness taken in lieu of cash payments by such schools, shall be null and void unless the schools and admissions representatives are licensed at the time such evidence of indebtedness is entered into as required by this subchapter.

(b) Any person shall have the right to recover moneys paid for enrollment in such unlicensed school by petition to the circuit court from the district in which such person resides; provided that, upon recommendation of the director, the Attorney General may file, on behalf of Arkansas residents contracting with any unlicensed school, an action to recover any tuition funds paid by Arkansas residents to any unlicensed school, which recovery, after costs of litigation, shall be held for the use and benefit of persons having paid such moneys.



§ 6-51-614 - Denial, probation, or revocation of school license -- Review.

(a) The State Board of Private Career Education, acting by and through the director, shall have the authority to refuse to issue a school license, to place on probation, or to revoke a school license theretofore issued.

(b) Any school dissatisfied with the decision to refuse to license, to revoke, or to suspend a license may seek judicial review, provided the school files notice of appeal in Pulaski County Circuit Court within fifteen (15) calendar days immediately following the date of notification of this action by the director.



§ 6-51-615 - Denial or suspension of admissions representative's license -- Review -- Penalty.

(a) No person shall be granted an admissions representative's license if, upon investigation, the applicant is found not to meet the requirements for an admissions representative under this subchapter.

(b) The Director of the State Board of Private Career Education, upon receipt of information considered dependable which indicates fraud, misrepresentation, or unethical practices on the part of an applicant, may deny issuance of a license applied for or may suspend immediately a license already issued pending a review by the State Board of Private Career Education.

(c) Any applicant dissatisfied with the decision to refuse, suspend, or revoke a license may seek judicial review, provided the applicant files notice of appeal in Pulaski County Circuit Court within fifteen (15) calendar days immediately following the date of notification of action by the director.

(d) Any person violating the provisions of this subchapter shall be guilty of a Class B misdemeanor.



§ 6-51-616 - Student grievance procedure.

(a) Any student may file a written complaint with the director on the forms prescribed and furnished by the director for that purpose if the student has reason to believe he or she is suffering loss or damage resulting from:

(1) The failure of a school to perform agreements made with the student; or

(2) An admissions representative's misrepresentations in enrolling the student.

(b) All complaints shall be investigated, and attempts shall be made to resolve them informally. If an informal resolution cannot be achieved, the aggrieved party may request a formal hearing to be held before the Private Career Education Arbitration Panel.

(c) The aggrieved party may not pursue arbitration before the arbitration panel if legal action has been filed.

(d) The request for arbitration must be in writing and filed with the director within one (1) year of completion of, or withdrawal from, the school.

(e) The written request for arbitration must name the parties involved and specific facts giving rise to the dispute.

(f) The ruling of the arbitration panel shall be binding upon the parties.



§ 6-51-617 - Private Career Education Arbitration Panel.

(a) The Private Career Education Arbitration Panel as referenced in this section shall represent the sole authority to resolve disputes between a student and schools as to grievances relating to:

(1) The failure of the school to perform agreements made with the student; or

(2) An admissions representative's misrepresentations in enrolling the student.

(b) (1) The State Board of Private Career Education shall appoint the arbitration panel, which shall be composed of three (3) members. One (1) member shall be from the school sector, and two (2) members shall be from the general public.

(2) No member of the arbitration panel may serve for hearings which involve the member's school.

(c) (1) In resolving disputes, the arbitration panel shall be exempt from judicial redress for failure to exercise skill or care in the performance of its duties.

(2) The arbitration proceeding, confirmation, or vacation of an award and appeal shall be conducted pursuant to the Uniform Arbitration Act, §§ 16-108-201 et seq.



§ 6-51-618 - Fines.

(a) Whenever the State Board of Private Career Education finds that a school is guilty of a violation of this subchapter or the rules and regulations of the board, it shall have the power and authority to impose a penalty on the school.

(b) Prior to the imposition of any penalty, the board shall hold an investigation and hearing after notice to the school.

(c) (1) Upon imposition of a penalty, the board shall have the power and authority to require that the school pay a penalty to the board with regard to the violation, with the sanction that the license may be suspended until the penalty is paid.

(2) No penalty imposed by the board may exceed five hundred dollars ($500) per violation.

(d) Any school dissatisfied with the penalties imposed may seek judicial review, provided the school files notice of appeal in Pulaski County Circuit Court within fifteen (15) calendar days immediately following the date of notification of this action by the director.

(e) The power and authority of the board to impose these penalties shall not be affected by any other civil or criminal proceeding concerning the same violation.



§ 6-51-619 - Subpoenas and subpoenas duces tecum.

(a) The State Board of Private Career Education shall have the power to issue subpoenas and subpoenas duces tecum in connection with both its investigations and hearings.

(b) A subpoena duces tecum may require any book, writing, document, or other paper or thing which is germane to an investigation or hearing conducted by the board.

(c) (1) Service of a subpoena shall be as provided by law for the service of subpoenas in civil cases in the circuit courts of this state, and the fees and mileage of officers serving the subpoenas and of witnesses appearing in answer to the subpoenas shall be the same as provided by law for proceedings in civil cases in the circuit courts of this state.

(2) (A) The board shall issue a subpoena or subpoena duces tecum upon the request of any party to a hearing before the board.

(B) The fees and mileage of the officers serving the subpoena, and of the witness shall be paid by the party at whose request a witness is subpoenaed.

(d) (1) In the event a person shall have been served with a subpoena or subpoena duces tecum as provided in this section and fails to comply therewith, the board may apply to the circuit court of the county in which the board is conducting its investigation or hearing for an order causing the arrest of the person and directing that the person be brought before the court.

(2) The court shall have the power to punish the disobedient person for contempt as provided by law in the trial of civil cases in the circuit courts of this state.



§ 6-51-620 - Bond.

(a) (1) Each school licensed under this subchapter shall maintain a surety bond during its licensure.

(2) The surety bond shall be submitted to the State Board of Private Career Education on or before the expiration date of the bond.

(3) The bond shall be for the period during which the license is issued.

(4) (A) The surety bond shall be conditioned to provide indemnification to any student or enrollee who suffers loss or damage as a result of:

(i) A violation of a provision of this subchapter or any rule or regulation of this board by the school or its officers, admissions representatives, or employees; or

(ii) The failure or neglect of the school to faithfully perform all agreements, express or otherwise, with the student, enrollee, one (1) or both of the parents of the student or enrollee, or a guardian of the student or enrollee, as represented by the application for licensure and the materials submitted in support of that application; or

(iii) An admissions representative's misrepresentation in procuring the student's enrollment.

(B) (i) A surety on that bond may be released after the surety has made a written notice of at least thirty (30) days before the release.

(ii) However, a surety may not be released from the bond unless all sureties on the bond are released.

(C) (i) The license shall be suspended when that school is no longer covered by a surety bond meeting the required amount.

(ii) The board shall notify the school in writing at least ten (10) days prior to release of the surety or sureties that the license is suspended until another surety bond is filed in the manner and amount required under this chapter.

(5) (A) The bond shall be based on gross tuition, meaning the total amount collected by a school during the most recently completed twelve-month fiscal year, reduced only by the amount of refunds paid during the fiscal year, for tuition, application fees, registration fees, and those other fees deemed appropriate by rule and regulation of the board;

(B) Provided, however, that, for a school located outside of this state which is authorized to recruit in this state, "gross tuition" means only the amount of such tuition and fees collected from residents of this state.

(6) The board shall determine the sum of each surety bond based upon the following guidelines:

(A) Except as provided in subdivisions (a)(6)(B) and (C) of this section, a school shall procure and maintain a bond equal to ten percent (10%) of the gross tuition with a minimum bond amount of five thousand dollars ($5,000) with the maximum bond amount to be determined by the board.

(B) Schools that have no gross tuition charges assessed for the previous year shall secure and maintain a surety bond in the amount of ten thousand dollars ($10,000).

(C) Schools that have a total cost per program of three thousand dollars ($3,000) or less shall not be required to have a bond.

(7) The bond shall be a surety bond issued by a company authorized to do business in this state. The bond shall be to the state to be used for payment of a tuition refund due to a student or potential student.

(b) A surety bond is not required for licensees approved by the board on April 10, 1995, and that maintain continuous licensure.

(c) No right of action shall accrue on the surety bond to or for the use of any person or entity other than the obligee named in the bond or the heirs, executors, administrators, or successors of the obligee.



§ 6-51-621 - Construction of subchapter.

Nothing in this subchapter shall be construed to affect the responsibilities of the Arkansas Higher Education Coordinating Board as defined in § 6-61-301.



§ 6-51-622 - Noncommercial driver training instruction.

(a) A person teaching or instructing a person seventeen (17) years of age or younger to drive a noncommercial motor vehicle or a motorcycle shall offer the minimum amount of driver training to the student driver as prescribed by this section.

(b) The minimum requirements for classroom driver training instruction for noncommercial motor vehicles shall consist of:

(1) Thirty (30) hours or more of classroom instruction on driving techniques and rules of the road in Arkansas, including six (6) hours of classroom instruction on traffic law changes that have occurred within the last ten (10) years; and

(2) Ten (10) hours of behind-the-wheel driving experience.

(c) The minimum requirements of correspondence programs for driver training instruction for noncommercial motor vehicles shall consist of:

(1) A maximum of twenty-eight (28) hours of correspondence work;

(2) A minimum of two (2) hours or more of classroom instruction on driving techniques and rules of the road in Arkansas; and

(3) Ten (10) hours of behind-the-wheel driving experience.

(d) (1) The State Board of Private Career Education may promulgate reasonable rules and regulations to implement, enforce, and administer this section.

(2) The board's regulations shall be issued in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) The requirements for classroom driver training instruction for a motorcycle are:

(1) A minimum of five (5) hours of classroom instruction on driving techniques and rules of the road in Arkansas; and

(2) A minimum of ten (10) hours of actual motorcycle driving experience.



§ 6-51-623 - Defensive driving instruction.

A person shall not be required to obtain a license from the State Board of Private Career Education as a requirement for teaching or providing a course in defensive driving under a court-mandated defensive driving class.






Subchapter 7 - -- Associate of Applied Science Degree in Nursing Program

§ 6-51-701 - Establishment of program.

(a) The Department of Workforce Education is hereby authorized to establish for the technical institutes or vocational-technical schools of this state an Associate of Applied Science Degree in Nursing Program.

(b) (1) A nursing program shall be established by the department. The nursing program shall be in accordance with the standards established by the Arkansas State Board of Nursing.

(2) The course of instruction shall also be developed in such manner as to be accredited by the national accreditation association of nursing programs. The course of instruction shall allow for not more than twelve (12) semester hours of credit for previous nursing education or for nursing experience. Only a maximum of twenty-five (25) semester hours of credit by "general education" by challenge, the College Level Entrance Examination, shall be allowed.

(3) Students shall complete a transition course if required by the board which is in accordance with standards set by the board.

(c) (1) Any technical institute or vocational-technical school desiring to offer the nursing program may apply for approval to the State Board of Workforce Education and Career Opportunities.

(2) If approval is granted, the school must then seek approval from the Arkansas State Board of Nursing.

(d) (1) The State Board of Workforce Education and Career Opportunities is authorized to promulgate rules and regulations necessary to implement this subchapter.

(2) The rules and regulations shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) Courses of instruction shall be designed to enable the student completing the program to qualify for licensure as a registered nurse upon taking and passing the examination required by the Arkansas State Board of Nursing.

(f) (1) The program of instruction as authorized in this subchapter may be offered to licensed practical nurses or licensed psychiatric technician nurses duly licensed by the Arkansas State Board of Nursing.

(2) For admittance to the nursing program, the nurse must have:

(A) A minimum of two thousand (2,000) total hours of documented work and occupational experience in a health care institution; and

(B) Documentation from an official of a health care institution that the candidate has been an employee for the required length of time.

(3) For purposes of this subsection, a "health care institution" means a hospital, a long-term care facility, a medical doctor's office or clinic, outpatient clinic, residential care facility, any of several state agencies, or employment as a public health, industrial, or school nurse.



§ 6-51-702 - Nature of program.

The licensed practical nurse or licensed psychiatric technician nurse to registered nurse program is an upward-mobility program for licensed practical nurses or licensed psychiatric technician nurses who have completed one (1) calendar year, or two thousand (2,000) hours minimum, of work in a health care institution. The program of study will lead to the Associate of Applied Science Degree in Nursing.



§ 6-51-703 - Granting of degrees.

The State Board of Workforce Education and Career Opportunities is authorized to grant the degree to students who complete the full course of instruction which entitles them to the degree. The diploma is to be signed by such officials as the board shall designate.






Subchapter 8 - -- Community-Based Education Centers

§ 6-51-801 - Criteria for centers.

(a) The State Board of Workforce Education and Career Opportunities shall establish criteria that must be met by any secondary vocational center requesting permission to become a community-based education center.

(b) The board shall periodically review and revise, if necessary, the community-based education center criteria. Such centers may include offerings of traditional vocational-technical education during regular school hours, extended day programs so that students may attend the center for vocational instruction after regular school hours, adult basic education or general adult education programs, adult skill training and retraining for the general population, industry start-up and retraining, and workplace literacy.

(c) Any secondary vocational center which satisfies the criteria established by the board pursuant to this section may, in accordance with procedures to be adopted by the board, seek approval from the board to become a community-based education center. Upon approval by the board of any such application, the school may change its name to ____________________ Community-Based Education Center.

(d) The secondary area vocational centers which elect to provide enhanced education and training employment or retraining services appropriate to area industry and business needs may request from the board that they be designated as community-based education centers.



§ 6-51-802 - Policy for centers established by the state board.

The State Board of Workforce Education and Career Opportunities shall establish policy for community-based education centers in such areas as fees, operating and capital budgets, allocation of funds, instructional programs and related criteria for the operation of community-based education centers, degrees and certificates, and academic and programmatic standards.



§ 6-51-803 - Distribution of funds.

Following publication by the State Board of Workforce Education and Career Opportunities of criteria required to qualify for designation as a community-based education center, local educational agencies may develop a budget proposal for submission to the board for funding consideration. Insofar as possible, the board shall distribute the funds in as equitable a manner as possible while maintaining the best utilization of funds as appropriated by the General Assembly.



§ 6-51-804 - Property ownership -- Board of school superintendents.

(a) The board which currently owns the property and capital equipment of any existing community-based education center is authorized to retain ownership of such properties. Provided, however, ownership of such properties may, by vote of the board, be restructured.

(b) (1) Furthermore, the board of the host school is encouraged to create a board composed of superintendents of all schools sending students to the community-based education center.

(2) Such board may act as a governing board for the community-based education center.

(3) Furthermore, such boards are encouraged to have members that are representative of business and industry in the community-based education centers service area.



§ 6-51-805 - Creation of general advisory council.

The State Board of Career Education shall relate to the community-based education centers as a coordinating board. Furthermore, the governing board of a community-based education center is encouraged to create a general advisory council. Such general advisory council shall provide advice on programs of the school, including data that reflects the needs of business and industry served by the community-based education center.



§ 6-51-806 - Local education agencies -- Eligibility for federal funds.

(a) The General Assembly designates that the community-based education centers created by this subchapter meet the definition of "local education agencies" by virtue of the fact that each is a public authority legally constituted within this state to perform a service function for a public elementary and secondary school in school districts and other political subdivisions of the state or such combination of school districts or counties which are recognized by the General Assembly as administrative agents for public elementary and secondary schools.

(b) This section intends to recognize the function of the community-based education centers and to provide eligibility to community-based education centers to receive federal funds.






Subchapter 9 - -- Postsecondary Vocational and Technical Education

§ 6-51-901 - Purpose.

It is the purpose of this subchapter to initiate a broad array of legislative authority whose purpose it is to:

(1) Upgrade the quality and quantity of postsecondary vocational and technical education;

(2) Permit the expansion of programs leading to associate of applied science degrees; and

(3) Augment the State Board of Workforce Education and Career Opportunities by increasing its membership that is representative of business and industry, including the service-oriented industries in Arkansas.



§ 6-51-902 - Accountability measures and performance indicators.

(a) (1) All postsecondary vocational-technical schools, technical institutes, and comprehensive lifelong learning centers within the State of Arkansas shall present to the State Board of Workforce Education and Career Opportunities and the Department of Workforce Education a report reflecting a satisfactory level of performance-based system of accountability measures and performance indicators as defined in this section.

(2) The report shall be filed with the board and the department annually.

(b) In order to promote a coordinated system of postsecondary vocational and technical education in Arkansas and to provide an effective delivery system, the board shall:

(1) Review, evaluate, and coordinate budget requests for the institutions in the system; and

(2) (A) Develop a system of accountability measures and performance indicators to be used as the basis for budget requests.

(B) The system of accountability measures and performance indicators shall incorporate, as a minimum, the following:

(i) Student attainment of academic and vocational and technical skill proficiencies;

(ii) Student attainment of a diploma, skill certificate, or recognized postsecondary credential;

(iii) Student placement, retention, and completion of postsecondary or advanced training, employment, or military service;

(iv) Student participation in and completion of programs of nontraditional training and employment;

(v) Cost effectiveness as measured by cost per contact hour of instruction;

(vi) Business and industry services as measured by the number of contact hours of instruction for specific business and industry courses; and

(vii) The degree to which local support has been obtained by the institution as evidenced by private sector cash and in-kind donations; support from local units of government; foundations and other such nonstate sources as may be appropriate.

(c) With the exception of a special funding appropriation, all state funds shall be requested by the board for the technical institutes, postsecondary vocational-technical schools, and comprehensive lifelong learning centers based on a funding formula to be developed and approved by the board and shall be based upon the accountability measures and performance indicators enumerated in this section.

(d) Upon the failure to find that satisfactory progress is being made by the school, the board shall dissolve the operation of the school or convert the school to an adult education center, a secondary vocational center, or other appropriate role and function.

(e) For purposes of standardized reporting and accountability only, the board, after consultation with the Arkansas Higher Education Coordinating Board, shall develop for all postsecondary vocational schools, technical institutes, and comprehensive lifelong learning centers a reporting system for headcount enrollment and full-time-equivalency enrollment which is consistent with policies followed by the coordinating board.

(f) Riverside Vocational and Technical School shall be exempt from all provisions of this subchapter except this section and shall remain a postsecondary vocational-technical school as presently structured under the state board.



§ 6-51-903 - Local board of directors -- Members.

(a) All postsecondary vocational-technical schools, including those which expand their services under § 6-51-217 or under § 6-51-906 shall be governed by a local board of directors.

(b) (1) The Governor shall appoint a five-member local board of directors composed of residents of the local geographic service area in which the institution is located.

(A) Appointment shall be subject to confirmation by the Senate.

(B) No candidate for public office, holder of public office in the state, or his or her spouse, shall serve as a member of a local board.

(C) Members of the local board shall be qualified electors of the geographic service area in which the institution is located.

(D) Local board appointees shall have a high interest in vocational and technical education, a strong desire and commitment to serve the institution in the improvement of its offerings, and shall be representative of business, industry, labor, and agriculture, including service occupations.

(2) The term of office for local board members shall be five (5) years.

(A) The initial board appointees shall determine their terms by lot so that no more than one (1) term shall expire during any given year.

(B) A local board appointee shall serve no more than two (2) consecutive terms.

(3) When a vacancy occurs in the membership of the board, the president or director of the institution shall so notify the Governor who shall appoint a successor to the person who vacated membership, who shall serve the unexpired term of the person succeeded.



§ 6-51-904 - Duties of local board for technical institutes.

(a) The powers and duties of the local board shall be as follows:

(1) To acquire, hold, and transfer real and personal property, to enter into contracts, to institute and defend legal actions and suits, and to exercise such other rights and privileges as may be necessary for the management and administration of the technical institute;

(2) To appoint from the candidates certified by the State Board of Workforce Education and Career Opportunities the president of the technical institute or director of the comprehensive lifelong learning center;

(3) To appoint, upon nomination of the president or director, the members of the administrative and teaching staffs;

(4) To determine, with the approval of the state board, the educational program of the institution; and

(5) Other powers and duties as provided in this subchapter or as delegated to it by the state board.

(b) All records, personnel, property, unexpended balances of appropriations, allocations or other funds of the technical institutes and comprehensive lifelong learning centers shall be transferred from the state board to the local boards of directors.

(c) The local board may make rules and regulations not inconsistent with the provisions of this subchapter or inconsistent with the rules and regulations of the state board as are necessary for the proper administration and operation of the institution.

(d) The local board may contract with a nonprofit organization or a local school board within its service area to offer secondary-level general academic and vocational and technical courses and programs, adult literacy courses, or both.



§ 6-51-905 - Technical institutes.

(a) The technical institute may offer programs which lead to an Associate of Applied Science degree.

(b) Each technical institute shall operate within a service area assigned by the State Board of Workforce Education and Career Opportunities.

(c) (1) The board of directors of the technical institute may contract with existing institutions of higher education for the operation of any associate degree programs offered at the institute.

(2) Such programs must be approved by the Arkansas Higher Education Coordinating Board and may be offered either on-site at the institute or at a satellite location.

(d) (1) Any degree at or above the associate degree level offered at a technical institute or any state-supported postsecondary institution must be approved by the Arkansas Higher Education Coordinating Board.

(2) Those degrees offered at a technical institute must be awarded by an Arkansas higher education institution accredited by the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools.

(3) Any such degree program must be offered through the institute's Center for Collegiate Instruction.

(e) (1) The technical institute shall be required to establish a policy that specifically outlines a plan to work with local business, industry, and agriculture to meet technological and training needs.

(A) The plan shall be submitted annually to the local board of directors and the State Board of Workforce Education and Career Opportunities for approval.

(B) The plan shall incorporate a study of local needs, including interviews with local business, industry, and agriculture.

(2) (A) The technical institute shall be required to offer courses to address business, industry, and agricultural needs, and when appropriate, teach the course at those sites.

(B) The technical institute may use adjunct faculty or professors under contract to meet this requirement.



§ 6-51-906 - Comprehensive lifelong learning centers.

(a) Schools not converting to technical institutes as provided by other sections of this subchapter, or community colleges under existing law, shall expand program offerings and become a comprehensive lifelong learning center.

(b) The State Board of Workforce Education and Career Opportunities shall establish criteria and program expansions which would require all remaining postsecondary vocational-technical schools to become comprehensive lifelong learning centers.

(c) When a postsecondary vocational-technical school meets the criteria for becoming a comprehensive lifelong learning center as established by the State Board of Workforce Education and Career Opportunities, the school shall make application to the board seeking that it be designated as such.

(1) Each comprehensive lifelong learning center shall operate within a service area assigned by the State Board of Workforce Education and Career Opportunities.

(2) (A) Each comprehensive lifelong learning center may operate satellite campuses apart from the campus of the main center but within the service area of the center.

(B) The establishment, locations, and number of satellite campuses of a center must be approved by the State Board of Workforce Education and Career Opportunities.

(3) The board of directors of a comprehensive lifelong learning center may contract with existing institutions of higher education for the operation of any associate degree programs offered at the center, upon approval by the State Board of Workforce Education and Career Opportunities and the Arkansas Higher Education Coordinating Board.

(A) Any degree program at or above the associate degree level offered at a comprehensive lifelong learning center must be approved by the Arkansas Higher Education Coordinating Board and awarded by an Arkansas institution of higher education accredited by the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools.

(B) Any such degree program must be offered through the center's Center for Collegiate Instruction.

(d) (1) The board shall periodically review the program offerings and curricula of the postsecondary vocational-technical schools to assure that lifelong learning opportunities exist for the population served.

(2) The comprehensive lifelong learning centers shall include offerings of:

(A) Workplace literacy programs consisting of remedial education, including adult basic education and general adult education;

(B) Occupational and technical preparation;

(C) Applied foundation courses in mathematics, science, communications, and technologies;

(D) Customized training and adult retraining programs;

(E) Apprenticeship work-based training programs;

(F) Other relevant education and training which meets the needs of the work force and which prepares the state's citizens for lifelong learning opportunities and a quality life; and

(G) May include courses leading to an associate of applied science degree, upon approval by the Arkansas Higher Education Coordinating Board.

(e) (1) Except as provided in this section, the construction, operation, and maintenance of the comprehensive lifelong learning center shall be financed by the state.

(2) Each comprehensive lifelong learning center, acting through its board, shall have the power to accept and receive gifts, grants, profits from auxiliary enterprises, local millages, and any other local funds to be used as local matching funds for capital outlay expenses of the center.

(3) The comprehensive lifelong learning center shall be required to establish a plan that specifically outlines cooperative efforts with local industries and businesses to meet technological and training needs.

(A) The plan shall be submitted annually to the local board of directors and the State Board of Workforce Education and Career Opportunities for approval.

(B) The plan shall incorporate a study of local needs, including interviews with local business and industry.

(4) (A) The comprehensive lifelong learning center shall be required to offer courses to address industry and business needs and, when appropriate, to teach the course at the business or industry site.

(B) The comprehensive lifelong learning center may use adjunct faculty or professors under contract to meet this requirement.



§ 6-51-907 - Expanded associate degrees instruction -- College transfer courses.

(a) Any Arkansas technical institute or comprehensive lifelong learning center desiring to offer college transfer courses or to increase the number of associate of applied science degrees being offered may initiate such college transfer courses or occupational degree programs under the provisions of this section upon approval of the Arkansas Higher Education Coordinating Board.

(b) (1) The Center for Collegiate Instruction, hereinafter called the center, means a legally designated collegiate center on the campus of a technical institute or a comprehensive lifelong learning center.

(2) The center shall be authorized to coordinate and offer college-level courses at such location.

(3) It shall comply with the established accreditation standards of the North Central Association for the umbrella college or university which acts as the sponsor for the center.

(c) Any technical institute or comprehensive lifelong learning center that desires to establish a collegiate center shall be required to enter into a memorandum of understanding with the sponsoring colleges or universities. The guidelines for establishing the memorandum of understanding shall be developed by the Arkansas Higher Education Coordinating Board in conjunction with the State Board of Workforce Education and Career Opportunities.

(d) (1) The associate degree programs to be offered at the center shall be developed by participating institutions and shall meet all the standards for accreditation by the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools.

(2) Associate degree programs offered through a center must be approved for implementation by the Arkansas Higher Education Coordinating Board.

(e) (1) Each university or college operating at least one (1) collegiate center shall designate a center director who shall manage the operation of the center and any subsequent satellite units which may be developed at other institutions.

(2) Each technical institute or comprehensive lifelong learning center shall designate a collegiate center coordinator who is to be responsible for the overall coordination of the center and its efficient operation.






Subchapter 10 - -- Model Vocational-Technical Education Resource Center Act of 1993






Chapter 52 - Vocational and Technical Training

Subchapter 1 - -- Arkansas Rehabilitation Services

§ 6-52-101 - Arkansas Rehabilitation Services.

(a) Effective July 1, 1993, Division of Rehabilitation Services of the Department of Human Services is transferred to the Department of Workforce Education and shall be known as the Arkansas Rehabilitation Services. The State Board of Workforce Education and Career Opportunities shall have the same authority and responsibility with respect to the administration and operation of the Arkansas Rehabilitation Services as it has with respect to the Department of Workforce Education.

(b) The policy and scope of the Arkansas Rehabilitation Services shall be to provide increased employment of individuals with disabilities through the provision of individualized training, independent living services, educational and support services, and meaningful opportunities for employment in integrated work settings to maximize employment, economic self-sufficiency, independence, and inclusion and integration into society.

(c) Pursuant to such policy, rehabilitation services shall be provided to citizens throughout the state, and the rehabilitation plan adopted pursuant to this subchapter shall be in effect in all political subdivisions of the state.



§ 6-52-102 - Transfer of authority, property, etc.

(a) All authorities and responsibilities defined in § 20-79-201 et seq. shall be administered by the Arkansas Rehabilitation Services under the direction of the State Board of Workforce Education and Career Opportunities, except those transferred to the Division of State Services for the Blind by § 25-10-201 et seq.

(b) Any and all statutory authority, powers, duties, functions, records, authorized positions, property, unexpended balances of appropriations, allocations or other funds transferred from the Division of Rehabilitation Services to the Department of Human Services by § 25-10-102 et seq. are hereby transferred to the Arkansas Rehabilitation Services.



§ 6-52-103 - Powers and duties.

The State Board of Workforce and Career Opportunities, through the Arkansas Rehabilitation Services, shall provide the rehabilitation services authorized by this subchapter to eligible physically or mentally disabled individuals and those who can benefit from independent living services, determined by the agency to be eligible therefor, and, in carrying out the purposes of this subchapter, the Arkansas Rehabilitation Services is authorized, among other things:

(1) To be the sole state agency to supervise and administer the rehabilitation services authorized by this subchapter except such part or parts as may be administered by a local agency in a political subdivision of the state, in which case the service shall be the sole agency to supervise such local agency in the administration of such part or parts; and

(2) To conduct research and compile statistics relative to the provision of services or the need of services of disabled individuals.



§ 6-52-104 - Eligibility for retirement systems.

All employees of the Arkansas Rehabilitation Services as of July 1, 1993, shall be eligible for membership in the Arkansas Public Employees' Retirement System, Arkansas Teacher Retirement System, or alternate retirement systems. Any such employee who desires to change retirement systems must do so within ninety (90) calendar days after July 1, 1993.



§ 6-52-105 - Office facilities.

Arkansas Building Authority shall ensure that all offices of the Arkansas Rehabilitation Services are exemplary models of accessibility and conform to the Americans with Disabilities Act accessibility guidelines.






Subchapter 2 - -- Apprenticeship Training Programs

§ 6-52-201 - Definitions.

In this subchapter:

(1) "Apprenticeship training programs" means a training program that provides on-the-job training, preparatory instruction, supplementary instruction, or related instruction in a trade that has been certified as an apprenticeable occupation by the Bureau of Apprenticeship and Training of the United States Department of Labor;

(2) "BAT" means the Bureau of Apprenticeship and Training of the United States Department of Labor;

(3) "Coordination committee" means the State Apprenticeship Coordination Steering Committee;

(4) "Preparatory instruction" means a course of instruction lasting six (6) months or less that teaches the basic skills required for an individual to comply with the terms of his or her apprenticeship agreement as required by § 6-52-207;

(5) "Program sponsor" shall mean any person, association, committee, or organization operating an apprenticeship program and in whose name the program is registered or is in the process of registration by the Bureau of Apprenticeship and Training of the United States Department of Labor;

(6) "Related instruction" means organized off-the-job instruction in theoretical or technical subjects required for the completion of an apprenticeship program for a particular apprenticeable trade;

(7) "Supplementary instruction" means a course of instruction for persons employed as journeymen craftsmen in an apprenticeable trade that is designed to provide new skills or upgrade current skills; and

(8) "Vo-Tech" means the Department of Workforce Education.



§ 6-52-202 - Applicability.

The provisions of this subchapter apply only to those apprenticeship training programs which receive state funds pursuant to the provisions of § 6-52-207.



§ 6-52-203 - Rules.

The Department of Workforce Education and the State Apprenticeship Coordination Steering Committee shall promulgate rules necessary to implement the provisions of this subchapter.



§ 6-52-204 - State Apprenticeship Coordination Steering Committee.

(a) (1) The Department of Workforce Education shall, in collaboration with the Bureau of Apprenticeship and Training of the United States Department of Labor, recommend to the Governor, and the Governor shall appoint an apprenticeship and training advisory committee composed of members with the following qualifications:

(A) Five (5) persons representing employers of members of apprenticeable trades;

(B) Five (5) persons representing bargaining agents for members of apprenticeable trades;

(C) Five (5) persons representing the minority and female work force who have knowledge of apprenticeship and are familiar with the needs of vocational and technical education; and

(D) Five (5) persons who teach or immediately supervise preparatory instruction, supplementary instruction, or related instruction courses.

(2) Members of the coordination committee shall serve terms of four (4) years.

(3) Vacancies shall be filled for the unexpired portion of a term vacated.

(b) Advisory members of the coordination committee shall include the following:

(1) One (1) person designated by and representing the Department of Workforce Education;

(2) One (1) person designated by and representing the Department of Labor;

(3) One (1) person designated by and representing the Bureau of Apprenticeship and Training;

(4) One (1) person designated by and representing the teachers training division of the University of Arkansas; and

(5) One (1) person representing the general public who is familiar with the goals and needs of apprenticeship in Arkansas and who is not otherwise eligible for service on the coordination committee.

(c) (1) The member representing the general public shall be appointed by the Department of Workforce Education for a term of four (4) years.

(2) All other nonvoting members of the coordination committee shall serve at the pleasure of the agency or institution each respective member represents.

(d) The apprenticeship coordination steering committee as outlined in this section will become the State Apprenticeship Coordination Steering Committee.



§ 6-52-205 - State Apprenticeship Coordination Steering Committee -- Duties.

(a) The State Apprenticeship Coordination Steering Committee shall recommend to the State Board of Workforce Education and Career Opportunities a statewide plan for the development of a comprehensive program of apprenticeship training which shall include but not be limited to the following:

(1) Formulas and administrative procedures to be used in requesting appropriations of state funds for apprenticeship training;

(2) Forms, formulas, and administrative procedures to be used in distributing available funds to apprenticeship training programs; and

(3) The content and method of the public notice required by this subchapter.

(b) The Department of Workforce Education shall furnish the coordination committee with the current data necessary to develop the plan. All state boards and agencies shall cooperate with the coordination committee and shall furnish information and material on request.

(c) Pursuant to this section, the reporting procedures shall be included in the state plan for apprenticeship.



§ 6-52-206 - Recommendations.

(a) Recommendations of the State Apprenticeship Coordination Steering Committee submitted to the Department of Workforce Education must be acted on and either accepted or rejected.

(b) A recommendation which is rejected must be returned immediately to the coordination committee, accompanied by written notice of the reasons for rejecting the recommendation.



§ 6-52-207 - Training programs generally.

(a) Pursuant to the provisions of this subchapter, the Director of the Department of Career Education shall allocate state funds for the support of apprenticeship training programs that meet the criteria set forth in this subchapter.

(b) A program must be co-sponsored by a public school district, an education service cooperative, a state postsecondary institution, a vo-tech school, or a two-year community college pursuant to a contract between the district or institution and an apprenticeship program sponsor.

(c) A program must be under the direction of an apprenticeship coordinator appointed by the apprenticeship program sponsor who shall perform the duties set forth in § 6-52-208.

(d) Each apprentice participating in a program must be given a written apprenticeship agreement by the apprenticeship program sponsor stating the standards and conditions of his or her employment and training. The apprenticeship agreements are furnished by the Bureau of Apprenticeship and Training of the United States Department of Labor.

(e) An apprentice may not be charged tuition or fees by a public school district or state postsecondary institution other than an administrative fee to cover the costs of processing his or her records which shall not exceed twenty-five dollars ($25.00) for each course in which the apprentice is enrolled. The apprentice or the program sponsor may be required to furnish books and special equipment.

(f) Funding for a program, in addition to any other money available, shall be provided by the apprenticeship program sponsor pursuant to the terms of the contract referred to in subsection (b) of this section. The program sponsor may charge an apprentice or the employer of the apprentice tuition and fees to cover administrative costs incurred while the apprentice is registered with the program sponsor.

(g) Pursuant to the terms of the contract referred to in subsection (b) of this section, adequate facilities, personnel, and resources to effectively administer the apprenticeship training program in a manner consistent with the public's need for skilled workers and the apprentice's need for marketable skills in apprenticeable occupations must be provided.

(h) A program must be registered with the bureau and the Department of Career Education.



§ 6-52-208 - Duties of apprenticeship program sponsors.

(a) The apprenticeship program sponsor of each apprenticeship training program shall:

(1) Establish standards and goals for preparatory instruction, supplementary instruction, and related instruction for apprentices in the program;

(2) Establish rules governing the on-the-job training and other instruction for apprentices in the program;

(3) Plan and organize instructional materials designed to provide technical and theoretical knowledge and basic skills required by apprentices in the program;

(4) Recommend qualified instructors for the program;

(5) Monitor and evaluate the performance and progress of each apprentice in the program and the program as a whole; and

(6) Interview applicants and select those most qualified for entrance into the program.

(b) A program must provide for the keeping of records of the on-the-job training and progress of each apprentice.

(c) A program must require instructors to maintain recommended qualifications.

(d) A program must perform any other duties which promote the goals of individual apprentices and of the program as a whole.









Chapter 53 - Postsecondary Education Reorganization Act

Subchapter 1 - -- General Provisions

§ 6-53-101 - Title.

This chapter shall be known as and may be cited as the "Two-Year Postsecondary Education Reorganization Act of 1991".



§ 6-53-102 - Purpose.

(a) The purpose of this chapter is to serve as a legislative charter under the authority granted by Arkansas Constitution, Amendment 52, for the establishment, organization, and administration of a system of educational institutions throughout the state offering courses of instruction in technical, vocational, and adult education programs, industry training, and two-year college transfer programs.

(b) The system established under this chapter shall provide educational programs which are:

(1) Easily accessible by all segments of the population so that they may benefit from training, retraining, or upgraded training for employment; and

(2) Highly responsive to individuals needing to achieve basic, general, and specialized education to meet the needs of the workplace.

(c) The Arkansas Higher Education Coordinating Board shall serve as the coordinating body of the system in order to assure the orderly and effective development of the publicly supported institutions within the system.



§ 6-53-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Branch campus of the community college" means an institution with facilities located apart from the community college campus but within the community college district;

(2) (A) "Capital outlay expense" means those funds devoted to or required for:

(i) The acquisition and improvement of land;

(ii) The acquisition, construction, remodeling, alteration, addition, or enlargement of buildings or other structures; and

(iii) The initial purchase of library holdings, furniture, apparatus, and other equipment for a new or expanded facility as defined by the Arkansas Higher Education Coordinating Board.

(B) "Capital outlay expense" excludes those expenses used for maintenance and replacement of equipment and furniture;

(3) "Community college" means an institution of higher education established or to be established under the provisions of this chapter dedicated primarily to the educational needs of the service area and offering a comprehensive program, including, but without limitation, vocational, trade, and technical specialty courses and programs, college transfer courses, and courses in general adult education;

(4) "Department" means the Department of Higher Education;

(5) "District" means the geographic area located within one (1) or more counties or cities or any described combination thereof or any described area which may be in one (1) or more counties or parts of counties but within the same service area which is directly responsible for the local financial support and local administration of an institution located within its service area;

(6) "Existing community college" means a community college established in accordance with the provisions of, and presently operating in conformity with, Arkansas Constitution, Amendment 52, and §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603;

(7) "Local board" means the governing body of a technical college or community college;

(8) "Operating expense" means those educational and general funds devoted to or required for the regular or ordinary expense of the college, including administrative, maintenance, and salary expenses but excluding capital outlay expenses, student activity expenses, and expenses for intercollegiate athletics. "Operating expense" includes maintenance and replacement of furniture and equipment, including motor vehicles;

(9) "Satellite campus" means an institution or off-campus facility of a community college located within a service area of a technical or community college but not located within a community college district;

(10) (A) "Service area" means the geographic area assigned by the Arkansas Higher Education Coordinating Board as the area to be served by the institution located within its borders.

(B) Each county in the state shall be assigned to at least one (1) service area;

(11) "State board", "board", or "full board" means the Arkansas Higher Education Coordinating Board;

(12) "System institution" means a technical college or community college; and

(13) "Technical college" means an institution of higher education established under this chapter dedicated primarily to the educational needs of the service area and offering a comprehensive program, including, but without limitation, vocational, trade, and technical specialty courses and programs, courses in general adult education, and courses comparable in content and quality to freshman and sophomore courses which may carry transfer credit to a four-year institution in a chosen course of study.



§ 6-53-104 - Effect of chapter on existing law.

(a) The procedures and deadlines established in this chapter shall, for the purposes of this chapter, be in lieu of and supersede those set forth in existing laws of this state with respect to the establishment, organization, and administration of vocational-technical postsecondary institutions and community colleges.

(b) Existing laws of this state shall for the purposes of this chapter apply only in those situations which are not specifically provided for in this chapter and, when applied, shall be consistent, insofar as possible, with the purpose, procedures, and deadlines contained in this chapter.



§ 6-53-105 - Withdrawal or withholding of state funding.

The Arkansas Higher Education Coordinating Board may approve the withdrawal or withholding of state financial and administrative support of any institution in the system under the following conditions:

(1) If an institution fails or refuses to maintain prescribed standards of administration or instruction; or

(2) If an institution fails to achieve accreditation within the time limits prescribed by this chapter.



§ 6-53-106 - Licensed blind vendors.

Section 22-3-1301 et seq. grants preference to trained blind individuals in the operation of vending facilities on certain state-owned or leased property. Further, such vending facilities provide productive employment to qualified blind persons resulting in earned income which returns tax dollars to the state. Therefore, it is the specific intent of this section to continue such vending preferences allowed under § 22-3-1301 et seq. with all rights and responsibilities required therein at all vocational-technical schools where they now operate. Any institutional consolidation resulting from § 6-53-101 et seq. shall include plans for continuation of vending facilities at the preceding locations subject to § 22-3-1301 et seq.



§ 6-53-107 - Effect of conversion on employees and directors.

(a) All employees who are employed by state-supported postsecondary vocational-technical schools converting to an institution under the technical and community college system or those employees of a two-year branch campus of a four-year institution converting to a technical or community college shall become employees of the technical or community college, branch campus of the community college, or satellite campus of the community college under this chapter and shall continue their terms of employment and shall have all rights and benefits of employment, including retirement benefits, that they had when employed by the state-supported postsecondary vocational-technical schools or by the two-year branch campus of the four-year institution.

(b) All directors of state-supported postsecondary vocational-technical schools shall continue their terms of employment and shall have all rights and benefits of employment, including retirement benefits, under this chapter and shall remain directors of the institutions resulting from the merger, consolidation, or expansion under this chapter.

(c) Any abolishment of a position in an institution operated as a former state-supported postsecondary vocational-technical school by an institution within the system shall require prior approval of the state board during the five (5) years following the effective date of the merger, consolidation, or expansion.

(d) Nothing in this section shall be interpreted to provide any employee described herein with any employment rights or benefits greater than those employment rights or benefits to which all state employees are entitled.






Subchapter 2 - -- Arkansas Technical and Community College System

§ 6-53-201 - System name.

All two-year institutions and their courses and programs within the jurisdiction of the Arkansas Higher Education Coordinating Board shall be identified and administered as the Arkansas Technical and Community College System.



§ 6-53-203 - Duties and powers of Arkansas Higher Education Coordinating Board.

(a) In order to promote a coordinated system of two-year postsecondary education in Arkansas, to provide an effective delivery system for adult education programs, and to assure an orderly and effective development of a system of publicly and locally supported institutions, the Arkansas Higher Education Coordinating Board shall have the following powers and duties:

(1) To function as a coordinating body between the technical and community colleges in the system and the public schools, universities, state colleges, and other educational institutions in Arkansas;

(2) To determine service areas containing all counties within the state and to recommend adoption of such service areas to the full board, who shall designate which system institution within the service area shall be responsible for fulfillment of the two-year postsecondary educational needs of the service area;

(3) To review, evaluate, and coordinate budget requests for the institutions in the system. The full board shall present to the General Assembly and to the Governor prior to each regular session of the General Assembly a single budget report containing the recommendations for separate appropriations to each of the respective institutions:

(A) The recommendations will be consistent with a comprehensive master plan of two-year postsecondary education in Arkansas adopted by the board;

(B) The recommendations, insofar as possible, will be based upon standard techniques of objective measurement of need and unit cost figures arrived at through comparative data secured from the several institutions; and

(C) Specific needs of institutions based upon existing programs and deficiencies will be given consideration;

(4) (A) To develop, in conjunction with the institutions, the Governor, and the Legislative Council, a single set of budget forms which will be utilized by all parties in making requests and recommendations for the funding of two-year postsecondary institutions in the system.

(B) The forms and process will require that the total income and expenditures of each institution must be considered in the request process;

(5) To determine, in coordination with the Legislative Joint Auditing Committee, that state funds are used in conformity with the grants of such funds;

(6) To determine a minimum level for student tuition and fees to be charged by institutions within the system in regard to the funding formula;

(7) To plan, in cooperation with the State Board of Workforce Education and Career Opportunities, the allocation of federal funds for instructional programs and student services, including funds for vocational and technical education, retraining, adult basic education, and general adult education;

(8) To recommend to the General Assembly the location and priorities for establishment or expansion of institutions or abolition of institutions; and

(9) To develop a standardized method of calculating the full-time equivalent enrollment for use by each two-year postsecondary institution in this state. Such calculation shall provide for the inclusion of students attending off-campus programs offered by the institution.

(b) The board shall develop and maintain short-range and long- range plans for providing current and appropriate occupational and technical training for adults and may solicit information for its planning activities from the State Board of Education, the Arkansas Employment Security Department, any industry training program of the state, any apprenticeship training program of the state, and other state agencies, institutions, and departments.

(c) The board shall have approval or disapproval authority over all future conversions of state-supported postsecondary vocational-technical institutions to technical colleges and all consolidations of postsecondary vocational-technical institutions with community colleges or four-year institutions or their branches which must be authorized by the General Assembly.

(d) The board shall recommend and review proposals for the establishment of curricula and for major changes in curricula of institutions within the system. It shall emphasize flexibility in responding to local business and industry needs.

(e) (1) The board shall define the requirements of appropriate degrees and certificates and authorize the award thereof in the institutions within the system.

(2) The board shall approve all degree programs at the associate degree level or above at any state-supported postsecondary institution, including those established and administered under § 6-51-701 et seq.

(f) The board shall cooperate with the board of directors of any school district to encourage the use and sharing of facilities and staff in the offering of secondary vocational programs, including instruction in agricultural subjects, trades, or industrial subjects.



§ 6-53-205 - College transfer program approval.

(a) The Arkansas Higher Education Coordinating Board shall develop a plan to maximize transfer credits of students from institutions within the system, including the development of a core transfer program for students desiring to obtain a baccalaureate degree after transferring from an institution within the two-year system to the four-year system.

(b) All programs and curricula in the college transfer program shall be subject to the approval or disapproval of the Arkansas Higher Education Coordinating Board.

(c) The board shall develop, with the assistance of institutional advisory committees, policies for transfer students from technical and community colleges to four-year institutions.



§ 6-53-206 - Equipment pool.

The Department of Higher Education, in coordination with the institutions, shall develop an effective means of pooling surplus equipment for redistribution to other institutions. Such equipment pool arrangement may include the crediting of equipment values to the institution for equipment acquired from a source other than the state.



§ 6-53-207 - Capital outlays.

(a) Unless exempted under the provisions of § 19-4-522, any expenditure of State Treasury funds for capital outlay expenses or construction costs as set forth in § 19-4-524 of an institution within the system shall be subject to the prior approval of the General Assembly upon the recommendation of the Arkansas Higher Education Coordinating Board.

(b) Except those funds allocated under the College Savings Bond Act, § 6-62-701 et seq., or provided during the 1991-1993 biennium, prior to the withdrawal of state funds from the State Treasury for use in approved capital outlays, the board shall obtain and transmit to the Chief Fiscal Officer of the State a certificate from the chair of the local board of the technical or community college stating that a minimum of fifty percent (50%) of each project cost has been provided by local funds.

(c) No state moneys appropriated for general operating expenses of an institution shall be used for capital outlay expenses.

(d) Capital outlay expenses shall be paid from gifts, grants, profits from auxiliary enterprises, tuition, fees, local millages, and other local funds and may be paid from state funds appropriated for such purposes.

(e) Revenues derived from any local sales and use tax levied under §§ 26-74-201 et seq., 26-74-301 et seq., 26-75-201 et seq., or 26-75-301 et seq., may be used to finance capital outlay expenses for institutions of higher education.



§ 6-53-209 - Interim accreditation and governance.

(a) The Arkansas Higher Education Coordinating Board is hereby authorized to act as the legal entity, governing board, and receiver of all property for any institution not accredited by the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools and seeking merger or consolidation with an existing institution of higher education during the interim period when approval of institutional change from the commission is being sought.

(b) Upon approval by the commission, all records, personnel, property, unexpended balances, and all legal authority shall pass from the Arkansas Higher Education Coordinating Board to the legal entity governing the newly merged or consolidated institution.

(c) The Arkansas Higher Education Coordinating Board is hereby authorized to provide accreditation for a period of up to six (6) years to any institution governed by the state board.

(d) Until such time as the Arkansas Higher Education Coordinating Board approves associate of applied science degrees for the institutions identified in § 6-53-301(a), no change in the educational mission of those institutions is intended or authorized by this chapter. Therefore, the State Board of Workforce Education and Career Opportunities must show cause why accreditation of those institutions should not be continued and, further, must provide twelve (12) months notice of any action to withdraw its accreditation of those institutions.

(e) Any postsecondary vocational-technical school other than those listed in §§ 6-53-301 and 6-53-404 which receives approval from the state board and the General Assembly to begin the process of consolidation or merger with an existing institution of higher education shall be governed by the Arkansas Higher Education Coordinating Board in accordance with the provisions of this section and § 6-53-302(f), (h), and (i) pending approval of the merger or consolidation from the commission.

(f) Should any consolidation plan fail to be approved by the commission, the provision of § 6-53-301(g) shall apply to the postsecondary vocational-technical school or technical college seeking merger or consolidation with an institution of higher education.



§ 6-53-210 - Transfers to system after July 1, 1991.

(a) Following July 1, 1991, any existing postsecondary vocational-technical school transferring to the system shall do so only upon approval by the General Assembly and the recommendation of the Arkansas Higher Education Coordinating Board.

(b) Upon completion of the transfer to the system, the institution shall be subject to the same laws, procedures, rules, and regulations as all other institutions under the jurisdiction of the state board.






Subchapter 3 - -- Administration

§ 6-53-301 - Arkansas Technical and Community College System.

(a) (1) The Arkansas Higher Education Coordinating Board shall designate the following institutions as technical colleges which shall become part of the Arkansas Technical and Community College System under the coordination of the Arkansas Higher Education Coordinating Board:

(A) Black River Vocational-Technical School, Pocahontas;

(B) Cossatot Vocational-Technical School, De Queen;

(C) Gateway Vocational-Technical School, Batesville;

(D) Mid-South Vocational-Technical School, West Memphis;

(E) Oil Belt Vocational-Technical School, El Dorado;

(F) Ozarka Vocational-Technical School, Melbourne;

(G) Petit Jean Vocational-Technical School, Morrilton;

(H) Pines Vocational-Technical School, Pine Bluff;

(I) Pulaski Vocational-Technical School, North Little Rock;

(J) Red River Vocational-Technical School, Hope; and

(K) Twin Lakes Vocational-Technical School, Harrison.

(2) None of these institutions shall have the authority to request the board's approval for associate degree programs before July 1, 1993.

(b) A technical college may be expanded to offer courses of instruction in technical, vocational, and adult education programs and college transfer programs and may, upon a vote of the electorate, create a community college district and, if necessary, impose a millage to convert to a community college.

(c) Until the institution elects to become a community college, the institution shall be known as a technical college.

(d) [Repealed].

(e) Upon the appointment of the local board, all records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the state-supported postsecondary vocational-technical institutions shall be transferred to the local board.

(f) The local board shall be responsible for the administration and operation of the institution and shall be further responsible for the provision of services to meet the two-year postsecondary educational needs of those citizens located within the service area of the institution.

(g) (1) Any technical college which fails to achieve higher education institutional accreditation from the Commission on Institutions of Higher Education of the North Central Association within eight (8) years following the date of transfer under subsection (e) of this section shall be abolished by the state board.

(2) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the technical college shall be transferred to the Department of Higher Education.



§ 6-53-302 - Local administration -- Technical colleges.

(a) Each technical college established or operated under this chapter shall be governed by a local board of trustees consisting of seven (7) members who shall be appointed by the Governor and subject to the confirmation of the Senate.

(b) The term of office of local board members shall be seven (7) years.

(c) Members of the local board shall be qualified electors of the service area of the technical college and knowledgeable in business, labor, industry, or economic development.

(d) (1) A person shall not serve as a member of the local board if the person is:

(A) A candidate for public office;

(B) A holder of public office in the state;

(C) A certified or noncertified employee of a public school district;

(D) A classified or nonclassified employee of:

(i) A community college;

(ii) A vocational school;

(iii) A technical school; or

(iv) An institution of higher education; or

(E) A member of a board of trustees of a:

(i) School district;

(ii) Community college; or

(iii) Institution of higher education.

(2) A person shall not serve as a member of the local board if the person's spouse is:

(A) A candidate for public office;

(B) A holder of public office in the state;

(C) A classified or nonclassified employee of the technical college for which the person would serve as a member of the local board; or

(D) A member of the board of trustees of the technical college for which the person would serve as a member of the local board.

(e) When a vacancy occurs in the membership of the local board, the president of the technical college shall so notify the Governor, who shall appoint a successor to the person who vacated membership, who will serve the unexpired term of the person succeeded.

(f) The powers and duties of the local board shall be as follows:

(1) To acquire, hold, and transfer real and personal property, to enter into contracts, to institute and defend legal actions and suits, and to exercise such other rights and privileges as may be necessary for the management and administration of the technical college;

(2) To appoint the president of the technical college;

(3) To appoint, upon nomination of the president, members of the administrative and teaching staffs;

(4) To determine, with the approval of the Arkansas Higher Education Coordinating Board, the educational program of the technical college; and

(5) Other powers and duties as provided in this chapter and as delegated to it by the state board.

(g) The local board shall select a chair and such other officers as are necessary for the performance of its duties.

(h) The local board may make rules and regulations not inconsistent with the provisions of this chapter or inconsistent with the rules and regulations of the state board as are necessary for the proper administration and operation of the technical college.

(i) The local board may contract with the Department of Career Education, with a nonprofit organization, or with a local school board within its service area to offer secondary level general academic and vocational and technical courses and programs or adult literacy courses or both.

(j) (1) The local board of a technical college may contract with a municipality for:

(A) The transfer of real property, including any buildings or structures thereon from the college to the municipality;

(B) Any or all of the following:

(i) The construction, repair, and renovation of buildings or structures;

(ii) The construction of additions to buildings or structures; and

(iii) The provision of equipment, apparatus, library materials, and fixtures for the buildings or structures by the municipality; and

(C) The long-term lease of at least fifty (50) years of the buildings or structures by the municipality to the college for nominal monetary and other valuable consideration. The leased building or structure shall be utilized by the college for educational and technical educational purposes.

(2) The college may expend funds under the Arkansas Existing Workforce Training Act of 1995, § 6-50-701 et seq., and the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., and the college and the municipality may expend any other funds available pursuant to applicable law for the purposes set out in this subdivision (j) and for the operation of the facility or structure if the college receives a long-term lease of at least fifty (50) years.

(3) If, pursuant to subdivision (j)(1) of this section, the college receives a long-term lease of at least fifty (50) years, the college and the municipality are authorized to jointly do any or all of the following:

(A) Construct, repair, and renovate buildings or structures;

(B) Construct additions to buildings or structures; and

(C) Provide equipment, apparatus, library materials, and fixtures for the buildings or structures.



§ 6-53-303 - Institution presidents.

(a) The president of the technical or community college shall serve at the pleasure of the local board.

(b) The persons currently appointed and serving as presidents of existing community colleges or a chancellor of a two-year branch of a four-year institution which might transfer to the Arkansas Technical and Community College System shall continue their terms of employment and shall have all rights and benefits of employment.

(c) When a vacancy occurs in the office of president of a technical or community college in the system, the local board shall select the new president.



§ 6-53-304 - Student tuition -- Fees.

(a) The intent of this chapter is to make technical and community college programs available to as many citizens of Arkansas as possible. To this end, tuition and fees should be maintained at a reasonable level so as not to exclude citizens because of cost.

(b) The local board shall determine the minimum student tuition and fees to be charged by institutions within the system.

(c) The local board shall set both in-district and out-of-district student tuition and fees for each institution within its service area. Students residing outside a community college district may be subject to extra tuition and fees.



§ 6-53-305 - Transportation.

A technical or community college may establish and operate a transportation system for students within the service area of the institution assigned by the Arkansas Higher Education Coordinating Board.



§ 6-53-306 - Coordination with secondary vocational-technical education and literacy programs.

Upon the approval of the Arkansas Higher Education Coordinating Board, the local board may contract with the Department of Workforce Education, a non-profit organization, or a local school board within its service area to offer secondary-level vocational and technical courses and programs, adult literacy courses, and industry training.



§ 6-53-307 - County support of technical colleges.

(a) (1) Any county quorum court may designate all or any portion of any undedicated county sales or use tax to be used for capital improvements to or the maintenance and operation of any technical college, two-year college, community college, or satellite campus of a community college.

(2) (A) In the alternative, the quorum court may refer to a vote of the people at any general or special election the issue of dedicating all or a portion of any undedicated county sales or use tax to any technical college, community college, two-year college, or satellite campus of a community college to be used for capital improvements to or the maintenance and operation of the technical college, community college, two-year college, or satellite campus of a community college.

(B) If the voters dedicate all or a portion of the tax, it shall remain so dedicated until the voters decide otherwise.

(b) When the quorum court calls an election on the issue of the levy of any county sales or use tax, it may also cause to be placed on the ballot the issue of dedicating all or a portion of the tax for capital improvements to or the maintenance and operation of any technical college, community college, two-year college, or satellite campus of a community college.

(c) If a technical college, community college, two-year college, or satellite campus of a community college for which a tax is dedicated or levied under this section thereafter becomes a branch of an existing institution of higher education, the tax dedicated or levied under this section shall continue to be dedicated and levied for the use and benefit of the branch unless reduced or repealed as authorized under this section.

(d) A county sales or use tax dedicated or levied under this section may also be dedicated or levied in part for capital improvements to or the maintenance and operation of any public institution of higher education located in the county.

(e) Any election called by the quorum court pursuant to this section shall be called pursuant to the proclamation issued by the quorum court and held in accordance with § 7-11-201 et seq.



§ 6-53-308 - Municipal contracts.

(a) The local board of a community college may contract with a municipality for:

(1) The transfer of real property, including any buildings or structures thereon from the college to the municipality;

(2) Any or all of the following:

(A) The construction, repair, and renovation of buildings or structures;

(B) The construction of additions to buildings or structures; and

(C) The provision of equipment, apparatus, library materials, and fixtures for the buildings or structures by the municipality; and

(3) The long-term lease of at least fifty (50) years of the buildings or structures by the municipality to the college for nominal monetary and other valuable consideration. The leased building or structure shall be utilized by the college for educational purposes.

(b) The college may expend funds under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., and the college and the municipality may expend any other funds available pursuant to applicable law for the purposes set out in this section and for the operation of the facility or structure if the college receives a long-term lease of at least fifty (50) years.

(c) If, pursuant to subsection (a) of this section, the college receives a long-term lease of at least fifty (50) years, the college and the municipality are authorized to jointly do any or all of the following:

(1) Construct, repair, and renovate buildings or structures;

(2) Construct additions to buildings or structures; and

(3) Provide equipment, apparatus, library materials, and fixtures for the buildings or structures.






Subchapter 4 - -- Conversions and Consolidations

§ 6-53-401 - Coordination with institutional boards of trustees.

All future mergers or consolidations of state-supported postsecondary vocational-technical institutions with existing community colleges, branch campuses of four-year institutions or with four-year institutions shall be subject to the approval of the board of trustees of the institution, the Arkansas Higher Education Coordinating Board, and the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools.



§ 6-53-402 - Two-year branches -- Conversion to technical college.

(a) A board of trustees of a four-year institution may, by resolution or when requested, petition the Arkansas Higher Education Coordinating Board to accept a two-year branch campus to be a technical college under the state board's jurisdiction.

(b) Upon approval by the board and the commission and upon assignment of a service area for the institution, the two-year branch campus shall be known as a technical college.

(c) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the two-year branch campus shall be transferred to the board until a local board is appointed.

(d) Upon the appointment of a local board, all records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the technical college shall be transferred to the local board.

(e) The local board shall be responsible for the administration and operation of the technical college and such other state-supported institutions within the system located in the service area designated by the state board as necessary to adequately meet the two-year postsecondary educational needs of those citizens located within the service area assigned to the technical college.

(f) Upon the establishment of the technical college, the two-year branch of the four-year institution shall be abolished.

(g) Any technical college established under this section which fails to achieve higher education institutional accreditation from the commission within eight (8) years following the date of conversion shall be abolished by the state board. All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the technical college shall be transferred to the Department of Higher Education.

(h) (1) No state-supported vocational and technical institution in this state other than those provided for by this chapter shall convert to become a technical college if there is an existing community college located within the same county as the vocational and technical institution.

(2) The local board of any state-supported postsecondary institution and the board of a community college located within the same county may, upon passage of a resolution by each board and with the approval by the state board and the commission, merge the state supported postsecondary institution with the community college.



§ 6-53-403 - Technical colleges and two-year branches -- Conversion to community college.

(a) (1) The procedures for the conversion of a technical college or a two-year branch campus of a four-year institution to a community college shall except as set forth herein be the same as those in § 6-61-101 et seq. concerning formation of a community college district, and the provisions of this section shall be cumulative to the laws of this state governing the creation and operation of community colleges.

(2) Any postsecondary vocational-technical school which converts to a technical college under the provisions of this chapter or any two-year branch campus whose board of trustees petitions the Arkansas Higher Education Coordinating Board under this chapter shall be exempt from § 6-61-509(c), limiting the maximum number of community college districts in this state to eight (8), and may hereafter convert to become a community college with the approval of the coordinating board.

(b) Prior to the election, the board shall assist any group of citizens representing a proposed community college district within the service area containing the technical college in determining the feasibility of the proposed district and the adequacy of the proposed millage levy, if any.

(c) A board of trustees of a four-year institution shall when requested petition the state board to authorize an election for a two-year branch campus of the four-year institution to become a community college.

(d) (1) If a two-year branch campus of a four-year institution and either a postsecondary vocational-technical institution or a technical college exist in the same county, the question on the ballot for formation of a community college district shall include the establishment of a community college composed of the two-year branch campus of the four-year institution and the postsecondary vocational-technical institution or technical college.

(2) In the event that an election is called for the formation of a community college district which includes the formation of a community college composed of a two-year branch campus of a four-year institution and a technical college or a postsecondary vocational-technical institution, the costs of the election shall be paid for by the institutions which will comprise the community college.

(e) (1) (A) (i) Following the conversion of a technical college to a community college, the members of the local board of the technical college shall become members of the community college board, with two (2) additional board members to be appointed by the Governor.

(ii) The board shall then draw lots, with three (3) lots for two-year terms, three (3) lots for four-year terms, and three (3) lots for six-year terms.

(B) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the technical college shall be transferred to the local board of the community college.

(2) Upon the selection of the local board of the community college following the conversion of a two-year branch campus to a community college, the board of trustees of the four-year institution shall transfer all records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the two-year branch to the local board of the community college.

(f) Except as set forth otherwise in this chapter, the local board shall have the same powers and duties as those enumerated in § 6-61-101 et seq.

(g) The local board of the community college shall be responsible for the administration and operation of all satellite campuses.

(h) No millage tax of the community college district shall be used for capital outlay expense or operating expense of a satellite campus.

(i) Upon the establishment of the community college, the postsecondary vocational-technical institution, the technical college and the two-year branch of the four-year institution shall be abolished.

(j) (1) Any community college established under this section which fails to achieve higher education institutional accreditation from the Commission on Institutions of Higher Education of the North Central Association within eight (8) years following the date of conversion shall be abolished by the state board.

(2) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the community college shall be transferred to the Department of Higher Education.



§ 6-53-404 - Technical colleges -- Acceptance as branch campus of community college.

(a) A board of trustees of a community college may, by resolution or when requested, petition the Arkansas Higher Education Coordinating Board to accept a technical college located in the same service area to be a branch campus of the community college.

(b) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of above-listed state-supported institutions within the service area of the community college shall be transferred to the local board.

(c) The local board of the community college shall be responsible for the administration and operation of all state-supported postsecondary vocational-technical institutions located within its service area and consolidated by this chapter.

(d) Until such time as territory containing the vocational-technical institution is joined to the community college district, the institution shall be operated as and known as a satellite campus of the community college. In cases where the vocational-technical institution is located within the community college district, upon consolidation, such institution shall be known as a branch campus of the community college, or, if situated in close proximity to an existing community college campus, no name distinction need be made for such institution.

(e) No millage tax of the community college district shall be used for capital outlay expense or operating expense of a satellite campus.

(f) The procedures for reconstituting districts under § 6-61-518 shall be followed to join additional territory containing the satellite campus to the existing community college district.

(g) Following the passage of the question to join territory containing the satellite campus to the existing community college district or to impose an additional millage for the community college district, the institution shall be known as a branch campus of the community college.

(h) (1) Any satellite campus of a community college which fails to become a branch campus of the community college or which fails to achieve higher education institutional accreditation from the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools within eight (8) years following the date of transfer under subsection (b) of this section shall be abolished by the state board.

(2) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the satellite campus shall be transferred to the Department of Higher Education.



§ 6-53-405 - Consolidations.

(a) (1) As provided in this chapter or upon approval of the State Board of Workforce Education and Career Opportunities, the board of trustees of the receiving institution, the Arkansas Higher Education Coordinating Board, and the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools thereafter, the board may consolidate a state-supported vocational-technical institution with a four-year institution or a two-year branch campus of a four-year institution.

(2) Following approval by the commission, the board, upon approval of the board of trustees of the receiving institution, shall consolidate the following state-supported vocational-technical institutions and four-year institutions or two-year branch campuses of a four-year institution: White River Vocational-Technical School with Arkansas State University-Beebe.

(b) The board of trustees of the four-year institution which receives a state-supported institution shall be responsible for the administration and operation of the state-supported institution.

(c) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the state-supported institution shall be transferred to the board of trustees.






Subchapter 5 - -- Grants for Tech-Prep Education

§ 6-53-501 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Articulation agreement" means a commitment to a program designed to provide students with a nonduplicative sequence of progressive achievement leading to competencies in a tech-prep education program or in college transfer programs;

(2) "Tech-prep education program" means a combined secondary and postsecondary program which:

(A) Leads to an associate of applied science or other occupational degree or two-year certificate;

(B) Provides technical preparation in at least one (1) field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business;

(C) Builds student competence in mathematics, science, and communications, including through applied academics, through a sequential course of study; and

(D) Leads to placement in employment.



§ 6-53-502 - Grants for tech-prep education.

(a) The Arkansas Higher Education Coordinating Board and the State Board of Workforce Education and Career Opportunities shall jointly award grants for tech-prep education programs to consortia of:

(1) Public schools or area vocational education schools serving secondary school students; and

(2) Community colleges which offer a two-year associate degree program or a two-year certificate program; or

(3) Other state-supported institutions of higher education which offer a two-year associate of applied science or other occupational degree program or a two-year certificate program.

(b) From the amounts made available to the state, the Arkansas Higher Education Coordinating Board and the State Board of Workforce Education and Career Opportunities, in accordance with this subchapter, shall jointly award grants on a competitive basis or on the basis of a formula determined by both boards, for tech prep education programs.

(c) Each grant recipient shall use amounts provided under the grant to develop and operate a four-year tech-prep education program.

(d) Any such program shall:

(1) Be carried out under an articulation agreement between the participants in the consortium;

(2) Consist of the two (2) years of secondary school preceding graduation and two (2) years of higher education, or an apprenticeship program of at least two (2) years following secondary instruction, with a common core of required proficiency in mathematics, science, communications, and technologies designed to lead to an associate degree or certificate in a specific career field;

(3) Include in-service training for teachers that:

(A) Is designed to train teachers to effectively implement tech-prep education curricula;

(B) Provides for joint training for teachers from all participants in the consortium; and

(C) May provide such training in weekend, evening, and summer sessions, institutes, or workshops;

(4) Include training programs for counselors designed to enable counselors to more effectively:

(A) Recruit students for tech-prep education programs;

(B) Ensure that such students successfully complete such programs; and

(C) Ensure that such students are placed in appropriate employment;

(5) Provide equal access to the full range of technical preparation programs to individuals who are members of special populations, including the development of tech-prep education program services appropriate to the needs of such individuals; and

(6) Provide for preparatory services which assist all participants in such programs.

(e) In addition, each such program may:

(1) Provide for the acquisition of tech-prep education program equipment; and

(2) As part of the program's planning activities, acquire technical assistance from the state or local entities that have successfully designed, established, and operated tech-prep programs.



§ 6-53-503 - Applications for grants.

(a) Each consortium that desires to receive a grant under this subchapter shall submit an application to the director or the state board, as appropriate, at such time and in such manner as the state board shall prescribe through rule or regulation.

(b) Each application submitted under this subchapter shall contain a three-year plan for the development and implementation of activities under this subchapter.



§ 6-53-504 - Approval of applications -- Factors considered.

(a) The Arkansas Higher Education Coordinating Board and the State Board of Workforce Education and Career Opportunities shall approve applications based on their potential to create an effective tech-prep education program as provided in this subchapter.

(b) The two (2) boards shall give special consideration to applications which:

(1) Provide for effective employment placement activities or transfer of students to four-year baccalaureate degree programs;

(2) Are developed in consultation with business, industry, and labor unions; and

(3) Address effectively the issues of dropout prevention and reentry and the needs of minority youths, youths of limited English proficiency, youths with handicaps, and disadvantaged youths.

(c) In making grants under this subchapter, the two (2) boards shall ensure an equitable distribution of assistance throughout the state, and shall ensure an equitable distribution of assistance between urban and rural consortium participants.

(d) In the case of grants made by the two (2) boards, each grant recipient shall, with respect to assistance received under this subchapter, submit to the secretary such reports as may be required by the secretary to ensure that such grant recipient is complying with the requirements of this subchapter.

(e) After grant recipients who receive grants in the first year in which grants are made under this subchapter complete their eligibility under the program, the directors shall submit to the General Assembly a report evaluating the effectiveness of the program under this subchapter.



§ 6-53-505 - Designation of agency to receive federal funds.

The State Board of Workforce Education and Career Opportunities is hereby designated as the agency to receive the funds allocated to the state pursuant to the provisions of 20 U.S.C. § 2351 et seq.






Subchapter 6 - -- Technical College Districts

§ 6-53-601 - Legislative findings and intent.

It is the intent and purpose of this subchapter to authorize the formation of technical college districts and the levy of ad valorem taxes in such districts not to exceed ten (10) mills on each dollar of assessed value of the taxable real and personal property of a district, with the revenues therefrom to be used for site acquisition, construction, equipping, and operation of technical colleges, as authorized in Arkansas Constitution, Amendment 52.



§ 6-53-602 - Formation of a proposed district.

(a) (1) Upon request of the local board of a technical college or the Arkansas Higher Education Coordinating Board acting as a local board of a technical college, the coordinating board shall determine whether formation of a proposed technical college district is feasible according to criteria established by the coordinating board for the formation of a technical college district.

(2) The boundaries of the technical college district are to be determined by the local board or the coordinating board acting as the local board.

(b) (1) Within ten (10) calendar days after the coordinating board determines that the formation of a proposed district is feasible, the local board or the coordinating board acting as the local board shall notify the county board of election commissioners in each county of which any portion is in the proposed technical college district that an election will be held to determine whether the district shall be formed and whether an ad valorem tax shall be levied on property in the district to fund site acquisition, construction, equipping, and operation of the college.

(2) The local board or acting local board shall issue a proclamation and set a date for the election under § 7-11-201 et seq., but the date set for the election shall not be later than ninety (90) days after the publication of the proclamation.

(3) The local board or acting local board shall specify the wording of the ballot to be used for the election utilizing appropriate language similar to that found in § 6-61-513(c), and the county boards of election commissioners shall conduct the election in the manner provided by law for special elections.

(c) (1) Except as provided in subdivision (c)(2) of this section, if the establishment of a proposed technical college district fails because of an adverse vote by a majority of the qualified electors of the proposed district voting thereon at the election, no new election for the establishment thereof shall be held within a period of one (1) year after the date of the election.

(2) (A) If the formation of a proposed technical college district fails and the majority of votes cast in one (1) or more counties or cities in a proposed district were against the formation of the district, the local board or acting local board may notify the county boards of election commissioners that an election will be held on the issue of forming a proposed district that does not include the county, city, counties, or cities in which the issue failed.

(B) The local board or acting local board shall issue a proclamation and set a date for the election in accordance with § 7-11-201 et seq.

(C) The procedures for an election to form a proposed reconstituted district shall be identical to the procedures for an election to establish a technical college district.

(d) (1) If the local board or acting local board of a technical college determines that the question of a tax levy in the technical college district should be submitted to the electors after the district is formed, it shall certify the millage requested to the county board of election commissioners of each county of which any portion is in the technical college district.

(2) The county boards shall place the question of the levy on the ballot at the next general election if the date of the general election is not less than sixty (60) calendar days after the county boards receive certification from the local board or acting local board.

(3) In the alternative, the local board or acting local board may set a date for a special election in accordance with § 7-11-201 et seq.

(4) The special election shall be conducted in the manner provided by law for other special elections.



§ 6-53-603 - Tax levy.

(a) (1) A tax levied under this subchapter shall be a continuing levy unless otherwise provided by law.

(2) It may be reduced or repealed, with the exception of the amount of tax required to service any outstanding bonds, or the tax may be increased upon approval thereof by a majority of the qualified electors of the district voting on the issue at an election called by the local board or acting local board to be held at least thirty (30) calendar days after the local board or acting local board notifies the county boards of election commissioners.

(b) The tax shall be collected in the manner now provided by law for the collection of county general taxes and promptly remitted by the county treasurer to the district.

(c) Revenues derived from a tax levied pursuant to this subchapter may be used for site acquisition, construction, equipping, or operation of a technical college or for any of such purposes.



§ 6-53-604 - Dissolution of district -- Reduction of millage tax.

(a) A technical college district may be dissolved or the millage tax voted reduced or repealed, with the exception of the amount of tax required to service any outstanding bonds, upon approval by a majority of the qualified electors of the district voting on the issue at an election called for such purpose by the county boards of election commissioners upon submission of petitions signed by not less than ten percent (10%) of the qualified electors of the district based upon the total number of votes as cast therein for all candidates for the office of Governor in the last general election.

(b) The petitions shall be filed with the Secretary of State, who, within ten (10) days of the receipt and verification by the Secretary of State of the sufficiency of the petitions, shall notify the county boards of election commissioners that an election shall be held at a time not less than thirty (30) days nor more than one hundred eighty (180) days from the date of notification.



§ 6-53-605 - Continuation of tax.

If a technical college for which a tax is levied thereafter becomes a branch of an existing institution of higher education, the tax levied under this subchapter shall continue to be levied and collected for the use and benefit of the branch unless reduced or repealed as authorized in § 6-53-603.









Chapter 54 - College of the Ouachitas

§ 6-54-101 - Creation.

(a) The Arkansas Higher Education Coordinating Board shall designate the College of The Ouachitas, Malvern, as a technical college which shall become part of the Arkansas Technical and Community College System under the coordination of the board.

(b) This institution shall not have any authority to request the board's approval for associate degree programs before July 1, 1993.

(c) This institution may expand to offer courses of instruction in technical, vocational, and adult education programs and college transfer programs and may, upon a vote of the electorate, create a community college district and, if necessary, impose a millage to convert to a community college.



§ 6-54-102 - Effect on other laws.

The procedures and deadlines established in this chapter shall, for the purpose of this chapter, be in lieu of and supersede those set forth in existing laws of this state with respect to the establishment, organization, and administration of this vocational-technical postsecondary institution. Existing laws of this state shall for the purposes of this chapter apply only in those situations which are not specifically provided for in this chapter and, when applied, shall be consistent, insofar as possible, with the purpose, procedures, and deadlines contained in this chapter.



§ 6-54-103 - Rights and privileges.

(a) The technical college established herein shall be subject to the same restrictions and enjoy the same privileges as any other technical college created under the chapter establishing the Arkansas Technical and Community College System.

(b) The President of the College of The Ouachitas and all other personnel employed by the school shall enjoy the same rights and privileges as personnel employed by state-supported postsecondary vocational-technical schools transferred to the Arkansas Technical and Community College System under the act establishing such system.



§ 6-54-104 - Administration.

(a) Until the institution elects to become a community college, the institution shall be known as a technical college.

(b) The technical college shall work to achieve higher education institutional accreditation from the Commission on Institutions of Higher Education of the North Central Association.

(c) [Repealed].

(d) Upon the appointment of the local board, all records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the state-supported postsecondary vocational-technical institution shall be transferred to the local board.

(e) The local board shall be responsible for the administration and operation of the institution and shall be further responsible for the provision of services to meet the two-year postsecondary educational needs of those citizens located within the service area assigned the institution by the Arkansas Higher Education Coordinating Board.



§ 6-54-105 - Accreditation -- Abolishment.

If the technical college fails to achieve such accreditation within eight (8) years following the date of transfer under § 6-54-104(d), the technical college shall be abolished by the Arkansas Higher Education Coordinating Board. All records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the technical college shall be transferred to the Department of Higher Education.






Chapter 55 - Construction Industry Craft Training

§ 6-55-101 - Title.

This chapter shall be known and may be cited as "The Arkansas Construction Industry Craft Training Act".



§ 6-55-102 - Purpose.

(a) The General Assembly recognizes that at any given time the level of activity in our national construction industry is the primary yardstick for measuring the overall economic health of this country and that the success and stability of the building business of this state are dependent upon a sufficient supply of skilled artisans and craftspersons who can produce quality projects that inspire public confidence.

(b) It is the intent of this chapter to promote a coordinated effort between the construction industry and the vocational and technical schools and colleges to enhance the availability and the competence of the work force supporting the industry by instituting a craft training program.



§ 6-55-103 - Arkansas Construction Industry Craft Training Program -- Created.

There is created the Arkansas Construction Industry Craft Training Program, which shall be incorporated into the curricula of existing state vocational schools, technical institutions, and two-year colleges. The program shall not cause the creation of any new schools or facilities solely to accommodate or fulfill the requirements of this chapter.



§ 6-55-104 - Arkansas Construction Industry Craft Training Program -- Established.

In order to provide for an efficient, competent, and resourceful construction industry training program that will enhance the development of a quality labor pool to support the building industry of this state, there is established the Arkansas Construction Industry Craft Training Program. The program will be administered by the Department of Workforce Education in collaboration with the State Apprenticeship Coordination Steering Committee created by § 6-52-204.



§ 6-55-105 - Program plan.

In addition to the duties of the State Apprenticeship Coordination Steering Committee contained in § 6-52-205, the committee is authorized to develop a plan for the Arkansas Construction Industry Craft Training Program which shall include, but not be limited to, the following:

(1) Formulas and administrative procedures to be used in requesting appropriations of state funds for the program;

(2) Forms, formulas, and administrative procedures to be used in distributing funds to construction craft training programs; and

(3) Other administrative procedures or rules as may be necessary for the equitable and efficient operation of the program.



§ 6-55-106 - Permit surcharge to fund programs.

(a) A surcharge in the amount of fifty cents ($0.50) per each one thousand dollars ($1,000) of construction authorized on any nonresidential construction permit issued by any political subdivision of this state is imposed to financially support the Arkansas Construction Industry Craft Training Program. The maximum surcharge for any construction project permitted shall be one thousand dollars ($1,000).

(b) The office of the political subdivision issuing the permit shall be responsible for collecting the surcharge and remitting it monthly to the Department of Finance and Administration under such rules and regulations as the Chief Fiscal Officer of the State may prescribe for the collection, enforcement, and administration of the proceeds of the surcharge and shall retain five percent (5%) of each permit surcharge collected for the cost of administration.



§ 6-55-107 - Arkansas Construction Industry Craft Training Trust Fund -- Apprenticeship program requirements.

(a) The net proceeds received pursuant to § 6-55-106 shall be deposited in a special trust account in the State Treasury known as the Arkansas Construction Industry Craft Training Trust Fund.

(b) Programs established or funded by the fund shall be consistent with the eight (8) criteria recommended by the federal Committee on Apprenticeship of the Employment and Training Administration Office of Work Based Learning of the Bureau of Apprenticeship and Training of the United States Department of Labor. The eight (8) essential components of an approved apprenticeship program shall include all of the following:

(1) A training strategy that combines supervised, structural on-the-job training with related theoretical instruction and is sponsored by employers or labor or management groups that have the ability to hire and train in a work environment;

(2) A training strategy that prepares an individual for skilled employment by conducting training in bona fide and documented employment settings;

(3) A training strategy with requirements that are clearly delineated in federal and state laws and regulations;

(4) A training strategy that by virtue of a legal contract, indenture, leads to a certificate of completion and official journeyman status;

(5) A training strategy that involves a tangible and generally sizable investment on the part of the employer or labor or management program sponsor;

(6) A training strategy that pays wages to its participants at least during the on-the-job training phase of their apprenticeship and that increases these wages throughout the training program in accordance with a predefined wage progression scale;

(7) A training strategy in which participants learn by working directly under the supervision and tutelage of a master in the craft, trade, or relevant occupational area; and

(8) A training strategy that involves a written agreement and an implicit social obligation between the program sponsor and the apprentice.

(c) Upon the recommendation of the State Apprenticeship Coordination Steering Committee, the Department of Workforce Education shall expend the moneys in the trust fund from time to time to support the training program prescribed in this chapter.



§ 6-55-108 - Rules.

The Department of Workforce Education and the State Apprenticeship Coordination Steering Committee shall promulgate rules necessary to implement the provisions of this chapter.






Chapter 56 - Arkansas State University-Beebe

§ 6-56-101 - Definitions.

As used in this chapter:

(1) "Adult education program" means any classes designed to assist students in preparing for the General Educational Development Test and any class designed to improve performance in general basic skills, parenting, English proficiency, or other areas funded by the Adult Education Section of the Department of Workforce Education; and

(2) "Applied general education courses" means courses from mathematics, communications, social sciences, and similar fields specifically addressing the employment needs of students in one (1) or more occupational programs.



§ 6-56-102 - Name change and merger.

(a) Effective July 1, 2003, Foothills Technical Institute is merged with Arkansas State University-Beebe under the Arkansas State University System.

(b) Effective July 1, 2003, Foothills Technical Institute shall be known as Arkansas State University-Searcy, a technical campus of Arkansas State University-Beebe.



§ 6-56-103 - Board of advisors.

(a) The Foothills Technical Institute Board of Directors shall become the Board of Advisors to Arkansas State University-Searcy, a technical campus of Arkansas State University-Beebe. The directors on June 30, 2003, shall continue their terms as members of the advisory board.

(b) (1) The Arkansas State University-Searcy local board of advisors will be appointed or reappointed by the President of the Arkansas State University System upon recommendations presented by the Chancellor for Arkansas State University-Beebe and the Vice Chancellor of Arkansas State University-Searcy.

(2) Appointment shall be for a term of five (5) years and for no more than two (2) consecutive terms.



§ 6-56-104 - Effect of merger on employees.

(a) All full-time employees of Foothills Technical Institute on June 30, 2003, shall become employees of Arkansas State University-Beebe on July 1, 2003. Upon the merger, Foothills Technical Institute employees shall become Arkansas State University-Beebe employees and therefore have the same rights and opportunities as other Arkansas State University-Beebe employees.

(b) A person employed by Foothills Technical Institute on June 30, 2003, shall be employed by Arkansas State University-Searcy effective July 1, 2003, if:

(1) Job performance is satisfactory; and

(2) Student enrollment in the program is satisfactory.

(c) On July 1, 2003, a vice chancellor position of Arkansas State University-Searcy shall be established. The Vice Chancellor of Arkansas State University-Searcy will be a member of the senior management team at Arkansas State University-Beebe. The President of Foothills Technical Institute as of June 30, 2003, shall be the Vice Chancellor of the Arkansas State University-Searcy campus.

(d) The vice presidents of Foothills Technical Institute on June 30, 2003, shall become directors for the Arkansas State University-Searcy campus.

(e) The employees of Foothills Technical Institute as of June 30, 2003, who were the president and vice presidents shall retain and continue to receive:

(1) All options, rights, and benefits of employment granted in this section; and

(2) Any transportation benefits that accompanied the position of the President of Foothills Technical Institute.

(f) An employee who was a member of the faculty of Foothills Technical Institute on June 30, 2003, shall be deemed qualified to teach in the same level program if:

(1) The faculty member's job performance is satisfactory; and

(2) Student enrollment is satisfactory.



§ 6-56-105 - Sick leave.

(a) As a result of the merger on June 30, 2003, all Foothills Technical Institute employees will retain and transfer all annual leave balances, sick leave balances, and retirement benefits, including a retirement match of twelve percent (12%) for employees enrolled in the alternate retirement plans.

(b) Employees who have fifty (50) or more days of accumulated sick leave as of June 30, 2003, shall continue to be eligible to receive a lump sum payment for unused sick leave at the time of retirement.



§ 6-56-106 - Catastrophic leave program.

(a) Arkansas State University-Beebe shall establish a catastrophic leave program for all full-time employees of Arkansas State University-Beebe.

(b) The program shall be similar to that authorized under § 21-4-214.



§ 6-56-107 - Effect of merger on curriculum.

(a) Arkansas State University-Beebe shall offer the option of applied general education courses in occupational certificate programs offered by Foothills Technical Institute in 2002-2003.

(b) Students in the programs involved may also be offered the option of college transfer general education courses in addition to the option of applied general education courses.

(c) Without regard to the higher average cost of occupational programs, all current Foothills Technical Institute programs shall continue to be offered by Arkansas State University-Beebe for as long as they meet industry needs and are fiscally effective.

(d) All adult basic education, General Educational Development Test, and high school area center programs currently provided by Foothills Technical Institute in 2002-2003 shall continue to be administered by Arkansas State University-Searcy, provided funding is available.

(e) Existing certificate and diploma programs offered at Foothills Technical Institute in 2002-2003 shall become certificate and technical certificate programs as authorized by Arkansas State University-Beebe.



§ 6-56-108 - Purchasing.

Purchases by Arkansas State University-Searcy will conform to established procedures at Arkansas State University-Beebe and the Arkansas State University System.



§ 6-56-109 - Transfer of assets, obligations, records, personnel, property, unexpended balances, and all legal authority.

(a) On July 1, 2003, all property and other rights, claims, and assets of Foothills Technical Institute are transferred to Arkansas State University-Beebe.

(b) On July 1, 2003, all obligations of Foothills Technical Institute become obligations of Arkansas State University-Beebe.

(c) On July 1, 2003, all records, personnel, property, unexpended balances, and all legal authority are transferred from Foothills Technical Institute to Arkansas State University-Beebe.

(d) All cash fund balances of Foothills Technical Institute on July 1, 2003, shall be used for the operation, support, and improvement of occupational, vocational, technical, and workforce development programs of Arkansas State University-Searcy.



§ 6-56-110 - Work Force 2000 funding.

Funding from the Work Force 2000 Development Fund will be provided to Arkansas State University-Beebe to fund workforce development and vocational, occupational, and training programs offered by Arkansas State University-Searcy.






Chapter 57 - Arkansas Valley Technical Institute

§ 6-57-101 - Name change and merger.

(a) Effective July 1, 2003, Arkansas Valley Technical Institute is merged with and into Arkansas Tech University and shall be governed by the Board of Trustees of Arkansas Tech University.

(b) Effective July 1, 2003, all powers, duties, responsibility, control, and supervisory authority heretofore vested in the Board of Directors of Arkansas Valley Technical Institute are transferred to the Board of Trustees of Arkansas Tech University, and upon transfer of the assets, books of accounts, and files of the Board of Directors of Arkansas Valley Technical Institute to the Board of Trustees of Arkansas Tech University, the Board of Directors of Arkansas Valley Technical Institute shall be divested of all obligations and duties.

(c) Effective July 1, 2003, the Arkansas Valley Technical Institute campus shall be known as Arkansas Valley Technical Institute of Arkansas Tech University.

(d) Effective July 1, 2007, the Arkansas Valley Technical Institute of Arkansas Tech University shall be known as Arkansas Tech University -- Ozark Campus.



§ 6-57-102 - Transfer of assets, obligations, records, personnel, property, unexpended balances, and all legal authority.

(a) On July 1, 2003, all property and other rights, claims, and assets of the Arkansas Valley Technical Institute are transferred to Arkansas Tech University.

(b) On July 1, 2003, all obligations of the Arkansas Valley Technical Institute become obligations of Arkansas Tech University.

(c) On July 1, 2003, all records, personnel, property, unexpended balances, and all legal authority transfer from the Arkansas Valley Technical Institute to Arkansas Tech University.

(d) All cash fund balances of Arkansas Valley Technical Institute transferred to Arkansas Tech University shall be used for the operation, support, and improvement of occupational, vocational, technical, and workforce development programs of Arkansas Tech University.



§ 6-57-103 - Employee benefits.

(a) (1) Employees of Arkansas Tech University -- Ozark Campus as of June 30, 2003, who are eligible for payment of accrued sick leave upon retirement or death under § 21-4-501 shall retain that benefit.

(2) This benefit shall be paid upon the employee's retirement or death from the funds restricted to expenditures in support of Arkansas Tech University -- Ozark Campus.

(3) Individuals employed after June 30, 2003, shall not be entitled to receive compensation under § 21-4-501.

(b) (1) Employees of Arkansas Tech University -- Ozark Campus as of June 30, 2003, who are enrolled in the alternative retirement plan and are receiving a twelve percent (12%) retirement match shall retain the benefit.

(2) Individuals employed after June 30, 2003, shall not be entitled to enroll in the alternative retirement program.



§ 6-57-104 - Work Force 2000 funding.

Funding from the Work Force 2000 Development Fund shall be provided to Arkansas Tech University to fund workforce development, vocational, occupational, and training programs offered by Arkansas Tech University -- Ozark Campus.






Chapter 58 - National Park Community College

§ 6-58-101 - Definitions.

As used in this chapter:

(1) "Adult education program" means any classes designed to assist students in preparing for the General Educational Development Test, any class designed to improve performance in general basic skills, parenting, English proficiency, or other areas funded by the Adult Education Section of the Department of Workforce Education; and

(2) "Applied general education courses" means courses from mathematics, communications, social sciences, and similar fields specifically addressing the employment needs of students in one (1) or more occupational programs.



§ 6-58-102 - Name change and merger.

(a) Effective July 1, 2003, Garland County Community College is renamed National Park Community College, and the Garland County Community College District is renamed National Park Community College District.

(b) Effective July 1, 2003, Quapaw Technical Institute is merged with and into National Park Community College.

(c) National Park Community College is an institution of higher education and is subject to the laws governing community colleges, except as otherwise provided in this chapter.



§ 6-58-103 - Board of trustees.

(a) (1) The board member of Quapaw Technical Institute serving on June 30, 2003, and whose term is to expire in 2003, shall become a member of the Board of Trustees of National Park Community College on July 1, 2003, and the term of the board member shall expire on December 31, 2004.

(2) The board members of the Quapaw Technical Institute serving on June 30, 2003, and whose terms are to expire in 2004 and 2005 shall become members of the Board of Trustees of National Park Community College on July 1, 2003, and their terms shall expire on December 31, 2006.

(3) The board members of Quapaw Technical Institute serving on June 30, 2003, and whose terms are to expire in 2006 and 2007 shall become members of the Board of Trustees of National Park Community College on July 1, 2003, and their terms shall expire on December 31, 2008.

(b) (1) The trustees of the Garland County Community College serving on June 30, 2003, and whose terms expire on December 31, 2004, shall become members of the Board of Trustees of National Park Community College on July 1, 2003, and their terms shall expire on December 31, 2004.

(2) The trustees of the Garland County Community College serving on June 30, 2003, and whose terms expire on December 31, 2006, shall become members of the Board of Trustees of National Park Community College on July 1, 2003, and their terms shall expire on December 31, 2006.

(3) The trustees of the Garland County Community College serving on June 30, 2003, and whose terms expire on December 31, 2008, shall become members of the Board of Trustees of National Park Community College on July 1, 2003, and their terms shall expire on December 31, 2008.

(c) (1) Three (3) trustees of National Park Community College shall be elected at the 2004 general election in the same manner and for the same terms as prescribed in § 6-61-520.

(2) Three (3) trustees of National Park Community College shall be elected at the 2006 general election in the same manner and for the same terms as prescribed in § 6-61-520.

(3) Three (3) trustees of National Park Community College shall be elected at the 2008 general election in the same manner and for the same terms as prescribed in § 6-61-520.

(d) No vacancy on the Board of Trustees of National Park Community College shall be filled until the number of remaining board members of National Park Community College with terms expiring on the same date equals two (2) or fewer.



§ 6-58-104 - Effect of merger on employees.

(a) (1) All permanent nonprobationary employees of Quapaw Technical Institute or Garland County Community College on June 30, 2003, shall become employees of National Park Community College on July 1, 2003.

(2) A person who was a permanent nonprobationary employee of Quapaw Technical Institute or Garland County Community College on June 30, 2003, shall be employed by National Park Community College at least until July 1, 2008, if:

(A) Job performance is satisfactory;

(B) Student enrollment in programs is satisfactory; and

(C) Student job placements are satisfactory.

(b) (1) (A) By January 31, 2004, employees who were employed on June 30, 2003, by Garland County Community College or Quapaw Technical Institute shall have the right to make a one-time choice between:

(i) The National Park Community College Health Insurance Plan, which was formerly known as Garland County Community College Health Insurance Plan; or

(ii) The health insurance plan adopted by the State and Public School Life and Health Insurance Board for state employees.

(B) An employee who was employed by Quapaw Technical Institute on June 30, 2003, shall be entitled to remain in his or her same retirement system under the same conditions then provided by law or as may later be provided by law.

(2) The Board of Trustees of National Park Community College shall promulgate rules and regulations establishing the procedure for employees to exercise benefit options under this subsection.

(c) (1) Until the later of July 1, 2008, or the date a reorganization that guarantees the importance and position of technical education is adopted by the Board of Trustees of National Park Community College, the President of the Quapaw Technical Institute as of June 30, 2003, shall be the Vice President for Technical Education at National Park Community College.

(2) The employee who was the President of the Quapaw Technical Institute as of June 30, 2003, shall retain and continue to receive:

(A) All options, rights, and benefits of employment granted in subsection (b) of this section; and

(B) Any transportation benefits that accompanied the position of President of the Quapaw Technical Institute.

(d) An employee who was a member of the faculty of Quapaw Technical Institute on June 30, 2003, shall be deemed qualified to teach in the same level programs at National Park Community College if:

(1) The faculty member's job performance is satisfactory;

(2) Student enrollment is satisfactory; and

(3) Student job placements are satisfactory.



§ 6-58-105 - Sick leave.

The employees of National Park Community College shall be entitled to lump sum payment for unused sick leave under a program similar to that authorized by §§ 21-4-501 and 21-4-502.



§ 6-58-106 - Catastrophic leave program.

National Park Community College shall establish a catastrophic leave program for all permanent employees. The program shall be similar to that authorized under § 21-4-214.



§ 6-58-107 - Effect of merger on curriculum.

(a) (1) National Park Community College shall offer the option of:

(A) Applied general education courses in occupational certificate and associate degree programs now offered by Quapaw Technical Institute; and

(B) Where appropriate to the program involved, programs now offered by Garland County Community College.

(2) Students in the programs involved may also be offered the options of college transfer general education courses in addition to the option of applied general education courses.

(b) Without regard to the higher average cost of occupational programs, all current Quapaw Technical Institute programs shall continue to be offered by National Park Community College for as long as they meet industry needs and are fiscally effective.

(c) All adult basic education, general educational development tests, and high school programs currently provided by Quapaw Technical Institute or the Garland County Community College shall continue at National Park Community College.

(d) Existing certificate and degree programs now offered at Quapaw Technical Institute or Garland County Community College shall continue to be authorized for National Park Community College until the Arkansas Higher Education Coordinating Board determines that the programs do not meet minimum standards of quality and cost-effectiveness.



§ 6-58-108 - Purchasing.

(a) Purchases by National Park Community College shall continue to be made under procedures which were applicable to Garland County Community College or may be made under procedures that were applicable to Quapaw Technical Institute.

(b) Flexibility in shop purchases, parts, and house construction programs shall continue in the same manner as authorized for the original institutions.



§ 6-58-109 - Transfer of assets, obligations, records, personnel, property, unexpended balances, and all legal authority.

(a) On July 1, 2003, all property and other rights, claims, and assets of the Quapaw Technical Institute are transferred to National Park Community College.

(b) On July 1, 2003, all obligations of the Quapaw Technical Institute become obligations of National Park Community College.

(c) On July 1, 2003, all records, personnel, property, unexpended balances of appropriations and funds, and all legal authority will transfer from the Quapaw Technical Institute to National Park Community College.

(d) All cash fund balances of Quapaw Technical Institute transferred to National Park Community College shall be used for the operation, support, and improvement of occupational, vocational, technical, and work force development programs of National Park Community College.



§ 6-58-110 - Work Force 2000 funding.

Funding from the Work Force 2000 Development Fund which would have been provided to Quapaw Technical Institute shall be provided to National Park Community College to fund work force development, vocational, occupational, and training programs offered by National Park Community College.



§ 6-58-111 - Funding for salary equity.

In that funding for and achievement of salary equity among employees of National Park Community College is essential for the successful merger of Quapaw Technical Institute into National Park Community College, this chapter shall become void if, prior to May 1, 2003, the board of either Garland County Community College or Quapaw Technical Institute determines that funds are not available to achieve salary equity.



§ 6-58-112 - Conversion of positions and maximum salaries for Quapaw Technical Institute.

The maximum salaries as authorized for the positions in the appropriations act for Quapaw Technical Institute shall be converted to the maximum salaries for the equivalent or similar positions as authorized in the appropriations act for Garland County Community College. The conversion of the maximum salaries shall be approved by the Department of Higher Education for line item salaries or by the Department of Finance and Administration for classified salaries and be reported to the Legislative Council.



§ 6-58-113 - Employee health insurance plan.

(a) The Board of Trustees of National Park Community College may determine each year whether to offer employees of National Park Community College more than one (1) health insurance plan from which to choose.

(b) If more than one (1) health insurance plan is authorized by the Board of Trustees of National Park Community College, a permanent employee of the college may annually elect to enroll in:

(1) The National Park Community College Health Insurance Plan, if a plan is adopted by the Board of Trustees of National Park Community College; or

(2) The health insurance plan adopted by the State and Public School Life and Health Insurance Board for state employees, if the Board of Trustees of National Park Community College authorizes college employees to participate in the plan subject to the conditions and rates established by the State and Public School Life and Health Insurance Board.

(c) The election under subsection (b) of this section must be made:

(1) At the time of initial employment by the college; or

(2) During the applicable annual open enrollment period for the health insurance plan.

(d) An election under subsection (b) of this section is effective for the health insurance plan year and may not be altered until the following annual open enrollment period for the health insurance plan.






Chapter 59 - Arkansas Northeastern College

§ 6-59-101 - Definitions.

As used in this chapter:

(1) "Adult education program" means any classes designed to assist students in preparing for the General Educational Development Test, any class designed to improve performance in general basic skills, parenting, English proficiency, or other areas funded by the Adult Education Section of the Department of Workforce Education; and

(2) "Applied general education courses" means courses from mathematics, communications, social sciences, and similar fields specifically addressing the employment needs of students in one (1) or more occupational programs.



§ 6-59-102 - Merger and name change.

(a) Effective July 1, 2003, Cotton Boll Technical Institute is merged with and into Mississippi County Community College, subject to the concurrence of the Higher Learning Commission of the North Central Association of Colleges and Schools.

(b) Effective July 1, 2003, Mississippi County Community College shall be renamed and known as Arkansas Northeastern College.



§ 6-59-103 - Board of directors and ex officio board of trustees.

Each board member of the Cotton Boll Technical Institute Board of Directors serving on June 30, 2003, shall become an ex officio member of the Board of Trustees of Arkansas Northeastern College on July 1, 2003, and for the remainder of his or her appointed term.



§ 6-59-104 - Effect of merger on employees.

(a) (1) All permanent nonprobationary employees of Cotton Boll Technical Institute on June 30, 2003, shall become employees of Arkansas Northeastern College on July 1, 2003.

(2) A person who was a permanent nonprobationary employee of Cotton Boll Technical Institute on June 30, 2003, shall be employed by the Arkansas Northeastern College at least until July 1, 2008, if:

(A) Job performance is satisfactory;

(B) Student enrollment in programs is satisfactory; and

(C) Student job placements are satisfactory.

(b) (1) (A) By January 31, 2004, employees who were employed on June 30, 2003, by Mississippi County Community College or Cotton Boll Technical Institute shall have the right to make a one-time choice between:

(i) The Arkansas Northeastern College health insurance plan; or

(ii) The health insurance plan adopted by the State and Public School Life and Health Insurance Board for state employees.

(B) An employee who was employed by Cotton Boll Technical Institute on June 30, 2003, shall be entitled to remain in his or her same retirement system under the same conditions then provided by law or as may later be provided by law.

(C) The Cotton Boll Technical Institute employees who are classified employees of Cotton Boll Technical Institute but whose positions are deemed equivalent by Arkansas Northeastern College to nonclassified employee positions at the college may become nonclassified, and the classified position authorization is changed to nonclassified position authorization with the requisite increase in each appropriate nonclassified position allotment to the college.

(2) The Board of Trustees of Arkansas Northeastern College shall promulgate rules and regulations establishing the procedure for employees to exercise equal benefit options under this subsection.

(c) (1) The President of the Cotton Boll Technical Institute on June 30, 2003, shall be a vice president at the Arkansas Northeastern College until at least July 1, 2008.

(2) The employee who was the president on June 30, 2003, shall retain and continue to receive:

(A) All options, rights, and benefits of employment, including salary plus any adjustment authorized by the board, granted in subdivision (b)(1) of this section; and

(B) Any transportation benefits that accompanied the position of president.

(d) An employee who was a member of the faculty of Cotton Boll Technical Institute on June 30, 2003, shall be deemed qualified to teach in the same level programs at the Arkansas Northeastern College if:

(1) The faculty member's job performance is satisfactory;

(2) Student enrollment is satisfactory; and

(3) Student job placements are satisfactory.



§ 6-59-105 - Sick leave.

The employees of Arkansas Northeastern College shall be entitled to lump sum payment for unused sick leave under a program similar to that authorized by §§ 21-4-501 and 21-4-502.



§ 6-59-106 - Catastrophic leave program.

(a) Mississippi County Community College has established a Catastrophic Leave Program for all permanent employees. The program is similar to that authorized under § 21-4-214.

(b) All Cotton Boll Technical Institute employees who were employed by Cotton Boll Technical Institute on June 30, 2003, shall be in the Catastrophic Leave Program of the Arkansas Northeastern College.



§ 6-59-107 - Effect of merger on curriculum.

(a) (1) Arkansas Northeastern College shall offer the option of:

(A) Applied general education courses in occupational certificate programs now offered by Cotton Boll Technical Institute; and

(B) Where appropriate to the program involved, programs offered by Mississippi County Community College, as of March 27, 2003.

(2) Students in the programs involved may also be offered the options of college transfer general education courses in addition to the option of applied general education courses.

(b) Without regard to the higher average cost of occupational programs, all current Cotton Boll Technical Institute programs shall continue to be offered by Arkansas Northeastern College for as long as they meet industry or student needs.

(c) All adult basic education, general educational development tests, and high school programs provided by Cotton Boll Technical Institute or the Mississippi County Community College on March 27, 2003, shall continue at the Arkansas Northeastern College.

(d) Existing certificate programs now offered at Cotton Boll Technical Institute or certificate and degree programs now offered at Mississippi County Community College shall continue to be authorized for Arkansas Northeastern College until the Arkansas Higher Education Coordinating Board determines that the programs do not meet minimum standards of quality and cost-effectiveness.



§ 6-59-108 - Purchasing.

(a) Purchases by Arkansas Northeastern College shall continue to be made under procedures that were applicable to the community college or may be made under procedures that were applicable to Cotton Boll Technical Institute.

(b) Flexibility in shop purchases, parts, and house construction programs shall continue in the same manner authorized for the original institutions.



§ 6-59-109 - Transfer of assets, obligations, records, personnel, property, unexpended balances, and all legal authority.

(a) On July 1, 2003, all property and other rights, claims, and assets of the Cotton Boll Technical Institute are transferred to Arkansas Northeastern College.

(b) On July 1, 2003, all obligations of the Cotton Boll Technical Institute shall become obligations of Arkansas Northeastern College.

(c) On July 1, 2003, all records, personnel, property, unexpended balances, and all legal authority transfer from the Cotton Boll Technical Institute to Arkansas Northeastern College.

(d) All cash fund balances of Cotton Boll Technical Institute transferred to Arkansas Northeastern College shall be used for the operation, support, and improvement of occupational, vocational, technical, and workforce development programs of Arkansas Northeastern College.



§ 6-59-110 - Work Force 2000 funding.

Funding from the Work Force 2000 Development Fund which would have been provided to Cotton Boll Technical Institute shall be provided to Arkansas Northeastern College to fund workforce development, vocational, occupational, and training programs offered by Arkansas Northeastern College.



§ 6-59-111 - Funding for salary equity.

In that funding for and achievement of salary equity among employees of Arkansas Northeastern College is essential for the successful merger of Cotton Boll Technical Institute into Arkansas Northeastern College, this chapter declares the importance of the provision through the Revenue Stabilization Law, § 19-5-101 et seq., for salary equity in addition to incremental funding increases comparable to other institutions of higher education.









Subtitle 5 - Postsecondary And Higher Education Generally

Chapter 60 - General Provisions

Subchapter 1 - -- General Provisions

§ 6-60-101 - Acceptance of land grants.

(a) The State of Arkansas signifies and declares her assent to the grant of land and land scrip as authorized and contained in the Act of Congress entitled, "An act donating public lands to the several states and territories, which may provide colleges for the benefit of agriculture and the mechanic arts", approved July 2, 1862, and altogether on the terms and conditions provided in the act, and also to the Act of Congress entitled, "An act to amend the fifth section of an act entitled, "An act donating public lands to the several states and territories, which may provide colleges for the benefit of agriculture and the mechanic arts", approved July 2, 1862, "so as to extend the time, within which the provisions of said act shall be accepted, and such colleges established", approved July 23, 1866.

(b) The State of Arkansas shall observe and perform the conditions contained and provided in the enactment, that is to say:

(1) The State of Arkansas will replace any portion of the fund provided by section four (4) of the act, or any portion of the interest thereon, which shall by any action or contingency be diminished or lost, so that the capital fund shall remain forever undiminished, and will apply the annual interest thereon regularly, without diminution, to the purposes mentioned in the fourth section 7 U.S.C. § 304, subject only to the exception contained in section five (5) of the Act of Congress approved July 23, 1866;

(2) The State of Arkansas, further assenting, agrees that no portion of the fund, nor the interest thereon, shall be applied directly or indirectly, under any pretense whatever, to the purchase, erection, preservation, or repair of any buildings;

(3) The State of Arkansas further agrees to provide at least one (1) college, as described in section four (4) of the Act of Congress approved July 2, 1862, and in accordance with the act amendatory of that act; and also to pay the United States the amount received of any lands previously sold to which the title of purchasers was valid;

(4) The State of Arkansas further agrees that an annual report shall be made regarding the progress of each college in accordance with paragraph four (4) of section five (5) of the Act of Congress.



§ 6-60-102 - Consolidations and mergers.

(a) The purpose of this section is to create incentives for more efficient management of the public higher education resources of the State of Arkansas by allowing public higher education institutions and their boards of trustees to merge or consolidate on a voluntary basis and to consolidate administrative functions by transferring them to another institution.

(b) (1) A fund account is hereby established called the Higher Education Consolidation Matching Fund.

(2) Moneys deposited in this account shall be made available to match documented savings at public institutions of higher education that consolidate or merge.

(3) The amount of matching funds to be made available from the Higher Education Consolidation Matching Fund shall be determined by the Arkansas Higher Education Coordinating Board.

(4) Upon review and approval of the Chief Fiscal Officer of the State, the funds shall be transferred to the newly constituted or merged institution from the Higher Education Consolidation Matching Fund.

(c) The institutional consolidations and mergers eligible for matching funds under the terms of this section include:

(1) Two (2) or more public universities;

(2) Two (2) or more public two-year colleges;

(3) Community colleges and technical institutes located in the same city or the same county;

(4) New systems of public higher education institutions composed of two-year and four-year institutions under the control of a single board of trustees;

(5) Existing systems of public higher education institutions that add two-year and/or four-year institutions to the system; and

(6) Administrative function consolidation with similar services or operations at another institution.

(d) (1) Consolidations or mergers involving community colleges shall be subject to the provisions of § 6-61-519, where applicable, when the result of a consolidation or a merger requires dissolution of the community college district.

(2) Any agreements made by community colleges with other public colleges or universities to consolidate or merge are declared to be consistent with the provisions of § 6-61-524, which permits the sharing of facilities, personnel, and services by community colleges.

(e) The board is authorized, in consultation with the public colleges and universities, to develop policies, rules, and regulations to implement the provisions of this section.



§ 6-60-103 - Arkansas Safe Campus Task Force.

(a) There is hereby created a task force to be known as the "Arkansas Safe Campus Task Force".

(b) The task force shall consist of eight (8) members including:

(1) The Director of the Department of Higher Education or his or her designee;

(2) The Director of the Department of Arkansas State Police or his or her designee;

(3) The Director of the Arkansas Department of Emergency Management or his or her designee;

(4) One (1) member appointed by the Governor who is trained in treating persons affected mentally and emotionally by acts of violence;

(5) Two (2) members appointed by the Presidents Council who are university presidents or chancellors or their designees; and

(6) Two (2) members appointed by the Presidents Council who are two-year college presidents or their designees.

(c) If a vacancy occurs for any reason, the vacancy shall be filled in the same manner as the original appointment.

(d) The Director of the Department of Higher Education shall organize the first meeting of the task force and serve as chair at the first meeting.

(e) (1) By September 1, 2009, the task force shall conduct its first meeting and elect a chair from among its membership.

(2) After its first meeting, the task force shall meet upon the call of the chair but shall meet no less than quarterly.

(3) The task force shall cease to exist after making its report under subsection (h) of this section but not later than December 31, 2010.

(f) (1) A quorum is required for any action by the task force.

(2) Five (5) members shall constitute a quorum for the purpose of transacting the business of the task force.

(g) The task force shall:

(1) Review the current campus safety and security practices of state-supported two-year and four-year institutions of higher education in this state and of private institutions of higher education that elect to participate in a review; and

(2) Develop guidelines and recommendations for best practices for developing an interdisciplinary and multijurisdictional campus violence prevention, response, and recovery plan that include:

(A) Effective methods of coordinating communications among and with:

(i) Institutions of higher education and their administrators, faculty, staff, students, and parents;

(ii) State and local officials;

(iii) Mental health providers; and

(iv) First responders;

(B) A campus violence prevention committee;

(C) A campus threat assessment team;

(D) A mental health response and recovery plan; and

(E) An analysis of the types of available training resources related to campus security issues from which personnel at institutions of higher education may benefit.

(h) By September 1, 2010, the task force shall provide a report to the Governor, the House Committee on Education, and the Senate Committee on Education on its review under subsection (g)(1) of this section and its recommendations under subdivision (g)(2) of this section.

(i) (1) The Department of Higher Education shall provide staff support and assistance to the task force.

(2) As funds are appropriated and available, the Department of Higher Education may reimburse a member of the task force for mileage for attending meetings of the task force at the rate established by the Department of Finance and Administration.






Subchapter 2 - -- Enrollment and Tuition

§ 6-60-201 - Regulation of admission and enrollment -- Out-of-state students.

(a) Each board of trustees of each educational institution of higher learning supported, in whole or in part, by the State of Arkansas, shall have the right to adopt rules and regulations for the admission and enrollment of students in the respective institutions of higher learning under the control of such board of trustees, expressly including the right to refuse admission and enrollment to any person who comes to the State of Arkansas solely for the purpose of securing admission, enrollment, and educational advantages at the expense of the State of Arkansas.

(b) Each board of trustees may conduct hearings for the purpose of determining whether or not any applicant for admission and enrollment has come to the State of Arkansas for such wrongful purpose, and the findings of any such board of trustees in the State of Arkansas, after the hearing, if based on any evidence, shall be conclusive.



§ 6-60-202 - Enrollment of qualified high school students as part-time students.

(a) It is declared to be the policy of this state that qualified students enrolled in a public or private high school in this state shall upon request be accepted for enrollment in a public institution of higher education as part-time students.

(b) For purposes of this section, "qualified student" shall mean a student who is recommended for enrollment in the institution by the principal of the high school in which the student is enrolled and who meets the minimum criteria for advanced placement.



§ 6-60-203 - Off-campus enrollments.

In order to provide needed off-campus services to Arkansas citizens who do not happen to reside in the location of the main campus of a college or university, the Department of Higher Education is instructed to count and otherwise treat off-campus class enrollments consistent with the enrollments for those same classes on the main campus of the institution.



§ 6-60-204 - Waiver of general student fee charges for senior citizens.

When any person sixty (60) years of age or older is admitted and enrolls as a student in any state-supported institution of higher learning in this state, the board of trustees of the institution or other appropriate institutional officials shall waive all the general student fee charges for each student on a space-available basis in existing classes. Fees will be waived only for courses organized to grant credit and recognized by the Department of Higher Education for credit.



§ 6-60-205 - In-state tuition for military personnel and dependents.

If a member of the armed forces is stationed in the State of Arkansas pursuant to military orders, he or she and his or her unemancipated dependents shall be entitled to classification as "in-state" for the purpose of paying fees at state-supported colleges and universities.



§ 6-60-206 - Free tuition to World War I veterans.

All honorably discharged veterans of World War I who were citizens of the State of Arkansas at the outbreak of World War I, and who are otherwise properly qualified, shall be admitted to any school or university supported by state funds without tuition or matriculation fees. However, this section shall not apply to those veterans who are being trained under contract with the United States Government and whose tuition and matriculation fees are being paid by the government.



§ 6-60-207 - Purpose.

(a) (1) The General Assembly hereby acknowledges that too often, persons enrolled in institutions of higher education do not appreciate the value of their postsecondary educational experience and, following a brief history of poor and failing grades, such persons decide to pursue other worldly pursuits outside the academic world. The General Assembly further finds that following a considerable passage of time, the appreciation for postsecondary educational opportunities increases in such persons to the point that they seek to return to the institution only to find that the grades they acquired during their earlier experience act as a barrier and hindrance to their academic progress.

(2) The purpose of this section is to provide a mechanism for institutions of higher education to disregard the records of such persons which prevent or impede their academic success.

(b) A student enrolled in an institution of higher education April 8, 1991, shall be eligible for academic clemency.



§ 6-60-208 - Requirements.

(a) A public school student who graduates from a public high school after May 1, 2002, must have successfully completed the core curriculum recommended by the Arkansas Higher Education Coordinating Board after consultation with the State Board of Education and under § 6-61-217 with a minimum cumulative grade point average of 2.0 on a 4.0 scale in order to be eligible for unconditional admission as an undergraduate to a state-supported four-year institution of higher education.

(b) Subject to subsection (c) of this section any public school student who graduates from a public high school after May 1, 2002, must have successfully completed the core curriculum recommended by the Arkansas Higher Education Coordinating Board after consultation with the State Board of Education and under § 6-61-217 in order to be eligible for unconditional admission to a state-supported two-year institution of higher education.

(c) (1) (A) The colleges and universities shall develop standards for collegiate admissions based on the mission of each institution and establish a conditional collegiate admissions process for each institution, subject to the recommendations of the Arkansas Higher Education Coordinating Board.

(B) The colleges and universities shall establish standards for conditional admission for public school graduates who have not completed the core curriculum, subject to the recommendations of the Arkansas Higher Education Coordinating Board. At a minimum, these conditional admissions standards shall require the following:

(i) For a public school graduate seeking an associate of arts degree or a baccalaureate degree who failed to successfully complete the core curriculum, completion of twelve (12) hours of core academic courses and any necessary remedial courses with a cumulative grade point average of 2.0 on a 4.0 scale; or

(ii) For a public school graduate seeking a diploma, a technical certificate, or an associate of applied science degree who failed to successfully complete the core curriculum, completion of six (6) hours of core academic courses, six (6) hours of technical courses required for the diploma, technical certificate, or associate of applied science degree, and any necessary remedial courses with a cumulative grade point average of 2.0 on a 4.0 scale.

(2) (A) Conditional admissions standards shall reflect the mission of each institution and shall be implemented by the institutions as a condition for receiving state funds.

(B) If the Arkansas Higher Education Coordinating Board does not approve the conditional collegiate admissions standards and process for an institution, state funds shall not be used to subsidize or pay for any portion of the cost associated with the conditional students.

(3) The admissions criteria set forth in this section shall not apply to those individuals who graduate from a public high school prior to May 1, 2002.

(d) (1) Conditional admissions standards for nontraditional students shall be based on the student's score on the American College Test composite or its equivalent as defined by the Department of Higher Education, which shall issue guidelines to assist two-year and four-year institutions of higher education in developing conditional admissions standards.

(2) As used in this subsection, "nontraditional students" shall include those who are home-schooled or who attended private or parochial secondary schools.

(e) Beginning with the 2012-2013 academic year, a student who scores below fifteen (15) on an ACT or below a comparable score on a comparable exam may be reassessed to determine the student's ability to benefit using one (1) of the federally approved ability to benefit assessments.

(f) (1) Beginning with the 2012-2013 academic year, a student who scores below the acceptable federally determined ability-to-benefit assessment score but has a high school diploma or GED, may only be enrolled by a two-year or four-year institution of higher education in a specific program approved by the Arkansas Higher Education Coordinating Board, in collaboration with the institutions of higher education until the student can demonstrate academic proficiency that would predict success in a degree program.

(2) The Arkansas Higher Education Coordinating Board shall provide approved assessment tools and acceptable scores through Arkansas Higher Education Coordinating Board policy.

(g) This section does not prevent an institution of higher education from setting higher admissions standards for enrolling freshmen.



§ 6-60-209 - Enrollment data.

(a) (1) The Legislative Joint Auditing Committee shall provide for the verification of student enrollment data of each state-supported institution of higher education.

(2) Verification of such enrollment data shall be performed during the regularly scheduled annual audit of each institution and shall be included in the final audit report for each institution.

(3) Such reports shall be made available to the Arkansast Higher Education Coordinating Board and the Legislative Council.

(b) Criteria to be used by the Division of Legislative Audit in making the verifications of enrollment data shall be established by the Legislative Joint Auditing Committee.



§ 6-60-210 - Minor child as legal resident.

(a) As used in this section, "minor child" means a child under twenty-one (21) years of age.

(b) Any minor child of a parent who is a legal resident of Arkansas shall be considered a legal resident of Arkansas for the following purposes:

(1) Admission and enrollment in a public institution of higher education; and

(2) Eligibility for a postsecondary scholarship offered by the State of Arkansas or by a public institution of higher education.

(c) In determining admission or scholarship eligibility, a public institution of higher education shall give the same consideration to an official high school transcript issued by an out-of-state school or school district on behalf of any minor child of a parent who is a legal resident of Arkansas as a high school transcript issued by a school or school district in Arkansas.



§ 6-60-211 - Tuition waiver for Arkansas National Guard soldiers and airmen -- Tuition assistance for soldiers.

(a) Colleges, universities, community colleges, technical schools, and other postsecondary institutions of higher learning located in the State of Arkansas that directly receive funds appropriated by the General Assembly may waive up to twenty-five percent (25%) of the tuition at the institution for soldiers and airmen of the Arkansas National Guard.

(b) (1) The Adjutant General of Arkansas shall establish and publish regulations for the eligibility and implementation of tuition assistance programs sponsored by the armed services.

(2) The Adjutant General's regulations shall conform to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) The Adjutant General shall provide each postsecondary institution of higher learning located in the State of Arkansas a copy of the regulations within thirty (30) days after publication.



§ 6-60-212 - Admissions -- Applicants from medically underserved areas.

(a) In an effort to address health disparities and the current shortage of nursing professionals in the state, each board of trustees of a publicly supported institution of higher education may establish a program under which additional consideration in admission to the institution and to the nursing or health career program is given to an applicant from a rural, medically underserved area of the state who is interested in pursuing a nursing or other health care career in a rural, medically underserved area of the state.

(b) The program for additional consideration under subsection (a) of this section may include, without limitation, the following measures:

(1) Early targeting of potential candidates from rural, medically underserved areas of the state who are interested in nursing and other health care professions, including junior high school, high school, two-year college, and four-year college students;

(2) Recruiting and guiding individuals from rural, medically underserved areas of the state who are interested in pursuing nursing and other health care professions in rural, medically underserved areas;

(3) Offering programs to prepare identified nursing and other health career candidates from rural, medically underserved areas of the state for meeting admission requirements to a postsecondary nursing program, including, without limitation, preparatory programs offered with the aid of video and distance learning tools; and

(4) Providing that individuals from a rural, medically underserved area of the state who are interested in nursing or other health care professions receive an equal opportunity for success.

(c) Upon request, the Arkansas Higher Education Coordinating Board shall provide assistance to publicly supported institutions of higher education in implementing programs offered under this section.

(d) The coordinating board shall report annually to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor regarding implementation of this section.



§ 6-60-213 - Reduced tuition for certain police officers.

(a) As used in this section:

(1) (A) "Covered police officer" means:

(i) Any employee of the Department of Arkansas State Police who:

(a) Holds the rank of state trooper or a higher rank; and

(b) Has been an employee of the department for ten (10) or more years;

(ii) Any highway police officer who has been an employee of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department for ten (10) or more years;

(iii) Any officer of the State Capitol Police who has been an employee of the State Capitol Police for ten (10) or more years; or

(iv) Any wildlife officer who has been an employee of the Arkansas State Game and Fish Commission for ten (10) or more years.

(B) "Covered police officer" does not include:

(i) A civilian employee; or

(ii) A person who is temporarily employed as a covered police officer due to an emergency situation;

(2) "Dependent" means:

(A) Any natural child, stepchild, or adopted child of a covered police officer; and

(B) Any individual of whom a covered police officer is the legal guardian;

(3) "Public institution of higher education" means a public university, college, technical college, or community college; and

(4) (A) "Tuition" means charges levied for attendance at an institution of higher education.

(B) "Tuition" does not include any fees charged or used for student activities, including without limitation any student athletic fee.

(b) (1) Any covered police officer or his or her dependent who is enrolled or has been accepted for enrollment in a public institution of higher education in Arkansas may have tuition reduced at a rate equal to the reduced rate of tuition provided to employees of that public institution of higher education if his or her employer elects to offer reduced tuition.

(2) An employer of a covered police officer may elect to offer reduced tuition based on the amount of funds available.

(3) If the employer of the covered police officer elects to offer reduced tuition, the employer shall pay to the public institution of higher education the difference between the regular tuition rate and the reduced rate of tuition provided to employees of the public institution of higher education.

(c) No covered police officer or his or her dependent may utilize the reduced rate of tuition for educational purposes beyond the baccalaureate degree.

(d) The employer of a covered police officer electing to offer reduced tuition for covered police officers shall develop criteria regarding the awarding of reduced tuition, including without limitation:

(1) Academic requirements to continue receiving reduced tuition;

(2) The length of time reduced tuition may be offered;

(3) Procedures to be followed in the event the covered police officer or his or her dependent experiences a severe personal illness, a medical disability, or activation for full-time military service; and

(4) Appeal procedures that a covered police officer may follow if his or her reduced tuition is discontinued by the employer.






Subchapter 3 - -- Tuition in Neighboring States

§ 6-60-303 - Higher Education Tuition Adjustment Fund.

(a) Higher Education Tuition Adjustment Fund. (1) The Higher Education Tuition Adjustment Fund is hereby created upon the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(2) The fund shall consist of those revenues that are allocated to it by law.

(b) Purpose of the Fund. (1) It is the intent of the General Assembly that this fund ensure that bona fide Arkansas income taxpayers and their dependents who are residents of a bordering state in a contiguous county to the Arkansas state line which is contiguous to a county where an institution of higher education is located receive the same higher education opportunities as all other taxpayers.

(2) In establishing this policy, it is the intent of the General Assembly that taxpayers should have affordable access to the state's higher education institutions.

(c) Tracking and Reporting. (1) Furthermore, the Department of Higher Education will require each institution to track and report the number of qualifying students each year.

(2) (A) A list of students who benefit from the out-of-state tuition waiver, including their social security numbers or their Arkansas taxpaying parents' or guardians' names and social security numbers, will be furnished by the Department of Higher Education to the Department of Finance and Administration for confirmation that they or their parents are employed in Arkansas at a wage in excess of five thousand five hundred dollars ($5,500) per annum.

(B) Documentation should be either an official W-2 form from an Arkansas employer reflecting wages of at least five thousand five hundred dollars ($5,500) in the tax year prior to enrollment in college or official employer verification of a current year salary minimum of at least five thousand five hundred dollars ($5,500), which the college will keep on file for enrollment audit purposes.

(d) Appropriation Transfer Procedures. (1) The Director of the Department of Higher Education shall determine the difference between the amount of tuition revenue which would have been generated by charging the Arkansas Higher Education Coordinating Board-approved out-of-state tuition rate to the students as compared to the approved in-state or out-of-district rate.

(2) Upon the determination, the director shall certify to the Chief Fiscal Officer of the State and the Treasurer of State those amounts that are required to be transferred from the fund.

(3) Upon receiving the certification, the Chief Fiscal Officer of the State and the Treasurer of State shall cause to be transferred the necessary funds and appropriation to the fund account of the institution receiving certification from the director.

(4) In order to provide funding for the appropriation set out in the line item entitled Tuition Adjustment in the biennial operations appropriation act for the Department of Higher Education, the Chief Fiscal Officer of the State shall transfer to the Higher Education Tuition Adjustment Fund from the Higher Education Grants Fund Account three hundred fifty thousand dollars ($350,000) for each year of the biennium.






Subchapter 4 - -- Extension Courses

§ 6-60-401 - Purpose and intent of subchapter.

(a) The purpose of this subchapter is to make available to an increasing number of citizens of this state opportunities to obtain the benefits of courses of instruction at a college level.

(b) It is the intent of this subchapter to authorize state-supported institutions of higher learning to establish within communities in the areas served by the institutions extension courses designed to meet the specific educational and training needs of the communities served, without the necessity of constructing new or additional campuses, or without the construction of new classroom buildings or facilities.



§ 6-60-402 - Authorization to establish extension courses.

(a) The boards of trustees of state-supported institutions of higher learning of this state are authorized to establish in communities in the areas served by the respective institutions, where there is an established need therefor, extension courses of higher education instruction leading to a certificate or college credit.

(b) Such courses or programs of instruction or training may be scheduled on a daily or night basis, whichever is necessary to meet the educational or training needs of the communities served.



§ 6-60-403 - Guidelines.

All extension courses offered by colleges and universities shall meet the guidelines of the "State Plan for Off-Campus Higher Education Instruction", as adopted by the Arkansas Higher Education Coordinating Board.



§ 6-60-404 - Facilities.

(a) The courses of instruction and training provided for in this subchapter shall be provided in local facilities in the communities served which are made available by the community without cost to the state-supported institution of higher learning, or which are made available on a rental or lease basis whereby the institution's rental or lease obligation shall not exceed fifty percent (50%) of the rental or lease cost therefor, with the remainder of the rental or lease cost to be provided from local sources within the communities served.

(b) The courses of instruction or training programs may be established on the campuses of vocational-technical schools or in existing public classroom facilities, upon agreements entered into by the boards of trustees of the state-supported institutions of higher learning involved and the administrators or boards in charge of the vocational-technical school programs or school districts.






Subchapter 5 - -- Immunization

§ 6-60-501 - Purpose.

(a) Immunizations against measles, rubella, and other communicable diseases have resulted in a dramatic decrease in the incidence of these diseases in this country.

(b) However, these diseases continue to occur on campuses of American colleges and universities, and a more intensified effort is needed to prevent and control these diseases.

(c) A requirement that certain college and university enrollees furnish proof that they have immunity against certain communicable diseases will alleviate the potential for an outbreak of those diseases.

(d) The purpose of this legislation is to assure that certain enrollees of public and private colleges and universities in Arkansas, prior to attendance, furnish proof of immunity against measles, rubella, and other diseases designated by the State Board of Health.



§ 6-60-502 - Proof of immunity.

No part-time student housed in on-campus premises and no full-time student may attend a public or private college or university in this state unless he or she has furnished proof, within such time as set by the college or university, but not to exceed thirty (30) calendar days after enrollment, by way of an official record from another educational institution in Arkansas or a certificate from a licensed medical doctor or an authorized public health department representative, that he or she has immunity against measles, rubella, and such other diseases as delineated by the State Board of Health.



§ 6-60-503 - Rules and regulations -- Enforcement.

(a) The State Board of Health is empowered to promulgate rules and regulations for the proper enforcement of the provisions of this subchapter, including, but not limited to, the authority to examine records and conduct investigations to assure compliance.

(b) The responsibility for the enforcement of these requirements rests with the directors of admissions or registration at each college or university.



§ 6-60-504 - Physical disabilities -- Religious objections.

(a) If, at the discretion of a medical doctor licensed to practice in Arkansas, an individual is deemed to have a physical disability which may contraindicate one (1) or more of the vaccinations required by this subchapter, a certificate approved by the Department of Health and signed by the medical doctor may be accepted in lieu of proof of vaccination.

(b) (1) The provisions of this subchapter shall not apply if the individual furnishes to the college or university a letter of exemption from the department.

(2) (A) The individual shall complete an annual application process developed in the rules and regulations of the department for medical, religious, and philosophical exemptions.

(B) The rules and regulations developed by the department for medical, religious, and philosophical exemptions shall include, but not be limited to:

(i) A notarized statement requesting a religious, philosophical, or medical exemption from the department by the individual regarding the objection;

(ii) Completion of an educational component developed by the department that includes information on the risks and benefits of vaccination;

(iii) An informed consent from the individual that shall include a signed statement of refusal to vaccinate based on the department's refusal-to-vaccinate form; and

(iv) A signed statement of understanding that:

(a) At the discretion of the department, the unimmunized child or individual may be removed from day care or school during an outbreak if the child or individual is not fully vaccinated; and

(b) The child or individual shall not return to school until the outbreak has been resolved and the department approves the return to school.

(3) No exemptions may be granted under this subsection until the application process has been implemented by the department and completed by the applicant.






Subchapter 6 - -- Textbooks and Course Materials

§ 6-60-601 - Adoption of textbooks and course materials.

(a) (1) For each full semester and collectively for summer sessions, a state-supported institution of higher education in this state shall distribute a list of all textbooks and course materials required or assigned for an undergraduate course by:

(A) Publication on its website; and

(B) Posting at its bookstore.

(2) The list shall be distributed no later than noon on:

(A) April 1 for the following fall semester;

(B) November 1 for the following spring semester; and

(C) April 1 for all following summer sessions.

(b) For each textbook or course material the list shall include:

(1) A brief description of the textbook or course material;

(2) The author or authors;

(3) The title and edition; and

(4) Any special instructions or circumstances for the purchase or use of the textbook or course material.

(c) A textbook or course material for an undergraduate course may be adopted after the time specified in subsection (a) of this section for distributing the list if:

(1) The adoption is approved by the department chair and the dean or division head of the affected college; and

(2) The dean or division head of the college forwards to the chief academic officer of the affected state-supported institution of higher education the following information:

(A) A list of each late adoption;

(B) The names of the person or persons responsible for each late adoption; and

(C) A written statement explaining why each adoption was late.



§ 6-60-602 - Inducements to require textbooks prohibited.

(a) No state-supported institution of higher education in this state or a department or employee of the institution of higher education shall demand or receive any present or promised gift, payment, loan, subscription, advance, deposit of money, services, or any other thing of value as an inducement for requiring students to purchase a specific textbook for coursework or instruction.

(b) This section shall not prevent an employee of the institution of higher education from receiving either:

(1) Sample copies, instructor's copies, or instructional material of a specific textbook required for coursework or instruction; or

(2) Royalties or other compensation from the sale or publication of a textbook that includes the employee's own writing or work.

(c) A violation of this section:

(1) Shall be reported within ten (10) business days by the state-supported institution of higher education to the:

(A) Chief academic officer of the institution;

(B) Chief legal counsel of the institution; and

(C) Legislative Council; and

(2) May be reported to the parties identified in subdivision (c)(1) of this section by any business or consumer.



§ 6-60-603 - Website links for textbooks and course materials.

(a) No state-supported institution of higher education in this state shall place or permit to be placed on its website or its bookstore's website a link to the website of a retailer of textbooks or other educational materials if the retailer:

(1) Is not required to report and pay Arkansas sales and use taxes; and

(2) Does not obtain a use tax permit from the Department of Finance and Administration and report and pay Arkansas sales and use taxes on sales of textbooks and other educational materials to residents of this state.

(b) This section is intended to promote the state's ability to provide a quality but affordable higher education by strengthening the state's relationship with textbook retailers that support the state's educational mission by:

(1) Paying Arkansas sales and use taxes; and

(2) Interacting locally with state-supported institutions of higher education.

(c) Nothing in this section prevents a faculty member from referring students to any source for required or suggested textbooks or course materials.

(d) (1) A violation of subsection (a) of this section shall be reported to the department.

(2) If the department determines that a violation of subsection (a) of this section has occurred, it shall notify the state-supported institution of higher education of the violation.



§ 6-60-604 - Textbook royalties.

(a) A state-supported institution of higher education shall establish guidelines for the use of royalties received by a faculty member from the sale of textbooks and course materials for classes taught by the faculty member.

(b) The guidelines shall:

(1) Be designed to acknowledge the conflict of interest; and

(2) Specify how the royalties may be used, giving priority consideration to programs that benefit students academically.



§ 6-60-605 - Campus bookstore advertising.

(a) (1) If any state-supported institution of higher education advertises or allows an on-campus bookstore to submit advertising for inclusion in orientation packets or through the electronic media services of the state-supported institution of higher education or as part of a presentation to any student group, then the state-supported institution of higher education shall allow a private local textbook vendor access to distribute the private local textbook vendor's advertising by the same distribution method if requested in writing by the private local textbook vendor.

(2) The state-supported institution of higher education:

(A) Shall distribute the advertising of a private local textbook vendor contemporaneously with the advertising of the on-campus bookstore;

(B) May request a modification of the advertising of the on-campus bookstore or a private local textbook vendor if the advertising does not reflect the public interests of the state; and

(C) Is under no obligation to accept advertising from the on-campus bookstore or a private local textbook vendor.

(3) An on-campus bookstore and a private local textbook vendor shall be responsible for the costs related to the preparation and production of all advertising material.

(b) As used in this section:

(1) "Advertising" means not more than two (2) pages of promotional material describing the availability and terms of sale of textbooks or course materials; and

(2) "State-supported institution of higher education" means any college, university, vocational school, trade school, or other postsecondary educational institution that receives any funding from the state.

(c) A violation of subsection (a) of this section:

(1) Shall be reported within ten (10) business days by the state-supported institution of higher education to the:

(A) Chief fiscal officer of the institution;

(B) Chief legal counsel of the institution; and

(C) Legislative Council; and

(2) May be reported to the parties identified in subdivision (c)(1) of this section by any business or consumer.






Subchapter 7 - -- Comprehensive Arkansas Higher Education Annual Report Act

§ 6-60-701 - Title.

This subchapter shall be known as the "Comprehensive Arkansas Higher Education Annual Report Act".



§ 6-60-702 - Purpose.

The Comprehensive Arkansas Higher Education Annual Report shall:

(1) Serve as a central tool for the General Assembly and others to evaluate all facets of the Arkansas higher education system; and

(2) Combine all higher education reports currently required by the General Assembly to be submitted separately into one (1) report.



§ 6-60-703 - Report.

(a) (1) The Comprehensive Arkansas Higher Education Annual Report shall be submitted by the Department of Higher Education to the House Committee on Education and Senate Committee on Education, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor no later than December 15, 2011, and each year thereafter.

(2) The Comprehensive Arkansas Higher Education Annual Report shall be posted on the department website for public inspection no later than January 1, 2012, and each year thereafter.

(b) The Comprehensive Arkansas Higher Education Annual Report shall consist of the following reports:

(1) Annually:

(A) Scholarship programs, including without limitation the Arkansas Academic Challenge Scholarship Program;

(B) Remediation rates, §§ 6-15-2401 and 6-61-221;

(C) The Voluntary Universal ACT Assessment Program, § 6-18-1608;

(D) Military students and families, § 6-61-112;

(E) Retention rates and graduation rates, § 6-61-220;

(F) Athletic expenditures, § 6-62-106;

(G) Student enrollment, § 6-60-209;

and

(H) Affirmative action programs summaries, § 6-63-103;

(2) Biennially, each even-numbered year:

(A) Changes to Productivity Enhancement for Undergraduate Higher Education Program plans, § 6-61-1311;

(B) Uniform reporting standards, § 6-61-222;

(C) Changes to affirmative action program plans, § 6-63-103; and

(D) Economic development goals and educational efforts, § 6-61-207; and

(3) Every five (5) years, beginning in 2015:

(A) Minority retention plans, § 6-61-122; and

(B) Affirmative action program plans, § 6-63-103(c).

(c) (1) All deadlines for higher education reports currently required by the General Assembly are superseded by subsection (b) of this section unless otherwise specified in this subchapter.

(2) All financial reports provided to the Arkansas Higher Education Coordinating Board shall be included in the report, including the Higher Education Financial Conditions Report.

(d) All future higher education reports statutorily required by the General Assembly shall:

(1) Be submitted as part of the Comprehensive Arkansas Higher Education Annual Report; and

(2) Include a fiscal impact on administrative costs to the department.



§ 6-60-704 - Information submitted to the Department of Higher Education for inclusion in the report.

(a) All higher education reports submitted to the General Assembly or other governmental bodies by individual colleges and universities, agencies, boards, or commissions shall be submitted directly to the Department of Higher Education no later than November 1, 2011, and each year thereafter for inclusion in the Comprehensive Arkansas Higher Education Annual Report.

(b) If an institution of higher education fails to submit the required reports to the department by November 15, the institutions shall appear before the House Committee on Education and the Senate Committee on Education to explain why they failed to meet the submission deadline.

(c) Financial information provided by an institution of higher education is subject to review by the Division of Legislative Audit, and any adjustments made to previously submitted financial information during the course of a financial audit may be revised based upon recommendations made by the division.



§ 6-60-705 - Limitations.

(a) This subchapter does not limit the authority of the General Assembly to request additional interim reports and supplemental information from the Department of Higher Education, colleges and universities, or other entities as needed.

(b) The Comprehensive Arkansas Higher Education Annual Report shall take priority for the department staff over a report requested under subsection (a) of this section.






Subchapter 8 - -- The Clean Air on Campus Act of 2009

§ 6-60-801 - Title.

This subchapter shall be known as the "Clean Air on Campus Act of 2009".



§ 6-60-802 - Findings.

The General Assembly finds that:

(1) Scientific research data has shown that nonsmokers often receive damage to their health from the smoking of tobacco by others;

(2) Smoking, directly or indirectly, is a major cause of preventable diseases and death;

(3) Secondhand smoke can cause or contribute to lung cancer, heart disease, chronic lung ailments, and low birth-weight; and

(4) A law that prohibits smoking on state-supported institutions of higher education campuses will reduce secondhand smoke exposure among nonsmokers.



§ 6-60-803 - Definitions.

As used in this subchapter:

(1) "Campus" means all property, including buildings and grounds, that are owned or operated by a state-supported institution of higher education;

(2) "Employee" means an individual who is employed by a state-supported institution of higher education in consideration for direct or indirect monetary wages or profit;

(3) "Governing authority" means the administrative branch of the state-supported institution of higher education;

(4) "Guest" means a visitor to the campus of a state-supported institution of higher education;

(5) "Secondhand smoke" means smoke:

(A) Emitted from lighted, smoldering, or burning tobacco when the person is not inhaling;

(B) Emitted at the mouthpiece during puff drawing; and

(C) Exhaled by the person smoking;

(6) "Smoking" means inhaling, exhaling, burning, or carrying any:

(A) Lighted tobacco product, including cigarettes, cigars, and pipe tobacco; and

(B) Other lighted combustible plant material; and

(7) "Student" means an individual enrolled in a credit or noncredit course at a state-supported institution of higher education.



§ 6-60-804 - Prohibitions on smoking.

(a) Beginning on August 1, 2010, smoking is prohibited on each campus of state-supported institutions of higher education.

(b) An individual or campus subject to the smoking prohibitions of this section shall not discriminate or retaliate in any manner against a person for making a complaint of a violation of this section or furnishing information concerning a violation to a person, campus, or governing authority.

(c) The prohibitions on smoking in this section shall be communicated to all students and employees of state-supported institutions of higher education a minimum of thirty (30) days before July 31, 2009, and to each guest of a state-supported institution of higher education upon request.



§ 6-60-805 - Notice of prohibition of smoking.

"No Smoking" signs or the international "No Smoking" symbol consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it may be clearly and conspicuously posted on each campus where smoking is prohibited by this subchapter.



§ 6-60-806 - Rules -- Promulgation and enforcement authority.

(a) The Arkansas Higher Education Coordinating Board may adopt reasonable rules that it determines necessary to carry out the purposes or facilitate the enforcement of this subchapter.

(b) (1) The Department of Higher Education may enforce compliance with this subchapter and any rules promulgated under this subchapter by the board.

(2) Under the rules of the board, the department may enter upon and inspect a campus at any reasonable time and in a reasonable manner.



§ 6-60-807 - Penalties.

Any person who violates any provision of this subchapter is guilty of a violation and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) no more than five hundred dollars ($500).






Subchapter 9 - -- Arkansas Higher Education Information System

§ 6-60-901 - Definitions.

As used in this subchapter:

(1) "Arkansas Higher Education Information System" means the database maintained by the Department of Higher Education containing student data files that the department and institutions of higher education in Arkansas are required to collect under §§ 6-85-214, 6-85-215, and 6-85-217, other state law, and federal law; and

(2) "Institution of higher education" means:

(A) An Arkansas state-funded community college;

(B) An Arkansas state-funded university; or

(C) A private college or university in Arkansas that receives state funding for student financial assistance or voluntarily participates in the system.



§ 6-60-902 - Arkansas Higher Education Information System.

(a) The Department of Higher Education shall develop and maintain the Arkansas Higher Education Information System.

(b) (1) By December 31, 2011, the Department of Higher Education shall provide the Bureau of Legislative Research with direct read and report only access to the data warehouse of the system concerning student academic data, financial aid data, and related records.

(2) (A) In providing the bureau with the direct read and report only access required under subdivision (b)(1) of this section, the Department of Higher Education shall take reasonable precautions, including electronic blocking or redacting, to prevent the disclosure of:

(i) Personally identifiable information of a student unless the parent or guardian of a minor student or a student who is no longer a minor consents in writing to the disclosure of personally identifiable information about that student; or

(ii) Information that would cause the Department of Higher Education to lose funding under 20 U.S.C. § 1232g, as it existed on January 1, 2011.

(B) The Department of Higher Education shall:

(i) Work with the Department of Education to develop the method of redaction to be used with the system based on the standards used by the Department of Education; and

(ii) Disclose to the bureau and to the Arkansas Lottery Commission Legislative Oversight Committee the method of electronic blocking or redaction the Department of Higher Education will use under this subsection.

(3) (A) The Department of Higher Education shall make its staff reasonably accessible for consultation with bureau staff in developing and responding appropriately to bureau requests under this section.

(B) The bureau staff shall inform the Department of Higher Education of any warehouse data used in the preparation of reports and provide the Department of Higher Education at least one (1) working day to review any student-related warehouse data used in preparation of reports before publicly releasing that student-related data without personally identifiable information of a student.

(c) The Department of Higher Education shall provide other information and records requested by the bureau as soon as possible and in whatever reasonable form requested.

(d) To the extent possible, the Department of Higher Education, in cooperation with the Department of Education, shall maintain the system in a manner that will ultimately be compatible with implementing a P-20 student data system for the state.



§ 6-60-903 - Compliance by institutions of higher education.

(a) An institution of higher education shall provide the data required under this subchapter at the time and in the manner:

(1) Required by rules of the Arkansas Higher Education Coordinating Board; and

(2) Published from time to time by the Department of Higher Education.

(b) Within two (2) weeks of an institution of higher education's failure to comply with the requirements for submission of data published by the department, the department shall report to the Arkansas Lottery Commission Legislative Oversight Committee:

(1) The name of an institution of higher education that has not complied with the deadline;

(2) The type of data the institution of higher education failed to submit;

(3) The length of time of noncompliance; and

(4) Any additional information requested by the committee.









Chapter 61 - Postsecondary Institutions Generally

Subchapter 1 - -- General Provisions

§ 6-61-101 - Definition.

As used in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed], unless the context otherwise requires, "data processing" shall mean an automated process for data collection and the conversion of data into usable form or storage, including the planning, development, and implementation thereof, through the use of electronic or analogous data processing equipment, including computer systems, components of computer systems, and other necessary support equipment used in the automated process. This definition may be altered to include or exclude equipment or services in response to changes in data processing technology with the approval of the Arkansas Communications Study Committee as established by § 10-3-1201 et seq. [repealed].



§ 6-61-102 - Applicability of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed].

SAU-Tech and the El Dorado Branch of Southern Arkansas University shall be exempt from the provisions of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed].



§ 6-61-103 - Powers and duties of existing governing boards unaffected by §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed].

Nothing in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] shall in any way affect the terms of office or tenure of the governing boards, nor any of the powers and duties vested in the boards in the internal management of the affairs of their respective institutions.



§ 6-61-104 - Program transfers.

In the event that a program is transferred from one state-supported university to another state-supported university which such transfer was not proposed to or acted upon by the Arkansas Higher Education Coordinating Board prior to the final consideration by the General Assembly of the receiving university's budget request for the next biennium and such program has been recommended by the board under the provisions of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed], the receiving university may use the transferring university's maximum annual salary limits for similar faculty positions which were transferred.



§ 6-61-105 - Course in American history and civil government required.

(a) No college or university, normal school, or chartered institution of learning shall, under the authority of the State of Arkansas, grant to any student any baccalaureate degree unless he or she has passed a course in American history or civil government.

(b) Any teacher, official, officer, or person violating any of the provisions of this section shall be liable for a fine of not less than one hundred dollars ($100) and not more than five hundred dollars ($500), or imprisonment in the county jail for a term of not less than thirty (30) days and not more than six (6) months, or both.

(c) A violation of any of the provisions of this section shall be sufficient grounds for the discharge or removal of the teacher, official, or officer violating this section and, in the case of a corporation, shall be sufficient grounds for revoking its charter.

(d) The Department of Higher Education is directed to see to the strict carrying out of this section and is authorized to take such steps and measures as may be necessary to effectuate its provisions.



§ 6-61-106 - Course in United States Constitution and American institutions and ideals required.

(a) All colleges and universities in this state that are sustained or in any manner supported by public funds shall give instructions in the essentials of the United States Constitution, including the study of and devotion to American institutions and ideals.

(b) No student in the colleges, universities, or other educational institutions shall receive a certificate of graduation without previously passing a satisfactory examination upon the provisions and principles of the United States Constitution.

(c) The instruction provided for in subsection (a) of this section shall be given in all junior and senior classes of colleges, universities, and educational institutions.

(d) Willful neglect or failure on the part of the president or teacher or other officer of any normal or other school or college to observe and carry out the requirements of this section shall be sufficient cause for the dismissal or removal of that party from his or her position.



§ 6-61-107 - Courses in conservation of natural resources -- Teachers required to take course.

All of the state institutions of higher education shall give instruction in nature study and the conservation of natural resources, including fish and game, soil fertility and erosion, forests and minerals, and all students in the institutions preparing to be teachers shall be required to take such courses of instruction.



§ 6-61-108 - Eye protection required.

(a) Every student and teacher in the colleges and universities of this state participating in any of the following courses is required to wear industrial-quality eye protective devices at all times while participating in the following courses or laboratories:

(1) Vocational or industrial arts shops or laboratories involving experience with:

(A) Hot molten metals;

(B) Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

(C) Heat treatment, tempering, or kiln firing of any metal or other materials;

(D) Gas or electric arc welding;

(E) Any of the processes listed in this section which may be used for repairing a vehicle; and

(F) Caustic or explosive materials; and

(2) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.

(b) The boards of trustees of the state-supported institutions of higher learning in this state may in their discretion:

(1) Purchase eye protective devices and furnish them free to students and teachers;

(2) Purchase eye protective devices and sell or rent the devices to students and teachers; or

(3) Require students and teachers to furnish their own protective devices without cost to the school, college, or university.

(c) As used in this section, "industrial-quality eye protective devices" means devices meeting the standards of the American standard safety code for head, eye, and respiratory protection, Z2. 1-1959, promulgated by the American Standards Association, Incorporated.



§ 6-61-109 - Driver education and training programs.

(a) Any state-supported institution of higher learning offering an approved driver education and training course as a part of a program for the training of teachers of driver education may apply for and shall receive from the Department of Education the sum of twenty dollars ($20.00) for each high school student completing the course.

(b) Any state-supported institution of higher learning receiving funds under this section and §§ 6-16-501 -- 6-16-506 [repealed] must offer the training to high school students subject to the rules and regulations promulgated by the State Board of Education for accredited driver education courses in the high schools.



§ 6-61-110 - Testing of entering freshmen for remedial courses.

(a) A first-time entering freshman at a state-supported institution of higher education who is admitted to enroll in an associate or a bachelor's degree program shall be tested by the admitting institution for purposes of placement in either college-level credit courses in English and mathematics or remedial courses in English composition, reading, and mathematics.

(b) Remedial courses shall not provide credit toward a degree.

(c) (1) The Arkansas Higher Education Coordinating Board shall determine the:

(A) Test or other criteria to be used;

(B) Testing procedures and exemptions;

(C) Minimum scores or criteria below which students at all state-supported institutions of higher education must take remedial courses; and

(D) Minimum scores or criteria to allow simultaneous enrollment in college-level credit and remedial courses.

(2) The board shall base these decisions on:

(A) Consultation with representatives of the state-supported institutions of higher education;

(B) Analysis of the placement procedures presently used by institutions in the state;

(C) Statewide placement testing programs in other states; and

(D) Pilot projects involving testing of entering freshmen at selected institutions in the state.

(3) The board, in collaboration with state-supported institutions of higher education, shall develop by institution uniform measurable exit standards for remedial courses that are comparable to the ACT or SAT equivalent required for college-level enrollment in credit courses to be implemented no later than the fall semester of 2010.

(d) (1) The board shall work with state-supported institutions of higher education to:

(A) Develop innovative alternatives to traditional instruction and delivery methods for remedial courses; and

(B) Provide professional development opportunities to help remedial education faculty gain knowledge in best practices and trends in the instruction and delivery of remedial education.

(2) The board shall report to the House Committee on Education and the Senate Committee on Education by February 1, 2010, on the progress made in addressing the requirements in subdivision (d)(1) of this section.



§ 6-61-111 - Student assessment programs.

(a) Beginning with the fall 1991 semester, each state-supported institution of higher education shall implement an asessment program to evaluate student learning of general education core curriculum.

(b) The student outcomes assessment program developed by each institution shall be approved by the Arkansas Higher Education Coordinating Board prior to implementation.



§ 6-61-112 - A student or a student's spouse called into military service.

(a) A student who ceases attendance at a state-supported postsecondary educational institution without completing and receiving a grade in one (1) or more courses shall receive compensation for the resulting monetary loss as provided under this section if the student ceases attendance because:

(1) The student is activated or deployed by the military; or

(2) The student's spouse is activated or deployed by the military and the student or the student's spouse has dependent children residing in the household.

(b) (1) To be eligible for the compensation described under this section, the student must provide, prior to activation or deployment, an original or official copy of the military activation or deployment orders to the registrar or other designated school official of the state-supported postsecondary educational institution at which the student is enrolled at the time of military activation or deployment.

(2) To be eligible for the compensation described under this section, a student whose spouse is a service member shall provide proof of registration with the Defense Enrollment Eligibility Reporting System of the Department of Defense that establishes that dependent children reside in the household of the student and service member.

(c) (1) The student shall choose from one (1) of the following three (3) compensatory options regarding tuition:

(A) A complete refund of tuition and general fees that are assessed against all students at the institution;

(B) At least one (1) year to complete the course work after the student's or student's spouse's deactivation; or

(C) (i) Free tuition for one (1) semester at the institution where the student's attendance was interrupted unless federal aid is made available to compensate the student for the resulting monetary loss related to the student's or student's spouse's activation or deployment.

(ii) Federal aid shall not include Pell Grants, other federal grants, or other monetary benefits paid to the student directly or at the student's direction.

(iii) If a student or student's spouse is activated or deployed during a semester, the student shall not receive more than one (1) semester of free tuition under this subdivision (c)(1)(C).

(2) This subsection shall not allow a student to recover any amount in excess of the student's actual monetary loss.

(d) (1) The student shall receive a proportionate refund of room, board, and other fees that were paid to the institution based on the date of the student's notice of withdrawal from the institution.

(2) If an institution contracts for room, board, or other services from a third party, then the third-party contractor shall provide a refund to the institution for the services or fees in an amount equal to the student's monetary loss under subdivision (c)(1) of this section;

(e) The student shall receive the maximum price, based on condition, for the textbooks related to the uncompleted courses if the institution has a policy of repurchasing textbooks.

(f) (1) A student's eligibility for a state-supported scholarship, grant, or loan for attendance at a postsecondary educational institution shall not be affected by the student's failure to complete any course work because of the student's or student's spouse's military activation or deployment.

(2) The Department of Higher Education shall adopt the necessary rules to ensure that state-supported scholarship, grant, and loan programs comply with the provisions of this section.

(g) (1) For each fiscal year, each state-supported institution of higher education in the state shall report the type and amount of compensatory options provided under this section to the department.

(2) The department shall report to the House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth regarding the type and amount of compensatory options provided under this section by each state-supported institution of higher education no later than October 1 of each year beginning in 2006 and each year thereafter.



§ 6-61-113 - References to race.

All public institutions of higher education in this state shall remove all unconstitutional or illegal references to race from the charters, bylaws, or rules of the institutions.



§ 6-61-121 - Higher education minority retention programs -- Definition.

For purposes of this section and § 6-61-122, the term "minority" refers to African-Americans, Hispanic Americans, Asian Americans, and Native Americans.



§ 6-61-122 - Higher education minority retention programs -- Establishment -- Reports.

(a) All state-supported colleges and universities shall establish a program for the retention of blacks and other members of minority groups as students, faculty, and staff. Retention action plans shall be prepared on a continuing basis for future five-year periods.

(b) Each state-supported college and university shall annually prepare a progress report on the steps that have been taken to reach the goals of the plan. The report shall include information relative to students, faculty, and staff within the institution.

(c) Copies of each institution's five-year plan and annual report shall be filed by June 30 with the Department of Higher Education, the board of trustees of the institution, the House Interim Committee on Education and the Senate Interim Committee on Education, and the board of visitors of the institution, if applicable.

(d) The department shall develop appropriate forms for reporting and shall monitor the retention plans and annual reports.

(e) In carrying out the retention action plans, each institution shall provide for a part-time or full-time employee by reassignment, appointment, or employment to assist the institution in the retention of blacks and members of other minority groups for faculty and staff positions.



§ 6-61-123 - Meningococcal disease warning.

Each college or university shall advise students and their parents or guardians of the increased risk of meningococcal disease in students who live in close quarters, such as college or university dormitories. The college or university shall also advise students and their parents or guardians that a vaccination is available against the potentially fatal meningococcal disease.



§ 6-61-124 - Reporting minority enrollment.

(a) For the purposes of this section:

(1) Endorsed areas include, but are not limited to, library media specialists, gifted and talented specialists, and curriculum specialists; and

(2) The term "minority" means African-Americans, Hispanic Americans, Asian Americans, and Native Americans.

(b) (1) All state-supported colleges and universities in Arkansas shall report to the Department of Education as soon as possible after each semester a list of each minority student who:

(A) Has completed college or university requirements to receive a recommendation for licensure as a public school teacher, administrator, counselor, and other endorsed areas; and

(B) Has signed a consent form authorizing the college or university to report such information to the department.

(2) The list required in subdivision (b)(1) of this section shall indicate the name, address, and major of the student graduating with an education degree.

(c) (1) The department shall maintain a database based upon the reports provided by each college and university under subsections (a) and (b) of this section.

(2) The database shall also include the name, address, and major of any minority Arkansas resident with an education degree who requests such information to be added to the database.

(3) (A) The database shall be made accessible upon request to every public school superintendent in this state or other official designated by the superintendent for the purpose of recruiting faculty and staff.

(B) The database provided for in this section shall not be made available to any school or person located outside this state.



§ 6-61-125 - American Sign Language as foreign language.

The American Sign Language may qualify as a foreign language for the purpose of meeting general elective credit requirements for graduation from state-supported colleges and universities in Arkansas if the language is taught by a qualified instructor of American Sign Language and if the course is conducted under the supervision of an instructor at the college or university as approved by that college or university.



§ 6-61-126 - Electronic communication -- Privacy policy.

(a) Each public postsecondary institution in Arkansas shall adopt a privacy policy governing electronic communications transmitted over the institution's computer network system that are originated or received by a faculty member, staff member, or a student.

(b) No later than January 1, 2004, the computer policy shall be included in each institution's student handbook and shall be available on each institution's website.

(c) The privacy policy shall include provisions identifying:

(1) The types of electronic communications that are not confidential;

(2) Methods to be used by the institution to protect the confidentiality of personally identifiable electronic communications that are originated or received by a faculty member, staff member, or a student;

(3) Procedures for releasing any confidential personally identifiable electronic communication that is originated or received by a faculty member, staff member, or a student; and

(4) Any other information necessary for the institution's faculty, staff, and students to understand their rights and obligations under the policy.

(d) For purposes of this section, "electronic communication" includes any electronic mail message transmitted through the international network of interconnected government, educational, and commercial computer networks and includes messages transmitted from or to any address affiliated with an Internet site.



§ 6-61-127 - Arkansas Higher Education Performance Reporting System.

(a) The Department of Higher Education, in consultation with the institutions of higher education, shall develop an Arkansas Higher Education Performance Reporting System. The Legislative Council shall have final approval of the form and content of the performance reports to be provided to the General Assembly, the various interim committees, and the public after considering the recommendations of the House Education Committee and Senate Education Committee.

(b) To the extent possible, the Arkansas Higher Education Performance Reporting System will utilize information from the North Central Association assessment outcomes measures which are required for reaffirmation of accreditation, federal Integrated Postsecondary Education Data System report data, and data collected annually through the department's Statewide Student Information System.

(c) In developing the Arkansas Higher Education Performance Reporting System, the department will review and analyze higher education performance reporting systems used in other states so as to incorporate the best aspects of those plans.

(d) The Arkansas Higher Education Performance Reporting System will provide the General Assembly and the public with quantitative, objective information which will reveal institutional weaknesses and strengths. Performance-based reports shall be provided annually to the House Education Committee and Senate Education Committee and to the Legislative Council.

(e) To the extent possible, and taking into account the differences in institutional missions, the Arkansas Higher Education Performance Reporting System will contain uniform accountability elements which reveal trends, strengths, and weaknesses and assist policy makers, prospective students, and their parents in comparing institutions and judging the extent to which they are effectively and efficiently accomplishing their missions.



§ 6-61-128 - Restrictions on use of social security numbers.

No public or private institution of higher education shall:

(1) Print a student's or employee's social security number or any part of the number on the student's or employee's identification card; or

(2) Make a student's or employee's social security number available by reading the magnetic strip or other encoded information on the student's or employee's identification card.



§ 6-61-129 - Establishment of centers of excellence.

(a) For purposes of this section, "center of excellence" means a consortium of two (2) or more institutions of higher education working in collaboration with regional economic developers. The purpose of the centers of excellence shall be to address the workforce education and training needs for existing, expanding, or attracting new business and industry in each of the economic development regions of the state.

(b) (1) In order to improve the state's ability to compete in the knowledge-based economy, the Arkansas Higher Education Coordinating Board may create acknowledged centers of excellence.

(2) (A) Institutions of higher education may submit proposals to the Department of Higher Education to become centers of excellence.

(B) In each proposal for creation of a center of excellence, institutions shall identify the center's:

(i) Technical alignment, academic alignment, or both, to existing or future businesses and industries in the state; and

(ii) Collaboration plan to serve a particular occupation.

(c) (1) Two (2) representatives of the Department of Higher Education as designated by the Director of the Department of Higher Education, and one (1) representative each of the Arkansas Economic Development Commission and the Arkansas Science and Technology Authority shall meet jointly as needed to review applications.

(2) The Department of Higher Education, the Arkansas Economic Development Commission, and the Arkansas Science and Technology Authority shall jointly make a recommendation to the board regarding which institutions shall be acknowledged as centers of excellence in a particular program or field of study based on factors, including, but not limited to:

(A) Number, type, and demand for related jobs;

(B) Quality of related instructional or research programs, or both;

(C) Availability of faculty;

(D) Student accessibility;

(E) Feasibility of expected program cost; and

(F) Research capability.

(d) Final approval of centers of excellence shall be made by the board.

(e) The designation of centers of excellence shall be fully reviewed at least one (1) time every five (5) years.



§ 6-61-130 - Institutional advice for university course work and degree completion.

(a) The purpose of this section is to ensure that faculty advisors at universities provide students with course selection advice that will enable a full-time student to obtain most bachelor's degrees within eight (8) semesters.

(b) Any person assigned by a university to provide course selection advice to incoming freshman students shall provide any student who has declared a major with a written, eight-semester course of study signed by either the institution's chief operating officer, president, or dean that provides a recommended sequence for all course requirements for completion of most bachelor's degrees within eight (8) semesters.

(c) (1) (A) Any student who chooses a bachelor's degree designed to be completed within eight (8) semesters may commit to completion of the degree requirements within eight (8) semesters by signing and returning a copy of the written, eight-semester course of study to the university's advising center or the student's assigned academic advisor.

(B) If a student does not choose to commit to completion of the degree requirements within eight (8) semesters, the institution shall obtain a signed, written waiver from the student that clearly outlines the student's rights under this section and verifies that the student chooses not to enter into the commitment. If no waiver is obtained, the institution will be deemed to have guaranteed a bachelor's degree as provided by this section.

(2) A student shall be guaranteed a bachelor's degree at the end of the eight (8) semesters if the student:

(A) Commits to completion of his or her bachelor's degree requirements within eight (8) semesters as set forth under subdivision (c)(1) of this section;

(B) Makes satisfactory academic progress;

(C) Fulfills all of the course requirements set forth in the signed, written, eight-semester course of study in the recommended sequence; and

(D) Does not change his or her declared major.

(d) (1) Each university shall publish a recommended course sequence and recommended schedule by semester for each degree offered by the university.

(2) The recommended course sequence schedule shall be included in the university's course catalog and departmental publications and on the university's website.

(3) Each university shall offer and make available courses in a time, sequence, and manner that will enable students to complete requirements for a degree within the time frame set out in the recommended course sequence schedule.

(e) Only universities that implement procedures in compliance with this section shall be approved by the Arkansas Higher Education Coordinating Board to receive funding from the Arkansas Academic Challenge Scholarship Program or the Arkansas Governor's Scholars Program.



§ 6-61-131 - Student accounts receivable policies at two-year institutions of higher education.

(a) As used in this section, "two-year institution of higher education" means:

(1) A state-supported two-year institution of higher education; or

(2) A two-year branch campus of a four-year institution of higher education.

(b) A two-year institution of higher education shall:

(1) Develop and adopt policies concerning:

(A) Student accounts receivable;

(B) The collection of delinquent accounts; and

(C) The prevention of students with long-standing delinquent account balances from registering for courses or completing courses; and

(2) (A) Review its policies and practices to ensure its compliance with census reporting guidelines promulgated by the Department of Higher Education.

(B) A review under subdivision (b)(2) of this section shall occur at the beginning of each fall semester.

(c) A policy developed under subdivision (b)(1) of this section shall be:

(1) Issued in written form by the two-year institution of higher education;

(2) Published in the two-year institution of higher education's student handbook and on its website; and

(3) Filed with the department no later than thirty (30) days after the adoption of the policy.



§ 6-61-132 - Academic advising on transferability of coursework.

(a) The General Assembly finds that:

(1) Academic advising is an important service provided to students;

(2) The Arkansas Course Transfer System is an important tool for the advising process that is to be used by professors and advising staff to improve graduation rates; and

(3) Freshmen should be advised of the importance of academic advising, the availability of the Arkansas Course Transfer System, and how to use the Arkansas Course Transfer System.

(b) Each public institution of higher education shall inform each student at registration as to how the Arkansas Course Transfer System can be used to assist the student to understand which course will transfer to another public institution of higher education.

(c) The information provided to the student under this section shall help the student use the Arkansas Course Transfer System to determine which public institutions of higher education accept various courses for transfer.



§ 6-61-133 - Training for mandatory reporters and licensed elementary and secondary public school personnel.

(a) As used in this section:

(1) "Child maltreatment" means the abuse, sexual abuse, neglect, sexual exploitation, or abandonment of a child under the Child Maltreatment Act, § 12-18-101 et seq.; and

(2) "Licensed school personnel" means a person who works with students in an elementary or secondary public school, a public charter school, a school district, or an education service cooperative for whom a license issued by the State Board of Education is a condition of employment, including without limitation a:

(A) School or school district administrator;

(B) Teacher;

(C) Coach for a school athletics program;

(D) School counselor;

(E) School social worker;

(F) School psychologist; and

(G) School nurse.

(b) For each degree program at an institution of higher education in this state that is a prerequisite for licensure or certification in a profession in which the professional is a child maltreatment mandated reporter under the Child Maltreatment Act, § 12-18-101 et seq., the Department of Higher Education shall coordinate with all the institutions of higher education to ensure that before receiving a degree, each graduate receives the training identified in subdivision (d)(1) of this section.

(c) Licensed school personnel shall obtain the training identified in subsection (d) of this section within twelve (12) months of:

(1) The individual's initial licensure; and

(2) All subsequent renewals of the individual's license.

(d) (1) The training required under this section shall include without limitation:

(A) Recognizing the signs and symptoms of child maltreatment;

(B) The legal requirements of the Child Maltreatment Act, § 12-18-101 et seq., and the duties of mandated reporters under the act; and

(C) Methods for managing disclosures regarding child victims.

(2) In addition to the training required under subdivision (d)(1) of this section, licensed school personnel shall obtain training in connecting a victim of child maltreatment to appropriate in-school services and other agencies, programs, and services needed to provide the child with the emotional and educational support the child needs to continue to be successful in school.

(e) (1) The training obtained by licensed school personnel may be obtained as in-person or online training.

(2) The Arkansas Child Abuse/Rape/Domestic Violence Commission shall approve the curriculum for the training.

(3) Licensed school personnel shall document completed training according to the rules of the State Board of Education.

(f) Licensed school personnel may substitute for the required number of hours of staff development on parental involvement plans under § 6-15-1703 an equal number of hours of training obtained under this section.



§ 6-61-134 - Associate of applied science degree -- Mathematics requirement.

(a) An applicable and appropriate nonremedial mathematics course is:

(1) An Arkansas Course Transfer System mathematics course with the "MATH" prefix;

(2) Applied mathematics; or

(3) A nonremedial mathematics course that satisfies the mathematics component of the associate of applied science degree and has been approved by the:

(A) State-supported institution of higher education offering the associate of applied science degree through the academic review process; and

(B) Department of Higher Education.

(b) Beginning July 2011, state-supported institutions of higher education shall require a college-level nonremedial mathematics course for an associate of applied science degree.



§ 6-61-135 - False academic credential.

(a) As used in this section "false academic credential" means a document that provides evidence or demonstrates completion of an academic or professional course of study at the post-secondary level that results in the awarding of a certificate, degree, or rank that is issued by an individual or institution that is not:

(1) Certified under § 6-61-301; or

(2) Exempt from certification under § 6-61-301.

(b) A person shall not knowingly use a false academic credential for the purpose of:

(1) Obtaining:

(A) Employment;

(B) A license or certificate to practice a trade, profession, or occupation;

(C) A promotion, compensation, or other benefit from an employer;

(D) Admission to an institution of higher education; or

(E) A position in government with authority over another person; or

(2) Promoting or introducing oneself to others in any oral or written communication as having attained an academic title or a level of academic achievement.

(c) A person who violates this section may be convicted of a Class B misdemeanor and fined up to one thousand dollars ($1,000).



§ 6-61-136 - Establishment of an accrediting agency.

An individual shall not establish or operate an accrediting agency in this state without recognition by the United States Department of Education.



§ 6-61-137 - Presentation of expenditure data by state-supported institutions of higher education.

(a) (1) As used in this section, "expenditure data" means information regarding the spending of public funds that adequately identifies the purpose, amount, payor, and vendor, if such disclosure is permissible under the Arkansas Freedom of Information Act of 1967, § 25-19-101 et seq., and federal laws or regulations.

(2) "Expenditure data" does not include expenses of pending litigation.

(b) A state-supported institution of higher education shall present expenditure data on a website operated by the state-supported institution of higher education.

(c) The website shall:

(1) Be updated on a regular basis to present expenditure data for the current fiscal year and prior year's annual expenditures, starting with the 2013 fiscal year; and

(2) Retain expenditure data for each state fiscal year, starting with the 2013 fiscal year, until ten (10) years of expenditure data are available, after which the website shall retain at least ten (10) years of expenditure data.

(d) (1) The Department of Higher Education:

(A) May promulgate rules necessary to implement this section; and

(B) Shall develop internal guidelines necessary to implement this section.

(2) The department shall consult with the state-supported institutions of higher education in developing rules and internal guidelines necessary to implement this section.



§ 6-61-138 - Posthumous degrees.

(a) Each institution of higher education is encouraged to establish a process for awarding a posthumous degree to a student who has died while enrolled in a degree program at the institution of higher education.

(b) A process established by an institution of higher education may include without limitation consideration of the student's:

(1) Level of completion in his or her degree program;

(2) Academic status; and

(3) Personal factors, such as circumstances of death.

(c) The institution of higher education or the parent of a student who died while enrolled in a degree program at an institution of higher education may initiate the process by requesting that a posthumous degree be awarded on the student's behalf.






Subchapter 2 - -- Arkansas Higher Education Coordinating Board

§ 6-61-201 - Members -- Meetings.

(a) (1) The Arkansas Higher Education Coordinating Board shall consist of twelve (12) members appointed by the Governor as follows:

(A) Three (3) members shall be selected from the current or recent membership of the boards of public two-year colleges. If the person selected is serving on the membership of the board of a public two-year campus, the person shall relinquish his or her membership on the board;

(B) Three (3) members shall be selected from the current or recent membership of the boards of public four-year colleges or university campuses. If the person selected is serving on the membership of the board of a public four-year campus, the person shall relinquish his or her membership on the board; and

(C) Six (6) members shall be selected from business, industry, education, an agriculturally related industry, and medical services and shall not be current members of a board of a public two-year or four-year campus. At least one (1) of the appointees shall have a strong interest in and commitment to economic and workforce development. At least one (1) of the appointees shall have experience in the knowledge-based technology field.

(2) No more than four (4) members of the board shall be appointed from any one (1) congressional district as the districts exist at the time of the appointment.

(3) No more than two (2) members of the board at any one (1) time shall be graduates of an undergraduate program of any one (1) state university or college.

(b) After the appointment of the initial board, the members to be appointed from recent or current boards of two-year and four-year campuses shall be appointed by the Governor from a list of names submitted by the Presidents Council.

(c) Vacancies on the board shall be filled for the unexpired terms, and the appointments shall be made in the same manner for the positions vacated.

(d) (1) The members of the board shall serve staggered terms of six (6) years. The terms of two (2) members shall expire each year.

(2) The members may serve no more than two (2) terms.

(e) An intensive orientation program designed by the council shall be mandatory for board members.

(f) The board shall annually elect from its membership a chair and other officers necessary to carry on its business.

(g) (1) The board shall meet at least one (1) time during each calendar quarter and at other times upon the call of the chair or of any other four (4) members.

(2) The board shall, at the times that it desires, meet on the campuses of the respective institutions of higher learning in the state.

(h) Members of the board shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 6-61-202 - Powers and duties generally.

(a) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the following powers and duties:

(1) (A) To receive within one (1) year of their appointment and each year thereafter a minimum of eight (8) clock hours of instruction and training, to include higher education issues, policies, laws, and the duties and responsibilities associated with the position of board member;

(B) The members of the boards of all publicly supported institutions of higher education shall receive similar instruction and training within one (1) year of their appointment or election and each year thereafter, which shall be conducted by the individual institutions;

(2) Along with its director, to be responsible, within fiscal and staff capabilities, for directing an integrated program for defining, popularizing, and securing acceptance of the major goals and objectives of higher education in Arkansas and for relating them to the state's various problems;

(3) To request and receive any information from the publicly supported institutions of higher education as the board deems necessary for the performance of its duties;

(4) To promulgate and adopt uniform definitions and forms in such matters as financial reporting, academic statistics, and resident status of students for use in making financial recommendations and standard enrollment data to be followed by the institutions of higher learning;

(5) To determine the need for and recommend to the Governor and the General Assembly the establishment and location of any new institutions and to recommend, when appropriate, changes in the names of existing state-supported institutions of higher learning;

(6) To recommend the level of funding and the method of distribution of state-supported scholarships and loan programs, and to seek the cooperation of the state-supported institutions of higher learning to develop policies to coordinate all student loan and scholarship programs, including those federally financed; and

(7) To review all proposed bond issues to be made by any public institution of higher learning and to advise the board of trustees of each of the respective institutions as to the economic feasibility thereof, as set forth in § 6-62-306.

(b) The board shall encourage the cooperation of private institutions of higher learning in its efforts to plan more effectively for the coordinated development of higher education in this state.



§ 6-61-203 - Director and staff -- Funds -- Central office.

(a) (1) (A) The Arkansas Higher Education Coordinating Board shall appoint a director through a search and selection process that includes substantial input, review, and recommendation from the Presidents Council, subject to confirmation by the Governor.

(B) The director shall serve at the pleasure of the Governor.

(2) The director shall serve as a member of the Governor's cabinet as the advocate for higher education.

(3) The director shall be an experienced educator in the field of higher education who demonstrates competence in the field of institutional management and finance. The director and key staff must have relevant experience on a campus of higher education.

(b) The professional qualifications and salary of the director and other members of the staff employed by the board shall be comparable to those in colleges and universities.

(c) The staff of the board shall be under the direction and supervision of the director.

(d) The board shall be provided sufficient operating funds to enable it to carry out adequately the programs and functions assigned to the Department of Higher Education.

(e) The central office of the department shall be maintained in Little Rock.

(f) (1) The board shall evaluate the director annually.

(2) The council shall provide an evaluation report of the department and the director to the board at least annually.



§ 6-61-204 - Advisory committees and councils.

(a) The Arkansas Higher Education Coordinating Board and the Presidents Council are authorized to establish advisory committees and councils as may be deemed necessary for the effective development and coordination of higher education in this state.

(b) (1) The Presidents Council shall be composed of all presidents and chancellors of public two-year and four-year colleges and universities.

(2) The council shall meet at least quarterly.

(3) This council shall serve in a strong advisory capacity to the director and to the board.

(4) All board items must be reviewed by this council prior to being placed on the board's agenda.

(c) (1) (A) There is created the Executive Council, which shall be selected by the Presidents Council from its membership.

(B) The Executive Council shall consist of four (4) members from two-year campuses and four (4) members from four-year campuses.

(2) Executive Council members shall serve for staggered terms of two (2) years.

(3) The Executive Council shall elect officers as it deems necessary.

(4) The Executive Council shall meet at least monthly, or more frequently as needed, with the director and senior staff.

(5) (A) All items to be considered as board agenda items must be reviewed by the Executive Council before being placed on any board agenda.

(B) In the event that the director and staff shall not be in agreement with the Executive Council on a matter to be considered by the board, the Executive Council's recommendation will be placed on the board agenda automatically for a presentation and explanation of the Executive Council's position. The board will then make a decision based on both positions.

(d) (1) (A) A working committee structure shall be established involving the Presidents Council or its designees.

(B) Examples of possible committees include but are not limited to accountability, graduate studies, undergraduate studies, workforce development, continuing education, and financial and funding.

(2) The committees shall make recommendations to the Presidents Council and the director when policy or funding issues are to be decided.

(3) The department employees shall staff each committee.



§ 6-61-205 - Master plan.

(a) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to accept responsibility for continuous master planning.

(b) The board shall involve a broadly representative advisory committee in the development of a comprehensive master plan for all of postsecondary education and shall continually use the committee to keep the master plan updated.

(c) This plan shall include all senior colleges and universities which are state supported, community colleges, branches of state-supported institutions, independent or private colleges and universities, proprietary institutions, and postsecondary efforts of area vocational-technical schools.

(d) Broad citizen participation shall be sought by the board in the development of this plan.



§ 6-61-206 - Studies, surveys, evaluations, etc.

In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty:

(1) To conduct or cause to be made such studies, surveys, and evaluations of postsecondary education as the board believes necessary to carry out its duties, to include, but not be limited to, studies of space utilization and development of guidelines for space utilization; studies of manpower needs and their implications for program development; studies of programs for purposes of identifying and reducing unnecessary program duplication and identifying needs for new programs; analysis of class size, faculty loads, and cost of instruction, sabbatical leave, and other fringe benefits; analysis of enrollments, extension programs, sources of students, and retention of students; and advise institutions of plans and needed improvements.

(2) To conduct continuing studies as to public universities and colleges in all matters affecting these institutions and from time to time submit recommendations to the Governor, the General Assembly, and each institution of higher learning based upon its findings, together with recommended plans for implementing such recommendations.



§ 6-61-207 - Role and scope designations.

(a) (1) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to establish, in consultation with college and university personnel, appropriate role and scope designations within which boards of trustees must operate the institution or institutions under their jurisdiction.

(2) The board shall establish such role and scope designations by January 1, 1990. The designations may be changed at any time as determined by the board. They shall be fully reviewed at least once every five (5) years.

(3) Prior to their establishment of or making a change in role and scope designations, the board shall carefully study the change in consultation with institutional personnel, announce the intent to consider a change, and publicly reveal the change that is being proposed at a regular quarterly meeting, with the vote to come no sooner than the next regular quarterly meeting.

(b) To assist the board and the Department of Higher Education in their effort to promote a coordinated system of higher education in Arkansas that addresses and responds to the changing economic needs of the state and the new economy, the Arkansas Economic Development Commission shall provide the Department of Higher Education a list of the state's overall and regional economic development goals within ten (10) days of August 12, 2005, and by September 1 of each year thereafter.

(c) (1) The Department of Higher Education may retain the services of consultants or other experts as may be necessary to carry out the review, and the Department of Higher Education staff shall work directly with the consultants to handle the logistics of needed discussion groups, meeting minutes, and recommendation dissemination.

(2) The review process shall include an opportunity for institutions to provide input, as well as a time for public and business comment.

(3) Upon completion of the review, the Department of Higher Education shall provide a report regarding its findings to the board, the Governor, the cochairs of the Legislative Council, and the Director of the Bureau of Legislative Research.

(4) The requirements for a review under this section shall be contingent upon the appropriation and availability of funding for that purpose.



§ 6-61-208 - New units of instruction, research, and public service.

(a) (1) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to request, receive, evaluate, and approve proposals for all new units of instruction, research, and public service, consistent with established role and scope designations which have been approved by the board of trustees and the president of an institution, and to determine, based upon established policies, whether new units of instruction, research, or public service are justified.

(2) (A) "Established policies" as used in this subsection means a written statement developed by the board in consultation with and upon the advice of representatives of each of the state's institutions of higher learning which shall set forth the relevant criteria which a proposal for a new unit of instruction must meet before its establishment by an institution is justified.

(B) (i) The term "new unit of instruction, research, or public service" used in this subsection includes establishment of a college, school, division, institute, center, department, new curricula, majors leading to a new degree program, or an extension service not presently included in the program of the institution.

(ii) The term does not include reasonable and moderate extensions, as defined by the board, of existing curricular research or public service programs which have a direct relationship to existing programs at the several public institutions of higher learning.

(b) General revenues appropriated by the General Assembly shall not be expended for new programs that have not been recommended by the board.



§ 6-61-209 - Budgets.

In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the following powers and duties:

(1) To review, evaluate, and coordinate budget requests for the state-supported universities and colleges and present to the General Assembly and to the Governor prior to each regular session of the General Assembly a single budget report containing the recommendations for separate appropriations to each of the respective institutions.

(A) The recommendations will be consistent with a comprehensive master plan of postsecondary education in Arkansas as developed by the board.

(B) The recommendations, insofar as possible, will be based upon standard techniques of objective measurement of need and unit cost figures arrived at through comparative data secured from the several institutions.

(C) Specific needs of institutions based upon existing programs and deficiencies will be given consideration.

(2) To develop, in conjunction with the institutions of higher learning, the Governor, and the Legislative Council, a single set of budget forms which will be utilized by all parties in making requests and recommendations for the funding of state-supported colleges and universities. The forms and process will require that the total income and expenditures of each institution must be considered in the request process.



§ 6-61-210 - Allocation of additional state funds.

(a) The Arkansas Higher Education Coordinating Board is authorized and directed to establish criteria and standards for the allocation of additional state funds provided for such purposes to state-supported institutions of higher learning experiencing enrollment increases greater than were anticipated at the time the board prepared its budget recommendations for allocations of funds to the respective institutions prior to each regular session and fiscal session.

(b) (1) The criteria and standards shall be applicable to all state-supported institutions of higher learning experiencing enrollment growth.

(2) However, with respect to the State Medical Center, the board shall develop criteria and standards for measuring and determining the additional financial support required, within the limitation of funds provided therefor, because of unusual factors which create additional spending responsibilities of the State Medical Center.

(c) The criteria and standards developed by the board for allocating additional financial support to state-supported institutions of higher learning from moneys provided therefor shall be subject to review and approval of the Governor, and the amount to be allocated to each institution shall be upon certification and approval by the Governor.



§ 6-61-212 - State agency for federal programs.

In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to serve as the state agency of this state for such federal programs which can most appropriately be administered by it.



§ 6-61-213 - Administration of trusts, endowments, etc.

(a) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to provide administrative assistance in accordance with terms agreed upon by both the Department of Higher Education and parties establishing trusts, endowments, or otherwise providing funds in support of scholarships, research, or other educational activities at Arkansas institutions of higher education.

(b) (1) The department is not authorized to be the custodian of, or to in any way participate in, the financial management of trusts, endowments, or other funds established for purposes of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed].

(2) The assistance of the department is limited to administrative support in the allocation or awarding of funds to be disbursed by the donor or a properly authorized trustee.

(c) The department is authorized to supplement administrative costs for such assistance by charging a minimal administrative fee acceptable to the department and the parties establishing the endowments or providing the funds.



§ 6-61-214 - Review of existing degree programs -- Minimum standards.

(a) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to establish minimum standards of quality and cost effectiveness, and review each existing academic degree program in the state institutions of higher education at least every ten (10) years, but no more frequently than every seven (7) years.

(b) Such programs shall either be certified as having met established standards or placed on two-year probationary status. During the probationary period, at the request of the institution, the board shall provide guidance to the institutions in an attempt to qualify the programs to meet the minimum standards for quality and cost effectiveness.

(c) At the end of the two-year period, the board shall make recommendations to the institutions, the Governor, and the General Assembly concerning the continuation, or termination, or extended probation of the program.

(d) General revenues shall not be expended for operation of degree programs beyond the deadline set by the board without the specific approval of the General Assembly. The deadline shall coincide with the end of the biennium.



§ 6-61-215 - Student fees.

In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to establish the level of student fees for funding purposes for both in-state and out-of-state students for all public institutions of higher learning in the state. The level of fees shall be determined after careful study of fees charged in other states in similar institutions.



§ 6-61-216 - Transfer students.

(a) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the publicly supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall have the power and duty to develop, with the assistance of institutional advisory committees, policies for transfer students from community colleges to senior institutions, for transfer of students among institutions of the same type, and for transfer of students from vocational and technical schools to other institutions.

(b) These policies should be a part of the comprehensive master plan and should receive review from appropriate citizens throughout the state prior to adoption by the board for their recommendation to the boards of trustees of institutions.



§ 6-61-217 - Minimum core courses for college prep.

(a) In order to promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each state-supported institution of higher education, the Arkansas Higher Education Coordinating Board, after consultation with the State Board of Education, shall identify a minimum core of high school courses recommended for preparation for college.

(b) The Arkansas Higher Education Coordinating Board shall communicate this information at least annually to public school superintendents, who shall make copies available each year to public school students enrolled in grades seven through twelve (7-12).

(c) The Arkansas Higher Education Coordinating Board may revise the list of high school courses from time to time, as needed.



§ 6-61-218 - Minimum college core -- Transferability.

To promote a coordinated system of higher education in Arkansas and to assure an orderly and effective development of each of the state-supported institutions of higher education, the Arkansas Higher Education Coordinating Board shall establish in consultation with state-supported institutions of higher education a minimum core of courses which shall apply toward the general education core curriculum requirements for associate and baccalaureate degrees at state-supported institutions of higher education and which shall be fully transferable among all state-supported institutions of higher education.



§ 6-61-220 - Retention and graduation rate information.

(a) (1) Accurate information about the retention and graduation rates of students at state-supported colleges and universities is needed in order for the Arkansas Higher Education Coordinating Board, institutional boards of trustees, the General Assembly, and institutional faculty members and administrators to make informed decisions related to the coordination, governance, financing, and academic policies of higher education in Arkansas.

(2) Special attention to the retention and graduation rates of students who participate in intercollegiate athletics is needed because the percentage of student athletes who graduate is lower than for students who do not participate in athletics at many institutions throughout the nation.

(b) (1) (A) The Department of Higher Education shall, in consultation with the colleges and universities, recommend a system for the collection of information as to the retention and graduation rates of students at state-supported colleges and universities to the board, the Governor, the House Committee on Education, the Senate Committee on Education, and the colleges and universities.

(B) In addition to retention and graduation rates for all students, the report shall also include the retention and graduation rates of all students who participate in intercollegiate athletics.

(2) Except as provided in subsection (c) of this section, officials of state colleges and universities shall provide the information requested by the department to the department by December 1 of each year, beginning in 2000.

(3) (A) For the purpose of analysis by the Bureau of Legislative Research to guide the General Assembly's evaluation of the need for adjustments to eligibility and funding levels for state-supported student financial assistance, the Office of Accountability of the Department of Education shall provide annually to the bureau all individual student demographic and test result data on ACT or ACT equivalent college placement exams.

(B) The office shall provide the data in a database or spreadsheet format that omits personally identifiable information.

(c) (1) Subject to an adequate appropriation for the personnel and equipment necessary to implement the system recommended under subdivision (b)(1) of this section, the department shall collect the information described in subdivision (b)(1) of this section and report its findings to the board, the Governor, the committees, and the colleges and universities by May 1 of each year, beginning in 2000.

(2) Notwithstanding the provisions of subdivision (c)(1) of this section, colleges and universities shall commence the collection of information as to the retention and graduation rates of all students who participate in intercollegiate athletics beginning in the fall semester of 1989 and shall report this information to the department by December 1 of each year, beginning in 2000.

(d) The board is hereby authorized to promulgate rules and regulations consistent with the intent and purpose of this section.



§ 6-61-221 - Reporting of graduates requiring postsecondary remediation.

(a) (1) The Department of Higher Education shall collect information necessary to prepare reports of college achievement of high school graduates from each state-supported institution of higher education.

(2) The Department of Higher Education may contract with appropriate organizations for the preparation of the reports.

(b) The Department of Higher Education and the Office of Accountability of the Department of Education shall work together to develop a compatible system of reporting the number of:

(1) Students who required remediation during their first year of enrollment in a state-supported institution of higher education if the enrollment occurred within two (2) years of graduation from a secondary school in this state;

(2) Students who required remediation and who graduated:

(A) With a 3.0 or higher grade point average on a 4.0 scale; and

(B) From a public high school after completing the:

(i) Program of the minimum core of high school courses recommended for preparation for postsecondary education by the Arkansas Higher Education Coordinating Board and the State Board of Education pursuant to § 6-61-217 known as Smart Core; or

(ii) Non-Smart Core curriculum; and

(3) Attempts it takes a student to pass a postsecondary remedial course, beginning in the 2011-2012 school year.

(c) (1) The compilation report generated by the Department of Higher Education shall not include individual student information if the information is reported in a manner that would identify a particular student.

(2) Any information gathered that identifies a particular student shall be confidential.

(d) (1) The Department of Higher Education shall include the reports developed under this section annually in the Comprehensive Arkansas Higher Education Annual Report and provide an electronic copy to the:

(A) Department of Education;

(B) Department of Career Education;

(C) Arkansas Higher Education Coordinating Board;

(D) Governor;

(E) House Committee on Education;

(F) Senate Committee on Education;

(G) State Board of Education; and

(H) School district administrators for each public high school.

(2) The reports developed under this section shall be prepared on or before October 1 each year and include the cost of remediation for each state-supported institution of higher education, which shall be submitted to the Department of Higher Education according to standards developed by the Department of Higher Education and shall include for each state-supported institution of higher education:

(A) The amount of institutional revenue spent on remediation;

(B) The total general revenue subsidy spent on remediation;

(C) The total institutional expenditure for remediation; and

(D) The general revenue percentage of total expenditures for remediation.

(3) The report required under this subsection shall be separate from the uniform reporting standards report required under § 6-61-222.



§ 6-61-222 - Uniform reporting standards.

(a) (1) The Arkansas Higher Education Coordinating Board is authorized and directed to establish uniform reporting standards to report biennially all current funds' revenues and expenditures associated with each academic department and, within each department, with the academic programs offered at each state-supported institution of higher education.

(2) Such reports shall be subject to biennial review by the board and House Interim Committee on Education and the Senate Interim Committee on Education.

(3) The reports shall be predicated on the following definitions:

(A) "Academic department" means each organizational and budgetary unit associated with the delivery of instruction, research, and public service activities;

(B) "Academic program" means any program of study leading to a degree or certificate and any other program as defined by the Department of Higher Education;

(C) "Academic department and program revenues" shall include tuition and fees, both undergraduate and graduate, endowments, gifts and grants, sponsored research, and all other revenues associated with each academic department and with specific academic programs;

(D) "Academic department and program expenditures" shall include all direct and prorated indirect expenses:

(i) Direct expenses include faculty salaries, staff salaries, fringe benefits, scholarships and fellowships, graduate stipends and graduate assistant tuition, student labor, materials and supplies, equipment, travel, and telephone.

(ii) Indirect expenses include central administrative management, institution-wide services, departmental administration, student services, research, indirect cost recovery, public services and information, financial aid, plant operations and maintenance, utilities, debt service, nonmandatory transfers, and all other indirect expenses.

(iii) Total academic department and program expenditures should equal the current funds' expenditures as reported in the institution's financial statement;

(E) "State subsidy" means that within each academic department, any difference between academic program revenues and academic program expenditures shall be determined to be the "state subsidy" of that academic program; and

(F) "Productivity by academic program" means the number of declared majors, the number of undergraduate and graduate student semester credit hours produced, and the number of degrees and certificates conferred in each program.

(4) The board is authorized to promulgate any rules or regulations necessary for the implementation of this section and shall report to the House Interim Committee on Education and the Senate Interim Committee on Education the failure of an institution to comply with the provisions of this section.

(b) (1) By September 15 of each year, all state-supported institutions of higher education shall report academic department and program revenues, expenditures, and productivity utilizing the uniform report established by the board.

(2) The academic department and program report shall identify undergraduate and graduate programs that produce fewer graduates than are required to meet the degree productivity standards set by the board.

(3) The board shall review the institutional reports and submit them to the House Interim Committee on Education and the Senate Interim Committee on Education by January 15 of each odd-numbered year.

(c) The board is further authorized and directed to establish uniform reporting standards to report any other information that may be required to meet any other state or federal statutory or regulatory requirements.

(d) The report required under this section shall be separate from the cost-of-remediation reports required under § 6-61-221.



§ 6-61-224 - Funding formula -- Department of Higher Education.

(a) The Department of Higher Education, in collaboration with the state college and university presidents and chancellors, shall develop funding formulas consisting of a needs-based component and an outcome-centered component which will, in principle, seek to provide fair and equitable state support to all postsecondary students across the state, regardless of the state institution attended, while at the same time recognizing:

(1) The different needs for lower level, upper level, and graduate level instruction at the various institutions;

(2) The requirements for specialized equipment, labs, and smaller class sizes in some disciplines;

(3) Unique missions such as agricultural extension services, research, medical sciences, workforce development, and public service; and

(4) Growth, economies of scale, and other appropriate factors.

(b) (1) The funding formulas for two-year colleges and universities shall be comprised of a needs-based component under § 6-61-228(b)-(m) and § 6-61-229(b)-(m) and an outcome-centered component.

(2) The outcome-centered component shall constitute twenty-five percent (25%) of funding for two-year colleges and universities by the 2017-2018 school year and shall be phased in at a rate five percent (5%) per year beginning in the 2013-2014 school year.

(3) The needs-based component shall constitute seventy-five percent (75%) of funding for two-year colleges and universities by the 2017-2018 school year.

(c) The outcome-centered component measures shall begin in the 2012-2013 school year but may include outcomes from multiple previous years.

(d) (1) The outcome-centered component shall seek to promote and increase the satisfactory progression, matriculation, and graduation of all students enrolled in two-year colleges and universities.

(2) The department shall consider the unique factors of each two-year college and university when developing the outcome-centered component, including utilizing variables that may be weighted to reinforce the mission of each two-year college and university and provide incentives for increased credential production.

(3) The outcome-centered component may include without limitation:

(A) End-of-course enrollment;

(B) Student retention;

(C) Student progression toward credential completion;

(D) Number of credentials awarded, including an emphasis on high-demand credentials;

(E) Student transfer activity;

(F) Research activity; and

(G) Number of graduates from underserved populations.

(e) By December 31, 2011, the department shall present the funding formulas approved by the Arkansas Higher Education Coordinating Board, including both the needs-based component and the outcome-centered component, to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor.

(f) It is the intent of the General Assembly that the outcome-centered component of funding formulas for two-year colleges and universities become the primary component for funding purposes.



§ 6-61-226 - Guidelines for course review.

(a) (1) Arkansas public colleges and universities shall submit to the Arkansas Higher Education Coordinating Board an application for courses to be included in the State Minimum Core Curriculum.

(2) Courses shall be reviewed and recommended by a peer review project team established in the discipline.

(b) (1) (A) The Department of Higher Education shall establish peer review project teams composed of faculty members of Arkansas universities and two-year colleges.

(B) The peer review project team for each discipline shall include no fewer than four (4) faculty members equally divided between two-year and four-year institutions who teach in the discipline. Members shall be appointed by a majority vote of the Executive Council.

(2) (A) The peer review project team for each discipline shall review and recommend to the department courses in the applicable discipline to be recommended to the board for inclusion in the curriculum.

(B) (i) Courses not receiving a recommendation by the peer review project team shall receive from the peer review project team suggested improvements or revisions for the course or its application.

(ii) Colleges and universities may resubmit course applications to the peer review project team if the original application is not recommended to the board after appropriate adjustments have been made based on the suggested improvements or revisions from the peer review project team.



§ 6-61-227 - Reporting.

All public institutions of higher education and any participating private institutions of higher education shall file a report annually with the Department of Higher Education identifying the number of students who requested transfer credit for a completed course in the State Minimum Core Curriculum but were not given credit.



§ 6-61-228 - Creation of funding formula model for universities.

(a) (1) The funding formula model for universities shall serve as a framework for implementing the broad goals of the State of Arkansas and the Arkansas Higher Education Coordinating Board.

(2) The model shall ensure adequate, equitable, and stable funding and be based on reliable and uniform data.

(3) The model shall be simple to understand, sensitive to universities' differing missions, and responsive to changes within the universities and shall make provisions for special-purpose units.

(4) The model shall hold universities accountable for increasing the educational attainment levels of Arkansas citizens by:

(A) Addressing the state's economic development and work force needs;

(B) Promoting increased degree production while maintaining a high level of rigor; and

(C) Acknowledging the unique mission of each university and allowing for collaboration and minimal redundancy in degree offerings and competitive research.

(5) The model shall promote a seamless and integrated system of postsecondary education designed to meet the needs of all students.

(6) The model shall address institutional accountability for the quality of instruction and student learning, including remedial instruction.

(b) (1) The model shall determine the funding needs of universities using six (6) student-semester-credit-hour-based expenditure functions, one (1) square-footage-based function for facilities, and two (2) or more special-mission functions.

(2) The model shall also provide for economy or diseconomy of scale for universities with fewer than three thousand five hundred (3,500) full-time-equivalent student enrollment.

(c) (1) The six (6) student-semester-credit-hour-based expenditure functions shall be:

(A) Teaching salaries;

(B) Other instructional costs;

(C) Library costs;

(D) General institutional support;

(E) Research; and

(F) Public service.

(2) The square-footage-based expenditure function shall be for facilities maintenance and operations.

(3) The special missions to receive consideration in the funding formula model shall be universities with a traditional minority mission or a land grant mission, or both.

(d) (1) Teaching Salaries. To determine the teaching salary needs of the universities, the student-semester-credit-hour component of each university shall be summarized into four (4) discipline cost categories:

(A) Cost Category I shall include the following instructional discipline classifications:

(i) English;

(ii) General studies;

(iii) Mathematics;

(iv) Interdisciplinary studies;

(v) Health-related knowledge;

(vi) Interpersonal skills;

(vii) Leisure and recreational activities;

(viii) Personal awareness;

(ix) Philosophy;

(x) Psychology;

(xi) Public administration; and

(xii) Social sciences;

(B) Cost Category II shall include:

(i) Ethnic and cultural studies;

(ii) Marketing;

(iii) Communications;

(iv) Education;

(v) Languages;

(vi) Home economics;

(vii) Law;

(viii) Biological sciences;

(ix) Parks and recreation;

(x) Basic skills;

(xi) Construction trades;

(xii) Mechanics;

(xiii) Precisions;

(xiv) Production;

(xv) Transportation; and

(xvi) Business management;

(C) Cost Category III shall include:

(i) Agriculture;

(ii) Conservation;

(iii) Architecture;

(iv) Communication technologies;

(v) Computer and information sciences;

(vi) Library science;

(vii) Physical sciences;

(viii) Science technology;

(ix) Visual and performing arts; and

(x) Health professions; and

(D) Cost Category IV shall include:

(i) Engineering; and

(ii) Engineering-related technology.

(2) A university's annualized student semester credit hours component in each cost category shall be summarized into three (3) instructional levels: undergraduate, graduate, and doctoral to produce a four-by-three (4x3) matrix or table containing the university's student semester credit hours in each cost category and level.

(3) (A) Teaching salary computations shall be determined by dividing each of the twelve (12) cells of the table by the number of student semester credit hours that have been determined by research to be needed to produce a full-time-equivalent faculty member.

(B) Those student semester credit hour standards shall be: Click here to view image.

(4) (A) A university's student semester credit hours in each cost category shall be divided by the applicable standards in subdivision (d)(3)(B) of this section to determine the number of full-time-equivalent faculty needed at each of the three (3) instructional levels.

(B) (i) The number of faculty at each instructional level shall be multiplied by an average Southern Regional Education Board faculty salary for a university at that level to ensure that every university receives the same funds for the same discipline and level of student semester credit hours.

(ii) The sum of the teaching salaries at the three (3) instructional levels shall constitute the teaching salaries need of the university.

(e) Other Instructional Costs. Other instructional costs of the university shall be calculated as an amount equal to forty-five percent (45%) of teaching salaries of the university.

(f) Library Costs. Library costs shall be calculated as an amount equal to eleven percent (11%) of the sum of the teaching salaries and other instructional costs of the university.

(g) General Institutional Support. General institutional support of the university shall be calculated as an amount equal to fifty-four percent (54%) of the sum of teaching salaries and other instructional costs of the university.

(h) Research. Research funding of the university shall be calculated as an amount equal to five percent (5%) of the undergraduate teaching salaries need plus twenty-five percent (25%) of graduate teaching salaries plus fifty percent (50%) of doctoral teaching salaries.

(i) Public Service. Public service funding of the university shall be an amount equal to three percent (3%) of teaching salaries of the university.

(j) (1) Facilities Maintenance and Operations. Facilities maintenance and operations funding of the university shall be based upon the university's needed square footage as determined by the Five-Factor Academic Space Prediction Model that considers the discipline and level of the student semester credit hours of each university.

(2) For each year of a biennium, the Arkansas Higher Education Coordinating Board staff shall determine a funding rate per square foot based upon the most recent cost experiences of the universities.

(3) The rate calculated in subdivision (j)(2) of this section shall be multiplied by the university's actual square footage that the space prediction model has determined the university needs.

(4) Excess square footage above the space prediction model's established need shall be funded at a rate determined by the Arkansas Higher Education Coordinating Board staff.

(5) Universities with less square footage than the space prediction model-determined need shall be funded at a rate determined by the Arkansas Higher Education Coordinating Board staff.

(k) (1) Special Missions. A federally designated land grant university shall receive special mission funding in the amount of ten percent (10%) of teaching salaries of the university in recognition of its federally mandated research and public service mission.

(2) The universities with a traditional minority mission shall receive an additional amount equal to fifteen percent (15%) of all student semester credit hours or full-time-equivalent-based portions of the funding formula.

(l) (1) Economy/Diseconomy of Scale. The funding formula shall include an economy/diseconomy of scale provision for universities with fewer than three thousand five hundred (3,500) full-time-equivalent student enrollment.

(2) The Arkansas Higher Education Coordinating Board staff in consultation with the presidents and chancellors of the universities shall determine the method of calculation.

(3) [Repealed.]

(m) (1) Funding Formula Model. The total expenditure needs of each university shall be determined by adding all of the funding needs determined under subsections (d)-(l) of this section.

(2) (A) Appropriation needs for a university shall be determined by subtracting from the total expenditure needs the tuition and fee revenues.

(B) The Arkansas Higher Education Coordinating Board shall establish biennially a tuition rate per credit hour for universities to be used for funding formula purposes.

(3) (A) This funding formula model is designed to produce educational and general operating funds for universities of higher education that generate student semester credit hours.

(B) This model does not determine the funding needs of special units, such as the medical school, division of agriculture, and system offices.

(4) This model does not provide for capital or personal services recommendations.

(5) This model does not provide funds for institutional scholarships, debt service, or fund transfers.

(6) (A) The revenue domain for the funding formula model shall include only state appropriations and student tuition and fee income and does not include private contributions and other discretionary funds.

(B) The revenue domain shall exclude funding at the universities from all sources other than from state appropriations and student tuition, including, but not limited to, the federal government, private sources, and self-supporting activities.

(C) Since the general definition specifies operating funds, the funding formula model also does not consider the appropriation and allocation of capital funds.

(n) (1) The funding formula model shall be utilized only to allocate funds to the universities.

(2) This funding formula model shall not be used to prescribe the allocation of those funds within the universities.

(o) (1) By December 31, 2011, the Arkansas Higher Education Coordinating Board shall develop an outcome-centered funding formula model that implements the broad goals for the state in subsection (a) of this section and seeks to promote and increase the satisfactory progression, matriculation, and graduation of all students enrolled in state-supported institutions of higher education.

(2) The outcome-centered funding formula model shall take into consideration, at a minimum:

(A) Course completion;

(B) Degree completion;

(C) Critical needs shortage areas;

(D) Minority students;

(E) Economically disadvantaged students; and

(F) Nontraditional students.

(p) (1) Each university's total state funding received shall be calculated at:

(A) Ninety-five percent (95%) under the funding formula model under subsections (b)-(m) of this section and five percent (5%) on the outcome-centered funding formula model for the 2013-2014 school year;

(B) Ninety percent (90%) under the funding formula model under subsections (b)-(m) of this section and ten percent (10%) on the outcome-centered funding formula model for the 2014-2015 school year;

(C) Eighty-five percent (85%) under the funding formula model under subsections (b)-(m) of this section and fifteen percent (15%) on the outcome-centered funding formula model for the 2015-2016 school year; and

(D) Eighty percent (80%) under the funding formula model under subsections (b)-(m) of this section and twenty percent (20%) on the outcome-centered funding formula model for the 2016-2017 school year.

(2) Beginning in the 2017-2018 school year, university funding shall be based seventy-five percent (75%) under the funding formula model under subsections (b)-(m) of this section and twenty-five percent (25%) on the outcome-centered funding formula model.



§ 6-61-229 - Funding formula model for two-year colleges.

(a) The funding formula model for two-year colleges shall:

(1) Serve as a framework for implementing the broad goals of the State of Arkansas and the Arkansas Higher Education Coordinating Board;

(2) Be based on reliable and uniform data;

(3) Make provisions for special-purpose units;

(4) Hold two-year colleges accountable for increasing the educational attainment levels of Arkansas citizens by:

(A) Addressing the state's economic development and work-force needs;

(B) Promoting increased certificate and degree production while maintaining a high level of rigor; and

(C) Acknowledging the unique mission of each two-year college and allowing for collaboration and minimal redundancy in degree offerings and certificates;

(5) Promote a seamless and integrated system of postsecondary education designed to meet the needs of all students; and

(6) Address institutional accountability for the quality of instruction and student learning, including remedial instruction.

(b) (1) The model shall determine the funding needs of two-year colleges in four (4) student-semester-credit-hour or full-time-equivalent, student-based expenditure functions, one (1) square-footage-based expenditure function, and one (1) contact hour expenditure function.

(2) (A) The student semester credit hour or full-time equivalent-based expenditure functions shall include:

(i) Teaching salaries;

(ii) Academic support;

(iii) Student services; and

(iv) Institutional support.

(B) The square footage-based expenditure function shall be designated for facilities maintenance and operations.

(C) Funding for workforce education programs shall be determined from student contact hours.

(c) In order to determine the teaching salaries needs of the two-year colleges, the student semester credit hour shall be summarized into four (4) academic discipline categories based upon the relative costs of academic programs as determined by historical expenditure patterns.

(d) The cost categories shall be designated as general education, technical education, basic skills, and allied health as follows:

(1) General education shall include the following academic disciplines:

(A) Agriculture business;

(B) Natural resources;

(C) Archeology;

(D) Communications;

(E) Education;

(F) Engineering;

(G) Foreign languages;

(H) Home economics;

(I) Law;

(J) Letters;

(K) Liberal studies;

(L) Biology or life sciences, or both;

(M) Mathematics;

(N) Interdisciplinary;

(O) Health;

(P) Recreation;

(Q) Philosophy;

(R) Physical sciences;

(S) Psychology;

(T) Public administration;

(U) Social sciences;

(V) Transportation;

(W) Visual arts; and

(X) Performing arts;

(2) Technical education shall include the following academic disciplines:

(A) Agriculture;

(B) Marketing;

(C) Communications technology;

(D) Engineering technology;

(E) Technical education;

(F) Science technology;

(G) Protective services;

(H) Construction trades;

(I) Mechanics;

(J) Precision production; and

(K) Business management;

(3) Basic skills shall include remedial or developmental, or both, student semester credit hours; and

(4) Allied health shall include health professions.

(e) (1) The number of full-time-equivalent faculty needed by a college shall be determined using the established workload standards required to produce a need for one (1) full-time-equivalent faculty member.

(2) The workload standards to produce a full-time-equivalent faculty member shall be:

(A) Six hundred sixty (660) student semester credit hours for general education;

(B) Four hundred eighty (480) student semester credit hours for technical education and basic skills; and

(C) Three hundred sixty (360) student semester credit hours for allied health.

(f) (1) The full-time-equivalent faculty needs of each college shall be determined by dividing the workload standards into the college's student semester credit hours in that cost category.

(2) Funding for teaching salaries for each college shall be determined by multiplying the total or full-time-equivalent faculty needs of each college by the predicted Southern Regional Education Board average salary for two-year colleges with no academic rank.

(3) The teaching salary funding shall be adjusted for the use of part-time faculty or full-time-equivalent faculty needs generated by student semester credit hours taught by part-time faculty and shall be funded at one-half (1/2) of the rate of those student semester credit hours taught by full-time faculty members.

(4) The part-time faculty adjustment for each college will be determined each biennium by the Department of Higher Education staff.

(5) The fringe benefits for teaching salaries shall be determined by multiplying the teaching salaries funding by the current average fringe benefit rate, which shall be determined for the biennium by the department staff.

(6) The total teaching salaries needs of a college shall include the fringe benefits and teaching salary needs.

(g) (1) Funding needs for the academic support functions shall be equal to sixty percent (60%) of adjusted teaching salaries plus thirty-five thousand dollars ($35,000) for a staff salary in public service.

(2) Fringe benefits for academic support shall be determined by multiplying the fringe benefit rate determined for the biennium by sixty percent (60%) of the academic support funding described in subdivision (g)(1) of this section.

(h) (1) The funding needs for student services shall be calculated based on a variable rate per student using the mean of full-time-equivalent enrollment and headcount enrollment.

(2) Student services funding shall include an economy-of-scale component that will provide progressively less funding per student over established enrollment levels.

(3) For the 2005-2007 biennium, student services funding for the first seven hundred fifty (750) students shall be funded at a higher rate to be determined each biennium; the next two thousand two hundred fifty (2,250) students shall be funded at a lesser rate; and all students in excess of a three thousand (3,000) full-time-equivalent enrollment level shall be funded at a lower rate.

(4) The funding rates for each level shall have a full-time-equivalent enrollment level that shall be adjusted biennially for inflation.

(5) Full-time-equivalent enrollment levels shall be reviewed annually to determine whether they require adjustment.

(6) Fringe benefits for student services shall be calculated as an amount equal to the biennial fringe benefit rate multiplied by sixty percent (60%) of the calculated student services funding needs under subdivision (h)(3) of this section.

(i) Institutional support funding shall be as follows based on the college's full-time-equivalent student enrollment:

(1) For one thousand (1,000) or fewer students enrolled, an amount equal to twenty-one percent (21%) of the total teaching salaries, academic support, student services, and facilities maintenance and operations;

(2) For one thousand one (1,001) to three thousand (3,000) students enrolled, an amount equal to eighteen percent (18%) of the total of the teaching salaries, academic support, student services, and facilities maintenance and operations;

(3) For more than three thousand (3,000) students enrolled, an amount equal to fifteen percent (15%) of the total teaching salaries, academic support, student services, and facilities maintenance and operations.

(j) (1) Facilities maintenance and operations funding shall be based upon each college's square footage needs as determined by the Space Need Model that determines need based on the college's full-time equivalent enrollment and the mix of academic programs that the college offers.

(2) (A) For each year of the biennium, the Arkansas Higher Education Coordinating Board shall determine a funding rate per square foot based on the most recent cost experiences of the college.

(B) That rate shall be multiplied by the college's actual square footage that does not exceed one hundred fifty percent (150%) of the Space Need Model's determined need of the college.

(C) Square footage in excess of one hundred fifty percent (150%) of the Space Need Model's determined need of the college shall be funded at a lower rate.

(D) Colleges with a deficit in square footage as defined by the Space Need Model will have the square footage shortfall partially funded to compensate for the intensity of the use of the facilities.

(k) Funding for workforce education shall be based on contact hours and shall be calculated by using an established rate for the first ten thousand (10,000) contact hours, a lesser rate for the next ten thousand (10,000), and a lesser rate for all noncredit contact hours in excess of twenty thousand (20,000).

(l) The total expenditure needs of each college shall be equal to the sum of teaching salaries, academic support, student services, institutional support, facilities maintenance and operations, and workforce education.

(m) (1) The appropriation needs of each college shall be the total expenditure needs of the college less the calculated tuition and fee income.

(2) The Arkansas Higher Education Coordinating Board shall establish biennially a tuition rate per credit hour for two-year colleges with revenue derived from a local tax, including, but not limited to, a sales tax or an ad valorem tax, and a higher per credit hour tuition rate for those colleges without revenue derived from a local tax.

(n) (1) The formula does not provide funds for institutional scholarships, debt service, or fund transfers.

(2) The revenue domain for the funding model shall include only state appropriations and student tuition and fee income and shall not include private contributions and other discretionary funds.

(3) The revenue domain shall exclude funding at the colleges from all sources other than from student tuition and state appropriations, including, but not limited to, local tax levies, the federal government, private sources, and self-supporting activities.

(4) Since the general definition specifies operating funds, the funding model also does not consider the appropriation and allocation of capital funds.

(o) (1) The funding formula model shall only be utilized to allocate funds to the two-year colleges.

(2) It shall not be used to prescribe the allocation of those funds within the colleges.

(p) (1) By December 31, 2011, the Arkansas Higher Education Coordinating Board shall develop an outcome-centered funding formula model that implements the broad goals for the state in subsection (a) of this section and seeks to promote and increase the satisfactory progression, matriculation, and graduation of all students enrolled in state-supported institutions of higher education.

(2) The outcome-centered funding formula model shall take into consideration at a minimum:

(A) Course completion;

(B) Certificate and degree completion;

(C) Critical needs shortage areas;

(D) Minority students;

(E) Economically disadvantaged students; and

(F) Nontraditional students.

(q) (1) Each two-year college's total state funding received shall be calculated at:

(A) Ninety-five percent (95%) under the funding formula model under subsections (b)-(m) of this section and five percent (5%) on the outcome-centered funding formula model for the 2013-2014 school year;

(B) Ninety percent (90%) under the funding formula model under subsections (b)-(m) of this section and ten percent (10%) on the outcome-centered funding formula model for the 2014-2015 school year;

(C) Eighty-five percent (85%) under the funding formula model under subsections (b)-(m) of this section and fifteen percent (15%) on the outcome-centered funding formula model for the 2015-2016 school year; and

(D) Eighty percent (80%) under the funding formula model under subsections (b)-(m) of this section and twenty percent (20%) on the outcome-centered funding formula model for the 2016-2017 school year.

(2) Beginning in the 2017-2018 school year, two-year college funding shall be based seventy-five percent (75%) under the funding formula model under subsections (b)-(m) of this section and twenty-five percent (25%) on the outcome-centered funding formula model.



§ 6-61-230 - Review of funding formulas.

The Arkansas Higher Education Coordinating Board shall review the funding formulas set forth in this subchapter biennially and make written recommendations for appropriate modifications or changes to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor by October 15 of the year prior to each regular session of the General Assembly.



§ 6-61-231 - Statewide transfer agreement.

(a) As used in this section:

(1) "Designated transfer degree" means one (1) of the following associate degrees that is eligible for the full transfer under this section of credits earned and hours completed:

(A) Associate of arts;

(B) Associate of science; or

(C) Associate of arts in teaching;

(2) "Lower-division credits" means freshman and sophomore level course credits;

(3) "Public institution of higher education" means an Arkansas state-supported two-year or four-year college or university;

(4) (A) "State minimum core curriculum" means sixty (60) semester hours of lower-division coursework that include the thirty-five-hour general education core, major program prerequisites, and elective requirements that satisfy the requirements of an associate of arts degree, an associate of science degree, an associate of arts in teaching degree, and selected baccalaureate degrees at all public institutions of higher education as determined by the Arkansas Higher Education Coordinating Board.

(B) The board, in collaboration with state-supported institutions of higher education, shall select the baccalaureate degree programs of study that shall be included in the state minimum core curriculum based on the demand for the program of study, both in terms of the number or students enrolled in the program of study and the need for students to enroll in a program of study to meet the economic development needs of the state.

(C) The completed state minimum core curriculum may vary for each student depending on his or her program of study; and

(5) "Transfer student" means a student transferring from a completed designated transfer degree program or a completed state minimum core curriculum to a baccalaureate program at a four-year public institution of higher education.

(b) (1) The purpose of this section is to eliminate obstacles to transfers of credits among public institutions of higher education in Arkansas by providing a seamless transfer of academic credits from a completed designated transfer degree program or a completed state minimum core curriculum to a baccalaureate degree program without the loss of earned credits and without the receiving public institution of higher education requiring additional lower-division general education credits.

(2) All public institutions of higher education shall provide comprehensive academic advising to all students regarding transfer options available under this section.

(c) The board shall develop a statewide transfer agreement that:

(1) Designates the following as transfer degrees at public institutions of higher education in Arkansas:

(A) Associate of arts;

(B) Associate of science; and

(C) Associate of arts in teaching;

(2) Requires a four-year public institution of higher education to accept all hours completed and credits earned for a designated transfer degree or a completed state minimum core curriculum upon a student's transfer to a baccalaureate degree program at the four-year public institution of higher education;

(3) Contains the transfer curriculum for each designated transfer degree that is approved by the board under subsection (d) of this section;

(4) (A) Requires a four-year public institution of higher education to admit a transfer student to junior status in a baccalaureate degree program at the four-year public institution of higher education.

(B) (i) A four-year public institution of higher education receiving a transfer student shall not require additional lower-division credits for the transfer student if the additional course is considered a general education lower-division course.

(ii) The receiving four-year public institution of higher education may only require the additional lower-division course if the additional lower division course is:

(a) A prerequisite for courses in the transfer student's baccalaureate degree program;

(b) A discipline-specific course that is required by the transfer student's baccalaureate degree program and the student has not completed a course at the two-year public institution of higher education that is comparable to the discipline-specific course at the four-year public institution of higher education in the Arkansas Course Transfer System; or

(c) A requirement of an independent licensing or accrediting body.

(C) This subsection does not remove the requirement that a transfer student must meet total baccalaureate degree program credit-hour and course requirements in order to be eligible for a baccalaureate degree.

(D) The receiving four-year public institution of higher education shall determine whether to accept a grade of "D" for academic course credit for a student transferring from a public institution of higher education; and

(5) (A) Allows public institutions of higher education to develop transfer guidelines and articulation agreements for degree programs not otherwise covered under this section.

(B) Transfer guidelines are only for the purpose of student advising and do not exempt a four-year public institution of higher education from the requirements of subdivision (c)(4) of this section.

(d) (1) The board, with the assistance and cooperation of the public institutions of higher education, shall develop:

(A) A transfer curriculum for each designated transfer degree;

(B) Policies and procedures for reviewing and updating the statewide transfer agreement; and

(C) (i) Policies and procedures for the Department of Higher Education to collect data from public institutions of higher education to ensure that:

(a) All public institutions of higher education comply with this section; and

(b) The statewide transfer agreement is fostering both a seamless transfer process and the academic success of transfer students at Arkansas public institutions of higher education.

(ii) The department shall determine annually the data to be collected and shall establish by rule the procedures for a public institution of higher education to provide the data requested.

(2) The board, in collaboration with public institutions of higher education and faculty advisory panels of public institutions of higher education, shall identify:

(A) Degree programs offered by public institutions of higher education;

(B) Postsecondary career education programs offered by two-year public institutions of higher education, including those designated as college-credit courses applicable toward a certificate or degree;

(C) Courses that meet the thirty-five-hour general education core requirements within the subject areas of communication, mathematics, social sciences, humanities, and natural sciences that shall be accepted at all public institutions of higher education as general education courses;

(D) Lower-division courses offered by four-year public institutions of higher education accepted for credit toward a degree and identify those courses as either general education or required as a prerequisite for a degree; and

(E) (i) Common prerequisite courses and course substitutions for degree programs across all public institutions of higher education.

(ii) Required thirty-five-hour general education core courses shall be offered and accepted by all public institutions of higher education.

(3) All public institutions of higher education shall collaborate to form four-year faculty advisory panels and two-year faculty advisory panels that recommend major program prerequisites, course substitutions, and elective requirements for programs of study that shall be included in the state minimum core curriculum.

(e) (1) The board shall publish an Internet-based student manual that identifies the state minimum core curriculum and describes how the state minimum core curriculum transfers to other public institutions of higher education within Arkansas.

(2) General information concerning the state minimum core curriculum, including the web-page link, shall be published in all versions of course catalogs of all public institutions of higher education.

(f) (1) The state minimum core curriculum shall be fully implemented no later than July 1, 2012.

(2) A public institution of higher education that is not in full compliance with this section shall not be eligible to accept state aid from the Higher Education Grants Fund Account on behalf of a student.



§ 6-61-232 - Maximum semester hours required for a degree program.

(a) (1) An associate degree program shall require no more than sixty (60) semester hours of lower-division college credit, which may be satisfied by completing the state minimum core curriculum under § 6-61-231.

(2) An associate degree program may require more than sixty (60) semester hours of lower-division college credit if prior approval has been granted by the board of trustees of the state-supported institution of higher education and the Arkansas Higher Education Coordinating Board.

(b) (1) A baccalaureate degree program shall require no more than one hundred twenty (120) semester hours of college credit, which shall include the state minimum core curriculum under § 6-61-231.

(2) A baccalaureate degree program may require more than one hundred twenty (120) semester hours of college credit if:

(A) Prior approval has been granted by the board of trustees of the state-supported four-year institution of higher education and the Arkansas Higher Education Coordinating Board; or

(B) It is a requirement of an independent licensing or accrediting body.

(c) All required coursework shall count toward the associate of arts degree, associate of science degree, associate of arts in teaching degree, or selected baccalaureate degrees.






Subchapter 3 - -- Establishment and Expansion

§ 6-61-301 - Incorporation generally.

(a) (1) (A) An individual shall incorporate under the applicable laws of the state and receive certification from the Arkansas Higher Education Coordinating Board before offering educational coursework leading to a degree or before establishing a postsecondary educational institution unless the institution is a:

(i) State-supported institution of higher education;

(ii) School under § 6-51-601 et seq.;

(iii) School exempt from § 6-61-301 et seq.; or

(iv) School regulated by the State Board of Cosmetology.

(B) A postsecondary education institution located in another state first shall obtain certification from the Arkansas Higher Education Coordinating Board before offering a course or degree in this state unless the institution is a:

(i) School under § 6-51-601 et seq.;

(ii) School exempt from § 6-61-301 et seq.; or

(iii) School regulated by the State Board of Cosmetology.

(C) A postsecondary education institution in this state shall first obtain certification from the Arkansas Higher Education Coordinating Board before offering courses that lead to a degree that is customarily granted by colleges or universities.

(2) State-supported vocational and technical schools, institutions covered under § 6-51-601 et seq., or institutions regulated by the State Board of Cosmetology shall obtain approval for programs in which a degree could be granted from both the Arkansas Higher Education Coordinating Board and the State Board of Education.

(3) Nonpublic, not-for-profit colleges and universities currently incorporated, recognized by the Arkansas Higher Education Coordinating Board as Arkansas independent institutions of higher education, and operating under the applicable laws of this state shall not be required to receive certification from the Arkansas Higher Education Coordinating Board or to receive licensure from the Arkansas State Board of Private Career Education.

(b) (1) The Arkansas Higher Education Coordinating Board shall establish the criteria required for certification and may promulgate rules to carry out the provisions of this chapter.

(2) The Arkansas Higher Education Coordinating Board shall not grant certification to an individual or postsecondary education institution under subdivision (a)(1) of this section unless the individual or postsecondary education institution is:

(A) Accredited by an entity recognized by the United States Department of Education;

(B) Accredited by an entity recognized by the Council for Higher Education Accreditation;

(C) A candidate for accreditation from an entity recognized by the United States Department of Education or the Council for Higher Education Accreditation during the institutional planning and development period; or

(D) An applicant for accreditation from an entity recognized by the United States Department of Education or the Council for Higher Education Accreditation during the institutional planning and development application process.

(c) An individual or postsecondary institution that operates in the state without certification from the Arkansas Higher Education Coordinating Board as required under subsection (a) of this section shall be guilty of a Class B misdemeanor.

(d) (1) To secure legal existence by act of incorporation, the individuals desiring to become a corporation as trustees of a college, university, or other postsecondary institution shall prepare a charter for the proposed institution and shall present the charter to the Arkansas Higher Education Coordinating Board.

(2) If the Arkansas Higher Education Coordinating Board determines that the charter is in accordance with the provisions of the laws of the State of Arkansas and the rules and regulations of the Arkansas Higher Education Coordinating Board, the Arkansas Higher Education Coordinating Board shall issue to the trustees a certificate appended to a copy of the charter with the Great Seal of the State of Arkansas attached.

(3) The certificate shall state that the accompanying charter is granted to the trustees, that they have complied with the provisions of law, and that they are thereby constituted the board of directors of that institution and invested with all powers prescribed in the charter.

(4) A copy of the charter and certificate shall be filed with the Secretary of State and recorded by him or her in a book to be kept for the purpose.

(5) The Arkansas Higher Education Coordinating Board shall have the power, after giving thirty (30) days' notice in writing to the trustees to show cause why such action should not be taken, to revoke any certification issued by the Arkansas Higher Education Coordinating Board whenever the Arkansas Higher Education Coordinating Board shall find, after proper investigation, that the institution is conferring degrees or diplomas without requiring sufficient work therefor or is in violation of any of the provisions of the laws of this state or the regulations of the Arkansas Higher Education Coordinating Board relative thereto.



§ 6-61-302 - Incorporation and certification -- Advisory committee.

(a) To assist the Arkansas Higher Education Coordinating Board in its responsibilities regarding incorporation and certification of postsecondary educational institutions, the board shall appoint an advisory committee.

(b) The advisory committee shall include:

(1) Two (2) nonpublic postsecondary education institution chief administrators;

(2) Two (2) public postsecondary education institution chief administrators;

(3) Two (2) chief administrators of proprietary schools which are licensed under § 6-51-601 et seq.;

(4) The Director of the Department of Workforce Education or his or her designated representative; and

(5) Two (2) legal residents of the state who are not officially affiliated with any postsecondary institution in any state as an employee or board member or in any other capacity.

(c) The members shall serve nine-year terms.

(d) Members shall serve without compensation but may be reimbursed for expenses in accordance with § 25-16-901 et seq.



§ 6-61-303 - Expansion of institutions.

(a) The General Assembly recognizes the necessity of the state having an orderly and planned system of higher education and determines that the Arkansas Higher Education Coordinating Board should establish reasonable and necessary criteria and factors to be used in determining and controlling the expansion of existing state-supported institutions of higher learning and community college programs, in order to prevent an overextension of the state's resources or unnecessary duplication of programs or facilities.

(b) (1) The board is authorized to promulgate and adopt reasonable rules, regulations, criteria, guidelines, and standards to be followed by the respective state-supported institutions of higher learning and to be applied by the board with respect to the planning, establishment, location, or development of any branch campus of the existing state-supported institutions of higher learning or community colleges.

(2) The standards, rules, regulations, criteria, and guidelines shall be developed and approved after public hearings held by the board in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) Upon the development and adoption thereof, the standards, rules, regulations, criteria, and guidelines shall be followed by the board in reviewing, rejecting, or approving the establishment and location of all future branch campuses of existing state-supported institutions of higher learning or community colleges.

(c) (1) Each state-supported institution of higher learning and community college desiring to establish a branch campus or program shall present to the board a request in writing to establish the branch campus or program, outlining the justifications and reasons therefor.

(2) The board shall review the application in accordance with the standards, rules and regulations, criteria, and guidelines promulgated by the board and may grant the application only if the establishment of a branch campus is within these guidelines and standards.

(3) If the board rejects the application, the institution shall not establish the branch campus or program.



§ 6-61-304 - Review of existing programs of higher education.

In order to provide for the orderly development, coordination, financing, and expansion of the higher education program of this state, the Department of Higher Education shall review the existing programs of higher education in this state and assist in the orderly development and expansion of higher education in this state in accordance with the procedures outlined in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603 and 6-61-604 -- 6-61-612 [repealed].



§ 6-61-305 - Encouragement of participation by private institutions.

The Department of Higher Education staff and the Arkansas Higher Education Coordinating Board shall invite and encourage the participation of private colleges and universities, proprietary schools, and all other postsecondary institutions in Arkansas in planning for the programs of education beyond high school.






Subchapter 4 - -- Grant Programs

§ 6-61-401 - State Student Incentive Grant Program.

(a) The Department of Higher Education, in accordance with policy established by the Arkansas Higher Education Coordinating Board, shall administer the federal State Student Incentive Grant Program.

(b) (1) The board is authorized, empowered, and directed to prepare and submit an application for federal funds to support a program under this federal act and, upon the approval thereof, to administer such program and otherwise to do, or cause to be done, all things and acts of every nature which are necessary or desirable:

(A) To meet and comply with all requirements of the federal act, regulations pursuant to the federal act, and regulations of the departments and agencies of the United States that administer the federal act;

(B) To administer the state program; and

(C) To obtain and utilize or cause to be utilized all grants, funds, and benefits to which the State of Arkansas or students in attendance at state and private colleges and universities or other postsecondary institutions of education are entitled under the federal act.

(2) Specifically, but without limiting any other authority, powers, or duties as assigned in this section, the board is authorized, empowered, and directed to operate the State Student Incentive Grant Program and to make and cancel grants to individual students according to rules and regulations of the board.

(c) (1) Sections 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, 6-61-604 -- 6-61-612 [repealed] shall be liberally construed in order that the State of Arkansas and students in attendance at state and private colleges and universities and other postsecondary institutions of education which are entitled to benefits under the federal act may receive fully and promptly all benefits conferred and intended by the federal act and §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603 and 6-61-604 -- 6-61-612 [repealed] and that the intended public benefits and purposes be achieved and accomplished.

(2) Sections 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603 and 6-61-604 -- 6-61-612 [repealed] shall be liberally construed as being supplemental to any existing purposes and powers of the board in order that it may accomplish in the most expeditious and efficient manner the purposes and intent of the federal act for this state.



§ 6-61-402 - Contracts and cooperation with Board of Control for Southern Regional Education.

(a) (1) The boards of trustees of the state-supported senior colleges and universities and the community colleges which presently exist and those which will be established are authorized to cooperate or enter into contracts with the Board of Control for Southern Regional Education in order that students from states comprising the Southern Regional Education Board area may attend Arkansas state-supported institutions through the Academic Common Market while paying the same level of student fees as an Arkansas resident.

(2) Participation shall be authorized only after the program of the Arkansas institution is classified as an uncommon program of the region by the Board of Control for Southern Regional Education staff and final approval is granted by the Arkansas Higher Education Coordinating Board.

(b) The Arkansas Higher Education Coordinating Board is authorized to cooperate, or enter into contracts, with the Board of Control for Southern Regional Education or institutions of higher education in order that Arkansas residents shall participate in uncommon programs in other states of the Board of Control for Southern Regional Education area through the Academic Common Market.

(c) The Department of Higher Education staff, at the direction of the Arkansas Higher Education Coordinating Board, is empowered to conduct necessary administrative duties in connection with this program.






Subchapter 5 - -- Community Colleges Generally

§ 6-61-501 - Definitions.

As used in §§ 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603 and 6-61-604 -- 6-61-612 [repealed], unless the context otherwise requires:

(1) "Capital outlay expense" means those funds devoted to or required for the acquisition and improvement of land; acquisition, construction, remodeling, alteration, addition, or enlargement of buildings or other structures; and initial purchase of furniture, apparatus, and other equipment;

(2) "Community college" means an educational institution established or to be established by one (1) or more counties or cities of this state offering a comprehensive program designed to serve the postsecondary educational needs of its district and the state including specifically, but without limitation, occupational programs of varying types and levels of difficulty, the first two (2) years of a baccalaureate degree, community service offerings, and student guidance and counseling services;

(3) "District" means the geographic area included within one (1) or more contiguous or noncontiguous counties or cities, or any described combination thereof, or any described contiguous area which may be in one (1) or more counties or parts of counties, participating in or intending to participate in the establishment and maintenance of a community college;

(4) "Local board" means the governing body of a community college established pursuant to the provisions of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603 and 6-61-604 -- 6-61-612 [repealed];

(5) "Operating expense" means those funds devoted to or required for the regular or ordinary expense of the college, including administrative, maintenance, and salary expenses, but excluding capital outlay expenses, student activity expenses, and expenses for intercollegiate athletics; and

(6) "State Community College Board" means the Arkansas Higher Education Coordinating Board.



§ 6-61-502 - Establishment authorized.

Pursuant to the authority granted by Arkansas Constitution, Amendment 52, there is authorized the establishment of community college districts to be formed, financed, and governed as provided in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, 6-51-604 -- 6-61-612 [repealed].



§ 6-61-503 - Millage tax.

(a) The tax authorized to be levied under Arkansas Constitution, Amendment 52, shall not exceed ten (10) mills on the taxable real and personal property of the district.

(b) The millage approved by the electors shall be a continuing levy until reduced as provided in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603 and 6-61-604 -- 6-61-612 [repealed].



§ 6-61-504 - Division of Community Junior Colleges created.

The Director of the Department of Higher Education shall establish a separate Division of Community Junior Colleges within the Department of Higher Education.



§ 6-61-505 - State Community College Board.

(a) The Arkansas Higher Education Coordinating Board is authorized to act and shall act as the statewide coordinating board for the community colleges established in conformity with §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603.

(b) When the board is acting as the State Community College Board, the Director of the Department of Education shall be an ex officio nonvoting member of that board.

(c) The State Community College Board shall have the following duties and powers:

(1) (A) It shall function as the coordinating agency between the community colleges, the public schools, the universities, the state colleges, and the other educational institutions in Arkansas.

(B) In relation to the senior institutions of the state, it shall work with them and with the community colleges to develop the criteria for transfer of credits of students entering senior institutions from community colleges;

(2) (A) It shall set forth the criteria in conformity with, but not limited to, the provisions of §§ 6-61-507 and 6-61-510 -- 6-61-519 for the establishment of community college districts.

(B) In addition to the specific requirements set forth in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603, the criteria shall provide for the size and location of sites for the proposed community college, the nature and extent of the program, and the size and type of buildings required;

(3) It shall develop objective criteria for the determination of the requirements in § 6-61-508;

(4) It shall upon request of a citizens' group develop a tentative budget to determine the annual cost of the operation;

(5) It shall act in an advisory capacity concerning changes and expansion of the overall program for community colleges and the program for each community college;

(6) It shall develop a uniform budget format and accounting and reporting procedures to be used by all community colleges;

(7) It shall, with the Legislative Joint Auditing Committee, determine that state funds are used in conformity with the grants of the funds; and

(8) (A) (i) It shall develop criteria for determining if an institution is adequately comprehensive.

(ii) In developing criteria to determine if an institution is adequately comprehensive, the board shall require that each community college fulfill all aspects of the definition of a community college as contained in § 6-61-501 and shall specifically provide for occupational programs that do not require academic transfer courses for completion.

(B) It must make an annual determination, and may do so more often, as to whether each community college is adequately comprehensive or is becoming adequately comprehensive.

(C) If it is determined that any community college is not adequately comprehensive and is not becoming adequately comprehensive, that institution shall not be eligible for state funds until it has corrected the deficiencies and has received a favorable determination by the board.

(d) In furtherance of the purposes of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603 and in addition to the powers and duties vested in the board, the board shall have authority to make agreements with agencies of this state, the federal government, political subdivisions of this state, and their institutions and agencies, not inconsistent with the Constitution and laws of the State of Arkansas, when these agreements are to the advantage of the State of Arkansas in the furtherance of the state community college program as authorized by law.



§ 6-61-506 - Administration of funds.

(a) All federal and other funds provided to the state for support of community colleges and vocational and technical education in community colleges shall be administered by the State Community College Board.

(b) In the event there are legal requirements that the funds be granted to another agency of the state, that other agency shall contract with the board for the administration of the funds under the appropriate conditions.



§ 6-61-507 - Formation of districts -- Feasibility study.

Upon request of a citizens' group representing a proposed community college district, the State Community College Board shall assist in the study of the proposed district to determine whether its formation would meet the requirements of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] and the criteria established by the board for the formation of the district. As provided in § 6-61-505, the board shall make all necessary studies to determine the feasibility of the proposed district.



§ 6-61-508 - Formation of district -- Minimum requirements for establishment.

Prior to the calling of an election for the establishment of a community college district, the State Community College Board must certify that the proposed college will meet the following requirements:

(1) Site: That a site which meets the criteria established by the board is available;

(2) Students: That by objective analysis and projection the full-time student equivalent would be a minimum of three hundred (300) at the fall enrollment of the third year of operation;

(3) Local Income: That the assessment for ad valorem tax purposes of the proposed district, as published by the Assessment Coordination Department, at the millage rate proposed would produce sufficient income for the district to discharge its financial obligation as required in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed]. However, a district may be created without a local millage by following all applicable provisions of the law if it is demonstrated to the board that all capital costs of the district required to provide an adequate comprehensive program will be met without local millage, at least during the first five (5) years that instruction is offered by the district, through available existing facilities, contributions already secured or committed to the satisfaction of the board, establishment of a permanent endowment fund, or through any other method or any combination of methods; and

(4) Size of District: The size of the district shall be such that all students within the district are within commuting distance of the college.



§ 6-61-509 - Formation of district -- Limitation on number.

(a) (1) No certificate of feasibility for the formation of a community college district in excess of eight (8) locations in Arkansas as authorized by Acts 1973, No. 103, § 5(b) [repealed], shall be issued by the State Community College Board.

(2) It is the specific intent of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] to provide that the authority of the board to create an unlimited number of community colleges under Acts 1973, No. 103, is repealed, and no other interpretation shall be given to §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed].

(b) In computing the maximum of eight (8) community college districts permitted under §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed], auxiliary locations which may or may not establish additional taxing units but are included as a part of a community college district previously established shall be counted as a separate community college district.

(c) The General Assembly shall be the sole authority for creating community college districts subsequent to the creation of a maximum of eight (8), as stated elsewhere in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed], by the board.



§ 6-61-510 - Formation of district -- Election -- Petition.

(a) Upon certification of the State Community College Board that the formation of the proposed district is feasible and would conform to the requirements of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed], qualified electors of the proposed district may, by petition, have an election called to determine whether the district shall be formed.

(b) (1) The petition calling for such an election shall be signed by not less than ten percent (10%) of the qualified electors of the district, based upon the total number of votes cast therein for all candidates for the office of Governor in the last general election.

(2) Where there is more than one (1) county or city in a proposed district, the petitions shall include signatures of not less than ten percent (10%) of the qualified electors of each county or city, and the aggregate of the signatures shall represent not less than ten percent (10%) of the qualified electors of the entire proposed district as determined by the total votes cast for all candidates for the office of Governor at the last general election in each such county or city.

(3) Signatures shall be separately required from a particular city only if the boundaries of the city are used to describe the district separate from the boundaries of the county in which the city is located.

(c) The petitions calling for the special election shall describe the area of the proposed district, the proposed maximum rate of millage to be levied for the support of the district, if any, and the millage that may be pledged for bonded indebtedness purposes of the district.

(d) The petition shall be filed with the Secretary of State.



§ 6-61-511 - Formation of district -- Election -- Notification to county board of election commissioners.

Within ten (10) days of the receipt and verification by the Secretary of State of the sufficiency of the petitions, he or she shall notify the county board of election commissioners of each county of which any portion is in the proposed community college district that an election shall be held in the area described in the petition, as certified by the Secretary of State, to determine whether the district shall be formed.



§ 6-61-512 - Formation of district -- Election -- Date.

The date of the election shall be set by the Secretary of State in accordance with § 7-11-201 et seq.



§ 6-61-513 - Formation of district -- Election -- Ballot.

(a) The State Community College Board shall specify the wording of the ballot to be used for each election to create a community college district utilizing appropriate language similar to that provided in subdivision (c)(1) of this section.

(b) (1) The ballot for the election shall state the purpose of the election, giving the names of the counties or cities in the proposed district, the proposed rate of ad valorem tax to be voted upon, if any, and the purposes for which such tax shall be used, including the amount thereof which may be pledged for bonded indebtedness purposes.

(2) A city shall be listed separately only if the boundaries of the city are used to describe the district separate from the boundaries of the county in which the city is located.

(c) (1) The form of the ballot may be as follows:

Click here to view form

(2) The material enclosed in parentheses is inserted if a local tax is to be voted on and deleted if no local tax is to be voted on.



§ 6-61-514 - Formation of district -- Election -- Conduct.

The election shall be conducted by the county board of election commissioners in the manner provided by law for special elections, and the ballots shall be marked by each elector, and the returns thereof shall be tabulated, certified, and reported as provided by law.



§ 6-61-515 - Formation of district -- Election -- Results.

(a) (1) If a majority of the qualified electors of the proposed district voting thereon at such election shall vote FOR the establishment of the district, the district shall be established in the manner provided in §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed].

(2) If a majority of the qualified electors of the proposed district voting thereon at the election vote AGAINST the establishment of the district, the district shall not be established, and no new election for the establishment thereof shall be held for a period of one (1) year thereafter.

(3) However, if the proposed district includes more than one (1) county or city, the majority required for the purposes of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] shall include not only a majority of the electors of the proposed district voting on the issue at the election but shall also include a majority of the electors voting on the issue in each county or city of the proposed district, or if the proposed district consists of described contiguous territory in one (1) or more counties or cities, the majority required for the purposes of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] shall include not only a majority of the electors of the proposed district voting on such issue but shall also include a majority of the electors voting on the issue in the portion of any county or city of the proposed described district.

(b) The vote in a particular city shall be considered separately only if the boundaries of the city are used to describe the district separate from the boundaries of the county in which the city is located.



§ 6-61-516 - Formation of district -- Election -- Reconstituted district.

If the election fails because of an adverse vote in one (1) or more counties or cities in a proposed district of multiple counties or cities, a proposed reconstituted district eliminating the counties or cities which cast the adverse vote in an election may be called within ninety (90) days, provided the State Community College Board certifies that the proposed new district meets all of the criteria for such an election.



§ 6-61-517 - Formation of district -- Ad valorem taxes.

(a) The ad valorem tax levied by a district, or so much thereof as shall be necessary, shall be a continuing levy until reduced in the manner provided in this subchapter.

(b) The tax shall be collected in the manner provided by law for the collection of county general taxes and promptly remitted to the district.



§ 6-61-518 - Reconstituted districts.

(a) When it is proposed that a county or city join an existing community college district, an election may be held in the proposed city or county to be added to determine whether the proposed reconstituted district shall be established after a petition requesting that the county or city be permitted to join the district has been signed by a committee broadly representative of the county or city to be added and approved by the local board of the existing district.

(b) The procedures for an election to be held in the petitioning county or city to determine whether the proposed reconstituted district shall be formed, including the adoption of the millage tax for support of the community college in effect in the existing district, shall be the same as required in establishing an original community college district.



§ 6-61-519 - Dissolution of district -- Reduction or repeal of tax.

(a) A community college district may be dissolved or the millage tax voted reduced or repealed, with the exception of the millage required to service any outstanding bonds, upon approval thereof by a majority of the qualified electors of the district voting on the issue at an election called for such purpose.

(b) The question of dissolving the district or reducing or repealing the millage tax shall be submitted to the electors of the district at a special or general election upon petitions therefor if the initiation of petitions calling for the election and the procedures calling for the election shall be in accordance with the requirements set forth in §§ 6-61-510(b)-(d), 6-61-511, and 6-61-512 for the formation of the district.



§ 6-61-520 - Local boards -- Establishment -- Members. [Effective until October 2, 2011.]

(a) The local control of each community college shall be vested in a local board composed of nine (9) members who are residents and qualified electors of the community college district.

(b) (1) All members shall be elected for terms of six (6) years by the qualified electors of the community college district at the general election immediately preceding the expiration of the expiring terms, and the newly elected members shall take office on January 1 next following the date of their election.

(2) (A) However, the election shall be held at the annual school election if the community college district is composed solely of one (1) or two (2) entire school districts, other than any portion of the school district that is in another county, and whose boundary is contiguous with that portion of the school district that is located in the county in which the community college is located.

(B) (i) For those elections held at the annual school election under subdivision (b)(2)(A) of this section, if no more than one (1) person files as a candidate for membership on the local board and the question of the rate of millage to be levied for the support of the community college district is not on the ballot, the local board, by resolution, may request that the county board of election commissioners open no polling places on election day so that the election shall be conducted by absentee ballot and early voting only.

(ii) If an election held at the annual school election under subdivision (b)(2)(A) of this section is conducted by absentee ballot and early voting only:

(a) The election shall be conducted on a ballot separate from the ballot for the annual school election; and

(b) The local board of the community college shall reimburse the county for the cost of conducting the election by absentee ballot and early voting. The community college shall pay the expenses of the election out of its general operation funds under § 6-61-601.

(c) (1) Candidates for membership on the local board shall run by position and shall be elected on a nonpartisan basis, and there shall be no mark or designation on the ballot indicating the party affiliation of the candidates. The names of the candidates for each position shall be arranged alphabetically on the ballot.

(2) Any person desiring to be a candidate for a position on the local board shall, not later than 12:00 noon of the seventieth day prior to the general or annual school election at which the position on the board is to be filled, file a notarized statement of such candidacy with the county clerk of each county of which any portion is in the community college district, in substantially the following form:

Click here to view form

(3) At the time of filing the statement of candidacy, the candidate shall pay a ballot fee of three dollars ($3.00) and shall file a petition containing the signatures of at least fifty (50) qualified electors of the district, requesting that the name of such person be placed on the ballot as a candidate for the position on the local board.

(4) (A) The county board of election commissioners of each county of which a portion is a part of the community college district shall certify the results of the election in that county to the local board of the community college.

(B) The local board of the community college shall officially canvass the returns, declare the candidate elected for each position, and make a record of the election upon its minutes.

(5) The candidate receiving the highest number of votes for each position on the local board to be filled at the election shall be elected to fill the particular position, and it shall not be necessary that the person elected receive a majority of all votes cast for all candidates for such position.

(d) (1) Vacancies on any local board due to death, resignation, or other causes shall be filled by appointment of the Governor.

(2) When the term of office in which the vacancy occurs expires on December 31 of the year in which the next general or annual school election is to be held, the person appointed by the Governor shall serve the remainder of the unexpired term.

(3) When the term of office in which the vacancy occurs extends beyond December 31 of the year in which the next general or annual school election is to be held, the person appointed by the Governor shall serve only until the general or annual school election, at which election a person shall be elected by the qualified electors of the district to fill the remainder of the unexpired term.

(4) When a vacancy occurs, the local board shall officially recognize that the vacancy exists, enter the recognition of the vacancy upon its minutes, and notify the Governor, requesting that he or she make an appointment to fill the vacancy as provided by law.

(5) The Governor shall officially notify the local board of his or her appointment of the new member, which the local board shall enter upon its minutes.

§ 6-61-520 - Local boards -- Establishment -- Members. [Effective October 2, 2011.]

(a) The local control of each community college shall be vested in a local board composed of nine (9) members who are residents and qualified electors of the community college district.

(b) (1) All members shall be elected for terms of six (6) years by the qualified electors of the community college district at the general election immediately preceding the expiration of the expiring terms, and the newly elected members shall take office on January 1 next following the date of their election.

(2) (A) However, the election shall be held at the annual school election if the community college district is composed solely of one (1) or two (2) entire school districts, other than any portion of the school district that is in another county, and whose boundary is contiguous with that portion of the school district that is located in the county in which the community college is located.

(B) (i) For those elections held at the annual school election under subdivision (b)(2)(A) of this section, if no more than one (1) person files as a candidate for membership on the local board and the question of the rate of millage to be levied for the support of the community college district is not on the ballot, the local board, by resolution, may request that the county board of election commissioners open no polling places on election day so that the election shall be conducted by absentee ballot and early voting only.

(ii) If an election held at the annual school election under subdivision (b)(2)(A) of this section is conducted by absentee ballot and early voting only:

(a) The election shall be conducted on a ballot separate from the ballot for the annual school election; and

(b) The local board of the community college shall reimburse the county for the cost of conducting the election by absentee ballot and early voting. The community college shall pay the expenses of the election out of its general operation funds under § 6-61-601.

(c) (1) Candidates for membership on the local board shall run by position and shall be elected on a nonpartisan basis, and there shall be no mark or designation on the ballot indicating the party affiliation of the candidates. The names of the candidates for each position shall be arranged alphabetically on the ballot.

(2) Any person desiring to be a candidate for a position on the local board shall, not later than 12:00 noon of the seventieth day prior to the annual school election at which the position on the board is to be filled or the eighty-first day before the general election at which the position on the board is to be filled, file a notarized statement of such candidacy with the county clerk of each county of which any portion is in the community college district, in substantially the following form:

Click here to view form

(3) At the time of filing the statement of candidacy, the candidate shall pay a ballot fee of three dollars ($3.00) and shall file a petition containing the signatures of at least fifty (50) qualified electors of the district, requesting that the name of such person be placed on the ballot as a candidate for the position on the local board.

(4) (A) The county board of election commissioners of each county of which a portion is a part of the community college district shall certify the results of the election in that county to the local board of the community college.

(B) The local board of the community college shall officially canvass the returns, declare the candidate elected for each position, and make a record of the election upon its minutes.

(5) The candidate receiving the highest number of votes for each position on the local board to be filled at the election shall be elected to fill the particular position, and it shall not be necessary that the person elected receive a majority of all votes cast for all candidates for such position.

(d) (1) Vacancies on any local board due to death, resignation, or other causes shall be filled by appointment of the Governor.

(2) When the term of office in which the vacancy occurs expires on December 31 of the year in which the next general or annual school election is to be held, the person appointed by the Governor shall serve the remainder of the unexpired term.

(3) When the term of office in which the vacancy occurs extends beyond December 31 of the year in which the next general or annual school election is to be held, the person appointed by the Governor shall serve only until the general or annual school election, at which election a person shall be elected by the qualified electors of the district to fill the remainder of the unexpired term.

(4) When a vacancy occurs, the local board shall officially recognize that the vacancy exists, enter the recognition of the vacancy upon its minutes, and notify the Governor, requesting that he or she make an appointment to fill the vacancy as provided by law.

(5) The Governor shall officially notify the local board of his or her appointment of the new member, which the local board shall enter upon its minutes.



§ 6-61-521 - Local boards -- Powers and duties.

The powers and duties of the local board shall be as follows:

(1) To select its own chairman and such other officers as it may deem desirable from among its own membership;

(2) To adopt and use a seal;

(3) To determine, with the advice of the Arkansas Higher Education Coordinating Board, the educational program of the community college;

(4) To appoint and fix the compensation and the term of office of a president of the community college, who shall be the executive officer for the local board and for the community college;

(5) To appoint, upon the nomination of the president, members of the administrative and teaching staffs and to fix their compensation and terms of employment;

(6) Upon the recommendation of the president, to appoint or employ such other officers, agents, and employees of the community college as may be required to carry out the provisions of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603 and to fix and determine their qualifications, duties, compensation, and terms and conditions of employment;

(7) To grant diplomas and certificates;

(8) To enter into contracts;

(9) (A) To accept from any government or governmental agency, from any other public or private body, or from any other source, grants or contributions of money or property, which the local board may use for or in aid of any of its purposes.

(B) If acceptance of a grant is conditioned upon the local board's obtaining interim financing from a local financial institution and if the grant makes a provision for the repayment of the interim loan from the grant itself, then the local board is authorized to contract for the required interim financing;

(10) To acquire, own, lease, use, and operate property, whether real, personal, or mixed, which is necessary for purposes of the community college;

(11) To dispose of property owned by the community college which is no longer necessary for purposes of the community college upon such terms and conditions as shall meet the requirements for state agencies;

(12) To exercise the right of eminent domain to condemn property necessary for the use of the community college. The procedure to be followed in the exercise of the right of eminent domain by a local board shall be that prescribed for the boards of trustees of certain state colleges by § 6-62-201;

(13) To make rules and regulations not inconsistent with the provisions of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603 or with the rules and regulations of the state board as are necessary for the proper administration and operation of the community college; and

(14) To exercise all other powers not inconsistent with the provisions of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603 which may be reasonably necessary to the establishment, maintenance, and operation of a community college.



§ 6-61-522 - Limitations on operations.

(a) No tax shall ever be levied or collected for the construction of dormitories, nor shall any community college construct, maintain, or operate any dormitory for the housing of students.

(b) (1) Participation of community colleges in intercollegiate athletic programs shall be limited to basketball, volleyball, and spring sports, except as provided in subdivision (b)(2) of this section.

(2) Community colleges may participate in an intercollegiate football program provided that state funds, either directly or indirectly, or funds derived from property taxes or student fees are not expended to support the program.



§ 6-61-523 - Student fees.

(a) Tuition. (1) The intent of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, and 6-61-601 -- 6-61-603 is to make community college programs available to as many citizens of Arkansas as possible. To this end, tuition and fees should be maintained at a reasonable level so as not to exclude citizens because of cost.

(2) The local board shall determine the minimum student tuition and fees to be charged.

(3) The student fees or tuition authorized in §§ 6-61-215 and 6-53-304 shall be used for educational purposes only.

(b) Out-of-District Tuition. (1) (A) Students who come from within the state but without the district may be charged a fee in addition to the fee charged students who are residents of the district.

(B) The out-of-district fee is to be determined by the local board but is not to exceed the pro rata share of the per student cost annually paid for buildings and operations from local tax revenues.

(C) However, when one (1) or more residents of a county not in a community college district attend a community college, the county of residence of these students may, when funds are appropriated therefor by the quorum court of the county, pay the tuition of these students which exceeds the tuition charged in-district students.

(2) Out-of-state students may be charged a fee in addition to the fee charged students who are residents of the district in the amount determined by the local board.

(c) Activity Fees. To provide for a student activity program at the college, the local board may levy a student activity fee.

(d) Special Fees. The local board of each community college may levy special fees for special programs, short courses, seminars, or like activities at a level to defray the cost of special activities.



§ 6-61-524 - Agreements for sharing of facilities, personnel, and services.

(a) Community colleges established under the authority of Arkansas Constitution, Amendment 52 and the laws enacted pursuant thereto, are authorized, upon application, review, and approval thereof by the State Community College Board, to enter into agreements with any postsecondary educational institution, or with agencies or institutions of this state, of any city or county, or of the federal government for the sharing of facilities, personnel, or services or the providing and furnishing of services for such duration and under such conditions and financial arrangements therefor as are not inconsistent with the purposes for which the community colleges are established.

(b) In addition to the powers enumerated in this subchapter, it is the specific intention of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] to authorize community colleges, upon application, review, and approval by the State Community College Board, to enter into agreements with the State Board of Workforce Education and Career Opportunities for the sharing of facilities, personnel, and services of vocational and technical schools of this state whereby, at a single location, community college instruction, including vocational and technical training, may be offered. The agreements shall include means of financing the sharing of such facilities, personnel, or services, provided, that the community college and the vocational and technical school shall each receive financial support in the manner provided by law.



§ 6-61-525 - Housing allowance.

Upon approval by the appropriate community college or technical college board of trustees, the president or the chancellor of each community college or technical college may receive a housing allowance in an amount not to exceed one thousand five hundred dollars ($1,500) per month in lieu of college housing.



§ 6-61-526 - Phillips Community College of the University of Arkansas -- Building trades construction program.

Phillips Community College of the University of Arkansas is authorized to participate in a building trades construction program as may be authorized and under the same restriction provided by laws for the area vocational technical schools. Funding for the programs shall be only from revenues received by Phillips Community College of the University of Arkansas that are not required by law to be deposited in the State Treasury.



§ 6-61-528 - University Center of the Mississippi County Community College.

(a) In order to provide the residents of northeastern Arkansas with greater access to higher education opportunities beyond those which can be provided by the Mississippi County Community College, there is hereby created the university center at the Mississippi County Community College. The primary purpose of the General Assembly in creating this center is to meet the needs of persons who cannot, because of family or work responsibilities, leave the area to become students at universities in other communities. It is the intent of the General Assembly, in creating this center, to avoid the establishment of an additional institution of higher education or branch of such institution and to avoid the duplication of administrative personnel and services.

(b) The university center at the Mississippi County Community College shall be managed and administered by the Board of Trustees of the Mississippi County Community College, utilizing the administrative staff and support services of the college.

(c) The Mississippi County Community College shall determine, in cooperation with the public universities and with the approval of the Arkansas Higher Education Coordinating Board, the need for various upper-level and graduate programs and courses and shall encourage such institutions to offer the needed programs and courses.

(d) It is the responsibility of the Mississippi County Community College District to provide facilities for approved courses and programs at the university center at the Mississippi County Community College.

(e) This section does not authorize the Mississippi County Community College to assume the status of a four-year institution.

(f) For the purposes of this section:

(1) "Graduate course" means a university course intended for students who have completed a baccalaureate degree;

(2) "Graduate program" means a prescribed series of graduate courses which lead to a post-baccalaureate degree;

(3) "Upper-level course" means a university course which is considered junior or senior level at the institution offering the course and is not offered at the freshman or sophomore level at the Mississippi County Community College; and

(4) "Upper-level program" means a prescribed series of university courses offered at the junior and senior level, which, when combined with a prescribed series of freshman and sophomore courses, qualify successful students for the baccalaureate degree.



§ 6-61-529 - Local boards -- Appointment or election of members.

(a) (1) Within sixty (60) days after April 19, 1995, the local board of each community college shall, by resolution, choose:

(A) To continue as a board whose members are elected; or

(B) To become a newly constituted board whose members are appointed by the Governor under the provisions of this section.

(2) The board of the local community college shall immediately thereafter notify the Governor of its decision.

(b) (1) (A) If the local community college board chooses to become an appointed board, positions on the board shall become vacant as current terms expire, and persons who are residents and qualified electors of the community college district shall be appointed by the Governor for terms of six (6) years.

(B) To the extent possible, the Governor shall assure equitable representation on the board with regard to race and geographic distribution from throughout the district.

(2) (A) Vacancies on the appointed board due to death, resignation, or other causes shall be filled by appointment of the Governor to serve the remainder of an unexpired term.

(B) A person so appointed is eligible for appointment to a subsequent full term on the board.

(c) (1) Except as provided in subsection (d) of this section, if the local community college board chooses to remain an elected board, beginning with the 1996 general election, the qualified electors of a community college district having a ten percent (10%) or greater population in any one (1) racial minority, as reported by the most recent federal decennial census information, shall elect the members of the local board as follows, utilizing selection procedures in compliance with the federal Voting Rights Act of 1965:

(A) At least ninety (90) days before the election, the local board shall, with approval of the county board of election commissioners of any county in which the community college is located, divide the district into nine (9) zones, or the local board may, by resolution, utilize existing quorum court districts. Zones shall have substantially equal population, with boundaries based on the most recent available federal decennial census information;

(B) A candidate for election from a zone or a quorum court district must be a qualified elector and a resident of the zone or district.

(2) (A) A board member shall serve a six-year term.

(B) A term shall commence after the county court declares the results of the election by an order entered of record and on January 1 next following the date of the election.

(3) (A) After each federal decennial census and at least ninety (90) days before the general election, the local board shall, with approval of the county board of election commissioners of any county in which the community college is located, divide the district into nine (9) zones, or the local board may, by resolution, utilize quorum court districts. The zones or quorum court districts shall be based on the most recent federal decennial census information and be substantially equal in population.

(B) At the general election following the rezoning, a new local board shall be elected in accordance with procedures set forth in this section.

(d) If division into zones for election purposes would not create a voting zone with twenty percent (20%) or greater population in any one (1) racial minority, the district shall be exempt from subsection (c) of this section.



§ 6-61-530 - Local boards -- School district representation.

(a) If the members of the local board of a community college are elected at large and if the community college district is composed of more than one (1) school district, but not all the school districts in the county, the board may apportion a certain number of positions on the board for each school district according to the most recent census information.

(b) The board shall reapportion the positions on the board for each school district following each decennial census thereafter.

(c) If at the time of either the initial apportionment or the decennial reapportionment, a board member's position is apportioned to a school district in which he or she does not reside at that time, he or she shall nevertheless continue to hold office until the end of his or her term.

(d) After such apportionment, the qualified electors of each school district shall vote at large only for the board positions apportioned to their school district.

(e) Following apportionment, all board members and all candidates for board positions shall be residents and qualified electors of the school district to which their positions are apportioned, except as provided in subsection (c) of this section.

(f) If any board member shall cease to reside in the school district to which his or her position is apportioned, then that board member shall be disqualified to hold office, and a vacancy shall exist which shall be filled as prescribed by law.

(g) The provisions of this section shall not be applicable to or in any way affect the qualifications or current term of any person serving on a community college board on March 1, 1999.



§ 6-61-531 - Arkansas Heavy Equipment Operator Training Academy -- Establishment.

(a) The Arkansas Heavy Equipment Operator Training Academy is established as a satellite center of the University of Arkansas at Monticello.

(b) The academy shall be the Arkansas single-source academy offering statewide services and satellite training for the operation of heavy equipment.

(c) The academy may operate programs in cooperation with the University of Arkansas at Monticello colleges of technology located in Crossett and McGehee and the Southeast Arkansas Community-Based Education Center located in Warren.



§ 6-61-532 - Arkansas Heavy Equipment Operator Training Academy -- Operation.

(a) (1) (A) The Director of the Arkansas Heavy Equipment Operator Training Academy shall follow hiring procedures consistent with the policies of the University of Arkansas at Monticello in recommending academy personnel for hire.

(B) The Chancellor of the University of Arkansas at Monticello shall exercise final approval over the hiring of academy personnel.

(2) Persons employed by the academy as of July 1, 2003, shall be retained unless:

(A) They fail to fulfill their assigned duties; or

(B) Lack of enrollment in or funding of the academy necessitates staff reduction.

(3) The salaries of persons who are employed by the academy as of July 1, 2003, shall not be reduced as a result of this section and §§ 6-61-531 and 6-61-533.

(4) Persons who are nonclassified employees and faculty of the academy as of July 1, 2003, will remain under the academy's pay schedule.

(5) Persons employed by the academy as of July 1, 2003, may join the university's fringe benefits package, which includes the Arkansas Teacher Retirement System.

(6) The university will accept any leave balance for academy personnel that has accrued as of July 1, 2003, if the leave balance does not exceed the maximum leave allowed under Arkansas law.

(b) (1) The director will report directly to the chancellor regarding the operation of the academy.

(2) The director shall be appointed by the Chancellor of the University of Arkansas at Monticello or his or her designee.

(c) The university shall continue to offer the technical certificates previously approved by the Arkansas Higher Education Coordinating Board for the training of heavy equipment operators.

(d) The Arkansas Heavy Equipment Operator Training Academy Advisory Committee shall continue to make recommendations regarding the operation of the academy and its curriculum.



§ 6-61-533 - Arkansas Heavy Equipment Operator Training Academy -- Funding.

(a) (1) All legislatively appropriated funds, tuitions, grant moneys, and donations designated for the Arkansas Heavy Equipment Operator Training Academy shall be specifically used for the operation of the academy.

(2) If the General Assembly does not provide funding for the academy, the University of Arkansas at Monticello may choose not to fund the academy.

(3) The Director of the Arkansas Heavy Equipment Operator Training Academy will develop, recommend, and monitor the academy's annual budget.

(4) The chief fiscal officer of the university or his or her designee shall regularly monitor academy books, banking records, accounts, and expenditures.

(b) The academy shall remain under the supervision of the director, who shall be assisted by the academy coordinator.



§ 6-61-534 - Southeast Arkansas College -- Priorities.

A high priority of the Southeast Arkansas College is to provide:

(1) University transfer courses;

(2) Industrial training in the work place; and

(3) Encouragement for degree acquisition.






Subchapter 6 - -- Community Colleges -- Finances

§ 6-61-601 - General operations -- State funds.

(a) Funds for the general operation of an adequate comprehensive educational program shall be provided by the state.

(b) (1) Prior to the beginning of each biennium, the local board of each community college shall develop an estimate of budget requirements for the operation of the community college for each year of the biennium and shall submit it to the State Community College Board for review.

(2) The estimate of budget requirements shall include both expected expenditures and incomes.

(c) (1) Based on the estimates submitted by the community colleges and estimates of funds required for additional institutions that may be created during the ensuing biennium, the board shall recommend to the General Assembly and the Governor its estimate of funds necessary to support existing community colleges and ones that may be established.

(2) The amount of state revenues to be recommended for the general operation of each community college shall be the difference between the recommended budget and the total of income for general operation, including student fees and any other income except local taxes. The recommended budget for general operation shall be sufficient to provide an adequate comprehensive educational program which serves the needs of the state and the community college's service area as determined by the board.

(d) Replacement of initial equipment shall be considered as an operating cost.



§ 6-61-602 - General operations -- Millage taxes.

(a) In the event the local board of a community college wishes to spend larger sums of money than the state funds provided for general operation of the community college for whatever reasons consistent with the state law, it shall be lawful for millage to be levied from time to time to provide additional operation funds.

(b) The millage can be approved at the election to create the community college district or the question of approving the millage can be submitted to the voters of the district from time to time thereafter at special or general elections.

(c) (1) The local board of each community college shall certify, within the time provided by law, to the appropriate tax levying authority of each county or city of the district the aggregate millage to be levied for the district for operating purposes and indebtedness purposes, and the millage shall be levied and collected in the manner provided by law.

(2) If the amount of the budget to be supported from taxes levied by the district is in excess of the amount to be produced from taxes then authorized for the district, after allowing for tax proceeds pledged for indebtedness purposes, the local board of the community college shall certify, at least sixty (60) days before any election upon which the millage may be voted, the additional millage required to the county board of election commissioners of each county of which any portion is in the community college district. However, millage together with the rate then levied will not exceed ten (10) mills.

(3) The question of the levy shall be placed on the ballot at the next following general election or a special election called for that purpose pursuant to § 7-11-201 et seq. as determined by the local board.

(d) (1) When the local board of a community college determines that the question of a tax levy in the district should be submitted to the electors of the district at a special election, it shall adopt a resolution to that effect and shall file a certified copy of the resolution with the county board of election commissioners of each county of which any portion is in the district that a special election shall be held in the district and shall set the date of the election, which shall be not more than ninety (90) days after the date of the proclamation required by § 7-11-201 et seq.

(2) The county board of election commissioners in each county of which any portion is included in a community college district shall prepare the ballots, furnish the election supplies, select the election judges and clerks, and make all necessary arrangements for conducting such elections.

(3) All laws applicable to the conduct of general elections, counting of ballots, and certification of the results thereof and other matters relating to the holding of general elections, so far as the laws are appropriate, shall apply to special elections held under this section, §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601, and 6-61-603.

(4) All expenses of conducting special elections held under this section, §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601, and 6-61-603 shall be paid from funds of the respective community college districts in which the elections are held.

(e) If the proposed additional millage is approved by the majority of the qualified electors of the district voting on such issue at a general or special election, the additional millage shall be a continuing levy until reduced as provided in subsection (f) of this section.

(f) Whenever the local board of any college determines that the rate of tax levied by the district, including the amount thereof pledged for indebtedness purposes, is greater than is necessary, the local board shall certify the reduced rate of millage to the appropriate tax levying authority of each county or city of the district, and the reduced rate of millage shall be levied and shall be extended on the tax books as the rate of tax due that community college district until a greater amount of tax shall be certified by the local board of the college as authorized in this section.

(g) In the case of community college districts existing at the time this law is enacted, existing millages which have been approved by the voters of the district may continue to be levied by the district at the discretion of the local board except that upon the petition of voters, as provided in § 6-61-510, or upon request of the local board, an election may be called to repeal operating millage, reduce operating millage, or authorize the transfer of operating millage to capital uses.



§ 6-61-603 - Capital outlays generally.

(a) [Repealed.]

(b) Capital outlay expenses shall be paid from gifts, grants, profits from auxiliary enterprises, tuition, fees, local millages, and other local funds and may be paid from state funds appropriated for such purposes.



§ 6-61-613 - Purchases from board members and employees.

(a) (1) The board of directors of each community college may adopt written policies authorizing the community college to purchase commodities and services from members of the board and employees of the community college.

(2) The board may restrict the purchases to competitive bids or negotiated purchases, or both.

(3) When any board member would derive financial gain from a sale to the community college, and if the board is required to vote on the purchase, that board member shall not vote on that issue.

(b) The president of each community college shall maintain a file of all documents pertaining to sales to the community college by members of its board or its employees. Such documents shall be maintained for five (5) years and shall be open to public inspection under the Freedom of Information Act of 1967, § 25-19-101 et seq., and shall be audited by the Division of Legislative Audit.

(c) No member of a community college board of directors and no employee of a community college shall, in an effort to influence the college to purchase commodities or services from him or her:

(1) Coerce, bribe, or threaten economic sanctions against any board member or employee of the college in an effort to influence the decision on the purchase; or

(2) Purposely omit, conceal, or falsify material facts to a board member or employee regarding the transaction.






Subchapter 7 - -- Rich Mountain Community College

§ 6-61-701 - Legislative findings and purpose.

(a) In the passage of this subchapter, the General Assembly is cognizant of the fact that the Arkansas Higher Education Coordinating Board, acting under the authority of §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] and under criteria and standards promulgated thereunder for the establishment of community college districts, has, at the request of interested citizens of Polk County, Arkansas, made a study and has given its approval for the establishment of a community college in Mena, Polk County, Arkansas, if the electors of Polk County vote to establish the district in the manner provided by law and approve a levy of tax deemed by the board to be necessary for providing buildings and other facilities necessary for the operation of the community college.

(b) In order to meet the postsecondary educational needs of the area to be served by a Polk County community college, the Arkansas Higher Education Coordinating Board, acting in its capacity as the State Community College Board, has determined that the establishment of a community college district in Polk County should be conditioned upon the assumption by the community college of the off-campus branch instruction now being provided citizens of the area through the Mena Off-Campus Branch of Henderson State University and that the funds now allocated to the operation of the Henderson State University, Mena Off-Campus Branch, be allocated to and made available for the operation of the community college established in Polk County, and has further provided that the Rich Mountain Vocational-Technical School operated by the Department of Workforce Education be taken over and operated by the Polk County community college, with all properties, furniture, equipment, personnel, and funds now provided for the operation of the Rich Mountain Vocational-Technical School to be turned over to the community college district established in Polk County, to be used in the operation of a vocational-technical program by the community college.

(c) The purpose of this subchapter is to authorize the appropriate officials of the State of Arkansas to take the necessary steps to implement the aforementioned recommendations of the Arkansas Higher Education Coordinating Board, which are conditions for the establishment of a community college district in the event a majority of the electors of Polk County voting on the issue vote "for" the establishment of a community college district in Polk County.



§ 6-61-702 - Definition -- Name of district and college.

(a) Whenever the term "Polk County community college district", "the Polk County community college", or "the Polk County community college district board" is used in this subchapter, the term is used solely for the purpose of referring to a community college district to be established in Polk County in the manner provided by law and is not intended to establish the legal name of the community college district or of the community college itself.

(b) The community college district shall bear such name as proposed therefor in the petition filed by the electors of Polk County calling for an election on the question of creating the community college district, and the name of the institution operated by the community college district shall be selected by the board of trustees of the district subject to approval thereof by the Arkansas Higher Education Coordinating Board.



§ 6-61-703 - Subchapter cumulative.

The provisions of this subchapter shall be cumulative to the laws of this state governing the creation and operation of community colleges and vocational-technical school programs operated by community colleges.



§ 6-61-704 - Transfer of title to certain land.

Title to the following-described lands in Polk County, State of Arkansas, belonging to the State Board of Workforce Education and Career Opportunities and used for the operation of the Rich Mountain Vocational-Technical School, is transferred to and shall become the property of the board of trustees of the community college district established in Polk County, to be used in connection with the vocational-technical programs and educational programs of such community college: "The Northwest Quarter of the Southeast Quarter (NW 1/4 of SE 1/4) of Section Eight (8), Township Two (2) South, of Range Thirty (30) West, containing forty (40) acres, more or less, in Polk County, Arkansas, subject to the reservation of a twenty-five foot (25') strip of land off of the north side of the tract, for roadway purposes."



§ 6-61-705 - Operation as a comprehensive institution.

The community college in Polk County shall be operated as a comprehensive institution providing community college and vocational-technical instruction and programs in the same manner as provided by law as other community colleges of this state under the jurisdiction of the State Community College Board.



§ 6-61-706 - Employees.

(a) (1) If the presidents and the boards of trustees of the community college in Polk County and Henderson State University determine that it would be in the best interest of the educational programs of the community college that employees of Henderson State University assigned to the Mena Off-Campus Branch of the university continue to provide educational services until the community college can employ sufficient staff to take over the operation of the educational program of the community college, the boards of trustees may enter into necessary contracts and agreements to provide for the orderly transition of the taking-over of the educational programs of the community college by its board of trustees.

(2) The contracts and agreements may also include the necessary financial agreements for payments to be made by the community college to Henderson State University for services rendered to the community college during the transition period.

(3) The agreements may include the employment by the community college in Polk County of staff persons of Henderson State University engaged in teaching and instructional duties at the Mena Off-Campus Branch of Henderson State University at the time of the implementation of the operation of the community college or may include agreements for the community college to contract with Henderson State University for the providing of the educational and training services of such instructors under such financial agreements as may be mutually agreed to by the respective institutions.

(b) (1) Employees of Henderson State University whose services are contracted to the community college in Polk County for teaching duties during the transition period shall continue to participate in the retirement systems, as authorized by law, for Henderson State University during the period of the contract services, but in the event any such employee terminates service with Henderson State University and is employed by the community college district, the employee shall be eligible to become a member of, and participate in, a retirement plan, as authorized by law, for the community college district.

(2) Other employees of the vocational-technical program of the community college established in Polk County who were not employees of the Rich Mountain Vocational-Technical School at the time of the transfer of the school to the community college shall be eligible to participate in such retirement plans as are operated by the community college, as authorized by law.



§ 6-61-708 - Building trades construction program.

Rich Mountain Community College is hereby authorized to participate in a building trades construction program as may be authorized, and under the same restriction provided, by laws for the area vocational and technical schools. Funding for such programs shall be only from revenues received by Rich Mountain Community College that are not required by law to be deposited in the State Treasury.






Subchapter 8 - -- Arkansas Research Development Act

§ 6-61-801 - Title.

This subchapter may be cited as the "Arkansas Research Development Act".



§ 6-61-802 - Intent.

It is the intent of this subchapter to provide a source of funding to established research groups in publicly supported universities in this state in order to secure long-term benefits for such groups so that they may become recognized as leaders in their fields of endeavor and thereby attract outstanding scientists to this state as well as industries which rely upon scientific support.



§ 6-61-803 - Arkansas Research Development Program created -- Administration.

There is created a program to be known as the Arkansas Research Development Program which shall be administered by the Director of the Department of Higher Education.



§ 6-61-807 - Funds -- Uses.

Funds may be made available for administration of the Arkansas Research Development Program, for purchasing state-of-the-art equipment, for minor renovation of laboratory space, for publication of findings, for employing scientists or research assistants, and for providing any other assistance to scientists in order to develop a continuing research capacity in this state which is recognized by other scientists as exemplary.



§ 6-61-808 - Applications for funds.

(a) Application for the funds provided for the Arkansas Research Development Program may be made by any publicly supported university in the State of Arkansas.

(b) (1) The Director of the Department of Higher Education shall review the applications and shall approve applications in the amount he or she determines appropriate, after seeking the advice of the Legislative Council.

(2) The director shall prepare a voucher in the name of the successful applicant in the amount approved by the director.

(c) In determining the successful applicant, the director shall ensure that the funds will be used to:

(1) Assist the state in its competition with other states and communities in attracting technology-based industry or in strengthening such industries currently in the state;

(2) Develop a continuous research and development program such that high quality research capability is available to high-technology industries; and

(3) Assist established and relatively successful research programs to gain national or regional recognition.






Subchapter 9 - -- Office of Accountability

§ 6-61-901 - Purpose.

In order to enhance the public's access to performance indicators and to better measure the dividends paid on the increasing public investment in Arkansas' institutions of higher education, the General Assembly finds that a separate office of accountability should be established within the Department of Higher Education.



§ 6-61-902 - Office of Accountability within the Department of Higher Education.

(a) There is created the Office of Accountability within the Department of Higher Education.

(b) The office is authorized and directed to collect and analyze information that may be required to meet any state or federal requirement.

(c) Under the direction of the Director of the Department of Higher Education, the staff of the office shall work cooperatively with and provide any necessary assistance to the House Interim Committee on Education and the Senate Interim Committee on Education.






Subchapter 10 - -- Technical College and Community College Capital Improvement Act

§ 6-61-1001 - Title.

This subchapter shall be known as and may be cited as the "Technical College and Community College Capital Improvement Act of 1993".



§ 6-61-1002 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Board of trustees" means the local board of trustees of a technical or a community college that is a member of the Arkansas Technical and Community College System under the coordination of the Arkansas Higher Education Coordinating Board;

(2) "Bonds" means any evidences of indebtedness issued by a board of trustees pursuant to this subchapter;

(3) "Capital improvements" means the construction, repair, or renovation of buildings, including, without limitation, laboratories, libraries, portable classrooms, special events centers, training facilities, student housing, parking facilities, theaters, meeting halls, dining facilities, and administrative offices; the purchase of existing buildings or structures; the renovation or demolition of existing structures; the purchase of sites for the construction of capital improvements; the purchase of equipment, apparatus, or library materials for any facilities used by the technical college or the community college; any improvement that may be the subject of a capital outlay expense as defined in § 6-53-103(2); or any other improvements that a board of trustees deems reasonable and necessary for the development of the technical college or the community college;

(4) "Community college" means a two-year institution of higher education established pursuant to §§ 6-61-101 -- 6-61-103, 6-61-201 -- 6-61-209, 6-61-211 [repealed], 6-61-212 -- 6-61-216, 6-61-301 -- 6-61-305, 6-61-306 [repealed], 6-61-401, 6-61-402, 6-61-501 -- 6-61-524, 6-61-601 -- 6-61-603, and 6-61-604 -- 6-61-612 [repealed] and the Two-Year Postsecondary Education Reorganization Act, § 6-53-101 et seq., and a member of the Arkansas Technical and Community College System under the coordination of the Arkansas Higher Education Coordinating Board.

(5) "Costs of issuance" means all costs associated with the issuance of bonds, including, without limitation, printing, publication, and notice expenses; the fees and expenses of trustees and paying agents; and the fees and expenses of financial advisors, underwriters, attorneys, consultants, and other professionals engaged to assist a board of trustees in issuing bonds;

(6) "Debt service" means the payment of principal, interest, redemption premiums, if any, the fees of trustees and paying agents, and servicing fees relating to the bonds;

(7) "Project" means the development, construction, or acquisition of any capital improvement authorized by this subchapter;

(8) "Project costs" means all or any part of the costs of developing any project hereunder, and all or any part of costs incidental thereto, including, without limitation, planning, design, and engineering fees and expenses, payment of capitalized interest, and the funding of appropriate reserves;

(9) "State" means the State of Arkansas;

(10) "State board" means the Arkansas Higher Education Coordinating Board;

(11) "Technical college" means a two-year institution of higher education established pursuant to the Two-Year Postsecondary Education Reorganization Act of 1991, § 6-53-101 et seq., or § 6-54-101 et seq., and a member of the Arkansas Technical and Community College System under the coordination of the Arkansas Higher Education Coordinating Board.



§ 6-61-1003 - Issuance of bonds.

The board of trustees is authorized and empowered to issue its bonds with a specific pledge for the payment of debt service and costs of issuance thereof from all or any part of the following:

(1) The gross tolls, fees, rents, and other charges to be derived as income from the project;

(2) Any surplus not pledged of the gross tolls, fees, rents, and other charges to be derived from other projects financed in whole or in part by bonds issued by the board;

(3) All or any part of revenues derived from any auxiliary enterprise authorized by law;

(4) Tuition and fees collected from students;

(5) All or any part of the proceeds of any tax or special millage now or hereafter approved by the General Assembly for the accomplishment of the purposes of this subchapter;

(6) All or any part of the revenues described in § 6-53-207(d) and (e) and § 6-61-603(b); and

(7) (A) Any funds received from the United States, or any department or agency thereof, pursuant to any act of the United States Congress, providing for grants or payments to educational institutions in connection with, or in any way pertaining to, the financing of acquiring lands and constructing and equipping buildings and improvements thereon.

(B) In regard to the funds referred to in subdivision (7)(A) of this section, the board of trustees is authorized to take such action, comply with such terms and conditions, and execute such agreements as may be necessary to apply for, receive, pledge, or use such funds for the purposes specified in this subchapter or any other lawful purpose.



§ 6-61-1004 - Authorization of bond issue -- Terms of authorizing resolution.

(a) The bonds shall be authorized by resolution of the board of trustees of the technical college or the community college.

(b) The authorizing resolution may contain terms, covenants, and conditions that are deemed desirable by the board of trustees, including, without limitation, provisions:

(1) Authorizing the issuance of bonds in series from time to time;

(2) Pertaining to the custody and application of bond proceeds;

(3) Pertaining to the maintenance of various funds and reserves;

(4) Pertaining to the collection, depositing, securing, and disbursing of tax proceeds and other revenues;

(5) Pertaining to the nature and extent of the security; and

(6) Pertaining to the rights, duties, and obligations of the board and the holders and registered owners of the bonds.



§ 6-61-1005 - Additional terms of authorizing resolution.

(a) The authorizing resolution may provide for the execution by the board of trustees of the technical college or the community college with a bank or trust company within or without the State of Arkansas of a trust indenture.

(b) The trust indenture may contain terms, covenants, and conditions that are deemed desirable by the board of trustees, including, without limitation, provisions:

(1) Authorizing the issuance of bonds in series from time to time;

(2) Pertaining to the custody and application of bond proceeds;

(3) Pertaining to the maintenance of various funds and reserves;

(4) Pertaining to the collection, depositing, securing, and disbursing of tax proceeds and other revenues;

(5) Pertaining to the nature and extent of the security; and

(6) Pertaining to the rights, duties, and obligations of the local board, the trustees, and the holders and registered owners of the bonds.



§ 6-61-1006 - Signature on bonds.

Bonds shall be executed by the manual or facsimile signature of the chair and secretary of the board of trustees of a technical college or a community college. In case any of the officers whose signatures appear on the bonds shall cease to be an officer before the delivery date of the bonds, his or her signature shall nevertheless be valid and sufficient for all purposes.



§ 6-61-1007 - Interest on bonds.

The bonds shall be registrable as to principal and interest, and the bonds may be in such form and denominations, may have such date or dates, may mature at such time or times not exceeding thirty (30) years from their date of issuance, may bear interest payable on such dates and at such rate or rates not exceeding the maximum rate allowed by law, may be payable at such place or places within or without the State of Arkansas, may be subject to such terms of redemption in advance of maturity at such prices, including such premiums, and may contain such terms and provisions, all as the board of trustees of the technical college or the community college shall specify in the authorizing resolution or in the trust indenture authorized by § 6-61-1005.



§ 6-61-1008 - Sale of bonds.

(a) Bonds issued pursuant to this subchapter may be sold by negotiation or at public sale, as shall be determined by the board of trustees.

(b) If the bonds are sold by negotiation, the board of trustees is authorized to enter a bond purchase agreement upon such terms regarding discount and underwriting fees and at such interest rates as the board shall determine in the exercise of its reasonable discretion.

(c) If the bonds are sold at public sale, notice of such public sale shall be published in a newspaper of general circulation throughout the state at least twenty (20) days prior to the date of sale, and the sale of the bonds shall be awarded to the bidder whose bid results in the lowest net interest cost, taking into account any premium or discount contained in such bid.



§ 6-61-1009 - Liability.

(a) The bonds shall be revenue bonds secured solely by the revenues pledged thereto, and in no event shall they be considered a debt for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

(b) No member of any board shall be personally liable for the notes or bonds or for any damages sustained by anyone in connection with contracts for loans or the construction of the buildings, unless it shall be made to appear that he or she has acted with a corrupt intent.



§ 6-61-1010 - Authority of Arkansas Higher Education Coordinating Board.

(a) The board of trustees shall not issue any bonds under the provisions of this subchapter unless, prior to the issuance of such notes or bonds, the board shall have obtained the advice of the Arkansas Higher Education Coordinating Board as to the economic feasibility of the particular project to be financed, in whole or in part, by those bonds.

(b) The board of trustees shall submit to the Arkansas Higher Education Coordinating Board information pertaining to the proposed project and other information deemed pertinent to, and requested by, the Arkansas Higher Education Coordinating Board.

(c) The Arkansas Higher Education Coordinating Board shall notify the board of trustees within thirty (30) days from the date the information is submitted to the state board of its advice with respect to the economic feasibility of the particular project.

(d) The advice of the Arkansas Higher Education Coordinating Board under this section shall not be binding on the board of trustees.

(e) The authority conferred upon the Arkansas Higher Education Coordinating Board by this section shall not extend to the feasibility of the bonds proposed to be issued by the board of trustees or to any of the terms, conditions, and provisions thereof, and this section shall not be construed to impair in any way the validity of any bonds issued by the board of trustees under this subchapter or to impair or affect in any way the obligations of the board of trustees or the rights of any holder or registered owner of the bonds.



§ 6-61-1011 - Authority of board of trustees -- Issuance of bonds.

(a) For the purpose of and in connection with the issuance of bonds, the board of trustees may execute such documents and enter into such agreements as it may deem necessary or proper in connection therewith.

(b) (1) Any agreement entered into by the board of trustees shall be binding in all respects upon the board of trustees and their successors from time to time in accordance with the terms and all of the provisions of the agreement.

(2) The terms and provisions shall be enforceable by appropriate proceedings at law or in equity, or otherwise, provided no mortgage or other lien shall be executed on any of the lands or buildings belonging to the State of Arkansas.



§ 6-61-1012 - Authority of board of trustees -- Financing a project.

The board of trustees is authorized and empowered to enter into the necessary contracts for the borrowing of all or any part of the funds that the board may determine will be required in connection with the financing of a project.



§ 6-61-1013 - Authority of board of trustees -- Refunding bonds.

(a) The board of trustees has the power to and is authorized to refinance, in whole or in part, from time to time, its valid outstanding obligations issued under this subchapter and any amendments hereto.

(b) (1) To that end, the board of trustees may issue refunding bonds.

(2) This power may be exercised successively, and any obligations which have once been refunded may thereafter from time to time be refunded.

(3) Refunding bonds shall be issued in the same manner as provided in this subchapter for original obligations.



§ 6-61-1014 - Authority of board of trustees -- Use of available funds.

The board of trustees is authorized to utilize any funds available to finance temporarily all or any part of the project and to make reimbursement of the funds from the proceeds of the sale of any bonds issued to finance a project permanently.






Subchapter 11 - -- University of Arkansas at Fort Smith

§ 6-61-1105 - Model programs.

(a) The University of Arkansas at Fort Smith shall seek a systemic change in the current higher education model by realigning its programs to a model that meets the needs of an information-driven and technology-driven era.

(b) (1) Each educational program offered by the University of Arkansas at Fort Smith, whether certificate, associate, or bachelor's degree, will have clearly defined expectations of learners in terms of knowledge, skills, competencies, and capacities for further learning.

(2) Certification of mastery, competency, and demonstrated capacities for individual graduates to customer standards will be required, as opposed to outcomes measured solely by the number of courses taken, seat time, and grade point average.

(3) Students will be actively involved in the learning process, with curricula designed around fewer lectures and with more responsibility placed on the learner and groups of learners.



§ 6-61-1106 - Employment models.

In order to accommodate the development and delivery of curricula, the University of Arkansas at Fort Smith is hereby authorized to experiment with and to utilize employment models other than tenure such as the employment of new faculty on a twelve-month, forty-hour-week basis, with rewards for administrative staff and faculty based upon results.



§ 6-61-1108 - Sports programs.

(a) The University of Arkansas at Fort Smith's participation in intercollegiate athletic programs shall continue to be limited to basketball, volleyball, and spring sports, except as provided in subsection (b) of this section.

(b) The university may participate in an intercollegiate football program provided that state funds, either directly or indirectly, or funds derived from property taxes or student fees are not expended to support the program.






Subchapter 12 - -- Southwest Arkansas Higher Education Consortium

§ 6-61-1201 - Creation -- Duties -- Funding.

(a) There is created the Southwest Arkansas Higher Education Consortium, composed of Cossatot Community College of the University of Arkansas, National Park Community College, Henderson State University, Ouachita Technical College, Pulaski Technical College, Rich Mountain Community College, Southern Arkansas University, SAU-Tech, and South Arkansas Community College, to establish and utilize high bandwidth connectivity within the consortium.

(b) The consortium will provide a mixture of full-motion interactive video, compressed video, and ISDN video and data to member institutions.

(c) Funding will be allocated through the Henderson State University Fund and distributed by an executive council composed of one (1) representative per institution in the consortium.






Subchapter 13 - -- Productivity Enhancement for Undergraduate Higher Education Act

§ 6-61-1301 - Title.

This subchapter shall be known and may be cited as the "Productivity Enhancement for Undergraduate Higher Education Act".



§ 6-61-1302 - Findings.

The General Assembly finds that:

(1) Higher education productivity is a state, national, and international issue that impacts the ability of Arkansans to compete on the state, national, and global levels;

(2) Public institutions of higher education have a heightened duty for the efficient use and accountability for the expenditure of tax dollars;

(3) Incentive funding is often successful to encourage public institutions to improve efficiency, accountability, and outcomes;

(4) As applied to public institutions of higher education, incentive funding that encourages public institutions of higher education to maximize the efficiency of tax dollars and tuition receipts to improve outcomes for the students and the institution should improve the productivity of the public institutions; and

(5) A statewide coordinated plan that uses incentive funding to improve retention and graduation rates at public institutions of higher education is necessary to enhance productivity and empower Arkansans to compete in the global economy.



§ 6-61-1303 - Definitions.

As used in this subchapter:

(1) "Certificate-seeking student" means a student who is:

(A) Enrolled in courses for credit; and

(B) Recognized by the institution as seeking a formal award in a vocational program or an occupational program;

(2) "Completion rate for technical certificates" means the ratio of the number of first-time, full-time students who complete a technical certificate program in no more than five (5) consecutive semesters at the institution compared to the total number of first-time, full-time students who were enrolled at the institution in a technical certificate program five (5) semesters earlier, expressed as a percentage value;

(3) "Degree-seeking student" means a student who is:

(A) Enrolled in courses for credit; and

(B) Recognized by the institution as seeking a degree;

(4) "Full-time student" means an individual who:

(A) Is a student at a public institution of higher education;

(B) Is enrolled in a course of study leading to an associate's or bachelor's degree or completion of a technical certificate; and

(C) Is enrolled in at least twelve (12) semester hours or some other reasonable academic equivalent as defined by the Department of Higher Education;

(5) "Graduation rate for the two-year college" means the ratio of the number of first-time, full-time degree-seeking students who complete an associate degree in no more than three (3) years at the institution compared to the total number of first-time, full-time degree-seeking students who began at the two-year college as first-time, full-time degree-seeking students three (3) years earlier, expressed as a percentage value;

(6) "Graduation rate for the university" means the ratio of the number of first-time, full-time degree-seeking students who complete a baccalaureate degree at the institution in no more than six (6) years compared to the total number of first-time, full-time degree-seeking students who began at the university as first-time, full-time degree-seeking students six (6) years earlier, expressed as a percentage value;

(7) (A) "Institution" means a public institution of higher education.

(B) "Institution" includes universities and two-year colleges;

(8) "Institutional baseline" means the institution's average rate for the previous three (3) years in a category established under this subchapter that is eligible for incentive funding, expressed as a percentage value;

(9) "Retention rate for the two-year college" means the ratio of the number of first-time, full-time degree-seeking or certificate-seeking students who remain at the institution for the following semester compared to the total number of full-time degree-seeking or certificate-seeking students at the institution during the previous semester, expressed as a percentage value; and

(10) "Retention rate for the university" means the ratio of the number of first-time, full-time, degree-seeking students who continue from their freshman year at the institution to their second year at the institution compared to the total number of first-time, full-time, degree-seeking students who began at the institution as freshmen during the previous year, expressed as a percentage value.



§ 6-61-1304 - Creation -- Purpose.

(a) There is created the Productivity Enhancement for Undergraduate Higher Education Program to be administered by the Arkansas Higher Education Coordinating Board.

(b) The purpose of this program is to improve undergraduate education at public institutions of higher education by improving:

(1) The retention rates of first-year to second-year students; and

(2) The graduation rates.



§ 6-61-1305 - Base funding not impacted.

Nothing in this subchapter shall impact the base funding of an institution.



§ 6-61-1306 - Retention rate improvement incentives for two-year colleges.

A two-year college is eligible for incentive funding under this section if the retention rate for the two-year college is three percent (3%) more than the institutional baseline.



§ 6-61-1307 - Associate degree graduation rate improvement incentives for two-year colleges.

A two-year college is eligible for incentive funding under this section if the graduation rate for the two-year college is three percent (3%) or more than the institutional baseline.



§ 6-61-1308 - Technical certificate completion rate improvement incentives for two-year colleges.

A two-year college is eligible for incentive funding under this section if the completion rate for technical certificates is three percent (3%) or more than the institutional baseline.



§ 6-61-1309 - Retention rate improvement incentives for universities.

A university is eligible for incentive funding under this section if the retention rate for the university is three percent (3%) more than the institutional baseline.



§ 6-61-1310 - Graduation rate improvement incentives for universities.

A university is eligible for incentive funding under this section if the graduation rate for the university is three percent (3%) more than the institutional baseline.



§ 6-61-1311 - Duties of the Arkansas Higher Education Coordinating Board.

The Arkansas Higher Education Coordinating Board shall:

(1) Develop, implement, and administer the program as provided under this subchapter;

(2) Allocate any and all incentive funding that is appropriated for the program to each institution that qualifies in each category under this subchapter;

(3) Promulgate rules for the administration of this subchapter; and

(4) Report on the status of the program, including recommendations for any changes to the program, to the Legislative Council, the House Interim Committee on Education, and the Senate Interim Committee on Education no later than December 1 of each even-numbered year, beginning on December 1, 2008.



§ 6-61-1312 - Implementation Date.

This program shall be implemented on July 1, 2009.






Subchapter 14 - -- Common Course Numbering System

§ 6-61-1401 - Purpose.

The Arkansas Higher Education Coordinating Board, in collaboration with all state-supported institutions of higher education, shall implement a statewide common course numbering system that:

(1) Provides improved program planning;

(2) Increases communication among all delivery systems;

(3) Facilitates the transfer of students and credits between state-supported institutions of higher education; and

(4) Promotes consistency in course designation and identification.



§ 6-61-1402 - Courses included in the common course numbering system.

(a) (1) The Arkansas Higher Education Coordinating Board, in collaboration with all state-supported institutions of higher education, shall develop and approve a statewide common course numbering system for lower-division general education courses found within the Arkansas Course Transfer System.

(2) A state-supported institution of higher education that is not in full compliance with this subchapter shall not be eligible to accept state aid from the Higher Education Grants Fund Account on behalf of a student.

(b) (1) A course designated as an upper-division course level may be offered by any four-year state-supported institution of higher education and shall be characterized by a need for advanced academic preparation and skills that a student would be unlikely to achieve without significant prior coursework.

(2) Upper-division courses are not required to be included in the common course numbering system.

(c) A course designated as a lower-division course level may be offered by any state-supported institution of higher education.

(d) The common course numbering system shall include the thirty-five-hour general education core and major program prerequisites that are included in the state minimum core curriculum under § 6-61-231.



§ 6-61-1403 - Additions or alterations.

(a) The Director of the Department of Higher Education shall recommend to the Arkansas Higher Education Coordinating Board any additions or alterations to the common course numbering system.

(b) The board, with input from the Presidents Council, shall consider the recommended additions and alterations to the common course numbering system.

(c) The board may adopt or refuse to adopt suggested additions or alterations to the common course numbering system.



§ 6-61-1404 - Course listings.

Each state-supported institution of higher education shall include the common course numbers approved by the Arkansas Higher Education Coordinating Board in all:

(1) Course listings;

(2) Course documents;

(3) Catalogs;

(4) Websites; and

(5) Other published materials that designate course listings.



§ 6-61-1405 - Participation by institutions of higher education that are not state-supported.

An institution of higher education that is not state-supported may participate in the common course numbering system if the institution has approved courses listed in the state minimum core curriculum under § 6-61-231.



§ 6-61-1406 - Courses review.

The Department of Higher Education shall:

(1) Regularly schedule reviews of courses that are listed in the common course numbering system;

(2) Establish review procedures; and

(3) Adopt policies to carry out this section.



§ 6-61-1407 - Data collection.

(a) The Department of Higher Education shall adopt policies for the collection of data to ensure that all institutions of higher education that participate in the common course numbering system comply with this subchapter.

(b) The department shall determine the data to be collected and annually notify each participating institution of higher education in a timely manner.






Subchapter 15 - -- Electrical Energy Advancement Program

§ 6-61-1501 - Arkansas Statewide Energy Consortium.

(a) There is created the Arkansas Statewide Energy Consortium consisting of the:

(1) University of Arkansas, Fayetteville;

(2) University of Arkansas, Little Rock; and

(3) Arkansas State University, Jonesboro.

(b) (1) The consortium shall be headquartered at the University of Arkansas, Fayetteville, National Center for Reliable Electric Power Transmission.

(2) The University of Arkansas, Fayetteville, shall administer the Electrical Energy Advancement Program Fund.



§ 6-61-1502 - Electrical Energy Advancement Program Fund Board.

(a) The Electrical Energy Advancement Program Fund Board is created to make recommendations to the Arkansas Statewide Energy Consortium regarding the allocation of funds for the programs approved under this subchapter.

(b) The board is composed of sixteen (16) members as follows:

(1) (A) The executive director of the University of Arkansas, Fayetteville, National Center for Reliable Electric Power Transmission or the director's designee, who shall serve as chair of the board and represent the University of Arkansas, Fayetteville.

(B) The chair shall be a regular voting member with one (1) vote;

(2) Seven (7) of the members from the private electrical energy sector;

(3) Three (3) of the members from the United States Department of Energy national laboratories;

(4) The president of the Arkansas Science and Technology Authority or the president's designee;

(5) One (1) member who is designated by Arkansas State University;

(6) One (1) member who is designated by the University of Arkansas, Little Rock;

(7) The executive director of the Arkansas Economic Development Commission or the executive director's designee; and

(8) One (1) member who is designated by the Arkansas Public Service Commission.

(c) (1) Each private electrical energy sector member of the board shall:

(A) (i) Be from an organization that is:

(a) Involved in the generation, transmission, or distribution of electricity; or

(b) Engaged in the design or manufacturing of electrical equipment for the generation, transmission, distribution, or power conversion of electricity including electrified transportation.

(ii) An individual under this subdivision (c)(1)(A) shall have experience managing an organization that meets the description of this subdivision (c)(1)(A); and

(B) Have obtained at least an undergraduate degree from a four-year institution of higher learning in science or engineering.

(2) Each national laboratory member of the board shall:

(A) Be from a national laboratory group directly involved in the research and development of advanced technologies for the electric power grid; and

(B) Have obtained at least an undergraduate degree from a four-year institution of higher learning in science or engineering.

(d) (1) The chair shall seek nominations for the initial list of private electrical energy sector and national laboratory board members from:

(A) Each member of the board who is not from the private electrical energy sector or a national laboratory; and

(B) The Governor.

(2) From the recommendations, the chair will nominate the initial private electrical energy sector and national laboratory board members to the balance of the board for consideration and appointment to the board.

(e) (1) Except for the initial terms identified under this subsection, each private electrical energy sector and national laboratory board member shall serve a four-year term, with a maximum of two (2) consecutive four-year terms.

(2) The initial terms of the private electrical energy sector board members shall be as follows:

(A) One (1) member shall serve a one-year term;

(B) Two (2) members shall serve a two-year term;

(C) Two (2) members shall serve a three-year term; and

(D) Two (2) members shall serve a four-year term.

(3) The initial terms of the national laboratory board members shall be as follows:

(A) One (1) member shall serve a two-year term;

(B) One (1) member shall serve a three-year term; and

(C) One (1) member shall serve a four-year term.

(4) The chair shall determine the terms of the initial private and national laboratory members of the board.

(5) Each member may be reappointed from time to time thereafter to serve no more than a maximum of (8) consecutive years including his or her initial term.

(f) Successors to the initial private electrical energy sector and national laboratory board members shall be nominated by the chair upon recommendation by the board.

(g) Members of the board who are not private electrical energy sector or national laboratory board members shall serve at the pleasure of the entities where they are employed.

(h) (1) The chair shall call the first meeting of the board not less than three (3) months after funding is received in the Electrical Energy Advancement Program Fund.

(2) Subsequent meetings shall be held on the call of the chair and shall convene at the National Center for Reliable Electric Power Transmission.

(i) A quorum shall consist of not less than a majority of the voting membership of the board, and the affirmative vote of that number is necessary for the disposition of the board's business.

(j) (1) Members of the board shall receive no pay for services with respect to attendance at each regular or special meeting of the board.

(2) (A) However, if funds are appropriated for the purpose and subject to board approval, members are entitled to reimbursement under § 25-16-902 for each day the board is in session.

(B) Reimbursement is in an amount equal to the maximum daily allowance for meals and lodging paid as provided by law to a state employee for in-state travel plus mileage at the rate per mile provided by law for the reimbursement of mileage expense for state employees for travel from their homes to the place of the meeting and their return.

(k) The National Center for Reliable Electric Power Transmission shall provide staff for the board.



§ 6-61-1503 - Duties.

(a) (1) The Electrical Energy Advancement Program Fund Board shall make recommendations to the Arkansas Statewide Energy Consortium concerning the funding, funding ratios, and maximum amounts to be made available among the proposals and programs for:

(A) Competitive undergraduate scholarships for Arkansas residents in the field of electrical and electronic engineering at the member universities of the consortium, to be given in accordance with institutional guidelines; and

(B) Competitive graduate fellowships for master's and doctoral students in electrical and electronic engineering at member universities of the consortium, to be given in accordance with institutional guidelines with preference given to Arkansas residents.

(2) One-time project costs may include without limitation the cost of:

(A) Facilitating the hiring of new tenure-track faculty at each of the consortium member institutions to increase the capacity and expertise of each university to:

(i) Perform research; and

(ii) Successfully return that research to the classroom for the benefit of the entire consortium;

(B) Expediting economic development through research by providing startup funds for successful applicants;

(C) Continuing education programs to serve practicing engineers in the energy sector whose professional licensure or registration requires at least fifteen (15) hours of continuing education annually; and

(D) Collaborative research projects between and among the consortium member institutions.

(b) The board may base its recommendations for use of the funds on a proposal's:

(1) Technical merit;

(2) Potential impact on the state's economic growth; and

(3) Potential for strengthening the state's electrical energy education programs.

(c) (1) Annually by June 30, the board shall:

(A) Report its actions to the Governor; and

(B) Provide a copy of the report to the agencies included in the report's recommendations.

(2) The board may provide the report required under this subsection by electronic means or by a printed copy.

(d) The board shall promulgate rules to implement this section.









Chapter 62 - Property And Finances Of State Institutions

Subchapter 1 - -- General Provisions

§ 6-62-101 - Sale of water.

(a) (1) State-supported institutions of higher education are authorized to perform contracts with private persons, made and entered into prior to June 10, 1965, whereby the institutions have agreed to furnish surplus water to those persons from supplies owned by the institutions.

(2) However, state-supported institutions of higher education shall not make or enter into any new contract or renewal of an existing contract to furnish water to any private person from supplies owned by the institutions.

(3) Any such institution of higher education may cease to furnish water to any private person being furnished surplus waters if the board of the institution shall determine that the water is needed for the purposes of the institution.

(b) The provisions of this section shall not be applicable to the Agricultural Experiment Station or any other research facilities of the University of Arkansas.

(c) Any contract or renewal of a contract made and entered into in violation of the terms of this section shall be void.



§ 6-62-102 - Military training property and equipment.

(a) The governing board of each state educational institution has authority to:

(1) Enter into contracts for the use of property and equipment for military training purposes; and

(2) Enter into any mutually agreeable contract incidental thereto as may be required by federal law or regulations of the Secretary of the Army, Navy, or Air Force, or other federal officer or agency, for the care and safekeeping of such property and equipment, or for similar purposes; and

(3) Make reimbursement for such property and equipment.

(b) The cost of any bonds or security and reimbursements shall be paid from funds available for the operation of the institution or school district. This includes, but is not limited to, the authority to obligate any funds available, whether by appropriation or otherwise, for the purpose of executing bonds to secure the safekeeping and return of United States Government property issued in connection with military training purposes.



§ 6-62-103 - Endowment of chairs -- Attraction of exceptionally qualified academic and nonacademic personnel.

(a) (1) Private contributors to state-supported colleges and universities frequently designate their gifts for the purpose of endowing academic chairs or attracting personnel with exceptional qualifications.

(2) In order to appropriately compensate these individuals from private funds contributed for such purposes, special provisions for payments exceeding maximum authorized compensation levels are necessary.

(b) The board of trustees of any state-supported college or university in Arkansas may authorize salary or salary-related payments to individuals from funds contributed for such purposes which exceed the maximum for positions established by state law, subject to the limitations established in this section.

(c) In order for the board of trustees of any state-supported college or university to authorize additional payments as established in subsection (b) of this section, the individuals to receive the payments must be:

(1) Selected and recommended by the appropriate department;

(2) Approved by appropriate administrative personnel, the president, and the board of trustees; and

(3) (A) The holders of academic/research chairs endowed wholly or in part by contributions from sources other than public funds;

(B) Exceptionally qualified academic or nonacademic personnel; or

(C) Visiting academic/research faculty members for a specified period whose service is endowed or supported wholly or in part by contributions from sources other than public funds.

(d) All funds paid to any individual above the maximum established by law as authorized in this section must come from private contributions or from the proceeds from private contributions designated for such purposes.

(e) (1) The provisions of this section are supplemental to the fiduciary authority and powers of boards of trustees of public colleges and universities to expend funds as public trustees for the benefit of the institution to attract and retain exceptionally qualified academic and nonacademic employees.

(2) Nothing in this section shall prohibit or be construed to prohibit boards of trustees of public colleges and universities from authorizing salary or salary-related payments to exceptionally qualified academic or nonacademic personnel in excess of the maximum established by law or from approving or ratifying such payments previously made provided that the amount of any such payment above the maximum established by law and only such amount must come from private contributions or from the proceeds from private contributions designated for such purposes.



§ 6-62-105 - Private borrowing by institutions of higher education.

(a) (1) Upon approval of the board of trustees of a state-supported institution of higher education, the Department of Higher Education, and the Chief Fiscal Officer of the State, a state-supported institution of higher education may borrow funds determined by the board of trustees to be necessary to continue the operation of the state-supported institution of higher education from a private financial institution if the Revolving Loan Fund is insufficient, as certified by the Chief Fiscal Officer of the State, for a state-supported institution of higher education to participate in the fund.

(2) A state-supported institution of higher education shall not have outstanding loans in the aggregate under this section in excess of eighty-five percent (85%) of the total of the actual May and June general revenues distributed during the immediately preceding fiscal year to the state-supported institution of higher education.

(b) (1) The principal amount of the loans described in subsection (a) of this section shall be repaid from general revenues distributed to the state-supported institution of higher education during the months of May and June of the fiscal year in which the loans were obtained.

(2) All interest and other charges shall be paid from cash funds of the state-supported institution of higher education.

(c) (1) Notwithstanding subsections (a) and (b) of this section or § 19-4-705, the Chief Fiscal Officer of the State and the Director of the Department of Higher Education may authorize a state-supported institution of higher education to borrow funds from a private financial institution provided that the board of trustees of the state-supported institution of higher education certifies that borrowing funds from a private financial institution:

(A) Is required to continue essential operations of the state-supported institution of higher education into the following fiscal year; and

(B) Will be repaid not later than one hundred twenty (120) days after the start of the following fiscal year.

(2) The aggregate amount of funds borrowed from private financial institutions may not exceed the limits set in subsection (a) of this section.

(3) Upon repayment, the chief financial officer of the state-supported institution of higher education shall certify in writing to the Chief Fiscal Officer of the State and the director the:

(A) Date of the repayment; and

(B) Amount of the repayment.

(4) This subsection (c) shall expire on June 30, 2011.

(d) The Chief Fiscal Officer of the State shall promulgate rules and regulations necessary for the implementation of this section.



§ 6-62-106 - Uniform reporting of athletic expenditures.

(a) The Arkansas Higher Education Coordinating Board, with the assistance of the Division of Legislative Audit, is authorized and directed to establish uniform reporting and auditing to report athletic costs and revenues of each state-supported institution of higher education.

(b) Such reports shall be subject to annual review by the Legislative Joint Auditing Committee and shall be made public by the board.

(c) The uniform report shall include the following definitions:

(1) "Athletic expenditures" means all direct and indirect expenses, prorated if necessary, including salaries, all fringe benefits such as medical and dental insurance, workers' compensation, pension plans, tuition waivers, and any other costs associated with recruitment and retention of staff, travel, equipment, scholarships, meals, housing/dormitory, supplies, property and medical insurance, medical expenses, utilities, and maintenance of facilities related to all intercollegiate teams and spirit groups excluding bands; and

(2) "Income" means all direct income from gate receipts, revenues from related concession sales, advertising and media revenue, gifts from private donors, deposited and expensed by the athletic account, and any fees in addition to regular tuition and fees paid by students as approved for support of the intercollegiate athletic program pursuant to procedures prescribed by the board, and all transfers from other funds or accounts.

(d) The board shall report to the Legislative Council or the Joint Budget Committee the failure of an institution to report athletic costs and revenue utilizing the uniform report required by this section.

(e) All state-supported institutions of higher education shall report athletic costs and revenues utilizing the uniform report developed by the board by October 1 of each year.

(f) The board shall compile the reports and make them available to the Legislative Joint Auditing Committee and the public by November 1 of each year.



§ 6-62-107 - Reduction of state funds expended on remediation.

(a) As a condition for receiving state funds, all public two-year and four-year institutions of higher education shall report the following information by October 1 of each year to the Department of Higher Education in a format developed by the department in consultation with the institutions:

(1) The total direct and indirect costs of remediation for the previous academic year; and

(2) All sources of revenue, by amount and source, used to fund direct and indirect costs of all remedial courses and programs.

(b) The department shall develop a system to calculate the total amount of state funds spent on remediation of first-time entering freshmen students.

(c) The amount spent on remediation at public four-year educational institutions shall not exceed the amount spent as of the 1996-1997 school year.



§ 6-62-108 - Housing allowances.

The board of trustees of each state-funded, four-year university may approve a housing allowance not to exceed one thousand five hundred dollars ($1,500) per month for the president or the chancellor of the university. The allowance shall be in lieu of any state-owned housing provided for the presidents and the chancellors.



§ 6-62-109 - Annual certification of solvency.

(a) Annually, the board of trustees and the president or chancellor of each state-supported institution of higher education shall certify to the Chief Fiscal Officer of the State and the Legislative Council that as of December 31, sufficient appropriations and funds:

(1) Are available to meet all current and anticipated obligations for the current fiscal year as the obligations become due; or

(2) Will become available to meet all current and anticipated obligations for the current fiscal year as the obligations become due.

(b) The certification from each state-supported institution of higher education shall be:

(1) Signed by the chair of the board of trustees and the president or chancellor;

(2) Sent no later than February 28 or upon release of the previous year's audit by Legislative Audit to the Chief Fiscal Officer of the State and the Legislative Council; and

(3) Accompanied by the published annual financial statement for the preceding fiscal year approved by the board of trustees.






Subchapter 2 - -- Eminent Domain

§ 6-62-201 - Grant of power to certain colleges and universities -- Condemnation proceedings.

(a) (1) The right and power of eminent domain is granted to the Board of Trustees of the University of Arkansas and to the respective boards of trustees of Arkansas Tech University and University of Central Arkansas, hereinafter referred to as "state colleges," to condemn property whenever and wherever the acquisition of property is necessary for the use of the institutions.

(2) However, before this right and power are utilized in any individual case, the appropriate board of trustees shall exercise every reasonable effort to obtain the property in question at a reasonable price by negotiation, and the trial court shall so find.

(3) The power of eminent domain granted to the Board of Trustees of the University of Arkansas shall not be applicable to the acquisition of lands for Agricultural Experiment Stations of the University of Arkansas except in the county in which the main campus of the University of Arkansas is located.

(b) All suits for the condemnation of property under the provisions of this section shall be brought in the name of the Board of Trustees of the University of Arkansas or in the name of the respective boards of trustees of the other state colleges designated in subdivision (a)(1) of this section.

(c) (1) Before any suit may be instituted, it shall be necessary for the board of trustees to pass a resolution to the effect that the acquisition of the property sought to be condemned is necessary for the use and benefit of the public institution.

(2) The resolution shall also set forth the purpose for which the lands are to be condemned, the legal description of the lands, and the names of the owners, if known.

(d) (1) The procedure to be followed except as otherwise provided in this section, for the purposes of this section is that prescribed in §§ 18-15-301 -- 18-15-307, inclusive, for the exercise of eminent domain by municipal corporations and counties.

(2) It shall be no objection to the exercise of the power of eminent domain that the property to be condemned is a cemetery provided that the purpose for which the cemetery is being taken is for buildings, facilities, grounds, or other purposes necessary for the use and benefit of the public institution.

(e) (1) The board of trustees may request the prosecuting attorney of the district in which the lands sought to be condemned are located to initiate or assist in the legal proceedings instituted under this section.

(2) If so requested, it shall then be the duty of the prosecuting attorney to comply with the request of the board of trustees.

(3) It shall be the duty of the Attorney General, if requested, to represent the board of trustees on appeals taken to the Supreme Court from any such action instituted.






Subchapter 3 - -- Facilities -- Construction or Purchase

§ 6-62-301 - Construction of subchapter.

This subchapter shall be liberally construed to effectuate the purposes thereof.



§ 6-62-302 - Building construction, purchase, etc., authorized.

(a) Subject to and in accordance with the terms of this subchapter, the boards of trustees of the University of Arkansas, Arkansas State University, University of Central Arkansas, Henderson State University, Arkansas Tech University, and Southern Arkansas University, respectively, are authorized and empowered as public agencies of the State of Arkansas to:

(1) Construct buildings, structures, parking facilities, or other improvements which the board deems proper or suitable for the school and to purchase sites therefor, if necessary;

(2) Purchase for such purpose buildings already constructed and the tracts of land on which they are situated;

(3) Reconstruct, enlarge or repair, and equip any buildings or structures of the university, including, but not limited to, buildings or structures constructed or purchased under authority of this subchapter; and

(4) Purchase for such purposes and pay the expense of tearing down, removing to the school, reconstructing, and equipping houses, buildings, or structures.

(b) No board of trustees of such public institutions of higher education shall be required to obtain any prior review, consultation, approval, assistance, or advice from Arkansas Building Authority for projects undertaken based on the foregoing powers and authority. Provided, however, nothing in this subsection shall prevent any board of trustees of such public institutions of higher education from entering into an agreement with the authority to provide review, consultation, approval, assistance, or advice for such projects. However, public institutions of higher education exempt from project review, consultation, approval, assistance, or advice of the authority shall remain subject to other laws governing public works, including, without limitation, § 22-9-101 et seq. and § 19-4-1401 et seq.



§ 6-62-303 - Financing authority.

The board is authorized and empowered to enter into the necessary contracts for the borrowing of all or any part of the funds that the board may determine will be required in connection with the financing of the projects.



§ 6-62-304 - Temporary financing authorized.

The board is authorized to utilize any funds available to temporarily finance all or part of the projects and to make reimbursement of the funds from the proceeds of the sale of any notes or bonds issued to permanently finance the projects.



§ 6-62-305 - Bonds or notes -- Authorization to issue -- Pledge of revenues, funds, etc.

(a) In evidence of any loan of funds, the board of trustees is authorized and empowered to issue its negotiable interest-bearing notes or bonds with a specific pledge, for the payment of the principal and interest thereof, and the payment of agents' fees only, all or any part of the following:

(1) The gross tolls, fees, rents, and other charges to be derived as income from the project;

(2) Any surplus not pledged of the gross tolls, fees, rents, and other charges to be derived from other projects financed in whole or in part by bonds or notes issued by the board;

(3) Tuition and fees collected from its students;

(4) The gate receipts of athletic contests participated in by its teams; and

(5) Any funds received from the United States, or any department or agency thereof, pursuant to any act of Congress, providing for grants or payments to educational institutions in connection with, or in anywise pertaining to, the financing of the accomplishing of the authorities and powers set forth in § 6-62-302.

(b) In regard to the funds referred to in subdivision (a)(5) of this section, the board is authorized to take such action, comply with such terms and conditions, and execute such agreements as may be necessary to apply for, receive, pledge, or use such funds for the above specified or any other lawful purpose.

(c) One (1) series of bonds may be issued for more than one (1) project and the revenues therefrom pledged for the payment of the bonds.



§ 6-62-306 - Bonds or notes -- Issuance on advice of Arkansas Higher Education Coordinating Board.

(a) The boards of trustees of the University of Arkansas, University of Central Arkansas, Henderson State University, Arkansas State University, Arkansas Tech University, and Southern Arkansas University, hereinafter referred to as the "board of the institution involved", shall not issue any notes or bonds under the provisions of this subchapter for any of the purposes authorized by this subchapter, unless prior to the issuance of such notes or bonds, the board of the institution involved shall have obtained the advice of the Arkansas Higher Education Coordinating Board as to the economic feasibility of the particular project to be financed, in whole or in part, by those notes or bonds.

(b) The board of the institution involved shall submit to the Arkansas Higher Education Coordinating Board information pertaining to the proposed project concerning existing and proposed buildings, improvements, equipment, and facilities of the institution involved; finances, revenues, appropriations, and cash funds of the institution involved; and enrollment, housing, and other information deemed pertinent to and requested by the Arkansas Higher Education Coordinating Board to enable the board to determine the feasibility of the project.

(c) The Arkansas Higher Education Coordinating Board shall notify the board of the institution involved, within thirty (30) days from the date the information is submitted to the board, of the board's advice with respect to the economic feasibility of the particular project.

(d) The advice of the Arkansas Higher Education Coordinating Board under this section shall not be binding on the board of the institution involved.

(e) (1) This section shall not be construed to deprive, transfer, limit, or in any way alter or change any of the powers vested in the board of the institution involved under existing constitutional and statutory provisions.

(2) Furthermore, the authority conferred upon the Arkansas Higher Education Coordinating Board by this section shall not extend to the feasibility of the notes or bonds proposed to be issued by the board of the institution involved or to any of the terms, conditions, and provisions thereof, and this section shall not be construed to impair in any way the validity of any notes or bonds issued by the board of the institutions involved under this subchapter or impair or affect in any way the obligations of the board of the institution involved or the rights of any holder or registered owner of the notes or bonds.



§ 6-62-307 - Bonds or notes -- Execution.

(a) The notes or bonds shall be executed by the president or chair and secretary of the board.

(b) The coupon attached to the bonds may be executed by the facsimile signature of the president or chair.

(c) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before delivery, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until the delivery.



§ 6-62-308 - Bonds or notes -- Terms and conditions.

(a) The notes or bonds shall be payable at such time or times and at such place or places, shall be in such form and denominations, may be subject to such terms of redemption, with or without a premium, shall bear such rate or rates of interest, shall be payable annually or semiannually, and shall be sold for such price and in such manner, as the board of trustees by resolution shall determine.

(b) In the resolution, the board of trustees may provide for the initial issuance of one (1) or more bonds aggregating the principal amount of the entire issue and may, in the resolution, make such provisions for installment payments of the principal amount of the bonds as it may consider desirable and may provide for the making of the bonds payable to bearer or otherwise, registrable as to principal or as to both principal and interest and where interest accruing thereon is not represented by interest coupons for the endorsement of payment of interest on the bonds.

(c) The board of trustees may make provision in the resolution for the manner and circumstances in which and under which the bonds may, in the future at the request of the holders thereof, be converted into bonds of smaller denomination, which bonds of smaller denomination may in turn be either coupon bonds or bonds registrable as to principal or registrable as to principal and interest.



§ 6-62-309 - Bonds or notes -- Liability.

(a) The bonds or notes shall be general obligations only of the board of trustees, and in no event shall they be considered a debt for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

(b) No member of any board shall be personally liable for the notes or bonds, or for any damages sustained by anyone in connection with contracts for loans or the construction of the buildings, unless it shall be made to appear that he or she has acted with a corrupt intent.

(c) Upon a determination of the board of trustees that a reallocation of resources is necessary for the purposes of preventing a default on its indebtedness, the board of trustees has specific authority to transfer funds between and among campuses, divisions, and other budgetary units of its institution of higher education. Upon exercising the authority to reallocate resources as provided by this section, the board of trustees shall report the reasons for and the details of such reallocations to the Legislative Council or Joint Budget Committee immediately thereafter.



§ 6-62-310 - Bonds or notes -- Related agreements authorized.

(a) For the purpose of obtaining any loan or carrying out any condition imposed by the original purchaser of the notes or bonds in connection with any loan, the board of trustees may execute such documents and enter into such agreements as it may deem necessary or proper in connection therewith, including, but without limiting the generality of the foregoing, any agreement relating to:

(1) The maintenance of a maximum percentage of occupancy of buildings;

(2) The imposition of minimum rates for occupancy or use adequate to provide for the payment of the principal of and interest on any notes or bonds;

(3) (A) The priority of the lien of notes or bonds on the gross tolls, fees, rents, other charges, surplus not pledged of gross tolls, fees, rents, and other charges, activity fees and gate receipts of athletic contests, and other revenues of whatever nature authorized to be pledged to the payment of the principal of and interest on the notes or bonds.

(B) It is the intention of this subdivision that the board of trustees, in any resolution authorizing the issuance of a particular series of notes or bonds, may provide that subsequent series of notes or bonds payable from the tolls, fees, rents, activity fees, and gate receipts pledged to the particular issue authorized by the resolution may not be issued, that subsequent series of notes or bonds shall be subordinate as to lien, or that subsequent series of notes or bonds shall enjoy parity of lien upon such conditions and restrictions as may be inserted by the board of trustees in the authorizing resolution; and

(4) The deposits in banks and the manner of withdrawal of revenues for payment of the principal of and interest on the notes or bonds and the deposits in banks and the manner of withdrawal of the proceeds of the sale of notes or bonds.

(b) (1) Any agreement entered into by the board of trustees shall be binding in all respects upon the board of trustees and their successors from time to time in accordance with the terms and all of the provisions of the agreement.

(2) The terms and provisions shall be enforceable by appropriate proceedings at law or in equity, or otherwise, provided no mortgage or other lien shall be executed on any of the lands or buildings belonging to the State of Arkansas.



§ 6-62-311 - Rents, tolls, fees, etc. -- Rules and regulations authorized.

The board of trustees is further authorized and empowered to fix the rents, tolls, fees, other charges, activity fees, and gate receipts of athletic contests and to make and to enforce the rules and regulations with reference to or in connection with any building or structure authorized to be constructed, reconstructed, enlarged, repaired, or equipped and with reference to the use thereof as the board of trustees may deem desirable for the welfare of the institution or its student body.



§ 6-62-312 - Valid outstanding obligations -- Refinancing or refunding -- Cancellation.

(a) Any board of trustees has the power and is authorized to refinance, in whole or in part, from time to time, its valid outstanding obligations issued under Acts 1933, No. 47 [repealed], or Acts 1939, No. 14 [repealed], or issued under this subchapter and any amendments hereto.

(b) (1) To that end, the board may issue negotiable refunding notes or refunding bonds.

(2) This power may be exercised successively, and any obligations which have once been refunded may thereafter from time to time be refunded.

(3) They shall be issued upon the same terms and conditions as provided in this subchapter for original obligations.

(4) They shall be secured in the same manner and to the same extent as provided in this subchapter for original obligations.

(5) They shall be obligations only of that board of trustees, and in no event shall they be considered a debt for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

(6) They may be exchanged for the outstanding obligations to be refunded, or they may be sold for cash and the proceeds used to pay them, or part may be exchanged and part may be sold.

(c) The outstanding obligations refunded shall be cancelled and destroyed contemporaneously with the delivery of the refunding obligations, except as follows:

(1) If required by any agreement with the parties to whom the refunding obligations are to be delivered, the obligations refunded may be kept intact uncancelled until the refunding obligations and interest have been paid in full, whereupon they shall forthwith be cancelled and destroyed; each obligation so kept intact is to be stamped with a legend to the effect that the obligation has been refunded pursuant to this subchapter.

(2) If the obligations to be refunded are redeemable before maturity and have been duly called for payment in accordance with their terms, the refunding obligations may be executed and deposited with an escrow agent designated by the board of trustees, which escrow agent shall be a bank or trust company whose trust funds are secured in the manner provided by the national or state banking laws and regulations thereunder, under an agreement with the escrow agent to deliver them to the purchaser on payment of the purchase price in full and in cash at least five (5) days before the redemption date of the obligations called and to remit promptly the proceeds to the paying agent of the outstanding obligations for payment thereof, provided that the board shall deposit with the escrow agent for delivery also to the paying agent any additional funds required to make payment in full of the principal of and interest on and paying agent's fees of the bonds so called for redemption. When the outstanding bonds have been paid, they shall be cancelled and destroyed.



§ 6-62-313 - State agency for participation in federal grant programs.

(a) The Arkansas Higher Education Coordinating Board is designated as the state agency of the State of Arkansas for the purpose of participating in the grant program under 20 U.S.C. § 1132a et seq., as enacted and now existing or as subsequently amended, supplemented, or implemented, which is herein referred to as the "federal act".

(b) In addition to its presently existing authority, powers, and duties, the board is authorized, empowered, and directed to prepare and submit to the commissioner, who is referred to and identified in the federal act, a state plan for participation in the grant program under 20 U.S.C. § 1132a et seq. and, upon the approval of the state plan by the commissioner, to administer the plan and otherwise to do, or cause to be done, all things and acts of every nature whatever necessary or desirable:

(1) In meeting and complying with all requirements of the federal act, regulations under and pursuant to the federal act, and of the departments and agencies of the United States administering the federal act;

(2) In administering the state plan; and

(3) In obtaining and utilizing, or causing to be utilized, all grants, funds, and benefits to which the State of Arkansas is entitled under the federal act.

(c) (1) This section shall be liberally construed so that all institutions of higher education, as referred to and defined in the federal act, receive fully and promptly all benefits conferred and intended by the federal act and this section and that the intended public benefits and purposes be achieved and accomplished. To this end, the enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.

(2) This section shall be liberally construed as being supplemental to any existing purposes and powers of the board so as to accomplish in the most expeditious and efficient manner the purposes and intent of the federal act in this state.



§ 6-62-314 - Construction project exemption.

The following state-supported institutions of higher education shall be exempt as allowed by § 19-4-1415(b)(5) for construction projects exceeding five million dollars ($5,000,000) if they have adopted policies and procedures in compliance with state law involving the awarding and oversight of the contracts for design and construction services:

(1) Henderson State University;

(2) Southern Arkansas University -- Magnolia;

(3) University of Central Arkansas;

(4) Mid-South Community College;

(5) National Park Community College; and

(6) Northwest Arkansas Community College.






Subchapter 4 - -- Facilities -- Use

§ 6-62-401 - Use by employees to conduct work for private compensation.

(a) The boards of trustees of the state institutions of higher learning are authorized to grant permission to employees of those institutions to conduct, on and in campus facilities, certain outside work for private compensation as described below which are to be engaged in only after they have discharged fully their employment responsibilities to those institutions.

(b) However, in each instance where permission is granted, the governing board shall have the nondelegable duty to make express findings of fact that:

(1) The activity in question involves no conflict of interest with the mission and purpose of the institution itself; and

(2) The activity proposed would bring to the campus a significant number of persons who are potentially future students who might tend to enroll on that campus as a result of their exposure to its facilities and its personnel while engaged in this activity; and

(3) The contemplated activity will, as a part thereof, generate funds to be paid to the state institution for housing, meals, and for the use of other institutional resources which will produce significant revenues in support of the auxiliary functions of the particular campus serving its enrolled students.

(c) (1) Each permission granted by a board of trustees pursuant to the findings of fact stated in subsection (b) of this section shall, with those findings of fact, be reduced to writing by the board of trustees and shall include a statement of charges to be paid to the state institution by the employee as the direct and indirect costs associated with operating and maintaining the facilities which will be temporarily devoted to the particular activity conducted by that employee.

(2) The charges shall be paid promptly, by the employee or by the participants at the direction of the employee, to the state institution.

(d) In conducting an activity permitted under this section, the employee shall make known in all advertising and other publicity involving the activity that participants are contracting with that employee and not with the institution and that the institution and the State of Arkansas do not assume any contractual obligations for the conduct of the employee's activity.

(e) (1) Each employee who is authorized under the provisions of this section to engage in outside work for private compensation on or in campus facilities shall, within a reasonable period of time after completion of the employment, submit a complete financial report relating to the employment to the chief financial officer of the institution.

(2) On an annual basis, the chief financial officer of the institution shall submit to the governing board a summary of all such financial reports received by him or her.






Subchapter 5 - -- Trust Conveyances

§ 6-62-501 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Any tax-supported institution of higher learning" includes the University of Arkansas, University of Central Arkansas, Henderson State University at Arkadelphia, Arkansas Tech University, Arkansas State University at Jonesboro, and Southern Arkansas University at Magnolia, together with their respective branches and departments wherever located in the State of Arkansas, and any other institution offering courses in education beyond the twelfth grade of the public school system and supported primarily by appropriations from state funds;

(2) "Institution" refers to each of the tax-supported institutions of higher learning; and

(3) "Property" includes lands, buildings, and other property, real or personal, tangible or intangible.



§ 6-62-502 - Trust conveyances authorized.

Property may be conveyed to the State of Arkansas in trust for any tax-supported institution of higher learning within the state, which property shall be held by the state, subject to the terms of the conveyance, for and on behalf of the institution for whose benefit the conveyance shall have been made.



§ 6-62-503 - Acceptance of conveyance -- Administration.

(a) Acceptance of the conveyance by the State of Arkansas shall be evidenced by proclamation of the Governor.

(b) A copy of the proclamation certified by the Secretary of State shall be filed for record in the county or counties in which the real property is located.

(c) Upon acceptance of the conveyance, administration of the property shall be through the governing board of the particular institution for whose benefit the conveyance shall have been made.



§ 6-62-504 - Title -- Encumbrances.

(a) The State of Arkansas shall take and hold title to any such lands, buildings, and other real property in fee simple or subject to existing encumbrances.

(b) However, the state shall not be required to discharge any encumbrance from funds other than those received from the administration of the property.



§ 6-62-505 - Status of property as that of private person.

Subject to any restrictions which may be provided in the instrument of conveyance, property so conveyed to the State of Arkansas in trust for any tax-supported institution of higher learning within the state may be sold, leased, rented, subjected to mortgage indebtedness, and dealt with generally by the appropriate governing board in the same manner as the property of any private person.



§ 6-62-506 - Tax exemption.

All property so conveyed to the State of Arkansas shall be deemed property owned by the state exclusively for a public purpose and shall be exempt from taxation.



§ 6-62-507 - Income from property.

(a) All income derived from the administration of any such property shall be deposited in a separate account appropriately designated and shall inure to the benefit of and be used solely for the institution for whose benefit the conveyance shall have been made.

(b) Income derived from any such property shall not be charged against any appropriation which, except for a conveyance to the State of Arkansas, would otherwise have been made for the institution for whose benefit the conveyance shall have been made.






Subchapter 6 - -- Transfer or Lease of Property

§ 6-62-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Bank funds" means any funds of a board that are neither appropriated from the State Treasury nor required to be deposited in the State Treasury;

(2) "Board" means the board of trustees of either the University of Arkansas, Arkansas State University, the University of Central Arkansas, Henderson State University, Arkansas Tech University, or Southern Arkansas University;

(3) "Lease agreement" means an agreement between an owner and a board pursuant to which the owner leases or subleases, or agrees to lease or sublease, property to the board;

(4) "Owner" means a person or group of persons to whom a board makes a transfer of property in accordance with the provisions of this subchapter. No member of the board shall have any interest, direct or indirect, in the owner;

(5) "Person" means a natural person, a firm, a general partnership, a limited partnership, an association, a corporation, or a public body;

(6) "Property" means any buildings or structures, utilities, on-site and off-site improvements, and other appurtenances and improvements, including the land upon which the building or structure is located, and undivided interests in any such property; and

(7) "Transfer" means to sell or to lease, as lessor or lessee.



§ 6-62-602 - Transfer and lease authorized.

Subject to and in accordance with the provisions of this subchapter and in addition to any other statutory or inherent authority of a board, any board is authorized to transfer and simultaneously enter into a lease agreement concerning any property.



§ 6-62-605 - Execution of contracts.

Boards are authorized to execute all contracts and legal instruments necessary and convenient to effectuate the transfers and the transactions herein authorized.



§ 6-62-606 - Exemption from compliance with certain state and local laws -- Review by Arkansas Building Authority.

(a) A board and an owner proceeding under this subchapter shall be exempt from compliance with all municipal and county land use restrictions, including, without limitation, zoning laws and requirements for obtaining building permits.

(b) In proceeding under this subchapter, it shall not be necessary for the board to comply with any other laws relating to the procurement, disposal, or leasing of property, including, without limitation, laws concerning the appointment of appraisers in connection therewith, laws restricting the obligation of funds for construction, and laws dealing with the improvement of historic structures, except that the transfer and the lease agreement shall be subject to the review and approval of Arkansas Building Authority.



§ 6-62-607 - Right to mortgage or encumber property -- Right to cure default.

(a) The transfer of any property shall authorize the owner to mortgage or otherwise encumber the property.

(b) However, the board shall retain the right to cure any default of the owner that could result in loss of possession by the owner, including a default in the payment of property taxes owed by such owner.



§ 6-62-608 - Resolution authorizing transfer and lease.

(a) Before proceeding with any transfer, the board shall first determine, by resolution adopted at a legal meeting of the board:

(1) That the property proposed for transfer continues to be needed in the operation of the university; and

(2) That it is in the best interest of the university to transfer the property and use it as lessee under a lease agreement as provided in this subchapter.

(b) The resolution shall designate one (1) or more persons to act on behalf of the board to negotiate with potential owners concerning the terms of the transfer and lease agreement for the property described in the resolution.



§ 6-62-609 - Negotiations -- Terms of transfer.

(a) Subject to any requirements or limitations specified in the resolution, the persons so designated by the board shall proceed to negotiate with one (1) or more potential owners the transfer and lease agreement concerning the property described in the resolution.

(b) The transfer may be either for cash or on credit upon such terms and conditions and with such security as shall be approved by the board.

(c) The transfer price shall be an amount equal to not less than the fair market value of the property, determined as provided in § 6-62-610.

(d) The rent to be paid by the board under the lease agreement shall be not more than the fair market rental of the property, determined as provided in § 6-62-610.

(e) All terms of the transfer and lease agreement shall be subject to the approval of the board.



§ 6-62-610 - Boards of appraisers -- Determination of fair market value and fair market rental.

(a) The fair market value and fair market rental of the property shall be determined by a board of qualified professional appraisers, consisting of one (1) appraiser appointed by the board, one (1) appraiser appointed by the owner, and one (1) appraiser appointed by the Governor.

(b) In determining fair market rental, the board of appraisers shall give consideration to any improvements or additions to the property which the owner is obligated to make.

(c) (1) If any two (2) of the appraisers agree on the fair market value or the fair market rental, this appraisal shall be taken as conclusive.

(2) If two (2) of the appraisers are unable to agree on either the fair market value or the fair market rental, the fair market value or fair market rental shall be determined by adding the fair market value or the fair market rental as determined by each of the three (3) appraisers and dividing the total by three (3).

(d) Each member of the board of appraisers shall, before entering upon his or her duties, make and subscribe, in duplicate, an affidavit that he or she is not in any manner interested either directly or indirectly in either the transfer of or lease agreement concerning said property and that he or she will well and truly, according to the best of his or her ability, appraise the fair market value or the fair market rental of the property in accordance with the provisions of his or her appointment.

(e) Copies of each instrument appointing an appraiser, copies of each affidavit of an appraiser, and copies of each appraisal made shall be filed with the board and with the owner.

(f) Each appraiser shall be entitled to reasonable compensation for his or her services and to reimbursement of his or her reasonable and necessary expenses incurred in connection with his or her services.

(g) (1) The board shall have the responsibility of paying the appraiser appointed by it.

(2) The owner shall have the responsibility of paying the appraiser appointed by it.

(3) The charges of the appraiser appointed by the Governor shall be shared equally by the board and the owner.



§ 6-62-611 - Agreement for transfer and lease of property -- Instruments of conveyance -- Title insurance.

(a) (1) Upon completion of the determination of the fair market value and the fair market rental of the property, the board may enter into an agreement with the owner for the transfer of, which may be by lease from the board, as lessor, to the owner, as lessee, and lease agreement concerning the property.

(2) The agreement may provide that the owner will make improvements or additions to the property subject to the inspection and approval of all improvements and additions to the property by Arkansas Building Authority.

(b) Thereafter, as part of a simultaneous transaction, the board shall cause to be delivered to the owner appropriate instruments of conveyance to transfer the property to the owner, and the owner and the board shall enter into a lease agreement concerning the property.

(c) The instruments of conveyance shall contain such warranties and covenants of title as the parties shall have agreed to, and the board may furnish the owner title insurance or a commitment for title insurance.



§ 6-62-612 - Lease agreement -- Repurchase of property.

(a) Except as otherwise provided in this subchapter, the lease agreement may be for such term and may contain such covenants and provisions to which the parties agree.

(b) (1) The board's obligations under the lease agreement and under any other contract entered into pursuant to this subchapter shall be obligations only of the board, and in no event shall they constitute obligations for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

(2) No member of the board shall be personally liable to perform any obligations under the lease agreement or under any other contract entered into pursuant to this subchapter or for any damages sustained by any person in connection with the lease agreement, any other contract entered into, or any actions taken pursuant to this subchapter unless he or she shall have acted with a corrupt intent.

(c) The lease agreement or any other contract entered into pursuant to this subchapter may provide that the obligations of the board are limited obligations payable solely from bank funds, or it may provide that the board's obligations are general obligations payable from any funds, including appropriated funds, available to the board.

(d) The lease agreement shall not pledge to the payment of rent any funds appropriated or to be appropriated from the State Treasury.

(e) To the extent that the obligations of the board are general obligations, the lease agreement or any other contract shall expressly provide that these obligations are subject to appropriations and that these obligations either terminate, or are subject to termination at the option of the board, not later than the end of each biennial period of the state.

(f) (1) The lease agreement may give the board an option, a right of first refusal, to repurchase the property covered by the lease agreement, or a portion thereof, for a purchase price equal to not less than its fair market value at the time the option is exercised, determined as provided in § 6-62-610, and upon such other terms and conditions as provided therein.

(2) If the lease agreement provides for a purchase option, the board is authorized, upon determination of the repurchase price, to repurchase the property or to contract for the repurchase of the property.



§ 6-62-613 - Bank funds.

(a) All moneys received by a board as consideration for the transfer of property, whether in the form of payment of the principal of or interest on the purchase price for property sold, rent for property leased or in any other form, and all investment earnings thereon, are specifically declared to be bank funds.

(b) Such moneys shall not be deposited in the State Treasury but shall be deposited in accounts of the board in one (1) or more banks selected by the board.

(c) (1) Such moneys may be used for any lawful purpose specified by the board without the necessity of legislative authorization or voucher examination and approval under §§ 19-4-801 et seq.

(2) However, no part of the moneys shall ever be used to pay current operating expenses of the university other than in connection with the property for which such moneys were received.

(d) The board may invest and reinvest all or part of such moneys. Such investments and expenditures shall be subject to audit as provided by law.






Subchapter 7 - -- Arkansas College Savings Bond Act

§ 6-62-701 - Title.

This subchapter may be referred to and cited as the "Arkansas College Savings Bond Act of 1989".



§ 6-62-702 - Legislative findings and declaration of public necessity.

The General Assembly hereby finds:

(1) The availability of higher educational opportunities for families in the state with school-age children has become increasingly necessary in order to preserve and protect the health, welfare, and prosperity of the state and its citizens and the increasing competitiveness and technological sophistication of today's products, services, and markets and the growing importance of our dynamic economy requires a highly educated and well-trained work force in order for the state to preserve, protect, and promote employment opportunities;

(2) A strong system of higher education has been and will continue to be not only a wellspring for the enhancement of the state's cultural well-being, but also a substantial contributing factor to the growth of the state's economy by stimulating the development of new products and services, and the ability of families who are residents of the state to provide the means to afford the cost of higher education for the children in the family is a matter of highest concern to those families;

(3) The state has made a substantial investment in higher education through direct support of public higher education through appropriations, grants, subsidies, and loans, through support of student assistance, and its citizens, and through charitable and philanthropic support to public and private institutions of higher education from individuals and organizations within the state. As a result of this investment, the state has a major financial interest in assisting families in providing themselves with the means to bear the cost of higher education;

(4) In recent years tuition and other costs such as required fees and charges, room and board, and similar expenses have increased at rates in excess of the average inflation rate, while available sources of student assistance have not kept pace with those costs. Families have not found convenient and simple methods to make secure investments which meet the rising cost of higher education. The state would benefit from a program which would decrease families' reliance on borrowed funds and increase their opportunity to invest and save to meet college expenses;

(5) There is a growing need for the state to undertake projects to renew and expand the state's higher education facilities and physical plant, including the construction, repair, expansion, and renewal of various education facilities, and to provide for the acquisition of teaching and research equipment and library assets;

(6) As a consequence of the importance to the state in providing an appropriate vehicle for state residents in which to invest for the cost of higher education at a time when there is a present and growing need for the state to finance major improvements for its state institutions of higher education, an opportunity exists to address those combined and interrelated objectives of the state through a program which provides for the financing of a portion of the state institutions' higher education needs through a financing program also designed to meet the needs of families who desire a suitable investment to provide against the rising cost of higher education; and

(7) The General Assembly therefore finds that the public policies and responsibilities of the state as set out in this section cannot be fully obtained without the use of public financing and that such public financing can only be provided by the adoption of this subchapter by the General Assembly and its approval by the electors of the state.



§ 6-62-703 - Definitions.

In this subchapter, unless the context otherwise requires:

(1) "Authority" means the Arkansas Development Finance Authority;

(2) "Cost of higher education" shall include, but not be limited to, the cost of tuition, room and board related to instruction, books, laboratory materials, tools, and other supplies necessary and related to a course of instruction at an institution of higher education;

(3) "Debt service" means principal, interest, and redemption premiums, if any, and trustees' and paying agents' and like servicing fees relative to the bonds;

(4) "Develop" means to construct, acquire by purchase or, as set forth herein, by eminent domain, install or equip any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, real, personal, or mixed;

(5) "Institution of higher education" means any public university, college, technical college, and community college now or hereafter established or authorized by the General Assembly or any nonpublicly supported not-for-profit college or university;

(6) "Person" means any individual, partnership, or corporation, or any county, municipality, or school district of the State of Arkansas, or agency thereof, or any agency of the State of Arkansas;

(7) "Project" means any lands, buildings, improvements, machinery, equipment, or other property, real, personal, or mixed, or any combination thereof, developed in pursuance of all or any of the purposes of this subchapter;

(8) "Project costs" means all or any part of the costs of developing any project hereunder, costs incidental or appropriate thereto, and costs incidental or appropriate to the financing thereof, including, without limitation, capitalized interest, appropriate reserves and fees and costs for engineering, legal, and other administrative and consultant services;

(9) "State" means the State of Arkansas;

(10) "State board" means the Arkansas Higher Education Coordinating Board; and

(11) "State institution of higher education" means any public university, college, technical college, and community college now or hereafter established or authorized by the General Assembly.



§ 6-62-704 - Construction.

(a) This subchapter shall be liberally construed to accomplish the purposes hereof. This subchapter shall constitute the sole authority necessary to accomplish the purposes hereof, and to this end it shall not be necessary that the provisions of other laws pertaining to the development of public facilities and properties and the financing thereof be complied with.

(b) This subchapter shall be interpreted to supplement existing laws conferring rights and powers upon the Arkansas Development Finance Authority and the Arkansas Higher Education Coordinating Board, and the rights and powers set forth herein shall be regarded as alternative methods for the accomplishment of the purposes of this subchapter.



§ 6-62-705 - Power and duties of Arkansas Development Finance Authority and Arkansas Higher Education Coordinating Board.

(a) The Arkansas Development Finance Authority and the Arkansas Higher Education Coordinating Board, jointly, in addition to powers conferred under other laws, shall have the power under this subchapter to:

(1) Provide loans from bond proceeds to state institutions of higher education, including technical colleges, community colleges, or agencies and instrumentalities of the state for payment of project costs;

(2) Construct or cause to be constructed with proceeds of the bonds or loans by the authority and the state board, lease as lessee, and in any manner acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange, mortgage, or lend with respect to all or any part of any project;

(3) Acquire, own, hold, use, exercise, sell, mortgage, pledge, hypothecate, and in any manner to dispose of franchises, rights, privileges, licenses, rights-of-way, and easements necessary, useful, or appropriate for the exercise of the powers or implementation or the purposes set forth in this subchapter;

(4) Sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of any project or other properties, tangible or intangible, including, without limitation, franchises, rights, privileges, licenses, rights-of-way, and easements;

(5) Have and exercise the right of eminent domain for the purpose of acquiring lands, the fee title thereto or any easement, right-of-way, or other interest or estate therein, for projects or portions thereof, by the procedure now provided for condemnation by railroads by §§ 18-15-1201 -- 18-15-1207;

(6) Make or accept gifts or grants of moneys, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other property, real or personal or mixed;

(7) Make any and all contracts necessary or convenient for the exercise of the powers or implementation of the purposes set forth in this subchapter;

(8) Fix, regulate, and collect rates, fees, rents, or other charges for the use of any properties or services furnished by the authority or the state board;

(9) Require audits of any or all accounts related to construction, operation, or maintenance of any project funded by this subchapter;

(10) Take reasonable actions necessary to ensure that debt service requirements are met; and

(11) Take such other action as may be appropriate to accomplish the purposes of this subchapter.

(b) The state board and the authority are authorized to promulgate rules and regulations with respect to their powers and duties pursuant to this subchapter.



§ 6-62-706 - Financial resources or financial aid or assistance.

(a) The Arkansas Development Finance Authority, with the assistance of the Arkansas Higher Education Coordinating Board, shall develop and implement an educational program with marketing strategies designed to inform parents of the options available for financing a college education and the need to accumulate financial resources necessary to pay for a college education.

(b) In evaluating the financial situation of a student, proceeds of bonds or accumulated bonds and interest in an amount not in excess of five thousand dollars ($5,000) annually for undergraduate students, and not in excess of seven thousand five hundred dollars ($7,500) for postgraduate students shall not be deemed a financial resource of or a form of financial aid or assistance to such student, for the purposes of determining the eligibility of such student for any scholarship, grant, or monetary assistance awarded by the state or any agency thereof, nor shall such annual amounts of proceeds of any bond or accumulated bonds and interest provided for a qualified student under this subchapter reduce the amount of any scholarship, grant, or monetary assistance that such student is entitled to be awarded by the state or any agency thereof in accordance with the provisions of any other section of this subchapter or any other law of this state.



§ 6-62-707 - Bonds -- Authorization -- Amount outstanding.

The Arkansas Development Finance Authority, the "authority", on behalf of the State of Arkansas is hereby authorized to issue bonds and to have bonds outstanding which shall be general obligations of the State of Arkansas, to be known as Arkansas college savings general obligation bonds, the "bonds", in the total principal amount of not exceeding three hundred million dollars ($300,000,000), for the purposes set forth herein.



§ 6-62-708 - Bonds -- Principal amount.

The total principal amount of bonds to be issued during any fiscal biennium shall not exceed three hundred million dollars ($300,000,000), nor shall the principal amount of bonds outstanding at any time have debt service requirements in excess of twenty-four million dollars ($24,000,000) in any one (1) fiscal year from all sources.



§ 6-62-709 - Bonds -- Issuance -- Duties of Arkansas Higher Education Coordinating Board and Arkansas Development Finance Authority.

(a) Provided further that, before any bonds may be issued during any fiscal biennium, the Arkansas Higher Education Coordinating Board shall submit to the Governor a written plan for projects to be performed with the proceeds derived from the sale of such bonds, the need for, the estimated benefits thereof, and the anticipated debt service requirements. None of the proceeds from the issuance of the bonds as authorized herein shall be used for athletic facilities.

(b) Upon receipt thereof, the Governor shall confer with the Chief Fiscal Officer of the State concerning the amount available in the state General Improvement Fund, which such funds shall be used to defray said debt service requirements in such amounts as are determined to be available. The Chief Fiscal Officer of the State shall then determine whether the annual amount of general revenue funds required to be set aside from the net general revenue as such term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., for payment of the remaining debt service requirements in connection with the bonds during either year of the fiscal biennium in which the bonds are to be issued, would work undue hardship upon any agency or program supported from general revenues under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.

(c) In connection with its duties and powers hereunder, the Arkansas Development Finance Authority shall have the following responsibilities:

(1) To make recommendations to the Governor and the Chief Fiscal Officer of the State regarding the marketing of the bonds to ensure, to the extent possible, their broad distribution throughout the state for educational purposes;

(2) To advise the Governor and the Chief Fiscal Officer of the State on an effective advertising campaign to inform the general public about the bonds and their availability;

(3) To advise the Governor and the Chief Fiscal Officer of the State regarding the increments in which to market the bonds and recommend maturity dates which will make funds available to purchasers at a time when such funds are needed for educational purposes;

(4) To advise the Governor and the Chief Fiscal Officer of the State regarding additional financial incentives as provided in this subchapter;

(5) To advise the Governor and the Chief Fiscal Officer of the State on the minimum denominations to market the bonds so that they are affordable by individuals;

(6) To evaluate the feasibility of staggered or periodic forms of payment for bonds, and to advise the Governor and Chief Fiscal Officer of the State regarding such evaluation;

(7) After the initial sale of bonds, to assess the effectiveness of the program and recommend constructive changes to the Governor and the Chief Fiscal Officer of the State regarding future bond sales;

(8) To study and review alternative investment instruments with respect to their suitability for a college savings program.

(d) Upon conclusion of such studies, the Governor shall, if he or she deems the same to be in the public interest, by proclamation, authorize the state board and the authority to proceed with the issuance of the bonds as provided herein.

(e) If the Governor shall decline or refuse to give his or her approval for the issuance of such bonds, and shall decline to issue a proclamation approving the issuance thereof, the Governor shall promptly notify the state board and the authority, in writing, and the authority shall not issue such bonds, but the state board may resubmit a request to the Governor for the issuance thereof within one (1) year from the date of notice of the Governor's refusal to grant approval for the issuance thereof.

(f) The issue as resubmitted to the Governor shall be dealt with in the same manner as provided for the initial request for authority to issue the bonds.



§ 6-62-710 - Bonds -- Financial incentives.

(a) The proceedings of the Arkansas Higher Education Coordinating Board, the Arkansas Development Finance Authority and the Governor authorizing the issuance of bonds may also provide for additional financial incentives to be provided to holders of such bonds to encourage the enrollment of students at institutions of higher education located within the state.

(b) (1) Such financial incentives shall be in the form as recommended by the state board and approved by the Governor and Chief Fiscal Officer of the State at the time of the authorization of such bonds and may include, among others, supplemental payments to the holders of such bonds at maturity when such proceeds are to be applied to the cost of higher education as defined in § 6-62-703(2) at an institution of higher education located within the state.

(2) Such financial incentives shall be provided only if, in the sole judgment of the Governor and the Chief Fiscal Officer of the State that the cost of such incentives shall not cause the cost to the state of the proceeds of the bonds being sold to be increased by more than one-half of one percent (.05%).

(c) No such financial incentives shall be paid to assist in the financing of an education of a student:

(1) In a school or department of divinity for any religious denomination; or

(2) Pursuing a course of study consisting of training to become a minister, priest, rabbi, or professional person in the field of religion.



§ 6-62-711 - Bonds -- Purposes.

Bonds issued under this subchapter shall be issued for the purpose of financing the development of higher education projects at state institutions of higher education, and the proceeds of any bonds issued under this subchapter shall be applied for the payment of project costs or the refunding of bonds outstanding as authorized in §§ 6-62-709(b) and (c) and 6-62-715.



§ 6-62-712 - Bonds -- Terms and conditions generally.

The bonds:

(1) May be issued in the form of coupon bonds, payable to bearer, or as bonds registered as to principal only with interest coupons, or as bonds registered as to both principal and interest without coupons;

(2) May be in such denominations;

(3) May be made exchangeable for bonds of another form or denomination, bearing the same rate of interest and date of maturity;

(4) May be made payable as to principal and interest at such places within or without the state;

(5) May be made subject to redemption prior to maturity in such manner and for such redemption prices; and

(6) May contain such other terms and conditions all as the Arkansas Development Finance Authority shall determine.



§ 6-62-713 - Bonds -- Terms and conditions -- Series bonds.

(a) The bonds shall be issued whether or not the interest is subject to federal income taxation, in series, as set forth herein, in amounts sufficient to finance all or any part of project costs with the respective series to be designated in alphabetical order or by the year in which issued.

(b) The bonds of each series shall:

(1) Have such date as the Arkansas Development Finance Authority shall determine and shall mature semiannually or annually, or be subject to mandatory sinking fund redemption, over a period ending not later than thirty (30) years after the date of the bonds of each series so as to provide annual debt service of approximately equal amounts insofar as practicable each year throughout the term of the bonds, as determined by the authority. Pending the issuance of bonds hereunder, the authority may issue temporary notes, to be exchanged for or paid from the proceeds of bonds at such times as bonds may be issued;

(2) Bear interest at the rate or rates accepted by the authority at the sale of the bonds. Interest shall be payable at such times and in such manner as the authority shall determine, including the utilization of zero coupon or capital appreciation bonds; and

(3) Have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions regarding registration of ownership set forth above.



§ 6-62-714 - Bonds -- Resolution or trust indenture -- Selection of projects.

(a) All bonds issued hereunder shall be authorized by resolution of the Arkansas Development Finance Authority. Each such resolution shall contain such terms, covenants, and conditions as are deemed desirable, including, without limitation, those pertaining to the establishment and maintenance of funds and accounts, to the deposit and investment of revenues and of bond proceeds, and to the rights and obligations of the state, its officers and officials, the authority, and the holders and registered owners of the bonds. All bonds issued under this subchapter shall be on a parity as to security. The resolution of the authority may provide for the execution and delivery by the authority of a trust indenture or trust indentures, with a bank or banks located within or without the state, containing any of the terms, covenants, and conditions referred to above, which trust indenture or trust indentures shall be binding upon the state and its officers and officials to the extent set forth in this subchapter.

(b) Any resolution or trust indenture adopted or executed under this section shall provide that power is reserved to apply to the payment of debt service on the bonds issued or secured thereunder all or any part of the revenues derived from any program or project financed by such bonds, and, to the extent of such revenues, to release from any requirement of such resolution or trust indenture other revenues and resources of the state, including, without limitation, the net general revenue required to be transferred under § 6-62-719.

(c) Any resolution of trust indenture adopted or executed under this section may provide for the retirement and defeasance of the bonds by the depositing in trust of cash or investments maintained for that purpose, and, when the provisions of such resolution or trust indenture are complied with, such bonds being refunded shall not be deemed to be bonds outstanding for the purposes of this subchapter.

(d) The Arkansas Higher Education Coordinating Board may select projects for financing and development under this subchapter which offer reasonable and realistic prospects for the production of revenues, whether by direct user fees, sales, royalties, program or gate receipts, or otherwise.



§ 6-62-715 - Refunding bonds.

(a) Bonds may also be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this subchapter.

(b) (1) Such refunding bonds may either be sold or delivered in exchange the bonds being refunded.

(2) If sold, the proceeds may either be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds refunded, as shall be specified by the Arkansas Development Finance Authority and the authorizing resolution or trust indenture securing such refunding bonds.

(c) The authorizing resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded. Refunding bonds shall be sold and secured in accordance with provisions of this subchapter pertaining to the sale and security of the bonds.



§ 6-62-716 - Bonds -- Execution.

(a) Each bond shall be signed with the facsimile signatures of the Governor, the Secretary of State, and the Chair of the Arkansas Development Finance Authority and by the manual or facsimile signature of the Treasurer of State or by a deputy of the Treasurer of State, and shall have affixed or imprinted thereon the Great Seal of the State of Arkansas.

(b) Interest coupons attached to the bonds, if any, shall be signed with the facsimile signature of the Treasurer of State.

(c) Delivery of bonds and coupons so executed shall be valid, notwithstanding any change in persons holding such offices occurring after the bonds have been executed.



§ 6-62-717 - Bonds -- Sale -- Employment of administrative agents, fiscal agents, and legal counsel.

(a) The bonds may be sold in such manner, either at public or private sale, and upon such terms as the Arkansas Deveopment Finance Authority shall determine to be reasonable and expedient for effectuating the purposes of this subchapter. The bonds may be sold at such prices as the authority may accept, including, but not limited to, sale at discount or a premium.

(b) (1) If the bonds are sold at public sale, such public sale shall be on sealed bids, after notice published by the chair of the authority for at least one (1) insertion not less than twenty (20) days before the date of sale in a newspaper published in Little Rock, Arkansas, and in a financial newspaper or journal published in the Borough of Manhattan, City and State of New York, which notice shall contain such other terms and provisions as the authority determines to be desirable.

(2) The authority shall award the sale to the bidder offering to purchase the bonds at a price which results in the lowest net interest cost or true interest to the State of Arkansas determined by computing the total interest cost from date of the issue to maturity, and deducting therefrom any premium bid and adding thereto the amount of any discount bid.

(3) Provided, however, the authority shall reserve the right to reject all bids tendered at such public sale.

(c) If the bonds are sold at a private or negotiated sale, within ninety (90) days following the close of such bond issue, the authority shall file with the Legislative Council a written report of the details of the bond sale, which report shall include a listing of the firms to whom the sale was made, the rate or rates of interest paid for the bonds, the underwriting fee or discount, and other details of the underwriting of the bonds.

(d) The costs of publication of notices, bond printing, official statements, other documents, and other costs associated with the sale, issuance, and delivery of the bonds shall be paid from the proceeds of the bonds.

(e) The authority may employ administrative agents, fiscal agents, and legal counsel and may pay them reasonable compensation out of the proceeds of the bonds.



§ 6-62-718 - Bonds -- General obligations -- Pledge of revenues.

(a) The bonds shall be direct general obligations of the State of Arkansas, for the payment of the debt service on which the full faith and credit of the State of Arkansas are hereby irrevocably pledged so long as any such bonds are outstanding.

(b) The bonds shall be payable from the general revenues of the state as such term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., and such amount of general revenues as is necessary is hereby pledged to the payment of debt service on the bonds and shall be and remain pledged for such purposes.



§ 6-62-719 - Bonds -- Payment -- Bond fund -- Debt Service Reserve Fund.

(a) On or before the commencement of each fiscal year, the Chief Fiscal Officer of the State shall determine the estimated amount required for payment of all or a part of debt service on the bonds issued under this subchapter during such fiscal year, after making deductions therefrom of estimated moneys to be available to the authority from other sources therefor and making the necessary transfer of such moneys, and shall certify such estimated amount to the Treasurer of State, who shall make monthly transfers from the State Apportionment Fund to the bond fund to provide for payment of all or part of the debt service on the bonds issued under this subchapter, of such amount of net general revenue as such term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., as shall be required to pay the maturing debt service on bonds issued under this subchapter.

(b) The Treasurer of State shall make such additional monthly transfer or transfers of net general revenue as the Chief Fiscal Officer of the State shall certify to him or her as being required to enable the Arkansas Deveopment Finance Authority to establish and thereafter maintain a debt service reserve fund, to provide a reserve or reserves for payment of debt service on the bonds. The obligation to make monthly transfers of net general revenue from the State Apportionment Fund to the bond fund and to the debt service reserve fund shall constitute a first charge against said net general revenue prior to all other uses to which said net general revenue are devoted, either under present law or under any laws that may be enacted in the future; provided, however, that, to the extent other general obligation bonds of the state may subsequently be incurred, all such general obligation bonds shall rank on a priority of security with respect to payment from net general revenue.

(c) Moneys credited to the bond fund and the debt service reserve fund shall be used only for the purpose of paying debt service on the bonds, either at maturity or upon redemption prior to maturity, and for such purposes, the Treasurer of State is hereby designated disbursing officer to administer such funds in accordance with the provisions of this subchapter.

(d) The debt service reserve fund shall be held and used to ensure prompt payment of debt service on the bonds in such manner and pursuant to such conditions as may be specified by the authority in the resolution or trust indenture authorizing or securing such bonds.

(e) Moneys in the bond fund and the debt service reserve fund over and above the amount necessary to ensure the prompt payment of debt service on the bonds, and the establishment and maintenance of a reserve fund, if any, may be used for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity, as set forth in the resolution or trust indenture authorizing or securing such bonds.



§ 6-62-720 - Bond -- Tax exemption -- Legal investments.

(a) All bonds issued under this subchapter, and interest thereon, shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 6-62-721 - Bonds -- Rights and liabilities -- Enforcement.

(a) This subchapter shall constitute a contract between the State of Arkansas and the holders and registered owners of all bonds issued hereunder which shall never be impaired, and any violation of its terms, whether under purported legislative authority or otherwise, shall be enjoined by the courts at the suit of any bondholder or of any taxpayer.

(b) The courts, in like suit against the Arkansas Development Finance Authority or the state board, the Treasurer of State, or other appropriate officer or official of the state, shall prevent a diversion of any revenues pledged hereunder and shall compel the restoration of diverted revenues, by injunction or mandamus.

(c) Also and without limitation as to any other appropriate remedy at law or in equity, any bondholder, by an appropriate action, including without limitation, injunction or mandamus, may compel the performance of all covenants and obligations of the state, its officers and officials, hereunder.



§ 6-62-722 - Bonds -- Rights and liabilities -- Commencement.

This subchapter shall not create any right of any character, and no right of any character shall arise under or pursuant to it unless and until the first series of bonds authorized by this subchapter shall have been sold and delivered.



§ 6-62-723 - Bonds -- Deposit of proceeds.

(a) The proceeds from the sale of the bonds, together with all revenues derived from any project financed under this subchapter shall be deposited by the Arkansas Development Finance Authority, as received, into trust funds in the State Treasury, to accomplish the purposes of this subchapter, specifically, in amounts or portions as may be set forth in the resolution or trust indenture authorizing or securing the bonds issued to finance the development of such project, into trust funds created hereby and designated as follows:

(1) Into the Higher Education Projects Development Fund, to provide for the development of projects at state institutions of higher education and the payment of project costs and expenses of the issuance of the bonds;

(2) Into the College Savings Bond Fund, to provide for payment of all or a part of debt service on bonds issued under this subchapter;

(3) Into the College Savings Bond Debt Service Reserve Fund, to provide a reserve or reserves for payment of debt service on the bonds.

(b) The Treasurer of State is authorized and directed to establish separate accounts within such funds to correspond to the applicable series of bonds. In addition, there may be created in the State Treasury such other funds or accounts as the authority may determine in said resolution or trust indenture to be necessary to accomplish the purposes of this subchapter.



§ 6-62-724 - Bonds -- Investment and disbursement of funds.

(a) Any moneys held in any fund created under this subchapter shall be invested by the State Board of Finance to the full extent practicable pending disbursement for the purposes intended. Notwithstanding any other provision of law, such investments shall be in accordance with the terms of the resolution or trust indenture are applicable.

(b) Moneys on deposit in the Higher Education Projects Development Fund shall only be disbursed for a project when requisitioned by the chair of the Arkansas Higher Education Coordinating Board, or duly authorized designee, and approved by the Chief Fiscal Officer of the State, or duly authorized designee, which requisition shall certify that the funds disbursed thereby are for the payment of project costs of a higher education project duly approved by the Arkansas Higher Education Coordinating Board.



§ 6-62-725 - Judicial review -- Priority.

All cases involving the validity of this subchapter or any portion thereof, or in any way arising under this subchapter or involving the bonds issued hereunder, shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause, and all appeals from judgments or decrees rendered in such cases must be taken within thirty (30) days after the rendition of such judgment or decree.



§ 6-62-726 - Rules and regulations -- Acts 1997, No. 342.

(a) The Department of Higher Education or other agency to which the appropriation for college savings bonds is provided shall adopt rules and regulations for the allocation of the funds reappropriated for the development of projects at state institutions of higher education and the payment of project costs and expenses of the issuance of the bonds under this subchapter in order to ensure that funds are allocated and expended in a manner consistent with the applicable provisions of the Internal Revenue Code.

(b) The funds reappropriated for the development of projects at state institutions of higher education and the payment of project costs and expenses of the issuance of the bonds under this subchapter shall be allocated and expended pursuant to the provisions of this subchapter and other laws of this state.

(c) The expenditure and allocation of funds shall be exempt from any other provisions of state law which conflict with any provision of the rules and regulations which are required to ensure the compliance of the program with the applicable provisions of the Internal Revenue Code.



§ 6-62-727 - Rules and regulations -- Acts 1997, No. 1211.

(a) The Department of Higher Education shall adopt rules and regulations for the allocation of the funds reappropriated for the development of projects at state institutions of higher education and the payment of project costs and expenses of the issuance of the bonds under this subchapter in order to ensure that funds are allocated and expended in a manner consistent with the applicable provisions of the Internal Revenue Code.

(b) The funds reappropriated for the development of projects at state institutions of higher education and the payment of project costs and expenses of the issuance of the bonds under this subchapter shall be allocated and expended pursuant to the provisions of this subchapter and other laws of this state.

(c) The expenditure and allocation of funds shall be exempt from any other provisions of state law which conflict with any provision of the rules and regulations which are required to ensure the compliance of the program with the applicable provisions of the Internal Revenue Code.






Subchapter 8 - -- Athletic Programs

§ 6-62-801 - Purpose.

The Arkansas Higher Education Coordinating Board is authorized and directed to limit unrestricted educational and general funds used to support intercollegiate athletic programs and to provide fair and equitable treatment in the amount of state subsidy of athletic program expenditures at state-supported institutions of higher education.



§ 6-62-802 - Definitions.

As used in this subchapter:

(1) "Athletic deficit" means the amount of athletic expenditures offset by the amount of athletic revenues, including:

(A) Athletic-generated income;

(B) Profits from other auxiliary enterprises;

(C) The federally funded portion of college work-study students in the intercollegiate athletic program;

(D) Transfers from funds other than the unrestricted educational and general fund; and

(E) The allowable unrestricted educational and general transfer for four-year institutions, for two-year branches of four-year institutions, and for other two-year institutions of higher education;

(2) "Athletic expenditures" means:

(A) All direct and indirect expenses, prorated if necessary, including salaries;

(B) All fringe benefits such as medical and dental insurance, workers' compensation, pension plans, tuition waivers, and any other cost associated with recruitment and retention of staff;

(C) Travel;

(D) Equipment;

(E) Scholarships;

(F) Meals;

(G) Housing and dormitory supplies;

(H) Supplies;

(I) Property and medical insurance;

(J) Medical expenses;

(K) Utilities; and

(L) Maintenance of facilities related to all intercollegiate teams and spirit groups, excluding bands; and

(3) "Athletic program" means intercollegiate athletics.



§ 6-62-803 - Limits on funding.

(a) Beginning in fiscal year 1991-1992, the amount of unrestricted educational and general funds for intercollegiate athletic programs at state-supported institutions of higher education shall be limited to four hundred fifty thousand dollars ($450,000) at four-year institutions and to fifty-one dollars ($51.00) per full-time-equivalent student per year at two-year branches of four-year institutions and at other two-year institutions of higher education.

(b) (1) Beginning in fiscal year 1997-1998, state-supported four-year institutions of higher education may use an additional three hundred thousand dollars ($300,000) per fiscal year of unrestricted educational and general funds to provide gender equity in intercollegiate athletic programs.

(2) Two-year branches of the four-year institutions and other two-year institutions of higher education may use an additional amount of unrestricted educational and general funds for providing gender equity in intercollegiate athletic programs in the amount of thirty-four dollars ($34.00) per full-time-equivalent student per year.

(c) (1) Beginning in fiscal year 2005-2006, the limits on the amount of unrestricted educational and general funds for intercollegiate athletic programs at state-supported institutions of higher education set forth in subsections (a) and (b) of this section shall be adjusted as determined by the Department of Higher Education based on the consumer price index.

(2) (A) For fiscal year 2005-2006, the adjustments shall take into account the inflation increases since the figures set forth in subsections (a) and (b) of this section were established or last adjusted.

(B) In subsequent years, the adjustment shall be for the period from the last adjustment to the beginning of the relevant fiscal year.



§ 6-62-804 - Deficits -- Assessment of student athletic fee.

(a) Any athletic deficit of an institution shall be funded by a student athletic fee authorized by the board of trustees of each institution.

(b) The student athletic fee shall be assessed on the basis of student semester credit hour and shall be clearly defined in all publications and institutional board minutes as being for the support of intercollegiate athletics, separate and distinct from other tuition or student activity fees.



§ 6-62-805 - Certification by board of trustees.

The board of trustees of each institution shall certify annually by June 15 of each year to the Arkansas Higher Education Coordinating Board:

(1) That the intercollegiate athletic program will generate sufficient revenue through athletic-generated revenue, other auxiliary profits, other coordinating board-approved revenue sources, and the allowable state support as set out in § 6-62-803; or

(2) That any athletic deficit will be met by separate institutional board-sanctioned student athletic fees within the limitations established in this subchapter.



§ 6-62-806 - Regulations -- Nondiscriminatory application.

(a) The Arkansas Higher Education Coordinating Board is authorized to promulgate any rules or regulations necessary for the implementation of this subchapter.

(b) The provisions of this subchapter shall not be implemented in such a way as to discriminate against women's athletic programs.



§ 6-62-807 - Reporting expenditures.

In accordance with the uniform reporting and auditing of intercollegiate athletic expenditures of state-supported institutions of higher education, maintenance of facilities expenditures related to all intercollegiate teams and spirit groups, excluding bands, shall be reported as actual costs of operating such athletic facilities or a proration of actual costs based on athletic usage.






Subchapter 9 - -- Arkansas Tuition Trust Authority



Subchapter 10 - -- Workers' Compensation Insurance

§ 6-62-1001 - Coverage required.

(a) All two-year and four-year public institutions of higher education shall be required to provide workers' compensation coverage for their employees.

(b) Coverage shall be provided for losses incurred while performing work for the two-year or four-year public institution of higher education.



§ 6-62-1002 - Election to provide self-funded coverage.

(a) Claims incurred on and after the effective date that a public institution of higher education elects to provide self-funded coverage under this subchapter shall be the responsibility of the two-year or four-year public institution of higher education.

(b) Claims incurred prior to the effective date that a public institution of higher education elects to provide self-funded coverage under this subchapter shall become the responsibility of the two-year or four-year public institution of higher education, and the workers' compensation trust fund maintained for each institution by the Department of Finance and Administration shall be paid to the institution by the Public Employee Claims Division on the effective date of the election.

(c) The division shall assist and provide necessary records to institutions making an election under this subchapter or to their designees.



§ 6-62-1003 - Private, municipal, or self-funded coverage.

(a) Two-year and four-year public institutions of higher education may provide workers' compensation coverage through private carriers, municipal self-funding groups, or one (1) or more self-funded entities or groups.

(b) Self-funding groups established for this purpose shall meet the following requirements:

(1) Any group established to provide coverage to public institutions of higher education only shall offer coverage to any two-year or four-year public institution of higher education in the state that applies for coverage;

(2) (A) Any group established to provide workers' compensation coverage to public institutions of higher education shall offer coverage at rates promulgated by the Workers' Compensation Commission.

(B) Premiums for public institutions of higher education participating in any group shall be revised annually based on the loss experience of the particular institution of higher education or group of public institutions of higher education.

(C) Each board governing a self-funding group shall be permitted to declare dividends or to give credits against renewal premiums based on annual loss experience and subject to commission approval;

(3) Any self-funding group of participating public institutions of higher education shall be subject to the regulations of the commission applicable to self-insured groups or providers;

(4) (A) All self-funded groups shall obtain excess reinsurance from an admitted or approved insurance company doing business in Arkansas.

(B) In lieu of the reinsurance requirements in subdivision (b)(4)(i) of this section, any self-funded group under this section with one million five hundred thousand dollars ($1,500,000) or more in annually collected premiums may provide excess reserves of twenty percent (20%) of annual premiums by any one (1) of the following ways:

(i) Cash or certificates of deposit in Arkansas banks; or

(ii) Letters of credit from an Arkansas bank; and

(5) Two-year and four-year public institutions of higher education shall not be required to enter into an indemnity agreement binding them jointly and severally.



§ 6-62-1004 - Election to provide coverage through Public Employee Claims Division.

Nothing in this subchapter shall require two-year or four-year public institutions of higher education to provide workers' compensation coverage through one (1) or more self-funded entities or groups, and an institution may elect to provide coverage through the Public Employee Claims Division in the same manner as do other state agencies.






Subchapter 11 - -- Higher Education Technology and Facility Improvement

§ 6-62-1101 - Title.

This subchapter may be referred to and cited as the "Arkansas Higher Education Technology and Facility Improvement Act of 2005".



§ 6-62-1102 - Legislative findings.

The General Assembly finds that:

(1) Expanded availability of higher educational opportunities for families in this state with school-age children has become increasingly necessary in order to preserve and protect the health, welfare, and prosperity of this state and its citizens;

(2) The increasing competitiveness and technological sophistication of today's products, services, and markets and the growing importance of our dynamic economy require a highly educated and well-trained work force in order for this state to preserve, protect, and promote employment opportunities;

(3) A strong system of higher education has been and will continue to be not only a wellspring for the enhancement of this state's cultural well-being but also a substantial contributing factor to the growth of this state's economy by stimulating the development of new products and services;

(4) There is a growing need for this state to undertake projects to upgrade and expand this state's higher education technology equipment and to improve this state's higher education and physical plant; and

(5) The public policies and responsibilities of this state as described in this section cannot be fully obtained without the use of public financing and that the public financing can only be provided by the adoption of this subchapter by the General Assembly and its approval by the electors of the State of Arkansas.



§ 6-62-1103 - Definitions.

As used in this subchapter:

(1) "Athletic facilities" means facilities used primarily for intercollegiate or intramural sports;

(2) "Bonds" means the State of Arkansas Higher Education General Obligation Bonds as authorized in this subchapter;

(3) "Debt service" means all amounts required for the payment of principal, interest, and premium, if any, due with respect to the bonds in any fiscal year, along with all associated costs, including the fees and costs of paying agents and trustees, remarketing agent fees, credit enhancement costs, arbitrage rebate costs, administrative costs, and other amounts necessary in connection with the repayment of and security for the bonds;

(4) "Develop" or "development" means the construction, repair, renovation, design, expansion, improvement, acquisition, installation, or equipping of any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, real, personal, or mixed;

(5) "Facility improvement projects" means any lands, buildings, improvements, machinery, equipment, or other property, real, personal, or mixed or any combination of property developed in pursuance of all or any of the purposes of this subchapter as promulgated by the rules established by the Arkansas Higher Education Coordinating Board that are not technology projects as defined in this subchapter;

(6) "General revenues" means the general revenues defined in § 19-6-201;

(7) "Project costs" means all or any part of the costs of developing any projects under this subchapter, costs of refunding bonds issued under this subchapter or under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., costs incidental or appropriate to the projects or bonds, and costs incidental or appropriate to the financing of the projects or bonds, including, without limitation, costs of issuance of the bonds, capitalized interest, liquidity facility fees, appropriate reserves, credit enhancement, bond insurance or surety bond premiums, the administrative fees of the issuer, and fees and costs for engineering, legal, and other professional, administrative, and consultant services;

(8) "State institution of higher education" means any public university, college, technical college, or community college established or authorized by the General Assembly; and

(9) "Technology projects" means any lands, buildings, improvements, machinery, equipment, or other property, real, personal, tangible or intangible, or mixed, or any combination thereof, developed in pursuance of all or any of the purposes of this subchapter but specifically for the purpose of upgrading or expanding this state's higher education technology equipment and facilities as promulgated by the rules established by the Arkansas Higher Education Coordinating Board.



§ 6-62-1104 - Power and duties.

(a) Before any bonds may be issued during a fiscal biennium, except for refunding purposes, the Arkansas Higher Education Coordinating Board shall submit to the Governor a written plan for technology and facility improvement projects to be funded with the proceeds derived from the sale of the State of Arkansas Higher Education General Obligation Bonds, the need for the projects, the estimated benefits of the projects, and the anticipated debt service requirements for the bonds.

(b) (1) Upon receipt of the plan, the Governor shall confer with the Chief Fiscal Officer of the State concerning the amount and availability of unrestricted funds in the General Improvement Fund that would be used to meet the debt service requirements.

(2) The Chief Fiscal Officer of the State shall determine whether the annual amount of the net general revenues required to be set aside from general revenues for payment of the remaining debt service requirements in connection with the bonds to be issued under this subchapter during either year of the fiscal biennium in which the bonds are to be issued would work undue hardship upon any agency or program supported from general revenues under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.

(c) After conferring with the Chief Fiscal Officer of the State pursuant to subsection (b) of this section, if the Governor determines that issuing bonds under this subchapter is in the public interest, the Governor shall authorize by proclamation the board and the Arkansas Development Finance Authority to proceed with the issuance of the bonds under this subchapter.

(d) The authority and the board, in addition to and not in replacement or limitation of powers conferred under other laws, each shall have the power under this subchapter to:

(1) Make available bond proceeds and investment earnings on the bond proceeds to state institutions of higher education for payment of project costs in accordance with this subchapter;

(2) Enter into any and all contracts necessary or convenient for the exercise of the powers or implementation of the purposes set forth in this subchapter;

(3) Require audits or other periodic reports of any or all accounts related to construction, operation, or maintenance of any projects funded by this subchapter;

(4) Take reasonable actions to ensure that debt service requirements are met; and

(5) Take other action as may be appropriate to accomplish the purposes of this subchapter.

(e) The authority and the board are authorized to promulgate rules with respect to their powers and duties pursuant to this subchapter.

(f) No member of the authority or the board shall be liable personally for any reason arising from the issuance of bonds pursuant to this subchapter unless the person shall have acted with corrupt intent.



§ 6-62-1105 - Authorization -- Purposes.

The Arkansas Development Finance Authority, on behalf of the State of Arkansas, is authorized, subject to the approval of the voters in a statewide election, to issue bonds to be known as "State of Arkansas Higher Education General Obligation Bonds", in a total principal amount not to exceed two hundred fifty million dollars ($250,000,000) for the purpose of financing the development of technology projects and facility improvement projects for state institutions of higher education and for the purpose of refunding bonds issued under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq.



§ 6-62-1106 - Bonds -- Debt service limitation.

The total principal amount of bonds outstanding under this subchapter and under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., shall not have combined scheduled debt service payments in excess of twenty-four million dollars ($24,000,000) in any one (1) fiscal year.



§ 6-62-1107 - Projects to be financed.

The proceeds of bonds issued under this subchapter for nonrefunding purposes shall be used to finance the development of technology projects and facility improvement projects. However, none of the projects shall be primarily for athletic facilities.



§ 6-62-1108 - Election.

(a) (1) No bonds shall be issued under this subchapter, except as otherwise provided in this subchapter, unless the issuance of bonds and the pledge of the full faith and credit of the State of Arkansas have been approved by a majority of the qualified electors of this state voting on the question at a statewide election called by proclamation of the Governor.

(2) The election may be in conjunction with a general election, or it may be a special election.

(3) Notice of the election shall be:

(A) Published by the Secretary of State in a newspaper of general circulation in this state at least thirty (30) days prior to the election; and

(B) Mailed to each county board of election commissioners at least sixty (60) days prior to the election.

(b) The notice of election shall state that the election is to be held for the purpose of submitting to the people the following proposition, in substantially the following form:

"Authorizing the Arkansas Development Finance Authority to issue State of Arkansas Higher Education General Obligation Bonds (the "bonds") in a total principal amount not to exceed two hundred fifty million dollars ($250,000,000) in one (1) or more series from time to time for the purpose of financing the cost of developing technology and facility improvement projects for state institutions of higher education and financing the cost of refunding bonds issued under the Arkansas College Savings Bond Act of 1989. However, that the outstanding principal amount of bonds issued under the Arkansas Higher Education Technology and Facility Improvement Act of 2005 and the Arkansas College Savings Bond Act of 1989 shall not have scheduled debt service payments on a combined basis in excess of twenty-four million dollars ($24,000,000) in any one (1) fiscal year.

"The bonds shall be general obligations of the State of Arkansas, payable from general revenues of the state and also secured by the full faith and credit of the State of Arkansas, including its general revenues. The bonds shall be issued pursuant to the authority of and the terms set forth in the Arkansas Higher Education Technology and Facility Improvement Act of 2005."

(c) The ballot title shall be "Issuance of State of Arkansas Higher Education General Obligation Bonds and Pledge of Full Faith and Credit of the State of Arkansas". On each ballot there shall be printed the title, the proposition set forth in § 6-62-1108(b), and the following:

"FOR issuance of State of Arkansas Higher Education General Obligation Bonds and Pledge the Full Faith and Credit of the State of Arkansas."

"AGAINST issuance of State of Arkansas Higher Education General Obligation Bonds and Pledge the Full Faith and Credit of the State of Arkansas."

(d) (1) The county boards of election commissioners in each of the counties of this state shall hold and conduct the election.

(2) Each county board of election commissioners shall take necessary action with respect to the appointment of election officials and other matters as required by law.

(3) The vote shall be canvassed and the result of the vote declared in each county by the board of election commissioners.

(4) Within ten (10) days after the date of the election, the results shall be certified by each board to the Secretary of State, who shall tabulate all returns received and certify to the Governor the total vote for and against the proposition submitted pursuant to this subchapter.

(e) The results of the election shall be proclaimed by the Governor by the publication of the proclamation one (1) time in a newspaper of general circulation in this state. The results as proclaimed shall be conclusive unless a complaint is filed within thirty (30) days after the date of the publication in the Pulaski County Circuit Court challenging the results.

(f) (1) If a majority of the qualified electors voting on the proposition vote in favor of the issuance of the bonds, then the Arkansas Development Finance Authority and the Arkansas Higher Education Coordinating Board shall proceed with the issuance of bonds in the manner and on the terms set forth in this subchapter.

(2) If a majority of the qualified electors voting on the proposition vote against the issuance of the bonds, none of the bonds authorized by this subchapter shall be issued.

(3) Subsequent elections may be called by the Governor if the proposition fails, but each subsequent election may be held no earlier than six (6) months after the date of the preceding election.



§ 6-62-1109 - Procedure for issuing bonds.

(a) (1) Prior to the issuance of any series of bonds, the Arkansas Development Finance Authority shall adopt a resolution or trust indenture, which may be a general resolution, series resolution, master trust indenture, series indenture, supplemental indenture, or other form of resolution or indenture, as deemed necessary by the authority, authorizing the issuance of the series of State of Arkansas Higher Education General Obligation Bonds.

(2) Each resolution or trust indenture shall contain the terms, covenants, and conditions as are deemed desirable and consistent with this subchapter, including, without limitation, those pertaining to the establishment and maintenance of funds and accounts, the deposit and investment of the bond proceeds and any pledged revenues, and the rights and obligations of the State of Arkansas, its officers and officials, the authority, and the registered owners of the bonds.

(3) All bonds issued under this subchapter shall be on a parity as to security. The resolutions or trust indentures of the authority may provide for the execution and delivery by the authority of a trust indenture or trust indentures with one (1) or more banks or trust companies located within or without this state containing any of the terms, covenants, and conditions described in this section and any other terms and conditions deemed necessary by the authority, which trust indenture or trust indentures shall be binding upon the authority and the State of Arkansas, and their respective officers and officials.

(b) Any resolution or trust indenture adopted or executed under this section may provide for the retirement and defeasance of the bonds by the depositing of cash or investments in trust to be maintained for that purpose. When the provisions of the resolution or trust indenture are complied with, the bonds being refunded shall not be deemed to be bonds outstanding for the purposes of this subchapter.



§ 6-62-1110 - Terms of bonds.

The State of Arkansas Higher Education General Obligation Bonds shall be subject to the following terms and conditions:

(1) Whether or not the interest is subject to federal taxation, the bonds shall be issued in series, as set forth in this section, in amounts sufficient to finance all or part of project costs or to refund bonds, with the respective series to be designated by the year in which issued and by alphabetical designation if more than one (1) series is to be issued in a particular year;

(2) The bonds of each series shall have such date or dates as the Arkansas Development Finance Authority shall determine and shall mature or be subject to mandatory sinking fund redemption over a period ending not later than thirty (30) years after the date of issue of each series;

(3) The bonds of each series shall bear interest at the rate or rates determined by the authority at the time of the sale of the bonds. The bonds may bear interest at either a fixed or a variable rate, or may be convertible from one (1) interest rate mode to another, and the interest shall be payable at such times as the authority shall determine;

(4) As determined by the authority, the bonds:

(A) Shall be issued in the form of bonds registered as to both principal and interest without coupons;

(B) May be in any denominations and made exchangeable for bonds of another form or denomination bearing the same rate of interest;

(C) May be made payable at designated places within or without the State of Arkansas;

(D) May be made subject to redemption prior to maturity in any manner and for any redemption prices; and

(E) May contain other terms and conditions;

(5) Each bond shall be executed with the original or facsimile signatures of the Governor, the Secretary of State, and the Chair of the Arkansas Development Finance Authority and shall have affixed or imprinted on the bond the Great Seal of the State of Arkansas. Delivery of the bonds so executed shall be valid, notwithstanding any change in the persons holding the offices occurring after the bonds have been executed; and

(6) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions regarding registration of ownership set forth in this section or in the resolution or trust indenture authorizing the bonds.



§ 6-62-1111 - Sale of bonds.

(a) The State of Arkansas Higher Education General Obligation Bonds may be sold in the manner, either at private or public sale, and upon terms as the Arkansas Development Finance Authority shall determine to be reasonable and expedient for effectuating the purposes of this subchapter. The bonds may be sold at a price acceptable to the authority, which may include a discount or a premium.

(b) If the bonds are to be sold at public sale, the authority shall give notice of the offering of the bonds in a manner reasonably designed to notify participants in the public finance industry that the offering is being made. The authority shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(c) The authority may:

(1) Structure the sale of bonds utilizing financing techniques recommended by its professional advisors in order to take advantage of market conditions and may obtain the most favorable interest rates consistent with the purposes of this subchapter;

(2) Enter into ancillary agreements in connection with the sale of the bonds that are necessary and advisable, including, without limitation, bond purchase agreements, remarketing agreements, letters of credit, or reimbursement agreements; and

(3) Enter into an interest rate exchange agreement or similar agreement or contract with any person on a competitive or negotiated basis under the terms and conditions as the authority shall determine in compliance with § 15-5-317.



§ 6-62-1112 - Transfer of funds for debt service.

(a) (1) On or before the commencement of each fiscal year, the Chief Fiscal Officer of the State shall:

(A) Determine the estimated amount required for payment of all or a part of debt service on the State of Arkansas Higher Education General Obligation Bonds issued under this subchapter during the fiscal year less the amount available for the payment of debt service from estimated moneys to be available to the Arkansas Development Finance Authority from other sources, if any; and

(B) Certify the amount computed under subdivision (a)(1)(A) of this section to the Treasurer of State, who shall transfer the certified amount from the General Revenue Fund Account of the State Apportionment Fund to a trust fund established by the resolution or trust indenture authorizing the bonds as a bond or sinking fund in order to provide for payment of all or part of the debt service on the bonds issued under this subchapter.

(2) Payments shall be made into the bond or sinking fund not later than one (1) day prior to the due date for the payment of the debt service.

(b) The obligation to make periodic transfers from the General Revenue Fund Account of the State Apportionment Fund to the bond or sinking fund shall constitute a first charge against the General Revenue Fund Account prior to all other uses to which general revenues are devoted, either under present law or under any laws that may be enacted in the future. However, to the extent that other general obligation bonds of the State of Arkansas may subsequently be incurred, all general obligation bonds shall rank on a parity of security with respect to payment from the General Revenue Fund Account.

(c) The resolution or trust indenture authorizing or securing the bonds issued shall identify the funds to which moneys shall be credited and used for the purposes identified in this subchapter. For those purposes, the holder of the trust funds is designated as the disbursing officer to administer those funds in accordance with this subchapter.

(d) Moneys in the bond or sinking fund over and above the amount necessary to ensure the prompt payment of debt service on the bonds may be used for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity, as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 6-62-1113 - Sources of repayment.

(a) The State of Arkansas Higher Education General Obligation Bonds shall be direct general obligations of the State of Arkansas for the payment of the debt service on which the full faith and credit of the state are irrevocably pledged so long as any of the bonds are outstanding.

(b) (1) The bonds shall be payable from the general revenues of the state, and the amount of general revenues necessary is pledged to the payment of debt service on the bonds and shall remain pledged for those purposes.

(2) Each authorizing resolution or trust indenture may provide for a reserve, credit enhancement, bond insurance, surety bond, or liquidity facility for the bonds.



§ 6-62-1114 - Deposit and investment of proceeds.

(a) The proceeds from the sale of the State of Arkansas Higher Education General Obligation Bonds shall be deposited by the recipient, as received, into trust funds or accounts in the name of the Arkansas Development Finance Authority established pursuant to the resolution or trust indenture authorizing or securing the bonds to accomplish the purposes of this subchapter in amounts or portions as set forth in the resolution or trust indenture securing the bonds.

(b) (1) The holder of the trust funds shall establish separate accounts and subaccounts within the applicable fund to correspond to the applicable series of bonds.

(2) In addition and under the resolution or trust indenture authorizing or securing the bonds, there may be created other funds, accounts, or subaccounts as the authority may determine to be necessary or desirable to accomplish the purposes of this subchapter.

(c) All procedures and methods for application of proceeds of any series of bonds to the financing of project costs shall be developed in consultation with the Arkansas Higher Education Coordinating Board and the Chief Fiscal Officer of the State, set forth in the resolution or trust indenture authorizing or securing the bonds, and maintained as part of the records of the authority.

(d) The holder and administrator of funds, comprised in whole or in part of proceeds of bonds or disbursements from funds established under this subchapter, shall be required by appropriate provision of the resolution or trust indenture authorizing or securing the bonds issued to assist the authority in preparing any report related to the bonds that may be required by this subchapter or other applicable federal or state law.

(e) The proceeds from the sale of the bonds and any money held in any funds created under or authorized by this subchapter may be invested and reinvested in accordance with the resolution or trust indenture authorizing or securing the bonds issued and shall be invested by or at the direction of the authority to the fullest extent practicable pending disbursement for the purposes intended in any of the following:

(1) Direct obligations of the United States, including obligations issued or held in book entry form on the books of the United States Department of the Treasury, or obligations the principal of and interest on which are unconditionally guaranteed by the United States;

(2) Bonds, debentures, notes, or other evidences of indebtedness issued or guaranteed by any United States government agency if the obligations are backed by the full faith and credit of the United States;

(3) Non full faith and credit senior debt obligations issued or guaranteed by United States government agencies;

(4) Money market funds investing exclusively in the investments described in subdivisions (e)(1)-(3) of this section;

(5) (A) Certificates of deposit providing for deposits secured at all times by collateral described in subdivisions (e)(1)-(3) of this section.

(B) The certificates must be issued by commercial bank deposits which are insured by the Federal Deposit Insurance Corporation and collateral of which must be held by a third party.

(C) The holder of the trust funds must have a perfected first security interest in the collateral;

(6) Certificates of deposit, savings accounts, deposit accounts, or money market deposits, all of which are fully insured by the Federal Deposit Insurance Corporation;

(7) Bonds or notes issued by this state, any municipality, county, or school district in this state or by any agency or instrumentality of this state;

(8) Investment agreements with financial institutions or insurance companies that are rated in one (1) of the two (2) highest rating categories of a nationally recognized rating agency;

(9) (A) Repurchase agreements providing for the transfer of securities from a dealer bank or securities firm to the holder of the trust funds and the transfer of cash from the holder of the trust funds to the dealer bank or securities firm with an agreement that the dealer bank or securities firm will repay the cash plus a yield to the holder of the trust funds in exchange for the securities at a specified date.

(B) Repurchase agreements shall satisfy the following criteria:

(i) Repurchase agreements must be between the holder of the trust funds and a dealer bank or securities firm described as follows:

(a) Dealers with at least one hundred million dollars ($100,000,000) in capital; or

(b) Banks whose deposits are insured by the Federal Deposit Insurance Corporation; and

(ii) The written repurchase agreement contract must include the following:

(a) Securities that are acceptable for transfer are those listed in subdivisions (e)(1)-(3) of this section;

(b) The term of the repurchase agreement may not exceed thirty (30) calendar days;

(c) The collateral must be delivered to the holder of the trust funds, a trustee if a trustee is not supplying the collateral, or a third party acting as agent for the trustee if the trustee is supplying the collateral before or simultaneously with payment; and

(d) (1) The securities must be valued weekly, marked-to-market at current market price plus accrued interest.

(2) (A) The value of collateral must be equal to one hundred three percent (103%) of the amount of cash transferred by the holder of the trust funds to the dealer bank or security firm under the repurchase agreement plus accrued interest.

(B) If the value of securities held as collateral declines below one hundred three percent (103%) of the value of the cash transferred by the holder of the trust funds, then additional cash or acceptable securities, or both, must be transferred and held by the holder of the trust funds; and

(10) Any other investment authorized by state law.



§ 6-62-1115 - Use of bond proceeds.

(a) The proceeds of the State of Arkansas Higher Education General Obligation Bonds issued under this subchapter for nonrefunding purposes, after the funding of any necessary reserve and the costs associated with the issuance of and security for the bonds, shall only be disbursed for project costs when requisitioned by the Chair of the Arkansas Higher Education Coordinating Board or his or her designee and approved by the Chief Fiscal Officer of the State or his or her designee.

(b) The requisition under subsection (a) of this section shall certify that the funds disbursed are for the payment of project costs that are authorized to be financed under this subchapter and that have been duly approved by the board.

(c) The proceeds of the bonds issued pursuant to this subchapter for refunding purposes, after the funding of any necessary reserve and costs associated with the issuance of and security for the bonds and the defeasance of the bonds to be refunded, shall be used by the Arkansas Development Finance Authority to directly pay or establish a trust fund to serve as an escrow account for the purpose of payment or defeasance of bonds issued under this subchapter or under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq.



§ 6-62-1116 - Refunding bonds.

(a) (1) The Arkansas Development Finance Authority may issue bonds for the purpose of refunding bonds previously issued pursuant to this subchapter or the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq.

(2) To the extent that the refunding bonds are issued to refund State of Arkansas Higher Education General Obligation Bonds issued under this subchapter and the principal amount of the refunding bonds is not in a greater principal amount than the outstanding principal amount of the bonds being refunded, the principal amount of the refunding bonds shall not be subject to the two hundred fifty million dollar limit in § 6-62-1105.

(b) The refunding bonds shall be general obligations of the State of Arkansas, secured as set forth in this subchapter, and secured and sold in accordance with the provisions of this subchapter.

(c) The proceeds of the refunding bonds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds refunded, as shall be specified by the authority and the authorizing resolution or trust indenture. The principal amount of the bonds refunded after payment and defeasance shall not be deemed outstanding for purposes of this subchapter.

(d) (1) The authorizing resolution or trust indenture securing the refunding bonds may provide, if the bonds being refunded were issued under this subchapter, that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded.

(2) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of the bonds.

(3) Other than approval of the resolution or trust indenture under which refunding bonds are issued by appropriate action of the authority, no additional action or approval for the issuance of refunding bonds shall be required to be taken by the Arkansas Higher Education Coordinating Board or the Chief Fiscal Officer of the State under this subchapter or as otherwise may be provided by other law.



§ 6-62-1117 - Tax exemption.

All State of Arkansas Higher Education General Obligation Bonds issued under this subchapter and interest on the bond proceeds shall be exempt from all state taxes, including income, inheritance, and property taxes. The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 6-62-1118 - Employment of professionals.

The Arkansas Development Finance Authority is authorized to retain those professionals as it deems necessary to accomplish the issuance and sale of the State of Arkansas Higher Education General Obligation Bonds, including, without limitation, legal counsel, financial advisors, underwriters, trustees, paying agents, and remarketing agents.



§ 6-62-1119 - Construction.

(a) This subchapter shall be liberally construed to accomplish its purposes. This subchapter shall constitute the sole authority necessary to accomplish the purposes of this subchapter, and the provisions of other laws pertaining to the development of technology projects and facility improvement projects and the financing shall not apply, except as specifically set forth in this subchapter.

(b) This subchapter shall supplement existing laws conferring rights and powers upon the Arkansas Development Finance Authority and the Arkansas Higher Education Coordinating Board, and the rights and powers set forth in this subchapter shall be alternative methods for the accomplishment of the purposes of this subchapter.



§ 6-62-1120 - Rights and liabilities -- Enforcement.

(a) This subchapter shall constitute a contract between the State of Arkansas and the registered owners of all State of Arkansas Higher Education General Obligation Bonds issued under this subchapter that shall never be impaired. Any violation of terms of this subchapter, whether under purported legislative authority or otherwise, shall be enjoined by the courts at the suit of any bondholder or of any taxpayer.

(b) The courts in a suit against the Arkansas Development Finance Authority or the Arkansas Higher Education Coordinating Board, the Treasurer of State, or other appropriate officer or official of this state shall prevent a diversion of any revenues pledged under this subchapter and shall compel the restoration of diverted revenues by injunction or mandamus.

(c) Without limitation as to any other appropriate remedy at law or in equity, any bondholder by an appropriate action, including without limitation, injunction or mandamus, may compel the performance of all covenants and obligations of the State of Arkansas and its officers and officials under this subchapter.



§ 6-62-1121 - Rights and liabilities -- Commencement.

(a) This subchapter shall not create any right of any character and no right of any character shall arise under or pursuant to this subchapter until the first series of State of Arkansas Higher Education General Obligation Bonds authorized by this subchapter shall have been sold and delivered.

(b) The issuance of bonds authorized by this subchapter shall not impair or affect any outstanding bonds of the Arkansas Development Finance Authority issued under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq.



§ 6-62-1122 - Judicial review -- Priority.

All cases involving the validity of this subchapter or any portion of this subchapter or in any way arising under this subchapter or involving the State of Arkansas Higher Education General Obligation Bonds issued under this subchapter shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause. All appeals from judgments or decrees rendered in these cases must be taken within thirty (30) days after the rendition of the judgment or decree.









Chapter 63 - Employees of State Institutions

Subchapter 1 - -- General Provisions

§ 6-63-101 - Authority for teachers to wear religious clothing.

No person shall be prohibited from teaching in state institutions of higher learning for the reason that the person wears the clothing of any established and recognized religion while teaching.



§ 6-63-102 - Deductions for group insurance premiums.

For the purpose of payment of group insurance policy premiums, upon the execution by any teacher or other school employee of an appropriate form of authorization and delivery thereof to the fiscal officer of the state college or university wherein that person is employed, the fiscal officer shall withhold the designated amount from that person's monthly salary payments and shall transmit the amount, on or before the tenth day of each succeeding month, to the insurance company named in the authorization.



§ 6-63-103 - Affirmative action programs -- Plans -- Annual reports.

(a) (1) Each state-supported institution of higher education shall prepare an affirmative action program for the recruitment of African-Americans and other members of minorities for faculty and staff positions and for enrollment as students.

(2) Affirmative action plans shall be prepared on a continuing basis for future five-year periods.

(b) (1) Each state-supported institution of higher education shall prepare annually a summary report on the steps that have been taken to reach the goals of the plan.

(2) The report shall:

(A) Include information on the progress made by each institution for the various levels of employment within the institution; and

(B) Be presented in a table format limited to no more than five (5) pages.

(c) Copies of the five-year plan and annual reports summaries of each institution of higher education shall be included in the Comprehensive Arkansas Higher Education Annual Report, filed with the Governor, the Department of Higher Education, the president and board of trustees of the institution, the board of visitors of the institution, if applicable, and the interim House Committee on Education and the interim Senate Committee on Education.

(d) In carrying out the affirmative action plans, each institution of higher education shall provide for a part-time or full-time employee to assist the institution in the recruitment of African-Americans and other members of minorities for faculty and staff positions and for enrollment as students.



§ 6-63-104 - Faculty performance review.

(a) The president and chancellor of each state-supported institution of higher education in Arkansas shall work with the campus faculties to develop a framework to review faculty performance, including post-tenure review. The framework should be used to develop processes and procedures at each institution to ensure a consistently high level of performance of the faculty at Arkansas' publicly supported institutions of higher education. The effects of the review process of faculty performance should include rewarding productive faculty, redirecting faculty efforts to improve or to increase productivity, and correcting instances of substandard performance. The framework developed by each institution shall be reported to the House Interim Committee on Education and the Senate Interim Committee on Education, the Joint Interim Oversight Committee on Education Reform, and the Department of Higher Education no later than December 1, 1998, and shall be implemented on the respective campuses no later than January 1, 2001.

(b) Pursuant to subsection (a) of this section, each state-supported institution of higher education in Arkansas shall conduct a rigorous, consistently applied, annual review of the performance of all full-time faculty members. This review shall include assessments by peers, students, and administrators and shall be utilized to ensure a consistently high level of performance and serve in conjunction with other appropriate information as a basis for decisions on promotion, salary increases, and job tenure. The evaluation by students and administrative staff, shall be applicable to all teaching faculty, full-time, part-time, and graduate teaching assistants and shall include an assessment of the fluency in English of the faculty member or graduate teaching assistant. This review shall not be used to demote a tenured faculty member to a nontenured status.

(c) (1) Each college and university shall continually make efforts to identify any English fluency deficiencies of the teaching faculty and shall take reasonable measures to assist deficient faculty members in becoming proficient in English; however, the responsibility of acquiring the level of English proficiency required for the faculty member's teaching, research, or service assignments rests with the faculty member.

(2) Each college and university shall have a process for addressing concerns raised by students concerning language proficiency problems of faculty members.

(d) The department shall be responsible for monitoring the evaluation process and shall report its findings to the Arkansas Higher Education Coordinating Board and to the Legislative Council by August l of each year.

(e) Each state-supported institution of higher education shall require full-time faculty members of the college of education and related disciplines to work collaboratively with the accredited public schools in this state, and such faculty involvement shall be included as part of the annual review of the faculty as required by subsection (b) of this section.






Subchapter 2 - -- Higher Education Employee Classification and Compensation Act



Subchapter 3 - -- Higher Education Expenditure Restriction Act

§ 6-63-301 - Title.

This subchapter shall be cited and referred to as the "Higher Education Expenditure Restriction Act".



§ 6-63-302 - Applicability of subchapter -- Other fiscal laws not superseded.

The provisions of this subchapter shall be applicable to all publicly supported institutions of higher education in this state and shall not supersede the provisions of the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., the Uniform Classification and Compensation Act, § 21-5-201 et seq., the Arkansas Procurement Law, § 19-11-201 et seq., or other fiscal control laws of this state, and their successors.



§ 6-63-303 - Nine-month and part-time employees -- Maximum annual salary.

(a) (1) The maximum annual salary established for any position established as a nine-month educational and general academic position in the regular salaries section of the biennial operations appropriation act of any institution of higher education is declared to be the maximum annual salary for a nine-month contract, at a rate of pay not to exceed one-ninth (1/9) of the maximum authorized salary during any one (1) month.

(2) The employee's contract or subsequent contract may exceed nine (9) months, and the maximum annual salary authorized for such position may be exceeded by not more than one-ninth (1/9) of the maximum annual salary for each additional month or part thereof contracted.

(3) However, when a faculty member is assigned overload teaching responsibilities, as defined by the Arkansas Higher Education Coordinating Board, an amount in excess of one-ninth (1/9) of the maximum annual salary may be paid during any one (1) month if the applicable maximum authorized salary is not exceeded by more than ten percent (10%).

(b) For those positions identified as part-time in the biennial appropriations act for operations of any institution of higher education, payment may be made in one (1) or more payments each semester or term with the total of all payments made during a fiscal year not to exceed the applicable maximum authorized salary.

(c) (1) Any institution of higher education may, at the option of its board of trustees, enter into contracts for the hiring of nine-month and part-time employees to provide payment of annual salaries on the basis of twelve (12) equal monthly installments.

(2) In no case shall the monthly installments under such contracts commence earlier than the first day of the month in which the employee begins work.



§ 6-63-304 - Payroll deductions and promotional items.

(a) (1) (A) The governing board for each institution of higher education may permit deductions from the payrolls of the institution's employees for contributions to the various institutional fundraising, foundations, and capital campaigns of the institutions and its entities when authorized by such employees.

(B) Provided further, that the contributions shall be strictly voluntary and in no instance shall the institutions coerce or intimidate their employees to make such contributions.

(2) (A) In addition to other payroll deductions authorized by law, the governing board for each institution of higher education may permit deductions from the payrolls of the institution's employees for tuition, fees, or such other items as the governing board shall approve.

(B) No such deduction shall be allowed unless authorized in writing by the employee.

(b) The Chief Fiscal Officer of the State shall establish for each requesting postsecondary educational institution a special appropriation line item to be used in the acquisition of promotional items. When an institution wishes to transfer moneys from its operating expenses appropriation to the promotional items line, the board of trustees shall approve the request and forward it to the Chief Fiscal Officer of the State for processing.



§ 6-63-305 - New or additional positions.

(a) (1) In the event that additional federal funds, grants, gifts, or collections become available that were not authorized or contemplated at the time of the passage of the fiscal year appropriation act for operations for each institution enumerated in subsection (b) of this section, that such new funds make it possible for the recipient institution to engage in educational projects that would be of benefit to the State of Arkansas, and that such projects would make it necessary to employ additional personnel, the president of the recipient institution may establish the positions if:

(A) A request for a specific nonclassified position, title, and salary has been requested by the institution of higher education, approved by the institution's board of trustees, recommended by the Department of Higher Education, and reported to the Legislative Council; or

(B) A request for a specific classified position will be assigned only after a specific position, title, and grade are requested by the institution of higher education, approved by the institution's board of trustees, recommended by the Office of Personnel Management, and reported to the Legislative Council; and

(C) The salary rates for these positions do not exceed the highest maximum annual salary rate or the highest grade level for any position authorized in the regular salary section of the requesting institution's appropriation act for operations, under the Uniform Classification and Compensation Act, § 21-5-201 et seq., or its successor.

(2) The number of additional positions shall not exceed the maximum number of positions authorized for the institution in the appropriation act for operations.

(3) The source of funding for positions established under this subsection (a) shall be reported to the office and the Legislative Council by the institution at the time of the request.

(4) Determining the number of persons to be employed by a state agency is the prerogative of the General Assembly and is usually accomplished by delineating the maximum number of persons by identifying the job titles and the maximum grades or salaries attached to them. The General Assembly has determined that the institutions of higher education could be operated more efficiently if some flexibility were given to the institutions. That flexibility is being accomplished by providing new or additional positions in subsection (b) of this section, and since the General Assembly has granted the institutions broad powers under the new or additional position concept, it is both necessary and appropriate that the General Assembly maintain oversight of the utilization of the new or additional positions by requiring prior approval of the Legislative Council in the utilization of the new or additional positions. Therefore, the requirement of approval by the Legislative Council is not a severable part of this section. If the requirement of approval by the Legislative Council is ruled unconstitutional by a court of competent jurisdiction, this entire section is void.

(b) The following maximum number of new additional positions is established for the biennium for the following institutions of higher education at salary rates not to exceed the salary rate or the highest grade level position of comparable positions established in the regular salaries section of the appropriations act for operations for each institution: Click here to view image.

(c) The positions established under this subchapter shall expire at the end of the fiscal year in which they are established.

(d) Each institution shall include in its annual budget request presented to the Legislative Council a request to continue any position authorized under this subchapter.



§ 6-63-306 - Additional compensation for additional duties.

The state-supported institutions of higher education may pay additional compensation to classified employees for the performance of additional duties assigned to them at non-job-related institution-sanctioned events, provided that those additional duties are performed at times other than normal working hours.



§ 6-63-307 - Salary restrictions -- Penalties.

(a) No employee drawing a salary or other form of compensation from an institution of higher education shall be paid an additional salary or receive additional compensation other than reimbursement for actual expenses from that institution or from any other agency or institution of higher education except upon written certification to and approval by the Chief Fiscal Officer of the State and by the head of each agency or institution that the work performed by the employee for the other agency or institution of higher education does not interfere with the proper and required performance of the employee's primary duties and that the combined salary payments from both agencies or institutions of higher education will not exceed the larger maximum annual salary of the line item position authorized for either agency from which the employee is to be paid.

(b) Any employee knowingly violating the provisions of this section shall be subject to immediate termination and shall be barred from employment by any agency or institution of the State of Arkansas for a period of not less than three (3) years or until the employee shall repay to the state any sums received by the employee in violation of this section, together with interest at a rate of ten percent (10%) per annum.

(c) Any compensation received by an employee for participation in a noncredit seminar, conference, or convention sponsored by an institution of higher education that is paid from funds generated by the seminar, conference, or convention shall be excluded from the maximum salary restrictions provided for in § 6-63-303 and the salary restrictions provided for in this section.



§ 6-63-308 - Overtime for classified positions -- Limitations.

(a) The institutions of higher education are authorized to pay overtime, in critical circumstances, to those employees occupying the positions enumerated in their biennial operations appropriation acts under the heading "classified positions".

(b) (1) In no event, however, shall the total of all overtime payments for any institution except the University of Arkansas for Medical Sciences, also known as UAMS, exceed in any one (1) fiscal year an amount equal to two percent (2%) of the expenditures in the immediately preceding fiscal year for regular salaries for such institution.

(2) The total of all overtime payments for the UAMS shall not exceed in any one (1) fiscal year, an amount equal to three percent (3%) of the expenditures of the UAMS in the immediately preceding fiscal year for regular salaries.



§ 6-63-309 - Academic personnel recruitment -- Exceptions to maximum salary levels -- Conditions -- Reports.

(a) In order that exceptionally well-qualified academic personnel may be recruited and retained, each state-supported institution of higher education may exceed the maximum salary levels by no more than twenty-five percent (25%) for no more than ten percent (10%) of the positions authorized in its biennial operations appropriation act as president, chancellor, academic dean, division head or chair, department chair, distinguished professor, university professor, professor, associate professor, assistant professor, instructor, extension specialist IV, extension specialist III, extension specialist II, extension specialist I, county extension agent-chairman II, or county extension agent-chairman I.

(b) Within the ten percent (10%) limitation provided herein, the University of Arkansas for Medical Sciences may include no more than one (1) area health education center executive director, six (6) area health education center area directors, six (6) family practice coordinators, six (6) associate family practice coordinators, and six (6) assistant family practice coordinators.

(c) In order that exceptionally well-qualified non-academic, non-classified personnel may be recruited and retained, each state-supported institution of higher education may exceed the maximum salary levels by no more than twenty-five percent (25%) for no more than six percent (6%) of the positions authorized in its biennial operations appropriation act for non-academic, non-classified personnel, provided that amounts paid in excess of the maximum salary levels for the personnel shall not exceed two and six-tenths percent (2.6%) of the aggregate appropriated for the personnel costs during the preceding fiscal year for the institution.

(d) Subsection (c) of this section shall not apply to athletic directors and coaches.



§ 6-63-311 - Special authorization and contracts -- National Center for Toxicological Research.

(a) The boards of trustees of the University of Arkansas and Arkansas State University, after seeking the advice of the Legislative Council, may make a special allowance available, in such amounts as the boards may determine are justified and equitable in view of the complexities of the duties and in consideration of the competence of individual scientists, as part of the compensation of scientists employed by the University of Arkansas or Arkansas State University in connection with any contract entered into between the University of Arkansas or Arkansas State University and the United States Government or any of its departments or agencies for conducting research and educational programs connected with the National Center for Toxicological Research at Pine Bluff, if:

(1) All of the compensation is paid from funds received by the University of Arkansas or Arkansas State University under terms of the contract; and

(2) (A) The special allowance for any scientist and related personnel employed by the University of Arkansas for Medical Sciences shall not exceed an amount equal to one and one-half (11/2) that portion of his or her salary which could be paid from state funds if he or she were employed in a similar position, but unrelated to the National Center for Toxicological Research at Pine Bluff; and

(B) The special allowance for any scientist and related personnel employed by the other participating institutions shall not exceed an amount equal to that portion of his or her salary which could be paid from state funds if he or she were employed in a similar position, but unrelated to the National Center for Toxicological Research at Pine Bluff; and

(3) The Department of Higher Education will be notified of when and in what amount the special allowance will be paid prior to activation of the special allowance.

(b) In no event shall the boards of trustees of the University of Arkansas or Arkansas State University authorize or make special allowances, as provided for in this section, for more than twenty-five (25) scientist positions for the University of Arkansas for Medical Sciences nor more than ten (10) scientist positions for each of the other participating institutions.

(c) Furthermore, the gross salaries to be received by each of the scientists referred to above shall be limited to a maximum of seventy-three thousand four hundred sixty dollars ($73,460) from all sources for each fiscal year of the biennium.



§ 6-63-312 - Contingency appropriations -- Transfers and reports.

(a) Upon approval by the Department of Higher Education and the Chief Fiscal Officer of the State, institutions of higher education may transfer appropriation from the cash contingency appropriation to any other appropriation made to the institution from cash funds and institutions may transfer appropriation from the contingency appropriation made payable from each institution's State Treasury Fund to the state operations appropriation made payable from each institution's State Treasury Fund.

(b) The department shall report monthly to the Legislative Council these appropriation transfers, and the report shall include, by institution, the amounts transferred, the reasons therefor, and the source of the funds.



§ 6-63-314 - Extra help restrictions.

No employee of an institution of higher education who is employed as extra help may be employed for a period of time to exceed one thousand five hundred (1,500) hours per fiscal year.



§ 6-63-315 - Adjunct and visiting professors.

Institutions of higher education shall be exempt from the provisions of § 19-4-1707 [repealed] to the extent that they shall be allowed to hire adjunct professors and visiting professors who are currently providing professional and consulting services to the State of Arkansas, providing that they are not in a position to influence decisions regarding the awarding of grants or contracts, and providing that the term of their employment with the institution of higher education does not exceed twenty-five percent (25%) of that required for a full-time employee.



§ 6-63-316 - Reporting of salaries of administrators.

(a) As used in this section, "administrator" means an employee included as executive, administrative, or managerial on the IPEDS/EEO-6 reports.

(b) (1) A state-supported institution of higher education shall submit a report listing each administrator at the state-supported institution of higher education who earns a salary of one hundred thousand dollars ($100,000) or more to the Arkansas Higher Education Coordinating Board and the Department of Higher Education by July 1 each year, beginning July 1, 2010.

(2) The report shall be posted on the department website no later than July 15 each year, beginning July 15, 2010.

(c) The report shall include:

(1) Each administrator's:

(A) Name;

(B) Position;

(C) Salary;

(D) Retirement matching;

(E) Health insurance matching;

(F) Life insurance matching; and

(G) Social security matching;

(2) All special contract provisions for each administrator such as:

(A) A house provided or a housing allowance;

(B) A vehicle provided or a vehicle allowance;

(C) Deferred compensations; or

(D) Other fringe benefits not provided all employees;

(3) The total value of each administrator's compensation package; and

(4) The funding source for each benefit in an administrator's compensation package.






Subchapter 4 - -- Faculty/Administrator Development Fellows



Subchapter 5 - -- Requirement of Faculty Instruction in Public Schools

§ 6-63-502 - Participation in Education Faculty Involvement Program -- Eligibility.

(a) All public school districts shall assist through participation in the Education Faculty Involvement Program when requested.

(b) (1) Any certified person employed by a school district who has credentials acceptable to a publicly supported institution of higher education may serve as adjunct clinical faculty at the institution so long as the national accreditation of the institution is not jeopardized.

(2) Exemplary teachers may be selected by the school and college faculty as adjunct clinical faculty in the colleges of education upon approval of the school district.

(3) Teachers with experience in restructuring schools and outstanding teachers in mathematics and science shall be given special consideration for placement as adjunct clinical faculty by the school and college faculty.






Subchapter 6 - -- Catastrophic Leave Bank Program

§ 6-63-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Catastrophic illness" means a medical condition, as certified by a physician, of an employee or of the spouse or parent of the employee or of a child of the employee who may be claimed as a dependent under the Income Tax Act of 1929, § 26-51-101 et seq., which requires an employee's absence from duty for a prolonged period of time and which, except for the catastrophic leave program, would result in a substantial loss of income to the employee because of the exhaustion of all earned sick and annual leave;

(2) "Catastrophic leave" means leave granted to an employee as a result of a catastrophic illness, upon the employee's exhausting of all sick and annual leave;

(3) "Catastrophic leave bank" means a pool of accrued annual leave donated by employees; and

(4) "Employees" means nonfaculty nonclassified personnel employed by a state institution of higher education.



§ 6-63-602 - Administration.

(a) (1) The Department of Finance and Administration shall have administrative responsibility for developing, implementing, and maintaining a catastrophic leave bank program for nonfaculty benefits-eligible, full-time employees of the state institutions of higher education.

(2) Each state institution of higher education may participate in the catastrophic leave bank authorized by this section and administered by the Office of Personnel Management, or the institution may establish a catastrophic leave bank for its employees.

(b) Accrued annual leave and sick leave of employees may be donated to a catastrophic leave bank.

(c) Catastrophic leave with pay may be granted to an employee when such employee is unable to perform his or her duties due to a catastrophic illness.

(d) An employee may be eligible for catastrophic leave when:

(1) The employee has been employed by the state institution of higher education for more than two (2) years;

(2) An acceptable medical certificate from a physician supporting the continued absence is on file; and

(3) The employee has not been disciplined for any leave abuse during the past two (2) years.

(e) If the illness or injury is that of an employee and is covered by workers' compensation, the compensation based on catastrophic leave when combined with the weekly workers' compensation benefit received by the employee shall not exceed the compensation being received by the employee at the onset of the illness or injury.

(f) The Director of the Department of Finance and Administration or his or her designee shall promulgate necessary rules and regulations as deemed necessary to carry out the provisions of this section.

(g) Nothing in this subchapter shall be construed to repeal in any way the exclusion of nonclassified employees of state-supported institutions of higher learning under the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq.









Chapter 64 - University of Arkansas

Subchapter 1 - -- General Provisions

§ 6-64-101 - Courses of study.

The course of study in the University of Arkansas shall embrace agricultural chemistry, animal and plant anatomy and physiology, the application of science and the mechanic arts to practical agriculture in the field, veterinary arts, entomology, rural and household economy and horticulture, practical mechanic arts as taught in the workshops, the English language and literature, mathematics, civil engineering, philosophy, history, and bookkeeping, military tactics, and such other branches of study as the Board of Trustees of the University of Arkansas may prescribe.



§ 6-64-102 - Real estate research and education programs.

(a) There is authorized and shall be conducted at the University of Arkansas at Little Rock a research and education program in real estate, to be known as the H. Clyde Buchanan Chair of Real Estate.

(b) There is established and shall be conducted at the University of Arkansas at Fayetteville a research and educational program in real estate, to be known as the Verdon M. Bennett Chair of Real Estate.



§ 6-64-103 - Marketing News Reporting Program.

The University of Arkansas Cooperative Extension Service is authorized to establish and maintain the Market News Reporting Program in cooperation with the United States Department of Agriculture.



§ 6-64-104 - Radio broadcasts of football and basketball games.

(a) Unless otherwise prohibited or limited by Southeastern Conference rules, the University of Arkansas Athletic Department shall make available for radio broadcasts all football and basketball games of the University of Arkansas under uniform arrangements for the right to radio broadcast the games as may be provided by the department.

(b) However, no discrimination shall be made against any licensed radio broadcasting station in this state with respect to the access to and the rights to radio broadcast football or basketball games in accordance with a schedule of fees, standards, and regulations promulgated by the department making these broadcasts accessible and available to each Arkansas radio broadcasting station that desires to broadcast these games.



§ 6-64-105 - Free transportation.

The president, the professor of secondary education, and members of the faculty of the College of Agriculture may accept free transportation over all railroads in the state.



§ 6-64-106 - Division of Agriculture -- Service on boards or commissions.

(a) No person employed by the Division of Agriculture of the University of Arkansas System may serve as a voting member of any board or commission which regulates activities in areas in which the division has responsibility for conducting research and extension programs.

(b) Such persons shall serve as ex officio members of such boards or commissions as required by statute.

(c) The division shall act in an advisory capacity to all such boards and commissions and is designated as the lead institution for such support.

(d) The Vice President for Agriculture, subject to approval by the President of the University of Arkansas System, shall determine the areas of responsibility of the division.



§ 6-64-109 - Housing allowance for chaplain.

The Chancellor of the University of Arkansas for Medical Sciences may designate up to forty-five per cent (45%) of the regular gross salary or stipend of a minister or other clergy employed as a chaplain or appointed as a chaplain resident as a housing allowance, to the extent used by the person to rent or provide a home, according to the guidelines of the Internal Revenue Code, Section 107, and § 26-51-404(b)(10) of this Code.



§ 6-64-110 - Housing allowance.

The proceeds from the sale of the state-owned home for the Chancellor of the University of Arkansas for Medical Sciences shall continue to be invested, and the earnings on the investment shall be used to defray the total cost of the housing allowance or as much as the investment earnings will provide, whichever is the lesser.



§ 6-64-111 - Allowance in lieu of housing.

Upon approval of the Board of Trustees of the University of Arkansas, the chancellors of the various two-year branch campuses of the University of Arkansas System may receive a housing allowance in an amount not to exceed four hundred dollars ($400) per month in lieu of college housing.



§ 6-64-112 - Lead agency for Arkansas Victim Assistance Academy.

(a) The Department of Criminal Justice at the University of Arkansas at Little Rock is designated as the lead agency responsible for implementing all training programs and related activities that fall under the umbrella of the Arkansas Victim Assistance Academy.

(b) The department may promulgate rules necessary to carry out the purpose of this section.






Subchapter 2 - -- Board of Trustees

§ 6-64-201 - Members -- Meetings.

(a) The Board of Trustees of the University of Arkansas shall consist of ten (10) members.

(b) The Governor shall appoint the trustees. These appointments shall be with the consent of the Senate, except as provided in Arkansas Constitution, Amendment 33, Section 5.

(c) (1) Two (2) members shall be appointed from each of the four (4) congressional districts in existence on January 1, 1997.

(2) (A) Two (2) members shall be appointed from the state at large.

(B) The two (2) at-large members shall not reside in the same congressional district.

(3) In case of an increase or decrease in the number of congressional districts in the state, the number of members appointed from the state at large shall be increased or decreased in a manner to assure equal representation on the board for each congressional district.

(4) The member or members of the board, if any, appointed from the state at large shall be alumni of the University of Arkansas.

(d) The term of office shall be ten (10) years.

(e) The trustees shall make and subscribe to an affidavit before entering upon their respective duties to faithfully, diligently, and impartially discharge the duties of their office.

(f) (1) The board, for any cause deemed sufficient by them, shall have power by a majority vote, taken at any meeting, to remove any member from the board. However, no member shall be so removed unless as many as five (5) of the trustees vote for removal.

(2) When any member of the board is so removed, the votes of the trustees shall be recorded, and the president of the board shall make a certificate showing the result of the vote and transmit the certificate without delay to the Governor, who shall at once declare the commission which had been issued to the removed trustee vacated, and he or she shall appoint and commission some competent person to fill the vacancy so occasioned.

(g) (1) The annual meetings of the board shall be at the University Building on Monday of the last week of the commencement exercises of each year.

(2) The board shall elect a presiding officer.

(3) A lesser number than a quorum may adjourn from time to time.

(4) The board shall have the power to hold adjourned meetings when the business of the university actually requires it, or the president of the board may call a meeting of the board when he or she is satisfied that the interest of the university so requires or when five (5) members of the board petition him or her so to do.

(h) The members of the board may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 6-64-202 - Board of Trustees of the University of Arkansas incorporated -- Powers and authority.

The Board of Trustees of the University of Arkansas is made a body politic and corporate and shall have all the powers of a corporate body, subject to the Constitution and laws of the State of Arkansas, and the board possesses all the power and authority possessed by the board of trustees of the university under laws existing on March 30, 1887.



§ 6-64-203 - Rules and regulations.

The Board of Trustees of the University of Arkansas shall have power to prescribe all rules and regulations for the government and discipline of the University of Arkansas, subject to the provisions of this subchapter and such other acts of the General Assembly as may be prescribed.



§ 6-64-204 - Charges brought against board or committee members, employees, etc. -- Procedure.

(a) The Board of Trustees of the University of Arkansas is fully empowered and authorized, either as a board or through any committee it may select or appoint, to inquire into and fully investigate any and all charges that have been or may be preferred against any trustee of the board or any member of any committee appointed by or under the direction of the board or any contractor, architect, builder, employee, agent, or other person acting by agreement with, or authority of, or under the board or any of the committees of the board, in any capacity whatever.

(b) For the purposes of such investigations or inquiry, the board or any committee that may be appointed by it shall and may hold meetings in the state, at such time and place as may be designated by the board, or by a committee so appointed.

(c) (1) The chair of the executive committee of the board shall have full and ample power to issue all necessary process for summoning and compelling the attendance of witnesses before the board or committee and may impose upon all witnesses who refuse to obey such process, or to testify fully and explicitly before such board or committee, in reference to any and all such matters as may be the subject of inquiry, all the pains or penalties that might or could be imposed upon the witnesses by the circuit court, in any case, if a witness were to fail and refuse to appear and testify before the proper circuit court of his or her county in a cause or matter legally pending therein after being summoned to so appear and testify therein.

(2) (A) The process issued by the chair of the executive committee may be directed to any sheriff, coroner, or constable in this state.

(B) If the officer fails, neglects, or refuses to execute the process, he or she shall be subject to all the forfeitures, pains, and penalties which might or could be imposed upon him or her for failing, neglecting, or refusing to serve necessary or proper process from a circuit court in his or her own county. The fine, imprisonment, and penalties as can be so assessed shall be enforced and carried out upon the order of the chair of the executive committee.

(3) The chair shall be required to have no commission to so act, except as a member of the board, and a certificate of his or her election or appointment to such place by the board of trustees or the president of such board.



§ 6-64-205 - Examinations by committee -- Service of process.

(a) Process under §§ 6-64-201(f) and 6-64-204 shall run in the name of the state.

(b) The officers and witnesses shall execute and obey the same without any advanced fees or compensation, and their accounts or claims for service, attendance, or other costs arising in such investigation shall be presented to the Board of Trustees of the University of Arkansas, and shall, through its president, order certificates issued upon their treasurer for reasonable compensation.



§ 6-64-206 - Findings of examinations and inquiries reduced to writing.

The material parts of all examinations and inquiries had by any committee shall be reduced to writing and laid before the Board of Trustees of the University of Arkansas for its action.



§ 6-64-207 - President of the Board of Trustees of the University of Arkansas.

The President of the Board of Trustees of the University of Arkansas shall attend meetings of the Board of Trustees of the University of Arkansas at such times and places as named and required in this subchapter and shall perform all such duties as are required in this subchapter or may be directed by the board, without salary or fees or any compensation whatsoever, except such as he or she receives for other services for the state.



§ 6-64-208 - Faculty and assistants.

(a) The faculty of the University of Arkansas shall consist of a president and such professors as the Board of Trustees of the University of Arkansas may deem necessary, whose compensation shall be fixed by the board.

(b) (1) One (1) of the professors shall be styled the Superintendent of Agriculture, whose duty it shall be to supervise the agricultural department and to perform such other duties as may be necessary in order to impart a theoretical and practical knowledge of the science of agriculture to the students over whom he or she shall have control.

(2) One (1) of the professors shall be styled the Superintendent of Mechanic Arts, whose duty it shall be to supervise the mechanical department and to perform such other duties as may be necessary in order to impart to those under his or her care a theoretical and practical knowledge of the mechanic arts.

(c) The board may employ such assistants as it may deem necessary, whose compensation shall be fixed by the board.

(d) The manner of payment of all salaries shall be regulated by the board.



§ 6-64-209 - Leaves of absence of faculty.

(a) The matter of leaves of absence of the faculty shall rest with the Board of Trustees of the University of Arkansas.

(b) No person shall be entitled to any salary when on leave of absence, except when on university business.



§ 6-64-210 - Salaries and compensation of teachers and employees.

The Board of Trustees of the University of Arkansas shall fix and from time to time regulate the fees, allowances, salaries, and wages to be paid to architects, inspectors, professors, teachers, agents, committees, servants, or other necessary employees. It shall observe rigid economy in such expenditures and diligently discharge its duties according to law.



§ 6-64-211 - Financial officer.

(a) The Board of Trustees of the University of Arkansas at its meeting in June shall elect a financial officer for the University of Arkansas whose duty it shall be to perform all of the duties and services required of the secretary of the board and the treasurer of the university.

(b) He or she shall also keep in a well-bound book a true and correct record of the transactions of the board and shall also have the custody of all books and other property belonging to the board.

(c) (1) He or she shall also be auditor and bookkeeper of the university.

(2) As bookkeeper he or she shall keep a complete set of accounts in such manner as to afford a complete system of checking the funds and expenditures of the university and of its property.

(d) He or she shall keep accounts with the various appropriations for all purposes and make reports of them to the board and its officers showing the status of all appropriations.

(e) He or she shall collect all fees due the university for all purposes and keep and render accounts of the fees collected.

(f) (1) He or she shall audit all bills approved by officers authorized to spend any funds and shall issue his or her check in payment of these bills and shall file and preserve in his or her office all bills so paid and all checks issued in payment thereof.

(2) He or she shall pay no bills save by check.

(g) He or she shall give bond to the State of Arkansas for the faithful discharge of his or her duties in such sums as may be required by the board.



§ 6-64-212 - Financial officer -- Attendance at board meetings.

The financial officer shall attend meetings of the Board of Trustees of the University of Arkansas at such times and places as named and required in this subchapter and shall perform all such duties as are required in this subchapter or may be directed by the board, without salary or fees or any compensation whatsoever, except such as he or she receives for other services for the state.



§ 6-64-213 - Purchasing Agent -- Registrar.

(a) The Board of Trustees of the University of Arkansas may employ a purchasing agent and registrar. Their salaries are to be paid out of the maintenance funds of the various departments of all the divisions of the University of Arkansas located at Fayetteville.

(b) The purchasing agent and registrar shall each give bond in the sum of ten thousand dollars ($10,000) conditioned for the faithful performance of their duties and for the faithful accounting for all funds handled by them.

(c) All purchases for the university shall be made through this purchasing agent, and he or she shall obtain competitive bids wherever possible and practicable before making purchases.

(d) The purchasing agent shall perform such other duties as shall be required of him or her by the board.



§ 6-64-214 - Employment of relatives.

(a) No person related by affinity or consanguinity within the first degree to any member of the Board of Trustees of the University of Arkansas shall be employed in the University of Arkansas in any capacity. However, the provisions of this subsection shall not be applicable with respect to any person who is already employed by the university as of March 21, 1985, or at the time a relative becomes a member of the board, or to any student doing work at the university.

(b) The secretary of the board is prohibited from drawing a warrant in favor of any such relative and shall be liable on his or her bond for any violation of this provision. However, the provisions of this subsection shall not be applicable with respect to any person who is already employed by the university as of March 21, 1985, or at the time a relative becomes a member of the board.



§ 6-64-215 - Records and reports regarding students and teachers.

(a) The Board of Trustees of the University of Arkansas shall keep or have kept a record showing:

(1) The number of students enrolled;

(2) The daily average attendance at classwork for each month and for the term;

(3) The number of teachers employed and their salary;

(4) The teachers' daily attendance on and absence from classwork; and

(5) The number of hours the teacher is required to teach each day in each department.

(b) This record shall be open to any citizen at all reasonable hours.

(c) The board shall report to each session of the General Assembly the number of students enrolled, the daily average attendance on classwork for the month and for the term, the number of teachers employed and their salaries and the hours each is to teach each day, and their absence from and attendance on classwork.

(d) A failure to keep or have kept this record and to report to the General Assembly as provided in this section shall be a violation, and upon conviction a person shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each offense upon the part of each member of the board.



§ 6-64-216 - Report as to expenditures.

The Board of Trustees of the University of Arkansas shall make a report to the General Assembly, showing by items how each appropriation is expended.



§ 6-64-217 - Annual report of agricultural and mechanical departments.

The Board of Trustees of the University of Arkansas shall cause to be made an annual report of the operation and conditions of the agricultural and mechanical departments of the University of Arkansas, which shall include:

(1) A statement of the number of acres in cultivation on the college farm, the kind of crops raised, and the number of acres of each kind;

(2) The manner of the preparation of the soil for the various crops, methods of seeding and planting, kind and variety of seeds, and manner of cultivation and of harvesting;

(3) The several kinds and descriptions of all implements used in the various stages of the different crops, with reports on their utility and adaptation for the purposes used;

(4) The time of preparation of the soil, sowing, planting, cultivating, and harvesting and a general statement of the weather and its influence upon the several crops;

(5) The kinds of fertilizers used and crops to which they were applied, the time and manner of application, and the several results;

(6) A detailed and systematic account of the number of days' work, of ten (10) working hours each, of men and teams in the production of each separately treated crop. The statement of labor is to be in three (3) divisions:

(A) Up to the time the seeds are deposited in the ground;

(B) During cultivation;

(C) While harvesting and preparing the crop for market;

(7) A full and accurate yield per acre, by weight or measure, of all crops raised on the farm, distinguishing between the several kinds of treatment as to fertilizers used and the depth of plowing, difference of cultivation, times of harvesting, and kinds or variety of seed used;

(8) Kind and quantity of machinery and tools used in the mechanical department, the kind and quality of the products of each shop or division of said department, and an approximate cost of production of each article manufactured.



§ 6-64-218 - Sale of donated land.

(a) The Board of Trustees of the University of Arkansas may sell any land donated to the University of Arkansas by individuals.

(b) When the purchase price is paid to the treasurer of the university, the president and secretary of the board shall execute a deed conveying the lands to the purchaser.






Subchapter 3 - -- Campuses Established

§ 6-64-301 - Little Rock -- Establishment.

The Board of Trustees of the University of Arkansas is authorized to establish and operate, as a part thereof, a campus to be known as the University of Arkansas at Little Rock, incorporating therein the private institution formerly known as Little Rock University, which was transferred to the control of the board for purposes of this merger.



§ 6-64-302 - Monticello -- Establishment -- Board of Visitors.

(a) The Board of Trustees of the University of Arkansas is authorized to establish and operate, as a part thereof, a campus to be known as the University of Arkansas at Monticello, consolidating and incorporating therein the state institution formerly known as Arkansas Agricultural and Mechanical College, which, together with its board of trustees, was abolished as a separate institution with responsibility transferred to the control of the Board of Trustees of the University of Arkansas as a part of the University of Arkansas effective July 1, 1971.

(b) (1) There is established the Board of Visitors for the University of Arkansas at Monticello, which shall consist of twelve (12) members appointed by the Governor.

(2) (A) First, the Governor shall make seven (7) appointments from a list of no fewer than twenty (20) names jointly prepared by the members of the House of Representatives representing the eighth, ninth, tenth, and twelfth house districts and the Senator representing the twenty-fourth senate district.

(B) The seven (7) appointments shall include one (1) each from Ashley, Bradley, Chicot, Cleveland, Desha, Drew, and Lincoln counties.

(3) (A) Second, the Governor shall appoint two (2) members from:

(i) The Board of Directors of Forest Echoes Technical Institute, which after July 1, 2003, shall be known as the University of Arkansas at Monticello College of Technology-Crossett; and

(ii) The Board of Directors of Great Rivers Technical Institute, which after July 1, 2003, shall be known as the University of Arkansas at Monticello College of Technology-McGehee.

(B) The Board of Directors of Forest Echoes Technical Institute, which after July 1, 2003, shall be known as the University of Arkansas at Monticello College of Technology-Crossett, and Great Rivers Technical Institute, which after July 1, 2003, shall be known as the University of Arkansas at Monticello College of Technology-McGehee, shall be appointed by the Board of Trustees of the University of Arkansas.

(4) The remaining member of the board of visitors shall be appointed by the Governor.

(c) (1) (A) Appointments shall be bipartisan and be for terms of three (3) years.

(B) The Governor shall make appointments to the initial board of visitors and thereafter as terms expire and vacancies occur for any reason, so that at least seven (7) members of the board of visitors will be alumni of the University of Arkansas at Monticello.

(C) After the expiration of the terms of the members initially appointed under subdivision (b)(1)(B) of this section, the members appointed by the Governor in 2006 shall draw lots for staggered terms with the terms of four (4) members expiring in 2007, the terms of four (4) members expiring in 2008, and the terms of four (4) members expiring in 2009.

(D) Appointments after 2006 shall be for terms of three (3) years.

(2) Members may serve no more than two (2) consecutive terms but shall otherwise be eligible for reappointment to the board of visitors.

(3) When there is a vacancy in an unexpired term, the appointee shall serve for the remaining portion of the term.

(d) The general purposes of the board of visitors shall be to:

(1) Perform a liaison function between the University of Arkansas at Monticello and the President and the Board of Trustees of the University of Arkansas;

(2) Aid in securing financial support;

(3) Advise upon and interpret the educational and service needs of the State of Arkansas as they relate to the mission and programs of the University of Arkansas at Monticello;

(4) Aid in the continuing development of the University of Arkansas at Monticello as a major four-year campus of the University of Arkansas; and

(5) Furnish counsel and guidance by advice and recommendations for the University of Arkansas at Monticello.

(e) The Board of Trustees of the University of Arkansas shall maintain and operate the campus at Monticello as a major four-year campus of the University of Arkansas, offering at that location the highest possible quality of high educational programs, shall provide for the sound growth and improvement of the quality of the academic programs, and shall expand its mission to include technical education at Forest Echoes Technical Institute, which after July 1, 2003, shall be known as the University of Arkansas at Monticello College of Technology-Crossett, and Great Rivers Technical Institute, which after July 1, 2003, shall be known as the University of Arkansas at Monticello College of Technology-McGehee.



§ 6-64-303 - Pine Bluff -- Establishment and programs.

(a) The Board of Trustees of the University of Arkansas is authorized to establish and operate, as a part thereof, a campus to be known as the University of Arkansas at Pine Bluff, consolidating and incorporating therein the facilities of the state institution formerly known as Arkansas Agricultural, Mechanical, and Normal College which, together with its board of trustees, was abolished as a separate institution effective July 1, 1972.

(b) (1) The board of trustees shall maintain and operate the campus at Pine Bluff as a major campus of the University of Arkansas, offering at that location the highest possible quality of higher educational programs, and shall provide for the sound growth and improvement in the quality of the academic programs.

(2) The board shall continue to offer programs providing opportunities for those young people in Arkansas who are culturally, socially, and economically disadvantaged as well as programs attractive to students from other groups; and the composition of the administration, faculty, and staff shall reflect these purposes.



§ 6-64-304 - Pine Bluff -- Board of Visitors.

(a) The Board of Trustees of Arkansas Agricultural, Mechanical, and Normal College shall be reconstituted as the Board of Visitors for the University of Arkansas at Pine Bluff.

(b) (1) As terms expire, and where vacancies occur for any reason, the Governor, with the advice and consent of the Senate, shall appoint the successor.

(2) The Governor shall endeavor to make appointments to the board of visitors so that at least four (4) of the seven (7) members of the board will be alumni of Arkansas Agricultural, Mechanical, and Normal College or the University of Arkansas at Pine Bluff.

(3) (A) The Governor shall select the appointee from a list of five (5) names submitted to him or her by a nominating committee composed of two (2) alumni, two (2) members of the faculty or administration, two (2) students, and three (3) members selected by the Governor to represent the general public.

(B) However, the Governor shall have the authority to request the names of additional nominees from the nominating committee.

(c) Appointments shall be for terms of seven (7) years each except where there is an unexpired term, which shall be filled for the remaining portion of the term.

(d) The general purpose of the board of visitors shall be to:

(1) Perform a liaison function between the University of Arkansas at Pine Bluff and the President and the Board of Trustees of the University of Arkansas;

(2) Aid in securing financial support;

(3) Advise upon and interpret the educational and service needs of the State of Arkansas as they relate to the mission and programs of the University of Arkansas at Pine Bluff;

(4) Aid in the orderly transition of Arkansas Agricultural, Mechanical, and Normal College as it becomes a major campus of the University of Arkansas; and

(5) Furnish counsel and guidance, by advice and recommendations, for the University of Arkansas at Pine Bluff.






Subchapter 4 - -- Medical Department Generally

§ 6-64-401 - Maintenance as part of university.

The Medical Department of the University of Arkansas shall be maintained at the cost of the State of Arkansas, shall be a department for the instruction of students in medical science, and shall be a part of the University of Arkansas but may be located in the City of Little Rock.



§ 6-64-402 - Control and management.

(a) The Medical Department of the University of Arkansas shall be under the management and control of the Board of Trustees of the University of Arkansas as fully and with like effect as the other departments of the University of Arkansas.

(b) (1) The Board of Trustees of the University of Arkansas shall employ all necessary supervisors, professors, teachers, agents, and servants required to carry on the medical department and shall cause the medical department to be operated in a first-class manner and with courses of study, methods of instruction, and equipment of a standard equal to that required of medical colleges by the Association of American Medical Colleges.

(2) They shall from time to time as the finances will allow and the advancement and necessity of the department require, add courses, fill professorships, and add buildings, furniture, libraries, apparatus, and other things so as to keep this department up to the standard required of medical colleges by the Association of American Medical Colleges.



§ 6-64-403 - Costs of maintenance.

(a) The expenses and costs of maintenance and operation of the Medical Department of the University of Arkansas shall be borne by the State of Arkansas.

(b) The General Assembly shall provide for the expenses and costs of maintenance by appropriations made in like manner as appropriations are made for the maintenance and operation of the University of Arkansas.



§ 6-64-404 - Policies and practices of medical center.

The Board of Trustees of the University of Arkansas, the President of the University of Arkansas, and the Chancellor for Health Sciences of the University of Arkansas shall develop and follow appropriate policies and practices at the medical center which will:

(1) Provide for specific limitations on the duration of appointments of academic department and division heads, chairs, deans, associate deans, program directors, and similar academic and administrative positions, with each appointment to such positions to be made for a period of four (4) years, renewable only after thorough assessment of individual performance and attitude of the appointee in relation to the institutional goals of the medical center and the statewide health manpower needs of the State of Arkansas; and

(2) Establish and maintain a medical school curriculum that, beginning with the freshman year, will provide appropriate courses specifically designed to encourage and support the educational goals of those students interested in an appropriate education for and establishment of a family medicine practice or general practice of medicine.



§ 6-64-405 - University of Arkansas College of Medicine Admissions Board.

(a) There is established the University of Arkansas College of Medicine Admissions Board.

(b) (1) The board shall be composed of fifteen (15) members to be appointed by the Board of Trustees of the University of Arkansas and shall be selected from a list submitted by the Dean of the University of Arkansas College of Medicine subject to the approval of the Chancellor for Health Sciences and the President of the University of Arkansas System.

(2) Six (6) of the members shall be members of the faculty of the University of Arkansas College of Medicine.

(3) Eight (8) of the members shall be appointed from each of the four (4) congressional districts as established by Acts 1971, No. 337 [repealed] and shall be apportioned on the basis of two (2) members from each congressional district.

(4) One (1) member shall be appointed from the state at large.

(c) All members of the board shall serve one-year terms and may be reappointed for not more than three (3) additional consecutive terms.

(d) The board shall promulgate reasonable rules and regulations necessary to the fair and competitive selection of freshmen medical students with due consideration being given scholastic standings, recommendations of the premedical advisory committees of the various schools where the applicants pursue their premedical studies, their performance on the Medical College Admission Test, and any other procedures that can be developed that would deal fairly with the applicant group as a whole.

(e) The board shall serve without compensation except that each board member may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 6-64-406 - Admissions generally.

(a) (1) The Board of Trustees of the University of Arkansas shall provide for the admission annually of not less than one hundred fifty (150) freshman students to the College of Medicine. However, the board of trustees may provide for a reduction in this number to any figure not less than ninety (90) during any school year if the admission of freshman students in excess of ninety (90) would endanger the accredited rating of the College of Medicine as determined by the standards of the Association of American Medical Colleges.

(2) Whenever the board of trustees at the University of Arkansas has developed the necessary policies and procedures to enable the Admissions Committee of the College of Medicine to comply with this subsection, the policies and procedures shall be published in the bulletin issued annually by the College of Medicine.

(b) (1) (A) The Board of Trustees of the University of Arkansas shall allocate the first seventy percent (70%) of the first one hundred fifty (150) enrollment positions for the freshman medical class among Arkansas congressional districts, using the population of each congressional district as determined by the last federal decennial census to determine that district's proportion of the freshman positions so allocated and shall assign those apportioned enrollment positions for each district to those applicants who are legal residents in that particular congressional district.

(B) The board of trustees shall give additional consideration to rural applicants from medically underserved areas in an effort to address health disparities.

(2) (A) The next fifteen percent (15%) of the first one hundred fifty (150) freshman enrollment positions shall be allocated to the state at large and assigned to applicants who are legal residents of any place within Arkansas.

(B) However, in allocating the fifteen percent (15%) to the state at large, the board of trustees may allocate not to exceed one-third (1/3) of the fifteen percent (15%) of the first one hundred fifty (150) freshman enrollment positions to applicants who do not actually reside in the state but who were born and reared and attended public schools in Arkansas and who in addition thereto shall meet two (2) or more of the following criteria:

(i) Applicant is a registered voter in Arkansas;

(ii) Applicant holds a current valid Arkansas driver's license;

(iii) Applicant or parents of applicant are Arkansas taxpayers;

(iv) Parent of applicant resides in or is employed in Arkansas;

(v) Applicant meets other related criteria as may be prescribed by the board.

(3) The remaining fifteen percent (15%) of the first one hundred fifty (150) freshman enrollment positions may be assigned either to legal residents or to nonresidents, however, any qualified legal resident shall have a preference in securing an assignment to a position when compared to a nonresident, and the total number of nonresidents assigned positions shall not exceed fifteen percent (15%) of the first one hundred fifty (150) freshman enrollment positions assigned for any school year.

(4) The board of trustees may provide for an alteration in the percentages set forth in this subsection only if the adherence to these percentages would endanger the accredited rating of the College of Medicine as determined by the Standards of the Association of American Medical Colleges.

(c) (1) The board of trustees may provide for additional freshman enrollment positions if the College of Medicine determines it is necessary to address a projected shortage of practicing physicians in the state.

(2) The additional freshman enrollment positions shall be granted to the best qualified applicants as determined by the Admissions Committee of the College of Medicine without regard to residency status.

(d) The selection of freshman medical students shall be accomplished competitively without any favoritism or discrimination on the basis of sex or race, and with due consideration being given scholastic standings, recommendations of the premedical advisory committees of the various schools where the applicants pursue their premedical studies, their performance on the Medical College Admission Test, and any other procedures that can be developed that would deal fairly with the applicant group as a whole.

(e) (1) The board shall promulgate rules and provide resources to allow the area health education centers to offer programs to prepare identified medical school candidates from medically underserved areas of the state for the Medical College Admission Test.

(2) Preparation for the Medical College Admission Test shall include, but not be limited to:

(A) Recruitment and guidance of individuals interested in health care professions;

(B) Early targeting of potential candidates, including junior high school, high school, two-year college, and four-year college undergraduate students;

(C) Use of community colleges and four-year colleges and universities throughout the state to offer Med Prep and other targeted studies with the aid of video and distance learning tools; and

(D) Ensurance that everyone interested in a medical profession receives an equal opportunity for success.



§ 6-64-407 - Admissions -- Transfer students.

In considering and approving applicants for transfer to the University of Arkansas College of Medicine from other medical schools, the Board of Trustees of the University of Arkansas may give special consideration to those applicants for transfer who were born and reared and attended public school in Arkansas and who meet two (2) or more of the following criteria:

(1) Applicant is a registered voter in Arkansas;

(2) Applicant holds a current valid Arkansas license;

(3) Applicant or parents of applicant are Arkansas taxpayers;

(4) Parent of applicant resides in or is employed in Arkansas;

(5) Applicant meets other related criteria as may be prescribed by the board.



§ 6-64-408 - Fees and scholarships.

(a) The Board of Trustees of the University of Arkansas shall fix a scale of matriculation and tuition fees, in reasonable sums, and shall prescribe terms and conditions for the payment of fees.

(b) The students attending the Medical Department of the University of Arkansas shall pay the fees, except that the board may provide honorary free scholarships in furtherance of the best interests of the department.

(c) The fees shall be collected under the direction of the board of trustees, which shall prescribe the method of collecting the fees, and when collected they shall be paid over to the financial officer of the University of Arkansas and kept as a fund for the department and shall be paid out by the orders of the board of trustees only for the use and benefit of the department.



§ 6-64-409 - Family Practice Department.

(a) It is the intent of the General Assembly that the program in family practice at the University of Arkansas College of Medicine have full departmental status and that a member of the medical faculty of this department be a voting member of the Admissions Committee for the University of Arkansas College of Medicine.

(b) It is the recommendation of the General Assembly that the faculty members of the Family Practice Department of the University of Arkansas College of Medicine provide counseling services to any student at the institution at the request of the individual student.

(c) The Dean of the College of Medicine shall submit a report, through the offices of the Chancellor for Health Sciences and the President of the University of Arkansas, to the Governor and to the Chairman of the Legislative Council no later than September 1 of each year and covering the period of the preceding fiscal year, in which information shall be furnished as to the number of interns and residents in the various medical school programs, the number who completed the family practice program, the places where those who completed the various programs are practicing, including those in the military services, and any problems encountered in the education of students, interns, or residents in the family practice program which should be considered by the General Assembly, the Governor, or the Legislative Council.



§ 6-64-410 - School of Pharmacy.

(a) The Board of Trustees of the University of Arkansas is authorized to establish an accredited School of Pharmacy at the University of Arkansas or the Medical College of the University of Arkansas.

(b) The board is further authorized and empowered to receive any grant, aid, gift, donation, or endowment for the use of the school and to do all things necessary for the establishment of an accredited school of pharmacy.



§ 6-64-411 - School of Dental Hygiene.

(a) There is established at the State Medical Center, under the direction of the Board of Trustees of the University of Arkansas, a University of Arkansas School of Dental Hygiene, which shall offer a program of clinical instruction leading to a degree or certificate in dental hygiene.

(b) The board of trustees shall establish rules and regulations governing admissions to the School of Dental Hygiene, programs of instruction therein, and the qualifications and requirements for a degree or certificate. However, rules and regulations for admissions, courses or programs of clinical instruction, and degrees or certificates for graduation therefrom shall be in accordance with the standards established by the recognized national accreditation association of dental hygiene schools or programs.

(c) Any degree or certificate granted by the School of Dental Hygiene shall also be in conformance with the standards for licensing as a dental hygienist under the applicable licensing laws of this state.



§ 6-64-412 - Chair on Alcoholism and Drug Abuse Prevention.

The University of Arkansas for Medical Sciences shall establish a Chair on Alcoholism and Drug Abuse Prevention.



§ 6-64-413 - Special allowances.

(a) (1) The Board of Trustees of the University of Arkansas is hereby authorized to make available to the President of the University of Arkansas special allowances in such amounts as the board may determine to be justified at the University of Arkansas for Medical Sciences, for the use of the chancellor and his deans, representatives, department heads, and directors at the University of Arkansas for Medical Sciences in recruitment of faculty and staff members.

(2) Upon approval by the president and the board of trustees, such funds shall be administered by the Chancellor of the University of Arkansas for Medical Sciences, who shall assure that the total amount expended for such purposes does not exceed one hundred fifty thousand dollars ($150,000) each fiscal year, or so much thereof as may be authorized by the board of trustees.

(3) The funds authorized by this subsection shall come from a source other than state tax dollars appropriated by the General Assembly or charges made to students for tuition, fees, room and board, or other purposes.

(4) Each year, the chancellor shall furnish to the president, the board of trustees, and the Legislative Joint Auditing Committee a report showing for each expenditure the date, the amount, the names of persons to whom the expenditure was made, and the purpose for which the expenditure was made.

(b) (1) The board of trustees may make special allowances available in such amounts as the board of trustees may determine or justify as equitable in view of the exacting duties which are involved as a part of the salaries of the physicians, dentists, and other professional faculty employed by the University of Arkansas for Medical Sciences from receipts of professional income in the care of patients and funds received from federal agencies, foundations, and other private sponsors in support of research.

(2) Provided, any such allowance shall not exceed for any employee an amount equal to two (2) times that portion of the salary authorized by the General Assembly to be paid from the University of Arkansas Medical Center Fund.



§ 6-64-414 - Special language and restrictions -- Area health education centers.

The Chancellor of the University of Arkansas for Medical Sciences shall make periodic progress reports of area health education center programs to the Governor, the Legislative Council, and other interested interim committees of the General Assembly regarding the achievements and the expansion of the aforementioned programs and the amounts expended for the area health education centers.



§ 6-64-415 - Applicability of §§ 6-61-105 and 6-61-106.

The provisions of §§ 6-61-105 and 6-61-106 shall not apply to students selected to be admitted to the University of Arkansas School of Medicine or the University of Arkansas School of Pharmacy.



§ 6-64-416 - Establishment and administration.

(a) The University of Arkansas for Medical Sciences is authorized to create the North Central Area Health Education Center to serve the following counties: Baxter, Cleburne, Fulton, Marion, Independence, Izard, Stone, Searcy, Sharp, and Van Buren.

(b) (1) The center shall be administered in the same manner as other facilities in the University of Arkansas for Medical Sciences Area Health Education Center Program, including:

(A) Training students in the fields of medicine, nursing, pharmacy, and various allied health professions with an emphasis on primary care, general health education, and basic medical care for the whole family; and

(B) Providing medical residents specializing in family practice.

(2) Programs shall be conducted to the extent that funds are available.

(c) A director of the North Central Area Health Education Center shall be appointed in the same manner as and shall have the same powers as other center directors in the program.

(d) The program shall have offices in Mountain Home, Batesville, and Mountain View.



§ 6-64-417 - College of Nursing and College of Pharmacy program improvements.

(a) Funds received from the State Board of Collection Agencies under § 17-24-305 by the University of Arkansas for Medical Sciences and any interest earnings on the funds by the university shall be used exclusively as follows:

(1) Two-thirds (2/3) of the funds shall be used within the College of Nursing for:

(A) Scholarships and stipends for nursing students who are candidates for bachelor's or master's degrees or degrees beyond a master's degree; and

(B) Salary improvements for purposes of retaining and attracting nursing school faculty; and

(2) One-third (1/3) of the funds shall be used within the College of Pharmacy for:

(A) Scholarships and stipends for pharmacy students;

(B) Facility improvements required to expand the enrollment of pharmacy students; and

(C) Salary improvements for purposes of retaining and attracting pharmacy school faculty.

(b) (1) The Dean of the University of Arkansas for Medical Sciences College of Nursing shall allocate the funds made available to the College of Nursing under this section.

(2) The Graduate Nurse Educator Loan and Scholarship Board shall make recommendations to the dean regarding the recipients of annual awards, stipends, and scholarships.

(3) A recipient of a scholarship or stipend under this subsection must be a resident of the State of Arkansas.

(c) (1) The Dean of the University of Arkansas for Medical Sciences College of Pharmacy shall allocate the funds made available to the College of Pharmacy under this section.

(2) Using financial aid and academic performance data, the University of Arkansas for Medical Sciences College of Pharmacy Awards and Financial Aid Committee will make recommendations to the faculty regarding the recipients of annual awards, stipends, and scholarships.

(3) A recipient of a stipend or scholarship under this subsection:

(A) Must be a resident of the State of Arkansas;

(B) Is not required to repay a stipend or scholarship; and

(C) Is not required to enter into any agreement with the university or College of Pharmacy requiring the recipient to practice pharmacy in any area of Arkansas after graduation in exchange for a stipend or scholarship.

(d) The university shall report annually the utilization of the funds received by the College of Nursing under this section to the Legislative Council and the Arkansas Legislative Commission on Nursing.

(e) Scholarships and other awards under this section may be granted in addition to other funds awarded to a student under other scholarship and assistance programs.



§ 6-64-418 - College of Public Health collaboration.

It is recommended that the Health Behavior/Health Education Department of the Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences collaborate with each education service cooperative, community health agencies, school nurses, counselors, and educators to introduce age-appropriate, research-supported, child abuse prevention curriculum to the children of Arkansas in the public schools.



§ 6-64-419 - Adult Sickle Cell Clinic of the University of Arkansas for Medical Sciences.

(a) (1) The Adult Sickle Cell Clinic of the University of Arkansas for Medical Sciences is created.

(2) The clinic shall be a comprehensive clinic at which adults in Arkansas with sickle cell anemia may receive specialty care, including without limitation:

(A) Advanced, specialized health care;

(B) Preventive health care; and

(C) Local health care provider support.

(b) The clinic shall provide services, including without limitation:

(1) (A) An annual visit for comprehensive diagnosis and treatment for adult patients with sickle cell anemia from all over the state.

(B) A patient with more severe complications from sickle cell anemia may receive more frequent treatment as needed;

(2) (A) On the basis of each comprehensive visit under subdivision (b)(1) of this section, a care plan for that patient is developed to serve as a blueprint for the patient's medical care throughout the year.

(B) For acute medical events, treatment under this section shall be based on the care plan created under subdivision (b)(2)(A) of this section as the guide for management of sickle cell anemia and complications of sickle cell anemia;

(3) Designing a training program regarding sickle cell anemia and complications of sickle cell anemia for:

(A) Physicians, nurses, and social workers throughout the state;

(B) Medical students and residents;

(C) Health care providers; and

(D) Health care provider students;

(4) Through the Center for Distance Health of the University of Arkansas for Medical Science, training and case consultation with health care providers across the state; and

(5) A program to:

(A) Track adult patients with sickle cell anemia; and

(B) Measure the effectiveness of the clinic.

(c) (1) The clinic shall make staff personnel available to primary care physicians and medical staff of area health education centers for consultation regarding sickle cell anemia and complications of sickle cell anemia as needed.

(2) A nurse practitioner employed in this clinic shall be available twenty-four (24) hours per day, seven (7) days per week to receive and respond to telephone calls from physicians or patients regarding sickle cell anemia and complications of sickle cell anemia.

(3) A social worker shall assist patients with sickle cell anemia and their families in finding ways to meet the needs of the patient and his or her family, including without limitation:

(A) Health-related expenses not covered by insurance plans;

(B) Transportation costs;

(C) Employment options; and

(D) Social and emotional support.

(4) A grassroots community coordinator shall connect the clinic to other health care providers around the state and help connect patients with the clinic.



§ 6-64-420 - UAMS -- Adult Sickle Cell Disease Program.

(a) There is hereby established a new program for the comprehensive care of adult sickle cell disease to be known as the University of Arkansas for Medical Sciences Adult Sickle Cell Disease Program.

(b) The program will facilitate the continued development of adult sickle cell disease treatment, preventive care, education, and training for health care professionals and related personnel utilizing the University of Arkansas for Medical Sciences' Area Health Education Centers throughout the State and Center for Distance Health.

(c) Funding for the program will be from general revenue and cash funds from fees for services, donations, grants, and federal funds.

(d) The University of Arkansas for Medical Sciences will not assume responsibility for funding the program until such time as the General Assembly appropriates and funds the program.



§ 6-64-421 - Center for Dental Education.

(a) (1) There is established a new center in Arkansas for dental education in cooperation with the University of Tennessee College of Dentistry, the University of Arkansas for Medical Sciences, and Arkansas Children's Hospital.

(2) The center shall be known as the University of Arkansas for Medical Sciences Center for Dental Education.

(b) The center will facilitate the continued development of dental education, its specialties, and services for the citizens of Arkansas.



§ 6-64-422 - Advanced practice nurses at area health education center.

(a) The University of Arkansas for Medical Sciences may create a program to:

(1) Train licensed advanced practice nurses for programs operated through area health education centers; and

(2) Employ advanced practice nurses as employees of an area health education center.

(b) A licensed advanced practice nurse with prescriptive authority in training in or employed by an area health education center shall sign a collaborative practice agreement with a physician licensed by the Arkansas State Medical Board.

(c) A collaborative practice agreement under this section shall comply with § 17-87-310 and shall specify without limitation:

(1) The relationships among the physician, the area health education center, and the advanced practice nurse; and

(2) That the licensed advanced practice nurse:

(A) Shall complete the training required to become an advanced practice nurse employee of the area health education center; and

(B) Employee advanced practice nurse, the location within the area served by the area health education center at which the advanced practice nurse will practice.






Subchapter 5 - -- State Medical Center -- Admission of Patients

§ 6-64-501 - Purpose of subchapter.

It is the purpose and intent of this subchapter to provide for a fair and equitable apportionment for the use of the facilities and services of the State Medical Center among the various counties of this state, and among all cities having in excess of ten thousand (10,000) population for the treatment of medical indigents, and to provide a method and procedure for charging such counties, and cities having over ten thousand (10,000) population, for services received by medical indigents at the medical center in excess of the allowed quotas.



§ 6-64-502 - Admission of other patients not affected by subchapter.

Nothing in this subchapter shall be construed to interfere with the admission of patients at the State Medical Center who have the ability to pay for medical care received, nor shall this subchapter interfere with or affect the admission of welfare patients at the medical center where the cost of such care is paid by the Department of Human Services according to an approved plan for medical care and hospitalization established for public welfare patients by the department.



§ 6-64-503 - Medical indigents -- Determination of status.

(a) As used in this subchapter, unless the context otherwise requires, medical indigents shall include all residents of this state who are unable to pay part or all of the cost of necessary medical and hospital services, but shall not include any person for whom medical and hospital services are paid by the Department of Human Services.

(b) Each county judge or chief administrative officer of a municipality affected by this subchapter is authorized to establish necessary rules and regulations to be followed in determining medical indigency of persons seeking admission to the medical center under the provisions of this subchapter.



§ 6-64-504 - Admission as medical indigent -- Certification procedure.

(a) (1) In all cases where a resident of a county or municipality assigned a quota in § 6-64-505 seeks to use the quota to defray any part of the expense of his or her medical service, including hospitalization, at the State Medical Center, the resident must first have been determined by his or her county judge or chief administrative officer of his or her municipality to be unable to pay for all or any part of the service.

(2) The county judge or chief administrative officer may then certify in writing that the resident is eligible for such care.

(3) There shall be no charge made against the county or municipality for medical care until the person shall be so certified, unless the certification is waived as authorized in this section.

(b) (1) (A) The county judge or chief administrative officer may elect to waive the above certification procedure, except that such waiver shall not apply to counties or cities which, in the preceding year, have recorded a total of two thousand (2,000) or more patient days at the medical center. In such event, individual certification of patients will be required as a prerequisite to admission of such patients to the medical center hospital.

(B) In counties and cities where waiver of individual certification is applicable, individual certification of patients will be required in all cases where the hospitalization of the patient would cause the current month's quota to be exceeded.

(2) The judge or officer waiving the certification procedure must so notify the medical center in writing.

(3) It shall be the duty of the medical center to notify the county judge or administrative officer at the time the rate of use of his or her county or municipal quota shall have been exceeded. However, any county, or municipality of over ten thousand (10,000) population, may enter into an agreement in writing with the medical center for the admission of medical indigents with acute emergency conditions to be charged against the quota of such county or city without requiring the certification procedure mentioned above.

(c) Certification of patients by any municipality or county may be by telephone if the date of the telephone conversation, the name of the county judge, or chief administrative officer of the city, authorizing the certification, and all other necessary information is reduced to writing by the appropriate official of the medical center and maintained in a file as a public record.

(d) (1) Any person certified to the medical center as a medical indigent who has the ability to pay for a part of the cost of the medical or hospital care received shall pay such part of the cost of care received and that amount paid shall be allowed as a credit against any charge against the county or municipality for such service during the calendar month in which payment is received.

(2) In the case of those medical indigents who are able to pay a part of the cost of their medical and hospital care, such fact shall be so stated in the certification from the county or city, which certification may include an estimate of the portion of medical and hospital costs the patient is able to pay, if any.

(e) (1) In the case of any county having one (1) or more cities of over ten thousand (10,000) population therein, the county judge of the county and the chief administrative officer of each such city may enter into an agreement for the establishment of a central certifying office from which all patients admitted to the State Medical Center as medical indigents from such county and the cities therein shall be certified.

(2) Upon the establishment of such a central certifying office, notice thereof shall be given to the Chancellor for Health Sciences, and all patients certified to the State Medical Center from such county or any city of ten thousand (10,000) or over population therein shall be charged against the quota of such county or city, as the case may be.

(f) The Department of Human Services shall assist any county or municipality affected by this subchapter, upon request therefor, in determining the economic status of any person seeking admission to the medical center as a medical indigent.

(g) It also shall be the duty of the medical center to investigate the ability of the patient or others chargeable with his or her support to pay the expense of the treatment and care rendered, taking into consideration the recommendation of the certifying official of the county or municipality involved.



§ 6-64-505 - Medical indigents -- Quota of patients from counties and municipalities.

(a) There is assigned and made available to each county in Arkansas the following quotas of medical services, including hospitalization, at the University of Arkansas Medical Center, herein referred to as the State Medical Center, to be utilized by the citizens of the respective counties and the municipalities therein according to the provisions of §§ 6-64-502, 6-64-504, 6-64-506, and 6-64-508.

(b) The quotas shall be computed as follows:

(1) Hospital Quota. (A) Annually, on or before July 1, the Board of Trustees of the University of Arkansas shall certify to the Chancellor for Health Sciences of the University of Arkansas the total number of hospital beds estimated to be available for use, based upon funds available, during the next twelve-month period at the State Medical Center;

(B) The chancellor shall then multiply the total available beds so certified by three hundred sixty-five (365), the days in the year, and multiply the result thereof by eighty-five percent (85%), which is determined by the General Assembly as being the average normal occupancy of hospital beds to be expected by a hospital of this type. The result of such calculations shall be the net annual patient-day usage of the State Medical Center for the next twelve (12) months;

(C) The chancellor shall then prorate the net annual patient-day usage of the State Medical Center among the counties of this state in proportion to each county that the population of such county bears to the total population of all the counties of this state according to the most recent federal census figures available at the time of the annual calculation of the quota. The pro rata apportionment shall be the annual quota of hospital usage at the State Medical Center for each county;

(2) Quotas of Cities of Over 10,000 Population. Each city of this state having a population of over ten thousand (10,000) according to the most recent federal census figures available at the time of figuring annual quotas under this subchapter shall be assigned an annual proportionate quota of hospital usage assigned to the county in which any such city is located, which city quota shall be computed in the proportion that the population of the city bears to the population of the county. The quotas assigned to any city of over ten thousand (10,000) population of hospital usage at the State Medical Center shall be deducted from the quota assigned to the county in which the city is located.



§ 6-64-506 - Medical indigents -- Patients not charged against quotas.

Any patient admitted to the State Medical Center as a public welfare patient certified by the Department of Human Services, or any patient admitted to the State Medical Center who on admittance can guarantee, either by hospitalization insurance or cash deposit, at least fifty percent (50%) of the anticipated costs of treatment, shall not be charged against the quota of any county or municipality established pursuant to this subchapter.



§ 6-64-507 - Medical indigents -- Charges for costs in excess of quota -- Payment or collection.

(a) The actual cost of hospitalization utilized in any calendar month at the State Medical Center by medical indigents as determined as provided in § 6-64-503 which is in excess of the dollar value at prevailing average per diem cost of one-twelfth (1/12) of the quotas set out in § 6-64-505 shall be charged to the county in which the recipient of the medical service resides or, in case a quota is assigned to the municipality in which the recipient resides, to the municipality.

(b) (1) No unused quota amounts remaining in any month may thereafter be used as a credit against charges in any other month.

(2) Furthermore, no unused portion of a quota during any month by any county shall be allowed as a credit against any other county that may have exceeded its quota during such month.

(c) (1) Each thirty (30) days a statement of charges due to the State Medical Center shall be mailed to the county judge or chief administrative officer of the municipality for the net cost of excess services, as defined in subsection (a) of this section, rendered during the calendar month preceding.

(2) Whenever the county or municipality fails to pay to the State Medical Center, within thirty (30) days, the net charges billed to the county or municipality for services in excess of the quotas established in § 6-64-505, the medical center shall make a certification to the Treasurer of State setting forth the names of the county or municipality as the case may be, the amount owed by the county or municipal corporation, and the period during which the unpaid debt shall have accrued.

(3) Upon receipt of the certification, the Treasurer of State shall withhold from such moneys as would otherwise be due such county or municipality from the general revenues of this state the amount needed to liquidate the debt and transfer the amount thereof to the University of Arkansas Medical Sciences Fund. Any remaining balance of such general revenues which would otherwise have been payable to the county or municipality shall be paid to such county or municipality as in the instance in which no withholding was made.



§ 6-64-508 - Medical indigents -- Collections from patients.

(a) It further shall be the duty of the medical center to collect fees from patients in all cases where it is established that the patient is able to pay, either through insurance coverage or his or her own resources, a part or all of the medical or hospital costs incurred.

(b) Billings to patients shall be made on a periodic basis.

(c) In cases of willful refusal to pay, the medical center is directed to take whatever legal action is necessary to satisfy the account.



§ 6-64-509 - Admissions of paying patients.

(a) For the purpose of improving the teaching program of the University of Arkansas College of Medicine and to provide a source of additional funds for the operation of the State Medical Center, the medical center is authorized and directed to admit for medical treatment persons who have the economic ability to pay for hospital and medical services rendered. However, before any such person shall be admitted for treatment as a paying patient, such person shall have agreed in writing for the supervised observation of his or her case by medical students of the College of Medicine.

(b) The State Medical Center shall, with the approval of the Board of Trustees of the University of Arkansas, establish a system of charges to be paid by paying patients for hospital and medical care rendered such paying patients at the medical center. If any person with ability to pay shall fail or refuse to pay for the cost of hospital and medical care received at the medical center, the medical center shall institute appropriate legal proceedings for the collection of the cost.

(c) Nothing in this section shall be construed to prohibit or limit the admission and treatment of charity or medical indigent patients at the medical center as may be authorized by law.






Subchapter 6 - -- School of Law

§ 6-64-601 - Construction -- Subchapter exclusive authority.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.

(c) This subchapter shall be the sole authority required for the accomplishment of the purposes of this subchapter.



§ 6-64-602 - Establishment -- Name.

There is established a full-time law school, to be operated in Little Rock, Pulaski County, Arkansas, under the control and direction of the University of Arkansas at Little Rock, to be known as the University of Arkansas at Little Rock William H. Bowen School of Law, and to offer classes of legal instruction both in the daytime and in the evening.



§ 6-64-604 - State Legal Education Fund generally.

(a) As used in this subchapter:

(1) "State Legal Education Fund" means the "University of Arkansas at Fayetteville Legal Education Fund" and the "University of Arkansas at Little Rock Legal Education Fund", respectively, and the moneys credited to each of the funds shall be used in connection with the legal education program of the of University of Arkansas at Fayetteville School of Law and the University of Arkansas at Little Rock William H. Bowen School of Law;

(2) "University" means the University of Arkansas at Fayetteville School of Law and the University of Arkansas at Little Rock William H. Bowen School of Law, respectively.

(b) All collections of the costs levied by this subchapter shall be paid by the collecting officer to the county treasurer and by the county treasurer credited on his or her records to a fund to be designated and known as the legal education fund.

(c) On the tenth day of the next succeeding month, the county treasurer shall remit by check all such collections to the Board of Trustees of the University of Arkansas, for credit to the following funds:

(1) Fifty percent (50%) thereof to the University of Arkansas at Fayetteville Legal Education Fund; and

(2) Fifty percent (50%) thereof to the University of Arkansas at Little Rock Legal Education Fund.



§ 6-64-605 - Levy of costs -- Cash funds.

(a) All collections of the costs levied by this subchapter are specifically declared to be cash funds, restricted in their use and dedicated and to be used solely as provided in this subchapter.

(b) The moneys shall not be deposited in the State Treasury but shall be deposited by the board as and when received, and in such bank as the board may from time to time select, to the credit of the State Legal Education Fund, and applied for the purposes authorized by this subchapter.



§ 6-64-606 - Levy of costs -- Use and priorities of funds collected.

(a) All collections of the costs levied by this subchapter shall be used by the board solely for purposes of legal education, including academic, clinical, and continuing education, operated under the auspices and academic administration of the University of Arkansas School of Law, including, without limitation, financing the costs of:

(1) The construction, expansion, improvement, or equipping of buildings and facilities for legal education on the sites owned by the board and located in or near the City of Fayetteville, Arkansas, or the City of Little Rock, Arkansas; and

(2) The operation of legal education programs.

(b) In determining the needs of legal education in Arkansas and in allocating funds to meet these needs from the levying of costs as provided in this subchapter, including funds derived from revenue bonds authorized in this subchapter, the board shall give first priority to the upgrading and maintenance of the University of Arkansas at Fayetteville School of Law to the end that such school shall, as quickly as funds permit, become a first class quality law school in the physical facilities, library content, faculty, administration, and operating program.



§ 6-64-607 - Financing authority.

The board is authorized and empowered to issue revenue bonds from time to time in sufficient principal amounts and to use the proceeds of the bonds, together with any other available funds, for defraying the costs of accomplishing the purposes set forth in § 6-64-606(a)(1), paying all incidental expenses in connection therewith, paying the expenses of authorizing and issuing bonds, creating debt service reserves to secure the payment of the bonds, if the board deems that desirable, and making provision for the payment of interest on the bonds during construction, if the board deems that desirable.



§ 6-64-608 - Bonds -- Authorizing resolution -- Trust indenture.

(a) The bonds shall be authorized by authorizing resolution of the board.

(b) The authorizing resolution may contain or may provide for the execution with a bank or trust company within or without the State of Arkansas of a trust indenture which may contain any other terms, covenants, and conditions that are deemed desirable by the board, including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves;

(2) The nature and extent of the security;

(3) The issuance of additional bonds and the nature of the lien and pledge in that event;

(4) The custody and application of the proceeds of the bonds;

(5) The collection and disposition of revenues;

(6) The investing and reinvesting, in securities specified by the board, of any moneys during periods when the moneys are not needed for authorized purposes; and

(7) The rights, duties, and obligations of the board and of the holders and registered owners of the bonds.



§ 6-64-609 - Bonds -- Terms and conditions.

(a) The bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination, may be in such form and denomination, may have such date or dates, may be stated to mature at such times, may bear interest payable at such times and at such rate or rates not exceeding ten percent (10%) per annum, may be made payable at such places within or without the State of Arkansas, may be sold by such method, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the board shall determine.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth above.



§ 6-64-610 - Bonds -- Execution and seal.

(a) (1) The bonds shall be executed by the manual or facsimile signature of the chair of the board and by the manual signature of the secretary of the board.

(2) The coupons attached to the bonds shall be executed by the facsimile signature of the chair of the board.

(b) In case any of the officers whose signatures appear on the bonds or coupons shall cease to hold those offices before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(c) Each bond shall be sealed with the seal of the university.



§ 6-64-611 - Bonds -- Liability.

(a) It shall be plainly stated on the face of each bond that:

(1) It has been issued under the provisions of this subchapter;

(2) The bonds shall be obligations only of the board;

(3) In no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged; and

(4) The bonds are not secured by a mortgage or lien on any land or buildings belonging to the board or the State of Arkansas.

(b) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this subchapter unless he or she shall have acted with a corrupt intent.



§ 6-64-612 - Bonds -- Pledge of costs levied by subchapter.

(a) The bonds, principal and interest, shall be special obligations of the board secured by and payable from a pledge of all or a portion of the collections of the costs levied by this subchapter.

(b) The pledge of bonds shall constitute a prior pledge of, and claim on, such costs over any other claim arising out of, or pertaining to, any other authorized use of collections of such costs as specified in § 6-64-606.

(c) The bonds, principal and interest, shall not be secured by a pledge of any other appropriated funds or cash funds of the board or the university.



§ 6-64-613 - Bonds -- Contract with holders and owner.

(a) Any authorizing resolution and trust indenture shall, together with this subchapter, constitute a contract between the board and the holders and registered owners of the bonds.

(b) The contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract.

(c) The covenants, agreements, and obligations of the board may be enforced by mandamus or other appropriate proceedings at law or in equity.



§ 6-64-614 - Bonds -- Tax exemption.

The principal and interest of bonds issued under this subchapter shall be exempt from all state, county, and municipal taxes, and the exemption shall include income, inheritance, and estate taxes.



§ 6-64-615 - Bonds -- Investment of funds of retirement or pension systems.

The board of trustees of any retirement or pension system created by the General Assembly of the State of Arkansas may, in its discretion, invest its funds in bonds issued under this subchapter.



§ 6-64-616 - Bonds -- Construction fund.

(a) The board shall include necessary provisions in the authorizing resolution or trust indenture to require the deposit of the proceeds of each bond issue, except the accrued interest, which shall be deposited in the bond fund, into a special construction fund which shall be a trust fund in such depository as the board shall designate.

(b) The depository shall be a member of the Federal Deposit Insurance Corporation, and all moneys in excess of the amount insured by the Federal Deposit Insurance Corporation must be secured by direct obligations of the United States unless invested in securities specified by the board.

(c) The moneys in the construction fund shall be used solely for the purposes set forth in § 6-64-606.



§ 6-64-617 - Bonds -- Use of excess costs.

Subject to the provisions of any authorizing resolution or trust indenture securing payment of any bonds outstanding under this subchapter, collections of the costs levied by this subchapter in excess of the amounts necessary to provide for the payment of bonds, including principal and interest, may be used as determined by the board from time to time for accomplishing any purposes set forth in § 6-64-606.



§ 6-64-618 - Outstanding bonds -- Change in costs for payments.

So long as there are outstanding any bonds to which collections of the costs levied by this subchapter are pledged, the General Assembly may eliminate, modify, or otherwise change the costs levied by this subchapter. These changes may be made only on the condition that there is always maintained in effect and made available for the payment of outstanding bonds sources of revenue which produce revenues at least sufficient in amount to provide for the payment of the principal of and interest on the outstanding bonds and to comply with all covenants, including, without limitation, the maintenance of funds and reserves, in favor of the holders or registered owners of the outstanding bonds or the trustee for the holders or registered owners of the outstanding bonds.



§ 6-64-619 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter.

(b) (1) Refunding bonds may either be sold or delivered in exchange for the bonds being refunded.

(2) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded as shall be specified by the board in the resolution or trust indenture securing the refunding bonds.

(c) The resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority of pledge as was enjoyed by the bonds refunded.

(d) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of bonds.



§ 6-64-620 - Construction of legal education facilities -- Employment of professionals.

(a) The board is authorized to employ architects to prepare plans, specifications, and estimates of cost for the construction of legal education facilities and to supervise and inspect the construction.

(b) After the board has approved the plans and specifications prepared by the architect, it shall proceed to advertise for bids and contract for the construction of the public buildings in accordance with applicable laws governing the construction of public buildings.

(c) In addition, the board is authorized to engage and pay such professional, technical, and other help as it shall determine to be necessary or desirable in assisting it to carry out effectively the authorities, functions, powers, and duties conferred and imposed upon it by this subchapter.



§ 6-64-621 - Evening law school division.

The Board of Trustees of the University of Arkansas is directed and authorized to establish and operate at Little Rock, Arkansas, an evening division of its school of law as an expansion of its program of legal instruction, research, and extension.






Subchapter 7 - -- Agricultural Experiment Stations

§ 6-64-701 - Acceptance of federal aid.

The assent of the General Assembly is given to the purpose of the grants made in 7 U.S.C. § 361a et seq., and the Board of Trustees of the University of Arkansas is authorized and empowered to accept any sums coming to the State of Arkansas under that federal act and to apply them for the benefit of the Agricultural Experiment Station in accordance with the terms and conditions expressed in the Act of Congress referred to above.



§ 6-64-702 - Course of study.

The Board of Trustees of the University of Arkansas shall establish a course of study in connection with the Main Agricultural Experiment Station for the students who desire to be instructed in practical agriculture, horticulture, entomology, veterinary, and related subjects, in order that these branches of education may be developed as rapidly as possible and be diffused among those involved in agriculture.



§ 6-64-703 - Investigations and recommendations by director.

(a) The Director of the Main Agricultural Experiment Station shall make investigations in all sections of the state upon the subjects of agriculture, horticulture, veterinary, entomology, and related subjects and shall examine and advise remedies for diseased or infected crops, the proper care of cultivated lands, including how to restore wastelands, care of timber, care and treatment of orchards, and all matters relating to horticulture and agriculture.

(b) The director shall publish bulletins covering all investigations made and results obtained under the provisions of subsection (a) of this section and in connection with reports made from the station for dissemination throughout the state.



§ 6-64-704 - Investigation and classification of soils.

(a) The Director of the Main Agricultural Experiment Station is authorized to expend such sums as may be provided and necessary for the purpose of conducting a scientific investigation of the soils of the counties of the State of Arkansas, classifying and locating the different soils, surveying and mapping such soils, describing, analyzing, and examining the soils and otherwise locating the various types and kinds of soil in the counties of this state and ascertaining their constituent elements of plant food, their plant food deficiencies, and any other information regarding the soils which will be helpful to the agricultural interest of the state and printing, publishing, and distributing reports and soil maps of the areas surveyed. This work may be conducted in cooperation with the Agricultural Research Service of the United States Department of Agriculture and with the several counties of the State of Arkansas.

(b) The director is authorized to employ competent assistants and soil surveyors to make surveys, to fix their compensation, to purchase necessary supplies and equipment, to pay travel and such other expenses as may be necessary to carry out the provisions of this section, including cost of printing, publishing, and distributing reports of the soil surveys.

(c) The county courts and tax levying boards are authorized and empowered to make appropriations out of the general revenue fund of the county for the purpose of cooperating with the Main Agricultural Experiment Station in carrying out the provisions of this section.



§ 6-64-705 - Main Agricultural Experiment Station -- Branch stations generally.

(a) The experiment station located at the University of Arkansas shall remain at that point as a permanent institution.

(b) It shall be known as the Main Agricultural Experiment Station of the University of Arkansas and shall continue as heretofore.

(c) All other agricultural experiment stations which may be established by this subchapter shall be considered as branch stations.

(d) The Director of the Main Agricultural Experiment Station shall establish and maintain such branch stations as the circumstances may require and as allowed by appropriations, provided there is one (1) established in southern Arkansas, one (1) in eastern Arkansas, and one (1) in central-western Arkansas, at locations where the best advantages are offered to accomplish the most good.



§ 6-64-706 - Central Branch Station.

(a) There is created and established by the State of Arkansas an agricultural station and model farm combined in central Arkansas, to be located as provided in subsection (j) of this section and to be known as the Central Branch Station of the Main Agricultural Experiment Station of the University of Arkansas.

(b) The scope and work of the institution shall be to:

(1) Conduct scientific experiments in the several branches of agriculture;

(2) Breed and distribute at reasonable prices pure-bred livestock and pure seed of high yielding strains of the staple field crops of the state with a view to further development of the agricultural industry of the state;

(3) Disseminate through bulletins and reports the results of experiments made at the station;

(4) Lay out and conduct a model farm of not less than forty (40) acres nor more than eighty (80) acres; and

(5) Furnish the farmers and planters of the state such information relative to the various plants and animals of the state as may be available to the assistant director.

(c) The branch station and the work and experiments conducted therein and thereon shall be under the direction of the Main Agricultural Experiment Station of the University of Arkansas.

(d) (1) An assistant director shall be placed in charge of the central branch station.

(2) The assistant director shall reside on or in close proximity to the central branch station and shall be learned and skilled in scientific and practical agriculture and acquainted with the farm conditions of the state, so far as possible.

(e) (1) In addition to his or her other duties, the assistant director in charge shall keep an itemized account of all receipts and expenditures of the branch station, a report of which, together with all other matters pertaining to the branch station, shall be made by him or her annually to the Board of Trustees of the University of Arkansas.

(2) A complete report of the branch station shall be made by the board of trustees to the Governor at least thirty (30) days before the meeting of each General Assembly.

(f) The assistant director shall perform such other duties as may be directed by the Agricultural Experiment Station of the University of Arkansas.

(g) The assistant director shall have such assistance and labor furnished him or her as may be necessary to properly carry on the work of the institution.

(h) (1) The employees of the central branch station shall be elected or appointed by the same authority as those of the main station and shall receive such compensation as may be fixed by the same authority.

(2) Salaries of employees and running expenses of the station shall be paid out of funds provided therefor.

(i) (1) For the purpose of this section, a commission of seven (7) members is created.

(2) The commission shall be composed of the Governor, the Director of the Main Agricultural Experiment Station of the University of Arkansas, the assistant director, who is appointed for the central branch station, and four (4) farmers and planters of the state, who shall be appointed by the Governor.

(3) A secretary shall be elected by the commission from its own body.

(j) (1) It shall be the duty of the commission to decide upon the location of the station at some suitable, convenient, and accessible point in central Arkansas.

(2) In locating the station, the commission provided for in this section is authorized to accept donations of land, lumber, timber, implements, money, notes, other obligations, or any property which may be of use in establishing the station.

(3) The location shall be on a tract of not less than three hundred sixty (360) acres of tillable land of at least average fertility.

(4) The commission shall take a ten-year option on not less than six hundred forty (640) acres of adjoining land so that this adjoining land may later be purchased if found necessary.

(5) The location shall be within walking distance of a railroad station on some trunk line.

(k) (1) As soon as convenient after acquiring the property, there shall be erected thereon necessary buildings, outhouses, etc., and the station shall be properly supplied with tools, apparatus, stock, and other equipment necessary to successfully carry on the work of the station.

(2) For the details of buildings and equipment, the assistant director shall be primarily responsible, but he or she shall be directed by the commission and shall be responsible to the commission.

(l) The expenditures for all purposes shall not exceed the amount of the appropriation hereinafter provided to carry into effect this section.

(m) The members of the commission shall serve without special compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(n) All expense accounts are to be kept in itemized form and certified to by the Governor, who shall be the chair of the commission.

(o) The duties and authority of the commission shall terminate upon the completion of the establishment and proper equipment of the institution, after which time the board of trustees shall assume the same control of the station as they have over the Main Agricultural Experiment Station of the University of Arkansas.

(p) (1) The sum of fifty thousand dollars ($50,000) is appropriated out of the funds of the State Treasury to carry this section into effect.

(2) (A) Not more than four-fifths (4/5) of this sum shall be expended by the commission created by this section in purchasing and optioning the necessary real estate, the erection of buildings, and in equipping the branch station.

(B) (i) No bills or accounts contracted or incurred shall be allowed or paid except upon the written order of the secretary of the commission directing the Auditor of State to draw his or her warrant on the Treasurer of State in favor of the person, firm, or corporation named in the order.

(ii) No such order is to be given by the secretary until all liens of whatever kind or character against the property involved shall have been first released or satisfied by the person holding the lien.

(3) (A) The remainder of the appropriation, the proceeds of the sales of the products of the branch station, and any other available funds which may be set apart by the board of trustees for the support of the station shall be expended in the same manner and through the same channels as other moneys expended for the Agricultural Experiment Station of the university.

(B) However, for the payment of small current accounts and bills, the trustees may provide a cash contingent fund from sales and any other moneys that may be available, to be paid out by the assistant director by check drawn against proper vouchers, under the general direction of the trustees. The assistant director shall keep an accurate record of all such vouchers and checks and shall account to the trustees for them.



§ 6-64-707 - Rice Branch Experiment Station.

(a) For the purpose of enabling the Main Agricultural Experiment Station to more fully carry out the purposes of the experiment station, to increase and make more efficient and useful the agricultural research and experimental work of the state, and to increase the facilities of the experiment station for its work in agriculture and horticulture, crops, soil, fertilizers, livestock, dairying, poultry production, and the insect enemies and plant and animal diseases injurious to the crops and livestock of the state, and the economic problem of farm management and marketing and the related problems of the farms of this state, and to make the results of the work available to all parts of the state, there is created a Rice Branch Experiment Station to be located at a point at or near the center of rice production.

(b) The Rice Branch Experiment Station shall be located on soils fairly representative of the soils in which rice is grown in the state and shall be devoted to investigational work relative to the problems of rice farmers, including rice production, rice varieties, soils, and soil management, irrigation, rotation, other crops for the rice farmer, livestock and poultry for the rice region, and the fruits and truck crops adapted to such system of farming together with the economic problems of the farmers of that section.

(c) It shall consist of not over three hundred twenty (320) acres of land.

(d) When selected, established, and equipped, the branch station shall be and remain the property of the State of Arkansas for the use and purposes set forth in this section and shall be under the administrative charge of the Board of Trustees of the University of Arkansas.

(e) (1) The director of the experiment station of the institution shall also be the Director of the Rice Branch Experiment Station, but there may be a superintendent at the station who shall be directly responsible to the Director of the Main Agricultural Experiment Station.

(2) The staff of scientists and the laboratories of the Main Agricultural Experiment Station shall serve, insofar as possible, the same purpose as the Rice Branch Experiment Station.

(3) The entire experimental work of the state shall be administered as one (1) institution for the benefit of the people of the state, including the Main Experiment Station, the Rice Branch Experiment Station, and the outlying field work in cooperation with farmers.

(f) (1) The Rice Branch Experiment Station shall be used by the board of trustees for the purpose of making investigations in and experiments of rice culture, and related subjects connected with the problems of the farmers and rice growers of the State of Arkansas, including crop production, animal production and breeding, plant breeding, soil and soil fertility, insect pests, diseases of plants and animals and methods of their control or eradication, farm management, marketing, storage, preservation of farm products, and all other problems affecting the farms and farm life of the rice-producing section of Arkansas.

(2) The director shall publish bulletins and reports from time to time giving the results of the work of the experiment station and use every endeavor to disseminate the information secured.



§ 6-64-708 - Fruit and Truck Branch Experiment Station.

(a) For the purposes of enabling the Main Agricultural Experiment Station to more fully carry out the purpose of the experiment station, to increase and make more efficient and useful the agricultural research and experimental work of the state, to make the results of such work useful to the people of the state, to increase the facilities of the experiment station for its work in agriculture and horticulture, crops, soils, fertilizers, livestock, dairying, poultry production, the insect enemies and plant and animal diseases injurious to the crops and livestock of the state, the economic problems of farm management and marketing and the related problems of farms of this state, and to make the results of the experiment station's work available to all parts of the state, there is created a Fruit and Truck Branch Experiment Station to be located in southwest Arkansas at a point at or near the center of fruit and truck production in that area.

(b) The Fruit and Truck Branch Experiment Station shall be located on soils fairly representative of the soils on which the fruits and truck of the section are grown and shall be devoted to the investigational work relative to the problems of fruit and truck farmers, including fruit and truck production, varieties, soils and soil management, crop rotation, other crops for the fruit and truck farmers, livestock and poultry for the fruit and truck region, and any other crops adapted to such system of farming together with the economic problems of the farmers of that section.

(c) It shall consist of not over three hundred twenty (320) acres of land.

(d) When selected, established, and equipped, the branch station shall be and remain the property of the State of Arkansas for the use and purposes set forth in this section and shall be under the administrative charge of the Board of Trustees of the University of Arkansas.

(e) (1) The Director of the Main Agricultural Experiment Station of the University of Arkansas shall also be the Director of the Fruit and Truck Branch Experiment Station, but there may be a superintendent at such station, who shall be directly responsible to the Director of the Main Agricultural Experiment Station.

(2) The staff of scientists and the laboratories of the Main Agricultural Experiment Station shall serve, insofar as possible, for the same purpose as to the Fruit and Truck Branch Experiment Station.

(3) The entire experimental work of the state shall be administered as one (1) institution for the benefit of the people of the state, including the Main Agricultural Experiment Station, the Fruit and Truck Branch Experiment Station, and the outlying field work in cooperation with farmers.

(f) (1) The Fruit and Truck Branch Experiment Station shall be used by the board of trustees for the purpose of making investigations in and experiments of fruit and truck culture, and related subjects connected with the problems of the farmers and fruit and truck growers of the State of Arkansas, including crop production, animal production and breeding, plant breeding, soils and soil fertility, insect pests, diseases of plants and animals and methods of their control or eradication, farm management, marketing, storage, preservation of farm products, and all other problems affecting the farms and farm life of that section of Arkansas.

(2) The director shall publish bulletins and reports from time to time giving the results of the work of the experiment station and use every endeavor to disseminate the information secured.



§ 6-64-709 - Cotton Branch Experiment Station.

(a) For the purpose of enabling the Main Agricultural Experiment Station to more fully carry out the purpose of that experiment station, to increase and make more efficient and useful the agricultural research and experiment work of the state, to make the results of such work useful to the people of the state, to increase the facilities of the experiment station for its work in agriculture and horticulture, crops, soil, fertilizers, livestock, dairying, poultry production, insect enemies, and plant and animal diseases injurious to the crops and livestock of the state, the economic problems of farm management and marketing, and the related problems of the farms of this state, and to make the results of the work available to all parts of the state, there is created a Cotton Branch Experiment Station to be located at a point at or near the center of cotton production.

(b) The Cotton Branch Experiment Station shall be located on soils fairly representative of the soils on which cotton is grown in the state and shall be devoted to investigational work relative to the problems of cotton farmers, including cotton production, varieties, soils, and soil management, irrigation, rotation, other crops for the cotton farmer, livestock and poultry for the cotton region, and the fruits and truck crops adapted to such system of farming together with the economic problems of the farmers of that section.

(c) It shall consist of not over three hundred twenty (320) acres of land.

(d) When selected, established, and equipped, the branch station shall be and remain the property of the State of Arkansas for the use and purpose set forth in this section and shall be under the administrative charge of the Board of Trustees of the University of Arkansas.

(e) (1) The director of the experiment station of the institution shall also be the Director of the Cotton Branch Experiment Station, but there may be a superintendent at such station who shall be directly responsible to the Director of the Main Agricultural Experiment Station.

(2) The staff of scientists and the laboratories of the Main Agricultural Experiment Station shall serve, insofar as possible, for the same purpose as to the Cotton Branch Experiment Station.

(3) The entire experimental work of the state shall be administered as one (1) institution for the benefit of the people of the state, including the Main Agricultural Experiment Station, the Cotton Branch Experiment Station, and the outlying field work in cooperation with farmers.

(f) (1) The Cotton Branch Experiment Station shall be used by the board of trustees for the purpose of making investigations in and experiments of cotton culture and related subjects connected with the problems of the farmers and the cotton growers of the State of Arkansas, including crop production, animal production and breeding, plant breeding, soils and soil fertility, insect pests, diseases of plants and animals and methods of their control or eradication, farm management, marketing, storage, preservation of farm products, and all other problems affecting the farms and farm life of that section of the State of Arkansas.

(2) The director shall publish bulletins and reports from time to time giving the results of the work of the experiment station and use every endeavor to disseminate the information secured.



§ 6-64-710 - Livestock and Forestry Branch Experiment Station.

(a) For enabling the Main Agricultural Experiment Station to increase and make more efficient and useful the agricultural research and experimental work of the state and to increase the facilities for that work, with particular reference to livestock and poultry, pasture development, horticulture, soil erosion, land use, and forestry in the Ozark region, there is created a Livestock and Forestry Branch Experiment Station to be located in the north-northeastern part of the Ozark region.

(b) The Livestock and Forestry Branch Experiment Station shall be located on soils fairly representative of the soils on which livestock and forestry products are produced and shall be devoted to investigational work relative to the problems of the farmers producing such products, together with such supplementary crops as may be adaptable to the region, and the acreage of the experiment station shall be sufficient to study livestock, forestry, pastures, supplementary crops, and land use problems.

(c) When selected, established, and equipped, the branch experiment station shall be and remain the property of the State of Arkansas for the use and purposes set forth in this section and shall be under the administration of the Board of Trustees of the University of Arkansas.

(d) The Director of the Main Agricultural Experiment Station shall also be the Director of the Livestock and Forestry Branch Experiment Station, but there may be an assistant director at such station who shall be directly responsible to the Director of the Main Agricultural Experiment Station.



§ 6-64-711 - Seed-testing laboratory.

(a) The University of Arkansas is authorized to establish a seed-testing laboratory at Fayetteville for the purpose of doing research work on seeds and for the instruction of students in seed testing.

(b) (1) The university is further authorized to test samples of seeds for Arkansas residents and to charge fees for testing such samples in an amount not exceeding the cost of the work.

(2) The fees are to be deposited by the university in a bank and are to be expended by the university for the support of the laboratory.



§ 6-64-712 - Bureau of Research and Statistics generally.

(a) The Bureau of Research and Statistics is created to be under the supervision of the Main Agricultural Experiment Station.

(b) (1) The Main Agricultural Experiment Station is authorized to appoint two (2) competent assistants.

(2) (A) One (1) assistant shall be an efficient statistician who shall have had at least two (2) years' training in some college or university of recognized standing and who shall perform the work of gathering, compiling, and analyzing statistical data pertaining to the acreage, condition, yield, and production of crops, and numbers of various classes of livestock and farm values of each county in the state.

(B) The other assistant is to be a person competent to assist in collecting, compiling, and analyzing the statistical information.

(3) The assistants of the bureau shall take the oath of office prescribed by law before entering upon the discharge of their duties.

(c) The cooperative crop and livestock reporting work of the Bureau of Research and Statistics of the Main Agricultural Experiment Station shall be designated and known as the Federal-State Crop Reporting Service for Arkansas, which name shall appear at the top of all letterheads used in answering correspondence and letters of inquiry pertaining to crops and livestock in Arkansas.



§ 6-64-713 - Authority to make a contract with United States Government.

The Main Agricultural Experiment Station is authorized to enter into a contract with the United States through the Secretary of Agriculture or any authorized representative by which the Bureau of Research and Statistics shall be the agency through which the experiment station shall cooperate with the Agricultural Marketing Service of the United States Department of Agriculture in the actual work of collecting, tabulating, interpreting, and disseminating statistical information concerning crops and livestock in Arkansas.



§ 6-64-714 - Cooperation of bureau with federal agencies -- Reporting by state unaffected.

(a) The Bureau of Research and Statistics shall collaborate with the representatives of the United States Agricultural Marketing Service in the collection and tabulation of crop statistics.

(b) However, nothing in §§ 6-64-712 -- 6-64-715 shall prevent the State of Arkansas from collecting and publishing statistics concerning crops and livestock not reported by the Agricultural Marketing Service of the United States Department of Agriculture.



§ 6-64-715 - Use of material and information in publications.

The Main Agricultural Experiment Station is authorized to use this material and information obtained through the Bureau of Research and Statistics in preparing, together with its assistants, publications on crops, livestock, and farm values.






Subchapter 8 - -- Graduate Institute of Technology

§ 6-64-801 - Establishment.

The Board of Trustees of the University of Arkansas is authorized to establish and operate at Little Rock the Graduate Institute of Technology as an expansion of its graduate program of instruction and research.



§ 6-64-802 - Courses offered.

The Graduate Institute of Technology and its staff may offer graduate resident instruction and opportunities for creative basic and applied research in the fields of physical, technical, and other sciences which include, but are not limited to, engineering, including electronics, advanced theoretical and applied chemistry, and advanced theoretical and applied physics. The institute and its staff may also engage in research projects.



§ 6-64-803 - Funds.

The Board of Trustees of the University of Arkansas may exercise its authority as required to establish and maintain the Graduate Institute of Technology to the extent that moneys are especially appropriated from state funds for that purpose or made available to the board according to § 6-64-804.



§ 6-64-804 - Contributions, grants, etc.

For the purpose of financing the Graduate Institute of Technology authorized to be established by this subchapter, the Board of Trustees of the University of Arkansas may accept contributions of moneys, equipment, services, and property from cooperating industries or others and may receive grants-in-aid for such purpose and perform contractual and other research.



§ 6-64-805 - Construction and improvements authorized.

The authority of the Board of Trustees of the University of Arkansas to remodel, reconstruct, and improve property for the location of the Graduate Institute of Technology is recognized.






Subchapter 9 - -- Center for Research, Education and Technical Extension, and Graduate Education

§ 6-64-901 - Establishment and operation authorized.

The Board of Trustees of the University of Arkansas is authorized to establish and operate an Arkansas Center for Research, Education and Technical Extension, and Graduate Education and to provide for the location thereof in central Arkansas.



§ 6-64-902 - Divisions of center.

(a) The Arkansas Center for Research, Education and Technical Extension, and Graduate Education shall include as component divisions the Graduate Institute of Technology, the Industrial Research and Extension Center, and the Little Rock Graduate Center.

(b) As the Board of Trustees of the University of Arkansas effects the reorganization and expansion of its programs of instruction, research, and educational services, it may include other functions deemed to be related to the purposes of the center.



§ 6-64-903 - Advanced instruction, research, and educational services -- Purposes.

The Arkansas Center for Research, Education and Technical Extension, and Graduate Education and its faculty and staff may offer advanced instruction and engage in research and educational services in the fields of physical and natural sciences, engineering, business, economics, and social sciences and related fields for the purpose of enhancing education in, research and development about, and application of the learning available now and in the future, from the academic disciplines named above in order to meet the educational needs of Arkansas and its people and bring about the close cooperation required between education and the scientific, business, and economic growth and development in Arkansas.



§ 6-64-904 - Computer and technical library facilities.

The Board of Trustees of the University of Arkansas is authorized to include within the Arkansas Center for Research, Education and Technical Extension, and Graduate Education, for the use of all of its divisions and personnel, computer facilities and technical library facilities to support the work of the center.



§ 6-64-905 - Authority to contract to perform research services -- Acceptance of grants and gifts.

(a) The authority of the Board of Trustees of the University of Arkansas to enter into agreements for the performance by the center of contract research for governmental bodies, private industries, private development organizations, and persons, firms, and associations engaged in industrial development, business, natural resource development and use, planning, and related activities is fully recognized.

(b) The board may also accept public or private grants, gifts, and donations for the use of the center.



§ 6-64-906 - Research guidance and assistance to government, education, and business interests.

The Arkansas Center for Research, Education and Technical Extension, and Graduate Education located and operated as provided in this subchapter will offer research, guidance, and assistance to government, education, and business interests in the State of Arkansas in order to achieve guidelines for Arkansas development and to minimize duplication of efforts.



§ 6-64-907 - Expansion and reorganization to be from surplus financial resources -- Authorized use of resources.

(a) The expansion and reorganization provided for in this subchapter shall be effected by the Board of Trustees of the University of Arkansas as additional financial resources become available to it above the level of financial requirements for its present programs, including the Graduate Institute of Technology, the Industrial Research and Extension Center, and the Little Rock Graduate Center.

(b) Financial resources made available may be used for maintenance, operation, personnel services, construction of facilities, and improvement of the center.



§ 6-64-908 - Leases and contracts authorized.

The Board of Trustees of the University of Arkansas is authorized to negotiate leases and enter into contracts with private and public agencies or organizations for the establishment of research and development facilities.






Subchapter 10 - -- Finances

§ 6-64-1001 - Penalty.

Any officer or employee who shall violate any of the provisions of § 6-64-213 or §§ 6-64-1005 -- 6-64-1009 shall be guilty of a violation and fined any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and immediately removed from office.



§ 6-64-1002 - Application of funds for specified purposes only.

The General Assembly, in appropriating moneys for the benefit of the University of Arkansas, shall specify the precise amount that it intends to appropriate for each and every purpose; and the trustees of the institution shall apply each sum as thus directed, and in no other way.



§ 6-64-1003 - Bond given United States to secure use of arms for military.

(a) The Board of Trustees of the University of Arkansas or the president of the university may cause a bond to be executed to the United States, or to any person designated by the United States Department of Defense, for the purpose of securing the use of arms and accoutrements for the military department of the university and for the return of the arms and accoutrements.

(b) The bond may be executed by any guaranty or surety company acceptable to the United States for such amount and on such conditions as may be required, and the costs of executing the bond shall be paid from any funds of the university not otherwise appropriated.



§ 6-64-1004 - Athletics Instruction Fund.

(a) The Board of Trustees of the University of Arkansas is empowered and directed to earmark a sufficient percentage of receipts from ticket sales for its football games and from concessions of any and all kinds related to the games, which percentage of receipts shall be set up on the books of the University of Arkansas and designated the Athletics Instruction Fund.

(b) In arriving at the percentage to be allocated to this fund, the board of trustees shall take into consideration the receipts from ticket sales and concessions during the preceding football season. This practice shall be followed each year, with the percentage for each year being that which, applied to the preceding year's receipts, would have produced twelve thousand five hundred dollars ($12,500) for the fund.

(c) This fund shall be used for no purpose other than payment of the salary of the head football coach.

(d) (1) Authority is granted the board of trustees to enter into a contract of a period of time not to exceed five (5) years with a head football coach.

(2) In the event the fund should fall below the amount necessary to meet the salary requirements, the board of trustees may transfer to it from any available funds sufficient to make up the deficiency.

(e) It is not the purpose of this section to require that a salary of twelve thousand five hundred dollars ($12,500) be paid to the head football coach; but the object of this section is to enable the board of trustees to provide a salary in that sum when, and if, it feels conditions justify or necessitate.



§ 6-64-1005 - Employees to file monthly accounts.

Each employee of the institution shall present his or her account at the end of each month to the financial officer of the University of Arkansas, which account, when allowed, shall be so endorsed and filed with the Auditor of State, who shall draw his or her warrant on the Treasurer of State for the sum due, which shall be paid by the Treasurer of State out of any funds appropriated for that purpose.



§ 6-64-1006 - Dealers' accounts.

(a) All persons who shall sell any goods, wares, merchandise, or supplies of any character for the use of the University of Arkansas or any of its departments, or who shall perform any services for the university or any of its departments the costs for which shall be charged against the institution shall be required at the end of each month, or more often, to present to the financial officer of the university an itemized account.

(b) (1) The claimant or his or her agent shall append to his or her demand an affidavit of its justice, which shall be immediately examined by the financial officer of the university.

(2) If found correct, the claim shall forthwith be marked correct and shall then be forwarded by the financial officer of the university to the Auditor of State, and filed by him or her, and he or she shall draw his or her warrant on the Treasurer of State for such sum due, which shall be paid by the Treasurer of State out of any funds appropriated for the purpose.

(c) All accounts filed for goods or supplies furnished shall be made in duplicate and in itemized form, and a copy shall be retained in the office of the financial officer of the university. Another copy shall be filed with the Auditor of State as a permanent record.



§ 6-64-1007 - Statement to be itemized for allowance and payment.

No claim whatsoever against the University of Arkansas or any of its departments shall be allowed or paid from any of the funds appropriated by the state in any other manner than provided in this subchapter, and the Auditor of State is forbidden to draw warrants on the Treasurer of the State for the payment of any moneys on any account for or against the university, except upon an itemized statement and in the manner prescribed in this subchapter.



§ 6-64-1008 - Claims allowed and ordered paid to be listed.

All claims allowed and ordered paid by the financial officer of the University of Arkansas, as provided in this subchapter, shall be listed and a copy submitted to the Board of Trustees of the University of Arkansas at each meeting for their investigation and approval.



§ 6-64-1009 - Funds excepted from application of §§ 6-64-1006 -- 6-64-1008.

The provisions of §§ 6-64-1006 -- 6-64-1008 shall not apply to the Student Labor Fund appropriated by the General Assembly, nor to student fees, student deposits, and other sums collected at Fayetteville, nor to any funds except those held in the State Treasury for the use of the University of Arkansas. However, not more than one thousand dollars ($1,000) shall be drawn at any one (1) time from the State Treasury for this purpose.



§ 6-64-1010 - Funding of transportation research and education program.

All funds received by the University of Arkansas under the provisions of Acts 1973, No. 200, § 2, and other funds heretofore made available to the university from the State Highway and Transportation Department Fund of the State Highway Commission for the funding of a program of research and education in transportation shall be deposited by the Board of Trustees of the University of Arkansas in an endowment trust fund, the principal of which shall be kept intact and the income from which shall be used to establish, operate, and maintain research and educational programs in transportation.



§ 6-64-1012 - Additional compensation for athletic department.

In recognition of the extra work involved in the participation of intercollegiate athletic teams in post-season competition, and to promote exceptional achievement in the total sports program, the Chancellor of the University of Arkansas at Fayetteville, in accordance with policies issued by the Board of Trustees of the University of Arkansas, may approve additional compensation of up to one (1) month's salary for the athletic department and band personnel when any athletic team participates in post-season competition or achieves exceptional recognition, which shall be in addition to the regular salaries authorized by law, provided that the additional compensation shall be paid from contributions from sources other than public funds.



§ 6-64-1013 - Diagnostic laboratory services.

(a) The Division of Agriculture of the University of Arkansas may promulgate rules concerning services performed by its diagnostic laboratories.

(b) (1) A fee structure may be designed and maintained by the division for the purpose of defraying the cost of diagnostic services.

(2) (A) The fees collected shall be deposited in the State Treasury as special revenues and shall be credited to the University of Arkansas Fund to be used exclusively for the diagnostic laboratories of the division.

(B) Before the close of each fiscal year, the Chief Fiscal Officer of the State shall determine the amount of moneys which shall remain at the end of the fiscal year in the account from fees collected under the provisions of this section and shall allow the moneys to be carried forward and made available for the same purposes in the next succeeding fiscal year.

(c) Effective July 1, 2005, all duties, functions, records, property, obligations, personnel, and authority to levy and collect diagnostic and laboratory fees, pursuant to Arkansas Code §§ 2-33-111 and 2-33-112, for the Springdale Laboratory of the Arkansas Livestock and Poultry Commission are hereby transferred by a Type 2 transfer from the Arkansas Livestock and Poultry Commission to the Division of Agriculture of the University of Arkansas.






Subchapter 11 - -- College of Information Science and Systems Engineering

§ 6-64-1101 - Legislative findings.

(a) It has been determined that there is a significant shortfall in postsecondary education for persons seeking to become highly skilled in the use of information technology, which affects our entire economy. In fact, American employment in these fields has tripled in the last decade. Without action to meet the broad-based demand for a skilled and highly educated work force by industries involved in manufacturing, services, transportation, health care, education, government, and information systems, severe consequences could accrue to Arkansas' competitiveness and economic growth. By providing our citizens with the opportunity to acquire a high level of education in this discipline, job creation will result as firms locate and expand in Arkansas. These industries will form an important component in Arkansas' economy in the next century. To accomplish this goal, we must establish a new college of information science and systems engineering and form a partnership between the university, public schools, and the private sector so that the public schools may be best prepared to give the training necessary to students prior to entering college and so that the colleges are prepared to build on that training to provide the potential employees for companies which are currently located in this state or which we are attempting to attract to this state.

(b) The enhancement of educational opportunities in Arkansas in the field of information technologies and the development of a public and private partnership between the universities and the knowledge-based businesses will help assure that our graduates and their families will have the best opportunity to remain in this state in productive and rewarding careers. Furthermore, the program envisioned by this subchapter will help both traditional students and nontraditional students. It will provide traditional students with liberal arts majors an avenue to enhance their value and their ability to grow into future jobs, and it will offer majors to those who wish to specialize exclusively in the information technology fields. Nontraditional students will be given an option to continue their education in a field that will allow them more flexibility in today's job markets.



§ 6-64-1102 - Creation.

(a) There is hereby created within the University of Arkansas at Little Rock a College of Information Science and Systems Engineering designed to accomplish the purposes set forth in § 6-64-1101.

(b) Cooperative efforts are anticipated with other two-year and four-year postsecondary state institutions. These efforts may include, but not be limited to, the creation of distance learning centers and semi-smart classrooms and the establishment of a formal bridge consisting of such elements as joint degree programs and jointly appointed faculties.

(c) The institutions shall enter into continued dialogue with the private sector to seek input as to the type of training that will be most beneficial to industry and, therefore, make the graduates most marketable.



§ 6-64-1103 - Funding.

In addition to funds appropriated by the General Assembly to fulfill the purposes of this subchapter, the University of Arkansas at Little Rock may also seek funding from the federal government and the private sector, both profit and nonprofit.






Subchapter 12 - -- Training of Law Enforcement Officials and Jail Personnel

§ 6-64-1201 - Definitions.

As used in this subchapter:

(1) "Community mental health centers" means those private nonprofit organizations certified by the Division of Behavioral Health under § 20-47-202 as community mental health centers and contracted to perform designated public mental health services in the respective catchment areas of the state;

(2) "Crisis Intervention Team" means a community-based collaborative effort between law enforcement officers and jail personnel and mental health professionals to help law enforcement officers and jail personnel handle incidents involving persons with mental illnesses;

(3) "Inmate with mental illness" means a jail inmate who, after being assessed by a person qualified by licensure to conduct an assessment, meets the criteria for serious mental illness or is in danger of harm to himself or herself or to others;

(4) "Jail inmate" means a natural person who is in the custody of law enforcement authorities within the confines of a county jail; and

(5) "Person with mental illness arrested by a law enforcement officer" means a person who appears to be a danger to himself or herself or to others or to need mental health evaluation for treatment.



§ 6-64-1202 - Law Enforcement Training Committee -- Creation -- Duties.

(a) The Law Enforcement Training Committee is created to:

(1) Identify mental health training needs for law enforcement officers; and

(2) Develop a mental health training curriculum for law enforcement officers and jail personnel to be delivered statewide.

(b) (1) The committee shall be led by the Criminal Justice Institute.

(2) The committee shall include representatives of:

(A) The Arkansas Law Enforcement Training Academy;

(B) The Research and Training Institute of the Division of Behavioral Health;

(C) The Department of Community Correction;

(D) The Mental Health Council of Arkansas;

(E) The Administrative Office of the Courts;

(F) Local, state, and county law enforcement officers; and

(G) Mental health practitioners.

(c) The training and delivery strategies may consist of:

(1) Basic level training for law enforcement officers and jail personnel to be included in the entry-level training program curricula;

(2) Advanced level training for law enforcement officers and jail personnel that is designed to enhance the effectiveness of the response of law enforcement officers and jail personnel to persons with mental illnesses;

(3) Training, such as Crisis Intervention Team training, that includes methods for establishing a collaborative effort between law enforcement personnel and the community to provide appropriate services to those persons with mental illnesses who come into contact with the law enforcement system;

(4) Establishment of regional training teams, consisting of mental health and law enforcement officers; and

(5) A train-the-trainer model so that mental health training can be provided in each county jail at frequent and regular intervals as needed by a local person who has received formal training through curricula developed under this subchapter.

(d) Crisis Intervention Teams shall be:

(1) Supported by state funding; and

(2) Provided initial assistance in organization.

(e) (1) Local police departments and sheriff departments may apply to the Criminal Justice Institute for crisis intervention training under this subchapter.

(2) The Crisis Intervention Team training curriculum development and delivery under subdivision (c)(3) of this section shall be supported by state funding.

(f) (1) A graduate of the Crisis Intervention Team training shall provide the local department in which he or she serves with information and materials obtained at the crisis intervention training.

(2) (A) Each department that sends law enforcement officers to receive Crisis Intervention Team training shall convene a meeting at least annually to review and improve the program in the department.

(B) The meeting shall include without limitation representatives of:

(i) Local behavioral health service providers;

(ii) Community mental health centers within the jurisdiction of the departments;

(iii) Consumers;

(iv) Courts;

(v) The National Alliance on Mental Illness; and

(vi) Local institutions of higher education, including without limitation, the University of Arkansas for Medical Sciences and the Arkansas Area Health Education Centers of the University of Arkansas for Medical Sciences.

(g) The goal of the Crisis Intervention Team training program is to establish a collaborative effort between law enforcement officers and jail personnel and the community to provide appropriate services to persons with mental illnesses who come into contact with the law enforcement system.









Chapter 65 - Agricultural Colleges

Subchapter 1 - -- General Provisions

§ 6-65-101 - State divided into districts.

For the purpose of this chapter, the State of Arkansas is divided into the following districts:

(1) The First District shall be composed of the counties of Baxter, Fulton, Sharp, Randolph, Clay, Greene, Lawrence, Izard, Stone, Independence, Jackson, Craighead, Poinsett, Mississippi, Crittenden, Cross, St. Francis, Woodruff, White, and Cleburne;

(2) The Second District shall be composed of the counties of Marion, Boone, Carroll, Benton, Washington, Madison, Newton, Searcy, Van Buren, Conway, Pope, Johnson, Franklin, Crawford, Sebastian, Logan, Yell, Perry, Scott, Faulkner, Fulton, Stone, Cleburne, Izard, Saline, Montgomery, Polk, Pulaski, Garland, and Baxter; and

(3) The Third District shall be composed of the counties of Polk, Montgomery, Garland, Saline, Pulaski, Hot Spring, Pike, Howard, Sevier, Little River, Hempstead, Clark, Nevada, Ouachita, Columbia, Lafayette, Miller, and Union.



§ 6-65-102 - School established in each district -- Courses of study.

(a) Within each of the districts established in § 6-65-101, there shall be a state agricultural school in which shall be taught agriculture, horticulture, mechanical arts, home economics, and the art of textile manufacturing.

(b) The colleges shall have the same educational status.

(c) The course of study shall be provided by the trustees of each school and shall consist of at least practical experiment, treatises, or lectures on agriculture and horticulture. There shall be established in connection therewith a textile school in which shall be taught the art of cotton manufacturing, and other textile manufacturing, should the board of trustees deem it expedient.



§ 6-65-103 - Boards of trustees.

(a) Each board shall elect one (1) of its members president, one (1) vice president, and one (1) secretary.

(b) (1) Each board shall meet upon call of the president.

(2) The board meetings shall be held at the school.

(3) A majority shall constitute a quorum to do business.

(c) (1) Members of the boards provided for in §§ 6-65-201 and 6-65-301 may receive expense reimbursement in accordance with § 25-16-901 et seq.

(2) All expenses shall be certified by the president or vice president, attested by the secretary, to the Auditor of State and paid out of the appropriations provided by the General Assembly.

(d) The boards of trustees of the agricultural schools are authorized to prescribe the courses of study and grant certificates, diplomas, and degrees therefor.

(e) Each board shall make a report to the General Assembly every two (2) years, giving an itemized statement showing the amount of each appropriation for each item and how and for what purpose it was expended.

(f) If any board of any agricultural school or any member of the board of any agricultural school violates any of the provisions of § 6-65-110 or any other law of the state, the violation shall ipso facto vacate the office or offices of the one or ones so violating the law, and the Governor shall at once be notified of the violation and shall at once appoint someone to fill the vacancy or vacancies.



§ 6-65-104 - Rural school teachers' training departments.

(a) The board of trustees of each of the agricultural schools are given permission to provide in each of the schools a department for the training of rural school teachers. However, the provisions of this section shall not apply to Arkansas Tech University.

(b) (1) The courses of study in the rural teachers' training department in each of the schools shall be uniform in character and may provide adequate instruction in the teaching of agriculture and subjects pertaining to rural life.

(2) These courses shall be outlined by a committee consisting of the principal of each of the agricultural schools, the President of the University of Central Arkansas, and the Director of the Department of Education and the Director of the Department of Workforce Education.

(3) The curriculum shall be sufficiently comprehensive to satisfactorily prepare the teachers to meet the requirements of all characters and grades of license necessary to enable them to teach in the rural schools of Arkansas.



§ 6-65-105 - Tuition -- Admissions.

(a) The tuition in each school shall be determined by the board of trustees.

(b) The trustees may limit the number of students from time to time according to the capacity and means of the institution and shall make such rules of admission as to equalize, as nearly as practicable, the privileges of the school among the counties according to population.

(c) No students under the age of fifteen (15) years shall be admitted as students at these schools.



§ 6-65-106 - Labor at schools performed by students.

All work in, on, and about schools, or on the farms, or on or in the barns connected with the schools, whether it is farming, building, care of stock, or whatever kind of work, shall be performed by students of each school under such regulations for the proper divisions and alterations in the work as may be provided by the trustees.



§ 6-65-107 - Faculty and employees.

(a) (1) (A) The faculty of each school shall consist of:

(i) A principal, who shall be a graduate of some reputable college or university;

(ii) One (1) instructor in stock raising and dairying;

(iii) A competent textile instructor; and

(iv) Assistants as may be necessary.

(B) The trustees may combine the duties of any two (2) of the above when practicable.

(2) (A) It shall be unlawful for the board of trustees of any of the schools to employ as teachers of the natural and domestic sciences any other than graduates of agricultural colleges or colleges of domestic science.

(B) Any member of the board of trustees violating subdivision (2)(A) of this section shall be guilty of a violation and upon conviction shall be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) and shall be removed from office by the Governor.

(b) (1) The board of trustees of any of the agricultural schools shall not employ anyone related by consanguinity or affinity within the fourth degree to any trustee.

(2) Any member of the board of trustees violating any of the provisions of subdivision (b)(1) of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) and subject to removal by the Governor.

(c) All persons, including the principal, instructors, and other employees, except those participating in the student labor funds shall be paid by warrants drawn monthly against the Auditor of State on funds appropriated for that purpose.



§ 6-65-108 - Free transportation to faculty members.

It shall be lawful for any and all railroads to give to the principals and heads of departments of the schools, and for them to accept and use, free transportation on all railroads in the state.



§ 6-65-109 - Cooperation of schools on research and publications.

The several agricultural schools provided for in this chapter shall cooperate by reporting to each other the results of their several experiments and shall mutually agree upon the publication of such bulletins for free distribution as they may deem to be in the best interest of those engaged in agricultural pursuits.



§ 6-65-110 - Sale of farm products -- Disposition of proceeds -- Reports.

(a) The proceeds from the sale of all farm products shall be deposited into the State Treasury to the credit of each of the schools and kept in a separate fund.

(b) The moneys may be drawn by warrant by the boards of trustees and expended for the upbuilding and development of the school farms and used for no other purpose if an itemized account of all sales and receipts for all disbursements of moneys is kept by the boards of trustees and is audited annually and a report of the account filed with the Governor within thirty (30) days after the audit is made.

(c) Any one (1) of the boards of trustees or any member of either of the boards, or any member of the faculty of either of the schools, who violates any part of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) for each offense or violation of this section.



§ 6-65-111 - Rental of unused facilities authorized.

The trustees of each school are authorized to rent to the best advantage from time to time any portion of the property of such schools not required for the immediate use of the school.



§ 6-65-112 - Reports regarding appropriations.

The trustees of each of the agricultural schools shall make a report to the General Assembly every two (2) years, giving itemized statements showing the amount of each appropriation for each item and how and for what purpose expended.






Subchapter 2 - -- Arkansas State University

§ 6-65-201 - Board of Trustees of Arkansas State University.

(a) There is created an honorary board constituting the Board of Trustees of Arkansas State University.

(b) (1) The board shall consist of five (5) members appointed from the state at large.

(2) The Governor, by and with the advice and consent of the Senate, shall appoint the members of the board.

(3) The Secretary of State shall furnish a certificate to each board member within ten (10) days following appointment, whereupon the appointee shall notify the Governor and the Secretary of State in writing of his or her acceptance of the appointment within thirty (30) days, and if the appointee shall fail to give such notice of his or her acceptance within the time required, then the appointment shall be declared void and another appointment shall be made.

(c) (1) Members of the board appointed by the Governor under the provisions of this section, in addition to possessing the qualifications of an elector, shall reside in the State of Arkansas.

(2) (A) The Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, Commissioner of State Lands, Justices of the Supreme Court, and the director or employees of any state department, state agency, or state institution shall be ineligible for membership on the board provided for in this section during the time for which he or she was elected or appointed.

(B) No individual may be a member of more than one (1) of the boards created under the provisions of § 25-17-201 at the same time.

(d) (1) The term of office for each member shall commence on January 15 and shall end on January 14 of the fifth year following the year in which the regular term commenced.

(2) On or before the fourteenth day following the commencement of each regular session of the General Assembly, the Governor shall submit to the Senate for approval the names of all unconfirmed appointments made by him or her to fill expired terms and the names of appointments to fill the terms expiring during the regular session of the General Assembly. The members appointed by the Governor to fill vacancies caused by the expiration of the terms of members may qualify and hold office until the appointments are rejected by the Senate.

(e) Vacancies on the board shall be filled by appointments by the Governor from the state at large.

(f) Any vacancies arising in the membership of the board for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by the appointment of the Governor, subject to the approval by a majority of the remaining members of the board and shall be thereafter effective until the expiration of the regular terms.

(g) (1) Before entering upon his or her respective duties, each board member shall take and subscribe and file in the office of the Secretary of State an oath to support the United States Constitution and the Arkansas Constitution and to faithfully perform the duties of the office upon which he or she is about to enter and that he or she will not be or become interested, directly or indirectly, in any contract made by the board.

(2) (A) Any violation of the oath shall be a Class B misdemeanor.

(B) Any contract entered into in violation of the oath shall be void.

(h) Members of the board provided for in this section may receive expense reimbursement in accordance with § 25-16-901 et seq.

(i) (1) The Governor shall have the power to remove any member of the board before the expiration of his or her term for cause only, after notice and hearing.

(2) The removal shall become effective only when approved in writing by a majority of the total number of the board, but the member removed or his or her successor shall have no right to vote on the question of removal.

(3) The removal action shall be filed with the Secretary of State, together with a complete record of the proceedings at the hearing.

(4) (A) An appeal may be taken to the Pulaski County Circuit Court by the Governor or the member ordered removed, and the appeal shall be tried de novo on the record of the hearing before the Governor.

(B) An appeal may be taken from the circuit court to the Supreme Court, which shall likewise be tried de novo.



§ 6-65-202 - Powers and duties of board.

(a) The board created in § 6-65-201 is charged with the management and control of Arkansas State University.

(b) The board shall have the power, authority, and duties formerly conferred by law on the board it succeeds.



§ 6-65-203 - Right of eminent domain.

(a) The right of eminent domain is granted to Arkansas State University located at Jonesboro, to condemn property, wherever and whenever the acquisition of property is necessary for the use of the university. However, homesteads as of March 28, 1947, shall not be deemed to come within the provisions of this section.

(b) All suits for condemnation of property under the provisions of this section shall be brought by the university in the name of the State of Arkansas.

(c) (1) Before any suit can be instituted, it shall be necessary for the Board of Trustees of the university to pass a resolution to the effect that the acquisition of the property sought to be condemned is necessary for the use and benefit of the University.

(2) The resolution shall also set forth the purpose for which the lands are to be condemned, together with the legal description of the lands.

(d) (1) Upon adoption of the resolution, the board of trustees of Arkansas State University is authorized to request the prosecuting attorney of the district in which the lands are situated to assist in instituting proper proceedings for the condemnation of the lands.

(2) In the event any prosecuting attorney is requested to institute or to assist in instituting such proceedings, it shall then be the duty of that prosecuting attorney to comply with the request of the board of trustees.

(e) It shall be the duty of the Attorney General of the State of Arkansas to handle all appeals taken to the Supreme Court of the state from any such actions.



§ 6-65-204 - Disbursing agent -- Drawing vouchers.

(a) In view of the uncertainty as to the maximum amount of funds to be realized from tax sources, the disbursing agent is directed to inform himself or herself at all times as to the condition of the cash balance to the credit of his or her institution.

(b) No voucher shall be drawn unless at the time of its execution there is sufficient credit on the Treasurer of State's books to pay the voucher when converted into a warrant and all other warrants previously issued in pursuance of vouchers executed by the disbursing agent.



§ 6-65-205 - Participation in federal or state aid authorized.

Arkansas State University is designated and directed to provide for and to participate in the educational training activities which have been or are designated, and in the funds appropriated therefor, by the federal government for the support of educational programs, for the improved preparation of teachers, both general and vocational, for the support of the Civilian Conservation Corps and Farm Security Administration or other federal agencies engaged in agricultural conservation service, for transportation of children, for improved housing, for night schools, for noncredit educational service, for rural libraries, for vocational guidance, for experimentation and research, for educational planning and demonstrations, and such other federal and state funds as may be provided for the improvement of the administration and facilities of education in the public schools of Arkansas at the elementary, secondary, and collegiate levels.



§ 6-65-206 - Real estate research and educational program.

There is established and shall be conducted at Arkansas State University at Jonesboro a research and educational program in real estate to be known as the Ray Worthington Chair of Real Estate.



§ 6-65-207 - College of Engineering Management.

(a) The General Assembly determines that:

(1) There is urgent need in the State of Arkansas to prepare persons with training and expertise in the field of engineering and the fundamentals of management;

(2) Current needs of Arkansas' diversified industry and the demands for future expansion will require engineers in managerial positions who have a broad-based education that would enable them to make managerial and administrative decisions from an engineering viewpoint;

(3) The orderly development of Arkansas in the areas of environmental control, energy recovery, waste processing, community hygiene, land utilization, and other related areas requires personnel who can translate engineering principles into effective action while performing as responsible managers;

(4) Studies have disclosed that approximately two-thirds (2/3) of engineers eventually assume managerial responsibility; and

(5) It is essential to the continued growth and development of the State of Arkansas that appropriate college-level training be provided in the state for persons in the area of engineering management.

(b) It is the intent and purpose of this section to fill this urgent need by establishing a college of engineering management at Arkansas State University at Jonesboro to provide college-level training for new entrants into the field of engineering management, in-service training for practicing engineers who will eventually assume managerial duties, for persons planning to assist municipalities with their systematic growth and development, and for other appropriate personnel in similar or related fields.

(c) There is created and established and there shall be maintained and operated at Arkansas State University at Jonesboro the College of Engineering Management.

(d) The curriculum, schedule, and administrative structure of the college shall be established and determined in the same manner as in other colleges at Arkansas State University.



§ 6-65-208 - ASU-Beebe -- Board of trustees.

The Board of Trustees of Arkansas State University is empowered to exercise any powers, rights, and obligations in regard to Arkansas State University-Beebe that it is now empowered and authorized by law to exercise in regard to Arkansas State University.



§ 6-65-209 - ASU-Beebe -- Counties composing district.

The Board of Trustees of Arkansas State University is empowered to designate the counties of Lonoke, Prairie, White, Pulaski, Grant, Saline, Cleburne, Stone, Independence, and Hot Spring as composing the district for Arkansas State University-Beebe.



§ 6-65-210 - ASU-Beebe -- Course of study.

The course of study shall be provided by the Board of Trustees of Arkansas State University and shall consist of actual experiments, treatises, or lectures on agriculture, horticulture, poultry raising, dairying, truck and small fruit growing, and their marketing.



§ 6-65-211 - ASU-Beebe -- Faculty and staff.

(a) The faculty of Arkansas State University-Beebe shall consist of:

(1) A principal, who shall be a graduate of some reputable school of agriculture and well versed in practical farming in such soils as surround the school;

(2) One (1) instructor in stock raising, poultry, and dairying, who shall have had practical work as such; and

(3) Such assistants as may be necessary.

(b) The trustees may combine the duties of any of the above when practical.



§ 6-65-212 - ASU-Beebe -- Tuition and admissions.

(a) The tuition in Arkansas State University-Beebe shall be determined by the Board of Trustees of Arkansas State University.

(b) The trustees may limit the number of students from time to time according to the capacity and means of the institution and shall make such rules of admission as to equalize as nearly as practical the privileges of the school among the counties composing the district according to population.

(c) No student under the age of fifteen (15) years shall be admitted as a student of this school.



§ 6-65-213 - ASU-Beebe -- Labor performed by students.

All work in, on, or about the school, or on the farm, or on or in the barns or poultry yards connected with this school, whether it is farming, building, care of stock, or work of whatsoever kind, shall be performed by students of the school under such regulations as the trustees may provide.



§ 6-65-214 - ASU-Beebe -- Rental of unused property authorized.

The trustees are authorized to rent to the best advantage from time to time any portion of the property of the school not required for the immediate use of the school.



§ 6-65-215 - ASU-Beebe -- Cooperation with other agricultural schools.

Arkansas State University-Beebe shall cooperate with other agricultural schools in operation by reporting to them the results of its experiments, and they shall mutually agree upon the publication of bulletins for free distribution as they deem to be of interest to those engaged in agricultural pursuits.



§ 6-65-216 - ASU-Beebe -- Fund created.

The Arkansas State University-Beebe Fund is created for the operation, maintenance, and improvement of Arkansas State University-Beebe.



§ 6-65-217 - Arkansas State Technical Institute -- Legislative findings, determinations, and intent.

(a) It is found and determined by the Seventy-Fifth General Assembly of the State of Arkansas that:

(1) The education and employment of its populace are two (2) of the highest goals of modern government;

(2) Technological advancements in industrial production and business are changing the means and methods in which business is conducted in world markets;

(3) Existing businesses and industries in Arkansas must respond to these changes in order to survive;

(4) If the state is to develop a stronger economic base, steps must be taken to provide existing businesses and industries with the tools necessary for continued development, and new industries must be convinced of the state's desire to have them locate within our borders;

(5) In both instances a highly educated and trained work force is an essential element;

(6) Although improvements have been and are being made in secondary and postsecondary vocational and technical education programs in the state, no program currently exists which combines applied advanced mathematics and science and general education with highly technical vocational programs at the certificate and associate degree level; and

(7) The financial resources of the state dictate that such a program should be established for the State of Arkansas.

(b) It is the intent of the General Assembly that the institute authorized by this section and §§ 6-65-218 -- 6-65-224 should constantly evaluate its programs and modify or delete programs as the needs of business and industry change.



§ 6-65-218 - Arkansas State Technical Institute -- Establishment.

The Board of Trustees of Arkansas State University is empowered and directed to design and establish a technical education program at Arkansas State University-Beebe to be known as the Arkansas State Technical Institute.



§ 6-65-220 - Arkansas State Technical Institute -- Courses of study and training.

(a) The Arkansas State Technical Institute shall provide educational programs which combine academic skills and vocational training in highly technical employment fields.

(b) The institute shall offer courses of study leading to certificates and associate degrees and shall also offer such short-term programs as needed.



§ 6-65-221 - Arkansas State Technical Institute -- Operations generally.

The chief administrative officer of the Arkansas State Technical Institute shall be responsible to the Chancellor of Arkansas State University-Beebe and the President of Arkansas State University and Board of Trustees of Arkansas State University for the operation of the institute within the rules, regulations, and procedures adopted by the board of trustees.



§ 6-65-222 - Arkansas State Technical Institute -- Admissions, advanced placement, etc.

The Board of Trustees of Arkansas State University shall, upon the recommendation of the advisory council established in § 6-65-219 [repealed], adopt rules, regulations, procedures, and requirements for admission to, and advanced placement and continuation in, the Arkansas State Technical Institute.



§ 6-65-223 - Arkansas State Technical Institute -- Tuition, fees, charges, etc.

The Board of Trustees of Arkansas State University shall also adopt policies regarding student payment of tuition, room and board, and such other fees and charges as deemed appropriate.



§ 6-65-224 - Arkansas State Technical Institute -- Reporting requirements.

The Board of Trustees of Arkansas State University shall report to the Governor and the Legislative Council, biennially, the types and numbers of students and programs offered or planned to be offered at the Arkansas State Technical Institute.



§ 6-65-226 - Housing allowance.

Upon approval by the Board of Trustees of Arkansas State University, the chancellor, or the director if there is no chancellor, of the various campuses of Arkansas State University may receive a housing allowance in an amount not to exceed four hundred dollars ($400) per month in lieu of college housing.






Subchapter 3 - -- Arkansas Tech University

§ 6-65-301 - Board of Trustees of Arkansas Tech University.

(a) There is created an honorary board constituting the Board of Trustees of Arkansas Tech University.

(b) (1) The board shall consist of five (5) members to be appointed from the counties in the Second Agricultural and Mechanical District.

(2) The Governor, by and with the advice and consent of the Senate, shall appoint the members of the board.

(3) The Secretary of State shall furnish a certificate to each board member within ten (10) days following appointment, whereupon the appointee shall notify the Governor and the Secretary of State in writing of his or her acceptance of the appointment within thirty (30) days, and if the appointee shall fail to give such notice of his or her acceptance within the time required, then the appointment shall be declared void and another appointment shall be made.

(c) (1) Members of the board appointed by the Governor under the provisions of this section, in addition to possessing the qualifications of an elector, shall reside in the State of Arkansas.

(2) (A) The Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, Commissioner of State Lands, Justices of the Supreme Court, and the director or employees of any state department, state agency, or state institution shall be ineligible for membership on the board provided for in this section during the time for which he or she was elected or appointed.

(B) No individual may be a member of more than one (1) of the boards created under the provisions of § 25-17-201 at the same time.

(d) (1) The term of office for each member shall commence on January 15 and shall end on January 14 of the fifth year following the year in which the regular term commenced.

(2) The Governor shall submit to the Senate for approval, on or before the fourteenth day following the commencement of each regular session of the General Assembly the names of all unconfirmed appointments made by him or her to fill expired terms and the names of appointments to fill the terms expiring during the regular session of the General Assembly. The members appointed by the Governor to fill vacancies caused by the expiration of the terms of members may qualify and hold office until the appointments are rejected by the Senate.

(e) Any vacancies arising in the membership of the board for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by the appointment of the Governor, subject to the approval by a majority of the remaining members of the board and shall be thereafter effective until the expiration of the regular terms.

(f) (1) Before entering upon his or her respective duties, each board member shall take and subscribe and file in the office of the Secretary of State an oath to support the United States Constitution and the Arkansas Constitution and to faithfully perform the duties of the office upon which he or she is about to enter and that he or she will not be or become interested, directly or indirectly, in any contract made by the board.

(2) (A) Any violation of the oath shall be a Class B misdemeanor.

(B) Any contract entered into in violation of the oath shall be void.

(g) Members of the board provided for in this section may receive expense reimbursement in accordance with § 25-16-901 et seq.

(h) (1) The Governor shall have the power to remove any member of the board before the expiration of his or her term for cause only, after notice and hearing.

(2) The removal shall become effective only when approved in writing by a majority of the total number of the board, but the member removed or his or her successor shall have no right to vote on the question of removal.

(3) The removal action shall be filed with the Secretary of State together with a complete record of the proceedings at the hearing.

(4) (A) An appeal may be taken to the Pulaski County Circuit Court by the Governor or the member ordered removed, and the appeal shall be tried de novo on the record of the hearing before the Governor.

(B) An appeal may be taken from the circuit court to the Supreme Court, which shall likewise be tried de novo.



§ 6-65-302 - Powers and duties of board.

(a) The board created in § 6-65-301 is charged with the management and control of Arkansas Tech University.

(b) The board shall have the power, authority, and duties formerly conferred by law on the board it succeeds.



§ 6-65-303 - Hot Springs Branch.

(a) The Board of Trustees of Arkansas Tech University is authorized to establish in Hot Springs, a branch of that university and shall operate thereat courses of instruction at less than baccalaureate degree programs.

(b) The board is authorized to establish appropriate rules and regulations for the operation of that campus.



§ 6-65-304 - Lease of coal, oil, gas, and mineral lands.

(a) The Board of Trustees of Arkansas Tech University is empowered to lease lands belonging to Arkansas Tech University or to the state and held for the benefit of the university for the purpose of exploration for and exploitation of coal, oil, gas, or other minerals.

(b) To that end, the board may execute and deliver for and on behalf of the state and the university a lease or leases containing such terms and conditions as the board may deem proper and in the best interest of the state and the university.

(c) The proceeds from any such lease shall be placed in a bank account of the university and may be expended for the benefit of the university at the discretion of the board.



§ 6-65-305 - Easements.

(a) The Board of Trustees of Arkansas Tech University is empowered to grant and convey easements of lands belonging to the university or to the state and held for the benefit of the university.

(b) To that end, the board may execute and deliver for and on behalf of the state and the university an easement or easements containing such terms and conditions as the board may deem proper and in the best interest of the state and the university.

(c) The proceeds from any such easement shall be placed in a bank account of the university and may be expended for the benefit of the university at the discretion of the board.






Subchapter 4 - -- Southern Arkansas University

§ 6-65-401 - Board of Trustees of Southern Arkansas University.

(a) The Governor, by and with the advice and consent of the Senate, shall appoint a board of five (5) members as trustees for Southern Arkansas University.

(b) The board shall constitute the Board of Trustees of Southern Arkansas University and shall be appointed from the counties in the Third Agricultural and Mechanical College District.

(c) (1) All board members appointed under the provisions of this section shall be qualified electors and shall reside in the State of Arkansas.

(2) The Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, Commissioner of State Lands, and Justices of the Supreme Court and the director or employees of any state department, state agency, or state institution shall not be eligible for membership on the board appointed under this section.

(d) The Governor shall submit to the Senate for approval, on or before the fourteenth day following the commencement of each regular session of the General Assembly, the names of all unconfirmed appointments made by him or her to fill expired terms and the names of appointments to fill the terms expiring during the regular session of the General Assembly. However, members appointed by the Governor to fill vacancies caused by the expiration of the terms of members may qualify and hold office until such appointments shall be rejected by the Senate.

(e) (1) The Secretary of State shall furnish a certificate to each board member within ten (10) days following appointment, whereupon the appointee shall notify the Governor and the Secretary of State in writing of his or her acceptance of the appointment within thirty (30) days.

(2) If the appointee fails to give such notice of his or her acceptance within the time required, then the appointment shall be declared void and another appointment shall be made.

(f) (1) The regular term of office of the members of the board to be appointed by the Governor under the provisions of this section shall be arranged in such a manner that the term of one (1) of the board members shall expire on January 14 of each year.

(2) The term of office shall commence on January 15 immediately following the expiration date of the preceding term and shall end on January 14 of the fifth year following the year in which the regular term commenced.

(g) Any vacancies arising in the membership of the board for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by the appointment of the Governor, subject to the approval by a majority of the remaining members of the board and shall be thereafter effective until the expiration of the regular term unless the appointment is rejected by the Senate at the next regular session of the General Assembly.

(h) (1) Before entering upon his or her respective duties, each board member shall take, subscribe, and file in the office of the Secretary of State an oath to support the United States Constitution and the Arkansas Constitution and to faithfully perform the duties of the office upon which he or she is about to enter and that he or she will not be or become interested, directly or indirectly, in any contract made by the board.

(2) (A) Any violation of the oath shall be a Class B misdemeanor.

(B) Any contract entered into in violation of the oath shall be void.

(i) (1) The Governor shall have the power to remove any member of the board before the expiration of his or her term for cause only, after notice and hearing.

(2) The removal shall become effective only when approved in writing by a majority of the total number of the board but without the right to vote by the member to be removed or his or her successor, which action shall be filed with the Secretary of State with a complete record of the proceedings at the hearing.

(3) (A) An appeal may be taken to the Pulaski County Circuit Court by the Governor or the member ordered removed, and the cause shall be tried de novo on the record of the hearing before the Governor.

(B) An appeal may be taken from the circuit court to the Supreme Court, which shall likewise be tried de novo.



§ 6-65-402 - Board of trustees -- Powers and duties.

The Board of Trustees for Southern Arkansas University appointed under the provisions of § 6-65-401 is charged with the management and control of Southern Arkansas University.



§ 6-65-403 - Right of eminent domain.

(a) The right of eminent domain is granted to Southern Arkansas University located at Magnolia to condemn property wherever and whenever the acquisition of property is necessary for the use of the university.

(b) All suits for condemnation of property under the provisions of this section shall be brought by the university in the name of the State of Arkansas.

(c) (1) Before any suit can be instituted, it shall be necessary for the Board of Trustees of Southern Arkansas University to pass a resolution to the effect that the acquisition of the property sought to be condemned is necessary for the use and benefit of the university.

(2) The resolution shall also set forth the purpose for which the lands are to be condemned, together with the legal description of the lands.

(d) (1) Upon adoption of the resolution, the board of trustees is authorized to request the prosecuting attorney of the district in which the lands are situated to assist in instituting proper proceedings for the condemnation of the lands.

(2) In the event any prosecuting attorney is requested to institute or to assist in instituting such proceedings, it shall then be the duty of the prosecuting attorney to comply with the request of the board of trustees.

(e) Before this right and power is utilized in any individual case, the board of trustees shall exercise every reasonable effort to obtain the property in question at a reasonable price by negotiation, and the trial court shall so find.

(f) It shall be the duty of the Attorney General of the State of Arkansas to handle all appeals taken to the Supreme Court of the state from any such actions.



§ 6-65-404 - SAU-Tech.

(a) The Board of Trustees of Southern Arkansas University and the President of Southern Arkansas University shall operate SAU-Tech as a technical division of Southern Arkansas University.

(b) The board of trustees, through the president, is authorized to establish appropriate rules and regulations for the operation of SAU-Tech.

(c) The board of trustees shall operate the properties belonging to the division in accordance with the terms of and for the respective purposes as set forth in the conveyances and agreements by which the properties were donated to the State Board of Workforce Education and Career Opportunities.



§ 6-65-406 - El Dorado Branch.

(a) The Board of Trustees of Southern Arkansas University is authorized to establish and operate in or near El Dorado a branch of that university to be known as Southern Arkansas University, El Dorado Branch, and shall operate at the campus a program of junior college instruction, including offerings of community college instruction as contemplated by Acts 1973, No. 103 [repealed].

(b) The Arkansas Higher Education Coordinating Board is authorized to recognize the Southern Arkansas University, El Dorado Branch and shall have all powers and duties with respect to the El Dorado Branch as provided to the board for other state-supported community colleges and institutions of higher learning.

(c) (1) The Board of Trustees of Southern Arkansas University shall serve as the Board of Trustees of Southern Arkansas University, El Dorado Branch.

(2) The board of trustees shall exercise all powers and duties for the El Dorado Branch campus as the board is authorized by law to exercise for the Magnolia campus of the university.

(3) The board of trustees may acquire land and improvements thereon by gift, grant, donation, or purchase and may rent or lease buildings and facilities as deemed necessary for the efficient operation of the El Dorado Branch.



§ 6-65-407 - El Dorado Branch Advisory Committee.

(a) There is established a Southern Arkansas University, El Dorado Branch Advisory Committee.

(b) (1) The advisory committee shall consist of seven (7) members to be appointed by the Board of Trustees of Southern Arkansas University.

(2) The members of the advisory committee shall be qualified electors of this state residing in the area served by the El Dorado Branch. The advisory committee shall consist of persons interested in community college instruction.

(c) Members shall be appointed for terms of four (4) years.

(d) The advisory committee shall organize by electing one (1) of its members as chair and electing such other officers as the committee shall deem appropriate.

(e) Members of the committee shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) The advisory committee shall advise the Board of Trustees of Southern Arkansas University and the President of Southern Arkansas University and the Chancellor of Southern Arkansas University, El Dorado Branch and the administrative officers of Southern Arkansas University, El Dorado Branch, in regard to all aspects of the operation of that branch.



§ 6-65-408 - Appropriations.

(a) Moneys appropriated by the General Assembly for the operation, construction, and equipment of the Magnolia campus, SAU-Tech, and the Southern Arkansas University, El Dorado Branch shall be made by separate appropriations in order to assure each campus of its intended level of support.

(b) Funds appropriated for construction and equipment or for the maintenance and operation of each campus shall not be used for any other purpose.



§ 6-65-409 - Housing allowance for chancellor -- SAU-Tech.

Upon approval by the Board of Trustees of Southern Arkansas University, the Chancellor of SAU-Tech may receive a housing allowance in an amount not to exceed four hundred dollars ($400) per month in lieu of college housing.



§ 6-65-410 - Housing allowance for chancellor -- El Dorado Branch.

Upon approval by the Board of Trustees of Southern Arkansas University, the Chancellor of Southern Arkansas University, El Dorado Branch may receive a housing allowance in an amount not to exceed four hundred dollars ($400) per month in lieu of college housing.



§ 6-65-411 - SAU-Tech -- Arkansas Environmental Training Academy.

The division of SAU-Tech currently known as the SAU-Tech Environmental Control Center shall now be known and cited as the Arkansas Environmental Training Academy.



§ 6-65-412 - SAU-Tech -- Declared emergency -- Transfer of appropriations.

(a) If the Governor declares that an emergency exists and the Southern Arkansas University-Tech, Fire Training Academy is required to lend assistance, the Southern Arkansas University-Tech, Fire Training Academy may make appropriation transfers from either:

(1) General revenue; or

(2) Cash.

(b) A transfer made under subsection (a) of this section shall not increase the total amount appropriated for the Southern Arkansas University-Tech, Fire Training Academy.

(c) Any appropriation transfer made under subsection (a) of this section shall be reported to the Legislative Council or Joint Budget Committee within ninety (90) days of the date of the transfer.



§ 6-65-413 - School of Veterinary Medicine.

The Board of Trustees of Southern Arkansas University may design and establish a school of veterinary medicine at Southern Arkansas University in Magnolia, after obtaining approval and authorization from the Arkansas Higher Education Coordinating Board under § 6-61-207.









Chapter 66 - Henderson State University

§ 6-66-101 - Board of Trustees of Henderson State University.

(a) There is created an honorary board constituting the Board of Trustees of Henderson State University, which is made and continued a body politic and corporate.

(b) (1) The board shall consist of seven (7) members.

(2) The Governor, by and with the advice and consent of the Senate, shall appoint the members of the board.

(3) The Secretary of State shall furnish a certificate to each board member within ten (10) days following appointment, whereupon the appointee shall notify the Governor and the Secretary of State in writing of his or her acceptance of the appointment within thirty (30) days, and if the appointee shall fail to give such notice of his or her acceptance within the time required, then the appointment shall be declared void and another appointment shall be made.

(c) (1) Members of the board appointed by the Governor under the provisions of this section, in addition to possessing the qualifications of an elector, shall reside in the State of Arkansas.

(2) (A) The Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, Commissioner of State Lands, Justices of the Supreme Court, and the director or employees of any state department, state agency, or state institution shall be ineligible for membership on the board provided for in this section during the time for which he or she was elected or appointed.

(B) No individual may be a member of more than one (1) of the boards created under the provisions of § 25-17-201 at the same time.

(d) (1) The term of office for each member shall commence on January 15 and shall end on January 14 of the seventh year following the year in which the regular term commenced.

(2) The Governor shall submit to the Senate for approval, on or before the fourteenth day following the commencement of each regular session of the General Assembly the names of all unconfirmed appointments made by him or her to fill expired terms and the names of appointments to fill the terms expiring during the regular session of the General Assembly. The members appointed by the Governor to fill vacancies caused by the expiration of the terms of members may qualify and hold office until the appointments are rejected by the Senate.

(e) Any vacancies arising in the membership of the board for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by the appointment of the Governor, subject to the approval by a majority of the remaining members of the board, and shall be thereafter effective until the expiration of the regular terms.

(f) Before entering upon his or her respective duties, the trustee shall make and subscribe to an affidavit to faithfully, diligently, and impartially discharge the duties of his or her office, regardless of the requirements of § 25-17-207.

(g) (1) (A) There shall be one (1) regular meeting of the board each year to be held within thirty (30) days after the close of commencement week.

(B) Called meetings may be held at the request of the president or of any two (2) members of the board if at least seven (7) days' written notice is given in advance to each member of the called meeting, except in cases of emergency, when three (3) days' notice will suffice.

(2) The board shall elect from its members a chair who shall preside at the meetings of the board, a vice chair who shall preside at the meetings of the board in the absence of the regular chair, and a secretary who shall keep the records of the meetings of the board. The secretary need not be a member of the board.

(3) A majority of the board shall constitute a quorum.

(4) Members of the board provided for in this section may receive expense reimbursement in accordance with § 25-16-901 et seq.

(h) (1) The Governor shall have the power to remove any member of the board before the expiration of his or her term for cause only, after notice and hearing.

(2) The removal shall become effective only when approved in writing by a majority of the total number of the board, but the member removed or his or her successor shall have no right to vote on the question of removal.

(3) The removal action shall be filed with the Secretary of State, together with a complete record of the proceedings at the hearing.

(4) (A) An appeal may be taken to the Pulaski County Circuit Court by the Governor or the member ordered removed, and the appeal shall be tried de novo on the record of the hearing before the Governor.

(B) An appeal may be taken from the circuit court to the Supreme Court, which shall likewise be tried de novo.



§ 6-66-102 - Powers and duties of board.

(a) The Board of Trustees of Henderson State University created in § 6-66-101 is charged with the management and control of Henderson State University.

(b) The board shall have the power, authority, and duties formerly conferred by law on the board it succeeds, including those set forth in this section.

(c) The board shall be charged with the liabilities of the corporate body which it succeeds.

(d) (1) The board shall:

(A) Have perpetual succession of officers and members;

(B) Have the right to use and keep a common seal and to alter the seal at will;

(C) Have the right to contract and be contracted with;

(D) Have the right to own and purchase, sell, and convey property, real, personal, and mixed; and

(E) Be authorized and empowered to receive and hold donations, devises, bequests, and legacies for the use and benefit of the institution, provided that all property purchased under the authority of this chapter shall be free from liens and encumbrances, and the title of the property, as well as to any donation that the board may receive, shall be taken in the name of the members of the board and shall become the property of the State of Arkansas.

(2) The board shall have full power and authority from time to time to make, constitute, and establish such bylaws, rules, and orders not inconsistent with the laws of the land as seem necessary to it for the regulation, government, and control of themselves as trustees and all officers, teachers, and other persons in the institution, as well as with reference to limitations as to number of pupils to be admitted.

(3) The board shall fix and regulate tuition, all fees, costs, and other charges for attendance at the university.

(4) Admission requirements shall be established by the board in accordance with policies adopted by the board and consistent with the laws and regulations of this state.

(5) The board may:

(A) Hire and regulate faculty and staff;

(B) Establish and regulate the curriculum; and

(C) Grant diplomas and degrees.



§ 6-66-103 - Participation in federal and state aid authorized.

In order to qualify for federal aid to education in its several phases and at different levels of training and activities, Henderson State University is designated and directed to provide for and to participate in the educational training activities which have been or are designated and in the funds appropriated therefor by the federal government, for the support of educational programs for the improved preparation of teachers, both general and vocational, for transportation of children, for improved housing, for night schools, for noncredit educational service, for rural libraries, for vocational guidance, for experimentation and research, for educational planning and demonstrations, and such other federal and state funds as may be provided for the improvement of the administration and facilities of education in the public schools of Arkansas at the elementary, secondary, and collegiate levels.



§ 6-66-110 - Custodian of funds -- Payment of bills and accounts.

(a) The Treasurer of State shall be the custodian of the funds of the Board of Trustees of Henderson State University, and he or she shall pay out the funds of the institution only upon warrant issued by the Auditor of State.

(b) The Auditor of State shall issue warrants upon vouchers issued by the President of the Board of Trustees of Henderson State University and attested by the Secretary of the Board of Trustees of Henderson State University.

(c) All bills and accounts against the institution shall be made out and receipted in duplicate, and, when forwarding the payroll and expense list each month, the president shall also forward one (1) set of the bills and vouchers to be filed in the office of the Auditor of State and kept for public inspection.



§ 6-66-111 - Limitation of expenditures.

(a) It is made the duty of the Board of Trustees of Henderson State University to limit the number of teachers and their compensation and all the actual expenses thereof to the aggregate amount appropriated by the General Assembly for that purpose plus donations, bequests, and the income that may be derived from the vested funds of the institution.

(b) All expenditures made by the board in excess of the funds mentioned in this section are declared unlawful and void.



§ 6-66-112 - Right of eminent domain.

(a) (1) The right of eminent domain is granted to Henderson State University to condemn property located within not more than one-fourth (1/4) mile from the boundaries of the university campus, whenever the acquisition of such property is necessary for the use of the university.

(2) However, the right of eminent domain shall not apply to any property belonging to and used by any religious or educational organization.

(b) All suits for condemnation of property under the provisions of this section shall be brought by the university in the name of the State of Arkansas.

(c) (1) Before any suit may be instituted, it shall be necessary for the Board of Trustees of Henderson State University to pass a resolution to the effect that the acquisition of the property sought to be condemned is necessary for the use and benefit of the university.

(2) The resolution shall also set forth the purpose for which the lands are to be condemned, together with the legal description of the lands.

(d) (1) Upon adoption of the resolution, the board of trustees is authorized to request the prosecuting attorney of the district in which the lands are situated to assist in instituting proper proceedings for the condemnation of such lands.

(2) In the event the prosecuting attorney is requested to institute or to assist in instituting such proceedings, it shall then be the duty of the prosecuting attorney to comply with the request of the board of trustees.

(e) It shall be the duty of the Attorney General of the State of Arkansas to handle all appeals taken to the Supreme Court of the state from any such actions.



§ 6-66-113 - Report by board of trustees.

(a) The Board of Trustees of Henderson State University shall biennially make a report to the General Assembly at the beginning of its session.

(b) The report shall be incorporated in the report of the Director of the Department of Education and shall set forth the financial and scholastic condition of Henderson State University, furnish such suggestions as in the judgment of the board of trustees are necessary for the improvement of the university, and make any further recommendations that may to the board of trustees seem wise and expedient.






Chapter 67 - University of Central Arkansas

§ 6-67-101 - Establishment and purpose.

For the purposes of providing educational opportunities at the university level on a statewide basis and more adequately fulfilling its changing role as a multipurpose, comprehensive institution of higher learning, there is established and maintained an institution to be known as the University of Central Arkansas.



§ 6-67-102 - Board of Trustees of the University of Central Arkansas.

(a) There is created an honorary board constituting the Board of Trustees of the University of Central Arkansas, which is made and constituted a body politic and corporate.

(b) (1) The board shall consist of seven (7) members.

(2) The Governor, by and with the advice and consent of the Senate, shall appoint the members of the board.

(3) The Secretary of State shall furnish a certificate to each board member within ten (10) days following appointment, whereupon the appointee shall notify the Governor and the Secretary of State in writing of his or her acceptance of the appointment within thirty (30) days, and if the appointee shall fail to give such notice of his or her acceptance within the time required, then the appointment shall be declared void and another appointment shall be made.

(c) (1) Members of the board appointed by the Governor under the provisions of this section, in addition to possessing the qualifications of an elector, shall reside in the State of Arkansas.

(2) (A) The Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, Commissioner of State Lands, Justices of the Supreme Court, and the director or employees of any state department, state agency, or state institution shall be ineligible for membership on the board provided for in this section during the time for which he or she was elected or appointed.

(B) No individual may be a member of more than one (1) of the boards created under the provisions of § 25-17-201 at the same time.

(d) (1) The term of office for each member shall commence on January 15 and shall end on January 14 of the seventh year following the year in which the regular term commenced.

(2) The Governor shall submit to the Senate for approval, on or before the fourteenth day following the commencement of each regular session of the General Assembly, the names of all unconfirmed appointments made by him or her to fill expired terms and the names of appointments to fill the terms expiring during the regular session of the General Assembly. The members appointed by the Governor to fill vacancies caused by the expiration of the terms of members may qualify and hold office until the appointments are rejected by the Senate.

(e) Any vacancies arising in the membership of the board for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by the appointment of the Governor, subject to the approval by a majority of the remaining members of the board, and shall be thereafter effective until the expiration of the regular terms.

(f) Before entering upon his or her respective duties, the trustee shall make and subscribe to an affidavit to faithfully, diligently, and impartially discharge the duties of his or her office.

(g) (1) (A) There shall be one (1) regular meeting of the board each year, to be held within thirty (30) days after the close of commencement week.

(B) Called meetings may be held at the request of the president or of any two (2) members of the board if at least seven (7) days' written notice is given in advance to each member of the called meeting, except in cases of emergency, when three (3) days' notice is sufficient.

(2) The board shall elect from its members a chair who shall preside at the meetings of the board, a vice chair who shall preside at the meetings of the board in the absence of the regular chair, and a secretary who shall keep the records of the meetings of the board. The secretary need not be a member of the board.

(3) A majority of the board shall constitute a quorum.

(4) Members of the board provided for in this section may receive expense reimbursement in accordance with § 25-16-901 et seq.

(h) (1) The Governor shall have the power to remove any member of the board before the expiration of his or her term for cause only, after notice and hearing.

(2) The removal shall become effective only when approved in writing by a majority of the total number of the board, but the member removed or his or her successor shall have no right to vote on the question of removal.

(3) The removal action shall be filed with the Secretary of State together with a complete record of the proceedings at the hearing.

(4) (A) An appeal may be taken to the Pulaski County Circuit Court by the Governor or the member ordered removed, and the appeal shall be tried de novo on the record of the hearing before the Governor.

(B) An appeal may be taken from the circuit court to the Supreme Court, which shall likewise be tried de novo.



§ 6-67-103 - Powers and duties of board.

(a) The Board of Trustees of the University of Central Arkansas created in § 6-67-102 is charged with the management and control of the University of Central Arkansas.

(b) The board shall have the power, authority, and duties formerly conferred by law on the board which it succeeds, including those set forth in this section.

(c) The board shall be charged with the liabilities of the corporate body which it succeeds.

(d) (1) The board shall:

(A) Have perpetual succession of officers and members;

(B) Have the right to use and keep a common seal and to alter the seal at will;

(C) Have the right to contract and be contracted with; and

(D) Have the right to own, purchase, sell, and convey property, real, personal, and mixed, and be authorized and empowered to receive and hold donations, devises, bequests, and legacies for the use and benefit of the institution, provided that all property purchased under the authority of this chapter shall be free from liens and encumbrances and that the title to the property as well as to any donation that the board may receive shall be taken in the name of the members of the board and shall become the property of the State of Arkansas.

(2) The board shall have full power and authority from time to time to make, constitute, and establish such bylaws, rules, and orders not inconsistent with law as to them seem necessary for the regulation, government, and control of themselves as trustees and all officers, teachers, and other persons by them employed in and about the university, all persons in the institution, and regarding limitations as to number of pupils to be admitted.

(3) The board shall fix and regulate tuition and all fees, costs, and other charges for attendance at the university.

(4) Admission requirements shall be established by the board, in accordance with policies adopted by the board, consistent with the laws and regulations of this state.

(5) The board shall have the authority to grant diplomas and degrees.



§ 6-67-104 - Participation in federal and state aid authorized.

In order to qualify for federal aid to education in its several phases and at different levels of training and activities, the University of Central Arkansas is designated and directed to provide for and to participate in the educational training activities which have been or may be designated, and in the funds appropriated therefor by the federal government, for the support of educational programs, for the improved preparation of teachers, both general and vocational, for transportation of children, for improved housing, for night schools, for noncredit educational service, for rural libraries, for vocational guidance, for experimentation and research, for educational planning and demonstrations, and such other federal and state funds as may be provided for the improvement of the administration and facilities of education in the schools of Arkansas at the elementary, secondary, and collegiate levels.



§ 6-67-105 - Course of study.

The Board of Trustees of the University of Central Arkansas shall prescribe the course of study for the University of Central Arkansas.



§ 6-67-106 - Model school.

The Board of Trustees of the University of Central Arkansas may provide for the establishment of a model school for practice in connection with the University of Central Arkansas and shall make the necessary regulations for the government and support of the model school.



§ 6-67-107 - Selection of instructors and students.

The Board of Trustees of the University of Central Arkansas shall elect instructors and fix their salaries and determine the conditions, subject to limitations specified in this chapter, on which pupils shall be admitted to the privileges of the school, but no election shall be valid unless at least four (4) members of the board shall vote in favor of the applicant whose name is being considered.



§ 6-67-111 - Custodian of funds -- Payment of bills and accounts.

(a) The Treasurer of State shall be the custodian of the funds of the Board of Trustees of the University of Central Arkansas, and he or she shall pay out the funds of the institution only upon warrant issued by the Auditor of State.

(b) The Auditor of State shall issue warrants upon vouchers issued by the President of the Board of Trustees of the University of Central Arkansas and attested by the Secretary of the Board of Trustees of the University of Central Arkansas.

(c) All bills and accounts against the institution shall be made out and receipted in duplicate, and when forwarding the payroll and expense list each month, the president of the board shall forward one (1) set of such bills and vouchers to be filed in the office of the Auditor of State and kept for public inspection.



§ 6-67-112 - Limitation of expenditures.

(a) It is made the duty of the Board of Trustees of the University of Central Arkansas to limit the number of teachers and their compensation and all the actual expenses thereof to the aggregate amount appropriated by the General Assembly for that purpose plus donations and bequests and the income that may be derived from the vested funds of the institution.

(b) All expenditures made by the board in excess of the funds mentioned in this section are declared unlawful and void.



§ 6-67-113 - Payroll deductions.

The Board of Trustees of the University of Central Arkansas may permit deductions from the payrolls of university employees, if the employees authorize the deduction, for contributions to:

(1) The University of Central Arkansas Foundation, Inc.; or

(2) Other programs or services authorized by the board and provided by the university to its employees.



§ 6-67-114 - Biennial report to General Assembly.

(a) The Board of Trustees of the University of Central Arkansas shall biennially make a report to the General Assembly at the beginning of its regular session.

(b) The report shall be incorporated in the report of the Director of the Department of Education and shall set forth the financial and scholastic condition of the school, furnish such suggestions as in the board's judgment are necessary for the improvement of the university, and shall make any further recommendations that may seem wise and expedient to the board.






Chapter 68 - Electronic Instructional Material

§ 6-68-101 - Definitions.

For purposes of this chapter:

(1) "Institution of higher education" means any accredited post- secondary educational institution, college, or university in this state;

(2) "Instructional material or materials" means textbooks and other materials written and published primarily for use by students that are required or essential to a student's success in a course of study in which a student with a disability is enrolled. The determination of which materials are required or essential to student success shall be made by the instructor of the course in consultation with the official making the request pursuant to § 6-68-102(4) in accordance with guidelines issued pursuant to § 6-68-107. "Instructional material or materials" includes nontextual mathematics and science materials to the extent that software is commercially available to permit the conversion of existing electronic files of the materials into a format that is compatible with braille translation software of alternative media for students with disabilities;

(3) "Nonprinted instructional materials" means instructional materials in formats other than print and includes instructional materials that require the availability of electronic equipment in order to be used as a learning resource, including, but not limited to, software programs, video disks, and video and audio tapes;

(4) "Printed instruction material or materials" means instructional material or materials in book or other printed form;

(5) "Specialized format" means braille, audio, or digital text that is exclusively for use by blind or other persons with disabilities; and

(6) (A) "Structural integrity" means all of the printed instructional material, including, but not limited to, the text of the material sidebars, the table of contents, chapter headings and subheadings, footnotes, indexes, glossaries, and bibliographies.

(B) "Structural integrity" need not include nontextual elements such as pictures, illustrations, graphs, or charts. If good faith efforts fail to produce an agreement pursuant to § 6-68-102 between the publisher or manufacturer and the official making the request pursuant to § 6-68-102(4) in accordance with guidelines issued pursuant to § 6-68-107, as to an electronic format that will preserve the structural integrity of the printed instructional material, the publisher or manufacturer shall provide the instructional material in American Standard Code for Information Interchange text and shall preserve as much of the structural integrity of the printed instructional material as possible.



§ 6-68-102 - Electronic version of printed instructional material.

An individual, firm, partnership, or corporation that publishes or manufactures printed instructional materials for students attending any institution of higher education in the State of Arkansas shall provide to the accredited institution of higher education for use by students of that school any printed instructional material in an electronic format mutually agreed upon by the publisher or manufacturer and the school. Computer files or electronic versions of printed instructional materials shall maintain the structural integrity of the printed instructional material, be compatible with commonly used braille translation and speech synthesis software, and include corrections and revisions as may be necessary. The computer files or electronic versions of the printed instructional material shall be provided to the institution of higher education, at no additional cost and in a timely manner, upon receipt of a written request that does all of the following:

(1) Certifies that the institution of higher education has purchased the printed instructional material for use by a student with a disability or that a student with a disability attending or registered to attend that school has purchased the printed instructional material;

(2) Certifies that the student has a disability that prevents him or her from using standard instructional materials;

(3) Certifies that the printed instructional material is for use by the student in connection with a course in which he or she is registered or enrolled; and

(4) Is signed by the coordinator of services for students with disabilities at the institution of higher education and by an official responsible for monitoring compliance with the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. At the request of the institution of higher education, the Division of State Services for the Blind of the Department of Human Services or the Department of Workforce Education may prepare and sign the certification.



§ 6-68-103 - Student use requirement.

(a) An individual, firm, partnership, or corporation specified in § 6-68-102 may also require that, in addition to the conditions enumerated in § 6-68-102, the request shall include a statement signed by the student, or if the student is a minor, the student's parent or legal guardian, agreeing to both of the following:

(1) The student will use the electronic copy of the printed instructional material in specialized format solely for his or her own educational purposes; and

(2) The student will not copy or duplicate the printed instructional material for use by others.

(b) If an institution of higher education permits a student to directly use the electronic version of an instructional material, the disk or file shall be copy-protected or reasonable precautions shall be taken to ensure that students do not copy or distribute electronic versions of instructional materials in violation of the Copyright Revisions Act of 1976, 17 U.S.C. § 101 et seq.



§ 6-68-104 - Electronic versions of nonprinted instructional material.

An individual, firm, partnership, or corporation that publishes or manufactures nonprinted instructional materials for students attending any accredited institution of higher education in the State of Arkansas shall provide computer files or other electronic versions of the nonprinted instructional materials for use by students attending the institution, subject to the same conditions set forth in §§ 6-68-102 and 6-68-103(a) for printed instructional materials, when technology is available to convert these nonprinted instructional materials to a format that maintains the structural integrity of the nonprinted instructional materials that is compatible with braille translation and speech synthesis software.



§ 6-68-105 - Transcription into braille -- Requests for electronic instructional material.

(a) Nothing in this chapter shall be construed to prohibit a school or any educational assistant, instructor, or tutor from assisting a student with a disability by using the electronic version of printed instructional material provided pursuant to this chapter solely to transcribe or arrange for the transcription of the printed instructional material into braille or to otherwise assist the student. In the event that a transcription is made, the school shall have the right to share the braille copy of the printed instructional material with other students with disabilities.

(b) The president of each institution of higher education may each or in combination with others establish one (1) or more centers to process requests for electronic versions of instructional materials pursuant to this chapter. If a center or centers is established, each of the following shall apply:

(1) The student and the educational institution shall submit requests for instructional material made pursuant to § 6-68-102(4) to the center, which shall transmit the request to the publisher or manufacturer with the appropriate certification;

(2) If there is more than one (1) center, each center shall make every effort to coordinate requests within its segment;

(3) The publisher or manufacturer of instructional material shall be required to honor and respond only to those requests submitted through a designated center; and

(4) If a publisher or manufacturer has responded to a request for instructional materials by a center, or on behalf of all the centers within a segment, all subsequent requests for these instructional materials shall be satisfied by the center to which the request is made.



§ 6-68-106 - Copyright protection.

Nothing in this chapter shall be deemed to authorize any use of instructional materials that would constitute an infringement of copyright under the Copyright Revision Act of 1976, 17 U.S.C. § 101 et seq.



§ 6-68-107 - Guidelines.

The institution of higher education or any center which requests instructional material pursuant to this chapter shall each adopt guidelines consistent with this chapter for its implementation and administration. At a minimum, the guidelines shall address all of the following:

(1) The designation of materials deemed required or essential to student success;

(2) The determination of the availability of technology for the conversion of nonprinted materials pursuant to § 6-68-104 and the conversion of mathematics and science materials pursuant to § 6-68-104;

(3) The procedures and standards relating to distribution of files and materials pursuant to §§ 6-68-102 and 6-68-103(a); and

(4) Other matters as are deemed necessary or appropriate to carry out the purposes of this chapter.



§ 6-68-108 - Violation.

Failure to comply with the requirements of this chapter shall be an act of discrimination pursuant to § 16-123-107(a)(2).






Chapter 69, 70 - [Reserved.]

[Reserved]



Chapter 71 - Improvement Districts for Colleges and Universities

§ 6-71-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Assessors" means the assessors named by the improvement district commissioners as provided for in this chapter;

(2) "Collector" means the improvement district collector named by the commissioners of the district;

(3) "Commission" means the five-member board to be appointed as provided for in this chapter;

(4) "Commissioner" means the board of improvement district commissioners appointed by the county judge of the county in which the district is located;

(5) "Corporate limits" means the municipal or city limits of any city of the first class;

(6) "District" means the special improvement districts provided for in this chapter; and

(7) "Real property" shall have the same meaning and signification as are attached to the words in the acts providing for the collection of state, county, and city revenue.



§ 6-71-102 - Applicability.

Nothing in this chapter shall apply to cities having a commission form of government.



§ 6-71-103 - City of first class -- Special improvement district.

(a) Any city of the first class in this state is created and constituted a special improvement district and shall be a public agency and body politic and corporate under the name of the city with the words "Special Improvement District", and by that name may sue and be sued, plead and be impleaded, and have perpetual succession for the purposes hereinafter designated.

(b) The district may have a common seal and may make such bylaws and regulations from time to time as may be deemed proper, not inconsistent with this chapter or the laws of this state, for the purpose of carrying into effect the object of its creation.

(c) The district may appoint all officers and agents which it deems necessary and suitable for the conduct of the business of the corporation and may do all other acts and things not inconsistent with the laws of this state which may be proper to carry into effect the purposes and object of this chapter.



§ 6-71-104 - Management commission.

(a) The affairs of the district shall be managed and controlled and all improvements authorized shall be made by a commission which shall be composed of five (5) landowners who are residents of the district.

(b) Within fifteen (15) days after the passage of this act, the members of the commission shall be appointed by the county judge of the county in which the district is located, and they shall serve during the existence of the district.

(c) The commissioners shall not be paid any salary but shall be paid on a per diem basis for the time actually engaged by them in the discharge of the duties of their office.

(d) The commissioners shall qualify by taking an oath that they will faithfully discharge the duties of their position.

(e) They shall elect one (1) of their number president, who shall preside at all meetings of the commission. The president shall vote on all questions and shall be the chief officer of the district.

(f) They shall appoint a secretary who shall hold office at their pleasure, who shall keep a record of the proceedings of the commission and shall receive such compensation as the commission may determine.

(g) A majority of the commission shall constitute a quorum for the transaction of business, and the commission may prescribe rules for its own government and fix its time of meeting.

(h) The commission shall have the right to employ such other persons and agents not mentioned in this chapter as may, in its judgment, be necessary to carry out the objects and purposes of this chapter.

(i) The commission shall make an annual statement showing in full all the transactions of the commission for the year, and a copy of the annual statement shall be filed with the county clerk of the county.



§ 6-71-105 - Public notice of passage of chapter -- Methods of approval.

(a) Immediately upon the organization of the commission, or as soon thereafter as it is convenient, it shall give public notice of the passage of this chapter and of the commission's organization and the purposes of this chapter, and that the public improvement contemplated in this chapter is conditioned upon its approval by a majority in value of the owners of real estate within the district or a majority of the electors voting in a special election that may be held upon this chapter.

(b) This chapter may be submitted in either or both of the following modes to determine whether it shall become operative:

(1) (A) If at any time within five (5) years from the passage of this chapter a petition purporting to be signed by a majority in value of the owners of real property within the district is filed with the commission, the commission shall give public notice of that fact in at least one (1) daily newspaper published in the county and set a day and place for the hearing not less than twenty (20) days after the first publication of the notice.

(B) At the place and time so designated, the commissioners shall examine the petition filed and examine the assessment of the real property within the district and, for the purpose of the hearing, may adjourn from day to day from time to time until the hearing is completed.

(C) At the hearing, any landowner in the district may be heard and evidence may be taken in such a manner as the commission may deem proper to determine the fact as to whether the petition is signed by a majority in value of the landowners of the district, as shown by the last county assessment of the lands within the district.

(D) (i) (a) If at the hearing the commissioners find that the petition is not signed by a majority in value of the landowners of the district, as shown by the last county assessment, they shall so declare. Such findings shall terminate proceedings under this chapter unless within the term herein limited another petition purporting to be signed by a majority in value of owners of real estate in the district is filed with the commission, when like proceedings shall again be had to determine whether a majority in value of the landowners of the district have signed the petition.

(b) However, the finding that a majority in value has not petitioned for the improvement shall not bar the chapter from becoming effective as provided in subdivision (b)(2) and subsection (c) of this section.

(ii) If the commission finds that the petition is signed by a majority in value of the landowners of the district as shown by the last county assessment, they shall so declare and shall proceed to carry out the purposes of this chapter.

(iii) In either event, public notice shall be given in at least one (1) daily paper published in the county of that fact, and a copy of the findings shall be filed with the county court of the county.

(2) (A) The commission may call at any time within five (5) years an election in accordance with § 7-11-201 et seq. to determine whether this chapter shall become operative and may call subsequent elections in accordance with § 7-11-201 et seq. after the chapter has failed to carry if the commission has good reasons to believe that a majority of the electors then favor this chapter.

(B) The election held under this section shall be held conformable as nearly as possible to the laws of the state governing general elections.

(C) The commission shall perform the duties of county election commissioners as nearly as applicable.

(D) All citizens of the city in which the district is located who possess a right to vote if the election were a general election for state officers, and no other, shall be entitled to vote in the election.

(E) The commission shall canvass the votes cast at the special elections. If the commission finds that a majority of the votes cast in the election were in favor of this chapter's becoming operative, they shall so declare and shall proceed to carry out the purposes of this chapter.

(F) Public notice shall be given of their findings in either event in at least one (1) daily newspaper published in the county in which the district is located, and a copy of their findings shall be filed with the county clerk of such a county.

(c) It is the intent of this section to permit this chapter to become operative if it is approved at any time within five (5) years in either of the foregoing methods and not to become operative unless approved within this period by one (1) or the other of the methods provided in this section.



§ 6-71-106 - Multidistrict counties.

In all counties where there are two (2) levying courts, thereby creating separate districts, each district shall be a county for the purpose of this chapter.



§ 6-71-107 - Board of assessors -- Assessment procedure.

(a) Immediately after ascertaining the cost of the public improvement contemplated by this chapter, the commission shall appoint three (3) assessors.

(b) Each of the assessors shall, before entering upon the discharge of his or her duty, take an oath to well and truly assess, to the best of his or her ability, the value of all benefits to be received by each landowner by reason of the proposed improvement as affecting each tract of land within the district.

(c) They shall ascertain the value of the real property within the district without the improvement and the value thereof as benefited by the improvement, and they shall charge against each lot, tract, or parcel of real estate in said district an assessment according to the value of the benefit that will accrue to it by reason of the construction of the college or university.

(d) (1) The board of assessors shall, within ninety (90) days after its organization, complete its duties by filing with the commission a list showing the description of the property of the district, the owners' names as far as they appear from the last county assessments, such corrections as they may ascertain should be made, the valuation of each lot, tract, or parcel without the improvement, the valuation with the improvement, and the benefit estimated to accrue to each lot, tract, or parcel by reason of the improvement.

(2) The board shall file with the county clerk of the county the list for the inspection of all persons interested.

(e) Notice of the filing of the assessments shall be given by publication in at least one (1) daily newspaper published in the county, and the notice shall state a date not less than thirty (30) days distant and the place where complaint may be made by any landowner before the board of assessors of any assessment made against his or her property.

(f) The board shall correct any inequalities, injustices, or errors which it may find in the assessment and shall hold meetings for the purpose of hearing the complaints of the owners of land in the district as to the assessment so as to adjust the burden of the assessment to the benefit to accrue to the real property of the complainant.

(g) The board may adjourn from day to day until the hearings are completed.

(h) (1) (A) Any landowner aggrieved by the action of the board may take an appeal to the commission within thirty (30) days from the action of the board upon his or her complaint, or any landowner may appeal from the action of the board from any assessment which acts unequally upon his or her property.

(B) The commission shall hear all appeals and determine them.

(2) Appeals may be taken from the commission to the county court in the same manner as is now provided by law that appeals may be taken from the county equalization boards to the county court, which appeal shall be taken within thirty (30) days from the action of the commission complained of and not thereafter.

(i) The assessors shall be paid on a per diem basis, the amount to be fixed by the commission for the time actually engaged by them in the discharge of the duties of their office.



§ 6-71-108 - Apportionment of assessments -- Annual installments.

(a) As soon as all of the assessments have been equalized and adjusted as aforesaid, the commission shall, by resolution, charge each lot, tract, and parcel of real estate in the district with an assessment equal to the benefit estimated in the assessment list to accrue to the lot, tract, or parcel of land.

(b) The commission shall apportion the assessment into annual installments so as to realize annually only that sum of money as will be necessary to meet the expenses incurred in each year for interest and a sinking fund to pay the bonded indebtedness with twenty percent (20%) for contingencies.



§ 6-71-109 - Assessment as lien on real property.

The assessment of benefits shall be a charge and a lien against all the real property in the district from the date of the resolution and shall be entitled to preference over all judgments, executions, encumbrances, or liens whenever created and shall continue until the local assessments, with any penalty and cost that may accrue thereon, shall be paid. However, between grantor and grantee all payments not due at the date of the transfer of such real property shall be payable by the grantee.



§ 6-71-110 - Deferral of levy.

(a) The commission is given the authority to defer the levying of assessments for the first five (5) years after the assessments are made a lien upon the real property of the district if the district has funds with which to meet its interest charges and other debts in the five (5) years from the sale of bonds or other sources.

(b) The authority conferred by this section shall not prevent the annual levying of the assessments unless funds are provided to meet all maturing obligations of the district during the period that the commission is authorized to withhold the annual levies, and any creditors or bondholder may compel by mandamus a levy of an annual assessment equal to one-twentieth (1/20) of the indebtedness of the district whenever it is shown that the district does not have sufficient funds to meet its annual maturing indebtedness and the levy has not been made.

(c) The object and purpose of this authority conferred upon the commission is to permit it to withhold, in whole or in part, annual levies for a proportional part of the obligations of the district if in the first five (5) years the district has from the sale of bonds or other sources sufficient funds to meet all its obligations due in the period; otherwise, the levy is to be made and a collection enforced of an assessment equal to one-twentieth (1/20) of the entire indebtedness of the district.



§ 6-71-111 - Limitation on assessments.

The improvements undertaken by this chapter shall not exceed ten percent (10%) of the valuation of the real property in the district, subject to improvement district assessment, as ascertained by the county assessment of the property referred to heretofore. However, this limitation of ten percent (10%) of valuation shall not prevent an annual assessment as provided in this chapter for the maintenance of the improvement.



§ 6-71-112 - Assessment of railroads, tramroads, etc.

(a) All railroads, tramroads, right-of-ways, roadbeds, and appurtenances in the district shall be assessed according to the betterments and increase in value in like manner as is herein prescribed for real estate, except that the assessment shall be made per mile.

(b) No error in the name and residence of the owners or the description thereof shall invalidate the assessment if sufficient description of the property sought to be taxed is given to ascertain where it is situated.

(c) (1) The commissioner shall annually appoint a board of assessors, which shall each year perform the duties provided in this chapter.

(2) The board of assessors shall continue as far as possible the assessments first made but shall take into consideration improvements and enhanced values so as to equalize the burden of taxation within the district.



§ 6-71-113 - Maintenance assessments.

(a) For the purpose of maintaining and keeping the improvements in good state, when authorized in the petition provided for in § 6-71-105, the board of assessors shall each year assess the value of all benefits to be received by each lot, tract, or parcel of land in the district by reason of the maintenance and keeping of the improvement for the following year as affecting each of the lots, tracts, or parcels of land and shall at once proceed to record in the assessment book of the district the value of such benefits to accrue to each of the lots, tracts, or parcels of land.

(b) Immediately upon the recording of the assessment of benefits, notice thereof shall be inserted in a newspaper published in the county, and the assessment shall become final unless attacked within thirty (30) days thereafter in the circuit court of the county in which the district is located.

(c) Each annual assessment for such maintenance shall be in addition to the ten percent (10%) limitation permitted for the original cost of the improvement by § 6-71-111 but shall not be in excess of one-fifth of one percent (0.2%) of the valuation of the real property in the district, as ascertained by the county assessment of the property referred to heretofore.

(d) The commission shall provide by resolution for the levy of the assessment of the benefits for the purpose of maintenance as made by the assessors.

(e) The assessment shall be a charge and lien against all the real property in the district from the date of the resolution and shall be entitled to preference over all judgments, executions, encumbrances, or liens whensoever created, except the lien for original assessments, and shall continue until such assessments, with any penalty and costs that may accrue, shall be paid. However, as between grantor and grantee, all payments not due at the date of transfer of such real property shall be payable by the grantee.

(f) Notice and collection of the assessment, the infliction of a penalty for nonpayment, and the enforcement and foreclosure of the lien shall all be had and done in the same manner as is provided in reference to the original assessment.



§ 6-71-114 - Collector and treasurer.

(a) The commission shall appoint a collector and a treasurer for the district.

(b) These officers shall execute bonds to the commission in sums equal to twice the amount of money which will probably come into their hands, with good and sufficient security to be approved by the commission, conditioned that they will faithfully discharge the duties of their office and account for and pay over all moneys that may come into their hands, according to law and the order of the commission.

(c) The collector shall receive a sum not to exceed two percent (2%) and the treasurer not to exceed one percent (1%) of the moneys that come into his or her hands for the services performed.



§ 6-71-115 - Borrowing of money -- Bonds.

(a) In order to hasten the completion of the improvement, the commission is authorized to borrow money not exceeding the estimated cost of improvement, including in the cost of the improvement the interest which may accrue upon the bonds which may be issued to raise funds to pay for the improvement, and to issue interest-bearing bonds therefor. The commission may pledge all the uncollected assessment, or so much thereof as may be necessary for the payment therefor, except such assessment as may be required to be pledged for the acquisition of the real estate on which the improvement is to be located and such as may be necessary to create a sinking fund to pay the bonds or to retire them.

(b) The bonds shall be a lien upon the real estate of the district.

(c) The commission shall create a sinking fund from the annual assessments in order that the bonds may be paid at maturity or retired earlier, if possible, or the commission may provide for the annual retirement of a portion of the bonds from the assessment levied.



§ 6-71-116 - Warrant for collection of assessments -- Form.

(a) Within ten (10) days after the completion of the assessment list and apportionment thereof for the first year, the secretary of the commission shall deliver to the collector a warrant authorizing the collector to collect the assessment of that year from the land in the district.

(b) The warrant may be in the following form:

Click here to view form

(c) The secretary shall annually thereafter extend against each of the lots, tracts, and parcels of real estate the payment due thereon for such year, and shall issue like warrants annually to the collector until the assessment shall be fully paid.



§ 6-71-117 - Publication of notice for collection.

(a) The collector shall immediately upon receipt of the assessment list cause to be published in a newspaper of general circulation in the district a notice which shall be in the following form:

"SPECIAL ASSESSMENT

(b) The notice shall be published for two (2) weeks.



§ 6-71-118 - Delinquent assessment -- Penalty.

If any assessment made under this chapter is not paid within the time mentioned in the notice published by the collector, the collector shall add thereto a penalty of twenty percent (20%) and shall at once return a list of the property on which the assessments have not been paid to the commission of the district as delinquent.



§ 6-71-119 - Suit to enforce lien.

(a) The commission shall straightway cause a complaint in equity to be filed in the court having jurisdiction of suits for the enforcement of liens upon real property for the condemnation and sale of such delinquent property for the payment of such assessments, penalty, and costs of suit.

(b) In the complaint it shall not be necessary to state more than the fact of the assessment and the nonpayment thereof within the time required by law, without any further statement of any step required to be taken by the commission or any other officer whatever, concluding with the prayer that the delinquent property be charged with the amount of the assessment, penalty, and costs of suit and be condemned and sold for the payment thereof.



§ 6-71-120 - Exhibition of resolutions or documents unnecessary.

It shall not be necessary to exhibit with the complaint any copy of any resolutions or other document or paper connected with the assessment and collection for the sums assessed under this chapter.



§ 6-71-121 - Suits against several owners may be joined.

It shall be no objection to any suit brought for the purpose that the land of two (2) or more owners are joined in the same proceedings, and such suits may be brought against one (1) or more owners, providing the suit is brought in the county in which the land is situated.



§ 6-71-122 - Owner as defendant -- Proceedings in rem.

(a) The owner of property assessed shall be made a defendant if known.

(b) If he or she is not known, that fact shall be stated in the complaint and the suit shall proceed as a proceeding in rem against the property assessed.



§ 6-71-123 - Summons -- Return day -- Default.

(a) Summons shall be issued, and the defendant shall be required to appear and respond within five (5) days after service.

(b) Upon default a decree shall be rendered against such property for the amount of such assessment, penalty, costs, and attorney's fees.



§ 6-71-124 - Constructive service.

(a) If the sheriff or other officer to whom the writ may be directed shall return that the defendant is not to be found in his or her county, or if the owner is stated in the complaint to be unknown, service shall be made by affixing a copy of the summons to the property assessed or to some part thereof, for fifteen (15) days and by publishing a copy of the summons in some daily paper published in the county for one (1) insertion, and the cause shall be made ready for hearing within fifteen (15) days after such publication. A decree shall be rendered as in case of actual service.

(b) The publication shall be made by the officer having the writ of service and shall be shown by his or her return.



§ 6-71-125 - Suits have precedence over other cases.

For the purpose of taking every step in such suits as herein referred to, the court shall be always open. All cases brought under this chapter shall have the precedence of all other cases pending in the court and shall be decided within thirty (30) days after service of publication.



§ 6-71-126 - Form of decree.

If the decree is in favor of the district and for the condemnation of the land, it shall be for the penalty and costs of suit as well as for the amount of assessment.



§ 6-71-127 - Suit in name of district.

The suit shall be brought in the name of the district.



§ 6-71-128 - Direction for sale of property.

(a) In its decree of condemnation, the court shall direct that if the sum adjudged shall not be paid within ten (10) days, the property shall be sold by a special commissioner, appointed for that purpose, upon twenty (20) days' notice.

(b) However, only so much of the property shall be sold as will pay the assessment, costs, and penalty, and no more.



§ 6-71-129 - Correction of description of property.

In the event that the description of any lot, tract, or parcel of property upon the list of the assessment hereinbefore provided to be made shall for any reason be uncertain, indefinite, or insufficient, then, in any suit brought to enforce the payment of any assessment, the court shall have power to correct such description and enforce the collection of any assessment therein, having due regard for the right of any party who may have intervened.



§ 6-71-130 - Commissioner's deed to purchaser.

(a) If any land sold under a decree as herein mentioned is not redeemed within the time allowed herein, the court in which the suit is brought for condemnation shall direct the special commissioner to execute to the purchaser or his or her assignee a deed, which may be in the form and have the force and effect of a deed of a special commissioner who has sold lands in a suit brought by an improvement district as prescribed in § 14-90-1303.

(b) The deed mentioned in subsection (a) of this section shall only be made on the filing of the certificate of purchase in the court, unless proof of the loss thereof shall be made to the satisfaction of the court.



§ 6-71-131 - Sale to best bidder or district.

(a) The property shall be offered to the person who will pay the assessment, penalty, and costs for the least amount of the land.

(b) (1) If none should offer the amount of the assessment, penalty, and costs, then the delinquent land shall be stricken to the special improvement district, and a deed shall be made to it in like manner as to an individual purchaser.

(2) It shall be lawful for the district to hold the land until such time as it may be sold advantageously in the judgment of the commission.



§ 6-71-132 - Allowance to special commissioner for sale of land.

No allowance to the special commissioner for his or her service shall exceed five dollars ($5.00) for each lot, tract, or parcel of land sold and certificate made by him or her.



§ 6-71-133 - Certificate of purchase.

The special commissioner shall execute to the purchaser a certificate of purchase in which shall be stated the whole sum paid by the purchaser.



§ 6-71-134 - Redemption.

(a) The owner may redeem from the purchaser any time within one (1) year after the sale by paying the purchaser the amount paid by the purchaser with twenty percent (20%) thereon, which redemption shall be noted upon the margin of the decree by the purchaser.

(b) (1) If the purchaser cannot be found, the court may redeem by paying the amount to the clerk of the court wherein the decree is rendered, who shall then note the redemption as aforesaid.

(2) The clerk shall hold the redemption money subject to the order of the purchaser, free of charge or commission, and pay it over on demand.

(3) If the redemption money is not called for in twenty (20) days, the clerk shall advertise the receipt of the money by a notice inserted one (1) time in some newspaper published in the county.



§ 6-71-135 - Reimbursement for assessments paid by purchaser.

If, in the period allowed for redemption, the purchaser pays any other assessment or tax lawfully levied upon the property, the owner, upon making redemption, shall repay the assessment or tax to the purchaser, with twenty percent (20%) added thereto.



§ 6-71-136 - Appeals to Supreme Court.

(a) If any appeal is taken from any decree mentioned in this chapter, the Supreme Court shall advance the cause on its docket and shall hear and decide the cause on as early a day as practicable.

(b) The transcript shall be filed in the office of the Clerk of the Supreme Court within twenty (20) days after rendering the decree appealed from.

(c) The Supreme Court shall either affirm or reverse the decree appealed from or render such a decree as should have been rendered by the lower court or shall remand the decree to the inferior court without delay.

(d) In taking such an appeal, the appellant shall only include in the transcript so much of the records as are related to his or her own land.

(e) No appeal shall be prosecuted from any decree after the expiration of the twenty (20) days herein granted for filing the transcript in the office of the Clerk of the Supreme Court.



§ 6-71-137 - Notice by publication.

If the owners of such property are nonresidents of this state, infants, or persons of unsound mind, notice shall be given by publication in any newspaper in the county where the land is situated which is authorized by law to publish legal notices, which notice shall be published for the same length of time as may be required in other civil causes.



§ 6-71-138 - Appointment of guardian ad litem.

In all cases of infants or persons of unsound mind where no legal representative or guardian appears in their behalf at the hearing, it shall be the duty of the court to appoint a guardian ad litem who shall represent their interest for all purposes.



§ 6-71-139 - Power to hold and acquire property.

(a) The special improvement district created in this chapter shall have the power to acquire and hold real and personal property and may receive gifts, donations, and bonuses for the purpose of carrying out the object and purpose of the chapter.

(b) The district shall have power to acquire such real estate as may be necessary for the reestablishment and expansion of the college or university, and the commission is clothed with authority to contract for the necessary land for the improvement and to pledge so much of the revenues of the district as may be necessary to pay for the improvement.

(c) The improvement district herein created may construct, operate, and maintain the improvement on the lands of private individuals or corporations, provided that, just damages shall be paid to the private owners of land taken or used for the improvement.



§ 6-71-140 - Acquisition of private property.

(a) In the event that the special improvement district fails to obtain, by agreement with the owner, property for the improvement or the right thereto, it may apply to the circuit court of the county in which the property is assessed, giving the owner of such property at least ten (10) days' notice in writing of the time and place where the petition will be heard.

(b) The petition shall, as nearly as may be, describe the real estate which is sought and for which damages are asked to be assessed, whether improved or unimproved, and be sworn to by one (1) of the commissioners.

(c) It shall be the duty of the court to impanel a jury of twelve (12) persons, as in other civil cases, to ascertain the amount of compensation which the district shall pay, and the matter shall proceed and then be determined as in other civil causes.

(d) The amount of damages to be paid the owner of the lands for the use of such district shall be determined and assessed irrespective of any benefit the owner may receive from any improvement proposed by such district.

(e) In all cases where damages for the site of expansion for the use of the district have been assessed in the manner hereinbefore provided, it shall be the duty of such improvement district to deposit with the court or pay to the owners the amount so assessed and pay such costs as may, in the discretion of the court, be adjudged against it, within thirty (30) days after such assessment; whereupon it shall and may be lawful for such special improvement district to enter upon and use such lands forever.

(f) Where the determination of questions in controversy in such proceedings is likely to retard the progress of the work on the special improvement, the court or judge, in vacation, shall designate an amount of money to be deposited by such district, subject to the order of the court, for the purpose of making compensation when the amount thereof shall have been assessed as aforesaid, and the judge shall designate the place of such deposit.

(g) Whenever a deposit shall have been made in compliance with the order of the court or judge, it shall be lawful for such district to enter upon the land and proceed with its work through and over the land in controversy prior to the assessment and payment of damages for the use and right to be determined as aforesaid.



§ 6-71-141 - Construction and maintenance of college or university -- Inducing existing institutions to move to district.

The district shall have power to construct and maintain a college or university within the boundaries of the district and shall have power to negotiate and contract with and grant inducements to any other college or university now in existence for the removal of the college or university now in existence to that district. However, new buildings shall be constructed by the special improvement district.



§ 6-71-142 - Requirements for receipt of benefits.

(a) No college or university shall be established or reestablished under the provisions of this chapter in the district created by this chapter or shall be made the recipient of or receive any benefits under provisions of this chapter or by reason thereof unless the college or university has conferred upon its graduates at the time of their graduation regular written degrees of bachelor of arts and bachelor of science for at least ten (10) years prior to January 1, 1949.

(b) No college or university shall be made the recipient of or receive any benefits under the provisions of or by reason of this chapter unless the college or university shall conduct regular four-year academic and scientific courses of study which are adequate and properly qualified for conferring the degrees of bachelor of arts and bachelor of science and other degrees and unless all the buildings occupied by the college or university in the district are wholly new and not in existence on January 1, 1949, and to be constructed thereafter for such college or university.






Chapter 72-79 - [RESERVED.]

[Reserved]






Subtitle 6 - Postsecondary Education -- Financial Assistance Programs

Chapter 80 - General Provisions

§ 6-80-101 - Records -- Reports.

(a) The University of Arkansas at Fayetteville shall maintain records of all applicants applying for financial assistance and shall adopt proper administrative procedures to ensure that students attending any state-supported or private institution in Arkansas shall be given the same consideration for receiving financial assistance from the appropriations provided for financial assistance.

(b) In addition, records shall be maintained in a manner such that timely reports shall be filed with the Governor, the General Assembly, and its interim committee stating by name of individual:

(1) The applications received;

(2) The schools in which the applicant did his or her undergraduate college study;

(3) The action taken by the administrator of these aid programs at the university; and

(4) The reason for the action if the financial assistance was denied.



§ 6-80-102 - Compliance with Selective Service Act required.

(a) "Institution of higher education" has the meaning assigned by the Department of Higher Education;

(b) "Statement of selective service status" means a statement certifying that:

(1) The individual filing the statement is registered with the selective service system in accordance with the Military Selective Service Act; or

(2) The individual filing the statement is not required to register with the selective service system because the individual is:

(A) Under eighteen (18) years of age;

(B) In the armed forces of the United States on active duty, other than in a reserve or national guard unit;

(C) Neither a United States citizen nor a resident alien;

(D) A permanent resident of the trust territory of the Pacific Islands or the Northern Mariana Islands; or

(E) Excused from registration for some other reason provided by federal law and that reason is included in the filed statement.

(c) A male under twenty-six (26) years of age is not eligible to receive any loan, grant, scholarship, or other financial assistance for educational expenses that is partially or fully funded by the state or a state agency unless the individual has filed a statement of selective service status with the institution in which the individual plans to enroll.

(d) The department shall, by rule, specify the form of statements of selective service status and the supporting documents to be filed to be in compliance with this section. The department shall distribute to each institution of higher education a copy of all rules adopted under this section.



§ 6-80-104 - Selective Service registration.

(a) "Statement of selective service status" means a statement on an application for employment with the State of Arkansas or for admission to any public institution of higher education, sworn under penalty of perjury, that:

(1) The person filing the certificate is registered with the Selective Service System in accordance with the Military Selective Service Act; or

(2) The person filing the certificate is not required to register with the Selective Service System because the person is:

(A) Under eighteen (18) years of age;

(B) In the armed forces of the United States on active duty, other than in a reserve or national guard unit;

(C) An alien lawfully admitted to the United States as a non-immigrant under Section 101(A)(15) of the Immigration and Nationality Act, 8 U.S.C. § 1101, for so long as he continues to maintain a lawful non-immigrant status in the United States;

(D) A permanent resident of the trust territory of the Pacific Islands or the Northern Mariana Islands; or

(E) Excused from registration for other reason provided by federal law and that reason is included in the certificate.

(b) No person who is required to register with the Selective Service System shall be eligible for employment by any agency of the State of Arkansas or for admission to any public institution of higher education unless the person has signed a statement of selective service status.



§ 6-80-105 - Student financial aid -- Scholarship stacking.

(a) As used in this section:

(1) "Cost of attendance" means the recognized cost of attendance of an institution of higher education calculated under rules established by the Department of Higher Education;

(2) "Federal aid" means scholarships or grants awarded to a student as a result of the Free Application for Federal Student Aid, excluding the Pell Grant;

(3) "Other aid" means a scholarship, grant, waiver, or reimbursement for tuition, fees, books, or other cost of attendance, other than federal aid or state aid, provided to a student from a postsecondary institution or a private source;

(4) "State aid" means scholarships or grants awarded to a student from public funds, including without limitation the Arkansas Academic Challenge Scholarship under § 6-85-201 et seq., the Department of Higher Education scholarship and grant programs, state general revenues, tuition, and local tax revenue; and

(5) "Student aid package" means federal aid, state aid, and other aid a student receives for postsecondary education expenses.

(b) (1) A postsecondary institution shall not award state aid in a student aid package in excess of the cost of attendance at the institution where the student enrolls.

(2) For the purpose of stacking scholarships in a student's student aid package, the Arkansas Academic Challenge Scholarship under § 6-85-201 et seq. shall be reduced or returned first.

(c) A postsecondary institution shall report to the department the total amount of federal aid, state aid, and other aid a student receives if the student receives an award from a department scholarship or grant program, including the Arkansas Academic Challenge Scholarship under § 6-85-201 et seq.

(d) (1) When a student receives a student aid package that includes state aid and the student aid package exceeds the cost of attendance, the postsecondary institution shall repay state aid in the amount exceeding the cost of attendance, starting with state aid received under the Arkansas Academic Challenge Scholarship under § 6-85-201 et seq.

(2) The department shall credit the excess state aid funds to the appropriate department fund or trust account.

(e) A student awarded state aid shall disclose all state aid, federal aid, and other aid to:

(1) The department if the department awards state aid to the student; and

(2) A postsecondary institution that awards state aid or other aid to the student.



§ 6-80-106 - Definitions and limitations on expenditures for academic and performance scholarships.

(a) For the purpose of this section:

(1) (A) "Academic scholarships" means scholarships awarded:

(i) On a basis of criteria, including entrance exam scores, high school grade point averages, and rank in high school graduating class; or

(ii) For merit or academic performance.

(B) "Academic scholarships" does not include:

(i) Graduate assistantships or fellowships;

(ii) Tuition waivers based on age, military service, or occupation and out-of-state tuition waivers for graduate students or students from contiguous states in close proximity to a college or university;

(iii) Scholarships for transfers from two-year institutions; and

(iv) Scholarships made to a student who qualifies for a maximum Pell Grant; and

(2) (A) "Performance scholarships" means scholarships for band, musical performing groups, arts, theater, forensics, and similar activities that are not awarded on the basis of entrance exam scores or high school academic achievement.

(B) "Performance scholarships" does not include scholarships made to a student who qualifies for a maximum Pell Grant.

(b) (1) A state-supported institution of higher education shall not exceed its unrestricted educational and general tuition and mandatory fee income spending for academic and performance scholarships by more than:

(A) Thirty percent (30%);

(B) Twenty-five percent (25%) beginning in the 2012-2013 fiscal year; and

(C) Twenty percent (20%) beginning in the 2013-2014 fiscal year.

(2) All scholarship expenditures or tuition discounts not specifically excluded in subsection (a) of this section shall be counted toward the percentage of expenditures for academic and performance scholarships.

(c) Beginning in the 2013-2014 fiscal year all expenditures for academic and performance scholarships exceeding twenty percent (20%) of unrestricted educational and general tuition and mandatory fee income in a fiscal year shall be deducted from the state funding recommendations as determined by the appropriate funding formula model for the fiscal year in the following biennium.

(d) A state-supported institution of higher education shall report the percentage of unrestricted educational and general tuition and mandatory fee income spent on academic and performance scholarships during the previous fiscal year to the Arkansas Higher Education Coordinating Board no later than June 1 each year.



§ 6-80-107 - Transcripts.

(a) (1) By May 1, 2007, the Department of Higher Education, in cooperation with the Department of Education, shall prescribe a uniform method of formatting and transmitting transcripts that shall be used by all grades nine through twelve (9-12) public high schools and institutions of higher education in the state.

(2) The uniform transcripts shall be transmitted electronically:

(A) To the Department of Higher Education as necessary to process state financial aid applications for both high school students and higher education students; and

(B) Between public high schools to correctly enroll and place students transferring between public high schools and school districts.

(3) All public high schools in Arkansas shall begin submitting electronic transcripts to the Department of Higher Education for state scholarship programs by January 1, 2008.

(4) Except as provided under subdivision (b)(2) of this section, all institutions of higher education in Arkansas shall begin submitting electronic transcripts to the Department of Higher Education by July 1, 2008.

(b) (1) Except as provided under subdivision (b)(2) of this section, after implementation of the uniform method prescribed under subsection (a) of this section, an institution of higher education shall not be eligible to receive state financial aid on behalf of students unless the institution provides uniform, electronic transcripts as prescribed by the Department of Higher Education under this section.

(2) Any institution of higher education with less than ten (10) students who are recipients of financial aid programs administered by the Department of Higher Education is exempt from the requirements under subsection (a) of this section and the penalty under this subsection (b).

(c) (1) The Department of Education shall prescribe a uniform method of formatting and electronically transmitting transcripts which shall be used by all kindergarten through grade eight (K-8) public elementary or middle schools in this state.

(2) The uniform transcripts shall be transmitted electronically between public schools as necessary to correctly enroll and place students transferring between schools and school districts.






Chapter 81 - Student Loans

Subchapter 1 - -- General Provisions

§ 6-81-101 - Definitions.

As used in this subchapter:

(1) (A) "Education loan" means a loan made to a student or the parent, legal guardian, or sponsor of the student or to an eligible institution for the purpose of financing a student's attendance at the eligible institution.

(B) The loan may provide that the student or parent, legal guardian, sponsor of the student, or eligible institution may be held jointly and severally liable for the education loan;

(2) "Eligible institution" means any public or private postsecondary educational institution whose students are eligible for guaranteed education loans, an institution of higher learning, or a vocational school, as defined by regulation of the Arkansas Student Loan Authority;

(3) "Guaranteed educational loan" means a loan made in accordance with Title IV, Part B, of the Higher Education Act of 1965 or pursuant to an alternative educational loan program undertaken by the authority and consistent with the provisions of this subchapter, to a qualified borrower for payment of educational expenses incurred by a student while attending an eligible institution, the payment of principal of and interest on which is insured by the United States Secretary of Education under the Higher Education Act of 1965, by the Student Loan Guarantee Foundation of Arkansas, or by other guarantors as the authority may approve;

(4) "Obligation", or "bond", or "bonds" means any bond, note, certificate, or other evidence of indebtedness, whether or not the interest on the obligation shall be subject to federal income taxation;

(5) "Qualified borrower" means a student or the parent, legal guardian, or sponsor of a student who:

(A) Qualifies for a guaranteed educational loan; and

(B) Is a resident of the State of Arkansas or has been accepted for enrollment at or is attending an eligible institution within the State of Arkansas or is borrowing from a lender doing business within the State of Arkansas, including the authority; and

(6) (A) "Student" means an individual who meets the enrollment and satisfactory progress requirements necessary for making a guaranteed education loan or an education loan as determined by the authority.

(B) Student includes dependent and independent undergraduate, graduate, and professional students.



§ 6-81-102 - Arkansas Student Loan Authority -- Powers and duties.

(a) There is established the Arkansas Student Loan Authority.

(b) The authority shall exercise the powers and duties provided under this section.

(c) The authority shall be a public body politic and corporate, with corporate succession, and shall be the instrumentality of the state charged with a portion of the responsibility of the state to provide educational opportunities in keeping with all applicable state and federal laws.

(d) (1) The authority shall be composed of a seven-member board of directors to be appointed by the Governor.

(2) At least one (1) member of the authority shall be a representative of a bank or other private lending institution, and at least one (1) member shall be a financial aid officer from an eligible institution. At least one (1) member of the authority shall be a female, and at least one (1) member shall be a member of a racial minority.

(e) All appointments shall be for a term of four (4) years each or until a successor is appointed.

(f) All vacancies in membership on the authority occurring during a term shall be filled by appointment of the Governor for the unexpired portion of the term.

(g) The authority shall meet at such times and at such places and shall remain in session for such periods of time as the authority shall deem necessary to properly carry out its responsibilities under this subchapter.

(h) The members of the board of directors of the authority may receive a stipend and expense reimbursement in accordance with § 25-16-901 et seq.

(i) The authority shall select from its membership a chair and secretary.

(j) The authority shall employ a director and such other professional and clerical assistance, including legal assistance, as it shall deem necessary or appropriate to properly carry out its responsibilities.

(k) The authority may adopt such rules to be followed by the authority in conducting its business as necessary to carry out the purposes of this subchapter, including rules governing:

(1) Compliance statutes or regulations governing the guaranty, insurance, purchase, or other dealing in guaranteed educational loans or education loans by corporations or federal agencies; and

(2) Standards of eligibility for educational institutions, students, and lenders.

(l) Except as otherwise limited by this subchapter, the authority has the power to:

(1) Sue;

(2) Be sued;

(3) Seal and alter the seal;

(4) Make and alter bylaws for organization and internal management of the authority;

(5) Acquire, hold, and dispose of real and personal property;

(6) Appoint officers, agents, and employees;

(7) Prescribe duties, qualifications, and compensation for officers, agents, and employees;

(8) Borrow money and issue notes, bonds, and other obligations, whether or not the interest is subject to federal income taxation and whether or not on a pooled or consolidated basis;

(9) (A) Issue bonds to provide financing for:

(i) A specific activity or project; or

(ii) Activities or projects secured by and payable solely from the bonds, loan payments, lease payments, or other obligations issued by or payable to the authority and the security and sources of payments.

(B) The authority may request proposals for services before selecting a financial institution to serve as trustee or paying agent, or in any fiduciary capacity in connection with any program, indenture, or general resolution of the authority;

(10) Make, acquire, take, or purchase guaranteed education loans and education loans with the proceeds of bonds, notes, or any other funds of the authority available or any interest or participation in it:

(A) In any amount;

(B) At any price; and

(C) Upon any terms and conditions the authority determines necessary;

(11) Sell guaranteed educational loans or education loans held by the authority to governmental or private financial institutions;

(12) Borrow from governmental or private financial institutions against the security of the guaranteed educational loans or education loans:

(A) In any amount;

(B) At any price; and

(C) Upon any terms and conditions the authority determines necessary;

(13) Consent to the modification with respect to security, rate of interest, time of payment of interest or principal, or any other terms of an obligation, bond, note, contract, or agreement between the authority and the recipient or maker of the loan, obligation, bond, note holder, agency, or institution guaranteeing the repayment, purchasing, or selling of a guaranteed educational loan, when the authority determines it is necessary, subject to a contract with the holders of the bond holders, note holders, or contractees;

(14) Collect fees and charges in connection with loans, commitments, and servicing, including without limitation the reimbursement of the cost of financing, as determined reasonable and approved by the authority;

(15) Service student loan programs administered by the authority or in which the authority participates or make and execute contracts with an agency, financial institution, or corporation organized under the laws of any state, where the agency, financial institution, or corporation shall service student loan programs administered by the authority or in which the authority participates;

(16) Enter into contracts with schools, lenders, individuals, corporations, other agencies of the state, other states, the United States Department of Education, and other agencies of the federal government to service education loans or guaranteed educational loans, regardless of where the loans originated;

(17) Accept gifts, grants, loans, and other aid from the federal government, state, state agency, political subdivisions of the state, person, corporation, foundation, or legal entity and comply with all conditions attached to the gift, grant, loan, or other aid consistent with this subchapter;

(18) Procure insurance against any loss in connection with the programs, property, and assets of the authority;

(19) Invest moneys of the authority, including proceeds from the sale of bonds, as agreed upon with bondholders, stated in the authorizing resolutions providing for the issuance of bonds and determined by the directors;

(20) Enter into contract with and provide technical assistance and advice to the state, political subdivisions of the state, and local governing authorities;

(21) Conduct studies and analyses of the student loan funding needs within the state and options for meeting student loan funding needs;

(22) Establish accounts in one (1) or more depositories;

(23) Lease, acquire, construct, sell, and deal in contracts concerning facilities;

(24) Participate in federal and other governmental programs established for the purpose of the promotion and development of higher education, student loans, and related matters;

(25) (A) Create one (1) or more nonprofit special purpose corporations for accomplishing the purposes under this subchapter.

(B) Directors and officers of the authority may serve as directors of nonprofit corporations established under this subdivision.

(C) Obligations issued by a nonprofit corporation are subject to §§ 6-81-107 and 6-81-108.

(D) The authority may contract with a nonprofit corporation;

(26) Enter into contracts to guaranty education loans, establish reserve accounts related to guaranty agreements, and adopt rules and criteria for guaranties;

(27) Enter into interest rate exchange agreements or similar agreements or contracts; and

(28) Perform the functions necessary to fulfill the purposes of this subchapter.



§ 6-81-104 - Rules.

The Arkansas Student Loan Authority may adopt rules not inconsistent with this subchapter as necessary to carry out the purposes of this subchapter.



§ 6-81-106 - Financing authority.

In order to provide the necessary funds to carry out the purposes of this subchapter, the Arkansas Student Loan Authority may issue obligations from time to time, regardless of whether the interest on the bonds is subject to federal income taxation, in such principal amounts as it may deem necessary.



§ 6-81-107 - Bonds, notes, etc. -- Consent of State Board of Finance.

Before the issuance of any obligation or the advertisement of revenue bonds for public or private sale as provided in § 6-81-112, the obligation shall be authorized by resolution of the Arkansas Student Loan Authority, and the State Board of Finance shall first give its consent by resolution adopted at any regular or special meeting of the board to the issuance of any obligation by the authority under the authority provided herein.



§ 6-81-108 - Bonds, notes, etc. -- Governor's consent.

The powers of the Arkansas Student Loan Authority created by this subchapter are limited in that no bonds that are to be issued pursuant to this subchapter shall be sold until the bond issue has the written approval of the Governor after he or she has received the approval of the State Board of Finance.



§ 6-81-109 - Bonds, notes, etc. -- Authorizing resolution -- Terms and conditions.

(a) (1) The obligations issued under this subchapter shall be authorized by resolution of the Arkansas Student Loan Authority.

(2) The obligations may be issued as registered bonds or coupon bonds payable to bearer and, if coupon bonds, may be registerable as to principal only or as to principal and interest and may be exchangeable for obligations of another denomination or in another form.

(3) The obligations may:

(A) Be in such form and denomination;

(B) Have such date or dates;

(C) Be stated to mature at such time or times;

(D) Bear interest payable at such times and at such rate or rates, including variable rates;

(E) Be zero coupon or capital appreciation bonds;

(F) Be payable at such places within or without the State of Arkansas;

(G) Be subject to such terms of redemption in advance of maturity at such prices; and

(H) Contain such terms and conditions, all as the authority shall determine.

(b) The obligations shall be denominated in the currency of the United States unless the authority determines that denominating the obligations in the currency of a foreign country is in the best interest of the authority.

(c) The obligations shall have all the qualities of and are deemed to be negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration as set forth in subsection (a) of this section.

(d) The authorizing resolution may contain such other terms, covenants, and conditions consistent with this subchapter that the authority deems reasonable and desirable, including without limitation those pertaining to the:

(1) Maintenance of various funds and reserves;

(2) Nature and extent of the security for payment of the obligations;

(3) Issuance of additional obligations and nature of the lien and pledge, parity or priority, in that event;

(4) Custody and application of the proceeds of the obligations;

(5) Collection and disposition of revenues;

(6) Investing for authorized purposes; and

(7) Rights and duties of the authority and the holders and registered owners of the obligations.



§ 6-81-110 - Bonds, notes, etc. -- Trust indentures.

The authorizing resolution may provide for the execution of a trust indenture between the Arkansas Student Loan Authority and any financial institution within or without the State of Arkansas containing any terms, covenants, and conditions that are deemed desirable by the authority, including without limitation those pertaining to the:

(1) Maintenance of various funds and reserves;

(2) Nature and extent of the security for the payment of obligations;

(3) Issuance of additional obligations and the nature of the lien and pledge, parity or priority, in that event;

(4) Custody and application of the proceeds of the obligations;

(5) Collection and disposition of revenues;

(6) Investing and reinvesting of any funds when the funds are not needed for authorized purposes; and

(7) Rights, obligations, and duties of the authority, the trustee, and the holders and registered owners of the obligations.



§ 6-81-111 - Bonds, notes, etc. -- Execution and seal.

(a) Obligations shall be executed by the manual or facsimile signature of the Chair of the Board of Directors of the Arkansas Student Loan Authority and the manual or facsimile signature of the Director of the Arkansas Student Loan Authority or any other director or officer authorized to do so by resolution of the board.

(b) In case any of the officers whose signatures appear on the obligations or coupons shall cease to be such officers before the delivery of such obligations or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(c) The authority shall adopt and use a seal in the execution and issuance of obligations, and each obligation shall be impressed or imprinted with the seal of the authority or a facsimile thereof.



§ 6-81-112 - Bonds, notes, etc. -- Sale.

(a) Obligations may be sold at a public or private sale as the Arkansas Student Loan Authority determines reasonable and expedient for effectuating the purposes of the authority.

(b) The obligations may be sold at a price the authority may accept, including sale at a discount.



§ 6-81-113 - Bonds, notes, etc. -- Liability.

(a) It shall be plainly stated on the face of each obligation that:

(1) It has been issued under the provisions of this subchapter;

(2) The obligations shall be obligations only of the Arkansas Student Loan Authority;

(3) In no event shall they constitute an indebtedness of the State of Arkansas or an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged; and

(4) They are not secured by a lien on or a security interest in any property of the State of Arkansas.

(b) A director or officer of the authority shall not be personally liable on the obligations or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this subchapter unless he or she has acted with a corrupt intent.



§ 6-81-114 - Bonds, notes, etc. -- Pledge of revenues.

(a) The obligations of the Arkansas Student Loan Authority shall be payable from and secured by a pledge of revenues derived from or by reason of ownership of guaranteed educational loan notes, education loan notes, and investment income after deduction of expenses of operating the authority's program.

(b) (1) The payment of the principal, redemption premium, if any, and interest on the trustee's and paying agent's fees in connection with the obligations may be secured by a lien on any collateral security received by the authority, including with limitation, the authority's interest in any loan agreements and the interest and revenue from the loan agreements.

(2) The trustee or holders of the bond are not required to take possession of the loans and collateral security to perfect the lien.



§ 6-81-115 - Bonds, notes, etc. -- Contract between Arkansas Student Loan Authority and obligation holder.

(a) Any authorizing resolution by the Arkansas Student Loan Authority and any trust indenture or other loan agreement, together with this subchapter, shall constitute a contract between the authority and the holders and registered owners of the obligations.

(b) The contract and all covenants, agreements, and duties therein shall be promptly performed in strict compliance with the terms and provisions of such contract, and the covenants, agreements, and duties of the authority may be enforced by mandamus or other appropriate proceedings at law or in equity.



§ 6-81-116 - Bonds, notes, etc. -- Tax exemption.

(a) Obligations issued under the provisions of this subchapter and the interest thereon, unless specifically declared to be taxable in the authorizing resolution, shall be exempt from all state, county, and municipal taxes.

(b) The exemption shall include income, inheritance, and estate taxes.



§ 6-81-118 - Cash funds -- Sufficient redemption fund required.

(a) (1) All moneys received by the Arkansas Student Loan Authority or its trustee as repayment of principal or interest on an education loan or as repayment of principal or interest on a guaranteed educational loan, including payments by the United States as subsidies, in payment of the guarantee on guaranteed educational loans made or purchased under the authority of this subchapter or as income on any other investment authorized by this subchapter are hereby specifically declared to be cash funds.

(2) The moneys shall not be deposited into the State Treasury but shall be deposited as required by the agreement or trust indenture for each different series of obligations of the authority.

(3) A sufficient amount of such money shall always be made available to any redemption fund securing outstanding obligations of the authority to ensure their payment and interest thereon as they mature.

(b) All revenues received by the authority, except revenues derived from a state appropriation, are declared to be restricted cash funds and shall be used as provided in this subchapter.

(c) The authority may use the proceeds of any bond issues, together with any other available funds, for:

(1) Making loans;

(2) Purchasing loans and security interests in loan participations as authorized;

(3) Paying incidental expenses in connection with loans;

(4) Paying expenses of authorizing and issuing bonds;

(5) Paying interest on bonds until revenues are available in sufficient amounts from the bonds; and

(6) Funding reserves as necessary.

(d) Revenues received by the authority shall not be deposited into the State Treasury except those revenues received by state appropriation.

(e) Funds of the authority shall not inure to the benefit of or be distributed to employees, officers, or directors of the authority except as authorized as reasonable compensation.

(f) The revenues not deposited into the State Treasury shall be deposited into an account or accounts specified by resolution of the authority and used for carrying out the provisions of any resolution, indenture securing bonds of the authority, or other agreement of the authority under this subchapter.

(g) The authority may establish one (1) or more special funds or accounts to secure bonds issued as necessary under this subchapter.



§ 6-81-119 - Refunding obligations.

(a) Obligations may be issued for refunding, either at maturity or in advance of maturity, any obligations issued under this subchapter.

(b) (1) The refunding obligations may be sold or delivered in exchange for the obligations being refunded.

(2) If sold, the proceeds may be applied to the payment of the obligations being refunded or deposited in trust and there be maintained in cash or investments for the retirement of the obligations being refunded, as specified by the Arkansas Student Loan Authority and the authorizing resolution or trust indenture securing the refunding obligations.

(3) The authorizing resolution or trust indenture securing the refunding obligations may provide that the refunding obligations shall have the same security for payment as provided for the obligations being refunded.

(c) Refunding obligations shall be sold and secured in the manner as provided for the sale and security of the obligations under this subchapter.



§ 6-81-120 - Obligations designated as legal and authorized investments.

(a) All the obligations issued under this subchapter are legal and authorized investments for:

(1) Banks;

(2) Savings banks;

(3) Trust companies;

(4) Savings and loan associations;

(5) Insurance companies;

(6) Fiduciaries;

(7) Trustees and guardians;

(8) Any municipality or any board, commission, or other authority established by ordinance of any municipality or the boards of trustees of any municipality;

(9) The fireman's relief and pension fund of any municipality;

(10) The policeman's pension and relief fund of any municipality; or

(11) The board of trustees for any retirement system created by the General Assembly.

(b) Obligations issued under this section shall be eligible to secure the deposit of public funds.



§ 6-81-122 - Bonds, notes, etc. -- Investment of excess funds.

Moneys in funds created by resolution or trust indenture of the Arkansas Student Loan Authority in excess of the amount then necessary for making education loans or guaranteed educational loans and purchasing education loan notes or guaranteed educational loan notes under this subchapter or in excess of the amount necessary to meet current debt service may be invested by the authority or on its behalf in:

(1) Direct obligations or obligations whose principal and interest are guaranteed by the United States;

(2) Direct obligations of or participation certificates guaranteed by the Federal Financing Bank, Federal Intermediate Credit Bank, federal land banks, Federal Home Loan Bank, Government National Mortgage Association, or banks for cooperatives;

(3) Certificates of deposit of any bank, savings and loan association, or trust company whose deposits are fully secured by a pledge of securities of any kind specified in subdivision (1) or subdivision (2) of this section;

(4) Certificates of deposit of any bank, savings and loan association, or trust company, which deposit is fully insured by the Federal Deposit Insurance Corporation;

(5) Repurchase agreements sold by any bank, savings and loan association, or trust company, provided that the repurchase agreement is fully secured by a pledge of securities of any kind specified in subdivision (1) or subdivision (2) of this section;

(6) General obligations of the state or its political subdivisions;

(7) Obligations, including investment agreements, of any bank, savings and loan association, trust company, or other financial institution, or a holding company thereof, whose credit is rated in either of the top two (2) rating categories by a nationally recognized credit rating service or corporation;

(8) Money market funds that invest only in obligations described in subdivision (1) or subdivision (2) of this section, or which are rated in the highest two (2) categories by one (1) or more nationally recognized rating agencies; and

(9) Any other investment permitted by the indenture under which such funds are held, provided that such investment is rated as investment grade by one (1) or more nationally recognized rating agencies.



§ 6-81-124 - Student loan funds.

(a) All proceeds derived from a particular obligation under the provisions of this subchapter shall be deposited into a fund to be known as the proceeds fund which shall be maintained in such bank or banks as shall be determined by the Arkansas Student Loan Authority, and funds deposited into the fund shall be expended only on approval of the authority.

(b) A separate and distinct proceeds fund shall be maintained for each different obligation issued by the authority.

(c) Funds credited to a proceeds fund may be used for any or all of the following purposes:

(1) The payment of the necessary expenses, including, without limitation, the costs of issuing the authority's obligations, incurred by the authority in carrying out its responsibilities under this subchapter;

(2) The establishment of a debt service reserve account to secure the payment of obligations;

(3) The making of guaranteed educational loans to qualified borrowers, so long as the authority does not compete with participating private lending institutions in the making of guaranteed educational loans;

(4) The purchase, either directly or acting through a bank with trust powers for its account, of guaranteed educational loan notes executed after March 30, 1977, by qualified borrowers or of education loan notes;

(5) The acquisition of an investment contract or contracts or any other investments permitted under an indenture of the authority securing its obligations. However, the income from the contract, contracts, or investments, after payment of the obligations and all expenses associated therewith, shall be used by the authority to assist in carrying out its purposes under this subchapter; and

(6) The making of education loans.



§ 6-81-125 - Contractual capacity of students -- Minority defense.

(a) For the purpose of this subchapter, a student who is a qualified borrower is vested with full capacity to contract and is bound by any contract executed by him or her under the provisions of this subchapter.

(b) The fact that the student was a minor at the time he or she executed the note shall not be a defense in any action arising on the note.



§ 6-81-126 - Purchase of student loan notes.

Before purchasing a guaranteed educational loan note or an education loan note under this subchapter, the Arkansas Student Loan Authority shall reasonably determine that:

(1) The note represents a loan actually disbursed to a qualified borrower;

(2) Due diligence both in making and collecting the loan has been exercised with respect to that loan;

(3) The loan meets such other reasonable criteria as may be established from time to time by the authority; and

(4) Other defects do not exist affecting the ability of the loan to be guaranteed.



§ 6-81-130 - Annual audit.

The proceeds fund and the accounts of the Arkansas Student Loan Authority shall be audited annually by the Division of Legislative Audit of the Legislative Joint Auditing Committee.



§ 6-81-132 - Interest rate exchange agreement.

(a) The Arkansas Student Loan Authority may enter into an interest rate exchange agreement or similar agreement or contract with any person on a competitive or negotiated basis under terms and conditions determined by the authority, including terms regarding:

(1) Default;

(2) Early termination; and

(3) Indemnification for the loss of benefits.

(b) The authority may exercise the means necessary to manage an interest rate exchange agreement, including without limitation:

(1) Procuring insurance, letters of credit, or other credit enhancement;

(2) Providing security for the payment or performance of obligations; and

(3) Modifying, amending, or replacing an interest rate exchange agreement.

(c) The authority shall not enter into an interest rate exchange agreement unless:

(1) Either:

(A) The counterparty to the agreement has obtained a credit rating from one (1) or more nationally recognized statistical rating agencies that is at least equal to the lowest investment grade rating of any of the authority's bonds by a rating agency; or

(B) The payment obligations of the counterparty are unconditionally guaranteed by an entity with the credit ratings required by this subdivision;

(2) The written agreement or contract provides that if the rating of the counterparty or of the guarantor of the counterparty falls below the rating level stated in subdivision (c)(1) of this section during the term of the agreement, the obligation of the counterparty or guarantor shall pay the aggregate security value of the contract to the authority that shall be collateralized by the counterparty's or guarantor's investment obligations to the extent required by the authority; and

(3) The authority files in its records a finding by independent financial advisors that the terms and conditions of the interest rate exchange agreement or similar agreement or contract reflect a fair market value regardless of whether the agreement was solicited on a competitive or negotiated basis.

(d) Before approving a contract for an interest rate exchange agreement or similar agreement or contract, the authority shall adopt guidelines for the use of an interest rate exchange agreement or a similar agreement or contract that include without limitation the:

(1) Methods for solicitation and procurement of an agreement;

(2) Standards and procedures for counterparty selection;

(3) Aspects of risk exposure associated with agreements;

(4) Types of agreements that may be entered into;

(5) Collateralization requirements imposed upon a counterparty or guarantor in the event of a rating agency downgrade; and

(6) Long-term implications associated with entering into agreements, including:

(A) Costs of borrowing;

(B) Historical trends;

(C) Potential impact on the future ability to redeem bonds, including opportunities to refund related debt obligations; and

(D) Other considerations.

(e) The authority may amend guidelines for an interest rate exchange agreement or similar agreement or contract and shall make the amended guidelines available for public inspection.

(f) The authority shall disclose each interest rate exchange agreement or similar agreement or contract in which the authority is a party to the Governor and the State Board of Finance within thirty (30) days of becoming a party to the agreement or contract.






Subchapter 2 - -- Student Loan Guarantee Foundation of Arkansas

§ 6-81-201 - Administration of student loan provisions of federal laws.

(a) The Student Loan Guarantee Foundation of Arkansas, a private nonprofit corporation organized under the laws of this state for the purposes, as stated in its articles of incorporation, "to do any and all necessary things to implement the student loan fund program as provided for in Pub. L. No. 89-329 and in such other programs of like or similar nature which may be established by the federal or state governments in the future", and which has been designated by the Governor and recognized by the federal government as the appropriate agency in this state to administer such student loan programs, is recognized and confirmed as the agency in this state to administer the student loan provisions of that United States law, or comparable laws enacted by the United States Congress, for the purpose of providing guaranteed student loans to citizens of this state attending institutions of higher learning or vocational and technical training schools.

(b) (1) The provisions of this subchapter recognize and confirm the foundation, a private nonprofit corporation, as the agency in this state to administer the student loan provisions of federal law. The foundation has been recognized as the agency in this state to administer the student loan laws, but that fact did not result in the foundation being made an agency of this state.

(2) The foundation is not a state agency and therefore is not subject to the Arkansas Procurement Law, § 19-11-201 et seq., to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., or to other enactments of the General Assembly which are applicable to state agencies. Therefore, the foundation is not required to deposit into the State Treasury any federal funds or other funds received by it.



§ 6-81-202 - Administration of funds.

(a) (1) All moneys received by the Student Loan Guarantee Foundation of Arkansas under the provisions of this subchapter shall be deposited by the foundation in bank accounts in one (1) or more banks of this state, or the moneys may be placed on deposit in savings and loan associations in this state, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(2) However, the amount of the deposits in any bank or savings and loan association in this state shall not exceed the amount insured by the Federal Deposit Insurance Corporation unless the amount of all deposits in excess of the amount insured by the Federal Deposit Insurance Corporation is secured to the full amount thereof at any time remaining on hand by the deposit, under a special depository agreement with another Arkansas bank of the foundation's selection, and approved by the Chief Fiscal Officer of the State, of direct obligations of the United States or the State of Arkansas having at all times a market value of not less than the amount of the balance.

(b) The foundation shall deposit in savings accounts or certificates of deposit in such banks or savings and loan associations the maximum amount of such funds which are not otherwise required to be maintained in checking accounts to meet the obligations of the foundation under the provisions of this subchapter or applicable federal laws and regulations.



§ 6-81-203 - Disbursing officer.

(a) The Student Loan Guarantee Foundation of Arkansas shall designate a disbursing officer who shall administer the trust funds made available to the foundation under the provisions of this subchapter.

(b) (1) The disbursing officer shall file a surety bond of a corporate surety authorized to do business in this state with the Secretary of State and an executed counterpart thereof with the Auditor of State in such amount and form as may be provided by the Auditor of State and the Chief Fiscal Officer of the State conditioned upon the faithful administration and accounting of all funds received by the foundation in accordance with the provisions of this subchapter.

(2) The bond shall be renewed annually and proof of the renewal furnished to the Secretary of State and Auditor of State.



§ 6-81-204 - Use of funds, securities, etc.

All of the funds, securities, equities, and assets received by the Student Loan Guarantee Foundation of Arkansas under the provisions of this subchapter shall be used exclusively for the purposes of providing the state's matching reserves requirements or other obligations under Pub. L. No. 89-329, as the funds, securities, equities, and assets relate to insured loans made to students attending institutions of higher learning, and in meeting other obligations required by that federal law. None of the funds, securities, equities, or assets shall be used for maintenance, operation, or support of the foundation.



§ 6-81-205 - Sale of securities.

(a) Whenever moneys made available to the Student Loan Guarantee Foundation of Arkansas under the provisions of this subchapter are insufficient to meet cash obligations of the foundation pursuant to applicable federal laws, the foundation is authorized to sell for cash any securities transferred to the foundation under the provisions of this subchapter, except the notes or other obligations received by the foundation as evidence of loans made by the Arkansas Student Loan Board.

(b) Before selling any such securities, the foundation shall notify the Chief Fiscal Officer of the State of its intent to sell the securities.

(c) The Chief Fiscal Officer of the State shall establish the procedures which the foundation shall follow with respect to the sale of any securities.

(d) The Chief Fiscal Officer of the State shall, before any sale is final, give his or her written approval thereof.



§ 6-81-206 - Annual audit.

The Student Loan Guarantee Foundation of Arkansas is not subject to audit by the Legislative Joint Auditing Committee but shall, at least annually, contract for an audit by a certified public accountant and transmit a copy of the audit to the Legislative Joint Auditing Committee.






Subchapter 3 - -- Nursing Student Loans



Subchapter 4 - -- University of Arkansas Revolving Loan Fund

§ 6-81-401 - Creation and purpose.

A revolving loan fund of three hundred thousand dollars ($300,000) is provided for making loans to the students of the University of Arkansas in order to assist worthy young men and women who are residents of Arkansas to pursue their studies at the university.



§ 6-81-402 - Eligibility.

Any person who is a student in the University of Arkansas and who is a bona fide resident of this state shall be eligible to participate under the provisions of this subchapter.



§ 6-81-403 - Board of Trustees to accept or reject applications.

The Board of Trustees of the University of Arkansas shall annually review and approve a procedure to accept or reject applications for loans from this fund.



§ 6-81-404 - Promissory note -- Interest.

The person securing a loan shall give his or her promissory note with interest to be established by the Board of Trustees of the University of Arkansas which shall be not less than four percent (4%) nor more than eight percent (8%) per annum.



§ 6-81-405 - Maximum loan amount.

Not more than the full cost of tuition shall be loaned to any one (1) person in any one (1) academic year under the provisions of this subchapter.



§ 6-81-406 - Regulations as to repayment.

The Board of Trustees of the University of Arkansas shall establish regulations regarding the manner and time of the repayment of the note.



§ 6-81-407 - Defenses invalid.

The statute of limitations shall not run against notes made pursuant to this subchapter, nor shall the fact that the maker of the note may be a minor when the note is executed impair its validity.



§ 6-81-408 - Interest added to revolving perpetual fund.

The interest on the notes when paid in shall be added to the fund and the whole sum shall be used as a revolving perpetual fund to carry out the purposes of this subchapter.



§ 6-81-409 - Disbursement of funds.

The disbursing agent of the University of Arkansas is authorized to draw the sums referred to in this subchapter in cash from the State Treasury as they may be needed but not exceeding forty thousand dollars ($40,000) at any one (1) time.






Subchapter 5 - -- Emergency Secondary Education Loan Program



Subchapter 6 - -- Teacher Opportunity Program

§ 6-81-601 - Purpose.

There is an existing need in the state to enhance the academic expertise of employed teachers in Arkansas by providing opportunities for them to pursue additional college instruction related to their employment.



§ 6-81-602 - Establishment.

There is established a program to be known as the "Teacher Opportunity Program".



§ 6-81-603 - Administration.

(a) The Teacher Opportunity Program shall be administered by the Department of Higher Education, which shall have the authority to establish necessary rules, regulations, procedures, and selection criteria for the administration of the program and to designate necessary forms and schedules.

(b) The department may utilize an appropriate advisory committee to assist it in its responsibilities in this program.



§ 6-81-604 - Conditions.

The Department of Higher Education may make initial and continuing grants to students under the following conditions:

(1) Grant recipients shall be bona fide residents of the State of Arkansas, as defined by the Department of Higher Education;

(2) Grant recipients shall maintain current certification with the Department of Education, allowing them to be employed by the public schools in Arkansas;

(3) Grant recipients shall be currently employed as teachers or administrators in Arkansas and declare an intention to continue that employment in Arkansas;

(4) Grant recipients shall be enrolled in an eligible accredited college or university in Arkansas;

(5) Grant recipients shall be enrolled in college-level courses directly related to their employment as certified by the Commissioner of Education; and

(6) Grant recipients shall maintain a grade point average in their college work of no less than 2.5 on a 4.0 scale or maintain an appropriate equivalent as determined by the Department of Higher Education.



§ 6-81-605 - Grants -- Priority.

(a) (1) The first priority for the award of funds under the Teacher Opportunity Program is the award of reimbursements under the Dual Licensure Incentive Program, §§ 6-81-607 -- 6-81-609.

(2) If funds are available after all awards are made under the Dual Licensure Incentive Program, then additional reimbursements may be made in accordance with the following:

(A) Students may receive reimbursements up to but not in excess of the cost of student fees, books, and instructional supplies at the public institution of higher education in this state assessing the highest rate of student fees;

(B) The reimbursements made to one (1) individual within one (1) fiscal year may not exceed the costs associated with six (6) semester credit hours or the equivalent of six (6) semester credit hours; and

(C) All other requirements established by the Department of Higher Education are met.

(b) (1) The Department of Higher Education shall determine priorities for awarding reimbursements if there are more applicants than funds available.

(2) Priorities shall be determined in coordination with the Department of Education and shall be based on the needs of the state.



§ 6-81-606 - Discrimination prohibited.

This subchapter shall in no way discriminate on the basis of race, color, national origin, religion, sex, or area of teacher education.



§ 6-81-607 - Definitions.

As used in this subchapter:

(1) "Classroom teacher" means an individual who is required to hold a teaching license from the Department of Education and who is:

(A) Engaged directly in instruction with students in a classroom setting for more than seventy percent (70%) of the individual's contracted time;

(B) A media specialist or librarian;

(C) A guidance counselor; or

(D) An administrator;

(2) "Dual licensure" means licensure to teach in more than one (1) subject area; and

(3) "Student" means a classroom teacher who is attending an institution of higher education as part of the Dual Licensure Incentive Program, §§ 6-81-607 -- 6-81-609.



§ 6-81-608 - Dual Licensure Incentive Program.

(a) There is created the Dual Licensure Incentive Program to encourage classroom teachers currently employed by school districts in the state to return to college to obtain licensure in one (1) or more additional subject areas.

(b) The program shall be administered by the Department of Higher Education.

(c) (1) A classroom teacher returning to college as a student may receive a reimbursement not to exceed the cost of student fees, books, and instructional supplies.

(2) The student fee reimbursement amount shall be based on the student fees of the state-supported institution of higher education that assesses the highest rate of student fees in this state.

(d) The reimbursement made to a classroom teacher returning to college as a student in one (1) fiscal year may not exceed the cost associated with six (6) semester credit hours or the equivalent of six (6) semester credit hours.



§ 6-81-609 - Dual licensure funding.

(a) (1) (A) A classroom teacher employed by a school district in the state may receive a reimbursement from the Dual Licensure Incentive Program if the classroom teacher returns to an approved institution of higher education to obtain licensure in an additional subject area:

(i) Declared to be a shortage area by the Department of Education;

(ii) That the classroom teacher is currently teaching but for which he or she does not have a licensure; or

(iii) And grade level in which the school district has requested a waiver under § 6-17-309.

(B) (i) A reimbursement from the Dual Licensure Incentive Program shall include funding for the cost of tuition, books, and fees not to exceed three thousand dollars ($3,000) each college year.

(ii) The amount of the reimbursement and the number of reimbursement recipients selected by the Department of Higher Education is contingent on the appropriation and availability of funding for such a purpose.

(2) To be eligible for a reimbursement under the program, the person shall be:

(A) Employed as a classroom teacher for no less than three (3) years of teaching immediately preceding the application; and

(B) Accepted for enrollment in a classroom teacher education program that will lead to a licensure to teach in a subject area that:

(i) Is different from the classroom teacher's current area of licensure; and

(ii) Either:

(a) Has been identified as a subject area with a shortage of classroom teachers as declared by the Department of Education; or

(b) Is in the grade level and subject matter area for which the school district has requested a waiver under § 6-17-309.

(b) (1) The Arkansas Higher Education Coordinating Board shall promulgate rules as necessary to implement the program.

(2) The number of classroom teacher participants each year shall be determined by the amount of funding available for the program and the limitations set under this section.






Subchapter 7 - -- Rural Medical Practice Student Loans and Scholarships

§ 6-81-701 - Definitions.

As used in this subchapter:

(1) "Board" means the Arkansas Rural Medical Practice Student Loan and Scholarship Board;

(2) "Designated specialty" means a medical practice other than primary care that a loan or income incentive recipient and the board have agreed will be practiced in the qualified rural community;

(3) "Medically underserved" means an area that the board determines to have unmet needs for medical services due to factors including without limitation:

(A) The ratio of primary care physicians to population;

(B) The infant mortality rate;

(C) The percentage of:

(i) Population with incomes below the federal poverty level, as it existed on January 1, 2007;

(ii) Resident individuals sixty (60) years of age and older; and

(iii) Physicians sixty (60) years of age and older;

(D) Accessibility within the area to primary care medicine; and

(E) Other relevant criteria the board may deem necessary for a determination of unmet needs for medical services;

(4) "Primary care medicine" means health care provided in one (1) of the following areas of practice:

(A) Family medicine;

(B) General internal medicine;

(C) General internal medicine and pediatrics;

(D) General pediatrics;

(E) General obstetrics and gynecology;

(F) General surgery;

(G) Emergency medicine; and

(H) Geriatrics; and

(5) "Qualified rural community" means an area reasonably determined by the board to be medically underserved.



§ 6-81-702 - Arkansas Rural Medical Practice Student Loan and Scholarship Board.

(a) (1) There is established the Arkansas Rural Medical Practice Student Loan and Scholarship Board composed of:

(A) The Dean of the College of Medicine of the University of Arkansas for Medical Sciences as chair;

(B) One (1) representative of the Arkansas Medical Society as vice chair;

(C) The Chancellor of the University of Arkansas for Medical Sciences;

(D) One (1) representative of the College of Medicine of the University of Arkansas for Medical Sciences, named by the dean of that school;

(E) Two (2) physician members appointed by the Arkansas Medical Society, giving preference to physicians who have received rural medical practice loans, community match loans, or income incentives; and

(F) Two (2) representatives appointed by the Arkansas Hospital Association.

(2) Vacancies shall be filled in a similar manner.

(b) The board shall:

(1) Promulgate reasonable rules necessary to execute the provisions of this subchapter, including rules addressing the requirements and in conformance with the requirements of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and other appropriate state laws in promulgating and placing rules into effect:

(A) For a health professions shortage area;

(B) To become a qualified rural community eligible to participate in the Rural Medical Practice Student Loan and Scholarship Program or the Community Match Rural Physician Recruitment Program; and

(C) For a procedure to resolve disputes arising out of or relating to a rural practice or community match loan or income incentive contract;

(2) Prescribe forms for and regulate the submission of loan applications;

(3) Determine eligibility of applicants;

(4) Allow or disallow loan or income incentive applications;

(5) Contract, increase, decrease, terminate, and otherwise regulate all loan and income incentive disbursements for these purposes, receipts for their repayment, and convert loans to scholarships or grants, as applicable;

(6) Manage, operate, and control all funds and property appropriated or otherwise contributed for this purpose;

(7) Accept gifts, grants, bequests, or devises and apply them as a part of this program;

(8) Sue and be sued as the board; and

(9) Accept moneys from federal programs that may be used for furtherance of the purposes of this subchapter.

(c) The members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(d) The Arkansas Rural Medical Practice Student Loan and Scholarship Board shall administer the Rural Medical Practice Student Loan and Scholarship Program and the Community Match Rural Physician Recruitment Program.



§ 6-81-703 - Loan applications -- Medical students and medical school graduates.

(a) Any student accepted for admission to or enrolled in good standing in the College of Medicine of the University of Arkansas for Medical Sciences in studies leading to the degree of Doctor of Medicine who is a bona fide resident of Arkansas may apply for a loan under this subchapter on forms prescribed by the Arkansas Rural Medical Practice Student Loan and Scholarship Board.

(b) A graduate of the College of Medicine of the University of Arkansas for Medical Sciences or any accredited medical school in the United States may apply for the community match income incentive program under this subchapter on forms prescribed by the board so long as the applicant satisfies the criteria set forth in § 6-81-715.



§ 6-81-704 - Medical students -- Investigation after application.

When a rural medical practice loan application is filed with the Arkansas Rural Medical Practice Student Loan and Scholarship Board, the board shall examine the application, investigate the ability, character, and qualifications of the applicant, and investigate the financial standing of the applicant or his or her parents to determine whether the applicant is in need of a loan to advance his or her medical education.



§ 6-81-705 - Medical students -- Purpose of loan.

Rural medical practice loans provided for in this subchapter shall be made for the sole purpose of paying the applicant's tuition, maintenance, and educational expenses and the necessary living expenses of his or her dependents while the applicant is enrolled in a program of medical education as described in this subchapter.



§ 6-81-706 - Medical students -- Eligibility for initial and renewal loans.

(a) The Arkansas Rural Medical Practice Student Loan and Scholarship Board may make rural medical practice loans to the applicant, each rural medical practice loan being expressly made subject to the provisions of §§ 6-81-708(c) and 6-81-710, if it finds that:

(1) The applicant is a bona fide resident of Arkansas;

(2) The applicant has been accepted for admission to or is enrolled in good standing in the College of Medicine of the University of Arkansas for Medical Sciences in studies leading to the degree of Doctor of Medicine;

(3) The applicant is enrolled in a medically underserved and rural practice curriculum;

(4) The applicant needs financial assistance to complete his or her medical studies;

(5) The applicant desires to practice medicine in an eligible qualified rural community; and

(6) The applicant is a person of good moral character and one who has the talent and capacity to profit by medical studies.

(b) Subject to the availability of funds, an initial rural medical practice loan for one (1) academic year shall be renewable annually for the number of years required to complete studies leading to the Doctor of Medicine degree or for additional amounts, not to exceed the maximum amounts specified in § 6-81-707, but all subsequent rural medical practice loans shall be granted only upon application by the recipient and a finding by the board that:

(1) The applicant has completed successfully the medical studies of the preceding academic year and remains in good standing as an enrolled student in the college;

(2) The applicant is enrolled or participating in a medically underserved and rural practice curriculum;

(3) The applicant continues to be a resident of Arkansas; and

(4) The applicant's financial situation continues to warrant financial assistance made under the conditions of this section.



§ 6-81-707 - Maximum amount of loans.

(a) The maximum amount of each rural practice loan for medical students shall not exceed sixteen thousand five hundred dollars ($ 16,500) per academic year or those costs that are reasonable and necessary for the student's attendance as determined by the Arkansas Rural Medical Practice Student Loan and Scholarship Board.

(b) (1) The maximum amount of each community match income incentive shall not exceed eighty thousand dollars ($80,000) or as the board otherwise shall determine payable under § 6-81-716.

(2) The Arkansas Rural Medical Practice Student Loan and Scholarship Board shall provide one-half (1/2) of the community match income incentive, and the qualified rural community shall provide the other one-half (1/2) of the income incentive.

(3) However, if the board does not have sufficient funds to match the community's portion of the income incentive, nothing precludes a qualified rural community from providing the total income incentive amount.



§ 6-81-708 - Loan contracts -- Rural Medical Practice Loans -- Obligations and conditions.

(a) The Arkansas Rural Medical Practice Student Loan and Scholarship Board shall enter into a loan contract with the applicant to whom a rural medical practice loan is made.

(b) The contract shall be approved by the Attorney General and shall be signed by the chair of the board, countersigned by the secretary of the board, and signed by the applicant.

(c) Each applicant to whom a rural medical practice loan or loans shall be granted by the board shall execute a written loan contract that shall incorporate the following obligations and conditions:

(1) (A) The recipient of a rural medical practice loan or loans shall bindingly contract that he or she shall practice primary care medicine or a designated specialty approved by the board full time in a qualified rural community upon completion of:

(i) His or her medical internship of one (1) year undertaken immediately following the earning of the degree of Doctor of Medicine;

(ii) Four (4) additional years of medical training beyond the internship if the training has been approved in advance by the board and includes practice experience in a rural community or, if approved by the board, he or she shall practice a designated specialty in a qualified rural community or communities; or

(iii) At the request of the recipient of a rural medical practice loan, the board may approve the recipient's request to practice in more than one (1) qualified rural community to meet his or her obligation to practice full time if the board determines, on guidelines established by the board, that the physician need in the rural communities cannot sustain a full-time medical practice or other compelling circumstances exist.

(B) The recipient of a rural medical practice loan or loans shall bindingly contract that for each year's loan he or she shall practice medicine in accordance with subdivision (c)(1)(A) of this section for a whole year.

(C) For each continuous whole year of medical practice, in accordance with subdivision (c)(1)(A) of this section, subject to reasonable leave periods, including without limitation, vacation, sick leave, continuing medical education, jury duty, funerals, holidays, or military service, the board shall cancel, by converting to a scholarship grant, the full amount of one (1) year's loan plus accrued interest;

(2) (A) The recipient of a rural medical practice loan or loans shall bindingly contract that not engaging in the practice of medicine in accordance with the loan contract and with this subchapter may result in suspension of his or her license to practice medicine in this state.

(B) For any contract entered into after August 1, 2007, the recipient's medical license may not be suspended unless the recipient's contract contained a specific term that loss of license was a consequence of breach and the recipient signed a written acknowledgment of understanding that the suspension of license was explained to him or her orally as a potential consequence of breach of the contractual provisions.

(C) The suspension may be for a period of years equivalent to the number of years that the recipient is obligated to practice medicine in a rural area but has not so practiced and until the loan with interest together with any civil money penalties, as reduced by each full year of medical practice according to the terms of the loan contract, is paid in full;

(3) Any communication from the College of Medicine of the University of Arkansas for Medical Sciences with any state medical licensing board shall include a notation that the recipient of a rural medical practice loan has a contract with the State of Arkansas to practice medicine in a rural community and that breach of that contract may result in suspension of the recipient's Arkansas medical license;

(4) (A) In the event that any rural medical practice loan recipient under this subchapter does not engage in the practice of medicine in accordance with the terms of this section and of his or her loan contract in order to have the loan contract recognized as a scholarship, the recipient shall remain obligated to repay the loan or loans received, together with interest thereon at the maximum rate allowed by Arkansas law or the federal discount rate plus five percent (5%) per annum, whichever is the lesser, the interest to accrue from the date each payment of funds was received by the recipient.

(B) No interest shall accrue nor obligation to repay the principal sums accrued during any one (1) period of time that the recipient involuntarily serves on active duty in the United States armed forces.

(C) Repayment of principal with interest shall be due and payable in full at the earliest to occur of the following events:

(i) Failure to remain enrolled in a medically underserved and rural practice curriculum;

(ii) Failure to remain in enrollment status continuously to completion of the degree of doctor of medicine for any reason other than temporary personal illness;

(iii) Failure to complete internship;

(iv) (a) Failure to engage in the full-time practice of medicine while residing in a qualified rural community in Arkansas as defined in § 6-81-701.

(b) However, the board may waive the residency requirement on a case-by-case basis; and

(v) Failure to establish such a practice within six (6) months following either internship or four (4) additional years of medical education that includes practice experience in a rural community or a designated specialty in accordance with subsection (c)(1)(A) of this section beyond his or her internship when approved by the board.

(D) In the event of the death of the recipient, the entire loan amount that has not been converted to a scholarship grant pursuant to the terms of the loan contract shall be due and payable;

(5) If an alternate on the waiting list for acceptance to the College of Medicine of the University of Arkansas for Medical Sciences enters into a rural medical practice program contract conditioned only upon the applicant's being accepted for admission to the college and otherwise meets the requirements of § 6-81-706 and if the applicant is moved to the top of the waiting list under § 6-81-718, the alternate's contract shall contain an additional term that breach of the contract may result in civil money penalties in the amount of one hundred percent (100%) of the loan amount; and

(6) Nothing stated in this subsection (c) shall be construed to prohibit the board from considering and entering into a negotiated settlement with the rural medical practice loan recipient involving the license suspension, the amount of the civil money penalty, and the terms of repayment of the loan.

(d) The board may amend agreements entered into with any loan recipient at any time prior to full performance of the recipient's contractual obligations.

(e) (1) A rural medical practice loan recipient may apply to the Dean of the College of Medicine of the University of Arkansas for Medical Sciences for a waiver of the contractual provisions set forth in subdivision (c)(2) of this section.

(2) (A) If the dean as chair of the board determines that exigent circumstances warrant a waiver, the loan recipient shall be notified in writing.

(B) The dean shall immediately notify the Arkansas State Medical Board of such determination.



§ 6-81-710 - Funding of loans.

(a) (1) All payments for rural practice loans and community match loans under this subchapter shall be made on requisitions signed by the Chair of the Arkansas Rural Medical Practice Student Loan and Scholarship Board drawn against the funds held for the purpose of this subchapter.

(2) These funds, consisting of state appropriations so designated, revolving amounts received from repayment of loans and interest, and all funds and property and income therefrom received by the board under its authority to accept and apply gifts, bequests, and devises shall be held in trust and disbursed by the fiscal officers of the University of Arkansas for Medical Sciences for the aforesaid purposes.

(b) Funds collected as a result of a recipient's breach of a rural practice loan contract or community match loan contract shall be held in trust for the use of the Arkansas Rural Medical Practice Student Loan and Scholarship Program and the Community Match Loan and Rural Physician Recruitment Program, or as otherwise deemed appropriate by the board in its discretion, and disbursed by the fiscal officer of the University of Arkansas for Medical Sciences under this subchapter.



§ 6-81-711 - Annual report.

(a) The Arkansas Rural Medical Practice Student Loan and Scholarship Board shall make an annual report to the Governor concerning the activities of the board and shall file a copy of its report with the Legislative Council.

(b) (1) This report shall include:

(A) The names of the recipients of the loans;

(B) The amount of each loan;

(C) An accounting of the funds granted, on hand, and expended for necessary expenses;

(D) The total amount of funds received during the year from gifts, federal grants, bequests, and devises; and

(E) The amount of loans which, during the year, become scholarships through compliance with the conditions of the loan contracts.

(2) This report shall include the names and addresses, and amount of loans to each person, of those recipients who are in default of repayment obligations.



§ 6-81-714 - Dispute resolution -- Determination of breach.

(a) Any applicant for a loan or income incentive issued by the Arkansas Rural Medical Practice Student Loan and Scholarship Board, any person who has been granted a loan or has been granted income incentives by the board, or any party to a rural medical practice or community match loan or income incentive may appeal any decision or action by the board relating to the application for a loan or income incentive or relating to a loan or income incentive granted by the board under the dispute resolution procedure established under this subchapter.

(b) (1) The board, under § 6-81-702(b)(1), shall promulgate rules establishing a procedure that may be used by a loan or income incentive recipient, the board, or a qualified rural community to resolve any dispute arising out of or relating to a rural practice or community match loan or income incentive contract, including the validity or interpretation of a contract term, contract enforcement or defenses, the occurrence of an event of default or breach, loan repayment, the assessment or imposition of contract damages or civil money penalties, or other related disputes.

(2) The rules may provide for alternative dispute resolution, such as mediation, as appropriate.

(3) The dispute resolution procedure established by the board shall be followed before the initiation of any litigation related to a rural practice or community match loan or income incentive contract.

(c) Nothing in this subchapter shall prohibit informal disposition by stipulation, settlement, or consent.



§ 6-81-715 - Medical school graduates -- Community match contract -- Eligibility for community match loans.

(a) (1) The Arkansas Rural Medical Practice Student Loan and Scholarship Board shall administer the Community Match Loan and Rural Physician Recruitment Program.

(2) (A) Interested rural communities may apply to the board to participate in the program as a qualified rural community.

(B) The board shall approve a designated representative or representatives of the qualified rural community to assist the board in matters relating to any community match contracts entered into by the board and the qualified rural community.

(b) The board, in conjunction with a qualified rural community, may grant community match income incentives to applicants, each incentive being expressly made subject to § 6-81-716, if it finds that:

(1) The applicant is a graduate of the College of Medicine of the University of Arkansas for Medical Sciences or any accredited medical school in the United States;

(2) The applicant satisfies one (1) of the following criteria:

(A) He or she is enrolled in a residency or other training program in an area of primary care medicine or, upon approval of the board, in a designated specialty; or

(B) No more than two (2) years before the date of the application, he or she completed a residency or other training program in an area of primary care medicine or, upon approval of the board, in a designated specialty;

(3) The applicant desires to practice medicine in the qualified rural community; and

(4) The designated representative or representatives of the qualified rural community approve the applicant.



§ 6-81-716 - Medical school graduates -- Community match contract -- Obligations and conditions.

(a) (1) (A) The board and the qualified rural community shall enter a joint community match contract with the applicant.

(B) Any agreements made between the qualified rural community and a recipient regarding the community match contract, including establishing a medical practice in the community, shall be in writing and included as an addendum to the contract.

(2) The form of the community match contract shall be approved by the Attorney General and shall be signed by the chair of the board, the secretary of the board, the designated representative or representatives of the qualified rural community, and the applicant.

(b) Each applicant to whom a community match income incentive is granted by the board shall execute a written contract that shall incorporate the following obligations and conditions:

(1) (A) The recipient of a community match income incentive shall bindingly contract that he or she shall practice primary care medicine full time in the contracting qualified rural community for a period of four (4) years or, if approved by the board, he or she shall practice a designated specialty full time in the contracting qualified rural community for a period of four (4) years.

(B) (i) The recipient shall receive the income incentive funds according to a disbursement schedule acceptable to the board, the qualified rural community, and the recipient as set forth in writing in the community match contract.

(ii) For each three-month period of full-time medical practice by the recipient, according to the terms of the community match contract, the board and the qualified rural community shall award one-quarter (1/4) of the income incentive for the year of service;

(2) (A) If any recipient does not begin or ceases the full-time practice of medicine in breach of the contract or otherwise breaches the loan contract, the recipient shall repay all unearned income paid under the terms of the contract, any actual costs paid by the community in reliance for the income-incentive-recipient's agreement to practice full time in that community, and any civil money penalties that apply.

(B) The board may impose civil money penalties of up to fifty percent (50%) of the principal amount of the income incentive paid under the terms of the community match contract as a consequence of breach;

(3) No interest shall accrue, nor obligation to repay the principal sums accrued, during any one (1) period of time that the recipient involuntarily serves on active duty in the United States armed forces; and

(4) In the event of the death of the recipient, any unearned income paid under the terms of the community match contract is due and payable.

(c) Subsection (b) of this section does not prohibit the board from considering and entering into a negotiated settlement with the income incentive recipient involving the terms of repayment of amounts paid under the terms of the community match contract.

(d) Community match loan contracts may be amended at any time before the income incentive has been paid in full or terms and conditions of the contract are satisfied.

(e) The board shall promulgate rules setting forth additional terms and conditions of community match contracts.



§ 6-81-718 - Medical school alternates -- Rural medical practice loans.

(a) (1) If an alternate on the waiting list for acceptance to the College of Medicine of the University of Arkansas for Medical Sciences demonstrates a willingness to enter into a rural medical practice loan contract and meets the requirements of § 6-81-706, the applicant shall be moved to the top of the waiting list upon entering into a rural medical practice loan contract.

(2) The priority on the waiting list for those alternates who enter into a rural medical practice loan contract shall be determined by the date and time such alternate enters into the rural medical practice loan contract.

(b) The college shall meet the requirements set forth at § 6-64-406 for allocation of enrollment positions for medical students among congressional districts before accepting for admission an alternate who has entered into a rural medical practice loan contract with the Arkansas Rural Medical Practice Student Loan and Scholarship Board.



§ 6-81-719 - Tracking loan contract compliance.

The College of Medicine of the University of Arkansas for Medical Sciences shall track graduates who were recipients of rural medical practice loans for the length of their contractual obligations and shall report to the Legislative Council by October 1 of each even-numbered year regarding the compliance of those graduates with the terms of their contracts.



§ 6-81-720 - Rural Medical Practice Student Loan and Scholarship Program administrator.

(a) There is established a Rural Medical Practice Student Loan and Scholarship Program administrator.

(b) The administrator shall:

(1) Be employed by the University of Arkansas for Medical Sciences;

(2) Serve as liaison between loan recipients and rural communities by:

(A) Working with the communities to identify their unique needs, to develop profiles of their ideal candidates, and to prepare for recruitment visits; and

(B) Assisting medical students and residents to identify medically underserved and other rural communities that suit their personal and medical practice needs and to meet their contractual obligations;

(3) Collect and monitor program data, including demographic data of participants and communities, service completion rates, retention rates beyond service completion, satisfaction of obligated physicians and communities, and other information;

(4) Prepare annual program evaluations and present the evaluations to the board;

(5) Assist with preparation and submission of program reports;

(6) Attend board meetings in a nonvoting capacity; and

(7) Perform other functions assigned by the board.



§ 6-81-721 - Noninterference with pending litigation.

Nothing in this subchapter is intended to affect pending litigation existing as of April 4, 2007.



§ 6-81-722 - Sunset clause.

(a) Loan recipients enrolled in the community match program on or before the day before April 4, 2007, shall not have their loan contracts impaired by the amendments to the community match program.

(b) (1) Subject to the availability of funds, the loan for the academic year shall be renewable annually for the number of years required to complete studies leading to the Doctor of Medicine degree or for additional amounts not to exceed sixteen thousand five hundred dollars ($16,500).

(2) However, all subsequent loans shall be granted only upon application by the recipient and a finding by the board that the applicant:

(A) Has completed successfully the medical studies of the preceding academic year and remains in good standing as an enrolled student in the college;

(B) Is enrolled or participating in a medically underserved and rural practice curriculum; and

(C) Continues to be a resident of Arkansas.

(c) This section expires on August 31, 2014.






Subchapter 8 - -- Minority Teacher Education Loan Program



Subchapter 9 - -- Freshman/Sophomore Minority Prospective Teacher Loan Program



Subchapter 10 - -- Grant Program for Nurse Midwife Students



Subchapter 11 - -- Financing Postsecondary Out-of-State Education

§ 6-81-1101 - Tuition assistance for certain professional schools.

(a) The Department of Higher Education shall institute a program of making grants for the benefit of Arkansas residents to assist in paying tuition for attending certain accredited schools of dentistry, optometry, veterinary medicine, podiatry, chiropractic, or osteopathy located outside the State of Arkansas but within the United States.

(b) In addition to the Southern Regional Education Compact Program for which the Arkansas Higher Education Coordinating Board serves as agent for the state and for which the department serves as disbursing agent pursuant to §§ 6-4-104 -- 6-4-107, the board is authorized to enter into direct contracts with selected accredited schools of dentistry, optometry, veterinary medicine, podiatry, chiropractic, or osteopathy which do not participate in the program if the board determines that the needs of the state are not being met by institutions participating in the program.

(c) For purposes of this section:

(1) "Grant" means a payment of tuition money made in accordance with this section to assist a qualified grantee in attending participating accredited schools of dentistry, optometry, veterinary medicine, podiatry, chiropractic, or osteopathy located outside the State of Arkansas;

(2) "Participating institution" or "participating school" means a professional or graduate school that:

(A) Is located outside the State of Arkansas but within the United States;

(B) Offers a full-time course of instruction in dentistry, optometry, veterinary medicine, podiatry, chiropractic, or osteopathy;

(C) Is accredited by an accrediting entity acceptable to the applicable licensing board of the profession;

(D) After completion of such course of instruction, grants a degree acceptable to the applicable licensing board as the sole requirement or as one (1) requirement for the board's granting of a professional license; and

(E) Is a party to a currently effective written agreement between the participating institution and the department or the Board of Control for Southern Regional Education; and

(3) "Qualified grantee" means a student who:

(A) Is a resident of the State of Arkansas;

(B) Has been accepted for enrollment at or is attending a participating accredited school of dentistry, optometry, veterinary medicine, podiatry, osteopathy, or chiropractic located outside the State of Arkansas; and

(C) Has been certified under § 6-4-106 by the department as qualified to participate in the grant program authorized by this section and consistent with § 6-4-106.

(d) (1) For participating schools that charge different annual tuition amounts for in-state students and out-of-state students, the amount of the grant will be the difference between the in-state tuition and the out-of-state tuition. However, should the differential exceed the contract price approved for similar programs by the board of control in accordance with § 6-4-105(c), the lower amount will be paid.

(2) For participating schools which charge the same amount of annual tuition for in-state and out-of-state students and such annual tuition is extraordinary as determined by the department, the amount shall not be less than five thousand dollars ($5,000) per student.

(e) (1) The program shall be administered by the department.

(2) The grants shall be made upon such terms and conditions as are prescribed by the department.

(3) The department shall promulgate such rules and regulations as are necessary to implement the provisions of this section.

(f) (1) The department will allocate, based upon funds appropriated, the number of eligible grant recipients to receive funds at each participating institution for each applicable academic period.

(2) Each participating institution will select eligible grant recipients for each applicable academic period. In the event that the number of eligible students accepted for enrollment at such participating institution exceeds the number of eligible grant recipients for whom funds have been allocated by the department from funds appropriated, such participating institution shall have sole discretion in selecting the eligible students to designate as eligible grant recipients.

(3) The department shall make grants according to the allocations made by the department and selections made by the participating institutions. The department shall have no obligation to make any grants except to the extent that funds have been appropriated and funded for the program.



§ 6-81-1103 - Repayment of out-of-state tuition paid by the State of Arkansas.

(a) The Department of Higher Education may provide loans from the Budget Stabilization Trust Fund in excess of the Southern Regional Education Board grant funds to dental students enrolled in professional programs outside the state for whom any part of the out-of-state tuition is paid by the State of Arkansas if the tuition paid to the out-of-state institution exceeds the board-contracted rate.

(b) The amount of the loans in excess of the board grant funds may be the amount of the out-of-state tuition paid by the student, but the amount of the loan may not exceed the amount by which the tuition exceeds the rate established by the board.

(c) The loans shall be made on an annual basis not to exceed the combined total of four (4) years.

(d) The loans may be forgiven at the rate of one (1) year's loan for one (1) year's practice in Arkansas.

(e) Repayment of the loan may be deferred but for no longer than five (5) years, for the following reasons:

(1) Military service;

(2) Specialty training; or

(3) Extraordinary circumstances as determined by the department.

(f) The loans shall be made at a rate of interest determined by the department but not to exceed four percent (4%).



§ 6-81-1104 - Applicability.

The provisions of § 6-81-1103 shall not apply to Southern Regional Education Board grant funds.



§ 6-81-1105 - Veterinary medicine loans.

(a) As used in this section:

(1) "Food animal" means bovine, porcine, ovine, camelid, cervid, poultry, and any other species determined by the Arkansas State Veterinarian;

(2) "Food supply veterinary medicine" means all aspects of veterinary medicine's involvement in food supply systems, from traditional agricultural production to consumption;

(3) "Loan repayment" means a payment made to a recipient upon completion of yearly requirements;

(4) "Participating institution" means the Mississippi State University College of Veterinary Medicine;

(5) "Practice of food supply veterinary medicine" means a corporate or private veterinary practice with a minimum of thirty percent (30%) of the practice devoted to food animal medicine or mixed animal medicine located in rural areas; and

(6) "Qualified recipient" means a student who:

(A) Is a resident of the State of Arkansas;

(B) Has completed a veterinarian medicine degree program at a participating institution;

(C) Is licensed to practice veterinary medicine in Arkansas; and

(D) Has been certified under § 6-4-106 by the Department of Higher Education as qualified to participate in the loan repayment program authorized by this section and consistent with § 6-4-106.

(b) The department shall institute a loan repayment program to:

(1) Benefit Arkansas residents; and

(2) Assist with the repayment of federal student loans for students that attended a participating institution and completed the requirements for loan repayment.

(c) (1) The department shall administer the program.

(2) (A) The department shall adopt rules to implement this section and address the terms and conditions of loan repayments made under this section.

(B) The terms of the loan repayment shall include without limitation:

(i) A requirement to practice food supply veterinary medicine for five (5) consecutive years; and

(ii) Conditions for loan repayment under § 6-81-1106.

(C) The loan repayment amount shall not exceed the amount of tuition assistance provided under the Southern Regional Education Compact program.

(d) The department shall:

(1) Allocate the number of qualified recipients to receive loan repayment based on the amount of funds appropriated;

(2) Determine the necessary procedures for awarding the loan repayments if the number of eligible applicants and recipients exceeds the funding available; and

(3) (A) Distribute loan repayments according to the allocations made by the department.

(B) The department shall not be obligated to make a loan repayment unless funds are appropriated.



§ 6-81-1106 - Student loan repayment.

(a) As used in this section:

(1) "Food animal" means bovine, porcine, ovine, camelid, cervid, poultry, and any other species determined by the Arkansas State Veterinarian;

(2) "Food supply veterinary medicine" means all aspects of veterinary medicine's involvement in food supply systems, from traditional agricultural production to consumption; and

(3) "Practice of food supply veterinary medicine" means a corporate or private veterinary practice with a minimum of thirty percent (30%) of the practice devoted to food animal medicine or mixed animal medicine located in rural areas.

(b) The Department of Higher Education shall repay federal student loans yearly for a maximum of five (5) consecutive years if the recipient:

(1) Practices food supply veterinary medicine in Arkansas within ninety (90) days after completion of:

(A) The professional degree program for which the loan was made;

(B) An internship program; or

(C) The professional degree program for which the loan was made and an internship program; and

(2) Maintains the practice of food supply veterinary medicine in Arkansas for a minimum of one (1) year for each year of loan repayment up to five (5) years with all five (5) years consecutive.

(c) A recipient that fails to satisfy the obligation to engage in the practice of food supply veterinary medicine for one (1) year in a five (5) consecutive year period shall not receive the loan repayment amount.

(d) The obligation to engage in the practice of food supply veterinary medicine for a five (5) consecutive year period shall be postponed during any:

(1) Period of temporary medical disability if the recipient is unable to practice veterinary medicine;

(2) Period of military service under § 6-61-112; or

(3) Other period of postponement agreed to by the department.

(e) The department shall adopt rules to administer this section.






Subchapter 12 - -- Graduate Nursing Practice and Nurse Educator Student Loans and Scholarships

§ 6-81-1201 - Definitions.

As used in this subchapter:

(1) (A) "Advanced nursing practice" means advanced nursing care provided in one (1) of the following areas of practice:

(i) Family practice nursing;

(ii) Pediatric nursing;

(iii) Women's health nursing;

(iv) Nurse midwifery;

(v) Gerontology nursing;

(vi) Adult nursing;

(vii) Nurse anesthesia;

(viii) Nursing administration;

(ix) Psychiatric or mental health nursing;

(x) Acute care nursing;

(xi) Community or public health nursing; or

(xii) Nursing education.

(B) (i) "Advanced nursing practice" occurs in the context of practice by a registered nurse who has:

(a) Completed a master's or doctoral nursing education program;

(b) Met the requirements for:

(1) National certification;

(2) Teaching in an Arkansas-accredited school of nursing; and

(3) Serving as a nurse administrator in an Arkansas complex health care agency.

(ii) "Advanced practice nursing" includes the roles of:

(a) Clinical nurse specialist;

(b) Nurse practitioner;

(c) Nurse administrator;

(d) Nurse educator;

(e) Nurse midwife; and

(f) Nurse anesthetist;

(2) "Arkansas school of nursing" means any school or school's department of nursing located in Arkansas;

(3) "Board" means the Graduate Nurse Educator Loan and Scholarship Board;

(4) "Complex Arkansas health care agency" means any hospital, long-term care facility, large hospital-based clinic, large medical practice, or the Department of Health;

(5) "Department of Health" means the Department of Health and any of Arkansas' public health units;

(6) "Master's or doctoral nursing education program" means Arkansas nursing education programs located in an Arkansas public or private institution of higher education that has a master's nursing program accredited by a recognized national nursing accreditation organization or a Doctor of Philosophy in nursing program accredited by the North Central Association of Colleges and Schools;

(7) "Nurse administrator" means a student enrolled in an Arkansas master's nursing education program or doctoral program who will serve as a nurse administrator in an Arkansas health care agency, including, but not limited to:

(A) A hospital;

(B) A long-term care facility;

(C) A large hospital-owned clinic; or

(D) A large medical clinic;

(8) "Nurse educator" means a student enrolled in an Arkansas master's nursing education program or doctoral nursing education program who will prepare to teach nursing in an Arkansas school of nursing; and

(9) "Rural community" means a community within a health professions shortage area, as determined by the board, or a community having a population of no more than fifteen thousand (15,000) persons according to the most recent federal census taken prior to the execution of the loan contract or the most recent federal census taken prior to the time the recipient of the loan or loans shall be required to practice full time in such a community as provided in §§ 6-81-1204 and 6-81-1206 [repealed].



§ 6-81-1202 - Graduate Nurse Educator Loan and Scholarship Board.

(a) There is established the Graduate Nurse Educator Loan and Scholarship Board composed of:

(1) The dean, chair, or director of each of the accredited graduate nursing programs in the state that offers a nurse practitioner/clinical nurse specialist, nurse midwife, nurse anesthetist, or nursing administration graduate preparation or preparation for nurse educators at the master's or doctoral levels;

(2) The President of the Council of Nurse Administrators of Nursing Education Programs in Arkansas;

(3) The President of the Arkansas State Board of Nursing or the president's designee;

(4) The Director of the Department of Health or the director's designee; and

(5) One (1) consumer, to be appointed by the Governor.

(b) The board shall:

(1) Promulgate reasonable rules and regulations as may be necessary to execute the provisions of this subchapter, including regulations addressing:

(A) The requirements for ensuring a pool of advanced nursing practitioners to serve the state with a priority on health professions shortage areas;

(B) The requirements for an Arkansas school of nursing;

(C) The requirements for a community having a population of no more than fifteen thousand (15,000) persons according to the most recent census;

(D) The requirements of the Department of Health;

(E) The establishment of a minimum scholastic standing which a baccalaureate or master's nursing graduate must have achieved and the academic or scholastic standing a student must maintain in an accredited school of nursing in this state as a condition of receiving scholarship funds or financial aid under the provisions of § 6-81-1208 [repealed];

(F) The establishment of standards for a determination of the financial needs of the applicant for scholarship funds or financial aid under § 6-81-1208 [repealed], including the ability of the applicant or the spouse or the parents or guardian of the applicant to furnish a part of the funds necessary to pay the expenses of the applicant while attending a school of nursing; and

(G) All matters relating directly to the agreement for providing these scholarship funds or financial aid, including the terms and conditions of providing financial aid to the student and relating to the obligation of the recipient of financial aid to engage in the nursing profession in a rural community or as a nurse educator in an Arkansas school of nursing;

(2) Prescribe forms for and regulate the submission of applications for financial assistance;

(3) Determine eligibility of applicants;

(4) Allow or disallow applications for financial assistance;

(5) Contract, increase, decrease, terminate, and otherwise regulate all grants for this purpose and receipt for their repayment and convert loans to scholarships;

(6) Manage, operate, and control all funds and property appropriated or otherwise contributed for this purpose;

(7) Accept gifts, grants, and bequests or devises and apply them as a part of this program;

(8) Sue and be sued as the board; and

(9) Accept moneys from federal programs which may be used for furtherance of the purposes of this subchapter.

(c) The members of the board may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 6-81-1203 - Graduate nursing students -- Eligibility for rural advanced nursing practice and nurse educator loans.

(a) The Graduate Nurse Educator Loan and Scholarship Board may make advanced nursing practice or nurse educator loans to an applicant, each advanced nursing practice or nurse educator loan being expressly made subject to the provisions of § 6-81-1204 if it finds that:

(1) The applicant is a bona fide resident of Arkansas;

(2) The applicant has been accepted for admission to or is enrolled in good standing in an accredited master's nursing program or Doctor of Philosophy in Nursing program in the state leading to a graduate degree in nursing;

(3) The applicant is or will be a full-time or a part-time graduate student;

(4) The applicant needs financial assistance to complete his or her nursing studies;

(5) The applicant desires to practice advanced nursing practice in an Arkansas community or teach nursing in an Arkansas school of nursing; and

(6) The applicant is a person of good moral character and one who has the talent and capacity to profit by graduate nursing studies.

(b) (1) Subject to the availability of funds, an initial rural advanced nursing practice or nurse educator loan for one (1) academic year shall be renewable annually for the number of years required to complete studies leading to a master's in nursing or Doctor of Philosophy in Nursing degree, not to exceed the maximum amount specified in § 6-81-1204.

(2) All subsequent rural advanced nursing practice or nurse educator loans shall be granted only upon application by the recipient and a finding by the board that:

(A) The applicant has completed successfully the advanced nursing studies of the preceding academic year and remains in good standing as an enrolled student in an accredited master's program or a Doctor of Philosophy in Nursing program in the state;

(B) The applicant continues to be a resident of Arkansas; and

(C) The applicant's financial situation continues to warrant financial assistance made under the conditions of this section.



§ 6-81-1204 - Graduate nursing students -- Rural advanced nursing practice or nurse educator loan contracts -- Obligations and conditions.

(a) (1) (A) The maximum amount of each master's rural advanced nursing practice or nurse educator loan for full-time applicants shall not exceed eight thousand dollars ($8,000) per academic year.

(B) The maximum amount of each Doctor of Philosophy in nursing loan for full-time applicants shall not exceed twenty thousand dollars ($20,000) per academic year.

(C) Loans for part-time applicants shall be prorated as determined by the Graduate Nurse Educator Loan and Scholarship Board.

(2) (A) The maximum number of years a master's recipient may receive funding shall not exceed two (2) years or four (4) regular academic semesters of full-time enrollment or four (4) years or eight (8) regular academic semesters of part-time enrollment.

(B) The maximum number of years a doctoral recipient may receive funding shall not exceed four (4) years or eight (8) regular academic semesters of full-time enrollment or six (6) years or twelve (12) regular academic semesters of part-time enrollment.

(b) (1) The board shall enter a loan contract with the applicant to whom a rural advanced nursing practice or nurse educator loan is made.

(2) The rural advanced nursing practice or nurse educator loan contract shall be approved by the Attorney General and shall be signed by the chair of the board and the applicant.

(c) Each applicant to whom an advanced nursing practice or nurse educator loan or loans is granted by the board shall execute a written loan contract which shall incorporate the following obligations and conditions:

(1) (A) (i) The recipient of an advanced nursing practice or nurse educator loan or loans shall bindingly contract that, upon completion of his or her graduate degree in nursing and upon national certification as a nurse practitioner, nurse anesthetist, nurse midwife, clinical nurse specialist, or nursing supervisor in the case of recipients of advanced nursing practice loans, he or she shall practice as an advanced nursing practitioner full time in an Arkansas rural community or the Department of Health.

(ii) In the case of the nurse educator recipient, he or she shall teach full time during the academic year in an Arkansas school of nursing or as a nurse administrator or work as a nursing administrator in an Arkansas complex health care agency for one (1) year.

(B) For each continuous whole calendar year of advanced nursing or academic calendar year for teaching or calendar year for nursing administration in accordance with subdivision (c)(1)(A) of this section, the board shall cancel, by converting to a scholarship grant, the full amount of one (1) year's loan, plus accrued interest; and

(2) (A) In the event that any advanced nursing practice or nurse educator loan recipient under this subchapter does not engage in the practice of advanced nursing practice, teach in an Arkansas school of nursing, or serve as a nursing administrator in an Arkansas complex health care agency in accordance with the terms of this section and of his or her loan contract in order to have the loan contract recognized as a scholarship, the recipient shall remain obligated to repay the loan or loans received together with interest thereon at the maximum rate allowed by Arkansas law or the federal discount rate plus five percent (5%) per annum, whichever is the lesser, the interest to accrue from the date each payment of funds was received by the recipient.

(B) No interest shall accrue nor obligation to repay the principal sums accrued during any period of time that the recipient involuntarily serves on active duty in the United States armed forces.

(C) Repayment of principal with interest shall be due and payable in full at the earliest to occur of the following events:

(i) Failure to remain enrolled continuously and in good academic standing to completion of a graduate nursing degree for any reason other than temporary personal illness;

(ii) (a) Failure to practice as an advanced nursing practitioner on a regularly sustained basis while residing in an Arkansas community or working in a department unit, as defined in § 6-81-1201, or failure to serve as a nursing faculty member in an Arkansas school of nursing or serve as a nursing administrator in an Arkansas complex health care agency.

(b) However, the board may waive the residency requirement on a case-by-case basis; or

(iii) Failure to establish an advanced nursing practice within six (6) months following graduation from an accredited graduate nursing program or within six (6) months after receiving national certification, whichever is later, or failure to assume a nurse faculty position in an Arkansas school of nursing or to assume a nursing administrator position in an Arkansas complex healthcare agency within six (6) months following graduation unless otherwise deferred by approval of the board.

(D) In the event of the death of the recipient, all loans unpaid shall be due and payable.

(d) The board may amend agreements entered into with any student who is currently enrolled as a graduate nursing student as approved by the board pursuant to this section.



§ 6-81-1209 - Effect of subchapter.

Nothing in this subchapter shall be construed as establishing minimal requirements for schools of nursing or otherwise affecting the powers and duties of the Arkansas State Board of Nursing regarding schools of nursing.






Subchapter 13 - -- University Assisted Teacher Recruitment and Retention Grant Program

§ 6-81-1301 - Program established -- Purpose -- Administration.

(a) There is established the University Assisted Teacher Recruitment and Retention Grant Program within the Department of Higher Education.

(b) The purpose of the program shall be to attract qualified teachers to the Delta and those geographical areas of the state where there exists a critical shortage of teachers by making available scholarships to persons working toward a Master of Education degree at an institution of higher learning whose teacher education program is approved by the Arkansas Higher Education Coordinating Board.

(c) (1) Any institution of higher education in the State of Arkansas which offers a Master of Education degree may apply to the Department of Higher Education for participation in the program.

(2) Under the program, participating institutions shall collaborate with the Department of Education to identify, recruit, and place teacher education graduates, from both within the state and out of state, in school districts situated within those areas of the state where there exists a critical shortage of teachers, as designated by the Department of Education.

(d) (1) The Department of Higher Education shall provide funds to participating institutions of higher learning for the purpose of awarding scholarships to qualified persons pursuing a Master of Education degree at participating institutions while rendering service to the state as a licensed teacher in a school district in a geographical area of the state where there exists a critical shortage of teachers, as approved by the State Board of Education.

(2) The financial scholarship shall be two thousand dollars ($2,000) per year.

(e) As a condition for approval to participate in the program, the institution of higher education shall agree to classify teachers who relocate within Arkansas from out of state in order to participate in the program as residents of the state for tuition purposes.

(f) (1) Students awarded financial scholarships under the program may receive the awards for a maximum of four (4) school years.

(2) The maximum number of awards which may be made shall not exceed the length of time required to complete the number of academic hours necessary to obtain a Master of Education degree.

(g) Financial scholarships under the program shall not be based upon an applicant's eligibility for financial aid.

(h) (1) Persons relocating to a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, to participate in the program shall be eligible for reimbursement from the State Board of Education for all or part of their moving expenses to the critical teacher-shortage area.

(2) The Department of Higher Education shall promulgate rules and regulations necessary for the administration of the relocation expense reimbursement component of the program.

(i) Subject to the availability of funds, the State Board of Education may provide for professional development and support services as may be necessary for the retention of teachers participating in the program in those geographical areas of the state where there exists a critical shortage of teachers.

(j) Any person participating in the program who fails to complete a program of study that will enable that person to obtain a Master of Education degree shall become liable immediately to the State Board of Education for the sum of all awards made to that person under the program, plus interest accruing at the current Stafford Loan rate at the time the person abrogates participation in the program.

(k) As a condition for participation in the program, a teacher shall agree to employment as a licensed teacher in a school district located in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, for a period of not less than three (3) years, which shall include those years of service rendered while obtaining the Master of Education degree or Educational Specialist degree.

(l) (1) (A) Students receiving an award from the program shall execute a note made payable to the Department of Higher Education for an amount equal to the award each semester that shall bear interest at the rate of ten percent (10%) per year beginning September 1 after completion of the program or immediately after termination of the student's participation in the program, whichever is earlier.

(B) Students in the program who receive reimbursement for moving expenses under subsection (h) of this section shall execute a note made payable to the Department of Education for an amount equal to the reimbursement that shall bear interest at the rate of ten percent (10%) per year.

(2) Any person failing to complete a program of study which will enable the person to become a licensed teacher shall begin repaying the note according to the note's terms for the sum of all awards made to that person less the corresponding amount of any awards for which service has been rendered.

(3) Any person failing to complete his or her teaching obligation, as required under subsection (k) of this section, shall begin repaying the notes according to the notes' terms for the sum of all awards made to that person less the corresponding amount of any awards for which service has been rendered, except in the case of a deferral of debt for cause approved by the State Board of Education if there is no employment position immediately available upon a teacher's completion of licensure requirements.

(4) After the period of the deferral, the person shall begin or resume teaching duties as required under subsection (k) of this section or shall become liable on the note under subsection (l) of this section. If a claim for payment of a note is placed into the hands of an attorney for collection, the obligor shall be liable for an additional amount equal to a reasonable attorney's fee.

(5) The obligations made by the recipient of a program award shall not be voidable by reason of the age of the student at the time of receiving the scholarship.

(m) All funds received by the Department of Education from the repayment of scholarship awards and relocation expenses by program participants shall be deposited in the fund that provides funding for the program.

(n) The Department of Higher Education shall promulgate rules and regulations necessary for the proper administration of the program.

(o) The requirements of this section are contingent on the funding available for the program.

(p) The Department of Higher Education is authorized to determine the necessary procedures for the awarding of grants should the number of eligible applicants and recipients exceed the funds available.






Subchapter 14 - -- Nursing Student Loan Program

§ 6-81-1401 - Nursing Student Loan Program funding.

(a) Cash funds for the Nursing Student Loan Program shall consist of:

(1) Funds appropriated for the Nursing Student Loan Program;

(2) Federal funds;

(3) Gifts;

(4) Grants;

(5) Bequests;

(6) Devises;

(7) Donations;

(8) Moneys received to repay a loan under this subchapter;

(9) Interest and other income accruing to or earned by the funds; and

(10) All moneys provided by law.

(b) The Arkansas State Board of Nursing:

(1) May invest the principal, interest, and income of the funds;

(2) Shall use the funds for making loans for nursing scholarships; and

(3) Shall deposit all loan repayments as a refund to expenditure to be used to make additional loans under this subchapter.



§ 6-81-1402 - Program established -- Administration.

There is established a Nursing Student Loan Program, to be administered by the Arkansas State Board of Nursing in accordance with the provisions of this subchapter.



§ 6-81-1403 - Arkansas State Board of Nursing -- Powers and duties.

(a) The Arkansas State Board of Nursing shall:

(1) Prescribe forms to be used in the Nursing Student Loan Program;

(2) Regulate the submission of applications for loans;

(3) Determine eligibility of applicants;

(4) Allow or disallow applications for financial assistance;

(5) Contract for, increase, decrease, terminate, and otherwise regulate all loans made under this subchapter and the repayment of these loans;

(6) Forgive loans and portions of loans as provided for; and

(7) Manage, operate, and control all funds and property appropriated or otherwise contributed for purposes of funding this program.

(b) The board may:

(1) Accept gifts, grants, bequests, devises, donations, and any federal funds available for the program, to be used together with funds appropriated for the program for making loans under this subchapter; and

(2) Hire a qualified person or entity to administer any aspect of the program.



§ 6-81-1404 - Eligibility and requirements for loans.

(a) Any person who is enrolled in or has been accepted for admission to an approved school of nursing in this state or a nationally accredited school outside the state in a course of study leading to qualification as a registered nurse, licensed practical nurse, or nursing educator shall be eligible to make application to the Arkansas State Board of Nursing for a loan under this subchapter.

(b) The board may, depending upon available funds, make a loan to an applicant under this subchapter when it determines that the applicant:

(1) Is enrolled in or has been accepted for admission to an approved school of nursing in this state or a nationally accredited school outside the state in studies leading to qualification as a registered nurse, licensed practical nurse, or nursing educator;

(2) Warrants financial assistance to complete his or her nursing studies;

(3) Has signed a written agreement to:

(A) Upon graduation and licensure and for the period of time specified by rule promulgated by the board:

(i) Teach in a nursing education program in the State of Arkansas; or

(ii) Engage in practice as a registered nurse or licensed practical nurse in the State of Arkansas; and

(B) Repay each loan with interest at the maximum legal rate if the applicant fails to fulfill the requirements of the board under this subchapter; and

(4) Is a lawful resident of the State of Arkansas.



§ 6-81-1405 - Amount of loans -- Maximum.

(a) The Arkansas State Board of Nursing may make a loan to any applicant in an amount calculated to pay the applicant's tuition, maintenance, and other education expenses while he or she is enrolled in a program of nursing education as described in this subchapter.

(b) The total of the loans made to any one (1) student under this subchapter shall not exceed twenty thousand dollars ($20,000).



§ 6-81-1406 - Term of loans.

Each loan made to an applicant under this subchapter shall be for one (1) academic year.



§ 6-81-1407 - Renewal.

(a) Subject to the availability of funds, each loan made to an applicant under this subchapter shall be renewable annually for the number of years required to complete studies leading to qualification as a registered nurse, licensed practical nurse, or nursing educator.

(b) Any loan made to an applicant subsequent to an initial loan shall be made only upon application of the recipient and upon finding by the Arkansas State Board of Nursing that the applicant:

(1) Has successfully completed the nursing studies of the preceding academic year and remains in good standing as an enrolled student in the appropriate school of nursing;

(2) Warrants financial assistance to complete his or her nursing studies;

(3) Has signed a written agreement to:

(A) Upon graduation and licensure and for the period of time specified by rule promulgated by the board:

(i) Teach in a nursing education program in the State of Arkansas; or

(ii) Engage in practice as a registered nurse or licensed practical nurse in the State of Arkansas; and

(B) Repay each loan with interest at the maximum legal rate if the applicant fails to fulfill the requirements of the board under this subchapter; and

(4) Continues to be a lawful resident of the State of Arkansas.



§ 6-81-1408 - Written contract required.

Each recipient of a loan under the provisions of this subchapter shall execute a written loan contract with the Arkansas State Board of Nursing for the repayment of the loan under such terms as are provided in this subchapter and as the board shall prescribe.



§ 6-81-1409 - Cancellation of principal and interest.

Each loan contract shall include a provision that if the recipient completes his or her nursing education and qualification as a registered nurse, licensed practical nurse, or nursing educator, the Arkansas State Board of Nursing shall cancel the full amount of one (1) year's loan, plus accrued interest, under this subchapter for each year that the recipient practices or teaches in this state.



§ 6-81-1410 - Borrower's loss of good standing -- Acceleration of due date.

If the recipient of a loan under this subchapter ceases to be enrolled in good standing in a recognized school of nursing before completing the education requirements to qualify as a registered nurse, licensed practical nurse, or nursing educator, the principal and interest of all loans made under this subchapter to the recipient shall become due and payable immediately or as provided in the loan agreement.



§ 6-81-1411 - Repayment -- Interest.

(a) A recipient of a loan under this subchapter shall repay each loan together with interest at the maximum rate allowed by Arkansas law if the recipient:

(1) Ceases to be enrolled in good standing in a recognized school of nursing before completing the education requirements to qualify as a registered nurse, licensed practical nurse, or nursing educator;

(2) For the period specified by rule of the Arkansas State Board of Nursing upon completion of the education requirements to qualify as a registered nurse, licensed practical nurse, or nursing educator does not:

(A) Teach in a nursing education program in the State of Arkansas; or

(B) Engage in practice as a registered nurse or licensed practical nurse in the State of Arkansas; or

(3) Fails to comply with any other requirement of this subchapter.

(b) Interest shall accrue from the date each payment of funds was received by the recipient.

(c) No interest shall accrue and no obligation to repay a loan exists during any period of time that the recipient of the loan serves on active duty in the United States armed forces.

(d) If repayment of a loan is required, upon the death of the recipient of the loan all unpaid principal and interest is due and payable.

(e) The failure to repay a loan as specified in this section may be considered unprofessional conduct for disciplinary purposes.



§ 6-81-1412 - Rules.

The Arkansas State Board of Nursing shall adopt reasonable rules consistent with this subchapter to effectively and efficiently carry out the purposes of this subchapter.






Subchapter 15 - -- State Teacher Assistance Resource Program



Subchapter 16 - -- State Teacher Education Program

§ 6-81-1601 - Title.

This subchapter shall be known as the "State Teacher Education Program".



§ 6-81-1602 - Definitions.

As used in this subchapter:

(1) "Approved institution" means a state-supported institution of higher education, a nursing school, or a private nonprofit institution of higher education that:

(A) Maintains its primary headquarters in the state;

(B) Is eligible to receive Title IV federal student aid program funds; and

(C) Is approved by the Department of Higher Education as eligible to participate in the State Teacher Education Program;

(2) "Eligible student" means a student who:

(A) Meets the criteria set out in this subchapter; and

(B) Is found to be eligible by rules promulgated by the Department of Higher Education; and

(3) "Teacher education program" means a program administered by the Department of Higher Education that provides loan repayments to a licensed teacher who teaches in a subject area or a geographic area with teacher shortage as determined by the Department of Higher Education in consultation with the Department of Education.



§ 6-81-1603 - Purpose.

The purpose of the State Teacher Education Program is to improve the educational system in the state by encouraging students to teach in subject areas and geographic areas with teacher shortages.



§ 6-81-1604 - Administration of the program.

(a) The State Teacher Education Program shall be administered by the Department of Higher Education.

(b) The department shall adopt standards for awarding the loan repayments to a public school teacher with an Arkansas teacher's license teaching in a:

(1) Subject area with a teacher shortage; or

(2) Geographic area with teacher shortage.

(c) The requirements of this subchapter are contingent on the funding available for the program.

(d) The department may determine the necessary procedures for awarding the loan repayments if the number of eligible applicants and recipients exceeds available funding.



§ 6-81-1605 - Eligibility.

To be eligible for the State Teacher Education Program an applicant shall:

(1) Teach full-time at a public school district in a subject area or geographic area with a teacher shortage, as identified by the Department of Higher Education in consultation with the Department of Education;

(2) Hold a valid Arkansas teacher's license; and

(3) Meet additional continuing eligibility criteria established by the Department of Higher Education.



§ 6-81-1606 - Duration -- Amount.

(a) The State Teacher Education Program shall be used to provide a loan repayment for federal student loans in the amount of:

(1) Three thousand dollars ($3,000) per year for a maximum of three (3) years for a licensed teacher who graduated from a teacher education program after April 2004 and teaches in a public school in this state:

(A) In a subject area designated by the Department of Higher Education in consultation with the Department of Education as having a critical shortage of teachers; or

(B) Located in a geographical area of the state designated by the Department of Higher Education in consultation with the Department of Education as having a critical shortage of teachers; and

(2) An additional one thousand dollars ($1,000) per year for a maximum of three (3) years for a licensed teacher who is a minority and who graduated from a teacher education program after April 2004 and teaches in a public school in this state.

(b) The Department of Higher Education may spend no more than fifty thousand dollars ($50,000) annually for costs associated with the administration of the program.

(c) The Department of Higher Education shall promulgate rules necessary for the implementation of this subchapter.









Chapter 82 - Scholarships

Subchapter 1 - -- General Provisions

§ 6-82-102 - Annual review of minority scholarship or grant program.

(a) The Arkansas Higher Education Coordinating Board shall review annually all minority scholarship or grant programs administered by the Department of Higher Education in order to ensure that the programs are in compliance with federal regulations.

(b) The board of trustees of each publicly supported institution of higher education shall review annually all minority scholarship or grant programs administered by the institution in order to ensure that the programs are in compliance with federal regulations.



§ 6-82-103 - Out-of-state tuition.

(a) The board of trustees of any institution of higher education may waive the out-of-state portion of any full tuition scholarship for any full-time student which is provided by unrestricted funds of the institution.

(b) The part that is waived shall not be considered as an expenditure by any regulation of the Arkansas Higher Education Coordinating Board.



§ 6-82-105 - Administration -- Authority of Department of Higher Education.

The Department of Higher Education shall administer all state college financial assistance programs provided by legislation or by law and in so doing shall have the following authority and responsibility with respect to state college financial assistance programs provided by legislation or by law to:

(1) Adopt such rules as the department shall deem necessary or appropriate to carry out the purposes of this subchapter;

(2) Establish and consult, as necessary, an advisory committee representing the private and public sectors of postsecondary education in determining guidelines and regulations for administration of the student financial aid programs, including, but not limited to, rules determining academic ability, financial need, and residency;

(3) Prepare application forms, parents' confidential financial statement forms, or any other forms as necessary to properly administer and carry out the purposes of this subchapter and to furnish the forms to persons desiring to make application for state financial aid;

(4) Consider all applications for state scholarships;

(5) Determine a termination date for the acceptance of applications;

(6) Require applicants to file additional information with the department as necessary and appropriate to carry out the purposes of this subchapter and to prevent fraud, misrepresentation, or misleading representation by applicants;

(7) Determine the necessary procedures for the awarding of grants should the number of eligible applicants exceed funds available;

(8) Disburse scholarship grants to qualified students through eligible postsecondary institutions;

(9) Approve or determine the eligibility of any state-supported institution of higher education to participate in or receive disbursements of financial aid on behalf of students awarded any state financial assistance provided by legislation or by law;

(10) Cooperate with and receive the cooperation of the approved private and public institutions of postsecondary education in the state and their governing bodies in the administration of the scholarship program;

(11) Employ or engage such professional, administrative, clerical, and other employees as may be necessary to assist the department in the performance of its duties and responsibilities; and

(12) Provide fair and equitable treatment to all approved institutions and students.



§ 6-82-106 - Scholarship awards.

(a) The Department of Higher Education is authorized to award scholarships to students who are accepted to a Washington, D.C. public policy academic internship, as determined by the department, if funding is appropriated and available.

(b) The department may promulgate rules to administer this section.



§ 6-82-107 - Criminal history not a disqualifier.

A criminal conviction shall not be used as a basis to disqualify a person from eligibility for a scholarship, grant, loan forgiveness program, or other benefit subsidized by state funds under this chapter unless there is a specific statutory reason for denial that relates to the basis of assistance.






Subchapter 2 - -- Student Assistance Grant Program



Subchapter 3 - -- Arkansas Governor's Scholars Program

§ 6-82-301 - Legislative determinations.

The General Assembly recognizes that outstanding students are an essential ingredient for the economic and social benefit of the State of Arkansas. Benefits accrue to the state when a majority of National Merit Scholars, National Achievement Scholars, and superior students attend Arkansas institutions of higher learning and remain in the state.



§ 6-82-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Academic ability" means the intellectual standing of a student. In determining superior academic ability, the Department of Higher Education shall examine the student's high school records, competitive examination scores, and demonstrated leadership capabilities;

(2) "Approved institution" means a public or private college or university:

(A) Which is dedicated to educational purposes, located in Arkansas, or located out of state and educating Arkansas residents in dentistry, optometry, veterinary medicine, podiatry, chiropractic, or osteopathy under agreement with the Board of Control for Southern Regional Education, accredited by an accrediting agency certified and recognized by the United States Department of Education or the Division of Agency Evaluation and Institutional Accreditation, or a school giving satisfactory assurance that it has the potential for accreditation and is making progress which, if continued, will result in its achieving accreditation;

(B) Which does not discriminate in the admission of students on the basis of race, color, religion, sex, or national origin; and

(C) Which subscribes to the principle of academic freedom;

(3) "Competitive examination" means a standardized examination measuring achievement which is administered annually on a specified date and at a specified location and which is announced publicly;

(4) "Department" means the Department of Higher Education;

(5) "Eligible student" means a resident of the State of Arkansas as defined by the Department of Higher Education who:

(A) Is eligible for admission as a full-time student;

(B) Declares an intent to matriculate in an approved institution in Arkansas; and

(C) Graduates from:

(i) A high school in this state, for Arkansas Governor's Scholars; or

(ii) A high school, for Arkansas Governor's Distinguished Scholars;

(6) (A) "Extraordinary academic ability" means:

(i) Achievement of a score of 32 or above on the American College Test (ACT) or 1410 or above on the Scholastic Aptitude Test (SAT); and

(ii) (a) For students graduating from high school after December 31, 2001, achievement of a high school grade point average of 3.5 or above on a 4.0 scale; or

(b) Selection as a finalist in either the National Merit Scholarship competition or the National Achievement Scholarship competition conducted by the National Merit Scholarship Corporation.

(B) For students graduating after December 31, 2001, the American College Test scores and Scholastic Aptitude Test scores shall be earned by December 31 prior to the application deadline in order for the scores to be considered by the department for a scholarship award;

(7) "Full-time student" means a resident of Arkansas who is in attendance at an approved private or public institution and who is enrolled in at least twelve (12) credit hours the first semester and fifteen (15) hours thereafter, or other reasonable academic equivalent as defined by the department;

(8) "Scholarship" means an award to an eligible student for matriculation in an approved institution in the State of Arkansas; and

(9) "Undergraduate student" means an individual who is enrolled in a postsecondary educational program which leads to or is directly creditable toward the individual's first baccalaureate degree.



§ 6-82-303 - Establishment.

A scholarship program to promote academic excellence and to encourage the state's most talented graduates to enroll in Arkansas postsecondary educational institutions is created and established which shall be cited as the Arkansas Governor's Scholars Program.



§ 6-82-304 - Administration -- Authority of department.

The Department of Higher Education shall administer the Arkansas Governor's Scholars Program and shall have the following authority and responsibility with respect to the program to:

(1) Prepare application forms or such other forms as the department shall deem necessary to properly administer and carry out the purposes of this subchapter;

(2) Establish and consult as necessary with an advisory committee representing the public and private sectors of postsecondary education and secondary schools in determining guidelines and regulations for the administration of this program;

(3) Select recipients of scholarships awarded pursuant to the provisions of this subchapter;

(4) Establish the procedures for payment of scholarships to recipients;

(5) Set a termination date for the acceptance of applications;

(6) Review and evaluate the operation of the program with regard to eligibility criteria and size of the scholarship award to ensure that the program's operation meets the intent of this legislation; and

(7) Determine the necessary procedures for the awarding of scholarships if the number of eligible applicants exceeds the available funds or available awards.



§ 6-82-305 - Recipients known as Arkansas Governor's Scholars or Arkansas Governor's Distinguished Scholars.

(a) Students receiving scholarships shall be known as Arkansas Governor's Scholars.

(b) Arkansas Governor's Scholarship recipients who exhibit extraordinary academic ability shall be known as Arkansas Governor's Distinguished Scholars.



§ 6-82-306 - Eligibility.

(a) The Arkansas Governor's Scholars Program scholarships are to be awarded to those students who demonstrate the highest capabilities for successful college study.

(b) A student is eligible for this scholarship if he or she:

(1) Meets the admission requirements and is accepted for enrollment as a full-time undergraduate student in an eligible public or private college or university in Arkansas;

(2) (A) Is a bona fide resident of the state, as defined by the Department of Higher Education.

(B) Preference will be given to students who plan to enter college at the beginning of the academic year directly following their last year of high school attendance;

(3) Is a citizen of the United States or a permanent resident alien;

(4) Graduates from:

(A) A high school in this state, for Arkansas Governor's Scholars; or

(B) A high school, for Arkansas Governor's Distinguished Scholars;

(5) (A) Demonstrates proficiency in the application of knowledge and skills in reading and writing literacy and mathematics by passing the end-of-course examination as may be developed by the Department of Education and as may be designated by the Department of Higher Education for this purpose.

(B) "End-of-course" examination means those examinations defined in § 6-15-419; and

(6) (A) Satisfies the qualifications of superior academic ability as established by the Department of Higher Education with criteria consisting of value points for academic achievement and leadership, including without limitation:

(i) American College Test (ACT) or Scholastic Aptitude Test (SAT) score, National Merit Finalist, or National Achievement Finalist;

(ii) High school grade point average;

(iii) Rank in high school class; and

(iv) Leadership in school, community, and employment.

(B) The Department of Higher Education may alter the weight assigned to the individual criterion to more appropriately meet the needs of the state as determined by the Arkansas Higher Education Coordinating Board.

(c) The scholarship shall be weighed on the factors of achievement, ability, and demonstrated leadership capabilities.

(d) Students who are selected as Arkansas Governor's Scholars who also exhibit extraordinary academic ability as defined in this subchapter shall be designated as Arkansas Governor's Distinguished Scholars.



§ 6-82-307 - Applicant's responsibilities.

Each applicant shall, in accordance with the provisions of this subchapter and the rules and regulations of the Department of Higher Education:

(1) Complete and file with the department the appropriate application for the Arkansas Governor's Scholars Program and such other information and data as may be requested by the department in determining the eligibility of the student;

(2) Furnish to the department information regarding any change in status of the student or any other information that might have a direct bearing on the eligibility of the applicant; and

(3) Provide the department with verification that the scholarship was used in accordance with the purposes of this subchapter.



§ 6-82-308 - Number and geographic distribution of scholarships.

(a) If sufficient funds are available, effective for students receiving their initial awards beginning in fall 2007, the number of initial scholarship awards to eligible high achievers shall not exceed three hundred seventy-five (375) each year, to be distributed as follows:

(1) Up to three hundred (300) Arkansas Governor's Distinguished Scholarships; and

(2) (A) Seventy-five (75) Arkansas Governor's Scholarships at four thousand dollars ($4,000) per year.

(B) The seventy-five (75) Arkansas Governor's Scholarships shall be awarded to one (1) student in each of the seventy-five (75) counties in Arkansas.

(b) (1) A report that demonstrates, based on economic projections and revenue forecasts, that sufficient funds are available to award scholarships to high achievers relative to the number of Arkansas Academic Challenge Scholarship recipients shall be submitted to the House Interim Committee on Education, the Senate Interim Committee on Education, and the Legislative Council for review prior to obligating the funds.

(2) Should a shortfall of funds be projected, the Department of Higher Education shall promulgate rules for the priority funding of these scholarships and submit these proposed rules to the Arkansas Higher Education Coordinating Board for a public hearing and to the Subcommittee on Administrative Rules and Regulations of the Legislative Council for review before implementing the rules.

(3) If there are more eligible applicants than available scholarships, the department may determine a procedure for awarding additional scholarships while not exceeding available funds.



§ 6-82-309 - Award of scholarship.

An Arkansas Governor's Scholarship or Arkansas Governor's Distinguished Scholarship will be awarded to a student in a manner to be determined by the Department of Higher Education.



§ 6-82-310 - Use of scholarship.

(a) No student may utilize scholoarship funds for educational purposes beyond the baccalaureate degree.

(b) There shall be an exception to the requirement of subsection (a) of this section for any student who receives a baccalaureate degree in three (3) years or less. The student may receive an award of the scholarship for a fourth academic year to be used as a full-time student enrolled in a postgraduate program at an approved institution.



§ 6-82-311 - Term, renewal, and allocation of scholarships.

(a) An Arkansas Governor's Scholarship or Arkansas Governor's Distinguished Scholarship may be awarded annually for a period not to exceed an academic year.

(b) (1) A scholarship shall correspond to academic terms, semesters, quarters, or equivalent time periods at the eligible institutions.

(2) In no instance may the entire amount of the grant for an educational year be paid to or on behalf of students in advance.

(c) Provided sufficient funds are available, a scholarship shall be awarded for one (1) academic year and renewed annually for three (3) additional academic years if the following conditions for renewal are met:

(1) The student maintains not less than a 3.0 grade point average on a 4.0 scholastic grading scale;

(2) A student receiving the additional scholarship under § 6-82-312(b) maintains not less than a 3.25 grade point average on a 4.0 scholastic grading scale;

(3) The recipient has successfully completed a total of at least twenty-seven (27) hours during the first full academic year and, if applicable, a total of at least thirty (30) hours per academic year thereafter; and

(4) The recipient has met any other continuing eligibility criteria established by the Department of Higher Education.



§ 6-82-312 - Scholarship amounts.

(a) An Arkansas Governor's Scholarship or Arkansas Governor's Distinguished Scholarship awarded to a new recipient who enrolls in college as a first-time entering freshmen after July 1, 1995, shall be in the amount of four thousand dollars ($4,000) per year, provided funds are available.

(b) Provided sufficient funds are available, a student who was a first-time entering freshman after July 1, 1997, but before July 1, 2002, and who exhibited extraordinary academic achievement shall be awarded, in addition to the award in subsection (a) of this section, an amount per year which when combined with the award in subsection (a) of this section equals tuition, room and board, and mandatory fees charged in academic year 2000-2001 for a regular full-time course load by the approved institution in which the recipient is enrolled.

(c) Provided sufficient funds are available, a student who is a first-time entering freshman after July 1, 2002, and who exhibits extraordinary academic achievement shall be awarded, in addition to the award in subsection (a) of this section, an amount per year which when combined with the award in subsection (a) of this section equals the lesser of:

(1) Ten thousand dollars ($10,000); or

(2) Tuition, room and board, and mandatory fees charged for a regular full-time course load in academic year 2000-2001 by the approved institution in which the recipient is enrolled.



§ 6-82-313 - Termination of scholarship.

The scholarship will be terminated if a student does not complete a baccalaureate degree program within five (5) years from initial college entrance.



§ 6-82-314 - Withdrawal from school -- Refund.

If a recipient of an Arkansas Governor's Scholarship or Arkansas Governor's Distinguished Scholarship withdraws from an approved private or public institution and under the policy of that institution the student is entitled to a refund of any tuition, fees, or other charges, the institution shall pay the refund to which the student may be entitled to the Department of Higher Education to the extent of any amount the department has paid to the student for that academic year.






Subchapter 4 - -- Arkansas High Technology Scholarship Program

§ 6-82-401 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Academic ability" means the intellectual standing of a student. In determining superior academic ability, the Department of Career Education shall examine the student's high school records, competitive examination scores, and demonstrated leadership capabilities;

(2) "Approved high technology program" means a course of instruction in a highly technical field offered by any postsecondary educational institution which is approved by the department;

(3) "Approved institution" means all postsecondary educational institutions offering high technology programs which are approved by the department;

(4) "Department" means the Department of Career Education;

(5) "Full-time student" means a resident of Arkansas who is in attendance at an approved institution and who is enrolled for at least twelve (12) semester hours or such other reasonable academic equivalent as defined by the department; and

(6) "Scholarship" means an award to an eligible student for enrollment in an approved institution in the State of Arkansas.



§ 6-82-402 - Creation and establishment.

There is created and established a program which shall be cited as the "Arkansas High Technology Scholarship Program".



§ 6-82-403 - Administration -- Authority of division.

The Department of Workforce Education shall administer this subchapter and shall have the following authority and responsibility with respect thereto:

(1) To prepare application forms or such other forms as the department shall deem necessary to properly administer and carry out the purposes of this subchapter;

(2) To establish and consult as necessary with an advisory committee representing the public and private sectors of postsecondary education and secondary schools in determining guidelines and regulations for the administration of this program;

(3) To select recipients of scholarships awarded pursuant to the provisions of this subchapter;

(4) To establish the procedures for payment of scholarships to recipients; and

(5) To set a termination date for acceptance of applications.



§ 6-82-404 - Eligibility and preferences.

(a) The scholarships shall be awarded to those students who demonstrate the highest capability for successful high technology study.

(b) A student is eligible for this scholarship if the individual:

(1) Has met the admission requirements and is accepted for enrollment as a full-time student in an approved institution;

(2) Has been a bona fide resident of the state prior to graduation from high school;

(3) Is a citizen of the United States or a permanent resident alien;

(4) Satisfactorily meets the qualifications of superior academic ability as established by the Department of Workforce Education.

(c) The scholarship shall be weighed on the factors of achievement, ability, and demonstrated leadership capabilities.

(d) Preference will be given to a student who uses his or her award in the same year that graduation from high school occurs.



§ 6-82-405 - Applicant's responsibilities.

Each applicant shall, in accordance with the provisions of this subchapter and the rules and regulations of the Department of Workforce Education:

(1) Complete and file with the department the appropriate application for the scholarship and such other information and data as may be requested by the department in determining the eligibility of the student;

(2) Furnish to the department information regarding any change in status of the student or any other information that might have a direct bearing on the eligibility of the applicant; and

(3) Provide the department with verification that the scholarship was used in accordance with the purposes of this subchapter.



§ 6-82-406 - Award of scholarship.

A scholarship shall be awarded to the student in a manner to be determined by the Department of Workforce Education.



§ 6-82-407 - Number of scholarships.

The number of scholarship awards to eligible students shall be twenty (20).



§ 6-82-408 - Amount of scholarships.

A scholarship shall be awarded in the amount of five hundred dollars ($500).



§ 6-82-409 - Term, allocation, and renewal.

(a) A scholarship may be awarded annually for a period not to exceed an academic year.

(b) (1) A scholarship shall correspond to academic terms, semesters, quarters, or equivalent time periods at the eligible institutions.

(2) In no instance may the entire amount of a grant for an educational year be paid to or on behalf of such student in advance.

(c) A scholarship shall be awarded for one (1) academic year and renewed annually for up to three (3) additional academic years if the student maintains not less than a 3.0 grade point average on a 4.0 scholastic grading scale, or an equivalent academic standing, and meets other criteria as established by the Department of Workforce Education.



§ 6-82-410 - Withdrawal from school -- Refund.

If a recipient of a scholarship withdraws from an approved institution and under the policy of that institution the student is entitled to a refund of any tuition, fees, or other charges, the institution shall pay the refund to which the student may be entitled to the Department of Workforce Education, to the extent of any amount the department has paid to the student for that academic year.






Subchapter 5 - -- Children of Law Enforcement Officers, Etc.

§ 6-82-501 - Definitions.

As used in this subchapter:

(1) "Child" or "children" means any natural child, adopted child, or stepchild who is eligible under § 6-82-504;

(2) "Department of Community Correction employee" means any employee of the Department of Community Correction who suffers fatal injuries or wounds or becomes permanently and totally disabled as a result of injuries or wounds that occurred through contact with parolees, probationers, or center residents;

(3) "Emergency medical technician" means emergency medical technician as defined in § 20-13-202;

(4) "Fire fighter" means any fire fighter employed on a full-time or volunteer duty status while actually engaged in the performance of his or her duties;

(5) "Law enforcement officer" means a:

(A) Constable, which includes all duly elected constables of any beat of any county within the state while actually engaged in the performance of their duties concerning the criminal laws of the county and state;

(B) Game warden, which includes all appointed game wardens employed by the State of Arkansas on a full-time duty status while actually engaged in their duties concerning the game laws of this state;

(C) Municipal and college or university police officer, which includes all law enforcement officers of any municipality, college, or university who are regular duty personnel on full-time status and does not include auxiliary officers or those serving on a temporary or part-time status;

(D) Sheriff or deputy sheriff, which includes all law enforcement officers of full-time status on a regular basis serving the sheriff's department of any county but does not include deputy sheriffs who are engaged in administrative or civil duty or deputy sheriffs serving in a temporary capacity or part-time basis; and

(E) State highway patrolman, which includes any law enforcement officer, regardless of department or bureau, of the Department of Arkansas State Police;

(6) "State correction employee" means any employee of the Department of Correction or the Corrections School System who becomes subject to injury through contact with inmates or parolees of the department;

(7) "State forestry employee" means an employee of the Arkansas Forestry Commission who is actively engaged in his or her duties of fighting forest fires;

(8) "State highway employee" means any employee of the Arkansas State Highway and Transportation Department who actively engages in highway maintenance, construction, or traffic operations on the roadways and bridges of the state highway system while the roadways and bridges are open for use by the traveling public;

(9) "State parks employee" means any employee of the State Parks Division of the Department of Parks and Tourism who is a commissioned law enforcement officer or emergency response employee while actively engaged in the performance of his or her duties; and

(10) "Teacher" means any person employed by a public school for the purpose of giving instruction and whose employment requires state certification.



§ 6-82-502 - Rules and regulations.

The Arkansas Higher Education Coordinating Board is directed and empowered to promulgate rules and regulations as necessary to administer benefits awarded under this subchapter by the Arkansas State Claims Commission.



§ 6-82-503 - Entitlement.

(a) If any Arkansas law enforcement officer, full-time or volunteer fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee suffers fatal injuries or wounds or becomes permanently and totally disabled as a result of injuries or wounds that occurred in the performance of a hazardous duty within the scope of his or her employment or that occurred en route to or returning from a location where a hazardous situation existed, his or her children and spouse shall be entitled to a total of eight (8) semesters, or the equivalent thereof, of scholarship awards without cost, exclusive of books, food, school supplies, materials, and dues or fees for extracurricular activities, at any state-supported college, university, or technical institute of his or her choice within this state. Up to four (4) semesters, or the equivalent thereof, may be taken at a technical institute.

(b) Scholarship benefits shall not accrue under this subchapter to any person if the wounds or injuries suffered by any law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee are self-inflicted or if the death is self-induced.

(c) Unless § 6-82-504(e) is applicable, the Arkansas State Claims Commission shall award any scholarship benefit provided by this subchapter at the same time that any death benefit or total and permanent disability benefit is awarded by the commission under the provisions of § 21-5-701 et seq.



§ 6-82-504 - Awards to children.

(a) In order for a natural child to be eligible to receive a scholarship benefit:

(1) The child must have been born prior to the date of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee; or

(2) The law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee or the spouse of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee must have been pregnant with the child at the time of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee.

(b) In order for an adopted child to be eligible to receive a scholarship benefit:

(1) The child must have been adopted prior to the date of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee; or

(2) The child's adoption process must have begun prior to the date of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee.

(c) In order for a stepchild under the age of nineteen (19) to be eligible to receive a scholarship benefit:

(1) The stepchild must have been listed as a dependent on the federal and state income tax returns of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee in each of the five (5) income years immediately prior to the date of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee; and

(2) The stepchild must have received more than one-half (1/2) of his or her financial support from the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee in each of the five (5) income years immediately prior to the date of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee.

(d) In order for a stepchild nineteen (19) years of age or older to be eligible to receive a scholarship benefit:

(1) The stepchild must have been listed as a dependent on the federal and state income tax returns of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee in each of five (5) income years during the eight (8) years immediately prior to the date of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, teacher, state parks employee, or state forestry employee; and

(2) The stepchild must have received more than one-half (1/2) of his or her financial support from the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee in each of five (5) income years during the eight (8) years immediately prior to the date of the death or total and permanent disability of the law enforcement officer, fire fighter, emergency medical technician, state highway employee, state correction employee, Department of Community Correction employee, state parks employee, teacher, or state forestry employee.

(e) If the covered public employee or his or her heirs did not file for the available death or disability benefit, but were otherwise eligible to receive, within the time frame provided in § 21-5-703, then the covered public employee's child or children who would have otherwise been eligible to receive the provided educational scholarship benefit under this section may individually file prior to their twenty-first birthdays a claim to receive the provided educational scholarship benefit.



§ 6-82-505 - Limits for scholarship.

(a) No child will be entitled to receive benefits under this subchapter during any semester or quarter when the child has reached the age of twenty-three (23) years on or before the first day of the semester or quarter.

(b) No spouse will be eligible for the education benefit if he or she remarries. The benefit will cease at the end of the semester at which the spouse is currently enrolled at the time of the marriage.



§ 6-82-506 - Written application for benefits.

Any person claiming benefits awarded by the Arkansas State Claims Commission under the provisions of this subchapter shall make written application with the Department of Higher Education on forms provided by the department.



§ 6-82-507 - Renewal of scholarship.

To retain eligibility for a scholarship benefit under this subchapter, a recipient shall:

(1) Maintain a minimum of a 2.0 grade point average on a 4.0 scholastic grading scale; and

(2) Meet any other continuing eligibility criteria established by the Department of Higher Education.






Subchapter 6 - -- Children of Veterans, Prisoners of War, Etc.

§ 6-82-601 - Tuition waiver for dependents of certain veterans.

(a) As used in this section:

(1) "Dependent" means a spouse or any child born or conceived by, legally adopted by, or under the legal guardianship of a prisoner of war or person declared to be missing in action or killed in action or killed on ordnance delivery, or disabled veteran. The dependent child or spouse of a prisoner of war, veteran missing in action, or killed in action or killed on ordnance delivery, or disabled veteran must be a current resident of Arkansas. Stepchildren of the veteran are not eligible unless they have been legally adopted by the veteran or the veteran has been appointed as the legal guardian of the stepchild. A dependent child must meet the definition of dependent child as established by the U.S. Federal Department of Education;

(2) "Disabled veteran" means a person who has been awarded special monthly compensation by the federal Department of Veterans Affairs for service-connected, one hundred percent (100%) total and permanent disability;

(3) "Ordnance delivery" means the piloting of or flying in an experimental or test aircraft while determining its fitness or ability to perform its military function or mission; and

(4) "Prisoner of war", "person missing in action", "person killed in action", "person killed on ordnance delivery", and "disabled veteran" means any person who was a resident of the State of Arkansas at the time that person entered the service of the United States armed forces or whose official residence is within the State of Arkansas and who, while serving in the armed forces, has been declared to be a prisoner of war, a person missing in action, or a person killed in action as established by the Secretary of Defense of the United States after January 1, 1960, or a person killed on ordnance delivery, or has been declared by the federal Department of Veterans Affairs to be one hundred percent (100%) totally and permanently disabled as a result of service-connected injuries or service-connected medical conditions. It is not necessary for the purposes of these definitions that capture or death occur during a declared war or as a result of hostile actions. A death as result of injuries received while serving in the armed forces is only covered by this statute if the death occurred while on active duty.

(b) Each applicant must apply for the Dependents' Educational Assistance Program (DEA) Chapter 35 of Title 38 of the U.S. Code with the federal Department of Veterans' Affairs. The applicant must provide the Arkansas Department of Higher Education with proof of acceptance of DEA or non-eligibility into DEA upon application to this program.

(c) The Arkansas Higher Education Coordinating Board and the State Board of Education are directed, authorized, and empowered to promulgate and adopt such rules and regulations as are necessary to implement the provisions of this section.

(d) (1) Except as provided under subdivision (d)(2) of this section, a dependent of a disabled veteran, a prisoner of war, or a person declared to be missing in action or killed in action, or a person killed on ordnance delivery as defined by the provisions of this section, upon his or her being accepted for enrollment into any state-supported institution of higher education in the State of Arkansas, shall be allowed to obtain a bachelor's degree for so long as he or she is eligible with state assistance for tuition, fees, or other charges as provided under this subsection (d).

(2) (A) The state assistance under this section is limited to the tuition, fees, or other charges that exceed the amount of monetary benefits that the dependent is eligible to receive from the Dependents' Educational Assistance Program during the months included in each semester in which the dependent is enrolled.

(B) If the dependent is not eligible for monetary benefits from the Dependents' Educational Assistance Program but is eligible for the benefits under this section, the dependent shall be allowed to obtain a bachelor's degree free of tuition, fees, or other charges from the state-supported institution of higher education.

(e) Once a person qualifies as a dependent under the terms and provisions of this section, there shall be no situation such as the return of the parent or the reported death of the parent that will remove the dependent from the provisions or benefits of this section.

(f) An eligible recipient shall receive a scholarship for one (1) academic year, renewable for up to three (3) additional academic years if the recipient meets continuing eligibility criteria established by the Department of Higher Education.

(g) Any person receiving this scholarship as of June 30, 2007, will be grandfathered into the program under the law as stated prior to July 1, 2007.

(h) In compliance with the Arkansas Department of Higher Education's scholarship stacking policy, no student's total financial aid package, which can include multiple scholarships, can exceed the recognized cost of attendance at a higher education institution.






Subchapter 7 - -- Arkansas Literacy Corps



Subchapter 8 - -- Arkansas National Guard Scholarship Program



Subchapter 9 - -- Arkansas Opportunity Scholarship Act



Subchapter 10 - -- Arkansas Academic Challenge Scholarship Program



Subchapter 11 - -- Second Effort Scholarship Program

§ 6-82-1101 - Creation -- Purpose.

The General Assembly hereby recognizes the importance to Arkansas of the General Educational Development Program for Arkansans desiring to complete the high school degree and go on to postsecondary education. Arkansas students who complete the General Educational Development Program and pass the General Educational Development Test are commended for their initiative and persistence. Those who succeed in this endeavor should also be encouraged to enroll in a postsecondary education program. To that end, there is hereby established the Second Effort Scholarship Program to reward the top ten (10) scorers each year on the General Educational Development Test with a scholarship to an Arkansas postsecondary school or college.



§ 6-82-1102 - Definitions.

For purposes of this subchapter, the following terms shall be defined as indicated:

(1) "Approved institution" means any public or private school or college or any public postsecondary vocational and technical school located in Arkansas which awards postsecondary certificates, degrees, or diplomas. Further, such institution shall not discriminate against applicants, students, or employees on the basis of race, color, religion, sex, age, disability, or national origin, consistent with the provisions of applicable state and federal law;

(2) "Undergraduate student" means a resident of Arkansas who attends a postsecondary school or college and is enrolled for at least three (3) credit hours per semester or the equivalent, as defined by the Department of Higher Education, in a program of study which leads to a postsecondary certificate, degree, or diploma;

(3) "Eligible student" means any student who meets the criteria set out in this subchapter and is deemed to be eligible by rules and regulations authorized by this subchapter and promulgated by the Department of Higher Education;

(4) (A) "Tuition" means charges levied for attendance at an eligible institution.

(B) For purposes of this subchapter, tuition charges shall not include any fees charged or used for student activities, including any student athletic fee.



§ 6-82-1103 - Eligibility -- Number of scholarships.

(a) Eligibility for the Second Effort Scholarship Program shall be based on the criteria set forth in this section as well as program rules and regulations adopted pursuant to this subchapter by the Department of Higher Education.

(b) A student shall be eligible for an award from this program if he or she meets all of these criteria:

(1) The recipient shall be at least eighteen (18) years of age or a former member of a high school class which has graduated;

(2) The recipient shall have been a resident of the State of Arkansas for at least twelve (12) months prior to successful completion of the General Educational Development Test;

(3) The recipient must be a citizen of the United States or be a permanent resident alien;

(4) The recipient must be accepted for admission at an approved postsecondary school or college as a freshman, as defined by the Department of Higher Education, and must enroll in an approved institution within eighteen (18) months following passage of the General Educational Development Test;

(5) The recipient must have passed the General Educational Development Test in the calendar year prior to application for the scholarship; and

(6) (A) The recipient must have scored in the top ten (10) of all Arkansans who took the General Educational Development Test in the calendar year prior to application for the scholarship, beginning with test-takers in 1991, as certified to the Department of Higher Education by the Adult Education Section of the Department of Workforce Education.

(B) Provided, however, that the Department of Higher Education is authorized to award a General Educational Development scholarship to an otherwise eligible student who scored in the top twenty-five (25) on the previous calendar year's General Educational Development Test if all test-takers scoring above the applicant on the General Educational Development Test:

(i) Have either received a scholarship;

(ii) Have not applied by the application deadline; or

(iii) Are otherwise ineligible to receive a scholarship.

(c) In no case, however, shall the Department of Higher Education award more than ten (10) scholarships per year.



§ 6-82-1104 - Amount and duration of scholarship -- Funding.

(a) Each recipient shall receive a scholarship for one (1) academic year or its equivalent for part-time students, as defined by the Department of Higher Education. The scholarship shall be renewable for up to three (3) academic years, or their equivalent for part-time students, if the recipient meets continuing eligibility criteria established by the department.

(b) (1) The amount of the annual scholarship shall be the lesser of one thousand dollars ($1,000) or the annual tuition charged by the approved institution in which the recipient is enrolled.

(2) For part-time students who are recipients, the amount of the annual scholarship shall be prorated on the basis of the number of credit hours enrolled each term such that the recipient receives the maximum equivalent of two hundred fifty dollars ($250) per three (3) credit hours each term up to a maximum of one thousand dollars ($1,000).

(3) Tuition shall mean the charges defined in § 6-82-1102(4).

(c) Scholarships shall be awarded to eligible recipients contingent on the appropriation of funds for this purpose to the department.



§ 6-82-1105 - Rules and regulations -- Review -- Certified list.

(a) The Department of Higher Education is authorized by this subchapter to develop and promulgate rules and regulations for the administration of this program, consistent with the purposes and requirements of this subchapter.

(b) The rules and regulations shall include:

(1) Student eligibility criteria based on the provisions of this subchapter;

(2) The method for selecting scholarship recipients;

(3) Rules for determining continuing eligibility;

(4) Procedures for making payment to recipients; and

(5) Such other administrative procedures which may be necessary for the implementation and operation of the program.

(c) The Director of the Department of Higher Education is authorized to review and evaluate the operation of the program to ensure that the program's operation meets the intent of this legislation.

(d) Beginning in 1992, the Adult Education Section of the Department of Workforce Education is directed to provide to the Department of Higher Education by February 1 each year a certified list of the twenty-five (25) top scorers on the General Educational Development Test administered in the previous calendar year.






Subchapter 12 - -- Law Enforcement Officers

§ 6-82-1201 - Purpose.

It is the purpose of this subchapter to establish the Arkansas Police Corps Planning Commission for the purpose of undertaking the necessary planning and other actions required to enable Arkansas to participate in the federal police corps program.



§ 6-82-1202 - Arkansas Police Corps Planning Commission.

(a) There is hereby established the Arkansas Police Corps Planning Commission.

(b) The commission shall be appointed by the Governor and shall have eleven (11) members:

(1) The Director of the Department of Higher Education;

(2) The Director of the Department of Arkansas State Police;

(3) The Director of the Arkansas Law Enforcement Training Academy;

(4) A representative of the Arkansas Municipal Police Association;

(5) A representative of the Arkansas Sheriffs Association;

(6) A representative of the Arkansas Police Chiefs Association;

(7) Two (2) faculty members or administrators from institutions of higher education with accredited criminal justice programs;

(8) Two (2) higher education financial aid administrators; and

(9) One (1) active certified law enforcement officer.

(c) (1) The Director of the Criminal Justice Institute or the director's designee shall serve as an ex officio member and as chair of the commission.

(2) The commission shall meet at the call of the chair.

(d) Should the federal government create a national police corps program, the commission shall be the entity designated to administer the state's participation in the federal program.



§ 6-82-1204 - Administration.

(a) The Arkansas Police Corps Planning Commission is hereby designated as the state agency responsible for implementing any federal law enforcement scholarship program which may be established.

(b) The commission shall have authority to promulgate rules and regulations necessary for the administration and operation of any such program in the State of Arkansas.



§ 6-82-1205 - Purpose.

The purpose of this section and § 6-82-1206 is to establish the lead agency and its authority over the Arkansas Police Corps Program, a federally funded scholarship program designed to employ college-educated police officers in local and state law enforcement agencies and to foster the development and growth of community policing efforts throughout Arkansas.



§ 6-82-1206 - Administration of the Arkansas Police Corps Program.

(a) The Department of Criminal Justice at the University of Arkansas at Little Rock is designated as the state lead agency responsible for implementing any federal scholarships or training programs that fall under the umbrella of the Police Corps Act, Title XX, Subtitle A of the Violent Crime Control and Law Enforcement Act of 1994, 42 U.S.C. § 14091-14102.

(b) The department may promulgate rules and regulations necessary for the administration and operation of any such programs in the State of Arkansas, including the creation of the Police Corps Advisory Group, which shall:

(1) Serve as the body to review policies imposed by the federal government and the rules and regulations developed by the department for the Arkansas Police Corps Program;

(2) Serve as the selection committee for program participants;

(3) Serve as the body to establish eligibility requirements for the program, within the parameters set by the federal government;

(4) Serve as the body to establish the participant removal procedures for the program;

(5) Serve as the appeals committee for the program, should a training participant be removed for any reason; and

(6) Perform all other duties as needed.

(c) The chair of the department, who serves as the Director of the Arkansas Police Corps Program, or the director's designee shall serve as an ex officio member and as chair of the advisory group.

(d) Neither the director nor the director's designee shall sit on any appeals panel in cases involving removal of participants from the program.

(e) The advisory group shall meet at the call of the chair.






Subchapter 13 - -- Delta Region Scholarship Program



Subchapter 14 - -- Honors College Scholarship Program



Subchapter 15 - -- Arkansas Geographical Critical Needs Minority Teacher Scholarship Program

§ 6-82-1501 - Title.

This subchapter shall be known and may be cited as the "Arkansas Geographical Critical Needs Minority Teacher Scholarship Program Act of 2001".



§ 6-82-1502 - Program established -- Purpose.

(a) There is established the Critical Needs Minority Teacher Scholarship Program.

(b) The purpose of the program is to attract qualified minority teachers to the Delta and those geographical areas of the state where there exists a critical shortage of teachers by awarding scholarships to minorities declaring an intention to serve in the teaching field who actually render service to this state while possessing an appropriate teaching license.



§ 6-82-1503 - Eligibility for scholarship -- Amount.

(a) (1) The term "minority" when used in this subchapter shall refer to Black Americans, Hispanic Americans, Asian Americans, and Native Americans.

(2) The Native American group includes all persons having origins in any of the original peoples of North America and who maintain cultural identification through tribal affiliation or community recognition.

(b) Any individual who is a minority and who is enrolled in or accepted for enrollment at a baccalaureate degree-granting institution of higher learning whose teacher education program is approved by the State Board of Education or at an accredited state-supported community college in the State of Arkansas who expresses in writing an intention to teach in a geographical area of the state in which there exists a critical shortage of teachers, as designated by the board, shall be eligible for a financial Critical Needs Minority Teacher Scholarship to be applied toward the costs of the individual's college education, if:

(1) The applicant has a grade point average of 2.5 on a 4.0 scale in high school if the applicant graduated within the five (5) preceding years; and

(2) The applicant scored nineteen (19) or above on the American College Test composite or the equivalent as defined by the University of Arkansas at Pine Bluff.

(c) (1) The university is authorized to develop selection criteria through program rules and regulations which combine an applicant's American College Test or equivalent score and grade point average in the core curriculum into a selection index.

(2) Notwithstanding the provisions of subdivisions (b)(1) and (b)(2) of this section, this selection index shall be employed as an alternative selection process for applicants who achieve a grade point average below 2.5 on a 4.0 scale or for applicants who have an American College Test composite or equivalent score greater than nineteen (19).

(d) (1) The annual amount of the scholarship shall be one thousand five hundred dollars ($1,500) per year.

(2) Awards made to nonresidents of the state shall not include any amount assessed by the college or university for out-of-state tuition.

(e) (1) Awards granted under the program shall be available to both full-time and part-time students.

(2) Students enrolling on a full-time basis may receive a maximum of four (4) annual awards.

(3) The maximum number of awards that may be made to students attending school on a part-time basis and the maximum time period for part-time students to complete the number of academic hours necessary to obtain a baccalaureate degree in education shall be established by rules and regulations jointly promulgated by the university and the Department of Higher Education.

(f) Scholarships shall not be based upon an applicant's eligibility for financial aid.



§ 6-82-1504 - Service requirement for scholarship recipients.

(a) Except in those cases where employment positions may not be available upon completion of licensure requirements, at the beginning of the first school year in which a recipient of a Critical Needs Minority Teacher Scholarship is eligible for employment as a licensed teacher, that person shall begin to render service as a licensed teacher in a public school district in a geographical area of the state where there is a critical shortage of teachers or in the Delta, as designated by the Department of Education.

(b) (1) Any person who received four (4) annual awards, or the equivalent of four (4) annual awards, shall render two (2) years' service as a licensed teacher.

(2) Any person who received fewer than four (4) annual awards, or the equivalent of four (4) annual awards, shall render one (1) school semester of service as a licensed teacher for each year that the person received a full-time student scholarship or for the number of academic hours equivalent to one (1) school year, as determined by the university, for which a part-time student received a scholarship.

(c) Students receiving a scholarship shall execute a note made payable to the university for an amount equal to the scholarship award each semester that shall bear interest at a rate to be determined by the Department of Higher Education beginning September 1 after completion of the program or immediately after termination of the scholarship loan, whichever is earlier.

(d) (1) Any person failing to complete a program of study which will enable the person to become a licensed teacher shall begin repaying the note according to the note's terms for the sum of all scholarship awards made to that person less the corresponding amount of any awards for which service has been rendered.

(2) Any person failing to complete his or her teaching obligation, as required under subsection (b) of this section, shall begin repaying the note according to the note's terms for the sum of all scholarship awards made to that person less the corresponding amount of any awards for which service has been rendered, except in the case of a deferral of debt for cause approved by the State Board of Education if there is no employment position immediately available upon a teacher's completion of licensure requirements.

(3) After the period of the deferral, the person shall begin or resume teaching duties as required under this section or shall become liable on the note under this section.

(4) If a claim for payment under subsection (c) is placed in the hands of an attorney for collection, the obligor shall be liable for an additional amount equal to a reasonable attorney's fee.

(e) The obligations made by the recipient of a scholarship award shall not be voidable by reason of the age of the student at the time of receiving the scholarship.



§ 6-82-1505 - Rules and regulations -- Administration -- Report.

(a) The University of Arkansas at Pine Bluff and the Department of Higher Education shall jointly promulgate rules and regulations necessary for the proper administration of the Critical Needs Minority Teacher Scholarship Program.

(b) The university shall be the administering agency of the program.

(c) If sufficient funds are not available to fully fund scholarship awards to all eligible students, the university shall make the awards to first-time students on a first-come, first-served basis. However, priority consideration shall be given to persons previously receiving awards under the program.

(d) All funds received by the university from the repayment of scholarship awards by program participants shall be deposited in the fund that provides funding for the program.

(e) (1) The university shall make an annual report to the General Assembly.

(2) Each report shall contain a complete enumeration of the:

(A) Program's activities;

(B) Scholarships granted;

(C) Names of persons to whom granted;

(D) Institutions attended by those receiving the scholarships; and

(E) Teaching location of applicants who have received their education and become licensed teachers within this state as a result of the scholarships.

(3) The university shall make a full report and account of receipts and expenditures for salaries and expenses incurred under this section.

(4) Upon its records and any published reports, the university shall distinguish among those recipients who:

(A) Have paid their financial obligations in full;

(B) Have breached their contracts but with the university's permission; and

(C) Have breached their contracts and remain financially indebted to the state.

(f) The requirements of this subchapter are contingent on the funding available for the program.

(g) The university is authorized to determine the necessary procedures for the awarding of forgivable loans should the number of eligible applicants and recipients exceed the funds available, so long as the procedures are consistent with subsection (c) of this section.



§ 6-82-1506 - Committee.

(a) There is established a committee to be known as the Critical Needs Minority Teacher Scholarship Program Committee.

(b) The committee shall consist of five (5) members to be appointed by the Chancellor of the University of Arkansas at Pine Bluff.

(c) The appointed committee members shall be:

(1) Individuals who have demonstrated a commitment to education; and

(2) Residents of the State of Arkansas at the time of appointment and throughout their term.

(d) The members shall be appointed for terms of two (2) years.

(e) (1) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled by appointment of the chancellor.

(2) The new appointee shall serve for the remainder of the unexpired term.

(f) The chancellor shall designate one (1) of the members to serve as chairperson.

(g) (1) The committee shall meet at times and places the chairperson deems necessary, but no meetings shall be held outside of the State of Arkansas.

(2) Three (3) of the members of the committee shall constitute a quorum for the purpose of transacting business.

(3) All action of the committee shall be by approval of a quorum.

(h) The committee shall:

(1) Select the recipients of the Arkansas Teaching Fellows forgivable loans; and

(2) Perform other duties or functions regarding the Critical Needs Minority Teacher Scholarship Program as may be requested by the chancellor.

(i) (1) The university shall provide staff and office space to the committee.

(2) (A) Members of the committee shall serve without pay.

(B) Members of the committee may receive expense reimbursement in accordance with § 25-16-902, to be paid with funds appropriated for administration of the program to the extent money is available.






Subchapter 16 - -- Arkansas Workforce Improvement Grant Program

§ 6-82-1601 - Legislative findings and intent -- Purpose of subchapter.

(a) (1) The General Assembly, giving due consideration to the historical and continuing interest of the people of Arkansas in encouraging able and deserving students to realize their aspirations for postsecondary education, finds and declares that postsecondary education for residents of this state who desire an education and are properly qualified therefor is important to the welfare and security of this state and nation and consequently is an important public service.

(2) The General Assembly finds and declares that the state can achieve its full economic and social potential only if every individual has the opportunity to contribute to the full extent of his or her capabilities and only when financial barriers to his or her economic, social, and educational goals are removed.

(b) (1) The General Assembly recognizes the importance that Arkansans of all ages continue to pursue educational opportunities.

(2) Arkansans who desire to pursue educational enrichment and to improve present skills but who may be unable to attend postsecondary educational institutions in the traditional manner are commended for their initiative and persistence.

(c) It is the intent of this legislation to provide financial support to adult students who are unlikely to receive meaningful financial aid from traditional state or federal financial aid programs and to enhance the education of the current work force in Arkansas.



§ 6-82-1602 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Approved institution" means a public-supported or private, non profit postsecondary institution with its primary headquarters located in Arkansas that is eligible to receive Title IV federal student aid funds or any nursing school with its primary headquarters located in Arkansas that is eligible to participate in Title IV federal student aid programs;

(2) "Arkansas Workforce Improvement Grant" means the amount of money paid by the State of Arkansas to a qualified applicant under this subchapter;

(3) "Credit certificate" means certificate programs that are taken for credit;

(4) "Department" means the Department of Higher Education;

(5) "Eligible student" means any student who meets the criteria set out in this subchapter and who is eligible by rules and regulations authorized by this subchapter and promulgated by the Arkansas Higher Education Coordinating Board;

(6) (A) "Financial need" means the difference between the student's financial resources available as determined by the department and the student's total educational expenses, including tuition, mandatory fees, and board and room while attending an approved private or public institution of postsecondary education.

(B) In determining need, the department shall employ a formula of or a formula similar to a nationally recognized comprehensive mechanism for determining need;

(7) "Full-time student" means an individual resident of Arkansas as defined by the department who:

(A) Is a student at an approved private or public institution in a course of study leading to an associate's or bachelor's degree or completion of an occupational training program; and

(B) Is enrolled in at least twelve (12) semester hours or some other reasonable academic equivalent as defined by the department;

(8) "Program" means the Arkansas Workforce Improvement Grant Program;

(9) "Qualified student" means a student who meets eligibility criteria and financial need as determined by the department and who has demonstrated that a Workforce Improvement Grant is warranted; and

(10) "Tuition" means charges levied for attendance at an approved institution, including mandatory fees.



§ 6-82-1603 - Program established.

There is established the Arkansas Workforce Improvement Grant Program to provide grants to residents of the State of Arkansas who:

(1) Are admitted to and in attendance as students at approved private or public institutions of postsecondary education in this state; and

(2) Establish academic ability and financial need as provided in this subchapter.



§ 6-82-1604 - Administration -- Authority of Department of Higher Education.

The Department of Higher Education shall administer the Arkansas Workforce Improvement Grant Program provided for in this subchapter and in so doing shall have the following authority and responsibility with respect to the program:

(1) To consider all applications for an Arkansas Workforce Improvement Grant;

(2) To prepare application forms and other forms as it shall deem necessary to properly administer and carry out the purposes of this subchapter and to furnish the forms to persons desiring to make application for a grant;

(3) (A) To determine the necessary procedures for the awarding of grants should the number of eligible applicants exceed funds available, giving priority to those students who exhibit financial need and who meet academic eligibility requirements.

(B) To identify those students who exhibit financial need, the department shall utilize the family contribution method or another acceptable approved methodology;

(4) To determine a termination date for the acceptance of applications;

(5) To require applicants to file such additional information with the department as it may deem necessary and appropriate to carry out the purposes of this subchapter and to prevent fraud or misrepresentation or misleading representation by applicants;

(6) To disburse grants to qualified students;

(7) To adopt rules and regulations as the department deems necessary or appropriate to carry out the purposes of this subchapter;

(8) To cooperate with and receive the cooperation of the approved private and public institutions of postsecondary education in the state and their governing bodies in the administration of the program;

(9) To establish and consult as necessary an advisory committee representing the private and public sectors of postsecondary education in determining guidelines and regulations for administration of the program, including, but not limited to, rules determining academic ability, financial need, and residency;

(10) To employ or engage such professional, administrative, clerical, and other employees as may be necessary to assist the department in the performance of its duties and responsibilities; and

(11) To provide fair and equitable treatment to all approved institutions and students.



§ 6-82-1605 - Eligibility.

A qualified student shall be eligible for an initial or renewed state Arkansas Workforce Improvement Grant only if the student:

(1) Is a citizen of the United States or a permanent resident alien;

(2) Is a resident of the State of Arkansas as determined by the Department of Higher Education for at least six (6) months immediately preceding the date on which the student applies;

(3) Is accepted for admission at an approved institution of postsecondary education of his or her choice to pursue a baccalaureate degree, an associate degree, or a credit certificate;

(4) Is enrolled in no fewer than three (3) credit hours or the equivalent as of the eleventh day of class at an approved institution that the department has determined to be eligible to participate in the Arkansas Workforce Improvement Grant Program;

(5) (A) As an initial first-year student, meets satisfactory academic progress standards required to receive other financial aid at the institution to be attended as determined by the rules and regulations of the department.

(B) After the initial first year, the student meets satisfactory academic progress standards of the institution attended;

(6) Has not earned a baccalaureate degree;

(7) Does not owe a refund on a Pell Grant, Supplemental Educational Opportunity Grant, or State Student Incentive Grant award or is not in default on a National Defense/Direct Student Loan, Perkins Loan, Stafford Loan, Supplemental Loan for Students, Parent Loan for Undergraduate Students, Income Contingent Loan, William D. Ford Federal Direct Loan, or Consolidated Loans Program;

(8) Has not borrowed, as determined by the institution to be attended, in excess of the annual loan limits under the Federal Family Educational Loan Program Systems, William D. Ford Federal Direct Loan Program, Income Contingent Loan Demonstration Program, Stafford Loan Program, Parent Loan for Undergraduate Students Program, or Supplemental Loan for Students Program in the same academic year for which the student has applied for assistance under the Arkansas Workforce Improvement Grant Program and has not borrowed in excess of the aggregate maximum loan limits under the Arkansas Workforce Improvement Grant Program;

(9) Is twenty-four (24) years of age or older on or before the first day of the semester or summer sessions in which the grant has been awarded; and

(10) (A) Graduated from high school or passed the General Educational Development Test.

(B) Meets the ability-to-benefit criteria as defined by federal regulations in existence on January 1, 2003.



§ 6-82-1606 - Qualified student entitled to grant.

A qualified student who is enrolled or has been accepted for enrollment at an approved private or public institution and who meets other eligibility criteria shall be entitled to a Workforce Improvement Grant based on academic ability and financial need as determined by the Department of Higher Education.



§ 6-82-1607 - Duties of applicant for grant.

In accordance with the provisions of this subchapter and the rules and regulations of the Department of Higher Education adopted pursuant to this subchapter, each applicant shall:

(1) Complete and file with the department either directly or through a service recognized by the department the appropriate application for an Arkansas Workforce Improvement Grant and other information and data as may be requested by the department for its use and consideration in determining the eligibility of the applicant; and

(2) Promptly furnish to the department information regarding any other financial aid received, any change in the financial status of the applicant, and any other information that might have a direct bearing on the eligibility of the applicant for assistance under this subchapter.



§ 6-82-1608 - Amounts of grants.

(a) Each person awarded an Arkansas Workforce Improvement Grant shall receive the grant for one (1) academic year or its equivalent for part-time students as defined by the Department of Higher Education.

(b) The grant may be renewable for up to three (3) academic years or the equivalent for part-time students if the person applies and meets continuing eligibility criteria established by the department.

(c) (1) The amount of the annual grant for full-time students shall not exceed the lesser of two thousand dollars ($2,000) per academic year or the cost of tuition at the institution.

(2) The amount of the annual grant for part-time students shall be prorated on the basis of the number of credit hours enrolled each term not to exceed the lesser of two thousand dollars ($2,000) or the cost of tuition at the institution per academic year.

(3) The maximum total grant shall be eight thousand dollars ($8,000).

(4) The amount of any award under subdivisions (c)(1) or (2) of this section shall be reduced by the amount of any Pell Grant received by the student for the academic year.

(d) The enrollment hours shall be determined on the eleventh class day or the official department counting day.

(e) The department may promulgate rules and regulations to allow institutions to make emergency grants to students under the Arkansas Workforce Improvement Grant Program.



§ 6-82-1609 - Award made to student.

The Arkansas Workforce Improvement Grant is to be awarded directly to the student by an eligible postsecondary institution in the name of the student and in a manner to be determined by the Department of Higher Education.



§ 6-82-1610 - Withdrawal and refunds.

If a recipient of a Workforce Improvement Grant at any time withdraws from an approved private or public institution so that under the rules and regulations of that institution he or she is entitled to a refund of any tuition, fees, or other charges, the institution shall pay the refund to which the student may be entitled to the Department of Higher Education to the extent of any amount the department has paid to the student for that academic year.



§ 6-82-1612 - Arkansas Workforce Improvement Grant Advisory Committee.

(a) There is created the Arkansas Workforce Improvement Grant Advisory Committee.

(b) The committee shall consist of eight (8) members to be appointed by the Director of the Department of Higher Education as follows:

(1) Three (3) members who are representative of public or private two-year educational institutions;

(2) Three (3) members who are representative of public or private four-year educational institutions;

(3) The Executive Director of the Arkansas Association of Two-Year Colleges or his or her designee; and

(4) The President of the Arkansas Association of Student Financial Aid Administrators.

(c) (1) The committee members shall initially be appointed for staggered terms so that the terms of one (1) member from a two-year institution and one (1) member of a four-year institution expire each year for a period of three (3) years.

(2) Thereafter, each member shall be appointed to serve a term of three (3) years.

(d) Vacancies on the committee shall be filled by appointment of the director to serve out the remainder of the term of the vacated position.

(e) A member of the committee shall not be entitled to compensation for his or her services and shall not receive expense reimbursement except from the institution employing the member.

(f) The Department of Higher Education shall provide necessary staff to assist the committee with the range and diversity of its charge.

(g) (1) The committee shall hold its first meeting within thirty (30) days after its appointment to organize as necessary to carry out its purposes as prescribed by this subchapter.

(2) The director shall designate a person on the committee to call and preside at the first meeting.

(h) Four (4) of the members of the committee shall constitute a quorum for the transaction of business.

(i) The committee shall select by majority vote one (1) of its members to serve as chair and one (1) to serve as vice chair.

(j) (1) The committee shall meet as necessary to carry out the duties of the committee.

(2) Meetings may be called by the chair or as provided by the rules of the committee.

(k) The committee shall provide advice to the department concerning the development of rules and regulations for the operation and administration of the Arkansas Workforce Improvement Grant Program.



§ 6-82-1613 - Rules and regulations.

(a) (1) The Department of Higher Education shall promulgate rules and regulations for the administration of the Arkansas Workforce Improvement Grant Program by the institutions of higher education consistent with the purposes and requirements of this subchapter.

(2) The rules and regulations shall be reviewed by the Arkansas Workforce Improvement Grant Advisory Committee and approved by the Arkansas Higher Education Coordinating Board.

(b) The rules and regulations shall include:

(1) Student eligibility criteria based on the provisions of this subchapter;

(2) The method for selecting grant recipients;

(3) Rules for determining continuing eligibility;

(4) Procedures for making payment to recipients;

(5) Satisfactory academic standards; and

(6) Other administrative procedures that may be necessary for the implementation and operation of the program.

(c) The department shall file a report no later than December 1 of each year with the Legislative Council stating the total annual number of recipients in the program and the total annual amount of grants awarded.



§ 6-82-1614 - Funding.

(a) A Workforce Improvement Grant shall be awarded contingent on the appropriation and availability of funds for the Arkansas Workforce Improvement Grant Program.

(b) (1) The total funds available for the program shall be divided among all approved institutions.

(2) The funds shall be divided pro rata based on each approved institution's percentage of enrollment of undergraduate students over twenty-five (25) years of age earning credit for the previous academic year.

(3) Each institution shall be responsible for administering the program in accordance with rules and regulations as approved by the Arkansas Higher Education Coordinating Board.






Subchapter 17 - -- Higher Education Opportunities Grant Program

§ 6-82-1701 - Legislative intent.

(a) The General Assembly finds that tuition assistance to low-income students is a key contributor to college and workforce success.

(b) Tuition assistance will significantly enhance the ability of low income students to obtain college degrees and be productive citizens of Arkansas and correspondingly benefit the State of Arkansas as a whole.



§ 6-82-1702 - Definitions.

As used in this subchapter:

(1) (A) "Approved institution" means a public or private institution of higher education located in Arkansas that:

(i) Is accredited by the Higher Learning Commission of the North Central Association of Colleges and Schools; or

(ii) Certifies to the Department of Higher Education that its students are accepted for transfer at institutions accredited by the Higher Learning Commission of the North Central Association of Colleges and Schools.

(B) "Approved institution" does not include an institution of higher education that discriminates against applicants, students, or employees on the basis of race, color, religion, sex, age, handicap, or national origin consistent with the provisions of applicable state and federal law;

(2) "Eligible student" means a student who meets the criteria set out by this subchapter and is deemed to be eligible by rules authorized by this subchapter and promulgated by the Department of Higher Education;

(3) "Financial need" means the family income of program applicants as determined by the Department of Higher Education through evaluation of program applications and supporting documentation;

(4) "Full-time undergraduate student" means a resident of Arkansas who attends an approved institution of higher education and is enrolled in at least twelve (12) credit hours or the equivalent the first semester and fifteen (15) credit hours or the equivalent thereafter, as defined by rule of the Department of Higher Education, in a program of study that leads to or is creditable toward an associate degree or a baccalaureate degree;

(5) "High school graduate equivalent" means a student who passes the General Educational Development Test in Arkansas;

(6) "Part-time undergraduate student" means a resident of Arkansas who attends an approved institution of higher education and is enrolled in at least six (6) credit hours per semester or the equivalent but no more than twelve (12) credit hours or the equivalent the first semester and fifteen (15) credit hours or the equivalent thereafter, as defined by rule of the Department of Higher Education, in a program of study that leads to or is creditable towards an associate degree or a baccalaureate degree; and

(7) "Qualified certificate program" means a program that is:

(A) Offered by an approved institution of higher education;

(B) Shorter in duration than an associate degree for which credit hours are awarded that are creditable towards an associate degree; and

(C) Recognized by the United States Department of Education for financial aid purposes.



§ 6-82-1703 - Establishment.

The Higher Education Opportunities Grant Program is established to increase the opportunities of low-income students to pursue higher education opportunities.



§ 6-82-1704 - Eligibility.

(a) Eligibility for the Higher Education Opportunities Grant Program shall be based on criteria established by rule of the Department of Higher Education.

(b) The criteria established by the department shall include the following:

(1) An applicant shall be a citizen of the United States or a permanent resident alien;

(2) An applicant shall be a bona fide resident of the state as defined by the Department of Higher Education for a minimum of twelve (12) months immediately before the date on which the student applies;

(3) An applicant shall be accepted for admission in a qualified certificate program, associate degree program, or a baccalaureate program at an approved institution of higher education as a full-time or part-time student, as defined by the department;

(4) An applicant shall certify that he or she is drug-free and shall pledge in writing on the application form to refrain from the use or abuse of illegal substances; and

(5) (A) An applicant shall demonstrate financial need as determined by the department.

(B) In determining financial need, the following criteria shall be used:

(i) An applicant whose number in the household, as reported on the Free Application for Federal Student Aid, is one (1) shall have an average family adjusted gross income not exceeding twenty-five thousand dollars ($25,000) per year at the time of application to the program;

(ii) An applicant whose number in the household, as reported on the Free Application for Federal Student Aid, includes more than one (1) shall add an additional five thousand dollars ($5,000) per additional number in the household up to ten (10) additional household members, as reported on the Free Application for Federal Student Aid to the base income of twenty-five thousand dollars ($25,000); and

(iii) The department shall have the authority to adjust these financial need family income requirements on an annual basis, using the federal Consumer Price Index to make any necessary changes. Other financial need criteria necessary for the selection of recipients, including those defined as emancipated or independent by federal student aid regulations, shall be established through rules issued by the department.



§ 6-82-1705 - Recipients.

(a) Students who receive grants under this subchapter shall be known as Higher Education Opportunities Grant recipients.

(b) An eligible recipient shall receive a grant for one (1) academic year, renewable for up to a total cumulative award amount of four thousand dollars ($4,000) if the recipient meets continuing eligibility criteria established by rule of the Department of Higher Education.

(c) The amount of the annual grant awarded to each recipient shall be one thousand dollars ($1,000) for full-time students and five hundred dollars ($500) for part-time students.

(d) No student's total financial aid package, including multiple scholarships, shall exceed the recognized cost of attendance at an institution of higher education.

(e) Awards shall be applied only to a fall semester and a spring semester.



§ 6-82-1706 - Rules.

(a) The Department of Higher Education shall promulgate rules for the administration of the Higher Education Opportunities Grant Program consistent with the purposes and requirements of this subchapter.

(b) The rules shall include:

(1) Student eligibility criteria incorporating the requirements of this subchapter;

(2) A method for selecting grant recipients;

(3) A method for determining continuing eligibility;

(4) Procedures for making payment to recipients; and

(5) Other administrative procedures necessary for the implementation and operation of the program.



§ 6-82-1707 - Administrative costs.

The Department of Higher Education is authorized to expend each year up to two percent (2%) of the amount appropriated for the Higher Education Opportunities Grant Program for data processing and other administrative costs of the program.



§ 6-82-1708 - Informational materials.

The Department of Education and the Department of Higher Education shall develop appropriate informational materials on the Higher Education Opportunities Grant Program for distribution to all Arkansas students in grades seven (7) through twelve (12) each year as part of the packet of materials on precollegiate preparation distributed by the Department of Education.



§ 6-82-1709 - Program evaluation.

The Director of the Department of Higher Education may review and evaluate the operation of the Higher Education Opportunities Grant Program with regard to eligibility criteria and size of the grant award to ensure that the program's operation meets the intent of this legislation.









Chapter 83 - Tax-Deferred Tuition Savings Program



Chapter 84 - Tax-Deferred Tuition Savings Program

§ 6-84-101 - Title.

This chapter shall be known and may be cited as the Arkansas Tax-Deferred Tuition Savings Program Act.



§ 6-84-102 - Purpose.

It is the intent and purpose of this chapter to create and establish the Arkansas Tax-Deferred Tuition Savings Program pursuant to 26 U.S.C. § 529 as in effect on January 1, 2011, to be administered by the Section 529 Plan Review Committee through the adoption of rules and regulations for the administration of the program.



§ 6-84-103 - Definitions.

As used in this chapter:

(1) "Account" means an account established in accordance with this chapter;

(2) "Account owner" means the person who, under this chapter or the rules promulgated by the Section 529 Plan Review Committee, is entitled to select or change the designated beneficiary of an account, to designate any person other than the designated beneficiary to whom funds may be paid from the account, or to receive distributions from the account if no other person is designated;

(3) "Act" means the Arkansas Tax-Deferred Tuition Savings Program Act;

(4) (A) "Arkansas Tax-Deferred Tuition Savings Program Trust" or "trust" means the trust created under § 6-84-104.

(B) Participation in the trust shall be open to Arkansas residents and nonresidents alike;

(5) "Committee" means the Section 529 Plan Review Committee, provided for in § 6-84-105, that shall oversee the administration of the Arkansas Tax-Deferred Tuition Savings Program and ensure that the program complies with the provisions of this chapter and acts in accordance with 26 U.S.C. § 529 as in effect on January 1, 2011;

(6) "Contribution" means:

(A) Any payment directly allocated to an account for the benefit of a designated beneficiary or used to pay administrative fees associated with an account; and

(B) That portion of any rollover amount treated as a contribution under 26 U.S.C. § 529 as in effect on January 1, 2011;

(7) "Contributor" means any person making a contribution to an account;

(8) "Designated beneficiary" means, except as provided in § 6-84-108, the individual designated at the time the account is opened as having the right to receive a qualified withdrawal for the payment of qualified higher education expenses or, if the designated beneficiary is replaced in accordance with § 6-84-108, the replacement;

(9) "Higher education institution" means an eligible education institution as defined in 26 U.S.C. § 135(c)(3) as in effect on January 1, 2011;

(10) "Member of the family" shall have the same meaning as is contained in 26 U.S.C. § 529(e) as in effect on January 1, 2011;

(11) "Nonqualified withdrawal" means a withdrawal from an account that is not:

(A) A qualified withdrawal;

(B) A withdrawal made as the result of the death or disability of the designated beneficiary;

(C) A withdrawal made as the result of a scholarship, allowance, or payment described in 26 U.S.C. § 135(d)(1)(B) or (C) as in effect on January 1, 2011, received by the designated beneficiary but only to the extent of the amount of the scholarship, allowance, or payment; or

(D) A rollover or change in the designated beneficiary;

(12) "Person" means a person as defined in 26 U.S.C. § 529 as in effect on January 1, 2011;

(13) "Program" means the Arkansas Tax-Deferred Tuition Savings Program established by this chapter;

(14) "Qualified higher education expenses" means tuition and other permitted expenses as set forth in 26 U.S.C. § 529(e) as in effect on January 1, 2011, for the enrollment or attendance of a designated beneficiary at a higher education institution;

(15) "Qualified tuition program" means a qualified tuition program as defined in 26 U.S.C. § 529(b) as in effect January 1, 2011;

(16) "Qualified withdrawal" means a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary but only if the withdrawal is made in accordance with the requirements of the program; and

(17) "Rollover" means a disbursement or transfer from an account that is transferred to or deposited within sixty (60) calendar days of the transfer into an account of the same person for the benefit of the same designated beneficiary or another person as a designated beneficiary if the transferee account was created under this chapter or under another qualified tuition program maintained in accordance with 26 U.S.C. § 529(c) as in effect on January 1, 2011.



§ 6-84-104 - Creation of the Arkansas Tax-Deferred Tuition Savings Program Trust.

(a) There is created the Arkansas Tax-Deferred Tuition Savings Program Trust.

(b) The co-trustees of the trust shall be the Director of the Department of Higher Education, the Executive Director of the Arkansas Teacher Retirement System, and the Treasurer of State.



§ 6-84-105 - Administration -- Authority -- Powers.

(a) This chapter shall be administered by the Section 529 Plan Review Committee, which shall be composed of:

(1) The Director of the Department of Higher Education;

(2) The Executive Director of the Arkansas Teacher Retirement System; and

(3) The Treasurer of State.

(b) The committee shall adopt such rules and regulations as it deems necessary and proper to administer this chapter and to ensure the compliance of the Arkansas Tax-Deferred Tuition Savings Program with 26 U.S.C. § 529 as in effect on January 1, 2011.

(c) The committee shall have the following powers, duties, and functions:

(1) To establish, develop, implement, and maintain the program in a manner consistent with the provisions of this chapter and 26 U.S.C. § 529 as in effect on January 1, 2011, and to obtain the benefits provided by 26 U.S.C. § 529 for the program, account owners, and designated beneficiaries;

(2) To adopt rules and regulations for the general administration of the program;

(3) To maintain, invest, and reinvest the funds contributed into the program consistent with the investment restrictions established by the committee and the standard of care described in the prudent investor rule under § 24-2-610; and

(4) (A) To make and enter into any and all contracts, agreements, or arrangements and to retain, employ, and contract for the services of financial institutions, depositories, consultants, broker dealers, investment advisors or managers, third-party plan administrators, and research, technical, and other services necessary or desirable for carrying out the purposes of this chapter.

(B) Contracts entered into by the committee may be for a term of from one (1) to ten (10) years.



§ 6-84-106 - Investment direction.

Except as permitted in 26 U.S.C. § 529 as in effect on January 1, 2011, no person shall have the right to direct the investment of any contributions to or earnings from the Arkansas Tax-Deferred Tuition Savings Program.



§ 6-84-107 - Accounts.

(a) (1) An account owner or contributor may establish an account by making an initial contribution to the Arkansas Tax-Deferred Tuition Savings Program, signing an application form approved by the Section 529 Plan Review Committee and naming the account owner and the designated beneficiary.

(2) If the contributor is not the account owner, the account owner shall also sign the application form.

(3) Any person may make contributions to an account after the account is opened.

(b) Contributions to an account shall be made only in cash.

(c) Total contributions to all accounts shall not exceed those reasonably necessary to provide for the qualified higher education expenses of the beneficiary, and the committee shall establish maximum contribution limits applicable to program accounts.

(d) Separate records and accounting shall be required by the program for each account, and reports shall be made no less frequently than annually to the account owner.

(e) (1) The program shall be permitted to collect application, account, or administrative fees to defray the costs of the program.

(2) The application, account, or administrative fees must be approved by the committee.



§ 6-84-108 - Naming of designated beneficiary and transfers of accounts.

(a) An account owner shall have the right to name the designated beneficiary of an account and at any time to change the designated beneficiary of an account to another individual who is a member of the family of the former designated beneficiary.

(b) At the direction of an account owner, all or a portion of an account may be transferred to another account of which the designated beneficiary is a member of the family of the designated beneficiary of the transferee account if the transferee account was created by this chapter or under another qualified tuition program maintained in accordance with 26 U.S.C. § 529 as in effect January 1, 2011.



§ 6-84-109 - Account withdrawals.

(a) Withdrawal from an account may be made on thirty (30) days' written notice by the account owner to the Section 529 Plan Review Committee or on shorter notice as the committee may by regulation provide.

(b) (1) An account withdrawal paid to or for the benefit of any person during any calendar year shall be reported to the person and to the Internal Revenue Service.

(2) The report shall be made at the time required by the rules of the Internal Revenue Service as in effect on January 1, 2011, and contain such information as is required by law.



§ 6-84-110 - Prohibitions.

(a) Total contributions to all accounts established on behalf of a particular designated beneficiary in excess of those reasonably necessary to meet the designated beneficiary's qualified higher education expenses are prohibited.

(b) (1) No account or any legal or beneficial interest in an account shall be assignable or pledged or otherwise used to secure or obtain a loan or other advancement.

(2) An account or any legal or beneficial interest in an account shall not be subject to attachment, levy, or execution by any creditor of an account owner or designated beneficiary.



§ 6-84-111 - Funds exempt from tax.

(a) Except as otherwise indicated in this chapter, interest, dividends, and capital gains from funds invested in the Arkansas Tax-Deferred Tuition Savings Program or a tax-deferred tuition savings program established by another state under 26 U.S.C. § 529 as in effect on January 1, 2011, shall be exempt from Arkansas income taxes.

(b) (1) For tax years beginning on or after January 1, 2005, contributions to a tuition savings account established under this program may be deducted from the taxpayer's adjusted gross income for the purpose of calculating Arkansas income tax under § 26-51-403(b).

(2) The deductible contributions shall not exceed five thousand dollars ($5,000) per taxpayer in any tax year.

(3) Contributions to this program that have been deducted from the taxpayer's adjusted gross income for prior tax years shall be subject to recapture if the taxpayer:

(A) Makes a subsequent nonqualified withdrawal from the account; or

(B) Rolls the account over to a tax-deferred tuition savings program established by another state or institution under 26 U.S.C. § 529 as in effect on January 1, 2011.

(4) The contribution shall be recaptured by adding the amount previously deducted, not to exceed the amount of the nonqualified withdrawal or rollover, to the taxpayer's adjusted gross income for the tax year in which the nonqualified withdrawal or rollover occurred.

(c) (1) Qualified withdrawals from a tuition savings account established under this program or a tax-deferred tuition savings program established by another state under 26 U.S.C. § 529 as in effect on January 1, 2011, will be exempt from Arkansas income tax with respect to the designated beneficiary's income.

(2) (A) Nonqualified withdrawals from a tuition savings account established under this program or a tax-deferred tuition savings program established by another state under 26 U.S.C. § 529 as in effect on January 1, 2011, will be subject to Arkansas income tax.

(B) The nonqualified withdrawal will be taxable to the party, account owner, or designated beneficiary who actually makes the withdrawal.

(d) Any earnings on the contribution that are included in the refund will be subject to Arkansas income tax if an account owner receives a refund of contributions to a tuition savings account established under this program or a tax-deferred tuition savings program established by another state under 26 U.S.C. § 529 as in effect on January 1, 2011, because of either:

(1) The death or disability of the designated beneficiary; or

(2) A scholarship, allowance, or payment described in 26 U.S.C. § 135(d)(1)(B) or (C) as in effect on January 1, 2011, received by the designated beneficiary.



§ 6-84-112 - Limitation on liability.

Neither the Arkansas Tax-Deferred Tuition Savings Program, the Section 529 Plan Review Committee and each of its members, nor the state shall insure any account or guarantee any rate of return or any interest rate on any contribution, nor shall they or any one of them be liable for any loss incurred by any person as a result of participating in the program.



§ 6-84-113 - Liberal construction.

This chapter shall be liberally construed to comply with the requirements of 26 U.S.C. § 529 as in effect on January 1, 2011.



§ 6-84-114 - Aspiring Scholars Matching Grant Program.

(a) The Section 529 Plan Review Committee shall develop and implement a pilot program to be known as the "Aspiring Scholars Matching Grant Program" that uses available administrative funds to match a contribution made into an account for a designated beneficiary under this subchapter.

(b) (1) An advisory committee shall advise the Section 529 Plan Review Committee on the development and implementation of the Aspiring Scholars Matching Grant Program.

(2) The advisory committee shall consist of three (3) members as follows:

(A) One (1) member appointed by the Chair of the Senate Committee on Education;

(B) One (1) member appointed by the Chair of the House Committee on Education; and

(C) One (1) member appointed by the Governor.

(c) An Arkansas Tax-Deferred Tuition Savings Program account shall be exempt for purposes of determining eligibility for transitional employment assistance, Medicaid, and food stamps, provided that the federal rules for these programs permit such an exemption.






Chapter 85 - Arkansas Academic Challenge Scholarship Program

Subchapter 1 - -- Arkansas Academic Challenge Scholarship Program -- Part 1

§ 6-85-101 - Legislative findings and declarations of public necessity.

The General Assembly hereby recognizes that taking the proper coursework in high school is essential for success in college. Arkansas high school students who complete the recommended precollegiate or technical preparation core curriculum score significantly higher on standardized preadmission tests and are more likely to be successful in college. Because the State of Arkansas also benefits from the academic success of well-prepared college students, there is hereby established the Arkansas Academic Challenge Scholarship Program, a college scholarship plan to promote academic achievement and encourage academically prepared Arkansas high school graduates to enroll in the state's colleges and universities and to encourage students to enter the field of teaching for the purpose of teaching in subject matter areas of critical teacher shortage or in geographical areas of critical teacher shortage in the state.



§ 6-85-102 - Creation.

There is hereby created and established the Arkansas Academic Challenge Scholarship Program -- Part 1.



§ 6-85-103 - Applicability -- Expiration.

(a) This subchapter is applicable to students who:

(1) Applied for a scholarship under the Arkansas Academic Challenge Scholarship Program, § 6-82-1001 et seq. [repealed], and maintain eligibility under this subchapter; or

(2) Apply for a scholarship under this subchapter for the academic year 2009-2010, receive the scholarship, and maintain eligibility thereafter.

(b) Except to the extent of the award amount under § 6-85-107(b)(2), a recipient of a scholarship under this subchapter shall not receive an additional scholarship under the Arkansas Academic Challenge Scholarship Program -- Part 2, § 6-85-201 et seq.

(c) This subchapter will expire on June 30, 2015.



§ 6-85-104 - Definitions.

As used in this subchapter:

(1) "Approved institution" means an institution of higher education approved by the Department of Higher Education to participate in the Arkansas Academic Challenge Scholarship Program that is:

(A) A state-supported institution of higher education;

(B) A private, nonprofit institution of higher education with its primary headquarters located in Arkansas that is eligible to receive Title IV federal student aid funds; or

(C) A nursing school with its primary headquarters located in Arkansas that is eligible to participate in Title IV federal student aid programs and has been;

(2) "Eligible student" means any student who:

(A) Meets the criteria set out by this subchapter; and

(B) Is deemed to be eligible by rules authorized by this subchapter and promulgated by the Department of Higher Education;

(3) "Financial need" means the family income of program applicants as determined by the Department of Higher Education through evaluation of program applications and supporting documentation;

(4) (A) "Full-time undergraduate student" means a resident of Arkansas who attends an approved institution and who is enrolled for at least twelve (12) credit hours the first semester and fifteen (15) credit hours thereafter or the equivalent, as defined by the Department of Higher Education, in a program of study that leads to or is creditable toward a baccalaureate degree, an associate degree in nursing, or a nursing school diploma.

(B) A recipient receiving an Arkansas Academic Challenge Scholarship for the eighth semester shall not be required to be enrolled in fifteen (15) hours and shall be considered a "full-time undergraduate student" if the recipient is enrolled in the appropriate number of course credit hours to earn a degree or diploma at the end of that semester;

(5) "Recipient" means an applicant awarded a scholarship funded through the program;

(6) "Tuition" means charges levied for attendance at an approved institution, including mandatory fees charged to all full-time undergraduate students by an approved institution; and

(7) "Unemancipated child" means a dependent child as defined by the United States Department of Education for student aid purposes.



§ 6-85-105 - Authority of Department of Higher Education.

(a) The Department of Higher Education is authorized by this subchapter to develop and promulgate rules for the administration of the Arkansas Academic Challenge Scholarship Program, consistent with the purposes and requirements of this subchapter.

(b) The rules shall include student eligibility criteria based on the provisions of this subchapter, the method for selecting scholarship recipients, rules for determining continuing eligibility, procedures for making payment to recipients, and other administrative procedures that may be necessary for the implementation and operation of the program.

(c) Until the end of fiscal year 2011, the Department of Higher Education is authorized to expend each year for data processing and other administrative costs of this program up to one and five-tenths percent (1.5%) of the amount appropriated for the programs.

(d) Applicants must certify that they are drug-free and must pledge in writing on the application form to refrain from the use or abuse of illegal substances in order to maintain eligibility for this program.

(e) (1) The Department of Education and the Department of Higher Education are directed to develop appropriate informational materials on the Arkansas Academic Challenge Scholarship Program and to ensure their distribution to Arkansas students in grades seven through twelve (7-12) each year as part of the packet of materials on precollegiate preparation distributed by the Department of Education as mandated by § 6-61-217.

(2) The distribution of information shall be accomplished through the collaboration of school counselors and other appropriate school personnel.

(f) The Director of the Department of Higher Education is authorized to review and evaluate the operation of the program with regard to eligibility criteria and size of the scholarship award to ensure that the program's operation meets the intent of this subchapter.

(g) The Department of Higher Education is authorized to determine the necessary procedures for the awarding of scholarships should the number of eligible applicants exceed the funds available.

(h) The Department of Higher Education shall report to the General Assembly annually regarding the implementation of the provisions of this subchapter.



§ 6-85-106 - Eligibility.

(a) Eligibility for the Arkansas Academic Challenge Scholarship Program is based on the criteria under this section and rules promulgated under this subchapter by the Department of Higher Education.

(b) An applicant is eligible for an award from this program if the applicant meets all of these criteria:

(1) The applicant graduated from an Arkansas high school;

(2) The applicant has been a resident of the State of Arkansas for at least twelve (12) months before graduation from an Arkansas high school, and the applicant's parent or guardian has maintained Arkansas residency for the same period of time;

(3) The applicant is a citizen of the United States or is a lawful permanent resident;

(4) The applicant is accepted for admission at an approved institution as a full-time first-time freshman as defined by the Department of Higher Education and enrolls in an approved institution within twelve (12) months of the applicant's high school graduation;

(5) (A) (i) Except as provided in subdivision (b)(5)(B) of this section, the applicant has successfully completed the core curriculum established by the State Board of Education and the Arkansas Higher Education Coordinating Board under § 6-61-217.

(ii) An applicant who graduates from an Arkansas high school on or before December 31, 2009, and who meets the provisions of subdivisions (b)(1)-(4) of this section but who has not completed the core curriculum defined in this subdivision (b)(5)(A) by the end of the senior year of high school due to the unavailability of the courses in the applicant's high school shall have a grace period of twelve (12) months from the date of high school graduation in which to make up any course deficiencies required for program eligibility.

(B) An applicant who graduates from an Arkansas high school after December 31, 2009, shall have:

(i) Successfully completed the Smart Core curriculum as established by the Department of Education; and

(ii) (a) Demonstrated proficiency in the application of knowledge and skills in reading and writing literacy and mathematics by passing the end-of-course assessments developed by the Department of Education.

(b) "End-of-course" assessments means those assessments defined in § 6-15-419.

(C) All applicants shall have achieved:

(i) Either:

(a) A grade point average of 3.0 on a 4.0 scale in the set of core curriculum courses if enrolling at an approved four-year institution; or

(b) A grade point average of 2.75 on a 4.0 scale in the set of core curriculum courses if enrolling at an approved two-year institution; and

(ii) A minimum composite score of nineteen (19) or higher on the American College Test or the equivalent as defined by the Department of Higher Education.

(D) (i) The grade point average requirements of subdivision (b)(5)(C) of this section may be reduced to no lower than a 2.5 on a 4.0 scale by a rules change by the Department of Higher Education if it is determined by the Department of Higher Education, based on the most recent evaluation of the program's operation, that the change to a 3.0 or 2.75 grade point average on a 4.0 scale would unduly reduce the number of low-income or disadvantaged students who would otherwise be eligible for the program.

(ii) At the Department of Higher Education's discretion, the Department of Higher Education may make the reduction for admissions to institutions with a high percentage of students receiving full Pell Grants upon petition to the Department of Higher Education by the institution.

(E) (i) The Department of Higher Education may develop selection criteria through program rules that combine an applicant's American College Test or equivalent score and grade point average in the core curriculum into a selection index.

(ii) Notwithstanding the provisions of subdivision (b)(5)(D) of this section, this selection index shall be employed as an alternative selection process for applicants who achieve a grade point average higher than 2.75 if attending an approved two-year institution or 3.0 if attending a four-year institution on a 4.0 scale in the set of core curriculum courses defined in subdivision (b)(5)(A) of this section or for applicants who have an American College Test composite or equivalent score greater than nineteen (19);

(6) (A) An applicant shall demonstrate financial need as defined by the Department of Higher Education.

(B) The Department of Higher Education shall use the following criteria in calculating financial need for applicants who graduated from an Arkansas high school after December 31, 2000, but before December 31, 2004:

(i) An applicant whose family includes one (1) unemancipated child shall have average family adjusted gross income over the previous two (2) years not exceeding fifty thousand dollars ($50,000) per year at the time of application to the program;

(ii) An applicant whose family includes two (2) unemancipated children shall have average family adjusted gross income over the previous two (2) years not exceeding fifty-five thousand dollars ($55,000) per year at the time of application to the program;

(iii) An applicant whose family includes three (3) or more unemancipated children shall have average family adjusted gross income over the previous two (2) years not exceeding sixty thousand dollars ($60,000) per year at the time of application to the program, plus for families with more than three (3) unemancipated children, an additional five thousand dollars ($5,000) per year for each additional child; and

(iv) Any applicant whose family includes more than one (1) unemancipated child enrolled full time at an approved institution shall be entitled to an additional ten thousand dollars ($10,000) of adjusted gross income for each additional unemancipated child enrolled full time at an approved institution when the Department of Higher Education calculates financial need.

(C) In calculating financial need for applicants who graduate from an Arkansas high school after December 31, 2006, a Free Application for Federal Student Aid or a subsequent application required by the United States Department of Education for federal financial aid shall be filed by the applicant or other proof of family income as defined by the Department of Higher Education. The following criteria shall be used:

(i) An applicant whose family includes one (1) unemancipated child shall have an average family adjusted gross income over the previous two (2) years not exceeding sixty-five thousand dollars ($65,000) per year at the time of application to the program;

(ii) An applicant whose family includes two (2) unemancipated children shall have an average family adjusted gross income over the previous two (2) years not exceeding seventy thousand dollars ($70,000) per year at the time of application to the program;

(iii) An applicant whose family includes three (3) or more unemancipated children shall have an average family adjusted gross income over the previous two (2) years not exceeding seventy-five thousand dollars ($75,000) per year at the time of application to the program, plus for families with more than three (3) unemancipated children, an additional five thousand dollars ($5,000) per year for each additional child; and

(iv) Any applicant whose family includes more than one (1) unemancipated child enrolled full time at an approved institution of higher education shall be entitled to an additional ten thousand dollars ($10,000) of adjusted gross income for each additional unemancipated child enrolled full time at an approved institution of higher education when the Department of Higher Education calculates financial need.

(c) (1) The Arkansas Higher Education Coordinating Board shall have the authority to increase these financial need family income limitations if sufficient additional funds become available.

(2) Financial need criteria necessary for the selection of recipients, including those defined as emancipated or independent by federal student aid regulations, shall be established through rules issued by the Department of Higher Education.

(d) Recipients of Arkansas Governor's Distinguished Scholarships are prohibited from receiving Arkansas Academic Challenge Scholarships.

(e) As an additional component to the Arkansas Academic Challenge Scholarship Program:

(1) Each applicant for the scholarship shall agree that for each year the scholarship is awarded he or she may volunteer to serve as a literacy tutor for a minimum of twenty (20) clock hours each semester in a public school or a faith-based educational institution serving students in prekindergarten through grade six (preK-6);

(2) A recipient who agrees to volunteer as a literacy tutor:

(A) Shall complete the prerequisite training in literacy and college readiness skills provided under § 6-85-107(c) before he or she begins tutoring;

(B) May receive college credit for the tutoring as determined by the institution of higher education where the recipient is enrolled; and

(C) Shall receive the prerequisite training in literacy and college readiness from an accredited Arkansas institution of higher education based on training modules developed by the Department of Education; and

(3) An enrolled college student who participates in the tutorial program and fails to meet the Arkansas Academic Challenge Scholarship Program academic eligibility requirement for the fall or spring semester shall be given the probationary opportunity during the subsequent spring or summer term to continue his or her education and improve academic performance prior to losing scholarship funding in the subsequent semester.



§ 6-85-107 - Duration -- Amount.

(a) A recipient who graduated from high school after December 31, 2000, shall receive a scholarship for one (1) academic year renewable for up to three (3) additional academic years if the recipient meets the following continuing eligibility criteria:

(1) The recipient earns a cumulative grade point average of 2.75 or higher based on a 4.0 scale at an approved institution;

(2) The recipient has completed a total of at least twenty-seven (27) hours during the first full academic year and a total of at least thirty (30) hours per academic year thereafter; and

(3) The recipient meets any other continuing eligibility criteria established by the Department of Higher Education.

(b) (1) Beginning with awards made for the 2005-2006 academic year and thereafter for recipients who graduated from high school after December 31, 2001, the amount of the annual scholarship awarded to each recipient shall be graduated as follows:

(A) A recipient in his or her freshman year shall be awarded an amount not to exceed two thousand five hundred dollars ($2,500);

(B) A recipient in his or her sophomore year shall be awarded an amount not to exceed two thousand seven hundred fifty dollars ($2,750);

(C) A recipient in his or her junior year shall be awarded an amount not to exceed three thousand dollars ($3,000); and

(D) A recipient in his or her senior year shall be awarded an amount not to exceed three thousand five hundred dollars ($3,500).

(2) A recipient under this subchapter shall receive the greater of the award under subdivision (b)(1) of this section or the award amount for the same academic year for a full-time recipient under the Arkansas Academic Challenge Scholarship Program -- Part 2, § 6-85-201 et seq.



§ 6-85-108 - Nursing school eligibility.

(a) (1) The General Assembly recognizes that the State of Arkansas is experiencing a critical shortage of nurses.

(2) It is the intent of this section to allow the Department of Higher Education the opportunity to include associate degree granting and diploma schools of nursing in the Arkansas Academic Challenge Scholarship Program under specific circumstances.

(b) The department shall make awards to applicants attending either an associate degree or diploma school preparing registered nurses that is approved by the Arkansas State Board of Nursing and which would not otherwise be an approved institution if:

(1) The nursing school is specifically recognized by the department as a school of nursing eligible to participate in the Arkansas Academic Challenge Scholarship Program; and

(2) The recipient meets continuing eligibility requirements in § 6-85-106.

(c) The scholarships awarded to recipients under this section shall be subject to § 6-85-105(g).

(d) The Arkansas Higher Education Coordinating Board and the department shall promulgate rules necessary for the implementation of this section.



§ 6-85-109 - Priority for teaching commitment.

(a) During times of funding shortages under the Arkansas Academic Challenge Scholarship Program, the Department of Higher Education shall give a priority to awards to applicants meeting all eligibility requirements under the program who agree to accept a forgivable loan, as set forth in this section, in lieu of a scholarship and who agree to teach, as required under § 6-85-110, in a:

(1) Subject matter area designated by the Department of Education as having a critical shortage of teachers; or

(2) Geographical area of the state designated by the Department of Education as having a critical shortage of teachers.

(b) The Department of Higher Education shall make awards under this subchapter as follows:

(1) First, to applicants who agree to the provisions of this section; and

(2) Then to applicants eligible under § 6-85-106(b).

(c) Forgivable loans awarded under this section shall be paid from appropriations to the program.



§ 6-85-110 - Teaching requirements.

(a) (1) At the beginning of the first school year in which a recipient of a forgivable loan under § 6-85-109 is eligible for employment as a licensed teacher, that recipient shall begin to render service as a licensed teacher in a public school district in the state:

(A) In a subject matter area designated by the Department of Education as having a critical shortage of teachers if the recipient's award was made under § 6-85-109(a)(1); or

(B) In a geographical area of the state designated by the Department of Education as having a critical shortage of teachers if the recipient's award was made under § 6-85-109(a)(2).

(2) (A) Any recipient receiving a forgivable loan under § 6-85-109 who received four (4) annual awards or the equivalent of four (4) annual awards shall render four (4) years' service as a licensed teacher.

(B) Any person who received a forgivable loan under § 6-85-109 in an amount less than four (4) annual awards or the equivalent of four (4) annual awards shall render one (1) year's service as a licensed teacher for each year that the person received a full-time student forgivable loan or for the number of academic hours equivalent to one (1) school year, as determined by the Department of Higher Education, for which a part-time student received a forgivable loan.

(b) Any person receiving a forgivable loan shall execute a note made payable to the Department of Higher Education for an amount equal to the scholarship award each semester that shall bear interest at a rate to be determined by the Department of Higher Education and set forth in the note after completion of the program or immediately after termination of the forgivable loan, whichever is earlier.

(c) Any person failing to complete a program of study that will enable the person to become a licensed teacher shall begin repaying the note according to the terms of the note for the sum of all forgivable loan awards made to that person less the corresponding amount of any awards for which service has been rendered.

(d) (1) Except as provided in subdivision (d)(2) of this section, any person failing to complete the teaching obligation as required by this subchapter shall become immediately liable to the Department of Higher Education for the sum of all forgivable loan awards made to that person less the corresponding amount of any awards for which service has been rendered according to the note's terms.

(2) The Department of Higher Education may defer payment on the note if an employment position is not immediately available upon a teacher's completion of licensure requirements or for other just cause as determined by the Department of Education.

(3) After the period of deferral, the person shall begin or resume teaching duties as required under this section or shall become liable to the Department of Higher Education under this section.

(e) If a claim for payment under this section is placed in the hands of an attorney for collection, the obligor shall be liable for an additional amount equal to a reasonable attorney's fee.

(f) The obligations made by the recipient of a forgivable loan under § 6-85-109 and this section shall not be voidable by reason of the age of the student at the time of receiving the forgivable loan award.



§ 6-85-111 - End-of-course assessment requirements.

The Department of Higher Education may recognize a sub-score of nineteen (19) or higher in the applicable subject area on the American College Test as meeting the requirements for passing end-of-course assessments under the Arkansas Academic Challenge Scholarship Program and the Arkansas Governor's Scholars Program for a student who:

(1) Has not had an opportunity to take an end-of-course assessment;

(2) Has not passed the end-of-course assessment; or

(3) Is attending a private school or home school.






Subchapter 2 - -- Arkansas Academic Challenge Scholarship Program -- Part 2

§ 6-85-201 - Findings.

The General Assembly finds that:

(1) In approving Arkansas Constitution, Amendment 87, the citizens of this state provided an opportunity to increase the resources provided for higher education scholarships and grants through a state lottery; and

(2) The net proceeds from the state lottery, in addition to existing nonlottery state educational resources for scholarships and grants, will:

(A) Encourage associate degree recipients and university juniors to complete a baccalaureate degree;

(B) Provide opportunities for students more than one (1) year out of high school to enter or reenter higher education;

(C) Provide an improved system of communication to students and parents about opportunities for higher education scholarships and grants in Arkansas; and

(D) Provide an evaluation and analysis of all state funding for scholarships and grants and how the funding advances the state's goals for higher education.



§ 6-85-202 - Creation.

The Arkansas Academic Challenge Scholarship Program -- Part 2 is hereby created and established.



§ 6-85-203 - Applicability.

(a) This subchapter is applicable to students who apply for a scholarship under the Arkansas Academic Challenge Scholarship Program -- Part 2 for the academic year 2010-2011 and each academic year thereafter.

(b) Except to the extent of an award amount under § 6-85-107(b)(2), a recipient of a scholarship under the Arkansas Academic Challenge Scholarship Program -- Part 1, § 6-85-101 et seq., is not eligible for an additional scholarship under this subchapter.

(c) Recipients of Arkansas Governor's Distinguished Scholarships are prohibited from receiving Arkansas Academic Challenge Scholarships under this subchapter.



§ 6-85-204 - Definitions.

As used in this subchapter:

(1) "ACT" means the ACT Assessment administered by ACT, Inc.;

(2) "ACT equivalent" means the Scholastic Aptitude Test (SAT), COMPASS, Accuplacer, or other nationally normed test that is correlated with the ACT and approved by the Department of Higher Education for use by institutions of higher education to assess a person's college readiness;

(3) "Approved institution of higher education" means an institution of higher education approved by the Department of Higher Education to participate in the Arkansas Academic Challenge Scholarship Program -- Part 2 and that is:

(A) A state-supported two-year or four-year college or university;

(B) A private, nonprofit two-year or four-year college or university with its primary headquarters located in Arkansas that is eligible to receive Title IV federal student aid funds; or

(C) An approved school of nursing, subject to the provisions of § 6-85-213(c);

(4) "Approved school of nursing" means a school of nursing with its primary headquarters located in Arkansas that:

(A) Prepares students as registered nurses;

(B) Grants nursing diplomas;

(C) Is eligible to participate in Title IV federal student aid programs;

(D) Is approved by the Arkansas State Board of Nursing;

(E) Has been approved by the Department of Higher Education as eligible to participate in the Arkansas Academic Challenge Scholarship Program; and

(F) Is not a two-year or four-year college or university;

(5) "Continuously enrolled" means:

(A) For a traditional student, he or she successfully completes at an approved institution of higher education twenty-seven (27) semester hours in the first academic year as a recipient and successfully completes thirty (30) semester hours each academic year thereafter, not including any summer term;

(B) For a full-time nontraditional student, he or she successfully completes at an approved institution of higher education at least fifteen (15) semester hours of courses in consecutive semesters, not including a summer term;

(C) For a full-time current achiever student, he or she:

(i) Before receiving a scholarship under this subchapter, successfully completed at least twelve (12) semester hours of courses in consecutive semesters, not including a summer term; and

(ii) As a recipient of a scholarship under this subchapter, successfully completes at an approved institution of higher education at least fifteen (15) semester hours of courses in consecutive semesters, not including a summer term; and

(D) For a part-time nontraditional student, he or she successfully completes at an approved institution of higher education at least six (6) semester hours of courses in consecutive semesters, not including a summer term;

(6) "Current achiever student" means a student:

(A) Who meets the requirements of § 6-85-209; and

(B) Is not a traditional student or a nontraditional student;

(7) "End-of-course assessment" means an examination taken at the completion of a course of study to determine whether a student demonstrates attainment of the knowledge and skills necessary for mastery of that subject;

(8) "General Educational Development test" means a test measuring the knowledge and skills usually learned in high school that is administered by a state-approved institution or organization;

(9) "High school grade point average" means the numbered grade average on a student's high school transcript calculated:

(A) For a traditional student, using the first seven (7) of the last eight (8) semesters the student completed prior to graduating high school; or

(B) For a nontraditional student, using the last eight (8) semesters the student completed before graduating high school;

(10) "Lawful permanent resident" means a non-United States citizen who resides in the United States under a legally recognized and lawfully recorded permanent residence and who may receive state public benefits under 8 U.S.C. § 1622;

(11) "Net proceeds from the state lottery" means lottery proceeds for one (1) fiscal year less the operating expenses defined in § 23-115-103 for the fiscal year;

(12) "Nonlottery state educational resources" means the funding available for state-supported scholarships and grants for students enrolled in postsecondary education in this state that:

(A) The General Assembly makes available from general revenue to the Higher Education Grants Fund Account without consideration of the availability of proceeds from the state lottery; and

(B) The Department of Finance and Administration estimates is available for distribution to the Higher Education Grants Fund Account during a fiscal year from the Educational Excellence Trust Fund;

(13) "Nontraditional student" means a student who is not a traditional student or a current achiever student;

(14) "Personally identifiable student data" means any information that, alone or in combination with other available information, is linked or linkable to a specific student that would allow a reasonable person in the student's school community to identify the student with reasonable certainty;

(15) "Postsecondary grade point average" means the cumulative numbered grade average for college credit courses as calculated using a 4.0 scale;

(16) "Qualified certificate program" means a program:

(A) That is offered by an approved institution of higher education;

(B) For which credit hours are awarded that are creditable toward an associate degree or baccalaureate degree; and

(C) Recognized by the United States Department of Education for financial aid purposes;

(17) "Recipient" means an applicant awarded a scholarship funded through the program;

(18) "Scholarship hold" means the temporary suspension of a scholarship award to a traditional student under this subchapter approved by the Department of Higher Education under § 6-85-221;

(19) "State-supported student financial assistance" means a state-supported scholarship, grant, tuition waiver, or tuition reimbursement funded with state funds or net proceeds from the state lottery awarded by:

(A) The Department of Higher Education; or

(B) A scholarship or grant awarded by an institution of higher education in this state in whole or in part by state funds, including without limitation:

(i) Scholarships awarded on the basis of entrance exam scores or high school academic achievement;

(ii) Tuition waivers based on age, military service, occupation, or other factors;

(iii) Out-of-state tuition waivers for undergraduate students from contiguous states in close proximity to a college or university;

(iv) Scholarships for transfers from two-year institutions;

(v) Performance scholarships for band, musical performing groups, arts, theater, forensics, and similar activities that are not awarded on the basis of entrance exam scores or high school academic achievement; and

(vi) Any other publicly funded program under which students are not charged or are reimbursed by the institution of higher education for tuition, fees, books, or other costs of attendance;

(20) "Successfully completed" means that a student completed a course at an institution of higher education and received the equivalent of a minimum letter grade of "D";

(21) (A) "Supplant" means that the net proceeds from the state lottery are used in place of, not in addition to, state nonlottery educational resources provided for state-supported student financial assistance for a specified fiscal year.

(B) Supplanting does not occur if the General Assembly provided the state nonlottery educational resources as if the lotteries under the Arkansas Scholarship Lottery Act, § 23-115-101 et seq., do not exist; and

(22) (A) "Traditional student" means a student who, beginning with the 2010-2011 academic year:

(i) Will enter postsecondary education as a full-time first-time freshman on or before the fall semester of the academic year that begins immediately following the student's graduation from high school; and

(ii) Remains continuously enrolled as a full-time student.

(B) "Traditional student" includes a student who otherwise meets this definition but delays entering postsecondary education under a scholarship hold approved by the Department of Higher Education.

(C) "Traditional student" does not include a current achiever student.



§ 6-85-205 - Authority and duties of the Department of Higher Education.

(a) (1) The Department of Higher Education shall develop and promulgate rules for the administration of the Arkansas Academic Challenge Scholarship Program consistent with the purposes and requirements of this subchapter.

(2) The Arkansas Lottery Commission Legislative Oversight Committee shall perform the function of the Legislative Council required by law for the review of a proposed rule or proposed change to a rule promulgated by the Department of Higher Education under this subchapter.

(b) The rules developed and promulgated by the Department of Higher Education under this section shall pertain to:

(1) Student eligibility criteria based on this subchapter;

(2) The method for selecting scholarship recipients and for determining continuing eligibility;

(3) The procedures for making payment to an approved institution of higher education where the recipient is enrolled; and

(4) Other administrative procedures that may be necessary for the implementation and operation of the program.

(c) The Department of Higher Education shall implement a complete financial aid management system that uses a single application form that may be accessed as a web-based application for all Arkansas state-supported student financial assistance administered by the Department of Higher Education, including:

(1) Scholarships awarded under this subchapter or other state law that are funded with net proceeds from the state lottery; and

(2) Scholarships, grants, or other financial assistance for higher education students funded with nonlottery state educational resources.

(d) (1) The Department of Education and the Department of Higher Education are directed to develop appropriate informational materials on the Arkansas Academic Challenge Scholarship Program and to ensure distribution of the materials to Arkansas students in grade seven through grade twelve (7-12) each year as a part of the packet of materials on precollegiate preparation distributed by the Arkansas Higher Education Coordinating Board under § 6-61-217 and by the Department of Education under the Higher Education Awareness Act of 1993, § 6-5-401 et seq.

(2) The distribution of informational materials under this section shall be accomplished through the collaboration of school counselors and other appropriate public school or Department of Higher Education personnel.

(3) The Department of Higher Education shall provide a copy of the informational materials developed under this section to the Arkansas Lottery Commission Legislative Oversight Committee for its review.

(e) The Director of the Department of Higher Education shall review and evaluate the operation of the program with regard to eligibility criteria and size of the scholarship award to ensure that the program's operation meets the intent of this subchapter.

(f) The Department of Higher Education may determine the necessary procedures for the awarding of scholarships if the number of eligible applicants exceeds the funds available based on the criteria under this subchapter.

(g) (1) (A) By July 15 of each year, the Director of the Department of Higher Education shall provide a report to the Arkansas Lottery Commission Legislative Oversight Committee on:

(i) The implementation of this subchapter;

(ii) The number of recipients that either:

(a) Dropped out during the academic year; or

(b) Lost the scholarship during the academic year; and

(iii) Any additional information requested by the Arkansas Lottery Commission Legislative Oversight Committee.

(B) The Arkansas Lottery Commission Legislative Oversight Committee shall include the information reported under this subsection in its annual report to the General Assembly under § 6-85-220.

(2) By August 1 of each year, the Department of Higher Education shall provide to the Arkansas Lottery Commission Legislative Oversight Committee an unaudited financial report on the administration of the Arkansas Academic Challenge Scholarship Program for the fiscal year just ended.



§ 6-85-206 - Basic eligibility requirements.

The basic requirements for an applicant to be eligible for an award from the Arkansas Academic Challenge Scholarship Program -- Part 2 are:

(1) (A) The applicant has been an Arkansas resident for at least the twelve (12) months immediately preceding the date the applicant will enroll in an approved institution of higher education.

(B) If the applicant is less than twenty-one (21) years of age, either the applicant or a parent or guardian of the applicant shall have maintained Arkansas residency for at least the twelve (12) months immediately preceding the date the applicant will enroll in an approved institution of higher education.

(C) (i) To be considered an Arkansas resident, an applicant shall demonstrate residency by evidence deemed sufficient to the Department of Higher Education.

(ii) Evidence of residency may include without limitation information provided by the applicant on the Free Application for Federal Student Aid or a subsequent application required by the United States Department of Education for federal financial aid;

(2) The applicant is a citizen of the United States or is a lawful permanent resident;

(3) (A) The applicant is accepted for admission as a full-time student or part-time student at:

(i) An approved institution of higher education in a program of study that leads to or is creditable toward:

(a) A baccalaureate degree;

(b) An associate degree; or

(c) A certificate from a qualified certificate program; or

(ii) An approved school of nursing in a program of study that leads to a nursing diploma under § 6-85-213.

(B) A full-time student shall enroll in at least twenty-seven (27) semester hours the first academic year and thirty (30) semester hours per academic year thereafter or the equivalent, as described in this subchapter, or the equivalent as defined by the Department of Higher Education.

(C) A part-time student shall complete at least six (6) semester hours but less than the minimum number of semester hours for a full-time student, as defined by the Department of Higher Education;

(4) (A) The applicant has not:

(i) Earned a baccalaureate degree; or

(ii) Completed one hundred thirty (130) semester hours of credit at an institution of higher education.

(B) An applicant is not eligible for a scholarship to a two-year approved institution of higher education if the applicant has:

(i) Earned an associate degree; or

(ii) Completed sixty-six (66) semester hours of credit at an institution of higher education;

(5) The applicant does not owe a refund on a federal or state student financial aid grant for higher education;

(6) The applicant is not in default on a state or federal student financial aid loan for higher education;

(7) The applicant has not borrowed, as determined by the approved institution of higher education to be attended, in excess of the annual loan limits under the Federal Family Educational Loan Program Systems, William D. Ford Federal Direct Loan Program, Income Contingent Loan Demonstration Program, Federal Stafford Loan Program, Federal Parent Loan for Undergraduate Students Program, or Supplemental Loan for Students Program in the same academic year for which the student has applied for assistance under this subchapter;

(8) The applicant is not incarcerated at the time of the application for or during the time the applicant receives a scholarship under this subchapter;

(9) The applicant has complied with United States Selective Service System requirements for registration;

(10) The applicant has completed and submitted to the United States Department of Education a Free Application for Federal Student Aid or a subsequent application required by the United States Department of Education for federal financial aid; and

(11) The applicant certifies that he or she is drug-free and pledges in writing on the application form to refrain from the use or abuse of illegal substances in order to become eligible and maintain eligibility for this program.



§ 6-85-207 - Additional eligibility requirements for traditional students.

In addition to the requirements of § 6-85-206, an applicant is eligible as a traditional student if the applicant:

(1) (A) Graduated from an Arkansas public high school and has:

(i) Successfully completed the Smart Core curriculum established by the Department of Education; and

(ii) Either:

(a) Achieved a high school grade point average of at least 2.5; or

(b) Had a minimum composite score of nineteen (19) on the ACT or the equivalent score on an ACT equivalent.

(B) Graduated from an Arkansas public high school before the 2013-2014 school year, but did not complete the Smart Core curriculum, he or she shall have achieved a high school grade point average of at least 2.5 and either:

(i) Have a minimum composite score of nineteen (19) on the ACT or the equivalent score on an ACT equivalent; or

(ii) Scored proficient or higher on all state-mandated end-of-course assessments, including without limitation end-of-course assessments on:

(a) Algebra I;

(b) Geometry; and

(c) Biology;

(2) Has a disability identified under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., as it existed on July 1, 2009, and graduated from an Arkansas public high school but did not complete the Smart Core curriculum because the applicant's individualized education program under § 6-41-217 did not require it, achieved a high school grade point average of at least 2.5, and either:

(A) Had a minimum composite score of nineteen (19) on the ACT or the equivalent score on an ACT equivalent; or

(B) Scored proficient or higher on all state-mandated end-of-course assessments, including without limitation end-of-course assessments on:

(i) Algebra I;

(ii) Geometry;

(iii) Biology; and

(iv) Beginning with the 2013-2014 school year, literacy; or

(3) Graduated from a private high school, an out-of-state high school, or a home school high school and achieved a minimum composite score of nineteen (19) on the ACT or the equivalent score on an ACT equivalent.



§ 6-85-208 - Additional eligibility requirements for a nontraditional student.

An applicant is eligible as a nontraditional student if, in addition to the requirements of § 6-85-206, the applicant:

(1) Graduated from an Arkansas public high school and achieved a 2.5 high school grade point average but has not successfully completed at least twelve (12) semester hours of credit of courses under subdivision (2)(B) of this section; or

(2) Graduated from an Arkansas public high school, a private high school, an out-of-state high school, a home school high school, or obtained a General Educational Development certificate and either:

(A) Had a minimum composite score of nineteen (19) on the ACT or the equivalent score on an ACT equivalent; or

(B) (i) Has successfully completed at least twelve (12) semester hours of courses granting three (3) or more hours of credit per course at an institution of higher education and earned a postsecondary grade point average of at least 2.5.

(ii) A course granting less than three (3) hours of credit may be counted toward the twelve (12) semester hours under this subdivision (2)(B) if it is related to a credit course required for a degree.



§ 6-85-209 - Additional eligibility requirements for a current achiever student.

(a) In addition to the requirements of § 6-85-206, an applicant is eligible as a current achiever student if the applicant:

(1) Entered postsecondary education before the 2010-2011 academic year:

(A) As a full-time first-time freshman student; and

(B) Within twelve (12) months after graduating high school; and

(2) At the time of applying for the scholarship:

(A) (i) Has been continuously enrolled at an institution of higher education as a full-time student.

(ii) In calculating continuous enrollment under this section, the Department of Higher Education may include one (1) or more courses taken during the summer that meet the criteria for a course under subdivision (a)(2)(B)(ii) of this section;

(B) (i) Has successfully completed at least twelve (12) semester hours of courses granting three (3) or more hours of credit per course at an approved institution of higher education.

(ii) A course granting less than three (3) hours of credit may be counted toward the twelve (12) semester hours under this subdivision (2)(B) if it is related to a credit course required for a degree; and

(C) Has achieved a postsecondary grade point average of at least 2.5.

(b) The department may waive the requirements of subdivision (a)(1)(B) or (a)(2) for eligibility under this section if an applicant does not meet those eligibility requirements due to the applicant's full-time duty in the active uniformed service of the United States, including members of the National Guard and reserve components of the armed forces on active duty orders.

(c) This section also applies to an applicant who:

(1) Applied for a scholarship as a current achiever in the 2010-2011 academic year;

(2) Did not meet the eligibility requirements for a current achiever based on the continuous enrollment requirement of subdivision (a)(2) of this section as it existed on June 1, 2010; and

(3) Either:

(A) Received a scholarship under § 6-85-208 as a nontraditional student; or

(B) Did not receive a scholarship under this subchapter.



§ 6-85-210 - Continuing eligibility.

(a) A recipient who meets continuing eligibility criteria under this subchapter shall receive a scholarship for one (1) academic year renewable annually until the recipient first:

(1) Earns a baccalaureate degree;

(2) (A) Attempts a transcript total of one hundred thirty (130) semester hours in eight (8) semesters at any approved institution of higher education as an undergraduate full-time student.

(B) If the recipient's undergraduate degree requires additional hours, the Department of Higher Education, in conjunction with the institution of higher education where the recipient is enrolled, shall determine the maximum period of time for renewal of the scholarship; or

(3) Attempts a transcript total of one hundred thirty (130) semester hours in sixteen (16) semesters at any approved institution of higher education as an undergraduate part-time student.

(b) To maintain eligibility for an Arkansas Academic Challenge Scholarship under this subchapter, a recipient shall meet the following requirements:

(1) A recipient shall continue to meet the eligibility requirements of this subchapter while a recipient of a scholarship under this subchapter;

(2) (A) (i) A recipient shall meet the satisfactory academic progress standards required to receive other financial aid at the approved institution of higher education where the recipient is enrolled, as determined by the Department of Higher Education in conjunction with the institution of higher education where the recipient is enrolled.

(ii) By accepting scholarship funds under this subchapter, the receiving institution certifies that students will be enrolled in courses that will meet satisfactory academic progress standards leading toward a certificate, an associate degree, a nursing diploma, or a baccalaureate degree.

(B) The Department of Higher Education may approve a leave of absence for a reason that includes without limitation:

(i) A medical condition of the student or a member of the student's immediate family that, on the basis of a physician's good-faith judgment, necessitates the student or the student's immediate family member to be hospitalized or receive outpatient or home-based medical care or recuperation until released by the attending physician;

(ii) A personal or family emergency that requires the student to:

(a) Attend the funeral of an immediate family member; or

(b) Visit a relative of the student if the relative has a medical condition in which death is possible or imminent;

(iii) Military service under § 6-61-112;

(iv) (a) A commitment for twelve (12) to twenty-four (24) months of service in a national or international humanitarian project sponsored by a nonprofit corporation organized with a charitable or educational purpose.

(b) The student's commitment shall be expressed in a written agreement with the nonprofit organization including the terms of completion for the student's service on the related project.

(c) The department shall release a scholarship hold if the department determines that the student did not complete the commitment under the written agreement; or

(v) Any other reason approved by the Department of Higher Education.

(C) [Repealed.]

(3) A recipient who enrolls in one (1) or more remedial courses shall complete all remedial courses required by the approved institution of higher education by the time the student completes the first thirty (30) semester hours attempted after receiving the scholarship;

(4) A recipient shall earn a postsecondary grade point average of 2.5 or higher at an approved institution of higher education;

(5) A recipient shall enroll in courses that lead toward a baccalaureate degree program after attempting the lesser of:

(A) Sixty-six (66) semester hours; or

(B) The completion of an associate degree program, unless the number of hours required to complete the associate degree program exceeds sixty-six (66) semester hours, in which case the higher number of hours for completion shall be used for this subdivision (b)(5); and

(6) A recipient shall meet any other continuing eligibility criteria established by the Department of Higher Education.

(c) (1) If a recipient becomes ineligible for the scholarship because the recipient's postsecondary grade point average or number of successfully completed credit hours no longer meets the minimum requirement for the scholarship, the recipient may regain eligibility under this subsection (c) one (1) time in an academic year.

(2) Except as provided under § 6-85-211(a)(3) and unless the requirements of this subsection (c) are waived by the Department of Higher Education, to regain eligibility for the scholarship:

(A) A full-time student shall:

(i) Successfully complete at least fifteen (15) semester hours of courses for credit for which the approved institution of higher education certifies that the courses meet the satisfactory academic progress standards of the institution; and

(ii) Achieve a 2.5 grade point average for the semester hours completed under this subdivision (c)(2)(A); and

(B) A part-time student shall:

(i) Successfully complete at least six (6) semester hours of courses for credit for which the approved institution of higher education certifies that the courses meet the satisfactory academic progress standards of the institution; and

(ii) Achieve a 2.5 grade point average for the semester hours successfully completed under this subdivision (c)(2)(B).

(d) (1) If a recipient becomes ineligible for the scholarship because the recipient has not successfully completed the required number of hours for continuing eligibility, the recipient may regain eligibility under this subsection for one (1) time only.

(2) (A) Except as provided under § 6-85-211(a)(3) and unless the requirements of this subsection (d) are waived by the Department of Higher Education, to regain eligibility for the scholarship the recipient shall complete the number of hours needed to regain eligibility.

(B) The recipient shall successfully complete the required number of hours during the summer term at the student's own expense.

(e) If a recipient is subject to losing a scholarship under subsection (c) or subsection (d) of this section due to a catastrophic event experienced by the recipient or a family member of the recipient, the department may waive the requirements of this subsection and determine the appropriate requirements for the recipient to either retain or regain the scholarship.



§ 6-85-211 - Literacy tutoring.

(a) As an additional component to the Arkansas Academic Challenge Scholarship Program:

(1) Each applicant for the scholarship shall agree that for each year the scholarship is awarded he or she may volunteer to serve as a literacy tutor for a minimum of twenty (20) clock hours each semester in a public school or a faith-based educational institution serving students in prekindergarten through grade six (preK-6);

(2) A recipient who agrees to volunteer as a literacy tutor:

(A) Shall complete the prerequisite training in literacy and college readiness skills provided under this section before he or she begins tutoring; and

(B) May receive college credit for the tutoring as determined by the institution of higher education where the recipient is enrolled; and

(3) An enrolled college student who participates in the tutorial program and fails to meet the academic eligibility requirement under this subchapter for the fall or spring semester shall be given the probationary opportunity during the subsequent spring or summer term to continue his or her education and improve academic performance before losing scholarship funding in the subsequent semester.

(b) A recipient who agrees to volunteer as a literacy tutor under this section shall receive the prerequisite training in literacy and college readiness from an approved institution of higher education based on training modules developed by the Department of Education.



§ 6-85-212 - Scholarship award amounts.

(a) The General Assembly may use net proceeds from the state lottery to fund the scholarships awarded under this subchapter and to supplement the state-supported student financial assistance that the General Assembly determines is necessary to meet the state's objective for broadening and increasing access of Arkansas citizens to higher education.

(b) Net proceeds from the state lottery used to fund scholarships under this subchapter shall:

(1) Be used exclusively for the purposes set out in Arkansas Constitution, Amendment 87, and this subchapter; and

(2) Supplement and shall not supplant nonlottery state educational resources.

(c) It is the General Assembly's intent that before increasing award amounts for scholarships under this subchapter, the number of scholarships awarded to nontraditional students under § 6-85-208 be increased.

(d) The scholarships established under this subchapter are subject to available funding and do not create for any student an entitlement to financial assistance to enable the student's attendance at an approved institution of higher education.

(e) (1) (A) Beginning with the 2011-2012 academic year, the scholarship award amount under this subchapter for an academic year for a full-time recipient enrolled in a four-year approved institution of higher education is four thousand five hundred dollars ($4,500).

(B) The Department of Higher Education shall not accept new applications for scholarships for current achiever students under § 6-85-209 after June 1, 2012.

(2) (A) The department shall award an aggregate amount of scholarship awards to nontraditional students beginning with the 2010-2011 academic year of twelve million dollars ($12,000,000).

(B) (i) The department shall return to the Arkansas Lottery Commission the excess funding, if any, for scholarship awards the department received under § 23-115-801.

(ii) The commission shall deposit any funds received from the department under this subdivision (e)(2)(B) into a trust account established under § 23-115-801(b).

(C) Priority for scholarships awarded to nontraditional students and current achiever students is based on the applicant's level of progress toward completion of a certificate, an associate degree, nursing diploma, or a baccalaureate degree, or on other criteria established by the department.

(3) The scholarship award for a full-time student enrolled in one (1) of the following institutions of higher education is one-half (1/2) of the scholarship award amount for a full-time undergraduate student enrolled in a four-year approved institution of higher education:

(A) A two-year approved institution of higher education;

(B) A branch campus of a four-year approved institution of higher education; or

(C) An approved nursing school.

(4) The scholarship award amount for a part-time student recipient shall be:

(A) One-half (1/2) of the award amount for a full-time student recipient, if the recipient is enrolled in at least six (6) semester hours but less than nine (9) semester hours; or

(B) Three-quarters (3/4) of the award amount for a full-time student recipient, if the recipient is enrolled in at least nine (9) semester hours but less than the number of hours required for a full-time student recipient.

(5) A current recipient who maintains eligibility for the scholarship under this subchapter shall continue to receive the scholarship award amount first awarded to the recipient.

(6) The department shall give priority for a scholarship award to a full-time or part-time student:

(A) Who meets the eligibility requirements under this subchapter; and

(B) Whose parent, by birth or legal adoption:

(i) Was a resident of the State of Arkansas at the time that person entered the service of the United States armed forces or whose official residence is in Arkansas; and

(ii) Was a member of the United States armed forces who was killed while performing military duty:

(a) In a status identified under 32 U.S.C. § 101 et seq. or 10 U.S.C. § 101 et seq. as they existed on January 1, 2011; or

(b) In state active duty status.

(f) Annually by December 15, the Arkansas Lottery Commission Legislative Oversight Committee shall provide to the General Assembly its recommendations for any changes to the:

(1) Award amounts;

(2) Number or type of scholarships; and

(3) Eligibility requirements.

(g) It is the intent of the General Assembly that in determining award amounts under this subchapter the General Assembly will consider whether sufficient funds will be available to pay for scholarship awards through the anticipated completion of the degree or certificate a recipient is seeking.

(h) All awards under this subchapter are subject to the prohibition under § 6-80-105 against using public funds in a student financial package in excess of the recognized cost of attendance at the institution where the student is enrolled.

(i) (1) If the department has less than a sufficient amount from net proceeds from the state lottery to provide for the scholarship commitments under this subchapter, the department shall give priority for continued financial support under this subchapter to a recipient who has continuing eligibility superior to first-time applicants.

(2) If the funding is still insufficient to fully fund the scholarships created under this subchapter, the department shall award scholarships after considering applicants:

(A) With the highest level of progress toward completion of a certificate, an associate degree, or a baccalaureate degree;

(B) With the highest high school or postsecondary grade point average, as applicable to the applicant; and

(C) Who are enrolled in or intend to enroll in a program of study that is:

(i) In an area of critical workforce need as determined by the department; or

(ii) In a science, technology, engineering, or mathematics field.

(j) When the General Assembly determines that there exist sufficient net lottery proceeds to fund students enrolling in certificate, associate degree, and baccalaureate degree programs, the department shall submit recommendations to the Arkansas Lottery Commission Legislative Oversight Committee for the award of scholarships and grants to certain graduate and professional programs at approved institutions of higher education.



§ 6-85-213 - Nursing school eligibility.

(a) (1) The General Assembly recognizes that the State of Arkansas is experiencing a critical shortage of nurses.

(2) It is the intent of this section to allow the Department of Higher Education the opportunity, under specific circumstances, to include an approved school of nursing that would not otherwise be an approved institution of higher education in the Arkansas Academic Challenge Scholarship Program.

(b) The department shall make awards to applicants attending an approved school of nursing under this section if the recipient meets continuing eligibility requirements in § 6-85-210.

(c) The department shall pay scholarship awards under this section only from nonlottery state educational resources.



§ 6-85-214 - Accountability -- Transparency -- Legislative oversight.

(a) The General Assembly finds that:

(1) The continual evaluation of the Arkansas Academic Challenge Scholarship Program and of all state-supported scholarship and grant programs by the General Assembly is critical for maximizing the benefits to the state and its citizens of state financial aid for higher education and meeting state objectives for higher education; and

(2) Accountability and transparency in the implementation of state-supported scholarship programs are fundamental to a proper evaluation of the programs.

(b) The General Assembly finds that the collection of data and the reports required under §§ 6-85-215 -- 6-85-220 are necessary to ensure accountability and transparency.



§ 6-85-215 - Student consent form.

(a) (1) (A) A student receiving any state-supported student financial assistance shall complete and sign a form authorizing or refusing to authorize:

(i) The institution of higher education to release the student's individual personal information to the Bureau of Legislative Research;

(ii) The institution of higher education to provide the bureau with academic progress information for the scholarship recipient; and

(iii) The Department of Higher Education to release the student's individual personal information to the bureau.

(B) If a student is less than eighteen (18) years of age, the student's parent or guardian shall complete and sign the form.

(2) (A) A decision to refuse to authorize the release of information under this section does not apply to nonindividually identifiable information released under any other section of this subchapter or under any other law.

(B) In order to provide better statistical data, each institution shall report the number of students who refuse to authorize the release of information.

(3) (A) Before any state funds for state-supported student financial assistance are released on behalf of a student, the form signed by the student or the student's parent or guardian indicating either the student's authorization to release or the refusal to authorize the release of information under this section shall be obtained by:

(i) The department if the department awards the state-supported student financial assistance; or

(ii) The institution of higher education if the state-supported student financial assistance is awarded solely by the institution.

(B) The form shall state that:

(i) The purpose for the bureau's collecting data is to guide the General Assembly's evaluation of the need for adjustments to scholarship program eligibility and funding levels; and

(ii) A refusal to authorize the release of information under this section will not affect the student's eligibility for a scholarship.

(C) A high school student enrolled in a course for concurrent credit is exempt under this section.

(4) The form shall list the categories of information authorized for release under this section.

(5) The Director of the Bureau of Legislative Research may:

(A) Seek an opinion from the Family Policy Compliance Office of the United States Department of Education concerning the requirement to authorize or refuse to authorize the release of information under this section; or

(B) Request the Department of Higher Education to seek the opinion on behalf of the bureau.

(b) The information consented to be released by the student shall include:

(1) A unique student identifier;

(2) Status for Federal Pell Grant;

(3) Postsecondary grade point average;

(4) Number of semester hours attempted;

(5) Number of semester hours completed;

(6) Gender, race, ethnicity, and age;

(7) High school graduated from or General Educational Development test score;

(8) High school grade point average; and

(9) ACT score or ACT equivalent score, if available.

(c) This section does not apply to scholarships or other forms of student financial assistance that are completely privately funded.

(d) (1) Approved institutions of higher education shall undertake any procedures necessary to ensure the collection of the information under this section and shall provide it to the bureau in a mutually agreed upon electronic format by November 1 of each school year for students awarded for that academic year state-supported student financial assistance.

(2) An approved institution of higher education may lose its approved status for receiving scholarship funds on behalf of a recipient under this subchapter if it fails to make a good faith effort to:

(A) Collect the student form required under this section; or

(B) Comply with subdivision (d)(1) of this section.

(3) In addition to the provisions of subdivision (d)(2), an institution of higher education that is not in compliance with this section shall not be eligible to accept state aid from the Higher Education Grants Fund account on behalf of a student.

(e) (1) The student data provided to the bureau under this section are not subject to release under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(2) The bureau shall not release any personally identifiable student data received under this section.

(f) (1) The bureau shall inform the Department of Higher Education of any data used in the preparation of reports and provide the department at least two (2) working days to review any student-related data used in preparation of reports before publicly releasing that student-related data without personally identifiable data.

(2) This subsection (f) does not waive the confidentiality of a request of a member of the General Assembly under § 10-2-129.

(g) The department shall collect the release of information form required under this section during the application process for state-supported student financial assistance for all formats of the application.

(h) The department shall establish a standardized method to be used by all institutions of higher education in the state to collect electronically from all students the release of information form required under this section.



§ 6-85-216 - Institution report to the department.

(a) (1) An approved institution of higher education that enrolls students receiving scholarships under this subchapter annually shall provide information and semiannually provide updated information to the Department of Higher Education regarding all state-supported student financial assistance whether or not the state-supported student financial assistance is awarded under this subchapter.

(2) The information shall be provided in the form of individual student records and shall include without limitation information regarding:

(A) State-supported student financial assistance;

(B) Demographic student data; and

(C) Disaggregated data on remedial courses.

(b) The department shall establish by rule the:

(1) Specific data required;

(2) Manner of reporting the information required; and

(3) Technology or software required for reporting.

(c) The department shall use the information provided under this section to conduct the research and analysis needed to support the annual report of the Director of the Department of Higher Education to the Arkansas Lottery Commission Legislative Oversight Committee under § 6-85-205.



§ 6-85-217 - Information provided to the Bureau of Legislative Research by the Department of Higher Education.

(a) (1) The Department of Higher Education shall provide to the Bureau of Legislative Research the following data when requested for the purpose of assisting the General Assembly with evaluation and analysis under this subchapter:

(A) Existing individual student data;

(B) Institutional data;

(C) Financial data;

(D) Aggregate student scholarship and grant application and award data; and

(E) Other data needed to track scholarship and grant students receiving state-supported student financial assistance from year to year.

(2) Annually on the first business day of November, the department shall submit to the bureau a report created from the information under subdivision (a)(1) of this section from all students based on the previous academic year.

(3) The department shall provide to the bureau the data files of students who have consented to the release of their information under § 6-85-215 on the following schedule:

(A) Annually, for data collected from students who have consented, the department shall provide:

(i) By October 31, the summer II end-of-term data files and the fall-term data files for the current academic year;

(ii) By February 28, the fall end-of-term data files and the spring-term data files for the current academic year;

(iii) By June 30, the spring end-of-term data files and the summer-I-term data files for the current academic year; and

(iv) By August 15:

(a) The summer I end-of-term data files and the summer-II-term data files for the current academic year; and

(b) The end-of-year data file for the academic year just ended, containing data from all of the previous end-of-term data files for the academic year just ended; and

(B) When requested by the bureau.

(4) The bureau shall use only the data from end-of-term data files for official reporting.

(5) Annually, the department shall provide to the bureau data files from all students who applied for state-supported student financial assistance for the upcoming academic year on the following schedule:

(A) Within thirty (30) days of the submission deadline for the state-supported student financial assistance application, a file containing information on all students who applied for state-supported student financial assistance;

(B) Within sixty (60) days of the submission deadline for the state-supported student financial assistance application, a file containing information on all applicants and their award status for state-supported student financial assistance; and

(C) Within thirty (30) days of the dispersal of state-funded financial aid to the institutions, a file containing information on all students who received state-supported student financial assistance.

(b) (1) To maintain confidentiality of individual student records in accordance with the Family Educational Right to Privacy Act, 20 U.S.C. § 1232g, the Department of Higher Education shall establish a system for removing or recoding any personally identifiable student data in student records that are used by the bureau for research and evaluation of scholarships and grants funded with net proceeds from the state lottery and those funded with nonlottery state educational resources.

(2) The bureau shall assist the Department of Higher Education by providing input concerning the development or modification of the system.

(3) (A) The Director of the Bureau of Legislative Research may seek an opinion from the Family Policy Compliance Office of the United States Department of Education concerning the Department of Higher Education's system, any proposed modification of the system, or any request for information made by the bureau under this section.

(B) The director may request the Department of Higher Education to seek the opinion on behalf of the bureau.

(c) The Department of Higher Education shall make its staff reasonably accessible for consultation with the bureau's staff in developing and responding appropriately to bureau requests under this section.

(d) (1) The Department of Higher Education shall provide data to the bureau in a database or spreadsheet format.

(2) The Department of Higher Education shall provide other information and records requested by the bureau as soon as possible and in whatever reasonable form requested.

(e) (1) The student data provided to the bureau under this section are not subject to release under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(2) The bureau shall not release any personally identifiable student data received under this section.

(f) The bureau's staff shall inform the Department of Higher Education of any data used in the preparation of reports and provide the Department of Higher Education at least two (2) working days to review any student-related data used in preparation of reports before publicly releasing that student-related data without personally identifiable student data.



§ 6-85-219 - Reports to legislative committees.

(a) (1) Quarterly during fiscal years 2010 and 2011, the Department of Higher Education shall report to the Arkansas Lottery Commission Legislative Oversight Committee:

(A) The information required by subsection (b) of this section to the extent the information is available;

(B) The costs of administering scholarships funded with net proceeds from the state lottery;

(C) Projected levels of state funding for scholarships and grants;

(D) Recommendations for changes to the program, including without limitation adjustments to eligibility requirements of the Arkansas Academic Challenge Scholarship Program and award levels; and

(E) Other data the committee or the General Assembly may require.

(2) The Arkansas Lottery Commission Legislative Oversight Committee may specify criteria related to any item of information required by this section.

(b) (1) Annually by July 1, the department shall report to the Arkansas Lottery Commission Legislative Oversight Committee in the manner and format that the committee requires on all state-supported student financial assistance awarded by the department and awarded by approved institutions of higher education.

(2) The information provided shall include without limitation:

(A) Current year expenditures for scholarships and grants under the program;

(B) Projected obligations for succeeding years from each scholarship or grant funding source;

(C) Fund balances for the:

(i) Higher Education Grants Fund Account; and

(ii) Trust accounts maintained by the Director of the Department of Higher Education to hold the net proceeds from the state lottery;

(D) An evaluation of whether the net proceeds from the state lottery available for the program supplements and does not supplant nonlottery state educational resources;

(E) Recommendations for changes to the program, including without limitation:

(i) Adjustments to the eligibility requirements of the program; and

(ii) Increases or decreases in the amounts awarded for an Arkansas Academic Challenge Scholarship based on the amount of net proceeds from the state lottery available; and

(F) Any other information that the Arkansas Lottery Commission Legislative Oversight Committee or the General Assembly may request.

(c) The department shall report to the Arkansas Lottery Commission Legislative Oversight Committee, the House Committee on Education, the Senate Committee on Education, and the Joint Budget Committee on the compliance with § 6-85-216 by each approved institution of higher education.

(d) The Bureau of Legislative Research shall report to the Arkansas Lottery Commission Legislative Oversight Committee, the House Committee on Education, the Senate Committee on Education, and the Joint Budget Committee on:

(1) The compliance with § 6-85-216 by approved institutions of higher education; and

(2) The status of reporting by the department under § 6-85-217.



§ 6-85-220 - Arkansas Lottery Commission Legislative Oversight Committee -- Annual report.

(a) The Arkansas Lottery Commission Legislative Oversight Committee shall:

(1) Oversee the development and implementation of Arkansas Code requirements with regard to the Arkansas Academic Challenge Scholarship Program;

(2) Review whether and how the use of net state lottery proceeds helps to accomplish state objectives for higher education;

(3) Review the ongoing data collection, research, and evaluation of the program;

(4) Review the annual report of the Director of the Department of Higher Education under § 6-85-219;

(5) Review and recommend changes to the:

(A) Number of awards for each scholarship and grant;

(B) Award levels;

(C) Eligibility requirements; and

(D) Overall administration of the program; and

(6) Review and recommend policies for scholarships and grants funded with nonlottery state educational resources, including without limitation ways to ensure that net proceeds from the state lottery are used to supplement and not supplant nonlottery state educational resources.

(b) Annually by December 15, the Arkansas Lottery Commission Legislative Oversight Committee shall report its findings and recommendations to the Arkansas Lottery Commission, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Governor, the House Committee on Education, and the Senate Committee on Education.



§ 6-85-221 - Scholarship hold.

(a) (1) The Department of Higher Education may approve a scholarship hold for a traditional student for a period of twenty-four (24) months or less.

(2) The reasons for a scholarship hold may include without limitation:

(A) A medical condition of the student or a member of the student's immediate family that, on the basis of a physician's good-faith judgment, necessitates the student or the student's immediate family member to be hospitalized or receive outpatient or home-based medical care or to recuperate until released by the attending physician;

(B) A personal or family emergency that requires the student to:

(i) Attend the funeral of an immediate family member; or

(ii) Visit a relative of the student if the relative has a medical condition in which death is possible or imminent;

(C) Military service under § 6-61-112; or

(D) (i) A commitment of twelve (12) to twenty-four (24) months for service in a national or international humanitarian project sponsored by a nonprofit corporation organized with a charitable or educational purpose.

(ii) The student's commitment shall be expressed in a written agreement with the nonprofit organization including the terms of completion for the student's service on the related project.

(iii) The department shall release a scholarship hold if the department determines that the student did not complete the commitment under the written agreement.















Title 7 - Elections

Chapter 1 - General Provisions

§ 7-1-101 - Definitions.

As used in this title, unless the context or chapter otherwise requires:

(1) "Administrator" means the administrative head of a long-term care or residential care facility licensed by the state who is authorized in writing by a patient of the long-term care or residential care facility to deliver the application for an absentee ballot and to obtain or deliver the absentee ballot to the county clerk;

(2) "Affidavit of eligibility" means an affidavit signed by a candidate for elective office stating that the candidate is eligible to serve in the office he or she seeks;

(3) "Audit log" means an electronically stored record of events and ballot images from which election officials may produce a permanent paper record with a manual audit capacity for a voting system using voting machines;

(4) "Authorized agent" means a person who is identified and authorized to deliver the application, obtain a ballot, and deliver the ballot on the day of the election to the county clerk for an applicant who is medically unable to cast a ballot at a polling site due to an unforeseen medical necessity as set forth in an affidavit from the administrator of a hospital or long-term care or residential care facility;

(5) "Canvassing" means examining and counting the returns of votes cast at a public election to determine authenticity;

(6) "Certificate of choice" means a certificate, signed by an executive officer of a political group that submits a petition to place its candidates for President and Vice-President on the ballot, designating the names of its candidates to appear on the ballot;

(7) "Constitutional officers of this state" means the offices of the Governor, Lieutenant Governor, Secretary of State, Attorney General, Auditor of State, Treasurer of State, and Commissioner of State Lands;

(8) "Counting location" means a location selected by the county board of election commissioners with respect to all elections for the automatic processing or counting, or both, of votes;

(9) "Designated bearer" means any person who is identified and authorized by the applicant to obtain from the county clerk or to deliver to the county clerk the applicant's ballot;

(10) "Election official" or "election officer" means a person who is a member of the county board of election commissioners or a person who is a poll worker designated by a county board of election commissioners to be an election clerk, election judge, or election sheriff;

(11) "Electronic vote tabulating device" means a device used to electronically scan a marked paper ballot for the purpose of tabulation;

(12) "Fail-safe voting" means the mechanism established under the National Voter Registration Act of 1993 that allows a voters who has moved within the same county to vote at his or her new precinct without having updated his or her voter registration records;

(13) "First-time voter" means any registered voter who has not previously voted in a federal election in the state;

(14) "General or special election" means the regular biennial or annual elections for election of United States, state, district, county, township, and municipal officials and the special elections to fill vacancies therein and special elections to approve any measure. The term as used in this act shall not apply to school elections for officials of school districts;

(15) "Majority party" means that political party in the State of Arkansas whose candidates were elected to a majority of the constitutional offices of this state in the last preceding general election;

(16) "Marking device" means any approved device for marking a paper ballot with ink or other substance that will enable the votes to be tabulated by means of an electronic vote tabulating device;

(17) "Member of the merchant marine" means:

(A) An individual employed as an officer or crew member of:

(i) A vessel documented under the laws of the United States;

(ii) A vessel owned by the United States; or

(iii) A vessel of foreign-flag registry under charter or control of the United States;

(B) An individual enrolled with the United States for employment or training for employment or maintained by the United States for emergency relief service as an officer or crew member of any such vessel; or

(C) As defined in the federal Uniformed and Overseas Citizens Absentee Voting Act if different from the definition stated in this subdivision (17);

(18) "Minority party" means that political party whose candidates were elected to less than a majority of the constitutional offices of this state in the last preceding general election or the political party that polled the second greatest number of votes for the office of Governor in the last preceding general election if all of the elected constitutional officers of this state are from a single political party;

(19) "Party certificate" means a written statement or receipt signed by the secretary or chair of the county committee or of the state committee, as the case may be, of the political party evidencing the name and title proposed to be used by the candidate on the ballot, the position the candidate seeks, payment of the fees, and filing of the party pledge, if any, required by the political party;

(20) "Party filing period" means the period of time established by law for the candidate for a political party's nomination to file his or her party certificate with the Secretary of State or county clerk, as the case may be;

(21) (A) "Political party" means any group of voters that at the last preceding general election polled for its candidate for Governor in the state or nominees for presidential electors at least three percent (3%) of the entire vote cast for the office.

(B) A group of electors shall not assume a name or designation that is so similar in the opinion of the Secretary of State to that of an existing political party as to confuse or mislead the voters at an election.

(C) When any political party fails to obtain three percent (3%) of the total votes cast at an election for the office of Governor or nominees for presidential electors, it shall cease to be a political party;

(22) "Polling site" means a location selected by the county board of election commissioners where votes are cast;

(23) "Precinct" means the geographical boundary lines dividing a county, municipality, township, or school district for voting purposes;

(24) "Primary election" means any election held by a political party in the manner provided by law for the purpose of selecting nominees of the political party for certification as candidates for election at any general or special election in this state;

(25) "Provisional ballot" means a ballot:

(A) Cast by special procedures to record a vote when there is some question concerning a voter's eligibility; and

(B) Counted contingent upon the verification of the voter's eligibility;

(26) "Qualified elector" means a person who holds the qualifications of an elector and who is registered pursuant to Arkansas Constitution, Amendment 51;

(27) "Sample ballot" means a ballot for distribution to the public or the press marked with the word "SAMPLE" so as to prevent the production of counterfeit ballots;

(28) "Uniformed services" means the United States Army, United States Navy, United States Air Force, United States Marine Corps, and United States Coast Guard, the United States Public Health Service Commissioned Corps, and the National Oceanic and Atmospheric Administration Commissioned Officer Corps, or as defined in the federal Uniformed and Overseas Citizens Absentee Voting Act if different from the definition stated in this subdivision (28);

(29) "Vacancy in election" means the vacancy in an elective office created by death, resignation, or other good and legal cause arising prior to election to the office at a general or special election but arising subsequent to the certification of the ballot;

(30) "Vacancy in nomination" means the circumstances in which:

(A) The person who received the majority of votes at the preferential primary election or general primary election cannot accept the nomination due to death or notifies the party that he or she will not accept the nomination due to serious illness, moving out of the area from which the person was elected as the party's nominee, or filing for another office preceding the final date for certification of nominations; or

(B) There is a tie vote for the same office at a general primary election;

(31) (A) "Vacancy in office" means the vacancy in an elective office created by death, resignation, or other good and legal cause arising subsequent to election to the office at a general or special election or arising subsequent to taking office and before the expiration of the term of office in those circumstances wherein the vacancy must be filled by a special election rather than by appointment.

(B) The phrase "vacancy in office" shall not apply to the election of a person at a general election to fill an unexpired portion of a term of office;

(32) "Voter-verified paper audit trail" means a contemporaneous paper record of a ballot printed for the voter to confirm his or her votes before the voter casts his or her ballot that:

(A) Allows the voter to verify the voter-verified paper audit trail before the casting of the voter's ballot;

(B) Is not retained by the voter;

(C) Does not contain individual voter information;

(D) Is produced on paper that is sturdy, clean, and resistant to degradation; and

(E) Is readable in a manner that makes the voter's ballot choices obvious to the voter without the use of computer or electronic code;

(33) "Voting machine" means either:

(A) A direct-recording electronic voting machine that:

(i) Records votes by means of a ballot display provided with mechanical or electro-optical components that may be actuated by the voter;

(ii) Processes the data by means of a computer program;

(iii) Records voting data and ballot images in internal and external memory components; and

(iv) Produces a tabulation of the voting data stored in a removable memory component and on a printed copy; or

(B) An electronic device for marking a paper ballot to be electronically scanned; and

(34) "Voting system" means:

(A) The total combination of mechanical, electromechanical, or electronic equipment, including the software, firmware, and documentation required to program, control, and support the equipment that is used to:

(i) Define ballots;

(ii) Cast and count votes;

(iii) Report or display election results; and

(iv) Maintain and produce any audit trail information; and

(B) The practices and documentation used to:

(i) Identify system components and versions of components;

(ii) Test the system during its development and maintenance;

(iii) Maintain records of system errors and defects;

(iv) Determine specific system changes to be made to a system after the initial qualification of the system; and

(v) Make available any materials to the voter, including without limitation notices, instructions, forms, or paper ballots.



§ 7-1-102 - Work time to be scheduled for voting -- Penalty.

Each employer in the state shall schedule the work hours of employees on election days so that each employee will have an opportunity to exercise the right of franchise. Any employer who fails or refuses to comply with the provisions of this section shall upon conviction be subject to a fine of not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250).



§ 7-1-103 - Miscellaneous misdemeanor offenses -- Penalties.

(a) The violation of any of the following shall be deemed misdemeanors punishable as provided in this section:

(1) It shall be unlawful for any person to appoint or offer to appoint anyone to any office or position of trust or for any person to influence, attempt to influence, or offer to influence the appointment, nomination, or election of any person to office in consideration of the support or assistance of the person for any candidate in any election in this state;

(2) (A) (i) It shall be unlawful for any public servant, as defined in § 21-8-402, to devote any time or labor during usual office hours toward the campaign of any other candidate for office or for the nomination to any office.

(ii) Devoting any time or labor during usual office hours toward the campaign of any other candidate for office or for the nomination to any office includes without limitation the gathering of signatures for a nominating petition.

(B) It shall be unlawful for any public servant, as defined in § 21-8-402, to circulate an initiative or referendum petition or to solicit signatures on an initiative or referendum petition in any public office of the state, county, or municipal governments of Arkansas or during the usual office hours or while on duty for any state agency or any county or municipal government in Arkansas.

(C) It shall be unlawful for any public servant, as defined in § 21-8-402, to coerce, by threats or otherwise, any public employee into devoting time or labor toward the campaign of any candidate for office or for the nomination to any office;

(3) (A) It shall be unlawful for any public servant, as defined in § 21-8-402, to use any office or room furnished at public expense to distribute any letters, circulars, or other campaign materials unless such office or room is regularly used by members of the public for such purposes without regard to political affiliation. It shall further be unlawful for any public servant to use for campaign purposes any item of personal property provided with public funds.

(B) As used in subdivision (a)(3)(A) of this section, "campaign materials" and "campaign purposes" refer to the campaign of a candidate for public office and not efforts to support or oppose a ballot measure;

(4) It shall be unlawful for any person to assess any public employee, as defined in § 21-8-402, for any political purpose whatever or to coerce, by threats or otherwise, any public employee into making a subscription or contribution for any political purpose;

(5) It shall be unlawful for any person employed in any capacity in any department of the State of Arkansas to have membership in any political party or organization that advocates the overthrow of our constitutional form of government;

(6) It shall be unlawful for any campaign banners, campaign signs, or other campaign literature to be placed on any cars, trucks, tractors, or other vehicles belonging to the State of Arkansas or any municipality, county, or school district in the state;

(7) (A) (i) All articles, statements, or communications appearing in any newspaper printed or circulated in this state intended or calculated to influence the vote of any elector in any election and for the publication of which a consideration is paid or to be paid shall clearly contain the words "Paid Political Advertisement", "Paid Political Ad", or "Paid for by" the candidate, committee, or person who paid for the message.

(ii) Both the persons placing and the persons publishing the articles, statements, or communications shall be responsible for including the required disclaimer.

(B) (i) All articles, statements, or communications appearing in any radio, television, or any other electronic medium intended or calculated to influence the vote of any elector in any election and for the publication of which a consideration is paid or to be paid shall clearly contain the words:

(a) "Paid political advertisement" or "paid political ad"; or

(b) "Paid for by", "sponsored by", or "furnished by" the true sponsor of the advertisement.

(ii) Both the persons placing and the persons publishing the articles, statements, or communications shall be responsible for including the required disclaimer;

(8) [Repealed.]

(9) (A) No election official acting in his or her official capacity shall do any electioneering on any election day or any day on which early voting is allowed. Except as provided in subdivisions (a)(9)(B) and (C) of this section, no person shall hand out or distribute or offer to hand out or distribute any campaign literature or any literature regarding any candidate or issue on the ballot, solicit signatures on any petition, solicit contributions for any charitable or other purpose, or do any electioneering of any kind whatsoever in the building or within one hundred feet (100') of the primary exterior entrance used by voters to the building containing the polling place on election day.

(B) During early voting days, no person shall hand out or distribute or offer to hand out or distribute any campaign literature or any literature regarding any candidate or issue on the ballot, solicit signatures on any petition, solicit contributions for any charitable or other purpose, or do any electioneering of any kind whatsoever during early voting hours in the building or within one hundred feet (100') of the primary exterior entrance used by voters to the building containing the early voting site nor engage in those activities with persons standing in line to vote whether within or without the courthouse.

(C) When the early voting occurs at a facility other than the county clerk's office, no person shall hand out or distribute or offer to hand out or distribute any campaign literature or any literature regarding any candidate or issue on the ballot, solicit signatures on any petition, solicit contributions for any charitable or other purpose, or do any electioneering of any kind whatsoever in the building or within one hundred feet (100') of the primary exterior entrance used by voters to the building containing the polling place;

(10) No election official shall perform any of the duties of the position before taking and subscribing to the oath provided for in § 7-4-110;

(11) No person applying for a ballot shall swear falsely to any oath administered by the election officials with reference to his or her qualifications to vote;

(12) No person shall willfully cause or attempt to cause his or her own name to be registered in any other election precinct than that in which he or she is or will be before the next ensuing election qualified as an elector;

(13) During any election, no person shall remove, tear down, or destroy any booths or supplies or other conveniences placed in any booth or polling site for the purpose of enabling the voter to prepare his or her ballot;

(14) No person shall take or carry any ballot obtained from any election official outside of the polling room or have in his or her possession outside of the polling room before the closing of the polls any ballot provided by any county election commissioner;

(15) No person shall furnish a ballot to any elector who cannot read informing him or her that it contains a name or names different from those that are written or printed thereon or shall change or mark the ballot of any elector who cannot read so as to prevent the elector from voting for any candidate, act, section, or constitutional amendment as the elector intended;

(16) No election official or other person shall unfold a ballot or without the express consent of the voter ascertain or attempt to ascertain any vote on a ballot before it is placed in the ballot box;

(17) No person shall print or cause to be printed any ballot for any election held under this act with the names of the candidates appearing thereon in any other or different order or manner than provided by this act;

(18) No election official shall permit the vote of any person to be cast in any election precinct in this state in any election legally held in this state when the person does not appear in person at the election precinct and actually cast the vote. This subdivision (a)(18) shall not apply to persons entitled to cast absentee ballots;

(19) (A) No person shall vote or offer to vote more than one (1) time in any election held in this state, either in person or by absentee ballot, or shall vote in more than one (1) election precinct in any election held in this state.

(B) No person shall cast a ballot or vote in the preferential primary of one (1) political party and then cast a ballot or vote in the general primary of another political party in this state;

(20) No person shall:

(A) Vote, knowing himself or herself not to be entitled to vote;

(B) Vote more than once at any election or knowingly cast more than one (1) ballot or attempt to do so;

(C) Provide assistance to a voter in marking and casting the voter's ballot except as provided in § 7-5-310;

(D) Alter or attempt to alter any ballot after it has been cast;

(E) Add or attempt to add any ballot to those legally polled at any election either by fraudulently introducing it into the ballot box before or after the ballots have been counted or at any other time or in any other manner with the intent or effect of affecting the count or recount of the ballots;

(F) Withdraw or attempt to withdraw any ballot lawfully polled with the intent or effect of affecting the count or recount of the ballots; or

(G) In any manner interfere with the officials lawfully conducting the election or the canvass or with the voters lawfully exercising their right to vote at the election;

(21) No person shall make any bet or wager upon the result of any election in this state;

(22) No election official, poll watcher, or any other person in or out of this state in any primary, general, or special election in this state shall divulge to any person the results of any votes cast for any candidate or on any issue in the election until after the closing of the polls on the day of the election. The provisions of this subdivision (a)(22) shall not apply to any township or precinct in this state in which all of the registered voters therein have voted prior to the closing of the polls in those instances in which there are fifteen (15) or fewer registered voters in the precinct or township; and

(23) Any person, election official, county clerk, or deputy clerk who violates any provisions of the absentee voting laws, § 7-5-401 et seq., shall be punished as provided in this section.

(b) (1) Except as otherwise provided, the violation of any provision of this section shall be a Class A misdemeanor.

(2) (A) Any person convicted under the provisions of this section shall thereafter be ineligible to hold any office or employment in any of the departments in this state.

(B) (i) If any person is convicted under the provisions of this section while employed by any of the departments of this state, he or she shall be removed from employment immediately.

(ii) If any person is convicted under the provisions of this section while holding public office, the conviction shall be deemed a misfeasance and malfeasance in office and shall subject the person to impeachment.

(c) Any violation of this act not covered by this section and § 7-1-104 shall be considered a Class A misdemeanor and shall be punishable as such.



§ 7-1-104 - Miscellaneous felonies -- Penalties.

(a) The following offenses shall be deemed felonies punishable as provided in this section:

(1) No person shall falsely make or fraudulently destroy any certificate of nominations or any part thereof, file any certificate of nominations knowing the certificate or any part thereof to be false, suppress any nomination or any part thereof which has been filed, or forge or falsely write the name or initials of any election official on any ballot;

(2) No public official or other person shall in any manner willfully or corruptly permit any person not entitled to register for the purpose of voting to register, nor shall a public official or other person forge or attempt to forge a registration;

(3) No person shall vote in any election in the state unless the person is a qualified elector of this state and has registered to vote in the manner provided by law;

(4) It shall be unlawful for any person to offer, accept, receive, or pay any person any money, goods, wares, or merchandise or solicit any money, goods, wares, or merchandise for the purpose of influencing his or her vote during the progress of any election in this state;

(5) It shall be unlawful for any person to make any threat or attempt to intimidate any elector or the family, business, or profession of the elector;

(6) It shall be unlawful for any person to interfere with or to prevent any qualified elector from voting at any election or to attempt to interfere with or to prevent any qualified elector from voting at any election, provided that this subdivision (a)(6) shall not prohibit good faith challenges of ballots or voters according to law by candidates, authorized representatives of candidates, political parties, or ballot issues;

(7) It shall be unlawful for any person to attend any polling site on election day and hand out or give away any campaign cards, placards, or other articles for the purpose of influencing the electors to vote for any candidate, except in the manner now provided by law;

(8) (A) It shall be unlawful for a person with the intent to defraud a voter or an election official to possess an absentee ballot issued to another.

(B) The possession by a person of more than ten (10) absentee ballots creates a rebuttable presumption of intent to defraud.

(C) The presumption under subdivision (a)(8)(B) of this section does not apply to:

(i) An employee of the United States Postal Service performing the normal course of the employee's authorized duties;

(ii) A common or contract carrier performing the normal course of the carrier's authorized duties;

(iii) The administrative head of a long-term care or residential care facility licensed by the state authorized by a voter under Arkansas law; or

(iv) An election official acting in his or her official capacity;

(9) No person shall tamper with a voting machine or fraudulently affect or attempt to affect its results;

(10) No person may cast a ballot in more than one (1) party primary election on the same day in this state or for candidates for more than one (1) political party;

(11) No person shall vote in any election more than one (1) vote;

(12) No person shall vote or attempt to vote other than his or her legal ballot;

(13) No election official shall knowingly permit any person to vote other than his or her legal ballot in any election;

(14) No election official or other person shall fraudulently permit any person to vote illegally, refuse the vote of any qualified elector, or cast up or make a false return of any election;

(15) No election official or other person shall willfully make a false count of any election ballots or falsely or fraudulently certify the returns of any election;

(16) No person shall fraudulently change, alter, or obliterate the poll books or books of any election or break any seals upon any ballot box, voting machine, or stub box, except as authorized by law;

(17) No person shall contrive, alter, forge, counterfeit, detain, mutilate, steal, secrete, or destroy any election returns or election materials for the purpose of hindering or preventing or falsely reporting a tabulation or check of the returns; and

(18) Any person who violates the provisions of § 7-5-702 or who shall disclose how any voter may have voted unless compelled to do so in a judicial proceeding shall be deemed guilty of a Class D felony and punished as provided in this section.

(b) (1) Any person convicted of a felony as defined in this section shall be guilty of a Class D felony.

(2) (A) Any person convicted of a felony as defined in this section shall be barred from holding public office or employment in any of the departments of the state from the date of his or her conviction.

(B) (i) If the person is employed by any of the departments of this state at the time of his or her conviction, he or she shall be removed from employment immediately.

(ii) If any person is convicted under the provisions of this section while holding public office, the conviction shall be deemed a misfeasance and malfeasance in office and shall subject the person to impeachment.



§ 7-1-105 - Majority of qualified electors.

Whenever any law of this state shall require that a proposition or question shall be adopted by a majority of the qualified electors of this state, of a city, or of a county based on the total number of electors of the state, city, or county, appearing on the certified list of all qualified electors thereof, the majority required for the adoption of the proposition or question hereafter shall be deemed to be the majority of the qualified electors of the state, city, or county voting on the proposition or question at the election.



§ 7-1-106 - Election laws expert.

The Secretary of State shall designate at least one (1) member of his or her staff to become knowledgeable of the election laws as they pertain to elections in the State of Arkansas for the purpose of answering procedural questions concerning elections and to aid the candidates and their agents in filing for election.



§ 7-1-108 - Election law deadlines.

If an election law deadline occurs on a Saturday, Sunday, or legal holiday, the deadline shall be the next day which is not a Saturday, Sunday, or legal holiday.



§ 7-1-109 - Enforcement of election laws.

Following a written complaint concerning any election law violation or irregularity to the county board of election commissioners, the written complaint shall be sent by the county board to the appropriate county clerk and appropriate prosecuting attorney for evaluation.



§ 7-1-110 - Voting information on Internet website.

The Secretary of State shall provide on his or her Internet website a mechanism to allow a person to enter his or her home address and retrieve information concerning the person's polling location, precinct, state representative, and state senator.






Chapter 2 - Congressional Districts

§ 7-2-101 - Number of congressional districts.

The State of Arkansas is hereby divided into four (4) congressional districts, provided that the members of the House of Representatives of the United States Congress presently serving from each of the existing congressional districts of this state shall continue to serve until the expiration of their current terms, and successor congressmen shall be elected from the congressional districts as established in this subchapter. It is the intention of this subchapter to provide for congressional districts of substantially equal population in order to comply with the Equal Protection Clause of the Fourteenth Amendment to the Constitution of the United States.



§ 7-2-102 - First Congressional District.

(a) The First Congressional District shall be composed of:

(1) The counties of Arkansas, Baxter, Chicot, Clay, Cleburne, Craighead, Crittenden, Cross, Desha, Fulton, Greene, Independence, Izard, Jackson, Lawrence, Lee, Lincoln, Lonoke, Mississippi, Monroe, Phillips, Prairie, Poinsett, Randolph, St. Francis, Sharp, Stone, and Woodruff;

(2) The following voting districts of Jefferson County as they existed on January 1, 2011:

(A) 19 (Dunnington) voting district;

(B) P15 (Dudley Lake) voting district;

(C) 25 (Old River) voting district;

(D) 57 (Villemont) voting district;

(E) P91 (Roberts) voting district;

(F) P851 (Humphrey) voting district; and

(G) P862 (Humphrey) voting district; and

(3) The voting districts and voting precincts of Searcy County as they existed on January 1, 2011, that are not listed under § 7-2-104(a)(4).

(b) The qualified electors residing in the counties and portion of Jefferson County and Searcy County listed under subsection (a) of this section shall elect one (1) member of the House of Representatives of the United States.



§ 7-2-103 - Second Congressional District.

(a) The Second Congressional District shall be composed of the counties of Conway, Faulkner, Perry, Pulaski, Saline, Van Buren, and White.

(b) The qualified electors residing in the counties listed under subsection (a) of this section shall elect one (1) member of the House of Representatives of the United States.



§ 7-2-104 - Third Congressional District.

(a) The Third Congressional District shall be composed of:

(1) The counties of Benton, Boone, Carroll, Marion, Pope, and Washington;

(2) The voting districts and voting precincts of Crawford County as they existed on January 1, 2011, that are not listed under § 7-2-105(a)(2);

(3) The following voting districts of Newton County as they existed on January 1, 2011:

(A) Big Creek voting district;

(B) Dogpatch voting district;

(C) Grove voting district;

(D) Hasty voting district;

(E) Polk voting district;

(F) Richland voting district; and

(G) White voting district;

(4) The Prairie voting district of Searcy County as it existed on January 1, 2011; and

(5) The voting districts and voting precincts of Sebastian County as they existed on January 1, 2011, that are not listed under § 7-2-105(a)(5).

(b) The qualified electors residing in the counties and portions of Crawford County, Newton County, Searcy County, and Sebastian County listed under subsection (a) of this section shall elect one (1) member of the House of Representatives of the United States.



§ 7-2-105 - Fourth Congressional District.

(a) The Fourth Congressional District shall be composed of:

(1) The counties of Ashley, Bradley, Calhoun, Clark, Cleveland, Columbia, Dallas, Drew, Franklin, Garland, Grant, Hempstead, Hot Spring, Howard, Johnson, Lafayette, Little River, Logan, Madison, Miller, Montgomery, Nevada, Ouachita, Pike, Polk, Scott, Sevier, Union, and Yell;

(2) The following voting districts of Crawford County as they existed on January 1, 2011:

(A) Alma # 1 voting district;

(B) Alma # 4 voting district;

(C) Bidville voting district;

(D) Chester voting district;

(E) Dean Springs voting district;

(F) Dyer voting district;

(G) Eagle Crest voting district;

(H) Kibler voting district;

(I) Locke voting district;

(J) Mountain voting district;

(K) Mulberry # 1 voting district;

(L) Mulberry # 2 voting district;

(M) Mulberry # 3 voting district;

(N) Porter voting district;

(O) Vine Prairie voting district;

(P) Whitley voting district; and

(Q) Winfrey voting district;

(3) The voting districts and voting precincts of Jefferson County as they existed on January 1, 2011, that are not listed under § 7-2-102(a)(2);

(4) The voting districts and voting precincts of Newton County as they existed on January 1, 2011, that are not listed under § 7-2-104(a)(3); and

(5) The following voting districts of Sebastian County as they existed on January 1, 2011:

(A) 9-1-A voting district;

(B) 9-1-B voting district;

(C) 9-1-C voting district;

(D) 9-1-D voting district;

(E) 9-1-E voting district;

(F) 9-1-Q voting district;

(G) 9-2-E voting district;

(H) 9-3-E voting district;

(I) 9-3-F voting district;

(J) 9-3-G voting district;

(K) 9-3-H voting district;

(L) 9-3-I voting district;

(M) 9-3-J voting district;

(N) 9-3-K voting district;

(O) 9-3-L voting district; and

(P) 9-3-M voting district.

(b) The qualified electors residing in the counties and portions of Crawford County, Jefferson County, Newton County, and Sebastian County listed under subsection (a) of this section shall elect one (1) member of the House of Representatives of the United States.






Chapter 3 - Political Parties

§ 7-3-101 - Duties and powers.

Subject to the provisions of this act and other applicable laws of this state, organized political parties shall:

(1) Have the right to prescribe the qualifications of their own membership;

(2) Prescribe the qualifications for voting in their party primaries; and

(3) Establish rules and procedures for their own organization.



§ 7-3-102 - National committee members.

The national committeeman and national committeewoman of political parties of this state shall be selected in the manner provided in the party rules of the respective political parties in this state.



§ 7-3-103 - State committee members.

(a) The members of the state committee of political parties in this state shall be elected by the respective state conventions.

(b) Caucuses by delegates to the state conventions for the purpose of recommending members of the state committee shall be held at a definite time and place to be announced publicly by the temporary chair of the state convention convened at the first session of the convention. The temporary chair shall appoint some delegate to convene each caucus. If any delegation from a county shall notify the chair of the convention that a caucus has been held and a recommendation made without a county delegation having had timely notice of and an opportunity to be present at the caucus, the chair of the convention shall at once order a new caucus.

(c) The term of office of the members of a state committee shall begin from their election, and they shall hold office until the next convention and until their successors are elected and qualified.



§ 7-3-104 - County committee members.

(a) (1) The members of the county committee of political parties from each election precinct, township, or city ward shall be elected by a majority vote of those votes cast for each membership position at the primary elections held by the political party.

(2) (A) Except as provided in subdivision (a)(2)(B) of this section, the county board of election commissioners shall place on the ballot of the primary election the names of all persons seeking election as members of the county committee who have filed a written pledge to abide by the results of the primary, if any is required by the rules of the political party, and who have paid the filing fee, if any, assessed therefor.

(B) When only one (1) candidate qualifies for a particular position on the county committee, the candidate's name shall be omitted from the ballot and the candidate shall be selected to serve in the particular position in the same manner as if the position had been voted upon at the primary election.

(3) If candidates for any county committee membership positions have not qualified as provided in this section within the time required for candidates to qualify, the county committee shall select candidates for committee members at any public meeting of the county committee held after the ticket has closed and prior to the time the primary election ballots are printed.

(4) Vacancies in the county committee shall be filled by the county committee.

(b) (1) Each person elected or appointed the county chair of the county committee of a political party shall notify the state chair of the respective party in writing within ten (10) days after his or her election or appointment.

(2) (A) It shall be the duty of the state party chair to keep on file with the Secretary of State a complete list of the county chairs and to notify promptly the Secretary of State of any death, resignation, disqualification, or vacancy in the office of any county chair and of the election of a new chair to fill vacancies thus created.

(B) Upon receipt of that information, the Secretary of State shall record the information, which shall be a public record.



§ 7-3-105 - County convention delegates -- Selection -- Vacancy.

(a) Delegates from each election precinct, township, or city ward to the county convention of political parties shall be selected at the primary election held by each party.

(b) The county committee shall place on the ballot of the primary election the names of all persons seeking election as a county convention delegate who shall have filed a written pledge to abide by the results of the primary, if any is required by the rules of the political party, and shall have paid the ballot fee, if any, assessed therefor.

(c) If candidates for county convention delegates have not qualified as herein provided within the time required for candidates to qualify, the county committee shall select candidates or delegates to the county convention at any public meeting of the committee held after the ticket has closed and prior to the time the primary election ballots are printed.

(d) Any vacancies existing or occurring in any of the positions of delegates after the primary election or elections have been held may be filled by the county committee.



§ 7-3-106 - County convention -- Primary election results -- Selection of state and national delegates -- Vacancies.

(a) Each political party holding a primary election shall at the time required in § 7-7-203(f) hold a county convention composed of delegates elected at the primary election in each township and ward.

(b) (1) The county convention shall receive from the county board of election commissioners a list of all nominated candidates for county, township, and municipal offices and the political party's county committee members and delegates and select delegates and alternates to all conventions held by the political party.

(2) However, the state committee of the political party may make rules for the election of delegates to the national convention of the political party, and the delegates may be elected before the primary elections.

(c) (1) Vacancies in the delegation to a convention arising from death, absence, resignation, or ineligibility shall be filled by the alternates in the order of their selection.

(2) In the absence of alternates, vacancies shall be filled by the remaining members of the delegation.



§ 7-3-107 - State convention -- Declaration of election results and nominees -- Certificates.

After a primary election for the selection of nominees for United States, state, or district offices, each political party shall hold a state convention following the biennial general primary election for the purpose of:

(1) Receiving from the Secretary of State the certification of the election results for all United States, state, and district offices. Each party shall furnish to each successful nominee a certificate of nomination; and

(2) Performing other duties as may be required by party rules or by law.



§ 7-3-108 - Subversive parties -- New parties -- Affidavit required -- Penalty.

(a) No political party shall be recognized, qualified to participate, or permitted to have the names of its candidates printed on the ballot in any election in this state that:

(1) Either directly or indirectly advocates, teaches, justifies, aids, or abets the overthrow by force or violence, or by any unlawful means, of the government of the United States or this state, or an act of terrorism as defined by § 5-54-205; or

(2) Directly or indirectly carries on, advocates, teaches, justifies, aids, or abets a program of sabotage, force and violence, sedition, or treason against the government of the United States or this state.

(b) (1) No newly organized political party shall be recognized, qualified to participate, or permitted to have the names of its candidates printed on the ballot in any election in this state until it has filed an affidavit, by the officers of the party in this state under oath, that:

(A) It does not either directly or indirectly advocate, teach, justify, aid, or abet the overthrow by force or violence or by any unlawful means of the government of the United States or this state, or an act of terrorism as defined by § 5-54-205; or

(B) It does not directly or indirectly carry on, advocate, teach, justify, aid, or abet a program of sabotage, force and violence, sedition, or treason against the government of the United States or this state.

(2) The affidavit shall be filed with the Secretary of State.

(c) Any person who violates any provision of this section shall be guilty of a Class A misdemeanor.






Chapter 4 - Boards of Election Commissioners and Other Election Officers

Subchapter 1 - -- General Provisions

§ 7-4-101 - State Board of Election Commissioners -- Members -- Officers -- Meetings.

(a) The State Board of Election Commissioners shall be composed of the following seven (7) persons, with at least one (1) from each congressional district:

(1) The Secretary of State;

(2) One (1) person designated by the chair of the state Democratic Party;

(3) One (1) person designated by the chair of the state Republican Party;

(4) One (1) person to be chosen by the President Pro Tempore of the Senate;

(5) One (1) person to be chosen by the Speaker of the House of Representatives; and

(6) Two (2) persons to be chosen by the Governor, one (1) of whom shall be a county clerk and one (1) of whom shall have served for at least three (3) years as a county election commissioner.

(b) The Secretary of State shall serve as chair and secretary of the board.

(c) Except for the Secretary of State and the county clerk, no member of the board shall be an elected public official.

(d) (1) The term on the board of the Secretary of State shall be concurrent with his or her term in office.

(2) The county clerk shall hold the office of county clerk when appointed to the board and shall be removed as a member of the board if not in office.

(3) (A) Members of the board appointed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall be appointed for terms of two (2) years and shall continue to serve until successors have been appointed and taken the official oath.

(B) All other appointive members shall be appointed for terms of four (4) years and shall continue to serve until successors have been appointed and taken the official oath.

(4) No appointive member shall be appointed to serve more than two (2) consecutive full terms.

(5) (A) If a vacancy on the board occurs, a successor shall be appointed within thirty (30) days to serve the remainder of the unexpired term.

(B) The appointment shall be made by the official holding the office responsible for appointing the predecessor.

(e) (1) The board shall meet as needed upon call of the chair or upon written request to the chair of any four (4) members.

(2) A majority of the membership of the board shall constitute a quorum for conducting business.

(3) No sanctions shall be imposed without the affirmative vote of at least four (4) members of the board.

(4) Meetings of the board may be chaired and conducted by either the chair or a member of the board designated by the chair as acting chair for the meeting.

(f) The board shall have the authority to:

(1) Publish a candidate's election handbook, in conjunction with the office of the Secretary of State and the Arkansas Ethics Commission, which outlines in a readable and understandable format the legal obligations of a candidate and any other suggestions that might be helpful to a candidate in complying with state election law;

(2) Conduct statewide training for election officers and county election commissioners;

(3) Adopt all necessary rules regarding training referred to in subdivision (f)(2) of this section and develop procedures for monitoring attendance;

(4) Monitor all election law-related legislation;

(5) Formulate, adopt, and promulgate all necessary rules to assure even and consistent application of voter registration laws and fair and orderly election procedures;

(6) (A) Appoint certified election monitors to any county upon a signed, written request under oath filed with the board and a determination by the board that appointing a monitor is necessary.

(B) Certified election monitors shall serve as observers for the purpose of reporting to the board on the conduct of the election.

(C) The board may allow for reasonable compensation for election monitors;

(7) Assist the county board of election commissioners in the performance of administrative duties of the election process if the board determines that assistance is necessary and appropriate;

(8) (A) Formulate, adopt, and promulgate all necessary rules to establish uniform and nondiscriminatory administrative complaint procedures consistent with the requirements of Title IV of the federal Help America Vote Act.

(B) The cost of compliance with Title IV of the federal Help America Vote Act shall be paid from the fund established to comply with the federal Help America Vote Act;

(9) Investigate alleged violations, render findings, and impose disciplinary action according to § 7-4-118 for violations of election and voter registration laws, except as to § 7-1-103(a)(1)-(4), (6), and (7), and except for any matters relating to campaign finance and disclosure laws which the Arkansas Ethics Commission shall have the power and authority to enforce according to §§ 7-6-217 and 7-6-218;

(10) Examine and approve in accordance with §§ 7-5-503 and 7-5-606 the types of voting machines and electronic vote tabulating devices used in any election; and

(11) Administer reimbursement of election expenses to counties in accordance with § 7-7-201(a) for primary elections, statewide special elections, and nonpartisan judicial general elections.

(g) The Attorney General shall provide legal assistance to the board in answering questions regarding election laws.

(h) (1) The board may appoint a Director of the State Board of Election Commissioners, who may hire a staff.

(2) The director shall serve at the pleasure of the board.

(3) The board shall set the personnel policies in accordance with the Regular Salary Procedures and Restrictions Act, § 21-5-101 et seq., and the Uniform Classification and Compensation Act, § 21-5-201 et seq.



§ 7-4-102 - County boards of election commissioners -- Election of members -- Oath.

(a) (1) In January of each odd-numbered year following the election of county committee officers, members of the county board of election commissioners shall be elected by their respective county committees.

(2) The membership of the county board shall be as follows:

(A) Two (2) members elected by the county committee of the majority party; and

(B) One (1) member elected by the county committee of the minority party.

(b) (1) Within ten (10) days of the date of selection to the county board, the chair or secretary of each county committee shall notify the county clerk in writing of the names and addresses of those selected to serve on the county board.

(2) Upon receipt of the notice, the county clerk shall send to each of the county election commissioners, by registered mail, notice to appear before the clerk within thirty (30) days of selection as a county election commissioner to take and subscribe to the oath prescribed by the Arkansas Constitution.

(3) The oath shall be filed in the office of the county clerk and a duplicate forwarded to the Secretary of State.

(c) As soon as practicable following the election of members to the county board, the chair of the majority party of the county shall file with the county clerk and the Secretary of State a notice setting forth the names of the majority party's designated members of the county board, and the chair of the minority party shall file with the county clerk and the Secretary of State a notice setting forth the name of the minority party's member of the county board.

(d) The county board is deemed to consist of county officials, and its members shall be immune from tort liability pursuant to § 21-9-301.

(e) A member of the county board shall serve at the pleasure of his or her respective county committee, and a county committee may remove a member of the county board representing the county committee by majority vote of the county committee.

(f) (1) A vacancy on the county board shall be filled by the election of a new member by the county committee of the appropriate party.

(2) (A) The county committee shall elect a new member within forty-five (45) days of a vacancy.

(B) If the county committee fails to elect a new member within forty-five (45) days of a vacancy, the state chair of the appropriate party shall appoint a new member to the county board.



§ 7-4-103 - Vacancy or disqualification of state or county chair.

(a) In the event of a vacancy or disqualification on the part of any state or county chair for either the majority party or a minority party, the state vice chair or county vice chair of the party in which the vacancy occurs shall act as county chair or state chair, as the case may be, for all of the purposes set out in § 7-4-101 and this section until a new county chair or state chair is selected by the parties.

(b) In the event that no county chair or county vice chair has been elected in any of the several counties of Arkansas for either the majority party or a minority party by the fiftieth calendar day before any general election, then and in that event, the State Board of Election Commissioners shall have authority to elect by majority vote qualified persons from the county committee of the majority or a minority party so affected to fill the vacancies whether or not the vacancies are caused by failure to elect or by death, resignation, or disqualification.



§ 7-4-104 - Lists of county chairs -- Notification of vacancies.

(a) (1) It shall be the duty of the majority and minority parties to keep on file with their respective state chair a complete list of all of their respective county chairs.

(2) It shall be the duty of the respective county chairs of both the majority and minority parties to keep on file with the Secretary of State a letter stating the name of the county chairs and to notify promptly the Secretary of State of the death, resignation, disqualification, or vacancy in the office of any county chair and of the election of a new chair to fill the vacancy thus created.

(b) It shall be the duty of the Secretary of State to keep the letters containing the names of the county chairs of the majority and minority parties as public records open at all times to public inspection.



§ 7-4-105 - County board of election commissioners -- Officers -- Meetings.

(a) The county board of election commissioners shall hold office until their successors are appointed and qualified. The commissioners shall meet at the courthouse at least thirty (30) days prior to the general election and shall organize themselves into a county board of election commissioners by electing one (1) member chair. Each commissioner shall have one (1) vote. Two (2) commissioners shall constitute a quorum, and the concurring votes of any two (2) shall decide questions before them unless otherwise provided by law.

(b) The chair of a county board of election commissioners shall notify all commissioners of all meetings. Any meeting of two (2) or more commissioners when official business is conducted shall be public and held pursuant to the Freedom of Information Act of 1967, § 25-19-101 et seq. The county board shall keep minutes of all meetings when official business is conducted, and the minutes shall be filed of record with the county clerk.



§ 7-4-106 - Assistance of prosecuting attorney.

(a) The county board of election commissioners, as created by this subchapter, may call upon the prosecuting attorney or his or her deputy for legal opinions, advice, or assistance in defending, commencing, or appealing civil actions at law and equity.

(b) The county or prosecuting attorney shall defend any civil lawsuit brought against the county board or its members if they are sued in regard to acts or omissions made during the course of their official duties.



§ 7-4-107 - Duties of county board of election commissioners -- Ballot boxes -- Voting booths -- Appointment of election officers.

(a) The county board of election commissioners shall proceed to establish and allocate a sufficient number of ballot boxes in each precinct or polling site. The county board shall appoint the requisite number of election officials at each site where voters present themselves to vote to ensure that there is a sufficient number of election officials at each site, based upon the votes in the immediately preceding comparable election.

(b) (1) It shall be the duty of the county board to select and appoint a sufficient number of election officials for each polling site as provided by subsection (a) of this section and to perform the other duties prescribed not less than twenty (20) days preceding an election.

(2) Each polling site shall have a minimum of two (2) election clerks, one (1) election judge, and one (1) election sheriff. For all regularly scheduled elections, at least one (1) election official at each polling site shall have attended election training coordinated by the State Board of Election Commissioners within twelve (12) months prior to the election. The minority party election commissioner shall have the option to designate a number of election officials equal to one (1) less than the majority of election officials at each polling site, with a minimum of two (2) election officials at each polling site. In the event that the county party representatives on the county board fail to agree upon any election official to fill any election post allotted to the respective party twenty (20) days before the election, the county board shall appoint the remaining election officials.

(c) The county board shall certify to the county court the per diem of election officials and the mileage of the election official carrying the returns to the county election commissioners' office for allowance.

(d) The county board may permit election officials to work half-day or split shifts at the polls at any election so long as the requisite number of election officials is always present.



§ 7-4-108 - Absence of election officials -- Filling vacancy.

If any election official shall be absent at the time fixed for the opening of the polls, then the other election officials shall appoint some person or persons having the qualifications prescribed by this act for election officials to supply the vacancy; and if all of the officials shall be absent, then the voters present shall elect as election officials persons having the required qualifications. The county board of election commissioners shall be notified of any vacancies and substitutions of election officials.



§ 7-4-109 - Qualifications of state and county commissioners and other election officials.

(a) (1) The members of the State Board of Election Commissioners, the members of each county board of election commissioners, and election officials shall be qualified electors of this state, able to read and write the English language, and shall not have been found guilty or pleaded guilty or nolo contendere to the violation of any election law of this state.

(2) No election official, as defined in § 7-1-101, shall be a candidate for any office to be filled at any election while serving as an election official.

(3) A member of the county board of election commissioners shall not be disqualified from serving as a member of the county board by the appearance on the ballot as a candidate for a position in his or her political party.

(b) Furthermore, all members of each county board shall be residents of the county in which they serve at the time of their appointment or election. All election officials shall be residents of the precincts in which they serve at the time of their appointment. However, if at the time of posting election officials, the county board by unanimous vote shall find that it is impossible to obtain qualified election officials from any precinct or precincts and shall make certification of that finding to the county clerk, then other qualified citizens of the county may be designated to serve in the precinct or precincts.

(c) (1) No person who is a paid employee of any political party or of any person running for any office on that county's ballot shall be eligible to be a member of a county board or an election official.

(2) (A) No person serving on the county board shall participate in any person's campaign listed on that county's ballot.

(B) The making of a financial contribution to a candidate shall not be considered participating in a candidate's campaign.

(3) No person employed with a company that has any business dealings, contracts, or pending contracts before a county board to which he or she would seek appointment shall be eligible to be a candidate for the county board.

(d) No person may serve as an election official if married to or related within the second degree of consanguinity to any candidate running for office in the current election if objection to his or her service is made to the county board within ten (10) calendar days after posting the list of officials.

(e) (1) Prior to the regularly scheduled preferential primary election, each member of the county board of election commissioners for each county and at least two (2) election officials per polling site designated by the county board for each county shall attend election training coordinated by the state board.

(2) The state board shall determine the method and amount of compensation for attending the training.



§ 7-4-110 - Oath of election officers.

(a) The election officials, before entering on their duties, shall take, before some person authorized by law to administer oaths, the following oath:

"I, __________, do swear that I will perform the duties of an election official of this election according to law and to the best of my abilities, and that I will studiously endeavor to prevent fraud, deceit, and abuse in conducting the same, and that I will not disclose how any voter shall have voted, unless required to do so as a witness in a judicial proceeding or a proceeding to contest an election."

(b) In case there shall be no person present at the opening of any election authorized to administer oaths, it shall be lawful for the election officials to administer the oath to each other, and the election officials shall have full power and authority to administer all oaths that may be necessary in conducting any election.



§ 7-4-111 - Compensation of board members.

(a) The State Board of Election Commissioners may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(b) Each member of the county board of election commissioners shall receive for services the sum of not less than twenty-five dollars ($25.00) per public meeting when official business is conducted.



§ 7-4-112 - Compensation of election officials.

(a) The election officials shall receive a minimum of the prevailing federal minimum wage for holding an election, or such greater amount as may be appropriated.

(b) In addition, each election official carrying election materials to and from the polling sites shall be allowed mileage at such rate as may be appropriated but not to exceed the rate prescribed for state employees in state travel regulations.



§ 7-4-113 - Record of funds and expenditures.

The county board of election commissioners of each county shall maintain a record of all funds the county board receives and all expenditures of the county board. These records shall be open to the public under the provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 7-4-114 - Filling vacancy of an elected office -- Effect.

Any member of a county board of election commissioners may be appointed to fill a vacancy in an elected office without vacating his or her seat on the county board. The member shall not be eligible for reelection to the office when the term expires.



§ 7-4-115 - Legislative intent.

Due to the recent United States Eighth Circuit Court of Appeals ruling in Jones v. Conway County, Arkansas, 143 F.3d 417 (8th Cir. 1998), the status of county election commissioners as either county officials or state officials has become unclear. Because of this lack of clarity, there has been much confusion as to whether or not county election commissioners should have been or currently are immune from suit under the state's policy of tort immunity. It is the intent of the General Assembly to clarify the official status of county election commissioners. Prior to July 30, 1999, county election commissioners were state officials and, as such, were immune from suit pursuant to Arkansas Constitution, Article 5, § 20, and § 19-10-305. Upon July 30, 1999, county election commissioners are hereby deemed to be county officials and are immune from suit pursuant to § 21-9-301.



§ 7-4-116 - Election poll workers program for high school students.

(a) (1) The county board of election commissioners may conduct a special election day program for high school students in one (1) or more polling places designated by the county board.

(2) The high school students shall be selected by the county board in cooperation with the local high school principal, the local 4-H club, the local Boy Scout club, the local Girl Scout club, or any other local organization for youth designated by the county board.

(3) (A) A high school student selected for this program who has not reached his or her eighteenth birthday by the election day in which he or she is participating shall be called an election page.

(B) A high school student selected for this program who has reached his or her eighteenth birthday by the election day in which he or she is participating and meets the qualifications in § 7-4-109 may be an election official.

(b) The program shall:

(1) Be designed to stimulate the students' interest in elections and registering to vote;

(2) Provide assistance to the officers of election; and

(3) Assist in the safe entry and exit of elderly voters and voters with disabilities from the polling place.

(c) (1) Each student selected as an election page shall:

(A) Be granted an additional absence from school while working as an election page;

(B) Serve under the direct supervision of the election officials at his or her assigned polling place; and

(C) Observe strict impartiality at all times.

(2) An election page may observe the electoral process and seek information from the election officers but shall not handle or touch ballots, voting machines, or any other official election materials or enter any voting booth.

(3) An election page shall be in a volunteer position and shall not receive any compensation for performing his or her duties.

(4) Before beginning any duties, an election page shall take, before an election official, the following oath:

"I, _____ , do swear that I will perform the duties of an election page of this election according to law and to the best of my abilities, and that I will studiously endeavor to prevent fraud, deceit, and abuse, and that I will not disclose how any voter shall have voted, unless required to do so as a witness in a judicial proceeding or a proceeding to contest an election."

(d) (1) Each student selected to be an election official shall:

(A) Take the oath of the election officials in § 7-4-110;

(B) Serve under the supervision of the appropriate county board of election commissioners;

(C) Observe strict impartiality at all times; and

(D) Be granted an additional absence from school while working as an election official.

(2) A high school student selected to be an election official may be compensated according to § 7-4-112 if the county board of election commissioners determines that the high school students selected to be election officials should be compensated.



§ 7-4-117 - Election poll workers program for college students.

(a) (1) The county board of election commissioners may conduct an election day program for college students in one (1) or more polling places designated by the county board.

(2) (A) The college students shall be selected by the county board from any two-year or four-year college or university in the state.

(B) The county board shall work in cooperation with the student government associations of the colleges and universities in selecting the students for the program and conducting seminars concerning election procedures for students interested in the program.

(3) (A) A college student selected for this program who has not reached his or her eighteenth birthday by the election day in which he or she is participating shall be called an election page.

(B) A college student selected for this program who has reached his or her eighteenth birthday by the election day in which he or she is participating and meets the qualifications in § 7-4-109 shall be an election official.

(b) The program shall:

(1) Be designed to stimulate the students' interest in elections and in registering to vote;

(2) Provide assistance to the officers of the election; and

(3) Assist in the safe entry and exit of elderly voters and voters with disabilities from the polling place.

(c) (1) Each student selected as an election page shall:

(A) Serve under the direct supervision of the election officials at his or her assigned polling place; and

(B) Observe strict impartiality at all times.

(2) An election page may observe the electoral process and seek information from the election officers but shall not handle or touch ballots, voting machines, or any other official election materials or enter any voting booth.

(3) An election page shall be in a volunteer position and shall not receive any compensation for performing his or her duties.

(4) Before beginning any duties, an election page shall take, before an election official, the following oath:

"I, _____, do swear that I will perform the duties of an election page of this election according to law and to the best of my abilities, and that I will studiously endeavor to prevent fraud, deceit, and abuse, and that I will not disclose how any voter shall have voted unless required to do so as a witness in a judicial proceeding or a proceeding to contest an election."

(d) (1) Each student selected to be an election official shall:

(A) Take the oath of the election officials in § 7-4-110;

(B) Serve under the supervision of the appropriate county board of election commissioners; and

(C) Observe strict impartiality at all times.

(2) A college student selected to be an election official shall be compensated according to § 7-4-112.



§ 7-4-118 - Complaints of election law violations.

(a) (1) The State Board of Election Commissioners may investigate alleged violations, render findings, and impose disciplinary action according to this subchapter for violations of election and voter registration laws, except:

(A) For the provisions in § 7-1-103(a)(1)-(4), (6), and (7); and

(B) For any matters relating to campaign finance and disclosure laws that the Arkansas Ethics Commission shall have the power and authority to enforce according to §§ 7-6-217 and 7-6-218.

(2) For purposes of subdivision (a)(1) of this section, the board may file a complaint.

(3) A complaint must be filed with the board in writing within thirty (30) days of an alleged voter registration violation or the election associated with the complaint.

(4) A complaint must clearly state the alleged election irregularity or illegality, when and where the alleged activity occurred, the supporting facts surrounding the allegations, and the desired resolution.

(5) A complaint must be signed by the complainant under penalty of perjury.

(6) (A) Filing a frivolous complaint is considered a violation of this subchapter.

(B) For purposes of this section, "frivolous" means clearly lacking any basis in fact or law.

(b) (1) Upon receipt by the board of a written complaint signed under penalty of perjury stating facts constituting an alleged violation of election or voter registration laws under its jurisdiction, the board shall proceed to investigate the alleged violation.

(2) The board may determine that:

(A) The complaint can be disposed of through documentary submissions; or

(B) Further investigation is necessary.

(3) The board may forward the complaint, along with the information and documentation as deemed appropriate, to the proper authority.

(4) (A) If the board determines that an investigation is necessary, the board shall provide a copy of the complaint with instructions regarding the opportunity to respond to the complaint to the party against whom the complaint is lodged.

(B) The board may administer oaths for the purpose of taking sworn statements from any person thought to have knowledge of any facts pertaining to the complaint.

(C) The board may request the party against whom the complaint is lodged to answer allegations in writing, produce relevant evidence, or appear in person before the board.

(D) The board may subpoena any person or the books, records, or other documents relevant to an inquiry by the board that are being held by any person and take sworn statements.

(E) The board shall provide the subject of the subpoena with reasonable notice of the subpoena and an opportunity to respond.

(F) The board shall advise in writing the complainant and the party against whom the complaint is lodged of the final action taken.

(c) If the board finds that probable cause exists for finding a violation of election or voter registration laws under its jurisdiction, the board may determine that a full public hearing be called.

(d) If the board finds a violation of election or voter registration laws under its jurisdiction, then the board may do one (1) or more of the following:

(1) Issue a public letter of caution, warning, or reprimand;

(2) Impose a fine of not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000) for each negligent or intentional violation;

(3) Report its findings, along with the information and documents as it deems appropriate, and make recommendations to the proper law enforcement authorities; or

(4) Assess costs for the investigation and hearing.

(e) (1) The board shall adopt rules governing the imposition of the fines in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) (A) The board may file suit in the Pulaski County Circuit Court or in the circuit court of the county in which the debtor resides or, according to the Small Claims Procedure Act, § 16-17-601 et seq. [repealed], in the small claims division of any district court in the State of Arkansas to obtain a judgment for the amount of any fine imposed according to its authority.

(B) The action by the court shall not involve further judicial review of the board's actions.

(C) The fee normally charged for the filing of a suit in any of the circuit or district courts in the State of Arkansas shall be waived on behalf of the board.

(3) All moneys received by the board in payment of fines shall be deposited into the State Treasury as general revenues.

(f) (1) The board shall complete its investigation of a complaint filed according to this section and take final action within one hundred eighty (180) days of the filing of the complaint.

(2) However, if a hearing under subsection (c) of this section is conducted, all action on the complaint by the board shall be completed within two hundred forty (240) days.

(3) Any final action of the board under this section shall constitute an adjudication for purposes of judicial review under § 25-15-212.

(g) (1) The board shall keep a record of all inquiries, investigations, and proceedings.

(2) Records relating to investigations by the board are exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq., until a hearing is set or the investigation by the Director of the Board of Election Commissioners is closed.

(3) The board may disclose, through its members or staff, otherwise confidential information to proper law enforcement officials, agencies, and bodies as may be required to conduct its investigation.



§ 7-4-119 - Disclosure required.

A member of a county board of election commissioners shall report to the Secretary of State any goods or services sold during the previous calendar year by himself or herself, his or her spouse, or any business in which the member or his or her spouse is an officer, director, or stockholder owning more than ten percent (10%) of the stock having a total annual value in excess of one thousand dollars ($1,000) to an office, department, commission, council, board, bureau, committee, legislative body, agency, or other establishment of:

(1) The State of Arkansas;

(2) A county;

(3) A municipality; and

(4) A school district.






Subchapter 2 - -- Volunteer Deputy Voter Registrars






Chapter 5 - Election Procedure Generally

Subchapter 1 - -- General Provisions

§ 7-5-101 - Precinct boundaries and polling sites -- Establishment and alteration.

(a) (1) The county board of election commissioners shall:

(A) Establish election precincts; and

(B) (i) Designate a polling site for each precinct.

(ii) A polling site may serve two (2) or more precincts, including parts of precincts.

(2) Except as provided in § 6-14-106, the designation of polling sites shall be by a unanimous vote of the members of the county board present.

(b) (1) The county board by order may alter the boundaries of existing election precincts and establish new ones.

(2) A precinct shall not be altered and a new precinct shall not be created less than thirty (30) days before an election, except in the event of an emergency as determined by the county board.

(3) (A) An order to alter the boundaries of any precinct or establish any new one shall not be effective until it has been filed with the county clerk.

(B) The order shall contain a:

(i) Written description; and

(ii) Map of the boundaries of the precincts altered or established.

(c) (1) Within thirty (30) days after the boundaries of an election precinct are altered or a new election precinct is established, the county clerk shall submit five (5) copies of the changes in the form of a map and written descriptions to the Secretary of State.

(2) Upon receipt of the changes, the Secretary of State immediately shall forward a copy to the:

(A) Office of the Attorney General;

(B) Census State Data Center; and

(C) Cartography Section of the Arkansas State Highway and Transportation Department.

(d) (1) Except for school elections under § 6-14-106, the polling sites for each election shall be the same as those established for the immediately preceding general election unless changed by order of the county board.

(2) The county board shall not change a polling site for any precinct less than thirty (30) days before an election, except in the event of an emergency.

(3) Notice of any changes made in polling sites shall be provided by posting information at the polling sites used in the last election and, except for school elections and special elections, the notice shall be mailed by the county clerk to each affected registered voter at least fifteen (15) days before the election.



§ 7-5-102 - Time of general election.

On the Tuesday next after the first Monday in November in every even-numbered year, there shall be held an election in each precinct and ward in this state for the election of all elective state, county, and township officers whose term of office is fixed at two (2) years by the Arkansas Constitution or the General Assembly; for state senators in their respective districts when the terms for which the state senators have been elected expire before the next general election; for Representatives in the Congress of the United States for each congressional district in this state; for United States Senators when the term of office of any United States Senator expires before the next general election; and for prosecuting attorney in this state.



§ 7-5-104 - Election expenses -- Allocation.

(a) (1) All expenses of general elections for presidential, congressional, state, district, county, township, or municipal offices in this state shall be paid by the counties in which they are held.

(2) However, any city or incorporated town shall reimburse the county board of election commissioners for the expenses of the elections in an amount equal to a figure derived by multiplying fifty percent (50%) of the total cost of each election by a fraction, the numerator of which shall be the number of voters from the city or incorporated town casting ballots in each election prepared by the county board, and the denominator of which shall be the total number of voters casting ballots in each election.

(b) (1) Except for the expense of party primary elections under § 7-7-201 et seq., all expenses for special elections, including runoff elections as required by law, for congressional, state, district, county, and township offices shall be paid by the counties in which they are held.

(2) All expenses of special elections, including any runoff elections as required by law, for municipal offices shall be paid by the city or incorporated town calling for the elections.

(3) All expenses of special elections called by any county for the purpose of referring a question or measure to the voters of the county shall be paid by the county.

(4) All expenses of special elections called by any city or incorporated town for the purpose of referring a question or measure to the voters of the city or incorporated town shall be paid by the city or incorporated town.



§ 7-5-106 - Runoff elections for county and municipal officers.

(a) (1) If there are more than two (2) candidates for election to any county elected office, including the office of justice of the peace, at any general election held in this state and no candidate for the county elected office receives a majority of the votes cast for the county elected office, there shall be a runoff general election held in that county three (3) weeks following the date of the general election at which the names of the two (2) candidates receiving the highest number of votes, but not a majority, shall be placed on the ballot to be voted upon by the qualified electors of the county.

(2) (A) The following procedure will govern if there are more than two (2) candidates for election to any municipal office at any general election held in this state in which no candidate for the municipal office receives either:

(i) A majority of the votes cast; or

(ii) A plurality of forty percent (40%) of the votes cast.

(B) (i) A candidate who receives a plurality of forty percent (40%) of the votes cast must obtain at least twenty percent (20%) more of the votes cast than the second-place candidate for the municipal office to avoid a runoff general election against the second-place candidate.

(ii) If required, the runoff general election between the two (2) candidates shall be held in that municipality three (3) weeks following the date of the general election with the names of the two (2) candidates placed on the ballot to be voted upon by the qualified electors of the municipality.

(b) If two (2) candidates receive the highest number of votes and receive the same number of votes, a tie is deemed to exist and the names of the two (2) candidates shall be placed on the runoff general election ballot to be voted upon by the qualified electors of the county or the municipality, as the case may be.

(c) (1) If there is one (1) candidate who receives the highest number of votes, but not a majority of the votes, and two (2) other candidates receive the same number of votes for the next highest number of votes cast, a tie is deemed to exist between the two (2) candidates.

(2) The county board of election commissioners shall determine the runoff candidate by lot at a public meeting and in the presence of the two (2) candidates.

(d) If one (1) of the two (2) candidates who received the highest number of votes for a county elected office or a municipal office but not a majority of the votes in a county for a county elected office or either a majority or both forty percent (40%) of the votes cast and at least twenty percent (20%) more of the votes cast than the second-place candidate in a municipality for a municipal office in the general election withdraws before certification of the result of the general election, the remaining candidate who received the most votes at the general election shall be declared elected to the county elected office or municipal office and there shall be no runoff general election.

(e) (1) The person receiving the majority of the votes cast for the county elected office or municipal office at the runoff general election shall be declared elected.

(2) However, if the two (2) candidates seeking election to the same county elected office or municipal office receive the same number of votes in the runoff general election, a tie is deemed to exist, and the county board shall determine the winner of the runoff general election by lot at an open public meeting and in the presence of the two (2) candidates.

(f) (1) As used in this section, "municipal office" means offices of cities of the first class and cities of the second class and incorporated towns and includes the offices of aldermen, members of boards of managers, or other elective municipal offices elected by the voters of the entire municipality or from wards or districts within a municipality.

(2) "Municipal office" does not include offices of cities having a city manager form of government.

(g) This section does not apply to election of members of the boards of directors and other officials of cities having a city manager form of government.

(h) This section is intended to be in addition to and supplemental to the laws of this state pertaining to the election of officers for county elected offices and municipal offices at general elections.



§ 7-5-107 - Use of voter registration lists by poll workers.

(a) In any election conducted in this state, precinct voter registration lists shall be used by poll workers in each polling place.

(b) Precinct voter registration lists shall contain the name, address including zip code, and date of birth of each registered voter within the precinct, including those who have been designated inactive, the precinct number and county wherein the precinct is located, the name and date of the election, and a space for the voter's signature.

(c) The following shall be printed at the top of each page of the precinct voter registration list:

"IF YOU SIGN THIS FORM AND YOU ARE NOT A LAWFULLY REGISTERED VOTER, YOU ARE MAKING A FALSE STATEMENT AND MAY BE COMMITTING PERJURY. PERJURY IS PUNISHABLE BY UP TO A $10,000 FINE AND UP TO 10 YEARS IMPRISONMENT."



§ 7-5-109 - Computerized voter registration lists.

(a) The county clerks of the several counties of the state may reproduce the registered voter list maintained by the county clerk in any format that the office of the county clerk is capable of providing.

(b) The county clerks shall be entitled to a fee in connection with the preparation of any registered voter list that shall reimburse the county clerk for reproduction expenses. The value of office equipment previously secured for the office of the county clerk shall not be considered when determining the amount of this fee.

(c) (1) (A) Upon request every county clerk who maintains on computer the list of registered voters within the county shall provide the list on computer disk or tape.

(B) The list shall include at least the names, addresses, and precinct numbers of the voters.

(2) (A) The fee for a list, on computer disk or tape, of one (1) to five thousand (5,000) registered voters may be up to ten dollars ($10.00).

(B) The fee for a list, on computer disk or tape, of five thousand one (5,001) to twenty-five thousand (25,000) registered voters may be up to twenty-five dollars ($25.00).

(C) The fee for a list, on computer disk or tape, of more than twenty-five thousand (25,000) registered voters may be up to fifty dollars ($50.00).

(3) If a printed list is requested, the cost of the list may be no more than two cents (2cent(s)) per name and address.



§ 7-5-110 - Registration lists for each ballot combination.

In any precinct with more than one (1) ballot combination, the county clerk shall prepare precinct voter registration lists that identify the district, subdistrict, county, municipality, ward, and school zone in which each voter is qualified to vote.






Subchapter 2 - -- Preelection Proceedings

§ 7-5-201 - Voter qualification.

(a) To be qualified to vote, a person shall have registered at least thirty (30) calendar days immediately prior to the election and in the manner set forth by Arkansas Constitution, Amendment 51.

(b) "Voting residence" shall be a voter's domicile and shall be governed by the following provisions:

(1) The domicile of a person is that place in which his or her habitation is fixed to which he or she has the intention to return whenever he or she is absent;

(2) A change of domicile is made only by the act of abandonment, joined with the intent to remain in another place. A person can have only one (1) domicile at any given time;

(3) A person does not lose his or her domicile if he or she temporarily leaves his or her home and goes to another country, state, or place in this state with the intent of returning;

(4) The place where a person's family resides is presumed to be his or her place of domicile, but a person may acquire a separate residence if he or she takes another abode with the intention of remaining there;

(5) A married person may be considered to have a domicile separate from that of his or her spouse for the purposes of voting or holding office. For those purposes, domicile is determined as if the person were single; and

(6) Persons who are temporarily living in a particular place because of a temporary work-related assignment or duty post or as a result of their performing duties in connection with their status as military personnel, students, or office holders shall be deemed residents of that place where they established their home prior to beginning such assignments or duties.

(c) No person may be qualified to vote in more than one (1) precinct of any county at any one (1) time.

(d) (1) Any person registering to vote by mail and who has not previously voted in a federal election in this state shall:

(A) Present to the election official a current and valid photo identification or copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter when appearing to vote in person either early or at the polls on election day; or

(B) When voting by mail, submit with the ballot a copy of a current and valid photo identification or a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter.

(2) The provision of subdivision (d)(1) of this section does not include:

(A) Persons whose applications are transmitted by state or federal voter registration agencies;

(B) Persons who are covered by the Uniformed and Overseas Citizens Absentee Voting Act;

(C) Persons covered by the Voting Accessibility for the Elderly and Handicapped Act;

(D) Persons who are entitled to vote otherwise than in person under any other federal law;

(E) Persons who register to vote by mail and submit as part of the registration any of the identification documents listed in subdivision (d)(1) of this section; or

(F) Persons who register to vote by mail and submit with the registration either a driver's license number or at least the last four (4) digits of the individual's social security number and with respect to whom a state or local election official matches the license number or social security number with an existing state identification record bearing the same number, name, and date of birth as provided in the registration.

(e) Any person who receives an absentee ballot according to the precinct voter registration list but who elects to vote by early voting or to vote at his or her polling site on election day shall be permitted to cast a provisional ballot.



§ 7-5-202 - Public notice of elections.

(a) It shall be the duty of the county board of election commissioners at least twenty (20) days before each preferential primary and general election and at least ten (10) days before the holding of each general primary, general runoff, or special election to give public notice in a newspaper of general circulation in the county of:

(1) The date of the election;

(2) The hours of voting on election day;

(3) The places and times for early voting;

(4) Polling sites for holding the elections in the county;

(5) The candidates and offices to be elected at that time; and

(6) The time and location of the opening, processing, canvassing, and counting of ballots.

(b) (1) At least five (5) days prior to a preferential primary, general primary, general election, general runoff, or special election, a copy of the public notice may be posted at each polling site fixed for holding the election and shall be published in a newspaper of general circulation in the county.

(2) At least fifteen (15) days prior to the election, each county board shall prepare and post in a public place in the county clerk's office its list of appointed election officials.

(c) On the day of any election, the following shall be posted at each polling site and remain posted continuously therein until the polls close:

(1) The public notice required in subsection (a) of this section;

(2) At least two (2) sample ballots, marked with the word "SAMPLE", of each ballot style that will be used at the polling site;

(3) Two (2) copies of the full text of all measures on the ballot;

(4) At least two (2) copies of instructions on how to vote, including how to cast a provisional ballot and instructions for fail-safe voting;

(5) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated;

(6) General information on federal and state laws regarding prohibitions on acts of fraud and misrepresentation;

(7) (A) Double-sided signs containing the words "VOTE HERE".

(B) Each sign shall be at least two feet (2') by two feet (2') in size and shall contain an arrow pointing to the polling site.

(C) A sign shall be posted near each main driveway entrance to the polling site on each public street bordering the polling site so as to be visible to all traffic approaching the polling site.

(D) The sign shall be as close as possible to the public street without obstructing traffic; and

(8) One (1) printout from each voting machine showing whether the candidate and question counters register zero (0).

(d) The Secretary of State shall provide to each county board of election commissioners and each county clerk the information to be posted at each polling site according to subdivisions (c)(5) and (6) of this section.



§ 7-5-203 - Certification of candidate lists.

(a) (1) Not less than seventy-five (75) days before each general election day, the Secretary of State shall certify to all county boards of election commissioners full lists of all candidates to be voted for in their respective counties as the nominations have been certified or otherwise properly submitted to him or her.

(2) A name of a person shall not be certified and shall not be placed on the ballot if prior to the certification deadline a candidate on the list:

(A) Notifies the Secretary of State in writing, signed by the candidate and acknowledged before an officer authorized to take acknowledgements, of his or her desire to withdraw as a candidate for the office or position; or

(B) Dies.

(b) (1) Not less than seventy-five (75) days before each general election day, the clerk of each county shall certify to the county board of his or her county a full list of all candidates to be voted for in the county as the nominations have been certified or otherwise properly submitted to him or her.

(2) A name of a person shall not be certified and shall not be placed on the ballot if prior to the certification deadline a candidate on the list:

(A) Notifies the county clerk in writing, signed by the candidate and acknowledged before an officer authorized to take acknowledgements, of his or her desire to withdraw as a candidate for the office or position; or

(B) Dies.

(c) However, in special elections held to fill vacancies or to elect officers in case of a tie vote, the certification shall issue at the time specified in the writ of election issued by the appropriately constituted authority.



§ 7-5-204 - Certification of measures and questions submitted to voters.

(a) Whenever a proposed amendment to the Arkansas Constitution or other measure or question is to be submitted to a vote of the people, the Secretary of State shall not certify the amendment, measure, or question to the county board of election commissioners of each county in the state less than seventy-five (75) days before each general election day.

(b) The county board shall include the amendment, measure, or question in the posting that it is required to make under § 7-5-206.

(c) (1) If the Secretary of State has not determined the sufficiency of a petition for an amendment or a measure by the seventy-fifth day before the general election or if an amendment or a measure has been challenged for any reason in a court of competent jurisdiction, the Secretary of State shall nonetheless transmit the amendment or measure and the ballot title of each amendment and measure to the county election commissions to make any required posting and to place the amendment or measure on the ballot.

(2) If the petition for the amendment or measure is subsequently declared insufficient by the Secretary of State or a court of competent jurisdiction or if held to be invalid for any other reason, no votes regarding the amendment or measure shall be counted or certified.



§ 7-5-205 - Write-in candidates' votes -- When counted.

No votes for write-in candidates shall be counted or tabulated unless:

(1) The candidate notifies in writing the county board of election commissioners of each county in which the candidate seeks election and files the notice with either:

(A) The Secretary of State, if a candidate for United States Senate, United States House of Representatives, or any state or district office; or

(B) The county clerk if a candidate for a county or township office;

(2) The candidate files with the county clerk or the Secretary of State, as required, a political practices pledge and an affidavit of eligibility for the office at the same time the candidate files his or her notice of write-in candidacy;

(3) The notice of write-in candidacy, the political practices pledge, and the affidavit of eligibility are filed no later than the last day of the party filing period; and

(4) The name written on the ballot is the same name listed on the write-in candidate's political practices pledge, except that any abbreviation, misspelling, or other minor variation in the form of the name of the candidate shall be disregarded if the intention of the voter may be ascertained.



§ 7-5-206 - Publication requirements.

The county board of election commissioners shall make publication of all nominations, of all proposed amendments to the Arkansas Constitution, and of all other measures and questions required by law to be submitted to the electors at any election by posting a list thereof at the door of the courthouse at least ten (10) days before the day of the election.



§ 7-5-207 - Ballots -- Names included -- Draw for ballot position.

(a) (1) Except as provided in subdivisions (a)(2) and (3) of this section, all election ballots provided by the county board of election commissioners of any county in this state for any election shall contain in the proper place the name of every candidate whose nomination for any office to be filled at that election has been certified to the county board and shall not contain the name of any candidate or person who has not been certified.

(2) (A) Except as provided in subdivision (a)(2)(B) of this section, unopposed candidates for municipal offices shall be declared and certified elected without the necessity of including those names on the general election ballot.

(B) The names of all unopposed candidates for the office of mayor shall be separately placed on the general election ballot, and the votes for mayor shall be tabulated as in all contested races.

(3) (A) (i) Except as provided in subdivision (a)(3)(B) of this section, the names of all other unopposed candidates for all offices, including without limitation the names of all unopposed write-in candidates, shall be grouped together on the ballot indicating the office and the name of the unopposed candidate.

(ii) The phrase "Unopposed Candidates" shall appear at the top of the list of the names of all unopposed candidates.

(iii) Adjacent to the phrase "Unopposed Candidates" shall be a place in which the voter may cast a vote for all the candidates by placing an appropriate mark.

(B) The names of all unopposed candidates for the office of circuit clerk shall be separately placed on the general election ballot, and the votes for circuit clerk shall be tabulated as in all contested races.

(b) No person's name shall be placed upon the ballot as a candidate for any public office in this state at any election unless the person is qualified and eligible at the time of filing, or as otherwise may be provided by law, as a candidate for the office to hold the public office for which he or she is a candidate, except if a person is not qualified to hold the office at the time of filing because of age alone, the name of the person shall be placed on the ballot as a candidate for the office if the person will qualify to hold the office at the time prescribed by law for taking office.

(c) (1) The order in which the names of the candidates shall appear on the ballot shall be determined by lot at a public meeting of the county board not less than seventy-two (72) days before the general election.

(2) Notice of the public meeting shall be given by publication in a newspaper of general circulation in the county at least three (3) days before the drawing.

(3) For runoff elections, the ballot order for eligible candidates shall be the same as for the previous election leading to the runoff.

(d) (1) Beside or adjacent to the name of each candidate in the general election shall be:

(A) His or her party designation; or

(B) The term "INDEPENDENT" if he or she represents no officially recognized party.

(2) Subdivision (d)(1) of this section shall not apply to a:

(A) Nonpartisan judicial election; or

(B) Nonpartisan municipal election.



§ 7-5-208 - Ballots -- Form.

(a) All election ballots provided by the county board of election commissioners of any county in this state for any election shall be alike and shall be in plain type.

(b) (1) The heading of each ballot shall be: "OFFICIAL BALLOT ____________________(description)____________________ ELECTION _____(date)_____, _____(year)_____

Vote by placing an appropriate mark opposite the person for whom you wish to vote".

(2) If the ballot contains an initiated or referred amendment, act, or measure, the heading shall also contain these words: "Vote on amendments, acts, and measures by placing an appropriate mark below the amendment (or act or measure) either FOR or AGAINST".

(c) (1) Every ballot shall contain the name of each candidate who has been nominated or has qualified in accordance with law for each office. The names of the candidates shall be listed in a perpendicular column under the name of each office to be filled.

(2) In all elections in which votes for a write-in candidate may be counted, at the bottom of each list of names for each position or office appearing on the ballot, there shall be a blank line for a possible write-in vote for that position or office. However, the blank line shall not appear on the ballot with respect to those offices and candidates for positions in which no person has qualified as a write-in candidate by filing his or her notice of intention to be a write-in candidate within the time prescribed in § 7-5-205.

(d) Adjacent to the name of each candidate and on the same line there shall be a place for marking a vote for the candidate. Below each act, amendment, or measure to be voted on, there shall be the words "FOR" and "AGAINST" situated one above the other with a place for marking a vote for the act, amendment, or measure adjacent to each word and on the same line.

(e) Opposite the designation of each office, there shall appear these words: "VOTE FOR ___________________". The number of persons required to fill the vacancy in office shall be placed in the blank space.



§ 7-5-209 - Ballots -- Correction of errors.

Whenever it shall appear by affidavit that an error or omission has occurred in the publication of the names or description of candidates nominated for office or in the preparation of ballots, the county board of election commissioners shall in a public meeting announce the error or omission and immediately correct the error or omission or show cause why the correction should not be done.



§ 7-5-211 - Delivery of election supplies.

(a) At least one (1) day before any election:

(1) (A) The county board of election commissioners shall designate a suitable person or persons and deliver to the person or persons the ballots.

(B) The person shall not be an elected official, an elected official's deputy, or a candidate for office; and

(2) For each set of poll workers in each polling place, the county board of election commissioners shall deliver to the designated person or persons the following additional election supplies if applicable:

(A) A good and sufficient ballot box with numbered seals;

(B) Sufficient list-of-voters forms adequate to record the names of all registered voters who appear to vote in the polling place;

(C) A precinct voter registration list;

(D) Sufficient tally sheets;

(E) Envelopes to seal the ballots and certificates;

(F) Separate sheets containing blank forms of certificates prepared to enable the poll workers to properly certify the paper ballot count at the polling site, upon which certificates shall be endorsed a blank form of oath to be taken by the poll workers before entering upon the discharge of their duties;

(G) Voter registration application forms for voters using fail-safe voting and other record-keeping supplies necessary to document fail-safe voting procedures; and

(H) In those counties in which an optical scanner is used to count paper ballots, the marking instrument recommended by the manufacturer of the optical scanner for proper marking on the ballots shall be provided.

(b) The county board of election commissioners shall be responsible for the security of the delivered election materials.

(c) The county board of election commissioners shall be responsible for providing ballots and election materials for absentee and early voting to the county clerk before the beginning day for absentee and early voting.






Subchapter 3 - -- Conduct of Elections

§ 7-5-301 - Acquisition, use, and cost of voting systems.

(a) The casting and counting of votes in all elections shall be by:

(1) Voting machines selected by the Secretary of State;

(2) Electronic vote tabulating devices in combination with voting machines accessible to voters with disabilities to be selected by the Secretary of State; or

(3) Paper ballots counted by hand in combination with voting machines accessible to voters with disabilities selected by the Secretary of State.

(b) (1) All direct recording electronic voting machines shall include a voter-verified paper audit trail, except that those direct recording electronic voting machines in use during the 2004 general election may include a voter-verified paper audit trail at the discretion of the county election commission.

(2) All direct recording electronic voting machines purchased on or after January 1, 2006, shall include a voter-verified paper audit trail.

(c) (1) The quorum court of each county shall choose by resolution a voting system containing voting machines or electronic vote tabulating devices, or both, or voting machines in combination with paper ballots counted by hand for use in all elections in the county.

(2) Any voting machine or electronic vote tabulating devices chosen by the quorum court shall be those selected by the Secretary of State.

(3) Any voting system used in elections for federal office shall comply with the requirements of the federal Help America Vote Act of 2002.

(d) (1) Voting machines and electronic vote tabulating devices shall be purchased pursuant to a competitive bidding process with consideration given to:

(A) Price;

(B) Quality; and

(C) Adaptability to Arkansas ballot requirements.

(2) (A) The Secretary of State shall establish guidelines and procedures for a grant program to distribute funds from the County Voting System Grant Fund, § 19-5-1247, to counties for the purposes of purchasing:

(i) Voting machines;

(ii) Electronic vote tabulating devices;

(iii) Other voting system equipment, components, or programming; and

(iv) Maintenance of voting system equipment, components, and programming.

(B) A grant provided to a county from the County Voting System Grant Fund, § 19-5-1247, shall be paid into the county treasury to the credit of the fund to be known as the "voting system grant fund".

(C) Moneys deposited into the voting system grant fund shall be appropriated for the uses designated in this section by the quorum court.

(e) The Secretary of State or the county shall not purchase or procure any voting machine or electronic vote tabulating device unless the party selling the machine or device shall:

(1) Guarantee the machines in writing for a period of one (1) year; and

(2) Provide, if deemed necessary by the county, personnel for the supervision and training of county personnel for at least two (2) elections, one (1) primary and one (1) general.

(f) Each county shall provide polling places that are adequate for the operation of the voting system, including, but not limited to, access, if necessary, to a sufficient number of electrical outlets and telephone lines.

(g) Each county shall provide or contract for adequate technical support for the installation, set up, and operation of the voting system for each election.

(h) The Secretary of State shall be responsible for the development, implementation, and provision of a continuing program to educate voters and election officials in the proper use of the voting system.

(i) Electronic vote tabulating devices and voting machines, authorized as provided under this subchapter, may be acquired and used in any election upon the adoption of an ordinance by the quorum court of the county.

(j) The costs of using electronic vote tabulating devices and voting machines at all general and special elections, including, but not limited to, costs of supplies, technical assistance, and transportation of the systems to and from the polling places, shall be paid in accordance with § 7-5-104.

(k) The county board of election commissioners shall have complete control and supervision of voting machines and electronic vote tabulating devices at all elections.

(l) The county clerk shall have supervision of voting machines and electronic vote tabulating devices used for early voting in the clerk's designated early voting location.

(m) (1) The county board of election commissioners shall have the care and custody of all voting machines and all electronic vote tabulating devices while not in use.

(2) The county board of election commissioners shall be responsible for the proper preparation, use, maintenance, and care of the voting machines and the electronic vote tabulating devices during the period of time required for that election.



§ 7-5-304 - Opening and closing polls -- Time.

(a) The polls shall be opened at 7:30 a.m., and they shall remain open continuously until 7:30 p.m.

(b) In all counties, when the polls close, all persons who have presented themselves for voting and who are then in line at the polling site shall be permitted to cast their votes.

(c) (1) A person who votes in an election as a result of a federal or state court order or any other order extending the time established for closing the polls may vote in that election only by casting a provisional ballot.

(2) The ballot shall be separated and held apart from other provisional ballots cast by those not affected by the order.



§ 7-5-305 - Requirements.

(a) Before a person is permitted to vote, the poll worker shall:

(1) Request the voter to identify himself or herself in order to verify the existence of his or her name on the precinct voter registration list;

(2) Request the voter, in the presence of the poll worker, to state his or her address and state his or her date of birth;

(3) Determine that the voter's date of birth and address are the same as those on the precinct voter registration list;

(4) If the date of birth given by the voter is not the same as that on the precinct voter registration list, request the voter to provide identification as the poll worker deems appropriate;

(5) (A) If the voter's address is not the same as that on the precinct voter registration list, verify with the county clerk that the address is within the precinct.

(B) If the address is within the precinct, request the voter to complete a voter registration application form for the purpose of updating county voter registration record files.

(C) If the address is not within the precinct:

(i) Verify with the county clerk's office the proper precinct; and

(ii) Instruct the voter to go to the polling site serving that precinct in order for his or her vote to be counted;

(6) If the voter's name is not the same as that on the precinct voter registration list, request the voter to complete a voter registration application form for purposes of updating county voter registration record files;

(7) Request the voter, in the presence of the poll worker, to sign his or her name, including the given name, middle name or initial, if any, and last name in the space provided on the precinct voter registration list. If a person is unable to sign his or her signature or make his or her mark or cross, the poll worker shall enter his or her initials and the voter's date of birth in the space for the person's signature on the precinct voter registration list;

(8) (A) Request the voter for purposes of identification to provide a current and valid photo identification or a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter.

(B) (i) If a voter is unable to provide this identification, the poll worker shall indicate on the precinct voter registration list that the voter did not provide identification.

(ii) A first-time voter who registers by mail without providing identification when registering and desires to vote in person but who does not meet the identification requirements of subdivision (a)(8)(A) of this section may cast a provisional ballot.

(iii) Following each election, the county board of election commissioners may review the precinct voter registration lists and may provide the information of the voters not providing identification at the polls to the prosecuting attorney.

(iv) The prosecuting attorney may investigate possible voter fraud;

(9) Record the voter's name or request the voter to print his or her name on the list-of-voters form;

(10) Follow the procedures under §§ 7-5-310 and 7-5-311 if the person is a voter with a disability and presents himself or herself to vote; and

(11) Permit the person to cast a provisional ballot if the person received an absentee ballot according to the precinct voter registration list.

(b) A person not listed on the precinct voter registration list may vote only in accordance with § 7-5-306.



§ 7-5-306 - Procedure when voter's name is not on the precinct voter registration list.

(a) If the voter's name is not on the precinct voter registration list, the poll worker shall permit the voter to vote only under the following conditions:

(1) The voter identifies himself or herself by stating his or her name and date of birth and is verified by the county clerk as a registered voter within the county and, if the county is divided into more than one (1) congressional district, within the same congressional district;

(2) The voter gives and affirms his or her current residence and the poll worker verifies with the county clerk that the voter's residence is within the precinct;

(3) The voter completes an updated voter registration application form; and

(4) The voter signs the precinct voter registration list.

(b) If the voter is not listed on the precinct voter registration list and the poll worker is unable to verify the voter's registration with the county clerk and the voter contends that he or she is a registered voter in the precinct in which he or she desires to vote and that he or she is eligible to vote, then the voter shall be permitted to cast a provisional ballot.



§ 7-5-308 - Provisional ballot procedure.

(a) When the voter is required by law to cast a provisional ballot, the ballot shall be cast pursuant to the following procedures:

(1) A poll worker shall notify the individual that the individual may cast a provisional ballot in that election;

(2) The voter shall execute a written eligibility affirmation in the presence of the poll worker stating that he or she is a registered voter in the precinct in which he or she desires to vote and is eligible to vote;

(3) The poll worker shall initial the back of the ballot, remove the ballot stub from the provisional ballot, and place the stub in the stub box provided;

(4) The voter shall mark his or her provisional ballot;

(5) The voter shall place the voted provisional ballot in a ballot secrecy envelope marked "provisional ballot" and seal the envelope;

(6) The voter shall place the sealed provisional ballot envelope containing the voted provisional ballot in a voter envelope, seal the envelope, and give it to the poll worker;

(7) The poll worker shall provide the voter written information instructing him or her on how to determine whether his or her provisional ballot was counted, and if not, the reason the ballot was not counted; and

(8) The poll worker shall make a separate list of the names and addresses of all persons voting a provisional ballot.

(b) The poll worker shall preserve, secure, and separate all provisional ballots from the remaining ballots so that the right of any person to vote may be determined later by the county board of election commissioners or the court in which an election contest may be filed.

(c) (1) Whenever a person casts a provisional ballot, the poll worker shall provide the voter written information that states that the individual who casts a provisional ballot will be able to ascertain whether the vote was counted, and if not, the reason the vote was not counted.

(2) The Secretary of State shall establish a free access system to allow a provisional voter to ascertain whether his or her vote was counted, and if not, the reason his or her vote was not counted.

(3) Access to information about an individual provisional ballot shall be restricted to the individual who cast the ballot.

(d) (1) Before certification of the results of the election, the county board shall determine whether the provisional ballots are valid.

(2) Unless enjoined by a court of competent jurisdiction, a provisional ballot shall be counted if it is cast by a registered voter and is the correct ballot, according to the precinct listed on the voter's eligibility affirmation, for the precinct of the voter's residence.

(e) If, upon examination of any provisional ballots, the county board suspects that a violation of the election laws has occurred, the county board may refer the matter to the prosecuting attorney.



§ 7-5-309 - Voting procedure.

(a) (1) At general, primary, special, and school elections in counties that use paper ballots, the county board of election commissioners shall provide voting booths for each polling site in a number deemed appropriate by the county board of election commissioners.

(2) Each voting booth shall be situated so as to permit a voter to prepare his or her ballot screened from observation and shall be furnished with any supplies and conveniences as will enable the voter to prepare his or her ballot.

(3) The voting booths shall be situated in the polling site in plain view of the poll workers.

(4) A person other than the poll workers and those admitted for the purpose of voting shall not be permitted within the immediate voting area, which shall be considered as within six feet (6') of the voting booths, except by authority of the election judge and then only when necessary to keep order and enforce the law.

(b) Before giving the voter a ballot, a poll worker shall:

(1) Initial the back of the ballot;

(2) Remove the ballot stub; and

(3) Place the stub into the stub box provided.

(c) (1) (A) Upon receiving his or her ballot, the voter shall proceed to mark it by placing an appropriate mark.

(B) A voter shall not be allowed more than five (5) minutes to mark his or her ballot.

(2) The voter shall then personally deposit the ballot into the ballot box provided.

(d) (1) The voter shall not be required to sign, initial, or in any way identify himself or herself with the ballot, the ballot stub, or the list of voters other than in the manner set forth in this section.

(2) However, a poll worker may inspect the back of the ballot before the voter deposits it to see if it has been initialed by an election official.

(e) After having voted or having declined to do so, the voter shall immediately depart from the polling site.

(f) A person shall not be permitted to carry a ballot outside of the polling place.

(g) (1) If a paper ballot is left at a voting booth or anywhere else in the polling site without being inserted into the ballot box by the voter before departing the polling site, a poll worker shall:

(A) Write "Abandoned" on the face of the paper ballot;

(B) Place the paper ballot into an envelope marked "Abandoned Ballot";

(C) Note in writing on the outside of the envelope all circumstances surrounding the abandoned ballot; and

(D) Preserve the abandoned ballot separately.

(2) The county board of election commissioners shall not count the ballot.

(h) (1) If a paper ballot that is fed by a voter into an electronic vote tabulating device at the polling site is rejected by the device but is still in the receiving part of the counter and the voter has not reported to a poll worker his or her desire to cancel or replace the ballot before departing the polling site, two (2) poll workers shall take action to override warnings on the device and complete the process of casting the ballot.

(2) The poll workers shall document:

(A) The time;

(B) The name of the voter;

(C) The names of the poll workers completing the process of casting the ballot; and

(D) All other circumstances surrounding the abandoned ballot.



§ 7-5-310 - Privacy -- Assistance to disabled voters.

(a) Each voter shall be provided the privacy to mark his or her ballot. Privacy shall be provided by the poll workers at each polling site or by the county clerk, if the county clerk conducts early voting, to ensure that a voter desiring privacy is not singled out.

(b) (1) A voter shall inform the poll workers at the time that the voter presents himself or herself to vote that he or she is unable to mark or cast the ballot without help and needs assistance in casting his or her ballot.

(2) The voter shall be directed to a voting machine equipped for use by persons with disabilities by which he or she may elect to cast his or her ballot without assistance, or the voter may request assistance with either the paper ballot or the voting machine, depending on the voting system in use for the election, by:

(A) Two (2) poll workers; or

(B) A person named by the voter.

(3) If the voter is assisted by two (2) poll workers, one (1) of the poll workers shall observe the voting process and one (1) may assist the voter in marking and casting the ballot according to the wishes of the voter without comment or interpretation.

(4) (A) If the voter is assisted by one (1) person named by the voter, he or she may assist the voter in marking and casting the ballot according to the wishes of the voter without any comment or interpretation.

(B) No person other than the following shall assist more than six (6) voters in marking and casting a ballot at an election:

(i) A poll worker;

(ii) The county clerk during early voting; or

(iii) A deputy county clerk during early voting.

(5) It shall be the duty of the poll workers at the polling site to make and maintain a list of the names and addresses of all persons assisting voters.

(c) Any voter who because of physical, sensory, or other disability who presents himself or herself for voting and who then informs a poll worker at the polling site that he or she is unable to stand in line for extended periods of time shall be entitled to and assisted by a poll worker to advance to the head of any line of voters then waiting in line to vote at the polling site.



§ 7-5-311 - Voters with disabilities -- Special procedures.

(a) The county boards of election commissioners shall provide voting locations that are accessible to voters with disabilities and shall provide reasonable and adequate methods whereby voters with disabilities may personally and secretly execute their ballots at the polling places.

(b) After conferring with and obtaining the assistance of persons with disabilities or organizations of citizens with disabilities, the State Board of Election Commissioners shall offer to assist local election authorities with the implementation of Title II requirements of the Americans with Disabilities Act and with the Title III requirements of the Help America Vote Act of 2002 regarding accessibility for voters with disabilities.

(c) As used in this section, the term "disability" means any physical, mental, or sensory impairment.

(d) (1) The county board shall be responsible for compliance with this section and with Pub. L. No. 98-435, Title II of Pub. L. No. 101-336, the Americans with Disabilities Act, and the Help America Vote Act regarding the accessibility of voting locations for voters with disabilities.

(2) The state board shall mail to the chair of each county board and the chair of each county political party a copy of this section and of Pub. L. No. 98-435.



§ 7-5-312 - Challenge of voter's ballot by poll watchers, candidates, or designees.

(a) Poll watchers shall include any:

(1) Candidate in person, but only during the counting and tabulation of ballots and the processing of absentee ballots;

(2) Authorized representative of a candidate;

(3) Authorized representative of a group seeking the passage or defeat of a measure on the ballot; and

(4) Authorized representative of a political party with a candidate on the ballot.

(b) Each candidate, group, or party may have at any given time during the election, including early voting:

(1) One (1) authorized representative present at any one (1) time at each location within a polling site where voters identify themselves to election officials, so as to observe and ascertain the identity of those persons presenting themselves to vote for the purpose of challenging voters; and

(2) One (1) authorized representative present at any one (1) time at each location within the absentee ballot processing site where absentee ballots are processed, so as to observe and ascertain the identity of absentee voters for the purpose of challenging any absentee vote.

(c) In accordance with §§ 7-5-316, 7-5-413, 7-5-416, 7-5-527, and 7-5-615, a candidate in person or an authorized representative of a candidate or political party may be present at a polling site, central counting location, and absentee ballot counting location for the purpose of witnessing the counting of ballots by election officials and determining whether ballots are fairly and accurately counted.

(d) The document designating and authorizing a representative of a candidate, a representative of a group seeking the passage or defeat of a measure on the ballot, and a representative of a political party with a candidate on the ballot shall be filed with the county clerk and a file-marked copy shall be presented by the poll watcher to the election official immediately upon entering the polling site, absentee ballot processing site, or counting location in the following form:

Click here to view form

(e) Poll watcher rights and responsibilities shall be printed on the back of the document in the following form:

"POLL WATCHER RIGHTS AND RESPONSIBILITIES

A poll watcher may be:

(1) A candidate in person, but only during the counting and tabulation of ballots and the processing of absentee ballots;

(2) An authorized representative of a candidate;

(3) An authorized representative of a group seeking the passage or defeat of a measure on the ballot; or

(4) An authorized representative of a party with a candidate on the ballot.

Official recognition of poll watchers:

(1) Only one (1) authorized poll watcher per candidate, group, or party at any one (1) given time may be officially recognized as a poll watcher at each location within a polling site where voters identify themselves to election officials;

(2) Only one (1) authorized poll watcher per candidate, group, or party at any one (1) given time may be officially recognized as a poll watcher at each location within the absentee ballot processing site where absentee ballots are processed; and

(3) Only one (1) authorized poll watcher per candidate or party at any one (1) given time may be officially recognized as a poll watcher at the counting of the ballots.

Poll watcher credentials:

(1) Except for candidates in person, poll watchers must present a valid affidavit in the form of a "Poll Watcher Authorization Form" to an election official immediately upon entering the polling or counting location; and

(2) Candidates in person attending a counting site or absentee ballot processing site are not required to present a "Poll Watcher Authorization Form" but must present some form of identification to an election official immediately upon entering the site for the purpose of confirming the poll watcher as a candidate on the ballot.

Poll watchers may:

(1) Observe the election officials;

(2) Stand close enough to the place where voters check in to vote so as to hear the voter's name;

(3) Compile lists of persons voting;

(4) Challenge ballots upon notification to an election official before the voter signs the precinct voter registration list and upon completing a "Challenged Ballot Form";

(5) Call to the attention of the election sheriff any occurrence believed to be an irregularity or violation of election law. The poll watcher may not discuss the occurrence unless the election sheriff invites the discussion; and

(6) Be present at the opening, processing, and canvassing of absentee ballots for the purpose of challenging absentee votes in the manner provided by law for personal voting challenges.

Poll watchers representing a candidate or political party may:

(1) Remain at the polling site after the poll closes if ballots are counted at the poll;

(2) Be present at the counting of votes by hand or by an electronic vote tabulating device at a central location;

(3) Be present at the counting of absentee ballots for the purpose of witnessing the counting of ballots by election officials and determining whether ballots are fairly and accurately counted; and

(4) Upon request made to an election official, inspect any or all ballots at the time the ballots are being counted.

Poll watchers may not:

(1) Be within six feet (6') of any voting machine or booth used by voters to cast their ballot;

(2) Speak to any voter or in any way attempt to influence a voter inside the polling site or within one hundred feet (100') of the primary exterior entrance used by voters to the building containing the polling site; or

(3) Disrupt the orderly conduct of the election."

(f) Poll watcher rights and responsibilities shall be posted in plain view at each polling site, absentee ballot processing site, and counting site.

(g) A poll watcher may challenge a voter only on the grounds that the voter is not eligible to vote in the precinct or that the voter has previously voted at that election.

(h) (1) When the ballot of any voter is thus challenged, it shall be treated as a provisional ballot.

(2) The poll watcher shall notify an election official of the challenge before the voter signs the precinct voter registration list.

(3) The poll watcher shall complete a challenged ballot form.

(4) The election official shall inform the voter that his or her ballot is being challenged.

(5) The procedures for casting a provisional ballot under § 7-5-308 shall be followed.



§ 7-5-314 - Duties of election officials -- Voter lists.

The election officials shall total the number of voters on the list of voters form, and the lists shall be certified and attested to by the election officials.



§ 7-5-315 - Counting votes for unopposed and deceased candidates.

(a) The votes received by an unopposed candidate in any election held in this state shall not be counted or tabulated by the election officials. The word "UNOPPOSED" shall be sufficient to insert on the tally sheet to indicate that the candidate has received a majority of the votes cast in the election. However, the votes received by an unopposed candidate for the office of mayor or circuit clerk shall be counted and tabulated by the election officials.

(b) (1) The votes received by any person whose name appeared on the ballot and who withdrew or died after the certification of the ballot shall be counted.

(2) (A) If the person received enough votes to win the election, a vacancy in election shall be declared.

(B) (i) If the person received enough votes to qualify for a runoff, the person's name shall appear on the runoff ballot.

(ii) If enough votes are cast for the person to win the runoff, then a vacancy in election shall exist.



§ 7-5-316 - Presence of candidate -- Designation of representatives.

(a) After the polls have been closed, the counting of votes shall be open to the public, and any candidate or political party may be present in person or by representative designated in writing pursuant to § 7-5-312 at the count of the ballots in any election for the purpose of determining whether or not the ballots in any election precinct are fairly and accurately counted.

(b) The representatives of political parties may be designated and authorized by either the chair or the secretary of the state or county committee, and representatives of candidates may be designated and authorized by the candidate represented.



§ 7-5-317 - Processing and delivery of election materials.

(a) After the polls close, all of the election materials shall be processed and delivered in the following manner:

(1) The poll workers shall total the number of voters on the list-of-voters form and certify and attest the form;

(2) The list-of-voters form, precinct voter registration list, voter registration application forms, and other recordkeeping supplies shall be delivered to the county clerk;

(3) Certificates of election results and tally sheets:

(A) One (1) copy of the certificate of election results with one (1) copy of the tally sheets, if any, shall be delivered to the county clerk; and

(B) One (1) copy of the certificate of election results shall be returned with one (1) copy of the tally sheets, if any, and reports of challenges of voters, if any, to the county board of election commissioners;

(4) Ballots:

(A) The poll workers shall securely envelope any voted ballots separately from any unused ballots and place the ballots in a container with a numbered seal and then deliver the ballots with the tally sheets, if any, and other election materials to the county board of election commissioners; and

(B) All cancelled ballots shall be preserved separately from the other ballots and returned to the county board of election commissioners; and

(5) Sealed stub boxes shall be delivered to the county treasurer for storage.

(b) All of the election materials and returns shall be delivered to the county board of election commissioners by the poll workers immediately after the polls close.



§ 7-5-318 - Failure to deliver materials -- Penalty -- Messenger to obtain delinquent returns.

(a) If the poll workers fail to deliver the ballots, ballot stubs, certification of election, voter lists, and other election returns in the manner provided for in § 7-5-317, the poll workers shall forfeit the sum of two hundred dollars ($200) to be recovered by action of debt in the name of the state for the use of the county.

(b) Upon failure of delivery of the election returns immediately after the polls close, the county board of election commissioners shall dispatch a peace officer to obtain the election returns, and all expenses incurred by sending the messenger shall be paid by the defaulting poll workers.



§ 7-5-319 - Recount.

(a) (1) Any candidate voted for who may be dissatisfied with the returns from any precinct shall have a recount of the votes cast therein upon the candidate's presenting the county board of election commissioners with a petition requesting the recount.

(2) When the number of outstanding absentee ballots of overseas voters is not sufficient to change the results of the election, the candidate must present the petition no later than two (2) days after the county board declares preliminary and unofficial results of the election, including a statement of the number of outstanding absentee ballots of overseas voters.

(3) When the number of outstanding absentee ballots of overseas voters is sufficient to potentially change the results of the election, the candidate must present the petition at any time before the county board finally completes the canvass of the returns of the election and certifies the result.

(b) At the time that the petition requesting the recount is presented, the county board shall provide to the candidate requesting the recount a copy of the test results on the voting machines and the electronic vote tabulating devices. Only one (1) recount per candidate per election shall be permitted. The county board shall certify the results of the last recount. The county board may upon its own motion conduct a recount of the returns from any or all precincts.

(c) (1) For any recount of an election in which ballots are cast using a direct recording electronic voting machine with a voter-verified paper audit trail, the voter-verified paper audit trail shall serve as the official ballot to be recounted.

(2) The county board of election commissioners either may:

(A) Manually sum the total votes for each candidate involved in the recount that is printed on the voter-verified paper audit trail; or

(B) Count by hand the votes for each candidate involved in the recount as shown on the voter-verified paper audit trail.

(3) If the voter-verified paper audit trail is damaged or for some other reason is incapable of being used for a recount, the paper record produced by the machine for manual audit shall be the official ballot to be recounted.

(4) If the voting machine is exempt from the requirement to have a voter-verified paper audit trail and does not have one, the paper record produced by the machine for manual audit shall be the official ballot to be recounted.

(d) For the recount of an election in which paper ballots are used, the county board shall open the package containing the ballots and recount the ballots in the manner prescribed by law for the count to be made by the election officials in the first instance, or if there is a determination by the county board that the voting machine or electronic vote tabulating device may be malfunctioning, it may recount the ballots by any manner prescribed by law.

(e) The result as found upon the recount, if it differs from that certified by the election officials, shall be included in the canvass as the vote for the particular precinct for which the recount was ordered and made.

(f) After the recount is completed, the ballots shall again be sealed and kept as provided by law.

(g) (1) The costs for any recount must be borne by the candidate petitioning for it, and payment of the costs must be made to the county board prior to the recount in an amount determined by the county board.

(2) In the event that the outcome of the election is altered by recount, the costs of the recount shall be refunded to the candidate who petitioned for the recount.

(h) The costs of any recount shall be based on the actual costs incurred to conduct the recount, but in no instance shall the amount charged to conduct a recount exceed the rate of twenty-five cents (25cent(s)) per vote cast in the precincts where the recount is requested or a total of two thousand five hundred dollars ($2,500) for the entire county, whichever is less.

(i) Within forty-eight (48) hours after a petition for recount is filed, the county board of election commissioners shall notify all candidates whose election could be affected by the outcome of the recount.






Subchapter 4 - -- Absentee Voting

§ 7-5-401 - Duties of county clerk.

(a) The county clerk shall be the custodian of the absentee ballots and early voting ballots for any early voting conducted by the county clerk.

(b) The county clerk shall be furnished a suitable room at the county courthouse or other location designated for the purpose of exercising all the powers and duties concerning the application for, the issuance of, and the voting of absentee and early voting ballots required by law of the county clerk.

(c) In counties with more than one (1) county seat, the county clerk shall conduct:

(1) Absentee voting in the courthouse or other room provided by the county; and

(2) Early voting at the county clerk's designated early voting location in each county seat if the county clerk conducts early voting under § 7-5-418.



§ 7-5-402 - Voter qualification.

The following persons, if possessing the qualifications of electors, may cast an absentee ballot in any election:

(1) Any person who will be unavoidably absent from his or her voting place on the day of the election; and

(2) Any person who will be unable to attend the polls on election day because of illness or physical disability.



§ 7-5-403 - Designated bearers, authorized agents, and administrators.

(a) (1) A designated bearer may obtain absentee ballots from the county clerk for not more than two (2) voters.

(2) (A) At no time shall a designated bearer have more than two (2) absentee ballots in his or her possession.

(B) If the county clerk knows or reasonably suspects that a designated bearer has more than two (2) absentee ballots in his or her possession, the county clerk shall notify the prosecuting attorney.

(3) (A) A designated bearer receiving an absentee ballot from the county clerk for a voter shall deliver the absentee ballot directly to the voter.

(B) A designated bearer receiving an absentee ballot from a voter shall deliver the absentee ballot directly to the county clerk.

(4) (A) A designated bearer may deliver to the county clerk the absentee ballots for not more than two (2) voters.

(B) The designated bearer shall be named on the voter statement accompanying the absentee ballot.

(5) In order to obtain an absentee ballot from the county clerk:

(A) The designated bearer shall show a form of current photographic identification to the county clerk;

(B) The county clerk shall print the designated bearer's name and address beside the voter's name on a register;

(C) The designated bearer shall sign the register under oath indicating receipt of the voter's absentee ballot; and

(D) The county clerk shall indicate beside the designated bearer's name on the register that he or she obtained an absentee ballot for a voter.

(6) Upon delivering an absentee ballot to the county clerk:

(A) The designated bearer shall present current and valid photographic identification to the county clerk;

(B) The county clerk shall print the designated bearer's name and address beside the voter's name on a register;

(C) The designated bearer shall sign the register under oath indicating delivery of the voter's absentee ballot; and

(D) The county clerk shall not accept an absentee ballot from a designated bearer who does not sign the register under oath.

(7) When providing an absentee ballot to a designated bearer or receiving an absentee ballot from a designated bearer, the county clerk shall provide to the designated bearer a written notice informing the designated bearer that:

(A) A designated bearer may obtain ballots for no more than two (2) voters;

(B) A designated bearer shall at no time have more than two (2) ballots in his or her possession;

(C) A designated bearer may deliver ballots to the county clerk for no more than two (2) voters; and

(D) Possession of an absentee ballot with the intent to defraud a voter or an election official is a felony under § 7-1-104.

(b) (1) An authorized agent may deliver applications for absentee ballots to the county clerk and obtain absentee ballots from the county clerk for not more than two (2) voters who cannot cast a ballot at the appropriate polling place on election day because the voter is a patient in a hospital or long-term care or residential care facility licensed by the state.

(2) At no time shall an authorized agent have more than two (2) absentee ballots in his or her possession.

(3) (A) An authorized agent receiving an absentee ballot from the county clerk for a voter shall deliver the absentee ballot directly to the voter.

(B) An authorized agent receiving an absentee ballot from a voter shall deliver the absentee ballot directly to the county clerk.

(4) (A) In order for an authorized agent to obtain a ballot from the county clerk, the authorized agent shall submit to the county clerk an affidavit from the administrative head of a hospital or long-term care or residential care facility licensed by the state that the applicant is a patient of the hospital or long-term care or residential care facility licensed by the state and is thereby unable to vote on the election day at his or her regular polling site.

(B) A copy of the affidavit shall be retained by the county clerk as an attachment to the application for an absentee ballot.

(5) In order to obtain an absentee ballot from the county clerk, the:

(A) Authorized agent shall present current photographic identification to the clerk;

(B) Clerk shall print the authorized agent's name and address beside the voter's name on a register; and

(C) Authorized agent shall sign the register under oath indicating receipt of the voter's ballot.

(6) Upon delivering an absentee ballot to the county clerk, the:

(A) Authorized agent shall show some form of current photographic identification to the clerk;

(B) Clerk shall print the authorized agent's name and address beside the voter's name on a register; and

(C) Authorized agent shall sign the register under oath indicating delivery of the voter's ballot.

(c) (1) The county clerk shall keep a register of designated bearers and authorized agents.

(2) The designated bearer and authorized agent register shall contain the following oath on each page: "IF YOU PROVIDE FALSE INFORMATION ON THIS FORM, YOU MAY BE GUILTY OF PERJURY AND SUBJECT TO A FINE OF UP TO TEN THOUSAND DOLLARS ($10,000) OR IMPRISONMENT FOR UP TO TEN (10) YEARS, OR BOTH, UNDER FEDERAL AND STATE LAWS."

(d) (1) An administrator may deliver to the county clerk an application for an absentee ballot for any voter who is a patient of a long-term care or residential care facility licensed by the state and who names the administrator on his or her application as the administrator of the facility where the voter resides.

(2) An administrator may receive absentee ballots for as many qualified residents of the facility as apply for absentee ballots upon presentation of photographic identification to the county clerk.

(3) (A) An administrator may deliver the absentee ballot to the county clerk for any voter who names the administrator on his or her application and voter statement.

(B) Absentee ballots may be delivered to the county clerk in person by the administrator or by mail.

(4) An administrator shall submit to the county clerk an affidavit, signed and dated by the administrator, stating:

(A) That he or she is the administrative head of a long-term care or residential care facility licensed by the state;

(B) The name and address of the facility; and

(C) That he or she has been authorized by the voters of his or her facility who named him or her in their applications for absentee ballot and voter statement to deliver their absentee ballots.

(e) Any person who knowingly makes a false statement on an affidavit required by this section shall be guilty of perjury and subject to a fine of up to ten thousand dollars ($10,000) or imprisonment of up to ten (10) years.



§ 7-5-404 - Applications for ballots.

(a) (1) Applications for absentee ballots must be signed by the applicant and verified by the county clerk by checking the voter's name, address, date of birth, and signature from the registration records or, if sent by electronic means, the application must bear a verifiable facsimile of the applicant's signature.

(2) Delivery of the request for an absentee ballot to the county clerk may be made in one (1) of the following ways, and in no other manner:

(A) For applications submitted using the form prescribed in § 7-5-405:

(i) In person at the office of the county clerk of the county of residence of the voter no later than the time the county clerk's office regularly closes on the day before election day;

(ii) Applications by mail must be received in the office of the county clerk of the county of residence of the voter not later than seven (7) days before the election for which the application was made;

(iii) A designated bearer may deliver the completed application to the office of the county clerk of the county of residence of the applicant not later than the time the county clerk's office regularly closes on the day before the day of the election;

(iv) A person declared as the authorized agent of the applicant may deliver the application to the office of the county clerk of the county of residence of the applicant not later than 1:30 p.m. on the day of the election;

(v) An administrator may deliver the application in person at the office of the county clerk of the county of residence of the voter no later than the time the county clerk's office regularly closes on the day before election day; or

(vi) (a) Delivery by electronic means to the county clerk's office of the county of residence of the voter not later than seven (7) days before the election for which the application was made.

(b) The completed application sent by electronic means will be accepted only upon verification of the facsimile signature of the applicant by the county clerk.

(c) Once verified as a reasonable likeness of the voter's signature, the signature appearing on a copy of an application sent by electronic means shall be presumed to be authentic until proven otherwise; or

(B) If the applicant does not use the form prescribed in § 7-5-405, he or she may make an application for an absentee ballot as follows:

(i) A letter or postcard must be received in the office of the county clerk not later than seven (7) days before the date of the election. The letter or postcard shall contain information sufficient for the county board of election commissioners and the county clerk to accept the letter or postcard in lieu of the application form; or

(ii) An applicant may transmit a written request for an absentee ballot by electronic means that shall contain the voter's signature and other information sufficient for acceptance in lieu of the application form.

(b) (1) Any person eligible to vote by absentee ballot may request the county clerk to mail to an address within the continental United States an application for an absentee ballot.

(2) (A) For those persons voting by absentee ballot who reside outside the county in which they are registered to vote, the application shall remain in effect for one (1) year unless revoked by the voter, and the county clerk shall thereafter automatically mail, no later than twenty-five (25) days before each election, an absentee ballot for each election.

(B) (i) Except for persons of long-term care or residential facilities licensed by the state or other persons who are voters with disabilities as defined in § 7-5-311(d), for those persons voting by absentee ballot who reside within the county in which they are registered to vote, the application shall be valid for only one (1) election cycle.

(ii) The election cycle shall include any one (1) election and the corresponding runoff election.

(c) The following may request an absentee ballot for one (1) or more elections, up to and including the next two (2) regularly scheduled general elections for federal office, including without limitation any runoff elections that may occur as a result of the outcome of the general elections, by submitting one (1) application during that period of time in the manner provided under subsection (a) of this section:

(1) A citizen of the United States temporarily residing outside the territorial limits of the United States;

(2) A member of the uniformed services of the United States while in active duty or service, including his or her spouse or dependent, who by reason of active duty or service of the member is absent from the place of residence where the member, spouse, or dependent is otherwise qualified to vote; and

(3) A member of the Merchant Marine while in active duty or service, including his or her spouse or dependent, who by reason of the active duty or service of the member is absent from the place of residence where the member, spouse, or dependent is otherwise qualified to vote.

(d) As used in this section, "electronic means" means a scanned image sent by:

(1) Electronic mail; or

(2) Facsimile machine.



§ 7-5-405 - Application form.

(a) (1) Applications for absentee ballots may be made on a form or forms prescribed by the Secretary of State and furnished by the county clerk at least sixty (60) days before the election.

(2) The form or forms shall contain the following information:

(A) The following statement:

"IF YOU PROVIDE FALSE INFORMATION ON THIS FORM, YOU MAY BE GUILTY OF PERJURY AND SUBJECT TO A FINE OF UP TO $10,000 OR IMPRISONMENT FOR UP TO 10 YEARS.";

(B) A statement in which the voter must indicate that he or she is requesting an absentee ballot because he or she will be:

(i) Unavoidably absent from the polling site on election day;

(ii) Unable to attend the polls on election day because of illness or physical disability; or

(iii) Unable to attend the polls on election day because of residence in a long-term care or residential facility licensed by the state;

(C) A statement by the voter indicating whether he or she resides outside the county;

(D) A statement indicating whether the voter is a United States citizen residing outside the territorial limits of the United States;

(E) A statement indicating whether the voter is in active service as a member of the armed services of the United States;

(F) Mailing information for the ballot or the name and signature of a designated bearer, an administrator, or an authorized agent;

(G) The date, the voter's printed or typed name, voting residence address, date of birth, and the voter's signature attesting to the correctness of the information provided under penalty of perjury; and

(H) The election in which the voter wishes to cast an absentee ballot.

(b) The Secretary of State may prescribe separate absentee ballot application forms for:

(1) (A) Persons who reside within the county in which they are registered to vote and will be unavoidably absent from the polls on the date of the election.

(B) The application shall be valid for one (1) election cycle, which includes any one (1) election and the corresponding runoff election;

(2) (A) Persons whose application would be valid for one (1) calendar year.

(B) This includes the following:

(i) Persons who reside outside the county in which they are registered to vote;

(ii) Persons in long-term care or residential facilities licensed by the state; and

(iii) Voters with disabilities; and

(3) Persons whose applications would be valid through the next two (2) regularly scheduled general elections for federal office, including any resulting runoff elections.

(c) Any person may distribute blank applications for absentee ballots.



§ 7-5-406 - Members of uniformed services and other citizens residing outside the United States.

(a) Any qualified elector of this state in any of the following categories who is absent from the place of his or her voting residence may make a request for an absentee ballot by submission of a federal postal card application as provided for in the Uniformed and Overseas Citizens Absentee Voting Act and may vote without prior registration by regular absentee ballot or by Federal Write-in Absentee Ballot in any election held in his or her election precinct if he or she is otherwise eligible to vote in that election:

(1) Members of the uniformed services of the United States while in active duty or service, and their spouses and dependents who, by reason of the active duty or service of the member, are absent from the place of residence where the spouses or dependents are otherwise qualified to vote;

(2) Members of the Merchant Marine while in active duty or service and their spouses and dependents who, by reason of the active duty or service of the member, are absent from the place of residence where the spouses or dependents are otherwise qualified to vote; and

(3) Citizens of the United States residing or temporarily outside the territorial limits of the United States and the District of Columbia.

(b) (1) The ballot or ballots shall be transmitted according to state and federal laws, rules, and regulations.

(2) The Secretary of State shall establish and transmit to each county clerk and each county board of election commissioners procedures in accordance with state and federal law that:

(A) Allow absent uniformed services voters and absent overseas voters to request, either by mail or electronically, voter registration applications and absentee ballot applications for all elections in the state;

(B) Allow county clerks to send by mail or electronically, in accordance with the preferred method of transmission designated by the absent uniformed services voter or absent overseas voter, voter registration applications and absentee ballot applications;

(C) Allow the absent uniformed services voter or absent overseas voter to designate whether the voter prefers that the voter registration application or absentee ballot application be transmitted by mail or electronically;

(D) Allow the transmission by mail and, to the extent funding is available, electronically of blank absentee ballots to absent uniformed services voters and absent overseas voters for all elections in the state in a manner that expedites the transmission of absentee ballots;

(E) Allow county clerks and county boards of election commissioners to accept and process marked absentee ballots of absent uniformed services voters and absent overseas voters;

(F) Ensure, to the extent practicable, the protection of the security and integrity of the voter registration and absentee ballot request process and the privacy of the identity and other personal data of an absent uniformed services voter or absent overseas voter who requests or is sent a voter registration application, absentee ballot application, or absentee ballot throughout the process of making a request or being sent an application or ballot; and

(G) Establish, to the extent funding is available, a free access system by which an absent uniformed services voter or absent overseas voter may determine whether the absentee ballot of the absent uniformed services voter or overseas voter has been received by the appropriate election official.

(3) The Secretary of State shall:

(A) Provide each county clerk and each county board of election commissioners with written copies of the procedures under subdivision (b)(2) of this section by February 1 of each even-numbered year; and

(B) Promptly notify each county clerk and each county board of election commissioners of changes in relevant laws, rules, regulations, or procedures.

(4) Notwithstanding any other provisions in this title, if selected by any grantor, this state or any county in this state may participate in a Federal Voting Assistance Program project which allows members of the uniformed services and voters overseas to register to vote and to vote in elections electronically, according to state and federal laws, rules, and regulations, if funds are available.

(c) (1) (A) Except as provided in subdivision (c)(1)(B) of this section, for the qualified electors in the categories named in subsection (a) of this section who are temporarily outside the territorial limits of the United States, the county board of election commissioners shall prepare a special absentee ballot for each preferential primary and general election to be sent to the voter in addition to the regular absentee ballot.

(B) The county board of election commissioners shall not prepare a special absentee ballot for a nonpartisan judicial election.

(2) (A) The special absentee ballot shall contain a list of all offices contested by three (3) or more candidates and the candidates qualifying for the election in each office.

(B) The special absentee ballot shall permit the elector to vote in the general primary election or in a general runoff election by indicating his or her order of preference for each candidate for each office.

(C) (i) To indicate his or her order of preference for each candidate for each office, the voter shall put the number one (1) next to the name of the candidate who is the voter's first choice, the number two (2) for the voter's second choice, and so forth, so that, in consecutive numerical order, a number indicating the voter's preference is written by the voter next to the candidate's name on the ballot.

(ii) However, the voter shall not be required to indicate his or her preference for more than one (1) candidate on the ballot if he or she chooses.

(3) The special absentee ballot shall be marked as a "special runoff ballot".

(4) Instructions shall be sent with the special absentee ballot to the voter explaining the special runoff voting process.



§ 7-5-407 - Preparation and delivery of ballots.

(a) (1) The county board of election commissioners shall prepare official absentee ballots and deliver them to the county clerk for mailing to all qualified applicants as soon as practicable but in any event not later than forty-seven (47) days before a preferential primary, general election, school election, nonpartisan judicial general election, nonpartisan judicial runoff election, or any special election.

(2) Upon the receipt of the absentee ballots, the county clerk shall begin delivering ballots to absentee voters as soon as practicable and, no later than forty-six (46) days before the applicable election, shall deliver ballots to those absentee voters who made timely application under:

(A) Section 7-5-406; or

(B) 42 U.S.C. § 1973ff, et seq., as existing on January 1, 2011.

(b) The county board shall prepare official absentee ballots and deliver them to the county clerk for mailing to any qualified applicant as soon as practicable but in any event not later than ten (10) days before all other elections not included in subsection (a).



§ 7-5-408 - List of applications -- Preparation, preservation, and inspection.

(a) The county clerk shall make a list of the applications for absentee ballots as the applications are received and shall keep the list of applications and retain the application forms after the election in which they are to be used for the same period as is required for retaining ballots.

(b) The list and applications shall be available to public inspection during regular business hours from sixty (60) days prior to the election until they are destroyed.



§ 7-5-409 - Materials furnished to qualified voters.

(a) (1) (A) The county clerk must satisfy himself or herself that the applicant for an absentee ballot is a qualified registered elector in the ward, precinct, or township in which he or she claims to be a resident or that the applicant is exempted from registration under § 7-5-406.

(B) The county clerk shall verify that the application has been properly signed by the applicant and, if necessary, the designated bearer, administrator, or authorized agent. If the application is not properly signed, the application shall be rejected by the county clerk.

(C) The county clerk shall notify the applicant of the reason for the rejection.

(2) If the county clerk is unable to contact the applicant to cure the deficiency, the county clerk shall forward the application with the reason for the rejection to the county board of election commissioners. The county board of election commissioners shall determine whether the applicant is a qualified elector.

(b) If the applicant is registered or is otherwise eligible to vote absentee, the county clerk, prior to mailing or delivering the ballot, shall detach the ballot stub and deposit the ballot stub into a sealed box designated as "Absentee Stub Box" and deliver to the applicant or to the applicant's designated bearer, authorized agent, or administrator for delivery to the applicant the following materials:

(1) An official absentee ballot for each election named in the application;

(2) Instructions for voting and returning the official absentee ballot to the county clerk;

(3) An official absentee ballot secrecy envelope on which there shall be written or printed the words "Ballot Only";

(4) (A) (i) A voter statement.

(ii) The voter statement shall include the following heading in bold capitalized letters: "THIS VOTER STATEMENT MUST BE COMPLETED AND RETURNED IN THE MAILING ENVELOPE OR THE ABSENTEE BALLOT WILL NOT BE COUNTED."

(iii) The voter statement shall include the following statement in bold capitalized letters at the bottom of the page: "THE INFORMATION I HAVE PROVIDED IS TRUE TO THE BEST OF MY KNOWLEDGE UNDER PENALTY OF PERJURY. IF I HAVE PROVIDED FALSE INFORMATION, I MAY BE SUBJECT TO A FINE OF UP TO TEN THOUSAND DOLLARS ($10,000) OR IMPRISONMENT FOR UP TO TEN (10) YEARS, OR BOTH, UNDER FEDERAL OR STATE LAWS."

(iv) The voter statement shall include a statement that the voter resides at the address on his or her application.

(v) The voter statement shall include a statement for a first-time voter who registers by mail: "If I am a newly registered voter of this county and this is the first time I am voting in this county, I am enclosing a copy of a current and valid photo identification card or a current utility bill, bank statement, government check, paycheck, or other government document that shows my name and address."

(B) Blanks shall be provided for the voter to provide his or her printed name, signature, address, date of birth, signature of administrator, authorized agent, or designated bearer, and address of the administrator, authorized agent, or designated bearer;

(5) A sealable envelope upon which shall be printed or written the words: "Return Envelope", the address of the county clerk, the precinct of the voter, and the words: "ABSENTEE BALLOT, ..................., ..................., ELECTION"; and

(6) An authorized agent authorization form, as follows:

"AGENT AUTHORIZATION FORM

If applicable, fill out and sign this form and place it in the Return Envelope

I hereby authorize ...................(insert his or her name) as my authorized agent, to deliver this ballot as I am medically unable to vote on election day. An affidavit verifying my medical status as unable to deliver the application or to vote on the day of the election is attached or has been provided with my application.

.....................

signature of voter

.....................

printed name of voter

.....................

address of voter

.....................

date of birth of voter"

(c) (1) Except for absentee ballots mailed to an address outside the county in which the applicant is registered, an absentee ballot shall be mailed to the address that appears on the applicant's registration record or absentee ballot application if the voter is temporarily at a different address.

(2) The county clerk shall not mail more than two (2) absentee ballots to the same address unless:

(A) The address is outside the territorial limits of the United States;

(B) The address is for a long-term care or residential care facility licensed by the state; or

(C) There are more than two (2) persons lawfully registered at the same address.

(d) The county clerk shall not deliver an absentee ballot to any person other than the absentee voter unless the person picking up the ballot provides current and valid photographic identification to the county clerk that he or she is:

(1) The voter's:

(A) Designated bearer; or

(B) Authorized agent; or

(2) The administrator of a long-term care or residential care facility licensed by the state in which the voter resides.

(e) The county clerk shall not provide more than two (2) absentee ballots per election to any designated bearer or authorized agent, nor shall the county clerk accept delivery of more than two (2) absentee ballots per election from any designated bearer or authorized agent.

(f) A designated bearer shall be allowed to pick up only two (2) absentee ballots from the county clerk only during the fifteen (15) days prior to a school election, special election, preferential primary election, or general election and seven (7) days prior to a runoff election, including a general primary election.

(g) Upon delivery of an absentee ballot to an individual authorized to receive an absentee ballot, the county clerk shall mark the precinct voter registration list to indicate that an absentee ballot has been delivered to the voter.



§ 7-5-410 - Instructions and notice included with voting materials -- Other enclosures prohibited.

It shall be unlawful for any person to place any notice, advertising material, or other advice with the material delivered or mailed to the applicant, other than instructions as to the method of casting an absentee ballot including a procedure to be followed by absentee voters such as express information covering the type or types of writing instruments which may be used to mark the absentee ballot, preferably pen or indelible pencil, the consequences of voting for more than one (1) candidate for a particular office, and notice of the last day on which the ballot may be received and counted. The instructions and notice shall not be signed by the name of any person.



§ 7-5-411 - Methods of voting absentee.

(a) Absentee voting may be accomplished in one (1) of the following methods and in no other manner:

(1) (A) By delivery of the ballot by mail that must be received in the office of the county clerk of the county of residence of the voter not later than 7:30 p.m. on election day.

(B) (i) However, except as provided in subdivision (a)(1)(B)(ii) of this section, by ballots applied for not later than thirty (30) days before the election by qualified electors outside the United States on election day that are signed, dated, postmarked, and mailed by the voters no later than the day of the election and received by the county clerk no later than 5:00 p.m. ten (10) calendar days after the date of the election.

(ii) The absentee ballots of armed services personnel serving in active status shall be counted if received by the county clerk no later than 5:00 p.m. ten (10) calendar days after the date of the election and if the absentee ballots were executed no later than the date of the election.

(C) Each absentee ballot shall be mailed separately by the voter and shall not be included with any other absentee ballot in a bulk mailing, except that an administrator of a long-term care or residential care facility licensed by the State of Arkansas or hospital may mail the absentee ballots of the residents and patients by bulk mail. Absentee ballots in any bulk mailing not otherwise permitted in this subsection shall not be counted;

(2) By delivery of the ballot to the county clerk of the county of residence of the voter not later than 7:30 p.m. on election day by the designated bearer, administrator, or the authorized agent of the absentee voter who is medically unable to vote at the regular polling site, upon proper verification of the signature of the voter by the county clerk and validation of the identity of the authorized agent; or

(3) The voter may deliver the ballot to the county clerk of the county of his or her residence not later than the close of regular business hours on the day before the election.

(b) Any person to whom an absentee ballot is delivered according to the precinct voter registration list but who elects to vote by early voting or to vote at his or her polling site on election day shall be permitted to cast a provisional ballot.



§ 7-5-412 - Marking and return of absentee ballots -- Delivery of mailed absentee ballots.

(a) Upon receiving the blank absentee ballot, statement, and envelopes, whether in the office of the county clerk or elsewhere, the voter shall mark the absentee ballot and place the absentee ballot in the provided envelope. He or she shall then seal the envelope containing the absentee ballot and place it in the other provided outer envelope with the following:

(1) The executed voter statement; and

(2) A copy of a current and valid photographic identification or a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the first-time voter, for first-time voters who registered by mail. However, this requirement does not apply if:

(A) The voter registered to vote by mail and provided the identification at that time; or

(B) The first-time voter registered to vote by mail and submitted his or her driver's license number or at least the last four (4) digits of his or her social security number at the time and this information matches the information in an existing state identification record bearing the same number, name, and date of birth as provided in the registration.

(b) A voter who desires to cast an absentee ballot but who does not meet the identification requirements of subdivision (a)(2) of this section may cast his or her absentee ballot by mail, and the absentee ballot shall be considered as a provisional ballot.

(c) Absentee ballots received by mail on election day before the polls close shall be delivered promptly by the county clerk to the election officials designated to canvass and count absentee ballots.



§ 7-5-413 - Voting machines -- Related duties.

(a) (1) At least one (1) voting machine equipped for use by individuals with disabilities shall be placed in the county clerk's designated location for early voting for the election in accordance with this subchapter and at any off-site polling locations established by the county board.

(2) Those persons entitled under the law to vote early by personal appearance shall cast their votes on voting systems under the laws applicable to early voting, and the clerk or election official shall enter the name of each voter on a list at the time he or she votes.

(b) After regular business hours, the clerk at the clerk's designated early voting location or the election official at any off-site polling place shall secure the machines against further voting at the close of each day's voting in the presence of authorized poll watchers, if any. When early voting is concluded, the clerk or the election official shall secure the machines against further voting.

(c) (1) At the time designated in the notice of election, a set of election officials for the machines used for early voting shall canvass the vote in the manner provided for regular polling sites. After the canvass has been made, the machines shall be secured and shall remain inaccessible to voting.

(2) The results of the canvass shall be returned to the county board of election commissioners to be tabulated and canvassed with and in the same manner as the returns of other election precincts.

(d) Any candidate or political party may be present in person or by a representative designated in writing during the progress of early voting and at the canvass of the results in any election for the purpose of determining whether or not the votes in any election are fairly and accurately cast and counted.



§ 7-5-414 - Appointment of election clerks -- Qualifications.

(a) The county board of election commissioners shall appoint election clerks to process, count, and canvass the absentee voters' ballots in all elections.

(b) (1) The election clerks who are to canvass the absentee ballots shall be appointed in the same manner and at the same time the poll workers are selected to serve at the regular voting precincts.

(2) The election clerks shall possess the same qualifications as the poll workers who serve at the regular voting precincts.

(c) The processing, counting, and canvassing of the absentee ballots shall be under the supervision and at the direction of the county board of election commissioners.



§ 7-5-415 - Compensation of county clerk for extra deputy.

The county clerk's budget shall be paid not less than minimum wage for a period not to exceed thirty-five (35) days for hiring one (1) extra deputy for the purpose of carrying out the requirements of this act. The fee for this one (1) extra deputy shall be established and paid by the county, city, or other political subdivision, the representatives of which call the election, or in the case of a state-funded election, by the State Board of Election Commissioners. Any additional deputies beyond the one (1) extra deputy may be hired as necessary to carry out the purposes of early voting and absentee voting, if approved and paid by the quorum court of the county. In the regular general election, the fee for the one (1) extra deputy or additional deputies shall be paid by the county.



§ 7-5-416 - Counting of absentee ballots.

(a) (1) The election officials for absentee ballots shall meet in the courthouse in a place designated by the county board of election commissioners on election day for the purpose of processing absentee ballots.

(2) The county board shall give public notice of the time and location of the opening, processing, canvassing, and counting of absentee ballots and early voting ballots as provided in § 7-5-202.

(3) The county clerk shall forward the absentee ballot applications sorted alphabetically or by precinct to the election officials for absentee ballots.

(4) The counting of absentee ballots shall be open to the public, and candidates and political parties may be present in person or by a representative designated in writing pursuant to § 7-5-312 during the opening, processing, canvassing, and counting of the absentee ballots as provided in this subchapter.

(5) Absentee or early votes may be counted prior to the closing of the polls on election day.

(b) (1) The opening, processing, counting, and canvassing of absentee ballots shall be conducted as follows:

(A) One (1) of the election officials shall open outer absentee ballot envelopes one (1) by one (1) and verify the contents;

(B) If the required materials are properly placed in the outer absentee ballot envelope, the election official shall proceed to read aloud from the voter statement the name of the voter;

(C) If the required materials are not properly placed in the outer absentee ballot envelope, a second election official shall open the inner absentee ballot envelope to verify the contents;

(D) If all required materials are present within one (1) or the other envelopes, the election officials shall put the materials in the proper envelopes while preserving the secrecy of the voter's ballot and shall proceed to read aloud from the voter statement the name of the voter and the voting precinct in which the voter claims to be a legal voter;

(E) As each outer envelope is opened and the name of the voter is read, the election officials for the absentee box shall list in duplicate the name and voting precinct of the voter;

(F) (i) After the election official reads aloud from the statement, the election officials shall compare the name, address, date of birth, and signature of the voter's absentee application with the voter's statement and, for first-time voters who registered by mail, the first-time voter's identification document unless the voter previously provided identification at the time of mailing the voter registration application.

(ii) If the county board of election commissioners determines that the application and the voter's statement do not compare as to name, address, date of birth, and signature, the absentee ballot shall not be counted.

(iii) If a first-time voter fails to provide the required identification with the absentee ballot or at the time of mailing the voter registration application, then the absentee application, absentee ballot envelope, and voter's statement shall be placed in an envelope marked "provisional" and the absentee ballot shall be considered a provisional ballot;

(G) If the absentee voter fails to return the voter statement, the vote shall not be counted;

(H) Failure of the voter to submit the required absentee materials in the proper envelopes shall not be grounds for disqualifying the voter;

(I) If no challenge is made by a qualified poll watcher, the election official shall remove the inner envelope, without opening the inner envelope containing the ballot, and place it in the ballot box without marking it in any way;

(J) (i) After all of the outer envelopes have been opened and a list has been made in duplicate of the name and voting precinct of the voters as required in this section, the election officials of the absentee box shall preserve all the statements of voters and the voters' identification documents and deliver them to the county clerk, who shall file and keep them for the same length of time after the election as is required for retention of other ballots.

(ii) The voter statements shall be made available for public inspection during regular business hours.

(iii) The voters' identification documents shall not be subject to public inspection except as part of a judicial proceeding to contest the election;

(K) When all of the inner envelopes containing the ballots have been placed in the ballot box, the ballot box shall be shaken thoroughly to mix the ballots; and

(L) The ballot box shall be opened and the ballots canvassed and counted.

(2) No election results shall be printed or released prior to the closing of the polls.

(c) If any person casting an absentee ballot dies before the polls open on election day, his or her vote shall not be counted.

(d) It is the intent of this section to permit the election officials for absentee ballots to meet and process, canvass, and count absentee ballots according to this section prior to the closing of the polls on election day.

(e) (1) Absentee votes shall be cast on paper ballots.

(2) (A) The ballots shall first be counted for write-in votes by the election officials.

(B) Then, at the discretion of the county board, the ballots may be either hand counted or counted on an electronic vote tabulating device.

(f) (1) Absentee ballots marked as "special runoff ballots" received from a qualified voter from one (1) of the categories in § 7-5-406(a) and who is temporarily residing outside the territorial limits of the United States shall be opened for general primary elections and general runoff elections according to the procedures described in subsection (b) of this section.

(2) However, in counting the special runoff ballot, one (1) of the election officials shall open the envelope containing the special runoff ballot and read the numbers indicated next to the names of the two (2) candidates in the general primary election or in the general runoff election.

(3) The candidate with the highest ranking shall receive the vote.

(4) A special runoff ballot received with the preferential primary absentee ballot shall be counted in the general primary election, and a special runoff ballot received with the general election absentee ballot shall be counted in the general runoff election.

(5) The Secretary of State shall prepare instructions for opening, counting, and canvassing special runoff ballots and provide the instructions to each county board of election commissioners.



§ 7-5-417 - Challenge of absentee votes.

(a) When the name and voting precinct of a voter is read by the election official, any candidate or qualified poll watcher pursuant to § 7-5-312 may challenge the vote in the manner provided by law for personal voting challenges, and the election officials shall consider the ballot as a provisional ballot.

(b) If the statement is not in proper form or for any other legal reason the vote should not be counted, the ballot shall not be counted and shall be preserved together with the statement and envelope for the same period of time that the statements are preserved.

(c) If the county board of election commissioners determines that the provisional voter is qualified and that the vote was properly cast, the vote shall be counted.



§ 7-5-418 - Early voting.

(a) (1) (A) Except as provided in subdivision (a)(1)(B) of this section, early voting shall be available to any qualified elector who applies to the county clerk's designated early voting location, beginning fifteen (15) days before a preferential primary or general election between the hours of 8:00 a.m. and 6:00 p.m. Monday through Friday and 10:00 a.m. and 4:00 p.m. Saturday and ending at 5:00 p.m. on the Monday before the election.

(B) Early voting shall not be available on state or county holidays.

(2) However, on all other elections, including the general primary and general runoff elections, early voting shall be available to any qualified elector who applies to the county clerk during regular office hours, beginning seven (7) days before the election and ending on the day before the election day at the time the county clerk's office regularly closes.

(b) (1) (A) The county board of election commissioners may decide to hold early voting at additional polling sites outside the offices of the county clerk on any of the days and times provided for in subsection (a) of this section, if it so chooses.

(B) The county board of election commissioners shall determine by unanimous vote the location of additional polling sites for early voting.

(2) The county board of election commissioners shall appoint the election officials for the additional early voting polling site or sites in the same manner as election officials are appointed for election day.

(3) (A) The county board of election commissioners shall notify the county clerk of its decision to hold early voting at additional polling sites outside the office of the county clerk within ten (10) days of the decision.

(B) If the county board of election commissioners decides to hold early voting at one (1) or more conveniently located polling sites on the days and times under subsection (a) of this section, the county clerk may choose not to hold early voting within the office of the county clerk. The county clerk shall notify the county board within ten (10) days of the receipt of notice from the county board of election commissioners regarding early voting at additional polling sites.

(4) The early voting election official shall record the date on all pages of the early voting roster or early voting request form and keep a daily record of the number of early ballots cast.

(5) All voted ballots and unvoted ballots and all related election materials at each additional early voting polling site shall be stored in a secure location in the county courthouse or in a secure location as determined by the county board of election commissioners immediately after the close of the additional polling sites each day that early voting is conducted there.

(c) Before a person is permitted to cast an early vote, the county clerk or election official shall:

(1) Request the voter to identify himself or herself by stating his or her name, date of birth, and address in order to verify his or her registration;

(2) If the voter's name or address is not the same as that in the county voter registration record files, request the voter to complete an updated voter registration application form;

(3) Request the voter to sign an early voting roster or early voting request form that identifies his or her name, address, date of birth, and the date on the roster or form; and

(4) Enter the voter's precinct number on the early voting roster or early voting request form.

(d) If the voter is not listed in the county voter registration record files and the county clerk is unable to verify the voter's registration and if the voter contends that he or she is eligible to vote, then the voter may vote a provisional ballot that shall be counted only upon verification of the voter's registration status.

(e) The county clerk or county board of election commissioners shall furnish voting locations that adequately allow the early voter to personally and secretly execute his or her ballot.

(f) Except as provided in this section, early voting shall be conducted in the same manner as voting on election day. Conduct that is prohibited or restricted on election day shall be subject to the same prohibitions and restrictions on the days on which early voting is conducted.






Subchapter 5 - -- Voting Machines

§ 7-5-502 - Application of election laws and penalties.

All laws of this state applicable to elections where voting is done in any manner other than by machines and all penalties prescribed for violation of these laws shall apply to elections and precincts where voting machines are used insofar as they are applicable.



§ 7-5-503 - Examination and approval of machines by State Board of Election Commissioners.

(a) Any person or corporation selling voting machines may apply to exhibit machines to the State Board of Election Commissioners.

(b) The state board shall examine the machine and file a report of its accuracy, efficiency, and capacity with the office of the Secretary of State.

(c) If the kind of machine examined complies with the requirements of § 7-5-504 and can be safely used by voters at elections under the conditions prescribed, the machine shall be deemed approved by the state board, and machines of its kind may be adopted for use at elections if selected for use by the Secretary of State. When the machine has been approved, any improvement or change that does not impair its accuracy, efficiency, or capacity shall not render necessary a reexamination or reapproval.

(d) A form of voting machine not approved cannot be used at any election.



§ 7-5-504 - Machine specifications.

No make of voting machine shall be approved for use unless it is so constructed that:

(1) It will ensure secrecy to the voter in the act of voting;

(2) It shall provide facilities for voting for or against as many questions as may be submitted;

(3) It shall permit the voter to vote separately for the candidate of his or her choice for each office or position to be voted upon and to vote separately on each issue to be decided by election;

(4) It shall permit the voter to vote for as many persons for an office for whom he or she is lawfully entitled to vote, but no more;

(5) It shall prevent the voter from voting for the same candidate or question more than one (1) time;

(6) It shall permit the voter to verify in a private and independent manner the votes selected by the voter on the ballot before the ballot is cast;

(7) It shall provide the voter with the opportunity in a private and independent manner to change the ballot or correct any error before the ballot is cast;

(8) It shall include a voter-verified paper audit trail, except as provided under § 7-5-301(b);

(9) If the voter is legally entitled to select only one (1) candidate for an office but the voter selects more than one (1) candidate for the office, it shall notify the voter before the ballot is cast that he or she has selected more than one (1) candidate for the office on the ballot, notify the voter of the effect of casting multiple votes for the office, and provide the voter with the opportunity to correct the ballot before the ballot is cast;

(10) It shall permit the voter to vote for or against any question on which he or she may have the right to vote, but no other;

(11) It shall be capable of being programmed to display for voting purposes only the voter's proper ballot;

(12) It shall correctly register and record and accurately count all votes cast for any and all persons and for or against any and all questions;

(13) It shall be provided with a protective device to prevent any unauthorized operation of the machine before or after the election;

(14) It shall be provided with a counter or tabulator which shall show at all times during the election how many persons have voted;

(15) It shall be so equipped and constructed so that it can be made inaccessible to further voting after the polls have closed and all voters who were in line at the time the polls closed have voted;

(16) It shall permit a voter to vote in any election for any person for whom he or she wishes to vote when the person's name does not appear upon the voting machine;

(17) It bears a number that will distinguish it from any other machine;

(18) It shall be provided with a screen, hood, or partition which shall allow the voter to vote a secret ballot;

(19) It shall be capable of being operated from an alternate power source should the need arise;

(20) It shall permit voters with disabilities to vote unassisted if they so desire; and

(21) It shall be:

(A) Qualified by the National Association of State Election Directors or an authorized federal agency;

(B) Approved by the State Board of Election Commissioners; and

(C) Selected by the Secretary of State.



§ 7-5-507 - Demonstration -- Assistance in operating machine.

(a) The manufacturer shall demonstrate the machine to the election officials prior to the first election at which the machines are placed in use. The date for the demonstration shall be set by the county board of election commissioners.

(b) On the date of the first election at which voting machines are used, manufacturers shall make employees available in each county where the machines are in operation to assist the county board in any manner that will expedite voting and provide efficient operation of voting machines. After the first election, the county board shall obtain the assistance needed in operating the machines, and the county board shall collect and pay expenses for this assistance as it would for any other election cost.



§ 7-5-509 - Machines used for demonstration.

(a) The county board of election commissioners may designate suitable times and places where voting machines shall be exhibited for the purpose of giving instructions in their use to all voters who apply for instruction.

(b) At least one (1) machine for demonstration purposes shall be placed in each precinct not more than twenty-five (25) days nor less than ten (10) days before each election, when practical. The location of voting machines for demonstration shall be in accessible public buildings. The voting machines used for demonstration shall display sample ballots showing the title of offices to be filled and, as far as practicable, the names of the candidates in the next election.

(c) No voting machine that is to be assigned for use in any election shall be used for instruction after having been prepared and secured for the election. Machines shall not be used for demonstration purposes during the time that the polls are open on election day or if the demonstration shall in any way interfere with the proper adjustment, securing, or use of the machine in the election.



§ 7-5-510 - Forms for complaints about function of voting machine -- Investigation.

(a) At each polling place at which voting machines are used, the county board of election commissioners shall provide forms that voters may use for complaints about the function of a voting machine. The complaint form shall include space for the following information:

(1) The name, address, and telephone number of the person making the complaint;

(2) The identification number of the voting machine;

(3) The complaint; and

(4) Such other information concerning the complaint as the State Board of Election Commissioners determines to be appropriate to carry out the intent of this section.

(b) A voter may file a complaint form with a poll worker who shall forward the complaint form to the county board of election commissioners. It shall be the duty of the county board of election commissioners to investigate complaints regarding the function of a voting machine.



§ 7-5-512 - Certification of ballot styles -- Equipment furnished to polling sites.

(a) It shall be the duty of the county board of election commissioners to prepare and certify the ballot styles for the voting machine.

(b) In addition, the county board shall furnish any election materials and supplies as may be necessary or as may be required by law.

(c) The voting machine shall be delivered by the county board to the election officials at each polling site.

(d) The county board shall supply each precinct with clear, written instructions suitable for the instruction of voters that illustrate the manner of voting on the machine.



§ 7-5-513 - Machine breakdown -- Delivery of ballot materials.

The county board of election commissioners in any county in which voting machines are to be used shall be ready at any time on election day to deliver ballots, ballot boxes, replacement voting machines, if available, or other necessary equipment required by law for voting to any precinct in the county, town, or city upon notice that any voting machine is out of order or fails to work.



§ 7-5-515 - Preparation of machines for election.

(a) Immediately upon the proper certification of candidates and questions, the county board of election commissioners shall prepare the voting machines, oversee their programming, and test and adjust the voting machines for the election.

(b) In performing this function, the county board may be assisted by experts appointed or employed by the county board.

(c) (1) At least seven (7) days prior to the beginning of voting, the county board, with respect to all elections, shall have each machine tested to ascertain that the voting system will correctly count the votes cast for all offices and on all measures.

(2) Public notice of the time and place of the test shall be given at least forty-eight (48) hours prior to the test by publication one (1) time in one (1) or more daily or weekly newspapers published in the town, city, or county using the machines if a newspaper is published in the town, city, or county.

(3) The test shall be open to representatives of the political parties, candidates, media, and the public.

(4) The test shall be conducted by processing a preaudited group of test ballots that are to be voted on the machines so as to record a predetermined number of valid votes for each candidate and on each measure. The test shall include for each office one (1) or more ballots which have votes in excess of the number allowed by law in order to test the ability of the machines to reject the votes.

(5) If any error is detected, the cause shall be ascertained and corrected and an errorless count shall be made before the machine is approved.

(d) After completion of the test, the ballots and programs used shall be sealed, retained, and disposed of as provided by law.

(e) After completion of the test, the county board of election commissioners shall certify the accuracy of the voting system and file the test results with the county clerk.



§ 7-5-516 - Notice to candidates of preparation -- Rules and statutes unaffected.

Before the county board of election commissioners begins the preparation of the machines for any election, it shall publish a notice in a newspaper of general circulation in the county stating:

(1) The time and place the machines will be prepared for the election; and

(2) A time at which one (1) representative of each candidate may inspect to see that the machines are in proper condition for use in the election.



§ 7-5-517 - Securing machines -- Certification.

(a) When a voting machine has been properly prepared by the county board of election commissioners and examined by the representatives of the candidates or the candidate himself or herself, it shall be made inaccessible to voting.

(b) Any device required to activate the machine shall be placed in a package on which shall be written the serial number and the precinct location of the voting machine and the number registered on the protective counter or device. The package shall be sealed in the presence of the representatives of the candidates or the candidates themselves.

(c) The county board of election commissioners shall then certify, in the presence of the candidates or their representatives, the serial numbers of the machines, that all question counters are set at zero (000), and the number registered on the protective counter of the machine.

(d) Any activator pack or device required for voting on the voting machines shall be kept by the county board until turned over for delivery to the election officials with the election equipment at the polling site for election day.



§ 7-5-518 - Machines inactivated until polls open -- Adjustment of counters.

(a) The voting machine shall remain inactivated against voting until the polls are formally opened and shall not be operated except by voters for voting.

(b) If any counter is found not to register zero (000), the poll workers shall immediately notify the county board of election commissioners, who shall cause the counters to be adjusted at zero (000).

(c) (1) The poll workers shall produce one (1) printout from each machine showing whether the candidate and question counters register zero (000) and shall sign and post the printout upon the wall of the polling room, where it shall remain throughout the election day.

(2) The certified printout shall be filed with the election returns.



§ 7-5-520 - Instructions for voters using voting machines.

During the election, each voter shall be instructed regarding the operation of voting machines before voting. The voter's attention shall also be called to the sample ballot, so that the voter shall become familiar with the questions, the names of the offices, and the names of the candidates.



§ 7-5-521 - Arrangement of polling place.

(a) The exterior of the voting machine and every part of the polling place shall be in plain view of the poll workers.

(b) The machine shall be placed so that no person can see or determine how the voter casts his or her vote.

(c) After the opening of the polls, the poll workers shall not allow any person to pass to the part of the room where the machine is situated, except for the purpose of voting.



§ 7-5-522 - Voting procedure.

(a) (1) When a voter presents himself or herself for the purpose of voting, the poll workers shall ascertain whether he or she is properly qualified and registered under § 7-5-305.

(2) In preparing the machines, the poll workers shall ensure that each voter will have access only to the proper ballot.

(b) Only one (1) voter at a time shall be permitted to approach a voting machine. Having cast his or her vote, the voter shall at once move away from the voting machine and leave the polling room by the exit provided.

(c) A voter having left the voting machine shall not be permitted to return to the voting machine except to complete the voting process.

(d) If a voter leaves an electronic ballot on a voting machine on which the voter has either made some or no selections and has failed to complete the process of casting the ballot and failed to notify a poll worker of his or her desire to cancel the ballot before departing the polling site, two (2) poll workers shall take action to complete the process of casting the ballot and shall document:

(1) The time;

(2) The name of the voter, if known;

(3) The names of the poll workers completing the process of casting the ballot; and

(4) All other circumstances surrounding the abandoned ballot.



§ 7-5-524 - Voter access to machines -- Persons in line at closing time.

(a) During the time that the polls are open for voting, no more voters shall be permitted to approach the voting machine than there are vacant machines available for voting.

(b) At the time of the closing of the polls, all persons who have presented themselves for voting and who are then in line at the polling place shall be permitted to cast their votes as now provided by law. Every person in line shall have the opportunity to vote.



§ 7-5-525 - Write-in votes.

(a) Votes for any person whose name does not appear on the voting machine as a qualified candidate for office are referred to in this section as write-in votes.

(b) (1) The voting machine shall be programmed to allow a voter to enter the name of a qualified write-in candidate on the ballot.

(2) A write-in vote shall be cast in the appropriate place on the ballot, or the vote for that candidate shall be void and not counted.

(c) Write-in votes shall not be counted in primary elections.



§ 7-5-526 - Closing of polls -- Securing machines -- Poll workers' certificate.

(a) At the official time for closing the polls and upon termination of the voting, the poll workers shall announce that the polls have closed and in the presence of all persons authorized to be present shall remove the activation packs or devices from the voting machines to make them inaccessible to further voting.

(b) At the same time, the poll workers shall sign a certificate provided by the county board of election commissioners stating that the machines were made inaccessible to further voting and giving the exact time and the number of votes shown on the public counters.



§ 7-5-527 - Exposure of count -- Verification -- Return record -- Official signatures.

(a) The poll workers shall then expose the count in the presence of all persons authorized to be present.

(b) It is the intention of this section to accord a full, complete, and public view of the count from each voting machine to all poll workers and designated watchers for the candidates or parties.

(c) (1) The poll worker shall proceed to produce the return record in a minimum of three (3) copies.

(2) (A) The return record shall be deemed the official count for that machine.

(B) One (1) copy of the completed return record for that machine shall be posted upon the wall of the polling room for all to see.

(d) The poll workers shall sign the machine return record produced by the device.

(e) (1) The activation pack or device used to collect votes from each voting machine and all certified return records shall be placed in a package that shall be sealed and signed by all the poll workers and any watchers that may desire to affix a signature.

(2) (A) The sealed package shall be immediately returned to the county board of election commissioners by one (1) of the poll workers selected for this purpose, accompanied by those other poll workers and watchers who desire to join the poll worker.

(B) The poll worker shall obtain a receipt for the sealed package.



§ 7-5-528 - Machines released to officers.

Voting machines shall be released to a person designated by the county board of election commissioners for storage in a secure facility designated by the county board.



§ 7-5-529 - Tabulation of returns.

(a) The county board of election commissioners shall compile countywide totals from the activation pack or device used to collect votes from each voting machine.

(b) Prior to certification of the official election results, the county board of election commissioners shall manually compile countywide totals from the polling location's certified return records and verify that they match the electronically derived totals from the activation pack or device used to collect votes from each machine.



§ 7-5-530 - Securing audit materials upon election contest or recount.

(a) The county board of election commissioners shall produce an audit log for each voting machine used in the election.

(b) In the event that there is an election contest filed, the judge of the court that has jurisdiction may order the county board to secure the audit logs and the voter-verified paper audit trail alleged in the contest to be in question. The county board shall store them in a secure place in the county courthouse under lock and key awaiting further orders of the court.

(c) In the event that any candidate in any election in which the machines have been utilized or any voter who questions the count of any question posed at any election gives written notice to the county board that he or she desires a recount, then the applicable county board shall secure the audit logs and voter-verified paper audit trails and store them in a secure place in the county courthouse awaiting further orders of the applicable county board or court.



§ 7-5-531 - Retention of audit data -- Machines to remain secured until results are certified except on court order.

(a) All audit logs and voter-verified paper audit trails produced by a voting machine shall remain secured for a period of two (2) years.

(b) (1) All voting machines used in any election shall remain secured for a period of at least three (3) days following the election unless the machines are ordered to be activated sooner by and on the authority of an order of a court of competent jurisdiction, in the event that the issue of the election should be in judicial controversy.

(2) Should no order be entered, it shall be the duty of the county board of election commissioners to clear the machines for future elections after the results of the election have been certified.



§ 7-5-532 - Direct electronic voting machines.

(a) For purposes of this section:

(1) "Direct electronic voting machine" means a voting machine that:

(A) Records votes by means of a ballot display provided with mechanical or electro-optical components that may be actuated by the voter;

(B) Processes the data by means of a computer program;

(C) Records voting data and ballot images in internal or external memory components; and

(D) Produces a tabulation of the voting data stored in a removable memory component and in a printed copy; and

(2) "Voter-verified paper audit trail" means a contemporaneous paper record of a ballot printed for the voter to confirm his or her votes before the voter casts his or her ballot.

(b) The Secretary of State or the county shall not purchase or procure a direct-recording electronic voting machine that does not include a voter-verified paper audit trail.

(c) (1) All direct-recording electronic voting machines in use on or after January 1, 2006, shall include a voter-verified paper audit trail, except for those direct recording electronic voting machines in use during the 2004 general election.

(2) All direct-recording electronic voting machines purchased on or after August 12, 2005, shall include a voter-verified paper audit trail.

(d) A direct-recording electronic voting machine with a voter-verified paper audit trail shall meet the following conditions:

(1) The voter-verified paper audit trail may be verified by the voter before the casting of the voter's ballot;

(2) The voter-verified paper audit trail shall not be retained by the voter;

(3) The voter-verified paper audit trail shall not contain individual voter information;

(4) The paper used in producing the voter-verified paper audit trail shall be sturdy, clean, and resistant to degradation; and

(5) The voter-verified paper audit trail shall be readable in a manner that makes the voter's ballot choices obvious to the voter without the use of computer or electronic code.

(e) Voter-verified paper audit trails shall be preserved in the same manner and for the same time period as ballots and certificates are preserved under § 7-5-702.






Subchapter 6 - -- Paper Ballots and Electronic Vote Tabulating Devices

§ 7-5-601 - Paper ballots -- Form.

(a) All paper ballots provided by the county board of election commissioners of any county in this state for any election shall be alike and shall be printed in plain type.

(b) Each ballot shall be printed on paper with a perforated portion capable of being detached for use as the ballot stub.

(c) (1) As ballots are printed, the portion that shall be used as the ballot stub shall be numbered consecutively beginning with the number one (1).

(2) The number on the last ballot printed shall show the total number of ballots provided for the election.

(d) (1) The heading on the front or inner side of each ballot shall be: "OFFICIAL BALLOT. Vote by placing an appropriate mark opposite the person for whom you wish to vote".

(2) If the ballot contains an initiated or referred amendment, act, or measure, the heading shall also contain these words: "Vote on amendments, acts, and measures by placing an appropriate mark below the amendment (or act or measure) either FOR or AGAINST".

(e) Beneath the heading on each paper ballot there shall be printed instructions that inform the voter:

(1) Of the effect of casting multiple votes for an office; and

(2) How to correct the ballot before it is cast and counted, including without limitation instructions on how to correct an error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct an error.



§ 7-5-602 - Ballots -- Number -- Official -- Marking device -- Spoiled.

(a) (1) The county board of election commissioners of each county in this state using paper ballots counted by hand at the polling site, paper ballots counted by an electronic vote tabulating device at the polling site, or paper ballots cast at a polling site and counted at a central location shall provide for each election precinct one hundred fifty (150) printed ballots for each one hundred (100) or fraction of one hundred (100) electors voting on paper ballots at the last preceding comparable election.

(2) The total number of ballots required to be printed for each election precinct shall not exceed one hundred five percent (105%) of the total number of registered voters for the respective precinct.

(b) A ballot shall not be received or counted in any election to which this subchapter applies unless it is provided by the county board under this section.

(c) At all elections in counties that use paper ballots and in which those ballots are counted by hand, the ballots shall be marked using permanent ink.

(d) (1) A voter who shall by accident or mistake mar or spoil any ballot so that he or she cannot conveniently or clearly vote on the ballot may return it to the poll workers and receive another ballot, not to exceed three (3) ballots in total.

(2) Spoiled ballots shall be cancelled by a poll worker's writing "CANCELLED" on its face and initialing the ballot.

(3) The cancelled ballots shall be preserved separately from other ballots and returned to the county board of election commissioners and shall be open to public inspection.



§ 7-5-603 - Counting paper ballots at the polling site.

When paper ballots are to be counted at the polling site, the following procedures shall be followed:

(1) (A) In counting the ballots, the ballot box shall be opened and each ballot shall be counted in turn or by counting by offices and issues.

(B) The poll workers shall witness the counting of the ballots and shall keep separate tally lists of the votes cast for each candidate or issue on the ballot;

(2) (A) When two (2) or more ballots are found folded together, it shall be considered as conclusive evidence the ballots are fraudulent and neither of the ballots shall be counted.

(B) If a ballot is found to contain marks for more than the maximum allowable number of candidates in any one (1) contest, the contest shall be considered overvoted, and it shall be the responsibility of the poll workers to determine the voter's intent;

(3) (A) Upon the close of the polls, the poll workers immediately shall certify and attest the list of voters and continue the count to completion.

(B) If a poll worker becomes sick or incapacitated from any other cause, the remaining poll workers shall continue the count until it is completed;

(4) After the count is completed, the poll workers shall make out the certificates of election in triplicate and immediately post one (1) copy outside the polling site; and

(5) (A) The counting of ballots shall be open to the public.

(B) Any candidate or political party may be present in person or by representative designated in writing under § 7-5-312 at the count of the ballots in any election for the purpose of determining whether or not the ballots in any election precinct are fairly and accurately counted.

(C) The candidate in person or an authorized representative of the candidate or political party shall be permitted, upon a request's being made to a poll worker, to inspect any or all ballots after the ballots have been counted.



§ 7-5-604 - Authorization -- Election laws applicable.

(a) Paper ballot voting systems that include electronic vote tabulating devices may be used in elections, provided that the systems shall:

(1) Enable the voter to cast a vote in secrecy;

(2) Enable the voter to vote for all offices and measures on which he or she is entitled to vote;

(3) Permit the voter to verify in a private and independent manner the votes selected by the voter on the ballot before the ballot is cast;

(4) Provide the voter with the opportunity in a private and independent manner to change the ballot or correct any error before the ballot is cast;

(5) (A) Notify the voter that he or she has selected more than one (1) candidate for the office, notify the voter before the ballot is cast and counted of the effect of casting multiple votes for the office, and provide the voter with the opportunity to correct the ballot before the ballot is cast if the voter is legally entitled to select only one (1) candidate for an office but the voter selects more than one (1) candidate for the office.

(B) Electronic vote tabulating devices used to cast and count votes at the polling place shall be programmed to reject ballots containing overvotes as described in this section.

(C) When votes are cast at polling places and are to be counted by hand or at the courthouse or other central counting location, the county board of election commissioners shall provide a voter education program to inform the voters:

(i) Of the effect of casting multiple votes for an office; and

(ii) How to correct the ballot before it is cast, including, but not limited to, instructions on how to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error;

(6) (A) Notify the voter that the voter has selected more than the allowed number of candidates for the office on the ballot, notify the voter before the ballot is cast and counted of the effect of casting more than the allowed number of votes for that office, and provide the voter with the opportunity to correct the ballot before the ballot is cast if the voter is legally entitled to select multiple candidates for an office but the voter selects more than the number of candidates he or she is legally entitled to select.

(B) Electronic vote tabulating devices used to cast and count votes at the polling places shall be programmed to reject ballots containing overvotes as described in this section.

(C) When votes are cast at polling places and are to be counted by hand or at the courthouse or other central counting location, the county board of election commissioners shall provide a voter education program to inform the voters:

(i) Of the effect of casting more votes than the voter is legally entitled to cast for an office; and

(ii) How to correct the ballot before it is cast, including, but not limited to, instructions on how to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error;

(7) Permit the voter to vote:

(A) At any election for all persons and officers for whom he or she is lawfully entitled to vote and no others;

(B) For as many persons for an office as he or she is entitled to vote;

(C) For or against any question upon which he or she is entitled to vote; and

(D) By means of a single device, if authorized by law, for all candidates for one (1) party or to vote a split ticket as he or she desires;

(8) Permit the voter by one (1) mark to vote for the candidates for that party for president, vice president, and their presidential electors at presidential elections;

(9) Generate a printed record at the beginning of its operation which verifies that the tabulating elements for each candidate position and each question and the public counter are all set to zero (000); and

(10) Generate a printed record at the finish of its operation of the total number of:

(A) Voters whose ballots have been tabulated;

(B) Votes cast for each candidate whose name appears on the ballot;

(C) Votes cast for or against any question appearing on the ballot; and

(D) Undervotes and overvotes by contest.

(b) So far as applicable, the procedures provided by law for voting by other means and the conduct of the election in regard thereto by the election officials, not otherwise inconsistent with this subchapter, shall apply to the system of electronic vote tabulation as authorized in this subchapter.



§ 7-5-606 - Approval of equipment -- Specifications.

(a) The State Board of Election Commissioners may promulgate rules for the administration of this subchapter and shall approve the marking devices and electronic vote tabulating devices.

(b) (1) Any person or company wishing to exhibit marking devices and electronic vote tabulating devices may file written application with the board and request an opportunity to exhibit and demonstrate devices.

(2) The board shall examine the electronic vote tabulating device and file a report in the office of the Secretary of State of its accuracy, efficiency, and capacity.

(3) If the board shall reject any device, the reasons shall be stated in the report filed with the Secretary of State.

(4) Any person or company aggrieved by any finding or ruling of the board may appeal to the Pulaski County Circuit Court within sixty (60) days from the date the report of the board is filed with the Secretary of State.

(c) After any device has been approved, it shall not be necessary that it be exhibited and approved again by the board unless there is a change or modification in the device that renders it incapable of marking ballots or tabulating votes in the same method of procedure approved by the board.

(d) Electronic vote tabulating devices not approved by the board may not be used in any lawful election in this state.

(e) No marking device or electronic vote tabulating device shall be approved unless it fulfills the requirements of this section and the federal Help America Vote Act of 2002.



§ 7-5-607 - Arrangement of polling place.

In precincts where an electronic vote tabulating device is used, sufficient space shall be provided for the use of the device, and it shall be arranged in such a manner as to assure secrecy in voting.



§ 7-5-609 - Spoiled ballots.

Any voter who spoils his or her ballot or makes an error may return it to the election officials and secure another, not to exceed three (3) in all.



§ 7-5-610 - Write-in ballots.

In all elections in which write-in candidacies are allowed, the ballot shall permit electors to write in the names of persons who have qualified as write-in candidates and whose names are not on the ballot.



§ 7-5-611 - Preparation of electronic vote tabulating devices -- Test -- Disposition of voting materials.

(a) (1) The county board of election commissioners, with respect to all elections, shall cause the electronic vote tabulating devices used for voting to be properly programmed and tested before delivery to the election precincts.

(2) At least seven (7) days prior to the beginning of voting, the county board, with respect to all elections, shall have each electronic vote tabulating device tested to ascertain that the devices will correctly count the votes cast for all offices and on all measures.

(3) Public notice of the time and place of the test shall be given at least forty-eight (48) hours prior thereto by publication one (1) time in one (1) or more daily or weekly newspapers published in the town, city, or county using the devices, if a newspaper is published therein.

(4) The test shall be open to representatives of the political parties, candidates, the press, and the public.

(5) (A) The test shall be conducted by processing predetermined results from a group of ballots marked to record a predetermined number of valid votes for each candidate and on each measure for each precinct or voting location.

(B) Prior to the start of the test, a printout shall be generated to show that no votes are recorded on the electronic vote tabulating device.

(C) The test shall include for each office one (1) or more ballots which have votes in excess of the number allowed by law in order to test the ability of the electronic vote tabulating devices to reject such votes.

(6) If any error is detected, the cause shall be ascertained and corrected, and an errorless count shall be made before the electronic vote tabulating device or devices are certified for use in the election.

(7) Upon completion of the testing, the electronic vote tabulating devices shall be cleared of any votes cast during the test.

(8) After completion of the test, the county board of election commissioners shall certify the accuracy of the voting system and file the test results with the county clerk.

(b) (1) Before the opening of the polls, the poll workers shall generate a printout from the electronic vote tabulating device or devices to verify that the candidates and measures are correct for the location and that no votes are recorded on the electronic vote tabulating device or devices.

(2) The poll workers shall sign and post the printout upon the wall of the polling room where it shall remain throughout the election day.

(3) The certified printout shall be filed with the election returns.



§ 7-5-613 - Counting ballots and write-in votes.

In precincts where an electronic vote tabulating device is used, as soon as the polls are closed:

(1) The poll workers shall compare the total number of voters indicated by the electronic vote tabulating device with the list of voters to ensure that the number recorded by the tabulator is the same as the number of voters shown on the list of voters who received a ballot at the polling site. If the totals are different, this fact shall be reported in writing to the county board of election commissioners with the reasons, if known; and

(2) The poll workers shall count the write-in votes and prepare a return of the votes on forms provided for that purpose.



§ 7-5-614 - Locations for vote tabulation -- Procedures.

For the tabulation of votes of a precinct by electronic vote tabulating devices at a central counting location:

(1) (A) The poll workers shall place all ballots that have been cast in the container provided for that purpose.

(B) The container shall be sealed and delivered to the county board of election commissioners forthwith by the poll workers together with the unused, void, and defective ballots; and

(2) All proceedings at the counting location shall be under the direction of the county board of election commissioners with respect to all elections.



§ 7-5-615 - Tabulation of votes -- Defective ballots -- Certification of returns.

(a) The counting of votes by electronic vote tabulating devices at the courthouse or other central counting location shall be open to the public, and any candidate or political party may be present in person or by representative designated in writing pursuant to § 7-5-312 to view the counting.

(b) No person except those employed and authorized for that purpose shall touch any ballot or return.

(c) The election officials at the counting place and all persons operating the electronic vote tabulating devices shall take the same oath required by law for election officials before entering upon their duties.

(d) If any ballot is damaged or defective so that it cannot properly be counted by the electronic vote tabulating device, a true duplicate copy shall be made of the damaged ballot in the presence of tabulation election officials if the votes are tabulated at a central location. The duplicate shall be substituted for the damaged ballot. All duplicate ballots shall be clearly labeled "duplicate" and shall be counted in lieu of the damaged or defective ballot.

(e) The return printed by the electronic vote tabulating device, to which has been added the return of write-in, early, and absentee votes, shall constitute the official return of each polling site. All returns shall be certified by the election officials in charge of the tabulation thereof in the manner provided by law.

(f) Upon completion of the count, the returns shall be open to the public.



§ 7-5-616 - Penalty.

A person who violates this subchapter shall be subject to the same fine and imprisonment as provided by law for violating the comparable provisions of the laws of this state regarding voting by other voting methods.






Subchapter 7 - -- Returns and Canvass

§ 7-5-701 - Declaration of results -- Certification, delivery, and custody of returns.

(a) (1) No earlier than forty-eight (48) hours after the election and no later than the fifteenth calendar day after the election, the county board of election commissioners, from the certificates and ballots received from the several precincts, shall proceed to ascertain, declare, and certify the result of the election to the Secretary of State.

(2) (A) The county board shall declare preliminary and unofficial results of the election, including a statement of the number of outstanding absentee ballots of overseas voters, immediately after the count of the vote is complete and report the preliminary and unofficial results to the county clerk, who shall immediately transmit the results to the Secretary of State by the Internet website interface provided by the Secretary of State.

(B) If it is not possible for the clerk to transmit the results via the Internet website interface, then the clerk may transmit the results by facsimile transmission.

(3) Within nineteen (19) calendar days after any general, special, or school election, the county board shall deliver a certificate of election to the person having the highest number of legal votes for any county office.

(b) The county board shall also file in the office of the clerk of the county court a certificate setting forth in detail the result of the election.

(c) (1) No earlier than forty-eight (48) hours after the election and no later than the fifteenth calendar day after the election, the county board shall deposit certified copies of the abstracts of the returns of the election for members of Congress and for all executive, legislative, and judicial officers in the nearest post office on the most direct route to the seat of government and directed to the Secretary of State.

(2) The county board shall not receive compensation for election duties after the election until the election results have been certified and delivered to the Secretary of State.

(3) The Secretary of State shall file a complaint with the State Board of Election Commissioners pursuant to § 7-4-118 if the county board does not comply with subdivision (c)(1) of this section.

(d) (1) It shall at the same time enclose in a separate envelope and direct to the Speaker of the House of Representatives, in care of the Secretary of State, at the seat of government, a certified copy of the abstract of votes given for Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, and Attorney General.

(2) It is made the duty of the Secretary of State to safely keep the returns addressed to the Speaker of the House of Representatives until they shall be required for the purpose of ascertaining and declaring the result of the election as prescribed in Arkansas Constitution, Article 6, § 3.



§ 7-5-702 - Preservation of ballots, stubs, certificates, and other election materials.

(a) After the election has been finally certified by the county board of election commissioners, the county board of election commissioners shall retain the custody of and safely keep in a sealed container appropriately marked in a secure location in the county courthouse or other county storage facility all ballots and certificates returned to it from the several precincts for a period of twenty (20) days, after which time the ballots and certificates shall be stored in a secure location in the county courthouse or other county storage facility for a period of two (2) years from the date of the election, unless the county board of election commissioners shall be sooner notified in writing that:

(1) The election of some person voted for at the election and declared to have been elected has been contested; or

(2) Criminal prosecution has begun before a tribunal of competent jurisdiction against any officer of election or person voting thereat for any fraud in the election.

(b) If the county board of election commissioners is notified as provided in subsection (a) of this section, then so many of the ballots and certificates as may relate to matters involved in the contest or any prosecution shall be preserved for use as evidence in the contest or prosecution.

(c) During the time the ballots may be retained or stored, the package containing them shall not be opened by anyone unless directed to do so by some competent tribunal before which an election contest or prosecution is pending in which the ballots are to be used as evidence.

(d) For a period of twenty (20) days, the county treasurer shall retain the custody of and safely keep all ballot stubs in a sealed container appropriately marked which are delivered to him or her from the several precincts, after which time they shall be stored unless an election contest has been filed or a criminal prosecution has been initiated in connection with the election.

(e) After a period of two (2) years, all marked ballots may be destroyed in the following manner:

(1) The county board of election commissioners shall enter an order directing the destruction of marked ballots;

(2) The county board of election commissioners shall make and retain a record of marked ballots destroyed; and

(3) The county board shall file the order and record pertaining to marked ballots and ballot stubs destroyed with the county clerk.



§ 7-5-703 - Votes for United States Congress -- Tie vote.

(a) It shall be the duty of the Secretary of State, in the presence of the Governor, within thirty (30) days after the time allowed to make returns of election by the county board of election commissioners, or sooner, if all the returns have been received, to cast up and arrange the votes from the several counties, or such of them as may have made returns, for each person voted for as United States Senator or Representative.

(b) The Governor shall immediately thereafter issue his or her proclamation declaring the person having the greatest number of legal votes to be duly elected to represent this state in the Senate or House of Representatives of the United States Congress and shall grant a certificate thereof, under the seal of the state, to the person so elected.

(c) Should any two (2) or more persons have an equal number of votes, and a higher number than any other person, the names of the two (2) candidates receiving the highest number of votes for United States Senator or Representative shall be certified to a special runoff election which shall be held three (3) weeks from the day on which the general election is held. The special runoff election shall be conducted in the same manner as is now provided by law, and the election results shall be canvassed and certified in the manner provided by law.



§ 7-5-704 - Votes for legislative, judicial, and executive officers -- Tie vote.

(a) It shall be the duty of the Secretary of State, in the presence of the Governor, within thirty (30) days after the time allowed in this subchapter to make returns of elections by the county board of election commissioners, or sooner, if all the returns have been received, to cast up and arrange the votes from the several counties for each person who received votes for any legislative, judicial, or executive office, except the offices named in Arkansas Constitution, Article 6, § 3. The persons who have received the greatest number of legal votes for Justice of the Supreme Court and Commissioner of State Lands, within the state; judges of the Court of Appeals and of the circuit courts, and prosecuting attorneys, in their respective districts or circuits; judges of the county and probate courts, circuit clerk, county clerk, sheriff, coroner, surveyor, and assessor, in their respective counties; and all other officers required by law, shall be commissioned by the Governor.

(b) If two (2) or more persons have an equal number of votes for the same office and a higher number than any other person, the names of the two (2) candidates receiving the highest number of votes for any legislative or executive office, except those offices named in Arkansas Constitution, Article 6, § 3, and constables, shall be certified to a special runoff election which shall be held three (3) weeks from the day on which the general election is held. The special runoff election shall be conducted in the same manner as is now provided by law, and the election results thereof shall be canvassed and certified in the manner provided by law.

(c) Subsection (b) of this section shall not apply to the offices of Justice of the Supreme Court, Judge of the Court of Appeals, circuit judge, or district judge.



§ 7-5-705 - Votes for constitutional officers -- Tie vote -- Certificate of election.

(a) During the first week of the session after each election for Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, and Attorney General, and in the presence of both houses of the General Assembly, the Speaker of the House of Representatives shall open and publish the votes cast and given for each of the respective officers hereinbefore mentioned.

(b) The person having the greatest number of legal votes for each of the respective offices shall be declared duly elected thereto, but if two (2) or more shall be equal and highest in votes for the same office, one (1) of them shall be chosen by a joint vote of both houses of the General Assembly, and a majority of all the members elected shall be necessary to a choice.

(c) The President of the Senate and the Speaker of the House of Representatives shall make and deposit in the office of the Secretary of State a certificate declaring what person has been elected to any office named.



§ 7-5-706 - Presentation of list of legislators elected.

It shall be the duty of the Secretary of State, on the first day of each regular session of the General Assembly, to lay before each house a list of members elected in accordance with the returns in his or her office.



§ 7-5-707 - Vote certification.

(a) For all state and federal elections, the county board of election commissioners shall transmit the certified results for each polling place to the county clerk, who shall immediately transmit the results to the Secretary of State through the Internet website interface provided by the Secretary of State.

(b) The Secretary of State may require a county board of election commissioners to submit additional election information as determined by the Secretary of State.






Subchapter 8 - -- Election Contests

§ 7-5-801 - Right of action -- Procedure.

(a) A right of action is conferred on any candidate to contest the certification of nomination or the certificate of vote as made by the appropriate officials in any election.

(b) The action shall be brought in the circuit court of the county in which the certification of nomination or certificate of vote is made when a county or city or township office, including the office of county delegate or county committeeman, is involved, and except as provided in this subchapter, within any county in the circuit or district wherein any of the wrongful acts occurred when any circuit or district office is involved, and except as provided in this subchapter, in the Pulaski County Circuit Court when the office of United States Senator or any state office is involved.

(c) If there are two (2) or more counties in the district where the action is brought and when fraud is alleged in the complaint, answer, or cross-complaint, the circuit court may hear testimony in any county in the district.

(d) The complaint shall be verified by the affidavit of the contestant to the effect that he or she believes the statements to be true and shall be filed within twenty (20) days of the certification complained of.

(e) The complaint shall be answered within twenty (20) days.



§ 7-5-802 - Circuit court proceedings.

(a) If the complaint is sufficiently definite to make a prima facie case, unless the circuit court in which it is filed is in session or is to convene within thirty (30) days, the judge shall call a special term which shall possess the powers of a court convened in a regular term, and shall proceed at once to hear the case. The session of the special term to hear these cases shall not interfere with the validity of other courts proceeding at the same time in the circuit.

(b) If the case comes in regular term, it shall be given precedence and be speedily determined. The judge may adjourn other courts in order to hear these cases and may call another judge in exchange to sit in other courts or vacate the bench in other courts and cause a special judge to be elected to hold the court.



§ 7-5-803 - Special judges for additional contests.

(a) In the event that there are more election contests brought under this section than the circuit court judge can dispose of prior to ten (10) days before any election to be held, either of the parties to the contest may so report to the circuit judge in vacation or otherwise, who shall have full and complete authority to appoint an attorney with the qualifications of circuit judge to hear any contest and render a final judgment in such contest.

(b) The circuit judge shall appoint as special judge any attorney named by a committee of three (3) qualified electors of the county in which the contest is pending, one (1) to be named by the contestant, one (1) to be named by the contestee, and the third to be named by those two (2) committee members. In the event that the first two (2) committee members do not agree within five (5) days on the third member, then the third member shall be chosen by lot from the respective choices of the two committee members.

(c) All proceedings shall be conducted as in the case of any regular judge trying any such case, including the right of appeal. The judge so appointed shall have full power and authority in the trial of election contests in all respects as are now conferred by the Arkansas Constitution upon circuit judges in this state. The judgment rendered by the attorney so appointed shall be binding with full force and effect as if the regular circuit judge had heard the cause.

(d) In the appointment of the attorney, the circuit judge shall not be confined in the selection of the attorney to the judicial circuit in which the contest is pending. However, the hearing of the contest shall be had in the county in which the contest has been filed.



§ 7-5-804 - Trial -- Appeal -- Enforcement -- Other laws superseded.

(a) The election contest shall be tried by the circuit judge in open court without a jury.

(b) An appeal may be taken from the judgment. However, the appeal shall not operate as a supersedeas by judicial order or otherwise and the judgment of the circuit court shall be obeyed by officeholders, political committees and their officers, and all election officials, until reversed. It shall be the duty of the Supreme Court to advance the hearing of any such appeal.

(c) The circuit court or, when necessary, the circuit judge in vacation shall enforce by mandamus to the officers of political parties and election officials, or both, or the Secretary of State the proper certification and proper ballot in accordance with the judgment of the court and shall punish the failure of any such officers to obey the mandamus by imprisonment in the county jail.

(d) Except as provided in this subchapter, all laws pertaining to general and special elections or rules of political organizations regarding primary elections providing for contest before political conventions or committees, other than the proceedings provided in this subchapter, shall be of no further force or effect.



§ 7-5-805 - Contest of state legislative offices.

(a) Any contest to the eligibility, qualifications, or election to serve as a member of the Senate shall be in accordance with the rules and procedures for election contests as established by that chamber under its governing rules.

(b) (1) (A) Any action to contest eligibility, qualification, or election to serve as a member of the House of Representatives shall be initiated by filing a complaint with the Arkansas State Claims Commission.

(B) This procedure shall apply to House of Representatives election contests pursuant to Arkansas Constitution, Article 5, § 11, to contests of eligibility pursuant to Arkansas Constitution, Article 5, § 9, and to actions for expulsion pursuant to Arkansas Constitution, Article 5, § 12, except that a member of the House of Representatives shall be automatically suspended from the legislative process if a representative under felony criminal indictment is subsequently found guilty or pleads guilty.

(C) (i) If a representative under a felony criminal indictment in any federal or state court is subsequently found guilty or pleads guilty to the charges, then the Speaker of the House of Representatives shall immediately declare the representative suspended from the legislative process, and notification shall be given to the convicted representative, all members of the House of Representatives, the Chief Clerk of the House of Representatives, the Governor, the Secretary of State, and the Auditor of State.

(ii) (a) However, if a representative who was found guilty appeals that conviction, then the representative may petition the House Management Committee for a stay of the suspension from the legislative process, and the committee may grant a stay upon the filing of the petition and a notice of appeal to the relevant appellate court.

(b) The stay of the suspension shall continue until the appeal is complete or until the House of Representatives takes final action on the conviction.

(D) A representative suspended from the legislative process shall not participate in interim committee meetings nor in extraordinary or regular sessions of the General Assembly and shall not accept per diem and mileage but shall be eligible to retain the title of office and salary as a member of the General Assembly and is authorized to assist constituents and utilize legislative staff until a final action is taken by the House of Representatives.

(2) For House of Representatives election contests, the complaint shall be filed within fifteen (15) days after the election returns are certified by the county board of election commissioners. A responsive pleading shall be filed by the House of Representatives contestee within fifteen (15) days after receipt of the complaint unless an earlier or later date is set by the commission for good cause shown. Upon receipt of the complaint, the commission shall establish a schedule for discovery and hearing, which schedule shall allow the commission to take and review evidence presented by the parties and submit a nonbinding recommendation to the House of Representatives no later than five (5) days before the date fixed for the assembling of the General Assembly.

(3) For eligibility contests for the House of Representatives pursuant to Arkansas Constitution, Article 5, § 9, a complaint shall be filed at any time after the election of the individual to a seat in the House of Representatives. For action for expulsion from the House of Representatives pursuant to Arkansas Constitution, Article 5, § 12, the complaint shall be filed at any time permitted by law. A responsive pleading shall be filed within twenty (20) days after receipt of the complaint unless an earlier or later date is set by the commission for good cause shown. The commission shall establish a schedule for discovery and hearing, which schedule shall allow the commission to take and review evidence presented by the parties and submit a nonbinding recommendation to the House of Representatives in a timely fashion.

(4) An additional copy of all complaints filed pursuant to this subsection (b) shall be served on the Speaker of the House of Representatives. The Speaker of the House of Representatives shall appoint one (1) member of the chamber from each political party to serve as ex officio, nonvoting members of the commission for the consideration of all matters relating to the complaint.

(5) In those actions concerning a seat in the House of Representatives, the recommendation is to be made to the Speaker of the House of Representatives. The Speaker of the House of Representatives shall present the nonbinding recommendation to the members of the House of Representatives, and the members shall take such actions as they deem appropriate.

(6) The commission is authorized to promulgate any rules and regulations necessary to carry out the provisions set forth herein regarding contests for the seats in the House of Representatives.



§ 7-5-806 - Contest of state constitutional executive offices.

(a) All contested general elections of Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, and Attorney General, except as provided in this section, shall be decided by the joint vote of both houses of the General Assembly, and in that joint meeting the President of the Senate shall preside.

(b) If, following any general election, any person contests any election covered by this section, he or she shall present his or her petition to the General Assembly, setting forth the points on which he or she will contest the election and the facts which he or she will prove in support of the points, and he or she shall pray for leave to introduce his or her proofs.

(c) A vote shall be taken by yeas and nays in each house as to whether the prayers shall be granted.

(d) If a majority of the whole number of votes of both houses shall be in the affirmative, they shall appoint a joint committee to take testimony on the part of the petitioner and also on the part of the person whose place is contested. The committee shall have power to send for witnesses and to issue warrants under the hand of the chair to any judge or justice of the peace to take the deposition of witnesses at such time and place as the warrant shall direct. The points to which the testimony is to be taken shall be set forth in the warrants.

(e) Reasonable notice shall be given by the party in whose favor depositions shall be allowed to be taken to the opposite party of the time and place of taking the depositions. The judge or justice shall proceed in all things, in the attendance of witnesses and in taking and certifying the testimony, as is directed in the preceding section.

(f) The party shall also be allowed to attend the examination of witnesses before the committee and to cross-examine them, but no testimony shall be taken except in relation to the points set forth in the petition.

(g) The committee shall report the facts to the two (2) houses, and the day shall be fixed by a joint resolution for the meeting of the two (2) houses to decide the contest, on which decision the yeas and nays shall be taken and entered on the journal of each house.



§ 7-5-807 - Election illegalities -- Complaint -- Grand jury investigation -- Indictment -- Trial.

(a) If ten (10) reputable citizens of any county shall file a complaint with the circuit judge within twenty (20) days after any election alleging that illegal or fraudulent votes were cast, that fraudulent returns or certifications were made, or that the Political Practices Act was violated, the circuit judge, if in his or her opinion there is good ground to believe the charges to be true, shall convene a special term at once unless the regular term is in session or will convene within thirty (30) days.

(b) If the charges come in a regular term, the judge shall specially charge the grand jury as to them.

(c) Should a special term be called, it shall in all respects be as if convened by law. The circuit judge shall cause to be summoned grand and petit jurors, either on lists selected by the jury commissioners, by the sheriff, or by disinterested persons selected by him or her for that purpose, according to his or her opinion as to the best method to select unbiased jurors.

(d) Should indictments be returned, either at a special or regular term, for violating the general, primary, or special election laws, the defendants shall be given a speedy trial at the term, and the court may adjourn terms of other courts in order that they may be tried, unless for good cause shown or in the interests of justice a continuance or change of venue is granted. No change of venue shall be granted in such cases except after a hearing and a finding by the court that the defendant cannot obtain a fair and impartial trial in the district of the county where the indictment is pending.



§ 7-5-808 - Finding of guilt -- Effect.

(a) Should it be proved to the satisfaction of the trial judge, in cases instituted under this subchapter, that a successful candidate has been guilty of violating the Political Practices Act or any of the laws regulating general, primary, or special elections, the circuit court shall enter the finding as a part of the judgment, irrespective of the determination of the issues in other suits filed under this subchapter or the verdict of the jury in a criminal prosecution.

(b) The judgment to that effect shall operate to deprive the candidate of the nomination, and the vacancy shall be filled in the manner provided by law.



§ 7-5-809 - Determination of guilt after election -- Effect.

(a) Should a proceeding under previous sections of this subchapter or a criminal prosecution under the criminal penalties imposed in this act not be determined finally until after the election, if the defendant in the proceeding is elected to the office or is the nominee of a political party to the office, and if it is determined that he or she was not entitled to be elected or to the nomination or that the judgment contains a finding that he or she violated the Political Practices Act or any of the laws applicable to general, primary, or special elections, then the judgment shall operate as a forfeiture of nomination or ouster from office.

(b) The vacancy shall be filled as provided by law for filling vacancies in nominations or office in case of death or resignation.



§ 7-5-810 - Contest of election results -- Time for appeal.

An appeal to contest the determination of any election in any court of this state must be filed within seven (7) calendar days of the final certification of the election result as announced by a court as authorized by this subchapter, except in instances in which the Arkansas Constitution establishes a time frame for filing an appeal.









Chapter 6 - Campaign Practices

Subchapter 1 - -- General Provisions

§ 7-6-101 - Campaign services contract -- Right of action.

No action shall be brought to charge any person upon any contract, promise, or agreement for any service rendered to or for him or her as a candidate in any election in this state or in aid of his or her campaign for the nomination to any office in this state unless the agreement, promise, or contract, upon which said action shall be brought, or some memorandum or note thereof, shall be made in writing and signed by the party to be charged therewith, or signed by some other person by him or her thereunto properly authorized in writing.



§ 7-6-102 - Political practices pledge -- Penalty for falsification

(a) (1) Candidates for political party nominations for state or district offices shall file with the Secretary of State and candidates for county, municipal, or township offices shall file with the county clerk of the county during the filing period set out in § 7-7-203 for the preferential primary election a pledge in writing stating that they are familiar with the requirements of §§ 7-1-103, 7-1-104, 7-3-108, 7-6-101, 7-6-103, 7-6-104, and this section and will comply in good faith with their terms.

(2) Persons seeking nomination as independent candidates and school district candidates shall file the political practices pledge at the time of filing the petition for nomination.

(3) Independent candidates for municipal office shall file the political practices pledge with the county clerk at the time of filing the petition for nomination.

(4) Persons who wish to be write-in candidates shall file the political practices pledge at the time of filing the notice to be a write-in candidate.

(5) Nonpartisan judicial candidates paying filing fees in accordance with § 7-10-103(b) shall file the political practices pledge at the time of filing for office.

(6) Nonpartisan judicial candidates filing by petition in accordance with § 7-10-103(c) shall file the political practices pledge at the time of filing the petition.

(b) All political practices pledge forms for state or district offices and county, municipal, or township offices shall be required to contain the following additional pledge:

"I hereby certify that I have never been convicted of a felony in Arkansas or in any other jurisdiction outside of Arkansas."

(c) Any person who has been convicted of a felony and signs the pledge stating that he or she has not been convicted of a felony shall be guilty of a Class D felony.

(d) For purposes of this section, a person shall be qualified to be a candidate for a state, district, county, municipal, and township office and may certify that he or she has never been convicted of a felony if his or her record was expunged in accordance with §§ 16-93-301 -- 16-93-303, or a similar expunction statute in another state, provided, the candidate presents a certificate of expunction from the court that convicted the prospective candidate.

(e) (1) The name of a candidate who fails to sign and file the pledge shall not appear on the ballot.

(2) (A) However, within five (5) days from which the pledge is required to be filed, the Secretary of State or the county clerk shall notify by certified mail that requires a return receipt signed by the candidate those candidates who have failed to file a signed political practice pledge. The notice shall include a copy of the written pledge required by this section.

(B) Failure of the state or district candidate to file with the Secretary of State or of the county, municipal, or township candidate to file with the county clerk within twenty (20) days of receipt or refusal of this notice shall prevent the candidate's name from appearing on the ballot.



§ 7-6-103 - Campaign participation by judges -- Penalty.

(a) It shall be unlawful for any judge of the district or circuit courts and any Justice of the Supreme Court or Judge of the Court of Appeals to participate in the campaign of any candidate for office at any election, other than his or her own.

(b) The word "participation", as used in this section, shall mean the managing of another's campaign or any solicitation on his or her behalf.

(c) Participation shall be deemed to be misfeasance and malfeasance in office and shall subject the judge to impeachment therefor.



§ 7-6-104 - Defamatory political broadcasts.

Neither the owner, licensee, nor operator of a visual or sound radio broadcasting station or network of stations nor his or her agents or employees shall be liable for any damages for any defamatory statement published or uttered in, or as a part of, a visual or sound broadcast by a candidate for political office in those instances in which, under the acts of Congress or the rules and regulations of the Federal Communications Commission, the broadcasting station or network is prohibited from censoring the script of the broadcast.



§ 7-6-105 - Use of sound equipment -- Penalty for interference.

(a) When any citizen of Arkansas becomes a candidate in any primary or general election and complies with all the laws pertaining thereto, then the candidate shall be entitled to go into any city, town, municipality, or rural community in Arkansas and operate his or her acoustical or sound equipment between the hours of 8:00 a.m. and 9:00 p.m. notwithstanding any town or city ordinance to the contrary.

(b) Any person who interferes in any manner with the right granted in this section shall be guilty of a Class B misdemeanor.






Subchapter 2 - -- Campaign Financing

§ 7-6-201 - Definitions.

As used in this subchapter:

(1) (A) "Approved political action committee" means any person that:

(i) Receives contributions from one (1) or more persons in order to make contributions to candidates, ballot question committees, legislative question committees, political parties, county political party committees, or other political action committees;

(ii) Does not accept any contribution or cumulative contributions in excess of five thousand dollars ($5,000) from any person in any calendar year; and

(iii) Registers pursuant to § 7-6-215 prior to making contributions.

(B) "Approved political action committee" shall not include an organized political party as defined in § 7-1-101, a county political party committee, the candidate's own campaign committee, an exploratory committee, or a ballot or legislative question committee as defined in § 7-9-402;

(2) "Candidate" means any individual who has knowingly and willingly taken affirmative action, including solicitation of funds, for the purpose of seeking nomination for or election to any public office;

(3) "Carryover funds" means the amount of campaign funds retained from the last election by the candidate for future use but not to exceed the annual salary, excluding expense allowances, set by Arkansas law for the office sought;

(4) (A) "Contribution" means, whether direct or indirect, advances, deposits, or transfers of funds, contracts, or obligations, whether or not legally enforceable, payments, gifts, subscriptions, assessments, payment for services, dues, advancements, forbearance, loans, or pledges or promises of money or anything of value, whether or not legally enforceable, to a candidate, committee, or holder of elective office made for the purpose of influencing the nomination or election of any candidate.

(B) (i) "Contribution" includes the purchase of tickets for events such as dinners, luncheons, rallies, and similar fundraising events; the granting of discounts or rebates by television and radio stations and newspapers not extended on an equal basis to all candidates for the same office; and any payments for the services of any person serving as an agent of a candidate or committee by a person other than the candidate or committee or persons whose expenditures the candidates or committee must report under this subchapter.

(ii) "Contribution" further includes any transfer of anything of value received by a committee from another committee.

(C) "Contribution" shall not include noncompensated, nonreimbursed, volunteer personal services or travel;

(5) "Contribution and expenditure" shall not include activity sponsored and funded by a political party that meets the definition of a political party under § 7-1-101 or a political party that meets the requirements of § 7-7-205 to promote its candidates or nominees through events such as dinners, luncheons, rallies, or similar gatherings and shall not include nonpartisan activity designed to encourage individuals to register to vote or to vote or any communication by any membership organization to its members or stockholders if the membership organization or corporation is not organized primarily for the purpose of influencing the nomination for election or election of any candidate;

(6) "County political party committee" means a person that:

(A) Is organized at the county level for the purpose of supporting its affiliate party and making contributions;

(B) Is recognized by an organized political party, as defined in § 7-1-101, as being affiliated with that political party;

(C) Receives contributions from one (1) or more persons in order to make contributions to candidates, ballot question committees, legislative question committees, political parties, political action committees, or other county political party committees;

(D) Does not accept any contribution or cumulative contributions in excess of five thousand dollars ($5,000) from any person in any calendar year; and

(E) Registers pursuant to § 7-6-226 prior to making contributions;

(7) "Election" means each election held to nominate or elect a candidate to any public office, including school elections. For the purposes of this subchapter, a preferential primary, a general primary, a special election, and a general election shall each constitute a separate election;

(8) "Expenditure" means a purchase, payment, distribution, gift, loan, or advance of money or anything of value, and a contract, promise, or agreement to make an expenditure, made for the purpose of influencing the nomination or election of any candidate;

(9) (A) "Exploratory committee" means a person that receives contributions which are held to be transferred to the campaign of a single candidate in an election.

(B) "Exploratory committee" shall not include:

(i) A political party:

(a) That meets the definition of a political party under § 7-1-101; or

(b) A political party that meets the requirements of § 7-7-205; or

(ii) The candidate's own campaign committee;

(10) "Financial institution" means any commercial bank, savings and loan, mutual savings bank or savings bank, insurance company brokerage house, or any corporation that is in the business of lending money and that is subject to state or federal regulation;

(11) An "independent expenditure" is any expenditure which is not a contribution and:

(A) Expressly advocates the election or defeat of a clearly identified candidate for office;

(B) Is made without arrangement, cooperation, or consultation between any candidate or any authorized committee or agent of the candidate and the person making the expenditure or any authorized agent of that person; and

(C) Is not made in concert with or at the request or suggestion of any candidate or any authorized committee or agent of the candidate;

(12) "Independent expenditure committee" means any person that receives contributions from one (1) or more persons in order to make an independent expenditure and is registered pursuant to § 7-6-227 prior to making expenditures;

(13) (A) "Legislative caucus committee" means a person that is composed exclusively of members of the General Assembly, that elects or appoints officers and recognizes identified legislators as members of the organization, and that exists for research and other support of policy development and interests that the membership hold in common.

(B) "Legislative caucus committee" includes, but is not limited to, a political party caucus of the General Assembly, the Senate, or the House of Representatives.

(C) An organization whose only nonlegislator members are the Lieutenant Governor or the Governor is a "legislative caucus committee" for the purposes of this subchapter;

(14) (A) "Person" means any individual, proprietorship, firm, partnership, joint venture, syndicate, labor union, business trust, company, corporation, association, committee, or any other organization or group of persons acting in concert.

(B) "Person" shall also include:

(i) A political party that meets the definition of a political party under § 7-1-101 or a political party that meets the requirements of § 7-7-205;

(ii) A county political party committee; and

(iii) A legislative caucus committee;

(15) (A) "Prohibited political action committee" means any person that receives contributions from one (1) or more persons in order to make contributions to candidates, ballot question committees, legislative question committees, political parties, county political party committees, or other political action committees but that does not meet the requirements of an approved political action committee.

(B) "Prohibited political action committee" shall not include:

(i) A political party that meets the definition of a political party under § 7-1-101 or a political party that meets the requirements of § 7-7-205;

(ii) The candidate's own campaign committee;

(iii) A county political party committee;

(iv) An exploratory committee; or

(v) A ballot or legislative question committee;

(16) "Public office" means any office created by or under authority of the laws of the State of Arkansas or of a subdivision thereof that is filled by the voters, except a federal office;

(17) "Surplus campaign funds" means any balance of campaign funds over expenses incurred as of the day of the election except for:

(A) Carryover funds; and

(B) Any funds required to repay loans made by the candidate from his or her personal funds to the campaign or to repay loans made by financial institutions to the candidate and applied to the campaign; and

(18) (A) "Written instrument" means a check on which the contributor is directly liable or which is written on a personal account, trust account, partnership account, business account, or other account that contains the contributor's funds.

(B) As used in § 7-6-204 in the case of a contribution by credit card or debit card, "written instrument" includes without limitation:

(i) A paper record signed by the cardholder, provided that the paper record contains the following information for the cardholder at the time of making the contribution:

(a) Valid name;

(b) Complete address;

(c) Place of business;

(d) Employer; and

(e) Occupation; or

(ii) In the case of a contribution made through the Internet, an electronic record created and transmitted by the cardholder, provided that the electronic record contains the following information for the cardholder at the time of making the contribution:

(a) Valid name;

(b) Complete address;

(c) Place of business;

(d) Employer; and

(e) Occupation.



§ 7-6-202 - Penalties.

Any person who knowingly or willfully fails to comply with any provisions of this subchapter shall upon conviction be guilty of a Class A misdemeanor.



§ 7-6-203 - Contributions -- Limitations -- Acceptance or solicitation -- Use as personal income -- Disposition.

(a) (1) (A) It shall be unlawful for any candidate for any public office, except the office of Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, Attorney General, and Commissioner of State Lands, or for any person acting on the candidate's behalf to accept campaign contributions in excess of two thousand dollars ($2,000) per election from any person.

(B) A candidate may accept a campaign contribution or contributions up to the maximum amount from any prospective contributor for each election, whether opposed or unopposed.

(2) (A) It shall be unlawful for any candidate for the office of Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, Attorney General, and Commissioner of State Lands, or for any person acting on the candidate's behalf to accept campaign contributions in excess of two thousand dollars ($2,000) per election from any person.

(B) A candidate may accept a campaign contribution or contributions up to the maximum amount from any prospective contributor for each election, whether opposed or unopposed.

(b) (1) (A) It shall be unlawful for any person to make a contribution to a candidate for any public office, except the office of Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, Attorney General, and Commissioner of State Lands, or to any person acting on the candidate's behalf, which in the aggregate exceeds two thousand dollars ($2,000) per election.

(B) A person may make a contribution or contributions up to the maximum amount to a candidate for each election, whether opposed or unopposed.

(2) (A) It shall be unlawful for any person to make a contribution to a candidate for the office of Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, Attorney General, and Commissioner of State Lands, or to any person acting on the candidate's behalf, which in the aggregate exceeds two thousand dollars ($2,000) per election.

(B) A person may make a contribution or contributions up to the maximum amount to a candidate for each election, whether opposed or unopposed.

(c) The limitation shall not apply to loans made by a candidate from his or her own personal funds to the campaign, contributions made by a candidate from his or her personal funds to the campaign, or to personal loans made by financial institutions to the candidate and applied to his or her campaign.

(d) However, an organized political party as defined in § 7-1-101 may contribute up to two thousand five hundred dollars ($2,500) to each of the party's candidates per election.

(e) (1) It shall be unlawful for any candidate for any public office or any person acting in the candidate's behalf to accept any contribution from a prohibited political action committee for any election.

(2) It shall be unlawful for any prohibited political action committee to make a contribution to a candidate for public office in an election.

(3) It shall be unlawful for any ballot question committee, legislative question committee, political party, county political party committee, or approved political action committee to accept any contribution from a prohibited political action committee.

(4) It shall be unlawful for any prohibited political action committee to make a contribution to:

(A) A ballot question committee;

(B) A legislative question committee;

(C) A political party;

(D) A county political party committee; or

(E) An approved political action committee.

(f) It shall be unlawful for any candidate for public office, any person acting in the candidate's behalf, or any exploratory committee to solicit or accept campaign contributions more than two (2) years before an election at which the candidate seeks nomination or election. This subsection shall not prohibit the solicitation or acceptance of a contribution for the sole purpose of raising funds to retire a previous campaign debt.

(g) (1) A candidate shall not take any campaign funds as personal income. This subdivision (g)(1) shall not apply to campaign funds that were:

(A) Accumulated prior to the passage of Initiated Act 1 of 1990; or

(B) Disposed of prior to July 28, 1995.

(2) A candidate shall not take any campaign funds as income for his or her spouse or dependent children, except that:

(A) This subsection shall not prohibit a candidate who has an opponent from employing his or her spouse or dependent children as campaign workers; and

(B) Any candidate who has an opponent and who, during the campaign and before the election, takes a leave of absence without pay from his or her primary place of employment shall be authorized to take campaign funds during the campaign and before the election as personal income up to the amount of employment income lost as a result of such leave of absence.

(3) A candidate who takes campaign funds during the campaign and before the election under a leave of absence pursuant to the provisions of subdivision (g)(2) of this section may elect to treat the campaign funds as a loan from the campaign fund to the candidate to be paid back to the campaign fund by the candidate.

(4) (A) For purposes of this subsection, a candidate who uses campaign funds to fulfill any commitment, obligation, or expense that would exist regardless of the candidate's campaign shall be deemed to have taken campaign funds as personal income.

(B) The use of campaign funds to purchase a cake or other perishable item of food at a fund-raising event held by a volunteer agency, as defined in § 16-6-103, shall not be considered a taking of campaign funds as personal income.

(C) The use of campaign funds to purchase advertising prior to the date the final report is due to be filed thanking voters for their support shall not be considered a taking of campaign funds as personal income.

(h) (1) Within thirty (30) days following the end of the month in which an election is held or a candidate has withdrawn, a candidate shall turn over surplus campaign funds to either:

(A) The Treasurer of State for the benefit of the General Revenue Fund Account of the State Apportionment Fund;

(B) A political party as defined in § 7-1-101 or a political party caucus of the General Assembly, the Senate, or the House of Representatives;

(C) A nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code;

(D) Cities of the first class, cities of the second class, or incorporated towns; or

(E) The contributors to the candidate's campaign.

(2) If the candidate's campaign has not ended, disposal of surplus campaign funds shall not be required and the candidate may carry forward any remaining funds to the general primary election, general election, or general runoff election for that same office.

(3) (A) If an unopposed candidate agrees not to solicit further campaign contributions by filing an affidavit declaring such an agreement, the candidate may dispose of any surplus campaign funds prior to a general election as soon as the time has passed to declare an intent to be a write-in candidate pursuant to § 7-5-205.

(B) For unopposed candidates for nonpartisan judicial office, the affidavit may be filed after the deadlines have passed to declare as a filing fee candidate, petition candidate, or write-in candidate under § 7-10-103.

(C) The affidavit shall be filed in the office in which the candidate is required to file reports of contributions received and expenditures made.

(D) Unopposed candidates and defeated candidates who file the affidavit are exempt from further reporting requirements provided that the affidavit contains:

(i) All campaign activity not previously reported; and

(ii) A statement that the candidate's campaign fund has a zero ($0.00) balance.

(4) (A) Carryover funds may be expended at any time for any purpose not prohibited by this chapter and may be used as campaign funds for seeking any public office. Nothing shall prohibit a person at any time from disposing of all or any portion of his or her carryover funds in the same manner as for surplus campaign funds. However, the candidate shall not take the funds as personal income or as income for his or her spouse or dependent children.

(B) (i) When a person having carryover funds files as a candidate for public office, his or her carryover funds shall be transferred to the person's active campaign fund. Once transferred, the funds will no longer be treated as carryover funds.

(ii) This subdivision (h)(4)(B) shall not apply to carryover funds from an election held prior to July 1, 1997.

(iii) This subdivision (h)(4)(B) shall not apply to a campaign debt.

(C) (i) If carryover funds are expended prior to transferring the funds to an active campaign fund, the expenditures shall be reported pursuant to this subdivision (h)(4)(C). A person shall file an expenditure report concerning carryover funds if since the last report concerning the carryover funds, the person has expended in excess of five hundred dollars ($500). The report shall be filed at the office in which the candidate was required to file his or her campaign contribution and expenditure reports for the previous campaign not later than fifteen (15) days after a calendar quarter in which a report becomes required. No report is required in any calendar quarter in which the cumulative expenditure limit has not been exceeded since the person's last report.

(ii) The person shall also file an expenditure report for the calendar quarter in which he or she transfers the carryover funds to an active campaign fund.

(iii) A person who retains carryover funds shall file an annual report outlining the status of the carryover fund account as of December 31 unless the person has filed a quarterly report during the calendar year pursuant to subdivisions (h)(4)(C)(i) and (ii) of this section. The annual report shall be due by January 31 of each year.

(iv) The carryover fund reports of a candidate for school district, township, municipal, or county office shall be filed with the county clerk of the county in which the election was held.

(v) The carryover fund reports of a candidate for state or district office shall be filed with the Secretary of State.

(D) (i) Carryover funds may be retained by a person for not more than ten (10) years after the last election at which he or she was a candidate, or if applicable, not more than ten (10) years after the last day that the person held office, and any remaining carryover funds shall be disposed of in the same manner as for surplus campaign funds.

(ii) (a) The officer with whom the person last filed a final campaign report shall provide the person timely notice of the requirements of this subdivision (h)(4)(D) prior to the expiration of the ten-year period.

(b) However, failure to provide the notice does not relieve the person of his or her obligation under this subsection.

(5) After the date of an election at which the person is a candidate for nomination or election, the person shall not accept campaign contributions for that election except for the sole purpose of raising funds to retire campaign debt.

(6) Surplus campaign funds or carryover funds given to a political party caucus shall be segregated in an account separated from other caucus funds and shall not be used:

(A) By the political party caucus to make a campaign contribution; or

(B) To provide any personal income to any candidate who donated surplus campaign funds or carryover funds.

(i) A candidate may maintain his or her campaign funds in one (1) or more campaign accounts. Campaign funds shall not be placed in an account containing personal or business funds.



§ 7-6-204 - Restriction on cash contributions or expenditures -- Exception.

(a) No campaign contribution in excess of one hundred dollars ($100) or expenditure in excess of fifty dollars ($50.00) shall be made or received in cash.

(b) All contributions or expenditures in behalf of a campaign activity, other than in-kind contributions and expenditures, in excess of the amounts mentioned in subsection (a) of this section shall be made:

(1) By a written instrument containing the name of the donor and the name of the payee;

(2) By credit card or debit card where the transaction results in a paper record signed by the cardholder, provided that the paper record contains the following information for the cardholder at the time of making the contribution:

(A) Valid name;

(B) Complete address;

(C) Place of business;

(D) Employer; and

(E) Occupation; or

(3) By transaction that results in an electronic record created or transmitted by the cardholder where a contribution or expenditure is made through the Internet, provided that the electronic record contains the following information for the cardholder at the time of making the contribution:

(A) Valid name;

(B) Complete address;

(C) Place of business;

(D) Employer; and

(E) Occupation.

(c) The payment of filing fees may be in cash even though the amount exceeds fifty dollars ($50.00). The candidate shall obtain a receipt for the payment and shall report it as a campaign expenditure.



§ 7-6-205 - Contributions made indirectly, anonymously, or under assumed names.

(a) No campaign contribution shall be made to a candidate, a political action committee, an independent expenditure committee, an exploratory committee, a county political party committee, or a political party unless such contribution is made directly to the intended recipient. Provided, it shall be permissible to make a contribution to a candidate's campaign committee instead of directly to the candidate.

(b) No contribution shall be made to or knowingly accepted by a candidate or his or her campaign committee, a political action committee, an independent expenditure committee, an exploratory committee, a county political party committee, or a political party unless the contribution is made in the name by which the person providing the funds for the contribution is identified for legal purposes.

(c) (1) No person shall make an anonymous contribution in support of or opposition to a candidate or campaign committee totalling fifty dollars ($50.00) or more in a calendar year.

(2) An anonymous contribution of fifty dollars ($50.00) or more shall not be kept by the intended recipient but shall be promptly paid by the recipient to the Secretary of State for deposit into the State Treasury as general revenues.

(d) Whenever any person provides his or her dependent child with funds and the child uses those funds to make a contribution to a candidate, the contribution shall be attributed to such person for purposes of applying the contribution limit pursuant to § 7-6-203(b).

(e) Campaign contributions may not be made by individuals who are not citizens of the United States or by any other entity which is not organized, existing, or created under the laws of the United States or of any state or other place subject to the jurisdiction of the United States and which does not have its principal place of business in the United States.



§ 7-6-206 - Records of contributions and expenditures.

(a) A candidate, a political party, or a person acting in the candidate's behalf shall keep records of all contributions and expenditures in a manner sufficient to evidence compliance with §§ 7-6-207 -- 7-6-210.

(b) The records shall be made available to the Arkansas Ethics Commission and the prosecuting attorney in the district in which the candidate resides, who are delegated the responsibility of enforcing this subchapter, and shall be maintained for a period of four (4) years.



§ 7-6-207 - Reports of contributions -- Candidates for office other than school district, township, municipal, or county office, etc.

(a) Reports Required. (1) Except as provided in subsection (c) of this section, each candidate for office, other than a school district, township, municipal, or county office, or a person acting in the candidate's behalf, shall file with the Secretary of State:

(A) For each quarter during a calendar year in which a candidate is not listed on any ballot for election, a quarterly report of all contributions received and expenditures made during that quarter. The quarterly report shall be filed no later than fifteen (15) days after the end of each quarter;

(B) Beginning with the month of January in the calendar year in which a candidate may be listed on any ballot for election, a monthly report of all contributions received and expenditures made during that month. However, for any month in which certain days of that month are included in a preelection report required under subdivision (a)(1)(C) of this section or a final report required under subdivision (a)(1)(D) of this section, no monthly report for that month shall be due. In the case of a primary or runoff election, those days of the month occurring after the date of the election shall be carried forward and included in the next monthly report. The monthly report shall be filed no later than fifteen (15) days after the end of each month, except that the final report, covering the month during which an election is held, shall be filed within thirty (30) days after the end of the month in which the last election is held at which the candidate seeks nomination and after the end of the month in which the general election is held. With respect to a special election, the candidate shall file monthly reports under this section beginning with the month in which the special election candidate's total campaign contributions or expenditures exceed five hundred dollars ($500);

(C) No later than seven (7) days prior to any preferential primary election, runoff election, general election, or special election in which the candidate's name appears on the ballot, a preelection report of all contributions received and expenditures made between the period covered by the previous report and the period ten (10) days before the election. In case of a runoff election, the report shall cover all contributions received and expenditures made during that period of time that begins after the date of the election from which the runoff arose and ends ten (10) days before the runoff election;

(D) No later than thirty (30) days after the end of the month in which the candidate's name has appeared on the ballot in any primary election, runoff election, or general election, a final report of all contributions received and expenditures made which have not been disclosed on reports previously required to be filed. A final report is required regardless of whether a candidate has received contributions or made expenditures in excess of five hundred dollars ($500); and

(E) (i) No later than thirty (30) days after the end of the month in which the candidate has withdrawn, a final report of all contributions received and expenditures made that have not been disclosed on reports previously required to be filed.

(ii) If a candidate withdraws from the campaign, the candidate shall notify the Secretary of State in writing of the withdrawal.

(2) Upon receiving the first report from any candidate, or upon receipt of the candidate's notice of filing for office, the Secretary of State shall provide the candidate with information on the deadlines for filing remaining quarterly, monthly, and preelection reports and shall furnish each candidate with the appropriate forms and instructions for complying with the deadlines. All reports shall be filed on the forms furnished by the Secretary of State, except that computer-generated contribution and expenditure reports shall be accepted by the Secretary of State and the Arkansas Ethics Commission provided that all of the requisite elements are included.

(3) For any report except a preelection report, a report is timely filed if it is either hand delivered or mailed to the Secretary of State, properly addressed, postage prepaid, bearing a postmark indicating that it was received by the post office or common carrier on the date that the report is due. A preelection report is timely filed if it is received in the Secretary of State's office no later than seven (7) days prior to the election for which it is filed. The Secretary of State shall accept via facsimile any report, provided the original is received by the Secretary of State within ten (10) days of the date of transmission. The Secretary of State may receive reports in a readable electronic format that is acceptable to the Secretary of State and approved by the commission.

(b) Contents of Reports. (1) The contribution and expenditure reports required by subsection (a) of this section shall indicate:

(A) The total amount of contributions received with loans stated separately, the total amount of expenditures made during the filing periods, and the cumulative amount of those totals;

(B) The name and address of each person, including the candidate, who made a contribution or contributions that in the aggregate exceeded fifty dollars ($50.00);

(C) The contributor's principal place of business, employer, occupation, the amount contributed, the date the contribution was accepted by the candidate, and the aggregate contributed for each election;

(D) The name and address of each person, including the candidate, who contributed a nonmoney item, together with a description of the item, the date of receipt, and the value, not including volunteer service by individuals;

(E) An itemization of all single expenditures made that exceed one hundred dollars ($100), including the:

(i) Amount of the expenditures;

(ii) Name and address of any person, including the candidate, to whom the expenditure was made; and

(iii) Date the expenditure was made;

(F) A list of all paid campaign workers and the amount the workers were paid;

(G) A list of all expenditures by categories, including, but not limited to:

(i) (a) Television;

(b) Radio;

(c) Print; and

(d) Other advertising;

(ii) Direct mail;

(iii) Office supplies;

(iv) Rent;

(v) Travel;

(vi) Expenses;

(vii) Entertainment; and

(viii) Telephone;

(H) The total amount of all nonitemized expenditures made during the filing period; and

(I) The current balance of campaign funds.

(2) (A) When the candidate's campaign has ended, the final report shall also indicate which option under § 7-6-203(h) was used to dispose of any surplus of campaign funds, the amount of funds disposed of by the candidate, and the amount of funds retained by the candidate in accordance with § 7-6-201(3).

(B) If the candidate's campaign has not ended, disposal of campaign funds shall not be required and the candidate may carry forward any remaining campaign funds to the general primary election, general election, or general runoff election for that same office.

(c) Reports Not Required. (1) The candidate or any person acting in the candidate's behalf shall comply with the filings required by this section beginning with the first reporting period, either quarterly, monthly, or preelection, in which his or her total contributions or expenditures exceed five hundred dollars ($500). A candidate who has not received contributions or made expenditures in excess of five hundred dollars ($500) shall not be required to file any reports required under this section other than the final report required under subdivision (a)(1)(B) of this section. In calculating the amount of contributions received or expenditures made for purposes of this exception, the payment of the filing fee from the candidate's personal funds shall not be considered as either a contribution or an expenditure.

(2) The preelection reports referenced in subdivision (a)(1)(C) of this section are only required for candidates with opponents in those elections.

(3) An unopposed candidate for an office described in subdivision (a)(1) of this section or any person acting in the unopposed candidate's behalf shall not be required to file the ten-day preelection report required by subdivision (a)(1)(C) of this section.

(d) Filings and Public Inspection. (1) (A) The Secretary of State shall establish a filing system for reports filed pursuant to this section. The reports shall be kept for eight (8) years from the date of filing, catalogued by candidate in chronological order, and made available for public inspection.

(B) After the eight-year period, the Secretary of State shall turn the reports over to the Arkansas History Commission for maintenance and continued public inspection.

(2) The Secretary of State shall furnish to the Arkansas Ethics Commission, no later than thirty (30) days after each filing deadline under this section, a report listing the names of all candidates who have filed for office, the type of report filed by each candidate, and the date the report was received by the Secretary of State.



§ 7-6-208 - Reports of contributions -- Candidates for school district, township, or municipal office.

(a) Reports Required. Except as provided in subsection (d) of this section, each candidate for school district, township, or municipal office, or a person acting in the candidate's behalf, shall:

(1) No later than seven (7) days prior to any preferential primary election, runoff election, general election, school election, or special election in which the candidate's name appears on the ballot, file a preelection report of all contributions received and expenditures made between the period covered by the previous report, if any, and the period ten (10) days before the election. In case of a runoff election, the report shall cover all contributions received and expenditures made during that period of time that begins after the date of the election from which the runoff arose and ends ten (10) days before the runoff election;

(2) No later than thirty (30) days after the end of the month in which the candidate's name has appeared on the ballot in any preferential primary election, runoff election, general election, school election, or special election, file a final report of all contributions received and expenditures made that have not been disclosed on reports previously required to be filed. A final report is required regardless of whether a candidate has received contributions or made expenditures in excess of five hundred dollars ($500);

(3) File supplemental reports of all contributions received and expenditures made after the date of preparation of the final report. The supplemental reports shall be filed within thirty (30) days after the receipt of a contribution or the making of an expenditure; and

(4) (A) No later than thirty (30) days after the end of the month in which the candidate has withdrawn, file a final report of all contributions received and expenditures made that have not been disclosed on reports previously required to be filed.

(B) If a candidate withdraws from the campaign, the candidate shall notify the county clerk in writing of the withdrawal.

(b) Contents of Reports. (1) The contribution and expenditure reports required by subsection (a) of this section shall indicate:

(A) The total amount of contributions received with loans stated separately, the total amount of expenditures made during the filing periods, and the cumulative amount of those totals;

(B) The name and address of each person, including the candidate, who made a contribution or contributions that in the aggregate exceeded fifty dollars ($50.00);

(C) The contributor's principal place of business, employer, occupation, the amount contributed, the date the contribution was accepted by the candidate and the aggregate contributed for each election;

(D) The name and address of each person, including the candidate, who contributed a nonmoney item, together with a description of the item, the date of receipt, and the value, not including volunteer service by individuals;

(E) An itemization of all single expenditures made that exceeded one hundred dollars ($100), including the amount of the expenditure, the name and address of any person, including the candidate, to whom the expenditure was made, and the date the expenditure was made;

(F) A list of all paid campaign workers and the amount the workers were paid;

(G) A list of all expenditures by categories, including, but not limited to:

(i) (a) Television;

(b) Radio;

(c) Print; and

(d) Other advertising;

(ii) Direct mail;

(iii) Office supplies;

(iv) Rent;

(v) Travel;

(vi) Expenses;

(vii) Entertainment; and

(viii) Telephone;

(H) The total amount of all nonitemized expenditures made during the filing period; and

(I) The current balance of campaign funds.

(2) (A) When the candidate's campaign has ended, the final report shall also indicate which option under § 7-6-203(h) was used to dispose of any surplus of campaign funds, the amount of funds disposed of by the candidate, and the amount of funds retained by the candidate in accordance with § 7-6-201(3).

(B) If the candidate's campaign has not ended, disposal of campaign funds is not required and the candidate may carry forward any remaining campaign funds to the general primary election, general election, or general runoff election for that same office.

(3) (A) Not later than fourteen (14) days after the deadline for filing for office, the county clerk shall notify each candidate in person or by mail of the deadlines for filing the ten-day preelection and final reports required by subsection (a) of this section and, at that time, furnish each candidate with the appropriate forms and instructions for complying with the deadlines.

(B) If notice is sent by mail, then the notice shall be postmarked within fourteen (14) days after the deadline for filing for office.

(c) Filing of Reports. The reports required by this section shall be filed with the county clerk in the county in which the election is held. Reports shall be filed on the appropriate forms furnished by the Secretary of State.

(d) Reports Not Required. (1) A candidate who has not received contributions or made expenditures in excess of five hundred dollars ($500) shall not be required to file any preelection reports required under subdivision (a)(1) of this section. In calculating the amount of contributions received or expenditures made for purposes of this exception, the payment of the filing fee from the candidate's personal funds shall not be considered as either a contribution or an expenditure.

(2) The preelection reports referenced in subdivision (a)(1) of this section are required only for candidates with opponents in those elections.



§ 7-6-209 - Reports of contributions -- Candidates for county office.

(a) Reports Required. Except as provided in subsection (d) of this section, each candidate for county office or a person acting in the candidate's behalf shall:

(1) No later than seven (7) days prior to any preferential primary election, runoff election, general election, or special election in which the candidate's name appears on the ballot, file a preelection report of all contributions received and expenditures made between the period covered by the previous report, if any, and the period ten (10) days before the election. In case of a runoff election, the report shall cover all contributions received and expenditures made during that period of time that begins after the date of the election from which the runoff arose and ends ten (10) days before the runoff election;

(2) No later than thirty (30) days after the end of the month in which the candidate's name has appeared on the ballot in any preferential primary election, runoff election, general election, or special election, file a final report of all contributions received and expenditures made that have not been disclosed on reports previously required to be filed. A final report is required regardless of whether a candidate has received contributions or made expenditures in excess of five hundred dollars ($500);

(3) File supplemental reports of all contributions received and expenditures made after the date of preparation of the final report, and the supplemental reports shall be filed within thirty (30) days after the receipt of a contribution or the making of an expenditure; and

(4) (A) No later than thirty (30) days after the end of the month in which the candidate has withdrawn, a final report of all contributions received and expenditures made that have not been disclosed on reports previously required to be filed.

(B) If a candidate withdraws from the campaign, the candidate shall notify the county clerk in writing of the withdrawal.

(b) Contents of Reports. (1) The contribution and expenditure reports required by subsection (a) of this section shall indicate:

(A) The total amount of contributions received with loans stated separately, the total amount of expenditures made during the filing periods, and the cumulative amount of those totals;

(B) The name and address of each person, including the candidate, who made a contribution or contributions that in the aggregate exceeded fifty dollars ($50.00);

(C) The contributor's principal place of business, employer, occupation, the amount contributed, the date the contribution was accepted by the candidate, and the aggregate contributed for each election;

(D) The name and address of each person, including the candidate, who contributed a nonmonetary item, together with a description of the item, the date of receipt, and the value, not including volunteer service by individuals;

(E) An itemization of all single expenditures made that exceeded one hundred dollars ($100), including the amount of the expenditure, the name and address of any person, including the candidate, to whom the expenditure was made, and the date the expenditure was made;

(F) A list of all paid campaign workers and the amount the workers were paid;

(G) A list of all expenditures by categories, including, but not limited to:

(i) (a) Television;

(b) Radio;

(c) Print; and

(d) Other advertising;

(ii) Direct mail;

(iii) Office supplies;

(iv) Rent;

(v) Travel;

(vi) Expenses;

(vii) Entertainment; and

(viii) Telephone;

(H) The total amount of all nonitemized expenditures made during the filing period; and

(I) The current balance of campaign funds.

(2) (A) When the candidate's campaign has ended, the final report shall also indicate which option under § 7-6-203(h) was used to dispose of any surplus of campaign funds, the amount of funds disposed of by the candidate, and the amount of funds retained by the candidate in accordance with § 7-6-201(3).

(B) If the candidate's campaign has not ended, disposal of campaign funds is not required and the candidate may carry forward any remaining funds in the campaign to the general primary election, general election, or general runoff election for that same office.

(3) (A) Not later than fourteen (14) days after the deadline for filing for office, the county clerk shall notify each candidate in person or by mail of the deadlines for filing the ten-day preelection and final reports required by subsection (a) of this section and, at that time, furnish each candidate with the appropriate forms and instructions for complying with the deadlines.

(B) If notice is sent by mail, then the notice shall be postmarked within fourteen (14) days after the deadline for filing for office.

(c) Filing of Reports. The reports required by this section shall be filed with the county clerk in the county in which the election is held. Reports shall be filed on the appropriate forms furnished by the Secretary of State.

(d) Reports Not Required. (1) A candidate who has not received contributions or made expenditures in excess of five hundred dollars ($500) shall not be required to file any preelection reports required under subdivision (a)(1) of this section. In calculating the amount of contributions received or expenditures made for purposes of this exception, the payment of the filing fee from the candidate's personal funds shall not be considered as either a contribution or an expenditure.

(2) The preelection reports referenced in subdivision (a)(1) of this section are required only for candidates with opponents in those elections.



§ 7-6-210 - Reports of contributions -- Personal loans.

(a) (1) The transfer of a candidate's own personal funds to his or her campaign shall be reported as either a loan from the candidate to his or her campaign or a contribution from the candidate to his or her campaign.

(2) In the event the transfer of such funds is reported as a loan from the candidate to his or her campaign, the campaign funds may be used to repay the candidate for the funds loaned by the candidate to his or her campaign.

(3) In the event the transfer of the funds is reported as a contribution from the candidate to his or her campaign, the campaign funds may not be used to reimburse the candidate for the funds contributed by the candidate to his or her campaign.

(b) (1) A personal loan made to a candidate by a financial institution that is applied toward a candidate's campaign shall be reported as a loan from the candidate to his or her campaign.

(2) The name of the financial institution, the amount of the loan, and the name of the guarantor, if any, also shall be reported.



§ 7-6-213 - Verification of reports.

All reports required to be filed by the provisions of this subchapter shall be verified by affidavit by the candidate or a person acting in the candidate's behalf stating that to the best of his or her knowledge and belief the information so disclosed is a complete, true, and accurate financial statement of the candidate's campaign contributions or expenditures.



§ 7-6-214 - Publication of reports.

(a) Upon proper filing, the information required in §§ 7-6-207 -- 7-6-210 of this subchapter shall constitute a public record and shall be available within twenty-four (24) hours of the reporting deadline to all interested persons and the news media.

(b) The Secretary of State shall post reports of contributions required in § 7-6-207 on his or her official website.



§ 7-6-215 - Registration and reporting by approved political action committees.

(a) (1) (A) To qualify as an approved political action committee, the political action committee shall register with the Secretary of State within fifteen (15) days after accepting contributions during a calendar year that exceed five hundred dollars ($500) in the aggregate.

(B) Registration shall be annually renewed by January 15, unless the political action committee has ceased to exist.

(C) Registration shall be on forms provided by the Secretary of State, and the contents therein shall be verified by an affidavit of an officer of the political action committee.

(2) (A) The political action committee shall maintain for a period of four (4) years records evidencing the name, address, and place of employment of each person that contributed to the political action committee, along with the amount contributed.

(B) Furthermore, the political action committee shall maintain for a period of four (4) years records evidencing the name and address of each candidate, ballot question committee, legislative question committee, political party, county political party committee, or other political action committee that received a contribution from the political action committee, along with the amount contributed.

(3) (A) The political action committee shall designate a resident agent who shall be an individual who resides in this state.

(B) No contribution shall be accepted from a political action committee and no expenditure shall be made by a political action committee that has not registered and does not have a resident agent.

(C) It shall be unlawful for a prohibited political action committee as defined in § 7-6-201 to make a contribution to a:

(i) Ballot question committee;

(ii) Legislative question committee;

(iii) Political party;

(iv) Political party committee; or

(v) Political action committee.

(4) (A) An out-of-state political action committee, including a federal political action committee, shall be required to comply with the registration and reporting provisions of this section if the committee contributes more than five hundred dollars ($500) in a calendar year to candidates, ballot question committees, legislative question committees, political parties, county political party committees, or other political action committees within this state.

(B) Subdivision (a)(4)(A) of this section shall not apply to:

(i) The national committee of any political party that is registered with the Federal Election Commission;

(ii) Any federal candidate committee that is registered with the Federal Election Commission;

(iii) Funds which a subordinate committee of the national committee of any political party that is registered with the Federal Election Commission transfers to the federal account of an organized political party as defined under § 7-1-101; or

(iv) Funds which a political action committee that is registered with the Federal Election Commission transfers to the federal account of an organized political party as defined under § 7-1-101.

(b) The registration form of an approved political action committee shall contain the following information:

(1) The name, address, and, where available, phone number of the political action committee and the name, address, phone number, and place of employment of each of its officers, provided if the political action committee's name is an acronym, then both it and the words forming the acronym shall be disclosed;

(2) The professional, business, trade, labor, or other interests represented by the political action committee, including any individual business, organization, association, corporation, labor organization, or other group or firm whose interests will be represented by the political action committee;

(3) The full name and street address, city, state, and zip code of each financial institution the political action committee uses for purposes of receiving contributions or making expenditures within this state;

(4) A written acceptance of designation as a resident agent;

(5) A certification by a political action committee officer, under penalty of false swearing, that the information provided on the registration is true and correct; and

(6) A clause submitting the political action committee to the jurisdiction of the State of Arkansas for all purposes related to compliance with the provisions of this subchapter.

(c) (1) When a committee makes a change to any information required in subsection (b) of this section, an amendment shall be filed within ten (10) days to reflect the change.

(2) A committee failing to file an amendment shall be subject to a late filing fee of ten dollars ($10.00) for each day the change is not filed.

(d) (1) Within fifteen (15) calendar days after the end of each calendar quarter, a political action committee shall file a quarterly report with the Secretary of State, including the following information:

(A) The total amount of contributions received and the total amount of contributions made during the filing period and the cumulative amount of those totals;

(B) The current balance of political action committee funds;

(C) The name and address of each person that made a contribution or contributions to the political action committee that exceeded five hundred dollars ($500) in the aggregate during the calendar year, the contributor's place of business, employer, occupation, the date of the contribution, the amount contributed, and the total contributed for the year;

(D) The name and address of each candidate, ballot question committee, legislative question committee, political party, county political party committee, or other political action committee, if any, to whom or which the political action committee made a contribution or contributions that exceeded fifty dollars ($50.00) in the aggregate during the filing period, with the amount contributed and the election for which the contribution was made;

(E) The name and address of each candidate, ballot question committee, legislative question committee, political party, county political party committee, or other political action committee, if any, to whom or which the political action committee contributed a nonmonetary item, together with a description of the item, the date the item was contributed, and the value of the item; and

(F) The total amount of expenditures made for administrative expenses and for each single expenditure that exceeded one hundred dollars ($100), an itemization including the amount of the expenditure, the name and address of the person to whom the expenditure was made, and the date the expenditure was made.

(2) The information required in subdivision (d)(1)(C)-(F) of this section may be provided in the form of schedules attached to the report.

(3) The reports shall be verified by an affidavit of an officer of the political action committee stating that to the best of his or her knowledge and belief the information so disclosed is a complete, true, and accurate financial statement of the political action committee's contributions received and made.

(4) (A) A report is timely filed if it is either delivered by hand or mailed to the Secretary of State, properly addressed, postage prepaid, bearing a postmark indicating that it was received by the post office or common carrier on the date that the report is due.

(B) The Secretary of State shall accept via facsimile any report if the original is received by the Secretary of State within ten (10) days of the date of transmission.

(C) The Secretary of State may receive reports in a readable electronic format that is acceptable to the Secretary of State and approved by the Arkansas Ethics Commission.



§ 7-6-216 - Registration and reports by exploratory committees.

(a) (1) An exploratory committee shall register with the appropriate filing office within fifteen (15) days after receiving contributions during a calendar year which, in the aggregate, exceed five hundred dollars ($500).

(2) (A) For a state or district office, the place of filing shall be the Secretary of State's office.

(B) For a county, municipal, township, or school district office, the place of filing shall be the county clerk's office.

(3) Registration shall be on forms provided by the Secretary of State and the contents therein shall be verified by an affidavit of an officer of the committee.

(b) An exploratory committee shall disclose on the registration form the name, address, and, where available, phone number of the committee and each of its officers. It shall also disclose the individual person who, upon becoming a candidate, is intended to receive campaign contributions from the committee.

(c) Within thirty (30) days of the end of each month, an exploratory committee shall file a report with the appropriate filing office indicating:

(1) The total amount of contributions received during the filing period;

(2) The name and address of each person who has made a contribution which, in the aggregate, exceeds fifty dollars ($50.00), along with the contributor's principal place of business, employer, occupation, and the amount contributed; and

(3) The total amount of expenditures made and for each single expenditure which exceeds one hundred dollars ($100) an itemization, including the amount of the expenditure, the name and address of the person to whom the expenditure was made, and the date the expenditure was made.

(d) (1) The first report shall be filed for the month in which the committee files its registration. The final report shall be filed within thirty (30) days after the end of the month in which the committee either transfers its contributions to a candidate's campaign or no longer accepts contributions.

(2) The committee shall not accept contributions after the filing of a final report.



§ 7-6-217 - Creation of Arkansas Ethics Commission.

(a) (1) The Arkansas Ethics Commission shall be composed of five (5) members, one (1) each appointed by the Governor, Attorney General, Lieutenant Governor, Speaker of the House of Representatives, and President Pro Tempore of the Senate.

(2) Members of the commission shall be appointed for terms of five (5) years and shall continue to serve until their successors have been appointed and have taken the official oath.

(3) (A) No person may be appointed to serve consecutive terms on the commission.

(B) Provided, any commissioner who has been appointed to serve two (2) years or less of an unexpired term shall be eligible for an appointment to a subsequent five-year term.

(4) In the event of a vacancy on the commission, a successor shall be appointed within thirty (30) days to serve the remainder of the unexpired term, such appointment to be made by the official holding the office responsible for appointing the predecessor.

(b) (1) In making appointments to the commission, the appointing officials shall ensure that at least one (1) member of a minority race, one (1) woman, and one (1) member of the minority political party, as defined in § 7-1-101, serves on the commission.

(2) Any person appointed as a member of the minority political party must have voted in the preferential primaries of the minority political party in the last two (2) primaries in which he or she has voted.

(c) (1) No member of the commission shall be a federal, state, or local government official or employee, an elected public official, a candidate for public office, a lobbyist as defined in § 21-8-402(11), or an officer or paid employee of an organized political party as defined in § 7-1-101.

(2) During the entire term of service on the commission, a commissioner shall be prohibited from raising funds for, making contributions to, providing services to, or lending his or her name in support of any candidate for election to a state, county, municipal, or school board office under the laws of Arkansas or in support of a ballot issue or issues submitted or intended to be submitted to the voters of the State of Arkansas, or any of its political subdivisions, excluding the exercise of the right to vote or the mere signing of an initiative or referendum petition. Employees of the commission shall be similarly prohibited.

(d) (1) The commission shall elect its chair.

(2) (A) A majority of the membership of the commission shall constitute a quorum for conducting business.

(B) No action shall be taken except by an affirmative vote of a majority of those present and voting.

(C) No sanctions shall be imposed without the affirmative vote of at least three (3) members of the commission who are physically present at a commission meeting.

(3) The vote of each member voting on any action shall be a public record.

(e) Members of the commission shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) The commission shall meet at such times as may be provided by its rules, upon call of the chair, or upon written request to the chair of any three (3) members.

(g) The commission shall have the authority to:

(1) Pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., promulgate reasonable rules and regulations to implement and administer the requirements of this subchapter, as well as § 7-9-401 et seq., § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-501 et seq. [repealed], § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., § 21-8-901 et seq., and § 21-8-1001 et seq., and to govern procedures before the commission, matters of commission operations, and all investigative and disciplinary procedures and proceedings;

(2) Issue advisory opinions and guidelines on the requirements of § 7-1-103(a)(1)-(4), (6), and (7), this subchapter, § 7-9-401 et seq., § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-501 et seq. [repealed], § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., § 21-8-901 et seq., and § 21-8-1001 et seq.;

(3) After a citizen complaint has been submitted to the commission, investigate alleged violations of § 7-1-103(a)(1)-(4), (6), and (7), this subchapter, § 7-9-401 et seq., § 21-1-401 et seq., § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-501 et seq. [repealed], § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., § 21-8-901 et seq., and § 21-8-1001 et seq. and render findings and disciplinary action thereon;

(4) Pursuant to commission investigations, subpoena any person or the books, records, or other documents being held by any person and take sworn statements;

(5) Administer oaths for the purpose of taking sworn testimony of witnesses and conduct hearings;

(6) Hire a staff and retain legal counsel;

(7) Approve forms prepared by the Secretary of State pursuant to this subchapter, § 7-9-401 et seq., § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-501 et seq. [repealed], § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., § 21-8-901 et seq., and § 21-8-1001 et seq.; and

(8) (A) File suit in the Pulaski County Circuit Court or in the circuit court of the county wherein the respondent resides or, pursuant to § 16-17-706, in the small claims division established in any district court in the State of Arkansas, to obtain a judgment for the amount of any fine imposed pursuant to § 7-6-218(b)(4)(B)(i)-(iii), or to enforce an order of the commission requiring the filing or amendment of a disclosure form.

(B) Said action by the court shall not involve further judicial review of the commission's actions.

(C) The fee normally charged for the filing of a suit in any of the circuit courts in the State of Arkansas shall be waived on behalf of the commission.

(h) When in the course of an investigation the commission issues subpoenas to financial institutions for records or information regarding a person who is the subject of the investigation, the commission shall provide the subject of the investigation with reasonable notice of the subpoenas and an opportunity to respond.



§ 7-6-218 - Citizen complaints.

(a) (1) Any citizen may file a complaint with the Arkansas Ethics Commission against a person covered by this subchapter, by § 7-1-103(a)(1)-(4), (6), or (7), § 7-9-401 et seq., § 21-1-401 et seq., or § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-501 et seq. [repealed], § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., § 21-8-901 et seq., and § 21-8-1001 et seq. for an alleged violation of the subchapters. For purposes of this subdivision (a)(1), the Arkansas Ethics Commission shall be considered a citizen.

(2) A complaint must be filed within four (4) years after the alleged violation occurred. If the alleged violation is the failure to file a report or the filing of an incorrect report, the complaint must be filed within four (4) years after the date the report was due.

(b) (1) (A) Upon a complaint stating facts constituting an alleged violation signed under penalty of perjury by any person, the commission shall investigate the alleged violation of this subchapter or § 7-1-103(a)(1)-(4), (6), or (7), § 7-9-401 et seq., § 21-1-401 et seq., § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-501 et seq. [repealed], § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., § 21-8-901 et seq., and § 21-8-1001 et seq.

(B) The commission shall immediately notify any person under investigation of the investigation and of the nature of the alleged violation.

(C) The commission in a document shall advise the complainant and the respondent of the final action taken, together with the reasons for the action, and such document shall be a public record.

(D) Filing of a frivolous complaint shall be a violation of this subchapter. For purposes of this section, "frivolous" means clearly lacking any basis in fact or law. In any case in which the commission has dismissed a complaint, the respondent may request in writing that the commission make a finding as to whether or not the complaint filed was frivolous. In the event that the commission finds that the complaint was frivolous, the respondent may file a complaint seeking sanctions as provided in § 7-6-218(b)(4).

(2) If, after the investigation, the commission finds that probable cause exists for a finding of a violation, the respondent may request a hearing. The hearing shall be a public hearing.

(3) (A) The commission shall keep a record of its investigations, inquiries, and proceedings.

(B) (i) All proceedings, records, and transcripts of any investigations or inquiries shall be kept confidential by the commission, unless the respondent requests disclosure of documents relating to investigation of the case, in case of a hearing under subdivision (b)(2) of this section, or in case of judicial review of a commission decision pursuant to § 25-15-212.

(ii) However, through its members or staff, the commission may disclose confidential information to proper law enforcement officials, agencies, and bodies or as may be required to conduct its investigation.

(C) Thirty (30) days after any final adjudication in which the commission makes a finding of a violation, all records relevant to the investigation and upon which the commission has based its decision, except working papers of the commission and its staff, shall be open to public inspection.

(4) If the commission finds a violation of this subchapter, § 7-1-103(a)(1)-(4), (6), or (7), § 21-1-401 et seq., § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-501 et seq. [repealed], § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., § 21-8-901 et seq., and § 21-8-1001 et seq., then the commission shall do one (1) or more of the following, unless good cause be shown for the violation:

(A) Issue a public letter of caution or warning or reprimand;

(B) (i) Notwithstanding the provisions of §§ 7-6-202, 7-9-409, 21-8-403, and 21-8-903, impose a fine of not less than fifty dollars ($50.00) nor more than two thousand dollars ($2,000) for negligent or intentional violation of this subchapter or § 21-8-301 et seq., § 21-8-401 et seq., § 21-8-601 et seq., § 21-8-701 et seq., § 21-8-801 et seq., and § 21-8-901 et seq.

(ii) The commission shall adopt rules governing the imposition of such fines in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(iii) All moneys received by the commission in payment of fines shall be deposited into the State Treasury as general revenues;

(C) Order the respondent to file or amend a statutorily required disclosure form; or

(D) (i) Report its finding, along with such information and documents as it deems appropriate, and make recommendations to the proper law enforcement authorities.

(ii) When exercising the authority provided in this subdivision (b)(4), the commission is not required to make a finding of a violation of the laws under its jurisdiction.

(5) (A) The commission shall complete its investigation of a complaint filed pursuant to this section and take final action within one hundred fifty (150) days of the filing of the complaint. If a hearing under subdivision (b)(2) of this section or other hearing of adjudication is conducted, all action on the complaint by the commission shall be completed within one hundred eighty (180) days.

(B) However, such time shall be tolled during the pendency of any civil action, civil appeal, or other judicial proceeding involving those particular commission proceedings.

(c) Any final action of the commission under this section shall constitute an adjudication for purposes of judicial review under § 25-15-212.



§ 7-6-219 - Retiring a campaign debt.

(a) (1) Any person who was a candidate and has a campaign debt from an election that has ended may solicit funds and hold fundraisers to retire the campaign debt.

(2) The contributions received shall be treated as campaign contributions to the person's previous campaign, and all campaign contribution limits shall continue to apply.

(b) Contributors shall be given notice that the campaign contributions are for the purpose of retiring a campaign debt. Any invitation to or notice of a fundraiser to retire a campaign debt of a previous campaign shall state that the funds are to retire a campaign debt.

(c) A person shall file a campaign contribution and expenditure report concerning a campaign debt if, since the last report concerning the debt, the person has received cumulative contributions in excess of five hundred dollars ($500). The report shall be filed not later than fifteen (15) days after a calendar quarter in which a report becomes required. No report is required in any calendar quarter in which the cumulative contribution or cumulative expenditure limit has not been exceeded since the person's last report.



§ 7-6-220 - Reporting of independent expenditures.

(a) A person who or an independent expenditure committee which makes independent expenditures in an aggregate amount or value in excess of five hundred dollars ($500) in a calendar year shall file reports with the Secretary of State:

(1) No later than thirty (30) days prior to preferential primary elections, general elections, and special elections covering the period ending thirty-five (35) days prior to such elections;

(2) No later than seven (7) days prior to preferential primary elections, runoff elections, general elections, and special elections covering the period ending ten (10) days prior to such elections; and

(3) As for a final report, no later than thirty (30) days after the end of the month in which the last election is held at which the candidate seeks nomination or election.

(b) Such reports shall include:

(1) In the case of an individual making such an expenditure, the name, address, telephone number, principal place of business, employer, and occupation of the individual;

(2) In the case of a committee, the name, address, employer, and occupation of its officers;

(3) In the case of a person who is not an individual, the principal name of the entity, the address, and the name, address, employer, and occupation of its officers; and

(4) The same information required of candidates for office other than school district, township, municipal, or county office as set forth in § 7-6-207(b)(1).

(c) The information required in § 7-6-207(b)(1) may be provided in the form of a schedule or schedules attached to the report.

(d) The report shall be verified by an affidavit of an officer of the committee stating that to the best of his or her knowledge and belief the information disclosed is a complete, true, and accurate financial statement of the committee's contributions received and made.

(e) (1) A report is timely filed if it is either delivered by hand or mailed to the Secretary of State, properly addressed, postage prepaid, bearing a postmark indicating that it was received by the post office or common carrier on the date that the report is due.

(2) The Secretary of State shall accept via facsimile any report if the original is received by the Secretary of State within ten (10) days of the date of transmission.

(3) The Secretary of State may receive reports in a readable electronic format that is acceptable to the Secretary of State and approved by the Arkansas Ethics Commission.



§ 7-6-222 - Tax credits for certain individual political contributions.

(a) Pursuant to regulations to be adopted by the Department of Finance and Administration, a credit against individual Arkansas income taxes shall be allowed for money contributions made by the taxpayer in a taxable year to one (1) or more of the following:

(1) A candidate seeking nomination or election to a public office at an election or to the candidate's campaign committee;

(2) An approved political action committee as defined in § 7-6-201; or

(3) An organized political party as defined in § 7-1-101.

(b) The credit allowed by subsection (a) of this section shall be the aggregate contributions, not to exceed fifty dollars ($50.00), on an individual tax return, or the aggregate contributions, not to exceed one hundred dollars ($100), on a joint return.

(c) Credits for contributions qualifying under this section and made prior to April 15 in a calendar year may be applied to the return filed for the previous taxable year.



§ 7-6-223 - Reports of contributions by political parties.

(a) Within fifteen (15) calendar days after the end of each calendar quarter, each political party that meets the definition of political party stated in § 7-1-101 or that has met the petition requirements of § 7-7-205 shall file a quarterly report with the Secretary of State.

(b) The report shall include:

(1) The total amount of contributions received by the political party during the preceding calendar quarter;

(2) An itemization, including the name, address, employer, and occupation of each person who made a contribution or contributions to the political party which, in the aggregate, exceeded fifty dollars ($50.00) in the preceding calendar quarter, as well as the amount received and date of receipt;

(3) The total amount of money disbursed by the political party during the preceding calendar quarter; and

(4) An itemization, including the amount of the disbursement, the name and address of the person to whom the disbursement was made, and the date the disbursement was made for each single disbursement that exceeded one hundred dollars ($100).



§ 7-6-224 - Authority of local jurisdictions.

Municipalities, counties, and townships shall have the authority to establish reasonable limitations on:

(1) Time periods that candidates for local office shall be allowed to solicit contributions;

(2) Limits on contributions to local candidates at amounts lower than those set by state law; and

(3) Voluntary campaign expenditure limits for candidates seeking election to their respective governing bodies.



§ 7-6-225 - Filing deadlines.

Whenever a report becomes due on a day which is a Saturday, Sunday, or legal holiday, the report shall be due the next day which is not a Saturday, Sunday, or legal holiday.



§ 7-6-226 - Registration and reporting by county political party committees.

(a) (1) (A) To qualify as a county political party committee, the committee shall register with the Secretary of State within fifteen (15) days after accepting contributions during a calendar year that exceed five thousand dollars ($5,000) in the aggregate.

(B) The registration shall be renewed annually by January 15, unless the committee has ceased to exist.

(C) Registration shall be on forms provided by the Secretary of State, and the contents of the form shall be verified by an affidavit of an officer of the committee.

(2) (A) The committee shall maintain for a period of four (4) years records evidencing the name, address, and place of employment of each person that contributed to the committee, along with the amount contributed.

(B) Furthermore, the committee shall maintain for a period of four (4) years records evidencing the name and address of each candidate who received a contribution from the committee, along with the amount contributed.

(3) (A) The committee shall appoint a treasurer who is a qualified elector of the State of Arkansas.

(B) No contribution shall be accepted from a committee and no expenditure shall be made by a committee that has not registered and which does not have a treasurer.

(4) No county political party committee shall accept a contribution from a prohibited political action committee as defined in § 7-6-201.

(b) The county political party committee shall disclose on the registration form the following information:

(1) The name, address, and, when available, phone number of the committee and the name, address, phone number, and place of employment of each of its officers. If the committee's name is an acronym, then both the acronym and the words forming the acronym shall be disclosed;

(2) The political party with which the county political party committee is affiliated;

(3) The full name and street address, city, state, and zip code of the financial institution in this state that the committee designates as its official depository for the purposes of depositing all money contributions that it receives in this state and making all expenditures in this state; and

(4) A written acceptance of appointment by the treasurer.

(c) (1) Within fifteen (15) calendar days after the end of each calendar quarter, county political party committees shall file a quarterly report with the Secretary of State, including the following information:

(A) The total amount of contributions received and the total amount of contributions made during the filing period and the cumulative amount of those totals;

(B) The current balance of committee funds;

(C) The name and address of each person who made a contribution or contributions to the committee that exceeded five hundred dollars ($500) in the aggregate, the contributor's place of business, employer, or occupation, the date of the contribution, the amount contributed, and the total contributed for the year;

(D) The name and address of each candidate or committee, if any, to whom or which the committee made a contribution or contributions that exceeded fifty dollars ($50.00) in the aggregate during the filing period, with the amount contributed and the election for which the contribution was made;

(E) The name and address of each candidate or committee, if any, to whom or which the committee contributed a nonmonetary item, together with a description of the item, the date the item was contributed, and the value of the item;

(F) The total amount of expenditures made for administrative expenses and for each single expenditure that exceeded one hundred dollars ($100), an itemization including the amount of the expenditure, the name and address of the person to whom the expenditure was made, and the date the expenditure was made; and

(G) Any change in the information required by subsection (b) of this section.

(2) The reports shall be verified by an affidavit of an officer of the committee stating that to the best of his or her knowledge and belief the information disclosed is a complete, true, and accurate financial statement of the committee's contributions received and made.

(3) (A) A report is timely filed if it is either hand delivered or mailed to the Secretary of State, properly addressed, postage prepaid, bearing a postmark indicating receipt by the post office or common carrier on the date that the report is due.

(B) The Secretary of State shall accept via facsimile any report if the original is received by the Secretary of State within ten (10) days of the date of transmission.

(C) The Secretary of State may receive reports in a readable electronic format acceptable to the Secretary of State and approved by the Arkansas Ethics Commission.



§ 7-6-227 - Registration by independent expenditure committee.

(a) (1) (A) An independent expenditure committee shall register with the Secretary of State within fifteen (15) days after accepting contributions that exceed five hundred dollars ($500) in the aggregate during a calendar year.

(B) Registration shall be annually renewed by January 15 unless the independent expenditure committee has ceased to exist.

(C) Registration shall be on a form provided by the Secretary of State, and the contents of the form shall be verified by an affidavit of an officer of the independent expenditure committee.

(2) (A) The independent expenditure committee shall maintain for a period of four (4) years records evidencing the name, address, and place of employment of each person that contributed to the independent expenditure committee, along with the amount contributed.

(B) The independent expenditure committee shall maintain for a period of four (4) years records evidencing each independent expenditure made by the committee, along with the amount of each expenditure.

(3) (A) The independent expenditure committee shall designate a resident agent who shall be an individual who resides in this state.

(B) A contribution shall not be accepted from an independent expenditure committee and an expenditure shall not be made by an independent expenditure committee that has not registered and does not have a resident agent.

(4) An out-of-state independent expenditure committee shall comply with the registration and reporting provisions of this section if the committee makes an independent expenditure or independent expenditures within the State of Arkansas that in the aggregate exceed more than five hundred dollars ($500) during a calendar year.

(b) The registration form of an independent expenditure committee shall contain the following information:

(1) (A) The name, address, and, when available, phone number of the independent expenditure committee and the name, address, phone number, and place of employment of each of its officers.

(B) However, if the independent expenditure committee's name is an acronym, then both it and the words forming the acronym shall be disclosed;

(2) The full name and street address, city, state, and zip code of each financial institution the independent expenditure committee uses for purposes of receiving contributions or making expenditures within this state;

(3) A written acceptance of designation as a resident agent;

(4) A certification by an independent expenditure committee officer, under penalty of false swearing, that the information provided on the registration is correct; and

(5) A clause submitting the independent expenditure committee to the jurisdiction of the State of Arkansas for all purposes related to compliance with this subchapter.

(c) (1) When a committee makes a change to any information required in subsection (b) of this section, an amendment shall be filed within ten (10) days to reflect the change.

(2) A committee failing to file an amendment shall be subject to a late filing fee of ten dollars ($10.00) for each day the change is not filed.









Chapter 7 - Nominations and Primary Elections

Subchapter 1 - -- Methods of Nomination

§ 7-7-101 - Selection of nominees.

The name of no person shall be printed on the ballot in any general or special election in this state as a candidate for election to any office unless the person shall have been certified as a nominee selected pursuant to this subchapter.



§ 7-7-102 - Party nominees certified at primary election.

(a) Except as provided in subsection (b) of this section, nominees of any political party for United States Senate, United States House of Representatives, or state, district, county, township, or applicable municipal office to be voted upon at a general election shall be certified as having received a majority of the votes cast for the office, or as an unopposed candidate, at a primary election held by the political party in the manner provided by law.

(b) A new political party established by petition shall nominate any candidate by convention for the first general election after certification of a sufficient petition.



§ 7-7-103 - Filing as an independent -- Petitions -- Disqualification.

(a) (1) A person desiring to have his or her name placed upon the ballot as an independent candidate without political party affiliation for any United States office other than President of the United States or Vice President of the United States or state, county, township, or district office in any general election in this state shall file, during the party filing period for the year in which the election is to be held, a political practices pledge, an affidavit of eligibility, and a notice of candidacy stating the name and title the candidate proposes to appear on the ballot and identifying the elective office sought, including the position number, if any.

(2) (A) An independent candidate shall state the same position, including the position number, if any, on his or her petition.

(B) When a candidate has identified the position sought on the notice of candidacy, the candidate shall not be allowed to change the position but may withdraw a notice of candidacy and file a new notice of candidacy designating a different position before the deadline for filing.

(b) (1) (A) The person shall furnish by 12:00 noon on May 1 of the year in which the election is to be held petitions signed by not less than three percent (3%) of the qualified electors in the county, township, or district in which the person is seeking office, but in no event shall more than two thousand (2,000) signatures be required for a district, county, or township office.

(B) If the person is a candidate for state office or for United States Senator in which a statewide race is required, the person shall file petitions signed by not less than three percent (3%) of the qualified electors of the state or which contain ten thousand (10,000) signatures of qualified electors, whichever is the lesser.

(2) Each elector signing the petition shall be a registered voter, and the petition shall be directed to the official with whom the person is required by law to file the petition to qualify as a candidate and shall request that the name of the person be placed on the ballot for election to the office mentioned in the petition.

(3) Petitions shall be circulated not earlier than ninety (90) calendar days before the deadline for filing petitions to qualify as an independent candidate unless the number of days is reduced by a proclamation, ordinance, resolution, order, or other authorized document for a special election under § 7-11-101 et seq.

(4) In determining the number of qualified electors in any county, township, or district or in the state, the total number of votes cast therein for all candidates in the preceding general election for the office of Governor shall be conclusive of the number of qualified electors therein for the purposes of this section.

(5) If the number of days in which the petition for independent candidacy may be circulated is reduced by a proclamation, ordinance, resolution, order, or other authorized document for a special election under 7-11-101 et seq., the number of signatures required on the petition shall be reduced proportionately.



§ 7-7-104 - Vacancy in nomination -- Alternative methods for filling -- Tie vote.

(a) Except as provided in subdivision (b) of this section, nominees of a political party to fill a vacancy in nomination, as defined in § 7-1-101, shall be declared by:

(1) Certificate of the chair and secretary of any convention of delegates held within twenty-five (25) days of the Governor's letter certifying vacancy; or

(2) (A) A special primary election called, held, and conducted in accordance with the rules of the party.

(B) A special primary election may be called only if the special primary election can be called, held, conducted, and certified and certificates of nomination filed at least seventy (70) days before the general election.

(b) (1) In case of a tie vote for the same office at a general primary election, a vacancy in nomination for that office shall exist.

(2) (A) Nominees of a political party to fill a vacancy in nomination resulting from a tie vote for the same office at a general primary election shall be declared by certificate of the chair and secretary of an appropriate convention of delegates held within twenty-five (25) days of the Governor's letter certifying a vacancy.

(B) A convention of delegates shall be conducted in accordance with the rules of the party.

(c) (1) When a vacancy in nomination occurs as a result of death or when the person who received the majority of votes cast at the preferential primary election or the general primary election notifies the state committee of the political party of his or her intent to refuse nomination due to serious illness, moving out of the area from which elected as the party's nominee, or filing for another office, the state committee of the political party shall notify the Governor within five (5) days after the date of death or the date the party was notified of intent to refuse nomination as to whether the party chooses to fill the vacancy in nomination at a special election or a convention.

(2) If the party fails to notify the Governor within the five-day period, the vacancy in nomination shall not be filled nor shall the vacancy in nomination be filled if it occurred for any reason other than death, serious illness, the candidate's moving out of the area from which elected as the party's nominee, or filing for another office.

(d) (1) If the party notifies the Governor within the time prescribed in subsection (c) of this section of the desire to have a special primary election, the Governor shall issue a proclamation within five (5) days calling the special election and establishing the deadline for filing as a candidate for nomination, drawing for ballot position, and issuing and filing certificates of nomination. The special primary election shall occur no earlier than thirty (30) days nor later than sixty (60) days after the filing deadline. The candidate who receives the most votes in the special primary election shall be declared the nominee. There shall be no runoff election. In the event of a tie for the most votes, the nominee shall be determined by lot in a public meeting of the appropriate party committee.

(2) When the certificate of nomination is filed for a nominee who is filling a vacancy in nomination, the filing authority shall immediately certify the name of the nominee to the appropriate county board of election commissioners.

(e) (1) If the party notifies the Governor that it desires to fill the vacancy in nomination by convention, the convention shall occur no later than twenty-five (25) days after the notice is provided to the Governor.

(2) A convention shall be conducted in accordance with the rules of the party.

(f) (1) If the party's nominee is not selected in time to file his or her certificate of nomination with the appropriate party authority at least seventy-six (76) days before the general election, the nominee's name shall not appear on the general election ballot but the name of the person who vacated the nomination shall appear on the ballot, and votes cast for the name of the person appearing on the ballot shall be counted for the nominee but only if the certificate of nomination is duly filed at least forty-seven (47) days before the general election.

(2) (A) If votes for a nominee whose name does not appear on the ballot are to be counted under subdivision (f)(1) of this section, the county board of election commissioners shall post a notice at each affected polling place stating each election in which a vote for the person appearing on the ballot shall be counted for the nominee.

(B) A copy of the notice shall be included with the instructions sent to absentee voters.



§ 7-7-105 - Filling vacancies in certain offices -- Special primary elections.

(a) Nominees for special elections called for the purpose of filling a vacancy in office for a member of the United States House of Representatives, Lieutenant Governor, or for a member of the Senate or House of Representatives of the General Assembly shall be chosen as follows:

(1) The Governor shall certify in writing to the state committees of the respective political parties the fact of vacancy and shall request the respective state committees to make a determination and notify him or her in writing within ten (10) days with respect to whether the political parties desire to hold a special primary election or a convention of delegates held under party rules to choose nominees;

(2) (A) If the state committee of any political party timely notifies the Governor that it chooses to hold a special primary election, any political party desiring to choose a nominee shall choose the nominee at a special primary election.

(B) The Governor's proclamation shall set dates for the special primary election and the runoff primary election to be held if no candidate receives a majority of the vote at the special primary election; and

(3) (A) A special election to fill the vacancy in office shall be held on a date as soon as possible after the vacancy occurs, but not more than one hundred fifty (150) days after the occurrence of the vacancy.

(B) The special election shall be held in accordance with laws governing special elections.

(C) (i) If a nominee is to be chosen at a special primary election and if, after the close of the filing period, only one (1) or two (2) candidates have filed for the nomination of a party holding a primary, the state committee of a party holding a primary shall notify the Governor.

(ii) The Governor shall issue a new proclamation setting the special election for an earlier date so long as the earlier date is in accordance with state laws governing special elections.

(b) If no state committee of any political party timely notifies the Governor of the desire to hold a special primary election or convention, the Governor, in issuing his or her proclamation calling for the special election, shall declare that the nominee of a political party shall be chosen at a convention.



§ 7-7-106 - Filling vacancies in candidacy for nomination -- Preferential primary.

(a) A political party may fill a vacancy if:

(1) A person is running unopposed in a preferential primary and cannot accept the nomination due to death; or

(2) Upon notification to the party that he or she will not accept the nomination due to a serious illness.

(b) The vacancy shall be filled within ten (10) calendar days after the death or notification to the political party.

(c) The vacancy shall be filled at a convention of the political party.

(d) If the vacancy is filled more than sixty-six (66) days before the preferential primary election, the name of the person filling the vacancy shall be printed on the ballot instead of the name of the person who vacated the candidacy.

(e) If the vacancy is filled less than sixty-six (66) days before the date of the preferential primary, the name of the person subsequently elected to fill the vacancy in candidacy shall be declared the nominee even if the name of the person who vacated the candidacy appears on the preferential primary ballot.

(f) If the vacancy in candidacy is not filled before the date of the preferential primary election, a vacancy in nomination shall be deemed to exist on the date of the preferential primary election and the vacancy in nomination shall be filled under § 7-7-104.






Subchapter 2 - -- Primary Elections Generally

§ 7-7-201 - Law governing primary elections.

(a) The cost of political party primaries shall be borne by the State of Arkansas and shall be paid from an appropriation made to the State Board of Election Commissioners for that purpose.

(b) (1) Within each county, the political party primary elections shall be conducted by the county board of election commissioners.

(2) The state board shall have authority to adopt rules for the administration of primary elections consistent with the provisions of this chapter.

(3) The state board may withhold reimbursement of funds to the counties for state-funded elections for failure to comply with the rules developed by the state board for the administration of primary elections or applicable state election laws until all requirements are met to the satisfaction of the state board.

(4) Each political party shall be responsible for determining the qualifications of candidates seeking nomination by the political party, provide necessary applications for candidacy, accept and process the applications, and determine the order of its ballot.

(c) All political party primary elections shall be conducted in conformity with the provisions of this act, and these elections are declared to be legal elections.

(d) In cases of circumstances or procedures which may arise in connection with any primary election for which there is no provision of this act governing the circumstances or procedures, they shall be governed by the general election laws of this state or by party rules if there is no applicable general election law.



§ 7-7-202 - Preferential and general primaries -- When required -- Common polling places.

(a) Whenever any political party shall select by primary election party nominees as candidates at any general election for any United States, state, district, county, township, or municipal office, there shall be held a preferential primary election and a general primary election, if required, on the respective dates provided in § 7-7-203(a) and (b).

(b) A general primary election for a political party shall not be held if there are no races in which three (3) or more candidates qualify for the same office or position as provided in subsection (c) of this section unless a general primary election is necessary to break a tie vote for the same office or position at the preferential primary.

(c) If there are no races in which three (3) or more candidates qualify for the same office or position, only the preferential primary election shall be held for the political party. If all nominations have been determined at the preferential primary election or by withdrawal of candidates as provided in § 7-7-304(a) and (b), the general primary election shall not be held.

(d) The county board of election commissioners shall establish common polling places for the joint conduct of the primary elections of all political parties.



§ 7-7-203 - Dates.

(a) The general primary election shall be held on the second Tuesday in June preceding the general election.

(b) The preferential primary election shall be held on the Tuesday three (3) weeks before the general primary election.

(c) (1) The party filing period shall be a one-week period ending at 12:00 noon on the first day in March and beginning at 12:00 noon one (1) week prior to the first day in March.

(2) Party pledges, if any, and affidavits of eligibility shall be filed, any filing fees of a political party, if any, shall be paid, and party certificates shall be issued by the party during regular office hours during the party filing period.

(3) A party certificate and the political practices pledge shall be filed with the county clerk or the Secretary of State, as the case may be, during regular office hours during the party filing period.

(4) The name of a candidate who fails to file a party certificate and political practices pledge by the filing deadline with the Secretary of State or county clerk, as the case may be, shall not appear on the ballot.

(5) Party pledges, if any, shall be filed, filing fees, if any, shall be paid, and party certificates and political practice pledges shall be filed for special primary elections on or before the deadline established by proclamation of the Governor or other entity authorized to call a special primary election.

(d) (1) At least seventy-five (75) days before the preferential primary election, the Secretary of State shall certify to the various county committees and to the various county boards of election commissioners a list of the names of all candidates who have filed party certificates with the Secretary of State within the time required by law.

(2) At least seventy-five (75) days before the preferential primary election, the county clerk shall certify to the county committees and to the county board of election commissioners a list of the names of all candidates who have filed party certificates with the county clerk within the time required by law.

(e) (1) The county board of election commissioners shall convene, at the time specified in the notice to the members given by the chair of the board, no later than the tenth day after each primary election for the purpose of canvassing the returns and certifying the election results.

(2) If no time is specified for the meeting of the county board of election commissioners, the meeting shall be at 5:00 p.m.

(f) The county convention of a political party holding a primary election shall be held on the first Monday following the date of the general primary election.

(g) (1) The county board of election commissioners shall certify to the county clerk and the county committee a list of all nominated candidates for county, township, and municipal offices, and the political parties' county committee members and delegates.

(2) At the same time, the county board of election commissioners shall certify to the Secretary of State and the secretary of the state committee the results of the contests for all United States, state, and district offices. Immediately after ascertaining the results for all United States, state, and district offices, the Secretary of State shall certify to the state committee a list of all nominated candidates for the offices.

(h) (1) (A) The Secretary of State shall at least one hundred (100) days before the date of the general election notify by registered mail the chair and secretary of the state committee of the respective political parties that a certificate of nomination is due for all nominated candidates for United States, state, and district offices in order that the candidates' names be placed on the ballot of the general election.

(B) (i) The state committee shall issue certificates of nomination to all nominated candidates for United States, state, and district offices, who shall file the certificates with the Secretary of State at least ninety (90) days before the general election.

(ii) However, if the chair and secretary of the state committee of the respective political parties are not properly notified as directed by subdivision (h)(1)(A) of this section, the failure of a candidate to file a certificate of nomination by the deadline shall not prevent that candidate's name from being placed on the ballot of the general election.

(2) (A) Each county clerk shall at least one hundred (100) days before the date of the general election notify by registered mail the chairs and secretaries of the county committees of the respective political parties that a certified list of all nominated candidates for county, township, and municipal offices is due and shall be filed with the county clerk in order that the candidates' names be placed on the ballot for the general election.

(B) (i) Each county committee shall issue the certified list on behalf of those nominated candidates and submit the certified list to the county clerk at least ninety (90) days before the general election.

(ii) However, if the chairs and secretaries of the county committees of the respective political parties are not properly notified as directed by subdivision (h)(2)(A) of this section, the failure of a certified list to be filed by the deadline shall not prevent any candidate's name from being placed on the ballot of the general election.



§ 7-7-204 - Candidacy for multiple nominations prohibited.

(a) A person who files as a candidate for nomination by a political party shall not be eligible to:

(1) Be the nominee of any other political party for the same office during the primary election or the following general or special election; or

(2) Be an independent or write-in candidate for the same office at the general or special election.

(b) A person who is certified as an independent candidate shall not be eligible to be a write-in candidate or the nominee of any political party for the same office at the same general or special election.



§ 7-7-205 - Petition requirements for new political parties.

(a) (1) A group desiring to form a new political party shall do so by filing a petition with the Secretary of State.

(2) The petition shall contain at the time of filing the signatures of at least ten thousand (10,000) registered voters in the state.

(3) The Secretary of State shall not accept for filing any new party petition that is not prima facie sufficient at the time of filing.

(4) (A) No signature shall be counted unless the date of the signature appears on the petition.

(B) No signature that is dated more than ninety (90) days before the date the petition is submitted shall be counted.

(5) (A) The petition shall declare the intent of organizing a political party, the name of which shall be stated in the declaration.

(B) No political party or group shall assume a name or designation that is so familiar, in the opinion of the Secretary of State, as to confuse or mislead the voters at an election.

(6) A new political party that wishes to select nominees for the next general election shall file a sufficient petition no later than forty-five (45) days before the preferential primary election.

(b) (1) The Secretary of State shall determine the sufficiency of the signatures submitted within thirty (30) days of filing.

(2) If the petition is determined to be insufficient, the Secretary of State shall forthwith notify the sponsors in writing, through their designated agent, and shall set forth his or her reasons for so finding.

(c) (1) Upon certification of sufficiency of the petition by the Secretary of State, a new political party shall be declared by the Secretary of State.

(2) A new political party formed by the petition process shall nominate candidates by convention for the first general election after certification.

(3) A candidate nominated by convention shall file a political practices pledge with the Secretary of State or county clerk, as the case may be, no later than noon of the date of the preferential primary election.

(4) If the new party maintains party status by obtaining three percent (3%) of the total vote cast for the office of Governor or nominees for presidential electors at the first general election after certification, the new political party shall nominate candidates in the party primary as set forth in § 7-7-101 et seq.

(5) Any challenges to the certification of the sufficiency of the petition by the Secretary of State shall be filed with the Pulaski County Circuit Court.






Subchapter 3 - -- Conduct of Primary

§ 7-7-301 - Party pledges, affidavits of eligibility, and party filing fees.

(a) A political party may impose a filing fee for candidates seeking nomination by that party. The filing fee for county, municipal, and township offices shall be fixed by the county committee, as authorized by the state executive committee. For all other races, the filing fee shall be established by the state executive committee. On or before noon of the last day of the political party filing period, all candidates at primary elections of political parties shall file an affidavit of eligibility and any pledge required by such party and shall pay the party filing fees required by the party, as follows:

(1) Candidates for United States Senator, for United States Representative, and for all state offices shall file the pledge and the affidavit of eligibility and pay the party filing fees with the secretary of the state committee of the political party or his or her designated agent;

(2) Candidates for district offices, including, but not limited to, the offices of State Representative and State Senator, shall file the pledge and affidavit of eligibility with the secretary of the state committee of the political party or his or her designated agent and pay the party filing fees with the secretary of the state committee of the political party or his or her designated agent; and

(3) All candidates for county, municipal, and township offices, candidates for county committee member, and delegates to the county convention shall file the pledge and the affidavit of eligibility and pay the party filing fees with the secretary of the county committee of the political party.

(b) The county clerk shall not accept for filing the political practices pledge of any candidate for nomination by a political party to any county, township, or partisan municipal office, nor shall the Secretary of State accept for filing the political practices pledge of any candidate for nomination by a political party to any state or district office, unless the candidate first files a party certificate.

(c) Any candidate who shall fail to file the party pledge and affidavit of eligibility and pay the party filing fee at the time and in the manner as provided in this section shall not receive a party certificate and shall not have his or her name printed on the ballot at any primary election.

(d) The names of candidates who file with the state committee as provided in this section shall be certified to the various county committees and the various county boards of election commissioners in the manner and at the time provided in § 7-7-203.



§ 7-7-302 - Selection of primary election officials.

The election officials of primary elections shall be selected in the same manner as for general elections and shall be subject to the same requirements as provided for general elections.



§ 7-7-303 - Precincts -- Boundaries.

The election precincts in all political party primary elections shall be the same as established by the county board of election commissioners for general elections.



§ 7-7-304 - Names to be included on ballots -- Withdrawal -- Unopposed candidates -- Designation of position -- Necessity of general primary.

(a) (1) Not less than seventy-five (75) days before each preferential primary election, the Secretary of State shall certify to all county boards of election commissioners full lists of the names of all candidates who have filed party certificates with him or her to be placed on the ballots in their respective counties at the preferential primary election.

(2) A name of a person shall not be certified and shall not be placed on the ballot if prior to the certification deadline a candidate:

(A) Notifies the Secretary of State in writing, signed by the candidate and acknowledged before an officer authorized to take acknowledgements, of his or her desire to withdraw as a candidate for the office or position; or

(B) Dies.

(b) (1) Not less than seventy-five (75) days before each preferential primary election, the county clerk shall certify to the county board full lists of the names of all candidates who have filed party certificates with him or her to be placed on the ballot at the preferential primary election.

(2) A name of a person shall not be certified and shall not be placed on the ballot if prior to the certification deadline a candidate:

(A) Notifies the county clerk in writing, signed by the candidate and acknowledged before an officer authorized to take acknowledgements, of his or her desire to withdraw as a candidate for the office or position; or

(B) Dies.

(c) (1) The votes received by a person whose name appeared on the preferential primary ballot and who withdrew or died after the certification of the ballot shall be counted.

(2) If the person receives enough votes to win the nomination, a vacancy in nomination shall exist.

(3) If the person receives enough votes to advance to the general primary election, the person's name shall be printed on the general primary election ballot.

(4) If the person receives enough votes to win the general primary election, a vacancy in nomination shall exist.

(d) When only one (1) candidate qualifies for a particular office or position, the office or position and the name of the unopposed candidate shall be printed on the political party's ballot in all primary elections.

(e) (1) When there are two (2) or more nominees to be selected for the same office, such as state senator, state representative, justice of the peace, alderman, or for any other office, the proper committee shall require the candidates to designate in writing a particular position, i.e., Position Number 1, Position Number 2, Position Number 3, etc., at the time that a party pledge is required to be filed with the secretary of the committee.

(2) When a candidate has once filed and designated for a certain position, that candidate shall not be permitted to thereafter change the position.

(f) (1) If at the preferential primary election for a political party a candidate receives a majority of the votes cast for that office or position, the person shall be declared the party nominee and it shall not be necessary for the candidate's name to appear on the ballot at the general primary election.

(2) If no candidate receives a majority of the votes cast for an office or position at the preferential primary for a political party, the names of the two (2) candidates of the political party who received the highest number of votes for an office or a position shall be placed upon the ballots at the general primary election.



§ 7-7-305 - Printing of ballots -- Form -- Draw for ballot position.

(a) The ballots of the primary election shall be provided by the county board of election commissioners. The form of the ballots shall be the same as is provided by law for ballots in general elections in this state. A different color ballot may be used to distinguish between political parties.

(b) The order in which the names of the respective candidates are to appear on the ballots at all preferential and general primary elections shall be determined by lot at the public meeting of the county board of election commissioners held not later than seventy-two (72) days before the preferential primary election. The county board shall give at least ten (10) days' written notice of the time and place of the meeting to the chairs of the county committees if the chairs are not members of the board, and at least three (3) days before the meeting, shall publish notice of the time and place of holding the meeting in some newspaper of general circulation in the county.

(c) (1) (A) Any person who shall file for any elective office in this state may use not more than three (3) given names, one (1) of which may be a nickname or any other word used for the purpose of identifying the person to the voters, and may add as a prefix to his or her name the title or an abbreviation of an elective public office the person currently holds.

(B) A person may use as the prefix the title of a judicial office in an election for a judgeship only if the person is currently serving in a judicial position to which the person has been elected.

(C) A nickname shall not include a professional or honorary title.

(2) The names and titles as proposed to be used by each candidate on the political practice pledge or, if the political practice pledge is not filed by the filing deadline, then the names and titles that appear on the party certificate shall be reviewed no later than one (1) business day after the filing deadline by the Secretary of State for state and district offices and by the county board of election commissioners for county, township, school, and municipal offices.

(3) (A) The name of every candidate shall be printed on the ballot in the form as certified by either the Secretary of State or the county board.

(B) However, the county board of election commissioners may substitute an abbreviated title if the ballot lacks space for the title requested by a candidate.

(C) The county board of election commissioners shall immediately notify a candidate whose requested title is abbreviated by the county board of election commissioners.

(4) A candidate shall not be permitted to change the form in which his or her name will be printed on the ballot after the deadline for filing the political practices pledge.



§ 7-7-306 - Partisan and nonpartisan judicial general ballots.

(a) At each party primary and nonpartisan judicial general election each county board of election commissioners shall furnish separate ballots for each political party containing:

(1) The names of persons seeking offices to be voted on as a nominee or candidate of that political party;

(2) The names of all qualified candidates for the general election to nonpartisan judicial offices under § 7-10-101; and

(3) All measures and questions, if any, to be decided by the voters.

(b) The county board of election commissioners shall also furnish a separate nonpartisan ballot containing the names of all qualified candidates for the general election to nonpartisan judicial offices and all measures, if any, to be decided by the voters.



§ 7-7-307 - Additional voter qualifications.

(a) Each political party may establish by party rules additional qualifications to those established by § 7-5-201 for eligibility to vote in primary elections of the party.

(b) However, any additional qualifications established by a political party shall comply with the National Voter Registration Act of 1993.



§ 7-7-308 - Voting procedure and requirements.

(a) The procedure for voting in primary elections is the same as for general elections.

(b) At the same time that the voter identifies himself or herself and the party primary or other election in which he or she intends to vote, the election official shall mark next to the voter's name on the precinct voter registration list the party primary or other election in which the voter chooses to vote.



§ 7-7-309 - Canvass and certification of returns.

The county board of election commissioners shall canvass the returns and examine the ballots when demanded. It may hear testimony, if offered, of fraudulent practices and illegal votes, may cast out illegal votes and fraudulent returns, may find the true and legal vote cast for each candidate, and shall certify the result not sooner than forty-eight (48) hours and not later than ten (10) days after the primary.



§ 7-7-313 - Unopposed races.

If there is a primary election in which only one (1) candidate has filed for the position by a filing deadline and there are no other ballot issues to be submitted for consideration, the county board of election commissioners may reduce the number of polling places or open no polling places on election day so that the election is conducted by absentee ballot and early voting only.






Subchapter 4 - -- Certification of Nominations

§ 7-7-401 - Certification of nominations.

(a) The county board of election commissioners shall certify the nomination of all county, township, and municipal offices to the county committee of the political party, state committee of the political party, and county clerk. It shall further certify the vote of all candidates for United States, state, and district office to the state committee and the Secretary of State.

(b) The Secretary of State shall receive the returns from the county board of election commissioners and canvass and certify the result thereof as provided by law. When ordered by a circuit court as provided by law, the county board or its officers shall annul the certifications made and make certifications in accordance with the judgment of the circuit court.

(c) The nominations of any and all political parties for candidates chosen at a regular or special primary election held by the political party shall be certified by the county board of election commissioners.

(d) (1) Nominees of political parties chosen by a convention of delegates, in those circumstances in which nominations by political party conventions are authorized by law, shall be certified by the chair and secretary of the convention of delegates held by the political party.

(2) All certificates of nomination made by the chair and secretary of conventions or of county boards of election commissioners of primary elections shall be acknowledged before an officer authorized by law to take acknowledgments.

(e) (1) Nomination as a nonpartisan candidate for Justice of the Supreme Court, Judge of the Court of Appeals, circuit judge, or district judge shall be deemed certified upon the candidate's filing for office when a filing fee is paid or upon determination by the appropriate officer that sufficient signatures were obtained when the candidate seeks alternative ballot access.

(2) For any other office, nomination as an independent candidate without political party affiliation for election to any office shall be certified by petition of electors in the manner provided in § 7-7-103.



§ 7-7-402 - Filing certificates of nomination.

(a) (1) All certified lists of nominees as candidates for presidential electors and members of Congress and for state, judicial, and district officers, either by convention, primary election, or electors, shall be filed with the Secretary of State.

(2) All certified lists of nominees for county, township, and municipal offices shall be filed with the county board of election commissioners and the county clerk of the county in which they are to be voted for.

(b) Certified lists of nomination shall be filed within the time provided in § 7-7-203.






Subchapter 5 - -- Counties Using Voting Machines






Chapter 8 - Federal Elections

Subchapter 1 - -- General Provisions

§ 7-8-101 - Primaries -- General law governs.

All primaries, preferential and general, for the selection of nominees for federal offices, including those of the United States Senators and Representatives, shall be held on the same date and in the same manner as the preferential and general primaries for state, district, county, and township offices and shall be governed by the same procedure prescribed by this act.



§ 7-8-102 - Filling Senate vacancies.

(a) When any vacancy occurs in the representation of the State of Arkansas in the United States Senate by death, resignation, or otherwise, the Governor shall have the power and authority to fill the vacancy by temporary appointment until the people fill the vacancy by election at the next-ensuing general election for state and county officers to be held more than sixty (60) days and less than twelve (12) months after the vacancy occurs.

(b) If no general election for state and county officers occurs within twelve (12) months after the vacancy, the Governor shall call a special election to be held in accordance with § 7-11-101 et seq. but in no event more than one hundred twenty (120) days after the vacancy occurs.



§ 7-8-103 - Credentials of Senate appointee.

When the Governor shall make a temporary appointment of a United States Senator by authority of this subchapter, he or she shall deliver to the senator a credential in the following form:

Click here to view form



§ 7-8-104 - Filling vacancies in the House of Representatives.

When any vacancy shall happen in the office of a member of the United States House of Representatives from this state by death, resignation, removal, or otherwise, it shall be the duty of the Governor, by proclamation, to order the sheriffs of the several counties to order an election to be held on a certain day to be named in the proclamation to fill the vacancy. The election shall be conducted in the same manner, and returns thereof made, as prescribed in this title for general elections.






Subchapter 2 - -- Selection of Delegates For National Convention

§ 7-8-201 - Preferential elections required -- Apportionment of delegates.

Each political party in the state desiring to select delegates to attend a quadrennial national nominating convention of the party to select a nominee for the office of President of the United States shall hold a preferential primary election in the state, and the delegates to the national party convention shall be apportioned to the presidential candidates whose names were on the ballot at the preferential primary or to "uncommitted" in the proportion that the votes cast for each candidate or for "uncommitted" bear to the total votes cast at the election, rounded to the closest whole number.



§ 7-8-204 - Rules for selection of delegates and alternates.

Each political party holding a preferential primary election in the state shall adopt appropriate rules for the selection of delegates and alternate delegates to the quadrennial national nominating convention of the party and to otherwise carry out the intent and purposes of this subchapter.






Subchapter 3 - -- Presidential Electors

§ 7-8-301 - Date of election.

(a) There shall be elected by general ticket in the manner and with the effect provided in this subchapter, on the Tuesday next after the first Monday in November preceding the expiration of the term of office of each President of the United States, as many electors of President and Vice President of the United States as this state may be entitled to elect.

(b) If Congress should hereafter fix a different day for the election, then the election for electors shall be held on the day as shall be named by act of Congress.

(c) The election shall be conducted and returns thereof made as provided in § 7-8-302.



§ 7-8-302 - Election and certification of electors -- Ballots -- Contesting conventions -- Vacancy.

Choosing and election of electors of President and Vice President of the United States shall be in the following manner:

(1) (A) In each year in which a President and Vice President of the United States are chosen, each political party or group in the state shall choose by its state convention electors of President and Vice President of the United States. The state convention of the party or group shall also choose electors at large if any are to be appointed for the state.

(B) The state convention of the party or group, by its chair and secretary, shall certify to the Secretary of State the total list of electors together with electors at large so chosen. The certificate shall be filed no later than September 15 in the year of the election. The filing of the certificate with the Secretary of State shall be deemed and taken to be the choosing and selection of the electors of this state, if the party or group is successful at the polls, as provided in this subchapter, in choosing their candidates for President and Vice President of the United States.

(C) The certification by the respective political parties or groups in this state of electors of President and Vice President shall be made to the Secretary of State within two (2) days after the state convention;

(2) (A) Should more than one (1) certificate of choice and selection of electors of the same political party or group be filed by contesting conventions or contesting groups, it shall be the duty of the constitutional officers of this state within ten (10) days after the adjournment of the last of the conventions to meet in the office of the Governor and determine which set of nominees for electors of the party or group was chosen and selected by the authorized convention of the party or group.

(B) The Secretary of State shall notify the state officers of the date, time, and place of the meeting.

(C) (i) At the meeting, a majority of the officers present, after notice to the chair and secretaries or managers of the conventions or groups and after a hearing, shall determine which set of electors was chosen by the authorized convention and shall so announce and publish that fact.

(ii) The decision shall be final, and the set of electors determined by the state officers to be chosen shall be the list or set of electors to be deemed elected if that party is successful at the polls, as herein provided;

(3) Should a vacancy occur in the choice of an elector, the vacancy may be filled by the state executive committee of the party or group, to be certified by the committee to the Secretary of State;

(4) (A) The names of the candidates of the several political parties or groups for electors of President and Vice President shall not be printed on the official ballot to be voted on in the election to be held on the day provided in § 7-8-301. In lieu of the names of the candidates for electors, the name of the candidate for President and the name of the candidate for Vice President with the particular political party designation of each shall be printed on the ballot. Each voter in this state may choose and elect one (1) list or set of electors from the several lists or sets of electors chosen and selected by the respective political parties or groups, by placing an appropriate mark on the ballot.

(B) Placing a cross within the square before the bracket enclosing the names of President and Vice President shall not be deemed and taken as a direct vote for the candidates for President and Vice President, or either of them, but shall only be deemed and taken to be a vote for the entire list or set of electors chosen by the political party or group so certified to the Secretary of State as herein provided. Voting by means of placing a cross in the appropriate place following the names of the candidates for President and Vice President shall not be deemed or taken as a direct vote for the candidates for President and Vice President, or either of them, but instead, as to the presidential vote, as a vote for the entire list or set of electors chosen by that political party or group so certified to the Secretary of State as herein provided;

(5) (A) (i) In order to have the name of a political party's candidates for President and Vice President printed on the ballot, a political party shall hold a presidential preferential primary election.

(ii) A new political party formed under the petition process may nominate by convention if the presidential election is the first general election after certification as a party by the Secretary of State.

(B) A political group desiring to have the names of its candidates for President and Vice President printed on the ballot shall file a petition with the Secretary of State by noon on the first Monday of August of the year of the election. The petition shall contain at the time of filing the names of one thousand (1,000) qualified electors of the state declaring their desire to have printed on the ballot the names of their candidate for President and Vice President. The Secretary of State shall verify the sufficiency of the petition within ten (10) days from the filing of the petition. If the petition is determined to be insufficient, the Secretary of State shall notify in writing the political group through its designated agent and shall set forth his or her reasons for so finding.

(C) Any challenges to the certification of the Secretary of State shall be filed in the Pulaski County Circuit Court.

(D) No later than 12:00 noon on the seventy-fifth day before the election, a political group that qualifies by petition to place its candidate on the ballot shall submit a certificate of choice stating the names of its candidates for President and Vice President, signed under oath by either the chair, vice chair, or secretary of the political group's convention; and

(6) (A) Persons desiring to have their names printed on the ballot as independent candidates for President and Vice President shall file a petition with the Secretary of State by noon on the first Monday of August of the year of the election. The petition shall contain at the time of filing the names of one thousand (1,000) qualified electors of the state declaring their desire to have printed on the ballot the names of the persons desiring their names to be printed on the ballot as independent candidates for President and Vice President. The Secretary of State shall verify the sufficiency of the petition within ten (10) days from the filing of the petition. If the petition is determined to be insufficient, the Secretary of State shall notify in writing the persons desiring to have their names printed on the ballot as independent candidates for President and Vice President at the address or telephone number submitted with the petition and shall set forth his or her reasons for so finding.

(B) Any challenges to the certification of the Secretary of State shall be filed in the Pulaski County Circuit Court.

(C) By September 15 in the year of the election, independent candidates who qualify by petition to be on the ballot shall certify to the Secretary of State the total list of electors together with electors at large. The filing of the certificate with the Secretary of State shall be deemed and taken to be the choice and selection of the electors of this state, if the independent candidate is successful at the polls, as provided in this subchapter.



§ 7-8-303 - Right of nominee to be candidate for other office.

The appearance on the general election ballot of the name of a party nominee for the office of President or Vice President of the United States in lieu of the names of the candidates for electors for the offices shall not limit or restrict the party nominee so named from being a candidate in his or her own right for any office to be filled at the general election.



§ 7-8-304 - Delivery and canvass of returns -- Tie vote.

(a) The county clerks of the several counties shall make, within eight (8) days next after holding the election as provided in § 7-8-302, three (3) copies of the abstract of the votes cast for electors by each political party or group as indicated by the voter as provided in § 7-8-302 by a cross in the square to the right of the bracket as specified in § 7-8-302 and transmit by mail one (1) of the copies to the Governor, transmit another to the office of the Secretary of State, and retain the third in his or her office to be sent for by the Governor in case both the others should be mislaid.

(b) Within twenty (20) days after the holding of the election, and sooner if all the returns are received by either the Governor or by the Secretary of State, the constitutional officers of this state, or any two (2) of them, shall proceed, in the presence of the Governor, to open and canvass the election returns and to declare which set of candidates for President and Vice President received the highest number of votes so cast, and the candidates' party's electors shall be taken and deemed to be elected as electors of President and Vice President.

(c) Should two (2) or more sets of candidates for President and Vice President be returned with an equal and the highest vote, the Secretary of State shall cause a notice to be published, which notice shall name some day and place not less than five (5) days from the time of the publication of the notice upon which the constitutional officers of this state will decide by lot which of the sets of candidates for President and Vice President so equal and highest shall be declared to be highest. Upon the day and at the place so appointed in the notice, the constitutional officers shall so decide by lot and declare which is deemed highest of the sets of candidates for President and Vice President so equal and highest, thereby determining only that the electors chosen as provided in this subchapter by the candidates' party or group are thereby elected by general ticket to be the electors.



§ 7-8-305 - Publication of results -- Certification of election.

Within five (5) days after the votes shall have been canvassed and the results declared or the result declared by lot as provided in § 7-8-304, the Governor shall:

(1) Cause the result of the election to be published;

(2) Proclaim the persons composing the list so elected to be the electors of President and Vice President by mailing the electors a triplicate certificate of their appointment under the seal of the state; and

(3) Transmit under the Seal of the State of Arkansas to the Secretary of State of the United States the certificate of the election of the electors as required by the laws of Congress.



§ 7-8-306 - Voting by electors -- Expenses.

(a) The electors, elected as provided in this subchapter, shall meet at the office of the Secretary of State, in a room to be designated by him or her in the State Capitol Building, at the time appointed by the laws of the United States at the hour of 10:00 a.m. of that day, and give their votes for President and for Vice President of the United States, in the manner herein provided, and perform such duties as are or may be required by law.

(b) Each elector shall receive for every twenty (20) miles of necessary travel in going to the seat of government to give his or her vote and returning to his or her residence, to be computed by the most usual route, the sum of three dollars ($3.00), to be paid on the warrant of the Auditor of State, out of any money in the State Treasury not otherwise appropriated. Any person appointed by the electors assembled to fill a vacancy shall also receive the compensation provided for electors appointed.



§ 7-8-307 - Vacancy -- Appointment -- Exception.

In case any person duly elected an elector of President and Vice President of the United States shall fail to attend at the Capitol on the day on which his or her vote is required to be given, it shall be the duty of the electors of President and Vice President attending at the time and place to appoint persons to fill the vacancies. Should the person or persons chosen pursuant to this subchapter arrive at the place aforesaid before the votes for President and Vice President are actually given, the person or persons appointed to fill the vacancy shall not act as an elector of President and Vice President.






Subchapter 4 - -- Special Residency and Age Requirements






Chapter 9 - Initiatives, Referenda, and Constitutional Amendments

Subchapter 1 - -- Petition and Election Procedure

§ 7-9-101 - Definitions.

As used in this subchapter:

(1) "Act" means any act having general application throughout the state, whether originating in the General Assembly or proposed by the people, and referred acts;

(2) "Amendment" means any proposed amendment to the Arkansas Constitution, whether proposed by the General Assembly or by the people;

(3) "Canvasser" means a person who circulates an initiative or referendum petition or a part or parts of an initiative or referendum petition to obtain the signatures of petitioners thereto;

(4) "Election" means a regular general election at which state and county officers are elected for regular terms;

(5) "Legal voter" means a person who is registered at the time of signing the petition pursuant to Arkansas Constitution, Amendment 51;

(6) "Measure" means either an amendment or an act;

(7) "Petitioner" means a person who signs an initiative or referendum petition ordering a vote upon an amendment or an act having general application throughout the state; and

(8) "Sponsor" means a person or group of persons filing an initiative or referendum petition with the Secretary of State.



§ 7-9-102 - Duties of election officers -- Penalty for failure to perform.

(a) (1) The duties imposed by this act upon members of the State Board of Election Commissioners and county boards of election commissioners, election officials, and all other officers expressly named in this act are declared to be mandatory.

(2) These duties shall be performed in good faith within the time and in the manner provided.

(b) (1) If any member of any board, any election official, or any other officer so charged with the duty shall knowingly and willfully fail or refuse to perform his or her duty or shall knowingly and willfully commit a fraud in evading the performance of his or her duty, then he or she shall be guilty of a violation.

(2) Upon conviction, he or she shall be fined any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and also shall be removed from office.



§ 7-9-103 - Signing of petition -- Penalty for falsification.

(a) (1) Any person who is a qualified elector of the State of Arkansas may sign an initiative or referendum petition in his or her own proper handwriting, and not otherwise, to order an initiative or referendum vote upon a proposed measure or referred act.

(2) Any person who is an elector of any municipality of this state may sign any petition for the referendum of any ordinance passed by the council of the municipality.

(b) A person shall be deemed guilty of a Class A misdemeanor if the person:

(1) Signs any name other than his or her own to any petition;

(2) Knowingly signs his or her name more than once to any petition;

(3) Knowingly signs a petition when he or she is not legally entitled to sign it;

(4) Knowingly and falsely misrepresents the purpose and effect of the petition or the measure affected for the purpose of causing anyone to sign a petition;

(5) Acting in the capacity of canvasser, knowingly makes a false statement on a petition verification form; or

(6) Acting in the capacity of a notary, knowingly fails to witness a canvasser's affidavit either by witnessing the signing of the instrument and personally knowing the signer or by being presented with proof of identity of the signer.



§ 7-9-104 - Form of initiative petition -- Sufficiency of signatures.

(a) The petition for any ordinance, law, or amendment to the Arkansas Constitution proposed by initiative shall be on substantially the following form:

"INITIATIVE PETITION

(b) The information provided by the person on the petition may be used as evidence of the validity or invalidity of the signature. However, if a signature of a registered voter on the petition is sufficient to verify the voter's name, then it shall not be adjudged invalid for failure to sign the name or write the residence and city or town of residence exactly as it appears on voter registration records, for failure to print the name in the space provided, for failure to provide the correct date of birth, nor for failure to provide the correct date of signing the petition, all the information being an aid to verification rather than a mandatory requirement to perfect the validity of the signature.

(c) No additional sheets of voter signatures shall be attached to any petition unless the sheets contain the full language of the petition.



§ 7-9-105 - Form of referendum petition -- Sufficiency of signatures.

(a) The petition and order of referendum shall be on substantially the following form:

"PETITION FOR REFERENDUM

(b) The information provided by the person on the petition may be used as evidence of the validity or invalidity of the signature. However, if a signature of a registered voter on the petition is sufficient to verify the voter's name, then it shall not be adjudged invalid for failure to sign the name or write the residence and city or town of residence exactly as it appears on voter registration records, for failure to print the name in the space provided, for failure to provide the correct date of birth, nor for failure to provide the correct date of signing the petition, all of that information being an aid to verification rather than a mandatory requirement to perfect the validity of the signature.

(c) No additional sheets of voter signatures shall be attached to any petition unless the sheets contain the full language of the petition.



§ 7-9-106 - Required attachments to petitions.

(a) To every petition for the initiative shall be attached a full and correct copy of the title and the measure proposed.

(b) To every petition for the referendum shall be attached a full and correct copy of the measure on which the referendum is ordered.



§ 7-9-107 - Approval of ballot titles and popular names of petitions prior to circulation -- Publication.

(a) Before any initiative or referendum petition ordering a vote upon any amendment or act shall be circulated for obtaining signatures of petitioners, the sponsors shall submit the original draft to the Attorney General, with a proposed legislative or ballot title and popular name.

(b) Within ten (10) days, the Attorney General shall approve and certify or shall substitute and certify a more suitable and correct ballot title and popular name for each amendment or act. The ballot title so submitted or supplied by the Attorney General shall briefly and concisely state the purpose of the proposed measure.

(c) If, as a result of his or her review of the ballot title and popular name of a proposed initiated act or a proposed amendment to the Arkansas Constitution, the Attorney General determines that the ballot title, or the nature of the issue, is presented in such manner that the ballot title would be misleading or designed in such manner that a vote "FOR" the issue would be a vote against the matter or viewpoint that the voter believes himself or herself casting a vote for, or, conversely, that a vote "AGAINST" an issue would be a vote for a viewpoint that the voter is against, the Attorney General may reject the entire ballot title, popular name, and petition and state his or her reasons therefor and instruct the petitioners to redesign the proposed measure and the ballot title and popular name in a manner that would not be misleading.

(d) If the Attorney General refuses to act or if the sponsors feel aggrieved at his or her acts in such premises, they may, by petition, apply to the Supreme Court for proper relief.

(e) (1) (A) If a sponsor of any proposed statewide initiative elects to submit its popular name and ballot title to the Attorney General for certification prior to September 30 of the year preceding the year in which the initiative would be voted on, then, within ten (10) days of certification by the Attorney General, who shall deliver such certification to the Secretary of State on the day of certification, the Secretary of State shall approve and certify the sufficiency of such popular name and ballot title as certified by the Attorney General and shall cause to be published in a newspaper with statewide circulation the entire proposal with its certified popular name and ballot title and a notice informing the public of such certification and the procedure identified in this section to govern any party who may contest such certification before the Supreme Court.

(B) The procedure shall be as follows:

(i) Any legal action against such certification shall be filed with the Supreme Court within forty-five (45) days of the Secretary of State's publication;

(ii) No such action filed later than forty-five (45) days following publication shall be heard by the Supreme Court; and

(iii) An action timely filed shall be advanced by the Supreme Court as a matter of public interest over all other civil cases except contested election cases and shall be heard and decided expeditiously.

(2) Nothing in this section shall be taken to require any sponsor of a statewide initiative to submit its popular name and ballot title to the Attorney General prior to September 30 of the year preceding the year in which the proposal would be voted on. If the Secretary of State refuses to act as required in this section or if the sponsors feel aggrieved at his or her acts in such premises, they may, by petition, apply to the Supreme Court for proper relief.

(3) Whenever the sponsor of any initiative or referendum petition has obtained final approval of its ballot title and popular name, the sponsor shall file such petition with the Secretary of State prior to obtaining signatures on the petition.

(f) The cost of the initial publication in a newspaper of the text of a statewide initiative and related information as required in subsection (e) of this section shall be paid by the sponsor of the statewide initiative.



§ 7-9-108 - Procedure for circulation of petition.

(a) Each initiative or referendum petition ordering a vote upon a measure having general application throughout the state shall be prepared and circulated in fifteen (15) or more parts or counterparts, and each shall be an exact copy or counterpart of all other such parts upon which signatures of petitioners are to be solicited. When a sufficient number of parts are signed by a requisite number of qualified electors and are filed and duly certified by the Secretary of State, they shall be treated and considered as one (1) petition.

(b) Each part of any petition shall have attached thereto the affidavit of the person who circulated the petition to the effect that all signatures appearing thereon were made in the presence of the affiant and that to the best of the affiant's knowledge and belief each signature is genuine and that the person so signing is a legal voter.

(c) Preceding every petition, there shall be set out in boldface type, over the signature of the Attorney General, any instructions to canvassers and signers as may appear proper and beneficial informing them of the privileges granted by the Constitution and of the penalties imposed for violations of this act. The instructions on penalties shall be in larger type than the other instructions.

(d) No part of any initiative or referendum petition shall contain signatures of petitioners from more than one (1) county.



§ 7-9-109 - Form of verification -- Penalty for false statement.

(a) Each petition containing the signatures shall be verified in substantially the following form, by the person who circulated the sheet of the petition by his or her affidavit thereon as a part thereof:

Click here to view form

(b) Forms herein given are not mandatory, and if substantially followed in any petition it shall be sufficient, disregarding clerical and merely technical errors.

(c) (1) Petitions shall not be disqualified due to clerical or technical errors made by a clerk, notary, judge, or justice of the peace when verifying the canvasser's signature.

(2) Petitions shall not be disqualified for failure of a clerk, notary, judge, or justice of the peace to sign exactly as his or her name appears on his or her seal if the signature of a clerk, notary, judge, or justice of the peace is sufficient to verify his or her name.

(d) A canvasser who knowingly makes a false statement on a petition verification form required by this section shall be deemed guilty of a Class D felony.



§ 7-9-110 - Designation of number and popular name.

(a) The Attorney General shall fix and declare the popular name by which each amendment to the Arkansas Constitution and each initiated and referred measure shall be designated.

(b) In all legal notices and publications, proceedings, and publicity affecting any such amendment or measure, the amendment or measure shall be designated by both the number and popular name fixed as provided in subsection (a) of this section.



§ 7-9-111 - Determination of sufficiency of petition -- Corrections.

(a) (1) The Secretary of State shall ascertain and declare the sufficiency or insufficiency of each initiative and referendum petition within thirty (30) days after it is filed.

(2) The Secretary of State may contract with the various county clerks for their assistance in verifying the signatures on petitions. The county clerk shall return the petitions to the Secretary of State within ten (10) days.

(b) In considering the sufficiency of initiative and referendum petitions, if it is made to appear beyond a reasonable doubt that twenty percent (20%) or more of the signatures on any one (1) part thereof are fictitious, forged, or otherwise clouded or that the challenged petitioners were ineligible to sign the petition, which fact was known or could have been ascertained by the exercise of reasonable diligence on the part of the canvasser, then the Secretary of State shall require the sponsors to assume the burden of proving that all other signatures appearing on the part are genuine and that the signers are qualified electors and are in all other respects entitled to sign the petition. If the sponsors refuse or fail to assume and meet the burden, then the Secretary of State shall reject the part and shall not count as petitioners any of the names appearing thereon.

(c) If the petition is found to be sufficient, the Secretary of State shall certify and record the finding and do and perform such other duties relating thereto as are required by law.

(d) (1) If the petition is found to be insufficient, the Secretary of State shall forthwith notify the sponsors in writing, through their designated agent, and shall set forth his or her reasons for so finding. When the notice is delivered, the sponsors shall have thirty (30) days in which to do any or all of the following:

(A) Solicit and obtain additional signatures;

(B) Submit proof to show that the rejected signatures or some of them are good and should be counted; or

(C) Make the petition more definite and certain.

(2) Any amendments and corrections shall not materially change the purpose and effect of the petition. No change shall be made in the measure, except to correct apparent typographical errors or omissions.

(e) (1) To assist the Secretary of State in ascertaining the sufficiency or insufficiency of each initiative and referendum petition, all county clerks shall furnish at cost to the Secretary of State a single alphabetical list of all registered voters in their respective counties. The list shall be provided at least four (4) months before the election, and an updated list shall be provided at cost by September 1 in the year of the election. The list shall include the date of birth of each registered voter.

(2) The State Board of Election Commissioners, upon the request of the county clerk, may grant a waiver from this provision if the state board determines that the county clerk is unable to provide the list within the time required.

(f) A person filing initiative or referendum petitions with the Secretary of State shall bundle the petitions by county and shall file an affidavit stating the number of petitions and the total number of signatures being filed.

(g) All county initiative and referendum elections shall be held in accordance with the provisions of § 14-14-917.

(h) Municipal referendum petition measures shall be submitted to the electors at a regular general election unless the petition expressly calls for a special election. If the date set by the petition does not allow sufficient time to comply with election procedures, then the city or town council shall fix the date for any special election on the referendum measure. The date of any special election shall be set in accordance with § 7-11-201 et seq. but in no event more than one hundred twenty (120) calendar days after the date of certification of sufficiency by the municipal clerk.



§ 7-9-112 - Failure to act on petition -- Mandamus -- Injunction.

(a) If the Secretary of State shall fail or refuse to examine and file any initiative or referendum petition within the time prescribed in § 7-9-111, any twenty-five (25) qualified electors who feel aggrieved thereby may, within fifteen (15) days thereafter, apply to the Supreme Court for a writ of mandamus to compel the officer to certify the sufficiency of the petition.

(b) If the Supreme Court shall decide that the petition is legally sufficient, it shall order the Secretary of State to file and certify the sufficiency thereof as of the date upon which it was first offered for filing, and a certified copy of the judgment shall be attached to the petition.

(c) On a proper showing that any petition is not sufficient, the Supreme Court may enjoin the Secretary of State from certifying its sufficiency and may also enjoin the various election boards from allowing the ballot title thereof to be printed on the ballots and certifying votes cast on the proposal.



§ 7-9-113 - Publication of notice.

(a) The Secretary of State shall be charged with the duty of letting contracts for publishing notices as authorized in this section.

(b) (1) Before the election at which any proposed or referred measure is to be voted upon by the people, notice shall be published in two (2) weekly issues of some newspaper in each county as is provided by law.

(2) (A) Publication of the notice for amendments proposed by the General Assembly shall commence six (6) months before the election.

(B) Publication of the notice for all other measures shall commence eight (8) weeks before the election.

(c) At least one (1) notice shall contain the number, the popular name, the ballot title, and a complete text of the measure to be submitted and shall be published in a camera-ready format in a type no smaller than ten-point type.

(d) It shall be the duty of the Secretary of State, in connection with a copy of the proposed amendment, to give notice in the same newspapers that each elector on depositing his or her ballot at the election shall vote for or against the amendment.



§ 7-9-114 - Abstract of proposed measure.

(a) The Attorney General shall prepare a concise abstract of the contents of each statewide initiative and referendum measure proposed under Arkansas Constitution, Amendment 7, and he or she shall transmit it to the Secretary of State not less than twenty (20) days before the election.

(b) Not fewer than eighteen (18) days before the election, the Secretary of State shall transmit a certified copy of the abstract to the county boards of election commissioners, who shall cause copies to be printed and posted conspicuously at all polling places in the county for the information of the voters.

(c) The cost of printing copies of the abstracts shall be borne by the counties as a regular expense of the election.



§ 7-9-115 - Furnishing ballot title and popular name to election commissioners.

Not less than eighteen (18) days before the election, the Secretary of State shall furnish the State Board of Election Commissioners and county boards of election commissioners a certified copy of the ballot title and popular name for each proposed measure and each referred act to be voted upon at the ensuing election.



§ 7-9-116 - Captions and designations of numbered issues.

(a) The Secretary of State shall fix and declare the number of the issue by which state measures shall be designated on the ballot.

(b) Each state measure shall be identified with the issue number designated by the Secretary of State.

(c) Measures proposed by initiative petition shall be captioned, "CONSTITUTIONAL AMENDMENT (OR ACT) PROPOSED BY PETITION OF THE PEOPLE".

(d) Measures referred to a vote by petition shall be captioned, "MEASURE REFERRED BY ORDER OF THE PEOPLE".

(e) Measures referred to a vote by the General Assembly shall be captioned, "CONSTITUTIONAL AMENDMENT (OR OTHER MEASURE) REFERRED TO THE PEOPLE BY THE GENERAL ASSEMBLY".



§ 7-9-117 - Ballot form.

(a) It shall be the duty of the county board of election commissioners in each county to cause each title and popular name to be printed upon the official ballot to be used in the election at which the measure is to be voted upon, in the manner certified by the Secretary of State.

(b) The title and popular name shall be stated plainly, followed by these words:

Click here to view form

(c) (1) In arranging the ballot titles on the ballot, the county board shall place each measure separate and apart from others.

(2) Each statewide measure shall be designated on the ballot as an issue, and the issues shall be numbered consecutively beginning with "Issue 1" and in the following order:

(A) Constitutional amendments proposed by the General Assembly, if any;

(B) Initiated constitutional amendments, if any;

(C) Statewide initiated acts, if any;

(D) Referred acts of the General Assembly, if any;

(E) Questions referred by the General Assembly, if any; and

(F) Other measures that may be referred, if any.

(3) The ballot titles of measures submitted by municipalities, counties, and other political subdivisions that may submit ballot measures to the people shall be:

(A) Placed separate and apart on the ballot from the ballot titles of statewide measures and from other ballot titles of measures submitted by municipalities, counties, and other political subdivisions; and

(B) Numbered consecutively for each political subdivision in the following order:

(i) Initiated local measures, if any;

(ii) Referred local measures, if any; and

(iii) Other measures that may be referred, if any.



§ 7-9-118 - Failure to place proposal on ballot -- Manner of voting.

If any election board shall fail or refuse to submit any proposal after its sufficiency has been duly certified, the qualified electors of the county may vote for or against the measure by writing or stamping on their ballot the proposed ballot title, followed by the word "FOR" or "AGAINST". All votes so cast, if otherwise legal, shall be canvassed, counted, and certified.



§ 7-9-119 - Counting, canvass, and return of votes -- Proclamation of result -- Effective date.

(a) The vote on each measure shall be counted, tabulated, and returned by the proper precinct election officials to the county board of election commissioners in each county at the time and in the manner the vote for candidates for state and county officers is tabulated, canvassed, and returned.

(b) An abstract of all votes cast on any measure shall be certified by the county board and delivered or postmarked to the Secretary of State no earlier than forty-eight (48) hours and no later than fifteen (15) calendar days after the election is held.

(c) It shall be the duty of the Secretary of State to canvass the returns on each measure not later than ten (10) days thereafter and to certify the result to the Governor and to the State Board of Election Commissioners.

(d) (1) (A) The Governor shall thereupon issue a proclamation showing the total number of votes cast and the number cast for and the number cast against each measure and shall declare the measure adopted or rejected, as the facts appear.

(B) If the Governor declares any measure adopted, it shall be in full force and effect thirty (30) days after the election unless otherwise provided in the measure.

(2) However, amendments to the Arkansas Constitution shall also be declared adopted or rejected by the Speaker of the House of Representatives, as is provided by the Arkansas Constitution.



§ 7-9-120 - Printing of approved measures with general laws -- Certification of city ordinances.

(a) The Secretary of State shall cause every measure approved by the people to be printed with the general laws enacted by the next ensuing session of the General Assembly with the date of the Governor's proclamation declaring the same to have been approved by the people.

(b) However, city ordinances approved by the people shall only be certified by the Secretary of State to the city clerk or recorder of the municipality for which the ordinance has been approved, who shall immediately record the same as he or she is required by law to record other ordinances of the municipality.



§ 7-9-121 - Contest of returns and certification.

(a) The right to contest the returns and certification of the votes cast upon any measure is expressly conferred upon any twenty-five (25) qualified electors of the state.

(b) Any contest may be brought in the Pulaski County Circuit Court and shall be conducted under any rules and regulations as may be made and promulgated by the Supreme Court. However, the complaint shall be filed within sixty (60) days after the certification of the vote thereon, and the contestants shall not be required to make bond for the costs.



§ 7-9-122 - Adoption of conflicting measures.

If two (2) or more conflicting measures shall be approved by a majority of the votes severally cast for and against the measures at the same election, the measure receiving the greatest number of affirmative votes shall become law.



§ 7-9-123 - Preservation of records.

All petitions, notices, certificates, or other documentary evidence of procedural steps taken in submitting any measure shall be filed and preserved. Petitions with signatures shall be retained for two (2) years and thereafter destroyed. The measure and the certificates relating thereto shall be recorded in a permanent record and duly attested by the Secretary of State.



§ 7-9-124 - Voter registration signature imaging system -- Creation of fund.

(a) There is hereby established in the office of the Secretary of State a voter registration signature imaging system, and the Secretary of State is authorized to acquire and maintain the necessary equipment and facilities to accommodate the system.

(b) The Department of Information Systems shall cooperate with and assist the Secretary of State in determining the computer equipment and software needed in the office of the Secretary of State for the voter registration signature imaging system.

(c) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Voter Registration Signature Imaging System Fund".



§ 7-9-125 - Definitions -- Prohibition of profit -- Penalties -- Freedom of information.

(a) For purposes of this section:

(1) "Act" means an enactment having general application throughout the state or an ordinance applicable to a municipality or county and enacted by legislative authority or by the people;

(2) "Amendment" means any proposed amendment to the Arkansas Constitution, whether proposed under the provisions of Amendment 7 or Article 19, § 22;

(3) "Election" means a general election at which state and county officers are elected for regular terms;

(4) "Initiative petition" means a form of petition which conforms to the requirements of § 7-9-104;

(5) "Measure" means either an amendment or an act;

(6) "Property" means both real and personal property and includes, but is not limited to, both tangible and intangible property;

(7) "Referendum petition" means a form of petition which conforms to the requirements of § 7-9-105; and

(8) "Sponsor" means a person or persons who arrange for the circulation of initiative, referendum, or constitutional amendment petitions or who file an initiative, referendum, or constitutional amendment with the Secretary of State or other authorized recipient of the petitions.

(b) (1) No person who is a sponsor of an initiative petition, referendum petition, or constitutional amendment which proposes the sale of property owned by a municipality or county shall receive anything of value as a result of the passage of the act sponsored by the person.

(2) A sponsor of an initiative petition, referendum petition, or constitutional amendment which proposes the sale of property owned by a municipality or county shall file, within sixty (60) calendar days of the election at which the initiative, referendum, or constitutional amendment has been voted upon, with the Secretary of State an accounting of all expenditures by the sponsor in connection with the petition or amendment.

(3) No person shall directly or indirectly benefit from sponsorship of a petition or amendment which proposes the sale of property owned by a municipality or county by contracting sponsorship activities to any business enterprise in which the sponsor has a substantial interest.

(4) Nothing in this act shall prohibit the circulation of petitions or compensation to persons who circulate the petitions.

(c) (1) (A) If a sponsor violates any provision of subsection (b) of this section, the sponsor shall be fined an amount equal to twice the amount of the person's personal gain.

(B) The fine shall be paid to the state, municipality, or county in which the petition or amendment was voted upon.

(2) This section shall be enforced by the:

(A) City attorney of the municipality;

(B) Prosecuting attorney of the county; or

(C) Attorney General of this state.

(d) The expense reports filed by the sponsor of the petition shall be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.






Subchapter 2 - -- Legislative Proposal of Constitutional Amendments

§ 7-9-201 - Proposal and vote.

Amendments to the Arkansas Constitution shall be proposed in either branch of the General Assembly in the form of a joint resolution, which shall be read in full on three (3) several days in each house unless the rules be suspended by two-thirds (2/3) of each house, when it may be read a second or third time on the same day. On the final passage of the proposed amendment through each house, the vote shall be taken by yeas and nays, and the names of the persons voting for and against it be entered on the journal. No amendment shall be proposed unless it is agreed to by a majority of all the members elected to each house.



§ 7-9-202 - Enrollment and filing.

When any joint resolution proposing an amendment to the Arkansas Constitution shall have passed each house as prescribed in § 7-9-201, it shall be enrolled and signed by the President of the Senate and the Speaker of the House of Representatives and filed in the office of the Secretary of State.



§ 7-9-203 - Entry on journals.

The proposed amendment shall be entered on the journals of each house, with the yeas and nays.



§ 7-9-204 - Ballot title.

The title of the joint resolution proposing an amendment to the Arkansas Constitution shall be the ballot title of the proposed constitutional amendment.






Subchapter 3 - -- Constitutional Conventions

§ 7-9-301 - Calling constitutional convention -- Majority vote.

(a) When a majority of the qualified electors of this state voting on the issue at a general election shall vote for the holding of a constitutional convention, the convention shall be held. The delegates thereto shall be selected and qualified as provided in this subchapter.

(b) Whenever a majority of the electors voting on the question vote against the holding of a constitutional convention, no convention shall be held. Delegates to the proposed convention elected at the election shall have and exercise no power or authority and shall perform no functions by virtue of their election as delegates.



§ 7-9-302 - Delegate qualifications -- Election date.

(a) At the same general election at which a vote on the calling of a constitutional convention shall be taken, delegates to the convention shall be elected.

(b) Candidates for the office of delegate to the constitutional convention shall possess the qualifications required by law for a member of the House of Representatives of the General Assembly, and they shall be qualified electors of the district from which elected.

(c) The election of delegates to the convention shall be on a nonpartisan basis, and no candidate shall designate political party affiliation at the time he or she files for election.



§ 7-9-303 - Apportionment of delegates -- Vacancies.

(a) The basis for representation in any constitutional convention called as a result of an affirmative vote on the calling of a constitutional convention shall be as follows: One hundred (100) members shall be elected from the same districts and on the same basis as members of the House of Representatives of the General Assembly.

(b) Vacancies in positions of delegates shall be filled by appointment by the convention from the same district in which the vacancy occurred.



§ 7-9-304 - Nominating petitions.

(a) (1) Every person desiring to be elected as a delegate from a particular House of Representatives district shall file a nominating petition with the Secretary of State containing at least fifty (50) signatures thereon of persons who are qualified electors within the district.

(2) In addition, he or she shall pay a filing fee of twenty-five dollars ($25.00).

(3) When petitions are filed on behalf of a candidate, they shall contain a statement signed by the candidate and filed along with the petition indicating the candidate's willingness to accept the nomination and to serve as a delegate.

(b) Persons who circulate nominating petitions shall execute an affidavit concerning the genuineness of the signatures in like manner as now required for the circulators of petitions for initiative acts and constitutional amendments.

(c) The petitions shall be filed with the Secretary of State not less than eighty-one (81) days before the next general election, and the Secretary of State shall certify the names of all candidates and the position that each is seeking to the county board of election commissioners of the counties in the respective House of Representatives districts not later than seventy-five (75) days prior to the date of the election. A candidate must designate the position he or she is seeking at the time he or she files his or her nominating petition with the Secretary of State, and after having designated a position, the candidate is prohibited from changing to a different position.



§ 7-9-305 - Election and certification of delegates.

(a) The county board of election commissioners shall include on the general election ballots the names of all candidates for delegate to the constitutional convention as certified by the Secretary of State.

(b) (1) The candidate receiving a majority of the votes for a particular position in the general election shall be declared elected as a delegate to the convention.

(2) In the event that more than two (2) candidates are seeking a particular delegate position and that no candidate receives a majority of the votes cast for all candidates for the position, the names of the two (2) candidates receiving the highest number of votes for the position shall be certified to a special runoff election that shall be held by the respective county board of election commissioners of the district three (3) weeks from the day on which the general election is held. The special runoff election shall be conducted in the same manner as is now provided by law, and the election results shall be canvassed and certified in the manner provided by law.

(3) A tie vote for a delegate position in the special runoff election shall be determined by drawing lots in the presence of the circuit court of the county within ten (10) days from the date of the election.

(c) The results of the election of delegates at the general election or at a special runoff election held for delegate positions shall be certified to the Secretary of State along with the other election results as is now provided by law.



§ 7-9-306 - Organizational meeting -- Plenary meeting.

(a) Whenever a majority of the electors vote affirmatively to call a constitutional convention, it shall be the duty of the delegates elected as prescribed in § 7-9-305 to assemble at the State Capitol Building at 10:00 a.m. on the first Tuesday after the first Monday in January next after their election for an organizational meeting of no longer than two (2) days' duration.

(b) This meeting shall be for the purpose of electing permanent convention officers, adopting rules of procedure, and providing for such interim committees and staff members as may be necessary to prepare for the plenary meeting of the convention which shall convene at the State Capitol Building in the House Chamber on the first Monday of the following April.

(c) The Secretary of State shall preside at the organizational meeting until the permanent convention chair is selected, and he or she may vote in case of a tie vote in the selection of a permanent chair.

(d) At the meeting each member shall take an oath to support the Constitution of the United States and to faithfully discharge the duties of a convention delegate.



§ 7-9-307 - Meeting procedures.

(a) A majority of the delegates shall constitute a quorum, and a majority of the total number of delegates shall be required for approval of any section to be included in a proposed constitution or part thereof or in a proposed constitutional amendment.

(b) The constitutional convention shall elect its own officers and shall be sole judges of the qualifications and election of its own membership.

(c) All meetings of the convention shall be open to the public.



§ 7-9-308 - Duration of constitutional convention -- Certification of draft constitution -- Report.

(a) The constitutional convention shall remain in session as long as is required to transact its business and to meet its responsibilities, but not past the following July 1. If the convention determines that additional time is needed, it may vote to recess until the following August 1 and resume its sessions on that date, but the convention may not extend its sessions past the following September 1, and it must adjourn itself sine die no later than September 1.

(b) Thereafter and not later than September 15 next, the finished draft of the proposed constitution shall be certified by the president and the secretary of the convention to the Secretary of State.

(c) The convention shall also publish a report to the people explaining its proposals.



§ 7-9-309 - Method of publication.

(a) Publication of a proposed new constitution by a constitutional convention called by the people of the state at a general election shall be made by one (1) of the following methods, whichever is less costly to the state:

(1) One (1) time at the rate of two and one-half cents (21/2cent(s)) per word in each legal newspaper in the state by insertion of preprinted copies of the proposed new constitution furnished by the state to each legal newspaper without charge. The copies shall be in tabloid form suitable for insertion in legal newspapers and shall be printed in not less than eight-point type; or

(2) One (1) time without preprint at the rate of five cents (5cent(s)) per word in every legal newspaper in the state.

(b) Publication of the proposed constitution shall take place not less than sixty (60) days prior to the election at which it shall be voted upon by the people of the state.



§ 7-9-310 - Submission of proposed constitution to electors.

(a) The constitutional convention may submit a new constitution as one (1) proposal to be voted on by the people, and it may submit proposed parts or alternative parts of a new constitution for separate votes. The proposals of the convention shall be submitted to the electors of this state for adoption or rejection at the general election held next following adjournment sine die of the convention.

(b) The Governor shall issue a proclamation no later than the October 1 preceding the general election. Within ten (10) days after the proclamation by the Governor, the several sheriffs throughout the state shall issue their proclamations notifying the electors of the county that a new constitution will be voted upon at the general election. The returns of the issue at the general election shall be made, canvassed, and the results thereof declared in the same manner as is provided by law for initiative and referendum measures.

(c) (1) If a majority of the electors of the state voting thereon at the general election shall vote for the proposed constitution, it shall become effective on the date and in the manner provided in the proposed constitution, or if no effective date shall be provided in the proposed constitution, it shall become effective as now provided by law with reference to initiated acts and amendments.

(2) If a majority of the electors of the state voting thereon at the general election shall vote against the proposed constitution, it shall be deemed rejected by the electors, and the existing Arkansas Constitution shall continue to be the Arkansas Constitution until changed as provided by law. In the event that proposed parts or alternative parts of the new constitution are submitted for separate vote and that the people shall reject the new constitution, then all proposed parts or alternative parts for a new constitution voted upon separately shall be deemed rejected, even though the parts received a majority of the votes cast thereon. In no event shall the proposed parts or alternative parts of a new constitution voted upon separately be deemed to amend or change the existing Arkansas Constitution or any of its amendments if the people reject the proposed new constitution. It is the intent hereof that proposed parts or alternative parts of the new constitution upon which votes are cast separate and apart from the new constitution shall be of no force and effect in the event the people reject the proposed new constitution.



§ 7-9-311 - Proposal of amendments to present constitution.

The constitutional convention, if it shall not propose a new constitution, may propose one (1) or more amendments to the present constitution to be submitted to the voters at the next general election.



§ 7-9-312 - Expenses.

(a) The appropriation to defray the expenses of any constitutional convention which may be called after a vote of the people shall be made by the next regular session of the General Assembly convening after an affirmative vote on the calling of a constitutional convention.

(b) The proposed budget for the expenses of the convention shall be prepared by the Governor and promptly submitted to the General Assembly for action thereon.

(c) Delegates to the convention shall be paid at the rate of twenty-five dollars ($25.00) per diem for each day of attendance at meetings of the convention or its committees, plus their necessary travel expenses.






Subchapter 4 - -- Disclosure for Matters Referred to Voters

§ 7-9-401 - Title.

This subchapter shall be known as the "Disclosure Act for Public Initiatives, Referenda, and Measures Referred to Voters".



§ 7-9-402 - Definitions.

As used in this subchapter:

(1) "Ballot question" means a question in the form of a statewide, county, municipal, or school district initiative or referendum which is submitted or intended to be submitted to a popular vote at an election, whether or not it qualifies for the ballot;

(2) (A) "Ballot question committee" means any person, located within or outside Arkansas, that receives contributions for the purpose of expressly advocating the qualification, disqualification, passage, or defeat of any ballot question, or any person, other than a public servant, a governmental body expending public funds, or an individual, located within or outside Arkansas, that makes expenditures for the purpose of expressly advocating the qualification, disqualification, passage, or defeat of any ballot question.

(B) A person other than an individual or an approved political action committee as defined in § 7-6-201, located within or outside Arkansas, also qualifies as a ballot question committee if two percent (2%) or more of its annual revenues, operating expenses, or funds are used to make a contribution or contributions to another ballot question committee and if the contribution or contributions exceed ten thousand dollars ($10,000) in value;

(3) (A) "Contribution" means, whether direct or indirect, advances, deposits, transfers of funds, contracts, or obligations, whether or not legally enforceable, payments, gifts, subscriptions, assessments, payment for services, dues, advancements, forbearance, loans, pledges, or promises of money or anything of value, whether or not legally enforceable, to a person for the purpose of expressly advocating the qualification, disqualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question.

(B) "Contribution" includes the purchase of tickets for events such as dinners, luncheons, rallies, and similar fundraising events, and the granting of discounts or rebates by television and radio stations and newspapers, not extended on an equal basis to all persons seeking to expressly advocate the qualification, disqualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question.

(C) "Contribution" shall not include noncompensated, nonreimbursed volunteer personal services or travel;

(4) "Contribution and expenditure" shall not include activities designed solely to encourage individuals to register to vote or to vote, or any communication by a bona fide church or religious denomination to its own members or adherents for the sole purpose of protecting the right to practice the religious tenets of the church or religious denomination, and "expenditure" shall not include one made for communication by a person strictly with the person's paid members or shareholders;

(5) "Disqualification of a ballot question" means any action or process, legal or otherwise, which seeks to prevent a ballot question from being on the ballot at an election;

(6) "Expenditure" means a purchase, payment, distribution, gift, loan, or advance of money or anything of value, and a contract, promise, or agreement to make an expenditure, for goods, services, materials, or facilities for the purpose of expressly advocating the qualification, disqualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question;

(7) "Legislative question" means a question in the form of a measure referred by the General Assembly, a quorum court, a municipality, or a school district to a popular vote at an election;

(8) (A) "Legislative question committee" means any person, located within or outside Arkansas, that receives contributions for the purpose of expressly advocating the passage or defeat of any legislative question or any person, other than a public servant, a governmental body expending public funds, or an individual, located within or outside Arkansas, that makes expenditures for the purpose of expressly advocating the passage or defeat of any legislative question.

(B) A person other than an individual or an approved political action committee as defined in § 7-6-201, located within or outside Arkansas, also qualifies as a legislative question committee if two percent (2%) or more of its annual revenues, operating expenses, or funds are used to make a contribution or contributions to another legislative question committee and if the contribution or contributions exceed ten thousand dollars ($10,000) in value;

(9) (A) "Person" means any individual, business, proprietorship, firm, partnership, joint venture, syndicate, business trust, labor organization, company, corporation, association, committee, or any other organization or group of persons acting in concert.

(B) "Person" includes a public servant or governmental body using public funds to expressly advocate the qualification, disqualification, passage, or defeat of any ballot question or the passage or defeat of any legislative question; and

(10) "Qualification of a ballot question" means any action or process, legal or otherwise, through which a ballot question obtains certification to be on the ballot at an election.



§ 7-9-403 - Penalty.

Upon conviction, any person who knowingly fails to comply with any of the provisions of this subchapter shall be fined an amount not to exceed one thousand dollars ($1,000) or be imprisoned for not more than one (1) year, or both.



§ 7-9-404 - Filing deadlines.

(a) (1) (A) A ballot question committee or a legislative question committee shall file a statement of organization with the Arkansas Ethics Commission within five (5) days of receiving contributions or making expenditures in excess of five hundred dollars ($500) for the purpose of expressly advocating the qualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question.

(B) The commission shall maintain the statement of organization until notified of the committee's dissolution.

(2) A ballot question committee or legislative question committee failing to file a statement of organization required by this section shall be subject to a late filing fee not exceeding fifty dollars ($50.00) for each day the statement remains not filed.

(b) The statement of organization shall include the following information:

(1) The name, the street address, and where available, the telephone number of the committee. A committee address and telephone number may be that of the residence of an officer or a director of the committee;

(2) The name, street address, and where available, the telephone number of the treasurer and other principal officers and directors of the committee;

(3) The name and address of each financial institution in which the committee deposits money or anything else of monetary value;

(4) The name of each person who is a member of the committee. A person that is not an individual may be listed by its name without also listing its own members, if any; and

(5) A brief statement identifying the substance of each ballot question, the qualification, disqualification, passage, or defeat of which the committee seeks to influence or of each legislative question, the passage or defeat of which the committee seeks to influence, and if known, the date each ballot or legislative question shall be presented to a popular vote at an election.

(c) When any of the information required in a statement of organization is changed, an amendment shall be filed within ten (10) days to reflect the change, except that changes in individual membership may be filed when the next financial report is required. A committee failing to file a change as required shall be subject to a late filing fee not exceeding twenty-five dollars ($25.00) for each day the change remains not filed.

(d) Upon dissolution, a ballot question committee or a legislative question committee shall so notify the commission in writing. Any remaining funds on hand at the time of dissolution shall be turned over to either:

(1) The Treasurer of State for the benefit of the General Revenue Fund Account of the State Apportionment Fund;

(2) An organized political party as defined in § 7-1-101 or a political party caucus of the General Assembly, the Senate, or House of Representatives;

(3) A nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code; or

(4) The contributors to the ballot or legislative question committee.



§ 7-9-405 - Contributions and expenditures limited.

(a) No ballot question committee or legislative question committee shall accept any contribution in cash, meaning currency or coin, that exceeds one hundred dollars ($100).

(b) No ballot question committee or legislative question committee shall accept any contribution from a prohibited political action committee as defined in § 7-6-201.

(c) No ballot question committee, legislative question committee, or individual shall make an expenditure in cash that exceeds fifty dollars ($50.00) to influence the qualification, disqualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question.

(d) No contributions shall be made, directly or indirectly, by any person in a name other than the name by which the person is identified for legal purposes.

(e) (1) No person shall make an anonymous contribution totaling fifty dollars ($50.00) or more to a ballot question committee or legislative question committee.

(2) Any such anonymous contribution actually received by any ballot question committee or legislative question committee shall be promptly paid by the recipient to the Arkansas Ethics Commission for deposit into the State Treasury as general revenues.



§ 7-9-406 - Financial reports -- Requirement.

(a) A ballot question committee or legislative question committee that either receives contributions or makes expenditures in excess of five hundred dollars ($500) for the purpose of expressly advocating the qualification, disqualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question shall file with the Arkansas Ethics Commission financial reports as required by §§ 7-9-407 -- 7-9-409.

(b) An individual person who on his or her own behalf expends in excess of five hundred dollars ($500), excluding contributions, for the purpose of expressly advocating the qualification, disqualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question shall file with the commission financial reports as required by §§ 7-9-407 -- 7-9-409.

(c) A public servant or governmental body expending public funds in excess of five hundred dollars ($500) for the purpose of expressly advocating the qualification, disqualification, passage, or defeat of a ballot question or the passage or defeat of a legislative question shall file with the commission financial reports as required by §§ 7-9-407 -- 7-9-409.

(d) Except as provided in subsection (f) of this section, any report required by this subchapter shall be deemed timely filed if it is:

(1) Hand-delivered to the commission on or before the date due;

(2) Mailed to the commission, properly addressed, postage prepaid, bearing a postmark indicating that it was received by the post office or common carrier on or before the date due;

(3) Received via facsimile by the commission on or before the date due, provided that the original is received by the commission within ten (10) days of the transmission; or

(4) Received by the commission in a readable electronic format that is approved by the commission.

(e) Whenever a report under this subchapter becomes due on a day that is a Saturday, Sunday, or legal holiday, the report shall be due the next day that is not a Saturday, Sunday, or legal holiday.

(f) A preelection report is timely filed if it is received by the commission no later than seven (7) days prior to the election for which it is filed.



§ 7-9-407 - Financial report -- Information.

A financial report of a ballot question committee, a legislative question committee, an individual person, a public servant, or a governmental body, as required by § 7-9-406, shall contain the following information:

(1) The name, address, and telephone number of the committee, individual person, public servant, or governmental body filing the statement;

(2) (A) For a committee:

(i) The total amount of contributions received during the period covered by the financial report;

(ii) The total amount of expenditures made during the period covered by the financial report;

(iii) The cumulative amount of those totals for each ballot question or legislative question;

(iv) The balance of cash and cash equivalents on hand at the beginning and the end of the period covered by the financial report;

(v) The total amount of contributions received during the period covered by the financial statement from persons who contributed less than fifty dollars ($50.00), and the cumulative amount of that total for each ballot question or legislative question;

(vi) The total amount of contributions received during the period covered by the financial statement from persons who contributed fifty dollars ($50.00) or more, and the cumulative amount of that total for each ballot question or legislative question;

(vii) The name and street address of each person who contributed fifty dollars ($50.00) or more during the period covered by the financial report, together with the amount contributed, the date of receipt, and the cumulative amount contributed by that person for each ballot question or legislative question; and

(viii) The name and address of each person who contributed a nonmoney item, together with a description of the item, the date of receipt, and the value, not including volunteer service by individuals.

(B) For an individual person:

(i) The total amount of expenditures made during the period covered by the financial report; and

(ii) The cumulative amount of that total for each ballot question or legislative question.

(C) For a public servant or governmental body using public funds:

(i) The total amount of expenditures made during the period covered by the financial report; and

(ii) The cumulative amount of that total for each ballot question or legislative question; and

(3) The name and street address of each person to whom expenditures totalling one hundred dollars ($100) or more were made, together with the date and amount of each separate expenditure to each person during the period covered by the financial report and the purpose of the expenditure.



§ 7-9-408 - Financial reports -- Verification.

The financial reports identified in § 7-9-407 shall be verified by affidavit by the person filing them to the effect that to the best of his or her knowledge and belief the information disclosed is a complete, true, and accurate financial statement of contributions or expenditures.



§ 7-9-409 - Financial reports -- Time to file -- Late fee.

(a) (1) The first financial reports shall be filed no later than fifteen (15) days following the month in which the five-hundred-dollar threshold of § 7-9-406 is met and thereafter no later than fifteen (15) days after the end of each month until the election is held. Provided, however, for any month in which certain days of that month are included in a preelection financial report required under subdivision (a)(2) of this section, no monthly report for that month shall be due, but those days of that month shall be carried forward and included in the final financial report.

(2) Additionally, a preelection financial report shall be filed no less than seven (7) days prior to any election on the ballot question or legislative question, such statement to have a closing date of ten (10) days prior to the election.

(3) Furthermore, a final financial report shall be filed no later than thirty (30) days after the election.

(b) A ballot question committee, legislative question committee, or individual person who files a late financial report shall be subject to a late filing fee not exceeding fifty dollars ($50.00) for each day the report remains unfiled.



§ 7-9-410 - Public inspection -- Record retention.

(a) All statements of organization and financial reports required by this subchapter shall be open to public inspection at the office of the Arkansas Ethics Commission during regular office hours.

(b) All records supporting the reports filed under this subchapter shall be:

(1) Made available to the commission; and

(2) Retained by the filer for a period of four (4) years after the date of filing the report.



§ 7-9-411 - Enforcement.

The Arkansas Ethics Commission shall have the same power and authority to enforce the provisions of this subchapter as is provided the commission under §§ 7-6-217 and 7-6-218 for the enforcement of campaign finance laws.



§ 7-9-412 - Reporting the use of state funds to oppose or support a ballot measure.

Any funds appropriated to any state agency, board, or commission that are expended, as prescribed in § 7-9-413, for the purpose of opposing or supporting any initiative, referendum, proposed constitutional amendment, or other measure which is submitted or intended to be submitted to a popular vote at an election, whether or not it qualifies for the ballot, shall be reported to the Legislative Council if the amount exceeds one hundred dollars ($100).



§ 7-9-413 - Use of state funds to oppose or support a ballot measure.

The use of state funds under § 7-9-412 includes:

(1) Newspaper, television, radio, and other forms of communication;

(2) Publication materials;

(3) Travel expenses relative to reimbursement;

(4) Surveys;

(5) Private contracts; and

(6) Postage.



§ 7-9-414 - Applicability of §§ 7-9-412 and 7-9-413.

This act does not apply to state funds appropriated to any elected officials.



§ 7-9-415 - Scope.

Nothing in this subchapter may limit, waive, or abrogate the scope of any statutory or common law privilege, including, but not limited to, the work product doctrine and the attorney-client privilege.






Subchapter 5 - -- Review of Initiative Petitions

§ 7-9-501 - Purpose.

The purpose of this subchapter is to provide for the timely and expeditious review of the legal sufficiency of initiative petitions by the Supreme Court.



§ 7-9-502 - Construction.

(a) The General Assembly declares that this subchapter be construed as a measure to facilitate the provisions of Arkansas Constitution, Amendment 7.

(b) The General Assembly declares that this subchapter is not intended to expand the jurisdiction of the Supreme Court under Arkansas Constitution, Amendment 7, but is intended to provide a process to timely review the legal sufficiency of a measure in a manner which avoids voter confusion and frustration which occur when measures are stricken from the ballot on the eve of an election on the measure.



§ 7-9-503 - Declaration of sufficiency.

(a) (1) Any Arkansas taxpayer and voter may submit a written petition to the Secretary of State requesting the determination of legal sufficiency of statewide initiative petitions.

(2) The petitioner shall notify the sponsor of the measure of the petition for determination by certified mail on the date that it is submitted to the Secretary of State.

(b) Within thirty (30) days after receipt of the petition for determination, the Secretary of State shall decide and declare, after consultation with the Attorney General, questions on one (1) or both of the following issues:

(1) Whether the popular name and ballot title of the measure are fair and complete; and

(2) Whether the measure, if subsequently approved by the electorate, would violate any state constitutional provision or any federal constitutional, statutory, or regulatory provision or would be invalid for any other reason.

(c) The declaration shall be in writing and shall be mailed to the petitioner and the sponsor of the measure by certified mail on the date that it is issued.

(d) The scope of review authorized by this subchapter shall be strictly limited to the questions referred to in subsection (b) of this section and shall not include questions regarding the sufficiency or validity of signatures on the initiative petitions.



§ 7-9-504 - Cure by correction or amendment.

(a) If the Secretary of State declares the initiative petition legally insufficient, the sponsors of such measure may attempt to cure the insufficiency by correction or amendment, as provided in Arkansas Constitution, Amendment 7.

(b) Within fifteen (15) days after a correction or amendment is filed with the Secretary of State, the Secretary of State shall notify the petitioner and sponsor of the measure of this declaration by certified mail on the date that it is issued.



§ 7-9-505 - Right of review.

The petitioner, the sponsor of the measure, and any Arkansas taxpayer and voter shall have the immediate right to petition the Supreme Court to review the determination of the Secretary of State regarding the sufficiency of the initiative petition.



§ 7-9-506 - Effect on existing petition.

(a) (1) This subchapter shall be applicable to any initiative petition which has received the approval of the Attorney General and has been filed with the Secretary of State, pursuant to § 7-9-107, as of March 25, 1999.

(2) The Secretary of State shall review all initiative petitions approved by the Attorney General within two (2) months after March 25, 1999.

(3) If this review is not completed within the stated period, the initiative petition will be presumed sufficient and subject to immediate review by the Supreme Court.

(b) In addition, this subchapter shall be applicable to all initiative petitions submitted to the Attorney General after March 25, 1999.









Chapter 10 - Nonpartisan Election of Judges

§ 7-10-101 - Definitions.

For the purposes of this chapter:

(1) "Nonpartisan judicial office" means the offices of Justice of the Supreme Court, Judge of the Court of Appeals, circuit judge, and district judge; and

(2) "Political party" has the same meaning as provided in § 7-1-101.



§ 7-10-102 - Nonpartisan election of judges and justices.

(a) The offices of Justice of the Supreme Court, Judge of the Court of Appeals, circuit judge, and district judge are declared to be nonpartisan offices.

(b) (1) The general elections for nonpartisan judicial offices shall be held on the same dates and at the same times and places as provided by law for preferential primary elections.

(2) The names of candidates for nonpartisan judicial offices shall be included on the ballots of the political parties and shall be designated as nonpartisan judicial candidates. However, separate ballots containing the names of nonpartisan judicial candidates shall be prepared and shall be made available to voters requesting the same.

(3) No voter shall be required to vote in a political party's preferential primary in order to be able to vote in nonpartisan judicial elections.

(c) (1) A person shall not be elected to a nonpartisan judicial office without receiving a majority of the votes cast at the election for the office.

(2) In any nonpartisan judicial election in which no person receives a majority of the votes cast, the two (2) candidates receiving the highest and next highest number of votes shall be certified to a runoff election which shall be held on the same date and at the same times and places as the November general election.

(3) The names of the candidates in a nonpartisan judicial runoff election shall be placed on the same ballots as used for the November general elections.



§ 7-10-103 - Filing as a candidate -- Judicial Filing Fee Fund.

(a) A candidate for a nonpartisan judicial office may pay a filing fee as provided for in this chapter, file a petition in the manner provided for in this chapter, or file as a write-in candidate in the manner as provided for in this chapter.

(b) (1) The State Board of Election Commissioners shall establish reasonable filing fees for nonpartisan judicial offices.

(2) (A) The filing fee for the offices of Justice of the Supreme Court, Judge of the Court of Appeals, and circuit judge shall be paid to the Secretary of State at the same time that the candidate files his or her political practices pledge. A candidate for district judge shall pay the filing fee to the county clerk at the same time that the candidate files his or her political practices pledge.

(B) The period for paying filing fees and filing political practice pledges shall be the same as the party filing period under § 7-7-203.

(3) (A) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Judicial Filing Fee Fund".

(B) The filing fees shall be remitted to the Treasurer of State for deposit into the fund for covering the cost of election expenses of the state board.

(c) (1) (A) (i) Any person desiring to have his or her name placed on the ballot for a nonpartisan judicial office without paying a filing fee may do so by filing a petition in the manner provided for under this section. Petitions for Supreme Court, Court of Appeals, and circuit court positions shall be filed with the Secretary of State, and petitions for district court positions shall be filed with the applicable county clerk beginning at 12:00 noon forty-six (46) days before the first day of the party filing period under § 7-7-203 and ending at 12:00 noon thirty-two (32) days before the first day of the party filing period under § 7-7-203.

(ii) Political practice pledges for nonpartisan judicial candidates filing by petition shall be filed at the same time as the petition.

(B) The petition shall be directed to the office with which it is to be filed and shall request that the name of the candidate be placed on the ballot for the election set forth in the petition. Candidates may begin circulating petitions not earlier than sixty (60) days prior to the filing deadline.

(C) The Secretary of State or the county clerk, as the case may be, shall determine within thirty (30) days whether the petition contains the names of a sufficient number of qualified electors. The Secretary of State or county clerk shall verify the sufficiency of the petitions within thirty (30) days of filing. The sufficiency of any petition filed under the provisions of this section may be challenged in the same manner as provided by law for election contests, § 7-5-801 et seq.

(D) Qualified electors signing the petitions must be registered voters in the geographic area applicable to the position at the time they sign the petition. Each qualified elector shall provide his or her printed name, signature, address, date of birth, and date of signing on the petition.

(E) In determining the number of qualified electors in the state or in any court of appeals district, circuit court circuit, or district court district, the total number of all votes cast therein for Governor in the immediately preceding general gubernatorial election shall be conclusive of the number of all qualified electors therein for purposes of this section.

(2) (A) Candidates by petition for the Supreme Court shall file petitions signed by at least ten thousand (10,000) qualified electors or three percent (3%) of the qualified electors residing within the state, whichever is the lesser.

(B) Candidates by petition for the Court of Appeals shall file petitions signed by three percent (3%) of the qualified electors residing within the court of appeals district for which the candidate seeks office, but in no event shall more than two thousand (2,000) signatures be required.

(C) Candidates by petition for circuit judge shall file petitions signed by three percent (3%) of the qualified electors residing within the circuit for which the candidate seeks office, but in no event shall more than two thousand (2,000) signatures be required.

(D) Candidates by petition for district judge shall file petitions signed by at least one percent (1%) of the qualified electors residing within the district for which the candidate seeks office, but in no event shall more than two thousand (2,000) signatures be required.

(d) No votes for a write-in candidate in a nonpartisan judicial election shall be counted or tabulated unless the candidate or his or her agent gives notice in writing of his or her intention to be a write-in candidate to the county board of election commissioners and either:

(1) (A) The Secretary of State, if a candidate for a Supreme Court, Court of Appeals, or a circuit judgeship; or

(B) A county clerk, if a candidate for a district judgeship.

(2) The written notice must be given not later than eighty (80) days before the nonpartisan judicial election.

(3) Write-in candidates shall file a political practices pledge at the same time as filing a notice of intention.

(e) (1) A candidate for Justice of the Supreme Court, Judge of the Court of Appeals, or circuit judge shall file with the Secretary of State.

(2) A candidate for district judge shall file with the county clerk.

(f) (1) (A) A candidate for nonpartisan judicial office may not use more than three (3) given names, one (1) of which may be a nickname or any other word used for the purpose of identifying the candidate to the voters.

(B) (i) A candidate for nonpartisan judicial office may add as a prefix to his or her name the title or an abbreviation of an elective public office the candidate currently holds.

(ii) A candidate may use as the prefix the title of a judicial office in an election for a judgeship only if the candidate is currently serving in a judicial position to which the candidate has been elected.

(C) A nickname shall not include a professional or honorary title.

(2) The names and titles as proposed to be used by each candidate on the political practice pledge shall be reviewed no later than one (1) business day after the filing deadline by the Secretary of State for Supreme Court, Court of Appeals, and circuit court positions and by the county board of election commissioners for district court positions.

(3) (A) The name of every candidate shall be printed on the ballot in the form as certified by either the Secretary of State or the county board of election commissioners.

(B) However, the county board of election commissioners may substitute an abbreviated title if the ballot lacks space for the title requested by a candidate.

(C) The county board of election commissioners shall immediately notify a candidate whose requested title is abbreviated by the county board of election commissioners.

(4) A candidate shall not be permitted to change the form in which his or her name will be printed on the ballot after the deadline for filing the political practices pledge.






Chapter 11 - Special Elections

Subchapter 1 - -- Elections to Fill Vacancies

§ 7-11-101 - Calling elections to fill vacancies.

All special elections and other elections to fill a vacancy in an office shall be called by proclamation, ordinance, resolution, order, or other authorized document of the appropriate constituted authority.



§ 7-11-102 - Content of calling document.

The proclamation, ordinance, resolution, order, or other authorized document of the appropriate constituted authority calling a special election or other election to fill a vacancy in an office shall set forth:

(1) The date of the election;

(2) The date of the special primary election, if any;

(3) The date of the special primary runoff election, if any is required;

(4) The deadline for filing as a party candidate with the county clerk or Secretary of State, as the case may be;

(5) The deadline for party conventions to select nominees if applicable;

(6) The deadline for parties to issue certificates of nomination or certified lists of nominees, as the case may be, if applicable;

(7) The deadline for candidates to file certificates of nomination, if applicable, with the county clerk or Secretary of State, as the case may be;

(8) The deadline for filing as an independent candidate and the period in which petitions for independent candidacy may be circulated;

(9) The deadline for filing as a write-in candidate if applicable;

(10) The deadline for drawing for ballot position by the county board of election commissioners; and

(11) The date the election shall be certified by the county board in each county in which the election takes place and, if applicable, by the Secretary of State.



§ 7-11-103 - Filling vacancies in state, federal, or district offices.

(a) The proclamation, ordinance, resolution, order, or other authorized document of the appropriate constituted authority calling a special election to fill a state, federal, or district office shall be filed with the Secretary of State, who shall immediately transmit the document to the county board of election commissioners of each county where the special election shall be held.

(b) The county board shall cause the proclamation, ordinance, resolution, order, or other authorized document to be published as soon as practicable in a newspaper of general circulation in the county in which the special election is held.



§ 7-11-104 - Filling vacancies in local offices.

(a) The proclamation, ordinance, resolution, order, or other authorized document of the appropriate constituted authority calling a special election to fill a local office shall be filed with the county clerk of the county administering the election, who shall immediately transmit the document to the county board of election commissioners of each county where the special election shall be held.

(b) The county board shall cause the proclamation, ordinance, resolution, order, or other authorized document to be published as soon as practicable in a newspaper of general circulation in the county in which the special election is held.



§ 7-11-105 - Special elections to be held on the second Tuesday of a month -- Exceptions -- Separate ballots.

(a) Except as provided in this chapter, all special elections to fill vacancies in office and associated special primary elections shall be held on the second Tuesday of any month.

(b) A special election scheduled to occur in a month in which the second Tuesday of the month is a legal holiday shall be held on the third Tuesday of the month.

(c) A special election called in June of an even-numbered year shall be held on the fourth Tuesday of the month.

(d) (1) Special elections held in months in which a preferential primary election or general election is scheduled to occur shall be held on the date of the preferential primary election or general election.

(2) If a special election to fill a vacancy in office is held on the date of the preferential primary election, the names of the candidates in the special election shall be included on the ballot of each political party, and the portion of the ballot on which the special election appears shall be labeled with a heading stating "SPECIAL ELECTION FOR _________________" with the name of the office set out in the heading.

(3) Separate ballots containing the names of the candidates to be voted on at the special election or nonpartisan judicial elections, if applicable, and any other measures or questions that may be presented for a vote shall be prepared and made available to voters requesting a separate ballot.

(4) (A) A voter shall not be required to vote in a political party's preferential primary in order to be able to vote in the special election.

(B) (i) If the special election is held at the same time as the general election, the names of the candidates in the special election shall be included on the general election ballot, and the portion of the ballot on which the special election appears shall be labeled with a heading stating "SPECIAL ELECTION FOR _________________" with the name of the office set out in the heading.

(ii) The county board may include the special election on a separate ballot if the special election is held at the same time as the general election and the commission determines that a separate ballot is necessary to avoid voter confusion.

(e) (1) A special election to fill a vacancy in office shall be held not less than seventy (70) days following the date established in the proclamation, ordinance, resolution, order, or other authorized document for drawing for ballot position when the special election is to be held on the date of the preferential primary election or general election.

(2) If a special election to fill a vacancy in office is not held at the same time as a preferential primary election or general election, the special election shall be held not less than sixty (60) days following the date established in the proclamation, ordinance, resolution, order, or other authorized document for drawing for ballot position.



§ 7-11-106 - Special primary elections held in conjunction with regularly scheduled primary election -- Separate ballots optional.

(a) When a special primary election is held on the date of the preferential primary election, the candidates to be voted upon at the special primary election shall be included on the ballot of each political party, and the portion of the ballot on which the special primary election appears shall be labeled with a heading stating "SPECIAL PRIMARY ELECTION FOR _________________" with the name of the party for which nomination is sought and the office set out in the heading.

(b) The county board of election commissioners may include the special primary election on a separate ballot if the special primary election is held at the same time as a preferential primary election and the commission determines that a separate ballot is necessary to avoid voter confusion.



§ 7-11-107 - Unopposed candidates.

(a) If there is only one (1) candidate after all deadlines for filing as a candidate have passed in a special election or special primary election to fill a vacancy and if no other office or issue is on the ballot, the county board of election commissioners may provide that:

(1) Polling places shall not be open on election day and the election shall be conducted by absentee ballot and early voting only; or

(2) Only one (1) polling place shall be open and that polling place may be at the courthouse and may be staffed by the county clerk or as many poll workers as the county board deems necessary.

(b) In a county that uses voting machines or an electronic vote tabulating device, the county board may:

(1) Choose to use paper ballots counted by hand for the election; and

(2) (A) Provide that no voting machines shall be used in the election.

(B) If the county board chooses to provide that no voting machines shall be used in the election, any other provision in Arkansas law requiring the use of a voting machine shall not apply to this section.






Subchapter 2 - -- Special Elections on Measures and Questions

§ 7-11-201 - Calling special elections on measures or questions.

Except for special school elections, all special elections on measures or questions referred to the voters by governmental entities as authorized by law shall be called by proclamation, ordinance, statute, resolution, order, or other authorized document of the properly constituted authority as required by law.



§ 7-11-202 - Calling special elections on state measures or questions.

(a) The document under § 7-11-201 calling the special election on a state measure or question shall be filed with the Secretary of State, who shall immediately transmit the document to the county board of election commissioners in each county where the special election is to be held.

(b) The county board shall publish the document as soon as practicable in a newspaper of general circulation in the county in which the special election is held.



§ 7-11-203 - Calling special elections on local measures or questions.

(a) The document under § 7-11-201 calling the special election on a local measure or question shall be filed with the county clerk of the county administering the election, who shall immediately transmit the document to the county board of election commissioners in each county where the special election is to be held.

(b) The county board shall publish the document as soon as practicable in a newspaper of general circulation in the county in which the special election is held.



§ 7-11-204 - Content of calling document.

The proclamation, ordinance, statute, resolution, order, or other authorized document of the properly constituted authority calling the special election shall state:

(1) The date of the special election;

(2) The full text of any measure or question for which the election is called;

(3) The ballot title, if any, for the measure or question for which the election is called; and

(4) Any other information required by law.



§ 7-11-205 - Dates of special elections on measures and questions -- Exceptions -- Separate ballots.

(a) (1) (A) Except as provided in subdivision (a)(1)(B) of this section, all special elections on measures or questions shall be held on the second Tuesday of any month, except special elections held under this section in a month in which a preferential primary election or general election is scheduled to occur shall be held on the date of the preferential primary election or general election.

(B) (i) Special elections scheduled to occur in a month in which the second Tuesday is a legal holiday shall be held on the third Tuesday of the month.

(ii) A special election called in June of an even-numbered year shall be held on the fourth Tuesday of the month.

(2) (A) If a special election is held on the date of the preferential primary election, the issue or issues to be voted upon at the special election shall be included on the ballot of each political party.

(B) The portion of the ballot containing the special election shall be labeled with a heading stating "SPECIAL ELECTION ON _________________" with a brief description of the measure or question to be decided in the election.

(3) Separate ballots containing the issue or issues to be voted on at the special election and candidates for nonpartisan judicial office shall be prepared and made available to voters requesting a separate ballot.

(4) A voter shall not be required to vote in a political party's preferential primary in order to be able to vote in the special election.

(b) (1) A special election shall be held not less than seventy (70) days following the date that the proclamation, ordinance, resolution, order, or other authorized document is filed with the county clerk when the special election is to be held on the date of the preferential primary election or general election.

(2) If the special election is not held at the same time as a preferential primary election or general election, the special election shall be held not less than sixty (60) days following the date that the proclamation, ordinance, resolution, order, or other authorized document is filed with the county clerk.






Subchapter 3 - -- Certain Procedures for Special Elections

§ 7-11-301 - Law governing special elections.

In cases of circumstances or procedures that may arise in connection with any special election for which there is no provision in law governing the circumstances or procedures, the special election shall be governed by:

(1) The general election laws of this state; or

(2) In the case of special primary elections, the primary election laws of this state.



§ 7-11-302 - Special procedures for vacancies filled under Arkansas Constitution, Amendment 29.

Whenever a vacancy in office is to be filled under Arkansas Constitution, Amendment 29, the following shall apply:

(1) The Governor shall issue a proclamation calling an election to fill a vacancy;

(2) If the vacancy occurs less than one hundred eighty (180) days before a general election at which the vacancy is to be filled and the position is one that may be filled by partisan election, the political parties shall choose their nominees at a convention of delegates held in accordance with the party rules for the convention;

(3) If the vacancy occurs more than one hundred eighty (180) days before the general election and is a position that may be filled by partisan election, the Governor shall certify in writing to the state committees of the respective political parties the fact of vacancy and shall request the respective state committees to make a determination and notify him or her in writing within ten (10) days with respect to whether the political parties desire to hold a special primary election or a convention of delegates under party rules to choose nominees;

(4) If the state committee of any political party shall timely notify the Governor that it chooses to hold a special primary election, it is mandatory that any political party desiring to choose a nominee shall choose the nominee at a special primary election, and the Governor's proclamation shall set dates for both the special primary election and for any runoff primary election to be held if no candidate receives a majority of the vote at the special primary election; and

(5) If no state committee of any political party timely notifies the Governor of the desire to hold either a primary election or convention of delegates, the Governor, in issuing his or her proclamation calling for the special election, shall declare that the nominee of any political party shall be chosen at a convention of delegates.



§ 7-11-303 - Notice.

In addition to the publication of the calling document, notice of special elections under this chapter shall be published and posted under §§ 7-5-202 and 7-5-206.












Title 8 - Environmental Law

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

§ 8-1-101 - Purpose.

(a) It is the purpose of this chapter to authorize the Arkansas Pollution Control and Ecology Commission to establish a system of fees for the issuance of permits required by §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, 8-4-301 -- 8-4-314, 8-6-201 -- 8-6-212, 8-6-213 [repealed], 8-6-214, 8-6-215 -- 8-6-217 [superseded], and 8-9-403, to defray costs of other services provided and to authorize the Arkansas Department of Environmental Quality to collect and enforce these fees.

(b) The express purpose of these fees shall be to defray the administrative costs of issuance, renewal, inspection, modification, and monitoring associated with these permits and other services provided.



§ 8-1-102 - Definitions.

As used in this chapter:

(1) "Annual review fee" means that fee required by this chapter to be submitted upon the anniversary date of issuance of the permits required by the statutes enumerated in subdivision (6) of this section;

(2) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(3) "Department" means the Arkansas Department of Environmental Quality;

(4) "Director" means the executive head and active administrator of the Arkansas Department of Environmental Quality;

(5) "Facility" means any activity or operation within a specific geographic location, including property contiguous thereto. A facility may consist of several treatment, storage, or disposal operational units;

(6) "Initial fee" means that fee required by this chapter to be submitted with all applications for water, air, and solid waste permits required by §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, 8-4-301 -- 8-4-314, 8-6-201 -- 8-6-212, 8-6-213 [repealed], 8-6-214, 8-6-215 -- 8-6-217 [superseded], or 8-9-403; and

(7) "Modification fee" means the fee required to be submitted by this chapter for modification of any existing or future permit required by the statutes enumerated in subdivision (6) of this section, either at the request of the permittee or as required by the laws of the State of Arkansas or the rules and regulations of the department.



§ 8-1-103 - Powers and duties.

The Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission shall have the following powers and duties, respectively:

(1) (A) Following a public hearing and based upon a record calculating the reasonable administrative costs of evaluating and taking action on permit applications and of implementing and enforcing the terms and conditions of permits and variances, the commission shall establish, by regulation, reasonable fees for initial issuance, annual review, and modification of water, air, or solid waste permits required by §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, 8-4-301 -- 8-4-314, 8-6-201 -- 8-6-212, 8-6-213 [repealed], 8-6-214, 8-6-215 -- 8-6-217 [superseded], and 8-9-403. These fees shall consist of initial fees, annual review fees, and modification fees, as defined in § 8-1-102.

(B) (i) All fees will be capped at no more than the appropriation. Provided, however, in setting reasonable permit fees, the commission shall:

(a) (1) Set water permit fees calculated to generate revenues in any fiscal year greater than three and one-quarter (3.25) times the total amount collected from water permit fees in fiscal year 1992-1993.

(2) Provided, water permit fee revenues generated through permits issued for new facilities which are permitted after July 1, 1995, shall not be subject to the overall fee cap specified for water permit fees herein;

(b) (1) Effective July 1, 2000, set water permit fees calculated to generate no revenues in any fiscal year greater than three and five-tenths (3.5) times the total amount collected from water permit fees in fiscal year 1992-1993.

(2) Provided, however, effective July 1, 2001, water permit fee revenues may be increased up to three percent (3%) per year; and

(c) (1) Set solid waste permit fees for Class I and Class III landfills calculated to generate revenues in any fiscal year that exceed four and one-quarter (4.25) times the total amount of permit fees collected from Class I and Class III solid waste landfills in fiscal year 1992-1993.

(2) Provided, that the total fee revenues cannot exceed one and one-quarter (1.25) times the total amount collected from solid waste permit fees in fiscal year 1994-1995.

(ii) Should the amount of permit fees levied on and received from permits existing prior to June 30, 1995, exceed the amounts specified in subdivision (1)(B)(i) of this section in a fiscal year, the overcollections may be retained by the department to be used to reduce permit fees in subsequent years by relative amounts.

(iii) With the exception of major underground injection control wells, fees for no-discharge state permits will be capped at five hundred dollars ($500);

(2) (A) The regulations shall provide that the fees shall be assessed on a per-facility basis for the following categories of permits:

(i) Air;

(ii) Water; and

(iii) Solid waste.

(B) All annual fees for air permits issued under the state implementation plan or the regulations promulgated pursuant to the Clean Air Act shall be assessed in accordance with the Clean Air Act.

(C) The regulations may include a provision for appropriate adjustments in the fees to reflect carryover fee collections in excess of the administrative costs of issuance, renewal, inspection, modification, and monitoring associated with these permits.

(D) Notwithstanding other provisions of this subchapter and other applicable laws, the commission is authorized to promulgate and the department is authorized to collect annual fees from facilities electing to operate under the terms and conditions of a pollution prevention plan in lieu of an air permit. The annual pollution prevention plan fee shall be equal to the fee otherwise applicable to facilities operating under an air permit;

(3) The department shall collect the permit fees as established by the commission and shall deny the issuance of an initial permit, a renewal permit, or a modification permit if and when any facility subject to control by the department fails or refuses to pay the fees after reasonable notice as established by the regulations promulgated under this chapter;

(4) The department shall require that any fee defined in this chapter shall be paid prior to the issuance of any permit; and

(5) The department is hereby authorized to promulgate such rules and regulations necessary to administer the fees, rates, tolls, or charges for services established by this section and is directed to prescribe and collect such fees, rates, tolls, or charges for the services delivered by the department in such manner as may be necessary to support the programs of the department as directed by the Governor and the General Assembly.



§ 8-1-104 - Existing rules and regulations.

All existing rules and regulations of the Arkansas Department of Environmental Quality not inconsistent with the provisions of this chapter relating to subjects embraced within this chapter shall remain in full force and effect until expressly repealed, amended, or superseded if the rules and regulations do not conflict with the provisions of this chapter.



§ 8-1-105 - Fee fund.

(a) An Arkansas Department of Environmental Quality Fee Trust Fund is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(b) All interest earnings and fees collected under the provisions of all laws administered by the Arkansas Department of Environmental Quality shall be deposited into this fund unless otherwise provided by law. The department shall use these funds to defray the costs of operating the department.

(c) The department is hereby authorized to promulgate such rules and regulations as are necessary to administer the fees, rates, tolls, or charges for services established by this section and is directed to prescribe and collect such fees, rates, tolls, or charges for the services delivered by the department in such manner as may be necessary to support the programs of the department as directed by the Governor and the General Assembly.



§ 8-1-106 - Definitions -- Disclosure statements -- Denial of application -- Appeal -- Regulations.

(a) For the purposes of this section:

(1) "Affiliated person" means:

(A) Any officer, director, or partner of the applicant;

(B) Any person employed by the applicant in a supervisory capacity over operations of the facility that is the subject of the application that may adversely impact the environment, or with discretionary authority over such operations;

(C) Any person owning or controlling more than five percent (5%) of the applicant's debt or equity; and

(D) Any person who is not now in compliance or has a history of noncompliance with the environmental laws or regulations of this state or any other jurisdiction and who through relationship by affinity or consanguinity or through any other relationship could be reasonably expected to significantly influence the applicant in a manner that could adversely affect the environment;

(2) "Disclosure statement" means a written statement by the applicant that contains:

(A) The full name and business address of the applicant and all affiliated persons;

(B) The full name and business address of any legal entity in which the applicant holds a debt or equity interest of at least five percent (5%) or that is a parent company or subsidiary of the applicant, and a description of the ongoing organizational relationships as they may impact operations within the state;

(C) A description of the experience and credentials of the applicant, including any past or present permits, licenses, certifications, or operational authorizations relating to environmental regulation;

(D) A listing and explanation of any civil or criminal legal actions by government agencies involving environmental protection laws or regulations against the applicant and affiliated persons in the ten (10) years immediately preceding the filing of the application, including administrative enforcement actions resulting in the imposition of sanctions, permit or license revocations or denials issued by any state or federal authority, actions that have resulted in a finding or a settlement of a violation, and actions that are pending;

(E) A listing of any federal environmental agency and any other environmental agency outside this state that has or has had regulatory responsibility over the applicant; and

(F) Any other information the Director of the Arkansas Department of Environmental Quality may require that relates to the competency, reliability, or responsibility of the applicant and affiliated persons; and

(3) "History of noncompliance" means past operations by an applicant that clearly indicate a disregard for environmental regulation or a demonstrated pattern of prohibited conduct that could reasonably be expected to result in adverse environmental impact if a permit were issued.

(b) (1) Except as provided in subdivisions (b)(2) and (4) of this section, all applicants for the issuance or transfer of any permit, license, certification, or operational authority issued by the Arkansas Department of Environmental Quality shall file a disclosure statement with their applications. Deliberate falsification or omission of relevant information from disclosure statements shall be grounds for civil or criminal enforcement action or administrative denial of a permit, license, certification, or operational authorization.

(2) The following persons or entities are not required to file a disclosure statement pursuant to this section:

(A) (i) Governmental entities, consisting only of subdivisions or agencies of the federal government, agencies of the state government, counties, municipalities, or duly authorized regional solid waste management boards as defined by § 8-6-702.

(ii) This exemption shall not extend to improvement districts or any other subdivision of government that is not specifically instituted by an act of the General Assembly; and

(B) Applicants for a general permit to be issued by the department pursuant to its authority to implement the National Pollutant Discharge Elimination System for storm water discharge or any other person or entity the Arkansas Pollution Control and Ecology Commission may by rule exempt from the submissions of a disclosure statement.

(3) Nothing in this subsection, including the exemptions in subdivision (b)(2) of this section, shall be construed as a limitation upon the authority of the director to deny a permit based upon a history of noncompliance to any applicant or for other just cause.

(4) If the applicant is a publicly held company required to file periodic reports under the Securities Exchange Act of 1934 or a wholly owned subsidiary of a publicly held company, the applicant shall not be required to submit a disclosure statement, but shall submit the most recent annual and quarterly reports required by the United States Securities and Exchange Commission that provide information regarding legal proceedings in which the applicant has been involved. The applicant shall submit such other information as the director may require that relates to the competency, reliability, or responsibility of the applicant and affiliated persons.

(5) For a person or an entity seeking a renewal of an expiring permit, license, certification, or operational authorization, the disclosure requirements of this section shall be met if the person or entity:

(A) Discloses any change in previously submitted information or verifies that the previously submitted information remains accurate; and

(B) Submits the information on forms developed by the department.

(6) The commission may adopt regulations exempting certain permits, licenses, certifications, or operational authorizations from the disclosure requirements and establish reasonable and appropriate disclosure information, if any, required for specific types of permits, licenses, certifications, or operational authorizations based on:

(A) The scope of a permit, license, certification, or operational authorization; and

(B) The person or entity that would receive a permit, license, certification, or operational authorization.

(c) The director may deny the issuance or transfer of any permit, license, certification, or operational authority if he or she finds, based upon the disclosure statement and other investigation which he or she deems appropriate, that:

(1) The applicant has a history of noncompliance with the environmental laws or regulations of this state or any other jurisdiction;

(2) An applicant that owns or operates other facilities in the state is not in substantial compliance with, or on a legally enforceable schedule that will result in compliance with, the environmental laws or regulations of this state; or

(3) A person with a history of noncompliance with the environmental laws or regulations of this state or any other jurisdiction is affiliated with the applicant to the extent of being capable of significantly influencing the practices or operations of the applicant that could have an impact upon the environment.

(d) In reaching any decision pursuant to the requirements of this section, the director shall consider:

(1) The potential danger to the environment and public health and safety if the applicant's proposed activity is not conducted in a competent and responsible manner;

(2) The degree to which past and present activities in this state and other jurisdictions directly bear upon the reliability, competence, and responsibility of the applicant; and

(3) Any evidence of rehabilitation following past violations or convictions.

(e) Any person or legal entity aggrieved by a decision of the director under this section may appeal to the commission through administrative procedures adopted by the commission.

(f) The commission shall adopt regulations necessary to implement this section.



§ 8-1-107 - Inspections -- Definitions -- Investigations -- Inspection warrant -- Exceptions -- Penalties.

(a) General. Whenever it shall be necessary for the purpose of implementing or monitoring the enforcement of any law charged to the authority of the Arkansas Department of Environmental Quality, any authorized employee or agent of the department may enter upon any public or private property for the purpose of obtaining information or conducting investigations or inspections, subject to the following provisions.

(b) Definitions. As used in this section, the following terms shall have these ascribed meanings:

(1) "Administrative inspections" means investigation by department personnel at facilities operating within the department's apparent regulatory jurisdiction;

(2) "Facility" means the public or private area, premises, curtilage, building, or conveyance described as the subject of administrative inspection;

(3) "Pervasively regulated facility or activity" means the activity or facility that is the location of activity authorized by the department through a permit, license, certification, or operational status approval; and

(4) (A) "Probable cause" means showing that an administrative search limited in scope is necessary to ensure compliance with or enforcement of laws, regulations, or orders charged to the department for implementation.

(B) For the purpose of conducting administrative inspections or applying for administrative warrants, probable cause may be provided to the department through complaints or other means that reasonably justify a limited and controlled administrative inspection.

(c) Administrative Inspections. (1) (A) Whenever the department obtains information that supports reasonable cause to believe that a violation of any law within its regulatory authority is being or has been violated, or that unauthorized regulated conduct is occurring or has occurred, department personnel or its agents may demand entry onto any property, public or private, to inspect any facility.

(B) The department's investigation or inspection shall be limited to that necessary to confirm or deny the cause which prompted the investigation or inspection, and shall be conducted during daylight, during regular business hours, or, under emergency or extraordinary circumstances, at a time necessary to observe the suspected violation or unauthorized conduct.

(C) Except under emergency circumstances, the department shall inform such facility's owner or agent of all information which forms the basis of its probable cause at the time of the inspection.

(2) Nothing in this subsection shall be construed as requiring the department to forfeit the element of surprise in its inspection efforts.

(3) Also, nothing in this section shall be construed as limiting the frequency of the periodic or random inspections of pervasively regulated facilities or activities.

(4) For the purpose of this section, a rebuttable presumption concerning the jurisdiction of the department's regulatory authority is established as it regards the department's authority to inspect any facility.

(d) Administrative Warrants. If consent to inspect is denied, the department may obtain an administrative inspection warrant from a judicial officer. Issuance and execution of administrative inspection warrants shall be as follows:

(1) Any judicial officer otherwise authorized to issue search warrants within his or her jurisdiction may, upon proper oath or affirmation showing probable cause as defined by this section, issue warrants for the purpose of conducting administrative inspections authorized by any law or regulation administered by the department;

(2) A warrant shall issue only upon an affidavit of a department official, employee, or agent having knowledge of the facts alleged, sworn to before the judge or magistrate and establishing the grounds for issuing the warrant. If the judge or magistrate is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he or she shall issue a warrant identifying the facility to be inspected, and the purpose of the inspection. The warrant shall:

(A) State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(B) Be directed to a department officer or employee;

(C) Command the person to whom it is directed to inspect the area, premises, building, or conveyance identified for the purpose specified;

(D) Specifically identify any documents or samples to be gathered during the inspection;

(E) Direct that it be served during normal business hours unless emergency or extraordinary circumstances compel otherwise; and

(F) Designate the judge or magistrate to whom it shall be returned;

(3) If appropriate, the warrant may authorize the review and copying of documents which may be relevant to the purpose of the inspection. If documents must be seized for the purpose of copying, the person serving the warrant shall prepare an inventory of documents taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or facility the documents were taken, if present, or in the presence of at least one (1) credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose facility the documents were taken. The seized documents shall be copied as soon as feasible under circumstances preserving their authenticity, then returned to the person from whom the documents were taken;

(4) The warrant may authorize the taking of samples of materials generated, stored, or treated at the facility, or of the water, air, or soils within the facility's control or that may have been affected by the facility's operations. The person executing the warrant shall prepare an inventory of all samples taken. In any inspection conducted pursuant to an administrative warrant in which such samples are taken, the department shall make split samples available to the person whose facility is being inspected;

(5) A warrant issued pursuant to this section must be executed and returned within ten (10) days of its date unless, upon a showing of a need for additional time, the court orders otherwise. The return of the warrant shall be made promptly, accompanied by a written inventory of any documents or samples taken;

(6) The judge or magistrate who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the circuit court for the judicial district in which the inspection was made;

(7) This subsection does not prevent the inspection without a warrant of books and records pursuant to an administrative subpoena issued in accordance with duly adopted administrative procedures; and

(8) A copy of the warrant and all supporting affidavits shall be provided to the person served, or left at the entry of the facility inspected.

(e) Administrative Warrants -- Exceptions. Notwithstanding the previous subsection, an administrative warrant shall not be required for any inspection, including the review and copying of documents and taking of samples, under the following circumstances:

(1) For pervasively regulated facilities or activities as defined by this section whose permit, license, certification, or operational approval from the department provides notice that the department may inspect regulated activities to assure compliance. If the department has reason to believe that a violation of any law has or is occurring, the basis for such belief shall be communicated at the time of the inspection;

(2) If the owner, operator, or agent in charge of the facility consents;

(3) In situations presenting imminent danger to public health and safety or the environment;

(4) In situations involving inspection of conveyances, if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(5) In any other exception or emergency circumstance when time or opportunity to apply for a warrant is lacking;

(6) In situations involving conditions that may be observed in an open field, from an area practically open to public access, or in plain view; or

(7) In all other situations in which a warrant is not constitutionally required.

(f) Penalties. Any willful and unjustified refusal of right of entry and inspection to department personnel as set out in this section shall constitute a misdemeanor subject to a fine of up to twenty-five thousand dollars ($25,000) or civil penalties up to twenty-five thousand dollars ($25,000).






Subchapter 2 - -- Powers of the Department and Commission

§ 8-1-201 - Legislative intent.

(a) The General Assembly recognizes that since 1949, when the precursor of the Arkansas Pollution Control and Ecology Commission was first created, significant changes have occurred in the responsibilities charged to the state's environmental agency. This subchapter intends to clarify and supersede prior law that does not comport with this delineation of responsibility between the Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission.

(b) Further, in delineating the responsibility between the department and the commission, it is the intent of the General Assembly neither to expand nor to diminish any rights of property owners of this state under Arkansas Constitution, Article 2, § 22.



§ 8-1-202 - Powers of the Director of the Arkansas Department of Environmental Quality.

(a) The executive head of the Arkansas Department of Environmental Quality shall be the Director of the Arkansas Department of Environmental Quality, who shall be appointed by the Governor with the consent of the Senate. The director shall serve at the pleasure of the Governor.

(b) (1) The director shall be the executive officer and active administrator of all pollution control activities in the state.

(2) As such, the director's duties shall include:

(A) (i) The administration of permitting, licensing, certification, and grants programs deemed necessary to protect the environmental integrity of the state.

(ii) The director, or his or her delegatee within his or her staff, shall serve as the issuing authority for the state;

(B) (i) Initiation and settlement of civil or administrative enforcement actions to compel compliance with laws, orders, and regulations charged to the responsibility of the department.

(ii) In this regard, the director may propose the assessment of civil penalties as provided by law and take all actions necessary to collect such penalties;

(C) Issuance of orders in such circumstances that reasonably require emergency measures to be taken to protect the environment or the public health and safety, except to the extent that the matter involved is reserved to the jurisdiction or orders of the Arkansas Pollution Control and Ecology Commission for rulemaking procedures in § 8-4-202;

(D) Day-to-day administration of all activities that the department is empowered by law to perform, including, but not limited to, the employment and supervision of such technical, legal, and administrative staff, within approved appropriations, as is necessary to carry out the responsibilities vested with the department;

(E) Providing technical and legal expertise and assistance in the field of environmental protection to other agencies and subdivisions of the state as appropriate;

(F) Day-to-day administration of environmental programs delegated to the State of Arkansas by the responsible agencies of the federal government; and

(G) Any other power or duty specifically vested with the director or department by the General Assembly.



§ 8-1-203 - Powers and responsibilities of the Arkansas Pollution Control and Ecology Commission.

(a) The Arkansas Pollution Control and Ecology Commission shall meet regularly in publicly noticed open meetings to discuss and rule upon matters of environmental concern.

(b) The commission's powers and duties shall be as follows:

(1) (A) Promulgation of rules and regulations implementing the substantive statutes charged to the Arkansas Department of Environmental Quality for administration.

(B) In promulgation of such rules and regulations, prior to the submittal to public comment and review of any rule, regulation, or change to any rule or regulation that is more stringent than the federal requirements, the commission shall duly consider the economic impact and the environmental benefit of such rule or regulation on the people of the State of Arkansas, including those entities that will be subject to the regulation.

(C) The commission shall promptly initiate rulemaking proceedings to further implement the analysis required under subdivision (b)(1)(B) of this section.

(D) The extent of the analysis required under subdivision (b)(1)(B) of this section shall be defined in the commission's rulemaking required under subdivision (b)(1)(C) of this section. It will include a written report which shall be available for public review along with the proposed rule in the public comment period.

(E) Upon completion of the public comment period, the commission shall compile a rulemaking record or response to comments demonstrating a reasoned evaluation of the relative impact and benefits of the more stringent regulation;

(2) Promulgation of rules, regulations, and procedures not otherwise governed by applicable law that the commission deems necessary to secure public participation in environmental decision-making processes;

(3) Promulgation of rules and regulations governing administrative procedures for challenging or contesting department actions;

(4) In the case of permitting or grants decisions, providing the right to appeal a permitting or grants decision rendered by the Director of the Arkansas Department of Environmental Quality or his or her delegatee;

(5) In the case of an administrative enforcement or emergency action, providing the right to contest any such action initiated by the director;

(6) Instruct the director to prepare such reports or perform such studies as will advance the cause of environmental protection in the state;

(7) Make recommendations to the director regarding overall policy and administration of the department. However, the director shall always remain within the plenary authority of the Governor; and

(8) Upon a majority vote, initiate review of any director's decision.

(c) (1) In providing for adjudicatory review as contemplated by subdivisions (b)(4) and (5) of this section, the commission may appoint one (1) or more administrative hearing officers. The administrative hearing officers shall at all times serve as agents of the commission.

(2) In hearings upon appeals of permitting or grants decisions by the director or contested administrative enforcement or emergency actions initiated by the director, the administrative hearing officer shall administer the hearing in accordance with procedures adopted by the commission and, after due deliberation, submit his or her recommended decision to the commission.

(3) (A) (i) Commission review of any appealed or contested matter shall be upon the record compiled by the administrative hearing officer and his or her recommended decision.

(ii) Commission review shall be de novo. However, no additional evidence need be received unless the commission so decides in accordance with established administrative procedures.

(B) The commission may afford the opportunity for oral argument to all parties of the adjudicatory hearing.

(C) (i) By the majority vote of a quorum, the commission may affirm, reverse and dismiss, or reverse and remand to the director.

(ii) If the commission votes to affirm or reverse, such decision shall constitute final agency action for purposes of appeal.

(4) Any party aggrieved by the commission decision may appeal as provided by applicable law.

(d) The chair of the Arkansas Pollution Control and Ecology Commission may appoint one (1) or more committees composed of commission members to act in an advisory capacity to the full commission.



§ 8-1-204 - Administrative hearing officer.

(a) The Arkansas Pollution Control and Ecology Commission shall employ a full-time administrative hearing officer to perform such functions and duties as the commission shall direct and, in particular, to advise the commission on matters of law and procedure that may arise during the conduct of commission duties and responsibilities as outlined in §§ 8-1-203, 8-4-201, 8-4-202, 8-4-311, 8-5-205, and 8-6-207, or as otherwise provided by law.

(b) The administrative hearing officer shall be selected and hired by the commission and shall be independent of and not an employee of the Arkansas Department of Environmental Quality.

(c) The expenses of the administrative hearing officer shall be paid from the Arkansas Department of Environmental Quality Fee Trust Fund or from other sources as provided by law.

(d) The office space for the hearing officer shall be at a location other than the offices of the department.

(e) The administrative assistant II shall be supervised by and provide assistance to the administrative hearing officer authorized in this section.

(f) The disbursing officer of the department shall disburse the funds appropriated for the commission's hearing officer.



§ 8-1-205 - Mercury Task Force recommendations -- Implementation.

The Arkansas Department of Environmental Quality is hereby authorized to enter into agreements or contracts with the Arkansas State Game and Fish Commission or other entities as necessary to implement the recommendations of the Mercury Task Force.






Subchapter 3 - -- Environmental Audit Reports

§ 8-1-301 - Purpose.

The General Assembly hereby finds and declares that protection of the environment is enhanced by the public's voluntary compliance with environmental laws and that the public will benefit from incentives to identify and remedy environmental compliance issues. It is further declared that limited expansion of the protection against disclosure will encourage such voluntary compliance and improve environmental quality and that the voluntary provisions of this subchapter will not inhibit the exercise of the regulatory authority by those entrusted with protecting our environment.



§ 8-1-302 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Director" means the Director of the Arkansas Department of Environmental Quality;

(3) (A) "Environmental audit" means a voluntary, internal, and comprehensive evaluation of one (1) or more facilities or an activity at one (1) or more facilities regulated under this chapter, or federal, regional, or local counterparts or extensions thereof, or of management systems related to that facility or activity, that is designed to identify and prevent noncompliance and to improve compliance with statutory or regulatory requirements.

(B) An environmental audit may be conducted by the owner or operator, by the owner's or operator's employees, or by independent contractors; and

(4) "Environmental audit report" means a set of documents prepared as a result of an environmental audit, and labeled "ENVIRONMENTAL AUDIT REPORT: PRIVILEGED DOCUMENT", that may include:

(A) Field notes, records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, computer-generated or electronically recorded information, maps, charts, graphs, and surveys collected or developed for the primary purpose of preparing an environmental audit;

(B) An audit report prepared by the auditor that includes:

(i) The scope of the audit;

(ii) The information gained in the audit;

(iii) Conclusions and recommendations; and

(iv) Exhibits and appendices;

(C) Memoranda and documents analyzing a portion of or all of the audit report and discussing implementation issues; and

(D) An implementation plan that addresses correcting past compliance, improving current compliance, and preventing future noncompliance.



§ 8-1-303 - Privilege.

(a) In order to encourage owners and operators of facilities and persons conducting other activities regulated under this chapter or its federal counterparts or extensions, both to conduct voluntary internal environmental audits of their compliance programs and management systems and to assess and improve compliance with statutory and regulatory requirements, an environmental audit privilege is created to protect the confidentiality of communications relating to voluntary internal environmental audits.

(b) An environmental audit report shall be privileged and shall not be admissible as evidence in any civil or administrative legal action, including enforcement actions.



§ 8-1-304 - Waiver.

(a) The privilege described in § 8-1-303 does not apply to the extent that:

(1) It is waived expressly by the owner or operator of the facility that prepared or caused to be prepared the environmental audit report;

(2) The owner or operator of a facility or person conducting an activity seeks to introduce an environmental audit report as evidence; and

(3) The owner or operator of a facility authorizes the disclosure of the environmental audit report to any party, except when:

(A) Disclosure is made under the terms of a confidentiality agreement between the owner or operator of a facility and:

(i) A potential purchaser of the facility; or

(ii) A customer, lending institution, or insurance company with an existing or proposed relationship with the facility;

(B) Disclosure is made under the terms of a confidentiality agreement between government officials and the owner or operator of a facility; or

(C) Disclosure is made to an independent contractor retained by the owner or operator of the facility for the purpose of identifying noncompliance with statutory or regulatory requirements and assisting the owner or operator in achieving compliance with reasonable diligence.

(b) The waiver of the privilege described in § 8-1-303 may be for part or all of the environmental audit report, and the waiver of privilege extends only to that part of the environmental audit report expressly waived by the owner or operator of a facility.



§ 8-1-305 - Exceptions.

The privilege described in § 8-1-303 does not apply to the following:

(1) Documents, communications, data, reports, or other information that must be collected, developed, maintained, reported, or otherwise made available to the public or a regulatory agency under:

(A) Federal or state law or extensions thereof;

(B) A rule or standard adopted by the Arkansas Pollution Control and Ecology Commission;

(C) A determination, a permit, or an order made or issued by the commission or the Director of the Arkansas Department of Environmental Quality; or

(D) Any other federal, state, or local law, permit, or order;

(2) Information obtained by observation, sampling, or monitoring by any regulatory agency; and

(3) Information obtained from a source independent of the environmental audit.



§ 8-1-306 - Stipulation.

The parties to a legal action may at any time stipulate to the entry of an order that directs that specific information contained in an environmental audit report is or is not subject to the privilege provided under § 8-1-303.



§ 8-1-307 - Disclosure in civil or administrative proceeding.

(a) In a civil or administrative proceeding, a court of record or administrative tribunal, after an in-camera review, shall require disclosure of material for which the privilege described in § 8-1-303 is asserted if the court or administrative tribunal determines one (1) of the following:

(1) The privilege is asserted for a fraudulent purpose;

(2) The material is not subject to the privilege;

(3) The material is subject to the privilege and the material shows evidence of noncompliance with:

(A) Federal or state law or extensions of such statutes;

(B) Any rule or regulation adopted by the Arkansas Pollution Control and Ecology Commission; or

(C) A determination, permit, or order issued by the commission or the Director of the Arkansas Department of Environmental Quality; and

(4) The person claiming the privilege did not promptly initiate and pursue appropriate efforts to achieve compliance with reasonable diligence.

(b) (1) If the noncompliance described in subdivision (a)(3) of this section constitutes a failure to obtain a required permit, the person is deemed to have made appropriate efforts to achieve compliance if the person filed an application for the required permit not later than ninety (90) days after the date the person became aware of the noncompliance.

(2) (A) In the event additional time is required to prepare a permit application, the person shall, within ninety (90) days, submit a schedule to the Arkansas Department of Environmental Quality that identifies the activities required to complete the application, and, if the schedule is acceptable to the department, the filing of the application pursuant to the submitted schedule shall constitute reasonable diligence to achieve compliance for a failure to obtain a required permit.

(B) Nothing in this section authorizes a facility to operate without the proper permit having been issued.



§ 8-1-309 - Audit privilege reserved for administrative or civil proceedings.

The privilege created by § 8-1-303 does not apply to criminal investigations or proceedings. When an environmental audit report is obtained, reviewed, or used in a criminal proceeding, the privilege created by this section applicable to administrative or civil proceedings is not waived or eliminated.



§ 8-1-310 - Burden of proof.

(a) A party asserting the environmental audit privilege under § 8-1-303 has the burden of proving the privilege, including if there is evidence of noncompliance with federal or state law or extensions thereof, and proof that appropriate efforts to achieve compliance were promptly initiated and pursued with reasonable diligence.

(b) A party seeking disclosure under § 8-1-307 has the burden of proving the privilege is asserted for a fraudulent purpose.



§ 8-1-311 - Partial disclosure.

Upon making a determination under § 8-1-307, the court of record or administrative tribunal may compel disclosure of only those parts of an environmental audit report that are relevant to issues in dispute in the proceeding.



§ 8-1-312 - Scope.

Nothing in this subchapter may limit, waive, or abrogate:

(1) The scope of any statutory or common law privilege, including the work product doctrine and the attorney-client privilege; or

(2) The rights of the public as provided in the Freedom of Information Act of 1967, § 25-19-101 et seq.









Chapter 2 - Environmental Testing

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- State Environmental Laboratory Certification Program Act

§ 8-2-201 - Title.

This subchapter may be called the "State Environmental Laboratory Certification Program Act".



§ 8-2-202 - Purpose.

It is the purpose of this subchapter to authorize the Arkansas Department of Environmental Quality to establish and administer an environmental laboratory certification program so that laboratories that submit data and analyses to the department may be certified by the department as having demonstrated acceptable compliance with laboratory standards so that the validity of scientific data submitted to the department may be further assured.



§ 8-2-203 - Definitions.

As used in this subchapter:

(1) "Acceptable results" means results within limits determined on the basis of statistical procedures as prescribed by the Arkansas Department of Environmental Quality;

(2) "Certificate" means a document issued by the department showing the parameters for which a laboratory has received certification;

(3) "Commission" means the Arkansas Pollution Control and Ecology Commission or its successor;

(4) "Consulting laboratory" means a laboratory, as defined in subdivision (7) of this section, that performs analyses for any person other than itself, and does not include laboratories that are wholly owned by the person for whom the analyses are performed;

(5) "Department" means the Arkansas Department of Environmental Quality;

(6) "Evaluation" means a review of the quality control and quality assurance procedures, recordkeeping, reporting procedures, methodology, and analytical techniques of a laboratory for measuring or establishing specific parameters;

(7) "Laboratory" means any facility that performs analyses to determine the chemical, physical, or biological properties of air, water, solid waste, hazardous waste, wastewater, or soil or subsoil materials or that performs any other analyses related to environmental quality evaluations required by the department or which will be submitted to the department, except that evaluations to determine the engineering properties related to soil mechanics shall not be included herein;

(8) "Parameter" means the characteristics of a laboratory sample determined by an analytic laboratory testing procedure;

(9) "Performance audit sample" means a sample intended for laboratory analysis in which the concentrations of the constituents are known only to the department and that is used in a test procedure to determine a laboratory's analytic, quality control, and quality assurance precision and accuracy;

(10) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company or trust, venture, municipal, state, or federal government or agency, or any other legal entity, however organized; and

(11) "Program" means the State Environmental Laboratory Certification Program.



§ 8-2-204 - Powers and duties of department and commission.

(a) The Arkansas Department of Environmental Quality shall have the following powers and duties under this subchapter:

(1) To establish and administer the State Environmental Laboratory Certification Program for laboratories applying for certification by the department;

(2) To enforce the provisions of this subchapter and all laws, rules, and regulations relating to the program and to environmental testing;

(3) To issue, deny, revoke, or suspend the certification of a laboratory for cause; and

(4) To refuse to accept analytical results from a laboratory when the department reasonably determines that the results do not meet reasonable criteria for validation, regardless of whether the laboratory is certified.

(b) The Arkansas Pollution Control and Ecology Commission shall have the following powers and duties under this subchapter:

(1) To establish by regulation reasonable fees for the certification procedures set forth in this subchapter and to cover the expenses of administering the program; and

(2) To promulgate, as may be necessary, regulations to effect the purpose and administration of the program, including, but not limited to, provisions governing applications for certification, modification, and renewal of certification and recertification after revocation.



§ 8-2-205 - Procedure for issuance of rules or regulations, appeals, hearings, etc.

(a) Any person that violates any provision of this chapter or of any rule, regulation, or order issued pursuant to this chapter or that commits an unlawful act under this chapter shall be subject to the same penalty and enforcement provisions as are contained in the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq.

(b) Except as otherwise provided in this chapter, the procedure of the Arkansas Pollution Control and Ecology Commission for issuance of any rules and regulations, conduct of hearings, notice, review of actions on certificates, right of appeal, presumptions, finality of actions, and related matters shall be as provided in Part I of the Arkansas Water and Air Pollution Control Act, §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, including, without limitation, §§ 8-4-202, 8-4-205 -- 8-4-210, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229.



§ 8-2-206 - Certification -- Criteria and procedure.

(a) (1) (A) All consulting laboratories performing analyses for which results are to be submitted to the Arkansas Department of Environmental Quality shall obtain a laboratory certification under this subchapter.

(B) The department, in its sole discretion, may refuse to accept results of analyses performed by a consulting laboratory that does not hold a certification pursuant to the program for the reason that the laboratory is not certified.

(2) Certification for laboratories other than consulting laboratories shall not be mandatory.

(b) Applications for certification shall be made in the form and manner established by the department.

(c) Upon receipt of an application for certification, the department shall evaluate and act upon the application in accordance with the following procedures and criteria:

(1) (A) The laboratory must successfully complete an evaluation.

(B) The department shall establish evaluation criteria on proper analytical, quality assurance, recordkeeping, and reporting methods and procedures and facilities, equipment, and personnel requirements; and

(2) (A) The laboratory must submit to the department acceptable results from its analysis of performance audit samples for the specific parameters selected for certification.

(B) The department shall make available to the applicant laboratory performance audit samples for the selected parameters.

(C) In accordance with procedures required by the department, the laboratory shall return the analyzed results to the department, and the department shall determine if the laboratory has achieved acceptable results in the analysis of each sample.

(d) Upon completion of the laboratory evaluation and the review of the audit sample results, the department shall notify the laboratory of its determination to award or deny certification.

(e) (1) If the adequacy of the laboratory's capability and its adequacy have been sufficiently established to the satisfaction of the department, a certificate will be issued to the laboratory for the evaluated categories of parameters.

(2) If certification is denied, the department shall set forth, in writing, the reasons for denial.



§ 8-2-207 - Certification -- Duration -- Renewal.

(a) A certificate shall be effective for a period of one (1) year from the date of issuance, after which time the certificate will lapse.

(b) Certification may be renewed for additional periods of one (1) year's duration upon application for renewal made to the Arkansas Department of Environmental Quality.



§ 8-2-208 - Certification -- Revocation.

(a) Once certified, a laboratory's certification may be revoked or suspended by the Arkansas Department of Environmental Quality:

(1) For knowing falsification of any data submitted to the department or any data related to laboratory analysis;

(2) For knowingly making any false statement, representation, or certification in any application, record, report, plan, or other document issued by or sent to the department or related to laboratory analysis;

(3) For knowing misrepresentation of procedures or documentation used in sampling or laboratory analysis;

(4) If the laboratory in question is no longer entitled to the certification by reason of its failure to comply with the proper analytical, quality assurance, recordkeeping, and reporting methods and procedures and the facilities, equipment, and personnel requirements on which the certification was issued; or

(5) If the laboratory demonstrably fails to achieve acceptable results for specific parameters for which it has been certified.

(b) It shall be unlawful for any person:

(1) To knowingly falsify any data submitted to the department or any data related to laboratory analysis;

(2) To knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document issued by or sent to the department or related to laboratory analysis;

(3) To knowingly misrepresent sampling procedures or methods used in laboratory analysis;

(4) To knowingly render inaccurate any certification issued under this subchapter; or

(5) While knowing that a person is not certified pursuant to the program, to knowingly represent that that person is so certified.



§ 8-2-209 - Fees.

(a) (1) The Arkansas Department of Environmental Quality shall be authorized to assess reasonable fees to participating laboratories for the administrative costs of the State Environmental Laboratory Certification Program.

(2) The costs will include, but are not limited to, the expense of conducting evaluations and the procurement of performance audit samples.

(b) Fees may be assessed at the time of initial application, renewal application, application for modification, or at the time a certificate is awarded.

(c) Following a public hearing and based upon a record calculating the reasonable administrative costs of conducting certification procedures set forth herein and costs of enforcing the terms and conditions of certificates, the Arkansas Pollution Control and Ecology Commission may establish reasonable fees for initial issuance, annual review, and modification of certificates authorized by this subchapter.









Chapter 3 - Water And Air Pollution Generally

§ 8-3-101 - Designation of air quality areas.

No area within Arkansas shall be redesignated by the state for the purposes of permitting under the Prevention of Significant Deterioration (PSD) of Air Quality requirements except by an act of the General Assembly.



§ 8-3-102 - Ambient air quality standards -- Hydrogen sulfide.

(a) After review of scientific literature and similar standards in other states, the Arkansas Pollution Control and Ecology Commission shall promulgate, through procedures set out in § 8-4-202, ambient air quality standards or other appropriate regulatory controls that will protect the public health and the environment from the emission of hydrogen sulfide.

(b) (1) Before the commission proposes an ambient standard or regulatory mechanism concerning hydrogen sulfide that will result in more stringent or restrictive control provisions than are currently provided by Arkansas Department of Environmental Quality permitting practices, the commission shall direct the department to prepare, with the assistance and cooperation of state agencies with appropriate expertise, an economic impact and environmental benefit analysis justifying more stringent or restrictive operating conditions.

(2) The economic impact and environmental benefit analysis shall include without limitation the:

(A) Benefit to the public health;

(B) Preservation of environmental quality; and

(C) Cost to the regulated community and the department.

(3) The conclusions of an economic impact and environmental benefit analysis shall be included in any public notice of the proposed rulemaking and shall be subject to public comment.



§ 8-3-103 - Hydrogen sulfide emissions.

(a) Ambient Concentration Standard. (1) Except as provided in subsection (d) of this section, no person shall cause or permit emissions from any facility that result in predicted ambient hydrogen sulfide concentrations at any place beyond the facility's perimeter property boundary greater than eighty parts per billion (80 PPB) for any eight-hour averaging period for residential areas, or greater than one hundred parts per billion (100 PPB) for any eight-hour averaging period for nonresidential areas.

(2) No person shall cause or permit emissions from any facility that result in actual ambient hydrogen sulfide concentrations at any place beyond the facility's perimeter property boundary greater than twenty parts per million (20 ppm) for any five-minute averaging period.

(b) Method of Prediction. All estimates of ambient concentrations required under this section shall be performed by the Arkansas Department of Environmental Quality or performed by the facility and approved by the department based on the facility's potential to emit hydrogen sulfide, the applicable air quality models, databases, and other requirements specified in the "Guideline on Air Quality Models (Revised)" (1986), supplement A (1987) and supplement B (1993).

(c) Compliance Plan. (1) In the event the standard is predicted to be exceeded, the facility or facilities whose emissions are found to contribute to the excess shall be given a reasonable period of time to undertake measures to demonstrate compliance, such as a site-specific risk assessment that demonstrates that the emissions do not pose a risk to human health at the nearest public receptor, ambient monitoring, that demonstrates that the standard is not being exceeded, or undertaking emission reduction measures to reduce emissions of hydrogen sulfide such that the standard will not be exceeded.

(2) The compliance measures and schedule of compliance shall be stated in an enforceable settlement agreement or permit modification or, if the facility does not have an existing permit, an enforcement order.

(d) Control Technology Requirements. (1) General Requirements. Rather than demonstrate compliance with the ambient limit contained in subsection (a) of this section, a facility may elect to install and operate or continue to operate appropriate control technology that addresses hydrogen sulfide emissions for that source or source category.

(2) Determination of Appropriate Control Technology. (A) For purposes of this section, "appropriate hydrogen sulfide control technology" means control technology, operational practices, or some combination thereof, which will result in the lowest emissions of hydrogen sulfide that a particular facility is reasonably capable of meeting, considering technological and economic feasibility.

(B) Compliance with all applicable portions of the following technology standards, in accordance with the schedule set forth in such standards, shall be deemed to be compliance with appropriate hydrogen sulfide control technology:

(i) Maximum Achievable Control Technology Standards issued pursuant to section 112 of the Clean Air Act, promulgated at 40 CFR Part 63, when compliance with such standards will reduce hydrogen sulfide emissions;

(ii) Standards of Performance for New Stationary Sources, promulgated at 40 CFR Part 60:

(a) Subpart J, Standards of Performance for Petroleum Refineries;

(b) Subpart BB, Standards of Performance for Kraft Paper Mills;

(c) Subpart VV, Standards of Performance for Equipment Leaks of VOC in the Synthetic Organic Chemicals Manufacturing Industry;

(d) Subpart GGG, Standards of Performance for Equipment Leaks of VOC in Petroleum Refineries;

(e) Subpart KKK, Standards of Performance for Equipment Leaks of VOC from Onshore Natural Gas Processing Plants; or

(f) Subpart LLL, Standards of Performance for Onshore Natural Gas Processing; or

(iii) National Emission Standards for Hazardous Air Pollutants under Title III of the Clean Air Act and standards of performance promulgated pursuant to section 111(d) of the Clean Air Act, when compliance with such standards will reduce hydrogen sulfide emissions.

(C) A facility that is not subject to one (1) of the technology limits listed in subdivision (d)(2)(B) of this section and that wishes to apply appropriate hydrogen sulfide control technology may apply to the department for a determination of appropriateness at any time, but no later than ninety (90) days after a determination that the ambient standard has been exceeded. The application shall be made on such forms and contain such information as the department may require and shall include a reasonable time schedule for implementation. When making a determination of appropriateness, the department shall follow the procedures used for making permitting decisions, including public participation requirements.

(D) The ambient standard shall not apply to the following facilities:

(i) Natural gas pipelines and related facilities that do not transmit gas with a concentration of hydrogen sulfide in excess of four parts per million (4 ppm);

(ii) Natural gas gathering and production pipelines and related facilities that do not transmit gas with a concentration of hydrogen sulfide in excess of thirty parts per million (30 ppm);

(iii) Brine pipelines that carry natural gas as a byproduct of the brine;

(iv) Wastewater treatment facilities; and

(v) Oil and gas drilling and production operations and facilities from the wellhead to the custodial transfer meter as that term is defined by law.

(e) The Oil and Gas Commission is hereby delegated the authority to set hydrogen sulfide standards for oil and gas drilling and production facilities from the wellhead to the custodial transfer meter.






Chapter 4 - Arkansas Water and Air Pollution Control Act

Subchapter 1 - -- General Provisions

§ 8-4-101 - Title.

This chapter may be cited as the "Arkansas Water and Air Pollution Control Act".



§ 8-4-102 - Definitions.

As used in this chapter:

(1) "Discharge into the waters of the state" means a discharge of any wastes in any manner that directly or indirectly permits such wastes to reach any of the waters of the state;

(2) "Disposal system" means a system for disposing of sewage, industrial waste, and other wastes and includes sewer systems and treatment works;

(3) "Industrial waste" means any liquid, gaseous, or solid waste substance resulting from any process of industry, mining, manufacturing, trade, or business or from the development of any natural resources;

(4) "Other wastes" means garbage, municipal refuse, decayed wood, sawdust, shavings, bark, lime, sand, ashes, offal, oil, tar chemicals, and all other organic or inorganic substances, not including sewage or industrial waste that may be discharged into the waters of the state. "Any wastes" and "pollutants" include sewage, industrial wastes, or other wastes;

(5) "Person" means any state agency, municipality, governmental subdivision of the state or the United States, public or private corporation, individual, partnership, association, or other entity;

(6) "Pollution" means such contamination or other alteration of the physical, chemical, or biological properties of any waters of the state, or such discharge of any liquid, gaseous, or solid substance in any waters of the state as will, or is likely to, render the waters harmful, detrimental, or injurious to public health, safety, or welfare; to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses; or to livestock, wild animals, birds, fish, or other aquatic life;

(7) "Sewage" means the water-carried waste products from residences, public buildings, institutions, or other buildings, including the excrementitious or other discharge from the bodies of humans or animals, together with such groundwater infiltration and surface water as may be present;

(8) "Sewer system" means pipelines or conduits, pumping stations, and force mains, and all other constructions, devices, and appliances appurtenant thereto, which are used for conducting sewage or industrial waste or other wastes to a point of disposal;

(9) "Treatment works" means any plant, disposal field, lagoon, dam, pumping station, constructed drainage ditch or surface water intercepting ditch, incinerator, area devoted to sanitary landfills, or other works not specifically mentioned in this section, which is installed for the purpose of treating, stabilizing, or disposing of sewage, industrial waste, or other wastes; and

(10) "Waters of the state" means all streams, lakes, marshes, ponds, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through, or border upon this state or any portion of the state.



§ 8-4-103 - Criminal, civil, and administrative penalties.

(a) Criminal Penalties. (1) (A) Any person that violates any provision of this chapter, that commits any unlawful act under it, or that violates any rule, regulation, or order of the Arkansas Pollution Control and Ecology Commission or the Arkansas Department of Environmental Quality shall be guilty of a misdemeanor.

(B) (i) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to:

(a) Imprisonment for not more than one (1) year;

(b) A fine of not more than twenty-five thousand dollars ($25,000); or

(c) Both such fine and imprisonment.

(ii) For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(2) (A) It shall be unlawful for a person to:

(i) Violate any provision of this chapter, commit any unlawful act under it, or violate any rule, regulation, or order of the commission or department and leave the state or remove his or her person from the jurisdiction of this state;

(ii) Purposely, knowingly, or recklessly cause pollution of the waters or air of the state in a manner not otherwise permitted by law and thereby create a substantial likelihood of adversely affecting human health, animal or plant life, or property; or

(iii) Purposely or knowingly make any false statement, representation, or certification in any document required to be maintained under this chapter or falsify, tamper with, or render inaccurate any monitoring device, method, or record required to be maintained under this chapter.

(B) (i) A person that violates subdivision (a)(2)(A) of this section shall be guilty of a felony.

(ii) (a) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to:

(1) Imprisonment for not more than five (5) years;

(2) A fine of not more than fifty thousand dollars ($50,000); or

(3) Both such fine and imprisonment.

(b) For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(3) (A) Any person that purposely, knowingly, or recklessly causes pollution of the waters or air of the state in a manner not otherwise permitted by law and thereby places another person in imminent danger of death or serious bodily injury shall be guilty of a felony.

(B) (i) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to:

(a) Imprisonment for not more than twenty (20) years;

(b) A fine of not more than two hundred fifty thousand dollars ($250,000); or

(c) Both such fine and imprisonment.

(ii) For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(4) Notwithstanding the limits on fines set in subdivisions (a)(1)-(3) of this section, if a person convicted under subdivision (a)(1), subdivision (a)(2), or subdivision (a)(3) of this section has derived or will derive pecuniary gains from commission of the offenses, then the person may be sentenced to pay a fine not to exceed two (2) times the amount of the pecuniary gain.

(b) Civil Penalties. The department may institute a civil action in any court of competent jurisdiction to accomplish any of the following:

(1) Restrain any violation of or compel compliance with the provisions of this chapter and of any rules, regulations, orders, permits, or plans issued pursuant to this chapter;

(2) Affirmatively order that remedial measures be taken as may be necessary or appropriate to implement or effectuate the purposes and intent of this chapter;

(3) Recover all costs, expenses, and damages to the department and any other agency or division of the state in enforcing or effectuating the provisions of this chapter, including, but not limited to, natural resource damages;

(4) Assess civil penalties in an amount not to exceed ten thousand dollars ($10,000) per day for violations of this chapter and of any rules, regulations, permits, or plans issued pursuant to this chapter; or

(5) Recover civil penalties assessed pursuant to subsection (c) of this section.

(c) (1) (A) Any person that violates any provision of this chapter and regulations, rules, permits, or plans issued pursuant to this chapter may be assessed an administrative civil penalty not to exceed ten thousand dollars ($10,000) per violation.

(B) Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessment.

(2) (A) No civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing in accordance with regulations adopted by the commission.

(B) All hearings and appeals arising under this chapter shall be conducted in accordance with the procedures prescribed by §§ 8-4-205, 8-4-212, and 8-4-218 -- 8-4-229.

(C) These administrative procedures may also be used to recover all costs, expenses, and damages to the department and any other agency or subdivision of the state in enforcing or effectuating the provisions of this chapter, including, but not limited to, natural resource damages.

(d) (1) (A) Before assessing a civil penalty under subsection (c) of this section, the Director of the Arkansas Department of Environmental Quality shall provide public notice of and a reasonable opportunity to comment on the proposed issuance of the order.

(B) If the civil penalty is being assessed under an order on consent, the order shall not be effective until thirty (30) days after the publication of notice of the order.

(C) Notice shall also be given to each member of the commission.

(D) If a civil penalty is being assessed for a violation that occurs within the corporate limits of any municipality in Arkansas, a copy of the public notice shall be delivered to the chief executive officer of the municipality in which the alleged violation occurred, along with a copy of any proposed order concerning the violation, and the municipality shall be given a reasonable opportunity to comment on the proposed order consistent with the public notice and comment requirements of this chapter and regulations promulgated under this chapter.

(2) Notice of any administrative enforcement order shall contain the following:

(A) The identity of the person or facility alleged to be in violation;

(B) The location by city or county of the alleged violation;

(C) A brief description by environmental media, that is, water, air, solid waste, or hazardous waste, impacted by the alleged violation;

(D) The type of administrative action proposed, that is, a consent order, a notice of violation, or an emergency order; and

(E) The amount of penalty to be assessed.

(3) (A) Any person that comments on a proposed assessment of a penalty under this subsection shall be given notice of any hearing held under this subsection.

(B) In any hearing held under this subsection, the person shall have a right to intervene upon timely application.

(4) (A) (i) If no adjudicatory hearing is held on a proposed order, any person that commented on the proposed order may petition the commission to set aside the order and provide an adjudicatory hearing.

(ii) A petition to set aside such an order must be filed with the commission within thirty (30) days of service of the order.

(B) If the evidence presented by the petitioner is material and was not considered in the issuance of the order and the commission finds in light of the new evidence that the order is not reasonable and appropriate, it may set aside the order and provide a hearing.

(C) If the commission denies a hearing under this subdivision (d)(4), it shall provide to the petitioner notice of and its reasons for the denial. The denial of such a hearing may be appealed pursuant to § 8-4-222.

(5) On its own initiative, the commission may institute review of any enforcement action taken by the director within thirty (30) days of the effective date of the order.

(e) As an alternative to the limits on civil penalties set in subsections (b) and (c) of this section, if a person found liable in actions brought under subsection (b) or subsection (c) of this section has derived pecuniary gain from commission of the offenses, then he or she may be ordered to pay a civil penalty equal to the amount of the pecuniary gain.

(f) (1) All moneys collected as reimbursement for expenses, costs, and damages to the department shall be deposited into the operating fund of the department.

(2) All moneys collected as civil penalties shall be deposited into the Hazardous Substance Remedial Action Trust Fund as provided by § 8-7-509.

(3) (A) In his or her discretion, the director may authorize in-kind services or cash contributions as partial mitigation of cash penalties for use in projects or programs designed to advance environmental interests.

(B) The violator may provide in-kind services or cash contributions as directed by the department by utilizing the violator's own expertise, by hiring and compensating subcontractors to perform the services, by arranging and providing financing for the services, or by other financial arrangements initiated by the department in which the violator and the department retain no monetary benefit, however remote.

(C) The services shall not duplicate or augment services already provided by the department through appropriations of the General Assembly.

(4) All moneys collected that represent the costs, expenses, or damages of other agencies or subdivisions of the state shall be distributed to the appropriate governmental entity.

(g) (1) Pursuant to duly promulgated ordinances or regulations, any governmental entity permitted to operate a publicly owned treatment works shall have the authority to collect in a court of competent jurisdiction civil or criminal penalties in an amount not to exceed one thousand dollars ($1,000) for each violation by industrial users of pretreatment standards or requirements.

(2) Such a criminal or civil action may be initiated only after a majority vote of the entity's governing body resolves to pursue such an action.

(3) For the purpose of this subsection, each day of a continuing violation may be deemed a separate violation.

(h) The culpable mental states referenced throughout this section shall have the same definitions as set out in § 5-2-202.

(i) Solicitation or conspiracy, as defined by § 5-3-301 et seq. and § 5-3-401 et seq., to commit any criminal act proscribed by this section and §§ 8-6-204 and 8-7-204 shall be punishable as follows:

(1) Any solicitation or conspiracy to commit an offense under this section that is a misdemeanor shall be a misdemeanor subject to:

(A) Fines not to exceed fifteen thousand dollars ($15,000) per day of violation;

(B) Imprisonment for more than six (6) months; or

(C) Both such fines and imprisonment;

(2) Any solicitation or conspiracy to commit an offense under this section that is a felony subject to fines of fifty thousand dollars ($50,000) per day or imprisonment up to five (5) years shall be a felony subject to:

(A) Fines up to thirty-five thousand dollars ($35,000) per day;

(B) Imprisonment up to two (2) years; or

(C) Both such fines and imprisonment;

(3) Any solicitation or conspiracy to commit an offense under this section that is a felony subject to fines of one hundred thousand dollars ($100,000) per day or imprisonment up to ten (10) years shall be a felony subject to:

(A) Fines up to seventy-five thousand dollars ($75,000) per day;

(B) Imprisonment up to seven (7) years; or

(C) Both such fines and imprisonment; and

(4) Any solicitation or conspiracy to commit an offense under this section that is a felony subject to fines of two hundred fifty thousand dollars ($250,000) per day or imprisonment up to twenty (20) years shall be a felony subject to:

(A) Fines up to one hundred fifty thousand dollars ($150,000) per day;

(B) Imprisonment up to fifteen (15) years; or

(C) Both such fines and imprisonment.

(j) In cases considering suspension of sentence or probation, efforts or commitments by the defendant to remediate any adverse environmental effects caused by the defendant's activities may be considered by the court to be restitution as contemplated by § 5-4-301.

(k) A business organization or its agents or officers may be found liable under this section in accordance with the standards set forth in § 5-2-501 et seq. and sentenced to pay fines in accordance with the provisions of § 5-4-201(d) and (e).

(l) (1) A person that uses a cleaning agent in violation of this chapter is guilty of a misdemeanor and upon conviction is subject to a fine not exceeding one hundred dollars ($100).

(2) A person that sells, distributes, or manufactures a cleaning agent in violation of this chapter is guilty of a misdemeanor and upon conviction is subject to a fine not exceeding one thousand dollars ($1,000).

(3) (A) The department may seize any cleaning agent held for sale or distribution in violation of this chapter.

(B) The seized cleaning agents are considered forfeited.



§ 8-4-104 - Arkansas Pollution Control and Ecology Commission -- Members.

(a) There is created and established an Arkansas Pollution Control and Ecology Commission.

(b) The Arkansas Pollution Control and Ecology Commission shall be composed of thirteen (13) members:

(1) (A) The Governor, by and with the advice and consent of the Senate, shall appoint seven (7) members.

(B) Each congressional district shall be represented on the Arkansas Pollution Control and Ecology Commission by at least one (1) member, and no district shall have more than two (2) members of the seven (7) appointees.

(C) (i) The Governor shall not appoint a member to represent any specific or special interest group, organization, or philosophy.

(ii) However, in making appointments to the Arkansas Pollution Control and Ecology Commission, the Governor shall appoint individuals who have knowledge or expertise in matters within the jurisdiction of the Arkansas Pollution Control and Ecology Commission, including government, business or industry, agriculture and livestock, forestry, health, ecology, recreation and tourism, and geology.

(D) Each member appointed by the Governor shall be appointed for a term of four (4) years; and

(2) The other six (6) members of the Arkansas Pollution Control and Ecology Commission shall be:

(A) The Director of the Department of Health or his or her designee; and

(B) (i) The directors of the Arkansas State Game and Fish Commission, the Arkansas Forestry Commission, the Arkansas Natural Resources Commission, the Oil and Gas Commission, and the Arkansas Geological Survey.

(ii) Any director specified in subdivision (b)(2)(B)(i) of this section may designate the agency's deputy director or assistant director to serve in lieu of the director.

(c) Elected city, county, and state officials shall not serve on the Arkansas Pollution Control and Ecology Commission after the expiration of any current member's term.

(d) In the event of a vacancy in the membership of the Arkansas Pollution Control and Ecology Commission, the Governor shall appoint a person to fill the vacancy temporarily who shall serve until the next meeting of the Senate, when some person shall be appointed by the Governor, by and with the consent and approval of the Senate, to serve the remainder of the unexpired term.

(e) (1) The chair and vice chair shall be elected annually.

(2) The members of the Arkansas Pollution Control and Ecology Commission representing the state agencies shall not serve as chair or vice chair.

(f) (1) (A) The Arkansas Pollution Control and Ecology Commission shall hold at least four (4) regular meetings in each calendar year at times and places to be fixed by the Arkansas Pollution Control and Ecology Commission and such other meetings as may be necessary.

(B) Special meetings may be called at the discretion of the chair, and they shall be called by him or her upon written request of two (2) members of the Arkansas Pollution Control and Ecology Commission by delivery of written notice to each member of the Arkansas Pollution Control and Ecology Commission.

(2) Nine (9) members of the Arkansas Pollution Control and Ecology Commission shall constitute a quorum to transact business in both regular and special meetings.

(g) (1) Each member of the Arkansas Pollution Control and Ecology Commission representing state agencies shall receive no additional salary or per diem for services as a member of the Arkansas Pollution Control and Ecology Commission but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(2) The other seven (7) members appointed by the Governor may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 8-4-105 - Director of the Arkansas Department of Environmental Quality.

(a) (1) The executive head of the Arkansas Department of Environmental Quality shall be the Director of the Arkansas Department of Environmental Quality, who shall be appointed by the Governor with the advice and consent of the Senate, and shall serve at the pleasure of the Governor.

(2) The director, with the advice and consent of the Governor, shall appoint the heads of the divisions of the department, including the Division of Water Pollution Control, the Division of Air Pollution Control, the Division of Solid Waste Management, the Division of Environmental Preservation, the Division of Administration, and such other divisions as may be established.

(3) All of the personnel of the department shall be employed by and serve at the pleasure of the director. However, nothing in this subdivision (a)(3) shall be construed to reduce any right which an employee shall have under any civil service or merit system.

(b) (1) The director shall be the executive officer and active administrator of all pollution control activities.

(2) All of the powers of the Arkansas Pollution Control and Ecology Commission under §§ 8-4-201(b)(5), 8-4-203, and 8-4-204 relating to plans and specifications for disposal systems and permits for the discharge of sewage, industrial wastes, or other wastes into the waters of the state are vested in the director.



§ 8-4-106 - Technical and other services and public assistance.

(a) Technical, scientific, legal, or other services may be performed, insofar as practicable, by personnel of other state agencies and educational institutions and the Attorney General. However, the personnel of these state agencies shall receive no additional salary or wages for their services to the Arkansas Department of Environmental Quality.

(b) The Director of the Arkansas Department of Environmental Quality, however, may employ and compensate, within appropriations available, consultants and such assistants and employees as may be necessary to carry out the provisions of this chapter and prescribe their powers and duties.



§ 8-4-107 - Prosecution of public nuisance actions.

In any legal action arising from, relating to, or including violations of laws or regulations charged to the enforcement authority of the Arkansas Department of Environmental Quality that also alleges the existence of a public nuisance at common law, the Attorney General or the department may serve as the instrumentality of the state authorized to initiate and prosecute such action.






Subchapter 2 - -- Water Pollution

§ 8-4-201 - Powers and duties of department and commission generally.

(a) The Arkansas Department of Environmental Quality or its successor is given and charged with the following powers and duties:

(1) Enforcement of Laws. To administer and enforce all laws and regulations relating to the pollution of any waters of the state;

(2) Investigations and Surveys. (A) To investigate the extent, character, and effect of the pollution of the waters of this state; and

(B) To conduct investigations, research, surveys, and studies and gather data and information necessary or desirable in the administration or enforcement of pollution laws;

(3) Program. To prepare a comprehensive program for the elimination or reduction of the pollution of the waters of this state, including application for and delegation of federal regulatory programs; and

(4) Plans of Disposal Systems. To require to be submitted and to approve plans and specifications for disposal systems, or any part of them, and to inspect the construction thereof for compliance with the approved plans thereof.

(b) The Arkansas Pollution Control and Ecology Commission is given and charged with the following powers and duties:

(1) (A) Promulgation of rules and regulations, including water quality standards and the classification of the waters of the state and moratoriums or suspensions of the processing of types or categories of permits, implementing the substantive statutes charged to the department for administration.

(B) In promulgation of such rules and regulations, prior to the submittal to public comment and review of any rule, regulation, or change to any rule or regulation that is more stringent than federal requirements, the commission shall duly consider the economic impact and the environmental benefit of such rule or regulation on the people of the State of Arkansas, including those entities that will be subject to the regulation.

(C) The commission shall promptly initiate rulemaking proceedings to further implement the analysis required under subdivision (b)(1)(B) of this section.

(D) The extent of the analysis required under subdivision (b)(1)(B) of this section shall be defined in the commission's rulemaking required under subdivision (b)(1)(C) of this section. It will include a written report that shall be available for public review along with the proposed rule in the public comment period.

(E) Upon completion of the public comment period, the commission shall compile a rulemaking record or response to comments demonstrating a reasoned evaluation of the relative impact and benefits of the more stringent regulation;

(2) Promulgation of rules, regulations, and procedures not otherwise governed by applicable law that the commission deems necessary to secure public participation in environmental decision-making processes;

(3) Promulgation of rules and regulations governing administrative procedures for challenging or contesting department actions;

(4) In the case of permitting or grants decisions, provide the right to appeal a permitting or grants decision rendered by the Director of the Arkansas Department of Environmental Quality or his or her delegatee;

(5) In the case of an administrative enforcement or emergency action, provide the right to contest any such action initiated by the director;

(6) Instruct the director to prepare such reports or perform such studies or investigations as will advance the cause of environmental protection in the state;

(7) Make recommendations to the director regarding overall policy and administration of the department, provided, however, that the director shall always remain within the plenary authority of the Governor; and

(8) Upon a majority vote, initiate review of any director's decision.



§ 8-4-202 - Rules and regulations.

(a) The Arkansas Pollution Control and Ecology Commission is given and charged with the power and duty to adopt, modify, or repeal, after notice and public hearings, rules and regulations implementing or effectuating the powers and duties of the Arkansas Department of Environmental Quality and the commission under this chapter.

(b) Without limiting the generality of this authority, these rules and regulations may, among other things, prescribe:

(1) Effluent standards specifying the maximum amounts or concentrations and the physical, thermal, chemical, biological, and radioactive nature of the contaminants that may be discharged into the waters of this state or into publicly owned treatment facilities;

(2) Requirements and standards for equipment and procedures for monitoring contaminant discharges at their sources, including publicly owned treatment facilities and industrial discharges into such facilities, the collection of samples, and the collection, reporting, and retention of data resulting from such monitoring; and

(3) Water quality standards, performance standards, and pretreatment standards.

(c) (1) Any person shall have the right to petition the commission for the issuance, amendment, or repeal of any rule or regulation. Within sixty (60) days from the date of the submission of a petition, the commission shall either institute rulemaking proceedings or give the petitioner written notice denying the petition, together with a written statement setting out the reasons for denial.

(2) In the event the petition is denied, the decision of the commission will be deemed a final order subject to appeal as provided in subdivision (d)(5) of this section.

(3) The record for appeal in a petition denial shall consist of the petition for rulemaking filed with the commission, the commission's written statement setting out the reasons for denial, and any document referenced therein.

(d) (1) (A) Before the adoption, amendment, or repeal of any rule or regulation or before suspending the processing of a type or category of permits or the declaration of a moratorium on a type or category of permits, the commission shall give at least thirty (30) days' notice of its intended action.

(B) The notice shall include:

(i) A statement of the substance of the intended action;

(ii) A description of the subjects and issues involved; and

(iii) The time, place, and manner in which interested persons may make comments.

(C) The notice shall be mailed or emailed to all persons who have requested advance notice of rulemaking proceedings.

(D) The notice shall also be published at least two (2) times in newspapers having a general statewide circulation and in the appropriate industry, trade, or professional publications the commission may select.

(2) (A) All interested parties shall be afforded a reasonable opportunity to:

(i) Submit written data, information, views, opinions, and arguments; and

(ii) Make oral statements concerning the proposed rule, regulation, suspension, or moratorium prior to a decision being rendered by the commission.

(B) All written material, photographs, published material, and electronic media received by the commission shall be preserved and, along with a record of all oral comments made at any public hearing, shall become an element of the record of rulemaking.

(C) Any person who considers himself or herself injured in his or her person, business, or property by final agency action under this section shall be entitled to judicial review of the action under this section.

(3) (A) If, in response to comments, the commission amends a proposed regulation to the extent that the rule would have an effect not previously expressed in the notice required by subdivision (d)(1) of this section, the commission shall provide another adequate public notice.

(B) Subdivision (d)(3)(A) shall not, however, require a second public notice if the final regulation is a logical outgrowth of the regulation proposed in the prior notice.

(4) The commission shall compile and maintain a record of rule-making that shall contain:

(A) (i) A copy of all notices described in subsection (d) of this section and a concise general statement of the basis and purpose of the proposed rule, which shall include a written explanation of the necessity of the regulation and a demonstration that any technical regulation or technical standard is based on generally accepted scientific knowledge and engineering practices.

(ii) For any standard or regulation that is identical to a regulation promulgated by the United States Environmental Protection Agency, this portion of the record may be satisfied by reference to the Code of Federal Regulations.

(iii) In all other cases, the department must provide its own justification with appropriate references to the scientific and engineering literature or written studies conducted by the department;

(B) Copies of all written material, photographs, published materials, electronic media, and the record of all oral comments received by the commission during the public comment period and hearings; and

(C) A responsive summary that groups public comments into similar categories and explains why the commission accepted or rejected the rationale of each category.

(5) (A) The decisions of the commission with regard to this section are final and may be judicially appealed to the appropriate circuit court as provided in § 8-4-222 within thirty (30) days after filing with the office of the Secretary of State by persons that have standing as set out in subdivision (d)(2) of this section.

(B) The record for review shall consist of a copy of the regulation and the record of rulemaking described in subdivision (d)(4) of this section.

(C) Rule changes, suspensions, or moratoria on types of categories of permits adopted by the commission shall be stayed and not take effect during the pendency of the appeal, except as specified in subsection (e) of this section.

(e) (1) If the commission determines that imminent peril to the public health, safety, or welfare requires immediate change in the rules or immediate suspension or moratorium on categories or types of permits, it may, after documenting the facts and reasons, declare an emergency and implement emergency rules, regulations, suspensions, or moratoria.

(2) No rule, regulation, suspension, or moratorium adopted under an emergency declaration shall be effective for longer than one hundred eighty (180) days.

(3) The imminent loss of federal funding, certification, or authorization for any program administered by the department shall establish a prima facie case of imminent peril to the public health, safety, or welfare.



§ 8-4-203 - Permits generally.

(a) The Arkansas Department of Environmental Quality or its successor is given and charged with the power and duty to issue, continue in effect, revoke, modify, or deny permits, under such conditions as it may prescribe:

(1) To prevent, control, or abate pollution;

(2) For the discharge of sewage, industrial waste, or other wastes into the waters of the state, including the disposal of pollutants into wells; and

(3) For the installation, modification, or operation of disposal systems or any part of them.

(b) (1) (A) (i) The department shall not issue, modify, or renew a National Pollutant Discharge Elimination System permit or state permit for a nonmunicipal domestic sewage treatment works without the permit applicant first demonstrating to the department its financial ability to cover the estimated costs of operating and maintaining the nonmunicipal domestic sewage treatment works for a minimum period of five (5) years.

(ii) For purposes of this section, "nonmunicipal domestic sewage treatment works" means a device or system operated by an entity other than a city, town, borough, county, or sewer improvement district that treats, in whole or in part, waste or wastewater from humans or household operations and must continuously operate to protect human health and the environment despite a permittee's failure to maintain or operate the treatment works.

(iii) State or federal facilities, schools, universities, and colleges are specifically exempted from the requirements of this section.

(iv) Each permit application for a nonmunicipal domestic sewage treatment works submitted under this section shall be accompanied by a cost estimate for a third party to operate and maintain the nonmunicipal domestic sewage treatment works each year for a period of five (5) years.

(B) (i) The department shall not issue or modify a National Pollutant Discharge Elimination System permit or a state permit for a nonmunicipal domestic sewage treatment works that proposes to use a new technology that, in the discretion of the department, cannot be verified to meet permit requirements without the applicant first demonstrating its financial ability to replace the new technology with a nonmunicipal domestic sewage treatment works that uses technology acceptable to the department.

(ii) Each permit application for a nonmunicipal domestic sewage treatment works that proposes to use a new technology that in the discretion of the department cannot be verified to meet permit requirements shall be accompanied by a cost estimate to replace the proposed system with a nonmunicipal domestic sewage treatment works that uses technology acceptable to the department.

(2) The applicant's financial ability to operate and maintain the nonmunicipal domestic sewage treatment works for a period of five (5) years shall be demonstrated to the department by:

(A) Obtaining insurance that specifically covers operation and maintenance costs;

(B) Obtaining a letter of credit;

(C) Obtaining a surety bond;

(D) Obtaining a trust fund or an escrow account; or

(E) Using a combination of insurance, letter of credit, surety bond, trust fund, or escrow account.

(3) The department may reduce or waive the amount of the required financial assurance if the permit applicant can demonstrate to the department's satisfaction that:

(A) For a renewal permit, during the five (5) years preceding the application for a renewal permit, the nonmunicipal domestic sewage treatment works facility has:

(i) Remained in continuous operation;

(ii) Received no more than three (3) permit violations within a six-month period as set out in the permit issued by the department;

(iii) Maintained the services of a certified wastewater treatment operator, where applicable;

(iv) Remained financially solvent; and

(v) Operated the facility's nonmunicipal domestic sewage treatment works to prevent the discharge of waterborne pollutants in unacceptable concentrations to the surface waters or groundwater of the state as defined in the permit or as defined in the state's water quality standards; or

(B) For a new permit, that the reduction or waiver is necessary to accommodate important economic or social development in the area of the proposed nonmunicipal domestic sewage treatment works facility and that the applicant has shown a history of financial responsibility and compliance with regulatory requirements in other relevant ventures.

(4) The department has discretion to withdraw a reduction or waiver granted under this subsection at any time in order to protect human health or the environment.

(5) A financial instrument required by this section shall be posted to the benefit of the department and shall remain in effect for the life of the permit.

(6) It is explicitly understood that the department shall not directly operate and shall not be responsible for the operation of any nonmunicipal domestic sewage treatment works.

(c) (1) (A) (i) All facilities that engage in land application or storage of fluids generated or utilized during exploration or production phases of oil or gas operations shall be closed in a manner that ensures protection of human health and the environment.

(ii) As used in this subsection, "land application or storage of fluids generated or utilized during exploration or production phases of oil or gas operations" means land farming through the controlled and repeated application of drilling fluids to a soil surface or the practice of receiving and storing said fluids from offsite for waste management.

(iii) Surface facilities associated with Class II injection wells are specifically excluded from the requirements of this subsection.

(iv) Land applications at the drilling or exploration site that are authorized under any general permit issued by the department are excluded from the requirements of this subsection.

(B) By October 1, 2009, each existing permitted facility regulated under this subsection shall submit to the department the following:

(i) A plan to close the permitted facility and make any site restoration deemed necessary by the department;

(ii) A detailed cost estimate to close and restore the permitted facility that meets the requirements of this subsection and is approved by the department; and

(iii) A financial mechanism that demonstrates to the department's satisfaction the permittee's financial ability to ensure adequate closure and any necessary restoration of the permitted facility in accordance with the requirements of this subsection.

(C) The department shall not issue, modify, or renew a permit for facilities regulated under this subsection without the permit applicant first demonstrating to the department's satisfaction the applicant's financial ability to ensure adequate closure and any necessary restoration of the permitted facility in accordance with the requirements of this subsection.

(D) (i) The amount of any financial assurance required under this subsection shall be equal to or greater than the detailed cost estimate for a third party to close the permitted facility in accordance with closure plans approved by the department.

(ii) The detailed cost estimate shall be prepared by an independent professional consultant.

(iii) On or before August 15 of each year, a permittee shall submit to the department for approval a detailed cost estimate to close and restore the permitted facility in accordance with closure plans that have been approved by the department.

(E) (i) For new permits, the applicant shall submit to the department for approval a detailed cost estimate to close and restore the facility based on the proposed operation and capacity of the facility from the date the permit is issued through the following October 1.

(ii) For renewal or modification applications, the permittee shall submit to the department for approval a detailed cost estimate to close and restore the permitted facility based on closure plans that have been approved by the department.

(F) (i) For each permit, the financial assurance mechanism shall be renewed on October 1 of each year.

(ii) For each permit, documentation that the required financial assurance mechanism has been renewed beginning October 1 of that year shall be received by the department by September 15 of each year or the department shall initiate procedures to:

(a) Take possession of the funds guaranteed by the financial assurance mechanism; and

(b) (1) Suspend or revoke the permit under which the facility is operated.

(2) A permit shall remain suspended until a financial assurance mechanism is provided to the department in accordance with this subsection.

(iii) The permittee is responsible for ensuring that documentation of annual renewal is received by the department by its due date.

(2) The permittee or applicant shall demonstrate financial ability to adequately close or restore the land application or storage facility by:

(A) Obtaining insurance that specifically covers closure and restoration costs;

(B) Obtaining a letter of credit;

(C) Obtaining a bond or other surety instrument;

(D) Creating a trust fund or an escrow account;

(E) Combining any of the instruments in (c)(2)(A)-(D); or

(F) Any other financial instrument approved by the director.

(3) A financial instrument required by this subsection shall:

(A) Be posted to the benefit of the department;

(B) Provide that the financial instrument cannot be cancelled without sixty (60) days prior written notice addressed to the department's legal division chief as evidenced by a signed, certified mail with a return receipt request; and

(C) Be reviewed by the department upon receipt of the cancellation notice to determine whether to initiate procedures to revoke or suspend the facility's permit and whether to initiate procedures to take possession of the funds guaranteed by the financial assurance mechanism.

(4) Before the department may release a financial assurance mechanism, the department shall receive a certification by a professional engineer that the permitted facility has been closed and restored in accordance with closure plans that have been approved by the department.

(5) The department is not responsible for the operation, closure, or restoration of a facility regulated under this subsection.

(d) (1) When an application for the issuance of a new permit or a major modification of an existing permit is filed with the department, the department shall cause notice of the application to be published in a newspaper of general circulation in the county in which the proposed facility is to be located.

(2) The notice required by subdivision (d)(1) of this section shall advise that any interested person may request a public hearing on the permit application by giving the department a written request within ten (10) days of the publication of the notice.

(3) If the department determines that a hearing is necessary or desires such a hearing, the department shall schedule a public hearing and shall notify by first class mail the applicant and all persons that have submitted comments of the date, time, and place of the public hearing.

(e) (1) (A) Whenever the department proposes to grant or deny any permit application, it shall cause notice of its proposed action to be published in either:

(i) A newspaper of general circulation in the county in which the facility that is the subject of the application is located; or

(ii) In the case of a statewide permit, in a newspaper of general circulation in the state.

(B) The notice shall afford any interested party thirty (30) calendar days in which to submit comments on the proposed permit action.

(C) At the conclusion of the public comment period, the department shall announce in writing its final decision regarding the permit application.

(2) (A) (i) The department's final decision shall include a response to each issue raised in any public comments received during the public comment period. The response shall manifest reasoned consideration of the issues raised by the public comments and shall be supported by appropriate legal, scientific, or practical reasons for accepting or rejecting the substance of the comment in the department's permitting decision.

(ii) For the purposes of this section, response to comments by the department should serve the roles of both developing the record for possible judicial review of an individual permitting action and as a record for the public's review of the department's technical and legal interpretations on long-range regulatory issues.

(iii) Nothing in this section, however, shall be construed as limiting the department's authority to raise all relevant issues of regulatory concern upon adjudicatory review of the commission of a particular permitting action.

(B) (i) In the case of any discharge limit, emission limit, environmental standard, analytical method, or monitoring requirements, the record of the proposed action and the response shall include a written explanation of the rationale for the proposal, demonstrating that any technical requirements or standards are based upon generally accepted scientific knowledge and engineering practices.

(ii) For any standard or requirement that is identical to an applicable regulation, this demonstration may be satisfied by reference to the regulation. In all other cases, the department must provide its own justification with appropriate reference to the scientific and engineering literature or written studies conducted by the department.

(f) (1) All costs of publication of notices of applications and notices of proposals to grant permits under this section shall be the responsibility of the applicant.

(2) All costs of publication of notices of proposals to deny a permit under this section shall be the responsibility of the department.

(3) Any moneys received under subsection (f) of this section shall be classified as refunds to expenditures.

(g) Only those persons that submit comments on the record during the public comment period and the applicant shall have standing to appeal the decision of the department to the Arkansas Pollution Control and Ecology Commission.

(h) (1) Permits for the discharge of pollutants into the waters of the state or for the prevention of pollution of the waters of the state shall remain freely transferable, provided the applicant for the transfer notifies the Director of the Arkansas Department of Environmental Quality at least thirty (30) days in advance of the proposed transfer date and submits a disclosure statement as required by § 8-1-106.

(2) Only those reasons set out in § 8-1-106(b)(1) and (c) constitute grounds for denial of a transfer.

(3) The permit is automatically transferred to the new permittee unless the director denies the request within thirty (30) days of the receipt of the disclosure statement.

(i) In the event of voluminous comments, including without limitation a petition, the department may require the designation of a representative to accept any notices required by this section.

(j) The notice provisions of subsections (d) and (e) of this section do not apply to permit transfers or minor modifications of existing permits.

(k) This section in no way restricts local and county government entities from enacting more stringent ordinances regulating nonmunicipal domestic treatment sewage systems in Arkansas.

(l) The commission may promulgate rules to establish a permit-by-rule. A permit-by-rule is subject to the public notice requirements and procedural provisions under § 8-4-202 et seq. but is not subject to the public notice requirements and procedural provisions under §§ 8-4-203 -- 8-4-205.

(m) (1) (A) (i) The department may issue general permits under subsection (a) of this section.

(ii) A general permit is a statewide permit for a category of facilities or sources that:

(a) Involve the same or substantially similar types of operations or activities;

(b) Discharge or release the same type of wastes or engage in the same type of disposal practices;

(c) Require the same limitations, operating conditions, or standards;

(d) Require the same or similar monitoring requirements; and

(e) In the opinion of the director, may be regulated under a general permit.

(B) (i) Facilities or sources eligible to construct or operate under a general permit may obtain coverage by submitting a notice of intent to the department.

(ii) The director may require a person who has been granted coverage under a general permit to apply for and obtain an individual permit.

(2) (A) A general permit is subject to the public notice requirements for statewide permits and the procedures under subsection (e) of this section.

(B) The department shall pay the costs of publication of notice of a draft permitting decision to issue a general permit.

(C) General permit coverage is not transferable unless the general permit provides for transfer.

(3) (A) (i) Before the submittal to public comment of a general permit that has not been previously issued, the department shall consider the economic impact and environmental benefit of the general permit and its terms and conditions upon the people of the State of Arkansas, including those entities that may apply for coverage under the general permit.

(ii) This requirement does not apply to general permits or terms or conditions that adopt the language of state or federal statutes or regulations without substantive change.

(B) If the terms and conditions of a previously issued general permit are revised upon renewal, the economic impact and environmental benefit of only the proposed changes shall be considered.

(C) A general permit for which costs are specifically prohibited from being considered by state or federal law or regulation is exempt from the requirements of this subsection.

(D) The department may rely upon readily available information for its consideration of the economic impact and environmental benefit of the general permit and its terms and conditions.

(4) (A) Only those persons that submit comments on the record during the public comment period shall have standing to appeal the decision of the department to the commission.

(B) The final permitting decision of the department on the general permit is subject to a hearing before the commission under §§ 8-4-205, 8-4-212, 8-4-213, 8-4-214, and the administrative procedures promulgated by the commission.

(5) (A) (i) When a general permit includes an expiration date later than July 1, 2012, the department shall publish the notice of intent to renew or not renew the general permit at least three hundred sixty-five (365) days before the expiration of the general permit.

(ii) When a general permit includes an expiration date earlier than July 1, 2012, the department shall publish the notice of intent to renew or not renew the general permit as soon as reasonably possible.

(B) The department shall publish its final permitting decision to renew or not renew the general permit at least one hundred eighty (180) days before the expiration date of the general permit.

(C) If the general permit expires before the final decision to renew or not renew the general permit, the terms and conditions of the general permit shall remain in effect, and all persons who obtained coverage under the general permit before its expiration shall retain coverage under the general permit until there has been a final permit decision on the general permit.

(D) In the event the department makes a decision to not renew the general permit, existing coverage under the general permit shall continue under the terms of the expired permit until a final decision is reached for an individual permit.

(6) (A) If a general permit is appealed and the general permit expires before the final decision by the director or by the commission to renew or not renew the general permit, the terms and conditions of the general permit shall remain in effect.

(B) All persons who obtained coverage under the general permit before its expiration shall retain coverage under the general permit until there has been a final administrative decision on the general permit.

(C) The director shall not approve new coverage under an expired general permit for any facility for which a notice of intent was not filed before expiration of the general permit.



§ 8-4-204 - Permits -- Revocation.

The Arkansas Department of Environmental Quality or its successor is given and charged with the power and duty to revoke, modify, or suspend, in whole or in part, for cause any permit issued under this chapter, including, without limitation:

(1) Violation of any condition of the permit;

(2) Obtaining a permit by misrepresentation or failure to disclose fully all relevant facts; or

(3) A change in any applicable regulation or a change in any preexisting condition affecting the nature of the discharge that requires either a temporary or permanent reduction or elimination of the permitted discharge.



§ 8-4-205 - Permits -- Hearings upon denial, revocation, or modification and other permit actions.

(a) Any person that is denied a permit by the Director of the Arkansas Department of Environmental Quality or that has a permit revoked or modified or a request for permit transfer or modification denied shall be afforded an opportunity for a hearing by the Arkansas Pollution Control and Ecology Commission in connection therewith, upon written application made within thirty (30) days after service of notice of the denial, revocation, or modification.

(b) (1) Only those interested persons, other than the applicant, that have submitted comments on the record regarding a proposed permit action during the public comment period shall have standing to request a hearing by the commission in connection therewith, upon written application made within thirty (30) days after the date of the Arkansas Department of Environmental Quality's final decision regarding the permit action.

(2) No interested party requesting a hearing under subsection (b) of this section may raise any issue in the hearing that was not raised in the public comments unless the party raising the issue shows good cause why such issue could not, with reasonable diligence, have been discovered and presented during the public comment period. The limitation in this subdivision (b)(2) shall not restrict the issues that may be addressed by the applicant in any appeal.

(3) A request for a hearing shall identify the permit action in question and its date and must include a complete and detailed statement identifying the legal and factual objections to the permit action.

(c) (1) (A) Within thirty (30) days of the date the request for a hearing is filed with the commission secretary, a preliminary hearing will be conducted in the name of the commission by the commission's authorized hearing officer.

(B) Within a reasonable time after the preliminary hearing, the hearing officer shall enter a written decision determining whether the parties qualify as proper parties under subdivision (b)(1) of this section and whether the request conforms with the requirements under subdivisions (b)(2) and (3) of this section.

(C) Any party aggrieved by the decision entered pursuant to this subsection may, within ten (10) business days, request review by the commission.

(2) (A) Any contested decision and any final recommended decision of the hearing officer shall be transmitted to the commission.

(B) The commission shall consider the recommended decision of the hearing officer and shall either affirm the decision in whole or in part or reverse the decision in whole or in part.

(3) At this preliminary hearing, the hearing officer shall weigh the equities of any request for expedited review and advance the case on the administrative docket as circumstances permit.

(4) The commission shall review the director's decision de novo.

(5) The hearing officer shall schedule the hearing and other proceedings such that the appeal will be submitted to the commission for final commission action within one hundred twenty (120) days after the preliminary hearing unless the parties mutually agree to a longer period of time or the hearing officer establishes a longer period of time for just cause.

(6) During the pendency of the appeal to the commission:

(A) The denial of a permit shall stand;

(B) The issuance, modification, or revocation of a permit or that part of a permit that is the subject of the appeal shall be stayed; and

(C) Notwithstanding subdivisions (c)(6)(A) and (B) of this section, upon application by any party, the commission may provide for a stay, modify the terms of a stay, or terminate a stay under appropriate circumstances to avoid substantial prejudice to any party.

(7) The decision of the commission is final, and only those persons that are parties to the administrative appeal under this section shall have standing to appeal a permitting decision to circuit court as provided for in §§ 8-4-222 -- 8-4-229.



§ 8-4-206 - State water pollution control agency -- General authority.

(a) In addition to any other powers which it may have under this chapter or any other legislative act, the Arkansas Department of Environmental Quality is authorized and empowered to act as the "state water pollution control agency" for the State of Arkansas for the purposes of the Federal Water Pollution Control Act Amendments of 1972.

(b) As the state water pollution control agency, the department may, among other things, approve projects for the construction of disposal systems for the purposes of loans and grants from the United States Environmental Protection Agency or any other federal agency and may take any other action necessary or appropriate to secure for the state the benefits of the federal act.



§ 8-4-207 - State water pollution control agency -- Powers and duties generally.

Without limiting the generality of the provisions of this chapter or of the powers which the Director of the Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission may have under this or any other legislative act:

(1) (A) The director is authorized to require conditions in permits issued under this chapter regarding the achievement of effluent limitations based upon the application of such levels of treatment technology and processes as are required under the federal act or any more stringent effluent limitations necessary to meet water quality criteria or toxic standards established pursuant to any state or federal law or regulation. Such effluent limitations shall be achieved in the shortest reasonable period of time consistent with state law and the federal act and any regulations or guidelines promulgated thereunder.

(B) The director is further authorized to set and revise schedules of compliance and include such schedules within the terms and conditions of the permits and prescribe other terms and conditions for permits issued under this chapter to assure compliance with applicable state and federal effluent limitations and water quality criteria, including requirements concerning recording, reporting, monitoring, entry, inspection, and sampling as provided in this chapter and such other requirements as are consistent with the purposes of this chapter;

(2) The director shall not issue a permit under this chapter if the discharge of any term of the permit would violate the provisions of any federal law or rule or regulation promulgated thereunder, including the duration of such permit;

(3) Permits for publicly owned treatment works shall include as a condition for the permit that the permittee provide information to the director concerning new introductions of pollutants or substantial changes in the volume or character of pollutants, whether sewage, industrial waste, or other wastes are being introduced into such treatment works, and appropriate measures to establish and ensure compliance by industrial users with any system of user charges required under state or federal law or any regulations or guidelines promulgated thereunder;

(4) The director is authorized to apply and enforce toxic effluent standards and pretreatment standards against industrial users of publicly owned treatment works for the introduction into such treatment works of sewage, industrial wastes, or other wastes which interfere with, pass through, or otherwise are incompatible with such treatment works;

(5) The director and the commission shall ensure public notice, public participation, and an opportunity for public hearing in respect to National Pollutant Discharge Elimination System permit applications and actions related to them in accordance with applicable state and federal law and rules and regulations; and

(6) (A) (i) Any records, reports, or information obtained under this chapter and any permits, permit applications, and related documentation shall be available to the public for inspection and copying.

(ii) However, information submitted to the Arkansas Department of Environmental Quality may be claimed as confidential if its disclosure would divulge trade secrets.

(B) The department shall deny any claim for confidentiality for the name and address of any permit applicant or permittee or for any National Pollutant Discharge Elimination System permit applications, National Pollutant Discharge Elimination System permits, and effluent data.

(C) Information required by National Pollutant Discharge Elimination System application forms, including any information submitted on the forms themselves and any attachments used to supply information required by the forms, shall not be claimed confidential nor afforded this protection.

(D) Any person adversely affected by a determination by the department on a claim of confidentiality may appeal the determination as provided in §§ 8-4-222 and 8-4-223.



§ 8-4-208 - State water pollution control agency -- Administration of permit program generally.

(a) The Arkansas Department of Environmental Quality is authorized, subject to the approval of the Governor, to administer on behalf of the state its own permit program for discharges into navigable waters within its jurisdiction in lieu of that of the United States Environmental Protection Agency. The department is also authorized to submit to the Administrator of the United States Environmental Protection Agency for approval a full and complete description of the program which the department proposes to establish and administer under state law, as provided by § 402(b) of the Federal Water Pollution Control Act Amendments of 1972. To that end, the department and the Arkansas Pollution Control and Ecology Commission are vested with all necessary authority and power to meet the requirements of § 402(b) of the Federal Water Pollution Control Act Amendments of 1972 and the guidelines promulgated by the United States Environmental Protection Agency pursuant to § 304(h)(2) of the Federal Water Pollution Control Act Amendments of 1972, to engage in an approved continuing planning process under § 303(e) of the Federal Water Pollution Control Act Amendments of 1972, and to perform any and all acts necessary to carry out the purposes and requirements of the Water Pollution Control Act Amendments of 1972 relating to this state's participation in the National Pollutant Discharge Elimination System established under the Federal Water Pollution Control Act Amendments of 1972, subject to all restrictions contained in the federal act and guidelines.

(b) The department shall further have the authority to accept a delegation of authority from the Administrator of the United States Environmental Protection Agency under the Federal Water Pollution Control Act Amendments of 1972 and to exercise and enforce the authority delegated.

(c) Any public hearing that may be held by the Director of the Arkansas Department of Environmental Quality preliminary to acting on a permit application as required by the Federal Water Pollution Control Act Amendments of 1972 and guidelines, unless otherwise designated in the notice of hearing, shall be for informational purposes only and shall not be deemed a hearing before the commission within the meaning of § 8-4-205. No appeal may be taken therefrom.



§ 8-4-209 - State water pollution control agency -- Participation of certain persons prohibited in approval of permit applications.

Any provision of state law to the contrary notwithstanding, no member of the Arkansas Department of Environmental Quality or the Arkansas Pollution Control and Ecology Commission or other state agency who receives or has during the previous two (2) years received a significant portion of his or her income directly or indirectly from permit holders or applicants for a permit shall participate in the approval of the National Pollutant Discharge Elimination System permit applications or portions thereof.



§ 8-4-210 - Investigations and hearings generally.

(a) The Arkansas Pollution Control and Ecology Commission is given and charged with the power and duty to conduct such investigations and hold such hearings as it may deem advisable and necessary for the discharge of its duties under this chapter and to authorize any member, employee, or agent appointed by it to conduct such investigations or hold such hearings.

(b) In any such hearing or investigation, any member of the commission or any employee or agent thereto authorized by the commission may administer oaths, examine witnesses, and issue, in the name of the commission, subpoenas requiring the attendance and testimony of witnesses and the production of evidence relevant to any matter involved in such hearing or investigation.

(c) Witnesses shall receive the same fees and mileage as in civil actions, to be paid out of funds appropriated to the commission.

(d) In case of contumacy or refusal to obey a subpoena issued under this section or refusal to testify the circuit court of the county where the proceeding is pending or in which the person guilty of such contumacy or refusal to obey is found or resides shall have jurisdiction, upon application of the commission or its authorized member, employee, agent, or hearing officer, to issue to the person an order requiring him or her to appear and testify or produce evidence, as the case may require. Any failure to obey the order of the court may be punished by the court as contempt.

(e) In accordance with the powers set forth in subsections (a)-(d) of this section, the commission is authorized to conduct adjudicatory hearings providing an aggrieved person with standing a forum for contesting any decision of the Arkansas Department of Environmental Quality. For the purposes of such hearings, the commission's jurisdiction shall be construed as including all regulatory programs vested with the department.



§ 8-4-211 - Declaratory orders.

(a) Any permittee or person subject to regulation may petition the Arkansas Pollution Control and Ecology Commission for a declaratory order as to the application of any rule, statute, permit, or order enforced by the Arkansas Department of Environmental Quality or the commission.

(b) Such petitions shall be processed for adjudicatory review in the same manner as appeals under the procedures prescribed by §§ 8-1-203, 8-4-205, 8-4-212, and 8-4-218 -- 8-4-229.



§ 8-4-212 - Adjudicatory hearings and orders.

(a) No final order resolving a contested decision of the Arkansas Department of Environmental Quality shall be issued until the Arkansas Pollution Control and Ecology Commission has provided aggrieved persons that have standing the opportunity for an adjudicatory hearing upon the matter.

(b) Any person that will be directly affected by the order shall have the right to be heard at the hearing, to submit evidence, and to be represented by counsel.

(c) Written notice specifying the time and place of the hearing shall be served by the commission in the manner provided by § 8-4-214 upon all persons known by it to be directly affected by the order, not less than ten (10) days before the date of the hearing.

(d) A copy of any order issued by the commission after the hearing shall also be served upon the persons.



§ 8-4-213 - Conclusiveness of commission actions.

(a) If no appeal is taken from an order, a rule, a regulation, or other decision of the Arkansas Pollution Control and Ecology Commission as provided in §§ 8-4-222 -- 8-4-229, or if the action of the commission is affirmed on appeal, then the action of the commission in the matter shall be deemed conclusive, and the validity and reasonableness thereof shall not be questioned in any other action or proceeding.

(b) However, this section shall not preclude the authority of the commission to modify or rescind its actions.



§ 8-4-214 - Service of notice, orders, etc.

(a) Except as otherwise expressly provided, any notice, order, or other instrument issued by or under authority of the Arkansas Pollution Control and Ecology Commission may be served upon any person affected thereby, personally or by publication. Proof of the service may be made in like manner as in the case of service of a summons in a civil action, with the proof to be filed in the office of the commission.

(b) (1) Service may be had by mailing a copy of the notice, order, or other instrument, by certified mail, directed to the person affected at his or her last known post office address as shown by the files or records of the commission. Proof of the mailing may be made by the affidavit of the person that did the mailing, filed in the office of the commission.

(2) Service by publication shall be accomplished by one (1) insertion in a newspaper of general circulation in the area affected.

(c) Every certificate or affidavit of service made and filed as provided in this section shall be prima facie evidence of the facts therein stated, and a certified copy thereof shall have like force and effect.



§ 8-4-215 - Intergovernmental cooperation.

(a) The Arkansas Department of Environmental Quality or its successor and the Arkansas Pollution Control and Ecology Commission, so far as it is not inconsistent with its duties under the laws of this state, may assist and cooperate with any agency of another state or the United States in any matter relating to water pollution control.

(b) (1) The commission or the department may receive and accept money, property, or services from any person or from any agency described in subsection (a) of this section or from any other source for any water pollution control purpose within the scope of its functions under this chapter.

(2) All moneys so received shall be used for the operation and activities of the commission or department and for no other purposes.

(c) (1) The department or its successor may enter into agreements with the responsible authorities of the United States or other states, subject to approval by the Governor, relative to policies, methods, means, and procedures to be employed to control pollution of any interstate waters and may carry out these agreements by appropriate general and special orders.

(2) (A) This power shall not be deemed to extend to the modification of any agreement with any other state concluded by direct legislative act.

(B) However, unless otherwise provided, the department shall be the agency for the administration and enforcement of any such legislative agreement.



§ 8-4-216 - Information and inspections.

(a) The owner or operator of or any contributor of sewage, industrial wastes, or other wastes to any disposal system or an industrial user of a publicly owned treatment system, when requested by the Director of the Arkansas Department of Environmental Quality, shall furnish to the Arkansas Department of Environmental Quality any information that is relevant to the subject of this chapter. The owner or operator shall establish and maintain such records, make such reports, install, use, and maintain such monitoring equipment or methods, including, when appropriate, biological monitoring methods, sample such effluents, and provide such other information as the director may reasonably require.

(b) The department or any authorized employee or agent of the department may examine and copy any book, papers, records, or memoranda pertaining to the operation of a disposal system.

(c) Whenever it shall be necessary for the purpose of this chapter, the department or any authorized member, employee, or agent of the department may enter upon any public or private property for the purpose of obtaining information or conducting surveys or investigations.



§ 8-4-217 - Unlawful actions.

(a) It shall be unlawful for any person to:

(1) Cause pollution, as defined in § 8-4-102, of any of the waters of this state;

(2) Place or cause to be placed any sewage, industrial waste, or other wastes in a location where it is likely to cause pollution of any waters of this state;

(3) Violate any provisions of this chapter or of any rule, regulation, or order adopted by the Arkansas Pollution Control and Ecology Commission under this chapter or of a permit issued under this chapter by the Arkansas Department of Environmental Quality;

(4) Knowingly to make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter;

(5) Falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this chapter; or

(6) Sell, offer or expose for sale, give, or furnish any synthetic detergent or detergent containing any phosphorus, expressed as elemental phosphorus, including synthetic detergents or detergents manufactured for use as laundry or dishwashing detergents within this state from and after January 1, 1994, except as provided below:

(A) Products that may be used, sold, manufactured, or distributed for use or sale regardless of phosphorus content include:

(i) A detergent:

(a) Used in dairy, beverage, or food processing cleaning equipment;

(b) Used in hospitals, veterinary hospitals, clinics, health care facilities, or in agricultural production;

(c) Used by industry for metal cleaning or reconditioning;

(d) Manufactured, stored, or distributed for use or sale outside the state;

(e) Used in any laboratory, including a biological laboratory, research facility, chemical laboratory, and engineering laboratory;

(f) Used in a commercial laundry that provides laundry services for a hospital, health care facility, or veterinary hospital; or

(g) Used for surface cleaning, appliance cleaning, or specialty home cleaning, and not for dishwashing or laundry;

(ii) A phosphoric acid product, including a sanitizer, brightener, acid cleaner, or metal conditioner; and

(iii) A substance the department excludes from the phosphorus limitations of this section based on a finding that compliance with this section would:

(a) Create a significant hardship on the user; or

(b) Be unreasonable because of the lack of an adequate substitute cleaning agent that could be substituted for the subject cleaning agent without significant cost or effect differences;

(B) A person may use, sell, manufacture, or distribute for use or sale a laundry detergent that contains one-half percent (.5%) phosphorus or less that is incidental to manufacturing; and

(C) A person may use, sell, manufacture, or distribute for use or sale a dishwashing detergent that contains eight and seven-tenths percent (8.7%) phosphorus or less by weight.

(b) (1) It shall be unlawful for any person to engage in any of the following acts without having first obtained a written permit from the department:

(A) To construct, install, modify, or operate any disposal system or any part thereof, or any extension or addition thereto, that will discharge into any of the waters of this state;

(B) To increase in volume or strength any sewage, industrial waste, or other wastes in excess of the permissive discharges specified under any existing permit;

(C) To construct, install, or operate any building, plant, works, establishment, or facility, or any extension or modification thereof, or addition thereto, the operation of which would result in discharge of any wastes into the waters of this state or would otherwise alter the physical, chemical, or biological properties of any waters of this state in any manner not already lawfully authorized;

(D) To construct or use any new outlet for the discharge of any wastes into the waters of this state; or

(E) To discharge sewage, industrial waste, or other wastes into any of the waters of this state.

(2) The department may require the submission of such plans, specifications, and other information as it deems relevant in connection with the issuance of disposal permits.



§ 8-4-218 - Violations of chapter, orders, rules, etc. -- Hearings -- Notice.

(a) Whenever the Arkansas Department of Environmental Quality or its successor determines that there are reasonable grounds to believe that there has been a violation of any of the provisions of this chapter or any order, rule, or regulation of the Arkansas Pollution Control and Ecology Commission, it may give written notice to the alleged violator specifying the causes of complaint.

(b) The notice shall require that the matters complained of be corrected or that the alleged violator appear before the commission at a time and place specified in the notice and answer the charges complained of.

(c) The notice shall be served upon the alleged violator in accordance with the provisions of § 8-4-214 not less than ten (10) days before the time set for the hearing.



§ 8-4-219 - Violations of chapter, orders, rules, etc. -- Hearings -- Conduct.

(a) The Arkansas Pollution Control and Ecology Commission shall afford an opportunity for a fair hearing to the alleged violator at the time and place specified in the notice or any modification of the notice.

(b) The hearings may be conducted by the commission or its hearing officer, who shall have the power and authority to conduct hearings in the name of the commission at any time and place.

(c) A record or summary of the proceedings of the hearings shall be taken and filed at the office of the commission.



§ 8-4-220 - Violation of chapter, orders, rules, etc. -- Order of department without hearing.

(a) When the Arkansas Department of Environmental Quality or its successor finds that an emergency exists requiring immediate action to protect the public health or welfare it may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as it deems necessary to meet the emergency.

(b) Notwithstanding the provisions of §§ 8-4-218 and 8-4-219, the order shall be effective immediately.

(c) Any person to which the order is directed shall comply immediately but, on application to the Arkansas Pollution Control and Ecology Commission, shall be afforded a hearing within ten (10) days after receipt of a written request therefor.

(d) On the basis of the hearing, the commission shall continue the order in effect, revoke it, or modify it.



§ 8-4-221 - Violations of chapter, orders, rules, etc. -- Hearing -- Orders.

On the basis of the evidence produced at the hearing, the Arkansas Pollution Control and Ecology Commission shall enter such order as in its opinion will best further the purposes of this chapter. A copy of the order shall be served upon the alleged violator and on such other persons as shall have appeared at the hearing and made written request for notice of the order, in the manner provided by § 8-4-214. The order of the commission shall become final and binding on all parties unless appealed, as provided in §§ 8-4-222 -- 8-4-229, within thirty (30) days after service of the order.



§ 8-4-222 - Appeals -- Entitlement.

An appeal may be taken from any final order, rule, regulation, or other final determination of the Arkansas Pollution Control and Ecology Commission by those parties that have standing and have exhausted their administrative appeals to the circuit court of the county in which the business, industry, municipality, or thing involved is situated, in the manner provided in §§ 8-4-223 -- 8-4-229.



§ 8-4-223 - Appeals -- Notice.

(a) (1) Within thirty (30) days after service of a copy of the final order, rule, regulation, or other final determination of the Arkansas Pollution Control and Ecology Commission, the appellant may file a notice of appeal with the circuit court of the county in which the business, industry, municipality, or thing involved is situated.

(2) A copy of the notice of appeal shall be served upon the secretary of the commission by personal delivery or by mail with a return receipt requested within ten (10) days of filing with the circuit court.

(b) (1) The notice of appeal:

(A) Shall state the action of the commission appealed from;

(B) Shall specify the grounds of the appeal, including points of both law and fact that are asserted or questioned by the appellant; and

(C) May contain any other allegations or denials of fact pertinent to the appeal.

(2) The notice of appeal shall state an address within the state at which service of a response to the notice of appeal and other papers in the matter may be made upon the appellant.

(c) Upon filing the notice of appeal with the clerk of the circuit court, the circuit court shall have jurisdiction of the appeal.



§ 8-4-224 - Appeals -- Parties.

(a) (1) The appellant and the Arkansas Pollution Control and Ecology Commission shall, in all cases, be deemed the original parties to an appeal.

(2) The state, through the Attorney General or any other person affected, may become a party by intervention as in a civil action, upon showing cause therefor.

(3) The Attorney General shall represent the commission, if requested, upon all these appeals, unless he or she appeals or intervenes in behalf of the state.

(b) No bond or deposit for costs shall be required of the state or of the commission upon any such appeal or upon any subsequent appeal to the Supreme Court or other court proceedings pertaining to the matter.



§ 8-4-225 - Appeals -- Venue.

The venue of an appeal may be changed by order of the court upon written consent of the parties or for cause shown, after hearing upon notice to all parties, to the circuit court of any county in which the order, rule, regulation, or decision appealed from would take effect.



§ 8-4-226 - Appeal -- Response by commission and record.

(a) (1) Within thirty (30) days after service of the notice of appeal on the Arkansas Pollution Control and Ecology Commission secretary, the Arkansas Pollution Control and Ecology Commission shall file with the clerk of the circuit court having jurisdiction of the appeal a response to the notice of appeal and the record upon which the final order, rule, regulation, or other final determination complained of was entered.

(2) The thirty-day period for filing a response to the notice of appeal and the record by the commission may be extended by the court for cause shown for not more than an additional sixty (60) days.

(3) (A) The record shall consist of:

(i) A copy of any application or petition, all pleadings, or other material paper whereon the action of the commission appealed from was based;

(ii) A statement of any findings of fact, rulings, or conclusions of law made by the commission;

(iii) A copy of the final order, rule, regulation, or other final decision appealed from; and

(iv) All testimony, exhibits, and other evidence submitted to the commission in the case.

(B) The parties to the appeal may stipulate that only a specified portion of the record shall be filed with the circuit court.

(4) A response to the notice of appeal filed by the commission shall consist of any statements, admissions, or denials upon the questions of law or fact raised in the notice of appeal as the commission may deem pertinent.

(b) Within the time allowed for making and filing the response, a copy of the response shall be mailed to or served upon the appellant or the appellant's attorney.

(c) (1) The allegations or new matter in the response shall be deemed to be denied by the appellant unless expressly admitted, and no further pleadings shall be interposed.

(2) Otherwise, the allegations of the notice of appeal and response shall have like effect as the pleadings in a civil action and shall be subject to like proceedings, so far as applicable.



§ 8-4-227 - Appeal -- Review by court.

(a) The appeal shall be heard and determined by the court upon the issues raised by the notice of appeal and response according to the rules relating to the trial of civil actions, so far as applicable.

(b) If, before the date set for the hearing, application is made to the court for leave to present additional evidence and the court finds that the evidence is material and that there were good reasons for failure to present it in the proceeding before the Arkansas Pollution Control and Ecology Commission, then the court may order that the additional evidence be taken before the commission upon such conditions as may be just. The commission may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(c) (1) The review shall be conducted by the court without a jury and shall be confined to the record, except that in cases of alleged irregularities in procedure before the commission not shown in the record, testimony may be taken before the court.

(2) The court shall, upon request, hear oral argument and receive written briefs.

(d) The court may affirm the decision of the commission or vacate or suspend the decision, in whole or part, and remand the case to the commission for further action in conformity with the decision of the court if the action of the commission is:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the commission's statutory authority;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Not supported by substantial evidence of record; or

(6) Arbitrary, capricious, or characterized by abuse of discretion.



§ 8-4-228 - Appeal -- Stay of proceedings.

(a) The taking effect of any action of the Arkansas Pollution Control and Ecology Commission shall not be stayed by an appeal except by order of the court for cause shown by the appellant.

(b) The granting of a stay may be conditioned upon the furnishing by the appellant of such reasonable security for costs as the court may direct.

(c) A stay may be vacated on application of the commission or any other party after hearing upon notice to the appellant and to such other parties as the court may direct.



§ 8-4-229 - Appeals, proceedings, etc. -- Presumptions.

(a) In any appeal or other proceeding involving any order, rule, regulation, or other decision of the Arkansas Pollution Control and Ecology Commission, the action of the commission shall be prima facie evidence reasonable and valid, and it shall be presumed that all requirements of the law pertaining to the taking thereof have been complied with.

(b) All findings of fact made by the commission shall be prima facie evidence of the matters therein stated.

(c) The burden of proving the contrary of any provision of this subsection shall rest upon the appellant or other party questioning the action of the commission.



§ 8-4-230 - Temporary variances and interim authority.

(a) (1) Unless otherwise prohibited by preemptive federal law, the Director of the Arkansas Department of Environmental Quality may, for compelling reasons and good cause shown, grant:

(A) Temporary variances from the requirements of any permit issued by the Arkansas Department of Environmental Quality; or

(B) Interim authority to construct or operate during the application review and permit issuance process.

(2) Such temporary variances or interim authority shall not exceed a period of ninety (90) days, except when a longer period is justified by circumstances beyond the applicant's control. The department may grant a request for an extension of a temporary variance or interim authority at any time prior to the expiration date.

(3) The department may require an initial processing fee of two hundred dollars ($200) for a request for a temporary variance or an interim authority request. This fee shall not be required for requests for an extension of any temporary variance or interim authority.

(b) (1) In considering any request for a temporary variance pursuant to subdivision (a)(1)(A) of this section, the director shall consider:

(A) The environmental and public health effects of the temporary variance; and

(B) Any economic advantage obtained by the party requesting the temporary variance over other similarly situated facilities that are operating in accordance with similar permit conditions and which have not requested a temporary variance.

(2) In addition, the director may take into account the following factors:

(A) Whether strict compliance with permit terms is inappropriate because of conditions beyond the control of the person requesting the temporary variance;

(B) Whether strict compliance would result in the substantial curtailment or closing down of a business, plant, or operation;

(C) Whether the temporary variance request is prompted by recurrent or avoidable compliance problems;

(D) A review of the operational history of the requesting facility; and

(E) Whether the public interest will be served by a temporary variance.

(c) When considering any request for interim authority during the application review and permit issuance process pursuant to subdivision (a)(1)(B) of this section, the director may take into account the following factors in addition to the applicable factors of subsection (b) of this section:

(1) Whether the applicable permitting applications were timely and completely submitted;

(2) Whether there has been a delay in the final permitting action caused by conditions beyond the control of the person requesting the interim authority;

(3) Whether contractual or other business obligations will become due before a proper permit can be issued; and

(4) Whether the public interest will be served by construction or operation during the application review and permit issuance process.

(d) After a review of the applicable factors, the director may:

(1) Grant an unconditional variance or interim authority to the requesting party;

(2) Grant a conditional temporary variance or interim authority to the requesting party. Such conditions shall be designed to be protective of human health and the environment and must be clearly stated or referenced in the temporary variance or interim authority document; or

(3) Deny the request for a temporary variance or interim authority. If a denial is issued, the director shall clearly state the reason or reasons for the denial in a written response to the applicant.

(e) (1) Every director's decision to grant or deny a temporary variance or interim authority to construct or operate shall be publicly noticed within ten (10) business days of the director's decision. The applicant shall be responsible for the expense of publication of any decision to grant a temporary variance or interim authority. The department shall be responsible for the expense of publication of any decision to deny a temporary variance or interim authority.

(2) Any member of the public may object to the director's decision within ten (10) business days of the notice.

(3) Any temporary variance or interim authority granted by the director is contingent upon the right of the public to object.

(4) Any actions taken by the applicant in reliance upon the grant of a temporary variance or interim authority during the application review and permit issuance process are strictly at the applicant's own risk, and no actions or expenditures by the applicant during this period shall be construed as accruing equities in the applicant's favor.

(5) The ten-day public notice requirement shall not apply to a director's decision to grant an extension of a temporary variance or interim authority.

(f) The director may also for compelling reasons or good cause shown revoke or modify the conditions of any temporary variance or interim authority previously granted.

(g) (1) An applicant that has been denied a temporary variance or interim authority or that had a temporary variance or interim authority revoked or a third party that submitted timely objections during the application review and permit issuance process provided for in subsection (e) of this section may appeal the director's final decision.

(2) (A) Such an action shall be processed as a permit appeal under § 8-4-205.

(B) Provided, however, that:

(i) The decision of the director shall remain in effect during the appeal;

(ii) The adjudicatory review shall be completed as expeditiously as possible; and

(iii) A final decision shall be issued by the Arkansas Pollution Control and Ecology Commission within sixty (60) days unless all parties agree to extend the review time.

(h) Any party aggrieved by a commission decision on a request for a temporary variance or interim authority may appeal as provided by applicable law.



§ 8-4-231 - Effectiveness of regulations or orders.

This act shall not be construed as impairing the continued effectiveness of any regulations or orders promulgated or issued by the Arkansas Pollution Control and Ecology Commission prior to March 31, 1999. Nor shall this act be construed as extinguishing or otherwise affecting the unexpired terms of any current members of the commission.






Subchapter 3 - -- Air Pollution

§ 8-4-301 - Legislative intent.

(a) In the interest of the public health and welfare of the people, it is declared to be the public policy of the State of Arkansas to maintain such a reasonable degree of purity of the air resources of the state to the end that the least possible injury should be done to human, plant, or animal life or to property and to maintain public enjoyment of the state's natural resources, consistent with the economic and industrial well-being of the state.

(b) The program for the control of air pollution under this chapter shall be undertaken in a progressive manner, and each of its successive objectives shall be sought to be accomplished by a maximum of cooperation and conciliation among all the parties concerned.



§ 8-4-302 - Purpose.

It is the purpose of this subchapter to safeguard the air resources of the state by controlling or abating air pollution that exists when this subchapter takes effect and preventing new air pollution under a program which shall be consistent with the declaration of policy stated in § 8-4-301 and with this subchapter.



§ 8-4-303 - Definitions.

As used in this subchapter:

(1) "Air-cleaning device" means any method, process, or equipment which removes, reduces, or renders less noxious air contaminants discharged into the atmosphere;

(2) "Air contaminant" means any solid, liquid, gas, or vapor or any combination thereof;

(3) "Air contamination" means the presence in the outdoor atmosphere of one (1) or more air contaminants that contribute to a condition of air pollution;

(4) "Air contamination source" means any source at, from, or by reason of which there is emitted into the atmosphere any air contaminant, regardless of who owns or operates the building, premises, or other property in, at, or on which such source is located or the facility, equipment, or other property by which the emission is caused or from which the emission comes;

(5) "Air pollution" means the presence in the outdoor atmosphere of one (1) or more air contaminants in quantities, of characteristics, and of a duration that are materially injurious or can be reasonably expected to become materially injurious to human, plant, or animal life or to property, or that unreasonably interfere with enjoyment of life or use of property throughout the state or throughout the area of the state as shall be affected thereby;

(6) "Area of the state" means any city or county, or portion thereof, or other substantial geographical area of the state as may be designated by the Arkansas Pollution Control and Ecology Commission;

(7) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(8) "Department" means the Arkansas Department of Environmental Quality or its successor;

(9) "Director" means the Director of the Arkansas Department of Environmental Quality or its successor; and

(10) "Person" means any individual, partnership, firm, company, public or private corporation, association, joint-stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state, or any other legal entity whatever that is recognized by law as the subject of rights and duties.



§ 8-4-304 - Applicability of water pollution provisions.

All provisions of §§ 8-4-101 -- 8-4-106 and 8-4-201 -- 8-4-230 relating to water pollution shall apply to this subchapter unless manifestly inconsistent therewith, including, but not limited to, the provisions of §§ 8-4-205, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229 relating to hearings before the Arkansas Pollution Control and Ecology Commission, notice, right to appeal, and procedure, and § 8-4-230 relating to variances and interim authority.



§ 8-4-305 - Exceptions.

The provisions of this subchapter do not apply to:

(1) Agricultural operations in the growing or harvesting of crops and the raising of fowl or animals;

(2) Use of equipment in agricultural operations in the growing of crops or the raising of fowl or animals;

(3) Barbecue equipment or outdoor fireplaces used in connection with any residence;

(4) Land clearing operations or land grading;

(5) Road construction operations and the use of mobile and portable equipment and machinery incident thereto;

(6) Incinerators and heating equipment in or used in connection with residences used exclusively as dwellings for not more than four (4) families;

(7) Fires set or permitted by any public officer, board, council, or commission when the fire is set or permission to burn is given in the performance of the duty of the officer for the purpose of weed abatement, the prevention or elimination of a fire hazard, or the instruction of employees in the methods of fire fighting, which is necessary in the opinion of the officer, or from fires set pursuant to permit for the purpose of instruction of employees of private industrial concerns in methods of fire fighting, or for civil defense instruction; or

(8) (A) Unless prohibited by municipal or county ordinance, open fires used at a construction site only for the purpose of warming persons on the site during cold weather.

(B) Such fires:

(i) Shall be fueled only by wood or wood products;

(ii) Must be controlled to the extent necessary to prevent a fire hazard or local nuisance; and

(iii) (a) Must be confined within a container made of nonflammable material.

(b) The container shall not exceed thirty inches (30'') in width and thirty inches (30'') in length.



§ 8-4-306 - Political subdivisions preempted -- Exception.

(a) In order to avoid conflicting and overlapping jurisdiction, it is the intention of this chapter to occupy, by preemption, the field of control and abatement of air pollution and contamination and no political subdivision of this state shall enact or enforce laws, ordinances, resolutions, rules, or regulations in this field.

(b) Notwithstanding subsection (a) of this section, any political subdivision of this state may enact and enforce laws, ordinances, resolutions, rules, or regulations for the purpose of prohibiting burning in the open or in a receptacle having no means for significantly controlling the fuel/air ratio.

(c) Nothing in this chapter shall be construed to prevent private actions under existing laws.



§ 8-4-307 - Private rights unchanged.

(a) Persons other than the state or the Arkansas Department of Environmental Quality shall not acquire actionable right by virtue of this subchapter. The basis for proceedings that result from violation of any standard, rule, or regulation promulgated by the Arkansas Pollution Control and Ecology Commission shall inure solely to and shall be for the benefit of the people of the state generally, and it is not intended to create in any way new rights or to enlarge existing rights or to abrogate existing private rights.

(b) A determination by the department that air pollution or air contamination exists or that any standard, rule, or regulation has been violated, whether or not a proceeding or action is brought by the state, shall not create, by reason thereof, any presumption of law or finding of fact that shall inure to or be for the benefit of any person other than the state.



§ 8-4-308 - Industrial secrets confidential.

(a) (1) (A) Any information that constitutes a trade secret under § 4-75-601 et seq. that is obtained by the Arkansas Department of Environmental Quality or the Arkansas Pollution Control and Ecology Commission or its employees in the administration of this chapter shall be kept confidential, except for emission data that is submitted to the state, local agency, or the United States Environmental Protection Agency, which is otherwise obtained by any of those agencies pursuant to the Clean Air Act.

(B) Only such emission data is to be publicly available.

(2) (A) The manner and rate of operation of the source, if such information is a trade secret, shall be kept confidential.

(B) Provided, that the identity, amount, frequency, and concentration of the emissions is publicly available.

(b) Any violation of this section shall be unlawful and constitutes a misdemeanor.



§ 8-4-309 - Construction limited -- Exception.

(a) Nothing contained in this subchapter shall be construed as amending or repealing § 20-21-201 et seq. concerning the control of radiation or as granting to the Arkansas Department of Environmental Quality or the Arkansas Pollution Control and Ecology Commission any jurisdiction or authority with respect to air conditions existing solely within the property boundaries of any plant, works, or shop or with respect to employer-employee relationships as to health and safety hazards.

(b) Notwithstanding the preceding limitation, the department and the commission shall have jurisdiction and authority over air conditions associated with the removal, encapsulation, enclosure, transportation, or disposal of asbestos-containing material regardless of whether such removal, encapsulation, enclosure, transportation, or disposal is conducted within the property boundaries of any plant, works, or shop.



§ 8-4-310 - Unlawful actions.

(a) It shall be unlawful and constitute a misdemeanor:

(1) To knowingly cause air pollution as defined in § 8-4-303;

(2) To construct, install, use, or operate any source capable of emitting air contaminants without having first obtained a permit to do so, if required by the regulations of the Arkansas Pollution Control and Ecology Commission, or to do so contrary to the provisions of any permit issued by the Arkansas Department of Environmental Quality or after any such permit has been suspended or revoked; or

(3) To violate any rule, regulation, or order of the commission issued pursuant to this chapter.

(b) The liabilities imposed for violation of subdivisions (a)(1)-(3) of this section or any other provision of this chapter shall not apply with respect to any unintended violation caused by war, strike, riot, or other catastrophe, or accidental breakdown of equipment if promptly repaired.



§ 8-4-311 - Powers generally.

(a) The Arkansas Department of Environmental Quality or its successor shall have the power to:

(1) Develop and effectuate a comprehensive program for the prevention and control of all sources of pollution of the air of this state;

(2) Advise, consult, and cooperate with other agencies of the state, political subdivisions, industries, other states, the federal government, and with affected groups in the furtherance of the purposes of this chapter;

(3) Encourage and conduct studies, investigations, and research relating to air pollution and its causes, prevention, control, and abatement as it may deem advisable and necessary;

(4) Collect and disseminate information relative to air pollution and its prevention and control;

(5) Consider complaints and make investigations;

(6) Encourage voluntary cooperation by the people, municipalities, counties, industries, and others in preserving and restoring the purity of the air within the state;

(7) Administer and enforce all laws and regulations relating to pollution of the air;

(8) Represent the state in all matters pertaining to plans, procedures, or negotiations for interstate compacts in relation to air pollution control;

(9) (A) Cooperate with and receive moneys from the federal government or any other source for the study and control of air pollution.

(B) The department is designated as the official state air pollution control agency for such purposes;

(10) Make, issue, modify, revoke, and enforce orders prohibiting, controlling, or abating air pollution and requiring the adoption of remedial measures to prevent, control, or abate air pollution;

(11) Institute court proceedings to compel compliance with the provisions of this chapter and rules, regulations, and orders issued pursuant to this chapter; and

(12) Exercise all of the powers in the control of air pollution granted to the department for the control of water pollution under §§ 8-4-101 -- 8-4-106 and 8-4-201 -- 8-4-229.

(b) The Arkansas Pollution Control and Ecology Commission shall have the power to:

(1) (A) Promulgate rules and regulations for implementing the substantive statutes charged to the department for administration.

(B) In promulgation of such rules and regulations, prior to the submittal to public comment and review of any rule, regulation, or change to any rule or regulation that is more stringent than federal requirements, the commission shall duly consider the economic impact and the environmental benefit of such rule or regulation on the people of the State of Arkansas, including those entities that will be subject to the regulation.

(C) The commission shall promptly initiate rulemaking to further implement the analysis required under subdivision (b)(1)(B) of this section.

(D) The extent of the analysis required under subdivision (b)(1)(B) of this section shall be defined in the commission's rulemaking required under subdivision (b)(1)(C) of this section. It will include a written report that shall be available for public review along with the proposed rule in the public comment period.

(E) Upon completion of the public comment period, the commission shall compile a rulemaking record or response to comments demonstrating a reasoned evaluation of the relative impact and benefits of the more stringent regulation;

(2) Promulgate rules, regulations, and procedures not otherwise governed by applicable law that the commission deems necessary to secure public participation in environmental decision-making processes;

(3) Promulgate rules and regulations governing administrative procedures for challenging or contesting department actions;

(4) In the case of permitting or grants decisions, provide the right to appeal a permitting or grants decision rendered by the Director of the Arkansas Department of Environmental Quality or his or her delegatee;

(5) In the case of an administrative enforcement or emergency action, providing the right to contest any such action initiated by the director;

(6) Instruct the director to prepare such reports or perform such studies as will advance the cause of environmental protection in the state;

(7) Make recommendations to the director regarding overall policy and administration of the department, provided, however, that the director shall always remain within the plenary authority of the Governor;

(8) Upon a majority vote, initiate review of any director's decision;

(9) Adopt, after notice and public hearing, reasonable and nondiscriminatory rules and regulations requiring the registration of and the filing of reports by persons engaged in operations that may result in air pollution;

(10) (A) Adopt, after notice and public hearing, reasonable and nondiscriminatory rules and regulations, including requiring a permit or other regulatory authorization from the department, before any equipment causing the issuance of air contaminants may be built, erected, altered, replaced, used, or operated, except in the case of repairs or maintenance of equipment for which a permit has been previously used, and revoke or modify any permit issued under this chapter or deny any permit when it is necessary, in the opinion of the department, to prevent, control, or abate air pollution.

(B) A permit shall be issued for the operation or use of any equipment or any facility in existence upon the effective date of any rule or regulation requiring a permit if proper application is made for the permit.

(C) No such permit shall be modified or revoked without prior notice and hearing as provided in this section.

(D) Any person that is denied a permit by the department or that has such permit revoked or modified shall be afforded an opportunity for a hearing in connection therewith upon written application made within thirty (30) days after service of notice of such denial, revocation, or modification.

(E) The operation of any existing equipment or facility for which a proper permit application has been made shall not be interrupted pending final action thereon.

(F) (i) An applicant or permit holder that has had a complete application for a permit or for a modification of a permit pending longer than the time specified in the state regulations promulgated pursuant to Title V of the Clean Air Act Amendments of 1990, or any person that participated in the public participation process, and any other person that could obtain judicial review of such actions under state laws, may petition the commission for relief from department inaction.

(ii) The commission will either deny or grant the petition within forty-five (45) days of its submittal.

(iii) For the purposes of judicial review, either a commission denial or the failure of the department to render a final decision within thirty (30) days after the commission has granted a petition shall constitute final agency action; and

(11) (A) Establish through its rulemaking authority, either alone or in conjunction with the appropriate state or local agencies, a system for the banking and trading of air emissions designed to maintain both the state's attainment status with the national ambient air quality standards mandated by the Clean Air Act and the overall air quality of the state.

(B) The commission may consider differential valuation of emission credits as necessary to achieve primary and secondary national ambient air quality standards, and may consider establishing credits for air pollutants other than those designated as criteria air pollutants by the United States Environmental Protection Agency.

(C) Any regulation proposed pursuant to this authorization shall be reported to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof prior to its final promulgation.



§ 8-4-312 - Factors in exercise of powers.

In exercising their powers and responsibilities under this chapter, the Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission shall take into account and give consideration to the following factors:

(1) The quantity and characteristics of air contaminants and the duration of their presence in the atmosphere that may cause air pollution in a particular area of the state;

(2) Existing physical conditions and topography;

(3) Prevailing wind directions and velocities;

(4) Temperatures and temperature-inversion periods, humidity, and other atmospheric conditions;

(5) Possible chemical reactions between air contaminants or between such air contaminants and air gases, moisture, or sunlight;

(6) The predominant character of development of the area of the state such as residential, highly developed industrial, commercial, or other characteristics;

(7) Availability of air-cleaning devices;

(8) Economic feasibility of air-cleaning devices;

(9) Effect on normal human health of particular air contaminants;

(10) Effect on efficiency of industrial operation resulting from use of air-cleaning devices;

(11) The extent of danger to property in the area reasonably to be expected from any particular air contaminant;

(12) Interference with reasonable enjoyment of life by persons in the area and conduct of established enterprises that can reasonably be expected from air contaminants;

(13) The volume of air contaminants emitted from a particular class of air contamination sources;

(14) The economic and industrial development of the state and the social and economic value of the air contamination sources;

(15) The maintenance of public enjoyment of the state's natural resources; and

(16) Other factors that the department or the commission may find applicable.



§ 8-4-313 - Variance from regulations.

(a) (1) The Arkansas Pollution Control and Ecology Commission may grant specific variances from the particular requirements of any rule, regulation, or general order to such specific persons or class of persons or such specific air contamination source, upon such conditions as it may deem necessary to protect the public health and welfare, if it finds that strict compliance with the rule, regulation, or general order is inappropriate because of conditions beyond the control of the person granted the variance or because of special circumstances that would render strict compliance unreasonable, unduly burdensome, or impractical due to special physical conditions or causes or because strict compliance would result in substantial curtailment or closing down of a business, plant, or operation or because no alternative facility or method of handling is yet available.

(2) Variances may be limited in time.

(3) In determining whether or not a variance shall be granted, the commission shall weigh the equities involved and the relative advantages and disadvantages to the residents and the occupation and activity affected.

(b) (1) Any person seeking a variance shall do so by filing a petition for a variance with the Director of the Arkansas Department of Environmental Quality.

(2) (A) The director shall promptly investigate the petition and make a recommendation to the commission as to the disposition thereof.

(B) (i) If the recommendation is against the granting of the variance, a hearing shall be held thereon after not less than ten (10) days, prior to notice to the petitioner.

(ii) If the recommendation of the director is for the granting of a variance, the commission may do so without a hearing. However, upon the petition of any person aggrieved by the granting of a variance, a public hearing shall be held.

(c) (1) A variance granted may be revoked or modified by the commission after a public hearing held upon not less than ten (10) days' prior notice.

(2) The notice shall be served upon all persons known to the commission that will be subjected to greater restrictions if the variance is revoked or modified, that are likely to be affected, or that have filed with the commission a written request for such notification.



§ 8-4-314 - Compliance Advisory Panel -- Small Business Stationary Source Technical and Environmental Compliance Assistance Program.

(a) There shall be created a Compliance Advisory Panel, the "panel", composed of seven (7) individuals.

(b) The panel shall consist of:

(1) Two (2) members who are not owners or representatives of owners of small business stationary sources selected by the Governor to represent the general public;

(2) Two (2) members selected by the Speaker of the House of Representatives who are owners or who represent owners of small business stationary sources;

(3) Two (2) members selected by the President Pro Tempore of the Senate who are owners or who represent owners of small business stationary sources; and

(4) One (1) member selected by the Director of the Arkansas Department of Environmental Quality.

(c) (1) Panel members shall serve a term of four (4) years.

(2) In the event of a vacancy in the membership of the panel concerning a member selected by the General Assembly or the Governor, the Governor shall appoint a person meeting the applicable eligibility requirements of the vacated position to fill the vacancy for the remainder of the unexpired term.

(3) In the event of a vacancy in the membership of the panel concerning the member appointed by the director, the director shall appoint a person to fill the vacancy for the remainder of the unexpired term.

(d) (1) The panel shall hold at least one (1) regular meeting in each calendar year at a time and place determined by the panel.

(2) Special meetings may be called at the discretion of the chair.

(e) The panel shall select a chair and vice chair during the first annual meeting of each four-year term.

(f) Four (4) members of the panel shall constitute a quorum to transact business.

(g) The members of the panel may receive expense reimbursement in accordance with § 25-16-901 et seq.

(h) The panel shall:

(1) Render advisory opinions concerning the effectiveness of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, the "program", difficulties encountered, and degree and severity of enforcement;

(2) Make periodic reports to the Administrator of the United States Environmental Protection Agency concerning the compliance of the program with the requirements of the Paperwork Reduction Act of 1980, the Regulatory Flexibility Act, and the Equal Access to Justice Act;

(3) Review information for small business stationary sources to assure such information is understandable by the layperson; and

(4) Have the program serve as the secretariat for the development and dissemination of such reports and advisory opinions.



§ 8-4-315 - Permits.

The Arkansas Department of Environmental Quality is authorized to require, issue, and enforce operating permits for major sources in satisfaction of Title V of the Clean Air Act Amendments of 1990.



§ 8-4-316 - Burning of storm debris.

(a) Open burning may be used by county governments to dispose of vegetative storm debris in counties that have been declared disaster areas by state or federal authorities authorized to make the declaration, provided that:

(1) (A) The burning shall be limited to no more than four (4) sites per county as designated by the county judge and reported in writing to the Arkansas Department of Environmental Quality at least three (3) days before the commencement of any burning, except as provided in subdivision (a)(1)(B) of this section.

(B) If the Director of the Arkansas Department of Environmental Quality determines that the scope of the disaster warrants additional burning sites, then the director may authorize additional sites;

(2) (A) The burning shall be performed during daylight hours on Monday through Friday.

(B) However, burning shall not occur on state and federal holidays;

(3) All burning shall be completed within one hundred twenty (120) days of designation of the county as a disaster area unless:

(A) (i) At least ten (10) calendar days before the expiration of the period of time under subdivision (a)(3) of this section, the county judge of the affected area makes a written request to the director for an extension of time.

(ii) An extension made under subdivision (a)(3)(A)(i) of this section shall include a detailed explanation of the reason for the request for an extension of time to complete the burning of the vegetative storm debris;

(B) The director determines that the scope of the disaster warrants an extension; and

(C) The total amount of time extended does not exceed two hundred forty (240) calendar days from the original designation of the county as a disaster area;

(4) All burning shall be conducted in a manner so as not to create a nuisance to surrounding communities or citizenry;

(5) Adequate firefighting personnel shall be available to respond to an emergency at any designated burning site;

(6) Burning shall not be conducted within:

(A) Five hundred feet (500') of a residence unless the owner of the residence has given written permission for the burning; or

(B) One thousand feet (1,000') of a school;

(7) The county is in attainment of all national ambient air quality standards; and

(8) A burn ban is not in effect for the county.

(b) The director may require that:

(1) Designated burning sites be relocated; and

(2) Any or all burning allowed under this section be stopped in response to actual or potential violations of state or federal air quality standards in the impacted areas.

(c) The open burning of nonvegetative storm debris, including, but not limited to, tires, lumber, construction debris, demolished structures, household wastes, and trade wastes shall not be permitted under this section.

(d) County governments burning vegetative storm debris under this section shall comply with all other applicable federal, state, or local statutes, rules, regulations, ordinances, and orders.






Subchapter 4 - -- Lead-Based Paint-Hazard Act






Chapter 5 - Water Pollution Control Facilities

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Wastewater Treatment Plants

§ 8-5-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission or its successor;

(2) "Department" means the Arkansas Department of Environmental Quality or its successor;

(3) "License" means a certificate of competency issued by the department to operators who have met the requirements of the licensing program;

(4) "Licensing committee" means the committee of operators and technicians hereinafter established to assist and advise the department in the examining and licensing of operators;

(5) (A) "Operator" means any person who is in responsible charge of the operation of a wastewater treatment plant, in whole or in part, and who, during the performance of his or her regular duties, exercises individual judgment which directly or indirectly may affect the proper operation of the plant.

(B) "Operator" shall not be deemed to include an official solely exercising general administrative supervision; and

(6) "Wastewater treatment plant" means any plant, disposal field, lagoon, pumping station, or other works:

(A) That use chemical or biological processes for:

(i) Treating, stabilizing, or disposing of sewage, industrial wastewaters, or other wastewaters; or

(ii) The reduction and handling of sludge removed from such wastewater; and

(B) From which:

(i) A discharge to the waters of the state occurs; or

(ii) Municipal wastewater is land-applied.



§ 8-5-202 - Penalty and injunctions.

(a) A violation of any provision of this subchapter or of any rule or regulation issued pursuant to this subchapter shall constitute a misdemeanor and upon conviction shall be punishable as such. Each day's continuance of a violation shall constitute a separate offense.

(b) Any violation of this subchapter shall be subject to injunction proceedings brought by the Arkansas Department of Environmental Quality in a court of competent jurisdiction.

(c) A violation of any provision of this subchapter or of any rule or regulation promulgated under this subchapter is grounds for an administrative revocation or suspension of the operator's license by the department.



§ 8-5-203 - Unlawful actions.

It shall be unlawful for any municipality, governmental subdivision, public or private corporation, or other person to operate a public or private wastewater treatment plant unless the competency of the operator is duly licensed by the Arkansas Department of Environmental Quality under the provisions of this subchapter. It shall further be unlawful for any person to perform the duties of an operator of any such plant without being duly licensed under this subchapter.



§ 8-5-204 - Licensing committee.

(a) (1) There is created and established a licensing committee to advise and assist the Arkansas Pollution Control and Ecology Commission and the Arkansas Department of Environmental Quality in the administration of the licensing program.

(2) The committee shall be composed of eight (8) members:

(A) Five (5) members, to be appointed by the commission, of which three (3) members shall be active wastewater treatment plant operators licensed by the commission and two (2) members shall be employed by a private corporation or industry located in Arkansas and nominated at large by the corporations or industries for service on the committee;

(B) One (1) member, to be appointed by the commission, shall be an employee of a municipality operating a wastewater treatment plant who holds the position of chief administrative officer, city engineer, director of public utilities, or other equivalent position;

(C) One (1) member, to be appointed by the commission, shall be a faculty member of an accredited college, university, or professional school in this state whose major field is related to water resources or sanitary engineering; and

(D) One (1) member shall be the Director of the Arkansas Department of Environmental Quality or a qualified member of his or her staff who shall act as executive secretary of the licensing committee.

(b) (1) In the event of a vacancy, a new member shall be appointed by the commission to serve out the unexpired term.

(2) No member shall serve more than two (2) consecutive three-year terms.

(c) (1) State agency members of the licensing committee shall receive no additional salary or per diem for their services as members of the committee, but they may receive expense reimbursement in accordance with § 25-16-901 et seq.

(2) The members appointed by the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 8-5-205 - Powers and duties generally.

(a) The Arkansas Department of Environmental Quality or its successor shall be charged with the responsibility of administering and enforcing this subchapter, with the advice and assistance of the licensing committee, and is given and charged with the following powers and duties:

(1) To conduct examinations for licensing, which shall be conducted at least annually and more frequently as the Arkansas Pollution Control and Ecology Commission shall deem necessary;

(2) To issue licenses to qualified wastewater treatment plant operators, to renew those licenses, and to suspend or revoke the licenses for cause, after due notice and hearing;

(3) To institute court proceedings to compel compliance with the provisions of this chapter and the rules and regulations issued pursuant thereto; and

(4) To participate financially in programs sponsored by the Arkansas Water Environment Association or its successor, provided that the participation shall not exceed the sum of one thousand dollars ($1,000) per fiscal year.

(b) (1) The commission shall serve as the rulemaking and appointment authority for implementation of this subchapter.

(2) Its powers shall include:

(A) To adopt rules and regulations implementing and effectuating this subchapter as may be necessary for the administration and enforcement thereof;

(B) To make appointments to the licensing committee in accordance with this subchapter; and

(C) To set reasonable licensure and examination fees to cover the costs of administration of this subchapter.



§ 8-5-206 - Classification of treatment plants.

(a) The Arkansas Pollution Control and Ecology Commission shall, through regulations, classify all wastewater treatment plants, taking into account:

(1) The size, type, and complexity of the plant;

(2) The character and volume of wastewater treated;

(3) The population served;

(4) The skill, knowledge, and experience reasonably required to supervise the proper operation of the plant; and

(5) Such other factors as the commission shall deem appropriate.

(b) The Arkansas Department of Environmental Quality shall license persons as to their qualifications to supervise successfully the proper operation of plants within classifications based on the recommendations of the licensing committee.



§ 8-5-207 - Operators to be licensed.

In order to safeguard the public health and protect the waters of this state from pollution, all operators in responsible charge of public or private wastewater treatment plants shall be duly licensed and certified as competent by the Arkansas Department of Environmental Quality under the provisions of this subchapter and under such rules and regulations as the Arkansas Pollution Control and Ecology Commission may adopt, with the advice and assistance of the licensing committee, pursuant to the authority of this subchapter. All rules and regulations promulgated pursuant to this subchapter shall be reviewed by the interim House Committee on Public Health, Welfare, and Labor and the interim Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.



§ 8-5-208 - License requirements.

(a) The Arkansas Department of Environmental Quality shall license and certify all applicants for licenses under this subchapter who satisfy the requirements of the subchapter and the rules and regulations issued pursuant to this subchapter. Licenses shall be granted according to the classification of wastewater treatment plants established under this subchapter. Licenses shall be valid for a period of two (2) years and shall be renewable upon application without examination.

(b) All operators of wastewater treatment plants within the state shall apply to the department for a license.

(c) In its discretion, the department may waive the requirements or any part of the requirements for formal examination of an applicant for license if the applicant holds a valid license or certificate from another state in which the requirements for license in the appropriate classification are at least equal to the requirements set forth in this subchapter and the rules and regulations issued pursuant to this subchapter.



§ 8-5-209 - Fees.

(a) (1) The Arkansas Pollution Control and Ecology Commission shall have the authority to set fees in an amount to cover the cost of the administration of this subchapter.

(2) (A) Licensing and examination fees shall be set forth in the regulation.

(B) However, the fees shall not exceed:

(i) A combined examination and license fee of forty dollars ($40.00); and

(ii) An annual license renewal fee of twenty dollars ($20.00).

(b) The Wastewater Licensing Fund is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State. All fees collected under the provisions of this section shall be deposited into this fund and may be used only for the administration of this subchapter.






Subchapter 3 - -- Water Pollution Control Projects -- Grants and Bonds



Subchapter 4 - -- Water Pollution Control State Grant Act



Subchapter 5 - -- Underground Salt Water Disposal Systems

§ 8-5-501 - Regulation of systems generally.

(a) (1) The Arkansas Pollution Control and Ecology Commission and the Oil and Gas Commission are empowered to establish reasonable rules, regulations, and specifications for the establishment and operation of underground salt water disposal systems to be used in disposing of salt water produced in the production of oil.

(2) (A) Any person wishing to establish an approved underground salt water disposal system shall make application to the commissions for a permit to construct and operate the system for the purpose of obtaining the benefits of the provisions of this section, §§ 8-5-502, 26-58-201 -- 26-58-204, 26-58-206 -- 26-58-210, and 26-58-211 [repealed].

(B) The application shall include:

(i) A description of the underground salt water disposal system that is to be established;

(ii) The plans and specifications thereof;

(iii) The location of the system and the number and location of the salt water producing oil wells to be served by the system;

(iv) The name of each oil producer to be served;

(v) A description of the underground level or strata into which the salt water is to be injected; and

(vi) Such other information as may be required by rules and regulations of the respective commissions.

(b) (1) If the commissions determine that the underground salt water disposal system for which application is made will meet the requirements of this section, §§ 8-5-502, 26-58-201 -- 26-58-204, 26-58-206 -- 26-58-210, and 26-58-211 [repealed], and the rules and regulations of the commissions, a permit for the establishment of the system shall be issued.

(2) (A) Upon the completion of the underground salt water disposal system, the commission granting the permit provided for in this section shall cause an inspection of the system to be made.

(B) (i) If the commission determines that the system is in compliance with the requirements of this section, §§ 8-5-502, 26-58-201 -- 26-58-204, 26-58-206 -- 26-58-210, and 26-58-211 [repealed], and the rules and regulations of the commission, a certificate of approval of the system shall be granted.

(ii) The certificate of approval shall be signed by the chair and secretary of the commission.

(iii) Copies of the certificate of approval shall be furnished, upon application therefor, to each oil producer who disposes of salt water through such approved underground salt water disposal system.

(3) (A) The commission granting the certificate of approval shall, from time to time, inspect the approved underground salt water disposal system.

(B) (i) If a determination is made that the system is being operated in a manner contrary to the provisions of this section, §§ 8-5-502, 26-58-201 -- 26-58-204, 26-58-206 -- 26-58-210, and 26-58-211 [repealed], or the rules and regulations of the commission, the commission may revoke the certificate of approval until such time as a showing may be made that the deficiencies in the system have been corrected to the satisfaction of the commission.

(ii) No oil producer shall be entitled to the benefits of the provisions of this section, §§ 8-5-502, 26-58-201 -- 26-58-204, 26-58-206 -- 26-58-210, and 26-58-211 [repealed], during the period in which the certificate of approval is revoked.



§ 8-5-502 - Penalty for violation of § 8-5-501.

Any person violating the provisions of § 8-5-501 shall be guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or be imprisoned not less than thirty (30) days nor more than one (1) year, or be both so fined and imprisoned.



§ 8-5-503 - Denial of tax deductions.

(a) Should any individual, partnership, corporation, or employee knowingly or negligently cause, let, or permit salt water to flow, seep, or otherwise escape from the leased premises, the rights of the party to claim tax deductions or credits under §§ 8-5-501, 8-5-502, and 26-58-201 -- 26-58-210 will be denied for a period of twelve (12) months.

(b) (1) Any individual can file a complaint before the Arkansas Pollution Control and Ecology Commission against anyone for violations of this section and secure a hearing.

(2) (A) If the commission should find that the accused has violated this section, then the violator shall be denied any tax exemption for a period of one (1) year.

(B) Any violation of this section during the period of the suspension shall extend the suspension one (1) year from the date of the last violation.



§ 8-5-504 - Chlorides standard.

Should the water of any stream of this state have more than two hundred fifty (250) parts per million of chlorides as a result of a violation of this subchapter, then the Arkansas Pollution Control and Ecology Commission shall seek to learn of the source of the pollution and take steps to eliminate the source of pollution.






Subchapter 6 - -- Arkansas Privatization Act

§ 8-5-601 - Title.

This subchapter shall be known and cited as the "Arkansas Privatization Act".



§ 8-5-602 - Legislative policy.

The General Assembly declares that the policy of this state is to assure its citizens adequate public services, particularly wastewater projects, and solid waste disposal projects, at reasonable cost, and that such services are essential to the maintenance and general welfare of the citizens of this state and to the continued expansion of the state's economy, job market, and industrial base. However, the cost of constructing, owning, and operating capital facilities to meet the demand for those public services is becoming increasingly burdensome to cities, counties, and improvement districts, and it is desirable that innovative financing mechanisms be made available to assist the communities of this state in developing wastewater projects and solid waste disposal projects at reasonable cost. Private sector ownership and operation of capital facilities providing public services can result in cost savings to communities contracting for those public services. It is, therefore, in the best public interest of the state and its citizens that cities, counties, and improvement districts be authorized to cause such services to be provided by private enterprise and to contract with private owners or operators for providing the services to the public.



§ 8-5-603 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Chief executive" means the mayor of a municipality, the county judge of a county, or the chair of an improvement district, commission, agency, or similar body;

(2) "Clerk" means the city clerk or town recorder of a municipality, the county clerk of a county, or the secretary of the board of commissioners of an improvement district, commission, agency, or similar body;

(3) "Cost" means the cost of acquiring, constructing, and financing any privatization project and placing the privatization project in service, including, without limitation:

(A) The cost of acquisition and construction of any facility or any modification, improvement, or extension of that facility;

(B) Any cost incident to the acquisition of any necessary property, easement, or right-of-way;

(C) Engineering or architectural fees, legal fees, and fiscal agents' and financial advisors' fees;

(D) Any cost incurred for any preliminary planning to determine the economic and engineering feasibility of a proposed privatization project; and

(E) Costs of economic investigations and studies, surveys, preparation of designs, plans, working drawings, specifications, and the inspection and supervision of the construction of any facility and any other cost incurred by the local government;

(4) "Facility" means any structure, building, machinery, system, land, right, permit, or other property necessary or desirable for the ownership and operation of a wastewater project or solid waste disposal project, including, without limitation, all related and appurtenant easements and rights-of-way, improvements, utilities, equipment, and furnishings;

(5) "Local government" means a city or incorporated town in the State of Arkansas, any county in the State of Arkansas, an improvement district organized under the law of the State of Arkansas, or any other political subdivision, agency, or instrumentality of the State of Arkansas or any of the foregoing;

(6) "Ordinance" means an ordinance, resolution, or other appropriate legislative enactment of the governing body of a local government;

(7) "Private owner or operator" means a person, firm, corporation, or partnership that is not a public entity and which owns or operates a privatization project;

(8) (A) "Privatization" means any wastewater project or solid waste disposal project, including projects acquired from a local government, which is owned or operated by a private owner or operator and provides the related service to the public.

(B) This includes, but is not limited to:

(i) The acquisition, construction, reconstruction, repair, alteration, modernization, renovation, improvement, or extension of any such project, whether or not in existence or under construction, and financing the cost of those activities;

(ii) The purchase, installation, or financing of equipment, machinery, and other personal property required by such project; and

(iii) The acquisition, improvement, or financing of real property and the extension or provision of utilities, access roads, and other appurtenant facilities, all of which are to be used or occupied by any person in providing wastewater projects or solid waste disposal projects;

(9) "Solid waste" means all putrescible and nonputrescible wastes in solid or semisolid form, including, but not limited to, yard or food waste, waste glass, waste metals, waste plastics, wastepaper, waste paperboard, and all other solid and semisolid wastes resulting from industrial, commercial, agricultural, community, and residential activities;

(10) "Solid waste disposal project" means any facility designed and operated for the disposition by landfilling, incinerating, composting, or other method of disposing of solid waste; and

(11) "Wastewater project" means sewage collection systems and treatment plants, including, without limitations, intercepting sewers, outfall sewers, force mains, pumping stations, instrumentation and control systems, and other appurtenances necessary or useful for the collection, removal, reduction, treatment, purification, disposal, and handling of liquid and solid waste, sewage and industrial waste, and refuse.



§ 8-5-604 - Construction.

(a) This subchapter shall be construed liberally to effect its purposes and neither this subchapter nor anything contained herein is or shall be construed as a restriction or limitation upon any powers which any local government or private owner or operator might otherwise have under any laws of this state, and the provisions of this subchapter are cumulative to any such powers.

(b) This subchapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to other laws.



§ 8-5-605 - Applicability.

This subchapter does not apply to the disposition of surplus property by a local government, nor to any other action of a local government which is not connected with a privatization contract.



§ 8-5-606 - Privatization contracts generally.

(a) Any local government may enter into a privatization contract with a private owner or operator to accomplish the transfer of any local government-owned wastewater project or solid waste disposal project or the designing, construction, operation, maintenance, or financing of cost, or any combination thereof, of a wastewater project or solid waste disposal project, pursuant to the provisions of this subchapter.

(b) (1) A local government considering entering into a privatization contract pertaining to its municipally owned wastewater project or solid waste disposal project, or any portion thereof, shall publish notice of its intention to adopt an ordinance to accomplish the privatization.

(2) The notice shall:

(A) Set forth a brief summary of the privatization contract provisions; and

(B) Set a time and place for a public hearing to be conducted by the chief executive.

(3) The notice shall be published in a newspaper having general circulation within the county in which a substantial portion of the project is located by one (1) publication each week for a period of two (2) weeks. The first publication shall be not less than fourteen (14) days prior to the adoption of the ordinance approving the execution of the privatization contract.

(c) The hearing may be held in conjunction with any hearing on the question of issuing bonds to finance the cost of the privatization project, on the question of adoption of the service agreement, or any other question.

(d) A copy of the proposed privatization contract shall be filed as a public record with the clerk of the local government not less than two (2) weeks prior to the adoption of the ordinance.



§ 8-5-607 - Service agreements generally.

(a) (1) In connection with a privatization contract, a local government, if authorized by ordinance of its governing body, may enter into one (1) or more service agreements with a private owner or operator pursuant to which the private owner or operator will provide one (1) or more sewer services or solid waste disposal services to or for the benefit of the local government.

(2) The service agreement may provide for the purchase by the local government of all or any part of the capacity, capability, or output of the facilities used to provide the applicable sewer service or solid waste disposal service and shall contain such other terms and conditions as the local government and the private owner or operator may provide, including, without limitation, the charges or rates for the services and a covenant by the local government to maintain rates sufficient to pay debt service incurred in connection with the financing of construction of a wastewater or solid waste disposal project.

(b) (1) Prior to the execution of a service agreement, the local government shall publish notice of its intention to adopt an ordinance to accomplish the service agreement.

(2) The notice shall:

(A) Set forth a brief summary of the service agreement provisions; and

(B) Set a time and place for a public hearing to be conducted by the chief executive.

(3) The notice shall be published in a newspaper having general circulation within the county in which a substantial portion of the project is located by one (1) publication each week for a period of two (2) weeks. The first publication shall be not less than fourteen (14) days prior to the adoption of the ordinance approving the execution of the service agreement.

(c) The hearing may be held in conjunction with any hearing on the question of issuing bonds to finance the cost of the privatization project, on the question of adoption of the service agreement, or any other question.

(d) A copy of the proposed service agreement shall be filed as a public record with the clerk of the local government not less than two (2) weeks prior to the adoption of the ordinance.



§ 8-5-608 - Privatization contracts and service agreements -- Assignment.

The privatization contract or the service agreement may be assigned by either party to secure the performance of any obligation in connection with the financing of the construction or operation of a wastewater or solid waste disposal project.



§ 8-5-609 - Privatization contracts, service agreements, etc. -- Exemption from certain laws.

The privatization contract, the service agreement, and any other purchase by the local government in connection with the privatization contract shall not be subject to the provisions of §§ 14-58-201 -- 14-58-203, 14-58-301 -- 14-58-303, 14-58-305 -- 14-58-308, and 14-22-101 -- 14-22-115 or any other law or regulation requiring competitive bids.



§ 8-5-610 - Privatization contracts, service agreements, etc. -- Exemption from Arkansas Public Service Commission's jurisdiction.

The service agreement, the privatization contract, the charges and rates for sewer or other service, and private owners or operators shall not be subject to Acts 1935, No. 324, as amended, and § 23-4-201, and shall be exempt from the jurisdiction of the Arkansas Public Service Commission and any other successor regulatory agency.



§ 8-5-611 - Tax exemption.

No income, sales, use, ad valorem, or other tax, assessment, or license shall be levied upon or collected with respect to any property which is held by or purchased by a private owner or operator for the public purpose of performing a privatization contract or a service agreement, since the property benefits the public.



§ 8-5-612 - Wastewater projects and solid waste disposal projects are industrial facilities for other acts.

For purposes of any other law, including, without limitation, § 14-164-201 et seq., the term "facilities" or a similar term shall include a wastewater project or solid waste disposal project as those terms are defined in this subchapter, so that any law adopted authorizing the issuance of industrial development bonds, industrial development revenue bonds, or similar evidences of indebtedness shall be available for utilization in connection with a privatization project.






Subchapter 7 - -- Chronic Noncompliance

§ 8-5-701 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Chronic noncompliance" means conditions described in this subchapter that persist at a common sewage system after reasonable efforts by the Arkansas Department of Environmental Quality to obtain compliance with applicable laws or regulations in one (1) of the following:

(A) Failure to obtain a permit as required by law;

(B) Four (4) or more permit violations within a six-month period as set out in the permit issued by the department;

(C) Failure to maintain the services of a certified wastewater treatment operator, where applicable; or

(D) Demonstrable failure to operate the sewage system so as to prevent the discharge of waterborne pollutants in unacceptable concentrations, as defined in the individual permit or the state's water quality standards, to the surface waters or groundwater of the state; and

(2) (A) "Common sewage system" means any sewage treatment system and its associated sewage collection and pumping facilities, nonmunicipal, publicly or privately owned, serving two (2) or more individually owned, rented, or temporarily occupied lots for the purpose of the collection or disposal of sewage.

(B) This term includes systems owned or operated by:

(i) Property owners' associations;

(ii) Nonmunicipal sewage improvement districts; and

(iii) Owners or managers of nonmunicipal residential subdivisions.



§ 8-5-702 - Remedies for chronic violations.

(a) The Arkansas Department of Environmental Quality may petition a circuit court with competent jurisdiction and proper venue to remedy chronic violations by any common sewage system.

(b) The court may order any relief authorized by applicable laws, including:

(1) The imposition of civil penalties;

(2) The revocation of the entity's permit; and

(3) A court order compelling the entity supplying potable water to the common sewage system to cut off the flow of potable water.

(c) (1) If the court finds that circumstances prevent the owner or operator of a common sewage system from operating and maintaining the system in compliance with the law, the Arkansas Department of Environmental Quality shall nominate two (2) possible receivers, of which the court may appoint one (1) to operate the system, subject to the continuing jurisdiction of the court.

(2) Any such receiver appointed by the court may exercise any and all legal powers and rights assigned by law to the original owner or operator of the common sewage system, but is immune to any personal liability associated with the operation of the common sewage system.

(3) Once a receiver is appointed by the court to operate the common sewage system, the court may make available to the receiver funds pledged by the common sewage system under the minimal financial assurance provision of this subchapter, and, in addition, the receiver may assess rates as necessary to operate and maintain the system. The receiver is explicitly authorized to operate the common sewage system with the proceeds collected from the facilities which are connected to such common sewage system. The receiver shall receive a reasonable professional fee for this service, which shall be determined by the court. The proceeds collected by the receiver shall be maintained in an account at a national bank located within the State of Arkansas. The receiver shall report to the court, from time to time, how the proceeds have been collected and spent by the receiver.

(d) (1) If the court determines that the permitted or registered entity cannot equitably satisfy the provisions of this subchapter or that no feasible alternatives exist, the court shall so certify that determination to the Arkansas Department of Environmental Quality, which shall terminate the entity's permit, and the court shall request a review by the Director of the Department of Health of the public health impact of an order compelling the entity supplying potable water to the common sewage system to cut off the flow of potable water.

(2) (A) If the Director of the Department of Health determines that a greater health hazard exists from the malfunctioning sewage system than from the discontinuance of potable water service, then the Director of the Department of Health shall so certify this determination to the court.

(B) The court shall then issue an order compelling the receiver to notify all users of such system, including landowners and tenants, of the Director of the Department of Health's determination.

(C) Upon evidence of reasonable notice, the court shall then issue the order to cut off the flow of potable water.

(e) The Arkansas Department of Environmental Quality is authorized to institute a civil action in any court of competent jurisdiction to accomplish any or all of the following:

(1) Restrain any violation of or compel compliance with the provisions of this subchapter and of rules, regulations, orders, permits, or plans issued pursuant thereto;

(2) Affirmatively order remedial measures be taken as may be necessary or appropriate to implement or effectuate the purposes and intent of this subchapter;

(3) Recover all costs, expenses, and damages to the Arkansas Department of Environmental Quality and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter, including, but not limited to, natural resource damages;

(4) Assess civil penalties in an amount not to exceed ten thousand dollars ($10,000) per day for violations of this subchapter and of any rules, regulations, permits, or plans issued pursuant thereto; or

(5) Recover civil penalties assessed pursuant to § 8-4-103(c).

(f) (1) In addition to the remedies provided in subsections (a)-(e) of this section, the Arkansas Department of Environmental Quality shall have the authority to prohibit new or additional sewer line connections onto a common sewage system meeting the criteria established by § 8-5-701.

(2) Once the Arkansas Department of Environmental Quality is satisfied that the common sewage system is in compliance with state and federal law, the Arkansas Department of Environmental Quality may authorize new or additional sewer line connections onto the common sewage system.



§ 8-5-703 - Financial assurance requirements for subsequently permitted common sewage systems.

(a) (1) (A) The Arkansas Department of Environmental Quality may require a permitted common sewage system that is in chronic noncompliance to demonstrate to the department its financial ability to cover the estimated costs of operating and maintaining the common sewage system for a minimum period of five (5) years.

(B) The department may require the permitted common sewage system that is in chronic noncompliance to submit a cost estimate for a third party to operate and maintain the common sewage system each year for a period of five (5) years.

(2) The department shall not modify or renew a National Pollutant Discharge Elimination System permit or state permit for a common sewage system if the common sewage system facility is in chronic noncompliance and the common sewage system facility proposes to use new technology that in the discretion of the department cannot be verified to meet permit requirements.

(b) The applicant's financial ability to operate and maintain the system for a period of five (5) years shall be demonstrated to the department by:

(1) Obtaining insurance that specifically covers operation and maintenance costs;

(2) Obtaining a letter of credit;

(3) Obtaining a surety bond;

(4) Obtaining a trust fund or an escrow account; or

(5) Using a combination of insurance, letter of credit, surety bond, trust fund, or escrow account.

(c) The department may require an amount of financial assurance that exceeds the cost estimate submitted by the applicant.

(d) A financial instrument required by this section shall be posted to the benefit of the department and shall remain in effect for the life of the permit.

(e) It is explicitly understood that the department shall not directly operate and shall not be responsible for the operation of any sewage system.

(f) This section does not restrict local and county government entities from enacting more stringent ordinances regulating nonmunicipal domestic treatment sewage systems in Arkansas.






Subchapter 8 - -- Small Business Revolving Loan Fund

§ 8-5-801 - Title.

This subchapter may be called the "Small Business Revolving Loan Fund for Pollution Control and Prevention Technologies Act".



§ 8-5-802 - Purpose.

It is the purpose of this subchapter to authorize the Arkansas Department of Environmental Quality to establish and administer a revolving loan fund to encourage the investment in pollution control and prevention technologies in Arkansas. The fund will promote sustainable economic development in Arkansas by establishing a publicly capitalized revolving loan fund to make loans to small businesses for projects to meet regulatory mandates in pollution control, to adopt pollution prevention technologies, or to implement waste reduction practices.



§ 8-5-803 - Definitions.

As used in this subchapter:

(1) "Applicant" means any business concern operating within the State of Arkansas that meets the criteria of a person, corporation, partnership, or other business organization;

(2) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(3) "Department" means the Arkansas Department of Environmental Quality;

(4) "Director" means the executive head and active administrator of the Arkansas Department of Environmental Quality;

(5) "Mandated environmental control" means any change in a commercial process that is required by federal or state environmental law or duly adopted regulation;

(6) (A) "Pollution prevention" means reducing or eliminating the generation of pollutants and waste at the source.

(B) As used in this subchapter, "pollution prevention" shall be expanded to also include process modifications and equipment acquisitions that promote the recovery and reuse of pollutants.

(C) Specifically excluded from this definition of eligible activities are investments in waste treatment processes or equipment, unless the treatment involves the recovery and reuse of pollutants.

(D) Pollution prevention also may include the acquisition and installation of capital equipment, a process change, or a combination of capital equipment and process change; and

(7) "Waste reduction" means handling or processing waste materials in a way that ultimately reduces the total quantity of waste disposed. This includes process modifications and equipment acquisitions that promote the recovery, reuse, or recycling of pollutants and wastes.



§ 8-5-804 - Eligible activities.

(a) Moneys deposited in the Small Business Revolving Loan Fund within the Arkansas Department of Environmental Quality may be:

(1) Loaned to eligible participants to pay the direct costs of projects which are designed to correct or avoid violations of federal or state environmental regulations and have received a certificate of need from the department; or

(2) Expended to pay costs incurred by the department to provide management of lending activities.

(b) (1) It is the purpose of this subchapter to authorize the department to establish and administer a revolving loan fund to encourage the investment in pollution control, pollution prevention, and waste reduction practices in Arkansas.

(2) Such a fund will promote sustainable economic development in Arkansas by establishing a publicly capitalized revolving loan fund to make loans to small businesses for projects to meet regulatory mandates in pollution control or to adopt pollution prevention technologies.

(3) Operating expenses associated with proofing a process change or equipment modification would be an eligible loan activity.



§ 8-5-805 - Eligible applicants.

(a) An eligible applicant shall:

(1) Employ one hundred (100) or fewer individuals, including both full-time and part-time employees, through direct hiring or contract, including affiliates and subsidiaries, at the time an application for a loan is received by the Arkansas Department of Environmental Quality;

(2) Provide proof of profitable operations and a demonstrated ability to repay the loan; and

(3) Submit an application supplied by the department including any supporting documents, instruments, or other documents requested by the department for the purposes of recommending approval or disapproval of a loan described in this section.

(b) (1) Until all delinquent fees stated in this subsection or otherwise owed to the department are paid in full and no balance is due, the Director of the Arkansas Department of Environmental Quality shall not approve any loan application.

(2) The delinquent fees include, but are not limited to:

(A) Permit fees;

(B) Permit modification fees;

(C) License fees;

(D) Certification fees;

(E) Registration fees;

(F) Variance application fees;

(G) Civil penalties;

(H) Emergency response reimbursements;

(I) Loan payments; and

(J) Review fees.



§ 8-5-806 - Terms of the revolving loan.

(a) (1) The maximum loan amount shall be:

(A) Forty-five thousand dollars ($45,000) per mandated pollution control project;

(B) Forty-five thousand dollars ($45,000) per pollution prevention project; and

(C) Forty-five thousand dollars ($45,000) per waste reduction project.

(2) The maximum allowable amount to be loaned shall not exceed sixty-five thousand dollars ($65,000) per individual applicant.

(b) The maximum term of the loan shall be ten (10) years per mandated pollution control project and ten (10) years per pollution prevention or waste reduction project.

(c) The interest rate shall be:

(1) Established by the Arkansas Department of Environmental Quality at or below market rate; and

(2) Fixed for the term of each loan at the rate that is in effect when the loan application is received or when the loan is closed, whichever is lower.

(d) (1) The borrower shall be required to make level monthly amortizing payments to retire the debt by the end of the loan term.

(2) Loan principal may be repaid in part or in full at any time without penalty.

(e) (1) The department may:

(A) Make secured or unsecured loans with a promissory note;

(B) Collect interest on any loans issued; and

(C) Assess penalties on late loan payments.

(2) Loans issued under this subchapter may contain an acceleration clause.

(f) The department may bring any lawful action to recover any loan that is in default.



§ 8-5-807 - Small Business Revolving Loan Fund.

(a) There is created within the Arkansas Department of Environmental Quality a revolving loan fund:

(1) Which shall be designated the "Small Business Revolving Loan Fund";

(2) Into which shall be transferred or deposited the moneys to be provided by law for the fund; and

(3) To be used as a revolving fund by the department for making loans to eligible participants to pay the direct costs of projects that are designed to correct or avoid violations of federal or state environmental regulations and have received a certificate of need from the department or to pay costs incurred by the department to provide management of lending activities.

(b) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Small Business Revolving Loan Fund".

(2) This fund shall consist of the following:

(A) All funds transferred from the General Improvement Fund to be otherwise provided by law for the fund;

(B) All moneys received by the department upon repayment of loans made from the furnishing of funds for loans under the program created by this subchapter;

(C) Interest earned upon any money in the fund; and

(D) All sums recovered upon by the fund for losses to the fund or for loan losses under the loan program created in this subchapter and all other moneys received for the fund from any source.

(c) (1) Subject to the provisions of this subchapter, the department is vested with full power, authority, and jurisdiction over the fund, including all moneys and property or securities belonging to the fund.

(2) The department may invest the fund in direct general obligations of the United States, in certificates of deposit or savings accounts in an amount not to exceed the capital funds, represented by capital, surplus, and undivided profits in financial institutions located in Arkansas that are insured by an agency of the federal government, and in repurchase agreements that are collateralized by direct general obligations of the United States or by bonds, notes, debentures, participation certificates, or other obligations issued by an agency of the United States, the principal and interest of which are guaranteed by the agency or the United States.



§ 8-5-808 - Administration of the program.

The Arkansas Department of Environmental Quality will manage the program through its Small Business Assistance Program. The program is authorized to delegate the management of the Small Business Revolving Loan Fund. The department shall retain the power to issue certificates of need for eligible projects and shall not delegate such authority.






Subchapter 9 - -- Long-Term Environmental Projects

§ 8-5-901 - Legislative findings and intent.

The General Assembly hereby finds that many areas of the state would benefit from long-term environmental remediation projects that significantly improve the effects caused by industrial or extractive activities. However, commitments by private enterprise to remedy such damages are discouraged by the prospect of civil liability based upon rigid application of state water quality standards to the enterprise's activities. The purpose of this subchapter is to preserve the state's approach to establishing water quality standards, while also encouraging private enterprises to make significant improvements to closed or abandoned sites that are of such magnitude that more than three (3) years would be required to complete the project.



§ 8-5-902 - Definitions and applicability.

For the purposes of this subchapter:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Long-term improvement project" or "project" means any remediation or reclamation project at closed or abandoned:

(A) Mineral extraction sites;

(B) Solid waste management units as defined pursuant to the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq.;

(C) Oil and gas extraction sites;

(D) Brownfield Sites as defined in Acts 1995, No. 125 or as may be amended; and

(E) Hazardous substance sites listed on the National Priority List, 42 U.S.C. § 9605, or state priority list, § 8-7-509(e), or as may be amended; and

(4) "Water quality standard" means standards developed through administrative rulemaking by the commission.



§ 8-5-903 - Procedures for approval of environmental projects, contents of applications, and public notice.

(a) A petitioner seeking approval of a change in water quality standards to accommodate a long-term environmental improvement project shall file with the Arkansas Department of Environmental Quality a notice of intent, which includes as a minimum:

(1) A description of the water body or stream segment affected by the project;

(2) The existing ambient water quality for the use of criteria at issue;

(3) The affected water quality standard;

(4) The modifications sought;

(5) The proposed remediation activities;

(6) A proposed remediation plan, which shall contain:

(A) A description of the existing conditions, including identification of the conditions limiting the attainment of the water quality standards;

(B) A description of the proposed water quality standard modification, both during and post-project;

(C) A description of the proposed remediation plan; and

(D) The anticipated collateral effects, if any, of the remediation plan; and

(7) A schedule for implementing the remediation plan that ensures that the post-project water quality standards are met as soon as reasonably practicable.

(b) The department shall cause notice of the proposed project and associated water quality standard changes described in subsection (a) of this section to be published for public notice and comment in the same manner as provided for permit applications in § 8-4-203(c), and shall notify the public that the details of the proposed project are available for public review.

(c) (1) After considering comments from the public, the department shall notify the petitioner as to whether the proposed project is approved or denied.

(2) The department may deny approval of a project if it reasonably concludes that:

(A) The plan is not complete;

(B) The plan is not technically sound;

(C) The schedule is unrealistic;

(D) The plan will not have an overall beneficial effect for the environment; or

(E) For other appropriate reasons.

(3) Any department determination on the approval or denial of a project is subject to the appeal procedures applicable to permitting decisions set out in § 8-4-205.

(d) Upon approval of the project for further development, the petitioner shall prepare documentation required for third-party rulemaking by § 8-4-202 and established in administrative procedures.



§ 8-5-904 - Modification of water quality standards.

(a) The Arkansas Pollution Control and Ecology Commission may approve a modification where the water quality standard is not being maintained due to conditions which may, in part or in whole, be corrected through the implementation of long-term measures. The commission shall establish such subcategory of use and modify such general and specific standards as it deems appropriate to reflect such modification while ensuring that the fishable/swimmable use is maintained. In all water quality standard changes associated with long-term environmental projects, the remedial action plan described in § 8-5-903(a) shall be incorporated by reference in the statement of basis and purpose of the rule and shall be considered an essential condition of the modified water quality standard.

(b) (1) Once the commission approves a water quality standard modification, the Arkansas Department of Environmental Quality shall ensure that conditions and limitations designed to achieve compliance with the plan are established in applicable discharge permits, consent administrative orders, or such other enforcement measures deemed appropriate by the department.

(2) The department may allow modifications by the petitioner to the remediation plan and schedule as is deemed appropriate, provided that any such modifications to the original remedial action plan shall not render the project significantly less protective of the applicable use subcategory.

(3) Should the department find that the petitioner is not acting in good faith to complete the project in accordance with the approved plan, applicable and appropriate enforcement authority may be exercised subject to appeal to the commission.

(c) The department or the petitioner shall report annually to the commission on the progress of the project.



§ 8-5-905 - Project completion.

At the end of the project, the post-project water quality standards shall be in full force and effect.









Chapter 6 - Disposal of Solid Wastes and Other Refuse

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Solid Waste Management Act

§ 8-6-201 - Title.

This subchapter may be cited as the "Arkansas Solid Waste Management Act".



§ 8-6-202 - Purpose.

It is the purpose of this subchapter and it is declared to be the policy of this state to regulate the collection and disposal of solid wastes in a manner that will:

(1) Protect the public health and welfare;

(2) Prevent water or air pollution;

(3) Prevent the spread of disease and the creation of nuisances;

(4) Conserve natural resources; and

(5) Enhance the beauty and quality of the environment.



§ 8-6-203 - Definitions.

As used in this subchapter:

(1) "Disposal site" means any place at which solid waste is dumped, abandoned, or accepted or disposed of for final disposition by incineration, landfilling, composting, or any other method;

(2) (A) "Hazardous waste" means any waste or combination of wastes of a solid, liquid, contained gaseous, or semisolid form that, because of its quantity, concentration, or physical, chemical, or infectious characteristics, may in the judgment of the Arkansas Department of Environmental Quality:

(i) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(ii) Pose a substantial present or potential hazard to human health or the environment if improperly treated, stored, transported, or disposed of, or otherwise improperly managed.

(B) "Hazardous waste" includes without limitation waste that is:

(i) Radioactive;

(ii) Toxic;

(iii) Corrosive;

(iv) Flammable;

(v) An irritant or a strong sensitizer; and

(vi) That generate pressure through decomposition, heat, or other means;

(3) "Household" means a single or multiple residence, hotel or motel, bunkhouse, ranger station, crew quarters, campground, picnic ground, and day-use recreation area;

(4) (A) "Household hazardous waste" means any hazardous waste derived from a household that is no longer under the control of the household.

(B) "Household hazardous waste" includes without limitation:

(i) Household cleaners;

(ii) Gasoline;

(iii) Paint, paint strippers, and paint thinners;

(iv) Motor oil; and

(v) Herbicides and pesticides, excluding antimicrobial and disinfectant products;

(5) (A) "Household hazardous waste storage or processing center" means a facility that stores, accumulates, or processes household hazardous waste.

(B) "Household hazardous waste storage or processing center" does not include:

(i) Hazardous waste treatment, storage, and disposal facilities permitted by the department under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;

(ii) Agricultural operations as defined in § 8-6-509; or

(iii) De minimis amounts of household hazardous waste that have not been removed from the municipal solid waste stream;

(6) "Municipality" means a city of the first class, a city of the second class, or an incorporated town;

(7) "Person" means any individual, corporation, company, firm, partnership, association, trust, state agency, government instrumentality or agency, institution, county, city, town, municipal authority or trust, venture, or other legal entity, however organized;

(8) (A) "Pesticide" means a substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest or for use as a plant regulator, defoliant, or desiccant.

(B) "Pesticide" does not include:

(i) A new animal drug under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 §201(w);

(ii) An animal drug that has been determined by regulation of the Secretary of the United States Department of Health and Human Services not to be a new animal drug; or

(iii) An animal feed under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 §201(x);

(9) "Solid waste" means any garbage or refuse, sludge from a wastewater treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include solid or dissolved materials in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permit under 33 U.S.C. § 1342, or source, special nuclear, or by-products material as defined by the Atomic Energy Act of 1954, 68 Stat. 923;

(10) "Solid waste board" or "board" means a regional solid waste planning board or a solid waste service area board, or its successor, created under § 8-6-701 et seq.;

(11) "Solid waste management system" means the entire process of source reduction, storage, collection, transportation, processing, waste minimization, recycling, and disposal of solid wastes by any person engaging in the process as a business or by any municipality, authority, trust, county, or by any combination of a municipality, authority, trust, or county; and

(12) "Transfer station" means a facility that is used to manage the removal, compaction, and transfer of solid waste from collection vehicles and other small vehicles to greater capacity transport vehicles.



§ 8-6-204 - Criminal, civil, and administrative penalties.

(a) Criminal Penalties. (1) (A) Any person who violates any provision of this subchapter, who commits any unlawful act under it, or who violates any rule, regulation, or order of the Arkansas Pollution Control and Ecology Commission or the Arkansas Department of Environmental Quality shall be guilty of a misdemeanor.

(B) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to imprisonment for not more than one (1) year or a fine of not more than twenty-five thousand dollars ($25,000), or subject to both such fine and imprisonment. For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(2) (A) It shall be illegal for a person to:

(i) Violate any provision of this subchapter, commit any unlawful act under it, or violate any rule, regulation, or order of the commission or department, and leave the state or remove his or her person from the jurisdiction of this state;

(ii) Through the course of activities prohibited by this section, purposely, knowingly, or recklessly cause pollution of the waters or air of the state in a manner not otherwise permitted by law and thereby create a substantial likelihood of adversely affecting human health, animal or plant life, or property; or

(iii) Purposely or knowingly make any false statement, representation, or certification in any document required to be maintained under this chapter, or falsify, tamper with, or render inaccurate any monitoring device, testing method, or record required to be maintained under this chapter.

(B) (i) A person who violates subdivision (a)(2) of this section shall be guilty of a felony.

(ii) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to imprisonment for not more than five (5) years or a fine of not more than fifty thousand dollars ($50,000), or subject to both such fine and imprisonment. For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(3) Notwithstanding the limits on fines set in subdivisions (a)(1) and (2) of this section, if a person convicted under any of those subdivisions has derived or will derive pecuniary gain from commission of the offenses, then he or she may be sentenced to pay a fine not to exceed twice the amount of the pecuniary gain.

(b) Civil Penalties. The department is authorized to institute a civil action in any court of competent jurisdiction to accomplish any or all of the following:

(1) Restrain any violation of or compel compliance with the provisions of this subchapter and of any rules, regulations, orders, permits, licenses, or plans issued pursuant to this subchapter;

(2) Affirmatively order that remedial measures be taken as may be necessary or appropriate to implement or effectuate the purposes and intent of this subchapter;

(3) Recover all costs, expenses, and damages to the department and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter, including natural resource damages;

(4) Assess civil penalties in an amount not to exceed ten thousand dollars ($10,000) per day for violations of this subchapter and of any rules, regulations, permits, or plans issued pursuant to this subchapter; or

(5) Recover civil penalties assessed pursuant to subsection (c) of this section.

(c) Any person who violates any provision of this subchapter and regulations, rules, permits, or plans issued pursuant to this subchapter may be assessed an administrative civil penalty not to exceed ten thousand dollars ($10,000) per violation. Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessment. No civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing in accordance with regulations adopted by the commission. All hearings and appeals arising under this subchapter shall be conducted in accordance with the procedures prescribed by §§ 8-4-205, 8-4-212, and 8-4-218 -- 8-4-229. These administrative procedures may also be used to recover all costs, expenses, and damages to the department and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter, including natural resource damages.

(d) As an alternative to the limits on civil penalties set in subsections (b) and (c) of this section, if a person found liable in actions brought under any of those subsections has derived pecuniary gain from commission of the offenses, then he or she may be ordered to pay a civil penalty equal to the amount of the pecuniary gain.

(e) (1) All moneys collected as reimbursement for expenses, costs, and damages to the department shall be deposited in the operating fund of the department.

(2) All moneys collected as civil penalties pursuant to this section shall be deposited in the Hazardous Substance Remedial Action Trust Fund as provided by § 8-7-509.

(3) (A) The Director of the Arkansas Department of Environmental Quality, in his or her discretion, may authorize in-kind services or cash contributions as partial mitigation of cash penalties for use in projects or programs designed to advance environmental interests.

(B) The violator may provide in-kind services or cash contributions as directed by the department by utilizing the violator's own expertise, by hiring and compensating subcontractors to perform the services, by arranging and providing financing for the services, or by other financial arrangements initiated by the department in which the violator and the department retain no monetary benefit, however remote.

(C) The services shall not duplicate or augment services already provided by the department through appropriations of the General Assembly.

(4) All moneys collected to cover the costs, expenses, or damages of other agencies or subdivisions of the state, including natural resource damages, shall be distributed to the appropriate governmental entity.

(f) The culpable mental states referenced throughout this section shall have the definitions set out in § 5-2-202.

(g) Solicitation or conspiracy, as defined by the Arkansas Criminal Code at § 5-3-301 et seq. and § 5-3-401 et seq., to commit any criminal act proscribed by this section and §§ 8-4-103 and 8-7-204 shall be punishable as follows:

(1) Any solicitation or conspiracy to commit an offense under this section which is a misdemeanor shall be a misdemeanor subject to fines not to exceed fifteen thousand dollars ($15,000) per day of violation or imprisonment for more than six (6) months, or both such fine and imprisonment;

(2) Any solicitation or conspiracy to commit an offense under this section which is a felony subject to fines of fifty thousand dollars ($50,000) per day or imprisonment up to five (5) years shall be a felony subject to fines up to thirty-five thousand dollars ($35,000) per day or imprisonment up to two (2) years, or both such fine and imprisonment;

(3) Any solicitation or conspiracy to commit an offense under this section which is a felony subject to fines of one hundred thousand dollars ($100,000) per day or imprisonment up to ten (10) years shall be a felony subject to fines up to seventy-five thousand dollars ($75,000) per day or imprisonment up to seven (7) years, or both such fine and imprisonment; and

(4) Any solicitation or conspiracy to commit an offense under this section which is a felony subject to fines of two hundred fifty thousand dollars ($250,000) per day or imprisonment up to twenty (20) years shall be a felony subject to fines up to one hundred fifty thousand dollars ($150,000) per day or imprisonment up to fifteen (15) years, or both such fine and imprisonment.

(h) In cases considering suspension of sentence or probation, efforts or commitments by the defendant to remediate any adverse environmental effects caused by his or her activities may be considered by the court to be restitution as contemplated by § 5-4-301.

(i) A business organization and its agents or officers may be found liable under this section in accordance with the standards set forth in § 5-2-501 et seq. and sentenced to pay fines in accordance with the provisions of § 5-4-201(d) and (e).



§ 8-6-205 - Illegal actions -- Rebuttable presumption -- Acts or omissions by third party.

(a) It shall be illegal for any person:

(1) To violate any provision of this subchapter or any rule, regulation, or order of the Arkansas Pollution Control and Ecology Commission issued pursuant to this subchapter or of a permit issued under this subchapter by the Arkansas Department of Environmental Quality;

(2) To construct, install, alter, modify, use, or operate any solid waste processing or disposal facility or disposal site without a permit from the department;

(3) To dispose of solid wastes at any disposal site or facility other than a disposal site or facility for which a permit has been issued by the department. However, no provision of this subchapter shall be construed so as to prevent an individual from disposing of solid wastes resulting from his or her own household activities on his or her own land if the disposal does not create a public or private nuisance or a hazard to health and does not violate a city ordinance or other law and does not involve the open dumping of garbage;

(4) To dump, deposit, throw, or in any manner leave or abandon any solid wastes, including, but not limited to, garbage, tin cans, bottles, rubbish, refuse, or trash upon property owned by another person without the written permission of the owner or occupant of the property or upon any public highway, street, road, public park or recreation area, or any other public property except as designated for disposal of waste; or

(5) To sort, collect, transport, process, or dispose of solid waste contrary to the rules, regulations, or orders of the department or in such a manner or place as to create or be likely to create a public nuisance or a public health hazard or to cause or be likely to cause water or air pollution within the meaning of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq.

(b) There is created a rebuttable presumption that shall arise in any administrative, civil, or criminal action under this subchapter to the effect that, if it can be proved that one (1) or more items of solid waste bear the name or names of one (1) or more persons in such a form as to indicate that the person or persons were the owners of those items and those items were unlawfully disposed of, then the person or persons are presumed to have committed the unlawful act of disposal.

(c) No person shall be liable for any violation of this subchapter or of any rule, regulation, or order of the commission issued pursuant to this subchapter if the violation results solely from the act or omission of a third party, unless the person has knowingly allowed the violation to occur through acquiescence, acts, or omissions.



§ 8-6-206 - Private right of action.

Any person adversely affected by a violation of this subchapter or of any rules, regulations, or orders issued pursuant thereto shall have a private right of action for relief against the violation.



§ 8-6-207 - Powers and duties of the department and commission generally.

(a) The Arkansas Department of Environmental Quality or its successor shall have the following powers and duties:

(1) To administer and enforce all laws, rules, and regulations relating to solid waste disposal;

(2) To advise, consult, and cooperate with appropriate federal, state, interstate, and local units of government and with affected groups and industries in the formation of plans and the implementation of a solid waste management program pursuant to this subchapter;

(3) To accept and administer loans and grants from the federal government and from such other sources as may be available to the Arkansas Pollution Control and Ecology Commission for the planning, construction, and operation of solid waste management systems and disposal facilities;

(4) To develop a statewide solid waste management plan in cooperation with municipal and county governments and solid waste boards which gives emphasis to regional planning, where feasible;

(5) To require to be submitted and to approve plans and specifications for the construction and operation of solid waste disposal facilities and sites and to inspect the construction and operation thereof;

(6) To issue, continue in effect, revoke, modify, or deny, under such conditions as it may prescribe, permits for the establishment, construction, operation, or maintenance of solid waste management systems, disposal sites, and facilities;

(7) To make investigations, inspections, and to hold such hearings, after notice, as it may deem necessary or advisable for the discharge of duties under this subchapter and to ensure compliance with this subchapter and any orders, rules, and regulations issued pursuant thereto;

(8) To make, issue, modify, revoke, and enforce orders, after notice and opportunity for adjudicatory review by the commission, prohibiting violation of any of the provisions of this subchapter or of any rules and regulations issued pursuant to it, and to require the taking of such remedial measures for solid waste disposal as may be necessary or appropriate to implement or effectuate the provisions and purposes of this subchapter;

(9) To institute proceedings in the name of the department in any court of competent jurisdiction to compel compliance with and to restrain violation of the provisions of this subchapter or any rules, regulations, and orders issued pursuant thereto and to require the taking of such remedial measures for solid waste disposal as may be necessary or appropriate to implement or effectuate the provisions and purposes of this subchapter;

(10) To initiate, conduct, and support research, demonstration projects, and investigations and to coordinate with all state agency research programs pertaining to solid waste disposal and management systems;

(11) To make periodic inspections not less than quarterly in accordance with regulations promulgated by the commission of all solid waste disposal facilities or sites permitted under this subchapter to ensure compliance with all requirements of this subchapter and the regulations promulgated under this subchapter and to make a final inspection of closed or abandoned solid waste disposal sites to determine compliance with rules and regulations for proper closure and proper filling and drainage of the site;

(12) To issue, continue in effect, revoke, modify, or deny, under such conditions as it may prescribe, permits for the establishment, construction, operation, or maintenance of transfer stations;

(13) To regulate and license persons engaged in the business of transporting used and waste tires;

(14) To establish minimum standards for the operation of a solid waste collection system; and

(15) Upon the petition of a solid waste board or upon its own initiative to revoke, modify, or deny a permit for a solid waste disposal facility or a permit for any other element of a solid waste management system based upon noncompliance with an approved regional solid waste management plan of a solid waste board.

(b) The Arkansas Pollution Control and Ecology Commission shall have the following powers and duties:

(1) (A) Promulgation of rules and regulations implementing the substantive statutes charged to the Arkansas Department of Environmental Quality for administration.

(B) In promulgation of such rules and regulations, prior to the submittal to public comment and review of any rule, regulation, or change to any rule or regulation that is more stringent than federal requirements, the commission shall duly consider the economic impact and the environmental benefit of such rule or regulation on the people of the State of Arkansas, including those entities that will be subject to the regulation.

(C) The commission shall promptly initiate rulemaking proceedings to further implement the analysis required under subdivision (b)(1)(B) of this section.

(D) The extent of the analysis required under subdivision (b)(1)(B) of this section shall be defined in the commission's rulemaking required under subdivision (b)(1)(C) of this section. It will include a written report which shall be available for public review along with the proposed rule in the public comment period.

(E) Upon completion of the public comment period, the commission shall compile a rulemaking record or response to comments demonstrating a reasoned evaluation of the relative impact and benefits of the more stringent regulation;

(2) Promulgation of rules, regulations, and procedures not otherwise governed by applicable law which the commission deems necessary to secure public participation in environmental decision-making processes;

(3) Promulgation of rules and regulations governing administrative procedures for challenging or contesting department actions;

(4) In the case of permitting or grants decisions, providing the right to appeal a permitting or grants decision rendered by the Director of the Arkansas Department of Environmental Quality or his or her delegatee;

(5) In the case of an administrative enforcement or emergency action, providing the right to contest any such action initiated by the director;

(6) Instruct the director to prepare such reports or perform such studies as will advance the cause of environmental protection in the state;

(7) Make recommendations to the director regarding overall policy and administration of the department, provided, however, that the director shall always remain within the plenary authority of the Governor;

(8) Upon a majority vote, initiate review of any director's decision;

(9) To establish policies and standards for effective solid waste disposal and management systems; and

(10) To adopt, after notice and public hearing, and to promulgate, modify, repeal, and enforce rules and regulations for the source reduction, minimization, recycling, collection, transportation, processing, storage, and disposal of solid wastes, including, but not limited to, the disposal site location and the construction, operation, and maintenance of the disposal site or disposal process as necessary or appropriate to implement or effectuate the purposes and intent of this subchapter and the powers and duties of the commission under this subchapter.



§ 8-6-208 - Existing rules, regulations, etc.

(a) All existing rules and regulations of the Arkansas Pollution Control and Ecology Commission relating to subjects embraced within this subchapter shall remain in full force and effect until expressly repealed, amended, or superseded by the commission.

(b) All orders entered, permits granted, and pending legal proceedings instituted by the commission relating to subjects embraced within this subchapter shall remain unimpaired and in full force and effect until superseded by actions taken by the commission under this subchapter.

(c) No existing civil or criminal remedies, public or private, for any wrongful action shall be excluded or impaired by this subchapter. Nothing in this subchapter shall be construed to limit or supersede the provisions of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., or any action taken by the commission under it.



§ 8-6-209 - Local standards.

(a) (1) No municipality or county may, by ordinance, resolution, order, or otherwise, adopt standards for the location, design, construction, and maintenance of solid waste disposal sites and facilities that are more restrictive than those adopted by, under, or pursuant to this subchapter or any and all applicable laws, rules, regulations, or orders adopted by state law or incorporated by reference from federal law, the Arkansas Pollution Control and Ecology Commission under the provisions of this subchapter, or the regional solid waste management boards or districts, unless there exists a fully implemented comprehensive area-wide zoning plan, and corresponding laws or ordinances, covering the entire municipality or county.

(2) Municipal or county ordinances, resolutions, or orders effective as of the date of the passage of this act and more restrictive than regional or state standards shall remain in full force and effect for a period of six (6) months following the date of the passage of this act.

(3) Provided, also, that if a county or municipality adopts a comprehensive area-wide zoning plan and corresponding laws and ordinances covering the entire county or city as referred to in § 8-6-212(e), the county or city may incorporate existing ordinances, resolutions, or orders in that plan.

(4) Otherwise, any and all such standards adopted by a municipality or county must be consistent with, in accordance with, and not more restrictive than said federal, state, and regional laws, rules, regulations, and orders. Any and all such municipalities or county ordinances, resolutions, orders, or standards contrary to this section shall be null, void, and repealed.

(b) (1) Subsection (a) of this section shall not apply if a municipality or county, by resolution, requests that the regional solid waste management board or district for its region adopt a more restrictive rule, regulation, order, or standard and such board or district either fails to hold a public hearing on the request within sixty (60) days of the request, or, after such public hearing, fails to take any action on the request within ninety (90) days of receipt of the request.

(2) If the board or district takes action on the request by approving, modifying, or denying the request within ninety (90) days of its receipt, the municipality or county shall be precluded from adopting and enforcing any more restrictive rule, regulation, order, or standard under subsection (a) of this section.



§ 8-6-210 - Agreements authorized.

(a) Any two (2) or more municipalities, counties, or other public agencies may enter into agreements with one another for joint or cooperative action pursuant to a solid waste management system.

(b) Any agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created by the agreement, together with the powers delegated thereto, provided that the entity may be legally created;

(3) Its purpose;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget, provided that the legal entity may incur indebtedness for the lease or purchase of land, equipment, and other expenses necessary to the operation of a solid waste management system, or any part of it;

(5) The permissible methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon the partial or complete termination; and

(6) Any other necessary and proper matters.



§ 8-6-211 - Municipal solid waste management systems.

(a) All municipalities shall provide a solid waste management system which will adequately provide for the collection and disposal of all solid wastes generated or existing within the incorporated limits of the municipality or in the area to be served and in accordance with the rules, regulations, and orders of the Arkansas Pollution Control and Ecology Commission. The governing body of the municipality may enter into agreements with one (1) or more other municipalities, counties, a regional solid waste management district, private persons or trusts, or with any combination thereof, to provide a solid waste management system, or any part of a system, for the municipality, but the agreement shall not relieve the parties of their responsibilities under this subchapter.

(b) (1) The governing body of the municipality shall have the authority to levy and collect such fees and charges and require such licenses as may be appropriate to discharge its responsibility under this subchapter, and the fees, charges, and licenses shall be based on a fee schedule as set forth in an ordinance.

(2) (A) Without limitation on otherwise appropriate collection procedures, a municipality may collect its fees and service charges through either its own system of periodic billing or by entering the fees and service charges on the tax records of the county and then collecting the fees and service charges with the personal property taxes on an annual basis.

(B) Further, any fees and service charges billed periodically by the cities which are more than ninety (90) days delinquent on November 1 of each year may be entered on the tax records of the county as a delinquent periodic fee or service charge and may be collected by the county with personal property taxes.

(3) (A) (i) In counties where the fees are entered on the tax records for yearly collection or if the periodic fees and service charges are more than ninety (90) days delinquent as of November 1, the fees and service charges shall be entered on the tax records of the county by the county clerk and shall be collected by the county collector with the personal property taxes.

(ii) The fees and service charges to be collected shall be certified to the county clerk by December 1 each year by an appropriate municipal official or the mayor.

(iii) No county collector of taxes shall accept payment of any property taxes where annual fees and service charges or delinquent periodic fees and service charges appear on the county tax records of a taxpayer unless the fees and service charges due are also receipted.

(iv) These funds shall be receipted and deposited into an official account of the county collector, who shall settle the account at least quarterly.

(B) Annual fees and service charges or the delinquent periodic fees and service charges which remain unpaid after the time other property taxes are due shall constitute a lien on the real and personal property of the taxpayer which may be enforced against such property by an action in circuit court.

(C) The amount of any fees and service charges collected shall then be paid to the municipality by the collector, less four percent (4%) to be retained by the collector.

(D) In addition, where the collector maintains a separate tax book for these fees and charges, the collector may charge an additional two dollars and fifty cents ($2.50) for collection.

(c) Municipalities may accept and disburse funds derived from grants from the federal or state governments, from private sources, or from moneys that may be appropriated from any available funds for the installation and operation of a solid waste management system or any part of a system.

(d) Municipalities are authorized to contract for the purchase of land, facilities, vehicles, and machinery necessary to the installation and operation of a solid waste management system either individually or as a party to a regional or county solid waste authority.

(e) The governing body of a municipality shall have the right to establish policies for and enact laws concerning all phases of the operation of a solid waste management system, including hours of operation, the character and kinds of wastes accepted at the disposal site, the separation of wastes according to type by those generating them prior to collection, the type of container for storage of wastes, the prohibition of the diverting of recyclable materials by persons other than the generator or collector of the recyclable material, the prohibition of burning of wastes, the pretreatment of wastes, and such other rules as may be necessary or appropriate, so long as the laws, policies, and rules are consistent with, in accordance with, and not more restrictive than those adopted by, under, or pursuant to this subchapter or any laws, rules, regulations, or orders adopted by state law or incorporated by reference from federal law, the commission, or the regional solid waste management boards or districts, unless:

(1) There exists a fully implemented comprehensive area-wide zoning plan and corresponding laws or ordinances covering the entire municipality; or

(2) The municipality has made a request to the regional solid waste management board or district to adopt a more restrictive rule, regulation, order, or standard and no public hearing has been held within sixty (60) days or the request has not been acted upon within ninety (90) days.



§ 8-6-212 - County solid waste management systems.

(a) (1) Each county of the state is authorized to provide and shall provide a solid waste management system adequate to collect and dispose of all solid wastes generated or existing within the boundaries of the county and outside the corporate limits of any municipality in the county.

(2) By agreement or contractual arrangement, the county may assume responsibility for solid wastes generated within municipalities whether within its county or other counties.

(3) A county may enter into agreements with other counties, one (1) or more municipalities, a regional solid waste management district, governmental agencies, private persons, trusts, or with any combination thereof, to provide a solid waste management system for the county or any portion thereof, but the agreement shall not relieve the parties to the agreement of their responsibilities under this subchapter.

(b) (1) (A) A county government may levy and collect the fees and charges and require the licenses that are appropriate to discharge the county's responsibility for a solid waste management system or any portion thereof. Each fee, charge, and license shall be based on a fee schedule contained in an ordinance.

(B) (i) A county may provide by ordinance that responsibility for payment of the fees and charges rests on the occupant of the property.

(ii) The ordinance shall provide that the owner of the property is the occupant unless, before the fifth day of the month of service, the owner registers with the county the name and address of the tenant occupying the property and either the date that the lease is to expire or that the lease is month to month.

(2) (A) (i) A county government may collect its fees and service charges by using its own system of periodic billing or by entering the fees and service charges on the county tax records and then collecting the fees and service charges annually with the personal property taxes.

(ii) (a) If a tenant has been registered as an occupant under subdivision (b)(1)(B)(ii) of this section, then the tenant is responsible for paying the fees and charges, and the county may collect the fees and charges annually from the tenant's personal property taxes.

(b) The county may also assess an additional annual fee of ten percent (10%) for invoicing and collecting the delinquent fees and charges from the tenant rather than the owner.

(iii) If a tenant has not been registered as an occupant under subdivision (b)(1)(B)(ii) of this section, then the owner is responsible for paying the fees and charges, and the county may collect the fees and charges annually from the owner's personal property taxes or real property taxes.

(B) Further, a fee or service charge billed periodically by the county that is more than ninety (90) days delinquent or is delinquent as of the date set by the quorum court by ordinance may be entered on the tax records of the county as a delinquent periodic fee or service charge and may be collected by the county with personal property taxes or with real property taxes from the owner of the property in accordance with a county ordinance, except as provided in subdivision (b)(1)(B)(ii) of this section.

(C) (i) A county collector shall not accept payment of property taxes if an annual fee or service charge or a delinquent periodic fee or service charge appears on the county tax records of a taxpayer unless the fee or service charge due is also receipted.

(ii) These funds shall be receipted and deposited into an official account of the county collector, who shall settle the account at least quarterly.

(iii) The amount of the fees and service charges collected shall be paid to the county treasurer by the county collector, less four percent (4%) to be retained by the county collector. In addition, when the county collector maintains a separate tax book for the fees and charges, the county collector may charge an additional two dollars and fifty cents ($2.50) for collection.

(3) (A) In counties in which the fees are entered on the tax records for yearly collection or if the periodic fees and service charges are more than ninety (90) days delinquent or are delinquent as of the date set by the quorum court by ordinance, the fees and service charges shall be entered on the tax records of the county by the county clerk and shall be collected by the county collector with the personal property taxes or with real property taxes from the owner of the property in accordance with a county ordinance, except as provided in subdivision (b)(1)(B)(ii) of this section.

(B) The fees and service charges to be collected shall be certified to the county clerk by December 1 each year by an appropriate municipal official or the mayor.

(4) Annual fees and service charges or the delinquent periodic fees and service charges which remain unpaid after the time other property taxes are due shall constitute a lien on the real and personal property of the taxpayer which may be enforced against such property by an action in circuit court.

(c) A county may accept and disburse funds derived from federal or state grants, from private sources, or from moneys that may be appropriated from any available funds for the installation and operation of a solid waste management system or any part thereof.

(d) A county is authorized to contract for the lease or purchase of land, facilities, and vehicles for the operation of a solid waste management system either for the county or as a party to a regional solid waste authority.

(e) A county shall have the right to issue orders, to establish policies for, and to enact ordinances concerning all phases of the operation of a solid waste management system, including hours of operation, the character and kinds of wastes accepted at the disposal site, the separation of wastes according to type by those generating them prior to collection, the type of container for storage of wastes, the prohibition of the diverting of recyclable materials by persons other than the generator or collector of the recyclable materials, the prohibition of burning of wastes, the pretreatment of wastes, and such other rules as may be necessary or appropriate, so long as such orders, policies, and ordinances are consistent with, in accordance with, and not more restrictive than, those adopted by, under, or pursuant to this subchapter or any other laws, rules, regulations, or orders adopted by state law or incorporated by reference from federal law, the Arkansas Pollution Control and Ecology Commission, or the regional solid waste management boards or districts, unless:

(1) There exists a fully implemented comprehensive area-wide zoning plan and corresponding laws or ordinances covering the entire county; or

(2) The county has made a request to the regional solid waste management board or district to adopt a more restrictive rule, regulation, order, or standard and no public hearing has been held within sixty (60) days or the request has not been acted upon within ninety (90) days.



§ 8-6-214 - Records and examinations.

(a) The owner or operator of any permitted facility or site shall establish and maintain such records, make such reports, install, use, and maintain such monitoring equipment or methods, take such samples, perform such tests, and provide such other information to the Arkansas Department of Environmental Quality as the Director of the Arkansas Department of Environmental Quality may reasonably require.

(b) The department or any authorized employee or agent may examine and copy any books, papers, records, or memoranda pertaining to the operation of the facility or site.

(c) The department or any authorized employee or agent may enter upon any public or private property for the purpose of obtaining information or conducting surveys or investigations necessary or appropriate for the purpose of this subchapter.

(d) (1) (A) Any records, reports, or information obtained under this subchapter and any permits, permit applications, and related documentation shall be available to the public for inspection and copying.

(B) Upon a satisfactory showing to the director that the records, reports, permits, documentation, or information, or any part thereof, if made public, would divulge methods or processes entitled to protection as trade secrets, then the director shall consider, treat, and protect such records, reports, or information as confidential.

(2) (A) As necessary to carry out the provisions of this subchapter, information afforded confidential treatment may be transmitted under a continuing restriction of confidentiality to other officers, employees, or authorized representatives of this state or of the United States if the owner or operator of the facility to which the information pertains is informed at least two (2) weeks prior to the transmittal and if the information has been acquired by the department under the provisions of this subchapter.

(B) The provisions of subdivision (d)(2) of this section shall not be construed to limit the department's authority to release confidential information during emergency situations.

(3) Any violation of this subsection shall be unlawful and constitute a misdemeanor.



§ 8-6-219 - Applicants for permits -- Applicability.

(a) An applicant for a new permit under this subchapter or the modification or transfer of a permit shall be a person, partnership, corporation, association, the State of Arkansas, a political subdivision of the state, an improvement district, a sanitation authority, or a solid waste board.

(b) This section shall not apply to permits for landfills where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry or wastes of a similar kind or character.

(c) This section shall apply to permit applications submitted after July 15, 1991.



§ 8-6-220 - Yard waste.

(a) (1) (A) Except as provided in subdivision (a)(2) of this section, it is illegal for yard waste to be placed in a solid waste management facility solely for the purpose of disposal, except for fugitive amounts of yard waste.

(B) A permitted solid waste landfill may collect landfill gas from the fugitive amounts of yard waste for conversion to energy.

(2) (A) If authorized by the Arkansas Department of Environmental Quality through a permit modification process including a public notice and comment period, yard waste may be accepted by a permitted solid waste landfill that operates a landfill gas-to-energy system for the recovery and use of landfill gas as a renewable energy fuel source.

(B) The department shall consider, at a minimum, the following before authorizing yard waste to be accepted by a solid waste landfill for disposal:

(i) The number and types of permitted compost facilities accepting yard waste within the service areas of the solid waste landfill;

(ii) The environmental impact of the proposed change in disposing of yard waste at a solid waste landfill instead of a permitted compost facility;

(iii) The financial impact to each permitted compost facility located within the service area of the solid waste landfill;

(iv) Whether the regional solid waste management board hosting the solid waste landfill and hosting a permitted compost facility within the landfill's service area supports the request;

(v) The amount of yard waste the solid waste landfill intends to accept and the basis for estimating the volume of yard waste to be disposed in the landfill;

(vi) The financial impact to residents and industry within the service area of the solid waste landfill;

(vii) The location of the solid waste landfill;

(viii) The location within the solid waste landfill for the placement of yard waste;

(ix) The plans to offset the effects of disposing of yard waste on the volume reduction for municipal waste disposal;

(x) A description and timeline for the landfill gas collected from the yard waste to become a renewable energy fuel source;

(xi) The design and efficiency of the landfill gas collection system;

(xii) A list of purchase power agreements that guarantee the collection and use of the landfill gas collected from the yard waste for energy conversion; and

(xiii) Other information as may be required by the department.

(C) Landfill gas recovered through the landfill gas-to-energy system shall be utilized for the generation of electricity or used as a substitute for conventional fuels.

(b) (1) In addition to composting requirements for regional solid waste management districts set forth in § 8-6-719, each district shall furnish yard waste reduction or usage and/or opportunities to ensure that its residents are provided with the availability to choose, based upon need by population or area, ways and means of usage, reduction, reuse, or composting of yard waste.

(2) Such choices of yard waste reduction or usage shall be submitted to the department for approval and shall become an integral part of the district's solid waste management plan.

(c) As used in this section:

(1) "Fugitive amounts of yard waste" means small quantities that escape the approved methods of usage, reduction, reuse, or composting of yard waste;

(2) "Landfill gas-to-energy system" means the process of collecting, storing, and converting landfill gas to electricity for a direct fuel use or other use as a substitute for conventional fuels, including without limitation flaring for system testing, system maintenance, or proving capacity for an intended energy use; and

(3) "Yard waste" means grass clippings, leaves, and shrubbery trimmings.



§ 8-6-221 - Review of rules and regulations.

All rules and regulations adopted under this subchapter shall be reviewed by the interim House Committee on Public Health, Welfare, and Labor and interim Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees of the committees.



§ 8-6-222 - Standards for sites and facilities.

Regional solid waste management boards may adopt more restrictive standards for the location, design, construction, and maintenance of solid waste disposal sites and facilities than the state or federal governments.



§ 8-6-223 - Household hazardous waste storage or processing centers -- Permit required.

(a) It is unlawful for a person to own or operate a household hazardous waste storage or processing center, as defined in § 8-6-203, without first obtaining from the Arkansas Department of Environmental Quality a transfer station permit or another permit that the department deems appropriate and that meets the requirements of this section.

(b) (1) The department shall not issue, modify, or renew a permit for a household hazardous waste storage or processing center regulated under this section without the permit applicant's first demonstrating to the department's satisfaction the applicant's financial ability to ensure proper removal and disposal of household hazardous waste located at the household hazardous waste storage or processing center under this section.

(2) The amount of financial assurance required under this section shall be equal to or greater than one hundred fifty percent (150%) of a third party's cost of disposal of the maximum permitted amount of household hazardous waste at a facility permitted under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., for the treatment, storage, and disposal of hazardous waste.

(3) A detailed disposal estimate under this section shall be prepared by an independent professional consultant.

(c) The permittee or applicant shall demonstrate financial ability to ensure proper removal and disposal of the household hazardous waste at its household hazardous waste storage or processing center by:

(1) Obtaining insurance that specifically covers the costs of disposal as required by this section;

(2) Obtaining a letter of credit;

(3) Obtaining a bond or other surety instrument;

(4) Creating a trust fund or escrow account;

(5) Combining any of the instruments in subdivisions (c)(1)-(4) of this section; or

(6) Any other financial instrument approved by the Director of the Arkansas Department of Environmental Quality.

(d) A financial instrument required by this section shall:

(1) Be posted to the benefit of the department;

(2) Provide that the financial instrument cannot be cancelled without sixty (60) days' prior written notice addressed to the department's legal division chief as evidenced by a signed, certified mail with a return receipt request; and

(3) Be reviewed by the department upon receipt of the cancellation notice to determine whether the department should initiate procedures to revoke or suspend the household hazardous waste storage or processing center's permit and whether the department should take possession of the funds guaranteed by the financial assurance mechanism.

(e) Before the department may release a financial assurance mechanism, the department shall inspect the household hazardous waste storage or processing center to determine to the department's satisfaction that no household hazardous waste is located at the household hazardous waste storage or processing center.

(f) The department is not responsible for the removal or disposal of household hazardous waste regulated under this section.

(g) Before an application for a permit is submitted to the department, a household hazardous waste storage or processing center shall apply for a certificate of need from the regional solid waste management board that has jurisdiction over the proposed site and shall follow the procedures and rules established under § 8-6-708.

(h) A household hazardous waste storage or processing center shall submit a permit application to the department within ninety (90) days of the approval of the certificate of need.

(i) If a certificate of need is not approved under subsection (j) of this section or a final determination is made by the department denying the permit application, the household hazardous waste storage or processing center shall cease all collection, storage, or processing activity and properly dispose of or recycle all materials within ninety (90) days.

(j) By October 1, 2011, each household hazardous waste storage or processing center operating before July 27, 2011 shall:

(1) Submit to the department a plan to remove and dispose of all household hazardous waste located at the household hazardous waste storage or processing center in accordance with this section;

(2) Submit to the department a detailed cost estimate to remove and dispose of the household hazardous waste located at the household hazardous waste storage or processing center that meets the requirements of this section and is approved by the department; and

(3) Obtain financial assurance in accordance with subdivision (b)(2) of this section.

(k) A household hazardous waste storage or processing center that is operating before July 27, 2011 is exempt from obtaining a certificate of need under subsection (g) of this section.

(l) A permit under this section is not required for recyclable materials collection centers or systems that are provided by a city, county, solid waste district, or regional solid waste management district that stores household hazardous waste in quantities of less than one hundred ten gallons (110 gal.) of each household hazardous waste, not to exceed an accumulated waste amount of five thousand gallons (5,000 gal.) of liquid waste or ten thousand pounds (10,000 lbs.) of nonliquid waste.






Subchapter 3 - -- County Solid Waste Management System Aid Fund

§ 8-6-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "County solid waste collection and disposal system" or "county solid waste management system" means and includes either of the following:

(A) A county owned and operated solid waste management and disposal system funded by moneys appropriated by the quorum court;

(B) A municipally owned and operated solid waste management and disposal system located within the county or adjoining counties operated under contract with the county whereby the county is provided access thereto, and the quorum court appropriates funds to defray the county's share of the cost of operating the facility;

(C) A privately owned solid waste management and disposal system located within the county or an adjoining county in which the county has entered into a contract providing access and services of the facilities for the use and benefit of the county under the terms of which the county's share of the operating cost is funded by an appropriation made by the quorum court of the county; or

(D) A solid waste collection and disposal system operated by two (2) or more counties or by one (1) or more counties and one (1) or more municipalities or operated by a private owner under a compact or agreement whereby each of the participating counties and municipalities has access to the facilities of the system and appropriates, through its governing body, funds to defray their respective shares of the cost of such facility;

(2) "Solid waste management system" means the entire process of storage, collection, transportation, processing, treatment, and disposal of solid waste.



§ 8-6-302 - County Solid Waste Management System Aid Fund.

There is established in the State Treasury a fund to be known as the "County Solid Waste Management System Aid Fund", to consist of such special or general revenues or other moneys that may be deposited therein as provided by the General Assembly, to be used for the purpose of providing financial assistance to counties in the manner provided in this subchapter and for the establishment, expansion, maintenance, and operation of county solid waste collection and disposal systems.



§ 8-6-303 - Allocation of funds to counties -- Distribution formula.

All of the general revenues and special revenues and other funds deposited in the County Solid Waste Management System Aid Fund during each fiscal year shall be allocated by the Treasurer of State to each of the several counties in the state. The fund shall be distributed to such counties only as provided in this subchapter, on the basis of seventy-five percent (75%) divided equally among the seventy-five (75) counties of the state and twenty-five percent (25%) on the basis of population according to the most recent federal decennial census, with each county to receive an allocation thereof in the proportion that its population bears to the total population of the state.



§ 8-6-304 - Eligibility to receive funds.

Before any county shall be eligible to receive its portion of the moneys in the County Solid Waste Management System Aid Fund during any fiscal year, the county, on or before the first day of the fiscal year, shall furnish the Treasurer of State the following information on forms to be developed by the Treasurer of State proof that:

(1) The county operates or is in the process of establishing a solid waste management system for that county and that the solid waste management system is available to serve the residents of the county and may be available for service to various cities and towns within the counties through interlocal agreements, compacts, or authorities;

(2) The quorum court of the county has established and approved a budget for the operation of the county solid waste management system for the fiscal year and has appropriated funds therefor in an amount sufficient to support not less than fifty percent (50%) of the costs of operating the solid waste management system. The funds appropriated therefor will be used solely for the cost of establishing, operating, and maintaining the solid waste system, for the hiring of personnel, and for the acquisition of equipment and land required to operate the solid waste management system and disposal; and

(3) The amount of funds allocated to the county for such year under this subchapter will be used exclusively for establishing, operating, and maintaining the solid waste management system and meeting the requirements of this subchapter, including the acquisition of land and the acquisition, maintenance, repair, and operation of equipment used in connection with the operation of the solid waste management system.



§ 8-6-305 - Failure to use funds -- Misuse of funds.

If any county fails during any fiscal year to expend an amount of county funds equal to at least fifty percent (50%) of the cost of operating its solid waste management system or uses any of the state funds allocated thereof under the provisions of this subchapter for any purpose other than as intended by this subchapter, then the county shall be ineligible to receive moneys during the next following fiscal year from the County Solid Waste Management System Aid Fund, but may make reapplication for state assistance funds during the year next following thereafter, upon offering the appropriate assurances in writing that the county will meet the full requirements of the intent and purposes of this subchapter in the use of the funds.



§ 8-6-306 - Reapportionment of funds.

If any county fails to qualify for its proportionate share of the moneys in the County Solid Waste Management System Aid Fund during any fiscal year, then the moneys shall be reapportioned among the various counties which qualify to receive their proportionate share of the County Solid Waste Management System Aid Fund moneys during the fiscal year, in accordance with the distribution formula set forth in § 8-6-303. The Treasurer of State shall monthly distribute moneys to the eligible counties as authorized in this subchapter in the same manner as other county aid funds are distributed. The moneys shall be credited and used solely for the support and operation of the county solid waste management system.



§ 8-6-307 - Transfer of funds -- Exemption.

(a) The moneys saved from Acts 1985, No. 994, which reduced contributions made by the state for state employees who are employed by a state agency funded, in whole or in part, with general revenues, shall be set aside and implemented by the Chief Fiscal Officer of the State and the Treasurer of State in the amount and in accordance with procedures set forth in this section.

(b) (1) Beginning the month after the month in which such reductions in retirement contributions occur, the Chief Fiscal Officer of the State shall determine the amount of the general revenue savings, by fund or fund account, based upon the previous month's payroll deductions for retirement contributions to the Public Employees' Retirement System.

(2) During each fiscal year, the Chief Fiscal Officer of the State shall cause to be transferred on his books and those of the Treasurer of State the amount of the monthly general revenue savings from each affected fund or fund account to the Revenue Holding Fund Account before the close of business on the last day of each month until an aggregate of five million dollars ($5,000,000) of general revenue savings during each fiscal year has been transferred to the Revenue Holding Fund Account from those sources, and monthly transfers of the general revenue savings to the Revenue Holding Fund Account shall cease for the remainder of that fiscal year.

(c) The Treasurer of State shall, after providing for the distribution of general revenues available for distribution, transfer the total amount of such general revenue savings as certified to the Treasurer of State by the Chief Fiscal Officer of the State from the Revenue Holding Fund Account to the County Solid Waste Management System Aid Fund, to be used to make monthly distributions therefrom in the manner provided by law to the respective counties of this state to be used for the support of the county solid waste management system as provided in this subchapter.

(d) The Department of Correction is exempt from the provisions of this section.






Subchapter 4 - -- Litter Control Act

§ 8-6-401 - Title.

This subchapter shall be cited and known as the "Litter Control Act".



§ 8-6-402 - Purpose.

The purpose of this subchapter is to accomplish the control of litter, inoperative household appliances, and junk motor vehicles throughout the state by regulating their disposal. The intent of this subchapter is to add to existing litter control, removal, and enforcement efforts and not to terminate or supplant such efforts, as well as the compatible goal of improving the quality of life for all the citizens of Arkansas.



§ 8-6-403 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Abandoned" means property to which no person claims or exercises right of ownership;

(2) "Automobile repair shop" means any business which engages in the repair or servicing of vehicles;

(3) "Commercial littering" includes, but is not limited to, littering done by commercial businesses and manufacturing companies of every kind and description, including those businesses and persons who illegally dispose of litter or solid waste for other persons in return for money, fees, or other compensation;

(4) "Demolisher" means any person whose business, to any extent or degree, is to convert a motor vehicle or household appliance into processed scrap or scrap metal, into saleable parts, or otherwise to wreck or dismantle vehicles or appliances;

(5) "Disposable package or container" means all items or materials designed or intended to contain another item or product, but not designed or intended for permanent or continued use;

(6) "Enclosed building" means a structure surrounded by walls or one (1) continuous wall and having a roof enclosing the entire structure and includes a permanent appendage to the structure;

(7) "Household appliance" includes, but is not limited to, refrigerators, freezers, ranges, stoves, automatic dishwashers, clothes washers, clothes dryers, trash compacters, television sets, radios, hot water heaters, air conditioning units, commodes and other plumbing fixtures, and bed springs or other furniture;

(8) "Inoperative household appliance" means a discarded household appliance which by reason of mechanical or physical defects can no longer be used for its intended purpose and which is not serving a functional purpose;

(9) "Junk motor vehicle" means any vehicle which is inoperable, dismantled, or damaged and that is unable to start and move under its own power. Vehicles are excluded as long as they are registered and bear a current license permit;

(10) (A) "Litter" means all waste material which has been discarded or otherwise disposed of as prohibited in this subchapter, including, but not limited to, convenience food and beverage packages or containers, trash, garbage, all other product packages or containers, and other postconsumer solid wastes.

(B) Litter does not include wastes from the primary processing of mining, logging, sawmilling, or farming, the raising of poultry, manufacturing, or wastes deposited in proper receptacles;

(11) "Old vehicle tire" means a pneumatic tire in which compressed air is designed to support a load, but which because of wear, damage, or defect can no longer safely be used on a motor vehicle and which is either not serving a functional purpose or use or is not in an enclosed building, a salvage yard, or the actual possession of a demolisher;

(12) "Public place" means any area that is used or held out for use by the public, whether owned or operated by public or private interests;

(13) "Salvage yard" means any business that, in the course of its operation, maintains ten (10) or more vehicles to be used, wholly or in parts, to generate revenue for the operation of the business; and

(14) "Vehicle" includes every device capable of being moved upon a public highway and in, upon, or by which any persons or property is or may be transported or drawn upon a public highway, excepting devices moved by human or animal power or used exclusively upon stationary rails or tracks.



§ 8-6-404 - Penalties.

(a) (1) (A) (i) A person convicted of a violation of § 8-6-406 or § 8-6-407 for a first offense shall be guilty of an unclassified misdemeanor and shall be fined in an amount of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(ii) An additional sentence of not more than eight (8) hours of community service shall be imposed under this subdivision (a)(1)(A).

(B) (i) A person convicted of a violation of § 8-6-406 or § 8-6-407 for a second or subsequent offense within three (3) years of the first offense shall be guilty of an unclassified misdemeanor and shall be fined in an amount of not less than two hundred dollars ($200) and not more than two thousand dollars ($2,000).

(ii) An additional sentence of not more than twenty-four (24) hours of community service may be imposed under this subdivision (a)(1)(B).

(2) In addition to those penalties, any violator may also be required to remove litter from alongside highways and at other appropriate locations for any prescribed period.

(b) Any person who violates § 8-6-406 or § 8-6-407 and who is found to have committed the prohibited acts in furtherance of or as a part of a commercial enterprise, whether or not that enterprise is the disposal of wastes, shall be guilty of commercial littering and shall be guilty of a Class A misdemeanor. Additionally, those convicted may be required to remove any litter disposed of in violation of this subchapter.

(c) Any person who violates any provision of § 8-6-408 shall be guilty of:

(1) An unclassified misdemeanor for a first offense and shall be fined one thousand dollars ($1,000) and sentenced to one hundred (100) hours of community service; and

(2) A Class A misdemeanor for a second or subsequent offense.

(d) (1) All or any portion of the fines, community service, and imprisonment penalties provided by this section may be suspended by the judge if the violator agrees to remove litter from alongside highways and at other appropriate locations for a prescribed period.

(2) All fines collected under this section shall be deposited as follows:

(A) If a municipality or county where the offense occurs is a certified affiliate of Keep Arkansas Beautiful or Keep America Beautiful, Inc., and participates in litter control programs conducted by these organizations, then the moneys from fines collected for offenses in that jurisdiction shall be deposited, according to accounting procedures prescribed by law, into the city general fund or the county general fund to be used for the purpose of community improvement as determined by the municipal or county governing body; or

(B) If the municipality or county where the offense occurs is not a certified affiliate of Keep Arkansas Beautiful or Keep America Beautiful, Inc., or does not participate in litter-control programs conducted by these organizations, then the moneys from fines collected for offenses in those jurisdictions shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration, on a form provided by that office, for deposit in the Keep Arkansas Beautiful Fund Account to be used by the Keep Arkansas Beautiful Commission, as appropriated by the General Assembly, for the purposes of encouraging litter prevention and antilitter education and increasing awareness of litter law enforcement statewide.

(e) In addition to all other penalties, any person convicted of a violation of § 8-6-406 or § 8-6-407 who fails to pay any fines assessed in accordance with the findings and orders of the court shall have his or her driver's license suspended for six (6) months by the Department of Finance and Administration, upon receipt of an order of denial of driving privileges from the court pursuant to this section.



§ 8-6-405 - Injunction.

In addition to all other remedies provided by this subchapter, the Arkansas Department of Environmental Quality, the Attorney General of this state, the prosecuting attorney of a county where any violation of any provision of this subchapter occurs, or any citizen, resident, or taxpayer of the county where a violation of any provision of this subchapter occurs may apply to the circuit court or the judge in vacation of the county where the alleged violation occurred for an injunction to restrain, prevent, or abate the maintenance and storage of litter, junk motor vehicles, old vehicle tires, or inoperative or discarded household appliances in violation of any provision of this subchapter.



§ 8-6-406 - Unlawful to litter -- Exceptions.

It shall be unlawful to drop, deposit, discard, or otherwise dispose of litter upon any public or private property in this state or upon or into any river, lake, pond, or other stream or body of water within this state, unless:

(1) The property has been designated by the Arkansas Department of Environmental Quality as a permitted disposal site;

(2) The litter is placed into a receptacle intended by the owner or tenant in lawful possession of that property for the deposit of litter, if it is deposited in such a manner as to prevent the litter from being carried away or deposited by the elements upon any part of the private or public property or waters; or

(3) (A) The person is the owner or tenant in lawful possession of the property and the litter remains upon the property and the act does not create a public health or safety hazard, a public nuisance, or a fire hazard.

(B) However, a property owner shall not be held responsible for actions of his or her tenant.



§ 8-6-407 - Commercial refuse hauling by uncovered vehicles.

It shall be unlawful for any person engaged in commercial or for-hire hauling to operate any truck or other vehicle within this state to transport litter, trash, or garbage unless the vehicle is covered to prevent its contents from blowing, dropping, falling off, or otherwise departing from the vehicle. In addition, any person operating his or her own truck or other vehicle to transport litter, trash, or garbage shall take reasonable steps to prevent its contents from blowing, dropping, falling off, or otherwise departing from the vehicle. However, no vehicle hauling predominately metallic material shall be required to be covered if it is loaded in a manner which will prevent the material from falling or dropping from the vehicle.



§ 8-6-408 - Discarding certain items prohibited.

It shall be unlawful for any person to place or cause to be placed any junk motor vehicle, old vehicle tire, or inoperative or abandoned household appliance, or part thereof, upon the right-of-way of any public highway, upon any other public property, or upon any private property which he or she does not own, lease, rent, or otherwise control, unless it is at a salvage yard, a permitted disposal site, or at the business establishment of a demolisher.



§ 8-6-409 - Prima facie evidence against drivers.

If the throwing, dumping, or depositing of litter was done from a motor vehicle, except a motor bus, it shall be prima facie evidence that the throwing, dumping, or depositing was done by the driver of the motor vehicle.



§ 8-6-410 - Notice to the public required.

The state shall erect signs containing pertinent portions of this subchapter along the public highways of this state and in all campgrounds and trailer parks, forestlands, and recreational areas, at all public beaches, and at other public places where persons are to be informed of the existence and content of this subchapter and the penalties for violating its provisions.



§ 8-6-411 - Litter receptacles.

The state shall place litter receptacles along public highways in appropriate numbers to provide motorists with convenient methods of litter disposal.



§ 8-6-412 - Enforcement generally.

(a) All Arkansas-certified law enforcement officers:

(1) Shall enforce this subchapter;

(2) May issue citations to or arrest persons violating any provision of this subchapter; and

(3) (A) May serve and execute all warrants, citations, and other process issued by the courts in enforcing this subchapter.

(B) In addition, mailing by registered mail of the process to the person's last known place of residence shall be deemed as personal service upon the person charged.

(b) (1) Illegal dumps control officers licensed and certified in accordance with § 8-6-905 and code enforcement officers as defined by municipal ordinance may:

(A) Enforce this subchapter; and

(B) Issue citations to persons violating this subchapter.

(2) However, illegal dumps control officers licensed and certified in accordance with § 8-6-905 and code enforcement officers as defined by municipal ordinance shall not:

(A) Have the powers of arrest;

(B) Carry firearms; or

(C) Take any other official law enforcement actions.

(c) (1) All certified law enforcement officers may serve and execute all warrants, citations, and other process issued by the courts in enforcing this subchapter.

(2) In addition, mailing by registered mail of the process to the person's last known place of residence shall be deemed as personal service upon the person charged.



§ 8-6-413 - Authority to take possession of discarded items -- Notice.

(a) (1) Any enforcement agency described in § 8-6-412 which has knowledge of, discovers, or finds any junk motor vehicle, old vehicle tire, or inoperative or discarded household appliance on either public or private property may take it into custody and possession.

(2) The enforcement agency may employ its own personnel, equipment, and facilities or hire persons, equipment, and facilities for the purpose of removing, preserving, and storing junk motor vehicles, old vehicle tires, or inoperative or abandoned household appliances.

(b) (1) However, before taking any junk motor vehicle into custody and possession from private property, the enforcement agency shall give the private property owner and the owner of the motor vehicle, if ascertainable, thirty (30) days' notice by registered or certified mail or seventy-two (72) hours' notice by personal service that such an action will be taken unless the motor vehicle is:

(A) Restored to a functional use;

(B) Disposed of by the owner in a manner not prohibited by this subchapter; or

(C) Placed in an enclosed building.

(2) The thirty-days' or seventy-two-hours' notice under subdivision (b)(1) of this section may be waived by the owners of the property.



§ 8-6-414 - Notification to motor vehicle owner and lienholders -- Reclamation.

(a) (1) The enforcement agency which takes into custody and possession any junk motor vehicle, within thirty (30) days after taking custody and possession thereof, shall notify the last known registered owner of the motor vehicle and all lienholders of record that the motor vehicle has been taken into custody and possession.

(2) The notification shall be by registered or certified mail, return receipt requested.

(3) The notice shall:

(A) Contain a description of the motor vehicle, including the year, make, model, manufacturer's serial or identification number, or any other number which may have been assigned to the motor vehicle by the Office of Motor Vehicle and shall note any distinguishing marks;

(B) Set forth the location of the facility where the motor vehicle is being held and the location where the motor vehicle was taken into custody and possession; and

(C) Inform the owner and any lienholders of record of their right to reclaim the motor vehicle within ten (10) days after the date notice was received by the owner or lienholders upon payment of all towing, preservation, and storage charges resulting from taking and placing the motor vehicle into custody and possession and state that the failure of the owner or lienholders of record to exercise their right to reclaim the motor vehicle within the ten-day period shall be deemed a waiver by the owner and all lienholders of record of all right, title, and interest in the motor vehicle and of their consent to the sale or disposal of the junk motor vehicle at a public auction or to a salvage yard or demolisher.

(b) (1) If the identity of the last registered owner of the junk motor vehicle cannot be determined, if the certificate of registration or certificate of title contains no address for the owner, or if it is impossible to determine with reasonable certainty the identity and addresses of all lienholders, then notice shall be published in a newspaper of countywide circulation in the county wherein the motor vehicle was located at the time the enforcement agency took custody and possession of the vehicle.

(2) This notice shall be sufficient to meet all requirements of notice pursuant to this section.

(3) Any notice by publication may contain multiple listings of junk motor vehicles.

(4) The notice shall be published within thirty (30) days after the motor vehicle is taken into custody and possession.

(5) The notice shall have the same contents required for a notice pursuant to subsection (a) of this section, except that the ten-day period shall run from the date such notice is published as prescribed.

(c) The consequences and effect of failure to reclaim a junk motor vehicle within the ten-day period after notice is received by registered or certified mail or within ten (10) days after the notice is published in a newspaper as prescribed shall be set forth in the notice.



§ 8-6-415 - Sale of junk vehicles and discarded items.

(a) If a junk motor vehicle is not reclaimed as provided for in § 8-6-414, the enforcement agency in possession of the junk motor vehicle shall sell it either at a public auction or to a salvage yard or demolisher. The purchaser of the motor vehicle shall take title to the motor vehicle free and clear of all liens and claims of ownership and shall receive a sales receipt from the enforcement agency which disposed of the motor vehicle. The sales receipt at the sale shall be sufficient title only for purposes of transferring the motor vehicle to a salvage yard or to a demolisher for demolition, wrecking, or dismantling. No further titling of the motor vehicle shall be necessary by either the purchaser at the auction, the salvage yard, or the demolisher, who shall be exempt from the payment of any fees and taxes.

(b) When an enforcement agency has in its custody and possession old vehicle tires or inoperative or discarded household appliances collected in accordance with § 8-6-413, it shall sell property, from time to time, at public auction or to a salvage yard or demolisher.



§ 8-6-416 - Disposition of sale proceeds.

(a) From the proceeds of any sale, the enforcement agency which sold the junk motor vehicle, old vehicle tire, or inoperative or discarded household appliance shall reimburse itself for any expenses it may have incurred in removing, towing, preserving, and storing the property and for the expenses of conducting any auction and any notice and publication expenses incurred pursuant to this subchapter.

(b) Any remainder from the proceeds of the sale shall be deposited in the State Treasury to be kept and maintained in the Litter Control Account. Any remainder from the proceeds of the sale of a junk motor vehicle after payment of the expenses shall be held for the last registered owner of the motor vehicle or any lienholder for ninety (90) days, after which time, if no owner or lienholder claims the remainder, it shall be deposited in the special fund.

(c) Any moneys so collected and deposited in the Litter Control Account shall be used solely for the payment of auction, towing, removing, preserving, storing, notice, and publication costs which result from taking other junk motor vehicles, old vehicle tires, and inoperative or discarded household appliances into custody and possession.



§ 8-6-418 - Possession or use of glass containers on navigable waterways.

(a) (1) Except for containers for medicinal substances contained in a first-aid kit or prescribed by a licensed physician, and except as provided under subdivision (a)(2) of this section, no person shall possess or use glass containers within a vessel within the banks of Arkansas's navigable waterways.

(2) A person engaged in removing glass previously discarded by others and found within the banks of an Arkansas navigable waterway may not be charged with a violation of this section on the basis of possession of glass, if while underway and upon a waterway, he or she transports the removed glass securely in a trash container.

(b) (1) A person entering, traveling upon, or otherwise using Arkansas's navigable waterways by canoe, kayak, inner tube, or other vessel easily susceptible to swamping, tipping, rolling, or otherwise discharging its contents into a waterway, and transporting foodstuffs or beverages shall:

(A) Transport all foodstuffs and beverages in a sturdy container and ensure that the container is made to seal or lock in the contents to prevent the contents from spilling into the water;

(B) (i) Carry and affix to the vessel a trash container or bag suitable for containing his or her refuse, waste, and trash materials and capable of being securely closed.

(ii) The trash container or bag shall be either a sturdy container, of a construction similar to a sturdy container, or a bag of mesh construction;

(C) (i) Except as provided under subdivision (b)(1)(C)(ii) of this section, transport all his or her refuse, waste, and trash either in a sturdy container or in a trash container to a place where the refuse, waste, and trash may be safely and lawfully disposed of.

(ii) A person engaged in removing items of refuse, waste, and trash materials previously discarded by others and found by him or her within the banks of an Arkansas navigable waterway and that are too large to be transported in a trash container or bag, may not be charged with a violation of this section on the basis of possession and transportation of the refuse, waste, and trash; and

(D) At all times other than when a beverage is securely contained in a sturdy container or a trash container as in subdivisions (b)(1)(A)-(C) of this section, keep the beverage attached to or held within a floating holder or other device designed to prevent the beverage from sinking beneath the surface of the waterway.

(2) Neither a sturdy container nor a trash container may be required of a person traveling without foodstuffs or beverages.

(c) (1) A violation of this section shall be a misdemeanor and each violation may be prosecuted as a separate offense.

(2) Each violation shall be punishable by a fine of not more than five hundred dollars ($500).

(d) For purposes of this section:

(1) "Navigable waterway" means any navigable river, lake, or other body of water used or susceptible to being used in its natural condition by canoe, kayak, innertube, or other vessel easily susceptible to swamping, tipping, or rolling and located wholly or partly within this state;

(2) "Sturdy container" shall not include a container that is:

(A) Primarily constructed of styrofoam; or

(B) So constructed that it may be easily broken; and

(3) "Vessel" shall not include a houseboat, party barge, johnboat, runabout, ski boat, bass boat, or similar craft not easily susceptible to swamping, tipping, or rolling.






Subchapter 5 - -- Illegal Dump Eradication and Corrective Action Program Act

§ 8-6-501 - Title.

This subchapter shall be known and may be cited as the "Illegal Dump Eradication and Corrective Action Program Act".



§ 8-6-502 - Purpose.

It is the purpose of this subchapter to set forth the policy of the state to eliminate the illegal dumping of solid waste and to provide a means of funding the program. This subchapter defines illegal dumps and establishes elimination proceedings and provides a mechanism for funding.



§ 8-6-503 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality;

(4) "Illegal dump" means any place at which solid waste is placed, deposited, abandoned, dumped, or otherwise disposed of in a manner that is prohibited by this subchapter or other statutes, rules, or regulations, and which constitutes one (1) of the following:

(A) An attractive nuisance;

(B) A fire, health, or safety hazard;

(C) A potential source of surface or groundwater contamination; or

(D) Other contamination that is hazardous to the public health or endangers the environment;

(5) "Illegal dumping of solid waste" means the illegal placing, depositing, dumping, or causing to be placed, deposited, or dumped by any person any solid waste that is prohibited by this chapter:

(A) In or upon any public or private highway or road, including any portion of the right-of-way thereof;

(B) In or upon any private property into or upon which the public is admitted by easement or license or any private property;

(C) In or upon any public park or other public property, other than the property designated or set aside for such purpose by the governing board or body having charge thereof; or

(D) Upon any property for which a permit has not been issued by the department;

(6) "Illegal dumps control officer" means an individual employed by a duly authorized regional solid waste management district within this state, a county government within this state, or a pollution control inspector or other authorized representative of the department who is empowered to ensure compliance with the provisions of this subchapter;

(7) "Landfill" means all landfills permitted under the Arkansas Solid Waste Management Act, § 8-6-201 et seq., except those landfills where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry or wastes of a similar kind or character;

(8) "Person" means any individual, corporation, company, firm, partnership, association, trust, state agency, government instrumentality or agency, institution, county, city, town, municipal authority, or trust, venture, or other legal entity, however organized; and

(9) "Solid waste" means any garbage or refuse, sludge from a wastewater treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations and from community activities, but does not include solid or dissolved materials in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permit under 33 U.S.C. § 1342, or source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954.



§ 8-6-504 - Illegal Dump Eradication and Corrective Action Program.

The Illegal Dump Eradication and Corrective Action Program shall be administered by the Arkansas Department of Environmental Quality.



§ 8-6-505 - Proceedings generally.

(a) Any government official or employee or any person who has knowledge of or information on the illegal dumping of solid waste on any public or private property in this state may file a complaint in a court of competent jurisdiction of the county in which the illegal dumping of solid waste has taken place or in the county of residence of the person who is accused of being liable for the illegal dumping of the solid waste.

(b) (1) Upon the filing of a verified complaint, noting on the complaint the person against whom the claim is filed, the court shall enter a temporary order directing that the accused person remove from the described public or private property the solid waste that has been illegally dumped on the property and properly dispose of the solid waste in a permitted landfill or other facility within ten (10) days from the date of the order.

(2) The sheriff of the county shall serve the order.

(3) Upon the order's being served, the accused party shall:

(A) Remove the solid waste in question from the public or private property as described in the order;

(B) Dispose of the solid waste at a properly permitted solid waste transfer station, landfill, recycling center, or incinerator; and

(C) Return to the court a disposal receipt from the facility where the solid waste was disposed.

(4) If the person wishes to challenge the order, the person may file a petition challenging the order with the court within ten (10) days from the date the order is served.

(c) (1) Upon the filing of a petition challenging the order, the court shall hold a hearing on it within fourteen (14) days after the filing of the petition and shall serve notice upon the accusing party and upon the accused.

(2) At the hearing, which may be continued from time to time as determined by the court, the court shall hear all evidence and testimony and after hearing it shall enter an order either dismissing the original or temporary order or making the order permanent.

(3) The parties represented at the hearing may be represented by counsel.

(d) (1) If the order is made permanent, within ten (10) days thereafter the accused party shall cause the solid waste which has been illegally dumped on private or public property to be removed from the property and disposed of properly in a permitted landfill or other facility.

(2) (A) If after ten (10) days from the date of the order the person against whom the order is directed has not removed the solid waste from the public or private property and properly disposed of it as noted in the order, the governmental agency or the owner of the property may cause it to be moved and shall file with a court a verified statement in writing of the cost of removal.

(B) After reviewing the statement, if the court determines it to be reasonable, the court shall enter an order upon the judgment docket of the court of the amount of the statement, which shall be a judgment against the party against whom the judgment was issued and may be enforced as any other judgment.

(e) (1) Any party aggrieved by any order of a court under this subchapter may appeal from the order.

(2) If an aggrieved party appeals to a circuit court of competent jurisdiction, then the circuit court shall try the cause de novo.



§ 8-6-506 - Criminal, civil, and administrative penalties.

In addition to the proceedings described in § 8-6-505, every person convicted of a violation of this subchapter shall be subject to the criminal, civil, or administrative penalties as specified in § 8-6-204.



§ 8-6-507 - Consequences of unpaid fines and costs.

(a) In all convictions for violations of the provisions of this subchapter when the fine and costs are not paid, the person convicted shall be subject to administrative or civil enforcement action.

(b) Sanctions may include administrative, civil, or criminal penalties as provided in the Arkansas Solid Waste Management Act, § 8-6-201 et seq.



§ 8-6-508 - Enforcement generally.

(a) (1) Illegal dumps control officers are empowered to ensure compliance with the provisions of this subchapter by having the right and duty to:

(A) Inspect suspected illegal dumps;

(B) Collect evidence of open dumping and littering and present the evidence to the prosecuting attorney or a court of competent jurisdiction where the offense was committed; and

(C) Issue and serve citations for violations of provisions of the Arkansas Solid Waste Management Act, § 8-6-201 et seq., prohibiting illegal dumping, subject to exemptions under § 8-6-205 and the agricultural exemptions under § 8-6-509, and for violations of the Litter Control Act, § 8-6-401 et seq., prohibiting unlawful littering.

(2) Citations issued by illegal dumps control officers shall be filed in any court having jurisdiction in the county where the offense is committed.

(3) (A) Citations may be served in person or by mailing a copy of the citation by certified mail, restricted delivery, to either the address obtained from evidence collected from the illegal dump or to the person's last known address. Persons receiving citations shall appear before the court named within the citation at the time designation in the citation.

(B) Courts having jurisdiction over citations issued by illegal dumps control officers may issue penalties as specified in § 8-6-204(a).

(4) Illegal dumps control officers may require violators to present signed and dated disposal receipts as evidence that the solid waste has been:

(A) Removed from the illegal dump; and

(B) Properly disposed of in one (1) or more of the following facilities:

(i) A permitted landfill;

(ii) A solid waste transfer station;

(iii) A recycling center;

(iv) An incinerator;

(v) A scrap yard that purchases iron, steel, aluminum, or other metals;

(vi) A permitted waste tire collection center or waste tire processing facility; or

(vii) Any other facility that the illegal dumps control officer finds to be a proper disposal of the solid waste.

(b) All illegal dumps control officers shall be licensed and certified in accordance with § 8-6-901 et seq.

(c) Illegal dumps control officers shall not have powers of arrest.



§ 8-6-509 - Agricultural operations.

The Arkansas Solid Waste Management Act, § 8-6-201 et seq., this subchapter, and § 8-6-901 et seq. do not apply to:

(1) Any place at which agricultural gleanings and crop residue resulting from operations of farms, grain elevators, cotton gins, and similar industries are being land applied according to current management practices of such industries or the agricultural community and with the consent of the landowner is not an illegal dump; and

(2) Any landowner who disposes of solid waste on the property on which waste results from such agricultural or farming operations or household operations and such disposal does not constitute a fire, health, or safety hazard to the public.



§ 8-6-510 - Effectiveness of regulations and orders.

None of the provisions of this subchapter are intended to supersede any of the reuse, recycling, or fill provisions of state law of Regulation 22 of the Solid Waste Management Division of the Arkansas Department of Environmental Quality.






Subchapter 6 - -- Solid Waste Management and Recycling Fund Act

§ 8-6-601 - Title.

This subchapter may be known and cited as the "Solid Waste Management and Recycling Fund Act".



§ 8-6-602 - Legislative findings and intent -- Duties of department -- Construction.

(a) The General Assembly finds that the solid waste needs of the state are not being met in an efficient, cost-efficient, and environmentally sound manner. The current reliance upon localized landfills is threatening to add Arkansas to those states experiencing solid waste management crises.

(b) The General Assembly concludes that, to the extent practicable, regional solid waste management systems should be developed which address solid waste needs in the context of cooperation and shared resources.

(c) (1) The General Assembly finds that recycling glass, plastic, cans, paper, and other materials will reduce the state's reliance upon landfills.

(2) Additionally, other solid waste reduction activities will help reduce the state's dependence on landfills, including:

(A) Using waste items as raw materials in a production process, such as adding shingles to asphalt mix for paving;

(B) Using waste items to produce an end product without recycling, such as returning wood chips to citizens as mulch;

(C) Using waste items as fuel, such as burning wood chips or tire chips in a waste-to-fuel process; or

(D) Other activities as approved by the department.

(3) The waste stream reduction activities described in subdivision (c)(2) of this section also curb littering, illegal dumping, and abate the environmental risks caused by current solid waste practices.

(4) The General Assembly therefore mandates that recycling shall be integrated as a component of any solid waste management plan required under the Arkansas Solid Waste Management Act, § 8-6-201 et seq., and that these recycling plans shall be implemented under the terms of this subchapter.

(d) The Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission are charged with the duty to promulgate and implement policies, regulations, and procedures for administering the terms of this subchapter, including a grant program to develop solid waste management plans, programs, and facilities which stress recycling.

(e) The terms and obligations of this subchapter shall be liberally construed so as to achieve remedial intent.



§ 8-6-603 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Landfill" means all landfills permitted under the Arkansas Solid Waste Management Act, § 8-6-201 et seq., except those permitted landfills operated by a regulated public utility for ash generated by the combustion of coal to produce electric energy;

(4) "Permittee" means any individual, corporation, company, firm, partnership, association, trust, local solid waste authority, institution, county, city, town, or municipal authority or trust, venture, or other legal entity holding a solid waste disposal permit as provided in the Arkansas Solid Waste Management Act, § 8-6-201 et seq.;

(5) "Recycling" means the systematic collection, sorting, decontamination, and return of waste materials to commerce as commodities for use or exchange;

(6) "Solid waste" means any garbage or refuse, sludge from a wastewater treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include solid or dissolved materials in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permit under 33 U.S.C. § 1342, or source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, 68 Stat. 923;

(7) "Solid waste disposal permit" means a permit issued by the State of Arkansas under the provisions of the Arkansas Solid Waste Management Act, § 8-6-201 et seq., for the construction and operation of a landfill waste disposal facility;

(8) "Solid waste management" means the management of, but is not limited to, the storage, collection, transfer, transportation, treatment, utilization, processing, and final disposal of solid waste, including, but not limited to, the prevention, reduction, or recycling of wastes;

(9) "Solid waste management plan" means a plan which is developed according to the provisions of the Arkansas Solid Waste Management Act, § 8-6-201 et seq., and guidelines of the department, and which is subject to approval by the department;

(10) "Solid waste reduction activities" means other activities that divert materials from landfills for reuse, including without limitation:

(A) Using waste items as raw materials in a production process, such as adding shingles to asphalt mix for paving;

(B) Using waste items to produce an end product without recycling, such as returning wood chips to citizens as mulch;

(C) Using waste items as fuel, such as burning wood chips or tire chips in a waste-to-fuel process; or

(D) Other activities as approved by the department; and

(11) "Transporter" or "solid waste transporter" means any individual, corporation, company, firm, partnership, association, trust, local solid waste authority, institution, county, city, town, or municipal authority or trust, venture, or other legal entity transporting solid waste within the state that is to be disposed of outside the state.



§ 8-6-604 - Recycling plans and implementation.

(a) Unless otherwise excused by the Arkansas Pollution Control and Ecology Commission pursuant to the Arkansas Solid Waste Management Act, § 8-6-201 et seq., each governmental entity which is required to submit or has submitted a solid waste management plan pursuant to § 8-6-211 shall produce, by July 1, 1991, a solid waste management plan which proposes the establishment of recycling programs and facilities. The plan shall be subject to review and approval by the Arkansas Department of Environmental Quality.

(b) Pursuant to established procedures, the department may initiate enforcement actions against governmental entities for failure to abide by the requirements of subsection (a) of this section. Enforcement sanctions may include, but are not limited to, denial, discontinuation, or reimbursement of grant funds awarded pursuant to any programs administered by the department.



§ 8-6-605 - Solid Waste Management and Recycling Fund.

(a) (1) A Solid Waste Management and Recycling Fund is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(2) The fund shall be administered by the department, which shall authorize grants and administrative expenditures from the fund according to the provisions of this subchapter.

(3) In addition to all moneys appropriated by the General Assembly to the fund, there shall be deposited in the fund all landfill disposal fees collected pursuant to §§ 8-6-606 and 8-6-607, all moneys reimbursed to the department pursuant to § 8-6-610, federal government moneys designated to enter the fund, any moneys received by the state as a gift or donation to the fund, and all interest earned upon money deposited in the fund.

(4) No more than twenty-five percent (25%) of the moneys received annually into the fund shall be used by the department for the administration of a solid waste management and recycling program and for solid waste management compliance and enforcement activities at landfills and open dumps.

(b) There shall also be deposited into the fund all landfill disposal fees collected under § 8-6-612 to be used exclusively for computer and electronic equipment recycling activities as authorized in § 8-6-613.



§ 8-6-606 - Landfill disposal fees.

(a) (1) Except as provided in subsection (c) or (e) of this section, there is imposed on each landfill permittee a landfill disposal fee of twenty-five cents (25cent(s)) for each uncompacted cubic yard of solid waste and forty-five cents (45cent(s)) for each compacted cubic yard of solid waste received at the landfill.

(2) If a landfill permittee is required or chooses to operate on a weight basis, the landfill disposal fee shall be one dollar and fifty cents ($1.50) for each one (1) ton (2,000 lbs.) of solid waste received at the landfill.

(b) (1) Except as provided in subsections (a) and (c) of this section, for all solid waste generated and transported within the state but to be disposed of outside the state, there is imposed on each such solid waste transporter a solid waste transportation fee of twenty-five cents (25cent(s)) for each uncompacted cubic yard of solid waste and forty-five cents (45cent(s)) for each compacted cubic yard of solid waste transported.

(2) If a solid waste transporter chooses to operate on a weight basis, the solid waste transportation fee shall be one dollar and fifty cents ($1.50) for each ton of solid waste transported in the state.

(c) (1) For those permitted landfills where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry, there is imposed on each landfill permittee a landfill disposal fee of ten cents (10cent(s)) for each uncompacted cubic yard of solid waste and twenty cents (20cent(s)) for each compacted cubic yard of solid waste received at the landfill.

(2) If the landfill permittee chooses to operate on a weight basis, the landfill disposal fee under this subsection shall be fifty cents (50cent(s)) for each ton of solid waste received at the landfill.

(d) (1) (A) By January 1, 2004, all permitted facilities identified by regulation of the Arkansas Pollution Control and Ecology Commission as Class 1 and Class 3C landfills, except those permitted landfills that shall comply with closure requirements before January 1, 2005, shall install scales and commence weighing all solid waste received at the landfill.

(B) This requirement may be satisfied by utilizing an alternative weighing system approved by the Director of the Arkansas Department of Environmental Quality.

(2) Class 1 and Class 3C landfills shall be required to weigh all loads in excess of one (1) ton (2,000 lbs.), unless otherwise authorized in writing by the Arkansas Department of Environmental Quality. This provision authorizes Class 1 and Class 3C landfills to estimate weights for residential and other similar loads weighing less than one (1) ton (2,000 lbs.).

(3) Class 1 and Class 3C landfills shall install and operate scales for the purpose of weighing solid waste received at the landfill and shall maintain and operate the scales in accordance with the United States Department of Agriculture standards.

(4) Except as provided in subdivisions (d)(1) and (2) of this section, beginning January 1, 2004:

(A) All quarterly reports required by this subchapter to be submitted by Class 1 and Class 3C landfill permittees to the Arkansas Department of Environmental Quality shall accurately state the total weight of solid waste received at the landfill, and the total weight of solid waste received at the landfill shall be based upon the recorded weight scale measurements; and

(B) The recorded weight scale measurements of solid waste received at Class 1 and Class 3C landfills shall be used to calculate the solid waste disposal fees payable to the Arkansas Department of Environmental Quality by Class 1 and Class 3C landfill permittees.

(e) Solid waste collected during the annual Keep Arkansas Beautiful and Keep America Beautiful campaigns that are sponsored by the Keep Arkansas Beautiful Commission is exempt from the landfill disposal fee under this section.



§ 8-6-607 - Collection of fees.

Fees imposed under the separate provisions of this subchapter shall be collected as follows:

(1) Each landfill permittee and each transporter shall submit to the Arkansas Department of Environmental Quality on or before January 15, April 15, July 15, and October 15 of each year a quarterly report that accurately states the total weight or volume of solid waste received at the landfill or transported out of state during the quarter just completed;

(2) On or before January 15, April 15, July 15, and October 15 of each year, each landfill permittee and solid waste transporter shall pay to the department the full amount of disposal fees due for the quarter just completed;

(3) Except as provided in subdivisions (4) and (5) of this section, the disposal and transportation fees collected under this section shall be special revenues and shall be deposited in the State Treasury to the credit of the Solid Waste Management and Recycling Fund for administrative support of the State Marketing Board for Recyclables;

(4) (A) Twenty-five percent (25%) of the disposal fees collected from landfills where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry shall be deposited into a special fund to be created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State and to be known as the "Marketing Board Fund".

(B) The Marketing Board Fund shall be administered by the department and used by the board for the administration and performance of the board's duties; and

(5) Beginning July 1, 2012, excluding the disposal fees that are to be deposited into the Marketing Board Fund under subdivision (4) of this section, the first one hundred twenty-five thousand dollars ($125,000) of the fees collected each fiscal year under this section shall be deposited into the State Treasury and credited to the Crime Information System Fund to be used exclusively for the scrap metal log book program.



§ 8-6-608 - Penalties.

Failure of the permittee or transporter to pay the fees assessed by the Arkansas Department of Environmental Quality provides grounds for administrative or civil enforcement action. Sanctions may include civil penalties as provided in the Arkansas Solid Waste Management Act, § 8-6-201 et seq., or the revocation of the solid waste disposal or transporter permit.



§ 8-6-609 - Grant program.

(a) There is created a grant program of assistance for districts and local governments and their delegated authorities and agents to develop solid waste management plans, programs, and facilities that integrate recycling as a functional part of the solid waste management system, provided that the legislative preference for regional or multicounty solid waste management planning is implemented in the administration of this grant program.

(b) (1) (A) Any county, city, multicounty, regional, or other solid waste authority is eligible for a grant pursuant to rules and regulations adopted by the Arkansas Pollution Control and Ecology Commission and administered by the Arkansas Department of Environmental Quality.

(B) Funds collected under the provisions of § 8-6-607 and deposited in the State Treasury to the credit of the Solid Waste Management and Recycling Fund, less up to twenty-five percent (25%) for administrative support for the department, shall be annually allocated to each of the approved regional solid waste management districts for costs eligible for grant assistance utilizing a combination of two (2) methods, hereafter referred to as "method A" and "method B".

(C) Fifty percent (50%) of set-aside funds will be determined using method A, and fifty percent (50%) will be determined using method B.

(D) The total figures obtained from each method will be combined to arrive at each regional solid waste management district's fund distribution.

(2) Method A.

(A) (i) The department shall determine the amount of funds within each planning and development district organized under § 14-166-201 et seq., and recognized by the Governor, based upon the same distribution as general revenue support is distributed to the planning and development districts in the current fiscal year.

(ii) The department shall adjust the distribution within the planning and development districts to coincide with the boundaries of the regional solid waste management districts by determining each county's share of the funds available within each planning and development district.

(iii) Each county's share shall be based upon the proportion that each county's population bears to the total population in the planning and development district to which the county is assigned, multiplied by the amount of funds determined to be available within the planning and development district.

(iv) The county's proportional share, as determined, shall be added to all other counties' shares within the same regional solid waste management district.

(B) Formula for method A:

(i) Begin with fifty percent (50%) of the total remaining grant funds;

(ii) Divide equally by the eight (8) regional planning and development districts;

(iii) Multiply this result by the most recent federal decennial census population of each county; and

(iv) Divide this result by the planning and development district population in which the county is located. This determines the portion per county. Individual county portions are grouped and totaled by each new regional solid waste management district to give each regional solid waste management district's allocation.

(3) Method B.

(A) The remaining fifty percent (50%) of set-aside funds in a grant round shall be based upon the ratio of the district's 1990 or current decennial census population divided by the most recent federal decennial census state population.

(B) Formula for method B:

(i) Begin with each solid waste management district's total population;

(ii) Divide by the state's most recent federal decennial census population to get the ratio; and

(iii) Multiply by the total remaining grant funds.

This equals each regional solid waste management district's allocation.

(4) Funds set aside for each district in a grant round that are not awarded to the district will be rolled over to the next grant round.

(5) Funds set aside to two (2) or more districts in a grant round may be combined to fund a joint application, provided the joint application has been signed by the regional solid waste management board chair for each district.

(c) (1) Costs eligible for grant assistance include without limitation costs for:

(A) Solid waste management planning that integrates recycling;

(B) Public information and education programs that encourage waste reduction and stimulate demand for products produced from recycled materials;

(C) Waste transfer facilities that integrate recycling in their operations;

(D) Equipment to be used no less than fifty percent (50%) of the time on recycling activities or other grant-funded projects;

(E) Recycling and for recycling activities associated with illegal dump abatement programs;

(F) Other waste stream reduction activities that divert the flow of materials away from landfills to be put to beneficial use; and

(G) Activities that support and are an integral part of a recycling system, including without limitation, operation, construction, and logistical systems.

(2) Grant assistance shall not be provided for purchasing mechanical processing equipment or facilities if existing mechanical processing equipment or facilities adequately serve the relevant area, unless the regional solid waste management board determines and submits the rationale for the determination along with the grant application to the department that the equipment or facility is an indispensable component of an otherwise eligible grant project and would more efficiently serve the relevant area.

(3) (A) The total amount of grants for administrative costs set out for all districts shall not exceed five hundred thousand dollars ($500,000) per annum.

(B) The department is granted authority to develop regulations in accordance with this section.

(4) Each regional solid waste management district may use up to twenty-five percent (25%) of its annual allocation for the administration of its regional solid waste management plan as approved by the department.

(5) (A) Each regional solid waste management district is responsible for the grant application process and acceptance of grant applications from its district members.

(B) The district shall prioritize and select grant projects from its district members for submission to the department, the selection being the sole discretion of the district.

(6) Once grant project applications are submitted to the department, the department shall approve those projects which comply with the requirements and intent of this subchapter.

(d) (1) (A) The department shall prepare an annual progress report on grant assistance made under this section.

(B) The report shall include:

(i) The amount of each grant;

(ii) The purpose of the grant;

(iii) How grant funds were expended by the grant recipient;

(iv) The results produced or the progress made; and

(v) The revenues produced and tonnages of materials collected.

(C) The report for each state fiscal year shall be filed by November 1 of the following fiscal year with the office of the Governor and the Legislative Council.

(D) The report shall include information on grant recipients for a period of five (5) years from the date of disbursement of funds by the department.

(2) (A) (i) Until all grant funds have been expended on a project, regional solid waste management boards shall provide the department with an annual report summarizing:

(a) Progress in the project; and

(b) (1) An expense itemization for each grant award.

(2) An expense itemization is a listing of expenditures that includes expenditure date, item purchased, purchase price, and name of vendor.

(ii) Copies of invoices, purchase orders, checks, or other supporting documents for these expenditures shall be kept on file at the regional solid waste district and shall be produced upon request for on-site inspection by the department.

(iii) Copies of invoices, purchase orders, checks, or other supporting documents shall be required for equipment purchases and shall be submitted to the department with progress reports.

(B) For a period of five (5) years after a grant recipient's receipt of grant funds, regional solid waste management boards shall provide the department an annual report summarizing:

(i) Tonnages of materials collected by the grant recipient; and

(ii) Revenues produced by the sale of materials collected.

(C) The reports shall be filed annually on or before September 1.

(D) Failure by a board to file the required reports shall provide grounds for the department to withhold disbursement of grant funds for subsequent grant rounds.



§ 8-6-610 - Rules and regulations -- Conditions imposed upon grant recipients.

(a) The Arkansas Pollution Control and Ecology Commission may adopt reasonable rules and regulations necessary to implement this subchapter, including without limitation:

(1) Collecting fees;

(2) Determining grant eligibility;

(3) Setting priorities for the administration of this subchapter; and

(4) Requiring reimbursement of grant moneys for failure to abide by the terms of this subchapter.

(b) (1) (A) The rules shall be reviewed by the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees of the committees.

(B) At a minimum, the rules shall require that applicants or their agents that receive a grant meet the following conditions of the grant program as set forward in the department's regulations.

(2) The applicants shall:

(A) Have a solid waste management plan on file with the Arkansas Department of Environmental Quality within the first year following the date of the grant awarded by the department;

(B) Actively develop a recycling program, as outlined in the grant application, in the three (3) years following the date of the grant award by the department;

(C) Actively seek to market or reuse the materials diverted under the recycling program from deposition in landfills in the period of three (3) years following the date of the grant award by the department;

(D) (i) In the case of mechanical processing equipment or facilities, provide information that reasonably demonstrates that existing mechanical processing equipment or facilities are not serving or could not serve the relevant area.

(ii) An applicant wishing to obtain a grant to purchase mechanical processing equipment or facilities with grant funds must describe in detail the equipment to be purchased and explain why the applicant has concluded that such equipment is not available in the private sector; and

(E) (i) The applicant shall insert in a newspaper of general circulation in the area affected a notice describing the applicant's grant request and soliciting written comments from the public.

(ii) The comment period shall last for thirty (30) days after the date of publication and may be concurrent with an application submission to the department.

(iii) Copies of comments submitted under subdivision (b)(2)(E)(i) of this section shall be forwarded to the department.

(c) If, within a three-year period beginning on the date that the department awards the grant, the grantee does not meet the conditions of the grant prescribed under subsection (b) of this section and the regulations promulgated under authority of this chapter, the department may order the grantee to reimburse the department for up to one hundred percent (100%) of the grant according to the following schedule:

(1) If the grantee fails to meet the conditions in the first year after the grant award, the grantee may be required to reimburse one hundred percent (100%) of the grant;

(2) If the grantee fails to meet the conditions in the second year after the grant award, the grantee may be required to reimburse sixty-six percent (66%) of the grant; or

(3) If the grantee fails to meet the conditions in the third year after the grant award, the grantee may be required to reimburse thirty-three percent (33%) of the grant.



§ 8-6-611 - Computation of fees.

For the purpose of determining landfill disposal or transportation fees under this subchapter, the landfill permittees and transporters shall use the dry weight basis in determining the fee for disposal or transportation of ash.



§ 8-6-612 - Landfill disposal fees to support a computer and electronic equipment recycling program.

(a) (1) Except as provided in subsection (b) or (d) of this section, there is imposed on each landfill permittee a landfill disposal fee of:

(A) Fifteen cents (15cent(s)) for each uncompacted cubic yard of solid waste; and

(B) Thirty cents (30cent(s)) for each compacted cubic yard of solid waste received at the landfill.

(2) If a landfill permittee is required or chooses to operate on a weight basis, the landfill disposal fee shall be one dollar ($1.00) for each one (1) ton of solid waste received at the landfill.

(b) The following are exempt from payment of fees under subsection (a) of this section:

(1) A solid waste transporter as defined in § 8-6-603; and

(2) A landfill permitee that is a private industry that bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry.

(c) Fees imposed under this section shall be collected in the same manner as in § 8-6-607(1) and (2) and shall be special revenues deposited into the State Treasury to the credit of the Solid Waste Management and Recycling Fund for support of the computer and electronic equipment recycling program.

(d) Solid waste collected during the annual Keep Arkansas Beautiful and Keep America Beautiful campaigns that are sponsored by the Keep Arkansas Beautiful Commission is exempt from the landfill disposal fee under this section.



§ 8-6-613 - Computer and electronic equipment recycling program.

(a) A program for the recycling of computer and electronic equipment is created.

(b) The General Assembly finds that:

(1) Computer and electronic equipment solid waste are among the fastest growing and most toxic segments of Arkansas's solid waste stream; and

(2) There are recycling options to address this problem, and Arkansas solid waste districts and local governments and their delegated authorities and agents should develop solid waste management plans, programs, and facilities that integrate computer and electronic equipment recycling as a functional part of the solid waste management system.

(c) The Arkansas Pollution Control and Ecology Commission may adopt reasonable rules necessary to implement an effective computer and electronic equipment recycling program.



§ 8-6-614 - Effective date.

The disposal fees authorized in § 8-6-612 shall not be collected until the Landfill Post-Closure Trust Fund reaches twenty-five million dollars ($25,000,000).






Subchapter 7 - -- Regional Solid Waste Management Districts and Boards

§ 8-6-701 - Purpose -- Legislative findings -- Construction.

The purpose of this subchapter is to protect the public health and the state's environmental quality by establishing regional solid waste management and planning. The current system, relying upon solid waste management by individual counties and municipalities, has fostered present conditions in which certain areas of the state are facing capacity shortages of crisis proportions, while others experience a surfeit of capacity with individual disposal facilities which cannot muster the resources for environmentally responsible operators. Given these disparate environmental and economic concerns, the General Assembly concludes that regional solid waste management and planning, under the oversight of the Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission, is essential to address the imminent and future needs of the state. The terms and obligations of this subchapter shall be liberally construed so as to achieve remedial intent.



§ 8-6-702 - Definitions.

As used in this subchapter:

(1) "Board" or "regional board" means a regional solid waste management board established pursuant to this subchapter;

(2) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(3) "Department" means the Arkansas Department of Environmental Quality;

(4) "Director" means the Director of the Arkansas Department of Environmental Quality;

(5) "Disposal site" means any place at which solid waste is dumped, accepted, or disposed of for final disposition by landfilling, incinerating, composting, or any other method;

(6) "District" means a regional solid waste management district;

(7) "Interested party" means the director or his or her designee, the board, the person making application to the board, or any person submitting written comments on an application within the public comment period;

(8) "Landfill" means a permitted landfill under the Arkansas Solid Waste Management Act, § 8-6-201 et seq.;

(9) "Materials in the recycling process" means ferrous and nonferrous metals diverted or removed from the solid waste stream so that they may be reused, as long as such materials are processed or handled using reasonably available processing equipment and control technology as determined by the director, taking cost into account, and a substantial amount of the materials are consistently utilized to manufacture a product which otherwise would have been produced using virgin material;

(10) "Recyclable materials" or "recyclables" means those materials from the solid waste stream that can be recovered for reuse in present or reprocessed form;

(11) "Recyclable materials collection center" or "collection center" means a facility which receives or stores recyclable materials prior to timely transportation to material recovery facilities, markets for recycling, or disposal;

(12) "Recycling" means the systematic collection, sorting, decontaminating, and returning of waste materials to commerce as commodities for use or exchange;

(13) "Solid waste" means all putrescible and nonputrescible wastes in solid, semisolid, or liquid form, including, but not limited to, yard or food waste, waste glass, waste metals, waste plastics, wastepaper, waste paperboard, and all other solid and semisolid wastes resulting from industrial, commercial, agricultural, community, and residential activities, but does not include materials in the recycling process as the same are defined herein;

(14) "Solid waste management system" shall have the same meaning as provided in § 8-6-203;

(15) "Source separation" means the act or process of removing a particular type of recyclable material from the solid waste stream at the point of generation or at a point under control of the generator for the purpose of collection and recycling; and

(16) "Yard waste" means grass clippings, leaves, and shrubbery trimmings.



§ 8-6-703 - Creation of districts and boards -- Members of boards.

(a) (1) (A) The eight (8) regional solid waste planning districts created by Acts 1989, No. 870, and each solid waste service area created pursuant to Acts 1989, No. 870, are renamed regional solid waste management districts.

(B) Each district shall be governed by a regional solid waste management board.

(2) The boundaries of a regional solid waste management district may be modified and new regional solid waste management districts may be created pursuant to § 8-6-707.

(b) (1) Each regional solid waste management board shall be composed of representatives of:

(A) The counties within the district;

(B) All cities of the first class;

(C) All cities with a population over two thousand (2,000) according to the most recent federal decennial census;

(D) The largest city of each county within the district; and

(E) Any city that holds a position on any regional solid waste management board on or after January 1, 2010.

(2) The county judge of each county within the district and the mayor of each city entitled to a representative in the district shall serve on the board, unless the county judge or mayor elects instead to appoint a member as follows:

(A) The county judge, with confirmation by the quorum court of each county within the district, shall appoint one (1) member to the board; and

(B) The mayor, with confirmation by the governing body of each city entitled to a representative in the district, shall appoint one (1) member.

(c) (1) Each board shall have a minimum of five (5) members.

(2) If the number of members serving under subsection (b) of this section is less than five (5), additional members necessary to make the total number equal five (5) shall be appointed by mutual agreement of the other board members and shall represent the general public within the district.

(3) (A) (i) Appointed regional board members shall serve for staggered terms of two (2) years.

(ii) Provided, however, that all members appointed pursuant to subsection (b) of this section shall serve at the pleasure of the appointing body.

(B) Each appointed board member shall be eligible for a maximum of two (2) terms or four (4) years total.

(4) Vacancies shall be filled for any unexpired term of an appointed member in the same manner as provided in subsection (b) of this section and subdivision (c)(2) of this section.

(5) (A) A majority of the membership of the board in person or represented by proxy shall constitute a quorum.

(B) A majority vote of those members present shall be required for any action of the board.

(6) Each board shall annually select a chair.



§ 8-6-704 - Boards -- Powers and duties.

(a) The regional solid waste management boards have the following powers and duties:

(1) To collect data, study, and initially evaluate the solid waste management needs of all localities within their districts, as provided in § 8-6-716, and to publish their findings as a regional needs assessment;

(2) To evaluate on a continuous basis the solid waste needs of their districts and thereby update the regional needs assessments at least biennially;

(3) To formulate recommendations to all local governments within their districts on solid waste management issues and to formulate plans for providing adequate solid waste management;

(4) To issue or deny certificates of need to any applicant for a solid waste disposal facility permit within their districts with the exception of permits for landfills when a private industry bears the expense of operating and maintaining the landfill solely for the disposal of waste generated by the industry or wastes of a similar kind or character;

(5) To petition the Director of the Arkansas Department of Environmental Quality to issue, continue in effect, revoke, modify, or deny any permit for any element of a solid waste management system located within a district based on compliance or noncompliance with the solid waste management plan of the district;

(6) To adopt rules under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., as are reasonably necessary to assure public notice and participation in any findings or rulings of the boards and to administer the duties of the boards;

(7) To establish programs to encourage recycling;

(8) To adopt official seals and alter them at pleasure;

(9) To maintain offices at such places as they may determine;

(10) To sue and be sued in their own names and to plead and be impleaded;

(11) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of a district, including, but not limited to, entering into contracts and agreements with private entities for provision of services;

(12) To carry out all other powers and duties conferred by this subchapter and § 8-6-801 et seq.;

(13) (A) To enter into agreements with another solid waste management district to allow a district or any person within that district to transfer solid waste into another district.

(B) However, notice of all such authorizations shall be submitted to the Arkansas Department of Environmental Quality within thirty (30) days and shall be incorporated into the regional needs assessment in its next regular update; and

(14) (A) To authorize a disposal facility within a district to accept the receipt of solid waste from an adjoining district upon request by the generator of that solid waste, provided that the request specifies the disposal facility and the nature and estimated annual volume of solid waste to be received.

(B) However, notice of all such authorizations shall be submitted to the department within thirty (30) days and shall be incorporated into the regional needs assessment in its next regular update.

(b) (1) The regional solid waste management boards may:

(A) Apply for such permits, licenses, certificates, or approvals as may be necessary to construct, maintain, and operate any portion of a solid waste management system and to obtain, hold, and use licenses, permits, certificates, or approvals in the same manner as any other person or operating unit of any other person;

(B) Employ such engineers, architects, attorneys, real estate counselors, appraisers, financial advisors, and other consultants and employees as may be required in the judgment of the district and fix and pay their compensation from funds available to the district therefor;

(C) Purchase all kinds of insurance, including, but not limited to, insurance against tort liability, business interruption, and risks of damage to property; and

(D) Employ an environmental officer who may:

(i) Inspect all landfills;

(ii) Inspect other solid waste facilities;

(iii) Inspect waste haulers and other vehicles;

(iv) Ensure compliance with all district regulations;

(v) Collect evidence of noncompliance and present the evidence to the prosecuting attorney; or

(vi) Issue citations for the violation of any district regulation.

(2) (A) If a regional solid waste management board employs an environmental officer under this subsection, then the environmental officer may complete the training course for law enforcement officers at the Arkansas Law Enforcement Training Academy.

(B) After satisfactory completion of the training course, the environmental officer shall be a law enforcement officer.

(C) After satisfactory completion of the training course, the environmental officer may:

(i) Carry firearms;

(ii) Execute and serve a warrant or other processes issued under the authority of the district and related to violations of district regulations; and

(iii) Make arrests and issue citations for violations of district regulations regarding environmental protection.

(c) The regional solid waste management boards shall adopt and follow county purchasing procedures, as provided in § 14-22-101 et seq., as the approved purchasing procedures for the districts.

(d) (1) Each regional solid waste management board shall procure an annual financial audit of the district. Such audits shall be conducted following each board's fiscal year end. Regional solid waste management funds which are subject to audit in conjunction with a single audit performed consistent with Governmental Auditing and Reporting Standards are not required to have a separate audit.

(2) (A) Each district shall choose and employ accountants in good standing with the Arkansas State Board of Public Accountancy to conduct these audits in accordance with Governmental Auditing and Reporting Standards issued by the Comptroller of the Currency of the United States.

(B) The regional solid waste management district shall pay for such audits from their administrative moneys.

(3) Each audit report and accompanying comments and recommendations shall be reviewed by the appropriate regional solid waste management board.

(4) Copies of each audit report of a regional solid waste management district shall be filed with the department and with the Division of Legislative Audit. In addition, one (1) copy of the audit report shall be kept for public inspection with the books and records of the district.

(5) Failure to provide a full and complete audit report, as required by this subchapter, shall prohibit future distribution of revenue from funding programs that are administered by the department unless otherwise authorized by the director.



§ 8-6-705 - Needs assessments.

(a) All needs assessments required by this subchapter are subject to review and approval for completeness by the Arkansas Department of Environmental Quality.

(b) Failure to provide complete assessments as required by this subchapter may provide the department with grounds to initiate enforcement actions against the regional boards or their component governmental entities. Pursuant to established administrative procedures, sanctions may be imposed, including, but not limited to, denial, discontinuation, or reimbursement of any grant funding administered by the department to a district or any of its component governmental entities.

(c) The department may award grants to the districts for the development of the initial regional needs assessments, for the biennial updates, and for any other update required by the law.



§ 8-6-706 - Solid waste landfill and transfer station permits.

(a) (1) Before an application for a permit is submitted to the Arkansas Department of Environmental Quality, an applicant for a solid waste landfill permit or a transfer station permit shall obtain a certificate of need from the regional solid waste management board that has jurisdiction over the proposed site, with the exception of permits for landfills when a private industry bears the expense of operating and maintaining the landfill solely for the disposal of waste generated by the industry or wastes of a similar kind or character under the Arkansas Solid Waste Management Act, § 8-6-201 et seq.

(2) The department may deny any permit based upon the denial of a certificate of need by any regional board.

(b) (1) Applicants for a solid waste landfill permit or transfer station permit must petition the regional board with jurisdiction over the proposed site for a certificate of need in accordance with procedures adopted by the regional board.

(2) The applicant's petition must establish, at a minimum, that the proposed disposal facility:

(A) Is consistent with the regional planning strategy adopted by the regional board in the regional needs assessment or the regional solid waste management plan;

(B) Does not conflict with existing comprehensive land use plans of any local governmental entities;

(C) Does not disturb an archaeological site as recognized by the Arkansas Archaeological Survey or a rare and endangered species habitat as recognized by the Arkansas State Game and Fish Commission or the United States Fish and Wildlife Service;

(D) Will not adversely affect the public use of any local, state, or federal facility, including, but not limited to, parks and wildlife management areas;

(E) Does not conflict with the requirements of state or federal laws and regulations on the location of disposal facilities;

(F) If located in the hundred-year floodplain, does not restrict the flow of the hundred-year flood, reduce the temporary water storage capacity of the floodplain, or result in washout of solid waste so as to pose a hazard to human health or the environment; and

(G) If the transfer station proposes to transfer waste outside of the district in which it is located, the petition shall also contain documentation that the district to which the waste will be transferred has been notified and that the regional board of that district has approved the receipt of the waste. This provision shall not apply if the waste is being transported for disposal outside the geographical limits of this state.

(c) Any interested party to a certificate of need determination by a regional board may appeal the decision to the Director of the Arkansas Department of Environmental Quality pursuant to procedures adopted by the Arkansas Pollution Control and Ecology Commission. The director may issue a permit despite the denial of a certificate of need if the director finds upon appeal that the decision of the regional board was not supported by substantial evidence.

(d) After notice and a public hearing to be held by the regional board in the county where the proposed landfill or transfer station is to be located, a certificate of need shall be issued or denied by the regional board based upon an evaluation of:

(1) The information provided by the applicant in the petition for a certificate of need;

(2) The requirements and considerations of any needs assessments prepared pursuant to this section;

(3) The location of the applicant's proposed landfill or transfer station based on the district's needs and its highway and road system;

(4) For landfill permits, the regional board shall consider the need for the landfill based upon the district's excess projected capacity which is currently permitted for operation, but in no event shall the district's excess permitted projected capacity exceed thirty (30) years, unless the city or county government within whose jurisdiction the proposed landfill is located authorizes through adoption of a resolution approval of the excess capacity;

(5) Any solid waste management system plans promulgated and approved pursuant to §§ 8-6-211 and 8-6-212 to the extent these plans conform to an overall regional planning strategy;

(6) A detailed history of the applicant's record and that of the stockholders and officers with respect to violations of environmental laws and regulations of the United States or any state or any political subdivision of any state; and

(7) Any procedures adopted by the regional board for issuance of a certificate of need.

(e) All landfill permit applications shall specify the service areas which the landfill will serve under the permit.

(f) All transfer station permit applications shall specify the service areas which the transfer station shall serve under the permit and shall also specify the facility to which waste from the transfer station will be transferred.



§ 8-6-707 - Creation of new regional districts.

(a) (1) (A) After notification of the appropriate regional board or boards, the Arkansas Pollution Control and Ecology Commission may designate a county or counties within each district or counties within two (2) or more districts as a new regional solid waste management district pursuant to the limitations of this section.

(B) New regional solid waste management districts shall be designated for purposes which address local exigencies, needs, and other requirements of this subchapter.

(C) A regional solid waste management district shall only be composed of whole county jurisdictions, and each district shall contain more than one (1) county unless that county has a population of at least fifty thousand (50,000) according to the latest decennial census.

(2) Commission approval of regional solid waste management district boundaries shall be sought and obtained pursuant to administrative procedures promulgated by the commission.

(b) (1) Counties and municipalities included in a new or revised district shall cease to be members of any other district.

(2) The term of a regional board member representing a county or municipality shall immediately expire upon the inclusion of the county or municipality within a new regional solid waste management district.

(c) After notification of the appropriate regional boards, the commission, upon the request of a county or district, may transfer a county into an existing district.



§ 8-6-708 - Procedures and regulations.

The Arkansas Pollution Control and Ecology Commission is authorized to prescribe procedures and regulations:

(1) To guide the initial and continued organization and operation of the respective boards in accordance with the purposes of this subchapter and § 8-6-801 et seq.;

(2) To assure public notice and participation prior to adoption of regional needs assessments, findings, or reports made by the boards;

(3) To defray some of the costs of the administration of this subchapter, including, but not limited to, inspections and technical review of submissions required by this subchapter by setting graduated surcharges upon any waste stream increase in excess of ten percent (10%) as a result of receipt of solid waste from outside the district; and

(4) To require prompt compliance with the requirements of this subchapter and § 8-6-801 et seq.



§ 8-6-709 - Agreements implementing subchapter.

(a) Any regional solid waste management board may enter into agreements for the specific purpose of implementing this subchapter.

(b) Any such agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby, together with the powers delegated thereto, provided such entity may be legally created;

(3) Its purpose or purposes;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor, provided that such legal entity may incur indebtedness for the lease or purchase of land, equipment, and other expenses necessary to the operation of a solid waste management system or any part thereof;

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

(6) The degree to which the joint or individual plans are drawn in accordance with the regional needs assessments required by this subchapter; and

(7) Any other necessary and proper matters.



§ 8-6-710 - Solid waste management responsibility.

(a) (1) Each regional solid waste management board shall be the governmental entity primarily responsible for providing a solid waste management system for the district.

(2) The counties and municipalities shall continue to be responsible for solid waste management services within their corporate boundaries until the regional solid waste management board determines in writing that the district is able to assume the solid waste management responsibilities of the municipality or county.

(b) Counties and municipalities in a district may provide a portion of the solid waste management services, such as solid waste pickup, while the board provides other services and has assumed responsibility therefor, such as disposal facilities, in which event, the counties and municipalities shall retain only the responsibility for the system related to the services provided. In performing those retained responsibilities or assisting the board in performing its responsibilities, counties and municipalities shall retain all present legal powers and authority related to those responsibilities, including, but not limited to, power and authority to levy and collect fees and charges. Counties and municipalities may provide additional solid waste management services in excess of those provided by the district at their own expense so long as such services conform to the district solid waste management plan.



§ 8-6-711 - District solid waste management system.

(a) A district is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in facilities of any nature necessary or desirable for the control, collection, removal, reduction, disposal, treatment, or other handling of solid waste.

(b) (1) A district may elect to acquire the ownership or use of elements of solid waste management systems owned or controlled by municipalities, counties, improvement districts, or sanitation authorities within the district by contract on such terms as are mutually agreed to be necessary, convenient, or desirable.

(2) (A) If the district has elected such acquisition of ownership or use, it shall also have assumed the responsibility associated with that project or element, as contemplated by § 8-6-714.

(B) If the district and the other entity or entities which are parties to the acquisition cannot mutually agree on the fair value to be paid and the method of compensation for the acquired asset, then either party may have that value and method adjudicated as to fairness by the circuit court having jurisdiction of the district's principal office, in the manner of a declaratory judgment and not in the nature of eminent domain.

(C) The district shall have the discretion to proceed or not to proceed with the acquisition after the declaration is obtained.

(c) (1) (A) A district may elect to seek a permit for a Class I landfill to be owned by the State of Arkansas.

(B) Provided, however, that only one (1) such landfill shall be sited in each of the eight (8) planning and development districts established pursuant to § 14-166-202.

(2) Upon the district's obtaining a permit to operate, ownership interest in said landfill shall be vested with the State of Arkansas through deed or other conveyance.

(d) Existing and operating solid waste facilities within the district shall be incorporated into the district solid waste management plan, or the district shall acquire ownership of that facility in the manner set forth in subsection (b) of this section.

(e) Nothing in this section shall be construed to give a district the power to make an acquisition described herein without the consent of the municipalities, counties, improvement districts, or sanitation authorities involved.



§ 8-6-712 - Regulation of solid waste disposal.

(a) A district which has an approved solid waste management plan may:

(1) (A) Require, by regulation or other legal means, that solid waste generated or collected within the boundaries of the district be delivered to a particular project for disposal, treatment, or other handling.

(B) Provided, however, that nothing in this section shall be construed as impairing legal and proper contracts existing on March 26, 1991, under the Arkansas Constitution, or the notes or other evidences of indebtedness incurred pursuant to a revenue bond issued or reissued dependent upon a project involving a stated waste stream which is a contractual condition of said indebtedness;

(2) Prohibit, by regulation or other legal means, the collection of solid waste within the boundaries of the district by persons not properly licensed by the district;

(3) (A) Authorize that a city, county, or any person in an adjoining district may deliver solid waste to a designated landfill within the district for disposal, treatment, or other handling.

(B) Provided, however, that notice of all such authorizations shall be submitted to the Arkansas Department of Environmental Quality within thirty (30) days and shall be incorporated into the district needs assessment in its next regular update;

(4) Provide, by regulation or other legal means, that no person, other than as may be designated by the district, shall engage in the collection or utilization of solid waste within the district which would be competitive with the purposes or activities of the district; and

(5) Covenant in connection with the issuance of bonds, notes, or other evidence of indebtedness to adopt any regulation described in subdivisions (a)(1), (a)(2), and (a)(4) of this section and that any regulation so adopted shall remain in full force and effect and shall be enforced so long as any bonds, notes, or other evidences of indebtedness remain outstanding.

(b) The districts shall issue rules or regulations which are consistent with and in accordance with but no more restrictive than all applicable environmental protection performance standards adopted by state law or incorporated by reference from federal law.

(c) (1) Nothing in this section shall prohibit the disposal of solid waste generated by a private industry in a permitted landfill where the private industry bears the expense of operating and maintaining the landfill solely for the disposal of waste generated by the industry or wastes of a similar kind or character.

(2) Nothing in this section shall prohibit the collection or disposal of solid waste by a municipality with an existing permitted landfill with a twenty-five-year capacity as of January 1, 1991, where the city bears the expense of operating and maintaining the landfill and the landfill complies with United States Environmental Protection Agency and department regulations.

(3) Nothing in this section shall prohibit a municipality or county from constructing or operating a facility or project to process and market recyclable materials for use as fuel.

(d) Furthermore, nothing in this subchapter shall prohibit the disposal of dead animal carcasses through means which are otherwise permitted by state law or regulation.



§ 8-6-713 - Restriction on local government bonds and pledges.

(a) Unless approved by the regional solid waste management board, no municipality, county, improvement district, or sanitation authority within the regional solid waste management district shall:

(1) Issue any bonds for solid waste management purposes; or

(2) Pledge any revenues derived from solid waste management services for any bond issue.

(b) Notwithstanding the provisions of subsection (a) of this section, no board shall prohibit a municipality or county from issuing revenue bonds or using general obligation bonds when the purpose of such issuance or usage is the funding of a facility or project to process and market recycled materials for use as fuel.

(c) The board shall not impair any existing bond issue or other financial obligation of a municipality, county, improvement district, or sanitation authority.



§ 8-6-714 - Rents, fees, and charges.

(a) (1) (A) A regional solid waste management board may fix, charge, and collect rents, fees, and charges of no more than two dollars ($2.00) per ton of solid waste related to the movement or disposal of solid waste within the district, including without limitation fees and charges:

(i) Related to the district's direct involvement with the district's disposal or treatment; or

(ii) That support the district's management of the solid waste needs of the district.

(B) The board may fix, charge, and collect fees or charges under subdivision (a)(1)(A)(ii) of this section only if the board:

(i) Employs or otherwise makes available from another agency an enforcement officer to:

(a) Enforce all local ordinances, statutes, and regulations for which the district has been previously given enforcement authority regarding solid waste including the Illegal Dump Eradication and Corrective Action Program Act, § 8-6-501 et seq.; and

(b) Seek to prevent and to identify and eliminate illegal dump sites;

(ii) Has a program for household hazardous waste collection and disposal; and

(iii) Has a program for recycling that includes rural areas of the district and the recycling of bulky waste.

(2) The board may fix, charge, and collect fees or charges for solid waste generated:

(A) Within or without the district delivered to a landfill or transfer station within the district, regardless of whether the disposal facilities are owned or operated by the district; or

(B) Within the district but delivered to a location outside the district.

(3) The board may fix, charge, and collect penalties from entities that fail to timely remit rents, fees, and charges under this section.

(4) Solid waste generated within one district and delivered to another district for disposal may be assessed a fee as follows:

(A) Either the district in which the solid waste was generated or a district in which the same solid waste is transported, stored, managed, or disposed may assess the fee;

(B) The fee may be assessed against the generator, transporter, or disposal facility; and

(C) Each ton or cubic yard of waste may be assessed only one (1) fee.

(b) The fees created in this section do not apply to:

(1) (A) Solid waste generated by private industry if the private industry bears the expense of operating and maintaining the disposal facility for the waste; or

(B) Non-municipal solid waste generated by private industry and shipped to another state for recycling, treatment, or disposal;

(2) Solid waste recycled, used, or generated by steel mills or related facilities classified within Subsector 331 of the 2007 North American Industrial Classification System, as it existed on January 1, 2011;

(3) Recyclable materials that are transported, processed, or marketed for recycling;

(4) Organic materials that are delivered to a permitted composting facility;

(5) Materials that are removed from solid waste and processed for recycling;

(6) Waste tires processed through a district's waste tire program; or

(7) Household hazardous waste collected through a district's household hazardous waste program.

(c) (1) The fee created in subsection (a) of this section shall not exceed two dollars ($2.00) per ton of solid waste.

(2) However, if weight tickets are not available, the fee shall be calculated on a volume basis at twenty-five cents (25cent(s)) per uncompacted cubic yard or forty-five cents (45cent(s)) per compacted cubic yard.

(3) (A) Districts shall determine by interlocal agreement how the districts shall:

(i) Assess and administer the fee; and

(ii) Divide the fees.

(B) If districts cannot reach an interlocal agreement regarding the division of the fees, then the fees shall be divided equally between the districts.

(d) The board may levy a service fee on each residence or business for which the board makes solid waste collection or disposal services available.

(e) (1) (A) The board may, by majority vote, require fees or delinquent fees to be collected with the real and personal property taxes of any county within the district.

(B) If the board elects to collect such fees in this manner, it shall so notify the county tax collector, who shall enter such fees on tax notices to be collected with the real and personal property taxes of the county.

(C) No county tax collector shall accept payment of any property taxes where the taxpayer has been billed for solid waste collection services unless the service fee is also receipted.

(2) If a property owner fails to pay the service fee, it shall become a lien on the property.



§ 8-6-715 - Eminent domain.

(a) In the event that necessary lands needed for the accomplishment of the purposes authorized by this chapter cannot be acquired by negotiation, any district is authorized to acquire the needed lands by condemnation proceedings under the power of eminent domain.

(b) (1) The proceedings may be exercised in the manner now provided for taking private property for rights-of-way for railroads as set forth in §§ 18-15-1202 -- 18-15-1207.

(2) As a part of the proceedings, the district shall file an environmental impact statement with the court.

(c) Nothing herein shall allow a district to appropriate by eminent domain any property upon which is located a permitted landfill, recycling facility, or incinerator or for which a permit for a landfill, recycling facility, or incinerator is pending.



§ 8-6-716 - Regional needs assessment.

(a) (1) (A) (i) Each regional solid waste management board created pursuant to this subchapter shall prepare a regional needs assessment evaluating the solid waste management needs within its district. Provided, however, that such assessments need not include an evaluation of the need for landfills where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry or wastes of a similar kind or character.

(ii) Such assessment shall be submitted for Arkansas Department of Environmental Quality review, and the Director of the Arkansas Department of Environmental Quality shall approve or disapprove it within ninety (90) days after submission.

(B) (i) The assessments for boards created pursuant to § 8-6-703 shall be due every four (4) years.

(ii) The department may, at its discretion, stagger the due dates by random selection so that approximately one fourth (1/4) of the districts will submit a needs assessment each year.

(C) (i) The department will notify in writing the regional solid waste management districts of the date on which their needs assessments are due.

(ii) The board may obtain an extension of that deadline from the director.

(D) A board created pursuant to § 8-6-703 in a region having a projected solid waste disposal capacity of less than five (5) years or in a region having no landfill for solid waste disposal shall prepare and submit a regional needs assessment annually, with the first needs assessment due on June 30, 1995, and with updated assessments due on June 30 of each year thereafter.

(E) Any board which submitted the biennial needs assessment due on January 31, 1995, under prior law, shall prepare and submit its next needs assessment on June 30, 1996, with updated assessments due on June 30 of each year thereafter.

(2) The assessment shall include, at the minimum, the following:

(A) An evaluation of the amount of solid waste generated within the district and the amount of remaining disposal capacity, expressed in years, at the solid waste disposal facilities within the district that are permitted under the Arkansas Solid Waste Management Act, § 8-6-201 et seq.;

(B) An evaluation of the solid waste collection, transportation, and disposal needs of all localities within the district; and

(C) An evaluation and balancing of the environmental, economic, and other relevant factors which would be implicated by acceptance of solid waste from beyond the boundaries of the district.

(b) Each board shall update its regional needs assessment, at the minimum, every four (4) years.

(c) At a time not later than five (5) years before the disposal capacity in a region reaches its projected capacity, the board shall develop a request for proposals to increase the district's projected capacity for solid waste disposal within the district in accordance with its regional needs assessment.

(d) No landfill shall receive solid waste from beyond the district boundaries when projected solid waste disposal capacity within the district is less than five (5) years, except as may be otherwise specified pursuant to this subchapter.

(e) No owner or operator of a landfill serving a limited area of a district shall be required to increase the landfill's service area to accommodate the needs of the district.



§ 8-6-717 - Solid waste management plan.

(a) Each regional solid waste management board shall develop a plan to provide a solid waste management system. The plan shall be submitted to the Arkansas Department of Environmental Quality for approval. The plan shall include such information as the Arkansas Pollution Control and Ecology Commission may require by regulation.

(b) The solid waste management plan of each board shall include a regional plan for establishing a recycling program and an educational program to provide the public information concerning solid waste and recycling.

(c) The solid waste management plan of each board shall include a plan to dispose of or recycle waste tires within the district. The plan shall provide a schedule for the identification and cleanup of illegal tire dump sites.



§ 8-6-718 - Waste tire collection center.

Beginning July 1, 1993, each regional solid waste management board shall establish a waste tire collection center at which residents of the district may dispose of their waste motor vehicle tires at no cost except as provided by regulation of the Arkansas Pollution Control and Ecology Commission or the board.



§ 8-6-719 - Regional composting program.

(a) Each regional solid waste management board shall establish a program for the composting of yard waste.

(b) Each board shall establish a pilot program for the composting of yard waste collected in an area with a population of at least five thousand (5,000) persons. The pilot program shall be established in each district by July 1, 1992.



§ 8-6-720 - Opportunity to recycle -- Recyclable materials collection centers.

(a) (1) Beginning July 1, 1992, each regional solid waste management board shall ensure that its residents have an opportunity to recycle. "Opportunity to recycle" means availability of curbside pickup or collection centers for recyclable materials at sites that are convenient for persons to use.

(2) Beginning July 1, 1993, at least one (1) recyclable materials collection center shall be available in each county of a district unless the Arkansas Pollution Control and Ecology Commission grants the district an exemption. An exemption may be granted if a county is adequately served by a recyclable materials collection center in another county.

(3) Boards shall assess the operation of existing and proposed recycling centers and materials recovery facilities to determine the adequacy of these facilities for the collection and recovery of recyclable materials. Boards shall give due consideration to existing recycling facilities in ensuring the opportunity to recycle and are encouraged to use, to the extent practicable, persons engaged in the business of recycling on March 26, 1991, whether or not the persons were operating for profit.

(b) The Arkansas Department of Environmental Quality shall determine by regulation the adequacy of the facilities and the number and type of recyclable materials for which the services in this section must be provided.

(c) Each board shall provide information on how, when, and where materials may be recycled, including a promotional program that encourages source separation of residential, commercial, industrial, and institutional materials.

(d) Each board should ensure, alone or in conjunction with other boards, that materials separated for recycling are taken to markets for sale or to materials recovery facilities.

(e) (1) A board shall not prevent a person generating or collecting recyclable materials from delivering the recyclable materials to a recycling facility of the generator's or collector's choice.

(2) However, no person shall divert to personal use or commercial purpose any recyclable materials placed in a container as a part of a regional recycling program without the consent of the generator or the collector.

(3) Any person who pleads guilty or nolo contendere to or is found guilty of unlawfully diverting recyclable materials under a regional recycling program shall be guilty of a Class C misdemeanor.

(f) Each board shall incorporate into its solid waste management plan its proposal for fulfilling the obligations of this section.

(g) Nothing in this section shall be construed to prohibit the planning or implementation of any regional recycling program prior to compliance with the requirements of subsection (f) of this section.



§ 8-6-721 - Licensing haulers of solid waste.

(a) A person who engages in the business of hauling solid waste must obtain a license from the regional solid waste management board if:

(1) The person is engaged in the collection of solid waste within the district; or

(2) The person is engaged in the transportation of solid waste for disposal or storage in the district.

(b) (1) A license shall be issued only to a person, partnership, corporation, association, the State of Arkansas, a political subdivision of the state, an improvement district, a sanitation authority, or another regional solid waste management district.

(2) The district may engage in the hauling of solid waste within its own district without licensure but shall comply with all applicable standards required under this section.

(c) The Arkansas Pollution Control and Ecology Commission shall establish classifications of haulers, which shall be used by districts in licensing haulers. The classifications shall be based on the nature and size of the loads transported.

(d) (1) The commission shall promulgate minimum standards for a license to haul solid waste.

(2) One (1) of the criteria for obtaining such a license shall be the financial responsibility of the hauler.

(e) The board may impose more stringent standards than the minimum standards established by the commission.

(f) The board may set a reasonable licensing fee for each class of haulers.



§ 8-6-722 - Penalties.

Any person who violates this subchapter or any regulation of the Arkansas Pollution Control and Ecology Commission or of a regional solid waste management board shall be deemed guilty of a misdemeanor. Upon conviction, the person shall be subject to imprisonment for not more than thirty (30) days or a fine of not more than one thousand dollars ($1,000), or both imprisonment and fine.



§ 8-6-723 - Alternative formation of original districts.

(a) (1) In lieu of forming a regional solid waste management district under any other provision of this subchapter, a regional solid waste management district may be created by interlocal agreement of the local governments in any county with a population of at least ninety thousand (90,000) persons and in which there is a permitted landfill on January 1, 1991. The regional solid waste management board of the district shall be established by interlocal agreement.

(2) The creation of the district shall be effective upon the Director of the Arkansas Department of Environmental Quality's receipt of written notice in the form of a joint resolution by the local governments.

(b) (1) In lieu of forming a regional solid waste management district under any other provision of this subchapter, a district may be created by a resolution of the governing body of any authority created under the Joint County and Municipal Solid Waste Disposal Act, § 14-233-101 et seq., which includes a county having a population of at least sixty thousand (60,000) persons and which has made application to the Arkansas Department of Environmental Quality for a solid waste disposal permit on or before January 1, 1991.

(2) The creation of a district shall be effective upon the governing body of the authority notifying the director in writing. The governing body of a district created under this subsection shall be determined by the authority creating the district. The provisions of § 8-6-703 or any other section of this subchapter which provides for the method of selection of the governing body of a district shall not apply to districts formed under this subsection.

(c) The Arkansas Pollution Control and Ecology Commission shall have no authority to add to or otherwise change the boundaries of a district created under this section.



§ 8-6-724 - Regional standards.

Regional solid waste management boards may adopt more restrictive standards for the location, design, construction, and maintenance of solid waste disposal sites and facilities than the state or federal governments, provided such standards are based upon generally accepted scientific knowledge or engineering practices and are consistent with the purposes of this subchapter.






Subchapter 8 - -- Bonds by Regional Solid Waste Management Districts

§ 8-6-801 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Authority" means the Arkansas Development Finance Authority;

(2) "Board" means a regional solid waste management board created under § 8-6-701 et seq.;

(3) "Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this subchapter and comprehends "revenue bonds", as defined in Arkansas Constitution, Amendment 65, Section 3;

(4) "Costs" or "project costs" means, but shall not be limited to:

(A) All costs of acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto;

(B) All costs of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and securing them;

(C) Administrative, organizational, legal, engineering, and inspection expenses;

(D) Financing fees, expenses, and costs, including, but not limited to, costs of credit enhancement or guaranties, trustees' fees, paying agents' fees or similar fees, and fees to financial advisors and other entities assisting in the issuance of bonds;

(E) Working capital;

(F) All machinery and equipment, including construction equipment;

(G) Interest on the bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing or borrowing district;

(H) Establishment of reserves; and

(I) All other expenditures of the issuing or borrowing district incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any project and the placing of it in operation;

(5) "District" means a regional solid waste management district created under § 8-6-701 et seq.;

(6) (A) "Project" means any real property, personal property, or mixed property of any and every kind that can be used or will be useful in controlling, collecting, storing, removing, handling, reducing, disposing of, treating, and otherwise dealing in and concerning solid waste, including, without limitation, property that can be used or that will be useful in extracting, converting to steam, including the acquisition, handling, storage, and utilization of coal, lignite, or other fuel of any kind, or water that can be used or that will be useful in converting solid waste to steam, and distributing the steam to users thereof, or otherwise separating and preparing solid waste for reuse, or that can be used or will be useful in generating electric energy by the use of solid waste as a source of generating power and distributing the electric energy to purchasers or users thereof in accordance with the general laws of the state.

(B) However, for the purposes of this subchapter, not more than twenty-five percent (25%) of the fuel used to produce steam or electricity from any project shall consist of materials other than solid waste; and

(7) "Solid waste" shall have the same meaning as provided in § 8-6-702.



§ 8-6-802 - Construction.

(a) The powers provided by this subchapter shall be supplemental to all other powers conferred on regional solid waste management boards.

(b) Except as expressly provided in this subchapter, the acquisition, construction, reconstruction, enlargement, equipment, or operation and maintenance of projects under the provisions of this subchapter need not comply with the requirements of any other law applicable to the acquisition, construction, reconstruction, enlargement, equipment, and operation and maintenance of public works or facilities, including, without limitation, laws pertaining to public bidding, paying prevailing wages, transfer or exchange of title to real or personal property, or any other aspect of the acquiring, constructing, reconstructing, enlarging, equipping, or operation or maintenance of public works or public projects, or transfer or exchange of title to real or personal property, none of which laws shall be applicable to projects under this subchapter.

(c) This subchapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 8-6-803 - Pledge of rents, fees, and charges.

A regional solid waste management board may pledge any rents, fees, and charges imposed by the board to secure the repayment of bonds issued to finance projects, as provided for in this subchapter.



§ 8-6-804 - Bonds -- Issuance, execution, and sale.

(a) Regional solid waste management boards are authorized to use any available funds and revenues for the accomplishment of projects and may issue bonds, as authorized by this subchapter, for the purpose of paying project costs and accomplishing projects, either alone or together with other available funds and revenues.

(b) (1) The issuance of bonds shall be by resolution of the board.

(2) The bonds may be coupon bonds payable to bearer, subject to registration as to principal or as to principal and interest, or fully registered bonds without coupons, may contain exchange privileges, may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at such rate or rates, may be in such form, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption in advance of maturity at such prices, and may contain such terms, covenants, and conditions as the resolution may provide, including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the investing and reinvesting of any moneys during periods not needed for authorized purposes, the nature and extent of the security, the rights, duties, and obligations of the regional solid waste management district and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(c) There may be successive bond issues for the purpose of financing the same project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this subchapter, with each successive issue to be authorized as provided by this subchapter. Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the project involved may be controlled by the resolution authorizing the issuance of the bonds.

(d) Subject to the provisions of this subchapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(e) The bonds may be sold at public or private sale for such price, including, without limitation, sale at a discount, and in such manner as the board may determine by resolution.

(f) Bonds issued under this subchapter shall be executed by the manual or facsimile signatures of the chair and secretary of the board, but one (1) of such signatures must be manual. The coupons attached to the bonds may be executed by the facsimile signature of the chair of the board. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. The seal of the board shall be placed or printed on each bond in such manner as the board shall determine.

(g) (1) (A) Prior to the issuance of any bonds pursuant to this subchapter, the district may seek the advice of the Arkansas Development Finance Authority as to the financial feasibility of the project to be financed, and, if so, shall provide the authority with such information and documentation as it may reasonably request in order to render that advice.

(B) In the event the district seeks the advice of the authority, the authority shall be entitled to reasonable compensation for its services as determined by the district and the authority.

(2) The district may request the authority to designate it as a developer, as contemplated by § 15-5-403, and hence, to guarantee the bonds on such terms and conditions as may be mutually agreed upon by the district and the authority, consistent with the program delineated in § 15-5-401 et seq.

(3) The district may also request that the authority be the issuer of the bonds and loan the proceeds thereof to the district, secured by a pledge of revenues from the project on such terms as may be necessary to permit the sale of the bonds, consistent with the provisions hereof applicable to the issuance of bonds directly by districts.

(h) Regional solid waste management boards are specifically authorized to apply for and receive loans from the Arkansas Natural Resources Commission to finance projects from the proceeds of the Arkansas Pollution Control and Ecology Commission's bonds issued pursuant to § 15-22-701 et seq., on terms mutually acceptable to the borrowing board and the commission, including, but not limited to, provisions for a pledge of revenues to secure such loans, as set forth in § 8-6-803. The commission is authorized but not required to require, as a prerequisite to approving any such loan, that the borrowing board comply with some or all of the requirements of subsections (a) and (f) and subdivisions (b)(1) and (g)(1) of this section. The commission is further authorized to enter into agreements with the authority for such services to the commission or to the borrowing boards as the commission deems necessary or desirable in furtherance of the commission's powers and duties under § 15-22-701 et seq., the authority granted hereby being in addition to those powers and not in derogation or restriction thereof.



§ 8-6-805 - Bonds -- Trust indenture.

(a) The resolution authorizing the bonds may provide for the execution by the regional solid waste management district with a bank or trust company within or without this state of a trust indenture which defines the rights of the holders and registered owners of the bonds.

(b) The indenture may control the priority between and among successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to the custody and application of proceeds of the bonds, the maintaining of rates and charges, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security and pledging of revenues, the rights, duties, and obligations of the district and the trustee for the holders or registered owners of the bonds, and the rights of the holders and registered owners of the bonds.

(c) The resolution or trust indenture authorizing or securing any bonds issued under this subchapter may or may not impose a foreclosable mortgage lien upon or security interest in the project financed in whole or in part with the proceeds of the bonds, and the nature and extent of the mortgage lien or security interest may be controlled by the resolution or trust indenture, including, without limitation, provisions pertaining to the release of all or part of the project properties from the mortgage lien or security interest and the priority of the mortgage lien or security interest in the event of the issuance of additional bonds.

(d) Subject to the terms, conditions, and restrictions which may be contained in the resolution or trust indenture, any holder or registered owner of bonds issued under this subchapter or of any coupon attached thereto may, either at law or in equity, enforce the mortgage lien or security interest and may, by proper suit, compel the performance of the duties of the members and employees of the regional solid waste management board as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 8-6-806 - Bonds -- Default.

(a) (1) In the event of a default in the payment of the principal of, premium on, if any, or interest on any bonds issued under this subchapter, any court having jurisdiction may appoint a receiver to take charge of all or any part of the project in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver shall have the power and authority to operate and maintain the project, to charge and collect rates, payments, rents, and charges sufficient to provide for the payment of the principal of, premium on, if any, and interest on the bonds, after providing for the payment of any costs of receivership and operating expenses of the project, and to apply the revenues derived from the project in conformity with this subchapter and the resolution or trust indenture authorizing or securing the bonds.

(3) When the default has been cured, the receivership shall be ended and the project returned to the regional solid waste management district.

(b) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the resolution or trust indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from and the mortgage lien on and security interest in the project as specified in and fixed by the resolutions or trust indentures authorizing or securing successive bond issues.



§ 8-6-807 - Bonds -- Liability -- Payment and security.

(a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that the bonds are obligations only of the regional solid waste management district.

(b) No member of the regional solid waste management board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this subchapter unless he or she shall have acted with corrupt intent.

(c) The principal of and interest on the bonds shall be payable from and may be secured by a pledge of revenues derived from the project acquired, constructed, reconstructed, equipped, extended, or improved, in whole or in part, with the proceeds of the bonds or obligations of the owners of projects.



§ 8-6-808 - Refunding bonds -- Issuance.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter. Refunding bonds may be combined with bonds issued under the provisions of § 14-233-109 into a single issue.

(b) When refunding bonds are issued, they may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may either be applied to the payment of the bonds being refunded or deposited in escrow for the retirement thereof.

(c) All refunding bonds shall in all respects be issued and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of those bonds.

(d) The resolution under which refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on and security interest in project revenues and the project as was enjoyed by the bonds refunded by them.



§ 8-6-809 - Pledge of rates, fees, and charges.

(a) If the regional solid waste management board pledges rates, fees, and charges, then for as long as any bonds are outstanding and unpaid, the rates, fees, and charges shall be so fixed by the regional solid waste management district as to provide revenues sufficient:

(1) To pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects, and all necessary repairs, replacements, or renewals thereof;

(2) To pay when due the principal of, premium, if any, and interest on all bonds, including bonds subsequently issued for additional projects, payable from the revenues;

(3) To create and maintain reserves as may be required by any resolution or trust indenture authorizing or securing bonds; and

(4) To pay any and all amounts which the district may be obligated to pay from project revenues by law or contract.

(b) (1) Any pledge made by a district pursuant to this subchapter shall be valid and binding from the date the pledge is made.

(2) (A) The revenues so pledged and then held or thereafter received by the district or any fiduciary on its behalf shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act.

(B) The lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the district without regard to whether such parties have notice thereof.

(c) The resolution, trust indenture, or other instrument by which a pledge is created need not be filed or recorded in any manner.



§ 8-6-810 - Rights of bondholders.

Any holder or registered owner of bonds or coupons pertaining to the bonds, except to the extent the rights given in this subchapter may be restricted by the resolution or trust indenture authorizing or securing the bonds and coupons, may, either at law or in equity, by suit, action, mandamus, or other proceeding protect and enforce any and all rights under the laws of the state or granted under this subchapter or, to the extent permitted by law, under the resolution or trust indenture authorizing or securing the bonds or under any agreement or other contract executed by a district pursuant to this subchapter, and may enforce and compel the performance of all duties required by this subchapter or by the resolution or trust indenture to be performed by any regional solid waste management district, or by any officer of the foregoing, including the fixing, charging, and collecting of rates, fees, and charges.



§ 8-6-811 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter and the interest thereon shall be exempt from all state, county, and municipal taxes, including property, income, inheritance, and estate taxes. Provided, however, that nothing herein shall preclude a district from requesting the Arkansas Development Finance Authority to issue taxable bonds in furtherance of the purposes hereof, on such terms as the regional solid waste management district and the authority deem advisable and in conformity with the authority's statutory authority for issuance of such bonds.



§ 8-6-812 - Tax exempt status of property and income of district.

All properties at any time owned by the regional solid waste management district and the income therefrom shall be exempt from all taxation in the State of Arkansas.



§ 8-6-813 - Investment of public funds in bonds.

(a) Any municipality or any board, commission, or other authority established by ordinance of any municipality or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality or the board of trustees of any retirement system created by the General Assembly of the State of Arkansas may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this subchapter.

(b) Bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 8-6-814 - Transfer of facilities to district by county or municipality.

Any municipality or county may acquire facilities for a project, or any portion thereof, including a project site, by gift, purchase, lease, or condemnation, and may transfer the facilities to the regional solid waste management district by sale, lease, or gift. The transfer may be authorized by ordinance of the governing body without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.






Subchapter 9 - -- Licensing of Operators of Solid Waste Management Facilities

§ 8-6-901 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality or the director's delegate or representative;

(4) "Illegal dumps control officer" means an individual employed by an authorized solid waste management district within this state, a county government within this state, or a pollution control inspector or other representative of the department who is empowered to ensure compliance with any state law prohibiting the illegal dumping of solid wastes;

(5) "License" means a certificate of competency issued by the director to solid waste management facility operators and illegal dumps control officers who have met the requirements of the licensing program;

(6) "Licensing committee" means the committee of solid waste management facility managers, operators, or technicians hereinafter established to assist and advise the commission and the department in the examining and licensing of operators of solid waste management facilities;

(7) (A) "Operator" means any person who performs operation of a solid waste management facility requiring individual judgment which may directly affect the proper operation of the solid waste management facility.

(B) "Operator" shall not include an official solely exercising general administrative supervision;

(8) "Operator-in-training" means an employee of a solid waste management facility who has been issued an apprenticeship license by the director;

(9) "Provisional certificate" means a document issued to an operator by the director allowing an individual to operate at a facility while working to fulfill the licensing requirements;

(10) (A) "Recovered materials" means:

(i) Metal;

(ii) Paper;

(iii) Glass;

(iv) Plastic;

(v) Textiles;

(vi) Yard trimmings not destined for composting; or

(vii) Rubber materials which are not waste tires or waste tire residuals, that have known recycling potential, can be feasibly recycled, and have been diverted and source-separated or have been removed from the solid waste stream for sale, use, or reuse as raw materials, whether or not the materials require subsequent processing or separation from each other but do not include materials destined for any use that constitutes disposal.

(B) "Recovered materials" are not solid waste;

(11) "Sanitary landfill" means any place for which a permit for disposal of solid waste on land is required under the provisions of this chapter;

(12) (A) "Solid waste disposal facility" means any place at which solid waste is dumped, abandoned, accepted, or disposed of for final disposition by incineration, landfilling, composting, or other method.

(B) Wastewater treatment plants permitted under the National Pollutant Discharge Elimination System and units at hazardous waste management facilities permitted under the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., and this Code shall not be deemed to be disposal sites or facilities for the purpose of this subchapter; and

(13) (A) "Solid waste management facility" means all contiguous land and structures, other appurtenances, and improvements on the land used for storage, collection, transportation, processing, treatment, or disposal of solid waste.

(B) (i) For purposes of this subchapter, facilities engaged solely in the recycling of source-separated materials are excluded.

(ii) Also excluded are processes, operations, and facilities that are regulated pursuant to hazardous waste rules and regulations which are not regulated pursuant to solid waste rules and regulations.



§ 8-6-902 - Penalties -- Procedures.

(a) Any person who violates any provision of this subchapter or of any rule, regulation, or order issued pursuant thereto, shall be subject to the same penalty and enforcement provisions as are contained in the Arkansas Solid Waste Management Act, § 8-6-201 et seq.

(b) Except as otherwise provided in this subchapter, the procedure of the Arkansas Pollution Control and Ecology Commission for issuance of rules and regulations, conduct of hearings, notice, power of subpoena, review of action on permits, right of appeal, presumptions, finality of actions, and related matters shall be as provided in §§ 8-4-101 -- 8-4-106 and 8-4-201 -- 8-4-230 of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., including, without limitation, §§ 8-4-205, 8-4-210, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229.

(c) All rules and regulations adopted under this subchapter shall be reviewed by the interim House Committee on Public Health, Welfare, and Labor and the interim Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees of the committees.



§ 8-6-903 - Licenses required.

(a) It shall be illegal for any county, municipality, governmental subdivision, public or private corporation, or other person to operate a solid waste management facility unless the competency of the operator is duly licensed by the Director of the Arkansas Department of Environmental Quality under the provisions of this subchapter.

(b) It shall further be illegal for any person to perform the duties of an operator of any such solid waste management facility without being duly licensed under this subchapter.



§ 8-6-904 - Licensing committee -- Members -- Compensation -- Restrictions.

(a) (1) There is created a licensing committee to advise and assist the Arkansas Pollution Control and Ecology Commission and the Arkansas Department of Environmental Quality in the administration of the licensing program.

(2) The licensing committee shall be composed of ten (10) voting members as follows:

(A) Three (3) members, to be appointed by the commission, shall be solid waste management facility operators licensed by the department;

(B) One (1) member, to be appointed by the commission, shall be an employee of a county operating a solid waste management facility who holds the position of solid waste management facility on-site operator or supervisor;

(C) One (1) member, to be appointed by the commission, shall be an employee of a municipality operating a sanitary landfill who holds the position of landfill on-site operator or supervisor;

(D) One (1) member, to be appointed by the commission, shall be a representative of one (1) of the duly constituted regional solid waste management boards;

(E) One (1) member, to be appointed by the commission, shall be an on-site operator or supervisor of a waste tire processing facility;

(F) One (1) member, to be appointed by the commission, shall be an on-site operator or supervisor of a nonsegregated materials recovery, transfer, or composting facility;

(G) One (1) member, to be appointed by the commission shall be a faculty member of or other qualified person associated with an accredited college, university, or professional school in this state whose major field is related to environmental education; and

(H) One (1) member, to be appointed by the Director of the Arkansas Department of Environmental Quality, shall be a qualified member of his or her staff who shall serve ex officio with no vote as executive secretary of the licensing committee.

(b) (1) In the event of a vacancy, a new member shall be appointed by the commission to serve out the unexpired term.

(2) (A) As of August 12, 2006, no nonstate agency member shall serve more than two (2) consecutive three-year terms.

(B) Those members serving unexpired five-year terms may serve an additional one (1) consecutive three-year term.

(c) The committee shall select a member to serve as chair each year and shall meet as necessary to carry out its duties under this subchapter and at the call of the chair.

(d) State agency members of the licensing committee shall receive no additional salary or per diem for their services as members of the committee, but they shall be allowed their travel and maintenance expenses while attending meetings away from Little Rock.

(e) No member of the committee shall participate in any licensing decision involving the firm or organization by which that member is employed or in which that member has a direct or indirect financial interest.



§ 8-6-905 - Powers and duties.

(a) The Arkansas Pollution Control and Ecology Commission, with the advice and assistance of the licensing committee, is given and charged with the power and duty to adopt rules and regulations implementing and effectuating such powers and duties of the Arkansas Department of Environmental Quality and the licensing committee under this subchapter as may be necessary for the administration and enforcement of this subchapter.

(b) The department is charged with the responsibility of administering and enforcing this subchapter, with the advice and assistance of the licensing committee and is given and charged with the following powers and duties:

(1) (A) To conduct examinations for licensing, which shall be held at least annually and more frequently as the commission shall deem necessary.

(B) This duty may be delegated by the department to the administrator of any approved course;

(2) To issue licenses to qualified solid waste management facility operators and qualified illegal dumps control officers, to renew those licenses, to suspend or revoke the licenses for cause after due notice and opportunity for hearing, to issue one-year apprenticeship licenses to operators-in-training, and to issue provisional certificates; and

(3) To initiate enforcement actions or institute court proceedings, or both, to compel compliance with the provisions of this subchapter and rules and regulations issued under this subchapter.

(c) The licensing committee shall:

(1) Conduct inquiries and establish findings necessary to advise the commission and the department on irregularities encountered in the management of the licensing program;

(2) Conduct inquiries and establish facts necessary to advise the commission and the department on the actions of licensees; and

(3) Recommend administrative sanctions, including, but not limited to, the suspension and revocation of licenses as necessary to promote the professional integrity of solid waste licensees.



§ 8-6-906 - Classification of licenses.

(a) The Arkansas Pollution Control and Ecology Commission shall classify solid waste management facility operator licenses, taking into account the type and complexity of the solid waste management facility, the character and volume of waste managed, the skill, knowledge, and experience reasonably required to successfully operate the solid waste management facility, and such other factors as the commission shall deem appropriate.

(b) The Director of the Arkansas Department of Environmental Quality, with the advice and assistance of the licensing committee, shall license persons according to their qualifications to successfully operate solid waste management facilities within the classifications established and effectuated by rules and regulations promulgated by the commission.



§ 8-6-907 - Licensing.

All operators in responsible charge of public and private solid waste management facilities shall be duly licensed and certified as competent by the Director of the Arkansas Department of Environmental Quality under the provisions of this subchapter and under such rules and regulations as the Arkansas Pollution Control and Ecology Commission may adopt, with the advice and assistance of the licensing committee, pursuant to the authority of this subchapter.



§ 8-6-908 - Licensing -- Eligibility -- Reciprocity.

(a) (1) The Director of the Arkansas Department of Environmental Quality shall license and certify all applicants for licenses under this subchapter who satisfy the requirements of this subchapter and the rules and regulations issued pursuant thereto.

(2) Licenses shall be granted according to the classifications of operator licenses established in the rules and regulations promulgated by the Arkansas Pollution Control and Ecology Commission.

(3) Licenses shall be valid for a period of one (1) year and, with the exception of the apprenticeship license, shall be renewable upon application if the applicant meets the renewal requirements established by commission regulation. Provisional certificates shall be for a period of one (1) year, but may be extended if the director determines there is sufficient justification.

(b) All operators of solid waste management facilities within the state shall apply to the department for a license.

(c) The director may, at his or her discretion, waive the requirements or any part of the requirements for formal examination of an applicant for a license if the applicant holds a valid license or certificate from another state in which the requirements for a license in the appropriate classification are at least equal to the requirements set forth in this subchapter and the rules and regulations issued pursuant thereto.

(d) The director shall issue an apprenticeship license to operators-in-training as established under this subchapter and in rules and regulations promulgated by the commission.

(e) The director may issue, at his or her discretion, a provisional certificate to any operator for just cause as established under this subchapter and in rules and regulations promulgated by the commission.



§ 8-6-909 - Fees.

(a) The Arkansas Pollution Control and Ecology Commission shall have the authority to set fees in an amount to cover the cost of the administration of this subchapter. These fees to be assessed per classification of certification shall not exceed fifty dollars ($50.00) for the initial cost of examination and license, fifty dollars ($50.00) for the cost of reciprocity review and license, twenty-five dollars ($25.00) for annual license renewal, twenty-five dollars ($25.00) for provisional certificates, and a ten-dollar penalty for late renewal.

(b) All of the fees shall be deposited in the Arkansas Department of Environmental Quality Fee Fund, as established in § 8-1-105.






Subchapter 10 - -- Landfill Post-Closure Trust Fund

§ 8-6-1001 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality;

(4) "Landfill" means all landfills permitted under the Arkansas Solid Waste Management Act, § 8-6-201 et seq., except those landfills where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry or wastes of a similar kind or character;

(5) "Permittee" means any person holding a solid waste disposal permit as provided in the Arkansas Solid Waste Management Act, § 8-6-201 et seq.;

(6) "Post-closure corrective action" means any measures deemed necessary by the director to prevent or abate contamination of the environment from any landfill which has been certified as properly closed by the department;

(7) "Solid waste" means any garbage or refuse, sludge from a wastewater treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include solid or dissolved materials in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permit under 33 U.S.C. § 1342 or source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, 68 Stat. 923;

(8) "Solid waste disposal permit" means a permit issued by the State of Arkansas under the provisions of the Arkansas Solid Waste Management Act, § 8-6-201 et seq. for the construction and operation of a landfill waste disposal facility; and

(9) "Transporter" or "solid waste transporter" means any individual, corporation, company, firm, partnership, association, trust, local solid waste authority, institution, county, city, town, or municipal authority or trust, venture, or other legal entity transporting solid waste within the state that is to be disposed of outside of the state.



§ 8-6-1002 - Creation.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Landfill Post-Closure Trust Fund".

(2) In addition to all moneys appropriated by the General Assembly to the fund, there shall be deposited in the fund all landfill disposal fees collected pursuant to this subchapter and any moneys received by the state as a gift or donation to the fund or any federal moneys designated to enter the fund and all interest earned upon moneys deposited in the fund.

(3) (A) Moneys received into the fund may also be used by the Arkansas Department of Environmental Quality for administrative purposes at a level not to exceed three hundred thousand dollars ($300,000) annually with an annual escalator not to exceed three percent (3%).

(B) In the event the total amount in the fund equals or exceeds twenty-five million dollars ($25,000,000), no additional moneys shall be collected pursuant to this subchapter until the total amount in the fund equals or is less than fifteen million dollars ($15,000,000) at which time the collection of moneys shall resume.

(b) (1) The Landfill Post-Closure Trust Fund shall be administered by the department, which shall authorize funding and administrative expenditures from the fund according to the provisions of this subchapter.

(2) (A) The fund shall be administered by the department and shall be used by the department for landfill post-closure corrective action.

(B) The fund shall be used only if the director determines that:

(i) A landfill which is no longer receiving waste, regardless of when it ceased operating, is causing groundwater contamination or is causing other contamination that is a hazard to public health or endangers the environment; and

(ii) The owner or operator of the landfill site has expended at least ten thousand dollars ($10,000) toward corrective action, unless the owner or operator cannot be located or the director determines an emergency exists necessitating immediate corrective action.

(c) The fund shall not be used to compensate third parties for damages to property caused by the contamination.

(d) For the purposes of this subchapter only, closed areas or operational phases contiguous to any permitted landfill which is receiving solid waste when the director determines that corrective action is necessary are not eligible for funding as contemplated by this subchapter.

(e) (1) An owner or operator of a permitted landfill shall establish and at all times maintain financial assurance for the post-closure maintenance of the landfill. At a minimum, each owner or operator shall provide no less than twenty percent (20%) of estimated post-closure maintenance costs through a financial mechanism readily negotiable by the department to cash funds, for example, a letter of credit, surety bond, irrevocable trust, insurance, or other mechanism approved by the department, upon default by the owner and operator of post-closure obligations.

(2) If, after proper closure of a landfill, the department reasonably determines that the owner or operator cannot be located or cannot otherwise satisfy, in whole or part, post-closure maintenance obligations, the department is authorized to expend the necessary funds from the Landfill Post-Closure Trust Fund to satisfy the requirements of state and federal law and to prevent or abate releases to the environment.

(3) If the department is required to expend funds from the Landfill Post-Closure Trust Fund due to the failure of an owner or operator to meet the requirements of this subsection, the department shall pursue collection and recovery of the funds by issuing an administrative order notifying the owner or operator by certified mail at the last known address of the owner or operator of the action taken by the department and the amount of funds expended from the Landfill Post-Closure Trust Fund and that the administrative order may be appealed in accordance with the department's regulations.



§ 8-6-1003 - Landfill disposal fees.

(a) (1) In addition to any other fee provided by law, there is imposed on each landfill permittee a landfill disposal fee of fifteen cents (15cent(s)) for each uncompacted cubic yard of solid waste and thirty cents (30cent(s)) for each compacted cubic yard of solid waste received at the landfill.

(2) If a landfill permittee is required or chooses to operate on a weight basis, the landfill disposal fee shall be one dollar ($1.00) for each one (1) ton (2,000 lbs.) of solid waste received at the landfill.

(b) The landfill permittee referenced in subsection (a) of this section shall use the weight basis in determining the fee for the disposal or transportation of ash.

(c) Solid waste collected during the annual Keep Arkansas Beautiful and Keep America Beautiful campaigns that are sponsored by the Keep Arkansas Beautiful Commission is exempt from the landfill disposal fee under this section.



§ 8-6-1004 - Collection of fees.

Fees imposed pursuant to the provisions of this subchapter shall be collected as follows:

(1) Each landfill permittee and each transporter shall submit to the Arkansas Department of Environmental Quality on or before January 15, April 15, July 15, and October 15 of each year a quarterly report which accurately states the total weight or volume of solid waste received at the landfill or transported out of state during the previous quarter;

(2) On or before January 15, April 15, July 15, and October 15 of each year, each landfill permittee and solid waste transporter shall pay to the department the full amount of such disposal fees due for the previous quarter; and

(3) The disposal and transportation fees collected pursuant to this section shall be special revenues and shall be deposited in the State Treasury to the credit of the Landfill Post-Closure Trust Fund.



§ 8-6-1005 - Penalties.

Failure of the permittee or transporter to pay the fees assessed by the Arkansas Department of Environmental Quality shall provide grounds for administrative or civil enforcement action. Sanctions may include civil penalties as provided in the Arkansas Solid Waste Management Act, § 8-6-201 et seq., or the revocation of the solid waste disposal or transporter permit.






Subchapter 11 - -- Landfill Service Areas

§ 8-6-1101 - Findings.

The General Assembly makes the following findings:

(1) As of July 30, 1990, the landfill capacity in Arkansas stood at about four and three-tenths (4.3) years of landfill life for sixty-three (63) municipal solid waste landfills;

(2) The present landfill capacity in the State of Arkansas is inadequate and a landfill capacity of at least ten (10) years should be developed for solid waste generated in this state in order to provide sufficient protection for the public health, welfare, and safety and to provide for the future development of the state;

(3) Adequate solid waste management planning has not been possible because of the lack of accurate statistics on industrial waste generation, landfill capacity, and use;

(4) Legislation has been introduced in this session of the General Assembly to:

(A) Require better reporting by industries using landfills;

(B) Assist the development of adequate landfill capacity through regional funding and grants; and

(C) Lengthen the usable life of existing landfills through recycling; and

(5) Temporary restrictions on the disposal of out-of-district solid waste should be imposed for the purpose of:

(A) Providing additional time for districts to obtain information necessary for regional planning;

(B) Encouraging districts to develop regional solid waste management solutions; and

(C) Developing a statewide and district landfill capacity of at least ten (10) years.



§ 8-6-1102 - Purpose -- Construction.

(a) As directed by Acts 1989, No. 870, the Arkansas Solid Waste Fact Finding Task Force has presented its findings and proposals. The task force report identifies serious and chronic deficiencies in how solid waste is managed in this state. The report is accompanied by legislative proposals which reaffirm the state's commitment to regional solid waste management embodied in Acts 1989, No. 870, and aim, through extensive revision of current law, to make regionalization a reality. The report and the task force's legislative proposals demonstrate that the state does not have sufficient understanding or control of the overall solid waste stream to realize its goal of regional solid waste management, much less a responsible recycling and source reduction program. These goals cannot be attained if the waste streams assigned to the respective regional planning districts continue to change during the crucial planning and development stages.

(b) Federal law, 42 U.S.C. § 6941 et seq., has placed the burden of implementing regional solid waste management strategies upon the states. To this end, the General Assembly has embarked upon the difficult task of addressing the complex solid waste needs of the state on a regional basis. After giving due regard to all of the contingencies and exigencies inherent in planning a regional solid waste strategy, and after accommodating existing business expectations based upon waste streams originating from outside the Acts 1989, No. 870 solid waste planning districts, the General Assembly hereby enacts the following emergency measure as an essential component of its efforts to reform solid waste management in Arkansas.

(c) This subchapter should be given a liberal construction so as to effectuate its remedial intent.



§ 8-6-1103 - Definitions.

As used in this subchapter:

(1) "Board" means a regional solid waste management board established pursuant to § 8-6-701 et seq., or a successor board to the powers of either type of board;

(2) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality;

(4) "District" means a regional solid waste planning district or a solid waste services area as established by § 8-6-701 et seq., or a successor district of a regional solid waste planning district or solid waste service area;

(5) "Landfill" means a permitted landfill under the Arkansas Solid Waste Management Act, § 8-6-201 et seq.; and

(6) "Solid waste" shall have the same meaning as provided by § 8-6-702.



§ 8-6-1104 - Transportation of solid waste outside district.

In any instance where a landfill has a useful life of less than one and one-half (11/2) years, the Director of the Arkansas Department of Environmental Quality may authorize any city utilizing that landfill to transport solid waste outside the boundaries of the district. Provided, however, in no instance shall that authority be extended after a landfill with a useful life in excess of one and one-half (11/2) years becomes available within the district for accepting the solid waste of the city.



§ 8-6-1105 - Expansion outside district -- Exemption.

(a) This section shall apply until the later of:

(1) July 1, 1992; or

(2) Until the capacity of landfills in both the district and the state reach a ten-year capacity.

(b) Landfill capacity shall be determined by the Director of the Arkansas Department of Environmental Quality.

(c) (1) No existing landfill shall expand its service area outside the district in which it is located, except that existing landfills that on March 1, 1989, do not serve areas outside their respective districts shall not accept more than fifty (50) tons per day of solid waste originating from outside their districts.

(2) Existing landfills that on March 1, 1989, serve areas outside of their respective districts shall not increase the total amount of solid waste originating from outside their districts by more than twenty percent (20%) annually of the total volume of solid waste received at the facility from outside their districts. The amount of solid waste shall be determined by weight.

(3) No new landfill shall be allowed to receive solid waste outside the boundaries of the district in which it is located unless it is a landfill where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry or of wastes of a similar kind or character and such industry has commenced, prior to March 1, 1991, the process for obtaining a permit by issuing notice to the local government having jurisdiction, as required under the rules and regulations of the Arkansas Department of Environmental Quality.

(4) (A) No new applications for landfill permits seeking to dispose of solid waste originating outside of a district or that propose to dispose of solid waste originating from outside such district shall be accepted or processed by the Arkansas Pollution Control and Ecology Commission or a board, unless such applications were pending before the department on March 1, 1989.

(B) Provided, the prohibition contained in this subsection shall not apply to new applications for landfill permits if the landfill is one where a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry, or of wastes of a similar kind or character, and such industry has commenced, prior to March 1, 1991, the process for obtaining a permit by issuing notice to the local government having jurisdiction, as required under the rules and regulations of the department.

(d) The director may grant an exemption from this section for solid waste brought into a district for the purpose of recycling or because the district where solid waste is generated does not have a landfill that meets applicable state or federal regulations. The exemption shall be subject to such terms and conditions as the director may deem appropriate.

(e) A successor district may transport solid waste to any one of the original districts of which the members of the successor district were a part.






Subchapter 12 - -- Disposal of Incinerator Ash and Petroleum-Contaminated Soils

§ 8-6-1201 - Legislative intent.

The purpose of this subchapter is to protect the public health and the state's environmental quality by establishing standards and promulgating regulations by the Arkansas Pollution Control and Ecology Commission for the disposal of potentially harmful materials, specifically incinerator ash and petroleum-contaminated soils in a permitted landfill.



§ 8-6-1202 - Exceptions.

The provisions of this subchapter shall not apply to persons who produce incinerator ash with an input capacity of twelve (12) tons of materials or less per day or to manufacturing facilities which utilize solid waste generated on the premises of that facility in incinerators, boilers, or industrial furnaces.



§ 8-6-1203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Incinerator ash" means any tangible residue resulting from the incineration of solid waste;

(2) "Monofill" means a waste disposal facility specifically designed for the sole disposal of incinerator ash;

(3) "Person" means any state agency, municipality, governmental subdivision of the state or the United States, public or private corporation, individual, partnership, association, or other entity; and

(4) "Petroleum-contaminated soils" means those soils which have been physically, chemically, or biologically altered by gasoline, diesel, kerosene, heating oil, jet fuel, or any other petroleum product.



§ 8-6-1204 - Powers and duties.

The Arkansas Pollution Control and Ecology Commission shall have the following powers and duties:

(1) To adopt rules and regulations to meet the purposes of this subchapter;

(2) To adopt specific design and operational criteria for the operation of a monofill;

(3) To adopt criteria for the disposal of petroleum-contaminated soil in landfills; and

(4) To administer and enforce all laws, rules, and regulations relating to this subchapter.



§ 8-6-1205 - Adoption of disposal criteria -- Petroleum-contaminated soils.

(a) (1) Within eighteen (18) months after the date of enactment of this subchapter, the Arkansas Pollution Control and Ecology Commission shall, after consultation with the Advisory Committee on Petroleum Storage Tanks, adopt criteria for the disposal of petroleum-contaminated soils in landfills that are permitted under the Arkansas Solid Waste Management Act, § 8-6-201 et seq.

(2) In adopting such criteria, the commission shall follow the procedures applicable to the adoption of rules and regulations under § 8-4-202(a).

(b) The criteria adopted by the commission shall:

(1) Define the characteristics of the petroleum-contaminated soils that can be disposed of in permitted landfills;

(2) Define the characteristics of landfills suitable for receipt of petroleum-contaminated soils;

(3) Assure, to the extent practicable, that reasonable landfill capacity is available for disposal of petroleum-contaminated soils;

(4) Consider the financial impact of such criteria on small businesses which need to dispose of petroleum-contaminated soils;

(5) Consider whether affordable alternatives are available for the treatment or disposal of petroleum-contaminated soils; and

(6) Be protective of public health and the environment.

(c) The criteria adopted by the commission shall include a description of appropriate methods for collecting samples and conducting analyses of petroleum-contaminated soils that may be disposed of in permitted landfills to assure the representativeness of the soil mass.



§ 8-6-1206 - Adoption of disposal criteria -- Incinerator ash.

(a) (1) On or before July 1, 1992, the Arkansas Pollution Control and Ecology Commission shall adopt criteria for the disposal of incinerator ash in landfills that are permitted under the Arkansas Solid Waste Management Act, § 8-6-201 et seq.

(2) In adopting such criteria, the commission shall follow the procedures applicable to the adoption of rules and regulations under § 8-4-202(a).

(b) The criteria adopted by the commission shall include, but not be limited to, the monofilling of incinerator ash.

(c) (1) The monofill requirement created under this subchapter does not apply if the owner or operator demonstrates to the Arkansas Department of Environmental Quality that the incinerator ash to be disposed of in the Class 1 landfill is received from incinerators that only combust yard waste or other natural vegetative debris, including vegetative storm debris, tree trimmings, and land-clearing debris.

(2) All other requirements adopted under this subchapter apply to the disposal of incinerator ash described in this subsection.

(3) As used this subsection, "other vegetative debris" does not include any solid waste that can be classified as industrial, commercial, or construction and demolition waste.



§ 8-6-1207 - Penalties.

Any person who violates the provisions of this subchapter shall be subject to the civil penalties prescribed in § 8-6-204.






Subchapter 13 - -- Commercial Medical Waste Incineration Facilities

§ 8-6-1301 - Legislative findings and purpose.

(a) The General Assembly has found that there is an increased interest in obtaining permits from the Arkansas Department of Environmental Quality for the purpose of constructing and operating commercial medical waste incineration facilities. The federal Clean Air Act, 42 U.S.C. § 7429(a)(1)(C), has directed the United States Environmental Protection Agency to promulgate regulations concerning these facilities. The General Assembly has determined that it is necessary to delay the issuance of permits to these facilities until those regulations are promulgated in order to ensure that any permits issued will be based on the latest available information concerning technology and safety as set forth in the federal regulations.

(b) As scientific understanding of the potential public health and environmental impacts from large-scale medical waste incineration evolves, the General Assembly finds that continued caution regarding the development of commercial-scale medical waste incineration facilities is necessary in order to protect the public health, safety, and welfare. Even though medical waste incinerators constitute major sources of potentially harmful emissions into the air, the United States Environmental Protection Agency has yet to promulgate technology standards necessary to assure safe operation. In the meantime, highly speculative ventures seek to profit from the regulatory uncertainty by promoting undercapitalized incineration facilities handling volumes of waste far in excess of that from the largest hospital.

(c) This subchapter seeks to protect the public welfare by assuring that:

(1) Commercial-scale medical waste incinerators beginning operation after March 1, 1995, will be in compliance with the most recent operating standards and regulations;

(2) The owner or operator of any commercial-scale medical waste incinerator beginning operation after March 1, 1995, shall demonstrate financial assurances necessary to ensure the proper operation, maintenance, and closure of such facilities;

(3) A transfer of ownership or control of any commercial-scale medical waste will prompt regulatory officials to apply permitting standards and procedures as stringent as those applicable for the issuance of a new permit;

(4) Generators of medical waste are encouraged to follow the hierarchy of waste management goals set out in the Arkansas Pollution Prevention Act, § 8-10-201 et seq.; and

(5) Both generators of medical waste and regulatory officials will give proper consideration to alternative technologies for treating medical waste other than incineration.



§ 8-6-1302 - Definitions.

As used in this subchapter:

(1) "Commercial medical waste incineration facility" means any facility accepting medical waste materials for treatment and disposal by incineration from an off-site source and operating the treatment and disposal facility as a business for profit;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality;

(4) "Occupied structure" means a building or other structure:

(A) Where any person lives or carries on a business or other calling;

(B) Where people assemble for purposes of business, government, education, religion, entertainment, or public transportation;

(C) Which is customarily used for overnight accommodation of persons whether or not a person is actually present. Each unit of a structure divided into separate units designed for occupancy is itself an occupied structure; or

(D) Which has not yet been constructed or completed but for which a building permit, where applicable, has been issued and is valid on the date the application for the permit to construct and operate a commercial medical waste incineration facility is filed; and

(5) "Person" means any individual or legal entity.



§ 8-6-1303 - Construction.

(a) Nothing in this subchapter shall be construed to affect the authority of cities and counties to enact zoning regulations or procedures that control the location of medical waste facilities or sites.

(b) This subchapter shall be liberally construed so as to achieve remedial intent.



§ 8-6-1304 - Applicability.

(a) This subchapter shall not apply to medical waste incineration facilities constructed and operating before March 20, 1992, or to medical waste incineration facilities operated by health care facilities for the purpose of disposing of medical waste.

(b) This subchapter shall not apply to permits for renovations to medical waste incineration facilities constructed and operating before March 20, 1992, either through modification or additional construction, provided that such renovations are for the purpose of:

(1) Complying with the regulations or standards imposed by local, state, or federal government agencies; or

(2) Adding additional waste disposal capacity to a medical waste incineration facility constructed and operating before March 20, 1992.

(c) (1) The requirements of this subchapter shall apply to any commercial medical waste incineration facility that has not initiated operation prior to March 1, 1995.

(2) For the purposes of construing this subsection and the application of this subchapter, initiation of operations has not occurred until the Arkansas Department of Environmental Quality has approved the installation of all permitted pollution control equipment and the facility is receiving medical waste for incineration.



§ 8-6-1305 - Permits -- Procedure generally.

(a) The Arkansas Department of Environmental Quality shall not accept any applications or issue any permits for the construction or operation of any commercial medical waste incineration facilities until the federal regulations promulgated pursuant to 42 U.S.C. § 7429(a)(1)(C) become effective or the United States Environmental Protection Agency's dioxin reassessment is finalized, whichever is later.

(b) Any person applying for a permit or a permit modification to construct and operate a commercial medical waste incineration facility shall complete the following criteria at least thirty (30) days prior to submitting a permit application to the department:

(1) Written notification by certified mail to each property owner and resident of any property adjacent to the proposed site of the intent to apply for a permit or permit modification; and

(2) Publication of a public notice in the largest newspaper published in each county where the property which is the subject matter of the proposed facility permit or permit modification is located, and in at least one (1) newspaper of statewide circulation, of the intent to apply for a permit or a permit modification to construct and operate a commercial medical waste incineration facility.

(c) The department shall provide written notice by certified mail of the proposed permit or permit modification to the mayor of the city and the county judge of the county where the property which is the subject matter of the permit application is located.

(d) The department shall conduct a public hearing in the county in which the facility is to be located prior to the issuance of a final permit.

(e) (1) (A) Notwithstanding the general provisions of other laws, permits for the construction or operation of medical waste incineration facilities shall not be transferable upon a change in ownership or control of a facility.

(B) Prior to any change in ownership or control of a medical waste incineration facility, the proposed new owner must apply for a new permit and abide by the requirements of § 8-1-106.

(C) The department shall process the application as one for a new permit and apply the most current statutes, regulations, technological standards, and operational controls as conditions precedent for granting a permit or operational authority.

(2) (A) Any agreement or contract, written or oral, for a future transfer of operational control or ownership of a permitted commercial medical waste incineration facility or such an agreement or contract contingent upon the department's approval shall be subject to immediate disclosure to the department pursuant to § 8-1-106.

(B) Upon such disclosure, the department shall cause the intent to transfer ownership or control to be publicly noticed and produce the disclosure documentation required by § 8-1-106 for public inspection.

(C) After a reasonable period for public review, the department shall issue a written determination as to whether the intended transfer of ownership or control should be approved, subject to the right of appeal provided by § 8-1-106(e).

(D) During the pendency of the department's and the public's review of the disclosure materials required by this section, any actions taken by the permittee or proposed transferee are at their own risk, and shall not be construed by the department or the Arkansas Pollution Control and Ecology Commission as accruing equities in their favor.

(3) For the purposes of this subsection:

(A) "Control" shall be presumed to reside with the owner, as defined herein, unless circumstances indicate that a person or entity other than an employee or agent of the owner is exercising ultimate decision-making authority regarding the construction or operation of a commercial medical waste incineration facility; and

(B) "Corporate ownership" shall be defined as a controlling or majority interest in a commercial medical waste incineration facility, either through outright ownership of stock or other indicia of title, or any equitable right to such title as construed from the totality of the circumstances.

(4) Any violation of this subsection shall constitute grounds for permit revocation and imposition of the civil and criminal penalties authorized by § 8-4-103.

(f) (1) If the original permit was issued more than one (1) year prior to the initiation of incineration activities at a commercial medical waste incineration facility, the department may review the conditions of the permit to determine whether good cause exists for modifying operating parameters to assure the maximum feasible control efficiency of emissions.

(2) Any modifications proposed by the department must be supported by appropriate references to the scientific and engineering literature or documented studies conducted by the department.



§ 8-6-1306 - Permits -- Limitations.

(a) No permits may be issued by the Arkansas Department of Environmental Quality for the construction or operation of a commercial medical waste incineration facility in which any of the following factors are present:

(1) The location of the facility is within one (1) mile of any occupied structure;

(2) The location of the facility is within an active fault zone or an area of high earthquake potential;

(3) The location of the facility is within a regulatory floodway, as adopted by communities participating in the National Flood Program managed by the Federal Emergency Management Administration Commission; or

(4) The location of the facility is within wetland areas.

(b) Exceptions may be made to these requirements only by obtaining written permission from all real property owners and residents of any property adjacent to the site of the proposed commercial medical waste incineration facility.



§ 8-6-1307 - Financial assurance guarantees.

(a) (1) Prior to initiating operations at a commercial medical waste incineration facility, the owner or operator must demonstrate:

(A) Evidence of liability insurance in such amount as the Arkansas Department of Environmental Quality may determine to be necessary for the protection of public health and safety and protection of the environment; and

(B) Evidence of financial responsibility in such form and amount as the department may determine to be necessary to ensure that, upon abandonment, cessation, or interruption of the operation of the facility, all appropriate measures can be taken to prevent present and future damage to the public health and safety and to the environment.

(2) In determining the adequacy of the evidence submitted, the department may consider credible evidence indicating that the permittee is undercapitalized, insolvent, or otherwise financially incapable of assuring environmentally sound operations at the permitted facility.

(b) In determining the nature of financial assurance guarantees required by subsection (a) of this section, the department and the permittee shall follow, to the extent applicable, the federal regulations governing financial assurance of facilities governed by Subtitle D of the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.






Subchapter 14 - -- Residential Use of Landfills

§ 8-6-1401 - Purpose.

The purpose of this subchapter is to protect the public health and safety by requiring the Arkansas Pollution Control and Ecology Commission to establish standards and promulgate regulations regarding the post-closure use of solid waste landfills and adjacent areas for residential purposes.



§ 8-6-1402 - Powers and duties.

The Arkansas Pollution Control and Ecology Commission shall have the following powers and duties:

(1) To adopt rules and regulations to meet the purposes of this subchapter;

(2) To adopt specific design criteria on the post-closure of solid waste landfills to limit the types and kinds of uses of closed landfills to protect the safety of the environment and limit the possible exposure of the public to any harm; and

(3) To administer and enforce all laws, rules, and regulations relating to this subchapter.



§ 8-6-1403 - Rules and regulations.

Within six (6) months after August 13, 1993, the Arkansas Pollution Control and Ecology Commission shall adopt rules and promulgate regulations for specific criteria:

(1) To limit any person, partnership, company, corporation, or other entity from building, erecting, or constructing any house or building for residential purposes upon any land used as or which has been used as a solid waste landfill; and

(2) To identify those houses and other buildings located on any land used as or which has been used as a solid waste landfill and are currently being used for residential purposes and to limit their future use for residential purposes.



§ 8-6-1404 - Land use.

(a) Six (6) months after August 13, 1993, it shall be unlawful for any person, partnership, company, corporation, or other entity to build, erect, or construct any house, home, or building to be used for residential purposes upon any land used as or which has been used as a solid waste landfill permitted under the Arkansas Solid Waste Management Act, § 8-6-201 et seq.

(b) On August 13, 1993, those houses, homes, and other buildings located on any land used as or which has been used as a solid waste landfill and which are currently being used for residential purposes shall be allowed to remain on that land and may be used for residential purposes.

(c) (1) The prohibitions of this subchapter and any rules or regulations promulgated under its authority shall be limited to application to the area of the land which was specifically used as a landfill for the placement and disposal of solid waste.

(2) The prohibitions of this subchapter and any rules and regulations promulgated under its authority shall not apply to landfills or the land which was specifically used as a landfill more than twenty-five (25) years before August 13, 1993.



§ 8-6-1405 - Violations.

Any person who violates the provisions of this subchapter shall be subject to the civil penalties prescribed in § 8-6-204.






Subchapter 15 - -- Siting High Impact Solid Waste Management Facilities

§ 8-6-1501 - Legislative intent.

(a) Through extensive legislation since 1989, the State of Arkansas has made significant strides toward a comprehensive and regionalized approach to solid waste management. The General Assembly recognizes the need to develop viable facilities for managing and disposing of the state's solid waste. This subchapter should be construed as a complement to the state's overall regionalization strategy by encouraging an equitable and efficient dispersal of solid waste management facilities to serve the needs of all citizens.

(b) The General Assembly also acknowledges that, while solid waste management facilities are essential, certain types of facilities impose specific burdens on the host community. National trends indicate a tendency to concentrate high impact solid waste disposal facilities in lower-income or minority communities. Such facilities may place an onus on the host community without any reciprocal benefits to local residents. The purpose of this subchapter is to prevent communities from becoming involuntary hosts to a proliferation of high impact solid waste management facilities.



§ 8-6-1502 - Definitions.

As used in this subchapter:

(1) "Hazardous substance sites" has the same meaning as set out in § 8-7-503;

(2) "Hazardous waste" has the same meaning as set out in § 8-7-203;

(3) (A) "High impact solid waste management facility" means, excluding the facilities described in subdivision (3)(B) of this section, any solid waste landfill, any solid or commercial hazardous waste incinerator, and any commercial hazardous waste treatment, storage, or disposal facility.

(B) "High impact solid waste management facility" shall not include the following:

(i) Recycling or composting facilities;

(ii) Waste tire management sites;

(iii) Solid waste transfer stations;

(iv) Solid waste landfills which have applications pending for either increased or new acreage or provisions for additional services or increased capacity;

(v) A facility dedicated solely to the treatment, storage, or disposal of solid or hazardous wastes generated by a private industry when the private industry bears the expense of operating and maintaining the facility solely for the disposal of waste generated by the industry or wastes of a similar kind or character;

(vi) A facility or activity dedicated solely to a response action at a location listed by the state or federal government as a hazardous substance site;

(vii) An existing facility operating under the interim status of the federal Resource Conservation and Recovery Act or implementing regulations of the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., or the Arkansas Hazardous Waste Management Code; or

(viii) Expansion of existing hazardous waste facilities under the federal Resource Conservation and Recovery Act or the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., either through increased acreage or provision for additional services or increased capacity;

(4) "Host community" means the closest governmental unit as measured along major facility access roads and highways exercising zoning authority encompassed within a twelve-mile radius of the site of a proposed high impact solid waste management facility;

(5) "Permitting" means any governmental authorization to proceed with construction or operation of a facility or activity required by either state law or local ordinance; and

(6) (A) "Solid waste" has the same meaning as set out in § 8-6-702.

(B) However, "solid waste" does not include hazardous waste as defined in this section.



§ 8-6-1503 - Department's permitting authority.

The Arkansas Department of Environmental Quality shall not process any application for a permit subject to § 8-6-1504 until the affected local and regional authorities have issued definitive findings regarding the criteria set out in § 8-6-1504.



§ 8-6-1504 - Presumption against certain sites.

(a) (1) There shall be a rebuttable presumption against permitting the construction or operation of any high impact solid waste management facility, as defined in this subchapter, within twelve (12) miles of any existing high impact solid waste management facility.

(2) This presumption shall be honored by the Arkansas Department of Environmental Quality, the regional solid waste management board with jurisdiction over the site, and any other governmental entity with permitting or zoning authority concerning any facility.

(b) The presumption in subsection (a) of this section can be rebutted if any of the following is shown:

(1) That no other suitable site for such a facility is available within the regional solid waste management district because of the restraints of geology or any other factors listed at § 8-6-706(b)(2); or

(2) (A) That incentives have prompted the host community to accept the siting of the facility.

(B) Such incentives may include, without limitation:

(i) Increased employment opportunities;

(ii) Reasonable host fees not to exceed the prevailing state average;

(iii) Contributions by the facility to the community infrastructure, e.g. road maintenance, park development, and litter control;

(iv) Compensation to adjacent individual landowners for any assessed decrease in property values; or

(v) Subsidization of community services.






Subchapter 16 - -- Financial Assurance

§ 8-6-1601 - Purpose.

(a) The purpose of this subchapter is to establish the procedure for posting financial assurance for all permitted solid waste management facilities.

(b) The procedure for issuance of permits for solid waste management facilities shall be as provided in the rules and regulations adopted by the Arkansas Pollution Control and Ecology Commission under this subchapter or as otherwise provided by law.

(c) (1) After an application to operate a facility has been reviewed and approved but before a permit is issued, the applicant shall post with the Arkansas Department of Environmental Quality, on forms prescribed by the department in accordance with the regulations issued under this subchapter, a corporate surety bond for performance or an acceptable alternative, such as a certificate of deposit or letter of credit payable to the department and conditioned upon faithful performance of all requirements of this subchapter, the regulations issued pursuant to this subchapter, and the permit, including, but not limited to, proper closure of the facility.

(2) Liability under the bond shall be for the duration of the disposal operation and for that period required to properly close the facility and for post-closure care, in accordance with the regulations issued by the commission.



§ 8-6-1602 - Definitions.

As used in this subchapter:

(1) "Active life" means the period of operation beginning with the initial receipt of solid waste and ending at completion of closure activities;

(2) "Active portion" means that part of a facility or unit that has received or is receiving wastes and that has not been closed;

(3) "Closure plan" means a written plan that describes the steps necessary to close any solid waste management facility at any point during its active life in accordance with the design requirements in rules and regulations issued pursuant to this subchapter, as applicable;

(4) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(5) "Department" means the Arkansas Department of Environmental Quality;

(6) "Disposal site" or "disposal facility" means any place at which solid waste is dumped, abandoned, or accepted or disposed of for final disposition by incineration, landfilling, composting, or any other method;

(7) (A) "Existing municipal solid waste landfill unit" means any municipal solid waste landfill unit that was receiving solid waste as of October 9, 1993, or April 9, 1994, as applicable to the Resource Conservation and Recovery Act, Subtitle D.

(B) Waste placement in existing units must be consistent with past operating practices or modified practices to ensure good management;

(8) "Facility" means all contiguous land and structures, other appurtenances, and improvements on the land used for the disposal, treatment, or processing of solid waste;

(9) "Land application unit" means an area where wastes are applied onto or incorporated into the soil surface, excluding manure and wastewater treatment sludge spreading operations, for agricultural purposes or for treatment and disposal;

(10) "Lateral expansion" means a horizontal expansion of the waste boundaries of an existing municipal solid waste landfill unit;

(11) (A) "Municipal solid waste landfill unit" means a discrete area of land or an excavation that receives household waste and that is not a land application unit, surface impoundment, injection well, or waste pile.

(B) A municipal solid waste landfill unit also may receive other types of Resource Conservation and Recovery Act, Subtitle D wastes, such as commercial solid waste, nonhazardous sludge, small quantity generator waste, and industrial solid waste.

(C) Such a landfill may be publicly or privately owned.

(D) A municipal solid waste landfill unit may be a new municipal solid waste landfill unit, an existing municipal solid waste landfill unit, or a lateral expansion;

(12) "New municipal solid waste landfill unit" means any municipal solid waste landfill unit that has not received waste prior to October 9, 1993, or April 9, 1994, as applicable;

(13) "Operator" means the person responsible for the overall operation of a facility or part of a facility;

(14) "Owner" means the person who owns a facility or part of a facility;

(15) "Person" means any individual, corporation, company, firm, partnership, association, trust, state agency, government instrumentality or agency, institution, county, city, town, or municipal authority or trust, venture, or other legal entity, however organized;

(16) "Post-closure plan" means a written plan that provides a description of monitoring and maintenance activities required in rules and regulations issued pursuant to this subchapter and includes the frequency with which these activities will be performed;

(17) "RCRA, Subtitle D" means the United States Environmental Protection Agency, Office of Solid Waste, Resource Conservation and Recovery Act and the August 1991 Addendum for the Final Criteria for Municipal Solid Waste Landfills, 40 CFR part 258;

(18) "Solid waste management system" means the entire process of storage, collection, transportation, processing, treatment, and disposal of solid waste and includes equipment, facilities, and operations designed for solid waste management activities, including recycling, source reduction, and the enforcement of solid waste management laws and ordinances;

(19) "State" means the State of Arkansas; and

(20) (A) "Surface impoundment" or "impoundment" means a facility or part of a facility that is a natural topographic depression, human-made excavation, or diked area formed primarily of earthen materials, although it may be lined with human-made materials, that is designed to hold an accumulation of liquid wastes or wastes containing free liquids and that is not an injection well.

(B) Examples of surface impoundments are holding, storage, settling, and aeration pits, ponds, and lagoons.



§ 8-6-1603 - Procedures generally.

(a) Financial Assurance for Closure. (1) The owner or operator must have a detailed written estimate, in current dollars, of the cost of hiring a third party to close the largest area of the facility requiring closure as required under the regulations issued pursuant to this subchapter and the permit during the active life of the facility in accordance with the closure plan.

(2) The cost estimate shall equal the cost of closing the largest area of any solid waste management facility requiring closure at any time during its active life when the extent and manner of its operation would make closure the most expensive, as indicated by its closure plan.

(3) During the active life of the solid waste management facility, the owner or operator shall annually adjust the closure cost estimate for inflation.

(4) (A) The owner or operator shall establish financial assurance for closure of any permitted solid waste management facility in compliance with the regulations issued pursuant to this subchapter and the permit.

(B) The owner or operator of any solid waste management facility shall provide continuous financial assurance coverage for closure until released from financial assurance requirements by demonstrating compliance with regulations issued pursuant to this subchapter and the permit.

(C) The amount of financial assurance shall be in accordance with § 8-6-1002(e) and the regulations issued in that subsection.

(b) Financial Assurance for Post-closure Care. (1) The owner or operator shall have a detailed written estimate, in current dollars, of the cost of hiring a third party to conduct post-closure care in compliance with the post-closure plan developed under the regulations issued pursuant to this subchapter and the permit.

(2) The cost estimate for post-closure care shall be based on the most expensive costs of post-closure care during the post-closure care period.

(3) During the active life of the solid waste management facility and during the post-closure care period, the owner or operator shall annually adjust the post-closure cost estimate for inflation.

(4) (A) The owner or operator shall establish financial assurance for costs of post-closure care of any permitted solid waste management facility in compliance with regulations issued pursuant to this subchapter and the permit.

(B) The owner or operator of any solid waste management facility shall provide continuous financial assurance coverage for post-closure care until released from financial assurance requirements for post-closure care by demonstrating compliance with regulations issued pursuant to this subchapter and the permit.

(c) Financial Assurance for Corrective Action. (1) The owner or operator, if required to undertake a corrective action program under regulations issued pursuant to this subchapter, shall have a detailed written estimate, in current dollars, of the cost of hiring a third party to perform the corrective action in accordance with regulations issued pursuant to this subchapter.

(2) (A) The owner or operator of any solid waste management facility shall establish financial assurance for the most recent corrective action program.

(B) The owner or operator shall provide continuous coverage for corrective action until released from financial assurance requirements for corrective action by demonstrating compliance with regulations issued pursuant to this subchapter.

(d) Allowable Mechanisms. (1) The mechanisms used to demonstrate financial assurance under this section shall ensure that the funds necessary to meet the costs of closure, post-closure care, and corrective action for known releases will be available whenever they are needed.

(2) The financial mechanisms shall be legally valid, binding, and enforceable under state and federal law.

(3) Owners and operators shall choose from the options specified in regulations issued pursuant to this subchapter.

(4) (A) A municipality or county that owns or operates a solid waste management facility receiving any non-Resource Conservation and Recovery Act, Subtitle D waste may, in lieu of a performance bond, execute a contract of obligation with the Director of the Arkansas Department of Environmental Quality.

(B) The contract of obligation shall be a binding agreement on the municipality or county, allowing the director or his or her designee to collect any general revenues being disbursed or to be disbursed from the state to the municipality or county on the failure of the municipality or county to fulfill the financial assurance requirements of this subchapter and regulations issued pursuant to this subchapter.

(C) To assure that adequate funds necessary to meet the estimated costs for closure and post-closure care of any non-Resource Conservation and Recovery Act, Subtitle D solid waste management facility are available whenever they are needed, the estimated annual general revenue amount pledged under a contract of obligation shall be at least equal to but not less than the estimated annual cost for closure and post-closure care to satisfy the financial assurance requirements for closure and post-closure care of this subchapter.



§ 8-6-1604 - Solid Waste Performance Bond Fund.

(a) A Solid Waste Performance Bond Fund is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(b) In addition to any moneys appropriated by the General Assembly to the fund, there shall be deposited in the fund all forfeitures collected under this subchapter, federal government moneys designated to enter the fund, any moneys received by the state as a gift or donation to the fund, and all interest earned upon moneys deposited in the fund.

(c) The fund shall be administered by the Arkansas Department of Environmental Quality and will be used to accomplish remedial action, including closure of lands covered by performance bonds forfeited under this subchapter.

(d) Moneys received annually into the fund shall be used by the department for the administration of remedial actions performed as a result of this subchapter.






Subchapter 17 - -- Open Burning of Residential Yard Waste

§ 8-6-1701 - Definitions.

(1) "Open burning" shall mean, for the purposes of this subchapter, the incineration or combustion of waste materials as a method of disposal without any means to control the fuel/air ratio. None of the activities exempted from regulation as air pollution in § 8-4-305 or in regulations adopted by the Arkansas Pollution Control and Ecology Commission shall constitute "open burning", provided such activities do not cause a fire or safety hazard; and

(2) "Yard wastes" shall mean grass clippings, leaves, and shrubbery trimmings collected from residential property.



§ 8-6-1702 - State policy concerning disposal of yard waste.

It is the policy of this state that the open burning of residential yard waste should be discouraged and that alternative methods of yard waste disposal should be developed and made readily available to all citizens. In enforcement of this policy, state and local governments should first pursue educational and voluntary compliance efforts, with punitive sanctions reserved as the last resort to address instances of localized nuisances, fire and safety hazards, or refusal to obey reasonable demands to cease open burning when alternative disposal methods are available.



§ 8-6-1703 - Restrictions on open burning of yard wastes.

(a) The open burning of yard wastes is discouraged. Enforcement shall be through informal educational efforts, unless such efforts are proven to be manifestly ineffective in preventing specific instances of open burning.

(b) No citation or civil fine shall be issued or levied against the owner of a private residence for the open burning of brush or yard waste unless such burning constitutes:

(1) A persistent or recurring offense to surrounding landowners, as determined by complaints to state or local officials;

(2) A fire hazard to surrounding property, as determined by appropriate local officials; or

(3) A safety hazard causing obscured vision on public roads or highways.

(c) (1) No citation or civil fine shall be issued or levied pursuant to the exception of subsection (b)(1) of this section unless first preceded by a warning order or other appropriate notification delivered to the alleged violator by certified mail, restricted delivery, or other appropriate mechanism of legal service, indicating that a local or state agency has received a complaint concerning open burning activities. Such order or notification need not reveal the identity of the complainants. This order or notification shall advise the alleged violator of alternatives to open burning of yard wastes.

(2) For the purposes of subsection (b)(1) of this section, "persistent or recurring" burning includes activities that are seasonal or annual. Each day of any event of open burning that continues following executed service of a warning order or notification may justify a citation or civil fine unless the alleged violator takes reasonably diligent measures to extinguish or control the fire.

(d) Nothing in this subchapter shall be construed as impairing the authority of local fire control officials to abate fire hazards through whatever regulatory mechanisms deemed necessary and appropriate.

(e) Nothing in this subchapter shall be construed as impairing the authority of the Arkansas Department of Environmental Quality to abate reasonably likely exceedances of National Ambient Air Quality Standards.



§ 8-6-1704 - Private rights unchanged.

This subchapter shall not be construed as impairing common law private rights of action.






Subchapter 18 - -- Animal Waste

§ 8-6-1801 - Management plan -- Substitution.

If the Arkansas Department of Environmental Quality requires a person to obtain an animal waste management plan, including a permit application, prepared by a professional engineer as defined in § 17-30-101, the person may substitute a plan prepared under the supervision of a professional engineer employed by one (1) of the following agencies:

(1) A conservation district;

(2) The Arkansas Natural Resources Commission;

(3) The Natural Resources Conservation Service; or

(4) The University of Arkansas Cooperative Extension Service.






Subchapter 19 - -- Statewide Solid Waste Management Plan Act

§ 8-6-1901 - Title.

This subchapter may be known and cited as the "Statewide Solid Waste Management Plan Act".



§ 8-6-1902 - Findings.

The General Assembly makes the following findings:

(1) The Arkansas Department of Environmental Quality has been charged by the General Assembly with the responsibility of developing the Statewide Solid Waste Management Plan which, where feasible, gives emphasis to regional planning;

(2) The difficult task of addressing the complex solid waste needs of the state on a regional basis has been accomplished by creating regional solid waste management boards;

(3) The need for a statewide plan remains; and

(4) The development and implementation of a statewide plan is necessary to protect the public's health and the state's environmental quality and to maximize the efficiency of regional solid waste management systems.



§ 8-6-1903 - Definitions.

As used in this subchapter:

(1) "Board" or "regional board" means a regional solid waste management board established pursuant to § 8-6-701 et seq.;

(2) "Commission" means the Arkansas Pollution Control and Ecology Commission; and

(3) "Department" means the Arkansas Department of Environmental Quality.



§ 8-6-1904 - Development and implementation.

(a) The Arkansas Department of Environmental Quality shall develop the Statewide Solid Waste Management Plan to establish minimum requirements for all regional solid waste management plans, including requirements for:

(1) Strategic planning;

(2) Reporting;

(3) Public notice and participation;

(4) Services; and

(5) Solutions to problems and issues.

(b) Within one (1) year after the Statewide Solid Waste Management Plan becomes final, each regional solid waste management board shall develop a solid waste management plan for departmental review and approval, which includes the minimum requirements contained in the Statewide Solid Waste Management Plan. This new plan shall replace any existing regional solid waste management plan previously developed, pursuant to § 8-6-717.

(c) Failure of any regional board to develop or implement any requirement contained in the Statewide Solid Waste Management Plan shall subject the regional board to:

(1) The penalty and enforcement provisions contained in § 8-6-204; or

(2) Denial, discontinuation, or reimbursement of any funding administered by the department to the regional board.

(d) The Arkansas Pollution Control and Ecology Commission may adopt reasonable rules and regulations necessary to implement or effectuate the purposes and intent of this subchapter.









Chapter 7 - Hazardous Substances

Subchapter 1 - -- General Provisions

§ 8-7-101 - Civil liability of those assisting at accidents.

(a) As used in this section, unless the context otherwise requires:

(1) "Discharge" means spillage, leakage, seepage, fire, explosion, or other release; and

(2) "Hazardous materials" means all materials and substances which are designated or defined as hazardous by law or regulation of this state or by law or regulation of the federal government.

(b) Notwithstanding any law to the contrary, no individual, partnership, corporation, association, or other entity shall be liable in civil damages as a result of acts taken, voluntarily and without compensation, in the course of rendering care, assistance, or advice with respect to an incident creating a danger to person, property, or the environment as a result of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up, disposing of, or attempting to prevent, clean up, or dispose of any such discharge.

(c) This section shall not preclude liability for civil damages as the result of gross negligence. Reckless, willful, or wanton misconduct shall constitute gross negligence.






Subchapter 2 - -- Hazardous Waste Management Act

§ 8-7-201 - Title.

This subchapter may be cited as the "Arkansas Hazardous Waste Management Act of 1979".



§ 8-7-202 - Purpose.

It is the purpose of this subchapter and it is declared to be the policy of this state to:

(1) Protect the public health and safety, the health of living organisms, and the environment from the effects of the improper, inadequate, or unsound management of hazardous wastes;

(2) Establish a program of regulation over the generation, storage, transportation, treatment, and disposal of hazardous wastes;

(3) Assure the safe and adequate management of hazardous wastes within this state;

(4) Qualify the Arkansas Department of Environmental Quality to adopt, administer, and enforce a hazardous waste program pursuant to the federal Resource Conservation and Recovery Act of 1976; and

(5) Afford the people of the State of Arkansas a voice in the permitting of hazardous waste facilities within their respective counties.



§ 8-7-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality or its successor;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality or its successor;

(4) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water in whatever manner so that such hazardous waste or any constituent thereof might or might not enter the environment or be emitted into the air or discharged into any waters including groundwaters;

(5) "Facility" means any land and appurtenances thereon and thereto used for the treatment, storage, or disposal of hazardous waste;

(6) "Generation" means the act or process of producing waste materials;

(7) "Hazardous waste" means any waste or combination of wastes of a solid, liquid, contained gaseous, or semisolid form which, because of its quantity, concentration, or physical, chemical, or infectious characteristics, may in the judgment of the department:

(A) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(B) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise improperly managed. Such wastes include, but are not limited to, those which are radioactive, toxic, corrosive, flammable, irritants, or strong sensitizers or those which generate pressure through decomposition, heat, or other means;

(8) "Hazardous waste management" means the systematic control of the generation, collection, distribution, marketing, source separation, storage, transportation, processing, recovery, disposal, and treatment of hazardous waste;

(9) "Manifest" means the form used for identifying the quantity, composition, and the origin, routing, and destination of hazardous waste during its transport;

(10) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company, state agency, government instrumentality or agency, institution, county, city, town, or municipal authority or trust, venture, or any other legal entity, however organized;

(11) "Site" means any real property located within the boundary of the State of Arkansas contemplated or later acquired for the purpose of, but not limited to, landfills or other facilities to be used for treatment, storage, disposal, or generation of hazardous wastes;

(12) (A) "Storage" means the containment of hazardous wastes, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of hazardous wastes.

(B) Storage by means of burial shall be deemed to constitute disposal within the meaning of this subchapter;

(13) "Transport" means the movement of wastes from the point of generation to any intermediate points and finally to the point of ultimate storage or disposal;

(14) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize the waste or to render the waste less hazardous, safer for transport, amenable to recovery, amenable to storage, amenable to disposal, or reduced in volume; and

(15) "Treatment facility" means a location at which waste is subjected to treatment and may include a facility where waste has been generated.



§ 8-7-204 - Criminal, civil, and administrative penalties.

(a) Criminal Penalties. (1) (A) Any person who violates any provision of this subchapter, who commits any unlawful act under it, or who violates any rule, regulation, or order of the Arkansas Pollution Control and Ecology Commission or the Arkansas Department of Environmental Quality shall be guilty of a misdemeanor.

(B) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to imprisonment for not more than one (1) year or a fine of not more than twenty-five thousand dollars ($25,000), or subject to both such fine and imprisonment. For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(2) (A) It shall be unlawful for a person to:

(i) Violate any provision of this subchapter, commit any unlawful act under it, or violate any rule, regulation, or order of the commission or the department, and leave the state or remove his or her person from the jurisdiction of this state; or

(ii) Purposely or knowingly make any false statement, representation, or certification in any document required to be maintained under this subchapter or falsify, tamper with, or render inaccurate any monitoring device, method, or record required to be maintained under this subchapter.

(B) A person who violates this subdivision (a)(2) shall be guilty of a felony. Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to imprisonment for not more than five (5) years or a fine of not more than fifty thousand dollars ($50,000), or subject to both such fine and imprisonment. For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(3) (A) Any person who treats, stores, transports, or disposes of any hazardous wastes and purposely, knowingly, or recklessly causes the release of hazardous wastes into the environment in a manner not otherwise permitted by law or creates a substantial likelihood of endangering human health, animal or plant life, or property shall be guilty of a felony.

(B) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to imprisonment for not more than ten (10) years or a fine of not more than one hundred thousand dollars ($100,000), or subject to both such fine and imprisonment. For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(4) (A) Any person who treats, stores, transports, or disposes of any hazardous waste and purposely, knowingly, or recklessly causes the release of hazardous wastes into the environment in a manner not otherwise permitted by law, thereby placing another person in imminent danger of death or serious bodily injury, shall be guilty of a felony.

(B) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to imprisonment for not more than twenty (20) years or a fine of not more than two hundred fifty thousand dollars ($250,000), or subject to both such fine and imprisonment. For the purpose of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(5) Notwithstanding the limits on fines set in subdivisions (a)(1)-(4) of this section, if a person convicted under any of subdivisions (a)(1)-(4) of this section has derived pecuniary gain from commission of the offenses, then he or she may be sentenced to pay a fine not to exceed two (2) times the amount of the pecuniary gain.

(b) Civil Penalties. The department may institute a civil action in any court of competent jurisdiction to accomplish any of the following:

(1) Restrain any violation of or compel compliance with the provisions of this subchapter and of any rules, regulations, orders, permits, or plans issued pursuant thereto;

(2) Affirmatively order that remedial measures be taken as may be necessary or appropriate to implement or effectuate the purposes and intent of this subchapter;

(3) Recover all costs, expenses, and damages to the department and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter, including, but not limited to, natural resource damages;

(4) Assess civil penalties in an amount not to exceed twenty-five thousand dollars ($25,000) per day for violations of this subchapter and of any rules, regulations, permits, or plans issued pursuant to this subchapter; or

(5) Recover civil penalties assessed pursuant to subsection (c) of this section.

(c) Any person who violates any provision of this subchapter and regulations, rules, permits, or plans issued pursuant to this subchapter may be assessed an administrative civil penalty not to exceed twenty-five thousand dollars ($25,000) per violation. Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessment. No civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing in accordance with regulations adopted by the commission. All hearings and appeals arising under this subchapter shall be conducted in accordance with the procedures prescribed by §§ 8-4-205, 8-4-212, and 8-4-218 -- 8-4-229. The procedures of this subsection may also be used to recover all costs, expenses, and damages to the department and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter, including, but not limited to, natural resource damages.

(d) As an alternative to the limits on civil penalties set in subsections (b) and (c) of this section, if a person found liable in actions brought under subsection (b) or (c) of this section has derived pecuniary gain from commission of the offenses, then he or she may be ordered to pay a civil penalty equal to the amount of the pecuniary gain.

(e) (1) All moneys collected as reimbursement for expenses, costs, and damages to the department shall be deposited into the operating fund of the department.

(2) All moneys collected as civil penalties pursuant to this section shall be deposited into the Hazardous Substance Remedial Action Trust Fund as provided by § 8-7-509.

(3) (A) In his or her discretion, the Director of the Arkansas Department of Environmental Quality may authorize in-kind services as partial mitigation of cash penalties for use in projects or programs designed to advance environmental interests.

(B) The violator may provide in-kind services or cash contributions as directed by the department by utilizing the violator's own expertise, by hiring and compensating subcontractors to perform the services, by arranging and providing financing for the services, or by other financial arrangements initiated by the department in which the violator and the department retain no monetary benefit, however remote.

(C) The services shall not duplicate or augment services already provided by the department through appropriations of the General Assembly.

(4) All moneys collected to cover the costs, expenses, or damages of other agencies or subdivisions of the state, including natural resource damages, shall be distributed to the appropriate governmental entity.

(f) The culpable mental states referenced throughout this section shall have the same definitions as set out in § 5-2-202.

(g) Solicitation or conspiracy, as defined by the Arkansas Criminal Code at § 5-3-301 et seq. and § 5-3-401 et seq., to commit any criminal act proscribed by this section and §§ 8-4-103 and 8-6-204 shall be punishable as follows:

(1) Any solicitation or conspiracy to commit an offense under this section which is a misdemeanor shall be a misdemeanor subject to fines not to exceed fifteen thousand dollars ($15,000) per day of violation or imprisonment for more than six (6) months, or both such fine and imprisonment;

(2) Any solicitation or conspiracy to commit an offense under this section which is a felony subject to fines of fifty thousand dollars ($50,000) per day or imprisonment up to five (5) years shall be a felony subject to fines up to thirty-five thousand dollars ($35,000) per day or imprisonment up to two (2) years, or both such fine and imprisonment;

(3) Any solicitation or conspiracy to commit an offense under this section which is a felony subject to fines of one hundred thousand dollars ($100,000) per day or imprisonment up to ten (10) years shall be a felony subject to fines up to seventy-five thousand dollars ($75,000) per day or imprisonment up to seven (7) years, or both such fine and imprisonment; and

(4) Any solicitation or conspiracy to commit an offense under this section which is a felony subject to fines of two hundred fifty thousand dollars ($250,000) per day or imprisonment up to twenty (20) years shall be a felony subject to fines up to one hundred fifty thousand dollars ($150,000) per day or imprisonment up to fifteen (15) years, or both such fine and imprisonment.

(h) In cases considering suspension of sentence or probation, efforts or commitments by the defendant to remediate any adverse environmental effects caused by his or her activities may be considered by the court to be restitution as contemplated by § 5-4-301.

(i) A business organization, its agents or officers, may be found liable under this section in accordance with the standards set forth in § 5-2-501 et seq. and sentenced to pay fines in accordance with the provisions of § 5-4-201(d) and (e).

(j) For the purposes of this subchapter, the court may assess against the State of Arkansas reasonable attorney's fees and other litigation costs reasonably incurred in any case under this subchapter in which the complainant has substantially prevailed in an action against the state for failure to comply with the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 8-7-205 - Unlawful actions.

It shall be unlawful for any person to:

(1) Violate any provisions of this subchapter or of any rule, regulation, permit, or order adopted or issued under this subchapter;

(2) Knowingly make any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this subchapter or falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this subchapter or any rules or regulations adopted pursuant thereto;

(3) Dispose of hazardous wastes at any disposal site or facility other than one for which a permit has been issued by the Arkansas Department of Environmental Quality pursuant to this subchapter;

(4) Store, collect, transport, treat, or dispose of any hazardous waste contrary to the rules, regulations, permits, or orders issued under this subchapter or in such a manner or place as to create or as is likely to be created a public nuisance or a public health hazard or to cause or is likely to cause water or air pollution within the meaning of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq.



§ 8-7-206 - Private right of action.

Any person adversely affected by a violation of this subchapter or of any rules, regulations, or orders issued pursuant thereto shall have a private right of action for relief against such violation.



§ 8-7-207 - Venue for legal proceedings.

All legal proceedings affecting hazardous waste treatment or hazardous waste disposal facilities in this state shall be brought in the county in which the facility is located.



§ 8-7-208 - Official agency for program and agreements.

(a) The Arkansas Department of Environmental Quality is designated as the official agency for the state for all purposes of the federal Resource Conservation and Recovery Act of 1976 and for the purpose of such other state or federal legislation as may be enacted to assist in the management of hazardous wastes.

(b) (1) The General Assembly of this state encourages cooperative activities by the department with other states for the improved management of hazardous wastes and, so far as is practicable, uniform state laws relating to the management of hazardous wastes and compacts between this and other states for the improved management of hazardous wastes.

(2) The department may enter into agreements with the responsible authorities of the United States or of other states, subject to approval by the Governor, relative to policies, methods, means, and procedures to be employed in the management of hazardous wastes not inconsistent with the provisions of this subchapter and may carry out such agreements.



§ 8-7-209 - Powers and duties of the department and commission generally.

(a) The Arkansas Department of Environmental Quality shall have the following powers and duties:

(1) To administer and enforce all laws, rules, and regulations regarding hazardous waste management;

(2) To conduct and publish such studies of hazardous waste management in this state as shall be deemed appropriate, including, but not limited to:

(A) A description of the sources of hazardous waste generated within the state;

(B) Information regarding the types and quantities of such waste; and

(C) A description of current hazardous waste management practices and costs including treatment, recovery, and disposal;

(3) To develop, publish, and implement plans in accordance with the provisions of this subchapter for the safe and effective management of hazardous wastes within this state, including, but not limited to:

(A) The establishment of criteria for the identification of those locations within the state which are suitable for establishment of hazardous waste treatment or disposal facilities or sites; and

(B) Those locations which are not suitable for such purposes;

(4) To establish criteria for determination of whether any waste or combination of wastes is hazardous for purposes of this subchapter and to identify and specify wastes or combination of wastes as being hazardous;

(5) To issue, continue in effect, revoke, modify, or deny, under such conditions as it may prescribe, permits for the establishment, construction, operation, or maintenance of hazardous waste treatment, storage, or disposal facilities or sites, as more particularly prescribed by §§ 8-7-215 -- 8-7-222;

(6) To make such investigations and inspections and to hold such hearings, after notice, as it may deem necessary or advisable for the discharge of its duties under this subchapter and to ensure compliance with this subchapter and any orders, rules, and regulations issued pursuant thereto;

(7) To make, issue, modify, revoke, and enforce orders, after notice and hearing, prohibiting violation of any of the provisions of this subchapter or of any rules and regulations issued pursuant thereto or any permit issued thereunder, and requiring the taking of such remedial measures as may be necessary or appropriate to implement or effectuate the provisions and purposes of this subchapter;

(8) (A) To institute proceedings in the name of the department in any court of competent jurisdiction to compel compliance with and to restrain any violation of the provisions of this subchapter or any rules, regulations, and orders issued pursuant thereto or any permit issued thereunder, and require the taking of such remedial measures as may be necessary or appropriate to implement or effectuate the provisions and purposes of this subchapter.

(B) In any civil action in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the requested relief not be granted, nor that the remedy at law is inadequate;

(9) To initiate, conduct, and support research, demonstration projects, and investigations, and coordinate all state agency research programs pertaining to hazardous waste management, and establish technical advisory committees to assist in the development of procedures, standards, criteria, and rules and regulations, the members of which may be reimbursed for travel expenses in accordance with § 25-16-901 et seq.;

(10) To establish policies and standards for effective hazardous waste management;

(11) To establish standards and procedures for the certification of personnel to operate hazardous waste treatment or disposal facilities or any commercial hazardous waste management facilities; and

(12) In addition to the powers enumerated above, the department shall have and may use in the administration and enforcement of this subchapter all of the powers which it has under other laws administered by it, including the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., and the Arkansas Solid Waste Management Act, § 8-6-201 et seq.

(b) The Arkansas Pollution Control and Ecology Commission shall have the following powers and duties:

(1) To adopt, after notice and public hearing, and to promulgate, modify, repeal, and enforce rules and regulations regarding hazardous waste management as may be necessary or appropriate to implement or effectuate the purposes and intent of this subchapter and the powers and duties of the department under it, including, but not limited to, rules and regulations for:

(A) The containerization and labeling of hazardous wastes, which rules, to the extent practicable, shall be consistent with those issued by the Department of Transportation, the United States Environmental Protection Agency, the State Highway Commission, and the Arkansas State Highway and Transportation Department;

(B) Establishing standards and procedures for the safe operation and maintenance of facilities;

(C) Identifying those wastes or combination of wastes which are incompatible and which may not be stored or disposed of together and procedures for preventing the storage, disposal, recovery, or treatment of incompatible wastes together;

(D) The reporting of hazardous waste management activities;

(E) Establishing standards and procedures for the certification of supervisory personnel at hazardous waste treatment or disposal facilities or sites as required under § 8-7-219(3); and

(F) Establishing a manifest system for the transport of hazardous waste and prohibiting the receipt of hazardous waste at storage, processing, recovery, disposal, or transport facilities or sites without a properly completed manifest;

(2) (A) In promulgation of such rules and regulations, prior to the submittal to public comment and review of any rule, regulation, or change to any rule or regulation that is more stringent than federal requirements, the commission shall duly consider the economic impact and the environmental benefit of such rule or regulation on the people of the State of Arkansas, including those entities that will be subject to the regulation.

(B) The commission shall promptly initiate rulemaking proceedings to further implement the analysis required under subdivision (b)(1)(A) of this section.

(C) The extent of the analysis required under subdivision (b)(1)(A) of this section shall be defined in the commission's rulemaking required under subdivision (b)(1)(B) of this section. It will include a written report which shall be available for public review along with the proposed rule in the public comment period.

(D) Upon completion of the public comment period, the commission shall compile a rulemaking record or response to comments demonstrating a reasoned evaluation of the relative impact and benefits of the more stringent regulation;

(3) Promulgation of rules, regulations, and procedures not otherwise governed by applicable law which the commission deems necessary to secure public participation in environmental decision-making processes;

(4) Promulgation of rules and regulations governing administrative procedures for challenging or contesting department actions;

(5) In the case of permitting or grants decisions, providing the right to appeal a permitting or grants decision rendered by the Director of the Arkansas Department of Environmental Quality or his or her delegatee;

(6) In the case of an administrative enforcement or emergency action, providing the right to contest any such action initiated by the director;

(7) Instruct the director to prepare such reports or perform such studies as will advance the cause of environmental protection in the state;

(8) Make recommendations to the director regarding overall policy and administration of the department, provided, however, that the director shall always remain within the plenary authority of the Governor; and

(9) Upon a majority vote, initiate review of any director's decision.



§ 8-7-210 - Existing rules, regulations, etc.

(a) All existing rules and regulations of the Arkansas Department of Environmental Quality not inconsistent with the provisions of this subchapter relating to subjects embraced within this subchapter shall remain in full force and effect until expressly repealed, amended, or superseded by the Arkansas Pollution Control and Ecology Commission, insofar as the rules and regulations do not conflict with the provisions of this subchapter.

(b) All orders entered, permits granted, and pending legal proceedings instituted by the department relating to subjects embraced within this subchapter shall remain unimpaired and in full force and effect until superseded by actions taken by the department or commission under this subchapter.

(c) No existing civil or criminal remedies, public or private, for any wrongful action shall be excluded or impaired by this subchapter.

(d) The provisions of this subchapter and the rules and regulations promulgated pursuant to it shall govern if they conflict with the provisions of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., or the Arkansas Solid Waste Management Act, § 8-6-201 et seq., or any action taken by the department or commission under those laws.



§ 8-7-211 - Variances, waivers, or extensions.

Where the application of or compliance with any rule or regulation issued under this subchapter, in the judgment of the Arkansas Pollution Control and Ecology Commission, would cause undue or unreasonable hardship to any person and not cause substantially adverse environmental effects, the commission may grant a variance, waiver, or extension to the same extent that such variance, waiver, or extension would be allowable under the federal Resource Conservation and Recovery Act of 1979, and the regulations promulgated thereunder. In no case shall the duration of any such variance exceed one (1) year. Renewals or extensions may be given only after opportunity for public comment on each such renewal or extension.



§ 8-7-212 - Considerations in administration.

(a) In administering the provisions of this subchapter, the Arkansas Department of Environmental Quality may adopt and give appropriate effect to variations within this state in climate, geology, population density, and such other factors as may be relevant to the management of hazardous wastes, the establishment of standards and permit conditions, and to the siting of permitted facilities.

(b) To the extent practicable, the rules, regulations, and procedures adopted by the department pursuant to this subchapter shall be consistent with other environmentally related rules, regulations, and procedures of the department. In administering the provisions of this subchapter and of all other laws under the administration of the department, the department and the Arkansas Pollution Control and Ecology Commission shall coordinate and expedite the issuance of permits required by an applicant under one (1) or more laws, to the end of eliminating, insofar as practicable, any duplication of unnecessary time and expense to the applicant and the department.

(c) The department shall integrate all provisions of this subchapter with the appropriate provisions of all other laws which grant regulatory authority to the department for purposes of administration and enforcement and shall avoid duplication to the maximum extent practicable.



§ 8-7-213 - Procedure generally.

The procedure of the Arkansas Department of Environmental Quality and Arkansas Pollution Control and Ecology Commission for issuance of rules and regulations, conduct of hearings, notice, power of subpoena, review of action on permits, right of appeal, presumptions, finality of actions, and related matters shall be as provided in §§ 8-4-101 et seq. and 8-4-201 et seq., including, but not limited to, §§ 8-4-205, 8-4-210, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229 if they are not in conflict with the provisions set forth in this subchapter.



§ 8-7-214 - Emergency order for imminent hazard.

(a) (1) Notwithstanding any other provisions of this subchapter, the Director of the Arkansas Department of Environmental Quality, upon finding that the storage, transportation, treatment, or disposal of any waste may present an imminent and substantial hazard to the health of persons or to the environment and that an emergency exists requiring immediate action to protect the public health and welfare, he or she may, without notice or hearing, issue an order reciting the existence of such an imminent hazard and emergency and requiring that such action be taken as he or she determines to be necessary to protect the health of such persons or the environment and to meet the emergency.

(2) The order of the director may include, but is not limited to, directing the operator of the treatment or disposal facility or site or the custodian of the waste which constitutes the hazard to take such steps as are necessary to prevent the act or eliminate the practice which constitutes the hazard and, with respect to a facility or site, may order cessation of operation.

(b) (1) Any person to whom the order is directed shall comply with it immediately, but, on written application to the director within ten (10) days of the issuance of the order, that person shall be afforded a hearing before the Arkansas Pollution Control and Ecology Commission within ten (10) days after receipt of the written request.

(2) On the basis of the hearing, the commission shall continue the order in effect or shall revoke or modify it.



§ 8-7-215 - Permits -- Requirement.

(a) No person shall construct, substantially alter, or operate any hazardous waste treatment or disposal facility or site, nor shall any person store, treat, or dispose of any hazardous waste without first obtaining a permit from the Arkansas Department of Environmental Quality for the facility, site, or activity.

(b) Persons who construct, substantially alter, or operate a facility which generates hazardous wastes shall be subject to the reporting requirements of this subchapter but shall not be required to obtain a permit under this subchapter unless such person also stores, treats, or disposes of hazardous wastes.



§ 8-7-216 - Permits -- Issuance generally -- Interim operations.

(a) Permits shall be issued under such terms and conditions as the Arkansas Department of Environmental Quality may prescribe under the provisions of this subchapter and under such terms and conditions as the Arkansas State Highway and Transportation Department may prescribe for the transportation of hazardous wastes.

(b) Facilities required to have a permit under this subchapter or which are operating under the terms of permits issued under the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., or the Arkansas Solid Waste Management Act, § 8-6-201 et seq., as of March 14, 1979, may continue in operation until such time as a permit is issued under this subchapter by the Arkansas Department of Environmental Quality, provided the owner or operator of such facility has made application on forms provided by the department for such permit by September 14, 1979.

(c) (1) Facilities required to have a permit under this subchapter due to statutory or regulatory changes which occur after March 14, 1979, may continue in operation until such time as a permit is issued under this subchapter, provided that the owner or operator notifies the Arkansas Department of Environmental Quality of newly regulated activities at the facility within ninety (90) days of the effective date of each statutory or regulatory change and makes initial permit application within one hundred eighty (180) days of the effective date of such changes on forms provided by the Arkansas Department of Environmental Quality.

(2) This subsection shall not apply to any facility at which interim operating authority or a final permit has previously been terminated or denied.

(d) Interim operating authority acquired pursuant to subsection (b) of this section shall terminate for incineration facilities on November 8, 1989, unless the owner or operator applied for final permit determination by November 8, 1986.

(e) Interim operating authority acquired pursuant to subsection (b) of this section shall terminate for storage and treatment facilities on November 8, 1992, unless the owner or operator applied for final permit determination by November 8, 1988.

(f) Interim operating authority acquired pursuant to subsection (c) of this section for land disposal facilities shall terminate twelve (12) months after the facility first becomes subject to permitting unless the owner or operator certifies compliance with all applicable groundwater monitoring and financial responsibility requirements.



§ 8-7-217 - Permits -- Notice of hearing.

No permit shall be issued by the Arkansas Department of Environmental Quality or the Arkansas Pollution Control and Ecology Commission for any commercial hazardous waste treatment, storage, or disposal facility unless thirty (30) days' advance notice of a hearing has been placed in the largest newspaper published in the county in which a facility or facilities are located or proposed to be located, as well as published in the largest newspaper published in the adjoining counties. If there is no newspaper published in any of the counties so affected, the notice shall be published in the newspaper having the largest circulation in the county.



§ 8-7-218 - Permits -- Compliance with subchapter, state and federal standards, regulations, etc.

(a) No permits shall be issued by the Arkansas Department of Environmental Quality for any facility unless the department, after opportunity for public comment, has determined that the facility has been designed and will be operated in such manner that any emission from the facility will comply with the provisions of this subchapter and all applicable state and federal standards and regulations concerning air and water quality and that the transfer, handling, and storage of materials within the facility will not cause conditions which would violate state and federal standards concerning worker safety or create unreasonable hazards to the environment or to the health and welfare of the people living and working in or near the facility.

(b) (1) No permit shall be issued by the department for any commercial disposal or storage facility off the site where the hazardous waste is generated until the department has adopted rules, regulations, standards, and procedures pursuant to § 8-7-209.

(2) The rules, regulations, standards, procedures, or other requirements adopted and imposed by the department shall not be less stringent than the regulations promulgated or revised by the United States Environmental Protection Agency pursuant to the federal Resource Conservation and Recovery Act of 1976.

(c) No permit shall be issued for hazardous waste treatment, storage, or disposal facilities except under the terms of regulations of the department which conform to the provisions of § 3005 of the federal Resource Conservation and Recovery Act.



§ 8-7-219 - Permits -- Commercial facilities -- Terms and conditions.

No permit shall be issued for any commercial hazardous waste treatment, storage, or disposal facility unless that facility meets such terms and conditions as the Arkansas Department of Environmental Quality may direct, including, but not limited to:

(1) Evidence of liability insurance in such amount as the department may determine to be necessary for the protection of the public health and safety and the protection of the environment;

(2) Evidence of financial responsibility in such form and amount as the department may determine to be necessary to ensure that, upon abandonment, cessation, or interruption of the operation of the facility, all appropriate measures are taken to prevent present and future damage to the public health and safety and to the environment;

(3) (A) Evidence that the personnel employed at the hazardous waste treatment or disposal facility meet such qualifications as to education and training as the department may determine to be necessary to assure the safe and adequate operation of the facility.

(B) Persons charged with the direct supervision of the operation of any facility must be certified by the department as having such qualifications after a review of the types, properties, and volume of hazardous waste to be treated or disposed of at the facility.

(C) The department may require the recertification of supervisory personnel where there is any significant change in the types or properties of hazardous waste being treated or disposed of in any facility;

(4) Evidence of an appropriate preventive maintenance program, spill prevention plan, safety procedures, and contingency plans which have been developed in consultation with the fire department having jurisdiction and by the mayor or city manager of the municipality or by the county judge of the county in which the facility is to be located;

(5) Evidence that the location of the facility is consistent with the siting criteria established by the department as provided in § 8-7-209(a)(3). The provisions of this subdivision shall not apply to treatment facilities which began operation prior to the date of enactment of this act and which have an existing operating permit from the department, or to any subsequent modifications to such facilities, provided that the owner of the facility can demonstrate that the modifications do not materially increase the degree of hazards associated with the facility; and

(6) Evidence of such forms of assurance, including full fee ownership of lands, and all mineral rights thereto, to ensure that the owner of any hazardous waste landfill has the legal authority to commit the landfill to perpetual security.



§ 8-7-220 - Permits -- Duration -- Renewal.

(a) Permits shall be issued for a period not to exceed ten (10) years. However, land disposal permits shall be reviewed five (5) years from the date of issuance or reissuance and shall be modified as necessary to assure that the facility continues to comply with the currently applicable laws and regulations.

(b) Permits shall be subject to renewal by the Arkansas Department of Environmental Quality upon a showing that the facility has been operated in accordance with the terms of the permit, the rules and regulations applicable to such facility, and in compliance with all other provisions of this subchapter.

(c) Nothing in this section shall preclude a permit from being reviewed and modified at any time during its term.



§ 8-7-221 - Permits -- Revocation.

Any permit issued under §§ 8-7-215 -- 8-7-220 shall be subject to revocation for failure of the permittee to comply with the terms and conditions of the permit, the rules and regulations of the Arkansas Department of Environmental Quality applicable thereto, or the provisions of this subchapter.



§ 8-7-222 - Permits -- Hearing upon denial, revocation, or modification.

Any person who is denied a permit by the Director of the Arkansas Department of Environmental Quality or who has such permit revoked or modified shall be afforded an opportunity for a hearing by the Arkansas Pollution Control and Ecology Commission in connection therewith upon written application made within thirty (30) days after service of notice of the denial, revocation, or modification.



§ 8-7-223 - Location of landfill.

No hazardous waste landfill disposal facility off the site of generation shall be located within one-half (1/2) mile of any occupied dwelling unless the applicant shall affirmatively demonstrate and the Arkansas Department of Environmental Quality shall specifically find that, because of the nature and amounts of the materials to be placed in such facility, a lesser distance will provide adequate margins of safety even under abnormal operating conditions.



§ 8-7-224 - Rules for transporting hazardous waste.

(a) Following notice and public hearing, the Arkansas State Highway and Transportation Department, in consultation with the Arkansas Department of Environmental Quality, shall issue rules and regulations for the transportation of hazardous wastes. The rules and regulations shall be consistent with applicable rules and regulations issued by the United States Department of Transportation and with any rules, regulations, and standards issued by the Arkansas Department of Environmental Quality pursuant to this subchapter.

(b) The provisions of this section shall apply equally to those persons transporting hazardous wastes generated by others and to those transporting hazardous wastes they have generated themselves, or combinations thereof.



§ 8-7-225 - Records and examinations.

(a) The owner or operator of any hazardous waste management facility or site shall notify the Arkansas Department of Environmental Quality as to hazardous waste management activities in accordance with the requirements of this subchapter and regulations, permits, and orders issued under this subchapter, and shall establish and maintain such records, make such reports, install, use, and maintain such monitoring equipment or methods, take such samples, perform such tests, and provide such other information to the department as the Director of the Arkansas Department of Environmental Quality may reasonably require.

(b) The department or any authorized employee or agent thereof may examine and copy any books, papers, records, or memoranda pertaining to the operation of the facility or site.

(c) The department or any authorized employee or agent thereof may enter upon any public or private property for the purpose of obtaining information or conducting surveys or investigations necessary or appropriate for the purposes of this subchapter.

(d) (1) (A) Any records, reports, or information obtained under this subchapter and any permits, permit applications, and related documentation shall be available to the public for inspection and copying.

(B) Upon a showing satisfactory to the director that the records, reports, permits, documentation, information, or any part thereof would, if made public, divulge methods or processes entitled to protection as trade secrets, the director shall consider, treat, and protect the records, reports, or information as confidential.

(2) (A) As necessary to carry out the provisions of this subchapter, information afforded confidential treatment may be transmitted under a continuing claim of confidentiality to other officers or employees of the state or of the United States if the owner or operator of the facility to which the information pertains is informed of the transmittal and if the information has been acquired by the department under the provisions of this subchapter.

(B) The provisions of subdivision (d)(2)(A) shall not be construed to limit the department's authority to release confidential information during emergency situations.

(3) Any violation of this subsection shall be unlawful and constitute a misdemeanor.



§ 8-7-226 - Fees -- Fund established.

(a) The Arkansas Pollution Control and Ecology Commission shall have authority to establish by regulation a schedule of fees to recover the costs of processing permit applications and permit renewal proceedings, on-site inspections and monitoring, the certification of personnel to operate hazardous waste treatment, storage, or disposal facilities, and other activities of Arkansas Department of Environmental Quality personnel which are reasonably necessary to assure that generators and transporters of hazardous waste and hazardous waste management facilities are complying with the provisions of this subchapter and which reasonably should be borne by the transporter, generator, or owner or operator of the hazardous waste management facility.

(b) All fees collected pursuant to this section shall be dedicated to enabling the department to receive authorization to administer a hazardous waste management program in Arkansas pursuant to the federal Resource Conservation and Recovery Act of 1979 as amended by the Hazardous and Solid Waste Amendments of 1984.

(c) The Hazardous Waste Permit Fund is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State. All fees collected under the provisions of this section shall be deposited in this fund.

(d) The commission is hereby authorized to promulgate such rules and regulations as are necessary to administer the fees, rates, tolls, or charges for services established by this section and is directed to prescribe such fees, rates, tolls, or charges for the services delivered by the department or its successor in such manner as may be necessary to support the programs of the department as directed by the Governor and the General Assembly.



§ 8-7-227 - Corrective action at permitted facilities and interim status facilities.

(a) (1) Any permit issued under this subchapter for any hazardous waste treatment, storage, or disposal facility shall require corrective action for all releases of hazardous waste or constituents from any solid waste management unit at the treatment, storage, or disposal facility seeking the permit under this subchapter regardless of the time at which waste was placed in the unit.

(2) The corrective action component of the permit shall contain:

(A) Schedules of compliance for the corrective action when the corrective action cannot be completed prior to issuance of the permit; and

(B) Assurances of financial responsibility for completing the corrective action.

(3) The corrective action component of the permit shall also require that corrective action be taken beyond the facility boundary when necessary to protect human health and the environment unless the owner or operator of the facility concerned demonstrates to the satisfaction of the Director of the Arkansas Department of Environmental Quality that, despite the owner's or operator's best efforts, the owner or operator was unable to obtain the necessary permission to undertake the action.

(b) (1) Whenever the director determines that there is or has been a release of hazardous waste into the environment from a facility authorized to operate under interim operating authority pursuant to this subchapter, the director may:

(A) Issue an order requiring corrective action or such other response measure as the director deems necessary to protect human health or the environment; or

(B) Commence a civil action in the circuit court in the county in which the facility is located for appropriate relief, including a temporary or permanent injunction.

(2) (A) Any order issued under this subsection:

(i) Shall state with reasonable specificity the nature of the required corrective action or other response measure;

(ii) Shall specify a time for compliance; and

(iii) May include a suspension or revocation of the interim authority to operate under this subchapter.

(B) If any person named in an order issued under this section fails to comply with the order, the director may assess a civil penalty in an amount not to exceed twenty-five thousand dollars ($25,000) for each day of noncompliance with the order.






Subchapter 3 - -- Resource Reclamation Act

§ 8-7-301 - Title.

This subchapter may be cited as the "Arkansas Resource Reclamation Act of 1979".



§ 8-7-302 - Legislative findings.

The General Assembly of this state finds and it is declared that:

(1) The disposal of hazardous wastes, although currently necessary for certain forms of hazardous wastes, represents an inefficient use of natural resources and may present long-term threats to the environment and to the public health and safety;

(2) Technically and economically feasible treatment methods are becoming increasingly available and offer the advantages of complete destruction of these wastes or the recovery and reclamation of some, if not all, constituents of these wastes;

(3) In addition to the recovery or reclamation of natural resources, treatment of hazardous wastes reduces the volume of hazardous wastes which must be disposed of and thereby reduces the associated threats to the environment and to the public health and safety;

(4) Interstate cooperation is necessary to assure that the volume of hazardous wastes which must be disposed of within the state is reduced through a comprehensive program which encourages and, where appropriate, requires the treatment of hazardous wastes; and

(5) The Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., authorizes the Arkansas Department of Environmental Quality to encourage the development of interstate agreements for the management of hazardous wastes and to enter into such agreements, with the concurrence of the Governor.



§ 8-7-303 - Policy and purpose.

The General Assembly declares that it is the policy of this state and the purpose of this subchapter to:

(1) Establish a statewide program designed to protect society and the environment from the risks and burdens associated with the continued practice of disposing of those forms of hazardous wastes which could otherwise be treated;

(2) Encourage the development and utilization of techniques which result in the recovery, reclamation, and conservation of resources of the state, including the reclamation and conservation or safeguarding of abandoned hazardous waste disposal sites;

(3) Encourage interstate cooperation and interstate agreements which would provide a requisite balance of disposal and treatment facilities among the states and which would reduce the amount of hazardous wastes disposed of in the state, irrespective of the origin of these wastes; and

(4) Coordinate the administration of this subchapter with the administration of the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq. so as to further the purposes of both this subchapter and Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq.



§ 8-7-304 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission within the Arkansas Department of Environmental Quality;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality;

(4) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water in whatever manner so that the hazardous waste or any constituent thereof might or might not enter the environment or be emitted into the air or discharged into any water, including groundwaters;

(5) "Facility" means any land and appurtenances thereon and thereto used for the treatment, storage, or disposal of hazardous waste;

(6) "Generation" means the act or process of producing waste materials;

(7) (A) "Hazardous waste" means any waste or combination of wastes of a solid, liquid, contained gaseous, or semisolid form which, because of its quantity, concentration, or physical, chemical, or infectious characteristics may, in the judgment of the department:

(i) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(ii) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of or otherwise improperly managed.

(B) Such wastes include, but are not limited to, those which are radioactive, toxic, corrosive, flammable, irritants, strong sensitizers, or which generate pressure through decomposition, heat, or other means;

(8) "Hazardous waste management" means the systematic control of the generation, collection, source separation, storage, transportation, processing, recovery, disposal, and treatment of hazardous waste;

(9) "Manifest" means the form used for identifying the quantity and composition and the origin, routing, and destination of hazardous waste during its transport;

(10) "Owners, operators, or other responsible parties" means and includes:

(A) Any person owning or operating a site or facility; or

(B) In the case of any inactive or abandoned facility or site, any person who owned, operated, or otherwise controlled the activities at the site or facility during the time that the site or facility was used to manage hazardous wastes;

(11) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company, state agency, government instrumentality or agency, institution, county, city, town, or municipal authority or trust, venture, or any other legal entity, however organized;

(12) "Site" means any real property located within the boundaries of the State of Arkansas contemplated or later acquired for the purpose of, but not limited to, landfills or other facilities to be used for treatment, storage, disposal, or generation of hazardous wastes;

(13) (A) "Storage" means the containment of hazardous wastes, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of such hazardous wastes.

(B) However, storage by means of burial shall be deemed to constitute disposal within the meaning of this subchapter;

(14) "Transport" means the movement of wastes from the point of generation to any intermediate points and finally to the point of ultimate storage or disposal;

(15) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize such waste or so as to render such waste less hazardous, safer for transport, amenable to recovery, amenable to storage, amenable to disposal, or reduced in volume; and

(16) "Treatment facility" means a location at which waste is subjected to treatment and may include a facility where waste has been generated.



§ 8-7-305 - Exception to provisions.

This subchapter does not apply to an industrial waste treatment facility that discharges into a publicly owned treatment works if the industrial waste treatment facility and publicly owned treatment works comply with the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq.



§ 8-7-306 - Penalties.

(a) Any person who commits any unlawful act under this subchapter shall be guilty of a misdemeanor and upon conviction shall be subject to criminal penalties consisting of imprisonment for not more than one (1) year or a fine of not more than ten thousand dollars ($10,000), or by both such fine and imprisonment. Each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(b) Any person who violates any provision of this subchapter or the regulations issued pursuant to this subchapter or who violates any condition of a permit issued under this subchapter may, pursuant to administrative procedures and civil penalty regulations of the Arkansas Pollution Control and Ecology Commission, be assessed a civil penalty by the commission. The penalty shall not exceed twenty-five thousand dollars ($25,000) for each violation. Each day of a continuing violation may be deemed as a separate violation for purposes of penalty assessments. However, no civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on such violation pursuant to §§ 8-4-218, 8-4-219, and 8-4-221.



§ 8-7-307 - Unlawful actions -- Acts or omissions of third parties.

(a) It shall be unlawful for any person:

(1) To violate any provision of this subchapter or of any rule, regulation, permit, or order issued under this subchapter;

(2) To transport hazardous wastes into or out of the state, except as provided by regulations established by the Arkansas Department of Environmental Quality pursuant to the provisions of this subchapter; and

(3) To dispose of hazardous wastes in the state except as provided by regulations established by the department pursuant to this subchapter.

(b) No person shall be liable for any violation of any provision of this subchapter or of any rule, regulation, permit, or order issued under this subchapter which was caused solely by the acts or omissions of a third party.



§ 8-7-308 - Powers and duties generally.

The Arkansas Department of Environmental Quality shall have the following powers and duties:

(1) To enter into such agreements or compacts between one (1) or more states or with the federal government as may be necessary and appropriate to effectuate a program consistent with the purposes of this subchapter if these agreements or compacts first receive the approval of the Governor;

(2) To adopt such regulations as may be necessary and appropriate to enforce within the state the terms of any interstate agreement or compact developed pursuant to the provisions of this subchapter;

(3) To promote the purposes of this subchapter and to effectuate and implement interstate agreements by imposing reasonable conditions on permits issued under this subchapter and the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq. and the regulations promulgated under this subchapter and those sections;

(4) To prohibit, by regulation or by condition of permit, the disposal of any hazardous wastes within the state unless the owner or custodian of the wastes can demonstrate to the reasonable satisfaction of the director that it is technically or economically infeasible for the wastes to be treated;

(5) To issue, continue in effect, revoke, modify, or deny, under such terms as it or the General Assembly may prescribe, permits for the establishment, construction, operation, or maintenance of hazardous waste treatment or disposal facilities;

(6) To adopt and enforce regulations which would require the owners, operators, or other responsible parties of inactive or abandoned disposal sites to undertake such actions as are reasonable to prevent environmental contamination;

(7) To receive federal and private funds for the purpose of securing or reclaiming abandoned hazardous waste disposal sites in an environmentally safe manner; and

(8) To encourage and to participate in studies, projects, and agreements for the purpose of identifying and evaluating improvements in hazardous waste treatment and disposal techniques.



§ 8-7-309 - Appeals.

Appeal of the Arkansas Pollution Control and Ecology Commission's decision may be taken in accordance with the appellate procedure specified in §§ 8-4-222 -- 8-4-229.






Subchapter 4 - -- Emergency Response Fund Act



Subchapter 5 - -- Remedial Action Trust Fund Act

§ 8-7-501 - Title.

This subchapter may be known and may be cited as the "Remedial Action Trust Fund Act".



§ 8-7-502 - Legislative intent -- Purposes.

(a) It is the intent of the General Assembly to provide the state with the necessary authority and funds to investigate, control, prevent, abate, treat, or contain releases of hazardous substances necessary to protect the public health and the environment, including funds required to assure payment of the state's participation in response actions pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, and to encourage the reduction of hazardous waste generation.

(b) The purpose of this subchapter is to encourage privately funded remedial action and to clarify that persons who have undertaken remedial action at a hazardous substance site in response to an action initiated by the Arkansas Department of Environmental Quality pursuant to § 8-7-508 may obtain contribution from any other person who is liable for remediation of the hazardous substance site.

(c) A further purpose of this subchapter is to clarify the General Assembly's intent to provide the department with the necessary funds for remedial action at a hazardous substance site, recognizing that both public and private funds must be expended to implement remedial action at the hazardous substance sites which exist in this state. Costs and expenses for remedial action, whether expended by the department or by any person liable for the hazardous substance site are legal damages to persons liable to the state and to persons liable to any other person for contribution, whether the liability arises by voluntary compliance with this subchapter pursuant to an order from or settlement with the department, or by suit for injunctive relief, declaratory judgment, contribution, damages, or restitution, and whether the suit is brought by the state or by any party authorized to bring a suit for relief under this subchapter.

(d) The General Assembly expressly intends that the provisions of this subchapter shall apply retroactively.

(e) A further purpose of this act is to:

(1) Provide the state with the authority necessary to protect the public's health and safety and the environment from releases or threatened releases of hazardous substances; and

(2) Provide emergency response capabilities necessary to promptly contain, control, or remove hazardous substances resulting from spills or accidental releases.



§ 8-7-503 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality;

(4) "Federal act" means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. No. 96-510;

(5) "Fund" means the Hazardous Substance Remedial Action Trust Fund created by this subchapter;

(6) "Hazardous substance" means:

(A) As of March 21, 1985, any:

(i) Substance designated pursuant to § 311(b)(2)(A) of the Federal Water Pollution Control Act, Pub. L. No. 92-500;

(ii) Element, compound, mixture, solution, or substance designated pursuant to § 102 of Title I of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. No. 96-510;

(iii) Hazardous waste, including polychlorinated biphenyls, as defined by the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., and the regulations promulgated thereunder;

(iv) Toxic pollutant listed under § 307(a) of the Federal Water Pollution Control Act;

(v) Hazardous air pollutant listed under § 112 of the federal Clean Air Act; and

(vi) Hazardous chemical substance or mixture regulated under § 7 of the federal Toxic Substances Control Act; and

(B) Any other substance or pollutant designated by regulations of the commission promulgated under this subchapter;

(7) "Hazardous substance sites" means any sites or facilities where hazardous substances have been disposed of or from which there is a release or threatened release of hazardous substances;

(8) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company or trust, venture, state or federal government or agency, or any other legal entity, however organized;

(9) "Releases of hazardous substances" means, for the purpose of this subchapter, any spilling, leaking, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing of hazardous substances into the environment;

(10) "Remedial action" means action necessary to effect permanent control, abatement, prevention, treatment, or containment of releases and threatened releases, including the removal of hazardous substances from the environment when removal is necessary to protect public health and the environment. Such actions are intended to include investigations designed to determine the need for and scope of remedial action and such planning, legal, fiscal, economic, engineering, geological, technical, or architectural studies as necessary to plan and direct remedial actions, to recover the cost thereof, and to enforce the provisions of this subchapter;

(11) "Removal action" means:

(A) The necessary cleanup or removal of a released hazardous substance from the environment;

(B) Necessary actions taken in the event of a threatened release of a hazardous substance into the environment;

(C) Actions necessary to monitor, test, analyze, and evaluate a release or threatened release of a hazardous substance;

(D) Disposal or processing of removed material; or

(E) Other actions necessary to prevent, minimize, or mitigate damage to the public health or welfare or the environment that may otherwise result from a release or threatened release;

(12) "Threatened release" means, for the purpose of this subchapter, any situation in which a sudden or nonsudden release of hazardous substances can be reasonably expected unless prevented by change of operation or installation or construction of containment or treatment devices or by removal or other remedial action; and

(13) "Treatment", "storage", "disposal", "generation", and "hazardous waste" shall have the meanings provided in § 8-7-203 and the regulations promulgated pursuant to the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq.



§ 8-7-504 - Penalties.

(a) (1) Any person who commits any unlawful act under this subchapter shall be guilty of a misdemeanor and upon conviction shall be subject to imprisonment for not more than one (1) year or a fine of not more than ten thousand dollars ($10,000) or to both a fine and imprisonment.

(2) Each day or part of a day during which such violation is continued or repeated shall constitute a separate offense.

(b) Any person who violates any provision of this subchapter or commits any unlawful act under this subchapter shall be subject to:

(1) A civil penalty in such amount as the Director of the Arkansas Department of Environmental Quality shall find appropriate, not to exceed twenty-five thousand dollars ($25,000) per day of the violation;

(2) The payment of any expenses reasonably incurred by the state in removing, correcting, or terminating any adverse effects resulting therefrom, including the cost of the investigation, inspection, or survey establishing the violation or unlawful act; and

(3) The payment to the state of reasonable compensation of any actual damage resulting therefrom.

(c) One-half (1/2) of the civil penalties provided for in subdivision (b)(1) of this section, but not to exceed five hundred thousand dollars ($500,000) in any one (1) calendar year and not to exceed four million dollars ($4,000,000) in the aggregate, may be deposited in the Remedial Action Account in the Construction Assistance Revolving Loan Fund established pursuant to § 15-5-901, if so authorized by the Director of the Arkansas Department of Environmental Quality, and such moneys shall not be deposited or deemed to be a part of the State Treasury for the purposes of Arkansas Constitution, Article 5, § 29, Arkansas Constitution, Article 16, § 12, Arkansas Constitution, Amendment 20, or any other constitutional or statutory provisions.



§ 8-7-505 - Unlawful acts.

It shall be unlawful for any person:

(1) To violate any provision of this subchapter or any rule or regulation adopted under this subchapter;

(2) To knowingly make a false statement, representation, or certification in any report or other document filed or required by this subchapter or the rules and regulations adopted pursuant to this subchapter; or

(3) To violate any order issued by the Arkansas Department of Environmental Quality under this subchapter or any provision of such an order.



§ 8-7-506 - Regulations -- Administrative procedure.

The Arkansas Pollution Control and Ecology Commission shall adopt regulations under this subchapter necessary to implement or effectuate the purposes and intent of this subchapter, including, but not limited to, regulations affording any persons aggrieved by any order issued pursuant to this subchapter an opportunity for a hearing thereon and commission review of the action.



§ 8-7-507 - Compliance of federal and state entities.

Each department, agency, or instrumentality of the executive, legislative, and judicial branches of the federal government and the state government shall be subject to and comply with this subchapter in the same manner and to the same extent, both procedurally and substantively, as any nongovernmental entity, including liability under this section.



§ 8-7-508 - Remedial and removal authority of the department.

(a) (1) Upon finding that a hazardous substance site exists or may exist, the Arkansas Department of Environmental Quality, upon reasonable notice and after opportunity for hearing, may issue an order to any person liable for the site under § 8-7-512 if that person has caused or contributed to the release or threatened release of hazardous substances at the site. This order shall require that such remedial actions be taken as are necessary to investigate, control, prevent, abate, treat, or contain any releases or threatened releases of hazardous substances from the site.

(2) The fact that such a site is or is not listed by the Arkansas Pollution Control and Ecology Commission pursuant to § 8-7-509(e) shall in no manner limit the authority of the department under this subchapter.

(b) The Director of the Arkansas Department of Environmental Quality or any employee or authorized agent of the department may enter upon any private or public property for the purpose of collecting information under this subchapter and for initiating and implementing remedial actions.

(c) The director is authorized to initiate and implement remedial actions under this subchapter pursuant to the provisions of § 8-7-509.

(d) In taking removal or remedial actions pursuant to this subchapter, the department or any contractor of the department under this section shall not be required to obtain any state or local permit for the portion of any removal or remedial action conducted pursuant to this subchapter entirely on site when the removal or remedial action is otherwise carried out in compliance with the regulations of the department.

(e) The director is authorized to initiate and implement removal actions under this subchapter whenever there is a release or a threatened release of hazardous substances which may present an imminent and substantial endangerment to the public health, safety, or welfare or to the environment.

(f) Whenever the director has reason to believe that a release or threatened release of hazardous substances may present an imminent and substantial endangerment to the public health, safety, or welfare or to the environment, the director and the employees and the authorized representatives of the department shall have the right to enter upon any affected private or public property for the purpose of collecting information and for initiating and implementing appropriate removal or remedial actions.

(g) Removal actions are not authorized when the director has reasonable assurance that the person liable for a release or threatened release has committed to and is capable of initiating corrective and removal action in a timely manner and that the actions will achieve results equivalent to the results from removal action authorized in this section.

(h) Upon finding that a release or a threatened release of hazardous substances may present an imminent and substantial endangerment to the public health, safety, or welfare or to the environment, the director, without notice or hearing, may issue an order reciting the existence of such an imminent hazard and substantial endangerment and requiring that such removal actions be taken as he or she determines necessary to protect the health and safety of any affected or threatened persons or the environment and to otherwise meet the emergency.

(i) The order of the director issued under subsection (h) of this section may include, but is not limited to, requiring any person responsible in whole or in part for the release or threatened release or any person in total or partial control of the site, facility, or transport vehicle from which the release or threatened release emanates, if that person has caused or contributed to the release or threatened release, to take such steps as are necessary to protect the public health and safety and the environment.

(j) The director is not authorized to expend in excess of two hundred fifty thousand dollars ($250,000) on any single removal action without approval of the commission.

(k) (1) The orders issued under subsection (h) of this section may be issued verbally or in writing.

(2) If originally issued verbally, a written order shall be issued by the director confirming the verbal order as soon as it is reasonably possible to do so.

(l) Any person to whom an order issued under subsection (h) of this section is directed shall comply with the order immediately but, upon written request to the commission within ten (10) days of the order's being issued by the director, shall be afforded a hearing and administrative review of the order within ten (10) days after filing the written request.

(m) A person shall not be deemed to be liable for, responsible for, or to have caused or contributed to the release or threatened release of hazardous substances pursuant to any provision of this subchapter if the person merely provides financing or loans to another person or obtains title to property through foreclosure or through conveyance of property in total or partial satisfaction of a mortgage or other security interest in property.



§ 8-7-509 - Hazardous Substance Remedial Action Trust Fund.

(a) The Hazardous Substance Remedial Action Trust Fund is created.

(b) The Hazardous Substance Remedial Action Trust Fund will be administered by the Director of the Arkansas Department of Environmental Quality, who shall authorize expenditures from the Hazardous Substance Remedial Action Trust Fund.

(c) (1) Any moneys remaining in the Emergency Response Fund as of June 30, 2005, shall be transferred in their entirety to the Hazardous Substance Remedial Action Trust Fund.

(2) Beginning July 1, 2005, the Hazardous Substance Remedial Action Trust Fund shall consist of all moneys received as penalties under §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, 8-4-301 -- 8-4-313, 8-6-201 -- 8-6-214, 8-7-201 -- 8-7-226, 8-7-504, and 20-27-1001 et seq.

(3) In addition to all moneys appropriated by the General Assembly to the Hazardous Substance Remedial Action Trust Fund, there shall be deposited into the Hazardous Substance Remedial Action Trust Fund:

(A) Any moneys received by the state as a gift or donation to the Hazardous Substance Remedial Action Trust Fund;

(B) All interest earned upon money deposited in the Hazardous Substance Remedial Action Trust Fund;

(C) All fees assessed under § 8-7-518;

(D) All costs recovered from the Emergency Response Fund;

(E) All punitive damages collected pursuant to § 8-7-517; and

(F) Any other moneys legally designated for the Hazardous Substance Remedial Action Trust Fund.

(4) In addition, there is authorized to be deposited into the Hazardous Substance Remedial Action Trust Fund all moneys recovered pursuant to § 8-7-514 and all moneys received as penalties pursuant to § 8-7-504.

(d) Ten percent (10%) of the moneys collected for the Hazardous Substance Remedial Action Trust Fund after July 1, 1991, shall be deposited into the Environmental Education Fund. Total deposit of funds shall not exceed two hundred seventy-five thousand dollars ($275,000) per fiscal year. The remaining moneys in the Hazardous Substance Remedial Action Trust Fund may be expended by the director as authorized by subsections (d) and (e) of this section:

(1) For the costs and expenses reasonably necessary for the administration of this subchapter by the Arkansas Department of Environmental Quality;

(2) For the state share mandated by § 104(c)(3) of the federal act, 42 U.S.C. § 9604(c)(3); and

(3) To provide for the investigation, identification, containment, abatement, treatment, or control, including monitoring and maintenance, of hazardous substance sites within the state. The director may enter into the contracts and use the funds for those purposes directly associated with identification, investigation, containment, abatement, treatment, or control, including monitoring and maintenance, prescribed above, including:

(A) Hiring of personnel;

(B) Purchasing, leasing, or renting of equipment; and

(C) Other necessary expenses related to the operation and implementation of this subchapter.

(e) The moneys in the Hazardous Substance Remedial Action Trust Fund may be expended by the director for removal actions, including:

(1) The purchase of any commodities or services necessary in taking removal actions in connection with a release or threatened release; and

(2) Reimbursement of all costs incurred by the department in taking removal actions in connection with a release or threatened release.

(f) (1) No expenditures from the Hazardous Substance Remedial Action Trust Fund, as authorized by subdivisions (d)(2) and (3) of this section, shall be made prior to the approval by the Arkansas Pollution Control and Ecology Commission of a prioritized listing of hazardous substance sites at which remedial actions are authorized through the use of Hazardous Substance Remedial Action Trust Fund moneys. This listing shall be revised annually by the department and submitted to the commission for approval after public notice and opportunity for hearing.

(2) Upon a showing that a release of a hazardous substance at a site exists and will continue without expeditious remedial action, the commission may list the site on the prioritized listing pursuant to the procedures set out in § 8-4-202(e) prior to public notice and thereby authorize the director to expend funds pursuant to subdivision (d)(3) of this section. Such an emergency listing need not be supported by a factual showing of irreparable harm or imminent and substantial endangerment.

(g) (1) Notwithstanding the provisions of §§ 19-6-108 and 19-6-601, grants to the state under the federal Resource Conservation and Recovery Act and the federal Comprehensive Environmental Response, Compensation, and Liability Act, as each may be amended from time to time, and otherwise from the United States Environmental Protection Agency received by the Treasurer of State from the federal government are declared to be cash funds restricted in their use and dedicated and are to be used solely as authorized in this subchapter and the Arkansas Brownfield Revolving Loan Fund Act, § 15-5-1501 et seq.

(2) When received by the Treasurer of State, the cash funds shall not be deposited or deemed to be a part of the State Treasury for the purposes of Arkansas Constitution, Article 5, § 29, Arkansas Constitution, Article 16, § 12, Arkansas Constitution, Amendment 20, or any other constitutional or statutory provisions.

(3) The Treasurer of State shall pay the cash funds to the Arkansas Development Finance Authority for deposit in the Brownfield Revolving Loan Fund established pursuant to the Arkansas Brownfield Revolving Loan Fund Act, § 15-5-1501 et seq., to be used for the purposes authorized by this subchapter and the Arkansas Brownfield Revolving Loan Fund Act, § 15-5-1501 et seq.

(4) Such federal grants transferred directly to the authority are declared to be cash funds restricted in their use and dedicated and to be used solely as authorized in this subchapter and the Arkansas Brownfield Revolving Loan Fund Act, § 15-5-1501 et seq.



§ 8-7-510 - Federal actions or compensation not to be duplicated.

No actions taken pursuant to this subchapter by the Arkansas Department of Environmental Quality shall duplicate federal actions, and no claims for the costs of response or other claims compensable under the federal act shall be compensable under this subchapter.



§ 8-7-511 - Furnishing of information.

(a) For purposes of assisting in determining the need for remedial action in connection with a release or threat of release of hazardous substances under this subchapter or for enforcing the provisions of this subchapter, any person who stores, treats, or disposes of hazardous substances, or, if necessary to ascertain facts not available at the site or facility where the hazardous substances are stored, treated, or disposed of, any person who generates, transports, otherwise handles, or has handled hazardous substances shall, upon request of any officer or employee of the Arkansas Department of Environmental Quality, furnish information relating to the substance and permit the person at all reasonable times to have access to and copy all records relating to the substances and to inspect and obtain samples of any such substances or other materials.

(b) However, any information which would constitute a trade secret under the Arkansas Trade Secrets Act, § 4-75-601 et seq., obtained by the department or its employees in the administration of this subchapter, except emission data, shall be kept confidential.

(c) Any violation of this section shall be unlawful and constitute a misdemeanor.



§ 8-7-512 - Liability for costs.

(a) Any of the following shall be liable to the state for all costs of remedial or removal actions under this subchapter:

(1) The owner and operator of a facility;

(2) Any person who, at the time of disposal of any hazardous substance, owned or operated a hazardous substance site;

(3) Any generator of hazardous substances who caused such a substance to be disposed of at a hazardous substance site or who causes a release or threatened release of the hazardous substances; or

(4) Any transporter of hazardous substances who causes a release or threatened release of the hazardous substances or who selected a hazardous substance site for disposal of the hazardous substances.

(b) (1) No person shall be liable under this subchapter for damages as a result of actions taken or omitted in the course of rendering care, assistance, or advice at the direction of the Arkansas Department of Environmental Quality, with respect to an incident creating a danger to public health or welfare or the environment as a result of any release of a hazardous substance or the threat of a release of a hazardous substance.

(2) (A) This subsection shall not preclude liability for damages as a result of gross negligence or intentional misconduct on the part of the person, nor shall this subsection preclude liability for damages and costs of remedial or removal action of any person liable for such damages and costs pursuant to subsection (a) of this section.

(B) For the purposes of subdivision (b)(2)(A) of this section, reckless, willful, or wanton misconduct shall constitute gross negligence.

(c) (1) A person taking remedial or removal action under this subchapter as a contractor for the department shall not be liable under this subchapter or under any other state law to any person for injuries, costs, damages, expenses, or other liability, including, but not limited to, claims for indemnification or contribution and claims by third parties for death, personal injury, illness, loss of or damage to property, or economic loss resulting from a release or threatened release of hazardous substances.

(2) However, the provisions of this subsection shall not apply in case of a release that is caused by the conduct of the person taking remedial or removal action that is negligent or grossly negligent or which constitutes intentional misconduct.

(d) A state employee or an employee of a political subdivision who provides services relating to remedial or removal action while acting within the scope of his or her authority as a governmental employee shall have the same exemption from liability, subject to the other provisions of this section, as is provided to the removal or remediation action contractor under subsection (c) of this section.

(e) (1) Nothing in subsection (c) or subsection (d) of this section shall affect the liability of any person under warranty under state or common law.

(2) Nothing in this subsection shall affect the liability of an employer taking remedial or removal action to any employee of any such employer under any provision of law, including any provision of any law relating to workers' compensation.



§ 8-7-513 - Apportionment of costs.

(a) (1) Any party found liable for any costs or expenditures recoverable under §§ 8-7-512, 8-7-514, 8-7-515, and 8-7-517 which establishes by a preponderance of the evidence that only a portion of such costs or expenditures are attributable to his or her actions shall be required to pay only for that portion.

(2) If the trier of fact finds the evidence insufficient to establish each party's portion of costs or expenditures, the court shall apportion the costs or expenditures, to the extent practicable, according to equitable principles, among the responsible parties.

(3) The Hazardous Substance Remedial Action Trust Fund shall pay any portion of the total expenditure in excess of the aggregate amount of costs or expenditures apportioned pursuant to this section.

(b) (1) In any action under this section, no responsible party shall be liable for more than that party's apportioned share of the amount expended from the fund for the site.

(2) The apportioned share shall be based on a responsible party's total volume of the hazardous substance at the hazardous substance site at the time of action taken under this subchapter.

(3) Any expenditures required by the provisions of this subchapter made by a responsible party, before or after suit, shall be credited toward any apportioned share.



§ 8-7-514 - Recovery of expenditures generally.

(a) After an expenditure from the Hazardous Substance Remedial Action Trust Fund for a removal or remedial action, the Arkansas Department of Environmental Quality shall institute action to recover the expenditure from the person or persons liable for causing the hazardous substance release, including taking any appropriate legal action.

(b) Making use of any and all appropriate existing state legal remedies, the department or the Attorney General shall act to recover the amount expended by the state for any and all remedial or removal actions from any and all parties identified as responsible parties for each hazardous substance.

(c) All moneys recovered from responsible parties pursuant to this section shall be deposited in the fund.



§ 8-7-515 - Recovery of expenditures -- Limitations.

No person, including the state, may recover under the authority of this section for any remedial or removal action costs or damages resulting:

(1) From the application, in accordance with label directions of a pesticide product registered under the Federal Insecticide, Fungicide, and Rodenticide Act; or

(2) Solely from an act or omission of a third party or from an act of God or an act of war.



§ 8-7-516 - Liens for expenditures and value of improvements.

(a) If the owner of real property that is the location of a hazardous substance site upon which remedial or removal activity is performed under this subchapter is responsible, in whole or in part, for causing the hazardous substance release, there shall exist a lien against the property for the moneys expended. If the expenditure results in an increase in the value of the property, the lien shall also be for the increase in value.

(b) The lien shall be effective upon the filing by the Director of the Arkansas Department of Environmental Quality of a notice of lien with the circuit clerk in the county in which the land is located.

(c) The lien obtained by this section shall not exceed the amount of expenditures, as itemized on an affidavit of expenditures attached to and filed with the notice of lien, and the increase in property value as a result of the removal, remedial, or abatement action taken, as determined by an independent appraisal, a copy of which shall be attached to and filed with the notice of lien.

(d) The notice of lien shall be filed within thirty (30) days of the date of the last act performed on the property by the Arkansas Department of Environmental Quality or its agent under this subchapter.

(e) Upon filing of the notice of lien, a copy with attachments shall be served upon the property owner in the manner provided for enforcement of mechanics' or materialmen's liens.

(f) Any and all moneys recovered or reimbursed pursuant to this section through voluntary agreements or court orders shall be deposited and credited to the account of the Hazardous Substance Remedial Action Trust Fund.



§ 8-7-517 - Punitive damages.

If any person who is liable for a release or threat of release of a hazardous substance fails without sufficient cause to properly provide remedial or removal action upon order of the Arkansas Department of Environmental Quality, the person may be liable to the state for punitive damages in an amount equal to three (3) times the amount of any costs incurred by the state as a result of the failure to take proper action.



§ 8-7-518 - Fees on the generation of hazardous waste.

(a) On or before April 1 of each year, the following persons shall report the total amount of such hazardous wastes generated or accepted to the Director of the Arkansas Department of Environmental Quality, except as provided in this section, on forms prescribed by the Arkansas Department of Environmental Quality:

(1) Every person who generated hazardous wastes in Arkansas during the preceding year; and

(2) Every person who accepted for treatment, storage, or disposal in Arkansas during the preceding year hazardous wastes generated outside the state.

(b) (1) (A) Except as provided in this section, there is assessed a fee to be collected by the department upon every person who generated hazardous wastes in Arkansas or who accepted hazardous wastes generated outside of the state which were subsequently received for treatment, storage, or disposal in Arkansas based upon the combined total of such wastes as are required to be reported pursuant to subsection (a) of this section.

(B) The fees shall be calculated and paid according to a schedule to be adopted by regulation of the Arkansas Pollution Control and Ecology Commission, not to exceed a maximum of ten thousand dollars ($10,000) annually per facility.

(2) (A) No person shall be required to pay fees based on the quantity of hazardous wastes generated when such wastes are managed in a totally enclosed treatment facility, an elementary neutralization unit, or a wastewater treatment unit, or when the wastes are otherwise excluded by regulation from inclusion in a facility's determination of its compliance status or category as a generator.

(B) Any person who has paid such fees for wastes generated in 1997 or later years shall be entitled to a refund upon application for a refund.

(C) The department shall calculate the amount of fee refund due and provide the applicant with a copy of the calculation.

(D) The department shall promptly pay any refund due from the Hazardous Substance Remedial Action Trust Fund.

(c) On or before July 1 of each year, each person subject to subsection (a) of this section shall pay to the department the fee required by subsection (b) of this section.

(d) To the extent practicable, the department shall coordinate the reporting requirements of this section with the reporting requirements of the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., and the regulations adopted thereunder. The content of the reporting shall be consistent with federal reporting requirements pursuant to the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in all respects with the exception of frequency.

(e) The department shall prepare annually a statement of all revenues collected by the fees hereunder, as well as all other revenues to the fund, and all expenditures therefrom and obligations thereof and the current balance in the fund.



§ 8-7-519 - Appeals.

An appeal may be taken from any final order of the Arkansas Department of Environmental Quality under this subchapter as provided in §§ 8-4-202, 8-4-210, 8-4-212--8-4-214, 8-4-218, 8-4-219, and 8-4-221 -- 8-4-229 and in accordance with regulations promulgated by the Arkansas Pollution Control and Ecology Commission under this subchapter.



§ 8-7-520 - Contribution.

(a) Any person who has undertaken or is undertaking remedial action at a hazardous substance site in response to an administrative or judicial order initiated against such person pursuant to §§ 8-7-508 or 8-7-1104(d) may obtain contribution from any other person who is liable for such hazardous substance site.

(b) Any person who has resolved all or a portion of his or her liability for a hazardous substance site by undertaking remedial action pursuant to an administrative or judicially approved settlement may obtain contribution from any person who is liable for such hazardous substance site and is not a party to the settlement.

(c) Those persons identified under § 8-7-512(a) shall be the persons liable for the hazardous substance site.

(d) An action for contribution may be brought in the circuit court of the county in which the hazardous substance site is located. In resolving contribution claims, the court shall allocate the costs and expenses incurred or to be incurred by the contribution claimant or claimants for undertaking remedial action among all persons liable for the hazardous substance site, using such equitable factors as the court determines are appropriate.

(e) Any person who has resolved all or a portion of his or her liability for a hazardous substance site by undertaking remedial action pursuant to an administrative or judicial proceeding or settlement shall not be liable for claims for contribution regarding matters addressed in the order or settlement which have been satisfactorily resolved. Such order or settlement does not discharge any of the other persons liable for the hazardous substance site who did not undertake or participate in the remedial action, unless the terms of the order or settlement so provide.

(f) This section shall apply to any claim for contribution initiated after March 9, 1989.

(g) No action for contribution may be commenced more than three (3) years after the date of the administrative or judicial order or settlement with respect to such remedial action. In any such action, the court shall enter a declaratory judgment on liability that will be binding on any subsequent action to recover costs and expenses for remedial action.

(h) In any action for contribution, judicial review of any issues concerning the adequacy of the remedial action shall be limited to the administrative record to determine whether the selected remedy contained in the order or settlement is arbitrary or capricious, and then only such costs and expenses as are found to be inconsistent with those terms of the administrative or judicial order or settlement found to be arbitrary or capricious may be disallowed.



§ 8-7-521 - Site access for remedial or removal action.

(a) For purposes of responding to an administrative or judicial order or settlement entered pursuant to § 8-7-508, the owner or the operator of a facility that is a hazardous substance site, or any person who otherwise controls access to such a facility, shall provide access to the Arkansas Department of Environmental Quality, any employee of the department, or any other person, duly designated by the Director of the Arkansas Department of Environmental Quality, who undertakes such activities as are required to carry out the terms of the order or settlement.

(b) Any person who impedes or interferes with a person who is entitled to site access for the purpose of conducting remedial or removal action at a hazardous substance site pursuant to the terms of an administrative or judicial order or settlement may be assessed a civil penalty by the department in an administrative proceeding or by the court in a judicial proceeding for a site access injunction of up to ten thousand dollars ($10,000) per day that site access is impeded.

(c) Any person who knowingly impedes or interferes with a person who is entitled to site access for the purpose of conducting remedial or removal action at a hazardous substance site pursuant to the terms of an administrative or judicial order or settlement shall be guilty of a misdemeanor, punishable by a fine of up to one thousand dollars ($1,000) or imprisonment for up to one (1) year, or both.



§ 8-7-522 - Liability for actions relating to remedial actions.

(a) No shareholder, director, or officer of a corporation or a grantor or trustee of a trust whose sole purpose, as stated in its articles of incorporation or its trust agreement, is to conduct remedial action at a hazardous substance site pursuant to an administrative or judicial order or settlement under § 8-7-508 shall be liable to any person for any action of the corporation or trust reasonably related to the stated purpose of the corporation or trust.

(b) This section shall not apply to any action of the corporation or trust resulting from the gross negligence or intentional misconduct of a shareholder, director, or officer of said corporation, or a grantor or trustee of said trust.

(c) Nothing herein shall be construed to alter the liability of any person for the hazardous substance site under this subchapter, nor shall the liability of any such person be expanded as a result of such person undertaking remedial action or serving as a shareholder, officer, or director of a corporation or as a grantor or trustee of a trust which undertakes remedial action pursuant to an administrative or judicial order or settlement under § 8-7-508.



§ 8-7-524 - Recycling transactions.

(a) The purposes of this section are:

(1) To promote the reuse and recycling of scrap material in Arkansas while protecting human health and the environment;

(2) To promote the goals of the Arkansas Pollution Prevention Act, § 8-10-201 et seq., and related Arkansas legislation intended to encourage recycling;

(3) To create greater equity in the statutory treatment of recycled versus virgin materials;

(4) To remove the disincentives and impediments to recycling in Arkansas created as an unintended consequence of certain liability provisions contained in this subchapter; and

(5) To incorporate into this subchapter amendments to the federal Comprehensive Environmental Response, Compensation, and Liability Act adopted by the United States Congress in 1999 in Pub. L. No. 106-113, thus ensuring that Arkansas law does not contain more stringent provisions than federal law.

(b) (1) As provided in subsections (c)-(f) of this section, a person who arranged for recycling of recyclable material shall not be liable under § 8-7-512(a)(3) or (4) with respect to the recyclable materials.

(2) Nothing in this section shall be deemed to affect the liability of a person under § 8-7-512(a)(3) or (4) with respect to materials that are not recyclable materials as defined in subsection (c) of this section.

(c) (1) For purposes of this section, "recyclable material" means scrap paper, scrap plastic, scrap glass, scrap textiles, scrap rubber other than whole tires, scrap metal, or spent lead-acid, spent nickel-cadmium, and other spent batteries, as well as minor amounts of material incident to or adhering to the scrap material as a result of its normal and customary use prior to becoming scrap.

(2) However, "recyclable material" does not include:

(A) Shipping containers of a capacity from thirty liters (30 l) to three thousand liters (3,000 l), whether intact or not, having any hazardous substance, but not metal bits and pieces or hazardous substance that form an integral part of the container, contained on or adhering thereto; or

(B) Any item of material that contains polychlorinated biphenyls at a concentration in excess of fifty (50) parts per million or any new standard promulgated pursuant to applicable federal laws.

(d) Transactions involving scrap paper, scrap plastic, scrap glass, scrap textiles, or scrap rubber other than whole tires shall be deemed to be arranging for recycling of recyclable materials, if the person who arranged for the transaction by selling recyclable material or otherwise arranging for the recycling of recyclable material can demonstrate by a preponderance of the evidence that all of the following criteria were met at the time of the transaction:

(1) The recyclable material met a commercial specification grade;

(2) A market existed for the recyclable material;

(3) A substantial portion of the recyclable material was made available for use as feedstock for the manufacture of a salable new product;

(4) The recyclable material could have been a replacement or substitute for a virgin raw material, or the product to be made from the recyclable material could have been a replacement or substitute for a product made, in whole or in part, from virgin raw material;

(5) For transactions occurring ninety (90) days or more after the date of enactment of this section, the person exercised reasonable care to determine that the facility where the recyclable material was handled, processed, reclaimed, or otherwise managed by another person, i.e., a consuming facility, was in compliance with substantive, not procedural or administrative, provisions of any federal, state, or local environmental law or regulation or compliance order or decree issued pursuant thereto, applicable to the handling, processing, reclamation, storage, or other management activities associated with recyclable material; and

(6) For purposes of this subsection, "reasonable care" shall be determined using criteria that include:

(A) The price paid in the recycling transaction;

(B) The ability of the person to detect the nature of the consuming facility's operations concerning its handling, processing, reclamation, or other management activities associated with recyclable material; and

(C) (i) The result of inquiries made to the appropriate federal, state, or local environmental agency regarding the consuming facility's past and current compliance with substantive, not procedural or administrative, provisions of any federal, state, or local environmental law or regulation or compliance order or decree issued pursuant thereto, applicable to the handling, processing, reclamation, storage, or other management activities associated with the recyclable material.

(ii) For the purposes of this subsection, a requirement to obtain a permit applicable to the handling, processing, reclamation, or other management activity associated with the recyclable materials shall be deemed to be a substantive provision.

(e) (1) Transactions involving scrap metal shall be deemed to be arranging for recycling, if the person who arranged for the transaction by selling recyclable material or otherwise arranging for the recycling of recyclable material can demonstrate by a preponderance of the evidence that at the time of the transaction the person:

(A) Met the criteria set forth in subsection (d) of this section with respect to the scrap metal;

(B) Was in compliance with any applicable regulations or standards regarding the storage, transport, management, or other activities associated with the recycling of scrap metal that the Arkansas Pollution Control and Ecology Commission promulgates after the enactment of this section and with regard to transactions occurring after the effective date of those regulations or standards; and

(C) Did not melt the scrap metal prior to the transaction.

(2) For purposes of subdivision (e)(1)(C) of this section, melting of scrap metal does not include the thermal separation of two (2) or more materials due to differences in their melting points, referred to as "sweating".

(3) Except for scrap metals that the United States Environmental Protection Agency or the commission excludes from this definition by regulation, for purposes of this subsection, the term "scrap metal" means:

(A) Bits and pieces of metal parts, such as bars, turnings, rods, sheets, or wire; or

(B) Metal pieces that may be combined together with bolts or soldering, such as radiators, scrap automobiles, or railroad box cars, which when worn or superfluous can be recycled.

(f) Transactions involving spent lead-acid batteries, spent nickel-cadmium batteries, or other spent batteries shall be deemed to be arranging for recycling, if the person who arranged for the transaction by selling recyclable material or otherwise arranging for the recycling of recyclable material can demonstrate by a preponderance of the evidence that at the time of the transaction:

(1) The person:

(A) Met the criteria set forth in subsection (d) of this section with respect to the spent lead-acid batteries, spent nickel-cadmium batteries, or other spent batteries, but did not recover the valuable components of such batteries; and

(B) With respect to transactions involving lead-acid batteries, was in compliance with applicable federal and Arkansas environmental regulations or standards, and any amendments thereto, regarding the storage, transport, management, or other activities associated with the recycling of spent lead-acid batteries;

(2) With respect to transactions involving nickel-cadmium batteries, federal and Arkansas environmental regulations or standards were in effect regarding the storage, transport, management, or other activities associated with the recycling of spent nickel-cadmium batteries, and the person was in compliance with applicable regulations or standards or any amendments thereto; or

(3) With respect to transactions involving other spent batteries, federal and Arkansas environmental regulations or standards were in effect regarding the storage, transport, management, or other activities associated with the recycling of those batteries, and the person was in compliance with applicable regulations or standards or any amendments thereto.

(g) (1) The exemptions set forth in subsections (d)-(f) of this section shall not apply if the person:

(A) Had an objectively reasonable basis to believe at the time of the recycling transaction:

(i) That the recyclable material would not be recycled;

(ii) That the recyclable material would be burned as fuel, or for energy recovery or incineration; or

(iii) For transactions occurring before ninety (90) days after the date of the enactment of this section, that the consuming facility was not in compliance with a substantive, not procedural or administrative, provision of any federal, state, or local environmental law or regulation or compliance order or decree issued pursuant thereto, applicable to the handling, processing, reclamation, or other management activities associated with the recyclable material;

(B) Had reason to believe that hazardous substances had been added to the recyclable material for purposes other than processing for recycling; or

(C) Failed to exercise reasonable care with respect to the management and handling of the recyclable material, including adhering to customary industry practices current at the time of the recycling transaction designed to minimize, through source control, contamination of the recyclable material by hazardous substances.

(2) For purposes of this subsection, an objectively reasonable basis for belief shall be determined using criteria that include:

(A) The size of the person's business;

(B) Customary industry practices, including customary industry practices current at the time of the recycling transaction designed to minimize, through source control, contamination of the recyclable material by hazardous substances;

(C) The price paid in the recycling transaction; and

(D) The ability of the person to detect the nature of the consuming facility's operations concerning its handling, processing, reclamation, or other management activities associated with the recyclable material.

(3) For purposes of this subsection, a requirement to obtain a permit applicable to the handling, processing, reclamation, or other management activities associated with recyclable material shall be deemed to be a substantive provision.

(h) Nothing in this section shall be deemed to affect the liability of a person under § 8-7-512(a)(1) or (2).

(i) The commission is authorized to promulgate additional rules and regulations concerning this section.

(j) The exemptions provided in this section shall not affect any concluded judicial or administrative action or any pending judicial action initiated by the State of Arkansas before enactment of this section.

(k) (1) Any person who commences an action in contribution against a person who is not liable by operation of this section shall be liable to that person for all reasonable costs of defending that action, including all reasonable attorney's and expert witness fees.

(2) For the purposes of this subsection, the term "person" shall not include an agency, board, commission, or department of the State of Arkansas.

(l) Nothing in this section shall affect:

(1) Liability under any other federal, Arkansas, or local statute or regulation promulgated pursuant to any such statute, including any requirements promulgated by the commission under the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq.; or

(2) The ability of the commission to promulgate regulations under any other statute, including the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq.

(m) Nothing in this section shall be construed to:

(1) Affect any defenses or liabilities of any person to whom subdivision (b)(1) of this section does not apply; or

(2) Create any presumption of liability against any person to whom subdivision (b)(1) of this section does not apply.



§ 8-7-525 - Appropriation.

On or after July 1, 2005, any appropriation made payable from the Emergency Response Fund shall be made payable from the Hazardous Substance Remedial Action Trust Fund.






Subchapter 6 - -- Low-level Radioactive Waste

§ 8-7-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Above-ground facility" means any facility which has a substantial portion of its structure above ground; and

(2) "Low-level radioactive waste" means radioactive material that:

(A) Is not high-level radioactive waste, spent nuclear fuel, or by-product material as defined in § 11e(2) of the Atomic Energy Act of 1954; and

(B) The Nuclear Regulatory Commission, consistent with existing law and in accordance with subdivision (2)(A) of this section, classifies as low-level radioactive waste.



§ 8-7-602 - Disposal or storage in aboveground facilities.

(a) In the event that low-level radioactive waste is required to be disposed of or stored in the State of Arkansas, the waste shall be disposed of or stored only in aboveground facilities.

(b) All aboveground facilities shall be so designed, constructed, and maintained as to prevent any accidental release of the wastes or any harmful substance in the facility as a result of flooding, earthquakes, tornadoes, or other occurrences, to permit effective surveillance of the facilities and the wastes in it, and to permit retrievability of any waste stored in the facilities for testing and other appropriate purposes.



§ 8-7-603 - Approval and issuance of permits.

Neither the Arkansas Department of Environmental Quality nor any other agency or authority having the responsibility for approving and issuing permits for facilities for the disposal or storage of low-level radioactive waste in this state shall have the authority to approve or issue a permit for any facility unless the facility will fully comply with the requirements of this subchapter in all respects.



§ 8-7-604 - Compact provisions controlling.

The implementation of this subchapter will not affect Arkansas's continued membership in the Central Interstate Low-Level Radioactive Waste Compact Commission. If any provision of this subchapter is in conflict with the provisions of the Central Interstate Low-Level Radioactive Waste Compact, § 8-8-201 et seq., the provisions of the compact shall be controlling.






Subchapter 7 - -- Federally Listed Hazardous Sites

§ 8-7-701 - Legislative intent.

The purpose of this subchapter is to encourage response actions at federally listed hazardous sites, to facilitate agreements related to property access and use to implement response actions at federally listed hazardous sites, to discourage activities that interfere with or obstruct such response actions, and to provide for the future use of federally listed hazardous sites after remediation.



§ 8-7-702 - Definitions.

As used in this subchapter, the following terms shall have the following meanings:

(1) "Hazardous site" means any geographic area located, in whole or in part, in the State of Arkansas, access to or use of which is determined by the Arkansas Department of Environmental Quality to be necessary or appropriate to implement a response ordered by the President of the United States;

(2) (A) "Hazardous substance" shall mean:

(i) Any substance designated pursuant to § 311(b)(2)(A) of the Federal Water Pollution Control Act;

(ii) Any element, compound, mixture, solution, or substance designated pursuant to § 102 of the Federal Water Pollution Control Act;

(iii) Any hazardous waste having the characteristics identified under or listed pursuant to § 3001 of the Solid Waste Disposal Act, but not including any waste the regulation of which under the Solid Waste Disposal Act has been suspended by act of Congress;

(iv) Any toxic pollutant listed under § 307(a) of the Federal Water Pollution Control Act;

(v) Any hazardous air pollutant listed under § 112 of the Clean Air Act; and

(vi) Any imminently hazardous chemical substance or mixture with respect to which the administrator has taken action pursuant to § 7 of the Toxic Substances Control Act.

(B) The term does not include petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under subdivisions (2)(A)(i)-(2)(A)(vi) of this section, and the term does not include natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or mixtures of natural gas and such synthetic gas;

(3) "Passive-site owner" shall mean any person or entity owning any interest in any portion of a hazardous site, whether as owner, joint tenant, lessee, mortgagee, licensee, easement holder, mineral owner, or otherwise, and who has not entered into an agreement pursuant to 42 U.S.C. § 9622 for that site;

(4) "Response costs" shall mean all amounts of removal or remedial action, including any costs and expenses incurred as a result of contractor delays, and other necessary amounts, including attorney's fees and expenses reasonably incurred by any entity, including, but not limited to, the United States of America, the State of Arkansas, the governments of any other states, corporations, partnerships, and private citizens to investigate and secure a response action at a hazardous site; and

(5) "Settling party" shall mean any person who has entered into an agreement with the United States pursuant to 42 U.S.C. § 9622.



§ 8-7-703 - Interference by passive-site owners.

(a) No passive-site owner shall unduly impede or interfere with the efforts of a settling party to carry out an approved response action at a hazardous site.

(b) Any passive-site owner who violates subsection (a) of this section shall be liable for any response costs resulting from such violation.



§ 8-7-704 - Injunction.

The circuit court of the county in which the hazardous site is located shall have jurisdiction to enjoin any passive-site owner from unduly impeding or interfering with the implementation of a response action at such hazardous site.



§ 8-7-705 - Restrictions on use of hazardous substances.

Construction on or at a hazardous site and the use of such site for any residential, commercial, manufacturing, industrial, or recreational purposes shall be prohibited unless and until the Arkansas Department of Environmental Quality issues an order terminating, wholly or partially, such prohibitions. Such order shall be subject to the procedural guidelines set forth in §§ 8-4-212 -- 8-4-214 and 8-4-222 -- 8-4-229 of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq.



§ 8-7-706 - Ad valorem tax exemption.

Upon initiation of a response action at a hazardous site, such site shall be appraised at no value for purposes of any ad valorem taxes levied by any state, county, or local governmental authority unless and until the Arkansas Department of Environmental Quality issues an order wholly terminating the construction and use prohibitions established by § 8-7-705. This section shall not apply to the interest in such hazardous site owned by any passive-site owner or its successors and assigns that have violated § 8-7-703(a).



§ 8-7-707 - Director and officer liability.

No director or officer of a corporation whose sole purpose as stated in its articles of incorporation is to own, implement a response action at, or hold one (1) or more hazardous sites, shall be liable to any person or entity for any action of the corporation reasonably related to the stated purpose of the corporation. This section shall not apply to any action of the corporation resulting from the gross negligence or willful misconduct of a director or officer of said corporation.






Subchapter 8 - -- Regulated Substance Storage Tanks

§ 8-7-801 - Definitions and exceptions.

As used in this subchapter:

(1) (A) "Aboveground storage tank" means any one (1) or a combination of containers, vessels, and enclosures located aboveground, including structures and appurtenances connected to them, whose capacity is greater than one thousand three hundred twenty gallons (1,320 gals.) and not more than forty thousand gallons (40,000 gals.) and that is used to contain or dispense motor fuels, distillate special fuels, or other refined petroleum products.

(B) Such term does not include mobile storage tanks used to transport petroleum from one location to another or those used in the production of petroleum or natural gas;

(2) "Adjacent property owner" means any person, other than an owner or operator, owning an interest in any property affected by a release;

(3) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(4) "Department" means the Arkansas Department of Environmental Quality;

(5) "Operator" means any person in control of or having responsibility for the daily operation of an underground storage tank;

(6) (A) "Owner" means:

(i) In the case of an underground storage tank in use on November 8, 1984, or brought into use after that date, any person who owns an underground storage tank used for the storage, use, or dispensing of regulated substances; and

(ii) In the case of any underground storage tank in use before November 8, 1984, but no longer in use on that date, any person who owned such tank immediately before the discontinuation of its use.

(B) "Owner" does not include any person who, without participation in the management of an underground storage tank, holds indicia of ownership primarily to protect a security interest in the tank;

(7) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company or trust, venture, or municipal, state, or federal government or agency, or any other legal entity, however organized;

(8) "Petroleum" means petroleum, including crude oil or any fraction thereof, that is liquid at standard conditions of temperature and pressure (sixty degrees Fahrenheit (60 degrees F) and fourteen and seven-tenths pounds (14.7 lbs.) per square inch absolute);

(9) "Regulated substance" means:

(A) Any substance defined in section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, but not including any substance regulated as a hazardous waste under Subtitle C of the Resource Conservation and Recovery Act of 1976; and

(B) Petroleum;

(10) (A) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching, or disposing from an underground storage tank into groundwater, surface water, or subsurface soils.

(B) "Release" does not include releases that are permitted or authorized by the department or by federal law;

(11) "Secondary containment" means a release prevention and release detection system for an underground storage tank or piping, or both, that provides an inner barrier and an outer barrier and an interstitial space between the two (2) barriers for monitoring to detect the presence of a leak or release of regulated substances from the underground storage tank or piping, or both;

(12) "Storage tank" means an aboveground storage tank or underground storage tank as defined in this subchapter; and

(13) "Underground storage tank" means any one (1) or combination of tanks, including underground pipes connected thereto, which is or has been used to contain an accumulation of regulated substances, and the volume of which, including the volume of the underground pipes connected thereto, is ten percent (10%) or more beneath the surface of the ground. Such term does not include any:

(A) Farm or residential tank of one thousand one hundred gallons (1,100 gals.) or less capacity used for storing motor fuel for noncommercial purposes;

(B) Tank used for storing heating oil for consumptive use on the premises where stored;

(C) Septic tank;

(D) Pipeline facility, including gathering lines, regulated under:

(i) The Natural Gas Pipeline Safety Act of 1968; and

(ii) The Hazardous Liquid Pipeline Safety Act of 1979;

(E) Surface impoundment, pit, pond, or lagoon;

(F) Storm water or wastewater collection system;

(G) Flow-through process tank;

(H) Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

(I) Storage tank situated in an underground area, such as a basement, cellar, mineworking, drift, shaft, or tunnel, if the storage tank is situated upon or above the surface of the floor; or

(J) Pipes connected to any tank that is described in subdivisions (13)(A)-(I) of this section.



§ 8-7-802 - Department and commission -- Powers and duties.

(a) The Arkansas Pollution Control and Ecology Commission shall have the following powers and duties:

(1) To promulgate, after notice and public hearing, and to modify, repeal, and enforce, as necessary or appropriate to implement or effectuate the purposes and intent of this subchapter, rules and regulations relating to an underground storage tank release detection, prevention, corrective action, and financial responsibility program as required by the federal Resource Conservation and Recovery Act of 1976 and the Energy Policy Act of 2005, Pub. L. No. 109-58; and

(2) (A) To set reasonable fees for licensure of individuals and annual registration of underground storage tanks and aboveground storage tanks by rule or regulation.

(B) (i) The annual registration fee for underground storage tanks shall not exceed seventy-five dollars ($75.00) per tank.

(ii) The fee shall be used by the Arkansas Department of Environmental Quality for administrative and program costs.

(C) (i) The annual registration fee for aboveground storage tanks shall not exceed seventy-five dollars ($75.00) per tank.

(ii) The fee shall be used by the Arkansas Department of Environmental Quality for administrative and program costs, and ten dollars ($10.00) of the fee collected by the Arkansas Department of Environmental Quality shall be remitted to the State Treasury, there to be deposited as special revenues to the credit of the Department of Arkansas State Police Fund to be used for the purposes of above-ground storage tank monitoring and regulation by the Department of Arkansas State Police.

(b) The Arkansas Department of Environmental Quality shall have the following powers and duties:

(1) To administer and enforce all laws, rules, and regulations relating to an underground storage tank release detection, prevention, and corrective action program, and financial responsibility, including the use of any and all appropriate legal remedies, to recover costs and collect penalties under this subchapter;

(2) To advise, consult, cooperate, and enter into agreements with appropriate federal, state, interstate, and local units of government and with affected groups and industries in the formulation of plans and in implementation of a program pursuant to this subchapter;

(3) To accept and administer loans and grants from the federal government and from such other sources as may be available to the Arkansas Department of Environmental Quality for the planning, implementation, and enforcement of an underground storage tank program for release detection, prevention, corrective action, and financial responsibility;

(4) To examine and license individuals for the installation and testing of underground storage tanks;

(5) To enter upon any public or private property for the purpose of obtaining information, conducting surveys or investigations, or taking corrective action, and the Arkansas Department of Environmental Quality may copy or require submission of books, papers, records, memoranda, or data pertaining to the management of underground storage tanks;

(6) To enter into a cooperative agreement with the United States Environmental Protection Agency to carry out corrective actions and enforcement activities, including use of funds provided from the federal Leaking Underground Storage Tank Trust Fund; and

(7) To take such other action as necessary and appropriate to carry out the purposes of this subchapter and meet the requirements of federal law.



§ 8-7-803 - Regulations generally.

Any regulations promulgated under this subchapter shall as much as possible be identical to and no more stringent than the federal regulations adopted by the United States Environmental Protection Agency.



§ 8-7-804 - Procedures of department generally.

The procedure of the Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission for issuance of rules and regulations, conduct of hearings, notice, power of subpoena, review of action on permits, right of appeal, presumptions, finality of actions, and related matters shall be as provided in §§ 8-4-101 -- 8-4-106 and 8-4-201 -- 8-4-229, including, but not limited to, §§ 8-4-205, 8-4-210, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229 to the extent they are not in conflict with the provisions of this subchapter.



§ 8-7-805 - License requirement.

(a) It shall be unlawful for an individual to certify the installation or testing of an underground storage tank unless the individual has been duly licensed by the Arkansas Department of Environmental Quality.

(b) (1) Furthermore, no licensee shall install, remove, repair, close, upgrade, or test any underground storage tank unless the licensee or the contracting company by whom he or she is employed has purchased a surety bond, letter of credit, or cash bond:

(A) In the amount of at least twenty-five thousand dollars ($25,000); and

(B) Which provides that the department is the obligee or payee of the instrument and otherwise complies with the regulations promulgated under this subchapter.

(2) The surety bond shall be issued by a company authorized to do business in the State of Arkansas and executed by an Arkansas agent.

(c) Licensees whose installation or testing activities are limited to their own or their employers' companies' underground storage tanks are exempt from the requirement to meet the financial responsibility requirements provided by this section.

(d) In the event the licensee or contracting company fails to properly install, remove, repair, close, upgrade, or test any underground storage tank pursuant to state law or regulation, the Director of the Arkansas Department of Environmental Quality shall commence proceedings to collect on the surety bond, letter of credit, or cash bond on which the department is the obligee or payee.



§ 8-7-806 - Penalties.

(a) It shall be unlawful for any person:

(1) To violate any provision of this subchapter or any rule or regulation adopted under this subchapter;

(2) To knowingly make a false statement, representation, or certification in any report or other document submitted under or required by this subchapter or the Petroleum Storage Tank Trust Fund Act, § 8-7-901 et seq., or any rule or regulation issued pursuant thereto; or

(3) To violate any order issued by the Arkansas Department of Environmental Quality under this subchapter or any provision of any such order.

(b) Any person who knowingly makes a false statement, representation, or certification as described in subdivision (a)(2) of this section shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each such violation.

(c) Any owner or operator who fails to give any notification regarding storage tanks required by this subchapter or any regulation issued pursuant to this subchapter shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each storage tank for which notification is not given.

(d) (1) Any person who violates any provision of this subchapter or of any rule, regulation, permit, certification, license, plan, or order issued pursuant thereto or who commits an unlawful act hereunder may be assessed an administrative civil penalty not to exceed ten thousand dollars ($10,000) per violation or unlawful act.

(2) Each day of a continuing violation or unlawful act may be deemed a separate violation or unlawful act for purposes of penalty assessment.

(3) If the violation or unlawful act concerns the operation of an underground storage tank, the penalty shall not exceed ten thousand dollars ($10,000) for each tank for each day of violation or unlawful action.

(4) No civil penalty may be assessed until the person charged with the violation or unlawful act has been given the opportunity for a hearing in accordance with regulations adopted by the Arkansas Pollution Control and Ecology Commission.

(5) The administrative procedures set forth in § 8-7-804 may be used to recover all costs, expenses, and damages to the department and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter, including, but not limited to, natural resource damages.

(e) The department is authorized to institute a civil action in any court of competent jurisdiction to accomplish any or all of the following:

(1) Restrain any violation of or compel compliance with the provisions of this subchapter or of any rule, regulation, permit, certification, license, plan, or order issued pursuant to this subchapter or restrain the commission of any unlawful act under this section;

(2) Affirmatively order that remedial measures be taken as may be necessary or appropriate to implement or effectuate the purposes and intent of this subchapter;

(3) Recover all costs, expenses, and damages to the department and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter, including, but not limited to, natural resource damages;

(4) Assess civil penalties in an amount not to exceed ten thousand dollars ($10,000) per day for violations of this subchapter or of any rule, regulation, permit, certification, license, plan, or order issued pursuant to this subchapter or for any unlawful act under this section;

(5) Recover civil penalties assessed pursuant to subsection (d) of this section; or

(6) Forfeit a surety bond purchased pursuant to this subchapter.

(f) (1) All civil penalties collected under this section shall be deposited in the Regulated Substance Storage Tank Program Fund.

(2) All moneys collected which represent the costs, expenses, or damages of another agency or subdivision of the state shall be distributed to the appropriate governmental entity.



§ 8-7-807 - Responsibility and liability of owner.

(a) (1) Upon a determination that a release of a regulated substance from a storage tank has occurred, the owner or operator shall notify the Arkansas Department of Environmental Quality. The owner or operator shall immediately undertake to collect and remove the release and to restore the area affected in accordance with the requirements of this subchapter.

(2) However, the obligation of an owner or operator of an aboveground storage tank to notify the department or undertake the other activities required in this subsection shall not exceed and will be limited to the existing requirements of any other applicable federal or state statutes or regulations.

(b) If the owner or operator fails to proceed as required in subsection (a) of this section, the owner and operator shall be liable to the department for any costs incurred by the department for undertaking corrective action or enforcement action with respect to the release of a regulated substance from a storage tank.

(c) (1) No adjacent property owner shall unduly impede or interfere with any efforts of the department or the owner or operator to undertake investigation, site assessment, or corrective action in accordance with the requirements of this subchapter.

(2) (A) Any adjacent property owner violating subdivision (c)(1) of this section shall be liable for any investigation, site assessment, or corrective action costs resulting from such violation.

(B) If the adjacent property owner denies access to property when such access is reasonably necessary for investigation, site assessment, or corrective action undertaken by the department or by the owner or operator under a department directive, order, or approved corrective action plan, the department may order the adjacent property owner to undertake the portion of investigation, site assessment, or corrective action which was prohibited by the denial of access.

(d) (1) Any party found liable for any costs or expenditures recoverable under this subchapter which establishes by a preponderance of the evidence that only a portion of such costs or expenditures are attributable to his or her actions shall be required to pay only for that portion.

(2) If the trier of fact finds the evidence insufficient to establish each party's portion of costs or expenditures, the court shall apportion the costs or expenditures, to the extent practicable, according to equitable principles, among the responsible parties.

(3) In any action under this subchapter, no responsible party shall be liable for more than that party's apportioned share of the amount of costs or expenditures recoverable for the site.

(4) Any expenditures required under this subchapter made by a responsible party, before or after suit or before or after a complaint has been filed with or heard by the Arkansas State Claims Commission, shall be credited toward any apportioned share.

(e) Any costs recovered by the department under this section shall be used to reimburse the Petroleum Storage Tank Trust Fund in the amount utilized by the department and the balance, if any, deposited into the Regulated Substance Storage Tank Program Fund.



§ 8-7-808 - Regulated Substance Storage Tank Program Fund.

There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Regulated Substance Storage Tank Program Fund". Such Regulated Substance Storage Tank Program Fund shall consist of federal funds, any necessary state matching funds as may be provided by the General Assembly, licensure fees, annual registration fees, and any moneys recovered by the Arkansas Department of Environmental Quality which are attributable to collections of civil penalties under § 8-7-806 or to costs under § 8-7-807 not owed the Petroleum Storage Tank Trust Fund. All said moneys shall be deposited as special revenues to be used in the administration of this subchapter.



§ 8-7-809 - Corrective actions -- Orders of director.

(a) Nothing in this subchapter or the regulations promulgated under this subchapter shall prevent any person from undertaking corrective action which would provide reasonable protection of public health and safety and the environment.

(b) (1) Notwithstanding any other provisions of this subchapter, the Director of the Arkansas Department of Environmental Quality, upon finding that the release may present an imminent and substantial hazard to the health of persons or to the environment and that an emergency exists requiring immediate action to protect the public health and welfare or the environment may, without notice or hearing, issue an order reciting the existence of such an imminent hazard and emergency and requiring that such action be taken as he or she determines to be necessary to protect the health of such persons or the environment and to meet the emergency.

(2) The order of the director may include, but is not limited to, directing the owner or operator of the site which constitutes the hazard to take such steps as are necessary to prevent the act or eliminate the practice which constitutes the hazard, and, with respect to a facility or site, the director may order cessation of operation.

(3) Any person to whom the order is directed shall comply with it immediately, but, upon written application to the director within ten (10) days of the issuance of the order, that person shall be afforded a hearing before the Arkansas Pollution Control and Ecology Commission within ten (10) days after receipt of the written request.

(4) On the basis of the hearing, the commission shall continue the order in effect or shall revoke or modify it.



§ 8-7-810 - Insurance pools.

(a) Owners or operators of storage tanks who are unable to demonstrate financial responsibility in the minimum amounts specified by the Arkansas Department of Environmental Quality may establish an insurance pool in order to demonstrate such financial responsibility.

(b) (1) The formation and operation of an insurance pool under this section shall be subject to approval by the Insurance Commissioner, who shall, after notice and hearing, establish through rules and regulations a method for approval and monitoring of such pools.

(2) Such regulations may include:

(A) Provisions for periodic examinations of financial condition, including inspection of books, papers, accounts, and affairs of the plan;

(B) Conditions for participation in the plan;

(C) Minimum amounts of cash reserves and insurance coverage to be acquired;

(D) Requirements for sound management of the plan;

(E) Grounds for suspension or withdrawal of approval of the plan; and

(F) Grounds for termination of the plan.



§ 8-7-811 - Trade secrets.

(a) Any records, reports, or information obtained by the Arkansas Department of Environmental Quality or its employees in the administration of this subchapter, except release data, shall be kept confidential upon a showing satisfactory to the Director of the Arkansas Department of Environmental Quality that the records, reports, or information would constitute a trade secret under § 4-75-601 et seq.

(b) As necessary to carry out the provisions of this subchapter, information afforded confidential treatment may be transmitted under a continuing claim of confidentiality to other officers or employees of the state or of the United States if the owner or operator of the facility to which the information pertains is informed of the transmittal and if the information has been acquired by the department under the provisions of this subchapter.

(c) The provisions of this section shall not be construed to limit the department's authority to release confidential information during emergency situations.

(d) Any violation of this section shall be unlawful and shall constitute a misdemeanor.



§ 8-7-812 - Subchapter controlling over other laws.

(a) This subchapter shall supersede and preempt all local government laws, ordinances, and regulations pertaining to underground storage tanks, except for any applicable local building permit or fire code requirements pertaining to installation of underground tanks.

(b) The provisions of this subchapter and the rules and regulations promulgated pursuant to it shall govern if they conflict with the provisions of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., the Arkansas Solid Waste Management Act, § 8-6-201 et seq., or the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., or any action taken by the Arkansas Department of Environmental Quality under those laws.



§ 8-7-813 - Registration.

(a) All owners and operators of storage tanks must register their tanks as required by federal regulations and in accordance with the regulations adopted hereunder.

(b) (1) All owners and operators must maintain proof of current and proper registration at the registered facility and post the proof in a conspicuous place on-site.

(2) Proof of registration shall be in the form determined by regulations adopted hereunder.

(c) (1) No owner or operator shall receive any regulated substance into any storage tank for which current and proper proof of registration has not been provided to the person selling the regulated substance.

(2) Neither shall any person selling any regulated substance deliver or cause to be delivered a regulated substance into any storage tank for which he or she has not obtained current and proper proof of registration from the owner or operator.

(d) Any person violating any provision of this section shall be subject to the provisions of § 8-7-806.

(e) The provisions of this subchapter shall not apply to aboveground storage tanks located on farms, the contents of which are used for agricultural purposes and not held for resale.



§ 8-7-814 - Delivery prohibition.

(a) It shall be unlawful to deliver to, deposit into, or accept a regulated substance into an underground storage tank at a facility that has been identified by the Arkansas Department of Environmental Quality to be ineligible for fuel delivery or deposit.

(b) The Arkansas Pollution Control and Ecology Commission shall adopt regulations to implement the criteria and process required by the delivery prohibition requirements of the Energy Policy Act of 2005, Pub. L. No. 109-58, and the regulations shall consist of, at a minimum, the federal guidelines for determining the significant operational compliance of underground storage tank systems.

(c) In order to prevent the delivery of a regulated substance into an underground storage tank system that has been identified by the department to be ineligible for fuel delivery or deposit, the department shall affix a tamper-proof tag, seal, or other device blocking the fill pipes of the ineligible underground storage tank. This affixed notice shall serve as written notification to the owner, the operator, and the product delivery industry.

(d) No owner or operator shall receive any regulated substance into any underground storage tank to which notification of delivery prohibition has been affixed.

(e) No person selling any regulated substance shall deliver or cause to be delivered a regulated substance into any underground storage tank to which notification of delivery prohibition has been affixed.

(f) It shall be unlawful for any person, other than an authorized representative of the department, to remove, tamper with, destroy, or damage a device affixed to any underground storage tank by department personnel.

(g) Any person violating any provision of this section shall be subject to an assessment of an administrative civil penalty as set forth in this subchapter.



§ 8-7-816 - Secondary containment.

(a) (1) Each new underground storage tank or piping connected to any new underground storage tank installed after July 1, 2007, shall be secondarily contained and monitored for leaks if the new underground storage tank or piping is within one thousand feet (1,000') of any existing community water system or any existing potable drinking water well.

(2) In the case of a new underground storage tank system consisting of one (1) or more underground storage tanks and connected by piping, the requirement to provide secondary containment shall apply to all underground storage tanks and connected pipes comprising such system.

(b) (1) Any existing underground storage tank or existing piping connected to such existing underground storage tank that is replaced after July 1, 2007, shall be secondarily contained and monitored for leaks if the replaced underground storage tank or piping is within one thousand feet (1,000') of any existing community water system or any existing potable drinking water well.

(2) In the case of a replacement of an existing underground storage tank or existing piping connected to the underground storage tank, the requirement to provide secondary containment shall apply only to the specific underground storage tank or piping being replaced, not to other underground storage tanks and connected pipes comprising such system.

(3) With respect to piping, "replace" means to remove and put back in more than five feet (5') of piping associated with a single underground storage tank.

(c) (1) Each installation of a new motor fuel dispenser system or replacement of an existing motor fuel dispenser system after July 1, 2007, shall include under-dispenser spill containment if the new or replaced dispenser is within one thousand feet (1,000') of any existing community water system or any existing potable drinking water well.

(2) A motor fuel dispenser system is considered to have been replaced when an existing motor fuel dispenser and the equipment necessary to connect the motor fuel dispenser to the underground storage tank system are removed and another motor fuel dispenser and the equipment necessary to connect the motor fuel dispenser to the underground storage tank system are put in its place.

(d) All secondary containment installed shall comply with federal regulations for underground storage tanks and the regulations adopted under this subchapter.

(e) Any person violating any provision of this section shall be subject to the provisions of § 8-7-806.



§ 8-7-817 - Operator training.

(a) All operators of underground storage tank systems shall complete training in the operation and maintenance of underground storage tank systems in accordance with regulations promulgated under this section.

(b) For purposes of compliance with this section, the following persons shall be considered "operators" required to receive operator training:

(1) Persons having primary responsibility for on-site operation and maintenance of underground storage tank systems;

(2) Persons having daily on-site responsibility for the operation and maintenance of underground storage tank systems; and

(3) Daily on-site employees having primary responsibility for addressing emergencies presented by a spill or release from an underground storage tank system.






Subchapter 9 - -- Petroleum Storage Tank Trust Fund Act

§ 8-7-901 - Title.

This subchapter may be known and may be cited as the "Petroleum Storage Tank Trust Fund Act".



§ 8-7-902 - Definitions.

As used in this subchapter:

(1) (A) "Aboveground storage tank" means any one (1) or a combination of containers, vessels, and enclosures located aboveground, including structures and appurtenances connected to them, the capacity of which is greater than one thousand three hundred twenty gallons (1,320 gals.) and not more than forty thousand gallons (40,000 gals.) and that is used to contain or dispense motor fuels, distillate special fuels, or other refined petroleum products.

(B) The term "aboveground storage tank" does not include mobile storage tanks used to transport petroleum from one (1) location to another or those used in the production of petroleum or natural gas;

(2) "Accidental release" means any sudden or nonsudden confirmed release of petroleum from a storage tank that results in a need for corrective action or a claim for compensatory damages, or both, neither expected nor intended by the tank owner or operator;

(3) "Advisory committee" or "committee" means the Advisory Committee on Petroleum Storage Tanks as established in this subchapter;

(4) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(5) (A) "Compensatory damages" means all damages for which an owner or operator may be liable, including, without limitation, bodily injury or property damage.

(B) "Compensatory damages" do not include:

(i) Punitive damages; or

(ii) The costs of litigation, which shall not be limited to attorney or expert witness fees.

(C) This definition shall apply to any pending third-party claim which has not been reduced to judgment as of April 7, 2003;

(6) "Corrective action" means those actions which may be necessary to protect human health and the environment as a result of an accidental release, sudden or nonsudden;

(7) "Department" means the Arkansas Department of Environmental Quality;

(8) "Director" means the Director of the Arkansas Department of Environmental Quality;

(9) "Distributor" means and includes any person, including the State of Arkansas and any political subdivision thereof, but not including the United States of America or any of its instrumentalities, except to the extent permitted by the Constitution or laws thereof, who is customarily in the wholesale business of offering motor fuels for resale or delivery to dealers, consumers, or others in tanks of two hundred gallons (200 gals.) or more which are not connected to motor vehicles and is:

(A) Making the first sale in the State of Arkansas of any motor fuel imported into the state from any other state, territory, or foreign country after it has been received within this state within the meaning of § 26-55-201 et seq.;

(B) Consuming or using in the State of Arkansas any motor fuel so imported and who has purchased it before it has been received by any other person in this state, within the meaning of § 26-55-201 et seq.; or

(C) Producing, refining, preparing, distilling, manufacturing, blending, or compounding motor fuel in this state;

(10) "Fund" means the Petroleum Storage Tank Trust Fund created by this subchapter;

(11) "Occurrence" means an accident, including continuous or repeated exposure to conditions, which results in a release from a storage tank;

(12) "Owner or operator", when the owner and operator are separate parties, means the person who is required to obtain financial assurances under the state or federal underground storage tank program;

(13) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company or trust, or venture, or municipal, state, or federal government or agency, or any other legal entity, however organized;

(14) "Petroleum" means petroleum, including crude oil or any fraction thereof, which is liquid at standard conditions of temperature and pressure of sixty degrees Fahrenheit (60 degrees F) and fourteen and seven-tenths pounds per square inch (14.7 psi) absolute;

(15) (A) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching, or disposing from a storage tank into groundwater, surface water, or subsurface soils.

(B) The term "release" does not include releases that are permitted or authorized by the department or by federal law;

(16) "Storage tank" means an aboveground storage tank or underground storage tank as defined in this subchapter;

(17) (A) "Supplier" means any person who is customarily in the wholesale business of offering distillate special fuels or liquefied gas special fuels for resale or use to any person in this state and who makes bulk sales of fuel.

(B) The term "supplier" shall include pipeline importers, first receivers, and second receivers;

(18) "Terminal" means a bulk storage facility for storing petroleum products supplied by pipeline or marine vessels;

(19) (A) "Underground storage tank" means any one (1) or a combination of tanks, including underground pipes connected thereto, that is or has been used to contain petroleum, and the volume of which, including the volume of the underground pipes connected thereto, is ten percent (10%) or more beneath the surface of the ground.

(B) The term "underground storage tank" does not include any:

(i) Farm or residential tank of one thousand one hundred gallons (1,100 gals.) or less capacity used for storing motor fuel for noncommercial purposes;

(ii) Tank used for storing heating oil for consumptive use on the premises where stored;

(iii) Septic tank;

(iv) Intrastate and interstate pipeline facilities regulated by the Arkansas Public Service Commission or other applicable state or federal agency and all other pipeline facilities, including gathering lines regulated under:

(a) The Natural Gas Pipeline Safety Act of 1968; or

(b) The Hazardous Liquid Pipeline Safety Act of 1979;

(v) Surface impoundment, pit, pond, or lagoon;

(vi) Storm water or wastewater collection system;

(vii) Flow-through process tank;

(viii) Liquid trap or associated gather lines directly related to oil or gas production and gathering operations;

(ix) Storage tank situated in an underground area, such as a basement, cellar, mineworking, drift, shaft, or tunnel, if the storage tank is situated upon or above the surface of the floor; or

(x) Any pipes connected to any tank which is described in this subdivision (19)(B); and

(20) (A) "Unknown petroleum storage tank" means a petroleum storage tank as defined by this subchapter whose existence on a property or facility at the time of the discovery of a release was not known or should not have reasonably been known by the owner or operator.

(B) An owner or operator is deemed to have known of the existence of an unknown petroleum storage tank if there was surficial evidence of such a tank in the form of visible vent pipes, fill caps, or lines protruding from the tank.



§ 8-7-903 - Rules and regulations -- Powers of department.

(a) The Director of the Department of Finance and Administration is authorized to adopt appropriate rules and regulations not inconsistent with this subchapter as he or she may deem necessary to carry out the intent and purposes of and to assure compliance with this subchapter.

(b) The Arkansas Pollution Control and Ecology Commission is authorized to adopt appropriate rules and regulations not inconsistent with this subchapter to carry out the intent and purposes of and to assure compliance with this subchapter.

(c) The department shall have the authority to enter upon the property of any owner or operator of an aboveground storage tank to obtain information, conduct surveys, or review records for the purpose of determining substantial compliance, as defined by this subchapter and regulations promulgated thereunder, with all state and federal laws and regulations relating to aboveground storage tanks prior to the director's approval of a claim for reimbursement or disbursement.



§ 8-7-904 - Advisory committee.

(a) (1) There is established an Advisory Committee on Petroleum Storage Tanks to be composed of the following members:

(A) A representative from the property and casualty segment of the insurance industry;

(B) A representative from a company that is a refiner and also has service stations or other motor fuel retail outlets in the state;

(C) A representative from a company that is a jobber or wholesaler of petroleum products in the state;

(D) An independent retail service station dealer;

(E) The State Fire Marshal or his or her designee;

(F) A representative from a company that installs or repairs petroleum storage tanks; and

(G) A representative from a company that has one (1) or more employees with knowledge and expertise regarding environmental protection and management matters.

(2) The Governor shall appoint the members of the advisory committee:

(A) The member appointed under subdivision (a)(1)(B) of this section shall be from a list of three (3) names submitted by the Arkansas Petroleum Council;

(B) The member appointed under subdivision (a)(1)(C) of this section shall be from a list of three (3) names submitted by the Arkansas Oil Marketers Association;

(C) The member appointed under subdivision (a)(1)(D) of this section shall be from a list of three (3) names submitted by the Service Station Dealers of Arkansas; and

(D) The member appointed under subdivision (a)(1)(G) of this section shall be from a list of three (3) names submitted by the Arkansas Environmental Federation.

(3) Each member of the committee shall serve a four-year term and until a successor has been appointed.

(4) Any vacancies shall be filled by the Governor to serve the remainder of the term.

(b) Committee members shall serve without compensation but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(c) The committee shall select a member to serve as chairman each year.

(d) The committee shall meet as necessary to carry out its duties under this subchapter and at the call of the chair.

(e) The Arkansas Department of Environmental Quality shall provide adequate staff to support the activities of the committee.

(f) The committee shall adopt all rules and regulations necessary to conduct its business.

(g) The committee shall advise and make recommendations to the Director of the Arkansas Department of Environmental Quality regarding claims for payment under this subchapter.

(h) The committee shall advise the department and the Arkansas Pollution Control and Ecology Commission regarding promulgation of rules and regulations concerning storage tanks.

(i) No member of the committee shall participate in any decision on any claim in which the firm or organization by which that member is employed or in which that member has a direct or indirect financial interest is involved.



§ 8-7-905 - Petroleum Storage Tank Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Petroleum Storage Tank Trust Fund", hereinafter referred to as the "fund".

(b) The fund will be administered by the Director of the Arkansas Department of Environmental Quality, who shall make disbursements from the fund as authorized by this subchapter.

(c) The fund shall consist of gifts, grants, donations, and such other funds as may be made available by the General Assembly, including all interest earned upon money deposited in the fund, fees assessed under this subchapter, any moneys recovered by the Arkansas Department of Environmental Quality, the proceeds of bonds issued by the Arkansas Development Finance Authority for the benefit of the fund, and any other moneys legally designated for the fund.

(d) Moneys in the fund may be expended by the director solely for the following purposes, as limited by the provisions of subsection (e) of this section:

(1) The state share mandated by the federal Resource Conservation and Recovery Act of 1976;

(2) To pay costs incurred by the Arkansas Pollution Control and Ecology Commission, the director, the Attorney General, or the Advisory Committee on Petroleum Storage Tanks in the performance of their duties under this subchapter;

(3) To pay reimbursement to owners and operators for taking corrective action or to pay third parties for compensatory damages caused by accidental releases from qualified storage tanks;

(4) To pay reasonable and necessary costs and expenses of the department for taking corrective action caused by accidental releases from a storage tank of unknown ownership or when corrective action is not commenced by the owner or operator in a timely manner; and

(5) (A) To reimburse owners and operators in the vicinity of the release for performing short-term testing or monitoring which is in addition to that required by the department's rules and regulations if the department has a reasonable basis for believing that the petroleum underground storage tank or tanks may be the source of the release.

(B) The owners and operators of petroleum underground storage tanks, including out-of-service and nonoperational tanks, not found to be the source of the release and who cooperate with the department may apply to the fund for reimbursement for such testing and monitoring costs, not including lost managerial time or loss of revenues because of temporary business closure.

(e) Notwithstanding any other provisions of this subchapter, the director, upon finding that a release may present an imminent and substantial hazard to the health of persons or to the environment and that an emergency exists requiring immediate action to protect the public health and welfare or the environment, may, without receiving prior advice from the committee, issue an order reciting the existence of such an imminent hazard and emergency and ordering a disbursement or reimbursement of up to fifty thousand dollars ($50,000) from the fund so that such action may be taken as he or she determines to be necessary to protect the health of such persons or the environment and to meet the emergency.

(f) (1) No expenditure from the fund shall be made for expenses for retrofitting or replacement of petroleum storage tanks.

(2) No expenditure from the fund pursuant to subdivisions (d)(3) and (5) of this section shall be made for attorney's fees.

(g) The liability or obligation of the fund is not the liability or obligation of the State of Arkansas. However, this subsection shall not be construed as relieving the fund of any liability or obligation prescribed in this subchapter upon the entry of a valid court order or valid final order of the Arkansas State Claims Commission establishing a judgment against any state agency, board, department, or commission or where a settlement agreement has been reached arising from third-party claims against any state agency, board, department, or commission where the state agency, board, department, or commission is determined to be the owner or operator.

(h) Nothing in this subchapter shall be construed to abrogate or waive the provisions of Arkansas Constitution, Article 5, § 20.

(i) (1) An owner or operator who considers himself or herself injured in his or her business, person, or property by a final decision of the director or the director's delegatee under this subchapter may appeal the decision to the Arkansas Pollution Control and Ecology Commission within thirty (30) days after the date of the final decision of the director or the director's delegatee.

(2) The procedures of the department and the Arkansas Pollution Control and Ecology Commission for issuance of rules and regulations, conduct of hearings, notice, power of subpoena, right of appeal, presumptions, finality of actions, and related matters shall be as provided in §§ 8-4-202, 8-4-210 -- 8-4-214, and 8-4-218 -- 8-4-229, and in rules and regulations applicable to administrative procedures of the department and the Arkansas Pollution Control and Ecology Commission to the extent they are not in conflict with the provisions of this subchapter.



§ 8-7-906 - Petroleum environmental assurance fee.

(a) There is established a petroleum environmental assurance fee to be paid, except as provided in subsection (c) of this section, on each gallon of motor fuel or distillate special fuel purchased in or imported into this state.

(b) The fee shall be paid by the first distributor or supplier receiving fuel from a terminal in this state, or, if the fuel will never be stored in a terminal in this state, then by the distributor or supplier who first imports fuel into this state by tank truck.

(c) Exchanges of fuels on a gallon-for-gallon basis within a terminal or fuels exported from this state are exempt from the fee.

(d) Proof of payment shall be provided to the owner or operator.

(e) The fee shall be remitted to the Director of the Department of Finance and Administration at the time, in the manner, and on forms prescribed by the director and may be collected and remitted at the same time and in the same manner as the motor fuels tax and special motor fuels tax under § 26-55-101 et seq. and the Special Motor Fuels Tax Law, § 26-56-101 et seq.

(f) (1) For so long as no bonds for the benefit of the Petroleum Storage Tank Trust Fund are issued and outstanding, the fees collected under this subchapter shall be deposited into the fund.

(2) The applicable fund balances shall be required to be maintained in perpetuity.

(g) (1) The maximum rate for the fee shall be at a rate of three-tenths of one cent (0.3cent(s)) for each gallon of fuel.

(2) (A) For so long as no bonds for the benefit of the fund are outstanding, the fee shall be collected at the maximum rate. However, when the balance of the fund, as adjusted to reflect the obligations and liabilities of the fund, reaches fifteen million dollars ($15,000,000), the rate shall drop at the beginning of the next calendar quarter to such rate as the Arkansas Pollution Control and Ecology Commission determines is necessary to maintain a fifteen million dollar ($15,000,000) adjusted balance.

(B) The rate shall be increased at the beginning of the next calendar quarter when the fund balance, as adjusted to reflect the obligations and liabilities of the fund, drops to twelve million dollars ($12,000,000) or less and remains at the higher amount, not to exceed three-tenths of one cent (0.3cent(s)), until the adjusted fund balance reaches fifteen million dollars ($15,000,000).

(3) The commission shall review the fund balance, as adjusted to reflect the obligations and liabilities of the fund, at least quarterly and report the rate of collection for the fee for the upcoming quarter to the director.

(4) During any period when bonds for the benefit of the fund are outstanding, the fee shall be collected at a rate of three-tenths of one cent (0.3cent(s)) for each gallon irrespective of the balance of the fund.

(h) (1) During any period when bonds are outstanding for the benefit of the fund, the fee shall be deposited in the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund as provided in the Petroleum Storage Tank Trust Fund Bond Financing Act, § 15-5-1201 et seq.

(2) All other fees or moneys collected under this subchapter shall continue to be deposited into the fund.

(i) All fees shall be subject to collection and enforcement of collection under the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 8-7-907 - Payments for corrective action.

(a) (1) No payment for corrective action shall be paid from the Petroleum Storage Tank Trust Fund until the owner or operator has expended seven thousand five hundred dollars ($7,500) on corrective action for the occurrence, except in cases in which the Director of the Arkansas Department of Environmental Quality is using emergency authority under § 8-7-905(e). It is the intent of the General Assembly that this initial level of expenditure be considered the equivalent of an insurance policy deductible.

(2) Owners or operators of underground storage tanks must demonstrate financial responsibility for the seven-thousand-five-hundred-dollar deductible for corrective actions.

(b) Payment for corrective action shall not exceed one million five hundred thousand dollars ($1,500,000) per occurrence.

(c) All payments for corrective action expenses of the owner or operator shall be made only following proof that:

(1) At the time of discovery of the release, the owner or operator had paid all fees required under state law or regulations applicable to petroleum storage tanks;

(2) The corrective action expenses submitted for reimbursement consist of items and amounts that are in accord and compliant with Arkansas Department of Environmental Quality regulations; and

(3) The owner or operator cooperated fully with the department in corrective action to address the release.

(d) Payment for corrective action may be denied if the storage tank owner or operator fails to report a release as required by regulation promulgated by the Arkansas Pollution Control and Ecology Commission, and the failure to report the release causes a delay in the corrective action that contributes to an adverse impact to the environment.

(e) (1) The commission may provide through rule and regulation for interim payments for corrective action.

(2) Interim payments shall be subject to these limitations:

(A) Proof of compliance with the requirements of subdivisions (c)(1)-(3) of this section must be provided;

(B) Specific assurances must be provided that an approved corrective action plan, department directive, or order is being implemented and followed to date; and

(C) (i) Interim payments shall consist of payment of an amount not to exceed ninety percent (90%) of one million five hundred thousand dollars ($1,500,000).

(ii) The remaining ten percent (10%) shall be released only upon final payment for corrective action concerning the occurrence.

(f) (1) In the event moneys are expended from the fund for corrective action and the owner or operator was not at the time of the occurrence eligible to receive reimbursement for corrective action, as defined by this subchapter and regulations promulgated under this subchapter, the department may recover from the owner or operator the amount of moneys expended from the fund for corrective action by filing an action in the appropriate circuit court or by using the administrative procedures set forth in § 8-7-804.

(2) (A) The department also has a right of subrogation:

(i) To any insurance policies in existence at the time of the occurrence to the extent of any rights the owner or operator of a site may have had under that policy; and

(ii) Against any third party who caused or contributed to the occurrence.

(B) The right of subrogation shall apply to sites where corrective action is taken by:

(i) Owners or operators; or

(ii) The department.

(C) As used in this subsection, "third party" does not include a former owner or operator of the site where corrective action is taken.

(g) (1) Unknown petroleum storage tanks that have satisfied the requirements of subdivisions (c)(1)-(3) of this section shall be eligible for reimbursement for corrective action as provided by this section if:

(A) The unknown petroleum storage tank is discovered while removing, upgrading, or replacing a petroleum storage tank meeting the requirements of subsection (c) of this section or while performing petroleum investigation or corrective action activities required by federal or state laws and the petroleum storage tank meeting the requirements of subsection (c) of this section is located on the same property or facility; or

(B) The unknown petroleum storage tank is located on a right-of-way purchased by a city, county, or state governmental agency or entity and is discovered during construction in such a right-of-way.

(2) Eligibility for reimbursement of unknown petroleum storage tanks will be conditioned on the payment of three hundred seventy-five dollars ($375) to the department.

(h) If the owner or operator is found to have been in noncompliance with any state and federal laws and regulations relating to storage tanks at the time of the occurrence, the department may assess a penalty in accordance with its applicable policies and procedures.

(i) (1) An owner or operator determined to be eligible for payment for corrective action for a release from a qualified storage tank may transfer the eligibility to a subsequent owner or operator of the storage tank if the department determines that the subsequent owner or operator has the financial and legal capacity to complete the corrective action and the subsequent owner or operator agrees in writing to assume responsibility for corrective action.

(2) A transfer under subdivision (i)(1) of this section shall not affect the potential liability of the owner or operator for undertaking any required corrective action.

(3) The removal of the storage tank after initiation of corrective action shall not bar the transfer of eligibility as provided in subdivision (i)(1) of this section.

(j) (1) A lender or secured creditor that holds ownership in a storage tank primarily to protect a security interest on the storage tank or the facility on which it is located, or both, is eligible for payment for corrective action if the lender or secured creditor assumes responsibility for completing the corrective action of a release from a qualified storage tank.

(2) If an owner or operator is performing corrective action to the department's satisfaction, a lender or secured creditor is not eligible to assume responsibility for corrective action or to receive payment for corrective action.

(3) Subdivisions (j)(1) and (j)(2) of this section do not affect the liability of the owner or operator for undertaking any required corrective action.

(k) (1) The Arkansas Pollution Control and Ecology Commission shall provide through rule and regulation for a procedure under which an owner or operator or a consultant can be eligible for payment for the purchase of equipment needed for undertaking corrective action.

(2) The procedure adopted under subdivision (k)(1) of this section shall include without limitation:

(A) Depreciation schedules;

(B) Reasonable rent as appropriate;

(C) Evaluation of residual value of equipment; and

(D) Providing for reversion of equipment to the department if the responsibility for the maintenance or payment for the equipment is not met.

(3) The eligibility for payment of a consultant shall apply only to subdivision (k)(1) of this section.



§ 8-7-908 - Third-party claims.

(a) (1) No payment to any owner or operator against whom a third-party claim is brought for compensatory damages shall be paid from the Petroleum Storage Tank Trust Fund until the owner or operator has expended seven thousand five hundred dollars ($7,500) on third-party claims for the occurrence, except in cases in which:

(A) The Director of the Arkansas Department of Environmental Quality is using his or her emergency authority under § 8-7-905(e); or

(B) The owner or operator has been discharged under the United States Bankruptcy Code or is determined by a court to be insolvent.

(2) It is the intent of the General Assembly that this initial level of expenditure be considered the equivalent of an insurance policy deductible.

(3) Owners and operators of underground storage tanks must demonstrate financial responsibility for the seven-thousand-five-hundred-dollar deductible for third-party liability costs.

(b) Payment for third-party claims shall not exceed one million dollars ($1,000,000) per occurrence.

(c) All payments for third-party claims shall be made only following proof that:

(1) At the time of the occurrence, the owner or operator was in substantial compliance with the financial responsibility requirements;

(2) At the time of discovery of the release, the owner or operator had paid all fees required under state law or regulations applicable to petroleum storage tanks; and

(3) A valid final court order or valid final order of the Arkansas State Claims Commission establishing a judgment against the owner or operator for compensatory damages caused by an accidental release from a qualified storage tank has been entered.

(d) (1) (A) Any owner or operator against whom a third-party claim is filed in court or in the Arkansas State Claims Commission shall give written notice of the claim to the Arkansas Department of Environmental Quality no later than twenty (20) days after service of summons or receipt of notification of the claim from the Arkansas State Claims Commission.

(B) As a condition of eligibility, an owner or operator shall cooperate with and assist the department and, if applicable, the Attorney General's office in connection with the third-party claim.

(C) At a minimum, the cooperation shall include active participation by the owner or operator throughout the litigation and providing assistance as required by the department or the Attorney General's office during resolution of a third-party claim.

(D) In determining compliance with subdivisions (d)(1)(B) and (C) of this section, the director shall consider the owner's or operator's financial condition.

(2) Upon receipt of the notice, the department shall immediately notify the Attorney General, who shall have the right to intervene in any such lawsuit or proceeding in order to protect the interests of the state in the fund.

(3) Payment of third-party claims from the fund may be denied for any owner or operator who fails to give the department notice as required herein.

(e) (1) The Arkansas Pollution Control and Ecology Commission may provide through rules or regulations for payments for third-party claims under settlement agreements between the parties without entry of a final court order or Arkansas State Claims Commission order.

(2) Settlement payments for third-party claims shall be subject to these limitations:

(A) Proof of compliance with the requirement of subdivisions (c)(1) and (2) of this section must be provided;

(B) Specific assurances, such as dismissal with prejudice of the cause of action, that payment shall release the owner or operator from all future liability to the third-party claimant for this occurrence must be provided; and

(C) The director must determine that litigation would result in costs to the fund which would exceed the settlement amount and, therefore, it would be in the best interests of the fund to pay the settlement amount.

(f) (1) In the event moneys are expended from the fund for third-party claims and the owner or operator was not at the time of the occurrence in substantial compliance, as defined by this subchapter and regulations promulgated under this subchapter, the department may recover from the owner or operator the amount of moneys expended from the fund for the third-party claim by filing an action in the appropriate circuit court or by using the administrative procedures set forth in § 8-7-804.

(2) (A) The department also has a right of subrogation:

(i) To any insurance policies in existence at the time of the occurrence to the extent of any rights the owner or operator of a site may have had under that policy; and

(ii) Against any third party who caused or contributed to the occurrence.

(B) The right of subrogation shall apply to sites where corrective action is taken by:

(i) Owners or operators; or

(ii) The department.

(C) As used in this subsection, "third party" does not include a former owner or operator of the site where corrective action is taken.

(g) (1) Unknown petroleum storage tanks that have satisfied the requirements of subdivision (c)(3) of this section shall be eligible for reimbursement for third-party claims as provided by this section if:

(A) The unknown petroleum storage tank is discovered while removing, upgrading, or replacing a petroleum storage tank meeting the requirements of subsection (c) of this section or while performing petroleum investigation or corrective action activities required by federal or state laws and the petroleum storage tank meeting the requirements of subsection (c) of this section is located on the same property or facility; or

(B) The unknown petroleum storage tank is located on a right-of-way purchased by a city, county, or state governmental agency or entity and is discovered during construction in the right-of-way.

(2) Eligibility for reimbursement of unknown petroleum storage tanks will be conditioned on the payment of three hundred seventy-five dollars ($375) to the department.

(h) (1) An owner or operator determined to be eligible for payment for third-party claims for a release may transfer the eligibility to an owner or operator that acquires the storage tank if the department determines that the subsequent owner or operator has the financial and legal capacity and has assumed in writing the responsibility for third-party liability.

(2) A transfer under subdivision (h)(1) of this section shall not affect the potential liability of the owner or operator for undertaking any required corrective action.

(3) The removal of the storage tank after initiation of corrective action shall not bar the transfer of eligibility as provided in (h)(1).



§ 8-7-909 - Confidential treatment of information.

(a) Any records, reports, or information obtained by the Arkansas Department of Environmental Quality or its employees in the administration of this subchapter, except release data, shall be kept confidential upon a showing satisfactory to the Director of the Arkansas Department of Environmental Quality that the records, reports, or information would constitute a trade secret under the Arkansas Trade Secrets Act, § 4-75-601 et seq.

(b) As necessary to carry out the provisions of this subchapter, information afforded confidential treatment may be transmitted under a continuing claim of confidentiality to other officers or employees of the state or of the United States if the owner or operator of the facility to which the information pertains is informed of the transmittal and if the information has been acquired by the department under the provisions of this subchapter.

(c) The provisions of this section shall not be construed to limit the department's authority to release confidential information during emergency situations.

(d) Any violation of this section shall be unlawful and shall constitute a misdemeanor.






Subchapter 10 - -- Public Employees' Chemical Right to Know Act

§ 8-7-1001 - Title.

The provisions of this subchapter shall be known and may be cited as the "Public Employees' Chemical Right to Know Act".



§ 8-7-1002 - Legislative findings and purpose.

(a) The General Assembly finds that the proliferation and variety of hazardous chemicals present in government employment may affect the health, safety, and welfare of public employees of the State of Arkansas.

(b) The General Assembly also finds that most private employers, in compliance with United States Occupational Safety and Health Administration regulations, provide their employees with training, information, and other protections concerning chemical hazards, but that public employees of the State of Arkansas and its political subdivisions are not subject to United States Occupational Safety and Health Administration regulations and do not receive the benefits of these protections.

(c) It is the purpose of this subchapter to provide public employees access to training and information concerning hazardous chemicals to enable them to minimize their exposure to such chemicals and protect their health, safety, and welfare.



§ 8-7-1003 - Definitions.

(a) In this subchapter:

(1) "Chemical manufacturer" means an employer with a workplace where chemicals are produced for use or distribution;

(2) "Director" means the Director of the Department of Labor or his or her designee;

(3) "Distributor" means a business, other than a chemical manufacturer or importer, which supplies hazardous chemicals to other distributors or to employers;

(4) "Exposure" or "exposed" means that an employee is subjected to a hazardous chemical in the course of employment through any route of entry (inhalation, ingestion, skin contact, or absorption, etc.), and includes potential, e.g., accidental or possible, exposure;

(5) "Hazard Communication Standard" means the Hazard Communication Standard adopted by the United States Occupational Safety and Health Administration and codified in the Code of Federal Regulations at 29 C.F.R. 1910.1200, as of July 1, 1991;

(6) "Hazardous chemical" means any element, chemical compound, or mixture of elements or compounds which is a physical hazard or a health hazard as defined by the Hazard Communication Standard;

(7) "Label" or "labeling" means any written, printed, or graphic material displayed on or affixed to containers of hazardous chemicals;

(8) "Material safety data sheet" means written or printed material concerning a hazardous chemical which is prepared in accordance with the Hazard Communication Standard;

(9) (A) "Public employee" means any employee of a public employer who may be exposed to hazardous chemicals in the workplace under normal operating conditions or foreseeable emergencies.

(B) Office workers and nonresident management are not generally included unless their job performance routinely involves potential exposure to hazardous chemicals;

(10) "Public employer" means the State of Arkansas and each political subdivision thereof, as defined in § 21-5-603(b);

(11) "Trade secret" is defined in accordance with § 4-75-601(4);

(12) "Work area" means a room or defined space in a workplace where hazardous chemicals are produced or used and where employees are present;

(13) "Workplace" means an establishment, job site, or project at one (1) geographical location containing one (1) or more work areas under a public employer's control or direction; and

(14) "Workplace chemical list" means a list of hazardous chemicals in a workplace developed pursuant to § 8-7-1007.

(b) All other definitions of the Hazard Communication Standard as they exist on the date of enactment of this subchapter are hereby adopted and incorporated by reference.



§ 8-7-1004 - Duties of public employers.

Each public employer shall do the following:

(1) Post adequate notice, as provided by the Director of the Department of Labor, at locations where notices are normally posted, informing employees about their rights under this subchapter;

(2) Ensure proper chemical labeling in accordance with § 8-7-1005;

(3) Maintain and make available material safety data sheets in accordance with § 8-7-1006;

(4) Compile and maintain a workplace chemical list in accordance with § 8-7-1007;

(5) Provide employee information and training in accordance with § 8-7-1008; and

(6) Handle trade secrets in accordance with § 8-7-1012.



§ 8-7-1005 - Labeling.

(a) Existing labels on containers of hazardous chemicals shall not be removed or defaced.

(b) (1) If a public employer transfers a hazardous chemical from the original container to another container, the employer shall reproduce or otherwise place on the container to which the hazardous chemical was transferred the identity of the hazardous chemical and appropriate hazard warnings.

(2) However, if such hazardous chemical is regulated under the Federal Insecticide, Fungicide, and Rodenticide Act or the Arkansas Pesticide Control Act, § 2-16-401 et seq., then such employer shall reproduce on the container to which such hazardous chemical was transferred the chemical name or common name on the original container.

(c) A public employer is not required to label portable containers into which hazardous chemicals are transferred from labeled containers and which are intended only for the immediate use of the employee who performs the transfer. Public employees shall not be required to work with a hazardous chemical from an unlabeled container except for a portable container intended for immediate use by the employee who placed the hazardous chemical into the portable container. For the purposes of this subsection, the term "unlabeled container" means a container which is not labeled in accordance with this section or the Hazard Communication Standard.



§ 8-7-1006 - Material safety data sheets.

(a) Chemical manufacturers and distributors shall provide public employers which purchase a hazardous chemical from them with an appropriate material safety data sheet prior to or with their initial shipment of the hazardous chemical and with the first shipment after the material safety data sheet for the hazardous chemical is updated.

(b) Public employers shall maintain the most current material safety data sheet received from chemical manufacturers or distributors for each hazardous chemical in the workplace. If a material safety data sheet has not been provided by the chemical manufacturer or distributor at the time the chemicals are received at the workplace, the public employer shall request one in writing from the chemical manufacturer or distributor within five (5) business days.

(c) Material safety data sheets shall be readily available upon request to employees and their designated representatives.

(d) (1) If a material safety data sheet for a hazardous chemical is not readily available upon request, an employee or his designated representative may submit a written request for the material safety data sheet to the public employer. The employer, within three (3) business days, either shall furnish a copy of the requested material safety data sheet to the requester or, if the requested material safety data sheet is not in the employer's possession, shall demonstrate to the requester that the employer has made an effort to obtain the material safety data sheet from the distributor, manufacturer, or other source.

(2) If after two (2) weeks from receipt of the request the public employer has not furnished the requester with the requested material safety data sheet, the employer shall not require the employee to work with the hazardous chemical for which the material safety data sheet was requested until the material safety data sheet is furnished, unless:

(A) The manufacturer of the substance for which the material safety data sheet was requested furnishes a written statement that the substance is not a hazardous chemical as defined in § 8-7-1003;

(B) The employer can demonstrate to the employee that the material safety data sheet cannot be obtained through no fault of the employer; or

(C) The employer can demonstrate to the employee that the material safety data sheet will be furnished by a date specified by the employer within one (1) additional week, provided that the employee shall not be required to work with the hazardous chemical if the material safety data sheet is not furnished by the date specified.

(3) If an employee declines to work with a hazardous chemical as authorized by this subsection, he shall not be penalized. Reassignment of an employee to other work at equal pay and benefits shall not be considered a penalty under this subsection.

(e) A public employer, chemical manufacturer, or distributor shall provide a copy of a material safety data sheet to the Director of the Department of Labor upon request.

(f) A public employer, chemical manufacturer, or distributor may meet the requirements of this section with respect to a hazardous chemical which is a mixture either by providing a material safety data sheet for each element or compound in the mixture which is a hazardous chemical or by providing a material safety data sheet for the mixture itself. If more than one (1) mixture has the same element or compound, only one (1) material safety data sheet for that element or compound is necessary.



§ 8-7-1007 - Workplace chemical lists.

(a) Each public employer shall compile and maintain a workplace chemical list which shall contain the following information for each hazardous chemical normally used, generated, or stored in the workplace in an amount equal to or greater than fifty-five gallons (55 gals.) or five hundred pounds (500 lbs.):

(1) The chemical name or common name used on the material safety data sheet or the container label;

(2) The Chemical Abstracts Service number for such hazardous chemical if such number is included on the material safety data sheet; and

(3) The work area or workplace in which the hazardous chemical is normally used, generated, or stored.

(b) Each public employer shall file the workplace chemical list with the Director of the Department of Labor no later than ninety (90) days after July 1, 1991, and shall update the list as necessary, but in any case by July 1 of each subsequent year.

(c) A public employer may meet the requirements of this section with respect to a hazardous chemical which is a mixture either by identifying on the workplace chemical list each element or compound in the mixture which is a hazardous chemical or by identifying on the list the mixture itself. If more than one (1) mixture has the same element or compound, only one (1) listing of the element or compound is necessary.



§ 8-7-1008 - Employee information and training.

(a) Each public employer shall provide an information and training program for its employees as defined in § 8-7-1003(9). Additional instruction shall be provided whenever a new hazard is introduced into their work area or whenever new and significant information is received by the employer concerning the hazards of a chemical. New or newly assigned employees shall be provided training before working in a work area containing hazardous chemicals.

(b) (1) The information and training program provided pursuant to this section shall be developed in accordance with regulations to be promulgated by the Director of the Department of Labor pursuant to § 8-7-1011 within six (6) months after July 1, 1991.

(2) The regulations shall include, at a minimum, requirements concerning:

(A) Information on interpreting labels and material safety data sheets and the relationship between these two (2) methods of hazard communication;

(B) The location and availability of the workplace chemical list and material safety data sheets;

(C) Any operations in an employee's work area where hazardous chemicals are present;

(D) The physical and health hazards of the hazardous chemicals in the work area;

(E) Methods and observations that may be used to detect the presence or release of a hazardous chemical in the work area, such as monitoring conducted by the employer, continuous monitoring devices, visual appearance or odor of hazardous chemicals when being released, etc.;

(F) The measures employees can take to protect themselves from these hazards, including specific procedures the employer has implemented to protect employees from exposure to hazardous chemicals, such as appropriate work practices, emergency procedures, and personal protective equipment to be used;

(G) Frequency of training;

(H) General safety instructions on the handling, cleanup, and disposal of hazardous chemicals; and

(I) Employees' rights under this subchapter.

(c) Training programs addressing each of the requirements of subsection (b) of this section and conducted in full compliance with Title III of the federal Emergency Planning and Community Right to Know Act of 1986 shall be deemed to meet the requirements of this section.

(d) Public employers shall keep a record of the dates of training sessions given to their employees.

(e) Each public employer shall conduct the initial information and training program required pursuant to this section within one (1) year after July 1, 1991. This program may be conducted with the assistance of the director pursuant to § 8-7-1009.

(f) The director shall have authority to promulgate rules and regulations in accordance with § 8-7-1011:

(1) To exempt public employers from providing the information and training otherwise required by this section to employees with special skills and knowledge concerning hazardous chemicals, if such special skills and knowledge would make the information and training unnecessary; and

(2) To require public employers to provide refresher training for employees in workplaces or in circumstances in which the director reasonably determines such refresher training to be necessary and appropriate.



§ 8-7-1009 - Outreach activities of the director.

(a) The Director of the Department of Labor shall develop and give each public employer a suitable form of notice providing employees with information regarding their rights under this subchapter.

(b) The director shall develop and maintain a general information and training assistance program to aid public employers. Such information and assistance shall be made available to all public employers. As part of the program, the director may develop and distribute a supply of informational leaflets on public employers' duties, employees' rights, and the effects of hazardous chemicals. The director shall make available the basic materials for this program within nine (9) months after July 1, 1991.

(c) The director may contract with state universities or other public or private organizations to develop and implement the outreach program.



§ 8-7-1010 - Rights of public employees.

(a) Public employees who may be exposed to hazardous chemicals shall be informed of such exposure and shall have access to the workplace chemical list, material safety data sheets for the chemicals on the list, and information and training as provided in this subchapter.

(b) No public employer shall discharge or cause to be discharged or otherwise discipline or discriminate against a public employee because the employee has requested information, filed a complaint, assisted an inspector of the Director of the Department of Labor, or instituted or caused to be instituted any complaint or proceeding under or related to this subchapter or has testified or is about to testify in any such proceeding or has exercised any rights afforded by this subchapter on behalf of the employee or other employees, nor shall any pay, position, seniority, or other benefits to which the employee may be entitled be lost because the employee exercised rights afforded by this subchapter.

(c) Any waiver of the benefits or requirements of this subchapter shall be against public policy and shall be null and void. Any public employer's request or requirement that a person waive any rights under this subchapter as a condition of or in connection with employment shall constitute a violation.



§ 8-7-1011 - Rule-making.

(a) The Director of the Department of Labor may promulgate rules and regulations in accordance with the provisions of §§ 11-2-110, 11-2-112, and 11-2-113 to implement the provisions of this subchapter. This authority shall include, but not be limited to, the authority to implement changes corresponding to future amendments to the Hazard Communication Standard to maintain consistency between this subchapter and the Hazard Communication Standard.

(b) The director shall promulgate regulations within six (6) months after July 1, 1991, requiring public employers to carry out information and training programs for their employees and specifying the minimum content of education and training programs as provided in § 8-7-1008.



§ 8-7-1012 - Trade secrets.

(a) A public employer may withhold the specific chemical identity, including the chemical name and other specific identification of a hazardous chemical, from a material safety data sheet or workplace chemical list only if all the following conditions are met:

(1) The claim that the information indicates that the specific chemical identity is being withheld as a trade secret;

(2) The material safety data sheet or the chemical indicates that the specific chemical identity is being withheld as a trade secret;

(3) All information contained in the material safety data sheet concerning the properties and effects of the hazardous chemical is disclosed; and

(4) The specific chemical identity is made available to health professionals, employees, and their designated representatives under the same conditions as are set out in the Hazard Communication Standard, 29 C.F.R. 1910.1200(i)(2)-(7), provided, the information disclosable to the United States Occupational Safety and Health Administration under the Hazard Communication Standard shall also be disclosable to the directors.

(b) The Director of the Department of Labor, upon his or her initiative or upon request by an employee, designated representative, or public employer, shall request any or all of the data substantiating the trade secret claim to determine whether the claim is valid. The director shall protect from disclosure all information coming into his or her possession that is marked as confidential and shall return all information so marked at the conclusion of his or her determination.

(c) Any information marked confidential pursuant to subsection (b) of this section shall not be disclosed during any administrative or judicial proceeding held pursuant to this section. Administrative hearings held pursuant to this section shall not be open to the public, but otherwise shall be held in a manner consistent with that provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for hearings in contested cases. The proponent of disclosure shall also have the right to be heard.

(d) No employee of the State of Arkansas shall disclose any information designated as a trade secret other than within the provisions of this subchapter.

(e) Nothing in this section shall be construed as requiring the disclosure under any circumstances of process or percentages of mixture information that is a trade secret.



§ 8-7-1013 - Complaints and investigations.

(a) Complaints received orally or in writing from public employees, their designated representatives, or public employers related to alleged violations of this subchapter shall be investigated in a timely manner by the Director of the Department of Labor.

(b) Officers or duly designated representatives of the director shall have the right of entry into any workplace or work area of a public employer during normal business hours to inspect and investigate complaints within reasonable limits and in a reasonable manner.

(c) The director shall have the same powers, duties, and authority to administer and enforce the provisions of this subchapter as are contained in §§ 11-2-108, 11-2-115, 11-2-116, and 11-2-118. Provided, however, that if there is a conflict between the provisions of this subchapter and the provisions named above, the provisions of this subchapter shall prevail.



§ 8-7-1014 - Enforcement.

(a) If the Director of the Department of Labor determines that a public employer has violated a provision of this subchapter, the director shall issue an order to the official responsible for performing the duties required by this subchapter directing that official to cease and desist the act or omission constituting the violation. Such an order shall constitute prima facie evidence of a violation in any enforcement action filed pursuant to § 8-7-1015 of this subchapter.

(b) If the director determines that a public employer has violated § 8-7-1008 relating to employee information and training and within sixty (60) days of issuance of a cease and desist order the public employer has not remedied the violation, the director may conduct a program or programs to remedy the violation and require such public employer to reimburse the director for the cost of doing so.

(c) Violation of this subchapter by a public employer shall be cause for adverse personnel action against the supervisor or supervisors responsible for the violation, including, but not limited to, suspension, demotion, withholding of annual career service recognition payments, or, in the case of serious and repeated violations, termination. Issuance of a cease and desist order by the director shall not be a prerequisite for such adverse personnel action, but such action shall only be taken in accordance with the civil service laws and regulations.



§ 8-7-1015 - Cause of action -- Attorney's fees.

(a) Any citizen denied the rights granted to him by this subchapter may commence a civil action against a public employer or responsible official of a public employer in the Pulaski County Circuit Court or the circuit court of the residence of the aggrieved party, if an agency of the state is involved, or any of the circuit courts of the appropriate judicial districts when any other public employer is involved. Issuance of a cease and desist order by the Director of the Department of Labor shall not be a prerequisite to the commencement of such an action.

(b) Upon written application of the person denied the rights provided for in this subchapter or any interested party, the court having jurisdiction shall fix a day the petition is to be heard within seven (7) days of the date of the application of the petitioner and shall hear and determine the case.

(c) The circuit courts shall have jurisdiction to restrain violations of this subchapter and to order all appropriate relief, including, but not limited to, the disclosure of chemical information, the rehiring or reinstatement of employees discriminated against because of their exercise of their rights under this subchapter, and the payment of any compensation such employees actually lost as a result of such violations.

(d) Those who refuse to comply with the orders of the court shall be found guilty of contempt of court.

(e) In any action to enforce the rights granted by this subchapter or in any appeal therefrom, the court shall assess against the defendant reasonable attorney's fees and other litigation expenses reasonably incurred by a plaintiff who has substantially prevailed, unless the court finds that the position of the defendant was substantially justified or that other circumstances make an award of those expenses unjust. However, no expenses shall be assessed against the State of Arkansas or any of its agencies or departments. If the defendant has substantially prevailed in the action, the court may assess expenses against the plaintiff only upon a finding that the action was initiated primarily for frivolous or dilatory purposes.



§ 8-7-1016 - No effect on other legal duties.

The provision of information to a public employee pursuant to the provisions of this subchapter shall not be construed to affect the liability of a public employer with regard to the health and safety of an employee or other persons exposed to hazardous chemicals, nor shall it affect the employer's responsibility to take any action to prevent the occurrence of occupational disease as required under any other provision of law. The provision of information to an employee shall not affect any other duty or responsibility of a chemical manufacturer or distributor to warn ultimate users of a hazardous chemical under any other provision of law.






Subchapter 11 - -- Voluntary Cleanup

§ 8-7-1101 - Declaration of policy.

The General Assembly finds and declares as follows:

(1) The redevelopment of abandoned industrial, commercial, or agricultural sites or abandoned residential property should be encouraged as a sound land use management policy to prevent the needless development of prime farmland, open spaces, and natural and recreation areas and to prevent urban sprawl;

(2) The redevelopment of abandoned sites should be encouraged so that these sites can be returned to useful, tax-producing properties to protect existing jobs and provide new job opportunities;

(3) Persons interested in redeveloping abandoned sites should have a method of determining what their legal liabilities and cleanup responsibilities will be as they plan the reuse of abandoned sites;

(4) Incentives should be put in place to encourage prospective purchasers to voluntarily develop and implement cleanup plans of abandoned sites without the need for adversarial enforcement actions by the Arkansas Department of Environmental Quality;

(5) The department now routinely determines, through its permitting policies, when contamination will and will not pose unacceptable risks to public health or the environment, and similar concepts are used in establishing cleanup policies for abandoned sites;

(6) Parties and persons responsible under the law for pollution at abandoned sites should perform remedial responses which are fully consistent with existing requirements;

(7) As an incentive to promote the redevelopment of abandoned industrial sites, persons not responsible for preexisting pollution at or contamination on industrial sites should meet alternative cleanup requirements if they acquire title after the nature of conditions at the site has been disclosed and declare and commit to a specified future land use of the subject site; and

(8) (A) Property transactions at times necessitate title acquisition prior to completion of the actions contemplated at § 8-7-1104(b)-(d) by persons not previously involved with the site or otherwise considered responsible parties for environmental conditions at a site.

(B) These persons should not be foreclosed from participation under the procedures enacted under this subchapter.

(C) Therefore, these persons, at the discretion of the director, may submit a letter of intent that will set forth the persons' desire to purchase the site and retain their eligibility for participation in the voluntary cleanup program established by this subchapter.



§ 8-7-1102 - Definitions.

(a) As used in this subchapter:

(1) "Abandoned site" means a site on which industrial, commercial, or agricultural activity occurred and for which no responsible person can reasonably be pursued for a remedial response to clean up the site or residential property or when the Arkansas Department of Environmental Quality determines it is in the best interest of the citizens of Arkansas to promote redevelopment under this subchapter while continuing to pursue the responsible party or parties;

(2) "Implementing agreement" means a plan, order, memorandum of agreement, or other enforceable document issued by the department under provisions of the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., the Remedial Action Trust Fund Act, § 8-7-501 et seq., or this subchapter, to implement the voluntary cleanup process described in § 8-7-1104;

(3) "Industrial, commercial, or agricultural activity" means commercial, manufacturing, agricultural, or any other activity done to further the development, manufacturing, or distribution of goods and services, as well as soil cultivation and crop or livestock production, including, but not limited to, research and development, warehousing, shipping, transport, remanufacturing, repair, and maintenance of commercial machinery and equipment;

(4) "Property" means property and improvements, including:

(A) A facility as defined in the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. § 9601(9); and

(B) A site as defined in § 8-7-203(11);

(5) "Prospective purchaser" means a person who expresses a willingness to acquire an abandoned site and is not responsible for any preexisting pollution at or contamination on the site;

(6) "Residential property" means any real property used as a dwelling or property with four (4) or fewer dwelling units used exclusively for residential use; and

(7) (A) "Site assessment" means the site assessment to establish the baseline level of existing contamination on a site.

(B) At a minimum, the assessment shall identify the location and extent of contamination, the quantity or level of contamination, the type of contamination, the probable source of contamination, and the risk or threat associated with the contamination as described in § 8-7-1104.

(C) The assessment also shall include a description of the intended land use of the site.

(b) Any other terms of this subchapter not expressly defined shall have the same definitions as provided in § 8-7-203, § 8-7-304, § 8-7-403 [repealed], or § 8-7-503, unless manifestly inconsistent with the provisions and remedial intent of this subchapter.



§ 8-7-1103 - Department's authority.

(a) The Arkansas Department of Environmental Quality shall have authority regarding a voluntary response program to provide the following:

(1) Opportunities for technical assistance for voluntary response actions;

(2) Adequate opportunities for public participation, including prior notice and opportunity for comment in appropriate circumstances, in selecting response actions;

(3) Streamlined procedures to ensure expeditious voluntary response actions;

(4) Oversight and enforcement authorities or other mechanisms that are adequate to ensure that:

(A) Voluntary response actions will protect human health and the environment and be conducted in accordance with applicable federal and state laws; and

(B) If the person conducting the voluntary response action fails to complete the necessary response activities, including operation and maintenance or long-term monitoring activities, the necessary response activities are completed;

(5) Mechanisms for approval of a voluntary response action plan; and

(6) (A) A requirement for certification or similar documentation from the department to the person conducting the voluntary response action indicating that the response is complete.

(B) This certification shall document any conditions, restrictions, or limitations on the release from liability for contamination existing at the site before the department and the prospective purchaser enter into an implementing agreement.

(b) The department may establish and administer a revolving loan fund to make secured and unsecured loans or grants to eligible participants for the purpose of financing the assessment, investigation, or remedial actions at abandoned industrial, commercial, or agricultural sites, or at abandoned residential property.



§ 8-7-1104 - Voluntary cleanup process.

(a) This section applies:

(1) To a person who:

(A) Is a prospective purchaser of an abandoned industrial, commercial, or agricultural property with known or suspected contamination;

(B) Is a prospective purchaser of abandoned residential property;

(C) Did not by act or omission cause or contribute to any release or threatened release of a hazardous substance on or from the identified abandoned site or is otherwise considered to be a responsible party pursuant to § 8-7-512(a)(2)-(4); and

(D) Will reuse or redevelop the property for industrial, commercial, agricultural, or residential uses which will sustain or create employment opportunities or otherwise augment the local or state economy and tax base, or both; or

(2) To a person who:

(A) Is not a responsible party pursuant to § 8-7-512(a)(2)-(4);

(B) Submits a Letter of Intent to Participate; and

(C) Subsequently acquires title to an abandoned site prior to completion of an implementing agreement as set forth in subsection (d) of this section.

(b) A comprehensive site assessment shall be completed to establish the baseline of existing contamination on the site.

(c) Following completion of a comprehensive site assessment, the Arkansas Department of Environmental Quality shall determine whether the assessment adequately identifies the environmental risks posed by the abandoned site.

(d) (1) The department and the prospective purchaser shall enter into an implementing agreement based on the results of the comprehensive site assessment.

(2) The implementing agreement shall establish cleanup liabilities and obligations for the abandoned site.

(3) The prospective purchaser shall provide notice of the implementing agreement in a newspaper of general circulation that serves the area in which the abandoned site is located.

(4) The notice shall be subject to the approval of the department.

(5) The implementing agreement shall establish the intended use of the property.

(6) The description of the intended use shall identify the site and the nature of the activity that the prospective purchaser proposes for the site.

(e) Once the prospective purchaser has acquired legal title to the abandoned site, the purchaser will be responsible to:

(1) (A) Remediate, remove and properly dispose of, or manage, consistent with applicable requirements, any containerized hazardous substances existing on site at the time of purchase, including drummed waste, lagoons, and impoundments and wastes in aboveground and underground tanks, which may pose a threat of release.

(B) Wastes that are disposed or managed on site will remain subject to applicable requirements;

(2) Take all necessary steps as appropriate to prevent migration of hazardous substances beyond the property boundary, considering the factors specified at subsection (h) of this section.

(3) Remedy any releases of hazardous substances as identified in the comprehensive site assessment required by subsection (b) of this section.

(f) For purposes of subdivision (e)(3) of this section, releases of hazardous substances are those conditions which pose either:

(1) (A) An unacceptable risk, either acute or chronic, to the health of employees or any other person likely to be exposed to the release from the site, based upon the intended site use described by the prospective purchaser in the comprehensive site assessment and described by the implementing agreement.

(B) A purchaser may not actually use the property in a manner which differs from the intended use identified in the implementing agreement contemplated by subsection (d) of this section, unless the department and purchaser agree to a modification of the implementing agreement; or

(2) An unacceptable risk to degrade either groundwaters or surface waters, or any risk to degrade the extraordinary resource waters of the State of Arkansas.

(g) A remedial action pursuant to subdivision (e)(3) of this section shall eliminate unacceptable risks and prevent degradation of groundwaters and surface waters which would cause the unacceptable risk or degradation, or both, described in subdivision (f)(2) of this section.

(h) (1) The selection of remedial action shall be approved by the department after reasonable notice and after opportunity for hearing and shall become an amendment to the implementing agreement entered into pursuant to subsection (d) of this section.

(2) Selection of a remedial action shall include consideration of the following factors:

(A) The intended and allowable use of the abandoned site;

(B) The ability of the contaminants to move in a form and manner which would result in exposure to humans and the surrounding environment at levels considered to be an unacceptable health risk as described in subdivisions (f)(1) and (2) of this section;

(C) Consideration of the potential environmental risks of proposed alternative remedial action and its technical feasibility, reliability, and cost effectiveness;

(D) When an imminent and substantial endangerment is posed; and

(E) Whether institutional or engineering controls eliminate or partially eliminate the imminent and substantial endangerment or otherwise contain or prevent migration.

(3) Remedial actions pursuant to subdivision (e)(3) of this section are not required to provide for the removal or remediation of the conditions or contaminants causing a release or threatened release on the abandoned site if:

(A) Contaminants pose no unacceptable risk as described in subdivisions (f)(1) and (2) of this section, or if the remedial actions proposed in the assessment and intended uses of the abandoned site will eliminate unacceptable risks as described in subdivisions (f)(1) and (2) of this section; or

(B) Activities required to allow the intended reuse or redevelopment of the abandoned site are in a manner which will protect public health and the environment as described in subdivisions (f)(1) and (2) of this section.

(i) Nothing in this section shall relieve the prospective purchaser, after acquisition of legal title to the abandoned site, of any liability for contamination later caused by the purchaser.

(j) A prospective purchaser of an abandoned site under this subchapter shall not be responsible for paying any fines or penalties levied against any person responsible for contamination on the abandoned site prior to the implementing agreement with the department.

(k) (1) Once the prospective purchaser has acquired legal title to the abandoned site, the purchaser shall take all the steps necessary to prevent aggravating or contributing to the contamination of the air, land, or water, including downward migration of contamination from any existing contamination on the site.

(2) The purchaser shall not use or redevelop the site in any way which is likely to interfere with subsequent remedial actions or in a manner that differs from the intended use established in the implementing agreement described in subsection (d) of this section.

(l) A restriction shall be placed on the deed for the property covered by this subchapter, which restricts the use of the property to activities and compatible uses that will protect the integrity of any remedial action measures implemented on the property.

(m) Upon written notice to the department, the implementing agreement, including all rights and cleanup liabilities entered into by the department and the prospective purchaser under subsection (d) of this section, is transferable in its entirety to all subsequent owners of the property who did not, by act or omission, cause or contribute to any release or threatened release of hazardous substances on the abandoned site.

(n) Subsequent owners shall receive a copy of the implementing agreement from the prospective purchaser and shall not use the site in a manner which is inconsistent with the intended use described in the implementing agreement authorized by subsection (d) of this section.

(o) (1) Within thirty (30) days of the date that the prospective purchaser acquires legal title to the abandoned site, the purchaser shall file a notice of the implementing agreement with the clerk of the circuit court in the county in which the site is located.

(2) Notice of any subsequent amendments to the implementing agreement shall also be filed with the clerk of the circuit court within thirty (30) days after their effective dates.

(3) The clerk of the circuit court shall docket and record the notice so that it appears in the purchaser's chain of title.






Subchapter 12 - -- Abandoned Pesticide Disposal

§ 8-7-1201 - Title.

This subchapter may be known and may be cited as the "Abandoned Agricultural Pesticide Disposal Act".



§ 8-7-1202 - Purpose.

It is the purpose of this subchapter to protect the citizens of the state and the environment by providing for the safe and proper disposal of abandoned pesticides used in agriculture and for other uses. Furthermore, it is the purpose of this subchapter to create an Abandoned Pesticide Advisory Board to review and approve proposed pesticide disposal projects, select contractors to dispose of abandoned pesticides used in agriculture and for other uses, and approve payments from the Abandoned Agricultural Pesticide and Plant Regulator Disposal Trust Fund.



§ 8-7-1203 - Definitions.

As used in this subchapter:

(1) "Abandoned" means chemicals which are no longer used and for which there is no planned use;

(2) "Advisory board" means the Abandoned Pesticide Advisory Board;

(3) "Contractor" means a person who provides services for a fee involving the disposal of abandoned pesticides;

(4) "Fund" means the Abandoned Agricultural Pesticide and Plant Regulator Disposal Trust Fund;

(5) "Pesticide" means any substance or mixture of substances intended for prevention, destroying, repelling, or mitigating any pests, or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, and any substance or mixture of substances intended to be used as a spray adjuvant and for other uses; and

(6) (A) "Plant regulator" means any substance or mixture of substances intended through physiological action to accelerate or retard the rate of growth of maturation or to otherwise alter the behavior of plants or the produce thereof.

(B) The term shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculates, or soil amendments.



§ 8-7-1204 - Abandoned Pesticide Advisory Board.

(a) There is created an Abandoned Pesticide Advisory Board.

(b) The board shall be composed of up to six (6) members:

(1) One (1) member shall be a representative from the Arkansas Farm Bureau Federation, Inc.;

(2) One (1) member shall be a representative from the Arkansas Natural Resources Commission;

(3) One (1) member shall be a representative from the University of Arkansas Cooperative Extension Service;

(4) One (1) member shall be a representative from the Arkansas Department of Environmental Quality;

(5) One (1) member may be a representative from the Natural Resources Conservation Service; and

(6) One (1) member shall be a representative from the State Plant Board, who shall serve as the board's chair.

(c) Members of the board shall serve without compensation.



§ 8-7-1205 - Powers and duties of the board.

The Abandoned Pesticide Advisory Board shall have the following powers and duties:

(1) To identify any abandoned pesticides which shall be excluded from the collection and disposal program;

(2) To advise and make recommendations to the State Plant Board regarding projects for collecting and disposing of abandoned pesticides;

(3) To advise and make recommendations to the State Plant Board on the issuance of requests for proposals from contractors;

(4) To review and evaluate proposals for the collection and disposal of abandoned pesticides;

(5) To select proposals for the collection and disposal of abandoned pesticides to be implemented; and

(6) To approve payments from the Abandoned Agricultural Pesticide and Plant Regulator Disposal Trust Fund for collection and disposal projects.



§ 8-7-1206 - Abandoned pesticide disposal.

(a) (1) Moneys received into the Abandoned Agricultural Pesticide and Plant Regulator Disposal Trust Fund shall be from gifts, grants, or funds from entities other than the State Plant Board and from a fee of fifty dollars ($50.00) per registered pesticide per registrant per year levied by the State Plant Board for the specific purpose of funding the disposal of abandoned pesticides.

(2) This fee shall be known as the Abandoned Pesticide Disposal Fee and shall not be a part of the pesticide registration fee collected pursuant to § 2-16-407(f).

(3) The Abandoned Pesticide Disposal Fee shall not apply to products classified as:

(A) "Sanitizers and disinfectants" by the board;

(B) Aerosol products which are not labeled for agricultural use;

(C) Insect repellants which are labeled for use on the human body or clothing;

(D) Silica gels and other nonvolatile ready-to-use paste, foam, or gel formulations of insecticidal baits;

(E) Nonvolatile insecticidal baits in tamper resistant bait stations;

(F) Insecticidal flea and tick collars and spot-on flea treatments for dogs and cats; or

(G) Insecticidal cattle ear tags.

(4) Collection of the fee shall be discontinued upon completion of the abandoned pesticide collection program.

(5) Moneys received into the fund shall be utilized by the State Plant Board, as authorized by the Abandoned Pesticide Advisory Board, to pay for projects and other activities relating to the collection and disposal of abandoned pesticides and for administrative support.

(6) The total allocation of funds for administrative support shall not exceed two hundred fifty thousand dollars ($250,000) per biennium.

(b) (1) The State Plant Board shall administer the program relating to the collection and disposal of abandoned pesticides, as authorized by the Abandoned Pesticide Advisory Board.

(2) The duties of the State Plant Board shall include:

(A) Developing and issuing requests for proposals from contractors to collect and dispose of abandoned pesticides;

(B) Contracting for the collection and disposal of abandoned pesticides; and

(C) Paying contractors for services relating to the collection and disposal of abandoned pesticides.






Subchapter 13 - -- Phase I Environmental Site Assessment Consultant Act

§ 8-7-1301 - Title.

This subchapter shall be known and may be cited as the "Phase I Environmental Site Assessment Consultant Act".



§ 8-7-1302 - Purpose.

It is the purpose of this subchapter to authorize the Arkansas Department of Environmental Quality to establish and administer a certification program to maintain a list of Phase I consultants who meet the minimum qualifications for an environmental professional who undertakes a Phase I environmental site assessment, referred to as "all appropriate inquiry" under the Small Business Liability Relief and Brownfields Revitalization Act, Pub. L. No. 107-118, as it exists on January 1, 2007, or a Phase I environmental site assessment under the American Society for Testing and Materials standard E1527-05 as in effect on January 1, 2007.



§ 8-7-1303 - Definitions.

As used in this subchapter:

(1) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company or trust, venture, state or federal government or agency, or any other legal entity however organized;

(2) "Phase I consultant" means a person that performs a Phase I environmental site assessment for a fee or in conjunction with other services for which a fee is charged; and

(3) "Phase I environmental site assessment" means an assessment defined as "all appropriate inquiry" under the Small Business Liability Relief and Brownfields Revitalization Act, Pub. L. No. 107-118, and the rules promulgated under that federal act or a Phase I environmental site assessment as that term is used in the American Society for Testing and Materials standard E1527-00 as in effect on January 1, 2005.



§ 8-7-1304 - Powers and duties.

(a) The Arkansas Department of Environmental Quality shall maintain and make available to the public a list of Phase I consultants who meet the minimum qualifications for an environmental professional who undertakes a Phase I environmental site assessment, referred to as "all appropriate inquiry" under the Small Business Liability Relief and Brownfields Revitalization Act, Pub. L. No. 107-118, and the rules promulgated under that federal act.

(b) The Arkansas Pollution Control and Ecology Commission shall promulgate rules to implement this subchapter.



§ 8-7-1311 - Fees.

(a) (1) Under regulations promulgated by the Arkansas Pollution Control and Ecology Commission, the Arkansas Department of Environmental Quality may assess fees to Phase I consultants who apply to be placed on the list maintained under § 8-7-1304.

(2) Fees shall be reasonable and appropriate and subject to periodic review.

(b) All fees collected under this subchapter shall be deposited into the Hazardous Waste Permit Fund, § 19-6-434.

(c) Fees collected under this subchapter shall be used for the purposes of administering this subchapter.






Subchapter 14 - -- Controlled Substances Contaminated Property Cleanup Act

§ 8-7-1401 - Title.

This subchapter shall be known and may be cited as the "Controlled Substances Contaminated Property Cleanup Act".



§ 8-7-1402 - Professional cleanup of properties contaminated through the manufacture of controlled substances.

(a) The Arkansas Department of Environmental Quality shall:

(1) Establish and administer a certification program to:

(A) Certify contractors who choose to undertake the inspection, sampling, remediation, and removal of contaminated materials from property contaminated through the manufacture of controlled substances; and

(B) Require as a condition of certification that the contractors demonstrate that they have qualifications required to undertake inspection, sampling, remediation, and removal of contaminated materials from property contaminated through the manufacture of controlled substances;

(2) Have established the certification program no later than May 1, 2008;

(3) By March 1, 2008, establish standards for the remediation of properties contaminated through the manufacture of controlled substances;

(4) Make the certification program rules and the remediation standards available to law enforcement officials and the public:

(A) On the department's website; and

(B) In hard copy upon request to the department; and

(5) Annually review and update the remediation standards.

(b) (1) The Arkansas Pollution Control and Ecology Commission shall promulgate rules to implement the certification program for contractors in the inspection, sampling, remediation, and removal of contaminated materials from property contaminated through the manufacture of controlled substances.

(2) The rules promulgated by the commission under this section shall include without limitation:

(A) Application forms for certification;

(B) Continuing education requirements;

(C) Professional and technical standards for certification;

(D) Renewals of certification;

(E) Procedures for revocation and other actions that affect the status of certification; and

(F) Reasonable fees.



§ 8-7-1403 - Reporting of properties contaminated through the manufacture of controlled substances.

(a) If a private property owner finds an abandoned laboratory for the manufacture of controlled substances on his or her property and there has been no active on-site law enforcement involvement, the property owner shall notify local law enforcement for proper removal of contaminated material.

(b) (1) If a property owner finds or becomes aware of evidence of a laboratory for the manufacture of controlled substances on his or her property, the property owner shall have the property inspected in accordance with the guidelines established by the Arkansas Department of Environmental Quality under this subchapter by a contractor certified by the department under § 8-7-1402.

(2) If the contractor selected by the property owner under subdivision (b)(1) of this section verifies that a laboratory for the manufacture of controlled substances has been on the property, the contractor shall notify the department, and the department shall place the property on the contaminated properties list required under § 8-7-1404.



§ 8-7-1404 - Recordkeeping required.

(a) By May 1, 2008, the Arkansas Department of Environmental Quality shall maintain records concerning properties contaminated through the manufacture of controlled substances.

(b) The department shall:

(1) Create a list of properties contaminated through the manufacture of controlled substances;

(2) Place a contaminated property on the contaminated properties list;

(3) Not determine that a property has been adequately remediated unless:

(A) The inspection, sampling, remediation, and removal of contaminated materials is performed:

(i) By or under the direction and responsible charge of an individual who has obtained a certification under the rules established by the Arkansas Pollution Control and Ecology Commission under this subchapter; or

(ii) By an employee of a public agency that has the responsibility of regulatory enforcement, emergency response, the protection of public health and welfare, or the protection of the environment while the employee is acting in the course of that employment; and

(B) The property has met the remediation standards developed by the department;

(4) (A) Post the results of a cleanup on the department's website for ten (10) working days after the department determines that the property has been adequately remediated.

(B) After the ten (10) working days of posting required under subdivision (b)(4)(A) of this section, the department shall remove from the department's website the formerly contaminated property and the results of the cleanup; and

(5) Remove a property from the list when the department finds that the property has been adequately remediated.

(c) (1) The department shall make the list of properties contaminated through the manufacture of controlled substances available to law enforcement officials and to the public:

(A) On the department's website; and

(B) In hard copy upon request to the department.

(2) The department shall keep hard copies of the information required under this section until the department has removed the property from the list of properties contaminated through the manufacture of controlled substances.



§ 8-7-1405 - Notice -- Cleanup -- Residual contamination.

(a) If a law enforcement officer discovers a laboratory for the manufacture of controlled substances or arrests a person for having equipment used in manufacturing controlled substances on any real property, the law enforcement officer shall at the time of the discovery or arrest deliver a copy of the notice of removal required under subsection (d) of this section to:

(1) The owner of the real property if the owner is present at the time of the discovery or arrest;

(2) The on-site manager if the on-site manager is present at the time of the discovery or arrest;

(3) An on-site drop box if available; or

(4) In the case of a tenant-owner unit in a space-rental mobile home or a recreational vehicle park to:

(A) The occupant if the occupant is on site at the time of delivery; or

(B) The on-site park landlord if the on-site park landlord is present at the time of delivery.

(b) (1) If neither the owner nor the on-site manager of a property used in manufacturing controlled substances is on the property at the time of the discovery of or arrest regarding a laboratory for the manufacture of controlled substances, the law enforcement officer shall make every reasonable effort to obtain the necessary contact information concerning the owner from the tenant, property manager, or neighbors.

(2) Within five (5) business days after the discovery of or arrest regarding a laboratory for the manufacture of controlled substances, the law enforcement officer shall send the notice of removal required under subsection (d) of this section by certified mail and regular mail to the owner of the property and the owner's on-site manager or, in the case of a space-rental mobile home or a recreational vehicle park, to the park landlord.

(3) The Arkansas Department of Environmental Quality shall cooperate with the Arkansas Crime Information Center to create a computer link that will allow the center to transfer to the department information from the National Clandestine Laboratory Seizure Report required under 28 C.F.R. Part 23 that is relevant to the notice of removal required under subsection (d) of this section.

(c) (1) At the time a law enforcement officer removes the gross contamination from property used as a laboratory for the manufacture of controlled substances, the law enforcement officer shall order the removal of all persons from the residually contaminated portion of the property or dwelling unit or in the case of a space-rental mobile home or a recreational vehicle park from the unit located on the property.

(2) After the law enforcement officer removes all persons under subdivision (c)(1) of this section, the law enforcement officer shall affix the notice of removal required under subsection (d) of this section in a conspicuous place on the property or in the case of a space-rental mobile home or a recreational vehicle park on the unit located on the property.

(d) The notice of removal under this section shall be in writing and shall contain all of the following:

(1) The word "WARNING" in large bold type at the top and the bottom of the notice;

(2) The date of the seizure and removal;

(3) The address or location of the property, including the identification of any dwelling unit, room number, apartment number, or vehicle number;

(4) The name of the law enforcement agency that seized the laboratory for the manufacture of controlled substances and the agency's contact telephone number;

(5) A list of telephone numbers and contact information for all local and state agencies involved in the process of remediation;

(6) The contact numbers for local and state agencies associated with the cleanup of laboratories for the manufacture of controlled substances; and

(7) A statement that:

(A) A laboratory for the manufacture of controlled substances was discovered on the property;

(B) Chemicals or equipment, or both, that were used in the manufacture of controlled substances were seized at the property;

(C) Hazardous substances, toxic chemicals, or other waste products may still be present on the property or, in the case of space-rental mobile home or a recreational vehicle park, in the unit located on the property;

(D) (i) It is unlawful for any unauthorized person to enter a residually contaminated property or in the case of a space-rental mobile home or recreational vehicle park the unit located on the property until the Arkansas Department of Environmental Quality establishes that the portion of the property identified as residually contaminated has been properly remediated.

(ii) The following persons are authorized to enter a residually contaminated property or in the case of a space-rental mobile home or recreational vehicle park the unit located on the property:

(a) An employee of the department;

(b) A law enforcement officer;

(c) The owner of a residually contaminated property; and

(d) A representative of an owner of a residually contaminated property if the representative has signed a waiver of liability;

(E) Failure to comply with § 8-7-1405 is a violation of the department's rules pertaining to the cleanup of laboratories for the manufacture of controlled substances;

(F) Disturbing the notice of removal posted on the property is a violation of the department's rules concerning the cleanup of laboratories for the manufacture of controlled substances; and

(G) The owner of the property is responsible for remediating the residually contaminated portion of the property in compliance with the department's rules concerning the cleanup of laboratories for the manufacture of controlled substances.



§ 8-7-1406 - Remediated property.

(a) After property contaminated through the manufacture of controlled substances is remediated and the property owner receives official notification from the Arkansas Department of Environmental Quality, no person, including the property owner, landlord, and real estate agent, is required to report or otherwise disclose the past contamination.

(b) Unless retention is mandated by federal law, the department shall destroy all copies of information required to be kept under this subchapter that refer to a specific property location once the property is officially removed from the contaminated properties list.



§ 8-7-1407 - Penalties.

Any person who pleads guilty or nolo contendere to or is found guilty of violating § 8-7-1405(d)(7)(D) or § 8-7-1405(d)(7)(E) is guilty of a Class B misdemeanor.









Chapter 8 - Interstate Compacts

Subchapter 1 - -- Interstate Environmental Compact

§ 8-8-101 - Purpose.

(a) The General Assembly recognizes that:

(1) The purity and life-giving qualities of our environment are of primary concern to the people of Arkansas and to all Americans;

(2) The ultimate responsibility for the quality of the Arkansas environment rests upon the state government; and

(3) Ecological systems and environmental problems cross state boundaries.

(b) Therefore, the General Assembly recognizes that the discharge of this responsibility can be enhanced by acting in concert and cooperation with our sister states and with the federal government, insofar as such cooperative governmental efforts are consistent with the laws of the State of Arkansas. For these reasons, the Interstate Environmental Compact is approved.



§ 8-8-102 - Text of compact.

The Interstate Environmental Compact is enacted into law and entered into with all other jurisdictions legally joining herein in the form substantially as follows:

ARTICLE 1.

(1) Signatory states hereby find and declare:

(a) The environment of every state is affected with local, state, regional, and national interests and its protection, under appropriate arrangements for intergovernmental cooperation, are public purposes of the respective signatories.

(b) Certain environmental pollution problems transcend state boundaries and thereby become common to adjacent states requiring cooperative efforts.

(c) The environment of each state is subject to the effective control of the signatories, and coordinated, cooperative, or joint exercise of control measures is in their common interests.

(2) The purposes of the signatories in enacting this compact are:

(a) To assist and participate in the national environment protection program as set forth in federal legislation; to promote intergovernmental cooperation for multistate action relating to environmental protection through interstate agreements; and to encourage cooperative and coordinated environmental protection by the signatories and the federal government;

(b) To preserve and utilize the functions, powers, and duties of existing state agencies of government to the maximum extent possible consistent with the purposes of the compact.

(3) (a) Nothing contained in this compact shall impair, affect, or extend the constitutional authority of the United States.

(b) The signatories hereby recognize the power and right of the Congress of the United States at any time by any statute expressly enacted for the purpose to revise the terms and conditions of its consent.

(4) Nothing contained in this compact shall impair or extend the constitutional authority of any signatory state, nor shall the police powers of any signatory state be affected except as expressly provided in a supplementary agreement under Article 4.

ARTICLE 2.

(1) This compact shall be known and may be cited as the Interstate Environmental Compact.

(2) For the purpose of this compact and of any supplemental or concurring legislation enacted pursuant or in relation hereto, except as may be otherwise required by the context:

(a) "State" shall mean any one of the fifty states of the United States of America, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, but shall not include the District of Columbia.

(b) "Interstate environment pollution" shall mean any pollution of a stream or body of water crossing or marking a state boundary, interstate air quality control region designated by an appropriate federal agency or solid waste collection and disposal district or program involving the jurisdiction of territories of more than one state.

(c) "Government" shall mean the governments of the United States and the signatory states.

(d) "Federal government" shall mean the government of the United States of America and any appropriate department, instrumentality, agency, commission, bureau, division, branch, or other unit thereof, as the case may be, but shall not include the District of Columbia.

(e) "Signator" shall mean any state which enters into this compact and is a party thereto.

ARTICLE 3.

Agreements With The Federal Government and Other Agencies. Signatory states are hereby authorized jointly to participate in cooperative or joint undertakings for the protection of the interstate environment with the federal government or with any intergovernmental or interstate agencies.

ARTICLE 4.

(1) Signatories may enter into agreements for the purpose of controlling interstate environmental problems in accordance with applicable federal legislation and under terms and conditions as deemed appropriate by the agreeing states under paragraph (6) and paragraph (8) of this article.

(2) Recognition of Existing Nonenvironmental Intergovernmental Arrangements. The signatories agree that existing federal-state, interstate, or intergovernmental arrangements which are not primarily directed to environmental protection purposes as defined herein are not affected by this compact.

(3) Recognition of Existing Intergovernmental Agreements Directed to Environmental Objectives. All existing interstate compacts directly relating to environmental protection are hereby expressly recognized, and nothing in this compact shall be construed to diminish or supersede the powers and functions of such existing intergovernmental agreements and the organizations created by them.

(4) Modification of Existing Commissions and Compacts. Recognition herein of multistate commissions and compacts shall not be construed to limit directly or indirectly the creation of additional multistate organizations or interstate compacts, nor to prevent termination, modification, extension, or supplementation of such multistate organizations and interstate compacts recognized herein by the federal government or states party thereto.

(5) Recognition of Future Multistate Commissions and Interstate Compacts. Nothing in this compact shall be construed to prevent signatories from entering into multistate organizations or other interstate compacts which do not conflict with their obligations under this compact.

(6) Supplementary Agreements. Any two (2) or more signatories may enter into supplementary agreements for joint, coordinated, or mutual environmental management activities relating to interstate pollution problems common to the territories of such states and for the establishment of common or joint regulation, management, services, agencies, or facilities for such purposes or may designate an appropriate agency to act as their joint agency in regard thereto. No supplementary agreement shall be valid to the extent that it conflicts with the purpose of this compact and the creation of a joint agency by supplementary agreement shall not affect the privileges, powers, responsibilities, or duties under this compact of signatories participating therein as embodied in this compact.

(7) Execution of Supplementary Agreements and Effective Date. The Governor is authorized to enter into supplementary agreements for the state, and his official signature shall render the agreement immediately binding upon the state;

Provided that:

(a) The legislature of any signatory entering into such a supplementary agreement shall at its next legislative session by concurrent resolution bring the supplementary agreement before it and by appropriate legislative action approve, reverse, modify, or condition the agreement of that state.

(b) Nothing in this agreement shall be construed to limit the right of Congress by act of law expressly enacted for that purpose to disapprove or condition such a supplementary agreement.

(8) Special Supplementary Agreements. Signatories may enter into special supplementary agreements with the District of Columbia or foreign nations for the same purposes and with the same powers as under Paragraph (6), Article 4, upon the condition that such nonsignatory party accept the general obligations of signatories under this compact. Provided, that such special supplementary agreements shall become effective only after being consented to by the Congress.

(9) Jurisdiction of Signatories Reserved. Nothing in this compact or in any supplementary agreement thereunder shall be construed to restrict, relinquish, or be in derogation of, any power or authority constitutionally possessed by any signatory within its jurisdiction, except as specifically limited by this compact or a supplementary agreement.

(10) Complementary Legislation by Signatories. Signatories may enact such additional legislation as may be deemed appropriate to enable its officers and governmental agencies to accomplish effectively the purposes of this compact and supplementary agreements recognized or entered into under the terms of this article.

(11) Legal Rights of Signatories. Nothing in this compact shall impair the exercise by any signatory of its legal rights or remedies established by the United States Constitution or any other laws of this nation.

ARTICLE 5.

(1) Construction, Amendment, and Effective Date. It is the intent of the signatories that no provision of this compact or supplementary agreement entered into hereunder shall be construed as invalidating any provision of law of any signatory and that nothing in this compact shall be construed to modify or qualify the authority of any signatory to enact or enforce environmental protection legislation within its jurisdiction and not inconsistent with any provision of this compact or a supplementary agreement entered into pursuant hereto.

(2) The provisions of this compact or of agreements hereunder shall be severable and if any phrase, clause, sentence, or provisions of this compact, or such an agreement is declared to be contrary to the Constitution of any signatory or of the United States or is held invalid, the constitutionality of the remainder of this compact or of any agreement and the applicability thereof to any participating jurisdiction, agency, person, or circumstance shall not be affected thereby and shall remain in full force and effect as to the remaining participating jurisdictions and in full force and effect as to the signatory affected as to all severable matters. It is the intent of the signatories that the provisions of this compact shall be reasonably and liberally construed in the context of its purposes.

(3) Amendments to this compact may be initiated by legislative action of any signatory and become effective when concurred in by all signatories and approved by Congress.

(4) This compact shall become binding on a state when enacted by it into law, and such state shall thereafter become a signatory and party hereto with any and all states legally joining herein.

(5) A state may withdraw from this compact by authority of an act of its legislature one (1) year after it notifies all signatories in writing of an intention to withdraw from the compact. Provided, withdrawal from the compact affects obligations of a signatory imposed on it by supplementary agreements to which it may be a party only to the extent and in accordance with the terms of such supplementary agreements.



§ 8-8-103 - Supplementary agreement appropriations.

Any supplementary agreement entered into pursuant to Article 4 of the compact and requiring the expenditure of funds or the assumption of an obligation to expend funds shall not become effective as to this state prior to the making of an appropriation therefor by the General Assembly, with the following exceptions:

(1) The Governor may use special appropriations as are made available for emergency purposes;

(2) The Governor may use any such funds as are made available to him or her by the federal government or any other source specifically for the creation and implementation of supplemental agreements under this subchapter; and

(3) Where an agency of the state can better carry out the purpose for which it was created by the legislature by cooperative actions with other states under the terms of this compact, that agency may, with the consent of the Governor, expend funds appropriated to it for such purposes.






Subchapter 2 - -- Central Interstate Low-Level Radioactive Waste Compact

§ 8-8-201 - Penalties.

(a) Any person who violates any provision of this subchapter or commits any unlawful act under this subchapter shall be guilty of a misdemeanor. Upon conviction, that person shall be subject to imprisonment for not more than one (1) year or a fine of not more than ten thousand dollars ($10,000), or subject to both such fine and imprisonment. Each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.

(b) Any person who violates any provision of this subchapter or commits any unlawful act under this subchapter shall be subject to a civil penalty in such amount as the court shall find appropriate, not to exceed twenty-five thousand dollars ($25,000) per day of such violation, to the payment of any expenses reasonably incurred by the state in removing, correcting, or terminating any adverse effects resulting therefrom, including the cost of the investigation, inspection, or survey establishing such violation or unlawful act, and the payment to the state of reasonable compensation of any actual damage resulting therefrom.



§ 8-8-202 - Text of compact.

The Central Interstate Low-Level Radioactive Waste Compact is hereby enacted into law and entered into by the State of Arkansas with any and all states legally joining therein in accordance with its terms, in the form substantially as follows:

ARTICLE I. Policy and Purpose

The party states recognize that each state is responsible for the management of its nonfederal low-level radioactive wastes. They also recognize that the Congress, by enacting the Low-Level Radioactive Waste Policy Act (Public Law 96-573), has authorized and encouraged states to enter into compacts for the efficient management of wastes. It is the policy of the party states to cooperate in the protection of the health, safety, and welfare of their citizens and the environment, and to provide for and encourage the economical management of low-level radioactive wastes. It is the purpose of this compact to provide the framework for such a cooperative effort; to promote the health, safety, and welfare of the citizens and the environment of the region; to limit the number of facilities needed to effectively and efficiently manage low-level radioactive wastes and to encourage the reduction of the generation thereof; and to distribute the costs, benefits, and obligations among the party states. It is the policy of the party states that activities conducted by the commission are the formation of public policies and are therefore public business.

ARTICLE II. Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "Commission" means the Central Interstate Low-Level Radioactive Waste Compact Commission;

(b) "Disposal" means the isolation and final disposition of waste;

(c) "Decommissioning" means the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at the facility;

(d) "Extended care" means the continued observation of a facility after closure for the purpose of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and includes undertaking any action or cleanup necessary to protect public health and the environment;

(e) "Facility" means any site, location, structure, or property used or to be used for the management of waste;

(f) "Generator" means any person who, in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, biomedical research, other industrial or commercial activity, other research, or mining in a party state, produces or processes waste. "Generator" does not include any person who receives waste generated outside the region for subsequent shipment to a regional facility;

(g) "Host state" means any party state in which a regional facility is situated or is being developed;

(h) "Institutional control" means those activities carried out by the host state to physically control access to the disposal site following transfer of the license to the owner of the disposal site. These activities include, but are not limited to, environmental monitoring, periodic surveillance, minor custodial care, and other necessary activities at the site as determined by the host state and administration of funds to cover the costs for these activities. The period of institutional control will be determined by the host state but may not be less than one hundred (100) years following transfer of the license to the owner of the disposal site;

(i) "Low-level radioactive waste" or "waste" means, as defined in the Low-Level Radioactive Waste Policy Act (Public Law 96-573), radioactive waste not classified as: high-level radioactive waste; transuranic waste; spent nuclear fuel; or by-product material as defined in Section 11 e.2 of the Atomic Energy Act of 1954, as amended through 1978;

(j) "Management of waste" means the storage, treatment, or disposal of waste;

(k) "Notification of each party state" means transmittal of written notice to the Governor, presiding officer of each legislative body, and any other persons designated by the party state's commission member to receive such notice;

(l) "Party state" means any state which is a signatory party to this compact;

(m) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private;

(n) "Region" means the area of the party states;

(o) "Regional facility" means a facility which is located within the region and which has been approved by the commission for the benefit of the party states;

(p) "Site" means any property which is owned or leased by a generator and is contiguous to or divided only by a public or private way from the source of generation;

(q) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, or any other territorial possession of the United States;

(r) "Storage" means the holding of waste for treatment or disposal; and

(s) "Treatment" means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical, or biological characteristics or composition of any waste in order to render such waste safer for transport or management, amenable for recovery, convertible to another usable material, or reduced in volume.

ARTICLE III. Rights and Obligations

(a) There shall be provided within the region one (1) or more regional facilities which together provide sufficient capacity to manage all wastes generated within the region. It shall be the duty of regional facilities to accept compatible wastes generated in and from party states, and meeting the requirements of this subchapter, and each party state shall have the right to have the wastes generated within its borders managed at such facility.

(b) To the extent authorized by federal law and host state law, a host state shall regulate and license any regional facility within its borders and ensure the extended care of such facility.

(c) Rates shall be charged to any user of the regional facility, set by the operator of a regional facility, and shall be fair and reasonable and be subject to the approval of the host state. Such approval shall be based upon criteria established by the commission.

(d) A host state may establish fees which shall be charged to any user of a regional facility, and which shall be in addition to the rates approved pursuant to section (c) of this article, for any regional facility within its borders. Any fees proposed by the host state shall be subject to a one hundred twenty-day prior notice to the commission with an opportunity to provide comments to the host state. Such fees shall be fair and reasonable and shall provide the host state with sufficient revenue to cover all anticipated present and future costs associated with any regional facility and a reasonable reserve for future contingencies, which are not covered by rates established in section (c) of this article including, but not limited to:

1. The licensure, operation, monitoring, inspection, maintenance, decommissioning, closure, institutional control, and extended care of a regional facility; and

2. Response, removal, remedial action or cleanup deemed appropriate and required by the host state as a result of a release of radioactive or hazardous materials from such regional facility; and

3. Premiums for property and third-party liability insurance; and

4. Protection of the public health, safety, and environment; and

5. Compensation and incentives to the host community;

6. Any amount due from a judgment or settlement involving a property or third-party liability claim for medical expenses and all other damages incurred as a result of personal injury or death, and damages or losses to real or personal property or the environment; and

7. Cost of defending or pursuing liability claims against any party or state.

The fees established pursuant to this section (d) of this article may include incentives for source and volume reduction and may be based on the hazard of the waste. Notwithstanding anything to the contrary in this compact, or in any state constitution, statute, or regulation, to the extent that such fees are insufficient to pay for any costs associated with a regional facility, including all costs under section (d) of Article III, all party states and any other state(s) whose generators use the regional facility, shall share liability for all such costs. However, there shall be no recovery from the states under section (d) of this article until all available funds, payments or in-kind services have been exhausted including:

i. Designated low-level radioactive waste funds managed by the host state; and

ii. Payable proceeds of insurance or surety policies applicable to a regional facility; and

iii. Proceeds of reasonable collection efforts against the regional facility operator(s); and

iv. Payments from or in-kind services by generators.

In the event any regional facility operator files or has filed against it a bankruptcy proceeding, then for purposes of determining whether or not reasonable collection efforts have been undertaken, the filing of such proceedings if not dismissed within sixty (60) days of filing shall be considered exhaustion of reasonable collection efforts with respect to such party. Recovery from the states under section (d) of Article III upon satisfaction of the exhaustion of available funds, payments, or in-kind services shall not preclude any state from further recovery of its costs from a facility operator, insurer, or generator. During the period of time that such reasonable collection efforts or exhaustion of available funds, payments, or in-kind services occur, any applicable statutes of limitation with respect to claims against any other parties or states will be deemed tolled and will not run. All costs or liabilities shared by a state shall be shared proportionately by comparing the volume of the waste received at a regional facility from the generators of each state with the total volume of the waste received at a regional facility from all generators.

(e) To the extent authorized by federal law, each party state is responsible for enforcing any applicable federal and state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders and shall adopt practices that will ensure that waste shipments originating within its borders and destined for a regional facility will conform to applicable packaging and transportation laws and regulations.

(f) Each party state has the right to rely on the good faith performance of each other party state.

(g) Unless authorized by the commission, it shall be unlawful after January 1, 1986, for any person:

(1) To deposit, at a regional facility, waste not generated within the region;

(2) To accept, at a regional facility, waste not generated within the region;

(3) To export from the region waste which is generated within the region; and

(4) To transport waste from the site at which it is generated except to a regional facility.

ARTICLE IV. The Commission

(a) There is hereby established the Central Interstate Low-Level Radioactive Waste Compact Commission. The commission shall consist of one (1) voting member from each party state, except that each host state shall have two (2) at-large voting members and one (1) nonvoting member from the county in which the facility is located. All members shall be appointed according to the laws of each state. The appointing authority of each party state shall notify the commission in writing of the identity of its member and any alternates. Any alternate may act on behalf of the member only in the absence of such member or members. Each state is responsible for the expenses of its member of the commission.

(b) Except for the nonvoting member, each commission member shall be entitled to one (1) vote. Unless otherwise provided herein, no action of the commission shall be binding unless a majority of the total voting membership casts its vote in the affirmative.

(c) The commission shall elect from among its membership a chairman. The commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact.

(d) The commission shall meet at least once a year, and shall also meet upon the call of the chairman, by petition of a majority of the membership, or upon the call of a host state member. All meetings of the commission shall be open to the public with reasonable advance publicized notice given, and such meetings shall be subject to those exceptions provided for within the open meetings laws of the host state. The commission shall adopt bylaws that are consistent in scope and principle with the open meetings law of the host state or, if there is no host state, the open meetings law of the state in which the commission headquarters are located.

(e) The commission may initiate any proceedings or appear as an intervenor or party in interest before any court of law, or any federal, state, or local agency, board, or commission that has jurisdiction over any matter arising under or relating to the terms and provisions of this compact. The commission shall determine in which proceedings it shall intervene or otherwise appear and may arrange for such expert testimony, reports, evidence, or other participation in such proceedings as may be necessary to represent its views.

(f) The commission may establish such committees as it deems necessary for the purpose of advising the commission on any and all matters pertaining to the management of waste.

(g) The commission may employ and compensate a staff limited only to those persons necessary to carry out its duties and functions. The commission may also contract with and designate any person to perform necessary functions to assist the commission. Unless otherwise required by acceptance of a federal grant, the staff shall serve at the commission's pleasure irrespective of the civil service, personnel, or other merit laws of any of the party states or the federal government and shall be compensated from funds of the commission.

(h) Funding for the commission shall be as follows:

(1) The commission shall set and approve its first annual budget as soon as practicable after its initial meeting. Party states shall equally contribute to the commission budget on an annual basis, an amount not to exceed twenty-five thousand dollars ($25,000) until surcharges are available for that purpose. Host states shall begin imposition of the surcharges provided for in this section as soon as practicable and shall remit to the commission funds resulting from collection of such surcharges within sixty (60) days of their receipt; and

(2) Each state hosting a regional facility shall annually levy surcharges on all users of such facilities, based on the volume and characteristics of wastes received at such facilities, the total of which:

(A) Shall be sufficient to cover the annual budget of the commission; and

(B) Shall be paid to the commission, provided, however, that each host state collecting such surcharges may retain a portion of the collection sufficient to cover the administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budget of the commission.

(i) The commission shall keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of commission funds and submit an audit report to the commission. Such audit report shall be made a part of the annual report of the commission required by this article.

(j) The commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials, and services, conditional or otherwise from any person, and may receive, utilize, and dispose of same. The nature, amount, and conditions, if any, attendant upon any donation or grant accepted pursuant to this section, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the commission.

(k) (1) Except as otherwise provided herein, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any causal or other relationships. Generators, transporters of waste, owners, and operators of facilities shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

(2) The commission herein established is a legal entity separate and distinct from the party states and shall be so liable for its actions. Liabilities of the commission shall not be deemed liabilities of the party states. Members of the commission shall not be personally liable for actions taken by them in their official capacity.

(l) Any person or party state aggrieved by a final decision of the commission may obtain judicial review of such decisions in the United States District Court in the district wherein the commission maintains its headquarters by filing in such court a petition for review within sixty (60) days after the commission's final decision. Proceedings thereafter shall be in accordance with the rules of procedure applicable in such court.

(m) The commission shall:

(1) Receive and approve the application of a nonparty state to become a party state in accordance with Article VII;

(2) Submit an annual report to, and otherwise communicate with, the governors and the presiding officers of the legislative bodies of the party states regarding the activities of the commission;

(3) Hear and negotiate disputes which may arise between the party states regarding this compact;

(4) Require of and obtain from the party states, and nonparty states seeking to become party states, data and information necessary to the implementation of commission and party states' responsibilities;

(5) Approve the development and operation of regional facilities in accordance with Article V;

(6) Notwithstanding any other provision of this compact, have the authority to enter into agreements with any person for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. Such authorization to import or export waste requires the approval of the commission, including the affirmative vote of any host state which may be affected;

(7) Revoke the membership of a party state in accordance with Articles V and VII;

(8) Require all party states and other persons to perform their duties and obligations arising under this compact by an appropriate action in any form designated in Article IV (e); and

(9) Take such action as may be necessary to perform its duties and functions as provided in this compact.

(n) All files, records, and data of the commission shall be open to reasonable public inspection, regardless of physical form, subject to those exceptions listed within the host state public records law. The commission shall adopt bylaws relating to the availability of files, records, and data of the commission that are consistent in scope and principle with the public records law of the host state or, if there is no host state, the public records law of the state in which the commission headquarters are located.

(o) All decisions of the commission regarding public meetings and public records issues shall be reviewable solely in a United States District Court of a host state or, if there is no host state, then in the state in which the compact commission headquarters are located.

ARTICLE V. Development and Operation of Regional Facilities

(a) Following the collection of sufficient data and information from the states, the commission shall allow each party state the opportunity to volunteer as a host for a regional facility.

(b) If no state volunteers or if no proposal identified by a volunteer state is deemed acceptable by the commission, based on the criteria in Section (c) of this Article, then the commission shall publicly seek applicants for the development and operation of regional facilities.

(c) The commission shall review and consider each applicant's proposal based upon the following criteria:

(1) The capability of the applicant to obtain a license from the applicable authority;

(2) The economic efficiency of each proposed regional facility, including the total estimated disposal and treatment costs per cubic foot of waste;

(3) Financial assurances;

(4) Accessibility to all party states; and

(5) Such other criteria as shall be determined by the commission to be necessary for the selection of the best proposal, based on the health, safety, and welfare of the citizens in the region and the party states.

(d) The commission shall make a preliminary selection of the proposal or proposals considered most likely to meet the criteria enumerated in Section (c) and the needs of the region.

(e) Following notification of each party state of the results of the preliminary selection process, the commission shall:

(1) Authorize any person whose proposal has been selected to pursue licensure of the regional facility or facilities in accordance with the proposal originally submitted to the commission or as modified with the approval of the commission; and

(2) Require the appropriate state or states or the U.S. Nuclear Regulatory Commission to process all applications for permits and licenses required for the development and operation of any regional facility or facilities within a reasonable period from the time that a completed application is submitted.

(f) The preliminary selection or selections made by the commission pursuant to this article shall become final and receive the commission's approval as a regional facility upon the issuance of a license by the licensing authority. If a proposed regional facility fails to become licensed, the commission shall make another selection pursuant to the procedures identified in this article.

(g) The commission may by a two-thirds (2/3) affirmative vote of its membership revoke the membership of any party state which, after notice and hearing shall be found to have arbitrarily or capriciously denied or delayed the issuance of a license or permit to any person authorized by the commission to apply for such license or permit. Revocation shall be in the same manner as provided for in Section (e) of Article VII.

ARTICLE VI. Other Laws and Regulations

(a) Nothing in this compact shall be construed to:

(1) Abrogate or limit the applicability of any act of Congress or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

(2) Prevent the application of any law which is not otherwise inconsistent with this compact;

(3) Prohibit or otherwise restrict the management of waste on the site where it is generated if such is otherwise lawful;

(4) Affect any judicial or administrative proceeding pending on the effective date of this compact;

(5) Alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions; and

(6) Affect the generation or management of waste generated by the federal government or federal research and development activities.

(b) No party state shall pass or enforce any law or regulation which is inconsistent with this compact.

(c) All laws and regulations or parts thereof of any party state which are inconsistent with this compact are hereby declared null and void for purposes of this compact. Any legal right, obligation, violation, or penalty arising under such laws or regulations prior to enactment of this compact shall not be affected.

(d) No law or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

ARTICLE VII. Eligible Parties, Withdrawal, Revocation, Entry Into Force, Termination

(a) This compact shall have as initially eligible parties the states of Arkansas, Iowa, Kansas, Louisiana, Minnesota, Missouri, Nebraska, North Dakota, and Oklahoma. Such initial eligibility shall terminate on January 1, 1984.

(b) Any state may petition the commission for eligibility. A petitioning state shall become eligible for membership in the compact upon the unanimous approval of the commission.

(c) An eligible state shall become a member of the compact and shall be bound by it after such state has enacted the compact into law. In no event shall the compact take effect in any state until it has been entered into force as provided for in Section (f) of this article.

(d) Any party state may withdraw from this compact by enacting a statute repealing the same. Unless permitted earlier by unanimous approval of the commission, such withdrawal shall take effect five (5) years after the governor of the withdrawing state has given notice in writing of such withdrawal to each governor of the party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

(e) Any party state which fails to comply with the terms of this compact or fulfill its obligations hereunder may, after notice and hearing, have its privileges suspended or its membership in the compact revoked by the commission. Revocation shall take effect one (1) year from the date such party state receives written notice from the commission of its action. The commission may require such party state to pay to the commission, for a period not to exceed five (5) years from the date of notice of revocation, an amount determined by the commission based on the anticipated fees which the generators of such party state would have paid to each regional facility and an amount equal to that which such party state would have contributed in accordance with Section (d) of Article III, in the event of insufficient revenues. The commission shall use such funds to ensure the continued availability of safe and economical waste management facilities for all remaining party states. Such state shall also pay an amount equal to that which such party state had contributed to the annual budget of the commission if such party state would have remained a member of the compact. All legal rights established under this compact of any party state which has its membership revoked shall cease upon the effective date of revocation; however, any legal obligations of such party state arising prior to the effective date of revocation shall not cease until they have been fulfilled. Written notice of revocation of any state's membership in the compact shall be transmitted immediately following the vote of the commission, by the chairman, to the governor of the affected party state, all other governors of the party states, and the Congress of the United States.

(f) This compact shall become effective after enactment by at least three (3) eligible states and after consent has been given to it by the Congress. The Congress shall have the opportunity to withdraw such consent every five (5) years. Failure of the Congress to withdraw its consent affirmatively shall have the effect of renewing consent for an additional five (5) year period. The consent given to this compact by the Congress shall extend to any future admittance of new party states under Sections (b) and (c) of this article and to the power to ban the exportation of waste pursuant to Article III.

(g) The withdrawal of a party state from this compact under Section (d) of this article or the revocation of a state's membership in this compact under Section (e) of this article shall not affect the applicability of this compact to the remaining party states.

(h) This compact shall be terminated when all party states have withdrawn pursuant to Section (d) of this article.

ARTICLE VIII. Penalties

(a) Each party state, consistent with its own law, shall prescribe and enforce penalties against any person for violation of any provision of this compact.

(b) Each party state acknowledges that the receipt by a regional facility of waste packaged or transported in violation of applicable laws and regulations can result in sanctions which may include suspension or revocation of the violator's right of access to the regional facility.

ARTICLE IX. Severability and Construction

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. The provision of this compact shall be liberally construed to give effect to the purpose thereof.



§ 8-8-203 - State member and alternate on commission.

Arkansas shall have one (1) member and one (1) alternate member of the Central Interstate Low-Level Radioactive Waste Compact Commission. The member and alternate member shall be appointed by the Governor after receiving the advice of the Joint Committee on Energy. Such appointments shall be for terms of two (2) years.



§ 8-8-205 - Cooperation with commission.

The departments, agencies, and officers of the state and its subdivisions may cooperate with the Central Interstate Low-Level Radioactive Waste Compact Commission in the furtherance of any of its activities pursuant to the Central Interstate Low-Level Radioactive Waste Compact.



§ 8-8-206 - Approval of rates at regional facility.

(a) Pursuant to Article III of the compact, the State Radiation Control Agency is authorized to approve rates to be charged any user of a regional facility located in the State of Arkansas by the operator of the regional facility.

(b) No operator of a regional facility shall charge or alter such rates without the prior approval of the State Radiation Control Agency.









Chapter 9 - Recycling

Subchapter 1 - -- General Provisions

§ 8-9-101 - Policy.

It is the policy of the State of Arkansas to encourage and promote recycling in order to conserve natural resources, conserve energy, and preserve landfill space. In furtherance of this policy, the State of Arkansas adopts as a goal in the new century the recycling of forty percent (40%) of its municipal solid waste by 2005 and forty-five percent (45%) of its municipal solid waste by 2010, as shall be determined by the Arkansas Department of Environmental Quality by regulation.



§ 8-9-102 - Construction.

The terms and provisions of this chapter are to be liberally construed so as to best achieve and effectuate the policies and purposes hereof.



§ 8-9-103 - Conflict with federal laws.

If any provision of this chapter is found to conflict with federal requirements which are a prescribed condition to the allocation of federal funds to the state, the conflicting part of this chapter is hereby declared to be inoperative solely to the extent of the conflict, and such finding or determination shall not affect the operation of the remainder of this chapter.



§ 8-9-104 - Definitions.

(a) As used in this chapter:

(1) "Commission" means the Arkansas Pollution Control and Ecology Commission;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Materials in the recycling process" means ferrous and nonferrous metals diverted or removed from the solid waste stream so that they may be reused, as long as:

(A) Those materials are processed or handled using reasonably available processing equipment and control technology, as determined by the Director of the Arkansas Department of Environmental Quality, taking cost into account; and

(B) A substantial amount of the materials are consistently utilized to manufacture a product which otherwise would have been produced using virgin material;

(4) "Municipal solid waste" means waste produced by individuals, public entities, agriculture, and businesses, including yard waste and waste not traditionally included in the recycling rate calculation and that is by its nature eligible for disposal in a municipal solid waste landfill;

(5) "Recyclable materials" or "recyclables" means those materials from the solid waste stream that can be recovered for reuse in present or reprocessed form;

(6) "Recyclable materials collection center" or "collection center" means a facility which receives or stores recyclable materials prior to timely transportation to material recovery facilities, markets for recycling, or disposal;

(7) "Recycling" means the systematic collection, sorting, decontaminating, and returning of waste materials to commerce as commodities for use or exchange;

(8) "Solid waste" shall have the same meaning as provided by § 8-6-702;

(9) "Solid waste board" or "board" means a regional solid waste management board or its successor created under § 8-6-701 et seq.;

(10) "Solid waste district" or "district" means a regional solid waste management district or its successor created under § 8-6-701 et seq.;

(11) "Source separation" means the act or process of removing a particular type of recyclable material from the solid waste stream at the point of generation or at a point under control of the generator for the purpose of collection and recycling; and

(12) "Yard waste" means grass clippings, leaves, and shrubbery trimmings.

(b) For the purposes of this subchapter, "marketing board" means the State Marketing Board for Recyclables.



§ 8-9-105 - Penalties and procedures.

(a) Any person who violates any provision of § 8-9-301 et seq. or § 8-9-401 et seq., or of any rule, regulation, or order issued pursuant to this chapter, shall be subject to the same penalty and enforcement provisions as are contained in the Arkansas Solid Waste Management Act, § 8-6-204.

(b) Except as otherwise provided in this chapter, the procedure of the Arkansas Pollution Control and Ecology Commission for issuance of rules and regulations, conduct of hearings, notice, power of subpoena, review of action on permits, right of appeal, presumptions, finality of actions, and related matters shall be as provided in §§ 8-4-101 -- 8-4-106 and 8-4-201 -- 8-4-229 of the Arkansas Water and Air Pollution Control Act, including, without limitation, §§ 8-4-205, 8-4-210, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229.

(c) All rules and regulations adopted under this chapter shall be reviewed by the interim House Committee on Public Health, Welfare, and Labor and the interim Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees of the committees.






Subchapter 2 - -- Recycling Generally

§ 8-9-201 - State Marketing Board for Recyclables.

(a) (1) There is established the State Marketing Board for Recyclables to be composed of five (5) members appointed by the Governor and two (2) nonvoting ex officio members.

(2) The Governor shall appoint one (1) member from each of the four (4) United States congressional districts as the districts appear on January 1, 1991. The remaining member shall be appointed from the state at large and shall be a person actively engaged in the business of processing recyclable materials.

(3) The Director of the Arkansas Economic Development Commission or the director's designee shall serve as an ex officio member.

(4) The Director of the Arkansas Department of Environmental Quality or the director's designee shall serve as an ex officio member.

(b) Members appointed by the Governor shall serve for four-year terms.

(c) Vacancies shall be filled by the Governor for the remainder of the term.

(d) Members shall serve without compensation but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(e) The board shall annually select a member to serve as chair.

(f) The board shall meet as necessary to carry out its duties under this subchapter and at the call of the chair.

(g) The Arkansas Department of Environmental Quality, after advice and counsel of the board, shall provide adequate staff to support the activities of the board.

(h) The duties of the board shall include:

(1) Developing a program for the coordination of all existing marketing programs for recyclables;

(2) Developing an overall marketing plan for Arkansas recyclables;

(3) Conducting an inventory of markets for recyclables in Arkansas and the surrounding states;

(4) Working with existing industry to encourage the use of recyclables in their manufacturing processes;

(5) Recruiting new industries that use recyclables in their manufacturing processes;

(6) Maintaining current information on market prices and trends; and

(7) Advising and assisting state and local officials in all areas of recyclables marketing.



§ 8-9-202 - Powers and duties of the department.

The Arkansas Department of Environmental Quality shall have the power and duty to:

(1) Adopt reasonable rules and regulations to effectuate the purposes of this subchapter;

(2) Promote public education and public awareness of the necessity of supporting waste reduction and recyclable material recovery as an integral part of all solid waste and recyclable materials programs in the state; and

(3) Provide, to the extent practicable, upon request, to state agencies, planning and technical assistance in carrying out their responsibilities under this subchapter.



§ 8-9-203 - Recycling by governmental entities.

(a) Beginning December 31, 1991, each state agency, state college or university, county, city, and public school, in cooperation with the Arkansas Department of Environmental Quality and the State Marketing Board for Recyclables shall:

(1) Establish a source separation and recycling program for recyclables generated as a result of agency operations;

(2) Adopt procedures for collection and storage of recyclables; and

(3) Make contractual or other arrangements for transportation and sale of recyclables.

(b) Nothing in this section shall prohibit any state agency, state college or university, county, city, or public school from engaging in, contracting for, or otherwise allowing or arranging for composting of yard waste on property owned or controlled by the governmental entity.



§ 8-9-204 - Purchasing of recyclables by governmental entities.

State agencies, cities, counties, and other governmental entities are encouraged to provide for preferential purchasing of products made from recycled materials or products that may be recycled or reused.






Subchapter 3 - -- Recyclable Items

§ 8-9-301 - Definitions.

For the purposes of this subchapter:

(1) "Label" means a molded, imprinted, or raised symbol on or near the bottom of a plastic product;

(2) "Lead-acid battery" means a battery with a core of elemental lead and a capacity of six (6) or more volts;

(3) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow;

(4) "Plastic bottle" means a plastic container intended for single use that has a neck that is smaller than the body of the container, accepts a screw-type or snap cap, or other closure and has a capacity of sixteen fluid ounces (16 fl. ozs.) or more but less than five gallons (5 gals.);

(5) "Rigid plastic container" means any formed or molded container other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces (8 ozs.) or more but less than five gallons (5 gals.); and

(6) "Single use" means filled one (1) time.



§ 8-9-302 - Plastic container labeling.

(a) (1) Beginning July 1, 1992, a person shall not distribute, sell, or offer for sale in this state a plastic bottle or rigid plastic container unless the product is labeled with a code indicating the plastic resin used to produce the bottle or container. Rigid plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material.

(2) The code shall consist of a number placed within a triangle of arrows and letters placed below the triangle of arrows. The triangle shall be equilateral, formed by three (3) arrows, with the apex of each point of the triangle at the midpoint of each arrow rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three (3) arrows curved at their midpoints, shall depict a clockwise path around the code number.

(3) The numbers and letters used shall be as follows:

(A) PETE (polyethylene terephthalate);

(B) HDPE (high density polyethylene);

(C) V (vinyl);

(D) LDPE (low density polyethylene);

(E) PP (polypropylene);

(F) PS (polystyrene); and

(G) OTHER.

(b) The Arkansas Department of Environmental Quality shall maintain a list of the label codes provided pursuant to this section and shall provide a copy of that list to any person upon request.



§ 8-9-303 - Lead-acid batteries.

(a) A person selling lead-acid batteries at retail or offering lead-acid batteries for retail sale in the state shall:

(1) Accept, at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used lead-acid batteries from customers, if offered by customers; and

(2) Post written notices which must be at least eight and one-half inches by eleven inches (81/2'' x 11'') in size and must contain the universal recycling symbol and the following language:

(A) "It is illegal to discard a motor vehicle or marine battery.";

(B) "Recycle your used batteries.";

(C) "State law requires us to accept used lead-acid batteries for recycling, in exchange for new lead-acid batteries purchased."; and

(D) "When you purchase any new lead-acid battery, you will be charged an additional ten dollars ($10.00) unless you return a used lead-acid battery for refund within thirty (30) days."

(b) (1) Each person who purchases a lead-acid battery at retail shall be assessed a surcharge of ten dollars ($10.00) per battery by the retailer unless for each battery purchased:

(A) That person returns a used lead-acid battery to the retailer within thirty (30) days of the date of his or her surcharged purchase;

(B) That person provides a valid police report which indicates that a lead-acid battery has been stolen from that person; or

(C) The purchase is for installation in an item which was sold without a lead-acid battery and there is no used battery for that item which could be returned, and that person signs a written statement containing the following language:

"I attest that this purchase of a lead-acid battery is for installation in an item which was sold without a lead-acid battery, and there is no used battery for this item which can be returned."

(2) A retailer shall refund the ten-dollar surcharge to any purchaser of a new lead-acid battery who presents a used lead-acid battery to the retailer with a receipt for the purchase of a new lead-acid battery from that retailer within that thirty-day period.

(3) A retailer may keep any lead-acid battery surcharge moneys which are not properly claimed within thirty (30) days after the date of sale.

(c) The Arkansas Department of Environmental Quality shall produce, print, and distribute the notices required by this section to all places where lead-acid batteries are offered for sale at retail.

(d) In performing its duties under this section, the department may inspect any place, building, or premises governed by this section.

(e) (1) Any person selling new lead-acid batteries at wholesale shall accept, at the point of transfer, in a quantity at least equal to the number of new lead-acid batteries purchased, used lead-acid batteries from customers if offered by customers.

(2) A person accepting lead-acid batteries in transfer from a lead-acid battery retailer shall be allowed a period not to exceed ninety (90) days to remove lead-acid batteries from the retail point of collection.

(f) No person shall place a used lead-acid battery in municipal solid waste, discard, or otherwise dispose of a lead-acid battery, except by delivery to:

(1) A lead-acid battery retailer or wholesaler;

(2) A collection or recycling facility authorized under the law of the State of Arkansas; or

(3) A secondary lead smelter permitted by the United States Environmental Protection Agency.

(g) No lead-acid battery retailer shall dispose of a used lead-acid battery except by delivery to the agent of a lead-acid battery wholesaler, to a battery manufacturer for delivery to a secondary lead smelter permitted by the United States Environmental Protection Agency, or to a collection or recycling facility authorized under the law of the State of Arkansas or to a secondary lead smelter permitted by the United States Environmental Protection Agency.

(h) An owner or operator of a solid waste landfill shall not knowingly accept for disposal a lead-acid battery.

(i) Each lead-acid battery improperly disposed of or accepted for disposal shall constitute a separate violation.

(j) The requirements for retailers contained in subsections (a) and (b) of this section shall not apply to a person whose retail sales of lead-acid batteries are not in the ordinary course of business.

(k) Nothing in this section shall be construed to prohibit the collection, transportation, or disposal of lead-acid batteries mixed or commingled with solid waste by any person engaged in the collection, transportation, or disposal of solid waste, unless it can be demonstrated that the person knew or should have known that such lead-acid batteries had been mixed or commingled with the solid waste collected, transported, or disposed of, and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover the lead-acid batteries from the solid waste collected, transported, or disposed of.



§ 8-9-304 - Used motor oil.

No later than December 31, 1992, the Arkansas Pollution Control and Ecology Commission shall adopt, after notice and public hearing, reasonable regulations which are protective of the public health and environment for the collection, storage, and disposal, reuse, or recycling of used motor oil.






Subchapter 4 - -- Waste Tires

§ 8-9-401 - Legislative intent.

The purpose of this subchapter is to protect the public health and the state's environmental quality by setting and implementing standards to be followed in the hauling, storage, recycling, and disposal of waste tires.



§ 8-9-402 - Definitions.

As used in this subchapter:

(1) "Automobile tire" means any motor vehicle tire with a load rating of "F" or lower;

(2) "Compacted and baled tires" means tires that have been mechanically compressed and tied with interlocking wrappings that have been approved by the Arkansas Department of Environmental Quality;

(3) "Load rating" means the system of trade designations that identifies the weight carrying capacity range of a tire;

(4) "Motor vehicle" means an automobile, motorcycle, truck, trailer, semitrailer, truck tractor and semitrailer combination, or any other vehicle operated primarily on the roads of this state:

(A) Used to transport persons or property; and

(B) Propelled by power other than muscular power;

(5) "Specialty tire" means any tire not specifically covered by any other definition in this section including without limitation traction engines, road rollers, vehicles that run only on a track, bicycles, and farm tractors and trailers;

(6) "Tire" means a continuous solid or pneumatic rubber covering that is used for encircling a wheel;

(7) "Tire manufacturer" means a manufacturing operation engaged in the final assembly of the basic components of a tire;

(8) "Truck tire" means any motor vehicle tire with a rim size greater than nineteen inches (19'') and a load rating of "F" or higher including without limitation a wide-base or extra-wide single tire;

(9) "Used tire" means a tire that is repairable or retreadable for its original intended purpose, but shall not include a tire being held for ninety (90) days or less for the purpose of retreading or repairing the tire;

(10) "Waste tire" means a tire that is no longer repairable or retreadable or no longer suitable for its original intended purpose because of wear, damage, or defect;

(11) "Waste tire collection center" means a site where used or waste tires are collected from the public prior to being offered for recycling and where fewer than three thousand (3,000) loosely stored tires are kept on the site on any given day or up to a maximum of ten thousand (10,000) tires which have been compacted or baled;

(12) "Waste tire processing facility" means a site where equipment is used to cut, chip, grind, or otherwise alter used or waste tires;

(13) "Waste tire site" means a site at which one thousand (1,000) or more unpermitted used or waste tires are accumulated, whether loosely stored or compacted and baled or a combination thereof;

(14) "Waste tires originating from a tire manufacturer" means those new tires which originate from a tire assembly process and are determined by the tire manufacturer to be either defective or unfit for use on a motor vehicle; and

(15) "Wide-base tire" or "extra-wide single tire" means a tire approximately four hundred fifty-five millimeters (455 mm) wide that is used on a motor vehicle in which the front axle load exceeds the load capacity of a truck tire.



§ 8-9-403 - Operation of waste tire sites -- Requirements and prohibited activities.

(a) (1) Within six (6) months after July 15, 1991, the owner or operator of any waste tire site shall provide the Arkansas Department of Environmental Quality and the applicable solid waste management district with:

(A) Information concerning the site's location and size and the approximate number of waste tires that are accumulated at the site; and

(B) A written plan specifying a method and time schedule, subject to approval by the department, for the removal, disposal, or recycling of the tires.

(2) The owner or operator shall implement the approved plan according to its schedule.

(b) A person shall not cause or permit the open burning of tires in the state.

(c) (1) A person shall not maintain a waste tire site.

(2) It is illegal for any person to dispose of used or waste tires or portions of used or waste tires in the state unless the tires are disposed of for processing or collected for processing at a permitted waste tire processing facility, a waste tire collection center, or a permitted solid waste disposal facility.

(3) (A) Whole tires shall not be deposited into a landfill as a method of ultimate disposal unless shredded or split into sufficiently small parts to assure their proper disposal.

(B) Only automobile tires that have been processed by cutting, shredding, or splitting into sufficiently small parts to assure proper disposal or automobile tires processed by baling may be disposed of at a disposal site that has a permit issued for a landfill designed and operated as a waste tire monofill.

(C) Whole truck tires may be placed in a waste tire monofill in accordance with the facility's permit without cutting, shredding, splitting, or baling.

(D) Suitable processed-tire materials may be used in the construction of daily and intermediate cover systems for all landfills if the use is:

(i) Authorized by the department;

(ii) Shown to not present a threat to human health and the environment; and

(iii) Shown to control disease, vectors, fires, odors, blowing litter, or scavenging.

(4) A person who leases or owns real property may use waste tires for soil erosion abatement and drainage purposes in accordance with procedures approved by the Arkansas Pollution Control and Ecology Commission and each solid waste management district or to secure covers over silage, hay, straw, or agricultural products.

(d) (1) The commission shall adopt regulations to carry out the provisions of this section.

(2) The regulations shall:

(A) Provide for the administration of waste tire processing facility permits and a fee for each permit which shall not exceed two hundred fifty dollars ($250) annually;

(B) Provide for the administration of waste tire transporter licenses, waste tire collection center permits, and a fee for each permit which shall not exceed two hundred fifty dollars ($250) annually;

(C) Set standards for waste tire processing facilities, waste tire collection centers, and waste tire transporters;

(D) Establish procedures for administering the waste tire grant program and issuing grants; and

(E) Authorize the final disposition of waste tires at a permitted solid waste disposal facility, provided the tires have been cut into sufficiently small parts to assure their proper disposal.

(e) A waste tire processing facility permit or a collection center permit, or both, is not required for:

(1) A tire retreading business where fewer than one thousand (1,000) waste tires are kept on the business premises;

(2) A business that in the ordinary course of business removes tires from motor vehicles if fewer than one thousand (1,000) of those tires are kept on the business premises;

(3) A retail tire-selling business that is serving as a waste tire collection center if fewer than one thousand (1,000) waste tires are kept on the business premises; or

(4) A site designated by a regional solid waste management district serving as a waste tire collection center where fewer than one thousand (1,000) tires are kept on the premises.

(f) The commission and each solid waste management district shall encourage the voluntary establishment of waste tire collection centers at retail tire-selling businesses, waste tire processing facilities, and solid waste disposal facilities, for the deposit of used and waste tires generated in the State of Arkansas, except those generated by a tire manufacturer.

(g) (1) Waste tires originating from a tire manufacturer shall be disposed of at either a permitted waste tire collection center or a permitted waste tire processing facility for a fee to be established by either of those facilities if disposed of in the State of Arkansas.

(2) Records of the disposition of the waste tires originating from a tire manufacturer shall be maintained by that manufacturer for a period of at least three (3) years and shall be available for review by the department.

(h) The commission shall establish guidelines and adopt regulations for a tire manifest system to monitor the sale and distribution of tires among tire dealers, waste tire collectors, waste tire processing facilities, and waste tire disposal facilities.



§ 8-9-404 - Waste tire fees.

(a) (1) There shall be imposed a fee upon the sale of each new automobile tire and truck tire sold at retail.

(2) (A) The fee shall be charged by the tire retailer to the person who purchases a new automobile tire or truck tire.

(B) No fee shall be collected on any motor vehicle tire sold by a tire retailer for resale under subdivision (a)(8) of this section.

(3) (A) The fee shall be imposed at the rate of two dollars ($2.00) per automobile tire or truck tire.

(B) An additional fee shall be imposed at the rate of three dollars ($3.00) per truck tire.

(C) Solid waste management districts may charge a fee for the collection and disposal of specialty tires.

(D) It shall be the responsibility of the tire retailer to accept at no additional cost to the customer other than the fees imposed under this section any or all used or waste tires for which a new replacement tire was purchased.

(E) For any used or waste tires collected through a tire retailer's business, the retailer shall ensure that the tires are transported by a licensed hauler to a permitted waste tire collection center, a solid waste management facility, a waste tire processing facility, or a registered used tire dealer.

(4) Except for the fees for the collection and disposal of specialty tires, the fees shall be added to the total cost to the purchaser at retail after all applicable sales taxes on the tires have been computed and shall be separately stated on the invoice or bill of sale.

(5) (A) Except for the fees for the collection and disposal of specialty tires, the fees imposed shall be paid monthly to the Director of the Department of Finance and Administration.

(B) However, the tire retailer may retain five percent (5%) of the fee levied by subdivisions (a)(3)(A) and (B) of this section as an administrative cost.

(6) (A) The fees remitted in subdivision (a)(5)(A) of this section shall be collected by the director and shall be subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(B) (i) Each tire retailer shall file a return with the director and with the applicable solid waste management district on or before the twentieth of each month showing the total fees collected for both automobile and truck tires during the preceding calendar month and shall remit the fees with the return.

(ii) The director shall prescribe the form and contents of the return. At a minimum, the form must:

(a) Indicate separately the number of automobile tires and the number of truck tires sold for which a fee was collected; and

(b) Indicate which solid waste management district the tires were sold in.

(7) The fees imposed by this section do not apply to recapped tires or tires included as part of the equipment of a new motor vehicle.

(8) The terms "sold at retail" and "retail sales" do not include the sale of new tires to a person solely for the purpose of resale, provided the subsequent retail sale in this state is subject to the fee.

(b) The Department of Finance and Administration shall deposit the proceeds of the waste tire fee into the State Treasury as special revenues and shall credit the proceeds to the following special funds created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State in the following proportions:

(1) A total of ninety-two percent (92%) of the proceeds to be deposited into the Waste Tire Grant Fund; and

(2) A total of eight percent (8%) of the proceeds to be deposited into the Arkansas Department of Environmental Quality Fee Trust Fund as created in § 8-1-105.

(c) In addition to all moneys appropriated by the General Assembly to the Waste Tire Grant Fund, there shall be deposited in the Waste Tire Grant Fund any federal government moneys designated to enter the Waste Tire Grant Fund, any moneys received by the state as a gift or donation to the Waste Tire Grant Fund, and all interest upon money deposited in the Waste Tire Grant Fund.

(d) (1) Except as provided in subdivision (d)(2) of this section, the Waste Tire Grant Fund shall be administered by the Arkansas Department of Environmental Quality, which shall authorize grants from the Waste Tire Grant Fund according to the provisions of this subchapter.

(2) (A) The fees collected under subdivision (a)(3)(B) of this section shall be remitted to the solid waste management district in which the truck tires were disposed.

(B) The distribution of fees collected under subdivision (a)(3)(B) of this section shall be based on the number of truck tires disposed in the prior calendar year.

(e) For the purposes of this section, "proceeds of the fee" means all funds collected and received by the Department of Finance and Administration under this section and interest and penalties on delinquent waste tire fees.

(f) (1) In addition to the fee imposed on new tires, a fee shall be imposed at the rate of one dollar ($1.00) on all waste automobile and truck tires that are imported into Arkansas.

(2) The fee imposed shall be paid by the importer to the Department of Finance and Administration in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq., and any regulations promulgated by the Department of Finance and Administration.

(3) The Department of Finance and Administration shall deposit the proceeds of this fee into the State Treasury as special revenues and shall credit the proceeds to the special fund created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State to be known as the "Waste Tire Grant Fund", as described in subsection (b) of this section.

(g) The Arkansas Department of Environmental Quality is authorized to promulgate such rules and regulations as are necessary to administer the fees, rates, tolls, or charges for services established by this section and is directed to prescribe and collect such fees, rates, tolls, or charges for the services delivered by the Arkansas Department of Environmental Quality in such manner as may be necessary to support the programs of the Arkansas Department of Environmental Quality as directed by the Governor and the General Assembly.



§ 8-9-405 - Waste tire grants.

(a) The Arkansas Department of Environmental Quality shall, by July 1, 1992, establish a program to make waste tire grants to regional solid waste management boards which desire, individually or collectively, to:

(1) Construct or operate or contract for the construction or operation of a waste tire processing facility and equipment purchases therefor;

(2) Contract for a waste tire processing facility service within or outside the regional solid waste management district;

(3) Remove or contract for the removal of waste tires from illegal waste tire sites within the regional solid waste management district;

(4) Perform or contract for the performance of research designed to facilitate waste tire recycling;

(5) Establish waste tire collection centers at solid waste disposal facilities, waste tire processing facilities, or waste tire generators, that shall accept automobile and truck or specialty tires from registered tire dealers at no charge, provided the waste tires had a waste tire management fee collected at the time of retail sale;

(6) Establish at least one (1) waste tire collection center within the district that may accept all tires for which a management fee was not previously collected, including, but not limited to, mining, farming, or off-the-road vehicle tires. Any fee charged for the tires must not be in excess of the costs of properly removing and disposing of the tires;

(7) Provide incentives for establishing privately operated waste tire collection centers for the public. This provision does not pertain to off-the-road tires that are exempt from the tire management fee;

(8) Establish educational programs designed to inform the public of available recycling options and programs;

(9) Fund additional transportation costs incurred as a result of using waste tire disposal alternatives as a preference over landfill disposal; or

(10) Use moneys for other purposes approved by the department.

(b) Regional solid waste management boards may join together, pooling their financial resources, when utilizing their funds for the purposes described in this section.

(c) (1) Grant funds for waste tire management programs shall be distributed to the regional solid waste management boards.

(2) To be eligible to receive waste tire management grant funds, regional solid waste management boards shall provide the department with quarterly financial and progress reports, as determined by the department.

(3) Distribution of grant funds shall be based upon moneys available in the fund and upon approved quarterly financial reports. The reports shall show funds expended on waste tire projects during the previous quarter and expenses expected on waste tire projects during the next quarter and any other information as determined by the department. Accordingly, and upon department approval, quarterly distributions shall be made to the boards.

(4) Any formula for distribution of grant funds that takes into account population data shall use data from the latest available federal decennial census.

(d) The department shall provide technical assistance, upon request, to a regional solid waste management board desiring assistance in applying for waste tire grants or choosing a method of waste tire management which would be an eligible use of the grant funds.

(e) The department shall expand the waste tire grant program by setting aside a portion, not to exceed ten percent (10%) of the Waste Tire Grant Fund available, other than those fees established in § 8-9-404(a)(2)(B), to regional solid waste management districts, in order to provide supplemental aid wherever needed.






Subchapter 5 - -- The Arkansas Newspaper Recycling Advisory Committee

§ 8-9-501 - Creation.

Recognizing that the recycling of newsprint, the use of recycled content newsprint, and the use of soy-based ink is a mutual concern to the State of Arkansas and the Arkansas newspaper industry, there is hereby created the Arkansas Newspaper Recycling Advisory Committee, which shall act in an advisory capacity to the State Marketing Board for Recyclables.



§ 8-9-502 - Members.

The Director of the Arkansas Department of Environmental Quality shall appoint an Arkansas Newspaper Recycling Advisory Committee consisting of:

(1) The Chief of the Marketing Division of the Arkansas Department of Environmental Quality or his or her designee;

(2) The Executive Director of the Arkansas Press Association or his or her designee; and

(3) (A) At least six (6) members representing the Arkansas newspaper industry and newsprint manufacturers doing business in Arkansas.

(B) Provided, however, these members shall be selected from a list of names of potential members to be provided by the President of the Board of Directors of the Arkansas Press Association.



§ 8-9-503 - Purpose.

The Arkansas Newspaper Recycling Advisory Committee shall meet as necessary to monitor the use of recycled content newsprint and soy-based ink in the state in relation to the following goals:

(1) To increase the use of recycled content newsprint in Arkansas;

(2) To increase the use of soy-based ink in Arkansas;

(3) To increase the demand for recycled newsprint in Arkansas;

(4) To increase the availability of recycled content newsprint in Arkansas; and

(5) To identify, develop, and advance initiatives to recycle and reuse old newspapers.



§ 8-9-504 - Schedule of compliance.

The Arkansas Newspaper Recycling Advisory Committee shall develop a schedule of compliance for newspapers printed on newsprint in Arkansas to phase in increased percentages of recycled fiber in their newsprint.



§ 8-9-505 - Attainment of goals.

The Arkansas Newspaper Recycling Advisory Committee shall formulate a plan for an annual reporting of the progress toward the stated goals of this subchapter. Provided, however, that attainment of the percentage goals established by the committee shall be dependent upon recycled newsprint being available to Arkansas newspapers at a reasonable price, in reasonable quality, and in reasonable quantity as determined by the committee.



§ 8-9-506 - Achievement of purpose.

In cooperation with the State Marketing Board for Recyclables, the Arkansas Newspaper Recycling Advisory Committee shall develop and implement a plan to achieve the purposes of this subchapter.






Subchapter 6 - -- Mercury Switch Removal Act of 2005

§ 8-9-601 - Title.

This subchapter shall be known and may be cited as the "Mercury Switch Removal Act of 2005".



§ 8-9-602 - Purpose.

The purpose of this subchapter is to reduce the quantity of mercury in the environment by removing mercury switches from end-of-life vehicles and by creating a collection and recovery program for mercury switches removed from end-of-life vehicles in the State of Arkansas.



§ 8-9-603 - Definitions.

As used in this subchapter:

(1) "Capture rate" means the annual removal, collection, and recovery of mercury switches as a percentage of the total number of mercury switches available for removal from end-of-life vehicles;

(2) "Department" means the Arkansas Department of Environmental Quality;

(3) "Director" means the Director of the Arkansas Department of Environmental Quality;

(4) "End-of-life vehicle" means a vehicle that is sold, given, or otherwise conveyed to a vehicle recycler or scrap recycling facility for the purpose of recycling;

(5) "Manufacturer" means a person, firm, association, partnership, corporation, governmental entity, organization, combination, or joint venture that is the last person in the production or assembly process of a new vehicle that utilizes mercury switches, or, in the case of an imported vehicle, the importer or domestic distributor of the vehicle;

(6) "Mercury minimization plan" means a plan for removing, collecting, and recovering mercury switches from end-of-life vehicles that is prepared pursuant to § 8-9-604;

(7) "Mercury switch" means each mercury-containing capsule, commonly known as a "bullet", that is part of a convenience light switch assembly or part of an antilock braking system assembly installed in a vehicle. An antilock braking system assembly may contain more than one (1) mercury switch;

(8) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company or trust, venture, or municipal, state, or federal government or agency or any other legal entity, however organized;

(9) "Scrap recycling facility" means a fixed location where machinery and equipment are used for processing and manufacturing scrap metal into prepared grades and whose principal products are scrap iron, scrap steel, or nonferrous metallic scrap for sale for remelting purposes;

(10) "Vehicle" means any passenger automobile or passenger car, station wagon, truck, van, or sport utility vehicle with a gross vehicle weight rating of less than twelve thousand pounds (12,000 lbs.); and

(11) "Vehicle recycler" means an individual or entity engaged in the business of acquiring, dismantling, or destroying six (6) or more end-of-life vehicles in a calendar year for the primary purpose of the resale of their parts.



§ 8-9-604 - Mercury minimization plan.

(a) Within ninety (90) days after August 12, 2005, every manufacturer of vehicles sold within this state, individually or as part of a group, shall develop in consultation with the Arkansas Department of Environmental Quality a mercury minimization plan prepared pursuant to this section and shall submit the mercury minimization plan to the Director of the Arkansas Department of Environmental Quality for review and approval pursuant to § 8-9-605.

(b) The mercury minimization plan prepared and submitted pursuant to this section shall include the following at a minimum:

(1) (A) Information identifying the make, model, and year of vehicles, including current or anticipated future production models that may contain one (1) or more mercury switches, a description of the mercury switches, a system to mark vehicles to be processed for shredding or crushing to indicate the presence or absence of mercury switches, the location of these mercury switches, and the safe and environmentally sound methods for removal of mercury switches from end-of-life vehicles.

(B) To the extent a manufacturer is uncertain as to the content of a switch installed during the manufacture of a vehicle, the mercury minimization plan shall presume that the switch is a mercury switch;

(2) Educational materials to assist a vehicle recycler or a scrap recycling facility in undertaking a safe and environmentally sound method for the removal of the mercury switches from end-of-life vehicles, including information on the hazards related to mercury and the proper handling of mercury;

(3) A proposal for the method of storage or disposal of the mercury switches, including the method of packaging and shipping mercury switches to authorized recycling, storage, or disposal facilities;

(4) A proposal for the storage of mercury switches collected and recovered from end-of-life vehicles if environmentally appropriate management technologies are not available; and

(5) A plan for implementing and financing the system in accordance with subsection (d) of this section.

(c) To the extent practicable, a mercury minimization plan shall use the existing end-of-life vehicle recycling infrastructure. If the existing end-of-life vehicle recycling infrastructure is not used, the mercury minimization plan shall include the reasons for establishing a separate infrastructure.

(d) (1) A mercury minimization plan shall provide for the financing of the removal, collection, and recovery system for mercury switches installed in vehicles manufactured by the manufacturer and its predecessors and affiliates as provided in this subsection.

(2) These costs shall be borne by the manufacturers of vehicles sold in the state, ensuring that additional financial burdens are not placed on automobile dealers or businesses dealing with end-of-life vehicles. The manufacturers shall develop a method that ensures the prompt payment to vehicle recyclers, scrap recycling facilities, and the department for costs associated with mercury switch removal and disposal. Costs shall include, but not be limited to, the following:

(A) A minimum of five dollars ($5.00) for each mercury switch removed by a vehicle recycler pursuant to § 8-9-606(a) as partial compensation for the labor and other costs incurred by a vehicle recycler in the removal of the mercury switch;

(B) A minimum of five dollars ($5.00) for each mercury switch removed by a scrap recycling facility pursuant to § 8-9-606(b) as partial compensation for the labor and other costs incurred by a scrap recycling facility in the removal of the mercury switch;

(C) One dollar ($1.00) for each mercury switch removed by a vehicle recycler pursuant to § 8-9-606(a) or by a scrap recycling facility pursuant to § 8-9-606(b) as partial compensation to the department for costs incurred in administering and enforcing the provisions of this subchapter;

(D) Packaging in which to transport mercury switches to recycling, storage, or disposal facilities;

(E) Shipping of mercury switches to recycling, storage, or disposal facilities;

(F) Recycling, storage, or disposal of the mercury switches;

(G) The preparation and distribution to vehicle recyclers and scrap recycling facilities of the educational materials required pursuant to subdivision (b)(2) of this section; and

(H) Maintenance of all appropriate record-keeping systems.

(e) Within thirty (30) days after August 12, 2005, every manufacturer of vehicles sold within the state, individually or as part of a group, shall provide to vehicle recyclers and scrap recycling facilities containers suitable for storing mercury switches until such time that vehicle recyclers and scrap recycling facilities can be reimbursed pursuant to this section.

(f) Manufacturers of vehicles sold within the state shall provide vehicle recyclers or scrap recycling facilities with reimbursement for each mercury switch in the amount established pursuant to this section regardless of when these switches were removed from the vehicles if the vehicle recyclers or scrap recycling facilities maintain the records required by § 8-9-606.

(g) Manufacturers shall indemnify, defend, and hold harmless vehicle recyclers and scrap recycling facilities for any liabilities arising from the release of the mercury from the mercury-added components after the components are transferred to the manufacturer or its agent or contractor.



§ 8-9-605 - Plan approval and implementation.

(a) (1) Within one hundred twenty (120) days after receipt of a mercury minimization plan, the Director of the Arkansas Department of Environmental Quality shall approve, disapprove, or conditionally approve the entire mercury minimization plan. The director may solicit input from representatives of vehicle recyclers, scrap recycling facilities, and other stakeholders as the director deems appropriate.

(2) (A) If the entire mercury minimization plan is approved, the manufacturer shall begin implementation within thirty (30) days after receipt of approval or as otherwise agreed to by the director.

(B) If the entire mercury minimization plan is disapproved, the director shall inform the manufacturer as to the reasons for the disapproval. The manufacturer shall have thirty (30) days thereafter to submit a new mercury minimization plan.

(3) (A) The director may approve those parts of a mercury minimization plan that meet the requirements of § 8-9-604 and disapprove the parts that do not comply with the requirements of § 8-9-604.

(B) The manufacturer shall implement the approved parts of the mercury minimization plan within thirty (30) days after receipt of approval or as otherwise agreed to by the director and submit a revised mercury minimization plan for the disapproved parts within thirty (30) days after receipt of notification of the disapproval of the director.

(C) The director shall review and approve, conditionally approve, or disapprove a revised mercury minimization plan within thirty (30) days after receipt.

(4) (A) If at the conclusion of the time period of one hundred twenty (120) days after receipt of a mercury minimization plan the director has neither approved nor disapproved the mercury minimization plan pursuant to subdivision (a)(2)(A) or subdivision (a)(2)(B) of this section, the mercury minimization plan shall be considered to be conditionally approved.

(B) Subject to any modifications required by the director, a manufacturer shall implement a conditionally effective mercury minimization plan within thirty (30) days after receipt of approval or as otherwise agreed to by the director.

(b) At the conclusion of a time period two hundred forty (240) days after August 12, 2005, the director shall reserve the right to complete on behalf of a manufacturer any portion of a mercury minimization plan that has not been approved pursuant to this section.

(c) The director may review a mercury minimization plan approved pursuant to this section and recommend modifications to the plan at any time upon a finding that the approved mercury minimization plan is deficient or not accomplishing the purposes set out in this subchapter in any material respect.



§ 8-9-606 - Removal and proper management of mercury-added vehicle components.

(a) Commencing thirty (30) days after the approval or conditional approval of a mercury minimization plan pursuant to § 8-9-605, a vehicle recycler that sells, gives, or otherwise conveys ownership of an end-of-life vehicle to a scrap recycling facility for recycling shall remove all mercury switches identified in the approved mercury minimization plan from the end-of-life vehicle prior to delivery to a scrap recycling facility, unless a mercury switch is inaccessible due to significant damage to the vehicle in the area surrounding the location of the mercury switch, in which case the damage shall be noted on the normal business records of the vehicle recycler who delivered the end-of-life vehicle to the scrap recycling facility.

(b) Notwithstanding subsection (a) of this section, a scrap recycling facility may agree to accept an end-of-life vehicle containing mercury switches that has not been intentionally flattened, crushed, or baled, in which case the scrap recycling facility shall be responsible for removing the mercury switches identified in the mercury minimization plan approved pursuant to § 8-9-605 before the end-of-life vehicle is intentionally flattened, crushed, baled, or shredded.

(c) (1) A vehicle recycler or scrap recycling facility that removes mercury switches pursuant to subsection (a) or subsection (b) of this section shall maintain records documenting the number of:

(A) Mercury switches collected;

(B) End-of-life vehicles containing mercury switches;

(C) End-of-life vehicles processed for recycling;

(D) The makes and models of vehicles from which mercury switches were removed; and

(E) Switches collected from each make.

(2) These records shall be made available for review by the Arkansas Department of Environmental Quality upon the request of the department.

(d) No person shall represent that mercury switches have been removed from an end-of-life vehicle being sold, given, or otherwise conveyed for recycling if that person has not removed the mercury switches or arranged with another person to remove the mercury switches.

(e) Upon removal, mercury switches shall be collected, stored, transported, and otherwise handled in accordance with the:

(1) Mercury minimization plan approved pursuant to § 8-9-605; and

(2) Provisions of the rules and regulations concerning universal waste adopted by the department pursuant to the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq.

(f) No scrap recycling facility or other person that receives an intentionally flattened, crushed, or baled end-of-life vehicle shall be in violation of this subchapter if a mercury switch is found in the vehicle after its acquisition.



§ 8-9-607 - Annual reporting.

(a) One (1) year after the implementation of a mercury minimization plan approved pursuant to § 8-9-605, and annually thereafter, a manufacturer subject to § 8-9-604 shall report individually or as part of a group to the Director of the Arkansas Department of Environmental Quality concerning the implementation of the mercury minimization plan. The report shall include, but need not be limited to, the following:

(1) A detailed description and documentation of the capture rate achieved, with the goal of achieving a mercury switch capture rate of at least ninety percent (90%), consistent with the principle that mercury switches shall be recovered unless the mercury switch is inaccessible due to significant damage to the end-of-life vehicle in the area surrounding the location of the mercury switch;

(2) A description of additional or alternative actions that may be implemented to improve the mercury minimization plan and its implementation in the event that a mercury switch capture rate of at least ninety percent (90%) is not achieved;

(3) The number of mercury switches collected, the number of end-of-life vehicles containing mercury switches, the number of end-of-life vehicles processed for recycling, and a description of how the mercury switches were managed; and

(4) A description of the amounts paid to cover the costs of implementing the mercury minimization plan.

(b) The director may discontinue the requirement for the annual report pursuant to subsection (a) of this section upon a finding that mercury switches in end-of-life vehicles manufactured by a particular manufacturer no longer pose a significant threat to the environment or to public health.



§ 8-9-608 - Design for recycling.

(a) One (1) year after the implementation of a mercury minimization plan approved pursuant to § 8-9-605, and annually thereafter, a manufacturer subject to § 8-9-604 shall report individually or as part of a group to the Director of the Arkansas Department of Environmental Quality concerning the steps being taken by manufacturers to design vehicles and their components for recycling. The report shall include, but need not be limited to, the following:

(1) A list of all vehicle components that contain mercury included in the manufacturer's vehicles in each of the previous three (3) model years, the current model year, and the next upcoming model year;

(2) Design changes that each manufacturer has implemented or is implementing to reduce or eliminate from its vehicles all sources of mercury listed in compliance with subdivision (a)(1) of this section, the amount of any reductions, and the year in which mercury will be eliminated from each of the vehicle components listed in compliance with subdivision (a)(1) of this section;

(3) Policies that each manufacturer has implemented to ensure that its vehicles are designed to be recycled in a safe, cost effective, and environmentally sound manner using existing technologies and infrastructures;

(4) A listing of all:

(A) Complaints and reports that the manufacturer has received within the last twelve (12) months from vehicle recyclers, scrap recycling facilities, government entities, or organizations representing any of the persons; or

(B) Other facts and circumstances that have made the manufacturer aware that the manufacturer's vehicles contain vehicle components or are designed in such a way that present environmental risks that make it uneconomical to recycle the vehicles or components; and

(5) The design or manufacturing changes that the manufacturer has implemented or is implementing to reduce or remove any environmental risks listed in compliance with subdivision (a)(4) of this section and the year in which design changes will eliminate the environmental risk listed in compliance with subdivision (a)(4) of this section.

(b) The Arkansas Department of Environmental Quality may conduct hearings from time to time as the director deems appropriate to evaluate the steps manufacturers are taking to design for recycling and to recommend additional legislative action as may be appropriate in order to promote vehicle recycling for the purposes of the preservation of scarce resources and the safe and efficient reduction of solid waste.



§ 8-9-609 - Rules and regulations -- Authority of Arkansas Pollution Control and Ecology Commission.

The Arkansas Pollution Control and Ecology Commission may adopt rules and regulations to effectuate and implement the purposes and intent of this subchapter and the powers and duties of the Arkansas Department of Environmental Quality.



§ 8-9-610 - Penalties and enforcement.

(a) Any person who violates any provisions of this subchapter or any rule or order issued pursuant to this subchapter shall be subject to the same penalty and enforcement provisions as are contained in § 8-6-204.

(b) Except as otherwise provided in this subchapter, the procedure of the Arkansas Pollution Control and Ecology Commission for issuance of rules, conduct of hearings, notice, power of subpoena, review of action on permits, right of appeal, presumptions, finality of actions, and related matters shall be as provided in §§ 8-4-101 -- 8-4-106 and 8-4-201 -- 8-4-229 of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., including, without limitation, §§ 8-4-205, 8-4-210, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229.









Chapter 10 - Pollution Prevention

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Pollution Prevention Act

§ 8-10-201 - Title.

This subchapter may be cited as the "Arkansas Pollution Prevention Act".



§ 8-10-202 - Legislative intent.

(a) The General Assembly finds that the timely development of a comprehensive pollution prevention and waste minimization plan for the prevention and reduction of the amount of solid, hazardous, and industrial wastes produced within the state is essential to determine the scope and need for off-site waste management facilities.

(b) (1) The General Assembly further finds that it is essential to ensure that the state fulfills its responsibilities under the federal Superfund Amendments and Reauthorization Act of 1986 to provide for the availability of adequate capacity for the management of wastes by implementing a comprehensive pollution prevention plan.

(2) This plan should encourage the minimization of wastes produced by means of source reduction, process change, feed stock substitution, recycling, and reuse for both hazardous and nonhazardous waste streams.

(3) Waste that is generated should be minimized to the greatest practicable extent, treated on-site, and stored and recycled or disposed of so as to protect human health and the environment.

(c) The purpose of this subchapter is to prevent pollution, minimize the amount of solid, hazardous, and industrial wastes generated, and conserve energy within the state as expeditiously as possible.



§ 8-10-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Disposal" means the discharge, deposit, injection, dumping, spilling, leakage, or placing of any waste into or on any land or water in whatever manner so that such waste or any constituent thereof might enter the environment or be emitted into the air or discharged into any waters of the state, including groundwaters;

(2) "Generation" means the act or process of producing waste materials;

(3) "Generator" means any individual, business, government agency, or any other organization that generates waste;

(4) "Hazardous waste" means hazardous waste as defined by the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq., and regulations issued pursuant thereto;

(5) "Person" means any individual, corporation, company, firm, partnership, association, trust, joint-stock company, state agency, government instrumentality or agency, institution, or county, city, town, or municipal authority or trust, venture, or any other legal entity, however organized;

(6) (A) "Pollution prevention" means any action taken by industry, government, or individual consumers to conserve natural resources while providing and using needed products in a manner which prevents or reduces the generation, disposal, or release of pollutants to the environment.

(B) "Pollution prevention" does not include dewatering, dilution, or evaporation prior to handling, release, storage, treatment, or disposal of hazardous waste; and

(7) "Source reduction" or "waste minimization" means the reduction or elimination of waste at the source, usually within a manufacturing process, including process modification, feed stock substitutions, improvement in feed stock purity, housekeeping and management practices, increases in the efficiency of machinery, on-site closed-loop recycling, or any other action which demonstrably reduces the amount and toxicity of the waste exiting the production process.



§ 8-10-204 - Hierarchy of waste minimization.

It is the policy of the state to adhere to the following hierarchy of waste minimization and management:

(1) Reduce waste production at the source;

(2) Recover and reuse resources and wastes;

(3) Recycle on-site or, if this is not feasible, off-site;

(4) Treat wastes to reduce volume and toxicity, including incineration; and

(5) Dispose of any remaining wastes in a manner which serves to protect the quality of air, water, and land resources.



§ 8-10-205 - Powers and duties.

(a) The Governor shall designate the state agency or agencies which shall have the following powers and duties pursuant to this subchapter to:

(1) Compile, organize, and make available for distribution information on pollution prevention technologies and procedures;

(2) Compile and make available for distribution to business and industry a list of expert private consultants on pollution prevention technologies and procedures and a list of researchers at state universities providing assistance in pollution prevention activities;

(3) Sponsor and conduct conferences and individualized workshops and seminars on pollution prevention for specific classes of business or industry;

(4) Conduct feasibility analyses for innovative pollution prevention technologies and procedures;

(5) Facilitate and promote the transfer of pollution prevention technologies and procedures between business and industries;

(6) Develop, where appropriate, and distribute for voluntary implementation pollution prevention plans for the major classes of industry that generate and subsequently treat, store, or dispose of waste in the state;

(7) Develop and make available for distribution recommended waste audit procedures and protocols for utilization by business and industry in conducting internal waste audits;

(8) Provide on-site assistance upon request to business and industry for the purpose of identifying potential techniques for pollution prevention and assisting in conducting internal waste audits;

(9) Compile and make available for distribution information on available tax benefits for the implementation of pollution prevention technologies and procedures by an industry or business;

(10) Establish goals for voluntary waste reduction within the state, including the identification of key industries and businesses which should receive priority assistance;

(11) Identify governmental and nongovernmental impediments to pollution prevention;

(12) Develop the necessary information base and data collection programs to assist in establishing program priorities and evaluating the progress of reducing wastes;

(13) Develop training programs and materials for state and local regulatory personnel and private industry designed to inform them about pollution prevention practices and their applicability to industry;

(14) Participate in existing state, federal, and industrial networks of individuals and groups actively involved in pollution prevention activities;

(15) Establish an award program for outstanding examples of success in pollution prevention and waste minimization; and

(16) Publicize to business and industry and participate in and support waste exchange programs.






Subchapter 3 - -- Specific Pollution Prevention Measures

§ 8-10-301 - Sale of certain batteries prohibited -- Disposal requirements.

(a) Alkaline manganese batteries manufactured on or after January 1, 1996, shall not be sold in this state if the battery contains any intentionally introduced mercury, as distinguished from mercury which may be incidentally present in other materials, except, however, that the limitation on mercury content in alkaline manganese button cells shall be twenty-five milligrams (25 mg) of mercury per button cell.

(b) Zinc carbon batteries manufactured on or after January 1, 1994, shall not be sold in this state if the battery contains any intentionally introduced mercury.

(c) (1) It shall be illegal to sell consumer mercuric oxide button cell batteries in this state on or after January 1, 1994.

(2) As used in this subsection, the term "consumer mercuric oxide button cell batteries" refers to batteries which contain mercuric oxide electrodes, resemble buttons in size and shape, and are used in consumer products such as hearing aids.

(d) (1) (A) On or after January 1, 1994, no person shall dispose of mercuric oxide batteries in municipal solid waste or in medical waste.

(B) Mercuric oxide batteries are subject to disposal or recycling under the provisions of or pursuant to the provisions of the Arkansas Hazardous Waste Management Act of 1979, § 8-7-201 et seq.

(2) As used in this subsection, the term "mercuric oxide batteries" refers to batteries containing mercuric oxide electrodes, except that consumer mercuric oxide button cell batteries are excluded from the definition.

(e) The Arkansas Pollution Control and Ecology Commission may promulgate, modify, or repeal rules or regulations as necessary or appropriate to implement or effectuate the purpose and intent of this section.

(f) Any person violating any provision of this section or of any rule, regulation, or order issued pursuant to this section shall be subject to the same penalty and enforcement provisions as are contained in the Arkansas Solid Waste Management Act, § 8-6-204.



§ 8-10-302 - Construction of motor vehicle racing facility -- Requirement.

(a) (1) Due to the noise, air pollution, and traffic congestion caused by motor vehicle racing facilities, no motor vehicle racing facility may be constructed in this state after passage of this act without the consent of at least seventy-five percent (75%) of the property owners and seventy-five percent (75%) of the registered voters within three (3) miles of the outside boundary of the proposed facility.

(2) (A) Such consent shall be accomplished by signing petitions that shall be filed with the city clerk if the facility is to be located within the boundaries of any city or town or with the county clerk if the facility is to be located wholly or partially outside the boundaries of any city or town.

(B) The petitions shall indicate:

(i) The name;

(ii) The residence address or, if a nonresident property owner, the address or legal description of the property located within the three-mile area; and

(iii) The date of the signature.

(C) (i) The petitions must be verified pursuant to § 7-9-109.

(ii) Signatures shall become invalid sixty (60) days after signing.

(iii) It shall be the duty of the county clerk or city clerk, as the case may be, to determine the sufficiency of the signatures and to certify the sufficiency or insufficiency of the signatures in writing to the Arkansas Department of Environmental Quality.

(b) As used in this section, "motor vehicle racing facility" means any facility designed and used for competitive racing by automobiles or trucks that are modified for racing.



§ 8-10-303 - Permit requirement.

(a) (1) (A) Due to the noise pollution and air pollution from the racing vehicles and traffic congestion caused by motor vehicle racing facilities, no motor vehicle racing facility shall be constructed in this state after passage of this section without the consent of at least seventy-five percent (75%) of the property owners and seventy-five percent (75%) of the registered voters within three (3) miles of the outside boundary of the proposed facility and without an annual permit issued by the Arkansas Department of Environmental Quality.

(B) The consent shall be required for the initial annual permit only.

(2) (A) Consent shall be accomplished by signing petitions which shall be filed with the city clerk if the facility is to be located within the boundaries of any city or town or with the county clerk if the facility is to be located wholly or partially outside the boundaries of any city or town.

(B) The petitions shall indicate:

(i) The name;

(ii) The residence address or, if a nonresident property owner, the address or legal description of the property located within the three-mile area; and

(iii) The date of the signature.

(C) (i) The petitions must be verified pursuant to § 7-9-109.

(ii) Signatures shall become invalid sixty (60) days after signing.

(iii) It shall be the duty of the county clerk or city clerk, as the case may be, to determine the sufficiency of the signatures and to certify the sufficiency or insufficiency of the signatures in writing to the department.

(3) (A) (i) Once the sufficiency of the petitions is determined, the persons or entity proposing and constructing a motor vehicle racing facility after August 1, 1997, shall seek the approval of and issuance of an annual permit from the department. The department's approval shall be sought by filing a permit application with the department.

(ii) Initial permit applications for new facilities to be constructed shall have attached a written proposal for the motor vehicle facility containing the substance of the proposed facility, including:

(a) A description of the types of motor vehicles proposed for racing at the facility;

(b) The maximum projected noise level of the racing vehicles;

(c) A description of the kinds of races and the types of buildings, stands, or other physical plant proposed for the facility;

(d) Estimates of traffic counts and numbers of spectators; and

(e) Any other relevant permit information as may be determined necessary for the permit application by the department.

(B) For the initial permit application for new facilities to be constructed, the department shall conduct a public hearing on the proposed motor vehicle racing facility. The department shall set a date for the public hearing to be held on the proposed facility permit which shall not be less than thirty (30) days after the filing of the initial permit application. The hearing under this subdivision (a)(3)(B) for the initial permit may be adjourned and continued if necessary. In its discretion, the department may hold public hearings for the renewal of any permits as is necessary. Any interested persons may appear and contest the granting of the approval or renewal of the facility permit. Affidavits in support of or against the proposed facility or a permit renewal, which may be prepared and submitted, shall be examined by the department.

(C) After the hearing for the initial permit or upon application for the renewal of its annual permit, if the department shall be satisfied that the benefits of the motor vehicle racing facility are sustained by proof and outweigh its impact by the noise, air pollution, and traffic congestion caused by motor vehicle racing facilities, then the department shall grant the initial permit approving the proposed facility or shall renew approval to the permitted or existing facility. Renewal of an annual permit may also be denied if:

(i) The racing facility is determined to be in violation of any standards under which the permit was issued;

(ii) The racing facility is constructed or is being operated in a manner that is materially different than was represented during the petition process; or

(iii) Fraud, misrepresentation, or false statement of facts was used to obtain signatures for the petition process.

(D) If any material changes, additions, or improvements are made to the motor vehicle racing facility, the permit shall be amended accordingly, and the department may reconsider the approval of the permit.

(E) The Arkansas Pollution Control and Ecology Commission shall have the authority to promulgate all necessary rules and regulations to implement this section, including the authority to set a permit fee to recover the cost of issuing the permit.

(b) As used in this section, "motor vehicle racing facility" means any facility designed and used for competitive racing by automobiles or trucks that are modified for racing.

(c) Within one (1) year of August 1, 1999, each motor vehicle racing facility constructed in Arkansas after January 1, 1995, shall apply for and shall receive an initial annual permit to operate its motor vehicle racing facility. Thereafter, upon the annual renewal date for its permit, the motor vehicle racing facility constructed after January 1, 1995, shall apply annually for renewal of its permit.



§ 8-10-304 - Motor vehicle racing facilities in certain municipalities.

(a) Sections 8-10-302 and 8-10-303 do not apply to any motor vehicle racing facilities located in a county having a population between eighty thousand (80,000) and ninety thousand (90,000) according to the 1990 Federal Decennial Census and that are:

(1) South of a navigable waterway that traverses the state; or

(2) More than two (2) miles from an interstate highway, public or private school, or church facility in place at the time of the original permit application.

(b) (1) (A) A person or entity proposing and constructing a motor vehicle racing facility under subsection (a) of this section shall seek the approval of and issuance of an annual permit from the Arkansas Department of Environmental Quality.

(B) The department's approval shall be sought by filing a permit application with the department, which shall contain a written proposal for the facility containing the substance of the proposed facility, including:

(i) A description of the types of motor vehicles proposed for racing at the facility;

(ii) The maximum projected noise level of the racing vehicles;

(iii) A description of the kinds of races and the types of buildings, stands, or other physical plants proposed for the facility;

(iv) Estimates of traffic counts and numbers of spectators; and

(v) Any other relevant permit information as may be determined necessary for the permit application by the department.

(2) (A) (i) For the initial permit application for new facilities to be constructed, the department shall conduct a public hearing on the proposed facility.

(ii) The department shall set a date for the public hearing to be held on the proposed facility permit which shall not be fewer than thirty (30) days after the filing of the initial permit application.

(iii) The hearing under this subdivision (b)(2) for the initial permit may be adjourned and continued if necessary.

(B) (i) The department, in its discretion, may hold public hearings for the renewal of any permits as is necessary.

(ii) Any interested persons may appear and contest the granting of the approval or renewal of the facility permit.

(iii) Affidavits in support of or against the proposed facility or a permit renewal, which may be prepared and submitted, shall be examined by the department.

(3) After the hearing for the initial permit or upon application for the renewal of its annual permit, if the department is satisfied that the benefits of the facility are sustained by proof and outweigh its impact by the noise, air pollution, and traffic congestion caused by motor vehicle racing facilities, then the department shall grant the initial permit approving the proposed facility or shall renew approval to the permitted or existing facility.

(4) Renewal of an annual permit may also be denied if:

(A) The facility is determined to be in violation of any standards under which the permit was issued; or

(B) The facility is constructed or is being operated in a manner that is materially different than was represented during the initial application process.

(5) If any material changes, additions, or improvements are made to the facility, the permit shall be amended accordingly, and the department may reconsider the approval of the permit.

(6) The Arkansas Pollution Control and Ecology Commission shall have the authority to promulgate any and all necessary rules and regulations to implement this section, including the authority to set a permit fee to recover the cost of issuing the permit.

(c) Each facility constructed in an area under this section that applies for and receives an initial annual permit to operate its facility shall thereafter apply annually for renewal of its permit.

(d) For the purposes of this section, "motor vehicle racing facility" means any facility designed and used for competitive racing by automobiles or trucks that are modified for racing.

(e) Due to the noise pollution and air pollution from the racing vehicles and traffic congestion caused by motor vehicle racing facilities, no facility shall be permitted or constructed under this section within one (1) mile of the boundary of another county.









Chapter 11 - Environmental Regulatory Flexibility

§ 8-11-101 - Title.

This chapter may be known and may be cited as the "Arkansas Environmental Regulatory Flexibility Act".



§ 8-11-102 - Purpose.

(a) The improvement of the environment of the State of Arkansas is a matter of concern to all citizens of this state, and existing environmental law plays a critical role in protecting the environment.

(b) Environmental protection could be enhanced by authorizing innovative advances in environmental regulatory methods.

(c) Arkansas should develop environmental regulatory methods that:

(1) Encourage facility owners and operators to assess the pollution they emit or cause, directly and indirectly, to the air, water, and land;

(2) Encourage facility owners and operators to innovate, set measurable and verifiable goals, and implement the most effective pollution prevention, source reduction, or other pollution reduction strategies for their particular facilities while complying with verifiable and enforceable pollution limits;

(3) Reward facility owners and operators that reduce pollution to levels below those required by applicable law; and

(4) Reduce the time and money spent by agencies and facility owners and operators on paperwork and other administrative tasks that do not benefit the environment.



§ 8-11-103 - Regulatory flexibility.

(a) (1) The Arkansas Department of Environmental Quality, by order of the Director of the Arkansas Department of Environmental Quality consistent with the purposes of this chapter, may approve requests which allow an applicant to use alternative methods to comply with an Arkansas Pollution Control and Ecology Commission rule regarding the control or abatement of pollution.

(2) However, the applicant must propose to control or abate pollution by an alternative method, provided the alternative method is:

(A) Quantifiable, measurable, and enforceable;

(B) At least as protective of the environment and the public health as the method prescribed by the requirement or commission rule that would otherwise apply; and

(C) Consistent with federal law.

(b) As a part of the approval process, the director shall provide for public notice and for public participation in considering requests under this section.

(c) The director's order must provide a specific description of the alternative method and must condition any approval on compliance with the method as the order prescribes.

(d) The department may establish a reasonable fee for applications under this section.

(e) A violation of an order issued under this section is punishable as if it were a violation of the previously effective means of compliance.






Chapter 12 - Natural Resources Damages Trust Fund

§ 8-12-101 - Title.

This chapter may be known and may be cited as the "Natural Resources Damages Trust Fund Act".



§ 8-12-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the Natural Resources Damages Advisory Board;

(2) "Fund" means the Natural Resources Damages Trust Fund created by this chapter; and

(3) "Natural resources" means land, fish, wildlife, biota, air, surface water, ground water, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the State of Arkansas or local government.



§ 8-12-103 - Natural Resources Damages Trust Fund.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Natural Resources Damages Trust Fund".

(2) In addition to all moneys appropriated by the General Assembly to the fund, there shall be deposited in the fund all payments collected by the state for restoration, rehabilitation, replacement, or acquisition of natural resources, any moneys received by the state as a gift or donation to the fund or any federal moneys designated to enter the fund, and all interest earned upon moneys deposited in the fund.

(3) All moneys received into the fund shall be utilized for natural resource restoration, rehabilitation, replacement, or acquisition.

(b) All expenditures from the fund shall be authorized by the Natural Resources Damages Advisory Board according to the provisions of this chapter and the requirements or conditions of any orders, settlement agreements, gifts, or donations.



§ 8-12-104 - Natural Resources Damages Advisory Board.

(a) There is hereby created and established a Natural Resources Damages Advisory Board.

(b) The board shall be composed of seven (7) members:

(1) One (1) member shall be a representative from the Arkansas Farm Bureau Federation, Inc.;

(2) One (1) member shall be a representative from the Arkansas Natural Resources Commission;

(3) One (1) member shall be a representative from the Arkansas Forestry Commission;

(4) One (1) member shall be a representative from the Arkansas Department of Environmental Quality;

(5) One (1) member shall be a representative from the Arkansas State Game and Fish Commission;

(6) One (1) member shall be a representative of the Department of Arkansas Heritage; and

(7) One (1) member shall be a representative of the Attorney General's office.

(c) Members of the board shall serve without compensation.

(d) The board shall have the following powers and duties:

(1) To develop projects for the restoration, rehabilitation, replacement, and acquisition of natural resources;

(2) To request proposals for natural resource-related projects;

(3) To review and evaluate proposals for natural resource-related projects;

(4) To select projects for the restoration, rehabilitation, replacement, and acquisition of natural resources; and

(5) To approve payments from the Natural Resources Damages Trust Fund for projects and other activities relating to the restoration, rehabilitation, replacement, and acquisition of natural resources.



§ 8-12-105 - Duties of the Department of Finance and Administration.

(a) The Department of Finance and Administration shall administer the fund, as authorized by the National Resources Damages Advisory Board.

(b) The department shall undertake the following activities, as authorized by the board:

(1) Develop and issue requests for proposals;

(2) Award grants for projects relating to natural resource restoration, rehabilitation, replacement, and acquisition;

(3) Contract for services; and

(4) Make payments from the Natural Resources Damages Trust Fund.






Chapter 13 - Management Organization

§ 8-13-101 - Purpose.

It is recognized that:

(1) The improvement of the environment and the management of environmental concerns within the State of Arkansas are matters of interest to all citizens of this state;

(2) Environmental protection and improvement could be enhanced by authorizing the Director of the Arkansas Department of Environmental Quality to design and establish a management organization which incorporates specific goals for environmental protection and uses environmental indicators to measure agency performance; and

(3) The director should execute a management process which:

(A) Creates an integrated agency information system;

(B) Organizes the Arkansas Department of Environmental Quality according to business function;

(C) Utilizes environmental indicators to measure progress in protecting and enhancing the environment;

(D) Employs a collaborative public involvement process to define the environmental indicators to be used to measure environmental enhancement; and

(E) Establishes a performance-based financial management system that links the funding of agency activities to environmental results.



§ 8-13-102 - Authority to adopt alternative organization.

(a) The Director of the Arkansas Department of Environmental Quality, with the advice and consent of the Governor, may establish any number of divisions for the conduct of environmental affairs of the state and may prescribe the functions and duties of each division.

(b) Provided, however, that:

(1) All functions and duties prescribed by a grant agreement with an entity of the federal government shall be maintained for the duration of the agreement;

(2) (A) This section does not limit any provision of state law directing or requiring the Arkansas Department of Environmental Quality to carry out any function or provide any service.

(B) However, nothing in this section shall be construed to prevent the reassignment of functions or services assigned by state law where reassignment does not alter the obligation of the department to continue providing such function or service;

(3) Such reorganization shall be based on a comprehensive analysis of all of the functions and duties administered by the department and the development of a ten-year strategic plan of department operations; and

(4) The conduct of such comprehensive analysis and the development of a strategic plan shall be financed by an appropriation or authorization of the General Assembly for these specific purposes.



§ 8-13-103 - Requirements for comprehensive analysis and strategic planning.

(a) Any reorganization of the functions and duties for the conduct of environmental affairs through the provisions of this chapter shall be based on a comprehensive analysis of the existing operations of the Arkansas Department of Environmental Quality and the development of a ten-year strategic plan for department operations. Such strategic plan shall be reviewed and updated on an annual basis and shall be made available for public review through formal notice.

(b) The comprehensive analysis of each division, function, and duty shall consist of the following requirements:

(1) A comprehensive analysis of each existing division, function, and duty performed by the department in providing environmental services; and

(2) A comprehensive comparative analysis of the functions and duties to be performed through the proposed alternative organization with regard to improved efficiency, effectiveness, responsiveness, and accountability to the people.

(c) (1) The strategic plan shall outline a management organization for the department that promotes environmental protection and enhancement.

(2) Such management organization shall consist of the following requirements:

(A) To establish an integrated agency information system that:

(i) Ensures compatibility between state standards and facility identification and location data standards established by the United States Environmental Protection Agency;

(ii) Reduces reporting and record-keeping burdens on industry;

(iii) Establishes a public participation process to define and adopt reporting and data management reforms;

(iv) Measures improvements in waste reduction recycling of waste materials, conservation and reuse of resources, and pollution prevention; and

(v) Expands public access to environmental performance information;

(B) (i) To institute environmental performance indicators to measure progress in protecting and enhancing the environment.

(ii) Such indicators shall emphasize waste reduction, recycling of waste materials, conservation and reuse of materials, and pollution prevention, and shall be formulated using numeric goals and expressed in plain language terms.

(iii) Such indicators shall be developed by a work group appointed by the Director of the Arkansas Department of Environmental Quality consisting of representatives of the department working in collaboration with representatives from state and federal agencies, city and county officials, nonprofit organizations, minority groups, industry, colleges and universities, civic groups, and other stakeholders in environmental affairs;

(C) To organize the department according to business functions and duties;

(D) To establish a performance-based financial management system that links expenditures within divisions, functions, and duties to environmental protection and enhancement; and

(E) To embody the above elements into a reorganization plan which provides for the scheduling of any transfer of functions and duties, acquisition of equipment, development of procedures, programming, records, documents, properties, assets, funds, liabilities, and bonding resulting from the proposed changes.






Chapter 14 - Shielded Outdoor Lighting Act

§ 8-14-101 - Title.

This chapter shall be known and may be cited as the "Shielded Outdoor Lighting Act".



§ 8-14-102 - Purpose.

The purpose of this chapter is to conserve energy and preserve the environment through the regulation of outdoor lighting fixtures.



§ 8-14-103 - Definitions.

As used in this chapter:

(1) "Outdoor lighting fixture" means an automatically controlled, outdoor artificial illuminating device, whether permanent or portable, used for illumination or advertisement, including searchlights, spotlights, and floodlights, whether for architectural lighting, parking lot lighting, landscape lighting, billboards, or street lighting; and

(2) "Shielded" means a fixture that is covered in a manner that light rays emitted by the fixture, either directly from the lamp or indirectly from the fixture, are projected below a horizontal plane running through the lowest point on the fixture where light is emitted.



§ 8-14-104 - Shielding -- Prohibitions -- Exemptions.

(a) After January 1, 2006:

(1) (A) No public funds shall be used to install an outdoor lighting fixture unless it is shielded.

(B) Subdivision (a)(1)(A) of this section shall not apply to any municipality or county if the governing body of the municipality or county determines by ordinance or to a municipally owned utility if the municipal employee responsible for procurement determines that the cost of acquiring a shielded outdoor lighting fixture will be prohibitive after comparing:

(i) The cost of the fixtures; and

(ii) The projected energy cost of the operation of the fixtures;

(2) The Arkansas Department of Environmental Quality shall promulgate regulations prohibiting any person or entity from knowingly placing or disposing of the bulb or tube portion of an electric lighting device containing hazardous levels of mercury in a landfill after January 1, 2008, if:

(A) The device contains more than two-tenths milligram per liter (0.2 mg/l) of leachable mercury as measured by the Toxicity Characteristic Leaching Procedure as set out in EPA Test Method 1311; and

(B) Adequate facilities exist for the public to properly dispose of the device described in subdivision (a)(2)(A) of this section; and

(3) (A) Each electric public utility shall offer a shielded lighting service option.

(B) Not later than January 1, 2006, each electric public utility shall file an application with the Arkansas Public Service Commission to establish a schedule of rates and charges for the provision of a shielded lighting service option to the utility's customers.

(C) The commission shall require each electric public utility to inform its customers of the availability of the shielded lighting service.

(b) This chapter does not apply to acquisitions of:

(1) Incandescent outdoor lighting fixtures of one hundred fifty watts (150W) or less or other light sources of seventy watts (70W) or less;

(2) Outdoor lighting fixtures on advertisement signs on interstate or federal primary highways;

(3) (A) Outdoor lighting fixtures existing and legally installed before August 12, 2005.

(B) However, if an existing outdoor lighting fixture exempted from this chapter under subdivision (b)(3)(A) of this section needs to be replaced, the acquisition of the replacement outdoor lighting fixture shall be subject to the provisions of this chapter;

(4) Navigational lighting systems at airports or other lighting necessary for aircraft safety; and

(5) Outdoor lighting fixtures that are necessary for worker safety at farms, ranches, dairies, or feedlots or industrial, mining, or oil and gas facilities.

(c) This chapter does not apply to outdoor lighting fixtures maintained or installed by:

(1) A public school district;

(2) A correctional facility;

(3) A juvenile detention facility;

(4) An adult detention facility;

(5) A mental health facility; or

(6) A state-supported institution of higher education.



§ 8-14-105 - Penalties.

Violations of this chapter are punishable by:

(1) A warning for a first offense; and

(2) A fine of twenty-five dollars ($25.00) minus the replacement cost for each offending outdoor lighting fixture for a second or subsequent offense or for an offense that continues for thirty (30) calendar days from the date of the warning.



§ 8-14-106 - Enforcement.

This chapter may be enforced by a town, city, or county of this state by seeking injunctive relief in a court of competent jurisdiction.



§ 8-14-107 - Provisions supplemental.

The provisions of this chapter are cumulative and supplemental and shall not apply within a town, city, or county of this state that by ordinance has adopted provisions restricting light pollution that are equal to or more stringent than the provisions of this chapter.









Title 9 - Family Law

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

[Reserved]



Chapter 2 - Change of Name

§ 9-2-101 - Name change -- Procedure.

(a) Upon the application of any person within the jurisdiction of the court, the circuit court shall have power, upon good reasons shown, to alter or change the name of the person.

(b) When application is made to the court under this section, it shall be by petition in writing embodying the reasons for the application.

(c) (1) When allowed, the petition shall by order of the court be spread upon the record, together with the decree of the court.

(2) An appropriate order, as prescribed in this subsection, may be made by a circuit judge in vacation. This order shall have the same force and effect as if made at term time.



§ 9-2-102 - Name change -- Use of new name.

Any person whose name may be so changed by judgment or decree of any of the circuit courts shall afterward be known and designated, sue and be sued, plead and be impleaded, by the name thus conferred, except that records of persons under the jurisdiction and supervision of the Department of Correction shall continue to reflect the name as committed to the department's jurisdiction and supervision by the various circuit courts of the State of Arkansas.






Chapter 3 - Domicile

§ 9-3-101 - Chapter supplemental.

It is the purpose of this chapter to set up a method, in addition to all others now provided by law, for determining the establishment of residence and domicile in Arkansas.



§ 9-3-102 - Voting privileges unaffected.

Nothing in this chapter shall be construed to affect or extend the privilege of franchise to vote at any election held within the state because of having been admitted to become a resident domiciled within the state under this chapter.



§ 9-3-103 - Jurisdiction of courts.

Exclusive jurisdiction to declare a person a resident domiciled in the State of Arkansas is conferred upon the circuit courts.



§ 9-3-104 - Administration by Secretary of State.

The Secretary of State shall be the administrative officer of this chapter.



§ 9-3-105 - Rules and regulations.

The Secretary of State shall have power to make such rules and regulations as may be necessary for properly carrying into execution the various provisions of this chapter.



§ 9-3-106 - Qualifications to become domiciled.

(a) Any person who is a citizen of the United States may become a resident and domiciled in the State of Arkansas.

(b) No person shall be admitted to become a resident domiciled in the State of Arkansas who has not resided in the state for at least thirty (30) days preceding his or her application for admission as a resident domiciled in the State of Arkansas.



§ 9-3-107 - Sex or marital status not a bar.

The right of any citizen of the United States to become a resident domiciled in the State of Arkansas shall not be denied or abridged because of sex or marital status.



§ 9-3-108 - Effect of marriage to resident.

Any woman who marries a resident domiciled under this chapter shall not become a resident domiciled in this state by reason of the marriage. However, if eligible to become a resident domiciled under this chapter, she may become a resident domiciled in this state upon full and complete compliance with all requirements of this chapter.



§ 9-3-109 - Status of women who lost domicile by marriage.

A woman who, before March 26, 1941, had ceased to be a resident domiciled in this state may become a resident domiciled in this state as provided in § 9-3-108. After having received a certificate of domicile, she shall have the same status as if her marriage had taken place after March 26, 1941.



§ 9-3-110 - Declaration of intent -- Publication of notice -- Exceptions.

(a) Any person desiring to make a declaration of domicile under this chapter shall declare on oath before the clerk of any court authorized under this chapter to have jurisdiction, or the clerk's authorized deputy, in the county in which the person owns real estate and has resided for thirty (30) days after reaching eighteen (18) years of age, that it is his or her bona fide intention to become a resident domiciled in the State of Arkansas and that he or she renounces his or her residence and domicile in the state in which he or she was last domiciled.

(b) (1) (A) The declaration shall set forth the name, date of birth, place of birth, occupation, personal description, name of the state and address of last residence, and the state in which he or she owns real or personal property.

(B) The declaration shall also state the name of his or her spouse, the date of the spouse's birth, the place of their marriage, the name of each child and the date of each child's birth, the name of the state, and the address at the date of the declaration.

(2) (A) The declaration shall have attached a certified copy of the notice published thirty (30) days prior to the declaration renouncing domicile in the states in which he or she owned real or personal property and in which the person formerly resided.

(B) The notice shall have been given by publication in the manner provided for the service of summons by publication or upon absentees by the laws of the state or states in which the notices are published.

(c) (1) No resident domiciled in the State of Arkansas in conformity with the law in force at the date of the declaration who has declared his or her intention to become a resident domiciled in this state shall be required to renew the declaration.

(2) Any person who, on or after March 26, 1941, has become a resident domiciled in this state under the provisions of the common law of the state or of § 9-12-307 shall not be required to make a declaration as provided in this chapter.



§ 9-3-111 - Petition for domicile.

(a) (1) Not less than ninety (90) days nor more than two (2) years after a declaration of intention has been made, the person shall make and file in duplicate a petition in writing.

(2) The petition shall be signed by the applicant in his or her own handwriting and duly verified.

(b) (1) (A) In the petition, the applicant shall state his or her full name, place of residence, street number if possible, occupation, the date and place of birth, the state where he or she last resided, the date and place of his or her first address within this state, and the time when and place and name of the court where he or she declared an intention to become a resident domiciled in the State of Arkansas.

(B) If the applicant is married, he or she shall state the name of his or her spouse and, if possible, the spouse's place of residence at the time of filing the petition.

(C) If the applicant has children, he or she shall state the name, date, and place of birth, and place of residence of each child living at the time of filing the petition.

(2) (A) The petition shall set forth that it is his or her intention to become a resident domiciled in the State of Arkansas, that he or she renounces absolutely domicile in the state in which he or she last resided or was domiciled, and that it is his or her intention to reside permanently in the State of Arkansas.

(B) The petition shall set forth whether he or she has been denied admission as a resident domiciled in the State of Arkansas and, if so, the ground or grounds of the denial, the court in which such decision was rendered, and that the cause for the denial has since been cured or removed and shall set forth every fact material to becoming a resident domiciled in the State of Arkansas and required to be proved upon the final hearing of his or her application.

(c) The petition shall be verified by the affidavits of at least two (2) credible witnesses, who are citizens of the State of Arkansas and who state in their affidavits that they personally know the applicant to have been a resident of the State of Arkansas for a period of at least ninety (90) days continuously next prior to the date of filing of his or her petition and that they each have personal knowledge that the petitioner is a person of good moral character and that he or she is in every way qualified in their opinion to become and to be a resident domiciled in the State of Arkansas.

(d) A petition to become a resident domiciled in the State of Arkansas may be made and filed during term time or in vacation and shall be docketed the same day as filed.

(e) However, in no case shall final action be had upon a petition until at least thirty (30) days have elapsed after its filing and the posting of the notice of the petition as provided for in § 9-3-112.



§ 9-3-112 - Public notice of petition and final hearing.

Immediately after filing of the petition, the clerk of the court shall give notice thereof by posting in a public and conspicuous place in his or her office or in the building in which the clerk's office is situated, under an appropriate heading, the name, residence, the state in which the petitioner formerly resided, the date and place of residence in Arkansas, the tentative date for final hearing of his or her petition, and the names of the witnesses whom the applicant expects to summon in his or her behalf.



§ 9-3-113 - Declarations of applicant.

Before he or she is permitted under this chapter to be declared a resident domiciled in the State of Arkansas, the applicant shall declare in open court that he or she is a resident of Arkansas and that Arkansas is his or her domicile, that he or she absolutely and entirely renounces residence and domicile in the state in which he or she formerly resided, and that he or she will support and defend the Constitution and laws of the United States of America and of the State of Arkansas.



§ 9-3-114 - Hearings upon petitions -- Final orders.

(a) (1) Every final hearing upon a petition to become a resident domiciled in the State of Arkansas shall be held in open court before a judge of this state.

(2) Every final order that may be made upon the petition shall be under the hand of the court and entered in full upon the records of the court.

(b) (1) (A) The clerk of the court, if the applicant requests it, shall issue a subpoena for the witnesses named by the applicant to appear upon the day set for final hearing.

(B) However, if the witnesses cannot be produced upon the final hearing, other witnesses may be summoned.

(2) At the final hearing of the petition, the applicant and witnesses shall be examined under oath in the presence of the court.

(c) The court upon proper finding shall enter a final order that the person applying to be declared a resident domiciled in the State of Arkansas has complied with the provisions of this chapter and is entitled to be declared a resident domiciled in the state, and the court shall order to be issued to the person the form of certificate of residence and domicile as shall be prescribed by the Secretary of State.



§ 9-3-115 - Admission within thirty days of general election prohibited.

No person shall be admitted as a resident domiciled in the State of Arkansas under this chapter, nor shall any certificate of residence and domicile be issued by any court, within thirty (30) days preceding the holding of any general election within the state.



§ 9-3-116 - Admission of surviving spouse and minor children.

When any person who has declared his or her intention to become a resident domiciled in the State of Arkansas dies before he or she has received a certificate from the Secretary of State showing him or her to be a resident domiciled in this state, the surviving spouse and minor children of the person, by complying with the other provisions of this chapter, may become residents domiciled in the State of Arkansas without making any declaration of intention.



§ 9-3-117 - Duties of clerks of court.

(a) (1) It shall be the duty of the clerk of the court exercising jurisdiction in matters of residence and domicile to send to the Secretary of State at Little Rock, within thirty (30) days after the issuance of a certificate of residence and domicile in the State of Arkansas, a duplicate of the certificate, and to make and keep on file in his or her office a stub for each certificate so issued by him or her.

(2) On the certificate shall be entered a memorandum of all the essential facts set forth in the certificate.

(b) (1) It shall also be the duty of the clerk of the court to report to the Secretary of State, within thirty (30) days after the final hearing and decision of the court, the name of every person who was denied residence and domicile under the provisions of this chapter.

(2) The clerk shall furnish to the Secretary of State duplicates of all petitions within thirty (30) days after the filing of the petitions and certified copies of other proceedings and orders instituted in or issued out of the court affecting or relating to residence and domicile as provided for under this chapter, as may be required from time to time by the Secretary of State.



§ 9-3-118 - Clerk's fees -- Deposits for witness expenses.

(a) (1) The clerk of the court exercising jurisdiction in matters provided for under this chapter shall charge, collect, and account for the following fees in each proceeding:

(A) For receiving and filing a declaration of intention and issuing a duplicate, five dollars ($5.00);

(B) For making, filing, and docketing the petition of a person petitioning for admission under this chapter as a resident domiciled in the State of Arkansas and for the final hearing, twenty-five dollars ($25.00);

(C) For entering the final order and issuing certificate of residence and domicile thereunder, if granted, twenty-five dollars ($25.00).

(2) The fees collected by the clerk of the court in the residence and domicile proceeding shall be paid into the county general fund.

(b) (1) In addition to the fees required by this section and upon the filing of the petition to become a resident domiciled in the State of Arkansas, the petitioner shall deposit with, and pay to, the clerk of the court a sum of money sufficient to cover the expenses of subpoenaing and paying the legal fees of any witnesses for whom he or she may request a subpoena.

(2) Upon the final discharge of the witnesses, the witnesses shall receive, if they demand from the clerk, the customary and usual fees from the moneys that the petitioner shall have paid to the clerk for such purposes. The residue, if any, shall be returned by the clerk to the petitioner.



§ 9-3-119 - Cancellation of certificate -- Renunciation of residence and domicile.

(a) (1) It shall be the duty of the prosecuting attorney of a county, upon affidavit showing good cause, to institute proceedings in any court having jurisdiction under this chapter for the purpose of setting aside and cancelling any certificate issued under this chapter on the ground of fraud or on the ground that the certificate was illegally procured.

(2) (A) In any such proceeding, the party holding the certificate alleged to have been fraudulently or illegally procured shall have sixty (60) days' personal notice in which to make answer to the petition of the State of Arkansas.

(B) If the holder of the certificate is absent from the state or from the district in which he or she last had residence, the notice shall be given by publication in the manner provided for the service of summons by publication or upon absentees by the laws of the state.

(3) If any person who secures a certificate of residence and domicile under the provisions of this chapter shall, within two (2) years after the issuance of the certificate, cease to reside in the state more than thirty (30) days in any one (1) year, it shall be considered prima facie evidence of a lack of intention on the part of the person to become a permanent resident of the state at the time of the filing of the application for a certificate of residence and domicile and, in the absence of contrary evidence, it shall be sufficient evidence, in the proper proceeding, to authorize the cancellation of his or her certificate of residence and domicile as fraudulent.

(b) (1) Not less than two (2) years after a certificate of residence and domicile has been issued under this chapter, the person to whom the certificate has been issued may file a petition signed in duplicate in his or her own handwriting, duly verified, which shall state his or her full name, his or her place of residence with the street number, if possible, his or her occupation, his or her date and place of birth, the state in which he or she intends to reside, the date and place of his or her first address within this state, the time when and place and name of the court where he or she declared his or her intention to become a resident domiciled in the State of Arkansas, and the name of the court where he or she received his or her certificate of residence and domicile. If married, he or she shall state the name of his or her spouse, his or her place of residence at the time of filing this petition, and if he or she has children, the name, date, and place of birth, and place of residence of each child living at the time of filing this petition.

(2) The petition shall set forth that he or she renounces absolutely his or her residence and domicile in the State of Arkansas and that it is his or her intention to reside permanently in a state other than Arkansas.

(c) (1) Whenever a certificate of residence and domicile is set aside or cancelled as provided in this section, the court in which the judgment or decree is rendered shall make an order cancelling the certificate and shall order a certified copy of the judgment sent to the Secretary of State.

(2) (A) If the certificate was not originally issued by the court making the order, the court shall direct the clerk of the court to transmit a copy of the order and judgment to the court out of which the certificate of residence and domicile was originally issued.

(B) It shall be the duty of the clerk of the court receiving the certified copy of the order and judgment of the court to enter the certified copy of the order and judgment of record and to cancel the original certificate of residence and domicile upon the records and to notify the Secretary of State of the cancellation.



§ 9-3-120 - Certified copies of papers, etc., as evidence.

Certified copies of all papers, documents, certificates, and records required to be used, filed, recorded, or kept under any and all of the provisions of this chapter shall be admitted in evidence equally with the originals in any and all proceedings under this chapter and in all cases in which the originals might be admissible as evidence.






Chapter 4 - Arkansas Domestic Peace Act

§ 9-4-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Domestic Peace Act".



§ 9-4-102 - Definitions.

As used in this chapter:

(1) "Advocate" means an employee, supervisor, or administrator of a shelter;

(2) "Commission" means the Arkansas Child Abuse/Rape/Domestic Violence Commission;

(3) "Domestic abuse" means:

(A) Physical harm, bodily injury, or assault between family or household members;

(B) The infliction of fear of imminent physical harm, bodily injury, or assault between family or household members; or

(C) Any sexual conduct between family or household members, whether minors or adults, that constitutes a crime under the laws of this state;

(4) "Family or household members" means:

(A) Spouses;

(B) Former spouses;

(C) Parents;

(D) Children;

(E) Persons related by blood within the fourth degree of consanguinity;

(F) Persons who presently cohabit or in the past cohabited together; and

(G) Persons who presently have a child in common;

(5) "Shelter" means any entity that:

(A) Provides services including food, housing, advice, counseling, and assistance to victims of domestic abuse and their minor dependent children in this state; and

(B) Meets the program, fiscal, and training requirements of this chapter;

(6) "Victim" means any individual who:

(A) Is eighteen (18) years of age or older, is a minor who has his or her disabilities removed, or is a married individual under eighteen (18) years of age;

(B) Is the victim of domestic abuse; and

(C) Seeks services at a shelter; and

(7) "Volunteer" means any person who donates his or her time to provide services to victims at a shelter.



§ 9-4-103 - Duties of the Arkansas Child Abuse/Rape/Domestic Violence Commission.

(a) Regarding the administration of the Domestic Peace Fund and an entity receiving funding under this chapter, the Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee, to the extent funding is appropriated and available, shall:

(1) Annually evaluate each shelter for compliance with the program, fiscal, and training requirements under this chapter;

(2) Promulgate rules, regulations, procedures, and forms for the evaluation of each shelter;

(3) Adopt a uniform system of recordkeeping to ensure the proper handling of funds by shelters;

(4) Provide training and technical assistance to shelters to ensure minimum standards of service delivery;

(5) Serve as a clearinghouse for information relating to domestic abuse; and

(6) Provide educational programs on domestic abuse for the benefit of the general public, victims, specific groups of persons, and other persons as needed.

(b) (1) The commission may enter into contracts with any entity to fulfill its duties under this chapter.

(2) The entity must meet the following requirements:

(A) The entity is organized as a statewide nonprofit corporation that provides services, community education, and technical assistance to domestic violence shelters in the state; and

(B) The entity is affiliated with one (1) or more of the following:

(i) The National Coalition Against Domestic Violence;

(ii) The National Network to End Domestic Violence; or

(iii) The Battered Women's Justice Project.



§ 9-4-104 - Receipt of money.

Under this chapter and in the administration of the Domestic Peace Fund, the Arkansas Child Abuse/Rape/Domestic Violence Commission shall not accept money or other assistance from the federal government or any other entity or person if the acceptance would obligate the State of Arkansas except to the extent that money is available in the fund.



§ 9-4-105 - Disbursement of funds.

(a) The Arkansas Child Abuse/Rape/Domestic Violence Commission may disburse money appropriated from the Domestic Peace Fund exclusively for the following purposes:

(1) To satisfy contractual obligations made to perform its duties under this section;

(2) To make grants to shelters that meet the requirements of this section; and

(3) To compensate the commission or its designee for administration costs associated with the performance of duties under this chapter.

(b) The commission shall collect a one-percent-fee not to exceed seven thousand five hundred dollars ($7,500) annually from the fund for administrative and operational costs incurred under this chapter.



§ 9-4-106 - Program requirements.

Every shelter shall:

(1) Develop and implement a written nondiscrimination policy to provide services without regard to race, religion, color, age, marital status, national origin, ancestry, or sexual preference;

(2) Provide a facility that is open, accessible, and staffed by an advocate or a volunteer each day of the calendar year and twenty-four (24) hours each day;

(3) Provide emergency housing and related supportive services in a safe, protective environment for victims of domestic abuse and their children;

(4) (A) Provide a crisis telephone hotline that is answered by an advocate or a volunteer who meets the training requirements under this chapter each day of the calendar year and twenty-four (24) hours each day.

(B) The crisis telephone hotline shall not be answered by an answering machine, answering service, or mobile telephone;

(5) (A) Require all advocates and volunteers who provide direct services to victims to sign a written confidentiality agreement that prohibits the release of the following:

(i) The names or other personal and identifying information about the victims who are served at the shelter; and

(ii) The names or other personal and identifying information about the family or household members of the victims who are served at the shelter.

(B) The confidentiality agreement shall not apply to advocates who testify in court.

(C) The confidentiality agreement shall not prevent disclosure from federal grant review, audit, or reporting;

(6) Develop and implement a written plan for outreach efforts to aid victims of domestic violence;

(7) Provide peer support groups for victims;

(8) Provide assistance and court advocacy for victims seeking orders of protection; and

(9) Provide training and educational information on domestic violence for professionals, community organizations, and interested individuals.



§ 9-4-107 - Fiscal requirements.

Every shelter shall:

(1) Incorporate in this state as a private nonprofit corporation that is exempt from taxation under § 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3), and that has the primary purpose of providing services to victims of domestic abuse or domestic violence;

(2) Be governed by a board of directors;

(3) Develop and implement written personnel policies that state the shelter's employment practices;

(4) Develop and implement written procedures that conform with the uniform system of recordkeeping developed by the Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee to ensure proper handling of funds; and

(5) Provide the commission or its designee with statistical data that states the following:

(A) The type of services provided by the shelter; and

(B) The number of victims and children served each year.



§ 9-4-108 - Training requirements.

Every shelter shall:

(1) (A) Require each member of its board of directors to attend an orientation approved by the Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee within six (6) months after joining the board of directors.

(B) The orientation shall include an explanation of the dynamics of domestic violence and the role of a board member;

(2) (A) Require each advocate who provides direct services to victims to attend fifteen (15) hours of initial staff training approved by the commission or its designee.

(B) Initial staff training shall include the following topics of instruction:

(i) Crisis intervention;

(ii) Case management;

(iii) Safety planning;

(iv) Individual or group facilitation; and

(v) Proper procedure for answering the crisis telephone hotline;

(3) (A) Require each advocate who provides direct services to victims to attend ten (10) hours of continuing education annually that is approved by the commission or its designee.

(B) Continuing education shall include the following topics of instruction:

(i) Crisis intervention;

(ii) Case management;

(iii) Safety planning;

(iv) Individual or group facilitation; and

(v) The proper procedure for answering the crisis telephone hotline; and

(4) (A) Require volunteers who provide direct services to victims to attend ten (10) hours of initial training approved by the commission or its designee.

(B) Initial staff training shall include the following topics of instruction:

(i) Crisis intervention;

(ii) Case management;

(iii) Safety planning;

(iv) Individual or group victim service session facilitation; and

(v) The proper procedure for answering the crisis telephone hotline.



§ 9-4-109 - Right of entry.

The Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee may enter and inspect the premises of a shelter to perform an annual evaluation or to otherwise determine compliance with this chapter.



§ 9-4-110 - Reports.

The Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee shall provide an annual report by October 1 of each year to the Chair of the Senate Interim Committee on Children and Youth and the Chair of the House Committee on Aging, Children and Youth, Legislative and Military Affairs containing the following information:

(1) The incidence of domestic violence in this state based on information obtained from shelters under this chapter;

(2) A description of shelters that meet the requirements of and receive funding from the commission or its designee under this chapter; and

(3) The number of persons assisted by the shelters that receive funding from the commission or its designee under this chapter.



§ 9-4-111 - Disclosure of information.

Information received by the Arkansas Child Abuse/Rape/Domestic Violence Commission, its employees, or its designees through files, reports, evaluations, inspections, or otherwise shall be confidential information and shall not be disclosed publicly in a manner as to identify individuals or facilities.



§ 9-4-112 - Immunity from civil liability.

The Arkansas Child Abuse/Rape/Domestic Violence Commission, its employees, and its designees shall be immune from civil liability for performing their duties under this chapter.






Chapter 5 - Arkansas Child Safety Center Act

§ 9-5-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Child Safety Center Act".



§ 9-5-102 - Statewide purpose.

The statewide purpose of this chapter is to establish a program that provides a comprehensive, multidisciplinary, nonprofit, and coordinated response to the investigation of sexual abuse of children and serious physical abuse of children in a child-focused and child-friendly facility known as a "child safety center".



§ 9-5-103 - Definitions.

As used in this chapter:

(1) "Child safety center" means a not-for-profit child-friendly facility that provides a location for forensic interviews, forensic medical examinations, and forensic mental health examinations during the course of a child maltreatment investigation; and

(2) "Commission" means the Arkansas Child Abuse/Rape/Domestic Violence Commission.



§ 9-5-104 - Duties of the Arkansas Child Abuse/Rape/Domestic Violence Commission.

(a) Regarding the administration of the Arkansas Children's Advocacy Center Fund and an entity receiving funding under this chapter, the Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee, to the extent funding is appropriated and available, shall:

(1) Annually evaluate each child safety center for compliance with the program, fiscal, and training requirements under this chapter;

(2) Promulgate rules and procedures to implement this chapter and the forms for the evaluation of each child safety center;

(3) Adopt a uniform system of recordkeeping and reporting to ensure the proper handling of funds by child safety centers and to ensure uniformity and accountability by child safety centers; and

(4) Provide training and technical assistance to child safety centers to ensure best practice standards for forensic interviews and forensic medical examinations.

(b) The commission may enter into contracts with any entity to fulfill its duties under this chapter.



§ 9-5-105 - Receipt of money.

Under this chapter and in the administration of the Arkansas Children's Advocacy Center Fund, the Arkansas Child Abuse/Rape/Domestic Violence Commission shall not accept money or other assistance from the federal government or any other entity or individual if the acceptance would obligate the State of Arkansas except to the extent that money is available in the fund.



§ 9-5-106 - Disbursement of funds.

(a) The Arkansas Child Abuse/Rape/Domestic Violence Commission may disburse money appropriated from the Arkansas Children's Advocacy Center Fund exclusively for the following purposes:

(1) To satisfy contractual obligations made to perform its duties under this section;

(2) To make grants to child safety centers that meet the requirements of this section; and

(3) To compensate the commission or its designee for administration costs associated with the performance of duties under this chapter.

(b) (1) The commission may disburse funds, to the extent appropriated and available, from the Arkansas Children's Advocacy Center Fund to a qualified medical entity or a qualified mental health entity for education, peer review, and consultation to medical service examiners and mental health service examiners qualified under this section for children interviewed and examined at the child safety centers.

(2) A medical entity selected shall have physicians who:

(A) Have:

(i) Subspecialty training in pediatric medicine, emergency medicine, pediatric gynecology, family practice, or obstetrics and gynecology; and

(ii) Specialized training in the evaluation of child sexual abuse cases;

(B) Provide initial evaluations of allegedly abused and assaulted children and adolescents, perform second opinion examinations for less experienced examiners, and review photographs and videotapes for other examiners;

(C) Hold a teaching position or a faculty position at a college of medicine and provide training and workshops on child sexual abuse-related issues;

(D) Hold membership in professional organizations on child abuse-related and neglect-related issues;

(E) Work for or are affiliated with a regional center for the medical evaluation of allegedly sexually abused children; and

(F) Regularly testify in cases of alleged child sexual abuse.

(3) A mental health entity shall have professionals who:

(A) Are licensed mental health professionals;

(B) Have:

(i) Specialized training in assessment and treatment of children and families; and

(ii) Specialized training in trauma and child abuse;

(C) Provide assessment and treatment of allegedly abused children and adolescents;

(D) Provide consultation and training for other providers and multidisciplinary teams;

(E) Hold a teaching or faculty position;

(F) Hold membership in professional organizations on child abuse-related and neglect-related issues;

(G) Work for or are affiliated with a regional center for the medical evaluation of allegedly sexually abused children; and

(H) Regularly testify in cases of alleged child sexual abuse.



§ 9-5-107 - Program requirements.

Each child safety center shall:

(1) Provide a comfortable, private, child-friendly setting that is both physically and psychologically safe for diverse populations of children and their families;

(2) Be a part of a multidisciplinary team;

(3) Have a nonprofit entity responsible for program, fiscal operations established, and implement best administrative practices;

(4) Promote policies, practices, and procedures that are culturally competent;

(5) Promote forensic interviews that are:

(A) Legally sound;

(B) Of a neutral, fact-finding nature; and

(C) Coordinated to avoid duplicative interviewing;

(6) Provide or provide access to, or both, specialized medical evaluations and treatment services to all child safety center clients;

(7) Provide team discussion and information-sharing regarding the investigation, case, and status needed on a routine basis by the child and family; and

(8) Develop and implement a system for monitoring case progress and tracking case outcomes.



§ 9-5-108 - Access to specialized medical examinations and psychological examinations.

(a) The child safety centers shall provide or provide access to specialized medical examinations and psychological examinations for their clients, to the extent funding is appropriated and available.

(b) Medical providers operating under this chapter shall be capable of performing:

(A) A complete medical history;

(B) An evaluation of a child or an adolescent for evidence of sexual abuse or sexual assault including photo documentation of examination findings for recognition of genital and anal findings that are clearly normal or normal variants and common patterns of healed injuries;

(C) Collection of forensic evidence;

(D) Evaluation for sexually transmitted diseases, pregnancy, and other related sexual abuse and assault;

(E) Performance of tests and treatment as appropriate; and

(F) Testimony in court as to the findings.



§ 9-5-109 - Eligibility for contracts.

(a) A public entity or a nonprofit entity is eligible for a contract under § 9-5-107 if the entity:

(1) Has a signed memorandum of understanding as provided by § 9-5-110;

(2) Operates under the authority of a governing board;

(3) Participates on a multidisciplinary team of persons involved in the investigation or prosecution of child abuse cases;

(4) Has developed a method of statistical information gathering on children receiving services through the child safety center and shares the statistical information with the statewide organization, the Department of Human Services, and the Attorney General upon request;

(5) Has a volunteer program;

(6) Employs an executive director who is answerable to the board of directors of the public or nonprofit entity and who is not the exclusive salaried employee of any public agency partner;

(7) Provides for ongoing training for child safety center staff to provide best practices in forensic interviewing and medical and mental examinations to children who are examined at child safety centers; and

(8) Operates under a working protocol that includes, at a minimum, a statement of:

(A) The child safety center's mission;

(B) Each agency's role and commitment to the child safety center;

(C) The type of cases to be handled by the child safety center;

(D) The child safety center's procedures for conducting case reviews and forensic interviews and for ensuring access to specialized medical services and mental health services; and

(E) The child safety center's policies regarding confidentiality and conflict resolution.

(b) (1) The commission may waive the requirements specified in subsection (a) of this section if the commission determines that the waiver will not adversely affect the child safety center's ability to carry out its duties under this chapter.

(2) Any waiver that is granted under subdivision (b)(1) of this section shall be identified in the written contract with the child safety center.

(c) Funds shall be withheld from an established child safety center that no longer meets the standards for funding.



§ 9-5-110 - Interagency memorandum of understanding.

(a) Before a child safety center may be established under this chapter, a memorandum of understanding regarding the agreement on the levels of participation of each entity shall be executed among:

(1) The Division of Children and Family Services of the Department of Human Services;

(2) The Crimes Against Children Division of the Department of Arkansas State Police;

(3) Representatives of county and municipal law enforcement agencies that investigate child abuse in the area to be served by the child safety center; and

(4) The prosecuting attorney.

(b) A memorandum of understanding executed under this section shall include the agreement on the levels of each entity's participation and cooperation in:

(1) Developing a cooperative, multidisciplinary-team approach to investigations of child abuse;

(2) Reducing, to the greatest extent possible, the number of interviews required of a victim of child abuse with the goal of minimizing the negative impact of the investigation on the child; and

(3) Developing, maintaining, and supporting, through the child safety center, an environment that emphasizes the best interests of children and that provides best practices in child abuse investigations.

(c) A memorandum of understanding executed under this section may include the agreement of one (1) or more participating entities to provide office space and administrative services necessary for the child safety center's operation.

(d) A memorandum of understanding executed under this section shall include the following provisions that:

(1) When available and appropriate during the course of a child maltreatment investigation on reports of alleged sexual abuse, and when appropriate, alleged severe physical abuse, the child safety center shall be utilized for forensic interviews, forensic medical examinations, and forensic mental health examinations; and

(2) The person who conducts the forensic interview shall be:

(A) Adequately trained in interviewing child victims; and

(B) Prepared to testify in any administrative or judicial proceeding regarding the forensic interview.



§ 9-5-111 - Fiscal requirements.

Every child safety center shall:

(1) Incorporate in this state as a private nonprofit corporation that is exempt from taxation under § 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. § 501(c)(3), as it existed on January 1, 2007, and that has the primary purpose of providing services to child victims of child abuse;

(2) Be governed by a board of directors;

(3) Develop and implement written personnel policies that state the child safety center's employment practices;

(4) Develop and implement written procedures that conform with the uniform system of recordkeeping developed by the Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee to ensure proper handling of funds; and

(5) Provide the commission or its designee with statistical data that states the following:

(A) The type of investigative services and the number of children served by each type of investigative service provided by the child safety centers;

(B) The number, race, age, and gender of the children served each year; and

(C) The outcomes of services to children provided by the child safety centers, including without limitation:

(i) The number of founded maltreatment reports; and

(ii) The number of unfounded maltreatment reports and the ratio between founded and unfounded reports for each year.



§ 9-5-112 - Right of entry.

The Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee may enter the premises of a child safety center at any time to ensure compliance with this chapter and the rules promulgated by the commission under this chapter.



§ 9-5-113 - Reports.

The Arkansas Child Abuse/Rape/Domestic Violence Commission or its designee shall provide an annual report by March 1 of each year to the Chair of the Senate Interim Committee on Children and Youth and the Chair of the House Committee on Aging, Children and Youth, Legislative and Military Affairs containing the following information:

(1) The incidence of child abuse in this state based on information obtained from child safety centers under this chapter;

(2) A description of child safety centers that meet the requirements of and receive funding from the commission or its designee under this chapter;

(3) The number of children receiving investigative services by the child safety centers that receive funding from the commission or its designee under this chapter; and

(4) Outcome data provided by the child safety centers.



§ 9-5-114 - Admissibility of statements by an alleged child victim.

Nothing in this chapter precludes the admissibility of statements by an alleged child victim outside the scope of the forensic interview conducted at a child safety center, provided that sufficient safeguards are present to satisfy the admissibility requirements set forth in the Arkansas Rules of Evidence, relevant case law, and constitutional requirements.



§ 9-5-115 - Immunity from civil liability.

The Arkansas Child Abuse/Rape/Domestic Violence Commission and its employees in their official capacities shall be immune from civil liability for performing their duties under this chapter.






Chapter 6-7 - [Reserved.]

[Reserved]






Subtitle 2 - Domestic Relations

Chapter 8 - General Provisions

Subchapter 1 - Court-Ordered Investigations or Studies

§ 9-8-101 - Definitions.

As used in this subchapter:

(1) "Child" means a person under eighteen (18) years of age;

(2) "Division" means the Division of Children and Family Services of the Department of Human Services;

(3) "Investigation" means the process of obtaining a home study, home report, home assessment, home evaluation, or marital study;

(4) "Licensed social worker" means a social worker authorized to perform home studies or supervised visits under the Social Work Licensing Act, § 17-103-101 et seq.;

(5) "Regulations" means regulations promulgated by the division for the purpose of implementing this subchapter pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(6) "Study" means home study, home report, home assessment, home evaluation, or marital study; and

(7) "Supervision" means periodic visitation to the home or school or other places for monitoring or observation to determine a child's situation or condition or to regulate or facilitate visitation and may include court appearances to provide testimony on the visitation.



§ 9-8-102 - Investigation, study, or supervision involving children -- Court order -- Fee.

(a) (1) If a court of the State of Arkansas requests or orders a licensed social worker of the court's choice to perform any investigation, study, or supervision involving the custody, placement, adoption, or other pertinent matter with regard to a child or children, the licensed social worker selected by the court may charge a fee that shall not exceed the fair market value of the investigation, study, or supervision.

(2) (A) The Division of Children and Family Services of the Department of Human Services shall not be ordered by any court, except the juvenile division of circuit court, to conduct an investigation, study, or supervision unless the court has first determined the responsible party to be indigent.

(B) The investigation, study, or supervision is to take place within the State of Arkansas.

(b) When the court requests or orders a licensed social worker to perform an investigation, study, or supervision, the court shall specify the party or parties responsible for payment of the fee and may grant a reasonable period of time for payment.

(c) If payment is not made within the established time frame as set forth in the court order or as prescribed by regulations, the obligation shall be considered a delinquent debt, as defined by regulation, and the licensed social worker may recover the fee as provided by law for the recovery of a debt.






Subchapter 2 - -- Arkansas Subsidized Guardianship Act

§ 9-8-201 - Title -- Purpose.

(a) This subchapter shall be known and may be cited as the "Arkansas Subsidized Guardianship Act".

(b) The purpose of this subchapter is to create the framework for subsidized guardianships in the event that funding becomes available for such a program.



§ 9-8-202 - Administration, funding, and limitations.

(a) Contingent upon adequate funding, appropriation, and position authorization, both programmatic and administrative, the Department of Human Services shall establish and administer a program of subsidized guardianship.

(b) Guardianship subsidies and services for children under this program shall be provided out of funds appropriated to the department or made available to it from other sources and shall be subject to any restrictions as outlined in the funds appropriated or made available to the department.



§ 9-8-203 - Promulgation of regulations.

(a) The Department of Human Services shall promulgate rules and regulations to implement this program.

(b) The department shall promulgate rules and regulations that include eligibility requirements in accordance with any requirements from the funding stream.



§ 9-8-204 - Eligibility.

A child is eligible for a guardianship subsidy if the Department of Human Services determines the following:

(1) The child has been removed from the custody of his or her parent or parents as a result of a judicial determination to the effect that continuation in the custody of the parent or parents would be contrary to the welfare of the child;

(2) The department is responsible for the placement and care of the child;

(3) Being returned home or being adopted is not an appropriate permanency option for the child;

(4) Permanent placement with a guardian is in the best interest of the child;

(5) The child demonstrates a strong attachment to the prospective guardian, and the guardian has a strong commitment to caring permanently for the child;

(6) With respect to a child who has attained fourteen (14) years of age, the child has been consulted regarding the guardianship;

(7) The necessary degree of relationship exists between the prospective guardian and the child;

(8) The child:

(A) Is eligible for Title IV-E foster care maintenance payments; or

(B) The department determines that adequate funding is available for the guardianship subsidy for a child who is not Title IV-E eligible;

(9) The home of the prospective guardian complies with any applicable rules promulgated by the:

(A) Child Welfare Agency Review Board for foster home licensure; and

(B) Department of Human Services for foster home approval; and

(10) While in the custody of the department, the child resided in the home of the prospective relative guardian for at least six (6) consecutive months after the prospective guardian's home was opened as a foster home.



§ 9-8-205 - Guardianship subsidy agreement.

(a) A written guardianship subsidy agreement must be entered before the guardianship is established.

(b) The guardianship subsidy agreement shall become effective upon entry of the order of guardianship.

(c) (1) In the case of a child whose eligibility is based on a high risk for development of a serious physical, mental, developmental, or emotional condition, the guardianship subsidy agreement shall provide no guardianship subsidy until the child actually develops the condition.

(2) No guardianship subsidy shall be made until adequate documentation is submitted by the guardian showing that the child has now developed the condition upon which eligibility was based.

(3) Upon acceptance by the Department of Human Services that the child has developed the condition upon which eligibility was based, the guardianship subsidy shall be retroactive to the date the guardian submitted adequate documentation that the child developed the condition.

(d) No guardianship subsidy may be made for any child who has attained eighteen (18) years of age unless permitted by the funding stream.



§ 9-8-206 - Subsidy amount.

(a) The amount of the guardianship subsidy shall be determined through agreement between the guardian and the Department of Human Services but cannot exceed the current foster care board rate.

(b) The amount of the guardianship subsidy shall be based on consideration of the circumstances and needs of the guardian and the child as well as the availability of other resources to meet the child's needs.



§ 9-8-207 - Records confidential.

(a) All subsidized guardianship records personally identifying a juvenile shall be confidential and shall not be released or otherwise made available except to the following persons or entities and to the extent permitted by federal law:

(1) The guardian;

(2) The attorney for the guardian;

(3) The child;

(4) The attorney ad litem for the child;

(5) For purposes of review or audit by the appropriate federal or state agency;

(6) A grand jury or court upon a finding that information in the record is necessary for the determination of an issue before the grand jury or court;

(7) (A) Individual federal and state representatives and senators in their official capacity and their staff members with no redisclosure of information.

(B) No disclosure of any information that identifies by name or address any recipient of a subsidy or service shall be made to any committee or legislative body; and

(8) The administration of any federal program or federally assisted program that provides assistance, in cash or in kind, or services directly to individuals on the basis of need.

(b) (1) Any person or agency to whom disclosure is made shall not disclose to any other person any personally identifying information obtained pursuant to this section.

(2) Nothing in this subsection shall prevent subsequent disclosure by the guardian or the child.

(3) Any person disclosing information in violation of this subsection shall be guilty of a Class C misdemeanor.






Subchapter 3 - -- Restrictions on Unmarried Adults as Adoptive or Foster Parents

§ 9-8-301 - Finding and declaration.

The people of Arkansas find and declare that it is in the best interest of children in need of adoption or foster care to be reared in homes in which adoptive or foster parents are not cohabiting outside of marriage.



§ 9-8-302 - Public policy.

The public policy of the state is to favor marriage as defined by the constitution and laws of this state over unmarried cohabitation with regard to adoption and foster care.



§ 9-8-303 - Definition.

As used in this subchapter, "minor" means an individual under eighteen (18) years of age.



§ 9-8-304 - Adoption and foster care of minors.

(a) A minor may not be adopted or placed in a foster home if the individual seeking to adopt or to serve as a foster parent is cohabiting with a sexual partner outside of a marriage that is valid under the Arkansas Constitution and the laws of this state.

(b) The prohibition of this section applies equally to cohabiting opposite-sex and same-sex individuals.



§ 9-8-305 - Guardianship of minors.

This subchapter will not affect the guardianship of minors.



§ 9-8-306 - Regulations.

The Director of the Department of Human Services or the successor agency or agencies responsible for adoption and foster care shall promulgate regulations consistent with this subchapter.









Chapter 9 - Adoption

Subchapter 1 - -- General Provisions

§ 9-9-101 - Surrender of custody of minor by hospital or birthing center.

(a) After a consent to adoption under § 9-9-208 or a relinquishment of parental rights under § 9-9-220 is executed with regard to a minor in the physical custody of a hospital or birthing center within the State of Arkansas, the biological mother of a minor child may authorize the release of the child from the hospital or birthing center to the petitioner for adoption, the guardian of the minor child, the child placement agency licensed under the Child Welfare Agency Licensing Act, § 9-28-401 et seq., the Division of Children and Family Services of the Department of Human Services, or the attorney acting on behalf of any of the foregoing entities.

(b) (1) A hospital or birthing center release form under this section must:

(A) Be executed in writing;

(B) Be witnessed by two (2) credible adults;

(C) Authorize the petitioner for adoption, the guardian of the minor child, the licensed child placement agency, the division, or the attorney acting on the behalf of any of the foregoing entities to obtain any medical treatment, including circumcision of a male child, reasonably necessary for the care of the minor and to authorize any physician or medical services provider to furnish additional services deemed reasonable and necessary; and

(D) Be verified before a person authorized to take oaths.

(2) If a hospital or birthing center surrenders custody of a minor child to the petitioner for adoption, the guardian of the minor child, a licensed child placement agency, the division, or the attorney acting on behalf of any of the foregoing entities, the hospital or birthing center releasing the minor shall not be liable to any person because of its acts if the hospital or birthing center has complied with this section.

(c) (1) A hospital or birthing center shall comply with the terms of a release executed under this section without requiring a court order.

(2) Once the hospital or birthing center release form described in subsection (b) of this section is presented to the hospital or birthing center, the hospital or birthing center shall discharge the minor child to the petitioner for adoption, the guardian of the minor child, a licensed child placement agency, the division, or the attorney acting on the behalf of any of the foregoing entities after the hospital or birthing center is presented photo identification of the receiving party.



§ 9-9-102 - Religious preference -- Removal of barriers to inter-ethnic adoption -- Preference to relative caregivers for a child in foster care.

(a) In all custodial placements by the Department of Human Services in foster care or adoption, the court shall give preferential consideration to an adult relative over a nonrelated caregiver, provided that the relative caregiver meets all relevant child protection standards and it is in the best interest of the child to be placed with the relative caregiver.

(b) If the genetic parent or parents of the child express a preference for placing the child in a foster home or an adoptive home of the same or a similar religious background to that of the genetic parent or parents, the court shall place the child with a family that meets the genetic parent's religious preference, or if a family is not available, to a family of a different religious background that is knowledgeable and appreciative of the child's religious background.

(c) The court shall not deny a petition for adoption on the basis of race, color, or national origin of the adoptive parent or the child involved.



§ 9-9-103 - Adoption home studies affidavit.

(a) Upon the request of any interested party, agency, or the court, the petitioner in any adoption proceeding shall file with the court an affidavit stating the number of adoption home studies conducted on the petitioner's home prior to the filing of the petition.

(b) A copy of each adoption home study performed shall be attached to the affidavit.



§ 9-9-104 - Adoption information collection.

(a) The General Assembly finds that:

(1) There is a need for more information on adoptions that occur in Arkansas;

(2) No governmental agency has the responsibility for gathering information on Arkansas adoptions; and

(3) Without adequate data, the General Assembly cannot make informed decisions regarding changes that may need to be made to adoption laws.

(b) The Office of Chief Counsel of the Department of Human Services shall prepare an adoption information sheet and shall distribute the information sheet to each of the circuit clerks in the state for distribution to each petitioner seeking to file an adoption pleading in the state.

(c) Before the entry of an interlocutory or final decree of adoption, the petitioner shall complete the adoption information sheet and return it to the clerk.

(d) The clerk shall mail the completed form to the Office of Chief Counsel of the Department of Human Services.

(e) The adoption information sheet shall include without limitation:

(1) The age of the minor to be adopted;

(2) The state in which the minor was born;

(3) The state in which the minor resided before the adoption;

(4) The state of residence of the birth mother;

(5) The age of each adoptive parent;

(6) The state in which each adoptive parent resides;

(7) Whether the adoption placement was made by a licensed Arkansas adoption agency and, if so, the name of the agency;

(8) Whether the adoption placement was made by:

(A) A private physician;

(B) A private attorney; or

(C) An out-of-state entity or individual;

(9) Whether the adoptive parents are married or single;

(10) Whether the adoptive parent is a stepparent or second-parent adoptive parent;

(11) Whether the adoptive parent is a family member of the minor child; and

(12) An approximate amount for costs paid by the petitioner in the adoption.

(f) Personally identifiable information regarding the child to be adopted or regarding an adoptive parent shall not be requested or gathered on the adoption information sheet.



§ 9-9-105 - Employee leave for adoption.

(a) As used in this section, "employer" means public and private employers, including state departments, agencies, and political subdivisions.

(b) (1) An employer that permits paternity leave or maternity leave for a biological parent after the birth of a child shall permit paternity or maternity leave for an adoptive parent upon placement of an adoptive child in the adoptive parent's home if requested by the adoptive parent.

(2) If the employer has established a policy that provides leave time for a biological parent after the birth of a child, the same policy shall apply to an adoptive parent upon placement of an adoptive child in the adoptive parent's home.

(3) A request for additional leave due to the placement and adoption of an ill child or a child with a disability shall be considered by the employer on the same basis as comparable cases of complications accompanying the birth of a child to an employee or employee's spouse.

(c) Any other benefit provided by an employer, such as job guarantee or pay guarantee, shall be available to both biological parents and adoptive parents equally.

(d) An employer shall not penalize an employee for exercising his or her rights under this section.

(e) This section does not apply to an adoption:

(1) By the spouse of a custodial parent;

(2) Of a person over eighteen (18) years of age; or

(3) Of a foster child by the child's foster parents.






Subchapter 2 - -- Revised Uniform Adoption Act

§ 9-9-201 - Short title.

This subchapter may be cited as the "Revised Uniform Adoption Act".



§ 9-9-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Child" means a son or daughter, whether by birth or by adoption;

(2) "Court" means all probate divisions of circuit courts in this state, or the juvenile divisions of circuit courts when exercising jurisdiction over adoption cases pursuant to §§ 9-27-301 -- 9-27-345 and, when the context requires, means the court of any other state empowered to grant petitions for adoption;

(3) "Minor" means an individual under the age of eighteen (18) years;

(4) "Adult" means any individual who is not a minor;

(5) "Agency" means any person certified, licensed, or otherwise specially empowered by law or rule to place minors for adoption;

(6) "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity;

(7) "Abandonment" means the failure of the parent to provide reasonable support and to maintain regular contact with the child through statement or contact, when the failure is accompanied by an intention on the part of the parent to permit the condition to continue for an indefinite period in the future, and failure to support or maintain regular contact with the child without just cause for a period of one (1) year shall constitute a rebuttable presumption of abandonment;

(8) "Neglect" means the failure or refusal, including acts or omissions, of a person legally responsible for the care and maintenance of a child:

(a) To prevent the abuse of the child when the person legally responsible knows or has reasonable cause to know the child is or has been abused; or

(b) To provide the necessary food, clothing, shelter, and education required by law, or medical treatment necessary for the child's well-being, which causes or threatens to cause the significant impairment of the child's physical, mental, or emotional health, except when the failure or refusal is caused primarily by the financial inability of the person legally responsible and no services for relief have been offered or rejected, or when the child is being furnished with treatment by spiritual means alone through prayer, in accordance with the tenets and practices of a recognized religious denomination by a duly accredited practitioner thereof in lieu of medical treatment;

(9) "Refusal to consent" means the unreasonable refusal to consent by a parent not having custody of a child to the termination of parental rights contrary to the best interest of the child;

(10) "Abuse" means any injury, sexual abuse, or sexual exploitation inflicted by a person upon a child other than by accidental means, or an injury which is at variance with the history given of it.



§ 9-9-203 - Who may be adopted.

Any individual may be adopted.



§ 9-9-204 - Who may adopt.

The following individuals may adopt:

(1) A husband and wife together although one (1) or both are minors;

(2) An unmarried adult;

(3) The unmarried father or mother of the individual to be adopted;

(4) A married individual without the other spouse joining as a petitioner, if the individual to be adopted is not his or her spouse; and if:

(i) The other spouse is a parent of the individual to be adopted and consents to the adoption;

(ii) The petitioner and the other spouse are legally separated; or

(iii) The failure of the other spouse to join in the petition or to consent to the adoption is excused by the court by reason of prolonged unexplained absence, unavailability, incapacity, or circumstances constituting an unreasonable withholding of consent.



§ 9-9-205 - Jurisdiction -- Venue -- Inconvenient forum -- Disclosure of name.

(a) Jurisdiction of adoption of minors:

(1) The state shall possess jurisdiction over the adoption of a minor if the person seeking to adopt the child, or the child, is a resident of this state.

(2) For purposes of this subchapter:

(A) A child under the age of six (6) months shall be considered a resident of this state if the:

(i) Child's birth mother resided in Arkansas for more than four (4) months immediately preceding the birth of the child;

(ii) Child was born in this state or in any border city that adjoins the Arkansas state line or is separated only by a navigable river from an Arkansas city that adjoins the Arkansas state line; and

(iii) Child remains in this state until the interlocutory decree has been entered, or in the case of a nonresident adoptive family, upon the receipt of approval pursuant to the Interstate Compact on the Placement of Children, § 9-29-201 et seq., the child and the prospective adoptive parents may go back to their state of residence and subsequently may return to Arkansas for a hearing on the petition for adoption;

(B) A child over the age of six (6) months shall be considered a resident of this state if the child:

(i) Has resided in this state for a period of six (6) months;

(ii) Currently resides in Arkansas; and

(iii) Is present in this state at the time the petition for adoption is filed and heard by a court having appropriate jurisdiction; and

(C) A person seeking to adopt is a resident of this state if the person:

(i) Occupies a dwelling within the state;

(ii) Has a present intent to remain within the state for a period of time; and

(iii) Manifests the genuineness of that intent by establishing an ongoing physical presence within the state together with indications that the person's presence within the state is something other than merely transitory in nature.

(3) (A) If the juvenile is the subject matter of an open case filed under the Arkansas Juvenile Code of 1989, § 9-27-301 et seq., the adoption petition shall be filed in that case.

(B) The circuit court shall retain jurisdiction to issue orders of adoption, interlocutory or final, when a juvenile is placed outside the State of Arkansas.

(b) Jurisdiction of adoption of adults: Physical presence of the petitioner or petitioners or the individual to be adopted shall be sufficient to confer subject matter jurisdiction.

(c) Venue:

(1) Proceedings for adoption must be brought in the county in which, at the time of filing or granting the petition, the petitioner or petitioners, or the individual to be adopted resides or is in military service or in which the agency having the care, custody, or control of the minor is located;

(2) If the court finds in the interest of substantial justice that the matter should be heard in another forum, the court may transfer, stay, or dismiss the proceedings in whole or in part on any conditions that are just.

(d) The caption of a petition for adoption shall be styled substantially "In the matter of the Adoption..." The person to be adopted shall be designated in the caption under the name by which he or she is to be known if the petition is granted.

(e) If the child is placed for adoption, any name by which the child was previously known may be disclosed in the petition, the notice of hearing, or in the decree of adoption.

(f) In the event the child dies during the time that the child is placed in the home of an adoptive parent or parents for the purpose of adoption, the court has the authority to enter a final decree of adoption after the child's death upon the request of the adoptive parent.



§ 9-9-206 - Persons required to consent to adoption -- Consideration for relinquishing minor for adoption.

(a) Unless consent is not required under § 9-9-207, a petition to adopt a minor may be granted only if written consent to a particular adoption has been executed by:

(1) The mother of the minor;

(2) The father of the minor if the father was married to the mother at the time the minor was conceived or at any time thereafter, the minor is his child by adoption, he has physical custody of the minor at the time the petition is filed, he has a written order granting him legal custody of the minor at the time the petition for adoption is filed, a court has adjudicated him to be the legal father prior to the time the petition for adoption is filed, or he proves a significant custodial, personal, or financial relationship existed with the minor before the petition for adoption is filed;

(3) Any person lawfully entitled to custody of the minor or empowered to consent;

(4) The court having jurisdiction to determine custody of the minor, if the legal guardian or custodian of the person of the minor is not empowered to consent to the adoption;

(5) The minor, if more than twelve (12) years of age, unless the court in the best interest of the minor dispenses with the minor's consent; and

(6) The spouse of the minor to be adopted.

(b) A petition to adopt an adult may be granted only if written consent to adoption has been executed by the adult and the adult's spouse.

(c) Under no circumstances may a parent or guardian of a minor receive a fee, compensation, or any other thing of value as a consideration for the relinquishment of a minor for adoption. However, incidental costs for prenatal, delivery, and postnatal care may be assessed, including reasonable housing costs, food, clothing, general maintenance, and medical expenses, if they are reimbursements for expenses incurred or fees for services rendered. Any parent or guardian who unlawfully accepts compensation or any other thing of value as a consideration for the relinquishment of a minor shall be guilty of a Class C felony.



§ 9-9-207 - Persons as to whom consent not required.

(a) Consent to adoption is not required of:

(1) a parent who has deserted a child without affording means of identification or who has abandoned a child;

(2) a parent of a child in the custody of another, if the parent for a period of at least one (1) year has failed significantly without justifiable cause (i) to communicate with the child or (ii) to provide for the care and support of the child as required by law or judicial decree;

(3) the father of a minor if the father's consent is not required by § 9-9-206(a)(2);

(4) a parent who has relinquished his or her right to consent under § 9-9-220;

(5) a parent whose parental rights have been terminated by order of court under § 9-9-220 or § 9-27-341;

(6) a parent judicially declared incompetent or mentally defective if the court dispenses with the parent's consent;

(7) any parent of the individual to be adopted, if the individual is an adult;

(8) any legal guardian or lawful custodian of the individual to be adopted, other than a parent, who has failed to respond in writing to a request for consent for a period of sixty (60) days or who, after examination of his or her written reasons for withholding consent, is found by the court to be withholding his or her consent unreasonably;

(9) the spouse of the individual to be adopted, if the failure of the spouse to consent to the adoption is excused by the court by reason of prolonged unexplained absence, unavailability, incapacity, or circumstances constituting an unreasonable withholding of consent;

(10) a putative father of a minor who signed an acknowledgement of paternity but who failed to establish a significant custodial, personal, or financial relationship with the juvenile prior to the time the petition for adoption is filed; or

(11) a putative father of a minor who is listed on the Putative Father Registry but who failed to establish a significant custodial, personal, or financial relationship with the juvenile prior to the time the petition for adoption is filed.

(b) Except as provided in §§ 9-9-212 and 9-9-224, notice of a hearing on a petition for adoption need not be given to a person whose consent is not required or to a person whose consent or relinquishment has been filed with the petition.



§ 9-9-208 - How consent is executed.

(a) The required consent to adoption shall be executed at any time after the birth of the child and in the manner following:

(1) If by the individual to be adopted, in the presence of the court;

(2) If by an agency, by the executive head or other authorized representative, in the presence of a person authorized to take acknowledgments;

(3) If by any other person, in the presence of the court or in the presence of a person authorized to take acknowledgments;

(4) If by a court, by appropriate order or certificate.

(b) A consent which does not name or otherwise identify the adopting parent is valid if the consent contains a statement by the person whose consent it is that the person consenting voluntarily executed the consent irrespective of disclosure of the name or other identification of the adopting parent.

(c) If the parent is a minor, the writing shall be signed by a court-ordered guardian ad litem, who has been appointed by a judge of a court of record in this state to appear on behalf of the minor parent for the purpose of executing consent. The signing shall be made in the presence of an authorized representative of the Arkansas licensed placement agency taking custody of the child, or in the presence of a notary public, or in the presence and with the approval of a judge of a court of record of this state or any other state in which the minor was present at the time it was signed.



§ 9-9-209 - Withdrawal of consent.

(a) A consent to adoption cannot be withdrawn after the entry of a decree of adoption.

(b) (1) A consent to adopt may be withdrawn within ten (10) calendar days, or, if a waiver of the ten-day period is elected under subdivision (b)(3) of this section, five (5) calendar days after it is signed or the child is born, whichever is later, by filing an affidavit with the probate division clerk of the circuit court in the county designated by the consent as the county in which the guardianship petition will be filed, if there is a guardianship, or where the petition for adoption will be filed, if there is no guardianship. If the ten-day period, or, if a waiver of the ten-day period is elected under subdivision (b)(3) of this section, the five-day period ends on a weekend or a legal holiday, the person may file the affidavit the next working day. No fee shall be charged for the filing of the affidavit. The court may waive the ten-day period for filing a withdrawal of consent for agencies as defined by § 9-9-202(5), minors over ten (10) years of age who consented to the adoption, or biological parents if a stepparent is adopting.

(2) The consent shall state that the person has the right of withdrawal of consent and shall provide the address of the probate division clerk of the circuit court of the county in which the guardianship will be filed, if there is a guardianship, or where the petition for adoption will be filed, if there is no guardianship.

(3) The consent shall state that the person may waive the ten-day period for the withdrawal of consent for an adoption and elect to limit the maximum time for the withdrawal of consent for an adoption to five (5) days.



§ 9-9-210 - Petition for adoption.

(a) A petition for adoption signed and verified by the petitioner, shall be filed with the clerk of the court, and state:

(1) The date and place of birth of the individual to be adopted, if known;

(2) The name to be used for the individual to be adopted;

(3) The date the petitioner:

(A) Acquired custody of the minor and of placement of the minor and the name of the person placing the minor; and a statement as to how the petitioner acquired custody of the minor; or

(B) Was selected to adopt the minor by the child placement agency licensed by the Child Welfare Agency Review Board;

(4) The full name, age, place, and duration of residence of the petitioner;

(5) The marital status of the petitioner, including the date and place of marriage, if married;

(6) That the petitioner has facilities and resources, including those available under a subsidy agreement, suitable to provide for the nurture and care of the minor to be adopted and that it is the desire of the petitioner to establish the relationship of parent and child with the individual to be adopted;

(7) A description and estimate of value of any property of the individual to be adopted;

(8) The name of any person whose consent to the adoption is required, but who has not consented, and facts or circumstances which excuse the lack of his normally required consent, to the adoption; and

(9) In cases involving a child born to a mother unmarried at the time of the child's birth, a statement that an inquiry has been made to the Putative Father Registry and either:

(A) No information has been filed in regard to the child born to this mother; or

(B) Information is contained in the registry.

(b) A certified copy of the birth certificate or verfication of birth record of the individual to be adopted, if available, and the required consents and relinquishments shall be filed with the clerk.



§ 9-9-211 - Report of petitioner's expenditures.

(a) Except as specified in subsection (b) of this section, the petitioner, in any proceeding for the adoption of a minor, shall file, before the petition is heard, a full accounting report in a manner acceptable to the court of all disbursements of anything of value made or agreed to be made by or on behalf of the petitioner in connection with the adoption. The petitioner shall file a sworn affidavit showing any expenses incurred in connection with:

(1) The birth of the minor;

(2) Placement of the minor with petitioner;

(3) Medical or hospital care received by the mother or by the minor during the mother's prenatal care and confinement;

(4) Services relating to the adoption or to the placement of the minor for adoption which were received by or on behalf of the petitioner, either natural parent of the minor, or any other person; and

(5) Fees charged by all attorneys involved in the adoption, including those fees charged by out-of-state attorneys.

(b) This section does not apply to an adoption by a stepparent whose spouse is a natural or adoptive parent of the child, or to an adoption where the person to be adopted is an adult, or where the petitioner and the minor are related to each other in the second degree.

(c) The petitioner shall file a signed, sworn affidavit verifying that all expenses as required by this section have been truthfully listed and shall be informed by the court as to the consequences of knowingly making false material statements.



§ 9-9-212 - Hearing on petition -- Requirements.

(a) (1) Before any hearing on a petition, the period in which the relinquishment may be withdrawn under § 9-9-220 or in which consent may be withdrawn under § 9-9-209, whichever is applicable, must have expired.

(2) No orders of adoption, interlocutory or final, may be entered prior to the period for withdrawal.

(3) After the filing of a petition to adopt a minor, the court shall fix a time and place for hearing the petition.

(4) At least twenty (20) days before the date of hearing, notice of the filing of the petition and of the time and place of hearing shall be given by the petitioner to:

(A) Any agency or person whose consent to the adoption is required by this subchapter but who has not consented;

(B) A person whose consent is dispensed with upon any ground mentioned in § 9-9-207(a)(1), (2), (6), (8), and (9); and

(C) Any putative father who has signed an acknowledgement of paternity or has registered with the state's Putative Father Registry.

(5) (A) When the petitioner alleges that any person entitled to notice cannot be located, the court shall appoint an attorney ad litem who shall make a reasonable effort to locate and serve notice upon the person entitled to notice; and upon failing to so serve actual notice, the attorney ad litem shall publish a notice of the hearing directed to the person entitled to notice in a newspaper having general circulation in the county one (1) time a week for four (4) weeks, the last publication being at least seven (7) days prior to the hearing.

(B) Before the hearing, the attorney ad litem shall file a proof of publication and an affidavit reciting the efforts made to locate and serve actual notice upon the person entitled to notice.

(b) (1) (A) Before placement of the child in the home of the petitioner, a home study shall be conducted by any child welfare agency licensed under the Child Welfare Agency Licensing Act, § 9-28-401 et seq., or any licensed certified social worker.

(B) Home studies on non-Arkansas residents may also be conducted by a person or agency in the same state as the person wishing to adopt as long as the person or agency is authorized under the law of that state to conduct home studies for adoptive purposes.

(2) The Department of Human Services shall not be ordered by any court to conduct an adoptive home study, unless:

(A) (i) The court has first determined the responsible party to be indigent; or

(ii) The child to be adopted is the subject of an open dependency-neglect case and the goal of the case is adoption; and

(B) The person to be studied lives in the State of Arkansas.

(3) All home studies shall be prepared and submitted in conformity with the regulations promulgated pursuant to the Child Welfare Agency Licensing Act, § 9-28-401 et seq.

(4) (A) The home study shall address whether the adoptive home is a suitable home and shall include a recommendation as to the approval of the petitioner as an adoptive parent.

(B) A written report of the home study shall be filed with the court before the petition is heard.

(C) The home study shall contain an evaluation of the prospective adoption with a recommendation as to the granting of the petition for adoption and any other information the court requires regarding the petitioner or minor.

(5) (A) The home study shall include a state-of-residence criminal background check, if available, and national fingerprint-based criminal background check performed by the Federal Bureau of Investigation in compliance with federal law and regulation on the adoptive parents and all household members eighteen (18) years of age and older, excluding children in foster care.

(B) If a prospective adoptive parent has lived in a state for at least six (6) years immediately prior to adoption, then only a state-of-residence criminal background check shall be required.

(C) If the Department of Human Services has responsibility for placement and care of the child to be adopted, the home study shall include a national fingerprint-based criminal background check performed by the Federal Bureau of Investigation in compliance with federal law and regulation on the prospective adoptive parents and all household members eighteen (18) years of age or older, excluding children in foster care.

(D) Upon request by the Department of Human Services, local law enforcement shall provide the Department of Human Services with local criminal background information on the prospective adoptive parents and all household members eighteen (18) years of age and older who have applied to be an adoptive family.

(6) A Child Maltreatment Central Registry check shall be required for all household members age ten (10) and older, excluding children in foster care, as a part of the home study, if such a registry is available in their state of residence.

(7) Additional national fingerprint-based criminal background checks performed by the Federal Bureau of Investigation are not required for international adoptions as they are already a part of the requirements for adoption of the United States Department of Homeland Security Citizenship and Immigration Services.

(8) Each prospective adoptive parent shall be responsible for payment of the costs of the criminal background checks, both the in-state check and the Federal Bureau of Investigation check if applicable, and shall be required to cooperate with the requirements of the Department of Arkansas State Police and the Child Maltreatment Central Registry, if available, with regard to the criminal and central registry background checks, including, but not limited to, signing a release of information.

(9) (A) Upon completion of the criminal record checks, the Department of Arkansas State Police shall forward all information obtained to either the Department of Human Services if it is conducting the home study, to the agency, to the licensed certified social worker, or to the court in which the adoption petition will be filed.

(B) The Department of Arkansas State Police shall forward all information obtained from the national fingerprint-based criminal background checks performed by the Federal Bureau of Investigation to either the Department of Human Services, if it is doing the home study, or to the court in which the adoption petition will be filed.

(C) The circuit clerk of the county where the petition for adoption has been or will be filed shall keep a record of the national fingerprint-based criminal background checks performed by the Federal Bureau of Investigation for the court.

(c) (1) Unless directed by the court, a home study is not required in cases in which the person to be adopted is an adult. The court may also waive the requirement for a home study when a stepparent is the petitioner or the petitioner and the minor are related to each other in the second degree.

(2) The home study shall not be waived when the case is a fast-track adoption of a Garrett's Law baby under § 9-9-702.

(d) (1) After the filing of a petition to adopt an adult, the court by order shall direct that a copy of the petition and a notice of the time and place of the hearing be given to any person whose consent to the adoption is required but who has not consented.

(2) The court may order a home study to assist it in determining whether the adoption is in the best interest of the persons involved.

(3) The Department of Human Services shall not be ordered by any court to conduct a home study unless:

(A) (i) The court has first determined the responsible party to be indigent; or

(ii) The person to be adopted is the subject of an open dependency-neglect case and the goal of the case is adoption; and

(B) The person to be studied lives in the State of Arkansas.

(4) All home studies shall be prepared and submitted in conformity with the regulations promulgated pursuant to the Child Welfare Agency Licensing Act, § 9-28-401 et seq.

(e) (1) Notice shall be given in the manner appropriate under rules of civil procedure for the service of process in a civil action in this state or in any manner the court by order directs.

(2) Proof of the giving of the notice shall be filed with the court before the petition is heard.

(3) Where consent is not required, notice may be by certified mail with return receipt requested.

(f) When one (1) parent of a child or children is deceased, and the parent-child relationship has not been eliminated at the time of death, and adoption proceedings are instituted subsequent to such decease, the parents of the deceased parent shall be notified under the procedures prescribed in this subchapter of such adoption proceedings, except when the surviving parent-child relationship has been terminated pursuant to § 9-27-341.

(g) (1) (A) Except as provided under subdivision (g)(2) of this section, before placement for adoption, the licensed adoption agency or, when an agency is not involved, the person, entity, or organization handling the adoption shall compile and provide to the prospective adoptive parents a detailed, written health history and genetic and social history of the child that excludes information that would identify birth parents or members of a birth parent's family.

(B) The detailed, written health history and genetic and social history shall be set forth in a document that is separate from any document containing information identifying the birth parents or members of a birth parent's family.

(C) The detailed, written health history and genetic and social history shall be clearly identified and shall be filed with the clerk before the entry of the adoption decree.

(D) Upon order of the court for good cause shown, the clerk may tender to a person identified by the court a copy of the detailed, written health history and genetic and social history.

(2) Unless directed by the court, a detailed, written health history and genetic and social history of the child is not required if:

(A) The person to be adopted is an adult;

(B) The petitioner is a stepparent; or

(C) The petitioner and the child to be adopted are related to each other within the second degree of consanguinity.



§ 9-9-213 - Required residence of minor.

(a) A final decree of adoption shall not be issued and an interlocutory decree of adoption does not become final until the minor to be adopted, other than a stepchild of the petitioner, has lived in the home for at least six (6) months after placement by an agency or for at least six (6) months after the petition for adoption is filed.

(b) (1) Residence in the home is not required for a minor to be adopted if the minor is in the custody of the Department of Human Services.

(2) The minor must reside outside of the home to receive medically necessary health care.



§ 9-9-214 - Appearance -- Continuance -- Disposition of petition.

(a) The petitioner and the individual to be adopted shall appear at the hearing on the petition, unless the presence of either is excused by the court for good cause shown.

(b) The court may continue the hearing from time to time to permit further observation, investigation, or consideration of any facts or circumstances affecting the granting of the petition.

(c) If at the conclusion of the hearing the court determines that the required consents have been obtained or excused and the required period for the withdrawal of consent and withdrawal of relinquishment have passed and that the adoption is in the best interest of the individual to be adopted, it may (1) issue a final decree of adoption; or (2) issue an interlocutory decree of adoption which by its own terms automatically becomes a final decree of adoption on a day therein specified, which day shall not be less than six (6) months nor more than one (1) year from the date of issuance of the decree, unless sooner vacated by the court for good cause shown.

(d) If the requirements for a decree under subsection (c) of this section have not been met, the court shall dismiss the petition and the child shall be returned to the person or entity having custody of the child prior to the filing of the petition.



§ 9-9-215 - Effect of decree of adoption.

(a) A final decree of adoption and an interlocutory decree of adoption which has become final, whether issued by a court of this state or of any other place, have the following effect as to matters within the jurisdiction or before a court of this state:

(1) Except with respect to a spouse of the petitioner and relatives of the spouse, to relieve the biological parents of the adopted individual of all parental rights and responsibilities, and to terminate all legal relationships between the adopted individual and his or her biological relatives, including his or her biological parents, so that the adopted individual thereafter is a stranger to his or her former relatives for all purposes. This includes inheritance and the interpretation or construction of documents, statutes, and instruments, whether executed before or after the adoption is decreed, which do not expressly include the individual by name or by some designation not based on a parent and child or blood relationship. However, in cases where a biological or adoptive parent dies before a petition for adoption has been filed by a step-parent of the minor to be adopted the court may grant visitation rights to the parents of the deceased biological or adoptive parent of the child if such parents of the deceased biological or adoptive parent had a close relationship with the child prior to the filing of a petition for step-parent adoption, and if such visitation rights are in the best interests of the child. The foregoing provision shall not apply to the parents of a deceased putative father who has not legally established his paternity prior to the filing of a petition for adoption by a step-parent. For the purposes of this section, "step-parent" means an individual who is the spouse or surviving spouse of the biological or adoptive parent of a child but who is not a biological or adoptive parent of the child.

(2) To create the relationship of parent and child between petitioner and the adopted individual, as if the adopted individual were a legitimate blood descendant of the petitioner, for all purposes including inheritance and applicability of statutes, documents, and instruments, whether executed before or after the adoption is decreed, which do not expressly exclude an adopted individual from their operation or effect.

(b) An interlocutory decree of adoption, while it is in force, has the same legal effect as a final decree of adoption. If an interlocutory decree of adoption is vacated, it shall be as though void from its issuance, and the rights, liabilities, and status of all affected persons which have not become vested shall be governed accordingly.

(c) Sibling visitation shall not terminate if the adopted child was in the custody of the Department of Human Services and had a sibling who was not adopted by the same family and before adoption the circuit court in the juvenile dependency-neglect or families-in-need-of-services case has determined that it is in the best interests of the siblings to visit and has ordered visitation between the siblings to occur after the adoption.



§ 9-9-216 - Appeal from and validation of adoption decree.

(a) An appeal from any final order or decree rendered under this subchapter may be taken in the manner and time provided for appeal from a judgment in a civil action.

(b) Subject to the disposition of an appeal, upon the expiration of one (1) year after an adoption decree is issued, the decree cannot be questioned by any person including the petitioner, in any manner upon any ground, including fraud, misrepresentation, failure to give any required notice, or lack of jurisdiction of the parties or of the subject matter unless, in the case of the adoption of a minor, the petitioner has not taken custody of the minor or, in the case of the adoption of an adult, the adult had no knowledge of the decree within the one-year period.



§ 9-9-217 - Confidentiality of hearings and records.

(a) Notwithstanding any other law concerning public hearings and records:

(1) All hearings held in proceedings under this subchapter shall be held in closed court without admittance of any person other than essential officers of the court, the parties, their witnesses, counsel, persons who have not previously consented to the adoption but are required to consent, and representatives of the agencies present to perform their official duties.

(2) (A) Adoption records shall be closed, confidential, and sealed unless authority to open them is provided by law or by order of the court for good cause shown.

(B) (i) When an adoption is filed or heard pursuant to § 9-27-301 et seq., any portion of the court file relating to the adoption shall be maintained separately from the file of other pending juvenile matters concerning the juvenile who is the subject of the adoption or the family of the juvenile.

(ii) Once final disposition is made in the adoption proceedings, the adoption file shall be transferred from the clerk who is the custodian of juvenile records to the clerk who is the custodian of records.

(iii) The entry of the adoption decree will be entered by the clerk in the book containing adoption records.

(iv) The clerk shall assign the file a docket number, shall prepare an application for a new birth record as provided in this section, and shall maintain the file as if the case had originated as an adoption case.

(v) No filing fee shall be assessed by the clerk upon the transfer and creation of the new adoption file.

(vi) Any adoption record shall be handled as provided in this section.

(C) (i) In the event an adoption record is randomly selected to be audited for determination of compliance with requirements found in federal laws pertaining to periodic and dispositional review of foster care cases, the Administrator of Adoptions of the Department of Human Services is authorized to open the file notwithstanding any section in this subchapter prohibiting disclosure of adoption records.

(ii) It shall be the responsibility of the administrator to procure and provide from this file all records pertinent to the federal requirements under review.

(iii) The remainder of the record shall remain sealed. Such portions of the record that may be removed shall be returned to the sealed file upon completion of the federal audit.

(iv) No one shall be permitted to review the removed portion of the record except in an official capacity, and, except for uses required by the federal audit in compliance with state and federal statutes and regulations, such a person shall be bound to keep the contents of such records confidential.

(D) (i) In the event the Department of Human Services has the opportunity to enhance its federal funding by a review of its adoptions records, then the administrator is authorized to open such files notwithstanding any section in this subchapter.

(ii) It shall be the responsibility of the administrator to procure and provide from this file all records pertinent to the review.

(iii) The remainder of the record shall remain sealed.

(iv) The portion of the record that may be removed shall be returned to the sealed file upon completion of the review.

(v) No one shall be permitted to review the removed portion of the record except in an official capacity, and, except for uses required to provide for the enhancement of possible federal funding in compliance with state and federal statutes and regulations, such a person shall be bound to keep the contents of such records confidential.

(E) (i) In the event that an adoptive family contacts the department and indicates a desire for the placement of a subsequent child and no more than five (5) years have lapsed since the adoption file has been sealed, the department is authorized to unseal the adoption file notwithstanding any section in this subchapter.

(ii) It shall be the responsibility of the administrator to remove the home study from the file and make a copy of the home study.

(iii) The remainder of the file shall remain sealed.

(iv) The administrator shall return the home study to the file, which shall then be resealed.

(v) The department shall be permitted to use a copy of the original home study.

(vi) The adoptive family shall be permitted to use a copy of the original home study with a petition to adopt a subsequent child from the department if the original home study is accompanied by an update.

(b) The provisions of this section shall not prohibit the disclosure of information pursuant to § 9-9-501 et seq.

(c) All papers and records pertaining to adoptions prior to May 19, 1986, are declared to be confidential and shall be subject to disclosure only pursuant to this section.

(d) (1) All records of any adoption finalized in this state shall be maintained for ninety-nine (99) years by the agency, person, entity, or organization that handled the adoption.

(2) If the agency, person, entity, or organization that handled the adoption ceases to function, all adoption records shall be transferred to the department or another licensed agency within this state with notice to the department.



§ 9-9-218 - Recognition of foreign decrees affecting adoption.

A decree of court terminating the relationship of parent and child or establishing the relationship by adoption issued pursuant to due process of law by a court of any other jurisdiction within or without the United States shall be recognized in this state. The rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined as though the decree were issued by a court of this state.



§ 9-9-219 - Application for new birth record.

Upon entry of a final decree of adoption or an interlocutory decree of adoption that does not require a subsequent hearing, the clerk of the court shall prepare an application for a birth record in the new name of the adopted individual and forward the application to the appropriate vital statistics office of the place, if known, where the adopted individual was born and forward a copy of the decree to the Division of Vital Records of the Department of Health for statistical purposes. The division may issue a birth certificate for any child born in a place whose law does not provide for the issuance of a substituted certificate.



§ 9-9-220 - Relinquishment and termination of parent and child relationship.

(a) With the exception of the duty to pay child support, the rights of a parent with reference to a child, including parental right to control the child or to withhold consent to an adoption, may be relinquished and the relationship of parent and child terminated in or prior to an adoption proceeding as provided in this section. The duty of a parent to pay child support shall continue until an interlocutory decree of adoption is entered.

(b) All rights of a parent with reference to a child, including the right to receive notice of a hearing on a petition for adoption, may be relinquished and the relationship of parent and child terminated by a writing, signed by an adult parent, subject to the court's approval.

If the parent is a minor, the writing shall be signed by a guardian ad litem who is appointed to appear on behalf of the minor parent for the purpose of executing such a writing. The signing shall occur in the presence of a representative of an agency taking custody of the child, or in the presence of a notary public, whether the agency is within or without the state, or in the presence and with the approval of a judge of a court of record of this state or any other state in which the minor was present at the time it was signed. The relinquishment shall be executed in the same manner as for a consent to adopt under § 9-9-208.

(1) (A) The relinquishment may be withdrawn within ten (10) calendar days, or, if a waiver of the ten-day period is elected under § 9-9-220(b)(3), five (5) calendar days after it is signed or the child is born, whichever is later.

(i) Notice of withdrawal shall be given by filing an affidavit with the probate division clerk of the circuit court in the county designated by the writing as the county in which the guardianship petition will be filed if there is a guardianship, or where the petition for adoption will be filed, if there is no guardianship. If the ten-day period, or, if a waiver of the ten-day period is elected under subdivision (b)(3) of this section, the five-day period ends on a weekend or legal holiday, the person may file the affidavit the next working day.

(ii) No fee shall be charged for the filing of the affidavit.

(B) The relinquishment shall state that the parent has this right of withdrawal and shall provide the address of the probate division clerk of the circuit court in which the guardianship will be filed if there is a guardianship, or where the petition for adoption will be filed if there is no guardianship; or

(2) In any other situation, if notice of the adoption proceeding has been given to the parent and the court finds, after considering the circumstances of the relinquishment and the continued custody by the petitioner, that the best interest of the child requires the granting of the adoption.

(3) The relinquishment shall state that the person may waive the ten-day period for the withdrawal of relinquishment for an adoption and to elect to limit the maximum time for the withdrawal of relinquishment for an adoption to five (5) days.

(c) In addition to any other proceeding provided by law, the relationship of parent and child may be terminated by a court order issued under this subchapter on any ground provided by other law for termination of the relationship, or on the following grounds:

(1) Abandonment as defined in § 9-9-202(7).

(2) Neglect or abuse, when the court finds the causes are irremediable or will not be remedied by the parent.

(A) If the parents have failed to make reasonable efforts to remedy the causes and such failure has occurred for twelve (12) months, such failure shall raise the rebuttable presumption that the causes will not be remedied.

(B) If the parents have attempted to remedy the causes but have failed to do so within twelve (12) months, and the court finds there is no reasonable likelihood the causes will be remedied by the eighteenth month, the failures shall raise the rebuttable presumption that the causes will not be remedied.

(3) That in the case of a parent not having custody of a child, his or her consent is being unreasonably withheld contrary to the best interest of the child.

(d) For the purpose of proceeding under this subchapter, a decree terminating all rights of a parent with reference to a child or the relationship of parent and child issued by a court of competent jurisdiction in this or any other state dispenses with the consent to adoption proceedings of a parent whose rights or parent and child relationship are terminated by the decree and with any required notice of an adoption proceeding other than as provided in this section.

(e) A petition for termination of the relationships of parent and child made in connection with an adoption proceeding may be made by:

(1) Either parent if termination of the relationship is sought with respect to the other parent;

(2) The petitioner for adoption, the guardian of the person, the legal custodian of the child, or the individual standing in parental relationship to the child or the attorney ad litem for the child;

(3) An agency; or

(4) Any other person having a legitimate interest in the matter.

(f) (1) The petition shall be filed and service obtained according to the Arkansas Rules of Civil Procedure.

(2) Before the petition is heard, notice of the hearing and the opportunity to be heard shall be given the parents of the child, the guardian of the child, the person having legal custody of the child, a person appointed to represent any party in this proceeding, and any person granted rights of care, control, or visitation by a court of competent jurisdiction.

(g) Notwithstanding the provisions of subsection (b) of this section, a relinquishment of parental rights with respect to a child executed under this section may be withdrawn by the parent, and a decree of a court terminating the parent-child relationship under this section may be vacated by the court upon motion of the parent if the child is not on placement for adoption and the person having custody of the child consents in writing to the withdrawal or vacation of the decree.



§ 9-9-221 - Uniformity of interpretation.

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 9-9-222 - Repeal and effective date.

(a) The following acts and laws and parts of laws in conflict herewith are repealed as of the effective date of this subchapter:

(1) Acts 1947, No. 369;

(2) Acts 1953, No. 254;

(3) Acts 1953, No. 265;

(4) Acts 1969, No. 303, § 17.

(b) Any adoption or termination proceedings pending on the effective date of this subchapter are not affected thereby.



§ 9-9-223 - Termination of rights of nonparental relatives.

Except as provided in this subchapter with regard to parental rights, any rights to a child which a nonparental relative may derive through a parent or by court order may, if the best interests of the child so require, be terminated in connection with a proceeding for adoption or for termination of parental rights.



§ 9-9-224 - Child born to unmarried mother.

In all cases involving a child born to a mother unmarried at the time of the child's birth, the following procedure shall apply:

(a) Upon filing of the petition for adoption and prior to the entry of a decree for adoption a certified statement shall be obtained from the Putative Father Registry stating:

(1) The information contained in the registry in regard to the child who is the subject of the adoption; or

(2) That no information is contained in the registry at the time the petition for adoption was filed.

(b) When information concerning the child is contained in the Putative Father Registry at the time of the filing of the petition for adoption, notice of the adoption proceedings shall be served on the registrant unless waived by the registrant in writing signed before a notary public. All confidential information regarding the adoptive parents and the child to be adopted shall be removed from the notice prior to being served to the registrant. Service of notice under this section shall be given in accordance with the Arkansas Rules of Civil Procedure, except that notice by publication shall not be required.

(c) Upon receipt of notice, the registrant, if he wishes to appear and be heard, shall file a responsive pleading within the time limits set in the Arkansas Rules of Civil Procedure.






Subchapter 3 - -- Children in Public Custody -- Consent to Adoption

§ 9-9-301 - Adoptions under prior law validated.

All adoptions that have been granted by the probate courts of this state under authority of Acts 1947, No. 369, § 7 [repealed], when the guardian appointed was appointed under the guardianship procedures outlined under Acts 1911, No. 215, § 12 [repealed] and Acts 1947, No. 369, § 20 [repealed], are confirmed and made valid.



§ 9-9-303 - Administrative reviewers of petitions for appointment of guardian.

(a) There shall be created within the Administrative Office of the Courts up to two (2) positions for the administration of reviews of the status of children for whom a petition has been filed or granted for appointment of a guardian with the power to consent to adoption or for termination of parental rights.

(b) (1) The persons appointed as administrative reviewers shall serve under the direction of the Director of the Administrative Office of the Courts and shall be appointed by the Chief Justice of the Supreme Court, conditioned upon the approval of the circuit judge in the affected area.

(2) The persons so appointed shall hold office at the pleasure of the Chief Justice and shall possess the same qualifications and shall be subject to the same restrictions as circuit judges.

(3) The persons so appointed shall receive such salaries as may be fixed by the biennial appropriations salary act for the Administrative Office of the Courts.

(4) The persons so appointed shall not engage, directly or indirectly, in the practice of law and shall hold no other office or employment.

(5) The persons so appointed shall, in addition to the functions set forth in this subsection, perform such additional duties as may be prescribed by the Chief Justice of the Supreme Court.






Subchapter 4 - -- Arkansas Subsidized Adoption Act

§ 9-9-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Subsidized Adoption Act" and includes only state-funded adoptions.



§ 9-9-402 - Definitions.

As used in this subchapter:

(1) "Child" means a minor as defined by Arkansas law; and

(2) "Special needs" means a child who is not likely to be adopted by reason of one (1) or more of the following conditions:

(A) The child has special needs for medical or rehabilitative care;

(B) Age;

(C) A racial or ethnic factor;

(D) A sibling relationship; or

(E) A child who is at high risk for developing a serious physical, mental, developmental, or emotional condition if documentation of the risk is provided by a medical professional specializing in the area of the condition for which the child is considered at risk.



§ 9-9-403 - Purpose.

The purpose of this subchapter is to supplement the Arkansas adoption statutes by making possible through public financial subsidy the most appropriate adoption of each child certified by the Department of Human Services as requiring a subsidy to assure adoption.



§ 9-9-404 - Administration -- Funding.

(a) The Department of Human Services shall establish and administer an ongoing program of subsidized adoption by persons who are determined by the department to be eligible to adopt under this subchapter.

(b) Subsidies and services for children under this program shall be provided out of funds appropriated to the department for the maintenance of children in foster care or made available to it from other sources.



§ 9-9-405 - Promulgation of regulations.

The Department of Human Services may promulgate regulations consistent with this subchapter.



§ 9-9-406 - Records confidential.

All records regarding subsidized adoption shall be confidential and may be opened for inspection only under the provisions of § 9-9-217.



§ 9-9-407 - Eligibility.

(a) A family is initially eligible for a subsidy for purposes of adoption if:

(1) (A) No other potential adoptive family has been identified and is willing and able to adopt the child without the use of a subsidy.

(B) In the case of a child who has established significant emotional ties with prospective adoptive parents while in their care as a foster child, the Department of Human Services may certify the child as eligible for a subsidy without searching for families willing to take the child without a subsidy.

(C) In the case of a child who will be adopted by members of his or her biological family, the department may certify the child as eligible for a subsidy without searching for families willing to take the child without a subsidy;

(2) The department has determined the family to be eligible;

(3) The child is in the custody of the department; and

(4) The child has been determined by the department to have special needs.

(b) A child who is a resident of Arkansas when eligibility for a subsidy is certified shall remain eligible and receive a subsidy, if necessary for adoption, regardless of the domicile or residence of the adopting parents at the time of application for adoption, placement, legal decree of adoption, or thereafter.

(c) A family is eligible for a legal subsidy for purposes of adoption if:

(1) The child is in the custody of the department; or

(2) (A) The child was in the custody of the department;

(B) Legal custody was transferred to a relative or other person; and

(C) The juvenile division case remains open pending the child obtaining permanency.



§ 9-9-408 - Subsidy agreement required -- Commencement of subsidy.

(a) When parents are found and approved for adoption of a child certified as eligible for a subsidy and before the final decree of adoption is issued, there must be a written agreement between the family entering into the subsidized adoption and the Department of Human Services.

(b) (1) Adoption subsidies, the amount of which in individual cases shall be determined through agreement between the adoptive parents and the department but shall be no more than the current foster care board rate, may commence with the adoption placement or at the appropriate time after the adoption decree and may vary with the circumstances of the adopting parents and the needs of the child as well as the availability of other resources to meet the child's needs.

(2) (A) In the case of the special needs child whose eligibility is based on a high risk for development of a serious physical, mental, developmental, or emotional condition, the adoption subsidy agreement shall not provide for an adoption subsidy until the child actually develops the condition.

(B) A subsidy payment shall not be made until adequate documentation is submitted by the adoptive parents to the department showing that the child has now developed the condition.

(C) Upon acceptance by the department that the child has developed the condition, the adoption subsidy shall be retroactive to the date the adoptive parents submitted adequate documentation that the child developed the condition.

(c) (1) When a child is determined to have a causative preexisting condition which was not identified or known prior to the final decree of adoption and which has resulted in a severe medical or psychiatric condition that requires extensive treatment, hospitalization, or institutionalization, an adoption subsidy may be approved.

(2) Upon the approval of the subsidy, the adoptive parents shall also be entitled to receive retroactive subsidy payments for the two (2) months prior to the date such subsidy was approved.

(3) This subsection will apply only to adoptive placements made on or after April 28, 1979.



§ 9-9-409 - Subsidy amounts.

(a) The amount of the subsidy may be readjusted periodically with the concurrence of the adopting parents, which may be specified in the adoption subsidy agreement, depending upon a change in circumstances.

(b) The subsidy may be for special services not covered by any other available resource, which include health or education services. To ensure the services remain appropriate, the services will be reviewed periodically.

(c) The amount of the time-limited or long-term subsidy may in no case exceed that which would be allowable from time to time for the child under foster family care or, in the case of a special service, the reasonable fee for the service rendered.



§ 9-9-410 - Subsidy agreements -- Duration.

(a) The subsidy agreement shall be binding and constitute an obligation against the State of Arkansas until the adopted child reaches the age of eighteen (18) years or the benefits available to him or her under the subsidy agreement are provided by other state or federal programs or the adoptive parents no longer qualify for a subsidy under the current rules and regulations for subsidized adoptions.

(b) If funding for the subsidized program is discontinued, all contracts that have been executed under this section and §§ 9-9-408 and 9-9-411 shall continue to be honored and shall be a valid claim against the State of Arkansas in keeping with the original subsidy agreement as long as eligibility for the subsidy continues under § 9-9-411.

(c) The subsidy agreement may be extended until the age of twenty-one (21) years if the child has a documented disability or condition that prevents the child from existing independently from the adoptive family. To be eligible for the extended subsidy, the family of the child must have applied for supplemental security income benefits prior to the child's turning eighteen (18) years and have been denied.



§ 9-9-411 - Subsidy agreements -- Renewal, termination, or modification.

(a) (1) When subsidies are for more than one (1) year, the adoptive parents shall present an annual sworn certification that the adoptive child remains under their care and that the condition that caused the child to be certified continues to exist.

(2) The subsidy agreement may be continued in accordance with the terms by entering into a new agreement each year but only as long as the adopted child is the legal dependent of the adoptive parents and the child's condition continues, except that, in the absence of other appropriate resources provided by law and in accordance with Arkansas regulations, it may not be continued after the adopted child reaches majority.

(b) Termination or modification of the subsidy agreement may be requested by the adoptive parents at any time.



§ 9-9-412 - Appeals.

Any subsidy decision by the Department of Human Services which the placement agency or the adoptive parents deem adverse to the child shall be reviewable according to the provisions of § 20-76-408.






Subchapter 5 - -- Voluntary Adoption Registry

§ 9-9-501 - Definitions.

As used in this subchapter:

(1) "Adoptee" means a person who has been legally adopted in this state;

(2) "Administrator" means the person charged with maintenance and supervision of the registry and may include the administrator's agents, employees, and designees;

(3) "Adoption" means the judicial act of creating the relationship of parent and child when it did not exist previously;

(4) "Adoptive parent" means an adult who has become a parent of a child through the legal process of adoption;

(5) "Adult" means a person eighteen (18) or more years of age;

(6) "Agency" means any public or voluntary organization licensed or approved pursuant to the laws of any jurisdiction within the United States to place children for adoption;

(7) "Birth parent" means:

(A) The man or woman deemed or adjudicated under laws of a jurisdiction of the United States to be the father or mother of genetic origin of a child; or

(B) (i) A putative father of a child if his name appears on the original sealed birth certificate of the child or if he has been alleged by the birth mother to be and has in writing acknowledged being the child's biological father.

(ii) A putative father who has denied or refused to admit paternity shall be deemed not to be a birth parent in the absence of an adjudication under the laws of a jurisdiction of the United States that he is the biological father of the child;

(8) "Genetic and social history" means a comprehensive report, when obtainable, on the birth parents, siblings of the birth parents, if any, other children of either birth parent, if any, and any parents of the birth parents, that shall contain the following information:

(A) Medical history;

(B) Health status;

(C) Cause of and age at death;

(D) Height, weight, eye color, and hair color;

(E) When appropriate, levels of educational and professional achievement;

(F) Ethnic origins; and

(G) Religion, if any;

(9) "Health history" means a comprehensive report of the child's health status at the time of placement for adoption and medical history, including neonatal, psychological, physiological, and medical care history;

(10) "Mutual consent voluntary adoption registry" or "registry" means a place provided for in this subchapter where eligible persons may indicate their willingness to have their identity and whereabouts disclosed to each other under conditions specified in this subchapter; and

(11) "Putative father" means any man not deemed or adjudicated under the laws of the jurisdiction of the United States to be the father of genetic origin of a child who claims or is alleged to be the father of genetic origin of the child.



§ 9-9-502 - Penalty.

(a) (1) No person, agency, entity, or organization of any kind, including, but not limited to, any officer or employee of this state and any employee, officer, or judge of any court of this state shall disclose any confidential information relating to any adoption, except as provided by statute or pursuant to a court order.

(2) Any employer who knowingly or negligently allows any employee to disclose information in violation of this subchapter shall be subject to the penalties provided in subsection (b) of this section, together with the employee who made any disclosure prohibited by this subchapter.

(b) Any person, agency, entity, or organization of any kind that discloses information in violation of this subchapter shall be guilty of a Class A misdemeanor.



§ 9-9-503 - Registry -- Establishment and maintenance.

(a) (1) A mutual consent voluntary adoption registry may be established and maintained by any licensed voluntary agency involved in an adoption.

(2) Persons eligible to receive identifying information shall work through the agency involved in the adoption. If that agency has merged or ceased operations, a successor agency may assume possession of the files for the purpose of establishing, maintaining, and operating the mutual consent voluntary adoption registry concerning those adoptions.

(3) Any licensed voluntary agency may delegate or otherwise contract with another licensed voluntary agency with expertise in post-legal adoption services to establish, maintain, and operate the registry for the delegating agency.

(4) If any agency ceasing to operate does not transfer adoption records to another licensed agency, it shall provide all records required to be maintained by law to the Department of Human Services.

(b) The department shall establish and maintain a mutual consent voluntary adoption registry for all adoptions arranged by the department or may contract out the function of establishing and maintaining the registry to a licensed voluntary agency with expertise in providing postlegal adoption services, in which case the agency shall establish and maintain the registry that would otherwise be operated by the department.

(c) The department shall keep records of every adult adoptee and birth parent reunited through the use of the mutual consent voluntary adoption registry.



§ 9-9-504 - Registry -- Operation.

(a) (1) The adult adoptee and each birth parent and each individual related within the second degree whose identity is to be disclosed may voluntarily place his or her name in the appropriate registry by submitting a notarized affidavit stating his or her name, address, and telephone number and his or her willingness to be identified solely to the other relevant persons who register.

(2) No registration shall be accepted until the prospective registrant submits satisfactory proof of his or her identity in accord with regulations specified in § 9-9-503.

(3) The failure to file a notarized affidavit with the registry for any reason, except death, shall preclude the disclosure of identifying information to those persons who do register.

(b) (1) (A) Upon registering, the registrant shall participate in not less than one (1) hour of counseling with a social worker employed by the entity that operates the registry. If a birth parent or adult adoptee is domiciled outside the state, he or she shall obtain counseling from a social worker employed by a licensed agency in that other state selected by the entity that operates the registry.

(B) If a birth parent or adult adoptee is domiciled outside the state, he or she shall obtain counseling from a social worker employed by a licensed agency in that other state selected by the entity that operates the registry.

(2) When an eligible person registers concerning an adoption that was arranged through an agency that has not merged or otherwise ceased operations, and that same agency is not operating the registry, the entity operating the registry shall notify, by certified mail within ten (10) business days after the date of registration, the agency that handled the adoption.

(c) In any case in which the identity of the birth father was unknown to the birth mother, or in which the administrator learns that one (1) or both birth parents are deceased, this information shall be shared with the adult adoptee. In those cases, the adoptee shall not be able to obtain identifying information through the registry, and he or she shall be told of his or her right to pursue whatever right otherwise exists by law to petition a court to release the identifying information.

(d) The following shall be matching and disclosure procedures:

(1) Each mutual consent voluntary adoption registry shall be operated under the direction of an administrator;

(2) The administrator shall be bound by the confidentiality requirements of this subchapter and shall be permitted reasonable access to the registry for the purposes set forth in this subchapter and for such purposes as may be necessary for the proper administration of the registry;

(3) A person eligible to register may request the administrator to disclose identifying information by filing an affidavit that sets forth the following:

(A) The current name and address of the affiant;

(B) Any previous name by which the affiant was known;

(C) The original and adopted names, if known, of the adopted child;

(D) The place and date of birth of the adopted child; and

(E) (i) The name and address of the adoption agency or other entity, organization, or person placing the adopted child, if known.

(ii) The affiant shall notify the registry of any change in name or location which occurs subsequent to his or her filing the affidavit.

(iii) The registry shall have no duty to search for the affiant who fails to register his or her most recent address;

(4) (A) The administrator of the mutual consent voluntary adoption registry shall process each affidavit in an attempt to match the adult adoptee and the birth parents or individuals related within the second degree. The processing shall include research from agency records, when available, and when agency records are not available, research from court records to determine conclusively whether the affiants match.

(B) The processing shall include research from agency records, when available, and when agency records are not available, research from court records to determine conclusively whether the affiants match;

(5) The administrator shall determine that there is a match when the adult adoptee and a birth parent or individual related within the second degree have filed affidavits with the mutual consent voluntary adoption registry and have each received the counseling required in subsection (b) of this section; and

(6) (A) An agency receiving an assignment of a match under the provisions of this subchapter shall directly or by contract with a licensed adoption agency in this state notify all registrants through a direct and confidential contact.

(B) The contact shall be made by an employee or agent of the agency receiving the assignment.

(C) The employee or agent shall be a trained social worker who has expertise in postlegal adoption services.

(e) (1) Any affidavits filed and other information collected shall be retained for ninety-nine (99) years following the date of registration.

(2) Any qualified person may choose to remove his or her name from the registry at any time by filing a notarized affidavit with the registry.

(f) (1) A mutual consent voluntary adoption registry shall obtain only information necessary for identifying registrants.

(2) In no event shall the registry obtain information of any kind pertaining to the adoptive parents or any siblings to the adult adoptee who are children of the adoptive parents.

(g) All costs for establishing and maintaining a mutual consent voluntary adoption registry shall be obtained through users' fees charged to all persons who register.

(h) Beginning January 1, 2002, the Department of Human Services shall place the affidavit form for placement on the mutual adoption registry on the department's website.



§ 9-9-505 - Compilation of nonidentifying history.

(a) Prior to placement for adoption, the licensed adoption agency or, when an agency is not involved, the person, entity, or organization handling the adoption shall compile and provide to the prospective adoptive parents a detailed, written health history and genetic and social history of the child that excludes information that would identify birth parents or members of a birth parent's family and that shall be set forth in a document that is separate from any document containing such identifying information.

(b) Records containing the nonidentifying information and that are set forth on a document that is separate from any document containing identifying data:

(1) (A) Shall be retained by the agency or, when no agency is involved, by the person, entity, or organization handling the adoption, for ninety-nine (99) years.

(B) (i) If the agency or person, entity, or organization who handled the adoption ceases to function, that agency or intermediary shall transfer records containing the nonidentifying information on the adoptee to the Department of Human Services.

(ii) However, a licensed agency ceasing operation may transfer the records to another licensed agency within this state, but only if the agency transferring the records gives notice of the transfer to the department; and

(2) Shall be available upon request throughout the time specified in subdivision (b)(1) of this section, together with any additional nonidentifying information that may have been added on health or on genetic and social history, but which excludes information identifying any birth parent or member of a birth parent's family or the adoptee or any adoptive parent of the adoptee, to the following persons only:

(A) The adoptive parents of the child or, in the event of death of the adoptive parents, the child's guardian;

(B) The adoptee;

(C) In the event of the death of the adoptee, the adoptee's children, the adoptee's widow or widower, or the guardian of any child of the adoptee;

(D) The birth parent of the adoptee; and

(E) Any child welfare agency having custody of the adoptee.

(c) The actual and reasonable cost of providing nonidentifying health history and genetic and social history shall be paid by the person requesting the information.



§ 9-9-506 - Disclosure of information.

(a) Notwithstanding any other provision of law, the information acquired by any registry shall not be disclosed under any sunshine or freedom of information legislation, rules, or practice.

(b) Notwithstanding any other provision of law, no person, group of persons, or entity, including any agency, may file a class action to force the registry to disclose identifying information.

(c) In exceptional circumstances, specified papers and records pertaining to particular adoptions may be inspected by the adoptee, the adoptive parents, and the birth parents if the court granting the adoption finds by clear and convincing evidence that good cause exists for the inspection.



§ 9-9-507 - Maintenance of records.

All records of any adoption finalized in this state shall be maintained for ninety-nine (99) years by the agency, entity, organization, or person arranging the adoption.



§ 9-9-508 - Rules and regulations.

The Department of Human Services shall issue such rules and regulations as are necessary for implementing this subchapter.






Subchapter 6 - -- Legal Representation

§ 9-9-601 - The Governor's Pro Bono Adoption Service Award.

(a) The Governor shall award the Governor's Pro Bono Adoption Service Award by proclamation in recognition of the efforts and sacrifice of those attorneys who provide adoption services on a volunteer basis.

(b) Those receiving the Governor's Pro Bono Adoption Service Award shall be selected from a list of names that may be submitted annually to the Governor by judges, attorneys, the Department of Human Services, and other related organizations, agencies, and professional associations.






Subchapter 7 - -- The Streamline Adoption Act

§ 9-9-701 - Streamlined adoptions by the Department of Human Services.

(a) (1) A family who adopts a child from the Department of Human Services shall be eligible for the streamlined adoption process if the family chooses to adopt another child from the department and the department selects the family to be the adoptive parents of a child in the custody of the department.

(2) The adoptive family is not eligible for the streamlined adoption process if more than five (5) years have passed since the adoptive family finalized the adoption of a child placed by the department in the adoptive home.

(b) Upon contact by the adoptive family, the department shall:

(1) (A) Obtain a copy of the original home study completed on the adoptive family.

(B) If needed, the department shall unseal the adoption file from the previous adoption pursuant to § 9-9-217(a) in order to obtain a copy of the original home study on the adoptive family; and

(2) Complete an update to the original home study within forty-five (45) business days from contact by the adoptive family.

(c) The adoptive family shall be required to obtain updated criminal background checks and central registry checks as outlined in this chapter.

(d) The department shall not require the adoptive family to attend training.

(e) The department shall place the adoptive family in the pool of waiting adoptive families eligible to adopt a child from the department upon:

(1) Completion of the updated home study that is favorable; and

(2) Receipt of the:

(A) Criminal background check; and

(B) Central registry check.

(f) (1) A family who has a foster child in its home who was placed by the department shall be eligible for the streamlined adoption process if the department selects the foster family to be the adoptive family of the foster child.

(2) Upon selection, the department shall complete the adoptive home study within forty-five (45) business days.

(3) The department shall not require the foster family to attend training.



§ 9-9-702 - Fast-tracked adoption of Garrett's Law babies.

(a) As used in this section, "newborn" means an infant who is thirty (30) days of age or younger.

(b) If a report of neglect under § 12-18-103(13)(B) is made to the Arkansas State Police Child Abuse Hotline, the mother has the option to place the newborn for:

(1) Adoption through a licensed child placement agency as defined in § 9-28-402(7); or

(2) A private adoption with a person licensed to practice medicine or law.

(c) If a newborn is taken into the custody of the Department of Human Services as the result of a call to the hotline of neglect under § 12-18-103(13)(B), the mother has the option to place the newborn for:

(1) Adoption through a licensed child placement agency under § 9-28-402(7); or

(2) A private adoption with a person licensed to practice medicine or law.

(d) (1) (A) If the proposed adoptive family has not completed the adoptive home study process, including the required criminal background check, the newborn shall be placed in a foster home that is licensed and approved under § 9-28-401 et seq. or in the custody of the department.

(B) The newborn shall remain in a licensed or approved foster home or in the custody of the department until the required home study and criminal background checks are completed on the proposed adoptive parents.

(2) If the newborn is in the custody of the department, an order transferring custody to the proposed adoptive parents is required before the newborn is placed in the home of the proposed adoptive parents.

(3) If the newborn is in the custody of the department, any petition for adoption shall be filed in the open dependency-neglect case.

(4) The adoption shall be granted only if the proposed adoptive placement is in the best interests of the newborn.

(e) (1) (A) If the mother wishes for a relative to adopt her newborn, the newborn shall be placed in a foster home that is licensed and approved under § 9-28-401 et seq. or in the custody of the department unless the relative has a completed approved adoptive home study at the time placement is needed.

(B) If a home study has not been completed on the relative, an adoptive home study shall be completed on the proposed relative if the proposed relative is an appropriate placement for the newborn.

(C) The home study on the relative cannot be waived.

(2) The adoption by a relative of the newborn shall be denied unless:

(A) The proposed relative adoptive parents have an approved adoptive home study or the department approves the proposed relative adoptive parents to adopt under state law on adoption, child welfare agency licensing law and regulations, and department policy and procedures;

(B) The court determines the proposed relative adoptive parents have the capacity and willingness to abide by orders regarding care, supervision, and custody so that child protection will not be an issue if the adoption is granted; and

(C) The court enters an order describing the level of contact, if any, which is permitted to occur between the birth parent and the proposed relative adoptive parents and the consequences for violation of the order of contact under § 5-26-502.

(f) The department shall remain involved in each placement that is made under this section to monitor whether the mother withdraws her consent to the adoption.

(g) If the mother withdraws her consent to the adoption, the department shall initiate an action to ensure the protection of the child, including without limitation, taking the child into custody if custody is warranted to protect the health and safety of the child.









Chapter 10 - Paternity

Subchapter 1 - -- General Provisions

§ 9-10-102 - Actions governed by Arkansas Rules of Civil Procedure -- Limitations periods -- Venue -- Summons -- Transfer between local jurisdictions.

(a) An action to establish the paternity of a child or children shall be commenced and proceed under the Arkansas Rules of Civil Procedure applicable in circuit court, as amended from time to time by the Supreme Court.

(b) Actions brought in the State of Arkansas to establish paternity may be brought at any time. Any action brought prior to August 1, 1985, but dismissed because of a statute of limitations in effect prior to that date, may be brought for any person for whom paternity has not yet been established.

(c) Venue of paternity actions shall be in the county in which the plaintiff resides or, in cases involving a juvenile, in the county in which the juvenile resides.

(d) Summons may be issued in any county of this state in which the defendant may be found.

(e) (1) Upon a default by the defendant, the court shall grant a finding of paternity and shall establish a child support order based on an application in accordance with the Arkansas Rules of Civil Procedure and the family support chart.

(2) The court's granting of a default paternity judgment shall be based on the presumed mother's affidavit of facts in which the presumed mother names the defendant as the father of her child and states the defendant's access during the probable period of conception.

(f) (1) (A) The court where the final decree of paternity is rendered shall retain jurisdiction of all matters following the entry of the decree.

(B) (i) If more than six (6) months subsequent to the final adjudication, however, each of the parties to the action has established a residence in a county of another judicial district within the state, one (1) or both of the parties may petition the court that entered the final adjudication to request that the case be transferred to another county.

(ii) The case shall not be transferred absent a showing that the best interest of the parties justifies the transfer.

(iii) If a justification for transfer of the case has been made, there shall be an initial presumption for transfer of the case to the county of residence of the physical custodian of the child.

(2) If the court that entered the final adjudication agrees to transfer the case to another judicial district, upon proper motion and affidavit and notice and payment of a refiling fee, the court shall enter an order transferring the case and the refiling fee and charging the clerk of the court to transmit forthwith certified copies of all records pertaining to the case to the clerk of the court in the county where the case is being transferred.

(3) An affidavit shall accompany the motion to transfer and recite that the parent or parents, the physical custodian, and the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, as appropriate, have been notified in writing that a request has been made to transfer the case.

(4) Notification pursuant to this section must inform each recipient that any objection must be filed within twenty (20) days from the date of receipt of the affidavit and motion for transfer.

(5) The clerk receiving a transferred case shall within fourteen (14) days of receipt set up a case file, docket the case, and afford the case full faith and credit as if the case had originated in that judicial district.



§ 9-10-103 - Temporary orders -- Administrative orders for paternity testing.

(a) If the child is not born when the accused appears before the circuit court, the court may hear evidence and may make temporary orders and findings pending the birth of the child.

(b) (1) (A) If the parentage of a child has not been established, the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall send a notice to the putative father, or mother, as appropriate, that he or she is a biological parent of the child.

(B) The notice shall inform the parties that the putative father and the mother of the child may sign an affidavit acknowledging paternity and that any party may request that scientifically accepted paternity testing be conducted to assist in determining the identities of the child's parents.

(2) (A) In all cases brought pursuant to Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., upon sworn statement of the mother, putative father, or the office alleging paternity, the office shall issue an administrative order for paternity testing that requires the mother, putative father, and minor child to submit themselves for paternity testing.

(B) The office shall cause a copy of the administrative order for paternity testing to be served on the mother and putative father.

(C) Paternity testing accomplished pursuant to an administrative order shall be conducted pursuant to the guidelines and procedures set out in § 9-10-108.

(D) Any party to an administrative order for paternity testing may object to the administrative order within twenty (20) days after receiving the order and request an administrative hearing to determine if paternity testing under the administrative order should be conducted by the office.

(3) The request for paternity testing shall be accompanied by:

(A) An affidavit alleging paternity, and setting forth facts establishing a reasonable possibility of the requisite sexual contact between the mother and putative father; or

(B) An affidavit denying paternity and setting forth facts establishing a reasonable possibility of the nonexistence of sexual contact between the mother and putative father.

(4) (A) The office shall initially pay the costs of administrative paternity testing, but those costs shall be assessed against the putative father if paternity is established or against the applicant for services if the putative father is excluded as the biological father.

(B) Recovery by the office through all available processes shall be initiated, including income withholding, when appropriate.

(5) Any party who objects to the results of such paternity testing may request additional testing upon proper notice and advance payment for retesting, and the office shall assist the contestant in obtaining such additional testing as may be requested.

(6) If the results of paternity testing establish a ninety-five percent (95%) or more probability of inclusion that the putative father is the biological father of the child, the office may file a complaint for paternity and child support in the circuit court.

(c) Any paternity testing results obtained pursuant to an administrative order for paternity testing shall be admissible into evidence in any circuit court for the purpose of adjudicating paternity, as provided by § 9-10-108.

(d) If the results of paternity testing exclude an alleged parent from being the biological parent of the child, the office shall issue an administrative determination that declares that the excluded person is not a parent of the child.

(e) If the mother should die before the final order, the action may be revived in the name of the child, and the mother's testimony at the temporary hearing may be introduced in the final hearing.

(f) Upon motion by a party, the court shall issue a temporary child support order in accordance with this chapter, the guidelines for child support, and the family support chart, when paternity is disputed and a judicial or administrative determination of paternity is pending, if there is clear and convincing genetic evidence of paternity.



§ 9-10-104 - Suit to determine paternity of child born outside of marriage.

Petitions for paternity establishment may be filed by:

(1) A biological mother;

(2) A putative father;

(3) A person for whom paternity is not presumed or established by court order, including a parent or grandparent of a deceased putative father; or

(4) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.



§ 9-10-105 - Trial by court.

When the case is ready for trial, if the accused denies being the father of the child, the circuit court shall hear the evidence and decide the case.



§ 9-10-108 - Paternity test.

(a) (1) Upon motion of either party in a paternity action, the trial court shall order that the putative father, mother, and child submit to scientific testing for paternity, which may include deoxyribonucleic acid testing, to determine whether or not the putative father can be excluded as being the biological father of the child and to establish the probability of paternity if the testing does not exclude the putative father.

(2) (A) Upon motion of either party in a paternity action when the mother is deceased or unavailable, the trial court shall order that the putative father and child submit to scientific testing for paternity, which may include deoxyribonucleic acid typing, to determine whether or not the putative father can be excluded as being the biological father of the child and to establish the probability of paternity if the testing does not exclude the putative father.

(B) If a maternal relative is available and willing to participate in paternity testing, the trial court shall include the maternal relative within its order for paternity testing.

(3) (A) Upon motion of either party in a paternity action when the father is deceased or unavailable, the trial court shall order that the mother and child submit to scientific testing for paternity, which may include deoxyribonucleic acid typing, to determine whether or not the putative father can be excluded as being the biological father of the child and to establish the probability of paternity if the testing does not exclude the putative father.

(B) If a paternal relative is available and willing to participate in paternity testing, the trial court shall include the paternal relative within its order for paternity testing.

(4) The tests shall be made by a duly qualified expert or experts to be appointed by the court.

(5) (A) A written report of the test results prepared by the duly qualified expert conducting the test or by a duly qualified expert under whose supervision or direction the test and analysis have been performed certified by an affidavit duly subscribed and sworn to by him or her before a notary public may be introduced in evidence in paternity actions without calling the expert as a witness unless a motion challenging the test procedures or results has been filed within thirty (30) days of the trial on the complaint and bond is posted in an amount sufficient to cover the costs of the duly qualified expert to appear and testify.

(B) (i) If contested, documentation of the chain of custody of samples taken from test subjects in paternity testing shall be verified by affidavit of one (1) person witnessing the procedure or extraction, packaging, and mailing of the samples and by one (1) person signing for the samples at the place where the samples are subject to the testing procedure.

(ii) Submission of the affidavits along with the submission of the test results shall be competent evidence to establish the chain of custody of these specimens.

(6) (A) If the results of the paternity tests establish a ninety-five percent (95%) or more probability of inclusion that the putative father is the biological father of the child after corroborating testimony of the mother in regard to access during the probable period of conception, it shall constitute a prima facie case of establishment of paternity, and the burden of proof shall shift to the putative father to rebut that proof.

(B) If the results of the paternity tests conducted pursuant to subdivision (a)(2) of this section establish a ninety-five percent (95%) or more probability of inclusion that the putative father is the biological father of the child, after corroborating testimony concerning the conception, birth, and history of the child, this shall constitute a prima facie case of establishment of paternity, and the burden of proof shall shift to the putative father to rebut that proof.

(7) Whenever the court orders scientific testing for paternity and one (1) of the parties refuses to submit to the testing, that fact shall be disclosed upon the trial and may be considered civil contempt of court.

(8) The costs of the scientific testing for paternity and witness fees shall be taxed by the court as other costs in the case.

(9) Whenever it shall be relevant to the prosecution or the defense in a paternity action, scientific testing for paternity that excludes third parties as the biological father of the child may be introduced under the same requirements as set out in this section.

(b) The appearance of the name of the father with his consent on the certificate of birth, the social security account number of the alleged father filed with his consent with the Division of Vital Records of the Department of Health pursuant to § 20-18-407, a certified copy of the certificate or records on which the name of the alleged father was entered with his consent from the vital records department of another state, or the registration of the father with his consent in the Putative Father Registry pursuant to § 20-18-702 shall constitute a prima facie case of establishment of paternity, and the burden of proof shall shift to the putative father to rebut such in a proceeding for paternity establishment.



§ 9-10-109 - Child support following finding of paternity.

(a) (1) (A) Subsequent to the execution of an acknowledgment of paternity by the father and mother of a child pursuant to § 20-18-408 or § 20-18-409, or a similar acknowledgment executed during the child's minority, or subsequent to a finding by the court that the putative father in a paternity action is the father of the child, the court shall follow the same guidelines, procedures, and requirements as set forth in the laws of this state applicable to child support orders and judgments entered by the circuit court as if it were a case involving a child born of a marriage in awarding custody, visitation, setting amounts of support, costs, and attorney's fees, and directing payments through the clerk of the court, or through the Arkansas child support clearinghouse if the case was brought pursuant to Title IV-D of the Social Security Act.

(B) All child support payments paid by income withholding shall be subject to the provisions set forth in § 9-14-801 et seq.

(2) The court may provide for the payment of support beyond the eighteenth birthday of the child to address the educational needs of a child whose eighteenth birthday falls prior to graduation from high school so long as such support is conditional on the child's remaining in school.

(3) The court may also provide for the continuation of support for an individual with a disability that affects the ability of the individual to live independently from the custodial parent.

(b) (1) (A) All orders directing payments through the registry of the court or through the Arkansas child support clearinghouse shall set forth a fee to be paid by the noncustodial parent or obligated spouse in the amount of thirty-six dollars ($36.00) per year.

(B) The fee shall be collected from the noncustodial parent or obligated spouse at the time of the first support payment and during the anniversary month of the entry of the order each year thereafter, or nine dollars ($9.00) per quarter at the option of the obligated parent, until no children remain minor and the support obligation is extinguished and any arrears are completely satisfied.

(2) The clerk upon direction from the court and as an alternative to collecting the annual fee during the anniversary month each year after entry of the order may prorate the first fee collected at the time of the first payment of support under the order to the number of months remaining in the calendar year and thereafter collect all fees as provided in this subsection during the month of January of each year.

(3) (A) Payments made for this fee shall be made on an annual basis in the form of a check or money order payable to the clerk of the court or other such legal tender that the clerk may accept.

(B) This fee payment shall be separate and apart from the support payment, and under no circumstances shall the support payment be reduced to fulfill the payment of this fee.

(4) Upon the nonpayment of the annual fee by the noncustodial parent within ninety (90) days, the clerk may notify the payor under the order of income withholding for child support who shall withhold the fee in addition to any support and remit it to the clerk.

(5) (A) All moneys collected by the clerk as a fee as provided in this subsection shall be used by the clerk's office to offset administrative costs as a result of this subchapter.

(B) (i) Until all necessary data processing equipment has been acquired, at least twenty percent (20%) of the moneys collected annually shall be used to purchase, maintain, and operate an automated data system for use in administering the requirements of this subchapter.

(ii) The acquisition and update of software for the automated data system shall be a permitted use of these funds.

(C) (i) All fees collected under this subsection shall be paid into the county treasury to the credit of the fund to be known as the "support collection costs fund".

(ii) Moneys deposited into this fund shall be appropriated and expended for the uses designated in this subdivision (b)(5) by the quorum court at the direction of the clerk of the court.

(c) The clerk of the court shall maintain accurate records of all support orders and payments under this section.

(d) The clerk may accept the support payment in any form of cash or commercial paper, including personal checks, and may require that the custodial parent or nonobligated spouse be named as payee thereon.



§ 9-10-110 - Judgment for lying-in expenses -- Commitment on failure to pay.

(a) If it is found by the court that the accused is the father of the child, the court shall render judgment against him for the lying-in expenses in favor of the mother, person, or agency incurring the lying-in expenses, if claimed.

(b) If the lying-in expenses are not paid upon the rendition of the judgment, together with all costs that may be adjudged against him in the case, then the court shall have the power to commit the accused person to jail until the lying-in expenses are paid, with all costs.

(c) (1) Bills and invoices for pregnancy and childbirth expenses and paternity testing are admissible as evidence in the circuit court or juvenile division of circuit court without third-party foundation testimony if such bills or invoices are regular on their face.

(2) Such bills or invoices shall constitute prima facie evidence of amounts incurred for such services or for testing on behalf of the child.



§ 9-10-111 - Judgment for child support -- Bond.

(a) If it is found by the circuit court that the accused is the father of the child and, if claimed by the mother, the circuit court or circuit judge shall give judgment for a monthly sum of not less than ten dollars ($10.00) per month for every month from the birth of the child until the child attains eighteen (18) years of age.

(b) (1) The court shall further order that the father enter into bond to the State of Arkansas in the penal sum of five hundred dollars ($500), with good and sufficient security.

(2) The bond shall be void if the person or his executors or administrators indemnify each county in this state from all costs and expenses for the maintenance or otherwise of the child while under eighteen (18) years of age and for the payment of the monthly payments that may be adjudged as provided in subsection (a) of this section.

(3) Bonds shall be approved by the circuit judge and an entry made on the record of the conditions and the securities thereon.

(c) If the person refuses or neglects to enter into bond with security as provided in this section, the circuit judge shall commit him to the jail of the county, there to remain until he complies with the order or until he is otherwise discharged according to law.



§ 9-10-112 - Income withholding -- Delinquent noncustodial parent.

(a) (1) Except as provided in subsection (b) of this section, all persons under court order on August 1, 1985, to pay support who become delinquent thereunder in an amount equal to the total court-ordered support payable for thirty (30) days shall be subject to income withholding.

(2) (A) In all orders that provide for the payment of money for the support of any child, the circuit court shall include a provision directing a payor to deduct from money, income, or periodic earnings due the noncustodial parent an amount that is sufficient to meet the periodic child support payments imposed by the court, plus an additional amount of not less than twenty percent (20%) of the periodic child support payment to be applied toward liquidation of any accrued arrearage due under the order.

(B) The use of income withholding does not constitute an election of remedies and does not preclude the use of other enforcement remedies.

(b) (1) Beginning October 1, 1989, in all cases brought pursuant to Title IV-D, the support orders issued or modified shall include a provision for immediate implementation of income withholding, absent a finding of good cause not to require immediate income withholding or a written agreement of the parties incorporated in the order setting forth an alternative agreement. Otherwise, it shall become effective under subsection (a) of this section following the procedure set forth in subsection (c) of this section, or as provided in subsection (d) of this section.

(2) Beginning January 1, 1994, all support orders issued or modified shall include a provision for immediate implementation of income withholding absent a finding of good cause not to require immediate income withholding or a written agreement of the parties incorporated in the order setting forth an alternative agreement.

(3) In all non-Title IV-D cases brought prior to January 1, 1994, the support order may include a provision for immediate implementation of income withholding, absent a finding of good cause not to require immediate withholding or a written agreement of the parties incorporated in the order setting forth an alternative agreement. The judge of each division shall determine if all support orders shall be subject to the provisions of this section and shall enter a standing order setting forth the treatment of non-Title IV-D cases in that division prior to January 1, 1994.

(c) In activating an order of income withholding that did not become effective immediately, the court shall follow the same procedures and requirements as set forth in the laws of this state applicable to child support orders and judgments entered by the circuit court.

(d) In cases brought pursuant to Title IV-D with support orders effective prior to October 1, 1989, income withholding may take effect immediately in any child support case at the request or upon the consent of the noncustodial parent.



§ 9-10-113 - Custody of child born outside of marriage.

(a) When a child is born to an unmarried woman, legal custody of that child shall be in the woman giving birth to the child until the child reaches eighteen (18) years of age unless a court of competent jurisdiction enters an order placing the child in the custody of another party.

(b) A biological father, provided he has established paternity in a court of competent jurisdiction, may petition the circuit court in the county where the child resides for custody of the child.

(c) The court may award custody to the biological father upon a showing that:

(1) He is a fit parent to raise the child;

(2) He has assumed his responsibilities toward the child by providing care, supervision, protection, and financial support for the child; and

(3) It is in the best interest of the child to award custody to the biological father.

(d) When in the best interest of a child, visitation shall be awarded in a way that assures the frequent and continuing contact of the child with the mother and the biological father.



§ 9-10-114 - Visitation rights of father.

When any circuit court in this state determines the paternity of a child and orders the father to make periodic payments for support of the child, the court may also grant reasonable visitation rights to the father and may issue such orders as may be necessary to enforce the visitation rights.



§ 9-10-115 - Modification of orders or judgments.

(a) The circuit court may at any time enlarge, diminish, or vacate any order or judgment in the proceedings under this section except in regard to the issue of paternity as justice may require and on such notice to the defendant as the court may prescribe.

(b) The court shall not set aside, alter, or modify any final decree, order, or judgment of paternity in which paternity blood testing, genetic testing, or other scientific evidence was used to determine the adjudicated father as the biological father.

(c) Any signatory to a voluntary acknowledgment of paternity may rescind the acknowledgment by completing a form provided for that purpose and filing the form with the Division of Vital Records of the Department of Health:

(1) Prior to the date that an administrative or judicial proceeding, including a proceeding to establish a support order, is held relating to the child and the person executing the voluntary acknowledgment of paternity is a party; or

(2) Within sixty (60) days of executing the voluntary acknowledgment of paternity,

whichever date occurs first.

(d) (1) Beyond the sixty-day period or other limitation set forth in subsection (c) of this section, a person may challenge a paternity establishment pursuant to a voluntary acknowledgment of paternity or an order based on an acknowledgment of paternity only upon an allegation of fraud, duress, or material mistake of fact.

(2) The burden of proof shall be upon the person challenging the establishment of paternity.

(e) (1) (A) When any man has been adjudicated to be the father of a child or is deemed to be the father of a child pursuant to an acknowledgment of paternity without the benefit of scientific testing for paternity and as a result was ordered to pay child support, he shall be entitled to one (1) paternity test, pursuant to § 9-10-108, at any time during the period of time that he is required to pay child support upon the filing of a motion challenging the adjudication or acknowledgment of paternity in a court of competent jurisdiction.

(B) If an acknowledgment of paternity was the basis for the order of support, the motion must comply with the requirements of subsection (d) of this section.

(2) The duty to pay child support and other legal obligations shall not be suspended while the motion is pending except for good cause shown, which shall be recited in the court's order.

(f) (1) If the test administered under subdivision (e)(1)(A) of this section excludes the adjudicated father or man deemed to be the father pursuant to an acknowledgment of paternity as the biological father of the child and the court so finds, the court shall:

(A) Set aside the previous finding or establishment of paternity;

(B) Find that there is no future obligation of support;

(C) Order that any unpaid support owed under the previous order is vacated; and

(D) Order that any support previously paid is not subject to refund.

(2) If the name of the adjudicated father or man deemed to be the father pursuant to an acknowledgment of paternity appears on the birth certificate of the child, the court shall issue an order requiring the birth certificate to be amended to delete the name of the father.

(g) If the test administered under subdivision (e)(1)(A) of this section confirms that the adjudicated father or man deemed to be the father pursuant to an acknowledgment of paternity is the biological father of the child, the court shall enter an order adjudicating paternity and setting child support in accordance with § 9-10-109, the guidelines for child support, and the family support chart.



§ 9-10-119 - Revival of judgment.

The judgment may be revived against the executor or administrator of the person against whom the judgment was rendered.



§ 9-10-120 - Effect of acknowledgment of paternity.

(a) A man is the father of a child for all intents and purposes if he and the mother execute an acknowledgment of paternity of the child pursuant to § 20-18-408 or § 20-18-409, or a similar acknowledgment executed during the child's minority.

(b) (1) Acknowledgments of paternity shall by operation of law constitute a conclusive finding of paternity, subject to the modification of orders or judgments under § 9-10-115, and shall be recognized by the chancery courts and juvenile divisions thereof as creating a parent and child relationship between father and child.

(2) Such acknowledgments of paternity shall also be recognized as forming the basis for establishment and enforcement of a child support or visitation order without a further proceeding to establish paternity.

(c) The Department of Health shall offer voluntary paternity establishment services in all of its offices throughout the state. The Department of Health shall coordinate such services with the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.

(d) Upon submission of the acknowledgment of paternity to the Division of Vital Records of the Department of Health, the State Registrar of Vital Records shall accordingly establish a new or amended certificate of birth reflecting the name of the father as recited in the acknowledgment of paternity.

(e) The Administrator of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration and the hospital, birthing center, certified nurse practitioner, or licensed midwife delivering the child shall enter into cooperative agreements to compensate at a rate not to exceed twenty dollars ($20.00) for each acknowledgment of paternity forwarded by the hospital, birthing center, certified nurse practitioner, or licensed midwife to the office.






Subchapter 2 - -- Artificial Insemination

§ 9-10-201 - Child born to married or unmarried woman -- Presumptions -- Surrogate mothers.

(a) Any child born to a married woman by means of artificial insemination shall be deemed the legitimate natural child of the woman and the woman's husband if the husband consents in writing to the artificial insemination.

(b) A child born by means of artificial insemination to a woman who is married at the time of the birth of the child shall be presumed to be the child of the woman giving birth and the woman's husband except in the case of a surrogate mother, in which event the child shall be that of:

(1) The biological father and the woman intended to be the mother if the biological father is married;

(2) The biological father only if unmarried; or

(3) The woman intended to be the mother in cases of a surrogate mother when an anonymous donor's sperm was utilized for artificial insemination.

(c) (1) A child born by means of artificial insemination to a woman who is unmarried at the time of the birth of the child shall be, for all legal purposes, the child of the woman giving birth, except in the case of a surrogate mother, in which event the child shall be that of:

(A) The biological father and the woman intended to be the mother if the biological father is married;

(B) The biological father only if unmarried; or

(C) The woman intended to be the mother in cases of a surrogate mother when an anonymous donor's sperm was utilized for artificial insemination.

(2) For birth registration purposes, in cases of surrogate mothers the woman giving birth shall be presumed to be the natural mother and shall be listed as such on the certificate of birth, but a substituted certificate of birth may be issued upon orders of a court of competent jurisdiction.



§ 9-10-202 - Supervision by physician -- Written agreement.

(a) Artificial insemination of a woman shall only be performed under the supervision of a physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(b) Prior to conducting the artificial insemination, the supervising physician shall obtain from the woman and her husband or the donor of the semen a written statement attesting to the agreement to the artificial insemination, and the physician shall certify their signatures and the date of the insemination.









Chapter 11 - Marriage

Subchapter 1 - -- General Provisions

§ 9-11-101 - Marriage a civil contract -- Consent of parties.

Marriage is considered in law a civil contract to which the consent of the parties capable in law of contracting is necessary.



§ 9-11-102 - Minimum age -- Parental consent.

(a) Every male who has arrived at the full age of seventeen (17) years and every female who has arrived at the full age of sixteen (16) years shall be capable in law of contracting marriage.

(b) (1) However, males and females under the age of eighteen (18) years shall furnish the clerk, before the marriage license can be issued, satisfactory evidence of the consent of the parent or parents or guardian to the marriage.

(2) (A) The consent of both parents of each contracting party shall be necessary before the marriage license can be issued by the clerk unless the parents have been divorced and custody of the child has been awarded to one (1) of the parents exclusive of the other, or unless the custody of the child has been surrendered by one (1) of the parents through abandonment or desertion, in which cases the consent of the parent who has custody of the child shall be sufficient.

(B) The consent of the parent may be voided by the order of a circuit court on a showing by clear and convincing evidence that:

(i) The parent is not fit to make decisions concerning the child; and

(ii) The marriage is not in the child's best interest.

(c) There shall be a waiting period of five (5) business days for any marriage license issued under subdivision (b)(2) of this section.

(d) If a child has a pending case in the circuit court, a parent who files consent under subsection (b) of this section shall immediately notify the circuit court, all parties, and attorneys to the pending case.



§ 9-11-103 - Minimum age -- Exception.

(a) (1) If an application for a marriage license is made where one (1) or both parties are under the minimum age prescribed in § 9-11-102 and the female is pregnant, both parties may appear before a judge of the circuit court of the district where the application for a marriage license is being made.

(2) Evidence shall be submitted as to:

(A) The pregnancy of the female in the form of a certificate from a licensed and regularly practicing physician of the State of Arkansas;

(B) The birth certificates of both parties; and

(C) Parental consent of each party who may be under the minimum age.

(3) Thereupon, after consideration of the evidence and other facts and circumstances, if the judge finds that it is to the best interest of the parties, the judge may enter an order authorizing and directing the county clerk to issue a marriage license to the parties.

(4) The county clerk shall retain a copy of the order on file in the clerk's office with the other papers.

(b) However, if the female has given birth to the child, the court before whom the parties are to appear, if satisfied that it would be to the best interests of all the interested parties and if all the requirements of subsection (a) of this section are complied with, with the exception of the physician's certificate as to the pregnancy, may enter an order authorizing and directing the county clerk to issue a marriage license as provided in subsection (a) of this section.



§ 9-11-104 - Minimum age -- Lack of parental consent or misrepresentation of age -- Annulment.

In all cases in which the consent of the parent or parents or guardian is not provided, or there has been a misrepresentation of age by a contracting party, the marriage contract may be set aside and annulled upon the application of the parent or parents or guardian to the circuit court having jurisdiction of the cause.



§ 9-11-105 - Marriage of underage parties voidable.

(a) The marriage of any male under the full age of seventeen (17) years and the marriage of any female under the full age of sixteen (16) years is voidable.

(b) All marriages contracted prior to March 26, 1964, where one (1) or both parties to the contract were under the minimum age prescribed by law for contracting marriage are declared to be voidable only and shall be valid for all intents and purposes unless voided by a court of competent jurisdiction.

(c) All marriages contracted between July 30, 2007, and April 2, 2008, in which one (1) or both parties to the contract were under the minimum age prescribed by law for contracting marriage are voidable only and are valid for all intents and purposes unless voided by a court of competent jurisdiction.



§ 9-11-106 - Incestuous marriages -- Penalties for entering into or solemnizing.

(a) All marriages between parents and children, including grandparents and grandchildren of every degree, between brothers and sisters of the half as well as the whole blood, and between uncles and nieces, and between aunts and nephews, and between first cousins are declared to be incestuous and absolutely void. This section shall extend to illegitimate children and relations.

(b) Whoever contracts marriage in fact, contrary to the prohibitions of subsection (a) of this section, and whoever knowingly solemnizes the marriage shall be deemed guilty of a misdemeanor and shall upon conviction be fined or imprisoned, or both, at the discretion of the jury who shall pass on the case, or if the conviction shall be by confession, or on demurrer, then at the discretion of the court.



§ 9-11-107 - Validity of foreign marriages.

(a) All marriages contracted outside this state that would be valid by the laws of the state or country in which the marriages were consummated and in which the parties then actually resided shall be valid in all the courts in this state.

(b) This section shall not apply to a marriage between persons of the same sex.



§ 9-11-108 - Presumption of spouse's death -- Validity of subsequent marriage.

In all cases in which any husband abandons his wife, or a wife her husband, and resides beyond the limits of this state for the term of five (5) successive years, without being known to the other spouse to be living during that time, the abandoning party's death shall be presumed. Any subsequent marriage entered into after the end of the five (5) years shall be as valid as if the husband or wife were dead.



§ 9-11-109 - Validity of same-sex marriages.

Marriage shall be only between a man and a woman. A marriage between persons of the same sex is void.






Subchapter 2 - -- License and Ceremony

§ 9-11-201 - Licenses required.

(a) All persons hereafter contracting marriage in this state are required to first obtain a license from the clerk of the county court of some county in this state.

(b) On and after July 1, 1997, the county clerk shall record the social security numbers of the persons obtaining a marriage license on the marriage license application or the coupon for the marriage license. If an applicant does not possess a social security number, the clerk shall note this representation on the marriage license application or the coupon for the marriage license.

(c) (1) The county clerk shall transmit social security numbers of marriage license applicants to the Bureau of Vital Statistics of the Department of Health. The clerk is not required to otherwise maintain or report the social security numbers of marriage license applicants. Compliance with the social security number reporting requirements of this section by the clerk of the county court shall be deemed to satisfy licensing entity reporting requirements under this section relative to marriage licenses.

(2) The bureau shall allow the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration access to such social security information and on an automated basis to the maximum extent feasible.



§ 9-11-202 - Form of license.

(a) The license may be in the following form:

Click here to view form

(b) The party solemnizing the rites of matrimony shall endorse on the license his or her certificate of that fact in the following form:

Click here to view form

(c) If the parties intend to contract a covenant marriage, the application for a marriage license must also include the following statement completed by at least one (1) of the two (2) parties:

"We, [insert name of spouse] and [insert name of spouse], declare our intent to contract a covenant marriage and accordingly have executed the attached declaration of intent."



§ 9-11-203 - Issuance by clerks.

(a) The clerks of the county courts of the several counties in this state are required to furnish the license upon:

(1) Application's being made;

(2) Being fully assured that applicants are lawfully entitled to the license; and

(3) Receipt of his or her fee.

(b) It shall be lawful for clerks of the circuit courts to issue marriage licenses in counties having two (2) judicial districts.

(c) (1) In addition to the standard certificate of marriage issued under subsection (a) of this section, the county clerk shall offer and, upon payment of a fee established by regulation promulgated by the State Child Abuse and Neglect Prevention Board, issue an heirloom certificate of marriage.

(2) (A) The board shall adopt regulations for the design of the heirloom certificate and shall print and distribute the certificates to each county clerk in this state.

(B) (i) The board shall set the amount of the fee for the heirloom certificates to exceed the estimated actual costs for the development and distribution of the certificates but not to exceed the estimated fair market value of a comparable artistic rendition.

(ii) The fee is in addition to any other fee established by law for the issuance of a certificate of marriage.

(iii) The additional fees from the sale of heirloom certificates shall be transmitted monthly by the county clerk to the Treasurer of State for deposit into the State Treasury to the credit of the Children's Trust Fund.

(3) (A) The heirloom certificate shall be in a form consistent with the need to protect the integrity of vital records and suitable for display.

(B) It may bear the seal of the state and may be signed by the Governor.

(4) An heirloom certificate of marriage issued under this subsection has the same status as evidence as the standard certificate of marriage issued under subsection (a) of this section.

(5) Heirloom certificates may be issued for any marriage certificate issued at any time in this state, whether before or after August 13, 2001.



§ 9-11-204 - Issuance of license unlawfully -- Penalty.

If any county clerk in this state shall issue any license contrary to the provisions of this act, or to any persons who are declared by law as not entitled to the license, he or she shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 9-11-205 - Notice of intention to wed -- Noncompliance, penalties, and effect.

(a) No marriage license shall be issued by the clerks unless a notice of intention to wed shall have been signed by both of the applicants applying for the marriage license and filed with the county clerk where the license is obtained.

(b) The notice shall state the name, age, and address of both parties desiring to wed.

(c) The county clerk shall verify the age of both parties and may treat birth certificates as prima facie proof of age.

(d) The notice of intention to wed referred to in this section shall be filed with the county clerk of the county where the marriage license is obtained.

(e) The county clerk may destroy the notice of intention to wed one (1) year after the date of its issuance.

(f) Upon the failure on the part of the county clerk or any other person to comply with the provisions of this section, he or she shall be adjudged guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(g) No marriage shall be void for failure to comply with the provisions of this section.

(h) If applicable, the notice of intention to wed shall contain the declaration of intent for a covenant marriage as provided in the Covenant Marriage Act of 2001, § 9-11-801 et seq.



§ 9-11-206 - Clerk's fees.

The fee prescribed by law for the issuance of the marriage license shall be paid to the clerk at the time the applicants apply for the marriage license and sign the notice of intention to wed.



§ 9-11-207 - Applicants for marriage licenses to be sober.

It shall be unlawful for any clerk who is authorized to issue marriage licenses to furnish or sell to any person or persons a license to marry at a time when either of the contracting parties is visibly under the influence of intoxicating drinks or under the influence of any kind of drugs. The parties applying for the license shall at the time be duly sober.



§ 9-11-208 - License not issued to persons of the same sex.

(a) (1) (A) It is the public policy of the State of Arkansas to recognize the marital union only of man and woman.

(B) A license shall not be issued to a person to marry another person of the same sex, and no same-sex marriage shall be recognized as entitled to the benefits of marriage.

(2) Marriages between persons of the same sex are prohibited in this state. Any marriage entered into by a person of the same sex, when a marriage license is issued by another state or by a foreign jurisdiction, shall be void in Arkansas, and any contractual or other rights granted by virtue of that license, including its termination, shall be unenforceable in the Arkansas courts.

(3) However, nothing in this section shall prevent an employer from extending benefits to a person who is a domestic partner of an employee.

(b) A license shall not be issued to a person to marry unless and until the female shall attain the age of sixteen (16) years and the male the age of seventeen (17) years and then only by written consent by a parent or guardian until the male shall have attained the age of eighteen (18) years and the female the age of eighteen (18) years.



§ 9-11-209 - Proof of age -- Parental consent.

(a) Any person applying for the license to marry another may introduce the parent or guardian of himself or herself or the other party, or the certificate of the parent or guardian duly attested, to prove to the satisfaction of the clerk that the parties to the marriage are of lawful age.

(b) In case either or both of the parties to the marriage are not of lawful age, it shall be the duty of the clerk, before issuing the license to require the party applying therefor to produce satisfactory evidence of the consent and willingness of the parent or guardian of the party to the marriage which shall consist of either verbal or written consent thereto.

(c) If there are any doubts in the mind of the clerk as to the evidence of the consent and willingness of the parent or guardian of the party applying for the license or if the clerk is in doubt as to the true age of the party so making application, the clerk may require the applicants to furnish a copy of their birth certificates as proof of lawful age or may require the parties to make affidavit to the genuineness of the consent granted or to the correctness of the ages given. The affidavit so made shall be filed in the clerk's office for public inspection.



§ 9-11-210 - Bond of applicant.

(a) Any person applying for a license under the provisions of this act shall be required to enter into bond to the State of Arkansas in the penal sum of one hundred dollars ($100) for the use of and benefit of the general fund of the county to ensure that the parties applying have a lawful right to the license and that they will faithfully carry into effect and comply with the provisions of this act.

(b) The bond shall be void when the license is duly returned to the office of the county clerk, duly executed and officially signed by someone authorized by law to solemnize the rites of matrimony.



§ 9-11-211 - Military personnel -- Waiver of certain license requirements -- Proceedings.

(a) (1) Upon written petition being filed with the county clerk of any county in this state, the county court, after hearing, may in its discretion waive by written order the requirement of bond, as prescribed by § 9-11-210, and the consent of parents, as required by §§ 9-11-102 -- 9-11-105. The court may authorize and direct the county clerk to forthwith issue a license to marry to any resident of this state who is on active duty with the armed forces of the United States of America or to any resident of this state to marry a person who is on active duty with the armed forces of the United States of America.

(2) Nothing in this section is to be considered as reducing the statutory marriageable age of females not in the military service.

(b) (1) The petition shall be signed and properly verified by both the parties seeking the license to marry and shall be styled "In the Matter of the Issuance of a Marriage License to a Member of the Armed Forces of the United States of America".

(2) The petition shall set out the full name and address of each party, the military serial number of the service man or woman, rank, and military organization to which he or she is attached.

(3) The birth certificate of the nonservice man or woman shall be attached to the petition as an exhibit.

(4) The parties shall personally appear before the court, and the service man or woman will appear in uniform and exhibit to the court his or her military identification card.

(5) The parties will be required to execute the notice of intention to wed as prescribed by § 9-11-205 and file the notice with the county clerk.

(c) The county courts of this state for the purpose of this section shall be open and in session during regular office hours.



§ 9-11-212 - Application without other's consent -- Penalties -- Damages.

(a) If any person shall apply for and obtain a license to marry another, without first obtaining the consent of that party, the person shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than ten dollars ($10.00) nor more than one hundred dollars ($100). The fines, when collected, shall be paid into the general fund of the county wherein the offense is tried.

(b) The party so doing shall moreover be liable to the party injured in any sum that a court or jury of competent jurisdiction may adjudge for damages.



§ 9-11-213 - Persons who may solemnize marriages.

(a) For the purpose of being registered and perpetuating the evidence thereof, marriage shall be solemnized only by the following persons:

(1) The Governor;

(2) Any former justice of the Supreme Court;

(3) Any judges of the courts of record within this state, including any former judge of a court of record who served at least four (4) years or more;

(4) Any justice of the peace, including any former justice of the peace who served at least two (2) terms since the passage of Arkansas Constitution, Amendment 55;

(5) Any regularly ordained minister or priest of any religious sect or denomination;

(6) The mayor of any city or town;

(7) Any official appointed for that purpose by the quorum court of the county where the marriage is to be solemnized; or

(8) Any elected district court judge and any former municipal or district court judge who served at least four (4) years.

(b) (1) Marriages solemnized through the traditional rite of the Religious Society of Friends, more commonly known as Quakers, are recognized as valid to all intents and purposes the same as marriages otherwise contracted and solemnized in accordance with law.

(2) The functions, duties, and liabilities of a party solemnizing marriage, as set forth in the marriage laws of this state, in the case of marriages solemnized through the traditional marriage rite of the Religious Society of Friends shall be incumbent upon the clerk of the congregation or, in his or her absence, his or her duly designated alternate.



§ 9-11-214 - Recordation of credentials of clerical character.

(a) No minister of the gospel or priest of any religious sect or denomination shall be authorized to solemnize the rites of matrimony in this state until the minister or priest has caused to be recorded his or her license or credentials of his or her clerical character in the office of the county clerk of some county in this state. The minister or priest must also have obtained from the clerk a certificate, under his or her hand and seal, that the credentials are duly recorded in his or her office.

(b) It shall be the duty of a minister of the gospel or priest to add to the certificate of marriage required by law a statement setting forth the county where and the time when his or her license or credentials were so recorded.

(c) Any minister of the gospel, priest of any religious sect or denomination, or any person purporting to be such, who shall solemnize the rites of matrimony contrary to the provisions of this section, shall be deemed guilty of a misdemeanor. On conviction he or she shall be fined in any sum not less than one hundred dollars ($100).

(d) (1) It shall be the duty of the clerk and recorder in each county, seasonably to record, in a well-bound book to be kept for that purpose, all licenses or credentials of clerical character of the persons who deposit the licenses or credentials of clerical character with him or her for record.

(2) Any clerk failing to comply with the provisions of this subsection shall, on motion of the party aggrieved, giving the clerk ten (10) days' notice in writing of the motion, be fined any sum not exceeding one hundred dollars ($100).



§ 9-11-215 - Marriage ceremony.

(a) When marriages are solemnized by a minister of the gospel or priest, the ceremony shall be according to the forms and customs of the church or society to which he or she belongs. When solemnized by a civil officer, the form observed shall be the one the officer deems most appropriate.

(b) It shall be lawful for religious societies who reject formal ceremonies to join together in marriage persons who are members of the society according to the forms, customs, or rites of the society to which they belong, with the exception that the requirements set forth in the Covenant Marriage Act of 2001, § 9-11-801 et seq., shall be complied with if the parties enter into a covenant marriage.



§ 9-11-216 - Solemnization contrary to law -- Penalty.

(a) Any person who presumes to solemnize marriage in this state contrary to the provisions of this act shall be adjudged guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(b) The fine imposed by subsection (a) of this section shall be paid when collected into the general fund of the county in which the offense was committed.



§ 9-11-217 - Failure to sign and return license at time of marriage -- Penalty.

(a) Any person who fails to officially sign and return any license to the parties at the time of the marriage shall be adjudged guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(b) The fine imposed by subsection (a) of this section shall be paid when collected into the general fund of the county in which the offense was committed.



§ 9-11-218 - Return of executed license to clerk -- Effect on bond.

(a) Any person obtaining a license under the provisions of this act shall be required to return the license to the office of the clerk of the county court within sixty (60) days from the date of the license.

(b) (1) If the license is duly executed and officially signed by some person authorized by law to solemnize marriage in this state, the bond required by § 9-11-210 shall be deemed null and void.

(2) Otherwise, it shall remain in full force and effect.



§ 9-11-219 - False return or record -- Penalty.

If any person authorized to solemnize any marriage in this state shall willfully make a false return of any marriage or pretended marriage to the clerk and recorder, or if the clerk and recorder shall willfully make a false record of any return of a marriage license made to him or her, the offender shall be deemed guilty of a misdemeanor and on conviction shall be fined in any sum not less than one hundred dollars ($100).



§ 9-11-220 - Duty of clerk on return of license -- Issuance of certificate.

(a) Upon the return of any license officially signed as having been executed and that the parties therein named have been duly and according to law joined in marriage, the clerk issuing the license shall make a record thereof in the marriage record in his or her office.

(b) The clerk shall immediately make out a certificate of the record, giving the names, date, book, and page, together with the name of the county and state, and attach the certificate to the license and return the license to the party presenting it.

(c) The certificate shall be signed officially by the clerk and sealed with the county seal.

(d) The circuit clerks in counties having two (2) judicial districts shall keep a record at the county site of each district in which marriage licenses shall be recorded.

(e) (1) If a license has been returned and recorded by the clerk that contains clerical or scrivener's errors, the licensee may submit proof of the error to the circuit court in an ex parte proceeding.

(2) The court, upon a finding of error, shall order the county clerk to correct the errors on the license.

(3) The licensee shall not be charged a fee for filing a request to correct clerical or scrivener's errors.

(f) On the face of the certificate shall appear the certification to the fact of marriage, including, if applicable, a designation that the parties entered into a covenant marriage signed by the parties to the marriage and the witnesses, and the signature and title of the officiant.



§ 9-11-221 - Certified copies of record as evidence.

The books of marriages and clerical credentials to be kept by the respective clerks and recorders and copies duly certified by the clerks and recorders shall be evidence in all the courts in this state.






Subchapter 3 - -- Marriage Contracts Generally

§ 9-11-301 - Execution of contract.

All marriage contracts whereby any estate, real or personal, is intended to be secured or conveyed to any person, or whereby the estate may be affected in law or equity, shall be in writing acknowledged by each of the contracting parties or proved by one (1) or more subscribing witnesses.



§ 9-11-302 - Acknowledgment or proof.

Marriage contracts shall be acknowledged or proven before a court of record, before some judge or clerk of a court of record, or before any former judge of a court of record who served at least four (4) years, of the state in which the contract is made and executed, which acknowledgment or proof shall be taken and certified in the same manner as deeds of conveyance for lands are or shall be required by law to be acknowledged or proven.



§ 9-11-303 - Recordation -- Effect.

(a) Every marriage contract whereby any real estate is conveyed or secured shall be recorded with the certificate of proof or acknowledgment in the office of the clerk and recorder of every county in which any estate intended to be affected or conveyed shall be situated.

(b) When a marriage contract is deposited with the recorder of any county for record, it shall be deemed full notice to all persons of the contents thereof, as far as relates to real estate affected thereby in the county where it is deposited.



§ 9-11-304 - Effect of unrecorded contract.

No marriage contract shall be valid or affect property, except between the parties thereto and those who have actual notice thereof, until it shall be deposited for record with the clerk and recorder of the county where the real estate is situated.



§ 9-11-305 - Contract or copy as evidence -- Conclusiveness.

(a) Marriage contracts duly proved or acknowledged, certified, or recorded shall be received as evidence in any court of record of this state, without further proof of their execution.

(b) When it shall appear to a court that any marriage contract duly acknowledged or proved and recorded is lost or is not in the power of the party wishing to use it, a copy duly certified under the hand and seal of the clerk and recorder may be received in evidence.

(c) Neither the certificate of acknowledgment nor probate of any marriage contract, nor the record or transcript thereof, shall be conclusive, but may be rebutted.






Subchapter 4 - -- Arkansas Premarital Agreement Act

§ 9-11-401 - Definitions.

(1) "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(2) "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.



§ 9-11-402 - Formalities.

A premarital agreement must be in writing and signed and acknowledged by both parties. It is enforceable without consideration.



§ 9-11-403 - Content.

(a) Parties to a premarital agreement may contract with respect to:

(1) the rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2) the right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3) the disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4) the modification or elimination of spousal support;

(5) the making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(6) the ownership rights in and disposition of the death benefit from a life insurance policy;

(7) the choice of law governing the construction of the agreement; and

(8) any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.



§ 9-11-404 - Effect of marriage.

A premarital agreement becomes effective upon marriage.



§ 9-11-405 - Amendment or revocation.

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.



§ 9-11-406 - Enforcement.

(a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(1) that party did not execute the agreement voluntarily; or

(2) the agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(i) was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(ii) did not voluntarily and expressly waive after consulting with legal counsel, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(iii) did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one (1) party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

(c) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.



§ 9-11-407 - Enforcement -- Void marriage.

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.



§ 9-11-408 - Limitations of actions.

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.



§ 9-11-409 - Application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.



§ 9-11-410 - Short title.

This subchapter may be cited as the Arkansas Premarital Agreement Act.



§ 9-11-411 - Severability.

If any provision of this subchapter or its application to any person or circumstance be held invalid, the invalidity does not affect other provisions or applications of this subchapter that can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are severable.



§ 9-11-412 - Time of taking effect.

This subchapter takes effect July 20, 1987, and applies to any premarital agreement executed on or after that date.



§ 9-11-413 - Repeal.

The following acts and parts of acts are repealed:

(a) Acts 1981, No. 548.

(b) All laws and parts of laws in conflict with this subchapter.






Subchapter 5 - -- Rights and Property of Married Persons

§ 9-11-501 - Construction of this section and §§ 9-11-509 -- 9-11-514.

The rule that statutes in derogation of the common law shall be strictly construed shall have no application to this section and §§ 9-11-509 -- 9-11-514.



§ 9-11-502 - Removal of disabilities of married women.

(a) Every married woman and every woman who may in the future become married shall have all rights to contract and be contracted with, to sue and be sued, and in law and equity shall enjoy all rights and be subjected to all the laws of this state, as though she were a femme sole.

(b) It is expressly declared to be the intention of this section to remove all statutory disabilities of married women as well as common law disabilities.



§ 9-11-503 - Rights generally.

(a) A married person may bargain, sell, assign, and transfer his or her separate personal property, carry on any trade or business, and perform any labor or services on his or her sole and separate account.

(b) The earnings of any married person from the trade, business, labor, or services shall be his or her sole and separate property and may be used or invested in the person's own name.

(c) He or she may sue alone or be sued in the courts of this state on account of the property, business, or services.



§ 9-11-504 - Authority to make executory contracts -- Power of attorney.

It shall be lawful for married women to make executory contracts and to execute letters of attorney containing a power to convey real estate as agents or attorneys that shall have the same force and effect as those made by unmarried persons.



§ 9-11-505 - Control of separate real and personal property.

(a) The real and personal property that any married person now owns, or has had conveyed to him or her by any person in good faith and without prejudice to existing creditors, that is acquired as sole and separate property, that comes to him or her by gift, bequest, descent, grant, or conveyance from any person, that he or she has acquired by trade, business, labor, or services carried on or performed on his or her sole or separate account, that a married person in this state holds or owns at the time of the marriage, and the rents, issues, and proceeds of all such property shall, notwithstanding the marriage, be and remain his or her sole and separate property.

(b) The separate property may be used, collected, and invested by him or her, in his or her own name, and shall not be subject to the interference or control of his or her spouse nor shall it be liable for the spouse's debts, except as may have been contracted for the support of the spouse, or support of the children of the marriage by the spouse or his or her agent.



§ 9-11-506 - Spouses not liable for each other's antenuptial debts.

In all marriages solemnized after February 1, 1899, neither spouse shall be held to be liable for the antenuptial debts of the other, except by virtue of an express written contract.



§ 9-11-507 - Separate property of one spouse not liable for other spouse's debts.

The property of any male or female, whether real or personal, and whether acquired before or after marriage in that person's own right, shall not be sold to pay the debts of a spouse contracted for or damages incurred by the spouse before marriage.



§ 9-11-508 - Contracts concerning separate property of one spouse not binding on other spouse.

No bargain or contract made by any married person, in respect to his or her sole and separate property or any property that may come to him or her by descent, devise, bequest, purchase, or gift or grant of any person, and no bargain or contract entered into by any married person, in or about the carrying on of any trade or business, under any statute of the state, shall be binding upon his or her spouse or render his or her person or property in any way liable therefor.



§ 9-11-509 - Schedule of separate personal property -- Filing -- Effect.

(a) A married person owning any separate personal property may make a schedule of the property and file it in the recorder's office of the county where he or she then lives.

(b) The schedule so filed, or a duly certified copy thereof, under the hand and seal of the recorder, shall be prima facie evidence, in all courts and places, that the property mentioned in the schedule, together with the issues and increases of the property, is, and was at the date of the making of the schedule, the separate property of the married person.



§ 9-11-510 - Form of schedule.

That schedule of a married person's separate property may be in the following form:

Click here to view form



§ 9-11-511 - Filing of schedule by person selling or giving property -- Effect of recording conveyance or will.

(a) Any persons who shall bona fide sell or give any property to a married person may schedule and record the sale or gift as the separate property of the married person, with the same and like effect as though the scheduling and recording had been done by the married person.

(b) Any conveyance or will of property to a married person, on being duly recorded, shall have all the effect of a schedule under §§ 9-11-501 and 9-11-509 -- 9-11-514.



§ 9-11-512 - Effect of failure to file schedule.

The separate estate and property of a married person shall not be forfeited nor shall any rights and title thereto be prejudiced by a failure or neglect to file a schedule. However, in any suit, action, or proceeding relating to the property when the property has not been scheduled and recorded the burden of proof shall rest upon the married person to show the property is his or her separate property.



§ 9-11-513 - Control of one spouse's separate property by other spouse -- Presumption of agency or trusteeship.

The fact that a married person permits his or her spouse to have the custody, control, and management of separate property shall not of itself be sufficient evidence that the married person has relinquished title to the property. However, the presumption shall be that the spouse is acting as the agent or trustee of the other. This presumption may be rebutted by any evidence establishing a sale or gift of the property to the other spouse.



§ 9-11-514 - Settlements in equity.

This section and §§ 9-11-501 and 9-11-509 -- 9-11-513 shall not be construed to abridge the existing jurisdiction and powers of a court of equity to make a settlement upon a spouse out of his or her separate estate and property and otherwise protect his or her separate property rights. Such jurisdiction is extended to securing to each spouse his or her separate property as required by law.



§ 9-11-515 - Reformation of deeds.

The circuit courts of this state shall reform all deeds or other instruments of conveyance of married women that have been executed and delivered to the purchaser wherein mistakes were or may be made by oversight in describing the property therein conveyed upon like conditions and to the same extent as if the married woman was a femme sole.



§ 9-11-516 - Doctrine of necessaries -- Abolished.

(a) (1) Absent express authority, neither a husband nor a wife is liable for the other's debt obligations, including those for necessaries.

(2) As used in this section, "necessaries" means all such things required for the sustenance of a person, including food, clothing, medicine, and habitation.

(b) The doctrine of necessaries, as it is known in the common law, is hereby abolished.






Subchapter 6 - -- Rights in Real Estate of Insane Spouse

§ 9-11-601 - Obligations to support spouse unaffected by subchapter.

Nothing in this subchapter shall be construed to release the plaintiff from any legal obligation the plaintiff may be under to support the defendant out of the plaintiff's estate, the same as if this subchapter had not been enacted.



§ 9-11-602 - Sale of real estate free of dower or curtesy -- Petition.

(a) (1) Any person owning lands in this state and whose spouse is adjudged insane may apply by petition to the circuit court of the county where the lands are situated for leave to sell the real estate, or any part thereof, discharged and unencumbered of the rights of dower or curtesy of the spouse.

(2) The petition shall set forth the insanity of the spouse, the nature and duration thereof, the person with whom and the place at which the spouse may then be residing, the nature and object of the conveyance desired to be made, describing the real estate and giving the name of the person to whom the conveyance is intended to be made, and the consideration thereof, and that the intention of the conveyance is not to deprive the spouse of dower or curtesy, as the case may be, but to dispose of the real estate in the usual and ordinary course of business.

(b) On the filing of the petition, the court shall appoint some reliable and disinterested citizen not related to either of the parties, nor interested directly or indirectly in the real estate or any part thereof described in the petition as guardian ad litem for the defendant. The guardian ad litem shall forthwith cause the appearance of the defendant to be entered of record in the case from time to time and make such pleadings in the case as may seem fit to him or her for the interest of his or her ward and be consistent with the practice of the court. All acts of the guardian ad litem shall be deemed valid and binding on the defendant.



§ 9-11-603 - Sale of real estate free of dower or curtesy -- Order and deposit.

(a) Upon the hearing of the petition, if the court deems it to be in the best interest of the parties that the land be sold, it may make an order that the plaintiff may sell the land free and discharged and unencumbered of the right of dower or curtesy, as the case may be.

(b) In every such order, the court shall adjudge as part of the order that before the sale shall become effective, the petitioner or his or her grantee shall deposit in the registry of the court, in cash, one-third (1/3) of the purchase price of the lands to be disposed of as provided in this section. In all such sales, the sale shall be reported to the circuit court and the sale approved thereby.

(c) (1) The deposit of one-third (1/3) of the purchase price of the land shall be held in trust by the clerk of the court and loaned out by him or her under the order of the court from time to time at the highest obtainable rate of interest, upon security to be approved by the court or judge in vacation. The clerk shall be responsible therefor on his or her official bond.

(2) The interest on the money shall be paid over annually to the plaintiff. However, the court may make, upon application, of which the plaintiff shall be notified, and on reasonable showing, reasonable allowance out of the interest from time to time for the support of the defendant.

(d) (1) Should the insane defendant be survived by the plaintiff, the deposit shall be paid over to the plaintiff upon the plaintiff's application to the court. If the plaintiff survives the defendant but dies before an order of the court is actually made to pay the moneys over to the plaintiff, then the moneys shall descend to the plaintiff's heirs at law as realty and shall be paid over to the plaintiff's heirs or legal representatives according to law or the lawful order of the circuit court.

(2) In the event that the plaintiff is survived by the defendant, the interest accruing on the deposit shall be paid over to the defendant only during the defendant's natural life. At the defendant's death the deposit shall descend to the heirs at law of the plaintiff as realty and shall be paid over to the plaintiff's heirs or legal representatives according to law or the lawful order of the circuit court.



§ 9-11-604 - Setting apart dower or curtesy as life estate in certain lands.

(a) (1) Any person owning lands in this state whose spouse is adjudged permanently insane may apply by petition to the circuit court of the county where the lands or the greater part thereof are situated to have a life estate in a part of the lands set apart to the spouse in lieu of the spouse's inchoate right of dower or curtesy, as the case may be, in all of the lands and the remaining lands discharged and unencumbered of the dower or curtesy interest of the spouse.

(2) The petition shall set forth the insanity of the spouse, the nature and duration thereof, the person with whom and the place at which the spouse may then be residing, describing all the real estate of the plaintiff, and that it will be to the best interest of all parties.

(b) On the filing of the petition, the court shall appoint some reliable person, a citizen of the county, not related to either of the parties nor interested directly or indirectly in the real estate nor in any part thereof as guardian ad litem for the spouse. The guardian ad litem shall forthwith cause the appearance of the spouse to be entered of record in the case and make such pleadings in the case from time to time as may seem fit to him or her for the interest of his or her ward and be consistent with the practice of the court. All acts of the guardian ad litem shall be deemed valid and binding on his or her ward.

(c) The court on hearing the petition and being satisfied that it will be to the best interests of the parties to have the life estate in a part of the lands set apart to the spouse in lieu of dower or curtesy in the whole of the lands shall appoint three (3) persons as commissioners not interested in the lands nor in any part thereof who shall set apart the life estate in lieu of dower or curtesy, designating specifically the lands. They shall make their report to the court, which report shall be subject to the approval of the court.

(d) On approval of the report of the commissioners, the court shall make an order and decree divesting the dower or curtesy of the spouse out of the real estate of the plaintiff and in lieu thereof vesting in the spouse a life estate of the lands designated by the commissioners, and authorizing and empowering the plaintiff to sell the remainder of the lands or to mortgage and encumber the remainder of the lands free from any dower or curtesy rights of the spouse.






Subchapter 7 - -- Validating Acts

§ 9-11-701 - Persons acting for clerk.

(a) The acts and deeds of all persons acting for and in behalf of any county clerk in this state in the issuance of marriage licenses prior to January 26, 1945, whether the person was a duly and legally appointed deputy of the county clerk or not, are declared to be as legal and valid as if the licenses had been issued by the county clerk in person.

(b) All marriages solemnized in this state prior to January 26, 1945, pursuant to a marriage license issued by a person other than the county clerk of the county wherein the license was issued or by the legally appointed deputy of the county clerk are declared to be valid. All the marriages shall be as binding and effectual as if the licenses had been issued by the county clerk of the county in person.



§ 9-11-702 - Marriages performed by mayors.

All marriage ceremonies performed by mayors in the State of Arkansas prior to June 12, 1947, are declared to be valid.



§ 9-11-703 - Recordation of credentials of clerical character -- Applicability of § 9-11-214.

(a) Section 9-11-214(a) and (b) shall not apply to those ministers and priests who properly filed their credentials prior to February 18, 1947, according to the law as it existed at the time the credentials were filed.

(b) Any marriage solemnized by any regularly ordained minister or priest of any religious sect or denomination in this state prior to February 18, 1947, is declared legal and valid, whether or not the minister or priest caused his or her license or credentials to be recorded as provided by § 9-11-214(a) and (b).



§ 9-11-704 - Marriages solemnized out of county.

(a) All marriages between persons authorized to contract marriage and solemnized prior to March 31, 1885, by any justice of the peace, or any other person authorized by law to solemnize the rites of matrimony, of any county in any other county in this state, and the persons afterwards lived together as husband and wife, are declared to be legal and their children legitimate.

(b) All marriages so solemnized prior to March 31, 1885, by any justice of the peace, or any other person authorized by law to solemnize the rites of matrimony, of any county in any other county are legalized and made as binding between the married persons in every respect as if the rites of matrimony had been solemnized by a justice of the peace of the county where the marriage was solemnized.



§ 9-11-705 - Marriages solemnized by municipal court judges.

All marriages solemnized by municipal court judges prior to July 20, 1987, are declared valid ab initio.



§ 9-11-706 - Marriage before entry of divorce decree.

(a) It is the intent of this section to validate all marriages deemed void as a result of the decision of the Supreme Court in Standridge v. Standridge, 298 Ark. 494, 769 S.W.2d 12 (1989), whether occurring prior to or subsequent to November 14, 1989.

(b) (1) All marriages heretofore or hereafter declared void because the parties had entered into an otherwise valid marriage after the rendition of a valid decree of divorce of either of the parties but before the entry for record of the decree are declared valid for all purposes.

(2) All children born to any marriage declared valid by this section are deemed to be the legitimate children of both parents for all purposes.

(3) All property rights, including, but not limited to, conveyances, inheritance, intestate succession, dower, curtesy, and all rights and duties between the parties themselves or third persons, are declared to be those of validly married persons.

(c) This section shall apply to all marriages occurring both prior and subsequent to November 14, 1989.






Subchapter 8 - -- Covenant Marriage Act

§ 9-11-801 - Title.

This subchapter shall be known and may be cited as the "Covenant Marriage Act of 2001".



§ 9-11-802 - Definitions.

As used in this subchapter:

(1) "Authorized counseling" means marital counseling provided by:

(A) (i) A priest;

(ii) A minister;

(iii) A rabbi;

(iv) A clerk of the Religious Society of Friends; or

(v) Any clergy member of any religious sect or a designated representative;

(B) A marriage educator approved by the person who will perform the marriage ceremony; or

(C) As defined by § 17-27-102:

(i) A licensed professional counselor;

(ii) A licensed associate counselor;

(iii) A licensed marriage and family therapist;

(iv) A licensed clinical psychologist; or

(v) A licensed associate marriage and family therapist; and

(2) "Judicial separation" means a judicial proceeding pursuant to § 9-11-809 that results in a court determination that the parties to a covenant marriage live separate and apart.



§ 9-11-803 - Covenant marriage.

(a) (1) A covenant marriage is a marriage entered into by one (1) male and one (1) female who understand and agree that the marriage between them is a lifelong relationship.

(2) Parties to a covenant marriage will have received authorized counseling emphasizing the nature, purposes, and responsibilities of marriage.

(3) Only when there has been a complete and total breach of the marital covenant commitment may a party seek a declaration that the marriage is no longer legally recognized.

(b) (1) A man and a woman may contract a covenant marriage by declaring their intent to do so on their application for a marriage license as otherwise required under this chapter and executing a declaration of intent to contract a covenant marriage as provided in § 9-11-804.

(2) The application for a marriage license and the declaration of intent shall be filed with the official who issues the marriage license.



§ 9-11-804 - Content of declaration of intent.

(a) A declaration of intent to contract a covenant marriage shall contain all of the following:

(1) A recitation signed by both parties to the following effect:

"A COVENANT MARRIAGE

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We have chosen each other carefully and disclosed to one another everything which could adversely affect the decision to enter into this marriage. We have received authorized counseling on the nature, purposes, and responsibilities of marriage. We have read the Covenant Marriage Act of 2001, and we understand that a covenant marriage is for life. If we experience marital difficulties, we commit ourselves to take all reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Arkansas law on covenant marriages, and we promise to love, honor, and care for one another as husband and wife for the rest of our lives.";

(2) An affidavit by the parties that they have received authorized counseling that shall include a discussion of the seriousness of covenant marriage, communication of the fact that a covenant marriage is a commitment for life, a discussion of the obligation to seek marital counseling in times of marital difficulties, and a discussion of the exclusive grounds for legally terminating a covenant marriage by divorce;

(3) An attestation, signed by the counselor and attached to or included in the parties' affidavit, confirming that the parties received authorized counseling as to the nature and purpose of the marriage and the grounds for termination of the marriage and an acknowledgment that the counselor provided to the parties the informational pamphlet developed and promulgated by the Administrative Office of the Courts under this subchapter that provides a full explanation of the terms and conditions of a covenant marriage; and

(4) (A) The signature of both parties witnessed by a notary; and

(B) If one (1) of the parties is a minor, or both are minors, the written consent or authorization of those persons required under this chapter to consent to or authorize the marriage of minors.

(b) The declaration shall consist of two (2) separate documents:

(1) The recitation as set out in subdivision (a)(1) of this section; and

(2) The affidavit with the attestation either included within or attached to the document.

(c) The recitation, affidavit, and attestation shall be filed as provided in § 9-11-803(b).



§ 9-11-805 - Form of affidavit.

The following is the suggested form of the affidavit that may be used by the parties, notary, and counselor:

Click here to view form



§ 9-11-806 - Other applicable rules.

A covenant marriage shall be governed by all of the provisions of this title, except as otherwise specifically provided in this subchapter.



§ 9-11-807 - Applicability to already married couples.

(a) A married couple, upon submission of a copy of its marriage certificate, which need not be certified, may execute a declaration of intent to designate its marriage as a covenant marriage to be governed by this subchapter.

(b) This declaration of intent in the form and containing the contents required by subsection (c) of this section must be filed with the officer who issues marriage licenses in the county in which the couple is domiciled.

(c) (1) A declaration of intent to redesignate a marriage as a covenant marriage shall contain all of the following:

(A) A recitation by the parties as set out in § 9-11-804;

(B) An affidavit by the parties as set out in § 9-11-805 that they have discussed their intent to designate their marriage as a covenant marriage with an authorized counselor that included a discussion of the obligation to seek marital counseling in times of marital difficulties and the exclusive grounds for legally terminating a covenant marriage by divorce;

(C) An attestation signed by the counselor and attached to the parties' affidavit acknowledging that the counselor provided to the parties the informational pamphlet developed and promulgated by the Administrative Office of the Courts under this subchapter that provides a full explanation of the terms and conditions of a covenant marriage; and

(D) The signature of both parties witnessed by a notary.

(2) (A) The declaration shall contain two (2) separate documents:

(i) The recitation; and

(ii) The affidavit with the attestation either included within or attached to the document.

(B) The recitation, affidavit, and attestation shall be filed as provided in subsection (b) of this section.



§ 9-11-808 - Divorce or separation.

(a) Notwithstanding any other law to the contrary and subsequent to the parties' obtaining authorized counseling, a spouse to a covenant marriage may obtain a judgment of divorce only upon proof of any of the following:

(1) The other spouse has committed adultery;

(2) The other spouse has committed a felony or other infamous crime;

(3) The other spouse has physically or sexually abused the spouse seeking the divorce or a child of one (1) of the spouses;

(4) The spouses have been living separate and apart continuously without reconciliation for a period of two (2) years; or

(5) (A) The spouses have been living separate and apart continuously without reconciliation for a period of two (2) years from the date the judgment of judicial separation was signed; or

(B) (i) If there is a minor child or children of the marriage, the spouses have been living separate and apart continuously without reconciliation for a period of two (2) years and six (6) months from the date the judgment of judicial separation was signed.

(ii) However, if abuse of a child of the marriage or a child of one (1) of the spouses is the basis for which the judgment of judicial separation was obtained, then a judgment of divorce may be obtained if the spouses have been living separate and apart continuously without reconciliation for a period of one (1) year from the date the judgment of judicial separation was signed.

(b) Notwithstanding any other law to the contrary and subsequent to the parties' obtaining authorized counseling, a spouse to a covenant marriage may obtain a judgment of judicial separation only upon proof of any of the following:

(1) The other spouse has committed adultery;

(2) The other spouse has committed a felony and has been sentenced to death or imprisonment;

(3) The other spouse has physically or sexually abused the spouse seeking the legal separation or divorce or a child of one (1) of the spouses;

(4) The spouses have been living separate and apart continuously without reconciliation for a period of two (2) years; or

(5) The other spouse shall:

(A) Be addicted to habitual drunkenness for one (1) year;

(B) Be guilty of such cruel and barbarous treatment as to endanger the life of the other; or

(C) Offer such indignities to the person of the other as shall render his or her condition intolerable.



§ 9-11-809 - Suit against spouse -- Separation.

(a) Unless judicially separated, spouses in a covenant marriage may not sue each other except for causes of action:

(1) Pertaining to contracts;

(2) For restitution of separate property;

(3) For judicial separation in covenant marriages;

(4) For divorce or for declaration of nullity of the marriage; and

(5) For causes of action pertaining to spousal support or the support or custody of a child while the spouses are living separate and apart, although not judicially separated.

(b) (1) Any court that is competent to preside over divorce proceedings has jurisdiction of an action for judicial separation or divorce in a covenant marriage if:

(A) One (1) or both of the spouses are domiciled in this state and the ground for judicial separation or divorce in a covenant marriage was committed or occurred in this state or while the matrimonial domicile was in this state; or

(B) The ground therefor occurred elsewhere while either or both of the spouses were domiciled elsewhere, provided the person obtaining the judicial separation was domiciled in this state prior to the time the cause of action accrued and is domiciled in this state at the time the action is filed.

(2) An action for a judicial separation in a covenant marriage shall be brought in a county where either party is domiciled, or in the county of the last matrimonial domicile.

(3) The venue provided in this section may not be waived, and a judgment of separation rendered by a court of improper venue is an absolute nullity.

(c) Judgments on the pleadings and summary judgments shall not be granted in any action for judicial separation in a covenant marriage.

(d) In a proceeding for a judicial separation in a covenant marriage or thereafter, a court may award a spouse all incidental relief afforded in a proceeding for divorce, including, but not limited to, spousal support, claims for contributions to education, child custody, visitation rights, child support, injunctive relief, and possession and use of a family residence or joint property.



§ 9-11-810 - Effects of separation.

(a) Judicial separation in a covenant marriage does not dissolve the bond of matrimony since the separated husband and wife are not at liberty to marry again, but it puts an end to their conjugal cohabitation and to the common concerns that existed between them.

(b) Spouses who are judicially separated in a covenant marriage shall retain that status until either reconciliation or divorce.



§ 9-11-811 - Informational pamphlet.

(a) The Administrative Office of the Courts shall promulgate an informational pamphlet, entitled "Covenant Marriage Act of 2001", which shall outline in sufficient detail the consequences of entering into a covenant marriage.

(b) The informational pamphlet shall be made available to any counselor who provides authorized counseling as provided for by this subchapter.









Chapter 12 - Divorce and Annulment

Subchapter 1 - -- General Provisions

§ 9-12-101 - Subsequent marriage before dissolution of prior marriage prohibited.

No subsequent or second marriage shall be contracted by any person during the lifetime of any former husband or wife of the person unless the marriage with the former husband or wife has been dissolved for some one (1) of the causes set forth in the law concerning divorces by a court of competent authority.






Subchapter 2 - -- Annulment

§ 9-12-201 - Grounds.

When either of the parties to a marriage is incapable from want of age or understanding of consenting to any marriage, or is incapable of entering into the marriage state due to physical causes, or when the consent of either party shall have been obtained by force or fraud, the marriage shall be void from the time its nullity shall be declared by a court of competent jurisdiction.



§ 9-12-202 - Proceedings for annulment to be in equity -- Venue.

(a) The action shall be by equitable proceedings in the county where the complainant or complainants reside.

(b) The process may be directed in the first instance to any county in the state where the defendant may then reside or be found.






Subchapter 3 - -- Actions for Divorce or Alimony

§ 9-12-301 - Grounds for divorce.

(a) A plaintiff who seeks to dissolve and set aside a covenant marriage shall state in his or her petition for divorce that he or she is seeking to dissolve a covenant marriage as authorized under the Covenant Marriage Act of 2001, § 9-11-801 et seq.

(b) The circuit court shall have power to dissolve and set aside a marriage contract, not only from bed and board, but from the bonds of matrimony, for the following causes:

(1) When either party, at the time of the contract, was and still is impotent;

(2) When either party shall be convicted of a felony or other infamous crime;

(3) When either party shall:

(A) Be addicted to habitual drunkenness for one (1) year;

(B) Be guilty of such cruel and barbarous treatment as to endanger the life of the other; or

(C) Offer such indignities to the person of the other as shall render his or her condition intolerable;

(4) When either party shall have committed adultery subsequent to the marriage;

(5) When husband and wife have lived separate and apart from each other for eighteen (18) continuous months without cohabitation, the court shall grant an absolute decree of divorce at the suit of either party, whether the separation was the voluntary act of one (1) party or by the mutual consent of both parties or due to the fault of either party or both parties;

(6) (A) In all cases in which a husband and wife have lived separate and apart for three (3) consecutive years without cohabitation by reason of the incurable insanity of one (1) of them, the court shall grant a decree of absolute divorce upon the petition of the sane spouse if the proof shows that the insane spouse has been committed to an institution for the care and treatment of the insane for three (3) or more years prior to the filing of the suit, has been adjudged to be of unsound mind by a court of competent jurisdiction, and has not been discharged from such adjudication by the court and the proof of insanity is supported by the evidence of two (2) reputable physicians familiar with the mental condition of the spouse, one (1) of whom shall be a regularly practicing physician in the community wherein the spouse resided, and when the insane spouse has been confined in an institution for the care and treatment of the insane, that the proof in the case is supported by the evidence of the superintendent or one (1) of the physicians of the institution wherein the insane spouse has been confined.

(B) (i) In all decrees granted under this subdivision (b)(6), the court shall require the plaintiff to provide for the care and maintenance of the insane defendant so long as he or she may live.

(ii) The trial court will retain jurisdiction of the parties and the cause from term to term for the purpose of making such further orders as equity may require to enforce the provisions of the decree requiring the plaintiff to furnish funds for such care and maintenance.

(C) (i) Service of process upon an insane spouse shall be had by service of process upon the duly appointed, qualified, and acting guardian of the insane spouse or upon a duly appointed guardian ad litem for the insane spouse, and when the insane spouse is confined in an institution for the care of the insane, upon the superintendent or physician in charge of the institution wherein the insane spouse is at the time confined.

(ii) However, when the insane spouse is not confined in an institution, service of process upon the duly appointed, qualified, and acting guardian of the insane spouse or duly appointed guardian ad litem and thereafter personal service or constructive service on an insane defendant by publication of warning order for four (4) weeks shall be sufficient; and

(7) When either spouse legally obligated to support the other, and having the ability to provide the other with the common necessaries of life, willfully fails to do so.



§ 9-12-302 - Equitable proceedings.

The action for alimony or divorce shall be by equitable proceedings.



§ 9-12-303 - Venue -- Service of process.

(a) The proceedings shall be in the county where the complainant resides unless the complainant is a nonresident of the State of Arkansas and the defendant is a resident of the state, in which case the proceedings shall be in the county where the defendant resides and, in any event, the process may be directed to any county in the state.

(b) In actions initiated by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration or the Department of Human Services, proceedings may also be commenced in the county where the defendant resides.

(c) When a spouse initiates an action against the other spouse for an absolute divorce, divorce from bed and board, or separate maintenance, then the venue for the initial action shall also be the venue for any of the three (3) named actions filed by the other spouse, regardless of the residency of the other spouse.



§ 9-12-304 - Pleadings -- Interrogatories.

(a) The pleadings are not required to be verified by affidavit.

(b) However, either party may file interrogatories to the other in regard to any matter of property involved in the action that shall be answered on oath as interrogatories in other actions and have the same effect.



§ 9-12-305 - No judgment pro confesso.

The statements of the complaint for a divorce shall not be taken as true because of the defendant's failure to answer or admission of their truth on the part of the defendant.



§ 9-12-306 - Corroboration.

(a) In uncontested divorce suits, corroboration of the plaintiff's grounds for divorce shall not be necessary or required.

(b) In contested suits, corroboration of the injured party's grounds may be expressly waived in writing by the other spouse.

(c) (1) This section does not apply to proof as to residence, which must be corroborated, and does not apply to proof of separation and continuity of separation without cohabitation, which must be corroborated.

(2) In uncontested cases, proof as to residence and proof of separation and continuity of separation without cohabitation may be corroborated by either oral testimony or verified affidavit of persons other than the parties.



§ 9-12-307 - Matters that must be proved.

(a) To obtain a divorce, the plaintiff must prove, but need not allege, in addition to a legal cause of divorce:

(1) (A) A residence in the state by either the plaintiff or defendant for sixty (60) days next before the commencement of the action and a residence in the state for three (3) full months before the final judgment granting the decree of divorce.

(B) No decree of divorce, however, shall be granted until at least thirty (30) days have elapsed from the date of the filing of the complaint.

(C) When personal service cannot be had upon the defendant or when the defendant fails to enter his or her appearance in the action, no decree of divorce shall be granted the plaintiff until the plaintiff has maintained an actual residence in the State of Arkansas for a period of not less than three (3) full months;

(2) That the cause of action and cause of divorce occurred or existed in this state or, if out of the state, that it was a legal cause of divorce in this state, the laws of this state to govern exclusively and independently of the laws of any other state as to the cause of divorce; and

(3) That the cause of divorce occurred or existed within five (5) years next before the commencement of the suit.

(b) "Residence" as used in subsection (a) of this section is defined to mean actual presence, and upon proof of that the party alleging and offering the proof shall be considered domiciled in the state, and this is declared to be the legislative intent and public policy of the State of Arkansas.



§ 9-12-308 - Effect of collusion, consent, or equal guilt of parties.

If it appears to the court that the adultery or other offense complained of has been occasioned by the collusion of the parties or done with an intent to procure a divorce, that the complainant was consenting thereto, or that both parties have been guilty of the adultery or other offense or injury complained of in the complaint, then no divorce shall be granted or decreed.



§ 9-12-309 - Maintenance and attorney's fees -- Interest.

(a) (1) During the pendency of an action for divorce, whether absolute or from bed and board, separate maintenance, or alimony, the court may:

(A) (i) Allow to the wife or to the husband maintenance;

(ii) Allow a reasonable fee for her or his attorneys; and

(iii) Allow expert witness fees; and

(B) Enforce the payment of the allowance by orders and executions and proceedings as in cases of contempt.

(2) In the final decree of an action for absolute divorce, the court may award the wife or husband costs of court, a reasonable attorney's fee, and expert witness fees.

(3) The court may immediately reduce the sums so ordered to judgment and allow the party to execute upon the marital property for the payment of the allowance, except that the homestead shall not be executed upon for the payment of the sums so ordered.

(b) The court may allow either party additional attorney's fees for the enforcement of alimony, maintenance, and support provided for in the decree.

(c) All child support that becomes due and remains unpaid shall accrue interest at the rate of ten percent (10%) per annum.

(d) The court shall award a minimum of ten percent (10%) of the support amount due as attorney's fees in actions for the enforcement of payment of alimony, maintenance, and support provided for in the decree, judgment, or order.

(e) Collection of interest and attorney's fees may be by executions, proceedings of contempt, or other remedies as may be available to collect the original support award.



§ 9-12-310 - Waiting period before rendition of decree.

Unless the parties shall have lived separate and apart from each other for a period of twelve (12) months next before the filing of the complaint or unless the defendant is constructively summoned by publication of warning order, no decree of absolute divorce or of divorce from bed and board shall be rendered in any action brought on any grounds except bigamy before the thirtieth day following the day upon which the action for divorce is commenced. This prohibition is not subject to waiver by either or both parties to the action for divorce. However, the parties may agree that the case may be submitted in vacation.



§ 9-12-311 - Legitimacy of children not affected.

The injured party may apply for a decree of divorce, but no divorce shall affect the legitimacy of the children born previously to entering the decree in the case.



§ 9-12-312 - Alimony -- Child support -- Bond -- Method of payment.

(a) (1) When a decree is entered, the court shall make orders concerning the alimony of the wife or the husband and the care of the children, if there are any, as are reasonable from the circumstances of the parties and the nature of the case. Unless otherwise ordered by the court or agreed to by the parties, the liability for alimony shall automatically cease upon the earlier of:

(A) The date of the remarriage of the person who was awarded the alimony;

(B) The establishment of a relationship that produces a child or children and results in a court order directing another person to pay support to the recipient of alimony, which circumstances shall be considered the equivalent of remarriage; or

(C) The establishment of a relationship that produces a child or children and results in a court order directing the recipient of alimony to provide support of another person who is not a descendant by birth or adoption of the payor of the alimony, which circumstances shall be considered the equivalent of remarriage.

(2) In determining a reasonable amount of support, initially or upon review to be paid by the noncustodial parent, the court shall refer to the most recent revision of the family support chart. It shall be a rebuttable presumption for the award of child support that the amount contained in the family support chart is the correct amount of child support to be awarded. Only upon a written finding or specific finding on the record that the application of the support chart would be unjust or inappropriate, as determined under established criteria set forth in the family support chart, shall the presumption be rebutted.

(3) The family support chart shall be revised at least once every four (4) years by a committee to be appointed by the Chief Justice of the Supreme Court to ensure that the support amounts are appropriate for child support awards. The committee shall also establish the criteria for deviation from use of the chart amount.

(4) The Supreme Court shall approve the family support chart and criteria upon revision by the committee for use in this state and shall publish it through per curiam order of the court.

(5) (A) The court may provide for the payment of support beyond the eighteenth birthday of the child to address the educational needs of a child whose eighteenth birthday falls prior to graduation from high school so long as such support is conditional on the child remaining in school.

(B) The court may also provide for the continuation of support for an individual with a disability that affects the ability of the individual to live independently from the custodial parent.

(b) In addition to any other remedies available, alimony may be awarded under proper circumstances to either party in fixed installments for a specified period of time subject to the contingencies of the death of either party, the remarriage of the receiving party, or such other contingencies as are set forth in the award, so that the payments qualify as periodic payments within the meaning of the Internal Revenue Code.

(c) (1) When the order provides for payment of money for the support and care of any children, the court, in its discretion, may require the person ordered to make the payments to furnish and file with the clerk of the court a bond or post security or give some other guarantee in such amount and with such sureties as the court shall direct.

(2) The bond, security, or guarantee is to be conditioned on compliance with that part of the order of the court concerning the support and care of the children.

(3) If such action is taken due to a delinquency under the order, proper advance notice to the noncustodial parent shall be given.

(d) All orders requiring payments of money for the support and care of any children shall direct the payments to be made through the registry of the court unless the court in its discretion determines that it would be in the best interest of the parties to direct otherwise. However, in all cases brought pursuant to Title IV-D of the Social Security Act, the court shall order that all payments be made through the Arkansas child support clearinghouse in accordance with § 9-14-801 et seq.

(e) (1) (A) Except as set forth in subdivision (e)(5) of this section, all orders directing payments through the registry of the court or through the Arkansas child support clearinghouse shall set forth a fee to be paid by the noncustodial parent or obligated spouse in the amount of thirty-six dollars ($36.00) per year.

(B) The fee shall be collected from the noncustodial parent or obligated spouse at the time of the first support payment and during the anniversary month of the entry of the order each year thereafter, or nine dollars ($9.00) per quarter at the option of the obligated parent, until no children remain minor and the support obligation is extinguished and any arrears are completely liquidated.

(2) The clerk, upon direction from the court and as an alternative to collecting the annual fee during the anniversary month each year after entry of the order, may prorate the first fee collected at the time of the first payment of support under the order to the number of months remaining in the calendar year and thereafter collect all fees as provided in this subsection during the month of January of each year.

(3) Payments made for this fee shall be made on an annual basis in the form of a check or money order payable to the clerk of the court or such other legal tender that the clerk may accept. This fee payment shall be separate and apart from the support payment and under no circumstances shall the support payment be reduced to fulfill the payment of this fee.

(4) Upon the nonpayment of the annual fee by the noncustodial parent within ninety (90) days, the clerk may notify the payor under the order of income withholding for child support who shall withhold the fee in addition to any support and remit it to the clerk.

(5) In counties where an annual fee is collected and the court grants at least two thousand five hundred (2,500) divorces each year, the court may require that the initial annual fee be paid by the noncustodial parent or obligated spouse prior to the filing of the order.

(6) All moneys collected by the clerk as a fee as provided in this subsection shall be used by the clerk's office to offset administrative costs as a result of this subchapter. At least twenty percent (20%) of the moneys collected annually shall be used to purchase, maintain, and operate an automated data system for use in administering the requirements of this subchapter. The acquisition and update of software for the automated data system shall be a permitted use of these funds. All fees collected under this subsection shall be paid into the county treasury to the credit of the fund to be known as the "support collection costs fund". Moneys deposited into this fund shall be appropriated and expended for the uses designated in this subdivision (e)(6) by the quorum court at the direction of the clerk of the court.

(f) The clerk of the court shall maintain accurate records of all support orders and payments made under this section and shall post to individual child support account ledgers maintained in the clerk's office all payments received directly by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration and reported to the clerk by the office. The office shall provide the clerk with sufficient information to identify the custodial and noncustodial parents, a docket number, and the amount and date of payment. The clerk shall keep on file the information provided by the office for audit purposes.

(g) The clerk may accept the support payment in any form of cash or commercial paper, including personal check, and may require that the custodial parent or nonobligated spouse be named as payee thereon.



§ 9-12-313 - Enforcement of separation agreements and decrees of court.

Courts of equity may enforce the performance of written agreements between husband and wife made and entered into in contemplation of either separation or divorce and decrees or orders for alimony and maintenance by sequestration of the property of either party, or that of his or her sureties, or by such other lawful ways and means, including equitable garnishments or contempt proceedings, as are in conformity with rules and practices of courts of equity.



§ 9-12-314 - Modification of allowance for alimony and maintenance -- Child support.

(a) The court, upon application of either party, may make such alterations from time to time, as to the allowance of alimony and maintenance as may be proper and may order any reasonable sum to be paid for the support of the wife or the husband during the pending of a complaint for a divorce.

(b) Any decree, judgment, or order that contains a provision for the payment of money for the support and care of any child or children through the registry of the court or through the Arkansas child support clearinghouse shall be final judgment as to any installment or payment of money that has accrued until the time either party moves through proper motion filed with the court and served on the other party to set aside, alter, or modify the decree, judgment, or order.

(c) The court may not set aside, alter, or modify any decree, judgment, or order that has accrued unpaid support prior to the filing of the motion. However, the court may offset against future support to be paid those amounts accruing during time periods other than reasonable visitation in which the noncustodial parent had physical custody of the child with the knowledge and consent of the custodial parent.

(d) Nothing in this section shall be construed to limit the jurisdiction of the court to proceed to enforce a decree, judgment, or order for the support of a minor child or children through contempt proceedings when the arrearage is reduced to judgment under subsection (b) of this section.



§ 9-12-315 - Division of property.

(a) At the time a divorce decree is entered:

(1) (A) All marital property shall be distributed one-half (1/2) to each party unless the court finds such a division to be inequitable. In that event the court shall make some other division that the court deems equitable taking into consideration:

(i) The length of the marriage;

(ii) Age, health, and station in life of the parties;

(iii) Occupation of the parties;

(iv) Amount and sources of income;

(v) Vocational skills;

(vi) Employability;

(vii) Estate, liabilities, and needs of each party and opportunity of each for further acquisition of capital assets and income;

(viii) Contribution of each party in acquisition, preservation, or appreciation of marital property, including services as a homemaker; and

(ix) The federal income tax consequences of the court's division of property.

(B) When property is divided pursuant to the foregoing considerations the court must state its basis and reasons for not dividing the marital property equally between the parties, and the basis and reasons should be recited in the order entered in the matter;

(2) All other property shall be returned to the party who owned it prior to the marriage unless the court shall make some other division that the court deems equitable taking into consideration those factors enumerated in subdivision (a)(1) of this section, in which event the court must state in writing its basis and reasons for not returning the property to the party who owned it at the time of the marriage.

(3) (A) Every such final order or judgment shall designate the specific real and personal property to which each party is entitled.

(B) When it appears from the evidence in the case to the satisfaction of the court that the real estate is not susceptible of the division as provided for in this section without great prejudice to the parties interested, the court shall order a sale of the real estate. The sale shall be made by a commissioner to be appointed by the court for that purpose at public auction to the highest bidder upon the terms and conditions and at the time and place fixed by the court. The proceeds of every such sale, after deducting the cost and expenses of the sale, including the fee allowed the commissioner by the court for his or her services, shall be paid into the court and by the court divided among the parties in proportion to their respective rights in the premises.

(C) The proceedings for enforcing these orders may be by petition of either party specifying the property the other has failed to restore or deliver, upon which the court may proceed to hear and determine the same in a summary manner after ten (10) days' notice to the opposite party. Such order, judgment, or decree shall be a bar to all claims of dower or curtesy in and to any of the lands or personalty then owned or thereafter acquired by either party;

(4) When stocks, bonds, or other securities issued by a corporation, association, or government entity make up part of the marital property, the court shall designate in its final order or judgment the specific property in securities to which each party is entitled, or after determining the fair market value of the securities, may order and adjudge that the securities be distributed to one (1) party on condition that one-half (1/2) the fair market value of the securities in money or other property be set aside and distributed to the other party in lieu of division and distribution of the securities.

(b) For the purpose of this section, "marital property" means all property acquired by either spouse subsequent to the marriage except:

(1) Property acquired prior to marriage or by gift or by reason of the death of another, including, but not limited to, life insurance proceeds, payments made under a deferred compensation plan, or an individual retirement account, and property acquired by right of survivorship, by a trust distribution, by bequest or inheritance, or by a payable on death or a transfer on death arrangement;

(2) Property acquired in exchange for property acquired prior to the marriage or in exchange for property acquired by gift, bequest, devise, or descent;

(3) Property acquired by a spouse after a decree of divorce from bed and board;

(4) Property excluded by valid agreement of the parties;

(5) The increase in value of property acquired prior to marriage or by gift or by reason of the death of another, including, but not limited to, life insurance proceeds, payments made under a deferred compensation plan, or an individual retirement account, and property acquired by right of survivorship, by a trust distribution, by bequest or inheritance, or by a payable on death or a transfer on death arrangement, or in exchange therefor;

(6) Benefits received or to be received from a workers' compensation claim, personal injury claim, or social security claim when those benefits are for any degree of permanent disability or future medical expenses; and

(7) Income from property owned prior to the marriage or from property acquired by gift or by reason of the death of another, including, but not limited to, life insurance proceeds, payments made under a deferred compensation plan, or an individual retirement account, and property acquired by right of survivorship, by a trust distribution, by bequest or inheritance, or by a payable on death or a transfer on death arrangement, or in exchange therefor.

(c) The court is not required to address the division of property at the time a divorce decree is entered if either party is involved in a bankruptcy proceeding.



§ 9-12-316 - Property settlements.

In any divorce suit in which a written property settlement involving real property is entered into by the parties and reference is made to the settlement in the divorce decree, a copy of that portion of the property settlement involving real property shall be filed and recorded with the divorce decree.



§ 9-12-317 - Dissolution of estates by the entirety or survivorship.

(a) Hereafter, when any circuit court in this state renders a final decree of divorce, any estate by the entirety or survivorship in real or personal property held by the parties to the divorce shall be automatically dissolved unless the court order specifically provides otherwise, and in the division and partition of the property, the parties shall be treated as tenants in common.

(b) Notwithstanding subsection (a) of this section or any other law to the contrary, when one (1) of the parties to the estate by the entirety has been found guilty or has pleaded guilty or nolo contendere to a felony during the marriage and within three (3) years of filing the complaint for divorce and the other party to the divorce did not benefit from the felony, the circuit judge may award the property to the spouse who did not commit the felony or to both parties in any proportion deemed equitable by the circuit judge.

(c) However, when a circuit court in this state renders an absolute divorce from the bonds of matrimony or a divorce from bed and board, and the court dissolves estates by the entirety or survivorship in real or personal property under this section, the court may distribute the property as provided in § 9-12-315. The court shall set forth its reasons in writing in the decree for making an other than equal distribution to each party, when all the property is considered together, taking into account the factors enumerated in § 9-12-315(a)(1).



§ 9-12-318 - Restoration of name.

In all cases when the court finds that either party is entitled to a divorce, the court may restore the wife to the name that she bore previous to the marriage dissolved.



§ 9-12-319 - Nonresident defendants -- Warning orders -- Entry of decree.

In all divorce actions pending or filed in any of the circuit courts of this state where a warning order has been published against the defendant, who is a nonresident of this state, for the time and in the manner fixed by law and proof of publication has been filed with the clerk of the circuit court, and where the report or response of the attorney ad litem appointed for the nonresident has been filed with the clerk of the court, and no answer or other defense has been filed in the circuit court by the nonresident defendant, the judge of the circuit court upon submission of the cause to him or her in his or her chambers, or at any other place in his or her district by the attorney for the plaintiff, shall hear and enter a decree in the cause that shall have the same binding force and effect, both in law and equity, as if entered in term time in the county where the decree is filed.



§ 9-12-320 - Proceedings subsequent to decree -- Change of venue.

(a) (1) The court where the final decree of divorce is rendered shall retain jurisdiction for all matters following the entry of the decree.

(2) (A) (i) Either party, or the court on its own motion, may petition the court that granted the final decree to request that the case be transferred to another county in which at least one (1) party resides if, more than six (6) months subsequent to the final decree:

(a) Both of the parties to the divorce proceedings have established a residence in a county of another judicial district within the state; or

(b) One (1) of the parties has moved to a county of another judicial district within the state and the other party has moved from the State of Arkansas.

(ii) The decision to transfer a case is within the discretion of the court where the final decree of divorce was rendered.

(B) The case shall not be transferred absent a showing that the best interest of the parties justifies the transfer.

(C) In cases in which children are involved and a justification for transfer of the case has been made, there shall be an initial presumption for transfer of the case to the county of residence of the custodial parent.

(D) Justification for transfer of a case may be based on the establishment of residence by both parties in a county or state other than the county where the final decree of divorce was rendered.

(b) If the court that granted the final decree agrees to transfer the case to another judicial district, the court shall enter an order transferring the case and charging the circuit clerk of the court of original jurisdiction to transmit forthwith certified copies of all records pertaining to the case.

(c) Subsequent to the transfer to a county in another judicial district, if the party residing in the county to which the case has been transferred removes from that county or from the State of Arkansas, the case shall be transferred back to the county of original jurisdiction or the county of residence of the party still residing in the State of Arkansas.

(d) The provisions of this section shall not repeal any laws or parts of laws in effect on March 3, 1975, relating to venue for divorce actions, but shall be supplemental thereto.



§ 9-12-321 - Annulment of decree of divorce.

The proceedings for annulling a final judgment for a divorce from the bond of matrimony shall be a joint petition of the parties, verified by both parties in person, filed in the court rendering the judgment, upon which the court may forthwith annul the divorce.



§ 9-12-322 - Divorcing parents to attend parenting class.

(a) When the parties to a divorce action have minor children residing with one (1) or both parents, the court, prior to or after entering a decree of divorce, may require the parties to:

(1) Complete at least two (2) hours of classes concerning parenting issues faced by divorced parents; or

(2) Submit to mediation in regard to addressing parenting, custody, and visitation issues.

(b) Each party shall be responsible for his or her cost of attending classes or mediation.

(c) The parties may:

(1) Choose a mediator from a list provided by the judge of those mediators who have met the Arkansas Alternative Dispute Resolution Commission's requirement guidelines for inclusion on a court-connected mediation roster; or

(2) Select a mediator not on the roster, if approved by the judge.

(d) A party may move to dispense with the referral to mediation for good cause shown.



§ 9-12-323 - Joint credit card accounts.

(a) (1) After a court has determined or approved a property settlement agreement establishing the party responsible for any joint credit card account debt in a divorce action maintained or being maintained in the courts of this state, the nonresponsible party may notify the issuer of the credit card of the court order by sending a written notice containing the account name and account number of the joint credit card accompanied by a certified copy of the court order and property settlement agreement, if any, by certified mail, return receipt requested to:

(A) The address that the issuer has designated for making payments on the credit card account; or

(B) The customer service address provided by the issuer.

(2) On the date the notice is processed by the issuer of the credit card, not later than the fourth business day after receipt of the notice by the issuer, the nonresponsible party shall not be liable for any new charges on the credit card, other than charges made by the nonresponsible party, but shall remain liable for the balance due prior to the date the issuer processes the notice and all interest and late fees accrued or thereafter accruing on the balance.

(b) (1) The issuer of the credit card shall:

(A) Provide the nonresponsible party with written notification of the credit card account balance as of the date of processing the notice;

(B) Remove the nonresponsible party as an authorized user of the credit card account;

(C) Either cancel the credit card or suspend the effectiveness of the credit card for a period not exceeding thirty (30) days to allow the issuer to evaluate any request by the responsible party to continue the account as a separate credit card account of the responsible party; and

(D) Apply all payment made after the date of processing the notice:

(i) First to any fees assessed against the account;

(ii) Next to the accrued interest;

(iii) Next to the principal of the debt existing on the date of processing the notice; and

(iv) Finally to the principal of any debt incurred after the date of the processing of the notice.

(c) (1) This section does not prohibit the issuer of the credit card from issuing a new credit card to the responsible party.

(2) If as a result of receiving the notice under this section, a new credit card is issued in the name of the responsible party, the issuer may:

(A) Transfer the outstanding debt to the new credit card account for which the responsible party is solely responsible; or

(B) Issue the new credit card with a zero ($0.00) balance and allow no new charges on the original credit card account, and both parties who are the obligors on the original credit card account will remain responsible for paying the debt from the original account in accordance with the terms and conditions of the original credit card account until the balance is paid in full.

(d) Proof that the nonresponsible party notified the issuer of the credit card in compliance with this section shall be an affirmative defense to any action to recover card debt resulting from any charge on the account after the date of processing of the notice.



§ 9-12-324 - Decree dissolving a covenant marriage.

In all divorce decrees that dissolve a covenant marriage created under the Covenant Marriage Act of 2001, § 9-11-801 et seq., the court shall enter a finding that the marriage being dissolved is a covenant marriage.



§ 9-12-325 - Condonation abolished.

(a) The defense of condonation to any action for absolute divorce or divorce from bed and board is abolished.

(b) The abolition of the defense of condonation under this section shall not affect the application of § 9-12-308.









Chapter 13 - Child Custody and Visitation

Subchapter 1 - -- General Provisions

§ 9-13-101 - Award of custody.

(a) (1) (A) (i) In an action for divorce, the award of custody of a child of the marriage shall be made without regard to the sex of a parent but solely in accordance with the welfare and best interest of the child.

(ii) In determining the best interest of the child, the court may consider the preferences of the child if the child is of a sufficient age and capacity to reason, regardless of chronological age.

(B) When a court order holds that it is in the best interest of a child to award custody to a grandparent, the award of custody shall be made without regard to the sex of the grandparent.

(2) (A) Upon petition by a grandparent who meets the requirements of subsection (b) of this section and subdivision (a)(1) of this section, a circuit court shall grant the grandparent a right to intervene pursuant to Rule 24(a) of the Arkansas Rules of Civil Procedure.

(B) (i) A grandparent shall be entitled to notice and shall be granted an opportunity to be heard in any child custody proceeding involving a grandchild who is twelve (12) months of age or younger when:

(a) A grandchild resides with this grandparent for at least six (6) continuous months prior to the grandchild's first birthday;

(b) The grandparent was the primary caregiver for and financial supporter of the grandchild during the time the grandchild resided with the grandparent; and

(c) The continuous custody occurred within one (1) year of the date the child custody proceeding was initiated.

(ii) A grandparent shall be entitled to notice and shall be granted an opportunity to be heard in any child custody proceeding involving a grandchild who is twelve (12) months of age or older when:

(a) A grandchild resides with this grandparent for at least one (1) continuous year regardless of age;

(b) The grandparent was the primary caregiver for and financial supporter of the grandchild during the time the grandchild resided with the grandparent; and

(c) The continuous custody occurred within one (1) year of the date the child custody proceeding was initiated.

(iii) Notice to a grandparent shall be given by the moving party.

(3) For purposes of this section, "grandparent" does not mean a parent of a putative father of a child.

(4) (A) The party that initiates a child custody proceeding shall notify the circuit court of the name and address of any grandparent who is entitled to notice under the provisions of subdivision (a)(1) of this section.

(B) The notice shall be in accordance with § 16-55-114.

(b) (1) (A) (i) When in the best interests of a child, custody shall be awarded in such a way so as to assure the frequent and continuing contact of the child with both parents.

(ii) To this effect, the circuit court may consider awarding joint custody of a child to the parents in making an order for custody.

(B) If a grandparent meets the requirements of subdivisions (a)(1) and (a)(2)(B) of this section and is a party to the proceedings, the circuit court may consider the continuing contact between the child and a grandparent who is a party, and the circuit court may consider orders to assure the continuing contact between the grandparent and the child.

(2) To this effect, in making an order for custody, the court may consider, among other facts, which party is more likely to allow the child or children frequent and continuing contact with the noncustodial parent and the noncustodial grandparent who meets the requirements of subdivisions (a)(1) and (a)(2)(B) of this section.

(c) (1) If a party to an action concerning custody of or a right to visitation with a child has committed an act of domestic violence against the party making the allegation or a family or household member of either party and such allegations are proven by a preponderance of the evidence, the circuit court must consider the effect of such domestic violence upon the best interests of the child, whether or not the child was physically injured or personally witnessed the abuse, together with such facts and circumstances as the circuit court deems relevant in making a direction pursuant to this section.

(2) There is a rebuttable presumption that it is not in the best interest of the child to be placed in the custody of an abusive parent in cases in which there is a finding by a preponderance of the evidence that the parent has engaged in a pattern of domestic abuse.

(d) (1) If a party to an action concerning custody of or a right to visitation with a child is a sex offender who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., the circuit court may not award custody or unsupervised visitation of the child to the sex offender unless the circuit court makes a specific finding that the sex offender poses no danger to the child.

(2) There is a rebuttable presumption that it is not in the best interest of the child to be placed in the care or custody of a sex offender or to have unsupervised visitation with a sex offender.

(3) There is a rebuttable presumption that it is not in the best interest of the child to be placed in the home of a sex offender or to have unsupervised visitation in a home in which a sex offender resides.

(e) (1) The Director of the Administrative Office of the Courts is authorized to establish an attorney ad litem program to represent children in circuit court cases in which custody is an issue.

(2) When a circuit judge determines that the appointment of an attorney ad litem would facilitate a case in which custody is an issue and further protect the rights of the child, the circuit judge may appoint a private attorney to represent the child.

(3) (A) The Supreme Court, with the advice of the circuit judges, shall adopt standards of practice and qualifications for service for attorneys who seek to be appointed to provide legal representation for children in custody cases.

(B) (i) In extraordinary cases, the circuit court may appoint an attorney ad litem who does not meet the required standards and qualifications.

(ii) The attorney may not be appointed in subsequent cases until he or she has made efforts to meet the standards and qualifications.

(4) When attorneys are appointed pursuant to subdivision (e)(2) of this section, the fees for services and reimbursable expenses shall be paid from funds appropriated for that purpose to the Administrative Office of the Courts.

(5) (A) When a circuit judge orders the payment of funds for the fees and expenses authorized by this section, the circuit judge shall transmit a copy of the order to the office, which is authorized to pay the funds.

(B) The circuit court may also require the parties to pay all or a portion of the expenses, depending on the ability of the parties to pay.

(6) The office shall establish guidelines to provide a maximum amount of expenses and fees per hour and per case that will be paid pursuant to this section.

(7) In order to ensure that each judicial district will have an appropriate amount of funds to utilize for ad litem representation in custody cases, the funds appropriated shall be apportioned based upon a formula developed by the office and approved by the Arkansas Judicial Council and the Subcommittee on Administrative Rules and Regulations of the Legislative Council.

(8) (A) The office shall develop a statistical survey that each attorney who serves as an ad litem shall complete upon the conclusion of the case.

(B) Statistics shall include the ages of children served, whether the custody issue arises at a divorce or post-divorce stage, whether psychological services were ordered, and any other relevant information.



§ 9-13-102 - Visitation rights of brothers and sisters.

The circuit courts of this state, upon petition from any person who is a brother or sister, regardless of the degree of blood relationship or, if the person is a minor, upon petition by a parent, guardian, or next friend in behalf of the minor, may grant reasonable visitation rights to the petitioner so as to allow the petitioner the right to visit any brother or sister, regardless of the degree of blood relationship, whose parents have denied such access. The circuit courts may issue any further order that may be necessary to enforce the visitation rights.



§ 9-13-103 - Visitation rights of grandparents when the child is in the custody of a parent.

(a) For purposes of this section:

(1) "Child" means a minor under eighteen (18) years of age of whom the custodian has control and who is:

(A) The grandchild of the petitioner; or

(B) The great-grandchild of the petitioner;

(2) "Counseling" means individual counseling, group counseling, or other intervention method;

(3) "Custodian" means the custodial parent of the child with the authority to grant or deny grandparental visitation;

(4) "Mediation service" means any formal or informal mediation; and

(5) "Petitioner" means any individual who may petition for visitation rights under this section.

(b) A grandparent or great-grandparent may petition a circuit court of this state for reasonable visitation rights with respect to his or her grandchild or grandchildren or great-grandchild or great-grandchildren under this section if:

(1) The marital relationship between the parents of the child has been severed by death, divorce, or legal separation;

(2) The child is illegitimate and the petitioner is a maternal grandparent of the illegitimate child; or

(3) The child is illegitimate, the petitioner is a paternal grandparent of the illegitimate child, and paternity has been established by a court of competent jurisdiction.

(c) (1) There is a rebuttable presumption that a custodian's decision denying or limiting visitation to the petitioner is in the best interest of the child.

(2) To rebut the presumption, the petitioner must prove by a preponderance of the evidence the following:

(A) The petitioner has established a significant and viable relationship with the child for whom he or she is requesting visitation; and

(B) Visitation with the petitioner is in the best interest of the child.

(d) To establish a significant and viable relationship with the child, the petitioner must prove by a preponderance of the evidence the following:

(1) (A) The child resided with the petitioner for at least six (6) consecutive months with or without the current custodian present;

(B) The petitioner was the caregiver to the child on a regular basis for at least six (6) consecutive months; or

(C) The petitioner had frequent or regular contact with the child for at least twelve (12) consecutive months; or

(2) Any other facts that establish that the loss of the relationship between the petitioner and the child is likely to harm the child.

(e) To establish that visitation with the petitioner is in the best interest of the child, the petitioner must prove by a preponderance of the evidence the following:

(1) The petitioner has the capacity to give the child love, affection, and guidance;

(2) The loss of the relationship between the petitioner and the child is likely to harm the child; and

(3) The petitioner is willing to cooperate with the custodian if visitation with the child is allowed.

(f) (1) An order granting or denying visitation rights to grandparents and great-grandparents shall be in writing and shall state any and all factors considered by the court in its decision to grant or deny visitation under this section.

(2) (A) If the court grants visitation to the petitioner or petitioners, the visits may occur without regard to which parent has physical custody of the child.

(B) Visits with a paternal grandparent or great-grandparent may occur even when the child is in the custody of the mother, and visits with a maternal grandparent or great-grandparent may occur even when the child is in the custody of the father.

(3) (A) If the court grants visitation to the petitioner under this section, then the visitation shall be exercised in a manner consistent with all orders regarding custody of or visitation with the child unless the court makes a specific finding otherwise.

(B) If the court finds that the petitioner's visitation should be restricted or limited in any way, then the court shall include the restrictions or limitations in the order granting visitation.

(4) An order granting or denying visitation rights under this section is a final order for purposes of appeal.

(5) After an order granting or denying visitation has been entered under this section, the custodian or petitioner may petition the court for the following:

(A) Contempt proceedings if one (1) party to the order fails to comply with the order;

(B) To address the issue of visitation based on a change in circumstances; or

(C) To address the need to add or modify restrictions or limitations to visitation previously awarded under this section.

(g) (1) A court may order mediation services to resolve a visitation issue under this section if:

(A) Mediation services are available;

(B) Both parties agree to participate in mediation services; and

(C) One (1) or both of the parties agree to pay for mediation services.

(2) Records, notes, reports, or discussions related to the mediation service shall not be used by the court to determine visitation under this section.

(h) (1) A court may order counseling to address underlying matters surrounding the visitation issue under this section if:

(A) Counseling is available;

(B) Both parties agree to participate in counseling; and

(C) One (1) or both of the parties agree to pay for counseling.

(2) Records, notes, reports, or discussions related to the counseling shall not be used by the court to determine visitation under this section.



§ 9-13-104 - Transfer of custody on school property.

(a) In order to avoid continuing child custody controversies from involving public school personnel and to avoid disruptions to the educational atmosphere in our public schools, the transfer of a child between the child's custodial parent and noncustodial parent, when both parents are present, is prohibited from taking place on the real property of a public elementary or secondary school on normal school days during normal hours of school operations.

(b) The provisions of this section shall not prohibit one (1) parent, custodial or noncustodial, from transporting the child to school and the other parent, custodial or noncustodial, from picking up the child from school at prearranged times on prearranged days if prior approval has been made with the school's principal.



§ 9-13-105 - Criminal records check.

(a) Any parent of a minor child in a circuit court case may petition the court to order a criminal records check of the other parent of the minor child or other adult members of the household eighteen (18) years of age or older who reside with the parent for custody and visitation determination purposes.

(b) If the court determines there is reasonable cause to suspect that the other parent or other adult members of the household eighteen (18) years of age or older who reside with the parent may have engaged in criminal conduct that would be relevant to the issue of custody of the minor child or visitation privileges, the court may order the sheriff of the county in which the petition was filed to conduct a criminal records check through the Arkansas Crime Information Center, including a check of the Sex Offender Registry, § 12-12-901 et seq.

(c) The court shall review the results of the criminal records check, and if it deems appropriate, provide the results to the petitioning parent.

(d) Any costs associated with conducting a criminal records check shall be borne by the petitioning party.



§ 9-13-106 - Attorney ad litem programs.

(a) The Director of the Administrative Office of the Courts is authorized to establish attorney ad litem programs to represent children in guardianship cases in circuit court when custody is an issue.

(b) When a circuit judge determines that the appointment of an attorney ad litem would facilitate a case in which custody is an issue and further protect the rights of the child, the circuit judge may appoint a private attorney to represent the child.

(c) (1) The Supreme Court, with advice of the circuit judges, shall adopt standards of practice and qualifications for service for attorneys who seek to be appointed to provide legal representation for children in guardianship cases.

(2) (A) In extraordinary cases, the circuit court may appoint an attorney ad litem who does not meet the required standards and qualifications.

(B) The attorney may not be appointed in subsequent cases until he or she has made efforts to meet the standards and qualifications.

(d) When attorneys are appointed pursuant to subsection (b) of this section, the fees for services and reimburseable expenses shall be paid from funds appropriated for that purpose to the Administrative Office of the Courts.

(e) (1) When a judge orders the payment of funds for the fees and expenses authorized by this section, the judge shall transmit a copy of the order to the office, which is authorized to pay the funds.

(2) The court may also require the parties to pay all or a portion of the expenses, depending on the ability of the parties to pay.

(f) The office shall establish guidelines to provide a maximum amount of expenses and fees per hour and per case that will be paid pursuant to this section.

(g) In order to ensure that each judicial district will have an appropriate amount of funds to utilize for ad litem representation in custody cases, the funds appropriated shall be apportioned based upon a formula developed by the office and approved by the Arkansas Judicial Council and the Administrative Rules and Regulations Committee of the Arkansas Legislative Council.

(h) (1) The office shall develop a statistical survey that each attorney who serves as an ad litem shall complete upon the conclusion of the case.

(2) Statistics shall include:

(A) The ages of children served;

(B) Whether the custody issue arises at a divorce or post-divorce stage;

(C) Whether psychological services were ordered; and

(D) Any other relevant information.



§ 9-13-107 - Visitation rights of grandparents when the parent does not have custody of the child.

(a) For purposes of this section:

(1) "Child" means a minor under eighteen (18) years of age who is:

(A) The grandchild of the petitioner; or

(B) The great-grandchild of the petitioner; and

(2) "Petitioner" means any individual who may petition for visitation rights under this section.

(b) A grandparent or great-grandparent may petition the circuit court that granted the guardianship or custody of a child for reasonable visitation rights with respect to his or her grandchild or grandchildren or great-grandchild or great-grandchildren under this section if the child is in the custody or under the guardianship of a person other than one (1) or both of his or her natural or adoptive parents.

(c) Visitation with the child may be granted only if the court determines that visitation with the petitioner is in the best interest and welfare of the child.

(d) (1) An order granting or denying visitation rights to grandparents and great-grandparents under this section shall be in writing and shall state any and all factors considered by the court in its decision to grant or deny visitation.

(2) (A) If the court grants visitation to the petitioner under this section, then the visitation shall be exercised in a manner consistent with all orders regarding custody of or visitation with the child unless the court makes a specific finding otherwise.

(B) If the court finds that the petitioner's visitation should be restricted or limited in any way, then the court shall include the restrictions or limitations in the order granting visitation.

(3) An order granting or denying visitation rights under this section is a final order for purposes of appeal.

(4) After an order granting or denying visitation has been entered under this section, a party may petition the court for the following:

(A) Contempt proceedings if one (1) party to the order fails to comply with the order;

(B) To address the issue of visitation based on a change in circumstances; or

(C) To address the need to add or modify restrictions or limitations to visitation previously awarded under this section.



§ 9-13-108 - Visitation -- Preference of child.

In an action under this subchapter concerning a person's right to visitation with a minor child, the circuit court may consider the preferences of the child if the child is of a sufficient age and capacity to reason, regardless of chronological age.



§ 9-13-109 - Drug testing -- Proceedings concerning child custody, visitation, or the welfare of a child.

(a) For purposes of this section, "drug" means any controlled substance as defined by the Uniform Controlled Substances Act, § 5-64-101 et seq.

(b) In a proceeding concerning child custody, child visitation, or the welfare of a child, the court may order drug testing of a party upon application of a party or by its own motion.

(c) The court may assess the cost of the drug testing to a party or parties or otherwise order or arrange payment of the cost of drug testing.



§ 9-13-110 - Parents who are members of the armed forces.

(a) As used in this section:

(1) "Armed forces" means the National Guard and the reserve components of the armed forces, the United States Army, the United States Navy, the United States Marine Corps, the United States Coast Guard, and the United States Air Force, and any other branch of the military and naval forces or auxiliaries of the United States or Arkansas; and

(2) "Mobilized parent" means a parent who:

(A) Is a member of the armed forces; and

(B) Is called to active duty or receives orders for duty that is outside the state or country.

(b) A court shall not permanently modify an order for child custody or visitation solely on the basis that one (1) of the parents is a mobilized parent.

(c) (1) A court of competent jurisdiction shall determine whether a temporary modification to an order for child custody or visitation is appropriate for a child or children of a mobilized parent.

(2) The determination under this subsection (c) includes consideration of any and all circumstances that are necessary to maximize the mobilized parent's time and contact with his or her child that is consistent with the best interest of the child, including without limitation:

(A) The ordered length of the mobilized parent's call to active duty;

(B) The mobilized parent's duty station or stations;

(C) The opportunity that the mobilized parent will have for contact with the child through a leave, a pass, or other authorized absence from duty;

(D) The contact that the mobilized parent has had with the child before the call to active military duty;

(E) The nature of the military mission, if known; and

(F) Any other factor that the court deems appropriate under the circumstances.

(d) This section shall not limit the power of a court of competent jurisdiction to permanently modify an order of child custody or visitation in the event that a parent volunteers for permanent military duty as a career choice regardless of whether the parent volunteered for permanent military duty while a member of the armed forces.






Subchapter 2 - -- Uniform Child Custody Jurisdiction Act



Subchapter 3 - -- Personal Records of Child

§ 9-13-301 - Noncustodial parent's right to child's scholastic records.

(a) As used in this subchapter:

(1) "Child" means any person under eighteen (18) years of age;

(2) "College" means any public institution of higher education.

(b) Any noncustodial parent who has been awarded visitation rights by the court with respect to a child shall be provided upon request a copy of the current scholastic records of the child by the school district or college attended by the child.



§ 9-13-302 - Penalty for noncompliance.

Refusal by any school district or college official or employee having custody or control of student scholastic records to provide such records to any person entitled to receive a copy under the provisions of this subchapter shall be an unclassified misdemeanor punishable by a fine not to exceed five hundred dollars ($500).






Subchapter 4 - -- International Child Abduction Prevention Act

§ 9-13-401 - Title.

This subchapter shall be known as the "International Child Abduction Prevention Act".



§ 9-13-402 - Definitions.

As used in this subchapter:

(1) "Child" means a minor under eighteen (18) years of age who is the subject of a custody or visitation;

(A) Matter currently pending before a court; or

(B) Order that has been issued by a court;

(2) "Court" means any circuit court of competent jurisdiction;

(3) "Custodian" means the custodial parent, legal guardian, or lawful custodian of the child as determined by a court of competent jurisdiction in the State of Arkansas;

(4) "Dual nationality" means the simultaneous possession of citizenship in two (2) countries;

(5) (A) "Human rights" means the basic principles that recognize each child's freedom and right to be protected from abuse and neglect.

(B) "Human rights" includes the protection of children from:

(i) Abuse and neglect;

(ii) Arranged marriages;

(iii) Child labor;

(iv) Genital mutilation;

(v) Sexual exploitation;

(vi) Slavery;

(vii) Torture and the deprivation of liberty; and

(viii) Armed conflicts.

(C) "Human rights" includes the right of children to:

(i) Survive and develop;

(ii) A name from birth;

(iii) Be granted a nationality;

(iv) Freedom of expression;

(v) Freedom of thought, conscience, and religion; and

(vi) A free and compulsory education;

(6) "International child abduction" means the act of taking away, enticing away, withholding, keeping, or concealing a child from his or her parent or custodian by removing the child from the United States;

(7) "Parent" means the biological or adoptive parent of a child;

(8) "Registration" means the official act of notification or documentation of the birth, name, or lineage of an individual; and

(9) "Security professional" means:

(A) A bodyguard;

(B) An off-duty certified law enforcement officer;

(C) A person who holds a license issued by the State of Arkansas or another state; or

(D) A person who has past experience or training as a professional in the area of securing the safety of persons.



§ 9-13-403 - Prevention of international child abduction.

A custodian or parent may petition or move the court under this subchapter to determine whether one (1) or more of the measures described in § 9-13-406 is necessary to protect a child from the risk of international child abduction.



§ 9-13-404 - Considerations of the court.

To determine a matter under this subchapter, the court shall consider:

(1) The best interests of the child;

(2) The right of a parent for frequent and continuing contact with his or her child;

(3) The rights of a custodian under an order from a court of competent jurisdiction in the State of Arkansas;

(4) The risk of the child's becoming a victim of international child abduction by a parent, custodian, or any person acting on the behalf of the parent or custodian, based on the court's evaluation of the risk factors described in § 9-13-405;

(5) Any obstacles to locating, recovering, or returning the child if the child is a victim of international child abduction; and

(6) The potential physical or psychological harm to the child if the child is a victim of international child abduction.



§ 9-13-405 - Abduction risk factors.

(a) To determine if there is a risk of international child abduction, the court shall consider:

(1) (A) Whether the parent, custodian, or anyone acting on behalf of the parent or custodian has committed international child abduction as defined in § 9-13-402(6).

(B) In defense of this factor, the parent or custodian may establish that he or she had a good faith belief that his or her conduct was necessary to avoid imminent harm to the child;

(2) Whether the parent, custodian, or anyone acting on behalf of the parent or custodian has threatened to commit the act of international child abduction as defined in § 9-13-402(6);

(3) Whether the parent, custodian, or anyone acting on behalf of the parent or custodian has attempted to commit the act of international child abduction as defined in § 9-13-402(6);

(4) Whether the parent, custodian, or anyone acting on behalf of the parent or custodian has taken a step that constitutes an overt act toward the accomplishment of international child abduction as defined in § 9-13-402(6);

(5) (A) Whether the parent or custodian lacks a financial reason to stay in the United States.

(B) Evidence of this factor shall include, but not be limited to, evidence that the parent or custodian is:

(i) Financially independent;

(ii) Able to work outside of the United States; or

(iii) Unemployed;

(6) Whether the parent, custodian, or anyone acting on behalf of the parent or custodian has recently engaged in activities that could facilitate the removal of the child from the United States by the parent or custodian, including, but not limited to:

(A) Quitting a job;

(B) Selling a primary residence;

(C) Terminating a lease;

(D) Closing bank accounts;

(E) Liquidating other assets;

(F) Hiding or destroying documents;

(G) Applying for a passport or visa for the parent, custodian, or child;

(H) Applying to obtain birth certificate, school records, or medical records of the child;

(I) Making travel arrangements for the parent, custodian, or child; or

(J) Purchasing airline, railway, cruise ship, or other travel tickets for the parent, custodian, or child;

(7) Whether the parent or custodian has a history of:

(A) Child abuse;

(B) Domestic violence;

(C) Marital instability; or

(D) Not cooperating with the other parent or custodian;

(8) Whether the parent or custodian has a criminal history;

(9) Whether the parent or custodian has a history of violating court orders;

(10) Whether the parent or custodian:

(A) Has strong familial, emotional, or cultural ties to another country, particularly a country that is not a signatory to or compliant with the Hague Convention on the Civil Aspects of International Child Abduction; and

(B) Lacks strong ties to the United States, regardless of whether the parent or custodian is a citizen or permanent resident of the United States; or

(11) Any other factor that the court finds to be relevant to the determination of the risk for international child abduction.

(b) If the court finds that there is credible evidence of a risk of international child abduction based on the court's consideration of the factors in subsection (a) of this section, then the court shall also consider evidence regarding the following factors to evaluate the risk of international child abduction:

(1) Whether the parent or custodian is undergoing a change in status with the United States Citizenship and Immigration Services of the Department of Homeland Security that would adversely affect his or her ability to remain legally in the United States;

(2) Whether the parent's or custodian's application for United States citizenship has been denied by the United States Citizenship and Immigration Services of the Department of Homeland Security;

(3) Whether the parent, custodian, or anyone acting on behalf of the parent or custodian has forged or presented misleading or false evidence to obtain a visa, a passport, a social security card, or any other identification card or has made any misrepresentations to the United States Government; or

(4) Whether the foreign country to which the parent or custodian has ties:

(A) Presents obstacles to the recovery and return of a child who is abducted to that country from the United States;

(B) Has no legal mechanisms for immediately and effectively enforcing an order issued by a court of this state regarding the possession of or access to the child;

(C) Has laws or practices that would:

(i) Enable the parent, custodian, or any person acting on behalf of the parent or custodian to obtain registration of the child with the country for the purposes of citizenship or for other purposes;

(ii) Enable the parent, custodian, or any person acting on the behalf of the parent or custodian to obtain for the child a passport or other travel documents from the country;

(iii) Allow entry of the child into the country without a passport or other travel documents;

(iv) Bestow nationality of the country on the child through automatic acquisition or other means;

(v) Not recognize, accept, or allow dual nationality of citizens of the country;

(vi) Enable the parent, custodian, or any person acting on the behalf of the parent or custodian to prevent the child's other parent or custodian from contacting the child without due cause;

(vii) Restrict the child's other parent or custodian from freely traveling to or exiting from the country because of that parent's or custodian's gender, nationality, or religion; or

(viii) Restrict the child's ability to legally leave the country after the child reaches the age of majority because of the child's gender, nationality, or religion;

(D) Is included by the United States Department of State on a list of state sponsors of terrorism;

(E) Is a country for which the United States Department of State has issued a travel warning to United States citizens regarding travel to the country;

(F) Does not have an embassy of the United States in the country;

(G) Is engaged in any active military action or war, including a civil war;

(H) Is a party to and compliant with the Hague Convention on the Civil Aspects of International Child Abduction, according to the most recent report on compliance issued by the United States Department of State;

(I) Does not provide for the extradition of a perpetrator of international child abduction or the return of the child to the United States; or

(J) Poses a risk that the child's physical health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations that are being committed against children.



§ 9-13-406 - Abduction prevention measures.

(a) If the court finds that it is in the best interest of the child to take measures to protect the child from international child abduction under this subchapter, then the court may take any of the following actions:

(1) Appoint a person as the sole managing custodian of the child other than the parent or custodian who presents a risk of international child abduction;

(2) Change the existing order regarding custody or visitation to avoid the risk of international child abduction;

(3) Order supervised visitation to prevent the child from becoming a victim of international child abduction for any of the following who present a risk of international child abduction under this subchapter:

(A) The parent;

(B) The custodian; or

(C) Any other individual who has been granted visitation rights;

(4) Enjoin the parent, custodian, or any person acting on behalf of the parent or custodian who presents a risk of international child abduction from:

(A) Disrupting or removing the child from the school or child care facility in which the child is enrolled; or

(B) Approaching the child at any location other than a site designated for supervised visitation;

(5) Order passport and travel controls, including controls that prohibit the parent, custodian, or any person acting on the behalf of the parent or custodian who presents a risk of international child abduction:

(A) From removing the child from this state or the United States;

(B) To surrender any passport issued in the child's name, including any passport issued in the name of both the parent and the child; and

(C) From applying on behalf of the child for a new or replacement passport or international travel visa;

(6) Require the parent or custodian who presents a risk of international child abduction to provide:

(A) To the Office of Children's Issues within the United States Department of State and the relevant foreign consulate or embassy:

(i) Written notice of the court-ordered passport and travel restrictions for the child; and

(ii) A properly authenticated copy of the court order detailing the restrictions and documentation of the parent's or custodian's agreement to the restrictions; and

(B) To the court, proof of receipt of the written notice required by subdivision (a)(6)(A)(i) of this section by the Office of Children's Issues within the United States Department of State and the relevant foreign consulate or embassy;

(7) Order the parent, custodian, or person acting on behalf of the parent or custodian who presents a risk of international child abduction to execute a bond or deposit security in an amount sufficient to offset the cost of recovering the child if the child is abducted by that person to a foreign country;

(8) Authorize the appropriate law enforcement agencies to take measures to prevent the child from becoming a victim of international child abduction; or

(9) Include in the court's order provisions that:

(A) Identify the United States as the country of habitual residence of the child;

(B) Define the basis for the court's exercise of jurisdiction under the Uniform Child-Custody Jurisdiction and Enforcement Act, § 9-19-101 et seq.;

(C) State the manner in which notice and opportunity to be heard were given to other parties to the matter, including the parent or custodian;

(D) State a thorough description of the following:

(i) Who has custody of the child;

(ii) Who has visitation rights with the child;

(iii) Whose visitation rights must be supervised;

(iv) The specific requirements of any ordered supervised visitation as applied to each person with visitation rights; and

(v) Any other limitations regarding custody or visitation; and

(E) State that a party's violation of the order may subject the party to a civil penalty, a criminal penalty under § 5-26-501 et seq., or to both civil and criminal penalties.

(b) (1) If a court orders supervised visitation under subdivision (a)(3) of this section, the court shall order the supervised visitation to continue until the court finds that supervised visitation is no longer necessary or until the child reaches eighteen (18) years of age.

(2) If the court orders supervised visitation under subdivision (a)(3) of this section, the court's order regarding supervised visitation shall require:

(A) That the supervisor be present with the child at all times;

(B) That the supervised visitation takes place at all times at a visitation center or other location that is adequate to prevent the child from becoming a victim of international child abduction; and

(C) The usage of all necessary security professionals, protocols, procedures, or devices that are:

(i) Adequate to prevent the child from becoming a victim of international child abduction;

(ii) Available in the geographic area of the supervised visitation location; and

(iii) Recognized in the security profession as effective in securing a location and the safety of a person.

(c) The court shall consider the requests of the parent or custodian who does not pose a risk of international child abduction when determining the best methods to prevent the international abduction of a child at risk of becoming a victim of international child abduction.



§ 9-13-407 - Ex parte relief.

(a) A court shall immediately conduct an ex parte hearing if a petitioner:

(1) Alleges that:

(A) An emergency exists; and

(B) His or her child is in imminent danger of becoming a victim of international child abduction as defined under § 9-13-402(6); and

(2) Requests an ex parte hearing on the issue seeking temporary and immediate relief.

(b) At an ex parte hearing under this section, a court may grant the temporary relief necessary to prevent the child from becoming a victim of international child abduction until a full hearing on the matter can be held if the petitioner presents credible evidence that supports his or her allegation that his or her child is in imminent danger of becoming a victim of international child abduction.

(c) A temporary order issued under this section shall not be effective for more than ninety (90) days.









Chapter 14 - Spousal and Child Support

Subchapter 1 - -- General Provisions

§ 9-14-101 - Implied consent to jurisdiction for child support and maintenance or to establish paternity -- Service of process.

(a) Any person who establishes or acquires a marital domicile in this state, who contracts marriage in this state, or who becomes a resident of this state while legally married, and subsequently absents himself or herself from the state leaving a dependent natural or adopted child in this state and fails to support the child as required by the laws of this state, is deemed to have consented and submitted to the jurisdiction of the courts of this state as to any cause of action brought against that person for the support and maintenance of the child.

(b) In an action to establish paternity or to establish or enforce a child support obligation in regard to a child who is the subject of the action, a person is deemed to have consented and submitted to the jurisdiction of the courts of this state if any of the following circumstances exists:

(1) The person engaged in sexual intercourse with the child's mother in this state during the period of the child's conception or the affected child was conceived in this state;

(2) The person resides or has resided with the child in this state.

(c) Service of process upon any person who is deemed by this section to have consented and submitted to the jurisdiction of the courts of this state may be made pursuant to Rule 4 of the Arkansas Rules of Civil Procedure.



§ 9-14-102 - Wage assignment and deduction.

(a) As used in this section:

(1) "Political subdivision thereof" means all cities of the first class, cities of the second class, incorporated towns and counties and their agencies, boards, commissions, institutions and other instrumentalities, and school districts; and

(2) "State of Arkansas" means all agencies, boards, commissions, institutions, and other instrumentalities of the state.

(b) (1) When a person is ordered by a court of record to pay for the support of his or her children under eighteen (18) years of age, the court, at the time an order of support is made or any time thereafter, upon a showing of good cause, shall order his or her employer, former employer, the auditor, comptroller, or disbursing officer of any pension fund, the State of Arkansas or any political subdivision thereof, or the United States to deduct from all moneys due or payable to the person, the entitlement to which is based upon remuneration for employment, past or present, such amounts as the court may find to be necessary to comply with its order for the support of the children under eighteen (18) years of age.

(2) In determining good cause, the court may take into consideration evidence of the degree of the respondent's past financial responsibility, credit references, credit history, and any other matter the court considers relevant in determining the likelihood of payment in accordance with the support order.

(c) (1) Any order for support that orders that the payment be made to the support collection unit shall order the respondent's employer, former employer, the auditor, comptroller, or disbursing officer of any pension fund, the State of Arkansas or any political subdivision thereof, or the United States to deduct from all moneys due or payable to the person, the entitlement to which is based upon remuneration for employment, past or present, such amounts as the court may find to be necessary to comply with its orders for the support of the children under eighteen (18) years of age.

(2) (A) However, any such support order shall provide that no such deduction shall be made unless and until the support collection unit established by the appropriate social services district has determined that the person is delinquent in making a specified number of payments determined by the court in the order and a copy of the order and determination has been served upon the person's employer, former employer, the auditor, comptroller, or disbursing officer of any pension fund, the State of Arkansas or any political subdivision thereof, or the United States.

(B) Additionally, the person shall be given notice of the determination at least fifteen (15) days prior to service of the order and determination on the employer, former employer, the auditor, comptroller, or disbursing officer of any pension fund, the State of Arkansas or any political subdivision thereof, or the United States.

(C) If the person pays all arrearages within the fifteen-day period, the order and determination shall not be served and no deduction shall be required by reason of the determination, but the payment shall not affect or otherwise limit any determination made as a result of any subsequent delinquencies.

(3) The employer, former employer, the auditor, comptroller, or disbursing officer of any pension fund, the State of Arkansas or any political subdivision thereof, or the United States shall deduct the amount as ordered from the moneys due or payable and forward it monthly as directed in the order.

(d) (1) The court shall require the person to provide the court with his or her full name, address, and social security number.

(2) However, a social security number may be required only when permitted under federal law.



§ 9-14-103 - Quarterly report of funds, moneys, etc., received for child support.

(a) (1) (A) Upon application of any interested person to any judge of any court of record having jurisdiction of the cause of action, the court may require any person receiving as guardian of the person, either by adoption of law or order of any court, any funds, moneys, credits, goods, chattels, or anything of value for the support, maintenance, care, or custody of a minor child to file a verified quarterly report of all moneys or goods received therefor.

(B) The report shall state the items, goods, or services, the date purchased, and from whom purchased.

(2) The quarterly report shall be filed with the clerk of the court or other body rendering the original order or decree between the first and fifteenth day of the calendar month immediately following the end of each calendar quarter.

(b) (1) This section shall apply to all awards, orders, or decrees made by any court or legally constituted body making such award.

(2) Any report required to be made under this section shall be a public record.

(c) It is the purpose of this section and the intention of the General Assembly that any funds, moneys, credits, chattels, goods, or anything of value that have been or are ordered, decreed, adjudged, adjudicated, or awarded for the use and benefit of any minor child shall be used and inure solely to the use and benefit of the minor child for which it is or was ordered paid.



§ 9-14-104 - Failure to support -- Defense of insanity to contempt proceedings.

(a) Whenever a person pleads insanity in contempt proceedings before a circuit judge for failure to make family support payments as ordered by the circuit judge or whenever the circuit judge has reason to believe that the defense of insanity will be raised or become an issue in the case, the circuit judge shall postpone all proceedings in the cause. He or she shall forthwith commit the contemnor to the Arkansas State Hospital where the contemnor will remain under observation for such time as the court will direct, but not exceeding one (1) month.

(b) The circuit judge shall order the director or his or her designee of the Arkansas State Hospital to direct some competent physician or physicians employed by the Arkansas State Hospital to conduct observation and investigations of the mental conditions of the contemnor and to prepare a written report thereof. On issuing the order, the circuit judge shall direct the circuit clerk to notify the attorneys in the case of the issuance of the order.

(c) The action of the court in committing the contemnor for examination shall not preclude the plaintiff or contemnor from calling expert witnesses to testify at the trial. The expert witnesses shall have free access to the contemnor for the purposes of observation and examination during the period of his or her commitment to the Arkansas State Hospital for examination.

(d) The Arkansas State Hospital shall indicate separately the contemnor's mental condition at the time of the alleged act of contempt. This report shall be certified by the director or his or her designee of the Arkansas State Hospital, under his or her seal, or by an affidavit duly subscribed and sworn to by him or her before a notary public who shall add his or her certificate and affix his or her seal thereto.

(e) It is the specific intent of this section only to affect those laws pertaining to mental health. Nothing in this section shall be deemed to repeal or modify the provisions of §§ 20-64-701 -- 20-64-707. No other laws shall be affected in any manner, nor shall the inclusion of those laws within the mental health laws in any way repeal or affect those laws as they otherwise apply.



§ 9-14-105 - Petition for support.

(a) The circuit courts in the several counties in this state shall have exclusive jurisdiction in all civil cases and matters relating to the support of a minor child or support owed to a person eighteen (18) or older that accrued during that person's minority.

(b) The following may file a petition to require the noncustodial parent or parents of a minor child to provide support for the minor child:

(1) Any parent having physical custody of a minor child;

(2) Any other person or agency to whom physical custody of a minor child has been given or relinquished;

(3) A minor child by and through his or her guardian or next friend; or

(4) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration when the parent or person to whom physical custody has been relinquished or awarded is receiving assistance in the form of Aid to Families with Dependent Children, Medicaid, Title IV-E of the Social Security Act -- Foster Care, or has contracted with the department for the collection of support.

(c) Any person eighteen (18) years of age or above to whom support was owed during his or her minority may file a petition for a judgment against the nonsupporting parent or parents. Upon hearing, a judgment may be entered upon proof by a preponderance of the evidence for the amount of support owed and unpaid.

(d) As used in this subchapter:

(1) "Minor child" means a child less than eighteen (18) years of age; and

(2) "Noncustodial parent" means a parent who resides outside the household or institution in which the minor child resides.

(e) Any action filed pursuant to this subchapter may be brought at any time up to and including five (5) years from the date the child reaches eighteen (18) years of age.

(f) This section shall apply to all actions pending as of March 29, 1991, and filed thereafter and shall retroactively apply to all child support orders now existing.



§ 9-14-106 - Noncustodial parents -- Amount of support.

(a) (1) (A) In determining a reasonable amount of support initially or upon review to be paid by the noncustodial parent or parents, the court shall refer to the most recent revision of the family support chart.

(B) It shall be a rebuttable presumption for the award of child support that the amount contained in the family support chart is the correct amount of child support to be awarded.

(C) Only upon a written finding that the application of the family support chart would be unjust or inappropriate as determined under established criteria set forth in the family support chart shall the presumption be rebutted.

(2) (A) The court may provide for a partial abatement or reduction of the stated child support amount for any period of extended visitation with the noncustodial parent.

(B) The court shall consider whether an adjustment in child support is appropriate, giving consideration to the fixed obligations of the custodial parent that are attributable to the child, to the increased costs of the noncustodial parent associated with the child's visit, and to the relative incomes of both parents.

(C) Abatement or reduction of the chart amount and justification of the abatement or reduction shall be clearly set forth in the written findings of the court.

(D) (i) The noncustodial parent shall provide written notification within ten (10) days when abatement or reduction of child support should occur due to extended visitation to the clerk of the court responsible for receipt of the child support payment, the noncustodial parent's employer, if income withholding is in effect, and the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration when applicable.

(ii) It is the responsibility of the noncustodial parent to notify the clerk of the court responsible for receipt of the child support payment, the noncustodial parent's employer, if income withholding is in effect, and the office, when applicable, when abatement or reduction should stop and payment of child support should resume.

(E) If the noncustodial parent fails to exercise extended visitation periods, the child support shall not be abated or reduced.

(b) Subsequent to the finding by the court that the defendant should be ordered to pay support for the minor child, the court shall follow the same procedure and requirements as set forth in the laws of this state applicable to child support orders and judgments entered by the circuit courts in cases involving separation or divorce between the parents of the child.



§ 9-14-107 - Change in payor income warranting modification.

(a) (1) A change in gross income of the payor in an amount equal to or more than twenty percent (20%) or more than one hundred dollars ($100) per month shall constitute a material change of circumstances sufficient to petition the court for modification of child support according to the family support chart after appropriate deductions.

(2) (A) (i) Any time a court orders child support, the court shall order the noncustodial parent to provide proof of income for the previous calendar year to:

(a) (1) The custodial parent.

(2) The court shall also order the noncustodial parent to provide proof of income for a previous calendar year whenever requested in writing by certified mail by the custodial parent, but not more than one (1) time a year; and

(b) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, when applicable.

(ii) Whenever a custodial parent requests in writing that the noncustodial parent provide proof of income, the noncustodial parent shall respond by certified mail within fifteen (15) days.

(B) If the noncustodial parent fails to provide proof of income as directed by the court or fails to respond to a written request for proof of income, the noncustodial parent may be subject to contempt of court.

(C) If a custodial parent or the office has to petition the court to obtain the information, the custodial parent or the office may be entitled to recover costs and a reasonable attorney's fee.

(D) Once notified of an increase, the office shall file a motion within thirty (30) days for modification of child support.

(E) (i) All income information received by the office shall be used only as permitted and required by law.

(ii) All income information received by the custodial parent shall be treated confidentially and used for child support purposes only.

(b) (1) A change in a parent's ability to provide health insurance as defined in subdivision (b)(2) of this section shall constitute a material change of circumstances sufficient to petition the court for modification of child support according to the guidelines for child support and the family support chart.

(2) For purposes of this section, "ability to provide health insurance" means that a parent can obtain health insurance through his or her employer or other group health insurance.

(3) In no event shall eligibility for or receipt of Medicaid be considered adequate provision for the child's health care needs in a child support award.

(c) (1) The office shall at least each three (3) years, without regard to a material change of circumstances, review cases in its enforcement caseload where there has been an assignment under Title IV-A of the Social Security Act or upon the request of either parent and petition for adjustment if appropriate.

(2) An inconsistency between the existent child support award and the amount of child support that results from application of the family support chart shall constitute a material change of circumstances sufficient to petition the court for modification of child support according to the family support chart after appropriate deductions unless:

(A) The inconsistency does not meet a reasonable quantitative standard established by the State of Arkansas in accordance with subsection (a) of this section; or

(B) The inconsistency is due to the fact that the amount of the current child support award resulted from a rebuttal of the guideline amount and there has not been a change of circumstances that resulted in the rebuttal of the guidelines amount.

(d) Any modification of a child support order that is based on a change in gross income of the noncustodial parent shall be effective as of the date of filing a motion for increase or decrease in child support unless otherwise ordered by the court.

(e) When a person is ordered by a court of record to pay for the support of his or her children, the court, at the time an order of support is made or any time thereafter, upon a showing of good cause, may order periodic drafts of his or her accounts at a financial institution to deduct moneys due or payable for child support in amounts the court may find to be necessary to comply with its order for the support of the children.



§ 9-14-108 - Transfer between local jurisdictions.

(a) (1) The court where the final adjudication of child support is rendered shall retain jurisdiction of all matters following the entry of the decree.

(2) If more than six (6) months subsequent to the final adjudication, however, each of the parties to the action has established a residence in a county of another judicial district within the state, one (1) or both of the parties may petition the court that entered the final adjudication to request that the case be transferred to another county.

(3) (A) The case shall not be transferred absent a showing that the best interest of the parties justifies the transfer.

(B) If a justification for transfer of the case has been made, there shall be an initial presumption for transfer of the case to the county of residence of the physical custodian of the child.

(b) (1) At the request of the person seeking to transfer the case to another judicial district, upon proper motion and affidavit, notice and payment of a refiling fee, the court shall enter an order transferring the case and the refiling fee and charging the clerk of the court to transmit forthwith certified copies of all records pertaining to the case to the clerk of court in the judicial district where the case is being transferred.

(2) An affidavit shall accompany the motion to transfer and recite that the parent or parents, the physical custodian, and the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, as appropriate, have been notified in writing that a request has been made to transfer the case to another judicial district.

(3) Notification pursuant to this section must inform each recipient that any objection must be filed within twenty (20) days from the date of receipt of the affidavit and motion for transfer.

(c) The circuit clerk receiving a transferred case shall within fourteen (14) days of receipt set up a case file, docket the case, and afford the case full faith and credit as if the case had originated in that judicial district.



§ 9-14-109 - Automatic assignment of rights.

(a) By accepting public assistance for or on behalf of a dependent child, which public assistance is provided by the Department of Human Services under the Transitional Employment Assistance Program, i.e., Temporary Assistance for Needy Families, the recipient thereof shall be deemed to have assigned to the appropriate division of the Department of Human Services and the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration any rights to child support from any other person as the recipient may have:

(1) In his or her own behalf or on behalf of any other family member for whom the recipient is receiving such assistance; and

(2) Accrued at the time such assistance, or any portion thereof, is accepted, to the extent possible under federal law.

(b) The appropriate division of the Department of Human Services shall give notice in writing to each applicant for such assistance. The notice shall state that acceptance of the assistance will invoke the provisions of subsection (a) of this section and will result in an automatic assignment under subsection (a) of this section.

(c) When a child is placed in the custody of the Department of Human Services, any right to support from any person on behalf of the child shall be deemed to have been assigned to the appropriate division of the Department of Human Services and the office for the period of time that the child remains in the custody of the state.



§ 9-14-110 - Arkansas Registry of Child Support Orders.

(a) As used in this section, "child support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, issued by a court or an administrative agency of competent jurisdiction, for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages, or reimbursement, and that may include related costs and fees, interest and penalties, income withholding, attorney's fees, and other relief.

(b) (1) (A) Not later than October 1, 1998, the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration will establish and maintain an automated registry of child support orders, to be known as the "Arkansas Registry of Child Support Orders".

(B) The registry will contain abstracts of child support orders and other information on each child support case in the state established or modified on or after October 1, 1998.

(C) The registry will further contain abstracts of all child support orders for cases in which services are being provided by the Office of Child Support Enforcement pursuant to Title IV-D of the Social Security Act.

(2) Abstracts of child support orders and other information on each child support case will include information as required by the United States Department of Health and Human Services, as specified in federal regulations, including, but not limited to, names, social security numbers, or other uniform identification numbers, and case identification numbers that will identify individuals who owe or are owed child support or on whose behalf the establishment of support obligations is sought and the name of the county in which the case is filed.

(3) (A) Each child support case in the registry for which services are being provided under Title IV-D of the Social Security Act will include the amount of monthly or other periodic support owed under the order, and other amounts, including arrearages, interest, or late penalties and fees, that are due or overdue under the order, information on moneys collected and distributed on each case, the birthdate of any child for whom the order requires support, and the amount of any lien imposed with respect to the support order.

(B) Payment history information on Title IV-D child support cases maintained in the registry will be provided by the Office of Child Support Enforcement.

(c) (1) From time to time, as may be required, the Office of Child Support Enforcement will consult with the Administrative Office of the Courts to appropriately revise the statistical case data reporting system of the Administrative Office of the Courts in order to meet requirements of the registry.

(2) The Administrative Office of the Courts will advise all clerks of court or other court personnel responsible for completion of the case data reporting of any revised statistical reporting requirements.

(3) It is the specific intent of the General Assembly that the registry be established and maintained by modification to the case information reporting system currently administered through the Administrative Office of the Courts without imposing duplicate reporting requirements on the clerks of court.

(d) (1) The Office of Child Support Enforcement will have access to statistical case information compiled by the Administrative Office of the Courts for the purpose of administering the registry.

(2) The cost of development and maintenance of the registry will be the responsibility of the Office of Child Support Enforcement.

(3) The cost of collection, storing, and retrieval of data for the registry will be the responsibility of the Office of Child Support Enforcement.






Subchapter 2 - -- Enforcement Generally

§ 9-14-201 - Definitions.

As used in this Code:

(1) (A) "Accrued arrearage" means a delinquency that is past due and unpaid and owed under a court order or an order of an administrative process established under state law for support of any child or children.

(B) "Accrued arrearage" may include past due support that has been reduced to a judgment if the support obligation under the order has not been terminated;

(2) "Child support order" or "support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or of the parent with whom the child is living, that provides for monetary support, health care, including health insurance or cash medical support, arrearages, or reimbursement, and that may include related costs and fees, interest and penalties, income withholding, attorney's fees, and other relief;

(3) "Court or its representative" means the circuit court of this state or a similar district court of another state when the context so requires, a court official of the circuit court, or the state or local child support enforcement attorney operating pursuant to an agreement with the court in cases related to Title IV-D of the Social Security Act;

(4) (A) "Income" means any periodic form of payment due to an individual, regardless of the source, including wages, salaries, commissions, bonuses, workers' compensation, disability, payments pursuant to a pension or retirement program, and interest.

(B) The definition of "income" may be expanded by the Supreme Court from time to time in Supreme Court Administrative Order Number 10 -- Child Support Guidelines;

(5) "Lump-sum payment" means any:

(A) Form of income paid to an individual at other than regular or periodic intervals; or

(B) Payment regardless of frequency that is dependent upon meeting a condition precedent, including without limitation:

(i) The performance of a contract;

(ii) A job performance standard or quota;

(iii) The liquidation of unused sick or vacation pay or leave;

(iv) The settlement of a claim; or

(v) An award for length of service;

(6) "Net lump-sum payment" means the entire lump-sum payment less any amount required by law to be withheld;

(7) "Noncustodial parent" means a natural or adoptive parent who does not reside with his or her dependent child;

(8) "Notice" means any form of personal service authorized under Arkansas law;

(9) "Overdue support" means a delinquency pursuant to an obligation created under a court decree, order, or judgment or an order of an administrative process established under the laws of another state for the support and maintenance of a minor child;

(10) "Past due support" means the total amount of support determined under a court order established under state law, that remains unpaid; and

(11) (A) "Payor" means an employer, person, general contractor, independent contractor, subcontractor, or legal entity that has or may have in the future in its possession moneys, income, periodic earnings, or a lump-sum payment due the noncustodial parent.

(B) "Payor" shall include all agencies, boards, commissions, institutions, and other instrumentalities of the United States Government and the State of Arkansas and all cities of the first class, cities of the second class, incorporated towns, and counties and their agencies, boards, commissions, institutions and other instrumentalities, and school districts.



§ 9-14-202 - Exclusivity of remedies.

The remedies provided in this subchapter shall not be exclusive of other remedies presently existing.



§ 9-14-204 - Hearings for enforcement of support orders.

(a) (1) Hearings in all child support cases and paternity cases brought pursuant to Title IV-D of the Social Security Act shall be heard within a reasonable period of time following service of process in each county in the state as defined in this section.

(2) In each of the seventy-five (75) counties of this state, the circuit judge or judges of the judicial district for the county may designate at least one (1) day per month, and shall designate additional days each month when expedited process is not met in the preceding quarter, in each county to docket and hear matters concerning the establishment and enforcement of support orders and paternity. These dates shall be publicized in the court calendar for the judicial district each calendar year, clearly noting the county and time of day the court shall commence to sit on these matters.

(3) (A) In addition, in all actions in which delinquency or other support-related noncompliance has been identified, cases brought pursuant to Title IV-D of the Social Security Act shall be completed from the time of delinquency or the location of the noncustodial parent by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, whichever is later, to the time of disposition within the following time periods within each judicial district:

(i) No more than thirty (30) calendar days, if service of process is not needed; or

(ii) In cases in which service of process is required, the circuit judge or judges of a judicial district shall hear and dispose of seventy-five percent (75%) of all Title IV-D cases within forty-five (45) days after filing when service is obtained. However, when there is a need for relocation of the noncustodial parent in order to achieve service, the forty-five-day time period shall not commence until the filing of the court's last order to appear and show cause or subsequent other pleading or order necessary to proceed with service.

(B) In addition, in all Title IV-D actions:

(i) The sheriff of the county in which the case is filed shall use diligent efforts to obtain service of process on the noncustodial parent within ten (10) days from the date of a service request and, if service of process is not accomplished within ten (10) days, the sheriff shall return the service papers to the requesting party and note specifically the reasons for nonservice. The return shall be filed with the circuit clerk within eleven (11) days of the request for service whether the return is based on service or nonservice;

(ii) Pursuant to § 16-20-101, the clerk of the court shall file or docket all Title IV-D cases, pleadings, and orders on the date received, but no later than the close of business the following business day after the cases, pleadings, or orders are received in the clerk's office. Filed cases, pleadings, orders, or court documents in all Title IV-D cases shall be returned or made available to the filing party immediately thereafter.

(C) (i) All actions to establish paternity and support obligations in cases brought pursuant to Title IV-D of the Social Security Act shall be completed from the time of service to the time of disposition within the following time periods within each judicial district:

(a) Seventy-five percent (75%) in six (6) months;

(b) Ninety percent (90%) in twelve (12) months.

(ii) When calculating these rates of disposition:

(a) The percentages will be based upon a comparison of all disposed cases to the total of all filed cases for the preceding quarter within each judicial district that have been brought pursuant to Title IV-D of the Social Security Act; and

(b) In any jurisdiction in which twenty (20) or fewer Title IV-D cases have been filed during the preceding quarter, when applying the percentages set forth in subdivision (a)(3)(C)(i) of this section, the next lowest whole number will be utilized for purposes of the measurement of compliance.

(D) These calculations will be for the quarter ending April 1, 1995, and each three (3) months thereafter.

(b) (1) (A) The circuit judge or judges of a judicial district shall provide for expedited support and paternity hearings in each county of the district.

(B) The Chief Justice of the Supreme Court shall direct the redistribution of caseload assignments or appoint an additional circuit judge or judges to hear Title IV-D cases and assist the county or judicial district and to serve in accordance with this section, if necessary, to meet the time requirements for processing Title IV-D cases.

(2) (A) Upon agreement of the circuit judges and clerks in the counties selected by the Office of Child Support Enforcement, the Office of Child Support Enforcement shall designate up to ten (10) counties of various populations, geographic locations, and economic development for test purposes and to conduct demonstration projects for expedited process to determine the feasibility of implementing innovative policies, procedures, practices, and techniques, including, but not limited to, a quasijudicial process, in the establishment of paternity, child support, and enforcement of child support orders pursuant to Title IV-D of the Social Security Act.

(B) The Office of Child Support Enforcement shall notify and obtain the agreement of all affected judges and clerks in each of the designated counties of their selection thirty (30) days prior to implementation of the demonstration project.

(C) Such demonstration projects shall automatically terminate by operation of law on April 1, 2001, or may be extended upon application by the Office of Child Support Enforcement and the consent of the Governor.

(c) The compensation to be allowed a circuit judge appointed under this section shall be as prescribed by current law for appointed circuit judges.

(d) (1) The appointed circuit judge shall have the same authority and power as a circuit judge to issue any and all process in conducting hearings and other proceedings in accordance with this section.

(2) In addition, the appointed circuit judge shall have those powers as other judges under state and federal law and Title IV-D of the Social Security Act.

(e) The Chief Justice may recall from retirement a circuit judge and appoint same pursuant to this section to assist the state in meeting the required time frames noted in this section.

(f) The Office of Child Support Enforcement shall furnish to the Administrative Office of the Courts caseload information and data regarding the Title IV-D cases filed by the attorneys for the State of Arkansas.



§ 9-14-205 - Information required in support cases.

(a) In all cases in which the support and care of any child or children are involved, it shall be the duty of the plaintiff, defendant, custodial parent or physical custodian of the child, and the noncustodial parent to keep the clerk of the circuit court informed of his or her current address when a payment of support is directed to be paid through the registry of the court or keep the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration informed of his or her current address when a payment of support is directed to be paid through the Arkansas child support clearinghouse.

(b) (1) Each party to any case in which the support and care of any child or children are involved shall file with the clerk of the circuit court and the Office of Child Support Enforcement and update, as appropriate, his or her name, social security number, residential and mailing address, telephone number, driver's license number, and the employer's name and address.

(2) (A) Information required pursuant to subdivision (b)(1) of this section shall be filed on a form provided by the Administrative Office of the Courts for that purpose.

(B) Forms filed with the clerk pursuant to subdivision (b)(1) of this section shall be:

(i) Maintained separately from the file of the case in which the support and care of any child or children are involved; and

(ii) Considered confidential and shall be open to inspection only by the following persons or entities:

(a) The Office of Child Support Enforcement;

(b) Attorneys of record for any party to the case, including, but not limited to, parties appearing pro se; and

(c) Any person or entity authorized by the circuit court in which the form is filed.

(c) In any subsequent child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of such a party, the circuit court shall deem that state due process requirements for notice and service of process have been met with respect to the party upon delivery of written notice to the most recent residential address or employer address filed with the clerk of the circuit court pursuant to this subsection.



§ 9-14-206 - Office of Child Support Enforcement -- Establishment -- Plan -- Program -- Child support officers.

(a) There is established an organizational unit to be called the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration that shall administer the state plan for child support enforcement required under Title IV-D of the Social Security Act.

(b) The office is designated as the single public entity for the administration of income withholding of support payments in accordance with federal law.

(c) (1) The office is hereby designated as a law enforcement agency and may employ a child support officer in counties where the court grants at least two thousand five hundred (2,500) divorces each year to assist in the service of civil and criminal process and to enforce child support orders in this state.

(2) The officers shall be duly certified law enforcement officers pursuant to § 12-9-101 et seq. and shall have the same power to execute, serve, and return all lawful warrants including warrants of arrest issued by the State of Arkansas or any political subdivision thereof.

(d) (1) (A) Notwithstanding the provisions of subsection (c) of this section, in all counties in cases in which the sheriff has returned the service papers "non est", the office may employ a child support officer or contract with a process server to assist in the service of civil and criminal process and to enforce child support orders in this state.

(B) A child support officer so employed shall be a duly certified law enforcement officer pursuant to § 12-9-101 et seq.

(2) Process servers contracting with the office or its agent shall be appointed by the circuit court pursuant to Rule 4 of the Arkansas Rules of Civil Procedure or Rule 6.3 of the Arkansas Rules of Criminal Procedure.

(3) A child support officer or process server shall have authority to execute, serve, and return all lawful warrants of arrest issued by the State of Arkansas or any political subdivision thereof.

(4) In any county wherein the sheriff chooses to transfer the responsibility of service of process in Title IV-D child support cases to the office, the office or its agent may employ a child support officer or contract with a process server as set forth in this subsection.



§ 9-14-207 - Office of Child Support Enforcement -- Administrator -- Child support officers.

(a) The Administrator of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration is authorized to enter into cooperative agreements with county judges, court clerks, and prosecuting attorneys concerning the establishment, enforcement, collection, monitoring, and distribution of support obligations.

(b) The administrator is further authorized to appoint child support officers, in counties where the court grants at least two thousand five hundred (2,500) divorces each year, as law enforcement officers in the duties and obligations as set forth in § 9-14-206(c).

(c) (1) The administrator or his or her designee is authorized to issue an administrative subpoena for any financial or other information needed to establish, modify, or enforce a child support order to any individual or organization reasonably believed to have information on the financial resources of a parent or presumed or alleged father.

(2) A court may compel compliance with an administrative subpoena, impose penalties as authorized by § 9-14-208(c), and award attorney's fees and costs to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration upon proof that an individual or organization failed to comply with the subpoena without cause.

(3) Subpoenas issued pursuant to the authority of the office shall be substantially in the following form:

Click here to view form

(d) (1) Subpoenas provided for in this section shall be served in the manner as now provided by law and returned and a record made and kept by the office.

(2) The fees and mileage of officers serving the subpoenas and witnesses in answer to subpoenas shall be the same as now provided by law.



§ 9-14-208 - Office of Child Support Enforcement -- Powers to obtain information on noncustodial parent -- Penalty -- Immunity.

(a) As used in this section:

(1) "Business" means any corporation, partnership, cable television company, association, individual, utility company that is organized privately, as a cooperative, or as a quasi-public entity, and labor or other organization maintaining an office, doing business, or having a registered agent in the State of Arkansas;

(2) "Financial entity" means any bank, trust company, savings and loan association, credit union, insurance company, or any corporation, association, partnership, or individual receiving or accepting money or its equivalent on deposit as a business in the State of Arkansas;

(3) "Information" means, but is not necessarily limited to, the following:

(A) The full name of the noncustodial parent;

(B) The social security number of the noncustodial parent;

(C) The date of birth of the noncustodial parent;

(D) The last known mailing and residential address of the noncustodial parent;

(E) The amount of wages, salaries, earnings, or commissions earned by or paid to the noncustodial parent;

(F) The number of dependents declared by the noncustodial parent on state and federal tax information and reporting forms;

(G) The name of the company, policy numbers, and dependent coverage for any medical insurance carried by and on behalf of the noncustodial parent;

(H) The name of the company, policy numbers, and the cash values, if any, of any life insurance policies or annuity contracts that are carried by or on behalf of or owned by the noncustodial parent; and

(I) Any retirement benefits, pension plans, or stock purchase plans maintained on behalf of or owned by the noncustodial parent and the values thereof, employee contributions thereto, and the extent to which each benefit or plan is vested;

(4) "Noncustodial parent" means a natural or adoptive parent, including a putative father, who does not reside with his or her dependent child and against whom the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration is enforcing or seeking to enforce a support obligation pursuant to a plan described in Title IV-D of the Social Security Act;

(5) "Office of Child Support Enforcement" means the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration or a local child support enforcement unit contracting under § 9-14-207 to establish and enforce support obligations; and

(6) "State or local government agency" means any department, board, bureau, commission, office, or other agency of this state or any local unit of government of this state.

(b) (1) For the purpose of locating and determining resources of noncustodial parents, the Office of Child Support Enforcement may request and receive information from the Federal Parent Locator Service, from available records in other states, territories, and the District of Columbia, from the records of all state agencies, and from businesses and financial entities.

(2) The Administrator of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration may enter into cooperative agreements with other state agencies, businesses, or financial entities to provide direct on-line access to data information terminals, computers, or other electronic information systems.

(3) State and local government agencies, businesses, and financial entities shall provide information, if known or chronicled in their business records, notwithstanding any other provision of law making the information confidential.

(4) In addition, the Office of Child Support Enforcement, pursuant to an agreement with the Secretary of the United States Department of Health and Human Services, or his or her designee, may request and receive from the Federal Parent Locator Service information authorized under 42 U.S.C. § 653, for the purpose of determining the whereabouts of any parent or child. This information may be requested and received when it is to be used to locate the parent or child for the purpose of enforcing any state or federal law with respect to the unlawful taking or restraining of a child or for the purpose of making or enforcing a child custody determination.

(c) Any business or financial entity that has received a request as provided by subsection (b) of this section from the Office of Child Support Enforcement or from a child support enforcement program administered by any other state under Title IV-D of the Social Security Act shall further cooperate with the Office of Child Support Enforcement or a requesting state in discovering, retrieving, and transmitting information contained in the business records that would be useful in locating absent parents or in establishing or enforcing child support orders on absent parents, and shall provide the requested information, or a statement that any or all of the requested information is not known or available to the business or financial entity. This shall be done within thirty (30) days of receipt of the request or the business or financial entity shall be liable for civil penalties of up to one hundred dollars ($100) for each day after the thirty-day period in which it fails to provide the information so requested.

(d) Any business or financial entity, or any officer, agent, or employee of such an entity, participating in good faith and providing information requested under this section, shall be immune from liability and suit for damages that might otherwise result from the release of the information to the Office of Child Support Enforcement or to a child support enforcement program administered by a requesting state.

(e) (1) Each financial entity, as defined herein, shall cooperate with the Office of Child Support Enforcement to develop, implement, and operate an electronic automated data match system, using automated data exchanges to the maximum extent feasible, in which each financial entity shall provide to the Office of Child Support Enforcement per calendar quarter the name, record address, social security number or other taxpayer identification number, and other identifying information for each noncustodial parent who maintains an account at the financial entity and who owes past-due child support, as identified by the Office of Child Support Enforcement by name and social security number or other taxpayer identification number.

(2) For purposes of this subsection, the term "account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, or money market mutual fund account.

(3) The Office of Child Support Enforcement is authorized to pay a reasonable fee to a financial entity for conducting an automated data match, not to exceed the actual costs incurred by the financial entity.

(f) Pursuant to subsection (e) of this section, each financial entity, in response to a notice of lien or levy, shall encumber or surrender assets held by the financial entity on behalf of any noncustodial parent who is subject to a child support lien pursuant to judgment or by operation of law.

(g) In cases in which there is overdue child support and in an effort to seize assets to satisfy any current support obligation and the arrearage, the Office of Child Support Enforcement is authorized to:

(1) Intercept or seize periodic or lump-sum payments from:

(A) A state or local agency, including unemployment compensation, workers' compensation, or other benefits; and

(B) Judgments, settlements, prizes, and lotteries;

(2) Attach and seize assets of the obligated parent held in financial institutions;

(3) Attach public and private retirement funds, including any union retirement fund and railroad retirement; and

(4) Impose liens in accordance with subsection (f) of this section and, in appropriate cases, to force sale of property and distribution of proceeds.

(h) (1) Such withholdings, intercepts, and seizures as set out in subsection (g) of this section may be initiated by the Office of Child Support Enforcement without obtaining a prior order from any court but must be carried out in full compliance with published administrative procedures, including due process safeguards, promulgated by the Office of Child Support Enforcement.

(2) (A) The rules and regulations shall require written notice to each parent and noncustodial parent to whom this section applies:

(i) That the withholding, intercept, or seizure has commenced; and

(ii) Of the right to an administrative hearing and the procedures to follow if the parent or noncustodial parent desires to contest the withholding, intercept, or seizure on the grounds that the withholding, intercept, or seizure is improper due to a mistake of fact.

(B) The notice to the parent and noncustodial parent pursuant to subdivision (h)(2)(A) of this section shall include the information provided to the employer, agency, or financial entity under subsection (e) of this section.

(i) Any financial entity, or any officer, agent, or employee of such entity, participating in good faith and providing information requested pursuant to subsection (e) of this section or encumbering or surrendering assets pursuant to subsection (f) or subsection (g) of this section, shall be immune from liability and suit for damages that might otherwise result from the release of the information or the encumbering or surrendering the assets to the Office of Child Support Enforcement.

(j) Any information obtained under the provisions of this section shall become a business record of the Office of Child Support Enforcement, subject to the privacy safeguards set out in § 9-14-210(g)-(l).



§ 9-14-209 - Office of Child Support Enforcement -- Duty to provide information to consumer reporting agency.

(a) (1) As used in this section, "consumer reporting agency" means any person who, for monetary fees, dues, or on a cooperative, nonprofit basis regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(2) This term also includes any person who uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

(b) Upon written request by a consumer reporting agency, the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall provide information to the agency regarding an amount of overdue support owed by a noncustodial parent in a case involving the Title IV-D agency.

(c) The office shall report to a consumer reporting agency the name of any noncustodial parent who owes overdue support in a case involving the Title IV-D agency and the delinquent amount.

(d) (1) Prior to disclosure of the information to a consumer reporting agency, the office shall send the noncustodial parent a notice by regular mail to his or her last known address.

(2) The notice shall inform the noncustodial parent of the name and address of the consumer reporting agency, the amount of overdue support to be released, the procedure available for the noncustodial parent to contest the accuracy of the information, and a statement that if the noncustodial parent fails to contest the disclosure within seven (7) days of the mailing date on the notice, the information will be released.

(e) The information shall not be made available to:

(1) A consumer reporting agency that the office determines does not have sufficient capability to systematically and timely make accurate use of such information; or

(2) An entity that has not furnished evidence satisfactory to the office that the entity is a consumer reporting agency.



§ 9-14-210 - Office of Child Support Enforcement -- Employment of attorneys -- Real party in interest -- Scope of representation.

(a) The Department of Human Services or the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, or both, shall employ attorneys to assist in the establishment and enforcement of support orders in the State of Arkansas.

(b) An attorney employed by the Department of Human Services or the office, or both, or employed by a county, prosecuting attorney, or local child support enforcement unit pursuant to a cooperative agreement with the office shall undertake representation of the action instead of the prosecuting attorney in actions brought pursuant to Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., under the Uniform Interstate Family Support Act, § 9-17-101 et seq.

(c) An attorney employed under this subchapter, whether directly or by contract with the office, may be designated a special deputy prosecutor by the prosecuting attorney of that judicial district, for the limited purposes of prosecuting in a court of competent jurisdiction actions brought under § 5-26-401 or § 5-54-102, in those cases proceeding under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq. However, nothing in this section shall be construed to entitle such attorneys to those rights, benefits, or privileges that accrue to a prosecuting attorney under any other provision of state law, except as set forth below:

(1) (A) As a special deputy prosecutor, the attorney shall have the power to issue subpoenas in all matters being investigated by the office under § 5-26-401 or § 5-54-102 and may administer oaths for taking the testimony of witnesses subpoenaed before him or her.

(B) Such oaths shall have the same effect as if administered by the foreman of a grand jury.

(C) The subpoena shall be substantially in the form set forth in § 16-43-212;

(2) (A) Appointment as a special deputy prosecutor shall not entitle the attorney to receive any additional fees or salary from the state for services provided pursuant to the appointment.

(B) Expenses of the special deputy prosecutor and any fees and costs incurred thereby in the prosecution of cases under § 5-26-401 or § 5-54-102 shall be the responsibility of the office under the Title IV-D program;

(3) A special deputy prosecutor appointed and functioning as authorized under this section shall be entitled to the same immunity granted by law to the prosecuting attorney;

(4) The prosecuting attorney may revoke the appointment of a special deputy prosecutor at any time.

(d) The State of Arkansas is the real party in interest for purposes of establishing paternity and securing repayment of benefits paid and assigned past due support, future support, and costs in actions brought to establish, modify, or enforce an order of support in any of the following circumstances:

(1) Whenever public assistance under the transitional employment assistance program, i.e., temporary assistance for needy families, or § 20-77-109 or § 20-77-307 is provided to a dependent child or when child support services continue to be provided under 45 C.F.R. 302.33 as it existed on January 1, 2001;

(2) Whenever a contract and assignment for child support services have been entered into for the establishment or enforcement of a child support obligation for which an automatic assignment under § 9-14-109 is not in effect;

(3) Whenever duties are imposed on the state in Title IV-D cases pursuant to the Uniform Interstate Family Support Act, § 9-17-101 et seq.; or

(4) When a child is placed in the custody of the Department of Human Services and rights have been assigned under § 9-14-109.

(e) (1) In any action brought to establish paternity, to secure repayment of government benefits paid or assigned child support arrearages, to secure current and future support of children, or to establish, enforce, or modify a child support obligation, the Department of Human Services or the office, or both, or their contractors, may employ attorneys.

(2) An attorney so employed shall represent the interests of the Department of Human Services or the office and does not represent the assignor of an interest set out in subsection (d) of this section.

(3) Representation by the employed attorney shall not be construed as creating an attorney-client relationship between the attorney and the assignor of an interest set forth in subsection (d) of this section, or with any party or witness to the action, other than the Department of Human Services or the office, regardless of the name in which the action is brought.

(f) (1) In any action brought by the Department of Human Services or the office, or both, or their contractors, to establish paternity, to secure repayment of government benefits paid or assigned child support arrearages, to secure current and future support of children, or to establish, enforce, or modify a child support obligation, if another party pleads a claim relating to child custody or visitation, property division, divorce, or other claims not directly related to support, the office shall advise the assignee, as set forth in subsection (d) of this section, of the need for separate legal counsel.

(2) However, for the benefit of the court clerk, in any action brought by the Department of Human Services or the office, or both, or their contractors, pursuant to subsection (d) of this section, the name of the physical custodian shall be set out in the body of any petition filed and order entered in the matter.

(g) It shall be unlawful for any person to use or disclose information concerning applicants for, or recipients of, child support enforcement services provided by the office under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., except for purposes in furtherance of child support activities, including the following:

(1) Administration of the state plan for child support enforcement required under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et. seq., or administration of the Title IV-D program;

(2) Any investigation, prosecution, or criminal or civil proceeding conducted in connection with the administration of any plan or program listed in subdivision (g)(1) of this section;

(3) Administration of any federal program that provides assistance, in cash or in kind, or services directly to individuals based on need;

(4) A report to the appropriate agency or official of information on known or suspected instances of physical or mental injury, sexual abuse or exploitation, or negligent treatment or maltreatment of a child who is the subject of a child support enforcement service when circumstances indicate that the child's health or welfare is threatened; and

(5) When authorized in writing by the custodial or noncustodial parent, child support payment records for use by attorneys and abstractors to facilitate the release or satisfaction of child support liens on real property.

(h) The office may release information on the whereabouts of a party under the following conditions:

(1) The party requesting the information is the noncustodial parent or the physical custodian who submits the request by affidavit that clearly states the reason the information is requested, and that sets out the unsuccessful attempts to acquire the information from other sources;

(2) The party requesting the information shall submit the affidavit requesting the release of information to the office by first class mail;

(3) Within seven (7) days of receiving the request, the office shall notify the party whose whereabouts are subject to disclosure that a request for location information has been made and that the requested information will be provided within twenty (20) days of the date of the notice unless the office receives a copy of a court order that enjoins the disclosure or otherwise restricts the requesting party's rights to contact or visit the party or the children, or the party requests an administrative hearing to contest the disclosure.

(i) (1) Whenever an administrative hearing is requested, the office shall not disclose the whereabouts of a party until the administrative hearing is held or completed.

(2) If any reasonable evidence of domestic violence or child abuse is presented at the administrative hearing or by affidavit and the disclosure of the last known address or any identifying information could be harmful to a party or the child, the office shall not release the information.

(j) It shall be unlawful to disclose to any committee or legislative body any information that identifies by name or address any applicant or recipient of Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., child support enforcement services.

(k) A release of information on the whereabouts of a party made in compliance with § 9-14-205 is a permissible release of information in connection with the administration of the Title IV-D program.

(l) A release of payment information made in compliance with § 9-14-807 is a permissible release of information in connection with the administration of the Title IV-D program.

(m) A violation of subsection (g), subsection (h), subsection (i), subsection (j), subsection (k), or subsection (l) of this section shall constitute a Class B misdemeanor.



§ 9-14-211 - Assigned support rights generally.

(a) Support rights assigned to the Department of Human Services under § 9-14-109 shall constitute an obligation owed to the State of Arkansas by the person responsible for providing the support, and the obligation shall be collectible under all legal processes.

(b) The amount of obligation owed to the state shall be the amount specified in a court order that covers the assigned rights or, when no court order exists, the amount of obligation owed to the state shall be the amount determined by a court based upon the noncustodial parent's income or ability to pay during the period of assignment as applied to the Arkansas child support guidelines and family support chart.



§ 9-14-212 - Assigned support rights -- Non-Temporary Assistance to Needy Families application fee.

(a) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration may charge a nonrefundable application fee of up to twenty-five dollars ($25.00) to any person who contracts with the office for any services under Title IV-D of the Social Security Act for whom an assignment under § 9-14-109 is not in effect.

(b) The fee shall be known as a non-Temporary Assistance to Needy Families application fee and shall be a flat fee in an amount to be determined by the manager that shall be paid by the applicant at the time the application for assistance is submitted.

(c) (1) Non-Temporary Assistance to Needy Families services shall be provided to an applicant on a cost recovery/fee for services basis as provided under Title IV-D program requirements.

(2) (A) The Administrator of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall establish and publish a schedule of such fees that shall be administratively incorporated into child support enforcement policy.

(B) Copies of the fee schedule shall be provided to all applicants for child support services.

(d) Any fee or cost for services generated because of either a breach by the noncustodial parent of an agreement or of an order of the court shall be incorporated into the request for relief and reduced to a judgment in favor of and payable to the office.



§ 9-14-213 - Assigned support rights -- Notice -- Termination of assignment.

(a) (1) When a court has ordered support payments to a person who has made an assignment of support rights under § 9-14-109 or who has executed a contract with the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration for non-Temporary Assistance to Needy Families assistance, the office shall notify the clerk of the court.

(2) Upon such notice, the clerk shall indicate in the registry of the court that the support is being collected under Title IV-D of the Social Security Act, and the clerk shall redirect all payments received to the office at the Arkansas child support clearinghouse.

(3) Notification to the clerk by the office shall be sufficient to authorize the clerk to redirect payments to the Arkansas child support clearinghouse. The court need not hold a hearing on the matter, and child support shall be paid through the Arkansas child support clearinghouse pursuant to § 9-14-801 et seq.

(b) Lump-sum payments toward arrearages received by the clerk subsequent to termination of the assignment that were collected by the office through debt setoff or legal process shall be redirected to the Arkansas child support clearinghouse.



§ 9-14-214 - Assigned support rights -- Award of fee in action.

(a) In any action brought on behalf of a person to whom a support obligation is owed under an assignment pursuant to § 9-14-109 or pursuant to a contract for services under Title IV-D of the Social Security Act, the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall be awarded a fee in an amount equal to not less than three percent (3%) and not more than six percent (6%) of the overdue support.

(b) For purposes of this section, "overdue support" means a delinquency pursuant to an obligation created under a court order or an order of an administrative process established under state law for the support and maintenance of a minor child.



§ 9-14-215 - Fees in actions under Uniform Interstate Family Support Act.

(a) (1) There shall be no filing fee, service fee, or other costs collected from the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration or any attorney acting on its behalf for actions brought under the Uniform Interstate Family Support Act, § 9-17-101 et seq.

(2) The court may direct such fees and costs to be paid by the noncustodial parent to the clerk of the court and the sheriff upon adjudication of the case.

(b) (1) The clerk and the sheriff may collect fees in all other cases from the office by submitting monthly or quarterly statements for their services.

(2) Each statement shall clearly note the full name of the noncustodial parent thereon.

(3) No clerk or sheriff may refuse service to the office or its attorney for its failure to pay the fees in advance.

(c) (1) A circuit clerk may collect from the noncustodial parent a fee of ten dollars ($10.00) for completion of income withholding forms for a custodial parent pursuant to this subchapter.

(2) A notice of this fee shall be sent to the noncustodial parent along with the notice pursuant to § 9-14-221.

(3) After thirty (30) days, upon nonpayment of the fee by the noncustodial parent, the clerk may notify the payor who shall withhold the fee and remit the fee to the clerk.



§ 9-14-216 - Income withholding -- Establishment and maintenance of system.

(a) (1) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall establish and maintain a system to promptly implement income withholding for support orders issued in other states.

(2) The office shall also seek assistance from other states in implementing income withholding in other states for support orders issued in this state.

(b) The other state shall forward to the office three (3) certified copies of the support order issued by its court or administrative forum and a notice that contains the noncustodial parent's name, social security number, and current address, the name and address of the payor to the noncustodial parent, the amount to be withheld, and the name and address where payments are to be mailed by the office.

(c) Upon receipt of the notice and certified copies of the order, the office shall establish the case within its system and follow the procedures enumerated in §§ 9-14-221 -- 9-14-223 and 9-14-229.

(d) Payors notified of income withholding orders arising from other states shall be bound by and under the same requirements as though the order were issued by a court of this state under this subchapter.

(e) The office shall forward all payments received under this subchapter to the address provided by the other state.

(f) The office shall notify the state where the support order was entered when the noncustodial parent terminates employment within this state and shall provide the new address and new employer to the state, if known.



§ 9-14-217 - Income withholding -- Supersession of § 9-14-102.

The income withholding provisions of this subchapter shall supersede the provisions of § 9-14-102 when applicable.



§ 9-14-218 - Income withholding -- Time of taking effect generally -- Forms.

(a) (1) (A) In all decrees or orders that provide for the payment of money for the support and care of any children, the court shall include a provision directing a payor to deduct from:

(i) Money, income, or periodic earnings due the noncustodial parent an amount that is sufficient to meet the periodic child support payments imposed by the court plus an additional amount of not less than twenty percent (20%) of the periodic child support payment to be applied toward liquidation of any accrued arrearage due under the order; and

(ii) Any lump-sum payment as defined in § 9-14-201, the full amount of past due support owed by the noncustodial parent not to exceed fifty percent (50%) of the net lump-sum payment.

(B) The use of income withholding does not constitute an election of remedies and does not preclude the use of other enforcement remedies.

(b) Income withholding shall apply to current and subsequent periods of employment, if used in employment, or remuneration, once activated.

(c) (1) Any forms necessary to provide notice, affidavits, or any other matter that is required by this subchapter to enforce the payment of child support shall be devised by the State Commission on Child Support [abolished] with advice from the Administrative Office of the Courts.

(2) Upon the approval of the forms by the Chief Justice of the Supreme Court, the forms shall be used on a statewide basis in all cases requiring an order or notice of income withholding for child support.

(3) Any necessary changes in the forms shall be the responsibility of the Supreme Court.

(4) Distribution of the forms shall be the responsibility of the office.

(d) All judgments for past due support shall include, in the same paragraph denoting the judgment amount, a statement that the amount is subject to reduction through income withholding to put third parties on notice that the amount currently owed may differ from that reflected in the judgment.

(e) In cases brought pursuant to Title IV-D of the Social Security Act, with support orders effective prior to October 1, 1989, income withholding shall take effect immediately in any child support case at the request or upon the consent of the noncustodial parent or on the date the court grants an approved request of the custodial parent brought in accordance with procedures and standards as established by the Title IV-D agency.

(f) In those cases in which a support order has been issued or modified after August 2, 1985, without the inclusion of an income withholding provision, income withholding may be initiated in accord with procedures set forth in § 9-14-221 whenever child support arrearages owed by the noncustodial parent equal the total amount of court-ordered support payable for thirty (30) days.



§ 9-14-219 - Income withholding -- Priority of order.

Orders of income withholding for support shall have priority over all other legal processes under state law against the money, income, or periodic earnings of the noncustodial parent.



§ 9-14-220 - Income withholding -- Persons subject to order -- Ground to contest order.

(a) All persons under court order to pay support on August 1, 1985, who become delinquent in an amount equal to the total court-ordered support payable for thirty (30) days shall be subject to the income withholding provisions of this subchapter. An order of income withholding shall become effective when the requirements set forth in § 9-14-221 have been satisfied.

(b) The only ground to contest an order of income withholding effective under § 9-14-221 shall be mistake of fact.



§ 9-14-221 - Income withholding -- When orders take effect -- Notice -- Costs.

(a) Orders of income withholding that were not effective immediately by order of the court, upon the consent of the noncustodial parent, or at the request of the custodial parent, shall become effective when payment arrearages owed by the noncustodial parent equal the total court-ordered support payable for thirty (30) days.

(b) (1) Prior to notification to the payor, for orders to be effective under this section, the noncustodial parent shall be sent a notice by any form of mail addressed to the parent at his or her last known address as contained in the records of the court clerk.

(2) Actual costs of mailing the notice may be collected by the clerk from the custodial parent.

(3) The notice shall contain the following information:

(A) The amount to be withheld;

(B) The amount of arrearages alleged to have accrued under the support order and that an additional amount of not less than twenty percent (20%) of the support ordered will be withheld to liquidate the arrearages or such amount as set forth by an order if applicable;

(C) That the income withholding applies to current and subsequent periods of employment, if used in employment, or remuneration;

(D) The procedure available to contest the withholding on the ground that the withholding is not proper because of mistake of fact;

(E) That failure to contest the withholding within ten (10) days of the receipt or refusal of the notice will result in the payor's being notified to begin the withholding;

(F) That if the noncustodial parent contests the withholding, he or she will be afforded an opportunity to present his or her case to the court or its representative in that jurisdiction within thirty (30) days of receipt of the notice of contest; and

(G) That state law prohibits employers from retaliating against a noncustodial parent under an income withholding order and that the court or its representative should be contacted if the noncustodial parent has been retaliated against by his or her employer as a result of the income withholding order.

(c) (1) Should the noncustodial parent contest the withholding because of mistake of fact, then after providing the noncustodial parent an opportunity to present his or her case the court or its representative shall determine whether the withholding shall occur and shall notify the noncustodial parent of the determination and, if appropriate, the time period in which withholding will commence.

(2) The notice shall include the information to be provided to the payor as required in § 9-14-222.



§ 9-14-222 - Income withholding -- Notice to payor -- Costs.

(a) A payor shall be notified of an order of income withholding by a notice as set forth in this section.

(b) (1) The order and notice of income withholding may be served on the payor by first class mail.

(2) If the payor does not remit the wage withholding in accordance with subdivision (d)(11) of this section, a second notice shall be sent pursuant to Rule 4 of the Arkansas Rules of Civil Procedure.

(c) Costs for service of this notice may be collected from the custodial parent.

(d) The notice shall include the following information:

(1) The noncustodial parent's name and social security number;

(2) The amount to be withheld and that the total amount actually withheld cannot be in excess of the maximum amount allowed under section 303(b) of the Consumer Credit Protection Act if the payor is the employer of the noncustodial parent;

(3) To whom and in what manner the withholding is to be paid and that the payments are to occur at the same time the noncustodial parent is paid;

(4) That the payor may deduct a fee not to exceed two dollars and fifty cents ($2.50) in addition to the court-ordered amount for the administrative cost incurred in each withholding;

(5) That withholding is binding on the payor until further notice by the court or its representative;

(6) That the payor, if an employer, is subject to a fine of up to fifty dollars ($50.00) a day for discharging a noncustodial parent from employment or for refusing to employ, or for taking disciplinary action against, any noncustodial parent because of the withholding;

(7) That the payor is liable for any amount up to the accumulated amount that should have been withheld should he or she fail to withhold income in accordance with the notice;

(8) That the withholding is for child support and, under § 9-14-219, takes priority over any other legal process against the same income;

(9) That the payor may combine and remit from several noncustodial parents one (1) withholding payment so long as the payee for all payments is identical and the payment is accompanied by sufficient information to identify the portion of the payment that is attributable to each of the noncustodial parents;

(10) That if the payor is already under an income withholding order under this subchapter, then the payor must make disbursements under each income withholding notice or order under the procedures for the payor provided under § 9-14-228;

(11) That the payor must implement withholding no later than the first pay period that occurs after fourteen (14) days following the date the notice was mailed;

(12) That the payor must notify the court or its representative immediately when the noncustodial parent terminates employment or takes other adverse action terminating the income source and shall provide the noncustodial parent's last known address and the name and address of any new employer, if known; and

(13) The procedure available in that jurisdiction to the payor to object to the withholding on the ground of mistake of fact and that the objection must be made in writing and to whom it must be sent within seven (7) days following the date the notice was received or refused or the sanctions set forth in subdivisions (d)(6) and (7) of this section shall apply.



§ 9-14-223 - Income withholding -- Objection of payor.

Upon receipt of an objection from a payor under an order of income withholding, the court or its representative shall expeditiously determine whether the payor shall be relieved under the order and shall so inform the payor within ten (10) days of receipt of the objection by a notice of its determination sent to the payor by regular mail.



§ 9-14-224 - Income withholding -- Duties of payor.

(a) A payor who has been notified of an order of income withholding shall be bound by the order until further notice by the court or its representative.

(b) (1) A payor who is an employer that withholds support payments from more than one (1) employee shall have the option to periodically remit to the clerk funds withheld from all such employees in a single check rather than remitting the funds withheld from each employee separately.

(2) If the payor elects to remit all such funds in a single check, each such remittance shall be accompanied by a list showing the portion of the funds withheld from each employee.

(c) A payor shall notify the court or its representative immediately when the noncustodial parent terminates employment or takes other adverse action terminating the income source and shall provide the noncustodial parent's last known address and the name and address of any new employer, if known.



§ 9-14-225 - Income withholding -- Liability of payor -- Distribution of moneys.

(a) A payor who has been notified of an order of income withholding shall be liable for any amount up to the accumulated amount that should have been withheld should he or she fail or refuse to withhold the income in accordance with the notice.

(b) Once money has been withheld, except as provided in subsection (c) of this section, it shall be considered the property of the custodial parent. The custodial parent to whom the money is owed may seek any and all available redress against any employer who fails to transmit money pursuant to an order of income withholding.

(c) Moneys withheld in cases brought under Title IV-D of the Social Security Act shall become the property of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration to be distributed in accordance with child support policy.



§ 9-14-226 - Income withholding -- Prohibition of disciplinary action against employee -- Penalty.

(a) A payor who is an employer is prohibited from discharging, refusing to employ, or taking other disciplinary action against a noncustodial parent under an income withholding order.

(b) Any employer violating this subchapter shall be subject to the contempt powers of the court issuing the order and may be fined up to fifty dollars ($50.00) per day.

(c) The noncustodial parent shall have the burden to prove that income withholding was the sole reason for the employer's action.



§ 9-14-227 - Income withholding -- Administrative costs -- Applicability to unemployment compensation and workers' compensation.

(a) A payor may withhold up to two dollars and fifty cents ($2.50) per pay period in addition to the court-ordered income withholding amount for the administrative cost incurred in each withholding.

(b) The income withholding provisions of this subchapter shall apply to unemployment compensation benefits to the extent allowed by §§ 11-10-109 and 11-10-110.

(c) The income withholding provisions of this subchapter shall apply to workers' compensation benefits to the extent allowed by § 11-9-110.



§ 9-14-228 - Income withholding -- Procedures for payor.

(a) (1) A payor shall withhold the amount indicated in the notice from money, income, or periodic earnings due the noncustodial parent and remit the amount in the manner set forth in the notice.

(2) Payments are to be made at the same time the noncustodial parent is paid. The payor shall identify the date of income withholding on each payment.

(3) The amount withheld, when added to the administrative fee charged by the payor, shall not exceed the maximum limit under section 303(b) of the Consumer Credit Protection Act if the payor is an employer of the noncustodial parent.

(b) A payor may combine and remit one (1) single withholding payment from several noncustodial parents so long as the payee for all payments is identical and the payment is accompanied by sufficient information to identify that portion of the payment that is attributable to each of the noncustodial parents and the date of income withholding for each payment.

(c) (1) If there is more than one (1) notice or order for income withholding for current child support against a noncustodial parent and the total amount requested exceeds the limits imposed under the Consumer Credit Protection Act, the payor shall make pro rata disbursements, "pro rata" being the proportionate amount each notice or order bears to the total amount due for current support under all notices and orders.

(2) If the total to be withheld for current and past due support exceeds the Consumer Credit Protection Act's limits and if all notices and orders for current support have been satisfied, the payor shall make pro rata disbursements of the remaining amount available for disbursement for each notice or order involving past due support, "pro rata" being the proportionate amount each notice or order for past due support bears to the total amount due for past due support under all notices and orders.

(3) (A) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall notify employers of this change from first come, first served to pro rata in the treatment of multiple income withholding notices and orders for child support.

(B) Further, the office shall take steps through public information activities to inform the public of this change.

(C) As far as practicable, the office shall consolidate multiple income withholding notices and orders involving the same payor and noncustodial parent through issuance of a single notice to the payor under the notification procedures set out under § 9-14-222, delineating the amounts of pro rata disbursements to be made by the payor in Title IV-D cases.

(d) The payor shall implement withholding no later than the first pay period that occurs after fourteen (14) days following the date the notice was mailed.



§ 9-14-229 - Income withholding -- Termination of order -- Notice to payor.

(a) The circuit court may terminate an income withholding order upon proof that the court or its representative has been unable to deliver payments to the custodial parent for a period of six (6) months.

(b) An income withholding order shall terminate when there is no further support obligation owed.

(c) The circuit court or its representative shall notify the payor to cease withholding and shall refund support payments to the noncustodial parent in those cases in which no state debt as defined in § 9-14-211 remains unpaid.



§ 9-14-230 - Decree as lien on real property.

(a) (1) (A) Any decree, judgment, or order that contains a provision for payment of money for the support and care of any child or children through the registry of the court or through the Arkansas child support clearinghouse shall become a lien upon all real property, not otherwise exempt by the Arkansas Constitution, owned by the noncustodial parent or that the noncustodial parent may afterwards, or before the lien expires, acquire.

(B) Such lien originating in another state shall be accorded full faith and credit as if such lien originated in the State of Arkansas.

(2) The decree, judgment, or order shall become a lien as each support installment becomes due and remains unpaid.

(3) The decree, judgment, or order shall not become a lien for any sum or sums prior to the date they severally become due or payable.

(b) (1) The decree, judgment, or order shall be recorded in the judgment records of the county of the circuit court issuing the order in the same manner as other judgments as provided by law.

(2) Upon receipt of a certified copy of the decree, order, or judgment, the circuit clerk of any other county within the State of Arkansas shall record the certified copy, which shall become a lien against real estate located in that county owned or thereafter acquired by the noncustodial parent.

(3) When recording the decree, judgment, or order in a county other than the county of the circuit court issuing the order, a certified copy of the support payment record from the registry of the court noting all payments made since August 1, 1985, or from the date of the entry of the support order to the present, shall accompany the decree, judgment, or order.

(4) If a certified copy of the payment record does not accompany the decree, order, or judgment, the lien shall be for only the amount of payments that become due and remain unpaid subsequent to the date of recording in the county other than the county of the circuit court issuing the order.

(c) (1) The lien against real property created in this section shall be prioritized by the date it is created as set forth in subsection (b) of this section as would any other encumbrance under state law.

(2) It is the intent of the General Assembly that the lien created under this section does not relate back in time to the filing date of the decree, judgment, or order from which it arose but shall become viable only at such time as a support payment becomes due and remains unpaid.

(3) A lien created under this section may be satisfied through foreclosure and execution under the same procedure as otherwise provided by state law.

(d) (1) (A) A certificate of the noncustodial parent sworn under penalty of perjury that all amounts and installments owed have been fully paid prior to the date of the certificate, when acknowledged before a notary public and accompanied by a certified copy of the support record since August 1, 1985, or the date of entry of the order, whichever is most recent in time, shall be prima facie proof of full payment of support owed and conclusive in favor of any person dealing in good faith and for a valuable consideration with the noncustodial parent.

(B) In the event of a legal disability of a noncustodial parent, the certificate of the personal representative of the noncustodial parent shall have the same effect.

(C) The certificate shall be sufficient to clear the lien against real property created under this section.

(2) (A) A noncustodial parent who makes a false material statement, knowing it to be false, in executing the certificate as provided in this section shall be subject to the criminal penalty for perjury.

(B) The certificate as provided in this section shall be considered a statement under oath in an official proceeding for purposes of criminal prosecutions.

(3) The criminal prosecution provided for in this subsection shall not be exclusive and shall not supersede the rights that the custodial parent may have to pursue civil remedies against the noncustodial parent.

(e) (1) The lien created under this section may be cancelled or discharged upon full satisfaction.

(2) The lien is satisfied in full when the decree or order so finds or directs or, in the absence of such a decree or order, when all children covered under the order reach majority or are otherwise emancipated or die and all arrearages accruing under the decree, order, or judgment are paid in full according to the payment records of the court or by sworn affidavit of the person to whom support was paid.

(f) Notwithstanding other statutes in conflict with this section, the liens authorized by this subchapter shall continue in full force for three (3) years from the date when all children covered under the order reach majority or are emancipated or die without necessity or limitation of revivor under § 16-65-117 or § 16-65-501.



§ 9-14-231 - Overdue support as lien on personal property.

(a) (1) (A) Support that has been ordered paid through the registry of the court or through the Arkansas child support clearinghouse and that has become overdue shall become a lien on all personal property owned by the noncustodial parent wherever it may be found and need not be limited to the confines of the county where the circuit court is sitting.

(B) A lien originating in another state shall be accorded full faith and credit as if the lien originated in the State of Arkansas.

(2) Upon proof that the noncustodial parent has refused or failed to support his or her child or children pursuant to the order, the court may cause the property to be immediately surrendered to the sheriff of the county where the property is located and may direct the sheriff to take action as necessary to have it sold and apply the proceeds from any sale thereof toward the costs of the sale, any superior liens, the support obligation, including court costs and any attorney's fees awarded pursuant thereto, and any inferior liens.

(3) Any amounts in excess of the overdue support, costs, fees, and other liens shall be paid to the noncustodial parent.

(4) Any person who may purchase any personal property owned by the noncustodial parent for value and without notice of the lien for support shall take the property free of the lien.

(b) The lien against personal property created in this section shall bear the same priority as set forth in § 4-9-322.



§ 9-14-232 - Health care coverage.

(a) In all cases in which the support and care of any children are involved, the court may order either parent to secure and maintain health care coverage for the benefit of the children when health care coverage is available or becomes available to the parent at a reasonable cost.

(b) (1) When the noncustodial parent has secured such coverage, the signature of the custodial parent, indicated as such, shall be a valid authorization to the coverage provider or insurer for the purposes of processing a payment to the children's health services provider.

(2) An order for health care coverage shall operate as an assignment of all benefit rights to require the insurer or coverage provider of the health care coverage to pay benefits for services rendered to the children to the custodial parent or to the children's health services provider.



§ 9-14-233 - Arrearages -- Interest and attorney's fees -- Work activities and incarceration.

(a) All child support that becomes due and remains unpaid shall accrue interest at the rate of ten percent (10%) per annum unless the owner of the judgment or the owner's counsel of record requests prior to the accrual of the interest that the judgment shall not accrue interest.

(b) The circuit court shall award a minimum of ten percent (10%) of the support amount due or any reasonable fee, including a contingency fee approved by the circuit court, as attorney's fees in actions for the enforcement of payment of support provided for in the order.

(c) Collection of interest and attorney's fees may be by executions, proceedings of contempt, or other remedies as may be available to collect the original support award.

(d) (1) In all cases brought pursuant to Title IV-D of the Social Security Act wherein the custodial parent or children receive temporary assistance for needy families or benefits under the food stamp program, the Supplemental Security Income Program, Medicaid, and the Children's Health Insurance Program and the obligated parent owes overdue child support, the court shall order the obligated parent to pay the overdue amount according to a plan approved by the court and in compliance with this Code.

(2) (A) If the obligated parent subject to such a plan is not incapacitated, the circuit court may order the obligated parent to participate in work activities including, but not limited to, unsubsidized employment, subsidized private sector employment, subsidized public sector employment, work experience including work associated with the refurbishing of publicly assisted housing in the event that sufficient private sector employment is not available.

(B) The number of hours that the obligated parent must participate in work activities per week shall be set by the court in an appropriate order.

(C) Additionally, the circuit court may order the obligated parent to spend a minimum number of hours engaged in applying for available positions that the obligor is qualified to fill and keep records of such activities as directed by the court.

(3) If the obligated parent can demonstrate enrollment and full participation in job-related training, which may include on-the-job-training, job search and job readiness assistance, community service programs, vocational education training not to exceed twelve (12) months' duration, job skills training directly related to employment, education directly related to employment if the obligated parent has not received a high school diploma or general education development certificate, the circuit court may substitute such participation in lieu of work activities as set out in subsection (e) of this section.

(e) If the obligated parent who is not incapacitated refuses to pay past due support or refuses to engage in work activities or seek work activities as ordered by the court, the court may order the obligated parent to be incarcerated.

(f) In any action brought for the enforcement of a child support obligation, whenever the court orders an obligated parent to be incarcerated for failure to obey a previous order, the court may further direct that the obligated parent be temporarily released from confinement to engage in work activity upon such terms and conditions as the court deems just.



§ 9-14-234 - Arrearages -- Finality of judgment.

(a) As used in this section, "physical custodian" means a natural or adoptive parent, a guardian, or a person or agency who has custody of a child or children for more than eight (8) consecutive weeks, other than court-ordered visitation, during which there is an obligation to pay support for the child or children.

(b) Any decree, judgment, or order that contains a provision for the payment of money for the support and care of any child or children through the registry of the court or the Arkansas child support clearinghouse shall be final judgment subject to writ of garnishment or execution as to any installment or payment of money that has accrued until the time either party moves through proper motion filed with the court and served on the other party to set aside, alter, or modify the decree, judgment, or order.

(c) (1) The court may not set aside, alter, or modify any decree, judgment, or order that has accrued unpaid support prior to the filing of the motion.

(2) However, the court may offset against future support to be paid those amounts accruing during time periods other than reasonable visitation in which the noncustodial parent had physical custody of the child with the knowledge and consent of the custodial parent.

(d) (1) In cases brought pursuant to Title IV-D of the Social Security Act, a change in the physical custodian of a child or children, other than a party to the child support order, shall require written notice to the clerk of the court to redirect the child support to the present physical custodian when that physical custodian has had custody of the child or children for more than eight (8) consecutive weeks, other than court-ordered visitation, during which there is an obligation to pay child support.

(2) Any custodial parent who leaves a child in the physical custody of a third party for more than eight (8) consecutive weeks shall be presumed to have notice of the redirection of child support payments.

(e) (1) The physical custodian shall be responsible for giving notice to the clerk of the court.

(2) (A) Such notice shall be in writing and shall contain the following:

(i) The style of the case and the court docket number;

(ii) The names and addresses of any parents, guardians, or other caretakers;

(iii) The names of the child or children for whom child support is owed;

(iv) The name and address of the present physical custodian, along with a statement from the physical custodian that the child or children have resided with the physical custodian for more than eight (8) consecutive weeks other than court-ordered visitation;

(v) A statement that any parent, guardian, or other caretaker shall have ten (10) days after receipt of notice to file written objections; and

(vi) An affidavit from the physical custodian that the physical custodian has provided a copy of the notice required under subdivision (d)(1) of this section by personal service or by certified mail, restricted delivery, return receipt requested, to any parent, guardian, or other caretaker, and to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.

(B) Notification shall be sufficient under this section if mailed to the parent, guardian, or other caretaker at either the last known address provided to a court by the parent, guardian, or other caretaker, or to an address verified by the physical custodian.

(f) If no objection to the redirection of child support is filed with the clerk of the court within ten (10) days, the clerk shall redirect current child support payments to the physical custodian and so note the redirection on the payment records of the case.

(g) If an objection to redirection of child support is filed with the clerk of the court, the physical custodian or the office may petition the court for an order to redirect child support payments to the physical custodian.

(h) All current child support payments shall follow the child or children and shall be payable to the physical custodian as support for the child or children.

(i) (1) The amount of accrued arrearages or overdue support to which a physical custodian is entitled shall be prorated and payable to the physical custodian for the period of actual custody of any child or children for whom support is owed.

(2) If there has been more than one (1) physical custodian, each shall be entitled to receive accrued arrearages or overdue support for the period of their custody of any child or children for whom support is owed, unless the court, for good cause shown and in the best interests of the child or children, shall find otherwise.

(j) Nothing in this section shall be construed to limit the jurisdiction of the court to proceed to enforce a decree, judgment, or order for the support of a minor child or children through contempt proceedings when the arrearage is reduced to judgment under subsection (b) of this section.



§ 9-14-235 - Arrearages -- Payment after duty to support ceases.

(a) If a child support arrearage or judgment exists at the time when all children entitled to support reach majority, are emancipated, or die, or when the obligor's current duty to pay child support otherwise ceases, the obligor shall continue to pay an amount equal to the court-ordered child support, or an amount to be determined by a court based on the application of guidelines for child support under the family support chart, until such time as the child support arrearage or judgment has been satisfied.

(b) When the order of support directs an amount of support per child, as each child reaches majority, is emancipated, or dies, or the obligor's current duty to pay support otherwise ceases, the obligor shall continue to pay the amount set as child support, or an amount set by a court based on the application of the guidelines for child support under the family support chart, for that child if a judgment or child support arrearage exists until such time as the judgment or arrearage has been satisfied.

(c) Enforcement through income withholding, intercept of unemployment benefits or workers' compensation benefits, income tax intercept, additional payments ordered to be paid on the child support arrearage or judgment, contempt proceedings, or any other means of collection shall be available for the collection of a child support arrearage or judgment until the child support arrearage or judgment is satisfied.

(d) Income withholding under § 9-14-221 may be used to satisfy a child support arrearage or judgment.

(e) As used in this section, "judgment" means unpaid child support and medical bills, interest, attorney's fees, or costs associated with a child support case when such has been reduced to judgment by the court or become a judgment by operation of law.

(f) The purpose of this section is to allow the enforcement and collection of child support arrearages and judgments after the obligor's duty to pay support ceases.



§ 9-14-236 - Arrearages -- Child support limited -- Limitations period.

(a) As used in this section:

(1) "Accrued child support arrearages" means a delinquency owed under a court order or an order of an administrative process established under state law for support of any child or children that is past due and unpaid;

(2) "Action" means any complaint, petition, motion, or other pleading seeking recovery of accrued child support arrearages;

(3) "Initial support order" means the earliest order, judgment, or decree entered in the case by the court or by administrative process that contains a provision for the payment of money for the support and care of any child or children; and

(4) "Moving party" means any of the following:

(A) The custodial parent;

(B) Any person or agency to whom custody of a minor child has been given or relinquished;

(C) The minor child through his or her guardian or next friend;

(D) A person for whose benefit the support was ordered, within five (5) years of obtaining his or her majority; or

(E) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration when the custodial parent or person to whom custody has been relinquished or awarded is or has been receiving assistance in the form of Aid to Families with Dependent Children or has contracted with the office for the collection of support.

(b) In any action involving the support of any minor child or children, the moving party shall be entitled to recover the full amount of accrued child support arrearages from the date of the initial support order until the filing of the action.

(c) Any action filed pursuant to subsection (b) of this section may be brought at any time up to and including five (5) years beyond the date the child for whose benefit the initial support order was entered reaches eighteen (18) years of age.

(d) No statute of limitation shall apply to an action brought for the collection of a child support obligation or arrearage against any party who leaves or remains outside the State of Arkansas with the purpose to avoid the payment of child support.

(e) This section shall apply to all actions pending as of March 29, 1991, and filed thereafter, and shall retroactively apply to all child support orders now existing.



§ 9-14-237 - Expiration of child support obligation.

(a) (1) Unless a court order for child support specifically extends child support after these circumstances, an obligor's duty to pay child support for a child shall automatically terminate by operation of law:

(A) (i) When the child reaches eighteen (18) years of age unless the child is still attending high school.

(ii) If the child is still attending high school, upon the child's high school graduation or the end of the school year after the child reaches nineteen (19) years of age, whichever is earlier;

(B) When the child:

(i) Is emancipated by a court of competent jurisdiction;

(ii) Marries; or

(iii) Dies;

(C) Upon the marriage of the parents of the child to each other; or

(D) Upon the entry of a final decree of adoption or an interlocutory decree of adoption that has become final under § 9-9-201 et seq. and thereby relieves the obligor of all parental rights and responsibilities.

(2) However, any unpaid child support obligations owed under a judgment or in arrearage pursuant to a child support order shall be satisfied pursuant to § 9-14-235.

(b) (1) If the obligor has additional child support obligations after the duty to pay support for a child terminates, then either the obligor, custodial parent, physical custodian, or the Office of Child Support Enforcement of the Revenue Division of Department of Finance and Administration, within thirty (30) days subsequent to the expiration of the ten-day period allowed for the notification as provided in subdivision (b)(5) of this section, may file a motion with a court of competent jurisdiction requesting that the court determine the amount of the child support obligation for the remaining children.

(2) The remaining obligations, subsequent to the expiration of the thirty-day period contained in subdivision (b)(1) of this section, shall be adjusted by operation of law to an amount to be determined by using the most recent version of the family support chart pursuant to § 9-12-312(a)(2) for any remaining children for whom an obligation for child support exists.

(3) If the most recent child support order either was entered prior to the adoption of the family support chart by the Supreme Court or the support amount, as indicated by the order, deviated from the family support chart, then the issue of the amount of the obligor's child support obligation shall be decided by a court of competent jurisdiction.

(4) (A) In the event a review is requested, the court shall apply the family support chart for the remaining number of children from the date of the termination of the duty, subject to any changed circumstances, which shall be noted in writing by the court.

(B) Deviation from the family support chart shall be noted in the court order or on the record, as appropriate.

(5) (A) The obligor shall provide written notification of the termination of the duty of support to the custodial parent, the physical custodian, the clerk of the court responsible for receipt of the child support payments, the obligor's employer, if income withholding is in effect, and the office, if applicable, within ten (10) days of the termination of the duty of support.

(B) The obligor shall enclose with the written notification of termination a copy of the most recent child support order.

(C) The notification shall state the name and age of each child for whom the obligation to pay child support has ceased and the name and age of children set out in prior terminations of child support made pursuant to this subsection.

(c) No statute of limitations shall apply to an action brought for the collection of a child support obligation of arrearage against any party who leaves or remains outside the State of Arkansas with the purpose to avoid the payment of child support.



§ 9-14-238 - Collection of support obligations.

(a) The Administrator of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration is authorized to enter into professional service contracts with private individuals or businesses and public agencies concerning the establishment, and enforcement through court-ordered proceedings, of the collection, monitoring, and distribution of support obligations, including service of process as defined by § 9-14-206(d).

(b) (1) The Arkansas Title IV-D child support enforcement agency may collect unreimbursed public or medical assistance under a cooperative agreement with the state's Title IV-A or Medicaid agencies for any unreimbursed public or medical assistance owed the state.

(2) Under any cooperative agreement that disallows the expenditure of federal Title IV-D funds, Title IV-D expenditures for activities associated with the recovery of state medicaid or unreimbursed public assistance funds shall be paid to the Title IV-D agency by the state agency for which the funds are recovered.



§ 9-14-239 - Suspension of license for failure to pay child support.

(a) As used in this section:

(1) "Department" means the Department of Finance and Administration or its duly authorized agents;

(2) "License" means an Arkansas driver's license issued pursuant to § 27-16-101 et seq., and § 27-20-101 et seq., or an occupational, professional, or business license regulated under Title 17 of this Code and all other licenses regulated under Titles 2-6, 8, 9, 14, 15, 20, 22, 23, and 27 of this Code;

(3) "Office" means the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration;

(4) "Other licensing entity" means any other state agency, department, board, commission, municipality, or any entity within the State of Arkansas or the United States that issues or renews an occupational, professional, or business license regulated under Title 17 of this Code and all other licenses regulated under Titles 2-6, 8, 9, 14, 15, 20, 22, 23, and 27 of this Code; and

(5) "Permanent license plate" means the license plate, issued by the department, that by law must be affixed to every vehicle as defined by § 27-14-1002 and every motorized cycle as defined by § 27-20-101.

(b) (1) (A) Unless an obligor executes an installment agreement or makes other necessary and proper arrangements with the office, the office shall notify the department or other licensing entity to suspend the license or permanent license plate of the obligor whenever the office determines that one (1) of the following conditions exists:

(i) The obligor is delinquent on a court-ordered child support payment or an adjudicated arrearage in an amount equal to three (3) months' obligation or more; or

(ii) The obligor is the subject of an outstanding failure to appear warrant, a body attachment, or a bench warrant related to a child support proceeding.

(B) Prior to the notification to suspend the license of the obligor, the office shall determine whether the obligor holds a license or permanent license plate with the department or other licensing entity.

(2) (A) The office shall notify the obligor that a request will be made to the department to suspend the license or permanent license plate sixty (60) days after the notification unless a hearing with the office is requested in writing within thirty (30) days to determine whether one (1) of the conditions of suspension does not exist.

(B) Notification shall be sufficient under this subdivision (b)(2) if mailed to the obligor at either the last known address provided to the court by the obligor pursuant to § 9-14-205 or to the address used by the obligor on the license or the application for a permanent license plate.

(c) Following a determination by the office under subdivision (b)(1) of this section, the office shall notify the department or other licensing entity to suspend the license or permanent license plate of the obligor.

(d) (1) The department or other licensing entity, upon receipt of the notification, shall immediately suspend the license or permanent license plate of the obligor.

(2) This suspension shall remain in effect until the department or other licensing entity is notified by the office to release the suspension.

(e) (1) If the obligor enters into an installment agreement or makes other necessary and proper arrangements with the office to pay child support, the office shall immediately notify the department or other licensing entity to restore the license or permanent license plate of the obligor.

(2) In the case of fraud or mistake, the office shall immediately notify the department or other licensing entity to restore the license or permanent license plate of the obligor, as appropriate.

(f) The office and the department are authorized to promulgate rules and regulations necessary to carry out this section in the interests of justice and equity.

(g) The office is authorized to seek an injunction in the circuit court of the county in which the child support order was entered, restraining the obligor from driving or from any licensed or permitted activity during the time the obligor's license or permanent license plate is suspended.

(h) (1) (A) Any obligor whose license or permanent license plate has been suspended may appeal to the circuit court of the county in which the child support order was entered or transferred, within thirty (30) days after the effective date of the suspension, by filing a petition with a copy of the notice of the suspension attached, or with a copy of the final administrative hearing decision of the office, with the clerk of the circuit court and causing a summons to be served on the Administrator of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.

(B) For persons paying child support pursuant to § 9-17-501 or § 9-17-507, the foreign order shall be registered by the office pursuant to § 9-17-601 et seq.

(2) The case shall be tried de novo.

(3) The circuit judges are vested with jurisdiction to determine whether the petitioner is entitled to a license or permanent license plate or whether the decision of the hearing officer should be affirmed, modified, or reversed.

(i) Nothing provided in this section shall be interpreted to prohibit the circuit court from suspending a permanent license plate or a license through contempt proceedings resulting from the nonpayment of child support.



§ 9-14-240 - Expiration of income withholding.

(a) (1) Income withholding for child support shall terminate by operation of law when one (1) of the conditions set out in § 9-14-237(a) is met.

(2) However, in no event shall income withholding for child support terminate:

(A) When a current child support obligation exists; or

(B) When a child support arrearage exists, until such time as the arrearage has been satisfied.

(b) (1) If there are no child support arrearages, the obligor may terminate income withholding for child support without petitioning the court by giving written notice, in person or by certified mail, to the obligor's employer, the custodial parent or physical custodian, the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, the Arkansas child support clearinghouse, and the clerk of the court.

(2) The notice shall be given no earlier than thirty (30) days before the termination of the duty to pay support, and shall state:

(A) The name and address of the obligor;

(B) The name and address of the obligor's employer;

(C) (i) That income withholding for child support will be terminated;

(ii) The date of intended termination; and

(iii) The basis for termination of income withholding; and

(D) That the custodial parent or physical custodian, the office, or the clerk of the court has the right to file written objection to the termination.

(3) The written objection to the termination shall:

(A) Be made by certified mail to the obligor and the obligor's employer within ten (10) days after receipt of the notice of intent to terminate income withholding for child support;

(B) State that the obligor's duty to pay child support has not been fulfilled as required by court order; and

(C) Set forth the reasons for nonfulfillment.

(4) If a written objection is filed as provided in this section, then income withholding for child support shall continue until such time as an order is entered that terminates, alters, or amends income withholding for child support.

(c) (1) Income withholding for child support may be terminated without petitioning the court by filing with the clerk of the court and submitting to the obligor's employer an affidavit attested to by the obligor, the custodial parent or physical custodian, and the office.

(2) The affidavit shall state:

(A) The name and address of the obligor and the custodial parent or physical custodian;

(B) The name and address of the obligor's employer;

(C) The style of the court case and number;

(D) That one (1) of the conditions set forth in § 9-14-237(a) has been met;

(E) The date that income withholding for child support shall terminate;

(F) That there are no child support arrearages; and

(G) That the office by its agent, designee, or contractor, whose name and address is provided, has determined that no debt to the state is owing in the cause based on an assignment of rights under §§ 9-14-109 and 20-77-109.

(d) (1) In any action to reinstate income withholding for child support, and when the court determines that income withholding for child support was wrongly terminated pursuant to subsection (b) or subsection (c) of this section, the court shall award costs and a minimum of ten percent (10%) of the support amount due as attorney's fees to the prevailing party.

(2) (A) If the custodial parent or physical custodian, the office, or the clerk of the court objects to the termination of income withholding for child support and a petition is filed for an order terminating income withholding for child support and the obligor prevails, the court may award attorney's fees and costs to the obligor.

(B) However, there shall be no award for attorney's fees and costs against the office or the clerk of the court.

(e) Notices of intent to terminate income withholding for child support filed by the obligor, and any written objection filed by the custodial parent or physical custodian, the office, or the clerk of the court, shall be executed under penalty for false swearing.

(f) (1) If a court determines that the amount withheld for child support exceeded the obligor's child support obligation, the obligor shall be entitled to reimbursement.

(2) The court may order the custodial parent or physical custodian to repay the excess amounts withheld and may refer to the family support chart to fix a schedule of repayments.



§ 9-14-241 - Referrals for criminal prosecution.

(a) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall refer to the prosecuting attorney of the appropriate judicial district for prosecution under § 5-26-401 and any other applicable criminal statute, all cases in which:

(1) The office has had enforcement responsibility for at least twelve (12) consecutive months;

(2) More than ten thousand dollars ($10,000) in child support is owed and remains unpaid; and

(3) Regular child support payments are not being received.

(b) A referral under subsection (a) of this section shall contain the following information:

(1) An affidavit signed by the custodian of the child receiving court-ordered child support payments stating:

(A) Whether or not anything of value has been received from the person obligated to make the child support payments in lieu of child support payments;

(B) Any known income sources of the person obligated to make the child support payments; and

(C) A request that the criminal offense of nonsupport be prosecuted;

(2) An affidavit from the office detailing the:

(A) Date the child support arrearage began to accrue;

(B) Name of each recipient and the amount of unpaid child support owed to each recipient; and

(C) Last known address of the person obligated to make the child support payments;

(3) A certified copy of the court order and any modifications of the court order mandating payment of child support;

(4) A certified copy of the payment history of the person obligated to make the child support payments; and

(5) A list of possible witnesses and known contact information.

(c) Within thirty (30) days of receiving a referral under this section, the prosecuting attorney will send the office a:

(1) Copy of the criminal information or arrest warrant if a decision to file charges has been made; or

(2) Notice of any deficiencies in the referral.

(d) Nothing in this section limits the ability of the office with respect to a case over which it has enforcement responsibility to:

(1) Refer the case for criminal prosecution if the elements of the crime of nonsupport under § 5-26-401 appear to be present; or

(2) Continue to pursue all available civil remedies in connection with the case.



§ 9-14-242 - Report of nonsupport payments.

(a) (1) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall provide individual reports to the county circuit clerk concerning money received by the office in payment of arrearages owed by a person convicted of nonsupport under § 5-26-401.

(2) The reports shall be provided each month.

(b) Upon receipt of the reports from the office, the county circuit clerk shall deduct the amounts stated on the report from the outstanding balance in the circuit clerk's file of the amount of nonsupport restitution owed by the individual.






Subchapter 3 - -- Revised Uniform Reciprocal Enforcement of Support Act



Subchapter 4 - -- State Commission on Child Support

§ 9-14-402 - Staff.

The Administrator of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall assign staff of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration to assist the State Commission on Child Support [repealed] in carrying out its duties and responsibilities.



§ 9-14-403 - Duties.

The State Commission on Child Support [repealed] shall have the following duties:

(1) To examine, investigate, and study the operation of the state's child support system to determine the extent to which such system is successful in securing support and parental involvement for children;

(2) To make recommendations for legislation which would clarify and improve state laws in the areas of visitation, standards for support, enforcement of interstate obligations, paternity establishment, and support collection methods;

(3) To evaluate the availability, cost, and effectiveness of services for support enforcement to children receiving aid and those not receiving aid and assist the Title IV-D agency in program improvements or enhancements which would increase the availability of support enforcement;

(4) To examine proposed legislation and make recommendations concerning compliance with federal requirements for support collection; and

(5) To review expedited process reporting for child support cases pending in the judicial districts from data furnished by the Administrative Office of the Courts and assist in compliance with case processing standards.






Subchapter 5 - -- Health Care Coverage

§ 9-14-501 - Definition.

As used in this subchapter, "health care coverage" includes, but need not be limited to, insurance of human beings against bodily injury, disability, or death by accident or accidental means, or the expense thereof, or disablement or expense resulting from sickness, and every insurance appertaining thereto.



§ 9-14-502 - Income withholding authorized.

(a) In all decrees and orders that direct the noncustodial parent to provide and maintain health care coverage for any child, the court shall include a provision directing the employer to deduct from money, income, or periodic earnings due the noncustodial parent an amount that is sufficient to provide for premiums for health care coverage offered by the employer.

(b) (1) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration is authorized to garnish wages, salary, or other employment income pursuant to § 16-110-101 et seq. and withhold amounts from a state tax refund due any person who:

(A) Is required by a court or administrative order to provide coverage for costs of health services to a child who is eligible for medical assistance under this section; and

(B) (i) Has received payment from a third party for the costs of such services for the child; but

(ii) Has not used such payment to reimburse, as appropriate, the custodial parent, the provider of such services, the Department of Human Services, or the office for expenditures for such costs.

(2) Any claims for current or past-due child support shall have priority over any claim for the costs of such services.



§ 9-14-503 - Minor children -- Certain provisions denying or restricting coverage void.

(a) (1) No contract of individual or group health care coverage sold, delivered, issued for delivery, renewed, or offered for sale in this state by any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall, directly or indirectly, restrict or deny health care coverage due to the fact that the minor child does not reside with the noncustodial parent or that the parent-child relationship was established through a paternity action or that the minor child is covered through the state-administered medicaid program or that the minor child is not claimed as a dependent on the noncustodial parent's federal or state income tax return.

(2) (A) Furthermore, no insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall, directly or indirectly, restrict or deny benefits to a minor child because the child lives outside of its service area.

(B) Benefits provided outside the service area shall be in accordance with the terms and conditions of the health care plan.

(b) (1) Each contract of individual or group health care coverage sold, delivered, issued for delivery, renewed, or offered for sale in this state by any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall provide for the immediate enrollment of the minor child or children.

(2) The minor child shall be enrolled immediately in the noncustodial parent's health care plan upon submission of the notice as provided in § 9-14-511 or, in cases being enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, as required in § 9-14-516.

(c) Except for nonpayment of premium, no contract of individual or group health care coverage sold, delivered, issued for delivery, renewed, or offered for sale in this state by any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall permit, directly or indirectly, the removal of a minor child from enrollment for coverage unless the insurer has received evidence in writing that the court or administrative order providing for the health care coverage is no longer in effect or that the child is or will be enrolled on comparable health coverage through another insurer that will take effect not later than the effective date of such disenrollment.

(d) No contract of individual or group health care coverage sold, delivered, issued for delivery, renewed, or offered for sale in this state by any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall, directly or indirectly, impose requirements on the office that are any different from those applicable to any other agent or assignee assigned the rights of a person eligible for medical assistance under this section and covered for health benefits from the insurer.

(e) Any insurance policy provision that would deny or restrict coverage to a minor child under such circumstances shall be void as against public policy.



§ 9-14-504 - Communication with custodial parent or assignee.

(a) Without regard to the fact that coverage may be provided through a policy benefiting the noncustodial parent of a child or children, any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation operating in this state shall:

(1) Receive claims for payment;

(2) Respond to requests concerning information necessary to determine coverage status, claims status, health policy plan, or benefits for minor children for whom services are provided under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et. seq., regardless of the identity of the policyholder if the policy covers the child or to obtain benefits through coverage for minor children; and

(3) Communicate with:

(A) The custodial parent or parents or the noncustodial parent or parents of the minor child or children;

(B) An assignee; or

(C) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.

(b) Any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation operating in this state shall permit the custodial parent or the provider, with approval of the custodial parent, to submit claims for covered services without approval of the noncustodial parent and shall make payment on such claims directly to the custodial parent, the provider, or the office.



§ 9-14-505 - No direct offset to child support.

(a) Health care coverage premiums shall not be deemed or used as a direct offset to the child support award.

(b) However, premiums for health care for a minor child can be considered in determining net take-home pay of the noncustodial parent when setting the current child support award.



§ 9-14-506 - Effective date of income withholding order -- Applicability.

(a) (1) An order of income withholding for health care coverage shall take effect immediately upon completion of enrollment requirements or, in cases being enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, as required in § 9-14-516.

(2) Enrollment requirements shall be completed at the earliest enrollment period or, in cases being enforced under Title IV-D, 42 U.S.C. § 651 et. seq., by the office, as required in § 9-14-516.

(3) Enrollment information shall be provided by the custodial parent, noncustodial parent, or the office as available.

(b) Income withholding for health care coverage shall apply to current and subsequent periods of employment once activated.



§ 9-14-507 - Priority of income withholding claims.

An order of income withholding for health care coverage shall have priority over all other legal processes under state law against money, income, or periodic earnings of the noncustodial parent except an order of income withholding for child support.



§ 9-14-508 - Persons subject to income withholding -- Ground for contest.

(a) Any person under a court order to provide and maintain health care coverage as of March 6, 1991, shall be subject to income withholding for health care coverage provisions of this subchapter.

(b) An order of income withholding for health care coverage shall become effective upon the completion of the notice requirement set forth in § 9-14-509.

(c) (1) The fact that the custodial parent provides supplemental medical insurance coverage or that the minor child or children are otherwise eligible for medicaid assistance shall not be a ground to contest an order of income withholding for health care coverage.

(2) The only ground to contest an order of income withholding for health care coverage shall be mistake of fact.

(d) The noncustodial parent shall not eliminate health care coverage for the minor child or children without receiving evidence in writing that the court or administrative order providing for the health care coverage is no longer in effect.

(e) Whenever the court orders the noncustodial parent to provide health care coverage and the noncustodial parent fails or refuses to comply or eliminates health care coverage in violation of subsection (d) of this section, that fact shall be disclosed to the court and may be considered a ground for civil or criminal contempt of court.

(f) In cases being enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, § 9-14-516 shall apply.



§ 9-14-509 - Notice to noncustodial parent.

(a) Prior to notification to the employer, the noncustodial parent shall be sent a notice by any form of mail addressed to the parent at his or her last known address as contained in the records of the court clerk.

(b) The information contained in the notice shall include:

(1) That the parent has been directed to provide and maintain health care coverage for the benefit of a minor child;

(2) The name and date of birth of the minor child or children;

(3) That the income withholding for health care coverage applies to current and subsequent periods of employment;

(4) The procedure available to contest the withholding on the ground that the withholding is not proper because of mistake of fact;

(5) That failure to contest the withholding within fifteen (15) days of the mail date of the notice will result in the payor's being notified to begin the enrollment requirements and withholding;

(6) That, if the noncustodial parent contests the withholding, he or she will be afforded an opportunity to present his or her case to the court or its representative in that jurisdiction within thirty (30) days of receipt of the notice of contest; and

(7) That state law prohibits employers from retaliating against a noncustodial parent under an income withholding order for health care coverage and that the court or its representative should be contacted if the noncustodial parent has been retaliated against by his or her employer as a result of the income withholding for health care coverage.

(c) In cases being enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, § 9-14-516 shall apply.



§ 9-14-510 - Determination of contest.

(a) Should the noncustodial parent contest the withholding because of mistake of fact, then, after providing the noncustodial parent an opportunity to present his or her case, the court or its representative shall determine whether the withholding shall occur and shall notify the noncustodial parent of the determination and, if appropriate, the time period in which withholding will commence.

(b) In cases being enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, § 9-14-516 shall apply.



§ 9-14-511 - Notice to employer.

(a) Notice shall be sent to the employer or payor of the parent for whom income withholding for health care coverage has been ordered.

(b) The notice may be served on the employer or payor as if it were a summons pursuant to Rule 4 of the Arkansas Rules of Civil Procedure or may be sent to the employer by any form of mail requiring a signed receipt.

(c) The notice shall contain the following information:

(1) The parent's name and social security number;

(2) That the parent has been required to provide and maintain health care coverage for a dependent minor child;

(3) The name, date of birth, and social security number for each child;

(4) That the employer should complete the enrollment requirements with the assistance of the custodial parent, noncustodial parent, employee, or the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration and begin withholding funds sufficient from the earnings due the parent to cover premiums for placing the minor child on the parent's health care coverage as provided by the employer and pay such funds so withheld to the insurer;

(5) That withholding is binding on the payor for current and subsequent periods of employment or until further notice by the court or its representative;

(6) That the payor must notify the court or its representative immediately when the noncustodial parent terminates employment or takes other adverse action terminating the income source or health care coverage and shall provide the noncustodial parent's last known address and the name and address of any new employer or new health care coverage provider, if known, or both;

(7) That the employer must implement health care coverage for the minor child immediately upon receipt of the notice without regard to any enrollment season restrictions; and

(8) That the employer must not remove a minor child from enrollment for coverage unless:

(A) The employer has received evidence in writing that the court or administrative order is no longer in effect;

(B) The child is or will be enrolled in comparable health coverage by the noncustodial parent that will take effect not later than the effective date of the disenrollment; or

(C) The employer has eliminated family health coverage for all of its employees.

(d) In cases being enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., by the office, § 9-14-516 shall apply.



§ 9-14-512 - Objection of employer.

(a) Upon receipt of an objection from a payor under an order of income withholding for health care coverage, the court or its representative shall expeditiously determine whether the payor shall be relieved under the order and shall so inform the payor within ten (10) days of receipt of the objection by a notice of its determination sent to the payor by regular mail.

(b) In cases being enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, § 9-14-516 shall apply.



§ 9-14-513 - Employer bound by court order until further notice.

A payor who has been notified of an order of income withholding for health care coverage shall be bound by the order until further notice by the court or its representative.



§ 9-14-514 - Notification of court by employer of termination.

A payor shall notify the court or its representative or, in cases enforced under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, immediately when the noncustodial parent terminates employment or takes other adverse action terminating the income source and shall provide the noncustodial parent's last known address and the name and address of any new employer, if known.



§ 9-14-515 - Employer prohibited from taking action against parent for income withholding.

(a) A payor who is an employer is prohibited from discharging, refusing to employ, or taking other disciplinary action against a noncustodial parent under an income withholding order for health care coverage.

(b) Any employer violating this subchapter shall be subject to the contempt powers of the court issuing the order and may be fined up to fifty dollars ($50.00) per day.

(c) The noncustodial parent shall have the burden to prove that income withholding for health care coverage was the sole reason for the employer's action.



§ 9-14-516 - Enforcing medical support in Title IV-D cases.

(a) In all cases in which either parent is ordered to provide medical support and the court order is enforced by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq., the office shall utilize the National Medical Support Notice in compliance with federal regulations 45 C.F.R. § 303.32 and 29 C.F.R. § 2590 as they existed on March 27, 2001.

(b) Unless the court or administrative order stipulates alternative coverage, the office shall send the National Medical Support Notice to the employer or payor within two (2) business days of receiving employment information or matching with employer information contained in the New Hire Directory.

(c) Immediately upon receipt of the National Medical Support Notice, the employer or payor shall deduct from wages or other income an amount sufficient to cover the cost of the health care premiums and shall forward that amount to the health care plan administrator.

(d) (1) The Consumer Credit Protection Act, 15 U.S.C. § 1671 -- 1677, limits shall apply to the combined total withheld for both child support and medical coverage.

(2) Income withholding for child support shall take priority over the deduction for health care premiums.

(e) The employer or payor shall transmit the National Medical Support Notice to the health care plan administrator no later than twenty (20) business days after the date of the notice.

(f) (1) The health care plan administrator shall complete the enrollment requirements for the child and notify the parents and the child, if the child resides at an address other than the address of the custodial parent, that coverage is or will become available.

(2) The health plan administrator shall also furnish the custodial parent, within forty (40) business days after the posting date of the National Medical Support Notice, the following:

(A) A description of the coverage;

(B) The effective date of the coverage; and

(C) Any forms or documents necessary to effectuate the coverage.

(g) The office, in consultation with the custodial parent, shall promptly select from available plan options when the plan administrator reports that there is more than one (1) option available under the plan.

(h) (1) (A) The obligor may contest the income withholding for health care premiums based on a mistake of fact by objecting, within twenty (20) days after receipt of the notice, to the court or its representative.

(B) Notice of the objection shall be provided to the office.

(2) In order for the child to be enrolled in the health plan while the matter is being reviewed, the employer shall:

(A) Implement withholding immediately; and

(B) Forward the National Medical Support Notice to the health plan administrator.

(i) The employer shall notify the office promptly when the employment of the obligor is terminated and provide the office:

(1) The obligor's last known address; and

(2) The name and address of the obligor's employer, if known.

(j) The office shall notify the employer when there is no longer a current order for medical support in effect for which the Title IV-D agency is responsible.






Subchapter 6-7 - [Reserved.]

[Reserved]



Subchapter 8 - -- Centralized Clearinghouse

§ 9-14-801 - Definitions and capabilities.

As used in this subchapter:

(1) "ACTS" means the Arkansas Child Support Tracking System, a statewide computerized child support payment and data tracking and scheduling system;

(2) (A) "Clearinghouse" means an automated child support payment processing system operating under the auspices of the office, capable of providing electronic funds transfer and electronic data interchange transactions for all Title IV-D child support cases on a statewide basis.

(B) The clearinghouse shall be capable of pro rata distribution of child support payments on multiple cases involving the same noncustodial parent, and different custodial parents, through income withholding.

(C) The clearinghouse shall be capable of processing automated assignments of child support payments in accordance with state and federal laws and regulations.

(D) The clearinghouse shall be capable of performing electronic funds transfer and electronic data interchange transactions;

(3) "EFT/EDI" means electronic funds transfer and electronic data interchange;

(4) "Office" means the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration; and

(5) "Title IV-D" means Title IV-D of the federal Social Security Act, as amended.



§ 9-14-802 - Authority.

The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration is authorized to implement a clearinghouse system with electronic funds transfer and electronic data interchange transaction capabilities for the collection and distribution of child support payments in all cases brought pursuant to Title IV-D of the Social Security Act and cases assigned to the clearinghouse as provided in this subchapter.



§ 9-14-803 - Data.

(a) The clerk of the court shall provide to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration information on all child support payments paid through the registry of the court concerning the categories of cases listed in subsection (b) of this section, including, but not limited to, the name, address, social security number, and employer of the plaintiff and defendant when available to the clerk through the court records.

(b) (1) All child support payments owed in the below-listed cases shall be paid through the clearinghouse.

(2) The clerk of the court shall provide the payment records of the below-listed cases to the office within five (5) working days following receipt of written notice by the office of one (1) of the listed contingencies:

(A) When there is a current assignment of rights pursuant to § 9-14-109, § 20-77-109, or § 20-77-307 to the office by the custodial parent, and in cases where the custodial parents execute an application for Title IV-D services;

(B) In monitoring cases pursuant to 45 C.F.R. § 302.57, and in cases in which a party to the case requests that payments be made through the clearinghouse;

(C) In cases in which there are arrearages owed to the custodial parent and arrearages owed to the state pursuant to an assignment as set out in § 9-14-109, § 20-77-109, or § 20-77-307, and the clerk of the court is unable to split the child support payment between the custodial parent and the state;

(D) In all Title IV-D cases, or in multiple cases involving the Title IV-D office, in which income withholding is ordered and the obligated parent has more than one (1) child support case and the clerk of the court is unable to split the child support payment between the obligated parent's cases on a pro rata basis as required by state and federal laws and regulations.

(c) Upon receipt of an assignment or notice from the office that a case is transferred to the clearinghouse, the clerk of the court shall enter all case data into the Arkansas Child Support Tracking System, the system to be provided to the clerk of the court by the office.

(d) Any child support payment records provided by the clerk of the court pursuant to this section to the office shall be attested to and certified by the clerk of the court in writing as the true and accurate payment record of the noncustodial parent.



§ 9-14-804 - Payments -- Effect.

(a) (1) (A) All child support payments made on cases brought pursuant to Title IV-D shall be paid through the clearinghouse to be operated under the auspices of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.

(B) Alimony payments may be paid through the clearinghouse if an order to pay child support is included in the order of alimony.

(C) Support payments under § 9-14-803(b) and any other payments required by court order to be made through the registry of the court or through the clerk of the court shall be made to the clearinghouse.

(2) The Office of Child Support Enforcement shall seek the assistance of the Administrative Office of the Courts for the purposes of securing standing orders when required to facilitate payment transition.

(b) (1) All orders directing payments through the clearinghouse shall set forth a fee to be paid by the noncustodial parent or obligated spouse in the amount of thirty-six dollars ($36.00) per year, or nine dollars ($9.00) per quarter at the option of the obligated parent, until no children remain minor, the child support obligation is extinguished, and any arrears are completely satisfied.

(2) If the court sets an annual fee or a pro rata amount representing the portion of the fee due for the remainder of the calendar year, it shall be collected from the noncustodial parent or obligated spouse at the time of the first payment, and a thirty-six dollar ($36.00) fee shall be collected in January of each year thereafter until no children remain minor and the support obligation is extinguished.

(3) The Office of Child Support Enforcement shall have all rights and responsibilities of the clerk of the court, including, but not limited to, those rights and responsibilities set out in §§ 9-10-109 and 9-12-312.

(c) In all cases transferred to the clearinghouse by the clerk of the court, the fee paid by the noncustodial parent pursuant to §§ 9-10-109 and 9-12-312 paid subsequent to the transfer of the case shall be paid to the clearinghouse.



§ 9-14-805 - Permanent transfer.

(a) (1) A Title IV-D child support, paternity, or medicaid-only case shall remain within the clearinghouse for payment, collection, and distribution purposes even though a custodial parent may elect to close the case with the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration in regard to establishment and enforcement services.

(2) The cases shall be referred to as non-Title IV-D clearinghouse cases.

(b) In the event a child support case begins paying through the clearinghouse, all payments shall continue to be paid through the clearinghouse for the life of the case.

(c) (1) Effective October 1, 1998, by operation of law, all cases that are enforced by the state in which the support order was initially issued on or after January 1, 1994, and in which income of the noncustodial parent is subject to withholding, shall be paid through the clearinghouse.

(2) All child support cases once paid through the clearinghouse, Title IV-D and non-Title IV-D clearinghouse cases, shall continue to be paid through the clearinghouse in accordance with this section.

(3) All other child support payments currently being paid through the registry of the circuit court shall continue to be paid through the registry:

(A) Until October 1, 1999, at which time all child support payments made through income withholding shall, by operation of law, be redirected and paid through the clearinghouse;

(B) Until an assignment of child support to the office is made in a case; or

(C) Until such time as the office and the clerk of the court agree that child support payments may be redirected to and paid through the clearinghouse prior to September 30, 1999, but any such agreement shall not be effective until October 1, 1998.

(4) For all child support cases with income withholding that are redirected to and paid through the clearinghouse in accordance with subdivisions (c)(1) and (2) of this section, the clerk of the court shall enter into the Arkansas Child Support Data Tracking System or shall supply by first class mail on an approved form any and all information required by the office sufficient to process child support payments.



§ 9-14-806 - Electronic funds transfer and electronic data information election -- Arkansas Child Support Tracking System.

(a) Employers may remit income withholding for child support by electronic funds transfer and electronic data interchange transaction.

(b) Unless otherwise notified by the Title IV-D agency, all child support payments paid by income withholding and remitted via electronic funds transfer and electronic data interchange transactions shall be sent to the circuit clerk.

(c) The Title IV-D agency shall notify the employer when a case is assigned or transferred to the clearinghouse, at which time the employer shall begin or continue income withholding for child support and may remit such payments to the clearinghouse by electronic funds transfer and electronic data interchange transactions.

(d) (1) The circuit clerk is authorized to use the Arkansas Child Support Data Tracking System for all private cases, including alimony, in which there is an order to pay child support, without charge until January 1, 1996.

(2) After January 1, 1996, if the circuit clerk elects to use the system, the clerk may contract with the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration to pay for the costs of the use and operational expenses of the system.



§ 9-14-807 - Official payment record.

(a) In all cases mentioned in this subchapter wherein the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration is charged with collection and distribution of child support, the payment records of the office shall constitute an official public record subject to the self-authentication provision of the Arkansas Rules of Evidence.

(b) (1) The child support payment record issued by the Office of Child Support Enforcement and certified by an affidavit duly subscribed and sworn to before a notary public may be introduced in evidence in child support actions without calling an agent or employee of the office as a witness.

(2) A copy of a child support payment record will be accessible in the clerk's office through the Arkansas Child Support Data Tracking System, and the clerk may make the record available to officers of the court, judges, attorneys, and abstractors.

(c) (1) (A) The Office of Child Support Enforcement shall furnish the child support payment record, duly certified as set out in subsection (b) of this section, to a noncustodial parent or custodial parent in his or her child support case or cases, or to the attorney of record of the noncustodial or custodial parent, or to whomever the noncustodial parent, custodial parent, or his or her attorney of record directs, upon written request.

(B) The request shall state the name of the noncustodial parent and custodial parent, the court docket number, and the Title IV-D numbers, when available.

(2) The Office of Child Support Enforcement may also furnish a certified child support payment record, as set out in subsection (b) of this section, to officers of the court and judges and for the purpose of facilitating the satisfaction of a judgment for child support, to abstractors and attorneys.









Chapter 15 - Domestic Abuse Act

Subchapter 1 - -- General Provisions

§ 9-15-101 - Purpose.

The purpose of this chapter is to provide an adequate mechanism whereby the State of Arkansas can protect the general health, welfare, and safety of its citizens by intervening when abuse of a member of a household by another member of a household occurs or is threatened to occur, thus preventing further violence. The General Assembly has assessed domestic abuse in Arkansas and believes that the relief contemplated under this chapter is injunctive and therefore equitable in nature. The General Assembly hereby finds that this chapter is necessary to secure important governmental interests in the protection of victims of abuse and the prevention of further abuse through the removal of offenders from the household and other injunctive relief for which there is no adequate remedy in current law. The General Assembly hereby finds that this chapter shall meet a compelling societal need and is necessary to correct the acute and pervasive problem of violence and abuse within households in this state. The equitable nature of this remedy requires the legislature to place proceedings contemplated by this chapter under the jurisdiction of the circuit courts.



§ 9-15-102 - Title.

This chapter shall be known and may be cited as the "Domestic Abuse Act of 1991".



§ 9-15-103 - Definitions.

As used in this chapter:

(1) "County where the petitioner resides" means the county in which the petitioner physically resides at the time the petition is filed and may include a county where the petitioner is located for a short-term stay in a domestic violence shelter;

(2) (A) "Dating relationship" means a romantic or intimate social relationship between two (2) individuals that shall be determined by examining the following factors:

(i) The length of the relationship;

(ii) The type of the relationship; and

(iii) The frequency of interaction between the two (2) individuals involved in the relationship.

(B) "Dating relationship" shall not include a casual relationship or ordinary fraternization between two (2) individuals in a business or social context;

(3) "Domestic abuse" means:

(A) Physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between family or household members; or

(B) Any sexual conduct between family or household members, whether minors or adults, that constitutes a crime under the laws of this state; and

(4) "Family or household members" means spouses, former spouses, parents and children, persons related by blood within the fourth degree of consanguinity, any children residing in the household, persons who presently or in the past have resided or cohabited together, persons who have or have had a child in common, and persons who are presently or in the past have been in a dating relationship together.






Subchapter 2 - -- Judicial Proceedings

§ 9-15-201 - Petition -- Requirements generally.

(a) All petitions under this chapter shall be verified.

(b) The petition shall be filed in the county where the petitioner resides, where the alleged incident of abuse occurred, or where the respondent may be served.

(c) (1) A petition for relief under this chapter may be filed in the circuit court.

(2) A petition for relief under this chapter may be filed in a pilot district court if the jurisdiction is established by the Supreme Court under Arkansas Constitution, Amendment 80, § 7 and if the cases are assigned to the pilot district court through the Court Administrative Plan under the Arkansas Supreme Court Administrative Order No. 14.

(d) A petition may be filed by:

(1) Any adult family or household member on behalf of himself or herself;

(2) Any adult family or household member on behalf of another family or household member who is a minor, including a married minor;

(3) Any adult family or household member on behalf of another family or household member who has been adjudicated an incompetent; or

(4) An employee or volunteer of a domestic-violence shelter or program on behalf of a minor, including a married minor.

(e) (1) A petition for relief shall:

(A) Allege the existence of domestic abuse;

(B) Disclose the existence of any pending litigation between the parties; and

(C) Disclose any prior filings of a petition for an order of protection under this chapter.

(2) The petition shall be accompanied by an affidavit made under oath that states the specific facts and circumstances of the domestic abuse and the specific relief sought.

(f) The petition may be filed regardless of whether there is any pending litigation between the parties.

(g) A person's right to file a petition, or obtain relief hereunder shall not be affected by his or her leaving the residence or household to avoid abuse.



§ 9-15-202 - Filing fees.

(a) The court, clerks of the court, and law enforcement agencies shall not require any initial filing fees or service costs.

(b) Established filing fees may be assessed at the full hearing.

(c) (1) The abused in any domestic violence petition for relief for a protection order sought pursuant to this subchapter shall not bear the cost associated with its filing or the costs associated with the issuance or service of a warrant and witness subpoena.

(2) Nothing in this subsection shall be construed to prohibit a judge from assessing costs if the allegations of abuse are determined to be false.



§ 9-15-203 - Petition -- Form.

(a) The circuit clerk shall provide simplified forms and clerical assistance to help petitioners with the writing and filing of a petition under this chapter if the petitioner is not represented by counsel.

(b) The petition form shall not require or suggest that a petitioner include his or her social security number or the social security number of the respondent in the petition.

(c) (1) (A) A petitioner may omit his or her home address or business address from all documents filed with the court.

(B) If a petitioner omits his or her home address, the petitioner shall provide the court with a mailing address.

(2) If disclosure of a petitioner's home address is necessary to determine jurisdiction or consider venue, the court may order the disclosure of the petitioner's home address:

(A) After receiving the petitioner's consent;

(B) Orally and in chambers, out of the presence of the respondent, and a sealed record to be made; or

(C) After a hearing, if the court takes into consideration the safety of the petitioner and finds the disclosure in the interest of justice.

(d) The petition may be in substantially the following form:

"Petition for Order of Protection



§ 9-15-204 - Hearing -- Service.

(a) (1) When a petition is filed pursuant to this chapter, the court shall order a hearing to be held on the petition for the order of protection not later than thirty (30) days from the date on which the petition is filed or at the next court date, whichever is later.

(2) A denial of an ex parte temporary order of relief does not deny the petitioner the right to a full hearing on the merits.

(b) (1) Service of a copy of the petition, the ex parte temporary order of protection, if issued, and notice of the date and place set for the hearing described in subdivision (a)(1) of this section shall be made upon the respondent:

(A) At least five (5) days before the date of the hearing; and

(B) In accordance with the applicable rules of service under the Arkansas Rules of Civil Procedure.

(2) If service cannot be made on the respondent, the court may set a new date for the hearing.

(c) This section does not preclude the court from setting an earlier hearing.



§ 9-15-205 - Relief generally -- Duration.

(a) At the hearing on the petition filed under this chapter, upon a finding of domestic abuse as defined in § 9-15-103, the court may provide the following relief:

(1) Exclude the abusing party from the dwelling that the parties share or from the residence of the petitioner or victim;

(2) Exclude the abusing party from the place of business or employment, school, or other location of the petitioner or victim;

(3) (A) Award temporary custody or establish temporary visitation rights with regard to minor children of the parties.

(B) (i) If a previous child custody or visitation determination has been made by another court with continuing jurisdiction with regard to the minor children of the parties, a temporary child custody or visitation determination may be made under subdivision (a)(3)(A) of this section.

(ii) The order shall remain in effect until the court with original jurisdiction enters a subsequent order regarding the children;

(4) Order temporary support for minor children or a spouse, with such support to be enforced in the manner prescribed by law for other child support and alimony awards;

(5) Allow the prevailing party a reasonable attorney's fee as part of the costs;

(6) Prohibit the abusing party directly or through an agent from contacting the petitioner or victim except under specific conditions named in the order;

(7) Direct the care, custody, or control of any pet owned, possessed, leased, kept, or held by either party residing in the household; and

(8) (A) Order other relief as the court deems necessary or appropriate for the protection of a family or household member.

(B) The relief may include, but not be limited to, enjoining and restraining the abusing party from doing, attempting to do, or threatening to do any act injuring, mistreating, molesting, or harassing the petitioner.

(b) Any relief granted by the court for protection under the provisions of this chapter shall be for a fixed period of time not less than ninety (90) days nor more than ten (10) years in duration, in the discretion of the court, and may be renewed at a subsequent hearing upon proof and a finding by the court that the threat of domestic abuse still exists.



§ 9-15-206 - Temporary order.

(a) When a petition under this chapter alleges an immediate and present danger of domestic abuse or that the respondent is scheduled to be released from incarceration within thirty (30) days and upon the respondent's release there will be an immediate and present danger of domestic abuse, the court shall grant a temporary order of protection pending a full hearing if the court finds sufficient evidence to support the petition.

(b) An ex parte temporary order of protection may:

(1) Include any of the orders provided in §§ 9-15-203 and 9-15-205; and

(2) Provide the following relief:

(A) Exclude the abusing party from the dwelling that the parties share or from the residence of the petitioner or victim;

(B) Exclude the abusing party from the place of business or employment, school, or other location of the petitioner or victim;

(C) Award temporary custody or establish temporary visitation rights with regard to minor children of the parties;

(D) Order temporary support for minor children or a spouse, with such support to be enforced in the manner prescribed by law for other child support and alimony awards;

(E) Prohibit the abusing party directly or through an agent from contacting the petitioner or victim except under specific conditions named in the order; and

(F) (i) Order such other relief as the court considers necessary or appropriate for the protection of a family or household member.

(ii) The relief may include without limitation enjoining and restraining the abusing party from doing, attempting to do, or threatening to do an act injuring, mistreating, molesting, or harassing the petitioner.

(c) An ex parte temporary order of protection is effective until the date of the hearing described in § 9-15-204.

(d) Incarceration or imprisonment of the abusing party shall not bar the court from issuing an ex parte temporary order of protection.



§ 9-15-207 - Order of protection -- Enforcement -- Penalties -- Criminal jurisdiction.

(a) Any order of protection granted under this chapter is enforceable by a law enforcement agency with proper jurisdiction.

(b) An order of protection shall include a notice to the respondent or party restrained that:

(1) A violation of the order of protection is a Class A misdemeanor carrying a maximum penalty of one (1) year imprisonment in the county jail or a fine of up to one thousand dollars ($1,000), or both;

(2) A violation of an order of protection under this section within five (5) years of a previous conviction for violation of an order of protection is a Class D felony;

(3) It is unlawful for an individual who is subject to an order of protection or convicted of a misdemeanor of domestic violence to ship, transport, or possess a firearm or ammunition pursuant to 18 U.S.C. § 922(g)(8) and (9) as it existed on January 1, 2007; and

(4) A conviction of violation of an order of protection under this section within five (5) years of a previous conviction for violation of an order of protection is a Class D felony.

(c) For respondents eighteen (18) years of age or older or emancipated minors, jurisdiction for the criminal offense of violating the terms of an order of protection is with the circuit court or other courts having jurisdiction over criminal matters.

(d) (1) In the final order of protection, the petitioner's home or business address may be excluded from notice to the respondent.

(2) A court shall also order that the petitioner's copy of the order of protection be excluded from any address where the respondent happens to reside.

(e) A law enforcement officer shall not arrest a petitioner for the violation of an order of protection issued against a respondent.

(f) When a law enforcement officer has probable cause to believe that a respondent has violated an order of protection and has been presented verification of the existence of the order of protection, the officer may arrest the respondent without a warrant whether or not the violation occurred in the presence of the officer if the order of protection was obtained according to this chapter and the Arkansas Rules of Criminal Procedure.

(g) An order of protection issued by a court of competent jurisdiction in any county of this state is enforceable in every county of this state by any court or law enforcement officer.



§ 9-15-208 - Law enforcement assistance.

(a) When an order is issued under this chapter, upon request of the petitioner the circuit court may order a law enforcement officer with jurisdiction to accompany the petitioner and assist in placing the petitioner in possession of the dwelling or residence or to otherwise assist in execution or service of the order of protection.

(b) The court may also order a law enforcement officer to assist the petitioner in returning to the residence and getting personal effects.



§ 9-15-209 - Modification of orders.

Any order of protection issued by the circuit court pursuant to a petition filed as authorized in this chapter may be modified upon application of either party, notice to all parties, and a hearing thereon.



§ 9-15-210 - Contempt proceedings.

When a petitioner or any law enforcement officer files an affidavit with a circuit court that has issued an order of protection under the provisions of this chapter alleging that the respondent or person restrained has violated the order, the court may issue an order to the respondent or person restrained requiring that person to appear and show cause why he or she should not be found in contempt.



§ 9-15-212 - Effect of no contact order.

A no contact order shall prohibit the person from making contact, directly or through an agent, except under such conditions as may be provided in the order.



§ 9-15-213 - Police conduct and procedure.

All law enforcement officers shall follow the same procedures as outlined in § 16-90-1107.



§ 9-15-214 - Denial of relief prohibited.

The circuit court shall not deny a petitioner relief solely because the act of domestic or family violence and the filing of the petition did not occur within one hundred twenty (120) days.



§ 9-15-215 - Factors in determining custody and visitation.

(a) In addition to other factors that a circuit court shall consider in a proceeding in which the temporary custody of a child or temporary visitation by a parent is at issue and in which the court has made a finding of domestic or family violence, the court shall consider:

(1) As primary the safety and well-being of the child and of the parent who is the plaintiff of domestic or family violence; and

(2) The defendant's history of causing physical harm, bodily injury, assault, or causing reasonable fear of physical harm, bodily injury, or assault to another person.

(b) If a parent is absent or relocates because of an act of domestic or family violence by the other parent, the absence or relocation is not a factor that weighs against the parent in determining custody or visitation.

(c) There shall be a rebuttable presumption that it is not in the best interest of the child to be placed in the custody of an abusive parent in cases in which there is a finding by a preponderance of the evidence that a pattern of abuse has occurred.



§ 9-15-216 - Mutual orders of protection -- Separate orders of protection.

(a) Except as provided in subsection (b) of this section, a circuit court shall not grant a mutual order of protection to opposing parties.

(b) Separate orders of protection restraining each opposing party may only be granted in cases in which each party:

(1) Has properly filed and served a petition for an order of protection;

(2) Has committed domestic abuse as defined in § 9-15-103;

(3) Poses a risk of violence to the other; and

(4) Has otherwise satisfied all prerequisites for the type of order and remedies sought.



§ 9-15-217 - Order of protection -- Violations -- Domestic violence surveillance program -- Global positioning devices.

(a) (1) (A) A person who is charged with violating an ex parte order of protection under § 5-53-134 may be ordered as a condition of his or her release from custody to be placed under electronic surveillance at his or her expense until the charge is adjudicated.

(B) A person who is charged with violating a final order of protection under § 5-53-134 may be ordered as a condition of his or her release from custody to be placed under electronic surveillance at his or her expense until the charge is adjudicated.

(2) The court having jurisdiction over the charge may order the defendant released from electronic surveillance before the adjudication of the charge.

(b) A person who is found guilty of violating an order of protection may be placed under electronic surveillance at his or her expense as part of his or her sentence for a minimum of four (4) months but not to exceed one (1) year.

(c) As used in this section, "electronic surveillance" means active surveillance technology worn by or attached to a person that is a single-piece device that immediately notifies law enforcement or other monitors of a violation of the distance requirements or locations that the defendant is barred from entering and may also include technology that:

(1) Immediately notifies the victim of any violation;

(2) Allows law enforcement or monitors to speak to the offender in some manner through or in conjunction with the device;

(3) Has a loud alarm that can be activated to warn the potential victim of the offender's presence in a place he or she is barred from entering;

(4) Is waterproof; and

(5) Can be tracked by either satellite or cellular phone tower triangulation.






Subchapter 3 - -- Out-of-State Orders of Protection

§ 9-15-302 - Full faith and credit.

(a) Any order of protection that meets the requirements of subsection (b) or subsection (c) of this section issued by a court of another state, a federally recognized Indian tribe, or a territory shall be afforded full faith and credit by the courts of this state and shall be enforced by law enforcement as if it were issued in this state.

(b) An order of protection issued by a court of another state, a federally recognized Indian tribe, or a territory meets the requirements of this section if:

(1) The court had jurisdiction over the parties and matters under the laws of the other state, the federally recognized Indian tribe, or the territory; and

(2) (A) Reasonable notice and opportunity to be heard was given to the person against whom the order was sought sufficient to protect that person's right to due process.

(B) In the case of ex parte orders, notice and opportunity to be heard must be provided within the time required by the laws or rules of the other state, the federally recognized Indian tribe, or the territory and, in any event, within a reasonable time after the order is issued sufficient to protect the due process rights of the party against whom the order is enforced.

(c) An order of protection issued against both the petitioner and the respondent by a court of another state, a federally recognized Indian tribe, or a territory shall not be enforceable against the petitioner unless:

(1) The respondent filed a cross or counter petition, complaint, or other written pleading seeking an order of protection;

(2) The issuing court made specific findings against both the petitioner and the respondent; and

(3) The issuing court determined that each party was entitled to an order.

(d) (1) A person seeking recognition and enforcement of an out-of-state order of protection under this section may present a copy of the order of protection to the local law enforcement office in the city or county where enforcement of the order may be necessary.

(2) After receiving a copy of the order of protection, the local law enforcement office shall enter the order into the Arkansas Crime Information Center's protection order registry file.

(3) There shall be no fee for entering the out-of-state order of protection.

(4) The law enforcement office shall not notify the party against whom the order has been issued that an out-of-state order of protection has been entered in this state.

(5) Entry of the out-of-state order of protection into the center's protection order registry file shall not be required for enforcement of the order of protection in this state.

(e) (1) (A) When enforcing an out-of-state order of protection, a law enforcement officer shall determine if there is probable cause to believe that an out-of-state order of protection exists.

(B) A law enforcement officer may rely upon:

(i) An out-of-state order of protection that has been provided to the officer by any source; or

(ii) (a) The statement of any person protected by an out-of-state order of protection that the order exists; and

(b) Verification by the clerk of the court of the other state, the federally recognized Indian tribe, or the territory in writing, by telephone, or by facsimile transmission or other electronic transmission.

(2) (A) When enforcing an out-of-state order of protection, a law enforcement officer shall determine if there is probable cause to believe that the terms of the order have been violated.

(B) The law enforcement officer may rely upon:

(i) Any events he or she witnessed;

(ii) The statement of any person who claims to be a witness; or

(iii) Any other evidence.

(3) A law enforcement officer shall not refuse to enforce the terms of the order of protection on the grounds that the order has not been filed with the local law enforcement office or entered into the center's protection order registry file unless the law enforcement officer has a reasonable belief that the order is not authentic on its face.



§ 9-15-303 - Immunity from liability.

Law enforcement officers and law enforcement agencies shall be immune from civil or criminal liability if acting in good faith in an effort to comply with this subchapter.






Subchapter 4 - -- Spousal Abuse Safety Plan Act

§ 9-15-401 - Title.

This subchapter shall be known and may be cited as the "Spousal Abuse Safety Plan Act".



§ 9-15-402 - Findings -- Purpose.

(a) The General Assembly finds that:

(1) There are many resources to support victims of domestic abuse after the abuse has occurred. However, the issues of how to prevent spousal abuse and the possible solution of creating a safety plan for the spouse and the children in the household have received very little attention;

(2) Exposure to domestic abuse and spousal abuse has a devastating impact on both the children and adults in households and communities, regardless of whether they are direct victims of abuse or witnesses to it; and

(3) Children exposed to such violence at an early age are likely to become either perpetrators of abuse or victims of violence in adulthood, which is a cycle that can only be stopped through intervention and education.

(b) The purpose of this subchapter is to reduce the occurrence of spousal abuse and to reduce the exposure of children to spousal abuse by creating a safety plan for the spouse that is a victim of the spousal abuse and for the children in the household.



§ 9-15-403 - Definitions.

As used in this subchapter:

(1) "Emotional abuse" means any of the following acts:

(A) Verbally attacking or threatening a spouse by yelling, screaming, or name-calling;

(B) Using criticism, social isolation, intimidation, or exploitation to dominate a spouse;

(C) Criminally harassing a spouse;

(D) Stalking a spouse;

(E) Threatening a spouse or his or her loved ones;

(F) Damaging a spouse's possessions; or

(G) Harming the pet of a spouse;

(2) (A) "Physical abuse" means any of the following acts:

(i) Using physical force in a way that injures a spouse or puts him or her at risk of being injured; or

(ii) Beating, hitting, shaking, pushing, choking, biting, burning, kicking, or assaulting a spouse with a weapon.

(B) "Physical abuse" may consist of one (1) or more than one (1) incident described under subdivision (2)(A) of this section;

(3) (A) "Sexual abuse" means any of the following acts:

(i) Forcing a spouse to participate in unwanted, unsafe, or degrading sexual activity; or

(ii) Using ridicule or other tactics to try to denigrate, control, or limit a spouse's sexuality or reproductive choices.

(B) "Sexual abuse" includes rape, sexual assault, or sexual harassment; and

(4) (A) "Spousal abuse" means an act of violence or mistreatment that a woman or a man may experience at the hands of his or her marital partner, regardless of the timing of the act in terms of the stage of the relationship.

(B) "Spousal abuse" includes any of the following committed by a spouse against his or her spouse:

(i) Emotional abuse;

(ii) Physical abuse; or

(iii) Sexual abuse.



§ 9-15-404 - Safety plans and education.

The purpose of this subchapter is to:

(1) Develop increased and improved security measures that provide greater protection for victims of spousal abuse, especially those who have orders of protection;

(2) Help victims create a safety plan to keep them and their children as safe as possible by developing publications as described under § 9-15-405 on what to do and where to go if danger occurs;

(3) Make safety plan publications as described under § 9-15-405 available in public health centers and for distribution to victims by police officers when responding to spousal abuse calls;

(4) Create special training initiatives regarding the dynamics of spousal abuse for police intake officers, health officials, and social workers in order to help ensure a continuously improving response to spousal abuse;

(5) Encourage the development of community-based, civic-based, and faith-based healthy relationship courses to teach to both adolescent boys and adolescent girls as they begin to date:

(A) The elements of healthy relationships;

(B) Acceptable and unacceptable behavior in relationships;

(C) The concept of respect;

(D) Conflict resolution techniques;

(E) Antiviolence; and

(F) The prevention of sexual assault and sexual harassment;

(6) Help raise awareness about the devastating impact that spousal abuse has on children and families; and

(7) Assist with the development of increased protection of victims of spousal abuse by establishing standards for protection and response by convening a committee of relevant experts in the field of health care and law enforcement to recommend standards to the General Assembly.



§ 9-15-405 - Educational and training materials.

(a) The Arkansas Child Abuse/Rape/Domestic Violence Commission, in consultation with experts on spousal abuse prevention and intervention, shall develop educational material and training material to address the issues under this subchapter.

(b) The educational material and training material shall be published and distributed around the state.



§ 9-15-406 - Rules.

The Arkansas Child Abuse/Rape/Domestic Violence Commission shall promulgate rules to implement and administer this subchapter.



§ 9-15-407 - Reporting.

The Arkansas Child Abuse/Rape/Domestic Violence Commission shall report annually to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth regarding:

(1) The status of the implementation and administration of this subchapter and its purposes; and

(2) Any recommended changes in the law to improve the prevention of or intervention into spousal abuse situations.









Chapter 16 - Family Preservation Services Program Act

§ 9-16-101 - Title.

This chapter shall be known as the "Family Preservation Services Program Act".



§ 9-16-102 - Definitions.

As used in this chapter, "family preservation services" means services for children and families that are designed to help families at risk or in crisis, including adoptive and extended families, and include:

(1) Service programs designed to help a child:

(A) When safe and appropriate, be returned to the family from which he or she has been removed;

(B) Be placed for adoption;

(C) Be placed with a legal guardian; and

(D) If adoption or legal guardianship is determined not to be safe and appropriate for the child, be placed in some other planned, permanent living arrangement;

(2) Preplacement preventive services programs, such as intensive family preservation programs, designed to help a child at risk of foster care placement remain safely with his or her family;

(3) Service programs designed to provide follow-up care to a family to which a child has been returned after a foster care placement;

(4) Respite care of children to provide temporary relief for parents and other caregivers, including foster parents; and

(5) Services designed to improve parenting skills by reinforcing a parent's confidence in his or her strengths and by helping a parent identify where improvement is needed and to obtain assistance in improving those skills with respect to matters such as child development, family budgeting, coping with stress, and health and nutrition.



§ 9-16-103 - Director of the Division of Children and Family Services -- Duties.

The Director of the Division of Children and Family Services of the Department of Human Services shall:

(1) (A) Make family preservation services accessible to all cases in which a child is about to be placed outside his or her home, or in which a child has been placed outside his or her home, and in which the goal is reunification.

(B) The director shall make family preservation services accessible to all cases in which a child is about to be removed or reunification is the goal and the provision of such services is appropriate;

(2) Ensure that statewide availability of family preservation services is accomplished in an orderly fashion, with modification based on analysis of an annual evaluation report; and

(3) Continue the implementation of family preservation services by consultation with professionals who are nationally recognized in the field.



§ 9-16-104 - Division of Children and Family Services -- Duties.

(a) The Division of Children and Family Services of the Department of Human Services shall be the lead administrative agency for family preservation services and may receive funding for the implementation of such services.

(b) The division shall:

(1) Provide the coordination of and planning for the implementation of family preservation services;

(2) Provide standards for the family preservation services programs;

(3) Monitor the services to ensure they meet measurable standards of performance as set forth in state law and as developed by the division; and

(4) Provide the initial training curriculum and approve any on-going curriculum required by providers of family preservation services.



§ 9-16-105 - Provision of services by contract.

(a) The Division of Children and Family Services of the Department of Human Services may provide family preservation services directly or may contract with a private, nonprofit social service agency or qualified individual to provide such services.

(b) In the event a nonprofit social service agency or qualified individual is contracted by the Department of Human Services, to provide family preservation services, the contract shall include requirements for:

(1) Provider acceptance of any client referred by the department for family preservation services;

(2) Limitation of caseload;

(3) Availability of twenty-four-hour crises intervention services to families served by the program;

(4) Completion of the required training curriculum for family preservation services; and

(5) Provision of and conduct of an internal program evaluation and cooperation with an external evaluation as directed by the division.



§ 9-16-106 - Children qualified to receive services.

(a) (1) Family preservation services shall be provided to those children who are placed out-of-home for whom the goal is reunification and for those children who are at actual, imminent risk of out-of-home placement in situations in which family preservation services afford effective protection of children, youth, families, and the community.

(2) This shall include children:

(A) Who are at risk of removal as dependent, abused, or neglected;

(B) Whose families are in conflict such that they are unable to exercise reasonable control of the child.

(b) The implementation of family preservation services shall be extended to those families for whom ongoing assessment indicates protection can be maintained.

(c) Families shall not be eligible for family preservation services in which children are at risk of recurring sexual abuse perpetrated by a member of their immediate household and whose continued safety from recurring abuse cannot be reasonably assured.



§ 9-16-107 - Provision of services -- Reasonable effort -- Acceptance not an admission -- Activity of family members.

(a) The provision of family preservation services to a family shall constitute a reasonable effort by the Department of Human Services to prevent the removal of a child from the child's home, provided that the family has received timely access to other services from the department for which the family is eligible.

(b) Acceptance of family preservation services shall not be considered an admission of any allegation that initiated the investigation of the family, nor shall refusal of family preservation services be considered as evidence in any proceeding except when the issue is whether the department has made reasonable efforts to prevent removal of a child.

(c) No family preservation services program shall compel any family member to engage in any activity or refrain from any activity that is not reasonably related to remedying a condition or conditions that gave rise or that could reasonably give rise to any finding of child abuse, neglect, or dependency.



§ 9-16-108 - Evaluation.

The Director of the Division of Children and Family Services of the Department of Human Services shall conduct a yearly evaluation of family preservation services that shall include the following:

(1) The number of families in which the use of family preservation services has been an alternative to placement of the child if available;

(2) The number of families receiving family preservation services, including the number of children in those families;

(3) Among those families receiving family preservation services, the number of children placed outside the home and the average cost per family of providing family preservation services;

(4) The estimated cost of out-of-home placement that would have been expended on behalf of those children who received family preservation services based on the average lengths of stay and the average costs of out-of-home placements;

(5) The number of children who remain unified with their families six (6) months and one (1) year after completion of family preservation services; and

(6) An overall evaluation of the progress of family preservation services programs during the preceding year, recommendations for improvements in delivery of this service, and a plan for the continued development of family preservation services to ensure progress towards statewide availability.



§ 9-16-109 - Provision of services -- Funding.

The Deputy Director of the Division of Children and Family Services of the Department of Human Services may use funds that become available through an increase in reimbursement of funds from family preservation services from Title IV-E of the Social Security Act as amended by Pub. L. No. 96-272, for the purposes of providing family preservation services to children who would otherwise be removed from their homes or are receiving services to achieve reunification.






Chapter 17 - Uniform Interstate Family Support Act

Article 1 - General Provisions

§ 9-17-101 - Definitions.

In this chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child-support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(6) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the income-withholding law of this state, to withhold support from the income of the obligor.

(7) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(8) "Initiating tribunal" means the authorized tribunal in an initiating state.

(9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(12) "Obligee" means:

(i) an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(ii) a state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(iii) an individual seeking a judgment determining parentage of the individual's child.

(13) "Obligor" means an individual, or the estate of a decedent:

(i) who owes or is alleged to owe a duty of support;

(ii) who is alleged but has not been adjudicated to be a parent of a child; or

(iii) who is liable under a support order.

(14) "Register" means to file a support order or judgment determining parentage in the appropriate circuit court.

(15) "Registering tribunal" means a tribunal in which a support order is registered.

(16) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law or procedure substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(17) "Responding tribunal" means the authorized tribunal in a responding state.

(18) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

(19) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

(i) an Indian tribe; and

(ii) a foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(20) "Support enforcement agency" means a public official or agency authorized to seek:

(i) enforcement of support orders or laws relating to the duty of support;

(ii) establishment or modification of child support;

(iii) determination of parentage; or

(iv) to locate obligors or their assets.

(21) "Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.

(22) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.



§ 9-17-102 - Tribunal of this state.

The circuit court is the tribunal of this state.



§ 9-17-103 - Remedies cumulative.

Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law.






Article 2 - Jurisdiction

Part 1 - -- Extended Personal Jurisdiction

§ 9-17-201 - Basis for jurisdiction over nonresident.

In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) the individual is personally served with summons within this state;

(2) the individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this state;

(4) the individual resided in this state and provided prenatal expenses or support for the child;

(5) the child resides in this state as a result of the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage in the Putative Father Registry maintained in this state by the Department of Health; or

(8) there is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.



§ 9-17-202 - Procedure when exercising jurisdiction over nonresident.

A tribunal of this state exercising personal jurisdiction over a nonresident under § 9-17-201 may apply § 9-17-316 (Special rules of evidence and procedure) to receive evidence from another state and § 9-17-318 (Assistance with discovery) to obtain discovery through a tribunal of another state. In all other respects, articles 3-7 of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by this chapter.






Part 2 - -- Proceedings Involving Two or More States

§ 9-17-203 - Initiating and responding tribunal of this state.

Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.



§ 9-17-204 - Simultaneous proceedings in another state.

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) the petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) if relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) the petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) the contesting party timely challenges the exercise of jurisdiction in this state; and

(3) if relevant, the other state is the home state of the child.



§ 9-17-205 - Continuing, exclusive jurisdiction.

(a) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a child support order:

(1) as long as this state remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) until all of the parties who are individuals have filed written consents with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b) A tribunal of this state issuing a child support order consistent with the law of this state may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to a law substantially similar to this chapter.

(c) If a child support order of this state is modified by a tribunal of another state pursuant to a law substantially similar to this chapter, a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state, and may only:

(1) enforce the order that was modified as to amounts accruing before the modification;

(2) enforce nonmodifiable aspects of that order; and

(3) provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to a law substantially similar to this chapter.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.



§ 9-17-206 - Enforcement and modification of support order by tribunal having continuing jurisdiction.

(a) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply § 9-17-316 (Special rules of evidence and procedure) to receive evidence from another state and § 9-17-318 (Assistance with discovery) to obtain discovery through a tribunal of another state.

(c) A tribunal of this state which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.






Part 3 - -- Reconciliation with Orders of Other States

§ 9-17-207 - Recognition of controlling child support order.

(a) If a proceeding is brought under this chapter and only one (1) tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter, and two (2) or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1) If only one (1) of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one (1) of the tribunals would have continuing, exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

(c) If two (2) or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which order controls and must be so recognized under subsection (b) of this section. The request must be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(d) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section is the tribunal that has continuing, exclusive jurisdiction under § 9-17-205.

(e) A tribunal of this state which determines by order the identity of the controlling order under subdivision (b)(1) or (2) of this section or which issues a new controlling order under subdivision (b)(3) of this section shall state in that order the basis upon which the tribunal made its determination.

(f) Within thirty (30) days after issuance of an order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.



§ 9-17-208 - Multiple child support orders for two or more obligees.

In responding to multiple registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one (1) of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.



§ 9-17-209 - Credit for payments.

Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state.









Article 3 - Civil Provisions of General Application

§ 9-17-301 - Proceedings under this chapter.

(a) Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

(b) This chapter provides for the following proceedings:

(1) establishment of an order for spousal support or child support pursuant to article 4 of this chapter;

(2) enforcement of a support order and income-withholding order of another state without registration pursuant to article 5 of this chapter;

(3) registration of an order for spousal support or child support of another state for enforcement pursuant to article 6 of this chapter;

(4) modification of an order for child support or spousal support issued by a tribunal of this state pursuant to article 2, part 2, of this chapter;

(5) registration of an order for child support of another state for modification pursuant to article 6 of this chapter;

(6) determination of parentage pursuant to article 7 of this chapter; and

(7) assertion of jurisdiction over nonresidents pursuant to article 2, part 1, of this chapter.

(c) An individual petitioner or a support enforcement agency may commence a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.



§ 9-17-302 - Action by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



§ 9-17-303 - Application of law of this state.

Except as otherwise provided by this chapter, a responding tribunal of this state:

(1) shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.



§ 9-17-304 - Duties of initiating tribunal.

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward three (3) copies of the petition and its accompanying documents:

(1) to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If a responding state has not enacted this chapter or a law or procedure substantially similar to this chapter, a tribunal of this state may issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.



§ 9-17-305 - Duties and powers of responding tribunal.

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 9-17-301(c) (Proceedings under this chapter), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent otherwise authorized by law, may do one (1) or more of the following:

(1) issue or enforce a support order, modify a child support order, or render a judgment to determine parentage;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages, and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney's fees and other fees and costs; and

(12) grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.



§ 9-17-306 - Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.



§ 9-17-307 - Duties of support enforcement agency.

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency that is providing services to the petitioner as appropriate shall:

(1) take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time, and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



§ 9-17-308 - Duty of prosecuting attorney.

If the prosecuting attorney determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the prosecuting attorney may provide those services directly to the individual.



§ 9-17-309 - Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.



§ 9-17-310 - Duties of state information agency.

(a) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration is the state information agency under this chapter.

(b) The state information agency shall:

(1) compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) maintain a register of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.



§ 9-17-311 - Pleadings and accompanying documents.

(a) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this chapter must verify the petition. Unless otherwise ordered under § 9-17-312 (Nondisclosure of information in exceptional circumstances), the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The petition must be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



§ 9-17-312 - Nondisclosure of information in exceptional circumstances.

Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter.



§ 9-17-313 - Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under article 6 (Enforcement and modification of support order after registration) of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



§ 9-17-314 - Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding.



§ 9-17-315 - Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.



§ 9-17-316 - Special rules of evidence and procedure.

(a) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) A verified petition, affidavit, document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.



§ 9-17-317 - Communications between tribunals.

A tribunal of this state may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state.



§ 9-17-318 - Assistance with discovery.

A tribunal of this state may:

(1) request a tribunal of another state to assist in obtaining discovery; and

(2) upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.



§ 9-17-319 - Receipt and disbursement of payments.

A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.






Article 4 - Establishment of Support Order

§ 9-17-401 - Petition to establish support order.

(a) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state may issue a support order if:

(1) the individual seeking the order resides in another state; or

(2) the support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if:

(1) the respondent has signed a verified statement acknowledging parentage;

(2) the respondent has been determined by or pursuant to law to be the parent; or

(3) there is other clear and convincing evidence that the respondent is the child's parent.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 9-17-305 (Duties and powers of responding tribunal).






Article 5 - Direct Enforcement of Order of Another State Without Registration

§ 9-17-501 - Employer's receipt of income-withholding order of another state.

An income-withholding order issued in another state may be sent to the person or entity defined as the obligor's employer under the income-withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



§ 9-17-502 - Employer's compliance with income-withholding order of another state.

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) of this section and § 9-17-503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) the duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) the employer's fee for processing an income-withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer must implement the withholding order and forward the child support payment.



§ 9-17-503 - Compliance with multiple income-withholding orders.

If an obligor's employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees.



§ 9-17-504 - Immunity from civil liability.

An employer who complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



§ 9-17-505 - Penalties for noncompliance.

An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



§ 9-17-506 - Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income- withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. Section 9-17-604 (Choice of law) applies to the contest.

(b) The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income-withholding order; and

(3) the person or agency designated to receive payments in the income-withholding order or if no person or agency is designated, to the obligee.



§ 9-17-507 - Administrative enforcement of orders.

(a) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.






Article 6 - Enforcement and Modification of Support Order After Registration

Part 1 - -- Registration and Enforcement of Support Order

§ 9-17-601 - Registration of order for enforcement.

A support order or an income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.



§ 9-17-602 - Procedure to register order for enforcement.

(a) A support order or income-withholding order of another state may be registered in this state by sending the following documents and information to the appropriate circuit court in this state:

(1) a letter of transmittal to the tribunal requesting registration and enforcement;

(2) two (2) copies, including one (1) certified copy, of all orders to be registered, including any modification of an order;

(3) a sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(i) the obligor's address and social security number;

(ii) the name and address of the obligor's employer and any other source of income of the obligor; and

(iii) a description and the location of property of the obligor in this state not exempt from execution; and

(5) the name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one (1) copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.



§ 9-17-603 - Effect of registration for enforcement.

(a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in article 6 of this chapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.



§ 9-17-604 - Choice of law.

(a) The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order.

(b) In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies.






Part 2 - -- Contest of Validity or Enforcement

§ 9-17-605 - Notice of registration of order.

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) The notice must inform the nonregistering party:

(1) that a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) that a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after notice;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) of the amount of any alleged arrearages.

(c) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this state, § 16-110-401 et seq.



§ 9-17-606 - Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within twenty (20) days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 9-17-607 (Contest of registration or enforcement).

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



§ 9-17-607 - Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one (1) or more of the following defenses:

(1) the issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended, or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy sought;

(6) full or partial payment has been made; or

(7) the statute of limitation under § 9-17-604 (Choice of law) precludes enforcement of some or all of the arrearages.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.



§ 9-17-608 - Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.






Part 3 - -- Registration and Modification of Child-Support Order

§ 9-17-609 - Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this state in the same manner provided in part 1 of this article, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



§ 9-17-610 - Effect of registration for modification.

A tribunal of this state may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of § 9-17-611 (Modification of child-support order of another state) have been met.



§ 9-17-611 - Modification of child-support order of another state.

(a) After a child-support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if § 9-17-613 does not apply and after notice and hearing it finds that:

(1) the following requirements are met:

(i) the child, the individual obligee, and the obligor do not reside in the issuing state;

(ii) a petitioner who is a nonresident of this state seeks modification; and

(iii) the respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) the child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed written consents in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under this chapter, the consent otherwise required of an individual residing in this state is not required for the tribunal to assume jurisdiction to modify the child-support order.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child-support order that may not be modified under the law of the issuing state. If two (2) or more tribunals have issued child-support orders for the same obligor and child, the order that controls and must be so recognized under § 9-17-207 establishes the aspects of the support order which are nonmodifiable.

(d) On issuance of an order modifying a child-support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.



§ 9-17-612 - Recognition of order modified in another state.

A tribunal of this state shall recognize a modification of its earlier child-support order by a tribunal of another state which assumed jurisdiction pursuant to a law substantially similar to this chapter and, upon request, except as otherwise provided in this chapter, shall:

(1) enforce the order that was modified only as to amounts accruing before the modification;

(2) enforce only nonmodifiable aspects of that order;

(3) provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

(4) recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



§ 9-17-613 - Jurisdiction to modify child support of another state when individual parties reside in this state.

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of articles 1 and 2 of this chapter, this article, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Articles 3, 4, 5, 7, and 8 of this chapter do not apply.



§ 9-17-614 - Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.









Article 7 - Determination of Parentage

§ 9-17-701 - Proceeding to determine parentage.

(a) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b) In a proceeding to determine parentage, a responding tribunal of this state shall apply the procedural and substantive law of this state and the rules of this state on choice of law.






Article 8 - Interstate Rendition

§ 9-17-801 - Grounds for rendition.

(a) For purposes of this article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

(b) The Governor of this state may:

(1) demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) on the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



§ 9-17-802 - Conditions of rendition.

(a) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least sixty (60) days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.






Article 9 - Miscellaneous Provisions

§ 9-17-901 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting the Uniform Interstate Family Support Act.



§ 9-17-902 - Short title.

This chapter may be cited as the Uniform Interstate Family Support Act.









Chapter 18 - Qualified Domestic Relations Orders

§ 9-18-101 - Definitions.

As used in this chapter:

(1) "Circuit court" means the equity court of each county in the State of Arkansas created under § 16-13-301 [repealed];

(2) "Domestic relations order" means any judgment, decree, or order, including approval of a property settlement agreement, that relates to the provisions for child support, alimony payment, or marital property rights to a spouse, former spouse, child, or other dependents of a participant under Arkansas law;

(3) "Participant" means any person or member of a retirement plan;

(4) "Qualified domestic relations order" means a domestic relations order:

(A) Which creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a portion of the benefits payable with respect to a participant's retirement plan;

(B) Which clearly specifies the name and last known mailing address, if any, of the participant and the name and mailing address of each alternate payee covered by the order, the amount or percentage of the participant's benefits to be paid by the plan to each alternate payee or the manner in which the amount or percentage is determined, the number of payments or period of time to which the order applies, and each retirement plan to which the order applies; and

(C) Which does not require the retirement plan to provide any type or form of benefit, or pay options not otherwise available under the plan, does not require the plan to provide increased benefits, and does not require the payment of benefits to an alternate payee that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order; and

(5) "Retirement plan" means any retirement plan, private or public, including, but not limited to:

(A) The Arkansas Teacher Retirement System;

(B) The State Police Retirement System;

(C) The Arkansas State Highway Employees' Retirement System;

(D) The Arkansas Public Employees' Retirement System;

(E) The Arkansas Judicial Retirement System; and

(F) Other state-supported alternate retirement systems.



§ 9-18-102 - Orders to reach retirement benefits.

(a) Notwithstanding §§ 24-3-212 [repealed] and 24-7-715 or any other laws of Arkansas limiting the application of legal process to any retirement plans, the circuit courts of Arkansas are empowered to enter qualified domestic relations orders to reach any and all retirement annuities and benefits of any retirement plan.

(b) The qualified domestic relations order of the circuit court is authorized to specify that a designated percent of a fractional interest on any retirement benefit payment may be paid to an alternate payee.



§ 9-18-103 - Orders to reach public employees' retirement benefits.

(a) Notwithstanding §§ 24-3-212 [repealed] and 24-7-715 or any other laws of Arkansas limiting the application of legal process to any retirement plans, the Arkansas Teacher Retirement System, the State Police Retirement System, the Arkansas State Highway Employees' Retirement System, the Arkansas Public Employees' Retirement System, the Arkansas Judicial Retirement System, and any other state-supported retirement system shall comply with any qualified domestic relations order as defined in this chapter.

(b) The boards of trustees of the retirement systems shall promulgate rules and regulations to implement this chapter and shall adopt a uniform legal form, as approved by the Legislative Council, for use in preparing qualified domestic relations orders for each retirement plan.






Chapter 19 - Uniform Child-Custody Jurisdiction and Enforcement Act

Subchapter 1 - -- General Provisions

§ 9-19-101 - Short title.

This chapter may be cited as the "Uniform Child-Custody Jurisdiction and Enforcement Act".



§ 9-19-102 - Definitions.

In this chapter:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained eighteen (18) years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under subchapter 3 of this chapter.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six (6) consecutive months immediately before the commencement of a child-custody proceeding. In the case of a child less than six (6) months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8) "Initial determination" means the first child-custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this chapter.

(10) "Issuing state" means the state in which a child-custody determination is made.

(11) "Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(A) has physical custody of the child or has had physical custody for a period of six (6) consecutive months, including any temporary absence, within one (1) year immediately before the commencement of a child-custody proceeding; and

(B) has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.



§ 9-19-103 - Proceedings governed by other law.

This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



§ 9-19-104 - Application to Indian tribes.

(a) A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying subchapters 1 and 2 of this chapter.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under subchapter 3 of this chapter.



§ 9-19-105 - Internal application of chapter.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying subchapters 1 and 2 of this chapter.

(b) Except as otherwise provided in subsection (c) of this section, a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under subchapter 3 of this chapter.

(c) A court of this state need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.



§ 9-19-106 - Effect of child-custody determination.

A child-custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with § 9-19-108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



§ 9-19-107 - Priority.

If a question of existence or exercise of jurisdiction under this chapter is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



§ 9-19-108 - Notice to persons outside state.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



§ 9-19-109 - Appearance and limited immunity.

(a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this state.



§ 9-19-110 - Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c) of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 9-19-111 - Taking testimony in another state.

(a) In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



§ 9-19-112 - Cooperation between courts -- Preservation of records.

(a) A court of this state may request the appropriate court of another state to:

(1) hold an evidentiary hearing;

(2) order a person to produce or give evidence pursuant to procedures of that state;

(3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a) of this section.

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) of this section may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains eighteen (18) years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.






Subchapter 2 - -- Jurisdiction

§ 9-19-201 - Initial child-custody jurisdiction.

(a) Except as otherwise provided in § 9-19-204, a court of this state has jurisdiction to make an initial child-custody determination only if:

(1) this state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six (6) months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) a court of another state does not have jurisdiction under subdivision (a)(1) of this section, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under § 9-19-207 or § 9-19-208, and:

(A) the child and the child's parents, or the child and at least one (1) parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) all courts having jurisdiction under subdivision (a)(1) or (2) of this section have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under § 9-19-207 or § 9-19-208; or

(4) no court of any other state would have jurisdiction under the criteria specified in subdivision (a)(1), (2), or (3) of this section.

(b) Subsection (a) of this section is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.



§ 9-19-202 - Exclusive, continuing jurisdiction.

(a) Except as otherwise provided in § 9-19-204, a court of this state which has made a child-custody determination consistent with § 9-19-201 or § 9-19-203 has exclusive, continuing jurisdiction over the determination until:

(1) a court of this state determines that neither the child, nor the child and one (1) parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) a court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under § 9-19-201.



§ 9-19-203 - Jurisdiction to modify determination.

Except as otherwise provided in § 9-19-204, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under § 9-19-201(a)(1) or (2) and:

(1) the court of the other state determines it no longer has exclusive, continuing jurisdiction under § 9-19-202 or that a court of this state would be a more convenient forum under § 9-19-207; or

(2) a court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.



§ 9-19-204 - Temporary emergency jurisdiction.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child-custody determination that is entitled to be enforced under this chapter, and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under §§ 9-19-201 -- 9-19-203, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under §§ 9-19-201 -- 9-19-203. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under §§ 9-19-201 -- 9-19-203, a child-custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child-custody determination that is entitled to be enforced under this chapter, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under §§ 9-19-201 -- 9-19-203, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under §§ 9-19-201 -- 9-19-203. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under §§ 9-19-201 -- 9-19-203, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to §§ 9-19-201 -- 9-19-203, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



§ 9-19-205 - Notice -- Opportunity to be heard -- Joinder.

(a) Before a child-custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of § 9-19-108 must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this chapter are governed by the law of this state as in child-custody proceedings between residents of this state.



§ 9-19-206 - Simultaneous proceedings.

(a) Except as otherwise provided in § 9-19-204, a court of this state may not exercise its jurisdiction under this subchapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under § 9-19-207.

(b) Except as otherwise provided in § 9-19-204, a court of this state, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to § 9-19-209. If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child-custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:

(1) stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for enforcement; or

(3) proceed with the modification under conditions it considers appropriate.



§ 9-19-207 - Inconvenient forum.

(a) A court of this state which has jurisdiction under this chapter to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child has resided outside this state;

(3) the distance between the court in this state and the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties;

(5) any agreement of the parties as to which state should assume jurisdiction;

(6) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) the familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this chapter if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



§ 9-19-208 - Jurisdiction declined by reason of conduct.

(a) Except as otherwise provided in § 9-19-204 or by other law of this state, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under §§ 9-19-201 -- 9-19-203 determines that this state is a more appropriate forum under § 9-19-207; or

(3) no court of any other state would have jurisdiction under the criteria specified in §§ 9-19-201 -- 9-19-203.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under §§ 9-19-201 -- 9-19-203.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this chapter.



§ 9-19-209 - Information to be submitted to court.

(a) In a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five (5) years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subdivisions (a)(1)-(3) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.



§ 9-19-210 - Appearance of parties and child.

(a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to § 9-19-108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child-custody proceeding who is outside this state is directed to appear under subsection (b) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.






Subchapter 3 - -- Enforcement

§ 9-19-301 - Definitions.

In this subchapter:

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child-custody determination.



§ 9-19-302 - Enforcement under Hague Convention.

Under this subchapter a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination.



§ 9-19-303 - Duty to enforce.

(a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in this subchapter are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.



§ 9-19-304 - Temporary visitation.

(a) A court of this state which does not have jurisdiction to modify a child-custody determination, may issue a temporary order enforcing:

(1) a visitation schedule made by a court of another state; or

(2) the visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subdivision (a)(2) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in subchapter 2 of this chapter. The order remains in effect until an order is obtained from the other court or the period expires.



§ 9-19-305 - Registration of child-custody determination.

(a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate circuit court in this state:

(1) a letter or other document requesting registration;

(2) two (2) copies, including one (1) certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in § 9-19-209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a) of this section, the registering court shall:

(1) cause the determination to be filed as a foreign judgment, together with one (1) copy of any accompanying documents and information, regardless of their form; and

(2) serve notice upon the persons named pursuant to subdivision (a)(3) of this section and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subdivision (b)(2) of this section must state that:

(1) a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) a hearing to contest the validity of the registered determination must be requested within twenty (20) days after service of notice; and

(3) failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within twenty (20) days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) the issuing court did not have jurisdiction under subchapter 2 of this chapter;

(2) the child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under subchapter 2 of this chapter; or

(3) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of § 9-19-108, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 9-19-306 - Enforcement of registered determination.

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with subchapter 2 of this chapter, a registered child-custody determination of a court of another state.



§ 9-19-307 - Simultaneous proceedings.

If a proceeding for enforcement under this subchapter is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under subchapter 2 of this chapter, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



§ 9-19-308 - Expedited enforcement of child-custody determination.

(a) A petition under this subchapter must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number, and the nature of the proceeding;

(3) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) the present physical address of the child and the respondent, if known;

(5) whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) if the child-custody determination has been registered and confirmed under § 9-19-305, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) of this section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under § 9-19-312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) the child-custody determination has not been registered and confirmed under § 9-19-305 and that:

(A) the issuing court did not have jurisdiction under subchapter 2 of this chapter;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under subchapter 2 of this chapter;

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of § 9-19-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under § 9-19-304, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under subchapter 2 of this chapter.



§ 9-19-309 - Service of petition and orders.

Except as otherwise provided in § 9-19-311, the petition and order must be served, by any method authorized by the law of this state, upon respondent and any person who has physical custody of the child.



§ 9-19-310 - Hearing and order.

(a) Unless the court issues a temporary emergency order pursuant to § 9-19-204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) the child-custody determination has not been registered and confirmed under § 9-19-305 and that:

(A) the issuing court did not have jurisdiction under subchapter 2 of this chapter;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under subchapter 2 of this chapter; or

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of § 9-19-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under § 9-19-305 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under subchapter 2 of this chapter.

(b) The court shall award the fees, costs, and expenses authorized under § 9-19-312 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this subchapter.



§ 9-19-311 - Warrant to take physical custody of child.

(a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by § 9-19-308(b).

(c) A warrant to take physical custody of a child must:

(1) recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) direct law enforcement officers to take physical custody of the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



§ 9-19-312 - Costs, fees, and expenses.

(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter.



§ 9-19-313 - Recognition and enforcement.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under subchapter 2 of this chapter.



§ 9-19-314 - Appeals.

An appeal may be taken from a final order in a proceeding under this subchapter in accordance with the Supreme Court Rules of Appellate Procedure. Unless the court enters a temporary emergency order under § 9-19-204, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.



§ 9-19-315 - Role of prosecutor or public official.

(a) In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecuting attorney may take any lawful action, including resort to a proceeding under this subchapter or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1) an existing child-custody determination;

(2) a request to do so from a court in a pending child-custody proceeding;

(3) a reasonable belief that a criminal statute has been violated; or

(4) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecuting attorney acting under this section acts on behalf of the court and may not represent any party.



§ 9-19-316 - Role of law enforcement.

At the request of a prosecuting attorney acting under § 9-19-315, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecuting attorney with responsibilities under § 9-19-315.



§ 9-19-317 - Costs and expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecuting attorney and law enforcement officers under § 9-19-315 or § 9-19-316.






Subchapter 4 - -- Miscellaneous Provisions

§ 9-19-401 - Application and construction.

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.









Chapter 20 - Adult Maltreatment Custody Act

§ 9-20-101 - Title.

This chapter shall be known and may be cited as the "Adult Maltreatment Custody Act".



§ 9-20-102 - Purpose.

The purposes of this subchapter are to:

(1) Protect a maltreated adult or long-term care facility resident who is in imminent danger; and

(2) Encourage the cooperation of state agencies and private providers in the service delivery system for maltreated adults.



§ 9-20-103 - Definitions.

As used in this chapter:

(1) (A) "Abuse" means with regard to any long-term care facility resident or any person who is at the Arkansas State Hospital an act by a caregiver that falls into any of the following categories:

(i) Any intentional and unnecessary physical act that inflicts pain on or causes injury to an endangered adult or an impaired adult, excluding court-ordered medical care or medical care requested by an endangered adult, an impaired adult, or a person who is legally authorized to make a medical decision on behalf of an endangered adult or an impaired adult;

(ii) Any intentional act that a reasonable person would believe subjects an endangered adult or an impaired adult, regardless of age, ability to comprehend, or disability, to ridicule or psychological injury in a manner likely to provoke fear or alarm, excluding necessary care and treatment provided in accordance with generally recognized professional standards of care;

(iii) Any intentional threat that a reasonable person would find credible and nonfrivolous to inflict pain on or cause injury to an endangered adult or an impaired adult except in the course of medical treatment or for justifiable cause; or

(iv) Any willful infliction of injury, unreasonable confinement, intimidation, or punishment with resulting physical harm, pain, or mental anguish.

(B) "Abuse" means with regard to any person who is not a long-term care facility resident or at the Arkansas State Hospital:

(i) Any intentional and unnecessary physical act that inflicts pain on or causes injury to an endangered adult or an impaired adult;

(ii) Any intentional act that a reasonable person would believe subjects an endangered adult or an impaired adult, regardless of age, ability to comprehend, or disability, to ridicule or psychological injury in a manner likely to provoke fear or alarm; or

(iii) Any intentional threat that a reasonable person would find credible and nonfrivolous to inflict pain on or cause injury to an endangered adult or an impaired adult except in the course of medical treatment or for justifiable cause;

(2) "Adult maltreatment" means abuse, exploitation, neglect, physical abuse, or sexual abuse of an adult;

(3) "Caregiver" means a related person or an unrelated person, an owner, an agent, a high managerial agent of a public or private organization, or a public or private organization that has the responsibility for the protection, care, or custody of an endangered adult or an impaired adult as a result of assuming the responsibility voluntarily, by contract, through employment, or by order of the circuit court;

(4) "Custodian" means the Department of Human Services while the department is exercising a seventy-two hour hold on an endangered or impaired person or during the effective dates of an order granting custody to the department;

(5) "Department" means the Department of Human Services;

(6) "Endangered adult" means:

(A) An adult eighteen (18) years of age or older who:

(i) Is found to be in a situation or condition that poses a danger to himself or herself; and

(ii) Demonstrates a lack of capacity to comprehend the nature and consequences of remaining in that situation or condition; or

(B) An adult resident of a long-term care facility who:

(i) Is found to be in a situation or condition that poses an imminent risk of death or serious bodily harm to that person; and

(ii) Demonstrates a lack of capacity to comprehend the nature and consequences of remaining in that situation or condition;

(7) "Exploitation" means the:

(A) Illegal or unauthorized use or management of an endangered person's or an impaired person's funds, assets, or property;

(B) Use of an adult endangered person's or an adult impaired person's power of attorney or guardianship for the profit or advantage of one's own self or another;

(C) Fraudulent or otherwise illegal, unauthorized, or improper act or process of an individual, including a caregiver or fiduciary, that uses the resources of an endangered or an impaired person or long-term care facility resident for monetary or personal benefit, profit, or gain or that results in depriving the person or resident of rightful access to or use of benefits, resources, belongings, or assets; or

(D) Misappropriation of property of a long-term care facility resident;

(8) (A) "Fiduciary" means a person or entity with the legal responsibility to:

(i) Make decisions on behalf of and for the benefit of another person; and

(ii) Act in good faith and with fairness.

(B) "Fiduciary" includes without limitation a trustee, a guardian, a conservator, an executor, an agent under financial power of attorney or health care power of attorney, or a representative payee;

(9) "Imminent danger to health or safety" means a situation in which death or serious bodily harm could reasonably be expected to occur without intervention;

(10) (A) "Impaired adult" means a person eighteen (18) years of age or older who, as a result of mental or physical impairment, is unable to protect himself or herself from abuse, sexual abuse, neglect, or exploitation.

(B) For purposes of this chapter, residents of a long-term care facility are presumed to be impaired persons.

(C) For purposes of this chapter, a person with a mental impairment does not include a person who is in need of acute psychiatric treatment, chronic mental health treatment, alcohol or drug abuse treatment, or casework supervision by mental health professionals;

(11) "Less-than-custody" means any emergency order issued by a circuit court of the State of Arkansas on petition or motion of the department that makes specific orders for the protection of an endangered adult but does not give the department custody over an endangered adult;

(12) "Long-term care facility" means:

(A) A nursing home;

(B) A residential care facility;

(C) A post-acute head injury retraining and residential facility;

(D) An assisted living facility;

(E) An intermediate care facility for individuals with mental retardation; or

(F) Any facility that provides long-term medical or personal care;

(13) "Long-term care facility resident" means a person eighteen (18) years of age or older living in a long-term care facility;

(14) "Long-term care facility resident maltreatment" means abuse, exploitation, neglect, physical abuse, or sexual abuse of an adult resident of a long-term care facility;

(15) "Maltreated adult" means an adult who has been abused, exploited, neglected, physically abused, or sexually abused;

(16) "Misappropriation of property of a long-term care facility resident" means the deliberate misplacement, exploitation, or wrongful, temporary, or permanent use of a long-term care facility resident's belongings or money without the long-term care facility resident's consent;

(17) "Neglect" means:

(A) An act or omission by an endangered or an impaired adult, for example, self-neglect; or

(B) An act or omission by a caregiver responsible for the care and supervision of an endangered or an impaired adult constituting negligent failure to:

(i) Provide necessary treatment, rehabilitation, care, food, clothing, shelter, supervision, or medical services to an endangered or an impaired adult;

(ii) Report health problems or changes in health problems or changes in the health condition of an endangered or an impaired adult to the appropriate medical personnel;

(iii) Carry out a prescribed treatment plan; or

(iv) Provide to an adult resident of a long-term care facility goods or services necessary to avoid physical harm, mental anguish, or mental illness as defined in regulations promulgated by the Office of Long-Term Care of the Division of Medical Services of the Department of Human Services;

(18) (A) "Physical injury" means the impairment of a physical condition or the infliction of substantial pain.

(B) If the person is an endangered or an impaired adult, there is a presumption that any physical injury resulted in the infliction of substantial pain;

(19) (A) "Protective services" means services to protect an endangered or an impaired adult from:

(i) Self-neglect or self-abuse; or

(ii) Abuse or neglect by others.

(B) Protective services may include:

(i) Evaluation of the need for services;

(ii) Arrangements or referrals for appropriate services available in the community;

(iii) Assistance in obtaining financial benefits to which the person is entitled; or

(iv) As appropriate, referrals to law enforcement or prosecutors;

(20) "Resident of a long-term care facility" means a person eighteen (18) years of age or older living in a long-term care facility;

(21) "Serious bodily harm" means physical abuse, sexual abuse, physical injury, or serious physical injury;

(22) "Serious physical injury" means physical injury to an endangered or an impaired adult that:

(A) Creates a substantial risk of death; or

(B) Causes protracted disfigurement, protracted impairment of health, or loss or protracted impairment of the function of any bodily member or organ;

(23) "Sexual abuse" means deviate sexual activity, sexual contact, or sexual intercourse, as those terms are defined in § 5-14-101, with another person who is not the actor's spouse and who is incapable of consent because he or she is mentally defective, mentally incapacitated, or physically helpless; and

(24) "Subject of the report" means:

(A) The endangered or an impaired adult;

(B) The adult's legal guardian; and

(C) The offender.



§ 9-20-104 - Spiritual treatment alone not abusive.

Nothing in this chapter implies that an endangered or impaired adult who is being furnished with treatment by spiritual means alone through prayer in accordance with the tenets and practices of a recognized church or religious denomination by an accredited practitioner thereof is for this reason alone an endangered or an impaired adult.



§ 9-20-105 - Privilege not grounds for exclusion of evidence.

Any privilege between husband and wife or between any professional persons, except lawyer and client, including, but not limited to, physicians, members of the clergy, counselors, hospitals, clinics, rest homes, nursing homes, and their clients, shall not constitute grounds for excluding evidence at any proceedings regarding an endangered or an impaired adult, or the cause of the proceeding.



§ 9-20-106 - Immunity for investigation participants.

Any person, official, or institution participating in good faith in the removal of a maltreated adult pursuant to this chapter shall have immunity from liability and suit for damages, civil or criminal, that otherwise might result by reason of such actions.



§ 9-20-107 - Reports as evidence.

(a) A written report from persons or officials required to report under the Adult and Long-Term Care Facility Resident Maltreatment Act, § 12-12-1701 et seq., shall be admissible in evidence in any proceeding relating to adult maltreatment or long-term care facility resident maltreatment.

(b) The affidavit of a physician, psychiatrist, psychologist, or licensed certified social worker shall be admissible in evidence in any proceeding relating to adult maltreatment or long-term care facility resident maltreatment.

(c) (1) The court may seal any records or parts of records containing protected health information as defined by the Health Insurance Portability and Accountability Act of 1996.

(2) If a court seals any records or parts of records under subdivision (c)(1) of this section, the sealed records or parts of records become confidential and shall not be released to nonparties without a written order of the court.



§ 9-20-108 - Jurisdiction -- Venue -- Eligibility.

(a) (1) The probate division of circuit court shall have jurisdiction over proceedings for:

(A) Custody;

(B) Temporary custody for purposes of evaluation;

(C) Less-than-custody;

(D) Court-ordered protective services; or

(E) An order of investigation under this chapter.

(2) The probate division of circuit court may retain jurisdiction for no more than one hundred eighty (180) days after the death of an adult in the custody of the Department of Human Services to enter orders concerning disposition of the body of the adult as well as any assets of the adult, including the ability to order payment for services rendered or goods purchased by or for the adult while in the custody of the department before the death of the adult.

(b) (1) A proceeding under this chapter shall be commenced in the probate division of the circuit court of the county where:

(A) The maltreated adult resides; or

(B) The maltreatment occurred.

(2) (A) An adult custody proceeding shall not be dismissed if a proceeding is filed in the incorrect county.

(B) If the proceeding is filed in the incorrect county, the adult custody proceeding shall be transferred to the proper county upon discovery of the proper county for venue.

(C) Following the long-term custody hearing, the court may on its own motion or on motion of any party transfer the case to another county if the judge in the other venue agrees to accept the transfer.

(c) Eligibility for services from the department, including custody, for aliens and nonaliens shall be the same eligibility requirements for the Arkansas Medical Assistance Program.

(d) No person may be taken into custody or placed in the custody of the department under this section if that person is in need of:

(1) Acute psychiatric treatment;

(2) Chronic mental health treatment;

(3) Alcohol or drug abuse treatment;

(4) Protection from domestic abuse if that person is mentally competent; or

(5) Casework supervision by mental health professionals.

(e) No adult may be taken into custody or placed in the custody of the department for the sole purpose of consenting to the adult's medical treatment.

(f) (1) If the maltreated adult is found to be indigent and the court appoints the Arkansas Public Defender Commission as counsel for the maltreated adult, the commission shall represent the maltreated adult as to the issue of deprivation of liberty, but not with respect to issues involving property, money, investments, or other fiscal issues.

(2) (A) As to issues requiring court approval under § 9-20-120(b), the commission's role shall be to ensure that qualified medical personnel provide testimony or an affidavit with clear and convincing evidence to support the proposed medical action or inaction.

(B) A hearing is not required if counsel for both parties agree to waive the hearing or if an emergency exists for entry of an order.

(3) If the court appoints the public defender as counsel for the maltreated adult and assets are later identified for the maltreated adult, the court may award an attorney's fee to the commission.



§ 9-20-109 - Commencement of proceedings.

(a) Proceedings shall be commenced by filing a petition with the clerk of the probate division of circuit court.

(b) Only the Department of Human Services may file a petition seeking ex parte emergency relief.

(c) No fees may be charged or collected by the clerk in cases brought by the department, including, but not limited to:

(1) Fees for filing;

(2) Summons; or

(3) Subpoenas.

(d) The court shall immediately appoint the Arkansas Public Defender Commission to represent the maltreated adult if:

(1) There is reasonable cause to believe the maltreated adult is indigent; or

(2) The maltreated adult's liberty interest is in jeopardy and the financial condition of the maltreated adult is undetermined.



§ 9-20-110 - Petition.

A petition shall set forth the following:

(1) The name, address, and if known, the date of birth of the maltreated adult who shall be designated as the respondent;

(2) The maltreated adult's current location;

(3) The name and address of the maltreated adult's closest adult relative, if known;

(4) (A) The facts intended to prove the person to be maltreated.

(B) The facts may be set out in an affidavit attached to the petition and incorporated into the petition; and

(5) The relief requested by the petitioner.



§ 9-20-111 - Notification.

(a) All maltreated adults named as the respondent shall be served with a copy of the petition under the Arkansas Rules of Civil Procedure.

(b) The Department of Human Services shall provide immediate notice of the date, time, and location of the probable cause hearing to:

(1) The respondent;

(2) The person from whom physical custody of the respondent was removed; and

(3) Counsel for the respondent.

(c) The pleadings served on the respondent shall include a statement of the right to:

(1) (A) Have an attorney represent him or her in this matter.

(B) If the respondent desires an attorney to represent him or her but the respondent cannot afford to hire an attorney, an attorney will be appointed to represent the respondent by the court at no cost to the respondent;

(2) Be present at the hearing;

(3) Present evidence on the respondent's own behalf;

(4) Cross-examine witnesses who testify against him or her;

(5) Present witnesses in the respondent's own behalf;

(6) Remain silent; and

(7) View and copy all petitions, reports, and documents retained in the court file.

(d) Notice of the long-term custody hearing shall be given to:

(1) The legal counsel of the respondent;

(2) The next of kin of the respondent whose names and addresses are known to the petitioner;

(3) The person having physical custody of the respondent;

(4) Any person named in the petition; and

(5) Any other persons or entities that the court may require.



§ 9-20-112 - Voluntary protective placement.

(a) Any adult may request voluntary protective placement under this chapter.

(b) No civil rights are relinquished as a result of voluntary protective placement.

(c) Procedures for hearings under this chapter shall be followed with regard to voluntary protective placement.



§ 9-20-113 - Evaluations.

(a) The Department of Human Services may petition the circuit court for an order of temporary custody for the purpose of having an adult evaluated if during the course of an investigation under the Adult and Long-Term Care Facility Resident Maltreatment Act, § 12-12-1701 et seq., the department determines that:

(1) Immediate removal is necessary to protect the adult from imminent danger to his or her health or safety;

(2) Available protective services have been offered to alleviate the danger and have been refused; and

(3) An adequate assessment of the following cannot be made in the adult's place of residence:

(A) The adult's capacity to comprehend the nature and consequences of remaining in the situation or condition; or

(B) The adult's mental or physical impairment and ability to protect himself or herself from adult maltreatment.

(b) Upon good cause being shown, the court may issue an order for temporary custody for the purpose of having the adult evaluated.



§ 9-20-114 - Emergency custody.

(a) The Department of Human Services or a law enforcement official may take a maltreated adult into emergency custody, or any person in charge of a hospital or similar institution or any physician treating any maltreated adult may keep the maltreated adult in custody, whether or not medical treatment is required, if the circumstances or condition of the maltreated adult are such that returning to or continuing at the maltreated adult's place of residence or in the care or custody of a parent, guardian, or other person responsible for the maltreated adult's care presents imminent danger to the maltreated adult's health or safety, and the maltreated adult either:

(1) Lacks the capacity to comprehend the nature and consequences of remaining in a situation that presents imminent danger to his or her health or safety; or

(2) Has a mental impairment or a physical impairment that prevents the maltreated adult from protecting himself or herself from imminent danger to his or her health or safety.

(b) Emergency custody shall not exceed seventy-two (72) hours unless the expiration of seventy-two (72) hours falls on a weekend or holiday, in which case emergency custody shall be extended through the next business day following the weekend or holiday.

(c) A person who takes a maltreated adult into emergency custody shall notify the department immediately upon taking the adult into emergency custody.

(d) The department may release custody of an adult within the seventy-two (72) hours if the adult is no longer in circumstances or conditions that present imminent danger to the adult's health or safety.

(e) (1) If emergency custody is exercised under this section, the person exercising the custody or the department may consent to having the maltreated adult transported by a law enforcement officer or by ambulance if medically appropriate, even if the adult objects.

(2) No court order shall be required for law enforcement or ambulance transport.

(3) If an ambulance driver or company or a law enforcement officer acts in good faith under this section, the immunity provisions of § 5-28-207 [repealed] shall apply.

(4) The good faith of the ambulance driver or company or law enforcement officer shall be presumed.



§ 9-20-115 - Emergency order of custody.

(a) If there is probable cause to believe that immediate emergency custody is necessary to protect a maltreated adult, the probate division of circuit court shall issue an ex parte order for emergency custody to protect the maltreated adult.

(b) The Department of Human Services shall obtain an emergency ex parte order of custody on a maltreated adult within seventy-two (72) hours of taking the maltreated adult into emergency custody unless the expiration of the seventy-two (72) hours falls on a weekend or holiday, in which case emergency custody may be extended through the next business day following the weekend or holiday.

(c) The emergency order shall include notice to the maltreated adult and the person from whom physical custody of the respondent was removed of the right to a hearing and that a hearing will be held within five (5) business days of the issuance of the ex parte order.

(d) If there is probable cause to believe that immediate action is necessary to protect the health, safety, or welfare of an endangered or impaired adult, the probate division of circuit court may issue an ex parte order necessary to protect the adult.



§ 9-20-116 - Probable cause hearing.

(a) (1) Following issuance of an emergency order, the probate division of circuit court shall hold a hearing within five (5) business days to determine whether probable cause to issue the emergency order continues to exist.

(2) The court may hold a probable cause hearing anywhere in the judicial district.

(b) (1) At the probable cause hearing, the court shall make the following inquiries of the maltreated adult or other witnesses:

(A) Whether the maltreated adult has the financial ability to retain counsel; and

(B) If the maltreated adult does not have the financial ability to retain counsel, whether the maltreated adult is indigent.

(2) The court shall:

(A) Inform the maltreated adult of the right to effective assistance of counsel; and

(B) If the maltreated adult is indigent, appoint counsel for the maltreated adult.

(c) The hearing shall be limited to the purpose of determining whether probable cause:

(1) Existed to protect the maltreated adult; and

(2) Still exists to protect the maltreated adult.

(d) The court may enter orders:

(1) Regarding protection of assets of the maltreated adult; or

(2) Ordering or authorizing the Department of Human Services to obtain treatment, evaluations, or services for the maltreated adult.

(e) The probable cause hearing shall be a miscellaneous hearing.

(f) (1) Upon a finding of probable cause, the court may order temporary custody for up to thirty (30) days pending the hearing for long-term custody.

(2) However, the court may extend the time under subdivision (f)(1) of this section upon a finding that extenuating circumstances exist.



§ 9-20-117 - Long-term custody and court-ordered protective services hearings.

(a) (1) A hearing for long-term custody or court-ordered protective services shall be held no later than thirty (30) days after the date of the probable cause hearing or the date the order for emergency custody was signed.

(2) However, the probate division of circuit court may extend the time during which the hearing must be held upon a finding that extenuating circumstances exist.

(b) The court may hold a hearing for long-term custody or protective services anywhere in the judicial district.

(c) The court may order long-term custody with the Department of Human Services if the court determines that:

(1) The adult has a mental or physical impairment or lacks the capacity to comprehend the nature and consequences of remaining in a situation that presents an imminent danger to his or her health or safety;

(2) The adult is unable to provide for his or her own protection from maltreatment; and

(3) The court finds clear and convincing evidence that the adult to be placed is in need of placement as provided in this chapter.

(d) (1) The court shall make a finding in connection with the determination of the least restrictive alternative to be considered proper under the circumstances, including a finding for noninstitutional care if possible.

(2) If protective services are available to remedy the imminent danger to the maltreated adult, the court may order the adult or the caregiver for the adult to accept the protective services in lieu of placing the adult in the custody of the department.

(e) (1) The court may order that treatment, evaluations, and services be obtained for the maltreated adult.

(2) However, the court may not specify a particular provider for services or placement unless the adult is paying for the service or placement.

(f) The court may order that social security, retirement, or other sources of income be redirected on behalf of the maltreated adult.



§ 9-20-118 - Review hearings.

(a) The Department of Human Services shall periodically review the case of an adult in the custody of the department, but not less often than one (1) time every six (6) months.

(b) The circuit court shall review the case of an adult in the custody of the department, either formally or informally as determined by the court, at least one (1) time every twelve (12) months.

(c) Notice for review hearings shall be by regular mail to the attorney for the respondent and to the administrator of the facility in which the respondent is placed.

(d) (1) Upon presentation of a statement under oath by a medical doctor that attendance at the hearing is not in the best interest of the adult based on the adult's mental incapacity or physical health, the court shall waive the presence of the adult at a review hearing unless there is a showing by the adult's attorney that the adult's attendance at the court hearing is necessary.

(2) If it is not in the adult's best interest to appear at court under subdivision (d)(1) of this section, the adult may submit a written statement or an audio or video statement for consideration by the court.



§ 9-20-119 - Assets of a maltreated adult.

(a) (1) The probate division of circuit court may enter orders as needed to identify, secure, and protect the assets of any adult in the custody of the Department of Human Services or any maltreated adult receiving court-ordered protective services from the department.

(2) If the court orders the adult placed in the custody of the department, the court shall address the issue of the adult's residence, whether rented or owned by the adult, including the cleaning, vacating, selling, or leasing of the residence, and the disposition of the property in the residence.

(3) After review of the assets, the court may order the sale of any assets if it is in the best interest of the adult.

(b) The court may also direct payment from the assets of the adult in department custody or receiving protective services from the department for services rendered or goods purchased by or for the adult in the custody of the department or receiving services from the department.

(c) (1) The court may appoint the department only as custodian of the adult and not as guardian of the person or of the estate of the adult, except to appoint a public guardian under § 28-65-701 et seq.

(2) The court has jurisdiction in this matter to hear and grant a petition for guardianship of the estate of an adult in the custody of the department.



§ 9-20-120 - Duties and responsibilities of custodian.

(a) (1) If the probate division of circuit court appoints the Department of Human Services as the legal custodian of a maltreated adult, the department shall:

(A) Secure care and maintenance for the person;

(B) Honor any advance directives, such as living wills, if the legal documents were executed in conformity with applicable laws; and

(C) Find a person to be guardian of the estate of the adult if a guardian of the estate is needed.

(2) If the court appoints the department as the legal custodian of a maltreated adult on an emergency, temporary, or long-term basis, the department may:

(A) Consent to medical care for the adult;

(B) Obtain physical or psychological evaluations;

(C) Obtain medical, financial, and other records of the adult; and

(D) Obtain or view financial information of the adult that is maintained by a bank or similar institution.

(b) The department as custodian shall not make any of the following decisions without receiving express court approval:

(1) Consent to abortion, sterilization, psychosurgery, or removal of bodily organs unless a procedure is necessary in a situation threatening the life of the maltreated adult;

(2) Consent to withholding life-saving treatment;

(3) Authorize experimental medical procedures;

(4) Authorize termination of parental rights;

(5) Prohibit the adult from voting;

(6) Prohibit the adult from obtaining a driver's license;

(7) Consent to a settlement or compromise of any claim by or against the adult or his or her estate;

(8) Consent to the liquidation of assets of the adult through such activities as an estate sale;

(9) Amputation of any part of the body; or

(10) Consent to withholding life-sustaining treatment.

(c) (1) Upon the death of a person in the custody of the department, the department shall abide by a prior arrangement made by the person for the disposition of the person's body.

(2) If prior arrangements were not made:

(A) The department may request the court to grant authority to the department to use funds or resources of the deceased person as to the disposition of the body; or

(B) Upon consent from the person's closest family member or after notice and the opportunity to be heard by the court, the department may consent to donate the person's body to medical science.

(3) The department is not responsible for any costs related to the disposition of the person's body.



§ 9-20-121 - Availability of custody and protective services records.

(a) Reports, correspondence, memoranda, case histories, medical records, or other materials, including protected health information, compiled or gathered by the Department of Human Services regarding a maltreated adult in the custody of the department or receiving protective services from the department shall be confidential and shall not be released or otherwise made available except:

(1) To the maltreated adult;

(2) To the attorney representing the maltreated adult in a custody or protective services case;

(3) For any audit or similar activity conducted with the administration of any plan or program by any governmental agency that is authorized by law to conduct the audit or activity;

(4) To law enforcement agencies, a prosecuting attorney, or the Attorney General;

(5) (A) To any licensing or registering authority to the extent necessary to carry out its official responsibilities.

(B) Information released under subdivision (5)(A) of this section shall be maintained as confidential;

(6) To a circuit court under this chapter;

(7) To a grand jury or court upon a finding that information in the record is necessary for the determination of an issue before the court or grand jury;

(8) To a person or provider currently providing care or services to the adult;

(9) To a person or provider identified by the department as having services needed by the adult;

(10) (A) To individual federal and state representatives and senators in their official capacity, who shall not redisclose the information.

(B) No disclosure may be made to any committee or legislative body of any information that identifies by name or address any recipient of services; and

(11) In the discretion of the department, with family members if the adult is in the custody of the department.

(b) Except for the maltreated adult, no person or agency to whom disclosure is made may disclose to any other person reports or other information obtained under this section.

(c) A disclosure of information in violation of this section shall be a Class C misdemeanor.



§ 9-20-122 - Evaluation of prospective guardians.

(a) Regarding an individual listed in subsection (b) of this section, the Department of Human Services may:

(1) Request a fingerprint-based criminal background check performed by the Federal Bureau of Investigation in compliance with federal law and regulations for convictions regarding violations under this subchapter;

(2) Perform a criminal records check with the Identification Bureau of the Department of Arkansas State Police for convictions regarding violations under this subchapter;

(3) Check the Adult and Long-term Care Facility Resident Maltreatment Central Registry for previous true findings of adult maltreatment;

(4) Request a check of the Adult and Long-term Care Facility Resident Maltreatment Central Registry or its equivalent in the state of residence; and

(5) Perform an evaluation of the home or proposed dwelling for an adult in the Department of Human Services' custody.

(b) Subsection (a) of this section applies to an individual who has:

(1) Requested consideration to be appointed guardian under § 28-65-101 et seq., of an adult in the custody of the department;

(2) Requested custody of an adult in the custody of the department; and

(3) Petitioned a court of competent jurisdiction:

(A) To be appointed guardian, under § 28-65-101 et seq.; or

(B) For custody of an adult in the custody of the Department of Human Services.






Chapter 21-24 - [Reserved.]

[Reserved]






Subtitle 3 - Minors

Chapter 25 - General Provisions

§ 9-25-101 - Age of majority -- Exceptions.

(a) All persons of the age of eighteen (18) years shall be considered to have reached the age of majority and be of full age for all purposes. Until the age of eighteen (18) years is attained, they shall be considered minors.

(b) Any law of the State of Arkansas that presently requires a person to be of a minimum age of twenty-one (21) years to enjoy any privilege or right or to do any act or to participate in any event, election, or other activity shall be deemed to require that person to be of a minimum age of eighteen (18) years. However, this section shall not repeal, amend, or otherwise affect any existing laws concerning or in any way relating to beer, wines, spirituous, vinous, malt liquors, or other alcoholic beverages, and the sale thereof to persons under twenty-one (21) years of age.



§ 9-25-102 - Destruction of property.

(a) The state or any county, city, town, or school district, or any person, corporation, or organization shall be entitled to recover damages in an amount not in excess of five thousand dollars ($5,000) in a court of competent jurisdiction from the parents of any minor under eighteen (18) years of age, living with a parent or legal guardian, who shall maliciously or willfully destroy, damage, or deface real, personal, or mixed property belonging to the state or county, city, town, or school district, or any person, corporation, or organization.

(b) This section does not apply to:

(1) Any destruction of property caused by a minor under eighteen (18) years of age who is in the custody of the Department of Human Services; or

(2) A minor younger than thirteen (13) years of age who defaces property with graffiti.



§ 9-25-103 - Mother's assent to child's apprenticeship.

No man shall bind his child to apprenticeship or service, part with the control of the child, or create any testamentary guardian therefor unless the mother, if living, shall in writing signify her assent thereto.



§ 9-25-104 - Immediate notification of parents when child in custody.

(a) When the Department of Human Services has taken custody of a minor solely because of the actions of someone other than a custodial parent, the department shall immediately exercise all efforts to identify and locate the custodial parent or custodial parents of the minor.

(b) When a parent is identified and located, and if that parent is a custodial parent, the department shall immediately notify the parent as to the location of the minor and of the parent's right to obtain possession of the minor at that location.

(c) The department shall not withhold custody or possession of any child from the child's custodial parent or parents unless a petition for dependency-neglect is filed naming the custodial parent or parents as a party.






Chapter 26 - Rights Respecting Business and Property

Subchapter 1 - -- General Provisions

§ 9-26-101 - Rescission of sale, contract, etc., by minor -- Restitution.

(a) In the case of a sale, contract to sell, conditional sale contract, or other contract to which an infant eighteen (18) years of age or older is a party, the sale, contract to sell, conditional sale contract, or other contract cannot be rescinded by the infant unless and until the infant makes full restitution to the other party to the sale, contract to sell, conditional sale contract, or other contract of the property and money received by the infant from the other parties.

(b) Full restitution of property means that the property must be returned in substantially the same condition as received. If this cannot be done, there must be returned the property plus a sum of money that equals the difference between the fair market value of the property at the time the sale, contract to sell, conditional sale contract, or other contract was made and its fair market value at the time of the rescission, or, if the property is no longer in the possession of the infant, there must be returned a sum of money equal to its fair market value at the time the sale, contract to sell, conditional sale contract, or other contract was made.



§ 9-26-102 - Payment of money or delivery of personal property to minor -- Duties of recipient.

(a) (1) Any person under a duty to pay or deliver money or personal property to a minor may perform his or her duty, in amounts not exceeding five thousand dollars ($5,000) per annum, by paying or delivering the money or property to:

(A) The minor, if he or she has attained eighteen (18) years of age or is married;

(B) Any person having the care and custody of the minor with whom the minor resides;

(C) A guardian of the person of the minor; or

(D) A financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor.

(2) However, any amounts in excess of one thousand dollars ($1,000) per annum must also be approved by the circuit court in the county in this state in which the minor or the person paying or delivering the money or property resides or is domiciled.

(3) This subsection does not apply if the person making payment or delivery has actual knowledge that a guardian of the estate has been appointed or proceedings for appointment of a guardian of the estate of the minor are pending.

(b) (1) The persons, other than the minor or any financial institutions under subdivision (a)(1)(D) of this section, receiving money or property for a minor are obligated to apply the money to the support and education of the minor but may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support.

(2) Any excess sums shall be preserved for the future support of the minor, and any balance not so used and any property received for the minor must be turned over to the minor when he or she attains majority.

(c) Persons who pay or deliver in accordance with provisions of this section are not responsible for the proper application thereof.



§ 9-26-103 - Ownership of property by persons 18 years of age or older.

(a) All persons eighteen (18) years of age or older may acquire title to, own, and dispose of real and personal property, both tangible and intangible, in the same manner, and shall be subject to the same rights, obligations, and liabilities with respect thereto as provided for persons twenty-one (21) years of age or older.

(b) (1) It is the intent and purpose of this section to define the economic privileges of persons eighteen (18) years of age or older with respect to the acquisition and disposal of real and personal property and to assure these individuals of the same rights and obligations with respect thereto as are provided by law for persons twenty-one (21) years of age or older.

(2) It is the intent of this section to amend the laws of this state applicable to minors only to the extent as provided in this section. Nothing in this section shall be construed to modify or repeal any of the laws of the state with respect to minors except as specifically provided in this section.

(3) However, nothing in this section shall be construed to authorize or permit persons under twenty-one (21) years of age to purchase alcoholic beverages or to authorize or permit males under the age of twenty-one (21) years of age and females under the age of eighteen (18) years of age to contract marriage except as provided by law.

(c) The provisions of this section shall be supplemental to the laws of this state pertaining to the rights and obligations of minors.



§ 9-26-104 - Removal of disability of a minor.

(a) The circuit courts of this state or the respective judges thereof in vacation shall have the power to authorize any person who is a resident of the county and who has reached his or her sixteenth birthday to transact business in general and any particular business specified in like manner and with the same effect as if such act or thing were done by a person who had attained majority. Every act done by a person so authorized shall have the same force and effect in law and equity as if done by a person of full age.

(b) Letters testamentary, of administration, or of guardianship may be granted to any such person, if otherwise entitled by law to have or hold such fiduciary trust, with like effect as if granted to a person over the age of majority.

(c) The order of removal of disabilities may be made by the courts, or the respective judges thereof, in term time or in vacation.

(d) (1) The circuit courts of any county in which a nonresident minor of the State of Arkansas owns real estate, or any interest in real estate, shall have jurisdiction to remove the disabilities of minority of the minor when the person has reached sixteen (16) years of age, as to the real estate. This may be done to enable the minor to sell and convey the real estate, or any interest therein, which may be owned by the minor or to mortgage or otherwise dispose of the real estate, as fully and effectually as if the minor was of full age.

(2) The order of removal of disabilities may be made by the courts, or the respective judges thereof in term time or in vacation, and, if made in vacation, shall be entered at large upon the records of the court.

(e) After the filing of a petition to remove the disability of a minor, the court shall fix a time and place for hearing the petition. At least twenty (20) days before the date of the hearing, notice of the filing of the petition and of the time and place of the hearing shall be given by the petitioner to any parent or legal guardian of the minor who has not joined in the petition. The notice shall be given in the same manner as is provided for summons under the Arkansas Rules of Civil Procedure.






Subchapter 2 - -- Arkansas Uniform Transfers to Minors Act

§ 9-26-201 - Definitions.

As used in this subchapter:

(1) "Adult" means an individual who has attained the age of twenty-one (21) years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(5) "Court" means any circuit court of competent jurisdiction.

(6) "Custodial property" means (i) any interest in property transferred to a custodian under this subchapter; and (ii) the income from and proceeds of that interest in property.

(7) "Custodian" means a person so designated under § 9-26-209 or successor or substitute custodian designated under § 9-26-218.

(8) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(9) "Legal representative" means an individual's personal representative or conservator.

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Minor" means an individual who has not attained the age of twenty-one (21) years.

(12) "Person" means an individual, corporation, organization, or other legal entity.

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(14) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) "Transfer" means a transaction that creates custodial property under § 9-26-209.

(16) "Transferor" means a person who makes a transfer under this subchapter.

(17) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



§ 9-26-202 - Scope and jurisdiction.

(a) This subchapter shall apply to a transfer that refers to this subchapter in the designation under § 9-26-209(a) by which the transfer is made if at the time of the transfer, the transferor, minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this subchapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this subchapter is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under this subchapter, the Uniform Gifts to Minors Act [repealed], or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.



§ 9-26-203 - Nomination of custodian.

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for .... (name of minor) under the Arkansas Uniform Transfers to Minors Act." The nomination may name one (1) or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under § 9-26-209(a).

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under § 9-26-209. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to § 9-26-209.



§ 9-26-204 - Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to § 9-26-209.



§ 9-26-205 - Transfer authorized by will or trust.

(a) A personal representative or trustee may make an irrevocable transfer pursuant to § 9-26-209 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under § 9-26-203 to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under § 9-26-203, or all persons so nominated as a custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under § 9-26-209.



§ 9-26-206 - Other transfer by fiduciary.

(a) Subject to subsection (c) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to § 9-26-209, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to § 9-26-209.

(c) A transfer under subsection (a) or (b) of this section may be made only if (i) the personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor, (ii) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument, and (iii) the transfer is authorized by the court if it exceeds ten thousand dollars ($10,000) in value.



§ 9-26-207 - Transfer by obligor.

(a) Subject to subsections (b) and (c) of this section, a person not subject to § 9-26-205 or § 9-26-206 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to § 9-26-209.

(b) If a person having the right to do so under § 9-26-203 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated under § 9-26-203, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars ($10,000) in value.



§ 9-26-208 - Receipt for custodial property.

A written acknowledgment of delivery by a custodian shall constitute a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this subchapter.



§ 9-26-209 - Manner of creating custodial property and effecting transfer -- Designation of initial custodian -- Control.

(a) Custodial property is created and a transfer is made whenever:

(1) an uncertificated security or a certificated security in registered form is either:

(i) registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act"; or

(ii) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b) of this section;

(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act";

(3) the ownership of a life or endowment insurance policy or annuity contract is either:

(i) registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act"; or

(ii) assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act";

(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act";

(5) an interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act";

(6) a certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(i) issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act"; or

(ii) delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for .................. (name of minor) under the Arkansas Uniform Transfers to Minors Act"; or

(7) an interest in any property not described in paragraphs (1)-(6) of this section is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b) of this section.

(b) An instrument in the following form shall satisfy the requirements of paragraphs (a)(1)(ii) and (7) of this section:

"TRANSFER UNDER THE ARKANSASUNIFORM TRANSFERS TO MINORS ACT

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.



§ 9-26-210 - Single custodianship.

A transfer may be made only for one (1) minor, and only one (1) person may be the custodian. All custodial property held under this subchapter by the same custodian for the benefit of the same minor constitutes a single custodianship.



§ 9-26-211 - Validity and effect of transfer.

(a) The validity of a transfer made in a manner prescribed in this subchapter shall not be affected by:

(1) failure of the transferor to comply with § 9-26-209(c) concerning possession and control;

(2) designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under § 9-26-209(a); or

(3) death or incapacity of a person nominated under § 9-26-203 or designated under § 9-26-209 as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to § 9-26-209 shall be irrevocable, and the custodial property shall be indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this subchapter, and neither the minor nor the minor's legal representative shall have any right, power, duty, or authority with respect to the custodial property except as provided in this subchapter.

(c) By making a transfer, the transferor shall incorporate in the disposition all the provisions of this subchapter and shall grant to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this subchapter.



§ 9-26-212 - Care of custodial property.

(a) A custodian shall:

(1) take control of custodial property;

(2) register or record title to custodial property if appropriate; and

(3) collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on (i) the life of the minor only if the minor or the minor's estate is the sole beneficiary, or (ii) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest shall be so identified if it is recorded, and custodial property subject to registration shall be so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for .... (name of minor) under the Arkansas Uniform Transfers to Minors Act."

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of fourteen (14) years.



§ 9-26-213 - Powers of custodian.

(a) A custodian, acting in a custodial capacity, shall have all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of § 9-26-212.



§ 9-26-214 - Use of custodial property.

(a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (i) the duty or ability of the custodian personally or of any other person to support the minor, or (ii) any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor if the minor has attained the age of fourteen (14) years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and shall not affect any obligation of a person to support the minor.



§ 9-26-215 - Custodian's expenses -- Compensation -- Bond.

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under § 9-26-204, a custodian shall have a non-cumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in § 9-26-218(f), a custodian shall not be required to give a bond.



§ 9-26-216 - Exemption of a third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, shall not be responsible for determining:

(1) the validity of the purported custodian's designation;

(2) the propriety of, or the authority under this subchapter for, any act of the purported custodian;

(3) the validity or propriety under this subchapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) the propriety of the application of any property of the minor delivered to the purported custodian.



§ 9-26-217 - Liability to third persons.

(a) A claim based on (i) a contract entered into by a custodian acting in a custodial capacity, (ii) an obligation arising from the ownership or control of custodial property, or (iii) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian shall not be personally liable:

(1) on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor shall not be personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



§ 9-26-218 - Renunciation, resignation, death, or removal of custodian -- Designation of successor custodian.

(a) A person nominated under § 9-26-203 or designated under § 9-26-209 as custodian may decline to serve by delivering a valid disclaimer in the form prescribed by § 28-2-106 [repealed] to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under § 9-26-203, the person who made the nomination may nominate a substitute custodian under § 9-26-203; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under § 9-26-209(a). The custodian so designated shall have the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under § 9-26-204 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor shall not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen (14) years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen (14) years, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a conservator of the minor, or a trust company. If the minor has not attained the age of fourteen (14) years or fails to act within sixty (60) days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) of this section or resigns under subsection (c) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of fourteen (14) years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under § 9-26-204 or to require the custodian to give appropriate bond.



§ 9-26-219 - Accounting by and determination of liability of custodian.

(a) A minor who has attained the age of fourteen (14) years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court (i) for an accounting by the custodian or the custodian's legal representative; or (ii) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under § 9-26-217 to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this subchapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under § 9-26-218(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



§ 9-26-220 - Termination of custodianship.

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) the minor's attainment of twenty-one (21) years of age with respect to custodial property transferred under § 9-26-204 or § 9-26-205, except that any transferor may have custodial property transferred to the minor at any time after the age of eighteen (18) years and before twenty-one (21) years by a designation in the following words or their equivalent: "The custodian shall transfer this property to .... (name of minor) when .... (he or she) reaches the age of ......... (age, after eighteen (18) years and before twenty-one (21) years, at which transfer takes place)";

(2) the minor's attainment of age eighteen (18) years with respect to custodial property transferred under § 9-26-206 or § 9-26-207; or

(3) the minor's death.



§ 9-26-221 - Applicability.

This subchapter shall apply to a transfer within the scope of § 9-26-202 made after March 21, 1985, if:

(1) the transfer purports to have been made under the Uniform Gifts to Minors Act [repealed]; or

(2) the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act [repealed]" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this subchapter is necessary to validate the transfer.



§ 9-26-222 - Effect on existing custodianships.

(a) Any transfer of custodial property as now defined in this subchapter made before March 21, 1985, shall be validated notwithstanding that there was no specific authority in the Arkansas Uniform Gifts to Minors Act [repealed] for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This subchapter shall apply to all transfers made before March 21, 1985, in a manner and form prescribed in the Arkansas Uniform Gifts to Minors Act [repealed], except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on March 21, 1985.

(c) Sections 9-26-201 and 9-26-220, with respect to the age of a minor for whom custodial property is held under this subchapter, shall not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of majority under prior law and before March 21, 1985.



§ 9-26-223 - Uniformity of application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting it.



§ 9-26-224 - Short title.

This subchapter may be cited as the "Arkansas Uniform Transfers to Minors Act".



§ 9-26-225 - Severability.

If any provisions of this subchapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this subchapter which can be given effect without the invalid provision or application, and to this end provisions of this subchapter are severable.



§ 9-26-226 - Effective date.

It has been found that Acts 1967, No. 250 limits the kinds of properties that may be transferred to the custodian of a minor and there is a need to expand the kinds of properties that may be the subject of a gift to a minor's custodian. Therefore, an emergency is hereby declared to exist and this subchapter, being immediately necessary for the preservation of the free flow of commerce, shall be in full force and effect from and after March 21, 1985.



§ 9-26-227 - Repealer.

Acts 1967, No. 250, the Arkansas Uniform Gifts to Minors Act, is hereby repealed. To the extent that this subchapter, by virtue of § 9-26-222(b), does not apply to transfers made in a manner prescribed in the Arkansas Uniform Gifts to Minors Act [repealed] or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the Arkansas Uniform Gifts to Minors Act does not affect those transfers or those powers, duties, and immunities. All other laws and parts of laws in conflict with this subchapter are hereby repealed.






Subchapter 3 - -- Uniform Securities Ownership by Minors Act

§ 9-26-301 - Definitions.

In this subchapter, unless the context otherwise requires:

(a) "Bank" is a bank, trust company, national banking association, savings bank, or industrial bank;

(b) "Broker" is a person, including a bank, lawfully engaged in the business of effecting transactions in securities for the account of others and includes a broker lawfully engaged in buying and selling securities for his own account;

(c) "Issuer" is a person who places or authorizes the placing of his name on a security other than as a transfer agent to evidence that it represents a share, participation or other interest in his property or in an enterprise or to evidence his duty to perform an obligation evidenced by the security, or who becomes responsible for or in place of any such person;

(d) "Person" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two (2) or more persons having a joint or common interest, or any other legal or commercial entity;

(e) "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payment out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate or interest or participation in, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing;

(f) "Third-party" is a person other than a bank, broker, transfer agent, or issuer who with respect to a security held by a minor effects a transaction otherwise than directly with the minor;

(g) "Transfer agent" is a person who acts as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of transfers of securities, in the issue of new securities, or in the cancellation of surrendered securities.



§ 9-26-302 - Liability for dealing with minor.

A bank, broker, issuer, third-party, or transfer agent incurs no liability by reason of his treating a minor as having capacity to transfer a security, to receive or to empower others to receive dividends, interest, principal, or other payments or distributions, to vote or give consent in person or by proxy, or to make elections or exercise rights relating to the security, unless prior to acting in the transaction the bank, broker, issuer, third-party, or transfer agent had received written notice in the office acting in the transaction that the specific security is held by a minor or unless an individual conducting the transaction for the bank, broker, issuer, third-party, or transfer agent had actual knowledge of the minority of the holder of the security. Except as otherwise provided in this subchapter, such a bank, broker, issuer, third-party, or transfer agent may assume without inquiry that the holder of a security is not a minor.



§ 9-26-303 - Disaffirmation of transaction by minor.

A minor, who has transferred a security, received or empowered others to receive dividends, interest, principal, or other payments or distributions, voted or given consent in person or by proxy, or made an election or exercised rights relating to the security, has no right thereafter, as against a bank, broker, issuer, third-party, or transfer agent to disaffirm or avoid the transaction, unless prior to acting in the transaction the bank, broker, issuer, third-party, or transfer agent against whom the transaction is sought to be disaffirmed or avoided had received notice in the office acting in the transaction that the specific security is held by a minor or unless an individual conducting the transaction for the bank, broker, issuer, third-party, or transfer agent had actual knowledge of the minority of the holder.



§ 9-26-304 - Construction.

This subchapter shall be so construed as to effectuate its general purpose to make uniform the laws of those states which enact it.



§ 9-26-305 - Title.

This subchapter may be cited as the Uniform Securities Ownership by Minors Act.



§ 9-26-306 - Severability.

If any provision of this subchapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are severable.



§ 9-26-307 - Repealer.

All laws and parts of laws in conflict with this subchapter are hereby repealed.









Chapter 27 - Juvenile Courts And Proceedings

Subchapter 1 - -- General Provisions

§ 9-27-102 - Best interest of the child.

The General Assembly recognizes that children are defenseless and that there is no greater moral obligation upon the General Assembly than to provide for the protection of our children and that our child welfare system needs to be strengthened by establishing a clear policy of the state that the best interests of the children must be paramount and shall have precedence at every stage of juvenile court proceedings. The best interest of the child shall be the standard for juvenile court determinations as to whether a child should be reunited with his or her family or removed from or remain in a home wherein the child has been abused or neglected.






Subchapter 2 - -- Juvenile Officers



Subchapter 3 - -- Arkansas Juvenile Code

§ 9-27-301 - Title.

This subchapter shall be known and may be cited as the "Arkansas Juvenile Code of 1989".



§ 9-27-302 - Purposes -- Construction.

This subchapter shall be liberally construed to the end that its purposes may be carried out:

(1) To assure that all juveniles brought to the attention of the courts receive the guidance, care, and control, preferably in each juvenile's own home when the juvenile's health and safety are not at risk, that will best serve the emotional, mental, and physical welfare of the juvenile and the best interest of the state;

(2) (A) To preserve and strengthen the juvenile's family ties when it is in the best interest of the juvenile;

(B) To protect a juvenile by considering the juvenile's health and safety as the paramount concerns in determining whether or not to remove the juvenile from the custody of his or her parents or custodians, removing the juvenile only when the safety and protection of the public cannot adequately be safeguarded without such removal;

(C) When a juvenile is removed from his or her own family, to secure for him or her custody, care, and discipline with primary emphasis on ensuring the health and safety of the juvenile while in the out-of-home placement; and

(D) To assure, in all cases in which a juvenile must be permanently removed from the custody of his or her parents, that the juvenile be placed in an approved family home and be made a member of the family by adoption;

(3) To protect society more effectively by substituting for retributive punishment, whenever possible, methods of offender rehabilitation and rehabilitative restitution, recognizing that the application of sanctions that are consistent with the seriousness of the offense is appropriate in all cases; and

(4) To provide means through which the provisions of this subchapter are executed and enforced and in which the parties are assured a fair hearing and their constitutional and other legal rights recognized and enforced.



§ 9-27-303 - Definitions.

As used in this subchapter:

(1) "Abandoned infant" means a juvenile less than nine (9) months of age whose parent, guardian, or custodian left the child alone or in the possession of another person without identifying information or with an expression of intent by words, actions, or omissions not to return for the infant;

(2) "Abandonment" means:

(A) Failure of the parent to provide reasonable support and to maintain regular contact with a juvenile through statement or contact when the failure is accompanied by an intention on the part of the parent to permit the condition to continue for an indefinite period in the future and support or maintain regular contact with a juvenile without just cause; or

(B) An articulated intent to forego parental responsibility;

(3) (A) "Abuse" means any of the following acts or omissions by a parent, guardian, custodian, foster parent, person eighteen (18) years of age or older living in the home with a child, whether related or unrelated to the child, or any person who is entrusted with the juvenile's care by a parent, guardian, custodian, or foster parent, including, but not limited to, an agent or employee of a public or private residential home, child care facility, public or private school, or any person legally responsible for the juvenile's welfare:

(i) Extreme or repeated cruelty to a juvenile;

(ii) Engaging in conduct creating a realistic and serious threat of death, permanent or temporary disfigurement, or impairment of any bodily organ;

(iii) Injury to a juvenile's intellectual, emotional, or psychological development as evidenced by observable and substantial impairment of the juvenile's ability to function within the juvenile's normal range of performance and behavior;

(iv) Any injury that is at variance with the history given;

(v) Any nonaccidental physical injury;

(vi) Any of the following intentional or knowing acts, with physical injury and without justifiable cause:

(a) Throwing, kicking, burning, biting, or cutting a child;

(b) Striking a child with a closed fist;

(c) Shaking a child; or

(d) Striking a child on the face; or

(vii) Any of the following intentional or knowing acts, with or without physical injury:

(a) Striking a child six (6) years of age or younger on the face or head;

(b) Shaking a child three (3) years of age or younger;

(c) Interfering with a child's breathing;

(d) Urinating or defecating on a child;

(e) Pinching, biting, or striking a child in the genital area;

(f) Tying a child to a fixed or heavy object or binding or tying a child's limbs together;

(g) Giving a child or permitting a child to consume or inhale a poisonous or noxious substance not prescribed by a physician that has the capacity to interfere with normal physiological functions;

(h) Giving a child or permitting a child to consume or inhale a substance not prescribed by a physician that has the capacity to alter the mood of the child, including, but not limited to, the following:

(1) Marijuana;

(2) Alcohol, excluding alcohol given to a child during a recognized and established religious ceremony or service;

(3) Narcotics; or

(4) Over-the-counter drugs if a person purposely administers an overdose to a child or purposely gives an inappropriate over-the-counter drug to a child and the child is detrimentally impacted by the overdose or over-the-counter drug;

(i) Exposing a child to chemicals that have the capacity to interfere with normal physiological functions, including, but not limited to, chemicals used or generated during the manufacturing of methamphetamine; or

(j) Subjecting a child to Munchausen syndrome by proxy, also known as factitious illness by proxy, when reported and confirmed by medical personnel or a medical facility.

(B) (i) The list in subdivision (3)(A) of this section is illustrative of unreasonable action and is not intended to be exclusive.

(ii) No unreasonable action shall be construed to permit a finding of abuse without having established the elements of abuse.

(C) "Abuse" shall not include:

(i) Physical discipline of a child when it is reasonable and moderate and is inflicted by a parent or guardian for purposes of restraining or correcting the child; or

(ii) Instances when a child suffers transient pain or minor temporary marks as the result of a reasonable restraint if:

(a) The person exercising the restraint is an employee of a residential child care facility licensed or exempted from licensure under the Child Welfare Agency Licensing Act, § 9-28-401 et seq.;

(b) The person exercising the restraint is acting in his or her official capacity while on duty at a residential child care facility or the residential child care facility is exempt from licensure under the Child Welfare Agency Licensing Act, § 9-28-401 et seq.;

(c) The agency has policies and procedures regarding restraints;

(d) Other alternatives do not exist to control the child except for a restraint;

(e) The child is in danger of hurting himself or herself or others;

(f) The person exercising the restraint has been trained in properly restraining children, de-escalation, and conflict resolution techniques; and

(g) The restraint is:

(1) For a reasonable period of time; and

(2) In conformity with training and agency policy and procedures.

(iii) Reasonable and moderate physical discipline inflicted by a parent or guardian shall not include any act that is likely to cause and that does cause injury more serious than transient pain or minor temporary marks.

(iv) The age, size, and condition of the child and the location of the injury and the frequency or recurrence of injuries shall be considered when determining whether the physical discipline is reasonable or moderate;

(4) "Adjudication hearing" means a hearing to determine whether the allegations in a petition are substantiated by the proof;

(5) "Adult sentence" means punishment authorized by the Arkansas Criminal Code, § 5-1-101 et seq., subject to the limitations in § 9-27-507, for the act or acts for which the juvenile was adjudicated delinquent as an extended juvenile jurisdiction offender;

(6) "Aggravated circumstances" means:

(A) A child has been abandoned, chronically abused, subjected to extreme or repeated cruelty, or sexually abused, or a determination has been made by a judge that there is little likelihood that services to the family will result in successful reunification; or

(B) A child has been removed from the custody of the parent or guardian and placed in foster care or in the custody of another person three (3) or more times in the last fifteen (15) months;

(7) "Attorney ad litem" means an attorney appointed to represent the best interest of a juvenile;

(8) "Caretaker" means a parent, guardian, custodian, foster parent, or any person ten (10) years of age or older who is entrusted with a child's care by a parent, guardian, custodian, or foster parent, including, but not limited to, an agent or employee of a public or private residential home, child care facility, public or private school, or any person responsible for a child's welfare;

(9) "Case plan" means a document setting forth the plan for services for a juvenile and his or her family, as described in § 9-27-402;

(10) (A) "Cash assistance" means short-term financial assistance.

(B) "Cash assistance" does not include:

(i) Long-term financial assistance or financial assistance that is the equivalent of the board payment or adoption subsidy; or

(ii) Financial assistance for car insurance;

(11) "Commitment" means an order of the court that places a juvenile in the physical custody of the Division of Youth Services of the Department of Human Services for placement in a youth services facility;

(12) "Court" means the juvenile division of circuit court;

(13) "Court-appointed special advocate" means a volunteer appointed by the court to advocate for the best interest of juveniles in dependency-neglect proceedings;

(14) "Custodian" means a person other than a parent or legal guardian who stands in loco parentis to the juvenile or a person, agency, or institution to whom a court of competent jurisdiction has given custody of a juvenile by court order;

(15) "Delinquent juvenile" means any juvenile:

(A) Ten (10) years old or older who has committed an act other than a traffic offense or game and fish violation that, if the act had been committed by an adult, would subject the adult to prosecution for a felony, misdemeanor, or violation under the applicable criminal laws of this state or who has violated § 5-73-119; or

(B) Any juvenile charged with capital murder, § 5-10-101, or murder in the first degree, § 5-10-102, subject to extended juvenile jurisdiction;

(16) (A) "Department" means the Department of Human Services and its divisions and programs.

(B) Unless otherwise stated in this subchapter, any reference to the department shall include all of its divisions and programs;

(17) "Dependent juvenile" means:

(A) A child of a parent who is in the custody of the department;

(B) (i) A child whose parent or guardian is incarcerated and the parent or guardian has no appropriate relative or friend willing or able to provide care for the child.

(ii) If the reason for the incarceration is related to the health, safety, or welfare of the child, the child is not a dependent juvenile but may be dependent-neglected;

(C) A child whose parent or guardian is incapacitated, whether temporarily or permanently, so that the parent or guardian cannot provide care for the juvenile and the parent or guardian has no appropriate relative or friend willing or able to provide care for the child;

(D) A child whose custodial parent dies and no appropriate relative or friend is willing or able to provide care for the child;

(E) A child who is an infant relinquished to the custody of the department for the sole purpose of adoption;

(F) A safe haven baby, § 9-34-201 et seq.; or

(G) A child who has disrupted his or her adoption, and the adoptive parents have exhausted resources available to them;

(18) (A) "Dependent-neglected juvenile" means any juvenile who is at substantial risk of serious harm as a result of the following acts or omissions to the juvenile, a sibling, or another juvenile:

(i) Abandonment;

(ii) Abuse;

(iii) Sexual abuse;

(iv) Sexual exploitation;

(v) Neglect;

(vi) Parental unfitness; or

(vii) Being present in a dwelling or structure during the manufacturing of methamphetamine with the knowledge of his or her parent, guardian, or custodian.

(B) "Dependent-neglected juvenile" includes dependent juveniles;

(19) "Detention" means the temporary care of a juvenile in a physically restricting facility other than a jail or lock-up used for the detention of adults prior to an adjudication hearing for delinquency or pending commitment pursuant to an adjudication of delinquency;

(20) "Detention hearing" means a hearing held to determine whether a juvenile accused or adjudicated of committing a delinquent act or acts should be released or held prior to adjudication or disposition;

(21) "Deviant sexual activity" means any act of sexual gratification involving:

(A) Penetration, however slight, of the anus or mouth of one (1) person by the penis of another person; or

(B) Penetration, however slight, of the labia majora or anus of one (1) person by any body member or foreign instrument manipulated by another person;

(22) "Disposition hearing" means a hearing held following an adjudication hearing to determine what action will be taken in delinquency, family in need of services, or dependency-neglect cases;

(23) "Extended juvenile jurisdiction offender" means a juvenile designated to be subject to juvenile disposition and an adult sentence imposed by the court;

(24) "Family in need of services" means any family whose juvenile evidences behavior that includes, but is not limited to, the following:

(A) Being habitually and without justification absent from school while subject to compulsory school attendance;

(B) Being habitually disobedient to the reasonable and lawful commands of his or her parent, guardian, or custodian; or

(C) Having absented himself or herself from the juvenile's home without sufficient cause, permission, or justification;

(25) (A) "Family services" means relevant services provided to a juvenile or his or her family, including, but not limited to:

(i) Child care;

(ii) Homemaker services;

(iii) Crisis counseling;

(iv) Cash assistance;

(v) Transportation;

(vi) Family therapy;

(vii) Physical, psychiatric, or psychological evaluation;

(viii) Counseling; or

(ix) Treatment.

(B) Family services are provided in order to:

(i) Prevent a juvenile from being removed from a parent, guardian, or custodian;

(ii) Reunite the juvenile with the parent, guardian, or custodian from whom the juvenile has been removed; or

(iii) Implement a permanent plan of adoption, guardianship, or rehabilitation of the juvenile;

(26) "Fast track" means that reunification services will not be provided or will be terminated before twelve (12) months of services;

(27) (A) "Forcible compulsion" means physical force, intimidation, or a threat, express or implied, of death, physical injury to, rape, sexual abuse, or kidnapping of any person.

(B) If the act was committed against the will of the juvenile, then "forcible compulsion" has been used.

(C) The age, developmental stage, and stature of the victim and the relationship of the victim to the assailant, as well as the threat of deprivation of affection, rights, and privileges from the victim by the assailant shall be considered in weighing the sufficiency of the evidence to prove compulsion;

(28) "Guardian" means any person, agency, or institution, as defined by § 28-65-101 et seq., whom a court of competent jurisdiction has so appointed;

(29) (A) "Home study" means a written report that is obtained after an investigation of a home by the department or other appropriate persons or agencies and that shall conform to regulations established by the department.

(B) (i) An in-state home study, excluding the results of a criminal records check, shall be completed and presented to the requesting court within thirty (30) working days of the receipt of the request for the home study.

(ii) The results of the criminal records check shall be provided to the court as soon as they are received.

(C) (i) The person or agency conducting the home study shall have the right to obtain a criminal background check on any person in the household sixteen (16) years of age and older, including a fingerprint-based check of national crime information databases.

(ii) Upon request, local law enforcement shall provide the person or agency conducting the home study with criminal background information on any person in the household sixteen (16) years of age and older;

(30) "Indecent exposure" means the exposure by a person of the person's sexual organs for the purpose of arousing or gratifying the sexual desire of the person or any other person, under circumstances in which the person knows the conduct is likely to cause affront or alarm;

(31) "Independence" means a permanency planning hearing disposition known as Another Planned Permanent Living Arrangement (APPLA) for the juvenile who will not be reunited with his or her family and because another permanent plan is not in the juvenile's best interest;

(32) "Juvenile" means an individual who is:

(A) From birth to eighteen (18) years of age, whether married or single; or

(B) Adjudicated delinquent, a juvenile member of a family in need of services, or dependent or dependent-neglected by the juvenile division of circuit court prior to eighteen (18) years of age and for whom the juvenile division of circuit court retains jurisdiction;

(33) "Juvenile detention facility" means any facility for the temporary care of juveniles alleged to be delinquent or adjudicated delinquent and awaiting disposition, who require secure custody in a physically restricting facility designed and operated with all entrances and exits under the exclusive control of the facility's staff, so that a juvenile may not leave the facility unsupervised or without permission;

(34) "Law enforcement officer" means any public servant vested by law with a duty to maintain public order or to make arrests for offenses;

(35) "Miranda rights" means the requirement set out in Miranda v. Arizona, 384 U.S. 436 (1966), for law enforcement officers to clearly inform an accused, including a juvenile taken into custody for a delinquent act or a criminal offense, that the juvenile has the right to remain silent, that anything the juvenile says will be used against him or her in court, that the juvenile has the right to consult with a lawyer and to have the lawyer with him or her during interrogation, and that, if the juvenile is indigent, a lawyer will be appointed to represent him or her;

(36) (A) "Neglect" means those acts or omissions of a parent, guardian, custodian, foster parent, or any person who is entrusted with the juvenile's care by a parent, custodian, guardian, or foster parent, including, but not limited to, an agent or employee of a public or private residential home, child care facility, public or private school, or any person legally responsible under state law for the juvenile's welfare, that constitute:

(i) Failure or refusal to prevent the abuse of the juvenile when the person knows or has reasonable cause to know the juvenile is or has been abused;

(ii) Failure or refusal to provide the necessary food, clothing, shelter, and education required by law, excluding failure to follow an individualized education program, or medical treatment necessary for the juvenile's well-being, except when the failure or refusal is caused primarily by the financial inability of the person legally responsible and no services for relief have been offered;

(iii) Failure to take reasonable action to protect the juvenile from abandonment, abuse, sexual abuse, sexual exploitation, neglect, or parental unfitness when the existence of this condition was known or should have been known;

(iv) Failure or irremediable inability to provide for the essential and necessary physical, mental, or emotional needs of the juvenile, including failure to provide a shelter that does not pose a risk to the health or safety of the juvenile;

(v) Failure to provide for the juvenile's care and maintenance, proper or necessary support, or medical, surgical, or other necessary care;

(vi) Failure, although able, to assume responsibility for the care and custody of the juvenile or to participate in a plan to assume the responsibility; or

(vii) Failure to appropriately supervise the juvenile that results in the juvenile's being left alone at an inappropriate age or in inappropriate circumstances, creating a dangerous situation or a situation that puts the juvenile at risk of harm.

(B) (i) "Neglect" shall also include:

(a) Causing a child to be born with an illegal substance present in the child's bodily fluids or bodily substances as a result of the pregnant mother's knowingly using an illegal substance before the birth of the child; or

(b) At the time of the birth of a child, the presence of an illegal substance in the mother's bodily fluids or bodily substances as a result of the pregnant mother's knowingly using an illegal substance before the birth of the child.

(ii) For the purposes of this subdivision (36)(B), "illegal substance" means a drug that is prohibited to be used or possessed without a prescription under the Arkansas Criminal Code, § 5-1-101 et seq.

(iii) A test of the child's bodily fluids or bodily substances may be used as evidence to establish neglect under subdivision (36)(B)(i)(a) of this section.

(iv) A test of the mother's bodily fluids or bodily substances or the child's bodily fluids or bodily substances may be used as evidence to establish neglect under subdivision (36)(B)(i)(b) of this section;

(37) (A) "Notice of hearing" means a notice that describes the nature of the hearing, the time, date, and place of hearing, the right to be present, heard, and represented by counsel, and instructions on how to apply to the court for appointment of counsel, if indigent, or a uniform notice as developed and prescribed by the Supreme Court.

(B) The notice of hearing shall be served in the manner provided for service under the Arkansas Rules of Civil Procedure;

(38) "Order to appear" means an order issued by the court directing a person who may be subject to the court's jurisdiction to appear before the court at a date and time as set forth in the order;

(39) (A) "Out-of-home placement" means:

(i) Placement in a home or facility other than placement in a youth services center, a detention facility, or the home of a parent or guardian of the juvenile; or

(ii) Placement in the home of an individual other than a parent or guardian, not including any placement when the court has ordered that the placement be made permanent and ordered that no further reunification services or six-month reviews are required.

(B) "Out-of-home placement" shall not include placement in a youth services center or detention facility as a result of a finding of delinquency;

(40) "Parent" means a biological mother, an adoptive parent, or a man to whom the biological mother was married at the time of conception or birth or who has signed an acknowledgment of paternity pursuant to § 9-10-120 or who has been found by a court of competent jurisdiction to be the biological father of the juvenile;

(41) "Paternity hearing" means a proceeding brought pursuant to bastardy jurisdiction to determine the biological father of a juvenile;

(42) "Pornography" means:

(A) Pictures, movies, and videos lacking serious literary, artistic, political, or scientific value that when taken as a whole and applying contemporary community standards would appear to the average person to appeal to the prurient interest;

(B) Material that depicts sexual conduct in a patently offensive manner lacking serious literary, artistic, political, or scientific value; or

(C) Obscene or licentious material;

(43) (A) "Predisposition report" means a report concerning the juvenile, the family of the juvenile, all possible disposition alternatives, the location of the school in which the juvenile is or was last enrolled, whether the juvenile has been tested for or has been found to have any disability, the name of the juvenile's attorney and, if appointed by the court, the date of the appointment, any participation by the juvenile or his or her family in counseling services previously or currently being provided in conjunction with adjudication of the juvenile, and any other matters relevant to the efforts to provide treatment to the juvenile or the need for treatment of the juvenile or the family.

(B) The predisposition report shall include a home study of any out-of-home placement that may be part of the disposition;

(44) "Prosecuting attorney" means an attorney who is elected as district prosecuting attorney, the duly appointed deputy prosecuting attorney, or any city prosecuting attorney;

(45) "Protection plan" means a written plan developed by the department in conjunction with the family and support network to protect the juvenile from harm and which allows the juvenile to remain safely in the home;

(46) "Putative father" means any man not deemed or adjudicated under the laws of the jurisdiction of the United States to be the biological father of a juvenile who claims or is alleged to be the biological father of the juvenile;

(47) (A) (i) "Reasonable efforts" means efforts to preserve the family prior to the placement of a child in foster care to prevent the need for removing the child from his or her home and efforts to reunify a family made after a child is placed out of his or her home to make it possible for him or her to safely return home.

(ii) Reasonable efforts shall also be made to obtain permanency for a child who has been in an out-of-home placement for more than twelve (12) months or for fifteen (15) of the previous twenty-two (22) months.

(iii) In determining whether or not to remove a child from a home or return a child back to a home, the child's health and safety shall be the paramount concern.

(iv) The department or other appropriate agency shall exercise reasonable diligence and care to utilize all available services related to meeting the needs of the juvenile and the family.

(B) The juvenile division of circuit court may deem that reasonable efforts have been made when the court has found that the first contact by the department occurred during an emergency in which the child could not safely remain at home, even with reasonable services being provided.

(C) Reasonable efforts to reunite a child with his or her parent or parents shall not be required in all cases. Specifically, reunification shall not be required if a court of competent jurisdiction, including the juvenile division of circuit court, has determined by clear and convincing evidence that the parent has:

(i) Subjected the child to aggravated circumstances;

(ii) Committed murder of any child;

(iii) Committed manslaughter of any child;

(iv) Aided or abetted, attempted, conspired, or solicited to commit the murder or the manslaughter;

(v) Committed a felony battery that results in serious bodily injury to any child;

(vi) Had the parental rights involuntarily terminated as to a sibling of the child;

(vii) Abandoned an infant as defined in subdivision (1) of this section; or

(viii) Registered with a sex offender registry under the 2006 Adam Walsh Child Protection and Safety Act.

(D) Reasonable efforts to place a child for adoption or with a legal guardian or permanent custodian may be made concurrently with reasonable efforts to reunite a child with his or her family;

(48) "Residence" means:

(A) The place where the juvenile is domiciled; or

(B) The permanent place of abode where the juvenile spends an aggregate of more than six (6) months of the year;

(49) (A) "Restitution" means actual economic loss sustained by an individual or entity as a proximate result of the delinquent acts of a juvenile.

(B) Such economic loss shall include, but not be limited to, medical expenses, funeral expenses, expenses incurred for counseling services, lost wages, and expenses for repair or replacement of property;

(50) "Safety plan" means a plan ordered by the court to be developed for an adjudicated delinquent sex offender under § 9-27-356 who is at moderate or high risk of reoffending for the purposes of § 9-27-309;

(51) "Sexual abuse" means:

(A) By a person thirteen (13) years of age or older to a person younger than eighteen (18) years of age:

(i) Sexual intercourse, deviant sexual activity, or sexual contact by forcible compulsion;

(ii) Attempted sexual intercourse, attempted deviant sexual activity, or attempted sexual contact by forcible compulsion;

(iii) Indecent exposure; or

(iv) Forcing the watching of pornography or live human sexual activity;

(B) (i) By a person eighteen (18) years of age or older to a person who is younger than fifteen (15) years of age and is not his or her spouse:

(a) Sexual intercourse, deviant sexual activity, or sexual contact;

(b) Attempted sexual intercourse, attempted deviant sexual activity, or attempted sexual contact; or

(c) Solicitation of sexual intercourse, solicitation of deviate sexual activity, or solicitation of sexual contact.

(ii) By a person twenty (20) years of age or older to a person who is younger than sixteen (16) years of age who is not his or her spouse:

(a) Sexual intercourse, deviant sexual activity, or sexual contact;

(b) Attempted sexual intercourse, attempted deviant sexual activity, or attempted sexual contact; or

(c) Solicitation of sexual intercourse, solicitation of deviant sexual activity, or solicitation of sexual contact;

(C) By a caretaker to a person younger than eighteen (18) years of age:

(i) Sexual intercourse, deviant sexual activity, or sexual contact;

(ii) Attempted sexual intercourse, attempted deviant sexual activity, or attempted sexual contact;

(iii) Forcing or encouraging the watching of pornography;

(iv) Forcing, permitting, or encouraging the watching of live sexual activity;

(v) Forcing listening to a phone sex line; or

(vi) An act of voyeurism;

(D) By a person younger than thirteen (13) years of age to a person younger than eighteen (18) years of age:

(i) Sexual intercourse, deviant sexual activity, or sexual contact by forcible compulsion; or

(ii) Attempted sexual intercourse, attempted deviant sexual activity, or attempted sexual contact by forcible compulsion;

(52) (A) "Sexual contact" means any act of sexual gratification involving:

(i) Touching, directly or through clothing, of the sex organs, buttocks, or anus of a juvenile or the breast of a female juvenile;

(ii) Encouraging the juvenile to touch the offender in a sexual manner; or

(iii) Requesting the offender to touch the juvenile in a sexual manner.

(B) Evidence of sexual gratification may be inferred from the attendant circumstances surrounding the investigation of the specific complaint of child maltreatment.

(C) This section shall not permit normal, affectionate hugging to be construed as sexual contact;

(53) "Sexual exploitation" includes:

(A) Allowing, permitting, or encouraging participation or depiction of the juvenile in:

(i) Prostitution;

(ii) Obscene photographing; or

(iii) Obscene filming; or

(B) Obscenely depicting, obscenely posing, or obscenely posturing a juvenile for any use or purpose;

(54) "Shelter care" means the temporary care of a juvenile in physically unrestricting facilities pursuant to an order for placement pending or pursuant to an adjudication of dependency-neglect or family in need of services;

(55) "Trial placement" means that custody of the juvenile remains with the department, but the juvenile is returned to the home of a parent or the person from whom custody was removed for a period not to exceed sixty (60) days;

(56) "UCCJEA" means the Uniform Child-Custody Jurisdiction and Enforcement Act, § 9-19-101 et seq.;

(57) "UIFSA" means the Uniform Interstate Family Support Act, § 9-17-101 et seq.;

(58) "Victim" means any person or entity entitled to restitution as defined in subdivision (49) of this section as the result of a delinquent act committed by a juvenile adjudicated delinquent;

(59) (A) "Voyeurism" means looking for the purpose of sexual arousal or gratification into a private location or place in which a juvenile may reasonably be expected to be nude or partially nude.

(B) This definition does not apply to delinquency actions;

(60) "Youth services center" means a youth services facility operated by the state or a contract provider;

(61) "Youth services facility" means a facility operated by the state or its designee for the care of juveniles who have been adjudicated delinquent or convicted of a crime and who require secure custody in either a physically restrictive facility or a staff-secured facility operated so that a juvenile may not leave the facility unsupervised or without supervision.

(62) "Temporary custody" means custody that is transferred to a person during the pendency of the juvenile court case when services are being provided to achieve the goal of the case plan; and

(63) "Permanent custody" means custody that is transferred to a person as a permanency disposition in a juvenile case when the court has ordered that:

(A) Reunification services are no longer required; and

(B) Six-month reviews are not required.



§ 9-27-304 - Provisions supplemental.

(a) Unless this subchapter otherwise provides, nothing in this subchapter shall be construed to be in conflict with, to repeal, or to prevent proceedings under any act or statute of this state that may otherwise define any specific act of any person as a crime or misdemeanor, which act might also constitute contributing to the delinquency or dependency of a juvenile, or to prevent or to interfere with proceedings under any such acts.

(b) Nor shall this subchapter be construed to be inconsistent with or to repeal any act providing for the support by parents of their minor children, the taking of indecent liberties with, or selling liquor, tobacco, or firearms to children, or permitting them in prohibited places. Nothing in any such act or similar acts shall be construed to be inconsistent with or repeal this subchapter or prevent proceedings under this subchapter.



§ 9-27-305 - Applicability.

Any juvenile within this state may be subjected to the care, custody, control, and jurisdiction of the circuit court.



§ 9-27-306 - Jurisdiction.

(a) (1) The circuit court shall have exclusive original jurisdiction of and shall be the sole court for the following proceedings governed by this subchapter, including but not limited to:

(A) (i) Proceedings in which a juvenile is alleged to be delinquent as defined in this subchapter, including juveniles ten (10) to eighteen (18) years of age.

(ii) The court may retain jurisdiction of a juvenile delinquent up to twenty-one (21) years of age if the juvenile committed the delinquent act prior to eighteen (18) years of age;

(B) Proceedings in which a juvenile is alleged to be dependent or dependent-neglected from birth to eighteen (18) years of age, except for the following:

(i) (a) A juvenile who has been adjudicated dependent or dependent-neglected prior to eighteen (18) years of age may request the court to continue jurisdiction until twenty-one (21) years of age so long as the juvenile is engaged in a course of instruction or treatment, or is working at least eighty (80) hours a month toward gaining self-sufficiency.

(b) The court shall retain jurisdiction only if the juvenile remains or has a viable plan to remain in instruction or treatment, or is working at least eighty (80) hours a month toward gaining self-sufficiency.

(c) The court shall dismiss jurisdiction upon request of the juvenile or when the juvenile completes or is dismissed from instruction or treatment; or

(ii) A juvenile may contact his or her attorney ad litem to petition the court to return to the court's jurisdiction to receive independent living or transitional services if the juvenile:

(a) Was adjudicated dependent or dependent-neglected;

(b) Was in foster care at eighteen (18) years of age;

(c) Left foster care but desires to submit to the jurisdiction of the court prior to twenty-one (21) years of age to benefit from independent living or transitional services; or

(d) Left foster care and decides to submit to the jurisdiction of the court and return to foster care to receive transitional services, if funding is available.

(C) Proceedings in which emergency custody or a seventy-two-hour hold has been taken on a juvenile under § 9-27-313 or the Child Maltreatment Act, § 12-18-101 et seq.;

(D) Proceedings in which a family is alleged to be in need of services as defined by this subchapter, which shall include juveniles from birth to eighteen (18) years of age, except for the following:

(i) A juvenile whose family has been adjudicated as a family in need of services and who is in foster care before eighteen (18) years of age may request that the court continue jurisdiction until twenty-one (21) years of age if the juvenile is engaged in a course of instruction or treatment, or is working at least eighty (80) hours a month towards self-sufficiency to receive independent living or transitional services;

(ii) The court shall retain jurisdiction only if the juvenile remains or has a viable plan to remain in instruction or treatment to receive independent living services; or

(iii) The court shall dismiss jurisdiction upon request of the juvenile or when the juvenile completes or is dismissed from the instruction or treatment to receive independent living services;

(E) Proceedings for termination of parental rights for a juvenile under this subchapter;

(F) Proceedings in which custody of a juvenile is transferred to the Department of Human Services;

(G) Proceedings for which a juvenile is alleged to be an extended juvenile jurisdiction offender pursuant to § 9-27-501 et seq.;

(H) Proceedings for which a juvenile is transferred to the juvenile division from the criminal division under § 9-27-318;

(I) Custodial placement proceedings filed by the department; and

(J) Proceedings in dependency-neglect or family in need of services matters to set aside an order of permanent custody upon the disruption of the placement.

(2) A juvenile shall not under any circumstance remain under the court's jurisdiction past twenty-one (21) years of age.

(3) (A) When the department exercises custody of a juvenile under the Child Maltreatment Act, § 12-18-101 et seq., files a petition for an ex parte emergency order, or files a petition for dependency-neglect concerning that juvenile, before or subsequent to the other legal proceeding, any party to that petition may file a motion to transfer any other legal proceeding concerning the juvenile to the court hearing the dependency-neglect petition.

(B) Upon the motion's being filed, the other legal proceeding shall be transferred to the court hearing the dependency-neglect case.

(4) The court shall retain jurisdiction to issue orders of adoption, interlocutory or final, if a juvenile is placed outside the State of Arkansas.

(b) The assignment of cases to the juvenile division of circuit court shall be as described by the Supreme Court in Administrative Order Number 14, originally issued April 6, 2001.

(c) (1) The circuit court shall have concurrent jurisdiction with the district court over juvenile curfew violations.

(2) For juvenile curfew violations, the prosecutor may file a family in need of services petition in circuit court or a citation in district court.

(d) The circuit court shall have jurisdiction to hear proceedings commenced in any court of this state or court of comparable jurisdiction of another state that are transferred to it pursuant to the Uniform Child-Custody Jurisdiction and Enforcement Act, § 9-19-101 et seq.



§ 9-27-307 - Venue.

(a) (1) (A) Except as set forth in subdivisions (a)(2)-(4) of this section, a proceeding under this subchapter shall be commenced in the circuit court of the county in which the juvenile resides.

(B) (i) No dependency-neglect proceeding shall be dismissed if a proceeding is filed in the incorrect county.

(ii) If the proceeding is filed in the incorrect county, then the dependency-neglect proceeding shall be transferred to the proper county upon discovery of the proper county of residence of the juvenile.

(2) Proceedings may be commenced in the county where the alleged act or omission occurred in any of the following:

(A) Nonsupport after establishment of paternity;

(B) Delinquency; or

(C) Dependency-neglect.

(3) Proceedings under the Uniform Child-Custody Jurisdiction and Enforcement Act, § 9-19-101 et seq., shall be commenced in the court provided by the Uniform Child-Custody Jurisdiction and Enforcement Act, § 9-19-101 et seq.

(4) Adoptions and guardianships may be filed in a juvenile court that has previously asserted continuing jurisdiction of the juvenile.

(5) Juvenile proceedings shall comply with § 16-13-210, except detention hearings under § 9-27-326 and probable cause hearings under § 9-27-315.

(b) (1) Following adjudication, the court may on its own motion or on motion of any party transfer the case to the county of the juvenile's residence when the provisions of the Uniform Child-Custody Jurisdiction and Enforcement Act, § 9-19-101 et seq., do not apply.

(2) The court shall not transfer any case to another judicial district prior to adjudication, excluding matters filed in the incorrect venue, or any case in which a petition to terminate parental rights has been filed unless the court has taken final action on the petition.

(c) (1) Prior to transferring a case to another venue, the court shall contact the judge in the other venue to confirm that the judge in the other venue will accept the transfer.

(2) (A) Upon confirmation that the judge will accept the transfer of venue, the transferring judge shall enter the transfer order. The transfer order shall:

(i) Indicate that the judge has accepted the transfer;

(ii) State the location of the court in the new venue; and

(iii) Set the time and date of the next hearing.

(B) The transfer order shall be:

(i) Provided to all parties and attorneys to the case; and

(ii) Transmitted immediately to the judge accepting the transfer.

(3) The transferring court shall also ensure that all court records are copied and sent to the judge in the new venue.



§ 9-27-308 - Personnel -- Duties.

(a) Intake Officers. (1) The judge or judges of the circuit court designated to hear juvenile cases in their district plan under Supreme Court Administrative Order Number 14, originally issued April 6, 2001, shall designate no fewer than one (1) person in his or her judicial district as intake officer for the court.

(2) (A) An intake officer shall have the following duties:

(i) To receive and investigate complaints and charges that a juvenile is delinquent or dependent-neglected, or that a family is in need of services;

(ii) To make appropriate referrals to other public or private agencies of the community if their assistance appears to be needed or desired; and

(iii) To perform all other functions assigned to him or her by this subchapter, by rules promulgated pursuant thereto, or by order of the court.

(B) Any of the foregoing functions may be performed in another state if authorized by a court of this state and permitted by the laws of the other state.

(3) If the intake officer has reasonable cause to suspect that a juvenile has been subjected to child maltreatment as defined in § 12-18-103(6), the intake officer shall immediately notify the central intake of the Department of Human Services.

(b) Probation Officers. (1) The judge or judges of the circuit court designated to hear juvenile cases in their district plan under Supreme Court Administrative Order Number 14, originally issued April 6, 2001, shall designate no fewer than one (1) person in his or her judicial district as probation officer.

(2) A probation officer shall have the following duties:

(A) To make appropriate investigations and reports when required to do so by any provision of this subchapter or the rules promulgated pursuant thereto or by order of the court;

(B) To aid and counsel juveniles and their families when required to do so by order of the court;

(C) To perform all other appropriate functions assigned to him or her by this subchapter or the rules promulgated pursuant thereto or by order of the court; and

(D) To give appropriate aid and assistance to the court when requested to do so by the judge.



§ 9-27-309 - Confidentiality of records.

(a) All records may be closed and confidential within the discretion of the circuit court, except:

(1) Adoption records, including any part of a dependency-neglect record that includes adoption records, shall be closed and confidential as provided in the Revised Uniform Adoption Act, § 9-9-201 et seq.;

(2) Records of delinquency adjudications for which a juvenile could have been tried as an adult shall be made available to prosecuting attorneys for use at sentencing if the juvenile is subsequently tried as an adult or to determine if the juvenile should be tried as an adult; and

(3) Records of delinquency adjudications for a juvenile adjudicated delinquent for any felony or a Class A misdemeanor wherein violence or a weapon was involved shall be made available to the Arkansas Crime Information Center.

(b) (1) (A) Records of delinquency adjudications for which a juvenile could have been tried as an adult shall be kept for ten (10) years after the last adjudication of delinquency or the date of a plea of guilty or nolo contendere or a finding of guilt as an adult.

(B) Thereafter they may be expunged.

(2) The court may expunge other juvenile records at any time and shall expunge all the records of a juvenile upon his or her twenty-first birthday, in other types of delinquency, dependency-neglect, or families in need of services cases.

(3) For purposes of this section, "expunge" means to destroy.

(c) Records of juveniles who are designated as extended juvenile jurisdiction offenders shall be kept for ten (10) years after the last adjudication of delinquency, date of plea of guilty or nolo contendere, or finding of guilt as an adult or until the juvenile's twenty-first birthday, whichever is longer.

(d) (1) If an adult criminal sentence is imposed on an extended juvenile jurisdiction offender, the record of that case shall be considered an adult criminal record.

(2) (A) The court shall enter an order transferring the juvenile record to the clerk who is the custodian of adult criminal records.

(B) The clerk shall assign a criminal docket number and shall maintain the file as if the case had originated as a criminal case.

(e) This section does not apply to nor restrict the use or publication of statistics, data, or other materials that summarize or refer to any records, reports, statements, notes, or other information in the aggregate and that do not refer to or disclose the identity of any juvenile defendant in any proceeding when used only for the purpose of research and study.

(f) This subchapter does not preclude prosecuting attorneys or the court from providing information, upon written request, concerning the disposition of juveniles who have been adjudicated delinquent to:

(1) The victim or his or her next of kin; or

(2) The school superintendent of the school district in which the juvenile is currently enrolled.

(g) When a juvenile is adjudicated delinquent for an offense for which he or she could have been charged as an adult or for unlawful possession of a handgun, § 5-73-119, the prosecuting attorney shall notify the school superintendent of the school district in which the juvenile is currently enrolled.

(h) Information provided pursuant to subsections (f) and (g) of this section shall not be released in violation of any state or federal law protecting the privacy of the juvenile.

(i) (1) If a juvenile is arrested for unlawful possession of a firearm under § 5-73-119, an offense involving a deadly weapon under § 5-1-102, or battery in the first degree under § 5-13-201, the arresting agency shall as soon as practical and with all reasonable haste cause written notification of the arrest to be given to the superintendent of the school district in which the juvenile is currently enrolled.

(2) (A) The superintendent shall then notify the principal and the resource officer of the school in which the juvenile is currently enrolled.

(B) The arrest information shall be treated as confidential information and shall not be disclosed by the superintendent to any person other than the principal and resource officer, who shall also maintain the information as confidential.

(3) The arrest information shall be used by the school only for the limited purpose of obtaining services for the juvenile or to ensure school safety.

(j) Records of the arrest of a juvenile, the detention of a juvenile, and the proceedings under this subchapter shall be confidential and shall not be subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq., unless:

(1) Authorized by a written order of the juvenile division of circuit court; or

(2) The arrest or the proceedings under this subchapter result in the juvenile's being formally charged in the criminal division of circuit court for a felony.

(k) Information regarding the arrest or detention of a juvenile and related proceedings under this subchapter shall be confidential unless the exchange of information is:

(1) For the purpose of obtaining services for the juvenile or to ensure public safety;

(2) Reasonably necessary to achieve one (1) or both purposes; and

(3) Under a written order by the circuit court.

(l) (1) The information may be given only to the following persons:

(A) A school counselor;

(B) A juvenile court probation officer or caseworker;

(C) A law enforcement officer;

(D) A spiritual representative designated by the juvenile or his or her parents or legal guardian;

(E) A Department of Human Services caseworker;

(F) A community-based provider designated by the court, the school, or the parent or legal guardian of the juvenile;

(G) A Department of Health representative; or

(H) The juvenile's attorney ad litem or other court-appointed special advocate.

(2) The persons listed in subdivision (l)(1) of this section may meet to exchange information, to discuss options for assistance to the juvenile, to develop and implement a plan of action to assist the juvenile, and to ensure public safety.

(3) The juvenile and his or her parent or legal guardian shall be notified within a reasonable time before a meeting and may attend any meeting of the persons referred to in subdivision (l)(1) of this section when three (3) or more individuals meet to discuss assistance for the juvenile or protection of the public due to the juvenile's behavior.

(4) Medical records, psychiatric records, psychological records, and related information shall remain confidential unless the juvenile's parent or legal guardian waives confidentiality in writing specifically describing the records to be disclosed between the persons listed in subdivision (l)(1) of this section and the purpose for the disclosure.

(5) Persons listed in subdivision (l)(1) of this section who exchange any information referred to in this section may be held civilly liable for disclosure of the information if the person does not comply with limitations set forth in this section.

(m) (1) When a court orders that a juvenile have a safety plan that restricts or requires supervised contact with another juvenile or juveniles as it relates to student safety, the court shall direct that a copy of the safety plan and a copy of the court order regarding the safety plan concerning student safety be provided to the school superintendent and principal where the juvenile is enrolled.

(2) When a court order amends or removes any safety plan outlined in subdivision (m)(1) of this section, the court shall direct that a copy of the safety plan and a copy of the court order regarding the safety plan, as it relates to student safety, be provided to the school superintendent and principal where the juvenile is enrolled.

(3) The superintendent or principal shall provide verbal notification only to school officials who are necessary to implement the safety plan as ordered by the court to ensure student safety. This verbal notification may only be provided to assistant principals, counselors, and the school employee who is primarily responsible for the juvenile learning environment where the juvenile is currently enrolled, and bus drivers if applicable.

(4) Any school officials that receive a court order and safety plan or information concerning the court order and safety plan shall:

(A) Keep the information confidential and shall sign a statement not to disclose the information concerning the court order and safety plan that shall be kept by the superintendent or principal along with the court order and safety plan;

(B) Keep the information confidential and shall not disclose the information to any person not listed in subdivision (l)(1) of this section;

(C) Include the information in the juvenile's permanent educational records; and

(D) (i) Treat the information and documentation contained in the court order as education records under the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g.

(ii) A school official shall not release, disclose, or make available the information and documentation contained in the court order for inspection to any party except as permitted under the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g.

(iii) However, the local education agency shall not under any circumstance release, disclose, or make available for inspection to the public, any college, university, institution of higher learning, vocational or trade school, or any past, present, or future employer of the student the court order or safety plan portion of a student record.

(5) When a student attains an age that he or she is no longer under the jurisdiction of the juvenile division of circuit court, the safety plan and the order regarding the safety plan shall be removed from the juvenile's permanent records at the local education agency and destroyed.



§ 9-27-310 - Commencement of proceedings.

(a) Proceedings shall be commenced by filing a petition with the circuit clerk of the circuit court or by transfer by another court.

(b) (1) The prosecuting attorney shall have sole authority to file a delinquency petition or petition for revocation of probation.

(2) Only a law enforcement officer, prosecuting attorney, or the Department of Human Services or its designee may file a dependency-neglect petition seeking ex parte emergency relief.

(3) Petitions for dependency-neglect or family in need of services may be filed by:

(A) Any adult; or

(B) Any member ten (10) years of age or older of the immediate family alleged to be in need of services.

(4) Petitions for paternity establishment may be filed by:

(A) The biological mother;

(B) A putative father;

(C) A juvenile; or

(D) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.

(c) Concurrent with filing, a copy of any petition that requests that the Department of Human Services take custody or provide family services shall be mailed to the Director of the Department of Human Services and to the attorney of the local Office of Chief Counsel of the Department of Human Services by the petitioner.

(d) (1) A person may submit to the intake officer for investigation a complaint of acts or omissions that if substantiated would constitute delinquency.

(2) Upon substantiation, the intake officer may refer the matter to the prosecuting attorney or an appropriate agency.

(e) No fees, including, but not limited to, fees for filings, copying, or faxing, including petitions for adoption, petitions for guardianships, summons, or subpoenas shall be charged or collected by the circuit clerk or sheriff's office in cases brought in the circuit court under this subchapter by a governmental entity or nonprofit corporation, including, but not limited to, the prosecuting attorney, an attorney ad litem appointed in a dependency-neglect case, or the Department of Human Services.

(f) If the circuit clerk's office has a fax machine, the circuit clerk, in cases commenced in the circuit court under this subchapter by a governmental entity or nonprofit corporation, including, but not limited to, the prosecuting attorney, an attorney ad litem appointed in a dependency-neglect case, or the Department of Human Services shall accept facsimile transmissions of any papers filed under this subchapter as described in Rule 5 of the Arkansas Rules of Civil Procedure.



§ 9-27-311 - Required contents of petition.

(a) The petition shall set forth the following:

(1) (A) The name, address, gender, social security number, and date of birth of each juvenile subject of the petition.

(B) A single petition for dependency-neglect or family in need of services shall be filed that includes all siblings who are subjects of the petition;

(2) The name and address of each of the parents or the surviving parent of the juvenile or juveniles;

(3) The name and address of the person, agency, or institution having custody of the juvenile or juveniles;

(4) The name and address of any other person, agency, or institution having a claim to custody or guardianship of the juvenile or juveniles;

(5) In a proceeding to establish paternity, the name and address of both the putative father and the presumed legal father, if any; and

(6) In a dependency-neglect proceeding, the name and address of a putative parent, if any.

(b) If the name or address of anyone listed in subsection (a) of this section is unknown or cannot be ascertained by the petitioner with reasonable diligence, this shall be alleged in the petition and the petition shall not be dismissed for insufficiency, but the court shall direct appropriate measures to find and give notice to the persons.

(c) (1) All persons named in subdivisions (a)(1)-(3) of this section and subdivision (a)(6) of this section shall be made defendants and served as required by this subchapter.

(2) However:

(A) In all paternity actions, the petitioner shall be required to name as defendants only the mother, the putative father, and the presumed legal father, if any; and

(B) In dependency-neglect petitions the juvenile shall not be named as a defendant but shall be named in the petition as a respondent and shall be served as a party defendant under § 9-27-312.

(d) (1) The petition shall set forth the following in plain and concise words:

(A) The facts that, if proven, would bring the family or juvenile within the court's jurisdiction;

(B) The section of this subchapter upon which jurisdiction for the petition is based;

(C) The relief requested by the petitioner; and

(D) If a petition for delinquency proceedings, any and all sections of the criminal laws allegedly violated.

(2) (A) The petition shall be supported by an affidavit of facts.

(B) A supporting affidavit of facts shall not be required for delinquency, paternity, or termination of parental rights petitions.



§ 9-27-312 - Notification to defendants.

All juvenile defendants ten (10) years of age and above, any persons having care and control of the juveniles, and all adult defendants shall be served with a copy of the petition and either a notice of hearing or order to appear in the manner provided by the Arkansas Rules of Civil Procedure.



§ 9-27-313 - Taking into custody.

(a) (1) A juvenile only may be taken into custody without a warrant before service upon him or her of a petition and notice of hearing or order to appear as set out under § 9-27-312:

(A) Pursuant to an order of the circuit court under this subchapter;

(B) By a law enforcement officer without a warrant under circumstances as set forth in rule 4.1 of the Arkansas Rules of Criminal Procedure; or

(C) By a law enforcement officer or by a duly authorized representative of the Department of Human Services if there are clear, reasonable grounds to conclude that the juvenile is in immediate danger and that removal is necessary to prevent serious harm from his or her surroundings or from illness or injury and if parents, guardians, or others with authority to act are unavailable or have not taken action necessary to protect the juvenile from the danger and there is not time to petition for and to obtain an order of the court before taking the juvenile into custody.

(2) When any juvenile is taken into custody without a warrant, the officer taking the juvenile into custody shall immediately make every effort possible to notify the custodial parent, guardian, or custodian of the juvenile's location.

(b) (1) When any juvenile is taken into custody pursuant to a warrant, the officer taking the juvenile into custody shall immediately take the juvenile before the judge of the division of circuit court out of which the warrant was issued and make every effort possible to notify the custodial parent, guardian, or custodian of the juvenile's location.

(2) The judge shall decide whether the juvenile should be tried as a delinquent or a criminal defendant pursuant to § 9-27-318.

(c) When a law enforcement officer, a representative of the department, or other authorized person takes custody of a juvenile alleged to be dependent-neglected or under the Child Maltreatment Act, § 12-18-101 et seq., he or she shall:

(1) (A) Notify the department and make every effort possible to notify the custodial parent, guardian, or custodian of the juvenile's location.

(B) The notification to the parents shall be in writing and shall include a notice:

(i) That the juvenile has been taken into foster care;

(ii) Of the name, location, and phone number of the person at the department whom they can contact about the juvenile;

(iii) Of the juvenile's and parents' rights to receive a copy of any petition filed under this subchapter;

(iv) Of the location and telephone number of the court; and

(v) Of the procedure for obtaining a hearing; or

(2) Return the juvenile to his or her home.

(d) (1) (A) A law enforcement officer shall take a juvenile to detention, immediately make every effort to notify the custodial parent, guardian, or custodian of the juvenile's location, and notify the juvenile intake officer within twenty-four (24) hours so that a petition may be filed if a juvenile is taken into custody for:

(i) Unlawful possession of a handgun, § 5-73-119(a)(1);

(ii) Possession of a handgun on school property, § 5-73-119(b)(1);

(iii) Unlawful discharge of a firearm from a vehicle, § 5-74-107;

(iv) Any felony committed while armed with a firearm; or

(v) Criminal use of prohibited weapons, § 5-73-104.

(B) The authority of a juvenile intake officer to make a detention decision pursuant to § 9-27-322 shall not apply when a juvenile is detained pursuant to subdivision (d)(1)(A) of this section.

(C) A detention hearing shall be held by the court pursuant to § 9-27-326 within seventy-two (72) hours after the juvenile is taken into custody or if the seventy-two (72) hours ends on a Saturday, Sunday, or holiday, on the next business day.

(2) If a juvenile is taken into custody for an act that would be a felony if committed by an adult, other than a felony listed in subdivision (d)(1)(A) of this section, the law enforcement officer shall immediately make every effort possible to notify the custodial parent, guardian, or custodian of the juvenile's location and may:

(A) (i) Take the juvenile to detention.

(ii) The intake officer shall be notified immediately to make a detention decision pursuant to § 9-27-322 within twenty-four (24) hours of the time the juvenile was first taken into custody, and the prosecuting attorney shall be notified within twenty-four (24) hours.

(iii) If the juvenile remains in detention, a detention hearing shall be held no later than seventy-two (72) hours after the juvenile is taken into custody or if the seventy-two (72) hours ends on a Saturday, Sunday, or holiday, on the next business day;

(B) Pursuant to the Arkansas Rules of Criminal Procedure, issue a citation for the juvenile and his or her parents to appear for a first appearance before the court and release the juvenile and within twenty-four (24) hours notify the juvenile intake officer and the prosecuting attorney so that a petition may be filed under this subchapter; or

(C) Return the juvenile to his or her home.

(3) If a juvenile is taken into custody for an act that would be a misdemeanor if committed by an adult, the law enforcement officer shall immediately make every effort possible to notify the custodial parent, guardian, or custodian of the juvenile's location and may:

(A) Notify the juvenile intake officer, who shall make a detention decision pursuant to § 9-27-322;

(B) Pursuant to the Arkansas Rules of Criminal Procedure, issue a citation for the juvenile and his or her parents to appear for a first appearance before the circuit court and release the juvenile and notify the juvenile intake officer and the prosecuting attorney within twenty-four (24) hours so that a petition may be filed under this subchapter; or

(C) Return the juvenile to his or her home.

(4) (A) In all instances when a juvenile may be detained, the juvenile may be held in a juvenile detention facility or a seventy-two-hour holdover if a bed is available in the facility or holdover.

(B) If not, an adult jail or lock-up may be used, as provided by § 9-27-336.

(5) In all instances when a juvenile may be detained, the intake officer shall immediately make every effort possible to notify the juvenile's custodial parent, guardian, or custodian.

(e) When a law enforcement officer takes custody of a juvenile under this subchapter for reasons other than those specified in subsection (c) of this section concerning dependent-neglected juveniles or subsection (d) of this section concerning delinquency, he or she shall:

(1) (A) (i) Take the juvenile to shelter care, notify the department and the intake officer of the court, and immediately make every possible effort to notify the custodial parent, guardian, or custodian of the juvenile's location.

(ii) The notification to parents shall be in writing and shall include a notice of the location of the juvenile, of the juvenile's and parents' rights to receive a copy of any petition filed under this subchapter, of the location and telephone number of the court, and of the procedure for obtaining a hearing.

(B) (i) In cases when the parent, guardian, or other person contacted lives beyond a fifty-mile driving distance or lives out of state and the juvenile has been absent from his or her home or domicile for more than twenty-four (24) hours, the juvenile may be held in custody in a juvenile detention facility for purposes of identification, processing, or arranging for release or transfer to an alternative facility.

(ii) The holding shall be limited to the minimum time necessary to complete these actions and shall not occur in any facility utilized for incarceration of adults.

(iii) A juvenile held under this subdivision (e)(1)(B) must be separated from detained juveniles charged or held for delinquency.

(iv) A juvenile may not be held under this subdivision (e)(1)(B) for more than six (6) hours if the parent, guardian, or other person contacted lives in the state or twenty-four (24) hours, excluding weekends and holidays, if the parent, guardian, or other person contacted lives out of state; or

(2) Return the juvenile to his or her home.

(f) If no delinquency petition to adjudicate a juvenile taken into custody is filed within twenty-four (24) hours after a detention hearing or ninety-six (96) hours or, if the ninety-six (96) hours ends on a Saturday, Sunday, or a holiday, at the close of the next business day, after an alleged delinquent juvenile is taken into custody, whichever is sooner, the alleged delinquent juvenile shall be discharged from custody, detention, or shelter care.



§ 9-27-314 - Emergency orders.

(a) (1) In any case in which there is probable cause to believe that immediate emergency custody is necessary to protect the health or physical well-being of the juvenile from immediate danger or to prevent the juvenile's removal from the state, the circuit court shall issue an ex parte order for emergency custody to remove the juvenile from the custody of the parent, guardian, or custodian and shall determine the appropriate plan for placement of the juvenile.

(2) (A) In any case in which there is probable cause to believe that an emergency order is necessary to protect the health or physical well-being of the juvenile from immediate danger, the court shall issue an ex parte order to provide specific appropriate safeguards for the protection of the juvenile.

(B) Specific appropriate safeguards shall include without limitation the authority of the court to restrict a legal custodian from:

(i) Having any contact with the child; or

(ii) Removing a child from a placement if the:

(a) Legal custodian placed or allowed the child to remain in that home for more than six (6) months; and

(b) Department of Human Services has no immediate health or physical well-being concerns with the placement.

(3) In any case in which there is probable cause to believe that a juvenile is a dependent juvenile as defined in this subchapter, the court shall issue an ex parte order for emergency custody placing custody of the dependent juvenile with the Department of Human Services.

(b) The emergency order shall include:

(1) Notice to all defendants and respondents named in the petition of the right to a hearing and that a hearing will be held within five (5) business days of the issuance of the ex parte order;

(2) Notice of their right to be represented by counsel;

(3) (A) Notice of their right to obtain appointed counsel, if eligible, and the procedure for obtaining appointed counsel.

(B) A court may appoint counsel for the parent or custodian from whom legal custody was removed in the ex parte emergency order and determine eligibility at the probable cause hearing; and

(4) The address and telephone number of the court and the date and time of the probable cause hearing, if known.

(c) (1) Immediate notice of the emergency order shall be given by the petitioner or by the court to the parents, guardians, or custodian and the juvenile.

(2) All defendants shall be served according to the Arkansas Rules of Civil Procedure or as otherwise provided by the court.



§ 9-27-315 - Probable cause hearing.

(a) (1) (A) Following the issuance of an emergency order, the circuit court shall hold a probable cause hearing within five (5) business days of the issuance of the ex parte order to determine if probable cause to issue the emergency order continues to exist.

(B) (i) The hearing shall be limited to the purpose of determining whether probable cause existed to protect the juvenile and to determine whether probable cause still exists to protect the juvenile.

(ii) However, the issues as to custody and delivery of services may be considered by the court and appropriate orders for that entered by the court.

(2) (A) All other issues, with the exception of custody and services, shall be reserved for hearing by the court at the adjudication hearing, which shall be a separate hearing conducted subsequent to the probable cause hearing.

(B) By agreement of the parties and with the court's approval, the adjudication hearing may be conducted at any time after the probable cause hearing, subject to § 9-27-327(a)(2).

(b) The petitioner shall have the burden of proof by a preponderance of evidence that probable cause exists for continuation of the emergency order.

(c) If the court determines that the juvenile can safely be returned to his or her home pending adjudication and it is in the best interest of the juvenile, the court shall so order.

(d) (1) At the probable cause hearing, the court shall set the time and date of the adjudication hearing.

(2) If the juvenile has already been adjudicated a dependent juvenile or a dependent-neglected juvenile in the same case in which the motion for change of custody has been filed and the case has not been dismissed or closed, a subsequent adjudication shall not be necessary if the ground for the removal is the same type as the ground already adjudicated.

(3) A written order shall be filed by the court or by a party or party's attorney, as designated by the court, within thirty (30) days of the date of the hearing or prior to the next hearing, whichever is sooner.

(e) All probable cause hearings are miscellaneous proceedings as defined in Rule 1101(b)(3) of the Arkansas Rules of Evidence, and the rules of evidence, including, but not limited to, the hearsay rule, Rule 802 of the Arkansas Rules of Evidence, are not applicable.



§ 9-27-316 - Right to counsel.

(a) (1) In delinquency and family in need of services cases, a juvenile and his or her parent, guardian, or custodian shall be advised by the law enforcement official taking a juvenile into custody, by the intake officer at the initial intake interview, and by the court at the juvenile's first appearance before the circuit court that the juvenile has the right to be represented at all stages of the proceedings by counsel.

(2) An extended juvenile jurisdiction offender shall have a right to counsel at every stage of the proceedings, including all reviews.

(b) (1) (A) The inquiry concerning the ability of the juvenile to retain counsel shall include a consideration of the juvenile's financial resources and the financial resources of his or her family.

(B) However, the failure of the juvenile's family to retain counsel for the juvenile shall not deprive the juvenile of the right to appointed counsel if required under this section.

(2) After review by the court of an affidavit of financial means completed and verified by the parent of the juvenile and a determination by the court that the parent or juvenile has the ability to pay, the court may order financially able juveniles, parents, guardians, or custodians to pay all or part of reasonable attorney's fees and expenses for representation of a juvenile.

(3) All moneys collected by the circuit clerk under this subsection shall be retained by the clerk and deposited into a special fund to be known as the "juvenile representation fund".

(4) The court may direct that money from this fund be used in providing counsel for juveniles under this section in delinquency or family in need of services cases and indigent parents or guardians in dependency-neglect cases as provided by subsection (h) of this section.

(5) Any money remaining in the fund at the end of the fiscal year shall not revert to any other fund but shall carry over into the next fiscal year in the juvenile representation fund.

(c) If counsel is not retained for the juvenile or it does not appear that counsel will be retained, counsel shall be appointed to represent the juvenile at all appearances before the court unless the right to counsel is waived in writing as set forth in § 9-27-317.

(d) In a proceeding in which the judge determines that there is a reasonable likelihood that the proceeding may result in the juvenile's commitment to an institution in which the freedom of the juvenile would be curtailed and counsel has not been retained for the juvenile, the court shall appoint counsel for the juvenile.

(e) Appointment of counsel shall be made at a time sufficiently in advance of the court appearance to allow adequate preparation by appointed counsel and adequate consultation between the appointed counsel and the client.

(f) (1) The court shall appoint an attorney ad litem who shall meet standards and qualifications established by the Supreme Court to represent the best interest of the juvenile when a dependency-neglect petition is filed or when an emergency ex parte order is entered in a dependency-neglect case, whichever occurs earlier.

(2) The court may appoint an attorney ad litem to represent the best interest of a juvenile involved in any case before the court and shall consider the juvenile's best interest in determining whether to appoint an attorney ad litem.

(3) Each attorney ad litem shall:

(A) File written motions, responses, or objections at all stages of the proceedings when necessary to protect the best interest of the juvenile;

(B) Attend all hearings and participate in all telephone conferences with the court unless excused by the court; and

(C) Present witnesses and exhibits when necessary to protect the juvenile's best interest.

(4) An attorney ad litem shall be provided access to all records relevant to the juvenile's case, including, but not limited to, school records, medical records, all court records relating to the juvenile and his or her family, and records of the Department of Human Services to the extent permitted by federal law.

(5) (A) An attorney ad litem shall represent the best interest of the juvenile.

(B) If the juvenile's wishes differ from the attorney's determination of the juvenile's best interest, the attorney ad litem shall communicate the juvenile's wishes to the court in addition to presenting his or her determination of the juvenile's best interest.

(g) (1) The court may appoint a volunteer court-appointed special advocate from a program that shall meet all state and national court-appointed special advocate standards to advocate for the best interest of juveniles in dependency-neglect proceedings.

(2) No court-appointed special advocate shall be assigned a case before:

(A) Completing a training program in compliance with National Court Appointed Special Advocate Association and state standards; and

(B) Being approved by the local court-appointed special advocate program, which will include appropriate criminal background and child abuse registry checks.

(3) Each court-appointed special advocate shall:

(A) (i) Investigate the case to which he or she is assigned to provide independent factual information to the court through the attorney ad litem, court testimony, or court reports.

(ii) The court-appointed special advocate may testify if called as a witness.

(iii) When the court-appointed special advocate prepares a written report for the court, the advocate shall provide all parties or the attorney of record with a copy of the written report seven (7) business days before the relevant hearing; and

(B) Monitor the case to which he or she is assigned to ensure compliance with the court's orders.

(4) Upon presentation of an order of appointment, a court-appointed special advocate shall be provided access to all records relevant to the juvenile's case, including, but not limited to, school records, medical records, all court records relating to the juvenile and his or her family, and department records to the extent permitted by federal law.

(5) A court-appointed special advocate is not a party to the case to which he or she is assigned and shall not call witnesses or examine witnesses.

(6) A court-appointed special advocate shall not be liable for damages for personal injury or property damage pursuant to the Arkansas Volunteer Immunity Act, § 16-6-101 et seq.

(7) Except as provided in this subsection, a court-appointed special advocate shall not disclose any confidential information or reports to anyone except as ordered by the court or otherwise provided by law.

(h) (1) (A) All parents and custodians have a right to counsel in all dependency-neglect proceedings.

(B) In all dependency-neglect proceedings that set out to remove legal custody from a parent or custodian, the parent or custodian shall have the right to be appointed counsel, and the court shall appoint counsel if the court makes a finding that the parent or custodian is indigent and counsel is requested by the parent or custodian.

(C) Parents and custodians shall be advised in the dependency-neglect petition or the ex parte emergency order, whichever is sooner, and at the first appearance before the court, of the right to counsel and the right to appointed counsel, if eligible.

(D) All parents shall have the right to be appointed counsel in termination of parental rights hearings, and the court shall appoint counsel if the court makes a finding that the parent is indigent and counsel is requested by the parent.

(2) If at the permanency planning hearing the court establishes the goal of adoption and counsel has not yet been appointed for a parent, the court shall appoint counsel in the permanency planning order to represent the parent as provided by subdivision (h)(1)(D) of this section.

(3) Putative parents do not have a right to appointed counsel in dependency-neglect proceedings, except for termination of parental rights proceedings, and only if:

(A) The court makes a finding on the record that the putative parent is indigent;

(B) The court finds that the putative parent has established significant contacts with the juvenile so that putative rights attach;

(C) Due process requires appointment of counsel for a full and fair hearing for the putative parent in the termination hearing; and

(D) The putative parent requested counsel.

(4) If at the permanency planning hearing the court establishes the goal of adoption, the court shall determine if the putative parent has established significant contacts with the juvenile in order for the putative parent's rights to attach and shall appoint counsel if eligible as provided in subdivision (h)(3) of this section.

(5) (A) The court shall order financially able parents or custodians to pay all or part of reasonable attorney's fees and expenses for court-appointed representation after review by the court of an affidavit of financial means completed and verified by the parent or custodian and a determination by the court of an ability to pay.

(B) (i) All moneys collected by the clerk under this subsection shall be retained by the clerk and deposited into a special fund to be known as the Juvenile Court Representation Fund.

(ii) The court may direct that money from this fund be used in providing counsel for indigent parents or custodians at the trial level in dependency-neglect proceedings.

(iii) Upon a determination of indigency and a finding by the court that the fund does not have sufficient funds to pay reasonable attorney's fees and expenses incurred at the trial court level and state funds have been exhausted, the court may order the county to pay these reasonable fees and expenses until the state provides funding for counsel.

(6) (A) Appointment of counsel shall be made at a time sufficiently in advance of the court appearance to allow adequate preparation by appointed counsel and adequate consultation between the appointed counsel and the client.

(B) When the first appearance before the court is an emergency hearing to remove custody under § 9-27-315, parents shall be notified of the right to appointed counsel if indigent in the emergency ex parte order.

(7) The attorney for the parent or custodian shall be provided access to all records relevant to the juvenile's case, including without limitation school records, medical records, all court records relating to the juvenile and his or her family, and department records to which the parent or custodian is entitled under state and federal law.



§ 9-27-317 - Waiver of right to counsel -- Detention of juvenile -- Questioning.

(a) Waiver of the right to counsel at a delinquency or family in need of services hearing shall be accepted only upon a finding by the court from clear and convincing evidence, after questioning the juvenile, that:

(1) The juvenile understands the full implications of the right to counsel;

(2) The juvenile freely, voluntarily, and intelligently wishes to waive the right to counsel; and

(3) The parent, guardian, custodian, or counsel for the juvenile has agreed with the juvenile's decision to waive the right to counsel.

(b) The agreement of the parent, guardian, custodian, or attorney shall be accepted by the court only if the court finds:

(1) That the person has freely, voluntarily, and intelligently made the decision to agree with the juvenile's waiver of the right to counsel;

(2) That the person has no interest adverse to the juvenile; and

(3) That the person has consulted with the juvenile in regard to the juvenile's waiver of the right to counsel.

(c) In determining whether a juvenile's waiver of the right to counsel at any stage of the proceeding was made freely, voluntarily, and intelligently, the court shall consider all the circumstances of the waiver, including:

(1) The juvenile's physical, mental, and emotional maturity;

(2) Whether the juvenile understood the consequences of the waiver;

(3) In cases in which the custodial parent, guardian, or custodian agreed with the juvenile's waiver of the right to counsel, whether the parent, guardian, or custodian understood the consequences of the waiver;

(4) Whether the juvenile and his or her custodial parent, guardian, or custodian were informed of the alleged delinquent act;

(5) Whether the waiver of the right to counsel was the result of any coercion, force, or inducement;

(6) Whether the juvenile and his or her custodial parent, guardian, or custodian had been advised of the juvenile's right to remain silent and to the appointment of counsel and had waived such rights; and

(7) Whether the waiver was recorded in audio or video format and the circumstances surrounding the availability or unavailability of the recorded waiver.

(d) No waiver of the right to counsel shall be accepted in any case in which the parent, guardian, or custodian has filed a petition against the juvenile, initiated the filing of a petition against the juvenile, or requested the removal of the juvenile from the home.

(e) No waiver of the right to counsel shall be accepted in any case in which counsel was appointed due to the likelihood of the juvenile's commitment to an institution under § 9-27-316(d).

(f) No waiver of counsel shall be accepted when a juvenile has been designated an extended juvenile jurisdiction offender.

(g) No waiver of the right to counsel shall be accepted when a juvenile is in the custody of the Department of Human Services, including the Division of Youth Services of the Department of Human Services.

(h) (1) All waivers of the right to counsel, except those made in the presence of the court pursuant to subsection (a) of this section, shall be in writing and signed by the juvenile.

(2) (A) When a custodial parent, guardian, or custodian cannot be located or is located and refuses to go to the place where the juvenile is being held, counsel shall be appointed for the juvenile.

(B) Procedures shall then be the same as if the juvenile had invoked counsel.

(i) (1) (A) Whenever a law enforcement officer has reasonable cause to believe that any juvenile found at or near the scene of a felony is a witness to the offense, he or she may stop that juvenile.

(B) After having identified himself or herself, the officer must advise the juvenile of the purpose of the stopping and may then demand of the juvenile his or her name, address, and any information the juvenile may have regarding the offense.

(C) Such detention shall in all cases be reasonable and shall not exceed fifteen (15) minutes, unless the juvenile shall refuse to give this information, in which case the juvenile, if detained further, shall immediately be brought before any judicial officer or prosecuting attorney to be examined with reference to his or her name, address, or the information the juvenile may have regarding the offense.

(2) (A) A law enforcement officer who takes a juvenile into custody for a delinquent or criminal offense shall advise the juvenile of his or her Miranda rights in the juvenile's own language.

(B) A law enforcement officer shall not question a juvenile who has been taken into custody for a delinquent act or criminal offense until the law enforcement officer has advised the juvenile of his or her rights pursuant to subdivision (i)(2)(C) of this section in the juvenile's own language.

(C) A law enforcement officer shall not question a juvenile who has been taken into custody for a delinquent act or criminal offense if the juvenile has indicated in any manner that he or she:

(i) Does not wish to be questioned;

(ii) Wishes to speak with his or her custodial parent, guardian, or custodian or to have that person present; or

(iii) Wishes to consult counsel before submitting to any questioning.

(D) Any waiver of the right to counsel by a juvenile shall conform to subsection (h) of this section.



§ 9-27-318 - Filing and transfer to the criminal division of circuit court.

(a) The state may proceed with a case as a delinquency only when the case involves a juvenile:

(1) Fifteen (15) years of age or younger when the alleged delinquent act occurred, except as provided by subdivision (c)(2) of this section; or

(2) Less than eighteen (18) years of age when he or she engages in conduct that if committed by an adult would be any misdemeanor.

(b) The state may file a motion in the juvenile division of circuit court to transfer a case to the criminal division of circuit court or to designate a juvenile as an extended juvenile jurisdiction offender when a case involves a juvenile:

(1) Fourteen (14) or fifteen (15) years old when he or she engages in conduct that if committed by an adult would be:

(A) Murder in the second degree, § 5-10-103;

(B) Battery in the second degree in violation of § 5-13-202(a)(2), (3), or (4);

(C) Possession of a handgun on school property, § 5-73-119(a)(2)(A);

(D) Aggravated assault, § 5-13-204;

(E) Unlawful discharge of a firearm from a vehicle, § 5-74-107;

(F) Any felony committed while armed with a firearm;

(G) Soliciting a minor to join a criminal street gang, § 5-74-203;

(H) Criminal use of prohibited weapons, § 5-73-104;

(I) First degree escape, § 5-54-110;

(J) Second degree escape, § 5-54-111; or

(K) A felony attempt, solicitation, or conspiracy to commit any of the following offenses:

(i) Capital murder, § 5-10-101;

(ii) Murder in the first degree, § 5-10-102;

(iii) Murder in the second degree, § 5-10-103;

(iv) Kidnapping, § 5-11-102;

(v) Aggravated robbery, § 5-12-103;

(vi) Rape, § 5-14-103;

(vii) Battery in the first degree, § 5-13-201;

(viii) First degree escape, § 5-54-110; and

(ix) Second degree escape, § 5-54-111;

(2) At least fourteen (14) years old when he or she engages in conduct that constitutes a felony under § 5-73-119(a); or

(3) At least fourteen (14) years old when he or she engages in conduct that, if committed by an adult, constitutes a felony and who has, within the preceding two (2) years, three (3) times been adjudicated as a delinquent juvenile for acts that would have constituted felonies if they had been committed by an adult.

(c) A prosecuting attorney may charge a juvenile in either the juvenile or criminal division of circuit court when a case involves a juvenile:

(1) At least sixteen (16) years old when he or she engages in conduct that, if committed by an adult, would be any felony; or

(2) Fourteen (14) or fifteen (15) years old when he or she engages in conduct that, if committed by an adult, would be:

(A) Capital murder, § 5-10-101;

(B) Murder in the first degree, § 5-10-102;

(C) Kidnapping, § 5-11-102;

(D) Aggravated robbery, § 5-12-103;

(E) Rape, § 5-14-103;

(F) Battery in the first degree, § 5-13-201; or

(G) Terroristic act, § 5-13-310.

(d) If a prosecuting attorney can file charges in the criminal division of circuit court for an act allegedly committed by a juvenile, the state may file any other criminal charges that arise out of the same act or course of conduct in the same division of the circuit court case if, after a hearing before the juvenile division of circuit court, a transfer is so ordered.

(e) Upon the motion of the court or of any party, the judge of the division of circuit court in which a delinquency petition or criminal charges have been filed shall conduct a transfer hearing to determine whether to transfer the case to another division of circuit court.

(f) The court shall conduct a transfer hearing within thirty (30) days if the juvenile is detained and no longer than ninety (90) days from the date of the motion to transfer the case.

(g) In the transfer hearing, the court shall consider all of the following factors:

(1) The seriousness of the alleged offense and whether the protection of society requires prosecution in the criminal division of circuit court;

(2) Whether the alleged offense was committed in an aggressive, violent, premeditated, or willful manner;

(3) Whether the offense was against a person or property, with greater weight being given to offenses against persons, especially if personal injury resulted;

(4) The culpability of the juvenile, including the level of planning and participation in the alleged offense;

(5) The previous history of the juvenile, including whether the juvenile had been adjudicated a juvenile offender and, if so, whether the offenses were against persons or property, and any other previous history of antisocial behavior or patterns of physical violence;

(6) The sophistication or maturity of the juvenile as determined by consideration of the juvenile's home, environment, emotional attitude, pattern of living, or desire to be treated as an adult;

(7) Whether there are facilities or programs available to the judge of the juvenile division of circuit court that are likely to rehabilitate the juvenile before the expiration of the juvenile's twenty-first birthday;

(8) Whether the juvenile acted alone or was part of a group in the commission of the alleged offense;

(9) Written reports and other materials relating to the juvenile's mental, physical, educational, and social history; and

(10) Any other factors deemed relevant by the judge.

(h) (1) The court shall make written findings on all of the factors set forth in subsection (g) of this section.

(2) Upon a finding by clear and convincing evidence that a case should be transferred to another division of circuit court, the judge shall enter an order to that effect.

(i) Upon a finding by the criminal division of circuit court that a juvenile fourteen (14) through seventeen (17) years of age and charged with the crimes in subdivision (c)(2) of this section should be transferred to the juvenile division of circuit court, the criminal division of circuit court may enter an order to transfer as an extended juvenile jurisdiction case.

(j) If a juvenile fourteen (14) or fifteen (15) years of age is found guilty in the criminal division of circuit court for an offense other than an offense listed in subsection (b) or subdivision (c)(2) of this section, the judge shall enter a juvenile delinquency disposition under § 9-27-330.

(k) If the case is transferred to another division, any bail or appearance bond given for the appearance of the juvenile shall continue in effect in the division to which the case is transferred.

(l) Any party may appeal from a transfer order.

(m) The circuit court may conduct a transfer hearing and an extended juvenile jurisdiction hearing under § 9-27-503 at the same time.



§ 9-27-319 - Double jeopardy.

(a) No juvenile who has been subjected to an adjudication pursuant to a petition alleging him or her to be delinquent shall be tried later under criminal charges based upon facts alleged in the petition to find him or her delinquent.

(b) No juvenile who has been tried for a violation of the criminal laws of this state shall be later subjected to a delinquency proceeding arising out of the facts that formed the basis of the criminal charges.



§ 9-27-320 - Fingerprinting or photographing.

(a) (1) When a juvenile is arrested for any offense that if committed by an adult would constitute a felony or a Class A misdemeanor in which violence or the use of a weapon was involved, the juvenile shall be photographed and fingerprinted by the law enforcement agency.

(2) In the case of an allegation of delinquency, a juvenile shall not be photographed or fingerprinted under this subchapter by any law enforcement agency unless he or she has been taken into custody for the commission of an offense that, if committed by an adult, would constitute a felony or a Class A misdemeanor in which violence or the use of a weapon was involved.

(b) (1) Copies of a juvenile's fingerprints and photographs shall be made available only to other law enforcement agencies, the Arkansas Crime Information Center, prosecuting attorneys, and the juvenile division of circuit court.

(2) Photographs and fingerprints of juveniles adjudicated delinquent for offenses for which they could have been tried as adults shall be made available to prosecuting attorneys and circuit courts for use at sentencing in subsequent adult criminal proceedings against those same individuals.

(3) (A) When a juvenile departs without authorization from a youth services center or other facility operated by the Division of Youth Services of the Department of Human Services for the care of delinquent juveniles, if at the time of departure the juvenile is committed or detained for an offense for which the juvenile could have been tried as an adult, the Director of the Division of Youth Services of the Department of Human Services shall release to the general public the name, age, and description of the juvenile and any other pertinent information the Director of the Division of Youth Services of the Department of Human Services deems necessary to aid in the apprehension of the juvenile and to safeguard the public welfare.

(B) When a juvenile departs without authorization from the Arkansas State Hospital, if at the time of departure the juvenile is committed as a result of an acquittal on the grounds of mental disease or defect for an offense for which the juvenile could have been tried as an adult, the Director of the Division of Behavioral Health of the Department of Human Services shall release to the general public the name, age, and description of the juvenile and any other pertinent information the director deems necessary to aid in the apprehension of the juvenile and to safeguard the public welfare.

(C) When a juvenile departs without authorization from a local juvenile detention facility, if at the time of departure the juvenile is committed or detained for an offense for which the juvenile could have been tried as an adult, the director of the juvenile detention facility shall release to the general public the name, age, and description of the juvenile and any other pertinent information the director deems necessary to aid in the apprehension of the juvenile and to safeguard the public welfare.

(c) Each law enforcement agency in the state shall keep a separate file of photographs and fingerprints, it being the intention that the photographs and fingerprints of juveniles not be kept in the same file with those of adults.

(d) However, in any case in which the juvenile is found not to have committed the alleged delinquent act, the circuit court may order any law enforcement agency to return all pictures and fingerprints to the circuit court and shall order the law enforcement agency that took the juvenile into custody to mark the arrest record with the notation "found not to have committed the alleged offense".



§ 9-27-321 - Statements not admissible.

Statements made by a juvenile to the intake officer or probation officer during the intake process before a hearing on the merits of the petition filed against the juvenile shall not be used or be admissible against the juvenile at any stage of any proceedings in circuit court or in any other court.



§ 9-27-322 - Release from custody.

(a) Upon receiving notice that a juvenile has been taken into custody on an allegation of delinquency, the intake officer shall immediately notify the juvenile's parent, guardian, or custodian of the location at which the juvenile is being held and of the reasons for the juvenile's detention if such notification has not previously taken place, and shall:

(1) Unconditionally release the juvenile to the juvenile's parent, guardian, or custodian;

(2) Release the juvenile to the juvenile's parent, guardian, or custodian upon the written promise of the parent, guardian, or custodian to bring the juvenile before the court when summoned; or

(3) Detain the juvenile pending a detention hearing before the circuit court.

(b) Criteria for Release by Intake Officer. (1) In determining whether to detain a juvenile who has been taken into custody on an allegation of delinquency pending a detention hearing, the intake officer shall consider the following facts:

(A) Ties to the community, including:

(i) Place and length of residence;

(ii) School attendance;

(iii) Present and past employment;

(iv) Family relationships;

(v) References; and

(B) Nature of the alleged offense, including:

(i) Whether the offense would constitute a felony or misdemeanor;

(ii) The use of force or violence;

(iii) Prior juvenile or criminal record; and

(iv) Any history of failure to appear for court appearances.

(2) The intake officer may determine that there is no less restrictive alternative to detention if detention is necessary:

(A) To prevent imminent bodily harm to the juvenile or to another; or

(B) To prevent flight when the juvenile is a fugitive or escapee from another jurisdiction.

(3) Only if a substantial number of the facts considered under subdivision (b)(1) of this section weigh against the juvenile or one (1) of the two (2) circumstances in subdivision (b)(2) of this section exists shall the juvenile be detained pending a detention hearing by the court.



§ 9-27-323 - Diversion -- Conditions -- Agreement -- Completion.

(a) If the prosecuting attorney, after consultation with the intake officer, determines that a diversion of a delinquency case is in the best interests of the juvenile and the community, the officer with the consent of the juvenile and his or her parent, guardian, or custodian may attempt to make a satisfactory diversion of a case.

(b) If the intake officer determines that a diversion of a family in need of services case is in the best interest of the juvenile and the community, the officer with the consent of the petitioner, juvenile, and his or her parent, guardian, or custodian may attempt to make a satisfactory diversion of a case.

(c) In addition to the requirements of subsections (a) and (b) of this section, a diversion of a case is subject to the following conditions:

(1) The juvenile has admitted his or her involvement in:

(A) A delinquent act for a delinquency diversion; or

(B) A family in need of services act for a family in need of services diversion;

(2) The intake officer advises the juvenile and his or her parent, guardian, or custodian that they have the right to refuse a diversion of the case and demand the filing of a petition and a formal adjudication;

(3) Any diversion agreement shall be entered into voluntarily and intelligently by the juvenile with the advice of his or her attorney or by the juvenile with the consent of a parent, guardian, or custodian if the juvenile is not represented by counsel;

(4) The diversion agreement shall provide for the supervision of a juvenile or the referral of the juvenile to a public or private agency for services not to exceed six (6) months;

(5) All other terms of a diversion agreement shall not exceed nine (9) months;

(6) The juvenile and his or her parent, guardian, or custodian shall have the right to terminate the diversion agreement at any time and to request the filing of a petition and a formal adjudication.

(d) (1) The terms of the diversion agreement shall:

(A) Be in writing in simple, ordinary, and understandable language;

(B) State that the agreement was entered into voluntarily by the juvenile;

(C) Name the attorney or other person who advised the juvenile upon the juvenile's entering into the agreement; and

(D) Be signed by all parties to the agreement and by the prosecuting attorney if it is a delinquency case and the offense would constitute a felony if committed by an adult or a family in need of services case, pursuant to § 6-18-222.

(2) A copy of the diversion agreement shall be given to the juvenile, the counsel for the juvenile, the parent, guardian, or custodian, and the intake officer, who shall retain the copy in the case file.

(e) Diversion agreements shall be limited to providing for:

(1) Nonjudicial probation under the supervision of the intake officer or probation officer for a period during which the juvenile may be required to comply with specified conditions concerning his or her conduct and activities;

(2) Participation in a court-approved program of education, counseling, or treatment;

(3) Participation in a court-approved teen court;

(4) Participation in a juvenile drug court program; and

(5) Enrollment in the Regional Educational Career Alternative School.

(f) (1) If a diversion of a complaint has been made, a petition based upon the events out of which the original complaint arose may be filed only during the period for which the agreement was entered into.

(2) If a petition is filed within this period, the juvenile's compliance with all proper and reasonable terms of the agreement shall be grounds for dismissal of the petition by the court.

(g) The diversion agreement may be terminated, and the prosecuting attorney in a delinquency case or the petitioner in a family in need of services case may file a petition if at any time during the agreement period:

(1) The juvenile or his or her parent, guardian, or custodian declines to further participate in the diversion process;

(2) The juvenile fails, without reasonable excuse, to attend a scheduled conference;

(3) The juvenile appears unable or unwilling to benefit from the diversion process; or

(4) The intake officer becomes apprised of new or additional information that indicates that further efforts at diversion would not be in the best interests of the juvenile or society.

(h) Upon the satisfactory completion of the diversion period:

(1) The juvenile shall be dismissed without further proceedings;

(2) The intake officer shall furnish written notice of the dismissal to the juvenile and his or her parent, guardian, or custodian; and

(3) The complaint and the agreement, and all references thereto, may be expunged by the court from the juvenile's file.

(i) (1) A juvenile intake or probation officer may charge a diversion fee only after review of an affidavit of financial means and a determination of the juvenile's or the juvenile's parent's, guardian's, or custodian's ability to pay the fee.

(2) The diversion fee shall not exceed twenty dollars ($20.00) per month to the juvenile division of circuit court.

(3) The court may direct that the fees be collected by the juvenile officer, sheriff, or court clerk for the county in which the fees are charged.

(4) The officer designated by the court to collect diversion fees shall maintain receipts and account for all incoming fees and shall deposit the fees at least weekly into the county treasury of the county where the fees are collected and in which diversion services are provided.

(5) The diversion fees shall be deposited into the account with the juvenile service fees under § 16-13-326.

(j) (1) In judicial districts having more than one (1) county, the judge may designate the treasurer of one (1) of the counties in the district as the depository of all juvenile fees collected in the district.

(2) The treasurer so designated by the court shall maintain a separate account of the juvenile fees collected and expended in each county in the district.

(3) Money remaining at the end of the fiscal year shall not revert to any other fund but shall carry over to the next fiscal year.

(4) The funds derived from the collection of diversion fees shall be used by agreement of the judge or judges of the circuit court designated to hear juvenile cases in their district plan pursuant to Supreme Court Administrative Order Number 14, originally issued April 6, 2001, and the quorum court of the county to provide services and supplies to juveniles at the discretion of the juvenile division of circuit court.



§ 9-27-324 - Preliminary investigation.

(a) Upon receiving notice that a juvenile has been taken into custody on an allegation of delinquency, the intake officer shall also conduct a preliminary investigation.

(b) In the course of a preliminary investigation, the intake officer may:

(1) Interview the complainant, victim, or witnesses of the act and circumstances alleged in the complaint;

(2) Review existing records of the court, law enforcement agencies, and public records of other agencies;

(3) Hold conferences with the juvenile and his or her parent, guardian, or custodian for the purpose of interviewing them and discussing the disposition of the complaint.

(c) Any additional inquiries may be made only with the consent of the juvenile and his or her parent, guardian, or custodian.

(d) (1) Participation of the juvenile and his or her parent, guardian, or custodian in a conference with an intake officer shall be voluntary, with the right to refuse to continue participation at any time.

(2) At the conferences, the juvenile and his or her parent, guardian, or custodian shall be advised of the juvenile's right to assistance of counsel and the right to remain silent when questioned by the intake officer.



§ 9-27-325 - Hearings -- Generally.

(a) (1) (A) All hearings shall be conducted by the judge without a jury, except as provided by the Extended Juvenile Jurisdiction Act, § 9-27-501 et seq.

(B) If a juvenile is designated an extended juvenile jurisdiction offender, the juvenile shall have a right to a jury trial at the adjudication.

(2) The juvenile shall be advised of the right to a jury trial by the court following a determination that the juvenile will be tried as an extended juvenile jurisdiction offender.

(3) The right to a jury trial may be waived by a juvenile only after being advised of his or her rights and after consultation with the juvenile's attorney.

(4) The waiver shall be in writing and signed by the juvenile and the juvenile's attorney.

(b) (1) The defendant need not file a written responsive pleading in order to be heard by the court.

(2) In dependency-neglect proceedings, retained counsel shall file a notice of appearance immediately upon acceptance of representation, with a copy to be served on the petitioner.

(c) (1) At the time set for hearing, the court may:

(A) Proceed to hear the case only if the juvenile is present or excused for good cause by the court; or

(B) Continue the case upon determination that the presence of an adult defendant is necessary.

(2) Upon determining that a necessary party is not present before the court, the court may:

(A) Issue an order for contempt if the juvenile was served with an order to appear; or

(B) Issue an order to appear, with a time and place set by the court for hearing, if the juvenile was served with a notice of hearing.

(d) (1) The court shall be a court of record.

(2) A record of all proceedings shall be kept in the same manner as other proceedings of circuit court and in accordance with rules promulgated by the Supreme Court.

(e) (1) Unless otherwise indicated, the Arkansas Rules of Evidence shall apply.

(2) (A) Upon motion of any party, the court may order that the father, mother, and child submit to scientific testing for drug or alcohol abuse.

(B) A written report of the test results prepared by the person conducting the test, or by a person under whose supervision or direction the test and analysis have been performed, certified by an affidavit subscribed and sworn to by him or her before a notary public, may be introduced in evidence without calling the person as a witness unless a motion challenging the test procedures or results has been filed within thirty (30) days before the hearing and bond is posted in an amount sufficient to cover the costs of the person's appearance to testify.

(C) (i) If contested, documentation of the chain of custody of samples taken from test subjects shall be verified by affidavit of one (1) person's witnessing the procedure or extraction, packaging, and mailing of the samples and by one (1) person's signing for the samples at the place where the samples are subject to the testing procedure.

(ii) Submission of the affidavits along with the submission of the test results shall be competent evidence to establish the chain of custody of those specimens.

(D) Whenever a court orders scientific testing for drug or alcohol abuse and one (1) of the parties refuses to submit to the testing, that refusal shall be disclosed at trial and may be considered civil contempt of court.

(f) Except as otherwise provided in this subchapter, the Arkansas Rules of Civil Procedure shall apply to all proceedings and the Arkansas Rules of Criminal Procedure shall apply to delinquency proceedings.

(g) All parties shall have the right to compel attendance of witnesses in accordance with the Arkansas Rules of Civil Procedure and the Arkansas Rules of Criminal Procedure.

(h) (1) The petitioner in all proceedings shall bear the burden of presenting the case at hearings.

(2) The following burdens of proof shall apply:

(A) Proof beyond a reasonable doubt in delinquency hearings;

(B) Proof by a preponderance of the evidence in dependency-neglect proceedings, except if subject to the Indian Child Welfare Act of 1978, 25 U.S.C. § 1901 et seq., family in need of services, and probation revocation hearings; and

(C) Proof by clear and convincing evidence for hearings to terminate parental rights, except if subject to the Indian Child Welfare Act of 1978, 25 U.S.C. § 1901 et seq., transfer hearings, and in hearings to determine whether or not reunification services shall be provided;

(3) If the Indian Child Welfare Act of 1978, 25 U.S.C. § 1901 et seq., applies, the following burdens of proof shall apply:

(A) Clear and convincing evidence in probable cause, adjudication, review, and permanency planning hearings; and

(B) Beyond a reasonable doubt in termination of parental rights hearings that are subject to the Indian Child Welfare Act of 1978, 25 U.S.C. § 1901 et seq.

(i) (1) All hearings involving allegations and reports of child maltreatment and all hearings involving cases of children in foster care shall be closed.

(2) All other hearings may be closed within the discretion of the court, except that in delinquency cases the juvenile shall have the right to an open hearing, and in adoption cases the hearings shall be closed as provided in the Revised Uniform Adoption Act, § 9-9-201 et seq.

(j) Except as provided in § 9-27-502, in any juvenile delinquency proceeding in which the juvenile's fitness to proceed is put in issue by any party or the court, the provisions of § 5-2-301 et seq. shall apply.

(k) In delinquency proceedings, juveniles are entitled to all defenses available to criminal defendants in circuit court.

(l) (1) The Department of Human Services shall provide to foster parents and preadoptive parents of a child in department custody notice of any proceeding to be held with respect to the child.

(2) Relative caregivers shall be provided notice by the original petitioner in the juvenile matter.

(3) (A) The court shall allow foster parents, preadoptive parents, and relative caregivers an opportunity to be heard in any proceeding held with respect to a child in their care.

(B) Foster parents, adoptive parents, and relative caregivers shall not be made parties to the proceeding solely on the basis that the persons are entitled to notice and the opportunity to be heard.

(C) Foster parents, preadoptive parents, and relative caregivers shall have the right to be heard in any proceeding.

(m) (1) (A) A grandparent shall be entitled to notice and shall be granted an opportunity to be heard in any dependency-neglect proceeding involving a grandchild who is twelve (12) months of age or younger when:

(i) The grandchild resides with this grandparent for at least six (6) continuous months prior to his or her first birthday;

(ii) The grandparent was the primary caregiver for and financial supporter of the grandchild during the time the grandchild resided with the grandparent;

(iii) The continuous custody occurred within one (1) year of the date the child custody proceeding was initiated; and

(iv) Notice to a grandparent under subdivision (m)(1)(A) of this section shall be given by the department; and

(B) A grandparent shall be entitled to notice and shall be granted an opportunity to be heard in any dependency-neglect proceeding involving a grandchild who is twelve (12) months of age or older when:

(i) The grandchild resides with this grandparent for at least one (1) continuous year regardless of age;

(ii) The grandparent was the primary caregiver for and financial supporter of the grandchild during the time the grandchild resided with the grandparent; and

(iii) The continuous custody occurred within one (1) year of the date the child custody proceeding was initiated.

(2) For purposes of this subsection, "grandparent" does not mean a parent of a putative father of a child.

(n) [Repealed.]



§ 9-27-326 - Detention hearing.

(a) If a juvenile is taken into custody on an allegation of delinquency, violation of Division of Youth Services of the Department of Human Services aftercare, violation of probation, or violation of a court order and not released by the law enforcement officer or intake officer, a detention hearing shall be held as soon as possible but no later than seventy-two (72) hours after the juvenile was taken into custody or, if the seventy-two (72) hours ends on a Saturday, Sunday, or holiday, on the next business day. Otherwise, the juvenile shall be released.

(b) Prior written notice of the time, place, and purpose of the detention hearing shall be given to:

(1) The juvenile;

(2) The juvenile's attorney; and

(3) (A) The juvenile's parent, guardian, or custodian.

(B) However, if the court finds after a reasonable, diligent effort that the petitioner was unable to notify the parent, guardian, or custodian, the hearing may proceed without notice to that party.

(c) The petitioner shall have the burden of proof by clear and convincing evidence that the restraint on the juvenile's liberty is necessary and that no less restrictive alternative will reduce the risk of flight, or of serious harm to property, or to the physical safety of the juvenile or others.

(d) During the detention hearing, the court shall:

(1) Inform the juvenile:

(A) Of the reasons continued detention is being sought;

(B) That he or she is not required to say anything, and that anything he or she says may be used against him or her;

(C) That he or she has a right to counsel; and

(D) That before the hearing proceeds further he or she has the right to communicate with his or her attorney, parent, guardian, or custodian, and that reasonable means will be provided for him or her to do so;

(2) Admit testimony and evidence relevant only to determination that probable cause exists that the juvenile committed the offense as alleged and that detention of the juvenile is necessary; and

(3) Assess the following factors in determining whether to release the juvenile prior to further hearings in the case:

(A) Place and length of residence;

(B) Family relationships;

(C) References;

(D) School attendance;

(E) Past and present employment;

(F) Juvenile and criminal records;

(G) The juvenile's character and reputation;

(H) Nature of the charge being brought and any mitigating or aggravating circumstances;

(I) Whether detention is necessary to prevent imminent bodily harm to the juvenile or to another;

(J) The possibility of additional violations occurring if the juvenile is released;

(K) Factors that indicate the juvenile is likely to appear as required; and

(L) Whether conditions should be imposed on the juvenile's release.

(e) (1) The court shall release the juvenile when there is a finding that no probable cause exists that the juvenile committed the offense as alleged.

(2) The court, upon a finding that detention is not necessary, may release the juvenile:

(A) Upon his or her personal recognizance;

(B) Upon an order to appear;

(C) To his or her parent, guardian, or custodian upon written promise to bring the juvenile before the court when required;

(D) (i) To the care of a qualified person or agency agreeing to supervise the juvenile and assist him or her in appearing in court.

(ii) Provided, that for purposes of this subdivision (e)(2)(D), "qualified agency" does not include the Department of Human Services or any of its divisions;

(E) (i) Under the supervision of the probation officer or other appropriate public official.

(ii) However, for purposes of this subdivision (e)(2)(E), "appropriate public official" does not include the department;

(F) Upon reasonable restrictions on activities, movements, associations, and residences of the juvenile;

(G) On bond to his or her parent, guardian, or custodian; or

(H) Under such other reasonable restrictions to ensure the appearance of the juvenile.

(3) If the court determines that only a money bond will ensure the appearance of the juvenile, the court may require:

(A) An unsecured bond in an amount set by the judicial officer;

(B) A bond accompanied by a deposit of cash or securities equal to ten percent (10%) of the face amount set by the court that shall be returned at the conclusion of the proceedings if the juvenile has not defaulted in the performance of the conditions of the bond; or

(C) A bond secured by deposit of the full amount in cash, or by other property, or by obligation of qualified securities.

(4) Orders of conditional release may be modified upon notice, hearing, and good cause shown.

(5) (A) If the court releases a juvenile under subdivision (e)(2)(D) of this section, the court may, if necessary for the best interest of the juvenile, request that the department immediately initiate an investigation as to whether the juvenile is in imminent danger or a situation exists whereby the juvenile is dependent-neglected.

(B) The court shall not place preadjudicated juveniles in the custody of the department except as provided in § 12-12-516 [repealed].

(f) (1) If the juvenile who is being detained is also in the custody of the department pursuant to a family in need of services or dependency-neglect petition and the court does not keep the juvenile in detention, then any issues regarding placement of the juvenile shall be addressed only in the family in need of services or dependency-neglect case and shall not be an issue addressed, nor shall any orders be entered in the delinquency case regarding placement of the juvenile.

(2) Within ten (10) days of the entry of any order in the delinquency case, the prosecuting attorney shall file a copy of the order in the juvenile's dependency-neglect or family in need of services case.



§ 9-27-327 - Adjudication hearing.

(a) (1) An adjudication hearing shall be held to determine whether the allegations in a petition are substantiated by the proof.

(2) The dependency-neglect adjudication hearing shall be held within thirty (30) days after the probable cause hearing under § 9-27-315. On a motion of the court or any party, the court may continue the adjudication hearing up to:

(A) Sixty (60) days after the probable cause hearing for good cause shown; and

(B) Ninety (90) days after the probable cause hearing if finding that necessary and relevant evidence cannot be obtained in a timely manner.

(b) If a juvenile is in detention, an adjudication hearing shall be held, unless the juvenile or a party is seeking an extended juvenile jurisdiction designation, not later than fourteen (14) days from the date of the detention hearing unless waived by the juvenile or good cause is shown for a continuance.

(c) In extended juvenile jurisdiction offender proceedings, the adjudication shall be held within the time prescribed by the speedy trial provisions of Rule 28 of the Arkansas Rules of Criminal Procedure.

(d) Following an adjudication in which a juvenile is found to be delinquent, dependent-neglected, or a member of a family in need of services, the court may order any studies, evaluations, or predisposition reports, if needed, that bear on disposition.

(e) (1) All such reports shall be provided in writing to all parties and counsel at least two (2) days prior to the disposition hearing.

(2) All parties shall be given a fair opportunity to controvert any parts of such reports.

(f) In dependency-neglect cases, a written adjudication order shall be filed by the court, or by a party or party's attorney as designated by the court, within thirty (30) days of the date of the hearing or prior to the next hearing, whichever is sooner.



§ 9-27-328 - Removal of juvenile.

(a) Before a circuit court may order any dependent-neglected juvenile or family in need of services juvenile removed from the custody of his or her parent, guardian, or custodian and placed with the Department of Human Services or other licensed agency responsible for the care of juveniles or with a relative or other individual, the court shall order family services appropriate to prevent removal unless the health and safety of the juvenile warrant immediate removal for the protection of the juvenile.

(b) When the court orders a dependent-neglected or family in need of services juvenile removed from the custody of a parent, guardian, or custodian and placed in the custody of the department or other licensed agency responsible for the care of juveniles or with a relative or other individual, the court shall make these specific findings in the order:

(1) In the initial order of removal, the court must find:

(A) Whether it is contrary to the welfare of the juvenile to remain at home;

(B) Whether the removal and the reasons for the removal of the juvenile is necessary to protect the health and safety of the juvenile; and

(C) Whether the removal is in the best interest of the juvenile; and

(2) Within sixty (60) days of removal, the court must find:

(A) Which family services were made available to the family before the removal of the juvenile;

(B) What efforts were made to provide those family services relevant to the needs of the family before the removal of the juvenile, taking into consideration whether or not the juvenile could safely remain at home while family services were provided;

(C) Why efforts made to provide the family services described did not prevent the removal of the juvenile; and

(D) Whether efforts made to prevent the removal of the juvenile were reasonable, based upon the needs of the family and the juvenile.

(c) When the state agency's first contact with the family has occurred during an emergency in which the juvenile could not safely remain at home, even with reasonable services being provided, the responsible state agency shall be deemed to have made reasonable efforts to prevent or eliminate the need for removal.

(d) When the court finds that the department's preventive or reunification efforts have not been reasonable, but further preventive or reunification efforts could not permit the juvenile to remain safely at home, the court may authorize or continue the removal of the juvenile but shall note the failure by the department in the record of the case.

(e) (1) In all instances of removal of a juvenile from the home of his or her parent, guardian, or custodian by a court, the court shall set forth in a written order:

(A) The evidence supporting the decision to remove;

(B) The facts regarding the need for removal; and

(C) The findings required by this section.

(2) The written findings and order shall be filed by the court or by a party or party's attorney as designated by the court within thirty (30) days of the date of the hearing at which removal is ordered or prior to the next hearing, whichever is sooner.

(f) Within one (1) year from the date of removal of the juvenile and annually thereafter, the court shall determine whether the department has made reasonable efforts to obtain permanency for the juvenile.



§ 9-27-329 - Disposition hearing.

(a) If the circuit court finds that the petition has been substantiated by the proof at the adjudication hearing, a disposition hearing shall be held for the court to enter orders consistent with the disposition alternatives.

(b) When a juvenile is held in detention after an adjudication hearing for delinquency pending a disposition hearing, the disposition hearing shall be held no more than fourteen (14) days following the adjudication hearing.

(c) In dependency-neglect proceedings, the disposition hearing may be held immediately following or concurrent with the adjudication hearing but in any event shall be held no more than fourteen (14) days following the adjudication hearing.

(d) In considering the disposition alternatives, the court shall give preference to the least restrictive disposition consistent with the best interests and welfare of the juvenile and the public.

(e) In dependency-neglect cases, a written disposition order shall be filed by the court, or by a party or party's attorney as designated by the court, within thirty (30) days of the date of the hearing or prior to the next hearing, whichever is sooner.

(f) At the disposition hearing, the court may admit into evidence any victim impact statements and studies or reports that have been ordered, even though they are not admissible at the adjudication hearing.



§ 9-27-330 - Disposition -- Delinquency -- Alternatives.

(a) If a juvenile is found to be delinquent, the circuit court may enter an order making any of the following dispositions based upon the best interest of the juvenile:

(1) (A) Transfer legal custody of the juvenile to any licensed agency responsible for the care of delinquent juveniles or to a relative or other individual.

(B) (i) Commit the juvenile to the Division of Youth Services of the Department of Human Services using the risk assessment system for Arkansas juvenile offenders distributed and administered by the Administrative Office of the Courts.

(ii) The risk assessment may be modified by the Juvenile Judges Committee of the Arkansas Judicial Council with the division.

(iii) (a) In an order of commitment, the court may recommend that a juvenile be placed in a treatment program or community-based program instead of a youth services center and shall make specific findings in support of such a placement in the order.

(b) The court shall also specify in its recommendation whether it is requesting a Division of Youth Services aftercare plan upon the juvenile's release from the division.

(iv) Upon receipt of an order of commitment with recommendations for placement, the division shall consider the recommendations of the committing court in placing a juvenile in a youth services facility or a community-based program.

(v) Upon receipt of an order of commitment, the division or its contracted provider or designee shall prepare a written treatment plan that:

(a) States the treatment plan for the juvenile, including the types of programs and services that will be provided to the juvenile;

(b) States the anticipated length of the juvenile's commitment;

(c) (1) States recommendations as to the most appropriate post-commitment placement for the juvenile.

(2) If the juvenile cannot return to the custody of his or her parent, guardian, or custodian because of child maltreatment, which includes the parent, guardian, or custodian refusing to take responsibility for the juvenile, the division shall immediately contact the Office of Chief Counsel of the Department of Human Services.

(3) The Office of Chief Counsel shall petition the committing court to determine the issue of custody of the juvenile;

(d) States any postcommitment community-based services that will be offered to the juvenile and to his or her family by the division or the community-based provider;

(e) (1) Outlines an aftercare plan, if recommended, including specific terms and conditions required of the juvenile and the community-based provider.

(2) If the juvenile progresses in treatment and an aftercare plan is no longer recommended or the terms of the aftercare plan need to be amended as a result of treatment changes, any change in the terms of the aftercare plan and conditions shall be provided in writing and shall be explained to the juvenile.

(3) The terms and conditions shall be provided also to the prosecuting attorney, the juvenile's attorney, and to the juvenile's legal parent, guardian, or custodian by the division or its designee before the juvenile's release from the division.

(4) All aftercare terms shall be provided to the committing court; and

(f) (1) The treatment plan shall be filed with the committing court no later than thirty (30) days from the date of the commitment order or before the juvenile's release, whichever is sooner.

(2) A copy of the written treatment plan shall be provided and shall be explained to the juvenile.

(3) A copy shall be provided to the prosecutor, the juvenile's attorney, and to the juvenile's legal parent, guardian, or custodian and shall be filed in the court files of any circuit court where a dependency-neglect or family in need of services case concerning that juvenile is pending.

(C) This transfer of custody shall not include placement of adjudicated delinquents into the custody of the department for the purpose of foster care except as under the Child Maltreatment Act, § 12-18-101 et seq.;

(2) Order the juvenile or members of the juvenile's family to submit to physical, psychiatric, or psychological evaluations;

(3) Grant permanent custody to an individual upon proof that the parent or guardian from whom the juvenile has been removed has not complied with the orders of the court and that no further services or periodic reviews are required;

(4) (A) Place the juvenile on probation under those conditions and limitations that the court may prescribe pursuant to § 9-27-339(a).

(B) (i) In addition, the court shall have the right as a term of probation to require the juvenile to attend school or make satisfactory progress toward a general educational development certificate.

(ii) The court shall have the right to revoke probation if the juvenile fails to regularly attend school or if satisfactory progress toward a general educational development certificate is not being made;

(5) Order a probation fee, not to exceed twenty dollars ($20.00) per month, as provided in § 16-13-326(a);

(6) Assess a court cost of no more than thirty-five dollars ($35.00) to be paid by the juvenile, his or her parent, both parents, or his or her guardian;

(7) (A) Order restitution to be paid by the juvenile, a parent, both parents, the guardian, or his or her custodian.

(B) If the custodian is the State of Arkansas, both liability and the amount that may be assessed shall be determined by the Arkansas State Claims Commission;

(8) Order a fine of not more than five hundred dollars ($500) to be paid by the juvenile, a parent, both parents, or the guardian;

(9) Order that the juvenile and his or her parent, both parents, or the guardian perform court-approved volunteer service in the community designed to contribute to the rehabilitation of the juvenile or to the ability of the parent or guardian to provide proper parental care and supervision of the juvenile, not to exceed one hundred sixty (160) hours;

(10) (A) Order that the parent, both parents, or the guardian of the juvenile attend a court-approved parental responsibility training program if available.

(B) The court may make reasonable orders requiring proof of completion of the training program within a certain time period and payment of a fee covering the cost of the training program.

(C) The court may provide that any violation of such orders shall subject the parent, both parents, or the guardian to the contempt sanctions of the court;

(11) (A) (i) Order that the juvenile remain in a juvenile detention facility for an indeterminate period not to exceed ninety (90) days.

(ii) The court may further order that the juvenile be eligible for work release or to attend school or other educational or vocational training.

(B) The juvenile detention facility shall afford opportunities for education, recreation, and other rehabilitative services to adjudicated delinquents;

(12) Place the juvenile on residential detention with electronic monitoring, either in the juvenile's home or in another facility as ordered by the court;

(13) (A) Order the parent, both parents, or the guardian of any juvenile adjudicated delinquent and committed to a youth services center, detained in a juvenile detention facility, or placed on electronic monitoring to be liable for the cost of the commitment, detention, or electronic monitoring.

(B) (i) The court shall take into account the financial ability of the parent, both parents, or the guardian to pay for the commitment, detention, or electronic monitoring.

(ii) The court shall take into account the past efforts of the parent, both parents, or the guardian to correct the delinquent juvenile's conduct.

(iii) If the parent is a noncustodial parent, the court shall take into account the opportunity the parent has had to correct the delinquent juvenile's conduct.

(iv) The court shall take into account any other factors the court deems relevant;

(14) When a juvenile is committed to a youth services center or detained in a juvenile detention facility and the juvenile is covered by private health insurance, order the parent or guardian to provide information on the juvenile's health insurance coverage, including a copy of the health insurance policy and the pharmacy card when available, to the juvenile detention center or youth services center that has physical custody of the juvenile; or

(15) (A) Order the Department of Finance and Administration to suspend the driving privileges of any juvenile adjudicated delinquent.

(B) The order shall be prepared and transmitted to the Department of Finance and Administration within twenty-four (24) hours after the juvenile has been found delinquent and is sentenced to have his or her driving privileges suspended.

(C) The court may provide in the order for the issuance of a restricted driving permit to allow driving to and from a place of employment or driving to and from school or for other circumstances.

(b) The court shall specifically retain jurisdiction to amend or modify any orders entered pursuant to this section.

(c) (1) If a juvenile is adjudicated delinquent for possession of a handgun, as provided in § 5-73-119, or criminal use of prohibited weapons, as provided in § 5-73-104, or possession of a defaced firearm, as provided in § 5-73-107, then the court shall commit the juvenile:

(A) To a juvenile detention facility, as provided in subdivision (a)(11) of this section;

(B) To a youth services center operated by the Department of Human Services State Institutional System Board, as provided in subdivision (a)(1) of this section; or

(C) Place the juvenile on residential detention, as provided in subdivision (a)(12) of this section.

(2) The court may take into consideration any preadjudication detention period served by the juvenile and sentence the juvenile to time served.

(d) (1) When the court orders restitution pursuant to subdivision (a)(7) of this section, the court shall consider the following:

(A) The amount of restitution may be decided:

(i) If the juvenile is to be responsible for the restitution, by agreement between the juvenile and the victim;

(ii) If the parent or parents are to be responsible for the restitution, by agreement between the parent or parents and the victim;

(iii) If the juvenile and the parent or parents are to be responsible for the restitution, by agreement between the juvenile, his or her parent or parents, and the victim; or

(iv) At a hearing at which the state must prove the restitution amount by a preponderance of the evidence;

(B) Restitution shall be made immediately unless the court determines that the parties should be given a specified time to pay or should be allowed to pay in specified installments;

(C) (i) In determining if restitution should be paid and by whom, as well as the method and amount of payment, the court shall take into account:

(a) The financial resources of the juvenile, his or her parent, both parents, or the guardian and the burden the payment will impose with regard to the other obligations of the paying party;

(b) The ability to pay restitution on an installment basis or on other conditions to be fixed by the court;

(c) The rehabilitative effect of the payment of restitution and the method of payment; and

(d) The past efforts of the parent, both parents, or the guardian to correct the delinquent juvenile's conduct.

(ii) (a) The court shall take into account whether the parent is a noncustodial parent.

(b) The court may take into consideration the opportunity the parent has had to correct the delinquent juvenile's conduct.

(iii) The court shall take into account any other factors the court deems relevant.

(2) If the juvenile is placed on probation, any restitution ordered under this section may be a condition of the probation.

(e) When an order of restitution is entered, it may be collected by any means authorized for the enforcement of money judgments in civil actions, and it shall constitute a lien on the real and personal property of the persons and entities the order of restitution is directed upon in the same manner and to the same extent as a money judgment in a civil action.

(f) (1) The judgment entered by the court may be in favor of the state, the victim, or any other appropriate beneficiary.

(2) The judgment may be discharged by a settlement between the parties ordered to pay restitution and the beneficiaries of the judgment.

(g) The court shall determine priority among multiple beneficiaries on the basis of the seriousness of the harm each suffered, their other resources, and other equitable factors.

(h) If more than one (1) juvenile is adjudicated delinquent of an offense for which there is a judgment under this section, the juveniles are jointly and severally liable for the judgment, unless the court determines otherwise.

(i) (1) A judgment under this section does not bar a remedy available in a civil action under other law.

(2) A payment under this section must be credited against a money judgment obtained by the beneficiary of the payment in a civil action.

(3) A determination under this section and the fact that payment was or was not ordered or made are not admissible in evidence in a civil action and do not affect the merits of the civil action.

(j) If a juvenile is adjudicated delinquent as an extended juvenile jurisdiction offender, the court shall enter the following dispositions:

(1) Order any of the juvenile delinquency dispositions authorized by this section; and

(2) Suspend the imposition of an adult sentence pending court review.



§ 9-27-331 - Disposition -- Delinquency -- Limitations.

(a) (1) A commitment to the Division of Youth Services of the Department of Human Services is for an indeterminate period not to exceed the juvenile's twenty-first birthday, except as otherwise provided by law.

(2) An order of commitment shall remain in effect for an indeterminate period not exceeding two (2) years from the date entered.

(3) Before the expiration of an order of commitment, the circuit court may extend the order for additional periods of one (1) year if it finds the extension is necessary to safeguard the welfare of the juvenile or the interest of the public.

(4) The committing court may at any time recommend that a juvenile be released from the custody of the division by making a written request for release stating the reasons release is in the best interests of the juvenile and society.

(5) The length of stay and the final decision to release shall be the exclusive responsibility of the division, except when the juvenile is an extended juvenile jurisdiction offender.

(b) (1) (A) Subsection (a) of this section does not apply to extended juvenile jurisdiction offenders.

(B) The circuit court shall have sole release authority when an extended juvenile jurisdiction offender is committed to the division.

(2) (A) Upon a determination that the juvenile has been rehabilitated, the division may petition the court for release.

(B) The court shall conduct a hearing and shall consider the following factors in making its determination to release the juvenile from the division:

(i) The experience and character of the juvenile before and after the juvenile's disposition, including compliance with the court's orders;

(ii) The nature of the offense or offenses and the manner in which they were committed;

(iii) The recommendations of the professionals who have worked with the juvenile;

(iv) The protection of public safety; and

(v) Opportunities provided to the juvenile for rehabilitation and the juvenile's efforts toward rehabilitation.

(3) The court shall release the juvenile upon a finding by a preponderance of the evidence that the juvenile's release does not pose a substantial threat to public safety.

(c) (1) Unless otherwise stated, and excluding extended juvenile jurisdiction offenders, an order of probation shall remain in effect for an indeterminate period not exceeding two (2) years.

(2) A juvenile shall be released from probation upon:

(A) Expiration of the order; or

(B) A finding by the court that the purpose of the order has been achieved.

(3) Prior to the expiration of an order of probation, the court may extend the order for an additional period of one (1) year if it finds the extension is necessary to safeguard the welfare of the juvenile or the interest of the public.

(d) (1) (A) The court may enter an order for physical, psychiatric, or psychological evaluation or counseling or treatment affecting the family of a juvenile only after finding that the evaluation, counseling, or treatment of family members is necessary for the treatment or rehabilitation of the juvenile.

(B) Subdivision (d)(1)(A) of this section shall not apply to the parental responsibility training programs in § 9-27-330(a)(10).

(2) For purposes of this section, if the Department of Human Services will be the payor, excluding the community-based providers, the court shall not specify a particular provider for family services.

(e) (1) An order of restitution, not to exceed ten thousand dollars ($10,000) per victim, to be paid by the juvenile, his or her parent, both parents, the guardian, or the custodian may be entered only after proof by a preponderance of the evidence that specific damages were caused by the juvenile and that the juvenile's actions were the proximate cause of the damage.

(2) (A) If the amount of restitution determined by the court exceeds ten thousand dollars ($10,000) for any individual victim, the court shall enter a restitution order for ten thousand dollars ($10,000) in favor of the victim.

(B) Nothing in this section shall prevent a person or entity from seeking recovery for damages in excess of ten thousand dollars ($10,000) available under other law.

(f) Custody of a juvenile may be transferred to a relative or other individual only after a home study of the placement is conducted by the department or a licensed certified social worker and submitted to the court in writing and the court determines that the placement is in the best interest of the juvenile.

(g) (1) If the juvenile who has been adjudicated delinquent is also in the custody of the department pursuant to a family in need of services or dependency-neglect petition and the court does not commit the juvenile to the division or order the juvenile to detention, C-Step, or a facility exclusively for delinquents, then any issues regarding placement of the juvenile shall be addressed only in the family in need of services or dependency-neglect case and shall not be an issue addressed, nor shall any orders be entered in the delinquency case regarding placement of the juvenile.

(2) Within ten (10) days of the entry of any order in the delinquency case, the prosecuting attorney shall file a copy of the order in the juvenile's dependency-neglect case.

(h) Custody of a juvenile shall not be transferred to the department if a delinquency petition or case is converted to a family in need of services petition or case.

(i) No court may commit to the division a juvenile found solely in criminal contempt.



§ 9-27-332 - Disposition -- Family in need of services -- Generally.

(a) If a family is found to be in need of services, the circuit court may enter an order making any of the following dispositions:

(1) (A) To order family services to rehabilitate the juvenile and his or her family.

(B) (i) If the Department of Human Services is the provider for family services, the family services shall be limited to those services available by the department's community-based providers or contractors, excluding the contractors with the Division of Children and Family Services of the Department of Human Services and services of the department for which the family applies and is determined eligible.

(ii) To prevent removal when the department is the provider for family services, the court shall make written findings outlining how each service is intended to prevent removal;

(2) (A) If it is in the best interest of the juvenile, transfer custody of juvenile family members to another licensed agency responsible for the care of juveniles or to a relative or other individual.

(B) If it is in the best interest of the juvenile and because of acts or omissions by the parent, guardian, or custodian, removal is necessary to protect the juvenile's health and safety, transfer custody to the department.

(C) All juveniles in shelters or awaiting foster care placement who are in the custody of the department are "homeless children and youth" as defined under 42 U.S.C. § 11434a(2), as in effect on February 1, 2005;

(3) (A) Order that the parent, both parents, or the guardian of the juvenile attend a court-ordered parental responsibility training program, if available.

(B) The court may make reasonable orders requiring proof of completion of such a training program within a certain time period and payment of a fee covering the cost of the training program;

(4) Place the juvenile on residential detention with electronic monitoring in the juvenile's home;

(5) Order the juvenile, his or her parent, both parents, or guardian to perform court-approved volunteer service in the community designed to contribute to the rehabilitation of the juvenile or the ability of the parent or guardian to provide proper parental care and supervision of the juvenile, not to exceed one hundred sixty (160) hours;

(6) (A) Place the juvenile on supervision terms, including, but not limited to, requiring the juvenile to attend school or make satisfactory progress toward a general education development certificate, requiring the juvenile to observe a curfew, and prohibiting the juvenile from possessing or using any alcohol or illegal drugs.

(B) The supervision terms shall be in writing.

(C) The supervision terms shall be given to the juvenile and explained to the juvenile and to his or her parent, guardian, or custodian by the juvenile intake or probation officer in a conference immediately following the disposition hearing;

(7) (A) Order a fine not to exceed five hundred dollars ($500) to be paid by the juvenile, a parent, both parents, a guardian, or a custodian when the juvenile exceeds the number of excessive unexcused absences provided in the student attendance policy of the district or the State Board of Career Education.

(B) The purpose of the penalty set forth in this section is to impress upon the parents, guardians, or persons in loco parentis the importance of school or adult education attendance, and the penalty is not to be used primarily as a source of revenue.

(C) (i) In all cases in which a fine is ordered, the court shall determine the parent's, guardian's, or custodian's ability to pay for the fine.

(ii) In making its determination, the court shall consider the following factors:

(a) The financial ability of the parent, both parents, the guardian, or the custodian to pay for such services;

(b) The past efforts of the parent, both parents, the guardian, or the custodian to correct the conditions that resulted in the need for family services; and

(c) Any other factors that the court deems relevant.

(D) When practicable and appropriate, the court may utilize mandatory attendance to such programs as well as community service requirements in lieu of a fine;

(8) Assess a court cost of no more than thirty-five dollars ($35.00) to be paid by the juvenile, his or her parent, both parents, the guardian, or the custodian; and

(9) Order a juvenile service fee not to exceed twenty dollars ($20.00) a month to be paid by the juvenile, his or her parent, both parents, the guardian, or the custodian.

(b) The court may provide that any violation of its orders shall subject the parent, both parents, the juvenile, custodian, or guardian to contempt sanctions.



§ 9-27-333 - Disposition -- Family in need of services -- Limitations.

(a) At least five (5) working days before ordering the Department of Human Services, excluding community-based providers, to provide or pay for family services, the circuit court shall fax a written notice of intent to the Director of the Department of Human Services and to the attorney of the local office of chief counsel of the Department of Human Services.

(b) At any hearing in which the department is ordered to provide family services, the court shall provide the department with the opportunity to be heard.

(c) Failure to provide at least five (5) working days' notice to the department renders any part of the order pertaining to the department void.

(d) (1) For purposes of this section, the court shall not specify a particular provider for placement or family services when the department is the payor or provider.

(2) (A) The court may order a child to remain in a placement if the court finds the placement is in the best interest of the child after hearing evidence from all parties.

(B) A court may also order a child to be placed into a licensed or approved placement after a hearing where the court makes a finding that it is in the best interest of the child based on bona fide consideration of evidence and recommendations from all the parties.

(e) (1) In all cases in which family services are ordered, the court shall determine a parent's, guardian's, or custodian's ability to pay, in whole or in part, for these services.

(2) This determination and the evidence supporting it shall be made in writing in the order ordering family services.

(3) If the court determines that the parent, guardian, or custodian is able to pay, in whole or part, for the services, the court shall enter a written order setting forth the amount the parent, guardian, or custodian can pay for the family services ordered and ordering the parent, guardian, or custodian to pay the amount periodically to the provider from whom family services are received.

(4) For purposes of this subsection:

(A) "Parent, guardian, and custodian" means the individual or individuals from whom custody was removed; and

(B) "Periodically" means no more than one (1) time per month.

(5) In making its determination, the court shall consider the following factors:

(A) The financial ability of the parent, both parents, the guardian, or the custodian to pay for the services;

(B) The past efforts of the parent, both parents, the guardian, or the custodian to correct the conditions that resulted in the need for family services; and

(C) Any other factors the court deems relevant.

(f) Custody of a juvenile may be transferred to a relative or other individual only after a home study of the placement is conducted by the department or a licensed social worker who is approved to do home studies and submitted to the court in writing and the court determines that the placement is in the best interest of the juvenile.

(g) Custody of a juvenile shall not be transferred to the department if a delinquency petition or case is converted to a family in need of services petition or case.

(h) No court may commit a juvenile found solely in criminal contempt to the Division of Youth Services of the Department of Human Services.

(i) For purposes of this section, the court shall not order the department to expend or forward social security benefits for which the department is payee.



§ 9-27-334 - Disposition -- Dependent-neglected -- Generally.

(a) If a juvenile is found to be dependent-neglected, the circuit court may enter an order making any of the following dispositions:

(1) Order family services;

(2) (A) If it is in the best interest of the juvenile, transfer custody of the juvenile to the Department of Human Services, to another licensed agency responsible for the care of juveniles, or to a relative or other individual.

(B) If the court grants custody of the juvenile to the department, the juvenile shall be placed in a licensed or approved foster home, shelter, or facility or an exempt child welfare agency as defined at § 9-28-402(12).

(C) All juveniles in shelters or awaiting foster care placement who are in the custody of the department are "homeless children and youth" as defined at 42 U.S.C. § 11434a(2), as in effect on February 1, 2005;

(3) (A) Order that the parent, both parents, or the guardian of the juvenile attend a court-ordered parental responsibility training program, if available, and participate in a juvenile drug court program.

(B) The court may make reasonable orders requiring proof of completion of such a training program within a certain time period and payment of a fee covering the cost of the training program.

(b) Such an order of custody shall supersede an existing court order of custody and shall remain in full force and effect until a subsequent order of custody is entered by a court of competent jurisdiction.

(c) The court may provide that any violation of its orders shall subject the parent, both parents, the juvenile, the custodian, or the guardian to contempt sanctions.



§ 9-27-335 - Disposition -- Dependent-neglected -- Limitations.

(a) (1) At least five (5) working days before ordering the Department of Human Services, excluding community-based providers, to provide or pay for family services in any case in which the department is not a party, the circuit court shall fax a written notice of intent to the Director of the Department of Human Services and to the attorney of the local office of chief counsel of the department.

(2) At any hearing in which the department is ordered to provide family services, the court shall provide the department with the opportunity to be heard.

(3) Failure to provide at least five (5) working days' notice to the department renders any part of the order pertaining to the department void.

(b) (1) For purposes of this section, the court shall not specify a particular provider for placement or family services if the department is the payor or provider.

(2) (A) The court may order a child to be placed or to remain in a placement if the court finds the placement is in the best interest of the child after hearing evidence from all parties.

(B) A court may also order a child into a licensed or approved placement after a hearing where the court makes a finding that it is in the best interest of the child based on bona fide consideration of evidence and recommendations from all the parties.

(c) (1) In all cases in which family services are ordered, the court shall determine the ability of the parent, guardian, or custodian to pay, in whole or in part, for these services.

(2) The determination of ability to pay and the evidence supporting it shall be made in writing in the order ordering family services.

(3) If the court determines that the parent, guardian, or custodian is able to pay, in whole or in part, for the services, the court shall enter a written order setting forth the amount the parent, guardian, or custodian is able to pay for the family services ordered and order the parent, guardian, or custodian to pay the amount periodically to the provider from whom family services are received.

(d) Custody of a juvenile may be transferred to a relative or other individual only after a home study of the placement is conducted by the department or by a licensed social worker who is approved to do home studies and submitted to the court in writing and the court determines that the placement is in the best interest of the juvenile.

(e) (1) (A) The court shall enter an order transferring custody of a juvenile in a dependency-neglect case only after determining that reasonable efforts have been made by the department to deliver family services designed to prevent the need for out-of-home placement and that the need for out-of-home placement exists.

(B) The juvenile's health and safety shall be the paramount concern of the court in determining if the department could have made reasonable efforts to prevent the juvenile's removal.

(2) If the court finds that reasonable efforts to deliver family services could have been made with the juvenile safely remaining at home but were not made, the court may:

(A) Dismiss the petition;

(B) Order family services reasonably calculated to prevent the need for out-of-home placement; or

(C) Transfer custody of the juvenile despite the lack of reasonable efforts by the department to prevent the need for out-of-home placement if the transfer is necessary:

(i) To protect the juvenile's health and safety; or

(ii) To prevent the removal of the juvenile from the jurisdiction of the court.

(f) In a case of medical neglect involving a child's receiving treatment through prayer alone in accordance with a religious method of healing in lieu of medical care, the adjudication order shall be limited to:

(1) Preventing or remedying serious harm to the child; or

(2) Preventing the withholding of medically indicated treatment from a child with a life-threatening condition.

(g) No court may commit a juvenile found solely in criminal contempt to the Division of Youth Services of the Department of Human Services.

(h) For purposes of this section, the court shall not order the department to expend or forward social security benefits for which the department is payee.



§ 9-27-336 - Limitations on detention.

(a) A juvenile who is alleged to be or who has been adjudicated either dependent-neglected or a member of a family in need of services shall not be placed or detained in a secure detention facility, in a facility utilized for the detention of alleged or adjudicated delinquent juveniles, or in a facility utilized for the detention of adults held for, charged with, or convicted of a crime except:

(1) (A) A juvenile may be held in a juvenile detention facility when he or she has been away from home for more than twenty-four (24) hours and when the parent, guardian, or other person contacted lives beyond a fifty-mile driving distance or out of state.

(B) (i) The juvenile may be held in custody in a juvenile detention facility for purposes of identification, processing, or arranging for release or transfer to an alternative facility.

(ii) The holding shall be limited to the minimum time necessary to complete these actions and shall not occur in any facility utilized for incarceration of adults.

(C) (i) A juvenile held under this subdivision (a)(1) shall be separated from detained juveniles charged or held for delinquency.

(ii) A juvenile may not be held under this subdivision (a)(1) for more than six (6) hours if the parent, guardian, or other person contacted lives in the state or twenty-four (24) hours, excluding weekends and holidays, if the parent, guardian, or other person contacted lives out of state; and

(2) (A) An adjudicated family in need of services juvenile may be held in a juvenile detention facility when the court finds that the juvenile violated a valid court order.

(B) (i) For the purposes of this subdivision (a)(2), a valid court order shall include any order of a circuit court regarding a juvenile who has been brought before the court and made subject to a court order.

(ii) The juvenile who is the subject of the order shall receive full due process rights.

(C) (i) A juvenile held under this subdivision (a)(2) shall be separated from detained juveniles charged or held for delinquency.

(ii) The holding shall not occur in any facility utilized for incarceration of adults.

(b) A juvenile shall not be placed or confined in a jail or lock-up used for the detention of adults except under the following circumstances:

(1) A juvenile who has been formally transferred from the juvenile division of circuit court to the criminal division of circuit court and against whom felony charges have been filed or a juvenile whom the prosecuting attorney has the discretion to charge in circuit court and to prosecute as an adult and against whom the circuit court's jurisdiction has been invoked by the filing of felony charges may be held in an adult jail or lock-up;

(2) (A) A juvenile alleged to have committed a delinquent act may be held in an adult jail or lock-up for up to six (6) hours for purposes of identification, processing, or arranging for release or transfer to an alternative facility, provided that he or she is separated by sight and sound from adults who are pretrial detainees or convicted persons.

(B) A holding for those purposes shall be limited to the minimum time necessary and shall not include travel time for transporting the juvenile to the alternative facility; or

(3) (A) A juvenile alleged to have committed a delinquent act who is awaiting an initial appearance before a judge may be held in an adult jail or lock-up for up to twenty-four (24) hours, excluding weekends and holidays, provided the following conditions exist:

(i) The alleged act would be a misdemeanor or a felony if committed by an adult or is a violation of § 5-73-119;

(ii) The geographical area having jurisdiction over the juvenile is outside a metropolitan statistical area pursuant to the current designation of the United States Census Bureau;

(iii) No acceptable alternative placement for the juvenile exists; and

(iv) The juvenile is separated by sight and sound from adults who are pretrial detainees or convicted persons.

(B) (i) A juvenile awaiting an initial appearance and being held in an adult jail or lock-up pursuant to the twenty-four-hour exception, as provided in subdivision (b)(3)(A) of this section, may be held for an additional period not to exceed twenty-four (24) hours, provided that the following conditions exist:

(a) The conditions of distance to be traveled or the lack of highway, road, or other ground transportation does not allow for court appearances within twenty-four (24) hours; and

(b) All the conditions in subdivision (b)(3)(A) of this section exist.

(ii) Criteria will be adopted by the Governor or his or her designee to establish what distance, highway or road conditions, or ground transportation limitations will provide a basis for holding a juvenile in an adult jail or lock-up under this exception.

(c) Provided that the facilities are designed and used in accordance with federal and state guidelines and restrictions, nothing in this subchapter is intended to prohibit the use of juvenile detention facilities that are attached to or adjacent to adult jails or lock-ups.

(d) A detention facility shall not release a serious offender for a less serious offender except by order of the judge who committed the more serious offender.



§ 9-27-337 - Six-month reviews required.

(a) (1) The court shall review every case of dependency-neglect or families in need of services when:

(A) A juvenile is placed by the court in the custody of the Department of Human Services or in another out-of-home placement until there is a permanent order of custody, guardianship, or other permanent placement for the juvenile; or

(B) A juvenile is returned to the parent, guardian, or custodian and the court has not discontinued orders for family services.

(2) (A) The first six-month review shall be held no later than six (6) months from the date of the original out-of-home placement of the child.

(B) It shall be reviewed every six (6) months thereafter until permanency is achieved.

(b) (1) The court may require these cases to be reviewed prior to the sixth month.

(2) (A) If a court requires a case to be reviewed prior to the sixth month, the court shall announce the date, time, and place of hearing.

(B) In all other cases, it shall be the duty of the petitioner at least sixty (60) days prior to date the date of the required six-month review to request that the court:

(i) Set the review hearing;

(ii) Provide reasonable notices; and

(iii) Serve notice on all parties in accordance with the Arkansas Rules of Civil Procedure.

(c) At any time during the pendency of any case of dependency-neglect or families in need of services in which an out-of-home placement has occurred, any party may request the court to review the case.

(d) At any time during the course of a case, the department, the attorney ad litem, or the court can request a hearing on whether or not reunification services should be terminated pursuant to § 9-27-327(a)(2).

(e) (1) (A) In each case in which a juvenile has been placed in an out-of-home placement, the court shall conduct a hearing to review the case sufficiently to determine the future status of the juvenile based upon the best interest of the juvenile.

(B) (i) The court shall determine and shall include in its orders the following:

(a) Whether the case plan, services, and placement meet the special needs and best interest of the juvenile, with the juvenile's health, safety, and educational needs specifically addressed;

(b) Whether the state has made reasonable efforts to provide family services;

(c) Whether the case plan is moving towards an appropriate permanency plan pursuant to § 9-27-338 for the juvenile; and

(d) Whether the visitation plan is appropriate for the juvenile, the parent or parents, and any siblings, if separated.

(ii) (a) The court may order any studies, evaluations, or post-disposition reports, if needed.

(b) All studies, evaluations, or post-disposition reports shall be provided in writing to all parties and counsel at least two (2) days prior to the review hearing.

(c) All parties shall be given a fair opportunity to controvert any part of a study, evaluation, or post-disposition report.

(C) In making its findings, the court shall consider the following:

(i) The extent of compliance with the case plan, including, but not limited to, a review of the department's care for the health, safety, and education of the juvenile while he or she has been in an out-of-home placement;

(ii) The extent of progress that has been made toward alleviating or mitigating the causes of the out-of-home placement;

(iii) Whether the juvenile should be returned to his or her parent or parents and whether or not the juvenile's health and safety can be protected by his or her parent or parents if returned home; and

(iv) An appropriate permanency plan pursuant to § 9-27-338 for the juvenile, including concurrent planning.

(2) Each six-month review hearing shall be completed and a written order shall be filed by the court or by a party or a party's attorney as designated by the court and distributed to the parties within thirty (30) days of the date of the hearing or prior to the next hearing, whichever is sooner.



§ 9-27-338 - Permanency planning hearing.

(a) (1) A permanency planning hearing shall be held to finalize a permanency plan for the juvenile:

(A) No later than twelve (12) months after the date the juvenile enters an out-of-home placement;

(B) After a juvenile has been in an out-of-home placement for fifteen (15) of the previous twenty-two (22) months, excluding trial placements and time on runaway status; or

(C) No later than thirty (30) days after a hearing granting no reunification services.

(2) If a juvenile remains in an out-of-home placement after the initial permanency planning hearing, a permanency planning hearing shall be held annually to reassess the permanency plan selected for the juvenile.

(b) (1) This section does not prevent the Department of Human Services or the attorney ad litem from filing at any time prior to the permanency planning hearing a:

(A) Petition to terminate parental rights;

(B) Petition for guardianship; or

(C) Petition for permanent custody.

(2) A permanency planning hearing is not required prior to any of these actions.

(c) At the permanency planning hearing, based upon the facts of the case, the circuit court shall enter one (1) of the following permanency goals, listed in order of preference, in accordance with the best interest of the juvenile:

(1) Returning the juvenile to the parent, guardian, or custodian at the permanency planning hearing if it is in the best interest of the juvenile and the juvenile's health and safety can be adequately safeguarded if returned home;

(2) Authorizing a plan to return the juvenile to the parent, guardian, or custodian only if the court finds that:

(A) (i) The parent, guardian, or custodian is complying with the established case plan and orders of the court, making significant measurable progress toward achieving the goals established in the case plan and diligently working toward reunification.

(ii) A parent's, guardian's, or custodian's resumption of contact or overtures toward participating in the case plan or following the orders of the court in the months or weeks immediately preceding the permanency planning hearing are insufficient grounds for authorizing a plan to return home as the permanency plan.

(iii) The burden is on the parent, guardian, or custodian to demonstrate genuine, sustainable investment in completing the requirements of the case plan and following the orders of the court in order to authorize a plan to return home as the permanency goal;

(B) The parent, guardian, or custodian is making significant and measurable progress toward remedying the conditions that caused the juvenile's removal and the juvenile's continued removal from the home; and

(C) The return of the juvenile to the parent, guardian, or custodian shall occur within a time frame that is consistent with the juvenile's developmental needs but no later than three (3) months from the date of the permanency planning hearing;

(3) Authorizing a plan for adoption with the department filing a petition for termination of parental rights unless:

(A) The juvenile is being cared for by a relative, including a minor foster child caring for his or her own child who is in foster care, and termination of parental rights is not in the best interest of the juvenile;

(B) The department has documented in the case plan a compelling reason why filing such a petition is not in the best interest of the juvenile and the court approves the compelling reason as documented in the case plan; or

(C) (i) The department has not provided to the family of the juvenile, consistent with the time period in the case plan, such services as the department deemed necessary for the safe return of the juvenile to the juvenile's home if reunification services were required to be made to the family.

(ii) If the department has failed to provide services as outlined in the case plan, the court shall schedule another permanency planning hearing for no later than six (6) months;

(4) Authorizing a plan to obtain a guardian for the juvenile;

(5) Authorizing a plan to obtain a permanent custodian, including permanent custody with a fit and willing relative; or

(6) (A) Authorizing a plan for another planned permanent living arrangement that shall include a permanent planned living arrangement and addresses the quality of services, including, but not limited to, independent living services, if age appropriate, and a plan for the supervision and nurturing the juvenile will receive.

(B) Another Planned Permanent Living Arrangement (APPLA) shall be selected only if the department has documented to the circuit court a compelling reason for determining that it would not be in the best interest of the child to follow one (1) of the permanency plans identified in subdivisions (c)(1)-(5) of this section.

(d) At every permanency planning hearing the court shall make a finding on whether the department has made reasonable efforts and shall describe the efforts to finalize a permanency plan for the juvenile.

(e) A written order shall be filed by the court or by a party or party's attorney as designated by the court and distributed to the parties within thirty (30) days of the date of the hearing or prior to the next hearing, whichever is sooner.

(f) If the court determines that the permanency goal is adoption, the department shall file the petition to terminate parental rights within thirty (30) days from the date of the permanency planning hearing that establishes adoption as the permanency goal.



§ 9-27-339 - Probation -- Revocation.

(a) (1) After an adjudication of delinquency, the court may place a juvenile on probation. The conditions of probation shall be given to the juvenile in writing and shall be explained to him or her and to his or her parent, guardian, or custodian by the probation officer in the initial conference following the disposition hearing.

(2) The court shall notify the Division of Youth Services of the Department of Human Services in its commitment order of the order of probation including the juvenile's compliance with the division's aftercare plan, if provided in the treatment plan.

(b) Any violation of a condition of probation may be reported to the prosecuting attorney, who may initiate a petition in the court for revocation of probation. A petition for revocation of probation shall contain specific factual allegations constituting each violation of a condition of probation.

(c) The petition alleging violation of a condition of probation and seeking revocation of probation shall be served upon the juvenile, his or her attorney, and his or her parent, guardian, or custodian.

(d) A revocation hearing shall be set within a reasonable time after the filing of the petition, or within fourteen (14) days if the juvenile has been detained as a result of the filing of the petition for revocation.

(e) If the court finds by a preponderance of the evidence that the juvenile violated the terms and conditions of probation, the court may:

(1) Extend probation;

(2) Impose additional conditions of probation; or

(3) Make any disposition that could have been made at the time probation was imposed under § 9-27-330.

(f) (1) Nonpayment of restitution, fines, or court costs may constitute a violation of probation, unless the juvenile shows that his or her default was not attributable to a purposeful refusal to obey the sentence of the court or was not due to a failure on his or her part to make a good faith effort to obtain the funds required for payment.

(2) In determining whether to revoke probation, the court shall consider the juvenile's employment status, earning ability, financial resources, the willfulness of the juvenile's failure to pay, and any other special circumstances that may have a bearing on the juvenile's ability to pay.

(3) If the court determines that the default in payment of a fine, costs, or restitution is excusable under subdivision (f)(1) of this section, the court may enter an order allowing the juvenile additional time for payment, reducing the amount of each installment, or revoking the fine, costs, or restitution or unpaid portion thereof in whole or in part.



§ 9-27-341 - Termination of parental rights.

(a) (1) (A) This section shall be a remedy available only to the Department of Human Services or a court-appointed attorney ad litem.

(B) This section shall not be available for private litigants or other agencies.

(2) This section shall be used only in cases in which the department is attempting to clear a juvenile for permanent placement.

(3) The intent of this section is to provide permanency in a juvenile's life in all instances in which the return of a juvenile to the family home is contrary to the juvenile's health, safety, or welfare and it appears from the evidence that a return to the family home cannot be accomplished in a reasonable period of time as viewed from the juvenile's perspective.

(4) (A) A parent's resumption of contact or overtures toward participating in the case plan or following the orders of the court following the permanency planning hearing and preceding the termination of parental rights hearing is an insufficient reason to not terminate parental rights.

(B) The court shall rely upon the record of the parent's compliance in the entire dependency-neglect case and evidence presented at the termination hearing in making its decision whether it is in the juvenile's best interest to terminate parental rights.

(b) (1) (A) The circuit court may consider a petition to terminate parental rights if the court finds that there is an appropriate permanency placement plan for the juvenile.

(B) This section does not require that a permanency planning hearing be held as a prerequisite to the filing of a petition to terminate parental rights or as a prerequisite to the court's considering a petition to terminate parental rights.

(2) (A) The petitioner shall serve the petition to terminate parental rights as required under Rule 5 of the Arkansas Rules of Civil Procedure, except:

(i) Service shall be made as required under Rule 4 of the Arkansas Rules of Civil Procedure if the:

(a) Parent was not served under Rule 4 of the Arkansas Rules of Civil Procedure at the initiation of the proceeding;

(b) Parent is not represented by an attorney; or

(c) Initiation of the proceeding was more than two (2) years ago; or

(ii) When the court orders service of the petition to terminate parental rights as required under Rule 4 of the Arkansas Rules of Civil Procedure.

(B) The petitioner shall check with the Putative Father Registry if the name or whereabouts of the putative father is unknown.

(3) An order forever terminating parental rights shall be based upon a finding by clear and convincing evidence:

(A) That it is in the best interest of the juvenile, including consideration of the following factors:

(i) The likelihood that the juvenile will be adopted if the termination petition is granted; and

(ii) The potential harm, specifically addressing the effect on the health and safety of the child, caused by returning the child to the custody of the parent, parents, or putative parent or parents; and

(B) Of one (1) or more of the following grounds:

(i) (a) That a juvenile has been adjudicated by the court to be dependent-neglected and has continued to be out of the custody of the parent for twelve (12) months and, despite a meaningful effort by the department to rehabilitate the parent and correct the conditions that caused removal, those conditions have not been remedied by the parent.

(b) It is not necessary that the twelve-month period referenced in subdivision (b)(3)(B)(i)(a) of this section immediately precede the filing of the petition for termination of parental rights or that it be for twelve (12) consecutive months;

(ii) (a) The juvenile has lived outside the home of the parent for a period of twelve (12) months, and the parent has willfully failed to provide significant material support in accordance with the parent's means or to maintain meaningful contact with the juvenile.

(b) To find willful failure to maintain meaningful contact, it must be shown that the parent was not prevented from visiting or having contact with the juvenile by the juvenile's custodian or any other person, taking into consideration the distance of the juvenile's placement from the parent's home.

(c) Material support consists of either financial contributions or food, shelter, clothing, or other necessities when the contribution has been requested by the juvenile's custodian or ordered by a court of competent jurisdiction.

(d) It is not necessary that the twelve-month period referenced in subdivision (b)(3)(B)(ii)(a) of this section immediately precede the filing of the petition for termination of parental rights or that it be for twelve (12) consecutive months;

(iii) The presumptive legal father is not the biological father of the juvenile and the welfare of the juvenile can best be served by terminating the parental rights of the presumptive legal father;

(iv) A parent has abandoned the juvenile;

(v) (a) A parent has executed consent to termination of parental rights or adoption of the juvenile, subject to the court's approval.

(b) If the consent is executed under oath by a person authorized to administer the oath, the parent is not required to execute the consent in the presence of the court unless required by federal law or federal regulations;

(vi) (a) The court has found the juvenile or a sibling dependent-neglected as a result of neglect or abuse that could endanger the life of the child, sexual abuse, or sexual exploitation, any of which was perpetrated by the juvenile's parent or parents or step-parent or step-parents.

(b) Such findings by the juvenile division of circuit court shall constitute grounds for immediate termination of the parental rights of one (1) or both of the parents;

(vii) (a) That other factors or issues arose subsequent to the filing of the original petition for dependency-neglect that demonstrate that return of the juvenile to the custody of the parent is contrary to the juvenile's health, safety, or welfare and that, despite the offer of appropriate family services, the parent has manifested the incapacity or indifference to remedy the subsequent issues or factors or rehabilitate the parent's circumstances that prevent return of the juvenile to the custody of the parent.

(b) The department shall make reasonable accommodations in accordance with the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., to parents with disabilities in order to allow them meaningful access to reunification and family preservation services.

(c) For purposes of this subdivision (b)(3)(B)(vii), the inability or incapacity to remedy or rehabilitate includes, but is not limited to, mental illness, emotional illness, or mental deficiencies;

(viii) The parent is sentenced in a criminal proceeding for a period of time that would constitute a substantial period of the juvenile's life; or

(ix) (a) The parent is found by a court of competent jurisdiction, including the juvenile division of circuit court, to:

(1) Have committed murder or manslaughter of any juvenile or to have aided or abetted, attempted, conspired, or solicited to commit the murder or manslaughter;

(2) Have committed a felony battery that results in serious bodily injury to any juvenile or to have aided or abetted, attempted, conspired, or solicited to commit felony battery that results in serious bodily injury to any juvenile;

(3) (A) Have subjected any juvenile to aggravated circumstances.

(B) "Aggravated circumstances" means:

(i) A juvenile has been abandoned, chronically abused, subjected to extreme or repeated cruelty, sexually abused, or a determination has been made by a judge that there is little likelihood that services to the family will result in successful reunification; or

(ii) A juvenile has been removed from the custody of the parent or guardian and placed in foster care or in the custody of another person three (3) or more times in the last fifteen (15) months;

(4) Have had his or her parental rights involuntarily terminated as to a sibling of the child; or

(5) Have abandoned an infant, as defined at § 9-27-303(2).

(b) This subchapter does not require reunification of a surviving child with a parent who has been found guilty of any of the offenses listed in subdivision (b)(3)(B)(ix)(a) of this section.

(c) (1) An order terminating the relationship between parent and juvenile divests the parent and the juvenile of all legal rights, powers, and obligations with respect to each other, including the right to withhold consent to adoption, except the right of the juvenile to inherit from the parent, that is terminated only by a final order of adoption.

(2) (A) (i) Termination of the relationship between a juvenile and one (1) parent shall not affect the relationship between the juvenile and the other parent if those rights are legally established.

(ii) If no legal rights have been established, a putative parent must prove that significant contacts existed with the juvenile in order for the putative parent's rights to attach.

(iii) A court may terminate the rights of one (1) parent and not the other parent if the court finds that it is in the best interest of the child.

(B) (i) When the petitioner has actual knowledge that an individual is claiming to be or is named as the putative parent of the juvenile and the paternity of the juvenile has not been judicially determined, the individual is entitled to notice of the petition to terminate parental rights.

(ii) The notice shall identify the rights sought to be terminated and those that may be terminated.

(iii) The notice shall further specify that the putative parent must prove that significant contacts existed with the juvenile for the putative parent's rights to attach.

(3) An order terminating parental rights under this section may authorize the department to consent to adoption of the juvenile.

(d) The court shall conduct and complete a termination of parental rights hearing within ninety (90) days from the date the petition for termination of parental rights is filed unless continued for good cause as articulated in the written order of the court.

(e) A written order shall be filed by the court or by a party or party's counsel as designated by the court within thirty (30) days of the date of the termination hearing or before the next hearing, whichever is sooner.

(f) After the termination of parental rights hearing, the court shall review the case at least every six (6) months, and a permanency planning hearing shall be held each year following the initial permanency hearing until permanency is achieved for that juvenile.

(g) (1) (A) A parent may withdraw consent to termination of parental rights within ten (10) calendar days after it was signed by filing an affidavit with the circuit clerk in the county designated by the consent as the county in which the termination of parental rights will be filed.

(B) If the ten-day period ends on a weekend or legal holiday, the person may file the affidavit the next working day.

(C) No fee shall be charged for the filing of the affidavit.

(2) The consent to terminate parental rights shall state that the person has the right of withdrawal of consent and shall provide the address of the circuit clerk of the county in which the termination of parental rights will be filed.



§ 9-27-342 - Proceedings concerning illegitimate juveniles.

(a) Absent orders of a circuit court or another court of competent jurisdiction to the contrary, the biological mother, whether adult or minor, of an illegitimate juvenile is deemed to be the natural guardian of that juvenile and is entitled to the care, custody, and control of that juvenile.

(b) The biological mother, the putative father, the juvenile himself or herself, or the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration may bring an action to establish paternity or support of a juvenile alleged to be illegitimate.

(c) (1) If the juvenile is not born when the parties appear before the court, the court may hear evidence and issue temporary orders and findings pending the birth of the juvenile.

(2) In the event the final order is contrary to the temporary one, the court shall render judgment for the amount paid under the temporary order against the petitioner if such was the biological mother.

(3) If the mother dies before the final order, the action may be revived in the name of the juvenile, and the mother's testimony at the temporary hearing may be introduced in the final hearing.

(d) Upon an adjudication by the court that the putative father is the father of the juvenile, the court shall follow the same guidelines, procedures, and requirements as established by the laws of this state applicable to child support orders and judgments entered upon divorce. The court may award court costs and attorney's fees.

(e) If paternity has been established in a court of competent jurisdiction, a father may petition the court in the county where the juvenile resides for custody of the juvenile. The court may award custody to a father who has had paternity established if the court finds by a preponderance of the evidence that:

(1) He is a fit parent to raise the juvenile;

(2) He has assumed his responsibilities toward the juvenile by providing care, supervision, protection, and financial support for the juvenile; and

(3) It is in the best interest of the juvenile to award custody to the father.

(f) At the request of either party in a paternity action, the trial court shall direct that the putative father, biological mother, and juvenile submit to one (1) or more blood tests or other scientific examinations or tests, including deoxyribonucleic acid typing, to determine whether or not the putative father can be excluded as being the father of the juvenile and to establish the probability of paternity if the test does not exclude the putative father.

(g) The tests shall be made by a duly qualified physician or physicians, or by another duly qualified person or persons, not to exceed three (3), to be appointed by the court.

(h) (1) The results of the tests shall be receivable in evidence.

(2) (A) A written report of the test results by the duly qualified expert performing the test, or by a duly qualified expert under whose supervision and direction the test and analysis have been performed, certified by an affidavit duly subscribed and sworn to by the expert before a notary public, may be introduced in evidence in illegitimacy actions without calling the expert as a witness. If either party shall desire to question the expert, the party shall have the expert subpoenaed within a reasonable time prior to trial.

(B) If the results of the paternity tests establish a ninety-five percent (95%) or more probability of inclusion that the putative father is the biological father of the juvenile and after corroborating testimony of the mother in regard to access during the probable period of conception, this shall constitute a prima facie case of establishment of paternity and the burden of proof shall shift to the putative father to rebut such proof.

(3) The experts shall be subject to cross-examination by both parties after the court has caused them to disclose their findings.

(i) Whenever the court orders the blood tests to be taken and one (1) of the parties refuses to submit to the test, that fact shall be disclosed upon the trial unless good cause is shown to the contrary.

(j) The costs of the test and witness fees shall be taxed by the court as other costs in the case.

(k) Whenever it shall be relevant to the prosecution or the defense in a paternity action, blood tests that exclude third parties as the father of the juvenile shall be the same as set out in subsections (f) and (g) of this section.

(l) The refusal of a party to submit to a genetic or other ordered test is admissible at a hearing to determine paternity only as to the credibility of the party.

(m) If a male witness offers testimony indicating that his act of intercourse with the mother may have resulted in the conception of the juvenile, the court may require the witness to submit to genetic or other tests to determine whether he is the juvenile's father.



§ 9-27-343 - Appeals.

(a) All appeals from juvenile cases shall be made to the Supreme Court or to the Court of Appeals in the time and manner provided for appeals in the Arkansas Rules of Appellate Procedure.

(b) In delinquency cases, the petitioner may appeal only under those circumstances that would permit the state to appeal in criminal proceedings.

(c) Pending an appeal from any case involving a juvenile out-of-home placement, the juvenile division of circuit court retains jurisdiction to conduct further hearings.



§ 9-27-344 - Monthly report.

The circuit court shall submit monthly to the Director of the Administrative Office of the Courts a report in writing upon forms to be furnished by the director showing the number and disposition of juveniles brought before the juvenile division of circuit court together with such other information regarding those cases as may be requested by the director.



§ 9-27-345 - Admissibility of evidence.

(a) Juvenile adjudications of delinquency for offenses for which the juvenile could have been tried as an adult may be used at the sentencing phase in subsequent adult criminal proceedings against those same individuals.

(b) (1) No other evidence adduced against a juvenile in any proceeding under this subchapter nor the fact of adjudication or disposition shall be admissible evidence against the juvenile in any civil, criminal, or other proceeding.

(2) However, the evidence shall be admissible when proper in subsequent proceedings against the same juvenile under this subchapter.



§ 9-27-346 - Support orders.

(a) If it appears at the adjudication or disposition hearing in any case brought under this subchapter that the parents or any other person named in the petition who is by law required to provide support for the juvenile is able to contribute to the support of the juvenile, the court shall issue an order requiring the person to pay a reasonable sum pursuant to the guidelines for child support and the family support chart for the support, maintenance, or education of the juvenile to any person, agency, or institution to whom custody is awarded.

(b) The court, upon proper motion, may make such adjustments and modifications of the order as may appear reasonable and proper.

(c) The court shall also order the persons required by law to support a juvenile to disclose their places of employment and the amounts earned by them. Anyone who refuses to disclose such information may be cited for contempt of court.



§ 9-27-347 - Probation reports.

(a) The probation officer shall make and keep a complete history of each case before disposition and during the course of any probation imposed by the circuit court.

(b) (1) It is the intention of this section to require an intelligent and thorough report of each juvenile before probation and during probation as to heredity, environment, condition, treatment, development, and results.

(2) The report shall contain among other information the age, sex, nativity, residence, education, mentality, habits, whether married or single, and employment and income and shall be continued so as to show the condition of the person during the term of his or her probation and the results of probation in the case.

(3) The report shall never be disclosed except as required by law or directed by the court.

(c) The probation officer shall furnish to each person released on probation a written statement of the terms and conditions of probation and shall report to the court any violation or breach of the terms and conditions so imposed.



§ 9-27-348 - Publication of proceedings.

No information by which the name or identity of a juvenile who is the subject of proceedings under this subchapter may be ascertained shall be published by the news media without written order of the circuit court.



§ 9-27-349 - Compliance with federal acts.

The Division of Youth Services of the Department of Human Services shall have the responsibility for the collection, review, and reporting of statistical information on detained or incarcerated juveniles, for adult jails, adult lock-ups, and juvenile detention facilities to assure compliance with the provisions of Pub. L. No. 93-415, the Juvenile Justice and Delinquency Prevention Act of 1974.



§ 9-27-350 - Compacts to share costs.

Nothing in this subchapter shall prohibit two (2) or more counties, cities, or school districts of this state from agreeing by compact to share the costs of court personnel or juvenile facilities to serve both or all of the counties so agreeing.



§ 9-27-351 - Escape considered an act of delinquency.

The escape of a juvenile from the locked portion of a juvenile facility is an act of delinquency.



§ 9-27-353 - Duties and responsibilities of custodian.

(a) It shall be the duty of any person or agency appointed as the custodian of any juvenile in a proceeding under this subchapter to care for and maintain the juvenile and to see that the juvenile is protected, properly trained and educated, and has the opportunity to learn a trade, occupation, or profession.

(b) The custodian has the right to obtain medical care for the juvenile and to enroll the juvenile in school upon presentation of an order of custody.

(c) The custodian has the right to obtain medical and school records of any juvenile in his or her custody upon presentation of an order of custody.

(d) Any agency appointed as the custodian of a juvenile has the right to consent to the juvenile's travel on vacation or similar trips.

(e) (1) It shall be the duty of every person granted custody, guardianship, or adoption of any juvenile in a proceeding pursuant to or arising out of a dependency-neglect action under the this subchapter to ensure that the juvenile is not returned to the care or supervision of any person from whom the child was removed or any person the court has specifically ordered not to have care, supervision, or custody of the juvenile.

(2) This section shall not be construed to prohibit these placements if the person who has been granted custody, guardianship, or adoption obtains a court order to that effect from the juvenile division of circuit court that made the award of custody, guardianship, or adoption.

(3) Failure to abide by subdivision (e)(1) of this section is punishable as a criminal offense pursuant to § 5-26-502(a)(3).

(f) The court shall not split custody, that is, grant legal custody to one (1) person or agency and grant physical custody to another person or agency.



§ 9-27-354 - Progress reports on juveniles.

(a) (1) The court may order progress reports from a service provider whenever a juvenile is placed out of home and in a setting other than a Department of Human Services foster home.

(2) The order shall:

(A) Set forth the schedule for the progress reports; and

(B) Identify the service provider responsible for submitting the progress reports.

(3) The service provider shall be provided a copy of the written court order by:

(A) Certified mail, restricted delivery; or

(B) Process server.

(4) Failure to follow the order of the court shall subject the service provider to contempt sanctions of the court.

(b) A progress report shall include, but not be limited to the:

(1) Reason for admission;

(2) Projected length of stay;

(3) Identified goals and objectives to be addressed during placement;

(4) Progress of the juvenile in meeting goals and objectives;

(5) Barriers to progress;

(6) Significant behavioral disruptions and response of provider; and

(7) Recommendations upon the juvenile's release.

(c) The service provider shall immediately report any incidents concerning the juvenile's health or safety to:

(1) The juvenile's attorney or attorney ad litem; and

(2) The custodian of the juvenile.



§ 9-27-355 - Placement of juveniles.

(a) The court shall not specify a particular provider for placement of any foster child.

(b) (1) A relative of a juvenile placed in the custody of the Department of Human Services shall be given preferential consideration for placement if the relative caregiver meets all relevant child protection standards and it is in the best interest of the juvenile to be placed with the relative caregiver.

(2) Placement or custody of a juvenile in the home of a relative or other person shall not relieve the department of its responsibility to actively implement the goal of the case.

(3) (A) The juvenile shall remain in a licensed or approved foster home, shelter, or facility or an exempt child welfare agency as defined at § 9-28-402(12) until the home is opened as a regular foster home, as a provisional foster home if the person is a relative to one of the children in the sibling group, including step-siblings, or the court grants custody of the juvenile to the relative or person after a written approved home study is presented to the court.

(B) For placement only with a relative:

(i) The juvenile and the juvenile's siblings or step-siblings may be placed in the home of a relative on a provisional basis for up to six (6) months pending the relative's home being opened as a regular foster home;

(ii) If the relative opts to have his or her home opened as a provisional foster home, the relative shall not be paid a board payment until the relative meets all of the requirements and his or her home is opened as a regular foster home;

(iii) Until the relative's home is opened as a regular foster home, the relative may apply for and receive benefits for which the relative may be entitled due to the placement of the juvenile in the home, such as benefits under the Transitional Employment Assistance Program, § 20-76-401, and food stamps; and

(iv) If the relative's home is not fully licensed as a foster home after six (6) months of the placement of the juvenile and the siblings or step-siblings in the home:

(a) The department shall remove the juvenile and any of the siblings or step-siblings from the relative's home and close the relative's provisional foster home; or

(b) The court shall remove custody from the department and grant custody of the juvenile to the relative subject to the limitations outlined in subdivision (b)(4) of this section.

(4) If the court grants custody of the juvenile and any siblings or step-siblings to the relative or other person:

(A) (i) The juvenile and any siblings or step-siblings shall not be placed back in the custody of the department while remaining in the home of the relative or other person.

(ii) The juvenile and any siblings or step-siblings shall not be removed from the custody of the relative or other person, placed in the custody of the department, and then remain or be returned to the home of the relative or other person while remaining in the custody of the department;

(B) The relative or other person shall not receive any financial assistance, including board payments, from the department, except for financial assistance for which the relative has applied and for which the relative or other person qualifies under the program guidelines, such as the Transitional Employment Assistance Program, § 20-76-401, food stamps, Medicaid, and the federal adoption subsidy; and

(C) The department shall not be ordered to pay the equivalent of board payments or adoption subsidies to the relative or other person as reasonable efforts to prevent removal of custody from the relative.

(c) (1) Juveniles who are in the custody of the department shall be allowed trial placements with parents or the person from whom custody was removed for a period not to exceed sixty (60) days.

(2) At the end of sixty (60) days, the court shall either place custody of the juvenile with the parent or the person from whom custody was removed, or the department shall return the juvenile to a licensed or approved foster home, shelter, or facility or an exempt child welfare agency as defined in § 9-28-402(12).

(d) When a juvenile leaves the custody of the department and the court grants custody to the parent or another person, the department is no longer legal custodian of the juvenile, even if the juvenile division of circuit court retains jurisdiction.



§ 9-27-356 - Juvenile sex offender assessment and registration.

(a) If a juvenile is an adjudicated delinquent for any of the following offenses, the court shall order a sex offender screening and risk assessment:

(1) Rape, § 5-14-103;

(2) Sexual assault in the first degree, § 5-14-124;

(3) Sexual assault in the second degree, § 5-14-125;

(4) Incest, § 5-26-202; or

(5) Engaging children in sexually explicit conduct for use in visual or print medium, § 5-27-303.

(b) (1) The court may order a sex offender screening and risk assessment if a juvenile is adjudicated delinquent for any offense with an underlying sexually motivated component.

(2) The court may require that a juvenile register as a sex offender upon recommendation of the Sex Offender Assessment Committee and following a hearing as set forth in subsection (e) of this section.

(c) The juvenile division of circuit court judge may order reassessment of the sex offender screening and risk assessment by the committee at any time while the court has jurisdiction over the juvenile.

(d) Following a sex offender screening and risk assessment, the prosecutor may file a motion to request that a juvenile register as a sex offender at any time while the court has jurisdiction of the delinquency case if a juvenile is found delinquent for any of the offenses listed in subsection (a) of this section.

(e) (1) The court shall conduct a hearing within ninety (90) days of the registration motion.

(2) (A) The juvenile defendant shall be represented by counsel, and the court shall consider the following factors in making its decision to require the juvenile to register as a delinquent sex offender:

(i) The seriousness of the offense;

(ii) The protection of society;

(iii) The level of planning and participation in the alleged offense;

(iv) The previous sex offender history of the juvenile, including whether the juvenile has been adjudicated delinquent for prior sex offenses;

(v) Whether there are facilities or programs available to the court that are likely to rehabilitate the juvenile prior to the expiration of the court's jurisdiction;

(vi) The sex offender assessment and any other relevant written reports and other materials relating to the juvenile's mental, physical, educational, and social history; and

(vii) Any other factors deemed relevant by the court.

(B) However, under no circumstances shall the exercise by the juvenile of the right against self-incrimination, the right to an adjudication hearing or appeal, the refusal to admit to an offense for which he or she was adjudicated delinquent, or the refusal to admit to other offenses in the assessment process be considered in the decision whether to require registration.

(f) (1) The court shall make written findings on all the factors in subsection (e) of this section.

(2) Upon a finding by clear and convincing evidence that a juvenile should or should not be required to register as a sex offender, the court shall enter its order.

(g) When the juvenile division of circuit court judge orders a juvenile to register as a sex offender, the judge shall order either the Division of Youth Services of the Department of Human Services or a juvenile probation officer to complete the registration process by:

(1) Completing the sex offender registration form;

(2) Providing a copy of the sex offender registration order, fact sheet, registration form, and the Juvenile Sex Offender Rights and Responsibilities Form to the juvenile and the juvenile's parent, guardian, or custodian and explaining this information to the juvenile and the juvenile's parent, guardian, or custodian;

(3) Mailing a copy of the registration court order, fact sheets, and registration form to the Arkansas Crime Information Center, Sex Offender Registry Manager, One Capitol Mall 4D-200, LR, AR 72201;

(4) Providing local law enforcement agencies where the juvenile resides a copy of the sex offender registration form; and

(5) Ensuring that copies of all documents are forwarded to the court for placement in the court file.

(h) The juvenile may petition the court to have his or her name removed from the sex offender register at any time while the court has jurisdiction over the juvenile or when the juvenile turns twenty-one (21) years of age, whichever is later.

(i) The juvenile division of circuit court judge shall order the juvenile's name removed from the sex offender register upon proof by a preponderance of the evidence that the juvenile does not pose a threat to the safety of others.

(j) If the court does not order the juvenile's name removed from the sex offender register, the juvenile shall remain on the sex offender register for ten (10) years from the last date on which the juvenile was adjudicated a delinquent or found guilty as an adult for a sex offense or until the juvenile turns twenty-one (21) years of age, whichever is longer.

(k) Once a juvenile is ordered to register as a sex offender, he or she shall be subject to the registration requirements set forth in §§ 12-12-904, 12-12-906, 12-12-908, 12-12-909, and 12-12-912.



§ 9-27-357 - Deoxyribonucleic acid samples.

(a) A person who is adjudicated delinquent for the following offenses shall have a deoxyribonucleic acid sample drawn:

(1) Rape, § 5-14-103;

(2) Sexual assault in the first degree, § 5-14-124;

(3) Sexual assault in the second degree, § 5-14-125;

(4) Incest, § 5-26-202;

(5) Capital murder, § 5-10-101;

(6) Murder in the first degree, § 5-10-102;

(7) Murder in the second degree, § 5-10-103;

(8) Kidnapping, § 5-11-102;

(9) Aggravated robbery, § 5-12-103; and

(10) Terroristic act, § 5-13-310.

(b) The court shall order a fine of two hundred fifty dollars ($250) unless the court finds that the fine would cause an undue hardship.

(c) (1) A juvenile adjudicated delinquent for one (1) of the offenses listed in subsection (a) of this section shall have a deoxyribonucleic acid sample drawn upon intake at a juvenile detention facility or intake at a Division of Youth Services of the Department of Human Services facility.

(2) If the juvenile is not placed in a facility, the juvenile probation officer to whom the juvenile is assigned shall ensure that the deoxyribonucleic acid sample is drawn.

(d) All deoxyribonucleic acid samples taken under this section shall be taken in accordance with regulations promulgated by the State Crime Laboratory.



§ 9-27-359 - Fifteenth-month review hearing.

(a) A hearing shall be held to determine whether the Department of Human Services shall file a petition to terminate parental rights if:

(1) A juvenile has been in an out-of-home placement for fifteen (15) continuous months, excluding trial placements and time on runaway status; and

(2) The goal at the permanency planning hearing was either reunification or another planned permanent living arrangement.

(b) The circuit court shall authorize the department to file a petition to terminate parental rights unless:

(1) (A) The child is being cared for by a relative or relatives; and

(B) Termination of parental rights is not in the best interest of the child;

(2) (A) The department has documented in the case plan a compelling reason why filing a petition is not in the best interest of the child; and

(B) The court approves the compelling reason as documented in the case plan; or

(3) The department has not provided to the family of the juvenile, consistent with the time period in the case plan, the services the department deemed necessary for the safe return of the child to the child's home if reunification services were required to be made to the family.

(c) If the court determines the permanency goal to be adoption, the department shall file a petition to terminate parental rights no later than the fifteenth month of the child's entry into foster care.

(d) If the court finds that the juvenile should remain in an out-of-home placement, either long-term or otherwise, the juvenile's case shall be reviewed every six (6) months, with an annual permanency planning hearing.

(e) A written order shall be filed by the court or by a party or party's attorney as designated by the court and distributed to the parties within thirty (30) days of the date of the hearing or prior to the next hearing, whichever is sooner.



§ 9-27-360 - Review of termination of parental rights.

(a) After an order of termination of parental rights, the circuit court shall review the case following the termination hearing at least every six (6) months until permanency is achieved, and a permanency planning hearing shall be held each year following the initial permanency hearing until permanency is achieved for that juvenile.

(b) The court shall determine and shall include in its orders whether:

(1) The case plan, services, and current placement meet the juvenile's special needs and best interest, with the juvenile's health, safety, and educational needs specifically addressed;

(2) The Department of Human Services has made reasonable efforts to finalize a permanency plan for the juvenile; and

(3) The case plan is moving toward an appropriate permanent placement for the juvenile.

(c) In making its findings, the court shall consider the extent of the compliance of the department and the juvenile with the case plan and court orders to finalize the permanency plan.

(d) A written order shall be filed by the court or by a party or a party's attorney as designated by the court and distributed to the parties within thirty (30) days of the date of the hearing or prior to the next hearing, whichever is sooner.



§ 9-27-361 - Court reports.

(a) (1) Seven (7) business days prior to a scheduled dependency-neglect review hearing, including the fifteenth-month review hearing and any post-termination of parental rights hearing, the Department of Human Services and a court-appointed special advocate, if appointed, shall file with the juvenile division of circuit court a review report including a certificate of service that the report has been distributed to all the parties or their attorneys and the court-appointed special advocate, if appointed.

(2) (A) The court report prepared by the department shall include a summary of the compliance of the parties with the court orders and case plan, including the description of the services and assistance the department has provided and recommendations to the court.

(B) In cases in which a child has been returned home, the department's review report shall include a description of any services needed by and requirements of the parent or parents, including, but not limited to, a safety plan to ensure the health and safety of the juvenile in the home.

(C) (i) In cases in which a juvenile has been transferred to the custody of the department, the department's court report shall outline the efforts made by the department to identify and notify adult grandparents and other adult relatives that the juvenile is in the custody of the department.

(ii) The department's court report shall list all adult grandparents and other adult relatives notified by the department and the response of each adult grandparent or other adult relative to the notice, including:

(a) The adult grandparent or other adult relative's interest in participating in the care and placement of the juvenile;

(b) Whether the adult grandparent or other adult relative is interested in becoming a provisional foster parent or foster parent of the juvenile;

(c) Whether the adult grandparent or other adult relative is interested in kinship guardianship, if funding is available; and

(d) Whether the adult grandparent or other adult relative is interested in visitation.

(3) The report prepared by the court-appointed special advocate shall include, but is not limited to:

(A) Any independent factual information that he or she feels is relevant to the case;

(B) A summary of the compliance of the parties with the court orders;

(C) Any information on adult relatives, including their contact information and the volunteer's recommendation about relative placement and visitation; and

(D) Recommendations to the court.

(4) (A) At a review hearing, the court shall determine on the record whether the previously filed reports shall be admitted into evidence based on any evidentiary objections made by the parties.

(B) The court shall not consider as evidence any report or part of a report that was not admitted into evidence on the record.

(b) (1) Seven (7) business days prior to a scheduled dependency-neglect permanency planning hearing, the department and the court-appointed special advocate, if appointed, shall file with the court a permanency planning court report that includes a certificate of service that establishes that the report has been distributed to all of the parties or their attorneys and the court-appointed special advocate, if appointed.

(2) The permanency planning court report prepared by the department shall include, but not be limited to, the following:

(A) A summary of the compliance of the parties with the court orders and case plan, including the description of the services and assistance the department has provided;

(B) A list of all the placements in which the juvenile has been;

(C) A recommendation and discussion regarding the permanency plan including:

(i) The appropriateness of the plan;

(ii) A timeline; and

(iii) The steps and services necessary to achieve the plan, including the persons responsible; and

(D) The location of any siblings, and if separated, a statement for the reasons for separation and any efforts to reunite or maintain contact if appropriate and in the best interest of the siblings.

(3) The report prepared by the court-appointed special advocate shall include, but is not limited to:

(A) Any independent factual information that he or she feels is relevant to the case;

(B) A summary of the compliance of the parties with the court orders;

(C) Any information on adult relatives, including their contact information and the volunteer's recommendation about relative placement and visitation; and

(D) The recommendations to the court.

(4) (A) At the permanency planning hearing, the court shall determine on the record whether the previously filed reports shall be admitted into evidence based on any evidentiary objections made by the parties.

(B) The court shall not consider as evidence any report or part of a report that was not admitted into evidence on the record.

(c) (1) Nothing in this section shall prevent the department or the court-appointed special advocate from filing a report with the court and providing it to all parties or their attorneys at least seven (7) business days prior to any scheduled dependency-neglect hearing or presenting any subsequent or addendum reports to the court during a hearing.

(2) (A) The court shall determine on the record whether the reports or addendum reports shall be admitted into evidence based on any evidentiary objections made by the parties.

(B) The court shall not consider as evidence any report or part of a report or an addendum report that was not admitted into evidence on the record.



§ 9-27-362 - Emancipation of juveniles.

(a) A petition for emancipation may be filed in a circuit court by any party to a dependency-neglect, dependency, family in need of services, or delinquency case.

(b) The petition shall be served along with a notice of hearing to the juvenile's parent, legal guardian, or legal custodian.

(c) The circuit court may emancipate a juvenile in a dependency-neglect, dependency, family in need of services, or delinquency case.

(d) (1) The court may emancipate the juvenile after a hearing on the petition if the petitioner shows by a preponderance of the evidence that:

(A) The juvenile is at least seventeen (17) years of age;

(B) The juvenile is willing to live separate and apart from his or her parent, legal guardian, or legal custodian;

(C) The juvenile has an appropriate place to live;

(D) The juvenile has been managing or has the ability to manage his or her own financial affairs;

(E) The juvenile has a legal source of income, such as employment or a trust fund;

(F) The juvenile has health care coverage or a realistic plan on how to meet his or her health needs;

(G) The juvenile agrees to comply with the compulsory school attendance laws; and

(H) Emancipation is in the best interest of the juvenile.

(2) The court shall consider the wishes of the parent, legal guardian, or legal custodian in making its decision.

(3) If the juvenile has an attorney ad litem, the court shall consider the recommendation of the attorney ad litem.

(e) An order of emancipation has the following effects:

(1) The juvenile has the right to obtain and consent to all medical care, including counseling;

(2) The juvenile has the right to enter into contracts;

(3) The juvenile has the right to enroll himself or herself in school, college, or other educational programs;

(4) The juvenile has the right to obtain a driver's license without consent of a parent or other adult so long as the juvenile complies with the remaining requirements of the driver's license law;

(5) The juvenile's parent, legal guardian, or legal custodian is no longer legally responsible for the juvenile;

(6) The juvenile may still be charged with a delinquency and prosecuted in juvenile court;

(7) The juvenile may not marry without parental permission pursuant to § 9-11-102;

(8) The juvenile is not relieved from compulsory school attendance;

(9) The department is not relieved from the responsibility of providing independent living services and funding for which the juvenile is eligible upon request by the juvenile;

(10) Child support orders are not terminated but may cease upon entry of an order from the court that issued the order of child support;

(11) Until the juvenile reaches the age of majority, the juvenile remains eligible for federal programs and services as a juvenile;

(12) The juvenile is not permitted to obtain items prohibited for sale to or possession by a minor, such as tobacco or alcohol;

(13) The juvenile remains subject to state and federal laws enacted for the protection of persons under eighteen (18) years of age such as the prohibition against a juvenile's obtaining a tattoo; and

(14) No statute of limitations is affected.



§ 9-27-363 - Foster youth transition.

(a) A circuit court shall continue jurisdiction over a juvenile who has reached eighteen (18) years of age to ensure compliance with § 9-28-114.

(b) This section does not limit the discretion of a circuit court to continue jurisdiction for other reasons as provided for by law.

(c) A court may terminate jurisdiction upon a showing that:

(1) The Department of Human Services has complied with this section; or

(2) The juvenile has refused the services.



§ 9-27-364 - Division of Youth Services aftercare.

(a) (1) After an adjudication of delinquency and upon commitment to the Division of Youth Services of the Department of Human Services, the court may order compliance with a division aftercare plan upon a juvenile's release from the division, if recommended as part of the treatment plan submitted to the court.

(2) The division or its designee shall provide the terms and conditions of the aftercare plan in writing to the juvenile before the juvenile's release from the division.

(3) The division or its designee shall provide the aftercare terms and conditions to the juvenile's attorney and the juvenile's legal parent, guardian, or custodian by the division or its designee, the prosecutor, and the committing court before the juvenile's release from the division.

(4) The division or its designee shall explain the terms of the aftercare plan to the juvenile and his or her legal parent, guardian, or custodian before the juvenile's release from the division.

(b) (1) Any violation of an aftercare term may be reported to the prosecuting attorney, who may initiate a petition in the committing court for violation of the aftercare plan.

(2) The department may also initiate a petition for a violation with the committing court.

(c) The petition shall contain specific factual allegations constituting each violation of the aftercare plan and shall be served upon the juvenile, his or her attorney, his or her parent, guardian, or custodian, and the prosecuting attorney if filed by the department.

(d) A hearing shall be set within a reasonable time after the filing of the petition or within fourteen (14) days if the juvenile has been detained as a result of the filing of the petition for the aftercare violation.

(e) If the court finds by a preponderance of the evidence that the juvenile violated the terms of the aftercare plan, the court may:

(1) Extend the terms of the aftercare plan, if requested by the division;

(2) Impose additional conditions to the aftercare plan, if requested by the division; or

(3) Make any disposition that could have been made at the time commitment was ordered under § 9-27-330.



§ 9-27-365 - No reunification hearing.

(a) (1) (A) Any party can file a motion for no reunification services at any time.

(B) The motion shall be provided to all parties in writing at least fourteen (14) days before a scheduled hearing.

(C) The court may conduct a hearing immediately following or concurrent with an adjudication determination or at a separate hearing if proper notice has been provided.

(2) The motion shall identify sufficient facts and grounds in sufficient detail to put the defendant on notice as to the basis of the motion for no reunification services.

(3) (A) A response is not required.

(B) If a party responds, the time for response shall not be later than ten (10) days after receipt of the motion.

(b) (1) The court shall conduct and complete a no reunification hearing within fifty (50) days of the date of written notice to the defendants and shall enter an order determining whether or not reunification services shall be provided.

(2) Upon good cause shown, the hearing may be continued for an additional twenty (20) days.

(c) An order terminating reunification services on a party and ending the Department of Human Services' duty to provide services to a party shall be based on a finding of clear and convincing evidence that:

(1) The termination of reunification services is in the child's best interest; and

(2) One (1) or more of the following grounds exist:

(A) A circuit court has determined that the parent has subjected the child to aggravated circumstances that include:

(i) A child being abandoned;

(ii) A child being chronically abused;

(iii) A child being subjected to extreme or repeated cruelty or sexual abuse;

(iv) A determination by a circuit judge that there is little likelihood that services to the family will result in successful reunification; or

(v) A child has been removed from the custody of the parent or guardian and placed in foster care or the custody of another person three (3) or more times in the past fifteen (15) months; or

(B) A circuit court has determined that the parent has:

(i) Committed murder of a child;

(ii) Committed manslaughter of a child;

(iii) Aided or abetted, attempted, conspired, or solicited to commit murder or manslaughter;

(iv) Committed a felony battery that results in serious bodily injury to any child;

(v) Had parental rights involuntarily terminated as to a sibling of the child; or

(vi) Abandoned an infant as defined in § 9-27-303(1).

(d) Upon a determination that no reunification services shall be provided, the court shall hold a permanency planning hearing within thirty (30) days unless permanency for the juvenile has been achieved through guardianship, custody, or a petition for termination of parental rights has been filed within thirty (30) days.

(e) A written order setting forth the court's findings of fact and law shall be filed with the court, by the court, or by a party or party's attorneys as designated by the court within thirty (30) days or before the next hearing, whichever is sooner.



§ 9-27-366 - Confessions.

In determining whether a juvenile's confession was voluntarily, knowingly, and intelligently made, the court shall consider all circumstances surrounding the confession, including without limitation the following:

(1) The juvenile's physical, mental, and emotional maturity;

(2) Whether the juvenile understood the consequences of the confession;

(3) In cases in which the custodial parent, guardian, or custodian agreed to the interrogation that led to the confession, whether the custodial parent, guardian, or custodian understood the consequences of the confession or has an interest in the matter that is adverse to the juvenile;

(4) Whether the juvenile and his or her custodial parent, guardian, or custodian were informed of the alleged delinquent act;

(5) Whether the confession was the result of any coercion, force, or inducement;

(6) Whether the juvenile and his or her custodial parent, guardian, or custodian had waived the right to counsel or been provided counsel; and

(7) Whether any of the following occurred:

(A) The oral, written, or sign language confession was electronically recorded in its entirety;

(B) The entire interrogation was electronically recorded;

(C) The audio or video recordings of the interrogation, if available, were used; and

(D) All of the voices on the recording are identified and the names of all persons present during the interrogation are identified.



§ 9-27-367 - Court costs, fees, and fines.

(a) The juvenile division of the circuit court may order the following court costs, fees, and fines to be paid by adjudicated defendants to the Circuit Court Juvenile Division Fund as provided for in § 16-13-326:

(1) The court may assess an adjudicated delinquent court costs not to exceed thirty-five dollars ($35.00) as provided under § 9-27-330(a)(6);

(2) The court may assess an adjudicated family in need of services court costs not to exceed thirty-five dollars ($35.00) as provided under § 9-27-332(a)(8);

(3) The court may order a probation fee for juveniles adjudicated delinquent not to exceed twenty dollars ($20.00) per month as provided under § 9-27-330(a)(5);

(4) The court may order a juvenile service fee for an adjudicated family in need of services not to exceed twenty dollars ($20.00) per month as provided under § 9-27-332(a)(9);

(5) The court may order a fine for adjudicated delinquents of not more than five hundred dollars ($500) as provided under § 9-27-330(a)(8);

(6) The court may order a fine for an adjudicated family in need of services of not more than five hundred dollars ($500) as provided under § 9-27-332(a)(7); and

(7) A juvenile intake or probation officer may charge a diversion fee limited to no more than twenty dollars ($20.00) per month as provided under § 9-27-323.

(b) The court shall direct that the juvenile division court costs and fees be collected, maintained, and accounted for in the same manner as juvenile probation and juvenile services fees as provided for in § 16-13-326.






Subchapter 4 - -- Division of Dependency-Neglect Representation

§ 9-27-401 - Creation -- Representation for children and parents.

(a) There is hereby created a Division of Dependency-Neglect Representation within the Administrative Office of the Courts that will be staffed by a court-appointed special advocate coordinator and an attorney coordinator.

(b) (1) The Director of the Administrative Office of the Courts is authorized to employ or enter into professional service contracts with private individuals or businesses or public agencies to represent all children in dependency-neglect proceedings.

(2) (A) Before employing or entering into a contract or contracts, the office shall consult with the judge or judges of the circuit court designated to hear dependency-neglect cases in their district plan under Supreme Court Administrative Order Number 14, originally issued April 6, 2001, in each judicial district in accordance with the provisions of § 19-11-1001 et seq.

(B) Those obtaining employment or contracts through the office as described in subdivision (b)(3) of this section will be designated as the providers for representation of children in dependency-neglect cases in each judicial district.

(3) (A) The office shall advertise employment and contract opportunities.

(B) The distribution of funds among the judicial districts shall be based on a formula developed by the office and approved by the Juvenile Judges Committee of the Arkansas Judicial Council.

(4) The Supreme Court shall adopt standards of practice and qualifications for service for all attorneys who seek employment or contracts to provide legal representation to children in dependency-neglect cases.

(5) (A) (i) In the transition to a state-funded system of dependency-neglect representation, it is the intent of the General Assembly to provide an appropriate and adequate level of representation to all children in dependency-neglect proceedings as required under federal and state law pursuant to § 9-27-316.

(ii) (a) It is recognized by the General Assembly that in many areas of the state, resources have not been available to support the requirement of representation for children at the necessary level.

(b) It is also recognized, however, that in other areas a system has been developed that is appropriately and successfully serving children and the courts.

(iii) With the transition to state funding, it is not the intent of the General Assembly to adversely affect these systems that are working well or to put into place a system that is too inflexible to respond to local needs or restrictions.

(B) In its administration of the system, therefore, the office is charged with the authority and responsibility to establish and maintain a system that:

(i) Equitably serves all areas of the state;

(ii) Provides quality representation;

(iii) Makes prudent use of state resources; and

(iv) Works with those systems now in place to provide an appropriate level of representation of children and courts in dependency-neglect cases.

(c) The director is authorized to:

(1) Establish a statewide court-appointed special advocate program;

(2) Provide grants or contracts to local court-appointed special advocate programs; and

(3) Work with judicial districts to establish local programs by which circuit courts may appoint trained volunteers to provide valuable information to the courts concerning the best interests of children in dependency-neglect proceedings.

(d) (1) The director is authorized to establish a program to represent indigent parents or legal custodians in dependency-neglect cases.

(2) The court shall appoint counsel in compliance with federal law, § 9-27-316(h), and Supreme Court Administrative Order Number 15.

(3) (A) Funding for contracts shall be administered from the state, or funds shall be provided to the judicial district for the county to administer the contracts.

(B) All contracts shall be paid from funds appropriated for the purpose of this section.

(4) When a court orders payment of funds for parent counsel on behalf of an indigent parent or custodian from a state contract, the court shall make written findings in the appointment order in compliance with § 9-27-316(h).

(5) The court may also require the parties to pay all or a portion of the expenses, depending on the ability of the parties to pay.

(6) The office shall establish guidelines to provide a maximum amount of expenses and fees per hour and per case that will be paid under this section.

(7) In order to ensure that each judicial district will have an appropriate amount of funds to utilize for indigent parent or custodian representation in dependency-neglect cases, the funds appropriated shall be apportioned based upon a formula developed by the office and approved by the committee.

(8) The office shall not be liable directly to any attorney or indirectly to the Arkansas State Claims Commission for the payment of attorney's fees or expenses except to the extent specific funding is appropriated and available for the purpose of providing indigent parent counsel in dependency-neglect cases.



§ 9-27-402 - Case plans.

(a) (1) A case plan shall be developed in all dependency-neglect cases or any case involving an out-of-home placement.

(2) The case plan developed by the Department of Human Services under § 9-28-111 shall be filed with the court no later than thirty (30) days after the date the petition was filed or the juvenile was first placed out of home, whichever is sooner.

(3) If the department does not have sufficient information before the adjudication hearing to complete all of the case plan, the department shall complete those parts for which information is available.

(4) All parts of the case plan shall be completed and filed with the court thirty (30) days after the adjudication hearing;

(b) The case plan is subject to court approval upon review by the court.

(c) The participation of a parent, guardian, or custodian in the development or the acceptance of a case plan shall not constitute an admission of dependency-neglect.






Subchapter 5 - -- Extended Juvenile Jurisdiction

§ 9-27-501 - Extended juvenile jurisdiction designation.

(a) The state may request an extended juvenile jurisdiction designation in a delinquency petition or file a separate motion if the:

(1) Juvenile, under thirteen (13) years of age at the time of the alleged offense, is charged with capital murder, § 5-10-101, or murder in the first degree, § 5-10-102, and the state has overcome presumptions of lack of fitness to proceed and lack of capacity as set forth in § 9-27-502;

(2) (A) Juvenile, thirteen (13) years of age at the time of the alleged offense, is charged with capital murder, § 5-10-101, or murder in the first degree, § 5-10-102.

(B) However, juveniles thirteen (13) years of age at the time of the alleged offense shall have an evaluation to § 9-27-502, and the burden will be upon the juvenile to establish lack of fitness to proceed and lack of capacity;

(3) Juvenile, fourteen (14) or fifteen (15) years of age at the time of the alleged offense, is charged with any of the crimes listed in §§ 9-27-318(b)(1) and 9-27-318(c)(2); or

(4) Juvenile, sixteen (16) or seventeen (17) years of age at the time of the alleged offense, is charged with any of the crimes listed in §§ 9-27-318(b)(1) and 9-27-318(c)(2).

(b) The juvenile's attorney may file a motion to request extended juvenile jurisdiction if the state could have filed pursuant to subsection (a) of this section.



§ 9-27-502 - Competency -- Fitness to proceed -- Lack of capacity.

(a) Except as provided by subsection (b) of this section, the provisions of § 5-2-301 et seq. shall apply to the following:

(1) In any juvenile delinquency proceeding in which the juvenile's fitness to proceed is put in issue by any party or the court; and

(2) In juvenile delinquency proceedings in which extended juvenile jurisdiction designation has been requested by any party and a party intends to raise lack of capacity as an affirmative defense.

(b) (1) (A) For a juvenile under thirteen (13) years of age at the time of the alleged offense and who is charged with capital murder, § 5-10-101, or murder in the first degree, § 5-10-102, there shall be a presumption that:

(i) The juvenile is unfit to proceed; and

(ii) He or she lacked capacity to:

(a) Possess the necessary mental state required for the offense charged;

(b) Conform his or her conduct to the requirements of law; and

(c) Appreciate the criminality of his or her conduct.

(B) The prosecution must overcome these presumptions by a preponderance of the evidence.

(2) (A) For such juveniles under thirteen (13) years of age and who are charged with capital murder, § 5-10-101, or murder in the first degree, § 5-10-102, the court shall order an evaluation to be performed in accordance with § 5-2-305(b) by a psychiatrist or a clinical psychologist who is specifically qualified by training and experience in the evaluation of juveniles.

(B) Upon an order for evaluation, all proceedings shall be suspended and the period of delay until the juvenile is determined fit to proceed shall constitute an excluded period for the speedy trial provisions of Rule 28 of the Arkansas Rules of Criminal Procedure.

(3) The court shall require the prosecuting attorney to provide to the examiner any information relevant to the evaluation, including, but not limited to:

(A) The names and addresses of all attorneys involved;

(B) Information about the alleged offense; and

(C) Any information about the juvenile's background that the prosecutor deems relevant.

(4) The court may require the attorney for the juvenile to provide any available information relevant to the evaluation, including, but not limited to:

(A) Psychiatric records;

(B) School records; and

(C) Medical records.

(5) All information required under subdivisions (b)(3) and (4) of this section must be provided to the examiner within ten (10) days after the court order for the evaluation and, when possible, this information shall be received prior to the juvenile's admission to the facility providing the inpatient evaluation.

(6) In assessing the juvenile's competency, the examiner shall:

(A) (i) Obtain and review all records pertaining to the juvenile.

(ii) This should include the information in subdivisions (b)(3) and (4) of this section and any other relevant records;

(B) Consider the social, developmental, and legal history of the juvenile, as related by the juvenile and a parent or guardian, and any other relevant source;

(C) Consider the current alleged offense;

(D) Conduct a competence abilities interview of the juvenile;

(E) Conduct an age-appropriate mental status exam using tests designed for juveniles;

(F) Conduct an age-appropriate psychological evaluation using tests designed for juveniles; and

(G) Consider any other relevant test or information.

(7) (A) Evaluations shall be filed with the court and distributed to the parties within ninety (90) days from the date of the order requesting the evaluation.

(B) All such reports shall be filed under seal with the court and shall not be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.

(C) The report shall include, but not be limited to, the following:

(i) Identification of the juvenile and the charges;

(ii) Listing of assessment methods used;

(iii) Description of what the juvenile was told about the purpose of the evaluation;

(iv) Social, clinical, and developmental history and the sources from which this information was obtained;

(v) Mental status data, including any psychological testing conducted and results;

(vi) Comprehensive intelligence testing;

(vii) Competence data assessing the competence-to-stand-trial abilities;

(viii) Interpretation of the data, including clinical or developmental explanations for any serious deficits in competence abilities;

(ix) (a) An opinion as to the juvenile's fitness to proceed.

(b) In reaching this opinion, the examiner shall consider and make written findings regarding the following:

(1) Do the juvenile's capabilities entail:

(A) An ability to understand and appreciate the charges and their seriousness;

(B) An ability to understand and realistically appraise the likely outcomes;

(C) A reliable episodic memory so that he or she can accurately and reliably relate a sequence of events;

(D) An ability to extend thinking into the future;

(E) An ability to consider the impact of his or her actions on others;

(F) Verbal articulation abilities or the ability to express himself or herself in a reasonable and coherent manner; and

(G) Logical decision-making abilities, particularly multifactored problem solving or the ability to take several factors into consideration in making a decision; and

(2) Developmentally, does the juvenile have:

(A) An ability to understand the charges;

(B) An ability to understand the roles of participants in the trial process, i.e., judge, defense attorney, prosecutor, witnesses, and jury and understand the adversarial nature of the process;

(C) An ability to adequately trust and work collaboratively with his or her attorney and provide a reliable recounting of events;

(D) An ability to reason about available options by weighing their consequences, including, but not limited to, weighing pleas, waivers, and strategies;

(E) An ability to disclose to an attorney a reasonably coherent description of facts pertaining to the charges, as perceived by the juvenile; and

(F) An ability to articulate his or her motives; and

(x) (a) An opinion as to whether at the time the juvenile engaged in the conduct charged, as a result of immaturity or mental disease or defect, the juvenile lacked capacity to:

(1) Possess the necessary mental state required for the offense charged;

(2) Conform his or her conduct to the requirements of the law; and

(3) Appreciate the criminality of his or her conduct.

(b) In reaching this opinion, the examiner shall consider and make written findings with respect to the following questions regarding the juvenile's abilities and capacities:

(1) Was the juvenile able to form the necessary intent;

(2) Did the juvenile know which actions were wrong;

(3) Did the juvenile have reasonably accurate expectations of the consequences of his or her actions;

(4) Was the juvenile able to act of his or her own volition;

(5) Did the juvenile have the capacity to behave intentionally;

(6) Did the juvenile have the capacity to engage in logical decision-making;

(7) Did the juvenile have the capacity to foresee the consequences of his or her actions; and

(8) Did the juvenile have the capacity to exert control over his or her impulses and to resist peer pressure.

(8) (A) Within thirty (30) days of the receipt of the evaluation report, the court shall first determine whether the juvenile is fit to proceed.

(B) (i) The parties may stipulate to the findings and conclusions of the evaluation report and the court may enter an order with respect to fitness based thereon.

(ii) (a) Otherwise, a hearing shall be conducted and in order for the court to find a juvenile fit to proceed, the prosecution shall be required to prove by a preponderance of the evidence the following:

(1) The juvenile understands the charges and potential consequences;

(2) The juvenile understands the trial process and proceedings against him or her; and

(3) The juvenile has the capacity to effectively participate with and assist his or her attorney in a defense to prosecution.

(b) The court shall issue written findings as to whether the prosecution has met its burden with respect to such issues and whether the juvenile is fit or unfit to proceed.

(9) (A) If the juvenile is found unfit to proceed, the court shall commit the juvenile to the custody of the Department of Human Services or a residential treatment facility for a period not to exceed nine (9) months.

(B) During this period, the facility responsible for the juvenile shall be required to report to the court and the parties at least every thirty (30) days on the juvenile's progress.

(C) If fitness to proceed is not restored within nine (9) months, the court shall convert the delinquency petition to a family in need of services petition.

(10) (A) If a juvenile is found fit to proceed, the court shall next conduct a hearing wherein the state shall be required to prove by a preponderance of the evidence that at the time the juvenile engaged in the conduct charged he or she had the capacity to:

(i) Possess the necessary mental state required for the offense charged;

(ii) Conform his or her conduct to the requirements of the law; and

(iii) Appreciate the criminality of his or her conduct.

(B) (i) In making the determination, the court shall consider the written findings of the examiner and any other relevant evidence and shall issue a written order with respect to the hearing.

(ii) If the court finds that the state did not meet its burden with regard to the capacity of the charged offense, but the juvenile had the capacity for a lesser included offense, the court shall convert the extended juvenile jurisdiction petition to a delinquency petition.

(iii) If the court finds the state did not meet its burden with regard to the capacity of the charged offense or a lesser included offense, the court shall convert the delinquency petition into a family in need of services petition.

(iv) (a) If the court finds that the state met its burden with regard to the capacity, the court shall schedule a designation hearing as described in § 9-27-503.

(b) Such a finding by the court does not prevent the juvenile from raising the affirmative defense of lack of capacity at a subsequent adjudication hearing.



§ 9-27-503 - Designation hearing.

(a) (1) When a party requests an extended juvenile jurisdiction designation, the court shall hold a designation hearing within thirty (30) days if the juvenile is detained and no longer than ninety (90) days following the petition or motion requesting such designation.

(2) These time limitations shall be tolled during the pendency of any competency issues.

(b) The party requesting the extended juvenile jurisdiction designation has the burden to prove by a preponderance of the evidence that such a designation is warranted.

(c) The court shall make written findings and consider all of the following factors in making its determination to designate a juvenile as an extended juvenile jurisdiction offender:

(1) The seriousness of the alleged offense and whether the protection of society requires prosecution as an extended juvenile jurisdiction offender;

(2) Whether the alleged offense was committed in an aggressive, violent, premeditated, or willful manner;

(3) Whether the offense was against a person or property, with greater weight being given to offenses against persons, especially if personal injury resulted;

(4) The culpability of the juvenile, including the level of planning and participation in the alleged offense;

(5) The previous history of the juvenile, including whether the juvenile had been adjudicated delinquent and, if so, whether the offenses were against persons or property and any other previous history of antisocial behavior or patterns of physical violence;

(6) The sophistication and maturity of the juvenile, as determined by consideration of the juvenile's home, environment, emotional attitude, pattern of living, or desire to be treated as an adult;

(7) Whether there are facilities or programs available to the court that are likely to rehabilitate the juvenile prior to the expiration of the court's jurisdiction;

(8) Whether the juvenile acted alone or was part of a group in the commission of the alleged offense;

(9) Written reports and other materials relating to the juvenile's mental, physical, educational, and social history; and

(10) Any other factors deemed relevant by the court.

(d) Upon finding that the juvenile shall be treated as an extended juvenile jurisdiction offender, the court shall enter its written findings and inform the juvenile of his or her right to a jury trial and shall set a date for the adjudication.

(e) If the court denies the request for extended juvenile jurisdiction, the court shall enter its written findings and proceed with the case as a delinquency proceeding.

(f) For purposes of appeal, a designation order is a final appealable order and shall be subject to an interlocutory appeal.



§ 9-27-504 - Right to counsel.

(a) An extended juvenile jurisdiction offender shall have a right to counsel at every stage of the proceedings, including all reviews.

(b) This right to counsel cannot be waived.



§ 9-27-505 - Extended juvenile jurisdiction adjudication.

(a) An extended juvenile jurisdiction offender and the state shall have the right to a jury trial at the adjudication hearing.

(b) The juvenile shall be advised of the right to a jury trial by the circuit court following a determination that the juvenile will be tried as an extended juvenile jurisdiction offender.

(c) (1) The right to a jury trial may be waived by a juvenile only after being advised of his or her rights and after consultation with the juvenile's attorney.

(2) The waiver shall be in writing and signed by the juvenile, the juvenile's attorney, and the juvenile's parent or guardian, and the court shall inquire on the record to ensure that the waiver was made in a knowing, intelligent, and voluntary manner.

(d) All provisions of the Arkansas Code of 1987 Annotated and the Arkansas Rules of Criminal Procedure not in conflict with this subchapter that regulate criminal jury trials in circuit court shall apply to jury trials for juveniles subject to extended juvenile jurisdiction proceedings.

(e) The adjudication shall be held within the time prescribed by the speedy trial provisions of Rule 28 of the Arkansas Rules of Criminal Procedure.

(f) The state bears the burden to prove the charges in the petition beyond a reasonable doubt.

(g) (1) If a juvenile is adjudicated delinquent as an extended juvenile jurisdiction offender, the court shall enter a disposition subject to § 9-27-506.

(2) If the juvenile is adjudicated delinquent for an offense that would not have subjected him or her to extended juvenile jurisdiction, the court shall enter any of the dispositions available at § 9-27-330.



§ 9-27-506 - Extended juvenile jurisdiction disposition hearing.

If a juvenile is found delinquent as an extended juvenile jurisdiction offender, the circuit court shall enter the following dispositions:

(1) Order any of the juvenile dispositions authorized by § 9-27-330; and

(2) Suspend the imposition of an adult sentence pending court review.



§ 9-27-507 - Extended juvenile jurisdiction court review hearing.

(a) The state may petition the circuit court at any time to impose an adult sentence if the juvenile:

(1) Has violated a juvenile disposition order;

(2) Has been adjudicated delinquent or found guilty of committing a new offense; or

(3) Is not amenable to rehabilitation in the juvenile system.

(b) If the court finds by a preponderance of the evidence that the juvenile has violated a juvenile disposition order, has been found delinquent or guilty of committing a new offense, or is not amenable to rehabilitation in the juvenile system, the court may:

(1) Amend or add any juvenile disposition authorized by § 9-27-330; or

(2) (A) (i) Exercise its discretion to impose the full range of adult sentencing available in the criminal division of circuit court, including probation, suspended imposition of sentence, and imprisonment.

(ii) However, a sentence of imprisonment shall not exceed forty (40) years except for juveniles adjudicated for capital murder, § 5-10-101, and murder in the first degree, § 5-10-102, who may be sentenced for any term, up to and including life.

(B) Statutory provisions prohibiting or limiting probation or suspended imposition of sentence or parole for offenses when committed by an adult shall not apply to juveniles sentenced as extended juvenile jurisdiction offenders.

(C) A juvenile shall receive credit for time served in a juvenile detention or any juvenile facility.

(D) (i) A court may not order an absolute release of an extended juvenile jurisdiction offender who has been adjudicated delinquent for capital murder, § 5-10-101, or murder in the first degree, § 5-10-102.

(ii) If release is ordered, the court shall impose a period of probation for not less than three (3) years.

(c) (1) (A) The juvenile may petition the court to review and modify the disposition at any time.

(B) If the juvenile's initial petition is denied, the juvenile must wait one (1) year from the date of the denial to file a new petition for modification.

(2) (A) The department may petition the court to review and modify the disposition at any time.

(B) If the department's initial petition for review and modification is denied, the department must wait one (1) year from the date of the denial to file a new petition for review and modification unless the department has clear and convincing new evidence that the juvenile has been rehabilitated.

(d) (1) If the state or the juvenile files a petition to modify the court's disposition order before six (6) months prior to the juvenile's eighteenth birthday, the filing party bears the burden of proof.

(2) If the juvenile is sixteen (16) or seventeen (17) years of age at the time that the extended juvenile jurisdiction petition is filed, then the State of Arkansas or the juvenile may petition the court after the juvenile's eighteenth birthday but no later than six (6) months before the juvenile's twenty-first birthday.

(e) (1) If no hearing has been conducted six (6) months before the juvenile's eighteenth birthday or no later than six (6) months before the juvenile's twenty-first birthday if the juvenile is sixteen (16) or seventeen (17) years of age at the time that the extended juvenile jurisdiction petition is filed, the court shall conduct a hearing to determine whether to release the juvenile, amend or add any juvenile disposition, or impose an adult sentence.

(2) In making its determination, the court shall consider the following:

(A) The experience and character of the juvenile before and after the juvenile disposition, including compliance with the court's orders;

(B) The nature of the offense or offenses and the manner in which the offense or offenses were committed;

(C) The recommendations of the professionals who have worked with the juvenile;

(D) The protection of public safety;

(E) Opportunities provided to the juvenile for rehabilitation and the juvenile's efforts toward rehabilitation; and

(F) Victim impact evidence admitted pursuant to § 16-97-103.

(3) If the state seeks to impose an adult sentence, the state must prove by a preponderance of the evidence that the imposition of an adult sentence is appropriate and that public safety requires imposition.

(4) (A) Following a hearing, the court may enter any of the following dispositions:

(i) Release the juvenile;

(ii) Amend or add any juvenile disposition; and

(iii) (a) Exercise its discretion to impose the full range of sentencing available in circuit court, including probation, suspended imposition of sentence, and imprisonment.

(b) A sentence of imprisonment shall not exceed forty (40) years, except juveniles adjudicated for capital murder, § 5-10-101, and murder in the first degree, § 5-10-102, may be sentenced for any term, up to and including life.

(B) Statutory provisions prohibiting or limiting probation or suspended imposition of sentence or parole for offenses when committed by an adult shall not apply to juveniles sentenced as extended juvenile jurisdiction offenders.

(C) A juvenile shall receive credit for time served in a juvenile detention or any juvenile facility.

(D) (i) A court may not order an absolute release of an extended juvenile jurisdiction offender who has been adjudicated delinquent for capital murder, § 5-10-101, or murder in the first degree, § 5-10-102.

(ii) If release is ordered, the court shall impose a period of probation for not less than three (3) years.



§ 9-27-508 - Extended juvenile jurisdiction records.

(a) Records of juveniles who are designated as extended juvenile jurisdiction offenders shall be kept for ten (10) years after the last adjudication of delinquency, date of plea of guilty or nolo contendere, or finding of guilt as an adult, or until the juvenile's twenty-first birthday, whichever is longer.

(b) (1) If an adult sentence is imposed upon an extended juvenile jurisdiction offender, the records of that case shall be considered adult criminal records.

(2) (A) The juvenile division of circuit court shall enter an order transferring the juvenile records to the clerk who is the custodian of adult criminal records.

(B) The clerk shall assign a criminal division of circuit court docket number and shall maintain the file as if the case had originated in the criminal division of circuit court.



§ 9-27-509 - Division of Youth Services -- Commitment of extended juvenile jurisdiction juveniles.

(a) The court has sole release authority for juveniles in extended juvenile jurisdiction proceedings.

(b) In every case in which an order of commitment has been entered pursuant to an adjudication of delinquency, the facility to which the juvenile is committed shall, within thirty (30) days of the juvenile's commitment, prepare and file with the court a treatment case plan that shall:

(1) State the treatment plan for the juvenile; and

(2) State the anticipated length of commitment of the juvenile.

(c) (1) Upon determination that the juvenile has been rehabilitated, the Division of Youth Services of the Department of Human Services may petition the court for release.

(2) The court shall conduct a hearing and shall consider the following factors in making its determination to release the juvenile from the division:

(A) The experience and character of the juvenile before and after the juvenile disposition, including compliance with the court's orders;

(B) The nature of the offense or offenses and the manner in which they were committed;

(C) The recommendations of the professionals who have worked with the juvenile;

(D) The protection of public safety; and

(E) Opportunities provided to the juvenile for rehabilitation and the juvenile's efforts toward rehabilitation.

(3) The court shall release the juvenile upon a finding by a preponderance of the evidence that the juvenile's release does not pose a substantial threat to public safety.



§ 9-27-510 - Department of Correction -- Placement.

(a) (1) A juvenile who has received an adult sentence to the Department of Correction shall not be transported to the Department of Correction until the juvenile is sixteen (16) years of age.

(2) If a juvenile receives a sentence to the Department of Correction prior to the juvenile's sixteenth birthday, the juvenile shall be housed by the Division of Youth Services of the Department of Human Services until that date, except as provided by court order or parole decision made by the Parole Board.

(b) A juvenile sentenced in the criminal division of circuit court who is less than sixteen (16) years of age when sentenced shall be committed to the custody of the Division of Youth Services until his or her sixteenth birthday, at which time he or she shall be transferred to the Department of Correction.

(c) (1) (A) Juveniles sentenced to the Department of Correction pursuant to extended juvenile jurisdiction are subject to parole as any other inmate within the Department of Correction.

(B) Juveniles adjudicated for capital murder, § 5-10-101, or murder in the first degree, § 5-10-102, are subject to parole.

(2) Juveniles will be given credit for time served in a juvenile detention or juvenile facility against any adult sentence.






Subchapter 6 - -- Community Mental Health Services for Juveniles

§ 9-27-601 - Legislative intent.

It is the intent of the General Assembly of the State of Arkansas that:

(1) Juveniles receive mental health services in their communities whenever possible and in the least restrictive placement consistent with the juvenile's treatment needs;

(2) Juveniles be placed out of state for mental health services only when it is in the juvenile's best interest and there is no appropriate or available treatment in state to meet the needs of the juvenile;

(3) Circuit courts be provided with qualified mental health screenings to assist courts in ordering appropriate mental health services for juveniles; and

(4) Juvenile officers, mental health providers, residential providers, the Department of Human Services, Child and Adolescent Service System Program providers, attorneys, courts, and advocates shall work together to ensure the continuity of mental health services for juveniles in their communities.



§ 9-27-602 - Assessment of juvenile mental health services required.

(a) Prior to the circuit court's ordering a juvenile to an out-of-state residential placement, excluding border state placements as defined by Medicaid, the court shall refer a juvenile for an assessment by the Department of Human Services or the department's designee to include, but not be limited to:

(1) (A) An assessment of the mental health services for the juvenile and the juvenile's family.

(B) If the assessment recommends that the juvenile cannot remain at home, all appropriate in-state placements currently available that are appropriate to meet the juvenile's mental health needs shall be presented to the court:

(i) With a preference for the juvenile to remain as close to his or her home and community as possible so that his or her family can participate in the family treatment plan;

(ii) That provide for the least restrictive placement ensuring the health and safety of the juvenile;

(iii) That provide an anticipated length of time needed for residential or inpatient treatment; and

(iv) That provide a plan for reintegration of the juvenile into his or her community, including coordination with local providers when the juvenile is released from treatment; and

(2) (A) The services that could be provided to enable the juvenile to remain safely in his or her home and the availability of such services.

(B) If the assessment recommends that the juvenile cannot be served in the State of Arkansas, the assessment shall:

(i) Specify the reasons why the juvenile cannot be served in the state; and

(ii) Recommend what type of placement the child needs out of state and the reasons for such a recommendation.

(b) The department or its designee shall complete the out-of-state mental health assessment within five (5) business days of referral from the court.

(c) The assessment completed by the department or its designee shall be admitted into evidence, and the court shall consider the assessment in making its determination as to what services and placement should be ordered based on the best interest of the juvenile.

(d) (1) The court shall make a determination of the ability of the parent, guardian, or custodian of the juvenile to pay in whole or in part for mental health services.

(2) If the court determines an ability to pay, the court shall enter such an order for payment pursuant to § 9-27-333(e).



§ 9-27-603 - Mental health assessment -- Requirements.

(a) When a mental health screening or assessment is provided to the juvenile division of a circuit court, the screening or assessment shall include, but not be limited to, the following:

(1) The mental health services needed for the juvenile and the juvenile's family; and

(2) The services that could be provided to enable the juvenile to remain safely in his or her home and the availability of such services.

(b) If the screening or assessment recommends that the juvenile cannot remain safely in his or her home, then the screening or assessment shall state the recommended type of residential treatment or inpatient treatment that is needed for the juvenile that:

(1) Meets the treatment needs of the juvenile;

(2) Allows the juvenile to remain as close to his or her home and community as possible so that his or her family can participate in the treatment plan;

(3) Provides for the least restrictive placement ensuring the health and safety of the juvenile;

(4) Provides an anticipated length of time needed for residential or inpatient treatment; and

(5) Provides a plan for the reintegration of the juvenile into his or her community, including coordination with local providers when the juvenile is released from residential or inpatient treatment.









Chapter 28 - Placement Or Detention

Subchapter 1 - -- Children and Family Services

§ 9-28-101 - Legislative intent and purpose.

The General Assembly recognizes that the state has a responsibility to protect children from abuse and neglect by providing services and supports that promote the safety, permanency, and well-being of the children and families of Arkansas.



§ 9-28-102 - Creation of the Division of Children and Family Services.

There is created the Division of Children and Family Services within the Department of Human Services.



§ 9-28-103 - Division of Children and Family Services -- Powers and duties.

(a) The Division of Children and Family Services of the Department of Human Services shall perform the following functions and have the authority and responsibility to:

(1) Coordinate communication between various components of the child welfare system;

(2) Provide services to dependent-neglected children and their families;

(3) Investigate reports of child maltreatment and assess the health, safety, and well-being of the child during the investigation;

(4) Provide services, when appropriate, designed to allow a maltreated child to safely remain in his or her home;

(5) Protect a child when remaining in the home presents an immediate danger to the health, safety, or well-being of the child;

(6) Ensure child placements support the goal of permanency for children when the division is responsible for the placement and care of a child; and

(7) Ensure the health, safety, and well-being of children when the division is responsible for the placement and care of a child.

(b) The division may promulgate rules necessary to administer this subchapter.



§ 9-28-104 - Best interest of the child.

(a) The General Assembly recognizes that children are defenseless and that there is no greater moral obligation upon the General Assembly than to provide for the protection of our children and that our child welfare system needs to be strengthened by establishing a clear policy of the state that the best interests of the children must be paramount and shall have precedence at every stage of juvenile court proceedings.

(b) The best interest of the child shall be the standard for recommendations made by employees of the Department of Human Services as to whether a child should be reunited with his or her family or removed from or remain in a home wherein the child has been abused or neglected.



§ 9-28-105 - Preference to relative caregivers for a child in foster care.

In all custodial placements by the Department of Human Services in foster care or adoption, preferential consideration shall be given to an adult relative over a nonrelated caregiver, if:

(1) The relative caregiver meets all relevant child protection standards; and

(2) It is in the best interest of the child to be placed with the relative caregiver.



§ 9-28-106 - Religious preference -- Removal of barriers to inter-ethnic adoption.

(a) The Department of Human Services and any other agency or entity that receives federal assistance and is involved in adoption or foster care placement shall not:

(1) Discriminate on the basis of the race, color, or national origin of either the adoptive parent, foster parent, or the child involved; or

(2) Delay the placement of a child on the basis of race, color, or national origin of the adoptive parent or foster parent.

(b) If a child's genetic parent or parents express a preference for placing the child in a foster home or an adoptive home of the same or a similar religious background to that of the genetic parent or parents, the Department of Human Services shall:

(1) Place the child with a family that meets the genetic parent's religious preference; or

(2) If a family with the same or a similar religious background is not available, to a family of a different religious background that is knowledgeable and appreciative of the child's religious background.



§ 9-28-107 - Notice when juvenile transferred to custody of department.

(a) The Department of Human Services shall exercise due diligence to identify and provide notice to all adult grandparents and other adult relatives of a juvenile transferred to the custody of the department.

(b) The notice provided under this subsection shall:

(1) Be provided within thirty (30) days after the juvenile is transferred to the custody of the department; and

(2) Include adult grandparents or adult relatives suggested by the parent or parents of the juvenile.

(c) The department is not required to provide notice under subsection (b) of this section to an adult grandparent or other adult relative if the adult grandparent or other adult relative has:

(1) A pending charge or past conviction or plea of guilty or nolo contendere for family or domestic violence; or

(2) A true finding of child maltreatment in the Child Maltreatment Central Registry.

(d) The notice required under subsection (b) of this section shall state:

(1) That the juvenile has been or is being removed from the parent;

(2) The option to participate in the:

(A) Care of the child;

(B) Placement with the child; and

(C) Visitation with the child.

(3) That failure to respond to the notice may result in loss of options listed under subdivision (d)(2) of this section;

(4) The requirements to become a provisional foster home and the additional services and supports that are available for children in a foster home; and

(5) That if kinship guardianship is available, how the relative could enter into a kinship guardianship agreement with the department.

(e) The department may provide notice of a juvenile transferred to the custody of the department to persons who have a strong, positive emotional tie to the juvenile and have a positive role in the juvenile's life but are not related by blood, adoption, or marriage.



§ 9-28-108 - Placement of juveniles.

(a) As used in this section, "relative" means a person within the fifth degree of kinship by virtue of blood or adoption.

(b) (1) (A) After the Department of Human Services removes a juvenile or the circuit court grants custody of the juvenile to the department, the juvenile shall be placed in a licensed or approved foster home, shelter, or facility or an exempt child welfare agency, as defined under § 9-28-402.

(B) For a juvenile placed out of state, the placement shall be approved under the Interstate Compact on the Placement of Children, § 9-29-201 et seq.

(2) When it is in the best interest of each of the juveniles, the department shall attempt to place:

(A) A sibling group together while they are in foster care and adoptive placement; and

(B) An infant of a minor mother together with the minor mother in foster care.

(c) (1) A relative of a juvenile placed in the custody of the department shall be given preferential consideration for placement if:

(A) The relative meets all required child protection standards; and

(B) It is in the best interest of the juvenile to be placed with the relative.

(2) Placement or custody of a juvenile in the home of a relative or other person shall not relieve the department of its responsibility to actively implement the goal of the case.

(3) If a relative or other person inquires about the placement of a juvenile in his or her home, the department shall discuss the following two (2) options with the relative or other person considering the placement of the juvenile:

(A) Becoming a department foster home; or

(B) Obtaining legal custody of the juvenile.

(4) (A) The juvenile shall remain in a licensed or approved foster home, shelter, or facility or an exempt child welfare agency as defined under § 9-28-402 until:

(i) The home is opened as a regular foster home;

(ii) The home is opened as a provisional foster home, if the person is a relative to one of the children in the sibling group, including step-siblings; or

(iii) The court grants custody of the juvenile to the relative or person after a written approved home study is presented to the court.

(B) For placement with a relative:

(i) The juvenile and his siblings or step-siblings may be placed in the home of a relative of the juvenile on a provisional basis no more than six (6) months pending the home of the relative being opened as a regular foster home;

(ii) If the relative chooses to have his or her home opened as a provisional foster home, the relative shall not be paid a board payment until:

(a) The relative meets all of the foster home requirements; and

(b) The home of the relative is opened as a regular foster home;

(iii) The relative may apply for and receive benefits that the relative may be entitled to based on the placement of the juvenile in the home, such as benefits under the Transitional Employment Assistance Program, § 20-76-401, and food stamps, until the home of the relative is opened as a regular foster home; and

(iv) If the home of the relative is not fully licensed as a foster home after six (6) months of the placement of the juvenile and any siblings or step-siblings in the home:

(a) The department shall remove the juvenile and any siblings or step-siblings from the relative's home and close the provisional foster home of the relative; or

(b) The court shall remove custody of the juvenile and any siblings or step-siblings from the department and grant custody to the relative subject to the limitations outlined in subdivision (c)(5) of this section.

(5) If the court grants custody of the juvenile and any siblings or step-siblings to the relative or other person:

(A) (i) The juvenile and any siblings or step-siblings shall not be placed back in the custody of the department while remaining in the home of the relative or other person.

(ii) The juvenile and any siblings or step-siblings shall not be removed from the custody of the relative or other person, placed in the custody of the department, and then remain or be returned to the home of the relative or other person while remaining in the custody of the department;

(B) The relative or other person shall not receive any financial assistance, including board payments, from the department, but may receive other financial assistance that the relative or other person has applied for and qualifies for under other program guidelines, such as the Transitional Employment Assistance Program, § 20-76-401, food stamps, Medicaid, and the federal adoption subsidy; and

(C) The department shall not be ordered to pay the equivalent of board payments or adoption subsidies to a relative or other person as reasonable efforts to prevent removal of custody from the relative.

(d) (1) A juvenile who is in the custody of the department shall be allowed to have a trial placement with the juvenile's parents or the person from whom custody was removed for a time period not to exceed sixty (60) days.

(2) After sixty (60) days, the court shall either:

(A) Place custody of the juvenile with the parents or the person from whom custody was removed; or

(B) Remove the juvenile from the parent or person from whom custody was removed and return the juvenile to the department for placement in a licensed or approved foster home, shelter, or facility or an exempt child welfare agency as defined in § 9-28-402(12).

(e) When a juvenile leaves the custody of the department and the court grants custody to the parent or another person, the department shall not be the legal custodian of the juvenile, even if the juvenile division of circuit court retains jurisdiction.



§ 9-28-109 - Notice of move in foster care placement.

(a) The policy of the State of Arkansas is that each child placed in the custody of the Department of Human Services should have stable placements.

(b) (1) To reduce the number of placements of children in foster care, if a foster parent requests a foster child be removed from his or her home at any time, excluding an emergency that places the child or a family member at risk of harm, then the foster parent shall attend a staffing that shall be arranged by the Division of Children and Family Services of the Department of Human Services within forty-eight (48) hours to discuss what services or assistance is needed to stabilize the placement.

(2) The foster child, the child's attorney ad litem, and a court-appointed special advocate, if appointed, shall be notified so that they may attend and participate in the staffing and planning for the placement of the child.

(3) If the placement cannot be stabilized, the foster parent shall continue to provide for the foster child for up to five (5) business days until an appropriate alternative placement is located.

(c) (1) Other changes in placement shall be made only after notification to the:

(A) Foster child;

(B) Foster parent or parents;

(C) Child's attorney ad litem;

(D) Child's birth parents; and

(E) Court having jurisdiction over the child.

(2) The notices shall:

(A) Be sent in writing two (2) weeks before the proposed change in placement unless the current placement is a temporary placement under subdivision (d)(1) of this section;

(B) State the reasons that justify the proposed change in placement;

(C) Convey to the attorney ad litem the address of the proposed new foster home or placement provider; and

(D) Convey to the child the name and telephone number of his or her attorney ad litem and a statement that if the child objects to the change in placement, the attorney ad litem may be able to assist the child in challenging the change in placement.

(d) (1) Exceptions to the advance notice requirement shall be made if the:

(A) Health or welfare of the child would be endangered by delaying a change in placement; or

(B) Child is placed in a placement intended to be temporary until a stable placement can be located for the child in accordance with department policy.

(2) Within twenty-four (24) hours of the change in placement the department shall:

(A) Notify the birth parent of the change;

(B) Notify the child's attorney ad litem of the change; and

(C) Provide the attorney ad litem with the name, address, and telephone number of the new foster care home or placement provider.

(3) Within seventy-two (72) hours of the change in placement, the department shall provide written notice to the attorney ad litem stating the specific reasons justifying the change of placement without advance notice.

(e) (1) If an agent, employee, or contractor of the department fails to comply with this section, an action for violation of this section may be filed with the court by any party to the action against the person who failed to comply with this section with the assessment of punishment to be determined by the court.

(2) If the court finds that the agent, employee, or contractor of the department failed to comply with this section, then the court may order the department or the agent, employee, or contractor to pay all the costs of the proceedings brought under this section.



§ 9-28-110 - Smoking in the presence of foster children.

The Department of Human Services shall not place or permit a child to remain in a foster home, unless it is in the best interest of the child to be placed in or to remain in the foster home, if the foster parent:

(1) Or any other member of the household smokes; or

(2) Allows an individual to smoke in the presence of a foster child.



§ 9-28-111 - Case plans.

(a) The Department of Human Services shall be responsible for developing case plans in all dependency-neglect cases and in family-in-need-of-services cases when custody is transferred to the department under § 9-27-328. The case plan shall be:

(1) (A) Developed in consultation with the juvenile's parent, guardian, or custodian and, if appropriate, the juvenile, the juvenile's foster parents, the court-appointed special advocate, the juvenile's attorney ad litem, and all parties' attorneys.

(B) If the parents are unwilling or unable to participate in the development of the case plan, the department shall document the parents' unwillingness or inability to participate and provide a copy of the written documentation to the parent, if available. The department shall then prepare a case plan conforming as nearly as possible with the requirements set forth in this section.

(C) A parent's incarceration, by itself, does not make a parent unavailable to participate in the development of a case plan;

(2) (A) Developed and filed with the court no later than thirty (30) days after the date the petition was filed or the juvenile was first placed out of home, whichever is sooner.

(B) If the department does not have sufficient information before the adjudication hearing to complete all of the case plan, the department shall complete those parts for which information is available.

(C) All parts of the case plan shall be completed and filed with the court thirty (30) days after the adjudication hearing;

(3) Signed by and distributed to all parties and distributed to the juvenile's attorney ad litem, court-appointed special advocate, and foster parents, if available; and

(4) (A) Subject to modification based on changing circumstances.

(B) All parties to the case plan shall be notified of any substantive change to the case plan.

(C) A substantive change to a case plan includes without limitation a change in the placement of the juvenile, the visitation rights of any party, or the goal of the case plan.

(b) When a juvenile is receiving services in the home of the parent, guardian, or custodian, the case plan shall include the requirements listed in subsection (a) of this section and:

(1) A description of the problems being addressed;

(2) A description of the services to be provided to the family and juvenile specifically addressing the identified problems and time frames for providing services;

(3) A description of any reasonable accommodations made to parents in accordance with the Americans with Disabilities Act of 1990 to assure to all the parents meaningful access to reunification and family preservation services;

(4) The name of an individual who the petitioner, parent, guardian, or custodian knows is claiming to be or who is named as the father or possible father of the juvenile and whose paternity of the juvenile has not been judicially determined; and

(5) A description of how the health and safety of the juvenile will be protected.

(c) When a juvenile is receiving services in an out-of-home placement, the case plan must include the requirements in subsections (a) and (b) of this section and:

(1) (A) A description of the permanency goal.

(B) If adoption is not the goal at the permanency planning and fifteenth-month hearing, the department shall document in the case plan a compelling reason why filing a petition to terminate parental rights is not in the best interest of the juvenile;

(2) The specific reasons for the placement of the juvenile outside the home, including a description of the problems or conditions in the home of the parent, guardian, or custodian that required removal of the juvenile and the remediation of which will determine the return of the juvenile to the home;

(3) A description of the type of out-of-home placement selected for the juvenile, including a discussion of the appropriateness of the placement;

(4) A plan for addressing the needs of the juvenile while in the placement, with emphasis on the health, safety, and well-being of the juvenile, including a discussion of the services provided over the previous six (6) months;

(5) (A) The specific actions to be taken by the parent, guardian, or custodian of the juvenile to eliminate or correct the identified problems or conditions and the time period during which the specific actions are to be taken.

(B) The plan may include any person or agency who agrees to be responsible for the provision of social and other family services to the juvenile or the parent, guardian, or custodian of the juvenile;

(6) The visitation rights and obligations of the parent, guardian, or custodian and the state agency during the time period the juvenile is in the out-of-home placement;

(7) The social and other family services to be provided to the parent, guardian, or custodian of the juvenile, and foster parent, if any, during the time period the juvenile is in placement and a timetable for providing the services, the purposes of which are to promote a continuous and stable living environment for the juvenile, promote family autonomy, strengthen family life when possible, and promote the reunification of the juvenile with the parent, guardian, or custodian;

(8) To the extent available and accessible, the health and education records of the juvenile, under 42 U.S.C. § 675(1);

(9) A description of the financial support obligation to the juvenile, including health insurance of the parent, parents, or guardian of the juvenile;

(10) (A) A description of the location of siblings.

(B) Documentation of the efforts made to place siblings removed from their home in the same placement, unless the department documents that a joint placement would be contrary to the safety or well-being of any of the siblings; and

(C) Documentation of the efforts made to provide for frequent visitation or other ongoing interaction between the siblings in the case of siblings removed from their home who are not placed together, unless the department documents that frequent visitation or other ongoing interaction would be contrary to the safety or well-being of any of the siblings;

(11) When appropriate for a juvenile sixteen (16) years of age and over, the case plan shall include a written description of the programs and services that will help the juvenile prepare for the transition from foster care to independent living;

(12) A written notice to the parent or parents that failure of the parent or parents to substantially comply with the case plan may result in the termination of parental rights and that a material failure to substantially comply may result in the filing of a petition for termination of parental rights sooner than the compliance periods stated in the case plan;

(13) (A) A plan for ensuring the placement of the child in foster care that takes into account the appropriateness of the current educational setting and the proximity of the school in which the child is enrolled at the time of placement, as required under § 9-27-103; and

(B) (i) An assurance that the department has coordinated with appropriate local educational agencies to ensure that the child remains at the school where the child is enrolled at the time of placement; or

(ii) If remaining at the school is not in the best interest of the child, assurances by the department and the local educational agencies to provide immediate and appropriate enrollment in a new school, with all of the educational records of the child provided to the new school; and

(C) (i) An assurance that each child who has attained the minimum age for compulsory school attendance is a full-time elementary or secondary school student or has completed secondary school.

(ii) For purposes of this section, "elementary or secondary school student" means, with respect to a child, that the child is:

(a) Enrolled, or in the process of enrolling, in a public elementary or secondary school;

(b) Home schooled under § 6-15-501 et. seq.;

(c) Enrolled in a private elementary or secondary school; or

(d) Incapable of attending school on a full-time basis due to the medical condition of the child, and the medical condition incapability is supported by regularly updated information in the case plan; and

(14) The department, in conjunction with other representatives of the juvenile, shall provide the juvenile with assistance and support in developing a transition plan that is personalized at the direction of the juvenile and includes specific options on housing, health insurance, educational opportunities, local opportunities for mentors and continuing support services, and workforce supports and employment services, and is as detailed as the juvenile may elect as required under § 9-27-363.

(d) The case plan is subject to court review and approval.

(e) The participation of a parent, guardian, or custodian in the development of a case plan or the acceptance of a case plan shall not constitute an admission of dependency-neglect.



§ 9-28-112 - Foster children and educational issues.

(a) The Department of Human Services and school districts shall work together for the best interest of any child placed in the custody of the department.

(b) By the next business day after the department exercises a seventy-two-hour hold on a child or a court places custody of a child with the department, the department shall inform the child's current school district, regardless of whether the child remains at his or her current school, that:

(1) The department has exercised a seventy-two-hour hold on the child; or

(2) The court has placed the child in the custody of the department.

(c) By the next business day after a foster child transfers to a new placement, the department shall notify the child's current school that the foster child has transferred to a new placement.

(d) By the next business day after the department reasonably believes that a foster child has experienced a traumatic event, the department may notify the school counselor of the child that the department reasonably believes that the foster child has experienced a traumatic event.

(e) By the next business day after the department knows that a foster child has experienced a traumatic event through an investigation or an ongoing protective services case, the department may notify the school counselor of the child of the traumatic event that the department has knowledge of through an investigation or an ongoing protective services case.

(f) The school counselor of the child may share information reported to the counselor under subsections (d) and (e) of this section with the school principal and the teachers of the child, if appropriate.

(g) (1) The department or its designee, who may be a foster parent, shall make educational decisions for a child in the custody of the department related to general educational matters, subject to limitation only by the court having jurisdiction of the custody matter.

(2) For educational matters under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., a foster parent may make decisions for a child in the custody of the department.



§ 9-28-113 - Continuity of educational services to foster children.

(a) (1) (A) It is the intent of the General Assembly that each child in foster care is:

(i) Entitled to the same opportunities to meet the academic achievement standards to which all children are held;

(ii) Assisted so that the child can remain in his or her current school;

(iii) Placed in the least restrictive educational placement; and

(iv) Given the same access to academic resources, services, and extracurricular enrichment activities as all other children.

(B) Decisions regarding the education of a child in foster care shall be based on what is in the best interest of the child.

(2) (A) Individuals directly involved in the care, custody, and education of a foster child shall work together to ensure continuity of educational services to the foster child, including without limitation:

(i) Educators;

(ii) The Department of Human Services;

(iii) The Department of Education;

(iv) The circuit court presiding over the foster care case;

(v) Providers of services to the foster child;

(vi) Attorneys;

(vii) Court-appointed special advocates; and

(viii) Parents, guardians, or any persons appointed by the court.

(B) The individuals in subdivision (a)(2)(A) of this section shall ensure the continuity of educational services so that a foster child:

(i) Can remain in his or her current school whenever possible;

(ii) Is moved to a new school in a timely manner when it is necessary, appropriate, and in the best interest of the child under this section;

(iii) Can participate in the appropriate educational programs; and

(iv) Has access to the academic resources, services, and extracurricular enrichment activities that are available to all students.

(b) (1) A foster child shall have continuity in his or her educational placements.

(2) The Department of Human Services shall consider continuity of educational services and school stability in making foster placement decisions.

(3) The school district shall allow the foster child to remain in the child's current school and continue the child's education unless the court finds that the placement:

(A) Is not in the best interest of the child; and

(B) Conflicts with any other provision of current law, excluding the residency requirement under § 6-18-202.

(4) The school district is encouraged to arrange for transportation for the child to enable him or her to remain in his or her current school if reasonable and practical.

(5) Except for emergencies, before making a recommendation to move a child from his or her current school, the Department of Human Services shall state the basis for the recommended school change and how it serves the best interest of the child in a written statement to the following:

(A) The foster child;

(B) The child's attorney ad litem;

(C) The court-appointed special advocate, if appointed; and

(D) Parents, guardians, or any person appointed by the court.

(6) (A) If the court transfers custody of a child to the Department of Human Services, the court shall issue an order containing the following determinations regarding the educational issues of the child and whether the parent or guardian of the child may:

(i) Have access to the child's school records;

(ii) Obtain information on the current placement of the child, including the name and address of the child's foster parent or provider, if the parent or guardian has access to the child's school records; and

(iii) Participate in school conferences or similar activities at the child's school.

(B) If the court transfers custody of a child to the Department of Human Services, the court may appoint an individual to consent to an initial evaluation of the child and serve as the child's surrogate parent under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., as in effect on February 1, 2007.

(c) (1) Each school district shall identify a foster care liaison.

(2) Each school district shall forward the name of each foster care liaison and the contact information to the Special Education Section of the Department of Education at the beginning of each school year.

(3) The foster care liaison shall:

(A) Ensure and facilitate the timely school enrollment of each foster child;

(B) Assist a foster child who transfers between schools by ensuring the transfer of credits, records, grades, and any other relevant school records; and

(C) (i) Expedite the transfer of records.

(ii) When a foster child changes school placement, the foster care liaison in the new school district shall request the child's educational record, as defined by the Department of Education's regulation, from the foster care liaison in the child's previous school district within three (3) school days.

(iii) The foster care liaison from the previous school district shall provide all relevant school records to the foster care liaison at the new school district within ten (10) school days of receipt of the request under subdivision (c)(3)(C)(ii) of this section.

(d) (1) If a foster child is subject to a school enrollment change, the foster child's caseworker shall contact the school district foster care liaison within two (2) business days, and the new school must immediately enroll the foster child even if the foster child is unable to provide the required clothing or required records, including without limitation:

(A) Academic records;

(B) Medical records; or

(C) Proof of residency.

(2) The Department of Human Services shall provide all known information to the school district that impacts the health and safety of the child being enrolled or other children in the school.

(e) (1) A school district shall recognize the rights of a foster parent to make educational decisions for a foster child under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., if the foster parent is qualified.

(2) A foster parent may have educational rights with respect to consenting to the individualized educational program and related services if the court has specifically limited the educational rights of the parent and the child is in foster care.

(f) The grades of a child in foster care shall not be lowered due to absence from school due to:

(1) A change in the child's school enrollment;

(2) The child's attendance at a dependency-neglect court proceeding; or

(3) The child's attendance at court-ordered counseling or treatment.

(g) Each school district shall accept credit course work when the child demonstrates that the child has satisfactorily completed the appropriate educational placement assessment.

(h) If a child completes the graduation requirements of the child's school district while being detained in a juvenile detention facility or while being committed to the Division of Youth Services of the Department of Human Services, the school district that the child last attended before the child's detention or commitment shall issue the child a diploma.

(i) This section shall not be interpreted to be in conflict with the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., and regulations promulgated.

(j) Notwithstanding any of the provisions of this section, if it is in the best interest of the child, a foster child may be placed in a nonpublic school, including a private, parochial, or home school as long as no state or federal funding is used for the placement.



§ 9-28-114 - Foster youth transition.

(a) The General Assembly finds that:

(1) Each juvenile in foster care should have a family for a lifetime, but too many juveniles in foster care reach the age of majority without being successfully reunited with their biological families and without the security of permanent homes;

(2) A child in foster care who is approaching the age of majority shall be provided the opportunity to be actively engaged in the planning of his or her future;

(3) The Department of Human Services shall:

(A) Include the child in the process of developing a plan to transition the child into adulthood;

(B) Empower the child with information about all of the options and services available;

(C) Provide the child with the opportunity to participate in services tailored to his or her individual needs and designed to enhance his or her ability to receive the skills necessary to enter adulthood;

(D) Assist the child in developing and maintaining healthy relationships with nurturing adults who can be resources and positive guiding influences in his or her life after he or she leaves foster care; and

(E) Provide the child with basic information and documentation regarding his or her biological family and personal history.

(b) The department shall develop a transitional plan with every juvenile in foster care not later than the juvenile's seventeenth birthday or within ninety (90) days of entering a foster care program for juveniles who enter foster care at seventeen (17) years of age or older. The plan shall include without limitation written information and confirmation concerning:

(1) The juvenile's right to stay in foster care after reaching eighteen (18) years of age for education, treatment, or work and specific programs and services, including without limitation the John H. Chafee Foster Care Independence Program and other transitional services; and

(2) The juvenile's case, including his or her biological family, foster care placement history, tribal information, if applicable, and the whereabouts of siblings, if any, unless a court determines that release of information pertaining to a sibling would jeopardize the safety or welfare of the sibling.

(c) The department shall assist the juvenile with:

(1) Completing applications for:

(A) ARKids First, Medicaid, or assistance in obtaining other health insurance;

(B) Referrals to transitional housing, if available, or assistance in securing other housing; and

(C) Assistance in obtaining employment or other financial support;

(2) Applying for admission to a college or university, to a vocational training program, or to another educational institution and in obtaining financial aid, when appropriate; and

(3) Developing and maintaining relationships with individuals who are important to the juvenile and who may serve as resources to the juvenile based on his or her best interest.

(d) A juvenile and his or her attorney shall fully participate in the development of his or her transitional plan, to the extent that the juvenile is able to participate medically and developmentally.

(e) Before closing a case, the department shall provide a juvenile in foster care who reaches eighteen (18) years of age or before leaving foster care, whichever is later, his or her:

(1) Social security card;

(2) Certified birth certificate or verification of birth record, if available or should have been available to the department;

(3) Family photos in the possession of the department;

(4) (A) All of the juvenile's health records for the time the juvenile was in foster care and any other medical records that were available or should have been available to the department.

(B) A juvenile who reaches eighteen (18) years of age and remains in foster care shall not be prevented from requesting that his or her health records remain private; and

(5) All of the juvenile's educational records for the time the juvenile was in foster care and any other educational records that were available or should have been available to the department.

(f) Within thirty (30) days after the juvenile leaves foster care, the department shall provide the juvenile a full accounting of all funds held by the department to which he or she is entitled, information on how to access the funds, and when the funds will be available.

(g) The department shall not request a circuit court to close a family in need of services case or dependency-neglect case involving a juvenile in foster care until the department complies with this section.

(h) The department shall provide notice to the juvenile and his or her attorney before a hearing in which the department or another party requests a court to close the case is held.



§ 9-28-115 - Immunity.

(a) A foster parent approved by a child placement agency licensed by the Department of Human Services shall not be liable for:

(1) Damages caused by a foster child; or

(2) Injuries to a foster child caused by acts or omissions of the foster parents unless the acts or omissions constitute malicious, willful, wanton, or grossly negligent conduct.

(b) A volunteer approved by the department to transport a foster child or client of the department or to supervise visits at the request of the department shall not be liable to a foster child, the client, or the parent or guardian of a foster child for injuries to a foster child or client caused by the acts or omissions of a volunteer unless the acts or omissions constitute malicious, willful, wanton, or grossly negligent conduct.

(c) An approved volunteer who performs home studies without compensation shall have immunity from liability as provided for state officers and employees under § 19-10-305. As used in this subsection, "approved volunteer" means a volunteer approved by:

(1) The department; and

(2) Any organization operating under a memorandum of understanding with the department for the completion of home studies.



§ 9-28-116 - Restrictions on foster and adoptive parents.

(a) A child in the custody of the Department of Human Services shall not be placed in an approved home of any foster parent or adoptive parent unless all household members eighteen (18) years of age and older, excluding children in foster care, have been checked with the Identification Bureau of the Department of Arkansas State Police at a minimum of every two (2) years for convictions of the offenses listed in this subchapter and in § 9-28-409.

(b) A child in the custody of the department shall not be placed in an approved home of any foster or adoptive parent unless all household members eighteen (18) years of age and older, excluding children in foster care, have a fingerprint-based criminal background check performed by the Federal Bureau of Investigation in compliance with federal law and regulation for convictions of the offenses listed in this subchapter and in § 9-28-409.

(c) A foster child in the custody of the department, or a foster child in the custody of another state, shall not be placed in the home of any Arkansas foster or adoptive parent if the criminal records check reveals a felony conviction for:

(1) Child abuse or neglect;

(2) Spousal abuse or domestic battery;

(3) A crime against children, including child pornography;

(4) A crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault or battery; or

(5) Aggravated assault on a family or household member.

(d) A foster child in the custody of the department, or a foster child in the custody of another state, shall not be placed in the home of any foster or adoptive parent if the criminal record check reveals a felony conviction for physical assault, battery, or a drug-related offense if the offense was committed within the past five (5) years.



§ 9-28-117 - Authority to obtain local criminal background checks.

(a) Local law enforcement shall provide the Department of Human Services with criminal background information on persons who have applied to be a provisional foster home, a regular foster home, or an adoptive home for the department upon request from the department.

(b) Local law enforcement shall provide the department with criminal background information on persons whose home is being studied by the department upon request from the department.



§ 9-28-118 - Training hours for employees.

All division caseworkers, supervisors, and area directors shall have at least one (1) hour of annual training on issues related to:

(1) Separation and placement; and

(2) The grief and loss that children experience in foster care with multiple placements.



§ 9-28-119 - Department of Human Services -- Power to obtain information.

(a) As used in this section:

(1) "Business" means any corporation, partnership, cable television company, association, individual, or utility company that is organized privately, as a cooperative, or as a quasi-public entity, and labor or other organization maintaining an office, doing business, or having a registered agent in the State of Arkansas;

(2) "Financial entity" means any bank, trust company, savings and loan association, credit union, or insurance company or any corporation, association, partnership, or individual receiving or accepting money or its equivalent on deposit as a business in the State of Arkansas;

(3) "Information" means, without limitation, the following:

(A) The full name of a parent, a putative father, or relative;

(B) The social security number of a parent or a putative father;

(C) The date of birth of a parent, a putative father, or relative;

(D) The last known mailing address and residential address of a parent, a putative father, or relative; and

(E) The amount of wages, salaries, earnings, or commissions earned by a parent or a putative father;

(4) "Parent" means a biological mother, an adoptive parent, or a man to whom the biological mother was married at the time of conception or birth or who has signed an acknowledgment of paternity pursuant to § 9-10-120 or who has been found by a court of competent jurisdiction to be the biological father of the juvenile;

(5) "Putative father" means any man not deemed or adjudicated under the laws of the jurisdiction of the United States to be the biological father of a juvenile and who claims or is alleged to be the biological father of the juvenile;

(6) "Relative" means an adult grandparent, adult aunt, or adult uncle of the child; and

(7) "State or local government agency" means a department, a board, a bureau, a commission, an office, or other agency of this state or any local unit of government of this state.

(b) (1) The Department of Human Services may request and receive information from the Federal Parent Locator Service, from available records in other states, territories, and the District of Columbia, from the records of all state agencies, and from businesses and financial entities for the purpose of locating a parent, a putative father, or a relative and for the purpose of determining resources of a parent or a putative father.

(2) The Director of the Department of Human Services may enter into cooperative agreements with other state agencies, businesses, or financial entities to provide direct online access to data information terminals, computers, or other electronic information systems.

(3) State and local government agencies, businesses, and financial entities shall provide information, if known or chronicled in their business records, notwithstanding any other provision of law making the information confidential.

(4) In addition, the Department of Human Services may, under an agreement with the Secretary of the United States Department of Health and Human Services, or his or her designee, request and receive from the Federal Parent Locator Service information authorized under 42 U.S.C. § 653, for the purpose of determining the whereabouts of a parent or child. This information may be requested and received when it is to be used to locate the parent or child for the purpose of enforcing a state or federal law with respect to the unlawful taking or restraining of a child or for the purpose of making or enforcing a child custody determination.

(c) Any business or financial entity that has received a request from the Department of Human services as provided by subsection (b) of this section shall further cooperate with the Department of Human Services in discovering, retrieving, and transmitting information contained in the business records that would be useful in locating absent parents or relatives and shall provide the requested information or a statement that any or all of the requested information is not known or available to the business or financial entity. This shall be done within thirty (30) days of receipt of the request, or the business or financial entity shall be liable for civil penalties of up to one hundred dollars ($100) for each day after the thirty-day period in which it fails to provide the requested information.

(d) Any business or financial entity or any officer, agent, or employee of the business or financial entity participating in good faith and providing information requested under this section shall be immune from liability and suit for damages that might otherwise result from the release of the information to the Department of Human Services.

(e) Any information obtained under the provisions of this section shall become a business record of the Department of Human Services, subject to the privacy safeguards set out in § 9-28-407.



§ 9-28-120 - Public disclosure of information on deaths and maltreatment.

(a) (1) The Department of Human Services shall place a notice on the department's web page when a fatality or near fatality of a child is reported to the Child Abuse Hotline under the Child Maltreatment Act, § 12-18-101 et seq., within seventy-two (72) hours of receipt of a report from the Child Abuse Hotline.

(2) The notice of a reported fatality or near fatality of a child shall state the:

(A) Age, race, and gender of the child;

(B) Date of the child's death or incident;

(C) Allegations or preliminary cause of death or incident;

(D) County and placement of the child at time of incident;

(E) Generic relationship of the alleged offender to the child;

(F) Agency conducting the investigation;

(G) Legal action by the department; and

(H) Services offered or provided by the department now and in the past.

(3) The notice of a fatality of a child shall also include the name of the child.

(4) The department shall not put on the web page any:

(A) Information on siblings of the child; or

(B) Attorney-client communications.

(5) The department may elect not to place notice on the department's web page if:

(A) A law enforcement agency is actively investigating a case that is subject to the notice provisions of this section; and

(B) The law enforcement agency reasonably believes that the investigation will result in the subsequent arrest of a person.

(b) (1) Upon request, the department shall release the following information to the general public when a Child Abuse Hotline report is received on a child in the custody of the department:

(A) Age, race, and gender of the child;

(B) Allegations of maltreatment;

(C) County and placement of the child at time of incident;

(D) Generic relationship of the alleged offender to the child; and

(E) Action taken by the department.

(2) The department shall not release:

(A) Information on siblings of the child; or

(B) Attorney-client communications.

(3) The department shall not release any information if:

(A) A law enforcement agency is actively investigating a case that is subject to the notice provisions of this section; and

(B) The law enforcement agency reasonably believes that the investigation will result in the subsequent arrest of a person.

(c) (1) Upon request, the department shall release the following information when a child dies if that child was in an out-of-home placement as defined under § 9-27-303(39):

(A) Age, race, and gender of the child;

(B) Date of the child's death;

(C) Preliminary cause of death;

(D) County and placement of the child at time of incident; and

(E) Action by the department.

(2) The department shall not release:

(A) Information on siblings of the child; or

(B) Attorney-client communications.

(3) The department shall not release any information if:

(A) A law enforcement agency is actively investigating a case that is subject to the notice provisions of this section; and

(B) The law enforcement agency reasonably believes that the investigation will result in the subsequent arrest of a person.






Subchapter 2 - -- Youth Services

§ 9-28-201 - Legislative intent and purpose.

The General Assembly recognizes that the state has a responsibility to provide its youth with appropriate services and programs to help decrease the number of juvenile offenders in the state and to create a better future for the state's youth and that reforms in the juvenile justice system require oversight by an organization with special expertise in the problems of juvenile offenders. Therefore, the General Assembly declares that this subchapter is necessary to create a single entity within the Department of Human Services with primary responsibility for coordinating, sponsoring, and providing services to Arkansas' youth and to create a structure within state government that will be responsive to the needs of the state's youth.



§ 9-28-202 - Creation of the Division of Youth Services -- Director.

(a) There is hereby created the Division of Youth Services within the Department of Human Services.

(b) The Governor may appoint the Director of the Division of Youth Services of the Department of Human Services or may delegate that function to the Director of the Department of Human Services.



§ 9-28-203 - Division of Youth Services -- Powers and duties.

(a) The Division of Youth Services of the Department of Human Services shall perform the following functions and have the authority and responsibility to:

(1) Coordinate communication among the various components of the juvenile justice system;

(2) Oversee reform of the state's juvenile justice system;

(3) Provide services to delinquent and families-in-need-of-services youths;

(4) Conduct research into the causes, nature, and treatment of juvenile delinquency and related problems;

(5) Develop programs for early intervention and prevention of juvenile delinquency;

(6) Maintain information files on juvenile delinquents in the state;

(7) Actively pursue the maximization of federal funding for juvenile delinquency and related programs;

(8) Evaluate the effectiveness and efficiency of the programs and services offered by the division and recommend changes to the Governor;

(9) Provide a system of education in residential facilities operated by the division that conform to the guidelines established by the Department of Education and as set forth in § 9-28-205; and

(10) Do and perform all other actions and exercise all other authority not inconsistent with the provisions of this subchapter as may be necessary to carry out the purposes and intent of this subchapter.

(b) In addition to other duties enumerated in this subchapter, the division shall provide services as follows:

(1) The Civilian Student Training Program shall provide services to youths that shall consist of, but not be limited to, school reintegration, counseling, tutoring, job placement counseling, corrective behavior skill counseling, and training;

(2) (A) Case management services will include, but not be limited to:

(i) Making placement recommendations to court authorities; and

(ii) Arrangement, coordination, and monitoring of services for a juvenile.

(B) These services may be acquired by agreement with community providers, other agencies, or individuals as may be necessary;

(3) (A) Client-specific services shall consist of, but not be limited to:

(i) Independent living, tracker, or proctor services;

(ii) Family or individual therapy; and

(iii) Individualized treatment or supportive care services.

(B) These services may be acquired by agreement with community providers or other agencies or individuals deemed professionally capable of delivering the required services;

(4) (A) Serious offender programs, for youths charged with violent offenses, shall consist of appropriate residential treatment programs at any of the youth services centers or facilities.

(B) Serious offender programs or community-based programs may be acquired by agreements with entities or agencies deemed appropriate and capable of providing such services;

(5) Less restrictive community-based programs selected by the Director of the Division of Youth Services of the Department of Human Services for youths not deemed at risk of performing violent offenses;

(6) (A) Observation and assessment services shall consist of, but not be limited to, those activities necessary to ensure appropriate recommendations for intervention, services, and placement of low-risk and medium-risk juveniles.

(B) Observation and assessment services may be acquired by agreements with community providers or other agencies or individuals deemed to have the appropriate level of expertise to perform observation and assessment or diagnosis and evaluation;

(7) (A) Residential observation and assessment services shall consist of, but not be limited to, those activities necessary to ensure appropriate recommendations for intervention, services, and placement of high-risk juveniles.

(B) Residential observation and assessment services may be performed by or at appropriate state-operated facilities or by agreement with appropriate agencies or individuals deemed to have the appropriate level of expertise to perform residential observation and assessment or diagnosis and evaluation;

(8) (A) (i) Community-based alternative basic services shall consist of, but not be limited to, prevention, intervention, casework, treatment, counseling, observation and assessment, case management, and residential services.

(ii) Primary goals for community-based alternative basic services shall be the prevention of youths from entering the juvenile justice system and the provision of professional, community-based, least-cost services to youths.

(B) These services shall be acquired by agreements with local community providers or other agencies or individuals deemed professionally capable and appropriate to deliver such services; and

(9) (A) Expanded services may consist of, but not be limited to:

(i) Expansion of existing programs;

(ii) Specific programs for alcohol, drug, or sex offenders;

(iii) Special therapeutic treatment programs or client-specific services in which a consistent population has been defined as in need of multidiscipline care and services; and

(iv) Expansion of proven, effective, early intervention and prevention program activities.

(B) Utilization of funds appropriated for expanded services shall be as directed by the director.

(c) The division shall pursue the maximization of federal funds to benefit the youth of Arkansas.

(d) (1) The division shall promulgate rules and regulations as necessary to administer this subchapter.

(2) The regulations shall be reviewed by the Senate Interim Committee on Children and Youth or any appropriate legislative committee during legislative sessions.



§ 9-28-204 - Observation and assessment center.

(a) The Division of Youth Services of the Department of Human Services shall establish and maintain an observation and assessment center for the reception, orientation, classification, and adjustment evaluation of all youths committed to the division.

(b) (1) The staff of the center shall be provided by the division or its designee.

(2) The staff shall consist of the professional and clerical personnel as are necessary to perform the functions of the center as provided in this section.

(c) The center shall be a secure facility and shall be equipped to hold committed youths for such period of time as necessary to provide for orientation, diagnosis, evaluation, and classification of a youth.



§ 9-28-205 - Youth services centers.

(a) The physical facilities and programs at each of the youth services centers shall be designed and developed to be particularly suitable for the physical custody, care, education, and rehabilitation of youths of particular classifications.

(b) In classifying and committing youths to the various centers and facilities, the Division of Youth Services of the Department of Human Services shall take into consideration a youth's age, sex, physical condition, mental attitude and capacity, prognosis for rehabilitation, the seriousness of the committing offense, and such other criteria as the division shall determine.

(c) (1) (A) The division shall establish a system of education that shall conform to the guidelines established by the Department of Education.

(B) The Department of Education shall establish guidelines for the division's system of education no later than July 1, 2009.

(C) (i) The division, with the support and assistance of the Department of Education, shall conduct an education program assessment of each division facility and provide a written report of assessment findings to the division no later than December 1, 2009.

(ii) The division, with the support and assistance of the Department of Education, shall submit a corrective action plan for each division facility to the Director of the Division of Youth Services, if needed, no later than December 1, 2009.

(iii) The Department of Education shall monitor the division's system of education to ensure that the guidelines established by the Department of Education are satisfied by the division's system of education.

(2) A student enrolled in the division's system of education shall receive credit for courses that meet the guidelines established by the Department of Education.

(3) Course credits and promotions received by a student enrolled in the division's system of education shall be considered transferable in the same manner as those course credits and promotions from other educational entities.

(4) (A) A student's home school district or the school district in which the division facility is located may issue a diploma for a student who successfully completes the graduation requirements of the school district.

(B) If neither a student's home school district nor the school district in which the division facility is located is able to issue a diploma, then the Department of Human Services is authorized to issue a diploma to a student who successfully completes the requirements of the division's system of education.

(5) The division is authorized to contract for services, or hire staff, teachers, and other personnel as necessary to carry out the provisions of this section subject to the following requirements:

(A) A teacher employed in the division's system of education shall hold a valid Arkansas teacher's license in the appropriate area of instruction, unless the teacher participates in an additional licensure plan for the appropriate area of instruction at the time of employment;

(B) Staff, teachers, and other personnel employed by the division's system of education shall be eligible for membership in the Arkansas Teacher Retirement System and shall earn credited service for employment; and

(C) The division's system of education shall compensate teachers in accordance with the minimum teacher salary schedule set forth in § 6-17-2403.

(d) The division, the Department of Education, and the Department of Career Education shall work collaboratively to prepare courses of study for the division's system of education, including courses in career and technical education suited to the age and capacity of the youths.

(e) The Department of Human Services, the Department of Education, and the Department of Career Education may promulgate rules as necessary to administer the requirements of this section.

(f) The Department of Human Services and the Department of Education shall report annually, beginning on March 1, 2010, to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and to the Senate Interim Committee on Children and Youth on the state of the division's system of education.



§ 9-28-206 - Disposition of delinquent juvenile.

(a) When a circuit court or any other court having jurisdiction of a juvenile under eighteen (18) years of age finds a juvenile to be delinquent as defined by the laws of this state, the court may commit the juvenile to the Division of Youth Services of the Department of Human Services for an indeterminate period not to exceed the twenty-first birthday of the juvenile.

(b) No court may commit a juvenile found solely in criminal contempt to the division.



§ 9-28-207 - Commitment to the Division of Youth Services.

(a) When any youth is committed to the Division of Youth Services of the Department of Human Services as authorized in this section, the youth shall be under the exclusive care, physical custody, and control of the division from the time of the lawful reception of the youth by a youth services center until the youth is released from the physical custody of the division.

(b) The fact that a youth has been committed to the division shall not be received in evidence in any court in this state in any subsequent proceeding affecting the youth, except as otherwise provided by law.



§ 9-28-208 - Order of commitment.

(a) (1) An order of commitment to the Division of Youth Services of the Department of Human Services shall state that the juvenile is found to be delinquent and shall state information regarding the underlying facts of the adjudication.

(2) No circuit court may commit a juvenile found solely in criminal contempt to the division.

(3) All health care providers shall transmit to the division all medical and health information on the committed juvenile within three (3) days from the request of the division, including individually identifiable health information needed for the division to assume the role of caretaker for the committed juvenile.

(4) The committed juvenile's school or current educational setting shall transmit the education record, as defined by rule of the Department of Education, to the division within ten (10) school days from the request from the division.

(b) (1) Upon entry of an order of detention and commitment to a youth services center pursuant to § 9-27-330 or § 9-27-509, a court shall transmit to the division:

(A) A copy of the commitment order;

(B) A copy of the risk assessment instrument; and

(C) Records or information pertaining to the juvenile compiled by the intake officer or juvenile probation officer that shall include:

(i) Information on the juvenile's background, history, behavioral tendencies, and family status;

(ii) The reasons for the juvenile's commitment;

(iii) The name of the school in which the juvenile is currently or was last enrolled;

(iv) The juvenile's offense history;

(v) The juvenile's placement history;

(vi) A copy of all psychological or psychiatric evaluations or examinations performed on the juvenile admitted into evidence or ordered by the court while under the jurisdiction of the court or the supervision of the court staff;

(vii) A comprehensive list of all current medications taken by the juvenile; and

(viii) A comprehensive list of all medical treatment currently being provided to the juvenile.

(2) The records or information specified in subdivision (b)(1) of this section shall be delivered to the division prior to or at the time the juvenile is transported to a youth services center.

(3) Information relating to the committing offense is exclusively for the benefit of the division and shall not be disclosed by division officials or employees without written authorization of the committing court, except for data and statistical compilations as otherwise provided by law.

(c) Except when an extended juvenile jurisdiction offender is committed to the division, an order of commitment shall remain in effect for an indeterminate period not exceeding two (2) years, subject to extension by the committing court for additional periods of one (1) year if the court finds an extension is necessary to safeguard the welfare of the juvenile or the interest of the public.

(d) Commitment shall not exceed the twenty-first birthday of a juvenile.

(e) When an order of commitment includes recommendations for a specific type of placement, the division shall consider those recommendations in making a placement.



§ 9-28-209 - Commitment conditions and terms.

(a) (1) Upon commitment to the Division of Youth Services of the Department of Human Services, a youth shall be delivered to the observation and assessment center for orientation, classification, diagnosis, and evaluation.

(2) Upon completion of such orientation, classification, diagnosis, and evaluation, the staff of the observation and assessment center shall make recommendations to the Director of the Division of Youth Services of the Department of Human Services with respect to the placement of a youth.

(b) Upon receipt of the recommendations, the director shall determine whether a youth shall be placed in a youth services center or facility or any program operated by the Department of Human Services.

(c) (1) If the division determines that a youth shall be retained in any of the facilities or programs, it shall consider the youth's physical condition, mental attitude and capacity, prognosis for successful rehabilitation, and such other criteria as the division shall establish in order to place the youth in the most appropriate facility or program as determined by the division.

(2) If the division determines that a youth is not suited for placement in a youth services center or facility, it shall report its findings to the committing court along with information regarding the placement of the youth.

(d) The division has the authority to move a youth at any time within its system of youth services centers or facilities and community-based programs or within the department's programs or facilities.



§ 9-28-210 - Release.

(a) (1) In consideration of its juvenile correctional role, the Division of Youth Services of the Department of Human Services shall establish objective guidelines for length of stay when juveniles are committed to the division.

(2) Except when an extended juvenile jurisdiction offender or a juvenile committed to the division from circuit court is committed to the division, length-of-stay determinations shall be the exclusive responsibility of the division, and committed juveniles shall be reintegrated into society at a pace determined by the seriousness of the committing offense, aggravating or mitigating circumstances, community compatibility, and clinical prognosis.

(3) When an extended juvenile jurisdiction offender has been committed to the division, the committing court shall have sole release authority.

(4) (A) Upon determination that the juvenile has been rehabilitated, the division may petition the court for release.

(B) The court shall conduct a hearing and shall consider the following factors in making its determination to release the juvenile from the division:

(i) The experience and character of the juvenile before and after the juvenile disposition, including compliance with the court's orders;

(ii) The nature of the offense or offenses and the manner in which they were committed;

(iii) The recommendations of the professionals who have worked with the juvenile;

(iv) The protection of public safety; and

(v) Opportunities provided to the juvenile for rehabilitation and the juvenile's efforts toward rehabilitation.

(5) The court shall release the juvenile upon a finding by a preponderance of the evidence that the juvenile's release does not pose a substantial threat to public safety.

(b) The division shall establish policies regarding the eligibility of juveniles for release consideration.

(c) (1) Whenever the Director of the Division of Youth Services of the Department of Human Services, upon examination of all information and recommendations provided, shall determine that release of a juvenile is in the interest of both the state and the juvenile, the division shall grant release or petition the committing court for release if the juvenile is an extended juvenile jurisdiction offender.

(2) Except when an extended jurisdiction offender is committed to the division, release decisions shall be made by the director without the necessity of an application by or on behalf of a juvenile.

(3) In determining whether the release of a juvenile is in the best interest of both the state and the juvenile, the division shall consider the circumstances of the committing offense, any recommendations of the committing judge, any recommendations of the probation officer of the committing court, the juvenile's previous delinquency record, the availability of community programs, and the stability of the juvenile's home environment.

(d) (1) The committing court may recommend at any time that a juvenile be released from the custody of the division.

(2) A recommendation for release shall be provided in writing to the division stating the reasons release is deemed in the best interest of the juvenile and society.

(3) Except when an extended juvenile jurisdiction offender is committed to the division, a final decision to release shall be made by the division.

(e) Upon release from the custody of the division, a juvenile shall remain under the jurisdiction of the committing court for an indeterminate period not to exceed two (2) years, except when an extended juvenile jurisdiction offender is committed to the division.



§ 9-28-211 - Escape from youth services center or facilities.

(a) If any delinquent youth committed to the Division of Youth Services of the Department of Human Services escapes or absents himself or herself from a youth services center or facility without authorization, he or she may be returned to the facility by a law enforcement officer without further proceedings.

(b) No law enforcement officer, Department of Human Services' State Institutional System Board member, division employee, or other person shall be subject to suit or held criminally or civilly liable for his or her actions provided he or she acts in good faith and without malice in the apprehension and return of escapees.



§ 9-28-212 - Sale of goods produced at youth services centers -- Disposition of funds.

All funds derived from the sale of agricultural products, livestock, or manufactured articles, or from other activities carried on at the youth services centers or facilities shall be deposited into the State Treasury in the Youth Services Fund Account of the Department of Human Services Fund to be used exclusively for the support of the Division of Youth Services of the Department of Human Services.



§ 9-28-214 - Penalty for escape.

(a) If charged and found guilty as an adult for first degree escape, § 5-54-110, or second degree escape, § 5-54-111, a juvenile shall be given a mandatory sentence of not less than nine (9) months in an appropriate facility of the Department of Correction.

(b) If adjudicated delinquent for first degree escape, § 5-54-110, or second degree escape, § 5-54-111, a juvenile shall be committed to the Division of Youth Services of the Department of Human Services and placed in a more restricted facility in order to complete the remaining term of his or her commitment, provided that if the juvenile escaped from the most restricted facility, the juvenile shall complete the remaining term of his or her commitment at that or a similar facility.

(c) The juvenile may receive credit for time served.



§ 9-28-215 - Departure without authorization -- Release of information.

(a) When a juvenile departs without authorization from a youth services center or other facility operated by the Division of Youth Services of the Department of Human Services for the care of delinquent juveniles, if at the time of departure the juvenile is committed or detained for an offense for which the juvenile could have been tried as an adult, the Director of the Division of Youth Services of the Department of Human Services shall release to the general public the name, age, and description of the juvenile and any other pertinent information he or she deems necessary to aid in the apprehension of the juvenile and safeguard the public welfare.

(b) When a juvenile departs without authorization from the Arkansas State Hospital, if at the time of departure the juvenile is committed as a result of an acquittal, for mental disease or defect, of an offense for which the juvenile could have been tried as an adult, the Director of the Division of Behavioral Health of the Department of Human Services shall release to the general public the name, age, and description of the juvenile and any other pertinent information he or she deems necessary to aid in the apprehension of the juvenile and safeguard the public welfare.

(c) When a juvenile departs without authorization from a local juvenile detention facility, if at the time of departure the juvenile is committed or detained for an offense for which the juvenile could have been tried as an adult, the director of the juvenile detention facility shall release to the general public the name, age, and description of the juvenile and any other pertinent information the director deems necessary to aid in the apprehension of the juvenile and safeguard the public welfare.



§ 9-28-216 - Separation of juvenile offenders -- Regulations -- Review.

(a) The Division of Youth Services of the Department of Human Services shall promulgate regulations to require the separation of juvenile offenders committed to a facility operated by the division based upon:

(1) The age of the juvenile offender;

(2) The seriousness of the crime or crimes committed by the juvenile offender; or

(3) Whether the juvenile offender has been adjudicated delinquent of a sex offense as defined under § 12-12-903(12).

(b) No regulation pertaining to the separation of juvenile offenders promulgated hereafter by the division shall be effective until reviewed by the Legislative Council, the House Committee on Aging, Children and Youth, Legislative and Military Affairs, and the Senate Interim Committee on Children and Youth, or appropriate subcommittees thereof, of the General Assembly.



§ 9-28-217 - Juvenile records confidentiality.

(a) Except as provided in subsection (c) of this section, reports, correspondence, memoranda, case histories, or other material that personally identifies a juvenile, including protected health information, compiled or received by a juvenile detention facility, a community-based provider for the Division of Youth Services of the Department of Human Services, or the division shall be confidential and shall not be released or otherwise made available except to the following persons or entities and to the extent permitted by federal law:

(1) The juvenile;

(2) The juvenile's parent, guardian, or custodian;

(3) The juvenile division of circuit court and court staff;

(4) The ombudsman of youth committed to the division;

(5) The attorney for the juvenile;

(6) The attorney ad litem for the juvenile;

(7) A grand jury or a court upon a finding that information in the juvenile's record is necessary for the determination of an issue before the court or the grand jury;

(8) (A) Individual federal and state representatives and senators and their staff members in their official capacity.

(B) However, no disclosure shall be made to any committee or legislative body of any information that identifies any recipient of services by name or address unless the juvenile, the juvenile's attorney, and the juvenile's parent, guardian, or custodian agree in writing to waive confidentiality and permit disclosure to the committee or legislative body;

(9) Law enforcement or the prosecuting attorney;

(10) Service providers, including health care providers, to assist in the care, evaluation, examination, or treatment of the juvenile;

(11) A governmental agency for an audit or similar activity conducted in connection with the administration of any plan or program if the governmental agency is authorized by law to conduct the audit or activity;

(12) A court-appointed special advocate upon presentation of an order of appointment;

(13) A federal program or federally assisted program that provides assistance, in cash or in kind, or services directly to individuals on the basis of need;

(14) A federal, state, or local government entity or any agent of the entity having a need for the information in order to carry out its responsibilities under law to serve or protect a juvenile delinquent or a juvenile who is a member of a family in need of services;

(15) Any licensing or registering authority may access to the extent necessary to carry out its official responsibilities;

(16) A multidisciplinary team coordinating a child maltreatment investigation under the Child Maltreatment Act, § 12-18-101 et seq., pertaining to the juvenile; and

(17) The general public about any juvenile fatality if the death occurred when the division, a detention center, or a community-based provider had responsibility for placement and care of the juvenile.

(b) (1) Any person or agency to whom disclosure is made shall not disclose to any other person not identified in subsection (a) of this section a report or other information obtained pursuant to this section.

(2) Nothing in this subsection shall be construed to prevent subsequent disclosure by the parent, guardian or custodian, the juvenile, or the juvenile's attorney.

(3) Any person disclosing information in violation of this subsection shall be guilty of a Class C misdemeanor.

(c) No information pertaining to a juvenile shall be released by a juvenile detention facility, a community-based provider for the division, or the division after the juvenile reaches eighteen (18) years of age unless:

(1) The juvenile remains in the custody of the division;

(2) The juvenile consents; or

(3) An order requiring release of the information is entered by a court or a grand jury.






Subchapter 3 - -- Random Health Inspections of Division of Youth Services Facilities

§ 9-28-301 - Inspections -- Timing -- Report -- Audit.

(a) In order to assure that juveniles committed to facilities operated by or under contract with the Division of Youth Services of the Department of Human Services are not subject to unsafe and unsanitary living conditions, the Director of the Department of Human Services or a duly authorized agent is authorized to enter the controlled premises and conduct random and unannounced health inspections of the facilities.

(b) (1) Inspections shall include, but shall not be limited to, compliance with:

(A) Rules pertaining to general sanitation;

(B) Rules pertaining to retail food establishments;

(C) The Arkansas Mechanical Code of the Department of Health;

(D) The Arkansas Plumbing Code and the Arkansas Natural Gas Code of the Department of Health;

(E) Rules of the Arkansas State Board of Pharmacy; and

(F) Rules pertaining to controlled substances.

(2) If the youth services facility is not accredited by the Commission on Accreditation for Corrections, the inspection shall also include compliance with the health and safety standards contained in the applicable American Correctional Association Standards manual, as in effect on January 1, 2005.

(c) The inspections, while random, shall be performed at least two (2) times per calendar year with specific follow-up inspections by the Department of Health to monitor deficiencies and corrections as determined by the Department of Health.

(d) The Department of Human Services shall adopt the standards in effect on January 1, 2005, published by the American Correctional Association in cooperation with the Commission on Accreditation for Corrections as it relates to health concerns.

(e) (1) The Director of the Department of Health shall present a list of findings of the random health inspections to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth within one (1) month after completing the random health inspections.

(2) (A) In the event the General Assembly is in session, the Director of the Department of Health shall provide the report to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Chair of the Senate Committee on Children and Youth.

(B) The complete report, including, but not limited to, statistics shall be made available to the public.

(f) (1) The Director of the Department of Human Services or the division shall file the report, along with a response not to exceed two (2) pages, to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth within thirty (30) days after receiving an inspection report prepared by the Department of Health.

(2) In the event the General Assembly is in session, the Director of the Department of Human Services shall provide the response to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Chair of the Senate Committee on Children and Youth.

(3) The response shall include a plan of correction and suggest a means by which the Department of Human Services or the division will correct any deficiencies within thirty (30) days of the filing of the report or within the time frame determined by the Department of Health to ensure the health and safety of the juveniles housed at the facility.

(g) (1) The Department of Human Services or the division shall develop an internal audit and review to evaluate and monitor all facilities of the division.

(2) The Department of Health will cooperate in training or assisting the Department of Human Services or the division in developing the process as it relates to health concerns.

(3) Included in its quarterly performance reports, the Department of Human Services or the division shall report on its progress to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth.

(4) In the event the General Assembly is in session, the Director of the Department of Human Services shall provide the report to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Chair of the Senate Committee on Children and Youth.

(h) The Director of the Department of Human Services shall be required to close any facility when deficiencies are deemed by the Department of Health to be a danger to the health or safety of juveniles housed at such a facility.

(i) The Department of Human Services shall reimburse all expenses and costs to the Department of Health necessary to carry out the provisions of this subchapter.

(j) Those facilities operated under contract with the division that are required by another provision of state or federal law to be inspected shall not be subject to the provisions of this subchapter.



§ 9-28-302 - Security inspections.

(a) (1) In order to assure that citizens of the State of Arkansas, the juveniles committed to facilities operated by or under contract with the Division of Youth Services of the Department of Human Services, and the employees of the facilities are protected from injury and harm, the Director of the Department of Correction or a duly authorized agent is authorized to enter the controlled premises and conduct random and unannounced security inspections of the facilities.

(2) The inspection shall include, but is not limited to, a review of:

(A) The security measures in place to prevent escapes by the juveniles;

(B) The security measures in place to prevent unauthorized persons from entering the facilities; and

(C) The use of force by employees of the facilities.

(b) Inspections shall include, but shall not be limited to, those standards as provided for in the current Standards for Juvenile Training Schools published by the American Correction Association in cooperation with the Commission on Accreditation for Corrections.

(c) The inspections, while random, shall be performed at least one (1) time per calendar year with specific follow-up inspections by the Department of Correction to monitor deficiencies and corrections as determined by the Department of Correction.

(d) On or before July 30, 1999, the Department of Human Services shall adopt the current Standards for Juvenile Training Schools published by the American Correction Association in cooperation with the Commission on Accreditation for Corrections as it relates to safety concerns.

(e) (1) The Director of the Department of Correction shall present a list of findings of the random security inspections to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth within one (1) month after conducting the random security inspections.

(2) In the event the General Assembly is in session, the Director of the Department of Correction shall provide the report to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Chair of the Senate Committee on Children and Youth.

(3) The complete report including, but not limited to, statistics shall be made available to the public.

(f) (1) The Director of the Department of Human Services or the division shall file the report, along with a response not to exceed two (2) pages, to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth within thirty (30) days of receiving an inspection report prepared by the Department of Correction.

(2) In the event the General Assembly is in session, the Director of the Department of Human Services shall provide the response to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Chair of the Senate Committee on Children and Youth.

(3) The response shall include a plan of correction and suggest a means by which the Department of Human Services or the division will correct any deficiencies within thirty (30) days of the filing of the report or within the time frame determined by the Department of Correction to ensure the health and safety of the juveniles housed at the facility.

(g) (1) The Department of Human Services or the division shall develop an internal audit and review to evaluate and monitor all facilities of the division.

(2) The Department of Correction will cooperate in training or assisting the Department of Human Services or the division in developing this process as it relates to security concerns.

(3) (A) In its quarterly performance reports, the Department of Human Services or the division shall report on its progress to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth.

(B) In the event the General Assembly is in session, the Director of the Department of Human Services shall provide the report to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Chair of the Senate Committee on Children and Youth.

(h) The Director of the Department of Human Services shall be required to close any facility when deficiencies are deemed by the Department of Correction to be a danger to the health or safety of juveniles housed at such facility.

(i) The Department of Human Services shall reimburse all expenses and costs to the Department of Correction necessary to carry out the provisions of this subchapter.

(j) Those facilities operated under contract with the division that are required to be inspected by another provision of state or federal law shall not be subject to the provisions of this subchapter.






Subchapter 4 - -- Child Welfare Agency Licensing Act

§ 9-28-401 - Short title.

This subchapter shall be known as the "Child Welfare Agency Licensing Act".



§ 9-28-402 - Definitions.

As used in this subchapter:

(1) "Adoptive home" means a household of one (1) or more persons that has been approved by a licensed child placement agency to accept a child for adoption;

(2) "Adverse action" means any petition by the Department of Human Services before the Child Welfare Agency Review Board to take any of the following actions against a licensee or applicant for a license:

(A) Revocation of license;

(B) Suspension of license;

(C) Conversion of license from regular or provisional status to probationary status;

(D) Imposition of a civil penalty;

(E) Denial of application; or

(F) Reduction of licensed capacity;

(3) "Alternative compliance" means a request for approval from the Child Welfare Agency Review Board to allow a licensee to deviate from the letter of a regulation, provided that the licensee has demonstrated how an alternate plan of compliance will meet or exceed the intent of the regulation;

(4) "Board" means the Child Welfare Agency Review Board;

(5) "Boarding school" means an institution that is operated solely for educational purposes and that meets each of the following criteria:

(A) The institution is in operation for a period of time not to exceed the minimum number of weeks of classroom instruction required of schools accredited by the Department of Education;

(B) The children in residence must customarily return to their family homes or legal guardians during school breaks and must not be in residence year round, except that this provision does not apply to students from foreign countries; and

(C) The parents of children placed in the institution retain custody and planning and financial responsibility for the children;

(6) "Child welfare agency" means any person, corporation, partnership, voluntary association, or other entity or identifiable group of entities having a coordinated ownership of controlling interest, whether established for profit or otherwise, that engages in any of the following activities:

(A) Receives a total number of six (6) or more unrelated minors for care on a twenty-four-hour basis for the purpose of ensuring the minors receive care, training, education, custody, or supervision, whether or not there are six (6) or more children cared for at any single physical location;

(B) Places any unrelated minor for care on a twenty-four-hour basis with persons other than themselves; or

(C) Plans for or assists in the placements described in subdivision (6)(B) of this section;

(7) "Child placement agency" means a child welfare agency, not including any person licensed to practice medicine or law in the State of Arkansas, who engages in any of the following activities:

(A) Places a child in a foster home, adoptive home, or any type of facility licensed or exempted by this subchapter;

(B) Plans for the placement of a child into a foster home, adoptive home, or any type of facility licensed or exempted by this subchapter; or

(C) Assists the placement of a child in a foster home, adoptive home, or any type of facility licensed or exempted by this subchapter;

(8) (A) "Class A violation" means violations of essential standards, including those governing fire, health, safety, nutrition, staff-to-child ratio, and space.

(B) Operation of an unlicensed child welfare agency shall also be a Class A violation unless specifically exempted as provided in this subchapter;

(9) "Class B violation" means any other violations of standards that are not Class A violations;

(10) "Emergency child care" means any residential child care facility that provides care to children on a time-limited basis, not to exceed ninety (90) days;

(11) "Exempt child welfare agency" means any person, corporation, partnership, voluntary association or other entity, whether established for profit or otherwise, who otherwise fits the definition of a child welfare agency but that is specifically exempt from the requirement of obtaining a license under this subchapter. Those agencies specifically exempt from the license requirement are:

(A) A facility or program owned or operated by an agency of the United States Government;

(B) (i) Any agency of the State of Arkansas that is statutorily authorized to administer or supervise child welfare activities. (ii) In order to maintain exempt status, the state child welfare agency shall state every two (2) years in written form signed by the persons in charge that their agency is in substantial compliance with published state agency child welfare standards. Visits to review and advise exempt state agencies shall be made as deemed necessary by the Child Welfare Agency Review Board to verify and maintain substantial compliance with the standards. (iii) Visits to review and advise exempt state agencies shall be made as deemed necessary by the Child Welfare Agency Review Board to verify and maintain substantial compliance with the standards;

(C) A facility or program owned or operated by or under contract with the Department of Correction;

(D) A hospital providing acute care licensed pursuant to § 20-9-201 et seq.;

(E) Any facility governed by the Department of Human Services State Institutional System Board or its successor;

(F) Human development centers regulated by the Board of Developmental Disabilities Services pursuant to § 20-48-201 et seq.;

(G) Any facility licensed as a family home pursuant to § 20-48-601 et seq.;

(H) Any boarding school as defined in this section;

(I) Any temporary camp as defined in this section;

(J) Any state-operated facility to house juvenile delinquents or any serious offender program facility operated by a state designee to house juvenile delinquents. Those facilities shall be subject to program requirements modeled on nationally recognized correctional facility standards that shall be developed, administered, and monitored by the Division of Youth Services of the Department of Human Services;

(K) Any child welfare agency operated solely by a religious organization that elects to be exempt from licensing and that complies within the conditions of the exemption for church-operated agencies as set forth in this subchapter;

(L) The Division of Developmental Disabilities Services of the Department of Human Services; and

(M) Any developmental disabilities services waiver provider licensed under § 20-48-208 or § 20-48-601 et seq.;

(12) "Foster home" means a private residence of one (1) or more family members that receives from a child placement agency any minor child, juvenile member of a family in need of services, or dependent or dependent-neglected juvenile under § 9-27-303 who is unattended by a parent or guardian in order to provide care, training, education, custody, or supervision on a twenty-four-hour basis, not to include adoptive homes;

(13) "Independent living home" means any child welfare agency that provides specialized services in adult living preparation in an experiential setting for persons sixteen (16) years of age or older;

(14) "Minimum standards" means those rules and regulations as established by the Child Welfare Agency Review Board that set forth the minimum acceptable level of practice for the care of children by a child welfare agency;

(15) "Provisional foster home" means a foster home opened for no more than six (6) months by the Division of Children and Family Services of the Department of Human Services for a relative of a child in the custody of the division after it:

(A) Conducts a health and safety check, including a central registry check and a criminal background check or a check with local law enforcement, of the relative's home;

(B) Performs a visual inspection of the home of the relative to verify that the relative and the home will meet the standards for opening a regular foster home;

(16) "Psychiatric residential treatment facility" means a residential child care facility in a nonhospital setting that provides a structured, systematic, therapeutic program of treatment under the supervision of a psychiatrist, for children who are emotionally disturbed and in need of daily nursing services, psychiatrist's supervision, and residential care but who are not in an acute phase of illness requiring the services of an inpatient psychiatric hospital;

(17) "Relative" means a person within the fifth degree of kinship by virtue of blood or adoption;

(18) "Religious organization" means a church, synagogue, or mosque or association of same whose purpose is to support and serve the propagation of truly held religious beliefs;

(19) "Residential child care facility" means any child welfare agency that provides care, training, education, custody, or supervision on a twenty-four-hour basis for six (6) or more unrelated minors, juvenile members of a family in need of services, or dependent or dependent-neglected juveniles under § 9-27-303, excluding foster homes that have six (6) or more minors, juvenile members of a family in need of services, or dependent or dependent-neglected juveniles under § 9-27-303 who are all related to each other but who are not related to the foster parents;

(20) (A) "Substantial compliance" means compliance with all essential standards necessary to protect the health, safety, and welfare of the children in the care of the child welfare agency.

(B) Essential standards include, but are not limited to, those relating to issues involving fire, health, safety, nutrition, discipline, staff-to-child ratio, and space;

(21) "Temporary camp" means any facility or program providing twenty-four-hour care or supervision to children that meets the following criteria:

(A) The facility or program is operated for recreational, educational, or religious purposes only;

(B) No child attends the program more than forty (40) days in a calendar year; and

(C) The parents of children placed in the program retain custody and planning and financial responsibility for the children during placement; and

(22) "Unrelated minor" means a child who is not related by blood, marriage, or adoption to the owner or operator of the child welfare agency and who is not a ward of the owner or operator of the child welfare agency pursuant to a guardianship order issued by a court of competent jurisdiction.



§ 9-28-403 - Child Welfare Agency Review Board -- Creation -- Authority.

(a) (1) There is created the Child Welfare Agency Review Board to serve as the administrative body to carry out the provisions of this subchapter.

(2) The board shall have the authority to promulgate rules and regulations to enforce the provisions of this subchapter.

(b) The board may also identify and implement alternative methods of regulation and enforcement that may include, but not be limited to:

(1) Expanding the types and categories of licenses issued for programs falling within the definition of "child welfare agency", as may be required by changes in the types of child welfare programs that may occur, and to promulgate separate regulations for each category of license as it may deem proper;

(2) Using the standards of other licensing authorities or compliance-reviewing professionals as being equivalent to partial compliance with board-promulgated rules, when those standards have been shown to predict compliance with the board-promulgated rules; and

(3) Using an abbreviated inspection that employs key standards that have been shown to predict full compliance with the rules.

(c) (1) The Department of Human Services is designated as the governmental agency charged with the enforcement of this subchapter.

(2) Only the department, licensees, agencies specifically exempted by this subchapter, and applicants for a license shall have standing to initiate formal proceedings before the board, except when otherwise provided by law.

(d) When any person, corporation, partnership, voluntary association, or other entity shall be found to operate or assist in the operation of a child welfare agency that has been licensed by the board or has had the license denied, revoked, or suspended by the board, and therefore has been ordered to cease and desist operation in accordance with the provisions of this subchapter, the board shall have the right to go into the circuit court in the jurisdiction in which the child welfare agency is being operated and upon affidavit secure a writ of injunction, without bond, restraining and prohibiting the person, corporation, partnership, voluntary association, or other entity from operating the child welfare agency.

(e) The Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall apply to all proceedings brought under this subchapter, except that the following provisions shall control during adverse action hearings to the extent that they conflict with the Arkansas Administrative Procedure Act § 25-15-201 et seq.:

(1) All parties to an adverse action shall be entitled to engage in and use formal discovery as provided for in Rules 26, 28 -- 34, and 36 of the Arkansas Rules of Civil Procedure including:

(A) Requests for admission;

(B) Requests for production of documents and things;

(C) Written interrogatories; and

(D) Oral and written depositions; and

(2) All evidentiary rulings in an adverse action hearing shall be governed by the Arkansas Rules of Evidence with respect to the following types of evidence:

(A) The requirement of personal knowledge of a witness as required by Rule 602;

(B) The admissibility of character evidence as set forth by Rules 608 and 609;

(C) The admissibility of opinion evidence as set forth by Rules 701 -- 703; and

(D) The admissibility of hearsay evidence as set forth by Rules 801 -- 806.

(f) (1) Requests for subpoenas shall be granted by the Chief Counsel of the Department of Human Services or a designee if the testimony or documents desired are considered necessary and material without being unduly repetitious of other available evidence.

(2) Subpoenas provided for in this section shall be served in the manner as now provided by law, returned, and a copy made and kept by the department.

(3) The fees and mileage for officers serving the subpoenas and witnesses answering the subpoenas shall be the same as now provided by law.

(4) Witnesses duly served with subpoenas issued under this section who shall refuse to testify or give evidence may be cited on an affidavit through application of the chief counsel of the department to the Pulaski County Circuit Court or any circuit court of the state where the subpoenas were served.

(5) Failure to obey the subpoena may be deemed a contempt, punishable accordingly.



§ 9-28-404 - Child Welfare Agency Review Board -- Composition.

(a) The Child Welfare Agency Review Board shall consist of Arkansas residents who shall be qualified as follows:

(1) The director of the division within the Department of Human Services designated by the Director of the Department of Human Services to administer this subchapter or his or her designee;

(2) One (1) representative from a privately owned, licensed child placement agency with expertise in foster care;

(3) One (1) representative from a privately owned, licensed child placement agency with expertise in adoptions;

(4) Two (2) representatives from licensed residential child care facilities;

(5) One (1) representative from a licensed psychiatric residential treatment facility;

(6) One (1) representative from a licensed emergency shelter; and

(7) One (1) representative from the public at large.

(b) Members shall be appointed by the Governor for four-year terms expiring on March 1 of the appropriate year, except that in making initial appointments, one (1) of the members representing licensed child placement agencies and the member representing the public at large shall serve for two (2) years and two (2) of the members representing residential facilities shall serve for three (3) years.

(c) Members of the board shall serve without compensation, but each member of the board shall be entitled to reimbursement for expenses for necessary meals, lodging, and mileage in attending board meetings, to be payable from funds appropriated for the maintenance and operation of the department.

(d) The members of the board shall select a chair from among its voting membership.



§ 9-28-405 - Child Welfare Agency Review Board -- Duties.

(a) (1) The Child Welfare Agency Review Board shall promulgate and publish rules setting minimum standards governing the granting, revocation, refusal, conversion, and suspension of licenses for a child welfare agency and the operation of a child welfare agency.

(2) The board may consult with such other agencies, organizations, or individuals as it shall deem proper.

(3) (A) The board shall take any action necessary to prohibit any person, partnership, group, corporation, organization, or association not licensed or exempted from licensure pursuant to this chapter from advertising, placing, planning for, or assisting in the placement of any unrelated minor for purposes of adoption or for care in a foster home.

(B) The prohibition against advertising shall not apply to persons who are seeking to add to their own family by adoption.

(b) The board may amend the rules and regulations promulgated pursuant to this section from time to time, in accordance with the rule promulgation procedures in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) (1) The board shall have exclusive authority to promulgate rules that:

(A) Promote the health, safety, and welfare of children in the care of a child welfare agency;

(B) Promote safe and healthy physical facilities;

(C) Ensure adequate supervision of the children by capable, qualified, and healthy individuals;

(D) Ensure appropriate educational programs and activities for children in the care of a child welfare agency;

(E) Ensure adequate and healthy food service;

(F) Include procedures for the receipt, recordation, and disposition of complaints regarding allegations of violations of this subchapter, of the rules promulgated under this subchapter, or of child maltreatment laws;

(G) Include procedures for the assessment of child and family needs and for the delivery of services designed to enable each child to grow and develop in a permanent family setting;

(H) Ensure that criminal record checks and central registry checks are completed on owners, operators, and employees of a child welfare agency as set forth in this subchapter;

(I) Require the compilation of reports and making those reports available to the Division of Youth Services of the Department of Human Services when the board determines it is necessary for compliance determination or data compilation;

(J) Ensure that a child placement agency:

(i) Treats clients seeking or receiving services in a professional manner, as defined by rules promulgated pursuant to this section; and

(ii) Provides clients seeking or receiving services from a child placement agency that provides adoption services with the phone number and address of the Child Welfare Agency Licensing Unit of the Department of Human Services where complaints can be lodged;

(K) Require that all child welfare agencies that provide adoption services fully apprise in writing all clients involved in the process of adopting a child of the agency's adoption program or services, including all possible costs associated with the adoption program; and

(L) Establish rules governing retention of licensing records maintained by the department.

(2) This subchapter shall not be construed to prevent a licensed child welfare agency from adopting and applying internal operating procedures that meet or exceed the minimum standards required by the board.

(d) (1) Provided that the health, safety, and welfare of children in the care of a child welfare agency are not endangered, nothing in this subchapter shall permit the board to promulgate or enforce any rule that has the effect of:

(A) Interfering with the religious teaching or instruction offered by a child welfare agency;

(B) Infringing upon the religious beliefs of the holder or holders of a child welfare agency license;

(C) Infringing upon the right of an agency operated by a religious organization to consider creed in any decision or action relating to admitting or declining to admit a child or family for services;

(D) Infringing upon the parent's right to consent to a child's participating in prayer or other religious practices while in the care of the child welfare agency; or

(E) Prohibiting the use of corporal discipline.

(2) (A) (i) A child welfare agency that articulates a sincerely held religious belief that is violated by a specific rule promulgated by the board shall notify the department in writing of the belief and the specific rule that violates the belief.

(ii) The rule shall be presumptively invalid as applied to that child welfare agency.

(B) (i) The department may then file a petition before the board seeking to enforce the rule.

(ii) The department shall bear the burden of showing that the health, safety, or welfare of children would be endangered by the exemption, and if the board so finds by a preponderance of the evidence, the board shall render a finding of fact so concluding.

(e) The board shall issue all licenses to child welfare agencies upon majority vote of board members present during each properly called board meeting at which a quorum is present when the meeting is called to order.

(f) (1) (A) The board shall have the power to deny an application to operate a child welfare agency or revoke or suspend a previously issued license to operate a child welfare agency.

(B) The board may deny, suspend, convert, or revoke a child welfare agency license or issue letters of reprimand or caution to a child welfare agency if the board finds by a preponderance of the evidence that the applicant or licensee:

(i) Fails to comply with the provisions of this subchapter or any published rule of the board relating to child welfare agencies;

(ii) Furnishes or makes any statement or report to the department that is false or misleading;

(iii) Refuses or fails to submit required reports or to make available to the department any records required by it in making an investigation of the agency for licensing purposes;

(iv) Refuses or fails to submit to an investigation or to reasonable inspection by the department;

(v) Retaliates against an employee who in good faith reports a suspected violation of the provisions of this subchapter or the rules promulgated under this subchapter;

(vi) Fails to engage in a course of professional conduct in dealing with clients being served by the child placement agency, as defined by rules promulgated pursuant to this section;

(vii) Demonstrates gross negligence in carrying out the duties at the child placement agency; or

(viii) Fails to provide clients involved in the process of adoption of a child with correct and sufficient information pertaining to the adoption process, services, and costs.

(2) Any denial of application or revocation or suspension of a license shall be effective when made.

(g) The board shall review the qualifications of persons required to have background checks under this subchapter.

(h) (1) The board may grant an agency's request for alternative compliance upon a finding that the child welfare agency does not meet the letter of a regulation promulgated under this subchapter but that the child welfare agency meets or exceeds the intent of that rule through alternative means.

(2) (A) If the board grants a request for alternative compliance, the child welfare agency's practice as described in the request for alternative compliance shall be the compliance terms under which the child welfare agency will be held responsible.

(B) Violations of those terms shall constitute a rule violation.

(i) (1) (A) The board shall have the authority to impose a civil penalty upon any person violating any provisions of this subchapter and any person assisting any partnership, group, corporation, organization, or association in violating any provisions of this subchapter, except that the imposition of civil penalties shall not apply to agencies that have been granted a church-operated exemption pursuant to this subchapter.

(B) (i) The board may impose a civil penalty upon any person, partnership, group, corporation, organization, or association not licensed or exempt from licensure as a child welfare agency in the State of Arkansas pursuant to this subchapter that advertises, places, plans for, or assists in the placement of any unrelated minor for purposes of adoption or for care in a foster home.

(ii) The prohibition against advertising does not apply to persons who are seeking to add to their own family by adoption.

(2) The board shall have the discretion to impose a civil penalty pursuant to this section when the board determines by clear and convincing evidence that the person sought to be charged has violated this subchapter or the rules promulgated thereunder willfully, wantonly, or with conscious disregard for law or regulation.

(3) The board may impose civil penalties as follows:

(A) (i) Class A violations as defined in this subchapter shall be subject to a civil penalty of five hundred dollars ($500) for each violation, with each day of noncompliance constituting a separate violation.

(ii) In no event shall the board impose civil penalties of more than two thousand five hundred dollars ($2,500) for Class A violations occurring in any one (1) calendar month; and

(B) (i) Class B violations as defined in this subchapter shall be subject to a civil penalty of one hundred dollars ($100) for each violation with each day of noncompliance constituting a separate violation.

(ii) In no event shall the board impose civil penalties of more than five hundred dollars ($500) for Class B violations occurring in any one (1) calendar month.

(4) If any person upon whom the board has levied a civil penalty fails to pay the civil penalty within sixty (60) days of the board's decision to impose the penalty, the amount of the fine shall be considered to be a debt owed the State of Arkansas and may be collected by civil action by the Attorney General.

(j) (1) (A) The board shall notify the applicant or licensee of the department's petition for adverse action in writing and set forth the facts forming the basis for the request for the adverse action.

(B) This notice shall offer the licensee the opportunity for a predeprivation adverse action hearing to determine if the adverse action should be taken against the licensee or applicant.

(2) This section does not prevent the department or the board from closing a child welfare agency on an emergency basis if emergency closure is immediately required to protect the health, safety, or welfare of children, in which case the licensee shall be entitled to a postdeprivation adverse action hearing.

(k) (1) Adverse action hearings shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) (A) Within ten (10) business days after rendering a decision, the board shall forward to the applicant or licensee written findings of fact and conclusions of law articulating the board's decision.

(B) The board shall also issue an order that the applicant or licensee cease and desist from the unlawful operation of a child welfare agency if the adverse action taken was revocation or suspension of the license or denial of an application.

(l) (1) If, upon the filing of a petition for a judicial review, the reviewing court determines that there is a substantial possibility that the board's decision against the licensee or applicant may be reversed, the circuit court may enter a stay prohibiting enforcement of a decision of the board, provided that the court articulates the facts from the adverse action hearing record that constitute a substantial possibility of reversal.

(2) (A) Thereafter, the court shall complete its review of the record and announce its decision within one hundred twenty (120) days of the entry of the stay.

(B) If the court does not issue its findings within one hundred twenty (120) days of the issuance of the stay, the stay shall be considered vacated.

(m) All rules promulgated under this section and all public comment received in writing by the department in response shall be made available for review by the Senate Interim Committee on Children and Youth and the Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs, and by the Governor or his or her designee from among the Governor's staff.

(n) (1) (A) The validity or application of any rule or regulation promulgated by the board under authority of this subchapter shall be subject to remedies provided by law for obtaining declaratory judgments at the suit of any interested person instituted in the circuit court of any county in which the plaintiff resides or does business or in Pulaski County Circuit Court.

(B) However, the board must be named a party defendant and the board must be summoned as in an action by ordinary proceedings.

(2) If a juvenile is found to be maltreated due to the acts or omissions of a person other than the parent or guardian of the juvenile, the court may enter an order restraining or enjoining the person or facility employing that person from providing care, training, education, custody, or supervision of juveniles of whom the person or facility is not the parent or guardian.

(3) (A) If the person or facility other than the parent or guardian of the juvenile found to be maltreated was not subject to this subchapter, the court may order the person or facility to obtain a license from the board as a condition precedent to the person or facility providing care, training, education, custody, or supervision of any juveniles of whom the person or facility is not the parent or guardian.

(B) If the court so orders, this subchapter shall thereafter apply to the person or facility subject to the court order.

(o) (1) The Department of Human Services shall maintain a website accessible to the general public that contains information on child placement agencies.

(2) The website shall contain:

(A) The name, phone number, and address of all child placement agencies licensed by the board;

(B) Information on each child placement agency, specifically if the license is in good standing, if the license has ever been revoked or suspended, or if any letters of caution or reprimand have been issued by the board; and

(C) The name and contact information for a person in the unit who handles complaints about child placement agencies.



§ 9-28-406 - Department enforcement duties.

(a) (1) The Department of Human Services shall advise the Child Welfare Agency Review Board regarding proposed rules and regulations. (2) The department shall obtain comments from the board prior to initiating the rule promulgation process.

(b) (1) The board is authorized to make an inspection and investigation of any proposed or operating child welfare agency and of any personnel connected with that agency to the extent that an inspection and investigation are necessary to determine whether the child welfare agency will be or is being operated in accordance with this subchapter and the rules and regulations promulgated by the board.

(2) The board may delegate this authority to any agencies of the State of Arkansas whom the board deems proper.

(c) (1) The department or any other public agency having authority or responsibility with respect to child maltreatment shall have the authority to investigate any alleged or suspected child maltreatment in any child welfare agency, whether licensed or exempt.

(2) Nothing contained in this section shall be construed to limit or restrict that authority.

(d) (1) The department shall assist licensees and applicants in complying with published rules and regulations by issuing advisory opinions regarding matters of rule compliance when so requested.

(2) The procedure for issuing advisory opinions shall be as follows:

(A) (i) Any licensee or applicant for a license may submit a written request for an advisory opinion on whether or not a practice in any planned or existing child welfare agency complies with the rules promulgated pursuant to this subchapter. (ii) The department must respond to the request in writing within twenty (20) business days of receiving the request. (iii) If the department's response is that the subject of the request would not comply with published standards, the department shall suggest an alternative practice that in its opinion would comply with published standards when it is possible to do so; and

(B) (i) A written opinion required in subdivision (d)(2)(A) of this section is binding on the department as a declaratory order if the applicant or licensee has acted in reliance on the opinion. (ii) Notwithstanding the foregoing, in no event shall the advisory opinion be binding on the board if the compliance issue that is the subject of the advisory opinion is presented to the board for review.

(e) (1) The department shall issue a report following inspections of child welfare agencies as provided in this subsection.

(2) If the department finds that a child welfare agency has failed to comply with an applicable law or rule and this failure does not imminently endanger the health, safety, or welfare of the persons served by the program, the department shall issue a corrective action notice with the report to the child welfare agency. The corrective action notice must require the licensee to outline a corrective action plan. The department's corrective action notice shall contain:

(A) A factual description of the conditions that constitute a violation of the law or rule;

(B) The specific law or rule violated; and

(C) A reasonable time frame within which the violation must be corrected.

(3) (A) (i) If the child welfare agency believes that the contents of the department's corrective action notice are in error, the child welfare agency may ask licensing authorities to reconsider the parts of the corrective action notice that are alleged to be in error. (ii) The request for reconsideration must be in writing, delivered by certified mail, specify the parts of the corrective action notice that are alleged to be in error, explain why they are in error, and include documentation to support the allegation of error.

(B) (i) The department shall render a decision on the request for reconsideration within fifteen (15) working days after the date the request for reconsideration was received. (ii) The licensee's request for reconsideration and supporting documentation shall be retained by the department and made a part of the licensee's record.

(4) (A) If upon reinspection, the department finds that the licensee has corrected the violation or violations specified in the corrective action notice, the department employee shall indicate this correction and the date the correction was verified in the licensee's file.

(B) If upon reinspection, the department finds that the licensee has not corrected the violations specified in the corrective action order within the required time frame, the department may in its discretion petition the board to impose appropriate adverse action against the licensee.

(C) In the case of an applicant for a license, if the applicant has not corrected the violations in a previously issued corrective action notice, the department may recommend denial of the application for a child welfare agency license.



§ 9-28-407 - Licenses required and issued.

(a) (1) It shall be unlawful for any person, partnership, group, corporation, association, or other entity or identifiable group of entities having a coordinated ownership of controlling interest to operate or assist in the operation of a child welfare agency that has not been licensed by the Child Welfare Agency Review Board from licensing pursuant to this subchapter.

(2) This license shall be required in addition to any other license required by law for all entities that fit the definition of a child welfare agency and are not specifically exempted, except that no nonpsychiatric residential treatment facility or agency licensed or exempted pursuant to this subchapter shall be deemed to fall within the meaning of § 20-10-101 for any purpose.

(3) Any child welfare agency capacity licensed or permitted by the board as of March 1, 2003, whether held by the original licensee or by a successor in interest to the original licensee, is exempted from:

(A) Obtaining any license or permit from the Office of Long-Term Care of the Division of Medical Services of the Department of Human Services;

(B) Obtaining any permit from the Health Services Permit Agency or the Health Services Permit Commission to operate at the capacity licensed by the board as of March 1, 2003; and

(C) Obtaining any permit from the agency or the commission to operate at any future expanded capacity serving only non-Arkansas residents unless a permit is required by federal law or regulation.

(4) Any further expansion of capacity by a licensee of the board shall require a license or permit from the Office of Long-Term Care and the agency unless the bed expansion is exempted under subdivisions (a)(3)(A) -- (C) of this section.

(5) (A) Subdivisions (a)(3) and (4) of this section shall be construed to include a child welfare agency that is licensed or permitted by the board as a residential facility as of March 1, 2003, if the licensee then met and continues to meet the following criteria:

(i) The licensee is a nonhospital-based residential facility that specializes in providing treatment and care for seriously emotionally disturbed children under eighteen (18) years of age who have co-occurring substance abuse and psychiatric disorders;

(ii) The licensee possesses accreditation from at least one (1) of the following national accreditation entities:

(a) The Commission on Accreditation of Rehabilitation Facilities;

(b) The Council on Accreditation of Services for Families and Children; or

(c) The Joint Commission on Accreditation of Healthcare Organizations;

(iii) The licensee is licensed by the Office of Alcohol and Drug Abuse Prevention or its successor; and

(iv) The licensee is operating a nontraditional program that is approved by the Department of Education.

(B) (i) Licensees described in subdivision (a)(5)(A) of this section shall be eligible for reimbursement by the Arkansas Medicaid Program under the same methodology and at the same reimbursement rates as residential treatment facilities that do not specialize in treating children with co-occurring substance abuse and psychiatric disorders.

(ii) However, Medicaid payments shall be reduced by payments received from other payors in connection with Medicaid-covered care and treatment furnished to Medicaid recipients.

(b) (1) It shall be unlawful for any person to falsify an application for licensure, to knowingly circumvent the authority of this subchapter, to knowingly violate the orders issued by the board, or to advertise the provision of child care or child placement when not licensed under this subchapter to provide those services, unless determined by the board to be exempt from licensure under this subchapter.

(2) Any violation of this section shall constitute a Class D felony.

(c) (1) Any person, partnership, group, corporation, organization, association, or other entity or identifiable group of entities having a coordinated ownership of controlling interest, desiring to operate a child welfare agency shall first make application for a license or a church-operated exemption for the facility to the board on the application forms furnished for this purpose by the board.

(2) (A) The Department of Human Services shall also furnish to the applicant upon request a copy of this subchapter and the policies and procedures of the board at the time the person requests an application form. (B) The child welfare agency shall submit a separate application for license for each separate physical location of a child welfare agency.

(d) (1) The Department of Human Services shall review, inspect, and investigate each applicant to operate a child welfare agency and shall present a recommendation to the board whether the board should issue a license and what the terms and conditions of the license should be.

(2) The Department of Human Services shall complete its recommendation within ninety (90) days after receiving a complete application from the applicant. A complete application shall consist of:

(A) A completed application form prepared and furnished by the board;

(B) A copy of the articles of incorporation, bylaws, and current board roster, if applicable, including names and addresses of the officers;

(C) A complete personnel list with verifications of qualifications and experience;

(D) Substantiation of the financial soundness of the agency's operation; and

(E) A written description of the agency's program of care, including intake policies, types of services offered, and a written plan for providing health care services to children in care.

(e) (1) The board shall issue a regular license that shall be effective until adverse action is taken on the license if the board finds that:

(A) The applicant for a child welfare agency license meets all licensing requirements; or

(B) The applicant for a child welfare agency license meets all essential standards, has a favorable compliance history, and has the ability and willingness to comply with all standards within a reasonable time.

(2) (A) The board may issue a provisional license that shall be effective for up to one (1) year if the board finds that the applicant meets all essential standards but the applicant requires more frequent monitoring because the applicant's ability or willingness to meet all standards within a reasonable time has not been favorably determined.

(B) The board shall at no time issue a regular or provisional license to any agency or facility that does not meet all essential standards.

(f) (1) A license to operate a child welfare agency shall apply only to the address and location stated on the application and license issued, and it may be transferable from one (1) holder of the license to another, along with all capacity and rights of licensure, if permitted under subdivision (f)(2) of this section.

(2) Whenever ownership of a controlling interest in the operation of a child welfare agency is sold, the following procedures shall be followed:

(A) The seller shall notify the Department of Human Services of the sale at least thirty (30) days before the completed sale;

(B) The seller shall remain responsible for the operation of the child welfare agency until the agency is closed or an amended license is issued to the buyer;

(C) The seller shall remain liable for all penalties assessed against the child welfare agency that are imposed for violations occurring before the transfer of a license to the buyer;

(D) The buyer shall be subject to any corrective action notices to which the seller was subject; and

(E) The provisions of subsection (a) of this section, including those provisions regarding obtaining licenses or permits from the Office of Long-Term Care and regarding obtaining any permits from the Health Services Permit Agency or the Health Services Permit Commission, shall apply in their entirety to the new owner of the child welfare agency.

(g) If the board votes to issue a license to operate a child welfare agency, the license must be posted in a conspicuous place in the child welfare agency and must state at a minimum:

(1) The full legal name of the entity holding the license, including the business name, if different;

(2) The address of the child welfare agency;

(3) The effective date and expiration date of the license, if applicable;

(4) The type of child welfare agency the licensee is authorized to operate;

(5) The maximum number and ages of children that may receive services from the agency, if applicable;

(6) The status of the license, whether regular, provisional, or probationary; and

(7) Any special conditions or limitations of the license.

(h) (1) Reports, correspondence, memoranda, case histories, or other materials, including protected health information, compiled or received by a licensee or a state agency engaged in placing a child, including both foster care and protective services records, shall be confidential and shall not be released or otherwise made available except to the extent permitted by federal law and only:

(A) To the director as required by regulation;

(B) For adoptive placements as provided by the Revised Uniform Adoption Act, § 9-9-201 et seq.;

(C) To multidisciplinary teams under § 12-18-106(a);

(D) (i) To the child's parent, guardian, or custodian.

(ii) However, the licensee or state agency may redact information from the record such as the name or address of foster parents or providers when it is in the best interest of the child.

(iii) The licensee or state agency may redact counseling records, psychological or psychiatric evaluations, examinations, or records, drug screens or drug evaluations, or similar information concerning a parent if the other parent is requesting a copy of a record;

(E) To the child;

(F) (i) To health care providers to assist in the care and treatment of the child at the discretion of the licensee or state agency and if deemed to be in the best interest of the child.

(ii) "Health care providers" includes doctors, nurses, emergency medical technicians, counselors, therapists, mental health professionals, and dentists;

(G) To school personnel and day care centers caring for the child at the discretion of the licensee or state agency and if deemed to be in the best interest of the child;

(H) (i) To foster parents, the foster care record for foster children currently placed in their home.

(ii) However, information about the parents or guardians and any siblings not in the foster home shall not be released;

(I) (i) To the board.

(ii) However, at any board meeting no information that identifies by name or address any protective services recipient or foster care child shall be orally disclosed or released in written form to the general public;

(J) To the Division of Children and Family Services of the Department of Human Services, and the Department of Education, including child welfare agency licensing specialists;

(K) For any audit or similar activity conducted in connection with the administration of any such plan or program by any governmental agency that is authorized by law to conduct the audit or activity;

(L) Upon presentation of an order of appointment, to a court-appointed special advocate;

(M) To the attorney ad litem for the child;

(N) For law enforcement or the prosecuting attorney upon request;

(O) To circuit courts, as provided for in the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.;

(P) In a criminal or civil proceeding conducted in connection with the administration of any such plan or program;

(Q) For purposes directly connected with the administration of any of the state plans as outlined at 42 U.S.C. § 671(a)(8), as in effect January 1, 2001;

(R) For the administration of any other federal or federally assisted program that provides assistance, in cash or in kind, or services, directly to individuals on the basis of need;

(S) (i) To individual federal and state representatives and senators in their official capacity and their staff members with no redisclosure of information.

(ii) No disclosure shall be made to any committee or legislative body of any information that identifies by name or address any recipient of services;

(T) To a grand jury or court upon a finding that information in the record is necessary for the determination of an issue before the court or grand jury;

(U) To a person, provider, or government entity identified by the licensee or the state agency as having services needed by the child or his or her family; or

(V) To volunteers authorized by the licensee or the state agency to provide support or services to the child or his or her family at the discretion of the licensee or the state agency and only to the extent information is needed to provide the support or services.

(W) (i) To a person, agency, or organization engaged in a bona fide research or evaluation project that is determined by the Division of Children and Family Services of the Department of Human Services to have value for the evaluation or development of policies and programs within the Division of Children and Family Services of the Department of Human Services.

(ii) Any confidential information provided by the Department of Human Services for a research or evaluation project under this subdivision (h)(1)(W) shall not be redisclosed or published.

(2) Foster home and adoptive home records are confidential and shall not be released except:

(A) To the foster parents or adoptive parents;

(B) For purposes of review or audit, by the appropriate federal or state agency;

(C) Upon allegations of child maltreatment in the foster home or adoptive home, to the investigating agency;

(D) To the board;

(E) To the Division of Children and Family Services of the Department of Human Services and the Department of Education, including child welfare agency licensing specialists;

(F) To law enforcement or the prosecuting attorney upon request;

(G) To a grand jury or court upon a finding that information in the record is necessary for the determination of an issue before the court or grand jury;

(H) (i) To individual federal and state representatives and senators in their official capacity and their staff members with no redisclosure of information.

(ii) No disclosure shall be made to any committee or legislative body of any information that identifies by name or address any recipient of services; or

(I) To the attorney ad litem and court-appointed special advocate, the home study on the adoptive family selected by the Department of Human Services to adopt the juvenile.

(3) (A) Any person or agency to whom disclosure is made shall not disclose to any other person reports or other information obtained pursuant to this subsection.

(B) Any person disclosing information in violation of this subsection shall be guilty of a Class C misdemeanor.

(C) Nothing in this subchapter shall be construed to prevent subsequent disclosure by the child or his or her parent or guardian.

(i) Foster parents approved by a child placement agency licensed by the Department of Human Services shall not be liable for damages caused by their foster children, nor shall they be liable to the foster children nor to the parents or guardians of the foster children for injuries to the foster children caused by acts or omissions of the foster parents unless the acts or omissions constitute malicious, willful, wanton, or grossly negligent conduct.

(j) [Repealed.].



§ 9-28-408 - Church-related exemption.

(a) (1) Any church or group of churches exempt from the state income tax levied by § 26-51-101 et seq. when operating a child welfare agency shall be exempt from obtaining a license to operate the facility by the receipt by the Child Welfare Agency Review Board of written request therefor, together with the written verifications required in subsection (b) of this section.

(2) A written request shall be made by those churches desiring exemption to the board, which is mandated under the authority of this subchapter to license all child welfare agencies.

(b) (1) In order to maintain an exempt status, the child welfare agency shall state every two (2) years in written form signed by the persons in charge that the agency has met the fire, safety, and health inspections and is in substantial compliance with published standards that similar nonexempt child welfare agencies are required to meet.

(2) Visits to review and advise exempt agencies shall be made as deemed necessary by the board to verify and maintain substantial compliance with all published standards for nonexempt agencies.

(3) Standards for substantial compliance shall not include those of a religious or curriculum nature so long as the health, safety, and welfare of the child are not endangered.

(c) (1) Any questions of substantial compliance with the published standards shall be reviewed by the board.

(2) Final administrative actions of the board shall be pursued by either party in the court of competent jurisdiction in the resident county of the facility under review.

(3) Challenge to the constitutionality or reasonableness of any regulation or statute may be made prior to any appeal under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) (1) As used in this section, the term "substantial compliance" and the term "is being operated in accordance with this subchapter" shall each mean that a church-operated exempt or a nonexempt child welfare agency is being operated within the minimum requirements for substantial compliance as promulgated by the board.

(2) It is the intent and purpose of this section that the term "substantial compliance" be applicable to all child welfare agencies.



§ 9-28-409 - Criminal record and child maltreatment checks.

(a) (1) Each of the following persons in a child welfare agency shall be checked with the Child Maltreatment Central Registry in his or her state of residence and any state of residence in which the person has lived for the past six (6) years and in the person's state of employment, if different, for reports of child maltreatment in compliance with policy and procedures promulgated by the Child Welfare Agency Review Board:

(A) An employee having direct and unsupervised contact with children;

(B) A volunteer having direct and unsupervised contact with children;

(C) A foster parent and all household members ten (10) years of age and older, excluding children in foster care;

(D) An adoptive parent and all household members ten (10) years of age and older, excluding children in foster care;

(E) An owner having direct and unsupervised contact with children; and

(F) A member of the agency's board of directors having direct and unsupervised contact with children.

(2) The board shall have the authority to deny a license or church-operated exemption to any applicant found to have any record of founded child maltreatment in the official record of the registry.

(3) (A) Any person required to be checked under this section who is found to have any record of child maltreatment in the official record of the registry shall be reviewed by the owner or operator of the facility in consultation with the board to determine appropriate corrective action measures that would indicate, but are not limited to, training, probationary employment, or nonselection for employment.

(B) The board shall also have the authority to deny a license or church-operated exemption to an applicant who continues to employ a person with any record of founded child maltreatment.

(4) All persons required to be checked with the registry under this subsection shall repeat the check at a minimum of every two (2) years, except that adoptive parents who reside in Arkansas shall repeat the check every year pending court issuance of a final decree of adoption, at which point repeat checks shall no longer be required.

(b) (1) Each of the following persons in a child welfare agency who has lived in Arkansas continuously for six (6) years or more shall be checked with the Identification Bureau of the Department of Arkansas State Police for convictions of the offenses listed in this subchapter in compliance with policy and procedures promulgated by the board:

(A) An employee having direct and unsupervised contact with children;

(B) A volunteer having direct and unsupervised contact with children;

(C) An owner having direct and unsupervised contact with children;

(D) A member of the agency's board of directors having direct and unsupervised contact with children;

(E) Foster parents, house parents, and each member of the household eighteen (18) years of age and older, excluding children in foster care; and

(F) (i) Adoptive parents and each member of the household eighteen (18) years of age and older, excluding children in foster care.

(ii) Adoptive parents and each member of the household eighteen (18) years of age and older, excluding children in foster care, who are not residents of Arkansas shall provide state-of-residence criminal records checks, if available.

(2) A child in the custody of the Department of Human Services shall not be placed in an approved home of any foster parent or adoptive parent unless all household members eighteen (18) years of age and older, excluding children in foster care, have been checked with the Identification Bureau of the Department of Arkansas State Police for convictions of the offenses listed in this subchapter in compliance with policy and procedures promulgated by the board at a minimum of every two (2) years.

(3) (A) The owner or operator of a child welfare agency shall maintain on file, subject to inspection by the board, evidence that Department of Arkansas State Police criminal records checks have been initiated on all persons required to be checked and the results of the checks.

(B) Failure to maintain that evidence on file will be prima facie grounds to revoke the license or church-operated exemption of the owner or operator of the child welfare agency.

(4) All persons required to be checked with the Department of Arkansas State Police under this subsection shall repeat the check at a minimum of every five (5) years, except that adoptive parents who reside in Arkansas shall repeat the check every year pending court issuance of a final decree of adoption, at which point repeat checks shall no longer be required.

(c) (1) Each of the following persons in a child welfare agency who has not lived in Arkansas continuously for the past six (6) years shall have a fingerprint-based criminal background check performed by the Federal Bureau of Investigation in compliance with federal law and regulation for convictions of the offenses listed in this subchapter:

(A) An employee having direct and unsupervised contact with children;

(B) A volunteer having direct and unsupervised contact with children;

(C) An owner having direct and unsupervised contact with children;

(D) A member of the agency's board of directors having direct and unsupervised contact with children;

(E) Foster parents, house parents, and each member of the household eighteen (18) years of age and older, excluding children in foster care; and

(F) (i) Adoptive parents and each member of the household eighteen (18) years of age and older, excluding children in foster care.

(ii) Adoptive parents and each member of the household eighteen (18) years of age and older, excluding children in foster care, shall not be required to have a criminal background check performed by the Federal Bureau of Investigation if:

(a) The adoptive parents and each member of the household age eighteen (18) years of age and older, excluding children in foster care, have continuously resided in a state for at least six (6) years before the adoption; and

(b) The state-of-residence criminal records check is available.

(2) (A) A child in the custody of the Department of Human Services shall not be placed in an approved home of any foster or adoptive parent unless all household members eighteen (18) years of age and older, excluding children in foster care, have a fingerprint-based criminal background check performed by the Federal Bureau of Investigation in compliance with federal law and regulation for convictions of the offenses listed in this subchapter.

(B) The owner or operator of a child welfare agency shall maintain on file, subject to inspection by the board, evidence that the Federal Bureau of Investigation's criminal records checks have been initiated on all persons required to be checked and the results of the checks.

(C) Failure to maintain that evidence on file will be prima facie grounds to revoke the license or church-operated exemption of the owner or operator of the child welfare agency.

(d) (1) Each person required to have a criminal records check under this subchapter shall complete a criminal records check form developed by the Department of Human Services and shall sign the form that contains the following under oath before a notary public:

(A) Certification that the subject of the check consents to the completion of the check;

(B) Certification that the subject of the check has not been convicted of a crime and if the subject of the check has been convicted of a crime, contains a description of the crime and the particulars of the conviction;

(C) Notification that the subject of the check may challenge the accuracy and completeness of any information in any report and obtain a prompt determination as to the validity of the challenge before a final determination is made by the board with respect to his or her employment status or licensing status;

(D) Notification that the subject of the check may be denied a license or exemption to operate a child welfare agency or may be denied unsupervised access to children in the care of a child welfare agency due to information obtained by the check that indicates that the subject of the check has been convicted of, or is under pending indictment for, a crime listed in this subchapter; and

(E) Notification that any background check and the results thereof shall be handled in accordance with the requirements of Pub. L. No. 92-544.

(2) The owner or operator of the child welfare agency shall submit the criminal records check form to the Identification Bureau of the Department of Arkansas State Police for processing within ten (10) days of hiring the employee or volunteer, who shall remain under conditional employment or volunteerism until the registry check and criminal records checks required under this subchapter are completed.

(3) Nothing in this section shall be construed to prevent the board from denying a license or exemption to an owner or preventing an operator or employee in a child welfare agency from having unsupervised access to children by reason of the pending appeal of a criminal conviction or child maltreatment determination.

(4) In the event a legible set of fingerprints as determined by the Department of Arkansas State Police and the Federal Bureau of Investigation cannot be obtained after a minimum of two (2) attempts by qualified law enforcement personnel, the board shall determine eligibility based upon a name check by the Department of Arkansas State Police and the Federal Bureau of Investigation.

(5) (A) An owner or operator of a child welfare agency shall not be liable during a conditional period of service for hiring any person required to have a background check pursuant to this subchapter who may be subject to a charge of false swearing upon completion of central registry and criminal records check.

(B) (i) Pursuant to this subchapter, false swearing shall occur when a person while under oath provides false information or omits information that the person knew or reasonably should have known was material.

(ii) Lack of knowledge that information is material is not a defense to a charge of false swearing.

(C) For purposes of this subchapter, false swearing is a Class A misdemeanor.

(e) (1) Except as provided in subdivision (d)(2) or subdivision (h)(1) of this section, no person who is required to have a criminal check under subdivision (b)(1) or subdivision (c)(1) of this section shall be eligible to have direct and unsupervised contact with a child in the care of a child welfare agency if that person has pleaded guilty or nolo contendere to, or has been found guilty of, any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court unless the conviction was vacated or reversed:

(A) Capital murder as prohibited in § 5-10-101;

(B) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(C) Manslaughter as prohibited in § 5-10-104;

(D) Negligent homicide as prohibited in § 5-10-105;

(E) Kidnapping as prohibited in § 5-11-102;

(F) False imprisonment in the first degree and false imprisonment in the second degree as prohibited in §§ 5-11-103 and 5-11-104;

(G) Permanent detention or restraint as prohibited in § 5-11-106;

(H) Battery in the first degree, battery in the second degree, and battery in the third degree as prohibited in §§ 5-13-201, 5-13-202, and 5-13-203;

(I) Aggravated assault as prohibited in § 5-13-204;

(J) Assault in the first degree and assault in the second degree as prohibited in §§ 5-13-205 and 5-13-206;

(K) Terroristic threatening in the first degree and terroristic threatening in the second degree as prohibited in § 5-13-301(a) and (b);

(L) Any sexual offense as prohibited in § 5-14-101 et seq.;

(M) Permitting abuse of a child as prohibited in § 5-27-221;

(N) Endangering the welfare of a minor in the first degree and endangering the welfare of a minor in the second degree as prohibited in §§ 5-27-205 and 5-27-206;

(O) Contributing to the delinquency of a minor as prohibited in § 5-27-209;

(P) Engaging children in sexually explicit conduct for use in visual or print medium, transportation of minors for prohibited sexual conduct, use of a child or consent to use of a child in sexual performance, and producing, directing, or promoting sexual performance by a child as prohibited in §§ 5-27-303, 5-27-305, 5-27-402, and 5-27-403;

(Q) Incest as prohibited in § 5-26-202;

(R) Interference with visitation as prohibited in § 5-26-501;

(S) Interference with custody as prohibited in § 5-26-502;

(T) Engaging in conduct with respect to controlled substances as prohibited in the former § 5-64-401 and § 5-64-419 - § 5-64-442;

(U) Distribution to minors as prohibited in § 5-64-406;

(V) Public display of obscenity as prohibited in § 5-68-205;

(W) Prostitution as prohibited in § 5-70-102;

(X) Promoting prostitution in the first degree, promoting prostitution in the second degree, and promoting prostitution in the third degree as prohibited in §§ 5-70-104, 5-70-105, and 5-70-106;

(Y) Computer child pornography as prohibited in § 5-27-603;

(Z) Computer exploitation of a child in the first degree as prohibited in § 5-27-605(a);

(AA) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401 to commit any of the offenses listed in this section;

(BB) Any felony or any misdemeanor involving violence, threatened violence, or moral turpitude; and

(CC) Any former or future law of this or any other state or of the federal government that is substantially equivalent to one (1) of the aforementioned offenses.

(2) (A) Any person who is required to have a criminal check under subdivision (b)(1) or subdivision (c)(1) of this section who pleads guilty or nolo contendere to, or is found guilty of, any of the offenses listed in subdivision (e)(1) of this section, unless the conviction is vacated or reversed, shall be absolutely disqualified to be an owner, operator, volunteer, foster parent, adoptive parent, member of an agency's board of directors, or employee in a child welfare agency during the period of his or her confinement, probation, or parole supervision.

(B) Except as provided in subdivision (f)(1) of this section, any person who is required to have a criminal check under subdivision (b)(1) or subdivision (c)(1) of this section who pleads guilty or nolo contendere to, or is found guilty of, any of the offenses listed in subdivision (e)(1) of this section, unless the conviction is vacated or reversed, shall be presumed to be disqualified to be an owner, operator, volunteer, foster parent, adoptive parent, member of an agency's board of directors, or employee in a child welfare agency after the completion of his or her term of confinement, probation, or parole supervision. The operator, volunteer, foster parent, adoptive parent, household member of a foster parent or an adoptive parent, member of any agency's board of directors, or an employee in a child welfare agency cannot petition the board unless the agency supports the petition. This presumption can be rebutted in the following manner:

(i) (a) The applicant must petition the board to make a determination that the applicant does not pose a risk of harm to any person.

(b) The applicant shall bear the burden of making such a showing; and

(ii) The board in its discretion may permit an applicant to be an owner, operator, volunteer, foster parent, adoptive parent, member of an agency's board of directors, or an employee in a child welfare agency notwithstanding having been convicted of an offense listed in this section upon making a determination that the applicant does not pose a risk of harm to any person served by the facility. In making this determination, the board shall consider the following factors:

(a) The nature and severity of the crime;

(b) The consequences of the crime;

(c) The number and frequency of crimes;

(d) The relation between the crime and the health, safety, and welfare of any person, such as:

(1) The age and vulnerability of victims of the crime;

(2) The harm suffered by the victim; and

(3) The similarity between the victim and persons served by a child welfare agency;

(e) The time elapsed without a repeat of the same or similar event;

(f) Documentation of successful completion of training or rehabilitation pertinent to the incident; and

(g) Any other information that bears on the applicant's ability to care for children or any other relevant information.

(C) The board's decision to disqualify a person from being an owner, operator, volunteer, foster parent, adoptive parent, member of an agency's board of directors, or an employee in a child welfare agency under this section shall constitute the final administrative agency action and shall not be subject to review.

(f) (1) For purposes of this section, an expunged record of a conviction or plea of guilty or nolo contendere to an offense listed in subdivision (e)(1) of this section shall not be considered a conviction, guilty plea, or nolo contendere plea to the offense unless the offense is also listed in subdivision (f)(2) of this section.

(2) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, the following shall result in permanent disqualification:

(A) Capital murder as prohibited in § 5-10-101;

(B) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(C) Kidnapping as prohibited in § 5-11-102;

(D) Rape as prohibited in § 5-14-103;

(E) Sexual assault in the first degree and second degree as prohibited in §§ 5-14-124 and 5-14-125;

(F) Endangering the welfare of a minor in the first degree and endangering the welfare of a minor in the second degree as prohibited in §§ 5-27-205 and 5-27-206;

(G) Incest as prohibited in § 5-26-202;

(H) Arson as prohibited in § 5-38-301;

(I) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201; and

(J) Adult abuse that constitutes a felony as prohibited in § 5-28-103.






Subchapter 5 - -- Kinship Foster Care



Subchapter 6 - -- Therapeutic Group Homes and Independent Living Programs

§ 9-28-601 - Legislative intent.

In a significant number of cases, the health, safety, welfare, and basic emotional needs of children are not being met by remaining with their families. In certain situations, therapeutic group homes and independent living programs can provide the sense of structure, continuity, stability, and the positive role models that are necessary for a child to become a productive citizen, and these alternative living environments are far less expensive than maintaining a child in the penal system. Therefore, it is the intent of this legislation to establish independent living programs for youths in strategic areas throughout Arkansas for the purpose of intervention.



§ 9-28-602 - Definitions.

As used in this subchapter:

(1) "Division" means the Division of Youth Services of the Department of Human Services;

(2) "Independent living programs" means residential and nonresidential services provided to youths that may include, but not be limited to:

(A) Intensive case management;

(B) Adult supervision;

(C) Transportation;

(D) Vocational and educational assistance; and

(E) Counseling, including substance abuse counseling; and

(3) "Therapeutic group homes" means small family-like group living facilities that include supportive services to remedy social and behavioral problems of the youths served.



§ 9-28-603 - Establishment.

(a) The Division of Youth Services of the Department of Human Services will issue requests for proposals for contracts for the establishment of independent living programs.

(b) The programs shall:

(1) Provide case management, adult supervision, and treatment services for participant youths, as outlined in an individual case plan;

(2) Provide a continuum of treatment services in order to enable youths to be increasingly less dependent on public institutions and ultimately to live successfully without adult supervision;

(3) Establish a minimum of ten (10) independent living programs within Arkansas;

(4) Maintain a record of all services provided in individual client files;

(5) Gather follow-up data on all participants for a minimum of three (3) years after termination of services for evaluation purposes; and

(6) Provide an annual report to the division and the Senate Interim Committee on Children and Youth and the Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs summarizing outcome data in areas related to educational achievement, employment, and criminal justice contact of the participants and other information as requested by the division.






Subchapter 7 - -- Community-Based Sanctions

§ 9-28-701 - Legislative findings.

(a) Presently circuit judges must often choose between imposing no sanction at all or committing juveniles to the Division of Youth Services of the Department of Human Services. Judges should have punitive options available as alternatives to confinement. Therefore, it is the intent of the General Assembly that a continuum of graduated sanctions be available in every judicial district in Arkansas and that the division provide for a continuum of sanctions that may be imposed in the community in lieu of commitment to the division in every situation.

(b) Further, the General Assembly recognizes that sanctions are usually not effective unless the sanctions are coupled with treatment and intervention services that address the underlying problems of the youth and his or her family. It is for this reason the General Assembly has provided that the community-based sanctions program be implemented by the division as part of its community-based provider contracts, and that any and all funds specifically appropriated to implement this subchapter are in addition to those funds provided for other prevention intervention, therapeutic, and family services and shall be added to existing community-based contracts without further request for proposal, but must be spent exclusively to implement and support community-based sanctions.



§ 9-28-702 - Sanctions -- Use and availability.

(a) The Division of Youth Services of the Department of Human Services shall ensure that each judicial district has a continuum of sanctions available through its contracts with community-based providers. The sanctions may include, but are not limited to, the following:

(1) House arrest as enforced by electronic monitoring or intensive supervision;

(2) Restitution;

(3) Community service;

(4) Short-term detention in either a staffed or physically secure facility provided by the community-based provider or other licensed subcontractor;

(5) Mandatory parental participation in either therapeutic or sanction programs enforced, if necessary, by contempt sanctions.

(b) The Director of the Division of Youth Services of the Department of Human Services shall ensure that criteria are established to ensure the maximum use of resources, in each judicial district, to make this program available to as many juveniles as possible. To the extent resources are available, a community-based sanction may be used for the following juvenile offenders and circumstances:

(1) Offenses not involving violence;

(2) Failure to comply with the terms of the aftercare plan;

(3) Contempt of court for failure to comply with any valid court order; and

(4) Revocation of probation.

(c) Nothing in this section requires the division to provide all the sanctions listed in this section, but simply to ensure that each judicial district has in place a continuum of graduated community-based sanctions and that those sanctions are available for as many juvenile offenders as possible.

(d) The division shall add to the community-based provider contracts without further request for proposals, any and all funds specifically appropriated to implement this subchapter and shall ensure that those funds are spent exclusively to implement and support community-based sanction programs.



§ 9-28-703 - Sanctions -- Position.

(a) The Division of Youth Services of the Department of Human Services may impose any community-based sanction on a juvenile in its custody or who is in aftercare as a result of having been committed.

(b) The court may impose community-based sanctions as an original disposition, revocation of probation, or as a contempt sanction.

(c) The community-based provider may not independently impose the community-based sanctions.






Subchapter 8 - -- Housing for Juvenile Offenders Between the Ages of Eighteen and Twenty-One

§ 9-28-801 - Facility to house older juvenile offenders established.

(a) The Division of Youth Services of the Department of Human Services shall establish a separate facility to house offenders between the ages of eighteen (18) and twenty-one (21) who have been committed to the division.

(b) This facility shall be in operation by July 1, 2000, and shall be contingent upon funding.






Subchapter 9 - -- Foster Parent Support Act

§ 9-28-901 - Title.

This subchapter shall be known and may be cited as the "Foster Parent Support Act of 2007".



§ 9-28-902 - Findings.

(a) The General Assembly finds that foster parents providing care for children who are in the custody of the Department of Human Services play an integral, indispensable, and vital role in the state's effort to care for dependent children displaced from their homes. The General Assembly further finds that it is in the best interests of Arkansas's child welfare system to acknowledge foster parents as active and participating members of this system and to support them.

(b) When policies regarding foster care and adoptive placement are developed by the Division of Children and Family Services of the Department of Human Services and other child placement agencies, those policies shall be designed to support and aid foster parents.



§ 9-28-903 - Foster parent support.

Foster parents should be supported in the following manner:

(1) Treated by the Division of Children and Family Services of the Department of Human Services and other partners in the care of abused and neglected children with consideration, dignity, respect, and trust as a primary caregiver for foster children, including respect for the family values and routines of the foster parent;

(2) Considered to be an integral member of the professional team caring for children in foster care;

(3) Confidentiality regarding personal issues as provided by law and to be free from discrimination based on religion, race, color, creed, national origin, age, marital status, or physical handicap in matters concerning licensing approval;

(4) (A) Receive training that will enhance the skills and ability to cope as foster parents.

(B) The training shall include both standardized pre-service training and continuing education at least annually and at appropriate intervals, including without limitation the following purposes:

(i) To meet mutually assessed needs of the children in foster care;

(ii) To inform foster parents of their responsibilities and opportunities as foster parents;

(iii) To assist in the understanding of and dealing with family loss and separation when a child in foster care is placed, as well as when a foster child leaves the foster parent's home;

(iv) To be informed of and have access to in a timely manner and at least annually any changes in applicable laws, guidelines, policies, and procedures that may impact the role of foster parents;

(v) To receive specific training on investigations of alleged child abuse or neglect in a foster home. The training shall include the rights of a foster parent during an investigation; and

(vi) To receive information about and have access to local and statewide support groups, including without limitation local and statewide foster parent associations;

(5) Have contact information for the appropriate staff of the child placement agency in order to receive information and assistance to access supportive services for children in the foster parent's care;

(6) Have access to services from the Division of Children and Family Services/Child Placement Agency twenty-four (24) hours a day, seven (7) days a week for assistance;

(7) (A) All information regarding the foster child that will impact the foster parent's home or family life in order to provide assurance of safety of the foster parent's family during the care of the child in foster care.

(B) Full disclosure of all medical, psychological, and behavioral issues of children in the foster parent's care;

(8) (A) To be informed prior to placement of all information regarding the child's behavior, background, health history, or other issues relative to the child that may jeopardize the health and safety of the foster family or alter the manner in which foster care should be provided.

(B) In an emergency situation, the child placement agency shall provide information as soon as it is available;

(9) Prior to placement, to review and discuss written information concerning the child and to assist in determining if the child is a proper placement for the foster family;

(10) The ability to refuse placement of a child in the foster home or to request, upon reasonable notice, the removal of a child from the foster home without fear of reprisal or any adverse effect on being assigned any future foster child or adoptive placements;

(11) Receipt of any information through the Division of Children and Family Services/Child Placement Agency regarding the number of times a child in foster care has been moved and the reasons for those moves and, upon request and within legal guidelines or as provided by statute, to receive the names and phone numbers of the previous foster parents if the previous foster parents authorize such release;

(12) The provision of a clear, written explanation of the placement agency's plan concerning the placement of a child in the foster parent's home and to receive at any time during the placement any additional or necessary information that is relevant to the case of the child, including any subsequent revisions to the case plan on a timely basis;

(13) (A) Meaningful participation in the development of the case plan for the child in foster care in his or her home.

(B) To accomplish this goal, the foster parents shall have:

(i) The opportunity to discuss the plan of the child in foster care with the case manager and the child welfare team and be provided with a written copy of the individual service and treatment plan concerning the child in foster care in the foster parent's home, as well as a reasonable notification of any changes to that plan;

(ii) The opportunity to participate in the planning of visitation with the child in foster care and his or her birth family;

(iii) The opportunity to participate in the case planning and decision-making process with the Division of Children and Family Services/Child Placement Agency regarding the child in foster care;

(iv) The opportunity to provide input concerning the plan of care for the child and to have that input considered by the Division of Children and Family Services/Child Placement Agency;

(v) The opportunity to communicate for the purpose of participating in the case planning for the child in foster care with other professionals who work with the child in foster care within the context of the professional team, including without limitation therapists, physicians, and teachers;

(vi) The opportunity to be notified of all scheduled meetings and staffings concerning the child in foster care in order to actively participate in the case planning and decision-making process regarding the child in foster care, including individual service planning meetings, administrative case reviews, multidisciplinary staffings, and individual educational planning meetings;

(vii) The opportunity to be given, in a timely and consistent manner, any information a case worker has regarding the child in foster care and the family of the child in foster care that is pertinent to the care and needs of the child in foster care and to the making of a permanency plan for the child in foster care; and

(viii) The opportunity to be given reasonable explanatory written notice of any changes in a case plan for the child in foster care, plans to terminate the placement of the child with the foster parent within fourteen (14) days, and the reasons for the change or termination in placement except in an immediate response to a child maltreatment investigation involving the foster home. The notice shall be waived only as provided for by law;

(14) The opportunity to be notified in advance by the Division of Children and Family Services or the court of any hearing or review in which the case plan or permanency of the child in foster care is an issue, including periodic reviews held by the court, permanency hearings, and motions to extend custody;

(15) The opportunity to be notified and to be heard during any court proceeding regarding the child in foster care in the foster parent's home and to be informed of decisions made by the courts or the child welfare agency concerning the child in foster care;

(16) The opportunity to be considered as a permanency option for a foster child in their home and if in the best interest of the foster child, and to receive assistance in dealing with family loss and separation when a child in foster care leaves the foster parent's home;

(17) The following considerations:

(A) Consideration when appropriate, as a preferential placement option when a child in foster care who was formerly placed with the foster parents has reentered the foster care system;

(B) Consideration for adoption when a child in foster care who has been placed in the foster home for a period of at least twelve (12) months becomes eligible for adoption to the extent it is in the best interest of the child in foster care; and

(C) To maintain contact with the child in foster care after the child leaves the foster home, unless the child in foster care, a birth parent, the Division of Children and Family Services who retains custody of the child in foster care, or other foster or adoptive parent refuses such contact;

(18) A reasonable plan for relief from the role of foster parenting through the use of respite care services;

(19) Receipt of timely and adequate financial reimbursement according to the agreement between the foster parents and the Division of Children and Family Services/Child Placement Agency;

(20) Receipt of evaluation and feedback on his or her role as a foster parent;

(21) In the event of an alleged violation of policies, foster parents shall have the opportunity:

(A) To request and receive a fair and impartial review regarding decisions that affect approval and retention or placement of a foster child in the foster parent's home;

(B) To be provided a fair, timely, and impartial investigation of complaints concerning the operation of the foster home;

(C) To an explanation of a corrective action plan or policy violation relating to foster parents;

(D) To have child maltreatment allegations investigated in accordance with the Child Maltreatment Act, § 12-18-101 et seq., and any removal of a child in foster care shall be pursuant to the Division of Children and Family Services policies and procedures; and

(E) To request and receive a review of decisions that affect approval of the foster home; and

(22) Information on policies and procedures for reporting of misconduct by Division of Children and Family Services employees, service providers, or contractors, confidential handling of the reports, and investigation of the reports.






Subchapter 10 - -- Safeguards for Children in Foster Care Act

§ 9-28-1001 - Title.

This subchapter shall be known and may be cited as the "Safeguards for Children in Foster Care Act".



§ 9-28-1002 - Findings and purpose.

(a) The General Assembly acknowledges that society has a responsibility, along with foster parents and the Department of Human Services, for the well-being of children in foster care.

(b) Every child in foster care is endowed with the opportunities inherently belonging to all children.



§ 9-28-1003 - Safeguards for children in foster care.

(a) Special safeguards, resources, and care should be provided to children in foster care because of the temporary or permanent separation from parents.

(b) A child in foster care in the State of Arkansas shall be entitled to the following:

(1) To be cherished by a family of his or her own;

(2) To be nurtured by foster parents who have been selected to meet his or her individual needs;

(3) To be heard and involved with the decisions of his or her life;

(4) To have complete information and direct answers to his or her questions about choices, services, and decisions;

(5) To be informed about and have involvement when appropriate with his or her birth family and siblings;

(6) To have reasonable access to his or her caseworker or a person in the Department of Human Services who can make decisions on his or her behalf;

(7) To express his or her opinion and have it treated respectfully;

(8) To request support and services that he or she needs;

(9) To have individualized care and attention;

(10) To have ongoing contact with significant people in his or her life, such as teachers, friends, personal support, and relatives;

(11) To be notified of changes impacting his or her permanence, safety, stability, or well-being;

(12) To have a stable, appropriate placement if he or she is placed in foster care;

(13) To receive free appropriate education, training, and career guidance to prepare him or her for a useful and satisfying life;

(14) To receive preparation for citizenship and parenthood through interaction with foster parents and other adults who are consistent role models;

(15) To have reasonable access to and be represented by an attorney ad litem in all juvenile judicial proceedings so that his or her best interests are represented;

(16) To receive quality child welfare services;

(17) To have a plan for his or her future and the support needed to accomplish it;

(18) To receive a copy of his or her case record upon exiting foster care;

(19) To be placed in the custody or foster home of relatives, if appropriate, provided the relative caregiver meets all relevant child protection standards; and

(20) To be cared for without regard to race, gender, religion, or disability.









Chapter 29 - Interstate Compacts

Subchapter 1 - -- Interstate Compact on Juveniles



Subchapter 2 - -- Interstate Compact on the Placement of Children

§ 9-29-201 - Text of Compact.

The Interstate Compact on the Placement of Children is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangement for the care of children will be promoted.

ARTICLE II Definitions

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship, or similar control;

(b) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof, a court of a party state, a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state;

(c) "Receiving state" means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons;

(d) "Placement" means:

(1) The arrangement for the care of a child in a family, free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility; and

(2) The arrangement for the care of a child in the home of his or her parent, other relative, or non-agency guardian in a receiving state when the sending agency is any entity other than a parent, relative, guardian or non-agency guardian making the arrangement for care as a plan exempt under Article VIII(a) of the compact.

(e) (1) "Foster care" means the care of a child on a twenty-four-hour-a-day basis away from the home of the child's parent or parents. The care may be by a relative of the child, by a non-related individual, by a group home, or by a residential facility or any other entity.

(2) In addition, if twenty-four-hour-a-day care is provided by the child's parents by reason of a court ordered placement and not by virtue of the parent-child relationship, the care is foster care.

(f) (1) "Priority placement" means whenever a court, upon request or on its own motion or where court approval is required, determines that a proposed priority placement of a child from one (1) state into another state is necessary because:

(A) The child is under two (2) years of age;

(B) The child is in an emergency shelter; or

(C) The court finds that the child has spent a substantial amount of time in the home of the proposed placement recipient.

(2) The state agency has thirty (30) days to complete a request for a priority placement.

(3) Requests for placement shall not be expedited or given priority except as outlined in this subsection.

(g) "Home study" means a written report that is obtained after an investigation of a household and that may include a criminal background check, including a fingerprint-based criminal background check in the national crime information database and a local criminal background check on any person in the household sixteen (16) years of age and older.

ARTICLE III Conditions for Placement

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child;

(2) The identity and address or addresses of the parents or legal guardian;

(3) The name and address of the person, agency, or institution to or with which the sending agency proposes to send, bring, or place the child;

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

(e) (1) If the home study is denied, the sending state agency shall present the home study to the juvenile division judge in the sending state.

(2) The sending state juvenile division judge shall review the home study and make specific written findings of fact regarding the concerns outlined in the home study.

(3) If the sending state juvenile division court finds that the health and safety concerns cannot be addressed or cured by services, the court will not make the placement.

ARTICLE IV Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting, or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one (1) or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state, nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII Limitations

This compact shall not apply to:

(a) (1) Except as provided under subdivision (a)(2) of this section, the sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(2) If the guardianship is established as a prelude to a non-relative adoption or to avoid compliance with this compact, the guardian shall comply with this compact.

(b) Any placement, sending, or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX Enactment and Withdrawal

This compact shall be open to joinder by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two (2) years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties, and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 9-29-202 - Role of Governor -- Appointment of compact administrator.

As used in Article VII of the Interstate Compact on the Placement of Children, the term "executive head" means the Governor. The Governor is authorized to appoint a compact administrator in accordance with the terms of Article VII.



§ 9-29-203 - Enforcement.

(a) The "appropriate public authorities" as used in Article III of the Interstate Compact on the Placement of Children, with reference to this state, means the Department of Human Services which shall receive and act with reference to notices required by Article III.

(b) The department shall take appropriate action in the appropriate court as may be necessary to enforce the provisions of this compact and to ensure that the placement of any child shall be for the best interest of that child.



§ 9-29-204 - Director of the Department of Human Services to determine when to discharge child.

As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, the phrase "appropriate authority in the receiving state" with reference to this state means the Director of the Department of Human Services.



§ 9-29-205 - Agreements with other states pursuant to the compact.

The officers and agencies of this state and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision, or agency thereof shall not be binding unless it has the approval in writing of the Director of the Department of Human Services in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.



§ 9-29-206 - Agreements concerning visitation or supervision.

Any requirements for visitation, inspection or supervision of children, homes, institutions, or other agencies in another party state which may apply under this subchapter or as required by any court of record of this state shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children.



§ 9-29-207 - Courts authorized to place children in other states pursuant to this compact.

Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof.



§ 9-29-208 - Financial responsibility for placed children.

Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of Arkansas laws fixing responsibility for the support of children may also be invoked.






Subchapter 3 - -- Interstate Compact on Adoption and Medical Assistance

§ 9-29-301 - Interstate Compact on Adoption and Medical Assistance.

SECTION 1

It is the purpose and policy of the party states to cooperate with each other to assure that adoptive children for whom federally funded medical adoption assistance is desirable and necessary shall continue to receive such adoption assistance, including medical and other necessary services, when the adoptive parents move to other states or are residents of another state.

SECTION 2 Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "Child with special needs" means a minor who has not yet attained the age of eighteen (18) years where the State of Arkansas has determined that the child's mental or physical handicaps warrant the continuation of assistance pursuant to Title IV-E of the Social Security Act, for whom the following has been determined:

(1) That the child cannot or should not be returned to the home of his parents;

(2) That the child is a member of a minority or sibling group or other specific factors exist such as ethnic background, age, medical condition, or physical, mental, or emotional handicap because of which it is reasonable to conclude that such a child cannot be placed with adoptive parents without providing adoption assistance;

(3) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in the care of such parents as a foster child, a reasonable, but unsuccessful effort to place the child with appropriate adoptive parents without providing adoption assistance payments.

(b) "Adoption assistance" means the payment or payments are made for maintenance of a child, which payment or payments are made or committed to be made pursuant to the Adoption Assistance Program established by the laws of the party state.

(c) "State" means a state in the United States, the District of Columbia, the Commonwealth of the Northern Mariana Islands, Guam, the Commonwealth of Puerto Rico, the Virgin Islands, or territory or possession of the United States.

(d) "Adoptions assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.

(e) "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.

(f) "Parents" means either the singular or plural of the word "parent".

SECTION 4 Medical Assistance

(a) Children for whom a party state is committed in accordance with the terms of an adoption assistance agreement to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided, or until the child reaches the age of eighteen (18) years, whichever comes first. Upon application therefor, the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement, the adoptive parents shall receive a medical assistance identification made out in the child's name. The identification shall be issued by the medical assistance program of the resident state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

(b) The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance. However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact, shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor, and all other pertinent information. The adoption assistance and medical assistance program of the adoption assistance state shall be notified of the identification issuance.

(c) A state which has issued a medical assistance identification pursuant to this compact, which identification is valid and currently in force, shall accept, process, and pay medical assistance claims thereon as on any other medical assistance to which its residents may be eligible or entitled.

(d) An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits. However, any such arrangements shall not be inconsistent with this compact nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and this compact.

(e) A child whose residence is changed from one (1) party state to another party state shall be eligible for medical assistance under the medical assistance program of the new state medical assistance.

SECTION 5

Withdrawal from this compact shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one (1) year after it is given in accordance with the requirements of this paragraph. In the event any state withdraws from this compact, all adoption assistance agreements outstanding and to which a party state is signatory shall continue to have the effects given to them pursuant to this compact, until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreement involved shall continue to have all rights and obligations conferred or imposed by this compact and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

SECTION 6

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, persons, or circumstances held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

SECTION 7

All laws and parts of laws in conflict herewith are hereby repealed.






Subchapter 4 - -- Interstate Compact for Juveniles

§ 9-29-401 - Text of Compact.

The Interstate Compact for Juveniles is enacted into law and entered into with all other jurisdictions legally joining in the compact in the form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I Purpose

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct non-compliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact on the Placement of Children, the Interstate Commission for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II Definitions

As used in this compact, unless the context clearly requires a different construction:

A. "By-laws" means: those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

C. "Compacting State" means: any state which has enacted the enabling legislation for this compact.

D. "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

E. "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

F. "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

G. "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this compact.

H. "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent -- a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent -- a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender -- a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender -- a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender -- a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. "Non-Compacting state" means: any state which has not enacted the enabling legislation for this compact.

J. "Probation or Parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III Interstate Commission for Juveniles

A. The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Commission for Adult Offender Supervision, Interstate Compact on the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV Powers and Duties of the Interstate Commission

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

ARTICLE V Organization and Operation of the Interstate Commission

Section A. By-laws 1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

g. Providing "start-up" rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff 1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification 1. The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI Rulemaking Functions of the Interstate Commission

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedure Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedure Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII Oversight, Enforcement and Dispute Resolution by the Interstate Commission

Section A. Oversight 1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution 1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII Finance

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX The State Council

A. An Arkansas State Council for Interstate Juvenile Supervision is created. The state council shall consist of the following members:

1. One (1) nonelected representative of the legislative branch of government appointed by the Chair of the Senate Interim Committee on Children and Youth;

2. One (1) circuit court judge who, pursuant to Administrative Order No. 14, is assigned to hear cases filed pursuant to the Arkansas Juvenile Code, appointed by the Governor;

3. The Director of the Division of Youth Services of the Department of Human Services or his or her designee;

4. One (1) representative from a victim's group, appointed by the Governor;

5. One (1) juvenile probation officer, appointed by the Governor; and

6. The Director of the Division of Youth Services or his or her designee shall be the commissioner representing Arkansas on the Interstate Commission for Juveniles.

B. The Director of the Division of Youth Services or his or her designee shall be the compact administrator for Arkansas.

C. The state council shall provide advice, recommendations and advocacy concerning Arkansas' participation in interstate commission activities and the development of policies concerning operations and procedures of the compact within this state.

ARTICLE X Compacting States, Effective Date and Amendment

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35[th] jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI Withdrawal, Default, Termination and Judicial Enforcement

Section A. Withdrawal 1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default 1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary, no monetary award is authorized by this compact because of the immunity granted to the State of Arkansas by the Constitution of the United States and the Constitution of the State of Arkansas.

Section D. Dissolution of Compact 1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII Severability and Construction

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact, including the provisions of Article XI, Sections A, B, and C, shall be construed to waive the sovereign immunity of the State of Arkansas granted under the Constitution of the United States and the Constitution of the State of Arkansas.

ARTICLE XIII Binding Effect of Compact and Other Laws

Section A. Other Laws 1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact 1. All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.









Chapter 30 - Child Abuse and Neglect Prevention Act

§ 9-30-101 - Title.

This chapter shall be known and may be cited as the "Child Abuse and Neglect Prevention Act".



§ 9-30-102 - Purpose.

It is the purpose of this chapter to encourage the direct provision of services to prevent:

(1) Child abuse and neglect; and

(2) Children of prisoners from becoming future prisoners.



§ 9-30-103 - Definitions.

As used in this chapter:

(1) "Board" means the State Child Abuse and Neglect Prevention Board created by this chapter;

(2) "Child" means a person under eighteen (18) years of age;

(3) "Child abuse" means any nonaccidental physical injury, mental injury, sexual abuse, or sexual exploitation inflicted by those legally responsible for the care and maintenance of the child, or an injury that is at variance with the history given. The term encompasses both acts and omissions;

(4) "Local council" means an organization formed under regulations prescribed by the board consisting of an employee of the Department of Human Services, an employee of the Department of Health, an employee of a public secondary or elementary school, an employee of the county sheriff's office or a city police department, a citizen at large, and any other persons deemed necessary by the board including, but not limited to, representatives from other groups or entities involved with child abuse and neglect or family violence;

(5) "Neglect" means:

(A) Failure to provide, by those legally responsible for:

(i) The care and maintenance of the child and the proper or necessary support;

(ii) Education, as required by law; or

(iii) Medical, surgical, or any other care necessary for his or her well-being; or

(B) Any maltreatment of the child. The term includes both acts and omissions. Nothing in this chapter shall be construed to mean a child is neglected or abused for the sole reason he or she is being provided treatment by spiritual means through prayer alone in accordance with the tenets or practices of a recognized church or religious denomination by a duly accredited practitioner thereof in lieu of medical or surgical treatment;

(6) "Parenting-from-prison program" means classes or services provided to incarcerated parents at any detention or correctional facility;

(7) (A) "Prevention program" means a system of direct provision of child abuse and neglect primary and secondary prevention services to a child or guardian and includes research programs related to prevention of child abuse and neglect.

(B) (i) "Primary prevention" means programs and services designed to promote the general welfare of children and families.

(ii) "Secondary prevention" means the identification of children who are in circumstances in which there is a high risk that abuse or neglect will occur and assistance is necessary and appropriate to prevent abuse or neglect from occurring; and

(8) "Program for the children of prisoners" means school or community-based services provided to:

(A) The children of individuals incarcerated in any detention or correctional facility; or

(B) The caregivers of children of individuals incarcerated in any detention or correctional facility.



§ 9-30-104 - State Child Abuse and Neglect Prevention Board.

(a) The State Child Abuse and Neglect Prevention Board is created as an autonomous agency.

(b) (1) The board shall be composed of nine (9) members appointed by the Governor:

(A) One (1) from each of the present four (4) congressional districts;

(B) Four (4) from the state at large; and

(C) The Director of the Division of Children and Family Services of the Department of Human Services or his or her designee.

(2) No more than three (3) members of the board shall reside in the same congressional district.

(3) As a group, the members shall demonstrate knowledge in the area of child abuse and neglect prevention and to the extent practicable shall be representative of the professional providers of child abuse and neglect prevention services, volunteers in child abuse and neglect prevention services, and providers of domestic violence programs.

(c) (1) The term of each member shall be three (3) years with the exception of the position designated for the director.

(2) A member shall not serve more than two (2) consecutive terms, whether partial or full.

(3) A vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(d) (1) The Governor shall designate a chair of the board from among its members, who shall serve in that position at the pleasure of the Governor.

(2) The board may elect such other officers and committees as it considers appropriate.

(e) Board members may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) The board may appoint an executive director who, subject to approval by the board, shall hire all staff required to implement this chapter.



§ 9-30-105 - Powers and duties of board.

(a) The State Child Abuse and Neglect Prevention Board shall:

(1) Meet not fewer than two (2) times annually;

(2) Establish a procedure for the annual internal evaluation of the functions, responsibilities, and performance of the board; and

(3) Promulgate regulations necessary for the implementation of this chapter.

(b) Regarding the administration of the Children's Trust Fund, the board shall:

(1) Promulgate regulations prescribing the procedure for establishing local councils;

(2) Provide for the coordination and exchange of information on the establishment and maintenance of local councils and prevention programs;

(3) Develop and publicize criteria for the distribution of Children's Trust Fund money under § 9-30-106;

(4) Monitor the expenditure of Children's Trust Fund money by persons, groups, and entities who receive Children's Trust Fund money from the board; and

(5) Provide statewide educational and public information seminars for the purpose of developing appropriate public awareness regarding the problems of child abuse and neglect, encourage professional persons and groups to recognize and deal with problems of child abuse and neglect, make information about the problems of child abuse and neglect available to the public and organizations and agencies that deal with problems of child abuse and neglect, and encourage the development of community prevention programs.

(c) Regarding the administration of the One Percent to Prevent Fund, to the extent funding is appropriated and available, the board shall:

(1) Develop and implement parenting-from-prison programs with preference given to facilities where parenting-from-prison programs exist or where community-based services are available;

(2) Develop and implement a post-release parenting program for parents who have been recently released from a detention or correctional facility in communities that can establish a need for the services;

(3) Develop and implement a program for the children of prisoners in communities that can establish a need for the services;

(4) Develop and implement other services and programs as needed that prevent children of prisoners from becoming future prisoners;

(5) Provide training, quality assurance, and technical assistance for each of the services and programs funded under the One Percent to Prevent Fund;

(6) Provide for the evaluation by an independent source of all services and programs funded by the One Percent to Prevent Fund; and

(7) On or before October 1 of each year, provide an annual report to the Chair of the Senate Interim Committee on Children and Youth and the Chair of the House Committee on Aging, Children and Youth, Legislative and Military Affairs summarizing the evaluations of the One Percent to Prevent Fund.

(d) The board may enter into contracts with any person, group of persons, or legal entity to fulfill the requirements of this section.

(e) All books, records, and documents pertaining to the board or the performance of any official function of the board shall be public records and open to the public at all reasonable times.



§ 9-30-106 - Receipt of money.

(a) (1) The State Child Abuse and Neglect Prevention Board shall be the sole entity authorized to receive money from the federal government, other governments, persons, or any other entities for the Children's Trust Fund and the One Percent to Prevent Fund.

(2) The moneys received for the Children's Trust Fund and the One Percent to Prevent Fund are separate and shall be used only for the purposes provided in this chapter.

(b) (1) Regarding the Children's Trust Fund, the board shall not accept money or other assistance from the federal government or any other entity or person if the acceptance would obligate the State of Arkansas, except to the extent money is available in the Children's Trust Fund subject to the expenditure limitations prescribed by this chapter for the Children's Trust Fund; and

(2) All money except money from the federal government received in the manner described in this section shall be transmitted to the Treasurer of State for deposit into the Children's Trust Fund.

(c) Regarding the One Percent to Prevent Fund, the board shall not accept money or other assistance from the federal government or any other entity or person if the acceptance would obligate the State of Arkansas, except to the extent money is available in the One Percent to Prevent Fund.



§ 9-30-107 - Disbursement of funds.

(a) The State Child Abuse and Neglect Prevention Board may disburse money appropriated from the Children's Trust Fund exclusively for the following purposes:

(1) To make grants or loans to any person, group of persons, or legal entity for the development or operation of a prevention program if at least all of the following conditions are met:

(A) The appropriate local council has reviewed and approved the program;

(B) The organization demonstrates an ability to match through money or in-kind services at least twenty-five percent (25%) of the amount of any Children's Trust Fund money to be disbursed to it;

(C) The organization demonstrates a willingness and ability to provide prevention program models and consultation to organizations and communities regarding prevention program development and maintenance; and

(D) Other conditions that the board may deem appropriate; and

(2) The operating expenses of the board.

(b) Disbursement of Children's Trust Fund money under subsection (a) of this section shall be kept at a minimum in furtherance of the primary purpose of the Children's Trust Fund which is to disburse money under subdivisions (a)(1) and (2) of this section to encourage the direct provision of services to prevent child abuse and neglect.

(c) (1) (A) Except as provided in subdivision (c)(2) of this section, the board may disburse money appropriated from the One Percent to Prevent Fund exclusively to make grants to any person, group of persons, or legal entity for the development, implementation, operation, or improvement of a parenting-from-prison program, a program for the children of prisoners, or a post-release parenting program as provided in § 9-30-105(c)(2).

(B) To make a grant under subdividion (c)(1)(A) of this section, the following requirements must be met:

(i) The board or its designee reviews and approves the program;

(ii) The person or entity applying for the grant demonstrates the academic background and evaluative experience necessary to provide program models and consultation on any of the programs under § 9-30-105(c); and

(iii) Other conditions that the board may deem appropriate.

(2) The board may disburse money appropriated from the One Percent to Prevent Fund for the operating expenses of the board.



§ 9-30-108 - Criteria for grants or loans.

Regarding the Children's Trust Fund, in making grants or loans to a local council, the State Child Abuse and Neglect Prevention Board shall consider the degree to which the local council meets the following criteria:

(1) Has as its primary purpose the development and facilitation of a community prevention program in a specific geographical area. The prevention programs shall utilize trained volunteers and existing community resources wherever practicable;

(2) Does not provide direct services except on a demonstration project basis, or as a facilitator of interagency projects;

(3) Demonstrates a willingness and ability to provide prevention program models and consultation to organizations and communities regarding prevention program development and maintenance.



§ 9-30-109 - Children's Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special trust fund to be known as the "Children's Trust Fund".

(b) All county clerks in this state shall charge a fee of ten dollars ($10.00) in addition to all other fees prescribed by law for each marriage license issued, and the clerks shall transmit the ten-dollar fee to the Treasurer of State who shall deposit it into the trust as special revenues.

(c) (1) Until the balance of the trust fund reaches ten million dollars ($10,000,000), not more than eighty percent (80%) of the money credited to the trust fund during any fiscal year shall be disbursed during that fiscal year.

(2) When the balance in the trust fund reaches ten million dollars ($10,000,000), disbursements from the trust fund shall be limited to the amount in excess of ten million dollars ($10,000,000).

(d) The Treasurer of State shall credit to the trust fund all moneys earned on the trust fund balance.

(e) No more than twenty percent (20%) of the revenues derived from the marriage license fees during any fiscal year shall be used to cover the administrative costs of the trust fund and the operation of the State Child Abuse and Neglect Prevention Board.

(f) The twenty-percent limitation does not apply to capital expenditures.






Chapter 31 - Youth Services

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- ADEPT Program

§ 9-31-201 - Definitions.

As used in this subchapter:

(1) "ADEPT" means a program that provides assessment, diagnosis, evaluation, placement, and treatment services to nonadjudicated and adjudicated youths and their families using a multidiscipline approach and working in coordination with existing juvenile treatment programs;

(2) "Department" means the Department of Human Services; and

(3) "Director" means the Director of the Department of Human Services.



§ 9-31-202 - Objectives and duties.

The ADEPT program shall:

(1) (A) Provide services to adjudicated and nonadjudicated juveniles on a nonresidential and a residential basis.

(B) The target population to be served by this type of program shall be defined by the Director of the Department of Human Services;

(2) Establish three (3) initial service delivery sites;

(3) Place a priority on treating youths and their families on a nonresidential basis;

(4) Maintain a record of all referrals;

(5) Provide the results of assessments, diagnoses, evaluations, and treatment and placement recommendations for all court-referred youths to the courts that referred the youths to the ADEPT program;

(6) Train local providers to conduct initial assessments for youths and their families in the program;

(7) Provide diagnoses, evaluations, and treatment and placement recommendations by using a team of M.D. and Ph.D. adolescent specialists, masters of social work, and other treatment professionals;

(8) Maintain a case file on each youth receiving ADEPT services;

(9) Develop a case plan for each youth who enters the ADEPT treatment system;

(10) Screen clients with a high risk of alcohol use for recent alcohol use and research the use of alcohol and its relation to attention deficit disorders and other diseases that adversely affect the behavior patterns of youths;

(11) Place a priority on using the least costly treatment methods and seek funding support from sources, including, but not limited to, Medicaid;

(12) Submit monthly reports to the director that include intake, closure, and follow-up data;

(13) Provide quarterly reports to the director and to the Bureau of Legislative Research; and

(14) Submit an annual report to the director and to the bureau summarizing the monthly reports and additional information, including, but not limited to, the types of problems identified, treatment services provided, and any identifiable service future needs.






Subchapter 3 - -- Community Work, Recreation, and Youth Opportunities Act



Subchapter 4 - -- Arkansas Youth Mediation Program Act

§ 9-31-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Youth Mediation Program Act of 1999".



§ 9-31-402 - Legislative purpose.

The General Assembly recognizes:

(1) That the youth of Arkansas are its most important natural resource and they are increasingly at risk due to conflict in their homes, schools, and communities;

(2) That mediation programs can help the youth of Arkansas and people in their homes, schools, and communities to resolve conflicts cooperatively, productively, and nonviolently and when possible prevent harmful conflicts from rising to confrontation and violence; and

(3) Therefore this subchapter is intended to benefit children, families, professionals, and courts throughout the State of Arkansas by establishing the Arkansas Youth Mediation Program to be housed at the William H. Bowen University of Arkansas at Little Rock School of Law and the University of Arkansas at Fayetteville School of Law to provide mediation services and training for:

(A) Children in schools;

(B) Youth who have committed certain delinquent acts;

(C) Children and families in need of services; and

(D) Children and families when there are allegations or findings of child abuse or neglect.



§ 9-31-403 - Definitions.

As used in this subchapter:

(1) "Mediation" means a process in which a neutral person or persons help disputants try to resolve a dispute in whole or in part by reaching an agreement without the mediator or mediators imposing the agreement; and

(2) "Program" means the Arkansas Youth Mediation Program at the University of Arkansas at Little Rock School of Law and the University of Arkansas at Fayetteville School of Law.



§ 9-31-404 - Powers and responsibilities of the Arkansas Youth Mediation Program.

(a) (1) There is created a program that shall be called the "Arkansas Youth Mediation Program".

(2) In the event funds are appropriated for this purpose, it shall be housed at and operated by the William H. Bowen University of Arkansas at Little Rock School of Law and the University of Arkansas at Fayetteville School of Law.

(b) The programs shall have the authority and responsibility to:

(1) Operate pilot projects offering mediation services for disputes in schools involving youth, juvenile delinquency cases, family in need of services cases, and dependency-neglect cases;

(2) Provide training and technical assistance for elementary and secondary schools to:

(A) Operate mediation programs in these schools for disputes involving children; and

(B) Incorporate conflict resolution education into the curriculum;

(3) Provide training and technical assistance for circuit courts to mediate juvenile delinquency and family in need of services cases as the courts deem appropriate;

(4) Provide training and technical assistance for circuit courts to mediate dependency-neglect cases as the courts deem appropriate;

(5) Offer law school courses and continuing education programs for lawyers and other professionals throughout Arkansas;

(6) Hire personnel and expend funds as necessary and appropriate to carry out the program's goals;

(7) Apply for and accept gifts or grants from any public or private source for use in maintaining and improving the operation of the program; and

(8) Take other appropriate actions to carry out the program's goals.



§ 9-31-405 - Program goals.

The Arkansas Youth Mediation Program's goals are to:

(1) Reduce economic, psychological, and social costs to individuals and public and private institutions arising from disputes involving youth;

(2) Reduce court dockets and delays;

(3) Increase the ability of youth to resolve conflicts cooperatively, productively, and nonviolently;

(4) Reduce antisocial behavior by children, parents, and other relatives;

(5) Increase the ability of elementary and secondary schools to concentrate their efforts on education by decreasing distractions due to conflicts in school;

(6) Encourage youth offenders to understand the consequences of their actions and take responsibility for those actions by providing suitable restitution to victims of their offense or other rehabilitative dispositions, or both;

(7) Provide victims of juvenile crime an opportunity to constructively confront offenders to explain the impact of the offense and develop suitable restitution plans or other rehabilitative dispositions;

(8) Expedite the safe and permanent placement of children removed from their homes due to allegations or findings of being dependent-neglected by improving the operation of the Department of Human Services in developing and implementing appropriate case plans in cooperation with affected family members and other interested individuals and agencies;

(9) Train lawyers and law students in techniques for satisfying a client's interests through negotiation and mediation and reducing unnecessary adversarial behavior and expense in litigation throughout Arkansas; and

(10) Assist public and private institutions in Arkansas to incorporate mediation programs into their institutions by providing training and technical assistance.









Chapter 32 - Child Welfare

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Child Welfare Public Accountability Act

§ 9-32-201 - Short title.

This subchapter shall be known as and may be cited as the "Arkansas Child Welfare Public Accountability Act".



§ 9-32-202 - Legislative findings.

To enhance the public's access to child welfare program performance indicators, to raise the public's awareness of the child welfare program's client outcomes, to enable the General Assembly to monitor and assess the performance of the Division of Children and Family Services of the Department of Human Services, Division of Mental Health Services of the Department of Human Services, and Division of Youth Services of the Department of Human Services, and to specifically monitor the compliance of the Division of Children and Family Services with court-ordered settlement agreements and compliance with state and federal regulations, the General Assembly finds that special and extraordinary provisions for legislative oversight of the child welfare system should be established.



§ 9-32-203 - Quarterly performance reports.

(a) (1) The Division of Youth Services of the Department of Human Services, the Division of Behavioral Health of the Department of Human Services, and the Division of Children and Family Services of the Department of Human Services are hereby directed to issue to the Senate Interim Committee on Children and Youth a quarterly report on the performance of the child welfare system.

(2) These quarterly reports will be known as the "Division of Youth Services Quarterly Performance Report", the "Division of Behavioral Health Quarterly Performance Report", and the "Division of Children and Family Services Quarterly Performance Report" and shall be transmitted to the Senate Interim Committee on Children and Youth no later than sixty (60) calendar days after the end of each calendar quarter.

(b) The Division of Youth Services Quarterly Performance Report, the Division of Behavioral Health Quarterly Performance Report, and the Division of Children and Family Services Quarterly Performance Report shall contain, but not be limited to:

(1) Client outcome information;

(2) Case status information;

(3) Compliance information;

(4) Management indicators; and

(5) Other data agreed to by the Senate Interim Committee on Children and Youth, the Division of Behavioral Health, the Division of Children and Family Services, and the Division of Youth Services.

(c) The Division of Behavioral Health shall report information by mental health catchment areas with actual totals.

(d) (1) The Division of Children and Family Services shall report on the number of children in foster care who experienced two (2) or more placements in care and the number of children in foster care who have run away at the end of each quarter.

(2) The data shall include, but not be limited to, the number of placements, the race and age of the children experiencing multiple moves, and runaway status.

(3) This data shall be reported by regional areas in the annual report.

(e) (1) The Division of Children and Family Services shall report on the fatality or near fatality of a child that is reported to the Child Abuse Hotline under the Child Maltreatment Act, § 12-18-101 et seq.

(2) The data on a reported fatality or near fatality shall include the:

(A) Age, race, and gender of the child;

(B) Date of the child's death or incident;

(C) Allegations or preliminary cause of death or incident;

(D) County and placement of the child at time of incident;

(E) Generic relationship of the alleged offender to child;

(F) Agency conducting the investigation;

(G) Legal action by the department; and

(H) Services offered or provided by the department now and in the past.

(3) The data of a fatality shall also include the name of the child.

(f) (1) The Department of Human Services shall report Child Abuse Hotline reports received on a child in the custody of the department.

(2) The data on reports of maltreatment on foster children shall include the:

(A) Age, race, and gender of the child;

(B) Allegations of maltreatment;

(C) County and placement of the child at time of incident;

(D) Generic relationship of the alleged offender to the child; and

(E) Action taken by the department.

(g) (1) The department shall report when a child dies if that child was in an out-of-home placement as defined under § 9-27-303(39).

(2) The data on the deaths of children in an out-of-home placement shall include the:

(A) Age, race, and gender of the child;

(B) Date of the child's death;

(C) Preliminary cause of death;

(D) County and placement of the child at time of incident; and

(F) Action by the department.

(h) The department shall report any noncase-specific recommendations of the department's Child Death Review Committee.



§ 9-32-204 - Annual performance reports -- Arkansas Child Welfare Report Card.

(a) (1) (A) The Division of Youth Services of the Department of Human Services, the Division of Behavioral Health of the Department of Human Services, and the Division of Children and Family Services of the Department of Human Services shall issue an annual report on the performance of the child welfare system on a county-by-county basis.

(B) The Division of Behavioral Health will report information by mental health catchment areas with state totals.

(2) This annual report will be known as the "Arkansas Child Welfare Report Card".

(b) The Arkansas Child Welfare Report Card shall contain, but not be limited to, for each county and the state as a whole:

(1) Client outcome information;

(2) Case status information;

(3) Compliance information;

(4) Management indicators; and

(5) Other data specified by the Senate Interim Committee on Children and Youth.

(c) The Arkansas Child Welfare Report Card shall be published and transmitted to the Senate Interim Committee on Children and Youth no later than December 1 of each year, and it must be published in a format that can be easily understood by the general public.

(d) (1) The Division of Children and Family Services shall report on the fatality or near fatality of a child that is reported to the Child Abuse Hotline under the Child Maltreatment Act, § 12-18-101 et seq.

(2) The data on a reported fatality or near fatality shall include the:

(A) Age, race, and gender of the child;

(B) Date of the child's death or incident;

(C) Allegations or preliminary cause of death or incident;

(D) County and placement of the child at time of incident;

(E) Generic relationship of the alleged offender to the child;

(F) Agency conducting investigation;

(G) Legal action by the department; and

(H) Services offered or provided by the department now and in the past.

(3) The data of a fatality shall also include the name of the child.

(e) (1) The Department of Human Services shall report hotline reports received on a child in the custody of the department.

(2) The data on reports of maltreatment on foster children shall include the:

(A) Age, race, and gender of the child;

(B) Allegations of maltreatment;

(C) County and placement of the child at time of incident;

(D) Generic relationship of the alleged offender to the child; and

(E) Action taken by the department.

(f) (1) The department shall report when a child dies if that child was in an out-of-home placement as defined under § 9-27-303(39).

(2) The data on the deaths of children in an out-of-home placement shall include the:

(A) Age, race, and gender of the child;

(B) Date of the child's death;

(C) Preliminary cause of death;

(D) County and placement of the child at time of incident; and

(F) Action by the department.

(g) The department shall place any noncase-specific recommendations of the department's Child Death Review Committee on the department's web page.



§ 9-32-205 - Annual performance audits.

(a) The Senate Interim Committee on Children and Youth shall conduct annual performance audits of the Division of Youth Services of the Department of Human Services, the Division of Mental Health Services of the Department of Human Services, and the Division of Children and Family Services of the Department of Human Services.

(b) To establish performance auditing standards, the Senate Interim Committee on Children and Youth shall use for guidance the Standards for Audit of Governmental Organizations, Programs, Activities and Functions (revised), published by the United States General Accounting Office.

(c) The performance audits shall contain, but not be limited to, a complete assessment of the compliance of the Division of Youth Services, the Division of Mental Health Services, and the Division of Children and Family Services with state and federal regulations and with the terms and conditions of the court-ordered settlement agreement.

(d) To conduct the performance audit, the Senate Interim Committee on Children and Youth may utilize surveys, client interviews, and other research methodology that it deems necessary.



§ 9-32-206 - Provision of information and assistance.

(a) The Division of Youth Services of the Department of Human Services, the Division of Mental Health Services of the Department of Human Services, and the Division of Children and Family Services of the Department of Human Services shall make available to the Senate Interim Committee on Children and Youth a list of all reports the unit submits to the Director of the Department of Human Services.

(b) Under the direction of the director, the Division of Youth Services, the Division of Mental Health Services, and the Division of Children and Family Services shall work cooperatively with and provide any necessary assistance to the Senate Interim Committee on Children and Youth.

(c) Notwithstanding any agency rules or regulations to the contrary, the Division of Youth Services, the Division of Mental Health Services, and the Division of Children and Family Services shall furnish information to members of the General Assembly, legislative staff, or legislative committees immediately upon request.



§ 9-32-207 - Annual report to General Assembly.

The Senate Interim Committee on Children and Youth shall report annually to the General Assembly its findings and recommendations regarding the child welfare program.









Chapter 33 - Youth Violence

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Common Ground Program

§ 9-33-201 - Legislative findings.

(a) The General Assembly, in response to the recommendations from the Governor's Summit on Youth Violence Prevention in December 1994, and the regional summits held in December 1996, finds that:

(1) For too many Arkansas children, the environment in which they live prevents their healthy development, resulting in school failure, substance abuse, teen pregnancy, violence, and other destructive behaviors;

(2) Intervention or treatment programs and punishment or incarceration are far more costly than working to prevent destructive behaviors from occurring;

(3) An environment in which youths can grow up healthy, safe, succeeding in school, participating in community life, and ready to enter productive adulthood is inseparable from the well-being of families and the safety, stability, and economic viability of the neighborhoods and communities where they live;

(4) New relationships are needed between state government, local communities, public and private service agencies, and the families and young people who need services, so that help will be more accessible, easier to use, and more effective;

(5) Better evaluation tools are needed to identify youth crime and violence prevention programs that are working and those that are not, so that scarce resources can be more effectively utilized;

(6) A better communication system is needed to connect and streamline the array of services, coalitions, and committees already under way, to track programs and publicize successful models; and

(7) Solving the current problems of youth cannot be accomplished in a short-term program but will take a long-term commitment on the part of state and local government and all those who touch the lives of our youth.

(b) Therefore, the Common Ground Program, established by the 1995 General Assembly and that will cease to exist March 1, 1997, is hereby reestablished as hereinafter provided to serve as a bridge connecting and assisting government, communities, and citizens to build a more responsive human educational and economic system in which children and families can thrive.



§ 9-33-202 - Common Ground Program Committee -- Members.

(a) The Common Ground Program and the Common Ground Program Committee shall work in collaboration with the Governor's Partnership Council for Children and Families in coordinating grants, programs, and services. The committee shall be composed of twenty-three (23) members to serve at the pleasure of the Governor with (20) appointed by the Governor as follows:

(1) One (1) member shall be a state Senator;

(2) One (1) member shall be a state Representative;

(3) Two (2) members shall be representatives of the Governor's Youth Commission to be selected by the Governor from a list of three (3) names per position submitted by the Governor's Youth Commission or if the Governor's Youth Commission fails to submit the names or ceases to exist, two (2) youth member representatives;

(4) Two (2) representatives of the Governor's Partnership Council for Children and Families with at least one (1) of the representatives being chosen from the council's membership at large;

(5) Fourteen (14) members shall be culturally diverse representatives of the statewide community at large, and may include parents, educators, representatives of religious organizations, health care professionals, youth service providers, law enforcement officers, representatives of business, and those working in the juvenile justice system; and

(6) The three (3) directors of the Department of Health, the Department of Human Services, and the Department of Education, or their respective designees, shall be members of the committee.

(b) Members of the committee shall serve without compensation, but may, to the extent moneys are appropriated therefor and subject to reasonable limitations established by the Department of Finance and Administration, be reimbursed for actual reasonable expenses incurred in the performance of their official duties in accordance with rates and standards for reimbursement of state employees.



§ 9-33-203 - Common Ground Program Committee -- Officers and activities.

(a) The Common Ground Program Committee shall select a chair and any other officers it deems appropriate from its membership.

(b) The committee shall exist until such time as it has completed its work or is dissolved by the General Assembly, whichever comes first.

(c) The activities of the committee shall be governed by the rules established by the committee.



§ 9-33-204 - Common Ground Program Committee -- Powers and duties.

The Common Ground Program Committee shall have responsibility to:

(1) Periodically review grants using committee members or a peer review process, or both, and make recommendations as needed to the Governor's office and to the General Assembly regarding the performance of grantees;

(2) Develop criteria and priorities for a grant program to be based on the recommendations from the Governor's Youth Summit on Violence Prevention that was held in December 1994, the regional summits held in 1996-1997, and from regional summits, public hearings, and surveys thereafter;

(3) Award grants using the criteria and priorities established by the committee and report the awards to the Governor's office;

(4) Develop information about the grant program that the Governor's office, the General Assembly, and others can use to disseminate information to the general public;

(5) Report the results of the grant program annually to the Governor and the General Assembly; and

(6) Administer the Arkansas After-School Enrichment Program, including, at least, developing criteria and priorities for a grant program, awarding grants, developing information about the Arkansas After-School Enrichment Program that the Governor's office, the General Assembly, and others can use to disseminate information to the general public, and reporting the results of the program annually to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.



§ 9-33-205 - Department of Health--Powers and duties.

(a) The Department of Health shall be the agency designated to serve as the administrative and fiscal agent for the Common Ground Program.

(b) Funds appropriated for the Common Ground Program may only be used for activities in support of the Common Ground Program that comply with the stated legislative purpose as contained in this chapter.

(c) The department shall have the following authority and responsibilities in acting as fiscal agent for the Common Ground Program:

(1) To disburse program grant funds to qualifying entities as directed by the Common Ground Program Committee;

(2) To submit applications on behalf of the committee for funds that may become available from public and private funding sources that would be used to implement the activities of the Common Ground Program; and

(3) To contract for fund-raising and fiscal investment and management services.

(d) The department shall carry out or contract for the following administrative functions for the Common Ground Program:

(1) The establishment of a Clearinghouse for Youth Crime Prevention Program in the Office of Alcohol and Drug Abuse Prevention of the Department of Human Services, that shall, in collaboration with the Division of Chronic Disease and Disability Prevention of the Department of Health:

(A) Maintain a database that tracks successful youth crime and violence prevention programs in Arkansas and other states;

(B) Develop and implement procedures for the collection of information about youth crime and violence prevention programs in conjunction with the committee; and

(C) Develop and implement procedures for the dissemination of information about youth crime and violence prevention programs in conjunction with the committee;

(2) The development and administration of an outreach and grant program component, that shall:

(A) Conduct public education activities about the Common Ground Program, the committee, and the programs developed and implemented thereunder;

(B) Assist groups in developing grant applications by providing grantees, the committee and staff, and others with the information and skills necessary to successfully plan, develop, implement, and finance youth crime and violence prevention programs; and

(C) (i) In order to solicit the opinions and recommendations of citizens, youths, and public officials regarding strategies and programs to prevent youths from becoming influenced by and involved in youth crime and violence, conduct:

(a) Regional summits or public hearings at the discretion of the Common Ground Program; and

(b) Surveys.

(ii) Based on those opinions and recommendations, the outreach and grant program component shall submit a biennial report suggesting funding priorities to the committee for presentation to the Governor and the General Assembly;

(3) The development and administration of evaluation, assessment, and reporting components, that will evaluate grant recipients and collect information about other information about youth crime and violence prevention programs to enhance the success of the Common Ground Program;

(4) The provision of administrative support to the committee in performing its statutory duties; and

(5) The provision of peer review of the Common Ground Program grant applications.



§ 9-33-206 - Grants priority.

Priority for Common Ground Program grants shall be given to applicants that:

(1) (A) Provide matching funds for the youth crime prevention programs in an amount equal to at least fifty percent (50%) of the grant award.

(B) Matching funds may be in cash or in goods and services; and

(2) Demonstrate support for the youth crime and violence prevention programs from the local community, including elected officials.






Subchapter 3 - -- After-School Enrichment Program

§ 9-33-301 - Definitions.

As used in this subchapter:

(1) "After-school enrichment program" means a program conducted after regular school hours to provide additional assistance for at-risk high school students requiring tutorial or mentoring assistance with character building, communication skills, conflict resolution skills, and career or other life skills;

(2) "At-risk school district" means a school district in which a middle school, junior high school, or high school has high drop-out rates, low grade-retention rates, or high rates of suspensions, detention referrals, violent behavior, or other disruptive student behavior; and

(3) "At-risk students" means high school students who are in danger of dropping out as measured by academic performance, attendance, discipline problems, and other factors affecting school performance, including, at least, teenage pregnancy or parenting, alcohol or other illegal drugs, residence in an unstable or temporary living arrangement, child abuse or neglect, poor communication skills, character building, conflict resolution skills, and career or other life skills.



§ 9-33-302 - Creation -- Purpose.

(a) There is created the Arkansas After-School Enrichment Program.

(b) The purpose of the program is to provide grants to at-risk school districts for locally designed programs based on criteria developed through research-based prevention programs deemed effective by the Department of Education that target at-risk students in middle school, junior high school, high school, or any combination of the three (3) by:

(1) Enhancing educational attainment through coordinated services to respond to the needs of students who are at risk of school failure and at risk of failure in their lives and careers following their school years;

(2) Providing financial assistance for at-risk students to those at-risk school districts that by definition are identified to have the greatest need; and

(3) Providing for a safe and secure learning environment.



§ 9-33-303 - Administration -- Funding.

(a) The Department of Health shall be the agency designated to serve as the administrative and fiscal agent for the Arkansas After-School Enrichment Program.

(b) Funds appropriated for the Arkansas After-School Enrichment Program may only be used for activities in support of the Arkansas After-School Enrichment Program that comply with the stated legislative purpose as contained in this subchapter.

(c) The Department of Health shall have the following authority and responsibilities in acting as fiscal agent for the Arkansas After-School Enrichment Program within the Common Ground Program:

(1) To disburse the Arkansas After-School Enrichment Program grant funds to qualifying entities at a minimum of forty percent (40%) of the allocation of Common Ground Program funds as directed by the Common Ground Program Committee;

(2) To solicit proposals from at-risk school districts with high percentages of at-risk high schools for after-school enrichment programs;

(3) To ensure that applications include evidence of a district-wide needs assessment and planning processes, program objectives and activities, anticipated results, evaluation plans, and proposed linkages with community health and human service agencies and existing school programs;

(4) To provide technical assistance to at-risk school districts, including information about effective research-based prevention programs and agency services, to provide for program review and evaluation and, in consultation with other state agencies, including the Department of Education, to develop program guidelines for coordinated service delivery and to establish standards against which programs may be judged for efficiency and effectiveness; and

(5) To submit applications on behalf of the Common Ground Program Committee for funds that may become available from public and private funding sources that would be used to implement the activities of the Arkansas After-School Enrichment Program.



§ 9-33-304 - Cooperation by other agencies.

(a) All agencies of the state and local governments, including departments of social services, health departments, local mental health, mental retardation, and substance abuse authorities, court personnel, law enforcement agencies, state-supported institutions of higher learning, the community college system, and cities and counties shall cooperate with the Common Ground Program, the Common Ground Program Committee, and with at-risk school districts that receive grants in coordinating the Arkansas After-School Enrichment Program at the state level and in implementing the program at the local level.

(b) The Department of Human Services, in consultation with the Director of the Department of Education, shall develop a plan for ensuring the cooperation of state agencies and for local agencies and encouraging the cooperation of private entities, especially those receiving state funds, in the coordination and implementation of the Arkansas After-School Enrichment Program.









Chapter 34 - Voluntary Placement of a Child

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Voluntary Delivery of a Child

§ 9-34-201 - Definitions.

For purposes of this chapter:

(1) "Law enforcement agency" means any police force or organization whose primary responsibility as established by law or ordinance is the enforcement of the criminal, traffic, or highway laws of this state as defined in § 12-9-301 and that is staffed twenty-four (24) hours a day; and

(2) "Medical provider" means any emergency department of a hospital licensed under § 20-9-214.



§ 9-34-202 - Delivery to medical provider or law enforcement agency.

(a) Any medical provider or law enforcement agency shall without a court order take possession of a child who is thirty (30) days old or younger if the child is left with or voluntarily delivered to the medical provider or law enforcement agency by the child's parent who does not express an intent to return for the child.

(b) A medical provider or law enforcement agency that takes possession of a child under subsection (a) of this section shall perform any act necessary to protect the physical health and safety of the child.

(c) A medical provider or law enforcement agency shall incur no civil or criminal liability for any good faith acts or omissions performed pursuant to this section.



§ 9-34-203 - Care of the child.

(a) Upon delivery of the child to a law enforcement agency or a medical provider, the law enforcement officer or an appropriate hospital employee shall take the child into protective custody for seventy-two (72) hours under the Child Maltreatment Act, § 12-18-101 et seq.

(b) The law enforcement officer or hospital employee shall immediately notify the Division of Children and Family Services of the Department of Human Services, which shall initiate a dependency petition pursuant to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.



§ 9-34-204 - Missing Persons Information Clearinghouse.

The Division of Children and Family Services of the Department of Human Services shall utilize the Missing Persons Information Clearinghouse and any other national and state resources to determine whether the child is a missing child.












Title 9 - -- Appendix Administrative Order Number 10 -- Child Support Guidelines

The Per Curiam Orders of the Supreme Court of Arkansas of February 5, 1990, May 13, 1991, and October 25, 1993, established guidelines for child support enforcement. The Per Curiam Order of September 25, 1997, established Administrative Order Number 10, establishing guidelines effective October 1, 1997. Administrative Order Number 10 was republished in the Per Curiam Order of January 22, 1998, making minor corrections to the child-support charts and to the Affidavit of Financial Means. The Per Curiam Order of January 31, 2002, made further amendments which included and incorporated by reference the revised weekly and monthly family-support charts and the revised Affidavit of Financial Means effective February 11, 2002. The Per Curiam Order of April 26, 2007, included revised weekly and monthly support charts and Affidavit of Financial Means and added new biweekly and semimonthly charts effective May 3, 2007. The Per Curiam Order of June 14, 2007, was issued to correct errors in the attachments included in the Per Curiam Order of April 26, 2007. Administrative Order Number 10 as revised by the Per Curiam Order of June 14, 2007, is set out in this appendix for easy reference and includes the weekly, biweekly, semimonthly, and monthly support charts and the Affidavit of Financial Means.

PER CURIAM: "On April 26, 2007, this court handed down a per curiam order regarding Administrative Order No. 10 -- Arkansas Child Support Guidelines, which included the following attachments to the order: (1) a revised Administrative Order No. 10, (2) revised Child Support Charts (weekly, biweekly, monthly, and bimonthly), and (3) a revised Affidavit of Financial Means. These attachments had errors in them. This per curiam order amends and corrects Administrative Order No. 10, the Biweekly Child Support Chart and the Affidavit of Financial Means.

"Administrative Order No. 10 is amended in Section III, Calculation of Support, in subsection 'b,' Income Which Exceeds Chart. A new Example is provided for computing child support when income exceeds the chart. The maximum weekly income in the example now conforms to the maximum weekly income on the revised chart.

"Section III is also amended in subsection 'c,' Nonsalaried payors, to update military terminology for 'quarters allowance' and to add subsistence allowance as a component of total income for military personnel.

"Two of the four Family Support Charts have been amended. The Biweekly Child Support Chart skipped from 'Payor Net Biweekly Income' of $290 to $400. The Chart has been corrected. The 'bimonthly' chart is renamed the 'Semimonthly' Family Support Chart, and all references to 'bimonthly' have been changed to 'semimonthly' in the administrative order and in the affidavit.

"A new Affidavit of Financial Means is substituted, renumbered to correct errors in numbering in the one published originally. Substantive changes include a request for three pay stubs to be attached to the affidavit after section 1.c. There are additions for clarification about income in sections 4.a. and 4.d., and about the children being supported in section 5.b. 'Health insurance' was added to the list of monthly expenses as section 'm.' The term 'legally determined illegitimate children' was replaced with 'legally legitimated children' in section 23.i. After that section is a new instruction to repeat the 'net pay' information on separate attachments for other salaried positions.

"We republish the April 26, 2007, per curiam order and substitute all attachments, (1) revised Administrative Order No. 10, (2) revised Child Support Charts, and (3) the revised Affidavit of Financial Means[:] PER CURIAM On February 5, 1990, this court first adopted guidelines for child support in response to P.L. 100-485 and Ark. Code Ann. § 9-12-312(a). Effective October, 1989, P.L. 100-485 required that all states adopt guidelines for setting child support; that it be a rebuttable presumption that the amount of support calculated from the child-support chart is correct; and that each state's guidelines be reviewed and revised, as necessary, at least every four years. In response to the federal law, the Arkansas General Assembly enacted Ark. Code Ann. § 9-12-312, which included the federal provision and authorized the Arkansas Supreme Court to develop guidelines based on recommendations submitted to the court by a committee appointed by the Chief Justice. The Arkansas Supreme Court Committee on Child Support initially made recommendations to the court that formed the substance of a 1990 per curiam order. On May 13, 1991, pursuant to the committee's recommendations, the court issued a new per curiam to supplement the original.

"In compliance with the four-year requirement of P.L. 100-485, the committee has submitted periodic reports and recommendations to the court since 1990. On October 23, 1993, the court issued a per curiam order and adopted guidelines that were published in the Court Rules Volume of the Arkansas Code Annotated. On September, 1997, the court issued a per curiam and adopted the recommendations of the child support committee. At that time, the court adopted and published Administrative Order Number 10 -- Arkansas Child Support Guidelines, effective October 1, 1997. The Administrative Order incorporated by reference weekly and monthly family support charts and the Affidavit of Financial Means. On January 22, 1998, the court entered a per curiam and republished Administrative Order Number 10, making minor corrections to the child support charts and to the Affidavit of Financial Means.

"The last revision following the child support committee's periodic review was on January 31, 2002. By a per curiam order, the court adopted and republished Administrative Order Number 10 -- Arkansas Child Support Guidelines, effective February 11, 2002, which incorporated by reference the weekly and monthly family support charts and the Affidavit of Financial Means. The committee has continued to study the existing guidelines, pursuant to federal and state law. Once again, the committee submitted a report to the court, including recommendations for revisions to the Administrative Order, the guidelines and the Affidavit of Financial Means.

"Having carefully considered these most recent recommendations, the court adopts and publishes revised Administrative Order Number 10 -- Arkansas Child Support Guidelines, effective May 3, 2007. This Administrative Order includes and incorporates by reference revised weekly and monthly support charts and adds new biweekly and bimonthly charts. The Affidavit of Financial Means has been substantially revised and is also included and incorporated by reference into Administrative Order Number 10.

"The court thanks the committee for its service, and as it has done in the past, directs the committee and the Chief Justice, as its liaison, to continue its charge pursuant to law and the rules of this court."






Title 10 - General Assembly

Chapter 1 - General Provisions

[Reserved]



Chapter 2 - Legislative Proceedings

Subchapter 1 - -- General Provisions

§ 10-2-101 - Time for meeting.

(a) (1) The General Assembly shall meet in regular session at 12:00 noon on the second Monday in January in each odd-numbered year.

(2) (A) However, in any odd-numbered year following the election of a nonincumbent governor, the General Assembly upon convening at 12:00 noon on the second Monday in January may remain in session only for such time not to exceed two (2) days as is necessary to open and publish the votes for various constitutional offices, to swear in the state constitutional officers and members of the General Assembly, to organize and select officers, and to otherwise prepare for the regular session.

(B) The General Assembly may then stand in recess for a period not to exceed thirty (30) days.

(b) (1) The General Assembly shall meet in a fiscal session at 12:00 noon on the second Monday in February of each even-numbered year to consider appropriation bills.

(2) A bill other than an appropriation bill may be considered in a fiscal session if two-thirds (2/3) of the members of each house of the General Assembly approve consideration of the nonappropriation bill.



§ 10-2-102 - Duties of Secretary of Senate, Chief Clerk of the House of Representatives, and other officers.

(a) The Secretary of the Senate and the Chief Clerk of the House of Representatives, with their respective clerical forces, shall perform all duties required in the engrossment and enrollment of bills and all necessary work as clerks of committees.

(b) The employees of the Senate shall perform such duties during the regular session of the General Assembly and during the interim between the convening of special sessions, fiscal sessions, and the regular sessions of the General Assembly as may be provided by the Rules of the Senate or by the Senate Efficiency Committee, subject to the approval of the Senate.



§ 10-2-103 - Coordinator of House Legislative Services.

(a) The Coordinator of House Legislative Services shall be appointed by the Speaker of the House of Representatives with the approval of the House Management Committee.

(b) (1) The Coordinator of House Legislative Services shall perform such duties as may be provided by Rules of the House of Representatives and as provided by the Speaker of the House of Representatives and the House Management Committee.

(2) In addition thereto, the Coordinator of House Legislative Services shall hereafter perform all duties imposed upon the Chief Clerk of the House of Representatives now provided by law or authorized by Rules of the House of Representatives especially with respect to the disbursement of House funds, the keeping of fiscal accounts and records, the signing of official documents, and the acquisition of stationery, postage, and other supplies for the House and its members.

(3) The Coordinator of House Legislative Services shall hereafter perform all duties imposed upon the Chief Clerk of the House of Representatives with respect to the payment of interim expense funds to members of the House as authorized by § 10-2-212.



§ 10-2-104 - Duties of assistant sergeants at arms.

The assistant sergeant at arms in each house shall perform the duties of doorkeeper and postmaster of his or her respective house.



§ 10-2-105 - Administration of oaths.

(a) The President Pro Tempore of the Senate and the Speaker of the House of Representatives may administer oaths to the members and officers of their respective houses.

(b) The President Pro Tempore of the Senate, the Speaker of the House of Representatives, or the chair of a committee of the Senate or of the House of Representatives, or his or her designee, may administer oaths to witnesses in any case under their examination.



§ 10-2-106 - Elections.

In all elections made by either house or by a joint vote of both houses, the votes of a majority of all the members present shall be necessary to a choice, and when an election shall be by joint vote, the President of the Senate and the Speaker of the House of Representatives shall grant the person so elected a certificate thereof, which, in all cases in which a commission is required, shall be sufficient to authorize the granting of the commission.



§ 10-2-107 - Election of Speaker of the House of Representatives in doubt -- Procedure.

(a) If, after the biennial general election and prior to the convening of the regular session, a statement signed by fifty (50) or more members of the House of Representatives who will serve at the next-following regular session of the General Assembly is filed with the current Speaker of the House of Representatives stating that the members believe that the formal election of the new Speaker of the House of Representatives is in doubt, then the current Speaker of the House of Representatives shall call a one-day organizational meeting of all members and members-elect of the House who will serve at the next regular session. This meeting shall be held for the single purpose of designating the Speaker of the House of Representatives for the next General Assembly.

(b) If the special organizational meeting of members of the House is called, all members and members-elect of the House who will serve at the next-following regular session of the General Assembly shall be entitled to receive per diem and mileage for attending the meeting.



§ 10-2-108 - Manuscripts of daily proceedings -- Journals.

(a) Whenever the daily proceedings of either house of the General Assembly shall be made up in manuscript form, the manuscript shall be signed each day by the presiding officers of the respective houses and attested by the secretary or clerk thereof.

(b) In addition to the transcribed record of the journals of either house, the manuscript proceedings shall also be filed in the office of the Secretary of State, which manuscript proceedings shall be kept and preserved by the Secretary of State.

(c) A certified transcript of the proceedings of each house of the General Assembly shall be filed with the Secretary of State as a public document and shall be made available in the office of the Secretary of State for the inspection of any citizen requiring information therefrom, but the journals shall not be printed by the State of Arkansas.



§ 10-2-109 - Joint sessions.

(a) When by the Constitution or laws of the state a joint meeting of the Senate and House of Representatives is required, they shall assemble with their clerks on the day and at the hour previously agreed on for that purpose in the hall of the House of Representatives.

(b) When the meeting is assembled, the President of the Senate and Speaker of the House of Representatives shall preside in conjunction, and the meeting shall be governed by such standing rules as shall have been adopted for that purpose by the concurrence of both houses. They shall have power to punish any person other than a member for disorderly or contemptuous behavior in their presence by fine and imprisonment in the same manner and to the same extent as either house may do for like conduct before it by the Constitution and laws of this state.

(c) Any member of either house who shall be guilty of disorderly behavior in the presence of the meeting may be punished by the house of which he or she is a member in the same manner as if the offense had been committed in the presence of that house.



§ 10-2-110 - Disorderly conduct.

(a) If any person, whether a member or not, shall be guilty of any disorder in the presence of either house or a Committee of the Whole, or in a joint meeting of both houses, while in session, the presiding officer of the house or joint meeting or Chair of the Committee of the Whole may order the person into immediate custody. The sergeant at arms shall immediately take the person into custody and detain him or her until the further order of the house, joint meeting, or Committee of the Whole, before which offense was committed.

(b) If any person, whether a member or not, shall disturb the proceedings of any committee of either house or be guilty of disorderly conduct in their presence, the house appointing the committee may punish the person in the same manner as if the offense had been committed in the presence of the house. If the disorder or offense shall be committed before a joint committee of both houses, the President of the Senate shall issue process, and both houses shall proceed in joint meeting.



§ 10-2-111 - Unauthorized use of roll call system -- Penalty.

(a) Any person who, by tampering with the mechanism of the electric roll call system in the Chamber of the House of Representatives, shall willfully cause the vote indicated at any station to be incorrectly recorded shall be guilty of a misdemeanor, and, upon conviction, he or she shall be fined not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000).

(b) Any person not a member of the House of Representatives who, during the taking of a vote on any matter before a session of the House or during the calling of a roll in the House, shall operate a voting station of the electric roll call system shall be guilty of a misdemeanor and, upon conviction, he or she shall be fined not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000).



§ 10-2-112 - Prefiling of bills and resolutions -- Assignment to committee -- Printing.

(a) (1) The Chief Clerk of the House of Representatives and the Secretary of the Senate, under the direction and supervision of the Speaker of the House of Representatives and the President Pro Tempore of the Senate, shall establish a system for the prefiling of bills and resolutions beginning on:

(A) November 15 of each year preceding a regular session of the General Assembly; and

(B) (i) The second Monday of January of each year of a fiscal session of the General Assembly.

(ii) A nonappropriation bill may not be prefiled prior to a fiscal session due to the requirement in Arkansas Constitution, Amendment 86, that a concurrent resolution be approved by a vote of two-thirds (2/3) of the members elected to each house before either body may consider a nonappropriation bill.

(2) Under that presession filing system, each member-elect of the General Assembly and holdover member of the Senate who will be serving at the next-following regular session of the General Assembly shall be permitted to prefile bills and resolutions for the next regular session as soon as the members-elect of the next General Assembly are certified to the Secretary of State.

(b) The Chief Clerk of the House of Representatives and the Secretary of the Senate, respectively, shall assign numbers to House and Senate bills and resolutions.

(c) The Speaker-elect of the House of Representatives and the President Pro Tempore of the Senate shall provisionally assign all prefiled bills and resolutions to committees. Upon the convening of the General Assembly, the respective bodies shall review the assignment of the bills and resolutions made prior to the convening of the session by the Speaker-elect of the House of Representatives and the President Pro Tempore of the Senate, and shall make official assignments of the bills and resolutions in accordance with their respective rules.

(d) The legislative printing contract which includes the printing of bills, resolutions, committee reports, special reports, approved acts, and other specified legislative documents shall include the printing of prefiled bills and resolutions filed pursuant to this section.



§ 10-2-113 - Senate confirmation of board and commission appointees.

(a) All appointments made by the Governor of members of boards and commissions of the State of Arkansas, except appointments of members of boards and commissions governed by specific constitutional provisions that may be in conflict with this section, shall be subject to confirmation by the Senate. However, if any such appointment is made while the General Assembly is not in session, the person so appointed may qualify and hold office until the appointment shall be rejected by the Senate.

(b) (1) The Governor shall submit to the Senate within thirty (30) days after the General Assembly convenes in a regular session and within fifteen (15) days after the General Assembly convenes in a fiscal session the names of all appointments to boards and commissions of this state made subsequent to adjournment of the Senate at the last regular session or fiscal session of the General Assembly.

(2) Upon the convening of a special session of the General Assembly, the Governor shall immediately submit the names of all appointments to boards and commissions of this state made subsequent to adjournment of the Senate at the last regular session, fiscal session, or special session of the General Assembly.

(3) All appointments of members of boards and commissions of this state made while the General Assembly is in session shall be submitted immediately to the Senate.

(c) If an appointment is rejected by the Senate, the person rejected shall not thereafter be eligible to serve in the position or exercise the powers of the position, unless the appointment of the person is first approved by the Senate.



§ 10-2-114 - Bills imposing new or additional costs on municipality or county -- Fiscal impact statements.

(a) (1) Any bill filed with the Senate that requires an expenditure of public funds by a municipality or county or otherwise imposes a new or increased cost obligation on any municipality or county shall have a fiscal impact statement attached to it prepared by the author of the bill and filed with the bill at the time of its introduction. A copy of such fiscal impact statement shall be placed on the desk of each member of the Senate committee to which the bill is referred before the bill may be called up for final action in the committee. A copy of it shall also be placed on the desk of each member of the Senate before a final vote may be taken on it for final passage.

(2) If the author of any Senate or House of Representatives bill affected by this section shall fail to file a fiscal impact statement, any member of the Senate committee to which the bill is referred may object to its being called up for final action in the committee until a fiscal impact statement is made available to the committee. If such an objection is made by a member of the Senate committee, the chair of the committee shall refer the bill to the appropriate state agency or to the legislative staff for the preparation of a fiscal impact statement, to be returned to the committee in writing not later than five (5) days from the date of the request.

(3) If any such Senate or House bill is called up for final passage in the Senate and a fiscal impact statement has not been provided by the author of the bill or by the committee to which the bill was referred, any member of the Senate may object to the bill's being called up for final passage until a fiscal impact statement is prepared and made available on the desk of each member of the Senate at least one (1) day prior to the bill's being called up for final passage. If such an objection is made, the presiding officer of the Senate shall cause the bill to be referred to the appropriate state agency or to the designated legislative staff for the preparation of a fiscal impact statement which shall be filed in writing with the Senate not later than five (5) days from the date of the request.

(b) (1) When any House or Senate bill requiring an expenditure of public funds or otherwise imposing a new or increased cost obligation on any municipality or county is pending before any committee of the House, any member of the committee may request that a fiscal impact statement for the bill be placed on the desk of each member of the committee before the bill is called up for final action in the committee. If a request is made, the chair of the committee shall refer the bill to the appropriate state agency or to the legislative staff for the preparation of a fiscal impact statement to be returned to the committee in writing not later than five (5) days from the date of the request.

(2) Any time before the bill is read the third time in the House, a member of the House may request that a fiscal impact statement for the bill be prepared and placed on the desk of each member. When a member of the House so requests a fiscal impact statement on any bill, the Speaker of the House of Representatives shall furnish the member a fiscal impact statement signature form which shows the number of the bill for which the statement is requested and the date and time the request was made. If the member returns the form containing the signature of the requesting member and the signatures of at least nine (9) other House members within thirty (30) minutes of the time shown on the form, the fiscal impact statement shall be prepared and placed on the desk of each member of the House before the bill is read the third time.

(3) If a bill is called up for final passage in the House and a fiscal impact statement has not been provided for the bill, any member of the House in which the bill is being considered may move that a final vote on the passage of the bill be delayed until a fiscal impact statement is prepared and made available on the desk of each member of the House at least one (1) full day prior to the bill's being called up for final passage. If the motion is made and is adopted by a majority vote of the membership of the House, the Speaker of the House of Representatives shall cause the bill to be referred to the appropriate state agency or to the designated legislative staff for the preparation of a fiscal impact statement which shall be filed with the House within five (5) days of the date of the request.

(c) Failure of the sponsor of a bill to provide the fiscal impact statement required in this section shall not prohibit the consideration of it in the committee to which referred or on the floor of the house in which the bill is called up for final passage if no objection to it is made at the time such action is taken.

(d) Nothing in this section shall prohibit a committee to which a bill is referred or the house in which the bill is being considered from suspending the requirement of the filing of a fiscal impact statement on any such bill in the same manner as provided for the suspension of the rules in the house in which the bill is being considered.

(e) Copies of fiscal impact statements prepared in compliance with the provisions of this section shall be made available upon request for them to representatives of municipal or county governments. A fiscal impact statement filed or prepared in compliance with this section is declared to be a public record within the meaning of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(f) For the purposes of this section, the term "fiscal impact statement" means a realistic statement of the estimated financial cost to municipalities or counties of implementing or complying with a proposed law and regulations promulgated under it.



§ 10-2-115 - Introduction of bills affecting public retirement programs.

(a) Any proposed legislation affecting any publicly supported retirement system or pension plan to be considered by the General Assembly at a regular session shall be introduced in the General Assembly during the first fifteen (15) calendar days of a regular session.

(b) (1) No such bill shall be introduced after the fifteenth day of a regular session unless its introduction is first approved by a three-fourths (3/4) vote of the full membership of each house of the General Assembly.

(2) Additionally, if the General Assembly recesses for longer than three (3) consecutive days during the first fifteen (15) days of a regular session, the fifteen-day introduction deadline shall be extended for a time period equal to the recess.

(c) A bill affecting any publicly supported retirement system or systems shall not be introduced or considered at any special session or fiscal session of the General Assembly unless the introduction and consideration of the bill is first approved by a three-fourths (3/4) vote of the full membership of each house of the General Assembly.



§ 10-2-116 - Authentication of laws passed over veto.

(a) When a bill that has passed both houses of the General Assembly shall be returned by the Governor without his or her signature and with his or her objections thereto, and, upon reconsideration, shall pass both houses by the constitutional majority, it shall be authenticated as having become a law by a certificate endorsed thereon or attached thereto, in the following form:

"This bill having been returned by the Governor with his or her objections thereto and, after reconsideration having passed both houses by the constitutional majority, has become a law this .... day of .....".

(b) The certificate, having been signed by the President of the Senate and Speaker of the House of Representatives, shall be deemed a sufficient authentication thereof, and the bill shall again be presented to the Governor to be by him or her deposited with the laws in the office of the Secretary of State.



§ 10-2-117 - Authentication of bill becoming law without Governor's signature.

Every bill which shall have passed both houses of the General Assembly and shall not be returned by the Governor within five (5) days, having thereby become a law, shall be authenticated by the Governor causing the fact to be certified thereon by the Secretary of State in the following form:

Click here to view form



§ 10-2-118 - Vacancies during recess.

(a) When any member elected to either house of the General Assembly shall resign in the recess thereof, he or she shall address and transmit his or her resignation in writing to the Governor.

(b) Whenever the Governor shall receive any resignation or notice of vacancy or when he or she shall be satisfied of the death of any member of either house during the recess thereof, he or she shall without delay issue a writ of election to support the vacancy.



§ 10-2-119 - Vacancies during session.

(a) When any member shall resign during any session, he or she shall address his or her resignation to the presiding officer of the house of which he or she is a member, which resignation shall be entered upon the journal.

(b) In all cases of vacancies happening or being declared during any session of the General Assembly, by death, expulsion, or otherwise, the presiding officer of the house in which the vacancy shall happen shall immediately notify the Governor, who shall immediately issue a writ of election to fill the vacancy.



§ 10-2-120 - Elections to fill vacancies.

(a) (1) When any vacancy shall happen in the Senate for a district composed of more than one (1) county, the writ of election shall be directed to the sheriff of the county first named in the law establishing the district.

(2) When the vacancy shall happen in a senatorial district which shall have been divided or altered after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the sheriff of the county first named in the old district.

(3) When any vacancy shall happen in either house for any county which shall have been divided after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the sheriff of the old county.

(b) The sheriff to whom any writ of election shall be delivered shall cause the election to supply the vacancy to be held within the limits composing the county or district at the time of the next preceding general election. He or she shall issue his or her proclamation or notice for holding the election accordingly and transmit a copy thereof, together with a copy of the writ, to the sheriff of each of the counties within which any part of the old county may lie, who shall cause copies of the notice to be put up. The election is to be held accordingly in those parts of their respective counties which composed a part of the old county or district for which the election was held at the last preceding general election. The returns shall be made and the certificate of election granted in the same manner as if no division had taken place.



§ 10-2-121 - Designation of members to assist Boys State and Girls State -- Compensation.

(a) The Speaker of the House of Representatives is authorized to designate up to ten (10) members of the House of Representatives at any one (1) time and the President Pro Tempore of the Senate is authorized to designate up to five (5) senators at any one (1) time to assist in the annual Boys State and Girls State sponsored by the American Legion and other student government organizations.

(b) Monetary allowances for per diem and reimbursements for mileage as authorized by § 10-2-217 for members assisting such organizations shall be paid to members of the House from any unexpended balance of House funds and to members of the Senate from any unexpended balance of Senate funds appropriated to support the respective houses of the General Assembly.



§ 10-2-122 - Designation of members to represent state at national conferences -- Expenses.

(a) The President Pro Tempore of the Senate or the Chair of the Senate Efficiency Committee, or both, are hereby authorized to designate one (1) or more members of the Senate or staff, or both, to represent the Senate at regional or national conferences of legislators or other official meetings held during the interim between legislative sessions at which the State of Arkansas is requested to be represented by members of the General Assembly and may pay the actual and necessary travel, meals, and lodging, and other expenses therefor from the funds appropriated to the Senate.

(b) The Speaker of the House of Representatives is authorized to designate, subsequent to the adjournment of the General Assembly, one (1) or more members of the House of Representatives to represent the House at regional or national conferences of legislators or other official meetings held during the interim between legislative sessions at which the State of Arkansas is requested to be represented by members of the General Assembly and may pay the actual and necessary travel, meals and lodging, and other expenses.



§ 10-2-123 - Institute of Legislative Procedure.

(a) The General Assembly hereby determines that the conducting of an Institute of Legislative Procedure prior to the convening of regular sessions of the General Assembly on rules and legislative procedure and current fiscal conditions and other problems in state government is essential to the proper functioning of each regular session of the General Assembly.

(b) The Senate, the House of Representatives, the Legislative Council, and the Legislative Joint Auditing Committee shall cooperate in jointly sponsoring a biennial Institute of Legislative Procedure to carry out the aforementioned purposes.

(c) (1) Members of the preceding General Assembly and the newly elected members of the House and Senate shall be eligible to attend the biennial Institute of Legislative Procedure and shall be entitled upon filing claim therefor to per diem in the amount fixed by law for members of the General Assembly to receive for attendance at legislative sessions, for each day in attending the biennial Institute of Legislative Procedure plus mileage for traveling from their place of residence to the biennial Institute of Legislative Procedure and return.

(2) Per diem and mileage for members of the General Assembly and newly elected members of the General Assembly for attending the biennial Institute of Legislative Procedure shall be paid by the respective houses from the moneys appropriated therefor.



§ 10-2-124 - Bills introduced to change existing circuit court districts.

(a) All bills introduced in either house of the General Assembly to change any of the existing circuit court districts through redistricting or by providing additional judgeships shall be referred to the Senate Judiciary Committee if the bill is from the Senate or the House Judiciary Committee if the bill is from the House of Representatives.

(b) The Senate Judiciary Committee or House Judiciary Committee shall request a letter certifying whether or not the proposed change meets the criteria of the Arkansas Judicial Council which shall be certified by the Secretary-treasurer of the Arkansas Judicial Council.

(c) No bill to change any of the existing circuit court districts through redistricting or providing additional judgeships shall be acted upon in either committee until a letter certifying that the proposed change meets the criteria has been attached to the bill. Upon suspension of the Joint Rules of the House of Representatives and the Senate, a bill may be withdrawn from the House Judiciary Committee or Senate Judiciary Committee and acted upon without the certification of the council attached thereto.



§ 10-2-125 - Employees and officers.

(a) The House Management Committee with the approval of the Speaker of the House of Representatives may employ at its discretion employees of the House of Representatives and may transfer or discharge any employee if it is deemed in the best interest of the House of Representatives.

(b) (1) The Senate Efficiency Committee at its discretion and subject to the approval of the Senate may employ, transfer, or discharge Senate employees if it is determined by the Senate Efficiency Committee to be in the best interest of the Senate.

(2) The actual salaries to be paid to employees of the Senate shall be determined by the Senate Efficiency Committee within the funds, appropriations, and maximum annual salaries as may be available.



§ 10-2-126 - Assistant to the President Pro Tempore of the Senate.

(a) The Assistant to the President Pro Tempore of the Senate shall be under the direction of the President Pro Tempore of the Senate.

(b) The amount of salary to be paid to the assistant shall be determined by the Senate Efficiency Committee.



§ 10-2-127 - Fiscal impact statement.

(a) (1) As used in this section, unless the context otherwise requires, "fiscal impact statement" means a realistic written statement of the purpose of a proposed law, or a regulation promulgated under a law, and the estimated financial cost to the state or any local school district of implementing or complying with the proposed law or regulation.

(2) The fiscal impact statement shall be developed by the Office of Economic and Tax Policy with the assistance of the Department of Education within the guidelines adopted by the House Committee on Education and the Senate Committee on Education, as applicable.

(b) Any bill filed in the House of Representatives or Senate that will impose a new or increased cost obligation for education in grades kindergarten through twelve (K-12) on the State of Arkansas or any local school district shall have a fiscal impact statement attached to it prepared and filed with the chair of the committee to which the bill is referred:

(1) At least three (3) days before the bill may be called up for final action in the committee during a regular session of the General Assembly;

(2) At least three (3) days before the bill may be called up for final action in the committee during a fiscal session; and

(3) At least one (1) day before the bill may be called up for final action in the committee during a special session of the General Assembly.

(c) (1) (A) If any such House or Senate bill is called up for final passage in the House or Senate and a fiscal impact statement has not been provided by the author of the bill or by the committee to which the bill was referred, any member of the House or Senate may object to the bill's being called up for final passage until a fiscal impact statement is prepared and made available on the desk of each member of the House or Senate at least one (1) day prior to the bill's being called up for final passage.

(B) An affirmative vote of two-thirds (2/3) of a quorum present and voting shall override the objection.

(2) If an objection is made without override, the presiding officer of the House or Senate shall cause the bill to be referred to the office for the preparation of a fiscal impact statement which shall be filed with the presiding officer not later than five (5) days from the date of the request.



§ 10-2-128 - Observance of Dr. Martin Luther King, Jr. holiday.

In respect to Dr. Martin Luther King, Jr., and in observance of his birthday, neither the House of Representatives nor the Senate shall convene in session nor shall any of their committees meet on the third Monday in January.



§ 10-2-129 - Drafting and information requests to legislative employees.

(a) As used in this section:

(1) "Legislative employee" means an employee of the House of Representatives, the Senate, the Bureau of Legislative Research, the Division of Legislative Audit, and the Arkansas Code Revision Commission; and

(2) "Legislator" means any member of the General Assembly or a member-elect of the General Assembly.

(b) (1) A drafting request or information request made to a legislative employee by or on behalf of a legislator is confidential.

(2) The identity of the legislator making the request, except to the extent necessary to fulfill the request, and the existence of the request shall not be revealed to any person who is not a legislative employee without the consent of the legislator.

(c) (1) Any supporting documents submitted or caused to be submitted to a legislative employee by a legislator in connection with a drafting or information request are confidential.

(2) Except to the extent necessary to fulfill the request, the document, copies of the document, or the identity of the person, firm, or association producing it shall not be provided to any person who is not a legislative employee without the consent of the legislator.

(d) Unless made public by the legislator, a drafting request, information request, supporting documents, and the drafts or the work product for a drafting request or information request are not public records under § 25-19-103.

(e) (1) The Legislative Council may authorize the staff of the bureau to provide assistance to state agencies and constitutional officers in preparing legislation.

(2) If the Legislative Council authorizes the staff of the bureau to provide assistance to state agencies and constitutional officers in preparing legislation, the request, supporting documents, working papers, and drafts in the possession of the bureau are confidential and are not public records under § 25-19-103.

(f) Nothing in this section prohibits a legislative employee from working on similar or identical drafting requests or information requests from more than one (1) legislator.



§ 10-2-130 - Use of education studies commissioned by General Assembly.

(a) (1) Any cost study analysis, cost study audit, adequacy study, or other study commissioned or funded by the General Assembly concerning the state's education system and any conclusion or recommendation resulting from a cost study analysis, cost study audit, adequacy study, or other study concerning the state's education system is not binding upon the General Assembly.

(2) The General Assembly may reject at any time any analysis, audit, or study and any conclusion or recommendation resulting from an analysis, audit, or study concerning the state's education system.

(b) A cost study analysis, cost study audit, adequacy study, or other study concerning the state's education system shall include, but is not limited to:

(1) Studies conducted under § 10-3-2101 et seq. and Acts 2003, No. 1181 [expired]; and

(2) Any study concerning the adequacy or equitability of the state's education system, including, but not limited to, the state's method of funding public school districts.



§ 10-2-131 - Internet broadcast of proceedings.

(a) During regular sessions, fiscal sessions, and special sessions of the General Assembly, the House of Representatives and the Senate may broadcast live audio and video of their proceedings on the Internet.

(b) This requirement includes only proceedings held in the House Chamber and the Senate Chamber.






Subchapter 2 - -- Compensation and Expenses

§ 10-2-201 - Payment of salaries.

(a) (1) The annual salaries of members of the Senate and the House of Representatives established by law shall be payable in equal monthly installments from funds appropriated for that purpose.

(2) The Auditor of State is designated as disbursing officer of funds appropriated for payment of salaries of members of the General Assembly.

(3) The provisions of this subsection shall not apply to any per diem, mileage, or other allowances payable to members of the General Assembly, and the per diem, mileage, or other allowances shall be payable in the manner prescribed by law.

(b) The salaries which are due the members and officers of the General Assembly shall be certified by the President of the Senate and the Speaker of the House of Representatives, respectively, to the Auditor of State, who shall issue his or her warrant therefor on the Treasurer of State, which shall be paid out of any moneys in the State Treasury not otherwise appropriated.



§ 10-2-202 - Salary of deceased member.

(a) The Auditor of State is authorized and directed to pay to the surviving spouse, or if there is no surviving spouse then to the surviving children, or if there is no surviving spouse or children then to the next of kin of any member of the General Assembly who shall die before the expiration of his or her elected term, the monthly salary of the deceased member due and payable from the time of death to:

(1) The expiration of the deceased member's term; or

(2) Until the deceased member's successor shall have been elected and qualified.

(b) The payment shall be made monthly and shall be payable from the funds appropriated for the payment of legislative salaries.



§ 10-2-212 - Reimbursable expenses.

(a) (1) A member of the Senate may seek reimbursement for legislative expenses incurred as authorized by law by filing a signed statement of expenses incurred during each calendar month. Claims for reimbursement for expenses incurred shall be filed with the Secretary of the Senate and shall be paid from the funds appropriated for such purposes for the use of the Senate.

(2) The Senate Efficiency Committee is hereby authorized to establish the method of reimbursing members of the Senate for ordinary and necessary expenses incurred in the performance of their duties as members of the General Assembly. The Senate Efficiency Committee shall determine, within the limitations of the Arkansas Constitution and Internal Revenue Service guidelines, which expenditures constitute ordinary and necessary expenses and the amount of per diem and mileage reimbursement to be paid from Senate appropriations.

(3) Subsection (a) of this section does not apply to per diem, mileage, and expense reimbursements paid from funds disbursed by the Legislative Auditor or the Director of the Bureau of Legislative Research.

(b) (1) A member of the House of Representatives may seek reimbursement for legislative expenses incurred as authorized by law by filing a signed statement of expenses incurred during each calendar month. Claims for reimbursement for expenses incurred shall be filed with the Coordinator of House Legislative Services and shall be paid from the funds appropriated for such purposes for the use of the House.

(2) (A) The Speaker of the House of Representatives is hereby authorized to establish the method of reimbursing members of the House for ordinary and necessary expenses incurred in the performance of their duties as members of the General Assembly. The Speaker of the House of Representatives shall determine, within the limitations of the Arkansas Constitution and Internal Revenue Service guidelines, which expenditures constitute ordinary and necessary expenses and the amount of per diem and mileage reimbursement to be paid from House appropriations.

(B) The Speaker of the House of Representatives shall notify the House disbursing officer regarding the actions of the Speaker of the House of Representatives under this subsection.

(3) Subsection (b) of this section does not apply to per diem, mileage, and expense reimbursements paid from funds disbursed by the Legislative Auditor or the Director of the Bureau of Legislative Research.

(c) Except as otherwise provided by law, the maximum amount of reimbursement for legislative expenses incurred by members of the General Assembly shall be, at the option of each member, either five thousand eight hundred twenty dollars ($5,820) per year, six thousand five hundred forty dollars ($6,540) per year, or fourteen thousand four hundred dollars ($14,400) per year.

(d) (1) Any member of the General Assembly may elect not to receive per diem and mileage payments for attending legislative sessions and for attending legislative activities and in lieu thereof be reimbursed up to an additional ten thousand two hundred dollars ($10,200) per year. (2) Such election shall be made in writing to the presiding officer of the legislative body to which the member is elected.

(3) (A) The election must occur prior to the fifth day of a regular session, and the election shall remain in effect until a subsequent election is made at the next regular session.

(B) However, if the maximum amount of reimbursement is altered by law, the member of the General Assembly shall make the election within thirty (30) days after the law becomes effective, and the election shall remain in effect until a subsequent election is made at the next regular session.

(e) No member of the General Assembly shall file with the House or Senate claims for reimbursement for expenses in excess of the maximum amount prescribed by law.



§ 10-2-215 - Additional compensation for committee chairs, vice chairs, and cochairs.

(a) (1) In addition to the expense allowance provided by § 10-2-212 and all laws amendatory and supplemental thereto, the chair of each of the standing, select, and joint committees of either house of the General Assembly, the cochairs of the Legislative Council and the chairs of each subcommittee of the Legislative Council, the cochairs of the Legislative Joint Auditing Committee and the chairs of each subcommittee of the Legislative Joint Auditing Committee, the Speaker of the House of Representatives, the Speaker Pro Tempore of the House of Representatives, the Speaker Designate of the House of Representatives, the President Pro Tempore of the Senate, the President Pro Tempore Designate of the Senate, the House and Senate chairs of the Review/PEER Subcommittee of the Joint Budget Committee, the Personnel Subcommittee of the Joint Budget Committee, the Claims Subcommittee of the Joint Budget Committee, and the Special Language Subcommittee of the Joint Budget Committee, and the cochair of any committee of the General Assembly which does not function during the legislative session shall be eligible to receive an additional three thousand six hundred dollars ($3,600) per year.

(2) (A) In addition to the expense allowance provided by § 10-2-212, the House vice chair of each of the standing, select, and joint committees and the House vice chair of the Legislative Council is eligible to receive two thousand four hundred dollars ($2,400) per year.

(B) If a member of the House is eligible to receive payment under this subdivision (a)(2) due to service in more than one (1) covered position, the member shall be eligible to receive three thousand six hundred dollars ($3,600) per year.

(3) The chair of each subcommittee of each standing committee of either house shall be eligible to receive an additional one thousand eight hundred dollars ($1,800) per year. If a member of the General Assembly is eligible to receive payment under this subdivision (a)(3) due to service in more than one (1) covered position, the member shall be eligible to receive three thousand six hundred dollars ($3,600) per year.

(4) No member of the General Assembly shall receive more than three thousand six hundred dollars ($3,600) per year under this section.

(b) This additional allowance shall be paid from the same funds and appropriation and in the same manner as provided for the allowances authorized by § 10-2-212 and all laws amendatory and supplemental thereto.

(c) The chair of a committee established by rule of the House also may receive an allowance under subsection (a) of this section if authorized by rule of the House.



§ 10-2-216 - Reimbursement for legislative services personnel.

Due to the exacting and special duties of his or her office, the Coordinator of House Legislative Services/Parliamentarian/Administrative Assistant to the Speaker is to be reimbursed for allowable expenses in the same manner and amount as is authorized for members of the General Assembly by § 10-2-212.



§ 10-2-217 - Compensation for members of interim committees and for performance of other interim duties.

(a) (1) Members or alternate members serving as members of the interim committees of the General Assembly as defined in subsection (b) of this section and members of the General Assembly who shall perform "other interim legislative duties as authorized by law" as defined in subsection (b) of this section shall be entitled to receive per diem and mileage reimbursement in the amount prescribed by the Legislative Council not to exceed the amount as prescribed by regulations of the Internal Revenue Service.

(2) However, members of the General Assembly shall not be entitled to per diem for attendance at regional or national meetings and seminars held outside the State of Arkansas, but in lieu thereof they shall be entitled to reimbursement for actual, reasonable, and necessary expenses for meals, lodging, transportation, and mileage, as authorized by law.

(b) As used in this section:

(1) "Interim committees of the General Assembly" means and includes:

(A) The Legislative Council, as established by § 10-3-301;

(B) The Legislative Joint Auditing Committee, as established by § 10-3-401;

(C) The respective interim committees of the General Assembly, established and authorized by § 10-3-203;

(D) The Joint Interim Committee on Legislative Facilities, as established by § 10-3-1101;

(E) The Joint Committee on Legislative Printing Requirements and Specifications, as established by § 10-3-602;

(F) The Joint Committee on Public Retirement and Social Security Programs, as established by § 10-3-701;

(G) The Joint Interim Committee on Energy, as established by § 10-3-820;

(H) The Joint Performance Review Committee, as established by § 10-3-901; and

(I) Any other interim committee of the General Assembly created by law; and

(2) "Other interim legislative duties as authorized by law" includes:

(A) Service by members of the General Assembly in connection with the legislative program of Boys State and Girls State, as authorized by § 10-2-121;

(B) Attendance by members and members-elect of the General Assembly at the biennial Institute of Legislative Procedure held preceding the convening of each regular session of the General Assembly, as authorized by law; and

(C) The performance of other interim legislative duties which are not specifically enumerated in this section, but for which per diem and mileage reimbursement is authorized by law.

(c) It is the intent of this section to establish uniform per diem and mileage allowances for attendance by members of the General Assembly at meetings of interim committees of the General Assembly and for performing other interim legislative duties as members of the General Assembly where authorized by law.

(d) The allowances provided in this section shall be in lieu of per diem and mileage allowances which otherwise may have been established by laws enacted prior to February 26, 1985.



§ 10-2-221 - Contingent expenses.

(a) Each house shall control its own contingent expenses. When any account properly chargeable to the House of Representatives shall be adjusted and allowed according to the Rules of the House of Representatives, a certificate thereof shall be granted, signed by the Speaker of the House of Representatives, and attested by the Chief Clerk of the House of Representatives. When any account or demand for contingent expenses of the Senate shall be allowed, according to the Rules of the Senate, a certificate thereof shall be granted, signed by the President of the Senate and attested by the Secretary of the Senate.

(b) All joint and contingent expenses shall be controlled by the concurrent vote of both houses and shall be ascertained and adjusted according to their joint rules, and a certificate thereof shall be signed by the President of the Senate and countersigned by the Secretary of the Senate.

(c) Every certificate issued in accordance with the provisions of this section shall specify the amount due, on what account, and the fund out of which it is to be paid. The Auditor of State, on the delivery of any such certificate to him or her, shall draw his or her warrant therefor accordingly as in the case of other demands against the state.



§ 10-2-222 - Printing, stationery, and supplies.

(a) The Chief Clerk of the House of Representatives shall procure all printing, stationery, paper, and other necessary supplies for the use of the House of Representatives and shall have the power to distribute them among the members.

(b) The Secretary of the Senate shall procure all printing, stationery, paper, and other necessary supplies for the use of the Senate and shall have the power to distribute them among the members thereof.

(c) The Chief Clerk of the House of Representatives and the Secretary of the Senate shall let all contracts for the articles enumerated in this section. Contracts shall be let to the lowest and best responsible bidder.

(d) The Chief Clerk of the House of Representatives and the Secretary of the Senate shall give notice by one (1) publication in a newspaper having a circulation in the State of Arkansas that contracts for the printing and supplies herein enumerated are to be let and that three (3) days from the date of publication of the newspaper all bids for the contracts of printing and for furnishing supplies will be opened to ascertain the best and lowest bid. No bid shall be opened sooner than three (3) days from the date of publication of the notice.

(e) All bids must be in writing and under seal.



§ 10-2-223 - Authorization to meet during legislative recess -- Compensation.

(a) The various committees of the General Assembly that are authorized to meet during the interim between legislative sessions are hereby authorized to meet during a recess of the General Assembly of two (2) weeks or more in duration.

(b) A member of the General Assembly attending meetings of his or her assigned committees or meetings of committees to which he or she is invited by the chair or chairs during the recess shall be entitled to mileage and per diem at the same rate and from the same sources as for attending committee meetings held after sine die adjournment of the General Assembly.



§ 10-2-224 - Compensation for attendance at national or regional conferences.

(a) When the General Assembly is in recess for a period of two (2) weeks or more, a member of the General Assembly is:

(1) Authorized to attend national or regional conferences under the same conditions as apply to the attendance at the conferences after sine die adjournment of the General Assembly; and

(2) Entitled to receive reimbursement from the same sources and under the same conditions for conferences occurring after sine die adjournment for:

(A) Reasonable and necessary expenses for:

(i) Travel;

(ii) Meals; and

(iii) Lodging; and

(B) Other authorized expenses.

(b) (1) A member of the General Assembly may travel to a national or regional conference by commercial airplane, private vehicle, or other approved method of transportation.

(2) (A) Reimbursement for out-of-state travel is the lesser rate of reasonable airfare or the established rate of private car mileage based on map mileage when driven.

(B) Travel authorized by a chair of a legislative committee shall also be subject to approval by the Speaker of the House of Representatives or the President Pro Tempore of the Senate.

(C) When the Speaker of the House of Representatives or the President Pro Tempore of the Senate provides the written authorization to travel, the Speaker of the House of Representatives or his or her designee or the President Pro Tempore of the Senate or his or her designee shall determine the amount of reimbursement in dollars and cents.

(3) (A) A member of the General Assembly who prefers to be reimbursed for travel to a national or regional conference by a mode of transportation other than private vehicle or commercial airplane shall submit a request for reimbursement to the Speaker of the House of Representatives or the President Pro Tempore of the Senate in a manner established respectively by the Speaker of the House of Representatives or the President Pro Tempore of the Senate.

(B) A member of the General Assembly who submits a request for reimbursement under subdivision (b)(3)(A) of this section shall be reimbursed at a rate documented in writing and approved by the Speaker of the House of Representatives or the President Pro Tempore of the Senate.



§ 10-2-225 - Funds.

Funds appropriated to the Bureau of Legislative Research for interim committee study expenses shall be available for use by interim committees meeting during an extended recess of the General Assembly as authorized in § 10-2-223.






Subchapter 3 - -- Witnesses

§ 10-2-301 - Compelling attendance -- Orders -- Sentences.

(a) The Senate and the House of Representatives meeting separately or in joint meeting may:

(1) Issue the necessary subpoenas and process to summon and compel a person to appear before them or a committee thereof;

(2) Carry into execution their orders and sentences; and

(3) Summon and compel the attendance of witnesses in as full a manner as a court of law and with like effect.

(b) A subpoena for a witness shall be issued at the request of:

(1) A member of the Senate or a member of the House with the majority support of the member's respective house;

(2) The President Pro Tempore of the Senate on behalf of the majority of the members of the Senate;

(3) The Speaker of the House of Representatives on behalf of the majority of the members of the House; and

(4) The party accused.



§ 10-2-303 - Process -- Issuance and execution.

(a) All process issued by the House of Representatives and subpoenas and other process for witnesses when attendance may be required in the House or before a committee of the House shall be under the hand of the Speaker of the House of Representatives and attested by the Chief Clerk of the House of Representatives.

(b) All process issued by the Senate shall be under the hand of the President Pro Tempore of the Senate and attested by the Secretary of the Senate.

(c) All process issued for a joint meeting of the Senate and the House shall be under the hand of the:

(1) Speaker of the House of Representatives and attested by the Chief Clerk of the House of Representatives if the process was requested by a member of the House or the Speaker of the House of Representatives; or

(2) President Pro Tempore of the Senate and attested by the Secretary of the Senate if the process was requested by:

(A) A member of the Senate;

(B) The President Pro Tempore of the Senate; or

(C) The party accused if the party accused is not a member of the House, a member of the Senate, the Speaker of the House of Representatives, or the President Pro Tempore of the Senate.



§ 10-2-304 - Fees, costs, and expenses.

(a) Every witness attending either house or a committee thereof or a joint meeting of both houses, being summoned, shall be allowed the same fees as allowed by law to witnesses for their attendance in any court, to be paid as other costs.

(b) The fees of all officers and witnesses before either house, or a joint meeting, and all other costs and expenses arising therein, shall be paid out of the contingent fund of the house in which the proceedings may be had or if had in a joint meeting of both houses, then out of the contingent fund of the General Assembly unless the party charged be adjudged to pay the costs and expenses, in which case he or she shall pay them, and payment may be enforced by attachment.



§ 10-2-305 - Depositions.

(a) In cases not otherwise provided for by law, depositions may be taken and read in either house or before a committee thereof, or before both houses in joint meeting, in all cases in which the taking and reading of depositions would be allowed in any cause pending before a court of law.

(b) When necessary, the presiding officer of the house in which they may be required or of a joint meeting may issue commissions to take such depositions.

(c) The proceedings in taking and returning depositions shall be the same as may be prescribed by law for taking depositions to be read in a court of law.



§ 10-2-306 - Administration of oaths by committee -- Depositions -- Perjury.

(a) The chair or a member at any time acting as chair of a committee of either house of the General Assembly or joint committee of the two (2) houses of the General Assembly, or his or her designee, when the committee is empowered to issue subpoenas for persons, papers, or records, shall be fully empowered to administer oaths and to take depositions for the purpose for which the committee or joint committee is empowered to issue subpoenas for persons, papers, or records.

(b) (1) If a person subpoenaed to appear before the Senate, the House of Representatives, or a Senate or House committee or joint interim committee fails to appear or produce subpoenaed material, the fact of the refusal to appear or produce subpoenaed material shall be certified to the circuit court of the county in which the hearing is held.

(2) The circuit court shall punish the person for contempt of the General Assembly under subdivision (b)(1) of this section in the same manner as punishment for contempt is imposed for failure to respond to a subpoena or directive of the circuit court.

(c) A person who is administered the oath and who provides false testimony while under oath is guilty of perjury and subject to the penalties prescribed by law.



§ 10-2-307 - Subpoena by committee.

The committee so empowered may issue its subpoena signed by its chair or acting chair for the attendance of witnesses and the production of papers or records, and the subpoena may be served by any officer authorized to serve process in civil cases.



§ 10-2-308 - Interrogatories by committee.

(a) If in the discretion of the committee it is desirable to take the testimony of any witness without having the witness present, this may be done by reducing to writing the interrogatories to be proposed to the witness and forwarding them to any officer in this state authorized to administer oaths, and he or she is clothed with power and authorized to compel the attendance of the witness before him or her at a place to be by him or her designated by summons and attachment and to take the answer of the witness to the interrogatories, requiring the witness to subscribe and swear to the truthfulness of the interrogatories, which affidavit shall be certified by the officer.

(b) The usual fees allowed officers for taking depositions and witnesses for their attendance shall be allowed for the services authorized by this section, to be paid as other current expenses of the General Assembly. The fees shall not be demanded in advance.






Subchapter 4 - -- Lobbyists



Subchapter 5 - -- Bills, Resolutions, and Amendments

§ 10-2-501 - Preparation.

(a) A member of the General Assembly may choose to impose the restrictions of subsection (b) of this section by filing written notice with the Director of the Bureau of Legislative Research.

(b) If requested in writing by a member of the General Assembly, the staff of the Bureau of Legislative Research shall not:

(1) Draft any bill, resolution, or amendment for the member pursuant to the instructions of a lobbyist registered under § 21-8-601 without the prior direct approval of the member;

(2) List the name of the member on any bill, resolution, or amendment pursuant to the instructions of a lobbyist registered under § 21-8-601 without the prior direct approval of the member; or

(3) On a bill, resolution, or amendment of which the member is the lead sponsor, establish the order of cosponsors pursuant to the instructions of a lobbyist registered under § 21-8-601 without the prior direct approval of the lead sponsor.

(c) The prior direct approval requirement of this section is met when a senator or representative communicates authorization to the staff of the bureau by telephone, electronic mail, fax, other written document, or in person.









Chapter 3 - Committees

Subchapter 1 - -- General Provisions

§ 10-3-101 - Presession assignment of regular standing committees.

The presession assignments of members of regular standing Senate and House of Representatives committees and the designation of committee chair and vice chair shall be made in the Senate pursuant to the Rules of the Senate and in the House by the Speaker-elect of the House of Representatives as soon as is feasible after each biennial general election.



§ 10-3-102 - Presession meetings.

(a) The Senate and House of Representatives standing committees appointed after the biennial general election as provided in § 10-3-101 are authorized to meet during the months of December and January prior to the convening of the General Assembly for the purpose of taking under consideration prefiled bills assigned to the various committees and for the purpose of holding hearings on those bills. No final committee recommendations shall be made on any bills prefiled and submitted to the various committees until after the General Assembly is convened in session.

(b) Members of Senate and House standing committees attending presession committee meetings as authorized in this section shall be entitled to receive per diem and mileage for attending the meetings.






Subchapter 2 - -- Interim Committees Generally

§ 10-3-201 - Legislative findings.

(a) It is found and determined by the General Assembly that:

(1) There has been a phenomenal increase in the volume and complexity of matters affecting state and local government and affecting the citizens of the state, which must be considered and determined by the General Assembly at each session;

(2) The cost of state and local government has increased significantly in the past few years and the General Assembly has the primary responsibility for allocating state revenues to the various agencies, departments, and programs of state government as well as to the various political subdivisions and school districts within the state;

(3) It is not possible during the limited legislative sessions for the members of the General Assembly to make the detailed studies and investigations and to give the very important matters coming before it the necessary consideration and deliberation that is essential for it to make decisions in the best interests of this state and its citizens;

(4) The great increase in the number, complexity, and magnitude of federal programs and projects which must be administered primarily at the state and local level, together with the unprecedented growth and increase in state programs, projects, and services, and the necessary increases in revenues of the state which provide support for these programs, make it necessary that the General Assembly and the members thereof spend a great deal more time in becoming familiar with the various programs, projects, and services in order that they may properly represent their constituents in those matters when they come before the General Assembly; and

(5) In order for the members of the General Assembly to carry out their primary responsibility of making decisions in behalf of the citizens of this state regarding the many expensive but worthwhile programs, projects, and services, and regarding the allocation of revenues to finance the more essential programs, projects, and services and to wisely enact and revise both civil and criminal laws applicable in this state, it is necessary that a system of interim committees of the General Assembly be established whereby the individual members of the House of Representatives and Senate will have an opportunity during the interim between sessions to study and analyze the many problems which will face them at the next session of the General Assembly in order that they will have a proper basis for casting their vote on those matters when the occasion arises.

(b) The General Assembly further finds that:

(1) It is essential to a proper and efficient legislative system that adequate professional and clerical assistance and facilities be provided the interim committees of the General Assembly during the interim between sessions in order to facilitate and coordinate the efforts of the various interim committees; and

(2) To accomplish this purpose, it is essential that the services and facilities available to the General Assembly be properly coordinated and organized in order to avoid duplication of effort and inefficiency in the legislative department.



§ 10-3-202 - Purpose and intent.

It is the purpose and intent of §§ 10-3-201 -- 10-3-208, 10-3-212 -- 10-3-214, and 10-3-216 to provide for the necessary interim activities of the General Assembly in order that the members of the General Assembly may become better informed in matters coming before the General Assembly, to assure greater participation by all members of the General Assembly in the study of the many complex problems which face the General Assembly each session, and to provide the General Assembly with the essential staff and facilities to effectively carry out its responsibility as representatives of the citizens of this state.



§ 10-3-203 - Interim committees established -- Members -- Jurisdiction.

There are established within the legislative department of government the following interim committees of the General Assembly as aids in the legislative process in this state:

(1) The Legislative Council, established pursuant to the provisions of § 10-3-301 et seq., shall consist of members of the General Assembly selected in the manner as is prescribed by law. The Legislative Council shall perform the functions and duties prescribed by law;

(2) The Legislative Joint Auditing Committee, established pursuant to § 10-3-401 et seq., shall consist of members of the General Assembly selected in the manner as is prescribed by law. The Legislative Joint Auditing Committee shall perform the functions and duties prescribed by law; and

(3) (A) The following ten (10) subject matter interim committees of the House of Representatives, each to consist of the members who compose the respective standing committees of the House having comparable subject matter jurisdiction, plus such other nonvoting members as may be selected pursuant to the Rules of the House of Representatives, who shall be entitled to per diem and mileage for attending meetings of the committees:

(i) House Committee on Education -- matters pertaining to public kindergarten, elementary, secondary, and adult education, vocational education, vocational-technical schools, vocational rehabilitation, higher education, private educational institutions, similar legislation, and resolutions germane to the subject matter of the House Committee on Education;

(ii) House Committee on Judiciary -- matters pertaining to state and local courts, court clerks and stenographers and other employees of the courts, civil and criminal procedures, probate matters, civil and criminal laws, similar matters, and resolutions germane to the subject matter of the House Committee on Judiciary;

(iii) House Committee on Public Health, Welfare, and Labor -- matters pertaining to public health, mental health, mental retardation, public welfare, human relations and resources, environmental affairs, water and air pollution, labor and labor relations, similar legislation, and resolutions germane to the subject matter of the House Committee on Public Health, Welfare, and Labor;

(iv) House Committee on Public Transportation -- matters pertaining to roads and highways, city streets, county roads, highway safety, airports and air transportation, common and contract carriers, mass transit, similar legislation, and resolutions germane to the subject matter of the House Committee on Public Transportation;

(v) House Committee on Revenue and Taxation -- matters pertaining to the levy, increase, reduction, collection, enforcement and administration of taxes and other revenue-producing measures, and resolutions germane to the subject matter of the House Committee on Revenue and Taxation;

(vi) House Committee on Aging, Children and Youth, Legislative and Military Affairs -- matters pertaining to the aged and problems of aging; children and youth, military, veterans, legislative affairs, memorials, other matters whenever the subject matter is not germane to the subject matter of any other standing committee, and resolutions germane to the subject matter of the House Committee on Aging, Children and Youth, Legislative and Military Affairs;

(vii) House Committee on Agriculture, Forestry, and Economic Development -- matters pertaining to agriculture, livestock, forestry, industrial development, natural resources, oil and gas, publicity and parks, levee and drainage, rivers and harbors, similar legislation, and resolutions germane to the subject matter of the House Committee on Agriculture, Forestry, and Economic Development;

(viii) House Committee on City, County, and Local Affairs -- matters pertaining to city and municipal affairs, county affairs, local improvement districts, interlocal government cooperation, similar legislation, and resolutions germane to the subject matter of the House Committee on City, County, and Local Affairs;

(ix) House Committee on Insurance and Commerce -- matters pertaining to banks and banking, savings and loan associations, stock, bonds, and other securities, securities dealers, insurance, public utilities, partnerships and corporations, home mortgage financing and housing, similar legislation, and resolutions germane to the subject matter of the House Committee on Insurance and Commerce; and

(x) House Committee on State Agencies and Governmental Affairs -- matters pertaining to state government and state agencies, except where the subject matter relates more appropriately to another committee, proposed amendments to the Constitution of the State of Arkansas or the federal government, election laws and procedures, federal and interstate relations, similar legislation, and resolutions germane to the subject matter of the House Committee on State Agencies and Governmental Affairs.

(B) The following nine (9) subject matter interim committees of the Senate, each to consist of the members who compose the respective standing committees of the Senate having comparable subject matter jurisdiction, plus such other nonvoting members as may be selected pursuant to the Rules of the Senate, who shall be entitled to per diem and mileage for attending meetings of the committees:

(i) Senate Committee on Public Health, Welfare, and Labor -- matters pertaining to public health, mental health, mental retardation, public welfare, human relations and resources, the aged and problems of the aging, environmental affairs, water and air pollution, labor and labor relations, and similar legislation;

(ii) Senate Committee on Revenue and Taxation -- matters pertaining to the levy, increase, reduction, collection, enforcement and administration of taxes, and other revenue-producing measures;

(iii) Senate Committee on Education -- matters pertaining to public kindergarten, elementary, secondary, and adult education, vocational education, vocational-technical schools, vocational rehabilitation, higher education, private educational institutions, and similar legislation;

(iv) Senate Committee on Judiciary -- matters pertaining to state and local courts, court clerks and stenographers and other employees of the courts, civil and criminal procedures, probate matters, civil and criminal laws, and similar matters;

(v) Senate Committee on Agriculture, Forestry, and Economic Development -- matters pertaining to agriculture, livestock, forestry, industrial development, natural resources, oil and gas, publicity and parks, levees and drainage, rivers and harbors, and similar legislation;

(vi) Senate Committee on Insurance and Commerce -- matters pertaining to banks and banking, savings and loan associations, stocks, bonds, and other securities, securities dealers, insurance, public utilities, partnerships and corporations, home mortgage financing and housing, and similar legislation;

(vii) Senate Committee on State Agencies and Governmental Affairs -- matters pertaining to state government and state agencies, except where the subject matter relates more appropriately to another committee, proposed amendments to the Constitution of the State of Arkansas or the federal government, election laws and procedures, federal and interstate relations, and similar legislation. The committee shall also have the responsibility of monitoring and making recommendations for periodic updating, modernizing, and revising the code of ethics for public officials;

(viii) Senate Committee on City, County, and Local Affairs -- matters pertaining to city and municipal affairs, county affairs, local improvement districts, interlocal governmental cooperation, and similar legislation; and

(ix) Senate Committee on Public Transportation, Technology, and Legislative Affairs -- matters pertaining to roads, highway safety, airports and air transportation, common carriers, mass transits, and similar legislation, and matters pertaining to science, technology, bio-technology, and similar legislation, and other matters whenever the subject matter is not germane to the subject matter of any other Class "A" or Class "B" Committee. The Senate Committee on Public Transportation, Technology, and Legislative Affairs shall serve as the supervisory committee over the preparation of the journal and the engrossing and enrolling of bills. The Senate Committee on Public Transportation, Technology, and Legislative Affairs shall have no jurisdiction of matters affecting the interpretation of the Rules of the Senate, but such jurisdiction shall be exercised by the Senate Rules Committee.

(C) Members of the ten (10) interim House committees and the nine (9) interim Senate committees established in this subsection may also serve as members of the Legislative Council or of the Legislative Joint Auditing Committee.

(D) Any member of the House who sponsors a proposal or resolution providing for a study which is referred to one (1) of the ten (10) House interim committees and any member of the Senate who sponsors a proposal or resolution providing for a study which is referred to one (1) of the nine (9) Senate interim committees may serve as an ex officio member of that committee during the conduct of the study resulting from his or her proposal or resolution.

(E) The respective House and Senate committees may meet separately or the House and Senate committees of comparable subject matter jurisdiction may meet jointly.



§ 10-3-204 - Interim committee chairs.

The chair and vice chair of each House of Representatives standing committee which composes a House interim committee shall serve as chair and vice chair of the House interim committee, and the chair and vice chair of each Senate standing committee which composes a Senate interim committee shall serve as chair and vice chair of the Senate interim committee. If the House and Senate interim committees of comparable subject matter jurisdiction elect to meet jointly, the chair of the House committee and the chair of the Senate committee may alternately serve as chair of the interim committee in such manner as they agree.



§ 10-3-205 - Staff -- Assignment and duties.

(a) The Director of the Bureau of Legislative Research shall have the responsibility of employing the necessary professional and clerical personnel to staff the interim committees. He or she shall assign, after conferring with the chair of each of the committees, such staff to the committees as may be needed to carry out the functions and duties of the committee, within the limitations of the staff available.

(b) Staff personnel assigned to each committee shall assist the chair of the committee in preparing agendas, notices of meetings, undertaking research and writing research memoranda, taking and preparing minutes, reports, and recommendations of the committee and shall provide other assistance as may be necessary to assist the committee in carrying out its functions and duties.

(c) If any interim committee finds that the staff assigned to that committee is inadequate or that separate or additional staffing is necessary on a temporary or permanent basis in order to enable the committee to carry out its functions and duties, the chair of the committee may file a request for additional staff with the director, who shall present the request to the Legislative Council for its consideration, or the committee may request the House of Representatives or Senate to employ the separate or additional staff pursuant to the authority granted in Acts 1995, No. 1312, § 20.



§ 10-3-206 - Meetings.

(a) Each of the subject matter interim committees may meet at the times and for such duration as it deems necessary to properly carry out its functions and duties. If any committee shall find it necessary for the committee to meet in excess of twelve (12) days per year, it shall report the necessity for any additional meeting to the Legislative Council. If funds are available to hold additional meetings, the Legislative Council shall so advise the requesting committee.

(b) The chair of each of the subject matter interim committees shall confer with the Director of the Bureau of Legislative Research in arranging meeting dates for the committees in order to avoid conflicting committee meetings and in order to assure maximum utilization of available staff and facilities for meetings of the committees.



§ 10-3-207 - Ad hoc subcommittees and citizen advisory panels.

The various subject matter interim committees may establish ad hoc subcommittees and citizen advisory panels consisting of state and local agency officials and employees and interested citizens, but state and local agency officials and employees and private citizens shall not be entitled to any per diem or mileage for attending meetings of an advisory panel.



§ 10-3-208 - Subpoenas.

Each committee of the Senate or of the House of Representatives or joint interim committee has the power and authority upon approval of a majority of the members of the committee to subpoena persons, documents, and records.



§ 10-3-209 - Expenses of members.

(a) The Director of the Bureau of Legislative Research shall be the disbursing officer of the funds appropriated for paying per diem, expenses, and mileage to members of the General Assembly attending regular and special meetings and other committee-related activities of the interim committees of the General Assembly as provided by law, unless specific provisions are made to the contrary.

(b) Payments for per diem and mileage for attendance by members of the Senate and House of Representatives at meetings of interim committees shall be upon written claims filed therefor.



§ 10-3-210 - Attendance at regional or national conferences -- Reimbursement of expenses.

(a) Members of the interim committees may be authorized to attend regional or national conferences of legislators or other public officials where attendance thereat will serve a beneficial legislative purpose. Members shall be entitled to receive reimbursement for reasonable and necessary expenses for travel, meals, lodging, and other authorized expenses incurred in connection therewith.

(b) Attendance at the meetings shall be authorized by vote of the committee or in accordance with uniform rules and procedures established by the committees with the approval of the Legislative Council.



§ 10-3-211 - Function during recess -- Compensation.

If a regular session of the General Assembly is extended and the House of Representatives and the Senate recess for a period in excess of thirty (30) calendar days, the Legislative Council, the Legislative Joint Auditing Committee, and other interim committees of the General Assembly are authorized to meet and transact their normal business during the recess. They shall be entitled to per diem and mileage for attending meetings and attending to the official business of the committee to the same extent as during the interim between sessions of the General Assembly.



§ 10-3-212 - Rules Committee of the Senate and Rules Committee of the House of Representatives -- Meetings -- Compensation.

(a) The Rules Committee of the Senate and the Rules Committee of the House of Representatives are authorized to meet jointly or separately at any time during the interim between legislative sessions as the Rules Committee of the Senate and the Rules Committee of the House of Representatives shall deem necessary or desirable to review the Rules of the Senate, the Rules of the House of Representatives, and the Joint Rules of the House of Representatives and the Senate and to make recommendations for revisions in the rules or new rules as the Rules Committee of the Senate and the Rules Committee of the House of Representatives shall deem appropriate.

(b) The members of the Rules Committee of the Senate and the Rules Committee of the House of Representatives shall be entitled to receive per diem at the rate set for attendance at meetings of the subject matter interim committees of the House and Senate for attending subject matter or separate meetings of the Rules Committee of the Senate and the Rules Committee of the House of Representatives. Members shall also be entitled to mileage reimbursement as provided by law.



§ 10-3-213 - Requests for and receipt of information -- Continuing studies -- Agency assistance.

(a) Requests for information or study or legislation received from the Governor or from other state agencies or departments by the Legislative Council may be referred to the appropriate interim committee for its consideration.

(b) All state agencies shall furnish to the respective interim committees any information and assistance the committees may reasonably request.

(c) It shall be the responsibility of each of the interim committees to receive information and suggestions for new legislation or changes in existing legislation from the Governor, state agencies and departments, county and city officials, and from interested lay groups in the state within the subject areas of their respective committees.

(d) Each of the committees shall make continuing studies of the programs of state agencies, laws of the state, and the general operation of government within the subject matter jurisdiction of the committee and shall make any recommendations regarding them as it shall deem appropriate.



§ 10-3-214 - Committee studies -- Duties of Legislative Council -- Reports and findings.

(a) In addition to the functions and duties of the Legislative Council which are prescribed by law, it shall be the responsibility of the Legislative Council, in order to coordinate the efforts of the interim committees and to avoid duplication of effort by the committees, to review and screen all study resolutions referred by the General Assembly and all study proposals sponsored by members of the General Assembly during the interim and approved by the Legislative Council. It shall either refer the study resolutions or study proposals to the appropriate interim committee for study or in unusual cases retain the study proposal or resolution and conduct the study. Nothing in §§ 10-3-201--10-3-208, 10-3-212--10-3-214, and 10-3-216, however, shall be construed to alter or diminish the exclusive interim and presession budget jurisdiction and authority of the Legislative Council as now prescribed by law.

(b) The respective interim committees may initiate and conduct studies by motion or resolution adopted by a majority of the membership of the committee, but when an interim committee initiates a study on its own motion, it shall advise the Legislative Council of the study to be made in order that the Legislative Council may suggest ways to eliminate duplication of effort among the interim committees.

(c) Each of the interim committees shall periodically report to the Legislative Council regarding studies referred to or undertaken by the committee and shall advise the Legislative Council of the status of each study pending before it.

(d) Each committee shall file a copy of its minutes, final reports, and recommendations on each study with the Legislative Council. Findings and recommendations of the interim committees shall be advisory only and shall not be binding on the standing committees of the Senate and House of Representatives during legislative sessions.



§ 10-3-215 - Study expenses.

(a) (1) Whenever an interim committee of the General Assembly deems it necessary or advisable in connection with any interim study activity authorized by law or undertaken by the committee to hire consultants, actuaries, or special technical or clerical employees, or other assistance in connection with any such study, a written request shall be filed with the Legislative Council. This request shall outline the nature or purposes of the study, the need or necessity of hiring such special consultants, actuaries, or technical or clerical employees, or other assistance, and the estimated amount required for the assistance.

(2) If the Legislative Council deems that uncommitted funds are available for that purpose and that the request for funds for hiring consultants, actuaries, or technical or clerical employees, or other assistance will serve a useful purpose and that the cost is justified, the Legislative Council, after seeking the advice of the interim committee which made the request, may proceed to employ such consultants, actuaries, or technical or clerical employees, or provide other assistance, and may make payment from the funds appropriated for interim committee study expenses.

(b) The Legislative Council may use the funds appropriated for interim committee study expenses in the same manner as other interim committees as set out in this section.

(c) It is the intent of the procedures set out in this section that the Legislative Council shall coordinate, control, and authorize expenditures for interim committee study expenses whenever the Legislative Council deems the expenditures to be in the interest of comprehensive studies or research projects authorized by law or by appropriate action taken by the respective interim committees.



§ 10-3-216 - Duties of Legislative Joint Auditing Committee.

In addition to the functions and duties of the Legislative Joint Auditing Committee, the Legislative Joint Auditing Committee shall furnish such information and assistance to the various subject matter interim committees as may reasonably be requested by the committees. When the Legislative Joint Auditing Committee in the course of its audits or other activities discovers any improper action or inaction by any public agency or department or the employees of any public agency or department, it shall be the duty of the Legislative Joint Auditing Committee to report the findings to the appropriate interim committee for study and investigation.



§ 10-3-217 - Proposed bills -- Filing -- Action by committee.

(a) For the purpose of expediting the work of the interim committees of the General Assembly and to encourage each committee to develop bills for prompt introduction upon the convening of each session of the General Assembly, any member of the General Assembly may file drafts of proposed bills for consideration by the appropriate germane interim committee for study, review, modification, and action thereon by the committee. In addition, interim committees may cause drafts of bills to be prepared to carry out the findings and recommendations of the interim committees which result in recommendations for corrective or remedial legislation to be submitted to the next-following session of the General Assembly.

(b) Proposed bills may be filed with interim committees as follows:

(1) By a member of the General Assembly filed directly with the interim committee of which he or she is a member if the bill is germane to the committee;

(2) By a member of the General Assembly filed with the Legislative Council for referral to the appropriate interim committee of the General Assembly;

(3) By the Governor or a state agency filed with the appropriate germane interim committee or filed with the Legislative Council for referral to the germane interim committee for study and review.

(c) All bills presented by the Governor and state agencies for interim committee study shall be approved for study only upon a majority vote of the committee without that action's creating a presumption of favorable action by the committee on the bill, upon conclusion of its study.

(d) Bills filed directly with an interim committee shall be reviewed by the Legislative Council for the purpose of determining that the bill is germane to the committee, and may be re-referred to the germane interim committee if the Legislative Council determines that the bill is not germane to the committee with which filed.

(e) Upon conclusion of its study and hearings on a proposed bill, the committee shall take action as follows:

(1) Upon the favorable vote of a majority of the members of the committee or if the committee is meeting as a joint committee of the House of Representatives and the Senate, then upon the favorable vote of a majority of the Senate members of the committee and a majority of the House members of the committee, approve the bill, including any amendments that may be agreed to by the committee, for prefiling as a committee bill with the next-following regular session of the General Assembly;

(2) Reject the proposed bill as a committee bill; or

(3) Take no action thereon.

(f) Any bill approved by an interim committee, whether a committee of one (1) house or a joint meeting of committees of both houses, for introduction at the next regular session of the General Assembly shall be prefiled as a committee bill by either the House chair or the Senate chair of the committee in the manner provided for prefiling of bills preceding the convening of each regular session of the General Assembly. However, the prefiling of the bill in the House and the Senate by the chair or cochair of the interim committee as a committee bill shall be solely for the purpose of presenting the bill to the next regular session of the General Assembly for consideration in the manner provided in the rules of the respective houses. The bill shall be considered by each house and by the appropriate committee thereof in the same manner as other bills are considered by the General Assembly.

(g) In the event an interim committee rejects a bill or fails to take action thereon, any member of the General Assembly may introduce the bill at the next regular session of the General Assembly, and the bill shall be considered in the same manner as other bills introduced in the House or the Senate.



§ 10-3-218 - Budget hearings -- Attendance by members of the General Assembly.

(a) During the presession budget hearings conducted by the Legislative Council and the Joint Budget Committee preceding each regular biennial session, the cochairs of the Legislative Council shall cause copies of the budget hearing agendas to be furnished to each member of the General Assembly in order that all members of the Senate and House of Representatives will be advised of the times when such hearings are conducted and of the budget requests to be heard or considered each day of the hearings.

(b) All members of the Senate and House who will be serving in the upcoming regular biennial session of the General Assembly, including the newly elected members of the Senate and House, shall be entitled to attend any or all biennial presession budget hearings conducted by the Legislative Council and the Joint Budget Committee and shall be entitled to receive per diem and mileage for attending such meetings at the same rate as is provided for attendance at meetings of interim committees of the General Assembly.



§ 10-3-219 - Purpose of §§ 10-3-217 and 10-3-218.

It is the intent of §§ 10-3-217 and 10-3-218 to supplement the existing laws of this state governing the powers, functions, and duties of the interim committees of the General Assembly. Nothing in those sections is intended to modify or repeal any of the existing laws governing the powers, functions, and duties of any of the interim committees of the General Assembly, including the Legislative Council and the Legislative Joint Auditing Committee, except to provide for separate interim committees of the House of Representatives and the Senate and to authorize comparable House and Senate committees to meet jointly during the interim if they choose to do so.



§ 10-3-220 - Monitoring of changes made in federal income tax laws and regulations -- Reports of director.

(a) The Director of the Department of Finance and Administration shall monitor changes made in federal income tax laws and regulations for the purpose of determining how the changes may affect Arkansas income tax law and for the purpose of determining how the changes differ from provisions adopted for Arkansas income tax purposes.

(b) The director shall report his or her findings annually to the House Committee on Revenue and Taxation and the Senate Committee on Revenue and Taxation and may make such other reports to the House Committee on Revenue and Taxation and the Senate Committee on Revenue and Taxation as he or she deems necessary.






Subchapter 3 - -- Legislative Council

§ 10-3-301 - Creation -- Members.

(a) An ad interim committee of the General Assembly is hereby established as the "Legislative Council" to consist of the following:

(1) The Senate shall select sixteen (16) members in accordance with procedures prescribed by the Rules of the Senate;

(2) The House of Representatives shall select twenty (20) members in accordance with the procedure prescribed by the Rules of the House of Representatives;

(3) (A) The President Pro Tempore of the Senate, the President Pro Tempore Designate, the immediate past President Pro Tempore of the Senate, the Speaker Designate of the House of Representatives, the Speaker of the House of Representatives, the immediate past Speaker of the House of Representatives, the immediate past cochairs of the Legislative Council, the immediate past chair or cochairs of the Legislative Joint Auditing Committee, and the chair and vice chair or cochairs and co-vice chairs of the Legislative Joint Auditing Committee shall be ex officio members of the Legislative Council and shall enjoy the same rights and privileges as other Legislative Council members.

(B) (i) If the immediate past Speaker of the House of Representatives is not a member of the House, the current Speaker of the House of Representatives may appoint a member of the House to serve in the stead of the immediate past Speaker of the House of Representatives.

(ii) If the immediate past President Pro Tempore of the Senate is not a member of the Senate, the current President Pro Tempore of the Senate may appoint a member of the Senate to serve in the stead of the immediate past President Pro Tempore of the Senate.

(iii) If the immediate past House Cochair of the Legislative Council is not a member of the House, the Speaker of the House of Representatives may appoint a member of the House to serve in the stead of the immediate past House cochair.

(iv) If the immediate past Senate Cochair of the Legislative Council is not a member of the Senate, the President Pro Tempore of the Senate may appoint a member of the Senate to serve in the stead of the immediate past Senate cochair.

(v) If the immediate past House Cochair of the Legislative Joint Auditing Committee is not a member of the House, the Speaker of the House of Representatives may appoint a member of the House to serve in the stead of the immediate past House cochair.

(vi) If the immediate past Senate Cochair of the Legislative Joint Auditing Committee is not a member of the Senate, the President Pro Tempore of the Senate may appoint a member of the Senate to serve in the stead of the immediate past Senate cochair.

(vii) If the House Cochair of the Legislative Joint Auditing Committee has not been elected, the Speaker of the House of Representatives may appoint a member of the House to serve until the House members of the Legislative Joint Auditing Committee elect a cochair of the Legislative Joint Auditing Committee.

(viii) If the House Co-vice Chair of the Legislative Joint Auditing Committee has not been elected, the Speaker of the House of Representatives may appoint a member of the House to serve until the House members of the Legislative Joint Auditing Committee elect a co-vice chair of the Legislative Joint Auditing Committee;

(4) (A) The majority party leader and minority party leader of the House or their designees, and the majority party leader and the minority party leader in the Senate or their designees shall be members of the Legislative Council and shall enjoy the same rights and privileges as other Legislative Council members.

(B) (i) If the majority party leader or the minority party leader in the House elects to designate a person to serve, that designation shall be subject to confirmation by the Speaker of the House of Representatives.

(ii) If the majority party leader or the minority party leader in the Senate elects to designate a person to serve, that designation shall be subject to confirmation by the President Pro Tempore of the Senate; and

(5) The majority party whip and minority party whip in the Senate or their designees and the majority party whip and the minority party whip in the House or their designees shall be members of the Legislative Council and shall enjoy the same rights and privileges as other Legislative Council members.

(b) (1) In order that there may be no vacancies on the Legislative Council at any time, at the time the members are selected to the Legislative Council by the Senate and by the House, there shall also be selected, in the same manner, one (1) first alternate member and one (1) second alternate member for each regular member.

(2) (A) First alternate members shall also be nonvoting members of the Legislative Council and shall be entitled to per diem and mileage for attending all meetings of the Legislative Council.

(B) First alternate members of the Legislative Council shall have a vote in matters before the Legislative Council if the regular member which the first alternate represents is not in attendance.

(C) First alternate members attending as nonvoting members of the Legislative Council shall receive per diem and mileage to be paid in the same manner and from the same source as regular members of the Legislative Council.

(3) Second alternate members of the Legislative Council shall have a vote in matters before the Legislative Council if the regular member and the first alternate member which the second alternate represents are not in attendance.

(c) In the event of a tie vote in the congressional caucus to elect members and alternates, the member or alternate shall be elected by the entire membership of the House or Senate, as the case may be.

(d) (1) Following the selection by caucus of the regular and alternate Senate members of the Legislative Council from the respective congressional districts, the President Pro Tempore of the Senate shall appoint from the membership of the Senate his or her first and second alternate members.

(2) The designation of first and second alternate members by the President Pro Tempore of the Senate shall be made prior to adjournment of each regular session of the General Assembly.

(3) (A) The selection and designation of first and second alternate members from the membership of the House shall be in accordance with the procedure prescribed by the Rules of the House of Representatives.

(B) Notwithstanding any provision of this section to the contrary, after January 1, 1999, the selection and designation of first and second alternate members from the membership of the Senate shall be in accordance with the procedure prescribed by the Rules of the Senate.

(4) The names of the persons shall be entered upon the journal of the respective houses.

(e) (1) Notwithstanding any provision of this section to the contrary, tenure of membership and the means of filling vacant positions for Senate Legislative Council members shall be as prescribed by the Rules of the Senate.

(2) Tenure of membership and means of filling vacant positions for House Legislative Council members shall be as prescribed by the Rules of the House of Representatives.

(f) (1) The cochairs of the Joint Budget Committee shall be ex officio voting members of the Legislative Council.

(2) The House Chair of the Joint Budget Committee may designate the House Vice Chair of the Joint Budget Committee and other House chairs of Joint Budget Committee subcommittees as ex officio nonvoting members of the Legislative Council, thereby authorizing their attendance at meetings of the Legislative Council and its subcommittees.

(g) The House chairs and vice chairs of the Review/PEER Subcommittee of the Joint Budget Committee, the Personnel Subcommittee of the Joint Budget Committee, and the Claims Subcommittee of the Joint Budget Committee shall serve on the corresponding subcommittees of the Legislative Council as ex officio nonvoting members.

(h) (1) With the consent of both the President Pro Tempore of the Senate and the Speaker of the House of Representatives, the Legislative Council may meet during a session of the General Assembly to transact business concerning the personnel and operations of the Bureau of Legislative Research.

(2) This subsection does not limit the authority of the Legislative Council to meet during a recess as authorized by § 10-3-211 or § 10-2-223.



§ 10-3-302 - Officers -- Quorum.

(a) (1) (A) The House of Representatives members of the Legislative Council shall select one (1) of their number as Legislative Council cochair and one (1) of their number as Legislative Council co-vice chair.

(B) The Senate members of the Legislative Council shall select one (1) of their number as Legislative Council cochair and one (1) of their number as Legislative Council co-vice chair.

(2) (A) The House cochair shall appoint all House Legislative Council members to Legislative Council subcommittees and the Senate cochair shall appoint all Senate Legislative Council members of Legislative Council subcommittees.

(B) The House cochair shall appoint a House Legislative Council member as cochair of each Legislative Council subcommittee and the Senate cochair shall appoint a Senate Legislative Council member as cochair of each Legislative Council subcommittee.

(C) The Senate cochair and the House cochair shall alternate in presiding at meetings of the Legislative Council unless the two (2) chairs shall agree otherwise.

(3) Any other officers shall be elected as the Legislative Council may deem necessary.

(4) The Legislative Council shall select an executive secretary who shall serve as secretary to the Legislative Council at all of its meetings, but without a vote.

(b) (1) Upon the request of any three (3) members of the Legislative Council, a separate vote of House members and Senate members shall be taken on any issue or matter brought before the Legislative Council and approval of each house shall be required for the action.

(2) The adoption or amendment of the rules of the Legislative Council shall require approval by a separate vote of Senate Legislative Council members and House Legislative Council members.



§ 10-3-303 - Bureau of Legislative Research.

(a) There is established under the direction and control of the Legislative Council a Bureau of Legislative Research which shall consist of a director to be selected by the Legislative Council and other assistants as may be provided by legislative appropriation.

(b) The Director of the Bureau of Legislative Research shall be the Executive Secretary to the Legislative Council and shall attend all of its meetings and keep official records of all Legislative Council proceedings.

(c) It shall be the duty of the bureau acting under the direction of the director to:

(1) Make studies and investigations, upon direction of the Legislative Council, and secure factual information, prepare reports, and draft legislation as may be required by the Legislative Council or any of its subcommittees;

(2) Assist all members of the General Assembly upon request while the General Assembly is in regular session, fiscal session, or special session in drafting bills and resolutions, and making studies, preparing factual information, and by performing other services for members of the General Assembly as may be reasonably requested and which are in aid of the performance of the legislative duties of the members of the General Assembly;

(3) Assist all members of the General Assembly when the General Assembly is not in session in connection with any reasonable request in preparing proposed bills or resolutions for introduction in the General Assembly when in session by compiling factual information, making studies, providing legal assistance, and performing other duties which assist members of the General Assembly in performing their official legislative duties;

(4) (A) Maintain a limited legislative reference library service for legislative matters, utilizing print material, digital media, and information available through the Internet. The bureau shall collect and make available in the most suitable form information relative to governmental subjects that will aid the General Assembly and bureau to perform their duties.

(B) The bureau shall cooperate with comparable legislative agencies in other states concerning the availability and exchange of publications in order that the General Assembly might be fully advised of current developments in the legislatures of the various states.

(C) The bureau shall maintain files or digital copies of bills introduced at the various legislative sessions that may or may not have been enacted by the General Assembly;

(5) Prepare research reports and provide other staff services to the Legislative Council or its subcommittees with respect to studies undertaken by the Legislative Council at the direction of the General Assembly, or either house thereof, or upon request of any member of the General Assembly;

(6) Assist the Legislative Council in its study of the budgetary and fiscal needs of the various state agencies and cooperate with the Department of Finance and Administration and other agencies of this state upon direction of the Legislative Council in the preparation of a budget manual reflecting the Legislative Council's budgetary recommendations to each session of the General Assembly;

(7) Cooperate with comparable legislative service agencies in other states by exchanging information of legislative interest and participate in conferences or workshops on a regional or national basis organized for the purpose of exchanging information or discussing means and methods of improving services to legislatures and legislators in connection with the performance of their official duties; and

(8) Perform any other duties and assignments as may be directed by the Legislative Council or by the General Assembly.

(d) The agenda of each session of the Legislative Council shall be prepared by the director under the direction of the cochairs of the Legislative Council, and the agenda shall consist of any proposals as may be submitted by the members of the General Assembly, the Governor of the State of Arkansas, and such other matters as may be suggested by matters of public interest.

(e) The bureau is a service agency within the legislative department of government and all members of the General Assembly shall have access thereto. The bureau shall be operated for the benefit of and the assistance to every member of the General Assembly to the end that legislative matters may be coordinated and the General Assembly assisted in its deliberations. The director and all employees of the bureau are declared to be employees of the General Assembly and shall be responsible to the General Assembly.

(f) (1) There is established the Executive Subcommittee of the Legislative Council to be composed of the following members:

(A) The House and Senate cochairs of the Legislative Council;

(B) The House and Senate co-vice chairs of the Legislative Council;

(C) The President Pro Tempore of the Senate or one (1) senator selected by the President Pro Tempore of the Senate;

(D) The Speaker of the House of Representatives or one (1) representative selected by the Speaker of the House of Representatives;

(E) The immediate past Senate Cochair of the Legislative Council or one (1) member designate appointed by the Senate Cochair of the Legislative Council; and

(F) The immediate past House Cochair of the Legislative Council or one (1) member designate appointed by the House Cochair of the Legislative Council.

(g) (1) The Executive Subcommittee of the Legislative Council may require the director to report and regularly seek the review and advice of the Executive Subcommittee of the Legislative Council prior to:

(A) Taking actions regarding establishing new, repealing, or changing personnel policies pertaining to employees of the bureau;

(B) (i) Taking actions concerning the hiring or termination of staff, staff promotions, and proposed salary changes.

(ii) Nothing in this section shall be construed to create an employment contract, any salary obligation, other obligation, or change in employment status of staff of the bureau from an at-will employment relationship; or

(C) Establishing new, repealing, or changing any other policies or procedures of the bureau relating to the delivery of services and other matters pertaining to the operation of the bureau, including the biennial budget request of the bureau.

(2) The Executive Subcommittee of the Legislative Council may meet and transact business both during a session of the General Assembly and during the interim between sessions of the General Assembly. If during a legislative session the Executive Subcommittee of the Legislative Council takes action that requires approval by the Legislative Council, the approval may be granted either by the Legislative Council, if authorized to meet, or by the Joint Budget Committee.



§ 10-3-304 - Sessions -- Studies -- Cooperation of state agencies.

(a) (1) The Legislative Council shall convene at any time during the interim between regular sessions, fiscal sessions, or special sessions of the General Assembly and shall remain in session for such time as it considers necessary for the consideration of all matters relating to state government, not however, for more than a total of ninety (90) days which need not be continuous.

(2) The Legislative Council shall convene and hold its sessions at the State Capitol at the seat of government or at other places as the Legislative Council may determine, and ample notice of all sessions shall be given by the Executive Secretary to the Legislative Council in advance of the sessions.

(b) The Legislative Council shall undertake such studies or investigations as may be directed by the General Assembly or either house of the General Assembly. In addition, any member of the General Assembly shall be privileged when the General Assembly is not in session to submit resolutions or study proposals to the Legislative Council for its consideration, study, and recommendations.

(c) The Legislative Council shall report any findings and recommendations to each regular session, fiscal session, or special session of the General Assembly for the repeal or amendment of existing laws or for the enactment of new laws with respect to the operation of the state government or with respect to any matter that is a subject for legislative consideration.

(d) All departments and agencies of the state government are directed to cooperate with the Legislative Council and with the Bureau of Legislative Research in providing assistance, information, or data when requested so that the General Assembly might be fully advised of all matters with respect to the operation of the various state agencies, departments, and institutions.



§ 10-3-305 - Hearings -- Records -- Rules.

(a) Hearings before the Legislative Council shall be public, and all sessions of the Legislative Council shall be open to the public, except in those instances in which the Legislative Council feels that it is necessary to go into executive session.

(b) All records, reports, and other matters before the committee or in the office of the Director of the Bureau of Legislative Research shall at all times during business hours be open to reasonable public inspection, except as to those matters which the Legislative Council has determined should be privileged.

(c) Any member of the General Assembly or other person can be heard by the Legislative Council for the purpose of discussing any proposed legislation or any other matter of public interest.

(d) The Rules of the House of Representatives and the Rules of the Senate shall govern the proceedings of the Legislative Council, but if the rules are conflicting or inadequate, the Legislative Council shall adopt its own rules.



§ 10-3-306 - Investigations -- Witnesses -- Recommendations.

(a) The Legislative Council shall have authority to conduct investigations pertaining to the operation of any state agency, institution, department, or office.

(b) After its organization, the Legislative Council shall proceed to investigate all state departments, agencies, institutions, and all other activities supported either in whole or in part by state funds.

(c) In connection with any investigation, it shall have the right and power to subpoena witnesses and to issue subpoena duces tecum. The cochairs of the Legislative Council are authorized to administer oaths.

(d) The Legislative Council shall make proper recommendations to each General Assembly as to the appropriations required by all agencies, institutions, and departments for their efficient and economical operation.



§ 10-3-307 - Submission of itemized budgets to Legislative Council.

All state agencies, departments, institutions, and offices shall submit to the Legislative Council a budget for their operation in the manner and at the times as requested by the Legislative Council. The Legislative Council shall ascertain the needs of each department of state government and all of its agencies, institutions, and offices; the number of employees required by each of them; and the necessary amount of money from public funds required to carry on the work or functions of any department, agency, institution, and office; and shall before each session of the General Assembly prepare and submit to the General Assembly an itemized budget for each department, agency, office, and institution supported by the state government.



§ 10-3-308 - Presession budget briefings -- Compensation.

(a) (1) The Legislative Council is authorized to conduct or cause to be conducted budget briefings for members and members-elect of the General Assembly during the presession budget hearings conducted by the Legislative Council and the Joint Budget Committee preceding each regular session and fiscal session of the General Assembly for the purpose of informing interested members and members-elect of the General Assembly concerning budget requests, executive recommendations, and Legislative Council and Joint Budget Committee recommendations regarding the budgets for the various state agencies, institutions, departments, and programs.

(2) If at any time during the Legislative Council and Joint Budget Committee hearings preceding each regular session and fiscal session of the General Assembly it appears that there is not sufficient interest or attendance by members and members-elect of the General Assembly to justify continuation of budget briefings, the cochairs and co-vice chairs of the Legislative Council are authorized to terminate any further briefings during that particular budget session.

(b) Each member of the General Assembly who will serve during the upcoming regular session or fiscal session of the General Assembly and each member-elect of the General Assembly shall be entitled to attend the budget briefings conducted pursuant to the provisions of this section. Each member attending the budget briefings shall be entitled to per diem and mileage for attending briefings at the rate prescribed by law for members of the General Assembly who attend meetings of the interim committees of the General Assembly, to be payable from moneys appropriated for payment of per diem and mileage for attendance at meetings of interim committees.



§ 10-3-309 - Review of state agency rules, regulations, amendments, revisions, etc.

(a) (1) (A) In the passage of this section, the General Assembly is aware of the significant number of laws which have been enacted granting to boards, commissions, departments, and administrative agencies of state government the authority to promulgate and enforce rules and regulations.

(B) The General Assembly is further aware that ample safeguards have not been established whereby the General Assembly may be informed of circumstances in which administrative rules and regulations do not conform to legislative intent.

(2) It is the purpose of this section to establish a method for continuing legislative review of such rules and regulations whereby the General Assembly at each legislative session may take remedial steps to correct abuses of rulemaking authority or clarify legislative intent with respect to the rulemaking authority granted the administrative boards, commissions, departments, or agencies.

(b) (1) (A) Whenever a state agency finalizes the promulgation of a rule or regulation or a revision, amendment, or change in the regulation, a copy shall be filed with the Bureau of Legislative Research if the rule or regulation contains any changes from the initial filing of the rule or regulation.

(B) A state agency shall notify the Legislative Council of its intention to repeal any rule or regulation which is on file with the bureau.

(2) As used in this section, "state agency" means any office, board, commission, department, council, bureau, or other agency of state government having authority by statute enacted by the General Assembly to promulgate or enforce the administrative rules and regulations.

(c) (1) The research staff of the bureau shall study and review all current rules, or proposed rules, and all adopted amendments and revisions of rules by state agencies and shall report to the Legislative Council in regard to them.

(2) The Legislative Council shall act in an advisory capacity to the General Assembly with respect to administrative rules and procedures and shall report to the General Assembly at each regular session all administrative rules and regulations which the Legislative Council believes to be contrary to legislative intent or promulgated without legislative authority.

(d) (1) (A) The Legislative Council may selectively review possible, proposed, or adopted rules and regulations and prescribe appropriate Legislative Council procedures for that purpose.

(B) The Legislative Council may receive and investigate complaints from members of the public with respect to possible, proposed, or adopted rules and regulations and hold public proceedings on those complaints.

(2) (A) The Legislative Council may request a representative of an agency whose possible, proposed, or adopted rule or regulation is under examination to attend a Legislative Council meeting and answer relevant questions.

(B) The Legislative Council may also communicate to the agency its nonbinding comments on any possible, proposed, or adopted rule or regulation and request the agency to respond to them in writing.

(3) (A) The Legislative Council may recommend and refer the recommendation to the appropriate committee or committees of the General Assembly:

(i) Enactment of a statute to improve the operation of an agency; and

(ii) That a particular rule or regulation be superseded in whole or in part by statute.

(B) Subdivision (d)(3)(A) of this section does not preclude any committee of the General Assembly from reviewing a rule or regulation on its own motion or recommending that it be superseded in whole or in part by statute.

(4) (A) (i) If the Legislative Council considers all or any portion of a rule or regulation to be beyond the procedural or substantive authority delegated to the adopting agency, the Legislative Council may file notice of that with the agency issuing the rule or regulation in question.

(ii) The notice shall contain a concise statement detailing the precise reasons that the Legislative Council considers the rule or regulation, or portion thereof, to be beyond the procedural or substantive authority delegated to the agency.

(B) The Legislative Council shall maintain a permanent register open to public inspection of all notices.

(C) (i) Within thirty (30) calendar days after the filing of an objection by the Legislative Council to a rule or regulation, the issuing agency shall respond in writing to the Legislative Council.

(ii) After receipt of the response, the Legislative Council may withdraw or modify its findings.

(D) The failure of the Legislative Council to file a notice regarding a rule or regulation is not an implied legislative authorization of its procedural or substantive validity.

(5) The Legislative Council may make nonbinding recommendations to an agency that it adopt a rule or regulation.

(e) (1) (A) Before any rule or regulation of any state agency may be revised, promulgated, amended, or changed, a copy of the rule or amendment to existing rules and a financial impact statement shall be filed with the bureau at least thirty (30) days before the expiration of the period for public comment on the rule pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., or other acts pertaining to the rule-making authority of that agency.

(B) The scope of the financial impact statement shall be determined by the agency but shall include, at a minimum, the estimated cost of complying with the rule or regulation and the estimated cost for the agency to implement the rule or regulation.

(C) Except as provided in § 6-11-132, if the agency has reason to believe that the development of a financial impact statement will be so speculative as to be cost prohibitive, the agency shall submit a statement and explanation to that effect.

(D) If the purpose of a state agency rule or regulation is to implement a federal rule or regulation, the financial impact statement shall be limited to any incremental additional cost of the state rule or regulation as opposed to the federal rule or regulation.

(2) The bureau shall review the proposed revised or amended rule or regulation and, if it is believed that the rule or regulation is contrary to legislative intent, shall file a statement thereof with the Legislative Council.

(3) In either event, the proposed rule or regulation and any comment on the proposed rule or regulation prepared by the bureau shall be submitted to the Legislative Council at the next regular meeting following its filing with the Legislative Council.

(f) (1) In addition, before any rule or regulation of any state agency may be revised, promulgated, amended, or changed, a copy of the rule or amendment to existing rules shall be filed with the interim committees of the General Assembly having responsibility for review of that agency under Acts 1977, No. 100.

(2) The filing shall be made at least thirty (30) days before the expiration of the period for public comment on the rule, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., or other acts pertaining to the rulemaking authority of the agency.

(g) (1) The Joint Budget Committee shall establish the Administrative Rule and Regulation Review Subcommittee.

(2) (A) The Administrative Rule and Regulation Review Subcommittee shall consist of twenty-two (22) members of the General Assembly.

(B) (i) Nine (9) members of the Administrative Rule and Regulation Review Subcommittee shall be appointed by the Senate Cochair of the Joint Budget Committee.

(ii) The Senate Cochair of the Joint Budget Committee shall designate one (1) of his or her appointees as Senate Cochair of the Administrative Rule and Regulation Review Subcommittee.

(C) (i) Nine (9) members of the Administrative Rule and Regulation Review Subcommittee shall be appointed by the House Cochair of the Joint Budget Committee.

(ii) The House Cochair of the Joint Budget Committee shall designate one (1) of his or her appointees as House Cochair of the Administrative Rule and Regulation Review Subcommittee.

(3) The cochairs and co-vice chairs of the Legislative Council shall be ex officio members of the Administrative Rule and Regulation Review Subcommittee.

(4) (A) The Administrative Rule and Regulation Review Subcommittee may meet only during a regular, fiscal, or extraordinary session of the General Assembly.

(B) The Administrative Rule and Regulation Review Subcommittee shall meet at the call of the cochairs of the Administrative Rule and Regulation Review Subcommittee.

(5) (A) During a regular, fiscal, or extraordinary session of the General Assembly, the Administrative Rule and Regulation Review Subcommittee may perform the functions assigned to the Legislative Council under this section.

(B) Actions taken by the Administrative Rule and Regulation Review Subcommittee under subdivision (g)(5)(A) of this section have the same effect as actions taken by the Legislative Council under this section.

(C) If the Administrative Rule and Regulation Review Subcommittee meets during a regular, fiscal, or extraordinary session of the General Assembly, the Administrative Rule and Regulation Review Subcommittee shall file a report of its actions with the Legislative Council as soon as practicable.



§ 10-3-310 - Compensation of executive secretary and employees -- Cooperation with Council of State Governments -- Reimbursement.

(a) (1) The Executive Secretary to the Legislative Council shall be entitled to such salary as may be authorized by appropriation of the General Assembly.

(2) All other employees of the Legislative Council shall receive such remuneration as may be provided by the biennial appropriations.

(b) The Legislative Council is authorized to cooperate with the Council of State Governments and with national and regional organizations established to study governmental problems and may authorize one (1) or more of its members to attend the meetings thereof which the Council deems appropriate. Any member of the Legislative Council attending the meetings shall be reimbursed only for actual and reasonable expenses for transportation, meals, lodging, and other necessary expenses.



§ 10-3-311 - Gifts and donations.

The Legislative Council is authorized to accept gifts, grants, contributions, and donations from the federal government or from private persons, associations, or corporations for use in making studies and in performing the functions and duties of the Legislative Council as prescribed by law.



§ 10-3-312 - Notification of lawsuits affecting state.

(a) In order that the General Assembly may take whatever steps it deems necessary concerning lawsuits which may affect the State of Arkansas, its officials, or its financial resources:

(1) The Attorney General shall notify the Director of the Bureau of Legislative Research who is the Executive Secretary to the Legislative Council as soon as possible after the Attorney General becomes involved in such litigation;

(2) When any state agency or any entity which receives an appropriation of funds from the General Assembly becomes involved in litigation without representation by the Attorney General, the director or administrative head of the agency shall notify the Director of the Bureau of Legislative Research as soon as possible.

(b) The notice given by the Attorney General or by the director or administrative head of a state agency to the Director of the Bureau of Legislative Research shall include the style of the case being litigated, the identity of the tribunal before which the matter has been filed, a brief description of the issues involved, and other information that will enable the Legislative Council or the Joint Budget Committee to determine the action that may be deemed necessary to protect the interests of the General Assembly and the State of Arkansas in that matter.

(c) Upon receipt of the notice, the Director of the Bureau of Legislative Research shall during the interim between legislative sessions transmit a copy of the notice to the cochairs of the Legislative Council and to the cochairs of the Joint Budget Committee during legislative sessions in order that those committees may schedule that matter upon their respective agendas at the earliest possible date.

(d) During the interim between legislative sessions, the Legislative Council shall determine, and during legislative sessions the Joint Budget Committee shall determine, whether the General Assembly has an interest in the litigation and, if so, take whatever action deemed necessary to protect the General Assembly's and the state's interest in that matter.



§ 10-3-313 - Meetings -- Agenda -- Procedures and practices.

(a) (1) The Review Subcommittee of the Legislative Council, the Administrative Rules and Regulations Subcommittee of the Legislative Council, and the Performance Evaluation and Expenditure Review Subcommittee of the Legislative Council shall each meet monthly on a date approximately two (2) weeks preceding the date on which regular meetings of the interim committees are held.

(2) At the meetings, the respective subcommittees shall screen the various matters required by law to be submitted to the Legislative Council by the state agencies and which have heretofore been referred to the respective subcommittees by the Legislative Council and shall determine which of such matters need further review and which are routine and need no further review or both.

(3) Those matters which the respective subcommittees determine need further review shall be referred to the respective subject matter interim committee, which committee referral shall be made by the subcommittee after taking into consideration the committee which is usually assigned such matters by the respective houses as well as the workload of the various interim committees, it being the intent to allow as much meaningful participation by the members in as many committees as possible.

(b) (1) (A) At the next regular meeting of an interim committee, all matters referred to the committee by the Legislative Council or appropriate subcommittee of the Legislative Council shall be placed on the agenda for review by the committee.

(B) When any member of the General Assembly submits any proposal or issue to the Legislative Council for legislative study or review or input, the Legislative Council shall refer the matter as follows:

(i) If the proposal states a preference on referral, the proposal shall be referred to the committee of preference unless the proposal is clearly not germane to that committee as determined by the Legislative Council;

(ii) If the proposal was initiated by the Legislative Council or by a member of the Legislative Council, the Legislative Council may appoint a subcommittee to conduct such study; and

(iii) All other proposals shall be assigned to the appropriate interim committee.

(2) Notice that such item is being placed on the meeting agenda of the interim committee may be furnished to the various state agencies involved upon direction of the cochairs of the interim committee in order that the agency may be represented at the interim committee meeting to explain the item and to answer questions in regard thereto if raised by the committee.

(3) Upon conclusion of the committee's consideration of an item, the committee or designated subcommittee thereof shall notify the state agency that it has completed its review of the item.

(4) The purpose of this subsection is to enable appropriate interim committees of the General Assembly and the various state agencies to jointly discuss the various matters referred to the respective committees in order to enable the committees to perform a legislative oversight function of keeping the General Assembly informed with respect to activities of the various agencies and to enable state agencies to receive the benefit of recommendations and comments of the respective interim committees concerning various actions or proposed actions of the agencies.

(5) The respective interim committees of the General Assembly are hereby authorized to adopt appropriate procedures and practices, including the utilization of subcommittees, to enable each committee to carry out its responsibilities under the provisions of this section.



§ 10-3-314 - Report on claim filed with Arkansas State Claims Commission.

(a) (1) Except as provided by subsection (b) of this section, it is the intent of the General Assembly that when any state agency, board, commission, or institution of higher education admits liability to a claim filed with the Arkansas State Claims Commission and the claim involves a contract with a state agency, board, commission, or institution of higher education or the claim exceeds ten thousand dollars ($10,000) that the agency, board, commission, or institution of higher education file a written report of the claim with the Litigation Reports Oversight Subcommittee of the Legislative Council.

(2) The report shall include a concise statement of facts with an explanation of the agency's liability.

(3) The report shall be filed with the Litigation Reports Oversight Subcommittee of the Legislative Council within thirty (30) days after the claim has been adjudicated by the Arkansas State Claims Commission.

(b) The Arkansas Lottery Commission shall file its written report under subsection (a) of this section with the Arkansas Lottery Commission Legislative Oversight Committee.



§ 10-3-315 - Information and records.

(a) For purposes of this section, "state agency" means every department, division, office, board, commission, and institution of this state, including state-supported institutions of higher education.

(b) Every state agency shall provide the Bureau of Legislative Research with information, records, and access to electronic databases and files when requested by the bureau, unless prohibited by federal or state law.

(c) Information and records requested by the bureau shall be provided as soon as possible and in whatever reasonable form, hard copy, electronic, etc., requested.

(d) State agencies shall also make their staff reasonably accessible for consultation with bureau staff.



§ 10-3-316 - Charitable, Penal and Correctional Institutions Subcommittee.

The cochairs of the Legislative Council shall appoint a member of the Senate Committee on City, County, and Local Affairs and a member of the House Committee on City, County, and Local Affairs to serve as members of the Charitable, Penal and Correctional Institutions Subcommittee of the Legislative Council.



§ 10-3-317 - Disclosure of school district information and records -- Access to electronic databases of the Department of Education.

(a) (1) The Department of Education shall provide the Bureau of Legislative Research with direct read-and-report-only access to the department's data warehouse concerning school districts and related records.

(2) In providing the bureau with the direct read-and-report-only access required under subdivision (a)(1) of this section, the department shall take reasonable precautions, including electronic blocking or redacting, to prevent the disclosure of:

(A) Personally identifiable information of a student unless the parent or guardian of a minor student or a student who is no longer a minor consents in writing to the disclosure of personally identifiable information about that student; or

(B) Information that would cause the department to lose funding under the provisions of 20 U.S.C. § 1232g, as it existed on January 1, 2007.

(3) (A) The department shall make its staff reasonably accessible for consultation with bureau staff in developing and responding appropriately to bureau requests under this section.

(B) The bureau staff shall inform the department of any warehouse data used in the preparation of reports and provide the department at least one (1) working day to review any student-related warehouse data used in preparation of reports prior to publicly releasing that student-related data without individually identifiable information.

(b) The department shall provide other information and records requested by the bureau as soon as possible and in whatever reasonable form requested.






Subchapter 4 - -- Legislative Joint Auditing Committee

§ 10-3-401 - Creation.

There is established a committee of the General Assembly to be known as the "Legislative Joint Auditing Committee". It is the intention of the General Assembly that this shall be a joint interim committee of the General Assembly.



§ 10-3-402 - Purpose and definitions.

(a) It is determined that adequate information is not available at each biennial session of the General Assembly through which the members of the General Assembly may determine the needs and legislative requirements of the various agencies, departments, or other entities of the state government and political subdivisions of the state and that the impartial periodic auditing of entities of the state and political subdivisions of the state will provide information which will facilitate the discharge by the General Assembly of its legislative responsibilities.

(b) Due to time restraints and the size, complexity, and scope of the entities of the state and its political subdivisions, it is determined that the sixty-day legislative session is not an adequate time in which to audit entities of the state and political subdivisions of the state.

(c) It is further determined that the Legislative Joint Auditing Committee shall exist and operate as a joint interim committee of the General Assembly and in such capacity shall serve the General Assembly as the proper agency to provide for the impartial auditing, independently of the executive branch of state government, of entities of the state and political subdivisions of the state.

(d) It is not the intent of this act, nor shall this act be construed, to infringe upon or deprive the executive or judicial branches of state government of any rights, powers, or duties vested in or imposed upon them by the Constitution of Arkansas.

(e) It is the intent of this act merely to provide the General Assembly with adequate information which will facilitate the exercise by it of its constitutional powers and none other.

(f) For the purposes of this subchapter:

(1) "Audit" means a financial audit, performance audit, information technology audit, review, report of agreed-upon procedures, compilation, examination, investigation, or other report or procedure approved by the Legislative Joint Auditing Committee for an entity of the state or a political subdivision of the state;

(2) "Entity of the state" means the State of Arkansas as a whole or any department, institution of higher education, board, commission, agency, or quasi-public organization, or any official, office, or employee, or any agency, instrumentality, or function thereof;

(3) "Other funds" means any funds or assets held by a person, foundation, nonprofit corporation, or any other entity for the specific benefit of a particular entity or entities of the state or political subdivision of the state;

(4) "Political subdivision of the state" means any county, municipality, school, quasi-public organization, district, official, office, employee, or any agency, instrumentality, or function thereof;

(5) "Public funds" means any funds, moneys, receivables, grants, investments, instruments, real or personal property, or other assets, liabilities, equities, revenues, receipts, or disbursements belonging to, held by, or passed through an entity of the state or a political subdivision of the state; and

(6) "School" means any public school district, charter school, or education service cooperative, or any publicly supported entity having supervision over public educational entities.

(g) The definitions in this subchapter are limited to this subchapter only, and shall not be used or interpreted as applying to the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 10-3-403 - Members -- Selection.

(a) The Legislative Joint Auditing Committee shall consist of members of the General Assembly to be selected as follows:

(1) (A) The Senate shall select sixteen (16) members in accordance with procedures prescribed by the Rules of the Senate.

(B) (i) At the time of selecting members, the Senate shall also select in the same manner one (1) first alternate and one (1) second alternate for each member selected.

(ii) The first alternates shall also be nonvoting members of the Legislative Joint Auditing Committee and shall be entitled to receive per diem and mileage for attending all meetings of the Legislative Joint Auditing Committee.

(iii) First alternate members of the Legislative Joint Auditing Committee shall have a vote in matters before the Legislative Joint Auditing Committee if the regular member which the first alternate represents is not in attendance.

(iv) Second alternate members of the Legislative Joint Auditing Committee shall have a vote in matters before the Legislative Joint Auditing Committee if the regular member and first alternate member which the second alternate represents are not in attendance.

(v) First alternate members attending as nonvoting members of the Legislative Joint Auditing Committee shall receive per diem and mileage to be paid in the same manner and from the same source as regular members of the Legislative Joint Auditing Committee;

(2) (A) The House of Representatives shall select twenty (20) members in accordance with the procedure prescribed by the Rules of the House of Representatives.

(B) (i) At the time of selecting members, the House shall also select in the same manner one (1) first alternate and one (1) second alternate for each member selected.

(ii) The first alternates shall also be nonvoting members of the Legislative Joint Auditing Committee and shall be entitled to receive per diem and mileage for attending all meetings of the Legislative Joint Auditing Committee.

(iii) First alternate members of the Legislative Joint Auditing Committee shall have a vote in matters before the Legislative Joint Auditing Committee if the regular member which the first alternate represents is not in attendance.

(iv) Second alternate members of the Legislative Joint Auditing Committee shall have a vote in matters before the Legislative Joint Auditing Committee if the regular member and first alternate member which the second alternate represents are not in attendance.

(v) First alternate members attending as nonvoting members of the Legislative Joint Auditing Committee shall receive per diem and mileage to be paid in the same manner and from the same source as regular members of the Legislative Joint Auditing Committee; and

(3) (A) The Speaker of the House of Representatives, the President Pro Tempore of the Senate, the immediate past chair or cochairs of the Legislative Joint Auditing Committee, and the cochairs and co-vice chairs of the Legislative Council shall be ex officio members of the Legislative Joint Auditing Committee and shall enjoy all the rights and privileges of other members of the Legislative Joint Auditing Committee.

(B) If the immediate past House Cochair of the Legislative Joint Auditing Committee is not a member of the House, the Speaker of the House of Representatives may appoint a member of the House to serve in the stead of the immediate past House cochair.

(C) If the immediate past Senate Cochair of the Legislative Joint Auditing Committee is not a member of the Senate, the President Pro Tempore of the Senate may appoint a member of the Senate to serve in the stead of the immediate past Senate cochair.

(D) If the House Cochair of the Legislative Council has not been elected, the Speaker of the House of Representatives may appoint a member of the House to serve until the House members of the Legislative Council elect a cochair of the Legislative Council.

(E) If the House Co-vice Chair of the Legislative Council has not been elected, the Speaker of the House of Representatives may appoint a member of the House to serve until the House members of the Legislative Council elect a co-vice chair of the Legislative Council.

(b) No member of the Legislative Joint Auditing Committee shall be a regular member of the Legislative Council, but may be a first or second alternate member of the Legislative Council.



§ 10-3-404 - Tenure -- Vacancies -- Alternates.

(a) Tenure of membership and means of filling vacant positions for members of the House of Representatives shall be as prescribed by the Rules of the House of Representatives.

(b) Tenure of membership and the means of filling vacant positions for members of the Senate shall be as prescribed by the Rules of the Senate.



§ 10-3-405 - Meetings.

(a) The Legislative Joint Auditing Committee shall meet upon call or announcement by either cochair or upon petition of ten (10) of the regular members of the Legislative Joint Auditing Committee.

(b) (1) The official meeting place of the Legislative Joint Auditing Committee shall be in that portion of the State Capitol Building assigned to the General Assembly by § 10-3-1105.

(2) However, the Legislative Joint Auditing Committee may meet at any other designated place it may deem necessary to the carrying out of its official business.



§ 10-3-406 - Meetings during legislative session.

(a) The Legislative Joint Auditing Committee is authorized to meet and transact its normal business during all legislative sessions as provided in this section.

(b) (1) If members of the House of Representatives and members of the Senate each have selected their respective cochairs for the new biennial period, either cochair may call a meeting of the Legislative Joint Auditing Committee members during legislative sessions.

(2) (A) If members of the House and members of the Senate each have not selected their respective cochairs for the new biennial period, meetings of the Legislative Joint Auditing Committee during the legislative session shall be called by either cochair of the Legislative Joint Auditing Committee, who shall be the person who served in this capacity prior to the commencement of the current General Assembly.

(B) (i) The Legislative Joint Auditing Committee shall consist of the members of the General Assembly who served on the Legislative Joint Auditing Committee prior to the commencement of the current General Assembly.

(ii) If any regular member of the Legislative Joint Auditing Committee is no longer serving in the General Assembly, then this vacancy shall be assumed by the first or second alternate as provided by law.

(c) In the meetings, primary consideration shall be given to matters that require immediate attention and that cannot wait until the conclusion of the legislative session.



§ 10-3-407 - Duties -- Cochairs.

(a) The duties of the Legislative Joint Auditing Committee shall be to provide for the auditing of any entity of the state or political subdivision of the state for the purpose of furnishing the General Assembly with information vital to the discharge of its constitutional duties.

(b) (1) Immediately after its organization, the Legislative Joint Auditing Committee shall commence the performance of its duties herein prescribed.

(2) The Senate members of the Legislative Joint Auditing Committee shall select one (1) of their number as cochair and one (1) of their number as co-vice chair.

(3) The House members of the Legislative Joint Auditing Committee shall select one (1) of their number as cochair and one (1) of their number as co-vice chair.

(4) The Senate cochair shall appoint all Senate Legislative Joint Auditing Committee members to subcommittees of the Legislative Joint Auditing Committee, and the House cochair shall appoint all House Legislative Joint Auditing Committee members to subcommittees of the Legislative Joint Auditing Committee.

(5) The Senate cochair shall appoint a Senate Legislative Joint Auditing Committee member as cochair of each of the Legislative Joint Auditing Committee's subcommittees, and the House cochair shall appoint a House Legislative Joint Auditing Committee member as the cochair of each of the subcommittees of the Legislative Joint Auditing Committee.

(6) The Senate cochair and the House cochair shall alternate in presiding at meetings of the Legislative Joint Auditing Committee unless the cochairs otherwise agree.



§ 10-3-408 - Rules and regulations.

The Legislative Joint Auditing Committee may establish any rules and regulations as it may deem fit which are not inconsistent with law.



§ 10-3-409 - Compensation of Legislative Auditor and employees -- Cooperation with Council of State Governments -- Reimbursement.

(a) (1) The Legislative Auditor shall be entitled to such salary as may be authorized by appropriation of the General Assembly.

(2) All other employees of the Legislative Joint Auditing Committee shall receive such remuneration as may be provided by the biennial appropriations.

(b) The Legislative Joint Auditing Committee is authorized to cooperate with the Council of State Governments and with national and regional organizations established to study governmental problems and may authorize one (1) or more of its members to attend the meetings thereof which the Legislative Joint Auditing Committee deems appropriate. Any member of the Legislative Joint Auditing Committee attending the meetings shall be reimbursed only for actual and reasonable expenses for transportation, meals, lodging, and other necessary expenses.



§ 10-3-410 - Abolishment or consolidation of agencies.

The Legislative Joint Auditing Committee is authorized to recommend to the General Assembly the abolishment or consolidation of any entity of the state which the Legislative Joint Auditing Committee deems appropriate as a result of its review of audits performed by its staff.



§ 10-3-411 - Investigation and audit of state or local entities -- Subpoenas -- Contempt.

(a) (1) The Legislative Joint Auditing Committee has the authority to conduct investigations or audits pertaining to the affairs of any entity of the state or political subdivision of the state whenever the Legislative Joint Auditing Committee determines that investigations are necessary to make a proper determination with respect to the operations of the entity of the state or political subdivision of the state or any agency or instrumentality of them, or of the collection, handling, administration, or expenditure of any public funds or assets allocated, received, managed, directed, handled, or disbursed by or on behalf of the entity.

(2) (A) In addition, the Legislative Joint Auditing Committee has the authority to investigate documents, books, and records regarding receipt, expenditure, or disbursement of other funds if the Legislative Joint Auditing Committee or its executive committee determines that the investigation of the documents, books, and records is necessary to verify any audit of an entity of the state or a political subdivision of the state or to investigate misappropriation of other funds.

(B) (i) Nothing in this section shall be construed as authorizing or permitting the release of information prohibited by law or not subject to public inspection under the Freedom of Information Act of 1967, § 25-19-101 et seq., or other applicable law.

(ii) (a) All records, documents, correspondence, or other data of a person, foundation, nonprofit corporation, or any other entity holding other funds that would infringe upon the rights, privacy, or confidentiality of donors of private funds to the person, foundation, nonprofit corporation, or other entity are exempt from public disclosure.

(b) Any working papers or other data relating to the donor information examined by the Legislative Auditor under this chapter are confidential and exempt from public disclosure.

(3) (A) In connection with investigations or audits, the Legislative Joint Auditing Committee has the authority to examine any or all books, records, or any other data or systems relative to the investigation or audit, confidential or otherwise, irrespective of the custodian or location of the records.

(B) However, in the investigation of documents, books, and records regarding receipt, expenditure, or disbursement of other funds, the Legislative Joint Auditing Committee or its executive committee must approve the Legislative Auditor's determination that the investigation of the documents, books, and records is necessary to verify any audit of an entity of the state or a political subdivision of the state or to investigate misappropriation of other funds.

(b) (1) Any member of the General Assembly, by written request filed with the Legislative Joint Auditing Committee at least six (6) days prior to any regular or special meeting of the Legislative Joint Auditing Committee, may request an investigation or audit of any entity for which the Legislative Joint Auditing Committee and the Division of Legislative Audit has the authority to audit.

(2) Upon the vote of the majority of the membership of the Legislative Joint Auditing Committee approving the request, the Legislative Auditor shall conduct the investigation or audit.

(c) In connection with any investigations or audits, the Legislative Joint Auditing Committee has the right and power to subpoena witnesses and to issue subpoenas duces tecum.

(d) All subpoenas shall be issued by either cochair of the Legislative Joint Auditing Committee, or by either co-vice chair acting in the absence of either cochair, after the issuance of the subpoenas has been approved by a majority vote of the membership of the Legislative Joint Auditing Committee at a duly called meeting with all members of the Legislative Joint Auditing Committee having received no fewer than six (6) days' advance notice of the meeting.

(e) (1) The reasons for, and purposes of, the proposed subpoena or subpoenas, including the names of the persons or the nature and identification of all books, records, and documents for which subpoenas are being considered, shall be furnished in writing to the members of the Legislative Joint Auditing Committee in the notice mailed to the members not less than six (6) days in advance of the meeting at which the question of issuing the subpoenas is to be considered.

(2) No subpoenas shall be issued under the provisions of this section until such time as any individual or the individual holding the books, records, or documents sought by the Legislative Joint Auditing Committee has received a formal written invitation to appear before the Legislative Joint Auditing Committee by certified registered mail at least thirty (30) days prior to a regular or special meeting of the Legislative Joint Auditing Committee and that individual has failed or refused to appear before the Legislative Joint Auditing Committee at the meeting.

(f) The cochairs and the co-vice chairs of the Legislative Joint Auditing Committee are authorized to administer oaths.

(g) (1) (A) Subpoenas issued by the Legislative Joint Auditing Committee shall be served by the sheriff of the county in which the person, books, records, or documents subpoenaed are located.

(B) The sheriff shall be entitled to the same fees for the service of process as provided by law for service of process issued by the circuit court.

(2) The Legislative Joint Auditing Committee at its option may direct the Department of Arkansas State Police to serve any subpoena.

(h) Witnesses subpoenaed to appear before the Legislative Joint Auditing Committee shall be entitled to witness fees and travel allowances at the same rate as provided by law for witnesses subpoenaed to appear in civil actions in circuit court.

(i) The fees for the serving of subpoenas and all witness fees and travel allowances shall be paid from funds appropriated for the maintenance and operation of the Legislative Joint Auditing Committee.

(j) (1) If any person subpoenaed to appear before the Legislative Joint Auditing Committee shall fail to appear or to produce books, documents, or records subpoenaed by the Legislative Joint Auditing Committee, the fact shall be certified to the circuit court of the county in which the hearing is held.

(2) The court shall punish the person for contempt of the General Assembly in the same manner as punishment for contempt is imposed for failure to respond to a subpoena or directive of the court.

(k) (1) (A) It is the intent of this section to authorize the Legislative Joint Auditing Committee to:

(i) Issue subpoenas;

(ii) Compel the attendance of witnesses;

(iii) Administer oaths when necessary; and

(iv) Make full investigations or determinations whenever the Legislative Joint Auditing Committee determines:

(a) They are necessary with respect to the affairs of any entity of the state or political subdivision of the state; and

(b) Investigations are necessary to discharge its duties.

(B) It is not the intent of this section to repeal, reduce, or diminish the authority vested by law in the Legislative Auditor to issue subpoenas whenever the Legislative Auditor determines that they are necessary to assist the Legislative Auditor or the staff of the Legislative Auditor in making a complete audit.

(2) This section shall be cumulative to Acts 1955, No. 105, and all laws amendatory to that act.






Subchapter 5 - -- Joint Budget Committee

§ 10-3-501 - Act supplemental.

This act is supplemental to the existing laws of this state pertaining to the selection of members of the Joint Budget Committee and shall modify only those portions of such laws or parts of laws as are specifically in conflict herewith.



§ 10-3-502 - Membership.

(a) (1) (A) The Joint Budget Committee shall consist of:

(i) The current cochairs of the Legislative Council;

(ii) The immediate past cochairs of the Legislative Council;

(iii) The current cochairs of the Legislative Joint Auditing Committee;

(iv) The immediate past cochairs of the Legislative Joint Auditing Committee;

(v) Twenty-four (24) members and eight (8) alternate members of the House of Representatives; and

(vi) Twenty-four (24) members of the Senate.

(B) If the immediate past House Cochair of the Legislative Council is not a member of the House, the Speaker of the House of Representatives may appoint a member of the House to serve in the stead of the immediate past House cochair.

(C) If the immediate past Senate Cochair of the Legislative Council is not a member of the Senate, the President Pro Tempore of the Senate may appoint a member of the Senate to serve in the stead of the immediate past Senate cochair.

(D) If the immediate past House Cochair of the Legislative Joint Auditing Committee is not a member of the House, the Speaker of the House of Representatives may appoint a member of the House to serve in the stead of the immediate past House cochair.

(E) If the immediate past Senate Cochair of the Legislative Joint Auditing Committee is not a member of the Senate, the President Pro Tempore of the Senate may appoint a member of the Senate to serve in the stead of the immediate past Senate cochair.

(F) If the House Cochair of the Legislative Council has not been elected, the Speaker of the House of Representatives may appoint a member of the House to serve until the House members of the Legislative Council elect a cochair of the Legislative Council.

(G) If the House Cochair of the Legislative Joint Auditing Committee has not been elected, the Speaker of the House of Representatives may appoint a member of the House to serve until the House members of the Legislative Joint Auditing Committee elect a cochair of the Legislative Joint Auditing Committee.

(2) The Senate Vice Chair of the Joint Budget Committee shall be selected in the same manner as the Senate Vice Chair of the Legislative Joint Auditing Committee.

(b) (1) The House shall select the members and their alternates in accordance with the procedure prescribed by the Rules of the House of Representatives.

(2) The first alternate members shall also be nonvoting members of the Joint Budget Committee and shall be entitled to receive per diem and mileage for attending meetings of the Joint Budget Committee.

(3) First alternate members of the Joint Budget Committee shall have a vote in matters before the Joint Budget Committee if a regular member whom the first alternate represents is not in attendance.

(4) Second alternate members of the Joint Budget Committee shall have a vote in matters before the Joint Budget Committee if a regular member and a first alternate member whom the second alternate represents are not in attendance.

(c) (1) The Senate members of the Joint Budget Committee shall be selected in accordance with procedures prescribed by the Rules of the Senate.

(2) One (1) Senate alternate member shall be selected from each congressional district.

(3) Alternate members shall also be nonvoting members of the Joint Budget Committee and shall be entitled to receive per diem and mileage for attending meetings of the Joint Budget Committee.

(4) First alternate members attending as nonvoting members of the Joint Budget Committee shall receive per diem and mileage to be paid in the same manner and from the same source as regular members of the Joint Budget Committee.

(d) The chairs of the Personnel Subcommittee of the Legislative Council, the Review Subcommittee of the Legislative Council, the Performance Evaluation and Expenditure Review Subcommittee of the Legislative Council, and the Claims Subcommittee of the Legislative Council shall serve as ex officio nonvoting members of the corresponding Joint Budget Committee subcommittees.



§ 10-3-507 - Presession budget hearings.

(a) The members appointed to serve on the Joint Budget Committee at the next-following regular session of the General Assembly who are not members of the Legislative Council shall be privileged to attend all presession budget hearings of the Legislative Council held after the October 1 preceding the next regular session of the General Assembly.

(b) All such members of the Joint Budget Committee who are not regular members of the Legislative Council shall be given notice of all presession budget hearings scheduled by the Legislative Council and shall be privileged to attend the budget hearings and to participate therein and vote on budget recommendations the same as regular members of the Legislative Council.

(c) The members shall be entitled to receive per diem and mileage for attendance at such presession budget hearings of the Legislative Council at the same rates provided by law for attendance at meetings of the interim committees of the General Assembly, and payment therefor shall be made as follows:

(1) Regular members of the Legislative Joint Auditing Committee who are appointed to the Legislative Council shall receive per diem and mileage for attendance at Legislative Council presession budget hearings from funds appropriated for the Legislative Joint Auditing Committee;

(2) Members of either house of the General Assembly who are not regular members of the Legislative Council or regular members of the Legislative Joint Auditing Committee shall receive the per diem and mileage from funds appropriated for the payment of per diem and mileage for attendance at meetings of the interim committees of the General Assembly; and

(3) Members of the Legislative Council shall receive per diem and mileage from funds appropriated for the support of the Legislative Council.

(d) The House Chair of the Special Language Subcommittee of the Joint Budget Committee shall serve on the corresponding subcommittee of the Legislative Council and Joint Budget Committee presession budget hearings as an ex officio nonvoting member.



§ 10-3-508 - Duties.

In addition to participation by members of the Joint Budget Committee in the presession budget hearings of the Legislative Council, as authorized in § 10-3-507, the Joint Budget Committee during a regular session, a fiscal session, and a special session of the General Assembly shall perform any duties as are provided by the Joint Rules of the House of Representatives and the Senate.



§ 10-3-509 - Meeting during the interim.

(a) The House of Representatives members of the Joint Budget Committee shall serve as an interim committee to be known as the House Interim Budget Committee.

(b) The Joint Budget Committee and the House Interim Budget Committee shall be authorized to meet during the interim to work on budgetary and other matters as come before the Joint Budget Committee.

(c) The members of the Joint Budget Committee shall be paid per diem and mileage reimbursement from moneys appropriated for the payment of per diem and mileage for members of the General Assembly when attending meetings of interim committees.






Subchapter 6 - -- Joint Committee on Legislative Printing Requirements and Specifications

§ 10-3-601 - Intent.

It is the intent of this subchapter to establish procedures whereby the types of contracts to be let for legislative printing or duplicating requirements may be determined after study and review of the printing or duplicating needs of the General Assembly. Adequate specifications and safeguards may be established for such contracts in order that the State Procurement Director of the Office of State Procurement of the Department of Finance and Administration might be advised thereof in the letting of contracts for legislative printing or duplicating requirements.



§ 10-3-602 - Creation -- Composition.

There is established a joint interim committee of the General Assembly, consisting of the chair and vice chair of the respective efficiency committees of the House of Representatives and Senate, the Speaker of the House of Representatives or his or her designee, and the President Pro Tempore of the Senate, which committee shall be designated and be known as the "Joint Committee on Legislative Printing Requirements and Specifications".



§ 10-3-603 - Meetings -- Officers -- Compensation.

(a) (1) The Joint Committee on Legislative Printing Requirements and Specifications shall meet subsequent to the adjournment of each regular session of the General Assembly, at a time to be determined jointly by the Speaker of the House of Representatives and the President Pro Tempore of the Senate, and shall select from its membership two (2) cochairs, one (1) cochair to be a member of the House of Representatives to be elected by the members of the Joint Committee on Legislative Printing Requirements and Specifications who are members of the House and one (1) cochair to be a Senator to be elected by the members of the Joint Committee on Legislative Printing Requirements and Specifications who are members of the Senate.

(2) The Joint Committee on Legislative Printing Requirements and Specifications may elect such other officers as it deems necessary for the performance of its duties.

(b) (1) The two (2) cochairs shall preside at each meeting of the Joint Committee on Legislative Printing Requirements and Specifications or may rotate from meeting to meeting as presiding officers as they determine.

(2) A majority vote of the full membership of the Joint Committee on Legislative Printing Requirements and Specifications shall be necessary to take final action on any matter.

(3) The Joint Committee on Legislative Printing Requirements and Specifications may establish rules for its procedures and shall meet upon call of the cochairs thereof, upon call by a majority of its members, or at other intervals as may be established in its rules.

(c) (1) Members of the Joint Committee on Legislative Printing Requirements and Specifications shall receive per diem for attending meetings of the Joint Committee on Legislative Printing Requirements and Specifications or other official business of the Joint Committee on Legislative Printing Requirements and Specifications at the rate provided by law for attendance by members of the General Assembly at meetings of interim committees and, in addition, shall receive mileage for travel in attending meetings or other official business of the Joint Committee on Legislative Printing Requirements and Specifications at the rate provided by law for state employees.

(2) Per diem and mileage of members of the Joint Committee on Legislative Printing Requirements and Specifications shall be paid from any appropriation made for paying per diem, expenses, and mileage of members of the interim committees.



§ 10-3-604 - Duties.

It shall be the duty of the Joint Committee on Legislative Printing Requirements and Specifications to:

(1) Study and review all purchases by the General Assembly of printing and duplicating services and stationery;

(2) Designate those items which should be purchased under commercial term contracts awarded by the State Procurement Director, those items which should be purchased under one-time commercial contracts awarded by the director, and those items of printing or duplicating that can be best accomplished by facilities operated by the General Assembly or its staff or by another state agency and paid for on a cost basis through an intergovernmental transfer of funds;

(3) Promulgate standards, specifications, and regulations governing the size, composition, and printing or duplicating processes that shall be used in furnishing printing or duplicating services for the General Assembly and certify the specifications and requirements to the director, who shall incorporate the specifications and requirements in contracts to be let for legislative printing needs;

(4) Establish requirements for the furnishing of bonds for performance under legislative printing or duplicating contracts, establish penalty provisions for failure to perform under the terms of the contracts, and establish procedures for the evaluation of performance under those contracts for the purpose of determining when the penalty provisions shall be invoked, and the amount thereof, in case of breach of contract or failures to fulfill contracts within the terms thereof;

(5) Make any additional rules, regulations, or specifications and advise the director for incorporation in legislative printing or duplicating contracts as the Joint Committee on Legislative Printing Requirements and Specifications determines necessary in order that the efficiency of the General Assembly might be expedited.



§ 10-3-605 - State Procurement Director -- Contracts.

The State Procurement Director shall incorporate into all contracts for legislative printing or duplicating requirements the specifications, bond requirements, penalty provisions, and other requirements as may be certified to it by the Joint Committee on Legislative Printing Requirements and Specifications and shall let contracts for legislative printing or duplicating requirements in accordance therewith in the manner now established by law.






Subchapter 7 - -- Retirement Committees

§ 10-3-701 - Joint Committee on Public Retirement and Social Security Programs -- Creation -- Members.

(a) There is established a joint committee of the House of Representatives and the Senate to be known as the "Joint Committee on Public Retirement and Social Security Programs", to consist of twenty (20) members.

(b) (1) The ten (10) House members and ten (10) House alternates shall be selected as prescribed by the Rules of the House of Representatives.

(2) The House Cochair of the Joint Committee on Public Retirement and Social Security Programs and House Co-vice Chair of the Joint Committee on Public Retirement and Social Security Programs shall be selected in accordance with the Rules of the House of Representatives.

(3) In addition to the regular House members appointed under subdivision (b)(1) of this section, the Speaker of the House of Representatives shall appoint, during each regular session, one (1) additional House member from each caucus district to serve as a nonvoting member of the Joint Committee on Public Retirement and Social Security Programs only during the interim between sessions of the General Assembly.

(c) (1) At the commencement of each regular session of the General Assembly, ten (10) members of the Senate shall be named pursuant to the Rules of the Senate to serve on the Joint Committee on Public Retirement and Social Security Programs. Vacancies shall be filled pursuant to the Rules of the Senate.

(2) Pursuant to the Rules of the Senate, one (1) Senate member of the Joint Committee on Public Retirement and Social Security Programs shall be designated to serve as Senate Cochair of the Joint Committee on Public Retirement and Social Security Programs and one (1) Senate member shall be designated to serve as Senate Co-vice Chair of the Joint Committee on Public Retirement and Social Security Programs.



§ 10-3-702 - Bills referred to Joint Committee on Public Retirement and Social Security Programs -- Fiscal note.

(a) All bills introduced in either house of the General Assembly to amend any of the existing publicly supported retirement systems laws of this state or to establish new or expanded public retirement or social security programs shall be referred to the Joint Committee on Public Retirement and Social Security Programs.

(b) (1) The Joint Committee on Public Retirement and Social Security Programs shall cause a fiscal note to be prepared and attached to each bill reflecting estimated cost or fiscal impact of the bill upon the revenues of the State of Arkansas and its various agencies and upon the actuarial soundness of the retirement systems.

(2) (A) In connection with the preparation of the fiscal notes, the Joint Committee on Public Retirement and Social Security Programs is authorized to request the respective retirement systems to review proposed retirement bills and to furnish the Joint Committee on Public Retirement and Social Security Programs with an evaluation thereof in writing.

(B) If the Joint Committee on Public Retirement and Social Security Programs deems it necessary, the services of actuaries may be obtained in evaluating the respective bills, provided that funds have been provided for that purpose.

(3) (A) No bill amending an existing publicly supported retirement system by increasing the multiplier, changing terms of or allowing the purchase of credited service, shortening vesting periods or shortening the years of service required for standard retirement without penalty, or which would establish a new or expanded public retirement program, shall be acted upon in either house until the fiscal note provided for in subsection (a) of this section has been attached to the bill, two-thirds (2/3) of the Joint Committee on Public Retirement and Social Security Programs has recommended the passage of the bill, and the Joint Committee on Public Retirement and Social Security Programs has reported its recommendations in regard to the bill.

(B) However, upon suspension of the Joint Rules of the House of Representatives and the Senate, a retirement system bill may be withdrawn from further consideration by the Joint Committee on Public Retirement and Social Security Programs and may be acted upon without a report of the Joint Committee on Public Retirement and Social Security Programs being attached thereto.



§ 10-3-703 - Joint Interim Committee on Public Retirement and Social Security Programs -- Members -- Duties.

(a) Upon adjournment of each regular session, fiscal session, and special session of the General Assembly, the Joint Committee on Public Retirement and Social Security Programs is designated and constituted as a joint interim committee of the General Assembly to be known as the "Joint Interim Committee on Public Retirement and Social Security Programs".

(b) The Joint Interim Committee on Public Retirement and Social Security Programs shall consist of the members appointed to the Joint Committee on Public Retirement and Social Security Programs during each regular session of the General Assembly, and they shall serve thereon until the next following regular session, at which time all members shall be appointed in the manner provided in § 10-3-701.

(c) The Joint Interim Committee on Public Retirement and Social Security Programs shall make continuing review of the statistics, actuarial solvency, adequacy of benefits, and all other aspects of the publicly supported retirement systems of this state. The Joint Interim Committee on Public Retirement and Social Security Programs shall also study and review all proposals for changes or amendments to any of the existing public retirement laws or for the creation of new or expanded public retirement systems and shall report its findings and recommendations to each session of the General Assembly in regard to each such proposal. Any member of the General Assembly, the boards of trustees and administrators of the publicly supported retirement systems of this state, and any member of any system may present information and request the review by the Joint Interim Committee on Public Retirement and Social Security Programs of proposed changes in the various retirement systems.

(d) The Joint Interim Committee on Public Retirement and Social Security Programs shall periodically report to the Legislative Council on the status of its studies and findings. The Joint Interim Committee on Public Retirement and Social Security Programs shall undertake such special studies as may be referred to the Joint Interim Committee on Public Retirement and Social Security Programs by the Legislative Council and report to the Legislative Council in regard thereto.

(e) In the event a vacancy occurs on the Joint Interim Committee on Public Retirement and Social Security Programs, the vacancy shall be filled in the same manner as provided in subsection (b) of this section for the original appointment.






Subchapter 8 - -- Energy Committees

§ 10-3-801 - Subchapter supplemental.

The provisions of this subchapter shall be in addition and supplemental to the laws of this state and the Rules of the House of Representatives and the Rules of the Senate pertaining to the standing and interim committees of the General Assembly and of the House of Representatives and Senate.



§ 10-3-802 - Joint Committee on Energy -- Membership -- Cochairs.

(a) There is created a joint standing committee of the House of Representatives and the Senate to be known as the "Joint Committee on Energy".

(b) (1) The Joint Committee on Energy shall be a select committee of the House of Representatives and Senate whose members shall be chosen as follows:

(A) (i) Ten (10) members of the Senate to be named pursuant to the Rules of the Senate.

(ii) Each Senate member is authorized to appoint a member of the Senate to serve as his or her alternate on the Joint Committee on Energy; and

(B) (i) Fifteen (15) members of the House of Representatives to be selected as prescribed by the Rules of the House of Representatives.

(ii) One (1) alternate member for each of the fifteen (15) House members shall be selected as prescribed by the Rules of the House of Representatives.

(2) Senate members and alternate Senate members of the Joint Committee on Energy shall be appointed at each regular biennial session of the General Assembly and shall serve until the convening of the next regular session of the General Assembly.

(c) Members appointed to the Joint Committee on Energy shall serve on the Joint Committee on Energy in addition to their service on the regular standing and select committees of the Senate.

(d) (1) (A) One (1) of the Senate members of the Joint Committee on Energy shall be designated pursuant to the Rules of the Senate to serve as the Senate Cochair of the Joint Committee on Energy.

(B) The Speaker of the House of Representatives shall designate two (2) of the House members appointed to the Joint Committee on Energy to serve as the House Cochair of the Joint Committee on Energy and the House Co-vice Chair of the Joint Committee on Energy.

(2) The cochairs of the Joint Committee on Energy shall preside at alternate meetings of the Joint Committee on Energy unless the cochairs shall agree otherwise.



§ 10-3-803 - Duties of Joint Committee on Energy.

Bills pertaining to energy sources, supplies, needs, and problems shall be referred to the Joint Committee on Energy. In addition, the Joint Committee on Energy shall make continuing studies and shall cooperate with the appropriate agencies of this state, agencies of the United States Government, and the Congress of the United States in the exchange and dissemination of information and in the development of legislation, designed to promote the conservation and efficient utilization of existing energy sources, and in developing new energy sources to meet the needs of this and future generations.



§ 10-3-820 - Joint Interim Committee on Energy -- Members -- Duties.

(a) The members of the House of Representatives and the Senate appointed at each regular session of the General Assembly to the Joint Committee on Energy shall constitute a joint interim committee of the General Assembly to function in the interim between the sine die adjournment or extended recess of the regular session or fiscal session of each General Assembly until the convening of the next regular session or fiscal session of the General Assembly or reconvening of the current General Assembly during an extended recess. This joint interim committee shall be known as the "Joint Interim Committee on Energy" and shall function in addition to the other interim committees of the General Assembly established by law. In the event a vacancy shall occur on the Joint Interim Committee on Energy, the vacancy shall be filled in the same manner as provided for the initial appointment.

(b) The Joint Interim Committee on Energy shall make continuing studies of energy resources and problems, either initiated by the Joint Interim Committee on Energy or referred to it by either house of the General Assembly for study, in the interim between sessions of the General Assembly. Interim study proposals and resolutions filed with the Legislative Council under the provisions of § 10-3-214 for review and referral to the appropriate germane interim committee of the General Assembly, relating to energy, shall be referred to the Joint Interim Committee on Energy. The Joint Interim Committee on Energy shall undertake each study referred to it by members of the General Assembly or by the Legislative Council and shall submit a report of its findings and recommendations in regard to each study request prior to the convening of the next regular session of the General Assembly.

(c) In addition, the Joint Interim Committee on Energy shall exercise leadership in the interim between legislative sessions and shall attempt to coordinate the various energy activities, studies, and planning activities of the General Assembly which relate to the conservation, development, and use of energy resources for the various committees of the General Assembly.

(d) The Joint Interim Committee on Energy shall cooperate with the Governor, the appropriate administrative agencies of this state, legislative and administrative agencies of other states, and with the federal government, including participation in regional and national meetings and seminars of state and federal officials in the exchange of information and data on energy resources, supplies, reserves, and in the conservation, storage, and use of energy, including the disposal of energy waste and by-products.



§ 10-3-821 - Joint Interim Committee on Energy -- Meetings -- Cooperation with other states.

(a) The Joint Interim Committee on Energy shall meet upon call by either or both of the cochairs of the Joint Interim Committee on Energy, or at such other times as may be provided in the rules of the Joint Interim Committee on Energy, or upon written call by any five (5) of its members.

(b) The Joint Interim Committee on Energy shall cooperate with the Southwest Regional Energy Council, the Council of State Governments, the Southern Legislative Conference, the Southern States Energy Board, the National Conference of State Legislatures and its committees, and other appropriate conferences or associations of public officials concerned with the problems of energy for the purpose of coordinating the combined energy activities and resources of the legislative departments of the respective states in efforts to assist the Congress of the United States and the federal government in coordinating state and national programs for the conservation, preservation, and use of our energy resources.



§ 10-3-822 - Joint Interim Committee on Energy -- Expenses -- Staff.

(a) The per diem and mileage, including reimbursement for expenses for attending out-of-state meetings as provided by law, shall be paid from funds appropriated for per diem, mileage, and expenses of members of the General Assembly for attending interim committee meetings or from other funds provided by law for that purpose.

(b) The Bureau of Legislative Research shall furnish such staff assistance as may be requested by the Joint Interim Committee on Energy. The Arkansas Energy Office and all other appropriate state agencies shall be available to assist and advise the Joint Interim Committee on Energy on energy matters as may be requested by the Joint Interim Committee on Energy.






Subchapter 9 - -- Joint Performance Review Committee

§ 10-3-901 - Creation -- Members -- Meetings -- Expenses.

(a) (1) There is hereby created the "Joint Performance Review Committee", which shall consist of twenty (20) members of the House of Representatives to be selected as prescribed by the Rules of the House of Representatives and ten (10) members of the Senate to be appointed pursuant to the Rules of the Senate.

(2) (A) There shall be a Senate cochair and a House cochair and a Senate co-vice chair and a House co-vice chair of the committee.

(B) (i) The House cochair and House co-vice chair shall be selected according to the Rules of the House of Representatives.

(ii) The Senate cochair and Senate co-vice chair shall be selected according to the Rules of the Senate.

(b) (1) The House members of the committee and the Senate members of the committee may meet separately as separate committees of the House and Senate or may meet jointly as a joint committee at such times as to which the House and Senate membership agree to the holding of joint meetings.

(2) The committee may meet at such places within the state as it deems appropriate.

(c) At all joint meetings of the committee, a quorum shall consist of a majority of the Senate members of the committee and a majority of the House members of the committee.

(d) All votes taken at each joint meeting of the committee shall be by separate Senate vote and separate House vote, and no motion shall pass unless it receives a favorable vote of the majority of the members of the House committee and a favorable vote of the majority of the members of the Senate committee.

(e) Members of the committee shall be entitled to per diem and mileage at the rate provided by law to be paid from funds appropriated for payment of per diem and mileage for attendance at meetings of interim committees of the House and Senate.

(f) (1) (A) When meeting as a joint committee, the committee may subpoena persons, documents, and records upon approval of a majority of the House membership of the committee and a majority of the Senate membership of the committee.

(B) However, no action of the joint committee regarding the exercise of the subpoena power shall be taken except upon notice of at least one (1) week to all members of the committee or upon a two-thirds (2/3) vote of the House membership of the committee and a two-thirds (2/3) vote of the Senate membership of the committee.

(2) (A) If the House members meet as a separate committee under subsection (b) of this section, the House committee may subpoena persons, documents, and records upon approval of a majority of the membership of the House committee.

(B) However, no action of the House committee regarding the exercise of the subpoena power shall be taken except upon notice of at least one (1) week to all members of the House committee or upon a two-thirds (2/3) vote of the membership of the House committee.

(3) (A) If the Senate members meet as a separate committee under subsection (b) of this section, the Senate committee may subpoena persons, documents, and records upon approval of a majority of the membership of the Senate committee.

(B) However, no action of the Senate committee regarding the exercise of the subpoena power shall be taken except upon notice of at least one (1) week to all members of the Senate committee or upon a two-thirds (2/3) vote of the membership of the Senate committee.



§ 10-3-902 - Duties.

The Joint Performance Review Committee shall have the authority and responsibility to:

(1) Make random and periodic performance review of specific governmental programs and agencies;

(2) Conduct investigations into such specific problem areas of the administration of state government as may be brought to the attention of the Joint Performance Review Committee;

(3) Refer specific problems regarding the operation of state government to appropriate interim committees of the General Assembly for continuing study;

(4) Conduct hearings on citizen complaints and views regarding the operation of state government and serve as a forum for citizens to air their complaints and suggestions regarding the operation of state government;

(5) Review the expenditures of the various agencies, departments, and programs of state government to assure that they are being administered in accordance with legislative intent and are being administered in such manner as to provide the taxpayers with the greatest service at the lowest reasonable cost; and

(6) Make such reports and recommendations to the Governor, the General Assembly, and the Legislative Council as the Joint Performance Review Committee deems necessary or appropriate to promote more effective and efficient operation of state government.



§ 10-3-903 - Employment of personnel.

The Joint Performance Review Committee is authorized to employ such personnel as necessary to carry out the provisions of this subchapter.






Subchapter 10 - -- Committees on Education

§ 10-3-1002 - Annual evaluation of vocational-technical courses.

(a) (1) The Legislative Council, the House Committee on Education, and the Senate Committee on Education annually shall study the courses offered to students participating in and benefiting from the area vocational-technical schools, and such other data as will enable the Legislative Council and the committees to evaluate the cost per student classroom hour for each course or area of instruction.

(2) The studies and evaluation shall be for the purpose of enabling the Legislative Council, the House Committee on Education, and the Senate Committee on Education, the State Board of Education, each school involved, and the General Assembly to periodically review the courses offered at each school, the relative benefits derived from these courses, and for finding alternative methods of providing these courses more economically, either through area vocational-technical schools, mobile vocational-technical units, area vocational-technical high schools, or the public schools.

(b) Each area vocational-technical school is directed to cooperate with the Legislative Council, the House Committee on Education, and the Senate Committee on Education in furnishing such data and records as may be requested by the Legislative Council, the House Committee on Education, and the Senate Committee on Education reflecting information needed to make the studies and evaluations provided in this section and shall especially include:

(1) Daily records of attendance of students at each course offered;

(2) Cost data reflecting the cost per student classroom hour of instruction received per student;

(3) Follow-up placement data on students who graduate from courses indicating the types of employment of the former students and whether the employments are in a field for which the students received instruction or training. The placement data shall also reflect the city and state of employment;

(4) Such additional student data and operating cost as may be necessary to enable the Legislative Council, the House Committee on Education, and the Senate Committee on Education to evaluate the courses of instruction offered, the per student cost per classroom hour of instruction, and the relative benefits of the instruction in placing the student in gainful employment upon completion of the course of instruction.

(c) The Legislative Council, the House Committee on Education, and the Senate Committee on Education are authorized to promulgate standard and uniform forms and regulations to be followed by the various area vocational-technical schools in compiling and furnishing information required in this section.



§ 10-3-1003 - Routine collaboration with Department of Education, Department of Career Education, and Department of Higher Education.

(a) The House Committee on Education and the Senate Committee on Education between legislative sessions shall continually and routinely:

(1) Assess the needs and problems of:

(A) The public school districts of this state;

(B) Technical institutes and vocational-technical schools; and

(C) Institutions of higher education; and

(2) Engage in a constant dialogue with the:

(A) Department of Education;

(B) Department of Career Education; and

(C) Department of Higher Education.

(b) In order to assist the General Assembly, the Department of Education, the Department of Career Education, and the Department of Higher Education shall not only respond to the inquiries of the House Committee on Education and the Senate Committee on Education, but shall of their own motion alert the membership of the House Committee on Education and the Senate Committee on Education to problems and needs of, and recommendations concerning, all public education endeavors in Arkansas.






Subchapter 11 - -- Joint Interim Committee on Legislative Facilities

§ 10-3-1101 - Creation -- Members -- Expenses.

(a) There is established a joint interim committee of the Senate and House of Representatives to be known as the "Joint Interim Committee on Legislative Facilities", to consist of fourteen (14) members of the General Assembly as follows:

(1) The Chair of the House Joint Budget Committee;

(2) Two (2) members of the House of Representatives selected in accordance with the Rules of the House of Representatives;

(3) The Chair of the House Management Committee and two (2) additional members of the House Management Committee to be designated by its chair;

(4) The Speaker of the House of Representatives or his or her designee;

(5) The President Pro Tempore of the Senate;

(6) The Chair of the Senate Joint Budget Committee;

(7) One (1) member of the Senate appointed by the President Pro Tempore of the Senate; and

(8) Four (4) members of the Senate to be appointed by the Chair of the Senate Efficiency Committee.

(b) (1) The members of the Joint Interim Committee on Legislative Facilities shall receive per diem at the rate provided by law for attendance by members of the General Assembly at meetings of interim committees for each day in attending meetings of the Joint Interim Committee on Legislative Facilities or performing other duties as authorized by the Joint Interim Committee on Legislative Facilities.

(2) In addition thereto, the Joint Interim Committee on Legislative Facilities shall receive mileage for travel from their homes to the State Capitol Building.



§ 10-3-1102 - Officers -- Meetings.

(a) The Joint Interim Committee on Legislative Facilities shall select from its membership two (2) cochairs, one (1) cochair to be a member of the House of Representatives to be elected by the members of the committee who are members of the House and one (1) cochair to be a Senator to be elected by the members of the Joint Interim Committee on Legislative Facilities who are members of the Senate. The Joint Interim Committee on Legislative Facilities may elect such other officers as it deems necessary for the performance of its duties.

(b) The two (2) cochairs shall preside at each meeting of the Joint Interim Committee on Legislative Facilities or may rotate from meeting to meeting as presiding officers, as they determine. A majority vote of the full membership of the Joint Interim Committee on Legislative Facilities shall be necessary to take final action on any matter. The Joint Interim Committee on Legislative Facilities may establish rules for its procedures and shall meet upon call of the cochairs thereof, upon call by a majority of its members, or at other intervals as may be established in its rules.

(c) The Director of the Bureau of Legislative Research shall serve as secretary to the Joint Interim Committee on Legislative Facilities, without a vote.



§ 10-3-1103 - When committee functions -- Administrative responsibilities.

(a) The Joint Interim Committee on Legislative Facilities shall function during the interim between regular sessions, fiscal sessions, or special sessions of the General Assembly and may function, if necessary, while the General Assembly is in regular session, fiscal session, special session, or an extension of a regular session, fiscal session, or special session, for the purpose of discharging its duties under this subchapter.

(b) The Joint Interim Committee on Legislative Facilities shall administer all provisions of this subchapter relating to repairs, improvements, and furnishing of committee rooms and legislative facilities in the State Capitol Building, including, if necessary, the payment of rental required for the housing of state agencies moved from the State Capitol Building as a result of any project undertaken by the Joint Interim Committee on Legislative Facilities pursuant to the provisions of this subchapter until space for the agencies may be provided in other public facilities.



§ 10-3-1104 - Powers and duties.

(a) The Joint Interim Committee on Legislative Facilities shall review the existing usage of the space presently used by the General Assembly in the State Capitol Building and shall make such reallocations thereof or improvements thereto as in the judgment of the Joint Interim Committee on Legislative Facilities are necessary to serve the needs of the Senate and the House of Representatives, their respective standing committees, and the several interim committees of the General Assembly and legislative staff services.

(b) The Joint Interim Committee on Legislative Facilities may undertake any or all of the improvements contemplated in this subchapter after conferring with the Legislative Council, the agencies affected, and the Governor, giving due consideration to the needs and convenience of the several state agencies presently housed in the State Capitol Building in space to be converted to legislative use, and especially after considering the plans for providing space for the agencies in a state office building, and may undertake improvements as a single project or in a series of projects as the Joint Interim Committee on Legislative Facilities may determine to be in the best interest of the General Assembly.

(c) If, after proper investigation and the exhausting of all other reasonable alternatives, the Joint Interim Committee on Legislative Facilities deems it necessary to require any of the state agencies currently housed in space which under the provisions of this subchapter is made available for legislative use to vacate the space, the Joint Interim Committee on Legislative Facilities may use funds appropriated in Acts 1973, No. 572, § 1, to provide rented quarters to house any such agency until space for the agency becomes available in a state-owned facility.



§ 10-3-1105 - Rooms in State Capitol Building assigned for use of General Assembly.

There is assigned in the State Capitol Building for the exclusive and continual use of the General Assembly, its members, its agencies, and its committees the three (3) rooms on the west wing of the third floor, these being rooms heretofore occupied by the Arkansas State History Museum.



§ 10-3-1106 - Additional legislative space.

In addition to the space now provided in the State Capitol Building for the General Assembly and its committees, the following additional space in the State Capitol Building is designated as legislative space if the Joint Interim Committee on Legislative Facilities determines that it is needed for legislative committee space or for other legislative facilities:

(1) The office space on the north wing of the first floor of the State Capitol Building currently used by the Division of Purchasing, the Department of Correction, the Department of Parks and Tourism, and the Department of Commerce;

(2) The office space on the west side of the first floor of the State Capitol Building presently used by the Public Employees' Retirement System, which shall be made available to the Division of Legislative Audit, or such other legislative uses as may be determined by the Joint Interim Committee on Legislative Facilities;

(3) The office space on the southeast wing of the first floor of the State Capitol Building presently assigned to the Accounting Division of the Department of Finance and Administration, and any other portion of the space assigned to the Department of Finance and Administration the Joint Interim Committee on Legislative Facilities determines is needed for legislative use;

(4) The office space on the southeast wing of the second floor of the State Capitol Building currently assigned for use by the Budget Division of the Department of Finance and Administration. The space now provided for the Arkansas Economic Development Commission on the southwest wing of the second floor of the State Capitol Building shall be made available for the Budget Division of the Department of Finance and Administration unless the director determines that the location of the Budget Division in some other facilities would be more advantageous to the agency;

(5) The former Supreme Court Chamber on the south end of the second floor of the State Capitol Building, to be air conditioned and serve as a large Senate committee room, but preserving the present decor of the chamber, i.e., changes contemplated involve only such things as air conditioning, carpeting, repainting, improved lighting, and installation of sound and recording equipment, and necessary committee tables and chairs, and other minor changes, essentially preserving the room in its present state; and

(6) The space presently assigned the Division of Legislative Audit on the west portion of the fourth floor of the State Capitol Building shall be available for the Bureau of Legislative Research of the Legislative Council, Budget and Fiscal Review Section, or such other uses as determined by the Joint Interim Committee on Legislative Facilities.



§ 10-3-1107 - Allocation of space for General Assembly -- Furnishings.

(a) The Joint Interim Committee on Legislative Facilities shall determine the best and most efficient means of allocating the additional space in the State Capitol Building, as provided by this subchapter, to be used by the Senate and the House of Representatives and for providing space for staff for the General Assembly, for either house of the General Assembly, and interim committees thereof.

(b) The Joint Interim Committee on Legislative Facilities shall provide for supplying the furnishings for any additional space for use by the Senate and the House of Representatives pursuant to the provisions of this subchapter, provided that all furnishings shall be purchased in accordance with competitive bids awarded to the lowest responsible bidder, as required by the purchasing laws of this state.



§ 10-3-1108 - Employment of architect.

The Joint Interim Committee on Legislative Facilities shall have the authority to employ an architect to prepare plans and specifications for the work to be done, to supervise the construction, and to furnish other architectural services which the Joint Interim Committee on Legislative Facilities may require in the performance of its duties, and for that purpose the Joint Interim Committee on Legislative Facilities may enter into contracts with the architect. The fee which may be paid the architect shall not exceed nine percent (9%) of the cost of the project. Any contract shall provide that the architect shall furnish without additional cost to the state such services as may be required in the performance of the work.



§ 10-3-1109 - Contracts.

(a) (1) Construction work to be performed shall be under contract, to be awarded by the Joint Interim Committee on Legislative Facilities to the lowest responsible bidder, but the total cost of the project, including cost of publishing legal notices, payment of architect fees, payments to contractors, and all other expenses of whatever nature incident to and reasonably necessary in connection with the project shall not exceed the appropriation provided for it.

(2) All expenditures of funds shall be in strict compliance with the applicable provisions of the fiscal laws of this state pertaining to the expenditure of public funds and the state purchasing laws of this state.

(3) All contracts let under the provisions of this subchapter shall be subject to the approval of the Governor, the Auditor of State, and the Treasurer of State, as provided in Arkansas Constitution, Article 19, Section 15 [repealed].

(b) All actions by the Joint Interim Committee on Legislative Facilities in relation to the work to be performed under contracts shall be in strict compliance with the applicable provisions of §§ 22-9-202 -- 22-9-204.

(c) All payments to contractors under contracts let under the provisions of this subchapter shall be made only after the approval of the amounts thereof by the architect.

(d) All contracts which the Joint Interim Committee on Legislative Facilities proposes to enter into shall be subject to the approval as to form only by the Attorney General.



§ 10-3-1110 - Disbursing agent.

The Director of the Bureau of Legislative Research shall be, ex officio, the disbursing agent of the appropriation made in Acts 1973, No. 572, § 1, and all disbursements shall be upon the direction or authorization of the Joint Interim Committee on Legislative Facilities. Any additional bond required of the director as disbursing agent of the funds appropriated in Acts 1973, No. 572, § 1, shall be paid from the funds appropriated therein.



§ 10-3-1111 - Disbursing officer.

The Director of the Bureau of Legislative Research shall be the disbursing officer for the funds appropriated to the Joint Interim Committee on Legislative Facilities, and all disbursements shall be upon the direction or authorization of the Joint Interim Committee on Legislative Facilities.






Subchapter 12 - -- Arkansas Communications Study Committee



Subchapter 13 - -- Senate Interim Committee on Children and Youth

§ 10-3-1301 - Construction.

The provisions of this subchapter shall be in addition and supplemental to the laws of this state and the Rules of the House of Representatives and the Rules of the Senate pertaining to the standing and interim committees of the General Assembly and of the House of Representatives and Senate and shall repeal only such laws or parts of laws as may be specifically in conflict with this subchapter.



§ 10-3-1303 - Duties.

The Senate Interim Committee on Children and Youth shall make continuing studies and shall cooperate with the appropriate agencies of this state, agencies of the United States Government, and the Congress of the United States in the exchange and dissemination of information and in the development of legislation designed to coordinate planning and to try new ways to prevent young people from falling through the cracks.



§ 10-3-1320 - Interim operation -- Vacancies.

(a) The Senate Interim Committee on Children and Youth shall be composed of ten (10) members appointed pursuant to the Rules of the Senate and shall function in the interim between the sine die adjournment or extended recess of the regular session or fiscal session of each General Assembly until the convening of the next regular session or fiscal session of the General Assembly or the convening of the current General Assembly during an extended recess.

(b) The Senate Interim Committee on Children and Youth shall make continuing studies pertaining to the safety, health, development, and problems of children. The studies may either be initiated by the Senate Interim Committee on Children and Youth or referred to it by either house of the General Assembly for study in the interim between sessions of the General Assembly. Interim study proposals and resolutions relating to children, which are filed with the Legislative Council under the provisions of § 10-3-214 for review and referral to the appropriate germane joint interim committee of the General Assembly, shall be referred to the Senate Interim Committee on Children and Youth. The Senate Interim Committee on Children and Youth shall undertake each study referred to it by members of the General Assembly or by the Legislative Council and shall submit a report of its findings and recommendations in regard to each study request prior to the convening of the next session of the General Assembly.

(c) In addition, the Senate Interim Committee on Children and Youth shall exercise leadership in the interim between legislative sessions and shall attempt to coordinate for the various committees of the General Assembly the various activities, studies, and planning activities of the General Assembly which relate to children and youth, delivery of services to children, and use of funding resources for programs and services.

(d) The Senate Interim Committee on Children and Youth shall cooperate with the Governor, the appropriate administrative agencies of this state, legislative and administrative agencies of other states, and the federal government, including participation in regional and national meetings and seminars of state and federal officials in the exchange of information and data on children and youth problems and resolution of those problems.



§ 10-3-1321 - Meetings -- Intergovernmental cooperation.

(a) The Senate Interim Committee on Children and Youth shall meet upon call by the Chair of the Senate Interim Committee on Children and Youth, or at such other times as may be provided in the rules of the Senate Interim Committee on Children and Youth, or upon written call by any five (5) of its members.

(b) The Senate Interim Committee on Children and Youth shall cooperate with the Council of State Governments, the Southern Legislative Conference, the National Conference of State Legislatures and its committees, and other appropriate conferences or associations of public officials concerned with the problems of children and youth for the purpose of coordinating the activities and resources of the legislative departments of the sister states to assist the Congress of the United States and the federal government in coordinating state and regional programs for the safety, health, development, and problems of children and youth.



§ 10-3-1322 - Reimbursement of expenses -- Staff assistance.

(a) (1) Members of the Senate Interim Committee on Children and Youth shall be entitled to per diem and mileage for attending each meeting of the Senate Interim Committee on Children and Youth or in attending to authorized business of the Senate Interim Committee on Children and Youth business at the same rate as provided by law for members of the General Assembly for attending meetings of the interim committees of the General Assembly.

(2) The per diem and mileage, including reimbursement for expenses for attending out-of-state meetings as provided by law, shall be paid from funds appropriated for per diem, mileage, and expenses for members of the General Assembly for attending interim committee meetings or from other funds provided by law for that purpose.

(b) The Bureau of Legislative Research of the Legislative Council shall furnish staff assistance as may be requested by the Senate Interim Committee on Children and Youth.



§ 10-3-1323 - Compliance with child welfare reform.

(a) The General Assembly finds that the requirements with which the state must comply pursuant to the consent decree from Angela R., et al. v. Bill Clinton, et al. and the Arkansas Child Welfare Reform Document demand close observation and study; that the future of the state's children and youth relies heavily on compliance with the decree; that the financial security of the state is in jeopardy if the state has difficulty or is unable to comply with the consent decree because of the voluminous number of lawsuits that could ensue; that the state has a responsibility to protect children and youth from harm and ensure their healthy development; that the Child Welfare Compliance and Oversight Committee will cease to exist on December 31, 1994; that in order to protect the interests of the state, it is crucial that oversight of child welfare issues continue; that oversight by a committee that focuses specifically on problems relating to children and youth would be the most advantageous manner of monitoring compliance with the consent decree and related problems. Therefore, it is declared to be the intent of the General Assembly to require the Senate Interim Committee on Children and Youth to monitor compliance with the consent decree, to report annually regarding compliance, and to review all bills pertaining to the safety, health, mental health, development, and problems of children and youth.

(b) The Senate Interim Committee on Children and Youth shall make a report at least annually regarding the state's compliance with the Arkansas Child Welfare Reform Document and review all bills pertaining to the safety, health, mental health, development, and problems of children and youth. The report shall be made available to all members of the General Assembly.






Subchapter 14 - -- Office of Economic and Tax Policy

§ 10-3-1401 - Joint Committee on Economic and Tax Policy -- Creation.

(a) (1) There is hereby created the "Joint Committee on Economic and Tax Policy" which shall be composed of:

(A) The cochairs of the Legislative Council;

(B) The cochairs of the Joint Budget Committee;

(C) The Chair of the Senate Committee on Revenue and Taxation;

(D) The Chair of the House Committee on Revenue and Taxation;

(E) Three (3) members of the Senate appointed by the President Pro Tempore of the Senate, one (1) of whom shall be appointed Cochair of the Joint Committee on Economic and Tax Policy; and

(F) Three (3) members of the House of Representatives appointed by the Speaker of the House of Representatives, one (1) of whom shall be appointed Cochair of the Joint Committee on Economic and Tax Policy.

(2) The members shall be entitled to per diem and mileage, at the rates prescribed by law for members of interim committees of the General Assembly, to be paid from funds appropriated for paying per diem and mileage of interim committees.

(b) The Joint Committee on Economic and Tax Policy shall hear matters relating to the economic and revenue outlook of the state and information relating to the economic and fiscal impact of public policy measures, including the revenue forecasts as submitted by the Governor, and make such recommendations as it deems necessary.



§ 10-3-1402 - Office of Economic and Tax Policy -- Creation.

(a) There is hereby created within the Bureau of Legislative Research the "Office of Economic and Tax Policy".

(b) The office shall be staffed by such personnel as may be authorized by biennial appropriations of the General Assembly.



§ 10-3-1403 - Office of Economic and Tax Policy -- Powers and duties.

(a) The Office of Economic and Tax Policy shall work under the standards and guidelines of the Joint Committee on Economic and Tax Policy and shall:

(1) Review the biennial and annual revenue forecast submitted by the executive branch;

(2) Provide legislators with such information as may be requested regarding the data and assumptions supporting the forecast;

(3) At the request of the Joint Committee on Economic and Tax Policy, provide alternative forecasts based on different assumptions regarding economic performance;

(4) Make periodic reviews of the official revenue forecast performance;

(5) Provide members with analyses of policy proposals which might affect the economy or fiscal outlook of the State of Arkansas;

(6) Biennially prepare and make available to the members of the General Assembly a comprehensive compilation of taxes levied by the State of Arkansas;

(7) Provide members of the Joint Committee on Economic and Tax Policy or other members of the General Assembly with such data, information, or policy studies as may be requested, subject to time and resource constraints;

(8) Review any changes made in the distribution of funds for public education; and

(9) Perform or arrange for the performance of audits of the economic impact and cost-benefit with regard to any economic development project for which the sponsor receives the benefit of Amendment 82 bond financing.

(b) The office shall prepare fiscal impact analyses of proposed legislation on request of:

(1) Any member of the General Assembly; or

(2) A legislative committee.



§ 10-3-1404 - Forecast of general revenues.

(a) (1) The Chief Fiscal Officer of the State shall on or before the first Wednesday in May prior to the beginning of each fiscal year submit to the Joint Committee on Economic and Tax Policy the official forecast of general revenues to be available for distribution under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq., for the fiscal year.

(2) (A) The Joint Committee on Economic and Tax Policy may hold meetings and hearings and request such information, data, or studies as it deems necessary.

(B) Upon hearing evidence and information regarding the outlook for state revenues, the members of the Joint Committee on Economic and Tax Policy shall make its findings on the forecast of general revenues available for distribution.

(3) A report of the Joint Committee on Economic and Tax Policy's findings shall be sent to the Chief Fiscal Officer of the State.

(b) In the event the Chief Fiscal Officer of the State determines it has become necessary to change the forecast of general revenues available for distribution, the Chief Fiscal Officer of the State shall report the expected change in forecast to the Office of Economic and Tax Policy and the Joint Committee on Economic and Tax Policy with an explanation of the need for the change.



§ 10-3-1405 - Interdepartmental cooperation and assistance.

(a) The Department of Finance and Administration shall cooperate with and assist the Office of Economic and Tax Policy in carrying out its responsibilities by providing:

(1) The office with such nonconfidential tax information as may be requested by the office; and

(2) Such other assistance to the office as may be requested.

(b) (1) Other state agencies shall cooperate with and assist the office in carrying out its duties, including, without limitation:

(A) Review and analysis of cost-benefit studies;

(B) Fiscal impact statements; and

(C) Other fiscal analyses as requested by the office.

(2) State agencies shall provide assistance to the office as requested.

(c) The state-supported institutions of higher education shall:

(1) Cooperate with and assist the office in carrying out its duties; and

(2) Provide support and advice to the Joint Committee on Economic and Tax Policy in determining the economic policy and revenue forecast of the State of Arkansas.

(d) (1) The Department of Education shall cooperate with and assist the office in carrying out its responsibilities by providing:

(A) The office with information requested by the office; and

(B) Assistance to the office as requested.

(2) The Department of Education shall provide the office with any information regarding changes in the calculation of state aid to public school districts within seven (7) working days of a change.

(e) The Arkansas Economic Development Commission and the Arkansas Development Finance Authority shall cooperate with and assist the office in carrying out its responsibilities by providing:

(1) The office with information requested by the office; and

(2) Assistance to the office as requested.






Subchapter 15 - -- Desegregation Litigation -- Legislative Oversight

§ 10-3-1501 - Established -- Powers and duties.

There is hereby established the "Desegregation Litigation Oversight Subcommittee" of the General Assembly which shall have the authority and duty to monitor the implementation of the Pulaski County School Desegregation Case Settlement Agreement and to monitor the state's participation in any future desegregation case in which the Department of Education or the State Board of Education is a defendant, or both.



§ 10-3-1502 - Members -- Compensation.

(a) The Desegregation Litigation Oversight Subcommittee shall consist of four (4) members from the Senate appointed by the President Pro Tempore of the Senate, four (4) members of the House of Representatives appointed by the Speaker of the House of Representatives, and three (3) persons appointed by the Governor.

(b) (1) The members appointed by the Governor shall be representative of the educational community in Arkansas.

(2) At least one (1) member from the Senate and at least one (1) member from the House of Representatives shall be a lawyer.

(3) At least one (1) member of the subcommittee shall be a woman and at least one (1) additional member shall be black.

(c) All per diem and mileage for legislative members shall be paid from the interim committee funds for the House Committee on Education and the Senate Committee on Education. Nonlegislative members shall be paid from funds available through the Department of Education at the same rate as legislative members.



§ 10-3-1503 - Reduction of future litigation liability.

The Desegregation Litigation Oversight Subcommittee shall examine possible methods to reduce the potential for the state's being liable in future desegregation litigation and make recommendations for legislation to the Governor and to the General Assembly.



§ 10-3-1504 - Reports -- Settlements.

(a) The Department of Education and the Attorney General shall report regularly to the Desegregation Litigation Oversight Subcommittee on implementation of the Pulaski County School Desegregation Case Settlement Agreement and on any future desegregation litigation involving the State of Arkansas.

(b) Neither the department nor the Attorney General shall enter into a final settlement of any future desegregation litigation without seeking the advice of the Desegregation Litigation Oversight Subcommittee.

(c) The department will provide reports to the House Committee on Education and the Senate Committee on Education regarding the implementation of the Pulaski County School Desegregation Case Settlement Agreement on a quarterly basis and at such other times as may be necessary to keep the House Committee on Education and the Senate Committee on Education fully advised on these matters.



§ 10-3-1505 - Comprehensive study.

(a) (1) The Desegregation Litigation Oversight Subcommittee may conduct a comprehensive feasibility study to facilitate a final resolution of the various desegregation cases in the state to which the State of Arkansas or its officers are a party.

(2) The study shall address matters as determined by the Desegregation Litigation Oversight Subcommittee.

(b) (1) The Desegregation Litigation Oversight Subcommittee may commission the assistance of experts or other unbiased sources to assist the Desegregation Litigation Oversight Subcommittee in the completion of a comprehensive feasibility study to facilitate a final resolution.

(2) The costs of the study may be paid from funds appropriated to the Bureau of Legislative Research for the purpose of conducting studies or other sources.

(c) A report of the study shall be presented to the House Committee on Education and the Senate Committee on Education on or before December 1, 2006.



§ 10-3-1506 - Arkansas Public School Desegregation Lawsuit Resolution Task Force -- Establishment -- Members -- Duties.

(a) There is established a legislative task force to be known as the "Arkansas Public School Desegregation Lawsuit Resolution Task Force" to serve with the members of the Desegregation Litigation Oversight Subcommittee.

(b) The task force shall consist of the members of the Desegregation Litigation Oversight Subcommittee and ten (10) members as follows:

(1) Five (5) members appointed by the President Pro Tempore of the Senate:

(A) One (1) member of the Senate from each of the four (4) congressional districts in the state; and

(B) One (1) member of the Senate who is a member of a minority political party; and

(2) Five (5) members appointed by the Speaker of the House of Representatives as follows:

(A) One (1) member of the House of Representatives from each of the four (4) congressional districts in the state; and

(B) One (1) member of the House who is a member of a minority political party.

(c) The task force shall:

(1) Study methods of bringing a final resolution to desegregation litigation and related matters involving the state;

(2) Hire and direct experts as may be necessary to facilitate a final resolution of desegregation litigation and related matters involving the state; and

(3) Make recommendations to the General Assembly regarding the resolution of desegregation litigation and related matters involving the state.

(d) (1) The Department of Education, the Attorney General, and school districts shall provide the task force with assistance or information as requested by the task force.

(2) The Bureau of Legislative Research shall provide staff to the task force.

(e) (1) The task force may contract with individuals or entities to conduct the study of the task force.

(2) The expenses of the task force shall be paid by the Bureau of Legislative Research from the appropriation for interim task force study expenses or other available funds.






Subchapter 16 - -- Joint Interim Oversight Committee on Education Reform

§ 10-3-1601 - Creation -- Members.

(a) To assist the General Assembly, there is established the "Joint Interim Oversight Committee on Education Reform" to be composed of the following members:

(1) Seven (7) members of the Senate to be appointed by the Chair of the Senate Committee on Education, in consultation with the President Pro Tempore of the Senate; and

(2) Seven (7) members of the House of Representatives to be appointed by the Chair of the House Committee on Education, in consultation with the Speaker of the House of Representatives.

(b) In making their appointments, the Chair of the Senate Committee on Education and the Chair of the House Committee on Education shall seek to ensure that members who are knowledgeable about all types of educational issues and who represent all geographic regions of the state shall serve on the Joint Interim Oversight Committee on Education Reform.

(c) The Joint Interim Oversight Committee on Education Reform shall be assisted by staff provided by the Bureau of Legislative Research.

(d) Members of the Joint Interim Oversight Committee on Education Reform shall be entitled to receive per diem and expenses for their attendance at committee meetings at the same rate as members of the General Assembly receive for attendance at meetings of interim committees.

(e) The members appointed to the Joint Interim Oversight Committee on Education Reform shall select a Senate cochair and a House cochair, each of whom shall serve for a two-year term during the interim.



§ 10-3-1602 - Duties.

The duties of the Joint Interim Oversight Committee on Education Reform shall include, but are not limited to, the following:

(1) Reviewing policy issues regarding the creation and implementation of acceptability systems for the state system of education, including the review of any regulatory changes proposed by the appropriate agencies of the executive branch or any boards or commissions prior to their implementation;

(2) Reviewing policy issues affecting educational reform on or before November 15 of the year preceding a regular session and making recommendations concerning any necessary legislative changes proposed by school districts, cooperatives, institutions of higher education, the Department of Education, the State Board of Education, the Department of Career Education, the State Board of Career Education, the Department of Higher Education, the Arkansas Higher Education Coordinating Board, the Governor's office, and private institutions;

(3) Providing recommendations regarding use of state and federal funds;

(4) Reviewing and assuring coordination between the school districts, cooperatives, institutions of higher education, the Department of Education, the State Board of Education, the Department of Career Education, the State Board of Career Education, the Department of Higher Education, the Arkansas Higher Education Coordinating Board, the Governor's office, and private institutions; and

(5) Evaluating innovative education projects and promoting the adoption of successful projects.






Subchapter 17 - -- Joint Committee on Advanced Communications and Information Technology

§ 10-3-1701 - Purpose.

The General Assembly finds and declares that it is in the highest public interest to provide appropriate means for the continued development and enhancement of educational opportunities, medical care services, and governmental operations throughout the State of Arkansas through the use of the public telecommunications infrastructure and networks employing advanced communication and information technology. Such technology and applications have strategic value for the economy for the State of Arkansas, will strengthen the state's connection to the national and international information infrastructure, and will enable the state and its citizens access to a statewide public telecommunications and information infrastructure capable of connecting government agencies, connecting all seventy-five (75) counties, providing Arkansas citizens access to government information, and being continuously upgraded through the addition of compatible new technology.



§ 10-3-1702 - Definitions.

For the purpose of this subchapter:

(1) "Distance learning" means an interactive telecommunications system that:

(A) Utilizes information technology, audio, video, and other appropriate elements and is compatible with other distance learning networks; and

(B) Is used for the purpose of enhancing instructional opportunities in Arkansas public schools, technical colleges, community colleges, and universities, and economic development opportunities in business and industry;

(2) "Governmental entity" means any department, board, bureau, commission, or other agency of the state or any entity created by law to provide services to the state;

(3) "Information technology" means the totality of means employed to collect, classify, process, store, retrieve, evaluate, and disseminate information in voice, video, and data form;

(4) "Infrastructure" means an interlinked system of wires, cables, fiber optics, or other wireline or wireless communications media;

(5) "Medical facilities" means any fully licensed and accredited, publicly or privately funded, medical care providers that furnish either inpatient or outpatient services;

(6) "Network" means an interlinked system of users;

(7) "Public access" means access by the public to public information through the use of information technology;

(8) "Public information" means any information stored, gathered, or generated in electronic or magnetic form by the State of Arkansas or its agencies or instrumentalities included within the information deemed to be public pursuant to the Freedom of Information Act of 1967, § 25-19-101 et seq., and amendments thereto;

(9) "Public telecommunications" means the facilities used in providing telecommunication services to the public, including, but not limited to, facilities owned and operated by public utilities;

(10) "Telemedicine" means an interactive telecommunications system that:

(A) Utilizes information technology, audio, video, and other appropriate elements and is compatible with other telemedicine networks; and

(B) Is used for the purpose of enhancing the delivery of medical information and health care to medical facilities in rural and urban areas throughout Arkansas; and

(11) "Universal access" means access to the public telecommunications infrastructure or the state's information system by all state governmental entities.



§ 10-3-1703 - Joint Committee on Advanced Communications and Information Technology -- Membership -- Cochairs.

(a) (1) There is created a joint standing committee of the House of Representatives and the Senate to be known as the "Joint Committee on Advanced Communications and Information Technology".

(2) This Joint Committee on Advanced Communications and Information Technology shall function as established by law.

(b) (1) The Joint Committee on Advanced Communications and Information Technology shall be a select committee of the House and the Senate, whose members shall be chosen as follows:

(A) (i) Seven (7) members of the Senate to consist of the members of the Senate Committee on Technology and Legislative Affairs.

(ii) Any vacancy shall be filled according to the Rules of the Senate on seniority; and

(B) (i) Ten (10) members of the House to be selected by the Speaker of the House of Representatives.

(ii) (a) One (1) alternate member for each of the House members shall be selected by the Speaker of the House of Representatives.

(b) Vacancies in the House membership on the Joint Committee on Advanced Communications and Information Technology shall be filled by the Speaker of the House of Representatives in accordance with the Rules of the House of Representatives.

(2) In the event a vacancy shall occur on the Joint Committee on Advanced Communications and Information Technology, the vacancy shall be filled in the manner as provided for in this section.

(c) Members appointed to the Joint Committee on Advanced Communications and Information Technology shall serve on the Joint Committee on Advanced Communications and Information Technology in addition to their service on the regular standing, joint, and select committees.

(d) (1) The Chair of the Senate Committee on Technology and Legislative Affairs shall serve as the Senate Cochair of the Joint Committee on Advanced Communications and Information Technology, and the Speaker of the House of Representatives shall designate one (1) of the House members appointed to the Joint Committee on Advanced Communications and Information Technology to serve as the House Cochair of the Joint Committee on Advanced Communications and Information Technology.

(2) The cochairs of the Joint Committee on Advanced Communications and Information Technology shall preside at alternate meetings of the Joint Committee on Advanced Communications and Information Technology, unless the cochairs shall agree otherwise.



§ 10-3-1704 - Joint Committee on Advanced Communications and Information Technology -- Members -- Duties.

(a) The members of the House of Representatives and the Senate appointed at each regular session of the General Assembly to the Joint Committee on Advanced Communications and Information Technology shall constitute a joint committee of the General Assembly to function during and in the interim between the sine die adjournment or extended recess of the regular session or fiscal session of each General Assembly, until the convening of the next regular session or fiscal session of the General Assembly or reconvening of the current General Assembly, or during an extended recess.

(b) (1) (A) The Joint Committee on Advanced Communications and Information Technology shall make continuing studies concerning the development of access to a statewide public telecommunications network for distance learning, telemedicine, universal access for governmental entities, and other issues concerning advanced communications and information technology, either initiated by the Joint Committee on Advanced Communications and Information Technology or referred to it by either house of the General Assembly for study, in the interim between sessions of the General Assembly.

(B) (i) Interim study proposals and resolutions filed with the Legislative Council under the provisions of § 10-3-214 for review and referral to the appropriate germane interim committee of the General Assembly, relating to advanced communications and information technology, shall be referred to the Joint Committee on Advanced Communications and Information Technology.

(ii) The Joint Committee on Advanced Communications and Information Technology shall undertake each study referred to it by members of the General Assembly or by the Legislative Council and shall submit a report of its findings and recommendations in regard to each study request to the General Assembly prior to the convening of the next session of the General Assembly.

(iii) The Joint Committee on Advanced Communications and Information Technology shall review any plan developed or updated by a public instrumentality.

(2) In addition, the Joint Committee on Advanced Communications and Information Technology shall exercise leadership in the interim between legislative sessions and shall attempt to coordinate for the various committees of the General Assembly the various activities, studies, and planning activities of the General Assembly which relate to the development of access to a statewide public telecommunications information infrastructure.

(3) The Joint Committee on Advanced Communications and Information Technology shall have the power and authority, upon approval of a majority of the members of the Joint Committee on Advanced Communications and Information Technology, to subpoena persons, documents, and records. However, no action of the Joint Committee on Advanced Communications and Information Technology regarding the exercise of the subpoena power shall be taken except upon notice of at least one (1) week to all members of the Joint Committee on Advanced Communications and Information Technology or upon a two-thirds (2/3) vote of the membership of the Joint Committee on Advanced Communications and Information Technology.

(4) The Joint Committee on Advanced Communications and Information Technology shall cooperate with the Governor, with public secondary and postsecondary institutions of education, with the appropriate administrative agencies of this state, with legislative and administrative agencies and institutions of other states, and with the federal government and others in the planning and development of access to a statewide public telecommunications infrastructure linking institutions, businesses, government agencies, schools, hospitals, libraries, communities, and other public and private entities to the national information infrastructure.

(c) The Joint Committee on Advanced Communications and Information Technology shall exercise appropriate legislative oversight of the operations of the Department of Information Systems.



§ 10-3-1705 - Duties of joint standing committee.

Bills pertaining to the Department of Information Systems, advanced communications and information technology, telemedicine, distance learning, or public information access shall be referred to the Joint Committee on Advanced Communications and Information Technology or the Committee on Advanced Communications and Information Technology, as appropriate.



§ 10-3-1706 - Joint Committee on Advanced Communications and Information Technology -- Meetings.

The Joint Committee on Advanced Communications and Information Technology shall meet upon call by either or both of the cochairs of the Joint Committee on Advanced Communications and Information Technology, or at such other times as may be provided in the rules of the Joint Committee on Advanced Communications and Information Technology, or upon written call by any seven (7) of its members.



§ 10-3-1707 - Interim committee meetings -- Expenses -- Staff.

(a) The per diem and mileage, including reimbursement for expenses for attending out-of-state meetings as provided by law, shall be paid from funds appropriated for per diem, mileage, and expenses of members of the General Assembly for attending interim committee meetings or from other funds provided by law for that purpose.

(b) The Bureau of Legislative Research shall furnish such staff assistance as may be requested by the Joint Committee on Advanced Communications and Information Technology.

(c) All other appropriate state agencies, including, but not limited to, the Department of Information Systems, the Arkansas Science and Technology Authority, and public colleges and universities in the State of Arkansas, shall be available to assist the committee on advanced communications and information technology matters as may be requested by the Joint Committee on Advanced Communications and Information Technology.






Subchapter 18 - -- Committee on Advanced Communications and Information Technology

§ 10-3-1801 - Creation.

There is created the "Committee on Advanced Communications and Information Technology" of the House of Representatives to be composed of the members of the House on the Joint Committee on Advanced Communications and Information Technology.






Subchapter 19 - -- Arkansas State Game and Fish Commission Oversight Committee

§ 10-3-1901 - Creation.

There is established the "Arkansas State Game and Fish Commission Oversight Committee" of the General Assembly, which shall have the authority to conduct an interim study into the long-term funding needs and potential long-term financial sources for the Arkansas State Game and Fish Commission.



§ 10-3-1902 - Membership.

(a) The Arkansas State Game and Fish Commission Oversight Committee shall consist of:

(1) Nine (9) members from the Senate appointed by the President Pro Tempore of the Senate; and

(2) Nine (9) members of the House of Representatives appointed by the Speaker of the House of Representatives.

(b) (1) Members of the Arkansas State Game and Fish Commission Oversight Committee shall be entitled to per diem and mileage for attending meetings of the Arkansas State Game and Fish Commission Oversight Committee at the same rate as is provided by law for members of joint interim committees.

(2) The per diem and mileage shall be paid from funds appropriated for payment of per diem and mileage of members of joint interim committees.



§ 10-3-1903 - Duties.

The Arkansas State Game and Fish Commission Oversight Committee shall examine possible methods to increase the potential revenue for the Arkansas State Game and Fish Commission and make recommendations for legislation to the Governor and to the General Assembly.






Subchapter 20 - -- Joint Interim Committee on Health Insurance and Prescription Drugs



Subchapter 21 - -- Continuing Adequacy Evaluation Act of 2004

§ 10-3-2101 - Purpose and findings.

(a) The General Assembly recognizes that it is the responsibility of the State of Arkansas to:

(1) Develop what constitutes an adequate education in Arkansas pursuant to the mandate of the Supreme Court and to conduct an adequacy study, which has been completed; and

(2) Know how revenues of the State of Arkansas are being spent and whether true equality in educational opportunity is being achieved.

(b) The General Assembly also recognizes that no one (1) study can fully define what is an adequate, efficient, and equitable education.

(c) The General Assembly further recognizes that while the adequacy study performed in 2003 is an integral component toward satisfying the requirements imposed by the Supreme Court, the General Assembly has a continuing duty to assess what constitutes an adequate education in the State of Arkansas.

(d) Therefore, because the State of Arkansas has an absolute duty to provide the school children of the State of Arkansas with an adequate education, the General Assembly finds that ensuring that an adequate and equitable system of public education is available in the State of Arkansas shall be the ongoing priority for the State of Arkansas.



§ 10-3-2102 - Duties.

(a) During each interim, the House Committee on Education and the Senate Committee on Education shall meet separately or jointly, as needed, to:

(1) Assess, evaluate, and monitor the entire spectrum of public education across the State of Arkansas to determine whether equal educational opportunity for an adequate education is being substantially afforded to the school children of the State of Arkansas and recommend any necessary changes;

(2) Review and continue to evaluate what constitutes an adequate education in the State of Arkansas and recommend any necessary changes;

(3) Review and continue to evaluate the method of providing equality of educational opportunity of the State of Arkansas and recommend any necessary changes;

(4) Evaluate the effectiveness of any program implemented by a school, a school district, an education service cooperative, the Department of Education, or the State Board of Education and recommend necessary changes;

(5) Review the average teacher salary in the State of Arkansas in comparison to average teacher salaries in surrounding states and member states of the Southern Regional Education Board and make recommendations for any necessary changes to teacher salaries in the State of Arkansas established by law;

(6) Review and continue to evaluate the costs of an adequate education for all students in the State of Arkansas, taking into account cost-of-living variances, diseconomies of scale, transportation variability, demographics, school districts with a disproportionate number of students who are economically disadvantaged or have educational disabilities, and other factors as deemed relevant, and recommend any necessary changes;

(7) Review and continue to evaluate the amount of per-student expenditure necessary to provide an equal educational opportunity and the amount of state funds to be provided to school districts, based upon the cost of an adequate education and monitor the expenditures and distribution of state funds and recommend any necessary changes;

(8) Review and monitor the amount of funding provided by the State of Arkansas for an education system based on need and the amount necessary to provide an adequate educational system, not on the amount of funding available, and make recommendations for funding for each biennium.

(b) As a guidepost in conducting deliberations and reviews, the committees shall use the opinion of the Supreme Court in the matter of Lake View Sch. Dist. No. 25 v. Huckabee, 351 Ark. 31, 91 S.W.3d 472 (2002), and other legal precedent.

(c) The Department of Education, the Department of Career Education, and the Department of Higher Education shall provide the House Committee on Education and the Senate Committee on Education with assistance and information as requested by the House Committee on Education and the Senate Committee on Education.

(d) The Attorney General is requested to provide assistance to the House Committee on Education and the Senate Committee on Education as needed.

(e) Contingent upon the availability of funding, the House Committee on Education, the Senate Committee on Education, or both, may enter into an agreement with outside consultants or other experts as may be necessary to conduct the adequacy review as required under this section.

(f) The study for subdivisions (a)(1)-(4) of this section shall be accomplished by:

(1) Reviewing a report prepared by the Division of Legislative Audit compiling all funding received by public schools for each program;

(2) Reviewing the curriculum frameworks developed by the Department of Education;

(3) Reviewing the Arkansas Comprehensive Testing, Assessment, and Accountability Program, § 6-15-401 et seq.;

(4) Reviewing fiscal, academic, and facilities distress programs;

(5) Reviewing the state's standing under the No Child Left Behind Act of 2001, 20 U.S.C. § 6301 et seq.;

(6) Reviewing the Arkansas Comprehensive School Improvement Plan process; and

(7) Reviewing the specific programs identified for further study by the House Committee on Education and the Senate Committee on Education.

(g) (1) The study for subdivision (a)(5) of this section shall be accomplished by comparing the average teacher salary in Arkansas with surrounding states and Southern Regional Education Board member states, including without limitation:

(A) Comparing teacher salaries as adjusted by a cost of living index or a comparative wage index;

(B) Reviewing the minimum teacher compensation salary schedule; and

(C) Reviewing any related topics identified for further study by the House Committee on Education and the Senate Committee on Education.

(2) Depending on the availability of National Education Association data on teacher salaries in other states, the teacher salary comparison may be prepared as a supplement to the report after September 1.

(h) The study for subdivision (a)(6) of this section shall be accomplished by reviewing:

(1) Expenditures from:

(A) Isolated school funding;

(B) National school lunch student funding;

(C) Declining enrollment funding;

(D) Student growth funding;

(E) Special education funding;

(2) Disparities in teacher salaries; and

(3) Any related topics identified for further study by the House Committee on Education and the Senate Committee on Education.

(i) The study for subdivision (a)(7) of this section shall be accomplished by:

(1) Completing an expenditure analysis and resource allocation review each biennium; and

(2) Reviewing any related topics identified for further study by the House Committee on Education and the Senate Committee on Education.

(j) The study for subdivision (a)(8) of this section shall be accomplished by:

(1) Using evidence-based research as the basis for recalibrating as necessary the state's system of funding public education;

(2) Adjusting for the inflation or deflation of any appropriate component of the system of funding public education every two (2) years;

(3) Reviewing legislation enacted or rules promulgated during the biennium covered by the study to determine the impact of the legislation and rules on educational adequacy-related public school costs; and

(4) Reviewing any related topics identified for further study by the House Committee on Education and the Senate Committee on Education.



§ 10-3-2103 - Investigations.

(a) The House Committee on Education and the Senate Committee on Education shall have the authority to conduct investigations pertaining to the effectiveness of any and all education programs of:

(1) Any school;

(2) Any school district;

(3) Any service cooperative;

(4) Any institution;

(5) The Department of Education or its successors; or

(6) The State Board of Education or any department under the board's authority.

(b) (1) In connection with any investigation, the House Committee on Education and the Senate Committee on Education shall have the right and the power to subpoena witnesses and to issue subpoena duces tecum, pursuant to § 10-3-208.

(2) The chairs and the cochairs of the House Committee on Education and the Senate Committee on Education are authorized to administer oaths.



§ 10-3-2104 - Report.

(a) The House Committee on Education and the Senate Committee on Education shall file separately or jointly, or both, reports of their findings and recommendations with the President Pro Tempore of the Senate and the Speaker of the House of Representatives no later than November 1 of each year before the convening of a regular session.

(b) For each recommendation the report shall include proposed implementation schedules with timelines, specific steps, agencies and persons responsible, resources needed, and drafts of bills proposing all necessary and recommended legislative changes.

(c) The report shall be supplemented as needed to accomplish the purposes of this continuing evaluation.

(d) (1) Before a fiscal session, the House Committee on Education and the Senate Committee on Education shall meet, jointly or separately as needed, to review the funding recommendations contained in the most recent report filed under this section.

(2) The House Committee on Education and the Senate Committee on Education, meeting jointly or separately as needed, also shall review any other matters identified by the House Committee on Education or the Senate Committee on Education that may affect the state's obligation to provide a substantially equal opportunity for an adequate education for all public school students.

(3) By November 1 of the calendar year before the beginning of a fiscal session, if the House Committee on Education and the Senate Committee on Education find that the recommendations in the most recent adequacy evaluation report filed under this section should be amended, the House Committee on Education and the Senate Committee on Education, jointly or separately, or both, shall advise in writing the President Pro Tempore of the Senate and the Speaker of the House of Representatives of their findings and amendments to the adequacy evaluation report.

(e) The House Committee on Education or the Senate Committee on Education, separately or jointly, shall publish a draft of the report required under this section or any amendment or supplement to the report not less than fourteen (14) days before the report, amendment, or supplement is submitted to the President Pro Tempore of the Senate and the Speaker of the House of Representatives.






Subchapter 22 - -- Academic Facilities Oversight Committee

§ 10-3-2201 - Academic Facilities Oversight Committee.

(a) There is created a legislative committee to be known as the Academic Facilities Oversight Committee.

(b) The Academic Facilities Oversight Committee shall consist of fifteen (15) members as follows:

(1) (A) Seven (7) members of the Senate as follows:

(i) One (1) member who is the Chair of the Senate Committee on Education or his or her designee;

(ii) Two (2) members of the Senate Committee on Education appointed by the Chair of the Senate Committee on Education; and

(iii) Four (4) members of the Senate appointed by the President Pro Tempore of the Senate.

(B) In the event that the Chair of the Senate Committee on Education and the President Pro Tempore of the Senate are the same person, the Vice Chair of the Senate Committee on Education shall make the appointments under subdivision (b)(1)(A)(ii) of this section;

(2) (A) Seven (7) members of the House of Representatives as follows:

(i) One (1) member who is the Chair of the House Committee on Education or his or her designee;

(ii) Two (2) members of the House Committee on Education to be appointed by the Chair of the House Committee on Education; and

(iii) Four (4) members of the House to be appointed by the Speaker of the House of Representatives.

(B) In the event that the Chair of the House Committee on Education and the Speaker of the House of Representatives are the same person, the Vice Chair of the House Committee on Education shall make the appointments under subdivision (b)(2)(A)(ii) of this section; and

(3) The Director of the Division of Public School Academic Facilities and Transportation who shall serve as a nonvoting ex officio member.

(c) The Chair of the Senate Committee on Education or the chair's designee and the Chair of the House Committee on Education or the chair's designee shall serve as cochairs of the committee.

(d) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled in the same manner as the original appointment.

(e) (1) The Academic Facilities Oversight Committee shall meet upon the call of either or both of the cochairs of the Academic Facilities Oversight Committee.

(2) Eight (8) members of the Academic Facilities Oversight Committee shall constitute a quorum for the purpose of transacting business.

(3) A quorum is required for any action of the Academic Facilities Oversight Committee.



§ 10-3-2202 - Powers and duties.

(a) The Academic Facilities Oversight Committee shall:

(1) Oversee development and implementation of state statutory requirements with regard to providing constitutionally appropriate public school academic facilities and related equipment for all public schools in the State of Arkansas as necessary to provide an equal opportunity for an adequate education for all public school students in Arkansas;

(2) Appoint members of the Advisory Committee on Public School Academic Facilities established to assist the Division of Public School Academic Facilities and Transportation;

(3) Review and recommend policies and criteria for the repair, maintenance, renovation, remodeling, replacement, and construction of public school academic facilities;

(4) Oversee local and state expenditures related to providing constitutionally appropriate public school academic facilities and related equipment;

(5) Review the effectiveness of methods used to fund the cost of constitutionally appropriate public school academic facilities and equipment;

(6) Review the ongoing assessment, evaluation, and inspection of public school academic facilities to provide that constitutionally appropriate public school academic facilities are, and will continue to be, provided for public school students in Arkansas; and

(7) Use the opinions of the Supreme Court in the matter of Lake View School District No. 25 v. Huckabee, 351 Ark. 31, 91 S.W.3d 472 (2002) and other legal precedent relevant to public school academic facilities.

(b) (1) (A) The Academic Facilities Oversight Committee shall report its findings and recommendations to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Governor, the House Committee on Education, and the Senate Committee on Education no later than October 1 before each regular session of the General Assembly.

(B) Upon motion of the Academic Facilities Oversight Committee and approval by a quorum of the committee, the October 1 report deadline may be extended for a period to be determined by the Academic Facilities Oversight Committee.

(2) The report shall include for each recommendation, proposed implementation schedules with timelines, specific steps, agencies and persons responsible, and resources needed.

(3) When feasible, the Academic Facilities Oversight Committee shall propose plans, measures, and initiatives as recommendations for legislation or regulation.



§ 10-3-2203 - Committee assistance.

(a) The Department of Education, the Department of Career Education, the Department of Higher Education, the Division of Public School Academic Facilities and Transportation, and the Division of Public School Accountability shall provide the Academic Facilities Oversight Committee with assistance as requested by the Academic Facilities Oversight Committee.

(b) The Academic Facilities Oversight Committee may hire or contract with individuals or entities, both within the state and from out of state, for the purpose of obtaining staff or otherwise performing the duties of the Academic Facilities Oversight Committee to the extent funding is appropriated and available for that purpose.

(c) The Bureau of Legislative Research shall furnish reasonable staff assistance to the Academic Facilities Oversight Committee as may be requested by the Academic Facilities Oversight Committee.



§ 10-3-2204 - Meetings -- Reimbursement of expenses.

(a) The Academic Facilities Oversight Committee shall function during the interim between regular session, fiscal sessions, or special sessions of the General Assembly, while the General Assembly is in session, and while the General Assembly is in recess.

(b) If the Academic Facilities Oversight Committee meets at a time when the General Assembly is not in session, the legislative members of the Academic Facilities Oversight Committee are entitled to per diem and mileage reimbursement at the rate for attending meetings of the Legislative Council. The per diem or mileage reimbursement shall be paid from funds appropriated for the payment of per diem and mileage for attendance at meetings of interim committees of the General Assembly.






Subchapter 23 - -- Arkansas Legislative Task Force on Abused and Neglected Children Act

§ 10-3-2301 - Title.

This subchapter shall be known as the "Arkansas Legislative Task Force on Abused and Neglected Children Act".



§ 10-3-2302 - Creation.

(a) There is created the Arkansas Legislative Task Force on Abused and Neglected Children.

(b) The task force shall consist of the following members:

(1) The Governor or the Governor's designee;

(2) The Chair of the House Committee on Public Health, Welfare, and Labor or the chair's designee;

(3) The Chair of the Senate Committee on Public Health, Welfare, and Labor or the chair's designee;

(4) The Chair of the Senate Interim Committee on Children and Youth or the chair's designee;

(5) The Chair of the House Committee on Aging, Children and Youth, Legislative and Military Affairs or the chair's designee;

(6) The Director of the Division of Children and Family Services of the Department of Human Services or the director's designee;

(7) The Director of the Division of Mental Health Services of the Department of Human Services or the director's designee;

(8) The Director of the Division of Youth Services of the Department of Human Services or the director's designee;

(9) The Director of the Division of Child Care and Early Childhood Education of the Department of Human Services or the director's designee;

(10) The Director of the Administrative Office of the Courts or the director's designee;

(11) The Chair of the Arkansas Coalition for Juvenile Justice or the chair's designee;

(12) A sheriff to be appointed by the President of the Arkansas Sheriffs' Association;

(13) The Director of the Department of Arkansas State Police or the director's designee;

(14) The Chair of the State Child Abuse and Neglect Prevention Board or the chair's designee;

(15) One (1) member of the Arkansas Child Abuse/Rape/Domestic Violence Commission to be appointed by the Chancellor of the University of Arkansas for Medical Sciences;

(16) A public defender who regularly appears in the juvenile division of a circuit court in the State of Arkansas to be appointed by the Director of the Arkansas Public Defender Commission;

(17) A prosecutor who regularly appears in the juvenile division of a circuit court in the State of Arkansas to be appointed by the Prosecutor Coordinator;

(18) An attorney ad litem to be appointed by the Director of the Administrative Office of the Courts;

(19) A physician with special knowledge and experience in the treatment of children who have been abused or neglected;

(20) The Chief of Staff of Arkansas Children's Hospital or his or her designee;

(21) Two (2) members to be appointed by the President Pro Tempore of the Senate with specialized knowledge, skills, or experience in the area of child welfare or the prevention of child abuse and neglect;

(22) Two (2) members to be appointed by the Speaker of the House of Representatives with specialized knowledge, skills, or experience in the area of child welfare or the prevention of child abuse and neglect;

(23) Four (4) members to be appointed by the Governor;

(24) Chief Counsel of the Department of Human Services or his or her designee;

(25) A representative or an employee of a child advocacy center in the state; and

(26) A representative of the Arkansas Bar Association chosen by the Arkansas Bar Association.

(c) (1) The Chair of the Senate Interim Committee on Children and Youth or the chair's designee shall call the first meeting within ninety (90) days of the adjournment of the regular session of the General Assembly and shall serve as chair at the first meeting.

(2) At the first meeting, the members of the task force shall elect from its membership a chair and other officers as needed for the transaction of its business.

(3) (A) The task force shall conduct its meetings in Pulaski County at the State Capitol unless another location is approved by the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

(B) Meetings shall be held at least one (1) time every three (3) months, but may occur more often at the call of the chair.

(d) If any vacancy occurs on the task force, the vacancy shall be filled by the same process as the original appointment.

(e) The task force shall establish rules and procedures for conducting its business.

(f) (1) Nonlegislator members of the task force shall serve without compensation.

(2) Legislator members shall be entitled to reimbursement for per diem and mileage at the same rate and from the same source as provided by law for members of the General Assembly attending meetings of interim committees.

(3) The task force may be allowed study expenses for the calling of expert witnesses to testify, if the expenditure is approved by the Legislative Council. If the expenditure is approved, payment shall be made by the Bureau of Legislative Research from the appropriation for interim committee study expenses.

(g) A majority of the members of the task force shall constitute a quorum for transacting any business of the task force.

(h) The bureau shall provide staff for the task force.

(i) The task force shall submit its final report to the House Committee on Public Health, Welfare, and Labor; the Senate Committee on Public Health, Welfare, and Labor; the House Committee on Aging, Children and Youth, Legislative and Military Affairs; and the Senate Interim Committee on Children and Youth. The final report shall be submitted no later than November 30, 2008.

(j) The task force shall cease to exist on June 30, 2013, and this section shall expire on June 30, 2013.



§ 10-3-2303 - Duties.

The Arkansas Legislative Task Force on Abused and Neglected Children shall:

(1) Examine how the State of Arkansas responds to child abuse and neglect with a focus on the following main areas using a child-centered approach:

(A) Reporting, investigating, and multidisciplinary cooperation;

(B) Legal advocacy for children in courts;

(C) Foster care and adoption;

(D) Training and workforce needs;

(E) Criminal justice and public safety;

(F) Neglect and family support; and

(G) Accountability;

(2) Determine the best practices to prevent child abuse and neglect and to improve child welfare by conducting national research or by using other methods;

(3) Recommend more efficient methods of distributing and spending limited public moneys to prevent child abuse and neglect and to improve child welfare;

(4) Recommend how to obtain more federal funds to prevent child abuse and neglect and to improve child welfare;

(5) Recommend to the General Assembly specific changes to the law that will improve child safety and welfare in the State of Arkansas in the form of bill drafts; and

(6) Provide the General Assembly with a written explanation of the recommended legislative changes.






Subchapter 24 - -- Arkansas Legislative Task Force on Higher Education Remediation, Retention, and Graduation Rates



Subchapter 25 - -- Arkansas Cyberinfrastructure Task Force Act

§ 10-3-2501 - Title.

This subchapter shall be known as the "Arkansas Cyberinfrastructure Task Force Act".



§ 10-3-2502 - Findings.

In establishing the Arkansas Cyberinfrastructure Task Force, the General Assembly finds that:

(1) Implementation and sustainment of the 2008 Cyberinfrastructure Strategic Plan and associated policy development for cyberinfrastructure are crucial to the future of the state and its citizens and that the General Assembly must approach cyberinfrastructure policy development thoughtfully and consider both near-term and strategic goals in its deliberations; and

(2) The state will benefit from an improved understanding of cyberinfrastructure and the recommendation of cyberinfrastructure policies to leverage technology investments in order to:

(A) Energize the economic development system of the state; and

(B) Evolve cyberinfrastructure for the benefit of education, research, and business creation, including specifically commercialization of value-added products and services that increase gross state product, per capita income, and job and wealth creation in the state's economic development strategies.



§ 10-3-2503 - Definition.

As used in this subchapter, "cyberinfrastructure" means shared high-performance computing, data storage systems, data repositories, advanced instruments, data center facilities, visualization environments, and people, all linked together by software and an advanced statewide optical network to improve and enable breakthroughs not otherwise possible.



§ 10-3-2504 - Arkansas Cyberinfrastructure Task Force Creation -- Members.

(a) There is created a legislative committee to be known as the "Arkansas Cyberinfrastructure Task Force", to be composed of:

(1) The Director of the Department of Finance and Administration or his or her designee;

(2) The Director of the Department of Information Systems or his or her designee;

(3) The President of the Arkansas Science and Technology Authority or his or her designee;

(4) The chair or his or her designee and the vice chair or his or her designee of the Senate Committee on Public Transportation, Technology, and Legislative Affairs;

(5) The chair or his or her designee and the vice chair or his or her designee of the Committee on Advanced Communications and Information Technology;

(6) (A) Four (4) members appointed by the President Pro Tempore of the Senate from a list of ten (10) persons submitted by the Arkansas Broadband Advisory Council.

(B) The members selected under subdivision (a)(6)(A) of this section shall include:

(i) One (1) member with expertise in optical networks;

(ii) One (1) member with expertise in high-performance computing;

(iii) One (1) member with expertise in data center operation and management; and

(iv) One (1) member with expertise in at least one (1) of the following areas:

(a) Large-scale data storage;

(b) Computer visualization;

(c) Distributed authentication and authorization architectures;

(d) Distributed collaboration environments; or

(e) Other software architectures relevant to advanced cyberinfrastructure; and

(7) (A) Four (4) members appointed by the Speaker of the House of Representatives from a list of ten (10) persons from higher education in the State of Arkansas submitted by the Arkansas Higher Education Coordinating Board.

(B) The members selected under subdivision (a)(7)(A) of this section shall include:

(i) One (1) member with expertise in optical networks;

(ii) One (1) member with expertise in high-performance computing;

(iii) One (1) member with expertise in data center operation and management; and

(iv) One (1) member with expertise in at least one (1) of the following areas:

(a) Large-scale data storage;

(b) Computer visualization;

(c) Distributed authentication and authorization architectures;

(d) Distributed collaboration environments; or

(e) Other software architectures relevant to advanced cyberinfrastructure.

(b) If a vacancy occurs on the task force, the vacancy shall be filled in the same manner as the original appointment.

(c) The cochairs of the Joint Committee on Advanced Communications and Information Technology or the designee of a cochair of the Joint Committee on Advanced Communications and Information Technology shall serve as cochairs of the task force and shall call meetings as appropriate.

(d) (1) (A) The task force may create by written resolution technical work groups.

(B) The written resolution for the creation of a technical work group shall specify the:

(i) Duties and objectives of the technical work group; and

(ii) Date the technical work group shall expire.

(2) The membership of a technical work group may include:

(A) Members and staff of the task force; and

(B) Individuals not affiliated with the task force.

(3) Members of the technical work groups shall serve at the pleasure of the task force without compensation.

(4) Technical work groups may be created without limitation in areas such as research applications, technology transfer, emergency management, telemedicine, educational outreach, student technologists, and other technical work groups as appropriate.



§ 10-3-2505 - Purpose.

The purpose of the General Assembly in establishing the Arkansas Cyberinfrastructure Task Force is to:

(1) Create, implement, and sustain a globally competitive cyberinfrastructure strategy for the state; and

(2) Propose and recommend legislation for the General Assembly each year.



§ 10-3-2506 - Report.

The Arkansas Cyberinfrastructure Task Force shall submit a report and its recommendations for any proposed legislation to the Joint Committee on Advanced Communications and Information Technology and the Legislative Council annually on or before August 1, beginning in 2010.



§ 10-3-2507 - Staff support.

(a) Staff support for the Arkansas Cyberinfrastructure Task Force shall be provided by the Bureau of Legislative Research.

(b) Upon written request of the cochairs of the Arkansas Cyberinfrastructure Task Force, additional support shall be provided by agencies of state government.



§ 10-3-2508 - Per diem.

(a) Legislative members of the Arkansas Cyberinfrastructure Task Force shall be paid per diem and mileage in the manner authorized by law for attendance at meetings of interim committees of the General Assembly.

(b) Nonlegislative members of the task force shall receive per diem and mileage at the rate authorized by law for attendance at meetings of interim committees of the General Assembly if funds are available and appropriated by the General Assembly to pay per diem and mileage to nonlegislative members of the task force.






Subchapter 26 - -- Arkansas Legislative Task Force on Autism Act

§ 10-3-2601 - Title.

This subchapter shall be known and may be cited as the "Arkansas Legislative Task Force on Autism Act".



§ 10-3-2602 - Arkansas Legislative Task Force on Autism -- Creation.

(a) The Arkansas Legislative Task Force on Autism is created.

(b) The task force shall consist of the following members:

(1) One (1) member of the House of Representatives, appointed by the Speaker of the House of Representatives;

(2) One (1) member of the Senate, appointed by the President Pro Tempore of the Senate;

(3) One (1) member who is an employee of the Division of Medical Services of the Department of Human Services, appointed by the Director of the Department of Human Services;

(4) One (1) member who is a Board Certified Behavior Analyst, appointed by the Arkansas Psychology Board;

(5) One (1) member to represent Easter Seals, appointed by Easter Seals Arkansas;

(6) The Director of the Division of Developmental Disabilities Services of the Department of Human Services;

(7) The Behavior Intervention Coordinator of the Department of Education;

(8) One (1) member to represent Arkansas Blue Cross and Blue Shield;

(9) One (1) member who is a pediatric physician who regularly works with autistic patients, appointed by the Dennis Developmental Center of the Department of Pediatrics of the University of Arkansas for Medical Sciences;

(10) One (1) member who is a clinical geneticist, appointed by the University of Arkansas for Medical Sciences;

(11) One (1) member to represent Partners for Inclusive Communities of the University Centers of Excellence in Developmental Disabilities Education, Research, and Service of the University of Arkansas for Medical Sciences;

(12) The Behavior Intervention Services Coordinator for the Department of Education;

(13) The Associate Director of Special Education of the Department of Education;

(14) One (1) public school Special Education Supervisor, appointed by the Arkansas Association of Special Education Administrators;

(15) One (1) member to represent the Arkansas Children's Hospital Research Institute, appointed by Arkansas Children's Hospital;

(16) Four (4) members who are parents or guardians of children with autism, appointed by the Speaker of the House of Representatives; and

(17) Four (4) members who are parents or guardians of children with autism, appointed by the President Pro Tempore of the Senate.

(c) (1) The Speaker of the House of Representatives shall call the first of the task force meetings within thirty (30) days of July 31, 2009.

(2) At the first meeting, the members of the task force shall elect from the membership a chair and other officers as needed for the transaction of its business.

(3) (A) The task force shall conduct its meetings in Pulaski County at the State Capitol.

(B) Meetings shall be held at least one (1) time every three (3) months but may occur more often at the call of the chair.

(d) (1) If a vacancy occurs among the legislative members of the task force, the vacancy shall be filled by the same process as the original appointment.

(2) If a vacancy occurs among the nonlegislative members of the task force, the vacancy shall be filled by vote of the task force.

(e) The task force shall establish rules and procedures for conducting its business.

(f) A majority of the members of the task force shall constitute a quorum for transacting any business of the task force.

(g) The Bureau of Legislative Research shall provide staff for the task force.



§ 10-3-2603 - Arkansas Legislative Task Force on Autism -- Duties.

(a) The Arkansas Legislative Task Force on Autism shall:

(1) Examine how the State of Arkansas responds to autism and autism spectrum disorders;

(2) Determine the best practices to treat autism and autism spectrum disorders;

(3) Recommend more efficient methods for treating autism and autism spectrum disorders;

(4) Recommend how to obtain more federal funds for treating autism and autism spectrum disorders and provide special education to children with autism and autism spectrum disorders; and

(5) Recommend to the General Assembly specific changes to the law that will improve treatment of autism and autism spectrum disorders and improve the provision of special education to children with autism and autism spectrum disorders.

(b) On or before August 31 of each year, the task force shall provide the General Assembly with a written explanation of the recommended legislative changes.









Chapter 4 - Legislative Audit

Subchapter 1 - -- State Audits



Subchapter 2 - -- Local Audits



Subchapter 3 - -- Arkansas Governmental Compliance Act

§ 10-4-301 - Title.

This subchapter shall be known as the "Arkansas Governmental Compliance Act".



§ 10-4-302 - Definition.

As used in this subchapter, unless the context otherwise requires, "public servant" means:

(1) Any officer or employee of this state or of any political subdivision thereof;

(2) Any person exercising the functions of any such officer or employee;

(3) Any person acting as an advisor, consultant, or otherwise in performing any governmental function, but not including witnesses; or

(4) Any person elected, appointed, or otherwise designated to become a public servant, although not yet occupying that position.



§ 10-4-303 - Penalty.

Any public servant who does not comply with the provisions of this subchapter and the laws listed in § 10-4-304 commits the offense of noncompliance with the first offense being a Class C misdemeanor, the second offense a Class B misdemeanor, and the third offense a Class A misdemeanor. This penalty provision does not repeal any other penalty provision provided by the laws included in § 10-4-304.



§ 10-4-304 - Laws within purview of subchapter.

The fiscal management laws coming within the purview of this subchapter are as follows:

(1) Sections 14-25-101 -- 14-25-115;

(2) Sections 14-22-101 -- 14-22-115;

(3) Section 14-16-105(b)-(e);

(4) Section 26-39-201;

(5) Section 26-35-1001 [repealed];

(6) Section 26-28-111(a);

(7) Section 14-14-101 et seq.;

(8) Sections 14-59-101 -- 14-59-116;

(9) Sections 16-10-201 -- 16-10-210;

(10) Section 22-9-203(a) and (b);

(11) Section 16-92-110 [repealed];

(12) Sections 26-79-104(b) and 27-70-207(c);

(13) Arkansas Constitution, Amendment 13 [repealed];

(14) Sections 14-237-101 -- 14-237-113;

(15) Sections 6-13-618, 6-17-910 [repealed], 6-17-912, 6-17-913, 6-17-918, and 6-17-919;

(16) Sections 19-1-401 -- 19-1-405;

(17) Sections 19-4-101 -- 19-4-2004;

(18) Sections 19-11-201 -- 19-11-259;

(19) Sections 21-4-201 -- 21-4-213;

(20) Sections 21-1-103 and 21-5-101 -- 21-5-104;

(21) Sections 21-5-201 -- 21-5-218;

(22) Sections 6-20-101 [repealed], 6-20-102 -- 6-20-1515; and

(23) Sections 6-21-101 -- 6-21-608.



§ 10-4-305 - Notice of deficiencies.

(a) The Legislative Joint Auditing Committee shall establish the following procedure for giving written notice to a public servant of deficiencies in the operation or performance of the public servant's official duties as provided by the laws of the State of Arkansas in the fiscal management of the public servant's duties.

(b) (1) The cochairs of the Legislative Joint Auditing Committee shall give notice by certified letter to the public servant with a provision for response to the letter thirty (30) days from the date of the receipt of the letter by the public servant.

(2) The letter shall contain a summary of the audit findings of noncompliance denoted in the audit report prepared by the staff of the Legislative Joint Auditing Committee on the operations of the public servant's office, duties, and responsibilities as provided by the laws named in § 10-4-304.

(3) The notice shall offer the assistance of the Legislative Joint Auditing Committee to the public servant on actions necessary to effect compliance with the laws named in § 10-4-304.

(c) (1) The Legislative Joint Auditing Committee may require a municipal official who is responsible for any deficiencies under subsection (a) of this section to attend relevant training courses provided by the Arkansas Municipal League, the Division of Legislative Audit, or other appropriate training program.

(2) (A) Reimbursement for the training is authorized for expenses at the rate authorized for state employees and for mileage at the rate established in the state travel regulations for state employees while traveling within the state in the performance of their official duties.

(B) Reimbursement for the training is subject to specific appropriation for that purpose.



§ 10-4-306 - Compliance with fiscal management laws -- Review -- Affidavit.

(a) After the public servant takes the necessary action for compliance with fiscal management laws of the State of Arkansas, he or she shall request the staff of the Legislative Joint Auditing Committee to review his or her corrective actions and to determine whether he or she is now in compliance with the above-named laws of the State of Arkansas.

(b) If it is determined that he or she is in compliance, then this public servant should denote his or her compliance by signing a verified affidavit which contains a summary of the areas where deficiencies in the fiscal management of his or her responsibilities and duties were noted and all corrective actions that were taken or will be taken to effect compliance.



§ 10-4-307 - Invitation to appear.

(a) If the public servant fails to obtain compliance as to the laws contained in § 10-4-304 or to respond within the time limit contained in § 10-4-305, then the public servant shall be invited or subpoenaed to appear before the Legislative Joint Auditing Committee to show cause why the public servant has not complied with the above-named fiscal management laws of the State of Arkansas.

(b) (1) If the public servant is invited and the public servant fails to respond to the Legislative Joint Auditing Committee's invitation provided above, then a second invitation shall be issued by the Legislative Joint Auditing Committee in the form of a legal notice published in the newspaper serving the respective county of the public servant. The legal notice of invitation shall be published at least one (1) time each week for three (3) consecutive weeks prior to the date of the Legislative Joint Auditing Committee meeting to which the public servant has been invited.

(2) The legal notice shall be in the following form:

Click here to view form



§ 10-4-308 - Grace period.

After the public servant has appeared before the Legislative Joint Auditing Committee, as provided by § 10-4-307, the Legislative Joint Auditing Committee may allow a maximum period of thirty (30) days from the date of his or her appearance before the Legislative Joint Auditing Committee for the public servant to effect compliance.



§ 10-4-309 - Enforcement by prosecuting attorney.

(a) (1) In such cases when compliance has not been obtained by the public servant within the above-given time periods, the Legislative Joint Auditing Committee shall notify the respective prosecuting attorney of each public servant and the prosecuting attorney shall conduct an investigation into the transactions coming within the fiscal management laws contained in § 10-4-304 as to the public servant's compliance with the laws as they related to the public servant's functions within a state agency, institution, department, board, commission, bureau, or within a county, municipality, or school district.

(2) The prosecuting attorney shall report back to the Legislative Joint Auditing Committee within forty-five (45) days from the date of the matter's being referred to him or her by the Legislative Joint Auditing Committee.

(b) The prosecuting attorney commits the offense of noncompliance if after being duly advised of the given facts of a situation that relate to a charge of noncompliance against another public servant he or she fails or omits to perform the duty of conducting an investigation required of him or her by this section.






Subchapter 4 - -- Division of Legislative Audit

§ 10-4-401 - Division of Legislative Audit -- Creation.

(a) There is created under the authority of the General Assembly a Division of Legislative Audit.

(b) The division shall be headed by the Legislative Auditor, who shall be selected by the Legislative Joint Auditing Committee.



§ 10-4-402 - Definitions.

(a) As used in this subchapter:

(1) "Audit" means a financial audit, performance audit, information technology audit, review, report of agreed-upon procedures, compilation, examination, investigation, or other report or procedure approved by the Legislative Joint Auditing Committee for an entity of the state or a political subdivision of the state;

(2) "Entity of the state" means the State of Arkansas as a whole or any department, institution of higher education, board, commission, agency, quasi-public organization, official, office, or employee, or any agency, instrumentality, or function thereof;

(3) "Financial audit" means a systematic examination of the financial statements of an entity and the related supporting evidence for the purpose of expressing an opinion on the fairness with which they present, in all material respects, financial position, results of operations, and its cash flows in conformity with accounting principles generally accepted in the United States, another comprehensive basis of accounting, or a regulatory basis of presentation, as applicable;

(4) "Other funds" means any funds or assets held by a person, foundation, nonprofit corporation, or any other entity for the specific benefit of a particular entity or entities of the state or political subdivision of the state;

(5) "Political subdivision of the state" means any county, municipality, school, quasi-public organization, district, official, office, or employee, or any agency, instrumentality, or function thereof;

(6) "Public funds" means any funds, moneys, receivables, grants, investments, instruments, real or personal property, or other assets, liabilities, equities, revenues, receipts, or disbursements belonging to, held by, or passed through an entity of the state or a political subdivision of the state; and

(7) "School" means any public school district, charter school, or education service cooperative, or any publicly supported entity having supervision over public educational entities.

(b) The definitions in this subchapter are limited to this subchapter only, and shall not be used or interpreted as applying to the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 10-4-403 - Authority of Legislative Auditor.

(a) The Legislative Auditor has the authority to perform an audit of any entity of the state, political subdivision of the state, or transaction relating to public funds and to prepare a written report of the audit to the Legislative Joint Auditing Committee and to the entity being audited.

(b) (1) In addition, the Legislative Auditor has the authority to investigate documents, books, and records regarding receipt, expenditure, or disbursement of other funds if the Legislative Auditor determines, subject to approval of the Legislative Joint Auditing Committee or its executive committee, that the investigation of the documents, books, and records is necessary to verify any audit of an entity of the state or a political subdivision of the state or to investigate misappropriation of other funds.

(2) Nothing in this section shall be construed as authorizing or permitting the release of information prohibited by law or not subject to public inspection under the provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq., or other applicable law. All records, documents, correspondence, or other data of a person, foundation, nonprofit corporation, or any other entity holding other funds that would infringe upon the rights, privacy, or confidentiality of donors of private funds to the person, foundation, nonprofit corporation, or other entity are exempt from public disclosure. Any working papers or other data relating to the donor information examined by the Legislative Auditor under this chapter are confidential and exempt from public disclosure.

(c) The Legislative Auditor may conduct any audit or investigation that in his or her judgment is proper and necessary to carry out the purpose and intent of this subchapter or to assist the General Assembly in the proper discharge of its duties.

(d) (1) In conducting audits of entities of the state or political subdivisions of the state, the Legislative Auditor shall have access at all times to and have the authority to examine any record or documentation relating to transactions with these entities, regardless of the nature, custodian, or location of those records.

(2) However, in the investigation of documents, books, and records regarding receipt, expenditure, or disbursement of other funds, the Legislative Auditor must determine, subject to approval of the Legislative Joint Auditing Committee or its executive committee, that the investigation of the documents, books, and records is necessary to verify any audit of an entity of the state or a political subdivision of the state or to investigate misappropriation of other funds.

(e) The Legislative Auditor has the authority to require the aid and assistance of all officials, auditors, accountants, and other employees of each entity of the state or political subdivision of the state at all times in the inspection, examination, and audit of any books, accounts, transactions, financial statements, or any other pertinent records.

(f) In conducting audits of entities of the state or political subdivisions of the state or verifying transactions with the entities of the state or political subdivision of the state, and in the investigation of other funds, the Legislative Auditor has the authority to summon and issue subpoenas for the appearance of individuals or the production of documents or other records.

(g) (1) The Legislative Auditor may make specific recommendations to the Legislative Joint Auditing Committee and the General Assembly for the amendment of existing laws or the passage of new laws designed to improve the functioning of entities of the state and political subdivisions of the state to the end that more efficient service may be rendered and the cost of government reduced.

(2) The Legislative Auditor shall not include in his or her recommendations to the General Assembly any recommendations as to the sources from which taxes shall be raised to meet the governmental expense.



§ 10-4-404 - Qualifications of Legislative Auditor.

(a) The Legislative Auditor shall be a licensed certified public accountant in the State of Arkansas with at least seven (7) years of government auditing experience prior to being appointed.

(b) At the time of appointment, the Legislative Auditor shall not be related in the second degree of consanguinity or affinity to any member of the General Assembly or a constitutional officer.

(c) The Legislative Auditor shall not serve in any ex officio capacity on any administrative board or commission or have any financial interest in the transactions of any entity of the state or political subdivision of the state, other than those financial interests that accrue as a result of being an employee of the state.



§ 10-4-405 - Employment and removal of Legislative Auditor.

(a) The Legislative Auditor shall be employed by a majority vote of the membership of the Legislative Joint Auditing Committee, and the name of the person selected shall be presented to each house of the General Assembly for confirmation by both houses if the General Assembly is in session at the time of the selection.

(b) (1) If the Legislative Auditor is selected while the General Assembly is not in session, he or she shall in all respects carry out the functions, powers, and duties as provided in this subchapter until the next regular session or fiscal session of the General Assembly.

(2) (A) During the next regular session or fiscal session of the General Assembly, the name of the person selected as Legislative Auditor shall be presented to both houses of the General Assembly for confirmation.

(B) Unless upon the presentation his or her selection is rejected, he or she shall in all respects continue to carry out the functions, powers, and duties as Legislative Auditor.

(c) When a vacancy in the position of Legislative Auditor exists, the position shall be filled by the Legislative Joint Auditing Committee by majority action of the Legislative Joint Auditing Committee membership, subject to approval of both houses of the General Assembly at its next regular session.

(d) The Legislative Auditor may be removed for cause at any time by a majority vote of the membership of the Legislative Joint Auditing Committee after a public hearing.



§ 10-4-406 - Written appointment and oath of Legislative Auditor.

(a) The cochairs of the Legislative Joint Auditing Committee, upon vote or approval of the majority of the membership of the Legislative Joint Auditing Committee, shall execute a written appointment of the person employed as the Legislative Auditor and cause the written appointment to be filed in the office of the Secretary of State.

(b) Upon appointment, the Legislative Auditor shall qualify by taking the constitutional oath.



§ 10-4-407 - Duties of Legislative Auditor.

The Legislative Auditor shall:

(1) Personally, or through the Legislative Auditor's authorized assistants and employees, conduct audits of any entity of the state or political subdivision of the state now in existence or hereafter created;

(2) Make recommendations to the Legislative Joint Auditing Committee and respective entities regarding the:

(A) Improvement of the accounting systems used by any entity of the state or political subdivision of the state; or

(B) Proper installation and utilization of the accounting system;

(3) Call attention to any funds which, in his or her opinion, have not been expended in accordance with the law, appropriation, ordinance, regulation, or other legal requirement and shall make recommendations to the Legislative Joint Auditing Committee, the General Assembly, and other applicable governing bodies as to the manner or form of appropriations which will avoid any improper expenditure of money in the future;

(4) Report to the proper authorities apparent improper or illegal practices contained in audit reports;

(5) Provide technical assistance in establishing uniform systems of recordkeeping within the entities of the state and political subdivisions of the state insofar as it is practical to do so and not inconsistent with law or professional standards; and

(6) Require, on forms prescribed or made available, the filing with the Division of Legislative Audit of financial reports at such times as the Legislative Auditor deems advisable.



§ 10-4-408 - Disbursing officer -- Payment of salaries.

(a) (1) The Legislative Auditor is designated as disbursing officer for the Division of Legislative Audit.

(2) All vouchers issued in the payment of salaries and expenses incurred in the operations of the division shall be approved by the Legislative Auditor or the Legislative Auditor's authorized designee or designees before the salaries and expenses are paid.

(b) In case a vacancy exists in the position of Legislative Auditor, the Legislative Joint Auditing Committee may designate a disbursing agent or agents for the division who shall serve until the position of Legislative Auditor is filled.

(c) The salary of the Legislative Auditor and the other employees of the division shall be paid in the same manner and through the same procedure used for the payment of salaries of other state employees.



§ 10-4-409 - Personnel.

(a) Subject to a biennial appropriation therefor, all employees of the Division of Legislative Audit shall be selected and appointed by the Legislative Auditor.

(b) (1) The Legislative Auditor shall be free to select the most efficient personnel available for each position in the division, to the end that he or she may render to the members of the General Assembly that service which the members have a right to expect.

(2) The Legislative Auditor may conduct such professional examination as he or she may deem expedient in determining the qualifications of the persons whom he or she contemplates placing on his or her staff.

(c) (1) No person related to any member of the General Assembly or to the Legislative Auditor in the first degree of consanguinity or affinity may be employed on the staff of the division.

(2) However, subdivision (c)(1) of this section does not apply if an individual is initially employed with the division before his or her relative is elected as a member of the General Assembly.

(d) (1) It is the intention and desire of the General Assembly to free the Legislative Auditor and his or her staff from partisan politics.

(2) It is declared to be against public policy for any member of the General Assembly or any official or employee of the entities of the state or political subdivisions of the state to recommend or suggest the appointment of any person to a position on the staff of the Legislative Auditor.



§ 10-4-410 - Audit costs.

(a) (1) The Legislative Auditor shall cause to be maintained a sufficient accounting of the audit costs incurred by the Division of Legislative Audit in auditing entities of the state and political subdivisions of the state.

(2) The audit costs shall provide a basis for determining a reasonable reimbursement from entities of the state and political subdivisions of the state for the cost of auditing federal funds received by these entities.

(b) (1) The administrative cost of auditing political subdivisions of the state shall be paid from the Ad Valorem Tax Fund as prescribed by § 19-5-906.

(2) If these taxes or any part thereof are no longer collected or deposited into the State Treasury or if there is a diminution in these taxes, then the operating cost of auditing the political subdivisions of the state incurred by the Division of Legislative Audit shall be paid from other moneys deposited into the General Revenue Fund Account of the State Apportionment Fund.

(3) As soon as practical after the close of each fiscal year, the Legislative Auditor shall certify to the Chief Fiscal Officer of the State the amount of funds expended during the fiscal year just ending which is to be allocated to the state audit function and to the local audit function of the Division of Legislative Audit.

(4) The Chief Fiscal Officer of the State shall utilize this certification in determining those expenses which are eligible to be reimbursed from the Ad Valorem Tax Fund.

(c) If it is determined by the Legislative Joint Auditing Committee that the reimbursement for the auditing of entities of the state is appropriate, the Legislative Auditor and the Director of the Department of Finance and Administration shall develop guidelines for effecting proper budgetary and accounting procedures for the reimbursements.



§ 10-4-411 - Audits of entities of the state.

(a) Except as provided in subdivision (b)(1) of this section, the Legislative Auditor shall audit entities of the state.

(b) (1) (A) However, any licensing board or with the approval of the Legislative Joint Auditing Committee any other entity of the state may retain the services of a licensed certified public accountant or a licensed accountant in public practice in good standing with the Arkansas State Board of Public Accountancy to conduct the entity's annual financial audit in accordance with auditing standards generally accepted in the United States and Government Auditing Standards issued by the Comptroller General of the United States.

(B) The report shall include a report on internal control over financial reporting and on compliance and other matters based on an audit of financial statements performed in accordance with the Government Auditing Standards.

(2) If an annual financial audit of an entity of the state is deemed by the Legislative Auditor as necessary for the audit of the comprehensive annual financial report of the State of Arkansas, then any contract with a private certified public accountant for the entity's annual financial audit shall include provisions requiring the annual financial audit to be completed and filed with the Division of Legislative Audit by a date determined by the Legislative Auditor.

(3) All reports of the annual financial audit shall be filed with the Legislative Auditor within ten (10) days of issuance of the audit report to the applicable governing body.

(4) Nothing in this subsection limits the authority of the Legislative Auditor to conduct an audit of any entity of the state.



§ 10-4-412 - Audits of counties and municipalities.

(a) (1) Except as provided in subdivision (a)(2) of this section, the Legislative Auditor shall audit counties and municipalities in the state.

(2) (A) (i) Any municipality may retain the services of a licensed certified public accountant or a licensed accountant in public practice in good standing with the Arkansas State Board of Public Accountancy to conduct a financial audit as prescribed in subsection (b) of this section.

(ii) All reports of the annual financial audit shall be filed with the Legislative Auditor within ten (10) days of issuance of the audit report.

(B) Nothing in subdivision (a)(2)(A) of this section limits the authority of the Legislative Auditor to conduct an audit of any municipality.

(b) Financial Audits.

(1) (A) For purposes of this subsection, a financial audit shall be planned and conducted, and the results of the work reported in accordance with auditing standards generally accepted in the United States and Government Auditing Standards issued by the Comptroller General of the United States.

(B) The report shall include a report on internal control over financial reporting and on compliance and other matters based on an audit of financial statements performed in accordance with the Government Auditing Standards.

(2) Regulatory Basis.

(A) For county and municipal financial audits, the financial statements shall be presented on a fund-basis format with, at a minimum, the general fund and the street or road fund presented separately, and all other funds included in the audit presented in the aggregate.

(B) The financial statements shall consist of the following:

(i) A balance sheet;

(ii) A statement of revenues (receipts), expenditures (disbursements), and changes in fund equity (balances);

(iii) A comparison of the final adopted budget to the actual expenditures for the general fund and street or road fund of the entity; and

(iv) Notes to the financial statements.

(C) The report shall include as supplemental information a schedule of capital assets, including:

(i) Land;

(ii) Buildings; and

(iii) Equipment.

(3) Alternative Basis. As an alternative to the basis prescribed in subdivision (b)(2) of this section, the governing body of a municipality or a county may adopt an annual resolution requiring its annual financial audit to be performed and financial statements presented in accordance with the standards prescribed by the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants, and the United States Government Accountability Office, if applicable.

(c) Agreed-Upon Procedures.

(1) As an alternative to a financial audit, the Legislative Auditor may conduct an agreed-upon procedures engagement of the records and accounts of all municipal or county offices, officials, or employees.

(2) For purposes of this subsection, agreed-upon procedures engagements shall be conducted in accordance with standards established by the American Institute of Certified Public Accountants and subject to the minimum procedures prescribed by the Legislative Joint Auditing Committee.

(3) (A) Unless otherwise provided by law, the governing body of a municipality may choose and employ accountants licensed and in good standing with the Arkansas State Board of Public Accountancy to conduct agreed-upon procedures engagements.

(B) All reports shall be filed with the Legislative Auditor within ten (10) days of issuance.



§ 10-4-413 - Audits of schools.

(a) Except as provided in subdivision (b)(1) of this section, the Legislative Auditor shall audit schools.

(b) (1) (A) A school may retain the services of a licensed certified public accountant or a licensed accountant in public practice in good standing with the Arkansas State Board of Public Accountancy to conduct an annual financial audit in accordance with auditing standards generally accepted in the United States and Government Auditing Standards issued by the Comptroller General of the United States.

(B) If the school is an open-enrollment public charter school in its first year of operation, the Legislative Auditor shall prepare the required annual financial audit for the school unless:

(i) The open-enrollment public charter school chooses to retain the services of a licensed certified public accountant or licensed accountant in public practice under subdivision (b)(1)(A) of this section; and

(ii) The State Board of Education approves the open-enrollment public charter school's use of an entity other than the Legislative Auditor to prepare the annual financial audit.

(C) The report shall include a report on internal control over financial reporting and on compliance and other matters based on an audit of financial statements performed in accordance with the Government Auditing Standards.

(2) Every report of an annual financial audit shall be filed with the Legislative Auditor within ten (10) days of issuance of the audit report to the school board.

(3) Nothing in this subsection limits the authority of the Legislative Auditor to conduct an audit of any school.

(c) Regulatory Basis of Presentation. (1) (A) For school financial audits, the financial statements shall be presented on a fund basis format with, as a minimum, the general fund and the special revenue fund presented separately and all other funds included in the audit presented in the aggregate.

(B) The financial statements shall consist of the following:

(i) A balance sheet;

(ii) A statement of revenues, expenditures, and changes in fund balances;

(iii) A comparison of the final adopted budget to the actual expenditures for the general fund of the entity and the special revenue fund of the entity; and

(iv) Notes to the financial statements.

(C) The report shall include as supplemental information a schedule of capital assets, including:

(i) Land;

(ii) Buildings; and

(iii) Equipment.

(D) The State Board of Education shall promulgate rules necessary to administer the regulatory basis of presentation provided in this subsection.

(2) Alternative Basis of Presentation. (A) As an alternative to the presentation prescribed in subdivision (c)(1) of this section, the governing body of a school may require its annual financial audit to be performed and financial statements presented in accordance with the guidelines prescribed by the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants, and the United States Government Accountability Office, if applicable.

(B) The report shall include a report on internal control over financial reporting and on compliance and other matters based on an audit of financial statements performed in accordance with Governmental Auditing Standards.



§ 10-4-414 - Audits of prosecuting attorneys.

(a) The Legislative Auditor shall audit prosecuting attorneys in the State of Arkansas.

(b) Regulatory Basis of Presentation. (1) For prosecuting attorney financial audits, the financial statements shall be presented on a fund basis format with, at a minimum, the general fund presented separately and all other funds included in the audit presented in the aggregate.

(2) The financial statements shall consist of the following:

(A) A balance sheet;

(B) A statement of revenues (receipts), expenditures (disbursements), and changes in fund equity (balances); and

(C) Notes to the financial statements.

(3) The report shall include as supplemental information a schedule of capital assets, including:

(A) Land;

(B) Buildings; and

(C) Equipment.



§ 10-4-415 - Monitoring of reports by the Legislative Joint Auditing Committee.

The Legislative Joint Auditing Committee shall monitor reports presented to the Legislative Joint Auditing Committee to ensure that they meet the needs of:

(1) The General Assembly;

(2) Entities of the state;

(3) Political subdivisions of the state;

(4) Schools; and

(5) The general public.



§ 10-4-416 - Access to records.

(a) (1) The Legislative Auditor and authorized employees of the Division of Legislative Audit shall have access at all times to any books, accounts, reports, electronic data, vouchers, or other records, confidential or otherwise, of any entity of the state or political subdivision of the state that are deemed necessary to audit transactions related to public funds.

(2) Any business contracting with an entity of the state or a political subdivision of the state to provide electronic or other access to records of a public entity shall provide the Division of Legislative Audit access to the public entity's records without charge or reimbursement.

(b) (1) In the performance of the Legislative Auditor's duties, the Legislative Auditor or the Legislative Auditor's authorized assistants may ascertain, inspect, confirm, copy, audit, and examine any financial records, documents, or accounts of any financial institution, business, or nonprofit entity or any other person or entity regarding transactions or relationships with an entity of the state or a political subdivision of the state.

(2) In the investigation of documents, books, and records regarding receipt, expenditure, or disbursement of other funds, the Legislative Auditor shall determine, subject to approval of the Legislative Joint Auditing Committee or its executive committee, that the investigation of the documents, books, and records is necessary to verify any audit of an entity of the state or a political subdivision of the state or to investigate misappropriation of other funds.

(c) No financial institution, business, nonprofit entity, or any other person or entity shall be liable for making available to the Legislative Auditor any of the information required by the Legislative Auditor under this section.

(d) (1) Nothing in this section shall be construed as authorizing or permitting the release of information prohibited by law or not subject to public inspection under the provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq., or other applicable law.

(2) (A) All records, documents, correspondence, or other data of a person, foundation, nonprofit corporation or any other entity holding other funds that would infringe upon the rights, privacy, or confidentiality of donors of private funds to the person, foundation, nonprofit corporation, or other entity are exempt from public disclosure.

(B) Any working papers or other data relating to the donor information examined by the Legislative Auditor under this chapter are confidential and exempt from public disclosure.

(e) Records that are exempt from public disclosure in the hands of the entity's custodian remain exempt from public disclosure in the hands of the Legislative Auditor and the Division of Legislative Audit.

(f) Any person knowingly providing false documents, records, or other data to the Legislative Auditor or his or her authorized assistants, upon the finding by a circuit court, shall be guilty of providing false information and shall be punished in the same manner as a person guilty of tampering with a public record, § 5-54-121.



§ 10-4-417 - Presentation and filing of audit reports.

(a) All audit reports prepared by the Division of Legislative Audit and any audit report required to be filed with the Legislative Auditor or the Division of Legislative Audit shall be presented to the Legislative Joint Auditing Committee or a standing committee thereof.

(b) Copies of all audit reports prepared by the Division of Legislative Audit, and any audit report required to be filed with the Legislative Auditor or the division shall be presented on the website of the division in a manner suitable for downloading and printing.

(c) All final reports shall be open to public inspection after presentation to the Legislative Joint Auditing Committee or after being approved for early release by the cochairs of the Legislative Joint Auditing Committee.

(d) (1) The governing body and executive official of an entity of the state or political subdivision of the state shall receive a copy of the entity's audit report prior to presentation to the Legislative Joint Auditing Committee.

(2) Until the reports are presented to the Legislative Joint Auditing Committee or approved for early release by the cochairs of the Legislative Joint Auditing Committee, the reports are not considered public information and are not open to public inspection.

(e) The exemption from public inspection under subsections (c) and (d) of this section applies to all reports in the custody or possession of any person before presentation of the report to the Legislative Joint Auditing Committee or approval for early release, regardless of the actual physical location of the report.



§ 10-4-418 - Review of audit report by governing body.

(a) The audit reports and accompanying comments and recommendations relating to any entity of the state or political subdivision of the state shall be reviewed by the applicable governing body if the entity has such a governing body.

(b) (1) The audit report and accompanying comments and recommendations shall be reviewed at the first regularly scheduled meeting following receipt of the audit report if the audit report is received by the governing body at least ten (10) days prior to the regularly scheduled meeting.

(2) If the audit report is received by the governing body less than ten (10) days prior to a regularly scheduled meeting, the audit report shall be reviewed at the regularly scheduled meeting falling within the ten-day period or the next regularly scheduled meeting subsequent to the ten-day period.

(c) The governing body shall take appropriate action relating to each finding and recommendation contained in the audit report.

(d) The minutes of the governing body shall document the review of the findings and recommendations and the action taken by the governing body.



§ 10-4-419 - Report of improper or illegal practices.

(a) (1) If an audit report presented to the Legislative Joint Auditing Committee or the appropriate standing subcommittee of the Legislative Joint Auditing Committee reflects evidence of improper practices of financial administration or inadequacy of fiscal records, the Legislative Auditor shall report the evidence to the appropriate executive official or officials affected thereby and to the governing body of the entity of the state or political subdivision of the state.

(2) If the findings relate to an entity of the state, the Legislative Auditor shall also report the findings to the Chief Fiscal Officer of the State.

(3) If the findings relate to a prosecuting attorney's office, the Legislative Auditor shall also report the findings to the Attorney General for review and appropriate action.

(b) (1) If an audit report presented to the Legislative Joint Auditing Committee or the appropriate standing subcommittee of the Legislative Joint Auditing Committee reflects evidence of apparent unauthorized disbursements or unaccounted-for funds or property by a public official or employee, the Legislative Auditor shall promptly report the transactions in writing to the prosecuting attorney for the county in which the entity of the state or the political subdivision of the state is located, the Governor, the appropriate executive official or officials affected thereby, and the governing body of the entity of the state or political subdivision of the state.

(2) If the findings relate to an entity of the state, the Legislative Auditor shall also report the findings to the Chief Fiscal Officer of the State.

(3) If the findings relate to a prosecuting attorney's office, the Legislative Auditor shall also report the same to the Attorney General for review and appropriate action.

(c) (1) The Legislative Auditor shall notify and cooperate with the appropriate prosecuting attorney on all matters that appear to involve a criminal offense.

(2) Upon request and with the approval of the cochairs of the Legislative Joint Auditing Committee, the Legislative Auditor shall cooperate in any other investigations by the appropriate prosecuting attorney, the Department of Arkansas State Police, or any other state or federal law enforcement agency.

(d) (1) While the Legislative Joint Auditing Committee is not established as an agency to effect through its own direct action the correction of improper practices of financial administration or the inadequacy of fiscal records, the prosecution of defaulting public officials, or the improvement of accounting systems in any entity of the state or political subdivision of the state, it is nevertheless determined that the action or nonaction on the part of the appropriate public officials in respect to the correction of the matters when called to their attention or in respect to the institution of criminal proceedings where proper, has pertinent bearing upon the question of the necessity for future remedial legislation.

(2) It is for this reason that the Legislative Joint Auditing Committee is authorized to inform public officials to the extent provided by law of the findings of the Legislative Auditor in respect to any such matters.

(e) (1) If the Legislative Joint Auditing Committee determines that an entity of the state or a political subdivision of the state has not corrected the deficiencies noted in one (1) or more previous reports, the Legislative Joint Auditing Committee may request the prosecuting attorney of the judicial district in which the entity of the state or the political subdivision of the state is located to take appropriate action to assure that the records of the entity of the state or the political subdivision of the state are maintained in accordance with law.

(2) If the prosecuting attorney fails or refuses to take appropriate action within a reasonable time after receipt of notice from the Legislative Joint Auditing Committee that an entity of the state or a political subdivision of the state is not maintaining its records in substantial compliance with law, the Legislative Joint Auditing Committee may request the Attorney General to take such appropriate action as may be necessary to assure that the records of the entity of the state or political subdivision of the state are maintained in compliance with law.

(f) (1) By June 30 of each year, the Attorney General and each prosecuting attorney to whom the Legislative Joint Auditing Committee has reported a matter under this section shall file with the Legislative Joint Auditing Committee a disposition report on the status of the matters that have not been previously reported as resolved to the Legislative Joint Auditing Committee.

(2) Each disposition report shall include, but is not limited to:

(A) The date the matter was reported to the Attorney General or the prosecuting attorney;

(B) The amount of loss or funds unaccounted for in connection with the matter;

(C) The status or disposition of the matter; and

(D) Other comments pertinent to the investigation or disposition of the matter.



§ 10-4-420 - Testimony before courts.

(a) In all criminal or civil actions brought as the result of the findings set forth in any audit report of the Legislative Auditor, the Legislative Auditor or his or her assistants, upon request of the proper officers of the court shall give testimony and otherwise make their services available in the prosecution of any action.

(b) The Legislative Auditor and his or her assistants shall not be entitled to witness fees for making the testimony.



§ 10-4-421 - Subpoenas -- Witnesses -- Penalties for failure to appear -- Perjury.

(a) In connection with an audit of any entity of the state or a political subdivision of the state or an audit related to any transactions or relationships with the entities, the Legislative Auditor may subpoena records or summon and subpoena any person whose testimony may be desired or deemed necessary to appear before him or her at a time and place and with such papers, files, and records as may be named in the summons or subpoena.

(b) In conducting any audit or examination, the Legislative Auditor or any authorized assistant has the authority to administer oaths.

(c) Any person summoned to appear before the Legislative Auditor or any of his or her authorized assistants to testify or submit papers, files, and records as required in this section shall receive the same compensation as is received by persons serving as witnesses in circuit courts of this state.

(d) (1) If any person subpoenaed to appear by the Legislative Auditor fails to appear or to produce books, documents, or records subpoenaed, the fact shall be certified to the circuit court of the county in which the hearing is held, and the circuit court shall punish the person for contempt in the same manner as punishment for contempt is imposed for failure to respond to a subpoena or directive of the circuit court.

(2) If a person placed under oath or subpoenaed by the Legislative Auditor, his or her authorized assistants, or the Legislative Joint Auditing Committee knowingly gives false testimony that is material to an audit, that person shall be deemed guilty of perjury upon conviction by a court of competent jurisdiction.

(e) (1) (A) Subpoenas issued by the Legislative Auditor shall be served by the sheriff of the county in which the person, books, records, or documents subpoenaed are located.

(B) The sheriff shall be entitled to the same fees for the service of process as provided by law for service of process issued by the circuit court.

(2) However, at his or her option the Legislative Auditor may direct the Department of Arkansas State Police to serve any subpoena.



§ 10-4-422 - Records -- Public inspection.

(a) The Legislative Auditor shall keep, or cause to be kept, a complete, accurate, and adequate set of fiscal transactions of the Division of Legislative Audit.

(b) The Legislative Auditor shall also keep paper, digital, or electronic copies of all audit reports, examinations, investigations, and any other reports or releases issued by the Legislative Auditor.

(c) (1) All working papers, including communications, notes, memoranda, preliminary drafts of audit reports, and other data gathered in the preparation of audit reports by the division are exempt from all provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq., and are not to be considered public documents for purposes of inspection or copying under the Freedom of Information Act of 1967, § 25-19-101 et seq., or any other law of the State of Arkansas, except as provided in this subsection.

(2) After any audit report has been presented to members of the Legislative Joint Auditing Committee, the audit report and copies of any documents contained in the working papers of the division shall be open to public inspection, except documents specifically exempted from disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq., unsubstantiated allegations obtained in complying with the provisions of the American Institute of Certified Public Accountants' Statement on Auditing Standards Number 99 or other professional guidelines regarding the detection of fraud, and documents which disclose auditing procedures and techniques as defined in subdivision (c)(3) of this section.

(3) As used in this subsection:

(A) "Audit program" means the instructions and guidelines formulated by the division to inform its accountants about the examination procedures to be followed in the course of examining records and accounts to verify their accuracy, including verifications that the examination procedures have been followed; and

(B) "Documents which disclose auditing procedures and techniques" includes:

(i) Internal control questionnaires consisting of the checklist of accounting and administrative procedures employed by the Division of Legislative Audit in the course of performing an audit; and

(ii) An audit program.



§ 10-4-423 - Seal.

The Secretary of State shall procure an official seal for the Division of Legislative Audit.



§ 10-4-424 - Audit of data processing operations.

(a) The Division of Legislative Audit may conduct audits of all or any part of automated data processing operations or systems of any entity of the state or political subdivision of the state.

(b) (1) (A) Data processing charges incurred in the performance of audits or audit-related tasks by the division shall be absorbed by the state agency or political subdivision of the state processing data for the computer application being accessed or audited.

(B) However, the use shall not interfere with or impede normal processing by the data processing installation.

(2) The data processing provider shall provide requested data or other information or services to the division within ten (10) days of the request, unless another date is agreed to by the Legislative Auditor.

(c) The Department of Information Systems, its successor agency, or other entities of the state or political subdivisions of the state that provide Internet, network, or other computer services or information to an entity of the state or a political subdivision of the state shall provide access to all data, support, or other necessary information services to the division in connection with their functions at no cost to the division.

(d) In connection with any audit by the division, contractual providers of data processing or other computer-related services to entities of the state or political subdivisions of the state shall cooperate and provide requested information at no cost to the division.

(e) All contracts by entities of the state and political subdivisions of the state with vendors for data processing or other computer services shall contain a provision permitting the division access and authority to audit computer applications supplied by vendors.



§ 10-4-425 - Format of private audit reports.

(a) To provide for a consistent and understandable financial format, all financial audit reports prepared by certified public accountants in private practice or public accountants of entities of the state or political subdivisions of the state shall be in substantially the same form as reports prepared by the Legislative Auditor for a similar governmental entity.

(b) (1) The audit reports shall present the financial information and comments in a similar format as audit reports of the Legislative Auditor.

(2) The reports shall include coverage of all applicable laws that relate to the operation of the governmental unit, including coverage of purchasing, bonding, revenue, and expenditures with comments on any apparent violation of applicable state or local legislative acts, codes, or regulations.

(c) (1) The Legislative Joint Auditing Committee shall develop a system that allows an auditor in private practice to present a proposed format for preparing a given audit report on one (1) of the named governmental units for the review of the Legislative Joint Auditing Committee.

(2) If the Legislative Joint Auditing Committee finds that the audit report format is similar to the audit reports prepared by the Legislative Auditor, then the Legislative Joint Auditing Committee shall approve the format of the audit on the named governmental units.

(3) If the private auditor's format does not meet the approval of the Legislative Joint Auditing Committee, then the Legislative Joint Auditing Committee may authorize and direct that the audit shall be conducted by the staff of the Legislative Auditor.



§ 10-4-426 - Continuing professional education courses.

(a) In addition to contracting with private entities, the Division of Legislative Audit may contract and pay entities of the state or political subdivisions of the state or any of their part-time or full-time employees for services rendered or for materials, supplies, or other expenses incurred in conducting continuing professional education courses for the staff of the division.

(b) Any funds received by public employees under this section shall be considered supplemental to their regular salaried positions and shall not be subject to the restrictions of § 6-63-307, § 19-4-1604, or other statutory salary limitations regarding line item maximums or grades and steps.

(c) This section applies whether the public employee is paid directly or indirectly by an entity of the state or a political subdivision of the state.



§ 10-4-427 - Claims against sureties.

(a) With the approval of the Legislative Joint Auditing Committee, the Legislative Auditor shall give notice and make proof of loss to and demand payment of the surety on any bond covering an official or employee in which the audit report of the records of that official or employee reflects any shortage or other liability for which that official or employee and his or her surety may in any way be liable.

(b) (1) Within a reasonable time after the Legislative Auditor has given notice and made proof of loss and demand for payment as stated in subsection (a) of this section, the surety shall make payment of the amounts found to be due in the name of the appropriate entity and forward the payment to the Legislative Auditor.

(2) The Legislative Auditor shall transmit the payments received to the treasurers of the respective local taxing units with instructions to credit the amounts received to the accounts entitled to the funds.

(c) The requirements of the self-insured fidelity bond program, § 21-2-701 et seq., shall apply to those officials or employees covered by the program, including, but not limited to, the provision for timing of coverage determinations by the Governmental Bonding Board under § 21-2-709.









Chapter 5 - Commission on Interstate Cooperation



Chapter 6 - Emergency Interim Legislative Succession Act

§ 10-6-101 - Title.

This chapter shall be known as the "Emergency Interim Legislative Succession Act".



§ 10-6-102 - Policy.

The General Assembly declares that:

(1) Recent technological developments make possible an enemy attack of unprecedented destructiveness which may result in the death or inability to act of a large proportion of the membership of the General Assembly;

(2) To conform in time of attack to existing legal requirements pertaining to the General Assembly would be impracticable, would admit of undue delay, and would jeopardize continuity of operation of a legally constituted General Assembly; and

(3) It is therefore necessary to adopt as special provisions this chapter as set out for the effective operation of the General Assembly.



§ 10-6-103 - Definitions.

As used in this chapter:

(1) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state whether through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means, or other weapons or methods; and

(2) "Unavailable" means absent from the place of session, other than on official business of the General Assembly, or unable, for physical, mental, or legal reasons, to exercise the powers and discharge the duties of a legislator whether or not the absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.



§ 10-6-104 - Designation of emergency interim successors.

(a) Each legislator shall designate not fewer than three (3) nor more than seven (7) emergency interim successors to his or her powers and duties and specify their order of succession.

(b) Each legislator shall review and, as necessary, promptly revise the designations of emergency interim successors to his or her powers and duties to ensure that at all times there are at least three (3) qualified emergency interim successors.



§ 10-6-105 - Status, qualifications, and term of successors.

(a) An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator.

(b) No person shall be designated or serve as an emergency interim successor unless under the Constitution and statutes he or she may hold the office of the legislator to whose powers and duties he or she is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor.

(c) An emergency interim successor shall serve at the pleasure of the legislator designating him or her or of any subsequent incumbent of the legislative office.



§ 10-6-106 - Contingent designation method.

(a) Prior to an attack, if for any reason the number of emergency interim successors for any legislator falls below the required minimum and remains below the minimum for a period of thirty (30) days, then the senior legislator of the same house of the judicial district in which the legislator resides shall promptly designate as many emergency interim successors as are required to achieve the minimum number, but the senior legislator shall not assign to any of his or her designees a rank in order of succession higher than that of any remaining emergency interim successor previously designated by a legislator for succession to his or her own powers and duties.

(b) Each emergency interim successor designated by the senior legislator shall serve at the pleasure of the person designating him or her.

(c) The legislator for whom the emergency interim successor is designated or any subsequent incumbent of his or her office may change the rank in order of succession or replace at his or her pleasure any emergency interim successor so designated.



§ 10-6-107 - Recordation -- Effective dates of designation, removal.

(a) Each designation of an emergency interim successor shall become effective when the legislator or the senior legislator as mentioned in § 10-6-106(a) making the designation files with the Secretary of State the successor's name, address, and rank in order of succession.

(b) The removal of an emergency interim successor or change in order of succession shall become effective when the legislator so acting files this information with the Secretary of State.

(c) All such data shall be open to public inspection.

(d) The Secretary of State shall inform the Governor, the Arkansas Department of Emergency Management, the chief clerk of the house concerned, and all emergency interim successors of all designations, removals, and changes in order of succession.

(e) The chief clerk of each house shall enter all information regarding emergency interim successors for the house in its public journal at the beginning of each legislative session and shall enter all changes in membership or order of succession as soon as possible after their occurrence.



§ 10-6-108 - Oath of successors.

Promptly after designation, each emergency interim successor shall take the oath required for the legislator to whose powers and duties he or she is designated to succeed. No other oath shall be required.



§ 10-6-109 - Duties of successors.

Each emergency interim successor shall keep himself or herself generally informed as to the duties, procedures, practices, and current business of the General Assembly, and each legislator shall assist his or her emergency interim successors to keep themselves so informed.



§ 10-6-110 - Convening of General Assembly in event of attack -- Attendance -- Length of sessions.

(a) In the event of an attack, the Governor shall call the General Assembly into session as soon as practicable, and in any case within ninety (90) days following the inception of the attack. If the Governor fails to issue the call, the General Assembly on the ninetieth day from the date of inception of the attack shall automatically convene at the place where the Governor then has his or her office.

(b) Each legislator and each emergency interim successor, unless he or she is certain that the legislator to whose powers and duties he or she is designated to succeed or any emergency interim successor higher in order of succession will not be unavailable, shall proceed to the place of session as expeditiously as practicable.

(c) At such session or at any session in operation at the inception of the attack and at any subsequent sessions, limitations on the length of sessions and on the subjects which may be acted upon shall be suspended.



§ 10-6-111 - Location.

Whenever in the event of an attack or upon finding that an attack may be imminent, the Governor deems the place of session then prescribed unsafe, he or she may change it to any place within or without the state which he or she deems safer and more convenient.



§ 10-6-112 - Assumption and exercise of powers and duties of legislator -- Ouster.

(a) If in the event of an attack a legislator is unavailable, his or her emergency interim successor highest in order of succession who is not unavailable shall exercise the powers and assume the duties of the legislator except for the power and duty to appoint emergency interim successors.

(b) An emergency interim successor shall exercise these powers and assume these duties until the incumbent legislator, an emergency interim successor higher in order of succession, or a legislator appointed or elected and legally qualified can act.

(c) Each house of the General Assembly, in accordance with its own rules, shall determine who is entitled under the provisions of this chapter to exercise the powers and assume the duties of its members.

(d) All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to an emergency interim successor who is exercising the powers and assuming the duties of a legislator.



§ 10-6-113 - Quorum and vote requirements.

In the event of an attack:

(1) Quorum requirements for the General Assembly shall be suspended; and

(2) When the affirmative vote of a specified proportion of members for approval of a bill, resolution, or other action would otherwise be required, the same proportion of those voting thereon shall be sufficient.



§ 10-6-114 - Privileges, immunities, and compensation of successors.

(a) When an emergency interim successor exercises the powers and assumes the duties of a legislator, he or she shall be accorded the privileges and immunities, compensation, allowances, and other perquisites of office to which a legislator is entitled.

(b) In the event of an attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for his or her travel in the same manner and amount as a legislator.

(c) This section shall not in any way affect the privileges, immunities, compensation, allowances, or other perquisites of office of an incumbent legislator.



§ 10-6-115 - Termination of operation of this chapter -- Extension.

(a) The authority of emergency interim successors to succeed to the powers and duties of legislators, the operation of the provisions of this chapter relating to quorum, the number of affirmative votes required for legislative action, and limitations on the length of sessions and the subjects which may be acted upon shall expire two (2) years following the inception of an attack, but nothing in this chapter shall prevent the resumption before that time of the filling of legislative vacancies and the calling of elections for the General Assembly in accordance with applicable constitutional and statutory provisions.

(b) The Governor, acting by proclamation, or the General Assembly, acting by concurrent resolution, may from time to time extend or restore the authority or the operation of any of the provisions upon a finding that events rendered the extension or restoration necessary, but no extension or restoration shall be for a period of more than one (1) year.






Appendix -- title 10 - SUNSET LAWS.

1 Acts 1977, No. 100.

SECTION 1. INTENT. The General Assembly hereby determines that State Government actions have produced a substantial increase in the number of agencies, departments, boards, commissions, institutions, and programs of this State, growth of pre-existing programs, and the proliferation of rules and regulations, and that this whole process developed without sufficient legislative oversight, regulatory accountability, or a system of checks and balances. The General Assembly further determines that by establishing a system for the termination, study, review, continuation, or re-establishment of such agencies, it will be in a better position to evaluate the need for the continued existence of existing and future agencies, departments, boards, commissions, institutions, and programs of the State Government.

It is further the intention of the General Assembly to establish an orderly schedule for the termination of all existing State agencies, during a six-year period, but to make provision for legislative review by the Joint Interim Committees of the Arkansas General Assembly, including the holding of public hearings, to enable the General Assembly to have the benefit of recommendations for the continuation of those State agencies which are deemed to be essential for the necessary and efficient operation of Government, prior to the termination thereof.

SECTION 2. DEFINITIONS. As used in this Act, the term "State agency" or "State agencies" shall include and mean State agencies, departments, boards, commissions, institutions, councils, advisory committees, and programs and services of the State of Arkansas, to which specific reference is made in this Act.

SECTION 3. The following State agencies shall terminate on June 30, 1979:

(a) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Education:

(1) the State Department of Education and the State Board of Education, created by Section 3 of Act 169 of 1931, as amended, the same being Arkansas Statutes 80-102, which were transferred to the Department of Education under the provisions of Section 10 of Act 38 of 1971, the same being Arkansas Statutes 5-910;

(2) the Arkansas Library Commission, created by Section 1 of Act 139 of 1935, as amended, the same being Arkansas Statutes 6-301, as transferred to the Library Division of the Department of Education by Section 10 of Act 38 of 1971, the same being Arkansas Statutes 5-910, and the Library Division of the Department of Education, created by Section 10 of Act 38 of 1971;

(3) the Arkansas School for the Blind, created by Section 1 of Act 64 of 1879, as amended, the same being Arkansas Statutes 80-2201;

(4) the Arkansas School for the Deaf, created by Section 1 of Act 36 of 1868, as amended, the same being Arkansas Statutes 80-2301;

(5) the Board of Trustees of the Arkansas School for the Blind and Arkansas School for the Deaf, created by Section 2 of Act 1 of 1943, as amended, the same being Arkansas Statutes 7-201;

(6) the Educational Television Commission, created by Section 1 of Act 198 of 1961, the same being Arkansas Statutes 80-3901, as transferred to the Educational Television Division of the Department of Education by Section 10 of Act 38 of 1971, the same being Arkansas Statutes 5-910, and the Educational Television Division of the Department of Education, created by Section 10 of Act 38 of 1971; and

(7) the Board for Vocational Education, created by Section 187 of Act 169 of 1931, the same being Arkansas Statutes 80-2514.

(b) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Public Health, Welfare, and Labor:

(1) the Cooperative Area Manpower Planning System, created by Executive Order 73-1;

(2) the Liquefied Petroleum Gas Board, created by Section 1 of Act 31 of 1965, the same being Arkansas Statutes 53-701, and the Liquefied Petroleum Gas Advisory Committee, created by Section 5 of Act 31 of 1965, the same being Arkansas Statutes 53-704;

(3) the Employment Security Division of the Department of Labor, created by Section 10 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1113;

(4) the Labor Board, created by Section 5 of Act 25 of 1968 (1st Ex. Sess.), the same being Arkansas Statutes 81-323;

(5) the Department of Labor, created by Section 2 of Act 161 of 1937, as amended, the same being Arkansas Statutes 5-915;

(6) the Office of the State Mine Inspector, created by Section 1 of Act 130 of 1917, as amended, the same being Arkansas Statutes 52-401, and as transferred to the Department of Labor by Section 15 of Act 38 of 1971, the same being Arkansas Statutes 5-915;

(7) the Board of Review created by Section 6 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1107;

(8) the State Advisory Council to the Employment Security Division of the Department of Labor, created by Section 11 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1114;

(9) the Elevator Safety Board, created by Section 2 of Act 189 of 1963, as amended, the same being Arkansas Statutes 82-1802;

(10) the Boiler Advisory Board, created by Section 2 of Act 494 of 1961, as amended, the same being Arkansas Statutes 81-502;

(11) the Arkansas Employment Agency Advisory Council, created by Section 3 of Act 493 of 1975, the same being Arkansas Statutes 81-1015;

(12) the Boiler Inspection Division of the Department of Labor, created by Section 1 of Act 494 of 1961, the same being Arkansas Statutes 81-501;

(13) the State Kidney Disease Commission, created by Section 2 of Act 450 of 1971, the same being Arkansas Statutes 82-2502;

(14) the State Spinal Cord Commission, created by Section 2 of Act 311 of 1975, the same being Arkansas Statutes 82-3302;

(15) the Pollution Control Commission, created by Section 3 of Act 472 of 1949, as amended, the same being Arkansas Statutes 82-1903, transferred to the Department of Pollution Control and Ecology by Section 8 of Act 38 of 1971, the same being Arkansas Statutes 5-908, and the Department of Pollution Control and Ecology created by Section 8 of Act 38 of 1971, the same being Arkansas Statutes 5-908.

(16) the Environmental Preservation Division of the Department of Pollution Control and Ecology, created by Section 8 of Act 38 of 1971, the same being Arkansas Statutes 5-908;

(17) the Division of Water Pollution Control, the Division of Air Pollution Control, the Division of Solid Waste Management, the Division of Environmental Preservation, and the Division of Administration of the Pollution Control Commission, created by Section 2 of Part I of Act 472 of 1949, as amended, the same being Arkansas Statutes 82-1903, and as transferred to the Department of Pollution Control and Ecology by Section 8 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-908;

(18) the State Health Planning Council, created by Section 3 of Act 305 of 1969, the same being Arkansas Statutes 82-2303, transferred to the Statewide Health Coordinating Council by Section 7 of Act 558 of 1975, the same being Arkansas Statutes 82-3607; and the Statewide Health Coordinating Council, created by Section 7 of Act 558 of 1975, the same being Arkansas Statutes 82-3607.

(19) the Nursing Home Advisory Council, created by Section 8 of Act 58 of 1969, the same being Arkansas Statutes 82-2208;

(20) the Advisory Hospital Council, created by Section 8 of Act 414 of 1961, as amended, the same being Arkansas Statutes 82-334;

(21) the Emergency Medical Services Advisory Council, created by Section 3 of Act 435 of 1975, the same being Arkansas Statutes 82-3403;

(22) the Child Care Facility Review Board, created by Section 12 of Act 434 of 1969, as amended, the same being Arkansas Statutes 83-911;

(23) the Arkansas Office on Drug Abuse Prevention of the Department of Social and Rehabilitative Services, created by Section 2 of Act 1000 of 1975, the same being Arkansas Statutes 82-2124;

(24) the Drug Abuse Authority, created by Section 2 of Act 1000 of 1975, the same being Arkansas Statutes 82-2124; and

(25) the Arkansas Drug Abuse Advisory Council, created by Section 6 of Act 1000 of 1975, the same being Arkansas Statutes 82-2128.

(c) The following State Agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Insurance and Commerce:

(1) the State Bank Department, created by Section 1 of Act 113 of 1913, as amended, the same being Arkansas Statutes 67-101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(2) the State Banking Board, created by Section 1 of Act 60 of 1933, the same being Arkansas Statutes 67-201;

(3) the State Insurance Department, created by Section 16 of Act 148 of 1959, the same being Arkansas Statutes 66-2101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(4) the Securities Division of the State Bank Department, created by Section 30 of Act 254 of 1959, as amended, the same being Arkansas Statutes 67-1262, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(5) the Professional Malpractice Insurance Commission, created by Section 1 of Act 638 of 1975, the same being Arkansas Statutes 34-2601;

(6) the Arkansas Public Service Commission, created by Section 1 of Act 40 of 1945, the same being Arkansas Statutes 73-101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(7) the Division of Utilities and Transportation of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(8) the Savings and Loan Association Board, created by Section 5 of Act 227 of 1963, as amended, the same being Arkansas Statutes 67-1805; and

(9) the Burial Association Board, created by Section 2 of Act 91 of 1953, the same being Arkansas Statutes 66-1802.

(d) The following State Agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Public Transportation:

(1) the Arkansas Transportation Commission, formerly known as the Arkansas Commerce Commission, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916, which was transferred to the Department of Commerce by the same Act;

(2) the Arkansas Bikeways Commission, created by Executive Order 73-7;

(3) the Arkansas Waterways Commission, created by Section 1 of Act 242 of 1967, as amended, the same being Arkansas Statutes 21-1701;

(4) the Arkansas Turnpike Authority, created by Section 2 of Act 312 of 1973, the same being Arkansas Statutes 76-2402;

(5) the White River Navigation District Commission, created by Section 1 of Act 168 of 1963, as amended, the same being Arkansas Statutes 21-1601; and

(6) the Mississippi River Parkway Commission of Arkansas, created by Section 1 of Act 151 of 1961, the same being Arkansas Statutes 76-1812, which was transferred to the Department of Parks and Tourism by Section 1 of Act 496 of 1975, the same being Arkansas Statutes 5-907.1.

(7) the Arkansas Motor Vehicle Commission, created by Section 4 of Act 388 of 1975, the same being Arkansas Statutes 75-2304.

(e) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on City, County, and Local Affairs:

(1) the Department of Local Services, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(2) the Local Services Advisory Council, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(3) the Office of Local and Regional Services within the Department of Local Services, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(4) the Health Planning Program of the Office of the Governor, transferred to the Department of Planning by Section 4 of Act 38 of 1971, the same being Arkansas Statutes (1973 Suppl.) 5-904, which was transferred to the Department of Local Services by Section 1 of Act 278 of 1975, the same being Arkansas Statutes (1976) 5-904;

(5) the Comprehensive State Health Planning Agency, created by Section 1 of Act 305 of 1969, the same being Arkansas Statutes 82-2301, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904, and which was transferred to the State Health Planning and Development Agency by Section 7 of Act 558 of 1975, the same being Arkansas Statutes 82-3607; and

(6) the Health Planning Advisory Council, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904.

(f) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Economic and Industrial Resources and Development:

(1) the Division of Soil and Water Resources of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(2) the Arkansas Soil and Water Conservation Commission, created by Section 1 of Act 14 of 1963, the same being Arkansas Statutes 9-118, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(3) the State Apiary Board, created by Section 1 of Act 59 of 1945, the same being Arkansas Statutes 78-1701, which was tranferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(4) the Arkansas Livestock and Poultry Commission, created by Section 1 of Act 87 of 1963, the same being Arkansas Statutes 78-301, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(5) the State Plant Board, created by Section 3 of Act 414 of 1917, as amended, the same being Arkansas Statutes 77-103, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(6) the Weights and Measures Division of the State Plant Board, created by Section 6 of Act 482 of 1963, as amended, the same being Arkansas Statutes 79-206, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(7) the Division of Livestock, Poultry, and Agriculture of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(8) the Division of Plants of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(9) the Department of Parks and Tourism, created by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-907;

(10) the State Parks, Recreation and Travel Commission, created by Section 1 of Act 330 of 1955, as amended, the same being Arkansas Statutes 9-202, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-916;

(11) the Stonewall Jackson Memorial Commission, created by Section 1 of Act 211 of 1957, as amended, the same being Arkansas Statutes 80-3801, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(12) the Arkansas Territorial Capitol Restoration Commission, created by Section 2 of Act 388 of 1939, as amended the same being Arkansas Statutes 8-102, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907, and transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(13) the Poison Springs State Park, created by Section 1 of Act 182 of 1961, as amended, the same being Arkansas Statutes 9-635, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(14) the Publicity Division of the Arkansas Publicity and Parks Commission, created by Section 1 of Act 310 of 1969, the same being Arkansas Statutes 9-221, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(15) the Arkansas History Commission, created by Section 1 of Act 355 of 1911, as amended, the same being Arkansas Statutes 6-201, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(16) the Monuments and Historical Sites Division of the Department of Parks and Tourism, created by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(17) the State Economic Development Study Commission, created by Section 1 of Act 193 of 1975;

(18) the Mineral Resources Commission, authorized by House Concurrent Resolution 34 of 1973; and

(19) the Arkansas Civil War Centennial Commission, created by Section 1 of Act 213 of 1959, the same being Arkansas Statutes 8-701.

(g) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Judiciary:

(1) the Department of Public Safety, created by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(2) the Police Division of the Department of Public Safety, created by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(3) the Military Division of the Department of Public Safety, created by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(4) the Law Enforcement Training Academy Division of the Department of Public Safety, created by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(5) the Police Commission, created by Section 1 of Act 394 of 1969, as amended, the same being Arkansas Statutes 42-403;

(6) the Enforcement Division of the Alcoholic Beverage Control Commission, created by Section 18 of Act 159 of 1951, as amended, the same being Arkansas Statutes 48-1317, which was transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(7) the Alcoholic Beverage Control Division of the Department of Finance and Administration, formerly the Department of Alcohol Beverage Control, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(8) the State Fire Marshal Enforcement Section of the Department of Public Safety, created by Section 21 of Act 1017 of 1975 (Ext. Sess. 1976), the same being Arkansas Statutes 5-914.1;

(9) the Arkansas Law Enforcement Training Academy, created by Section 1 of Act 526 of 1963, as amended, the same being Arkansas Statutes 42-701, which was transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(10) the Department of Correction, created by Section 1 of Act 50 of 1968 (First Extraordinary Session), as amended, the same being Arkansas Statutes 46-100;

(11) the Board of Pardons and Paroles, created by Section 1 of Act 621 of 1969, as amended, the same being Arkansas Statutes 43-2802;

(12) the State Penitentiary Board, created by Section 1 of Act 208 of 1945, as amended, the same being Arkansas Statutes (1964) 43-2801, as renamed the Board of Correction by Section 2 of Act 50 of 1968 (First Extraordinary Session), as amended, the same being Arkansas Statutes 46-101;

(13) the Workshop-Made Products Committee, created by Section 1 of Act 405 of 1973, as amended, the same being Arkansas Statutes 14-229; and

(14) the Board of Judicial Reapportionment, created by Section 2 of Act 325 of 1975, the same being Arkansas Statutes 22-310 note.

(h) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on State Agencies and Governmental Affairs:

(1) the Office of Planning, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(2) the Veterans Service Office, created by Section 1 of Act 234 of 1945, as amended, the same being Arkansas Statutes 11-1401;

(3) the State Building Services, created by Section 5 of Act 716 of 1975, the same being Arkansas Statutes 5-1022;

(4) the War Memorial Stadium Commission, created by Section 1 of Act 249 of 1947, as amended, the same being Arkansas Statutes 80-3401;

(5) the State Capitol Grounds Commission, created by Section 1 of Act 507 of 1963, the same being Arkansas Statutes 5-225;

(6) the Capitol Zoning District Commission, created by Section 1 of Act 267 of 1975, the same being Arkansas Statutes 5-235;

(7) the Claims Commission, created by Section 2 of Act 276 of 1955, as amended, the same being Arkansas Statutes 13-1401;

(8) the Criminal Detention Facilities Board, created by Section 3 of Act 244 of 1973, the same being Arkansas Statutes 46-1202;

(9) the Governor's Mansion Advisory Council, created by Section 6 of Act 400 of 1973, the same being Arkansas Statutes 12-318;

(10) the Governor's Mansion Commission, created by Section 1 of Act 400 of 1973, the same being Arkansas Statutes 12-313;

(11) the Arkansas Commission on Interstate Cooperation, created by Section 2 of Act 378 of 1951, as amended, the same being Arkansas Statutes 6-112;

(12) the Executive Committee on Law Enforcement Standards, created by Section 6 of Act 452 of 1975, the same being Arkansas Statutes 42-1005;

(13) the State Administration Department, created by Section 1 of Act 468 of 1967, the same being Arkansas Statutes 5-801, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(14) the Criminal Justice and Highway Safety Information Center, created by Section 1 of Act 286 of 1975, the same being Arkansas Statutes 5-1101;

(15) the Budget and Accounting Division; the Local Affairs and Audit Division; the Administrative Services Division; and the Purchasing Division of the State Administration Department, created by Section 3 of Act 468 of 1967, the same being Arkansas Statutes 5-803, which were transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(16) the Surplus Property Program, created by Section 1 of Act 303 of 1945, as amended, the same being Arkansas Statutes 80-732, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(17) the State Printing Board, created by Section 2 of Act 544 of 1975, as amended, the same being Arkansas Statutes 14-302;

(18) the Department of Alcohol Beverage Control, created by Section 1 of Act 159 of 1951, as amended, the same being Arkansas Statutes 48-1301, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(19) the Alcoholic Beverage Control Division of the Department of Finance and Administration, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(20) the Board of Finance, created by Section 1 of Act 338 of 1955, as amended, the same being Arkansas Statutes 13-401;

(21) the Board of Directors of the Garland Levee District, created by Act 311 of 1913;

(22) the Board of Directors of the Miller Levee District No. 2, created by Act 69 of 1911;

(23) the Board of Directors of the Red River Levee District No. 1, created by Act 97 of 1905;

(24) the Red River Commission, created by Section 1 of Act 264 of 1973, the same being Arkansas Statutes 21-1014;

(25) the Department of Finance and Administration, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(26) the Personnel Division of the State Administration Department, created by Section 1 of Act 466 of 1967, the same being Arkansas Statutes 5-810, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(27) the Office of Telecommunications, created by Section 2 of Act 47 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 5-824, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(28) the Office of Data Processing, created by Section 2 of Act 46 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 5-820, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(29) the Older Worker Community Service Employment Program, created by Section 2 of Act 815 of 1975, the same being Arkansas Statutes 81-1502, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904; and

(30) the Merit Council, as referred to in Section 6 of Act 280 of 1939, as amended, the same being Arkansas Statutes 83-107.

(i) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Revenue and Taxation:

(1) the Arkansas Racing Commission, created by Section 2 of Act 46 of 1957, as amended, the same being Arkansas Statutes 84-2728, which was transferred to the Division of Racing of the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(2) the Racing Division of the Department of Finance and Administration, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(3) the Tax Revision Commission, created by Section 1 of Act 726 of 1975; and

(4) the Office of Commissioner of Revenues, created by Section 2 of Act 88 of 1925, as amended, the same being Arkansas Statutes 84-1701, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905.

(j) The following State agencies, to be terminated on June 30, 1979, shall be reviewed by the Joint Interim Committee on Public Retirement and Social Security Programs:

(1) the Arkansas Highway Retirement System, created by Section 2 of Act 454 of 1949, as amended, the same being Arkansas Statutes 76-1902;

(2) the Arkansas Teacher Retirement System, created by Section 16 of Act 93 of 1957, as amended, the same being Arkansas Statutes 80-1436;

(3) the State Police Retirement System, created by Section 1 of Act 311 of 1951, as amended, the same being Arkansas Statutes 42-451;

(4) the Arkansas Judicial Retirement System, created by Section 2 of Act 365 of 1953, as amended, the same being Arkansas Statutes 22-902;

(5) the Arkansas Quasi-Judicial Retirement System, created by Section 1 of Act 148 of 1965, as amended, the same being Arkansas Statutes 12-2701;

(6) the State Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(7) the County Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(8) the Municipal Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(9) the Non-Teacher Public School Employees Division of the Public Employees Retirement System, created by Section 1 of Act 63 of 1965, as amended, the same being Arkansas Statutes 12-2542;

(10) the General Assembly Division of the Public Employees Retirement System, created by Section 1 of Act 202 of 1961, as amended, the same being Arkansas Statutes 12-2510.2;

(11) the Retired Constitutional Officers Division of the Public Employees Retirement System, created by Section 6 of Act 103 of 1971, the same being Arkansas Statutes 12-2511.2;

(12) the County Elected Constitutional Officers Division of the Public Employees Retirement System, created by Section 1 of Act 581 of 1973, the same being Arkansas Statutes 12-2511.5;

(13) the Arkansas Retirement Systems Study Committee, created by Section 1 of Act 293 of 1975;

(14) the Tax Division and the Assessment Coordination Division of the Public Service Commission, which were created by Section 1 of Act 245 of 1959, as amended, the same being Arkansas Statutes 84-114; and

(15) the Department of Revenues created by Section 2 of Act 88 of 1925, as amended, the same being Arkansas Statutes 84-1701, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905.

SECTION 4. The following State agencies shall terminate on June 30, 1981;

(a) The following State agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on Education:

(1) the Early Childhood Development Program, created by Section 1 of Act 63 of 1969, as amended, the same being Arkansas Statutes 80-1694;

(2) the Board of Education, created by Section 3 of Act 169 of 1931, the same being Arkansas Statutes 80-102;

(3) the Arkansas Fire Protection Personnel Standards and Education Commission, created by Section 3 of Act 483 of 1975, the same being Arkansas Statutes 19-2153;

(4) the Pupil Discipline in Public Schools Commission, created by Section 1 of Act 214 of 1975;

(5) the School Self-Insurance Advisory Committee, created by Section 4 of Act 380 of 1973, the same being Arkansas Statutes 80-3512;

(6) the School Self-Insurance Program, created by Section 6 of Act 380 of 1973, the same being Arkansas Statutes 80-3514;

(7) the Library Building Commission, created by Section 2 of Act 341 of 1969;

(8) the Education Commission of the States, created by Section 1 of Act 22 of 1965 (Second Extraordinary Session), as amended, the same being Arkansas Statutes 80-4501;

(9) the Student Loan Board, created by Section 3 of Act 884 of 1975, the same being Arkansas Statutes 80-4018;

(10) the Student Loan Guarantee Program, created by Section 2 of Act 27 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 80-4013;

(11) the State Board of Higher Education, formerly the Commission on Coordination of Higher Educational Finance, created by Section 2 of Act 287 of 1971, the same being Arkansas Statutes 80-3349;

(12) the Department of Education, created by Section 9 of Act 38 of 1971, the same being Arkansas Statutes 5-909; and

(13) the Division of Community Junior Colleges within the Department of Higher Education, created by Section 6 of Act 287 of 1971, the same being Arkansas Statutes 80-3353.

(b) The following State agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on Public Health, Welfare, and Labor:

(1) the Department of Health created by Section 11 of Act 38 of 1971, the same being Arkansas Statutes 5-911;

(2) the State Cancer Commission, created by Section 1 of Act 277 of 1945, as amended, the same being Arkansas Statutes 82-601, which was transferred to the Chronic Disease Division of the Department of Health by Section 11 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-911;

(3) the Office of Alcohol Abuse and Alcoholism, created by Section 3 of Act 50 of 1973, the same being Arkansas Statutes 83-720;

(4) the Disability Determination for Social Security Administration, created by Section 1 of Act 14 of 1961 (Second Extraordinary Session), the same being Arkansas Statutes 83-801;

(5) the Community Based Rehabilitation Council, created by Section 3 of Act 378 of 1975, the same being Arkansas Statutes 43-2341;

(6) the Alcohol Abuse Advisory Council, created by Section 4 of Act 50 of 1973, the same being Arkansas Statutes 83-721;

(7) the Division of Rehabilitative Services of the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(8) the Division of Rehabilitative Services for the Blind, created by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(9) the State Health Planning and Development Agency, located within the Department of Health, created by Section 1 of Act 558 of 1975, the same being Arkansas Statutes 82-3601;

(10) the Blind Advisory Committee, created by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(11) the Office of the Blind and Visually Impaired of the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(12) the State Board of Veterinary Medical Examiners, created by Section 3 of Act 650 of 1975, the same being Arkansas Statutes 72-1134;

(13) the State Board of Sanitarians, created by Section 4 of Act 281 of 1957, the same being Arkansas Statutes 71-1604;

(14) the Psychology Examiners Board, created by Section 1 of Act 129 of 1955, the same being Arkansas Statutes 75-1501;

(15) the Board of Podiatry, created by Section 2 of Act 610 of 1923, the same being Arkansas Statutes 72-302;

(16) the Wastewater Plant Operators Licensing Committee, created by Section 2 of Act 211 of 1971, the same being Arkansas Statutes 82-1984;

(17) the Board of Pharmacy, created by Section 2 of Act 50 of 1891, the same being Arkansas Statutes 72-1002;

(18) the Board of Optometry, created by Section 2 of Act 94 of 1941, the same being Arkansas Statutes 72-802;

(19) the Inhalation Therapy Examination Committee, created by Section 3 of Act 168 of 1969, the same being Arkansas Statutes 72-1603;

(20) the Board of Hearing Aid Dispensers, created by Section 1 of Act 197 of 1969, the same being Arkansas Statutes 72-1701;

(21) the Board of Healing Arts, created by Section 3 of Act 187 of 1959, the same being Arkansas Statutes 72-123;

(22) the Board of Embalmers and Funeral Directors, created by Section 1 of Act 412 of 1957, the same being Arkansas Statutes 71-901;

(23) the Board of Dental Examiners, created by Section 2 of Act 14 of 1955, the same being Arkansas Statutes 72-535;

(24) the Board of Chiropractor Examiners, created by Section 1 of Act 26 of 1915, the same being Arkansas Statutes 72-401;

(25) the Coal Mine Examining Board, created by Section 1 of Act 486 of 1919, the same being Arkansas Statutes 52-501;

(26) the Cemetery Board, created by Section 4 of Act 250 of 1953, the same being Arkansas Statutes 82-414;

(27) the State Medical Board, created by Section 2 of Act 65 of 1955, the same being Arkansas Statutes 72-602; and

(28) the Board of Physical Therapy, created by Section 3 of Act 141 of 1959, the same being Arkansas Statutes 72-1319.

(c) The following State agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on City, County and Local Affairs:

(1) the Office of Economic Opportunity, which was transferred to the Department of Local Services by Section 1 of Act 278 of 1975, the same being Arkansas Statutes 5-904;

(2) the Department of Aeronautics, created by Section 1 of Act 457 of 1941, as amended, the same being Arkansas Statutes 74-102, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(3) the Special Committee on County Government, created by Section 1 of Act 135 of 1975; and

(4) the Municipal Corporation Board, created by Section 2 of Act 145 of 1893, as amended, the same being Arkansas Statutes 19-208.

(d) The following State agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on Economic and Industrial Resources and Development:

(1) the Great River Road Division of the Department of Parks and Tourism, created by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-907;

(2) the Arkansas Science and Technology Council, created by Section 1 of Act 535 of 1971, the same being Arkansas Statutes 6-1101;

(3) the State Forestry Commission, created by Section 1 of Act 42 of 1953, the same being Arkansas Statutes 9-701.1, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(4) the Arkansas Geological Commission, created by Section 1 of Act 16 of 1963, the same being Arkansas Statutes 9-400, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(5) the Oil and Gas Commission, created by Section 2 of Act 105 of 1939, the same being Arkansas Statutes 53-101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(6) the Division of Forestry of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(7) the Division of Natural Resources of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(8) the Arkansas Commerce Commission, created by Section 2 of Act 132 of 1957, the same being Arkansas Statutes 73-152, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(9) the Arkansas Historical Preservation Program, created by Section 1 of Act 368 of 1969, the same being Arkansas Statutes 8-901, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(10) the Arkansas Commemorative Commission, created by Section 1 of Act 256 of 1947, the same being Arkansas Statutes 8-201, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-907, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(11) the Arkansas Museum and Cultural Commission, created by Section 1 of Act 515 of 1971, the same being Arkansas Statutes 6-1202;

(12) the Arts and Humanities Advisory Council of the Department of Local Services, created by Section 3 of Act 359 of 1971, the same being Arkansas Statutes 6-1003;

(13) the State Committee on Stream Preservation, created by Section 1 of Act 437 of 1967, the same being Arkansas Statutes 9-1201, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(14) the Natural Heritage Commission, created by Section 4 of Act 112 of 1973, the same being Arkansas Statutes 9-1404;

(15) the Department of Natural and Cultural Heritage, created by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(16) the Environmental Preservation Commission, created by Section 4 of Act 112 of 1973, the same being Arkansas Statutes 9-1404, which was transferred to the Arkansas Natural Heritage Commission by Section 1 of Act 227 of 1975, the same being Arkansas Statutes 9-1404.1;

(17) the Arkansas Natural and Cultural Heritage Advisory Committee, created by Section 5 of Act 1001 of 1975, the same being Arkansas Statutes 5-925;

(18) the Office of the Arkansas State Arts and Humanities of the Department of Planning, created by Section 3 of Act 359 of 1971, the same being Arkansas Statutes 6-1003, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(19) the Board of Registration for Foresters, created by Section 4 of Act 535 of 1969, as amended, the same being Arkansas Statutes 71-2404; and

(20) the War Decoration Commission, created by Section 1 of Act 172 of 1943, the same being Arkansas Statutes 11-1601.

(e) The following State agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on Judiciary:

(1) the Judicial Department, created by Section 1 of Act 496 of 1965, as amended, the same being Arkansas Statutes 22-142;

(2) the Justice Building Commission, created by Section 2 of Act 375 of 1955, as amended, the same being Arkansas Statutes 5-602;

(3) the Commission on Uniform State Laws, created by Section 1 of Act 159 of 1945, as amended, the same being Arkansas Statutes 6-401;

(4) the Information Practices Board, created by Section 4 of Act 730 of 1975, the same being Arkansas Statutes 16-804;

(5) the Investigator Licensing Board, created by Section 2 of Act 447 of 1965, the same being Arkansas Statutes 71-2102;

(6) the Alcoholic Beverage Control Board, created by Section 2 of Act 113 of 1955, the same being Arkansas Statutes 48-1302.1; and

(7) the Prosecution Coordination Commission, created by Section 2 of Act 925 of 1975, the same being Arkansas Statutes 24-127.

(f) The following State agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on State Agencies and Governmental Affairs:

(1) the Arkansas State Board of Public Accountancy, created by Section 2 of Act 160 of 1975, the same being Arkansas Statutes 71-612;

(2) the Revenue Department Building Commission, created by Section 2 of Act 38 of 1961 (First Extraordinary Session), as amended, the same being Arkansas Statutes Title 13 Appendix 12;

(3) the Soybean Promotion Board, created by Section 2 of Act 259 of 1971, the same being Arkansas Statutes 77-2002;

(4) the Saint Francis Levee District, created pursuant to Section 1 of Act 75 of 1929, as amended, the same being Arkansas Statutes 21-644;

(5) the Southern Interstate Nuclear Board, created by Section 1 of Act 429 of 1961, as amended, the same being Arkansas Statutes 9-1101;

(6) the Information Systems Executive Committee, created by Section 1 of Act 744 of 1975, the same being Arkansas Statutes 5-927;

(7) the Crime and Law Enforcement Commission, created by Executive Order 75-1;

(8) the Office on Aging, as transferred to the Department of Social Rehabilitative Services by Section 4 of Act 38 of 1971, the same being Arkansas Statutes 5-904 (1973 Suppl.);

(9) the Arkansas Veterans Service Office, created by Section 1 of Act 234 of 1945, the same being Arkansas Statutes 11-1401;

(10) the Arkansas Veterans Child Welfare Service, created by Section 1 of Act 189 of 1969, the same being Arkansas Statutes 11-1409;

(11) the Air National Guard, created by Section 23 of Act 50 of 1969, as amended, the same being Arkansas Statutes 11-203;

(12) the Board of Registration for Professional Engineers and Land Surveyors, created by Section 3 of Act 202 of 1925, as amended, the same being Arkansas Statutes 71-1003;

(13) the Office of the Adjutant General, created by Section 10 of Act 50 of 1969, as amended, the same being Arkansas Statutes 11-110;

(14) the Arkansas Wing of the Civil Air Patrol, as transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(15) the State Militia, created by Section 2 of Act 85 of 1929, as amended, the same being Arkansas Statute 11-102, which was transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914; and

(16) the Office of Emergency Services, created by Section 5 of Act 511 of 1973, the same being Arkansas Statutes 11-1938.

(17) the Arkansas Police Commission created by Section 2 of Act 231 of 1945, as amended, the same being Arkansas Statutes 42-420.

SECTION 5. The following State agencies shall terminate on June 30, 1983:

(a) The following State agencies, to be terminated on June 30, 1983, shall be reviewed by the Joint Interim Committee on Education:

(1) the Advisory Council for Vocational-Technical Education, created by Section 1 of Act 483 of 1973, the same being Arkansas Statutes 80-2570;

(2) the Advisory Committee of the State Board of Education, created by Section 3 of Act 416 of 1965, as amended, the same being Arkansas Statutes 80-4302;

(3) the Quapaw Vocational-Technical School; the Pines Vocational-Technical School; the Rich Mountain Vocational-Technical School; the Southwest Vocational-Technical School; the Twin Lakes Vocational-Technical School; the White River Vocational-Technical School; the Northwest Vocational-Technical School; the Gateway Vocational-Technical School; the Petit Jean Vocational-Technical School; the Ozarka Vocational-Technical School; the Ouachita Vocational-Technical School; the Oil Belt Vocational-Technical School; the Little Rock Vocational-Technical School; the Great Rivers Vocational-Technical School; the Forest Echoes Vocational-Technical School; the Arkansas Valley Vocational-Technical School; the Black River Vocational-Technical School; the Cossatot Vocational-Technical School; the Cotton Boll Vocational-Technical School; the Crowley's Ridge Vocational-Technical School; the Delta Vocational-Technical School; the Foothills Vocational-Technical School; the Rice Belt Vocational-Technical School; and the Red River Vocational-Technical School, as authorized by Section 3 of Act 328 of 1957, as amended, the same being Arkansas Statutes 80-2559;

(4) the Westark Community College and the Phillips County Community College, authorized by Section 5 of Act 103 of 1973, as amended, the same being Arkansas Statutes 80-4205;

(5) the Arkansas Illiteracy Commission, created by Section 20 of Act 169 of 1931, the same being Arkansas Statutes 80-116;

(6) the Arkansas Advisory Council on Public Elementary and Secondary Education, created by Section 1 of Act 76 of 1963, the same being Arkansas Statutes 80-4101;

(7) the Arkansas Council on Children and Youth, created by Section 1 of Act 367 of 1947, the same being Arkansas Statutes 83-501;

(8) the Advisory Council for Education of the Handicapped, created by Section 15 of Act 102 of 1973, as amended, the same being Arkansas Statutes 80-2129;

(9) the Arkansas Post-Secondary Education Planning Commission, created by Section 1 of Act 926 of 1975, the same being Arkansas Statutes 80-3349.1; and

(10) the Library Board, created by Section 5 of Act 244 of 1927, as amended, the same being Arkansas Statutes 17-1005.

(b) The following State agencies, to be terminated on June 30, 1983, shall be reviewed by the Joint Interim Committee on Public Health, Welfare, and Labor:

(1) the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(2) the Division of Social Services of the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(3) the State Hospital Board, created by Section 1 of Act 433 of 1971, the same being Arkansas Statutes 59-201, which was transfered to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(4) the Arkansas Children's Colony Board, created by Section 2 of Act 6 of 1955, the same being Arkansas Statutes 59-1102, and the Arkansas Children's Colony at Conway, McRae, Arkadelphia, Jonesboro, Booneville, and Warren, created pursuant to Section 1 of Act 186 of 1963, the same being Arkansas Statutes 59-1117, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(5) the Arkansas Department of Mental Retardation and the Arkansas Board of Mental Retardation, created by Section 2 of Act 265 of 1969, the same being Arkansas Statutes 59-1002, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(6) the Division of Rehabilitation of the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(7) the State Department of Public Welfare, and the Board of Public Welfare, created by Section 2 of Act 280 of 1939, as amended, the same being Arkansas Statutes 83-102, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(8) the Rehabilitation Service, created by Section 5 of Act 43 of 1955, as amended, the same being Arkansas Statutes 80-2544, and the Rehabilitation Services for the Blind, created by Section 1 of Act 180 of 1965, as amended, the same being Arkansas Statutes 80-2566, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(9) the Arkansas Juvenile Training School Department, and the Arkansas Juvenile Training School Board, created by Section 2 of Act 20 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 46-302, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(10) the Division of Mental Retardation and Developmental Disabilities Services of the Department of Social and Rehabilitative Services, created by Section 2 of Act 340 of 1975, the same being Arkansas Statutes 5-912.2; and

(11) the State Board of Health, created by Section 1 of Act 96 of 1913, as amended, the same being Arkansas Statutes 82-101, which was transferred to the Department of Health by Section 11 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-911.

(12) the State Medical Examiner Commission, created by Section 1 of Act 321 of 1969, the same being Arkansas Statutes 42-611;

(13) the Board of Massage, created by Section 6 of Act 180 of 1951, the same being Arkansas Statutes 72-1205;

(14) the Radiation Control Agency, created by Section 4 of Act 8 of 1961 (2d Ex. Sess.), as amended, the same being Arkansas Statutes 82-1515;

(15) the Board of Examiners in Speech Pathology and Audiology, created by Section 4 of Act 277 of 1975, the same being Arkansas Statutes 72-1803;

(16) the Medical Services Advisory Commission, created by Section 1 of Act 372 of 1965, the same being Arkansas Statutes 7-601;

(17) the Mobile Home Commission, created by Section 14 of Act 510 of 1973, as amended, the same being Arkansas Statutes 82-3014;

(18) the Employment Security Advisory Council, created by Section 11 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1114;

(19) the State Board of Cosmetology, created by Section 2 of Article 1 of Act 358 of 1955, as amended, the same being Arkansas Statutes 71-815;

(20) the Social Work Registration Board, created by Section 2 of Act 899 of 1975, the same being Arkansas Statutes 71-2801;

(21) the Barber Examiners' Board, created by Section 15 of Act 313 of 1937, as amended, the same being Arkansas Statutes 71-515;

(22) the State Board of Nursing, created by Section 3 of Act 462 of 1971, the same being Arkansas Statutes 72-747;

(23) the Plumber Licensing Division of the State Board of Health, created by Section 2 of Act 200 of 1951, as amended, the same being Ark. Stat. 71-1206;

(24) the Plumbers Committee of Examiners created by Section 3 of Act 200 of 1951, as amended, the same being Ark. Stat. 71-1207;

(25) the Arkansas Rural Medical Practice Student Loan and Scholarship Board created by Section 1 of Act 131 of 1949, as amended, the same being Arkansas Statutes 80-2908; and

(26) the Committee on Water Well Construction created by Section 5 of Act 641 of 1969, the same being Arkansas Statutes 21-2005.

(c) The following State agencies, to be terminated on June 30, 1983, shall be reviewed by the Joint Interim Committee on Economic and Industrial Resources and Development:

(1) the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(2) the Division of Finance of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(3) the State Energy Office, created by Executive Order 73-11;

(4) the Division of Land Surveys of the State Land Commission, created by Section 1 of Act 458 of 1973, the same being Arkansas Statutes 10-1301, which was transferred to the Department of Commerce by Section 1 of Act 579 of 1975, the same being Arkansas Statutes 10-1313;

(5) the Interstate Oil Compact Commission, created by Section 2 of Act 86 of 1941, as amended, the same being Arkansas Statutes 53-802;

(6) the Land Survey Advisory Board, created by Section 4 of Act 458 of 1973, the same being Arkansas Statutes 10-1304;

(7) the Department of Industrial Development, created by Section 6 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-906;

(8) the Overseas Program of the Department of Industrial Development, created by Section 2 of Act 1015 of 1975 (1976 Extended Session), the same being Arkansas Statutes 9-513.1;

(9) the Arkansas Industrial Development Commission, created by Section 1 of Act 404 of 1975, the same being Arkansas Statutes 9-505; and

(10) the Soil and Water Conservation Commission, created by Section 1 of Act 14 of 1963, as amended, the same being Arkansas Statutes 9-118.

(d) The following State agencies, to be terminated on June 30, 1983, shall be reviewed by the Joint Interim Committee on State Agencies and Governmental Affairs:

(1) the Board of Registration of Professional Soil Classifiers, created by Section 1 of Act 460 of 1975, the same being Arkansas Statutes 71-2701;

(2) the Contractors' Licensing Board, created by Section 2 of Act 150 of 1965, the same being Arkansas Statutes 71-702;

(3) the Capitol Art Commission, created by Section 1 of Act 22 of 1911, the same being Arkansas Statutes 5-216;

(4) the State Board of Collection Agencies, created by Section 3 of Act 145 of 1965, the same being Arkansas Statutes 71-2003;

(5) the Consumer Advisory Board, created by Section 3 of Act 92 of 1971, the same being Arkansas Statutes 70-903;

(6) the Advisory Committee for Registration of Landscape Architects, created by Section 3 of Act 353 of 1975, the same being Arkansas Statutes 71-2902;

(7) the Arkansas State Board of Architects, created by Section 1 of Act 270 of 1941, as amended, the same being Arkansas Statutes 71-301;

(8) the Abstractors Board of Examiners, created by Section 3 of Act 109 of 1969, the same being Arkansas Statutes 71-111;

(9) the Emergency Services Advisory Council, created by section 6 of Act 511 of 1973, the same being Arkansas Statutes 11-1939;

(10) the Real Estate Commission, created by Section 3 of Act 148 of 1929, as amended, the same being Arkansas Statutes 71-1303;

(11) the Athletic Commission, created by Section 2 of Act 131 of 1927, the same being Arkansas Statutes 84-2903;

(12) the State Employees' Insurance Advisory Committee, created by Section 1 of Act 48 of 1972 (Ex. Session), the same being Arkansas Statutes 12-3101;

(13) the Surveying Commission, created by Section 1 of Act 363 of 1969, the same being Arkansas Statutes 6-901; and

(14) the Election Commissioners' Board, created by Section 2 of Article 5 of Act 465 of 1969, the same being Arkansas Statutes 3-502.

SECTION 6. Any State agency scheduled for termination under the provisions of this Act may be continued or re-established by the General Assembly by the adoption of a law providing for the re-establishment thereof.

SECTION 7. The Division of Legislative Audit shall cause to be conducted a performance audit of each State agency and the respective divisions and programs thereof, which are scheduled for termination under this Act. The performance audit shall be completed at least three (3) months prior to the time established by this Act for the termination of the State agency. In conducting the audit, the Division of Legislative Audit shall take into consideration, but shall not be limited to, the factors listed in Section 8 of this Act. Upon completion of the audit report, the Division of Legislative Audit shall present copies thereof to the members of the appropriate Joint Interim Committee which has the State agency under review, and shall make itself available to such Committee for the purpose of reviewing the audit report.

If the Joint Interim Committees to which State agencies are referred for review under the provisions of this Act shall specifically request in writing a report from the Governor containing his recommendations for continuation, abolition, or modification of each of the State agencies and the divisions and programs thereof, which are under consideration by the Joint Interim Committees, failure by the Governor to file such a report with the Committees shall not prohibit the Committees from proceeding with their duties under this Act.

SECTION 8. Prior to termination, continuation, or re-establishment of any State agency, the Joint Interim Committee which is assigned the responsibility for reviewing such State Agency and the various divisions and programs thereof, shall hold one or more public hearings and receive testimony from the public and the Executive Director or administrative head of the State Agency, including such division directors or other employees thereof as the Committee may deem appropriate, and in such a hearing the State agency shall have the burden of demonstrating a public need for its continued existence and shall cooperate with the Committee in determining such changes, modifications, or revisions in the role, duties, and purposes of the agency which might promote the efficiency of the administration or operation of the agency, if continued.

In such hearings, the determination made by the respective Joint Interim Committee as to whether a State agency assigned to it for review has demonstrated a public need for its continued existence, shall take into consideration the following factors, among others:

(a) the extent to which the State agency and the respective divisions, programs, and services thereof have served the public as intended by law;

(b) the extent to which the State agency has complied with the laws and statutes defining its powers and duties;

(c) the extent to which the State agency's operations have been impeded or enhanced by existing statutes, procedures, and practices of the State of Arkansas, or of other State agencies, and any other circumstances, including budgetary, resources, and personnel matters, which may have adversely affected the agency's operation;

(d) the extent to which the State agency has complied with the Administrative Procedures Act in the promulgation of rules and regulations and the giving of notice and holding of formal hearings on all matters covered by the State Administrative Procedures Act;

(e) the extent to which public representation is provided by law on the various boards and commissions which regulate the various occupational and professional licensing boards and other regulatory agencies, and the extent to which public input is utilized;

(f) the extent to which State agencies have encouraged participation by the public in making its rules and decisions, as opposed to participation solely by persons it regulates; and

(g) the extent and efficiency with which public complaints filed with a State agency have been processed by the State agency and its personnel, and by other applicable departments of State government, to determine whether the agency is satisfactorily rendering service to the public with respect to formal and informal complaints.

SECTION 9. (a) In the event an agency shall cease to exist pursuant to this Act, the laws governing its powers, duties, and functions are not repealed, but shall be administered by some other State agency, if so designated by the General Assembly, unless the General Assembly specifically repealed the laws establishing such powers, duties, and functions.

(b) In the event the General Assembly shall enact laws continuing the existence of an agency which, under the provisions of this Act, would have terminated without such extension, said agency shall continue to perform the functions, powers, and duties imposed upon such agency by the laws of this State, unless said laws have been specifically amended or repealed or the powers, duties, and functions were transferred to another State agency.

SECTION 10. This act shall not cause the dismissal of claims of the public or individuals against any State agency, or any claim or right of a State agency terminated pursuant to this Act which is subject to litigation.

SECTION 11. Each of the respective Joint Interim Committees of the General Assembly assigned the responsibility for reviewing State agencies which are scheduled to terminate on or before June 30 of the year in which the regular session of the General Assembly convenes, shall conclude their studies and file recommendations with the Joint Interim Committee on State Agencies and Governmental Affairs, on or before September 1 of the year preceding the convening of the next regular session of the General Assembly, containing the recommendations of the Committee with respect to those State agencies which, in the opinion of the Committee should be continued. Such recommendations shall be one of the following: 1) that the State agency be continued; 2) that the State agency be continued, but that its duties be revised or it be consolidated with some other agency; or 3) that the State agency be terminated by law. Provided, that if the Committee does not make a recommendation with respect to a State agency, such action shall be construed as a recommendation that the State agency terminate. In the event the Joint Interim Committee shall recommend that the State agency be continued, but that its duties be revised or that it be consolidated with some other State agency, the report of the Committee shall specifically outline recommendations on consolidation recommended by the Committee.

Upon receipt of the reports of the respective Joint Interim Committees, the Joint Interim Committee on State Agencies and Governmental Affairs shall consolidate all such reports and shall review the same and hold additional hearings, if the Joint Interim Committee on State Agencies and Governmental Affairs determines the same is necessary, to enable said Committee to file a consolidated report with the next regular session of the General Assembly outlining the findings and recommendations of the respective Joint Interim Committees, including such additional recommendations that the Joint Interim Committee on State Agencies and Governmental Affairs shall deem appropriate. The consolidated report of the Joint Interim Committee on State Agencies and Governmental Affairs shall be filed with the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and each member of the House of Representatives and Senate, the Governor, and the Secretary of State.

SECTION 12. The Bureau of Legislative Research of the Arkansas Legislative Council shall provide staff, secretarial, and technical assistance to the Joint Interim Committees in making the studies and reviews of the respective State agencies scheduled for termination under the provisions of this Act.

APPROVED: February 3, 1977.



2 Acts 1977 (1st Ex. Sess.), No. 12.

SECTION 1. That Section 7 of Act 100 of 1977 is hereby amended to read as follows:

Section 7. The Division of Legislative Audit shall cooperate with the various Joint Interim Committees in making performance audits and/or providing summary audit information that may be requested by the several Joint Interim Committees in connection with their study and review of the various State agencies enumerated in Sections 3 through 5 of this Act. Each Joint Interim Committee requesting performance audits shall submit its request to the Legislative Auditor, and if the Legislative Auditor determines that there are more requests for performance audits than can be undertaken and completed by the available Auditing staff, he shall submit such request to the Legislative Joint Auditing Committee, and said Committee shall instruct the Legislative Auditor with respect to the performance audits to be undertaken and the priorities thereof. Upon completion of performance audits and/or summary audit reports requested by the respective Joint Interim Committees, the Division of Legislative Audit shall present copies thereof to the appropriate Joint Interim Committee which has the State agency under review, and shall make itself available to such Committee for the purpose of reviewing the audit reports and/or information.

If the Joint Interim Committees to which State agencies are referred for review under the provisions of this Act shall specifically request in writing a report from the Governor containing his recommendations for continuation, abolition, or modification of each of the State agencies and the divisions and programs thereof, which are under consideration by the Joint Interim Committees, failure by the Governor to file such a report with the Committees shall not prohibit the Committees from proceeding with their duties under this Act.

SECTION 2. EMERGENCY. It is hereby found and determined that Act 100 of 1977 mandated the Division of Legislative Audit to make performance audits of the various State agencies to be reviewed by the several Joint Interim Committees under the provisions of said Act 100; that approximately one hundred twenty (120) State agencies are to be reviewed by the Joint Interim Committees during the 1977-78 biennium, and it will be impossible for the staff of the Division of Legislative Audit to make performance audits of each of these agencies; and that the immediate passage of this Act is necessary to amend Section 7 of Act 100 of 1977 to permit the Division of Legislative Audit to make performance audits when requested by the respective Joint Interim Committees, and to furnish other audit information upon request, yet relieving the Division of Legislative Audit of the responsibility of making performance audits on all such agencies; and that the immediate passage of this Act is necessary to accomplish such purpose and to expedite the work of the Joint Interim Committees during the current biennium. Therefore, an emergency is hereby declared to exist and this Act, being necessary for the immediate preservation of the public peace, health, and safety, shall be in full force and effect from and after its passage and approval.

APPROVED: August 15, 1977.



3 Acts 1979, No. 683.

SECTION 1. PURPOSE. In the passage of this Act, the General Assembly is cognizant of the intent of Section 3 of Act 100 of 1977, which provided for the termination of a number of State agencies on June 30, 1979, unless studies of said State agencies by Joint Interim Committees of the General Assembly, who were assigned in said Section 3 to make "Sunset reviews" of said agencies, determine that the continuation of certain said State agencies is in the public interest. During the interim between the adoption of Act 100 of 1977, and the convening of the 1979 Regular Session of the General Assembly, the respective Joint Interim Committees of the General Assembly have made studies and review of the purposes, activities, justifications, and needs for each of the State agencies enumerated in Section 3 of 1977, and have recommended the continuation of a number of said State agencies. It is, therefore, the purpose of this Act to provide for the continuation of certain of said State agencies, as enumerated in this Act, subsequent to June 30, 1979, and to provide that the provisions of Section 3 of Act 100 of 1977, which would have provided for the termination of the State agencies enumerated herein on June 30, 1979, shall be of no effect, and that said State agencies be continued, and shall continue to function the same as if the provisions of Section 3 of Act 100 of 1979, which provided for their termination, had never been enacted.

SECTION 2. The following State agencies which under the provisions of Section 3 of Act 100 of 1977, were scheduled to terminate on June 30, 1979, are hereby continued, and said State agencies shall continue to function, and shall perform the respective powers, functions and duties assigned to them by law from and after June 30, 1979, the same as they would have functioned if Section 3 of Act 100 of 1977 had never been enacted:

(1) the Arkansas Library Commission, created by Section 1 of Act 139 of 1935, as amended, the same being Arkansas Statutes 6-301, as transferred to the Library Division of the Department of Education by Section 10 of Act 38 of 1971, the same being Arkansas Statutes 5-910, and the Library Division of the Department of Education, created by Section 10 of Act 38 of 1971;

(2) the Arkansas School for the Blind, created by Section 1 of Act 64 of 1879, as amended, the same being Arkansas Statutes 80-2201;

(3) the Arkansas School for the Deaf, created by Section 1 of Act 36 of 1868, as amended, the same being Arkansas Statutes 80-2301;

(4) the Board of Trustees of the Arkansas School for the Blind and Arkansas School for the Deaf, created by Section 2 of Act 1 of 1943, as amended, the same being Arkansas Statutes 7-201;

(5) the Educational Television Commission, created by Section 1 of Act 198 of 1961, the same being Arkansas Statutes 80-3901, as transferred to the Educational Television Division of the Department of Education by Section 10 of Act 38 of 1971, the same being Arkansas Statutes 5-910, and the Educational Television Division of the Department of Education, created by Section 10 of Act 38 of 1971;

(6) the Board for Vocational Education, created by Section 187 of Act 169 of 1931, the same being Arkansas Statutes 80-2514;

(7) the Cooperative Area Manpower Planning System, created by Executive Order 73-1;

(8) the Liquefied Petroleum Gas Board, created by Section 1 of Act 31 of 1965, the same being Arkansas Statutes 53-701, and the Liquefied Petroleum Gas Advisory Committee, created by Section 5 of Act 31 of 1965, the same being Arkansas Statutes 53-704;

(9) the Employment Security Division of the Department of Labor, created by Section 10 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1113;

(10) the Labor Board, created by Section 5 of Act 25 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 81-323;

(11) the Department of Labor, created by Section 2 of Act 161 of 1937, as amended, the same being Arkansas Statutes 5-915;

(12) the Office of the State Mine Inspector, created by Section 1 of Act 130 of 1917, as amended, the same being Arkansas Statutes 52-401, and as transferred to the Department of Labor by Section 15 of Act 38 of 1971, the same being Arkansas Statutes 5-915;

(13) the Board of Review, created by Section 6 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1107;

(14) the State Advisory Council to the Employment Security Division of the Department of Labor, created by Section 11 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1114;

(15) the Elevator Safety Board, created by Section 2 of Act 189 of 1963, as amended, the same being Arkansas Statutes 82-1802;

(16) the Boiler Advisory Board, created by Section 2 of Act 494 of 1961, as amended, the same being Arkansas Statutes 81-502;

(17) the Arkansas Employment Agency Advisory Council, created by Section 3 of Act 493 of 1975, the same being Arkansas Statutes 81-1015;

(18) the Boiler Inspection Division of the Department of Labor, created by Section 1 of Act 494 of 1961, the same being Arkansas Statutes 81-501;

(19) the State Kidney Disease Commission, created by Section 2 of Act 450 of 1971, the same being Arkansas Statutes 82-2502;

(20) the State Spinal Cord Commission, created by Section 2 of Act 311 of 1975, the same being Arkansas Statutes 82-3302;

(21) the Pollution Control Commission, created by Section 3 of Act 472 of 1949, as amended, the same being Arkansas Statutes 82-1903, transferred to the Department of Pollution Control and Ecology by Section 8 of Act 38 of 1971, the same being Arkansas Statutes 5-908, and the Department of Pollution Control and Ecology created by Section 8 of Act 38 of 1971, the same being Arkansas Statutes 5-908.

(22) the Environmental Preservation Division of the Department of Pollution Control and Ecology, created by Section 8 of Act 38 of 1971, the same being Arkansas Statutes 5-908;

(23) the Division of Water Pollution Control, the Division of Air Pollution Control, the Division of Solid Waste Management, the Division of Environmental Preservation, and the Division of Administration of the Pollution Control Commission, created by Section 2 of Part I of Act 472 of 1949, as amended, the same being Arkansas Statutes 82-1903, and as transferred to the Department of Pollution Control and Ecology by Section 8 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-908;

(24) the State Health Planning Council, created by Section 3 of Act 305 of 1969, the same being Arkansas Statutes 82-2303, transferred to the Statewide Health Coordinating Council by Section 7 of Act 558 of 1975, the same being Arkansas Statutes 82-3607; and the Statewide Health Coordinating Council, created by Section 7 of Act 558 of 1975, the same being Arkansas Statutes 82-3607;

(25) the Nursing Home Advisory Council, created by Section 8 of Act 58 of 1969, the same being Arkansas Statutes 82-2208;

(26) the Emergency Medical Services Advisory Council, created by Section 3 of Act 435 of 1975, the same being Arkansas Statutes 82-3403;

(27) the Child Care Facility Review Board, created by Section 12 of Act 434 of 1969, as amended, the same being Arkansas Statutes 83-911;

(28) the Burial Association Board, created by Section 2 of Act 91 of 1953, the same being Arkansas Statutes 66-1802;

(29) the Arkansas Transportation Commission, formerly known as the Arkansas Commerce Commission, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916, which was transferred to the Department of Commerce by the same Act;

(30) the Arkansas Waterways Commission, created by Section 1 of Act 242 of 1967, as amended, the same being Arkansas Statutes 21-1701;

(31) the Arkansas Turnpike Authority, created by Section 2 of Act 312 of 1973, the same being Arkansas Statutes 76-2402;

(32) the Mississippi River Parkway Commission of Arkansas, created by Section 1 of Act 151 of 1961, the same being Arkansas Statutes 76-1812, which was transferred to the Department of Parks and Tourism by Section 1 of Act 496 of 1975, the same being Arkansas Statutes 5-907.1;

(33) the Division of Soil and Water Resources of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(34) the Arkansas Soil and Water Conservation Commission, created by Section 1 of Act 14 of 1963, the same being Arkansas Statutes 9-118, which was transferred to the Department of Commerce by Section 16 of Act 33 of 1971, as amended, the same being Arkansas Statutes 5-916;

(35) the Arkansas Livestock and Poultry Commission, created by Section 1 of Act 87 of 1963, the same being Arkansas Statutes 78-301, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(36) the State Plant Board, created by Section 3 of Act 414 of 1917, as amended, the same being Arkansas Statutes 77-103, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(37) the Weights and Measures Division of the State Plant Board, created by Section 6 of Act 482 of 1963, as amended, the same being Arkansas Statutes 79-206, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(38) the Division of Livestock, Poultry, and Agriculture of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(39) the Division of Plants of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(40) the Department of Parks and Tourism, created by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-907;

(41) the State Parks, Recreation and Travel Commission, created by Section 1 of Act 330 of 1955, as amended, the same being Arkansas Statutes 9-202, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-916;

(42) the Arkansas Territorial Capitol Restoration Commission, created by Section 2 of Act 388 of 1939, as amended, the same being Arkansas Statutes 8-102, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907, and transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(43) the Publicity Division of the Arkansas Publicity and Parks Commission, created by Section 1 of Act 310 of 1969, the same being Arkansas Statutes 9-221, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(44) the Arkansas History Commission, created by Section 1 of Act 355 of 1911, as amended, the same being Arkansas Statutes 6-201, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(45) the Monuments and Historical Sites Division of the Department of Parks and Tourism, created by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(46) the Police Division of the Department of Public Safety, created by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(47) the Department of Public Safety, created by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(48) the Law Enforcement Training Academy Division of the Department of Public Safety, created by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(49) the Police Commission, created by Section 1 of Act 394 of 1969, as amended, the same being Arkansas Statutes 42-403;

(50) the Enforcement Division of the Alcoholic Beverage Control Commission, created by Section 18 of Act 159 of 1951, as amended, the same being Arkansas Statutes 48-1317, which was transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(51) the State Fire Marshal Enforcement Section of the Department of Public Safety, created by Section 21 of Act 1017 of 1975 (Ext. Sess. 1976), the same being Arkansas Statutes 5-914.1;

(52) the Arkansas Law Enforcement Training Academy, created by Section 1 of Act 526 of 1963, as amended, the same being Arkansas Statutes 42-701, which was transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914;

(53) the Department of Correction, created by Section 1 of Act 50 of 1968 (First Extraordinary Session), as amended, the same being Arkansas Statutes 46-100;

(54) the Board of Pardons and Paroles, created by Section 1 of Act 621 of 1969, as amended, the same being Arkansas Statutes 43-2802;

(55) the State Penitentiary Board, created by Section 1 of Act 208 of 1945, as amended, the same being Arkansas Statutes (1964) 43-2801, as renamed the Board of Correction by Section 2 of Act 50 of 1968 (First Extraordinary Session), as amended, the same being Arkansas Statutes 46-101;

(56) the Veterans Service Office, created by Section 1 of Act 234 of 1945, as amended, the same being Arkansas Statutes 11-1401;

(57) the State Building Services, created by Section 5 of Act 716 of 1975, the same being Arkansas Statutes 5-1022;

(58) the War Memorial Stadium Commission, created by Section 1 of Act 249 of 1947, as amended, the same being Arkansas Statutes 80-3401;

(59) the Capitol Zoning District Commission, created by Section 1 of Act 267 of 1975, the same being Arkansas Statutes 5-235;

(60) the Claims Commission, created by Section 2 of Act 276 of 1955, as amended, the same being Arkansas Statutes 13-1401;

(61) the Criminal Detention Facilities Board, created by Section 3 of Act 244 of 1973, the same being Arkansas Statutes 46-1202;

(62) the Governor's Mansion Commission, created by Section 1 of Act 400 of 1973, the same being Arkansas Statutes 12-313;

(63) the Arkansas Commission on Interstate Cooperation, created by Section 2 of Act 378 of 1951, as amended, the same being Arkansas Statutes 6-112;

(64) the Executive Committee on Law Enforcement Standards, created by Section 6 of Act 452 of 1975, the same being Arkansas Statutes 42-1005;

(65) the State Administration Department, created by Section 1 of Act 468 of 1967, the same being Arkansas Statutes 5-801, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(66) the Criminal Justice and Highway Safety Information Center, created by Section 1 of Act 286 of 1975, the same being Arkansas Statutes 5-1101;

(67) the Budget and Accounting Division; the Local Affairs and Audit Division; the Administrative Services Division; and the Purchasing Division of the State Administration Department, created by Section 3 of Act 468 of 1967, the same being Arkansas Statutes 5-803, which were transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(68) the Surplus Property Program, created by Section 1 of Act 303 of 1945, as amended, the same being Arkansas Statutes 80-732, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(69) the State Printing Board, created by Section 2 of Act 544 of 1975, as amended, the same being Arkansas Statutes 14-302;

(70) the Board of Finance, created by Section 1 of Act 338 of 1955, as amended, the same being Arkansas Statutes 13-401;

(71) the Board of Directors of the Garland Levee District, created by Act 311 of 1913;

(72) the Board of Directors of the Miller Levee District No. 2, created by Act 69 of 1911;

(73) the Board of Directors of the Red River Levee District No. 1, created by Act 97 of 1905;

(74) the Red River Commission, created by Section 1 of Act 264 of 1973, the same being Arkansas Statutes 21-1014;

(75) the Department of Finance and Administration, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(76) the Personnel Division of the State Administration Department, created by Section 1 of Act 466 of 1967, the same being Arkansas Statutes 5-810, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(77) the Office of Telecommunications, created by Section 2 of Act 47 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 5-824, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(78) the Office of Data Processing, created by Section 2 of Act 46 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 5-820, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(79) the Older Worker Community Service Employment Program, created by Section 2 of Act 815 of 1975, the same being Arkansas Statutes 81-1502, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(80) the Merit Council, as referred to in Section 6 of Act 280 of 1939, as amended, the same being Arkansas Statutes 83-107;

(81) the Arkansas Racing Commission, created by Section 2 of Act 46 of 1957, as amended, the same being Arkansas Statutes 84-2728, which was transferred to the Division of Racing of the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(82) the Racing Division of the Department of Finance and Administration, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(83) the Office of Commissioner of Revenues, created by Section 2 of Act 88 of 1925, as amended, the same being Arkansas Statutes 84-1701, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(84) the Tax Division and the Assessment Coordination Division of the Public Service Commission, which were created by Section 1 of Act 245 of 1959, as amended, the same being Arkansas Statutes 84-114;

(85) the Poison Springs State Park, created by Section 1 of Act 182 of 1961, as amended, the same being Arkansas Statutes 9-635, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-907;

(86) the Arkansas Motor Vehicle Commission, created by Section 4 of Act 388 of 1975, the same being Arkansas Statutes 75-2304.

SECTION 3. The following State Agencies, which, under the provisions of Section 3 of Act 100 of 1977, were scheduled to terminate on June 30, 1979, are hereby continued until June 30, 1981, for the purpose of enabling the appropriate Joint Interim Committee of the General Assembly, as designated below, to continue to review said agencies for the purpose of recommending to the 73rd General Assembly whether said state agencies should continue to function after June 30, 1981, or terminate on said date as provided herein:

(a) The following State Agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on Education:

(1) the State Department of Education and the State Board of Education, created by Section 3 of Act 169 of 1931, as amended, the same being Arkansas Statutes 80-102, which were transferred to the Department of Education under the provisions of Section 10 of Act 38 of 1971, the same being Arkansas Statutes 5-910.

(b) The following State Agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on City, County and Local Affairs:

(1) the Department of Local Services, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(2) the Local Services Advisory Council, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(3) the Office of Local and Regional Services within the Department of Local Services, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(4) the Health Planning Program of the Office of the Governor, transferred to the Department of Planning by Section 4 of Act 38 of 1971, the same being Arkansas Statutes (1973 Suppl.) 5-904, which was transferred to the Department of Local Services by Section 1 of Act 278 of 1975, the same being Arkansas Statutes (1976) 5-904;

(5) the Comprehensive State Health Planning Agency, created by Section 1 of Act 305 of 1969, the same being Arkansas Statutes 82-2301, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904, and which was transferred to the State Health Planning and Development Agency by Section 7 of Act 558 of 1975, the same being Arkansas Statutes 82-3607; and

(6) the Health Planning Advisory Council, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904.

(c) The following State Agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on Judiciary:

(1) the Alcoholic Beverage Control Division of the Department of Finance and Administration, formerly the Department of Alcoholic Beverage Control, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(2) the Workshop-Made Products Committee, created by Section 1 of Act 405 of 1973, as amended, the same being Arkansas Statutes 14-229; and

(d) The following State Agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on State Agencies and Governmental Affairs:

(1) the Department of Alcoholic Beverage Control, created by Section 1 of Act 159 of 1951, as amended, the same being Arkansas Statutes 48-1301, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(2) the Alcoholic Beverage Control Division of the Department of Finance and Administration, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(e) The following State Agencies, to be terminated on June 30, 1981, shall be reviewed by the Joint Interim Committee on Public Retirement and Social Security Programs:

(1) the Arkansas Highway Retirement System, created by Section 2 of Act 454 of 1949, as amended, the same being Arkansas Statutes 76-1902;

(2) the Arkansas Teacher Retirement System, created by Section 16 of Act 93 of 1957, as amended, the same being Arkansas Statutes 80-1436;

(3) the State Police Retirement System, created by Section 1 of Act 311 of 1951, as amended, the same being Arkansas Statutes 42-451;

(4) the Arkansas Judicial Retirement System, created by Section 2 of Act 365 of 1953, as amended, the same being Arkansas Statutes 22-902;

(5) the Arkansas Quasi-Judicial Retirement System, created by Section 1 of Act 148 of 1965, as amended, the same being Arkansas Statutes 12-2701;

(6) the State Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(7) the County Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(8) the Municipal Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(9) the Non-Teacher Public School Employees Division of the Public Employees Retirement System; created by Section 1 of Act 63 of 1965, as amended, the same being Arkansas Statutes 12-2542;

(10) the General Assembly Division of the Public Employees Retirement System, created by Section 1 of Act 202 of 1961, as amended, the same being Arkansas Statutes 12-2510.2;

(11) the Retired Constitutional Officers Division of the Public Employees Retirement System, created by Section 6 of Act 103 of 1971, the same being Arkansas Statutes 12-2511.2;

(12) the County Elected Constitutional Officers Division of the Public Employees Retirement System, created by Section 1 of Act 581 of 1973, the same being Arkansas Statutes 12-2511.5; and

(13) the Arkansas Retirement Systems Study Committee, created by Section 1 of Act 293 of 1975.

SECTION 4. That the following Subsections of Section 3 of Act 100 of 1977, as hereby repealed:

Subsection (1) of Subsection (a) of Section 3; Subsections (1), (2), (3), (4), (5), and (6) of Subsection (e) of Section 3; Subsection (7) and Subsection (13) of Subsection (g) of Section 3; Subsections (18) and (19) of Subsection (h) of Section 3; and Subsections (1) through (13) inclusive of Subsection (j) of Section 3.

SECTION 5. EMERGENCY CLAUSE. It is hereby found and determined by the General Assembly that Section 3 of Act 100 of 1977 provided for the termination of a number of State Agencies and programs to be effective on June 30, 1979, that it was the intention of said Act that each of said agencies and programs would be reviewed in the interim between the recess and adjournment and the convening of the 72nd General Assembly by the Legislative Joint Interim Committees of the General Assembly to evaluate the purposes, duties and accomplishments of said agencies and programs with the view that the General Assembly would take action to restore and continue those agencies and programs that were needed in the public interests, that other agencies and programs would be reorganized and that other agencies and programs would be allowed to terminate as provided by Act 100 of 1977; and, as a result of said studies during the interim prior to the convening of the 72nd General Assembly recommendations have been made to restore and continue the operations of numerous agencies and programs which were to terminate on June 30, 1979, and recommendations were made that other agencies and programs be extended for two more years for further study and to terminate on June 30, 1981 unless restored and continued by the 73rd General Assembly; that the immediate passage of this Act is necessary to restore and continue the various agencies and programs identified in this Act and that said action should be taken prior to June 30, 1979, at which time said agencies would be terminated under the provisions of Act 100 of 1977, it being the intent of this Act that the agencies and programs defined herein would continue to function. Therefore, an emergency is hereby declared to exist and this Act being necessary for the immediate preservation of the public peace, health and safety shall be in full force and effect from and after its passage and approval.

APPROVED: April 2, 1979.



4 Acts 1981, No. 883.

SECTION 1. PURPOSE. In the passage of this Act, the General Assembly is cognizant of the intent of Section 4 of Act 100 of 1977, Section 3 of Act 683 of 1979 and Section 2 of Act 1021 of 1979, which provided for the termination of a number of state agencies on June 30, 1981 unless studies of said state agencies by joint interim committees of the General Assembly, who were assigned in said Acts to make "Sunset reviews" of said agencies, determine that the continuation of certain of said state agencies is in the public interest. During the interim between the adoption of Act 100 of 1977, Act 683 of 1979 and Act 1021 of 1979, and the convening of the 1981 Regular Session of the General Assembly, the respective joint interim committees of the General Assembly have made studies and review of the purposes, activities, justifications, and needs for each of the state agencies enumerated in Section 4 of Act 100 of 1977, Section 3 of Act 683 of 1979 and Section 2 of Act 1021 of 1979, and have recommended the continuation of a number of said state agencies. It is, therefore, the purpose of this Act to provide for the continuation of certain of said state agencies, as enumerated in this Act, subsequent to June 30, 1981, and to provide that the provisions of Section 4 of Act 100 of 1977, Section 3 of Act 683 of 1979, and Section 2 of Act 1021 of 1979, which would have provided for the termination of the state agencies enumerated herein on June 30, 1981, shall be of no effect, and that said state agencies be continued, and shall continue to function the same as if the provisions of Section 4 of Act 100 of 1977, Section 3 of Act 683 of 1979 and Section 2 of Act 1021 of 1979, which provided for their termination, had never been enacted.

SECTION 2. The following state agencies which under the provisions of Section 4 of Act 100 of 1977, Section 3 of Act 683 of 1979 and Section 2 of Act 1021 of 1979, were scheduled to terminate on June 30, 1981, are hereby continued, and said state agencies shall continue to function, and shall perform the respective powers, functions and duties assigned to them by law from and after June 30, 1981, the same as they would have functioned if Section 4 of Act 100 of 1977, Section 3 of Act 683 of 1979 and Section 2 of Act 1021 of 1979 had never been enacted:

(1) the State Department of Education and the State Board of Education, created by Section 3 of Act 169 of 1931, as amended, the same being Arkansas Statutes 80-102, which were transferred to the Department of Education under the provisions of Section 10 of Act 38 of 1971, the same being Arkansas Statutes 5-910;

(2) the Local Services Advisory Council, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(3) the Comprehensive State Health Planning Agency, created by Section 1 of Act 305 of 1969, the same being Arkansas Statutes 82-2301, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904, and which was transferred to the State Health Planning and Development Agency by Section 7 of Act 558 of 1975, the same being Arkansas Statutes 82-3607;

(4) the Health Planning Advisory Council, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(5) the Alcoholic Beverage Control Division of the Department of Finance and Administration, formerly the Department of Alcoholic Beverage Control, created by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(6) the Workshop-Made Products Committee, created by Section 1 of Act 405 of 1973, as amended, the same being Arkansas Statutes 14-229; which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(7) the Arkansas Highway Retirement System, created by Section 2 of Act 454 of 1949, as amended, the same being Arkansas Statutes 76-1902;

(8) the Arkansas Teacher Retirement System, created by Section 16 of Act 93 of 1957, as amended, the same being Arkansas Statutes 80-1436;

(9) the State Police Retirement System, created by Section 1 of Act 311 of 1951, as amended, the same being Arkansas Statutes 42-451;

(10) the Arkansas Judicial Retirement System, created by Section 2 of 365 of 1953, as amended, the same being Arkansas Statutes 22-902;

(11) the Arkansas Quasi-Judicial Retirement System, created by Section 1 of Act 148 of 1965, as amended, the same being Arkansas Statutes 12-2701;

(12) the State Division of the Public Employees Retirement System, created by Section 4 of Act 1977 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(13) the County Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(14) the Municipal Division of the Public Employees Retirement System, created by Section 4 of Act 177 of 1957, as amended, the same being Arkansas Statutes 12-2504;

(15) the Non-Teacher Public School Employees Division of the Public Employees Retirement System, created by Section 1 of Act 63 of 1965, as amended, the same being Arkansas Statutes 12-2542;

(16) the General Assembly Division of the Public Employees Retirement System, created by Section 1 of Act 202 of 1961, as amended, the same being Arkansas Statutes 12-2510.2;

(17) the Retired Constitutional Officers Division of the Public Employees Retirement System, created by Section 6 of Act 103 of 1971, the same being Arkansas Statutes 12-2511.2;

(18) the Department of Revenues, created by Section 2 of Act 88 of 1925, as amended, the same being Arkansas Statutes 84-1701, which was transferred to the Department of Finance and Administration by Section 5 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-905;

(19) the State Bank Department, created by Section 1 of Act 113 of 1913, as amended, the same being Arkansas Statutes 67-101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(20) the State Banking Board, created by Section 1 of Act 60 of 1933, as amended, the same being Arkansas Statutes 67-201, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended;

(21) the State Insurance Department, created by Section 16 of Act 148 of 1959, the same being Arkansas Statutes 66-2101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(22) the Securities Division of the State Bank Department, created by Section 30 of Act 254 of 1959, as amended, the same being Arkansas Statutes 67-1262, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916, and which was further revised and separated from the State Bank Department by Act 471 of 1973;

(23) the Savings and Loan Association Board, created by Section 5 of Act 227 of 1963, as amended, the same being Arkansas Statutes 67-1805, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, the same being Arkansas Statutes 5-916;

(24) the Arkansas Public Service Commission, created by Section 1 of Act 40 of 1945, the same being Arkansas Statutes 73-101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(25) the State Military Department, created by Act 85 of 1929, as amended, which was transferred to the Department of Public Safety, as a Military Division thereof by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914, and which was reestablished as an independent State agency by Section 4 of Act 45 of 1981;

(26) the Early Childhood Development Program, created by Section 1 of Act 63 of 1969, as amended, the same being Arkansas Statutes 80-1644;

(27) the Board of Education, created by Section 3 of Act 169 of 1931, the same being Arkansas Statutes 80-102;

(28) the School Self-Insurance Advisory Committee, created by Section 4 of Act 380 of 1973, the same being Arkansas Statutes 80-3512;

(29) the School Self-Insurance Program, created by Section 6 of Act 380 of 1973, the same being Arkansas Statutes 80-3514;

(30) the Education Commission of the States, created by Section 1 of Act 22 of 1965 (Second Extraordinary Session), as amended, the same being Arkansas Statutes 80-4501;

(31) the Student Loan Guarantee Program, created by Section 2 of Act 27 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 80-4013;

(32) the State Board of Higher Education created by Section 2 of Act 560 of 1977, the same being Arkansas Statutes 80-4902;

(33) the Department of Higher Education, created by Section 9 of Act 38 of 1971, the same being Arkansas Statutes 5-909;

(34) the State Board of Chiropractic Examiners created by Section 4 of Act 706 of 1971, as amended, the same being Arkansas Statutes 72-418;

(35) the Department of Health created by Section 11 of Act 38 of 1971, the same being Arkansas Statutes 5-911;

(36) the State Cancer Commission, created by Section 1 of Act 277 of 1945, as amended, the same being Arkansas Statutes 82-601 which was transferred to the Chronic Disease Division of the Department of Health by Section 11 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-911;

(37) the Disability Determination for Social Security Administration, created by Section 1 of Act 14 of 1961 (Second Extraordinary Session), the same being Arkansas Statutes 83-801;

(38) the Commission on Community Based Rehabilitation, created by Section 3 of Act 378 of 1975, the same being Arkansas Statutes 43-2341;

(39) the Division of Rehabilitative Services of the Department of Human Services, created by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(40) the Division of Rehabilitation Services for the Blind, created by Section 1 of Act 180 of 1965, the same being Arkansas Statutes 80-2566, transferred to the Office of the Blind and Visually Impaired of the Department of Human Services by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(41) the State Health Planning and Development Agency, located within the Department of Health, created by Section 1 of Act 558 of 1975, the same being Arkansas Statutes 82-2307;

(42) the Blind Advisory Committee, created by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(43) the Office of the Blind and Visually Impaired of the Department of Human Services, created by Section 12 of Act 38 of 1971, the same being Arkansas Statutes 5-912;

(44) the State Board of Veterinary Medical Examiners, created by Section 3 of Act 650 of 1975, the same being Arkansas Statutes 72-1134;

(45) the State Board of Sanitarians, created by Section 4 of Act 281 of 1957, the same being Arkansas Statutes 71-1604;

(46) the Psychology Examiners Board, created by Section 1 of Act 129 of 1955, the same being Arkansas Statutes 72-1501;

(47) the Board of Podiatry, created by Section 2 of Act 610 of 1923, the same being Arkansas Statutes 72-302;

(48) the Wastewater Plant Operators Licensing Committee, created by Section 2 of Act 211 of 1971, the same being Arkansas Statutes 82-1984;

(49) the Board of Pharmacy, created by Section 2 of Act 50 of 1891, the same being Arkansas Statutes 72-1002;

(50) the Board of Optometry, created by Section 2 of Act 94 of 1941, the same being Arkansas Statutes 72-802;

(51) the Board of Hearing Aid Dispensers, created by Section 1 of Act 197 of 1969, the same being Arkansas Statutes 72-1701;

(52) the Arkansas Board of Private Investigators and Private Security Agencies created by Section 4 of Act 429 of 1977, the same being Arkansas Statutes 71-2125;

(53) the Board of Dental Examiners, created by Section 2 of Act 14 of 1955, the same being Arkansas Statutes 72-535;

(54) the Coal Mine Examining Board, created by Section 1 of Act 486 of 1919, the same being Arkansas Statutes 52-501;

(55) the Cemetery Board, created by Section 4 of Act 250 of 1953, the same being Arkansas Statutes 82-414;

(56) the State Medical Board, created by Section 2 of Act 65 of 1955, the same being Arkansas Statutes 72-602;

(57) the Board of Physical Therapy, created by Section 3 of Act 141 of 1959, the same being Arkansas Statutes 72-1319;

(58) the Great River Road Division of the Department of Parks and Tourism, created by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-907;

(59) the State Forestry Commission, created by Section 1 of Act 42 of 1953, the same being Arkansas Statutes 9-701.1, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(60) the Arkansas Geological Commission, created by Section 1 of Act 16 of 1963, the same being Arkansas Statutes 9-400, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(61) the Oil and Gas Commission, created by Section 2 of Act 105 of 1939, the same being Arkansas Statutes 53-101, which was transferred to the Department of Commerce by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(62) the Division of Forestry of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(63) the Division of Natural Resources of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(64) the Arkansas Commerce Commission, Arkansas Transportation Commission, created by Section 2 of Act 132 of 1957, the same being Arkansas Statutes 73-152, which was transferred to the Department of Commerce and renamed the Arkansas Transportation Commission by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(65) the Arkansas Historical Preservation Program, created by Section 1 of Act 368 of 1969, the same being Arkansas Statutes 8-901, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(66) the Arkansas Commemorative Commission, created by Section 1 of Act 256 of 1947, the same being Arkansas Statutes 8-201, which was transferred to the Department of Parks and Tourism by Section 7 of Act 38 of 1971, the same being Arkansas Statutes 5-907, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(67) the Arkansas Museum and Cultural Commission, created by Section 1 of Act 515 of 1971, the same being Arkansas Statutes 6-1202;

(68) the Arts and Humanities Advisory Council of the Department of Local Services, created by Section 3 of Act 359 of 1971, the same being Arkansas Statutes 6-1003, and transferred to the Department of Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(69) the State Committee on Stream Preservation, created by Section 1 of Act 437 of 1967, the same being Arkansas Statutes 9-1201, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923; and transferred to the Arkansas Natural and Scenic Rivers Commission within the Department of Natural Cultural Heritage by Section 3 of Act 257 of 1979, the same being Arkansas Statutes 9-1203;

(70) the Department of Natural and Cultural Heritage, created by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(71) the Arkansas Natural Heritage Commission created by Section 1 of Act 227 of 1975, the same being Arkansas Statutes 9-1404.1, formerly the Arkansas Environmental Preservation Commission created by Section 4 of Act 112 of 1973, the same being Arkansas Statutes 9-1404;

(72) the Arkansas Natural and Cultural Heritage Advisory Committee, created by Section 5 of Act 1001 of 1975, the same being Arkansas Statutes 5-925;

(73) the Office of the Arkansas State Arts and Humanities of the Department of Planning, created by Section 3 of Act 359 of 1971, the same being Arkansas Statutes 6-1003, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904, which was transferred to the Department of Arkansas Natural and Cultural Heritage by Section 4 of Act 1001 of 1975, the same being Arkansas Statutes 5-923;

(74) the Board of Registration for Foresters, created by Section 4 of Act 535 of 1969, as amended, the same being Arkansas Statutes 71-2404;

(75) the Judicial Department, created by Section 1 of Act 496 of 1965, as amended, the same being Arkansas Statutes 22-142;

(76) the Justice Building Commission, created by Section 2 of Act 375 of 1955, as amended, the same being Arkansas Statutes 5-602;

(77) the Commission on Uniform State Laws, created by Section 1 of Act 159 of 1945, as amended, the same being Arkansas Statutes 6-401;

(78) the Alcoholic Beverage Control Board, created by Section 2 of Act 113 of 1955, the same being Arkansas Statutes 48-1302.1;

(79) the Prosecution Coordination Commission, created by Section 2 of Act 925 of 1975, the same being Arkansas Statutes 24-127;

(80) the Arkansas State Board of Public Accountancy, created by Section 2 of Act 160 of 1975, the same being Arkansas Statutes 71-612;

(81) the Revenue Department Building Commission, created by Section 2 of Act 38 of 1961 (First Extraordinary Session), as amended, the same being Arkansas Statutes Title 13 Appendix 12;

(82) the Soybean Promotion Board, created by Section 2 of Act 259 of 1971, the same being Arkansas Statutes 77-2002;

(83) the Saint Francis Levee District, created pursuant to Section 1 of Act 75 of 1929, as amended, the same being Arkansas Statutes 21-644;

(84) the Southern Interstate Nuclear Board, created by Section 1 of Act 429 of 1961, as amended, the same being Arkansas Statutes 9-1101, renamed the Southern State Energy Board by Section 1 of Act 1112 of 1979, the same being Arkansas Statutes 9-1101;

(85) the Office on Aging, as transferred to the Department of Human Services by Section 4 of Act 38 of 1971, the same being Ark. Stats. 5-904;

(86) the Arkansas Veterans Service Office, created by Section 1 of Act 234 of 1945, the same being Arkansas Statutes 11-1401; transferred to the Department of Veterans Affairs by Section 11 of Act 324 of 1979, the same being Arkansas Statutes 11-1410;

(87) the Arkansas Veterans Child Welfare Service, created by Section 1 of Act 189 of 1969, the same being Arkansas Statutes 11-1409;

(88) the Air National Guard, created by Section 23 of Act 50 of 1969, as amended, the same being Arkansas Statutes 11-203;

(89) the Board of Registration for Professional Engineers and Land Surveyors, created by Section 3 of Act 202 of 1925, as amended, the same being Arkansas Statutes 71-1003;

(90) the Office of the Adjutant General, created by Section 10 of Act 50 of 1969, as amended, the same being Arkansas Statutes 11-110;

(91) the Arkansas Wing of the Civil Air Patrol, as transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914 and transferred to the State Military Department by Section 5 of Act 45 of 1981;

(92) the State Militia, created by Section 2 of Act 85 of 1929, as amended, the same being Arkansas Statutes 11-102, which was transferred to the Department of Public Safety by Section 14 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-914 and transferred to the State Military Department by Section 5 of Act 45 of 1981;

(93) the Office of Emergency Services, created as a Division of the Department of Public Safety by Section 5 of Act 511 of 1973, the same being Arkansas Statutes 11-1938, and reestablished as a separate State agency by Section 10 of Act 45 of 1981;

(94) the Arkansas Police Commission created by Section 2 of Act 231 of 1945, as amended, the same being Arkansas Statute 42-402;

(95) the Office of Alcohol and Drug Abuse Prevention of the Department of Human Services created by Section 1 of Act 644 of 1977, the same being Arkansas Statute 82-2132, and which succeeded to the authority of the Office on Alcohol Abuse and Alcoholism created by Section 3 of 50 of 1973, the same being Arkansas Statute 83-720;

(96) the Arkansas Alcohol and Drug Abuse Advisory Council created by Section 5 of Act 644 of 1977, the same being Arkansas Statute 82-2136, and which succeeded to the authority of the Alcohol Abuse Advisory Council created by Section 4 of Act 50 of 1973, the same being Arkansas Statute 83-721;

(97) the Arkansas Crime Commission created by Section 1 of Act 558 of 1977, the same being Arkansas Statute 6-1301, and which succeeded to the authority of the Crime and Law Enforcement Commission created by Executive Order 75-1;

(98) the Arkansas Student Loan Authority created by Section 3 of Act 873 of 1977, the same being Arkansas Statute 80-4033, which succeeded to the authority of the Student Loan Board created by Section 3 of Act 884 of 1975, the same being Arkansas Statute 80-4018;

SECTION 3. The following state agencies, which, under the provisions of Section 4 of Act 100 of 1977 and Section 3 of Act 684 of 1979, were scheduled to terminate on June 30, 1979, are hereby continued until June 30, 1983, for the purpose of enabling the appropriate Joint Interim Committee of the General Assembly, as designated below, to continue to review said state agencies for the purpose of recommending to the Seventy-Fourth General Assembly whether said state agencies should continue to function after June 30, 1983, or terminate on said date as provided herein:

(a) The following, to be terminated on June 30, 1983, shall be reviewed by the Joint Interim Committee on Public Health, Welfare and Labor:

(1) The Inhalation Therapy Examination Committee, created by Section 3 of Act 168 of 1969, the same being Arkansas Statutes 72-1603.

(b) The following, to be terminated on June 30, 1983, shall be reviewed by the Joint Interim Committee on City, County and Local Affairs:

(1) The Department of Local Services, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(2) The Office of Local and Regional Services within the Department of Local Services, created by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904;

(3) The Office of Economic Opportunity, which was transferred to the Department of Local Services by Section 1 of Act 278 of 1975, the same being Arkansas Statutes 5-904;

(4) The Department of Aeronautics, created by Section 1 of Act 457 of 1941, as amended, the same being Arkansas Statutes 74-102, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904.

SECTION 4. (a) The following subsections of Section 4 of Act 100 of 1977 are hereby repealed: subsections (1) and (2) of subsection (a); subsections (5) and (6) of subsection (a); subsection (8) of subsection (a); subsections (10) through (13) of subsection (a); subsections (1) through (20) of subsection (b); subsections (22) through (28) of subsection (b); subsections (1) and (2) of subsection (c); subsection (1) of subsection (d); subsections (3) through (19) of subsection (d); subsections (1) through (3) of subsection (e); subsections (5) through (7) of subsection (e); subsections (1) through (5) of subsection (f); and subsections (8) through (17) of subsection (f).

(b) The following subsections of Section 3 of Act 683 of 1979 are hereby repealed: subsection (1) of subsection (a); subsections (1) through (3) of subsection (b); subsections (5) and (6) of subsection (b); subsections (1) and (2) of subsection (c); subsections (1) and (2) of subsection (d); and subsections (1) through (12) of subsection (e).

(c) Section 2 of Act 1021 of 1979 is hereby repealed.

SECTION 5. EMERGENCY CLAUSE. It is hereby found and determined by the General Assembly that Act 100 of 1977, Act 683 of 1979 and Act 1021 of 1979 provided for the termination of a number of State agencies and programs to be effective on June 30, 1981; that it was the intention of said Acts that each of said agencies and programs would be reviewed in the interim between the recess and adjournment and the convening of the Seventy-Third General Assembly by the Legislative Joint Interim Committees of the General Assembly to evaluate the purposes, duties and accomplishments of said agencies and programs with the view that the General Assembly would take action to restore and continue those agencies and programs that were needed in the public interests; that other agencies and programs would be reorganized and that other agencies and programs would be allowed to terminate as provided by said Acts; and, as a result of said studies during the interim prior to the convening of the Seventy-Third General Assembly recommendations have been made to restore and continue the operations of numerous agencies and programs which were to terminate on June 30, 1981, and recommendations were made that other agencies and programs be extended for two more years for further study and to terminate on June 30, 1983 unless restored and continued by the Seventy-Fourth General Assembly; that the immediate passage of this Act is necessary to restore and continue the various agencies and programs identified in this Act and that said action should be taken prior to June 30, 1981, at which time said agencies would be terminated under the provisions of said Acts, it being the intent of this Act that the agencies and programs defined herein would continue to function. Therefore, an emergency is hereby declared to exist and this Act being necessary for the immediate preservation of the public peace, health and safety shall be in full force and effect from and after its passage and approval.

APPROVED: March 28, 1981.



5 Acts 1983, No. 764.

SECTION 1. PURPOSE. In the passage of this Act, the General Assembly is cognizant of the intent of Section 5 of Act 100 of 1977 and Section 3 of Act 883 of 1981, which provided for the termination of a number of state agencies on June 30, 1983 unless studies of said state agencies by joint interim committees of the General Assembly, who were assigned in said Acts to make "Sunset reviews" of said agencies, determine that the continuation of certain of said state agencies is in the public interest. During the interim between the adoption of Act 100 of 1977, and Act 883 of 1981, and the convening of the 1983 Regular Session of the General Assembly, the respective joint interim committees of the General Assembly have made studies and review of the purposes, activities, justifications, and needs for each of the state agencies enumerated in Section 5 of Act 100 of 1977, Section 3 of Act 883 of 1981, and have recommended the continuation of a number of said state agencies in their present form. It is, therefore, the purpose of this Act to provide for the continuation of certain state agencies, subsequent to June 30, 1981, and to provide that the provisions of Section 5 of Act 100 of 1977, and Section 3 of Act 883 of 1981, which would have provided for the termination of the state agencies enumerated herein on June 30, 1983, shall be of no effect, and that said state agencies be continued in their present form and under their present names, and such state agencies or their successor agencies shall continue to function the same as if the provisions of Act 100 of 1977 and Section 3 of Act 883 of 1981, which provided for the termination of the state agencies enumerated herein, had never been enacted.

SECTION 2. The following state agencies, which under the provisions of Section 5 of Act 100 of 1977 or Section 3 of Act 883 of 1981, were scheduled to terminate on June 30, 1983, are hereby continued in their present form and under their present names, and said state agencies, or their successor agencies, shall continue to function and shall perform the respective powers, functions, and duties assigned to them by law from and after June 30, 1983, the same as they would have functioned if Act 100 of 1977 and Section 3 of Act 883 of 1981 had never been enacted:

(1) the Advisory Council for Vocational-Technical Education, created by Section 1 of Act 483 of 1973, the same being Arkansas Statutes 80-2570;

(2) the Advisory Committee of the State Board of Education, created by Section 3 of Act 416 of 1965, as amended, the same being Arkansas Statutes 80-4302;

(3) the Quapaw Vocational-Technical School; the Pines Vocational-Technical School; the Rich Mountain Vocational-Technical School; the Southwest Vocational-Technical School; the Twin Lakes Vocational-Technical School; the White River Vocational-Technical School; the Northwest Vocational-Technical School; the Gateway Vocational-Technical School; the Petit Jean Vocational-Technical School; the Ozarka Vocational-Technical School; the Ouachita Vocational-Technical School; the Oil Belt Vocational-Technical School; the Little Rock Vocational-Technical School; the Great Rivers Vocational-Technical School; the Forest Echoes Vocational-Technical School; the Arkansas Valley Vocational-Technical School; the Black River Vocational-Technical School; the Cossatot Vocational-Technical School; the Cotton Boll Vocational-Technical School; the Crowley's Ridge Vocational-Technical School; the Delta Vocational-Technical School; the Foothills Vocational-Technical School; the Rice Belt Vocational-Technical School; and the Red River Vocational-Technical School, as authorized by Section 3 of Act 328 of 1957, as amended, the same being Arkansas Statutes 80-2559;

(4) the Westark Community College and the Phillips County Community College, authorized by Section 5 of Act 103 of 1973, as amended, the same being Arkansas Statutes 80-4205;

(5) the Advisory Council for Education of the Handicapped, created by Section 15 of Act 102 of 1973, as amended, the same being Arkansas Statutes 80-2129;

(6) the Arkansas Post-Secondary Education Planning Commission, created by Section 1 of Act 926 of 1975, the same being Arkansas Statutes 80-3349.1;

(7) the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(8) the Division of Social Services of the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(9) the State Hospital Board, created by Section 1 of Act 433 of 1971, the same being Arkansas Statutes 59-201, which was transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(10) the Arkansas Children's Colony Board, created by Section 2 of Act 6 of 1955, the same being Arkansas Statutes 59-1102, and the Arkansas Children's Colony at Conway, McRae, Arkadelphia, Jonesboro, Booneville, and Warren, created pursuant to Section 1 of Act 186 of 1963, the same being Arkansas Statutes 59-1117, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(11) the Arkansas Department of Mental Retardation and the Arkansas Board of Mental Retardation, created by Section 2 of Act 265 of 1969, the same being Arkansas Statutes 59-1002, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(12) the Division of Rehabilitation of the Department of Social and Rehabilitative Services, created by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(13) the State Department of Public Welfare, and Board of Public Welfare, created by Section 2 of Act 280 of 1939, as amended, the same being Arkansas Statutes 83-102, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(14) the Rehabilitation Service, created by Section 5 of Act 43 of 1955, as amended, the same being Arkansas Statutes 80-2544, and the Rehabilitation Services for the Blind, created by Section 1 of Act 180 of 1965, as amended, the same being Arkansas Statutes 80-2566, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(15) the Arkansas Juvenile Training School Department, and the Arkansas Juvenile Training School Board, created by Section 2 of Act 20 of 1968 (First Extraordinary Session), the same being Arkansas Statutes 46-302, which were transferred to the Department of Social and Rehabilitative Services by Section 12 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-912;

(16) the Division of Mental Retardation and Developmental Disabilities Services of the Department of Social and Rehabilitative Services, created by Section 2 of Act 340 of 1975, the same being Arkansas Statutes 5-912.2;

(17) the State Board of Health, created by Section 1 of Act 96 of 1913, as amended, the same being Arkansas Statutes 82-101, which was transferred to the Department of Health by Section 11 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-911;

(18) the State Medical Examiner Commission, created by Section 1 of Act 321 of 1969, the same being Arkansas Statutes 42-611;

(19) the Board of Massage, created by Section 6 of Act 180 of 1951, the same being Arkansas Statutes 72-1205;

(20) the Radiation Control Agency, created by Section 4 of Act 8 of 1961 (Second Extraordinary Session), as amended, the same being Arkansas Statutes 82-1515;

(21) the Board of Examiners in Speech Pathology and Audiology, created by Section 4 of Act 277 of 1975, the same being Arkansas Statutes 72-1803;

(22) the Medical Services Advisory Commission, created by Section 1 of Act 372 of 1965, the same being Arkansas Statutes 7-601;

(23) the Mobile Home Commission, created by Section 14 of Act 510 of 1973, as amended, the same being Arkansas Statutes 82-3014;

(24) the Employment Security Advisory Council, created by Section 11 of Act 391 of 1941, as amended, the same being Arkansas Statutes 81-1114;

(25) the State Board of Cosmetology, created by Section 2 of Article 1 of Act 358 of 1955, as amended, the same being Arkansas Statutes 71-815;

(26) the Social Work Registration Board, created by Section 2 of Act 899 of 1975, the same being Arkansas Statutes 71-2801;

(27) the Barber Examiners' Board, created by Section 15 of Act 313 of 1937, as amended, the same being Arkansas Statutes 71-515; and

(28) the State Board of Nursing, created by Section 3 of Act 432 of 1971, the same being Arkansas Statutes 72-747;

(29) the Plumber Licensing Division of the State Board of Health, created by Section 2 of Act 200 of 1951, as amended, the same being Arkansas Statutes 71-1206;

(30) the Plumbers Committee of Examiners created by Section 3 of Act 200 of 1951, as amended, the same being Arkansas Statutes 71-1207;

(31) the Arkansas Rural Medical Practice Student Loan and Scholarship Board, created by Section 1 of Act 131 of 1949, as amended, the same being Arkansas Statutes 80-2908; and

(32) the Committee on Water Well Construction, created by Section 5 of Act 641 of 1969, the same being Arkansas Statutes 21-2005;

(33) the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(34) the Division of Finance of the Department of Commerce, created by Section 16 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-916;

(35) the State Energy Office, created by Executive Order 73-11;

(36) the Division of Land Surveys of the State Land Commission, created by Section 1 of Act 458 of 1973, the same being Arkansas Statutes 10-1301; which was transferred to the Department of Commerce by Section 1 of Act 579 of 1975, the same being Arkansas Statutes 10-1313;

(37) the Interstate Oil Compact Commission, created by Section 2 of Act 86 of 1941, as amended, the same being Arkansas Statutes 53-802;

(38) the Land Survey Advisory Board, created by Section 4 of Act 458 of 1973, the same being Arkansas Statutes 10-1304;

(39) the Department of Industrial Development, created by Section 6 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-906;

(40) the Overseas Program of the Department of Industrial Development, created by Section 2 of Act 1015 of 1975 (1976 Extended Session), the same being Arkansas Statutes 9-513.1;

(41) the Arkansas Industrial Development Commission, created by Section 1 of Act 404 of 1975, the same being Arkansas Statutes 9-505;

(42) the Soil and Water Conservation Commission, created by Section 1 of Act 14 of 1963, as amended, the same being Arkansas Statutes 9-118;

(43) the Board of Registration of Professional Soil Classifiers, created by Section 1 of Act 460 of 1975, the same being Arkansas Statutes 71-2701;

(44) the Contractor's Licensing Board, created by Section 2 of Act 150 of 1965, the same being Arkansas Statutes 71-702;

(45) the State Board of Collection Agencies, created by Section 3 of Act 145 of 1965, the same being Arkansas Statutes 71-2003;

(46) the Consumer Advisory Board, created by Section 3 of Act 92 of 1971, the same being Arkansas Statutes 70-903;

(47) the Advisory Committee for Registration of Landscape Architects, created by Section 3 of Act 353 of 1975, the same being Arkansas Statutes 71-2902;

(48) the Arkansas State Board of Architects, created by Section 1 of Act 270 of 1941, as amended, the same being Arkansas Statutes 71-301;

(49) the Abstractors Board of Examiners, created by Section 3 of Act 109 of 1969, the same being Arkansas Statutes 71-101;

(50) the Real Estate Commission, created by Section 3 of Act 148 of 1929, as amended, the same being Arkansas Statutes 71-1303;

(51) the Athletic Commission, created by Section 2 of Act 131 of 1927, the same being Arkansas Statutes 84-2903;

(52) the State Employees' Insurance Advisory Committee, created by Section 1 of Act 48 of 1972 (Extraordinary Session), the same being Arkansas Statutes 12-3101;

(53) the Election Commissioners' Board, created by Section 2 of Article 5 of Act 465 of 1969, the same being Arkansas Statutes 3-502;

(54) the Inhalation Therapy Examination Committee, created by Section 3 of Act 168 of 1969, the same being Arkansas Statutes 72-1603;

(55) the Department of Aeronautics, created by Section 1 of Act 457 of 1941, as amended, the same being Arkansas Statutes 74-102, which was transferred to the Department of Local Services by Section 4 of Act 38 of 1971, as amended, the same being Arkansas Statutes 5-904; and

(56) the Office of Economic Opportunity, which was transferred to the Department of Local Services by Section 1 of Act 278 of 1975, the same being Arkansas Statutes 5-904.

SECTION 3. This Act shall not have the effect of recreating any agency which has been abolished before the effective date of this Act.

SECTION 4. All laws and parts of laws in conflict with this Act are hereby repealed.

SECTION 5. EMERGENCY CLAUSE. It is hereby found and determined by the General Assembly that Act 100 of 1977 and Act 883 of 1981 provided for the termination of a number of State agencies and programs to be effective on June 30, 1983, that it was the intention of said Acts that each of said agencies and programs would be reviewed in the interim between the recess and adjournment and the convening of the Seventy-Fourth General Assembly by the Legislative Joint Interim Committees of the General Assembly to evaluate the purposes, duties and accomplishments of said agencies and programs with the view that the General Assembly would take action to continue in their present form those agencies and programs that were needed in the public interests; that other agencies and programs would be reorganized and that other agencies and programs would be allowed to terminate as provided by said Acts; and, as a result of said studies during the interim prior to the convening of the Seventy-Fourth General Assembly recommendations have been made to continue the operations of numerous agencies and programs which were to terminate on June 30, 1983; that the immediate passage of this Act is necessary to continue the various agencies and programs identified in this Act and that said action should be taken prior to June 30, 1983, at which time said agencies would be terminated under the provisions of said Acts, it being the intent of this Act that the agencies and programs defined herein would continue to function in their present form. Therefore, an emergency is hereby declared to exist and this Act being necessary for the immediate preservation of the public peace, health and safety shall be in full force and effect from and after its passage and approval.

APPROVED: March 24, 1983.









Title 11 - Labor and Industrial Relations

Chapter 1 - General Provisions

[Reserved]



Chapter 2 - Department of Labor

Subchapter 1 - -- General Provisions

§ 11-2-101 - Purpose.

The purpose of the Department of Labor shall be to foster, promote, and develop the welfare of the wage earners of Arkansas, to improve their working conditions, and to advance their opportunities for profitable employment.



§ 11-2-102 - Definitions.

When used in this subchapter, unless the context otherwise requires:

(1) (A) "Employer" includes every person, firm, corporation, partnership, stock association, agent, manager, representative, foreman, or other person having control or custody of any employment, place of employment, or of any employee.

(B) However, this subchapter shall not affect any employer engaged exclusively in farming operations, nor shall it affect employers employing fewer than five (5) persons; and

(2) "Safe" or "safety" as applied to any employment or place of employment shall include conditions and methods of sanitation and hygiene reasonably necessary for the protection of the life, health, safety, and welfare of employees or the public.



§ 11-2-103 - Exception.

This subchapter shall not apply to mines and mining or the mining industry.



§ 11-2-104 - Penalties.

(a) Any employer or owner who violates or fails or refuses to comply with any provision of this subchapter, any lawful order of the Director of the Department of Labor, or any judgment or decree made by any court in connection with the provisions of this subchapter for which no penalty has been otherwise provided shall be guilty of a misdemeanor.

(b) Upon conviction, the employer or owner shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100), or shall be imprisoned for a period not exceeding six (6) months, or both fined and imprisoned for each offense.

(c) Each day the violation, omission, failure, or refusal continues shall be deemed a separate offense.



§ 11-2-105 - Enforcement.

(a) (1) It shall be the duty of the Attorney General and the several prosecuting attorneys, upon request of the Director of the Department of Labor, or any of his or her authorized representatives, to prosecute any violation of the law that is the duty of the director to enforce.

(2) The director may, upon his or her own motion, bring all necessary suits and institute such prosecutions as may be necessary to properly enforce this subchapter, and he or she shall not be required to give bond for cost or make appeal bonds.

(b) (1) In lieu of the penalties provided in § 11-2-104, any penalty except imprisonment may be recovered in a civil action in the name of the State of Arkansas.

(2) The civil action shall be entitled to an expeditious hearing and shall receive precedence over all other matters except older matters of the same nature.

(3) Any sums forfeited under the provisions of this section shall be deposited with the Treasurer of State in the same manner as provided by law for other moneys of the state.



§ 11-2-106 - Creation.

(a) A Department of Labor is created and established under the supervision and direction of a director to be known as the Director of the Department of Labor.

(b) The director may set up within the department such divisions as he or she may deem necessary for the exercise of the powers and the performance of the duties of the department, except as otherwise provided by law.



§ 11-2-107 - Director -- Appointment, compensation, etc.

(a) The Governor shall appoint the Director of the Department of Labor, subject to confirmation by the Senate.

(b) (1) The director shall serve at the pleasure of the Governor.

(2) The director shall be a person who, on account of his or her previous vocation, employment, or affiliation can be classed as a representative of employees.

(3) Any individual chosen to fill a vacancy shall be appointed only for the unexpired portion of the term of the director whom he or she shall succeed, and shall have the same qualifications as the director.

(4) All appointments made while the Senate is not in regular session shall be effective ad interim.

(c) The director shall give a bond in the sum of two thousand dollars ($2,000) with sureties to be approved by the Governor, conditioned for the faithful discharge of the duties of his or her office.

(d) The director shall also take the oath of office prescribed by the Constitution.

(e) The director shall provide himself or herself with a suitable seal, which shall be judicially noticed.



§ 11-2-108 - Director -- Powers and duties generally.

In addition to such other duties and powers as may be conferred upon him or her by law, the Director of the Department of Labor shall have the power, jurisdiction, and authority:

(1) To enforce all labor laws in the State of Arkansas, the enforcement of which is not otherwise specifically provided for;

(2) To administer and enforce all laws, rules, and regulations that are the duty of the Department of Labor to administer and enforce;

(3) To direct, except as otherwise provided, make, or cause to be made all necessary inspections to see that all laws and rules made pursuant thereto that the department has the duty, power, and authority to enforce are promptly and effectively carried out; and

(4) To make investigations, collect and compile statistical information, and report upon conditions of labor generally and upon all matters relating to the enforcement and effect of the provisions of this subchapter and of the rules issued under this subchapter.



§ 11-2-109 - Director -- Intervention in and arbitration of labor disputes.

(a) In addition to such other duties and powers as may be conferred upon him or her by law, the Director of the Department of Labor shall have the power, jurisdiction, and authority:

(1) (A) To intervene or authorize his or her representative to intervene in any labor dispute in a strictly conciliatory or mediatory capacity whenever he or she is extended a written invitation to do so by either party to the controversy.

(B) However, the Department of Labor may proffer its services to both parties when a work stoppage is threatened and neither party requests intervention;

(2) To do all in his or her power to promote the voluntary arbitration of disputes between employers and employees and to avoid the necessity of resorting to lockouts, boycotts, blacklists, discriminations, and legal proceedings in matters of employment.

(b) (1) In pursuance of his or her duty, whenever both sides to any controversy agree to voluntary arbitration, the director may appoint temporary boards of arbitration, prescribe rules of procedure for the arbitration boards, conduct investigations and hearings, publish reports and advertisements, and do all things convenient and necessary to accomplish the purposes of this subchapter.

(2) Members of the boards of arbitration may receive expense reimbursement in accordance with § 25-16-901 et seq.

(c) (1) The director may designate an employee of the department to act as chief mediator and may detail other employees or persons not in the department from time to time to act as his or her assistants for the purpose of executing these provisions.

(2) Employees of the department shall serve on temporary boards without extra compensation.



§ 11-2-110 - Director -- Rulemaking authority.

(a) In addition to such other powers and duties as may be conferred upon him or her by law, the Director of the Department of Labor shall have the power to make, modify, and repeal reasonable rules for the prevention of accidents or industrial or occupational diseases in every employment or place of employment and to make, modify, and repeal reasonable rules for the construction, repair, and maintenance of places of employment, places of public assembly, and public buildings which shall render them safe.

(b) The director shall have the power to make, modify, or repeal such rules, or changes in rules, as he or she may deem necessary to carry out the provisions of this subchapter.

(c) The director may appoint committees composed of employers, employees, and experts to suggest rules or changes therein.

(d) The rules of the director shall have the force and effect of law and shall be enforced by the director in the same manner as the provisions of this subchapter.



§ 11-2-111 - Office -- Employees -- Location of hearings.

(a) The Director of the Department of Labor is authorized to appoint a deputy director, a secretary, the heads of divisions, and such other employees as may be necessary. He or she is authorized to assign them to their duties and recommend to the General Assembly the salaries that are to be fixed by appropriation.

(b) The Department of Labor shall keep an office in the City of Little Rock and shall maintain such other office as shall meet the convenience of the department and the public. The department shall be provided by the Secretary of State with suitable rooms, necessary furniture, stationery, books, periodicals, and other supplies.

(c) The members, employees, and agents of the department shall be entitled to receive from the state their necessary and actual expenses while traveling on the business of the department either within or without the State of Arkansas.

(d) The director and his or her authorized representatives may hold hearings at any place other than the Capitol when the convenience of the department and of the interested parties requires.



§ 11-2-112 - Promulgation of rules.

(a) Before any rule is adopted, amended, or repealed, there shall be a public hearing thereon, notice of which shall be published at least once and not less than ten (10) days prior to the public hearing in such newspaper as the Director of the Department of Labor may prescribe.

(b) (1) All rules and all amendments and repeals thereof shall, unless otherwise prescribed by the director, take effect thirty (30) days after the first publication thereof, and certified copies shall be filed in the office of the Secretary of State.

(2) Every rule adopted and every amendment or repeal shall be published in such manner as the director may determine, and the director shall deliver a copy to every person making application therefor. The director shall include the text of each rule or amendment in an appendix to the annual report of the department next following the adoption or amendment of the rule.



§ 11-2-113 - Variation of rule due to difficulties or hardship.

(a) If there shall be practical difficulties or unnecessary hardships in carrying out a rule of the Director of the Department of Labor, the director may, after public hearing, make a variation from such requirement if the spirit of the rule and law shall be observed.

(b) Any person affected by the rule, or his or her agent, may petition the director for a variation, stating the grounds therefor.

(c) The director shall fix a day for a hearing on the petition and give reasonable notice to the petitioner.

(d) A properly indexed record of all variations made shall be kept in the office of the Department of Labor and open to public inspection.



§ 11-2-114 - Judicial review of rules.

(a) (1) Any person aggrieved by a rule of the Director of the Department of Labor made pursuant to § 11-2-112 may commence an action in the Pulaski County Circuit Court against the Department of Labor, as defendant, to set aside the rule on the ground that it is unlawful or unreasonable.

(2) The action and the pleadings shall be governed by the laws and rules of practice applicable to other civil actions in the court.

(3) Any action brought under this section shall be commenced within thirty (30) days from the effective date of the rule.

(b) (1) All rules of the director shall be prima facie lawful and reasonable and shall not be held invalid because of any technical defect, provided there is substantial compliance with the provisions of this subchapter.

(2) All rules shall be conclusively presumed to be lawful and reasonable if the action is not commenced within thirty (30) days from the date of the rule as provided in this section.



§ 11-2-115 - Employer records -- Inspection.

(a) (1) Every employer or owner shall furnish to the Director of the Department of Labor any information that the director is authorized to require and shall make true and specific answers to all questions, whether submitted orally or in writing, authorized to be put to the employer or owner.

(2) (A) Every employer shall keep a true and accurate record of the name, address, and occupation of each person employed by the employer, of the daily and weekly hours worked by each person, and of the wages paid each pay period to each person.

(B) The records shall be kept on file for at least one (1) year after the date of the record.

(C) No employer shall make or cause to be made any false entries in any record.

(b) The director and any authorized representative of the Department of Labor shall, for the purpose of examination, have access to and the right to copy from any book, account, record, payroll, paper, or documents relating to the employment of workers.



§ 11-2-116 - Entry and inspection of workplace, etc.

(a) The Director of the Department of Labor and his or her authorized representatives shall have the power and authority to enter any place of employment, place of public assembly, or public building for the purpose of collecting facts and statistics relating to the employment of workers and of making inspections for the proper enforcement of all labor laws of the state.

(b) No employer or owner shall refuse to admit the director or his or her authorized representatives to his or her place of employment, public building, or place of public assembly.



§ 11-2-117 - Safe place of employment -- Duties of employer and director.

(a) Every employer shall furnish employment that is safe for the employees therein and shall furnish and use safety devices and safeguards. The employer shall adopt and use methods and processes reasonably adequate to render such an employment and place of employment safe and shall do every other thing reasonably necessary to protect the life, health, safety, and welfare of the employees.

(b) Every employer and every owner of a place of employment, place of public assembly, or public building, now or hereafter constructed, shall construct, repair, and maintain it so as to render it safe.

(c) If the Director of the Department of Labor or his or her authorized representative finds that any machine, tool, or equipment, or any part thereof, is in a dangerous condition, is not properly guarded, or is dangerously placed, he or she shall attach to the machine, tool, or equipment a notice warning all persons against its use and setting out in complete detail the conditions that render the machine, tool, or equipment unfit for service. The machine, tool, or equipment shall not be used until it is made safe, the required safeguards or safety appliances or devices as set forth in the certificate attached thereto have been fully corrected, and notice of the correction is sent to the Department of Labor by registered mail, accompanied by a certificate from a competent mechanic certifying correction of the defects.



§ 11-2-118 - Oaths, certifications, subpoenas, etc. -- Enforcement by contempt.

(a) The Director of the Department of Labor and any officer of the Department of Labor designated by the director, in the performance of any duty or the execution of any power prescribed by law, shall have the power to administer oaths, certify to official acts, take and cause to be taken depositions of witnesses, issue subpoenas, and compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents, records, and testimony.

(b) In case of failure of any person to comply with any subpoena lawfully issued or on the refusal of any witness to produce evidence or to testify to any matter regarding which he or she may be lawfully interrogated, it shall be the duty of any court of competent jurisdiction or the judge thereof, upon application of the director or any officer or agent of the department, to compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued for the court or a refusal to testify therein.



§ 11-2-119 - False statements made under oath deemed perjury.

Any employer or owner who shall knowingly testify falsely, under oath, or shall knowingly make, give, or produce any false statements or false evidence, under oath, to the Director of the Department of Labor or his or her authorized representatives shall be deemed guilty of perjury.



§ 11-2-120 - Annual report.

(a) The Director of the Department of Labor shall annually, on or before January 1, file with the Governor a report covering the activities of the Department of Labor, accompanied by recommendations with reference to such changes in the law, applying to and affecting industrial and labor conditions, as the director may deem advisable.

(b) The report of the director shall be printed and distributed in such manner as the Governor shall authorize.



§ 11-2-121 - Agreements with government agencies.

(a) The Director of the Department of Labor is authorized to enter into agreements with the United States Government and any and all other state governments for assistance and cooperation in enforcing and implementing state and federal laws and projects in fields related to the Department of Labor.

(b) (1) The department may accept payment or reimbursement for its services as provided by the acts of Congress or the legislature of any other state.

(2) All payments or funds received by the department under this section shall be deposited into the State Treasury, to be expended as provided by law.



§ 11-2-122 - Disclosure to employees -- Health benefits available.

(a) Any employer or owner who does make available any health benefits to employees, excluding workers' compensation, shall inform and notify the employees of the nature of those benefits as to those benefits being self-insured, fully insured, or Employee Retirement Income Security Act-qualified, and shall provide the necessary information to enable the employees to contact the authority regulating those health benefits.

(b) The notification shall be made at such time and in such manner as prescribed by regulation promulgated by the Director of the Department of Labor.



§ 11-2-123 - Employment training and placement programs for ex-offenders.

(a) In order to help facilitate the restoration of an ex-offender's responsibility and self-sufficiency, the Department of Labor shall work in conjunction with other appropriate state agencies, the private sector, and labor organizations to promulgate rules for implementing placement and training programs for ex-offenders.

(b) Training and placement programs shall be intensive and focus on in-demand vocations and professions, including without limitation:

(1) Professional careers and vocations;

(2) Service careers and vocations;

(3) Information and computer technology;

(4) Medical technology; and

(5) Office administration.

(c) A training program created and administered under this section shall incorporate a "Certificate of Completion" to be awarded to any person who completes a training program under this section, which shall signify that the person is competent to enter the workforce as an employee satisfactorily trained in a particular vocation or profession or as an employee prepared for on-the-job training.






Subchapter 2 - -- Arkansas Mediation and Conciliation Service Nondisclosure Act

§ 11-2-201 - Title.

This subchapter may be cited as the "Arkansas Mediation and Conciliation Service Nondisclosure Act".



§ 11-2-202 - Policy.

It is declared to be the public policy of the State of Arkansas that the successful effectuation of the mission of the Arkansas Mediation and Conciliation Service requires that its mediators and employees maintain a reputation for impartiality and integrity. Labor and management or other interested parties participating in mediation efforts must have the assurance and confidence that information disclosed to mediators and other employees of the service will not subsequently be divulged, either voluntarily or by compulsion, even after the individual is no longer connected with the service.



§ 11-2-203 - Definitions.

For the purpose of this subchapter, unless the context otherwise requires:

(1) "Director" means the Director of the Department of Labor;

(2) "Person" means one (1) or more individuals, joint ventures, partnerships, associations, corporations, states, municipalities, business trusts, legal representatives, or any organized group of employees;

(3) "Service" means the Arkansas Mediation and Conciliation Service of the Department of Labor; and

(4) "State" means the State of Arkansas.



§ 11-2-204 - Records and information confidential.

(a) All files, reports, letters, memoranda, minutes, documents, or other papers in the official custody of the Arkansas Mediation and Conciliation Service or any of its employees, or any other information, whether written or not, obtained in the course of any employee's official duties, relating to or acquired in its or their official activities under the labor laws of the state or the rules and regulations lawfully promulgated by the Director of the Department of Labor, are confidential.

(b) No confidential records or information shall be disclosed to any unauthorized person or be taken or withdrawn, copied, or removed from the custody of the service or its employees or former employees by any person or by any agent or representative of the person without the prior written consent of the representatives of both parties to the dispute involved.

(c) All information and material prepared or received by officers or employees shall be held in strictest confidence.

(d) Papers, reports, and copies thereof pertaining to or a part of dispute case files are not personal property but are the property of the state.

(e) Officers or employees terminating their connection with the service shall not be allowed to either keep or obtain copies of dispute case material or other official papers. Furthermore, all information, whether written or not, obtained in the course of their official duties must, after termination of their connection with the service, be treated by former employees with the same confidentiality as if they were still connected with the service.



§ 11-2-205 - Compliance with subpoenas.

(a) No officer, employee, former employee, or other person officially connected or formerly officially connected to the Arkansas Mediation and Conciliation Service shall produce or present any confidential records of the service or testify in behalf of any party to any cause pending in any arbitration or other proceedings or court or before any board, commission, committee, tribunal, investigatory body, or administrative agency of the United States or of any state, territory, the District of Columbia, or the state or any municipality or political subdivision thereof with respect to facts or other matters coming to his or her knowledge in his or her official capacity, whether in answer to an order, subpoena duces tecum, or otherwise, without the prior written consent of the representatives of both parties to the dispute.

(b) (1) Whenever any subpoena or subpoena duces tecum calling for confidential records or testimony as described in subsection (a) of this section has been served upon any officer, employee, or other person, he or she will appear in answer thereto and, unless otherwise expressly agreed to by the representatives of both parties to the dispute, respectfully decline, by reason of this section, to produce or present the confidential records or to give testimony.

(2) Immediately upon receipt of the subpoena, the mediator or former mediator or employee should contact the Director of the Department of Labor, who shall immediately notify the staff attorneys of the Department of Labor of the state to ensure that the procedures set forth in this subchapter will be followed. The director then shall instruct the staff attorneys to appear in behalf of the mediator and protect the service from any disclosure that violates the provisions contained in this subchapter.

(c) In the event that the court insists that the mediator testify or produce documents, the staff attorneys of the department shall be further instructed to take immediate steps to procure the release of the mediator pending an appeal from the court's decision.



§ 11-2-206 - Judicial review.

(a) (1) The mediator or the Director of the Department of Labor on his or her behalf or the Attorney General on his or her behalf may obtain a review of the order requiring him or her to testify.

(2) The review may be obtained by filing in the Supreme Court, within thirty (30) days following the issuance of the order, a written petition praying that the order be modified or set aside.

(3) A copy of the petition shall be forthwith transmitted by the Clerk of the Supreme Court to the clerk of the court issuing the order to testify or to produce documents and to the other parties, and thereupon that clerk shall file in the Supreme Court the record in the proceedings.

(b) (1) Upon filing, the Supreme Court shall have jurisdiction of the proceeding and of the question determined therein.

(2) The Supreme Court shall have power to grant such temporary relief or restraining order as it deems just and proper and to make and enter upon the pleadings, testimony, and proceedings set forth in the record a decree affirming, modifying, or setting aside, in whole or in part, the order of the court issuing its order to the mediator to testify or to produce and enforcing the order to the extent that it is affirmed or modified.









Chapter 3 - Labor Relations and Practices

Subchapter 1 - -- General Provisions

§ 11-3-101 - Soliciting advertising in name of labor organization.

(a) (1) Any person, firm, or corporation soliciting advertising in the State of Arkansas in the name of, on behalf of, or claiming to represent bona fide labor organizations shall, prior to the soliciting thereof, file with the Secretary of State a surety bond in the sum of five thousand dollars ($5,000), conditioned that the person, firm, or corporation will well and truly perform any and all contracts entered into between the person, firm, or corporation and any person, firm, or corporation within the state.

(2) The person, firm, or corporation shall further file with the Secretary of State credentials from the organization the person, firm, or corporation represents, signed by the president and secretary and bearing the official seal of the organization.

(3) The bond shall be for the benefit of any person, firm, or corporation who or which has failed to receive any advertising contracted for.

(b) Any person, firm, or corporation violating the provisions of this section shall be guilty of a misdemeanor. Upon conviction, the person, firm, or corporation shall be fined in any sum not less than one thousand dollars ($1,000).






Subchapter 2 - -- Hiring Practices

§ 11-3-201 - Enticing away laborer prohibited -- Penalty.

(a) If any person shall interfere with, entice away, knowingly employ, or induce a laborer who has contracted with another person for a specified time to leave his or her employer before the expiration of his or her contract without the consent of the employer, then, upon conviction before any justice of the peace or circuit court, he or she shall be fined not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).

(b) In addition, he or she shall be liable to the employer for all advances made by him or her to the laborer by virtue of his or her contract, whether verbal or written, with the laborer and for all damages that he or she may have sustained by reason thereof.



§ 11-3-202 - False statements or blacklists to prevent employment prohibited.

(a) (1) In this state, every person who shall send or deliver, make or cause to be made for the purpose of being delivered or sent, part with the possession of any paper, letter, or writing, with or without a name signed thereto, sign with a fictitious name, or with any letter, mark, or other designation, or publish or cause to be published any false statement for the purpose of preventing another person from obtaining employment in this state or elsewhere shall, upon conviction, be adjudged guilty of a misdemeanor.

(2) Every person who shall blacklist any person by writing, printing, or publishing, or causing any of these things to be done, the name or any mark or designation representing the name of any person in any paper, pamphlet, circular, or book, together with any false statement concerning the person so named, or shall publish that anyone is a member of any secret organization, for the purpose of preventing that other person from securing employment, shall upon conviction be adjudged guilty of a misdemeanor.

(3) Any person who shall do any of the things mentioned in this section for the purpose of causing the discharge of any person employed by any railroad or other company, corporation, or individual shall upon conviction be adjudged guilty of a misdemeanor.

(b) A person convicted shall be fined in the sum of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or imprisoned in the county jail for twelve (12) months, or both fined and imprisoned.



§ 11-3-203 - Medical examination as condition for employment.

(a) (1) It is unlawful for any person, partnership, association, or corporation, either for himself or herself or in a representative or fiduciary capacity, to require any employee or applicant for employment, as a condition of employment or continued employment, to submit to or take a physical, medical examination, or drug test unless the physical, medical examination, or drug test is provided at no cost to the employee or applicant for employment and unless a true and correct copy, either original or duplicate original, of the examiner's report of the physical, medical examination, or drug test is furnished free of charge to the applicant or employee upon a written request of the applicant or employee.

(2) It shall further be unlawful for any person, partnership, association, or corporation to require any employee or applicant for employment to pay, either directly or indirectly, any part of the cost of the physical, medical examination, drug test, report, or copy of the report.

(3) Notwithstanding subdivision (a)(1) of this section, if an employee tests positive for an illegal drug as defined by rule of the Department of Labor, the employer and employee may agree in writing who will bear the cost of future drug tests or screens required as a condition of continued employment.

(b) Each and every violation of any provision of subsection (a) of this section shall constitute a misdemeanor, punishable by a fine in any amount not exceeding one hundred dollars ($100).

(c) The Director of the Department of Labor shall administer and enforce this section, including without limitation, by:

(1) Adopting administrative rules; and

(2) Demanding payment and seeking recovery in a court of competent jurisdiction for charges, fees, wage deductions, or other payments made by employees as a result of an employer's violation of this section.

(d) This section does not change the definition of "medical examination" under any other state or federal statute.



§ 11-3-204 - Providing references to prospective employers.

(a) (1) A current or former employer may disclose the following information about a current or former employee's employment history to a prospective employer of the current or former employee upon receipt of written consent from the current or former employee:

(A) Date and duration of employment;

(B) Current pay rate and wage history;

(C) Job description and duties;

(D) The last written performance evaluation prepared prior to the date of the request;

(E) Attendance information;

(F) Results of drug or alcohol tests administered within one (1) year prior to the request;

(G) Threats of violence, harassing acts, or threatening behavior related to the workplace or directed at another employee;

(H) Whether the employee was voluntarily or involuntarily separated from employment and the reasons for the separation; and

(I) Whether the employee is eligible for rehire.

(2) The current or former employer disclosing such information shall be presumed to be acting in good faith and shall be immune from civil liability for the disclosure or any consequences of such disclosure unless the presumption of good faith is rebutted upon a showing by a preponderance of the evidence that the information disclosed by the current or former employer was false, and the current or former employer had knowledge of its falsity or acted with malice or reckless disregard for the truth.

(b) (1) The consent required in subsection (a) of this section must be on a separate form from the application form or, if included in the application form, must be in bold letters and in larger typeface than the largest typeface in the text of the application form. The consent form must state, at a minimum, language similar to the following:

"I, (applicant), hereby give consent to any and all prior employers of mine to provide information with regard to my employment with prior employers to (prospective employer)."

(2) The consent must be signed and dated by the applicant.

(3) The consent will be valid only for the length of time that the application is considered active by the prospective employer but in no event longer than six (6) months.

(c) The provisions of this section shall also apply to any current or former employee, agent, or other representative of the current or former employer who is authorized to provide and who provides information in accordance with the provisions of this section.

(d) (1) This section does not require any prospective employer to request employment history on a prospective employee and does not require any current or former employer to disclose employment history to any prospective employer.

(2) Except as specifically amended herein, the common law of this state remains unchanged as it relates to providing employment information on present and former employees.

(3) This section shall apply only to causes of action accruing on and after July 30, 1999.

(e) The immunity conferred by this section shall not apply when an employer or prospective employer discriminates or retaliates against an employee because the employee or the prospective employee has exercised or is believed to have exercised any federal or state statutory right or undertaken any action encouraged by the public policy of this state.



§ 11-3-205 - Private employers -- Leave for bone marrow or organ donation -- Withholding tax credit.

(a) As used in this section:

(1) "Bone marrow donor" means a person from whose body bone marrow is taken to be transferred to the body of another person;

(2) "Organ" means a human organ that is capable of being transferred from the body of a person to the body of another person, including eyes;

(3) "Organ donor" means a person from whose body an organ is taken to be transferred to the body of another person; and

(4) (A) "Private employer" means a sole proprietor, corporation, partnership, limited liability company, or other entity with one (1) or more employees.

(B) "Private employer" does not include a municipality, county, state agency, institution of higher education, or other public employer.

(b) (1) In addition to any medical, personal, or other paid leave provided by the employer, a private employer shall grant an employee an unpaid leave of absence to allow the employee to serve as an organ donor or a bone marrow donor if the employee requests a leave of absence in writing.

(2) The length of the leave of absence shall be equal to the time requested by the employee or ninety (90) days, whichever is less.

(3) A private employer may grant a paid or unpaid leave of absence for a length of time greater than ninety (90) days.

(c) (1) If a private employer agrees to pay the employee's regular salary or wages during the leave of absence required under subsection (b) of this section, then the private employer is entitled to a credit against the private employer's Arkansas withholding tax liability.

(2) (A) The amount of the credit provided in subdivision (c)(1) of this section shall be equal to twenty-five percent (25%) of the regular salary or wages paid to the employee while the employee was on a leave of absence required under subsection (b) of this section.

(B) However, if the private employer grants the employee a leave of absence greater than ninety (90) days, the credit provided under this subsection shall be limited to the regular salary or wages paid during the first ninety (90) days of the leave of absence.

(3) The credit shall be taken within one (1) year of the date upon which the leave required under subsection (b) of this section begins.

(d) This section shall not apply if the employee is eligible for leave under the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.






Subchapter 3 - -- Right to Work

§ 11-3-301 - Policy.

Freedom of organized labor to bargain collectively and freedom of unorganized labor to bargain individually is declared to be the public policy of the state under Arkansas Constitution, Amendment 34.



§ 11-3-302 - Enforcement.

The power and duty to enforce this subchapter is conferred upon and vested in the circuit court of the county in which any person, group of persons, firm, corporation, unincorporated association, labor organization, or representatives thereof who violate this subchapter, or any part hereof, reside or have a place of business or may be found and served with process.



§ 11-3-303 - Union affiliation or nonaffiliation not to be condition of employment.

No person shall be denied employment because of membership in or affiliation with a labor union, nor shall any person be denied employment because of failure or refusal to join or affiliate with a labor union, nor shall any person, unless he or she shall voluntarily consent in writing to do so, be compelled to pay dues or any other monetary consideration to any labor organization as a prerequisite to, condition of, or continuance of employment.



§ 11-3-304 - Contracts to exclude persons from employment prohibited.

(a) No person, group of persons, firm, corporation, association, or labor organization shall enter into any contract to exclude from employment:

(1) Persons who are members of, or affiliated with, a labor union;

(2) Persons who are not members of, or who fail or refuse to join or affiliate with, a labor union; and

(3) Persons who, having joined a labor union, have resigned their membership or have been discharged, expelled, or excluded.

(b) (1) Any person, group of persons, firm, corporation, association, labor organization, or representatives thereof, either for themselves or others, who sign, approve, or enter into a contract contrary to the provisions of this subchapter shall be guilty of a misdemeanor. Upon conviction, the person, group of persons, firm, corporation, association, labor organization, or representatives thereof, shall be fined in a sum not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000).

(2) Each day that the unlawful contract is given effect, or in any manner complied with, shall be deemed a separate offense and shall be punishable as such as provided in this section.






Subchapter 4 - -- Labor Disputes

§ 11-3-401 - Prevention of lawful employment prohibited.

(a) (1) It shall be unlawful for any person by the use or threat of the use of force or violence to prevent or attempt to prevent any person from engaging in any lawful vocation within this state.

(2) Any person guilty of violating this subsection shall be deemed guilty of a felony and upon conviction shall be punished by confinement in the Department of Correction for not less than one (1) year nor more than two (2) years.

(b) (1) It shall be unlawful for any person acting in concert with one (1) or more other persons to assemble at or near any place where a labor dispute exists and by force or violence prevent or attempt to prevent any person from engaging in any lawful vocation.

(2) It shall also be unlawful for any person acting either by himself or herself or as a member of any group or organization or acting in concert with one (1) or more other persons to promote, encourage, or aid any such unlawful assemblage.

(3) Any person guilty of violating this subsection shall be deemed guilty of a felony and upon conviction thereof shall be punished by confinement in the Department of Correction for not less than one (1) year nor more than two (2) years.

(c) The term "labor dispute" as used in this section shall include any controversy between an employer and two (2) or more employees concerning the terms or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment.

(d) The provisions of this section shall be cumulative of all other existing criminal laws of this state upon the same subject, and in the event of a conflict between existing articles and the provisions of this section, then and in that event, the provisions, offenses, and punishments set forth herein shall prevail over the existing articles.



§ 11-3-402 - Interference with railroad engines and employees prohibited.

(a) Where a labor union or striking employees are picketing, or causing to be picketed, the premises or approach to the premises of any employer which is not a railroad, it shall be unlawful for any persons to stand upon the track or in the way or otherwise interfere with, prevent, delay, forbid, or obstruct by force or threats the progress of any railroad engine, train, or cars operated by a railroad common carrier in the performance of its common carrier duties and moving from, to, or past the premises.

(b) Where any labor union or striking employees are picketing, or causing to be picketed, the premises or approach to the premises of an employer which is not a railroad, it shall be unlawful for any person, through intimidation, picketing, or otherwise intentionally to induce or persuade, or to seek to induce or persuade, any employees of a railroad not to enter, leave, or pass the premises with any railroad engine, train, or cars operated by a railroad in the performance of its common carrier duties.

(c) Any person who shall violate any of the provisions of this section shall upon conviction be adjudged guilty of a misdemeanor and punished by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail for a time not to exceed six (6) months, or by both fine and imprisonment.

(d) In addition to the penalty provisions of this section, it shall be the duty of any court of competent jurisdiction at the instance of any party adversely affected by a violation of this section to enforce the provisions by restraining orders and injunction.

(e) Anyone conspiring with others to cause a violation of this section shall be liable in a civil action for damages.









Chapter 4 - Wage and Hour Regulations Generally

Subchapter 1 - -- General Provisions

§ 11-4-101 - Assignment of wages.

(a) No assignment or order for wages to be earned in the future to secure a loan of less than two hundred dollars ($200) shall be valid against any employer of the person making the assignment or order until the assignment or order is accepted in writing by the employer and the assignment or order and the acceptance of it has been filed with the recorder of the county where the party making the assignment or order resides if a resident of this state or in the state where he or she is employed.

(b) No assignment of or order for wages to be earned in the future shall be valid when made by a married man, unless the written consent of his wife to making such assignment or order for wages shall be attached thereto.






Subchapter 2 - -- Minimum Wage Law

§ 11-4-201 - Title.

This subchapter shall be known as the "Minimum Wage Act of the State of Arkansas".



§ 11-4-202 - Policy.

It is declared to be the public policy of the State of Arkansas to establish minimum wages for workers in order to safeguard their health, efficiency, and general well-being and to protect them as well as their employers from the effects of serious and unfair competition resulting from wage levels detrimental to their health, efficiency, and well-being.



§ 11-4-203 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of the Department of Labor;

(2) "Employ" means to suffer or to permit to work;

(3) "Employee" means any individual employed by an employer but shall not include:

(A) Any individual employed in a bona fide executive, administrative, or professional capacity or as an outside commission-paid salesperson who customarily performs his or her services away from his or her employer's premises taking orders for goods or services;

(B) Students performing services for any school, college, or university in which they are enrolled and are regularly attending classes;

(C) Any individual employed by the United States;

(D) Any individual engaged in the activities of any educational, charitable, religious, or nonprofit organization in which the employer-employee relationship does not in fact exist or in which the services are rendered to the organizations gratuitously;

(E) Any bona fide independent contractor;

(F) Any individual employed by an agricultural employer who did not use more than five hundred (500) man-days of agricultural labor in any calendar quarter of the preceding calendar year;

(G) The parent, spouse, child, or other member of an agricultural employer's immediate family;

(H) An individual who:

(i) Is employed as a hand-harvest laborer and is paid on a piece-rate basis in an operation that has been, and is customarily and generally recognized as having been, paid on a piece-rate basis in the region of employment;

(ii) Commutes daily from his or her permanent residence to the farm on which he or she is so employed; and

(iii) Has been employed in agriculture less than thirteen (13) weeks during the preceding calendar year;

(I) A migrant who:

(i) Is sixteen (16) years of age or under and is employed as a hand-harvest laborer;

(ii) Is paid on a piece-rate basis in an operation that has been, and is customarily and generally recognized as having been, paid on a piece-rate basis in the region of employment;

(iii) Is employed on the same farm as his or her parents; and

(iv) Is paid the same piece-rate as employees over sixteen (16) years of age are paid on the same farm;

(J) Any employee principally engaged in the range production of livestock;

(K) Any employee employed in planting or tending trees, cruising, surveying, or felling timber or in preparing or transporting logs or other forestry products to the mill, processing plants, or railroad or other transportation terminal if the number of employees employed by his or her employer in the forestry or lumbering operations does not exceed eight (8);

(L) An employee employed by a nonprofit recreational or educational camp that does not operate for more than seven (7) months in any calendar year;

(M) A nonprofit child welfare agency employee who serves as a houseparent who is:

(i) Directly involved in caring for children who reside in residential facilities of the nonprofit child welfare agency and who are orphans, in foster care, abused, neglected, abandoned, homeless, in need of supervision, or otherwise in crisis situations that lead to out-of-home placements; and

(ii) Compensated at an annual rate of not less than thirteen thousand dollars ($13,000) or compensated at an annual rate of not less than ten thousand dollars ($10,000) if the employee resides in the residential facility and receives board and lodging at no cost;

(N) An employee employed in connection with the publication of a weekly, semiweekly, or daily newspaper with a circulation:

(i) Of less than four thousand (4,000); and

(ii) The major part of which is within the county in which the newspaper is published or counties contiguous to the county in which the newspaper is published;

(O) An employee employed on a casual basis in domestic service employment to provide:

(i) Babysitting services; or

(ii) Companionship services for individuals who are unable to care for themselves because of age or infirmity;

(P) An employee engaged in the delivery of newspapers to retail subscribers; or

(Q) A home worker engaged in:

(i) Making wreaths composed principally of natural holly, pine, cedar, or other evergreens; and

(ii) Harvesting natural holly, pine, cedar, and other evergreens used in making such wreaths;

(4) (A) "Employer" means any individual, partnership, association, corporation, business trust, the State of Arkansas, any political subdivision of the state, or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee.

(B) "Employer" shall not include any individual, partnership, association, corporation, business trust, or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee for any work week in which fewer than four (4) employees are employed;

(5) "Gratuities" means voluntary monetary contributions received by an employee from a guest, patron, or customer for services rendered;

(6) "Independent contractor" means any individual who contracts to perform certain work away from the premises of his or her employer, uses his or her own methods to accomplish the work, and is subject to the control of the employer only as to the result of his or her work;

(7) "Man-day" means any day during any portion of which an employee performs any agricultural labor. Any individual otherwise excluded as an employee under subdivision (3)(I) of this section shall be considered an employee in computing man-days of agricultural labor;

(8) "Occupation" means any occupation, service, trade, business, industry, or branch or group of industries or employment or class of employment in which employees are gainfully employed; and

(9) "Wage" means compensation due to an employee by reason of his or her employment, payable in legal tender of the United States or checks on banks convertible into cash on demand at full face value, subject to such deductions, charges, or allowances as may be permitted by this subchapter or by regulations of the director under this subchapter.



§ 11-4-204 - Law most favorable to employees applicable -- Liberal construction.

(a) Any standards relating to minimum wages, maximum hours, or other working conditions in effect under any other law of this state on May 22, 1968, which are more favorable to employees than those applicable to employees under this subchapter or the regulations issued in this chapter shall not be deemed to be amended, rescinded, or otherwise affected by this subchapter but shall continue in full force and effect and may be enforced as provided by law unless and until they are specifically superseded by standards more favorable to employees by operation of or in accordance with regulations issued under this subchapter.

(b) This subchapter shall be liberally construed in favor of its purposes and shall not limit any law or policy that requires payment of higher or supplemental wages or benefits.



§ 11-4-205 - Right of collective bargaining not affected.

Nothing in this subchapter shall be deemed to interfere with, impede, or in any way diminish the right of employers and employees to bargain collectively through representatives of their own choosing in order to establish wages or other conditions of work.



§ 11-4-206 - Penalties.

(a) (1) Any employer who willfully hinders or delays the Director of the Department of Labor or his or her authorized representative in the performance of his or her duties in the enforcement of this subchapter, willfully refuses to admit the director or his or her authorized representative to any place of employment, willfully fails to make, keep, and preserve any records as required under the provisions of this subchapter, willfully falsifies any such record, willfully refuses to make the record accessible to the director or his or her authorized representative upon demand, willfully refuses to furnish a sworn statement of the record or any other information required for the proper enforcement of this subchapter to the director or his or her authorized representative upon demand, willfully fails to post a summary of this subchapter or a copy of any applicable regulations as required by § 11-4-216, pays or agrees to pay minimum wages at a rate less than the rate applicable under this subchapter, or otherwise willfully violates any provision of this subchapter or of any regulation issued under this subchapter shall be deemed in violation of this subchapter and shall be subject to a civil penalty of not less than fifty dollars ($50.00) and not more than one thousand dollars ($1,000) for each violation.

(2) For the purposes of this subsection, each violation shall constitute a separate offense.

(b) Any employer who willfully discharges or in any other manner willfully discriminates against any employee because the employee has made any complaint to his or her employer or to the director or his or her authorized representative that he or she has not been paid minimum wages in accordance with the provisions of this subchapter or because the employee has caused to be instituted or is about to cause to be instituted any proceeding under or related to this subchapter or because the employee has testified or is about to testify in any such proceeding shall be deemed in violation of this subchapter and shall be subject to a civil penalty of not less than fifty dollars ($50.00) and not more than one thousand dollars ($1,000) for each violation.

(c) For the purposes of this section, each day that the violation continues shall constitute a separate offense.

(d) The director shall determine the amount of the penalty and shall consider the appropriateness of the penalty to the size of the business and the gravity of the violation.

(e) The determination by the director shall be final unless within fifteen (15) days after receipt of notice thereof by certified mail the person, firm, corporation, partnership, or association charged with the violation notifies the director in writing that he or she contests the proposed penalty. In the event that a penalty is contested, a final determination shall be made pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(f) Upon a final administrative determination, the amount of the penalty may be recovered in a civil action brought by the director in a court of competent jurisdiction without paying costs or giving bond for costs.

(g) Sums collected under this section shall be paid into the Department of Labor Special Fund.

(h) Assessment of a civil penalty by the director shall be made no later than three (3) years after the date of the occurrence of the violation.

(i) In addition to the civil penalty provided by this section, the director is authorized to petition any court of competent jurisdiction, without paying costs or giving bond for costs, to enjoin or restrain any person, firm, corporation, partnership, or association who violates the provisions of this subchapter or any regulation issued thereunder.



§ 11-4-209 - Director of the Department of Labor -- Powers and duties.

(a) For any occupation, the Director of the Department of Labor shall make and revise such administrative regulations, including definitions of terms, as he or she may deem appropriate to carry out the purposes of this subchapter or necessary to prevent the circumvention or evasion thereof and to safeguard the minimum wage rates established.

(b) The regulations may include, but are not limited to, regulations governing:

(1) Outside or commission salespersons;

(2) Learners and apprentices, their number, proportion, and length of service;

(3) Part-time pay, bonuses, and fringe benefits;

(4) Special pay for special or extra work;

(5) Permitted charges to employees or allowances for board, lodging, apparel, or other facilities or services customarily furnished by employers to employees;

(6) Allowances for gratuities; and

(7) Allowances for other special conditions or circumstances which may be usual in a particular employer-employee relationship.

(c) Regulations shall be promulgated pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) The director or his or her authorized representatives shall:

(1) Have authority to enter and inspect the place of business or employment of any employer in the state for the purpose of:

(A) Examining and inspecting any or all books, registers, payrolls, and other records of any employer that in any way relate to or have a bearing upon the question of wages, hours, and other conditions of employment of any employees;

(B) Copy any or all of the books, registers, payrolls, and other records as he or she may deem necessary or appropriate; and

(C) Question employees for the purpose of ascertaining whether the provisions of this subchapter and regulations issued under this subchapter have been and are being complied with;

(2) Have authority to require from the employer full and correct statements in writing, including sworn statements, with respect to wages, hours, names, addresses, and such information pertaining to his or her employees as the director or his or her authorized representative may deem necessary or appropriate;

(3) Publish all regulations promulgated pursuant to this subchapter; and

(4) Otherwise implement and enforce the provisions of this subchapter and the regulations issued under this subchapter.



§ 11-4-210 - Minimum wage.

(a) Beginning October 1, 2006, every employer shall pay each of his or her employees wages at the rate of not less than six dollars and twenty-five cents ($6.25) per hour except as otherwise provided in this subchapter.

(b) With respect to any full-time student attending any accredited institution of education within this state and who is employed to work an amount not to exceed twenty (20) hours during weeks that school is in session or forty (40) hours during weeks when school is not in session, the rate of wage shall be equal to but not less than eighty-five percent (85%) of the minimum wage provided in this section.



§ 11-4-211 - Overtime.

(a) Except as otherwise provided in this section and §§ 11-4-210 and 11-4-212, no employer shall employ any of his or her employees for a work week longer than forty (40) hours unless the employee receives compensation for his or her employment in excess of the hours above specified at a rate not less than one and one-half (1 1/2) times the regular rate of pay at which he or she is employed.

(b) The provisions regarding the payment of wages at one and one-half (1 1/2) times the regular rate of pay for overtime services shall not be applicable with respect to agricultural employees.

(c) Neither the provisions of this section nor the provisions of any other law of this state shall be construed to require the payment of compensation at a greater rate than the normal rate for services performed by agricultural employees in excess of forty (40) hours per week.

(d) This section shall not apply to any employee exempt from the overtime requirements of the federal Fair Labor Standards Act pursuant to the provisions of 29 U.S.C. § 213(b)(1)-(24) and (b)(28)-(30), as they existed on March 1, 2006.

(e) No public agency shall be deemed to have violated this section with respect to the employment of any employee in fire protection activities or law enforcement activities, including security personnel in correctional institutions, provided that the public agency pays overtime pay in compliance with 29 U.S.C. § 207(k), as it existed on March 1, 2006.

(f) In lieu of overtime compensation, the State of Arkansas and any political subdivision of the state may award compensatory time off at a rate of not less than one and one-half (1 1/2) hours for each hour of employment for which overtime compensation is required. The compensatory time off may be provided only:

(1) (A) Pursuant to applicable provisions of a collective bargaining agreement, memorandum of understanding, or other agreement between the public agency and representatives of such employees.

(B) In the case of employees not covered by subdivision (f)(1)(A) of this section, an agreement or understanding arrived at between the employer and employee before the performance of the work; and

(2) If the employee has not terminated employment and has not accrued compensatory time in excess of the following:

(A) Four hundred eighty (480) hours for police, firefighters, emergency response personnel, and employees engaged in seasonal activities; or

(B) Two hundred forty (240) hours for any public employee not otherwise exempt or covered by subdivision (f)(2)(A) of this section.

(g) By rule or regulation, the Director of the Department of Labor may authorize employment in excess of the standard set by subsection (a) of this section or may authorize the calculation of overtime on a basis other than the regular rate of pay required by subsection (a) of this section for employment:

(1) Necessitating irregular hours of work;

(2) At a piece rate;

(3) Paying on a commission basis in a retail or service establishment;

(4) In a hospital or enterprise engaged in the care of the sick, the aged, or individuals with mental illness;

(5) By an independently-owned-and-controlled local enterprise engaged in the wholesale or bulk distribution of petroleum products; and

(6) Under a collective bargaining agreement.



§ 11-4-212 - Allowance for gratuities.

(a) Every employer of an employee engaged in any occupation in which gratuities have been customarily and usually constituted and have been recognized as a part of remuneration for hiring purposes shall be entitled to an allowance for gratuities as a part of the hourly wage rate provided in § 11-4-210 in an amount of no less than three dollars and sixty-two cents ($3.62) per hour, provided that the employee actually received that amount in gratuities and that the application of the foregoing gratuity allowances results in payment of wages other than gratuities to tipped employees, including full-time students subject to the provisions of § 11-4-210, of no less than two dollars and sixty-three cents ($2.63) per hour.

(b) In determining whether an employee received in gratuities the amount claimed, the Director of the Department of Labor may require the employee to show to the satisfaction of the director that the actual amount of gratuities received by him or her during any work week was less than the amount determined by the employer as the amount by which the wage paid the employee was deemed to be increased under this section.



§ 11-4-213 - Allowance for furnishing board, lodging, apparel, etc.

(a) Every employer of an employee engaged in any occupation in which board, lodging, apparel, or other items and services are customarily and regularly furnished to the employee for his or her benefit shall be entitled to an allowance for the reasonable value of board, lodging, apparel, or other items and services as part of the hourly wage rate provided in § 11-4-210 in an amount not to exceed thirty cents (30cent(s)) per hour.

(b) In determining whether an employee received board, lodging, apparel, or other items and services having a reasonable value of less than thirty cents (30cent(s)) per hour during any work week, the Director of the Department of Labor may require the employee to show to the satisfaction of the director that the reasonable value of items and services received by the employee was less than the amount determined by the employer as the amount by which the wage paid the employee was deemed to be increased under this section.



§ 11-4-214 - Handicapped workers.

(a) Any person handicapped by lack of skill, age, or physical or mental deficiency or injury in any way that his or her earning capacity is impaired shall be granted a temporary special exemption license or permit authorizing the employment of the person at wages lower than the minimum prescribed in this subchapter until such time as the Director of the Department of Labor shall hold a hearing and prescribe regulations regarding exemption of these persons as authorized in this section.

(b) (1) The director may provide by regulation, after notice and public hearing at which any person may be heard, for the employment in any occupation of individuals whose earning capacity is impaired by age or physical or mental deficiency or injury at wages lower than the minimum wage rate provided in § 11-4-210 as he or she may find appropriate to prevent curtailment of opportunities for employment, to avoid undue hardship, and to safeguard the minimum wage rate under this subchapter.

(2) In addition, the director, by regulation or special order, may provide for the employment of handicapped clients in work activities centers under special certificates at wages that are less than the minimum prescribed in § 11-4-210 that the director determines constitutes equitable compensation for the clients in work activities centers.

(c) For the purposes of this section, the term "work activities centers" shall mean centers planned and designed exclusively to provide therapeutic activities for handicapped clients whose physical and mental impairment is so severe as to make their productivity capacities inconsequential.



§ 11-4-215 - Learners, apprentices, and full-time students.

(a) For any occupation, the Director of the Department of Labor may provide, by regulation, after a public hearing at which any person may be heard, for the employment in the occupation of learners, apprentices, and full-time students at wages lower than the minimum wage rate provided in § 11-4-210(b) as he or she may find appropriate to prevent curtailment of opportunities for employment and to safeguard the minimum wage rate under this subchapter.

(b) No employee shall be employed at wages fixed pursuant to this section, except under special license issued under applicable regulations of the director.



§ 11-4-216 - Posting of law.

(a) Every employer subject to any provisions of this subchapter or of any regulations issued under this subchapter shall keep a summary of this subchapter, approved by the Director of the Department of Labor, and copies of any applicable regulations issued under this subchapter, or a summary of the regulations approved by the director, posted in a conspicuous and accessible place in or about the premises wherein any person subject thereto is employed.

(b) Employers shall be furnished copies of the summaries of this statute and regulations by the director on request without charge.



§ 11-4-217 - Records kept by employer.

(a) Every employer subject to any provision of this subchapter or of any regulation issued under this subchapter shall make and keep for a period of not less than three (3) years in or about the premises wherein any employee is employed a record of the name, address, and occupation of each of his or her employees, the rate of pay, the amount paid each pay period to each employee, and such other information as the Director of the Department of Labor shall prescribe by regulation as necessary or appropriate for the enforcement of the provisions of this subchapter or of the regulations under this subchapter.

(b) The records shall be open for inspection or transcription by the director or his or her authorized representative at any reasonable time.

(c) Every employer shall furnish to the director or to his or her authorized representative on demand a sworn statement of the records and information upon forms prescribed or approved by the director.



§ 11-4-218 - Employee's remedies.

(a) (1) Any employer who pays any employee less than the minimum wages, including overtime compensation or compensatory time off as provided by this subchapter, to which the employee is entitled under or by virtue of this subchapter shall:

(A) Pay any applicable civil penalties; and

(B) Be liable to the employee affected for:

(i) The full amount of the wages, less any amount actually paid to the employee by the employer; and

(ii) Costs and such reasonable attorney's fees as may be allowed by the court.

(2) The employee may be awarded an additional amount up to, but not greater than, the amount under subdivision (a)(1)(B)(i) of this section to be paid as liquidated damages.

(b) Any agreement between the employee and employer to work for less than minimum wages shall be no defense to the action.

(c) The venue of the action shall lie in the circuit court of any county in which the services that are the subject of the employment were performed.

(d) (1) The Director of the Department of Labor shall have the authority to fully enforce this subchapter by instituting legal action to recover any wages that he or she determines to be due to employees under this subchapter.

(2) No legal action shall be brought by the director until after notice and opportunity for hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and entry of a final administrative order.

(3) (A) Following any appeals taken pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the director shall be entitled to enforce his or her final administrative order in any court of competent jurisdiction without paying costs or giving bond for costs.

(B) The director's findings of fact shall be conclusive in any such proceeding.

(e) (1) An employee may bring an action for equitable and monetary relief against an employer, including the State of Arkansas or a political subdivision of the state, if the employer pays the employee less than the minimum wages, including overtime wages, to which the employee is entitled under or by virtue of this subchapter.

(2) If the employee brings an action under this subsection, then any complaint before the director by the employee on the same matter shall be dismissed with respect to that employee.

(3) (A) The employee shall not be required to exhaust administrative remedies before bringing an action.

(B) There shall be no procedural, pleading, or burden of proof requirements beyond those that apply generally to civil suits in order to maintain the action.



§ 11-4-219 - Judicial review.

(a) Any interested person in any occupation for which any administrative regulation has been issued under the provisions of this subchapter who may be aggrieved by any regulation may obtain a review thereof in the circuit court of the county of the residence of the aggrieved party by filing in the court within twenty (20) days after the date of publication of the regulation a written petition praying that the regulation be modified or set aside.

(b) A copy of the petition shall be served upon the Director of the Department of Labor.

(c) (1) The court shall review the record of the proceedings before the director, and the director's findings of fact shall be affirmed if supported by substantial evidence. The court shall determine whether the regulation is in accordance with law.

(2) If the court determines that the regulation is not in accordance with law, it shall remand the case to the director with directions to modify or revoke the regulation.

(d) (1) If application is made to the court for leave to adduce additional evidence by any aggrieved party, the party shall show to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce the evidence before the director.

(2) If the court finds that the evidence is material and that reasonable grounds exist for failure of the aggrieved party to adduce the evidence in prior proceedings, the court shall remand the case to the director with directions that the additional evidence be taken before the director.

(3) The director may modify his or her findings and conclusions, in whole or in part, by reason of the additional evidence.

(e) Hearings in the circuit court on all appeals taken under the provisions of this subchapter shall take precedence over all matters except matters of the same character. The jurisdiction of the court shall be exclusive, and its judgment and decree shall be final, except that it shall be subject to review by the Supreme Court.

(f) (1) The commencement of proceedings under subsections (a)-(d) of this section, unless specifically ordered by the court, shall not operate as a stay of an administrative regulation issued under the provisions of this subchapter.

(2) The court shall not grant any stay of an administrative regulation unless the person complaining of the regulation shall file an amount in the court, undertaking with a surety satisfactory to the court, for payment to the employees affected by the regulation in the event that the regulation is affirmed. The surety shall be in an amount by which the compensation the employees are entitled to receive under the regulation exceeds the compensation they actually receive while the stay is in effect.



§ 11-4-220 - Person entitled to file a claim.

(a) Any employee covered by this subchapter may file a claim with the Director of the Department of Labor charging that an employer has violated § 11-4-210 or § 11-4-211 as to any employee or other person.

(b) The director shall promptly investigate each claim.

(c) The name of any employee identified in a claim shall be kept confidential until the director issues an administrative complaint or the director is ordered to release the information by order of a court of competent jurisdiction.






Subchapter 3 - -- Wage Disputes

§ 11-4-301 - Definition.

As used in this subchapter, "labor" means work or service performed by a person employed for a period of time for which the wages or salary or remuneration for the work or services is to be paid at stated intervals or at the termination of the employment or for physical work actually performed by an independent contractor if the amount in controversy does not exceed two thousand dollars ($2,000).



§ 11-4-302 - Act cumulative.

This subchapter is a substitute for Acts 1923, No. 380, but apart from that act is cumulative in its effect and shall not be so construed as to nullify or repeal the laws now existing with regard to liens.



§ 11-4-303 - Director of Department of Labor to conduct hearing.

(a) Upon application of either employer or employee, the Director of the Department of Labor or any person authorized by the director shall have authority to inquire into, hear, and decide disputes arising from wages earned and shall allow or reject any deduction from wages.

(b) Upon motion of either employer or employee, the amount found to be due may be paid in the presence of the director or person designated by him or her, and after final hearing by the director or person appointed by him or her, he or she shall file in the office of the Department of Labor a copy of findings and facts and his or her award.

(c) The amount of the award of the director shall be presumed to be the amount of wages, if any, due and unpaid to the employee.



§ 11-4-304 - Judicial review.

(a) If either employer or employee shall fail or refuse to accept the findings of the Director of the Department of Labor, then either shall have the right to proceed at law as provided.

(b) If the claim is meritorious, and if within the discretion of the director the claimant's lack of financial ability entitles him or her to the services of the department, the director in the name of the State of Arkansas, for the benefit of the claimant, may institute action in any court of competent jurisdiction, without paying costs or giving bond for costs, and shall be entitled to all remedies available to litigants in the prosecution of actions and their enforcement, if successful.

(c) Nothing in this section shall be construed so as to relieve an unsuccessful defendant from paying costs.



§ 11-4-305 - Enforcement of laborer's lien.

(a) In all cases where the claimant is entitled to a laborer's lien or a lien on a thing or property worked on, the lien may be enforced as otherwise provided for by law, except that where a sheriff or constable is authorized to take charge of property subject to a lien claim and hold it subject to the decision of the court, as in cases of attachment, the sheriff or constable, upon the claimant's otherwise complying with the law regarding attachments and upon the claimant's filing an affidavit with the clerk of the court that he or she is unable to make an attachment bond, shall take the defendant's receipt for the property described in the plaintiff's statement as required by § 18-43-106, and the property shall be left in the possession of the defendant.

(b) The defendant shall exercise full dominion over the property as if it had not been attached except that he or she may not give it away. The defendant may sell, pledge, mortgage, or otherwise alienate or encumber the property if the proceeds therefrom bear a reasonable relation to the value of the lien, so that the person purchasing or taking an encumbrance upon the property shall possess superior rights to the lien claimant.

(c) (1) The defendant, however, selling or encumbering the property shall be held accountable to the court for the proceeds of the sale or encumbrance and shall file with the clerk of the court at the time of making the sale, or charging the property with an encumbrance, a statement giving the name of the purchaser or encumbrancer, his or her address, and the amount realized from the sale or encumbrance.

(2) The defendant shall also notify the plaintiff of the filing of the statement.

(d) If, upon the successful termination of the litigation in favor of the lien claimant, the defendant fails within five (5) days to pay into the registry of the court where the action was originally instituted the proceeds from the sale or encumbrance, the defendant shall be held to be in contempt of court and punished as for contempt.



§ 11-4-306 - Fees prohibited.

The Director of the Department of Labor or any person designated by him or her shall not charge or be permitted to accept any fees or remuneration whatsoever from any person for the performance of any duties under this subchapter.






Subchapter 4 - -- Payment of Wages

§ 11-4-401 - Payment semimonthly.

(a) Except as provided in subsection (c) of this section, all corporations doing business in this state who shall employ any salespersons, mechanics, laborers, or other servants for the transaction of their business shall pay the wages of the employees semimonthly.

(b) Any corporation that shall, through its president or otherwise, violate subsections (a) and (c) of this section shall be deemed guilty of a misdemeanor and on conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) for each offense.

(c) All corporations with an annual gross income of five hundred thousand dollars ($500,000), or more, doing business in this state who shall employ any salespersons, mechanics, laborers, or other servants for the transaction of their business shall pay the wages of their management level and executive employees who are exempt under the provisions of Section 13 of the Fair Labor Standards Act, from the provisions of Sections 6 and 7 of that act, and who are compensated at a gross rate in excess of twenty-five thousand dollars ($25,000) per year, at a minimum of once each calendar month.



§ 11-4-402 - Discount for advance payment -- Payments made in currency.

(a) It shall be unlawful for any milling or manufacturing company, or any other person, corporation, or company employing persons to labor for them in the State of Arkansas, to discount the wages of their employees or laborers when payment is made or demanded before the regular paydays more than at the rate of ten percent (10%) per annum from the date of payment to the regular payday.

(b) (1) (A) All employees shall be paid in currency or by check or electronic direct deposit into the employee's account.

(B) The employee may opt out of electronic direct deposit by providing the employer a written statement requesting payment by check.

(2) Notwithstanding any provision to the contrary, an employee has a right to be paid in currency if the employer has at any time paid the employee with a check drawn on an account with insufficient funds.

(3) This subsection (b) does not apply to any demand or claim by the Department of Labor.

(c) Any evasion or violation of this section shall be usury and a misdemeanor. The person, company, or corporation, or his, her, or its agents, violating this section shall be fined in any sum not less than ten dollars ($10.00) nor more than five hundred dollars ($500), and the entire property of the person, company, or corporation shall be subject to the payment of the fine and costs.



§ 11-4-403 - Payment by evidence of indebtedness.

(a) It shall be unlawful for any corporation, company, firm, or person engaged in any trade or business in this state, either directly or indirectly, to issue, sell, give, or deliver to any person employed by the corporation, company, firm, or person, in payment of wages, whether the wages are earned or not, any scrip, token, draft, check, or other evidence of indebtedness payable or redeemable otherwise than in lawful money, at the next regular payday of the corporation, company, firm, or person.

(b) If the scrip, token, draft, check, or other evidence of indebtedness is issued, sold, given, or delivered to the laborer, it shall be construed, taken, and held in all courts and places to be a promise to pay the sum specified therein in lawful money by the corporation, company, firm, or person issuing, selling, giving, or delivering the same to the person named therein or the holder thereof.

(c) The corporation, company, firm, or person issuing, selling, giving, or delivering the evidence of indebtedness in violation of subsection (a) of this section shall, moreover, be guilty of a misdemeanor and upon conviction shall be fined not less than twenty-five dollars ($25.00) and not more than one hundred dollars ($100). At the discretion of the court trying the action, the officer or agent of the corporation, company, firm, or person issuing, selling, giving, or delivering the evidence of indebtedness may be imprisoned not less than ten (10) nor more than thirty (30) days.

(d) In any suit by any holder of the scrip, token, draft, check, or other evidence of indebtedness or in any prosecution under the provisions of this section, it shall not be required of the plaintiff in the suit or the state in the prosecution to prove that the scrip, token, draft, check, or other evidence of indebtedness was sold, given, issued, or delivered by the defendant in the suit or prosecution to any laborer or employee in payment of wages of the laborer or employee.

(e) The provisions of this section do not apply to coal mines when fewer than twenty (20) men are employed under the ground.



§ 11-4-404 - Payment by sale of goods or supplies.

(a) If any corporation, company, firm, or person shall coerce or compel or attempt to coerce or compel any employee in its employment to purchase goods or supplies in payment of wages, whether the wages are earned or not, from any corporation, company, firm, or person, the first-named corporation, company, firm, or person shall be guilty of a misdemeanor and upon conviction shall be punished as provided in § 11-4-403.

(b) If any corporation, company, firm, or person shall directly or indirectly sell to any employee in payment of wages, whether earned or not, goods and supplies at prices higher than a reasonable or current market value thereof in cash, the corporation, company, firm, or person shall be liable to the employee in a civil action in double the amount of the charges made and paid for any goods and supplies in excess of the reasonable or current value in cash thereof.

(c) The provisions of this section do not apply to coal mines when fewer than twenty (20) men are employed under the ground.



§ 11-4-405 - Payment on discharge.

(a) (1) Whenever any railroad company or corporation or any receiver operating any railroad engaged in the business of operating or constructing any railroad or railroad bridge shall discharge, with or without cause, or refuse to further employ any servant or employee thereof, the unpaid wages of the servant or employee then earned at the contract rate, without abatement or deduction, shall be and become due and payable on the day of the discharge or refusal to longer employ.

(2) Any servant or employee may request of his or her foreman or the keeper of his or her time to have the money due him or her, or a valid check therefor, sent to any station where a regular agent is kept. If the money or a valid check therefor does not reach the station within seven (7) days from the date it is so requested, then, as a penalty for the nonpayment, the wages of the servant or employee shall continue from the date of the discharge or refusal to further employ at the same rate until paid. However, the wages shall not continue more than sixty (60) days unless an action therefor shall be commenced within that time.

(b) This section shall apply to all companies and corporations doing business in this state and to all servants and employees thereof. Any servants or employees who shall hereafter be discharged or refused further employment may request or demand the payment of any wages due and, if not paid within seven (7) days from discharge or refusal to longer employ, then the penalties provided in subdivision (a)(2) of this section for railway employees shall attach.

(c) Any servant or employee whose employment is for a definite period of time and who is discharged without cause before the expiration of that time may, in addition to the penalties prescribed by this section, have an action against any employer for any damages he or she may have sustained by reason of the wrongful discharge, and the action may be joined with an action for unpaid wages and penalty.

(d) No servant or employee who secretes or absents himself to avoid payment to him or her, or refuses to receive payment when fully tendered, shall be entitled to any benefit under this section for the time as he or she so avoids payment.






Subchapter 5 - -- Female Employees Generally



Subchapter 6 - -- Wage Discrimination

§ 11-4-601 - Discrimination on the basis of sex prohibited.

(a) Every employer in the state shall pay employees equal compensation for equal services, and no employer shall discriminate against any employee in the matter of wages or compensation solely on the basis of the sex of the employee.

(b) An employer who violates or fails to comply with the provisions of this section shall be guilty of a Class C misdemeanor, and each day that the violation or failure to comply continues shall be a separate offense.



§ 11-4-607 - Definitions for §§ 11-4-608 -- 11-4-612.

As used in §§ 11-4-608 -- 11-4-612, unless the context otherwise requires:

(1) (A) "Employees" shall mean any person employed for hire in any lawful business, industry, trade, profession, or enterprise.

(B) However, it shall not include persons engaged in domestic service in the home of the employer; in agricultural service, or in temporary or seasonal employment; employees of any social club, fraternal, charitable, educational, religious, scientific, or literary association, no part of the net earnings of which inures to the benefit of any private individual;

(2) "Employer" shall include any person, natural or artificial, acting in the interest of an employer directly or indirectly; and

(3) "Employment" means any employment under contract of hire, expressed or implied, written or oral.



§ 11-4-608 - Penalties for violation of §§ 11-4-607 -- 11-4-612.

Any employer who violates any provision of §§ 11-4-607 -- 11-4-612, or who discharges or in any other manner discriminates against any employee because the employee has made a complaint to his or her employer, the Director of the Department of Labor, or any other person, has instituted or caused to be instituted any proceedings under or related to §§ 11-4-607 -- 11-4-612, or has testified or is about to testify in any such proceeding shall be fined not more than five hundred dollars ($500) nor imprisoned more than one (1) year, or both.



§ 11-4-609 - Administration of §§ 11-4-607 -- 11-4-612.

The Director of the Department of Labor shall have the power and it shall be his or her duty to carry out and administer the provisions of §§ 11-4-607 -- 11-4-612.



§ 11-4-610 - Wage discrimination between sexes prohibited.

(a) No employer shall discriminate in the payment of wages as between the sexes or shall pay any female in his or her employ salary or wage rates less than the rates paid to male employees for comparable work.

(b) Nothing in §§ 11-4-607 -- 11-4-612 shall prohibit a variation in rates of pay based upon a difference in seniority, experience, training, skill, ability, differences in duties and services performed, differences in the shift or time of the day worked, or any other reasonable differentiation except difference in sex.



§ 11-4-611 - Action to collect unpaid wages.

(a) An employer who violates the provisions of § 11-4-610 shall be liable to the employee or employees affected in the amount of their unpaid wages.

(b) (1) Action to recover the wages may be maintained in any court of competent jurisdiction by any one (1) or more employees.

(2) Any agreement between the employer and the employee to work for less than the wage to which the employee is entitled under §§ 11-4-607 -- 11-4-612 shall be no defense to the action.

(3) In addition to any wages recovered, the court in the action shall allow an additional equal amount as liquidated damages plus a reasonable attorney's fee and court costs.

(4) At the request of any employee paid less than the wage to which he or she is entitled under §§ 11-4-607 -- 11-4-612, the Director of the Department of Labor may take an assignment of the wage claim in trust for the employee and shall bring any legal action necessary to collect the claim. The director shall not be required to pay any court costs in connection with the action.

(c) Any action to recover wages and liquidated damages based on violation of § 11-4-610 must be commenced within two (2) years of the accrual thereof and not afterwards.



§ 11-4-612 - Employer to keep records.

(a) Every employer subject to §§ 11-4-607 -- 11-4-612 shall keep and maintain records of the salaries and wage rates, job classifications, and other terms and conditions of employment of the persons employed by him or her and the records shall be preserved for a period of three (3) years.

(b) The records shall also be made available to the parties and to the court wherein an action to recover unpaid wages under this subchapter is pending.









Chapter 5 - Working Conditions Generally

Subchapter 1 - -- General Provisions

§ 11-5-101 - Suitable temperature, humidity, and air space required.

(a) In every factory, mill, workshop, mercantile establishment, laundry, or other establishment, adequate measures shall be taken for securing and maintaining a reasonable, and as far as possible, an equable temperature consistent with the reasonable requirements of the manufacturing process.

(b) No unnecessary humidity which would jeopardize the health of employees shall be permitted.

(c) In every room, apartment, or building used as a factory, mill, workshop, mercantile establishment, laundry, or other place of employment, sufficient air space shall be provided for every employee which in the judgment of the Director of the Department of Labor or of his or her deputies and inspectors is sufficient for the employees health and welfare.



§ 11-5-102 - Removal of gas, effluvia, and dust required.

(a) All factories, mills, workshops, mercantile establishments, laundries, and other establishments shall be kept free from gas or effluvia arising from any sewer, drain, privy, or other nuisance on the premises.

(b) All poisonous or noxious gases arising from any process and all dust which is injurious to the health of persons employed which is created in the process of manufacturing within the above-named establishments shall be removed as far as practicable by ventilators, exhaust fans, or other adequate devices.



§ 11-5-103 - Cleaning required.

(a) All decomposed, fetid, or putrescent matter and all refuse, waste, and sweepings of any factory, mill, workshop, mercantile establishment, laundry, or other establishment shall be removed at least once each day and be disposed of in such manner as not to cause a nuisance.

(b) All cleaning, sweeping, and dusting shall be done as far as possible outside of working hours, but if done during working hours, shall be done in such a manner as to avoid, as far as possible, the raising of dust and noxious odors.



§ 11-5-104 - Wet floors -- Certain precautions required.

(a) In all establishments where any process is carried on which makes the floors wet, the floors shall be constructed and maintained with due regard for the health of the employees.

(b) Gratings or dry standing room shall be provided wherever practicable at points where employees are regularly stationed.

(c) Adequate means shall be provided for drainage and for the prevention of leakage or seepage to lower floors.



§ 11-5-105 - Safe doors, stairways, and elevators required.

(a) All doors used by employees as entrances to or exits from factories, mills, workshops, mercantile establishments, laundries, or other establishments of a height of two (2) stories or over shall open outward and shall be so constructed as to be easily and immediately opened from within in case of fire or other emergencies.

(b) Proper and substantial handrails shall be provided on all stairways.

(c) Lights shall be kept burning at all main stairs, stair landings, and elevator shafts in the absence of sufficient natural light.

(d) The provisions of this section shall not apply to any mercantile establishments having fewer than three (3) female employees.



§ 11-5-107 - Inspection of working place -- Findings.

(a) The Director of the Department of Labor or any of his or her deputies or inspectors shall have the right to enter any factory, mill, workshop, mercantile establishment, laundry, or other establishment where three (3) or more persons are employed for the purpose of making inspections and enforcing the provisions of §§ 11-5-101 -- 11-5-111.

(b) They are empowered upon finding any violation of §§ 11-5-101 -- 11-5-111 by reason of unsanitary conditions which will endanger the health of the employees therein employed, by reason of neglect to remove and prevent fumes and gases or odor injurious to employees, by reason of the failure or refusal to comply with any requirement of §§ 11-5-101 -- 11-5-111, or by reason of the inadequacy or insufficiency of any plan, method, practice, or device employed in assumed compliance with any of the requirements of §§ 11-5-101 -- 11-5-111 to pass upon and to make a written finding as to the failure or refusal to comply with any requirement of §§ 11-5-101 -- 11-5-111 or as to adequacy or sufficiency of any practice, plan, or method used in or about any place mentioned in §§ 11-5-101 -- 11-5-111 in supposed compliance with any of the requirements of §§ 11-5-101 -- 11-5-111.



§ 11-5-108 - Order to correct conditions -- Issuance.

(a) The Director of the Department of Labor or any of his or her deputies or inspectors may issue a written order to the owner, manager, superintendent, or other person in control or management of the place or establishment for the correction of any condition caused or permitted in or about the place or establishment in violation of any of the requirements of §§ 11-5-101 -- 11-5-111, or of any condition, practice, plan, or method used therein or thereabouts in supposed compliance with any requirement of §§ 11-5-101 -- 11-5-111 but which are found to be inadequate or insufficient, in any respect, to comply therewith, and shall state in the order how the conditions, practices, plans, or methods, in any case, shall be corrected and the time within which they shall be corrected, a reasonable time being given in the order therefor.

(b) One (1) copy of the order shall be delivered to the owner, manager, superintendent, or other person in control or management of the place or establishment, and one (1) copy shall be filed in the office of the Department of Labor.



§ 11-5-109 - Order to correct conditions -- Conclusiveness -- Action to set aside.

(a) The findings and orders shall be prima facie valid, reasonable, and just and shall be conclusive unless attacked and set aside in the manner provided in subsections (b) and (c) of this section.

(b) (1) The owner or owners, manager, superintendent, or other person in control or management of any place or establishment covered by this chapter, and directly affected by any finding or order provided for in §§ 11-5-107 and 11-5-108, may, within fifteen (15) days from the date of the delivery to him, her, or them of a copy of the order as provided for in §§ 11-5-107 and 11-5-108, file a petition setting forth the particular cause of objection to the order and findings in a court of competent jurisdiction against the Director of the Department of Labor.

(2) The action shall have precedence over all other causes of a different nature and shall be tried and determined as other civil causes in the court.

(3) If the court is in session at the time the cause of action arises, the suit may be filed during the term and stand ready for trial after ten (10) days' notice.

(c) (1) Either party may appeal but shall not have the right to sue out a writ of error from the trial court.

(2) The appeal shall at once be returnable to the proper appellate court at either of its terms and shall have precedence in the appellate court over other causes of a different nature.

(d) In any trial under this section, the burden shall be upon the plaintiff to show that the findings and order complained of are illegal, unreasonable, or unjust to the plaintiff.



§ 11-5-110 - Order to correct conditions -- Penalties for noncompliance.

(a) Upon the failure or refusal of the owner, manager, superintendent, or other person in control or management of a place or establishment, to comply with an order issued pursuant to § 11-5-108 within the time therein specified, unless it has been attacked and suspended or set aside as provided for in § 11-5-109, the Director of the Department of Labor or his or her deputy or inspectors shall have full authority and power to close the place or establishment, or any part of it that may be in an unsanitary or dangerous condition or contain immoral influences in violation of any requirement of §§ 11-5-101 -- 11-5-110 or order, until such time as the condition, practice, or method is corrected.

(b) Any person in control or management of any establishment included in § 11-5-109 who shall fail or refuse to comply with any written order issued to the person by the director or any of his or her deputies or inspectors, for the correction of any condition caused or permitted therein which endangers the health of the employees therein or which does not comply with the law governing those establishments, shall be punished as provided in § 11-5-111.



§ 11-5-111 - Penalty for violation of §§ 11-5-101 -- 11-5-110.

(a) Any employer violating the provisions of §§ 11-5-101 -- 11-5-110 shall be deemed guilty of a misdemeanor.

(b) (1) Upon conviction, the employer shall be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

(2) Each day's violation shall constitute a separate offense and shall be punished as such.



§ 11-5-112 - Separate toilet rooms for males and females required.

(a) There shall be provided in every factory, manufacturing establishment, workshop, or other place where six (6) or more males and females are employed separate toilets and washrooms for males and females.

(b) (1) The Director of the Department of Labor shall enforce the provisions of this section and shall give notice in writing to employers violating it.

(2) Upon failure to comply with the provisions of this section after thirty (30) days from the notice, the employers shall be liable to penalties provided in subsection (c) of this section.

(c) (1) Any firm, person, or corporation violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100).

(2) Each day shall constitute a separate offense.

(d) This section shall not repeal any laws now in force but shall be cumulative thereto.



§ 11-5-114 - Requiring use of out-of-state mail-order pharmacy.

(a) It shall be unlawful for any employer providing pharmacy services, including prescription drugs, to employees as a part of a health care program to require the employee to obtain drugs from an out-of-state mail-order pharmacy as a condition of obtaining the employer's payment for the prescription drugs or to impose upon an employee not utilizing an out-of-state mail-order pharmacy designated by the employer a copayment fee or other condition not imposed upon employees utilizing the designated out-of-state mail-order pharmacy.

(b) (1) This section shall not apply to any employer who:

(A) Offers, as a part of a health care program, health insurance coverage to employees that provides for payment of an equal portion of the cost to the employee for prescription drugs regardless of the supplier if the health insurance plan allows the employee freedom of choice in determining where the drugs are purchased; or

(B) Had in force effective January 1, 1987, a mail-order prescription drug plan for employees.

(2) The provisions of this section shall not be applicable to health care programs in existence on March 30, 1987.

(c) (1) Any person or entity violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(2) Each violation shall constitute a separate offense.



§ 11-5-115 - Prevention of workplace violence.

(a) If an employer or an employer's employee or invitee has:

(1) Suffered unlawful violence by an individual as defined by § 5-13-310, terroristic act; § 5-14-103, rape; §§ 5-13-201 -- 5-13-203, battery; §§ 5-26-301 -- 5-26-309, domestic battering and assault on a family or household member; or a crime of violence as defined by § 5-73-202(1);

(2) Received a threat of violence by an individual which can reasonably be construed as a threat which may be carried out at the work site as defined by § 5-13-301, terroristic threatening; § 5-38-202, threatening a catastrophe; §§ 5-13-204 -- 5-13-207, assault; or §§ 5-26-304 -- 5-26-306, domestic battering; or

(3) Been stalked or harassed at the work site as defined by § 5-71-213, loitering; § 5-39-203, criminal trespass; § 5-71-208, harassment; or § 5-71-229, stalking, the employer may, in addition to, or instead of, filing criminal charges against the individual, seek a temporary restraining order, a preliminary injunction, or an injunction under Arkansas Rule of Civil Procedure 65 prohibiting further unlawful acts by that individual at the work site, which shall include any place at which work is being performed on behalf of the employer.

(b) (1) Proof by a preponderance of the evidence of any action described in subsection (a) of this section shall constitute irreparable harm or damage to the employer or employer's employee or invitee.

(2) Upon the granting of any restraining order, preliminary injunction, or injunction, the court may, among other appropriate orders:

(A) Order the defendant not to visit, assault, molest, or otherwise interfere with the employer or the employer's operations or the employer's employee or invitee at the employer's work site;

(B) Order the defendant to cease stalking the employer's employee or invitee at the employer's work site;

(C) Order the defendant to cease harassment of the employer or the employer's employee or invitee at the employer's work site;

(D) Order the defendant not to abuse or injure the employer, including the employer's property, or the employer's employee or invitee at the employer's work site;

(E) Order the defendant not to telephone the employer or the employer's employee or invitee at the employer's work site; or

(F) Such other necessary and appropriate relief as is deemed appropriate in the discretion of the court.

(c) When necessary to protect the employer or the employer's employee, invitee, or property, and when authorized by the court, temporary restraining orders, preliminary injunctions, and injunctions granted under this section may be served upon the defendant by a peace officer, sheriff, constable, police officer, other law enforcement officer whose duty it is to preserve the peace, or by any other person authorized by law to serve process, with appropriate orders to the officials to enforce the court's order.

(d) Unless specifically modified or terminated by the issuing judge, all orders and injunctions issued under this section shall have statewide validity and may be enforced by the issuing court for any violation anywhere in the state and by any court of competent jurisdiction within the state for violations which may occur within that court's jurisdiction.

(e) All orders and injuctions issued under this section shall contain language directing appropriate law enforcement agencies to enforce the court's orders.

(f) Unless lack of good faith is shown by clear and convincing evidence, an employer and an employer's agents who act in accord with this section shall be presumed to be acting in good faith and are immune from civil liability for actions taken under this section.

(g) Any employer, or its employee or invitee, which does not utilize the procedures of this section shall not be liable for negligence, nor shall evidence of the same be admissible as evidence of negligence.

(h) (1) This section is not applicable in circumstances where an employee or the employee's representative is engaged in union organizing, union activity, a labor dispute, or any activity or action arguably protected by the National Labor Relations Act.

(2) Nothing in this section is intended to change the act's preemptive regulation of legally protected activities nor to change the right of the State of Arkansas and its courts to regulate activities not protected by the act.



§ 11-5-116 - Break time for expressing breast milk.

(a) (1) An employer shall provide reasonable unpaid break time each day to an employee who needs to express breast milk for her child in order to maintain milk supply and comfort.

(2) To the extent possible, the break time required under subdivision (a)(1) of this section shall run concurrently with any paid or unpaid break time already provided to the employee.

(b) (1) An employer shall make a reasonable effort to provide a private, secure, and sanitary room or other location in close proximity to the work area, other than a toilet stall, where an employee can express her breast milk.

(2) The room or location provided under subdivision (b)(1) of this section may include the employee's normal work space if the employee's normal work space meets the requirements of this section.

(c) This section does not require an employer to provide break time if to do so would create an undue hardship on the operations of the employer.

(d) The employee shall make reasonable efforts to minimize disruption to the employer's operations.






Subchapter 2 - -- Industrial Health Service Act

§ 11-5-201 - Title.

This subchapter shall be cited as the "Industrial Health Service Act of 1947".



§ 11-5-202 - Exception.

Nothing in this subchapter shall be construed as applying to the coal mining industry.



§ 11-5-203 - Penalty.

(a) (1) Any person, firm, or corporation who shall neglect or refuse to comply with the provisions of this subchapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each offense.

(2) Each day any employer neglects or refuses to comply with the provisions of this subchapter shall constitute a separate offense.

(b) It shall be the duty of the prosecuting attorney to prosecute violations of this subchapter.



§ 11-5-204 - Division of Industrial Hygiene -- Creation -- Duties.

(a) The Division of Industrial Hygiene is established as one of the offices over which the State Board of Health maintains supervision.

(b) The division shall investigate places of employment and study those conditions which might be responsible for ill health of the industrial worker.



§ 11-5-205 - State Board of Health -- Rules and regulations.

It shall be the duty of the State Board of Health to adopt rules and regulations pertaining to the control of industrial health hazards, including and concerning the maximum allowable limits of materials, ventilation requirements, water supplies, excreta disposal facilities, washing and shower facilities, and other matters pertaining to the maintenance of the health of the worker.



§ 11-5-206 - Director of Department of Health -- Access to certain buildings.

The Director of the Department of Health or his or her duly authorized deputy shall have access to any firm, corporation, industry, or manufacturing plant for the proper discharge of his or her official duties.



§ 11-5-207 - Use of injurious material, process, or condition prohibited.

(a) It shall be a violation of this subchapter for any employer to use or permit to be used in the conduct of his or her business, manufacturing establishment, or other place of employment any material, process, or condition known to have an adverse effect on health.

(b) However, that material, process, or condition may be used when it is operated, handled, or used in such a manner that injury to the health of the worker will not occur.

(c) It shall be the duty of the Division of Industrial Hygiene to evaluate and determine whether the material, process, or condition is being operated, handled, or used in such a manner that injury to the health of the worker will not occur.



§ 11-5-208 - Use of information from studies or investigations.

(a) Information obtained from studies or upon investigations made in accordance with the provisions of this subchapter shall not be admissible as evidence in any action at law to recover damages for personal injury or in any action under the Workers' Compensation Law, § 11-9-101 et seq.

(b) By mutual agreement between the Division of Industrial Hygiene and those charged with the administration of the Workers' Compensation Law, § 11-9-101 et seq., studies at the request of the latter may be instituted in industries, and the results of these studies may be reported to the administrators.






Subchapter 3 - -- Work Near High Voltage Lines

§ 11-5-301 - Purpose.

(a) This subchapter provides for the minimum precautions to be taken during any excavation, demolition, transportation of equipment, construction, repair, or operation in the proximity of energized overhead electrical lines.

(b) (1) The purposes of this subchapter are to provide for the protection of persons engaged in work of any nature in the vicinity of energized overhead electrical lines, to define the conditions under which work may be carried on safely, the procedures and means by which these conditions may be created, to provide penalties, and to provide remedies to those affected by violations of this subchapter.

(2) The provisions of this subchapter shall not apply to the direct employees of the State Highway Commission or the Arkansas State Highway and Transportation Department.



§ 11-5-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Authorized person" means:

(A) Employees of an electrical utility company with respect to the electrical system of such a company, and the employees of a transportation system with respect to the electrical circuits of the system;

(B) Employees of communication utilities, state, county, or municipal agencies having authorized circuit construction on the poles or structures of an electric utility company, transportation system, or communication system;

(C) Employees of an industrial plant with respect to the electrical system of the plant;

(D) Employees of a municipality with respect to the electrical system of the municipality; and

(E) Employees of any electrical or communications contractor with respect to work under his or her supervision, having authorized construction work on the poles or structures of an electrical utility company, transportation system, or communication system;

(2) "De-energizing" means removing the voltage from electrical conductors and grounding;

(3) "Energized overhead electrical lines" means electrical lines which are energized at a potential of four hundred forty (440) volts or more, as measured between the conductor and the ground;

(4) "Mechanical barrier" means a temporary device for separating and preventing contact between material or equipment and energized overhead electrical lines such as:

(A) Insulating barriers; or

(B) Nonconductive enclosures around conductors;

(5) "Shall" is to be understood as mandatory;

(6) "Should" is to be understood as advisory;

(7) "Temporary relocation" means:

(A) Removing electrical conductors from poles;

(B) Elevating electrical conductors; or

(C) Rerouting electrical conductors;

(8) "Warning sign" means a weather-resistant sign of not less than five inches by seven inches (5'' x 7'') with a yellow background and black lettering reading as follows:

"WARNING -- Unlawful to operate this equipment within ten feet (10') of energized overhead electrical lines."



§ 11-5-303 - Application of National Electrical Safety Code.

The provisions of the National Electrical Safety Code, as adopted by the State of Arkansas, shall apply in the interpretation of this subchapter.



§ 11-5-304 - Exceptions.

This subchapter does not apply to the construction, reconstruction, operation, and maintenance of energized overhead electrical lines and their supporting structures and associated equipment by an authorized electrical person nor to any authorized person engaged in the construction, reconstruction, operation, and maintenance of overhead electrical or communications circuits or conductors and their supporting and associated equipment of rail transportation systems, electrical transmission or distribution systems, or communications systems.



§ 11-5-305 - Penalty for violations.

(a) Every person, firm, corporation, or association who violates any of the provisions of this subchapter shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000); and in addition thereof, if the violation results in physical or electrical contact with any energized overhead electrical line or conductor, and the violation is a proximate cause of any damage or injury to person or property, then the person, firm, corporation, or association violating the provisions of this subchapter shall be liable to the owner or operator of the electrical line or conductor for all damage to the facilities and for all loss, cost, and damages, including attorney's fees, incurred by way of property damage or personal injury by the owner or operator as a result of any such accidental contact.

(b) The provisions of this section shall not apply to public utilities engaged in business in the State of Arkansas, nor their direct employees, nor to persons owning, leasing, or otherwise possessing a legal interest in the land upon which the energized overhead electrical line is located.



§ 11-5-306 - Use of alternative devices or methods.

Where specific devices or methods are mentioned in this subchapter, other devices or methods which will secure equally good results may be used, subject to the approval of the enforcing authority.



§ 11-5-307 - Notification.

(a) (1) When any person, firm, or corporation desires to temporarily carry on any function, activity, work, or operation in closer proximity to any energized overhead electrical line or conductor than permitted by this subchapter, the person or persons responsible for the work to be done shall promptly notify the Director of the Department of Labor and the operator or owner of the electrical lines in writing of the work to be performed and make appropriate arrangements with the operator of the electrical lines before proceeding with any work which would impair the clearances required by this subchapter.

(2) The written notice shall be given to the owner or operator of the electrical lines by submitting notification to the manager of the nearest local office of the operator or owner of the electrical lines with a copy forwarded to the director.

(b) (1) The work shall be performed only after satisfactory mutual arrangements have been negotiated between the owner and operator of the electrical lines and the person or persons responsible for the work to be done.

(2) The owner or operator of the electrical lines shall commence work on the mutual arrangements as provided herein within three (3) working days of the mutual arrangement. Once initiated, the clearance work will continue without unreasonable interruption to complete.



§ 11-5-308 - Prohibited acts.

(a) No person, firm, corporation, or association shall, individually or through an agent or employee, and no person as an agent or employee of any person, firm, corporation, or association, shall perform, require, or permit any agent or employee to perform any function or activity upon any land, building, structure, highway, or other premises when it could be reasonably expected, during the performance of the activity, for any person or employee engaged in performing work connected with or related to the function or activity to move or to be placed in a position within ten feet (10') of any energized overhead electrical line or conductor, or when it could be reasonably expected for any part of any tool, equipment, machinery, or material to be used by any such person or employee to be brought within ten feet (10') of any such overhead line or conductor through any lateral, vertical, or swinging motion during the performance of that function or activity, unless and until danger from accidental contact with said overhead lines has been effectively guarded against in the manner hereinafter prescribed.

(b) No person, firm, corporation, or association shall, individually or through an agent or employee, and no person as an agent or employee of any person, firm, corporation, or association, shall store, operate, erect, maintain, move or transport any tools, machinery, equipment, supplies, materials, or other apparatus, house, other building, or any part thereof, within ten feet (10') of any energized overhead electrical line unless and until danger from accidental contact with the overhead line has been effectively guarded against in the manner hereinafter prescribed.

(c) (1) The commission of any act enumerated in subsection (a) or (b) of this section shall be prohibited except where energized overhead electrical lines have been effectively guarded against danger from accidental contact, by either:

(A) The erection of mechanical or insulating barriers to prevent physical contact with energized overhead electrical lines; or

(B) De-energizing the overhead electrical lines and grounding.

(2) Only in the case of either of such exceptions may the ten foot (10') clearance required be reduced. The required ten foot (10') clearance shall not be provided by movement of the lines through strains impressed by attachments or otherwise, upon the structures supporting the overhead lines, nor upon any equipment, fixtures, or attachments thereon.

(3) If subdivisions (c)(1)(A) and (B) of this section are not practicable in the opinion of the owner or operator of the electrical lines and it is necessary to temporarily relocate the overhead electrical lines, mutually agreeable arrangements shall be made with the owner or operator of the overhead electrical lines for the temporary relocation.

(4) In addition to the requirements of subdivisions (c)(1)(A) and (B) of this section, there shall be installed an insulated cage-type guard or protective device, approved by the Director of the Department of Labor, about the boom or arm of all equipment, except backhoes or dippers. Where the equipment includes a lifting hook device also approved by the director, all lifting lines shall be equipped with insulator links on the lift hook connection.

(5) All mechanical barriers and all insulated protective devices and links referred to in this section shall be of such character and construction as are suited to the work operations and adequate for the electrical conditions to be encountered.

(6) All mechanical barriers and all insulated protective devices and links shall be maintained in such functioning condition as to meet periodic inspection.



§ 11-5-309 - Warning signs.

(a) The owner, agent, or employer responsible for the operation of equipment shall post and maintain in plain view of the operator on each crane, derrick, power shovel, drilling rig, hay loader, hay stacker, pile driver, or similar apparatus, any part of which is capable of vertical, lateral, or swinging motion, an approved weather-resistant warning sign legible at twelve feet (12') reading:

"WARNING -- Unlawful to operate this equipment within ten feet (10') of energized overhead electrical lines."

(b) Warning signs shall be placed:

(1) Within the equipment readily visible to operators of cranes and other equipment when at the controls of such equipment; and

(2) On the outside of equipment in such number and locations as to be readily visible to mechanics or other persons engaged in the work operations.

(c) Warning signs should not be less than five inches (5'') in height and not less than seven inches (7'') in width.






Subchapter 4 - -- Genetic Information in the Workplace

§ 11-5-401 - Title.

This subchapter shall be known and may be cited as the "Genetic Information in the Workplace Act".



§ 11-5-402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "DNA" means deoxyribonucleic acid;

(2) "Employer" means employer as the term is defined in Section 3(d) of the Fair Labor Standards Act of 1938;

(3) (A) "Genetic information" means information derived from the results of a genetic test.

(B) "Genetic information" shall not include:

(i) Family history;

(ii) Results of a routine physical examination or test;

(iii) Results of a chemical, blood, or urine analysis;

(iv) Results of a test to determine drug use;

(v) Results of a test for the presence of the human immunodeficiency virus; or

(vi) Results of any other test commonly accepted in clinical practice at the time it is ordered by the insurer;

(4) (A) "Genetic test" means a laboratory test of the DNA, RNA, or chromosomes of an individual for the purpose of identifying the presence or absence of inherited alterations in the DNA, RNA, or chromosomes that cause a predisposition for a clinically recognized disease or disorder.

(B) "Genetic test" shall not include:

(i) A routine physical examination or a routine test performed as a part of a physical examination;

(ii) A chemical, blood, or urine analysis;

(iii) A test to determine drug use;

(iv) A test for the presence of the human immunodeficiency virus; or

(v) Any other test commonly accepted in clinical practice at the time it is ordered by the insurer; and

(5) "RNA" means ribonucleic acid.



§ 11-5-403 - Prohibition of employer's use of genetic test or information.

(a) An employer shall not seek to obtain or use a genetic test or genetic information of the employee or the prospective employee for the purposes of distinguishing between or discriminating against or restricting any right or benefit otherwise due or available to an employee or prospective employee.

(b) An employer shall not require a genetic test of or require genetic information from the employee or prospective employee for the purposes of distinguishing between or discriminating against or restricting any right or benefit otherwise due or available to an employee or prospective employee.



§ 11-5-404 - Penalty for violation of § 11-5-403.

Any employer who violates the prohibitions of § 11-5-403 shall be guilty of a misdemeanor and may be punished by a fine of not more than twenty-five thousand dollars ($25,000) or by imprisonment in the county jail for not more than one (1) year, or by both fine and imprisonment.



§ 11-5-405 - Exclusion for insurers.

Notwithstanding any language in this subchapter to the contrary, this subchapter shall not apply to an insurer or to an individual or third party dealing with an insurer in the ordinary course of underwriting, conducting, or administering the business of life, disability income, or long-term care insurance, including, but not limited to, actions taken by an insurer or an individual or third party dealing with an insurer in connection with life, disability income, or long-term care insurance made available by an employer to its employees.









Chapter 6 - Child Labor

§ 11-6-101 - Industrial education not prohibited.

Nothing in this chapter shall prevent children of any age from receiving industrial education furnished by the United States, this state, or any city or town in the state and duly approved by the State Board of Education or by any other duly constituted public authority.



§ 11-6-102 - Certain children excepted from chapter.

No boy or girl between the ages of sixteen (16) years and eighteen (18) years shall be subject to the provisions of this chapter if:

(1) The boy or girl is a graduate of any high school, vocational school, or technical school;

(2) The boy or girl is married or is a parent.



§ 11-6-103 - Penalty -- Disposition of fines.

(a) (1) Any person, firm, corporation, partnership, association, parent, guardian, or custodian who employs or permits or suffers any child to be employed or to work in violation of this subchapter or §§ 11-12-101 -- 11-12-105, or any regulations issued thereunder, shall be subject to a civil penalty of not less than fifty dollars ($50.00) and not more than one thousand dollars ($1,000) for each violation.

(2) Each day the violation continues shall with respect to each child so employed or permitted work constitute a separate offense.

(b) The Director of the Department of Labor shall determine the amount of such penalty and shall consider the appropriateness of such penalty to the size of the business and the gravity of the violation.

(c) The determination by the director shall be final unless within fifteen (15) days after receipt of notice thereof by certified mail, the person, firm, corporation, partnership, or association charged with the violation notifies the director in writing that he or she contests the proposed penalty. In the event that penalty is contested, a final determination shall be made pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) The amount of penalty when finally determined may be recovered in a civil action brought by the director in a court of competent jurisdiction, without paying costs or giving bond for costs.

(e) Sums collected under this section shall be paid into the Department of Labor Special Fund.

(f) Assessment of a civil penalty by the director shall be made no later than two (2) years from the date of the occurrence of the violation.

(g) In addition to the civil penalty provided by this section, the director is authorized to petition any court of competent jurisdiction, without paying costs or giving bond for costs, to enjoin or restrain any person, firm, corporation, partnership, or association who violates the provisions of this subchapter or §§ 11-12-101 -- 11-12-105, or any regulation issued thereunder.



§ 11-6-104 - Children under age 14 years prohibited from working -- Exception.

No child under the age of fourteen (14) years shall be employed or permitted to work in any remunerative occupation in this state, except that during school vacation, children under fourteen (14) years may be employed by their parents or guardians in occupations owned or controlled by them.



§ 11-6-105 - Children under age 16 years -- Restrictions on employment generally.

No child under sixteen (16) years shall be employed or permitted to work in any occupation dangerous to the life and limb, or injurious to the health and morals of the child, or in any saloon, resort, or bar where intoxicating liquors of any kind are sold or dispensed.



§ 11-6-106 - Children under age 16 years -- Prohibitions against certain kinds and places of work -- Exceptions.

(a) (1) No child under the age of sixteen (16) years shall be employed upon the stage of any theater or concert hall or in connection with any theatrical performance or other exhibition or show, and no child shall be employed who has not passed four (4) yearly grades in the public school or equivalent thereof.

(2) However, a child under sixteen (16) years may be employed in a theatrical production or in a saloon, resort, or bar when the child and his or her parent or guardian perform together as part of the same show and the parent or guardian remains with the child in order to supervise him or her.

(b) No child under the age of sixteen (16) years shall be employed, permitted, or suffered to work in any capacity:

(1) In, about, or in connection with any processes in which dangerous or poisonous acids or gases or other chemicals are used;

(2) In soldering;

(3) In occupations causing dust in injurious quantities;

(4) In scaffolding;

(5) In heavy work in the building trades;

(6) In any tunnel or excavation;

(7) In any mine, coal breaker, coke oven, or quarry; or

(8) In any pool or billiard room.



§ 11-6-107 - Children under age 16 years -- Prohibitions against certain kinds and places of work.

(a) No child under sixteen (16) years shall be employed or permitted to work at any of the following occupations:

(1) Adjusting any belt to any machinery;

(2) Sewing or lacing machine belts in any workshop or factory;

(3) Oiling, wiping, or cleaning machinery or assisting therein;

(4) Operating or assisting in operating any of the following machines:

(A) Circular or band saws;

(B) Wood shapers;

(C) Wood jointers;

(D) Planers;

(E) Sandpaper or wood polishing machinery;

(F) Wood turning or boring machinery;

(G) Picker machines or machines used in picking wool;

(H) Carding machines;

(I) Job or cylinder printing presses operated by power other than foot power;

(J) Boring or drill presses;

(K) Stamping machines used in metal or in paper or leather manufacturing;

(L) Metal or paper cutting machines;

(M) Corner staying machines in paper box factories;

(N) Steam boilers;

(O) Dough brakes or cracker machinery of any description;

(P) Wire or iron straightening or drawing machinery;

(Q) Rolling mill machinery;

(R) Washing, grinding, or mixing machinery; or

(S) Laundering machinery;

(5) In proximity to any hazardous or unguarded belt, machinery, or gearing; or

(6) Upon any railroad, whether steam, electric, or hydraulic.

(b) (1) The Director of the Department of Labor may, from time to time after a hearing duly had, determine what other occupations are sufficiently dangerous to the life or limb or injurious to the health or morals of children under sixteen (16) years to justify their exclusion therefrom. No child under sixteen (16) years of age shall be employed or permitted to work in any occupation thus determined to be dangerous or injurious.

(2) There shall be right of appeal from any such determination pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 11-6-108 - Children under age 16 years -- Hours of employment.

No child under the age of sixteen (16) years shall be employed, permitted, or suffered to work for more than six (6) days in any week, nor more than forty-eight (48) hours in any week, nor more than eight (8) hours in any day or before 6:00 a.m. or after 7:00 p.m., except that on nights preceding nonschool days, children under the age of sixteen (16) years may be employed until 9:00 p.m.



§ 11-6-109 - Children under age 16 years -- Employment certificate required.

(a) No person, firm, or corporation shall employ or permit any child under sixteen (16) years to work in or in connection with any establishment or occupation unless the person, firm, or corporation employing the child procures and keeps on file, accessible to the Department of Labor and the Department of Education, or local school officials, an employment certificate as provided in this section.

(b) (1) The employment certificate shall be issued only by the Director of the Department of Labor.

(2) Application for an employment certificate shall be made on a form approved by the director and shall require submission of the following:

(A) Proof of age;

(B) A description of the work and work schedule; and

(C) Written consent of the parent or guardian.



§ 11-6-110 - Children under age 18 years -- Hours of employment.

No boy or girl under the age of eighteen (18) years shall be employed, permitted, or suffered to work in any occupation:

(1) More than six (6) days in any week;

(2) More than fifty-four (54) hours in any week;

(3) More than ten (10) consecutive hours in any one (1) day;

(4) More than ten (10) hours in a twenty-four-hour period; or

(5) Before 6:00 a.m. or after 11:00 p.m., except that the limitations of 6:00 a.m. and 11:00 p.m. shall not apply to children under the age of eighteen (18) years employed on nights preceding nonschool days in occupations determined by rule of the Department of Labor to be sufficiently safe for their employment.



§ 11-6-111 - Inspection of workplace -- Prosecution of violators.

(a) The Director of the Department of Labor or his or her designee shall have the right to enter any building or premises for the purpose of inspection to ascertain whether any child is employed or permitted to work in violation of the provisions of this subchapter.

(b) (1) It shall be the duty of the director to enforce and administer the provisions of this subchapter.

(2) The director is authorized to adopt rules and regulations for the enforcement and administration of this subchapter.

(3) The director may revoke an employment certificate for cause.



§ 11-6-112 - Newspaper delivery work permitted.

(a) The purpose of this section is to provide children with an opportunity to develop business interests and to promote in them a spirit of thrift and industry by encouragement of their engagement in a particular situation when the child, parent, and community will be benefited and which tends to prevent juvenile delinquency.

(b) (1) A minor may be employed or may enter into contracts, upon written approval of the parent or guardian of the minor, to buy, sell, and deliver and to collect for newspapers during the school term or during vacation, if the child is attending school, as required by law, and does not engage in the employment or activity except at times when his or her presence is not required at school.

(2) The provisions of §§ 11-6-101 -- 11-6-111, with respect to child labor, shall not be applicable with respect to the contract or employment as authorized in this section.

(c) (1) The provisions of this section shall be applicable only where the provision is made by the employer or newspaper company contractor to provide insurance or indemnity for injury to or death of the minor arising out of bodily injury caused by an accident when the accident hazard arises while the minor is on the business of the employer or performing the activities set out in the contract.

(2) (A) The schedule of benefits under this program of insurance or indemnity shall provide at least ten thousand dollars ($10,000) for accidental death of the minor, and the sum shall be reasonably and equitably prorated for dismemberment of the minor.

(B) The insurance or indemnity shall further provide blanket medical coverage for all hospital and medical expenses up to five thousand dollars ($5,000) resulting from an accident.

(C) This hospital and medical expense protection shall be excess insurance coverage or indemnity over and above any other collectible insurance.



§ 11-6-113 - Professional baseball work as batboy or batgirl permitted.

(a) The purpose of this section is to provide children with an opportunity to develop business interests related to professional baseball and to promote in them a spirit of thrift and industry by encouragement of their engagement in a particular situation when the child, parent, and community will be benefited and which tends to prevent juvenile delinquency.

(b) (1) A minor may be employed or may enter into contracts, upon written approval of the parent or guardian of the minor, to serve as and perform the duties of a batboy or batgirl for a professional baseball club, during the school term, or during vacation, if the child is attending school as required by law and does not engage in the employment or activity except at times when his or her presence is not required at school.

(2) The provisions of §§ 11-6-101 -- 11-6-112, with respect to child labor, shall not be applicable with respect to the contract or employment as authorized in this section.

(c) The provisions of this section shall be applicable only where the provision is made by the employer or professional baseball club to provide insurance or indemnity for injury to or death of the minor arising out of bodily injury caused by an accident when the accident hazard arises while the minor is on the business of the employer or performing the activities set out in the contract.

(d) No child shall be employed or permitted to work pursuant to the provisions of this section for more than ten (10) hours in any day or after 11:00 p.m. on nights preceding school days or after 1:00 a.m. on nights preceding nonschool days.



§ 11-6-114 - Seasonal agricultural labor permitted.

(a) As used in this section, "employed in agriculture" means employed as a seasonal agricultural laborer to pick, plant, harvest, grade, sort, or haul any crop, fruit, or vegetable by use of the employee's hands.

(b) Except as provided in this section, the provisions of this chapter relating to child labor, shall not apply to any employee employed in agriculture outside of school hours of the school district where such employee is living while he or she is so employed, if such employee is fourteen (14) years of age or older.

(c) The provisions of §§ 11-6-108 and 11-6-110, relating to hours of employment, shall apply to any person employed under this section.



§ 11-6-115 - Domestic labor and child care in connection with church functions permitted.

(a) As used in this section, "domestic labor" means any occasional, irregular, or incidental work related to and in or around private residences, including, but not limited to babysitting, pet sitting, similar household chores, and manual yard work. This definition specifically excludes industrial homework, work for a third party such as a sitting service, and any activity determined by the Director of the Department of Labor to be hazardous pursuant to the provisions of § 11-6-107(b).

(b) Except as provided in this section, the provisions of this chapter relating to child labor, shall not apply to any child employed for the purposes of domestic labor.

(c) Except as provided in this section, the provisions of this chapter relating to child labor, shall not apply to employees of churches performing child care services where children are cared for during short periods of time while parents or persons in charge of the children are attending church services or functions.



§ 11-6-116 - Sports officiating permitted in certain sports.

(a) As used in this section, "employed as a sports official" means employed as an official, referee, or umpire in organized youth football, baseball, softball, basketball, or soccer leagues.

(b) Except as provided in this section, the provisions of this chapter relating to child labor shall not apply to a minor at least eleven (11) years of age employed as a sports official for an age bracket younger than the minor's own age if:

(1) An adult representing the state or local athletic program is on the premises at which the athletic program event is occurring; and

(2) A person responsible for the state or local athletic program possesses a written acknowledgment signed by the minor's parent or guardian consenting to the minor's employment as a sports official.

(c) The provisions of §§ 11-6-108 and 11-6-110, relating to hours of employment, shall apply to any minor employed under this section.






Chapter 7 - Regulation of Mines

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- State Mine Inspector

§ 11-7-201 - Act cumulative.

This act shall not repeal any of the mining laws of the state, except wherein it specifically conflicts, but shall be cumulative to all mining laws in force prior to July 1, 1917.



§ 11-7-202 - Penalties.

(a) (1) Any person who shall willfully obstruct or hinder the mine inspector in the discharge of his or her duties and every owner, lessee, agent, or manager of a mine who refuses or neglects to furnish the State Mine Inspector the means necessary for making entry, inspection, examination, or inquiry under the mining laws of this state shall be deemed guilty of a misdemeanor.

(2) Upon conviction, the person shall be punished as provided in subsection (c) of this section.

(b) (1) Should the mine inspector willfully fail or refuse to perform any of the duties required under the provisions of the mining laws of this state, he or she shall be deemed guilty of a misdemeanor.

(2) Upon conviction, he or she shall be fined in a sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and, upon a second conviction for such failure or refusal, shall be removed from office by the Governor and his or her successor appointed within thirty (30) days from the date of removal.

(c) (1) Any owner, agent, lessee, or other person convicted of the violation of any of the provisions of the mining laws of this state or failing in any manner to comply therewith shall be deemed guilty of a misdemeanor.

(2) Upon conviction, the person shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) except where provisions of the mining laws otherwise provide penalties.

(d) Each day any violation or failure shall continue on the part of any owner, agent, lessee, or other person shall be deemed a separate offense.



§ 11-7-203 - Prosecution of violations.

It shall be and is made the duty of the prosecuting attorney in the district wherein the State Mine Inspector shall arrest or cause to be arrested any person violating the provisions of the mining laws of the state to at once take charge of and prosecute the person with reasonable diligence.



§ 11-7-204 - Appointment, term, and qualifications.

(a) The Governor shall appoint a State Mine Inspector, who shall hold office for a term of two (2) years, beginning on July 1 of every odd-numbered year and until his or her successor is appointed and qualified.

(b) (1) The mine inspector shall be a citizen of good repute and temperate habits, and he or she must have had five (5) years' experience as a practical miner.

(2) While holding office, the mine inspector shall not be connected with or engaged, directly or indirectly, as owner, operator, agent, or director of any coal mine or other mining interest.

(c) The Governor alone shall have the power to remove a mine inspector for cause.

(d) (1) Before entering upon the duties of his or her office and within twenty (20) days after his or her appointment, the mine inspector shall make and execute a bond to the State of Arkansas, with one (1) or more sufficient sureties, in the sum of five thousand dollars ($5,000), conditioned upon the faithful performance of his or her duties, which shall be approved by the Governor.

(2) When the bond is so approved, he or she shall also take the oath of office prescribed by the Arkansas Constitution.

(3) (A) In the event that the mine inspector shall fail to make and execute the bond within the time prescribed by subdivision (d)(1) of this section, his or her appointment shall be declared void.

(B) It is made the duty of the Governor to appoint and have qualified a proper person in his or her stead, as contemplated by the provisions of this section.



§ 11-7-205 - Office, staff, and compensation.

(a) The State Mine Inspector shall have an office, which may be located in Fort Smith, and shall safely keep all records, papers, documents, and other property pertaining to or coming into his or her hands by virtue of his or her office and deliver them to his or her successor.

(b) (1) The mine inspector shall be allowed the salary, expenses, and office and clerical assistance as provided by law.

(2) (A) Salaries and expenses shall be paid out of the General Revenue Fund Account of the State Apportionment Fund upon vouchers issued by the mine inspector, pursuant to appropriations duly made.

(B) The Auditor of State shall issue the warrants on the voucher, and the Treasurer of State shall pay the same.

(c) The mine inspector, in addition to his or her salary and other expenses, shall be allowed one (1) stenographer, who shall act as clerk for the mine inspector and who shall receive a salary to be paid out of the State Treasury, as other salaries are paid.

(d) (1) He or she shall also be allowed for office expenses, in keeping and maintaining his or her office, a sum not to exceed the sum of four hundred fifty dollars ($450) per annum, to be paid out of the State Treasury, as other expenses of his or her office are paid.

(2) He or she shall also be allowed all necessary postage, stationery, and other expenses of a similar character necessary for the transaction of the business of the office.

(e) In addition to his or her salary and other expenses provided for in this section, he or she shall be allowed necessary traveling expenses while in the performance of the duties of the office, which shall not exceed the sum of one thousand two hundred dollars ($1,200) per annum.

(f) The salary and expenses shall be paid as in the case of other state officers.



§ 11-7-206 - State Mine Inspector -- Powers and duties.

(a) In addition to the duties imposed upon him or her by law, the State Mine Inspector shall:

(1) Recommend to the various operators of coal mines throughout the state all safety regulations that he or she shall deem advisable; and

(2) Investigate the necessity and feasibility of purchasing and maintaining safety, first aid, rescue, or recovery equipment that he or she shall find feasible and necessary.

(b) (1) If he or she shall find the purchase and maintenance of the above-described equipment feasible and necessary, he or she is authorized to purchase and maintain the equipment after the legislative appropriation of necessary funds from the General Revenue Fund Account of the State Apportionment Fund, as directed by the appropriation, and the expenses thereof shall be paid in the same manner as the items provided for in § 11-7-205(b) are directed to be paid.

(2) All equipment as above described must be such that it will be adaptable for use in and will be available for use in any and all coal mines in the State of Arkansas.

(c) In his or her annual report, the mine inspector shall:

(1) Enumerate all recommendations that he or she has made for safety measures and the result thereof; and

(2) Recommend to each regular session of the General Assembly the measures as he or she deems necessary for the promotion of safety in coal mines.

(d) He or she shall also request appropriations of all funds necessary to accomplish the purposes of this section and § 11-7-205.



§ 11-7-207 - Assistant State Mine Inspector.

(a) There is created the office of Assistant State Mine Inspector.

(b) His or her term of office shall be for a period of two (2) years, to run coextensively with the term of the State Mine Inspector and until his or her successor has been appointed and qualified.

(c) He or she shall be appointed by the Governor and work under the direction of the State Mine Inspector.

(d) He or she may be removed by the Governor for neglect of duty or for any other reasonable cause.

(e) He or she shall have been a resident of the State of Arkansas for the number of years and possess the same qualifications as are required of the State Mine Inspector.

(f) (1) Before entering upon the discharge of his or her duties as Assistant State Mine Inspector, he or she shall take and subscribe to the oath of office prescribed by law for the State Mine Inspector and shall execute a bond to the State of Arkansas, with approved security, in the sum of five thousand dollars ($5,000), conditioned upon the faithful performance of his or her duties as such official.

(2) The bond shall be approved as in the case of the State Mine Inspector and, when so approved, shall be filed in the office of the Secretary of State.



§ 11-7-208 - Inspection of mines.

(a) The State Mine Inspector shall devote his or her entire time to the duties of the office.

(b) (1) It shall be the duty of the mine inspector to examine all mines as often as necessary and not less often than once every three (3) months.

(2) The employees of any mine, as contemplated by the mining laws of this state, shall have authority to call the mine inspector at any time in cases of emergency for the enforcement of the mining laws of this state.

(c) Inspections shall be made, and the mine inspector shall keep a record of inspections, which shall be included in his annual report to the Governor, of:

(1) The works and machinery used or operated by any mine;

(2) The state and condition of the mines as to ventilation, circulation, and condition of the air, drainage, and the number of accidents, injuries, or deaths occurring in or about the mine, the number of persons employed, and the extent to which the laws relating to mines and mining are observed; and

(3) The progress made in improvements for the safety and health sought to be obtained by the provisions of the mining laws of this state, together with all other such facts and information of public interest concerning the conditions of mine development and progress in this state as may be deemed useful and proper.

(d) (1) Should the mine inspector find any violations of the mining laws of this state by any owner, lessee, or agent in charge of any mine, notice shall immediately be given to the owner, lessee, or agent in charge of the mine of the neglect or violation thereof, and, unless it is rectified within a reasonable time, the mine inspector shall institute a prosecution under the laws of the state.

(2) If the mine inspector finds any matter, thing, or practice in or connected with a mine to be dangerous or defective, which makes it unsafe for persons employed therein, notice in writing to the owner, lessee, or agent of the dangerous or unsafe condition shall be given, and the condition shall be remedied by the owner, lessee, or agent without unnecessary delay.

(e) (1) For the purpose of making the inspection and examination as contemplated by this section, the mine inspector shall have the right to enter any mine at any reasonable time, by day or night, but in such manner as shall not necessarily obstruct the workings of the mine.

(2) The owner, lessee, or agent is required to furnish the means necessary for the entry and inspection.

(3) The inspection and examination, as contemplated by this section, shall extend to all coal mines where the mines are operated by shaft, slope, or drift.



§ 11-7-209 - Owner, agent, or operator to facilitate inspections -- Failure to comply.

(a) The owner, agent, or operator of a mine is required to furnish all necessary facilities for entering and making the examinations and inspection, and, if the owner, agent, or operator refuses to permit the inspection or to furnish the necessary facilities for entering and making the examinations and inspection, the inspector shall file his or her affidavit, setting forth the refusal, before the judge of the circuit court in the county in which the mine is located.

(b) (1) The judge of the court is granted the power to issue an order commanding the owner, agent, or operator to appear before the judge in chambers or before the circuit court to show cause why he or she refuses to permit the inspection or furnish the necessary facilities for entering and making the examination.

(2) Upon hearing, the judge of the court shall have the power to fine the agent, owner, or operator in any sum not less than fifty dollars ($50.00).



§ 11-7-210 - Action to enjoin unsafe working conditions.

(a) (1) If the inspector shall, after examination of any mine and the works and machinery pertaining thereto, find the mine worked contrary to the provisions of this act or unsafe for the workmen employed therein, the inspector shall file a complaint before the judge of the circuit court in vacation or the circuit court when in session, in the name of the state, without cost or bond, showing that the owner, agent, or operator has failed to comply with the provisions of this act.

(2) The court or judge, after hearing the cause, shall, if satisfied the law has not been complied with, restrain or enjoin the owner, agent, or operator from operating the mine until the law is complied with.

(b) (1) In all proceedings before the court or judge, the owner, agent, or operator shall have two (2) days' notice of the intended application for restraining order.

(2) The judge or the court shall hear the complaint on affidavits or other testimony that may be offered in support, as well as in opposition thereto, and, if sufficient cause appear, the court, or judge in vacation, by order shall prohibit the further working of any mine in which persons may not be safely employed, or which is worked contrary to the provisions of this act, until the mine has been made safe and the requirements of this act shall have been complied with.

(3) The court shall award such costs in the proceedings as may be just, but any proceedings so commenced shall be without prejudice to any other remedy permitted by law for enforcing the provisions of this act.



§ 11-7-211 - Authority to arrest violators or clear mine -- Injunctive relief for owner.

(a) The State Mine Inspector is empowered concurrently with the sheriffs and constables throughout the state to make arrests for any violations of the mining laws of this state, but he or she shall make no arrest until after notice has been given as provided in this act.

(b) (1) Where, in the opinion of the mine inspector, there is imminent danger to the life or health of the miners or employees in the mine, the mine inspector shall at once notify the person in charge of or operating the mine in which the dangerous condition exists to immediately remove the danger. On failure to remove the dangerous condition without unnecessary delay, the mine inspector shall order the mine or dangerous portion thereof cleared of all persons except those necessary to remove or remedy the dangerous condition.

(2) Upon the clearing of any mine of persons employed therein, as provided in this subsection, any owner, lessee, or agent in charge of or operating the mine may apply to the circuit court within whose jurisdiction the mine lies for a writ of injunction to enjoin the mine inspector from continuing the prevention of the operation of the mine. Whereupon, the judge of the court, either in term or vacation, shall at once proceed to hear and determine the case, and if the cause appears to be sufficient after hearing the parties and their evidence, as in like cases, the judge shall sustain or overrule the mine inspector.






Subchapter 3 - -- Regulation of Operation

§ 11-7-301 - Penalty for endangering mine or miners.

(a) Any miner, workman, or other person who shall knowingly injure any water gauge, barometer, air course, or brattice or shall obstruct or throw open any airway, or carry any open flame lamp, or matches, into any mine or shall handle or disturb any part of the machinery of the hoisting engine or open a door to a mine, and not have the door closed again, whereby danger is produced, either to the mine or to those who work therein, who shall enter any part of the mine against caution, who shall disobey any order given in pursuance of this chapter, or who shall do any willful act whereby the lives and health of the persons working in the mine, or the security of the mine or miners or the machinery thereof is endangered, shall be deemed guilty of a misdemeanor.

(b) Upon conviction, the miner, worker, or other person shall be punished by a fine or imprisonment at the discretion of the court or jury hearing the case.



§ 11-7-302 - Right of action for death or injury.

(a) For any injury to persons or property occasioned by willful violation of this chapter or willful failure to comply with any of its provisions, a right of action shall accrue to any party injured for any direct damages sustained thereby.

(b) Should death ensue from any injury, a cause of action shall survive in favor first of the widow and minor children of the deceased, and if there is no widow nor minor children, then in favor of the father, then the mother, and then the brothers and sisters and their descendants.



§ 11-7-303 - Map or plan of mine.

(a) (1) The owner, agent, or operator of each and every coal mine in this state shall make, or cause to be made, an accurate and correct map or plan of the entire workings of the mine and every vein or deposit thereof showing the general inclination of the strata, together with any material deflections in the workings and the boundary lines of the area belonging to the mine, and deposit a true copy of the map or plan with the clerk of the county court of the county wherein the mine or any part thereof may be located.

(2) The map or plan shall be so deposited during the period from January 1 to June 1 of each and every year, and the owner, agent, or operator shall furnish the clerk and State Mine Inspector with a sworn statement and further map or plan of the progress of the workings of the mine from the date of the last survey reported up to the making of same, and the mine inspector shall correct his or her map or plan in accordance therewith.

(3) When any mine is worked out or abandoned, that fact shall be reported to the mine inspector without delay, and the map or plan in the office of the clerk aforesaid shall be corrected and verified to conform to the facts then existing.

(4) All mine maps or plans must show the location of doors, overcast or air bridges, and the direction that all air currents are traveling shall be indicated by arrows.

(5) The clerk of the county court of the county in which mines are located shall file and safely keep all maps or plans of any mine, deposited in his or her office, and they shall be recorded as maps and plans of town sites are now recorded.

(b) The mine inspector shall send maps and plans of mines in his or her possession to the Secretary of State for safekeeping at the end of every two (2) years, during the month of July. The mine maps and plans shall be kept in a vault for this special purpose for the guidance of anyone interested therein.

(c) (1) The owner, agent, or operator of any mine neglecting, failing, or refusing to furnish the mine inspector and county clerk a statement, map, or plan or addition thereto at the time and in the manner provided in subsection (a) of this section shall be deemed guilty of a misdemeanor and on conviction shall be fined in any sum not less than one hundred dollars ($100), nor more than five hundred dollars ($500).

(2) Each day that the neglect, failure, or refusal continues shall constitute a separate offense.

(3) This penalty shall be in addition to the rights conferred upon the mine inspector by law to have the maps or plans made at the expense of the owner, agent, or operator.

(d) Whenever the owner, agent, or operator of any mine shall neglect, fail, or refuse to furnish the mine inspector and clerk, as provided in subsection (a) of this section, with a statement, map, or plan or additions thereto, at the time and in the manner therein provided, the mine inspector is authorized to cause an accurate map or plan of the workings of the mine to be made at the expense of the owner, agent, or operator, and the cost thereof may be recovered by the mine inspector from the owner, agent, or operator.



§ 11-7-304 - Mine openings and escapeways.

(a) (1) Every underground mine shall have at least two (2) separate surface openings.

(2) Main slope and drift openings shall be separated by at least twenty-five feet (25') of natural ground in all mines opened after June 9, 1949.

(3) New shafts and partitions therein, made after June 9, 1949, shall be fireproof.

(4) Buntons and guides may be of wood.

(5) Mine openings at isolated locations, where there is danger of fire entering the mine, shall have adequate protection against surface fires entering the mine.

(b) Not more than twenty (20) persons shall be allowed at any one (1) time in the mine until a connection has been made between the two (2) mine openings, and work shall be prosecuted with reasonable diligence. When only one (1) opening is available, owing to final mining of pillars, not more than twenty (20) persons shall be allowed in the mine at any one (1) time.

(c) (1) There shall be at least two (2) travelable passageways, to be designated as "escapeways", from each working section to the surface, whether the mine openings are shafts, slopes, or drift. These shall be kept in safe condition for travel and reasonably free from standing water and other obstructions.

(2) One (1) of the designated escapeways may be the haulage road.

(3) One (1) of the escapeways must be ventilated with intake air.

(4) At mines now operating with only one (1) free passageway to the surface, immediate action shall be taken to provide a second passageway.

(d) (1) Where the designated escapeways are shafts, they shall be equipped with hoist and cage or with travelable stairways or ladders.

(2) No shaft more than thirty feet (30') deep, sunk after June 9, 1949, shall be equipped with ladders.

(3) (A) Stairways shall be of substantial construction, set at an angle not greater than forty-five degrees (45 degrees) with the horizontal, and equipped on at least one (1) side with a suitable handrail.

(B) Landing platforms shall be at least two feet (2') wide and four feet (4') long and shall be railed properly.

(4) Ladders shall be anchored securely.

(5) Where ladders or stairways set at an angle greater than forty-five degrees (45 degrees) are now installed, their use may be continued, provided that they are of substantial construction, with platforms at intervals of not more than thirty feet (30') and equipped with a handrail in the case of stairways.

(e) (1) If a designated escapeway is a slope of not more than forty-five degrees (45 degrees), it shall be equipped with a stairway or adequate walkway with cleats.

(2) If the slope is more than forty-five degrees (45 degrees), stairways shall be installed.

(f) Direction signs shall be posted conspicuously to indicate manways and designated escapeways.

(g) Good housekeeping shall be practiced underground.



§ 11-7-305 - Ventilation generally.

(a) The owner, agent, or operator of every mine, whether operated by shaft, slope, or drift, shall provide and maintain for every mine a sufficient amount of ventilation, to be determined by the State Mine Inspector, not less than two hundred cubic feet (200 cu. ft.) of air per man per minute, measured at the foot of the downcast, which shall be circulated to the face of every working place throughout the mine, so that the mine shall be free of standing gas of whatsoever kind.

(b) In all mines where firedamp is generated, every working place where firedamp is known to exist shall be examined every morning with a safety lamp by a competent person before any other persons are allowed to enter.

(c) The ventilation required by this section may be produced by any suitable appliances.



§ 11-7-306 - Regulation of air currents.

(a) Air regulation of all slopes, drifts, or shafts used for hoisting or hauling coal shall be made at the intake of air into the mine, except at the option of the owner or by direction of the State Mine Inspector, and all air that goes into the mine shall be so split that not more than fifty (50) employees will be working on each split of air, and not less than two hundred cubic feet (200 cu. ft.) of air per man shall pass each working face per minute, and the air shall be sufficient to dilute all noxious or explosive gases.

(b) It shall be the duty of the mine inspector to measure the air at all working faces in making his or her inspection.

(c) The machinery and appliances used for conducting or driving the air into the mines shall be so installed, arranged, and adjusted that the air currents may be easily and speedily reversed in emergencies.



§ 11-7-307 - Manner of working room and pillar plan mine.

(a) The owner, agent, lessee, or operator of any coal mine in this state, if the mine is worked on the room and pillar plan, shall cause the work to be prosecuted in the mine in the following manner:

(1) Two (2) entries parallel with each other must be driven for the ingress and egress of the air, and crosscuts must be made at intervals not to exceed forty feet (40') apart;

(2) Where gas exists the crosscuts shall be driven thirty feet (30') apart or a crosscut shall be made at any other place ordered by the management;

(3) No room shall be turned inside the last course cut.

(b) (1) The State Mine Inspector shall give notice in writing to the owner, agent, lessee, or operator in charge of each coal mine worked on the room and pillar plan, to conform to the requirements set out in subsection (a) of this section.

(2) If the requirements are not complied with in the mines, then the owner, agent, lessee, or operator so failing shall be deemed guilty of a misdemeanor and on conviction shall be fined not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each day in which the mine is operated in violation of the above requirements.



§ 11-7-308 - Bore holes.

The owner, agent, or operator shall provide that a bore hole shall be kept twenty feet (20') in advance of the face of each and every working face and at a forty-five degree (45 degrees) angle at intervals of eight feet (8') on each rib of the working face when driving toward an abandoned mine or parts of a mine suspected of containing inflammable gases or of being inundated with water.



§ 11-7-309 - Means of signaling -- Cages.

(a) The owner, agent, or operator of every mine operated by shaft shall provide suitable means for signaling between the bottom and top thereof.

(b) (1) He or she shall also provide safe means of hoisting and lowering persons in a cage covered with boiler iron, so as to keep safe, as far as possible, persons descending into or ascending out of the mine.

(2) The cages shall be furnished with guides to conduct it through slides through the shaft with a sufficient brake on every drum to prevent accident in case of the giving out or breaking of the machinery.

(3) The cage shall be furnished with spring catches, intended and provided so far as possible to prevent the consequences of cable breaking or the loosening or disconnecting of the machinery.

(4) No props or rails shall be lowered in a cage in every case while men are descending into or ascending out of the mine.

(5) When men are ascending or descending, the opposite cage in every case shall be empty.

(6) No owner, agent, or operator of any coal mine operated by a shaft or slope shall place in charge of any engine whereby men are lowered into or hoisted out of the mines anyone but an experienced, competent, and sober person not under eighteen (18) years of age.

(7) No person shall be permitted to ride upon a loaded cage or wagon used for hoisting purposes in any shaft or slope, except persons employed for that purpose.

(8) In no case shall any coal be hoisted out of any mine while any person or persons are descending into the mine.

(9) In no case shall more than one (1) member of the same family ascend or descend on a cage.

(10) No more than eight (8) persons shall ascend out of or descend into any mine on one (1) cage at one (1) time, nor shall they be lowered or hoisted more rapidly than five hundred feet (500') to the minute.



§ 11-7-310 - Gates, bonnets, and other safety measures.

(a) The owner, agent, or operator shall cause every landing on a level or above the surface of the ground and the entrance to each intermediate vein to be securely fenced by a gate and a bonnet so prepared to cover and protect the shaft and the entrances thereto.

(b) The entrance to every abandoned slope, air, or other shaft shall be securely fenced off.

(c) Every steam boiler shall be provided with proper steam gauge, water gauge, and safety valve.

(d) All underground self-acting or engine plains or gangways on which cars are drawn and persons allowed to travel shall be provided with some proper means of signaling between stopping places, and the end of the plains and gangways and sufficient places of refuge at the side of the plains or gangways shall be provided at intervals of not more than thirty feet (30') apart.



§ 11-7-311 - Prop timbers.

The owner, agent, or operator of any mine shall keep a sufficient amount of timber when required to be used as props, so that workmen can at all times be able to properly secure the workings from caving in. It shall be the duty of the owner, agent, or operator to send down all props when required and deliver the props to the place where cars are delivered. Timbering shall be done in a safe and workmanlike manner.



§ 11-7-312 - Medical and emergency supplies.

(a) There shall be kept in the engine room or at some nearby and convenient place at each mine a supply of oils, bandages, blankets or covers for wraps, and a cot or stretcher for the use of and to be used by persons who may receive injuries in or at the mines.

(b) The agent, owner, lessee, or operator shall also provide and maintain at some convenient place a conveyance in which to take from the mines to their place of abode persons who may be injured.



§ 11-7-313 - Washroom and lockers.

(a) It shall be the duty of every owner or lessee, its officers and agents, or other persons having jurisdiction or direction of any coal mine within the State of Arkansas to provide a suitable building which shall be convenient to the principal entrance of the mine and equipped with individual lockers or hangers, benches or seats, proper light, heat, hot and cold water, and shower baths, and maintain them in good order for the use and benefit of all persons employed in or about the mine.

(b) (1) The building shall be constructed so as to give sufficient floor space for the accommodation of miners or others using it.

(2) The flooring in the washroom of the building is to be made of concrete or cement, but the material used in flooring the changing room shall be optional with the owner, lessee, or person operating or directing the operation of the mine.

(3) (A) All lockers required by this section, when made of steel, shall be not less than twelve inches (12'') in width, twelve inches (12'') in depth, and sixty inches (60'') in height.

(B) When the lockers are made of lumber, they shall not be less than twelve inches (12'') in depth, twelve inches (12'') in width, and sixty inches (60'') in height, with partitions in the center.

(4) Individual hangers shall consist of not less than three (3) suitable hooks upon which to hang clothing and a receptacle of suitable size for use in connection therewith, attached to a proper chain or wire rope, and suspended so as to admit of the hanger being raised to such height that the wearing apparel, when hung thereon, will not be less than seven feet (7') above the floor of the building and capable of being locked in that position.

(5) The lockers or hangers in each washhouse shall be sufficient in number to accommodate all employees of the mine or mines, and there shall be one (1) shower bath for each fifteen (15) employees.

(c) The employees shall furnish their own towels, soap, and lock for their lockers or hangers and shall exercise control over and be responsible for the property by them left therein.

(d) It shall be the duty of all persons using the washhouses to remove therefrom all cast-off wearing apparel.

(e) Every corporation, company, partnership, or person, who or which shall construct any building required by subsections (a)-(d) of this section and shall install the washhouse and washhouse facilities as required therein, shall at all times during the operation of any mine keep them in a clean and sanitary condition but shall not be liable for the loss or destruction of any property of employees left in the building.

(f) It shall be the duty of the State Mine Inspector, and he or she is by this section authorized, to require washhouses already in existence to be so changed, remodeled, and improved as to comply with the provisions of this section. He or she shall have general supervision of this chapter and its enforcement.

(g) (1) Any owner or lessee, its officers or agents, or other person or persons failing or refusing to comply with the provisions of this section shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

(2) Each day's violation shall constitute a separate offense and shall be punished as such.

(h) (1) It shall be unlawful for any person to break, injure, or destroy any part or appurtenance to any washhouse or commit any nuisance therein.

(2) Any person adjudged guilty of a violation of this subsection shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00).



§ 11-7-314 - Use of water on cutter bars and jackhammers required.

(a) In order to promote safety in coal mines by eliminating the hazards of coal and rock dust in coal mines, it is made the duty of every person, partnership, association, corporation, owner, operator, or lessee of any coal mine in this state to employ and use water on the cutter bars of all mining machines while cutting rock or coal in the mines and on all jackhammer drills while drilling in the mines in either coal or rock.

(b) Any person, partnership, association, corporation, owner, operator, or lessee of any coal mine in this state who shall violate the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500). Each separate instance of the violation of this section, either by the cutting machines or the jackhammers, shall be deemed a separate offense.

(c) It is also made unlawful for any person, miner, operator of a jackhammer drill, or machine runner to operate either a mining machine without water on the cutter bar or a jackhammer drill contrary to the provisions of this section. Any person so doing shall be guilty of a misdemeanor and, upon conviction, shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100). Each separate operation shall constitute a separate offense.



§ 11-7-315 - Daily inspection by fire boss.

(a) In all mines where a fire boss is employed, all working places and worked-out places adjacent to working places shall be examined, when it can be done, at least once a day by a competent fire boss. It shall be his or her duty to enter a report of existing conditions of the working places and worked-out places in a well-bound book to be kept by him or her for that purpose.

(b) All dangerous places that are marked out shall be marked on a blackboard, furnished by the company, before any other employee enters the mine.



§ 11-7-316 - High water danger.

(a) Whenever and wherever a coal mine in this state becomes dangerous from high water or overflow of streams adjacent thereto, whereby the lives of miners employed therein are jeopardized by reason of the high water, it shall be the duty of the managers of the coal mine to call the miners out of the mine and forbid their working therein until the danger is past.

(b) (1) Failure to act as required in subsection (a) of this section is made a misdemeanor.

(2) Upon conviction, the manager shall be fined in any sum not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) or imprisoned not less than six (6) months nor more than one (1) year.



§ 11-7-317 - Reports of accidents.

(a) Whenever loss of life or serious personal injury shall occur by reason of any explosion or of any accident whatever in or about any mine, it shall be the duty of the person having charge of the mine to report the facts thereof without delay to the State Mine Inspector and, if any person is killed thereby, to notify the coroner or some justice of the peace of the county.

(b) (1) It shall be the duty of the mine inspector to investigate and ascertain the cause of the explosion and file a report thereof with the other records of his or her office.

(2) To enable him or her to make the investigations, he or she shall have power to compel attendance of witnesses, take depositions, and administer oaths, and the cost of the examination shall be paid by the county as costs of coroners' inquests are now paid.

(c) Failure of the person in charge of the mine where the accident occurred to give the mine inspector notice thereof shall be a misdemeanor.



§ 11-7-318 - Age of miners.

No person under the age of eighteen (18) years shall be permitted to enter any mine to work therein.



§ 11-7-319 - Bond for semimonthly payment of wages.

(a) (1) Every person, firm, association, or corporation engaged in mining or producing coal or in the operation of a coal mine or coal mining business and employing more than three (3) persons in connection therewith shall give a qualified bond with good and sufficient surety to the State of Arkansas, for the use and benefit of the employees, conditioned to the effect that the employer will pay to the employees semimonthly the full amount that shall be due the employees on each semimonthly payday, as defined in this section.

(2) The bond shall be in the amount as scheduled in this subsection, based upon the number of employees of any coal mine for which the bond is made, as follows:

(A) Where the number of employees is not less than three (3) but less than twelve (12), the bond shall be two thousand five hundred dollars ($2,500);

(B) Where the number of employees is not less than twelve (12) but less than fifty (50), the bond shall be eight thousand dollars ($8,000);

(C) Where the number of employees is not less than fifty (50) but less than one hundred fifty (150), the amount of the bond shall be ten thousand dollars ($10,000);

(D) Where the number of employees is not less than one hundred fifty (150) but less than three hundred (300), the amount of the bond shall be fifteen thousand dollars ($15,000);

(E) Where the number of employees is three hundred (300) or more, the amount of the bond shall be twenty thousand dollars ($20,000).

(3) In the event any one (1) person, firm, association, or corporation shall operate more than one (1) coal mine, a separate bond shall be given for the benefit of the employees in each mine.

(4) The bond shall be filed with the clerk of the circuit court and shall be approved by the circuit court of the county where the labor, to secure the payment of which the bond is given, shall be performed.

(5) (A) In the event of variance in the number of employees, or when any bond shall not conform with the above schedule, any employee or interested person may, upon showing to the circuit court, have the court declare the number of employees of the employer in any mine, and thereupon, the court shall fix the amount of bond required by appropriate order.

(B) Any interested person may appeal the order in the manner now provided by law.

(6) The bond shall secure claims for labor only, including assignees of claims for labor and those who have advanced any money or thing of value to any employee on the order of his employer.

(b) (1) (A) Any employee or group of employees, who shall not be paid their wages when due, may proceed against the principal and sureties on the bond in an action in the circuit court of the county where the mine at which the labor was performed is situated, and for this purpose the mine shall be deemed to be situated at the place where its principal opening is situated.

(B) Any employees in the same mine may join in one (1) action, and process in the action shall run throughout the state.

(2) In an action brought to recover on the bond, the court shall assess a reasonable attorney's fee for the attorney for the plaintiff if the plaintiff prevails therein, the fee to be adjudged as costs against the principal and sureties in the bond.

(3) No wages shall be deemed to be due for labor performed during the first half of any month until the first weekday of the following month and for labor performed during the last half of any month until the sixteenth day of the following month, and any action to recover on the bond must be commenced within thirty (30) days from the date of default in the payment of wages when due.

(c) (1) Any person, firm, association, or corporation who shall fail or refuse to comply with the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) for each violation.

(2) When any person, firm, or corporation shall fail or refuse to comply herewith, the State Mine Inspector or any interested person may apply to the circuit court having jurisdiction pursuant to subdivision (a)(4) of this section for an order enjoining and preventing the operation of any mine, by anyone, until this section is complied with, and upon proper showing, the order shall be made by the circuit court.

(3) The mine inspector, in his or her official capacity, shall not be required to give bond to obtain the order.

(4) Any regularly constituted labor union of mining laborers shall be deemed an interested person within the meaning of this section.

(d) This section shall not prevent the enforcement of any remedies now provided for laborers to enforce payment of their wages but shall be cumulative thereto; provided, the remedy here provided must be exhausted before any other remedy may be invoked.






Subchapter 4 - -- Employee Certification

§ 11-7-401 - Coal Mine Examining Board -- Members, organization, and proceedings.

(a) (1) There shall be appointed by the Governor a board of four (4) examiners appointed for a term of four (4) years:

(A) Two (2) of the board members shall be practical miners who have had at least eight (8) years' experience as miners in mines of Arkansas or elsewhere; and

(B) Two (2) of the members shall be operators of coal mines in the State of Arkansas or representatives thereof.

(2) One (1) additional member of the board shall be selected by the four (4) appointed members.

(b) The members of the examining board may receive expense reimbursement in accordance with § 25-16-901 et seq.

(c) Immediately after their appointment, the examiners shall meet and organize by selecting a chair and secretary. The secretary shall keep on file all examination questions and their answers and all examination records and papers belonging to the board.

(d) The examining board shall convene upon call of the chair and, except in case of emergency, notices shall be published in one (1) newspaper of general circulation in each county in which there are coal mines, at least five (5) days before the day of the meeting.



§ 11-7-402 - Coal Mine Examining Board -- Power to administer oaths.

(a) In order to more effectively carry out the intentions and purposes of this section and §§ 11-7-409 -- 11-7-414, members of the Coal Mine Examining Board shall have the power to administer oaths to any and all persons who are applicants, or who may vouch, in any manner, for the previous service or qualifications of any applicant in order to obtain for him or her a certificate pursuant to this section and §§ 11-7-409 -- 11-7-414.

(b) Any person who shall falsely testify or swear to any matter material to such examination or to the service or qualification of any applicant shall be deemed guilty of perjury and upon conviction shall be subject to the penalties prescribed by the laws of the State of Arkansas against those who commit perjury.



§ 11-7-403 - Fire bosses, mine foremen, etc. -- Examination -- Qualifications.

(a) No fire bosses, hoisting engineers, or mine foremen shall be employed in any mine in the State of Arkansas unless they have been examined by the Department of Labor or the department determines that comparable testing criteria have been met in another jurisdiction.

(b) No one shall act as State Mine Inspector or Assistant State Mine Inspector unless he or she has been examined by the department, as provided in this section.

(c) Applicants for examination shall be able to read and write the English language and shall satisfy the department that they are of good moral character and are not users of intoxicating liquors and are citizens of the United States.

(d) All applicants shall be thoroughly examined with reference to the duties of the positions for which they have applied for a certificate.

(e) (1) Applicants for certificates as mine foremen shall be at least twenty-five (25) years old and shall have had at least five (5) years' experience as practical coal miners, mining engineers, or persons of general underground experience.

(2) Applicants for certificates as fire bosses shall have like qualifications and experience in the mines of Arkansas or elsewhere and shall also have had experience in mines that generate explosive and noxious gases.

(f) (1) Applicants for certificates as mine inspector shall, before examination, pay to the department a fee of four dollars ($4.00) and, if successful, a further fee of six dollars ($6.00) for a certificate.

(2) Applicants for certificates as assistant mine inspector shall, before examination, pay to the department a fee of three dollars ($3.00) and, if successful, a further fee of four dollars and fifty cents ($4.50) for a certificate.

(3) Applicants for certificates as mine foremen and hoisting engineers shall, before examination, pay to the department a fee of two dollars ($2.00) and, if successful, a further fee of three dollars ($3.00) for a certificate.

(4) Other applicants shall, before examination, pay to the department of examiners a fee of one dollar ($1.00) and, if successful, a further fee of two dollars ($2.00) for a certificate.



§ 11-7-404 - Fire bosses, mine foremen, etc. -- Certificate -- Grades.

(a) (1) The Director of the Department of Labor shall grant certificates after examination by the Department of Labor or a determination by the department that the testing requirements have been satisfied in another jurisdiction.

(2) The certificates shall be granted to all applicants who through these testing procedures have shown themselves to be familiar with the duties of the position for which they desire certificates and are capable of performing the duties.

(3) Certificates of the first grade shall be granted only to applicants who by oral or written examinations in the presence of and relating to explosive gas have shown themselves competent to act as mine foremen in mines which generate explosive and noxious gases, and the certificate shall so state.

(4) Certificates for mine inspector and assistant mine inspector shall be granted only to applicants who have shown themselves duly qualified, as provided by the law creating the office, and no appointments shall be made to these offices unless the appointee shall hold a certificate.

(b) (1) Anyone holding a first grade foreman's certificate may serve as a foreman in any mine and may serve as fire boss.

(2) Anyone holding a second grade mine foreman's certificate may serve as any of the above, except as fire boss and foreman in mines which generate explosive or noxious gases.

(3) In case of emergency, any mine owner, with consent of the Coal Mine Examining Board, may employ any trustworthy or experienced man or woman who shall not possess a certificate, for a period of not more than thirty (30) days as mine foreman or fire boss. In the event that the holder of a permit fails to qualify after thirty (30) days, his or her permit shall be revoked.



§ 11-7-405 - Fire bosses, mine foremen, etc. -- Duplicate certificate.

In case of loss or destruction of a certificate, the secretary of the examining board, upon satisfactory proof of the loss or destruction, may issue a duplicate on the payment of the sum of one dollar ($1.00).



§ 11-7-406 - Fire bosses, mine foremen, etc. -- Revocation of certificate.

(a) All certificates issued pursuant to this subchapter may be revoked by the board of examiners after a hearing upon due notice to the holder of the certificate and upon written charges preferred by the board or by some interested person for violation of §§ 11-7-401 and 11-7-403 -- 11-7-407.

(b) (1) A complaint may be filed against the holder of a certificate for intoxication, mental disabilities, neglect of duty, or other sufficient cause.

(2) The holder of the certificate so cancelled shall have the right to appear before the examining board after the expiration of three (3) months and be reexamined if he shall first satisfy the board that the incapacity complained of shall have ceased to exist.



§ 11-7-407 - Fire bosses, mine foremen, etc. -- Misrepresentation of certificate.

Any person who shall forge, alter, or counterfeit a certificate, shall secure or attempt to secure employment by use of the forged, altered, or counterfeited certificate, or shall falsely represent that he is a holder of a certificate regularly issued him shall be guilty of a misdemeanor.



§ 11-7-408 - Penalty for violation of § 11-7-401 and §§ 11-7-403 -- 11-7-407.

(a) Any owner, operator, lessee, or agent of any coal mine in the State of Arkansas violating any of the provisions of § 11-7-401 and §§ 11-7-403 -- 11-7-407 shall be deemed guilty of a misdemeanor.

(b) Upon conviction, he or she shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100) or be imprisoned in the county jail not exceeding one (1) year, or both.



§ 11-7-409 - Coal miners -- Definition.

(a) The term "coal miner" as used in §§ 11-7-402 and 11-7-410 -- 11-7-414, unless the context otherwise requires, shall be construed to mean any person working underground or in development in shafts, slopes, drifts, or tunnels for the extraction or production of coal or rock.

(b) The term "coal miner" in strip pit operation is defined as only those employees engaged in the extraction of coal from the pit.



§ 11-7-410 - Coal miners -- Certificate required.

(a) It shall be unlawful for any person to work as a coal miner in any coal mine in this state without first having a certificate of qualification and competency to do so from the Coal Mine Examining Board of this state, nor shall any person, firm, or corporation employ as a coal miner in his or her coal mine in the State of Arkansas any person who does not hold a certificate, nor shall any mine foreman, overseer, or superintendent permit or suffer any person to be employed under him or her, or in any coal mine under his or her charge or supervision, as a coal miner in this state, except as provided in this act, who does not hold a certificate of qualification.

(b) Any person, firm, or corporation who violates any of the provisions of this section or § 11-7-411 shall be deemed guilty of a misdemeanor and on conviction shall be fined in the sum of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) or by imprisonment for a term of not less than ten (10) days nor more than thirty (30) days, or by both such fine and imprisonment, at the discretion of the court or jury trying the case.



§ 11-7-411 - Coal miners -- Examination -- Qualifications -- Certificates.

(a) The Coal Mine Examining Board of this state shall hold sufficient examinations each year in places to be determined by the board, which, in its opinion, will be most convenient to applicants desiring to engage in the business of coal mining.

(b) All examinations held by the Coal Mine Examining Board shall be conducted in the English language and shall be of a practical nature, so as to determine the competency and qualifications of each applicant.

(c) The board shall examine under oath all persons who may apply for certificates, except those regularly employed in the State of Arkansas and exempted under the provisions of § 11-7-409, as to their previous experience as coal miners and shall grant certificates of competency and qualification to such applicants as it may find to be qualified. The certificate, when so issued, shall entitle the holder thereof to be employed as, and to do the work of, a coal miner in this state.

(d) (1) No certificate of competency and qualification shall be issued or delivered to any person under this act, unless:

(A) He or she first shall produce evidence of having had not less than two (2) years of practical experience working as a coal miner or working with a coal miner; and

(B) He or she is competent to mine coal in the coal mines of this state.

(2) In no case shall the applicant be deemed competent or qualified under this act unless he or she appears in person before the examining board and orally answers intelligently and correctly at least twelve (12) practical questions propounded to him or her by the board pertaining to requirements and qualifications of a practical coal miner.

(e) The board shall keep an accurate record of its proceedings and meetings and in the record shall show a correct detailed account of the examination of each applicant with the questions asked and his or her answers, and at each of its meetings, the board shall keep the records open for the inspection of the parties in interest.

(f) No miner's certificate granted under the provisions of this act shall be transferable, and any effort to transfer the certificate shall be deemed a violation of this act.

(g) The certificate shall be issued only at meetings of the board, and the certificate shall not be legal unless signed by at least a majority of the members of the board.

(h) (1) Each applicant for the certificate provided for herein shall pay a fee of fifty cents (50cent(s)) to the board at the time of making application and, if successful in the examination, shall pay an additional fee of fifty cents (50cent(s)) for the certificate.

(2) All fees collected from these applicants shall be paid into the Coal Mine Examining Fund and paid out of the fund as other moneys are paid out.



§ 11-7-412 - Coal miners -- Temporary permit -- Grandfather clause.

(a) A person making application for a coal miner's certificate of competency and qualification shall be granted a temporary permit to work until such time as an examination is held by the board if, in the judgment of the board, he is so qualified.

(b) Any person regularly employed before June 9, 1949, in any coal mine in the State of Arkansas, shall be entitled to receive a certificate of competency under this act without further notice or examination, and to pay a fee of fifty cents (50cent(s)) for the certificate.

(c) All fees collected from the applicants shall be paid into the Coal Mine Examining Fund and paid out of the fund as other moneys are paid out.



§ 11-7-413 - Coal miners -- Apprentices.

(a) Any certified miner may have one (1) person working with him or her and under his or her direction, in addition to any member of his or her immediate family, as an apprentice for the purpose of learning the business of coal mining and becoming qualified to obtain a certificate in conformity with the provisions of this act.

(b) Any apprentice shall first be regularly employed by the owner of the coal mine in the same manner as the other employees.



§ 11-7-414 - Coal miners -- Duplicate certificate -- Revocation of certificate.

The Coal Mining Examining Board shall possess powers to issue duplicate certificates and to revoke certificates in all cases as provided in §§ 11-7-405 and 11-7-406.









Chapter 8 - Injury or Death of Employees Generally

§ 11-8-101 - Definition.

The word "corporation" as used in §§ 11-8-102 -- 11-8-108, unless the context otherwise requires, shall include the receiver or other persons charged with the duty of the management and operation of the business of the corporation.



§ 11-8-102 - Exception.

Sections 11-8-101 -- 11-8-108 shall not apply to railroad corporations and shall not amend nor repeal any part of §§ 23-12-501 -- 23-12-507.



§ 11-8-103 - Corporations liable for injury or death resulting from negligence.

(a) Every corporation, except while engaged in interstate commerce, shall be liable in damages to any person suffering injury while he or she is employed by the corporation.

(b) In case of death of the employee, the corporation shall be liable to his or her personal representative for the benefit of the surviving widow or spouse and children of the employee or, if no spouse or children exist, then to the employee's parents or, if none, then to the next of kin of the employee for the injury or death resulting in whole or in part from negligence of the corporation or from the negligence of any of the officers, agents, or employees of the corporation.



§ 11-8-104 - Contributory negligence no bar to recovery.

(a) In all actions brought against any corporation under or by virtue of any of the provisions of §§ 11-8-101 -- 11-8-108 to recover damages for personal injuries to an employee, or where the injuries have resulted in his or her death, the fact that the employee may have been guilty of contributory negligence shall not bar a recovery, but the damages shall be diminished by the jury and not by the court in proportion to the amount of negligence attributable to the employee.

(b) However, no employee who may be injured or killed shall be held to have been guilty of contributory negligence in any case where the violation by the corporation of any statute enacted for the safety of employees contributed to the injury or death of the employee.



§ 11-8-105 - Assumption of risk no defense when safety statute violated.

In any action brought against any corporation under or by virtue of any of the provisions of §§ 11-8-101 -- 11-8-108 to recover damages for injuries to, or the death of, any of its employees, the employee shall not be held to have assumed the risks of his or her employment in any case where the violation by the corporation of any statute enacted for the safety of employees contributed to the injury or death of the employee.



§ 11-8-106 - Contract exemptions void -- Setoff for insurance contributions.

(a) Any contract, rule, regulation, or device whatsoever, the purpose or intent of which shall be to enable any corporation to exempt itself from any liability created by §§ 11-8-101 -- 11-8-108, shall to that extent be void.

(b) However, in any action brought against any corporation under or by virtue of any of the provisions of §§ 11-8-101 -- 11-8-108, the corporation may set off therein any sum it has contributed or paid to any insurance relief benefit or indemnity that may have been paid to the injured employee or the person entitled thereto on account of the injury or death for which the action was brought.



§ 11-8-107 - Limitation of action.

No action shall be maintained under §§ 11-8-101 -- 11-8-108 unless commenced within three (3) years from the date the cause of action accrued.



§ 11-8-108 - Survival of cause of action.

Any right of action given by §§ 11-8-101 -- 11-8-108 to a person suffering injury shall survive to his or her personal representative for the benefit of the surviving spouse and children of the employee and, if none, then of the employee's parents and, if none, then of the next of kin of the employee, but in these cases, there shall be only one (1) recovery for the same injury.



§ 11-8-109 - Liability of companies engaged in coal mining.

Every company, whether incorporated or not, engaged in the mining of coal who may employ agents, servants, or employees, those agents, servants, or employees being in the exercise of due care, shall be liable to respond in damages for injuries or death sustained by an agent, employee, or servant when resulting from the careless omission of duty or negligence of the employer or which may result from the carelessness, omission of duty, or negligence of any other agent, servant, or employee of the employer, in the same manner and to the same extent as if the carelessness, omission of duty, or negligence causing the injury or death was that of the employer.






Chapter 9 - Workers' Compensation

Subchapter 1 - -- General Provisions

§ 11-9-101 - Title -- Purpose.

(a) This chapter shall be cited as the "Workers' Compensation Law".

(b) The primary purposes of the workers' compensation laws are to pay timely temporary and permanent disability benefits to all legitimately injured workers who suffer an injury or disease arising out of and in the course of their employment, to pay reasonable and necessary medical expenses resulting therefrom, and then to return the worker to the work force; to improve workplace safety through safety programs; to improve health care delivery through use of managed care concepts; to encourage the return to work of injured workers; to deter and punish frauds of agents, brokers, solicitors, employers, and employees relating to procurement of workers' compensation coverage or the provision or denial of benefits; to curtail the rise in medical costs associated with the provision of workers' compensation benefits; and to emphasize that the workers' compensation system in this state must be returned to a state of economic viability.



§ 11-9-102 - Definitions.

As used in this chapter:

(1) "Carrier" means any stock company, mutual company, or reciprocal or interinsurance exchange authorized to write or carry on the business of workers' compensation insurance in this state. Whenever required by the context, the term "carrier" shall be deemed to include duly qualified self-insureds or self-insured groups;

(2) "Child" means a natural child, a posthumous child, a child legally adopted prior to injury of the employee, a stepchild, an acknowledged illegitimate child of the deceased or of the spouse of the deceased, and a foster child;

(3) "Commission" means the Workers' Compensation Commission;

(4) (A) "Compensable injury" means:

(i) An accidental injury causing internal or external physical harm to the body or accidental injury to prosthetic appliances, including eyeglasses, contact lenses, or hearing aids, arising out of and in the course of employment and which requires medical services or results in disability or death. An injury is "accidental" only if it is caused by a specific incident and is identifiable by time and place of occurrence;

(ii) An injury causing internal or external physical harm to the body and arising out of and in the course of employment if it is not caused by a specific incident or is not identifiable by time and place of occurrence, if the injury is:

(a) Caused by rapid repetitive motion. Carpal tunnel syndrome is specifically categorized as a compensable injury falling within this definition;

(b) A back or neck injury which is not caused by a specific incident or which is not identifiable by time and place of occurrence; or

(c) Hearing loss which is not caused by a specific incident or which is not identifiable by time and place of occurrence;

(iii) Mental illness as set out in § 11-9-113;

(iv) Heart or cardiovascular injury, accident, or disease as set out in § 11-9-114;

(v) A hernia as set out in § 11-9-523; or

(vi) An adverse reaction experienced by any employee of the Department of Health or any employee of a hospital licensed by the department related to vaccination with Vaccinia vaccines for smallpox, including the Dryvax vaccine, regardless of whether the adverse reaction is the result of voluntary action by the injured employee.

(B) "Compensable injury" does not include:

(i) Injury to any active participant in assaults or combats which, although they may occur in the workplace, are the result of nonemployment-related hostility or animus of one, both, or all of the combatants and which assault or combat amounts to a deviation from customary duties; furthermore, except for innocent victims, injuries caused by horseplay shall not be considered to be compensable injuries;

(ii) Injury incurred while engaging in or performing or as the result of engaging in or performing any recreational or social activities for the employee's personal pleasure;

(iii) Injury which was inflicted upon the employee at a time when employment services were not being performed or before the employee was hired or after the employment relationship was terminated; or

(iv) (a) Injury where the accident was substantially occasioned by the use of alcohol, illegal drugs, or prescription drugs used in contravention of physician's orders.

(b) The presence of alcohol, illegal drugs, or prescription drugs used in contravention of a physician's orders shall create a rebuttable presumption that the injury or accident was substantially occasioned by the use of alcohol, illegal drugs, or prescription drugs used in contravention of physician's orders.

(c) Every employee is deemed by his or her performance of services to have impliedly consented to reasonable and responsible testing by properly trained medical or law enforcement personnel for the presence of any of the aforementioned substances in the employee's body.

(d) An employee shall not be entitled to compensation unless it is proved by a preponderance of the evidence that the alcohol, illegal drugs, or prescription drugs utilized in contravention of the physician's orders did not substantially occasion the injury or accident.

(C) The definition of "compensable injury" as set forth in this subdivision (4) shall not be deemed to limit or abrogate the right to recover for mental injuries as set forth in § 11-9-113 or occupational diseases as set forth in § 11-9-601 et seq.

(D) A compensable injury must be established by medical evidence supported by objective findings as defined in subdivision (16) of this section.

(E) Burden of Proof. The burden of proof of a compensable injury shall be on the employee and shall be as follows:

(i) For injuries falling within the definition of compensable injury under subdivision (4)(A)(i) of this section, the burden of proof shall be a preponderance of the evidence; or

(ii) For injuries falling within the definition of compensable injury under subdivision (4)(A)(ii) of this section, the burden of proof shall be by a preponderance of the evidence, and the resultant condition is compensable only if the alleged compensable injury is the major cause of the disability or need for treatment.

(F) Benefits. (i) When an employee is determined to have a compensable injury, the employee is entitled to medical and temporary disability as provided by this chapter.

(ii) (a) Permanent benefits shall be awarded only upon a determination that the compensable injury was the major cause of the disability or impairment.

(b) If any compensable injury combines with a preexisting disease or condition or the natural process of aging to cause or prolong disability or a need for treatment, permanent benefits shall be payable for the resultant condition only if the compensable injury is the major cause of the permanent disability or need for treatment.

(iii) Under this subdivision (4)(F), benefits shall not be payable for a condition which results from a nonwork-related independent intervening cause following a compensable injury which causes or prolongs disability or a need for treatment. A nonwork-related independent intervening cause does not require negligence or recklessness on the part of a claimant.

(iv) Nothing in this section shall limit the payment of rehabilitation benefits or benefits for disfigurement as set forth in this chapter;

(5) "Compensation" means the money allowance payable to the employee or to his or her dependents and includes the allowances provided for in § 11-9-509 and funeral expenses;

(6) "Death" means only death resulting from compensable injury as defined in subdivision (4) of this section;

(7) "Department" means the State Insurance Department;

(8) "Disability" means incapacity because of compensable injury to earn, in the same or any other employment, the wages which the employee was receiving at the time of the compensable injury;

(9) (A) "Employee" means any person, including a minor, whether lawfully or unlawfully employed in the service of an employer under any contract of hire or apprenticeship, written or oral, expressed or implied, but excluding one whose employment is casual and not in the course of the trade, business, profession, or occupation of his or her employer and excluding one who is required to perform work for a municipality or county or the state or federal government upon having been convicted of a criminal offense or while incarcerated.

(B) The term "employee" shall not include any individual who is both a licensee as defined in § 17-42-103(7) and a qualified real estate agent as that term is defined in section 3508(b)(1) of the Internal Revenue Code of 1986, including all regulations thereunder.

(C) Any individual holding from the commission a current certification of noncoverage under this chapter shall be conclusively presumed not to be an employee for purposes of this chapter or otherwise during the term of his or her certification or any renewals thereof or until he or she elects otherwise, whichever time period is shorter.

(D) Any reference to an employee who has been injured, when that employee is dead, shall also include his or her legal representative, dependents, and other persons to whom compensation may be payable;

(10) "Employer" means any individual, partnership, limited liability company, association, or corporation carrying on any employment, the receiver or trustee of the same, or the legal representative of a deceased employer;

(11) "Employment" means:

(A) Every employment in the state in which three (3) or more employees are regularly employed by the same employer in the course of business except:

(i) An employee employed as a domestic servant in or about a private home;

(ii) An employee employed to do gardening, maintenance, repair, remodeling, or similar work in or about the private home or residence of the person employing the employee;

(iii) Agricultural farm labor;

(iv) The State of Arkansas and each of the political subdivisions thereof except as provided by §§ 6-17-1401 -- 6-17-1405, 14-26-101 -- 14-26-104, 14-60-101 -- 14-60-104, 19-10-101 -- 19-10-103, 19-10-202 -- 19-10-210, 19-10-401 -- 19-10-406, and 21-5-601 -- 21-5-610;

(v) A person for whom a rule of liability for injury or death arising out of and in the course of employment is provided by the laws of the United States;

(vi) A person performing services for any nonprofit religious, charitable, or relief organization;

(vii) Any person engaged in the vending, selling, offering for sale, or delivery directly to the general public of any newspapers, magazines, or periodicals or any person acting as sales agent or distributor as an independent contractor of or for any newspaper, magazine, or periodical; and

(viii) Any individual who is both a licensee as defined in § 17-42-103(7) and a qualified real estate agent as that term is defined in section 3508(b)(1) of the Internal Revenue Code of 1986, including all regulations thereunder;

(B) Every employment in which two (2) or more employees are employed by any person engaged in building or building repair work;

(C) Every employment in which one (1) or more employees are employed by a contractor who subcontracts any part of his or her contract; and

(D) Every employment in which one (1) or more employees are employed by a subcontractor;

(12) "Healing period" means that period for healing of an injury resulting from an accident;

(13) "Insurance Commissioner" means the Insurance Commissioner of the State of Arkansas;

(14) (A) "Major cause" means more than fifty percent (50%) of the cause.

(B) A finding of major cause shall be established according to the preponderance of the evidence;

(15) "Medical services" means those services specified in § 11-9-508;

(16) (A) (i) "Objective findings" are those findings which cannot come under the voluntary control of the patient.

(ii) (a) When determining physical or anatomical impairment, neither a physician, any other medical provider, an administrative law judge, the Workers' Compensation Commission, nor the courts may consider complaints of pain.

(b) For the purpose of making physical or anatomical impairment ratings to the spine, straight-leg-raising tests or range-of-motion tests shall not be considered objective findings.

(iii) (a) Objective evidence necessary to prove physical or anatomical impairment in occupational hearing loss cases may be established by medically recognized and accepted clinical diagnostic methodologies, including, but not limited to, audiological tests that measure air and bone conduction thresholds and speech discrimination ability.

(b) Any difference in the baseline hearing levels must be confirmed with a subsequent test within the next four (4) weeks but not before five (5) days and being adjusted for presbycusis.

(B) Medical opinions addressing compensability and permanent impairment must be stated within a reasonable degree of medical certainty;

(17) (A) "State average weekly wage" means the state average weekly wage determined annually by the Department of Workforce Services in the preceding calendar year pursuant to § 11-10-502.

(B) If, for any reason, the determination is not available, the commission shall determine the wage annually after reasonable investigation and public hearing;

(18) "Time of accident" or "date of accident" means the time or date of the occurrence of the accidental incident from which compensable injury, disability, or death results;

(19) "Wages" means the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the accident, including the reasonable value of board, rent, housing, lodging, or similar advantage received from the employer and includes the amount of tips required to be reported by the employer pursuant to section 6053 of the Internal Revenue Code of 1954 and the regulations promulgated pursuant thereto or the amount of actual tips reported, whichever amount is greater; and

(20) (A) "Widow" shall include only the decedent's legal wife, living with or dependent for support upon him at the time of his death; and

(B) "Widower" shall include only the decedent's legal husband, living with or dependent for support upon her at the time of her death.



§ 11-9-103 - Applicability.

(a) Every employer and every employee, unless otherwise specifically provided in this chapter, shall be subject to the provisions of this chapter and shall be bound thereby. However, nothing in this chapter shall be construed to conflict with any valid act of Congress governing the liability of employers for injuries received by their employees.

(b) This chapter shall apply only to claims for injuries and death based upon accidents which occur from and after December 2, 1948.

(c) The Workers' Compensation Law in effect prior to December 2, 1948, shall govern all rights in respect to claims for injuries and death based upon accidents occurring prior to the effective date of this chapter.



§ 11-9-104 - Effect of unconstitutionality.

If any part of this chapter is adjudged unconstitutional by the courts and the adjudication has the effect of invalidating any payment of compensation under this chapter, the period intervening between the time the injury was sustained and the time of the adjudication shall not be computed as part of the time prescribed by law for the commencement of any action against the employer in respect of the injury, but the amount of any compensation paid under this chapter on account of the injury shall be deducted from the amount of damages awarded in the action in respect to the injury.



§ 11-9-105 - Remedies exclusive -- Exception.

(a) The rights and remedies granted to an employee subject to the provisions of this chapter, on account of injury or death, shall be exclusive of all other rights and remedies of the employee, his legal representative, dependents, next of kin, or anyone otherwise entitled to recover damages from the employer, or any principal, officer, director, stockholder, or partner acting in his or her capacity as an employer, or prime contractor of the employer, on account of the injury or death, and the negligent acts of a coemployee shall not be imputed to the employer. No role, capacity, or persona of any employer, principal, officer, director, or stockholder other than that existing in the role of employer of the employee shall be relevant for consideration for purposes of this chapter, and the remedies and rights provided by this chapter shall in fact be exclusive regardless of the multiple roles, capacities, or personas the employer may be deemed to have.

(b) (1) However, if an employer fails to secure the payment of compensation as required by this chapter, an injured employee, or his or her legal representative in case death results from the injury, may, at his option, elect to claim compensation under this chapter or to maintain a legal action in court for damages on account of the injury or death.

(2) In such action it shall not be necessary to plead or prove freedom from contributory negligence, nor may the defendant-employer plead as a defense that the injury was caused by the negligence of a fellow servant, that the employee assumed the risk of his or her employment, or that the injury was due to the contributory negligence of the employee.



§ 11-9-106 - Penalties for misrepresentation.

(a) (1) (A) Any person or entity who willfully and knowingly makes any material false statement or representation, who willfully and knowingly omits or conceals any material information, or who willfully and knowingly employs any device, scheme, or artifice for the purpose of:

(i) Obtaining any benefit or payment;

(ii) Defeating or wrongfully increasing or wrongfully decreasing any claim for benefit or payment; or

(iii) Obtaining or avoiding workers' compensation coverage or avoiding payment of the proper insurance premium, or who aids and abets for any of said purposes, under this chapter shall be guilty of a Class D felony.

(B) Fifty percent (50%) of any criminal fine imposed and collected under this subdivision or subdivision (a)(2) of this section shall be paid and allocated in accordance with applicable law to the Death and Permanent Total Disability Trust Fund administered by the Workers' Compensation Commission.

(2) It is to be understood that any person or entity with whom any person identified in subdivision (a)(1) of this section has conspired to achieve the proscribed ends shall, by reason of such conspiracy, be guilty as a principal of a Class D felony.

(b) A copy of subdivision (a)(1) of this section shall be placed on all forms prescribed by the Workers' Compensation Commission for the use of injured employees claiming benefits and for the use of employers in responding to such employees' claims under this chapter.

(c) Where the Workers' Compensation Commission or the Insurance Commissioner finds that false statements or representations were made willfully and knowingly, that material information was willfully and knowingly omitted or concealed, or that any device, scheme, or artifice was willfully and knowingly employed for the purpose of:

(1) Obtaining benefits or payments;

(2) Obtaining, wrongfully increasing, wrongfully decreasing, or defeating any claim for benefit or payment; or

(3) Obtaining or avoiding workers' compensation coverage or avoiding payment of the proper insurance premium under this chapter or that any other criminal violations related thereto were committed, the chairman of the Workers' Compensation Commission or the Insurance Commissioner shall refer the matter for appropriate action to the prosecuting attorney having criminal jurisdiction in the matter.

(d) (1) (A) There shall be established within the State Insurance Department a Workers' Compensation Fraud Investigation Unit, funded by the commission, which will be headed and supervised by a director who may also serve as the director of any other designated insurance fraud investigation division within the department, in which event the director's compensation shall be paid solely from the funds of such insurance fraud investigation division.

(B) (i) The unit herein designated will investigate workers' compensation fraud, additional criminal violations that may be related thereto, and any other insurance fraud matters as may be assigned at the discretion of the director.

(ii) The Insurance Commissioner shall designate the personnel assigned to the unit, who, upon meeting the qualifications established by the Arkansas Commission on Law Enforcement Standards and Training, shall have the powers of specialized law enforcement officers of the State of Arkansas for the purpose of conducting investigations under this subdivision (d)(1)(B). Personnel hired as specialized law enforcement officers shall have a minimum of three (3) years of certified law enforcement experience or its equivalent in national or military law enforcement experience as approved by the Arkansas Commission on Law Enforcement Standards and Training.

(2) The Insurance Commissioner and his or her deputies and assistants and the fraud director and his or her deputies and assistants shall be vested with the power of enforcing this section and rendering more effective the disclosure and apprehension of persons or entities who abuse the workers' compensation system as established by the General Assembly by making false or misleading statements for the purpose of either obtaining, wrongfully increasing, wrongfully decreasing or defeating the payment of benefits, obtaining or avoiding workers' compensation coverage, or avoiding payment of the proper insurance premium.

(3) It shall be the duty of the unit to assist the Insurance Commissioner and the department in the performance of their duties, and, further, to determine the identity of carriers, employers, or employees who within the State of Arkansas have violated subsection (a) of this section and report the violation to the Workers' Compensation Commission and to the Insurance Commissioner, who shall, in turn, be responsible for reporting the violation to the prosecuting attorney having criminal jurisdiction in the matter.

(4) (A) With respect to the subject of any investigation being conducted by the unit, the Insurance Commissioner and his or her deputies and assistants and the fraud director and his or her deputies and assistants shall have the power of subpoena and may:

(i) Subpoena witnesses;

(ii) Administer oaths or affirmations and examine any individual under oath; and

(iii) Require and compel the production of records, books, papers, contracts, and other documents.

(B) Subpoenas of witnesses shall be served in the same manner as if issued by a circuit court.

(C) (i) If any individual fails to obey a subpoena issued and served pursuant to this section with respect to any matter concerning which he or she may be lawfully interrogated, then upon application of the commissioner or fraud director, the Pulaski County Circuit Court or the circuit court of the county where the subpoena was served may issue an order requiring the individual to comply with the subpoena and to testify.

(ii) Any failure to obey the order of the court may be punished by the court as a contempt thereof.

(D) If any person has refused in connection with an investigation by the fraud director to be examined under oath concerning his or her affairs, then the fraud director is authorized to conduct and enforce by all appropriate and available means any examination under oath in any state or territory of the United States in which any officer, director, or manager may then presently be to the full extent permitted by the laws of the state or territory.

(E) Any person testifying falsely under oath or affirmation in this state as to any matter material to any investigation or hearing conducted pursuant to this subdivision (d)(4), or any workers' compensation hearing, shall upon conviction be guilty of perjury and punished accordingly.

(5) Fees and mileage of the officers serving the subpoenas and of the witnesses in answer to subpoenas shall be as provided by law.

(6) (A) Every carrier or employer who has reason to suspect that a violation of subdivision (a)(1) of this section has occurred shall be required to report all pertinent matters relating thereto to the unit.

(B) No such carrier shall be liable to any employer or employee for any such report, and no employer shall be liable to any employee for such a report unless it knowingly and intentionally includes false information.

(C) (i) Any such carrier or employer who willfully and knowingly fails to report any such violation shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment for a period not to exceed one (1) year or by both fine and imprisonment.

(ii) Fifty percent (50%) of any criminal fine imposed and collected under this subdivision (d)(6)(C) shall be paid and allocated in accordance with applicable law to the fund administered by the commission.

(D) Although not mandated to report suspected violations of subdivision (a)(1) of this section by an employer or employee, any employee who does make such a report shall not be liable to the employer or employee whose suspected violations he or she has reported.

(E) In addition, any immunity from liability provisions of the Arkansas Insurance Code, § 23-60-101 et seq., applicable to the reporting of suspected fraudulent insurance acts shall also be applicable to the reporting of information under this subdivision (d)(6).

(e) (1) For the purpose of imposing criminal sanctions or a fine for violation of the duties of this chapter, the prosecuting attorney shall have the right and discretion to proceed against any person or organization responsible for such violations, both organizational and individual liability being intended by this chapter.

(2) The prosecuting attorney of the district to whom a suspected violation of subsection (a) of this section, § 11-9-402(c), § 11-9-406, or any other criminal violations that may be related thereto, has been referred shall, for the purpose of assisting him or her in such prosecutions, have the authority to appoint as special deputy prosecuting attorneys licensed attorneys at law in the employment of the unit or any other designated insurance fraud investigation division within the department. Such special deputy prosecuting attorneys shall, for the purpose of the prosecutions to which they are assigned, be responsible to and report to the prosecuting attorney.

(f) Notwithstanding any other provision of law, it is the specific intent of this section that active investigatory files as maintained by the department and by the unit be deemed confidential and privileged and not be made open to the public until the matter under investigation is closed by the fraud director with the consent of the Insurance Commissioner, except that such active investigatory files shall also be subject to any confidentiality provisions of the Arkansas Insurance Code, § 23-60-101 et seq., that are applicable to the investigation of fraudulent insurance acts.

(g) The Insurance Commissioner, with the cooperation and assistance of the Workers' Compensation Commission, is authorized to establish rules and regulations as may be necessary to carry out the provisions of this section.

(h) Nothing in this section shall be deemed to create a civil cause of action.



§ 11-9-107 - Penalties for discrimination for filing claim.

(a) (1) Any employer who willfully discriminates in regard to the hiring or tenure of work or any term or condition of work of any individual on account of the individual's claim for benefits under this chapter, or who in any manner obstructs or impedes the filing of claims for benefits under this chapter, shall be subject to a fine of up to ten thousand dollars ($10,000) as determined by the Workers' Compensation Commission.

(2) This fine shall be payable to the Second Injury Trust Fund and paid by the employer and not by the carrier.

(b) (1) In addition, the prevailing party shall be entitled to recover costs and a reasonable attorney's fee payable from the fine.

(2) Provided, however, if the employee is the nonprevailing party, the attorney's fee and costs shall, at the election of the employer, be paid by the employee or deducted from future workers' compensation benefits.

(c) The employer may also be guilty of a Class D felony.

(d) This section shall not be construed as establishing an exception to the employment at will doctrine.

(e) A purpose of this section is to preserve the exclusive remedy doctrine and specifically annul any case law inconsistent herewith, including, but not necessarily limited to: Wal-Mart Stores, Inc. v. Baysinger, 306 Ark. 239, 812 S.W.2d 463 (1991); Mapco, Inc. v. Payne, 306 Ark. 198, 812 S.W.2d 483 (1991); and Thomas v. Valmac Industries, Inc., 306 Ark. 228, 812 S.W.2d 673 (1991).



§ 11-9-108 - Waiver of compensation void -- Exception.

(a) No agreement by an employee to waive his or her right to compensation shall be valid, and no contract, regulation, or device whatsoever shall operate to relieve the employer or carrier, in whole or in part, from any liability created by this chapter, except as specifically provided elsewhere in this chapter.

(b) (1) However, any officer of a corporation, sole proprietor, partner of a partnership, member of a limited liability company, member of a professional association, or self-employed employer who is not a subcontractor and who owns and operates his or her own business may by agreement or contract exclude himself or herself from coverage or waive his or her right to coverage or compensation under this chapter.

(2) If the exclusion from coverage of the officer of a corporation, sole proprietor, partner of a partnership, member of a limited liability company, member of a professional association, or self-employed employer reduces the number of employees of the business to fewer than three (3), the employer shall nevertheless continue to provide workers' compensation coverage for the employees.



§ 11-9-109 - Agreement to pay premium void.

(a) No agreement by an employee to pay any portion of the premium paid by his or her employer to a carrier or to contribute to a safety program as provided under § 11-9-409 or a benefit fund or department maintained by the employer for the purpose of providing compensation or medical services and supplies as required by this chapter shall be valid.

(b) Any employer who makes a deduction for those purposes from the pay of any employee entitled to the benefits of this chapter shall be guilty of a Class D felony.



§ 11-9-110 - Compensation nonassignable, etc., and payable to dependents only -- Child support obligations excepted.

(a) The right to compensation shall not be assignable and shall not be subject to garnishment, attachment, levy, execution, or any other legal process, except for child support obligations and moneys retained by the Department of Correction under § 12-30-406(a)(1).

(b) Money compensation to dependents of a deceased employee shall not constitute assets of the estate of the deceased employee and shall be payable to and for the benefit of the dependents alone.

(c) (1) On or after June 30, 1993, the Workers' Compensation Commission shall forward monthly a computer tape listing the name, address, and social security number, if available, on all persons for whom the commission has established a file during the preceding month to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration. The computer tape shall also include the name of the workers' compensation carrier and the name of the employer.

(2) The same information shall be provided to individuals who apply for the information with the commission on an individual employee to an individual certifying that they have an interest in the child support obligations of the employee on whom the information is requested.

(d) (1) Amounts withheld from weekly compensation benefits for child support obligations shall not exceed twenty-five percent (25%) of the benefit amount.

(2) Amounts withheld from a lump-sum settlement on a joint petition for child support obligations shall not exceed fifty percent (50%) of the settlement amount.

(e) Any amount withheld under subsection (d) of this section shall be paid through the appropriate court payable to the person or agency to whom the obligation is payable.

(f) Any amount withheld pursuant to the provisions of this section shall for all purposes be treated as if it were paid to the employee as workers' compensation and paid by the employee to the person or agency to whom the obligation is payable.

(g) For purposes of this section, "child support obligations" is defined as only those support obligations that are contained in a decree or order of the circuit court which provides for the payment of money for the support and care of any child or children.



§ 11-9-111 - Compensation payable to certain alien dependents.

(a) Compensation to alien nonresidents of the United States or Canada shall be the same in amount as provided for residents, except that alien nonresident dependents in any foreign country shall be limited to the surviving wife or children or, if there is no surviving wife or children, to the surviving father or mother whom the employee has supported, either wholly or in part, for the period of one (1) year prior to the date of the injury.

(b) Upon its own motion or upon application of an interested party, the Workers' Compensation Commission may order the payment of all future compensation to be paid in one (1) lump sum, which shall be equal to one-half (1/2) of the face value of all future installments of compensation.



§ 11-9-112 - Preference for due compensation.

Compensation due an injured employee or his or her dependents shall have the same preference as is allowed by law to an employee for unpaid wages.



§ 11-9-113 - Mental injury or illness.

(a) (1) A mental injury or illness is not a compensable injury unless it is caused by physical injury to the employee's body, and shall not be considered an injury arising out of and in the course of employment or compensable unless it is demonstrated by a preponderance of the evidence; provided, however, that this physical injury limitation shall not apply to any victim of a crime of violence.

(2) No mental injury or illness under this section shall be compensable unless it is also diagnosed by a licensed psychiatrist or psychologist and unless the diagnosis of the condition meets the criteria established in the most current issue of the Diagnostic and Statistical Manual of Mental Disorders.

(b) (1) Notwithstanding any other provision of this chapter, where a claim is by reason of mental injury or illness, the employee shall be limited to twenty-six (26) weeks of disability benefits.

(2) (A) In case death results directly from the mental injury or illness within a period of one (1) year, compensation shall be paid the dependents as provided in other death cases under this chapter.

(B) Death directly or indirectly related to the mental injury or illness occurring one (1) year or more from the incident resulting in the mental injury or illness shall not be a compensable injury.



§ 11-9-114 - Heart or lung injury or illness.

(a) A cardiovascular, coronary, pulmonary, respiratory, or cerebrovascular accident or myocardial infarction causing injury, illness, or death is a compensable injury only if, in relation to other factors contributing to the physical harm, an accident is the major cause of the physical harm.

(b) (1) An injury or disease included in subsection (a) of this section shall not be deemed to be a compensable injury unless it is shown that the exertion of the work necessary to precipitate the disability or death was extraordinary and unusual in comparison to the employee's usual work in the course of the employee's regular employment or, alternately, that some unusual and unpredicted incident occurred which is found to have been the major cause of the physical harm.

(2) Stress, physical or mental, shall not be considered in determining whether the employee or claimant has met his or her burden of proof.



§ 11-9-115 - Disclosure of child support obligations.

(a) (1) At any time an application is made for workers' compensation, an employer shall require the applicant for compensation to state whether or not the applicant has child support obligations, if the obligations are current or past due, and to whom the obligations are payable.

(2) The application shall also include the name of the workers' compensation carrier and the name of the employer.

(b) The employer shall forward a copy of the application to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration.



§ 11-9-116 - Fund transfer to support Workers' Compensation Fraud Unit of the State Insurance Department.

(a) (1) One (1) month before the beginning of any fiscal quarter, the Insurance Commissioner shall provide to the Workers' Compensation Commission the estimated funding need of the Workers' Compensation Fraud Investigation Unit of the State Insurance Department for the ensuing quarter.

(2) Such provided certification shall itemize each position to be utilized in the unit and funded by the commission and make estimates of all other budgetary line items necessary to provide support to the unit.

(3) This certification must deduct unexpended and unencumbered balances of the unit from the previous quarter, so that only the current need, excluding unexpended and unencumbered funds, is certified for fund transfer authorized in this section.

(b) (1) On or before the first day of each fiscal quarter, the commission shall certify to the Chief Fiscal Officer of the State that funds are available for transfer, upon which certification the Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State shall transfer those funds from the Workers' Compensation Fund of the commission to the fund account used for the maintenance, operation, and support of the unit.

(2) The sum of the four (4) quarterly transfers in each fiscal year ending June 30 cannot exceed one hundred fifty thousand dollars ($150,000).



§ 11-9-117 - Carpal tunnel syndrome guidelines.

Pursuant to its rulemaking authority, the Workers' Compensation Commission shall be empowered to enact medical diagnostic and treatment guidelines regarding occupational carpal tunnel syndrome upon the joint recommendation of the Arkansas chapter of the American Federation of Labor and Congress of Industrial Organizations and the Arkansas State Chamber of Commerce.



§ 11-9-118 - Provider payments while claims are pending.

(a) No hospital, physician, or other health care provider shall bill or attempt to collect any fee or any portion of a fee for services rendered to an employee due to a work-related injury or report to any credit reporting agency any failure of the employee to make the payment, when a claim for compensation has been filed under this chapter and the hospital, physician, or health care provider has received actual notice given in writing by the employee or the employee's representative. Actual notice shall be deemed received by the hospital, physician, or health care provider five (5) days after mailing by certified mail by the employee or his or her representative to the hospital, physician, or health care provider.

(b) The notice shall include:

(1) The name of the employer;

(2) The name of the insurer, if known;

(3) The name of the employee receiving the services;

(4) The general nature of the injury, if known; and

(5) Where a claim has been filed, the claim number, if known.

(c) When an injury or bill is found to be noncompensable under this chapter, the hospital, physician, or other health care provider shall be entitled to pursue the employee for any unpaid portion of the fee or other charges for authorized services provided to the employee. Any applicable statute of limitations for an action for the fees or other charges shall be tolled from the time notice is given to the hospital, physician, or other health care provider until a determination of noncompensability in regard to the injury which is the basis of the services is made, or in the event that there is an appeal to the Workers' Compensation Commission, the Court of Appeals, or the Supreme Court, until a final determination of noncompensability is rendered and all appeal deadlines have passed.

(d) This section shall not avoid, modify, or amend any other section or subsection of this chapter, including, but not limited to, the prohibition against balanced billing contained in § 11-9-508(d)(3) and any rules and regulations adopted thereunder.

(e) An order by the commission pursuant to this section shall stay all proceedings for collection.






Subchapter 2 - -- Workers' Compensation Commission

§ 11-9-201 - Members -- Appointment -- Compensation.

(a) (1) The Workers' Compensation Commission shall consist of three (3) members appointed by the Governor for terms of six (6) years who shall devote their entire time to the duties of the commission and shall administer the provisions of this chapter.

(2) One (1) member shall be an attorney who has at least five (5) years' experience representing employers in workers' compensation matters or shall be a person who, on account of his or her previous vocation, employment, or affiliation, has had at least five (5) years of experience as an employer and can be classed as a representative of employers.

(3) One (1) member shall be an attorney who has at least five (5) years' experience predominantly representing claimants in workers' compensation matters or employees in labor relations matters or shall be a person who, on account of his or her previous vocation, employment, or affiliation, has had at least five (5) years of membership in a bona fide labor organization and can be classed as a representative of employees.

(4) The third member shall be an attorney, who shall be chair of the commission and who shall have been engaged in active practice of law in the State of Arkansas for not less than five (5) years next preceding the date of his or her appointment.

(b) Each member shall receive a salary of five thousand dollars ($5,000) per annum or such other maximum salary as may be established by the Arkansas Constitution for salaries of state employees. The salaries shall be paid from the Workers' Compensation Fund and shall be paid in the manner as are salaries of other state officials or employees.

(c) (1) When any member of the commission is disqualified for any reason to hear and participate in the determination of any matter pending before the commission, the Governor shall appoint a qualified person to hear and participate in the decision on the particular matter. The special member so appointed shall have all authority and responsibility with respect to the particular matter before the commission as if the person were a regular member of the commission but shall have no authority or responsibility with respect to any other matter before the commission.

(2) A person appointed as a special member of the commission pursuant to the provisions of this subdivision shall be entitled to receive a per diem not to exceed one hundred dollars ($100) for each day spent in attending to his or her duties as a special member of the commission. The compensation shall be paid from any funds of the commission which are available for or may legally be used for paying such per diem.



§ 11-9-202 - Members -- Bond.

(a) The members shall give bond in the sum of ten thousand dollars ($10,000) executed by a surety company authorized to do business in the state for the faithful performance of their duties.

(b) The bond shall be approved by the Governor and kept on file in the office of the Secretary of State.

(c) Any action on the bond for breach thereof shall be instituted by the Attorney General and shall be in the name of the State of Arkansas.

(d) The premium upon the bonds shall be paid out of the Workers' Compensation Fund.



§ 11-9-203 - Members -- Removal.

(a) The Governor may, at any time, remove any member of the Workers' Compensation Commission for inefficiency, neglect of duty, or misconduct in office, giving him or her in advance a copy of the charges preferred and an opportunity of being publicly heard, in person or by counsel, upon not less than ten (10) days' notice.

(b) A representative of the Attorney General's office shall attend the proceedings and upon the Governor's request shall advise or assist him or her therein.

(c) Either party may procure the attendance of witnesses and their testimony as is now provided by the Civil Code in ordinary actions.

(d) If a member is removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against the member and his or her findings, together with a complete record of the proceedings had and a transcript of testimony. It shall constitute a public record of the state.



§ 11-9-204 - Proceedings.

(a) Members of the Workers' Compensation Commission shall be considered as officers and shall take the oath prescribed by the Arkansas Constitution and the laws of Arkansas.

(b) (1) A majority of the commission shall constitute a quorum for the transaction of business, and vacancies shall not impair the right of the remaining members to exercise all the powers of the full commission, so long as a majority remains.

(2) Any investigation, inquiry, or hearing which the commission is authorized to hold or undertake may be held or undertaken by or before any one (1) member of the commission, or referee acting for him or her, under authorization of the commission.

(c) (1) The commission shall maintain and keep open, during reasonable business hours, an office in Little Rock, for the transaction of business, at which office its official records and papers shall be kept.

(2) The commission or any member of the commission may hold sessions and conduct hearings at any place within the state.

(d) The commission shall have a seal for authentication of its orders, awards, and proceedings, upon which shall be inscribed the words: "Workers' Compensation Commission, State of Arkansas".



§ 11-9-205 - Administration of chapter -- Staff and expenditures.

(a) (1) For the purpose of administering the provisions of this chapter, the Workers' Compensation Commission is authorized:

(A) To make such rules and regulations as may be found necessary;

(B) To appoint and fix the compensation of temporary technical assistants and medical and legal advisers and to appoint and to fix the compensation of clerical assistants and other officers and employees; and

(C) To make such expenditures, including those for personal service, rent, books, periodicals, office equipment, and supplies, and for printing and binding as may be necessary.

(2) (A) Prior to the adoption, prescription, amendment, modification, or repeal of any rule, regulation, or form, the commission shall give at least forty-five (45) days' notice of its intended action.

(B) The notice shall include a statement of the terms or substance of the intended action or description of the subjects and issues involved, and the time, place, and manner in which interested persons may present their views thereon.

(C) The notice shall be mailed to any person specified by law or who shall have requested advance notice of rule-making proceedings.

(3) The commission shall afford all interested persons a reasonable opportunity to submit written data, views, or arguments, and, if the commission in its discretion shall so direct, oral testimony or argument.

(4) Each rule, regulation, or form adopted by the commission shall be effective twenty (20) days after adoption unless a later date is specified by law or in the rule itself.

(5) All expenditures of the commission in the administration of this chapter shall be allowed and paid from the Workers' Compensation Fund upon the presentation of itemized vouchers approved by the commission.

(b) (1) The commission may appoint as many persons as may be necessary to be administrative law judges and in addition may appoint such examiners, rate experts, investigators, medical examiners, clerks, and other employees as it deems necessary to effectuate the provisions of this chapter, provided that the appointment of all rate experts shall be made by the Insurance Commissioner, whose duty it is to approve the rates charged.

(2) Rate experts shall be considered employees of the commission and the Insurance Commissioner and shall be paid from the Workers' Compensation Fund.

(3) Employees appointed pursuant to this subsection shall receive an annual salary to be fixed by the commission within the appropriation made therefor.

(c) It shall be the duty of an administrative law judge, under the rules adopted by the commission, to hear and determine claims for compensation and to conduct hearings and investigations and to make such orders, decisions, and determinations as may be required by any rule or order of the commission.



§ 11-9-206 - Traveling expenses for members and employees.

Any member or employee of the Workers' Compensation Commission shall be entitled to receive his or her necessary traveling expenses actually incurred and for subsistence while traveling on official business and away from his or her designated station. The expenses shall be certified by the person who incurred them and shall be allowed and paid upon presentation of vouchers approved by the commission.



§ 11-9-207 - Powers and duties.

(a) In addition to its other duties and powers, the Workers' Compensation Commission is given and granted full power and authority:

(1) To hear and determine all claims for compensation, including claims based upon injuries which occurred outside the State of Arkansas for which compensation is payable under this chapter;

(2) To require and order medical services for and examinations of injured employees and to employ special medical examiners and advisors who shall be paid not to exceed twenty-five dollars ($25.00) per day and reasonable traveling expenses;

(3) To approve claims for medical services and attorney's fees;

(4) To excuse failure to give notice either of injury or death of any employee;

(5) To approve agreements, make, modify, or rescind awards, and make and enter findings of fact and rulings of law;

(6) To enter orders in appealed cases;

(7) To determine the time for the payment of compensation and order the reimbursement of employers for amounts advanced;

(8) To assess penalties;

(9) To prescribe rules and regulations governing the representation of employees, employers, and carriers in respect to claims before the commission;

(10) To issue subpoenas, administer oaths, and take testimony, by deposition or otherwise;

(11) To make surveys and to determine the existence and prevalence of occupational disease hazards within this state, to determine the measures necessary to eliminate or reduce these hazards, and to add to the schedule of occupational diseases subject to appropriate conditions and after public hearing;

(12) To make available all records in connection with all cases of personal injury to the Director of the Department of Labor. The director may propose rules for the prevention of injuries and transmit the rules to the commission. The commission may recommend proposed rules for prevention of injuries to the director;

(13) To have and exercise all other powers and duties conferred or imposed by this chapter; and

(14) To transfer the excess of income over expenses from the commission's annual educational conference to Kids' Chance of Arkansas, Inc., a nonprofit charitable organization designed to provide scholarships to children of workers who have been killed or become permanently and totally disabled from a compensable injury, including any accumulation from prior years' conferences.

(b) (1) In addition to the other powers and duties granted to the commission in this section and otherwise provided by law, the commission is authorized to establish and impose reasonable fees to recover the cost of preparation of various informative materials distributed by the commission.

(2) The fees shall be established by regulation of the commission.

(3) Funds derived from fees shall be deposited into the Workers' Compensation Fund to be used to defray expenses incurred in preparation and distribution of materials.



§ 11-9-208 - Biennial report.

On or before the first day of the regular session of the General Assembly, the Workers' Compensation Commission under the authority of at least two (2) of its members shall make to the Governor and to the General Assembly a report of the administration of this chapter for the preceding biennial period, together with such recommendations as the commission may deem advisable.



§ 11-9-209 - Statistical data collection.

(a) The Workers' Compensation Commission shall publish annually, on an aggregate basis, information pertaining to the distribution of workers' compensation insurance premiums, losses, expenses, and net income to be compiled from reports required to be filed with the Insurance Commissioner pursuant to § 23-63-216, as amended, or any similar information required to be filed by the Insurance Commissioner regarding workers' compensation insurance.

(b) The commission shall also publish in that same annual report information regarding aggregate workers' compensation benefit distribution to claimants, medical providers, and attorneys if that specific information or similar information becomes available from revised or additional reporting requirements that may be required by the Insurance Commissioner.



§ 11-9-210 - Purchase of annuity contracts -- Funding of Death and Permanent Total Disability Trust Fund obligations.

(a) (1) The Workers' Compensation Commission is hereby authorized to fund financial obligations of the Death and Permanent Total Disability Trust Fund through the purchase of structured annuity contracts. Provided, the commission shall purchase such annuity contracts only when the commission determines that it is financially advantageous to the trust fund involved.

(2) Structured annuity contracts shall be purchased only from insurance companies:

(A) Licensed to do business in Arkansas and authorized to write annuities as regulated by the State Insurance Department;

(B) Experienced in the business of writing and administering structured annuities;

(C) Determined to be financially sound and having an A.M. Best rating of A+ and category size VIII or greater, or equivalent independent industry rating; and

(D) Be rated AA+ or better by Standard and Poor's, Moody's, or an equivalent rating by an equivalent rating service.

(3) Structured annuity contracts purchased by the commission shall:

(A) Include a separate contract for each claimant or beneficiary covered;

(B) Require that the payments to the claimant or beneficiary be sent to the commission so that it can maintain administrative control over the payments, and the commission will distribute the payments in full to the claimants or beneficiaries; and

(C) Provide for return of principal to the appropriate fund in the event that the obligations of the Death and Permanent Total Disability Trust Fund to any claimant or beneficiary cease prior to the end of the period certain guarantee in the contract.

(b) The commission shall adopt such appropriate rules and regulations consistent with the provisions of this section and §§ 23-96-104O(2) and X(2) and 23-96-114F and G as it deems necessary to enable it to efficiently and effectively administer the provisions of this section and §§ 23-96-104O(2) and X(2) and 23-96-114F and G and any structured annuity arrangement it may enter into pursuant to the authority granted herein.






Subchapter 3 - -- Funds -- Taxes and Fees

§ 11-9-301 - Funds established.

(a) There are established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, three (3) separate funds:

(1) The "Workers' Compensation Fund";

(2) The "Second Injury Trust Fund"; and

(3) The "Death and Permanent Total Disability Trust Fund".

(b) Except for funds transferred into the General Revenue Fund Account specified in § 11-9-303(c) or other sections of this subchapter, no money shall be appropriated from these funds for any purpose except for the use and benefit, or at the direction of, the Workers' Compensation Commission.

(c) All funds established pursuant to this section shall be administered, disbursed, and invested under the direction of the commission.

(d) All incomes derived through investment of the Workers' Compensation Fund, the Second Injury Trust Fund, and the Death and Permanent Total Disability Trust Fund shall be credited, as investment income, to the fund that participated in the investment. For the purpose of investment, Workers' Compensation Fund moneys shall be invested in accordance with the State Treasury Management Law, § 19-3-501 et seq.

(e) Except for moneys transferred into the General Revenue Fund Account specified in § 11-9-303(c) or other sections of this subchapter, all moneys deposited to the aforementioned funds shall not be subject to any deduction, tax, levy, or any other type of assessment.

(f) If, on or after July 1, 1983, the balance in the Second Injury Trust Fund becomes insufficient to fully compensate those employees to whom it is obligated, payment shall be suspended until such time as the Second Injury Trust Fund is capable of meeting its obligations, paying all arrearages, and restoring normal benefit payments. In no event shall there be any reverter of responsibility to the employer or carrier on or after July 1, 1983.

(g) (1) Upon the effective maturity dates of each investment, the investment shall be transferred to the Treasurer of State for deposit into the Death and Permanent Total Disability Trust Fund created in this section.

(2) The free balances of the Death and Permanent Total Disability Bank Fund shall be transferred to the Death and Permanent Total Disability Trust Fund.



§ 11-9-302 - Qualifying fees for carriers, third-party administrators, and self-insurers.

(a) Each carrier writing compensation insurance in this state shall pay to the Insurance Commissioner, in addition to the premium taxes and fees now required under existing laws, at the time of securing the first license to transact business in the state the sum of five hundred dollars ($500) for the privilege of qualifying with the Workers' Compensation Commission for the writing of compensation insurance.

(b) At the time of qualifying, each self-insurer or third-party administrator shall pay to the commission the sum of one hundred dollars ($100) for the privilege of qualifying as a self-insurer or third-party administrator.

(c) All carriers, self-insurers, or third-party administrators qualifying under the provisions of this chapter shall be required to pay this initial assessment before they shall be qualified.

(d) These fees shall be deposited into the Workers' Compensation Fund created in § 11-9-301.

(e) The commission may assess a third-party administrator an annual fee of one hundred dollars ($100).



§ 11-9-303 - Payment of tax by carrier.

(a) In addition to the premium taxes collected from carriers, the carriers shall pay annually to the Workers' Compensation Commission a tax, at the rate to be determined as provided in § 11-9-306 but not to exceed three percent (3%), on all written manual premiums resulting from the writing of workers' compensation insurance on risks within the state.

(b) "Written manual premium" means premium produced in a given year by the manual rates in effect during the experience period and shall exclude the premium produced by the expense constant. Furthermore, "written manual premium", for the purpose of this chapter, means premium before any allowable deviated discounts, any experience rating modification, any premium discount, any reinsurance or deductible arrangement as common with fronting carriers, any dividend consideration, or other trade discount.

(c) (1) This tax shall be collected by the commission from the carriers at the same time and in the same manner as insurance premium taxes under § 26-57-601 et seq. and deposited into the funds created in § 11-9-301.

(2) This transfer from the funds created in § 11-9-301 shall be in the same proportions that deposits were made into the three (3) funds as set forth in § 11-9-306(a)-(c).

(d) (1) Assessments upon which premium taxes are based shall be made on forms prescribed by the commission and shall be paid to the commission.

(2) Absent a waiver obtained from the commission for good cause, the failure of the licensed carrier to pay the assessment when due shall be referred to the Insurance Commissioner for appropriate administrative action against the Arkansas certificate of authority of the delinquent insurer.

(e) Premium tax payments shall be made by check payable to the commission.



§ 11-9-304 - Payment of tax by self-insurer.

(a) It shall be the duty of the Workers' Compensation Commission to collect a tax from every self-insured employer at a rate to be determined as provided by § 11-9-306 but not to exceed three percent (3%) of the written manual premium which would have to be paid under § 11-9-303 by a carrier if the self-insured employer were insured by a carrier.

(b) If the tax provided for under this section is not paid within thirty (30) days of the date provided in § 11-9-306, there shall be assessed a penalty for each thirty (30) days the amount so assessed remains unpaid which is equal to ten percent (10%) of the unpaid amounts and which shall be collected at the same time as a part of the tax assessed.



§ 11-9-305 - Payment of tax by public employer.

(a) (1) It shall be the duty of the Workers' Compensation Commission to collect a tax from every public employer providing workers' compensation coverage to its employees at a rate to be determined as provided by § 11-9-306 but not to exceed three percent (3%) of the written manual premium which an insurance carrier would have to pay under § 11-9-303 if the public employer were insured by a carrier.

(2) (A) The commission shall tabulate and collect the tax to be collected from entities whose workers' compensation claims are administered by the Public Employee Claims Division.

(B) In tabulating the manual premium, a public employer whose workers' compensation claims are administered by the division shall use the average compensation rate for this state as promulgated by the National Council on Compensation Insurance, Inc. for the tax year in question.

(3) The tax collected shall be deposited in and paid to the commission from the Workers' Compensation Revolving Fund and miscellaneous revolving funds.

(b) (1) In the event that any public employer whose workers' compensation claims are administered by the division fails to cooperate in furnishing information upon which the tax will be computed or fails to pay the tax within thirty (30) days of the date provided in § 11-9-306, the commission shall notify the Director of the Public Employee Claims Division of the failure, and the commission shall decertify the public employer from participation in the state's workers' compensation program.

(2) In the event of decertification, the public employer shall obtain its employer's workers' compensation liability coverage from the private market and shall not be entitled to participate in the state's workers' compensation program for a period of one (1) year thereafter.

(c) The procedure for decertification shall be the same as for the revocation or termination of the self-insurer privilege.



§ 11-9-306 - Determination of surplus and rate of taxation.

(a) (1) The Workers' Compensation Commission, on or before December 31 of each year, shall determine the surplus, if any, in the Workers' Compensation Fund, together with the additional amounts necessary to properly administer this chapter for the ensuing year.

(2) The commission shall determine the rate of taxation for collections for that year on or before March 1 of the following year.

(b) (1) The commission, on or before December 31 of each year, shall determine the surplus, if any, in the Second Injury Trust Fund, together with the additional amounts necessary to properly administer this chapter for the ensuing year.

(2) The commission shall determine the rate of taxation for collections for that year on or before March 1 of the following year.

(c) (1) The commission, on or before December 31 of each year, shall determine the surplus, if any, in the Death and Permanent Total Disability Trust Fund, together with the additional amounts necessary to properly administer this chapter for the ensuing year.

(2) The commission shall determine the rate of taxation for collections for that year on or before March 1 of the following year.

(d) The total rate of taxation for all three (3) funds when added together shall not exceed three percent (3%).

(e) (1) The commission shall notify each insurance carrier of the rate of taxation applicable to each fund for the preceding year, and taxes shall be computed and paid pursuant to the provisions of § 11-9-303(c) on or before April 1 of the following year.

(2) The commission shall notify each self-insured employer subject to the tax of the rate of taxation applicable to each fund for the preceding year, and taxes shall be computed by the commission and paid to each fund by the self-insurer through payments made directly to the commission on or before April 1 of the following year.

(3) The commission shall notify each public employer subject to this tax of the rate of taxation applicable to each fund for the preceding year, and taxes shall be computed by the commission and paid to each respective fund through payments made directly to the commission by the public employer on or before April 1 of the following year.

(f) The commission shall have the authority to promulgate rules or regulations for administration of the assessment and tax collection process, including, but not limited to, rules and regulations applicable to the funds established in § 11-9-301.

(g) No later than March 30 each year, the commission shall provide the Insurance Commissioner a complete listing of workers' compensation premium tax collections for the preceding calendar year, including the monetary amount of workers' compensation premium tax paid, by year, by name of workers' compensation carrier, and by National Association of Insurance Commissioners identity number.



§ 11-9-307 - Certification of cost of administering Public Employee Claims Division.

(a) During the biennial period beginning July 1, 1989, and thereafter, the State Insurance Department shall certify to the Chief Fiscal Officer of the State the cost of administering the Public Employee Claims Division.

(b) The certification shall be made the month following each quarter of the fiscal year and shall include a report of the expenditures of the division for workers' compensation claims paid on behalf of the cities, the counties, and the public schools, each of the three (3) reported as a class of employers, and each state agency supported from treasury funds or fund accounts.

(c) After the certification has been received and approved by the Chief Fiscal Officer of the State, the Chief Fiscal Officer of the State shall transfer funds from the Public School Fund, the Municipal Aid Fund, the County Aid Fund, and from the various treasury funds of state agencies to the Miscellaneous Agencies Fund Account.

(d) The transfers shall be made in the same proportion that payments were made in behalf of that entity for workers' compensation claims in the prior quarter as certified by the department.

(e) The amount transferred shall be the proportional cost associated with the fund as certified to and approved by the Chief Fiscal Officer of the State.

(f) Should a state agency be supported from more than one (1) treasury fund, the fund transfers from that agency shall be in the same proportion that appropriations were made to that agency for regular salaries from the respective funds.






Subchapter 4 - -- Employer Liability -- Insurance

§ 11-9-401 - Employer's liability for compensation.

(a) (1) Every employer should secure compensation to its employees and pay or provide compensation for their disability or death from compensable injury arising out of and in the course of employment without regard to fault as a cause of the injury.

(2) There shall be no liability for compensation under this chapter where the injury or death was substantially occasioned by the willful intention of the injured employee to bring about such compensable injury or death.

(b) The primary obligation to pay compensation is upon the employer, and the procurement of a policy of insurance by an employer to cover the obligation in respect to this chapter shall not relieve the employer of the obligation.



§ 11-9-402 - Liability of prime contractors and subcontractors -- Sole proprietorships or partnerships.

(a) Where a subcontractor fails to secure compensation required by this chapter, the prime contractor shall be liable for compensation to the employees of the subcontractor unless there is an intermediate subcontractor who has workers' compensation coverage.

(b) (1) Any contractor or the contractor's insurance carrier who shall become liable for the payment of compensation on account of injury to or death of an employee of his or her subcontractor may recover from the subcontractor the amount of the compensation paid or for which liability is incurred.

(2) The claim for the recovery shall constitute a lien against any moneys due or to become due to the subcontractor from the prime contractor.

(3) A claim for recovery, however, shall not affect the right of the injured employee or the dependents of the deceased employee to recover compensation due from the prime contractor or his or her insurance carrier.

(c) (1) (A) When a sole proprietorship or partnership fails to elect to cover the sole proprietor or partners under this chapter, the prime contractor is not liable under this chapter for injuries sustained by the sole proprietor or partners if the sole proprietor or partners are not employees of the prime contractor.

(B) (i) A sole proprietor or the partners of a partnership who do not elect to be covered by this chapter and be deemed employees thereunder and who deliver to the prime contractor a current certification of noncoverage issued by the Workers' Compensation Commission shall be conclusively presumed not to be covered by the law or to be employees of the prime contractor during the term of his or her certification or any renewals thereof.

(ii) A certificate of noncoverage may not be presented to a subcontractor who does not have workers' compensation coverage.

(iii) This provision shall not affect the rights or coverage of any employees of the sole proprietor or of the partnership.

(2) Furthermore, the prime contractor's insurance carrier is not liable for injuries to the sole proprietor or partners described in this section who have provided a current certification of noncoverage, and the carrier shall not include compensation paid by the prime contractor to the sole proprietor or partners described above in computing the insurance premium for the prime contractor.

(3) (A) Any prime contractor who after being presented with a current certification of noncoverage by a sole proprietor or partnership nonetheless compels the sole proprietor or partnership to pay or contribute to workers' compensation coverage of that sole proprietor or partnership shall be guilty of a Class D felony.

(B) Furthermore, any prime contractor who compels a sole proprietor or partnership to obtain a certification of noncoverage when the sole proprietor or partnership does not desire to do so is guilty of a Class D felony.

(C) Furthermore, any applicant who makes a false statement when applying for a certification of noncoverage or any renewals thereof shall be guilty of a Class D felony.

(d) (1) A certification of noncoverage issued by the commission after July 1, 2001, shall be valid for two (2) years after the effective date stated thereon. Both the effective date and the expiration date must be listed on the face of the certificate by the commission. The certificate must expire at midnight two (2) years from its issue date, as noted on the face of the certificate.

(2) Any certification of noncoverage that is in effect on July 1, 2001, shall expire as follows:

(A) A certification of noncoverage issued in the years 1993 or 1994 shall expire at midnight on September 30, 2001;

(B) A certification of noncoverage issued in the years 1995 or 1996 shall expire at midnight on December 31, 2001;

(C) A certification of noncoverage issued in the years 1997 or 1998 shall expire at midnight on March 31, 2002; and

(D) A certification of noncoverage issued in the years 1999 or 2000 shall expire at midnight on June 30, 2002.

(3) The commission may assess a fee not to exceed fifty dollars ($50.00) with each application for a certification of noncoverage or any renewals thereof.

(4) Any certification of noncoverage issued by the commission shall contain the social security number and notarized signature of the applicant. The notarization shall be in a form and manner prescribed by the commission.

(5) The commission may prescribe by rule forms and procedures for issuing or renewing a certification of noncoverage.



§ 11-9-403 - Waiver of exclusion or exemption.

(a) Any employer carrying on any exempted or excepted employment may at any time waive the exemptions or exceptions as to any employee or all employees engaged in the employment as the employer may elect by giving notice of waiver of the exemptions or exceptions as provided in subsection (b) of this section.

(b) Notice of waiver of exclusion or exemption referred to in subsection (a) of this section shall be given in accordance with the following provisions:

(1) Every employer who waives the exclusion or exemption shall post, and keep posted, in and about the employer's place of business typewritten or printed notices to that effect in accordance with a form to be prescribed by the Workers' Compensation Commission, and the employer shall file a duplicate of the notice with the commission.

(2) The notice shall be given at least thirty (30) days prior to any injury. However, if the injury occurs less than thirty (30) days after the date of employment, the notice, if given at the time of employment, shall be sufficient notice.



§ 11-9-404 - Security for compensation.

(a) Every employer shall secure the payment of compensation under this chapter:

(1) By insuring and keeping insured the payment of the compensation with any carrier authorized to write workers' compensation insurance;

(2) (A) By furnishing satisfactory proof to the Workers' Compensation Commission of the employer's financial ability to pay compensation and receiving an authorization from the commission to pay compensation directly.

(B) The commission, as a condition to such authorization, may require the employer, except municipalities, counties, or the State of Arkansas or its political subdivisions, to deposit in a depository designated by the commission either an indemnity bond, irrevocable letter of credit, or securities of any kind and in an amount determined by the commission, subject to such reasonable conditions as the commission may prescribe. The conditions shall include authorization to the commission, in case of default, to sell any securities sufficient to pay compensation awards or to bring suit on the bonds or the letter of credit to procure prompt payment of compensation under this chapter.

(C) Any employer securing compensation in accordance with the provisions of this subdivision (a)(2) shall be known as a self-insurer and shall be classed as a carrier of its own insurance.

(D) A self-insurer may have the privilege of securing those portions of the payment of compensation under this chapter as the self-insurer shall elect by insuring the portions with a company approved by the commission. The liability of the company shall be limited to those features and liabilities of this chapter as are expressly stated, and none other;

(3) (A) The commission, under such rules and regulations as it may prescribe, may permit two (2) or more employers engaged in the same type of business activity or pursuit to enter into agreements to pool their liabilities under this section for the purpose of qualifying as self-insurers, and each such approved group shall be classified as an homogeneous self-insurer.

(B) (i) The commission, under such rules and regulations as it may prescribe, may permit two (2) or more employers who are members of the same trade or professional association to enter into agreements to pool their liabilities under this section for the purpose of qualifying as self-insurers, and each such approved group shall be classified as a common self-insurer.

(ii) The trade or professional association shall have been in active existence for at least three (3) years; such associations shall have a constitution or by-laws; and all trustees shall be participants in the common self-insurer program, shall have members that support the association by regular payment of dues on an annual, semiannual, quarterly, or monthly basis, and shall be created in good faith for purposes other than that of creating workers' compensation common self-insurer pools.

(iii) No two (2) trade or professional associations shall be allowed to combine or join each other and qualify as a common self-insurer.

(C) In order to qualify as group self-insurers, these groups shall furnish to or satisfy the commission as to the following:

(i) An application on a form prescribed by the commission by an elected board of trustees to establish a self-insurance fund to be administered under the direction of the trustees;

(ii) The application shall be accompanied by:

(a) An indemnity agreement in a form satisfactory to the commission jointly and severally binding the groups and each member of the groups to comply with the provisions of the Workers' Compensation Law, § 11-9-101 et seq.; and

(b) An individual application by each member of the groups applying for coverage in the fund;

(iii) A current, audited financial statement of each member of the groups showing a combined net worth of all members applying for coverage of not less than one million dollars ($1,000,000), a combined ratio of current assets to current liabilities of not less than one-to-one, and working capital of an amount establishing financial ability and liquidity sufficient to pay normal compensation claims promptly;

(iv) (a) That the groups deposit and maintain with the commission acceptable securities or have posted a surety bond issued by a corporate surety authorized to do business in the State of Arkansas, in an amount determined by the commission, but not less than two hundred thousand dollars ($200,000).

(b) However, this subdivision shall not be applicable to municipalities, counties, or the State of Arkansas and its political subdivisions;

(v) That there exist ample facilities and competent personnel of good character within the groups, or through an approved service organization, for the groups to service their own programs with respect to underwriting matters, claims and adjusting, industrial safety engineering, accounting, and financial management;

(vi) (a) That the groups maintain excess insurance with an insurance company authorized to do business in this state in an amount acceptable to the commission.

(b) However, this subdivision (a)(3)(C)(vi) shall not be applicable to municipalities, counties, or the State of Arkansas and its political subdivisions; and

(vii) (a) That such financial statements, payroll records, accident experience, and compensation reports and such other reports and statements are filed at such time and in such manner as the commission shall require.

(b) However, any fund which fails or refuses to file the reports within the time limits prescribed by the commission shall be subject to a civil penalty in such amount as the commission may prescribe not to exceed one hundred dollars ($100) per infraction per day, and the failure or refusal may be considered good cause for revocation or suspension of self-insurance privileges;

(4) Each member of the groups shall file financial reports and statements at such times and in such manner as the commission may require to satisfy itself as to the continued financial stability of the member; and

(5) In order to continue to qualify as a homogeneous self-insurer fund or common self-insurer fund, the groups shall continue to meet the minimum requirements as set forth in subdivision (a)(3) of this section or as prescribed by the commission.

(b) (1) Except for the initial qualification of the groups, a certified audited financial statement shall not be required of any member of a group either for initial membership or as a condition for continued membership in the group.

(2) However, each financial statement filed with the commission shall be duly certified by the president and treasurer of the member, in the case of a corporation, and by the owner and general partners, respectively, in the case of an individual proprietorship or partnership, to the effect that such financial statement is true and correct to the best of the knowledge and belief of the officer, individual owner, or partner and truly reflects the financial condition of the member.

(c) Any person who knowingly files a false or fraudulent financial statement under the provisions of this chapter shall, upon conviction, be fined not more than ten thousand dollars ($10,000) or imprisoned not more than five (5) years, or both.

(d) Jurisdiction for the enforcement of the provisions of this chapter or any appeal therefrom shall be in the Pulaski County Circuit Court. The underlying purpose of this chapter is to assure the payment of benefits due employees, and this chapter shall be liberally construed to that end.

(e) (1) The commission may suspend or revoke any authorization to a self-insurer for a good cause shown after a hearing at which the self-insurer shall be entitled to be heard in person or by counsel and to present evidence.

(2) No suspension or revocation shall affect the liability of any self-insurer already incurred.

(f) Authorization to write compensation insurance under this chapter shall be given to a carrier only after the carrier has received a certificate of authority from the Insurance Commissioner to transact the business of workers' compensation insurance in Arkansas and the commission has been notified in writing of the issuance of the certificate of authority.



§ 11-9-405 - Substitution of carrier for employer.

(a) In any case where the employer is not a self-insurer, in order that the liability for compensation imposed by this chapter may be most effectively discharged by the employer and in order that the administration of this chapter with respect to that liability may be facilitated, the Workers' Compensation Commission shall by regulation provide for the discharge by the carrier, for the employer, of the obligations and duties of the employer with respect to such liability imposed by this chapter upon the employer as it considers proper in order to effectuate the provisions of this chapter.

(b) For such purpose:

(1) Notice to or knowledge of an employer of the occurrence of the injury shall be notice to or knowledge of the carrier;

(2) Jurisdiction over the employer by the commission or by any court under this chapter shall be jurisdiction over the carrier; and

(3) Any requirements by the commission or any court under any compensation order, finding, or decision shall be binding upon the carrier in the same manner and to the same extent as upon the employer.



§ 11-9-406 - Failure to secure payment of compensation -- Penalty.

(a) (1) Any employer required to secure the payment of compensation under this chapter who fails to secure compensation shall be subject to a fine of up to ten thousand dollars ($10,000) as determined by the Workers' Compensation Commission payable to the Death and Permanent Total Disability Trust Fund or be guilty of a Class D felony.

(2) This subsection shall not affect any other liability of the employer under this chapter.

(b) (1) Whenever the commission has reason to believe that any employer required to secure the payment of compensation under this chapter has failed to do so, the commission shall serve upon the employer a proposed order declaring the employer to be in violation of this chapter and containing the amount, if any, of the civil penalty to be assessed against the employer pursuant to subdivision (b)(5) of this section.

(2) (A) An employer may contest a proposed order of the commission issued pursuant to subdivision (b)(1) of this section by filing with the commission, within twenty (20) days of receipt of the proposed order, a written request for a hearing.

(B) Such a request for a hearing need not be in any particular form but shall specify the grounds upon which the person contests the proposed order, the proposed assessment, or both.

(C) If a written request for hearing is not filed with the commission within this time, the proposed order, the proposed penalty, or both, shall be a final order of the commission and shall not be subject to further review by any court.

(D) A proposed order by the commission pursuant to this section is prima facie correct, and the burden is upon the employer to prove that the proposed order is incorrect.

(3) (A) If the employer alleges that a carrier has contracted to provide it workers' compensation insurance coverage for the period in question, the employer shall include the allegation in its request for hearing and shall name the carrier.

(B) The commission shall promptly notify the carrier of the employer's allegation and of the date of hearing.

(C) The carrier shall promptly, and no later than five (5) days prior to the hearing, respond in writing to the employer's allegation by providing evidence of coverage for the period in question or by affirmatively denying the employer's allegation.

(4) Hearings conducted under this section shall proceed as provided in §§ 11-9-704 -- 11-9-711.

(5) The commission may assess a fine against an employer who fails to secure the payment of compensation in an amount up to one thousand dollars ($1,000) per day of violation payable to the fund.

(6) If an employer fails to secure the payment of compensation or pay any civil penalty assessed against the employer after an order issued pursuant to this section has become final by operation of law or upon appeal, the commission may petition the Pulaski County Circuit Court or of the county where the employer's principal place of business is located for an order enjoining the employer from engaging in further employment until such time as the employer secures the payment of compensation or makes full payment of all civil penalties.



§ 11-9-407 - Posting notice of compliance.

(a) Every employer who has secured compensation under the provisions of this chapter shall keep posted in a conspicuous place in and about the employer's place of business typewritten or printed notices in accordance with a form prescribed by the Workers' Compensation Commission. The notices shall state that the employer has secured the payment of compensation in accordance with the provisions of this chapter.

(b) The notices shall contain the name and address of the carrier, if any, with whom the employer has secured payment of compensation and the date of the expiration of the policy.



§ 11-9-408 - Insurance policies.

(a) Contents. Every policy or contract of insurance issued by a carrier to an employer to secure the payment of compensation under this chapter shall contain:

(1) (A) Provisions that identify the insured employer and either identify each covered employee or describe covered employees by class or type of labor performed and the estimated number of employees of each such class or type.

(B) No single policy of workers' compensation insurance may be issued to any group of employers who are unaffiliated with one another in terms of ownership, control, or right to participate in the profits of the affiliated enterprises;

(2) Provisions that insolvency or bankruptcy of the employer or discharge therein shall not relieve the carrier from payment of compensation for compensable injuries sustained by an employee during the term of the policy or contract;

(3) (A) The agreement of the carrier that it will promptly pay to the person entitled to compensation every installment of compensation that may be awarded or agreed upon and that this obligation shall not be affected by any default of the employer or by any default in the giving of any notice required by the policy or otherwise.

(B) The agreement shall be construed to be a direct obligation by the carrier to the person entitled to compensation, enforceable in that person's name; and

(4) Such other provisions as the State Insurance Department allows or requires carriers to include in workers' compensation policies as otherwise provided at the Arkansas Workers' Compensation Insurance Plan, § 23-67-301 et seq.

(b) Cancellation. (1) An employer may cancel coverage with a carrier by giving the carrier at least thirty (30) days' notice, unless a shorter period is permitted under subdivision (b)(1)(B) of this section.

(A) Cancellation of coverage is effective at 12:01 a.m. thirty (30) days after the date the cancellation notice is received by the carrier, unless a later date is specified in the notice to the carrier.

(B) (i) An employer may cancel coverage effective less than thirty (30) days after written notice is received by the carrier where the employer obtains other coverage or becomes a self-insurer.

(ii) A cancellation under this subdivision is effective immediately upon the effective date of the other coverage or upon authorization as a self-insurer.

(2) (A) A notice of cancellation from the carrier shall state the hour and date that cancellation is effective.

(B) A carrier shall not cancel coverage issued to an employer under this chapter prior to the date specified for expiration in the policy or contract or until at least thirty (30) days have elapsed after a notice of cancellation has been mailed to the Workers' Compensation Commission and to the employer, or until ten (10) days have elapsed after the notice has been mailed to the employer and to the commission if the cancellation is for nonpayment of premium.

(C) However, if the employer procures other insurance within the notice period, the effective date of the new policy shall be the cancellation date of the old policy.

(3) Cancellation of coverage by an employer or a carrier shall in no way limit liability that was incurred under the policy or contract prior to the effective date of cancellation.

(c) Coverage. (1) No policy or contract of insurance shall be issued against liability under this chapter unless the policy or contract covers the entire liability of the employer. Split coverage whereby some employees of an employer are insured by one carrier and other employees are insured by another carrier, or by the Arkansas Workers' Compensation Insurance Plan, § 23-67-301 et seq., or a plan of self-insurance is expressly prohibited except for:

(A) A policy issued in accordance with § 23-92-409 so long as all employees performing services for a client are covered under the same policy, contract, or plan; or

(B) A policy issued covering the liability of an employer or of multiple employers as to specific jobs, ventures, contracts, or undertakings, but only if the policy meets with the reasonable satisfaction and approval of the Insurance Commissioner that the policy is in the best interest of the employers and the employees concerned and does not unduly or improperly affect the continuity of workers' compensation coverage by seriously and negatively affecting other carriers and agents with outstanding policies issued to any of the employers in issue.

(2) As to any questions of liability between the employer and the carrier, the terms of the policy or contract shall govern.

(d) Under such rules and regulations as may be adopted by the Insurance Commissioner, and notwithstanding other provisions of this chapter, he or she may certify five (5) or more employers as an insurance group which shall be considered an employer for the purposes of this chapter.



§ 11-9-409 - Safety and health loss control consultative services.

(a) Workers' Health and Safety Division. (1) The Workers' Compensation Commission shall establish a Workers' Health and Safety Division, hereinafter referred to as the "division".

(2) The division shall collect and serve as a repository for statistical information on workers' health and safety. In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall analyze and use the information to identify and assign priorities to safety needs and to better coordinate the safety services provided by public or private organizations, including insurance carriers. In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall promote workers' health and safety through educational programs and other innovative programs developed by the division.

(3) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall coordinate or supervise the collection of information relating to job safety.

(4) The Chair of the Workers' Compensation Commission, the Director of the Department of Labor, and the Insurance Commissioner shall function as an advisory committee to resolve questions regarding duplication of efforts, assignment of new programs, and other matters that need cooperation and coordination.

(5) (A) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall publish or procure and issue educational books, pamphlets, brochures, films, videotapes, and other informational and educational material. Specific educational material shall be directed to high-risk industries and jobs and shall specifically address means and methods of avoiding high frequency but preventable workers' injuries. Other educational material shall be directed to business and industry generally and shall specifically address means and methods of avoiding common workers' injuries.

(B) Specific decisions as to what issues and problems should be addressed by such information shall be made by the division in cooperation and with the assistance of the Department of Labor and the State Insurance Department and with commission approval after assigning appropriate priorities based on frequency of injuries, degree of hazard, severity of injuries, and similar considerations.

(C) Such educational materials shall include specific references to the requirements of state and federal laws and regulations, to recommendations and practices of business, industry, and trade associations, and, where needed, to recommended work practices based on recommendations made by the division, in cooperation and with the assistance of the Department of Labor and the State Insurance Department, for the prevention of injury.

(6) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall cooperate with employers and employees to develop means and methods of educating employees and employers with regard to workplace safety.

(7) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall encourage other entities to develop safety courses, safety plans, and safety programs.

(8) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall certify safe employers to provide peer review safety programs.

(9) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall advise insurance carrier loss control service organizations of hazard classifications, specific employers, industries, occupations, or geographic regions to which loss control services should be directed or of the identity and types of injuries or occupational diseases for prevention of the same to which loss control services should be directed and shall advise insurance carrier loss control service organizations of safety needs and priorities recommended by the division in cooperation with and with the assistance of the Department of Labor and the State Insurance Department.

(b) Job Safety Information System. (1) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall establish and maintain a job safety information system.

(2) (A) The job safety information system shall include a comprehensive data base that incorporates all pertinent information relating to each reported injury.

(B) The identity of the employee is confidential and may not be disclosed as part of the job safety information system.

(3) Employers shall file with the commission such reports as may be necessary. The commission shall promulgate rules and prescribe the form and manner of the reports.

(4) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division is authorized, empowered, and directed to obtain, from any state agency, data and statistics, including those compiled for the purpose of rate making.

(5) The division shall consult the Department of Labor and any other affected state agencies in the design of data information and retrieval systems that will accomplish the mutual purposes of those agencies and of the division.

(c) Extra-Hazardous Employer Program. (1) (A) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall develop a program, including injury frequency, to identify extra-hazardous employers. The term "extra-hazardous employer" includes an employer whose injury frequencies substantially exceed those that may reasonably be expected in that employer's business or industry, an employer whose experience modifier is identified by the commission as too high, and such other employers as may, following a public hearing, be identified as extra-hazardous.

(B) The division shall notify each identified extra-hazardous employer or the carrier for the employer that the employer has been identified as an extra-hazardous employer.

(2) (A) An employer who receives notification under subdivision (c)(1)(B) of this section must obtain a safety consultation within thirty (30) days from the Department of Labor, the employer's insurance carrier, or another professional source approved by the division for that purpose.

(B) The safety consultant shall file a written report with the division and the employer setting out any hazardous conditions or practices identified by the safety consultation.

(3) The employer and the consultant shall formulate a specific accident prevention plan that addresses the hazards identified by the consultant. The employer shall comply with the accident prevention plan.

(4) The division may investigate accidents occurring at the work sites of an employer for whom a plan has been formulated under subdivision (c)(3) of this section, and the division may otherwise monitor the implementation of the accident prevention plan as it finds necessary.

(5) (A) Six (6) months after the formulation of an accident prevention plan prescribed by subdivision (c)(3) of this section, the division shall conduct a follow-up inspection of the employer's premises. The division may require the participation of the safety consultant who performed the initial consultation and formulated the safety plan.

(B) If the division determines that the employer has complied with the terms of the accident prevention plan or has implemented other acceptable corrective measures, the division shall so certify.

(C) An employer who the division determines has failed or refused to implement the accident prevention plan or other suitable hazard abatement measures is subject to civil penalties as follows:

(i) The commission may assess a civil penalty against an employer who fails or refuses to implement the accident prevention plan or other suitable hazard abatement procedures in an amount up to one thousand dollars ($1,000) per day of violation payable to the Death and Permanent Total Disability Trust Fund; and

(ii) Furthermore, the commission may petition the Pulaski County Circuit Court, or of the county where the business is located, for an order enjoining the employer from engaging in further employment until such time as the employer implements the prevention plan or abatement measure described above or makes payment of all civil penalties.

(6) If, at the time of the inspection required under subdivision (c)(5)(A) of this section, the employer continues to exceed the injury frequencies that may reasonably be expected in that employer's business or industry, the division shall continue to monitor the safety conditions at the work site and may formulate additional safety plans reasonably calculated to abate hazards. The employer shall comply with the plans and may be subject to additional penalties for failure to implement the plan or plans.

(7) An employer may request a hearing before the full commission to contest findings made by the division under this section.

(8) The identification as an extra-hazardous employer under this section is not admissible in any judicial proceeding unless the commission has determined that the employer is not in compliance with this section and unless that determination has not been reversed or superseded at the time of the event giving rise to the judicial proceeding.

(d) Accident Prevention Services. (1) Any insurance company licensed to provide casualty insurance in the State of Arkansas and desiring to write workers' compensation insurance in Arkansas shall maintain or provide accident prevention services as a prerequisite to write workers' compensation insurance. The services shall be adequate to furnish accident prevention programs required by the nature of its policyholders' operations and shall include surveys, recommendations, training programs, consultations, analyses of accident causes, industrial hygiene, and industrial health services to implement the program of accident prevention services.

(2) Notice that services are available to the policyholder from the insurance company must appear in no less than ten-point bold type on the front of each workers' compensation insurance policy delivered or issued for delivery in the state.

(3) At least once each year, each insurance company writing workers' compensation insurance in Arkansas must submit to the division detailed information on the type of accident prevention services offered to that insurance company's policyholders. The information must include any additional information required by the commission.

(4) In cooperation with and with the assistance of the Department of Labor and the State Insurance Department, the division shall conduct inspections to determine the adequacy of the accident prevention services required by subdivision (d)(1) of this section at least every two (2) years for each insurance company writing workers' compensation insurance in Arkansas.

(5) If the insurance company does not maintain or provide the accident prevention services required by this subsection or if the insurance company does not use the services in a reasonable manner to prevent injury to employees of its policyholders, the insurance company may be subjected to the same civil penalties as are assessable and enforceable against employers as set forth above in subdivision (c)(5)(C) of this section and shall be subject to suspension or revocation of license to do business in this state by the Insurance Commissioner.

(6) The commission shall employ the qualified personnel necessary to enforce this section.

(e) Immunity from Certain Liability. (1) Except as provided in subdivision (d)(5) of this section, the insurance company, the agent, servant, or employee of the insurance company or self-insured employer, or a safety consultant who performs a safety consultation under this section shall have no liability with respect to any accident based on the allegation that the accident was caused or could have been prevented by a program, inspection, or other activity or service undertaken by the insurance company or self-insured employer for the prevention of accidents in connection with operations of the employer.

(2) Provided, however, this immunity shall not affect the liability of the insurance carrier or self-insured employer for compensation or as otherwise provided in this chapter.

(f) Exclusive Remedy. This section does not create an independent cause of action at law or in equity.



§ 11-9-410 - Third-party liability.

(a) Liability Unaffected. (1) (A) The making of a claim for compensation against any employer or carrier for the injury or death of an employee shall not affect the right of the employee, or his or her dependents, to make a claim or maintain an action in court against any third party for the injury, but the employer or the employer's carrier shall be entitled to reasonable notice and opportunity to join in the action.

(B) If they, or either of them, join in the action, they shall be entitled to a first lien upon two-thirds (2/3) of the net proceeds recovered in the action that remain after the payment of the reasonable costs of collection, for the payment to them of the amount paid and to be paid by them as compensation to the injured employee or his or her dependents.

(2) The commencement of an action by an employee or his or her dependents against a third party for damages by reason of an injury to which this chapter is applicable, or the adjustment of any claim, shall not affect the rights of the injured employee or his or her dependents to recover compensation, but any amount recovered by the injured employee or his or her dependents from a third party shall be applied as follows:

(A) Reasonable costs of collection shall be deducted;

(B) Then, in every case, one-third (1/3) of the remainder shall belong to the injured employee or his or her dependents, as the case may be;

(C) The remainder, or so much as is necessary to discharge the actual amount of the liability of the employer and the carrier; and

(D) Any excess shall belong to the injured employee or his or her dependents.

(b) Subrogation. (1) An employer or carrier liable for compensation under this chapter for the injury or death of an employee shall have the right to maintain an action in tort against any third party responsible for the injury or death. However, the employer or the carrier must notify the claimant in writing that the claimant has the right to hire a private attorney to pursue any benefits to which the claimant is entitled in addition to the subrogation interest against any third party responsible for the injury or death.

(2) After reasonable notice and opportunity to be represented in the action has been given to the compensation beneficiary, the liability of the third party to the compensation beneficiary shall be determined in the action, as well as the third party's liability to the employer and carrier.

(3) (A) After recovery shall be had against the third party, by suit or otherwise, the compensation beneficiary shall be entitled to any amount recovered over and above the amount that the employer and carrier have paid or are liable for in compensation, after deducting reasonable costs of collection.

(B) In no event shall the compensation beneficiary be entitled to less than one-third (1/3) of the amount recovered from the third party, after deducting the reasonable cost of collection.

(4) An employer or carrier who is liable for compensation under this chapter on account of injury or death of an employee shall be entitled to maintain a third party action against the employer's uninsured motorist coverage or underinsured motorist coverage.

(5) The purpose and intent of this subsection is to prevent double payment to the employee.

(c) Settlement of Claims. (1) Settlement of claims under subsections (a) and (b) of this section must have the approval of the court or of the Workers' Compensation Commission, except that the distribution of that portion of the settlement that represents the compensation payable under this chapter must have the approval of the commission.

(2) Where liability is admitted to the injured employee or his or her dependents by the employer or carrier, the cost of collection may be deducted from that portion of the settlement under subsections (a) or (b) of this section representing compensation, upon direction and approval of the commission.

(3) No party shall settle a claim under subsections (a) and (b) of this section without first giving three (3) days' written notice to all parties with an interest in the claim of the intent to settle.

(4) Each party with an interest in a claim under subsections (a) and (b) shall cooperate with all other parties in litigation or settlement of such claims.



§ 11-9-411 - Effect of payment by other insurers.

(a) (1) Any benefits payable to an injured worker under this chapter shall be reduced in an amount equal to, dollar-for-dollar, the amount of benefits the injured worker has previously received for the same medical services or period of disability, whether those benefits were paid under a group health care service plan of whatever form or nature, a group disability policy, a group loss of income policy, a group accident, health, or accident and health policy, a self-insured employee health or welfare benefit plan, or a group hospital or medical service contract.

(2) The reduction specified in subdivision (a)(1) of this section does not apply to any benefit received from a group policy for disability if the injured worker has paid for the policy.

(b) The claimant shall be required to disclose in a manner to be determined by the Workers' Compensation Commission the identity, address, or phone number of any person or entity which has paid benefits described in this section in connection with any claim under this chapter.

(c) (1) Prior to any final award or approval of a joint petition, the claimant shall be required to furnish the respondent with releases of all subrogation claims for the benefits described in this section.

(2) (A) In the event that the claimant is unable to produce releases required by this section, then the commission shall determine the amount of such potential subrogation claims and shall direct the carrier or self-insured employer to hold in reserve only said sums for a period of five (5) years.

(B) If, after the expiration of five (5) years, no release or final court order is presented otherwise directing the payment of said sums, then the carrier or self-insured employer shall tender said sums to the Death and Permanent Total Disability Trust Fund.






Subchapter 5 - -- Accidental Injury or Death

§ 11-9-501 - Limitations on compensation -- Death and disability.

(a) (1) Compensation to the injured employee shall not be allowed for the first seven (7) days' disability resulting from injury, excluding the day of injury.

(2) If a disability extends beyond that period, compensation shall commence with the ninth day of disability.

(3) If a disability extends for a period of two (2) weeks, compensation shall be allowed beginning the first day of disability, excluding the day of injury.

(b) Compensation payable to an injured employee for disability, other than permanent partial disability as specified in subsection (d) of this section, and compensation payable to surviving dependents of a deceased employee, the total disability rate shall not exceed sixty-six and two-thirds percent (662/3%) of the employee's average weekly wage with a twenty dollar ($20.00) per week minimum, subject to the following maximums:

(1) For disability or death due to an injury occurring on and after July 1, 1987, through December 31, 1988, the maximum weekly benefits payable shall be one hundred eighty-nine dollars ($189);

(2) For disability or death due to an injury occurring on and after January 1, 1989, through December 31, 1989, the maximum weekly benefits payable shall be sixty-six and two-thirds percent (662/3%) of the state average weekly wage;

(3) For a disability or death which results from an injury occurring on and after January 1, 1990, the maximum weekly benefit payable shall be seventy percent (70%) of the state average weekly wage;

(4) For a disability or death which results from an injury occurring during a calendar year beginning on or after January 1, 1996, the maximum weekly benefit payable shall be eighty-five percent (85%) of the state average weekly wage if, and only if, the Insurance Commissioner certifies to the Workers' Compensation Commission during December 1995, that the overall workers' compensation insurance rates for Arkansas have decreased by at least ten percent (10%) subsequent to July 1, 1993;

(5) After January 1, 1994, the weekly benefit rate shall be rounded to the nearest whole dollar, i.e., if the actual rate be a dollar amount plus forty-nine cents (49cent(s)) or less, the rate for compensation purposes shall be the next lower whole dollar amount, and, if the actual rate be a dollar amount plus fifty cents (50cent(s)) or more, then the rate for compensation purposes shall be the next higher whole dollar amount.

(c) (1) Upon request of the respondent or carrier, the commission shall review the claim and determine the necessity for additional temporary total benefits after forty (40) weeks or after any thirteen-week interval thereafter and may, if warranted by the preponderance of the evidence on the basis of the record as a whole, extend the period of payment for temporary total disability.

(2) Any weekly benefit payments made after the commission has terminated temporary total benefits shall be classified as warranted by the facts in the case and as otherwise provided for in this chapter.

(d) (1) The permanent partial disability rate for compensation payable to an employee for permanent partial disability which results from an injury occurring on or after July 1, 1986, shall not exceed sixty-six and two-thirds percent (662/3%) of the employee's average weekly wage, with a twenty-dollar-per-week minimum, subject to a maximum of one hundred fifty-four dollars ($154). However, if the employee's total disability rate for the injury would be two hundred five dollars and thirty-five cents ($205.35) per week or greater, then the maximum permanent partial disability rate shall be seventy-five percent (75%) of the employee's total disability rate.

(2) (A) The permanent partial disability rate provided herein shall also apply to scheduled permanent injuries except those resulting in amputation or permanent total loss of use of a member.

(B) The permanent partial disability rate for amputation or permanent total loss of use of a member shall be the same as the employee's total disability rate as specified in subsection (b) of this section, subject to the maximum as set forth in subdivision (b)(4) of this section.

(3) The provisions of this subsection shall apply only to those injuries which occur on or after January 1, 1996.

(e) Compensation payable to the dependents of a deceased employee shall be in addition to the funeral allowance and those benefits which were paid or to which the injured employee was entitled in his or her lifetime under §§ 11-9-508 -- 11-9-517 and §§ 11-9-519 -- 11-9-526.



§ 11-9-502 - Limitations on compensation -- Exceptions.

(a) The benefits shall be paid for a period not to exceed four hundred fifty (450) weeks of disability, except that this limitation shall not apply in cases of permanent total disability or death.

(b) (1) (A) For injuries occurring on or after March 1, 1981, but on or before December 31, 2007, the first seventy-five thousand dollars ($75,000) of weekly benefits for death or permanent total disability shall be paid by the employer or its insurance carrier in the manner provided in this chapter.

(B) For injuries occurring on or after January 1, 2008, the employer or its insurance carrier shall pay weekly benefits for death or permanent total disability not to exceed three hundred twenty-five (325) times the maximum total disability rate established for the date of the injury under this chapter.

(2) (A) An employee or a dependent of an employee who receives a total of seventy-five thousand dollars ($75,000) in weekly benefits for injuries sustained on or before December 31, 2007, shall be eligible to continue to draw benefits at the rates prescribed in this chapter, but all benefits in excess of seventy-five thousand dollars ($75,000) shall be payable from the Death and Permanent Total Disability Trust Fund.

(B) An employee or a dependent of an employee who receives the maximum amount specified in subdivision (b)(1)(B) of this section shall be eligible to continue to draw benefits at the rates prescribed by this chapter payable from the trust fund.

(3) The trust fund shall consist of such funds as may be prescribed by law and shall be administered, invested, and disbursed by the Workers' Compensation Commission.

(4) Each employer or the insurance carrier of the employer in each case of death of an employee where there are no dependents shall pay into the trust fund the sum of five hundred dollars ($500).



§ 11-9-503 - Violation of safety provisions.

(a) (1) Notwithstanding any other definition of extra-hazardous employer as provided by § 11-9-409(c), any employer who fails to utilize the consultative safety services available through the Department of Labor, its own insurance carrier, or a private safety consultant shall be identified as an extra-hazardous employer if it is established by a preponderance of the evidence that an injury or death is caused in substantial part by the failure of the employer to comply with any Arkansas statute or official regulation pertaining to the health or safety of employees or fails to follow safety consultant recommendations.

(2) When so notified, the employer shall comply with § 11-9-409(c)(2)-(8).

(b) Provided, if it is established by a preponderance of the evidence that the employee is injured as a result of the employee's violation of the employer's safety rules or instructions, the provisions of this section shall not apply.



§ 11-9-504 - Additional compensation -- Illegally employed minor.

(a) Where an injury or death is sustained by a minor employed in violation of federal or state statutes pertaining to minimum ages for employment of minors, compensation or death benefits provided for by this chapter shall be doubled.

(b) However, the penalty shall not apply when the minor misrepresents his or her age, in writing, to the employer.



§ 11-9-505 - Additional compensation -- Rehabilitation.

(a) (1) Any employer who without reasonable cause refuses to return an employee who is injured in the course of employment to work, where suitable employment is available within the employee's physical and mental limitations, upon order of the Workers' Compensation Commission, and in addition to other benefits, shall be liable to pay to the employee the difference between benefits received and the average weekly wages lost during the period of the refusal, for a period not exceeding one (1) year.

(2) In determining the availability of employment, the continuance in business of the employer shall be considered, and any written rules promulgated by the employer with respect to seniority or the provisions of any collective bargaining agreement with respect to seniority shall control.

(b) (1) In addition to benefits otherwise provided for by this chapter, an employee who is entitled to receive compensation benefits for permanent disability and who has not been offered an opportunity to return to work or reemployment assistance shall be paid reasonable expenses of travel and maintenance and other necessary costs of a program of vocational rehabilitation if the commission finds that the program is reasonable in relation to the disability sustained by the employee.

(2) The employer's responsibility for additional payments shall not exceed seventy-two (72) weeks, regardless of the length of the program requested.

(3) The employee shall not be required to enter any program of vocational rehabilitation against his or her consent; however, no employee who waives rehabilitation or refuses to participate in or cooperate for reasonable cause with either an offered program of rehabilitation or job placement assistance shall be entitled to permanent partial disability benefits in excess of the percentage of permanent physical impairment established by objective physical findings.

(4) A request for the program, if elected by the claimant, must be filed with the commission prior to a determination of the amount of permanent disability benefits payable to the employee.

(c) This section shall not be construed as creating an exception to the common law regarding employment at will.

(d) The purpose and intent of this section is to place an emphasis on returning the injured worker to work, while still allowing and providing for vocational rehabilitation programs when determined appropriate by the commission.



§ 11-9-506 - Limitations on compensation -- Recipients of unemployment benefits.

(a) Any other provisions of this chapter to the contrary notwithstanding, no compensation in any amount for temporary total, temporary partial, or permanent total disability shall be payable to an injured employee with respect to any week for which the injured employee receives unemployment insurance benefits under the Department of Workforce Services Law, § 11-10-101 et seq., or the unemployment insurance law of any other state.

(b) Provided, however, if a claim for temporary total disability is controverted and later determined to be compensable, temporary total disability shall be payable to an injured employee with respect to any week for which the injured employee receives unemployment benefits but only to the extent that the temporary total disability otherwise payable exceeds the unemployment benefits.



§ 11-9-507 - Special project to improve safety.

(a) For the fiscal year beginning July 1, 1987, the Workers' Compensation Commission shall allocate one hundred thousand dollars ($100,000) to a special project for the following purposes:

(1) Identification of industries or jobs having a high incidence of injuries;

(2) Determination of the causes of injuries of which there is a high incidence; and

(3) The provision of educational or advisory services to employers and employees designed to reduce the incidence of such injuries.

(b) It is the intent of this section to provide information and other services to employers and employees that will improve workplace safety in the State of Arkansas.

(c) For succeeding fiscal years, the commission shall determine to what extent the project should be funded.



§ 11-9-508 - Medical services and supplies -- Liability of employer.

(a) The employer shall promptly provide for an injured employee such medical, surgical, hospital, chiropractic, optometric, podiatric, and nursing services and medicine, crutches, ambulatory devices, artificial limbs, eyeglasses, contact lenses, hearing aids, and other apparatus as may be reasonably necessary in connection with the injury received by the employee.

(b) If the employer fails to provide the medical services set out in subsection (a) of this section within a reasonable time after knowledge of the injury, the Workers' Compensation Commission may direct that the injured employee obtain the medical service at the expense of the employer, and any emergency treatment afforded the injured employee shall be at the expense of the employer. In no circumstance may an employee, his or her family, or dependents, be billed or charged for any portion of the cost of providing the benefits to which he or she is entitled under this chapter.

(c) In order to help control the cost of medical benefits, the commission, on or before July 1, 1994, following a public hearing and with the assistance and cooperation of the State Insurance Department, is authorized and directed to establish appropriate rules and regulations to establish and implement a system of managed health care for the State of Arkansas.

(d) For the purpose of establishing and implementing a system of managed health care, the commission is authorized to:

(1) Develop rules and regulations for the certification of managed care entities to provide managed care to injured workers;

(2) Develop regulations for peer review, service utilization, and resolution of medical disputes;

(3) Prohibit "balance billing" from the employee, employer, or carrier;

(4) (A) Establish fees for medical services as provided in Workers' Compensation Commission Rule 30 and its amendments.

(B) The commission shall make no distinction in approving fees from different classes of medical service providers or health care providers for provision of the same or essentially similar medical services or health care services as specified in this section; and

(5) (A) Give the employer the right to choose the initial treating physician, with the injured employee having the right to petition the commission for a one-time only change of physician to one who is associated with a managed care entity certified by the commission or is the regular treating physician of the employee who maintains the employee's medical records and with whom the employee has a bona fide doctor-patient relationship demonstrated by a history of regular treatment prior to the onset of the compensable injury, but only if the primary care physician agrees to refer the employee to a certified managed care entity for any specialized treatment, including physical therapy, and only if such primary care physician agrees to comply with all the rules, terms, and conditions regarding services performed by the managed care entity initially chosen by the employer.

(B) A petition for change of physician shall be expedited by the commission.

(e) Any section or subsection of this chapter notwithstanding, the injured employee shall have direct access to any optometric or ophthalmologic medical service provider who agrees to provide services under the rules, terms, and conditions regarding services performed by the managed care entity initially chosen by the employer for the treatment and management of eye injuries or conditions. Such optometric or ophthalmologic medical service provider shall be considered a certified provider by the commission.

(f) The commission is authorized to promulgate any other rules or regulations as may be necessary to carry out the provisions of this section and its purpose of controlling medical costs through the establishment of a managed care system.



§ 11-9-509 - Medical services and supplies -- Amounts and time periods.

The amounts payable or time periods allowable for authorized medical, hospital, and other services and treatment furnished under §§ 11-9-508 -- 11-9-516, unless waived by the employer-respondent or approved by the Workers' Compensation Commission and warranted by the preponderance of the evidence on the basis of the record as a whole, are:

(1) Six (6) months if the claimant lost no compensable time from work as a result of his or her injury;

(2) Six (6) months following the return to work by an injured employee who has been receiving authorized medical or hospital or other services or treatment;

(3) Ten thousand dollars ($10,000) aggregate for all authorized medical, hospital, and other services and treatment, including any amounts paid under subdivisions (1) and (2) of this section.



§ 11-9-510 - Medical services and supplies -- Contest of liability.

The employer shall not be liable for any of the payments provided for in §§ 11-9-508 -- 11-9-516 in the case of a contest of liability where the Workers' Compensation Commission shall decide that the injury does not come within the provisions of this chapter.



§ 11-9-511 - Medical services and supplies -- Physical examination.

(a) An injured employee claiming to be entitled to compensation shall submit to such physical examination and treatment by another qualified physician, designated or approved by the Workers' Compensation Commission, as the commission may require from time to time if reasonable and necessary.

(b) The places of examination and treatment shall be reasonably convenient for the employee.

(c) Such physician as the employee, employer, or insurance carrier may select and pay for may participate in the examination if the employee, employer, or insurance carrier so requests.

(d) In cases where the commission directs examination or treatment, proceedings shall be suspended, and no compensation shall be payable for any period during which the employee refuses to submit to examination and treatment or otherwise obstructs the examination or treatment.

(e) Failure of the employee to obey the order of the commission in respect to examination or treatment for a period of one (1) year from the date of suspension of compensation shall bar the right of the claimant to further compensation in respect to the injury.



§ 11-9-512 - Medical services and supplies -- Refusal to submit to operation.

Except in cases of hernia, which are specifically covered by § 11-9-523, where an injured person unreasonably refuses to submit to a surgical operation which has been advised by at least two (2) qualified physicians and where the recommended operation does not involve unreasonable risk of life or additional serious physical impairment, the Workers' Compensation Commission, in fixing the amount of compensation, may take into consideration such refusal to submit to the advised operation.



§ 11-9-513 - Medical services and supplies -- Approval of charges.

(a) All persons who render services or provide things mentioned in §§ 11-9-508 -- 11-9-516 shall submit the reasonableness of the charges to the Workers' Compensation Commission for its approval, and, when so approved, the charges shall be enforceable by the commission in the same manner as is provided for the enforcement of compensation payments.

(b) However, the provisions of this section relating to charges shall not apply where a written contract exists between the employer and the person who renders the service or furnishes the things.



§ 11-9-514 - Medical services and supplies -- Change of physician.

(a) (1) If the employee selects a physician, the Workers' Compensation Commission shall not authorize a change of physician unless the employee first establishes to the satisfaction of the commission that there is a compelling reason or circumstance justifying a change.

(2) (A) If the employer selects a physician, the claimant may petition the commission one (1) time only for a change of physician, and if the commission approves the change with or without a hearing, the commission shall determine the second physician and shall not be bound by recommendations of claimant or respondent.

(B) However, if the change desired by the claimant is to a chiropractic physician, optometrist, or podiatrist, the claimant may make the change by giving advance written notification to the employer or carrier.

(3) Following establishment of an Arkansas managed care system as provided in § 11-9-508, subdivisions (a)(1) and (2) of this section shall become null and void, and thereafter:

(A) (i) The employer shall have the right to select the initial primary care physician from among those associated with managed care entities certified by the commission as provided in § 11-9-508.

(ii) Where the employer has contracted with a managed care organization certified by the commission, the claimant employee, however, shall be allowed to change physicians by petitioning the commission one (1) time only for a change of physician to a physician who must either be associated with the managed care entity chosen by the employer or be the regular treating physician of the employee who maintains the employee's medical records and with whom the employee has a bona fide doctor-patient relationship demonstrated by a history of regular treatment prior to the onset of the compensable injury but only if the primary care physician agrees to refer the employee to the managed care entity chosen by the employer for any specialized treatment, including physical therapy, and only if the primary care physician agrees to comply with all the rules, terms, and conditions regarding services performed by the managed care entity chosen by the employer.

(iii) Where the employer does not have a contract with a managed care organization certified by the commission, the claimant employee, however, shall be allowed to change physicians by petitioning the commission one (1) time only for a change of physician, to a physician who must either be associated with any managed care entity certified by the commission or be the regular treating physician of the employee who maintains the employee's medical records and with whom the employee has a bona fide doctor-patient relationship demonstrated by a history of regular treatment prior to the onset of the compensable injury, but only if the primary care physician agrees to refer the employee to a physician associated with any managed care entity certified by the commission for any specialized treatment, including physical therapy, and only if the primary care physician agrees to comply with all the rules, terms, and conditions regarding services performed by any managed care entity certified by the commission.

(B) A petition for change of physician shall be expedited by the commission.

(b) Treatment or services furnished or prescribed by any physician other than the ones selected according to the foregoing, except emergency treatment, shall be at the claimant's expense.

(c) (1) After being notified of an injury, the employer or insurance carrier shall deliver to the employee, in person or by certified or registered mail, return receipt requested, a copy of a notice, approved or prescribed by the commission, which explains the employee's rights and responsibilities concerning change of physician.

(2) If, after notice of injury, the employee is not furnished a copy of the notice, the change of physician rules do not apply.

(3) Any unauthorized medical expense incurred after the employee has received a copy of the notice shall not be the responsibility of the employer.

(d) A request for a hearing on a change of physician by either the employer or the injured employee shall be given preference on the commission's docket over all other matters.

(e) Cooperation on the part of both the injured employee and the employer in an effort to select another physician is encouraged.

(f) When compensability is controverted, subsection (b) of this section shall not apply if:

(1) The employee requests medical assistance in writing prior to seeking the same as a result of an alleged compensable injury;

(2) The employer refuses to refer the employee to a medical provider within forty-eight (48) hours after a written request as provided above;

(3) The alleged injury is later found to be a compensable injury; and

(4) The employer has not made a previous offer of medical treatment.

(g) The commission shall by regulation require the inclusion of the information set forth in subsection (f) of this section on all AR-P forms.



§ 11-9-515 - Medical services and supplies -- Spiritual treatment.

(a) When an employer and employee so agree in writing, nothing in this chapter shall be construed to prevent an employee whose injury or disability has been established in accordance with the provisions of this chapter from relying in good faith on treatment by prayer or spiritual means alone, in accordance with the tenets and practice of a recognized church or religious denomination by a duly accredited practitioner thereof, and having nursing services appropriate therewith, without suffering loss or diminution of the compensation benefits under this chapter.

(b) However, the employee shall submit to all physical examinations required by this chapter.

(c) The cost of the treatment and nursing care shall be paid by the employee unless the employer agrees to make the payment.



§ 11-9-516 - Medical services and supplies -- Information furnished by provider.

(a) (1) Every hospital or other person furnishing the injured employee with medical services shall permit its records to be copied by and shall furnish full written information to the Workers' Compensation Commission, the Workers' Compensation Fraud Investigation Unit, the employer, the carrier, and the employee or the employee's dependents.

(2) The reasonable cost of copies as set forth in Workers' Compensation Commission Rule 30 shall be paid by the one requesting them to the health care or medical service provider furnishing them.

(b) No person who in good faith pursuant to subsection (a) of this section or pursuant to rules and regulations established by the commission reports medical information shall incur legal liability for the disclosure of the information.



§ 11-9-517 - Medical services and supplies -- Rules and regulations.

The Workers' Compensation Commission is authorized to establish rules and regulations, including schedules of maximum allowable fees for specified medical services rendered with respect to compensable injuries, for the purpose of controlling the cost of medical and hospital services and supplies provided pursuant to §§ 11-9-508 -- 11-9-516.



§ 11-9-518 - Weekly wages as basis for compensation.

(a) (1) Compensation shall be computed on the average weekly wage earned by the employee under the contract of hire in force at the time of the accident and in no case shall be computed on less than a full-time workweek in the employment.

(2) Where the injured employee was working on a piece basis, the average weekly wage shall be determined by dividing the earnings of the employee by the number of hours required to earn the wages during the period not to exceed fifty-two (52) weeks preceding the week in which the accident occurred and by multiplying this hourly wage by the number of hours in a full-time workweek in the employment.

(b) Overtime earnings are to be added to the regular weekly wages and shall be computed by dividing the overtime earnings by the number of weeks worked by the employee in the same employment under the contract of hire in force at the time of the accident, not to exceed a period of fifty-two (52) weeks preceding the accident.

(c) If, because of exceptional circumstances, the average weekly wage cannot be fairly and justly determined by the above formulas, the commission may determine the average weekly wage by a method that is just and fair to all parties concerned.



§ 11-9-519 - Compensation for disability -- Total disability.

(a) In case of total disability, there shall be paid to the injured employee during the continuance of the total disability sixty-six and two-thirds percent (662/3%) of his or her average weekly wage.

(b) In the absence of clear and convincing proof to the contrary, the loss of both hands, both arms, both legs, both eyes, or of any two (2) thereof shall constitute permanent total disability.

(c) In all other cases, permanent total disability shall be determined in accordance with the facts.

(d) (1) No more often than annually, the carrier or self-insured employer or the Death and Permanent Total Disability Trust Fund may require an injured worker receiving permanent total disability benefits to, as of the date thereof, certify on forms provided by the Workers' Compensation Commission that he or she is permanently and totally disabled and not gainfully employed.

(2) Notice of the requirement shall be made by certified mail.

(3) Failure of the employee to so certify within thirty (30) days after receipt of the notice shall permit the discontinuance of benefits without penalty until otherwise ordered by the commission.

(e) (1) "Permanent total disability" means inability, because of compensable injury or occupational disease, to earn any meaningful wages in the same or other employment.

(2) The burden of proof shall be on the employee to prove inability to earn any meaningful wage in the same or other employment.

(f) In considering a claim for permanent disability, the commission and the courts shall not consider the odd-lot doctrine.

(g) (1) (A) The commission, after a public hearing, shall adopt an impairment rating guide to be used in the assessment of anatomical impairment.

(B) The guide shall not include pain as a basis for impairment.

(2) The impairment rating guide adopted by the commission shall be subject to review by the General Assembly before April 1 of every odd-numbered year beginning with the regular session of 1999.



§ 11-9-520 - Compensation for disability -- Temporary partial disability.

In case of temporary partial disability resulting in the decrease of the injured employee's average weekly wage, there shall be paid to the employee sixty-six and two-thirds percent (662/3%) of the difference between the employee's average weekly wage prior to the accident and his or her wage-earning capacity after the injury.



§ 11-9-521 - Compensation for disability -- Scheduled permanent injuries.

(a) An employee who sustains a permanent compensable injury scheduled in this section shall receive, in addition to compensation for temporary total and temporary partial benefits during the healing period or until the employee returns to work, whichever occurs first, weekly benefits in the amount of the permanent partial disability rate attributable to the injury, for that period of time set out in the following schedule:

(1) Arm amputated at the elbow, or between the elbow and shoulder, two hundred forty-four (244) weeks;

(2) Arm amputated between the elbow and wrist, one hundred eighty-three (183) weeks;

(3) Leg amputated at the knee, or between the knee and the hip, one hundred eighty-four (184) weeks;

(4) Leg amputated between the knee and the ankle, one hundred thirty-one (131) weeks;

(5) Hand amputated, one hundred eighty-three (183) weeks;

(6) Thumb amputated, seventy-three (73) weeks;

(7) First finger amputated, forty-three (43) weeks;

(8) Second finger amputated, thirty-seven (37) weeks;

(9) Third finger amputated, twenty-four (24) weeks;

(10) Fourth finger amputated, nineteen (19) weeks;

(11) Foot amputated, one hundred thirty-one (131) weeks;

(12) Great toe amputated, thirty-two (32) weeks;

(13) Toe other than great toe amputated, eleven (11) weeks;

(14) Eye enucleated, in which there was useful vision, one hundred five (105) weeks;

(15) Loss of hearing of one ear, forty-two (42) weeks;

(16) Loss of hearing of both ears, one hundred fifty-eight (158) weeks; and

(17) Loss of one testicle, fifty-three (53) weeks; loss of both testicles, one hundred fifty-eight (158) weeks.

(b) (1) Compensation for amputation of the first phalange shall be one-half (1/2) of the compensation for the amputation of the entire digit.

(2) Compensation for amputation of more than one (1) phalange of a digit shall be the same as for amputation of the entire digit.

(c) (1) Compensation for the permanent loss of eighty percent (80%) or more of the vision of an eye shall be the same as for the loss of an eye.

(2) In all cases of permanent loss of vision, the use of corrective lenses may be taken into consideration in evaluating the extent of loss of vision.

(d) Compensation for amputation or loss of use of two (2) or more digits or one (1) or more phalanges of two (2) or more digits of a hand or a foot may be proportioned to the total loss of use of the hand or the foot occasioned thereby but shall not exceed the compensation for total loss of a hand or a foot.

(e) Compensation for permanent total loss of use of a member shall be the same as for amputation of the member.

(f) Compensation for permanent partial loss or loss of use of a member shall be for the proportionate loss or loss of use of the member.

(g) Any employee suffering a scheduled injury shall not be entitled to permanent partial disability benefits in excess of the percentage of permanent physical impairment set forth above except as otherwise provided in § 11-9-519(b).

(h) (1) (A) The Workers' Compensation Commission, after a public hearing, shall adopt an impairment rating guide to be used in the assessment of anatomical impairment.

(B) The guide shall not include pain as a basis for impairment.

(2) The impairment rating guide adopted by the commission shall be subject to review by the General Assembly before April 1 of every odd-numbered year beginning with the regular session of 1999.



§ 11-9-522 - Compensation for disability -- Unscheduled permanent partial disability.

(a) A permanent partial disability not scheduled in § 11-9-521 shall be apportioned to the body as a whole, which shall have a value of four hundred fifty (450) weeks, and there shall be paid compensation to the injured employee for the proportionate loss of use of the body as a whole resulting from the injury.

(b) (1) In considering claims for permanent partial disability benefits in excess of the employee's percentage of permanent physical impairment, the Workers' Compensation Commission may take into account, in addition to the percentage of permanent physical impairment, such factors as the employee's age, education, work experience, and other matters reasonably expected to affect his or her future earning capacity.

(2) However, so long as an employee, subsequent to his or her injury, has returned to work, has obtained other employment, or has a bona fide and reasonably obtainable offer to be employed at wages equal to or greater than his or her average weekly wage at the time of the accident, he or she shall not be entitled to permanent partial disability benefits in excess of the percentage of permanent physical impairment established by a preponderance of the medical testimony and evidence.

(c) (1) The employer or his or her workers' compensation insurance carrier shall have the burden of proving the employee's employment, or the employee's receipt of a bona fide offer to be employed, at wages equal to or greater than his or her average weekly wage at the time of the accident.

(2) Included in the stated intent of this section is to enable an employer to reduce or diminish payments of benefits for a functional disability, disability in excess of permanent physical impairment, which, in fact, no longer exists, or exists because of discharge for misconduct in connection with the work, or because the employee left his or her work voluntarily and without good cause connected with the work.

(d) In accordance with this section, the commission may reconsider the question of functional disability and change a previously awarded disability rating based on facts occurring since the original disability determination if any party makes application for reconsideration within one (1) year after the occurrence of the facts.

(e) In considering a claim for permanent disability, the commission and the courts shall not consider the odd-lot doctrine.

(f) (1) Permanent total disability benefits shall be paid during the period of permanent total disability until the employee reaches the age of sixty-five (65); provided, with respect to permanent total disabilities resulting from injuries which occur after age sixty (60), regardless of the age of the employee, permanent total disability benefits are payable for a period of two hundred sixty (260) weeks.

(2) The purpose and intent of this subsection is to prohibit workers' compensation from becoming a retirement supplement.

(g) (1) (A) The commission, after a public hearing, shall adopt an impairment rating guide to be used in the assessment of anatomical impairment.

(B) The guide shall not include pain as a basis for impairment.

(2) The impairment rating guide adopted by the commission shall be subject to review by the General Assembly before April 1 of every odd-numbered year beginning with the regular session of 1999.



§ 11-9-523 - Compensation for disability -- Hernia.

(a) In all cases of claims for hernia, it shall be shown to the satisfaction of the Workers' Compensation Commission:

(1) That the occurrence of the hernia immediately followed as the result of sudden effort, severe strain, or the application of force directly to the abdominal wall;

(2) That there was severe pain in the hernial region;

(3) That the pain caused the employee to cease work immediately;

(4) That notice of the occurrence was given to the employer within forty-eight (48) hours thereafter; and

(5) That the physical distress following the occurrence of the hernia was such as to require the attendance of a licensed physician within seventy-two (72) hours after the occurrence.

(b) (1) In every case of hernia, it shall be the duty of the employer forthwith to provide the necessary and proper medical, surgical, and hospital care and attention to effectuate a cure by radical operation of the hernia, to pay all reasonable expenses in connection therewith, and, in addition, to pay compensation not exceeding a period of twenty-six (26) weeks.

(2) In case the employee shall refuse to permit the operation, it shall be the duty of the employer to provide all necessary first aid, medical and hospital care and service, to supply the proper and necessary truss or other mechanical appliance to enable the employee to resume work, to pay all reasonable expenses in connection therewith, and, in addition, to pay compensation not exceeding a period of thirteen (13) weeks.

(c) In case death results within a period of one (1) year, either from the hernia or from the radical operation thereof, compensation shall be paid the dependents as provided in other death cases under this chapter.

(d) Recurrence of the hernia following radical operation thereof shall be considered a separate hernia, and the provisions and limitations regarding the original hernia shall apply.



§ 11-9-524 - Compensation for disability -- Disfigurement.

(a) The Workers' Compensation Commission shall award compensation for serious and permanent facial or head disfigurement in a sum not to exceed three thousand five hundred dollars ($3,500).

(b) No award for disfigurement shall be entered until twelve (12) months after the injury.



§ 11-9-525 - Compensation for disability -- Second injuries.

(a) (1) The Second Injury Trust Fund established in this chapter is a special fund designed to ensure that an employer employing a worker with a disability will not, in the event that the worker suffers an injury on the job, be held liable for a greater disability or impairment than actually occurred while the worker was in his or her employment.

(2) The employee is to be fully protected in that the fund pays the worker the difference between the employer's liability and the balance of his or her disability or impairment that results from all disabilities or impairments combined.

(3) It is intended that latent conditions that are not known to the employee or employer not be considered previous disabilities or impairments which would give rise to a claim against the fund.

(b) (1) Commencing January 1, 1981, all cases of permanent disability or impairment in which there has been previous disability or impairment shall be compensated as provided in this section.

(2) Compensation shall be computed on the basis of the average earnings at the time of the last injury.

(3) If any employee who has a permanent partial disability or impairment, whether from compensable injury or otherwise, receives a subsequent compensable injury resulting in additional permanent partial disability or impairment so that the degree or percentage of disability or impairment caused by the combined disabilities or impairments is greater than that which would have resulted from the last injury, considered alone and of itself, and if the employee is entitled to receive compensation on the basis of combined disabilities or impairments, then the employer at the time of the last injury shall be liable only for the degree or percentage of disability or impairment that would have resulted from the last injury had there been no preexisting disability or impairment.

(4) After the compensation liability of the employer for the last injury, considered alone, which shall be no greater than the actual anatomical impairment resulting from the last injury, has been determined by an administrative law judge or the Workers' Compensation Commission, the degree or percentage of employee's disability that is attributable to all injuries or conditions existing at the time the last injury was sustained shall then be determined by the administrative law judge or the commission, and the degree or percentage of disability or impairment that existed prior to the last injury plus the disability or impairment resulting from the combined disability shall be determined, and compensation for that balance, if any, shall be paid out of the fund provided for in § 11-9-301.

(5) If the previous disability or impairment, whether from compensable injury or otherwise, and the last injury together result in permanent total disability, the employer at the time of the last injury shall be liable only for the actual anatomical impairment resulting from the last injury considered alone and of itself. However, if the compensation for which the employer at the time of the last injury is liable is less than the compensation provided in §§ 11-9-501 -- 11-9-506 for permanent total disability, then, in addition to the compensation for which the employer is liable and after the completion of payment of compensation by the employer, the employee shall be paid the remainder of the compensation that would be due for permanent total disability under §§ 11-9-501 -- 11-9-506 out of the fund.

(6) The Treasurer of State shall be the custodian of the fund, and any interest accruing shall be added thereto.

(7) The commission shall direct the distribution of the funds from the fund.

(c) (1) In all cases in which a recovery against the fund is sought for permanent partial disability or for permanent total disability, the Treasurer of State as custodian shall be named as a party and shall be entitled to defend against the claim.

(2) The Treasurer of State, with the advice and consent of the Attorney General, may enter into settlements as contemplated by §§ 11-9-804 and 11-9-805.

(3) All awards for permanent partial disability or for permanent total disability affecting the fund shall be subject to the provisions of the Workers' Compensation Law, § 11-9-101 et seq., governing review and appeal.

(d) (1) If more than one (1) injury in the same employment causes concurrent temporary disabilities, weekly benefits shall be payable only for the longest and largest paying disability.

(2) If more than one (1) injury in the same employment causes concurrent and consecutive permanent partial disability, weekly benefits for each subsequent disability shall not begin until the end of the compensation period for the prior disability.

(e) (1) No claims under this section shall be made on or after January 1, 2008.

(2) For all claims for permanent partial disability or permanent total disability made on or after January 1, 2008, the employer at the time of the employee's compensable injury is liable for such benefits subject to this chapter, excluding subsections (a)-(d) of this section.

(f) (1) A claimant who has been deemed permanently totally disabled and is currently receiving benefits from the Second Injury Trust Fund as of December 31, 2009, shall receive those benefits from the Death and Permanent Total Disability Trust Fund commencing January 1, 2010.

(2) For all claims pending against the Second Injury Trust Fund on and after January 1, 2010, if a claimant becomes eligible to receive benefits for permanent total disability from the Second Injury Trust Fund, then upon completion of payment by the employer of its obligation under subdivision (b)(5) of this section, the claimant shall be paid the remainder of the compensation that would be due for permanent total disability from the Death and Permanent Total Disability Trust Fund.



§ 11-9-526 - Compensation for disability -- Refusal of employee to accept employment.

If any injured employee refuses employment suitable to his or her capacity offered to or procured for him or her, he or she shall not be entitled to any compensation during the continuance of the refusal, unless in the opinion of the Workers' Compensation Commission, the refusal is justifiable.



§ 11-9-527 - Compensation for death.

(a) Funeral Expenses. If death results from an injury occurring on or after July 1, 1993, the employer shall pay the actual funeral expenses, not exceeding the sum of six thousand dollars ($6,000).

(b) Time of Death. If death does not result within one (1) year from the date of the accident or within the first three (3) years of the period for compensation payments fixed by the compensation order, a rebuttable presumption shall arise that the death did not result from the injury.

(c) Beneficiaries -- Amounts. Subject to the limitations as set out in §§ 11-9-501 -- 11-9-506, compensation for the death of an employee shall be paid to those persons who were wholly and actually dependent upon the deceased employee in the following percentage of the average weekly wage of the employee and in the following order of preference:

(1) (A) (i) To the widow if there is no child, thirty-five percent (35%), and the compensation shall be paid until her death or remarriage.

(ii) However, the widow shall establish, in fact, some dependency upon the deceased employee before she will be entitled to benefits as provided in this section;

(B) (i) To the widower if there is no child, thirty-five percent (35%), and the compensation shall be paid until his death or remarriage.

(ii) However, the widower shall establish, in fact, some dependency upon the deceased employee before he will be entitled to benefits as provided in this section;

(2) To the widow or widower if there is a child, the compensation payable under subdivision (c)(1) of this section and fifteen percent (15%) on account of each child;

(3) (A) To one (1) child if there is no widow or widower, fifty percent (50%).

(B) If more than one (1) child, and there is no widow or widower, fifteen percent (15%) for each child, and in addition thereto, thirty-five percent (35%) to the children as a class, to be divided equally among them;

(4) To the parents, twenty-five percent (25%) each;

(5) To brothers, sisters, grandchildren, and grandparents, fifteen percent (15%) each.

(d) Terminations of Dependence. (1) In the event the widow remarries before full and complete payment to her of the benefits provided in subsection (c) of this section, there shall be paid to her a lump sum equal to compensation for one hundred four (104) weeks, subject to the limitation set out in §§ 11-9-501 -- 11-9-506.

(2) A physically or mentally incapacitated child, grandchild, brother, or sister shall be entitled to compensation as a dependent of the deceased employee without regard to age or marital status, but if physically or mentally capacitated to earn a livelihood, dependency shall terminate with the attainment of eighteen (18) years of age or upon marriage. However, benefits to an otherwise eligible child shall not terminate at the age of eighteen (18) years provided the child is a full-time student who has not attained the age of twenty-five (25) years.

(e) Apportionment of Benefits. Where, because of the limitation in subsection (c) of this section, a person or class of persons cannot receive the percentage of compensation specified as payable to or on account of the person or class, there shall be available to the person or class that proportion of the percentage which, when added to the total percentage payable to all persons having priority or preference, will not exceed a total of sixty-five percent (65%), which proportion shall be paid:

(1) To that person; or

(2) To that class in equal shares unless the Workers' Compensation Commission determines otherwise in accordance with the provisions of subsection (f) of this section.

(f) Determination of Beneficiaries Within Class. If the commission determines that payments in accordance with subdivision (e)(2) of this section would provide no substantial benefit to any person of the class, it may provide for the payment of the compensation to the persons within the class whom it considers will be most benefited by the payment.

(g) Cessation of Compensation to Part. Upon the cessation of compensation under this section to or on account of any person, the compensation of the remaining persons entitled to compensation for the unexpired part of the period during which their compensation is payable shall be that which the persons would have received if they had been the only persons entitled to compensation at the time of the decedent's death.

(h) Determination of Dependency. All questions of dependency shall be determined as of the time of the injury.

(i) Partial Dependency. (1) If the employee leaves dependents who are only partially dependent upon his or her earnings for support at the time of injury, the compensation payable for partial dependency shall be in the proportion that the partial dependency bears to total dependency.

(2) In any claim for partial dependency where the average weekly contributions for support were not such as to entitle all dependents to compensation in the aggregate sum of seven dollars ($7.00) per week, the dependents shall receive compensation for a period not to exceed four hundred fifty (450) weeks in an amount not to exceed the amount of average weekly contributions of the deceased employee for the support of the dependents.



§ 11-9-528 - Employer records.

(a) Every employer shall keep a record with respect to any injury to an employee.

(b) The record shall contain such information of disability or death with respect to the injury as the Workers' Compensation Commission may by rule or regulation require.

(c) The record shall be available for inspection by the commission or by any state authority at such time and under such conditions as the commission may by rule or regulation prescribe.



§ 11-9-529 - Employer reports.

(a) Within ten (10) days after the date of receipt of notice or of knowledge of injury or death, the employer shall send to the Workers' Compensation Commission a report setting forth:

(1) The name, address, and business of the employer;

(2) The name, address, and occupation of the employee;

(3) The cause and nature of the injury or death;

(4) The year, month, day, and hour when, and the particular locality where, the injury or death occurred; and

(5) Such other information as the commission may require.

(b) Additional reports with respect to the injury and of the condition of the employee shall be sent by the employer to the commission at such time and in such manner as the commission may prescribe.

(c) Any report provided for in subsection (a) or (b) of this section shall not be evidence of any fact stated in the report in any proceeding with respect to the injury or death on account of which the report is made.

(d) The mailing of any report in a stamped envelope, properly addressed, within the time prescribed in subsection (a) or (b) of this section, shall be in compliance with this section.

(e) (1) Any employer who after notice refuses to send any report required of it by this section shall be subject to a civil penalty in an amount up to five hundred dollars ($500) for each refusal.

(2) Whenever the employer has failed or refused to comply as provided in this section, the commission may serve upon the employer a proposed order declaring the employer to be in violation of this chapter and containing the amount, if any, of the civil penalty to be assessed against the employer pursuant to this section.

(f) (1) An employer may contest a proposed order of the commission issued pursuant to subsection (e) of this section by filing with the commission, within twenty (20) days of receipt of the proposed order, a written request for a hearing.

(2) If a written request for hearing is not filed with the commission within this time, the proposed order, proposed penalty, or both, shall be a final order of the commission.

(3) Such a request for a hearing need not be in any particular form but shall specify the grounds upon which the person contests the proposed order, the proposed assessment, or both.

(4) A proposed order by the commission pursuant to this section is prima facie correct, and the burden is upon the employer to prove that the proposed order is incorrect.

(g) Hearings conducted under this section shall proceed as provided in §§ 11-9-704 -- 11-9-711.

(h) If an employer fails to pay any civil penalty assessed against the employer after an order issued pursuant to this section has become final by operation of law, the commission may petition the circuit court of the county wherein is located the employer's principal place of business for an order enjoining the employer from engaging in further employment or conduct of business or until such time as the employer makes all required reports and pays all civil penalties.



§ 11-9-530 - Managed care implementation.

Implementation of Workers' Compensation Commission Rule 33 regarding managed care shall be voluntary for all employers.






Subchapter 6 - -- Occupational Disease

§ 11-9-601 - Compensation generally.

(a) Where an employee suffers from an occupational disease as defined in this subchapter and is disabled or dies as a result of the disease and where the disease was due to the nature of the occupation or process in which he or she was employed within the period previous to his or her disablement as limited in subsection (g) of this section, then the employee, or, in case of death, his or her dependents, shall be entitled to compensation as if the disablement or death were caused by injury, except as otherwise provided in this subchapter.

(b) No compensation shall be payable for an occupational disease if the employee, at the time of entering into the employment of the employer by whom the compensation would otherwise be payable, falsely represented himself or herself in writing as not having previously been disabled, laid off, or compensated in damages or otherwise, because of the disease.

(c) (1) Where an occupational disease is aggravated by any other disease or infirmity, not itself compensable, or where disability or death from any other cause, not itself compensable, is aggravated, prolonged, accelerated, or in any way contributed to by an occupational disease, the compensation payable shall be reduced and limited to the proportion only of the compensation that would be payable if the occupational disease were the sole cause of the disability or death as the occupational disease, as a causative factor, bears to all the causes of the disability or death.

(2) The reduction in compensation is to be effected by reducing the number of weekly or monthly payments or the amounts of the payments, as under the circumstances of the particular case may be for the best interest of the claimant.

(d) No compensation for death from an occupational disease shall be payable to any person whose relationship to the deceased which, under the provisions of this chapter, would give right to compensation arose subsequent to the beginning of the first compensable disability except to afterborn children of a marriage existing at the beginning of the disability.

(e) (1) (A) "Occupational disease", as used in this chapter, unless the context otherwise requires, means any disease that results in disability or death and arises out of and in the course of the occupation or employment of the employee or naturally follows or unavoidably results from an injury as that term is defined in this chapter.

(B) However, a causal connection between the occupation or employment and the occupational disease must be established by a preponderance of the evidence.

(2) No compensation shall be payable for any contagious or infectious disease unless contracted in the course of employment in or immediate connection with a hospital or sanitorium in which persons suffering from that disease are cared for or treated.

(3) No compensation shall be payable for any ordinary disease of life to which the general public is exposed.

(f) (1) Where compensation is payable for an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of the disease and the carrier, if any, on the risk when the employee was last injuriously exposed under the employer shall be liable.

(2) The amount of the compensation shall be based upon the average weekly wage of the employee when last injuriously exposed under the employer, and the notice of injury and claim for compensation, as required pursuant to this subchapter, shall be given and made to the employer.

(g) (1) An employer shall not be liable for any compensation for an occupational disease unless:

(A) The disease is due to the nature of an employment in which the hazards of the disease actually exist and are characteristic thereof and peculiar to the trade, occupation, process, or employment and is actually incurred in his or her employment. This includes any disease due to or attributable to exposure to or contact with any radioactive material by an employee in the course of his or her employment;

(B) Disablement or death results within three (3) years in case of silicosis or asbestosis, or one (1) year in case of any other occupational disease, except a diseased condition caused by exposure to X rays, radioactive substances, or ionizing radiation, after the last injurious exposure to the disease in the employment; or

(C) In case of death, death follows continuous disability from the disease, commencing within the period above limited, for which compensation has been paid or awarded or timely claim made as provided in this subchapter and results within seven (7) years after the last exposure.

(2) However, in case of a diseased condition caused by exposure to X rays, radioactive substances, or ionizing radiation only, the limitations expressed do not apply.



§ 11-9-602 - Compensation for silicosis or asbestosis.

(a) As used in this subchapter, unless the context otherwise requires:

(1) "Asbestosis" means the characteristic fibrotic condition of the lungs caused by the inhalation of asbestos dust; and

(2) "Silicosis" means the characteristic fibrotic condition of the lungs caused by the inhalation of silica dust.

(b) In the absence of conclusive evidence in favor of the claim, disability or death from silicosis or asbestosis shall be presumed not to be due to the nature of any occupation within the provision of this subchapter unless during the ten (10) years immediately preceding the date of disablement the employee has been exposed to the inhalation of silica dust or asbestos dust over a period of not less than five (5) years, two (2) years of which shall have been in this state, under a contract of employment existing in this state. However, if the employee has been employed by the same employer during the whole of the five-year period, his or her right to compensation against the employer shall not be affected by the fact that he or she had been employed during any part of the period outside of this state.

(c) Except as in this subchapter otherwise provided, compensation for disability from uncomplicated silicosis or asbestosis shall be payable in accordance with the provisions of §§ 11-9-519 -- 11-9-526. However, no compensation shall be payable for disability from silicosis or asbestosis of less than thirty-three and one-third percent (331/3%) of the total disability.

(d) (1) In case of disability or death from silicosis or asbestosis complicated with tuberculosis of the lungs, compensation shall be payable as for uncomplicated silicosis or asbestosis, provided that the silicosis or asbestosis was an essential factor in the causing of disability or death.

(2) In case of disability or death from silicosis or asbestosis complicated with any other disease, or from any other disease complicated with silicosis or asbestosis, the compensation shall be reduced as provided in § 11-9-601(c).

(e) (1) (A) (i) Where an employee, though not actually disabled, is found by the Workers' Compensation Commission to be affected by silicosis or asbestosis to such a degree as to make it unduly hazardous for him or her to continue in an employment involving exposure to the hazards of the disease, the commission may order that he or she be removed from his or her employment. In such a case, or in case he or she has already been discharged from the employment and is unemployed, he or she shall be entitled to compensation until he or she can obtain steady employment in some other suitable occupation in which there are no hazards of the disease.

(ii) However, the compensation shall in no case be payable for longer than twenty-six (26) weeks immediately following the date of removal or discharge and unless application for compensation is made within the period.

(B) In case the employee obtains other suitable employment at reduced wages, the payments of compensation during such part of the twenty-six-week-period as he or she is so employed shall be at the rate prescribed in § 11-9-520.

(2) (A) When in any case the forced change of employment shall, in the opinion of the commission, require that the employee be given special training in order to fit him or her for another occupation, the employer liable for compensation shall pay for the training and incidental traveling expenses an additional sum, in no case, however, to exceed four hundred dollars ($400).

(B) The payment shall be made for the benefit of the employee to such person as the commission shall direct.

(C) No payment, however, shall be made unless the employee accepts the special training directed by the commission, nor shall payment be made for a longer period than the employee submits to the training.

(3) If an employee has been compensated, whether specially trained or not, and thereafter engages in any occupation which exposes him or her to hazards of silicosis or asbestosis without first having obtained the written approval of the commission, neither he or she, his or her dependents, personal representative, nor any other person shall be entitled to compensation or damages for his or her disablement or death from either of the diseases.

(4) However, neither a claim for nor receipt of compensation or benefits under this subsection shall bar the employee from any right to compensation for actual disability from silicosis or asbestosis if the disability results not later and within the time limited in § 11-9-601(g).



§ 11-9-603 - Practice and procedure.

(a) (1) Except as otherwise provided in this subchapter, procedure with respect to notice of disability or death and as to the filing of claims and determination of claims shall be the same as in cases of accidental injury or death.

(2) (A) Written notice shall be given to the employer of an occupational disease by the employee, or someone in his or her behalf, within ninety (90) days after the first distinct manifestation thereof.

(B) In the case of death from an occupational disease, written notice of death shall also be given to the employer within ninety (90) days thereafter.

(b) An award or denial of award of compensation for an occupational disease may be reviewed and compensation increased, reduced, or terminated where previously awarded, or awarded where previously denied, only upon proof of fraud or undue influence or of change of condition, and then only upon application by a party in interest made not later than one (1) year after the denial of award or, where compensation has been awarded, after the award or the date when the last payment was made under the award, except in cases of silicosis or asbestosis, where the time limit shall be two (2) years.






Subchapter 7 - -- Proceedings Before Workers' Compensation Commission

§ 11-9-701 - Notice of injury or death.

(a) (1) Unless an injury either renders the employee physically or mentally unable to do so, or is made known to the employer immediately after it occurs, the employee shall report the injury to the employer on a form prescribed or approved by the Workers' Compensation Commission and to a person or at a place specified by the employer, and the employer shall not be responsible for disability, medical, or other benefits prior to receipt of the employee's report of injury.

(2) All reporting procedures specified by the employer must be reasonable and shall afford each employee reasonable notice of the reporting requirements.

(3) The foregoing shall not apply when an employee requires emergency medical treatment outside the employer's normal business hours; however, in that event, the employee shall cause a report of the injury to be made to the employer on the employer's next regular business day.

(b) (1) Failure to give the notice shall not bar any claim:

(A) If the employer had knowledge of the injury or death;

(B) If the employee had no knowledge that the condition or disease arose out of and in the course of the employment; or

(C) If the commission excuses the failure on the grounds that for some satisfactory reason the notice could not be given.

(2) Objection to failure to give notice must be made at or before the first hearing on the claim.



§ 11-9-702 - Filing of claims.

(a) Time for Filing. (1) A claim for compensation for disability on account of an injury, other than an occupational disease and occupational infection, shall be barred unless filed with the Workers' Compensation Commission within two (2) years from the date of the compensable injury. If during the two-year period following the filing of the claim the claimant receives no weekly benefit compensation and receives no medical treatment resulting from the alleged injury, the claim shall be barred thereafter. For purposes of this section, the date of the compensable injury shall be defined as the date an injury is caused by an accident as set forth in § 11-9-102(4).

(2) (A) A claim for compensation for disability on account of injury which is either an occupational disease or occupational infection shall be barred unless filed with the commission within two (2) years from the date of the last injurious exposure to the hazards of the disease or infection.

(B) However, a claim for compensation for disability on account of silicosis or asbestosis must be filed with the commission within one (1) year after the time of disablement, and the disablement must occur within three (3) years from the date of the last injurious exposure to the hazard of silicosis or asbestosis.

(C) Also, a claim for compensation for disability on account of a disease condition caused by exposure to X rays, radioactive substances, or ionizing radiation only must be filed with the commission within two (2) years from the date the condition is made known to an employee following examination and diagnosis by a medical doctor.

(3) A claim for compensation on account of death shall be barred unless filed with the commission within two (2) years of the date of such a death.

(4) If within six (6) months after the filing of a claim for compensation no bona fide request for a hearing has been made with respect to the claim, the claim may, upon motion and after hearing, be dismissed without prejudice to the refiling of the claim within limitation periods specified in subdivisions (a)(1)-(3) of this section.

(b) Time for Filing Additional Compensation. (1) In cases in which any compensation, including disability or medical, has been paid on account of injury, a claim for additional compensation shall be barred unless filed with the commission within one (1) year from the date of the last payment of compensation or two (2) years from the date of the injury, whichever is greater.

(2) The time limitations of this subsection shall not apply to claims for the replacement of medicine, crutches, ambulatory devices, artificial limbs, eyeglasses, contact lenses, hearing aids, and other apparatus permanently or indefinitely required as the result of a compensable injury, when the employer or carrier previously furnished such medical supplies, but replacement of such items shall not constitute payment of compensation so as to toll the running of the statute of limitations.

(c) A claim for additional compensation must specifically state that it is a claim for additional compensation. Documents which do not specifically request additional benefits shall not be considered a claim for additional compensation.

(d) If within six (6) months after the filing of a claim for additional compensation no bona fide request for a hearing has been made with respect to the claim, the claim may, upon motion and after hearing, if necessary, be dismissed without prejudice to the refiling of the claim within the limitation period specified in subsection (b) of this section.

(e) Failure to File. Failure to file a claim within the period prescribed in subsection (a) or (b) of this section shall not be a bar to the right unless objection to the failure is made at the first hearing on the claim in which all parties in interest have been given a reasonable notice and opportunity to be heard.

(f) Persons under Disability. (1) Notwithstanding any statute of limitation provided for in this chapter, when it is established that failure to file a claim by an injured employee or his or her dependents was induced by fraud, the claim may be filed within one (1) year from the time of the discovery of the fraud.

(2) Subsection (a) or (b) of this section shall not apply to a mental incompetent or minor so long as the person has no guardian or similar legal representative. The limitations prescribed in subsection (a) or (b) of this section shall apply to the mental incompetent or minor from the date of the appointment of a guardian or similar legal representative for that person, and when no guardian or similar representative has been appointed, to a minor upon obtainment of majority.

(g) (1) A latent injury or condition shall not delay or toll the limitation periods specified in this section.

(2) However, this subsection shall not apply to the limitation period for occupational diseases specified in subdivision (a)(2) of this section.

(h) (1) The purpose of this section is to provide for a timely hearing on claims for benefits.

(2) The purpose and intent of this section also includes the annulment of any case law inconsistent with this section.



§ 11-9-703 - Preliminary conference procedure.

The Workers' Compensation Commission is authorized and directed to promulgate appropriate rules and regulations to establish and implement, for claims with respect to injuries occurring on or after January 1, 1987, a preliminary conference procedure designed to accomplish the following objectives:

(1) To provide the claimant an opportunity to confer with a legal advisor on the staff of the commission to be advised of his or her rights under this chapter and to ensure that the rights are protected. The conference shall be held in the county where the accident occurred, if the accident occurred in this state, unless otherwise agreed to between the parties, or otherwise directed by the commission;

(2) To provide an opportunity for, but not to compel, a binding settlement of some or all the issues present at the time;

(3) To facilitate the resolution of issues without the expense of litigation or attorney's fees for either party;

(4) (A) (i) To authorize the legal advisor to approve compromise settlements entered into at or as a result of the preliminary conference and those joint petition settlements entered into pursuant to § 11-9-805.

(ii) Provided, however, the same legal advisors shall not both advise the claimant and approve the joint petition.

(B) The purpose and intent of this section is to affirm the duty of the commission to provide legal assistance, thereby reducing litigation and workers' compensation costs; and

(5) No moneys appropriated by Act 1046 of 1987 or any other act shall be expended to fund preliminary conferences held pursuant to § 11-9-102,§ 11-9-205,; §§ 11-9-501 -- 11-9-503,§ 11-9-517,§ 11-9-521,§ 11-9-522,§ 11-9-527,§§ 11-9-701 -- 11-9-704,§ 11-9-715,§ 11-9-802, or § 11-9-804, other than in the county where the accident occurred, if the accident occurred in this state, the county of the claimant's residence, or such other county as agreed to by the parties.



§ 11-9-704 - Proceedings on claims.

(a) Notice. Within ten (10) days after a claim for compensation has been filed, the Workers' Compensation Commission shall notify the employer and any other interested person of the filing of the claim.

(b) Investigation -- Hearing. (1) The commission shall make or cause to be made such investigation as it considers necessary in respect to the claim, and upon application of any interested party, or on its own motion, shall order a hearing.

(2) An application for a hearing must set forth clearly the specific issues of fact or law in controversy and the contentions of the party applying for the hearing.

(3) If any party is not represented by a lawyer, the administrative law judge shall define the issues to be heard.

(4) (A) If a hearing on the claim is ordered, the commission shall give the claimant and other interested parties ten (10) days' notice of the hearing served personally upon the claimant and other parties, or by registered mail.

(B) The hearing shall be held in the county where the accident occurred, if the accident occurred in this state, unless otherwise agreed to between the parties, or otherwise directed by the commission. If the accident occurred without the State of Arkansas, and is one for which compensation is payable under this subchapter, the hearing may be held in the county of the employer's residence or place of business, or any other county in the State of Arkansas which will, in the discretion of the commission, be most convenient for the hearing.

(5) The award, together with the statement of the findings of fact and other matters pertinent to the issues, shall be filed with the record of the proceedings, and a copy of the award shall immediately be sent to the parties in dispute or to their attorneys.

(6) (A) If an application for review is filed in the office of the commission within thirty (30) days from the date of the receipt of the award, the full commission shall review the evidence or, if deemed advisable, hear the parties, their representatives, and witnesses, and shall make awards, together with its rulings of law, and file same in like manner as specified in the foregoing.

(B) A copy of the award made on review shall immediately be sent to the parties in dispute, or to their attorneys.

(7) The full commission may remand to a single member of the commission or administrative law judge any case before the full commission for the purpose of taking additional evidence. The evidence shall be delivered to the full commission and shall be taken into consideration before rendering any decision or award in the case.

(c) Evidence and Construction. (1) (A) (i) At the hearing the claimant and the employer may each present evidence in respect of the claim and may be represented by any person authorized in writing for such purpose.

(ii) The evidence may include verified medical reports which shall be accorded such weight as may be warranted from all the evidence of the case.

(B) Any determination of the existence or extent of physical impairment shall be supported by objective and measurable physical or mental findings.

(2) When deciding any issue, administrative law judges and the commission shall determine, on the basis of the record as a whole, whether the party having the burden of proof on the issue has established it by a preponderance of the evidence.

(3) Administrative law judges, the commission, and any reviewing courts shall construe the provisions of this chapter strictly.

(4) In determining whether a party has met the burden of proof on an issue, administrative law judges and the commission shall weigh the evidence impartially and without giving the benefit of the doubt to any party.

(d) Order. The order denying the claim or making the award shall be filed in the office of the commission, and a copy shall be sent by registered mail to the claimant and to the employer or to their attorneys.

(e) Award after Death. (1) No compensation for disability of an injured employee shall be payable for any period beyond his or her death.

(2) However, an award of compensation for disability may be made after the death of the injured employee for the period of disability preceding death.



§ 11-9-705 - Nature of proceedings generally.

(a) Conduct of Hearing or Inquiry. (1) In making an investigation or inquiry or conducting a hearing, the Workers' Compensation Commission shall not be bound by technical or statutory rules of evidence or by technical or formal rules of procedure, except as provided by this chapter, but may make such investigation or inquiry, or conduct the hearing, in a manner as will best ascertain the rights of the parties.

(2) Declarations of a deceased employee concerning the injury in respect of which the investigation or inquiry is being made, or the hearing conducted, may be received in evidence and may, if corroborated by other evidence, be sufficient to establish the injury.

(3) When deciding any issue, administrative law judges and the commission shall determine, on the basis of the record as a whole, whether the party having the burden of proof on the issue has established it by a preponderance of evidence.

(b) Hearings to be Public -- Records. (1) (A) Hearings before the commission shall be open to the public and shall be stenographically reported, and the commission is authorized to contract for the reporting of the hearings.

(B) The commission shall, by rule or regulation, provide for the preparation of a record of all hearings and other proceedings before it.

(2) However, the commission shall not be required to stenographically report or prepare a record of joint petition hearings. Instead, the administrative law judge or legal advisor shall tape the hearing at no cost to the parties.

(c) Introduction of Evidence. (1) (A) All oral evidence or documentary evidence shall be presented to the designated representative of the commission at the initial hearing on a controverted claim, which evidence shall be stenographically reported.

(B) Each party shall present all evidence at the initial hearing.

(C) (i) Further hearings for the purpose of introducing additional evidence will be granted only at the discretion of the hearing officer or commission.

(ii) A request for a hearing for the introduction of additional evidence must show the substance of the evidence desired to be presented.

(2) (A) Any party proposing to introduce medical reports or testimony of physicians at the hearing of a controverted claim shall, as a condition precedent to the right to do so, furnish to the opposing party and to the commission copies of the written reports of the physicians of their findings and opinions at least seven (7) days prior to the date of the hearing. However, if no written reports are available to a party, then the party shall, in lieu of furnishing the report, notify in writing the opposing party and the commission of the name and address of the physicians proposed to be used as witnesses at least seven (7) days prior to the hearing and the substance of their anticipated testimony.

(B) If the opposing party desires to cross-examine the physician, he or she should notify the party who submits a medical report to him or her as soon as practicable, in order that he or she may make every effort to have the physician present for the hearing.

(3) A party failing to observe the requirements of this subsection may not be allowed to introduce medical reports or testimony of physicians at a hearing, except in the discretion of the hearing officer or the commission.

(4) The time periods may be waived by the consent of the parties.

(d) Expert testimony shall not be allowed unless it satisfies the requirements of Federal Rule of Evidence 702 with annotations and amendments, that is, Daubert v. Merrell-Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).



§ 11-9-706 - Conduct of proceedings -- Contempt.

(a) The Workers' Compensation Commission shall have the power to preserve and enforce order during any proceeding had before it, to issue subpoenas for and administer oaths to and compel the attendance and testimony of witnesses, and require the production of books, papers, documents, and other evidence.

(b) If any person or party in proceedings before the commission disobeys or resists any lawful order or process, or misbehaves during a hearing, or so near the place thereof so as to obstruct the hearing or neglects to produce, after having been ordered to do so, any book, paper, or document, or refuses to appear after having been subpoenaed, or upon appearing refuses to take oath as a witness, or after having taken the oath refuses to be examined according to law, or refuses to comply with any final order of an administrative law judge or the commission, or willfully refuses to pay an uncontroverted medical or related expense within forty-five (45) days after the respondent has received the statement, then the person or party, at the discretion of the administrative law judge or the commission, may be found to be in contempt of the commission and may be subject to a fine not to exceed ten thousand dollars ($10,000).



§ 11-9-707 - Presumptions.

In any proceeding for the enforcement of a claim for compensation, the following prima facie presumptions shall exist:

(1) That the Workers' Compensation Commission has jurisdiction;

(2) That sufficient notice was given; and

(3) That the injury was not occasioned by the willful intention of the injured employee to bring about the injury of himself or herself or another.



§ 11-9-708 - Depositions.

The Workers' Compensation Commission may cause depositions of witnesses to be taken in such manner as it may direct.



§ 11-9-709 - Witness fees.

Each witness who appears in obedience to a subpoena shall be entitled to the same fees as witnesses in a civil action in the circuit court.



§ 11-9-710 - Attorneys.

(a) Where the Workers' Compensation Commission is a party to or is otherwise interested in a court proceeding under this chapter, it may employ attorneys to appear in its behalf.

(b) If requested by the commission, it shall be the duty of the Attorney General or the prosecuting attorneys of the different circuits to represent the commission without extra compensation.



§ 11-9-711 - Finality of order or award -- Review.

(a) Award or Order of Administrative Law Judge or Single Commissioner -- Review. (1) A compensation order or award of an administrative law judge or a single commissioner shall become final unless a party to the dispute shall, within thirty (30) days from the receipt by him or her of the order or award, petition in writing for a review by the full commission of the order or award.

(2) Any other party to the dispute may cross appeal by filing a written petition for cross appeal within fifteen (15) days after the notice of appeal is filed in the office of the Workers' Compensation Commission, except that in no event shall a cross appellant have less than thirty (30) days from the receipt by him or her of the order or award within which to file a notice of cross appeal.

(b) Award or Order of Commission -- Appeal. (1) A compensation order or award of the commission shall become final unless a party to the dispute shall, within thirty (30) days from receipt by him or her of the order or award, file notice of appeal to the Court of Appeals, which is designated as the forum for judicial review of those orders and awards.

(A) The appeal to the Court of Appeals may be taken by filing in the office of the commission, within thirty (30) days from the date of the receipt of the order or award of the commission, a notice of appeal, whereupon the commission under its certificate shall send to the Court of Appeals all pertinent documents and papers, together with a transcript of evidence and the findings and orders, which shall become the record of the cause.

(B) Any other party to the dispute may cross appeal by filing in the office of the commission a notice of cross appeal to the Court of Appeals within fifteen (15) days after the notice of appeal is filed, except that in no event shall a cross appellant have less than thirty (30) days from his or her receipt of the order or award of the commission within which to file a notice of cross appeal.

(C) The commission may assess and collect an appeal processing fee not to exceed fifteen dollars ($15.00) from the appellant and, if cross appealed, the cross appellant.

(2) Appeals from the commission to the Court of Appeals shall be allowed as in other civil actions and shall take precedence over all other civil cases appealed to the Court of Appeals.

(3) (A) Upon appeal to the Court of Appeals, no additional evidence shall be heard.

(B) In the absence of fraud, the findings of fact made by the commission within its power shall be conclusive and binding upon the Court of Appeals and shall be given the same force and effect as in cases heretofore decided by the Supreme Court, except subject to review as in subdivision (b)(4) of this section.

(4) The Court of Appeals shall review only questions of law and may modify, reverse, remand for rehearing, or set aside the order or award, upon any of the following grounds, and no other:

(A) That the commission acted without or in excess of its powers;

(B) That the order or award was procured by fraud;

(C) That the facts found by the commission do not support the order or award; or

(D) That the order or award was not supported by substantial evidence of record.

(c) Appeal Costs. (1) In all appeals the cost shall be assessed as provided by law in civil cases.

(2) The commission may require a bond from either party, if it deems necessary, in cases appealed to the Court of Appeals.

(d) School District Employees. The action taken by the commission with respect to the allowance or disallowance of any claim filed by a school district employee shall be subject to appeal to the Court of Appeals as provided for in subsection (b) of this section.



§ 11-9-712 - Enforcement of order or award.

If any employer fails to comply with a final compensation order or award, any beneficiary of the order or award, or the Workers' Compensation Commission, may file a certified copy of the order or award in the office of the circuit clerk of any county in this state where any property of the employer may be found. At that time, the circuit clerk shall enter the order or award in the judgment record of the county, and the order or award so recorded shall be a judgment and lien as are judgments of the circuit court, and enforceable as such.



§ 11-9-713 - Modification of awards.

(a) (1) Except where a joint petition settlement has been approved, the Workers' Compensation Commission may review any compensation order, award, or decision.

(2) This may be done at any time within six (6) months of termination of the compensation period fixed in the original compensation order or award, upon the commission's own motion or upon the application of any party in interest, on the ground of a change in physical condition or upon proof of erroneous wage rate.

(3) Upon the review, the commission may make an order or award terminating, continuing, decreasing, or increasing for the future the compensation previously awarded, subject to the maximum limits provided for in this chapter.

(b) The review and subsequent order or award shall be made in accordance with the procedure prescribed in § 11-9-704.

(c) No review shall affect any compensation paid pursuant to a prior order or award.

(d) The commission may, at any time, correct any clerical error in any compensation order or award.

(e) Aging and the effects of aging on a compensable injury are not to be considered in determining whether there has been a change in physical condition. Nor shall aging or the effect of aging on a compensable injury be considered in determining permanent disability pursuant to this section or any other section in this chapter. The purpose and intent of this section is to annul any and all case law inconsistent herewith, including International Paper Co. v. Tuberville, 302 Ark. 22, 786 S.W.2d 830 (1990).



§ 11-9-714 - Costs in proceedings brought without reasonable grounds.

If the court having jurisdiction of proceedings in respect of any claim or compensation order determines that the proceedings in respect to the claim or order have been instituted or continued without reasonable grounds, the cost of the proceedings shall be assessed against the party who has instituted or continued the proceedings.



§ 11-9-715 - Fees for legal services.

(a) (1) (A) Fees for legal services rendered in respect of a claim shall not be valid unless approved by the Workers' Compensation Commission.

(B) Attorney's fees shall be twenty-five percent (25%) of compensation for indemnity benefits payable to the injured employee or dependents of a deceased employee. Attorney's fees shall not be awarded on medical benefits or services except as provided in subdivision (a)(4) of this section.

(2) (A) Whenever the commission finds that a claim against the Treasurer of State, as custodian of the Second Injury Trust Fund or as custodian of the Death and Permanent Total Disability Trust Fund, has been controverted, in whole or in part, the commission shall direct that fees for legal services be paid from the fund, in addition to compensation awarded, and the fees shall be allowed only on the amount of compensation controverted and awarded from the fund.

(B) (i) In all other cases whenever the commission finds that a claim has been controverted, in whole or in part, the commission shall direct that fees for legal services be paid to the attorney for the claimant as follows: One-half (1/2) by the employer or carrier in addition to compensation awarded; and one-half (1/2) by the injured employee or dependents of a deceased employee out of compensation payable to them.

(ii) The fees shall be allowed only on the amount of compensation for indemnity benefits controverted and awarded.

(iii) However, the commission shall not find that a claim has been controverted if the claimant or his or her representative has withheld from the respondent during the period of time allotted for the respondent to determine its position any medical information in his or her possession which substantiates the claim.

(C) (i) Whenever the commission finds that a claim has not been controverted but further finds that bona fide legal services have been rendered in respect to the claim, then the commission shall direct the payment of the fees by the injured employee or dependents of a deceased employee out of the compensation awarded.

(ii) In determining the amount of fees when a claim is not controverted, the commission shall use its discretion in awarding an attorney's fee not to exceed twenty-five percent (25%) and in so doing shall take into consideration the nature, length, and complexity of the services performed and the benefits resulting to the compensation beneficiaries.

(3) In any case where attorney's fees are allowed by the commission, the limitations expressed in the first sentence herein shall apply.

(4) Medical providers may voluntarily contract with the attorney for the claimant to recover disputed bills, and the attorney may charge a reasonable fee to the medical provider as a cost of collection.

(b) (1) If the claimant prevails on appeal, the attorney for the claimant shall be entitled to an additional fee at the full commission and appellate court levels in addition to the fees provided in subdivision (a)(1) of this section, the additional fee to be paid equally by the employer or carrier and by the injured employee or dependents of a deceased employee, as provided above and set by the commission or appellate court.

(2) The maximum fees allowable pursuant to this subsection shall be the sum of five hundred dollars ($500) on appeals to the full commission from a decision of the administrative law judge and the sum of one thousand dollars ($1,000) on appeals to the Court of Appeals or Supreme Court from a decision of the commission.

(3) In determining the amount of fees, the commission and the court shall take into consideration the nature, length, and complexity of the services performed and the benefits resulting to the compensation beneficiary.

(c) (1) The fee for legal services rendered by the claimant's attorney in connection with a change of physician requested by the injured employee, controverted by the employer or carrier and awarded by the commission, shall be two hundred dollars ($200).

(2) No additional fee shall be payable with respect to uncontroverted charges incurred in connection with treatment by the new physician.

(d) (1) No fees for legal services rendered by the claimant's attorney with respect to the preliminary conference procedure shall be awarded by the commission.

(2) However, the claimant's attorney or other representative may charge a reasonable fee to the claimant for representation in connection with the conference.

(3) Unless compensability of a claim is controverted by the employer or carrier, fees for legal services by the claimant's attorney with respect to disability for loss of wage-earning capacity shall be payable only for amounts awarded at a contested hearing which exceed the amount, if any, which the employer or carrier agreed in writing to accept at the preliminary conference.

(e) The amendments made by this act of 2001 regarding attorney's fees contained in this section shall be effective with respect to benefits payable in connection with disability or death due to injuries occurring on or after July 1, 2001.



§ 11-9-716 - Lump-sum attorney's fees.

(a) The Workers' Compensation Commission is authorized to approve lump-sum attorney's fees for legal services rendered in respect of a claim before the commission.

(b) The lump-sum attorney's fees are allowable notwithstanding that the award of compensation to the injured employee is to be paid on an installment basis.

(c) Lump-sum attorney's fees, if approved by the commission, shall be discounted at the rate provided in § 11-9-804, as that provision may be amended from time to time.



§ 11-9-717 - Attorney's signature.

(a) (1) (A) Every claim, request for benefits, request for additional benefits, controversion of benefits, request for a hearing, pleading, motion, and other paper of a party represented by an attorney shall be signed by at least one (1) attorney of record in his or her individual name, whose address shall be stated.

(B) A party who is not represented by an attorney shall sign his or her claim, request for benefits, request for additional benefits, controversion of benefits, request for a hearing, pleading, motion, or other paper, and state his or her address.

(2) The signature of an attorney or party constitutes a certificate by him or her that:

(A) He or she has read the claim, request for benefits, request for additional benefits, controversion of benefits, request for a hearing, pleading, motion, or other paper;

(B) To the best of his or her knowledge, information, and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law; and

(C) It is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

(3) If a claim, request for benefits, request for additional benefits, controversion of benefits, request for a hearing, pleading, motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant.

(4) If a claim, request for benefits, request for additional benefits, controversion of benefits, request for a hearing, pleading, motion, or other paper is signed in violation of this rule, the Workers' Compensation Commission, including administrative law judges, upon motion or upon their own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of reasonable expenses incurred because of the filing of a claim, request for benefits, request for additional benefits, controversion of benefits, request for a hearing, pleading, motion, or other paper, including a reasonable attorney's fee.

(b) Appropriate sanctions, including the amount of reasonable expenses and attorney's fees, may also be imposed against a party or its attorney which, without good cause shown, fails to appear for a hearing, deposition, or any other matter scheduled by the commission or administrative law judge, or frivolously joins another party.






Subchapter 8 - -- Payment

§ 11-9-801 - Methods of payment.

(a) Compensation shall be paid by check, by electronic funds transfer, or by state warrant.

(b) Payment shall be made payable to the order of the person entitled to the compensation and paid directly to the person entitled to the compensation.

(c) If the compensation beneficiary is a mental incompetent or a minor of tender years or immature judgment, the Workers' Compensation Commission, in the exercise of its discretion, may direct that payment shall be made to a legally appointed guardian of the estate of the incompetent or minor.



§ 11-9-802 - Installments.

(a) The first installment of compensation shall become due on the fifteenth day after the employer has notice of the injury or death, as provided in § 11-9-701, on which date all compensation then accrued shall be paid. Thereafter, compensation shall be paid every two (2) weeks except where the Workers' Compensation Commission directs that installment payments be made at other periods.

(b) If any installment of compensation payable without an award is not paid within fifteen (15) days after it becomes due, as provided in subsection (a) of this section, there shall be added to the unpaid installment an amount equal to eighteen percent (18%) thereof, which shall be paid at the same time as, but in addition to, the installment unless notice of controversion is filed or an extension is granted the employer under § 11-9-803 or unless such nonpayment is excused by the commission after a showing by the employer that, owing to conditions over which he or she had no control, the installment could not be paid within the period prescribed.

(c) If any installment payable under the terms of an award is not paid within fifteen (15) days after it becomes due, there shall be added to such unpaid installment an amount equal to twenty percent (20%) thereof, which shall be paid at the same time as, but in addition to, the installment unless review of the compensation order making the award is had as provided in §§ 11-9-711 and 11-9-712.

(d) Medical bills are payable within thirty (30) days after receipt by the respondent unless disputed as to compensability or amount.

(e) In the event that the commission finds the failure to pay any benefit is willful and intentional, the penalty shall be up to thirty-six percent (36%), payable to the claimant.



§ 11-9-803 - Controversion of right to compensation.

(a) (1) Each employer desiring to controvert the right to compensation shall file with the Workers' Compensation Commission on or before the fifteenth day following notice of the alleged injury or death a statement on a form prescribed by the commission that the right to compensation is controverted and the grounds therefor, the names of the claimant, employer, and carrier, if any, and the date and place of the alleged injury or death.

(2) Failure to file the statement of controversion shall not preclude the urging of any defense to the claim subsequently filed, nor shall the filing of a statement of controversion preclude the urging of additional defenses to those contained in the statement of controversion.

(b) (1) If an employer is unable to obtain sufficient medical information as to the alleged injury or death within fifteen (15) days following receipt of notice, although the employer has acted in good faith and with all due diligence, the employer may apply in writing for an extension of time for making payment of the first installment or controverting the claim.

(2) This written application is to be postmarked within the fifteen-day period.

(3) The commission may, in its discretion, grant the extension and fix the additional time to be allowed.

(4) Filing of application for an extension shall not be deemed to be a controversion of the claim.

(c) The provision in subsection (b) of this section shall not apply in cases where the physician is an employee of, on retainer with, or has a written contract to provide medical services for the employer.



§ 11-9-804 - Lump-sum settlement.

(a) (1) Whenever the Workers' Compensation Commission determines that it is for the best interest of the parties entitled to compensation, and after due notice to all parties in interest of a hearing, the liability of the employer for compensation may be discharged by the payment of a lump sum equal to the present value of all future payments of compensation computed at ten percent (10%) discount, compounded annually.

(2) Lump-sum settlements shall not be allowed if the employer presents evidence which proves by a preponderance of the evidence that ordering the compensation discharged in such a manner would result in a substantial adverse effect on the continuing economic viability of the employer.

(b) (1) The probability of the death of the injured employee or other persons entitled to compensation before the expiration of the period during which they are entitled to compensation shall, in the absence of special circumstances making such a course improper, be determined in accordance with the following table.

(2) It is intended that this table shall be used in conjunction with the discount rate prescribed in subsection (a)(1) of this section for the purpose of calculating the present value of lump-sum settlements to injured employees. Click here to view image.

(c) The probability of the happening of any other contingency affecting the amount or duration of compensation shall be disregarded, except the possibility of the remarriage of the widow, which shall be determined in accordance with the Danish Annuity and Dutch Remarriage Table.



§ 11-9-805 - Joint petition for final settlement.

(a) Upon petition filed by the employer or carrier and the injured employee requesting that a final settlement be had between the parties, the Workers' Compensation Commission shall hear the petition and take testimony and make investigations as may be necessary to determine whether a final settlement should be had.

(b) (1) If the commission decides it is for the best interests of the claimant that a final award be made, it may order an award that shall be final as to the rights of all parties to the petition.

(2) Thereafter, the commission shall not have jurisdiction over any claim for the same injury or any results arising from it.

(c) If an employee has returned to work or agreed to return to work, the commission shall not approve a joint petition which has allotted moneys for vocational rehabilitation or any indemnity benefits in excess of that payable as an anatomical impairment as established by objective and measurable findings.

(d) If the commission denies the petition, the denial shall be without prejudice to either party.

(e) No appeal shall lie from an order or award denying a joint petition.



§ 11-9-806 - Disputed source of benefits.

(a) In any case where an employer changes insurance carriers or where the employer having been self-insured, becomes insured or, having been insured, is approved to be self-insured, and the only dispute in a claim against that employer is the proper source of payment of benefits, the Workers' Compensation Commission shall direct that the appropriate compensation benefits be paid on an equal basis by the carriers or self-insured employer.

(b) Upon eventual resolution of the issue, the prevailing respondent shall be entitled to reimbursement from the other respondent of all moneys paid together with interest at the legal rate from the date of payment.



§ 11-9-807 - Credit for compensation or wages paid.

(a) If the employer has made advance payments for compensation, the employer shall be entitled to be reimbursed out of any unpaid installment or installments of compensation due.

(b) If the injured employee receives full wages during disability, he or she shall not be entitled to compensation during the period.



§ 11-9-808 - Deposit or bond to secure payment.

The Workers' Compensation Commission may require any employer to make a deposit or bond with the commission to secure the prompt and convenient payment of compensation, and payments shall be made upon order of the commission.



§ 11-9-809 - Interest.

Compensation shall bear interest at the legal rate from the day an award is made by either an administrative law judge or the full Workers' Compensation Commission on all accrued and unpaid compensation.



§ 11-9-810 - Notice of payment.

(a) Upon making the first payment and upon suspension of payment of compensation, the employer shall notify the Workers' Compensation Commission of that fact on a form prescribed by the commission.

(b) (1) Within thirty (30) days after the final payment of compensation has been made, the employer shall send to the commission a notice, in accordance with a form prescribed by the commission. This form shall state that the final payment has been made, the total amount of compensation paid, the name of the employee and of any other person to whom compensation has been paid, the date of the injury or death, and the person to whom compensation has been paid.

(2) If the employer fails so to notify the commission within that time, the commission may assess against the employer a civil penalty in an amount not exceeding one hundred dollars ($100), but no penalty shall be assessed without notice to the employer, giving the employer an opportunity to be heard.



§ 11-9-811 - Investigations.

Upon its own initiative at any time where compensation payments are being made without an award, the Workers' Compensation Commission may and in any case where the right to compensation has been controverted or where payments of compensation have been suspended, or where an employer seeks to suspend payments made under an award, or on application of an interested party, the commission shall make such investigation, cause such medical examination to be made, hold such hearings, and take such further action as the commission deems proper for the protection of the rights of all parties.



§ 11-9-812 - Incarceration of injured employee.

(a) (1) When any person who receives workers' compensation benefits is incarcerated in an institution under the control of the Department of Correction, the inmate's spouse or, if no spouse, the inmate's minor dependent children, may petition the Workers' Compensation Commission to award to the spouse or minor dependent children the inmate's workers' compensation weekly disability benefits for the period of the claimant's incarceration.

(2) If the inmate has no surviving spouse or surviving minor dependent children, the department may petition the commission to award to the department the amount of the workers' compensation weekly disability benefits for the period of the claimant's incarceration necessary to reimburse the department for the cost of incarcerating the inmate.

(b) The commission shall promulgate regulations necessary for the implementation of this section.



§ 11-9-813 - Deductibles.

(a) (1) Upon approval by the Insurance Commissioner, and following the adoption of such rules and regulations as the Insurance Commissioner deems necessary and advisable, each insurer issuing a policy under this chapter shall offer, as a part of the policy or as an optional endorsement to the policy, deductibles optional to the policyholder for benefits payable under this chapter.

(2) Deductible amounts offered shall be fully disclosed to the prospective policyholder in writing in the amount of one hundred dollars ($100), two hundred dollars ($200), three hundred dollars ($300), four hundred dollars ($400), and five hundred dollars ($500), or increments of five hundred dollars ($500), up to a maximum of two thousand five hundred dollars ($2,500) per compensable claim, or in such other amounts as may be set by the Insurance Commissioner.

(3) The policyholder exercising the deductible option shall choose only one (1) deductible amount.

(b) Optional deductibles shall be offered in each policy insuring liability for workers' compensation that is issued, delivered, issued for delivery, or renewed under this chapter on or after approval by the Insurance Commissioner, unless an insured employer and insurer agree to renegotiate a workers' compensation policy in effect on that date so as to include a provision allowing for a deductible.

(c) (1) If the policyholder exercises the option and chooses a deductible, the insured employer shall be liable for the amount of the deductible for benefits paid for each compensable claim of work injury suffered by an employee.

(2) The insurer shall pay all or part of the deductible amount, whichever is applicable to a compensable claim, to the person or medical provider entitled to the benefits conferred by this chapter and then seek reimbursement from the insured employer for the applicable deductible amount.

(3) The payment or nonpayment of deductible amounts by the insured employer to the insurer shall be treated under the policy insuring the liability for workers' compensation in the same manner as payment or nonpayment of premiums.

(d) If the Insurance Commissioner determines it to be feasible, and under such rules and regulations as he or she may adopt, premium reduction for deductibles may be determined before the application of any experience modification, premium surcharge, or premium discounts, and, to the extent that an employer's experience rating or safety record is based on benefits paid, money paid by the insured employer under a deductible as provided in this section may not be included as benefits paid so as to harm the experience rating of the employer.

(e) This section shall not apply to employers who are approved to self-insure against liability for workers' compensation or group self-insurance funds for workers' compensation.






Subchapter 9 - -- Workers' Compensation Private Sector Self-Insurer Guaranty Funds

§ 11-9-901 - Creation -- Exemption.

(a) (1) (A) The Workers' Compensation Commission is hereby authorized to recognize two separate entities formed under the Arkansas Nonprofit Corporation Act, §§ 4-28-201 -- 4-28-206 and §§ 4-28-209 -- 4-28-223, to function as guaranty funds for Arkansas workers' compensation self-insurers in the private sector.

(B) One (1) guaranty fund will be established for individual self-insurers and homogeneous self-insurer groups, as defined in § 11-9-404(a)(3)(A).

(C) A separate guaranty fund will be established for common self-insurer groups, as defined in § 11-9-404(a)(3)(B).

(2) The two (2) funds shall be created, funded, and administered completely independently from each other.

(3) The assets of the two (2) funds shall remain separate for all purposes and cannot be combined, and the assets of one (1) fund shall not be utilized to satisfy the obligations of the other fund.

(b) Public sector self-insurers are specifically exempted from the provisions of this subchapter.

(c) As used in this subchapter, "public sector self-insurer" means a group of municipalities, a city, a county, or the state entity which directly exercises control over an employee and which pays the employee's salary.



§ 11-9-902 - Regulations.

The Workers' Compensation Commission shall promulgate regulations to implement this subchapter.



§ 11-9-903 - Liability.

There shall be no liability on the part of, and no cause of action of any nature shall lie, whether at law or in equity, against any agent or employee of the two (2) corporations, their boards of directors, any Arkansas workers' compensation self-insurer, or the Workers' Compensation Commission or any of its representatives on account of any action or inaction by any of them in the administration of the workers' compensation self-insurer guaranty funds or the performance of their duties in connection therewith.



§ 11-9-904 - Amount of fund -- Assessment -- Inadequacy.

(a) Each corporation acting as the guaranty fund shall independently determine periodically the amount of money each Arkansas workers' compensation self-insurer should contribute to each fund in order to provide an adequate pool of money to pay workers' compensation benefits owed by an Arkansas self-insurer when such self-insurer fails to meet its workers' compensation benefits obligations.

(b) The Workers' Compensation Commission shall assess all workers' compensation self-insurers in an amount determined by each corporation, and the commission shall transmit the moneys collected to each corporation to be used solely to make workers' compensation benefit payments from each fund and to defray the expenses of each fund.

(c) At any time that a workers' compensation self-insurer guaranty fund becomes inadequate to make payments to its claimants, the balance of that fund shall be prorated equally among the claimants, and the Arkansas workers' compensation self-insurers who are members of that fund shall be assessed an amount necessary to pay the outstanding claims and expenses and to replenish that fund.

(d) The inadequacy of one (1) fund to make payments to claimants shall have no effect on the operation of the remaining fund, nor shall the assets of the remaining fund be utilized in any manner to satisfy the claims of claimants to the fund suffering from the inadequacy.



§ 11-9-905 - Report to board of directors on financial condition of self-insurer.

The Workers' Compensation Commission shall report to the board of directors of each corporation when the commission has reasonable cause to believe that the payment of potential claims by an Arkansas workers' compensation self-insurer is or may be jeopardized by the existing or potential financial condition of the self-insurer. The board of directors of the corporation which has the affected self-insurer as a member shall, based upon such information as is reasonably available, report to the commission upon all matters germane to the solvency, liquidation, rehabilitation, or conservation of any workers' compensation self-insurer, and such reports shall not be deemed public documents under the Freedom of Information Act of 1967, § 25-19-101 et seq., or any other law.



§ 11-9-906 - Money to be vested in corporation -- Annual audit.

(a) Moneys collected by the Workers' Compensation Commission and disbursed to each corporation shall be vested in the corporation and shall not be deemed state property and shall not be subject to appropriation by the General Assembly.

(b) Each corporation shall annually submit to an audit by an independent certified public accountant, and a copy of the audit report shall be transmitted to the commission.



§ 11-9-907 - Investment -- Use of funds.

The board of directors of each corporation shall direct the investment of moneys in each workers' compensation self-insurers guaranty fund, and all returns on the investments shall be retained in each fund. The moneys in each fund shall be used solely to compensate persons entitled to receive workers' compensation benefits from an Arkansas self-insurer which is unable to meet its workers' compensation benefits obligations and to defray the expenses of each fund.



§ 11-9-908 - Subrogation.

(a) Each corporation shall have full rights of subrogation against any source of payment or reimbursement for payments made by the corporation on behalf of an Arkansas workers' compensation self-insurer.

(b) Each corporation shall have a right of recovery through the maintenance of an action against any third party, other than a coemployee, who is in any way responsible or liable for injury or death to a covered worker.



§ 11-9-909 - Action against self-insurer.

(a) Each corporation is also authorized to take all necessary action, including bringing an action at law or in equity, to seek any available relief as against any workers' compensation self-insurer, whether the self-insurer has paid all assessments levied by the Workers' Compensation Commission on behalf of the corporation.

(b) If a corporation is required to bring an action at law or in equity to enforce any obligations, rights, or duties as regards a workers' compensation self-insurer, the court may award reasonable attorney's fees and costs to that corporation.



§ 11-9-910 - Private sector participants.

All private sector participants in the Arkansas workers' compensation self-insurers' program may be members of one (1) of the corporations acting as guaranty funds, and the Workers' Compensation Commission may revoke any such self-insurer's authority to act as a workers' compensation self-insurer if the self-insurer fails to maintain membership in the applicable corporation or fails to pay the assessments levied by the commission under this subchapter.



§ 11-9-911 - Termination of self-insurer status -- Liability.

Any person or entity whose workers' compensation self-insurer status is terminated shall thereafter be subject to no further assessments by the Workers' Compensation Commission, but shall remain liable for all assessments due prior to the date of termination.






Subchapter 10 - -- Revision of Workers' Compensation Laws

§ 11-9-1001 - Legislative declaration.

The Seventy-Ninth General Assembly realizes that the Arkansas workers' compensation statutes must be revised and amended from time to time. Unfortunately, many of the changes made by this act were necessary because administrative law judges, the Workers' Compensation Commission, and the Arkansas courts have continually broadened the scope and eroded the purpose of the workers' compensation statutes of this state. The Seventy-Ninth General Assembly intends to restate that the major and controlling purpose of workers' compensation is to pay timely temporary and permanent disability benefits to all legitimately injured workers that suffer an injury or disease arising out of and in the course of their employment, to pay reasonable and necessary medical expenses resulting therefrom, and then to return the worker to the work force. When, and if, the workers' compensation statutes of this state need to be changed, the General Assembly acknowledges its responsibility to do so. It is the specific intent of the Seventy-Ninth General Assembly to repeal, annul, and hold for naught all prior opinions or decisions of any administrative law judge, the Workers' Compensation Commission, or courts of this state contrary to or in conflict with any provision in this act. In the future, if such things as the statute of limitations, the standard of review by the Workers' Compensation Commission or courts, the extent to which any physical condition, injury, or disease should be excluded from or added to coverage by the law, or the scope of the workers' compensation statutes need to be liberalized, broadened, or narrowed, those things shall be addressed by the General Assembly and should not be done by administrative law judges, the Workers' Compensation Commission, or the courts.









Chapter 10 - Department of Workforce Services Law

Subchapter 1 - -- General Provisions

§ 11-10-101 - Title.

This chapter shall be known and may be cited as the "Department of Workforce Services Law".



§ 11-10-102 - Policy.

As a guide to the interpretation and application of this chapter, the public policy of this state is declared to be as follows:

(1) Economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of this state. Involuntary unemployment is a subject of general interest and concern which requires appropriate action by the General Assembly to prevent its spread and to lighten its burden which may fall with crushing force upon the unemployed worker and his or her family. The achievement of social security requires protection against this great hazard of our economic life.

(2) This can be accomplished by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment from which benefits may be paid for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance.

(3) The General Assembly, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this state require the enactment of this measure, under the police power of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.



§ 11-10-103 - Intent.

The General Assembly declares its intention to provide for the carrying out of the purposes of this chapter in cooperation with the appropriate agencies of other states and of the federal government as part of a nationwide employment security program to secure for this state and its citizens the grants and privileges available thereunder.



§ 11-10-104 - Construction.

This chapter shall be construed to accomplish its purpose to promote employment security by increasing opportunities for placement through the maintenance of a system of public employment offices and by providing through accumulation of reserves for the payment of compensation to individuals who are involuntarily unemployed.



§ 11-10-105 - Legislative power to amend and repeal -- Vested rights restricted.

(a) (1) The General Assembly reserves the right to amend or repeal all or any part of this chapter or of any law heretofore enacted involving any employment security law.

(2) There shall be no vested private right of any kind against such amendment or repeal nor shall there be vested any right accruing except as specifically expressed in this chapter or heretofore.

(b) All rights, privileges, or immunities incurred by this chapter or by acts done pursuant thereto shall exist subject to the power of the General Assembly to amend or repeal this chapter or acts at any time.



§ 11-10-106 - Penalties.

(a) False Statement or Representation. (1) Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact to obtain or increase any benefit or other payment under this chapter or under the unemployment compensation law of any state or of the federal government, either for himself or herself or for any other person, shall be punished by a fine of not less than twenty dollars ($20.00) nor more than fifty dollars ($50.00) or by imprisonment for not longer than thirty (30) days, or by both fine and imprisonment.

(2) Each false statement or representation or failure to disclose a material fact shall constitute a separate offense.

(b) Employer's False Statement or Representation. (1) Any employing unit or any officer or agent of any employing unit or any other person who makes a false statement or representation knowing it to be false, who knowingly fails to disclose a material fact to prevent or reduce the payment of benefits to any individual entitled thereto or to avoid becoming or remaining subject hereto or to avoid or reduce any contribution or other payment required from an employing unit under this chapter, or who willfully fails or refuses to make any contributions or other payment or to furnish any report required hereunder or to produce or permit the inspection or copying of records as required hereunder shall be punished by a fine of not less than twenty dollars ($20.00) nor more than two hundred dollars ($200) or by imprisonment for not longer than sixty (60) days, or by both fine and imprisonment.

(2) Each false statement or representation or failure to disclose a material fact and each day of the failure or refusal shall constitute a separate offense.

(c) Willful Violation. (1) Any person who shall willfully violate any provision of this chapter or any order, rule, or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this chapter, and for which a penalty is neither prescribed herein nor provided by any other applicable statute, shall be punished by a fine of not less than twenty dollars ($20.00) nor more than two hundred dollars ($200) or by imprisonment for not longer than sixty (60) days, or by both fine and imprisonment.

(2) Each day the violation continues shall be deemed to be a separate offense.

(d) Disclosure of Information. If any employee or member of the Board of Review, the Director of the Department of Workforce Services, or any employee of the director, in violation of the provisions of § 11-10-314, makes any disclosure of information obtained from any employing unit or individual in the administration of this chapter; if any person who has obtained any list of applicants for work, or of claimants or recipients of benefits, under this chapter shall use or permit the use of the list for any political purpose; or if any person who has lawfully obtained information from the Department of Workforce Services which was obtained from any employing unit or individual pursuant to the administration of this chapter makes an unlawful use or disclosure of the information or uses or discloses the information in a manner inconsistent with the purposes for which it was lawfully obtained, then that person shall be fined not less than twenty dollars ($20.00) nor more than two hundred dollars ($200) or imprisoned for not longer than ninety (90) days, or both.

(e) Prosecution and Appeal. (1) Prosecutions for the violation of any of the provisions of this chapter may be begun by the filing of information in any court having jurisdiction, without bond for costs, by the director, any field auditor, or other duly authorized agent of the director.

(2) Appeals may be prosecuted from any verdicts or rulings contrary to the state, without appeal bonds, by the filing of a petition for appeal by any director, auditor, or agent.

(f) Retaliation by Employer or Agent of Employer. (1) Any employing unit or any officer or agent of any employing unit or any other person who retaliates in regard to the hiring or tenure of work or any term or condition of work of any individual on account of his or her participating in the preparation for or testifying in a proceeding under this chapter shall be punished by a fine of not less than twenty dollars ($20.00) nor more than two hundred dollars ($200) or by imprisonment for not longer than sixty (60) days, or both fine and imprisonment.

(2) Each act of retaliation shall constitute a separate offense.

(g) Penalty Imposed by Director. (1) The director is authorized and empowered to impose a penalty of ten percent (10%) of the face amount of the check, draft, or order, or ten dollars ($10.00), whichever is greater, against any employer or individual that or who as maker, drawer, or endorser makes payment of any contributions, or benefit overpayments, which are due under this chapter by means of a check, draft, or order drawn on any bank, person, firm, or corporation if the check, draft, or order is returned by the bank, person, firm, or corporation without having been paid in full.

(2) This penalty is cumulative to any other penalties provided by law.



§ 11-10-107 - Protection of rights and benefits -- Waiver of rights void -- Discrimination, obstruction, and employee payment prohibited.

(a) Any agreement by an individual to waive, release, or commute his or her rights to benefits or any other rights under this chapter shall be void.

(b) Any agreements by an individual in the employ of any person or employing unit to pay all or any portion of an employer's contributions required under this chapter from the employer shall be void.

(c) No employer shall directly or indirectly make, require, or accept any deduction from wages to finance the employer's contributions required from him or her, require or accept any waiver of any right hereunder by any individual in his or her employ, discriminate in regard to the hiring or tenure or work on any term or condition of work of any individual on account of his or her claiming benefits under this chapter, or in any manner obstruct or impede the filing of claims for benefits.

(d) Any employer or officer or agent of an employer who violates any provisions of this section shall, for each offense, be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or be imprisoned for not more than six (6) months, or both.



§ 11-10-108 - Protection of rights and benefits -- Limitation of fees.

(a) No individual claiming benefits shall be charged fees or costs of any kind in any proceeding under this chapter by the Board of Review, the Director of the Department of Workforce Services, or his or her or its representatives, or by any court or any officer thereof, except that, if the court determines that the proceedings for judicial review have been instituted or continued without reasonable grounds, it may assess costs against the claimant or employer instituting or continuing the proceedings.

(b) (1) Any individual claiming benefits in any proceeding before the director or the board or his or her or its representatives or a court may be represented by counsel or other duly authorized agent.

(2) No counsel or agents shall either charge or receive an aggregate amount of more than five hundred dollars ($500) for services rendered at the administrative appeal levels before the appeal tribunal or the board.

(c) Any person who violates any provision of this section shall, for each offense, be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or imprisoned for not more than six (6) months, or both.



§ 11-10-109 - Protection of rights and benefits -- Assignment, pledge, or encumbrance of benefits prohibited.

(a) Except as elsewhere provided in this section and § 11-10-110, any assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this chapter shall be void.

(b) Such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debt.

(c) Benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessities furnished to such individual or his or her spouse or dependents during the time when that individual was unemployed.

(d) Any waiver of any exemption provided for in this section and § 11-10-110 shall be void.

(e) Benefits shall be subject to tax levies issued by the Internal Revenue Service in accordance with 26 U.S.C. § 6331(h) provided that an agreement is entered into between the Internal Revenue Service and the Department of Workforce Services and approved by the United States Department of Labor that provides for the payment of all administrative costs associated with processing the tax levies.



§ 11-10-110 - Protection of rights and benefits -- Exception for withholding child support.

(a) At the time of filing the claim, an individual filing a new claim for unemployment compensation shall disclose whether or not the individual owes child support obligations as defined under subsection (g)(1) of this section. If any individual discloses that he or she owes child support obligations and is determined to be eligible for unemployment compensation, the Director of the Department of Workforce Services shall notify the state or local child support enforcement agency enforcing the obligation that the individual has been determined to be eligible for unemployment compensation.

(b) The director shall deduct and withhold from any unemployment compensation payable to an individual who owes child support obligations as defined under subdivision (g)(1):

(1) The amount specified by the individual to the director to be deducted and withheld under this section if neither subdivisions (b)(2) nor (b)(3) of this section is applicable;

(2) The amount, if any, determined pursuant to an agreement submitted to the director under § 454(19)(B)(i) of the Social Security Act by the state or local child support enforcement agency, unless subdivision (b)(3) of this section is applicable; or

(3) Any amount otherwise required to be so deducted and withheld from his or her unemployment compensation pursuant to legal process, as that term is defined in § 462(e) of the Social Security Act, properly served upon the director.

(c) Any amount deducted and withheld under subsection (b) of this section shall be paid by the director to the appropriate state or local child support enforcement agency.

(d) Any amount deducted and withheld under subsection (b) of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligations.

(e) For purposes of subsections (a)-(d) of this section, the term "unemployment compensation" means any compensation payable under this chapter, including amounts payable by the director pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(f) This section applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the director under this section which are attributable to child support obligations being enforced by the state or local child support enforcement agency.

(g) (1) The term "child support obligations" is defined for purposes of these provisions as including only obligations which are being enforced pursuant to a plan described in § 454 of the Social Security Act which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

(2) The term "state or local child support enforcement agency" as used in this chapter means any agency of this state or a political subdivision thereof operating pursuant to a plan described in subdivision (g)(1) of this section.



§ 11-10-111 - Protection of rights and benefits -- Exception for withholding food stamp overages.

(a) (1) An individual filing a new claim for unemployment compensation shall at the time of filing the claim disclose whether or not he or she owes an uncollected overissuance, as defined in section 13(c)(1) of the Food Stamp Act of 1977, of food stamp coupons.

(2) The Director of the Department of Workforce Services shall notify the state food stamp agency enforcing the obligation of any individual who discloses that he or she owes a food stamp overage obligation and who is determined to be eligible for unemployment compensation.

(b) The director shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance:

(1) The amount specified by the individual to the director to be deducted and withheld under this section;

(2) The amount, if any, determined pursuant to an agreement submitted to the state food stamp agency under section 13(c)(3)(A) of the Food Stamp Act of 1977; or

(3) Any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to section 13(c)(3)(B) of the Food Stamp Act of 1997.

(c) Any amount deducted and withheld under this section shall be paid by the director to the food stamp program administered by the Division of County Operations of the Department of Human Services.

(d) Any amount deducted and withheld under subsection (b) of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the Department of Human Services as repayment of the individual's uncollected food stamp overissuance.

(e) For purposes of this section, the term "unemployment compensation" means any compensation payable under this act, including amounts payable by the director pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(f) This section applies only after an agreement has been made for reimbursement by the department for the administrative costs incurred by the director under this section which are attributable to the repayment of uncollected food stamp overissuances.






Subchapter 2 - -- Definitions

§ 11-10-201 - Base period.

(a) (1) As used in this chapter, unless the context clearly requires otherwise, "base period" means the first four (4) of the last five (5) completed calendar quarters immediately preceding the first day of the benefit year.

(2) For claims involving wages of several states, the base period shall be that which is applicable under the unemployment insurance laws of the paying state.

(b) (1) If an individual lacks sufficient base-period wages because of a job-related injury for which he or she received workers' compensation, an extended base period will be substituted for the current base period on a quarter-by-quarter basis as needed to establish a valid claim upon written application by the claimant.

(2) "Extended base period" means the four (4) quarters prior to the claimant's base period. These four (4) quarters may be substituted for base period quarters on a quarter-by-quarter basis to establish a valid claim regardless of whether the wages have been used to establish a prior claim, except that any wages earned that would render the Department of Workforce Services out of compliance with applicable federal law will be excluded if used in a prior claim.

(3) Benefits paid on the basis of an extended base period, which would not otherwise be payable, shall be noncharged.

(c) (1) Beginning with initial claims filed on July 1, 2009, and thereafter, if an individual lacks sufficient base-period wages, an alternate base period shall be substituted for the current base period.

(2) "Alternate base period" means the four (4) completed calendar quarters immediately preceding the first day of that benefit year.



§ 11-10-202 - Regular benefits.

As used in this chapter, unless the context clearly requires otherwise, "regular benefits" means benefits payable to an individual under this chapter or under any other state law, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. § 8501 et seq., other than extended benefits and additional benefits.



§ 11-10-203 - Benefit year.

As used in this chapter, unless the context clearly requires otherwise, "benefit year" with respect to any individual means the twelve-consecutive-month period beginning the first day of the calendar quarter in which he or she first files a valid claim for benefits in accordance with § 11-10-521. For claims involving the wages of several states, the benefit year shall be that which is applicable under the unemployment insurance law of the paying state.



§ 11-10-204 - Contributions.

As used in this chapter, unless the context clearly requires otherwise:

(1) "Contributions" means money payments required by this chapter to be made into the Unemployment Compensation Fund by any employing unit on account of having individuals in its employ; and

(2) "Payments in lieu of contributions" means the money payments made pursuant to the provisions of § 11-10-713.



§ 11-10-205 - Calendar quarter.

As used in this chapter, unless the context clearly requires otherwise, "calendar quarter" means the period of three (3) consecutive calendar months ending on March 31, June 30, September 30, or December 31.



§ 11-10-206 - Director.

As used in this chapter, unless the context clearly requires otherwise, "director" means the Director of the Department of Workforce Services.



§ 11-10-207 - Regulations.

All regulations previously promulgated under this chapter shall be enforceable by the Director of the Department of Workforce Services and shall remain in full force and effect unless or until such time as amended by the director.



§ 11-10-208 - Employing unit.

(a) (1) As used in this chapter, unless the context clearly requires otherwise, "employing unit" means any individual, organization, or legal representative of a deceased person.

(2) This term includes but is not limited to any partnership, association, trust, estate, joint-stock company, insurance company, or corporation, whether domestic or foreign, and the receiver, trustee in bankruptcy, trustee, or successor of any of the foregoing which has had one (1) or more individuals performing services for it within this state.

(3) "Employing unit" shall also mean the state or any agency, board, commission, department, institution, or instrumentality of the state and any political subdivision of the state and any instrumentality of any political subdivision of the state, any instrumentality of more than one (1) of the foregoing, any instrumentality of the foregoing and one (1) or more other states or political subdivisions, which has had one (1) or more individuals performing services for it.

(b) (1) All individuals performing services within this state for any employing unit which maintains two (2) or more separate establishments within this state shall be deemed to be performing services for a single employing unit for all the purposes of this chapter.

(2) Each individual employed to perform or to assist in performing the work of any person in the service of an employing unit shall be deemed to be engaged by the employing unit for all the purposes of this chapter, whether the individual was hired or paid directly by the employing unit or the person, provided that the employing unit had actual or constructive knowledge of the work.

(c) (1) Any employer may on or before December 1 prior to the year the application is to become effective make application in writing to the Department of Workforce Services to participate in a joint account with one (1) or more other employers.

(2) The department shall approve those applications that meet the requirements of this section.

(3) Any application to participate in a joint account may be filed on or before December 1 prior to the year the membership is to become effective, provided, however, all contributions, interest, and penalties due from the applicant-employer must be paid prior to the effective date of the employer's membership in the joint account.

(4) All such applications shall be accepted only on the condition that the applicant waive all rights he or she has in his or her individual employer account under the law when the department approves his or her application and merges his or her individual account into a joint account for experience-rating purposes.

(5) Each applicant-employer shall agree to assume joint and several liability for any contributions, interest, and penalties accruing on the part of any one (1) of the employers participating in the joint account during the duration of the account in consideration for the department's granting the applicant-employer the right to participate in it.

(6) Each employer participating in a joint account agrees to maintain a sufficient record of the employee's own employment in order that the employer can furnish the department with information necessary to enable the department to make proper certification to the Internal Revenue Service under the Federal Unemployment Tax Act and to enable the department to determine any benefit charges against the employee's separate account.

(7) No reduced rate of contributions shall be established for any joint account until each participating employer is individually eligible for the calculation of a contribution rate.

(8) All joint accounts will be maintained only on a calendar-year basis, and joint accounts must be maintained for a minimum period of two (2) calendar years unless terminated sooner by action of the department.

(9) All contribution credits for all employers in a joint account will be calculated together. All benefit payments chargeable against all employers in a joint account will be calculated together. The average annual payroll of the joint account will be the average of the annual payrolls of all employers participating in the account.

(10) If any individual, type of organization, or employing unit succeeds to the business of an employer participating in a joint account under conditions which would require the transfer of any separate account of that employer to the successor, the successor shall be ipso facto a member of the joint account.

(11) (A) Withdrawal from a joint account by any participating employer may be approved if the request for withdrawal is made in writing to the department on or before September 30 of the year prior to the year for which the withdrawal is to be effective.

(B) The withdrawing employer shall as of the effective date of withdrawal be treated in all respects as a newly liable employer regardless of all prior contributions or benefit payment experience.

(C) The remaining employer or employers shall continue to constitute the joint account. The withdrawal or termination of all except one (1) member shall not dissolve such joint account unless and until such last member shall withdraw or terminate.

(12) Participation in a joint account shall not affect the right of any employer to terminate the employer's liability, but after termination, the employer shall in all respects be treated as a withdrawing employer under this section.



§ 11-10-209 - Employer.

As used in this chapter, unless the context clearly requires otherwise, "employer" means:

(1) Any individual or employing unit which, for some portion of ten (10) or more days, whether the days are or were consecutive, within the current or the preceding calendar year, has or had in employment one (1) or more individuals irrespective of whether the same individuals are or were employed in each day;

(2) Any employing unit for which service in employment as defined in § 11-10-210(a)(2) is performed, except as provided in subdivision (5) of this section;

(3) Any employing unit which is a nonprofit organization and for which service in employment includes, but is not limited to, service in employment as defined in § 11-10-210(a)(3), except as provided in subdivisions (4)(B) and (5)(B) of this section;

(4) (A) Any employing unit for which agricultural labor as defined in § 11-10-210(a)(5) is performed.

(B) In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under subdivision (1)-(3) or subdivision (5)A) of this section, the wages earned or the employment of an employee performing service in agricultural labor shall not be taken into account. If an employing unit is determined an employer of agricultural labor, the employing unit shall be determined an employer for the purposes of subdivision (1) of this section;

(5) (A) Any employing unit for which domestic service in employment as defined in § 11-10-210(a)(6) is performed.

(B) In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under subdivisions (1)-(4)(A) of this section, the wages earned or the employment of an employee performing domestic service shall not be taken into account;

(6) Any individual or employing unit which acquired the organization, trade, or business, or substantially all of the assets thereof, of another which at the time of the acquisition was an employer subject to this chapter;

(7) Any individual or employing unit that acquired the organization, trade, or business, or substantially all the assets thereof, of another employing unit, if the employment record of the individual or employing unit subsequent to the acquisition, together with the employment record of the acquired unit prior to the acquisition, both within the same calendar year, would be sufficient to constitute an employing unit an employer under subdivision (1) of this section;

(8) Any employing unit not an employer by reason of any other subdivision of this section:

(A) For which, within either the current or preceding calendar year, service is or was performed with respect to which the employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund; or

(B) Which, as a condition for approval of this chapter for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required pursuant to the act to be an employer under this chapter;

(9) For the effective period of its election pursuant to § 11-10-403, any employing unit which has elected to become subject to this chapter;

(10) For the purposes of subdivisions (1) and (3) of this section, employment shall include service that would constitute employment but for the fact that the service is deemed to be performed entirely within another state pursuant to an election under an arrangement entered into, in accordance with § 11-10-544(a), by the Director of the Department of Workforce Services and any agency charged with the administration of any other state or federal unemployment compensation law.



§ 11-10-210 - Employment.

(a) As used in this chapter, unless the context clearly requires otherwise, "employment" means:

(1) Service performed after December 31, 1977, including service in interstate commerce, by:

(A) Any officer of a corporation;

(B) Any individual who, under the usual common law rules applicable in determining the employer-employee relationship, has the status of an employee; or

(C) Any individual other than an individual who is an employee under subdivision (a)(1)(A) or (B) of this section who performs services for remuneration for any person:

(i) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages other than milk, or laundry or dry-cleaning services, for his or her principal; or

(ii) As a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, his or her principal, except for sideline sales activities on behalf of some other person, of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations;

(iii) Provided that for purposes of subdivision (a)(1)(C) of this section, the term "employment" shall include services described in subdivisions (a)(1)(C)(i) and (ii) of this section only if:

(a) The contract of service contemplates that substantially all of the services are to be performed personally by the individual;

(b) The individual does not have a substantial investment in facilities used in connection with the performance of the services, other than in facilities for transportation; and

(c) The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed;

(2) Service performed:

(A) By an individual in the employ of this state or any of its instrumentalities, or in the employ of this state and one (1) or more states or their instrumentalities; and

(B) In the employ of any political subdivision of this state or any instrumentality of any one (1) or more of the political subdivisions, or any instrumentality of this state or any of its political subdivisions and one (1) or more other states or political subdivisions. Provided that the service is excluded from "employment" as defined in the Federal Unemployment Tax Act by § 3306(c)(7) of that act and is not excluded from "employment" under subdivision (a)(4) of this section;

(3) Service performed by an individual in the employ of a religious, charitable, educational, or other organization described in section 501(c)(3) of the Internal Revenue Code of 1954 if the organization had one (1) or more individuals in employment for some portion of a day in each of ten (10) different days, whether or not the days were consecutive, within the current or preceding calendar year irrespective of whether the same individuals are or were employed in each day;

(4) For the purposes of subdivisions (a)(2) and (3) of this section, the term "employment" does not apply to service performed:

(A) In the employ of:

(i) A church or convention or association of churches; or

(ii) An organization that is operated primarily for religious purposes and that is operated, supervised, controlled, or principally supported by a church or convention or association of churches;

(B) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by the order;

(C) In the employ of a governmental entity referred to in subdivision (a)(2) of this section if the service is performed by an individual in the exercise of duties:

(i) As an elected official;

(ii) As a member of a legislative body or a member of the judiciary of a state or political subdivision;

(iii) As a member of the Arkansas Army National Guard or the Arkansas Air National Guard;

(iv) In a position which under or pursuant to the laws of this state is designated as a major nontenured policymaking or advisory position or a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight (8) hours per week;

(v) During any calendar year beginning on and after January 1, 1999, as an election official or election worker if the amount of the remuneration received by the individual during the calendar year is less than one thousand dollars ($1,000);

(D) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or for the purpose of providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed into the competitive labor market, by an individual receiving the rehabilitation or remunerative work;

(E) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof, by an individual receiving the work relief or work training;

(F) By an inmate of a custodial or penal institution; or

(G) Beginning on and after July 1, 1999, by a person committed to a penal institution;

(5) Service performed by an individual in agricultural labor as defined in subdivision (f)(1) of this section when:

(A) The service is performed for a person who:

(i) During any calendar quarter in either the current or the preceding calendar year paid remuneration in cash of twenty thousand dollars ($20,000) or more to individuals employed in agricultural labor; or

(ii) For some portion of a day in each of twenty (20) different calendar weeks, whether or not the weeks were consecutive, in either the current or preceding calendar year, employed in agricultural labor ten (10) or more individuals, regardless of whether they were employed at the same moment of time;

(B) For the purposes of this subdivision (a)(5), any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of the crew leader:

(i) If the crew leader holds a valid certificate of registration under the Migrant and Seasonal Agricultural Worker Protection Act of 1983 or substantially all the members of the crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by the crew leader; and

(ii) If the individual is not an employee of the other person within the meaning of subdivision (a)(1) of this section;

(C) For the purposes of this subdivision (a)(5), in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of that crew leader under subdivision (a)(5)(B) of this section:

(i) The other person and not the crew leader shall be treated as the employer of the individual; and

(ii) The other person shall be treated as having paid cash remuneration to the individual in an amount equal to the amount of cash remuneration paid to the individual by the crew leader, either on his or her own behalf or on behalf of the other person, for the service in agricultural labor performed for the other person;

(D) For the purposes of this subdivision (a)(5), the term "crew leader" means an individual who:

(i) Furnishes individuals to perform service in agricultural labor for any other person;

(ii) Pays, either on his or her own behalf or on behalf of the other person, the individuals so furnished by him or her for the service in agricultural labor performed by them; and

(iii) Has not entered into a written agreement with the other person under which the individual is designated as an employee of the other person;

(6) Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority if performed for an employing unit which paid cash remuneration of one thousand dollars ($1,000) or more to individuals employed in domestic service in any calendar quarter in the calendar year or the preceding calendar year;

(7) Service of an individual who is a citizen of the United States, performed outside the United States, except in Canada, or in the case of the Virgin Islands, in the employ of an American employer, other than service which is deemed employment under the provisions of subsections (b) and (c) of this section or the parallel provisions of another state's law, if:

(A) The employer's principal place of business in the United States is located in this state;

(B) The employer has no place of business in the United States, but:

(i) The employer is an individual who is a resident of this state;

(ii) The employer is a corporation which is organized under the laws of this state; or

(iii) The employer is a partnership or a trust and the number of partners or trustees who are residents of this state is greater than the number who are residents of any one (1) other state;

(C) None of the criteria of subdivision (a)(7)(A) or (B) of this section are met, but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on the service, under the law of this state; or

(D) An "American employer" for purposes of this section means a person who is:

(i) An individual who is a resident of the United States;

(ii) A partnership, if two-thirds (2/3) or more of the partners are residents of the United States;

(iii) A trust, if all of the trustees are residents of the United States; or

(iv) A corporation organized under the laws of the United States or of any state;

(8) Notwithstanding subsection (b) of this section, all service performed by an officer or member of the crew of an American vessel on or in connection with the vessel if the operating office from which the operations of the vessel operating on navigable waters within or without the United States are ordinarily and regularly supervised, managed, directed, and controlled is within this state; and

(9) Notwithstanding any other provisions of this section, service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this chapter.

(b) The term "employment" shall include an individual's entire service performed within or both within and without this state if the service is localized in this state. Service shall be deemed to be localized within a state if:

(1) The service is performed entirely within the state; or

(2) The service is performed both within and without the state but the service performed without the state is incidental to the individual's service within the state, for example, service that is temporary or transitory in nature or consists of isolated transactions.

(c) The term "employment" shall include an individual's entire service performed within, or both within and without, this state if the service is not localized in any state but some of the service is performed in this state and:

(1) The individual's base of operations is in this state; or

(2) If there is no base of operations, then the place from which the service is directed or controlled is in this state; or

(3) The individual's base of operations or place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state;

(4) The term "employment" shall also include an individual's service, wherever performed within the United States, the Virgin Islands, or Canada, if:

(A) Such service is not covered under the unemployment compensation law of any other state, the Virgin Islands, or Canada; and

(B) The place from which the service is directed or controlled is in this state.

(d) Service covered by an election pursuant to § 11-10-403 and service covered by an election duly approved by the Director of the Department of Workforce Services in accordance with an arrangement pursuant to § 11-10-544 shall be deemed to be employment during the effective period of the election.

(e) Service performed by an individual for wages shall be deemed to be employment subject to this chapter irrespective of whether the common law relationship of master and servant exists, unless and until it is shown to the satisfaction of the director that:

(1) Such individual has been and will continue to be free from control and direction in connection with the performance of the service, both under his or her contract for the performance of service and in fact;

(2) The service is performed either outside the usual course of the business for which the service is performed or is performed outside of all the places of business of the enterprise for which the service is performed; and

(3) The individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in the service performed.

(f) The term "employment" shall not include:

(1) Service performed by an individual in agricultural labor, except as provided in subdivision (a)(5) of this section. For purposes of this subdivision (f)(1), the term "agricultural labor" means any service performed which was agricultural labor as defined in this subsection prior to January 1, 1972, and remunerated service performed:

(A) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife;

(B) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of the farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane if the major part of the service is performed on a farm;

(C) In connection with the production or harvesting of any commodity defined as an agricultural commodity in section 15(g) of the Agricultural Marketing Act or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(D) (i) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if the operator produced more than one-half (1/2) of the commodity with respect to which the service is performed.

(ii) In the employ of a group of operators of farms, or a cooperative organization of which the operators are members, in the performance of service described in subdivision (f)(1)(D)(i) of this section, but only if the operators produced more than one-half (1/2) of the commodity with respect to which the service is performed.

(iii) The provisions of subdivisions (f)(1)(D)(i) and (ii) of this section shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(E) On a farm operated for profit if the service is not in the course of the employer's trade or business. As used in this subdivision (f)(1), the term "farm" includes stock, dairy, poultry, fruit, furbearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards;

(2) Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority unless performed for an employing unit that paid cash remuneration of one thousand dollars ($1,000) or more to individuals employed in domestic service in any calendar quarter in the calendar year or the preceding calendar year;

(3) Service not in the course of the employer's trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for the service is fifty dollars ($50.00) or more and the service is performed by an individual who is regularly employed by the employer to perform the service. For purposes of this section, an individual shall be deemed to be regularly employed by an employer during a calendar quarter only if:

(A) On each of some twenty-four (24) days during the quarter, the individual performs for the employer for some portion of the day service not in the course of the employer's trade or business; or

(B) The individual was regularly employed as determined under subdivision (f)(3)(A) of this section by the employer in the performance of the service during the preceding calendar quarter;

(4) Service performed on or in connection with a vessel or aircraft not an American vessel or American aircraft if the employee is employed on and in connection with the vessel or aircraft when outside the United States;

(5) Service performed by an individual in the employ of his or her son, daughter, or spouse, and service performed by a child under the age of twenty-one (21) years in the employ of his or her father or mother;

(6) Service performed in the employ of the United States Government or of an instrumentality of the United States which is:

(A) Wholly or partially owned by the United States; or

(B) Exempt from the tax imposed by section 3301 of the Federal Unemployment Tax Act by virtue of any provision of law which specifically refers to that section or the corresponding section of prior law in granting the exemption;

(7) Service performed in the employ of any political subdivision of the state or any instrumentality of any political subdivision which is wholly owned by one (1) or more political subdivisions of the state;

(8) Service performed by an individual for any political caucus, committee, headquarters, or other groups of like nature not established on a permanent basis;

(9) Service performed by an individual as an employee or employee representative as defined in section 1 of the Railroad Unemployment Insurance Act;

(10) (A) Service performed in any calendar quarter in the employ of any organization exempt from income tax under section 501(a) of the Internal Revenue Code of 1954, other than an organization described in section 401(a) or under section 521 of the Internal Revenue Code of 1954 if the remuneration for the service is less than fifty dollars ($50.00);

(B) Service performed by an individual under the age of twenty-two (22) years who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at the institution, which combines academic instruction with work experience, if the service is an integral part of the program and the institution has so certified to the employer, except that this subdivision shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(C) Service performed in the employ of a school, college, or university if the service is performed by a student who is enrolled and is regularly attending classes at the school, college, or university; or

(D) Service performed in the employ of a hospital if the service is performed by a patient of the hospital as defined in § 11-10-221;

(11) Service performed in the employ of a foreign government, including service as a consular or other officer or employee or a nondiplomatic representative;

(12) Service performed in the employ of an instrumentality wholly owned by a foreign government:

(A) If the service is of a character similar to that performed in foreign countries by employees of the United States Government or of an instrumentality thereof; and

(B) If the United States Secretary of State shall certify to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States Government and of instrumentalities thereof;

(13) Service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law and service performed as an intern in the employ of a hospital by an individual who has completed a four-year course in a medical school chartered or approved pursuant to state law;

(14) Service performed by an individual for any person or employing unit as an insurance agent or as an insurance solicitor if all service performed by the individual for the person or employing unit is performed for remuneration solely by way of commission;

(15) Any service performed by an individual for any person or employing unit as a real estate agent or as a real estate solicitor or salesman if all service performed by the individual for the person or employing unit is performed for remuneration solely by way of commission;

(16) (A) Service performed by an individual in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution, provided that the service does not constitute employment performed by an employee under the Federal Unemployment Tax Act;

(B) Service performed by an individual in, and at the time of, the sale of newspapers or magazines to ultimate consumers, under an arrangement under which the newspapers or magazines are to be sold by him or her at a fixed price, his or her compensation being based on the retention of the excess of the price over the amount at which the newspapers or magazines are charged to him or her, whether or not he or she is guaranteed a minimum amount of compensation for the service or is entitled to be credited with the unsold newspapers or magazines turned back;

(17) Service performed in the employ of an international organization;

(18) Service performed by an individual in or as an officer or member of the crew of a vessel while it is engaged in the catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacea, sponges, seaweed, or other aquatic forms of animal and vegetable life, including service performed by any such individual as an ordinary incident to any such activity, except:

(A) Service performed in connection with the catching or taking of salmon or halibut for commercial purposes; and

(B) Service performed on or in connection with a vessel of more than ten (10) net tons, determined in the manner provided for determining the register tonnage of merchant vessels under the laws of the United States;

(19) Service that is performed by a nonresident alien individual for the period that he or she is temporarily present in the United States as a nonimmigrant under subparagraph (F) or (J) of section 101(a)(15) of the Immigration and Nationality Act and which is performed to carry out the purpose specified in subparagraph (F) or (J), as the case may be; or

(20) Service performed by a person committed to a penal institution.

(g) If the services performed during one-half (1/2) or more of any pay period by an individual for any person or employing unit employing him or her constitute employment, all the services of the individual for the period shall be deemed to be employment, but if the services performed during more than one-half (1/2) of any pay period by an individual for any person or employing unit employing him or her do not constitute employment, then none of the services of the individual for the period shall be deemed to be employment. As used in this section, the term "pay period" means a period of not more than thirty-one (31) consecutive days for which a payment or remuneration is ordinarily made to the individual by any person or employing unit employing him or her.



§ 11-10-211 - Employment office.

As used in this chapter, unless the context clearly requires otherwise, "employment office" means a free public employment office or branch thereof operated by this or any other state as a part of a state-controlled system of public employment offices or by a federal agency charged with the administration of an unemployment compensation program or free public employment offices.



§ 11-10-212 - Unemployment Compensation Fund.

As used in this chapter, unless the context clearly requires otherwise, "fund" means the Unemployment Compensation Fund established by this chapter.



§ 11-10-213 - State.

As used in this chapter, unless the context clearly requires otherwise, "state" includes the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.



§ 11-10-214 - Unemployment.

(a) As used in this chapter, unless the context clearly requires otherwise, an individual shall be deemed "unemployed" with respect to any week during which:

(1) He or she performs no services;

(2) No wages are payable to him or her with respect to that week, or if wages are payable to him or her for any week of less than full-time work, the wages are less than one hundred forty percent (140%) of his or her weekly benefit amount; and

(3) He or she is not on leave approved by an employer under the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., as in effect January 1, 2003.

(b) An individual's week of unemployment shall be deemed to commence the day on which he or she registers at a local employment office, except as the Director of the Department of Workforce Services may, by regulation, otherwise prescribe.



§ 11-10-215 - Wages.

(a) As used in this chapter, unless the context clearly requires otherwise, "wages" means all remuneration paid for personal services, including, but not limited to, commissions, bonuses, cash value of all remuneration paid in any medium other than cash, the value of which shall be estimated and determined in accordance with regulations prescribed by the Director of the Department of Workforce Services, and tips received while performing services which constitute employment and which are included in a written statement furnished to the employer pursuant to 26 U.S.C. § 6053(a). Provided that, the term "wages" shall not include:

(1) (A) For the purposes of §§ 11-10-701 -- 11-10-715:

(i) That part of remuneration paid to an individual by an employer with respect to employment during any calendar year beginning after December 31, 2003, and ending December 31, 2009, which exceeds ten thousand dollars ($10,000); and

(ii) For any calendar year beginning after December 31, 2009, that part of remuneration which exceeds twelve thousand dollars ($12,000).

(B) For the purposes of this subsection:

(i) Wages paid within a calendar year by a predecessor employer may be counted as though paid by a successor as defined in §§ 11-10-701 -- 11-10-715; and

(ii) The term "employment" includes services constituting employment under any unemployment insurance law of another state;

(2) The amount of any payment, with respect to services made to, or on behalf of, an individual in its employ under a plan or system established by an employing unit which makes provision for its employees, or for its employees and their dependents, including any amount paid by an employing unit for insurance or annuities, or into a fund, to provide for any payment, on account of:

(A) Retirement;

(B) (i) Sickness or accident disability, except payments made directly to the employee or his or her dependents.

(ii) However, payments made directly to an employee or his or her dependents under a workers' compensation law shall not be considered to be "wages";

(C) Medical and hospitalization expenses in connection with sickness or accident disability; or

(D) Death, provided the individual in its employ does not have the:

(i) Option to receive, instead of provision for the death benefit, any part of the payment, or, if the death benefit is insured, any part of the premiums or contributions to premiums paid by his or her employing unit; and

(ii) Right, under the provisions of the plan or system or policy of insurance providing for the death benefit, to assign the benefit or to receive cash consideration in lieu of the benefit either upon his or her withdrawal from the plan or system providing for the benefit or upon termination of the plan or system or policy of insurance or of his or her services with the employing unit;

(3) The payment by an employing unit, without deduction from the remuneration of the individual in its employ, of the tax imposed by the Federal Insurance Contributions Act upon an individual in its employ with respect to services performed;

(4) Payments made by an employer under a cafeteria plan, within the meaning of 26 U.S.C. § 125, if the payment would not be treated as wages without regard to the plan and it is reasonable to believe that, if 26 U.S.C. § 125 applied for purposes of this section, 26 U.S.C. § 125 would not treat any wages as constructively received; or

(5) Fees paid to corporate directors.

(b) Except as otherwise provided in regulations prescribed by the director, any third party which makes a sickness or accident disability payment which is defined in this section as wages shall be treated for purposes of this section and §§ 11-10-701 -- 11-10-715 as the employer with respect to the wages.

(c) Nothing in this section, except subdivision (a)(1), shall exclude from the term "wages":

(1) Any employer contribution under a qualified cash or deferred arrangement, as defined in section 401(k) of the Internal Revenue Code; or

(2) Any amount treated as an employer contribution under section 414(h)(2) of the Internal Revenue Code.

(d) Any amount deferred under a deferred compensation plan shall be treated as wages when the services for which compensation is deferred are performed.



§ 11-10-216 - Week.

As used in this chapter, unless the context clearly requires otherwise, "week" means a seven-consecutive-calendar-day period beginning on Sunday at 12:01 a.m. and ending on Saturday at midnight.



§ 11-10-217 - Insured work.

As used in this chapter, unless the context clearly requires otherwise, "insured work" means employment for employers.



§ 11-10-218 - Rate year.

As used in this chapter, unless the context clearly requires otherwise, "rate year" means a twelve-month period beginning on January 1 and ending on December 31.



§ 11-10-219 - Computation date.

As used in this chapter, unless the context clearly requires otherwise, "computation date" means June 30 of the preceding calendar year.



§ 11-10-220 - Educational institutions.

(a) (1) As used in this chapter, unless the context clearly requires otherwise, an "institution of higher education" means an educational institution that:

(A) Admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such a certificate;

(B) Is legally authorized in this state to provide a program of education beyond high school;

(C) Provides an educational program for which it awards a bachelor's or higher degree, provides a program which is acceptable for full credit toward such a degree, or offers a program of training to prepare students for gainful employment in a recognized occupation; and

(D) Is a public or other nonprofit institution.

(2) Notwithstanding any of the provisions of subdivision (a)(1) of this section, all colleges and universities in this state are institutions of higher education for purposes of this section.

(b) For the purposes of this chapter, an educational institution, other than an institution of higher education, is one:

(1) In which participants, trainees, or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes, or abilities from, by, or under the guidance of an instructor or teacher;

(2) Which is approved, licensed, or issued a permit to operate as a school by the Department of Education or other government agency that is authorized within the state to approve, license, or issue a permit for the operation of a school;

(3) Which offers a course of study or training which may be academic, technical, trade, or in preparation for gainful employment in a recognized occupation; and

(4) Which does not meet the definition of an "institution of higher education" as set forth in subsection (a) of this section.



§ 11-10-221 - Hospital.

As used in this chapter, unless the context clearly requires otherwise, "hospital" means an institution that has been licensed, certified, or approved by the Division of Health Facilities Services of the Department of Health, as a hospital.



§ 11-10-222 - United States.

As used in this chapter, unless the context clearly requires otherwise, the term "United States", when used in a geographical sense, includes the states, the District of Columbia, and the Commonwealth of Puerto Rico.



§ 11-10-223 - Supplemental benefit payments.

As used in this chapter, unless the context clearly requires otherwise, the term "supplemental benefit payments" means unemployment benefit payments made under a private unemployment compensation plan.



§ 11-10-224 - References to gender.

Throughout this chapter, the pronoun "he" is deemed to include the masculine gender, the feminine gender, and, in the case of employers who are not persons, the neuter gender.



§ 11-10-225 - American vessel.

"American vessel" means any vessel documented or numbered under the laws of the United States; and includes any vessel which is neither documented or numbered under the laws of the United States nor documented under the laws of any foreign country, if its crew is employed solely by one (1) or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state.



§ 11-10-226 - American aircraft.

"American aircraft" means an aircraft registered under the laws of the United States.



§ 11-10-227 - Treatment of Indian tribes.

(a) The term "employer" shall include any Indian tribe for which service in employment as defined under this chapter is performed.

(b) The term "employment" shall include service performed in the employ of an Indian tribe, as defined in Section 3306(u) of the Federal Unemployment Tax Act, provided the service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(7) and is not otherwise excluded from "employment" under this chapter. For purposes of this section, the exclusions from employment in § 11-10-210(a)(4) shall be applicable to services performed in the employ of an Indian tribe.

(c) The term "tribal unit" means subdivisions, subsidiaries, and business enterprises wholly owned by an Indian tribe.

(d) Benefits based on service in employment defined in this section shall be payable in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject under this chapter.

(e) (1) Indian tribes or tribal units subject to this chapter shall pay contributions under the same terms and conditions as all other subject employers unless they elect to pay into the state unemployment fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

(2) Indian tribes electing to make payments in lieu of contributions must make the election in the same manner and under the same conditions as provided in § 11-10-713 pertaining to state and local governments and nonprofit organizations subject to this chapter. Indian tribes will determine if reimbursement for benefits paid shall be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units.

(3) Indian tribes or tribal units shall be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions.

(f) (1) (A) Failure of the Indian tribe or tribal unit to make required payments, including assessments of interest and penalty, within ninety (90) days after receipt of the bill shall cause the Indian tribe to lose the option to make payments in lieu of contributions, as described in subsection (e) of this section, for the following tax year unless payment in full is received before contribution rates for the next tax year are computed.

(B) Any Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, as described in subdivision (f)(1)(A) of this section, shall have the option reinstated if, after a period of one (1) year, all contributions have been made timely, provided that no contributions, payments in lieu of contributions for benefits paid, penalties, or interest remain outstanding.

(2) (A) Failure of the Indian tribe or any tribal unit thereof to make required payments, including assessments of interest and penalty, after all collection activities deemed necessary by the Director of the Department of Workforce Services have been exhausted shall cause services performed for the tribe to not be treated as "employment" for purposes of subsection (b) of this section.

(B) The director may determine that any Indian tribe that loses coverage under subdivision (f)(2) of this section may have services performed for the tribe again included as "employment" for purposes of subsection (b) of this section if all contributions, payments in lieu of contributions, penalties, and interest have been paid.

(C) If an Indian tribe fails to make payments required under subdivisions (f)(2)(A) and (B) of this section, including assessments of interest and penalty, within ninety (90) days after a final notice of delinquency, the director will immediately notify the United States Internal Revenue Service and the United States Department of Labor.

(g) Notices of payment and reporting delinquency to Indian tribes or their tribal units shall include information that failure to make full payment within the prescribed time frame:

(1) Shall cause the Indian tribe to be liable for taxes under the Federal Unemployment Tax Act;

(2) Shall cause the Indian tribe to lose the option to make payments in lieu of contributions; and

(3) Could cause the Indian tribe to be excepted from the definition of "employer", as provided in subsection (a) of this section, and services in the employ of the Indian tribe, as provided in subsection (b) of this section, to be excepted from "employment".

(h) Extended benefits paid that are attributable to service in the employ of an Indian tribe and not reimbursed by the federal government shall be financed in their entirety by the Indian tribe.






Subchapter 3 - -- Administration and Enforcement

§ 11-10-301 - Department of Workforce Services -- Creation -- Director.

(a) (1) There is created a department to be known as the Department of Workforce Services that shall be administered by a full-time salaried director who shall be appointed by and serve at the pleasure of the Governor.

(2) The Director of the Department of Workforce Services shall have resided in the state for at least five (5) years and shall be a qualified elector.

(b) Before entering upon his or her duties, the director shall take and subscribe, and file in the office of the Secretary of State, an oath to support the United States Constitution and the Arkansas Constitution and to faithfully perform the duties of the office upon which he or she is about to enter.

(c) The director shall have such power and authority as he or she deems reasonable and proper for the effective administration of this chapter and will faithfully perform his or her duties and properly account for all funds received and disbursed by him or her under authority of this chapter.

(d) The director shall be the agent for service of process for all legal actions arising under this chapter or to which the department shall be named a party.

(e) The director shall procure an official seal, and every paper executed by the director in pursuance of law and sealed with the seal of his or her office shall be received in evidence in any court or other tribunal in this state and may be recorded in the same manner and with like effect as instruments regularly acknowledged.

(f) (1) The director shall have the authority to institute and prosecute in his or her name, as such, all suits, certificates of assessment, and other proceedings necessary for the collection of any taxes or overpayments collectible by him or her and which have become delinquent.

(2) No deposits of advance costs shall be required of the director in any suit or proceedings, nor shall he or she be required to give bond for costs, indemnity, or stay as a condition to the institution of any suit or proceedings, or to the issuance, service, or execution of any process therein, or ancillary thereto, or the appeal from any adverse action.

(g) (1) The director shall not be required to advance or pay any court costs to any court clerk for the institution or prosecution of any suit filed in his or her official capacity.

(2) No bond shall be required of the director in obtaining restraining orders, injunctions, or in any other cases where a bond is required to be made by a litigant, including supersedeas bond upon appeal.



§ 11-10-303 - Department of Workforce Services -- Employee insurance plans.

(a) The Director of the Department of Workforce Services is authorized to formulate, adopt, and administer plans to provide the regular employees of the Department of Workforce Services, as an incident of their employment, with group life insurance or insurance against the payment of medical and hospital expenses or any similar type of insurance.

(b) Any plan adopted shall be paid pursuant to the contract entered into with one (1) or more insurance companies authorized to do business in this state, and it may require the payment of all or any part of the premium by the Department of Workforce Services or by the employees.

(c) If any plan adopted requires contributions by the employees, the director may provide for the withholding of the amount of the employees' contribution from their salaries. However, the contributing share of funds paid by the Department of Workforce Services as the employer shall come from funds granted to the agency by the United States Department of Labor for such purposes.

(d) The plan may provide for the continuation of any insurance provided on the same or on a different basis upon termination of employment or after the retirement of any employee who retires after March 3, 1971, pursuant to the Arkansas Public Employees' Retirement System.

(e) Any plan adopted shall provide benefits similar to those made available by the federal government to its employees generally, and the cost thereof per employee shall not exceed the cost per employee that the federal government pays for similar insurance benefits.

(f) Participation by any employee of the Department of Workforce Services in any plan adopted shall be on a voluntary basis at the option of the employee.



§ 11-10-304 - Arkansas State Employment Service -- Creation.

(a) The Arkansas State Employment Service is established in the Department of Workforce Services.

(b) The Director of the Department of Workforce Services, in the conduct of the service, shall establish and maintain free public employment offices in such numbers and in such places as may be necessary for the proper administration of this chapter and for the purpose of performing such functions as are within the purview of the Act of Congress of June 6, 1933, hereinafter referred to as the "Wagner-Peyser Act".

(c) The provisions of that act of Congress are accepted by this state, and the department is designated and constituted the agency of this state for the purposes of that act.

(d) All moneys received by this state under that act of Congress shall be paid into the Employment Security Administration Fund, § 11-10-320, and shall be expended solely for the maintenance of the state system of public employment offices.

(e) (1) For the purpose of establishing and maintaining free public employment offices and promoting the use of their facilities, the director is authorized to enter into agreements with the Railroad Retirement Board, or any other agency of the United States or of this or any other state, charged with the administration of any law whose purposes are reasonably related to the purposes of this chapter.

(2) As a part of such agreements, the director may accept moneys, services, or quarters as a contribution to the maintenance of the state system of public employment offices or as reimbursement for services performed.

(3) All moneys received for these purposes shall be paid into the Employment Security Administration Fund.

(f) In addition to the services and activities otherwise authorized by this chapter, the department may perform, or contract for the performance of, such other services and activities as shall be specified in contracts for payment or reimbursement of the costs thereof made with the United States Secretary of Labor, with any federal, state, or local public agency, or administrative entity, or with any employer or private for-profit or nonprofit organization under, in accordance with, and in furtherance of the purposes of the Job Training Partnership Act, Pub. L. No. 97-300 [repealed].



§ 11-10-305 - State Employment Security Advisory Council -- Creation.

(a) The Governor shall appoint a State Employment Security Advisory Council, composed of men and women, including an equal number of employer representatives and employee representatives, who may be fairly regarded as representative because of their vocation, employment, or affiliations, and of such members representing the general public as the Governor may designate.

(b) The advisory council shall aid the Director of the Department of Workforce Services in reviewing the unemployment insurance and the employment service programs as to their content, adequacy, and effectiveness and in making recommendations for their improvement.

(c) The advisory council shall meet at least once each calendar quarter and, in addition, as frequently as the director deems necessary.

(d) (1) The advisory council shall make reports of its meetings which shall include a record of its discussions and its recommendations.

(2) The director shall make the reports available to any interested persons or groups.

(e) The members of the advisory council may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 11-10-306 - Director -- Duties and powers generally.

(a) It shall be the duty of the Director of the Department of Workforce Services to administer this chapter.

(b) (1) The Director shall have power and authority to adopt, amend, or rescind such rules and regulations, employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as he or she deems necessary or suitable to that end.

(2) Beginning on and after January 1, 1995, he or she shall have power and authority to equitably resolve issues involving employers or claimants if the issues are found to be the result of, or due to, agency error.

(c) Rules and regulations shall be effective upon publication in the manner, not inconsistent with the provisions of this chapter, which the director shall prescribe.

(d) The director shall determine his or her own organization and methods of procedure in accordance with the provisions of this chapter and shall have an official seal which shall be judicially noticed.

(e) Not later than June 30 of each year, the director shall submit to the Governor a report covering the administration and operation of this chapter during the preceding calendar year and shall make such recommendations for amendments to this chapter as he or she deems proper.

(f) (1) The reports shall include a balance sheet of the moneys in the funds in which there shall be provided, if possible, a reserve against the liability in future years to pay benefits in excess of the then-current contributions. This reserve shall be set up by the director in accordance with accepted actuarial principles on the basis of statistics of employment, business activity, and other relevant factors for the longest possible period.

(2) Whenever the director believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, he or she shall promptly so inform the Governor and the General Assembly, and make recommendations with respect thereto.

(g) (1) The director, in addition to other provisions of this chapter, is authorized to set up and maintain in the Department of Workforce Services a unit known as the enforcement unit.

(2) The unit may be maintained by a staff adequate to make investigations, hold hearings, and take testimony in connection with the enforcement of this chapter to the end that fraudulent claims on the part of claimants and the violation of this chapter on the part of employers may be curtailed to the minimum possible.

(3) The employees of the unit shall have authority to make audits, investigate records and books of employers, hold hearings, administer oaths, and subpoena witnesses, papers, books, and records in connection with the investigations.

(4) (A) The subpoena shall be effective in any part of this state, and any circuit court either in term time or vacation may by order require additional witnesses or the production of other relevant evidence subpoenaed by the director or any other person duly authorized by the director.

(B) The court may compel obedience to its order by procedure of contempt.



§ 11-10-307 - Director -- Rules and regulations.

(a) (1) General and special rules may be adopted, amended, or rescinded by the Director of the Department of Workforce Services only after public hearing or opportunity to be heard thereon, on which proper notice has been given.

(2) General rules shall become effective ten (10) days after filing with the Secretary of State and publication in one (1) or more newspapers of general circulation in this state.

(3) Special rules shall become effective ten (10) days after notification to or mailing to the last known address of the individuals or employing units affected thereby.

(b) Regulations may be adopted, amended, or rescinded by the director and shall become effective in the manner and at the time prescribed by the director.



§ 11-10-308 - Director -- Administrative determinations of coverage.

(a) The Director of the Department of Workforce Services may, upon his or her own motion or upon application of an employing unit, after notice and opportunity for hearing, make findings of fact and, on the basis thereof, determinations with respect to whether an employing unit constitutes an employer and whether services performed for or in connection with the business of an employing unit constitute employment for that employing unit.

(b) (1) However, the director may at his or her own instance and shall upon the application of any interested party, certify the question of coverage to the Board of Review for its determination.

(2) An appeal may be taken from a determination made by the director to the board on all matters with respect to coverage determined by the director within twenty (20) days after the mailing of notice of the findings and determination to the employing unit or, in the absence of mailing, within twenty (20) days after the delivery of the notice.

(c) If supported by substantial evidence and in the absence of fraud, a determination of the director, in the absence of appeal therefrom, and a determination of the board shall be conclusive except as to errors of law for all purposes of this chapter except as herein otherwise provided and, together with the record therein made, shall be admissible in any subsequent judicial proceeding involving liability for contributions.

(d) A review of the determination made by the director or the board may be had by filing a petition for review in the Court of Appeals within thirty (30) calendar days after the mailing of notice of the determination to the employing unit's last known address, or in the absence of mailing, within thirty (30) calendar days after the delivery of the notice.

(e) (1) A determination of the director which has not been appealed and a determination of the board, as provided for in this section, together with the record thereof, may be introduced in any proceeding involving a claim for benefits.

(2) The facts therein found and the determination therein made shall not be binding if evidence to the contrary is introduced in the hearing on the claim for benefits.

(f) (1) Any party appealing a determination of the director to the board or the court shall be required to file quarterly reports and pay all contributions, penalties, or interest due and owing during the appeal process.

(2) Upon finalization of the appeal, if it is found that no tax is owed or a lesser tax, penalty, or interest is owed, then that amount shall be refunded or credited to the employer's account.



§ 11-10-309 - Director -- Publication of rules, reports, etc.

The Director of the Department of Workforce Services shall make available for distribution to the public the text of this chapter, his or her regulations and general and special rules, his or her annual report to the Governor, and any other material he or she deems relevant and suitable and shall furnish the materials to any person upon application therefor.



§ 11-10-310 - Director -- Personnel.

(a) Subject to other provisions of this chapter, the Director of the Department of Workforce Services is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of his or her duties under this chapter.

(b) The director may delegate to any such person such power and authority as he or she deems reasonable and proper for the effective administration of this chapter and may, in his or her discretion, bond any person handling moneys or signing checks hereunder.

(c) The director is authorized and directed to provide for a merit system covering all persons employed in the administration of this chapter and shall have authority, by regulation, to provide for all matters that are appropriate to the maintenance of this system on the basis of efficiency and fitness.

(d) The director is authorized to adopt such regulations as may be necessary to meet personnel standards promulgated by the Social Security Board pursuant to the Social Security Act, and the Wagner-Peyser Act, and to provide for the maintenance of the merit system required under this section in conjunction with any merit system applicable to any other state agency which meets the personnel standards promulgated by the board.



§ 11-10-311 - Employment stabilization.

The Director of the Department of Workforce Services, with the advice and aid of the State Employment Security Advisory Council, shall take all appropriate steps to reduce and prevent unemployment, to encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance, to investigate, recommend, advise, and assist in the establishment and operation by municipalities, counties, planning districts, school districts, and the state of programs for public works to be used in times and places of economic downturn and high unemployment for the purpose of promoting the employment of unemployed and underemployed workers throughout the state, and to these ends, to carry on research and such investigations as he or she shall deem necessary and to publish the results thereof.



§ 11-10-312 - Federal-state cooperation.

(a) In the administration of this chapter, the Director of the Department of Workforce Services shall cooperate with the United States Department of Labor to the fullest extent consistent with the provisions of this chapter and shall take such action, through the adoption of such appropriate rules, regulations, administrative methods, and standards as may be necessary to secure to this state and its citizens all advantages available under the provisions of the Social Security Act that relate to unemployment compensation, the Federal Unemployment Tax Act, the Wagner-Peyser Act, the Job Training Partnership Act [repealed], and the Federal-State Extended Unemployment Compensation Act of 1970.

(b) In the administration of the provisions in §§ 11-10-534 -- 11-10-543, which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, the director shall take such action as may be necessary to:

(1) Ensure that the provisions are so interpreted and applied as to meet the requirements of the federal act referred to in this subsection as interpreted by the United States Department of Labor; and

(2) Secure to this state the full reimbursement of the federal share of extended benefits paid under this chapter that are reimbursable under the federal act referred to in this subsection.



§ 11-10-313 - Compensation based on multiple-state earnings.

(a) The Director of the Department of Workforce Services shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this chapter with his or her wages and employment covered under the unemployment compensation laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in those situations and which include provisions for:

(1) Applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two (2) or more state unemployment compensation laws; and

(2) Avoiding the duplicate use of wages and employment by reason of such combining.

(b) (1) Any and all wage and employment information necessary for the carrying out of the arrangements shall be promptly provided by employers upon request by the director.

(2) Willful failure to promptly provide the information shall subject an employer to the penalties set forth in § 11-10-106(b).



§ 11-10-314 - Disclosure of information.

(a) (1) Except as otherwise provided in this section, information obtained by the Director of the Department of Workforce Services from any employing unit or individual pursuant to the administration of this chapter and any determination as to the rights or status of any employer or individual made by the director pursuant to the administration of this chapter shall be held confidential and shall be protected by government privilege.

(2) (A) The information shall not be used in any action or proceeding before any court, administrative tribunal, or body except those created by this chapter unless the Department of Workforce Services is a party, a real party in interest, or a complainant therein or unless the litigation involves criminal actions brought under provisions of this chapter.

(B) This information shall not be otherwise disclosed or be open to public inspection in any manner revealing the individual's or employing unit's identity.

(b) (1) Information from the records of the Department of Workforce Services that concerns a claim for benefits shall be available for inspection and copying by any interested party or his or her legal representative to the extent necessary for the proper representation of his or her position in any proceeding under this chapter.

(2) Notwithstanding any other provision of this chapter or any other law:

(A) Any claimant may be supplied, subject to such restrictions as the director may by regulation prescribe, with any information contained in his or her unemployment insurance benefit payment record or on his or her most recent monetary determination;

(B) Any individual or employer may be provided any information from the records of the Department of Workforce Services to the extent that the information was provided by him or her; and

(C) Any job applicant may be provided with evidence of his or her registration for work.

(c) (1) (A) Subject to such restrictions as the director may by regulation prescribe, the confidential information may be made available to any agency of this or any other state, or any federal agency, charged with the administration of an unemployment compensation law or the maintenance of a system of public employment offices, the Internal Revenue Service, the Office of Federal Contract Compliance, the United States Bureau of Labor Statistics of the United States Department of Labor, or any state or federal agency for income or eligibility verification purposes but except as may otherwise be provided in this section and §§ 11-10-305 -- 11-10-312 and 11-10-315 -- 11-10-318 only as and to the extent mandated by Pub. L. No. 98-369 and implementing regulations promulgated thereunder by the United States Department of Labor.

(B) The information obtained in connection with the administration of the employment service may be made available to persons or agencies for purposes appropriate to the operation of a public employment service.

(2) Upon request, the director shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment and may furnish to any state agency similarly charged, the name, address, ordinary occupation, and employment status of each recipient of benefits and the recipient's rights to further benefits under this chapter.

(d) The director may request the Comptroller of the Currency to cause an examination of the correctness of any return or report of any national banking association rendered pursuant to the provisions of this chapter and may in connection with this request transmit any report or return to the comptroller as provided in section 1606(c) [repealed] of the Internal Revenue Code of 1939.

(e) (1) (A) Upon request of a public agency administering or supervising the administration of a state plan of Aid to Families with Dependent Children approved under Part A of Title IV of the Social Security Act, or the administration of a state plan of medical assistance approved under Title XIX of the Social Security Act, the administration of a state plan of food stamps approved under the Food Stamp Act of 1977, Pub. L. No. 95-113, request of a public agency charged with any duty or responsibility authorized or required under the Child Support and Establishment of Paternity Program provisions of Part D of Title IV of the Social Security Act, or request of officers or employees of the United States Department of Agriculture, the director shall furnish to the public agency information contained in the files of the Department of Workforce Services with respect to any individual specified in the request as to whether the individual is receiving, has received, or has made application for unemployment compensation, the date the individual was determined eligible or ineligible, the date the individual's claim was exhausted, the weekly benefit amount actually paid and the date paid, the individual's weekly benefit amount, whether the individual is receiving or has received wages, the name and address of the employer from whom the wages have been received and the amount of any wages received by the individual, the current or most recent home address of the individual, whether the individual has refused an offer of employment, and, if so, a description of the employment so offered, including, but not limited to, the terms, conditions, and rate of pay therefor.

(B) The requesting agency shall reimburse the Department of Workforce Services for costs incurred in providing the requested information.

(2) The director shall promulgate regulations establishing such safeguards as are necessary to ensure that information disclosed as authorized in this section to state and local child support enforcement agency officers and employees is used only for purposes of establishing and collecting child support obligations from and locating individuals owing the obligations and to ensure that information disclosed as authorized in this section to officers and employees of the United States Department of Agriculture and to officers and employees of any state food stamp agency is used only for purposes of determining an individual's eligibility for benefits or the amount of benefits under the food stamp program established under the Food Stamp Act of 1977.

(3) Information requested by the Department of Human Services and the Department of Finance and Administration under this subsection shall be released to the appropriate divisions of the respective departments on a basis in accordance with a plan to be developed between the appropriate division of each department and the Department of Workforce Services.

(4) (A) In addition to the above, wage information contained in the records of the Department of Workforce Services shall be made available to the extent necessary for purposes of determining an individual's eligibility for aid or services or the amount of the aid or services to which an individual may be entitled under a state plan for aid and services to needy families with children approved under Part A of Title IV of the Social Security Act to a state or political subdivision thereof charged with the responsibility of making the determinations when the information is specifically requested on an individual by name and social security number by the state or political subdivision for those purposes.

(B) The governmental agency or entity requesting any information under this subsection shall reimburse the Department of Workforce Services for any and all costs incurred by the agency in making the requested information available.

(5) (A) (i) Officers or employees of the United States Department of Housing and Urban Development and representatives of a public housing agency shall be entitled to certain wage and unemployment compensation information with respect to individuals applying for or participating in any housing assistance program administered by the United States Department of Housing and Urban Development as provided for in Section 303 of the Social Security Act at 42 U.S.C. § 503 but only as and to the extent mandated by Section 904(c) of Pub. L. No. 100-628, the McKinney Homeless Act, and implementing regulations.

(ii) All requests received by the director under this subsection shall be processed within three (3) business days.

(B) The requesting agency shall reimburse the Department of Workforce Services for the costs incurred in providing the requested information.

(f) (1) (A) (i) All records, files, and documents of the Department of Workforce Services pertaining to claims, benefit payments, assessments, contributions, disqualifications for benefits, removals of disqualifications for benefits, charges and credits to accounts, and classification of employers, wherever located, which relate in any way to an employer or an employee of the employer shall be made available at all times for examination by an affected employer, a claimant, or the duly authorized representative of an employer or a claimant.

(ii) But no record, file, or document shall be removed from the custody of the Department of Workforce Services.

(B) (i) Any information made available under this provision to a claimant shall be information pertaining only to that claimant.

(ii) Any information made available under this provision to an affected employer shall be information pertaining only to that employer.

(2) No finding of fact or conclusion of law contained in a decision of the Department of Workforce Services, an appeals hearing officer, the Board of Review, or a court obtained under this chapter shall have a preclusive effect in any other action or proceeding except proceedings under this chapter.

(g) (1) To the extent necessary for the proper verification of transactions affecting his or her account as provided in §§ 11-10-701 -- 11-10-715, upon receipt by the director of a request from an affected employer for information concerning benefits paid to a claimant who has been a base period employee of the employer, the director shall, as promptly as possible, furnish information regarding the periods of time for which benefits were paid and the amount of benefits chargeable to the employer that have been paid to the claimant up to the date of the employer's request for each worker the employer properly identifies in his or her request by social security account number and name.

(2) However, information regarding benefits charged more than one (1) year prior to the last computation date may not be given.

(h) Notwithstanding any other provisions of this chapter, information obtained in the administration of this chapter and in the administration of and concerning the Job Training Partnership Act, 29 U.S.C. § 1501 et seq. [repealed], and its successor, the Workforce Investment Act, Pub. L. No. 105-220, programs by the Department of Workforce Services shall be made available to persons and agencies for purposes appropriate to the Department of Workforce Services' operation and administration of the Job Training Partnership Act ]repealed] and its successor, the Workforce Investment Act, Pub. L. No. 105-220, programs. Pursuant to an agreement between the Department of Workforce Services and the appropriate agencies, the director shall establish safeguards as are necessary to protect the confidential information made available pursuant to this section.

(i) (1) (A) Upon receipt of a subpoena of a Workers' Compensation Commission administrative law judge by the director, information from an individual's claim record or from his or her application for work may be made available to the commission for use in making administrative determinations under the Workers' Compensation Law, § 11-9-101 et seq., in court proceedings under that law, or in other actions reasonably necessary for the proper administration of the law.

(B) Photocopies of Department of Workforce Services records containing the information shall be received in evidence in any court or administrative proceeding had under the law provided that the copies have been sealed with the official seal of the director.

(2) The director shall not be obligated to make the information available unless:

(A) The subpoena is delivered at least five (5) work days prior to the date the information is required; and

(B) Payment of fifty dollars ($50.00) for the cost of producing the information is made or tendered at the time of service of the order or within three (3) working days of service of the order.

(j) For use in furthering the economic development of the State of Arkansas, the director may provide, to the extent that it is available, the following information obtained in the administration of this chapter to the state agencies specified:

(1) The Arkansas Economic Development Council may be provided:

(A) The employer's name, mailing address, and business location in Arkansas; the name of the owner, chief executive officer, or plant manager; the current number of employees; and the code for each employer classified by the agency in Standard Industrial Classification Codes 20-87 or the equivalent classification codes under the North American Industry Classification System; and

(B) The claims status of workers hired by employers under the Arkansas Economic Development Council's Arkansas Enterprise Zone Program authorized by the Arkansas Enterprise Zone Act of 1993, § 15-4-1701 et seq., and the Arkansas Economic Development Act of 1995, § 15-4-1901 et seq., provided that the commission submits a list of workers by name and social security number;

(2) The Revenue Division of the Department of Finance and Administration may be provided:

(A) Such information as is required and necessary by the Arkansas Enterprise Zone Act of 1993, § 15-4-1701 et seq., and the Arkansas Economic Development Act of 1995, § 15-4-1901 et seq.;

(B) The net increase in employment at manufacturing and mining establishments as defined in § 26-51-505 that are participating in the manufacturing jobs tax credit program created by § 26-51-505 if the division provides a list of employers by name, location, and the period of time for which the data is sought; and

(C) Such information as is necessary for the effective operation of their respective programs to allow cooperation between the division and the Department of Workforce Services;

(3) The Arkansas Institute for Economic Advancement of the University of Arkansas at Little Rock may be provided covered wage and employment data by county on a quarterly basis by the two-digit Office of Management and Budget standard industrial classifications or the equivalent classification codes under the North American Industry Classification System;

(4) The Arkansas Rehabilitation Services may be provided employer quarterly wage reports and employer names, addresses, and phone numbers;

(5) The Arkansas State Highway and Transportation Department may be provided:

(A) The employer's name, the business location in Arkansas, the current number of employees, and the code for each employer classified by the agency in the Standard Industrial Classification Code or the equivalent classification code under the North American Industry Classification System; and

(B) Other information that is necessary for the effective operation of their respective programs in order to allow cooperation between the Arkansas State Highway and Transportation Department and the Department of Workforce Services; and

(6) The Arkansas Department of Environmental Quality may be provided the employer's name, mailing address, business location in Arkansas, the current number of employees, and the code for each employer classified by the agency in the Standard Industrial Classification Code or an equivalent classification code under the North American Industry Classification System.

(k) (1) The state entities specified in subsection (j) of this section are strictly prohibited from making any disclosure or redisclosure of the confidential information which may be made available to them under the provisions of subsection (j) of this section.

(2) Any publication of employer data by these entities shall be done in strict accordance with the rules used by the agency and as prescribed by the United States Bureau of Labor Statistics of the United States Department of Labor to prevent the disclosure of individual employer information.

(3) The governmental agency or entity requesting any information under subsection (j) of this section shall reimburse the Department of Workforce Services for any and all costs incurred by the agency in making the requested information available.

(4) Information requested by the state entities specified in subsection (j) of this section shall be released to the appropriate entities in accordance with agreements between these entities and the Department of Workforce Services.

(l) (1) Upon receipt of an order from a court of record of this state by the director for information pertaining to an individual's current wage file and unemployment benefit payment record as contained in the records of the Department of Workforce Services, the information shall be made available to the court for the purpose of determining an amount of support to be set during a proceeding for the establishment or collection of child support obligations, or both.

(2) A photocopy of the records containing the information or a statement that no information for the requested individual is contained in the file of the Department of Workforce Services under the official seal of the director shall be received into evidence in the court of record.

(3) The court order shall be satisfied by mailing the document under seal directly to the court of record within ten (10) working days of receipt of the court order unless a motion challenging the information is filed or a subpoena is issued requiring the appearance of an employee of the Department of Workforce Services with the court within thirty (30) days prior to the trial.

(4) The director shall comply with the court order for information if the following conditions are met:

(A) The order is delivered at least ten (10) workdays prior to the date that the information is required;

(B) The court order includes the name and social security number of the individual for whom information is requested; and

(C) The court order is accompanied by the payment of ten dollars ($10.00) by the moving party seeking the information to the Department of Workforce Services for costs associated with producing the information.

(5) Provided, however, the Department of Workforce Services may not release information under this subsection if the United States Secretary of Labor rules that release of the information would be grounds to find that the state is in substantial noncompliance with 42 U.S.C. § 503 or 26 U.S.C. § 3304.

(m) (1) Beginning on and after January 1, 1995, the State Insurance Department may be provided with the name and address of any lessor employing unit as defined in § 11-10-717(e).

(2) The State Insurance Department shall be strictly prohibited from making any disclosure or redisclosure of any record containing confidential information provided by the Department of Workforce Services under this subsection.

(n) (1) Beginning on and after January 1, 1995, the Workers' Health and Safety Division of the Workers' Compensation Commission may be furnished, for production of the extra-hazardous employer identification formula, the following data to the extent that such data is maintained in the department's computer database:

(A) Employer name;

(B) Federal employer identification number;

(C) Employer address and plant locations in Arkansas;

(D) Employer telephone number;

(E) Employer standard industrial classification code;

(F) Maximum number of employees by calendar year;

(G) Unemployment insurance account number; and

(H) Reporting unit number.

(2) (A) The division shall be strictly prohibited from making any disclosure or redisclosure of the confidential information which may be made available to it under this subsection.

(B) Additionally, the division shall reimburse the Department of Workforce Services for any and all costs incurred by the Department of Workforce Services in making the information available.

(o) (1) Effective July 1, 1997, the director may provide information or take other actions necessitated by The Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193.

(2) The director may furnish wage and claim information to the state and national New Hire Directories created by Pub. L. No. 104-193 for the purposes of locating individuals to establish paternity and to establish, modify, or enforce child support orders. The director may authorize state and local child support enforcement agencies to disclose unemployment compensation data to an agent and may permit state and local child support enforcement agencies to access such data for establishing paternity and other purposes.

(3) Information requested pursuant to Pub. L. No. 104-193 shall only be released in accordance with an agreement between the Department of Workforce Services and the appropriate state or federal agency. Safeguards protecting the confidentiality of such data and reimbursement of costs for providing such information will be made part of the agreement.

(p) The Disability Determination for Social Security Administration may be provided employee wage files and unemployment claim records for the purpose of investigations for potential fraud. The administration is strictly prohibited from making any disclosure or redisclosure of the confidential information which may be made available to it under this subsection. Reasonable costs will be required for producing this information.

(q) The Workers' Compensation Fraud Investigation Unit of the State Insurance Department may be furnished pursuant to a subpoena any individual's wage file and unemployment benefit payment record as contained in the records of the Department of Workforce Services. These records are being provided for the sole purpose of investigating potential workers' compensation fraud. The unit is strictly prohibited from making any disclosure or redisclosure of the confidential information which may be made available to it under the provisions of this subsection. However, records provided to the unit pursuant to this subsection may be made part of a unit's referral for criminal charges to a local prosecutor under § 11-9-106(d)(3) and used in any resulting criminal trial or prosecution, including cases tried by employees of the unit under the provisions of § 11-9-106(e)(2). Reasonable costs may be required for producing the subpoenaed information.

(r) (1) The director, pursuant to a valid subpoena issued by a state prosecuting attorney, the Attorney General, a United States Attorney, a United States Magistrate Judge, or the Federal Bureau of Investigation, may release information in the possession of the Department of Workforce Services to law enforcement officials who seek unemployment information for the investigation or prosecution of a crime or to enforce an order of a court in a criminal matter.

(2) Nothing in this section shall be deemed to prohibit the Department of Workforce Services from providing information subpoenaed by the Attorney General in any case.

(3) (A) The director may release information in the possession of the Department of Workforce Services to federal public officials in the performance of their official duties acting through the United States Attorney's office.

(B) The information will be disclosed under an information exchange agreement with the United States Attorney's office, which will ensure the protection of the confidentiality of the information and the cost of providing the information.

(4) In cases except as provided in subdivision (r)(1) of this section, the director shall:

(A) First move to quash the subpoena; and

(B) Honor the subpoena and subpoenas dealing with similar subject matter, but only if a court of competent jurisdiction finds that the need to examine the subpoenaed information outweighs the express policy of maintaining confidentiality in matters involving individuals and employers dealing with the Department of Workforce Services.

(s) (1) To perform audit and compliance duties, the Department of Finance and Administration may be provided unemployment insurance contribution information reported by companies doing business in Arkansas, including without limitation employer name, employer address, employer telephone number, federal employer identification number, and tax identification number of employees.

(2) The Department of Finance and Administration shall not make any disclosure or redisclosure of the confidential information provided under subdivision (s)(1) of this section.



§ 11-10-315 - Authority to administer oaths, issue subpoenas, etc.

In the discharge of the duties imposed by this chapter, the Director of the Department of Workforce Services, the chair of an appeal tribunal, the members of the Board of Review, and any duly authorized representative of any of them shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with disputed claims or the administration of this chapter.



§ 11-10-316 - Refusal to obey subpoena.

(a) In case of contumacy by or refusal to obey a subpoena issued to any person, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the Director of the Department of Workforce Services, the Board of Review, the chair of an appeal tribunal, or any duly authorized representative of any of them shall have jurisdiction to issue to the person an order requiring the person to appear before the director, the board, the chair of an appeal tribunal, or any duly authorized representative of any of them, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question, and any failure to obey the order of the court may be punished by the court as a contempt thereof.

(b) (1) Any person who shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, if it is in his or her power to do so, in obedience to a subpoena of the director, the board, the chair of an appeal tribunal, or any duly authorized representative of any of them shall be punished by a fine of not less than two hundred dollars ($200) or by imprisonment for not longer than sixty (60) days, or by both fine and imprisonment.

(2) Each day that the violation continues shall be deemed to be a separate offense.



§ 11-10-317 - Protection against self-incrimination.

(a) No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the Director of the Department of Workforce Services, the Board of Review, the chair of an appeal tribunal, or any duly authorized representative of any of them or in obedience to the subpoena of any of them in any cause or proceeding before the director, the board, or an appeal tribunal on the ground that the testimony or evidence, documentary or otherwise, required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture.

(b) However, no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after having claimed his or her privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.



§ 11-10-318 - Employing unit to keep and report work records.

(a) (1) Each employing unit shall keep true and accurate work records, for such periods of time and containing such information as the Director of the Department of Workforce Services may prescribe.

(2) The records shall be open to inspection and be subject to being copied by the director or his or her authorized representatives at any reasonable time and as often as may be necessary.

(b) The director, the Board of Review, and the chair of any appeal tribunal may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which he or she or the board deems necessary for the effective administration of this chapter.



§ 11-10-319 - Representation in court.

(a) Civil Actions. In any civil action to enforce the provisions of this chapter, the Director of the Department of Workforce Services, the Board of Review, and the state may be represented by any qualified attorney who is employed by the director and is designated by him or her for this purpose or at the director's request by the Attorney General.

(b) Criminal Actions. All criminal actions for violations of any provisions of this chapter, or any rule or regulation issued pursuant thereto, shall be prosecuted by the Attorney General of the state, or by the prosecuting attorney of the county in which the violation occurred.



§ 11-10-320 - Employment Security Administration Fund -- Creation.

(a) There is created in the State Treasury a special fund to be known as the Employment Security Administration Fund.

(b) All money deposited or paid into this fund shall be continuously available to the Director of the Department of Workforce Services for expenditure in accordance with the provisions of this chapter and shall not lapse at any time or be transferred to any other fund.

(c) The fund shall consist of any money appropriated by this state in accordance with this chapter; all money received from the United States or any agency thereof; all money received from any agency of the United States or any other state as compensation for services or facilities supplied to the agency; all amounts received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the fund or by reason of damage to property, equipment, or supplies purchased from money in the fund; and all proceeds realized from the sale or disposition of any property, equipment, or supplies which may no longer be necessary for the proper administration of this law.

(d) Notwithstanding any provision of this section and §§ 11-10-321 and 11-10-322, all money requisitioned and deposited into this fund pursuant to this chapter shall remain part of the fund and shall be used only in accordance with the conditions specified in this chapter.

(e) The director shall transmit to the Auditor of State all documents and information required by the Auditor of State from which to prepare a register. The Auditor of State is authorized and directed to keep a register in his or her office of all checks and other fiscal transactions of the expenditures from the fund. This information shall be a public record.



§ 11-10-321 - Employment Security Administration Fund -- Deposit and disbursement.

(a) All money in the Employment Security Administration Fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds in the State Treasury, except that money in this fund shall not be commingled with other state funds but shall be maintained in a separate account on the books of a depository bank.

(b) Disbursements shall be paid out of the fund on requisitions drawn by the Director of the Department of Workforce Services under regulations of the director.

(c) All money in this fund, except money received pursuant to the authorization in § 903 of the Social Security Act shall be expended solely for the purpose and in the amounts found necessary by the United States Secretary of Labor for the proper and efficient administration of the employment security program.



§ 11-10-322 - Employment Security Administration Fund -- Reimbursement of the fund.

(a) If any money in the Employment Security Administration Fund, paid to this state under Title III of the Social Security Act or the Wagner-Peyser Act, is found by the United States Secretary of Labor, because of any action or contingency, to have been lost or to have been expended for purposes other than, or in amounts in excess of, those found necessary by the United States Secretary of Labor for the proper administration of the employment security program, it is the policy of this state that the money shall be replaced by money appropriated for that purpose by the state to the fund for expenditure as provided in this chapter.

(b) Upon receipt of such a finding by the United States Secretary of Labor, the Director of the Department of Workforce Services shall promptly report the amount required for the replacement to the Governor, and the Governor shall, at the earliest opportunity, submit to the General Assembly a request for the appropriation of that amount.






Subchapter 4 - -- Employer Coverage

§ 11-10-401 - Period.

Except as provided in § 11-10-403, any employing unit that is or becomes an employer subject to this chapter within any calendar year shall be subject to this chapter during the whole of the calendar year.



§ 11-10-402 - Termination.

Except as otherwise provided in § 11-10-403, an employing unit may cease to be an employer subject to this chapter in accordance with the regulations of the Director of the Department of Workforce Services.



§ 11-10-403 - Election.

(a) (1) An employing unit, not otherwise subject to this chapter, which filed with the Director of the Department of Workforce Services its written election to become an employer subject hereto for not less than two (2) calendar years shall, with the written approval of the election by the director, become an employer subject hereto to the same extent as all other employers, as of the date stated in the approval.

(2) That employing unit shall cease to be subject hereto as of January 1 of any calendar year subsequent to two (2) calendar years, only if during January of each year it has filed with the director a written notice to that effect.

(b) (1) An employing unit, for which services that do not constitute employment, as defined in this chapter, are performed, may file with the director a written election that all services performed by individuals in its employ in one (1) or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of this chapter for not less than two (2) calendar years.

(2) Upon the written approval of the election by the director, such services shall be deemed to constitute employment subject to this chapter from and after the date stated in the approval.

(3) The services shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to such two (2) calendar years, only if during January of such year the employing unit has filed with the director a written notice to that effect.



§ 11-10-404 - Nonprofit employers.

(a) (1) (A) Any political subdivision of this state may elect to cover under this chapter service performed by employees in all of the hospitals and institutions of higher education, as defined in §§ 11-10-220 and 11-10-221, operated by the political subdivision.

(B) Election is to be made by filing with the Director of the Department of Workforce Services a notice of the election at least thirty (30) days prior to the effective date of the election.

(2) The election shall exclude any services described in § 11-10-210(a)(4).

(3) Any political subdivision electing coverage under this section shall make payments in lieu of contributions with respect to benefits attributable to the employment as provided with respect to nonprofit organizations in § 11-10-713(c) and (f).

(b) The provisions in § 11-10-509 with respect to benefit rights based on service for state and nonprofit institutions of higher education shall be applicable also to service covered by an election under this section.

(c) The amounts required to be paid in lieu of contributions by any political subdivision under this section shall be billed and payment made as provided in § 11-10-713(d) with respect to similar payments of nonprofit organizations.

(d) An election under this section may be terminated by filing with the director written notice not later than thirty (30) days preceding the last day of the calendar year in which the termination is to be effective. The termination becomes effective as of the first day of the next ensuing calendar year with respect to services performed after that date.



§ 11-10-405 - Contributions liability contingency.

If at any time any of the employments excluded in §§ 11-10-201 -- 11-10-226 shall become liable for federal unemployment tax, the employments shall thereupon immediately become liable for contributions under the provisions of this chapter.






Subchapter 5 - -- Benefits Generally

§ 11-10-501 - Payment.

(a) All benefits provided in this chapter shall be payable from the Unemployment Compensation Fund.

(b) All benefits shall be paid through Department of Workforce Services offices, in accordance with such regulations as the Director of the Department of Workforce Services may prescribe.



§ 11-10-502 - Weekly benefit amount.

(a) An insured worker's weekly benefit amount shall be an amount equal to one-twenty-sixth (1/26) of his or her total wages for insured work paid during the one (1) quarter of his or her base period in which the wages were highest.

(b) (1) A weekly benefit amount shall not be less than twelve percent (12%) of the state average weekly wage for insured employment for the preceding calendar year for benefit years beginning after June 30, 1987.

(2) However, effective July 1, 2012, the weekly minimum benefit amount established in subdivision (b)(1) of this section shall not be greater than eighty-one dollars ($81.00).

(c) (1) A weekly benefit amount shall not be greater than sixty-six and two-thirds percent (662/3%) of the state average weekly wage for insured employment for the previous calendar year for benefit years beginning after June 30, 1985.

(2) However, effective July 1, 2012, the weekly maximum benefit amount established in subdivision (c)(1) of this section shall not be greater than four hundred fifty-one dollars ($451).

(d) Weekly benefit amounts that are not in even multiples of one dollar ($1.00) shall be rounded to the next lower full dollar amount.

(e) On June 1 of each year, the Director of the Department of Workforce Services shall determine the average weekly wage for insured employment for the preceding calendar year in the following manner:

(1) The sum of the total monthly employment reported for the calendar year shall be divided by twelve (12) to determine the average monthly employment;

(2) The sum of the total wages reported for the previous calendar year shall be divided by the average monthly employment to determine the average annual wage; and

(3) The average annual wage shall be divided by fifty-two (52) to determine the average weekly wage for insured employment.



§ 11-10-503 - Weekly benefits for partial unemployment.

(a) Any insured worker who is unemployed in any week as defined in § 11-10-214 and who meets the eligibility requirements of §§ 11-10-507 -- 11-10-511 shall be paid, with respect to the week, an amount equal to his or her weekly benefit amount less that part of any earnings payable to him or her with respect to the week that is in excess of forty percent (40%) of his or her weekly benefit amount.

(b) The benefits, if not a multiple of one dollar ($1.00), shall be rounded to the next lower multiple of one dollar ($1.00).



§ 11-10-504 - Maximum benefits payable.

(a) The maximum potential benefits of any insured worker in a benefit year shall be the amount equal to whichever is the lesser of:

(1) Twenty-five (25) times his or her weekly benefit amount; or

(2) One-third (1/3) of his or her wages for insured work in his or her base period.

(b) If the total amount of benefits is not a multiple of his or her weekly benefit amount, it shall be computed to the next higher multiple of his or her weekly benefit amount.



§ 11-10-505 - Failure of base-period employer to respond.

(a) (1) (A) A notice to the base-period employer shall be mailed or posted online, or both, promptly to each employer appearing on the claimant's monetary determination as a base-period employer.

(B) Employers may choose to receive and respond to notice under this section through the mail or online, or both.

(2) (A) If any base-period employer fails to respond to the notice to the base-period employer within fifteen (15) calendar days, the employer shall be deemed to have waived the employer's right to respond.

(B) The Director of the Department of Workforce Services may accept the statement given by the claimant as his or her reason for separation from the base-period employer and may base his or her determination on the statement given by the claimant.

(b) The director shall adopt rules necessary to carry out this section.

(c) On or before January 1, 2012, the director shall make available on the website of the Department of Workforce Services a program that will allow employers the option to receive and respond to notice under this section.



§ 11-10-506 - Seasonal employment and benefit rights.

(a) (1) As used in this section, the term "seasonal industry" means an industry in which, because of the seasonal nature thereof, it is customary to lay off forty percent (40%) or more of the average monthly number of workers for at least four (4) consecutive months during a regularly recurring period of each year and in which industry it is highly impracticable or impossible to continue seasonal operations throughout a period or periods of one (1) year in length. However, the total cessation of operations is not a prerequisite to classification as a seasonal industry.

(2) (A) After a study of previous employment records, and after investigation and hearing, the Director of the Department of Workforce Services shall determine the normal seasonal period or periods during which workers are ordinarily employed for the purpose of carrying on seasonal operations in each seasonal industry. Until the determination by the director, no industry shall be deemed to be seasonal. The director may initiate a study of an industry upon his or her own motion or upon a request filed with the director by any employing unit or person that would be affected by any determination made as a result of such a study. If a study is made, it shall be mandatory for the director to make his or her determination and report thereon within ninety (90) days after written application for the determination has been filed. If the director initiates the study of an industry upon his or her own motion and finds that the industry meets the seasonal requirements set forth in this section, he or she shall make his or her determination and report within ninety (90) days after the study is initiated. In either event, the industry shall be classified as a seasonal industry effective on the January 1 immediately following the date of the director's determination. Provided that, any employer who is classified as a seasonal employer under these provisions may make a written request to the director asking not to be treated as a seasonal employer. If the request is approved, treatment as a seasonal employer will cease effective January 1 of the following calendar year.

(b) (1) The director shall conduct, from time to time, studies of industries previously determined to be seasonal for the purpose of determining whether they should continue to be so classified.

(2) If, after study, investigation, and hearing, the director finds that an industry no longer meets the seasonal requirements set forth herein, he or she shall issue a determination to that effect within ninety (90) days after the study was initiated.

(3) The industry shall cease to be classified as a seasonal industry effective on the January 1 immediately following the date of determination.

(c) (1) The term "seasonal worker" means an individual who is employed in a seasonal industry, except that the term shall not include workers in industries where employment continues substantially throughout the year.

(2) Any individual having earnings in a seasonal industry having a seasonal operating period within the limits shown in Column A of the table below and who has base period wages earned in the seasonal industry in the nonoperating season of the seasonal industry in an amount equal to the amount specified on the corresponding line of Column B of this table shall be considered as having employment which continues substantially throughout the year and shall not be considered a seasonal worker. Click here to view image.

(d) For purposes of this section, the term "average monthly number of workers" means the aggregate number of workers employed in the industry during the pay period that includes the twelfth day of each month in the peak period of operation divided by the number of months during the period.

(e) The director shall prescribe fair and reasonable general rules consistent with this chapter and not inconsistent with general law applicable to seasonal workers for determining the period during which benefits shall be payable to them. The director may prescribe fair and reasonable general rules with respect to such other matters relating to benefits for seasonal workers as the director finds necessary and consistent with respect to such other matters relating to benefits for seasonal workers as the director finds necessary and consistent with general law.

(f) The business of exploring for and the mining of coal and other minerals for use as fuel shall not be deemed to be a seasonal industry as defined in this section.



§ 11-10-507 - Eligibility -- Conditions.

An insured worker shall be eligible to receive benefits with respect to any week only if the Director of the Department of Workforce Services finds that:

(1) Claim for Benefits. He or she has made a claim for benefits with respect to such week in accordance with such regulations as the director may prescribe;

(2) Registration and Reporting. He or she has registered for work at and thereafter continued to report to a Department of Workforce Services office in accordance with such regulations as the director may prescribe. The director, by regulation, may waive or alter either or both of the requirements of this subdivision as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which he or she finds that compliance with these requirements would be oppressive or would be inconsistent with the purpose of this chapter. However, no such regulations shall conflict with § 11-10-501;

(3) Able to Work and Available for Work. (A) The worker is unemployed, is physically and mentally able to perform suitable work, and is available for such work. Mere registration and reporting at a local employment office shall not be conclusive evidence of ability to work, availability for work, or willingness to accept work unless the individual is doing those things which a reasonably prudent individual would be expected to do to secure work. In determining suitable work under this section and for refusing to apply for or accept suitable work under § 11-10-515, part-time work shall be considered suitable work unless the majority of weeks of work in the period used to determine monetary eligility is from full-time work.

(B) Persons who are on layoff and who are attending a state vocational school for the purpose of upgrading or improving their job skills shall be considered available for employment so long as they make reasonable efforts to secure employment unless, or until, they refuse suitable employment or referral or recall to suitable work. However, no otherwise eligible individual shall be denied benefits with respect to any week in which he or she is in training with the approval of the director by reason of the application of the provisions of subdivision (3)(A) of this section relating to availability for work.

(C) For the purpose of this subdivision (3), the approval by the director of training for an individual shall be based on the following considerations:

(i) The claimant's skills must be obsolete, or the demands for his or her skills in his or her labor market must be minimal and not likely to improve;

(ii) The claimant must possess aptitudes or skills which can be usefully supplemented within a short time by retraining;

(iii) The training must be for an occupation for which there is a substantial and recurring demand; and

(iv) The claimant must produce evidence of continued attendance and satisfactory progress.

(D) In the event of the death of an individual's immediate family member, the eligibility requirements of availability for that individual shall be waived for the day of the death and for six (6) consecutive calendar days thereafter. For the purposes of this subdivision (3), "immediate family member" means a spouse, child, parent, brother, sister, grandchild, or grandparent of the individual.

(E) An individual on short-term layoff who expects to be recalled by his or her employer to a full-time job and whose employer intends to recall the individual to a full-time job within ten (10) weeks after the initial date of his or her layoff shall not be required during the layoff to register for work at a department office or to seek other work.

(F) Any individual who is not actively engaged in seeking work because he or she is before any court of the United States or of any state pursuant to a lawfully issued summons to appear for jury duty shall not be disqualified under this subdivision (3).

(G) No individual shall be considered unavailable for work under this subdivision (3) during the entire week if he or she is required to withdraw from the labor market for less than four (4) days of the week because of a compelling personal emergency.

(H) The individual participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and to need reemployment services pursuant to a profiling system established by the director, as provided for in § 4 of Pub. L. No. 103-152, unless the director determines that:

(i) The individual has completed such services; or

(ii) There is justifiable cause for the claimant's failure to participate in such services;

(4) Waiting Period. He or she has been unemployed for a waiting period of one (1) week. A week shall not be counted as a week of unemployment for the purposes of this subdivision (4):

(A) Unless it occurs within the benefit year which includes the week with respect to which he or she claims payment of benefits;

(B) If benefits have been paid with respect thereto; and

(C) Unless the individual was eligible for benefits with respect thereto as provided in this section and §§ 11-10-512 -- 11-10-519, except for the requirements of this subdivision (4); and

(5) (A) Qualifying Wages. For any benefit year, he or she has during his or her base period been paid wages in at least two (2) quarters of his or her base period for insured work, and the total wages paid during his or her base period equal not less than thirty-five (35) times his or her weekly benefit amount.

(B) Requalifying Wages. For all benefit years, an individual shall not requalify on a succeeding benefit year claim unless he or she has been paid wages for insured work equal to not less than thirty-five (35) times his or her weekly benefit amount and has wages paid for insured work in at least two (2) calendar quarters of his or her base period and, subsequent to filing the claim that established his or her previous benefit year, he or she has had insured work and was paid wages for work equal to eight (8) times his or her weekly benefit amount.

(C) With respect to weeks of unemployment, wages for insured work shall include wages paid for previously uncovered services. For the purposes of this section, the term "previously uncovered services" means services:

(i) Which were not employment as defined in § 11-10-210(a) and were not services covered pursuant to § 11-10-210(d) at any time during the one-year period; and

(ii) Which are:

(a) Agricultural labor, as defined in § 11-10-210(f)(1); or

(b) Services performed by an employee of a political subdivision of this state, as provided in § 11-10-210(a)(2)(B), or by an employee of a nonprofit educational institution which is not an institution of higher education, as provided in § 11-10-210(a)(3), except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 was paid on the basis of such services.

(D) For the purpose of this subdivision (5), wages shall be counted as "wages for insured work" for benefit purposes with respect to any benefit year only if the benefit year begins subsequent to the date on which the employing unit by which the wages were paid has satisfied the conditions of § 11-10-209 with respect to becoming an employer.



§ 11-10-508 - Eligibility -- Labor dispute -- Exceptions.

(a) If so found by the Director of the Department of Workforce Services, no individual may serve a waiting period or be paid benefits for the duration of any period of unemployment if he or she lost his or her employment or has left his or her employment by reason of a labor dispute other than a lockout at the factory, establishment, or other premises at which he or she was employed, regardless of whether or not the labor dispute causes any reduction or cessation of operations at the factory, establishment, or other premises of the employer, as long as the labor dispute continues, and thereafter for such reasonable period of time, if any, as may be necessary for that factory, establishment, or other premises to resume normal operation.

(b) However, this section shall not apply if it is shown that the individual is not participating in or directly interested in the labor dispute and he or she does not belong to a grade or class of workers of which, immediately before the commencement of the labor dispute, there were members employed at the factory, establishment, or other premises at which the labor dispute occurs, any of whom are participating in or directly interested in the labor dispute.

(c) If in any case, separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall, for the purpose of this section, be deemed to be a separate factory, establishment, or other premises.



§ 11-10-509 - Eligibility -- Employees of educational institutions.

(a) With respect to service performed in an instructional, research, or principal administrative capacity as an employee of an educational institution, benefits shall not be paid based on services for any week of unemployment commencing during the period between two (2) successive academic years or terms, during a similar period between two (2) regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual's contract to any individual if:

(1) The individual performs the services in the first of the academic years or terms; and

(2) There is a contract or a reasonable assurance that the individual will perform services in any such capacity as an employee of any educational institution in the second of the academic years or terms.

(b) (1) With respect to services performed in any other capacity as an employee of an educational institution, benefits shall not be paid on the basis of services to any individual for any week of unemployment that commences during a period between two (2) successive academic years or terms if:

(A) The individual performs the services in the first of the academic years or terms; and

(B) There is a reasonable assurance that the individual will perform the services in the second of the academic years or terms.

(2) (A) If compensation is denied to an individual under subdivision (b)(1) of this section and the individual was not offered an opportunity to perform the services as an employee of the educational institution for the second of the academic years or terms, the individual, if otherwise eligible, is entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of subdivision (b)(1) of this section.

(B) The individual shall apply for the retroactive payment described in subdivision (b)(2)(A) of this section within two (2) weeks after receipt of notification from the educational institution that he or she will not have an opportunity to perform the services at that educational institution in the second academic year or term.

(c) With respect to any services described in subsection (a) or (b) of this section, compensation payable on the basis of these services shall not be payable to any individual for any week of unemployment that commences during an established and customary vacation period or holiday recess if:

(1) The individual performs these services in the period immediately before a vacation or holiday recess; and

(2) There is a reasonable assurance that the individual will perform the services in the period immediately following the vacation period or holiday recess.

(d) (1) With respect to any services described in subsections (a) and (b) of this section, compensation payable on the basis of services in any such capacity shall be denied as specified in subsections (a)-(c) of this section to any individual who performed the services in an educational institution while in the employ of an educational service agency.

(2) For purposes of this subdivision, the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one (1) or more educational institutions.



§ 11-10-510 - Ineligibility -- Service in sports or athletics.

Benefits shall not be paid to any individual on the basis of any services substantially all of which consist of participating in sports or athletic events or training or preparing to so participate for any week that commences during the period between two (2) successive sport seasons or similar periods if the individual performed the services in the first of the seasons or similar periods and there is a reasonable assurance that the individual will perform these services in the later of such seasons or similar periods.



§ 11-10-511 - Ineligibility -- Aliens -- Exception.

(a) Benefits shall not be payable on the basis of services performed by an alien unless the alien is an individual who was lawfully admitted for permanent residence at the time the services were performed, was lawfully present for purposes of performing those services, or was permanently residing in the United States under color of law at the time the services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of § 212(d)(5) of the Immigration and Nationality Act.

(b) (1) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(2) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to the individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.



§ 11-10-512 - Disqualification -- Satisfaction.

(a) "Week of Unemployment" Defined. A "week of unemployment" as used in this section and §§ 11-10-514, 11-10-515, 11-10-517, and 11-10-519 means a week during which, except for a disqualification, an individual would be eligible for benefits.

(b) "Week of Disqualification" Defined. (1) A "week of disqualification" under §§ 11-10-514(a), 11-10-515, and 11-10-519(2) shall be satisfied by a week of unemployment as defined in this section or by a week of employment during which the employee has earnings in an amount equal to his or her weekly benefit amount.

(2) However, no week may be used in satisfaction of a disqualification under § 11-10-514(a) or § 11-10-515 which is prior to the filing of his or her claim.



§ 11-10-513 - Disqualification -- Voluntarily leaving work.

(a) (1) If so found by the Director of the Department of Workforce Services, an individual shall be disqualified for benefits if he or she voluntarily and without good cause connected with the work left his or her last work.

(2) (A) An individual working as a temporary employee will be deemed to have voluntarily quit employment and will be disqualified for benefits under this subsection if upon conclusion of his or her latest assignment, the temporary employee without good cause failed to contact the temporary help firm for reassignment, provided that the employer advised the temporary employee at the time of hire that he or she must report for reassignment upon conclusion of each assignment and that unemployment benefits may be denied for failure to do so.

(B) (i) As used in this subsection, "temporary help firm" means a firm that hires its own employees and assigns them to clients to support or supplement the client's work force in work situations such as employees' absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

(ii) The term does not include employee leasing companies regulated under § 11-10-717(e).

(C) "Temporary employee" means an employee assigned to work for the clients of a temporary help firm.

(3) Any person who leaves his or her last work to comply with the order of a correctional institution or to satisfy the terms of his or her parole or probation shall be deemed to have left work "voluntarily and without good cause connected with the work".

(4) The disqualification shall continue until, subsequent to filing a claim, he or she has had at least thirty (30) days of employment covered by an unemployment compensation law of this state, another state, or the United States.

(b) No individual shall be disqualified under this section if after making reasonable efforts to preserve his or her job rights he or she left his or her last work:

(1) Due to a personal emergency of such nature and compelling urgency that it would be contrary to good conscience to impose a disqualification;

(2) (A) Because of illness, injury, pregnancy, or disability of the individual or a member of the individual's immediate family.

(B) As used in subdivision (b)(2)(A) of this section, "immediate family member" means a spouse, child, parent, brother, sister, grandchild, or grandparent of the individual;

(3) (A) Due to domestic violence that causes the individual reasonably to believe that the individual's continued employment will jeopardize the safety of the individual or a member of the individual's immediate family.

(B) As used in subdivision (b)(3)(A) of this section, "immediate family member" means a spouse, child, parent, brother, sister, grandchild, or grandparent of the individual; or

(4) To accompany the individual's spouse because of a change in the location of the spouse's employment that makes it impractical to commute.

(c) (1) No individual shall be disqualified under this section if he or she left his or her last work because he or she voluntarily participated in a permanent reduction in the employer's work force after the employer announced a pending reduction in its work force and asked for volunteers.

(2) Such actions initiated by the employer shall be considered layoffs regardless of any incentives offered by the employer to induce its employees to volunteer.

(3) Any incentives received shall be reported under § 11-10-517.



§ 11-10-514 - Disqualification -- Discharge for misconduct.

(a) (1) If so found by the Director of the Department of Workforce Services, an individual shall be disqualified for benefits if he or she is discharged from his or her last work for misconduct in connection with the work.

(2) (A) In all cases of discharge for absenteeism, the individual will be disqualified if the discharge was pursuant to the terms of a bona fide written attendance policy with progressive warnings, regardless of whether the policy is a fault or no-fault policy.

(B) The disqualification under subdivision (a)(2)(A) of this section shall continue until, subsequent to filing a claim, the individual has had at least thirty (30) days of employment covered by an unemployment compensation law of this state, another state, or the United States.

(3) (A) Except as otherwise provided in this section, an individual's disqualification for misconduct shall be for eight (8) weeks of unemployment as defined in § 11-10-512.

(B) However, for a discharge that occurs on or after July 1, 2009, through June 30, 2013, the disqualification under subdivision (a)(3)(A) of this section shall continue until, subsequent to filing a claim, he or she has had at least thirty (30) days of employment covered by an unemployment compensation law of this state, another state, or the United States.

(C) Misconduct includes violation of any behavioral policies of the employer as distinguished from deficiencies in meeting production standards or accomplishing job duties.

(b) (1) If he or she is discharged from his or her last work for misconduct in connection with the work on account of dishonesty, drinking on the job, reporting for work while under the influence of intoxicants, including a controlled substance, or willful violation of bona fide rules or customs of the employer pertaining to his or her safety or the safety of fellow employees, persons, or company property, he or she shall be disqualified until, subsequent to the date of the disqualification, the claimant has been paid wages in two (2) quarters for insured work totaling not less than thirty-five (35) times his or her weekly benefit amount.

(2) (A) If an individual is discharged for testing positive for an illegal drug pursuant to a United States Department of Transportation-qualified drug screen conducted in accordance with the employer's bona fide written drug policy, the individual is disqualified:

(i) Until, subsequent to the date of the disqualification, the claimant has been paid wages in two (2) quarters for insured work totaling not less than thirty-five (35) times his or her weekly benefit amount; and

(ii) Until he or she passes a United States Department of Transportation-qualified drug screen by testing negative for illegal drugs.

(B) If an individual is disqualified under subdivision (b)(2)(A) of this section, no benefit paid to the individual with respect to any week of unemployment after the discharge shall be charged to the account of the employer that discharged the individual if the benefit is based upon wages paid to the individual for employment before the discharge by the employer that discharged the individual.

(c) (1) If so found by the director, an individual shall be disqualified for benefits if he or she is suspended from his or her last work for misconduct in connection with the work.

(2) Except as otherwise provided, the disqualification shall be for the duration of the suspension or eight (8) weeks, whichever is the lesser.

(d) (1) An individual shall not be deemed guilty of misconduct for poor performance in his or her job duties unless the employer can prove that the poor performance was intentional.

(2) An individual's repeated act of commission or omission or negligence despite progressive discipline shall constitute sufficient proof of intentional poor performance.

(3) An individual who refuses an alternate suitable job rather than being terminated for poor performance shall be disqualified until, subsequent to filing a claim, he or she has had at least thirty (30) days of employment covered by an unemployment compensation law of this state, another state, or the United States.



§ 11-10-515 - Disqualification -- Failure or refusal to apply for or accept suitable work.

(a) (1) (A) If so found by the Director of the Department of Workforce Services, an individual shall be disqualified for benefits if he or she has failed without good cause:

(i) To apply for available suitable work when so directed by a Department of Workforce Services office; or

(ii) To accept available suitable work when offered.

(B) The disqualification under subdivision (a)(1)(A) of this section shall continue until, subsequent to filing a claim, he or she has had at least thirty (30) days of employment covered by an unemployment compensation law of this state, another state, or the United States and shall begin with the week in which the failure to apply for or accept available suitable work occurred.

(2) (A) An individual who applies for benefits is disqualified for benefits if he or she was rejected for offered employment as the direct result of a failure:

(i) To appear for a United States Department of Transportation-qualified drug screen after having received a bona fide job offer of suitable work subject to passage of the drug screen; or

(ii) To pass a United States Department of Transportation-qualified drug screen by testing positive for an illegal drug after having received a bona fide job offer of suitable work.

(B) The disqualification under subdivision (a)(2)(A) of this section shall continue until:

(i) Subsequent to the date of the disqualification, the claimant has been paid wages in two (2) quarters for insured work totaling not less than thirty-five (35) times his or her weekly benefit amount; and

(ii) The disqualified individual passes a United States Department of Transportation-qualified drug screen by testing negative for illegal drugs.

(b) (1) No individual shall be disqualified from the receipt of benefits with respect to any week in which he or she is in training with the approval of the director by reason of the application of provisions in subsection (a) of this section.

(2) For the purpose of this subsection, the approval of the director shall be based on the following considerations:

(A) The claimant's skills must be either obsolete or the demands for his or her skills in his or her labor market must be such as to make employment opportunities for him or her in that labor market minimal and not likely to improve;

(B) The claimant must possess aptitudes or skills which can be usefully supplemented within a short time by retraining;

(C) The training must be for an occupation for which there is a substantial and recurring demand; and

(D) The claimant must produce evidence of continued attendance and satisfactory progress.

(c) (1) In determining whether or not any work is suitable for an individual and in determining the existence of good cause for voluntarily leaving his or her work under § 11-10-513, there shall be considered, among other factors and in addition to those enumerated in subsection (d) of this section, the degree of risk involved to his or her health, safety, and morals, his or her physical fitness and prior training, his or her experience and prior earnings, the length of his or her unemployment, his or her prospects for obtaining work in his or her customary occupation, the distance of available work from his or her residence, and prospects for obtaining local work.

(2) Work offered to an individual by a base-period or last employer at earnings equal to or greater than the individual earned from the base-period or last employer shall be deemed to be suitable work unless any of the factors above are applicable and it would be contrary to good conscience to deem the work suitable.

(d) Notwithstanding any other provisions of this chapter, no work shall be deemed suitable and benefits shall not be denied under this chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(1) If the position offered is vacant due to a strike, lockout, or other labor dispute;

(2) If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; or

(3) If as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.



§ 11-10-516 - Disqualification -- Refusal to report after layoff.

(a) (1) If so found by the Director of the Department of Workforce Services, an individual shall be disqualified for benefits if while on a layoff of ten (10) weeks or less, he or she refuses to report for work within one (1) week after notice of recall to the same job or to a suitable job similar to the one from which he or she was laid off, or if while unemployed, he or she voluntarily removes his or her name from a recall list set forth in a written contract of a base-period employer, provided that the employer files a written notice of the refusal of recall or removal from a recall list with the Department of Workforce Services within seven (7) days of the occurrence.

(2) The disqualification shall begin on the date of receipt of the written notice of refusal of recall or removal from the recall list by the department and shall continue until, subsequent to filing his or her claim, he or she has had at least thirty (30) days of employment covered by an unemployment compensation law of this state, or another state, or of the United States.

(b) No individual shall be disqualified under this section if he or she refuses to report for recall to the job or removes his or her name from a recall list as described in subsection (a) of this section because he or she is employed on a full-time basis, has a written offer of a job, or because of circumstances of such nature and compelling urgency that it would be contrary to good conscience to impose a disqualification.



§ 11-10-517 - Disqualification -- Receipt of other remunerations.

If so found by the Director of the Department of Workforce Services, an individual shall be disqualified for benefits for any week with respect to which he or she receives or has received remuneration in the form of:

(1) Separation Payments. (A) (i) Separation payments shall be treated as earnings in accordance with § 11-10-503.

(ii) Separation payments in excess of those covering a period of eight (8) weeks of wages and an armed services severance payment paid to a former member of the United States armed services shall not be disqualifying under the terms of this section.

(B) Separation payments provided in the form of a lump sum are disqualifying only for the week in which they are received.

(C) Remuneration paid as back pay in settlement of a claim or grievance and supplemental unemployment benefits shall not be disqualifying;

(2) Unemployment benefits under an unemployment compensation law of another state or of the United States;

(3) (A) Any governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment received with respect to the week and that is based on the previous work of the claimant if payment is received under a plan maintained or contributed to by a base-period employer.

(B) (i) However, the amount of unemployment benefits payable to the individual for the week shall be reduced, but not below zero, by an amount equal to the amount of the pension, retirement or retired pay, annuity, or other payment that is reasonably attributable to the week.

(ii) Any weekly benefit amount that is reduced because of the receipt of remuneration as defined under this section and that is not an even multiple of one dollar ($1.00) shall be rounded to the next lower multiple of one dollar ($1.00).

(C) If payments referred to in this subdivision (3) are being received by any individual under the federal Social Security Act, the director shall take into account the individual's contribution and make no reduction in the weekly benefit amount;

(4) (A) Training and retraining allowance provided for by appropriation of the Congress of the United States.

(B) However, this subdivision (4) does not apply if the claimant has met the benefit eligibility conditions set out in §§ 11-10-507 -- 11-10-511 and other sections of this chapter;

(5) Vacation Payments.

(A) Vacation payments shall be treated as earnings in accordance with § 11-10-503 with respect to the week or weeks in which the vacation period occurred.

(B) For the purpose of this subdivision (5), the employer shall promptly report the week or weeks involved in the vacation period as well as the corresponding amount of vacation pay with respect to such week or weeks.

(C) Any vacation payments received due to a permanent separation from employment shall not be disqualifying nor deductible under this section;

(6) Bonus payments that shall be treated as earnings in accordance with § 11-10-503 only for the week in which the payment is received;

(7) Sick Payments.

(A) Sick payments shall be treated as earnings in accordance with § 11-10-503 with respect to the week or weeks in which the sick-pay period occurred.

(B) For the purpose of this subdivision (7), the employer shall promptly report the week or weeks involved in the sick-pay period as well as the corresponding amount of sick payments with respect to the week or weeks.

(C) However, any sick payments received due to a permanent separation from employment shall not be disqualifying nor deductible under this section; and

(8) Holiday Payments.

(A) Holiday payments shall be treated as earnings in accordance with § 11-10-503 for the week or weeks in which the holiday occurred.

(B) For the purpose of this subdivision (8), the employer shall promptly report the week or weeks involved in the holiday pay period and the corresponding amount of holiday payments for that holiday pay period.



§ 11-10-518 - Disqualification -- Certain workers in training program excepted.

(a) Notwithstanding any other provision of this chapter, an adversely affected worker covered by a certification under Subchapter A, Chapter 2, Title II of the Trade Act of 1974 may not be determined to be ineligible or disqualified for unemployment insurance or Trade Act benefits payable under Part I, Subchapter B, Chapter 2, Title II of the Trade Act of 1974 because the individual is in training approved under Part II, Subchapter B, Chapter 2, Title II of the Trade Act of 1974 because of:

(1) Leaving work which is not suitable employment to begin or continue training; or

(2) The application to any such week in training of provisions of this chapter or any state or federal unemployment insurance law relating to availability for work, active search for work, or refusal to accept work.

(b) For purposes of this section, the term "suitable employment" means, with respect to a worker described in this section, work of a substantially equal or higher skill level than the worker's past adversely affected employment and wages for such work at not less than eighty percent (80%) of the worker's average weekly wage.



§ 11-10-519 - Disqualification -- Penalty for false statement or misrepresentation.

If so found by the Director of the Department of Workforce Services, an individual shall be disqualified for benefits:

(1) If he or she willfully makes a false statement or misrepresentation of a material fact or willfully fails to disclose a material fact in filing an initial claim or a claim renewal. He or she shall be disqualified from the date of filing the claim until he or she has ten (10) weeks of employment in each of which he or she has earned wages equal to at least his or her weekly benefit amount;

(2) (A) For any continued week claimed with respect to which the employee has willfully made a false statement or misrepresentation of a material fact or willfully fails to disclose a material fact in obtaining or attempting to obtain any benefits, and for an additional thirteen (13) weeks of unemployment, as defined in § 11-10-512, and which shall commence with Sunday of the first week with respect to which a claim is filed commencing with the week of delivery or mailing of the determination of disqualification under this section.

(B) In addition to the thirteen (13) weeks of disqualification, a disqualification of three (3) weeks shall be imposed for each week of failure or falsification. Any weekly benefits payable subsequent to the date of delivery or mailing the determination shall be reduced fifty percent (50%) rounded to the next lower dollar, and the remainder of maximum benefits shall be reduced accordingly. The reduction shall apply only to benefits payable within the benefit year of the claim with respect to which the claimant willfully made a false statement or misrepresentation; and

(3) The disqualification shall not be applied after five (5) years have elapsed from the date of delivery or mailing the determination of disqualification under this section, but all overpayments established by the determination of disqualification shall be collected as otherwise provided by this chapter.



§ 11-10-520 - Claims -- Posting of information by employer.

(a) Each employer shall post and maintain, in places readily accessible to individuals in the employer's employ, printed statements concerning benefit rights, claims for benefits, and such other matters relating to the administration of this chapter as the Director of the Department of Workforce Services may by regulation prescribe.

(b) Each employer shall supply to those individuals copies of such printed statements or other materials relating to claims for benefits when, and as, the director may by regulation prescribe.

(c) The printed statements and other materials shall be supplied by the director to each employer without cost to the employer.



§ 11-10-521 - Claims -- Filing -- Notice to last employer.

(a) Claims for benefits shall be made in accordance with regulations the Director of the Department of Workforce Services prescribes.

(b) (1) (A) A notice of the filing of an initial claim shall be immediately mailed or posted online under subsection (c) of this section, or both, to the employing unit known to the claimant as his or her last employer.

(B) An employer notified under subdivision (b)(1)(A) of this section may choose to receive and respond to notice under this section through the mail or through the online program under subsection (c) of this section, or both.

(2) (A) If a last employer fails to respond within ten (10) calendar days to a notice under this section, the last employer shall be deemed to have waived the right to respond.

(B) If a last employer's right to respond has been deemed waived under subdivision (b)(2)(A) of this section, the director may accept the statement given by the claimant as his or her reason for separation from the last employer and may base his or her determination on the statement given by the claimant.

(c) On or before January 1, 2012, the director shall make available on the website of the Department of Workforce Services a program that will allow employers the option to receive and respond to notice under this section.



§ 11-10-522 - Claims -- Determination.

(a) In General. (1) (A) A monetary determination upon a claim filed pursuant to § 11-10-521(a) shall be made promptly by the Director of the Department of Workforce Services and shall include total wage credits as reported paid by each employer during the claimant's base period and the identity of each base-period employer.

(B) (i) For a claimant who meets the wage requirements of § 11-10-507(5), this notice shall include the beginning date of his or her benefit year, his or her basic weekly benefit amount, and the maximum amount of benefits that may be paid to him or her during the benefit year.

(ii) For a claimant who does not meet the wage requirements of § 11-10-507(5), the notice of monetary determination shall include the reason for such determination.

(2) A nonmonetary determination of a claimant's right to waiting period credit or benefits shall be made under §§ 11-10-507 -- 11-10-519 promptly upon his or her timely claiming such credit or benefits.

(b) Combination of Claim. Whenever any claim involves the same issue for more than one (1) claimant, the cases will be combined for the purpose of a hearing if a request to do so is received. If the request is made by any interested party, the director shall refer those cases to a hearing examiner designated by the Board of Review.

(c) Finality. The decision shall include the reason for any denial and shall be deemed to be final unless within twenty (20) days after the mailing of notice to an interested party's last known address, or in the absence of mailing, within twenty (20) days after the delivery of notice, an appeal is filed with the board or notice is entered by that body.

(d) Notice of Determinations. (1) (A) Notice of any monetary determination upon an initial claim shall be promptly given to the claimant, by delivery or by mailing the notice to his or her last known address.

(B) A notice of the filing of an initial claim, together with a request for pertinent information concerning claimant's status, shall be promptly mailed to each employer in the base period other than the employer known to the claimant as his or her last employer if the charges to the base-period employer could be affected by benefits paid.

(2) (A) Notice of a nonmonetary determination made pursuant to subdivision (a)(2) of this section shall be promptly given to the claimant by delivery or by mailing the notice to his or her last known address.

(B) Effective January 1, 1998, a notice of this nonmonetary determination shall be promptly mailed to the last employer.

(e) (1) Monetary Redeterminations. The director may reconsider a monetary determination when he or she finds that an error in computation or identity has occurred in connection therewith or that base-period wage credits for the claimant had not been used in the original monetary determination.

(2) No reconsideration may be made after one (1) year from the date of the original monetary determination.

(3) If the amount of benefits is increased upon the reconsideration, an appeal solely with respect to the matters involved in the increase may be filed in the manner and subject to the limitations provided in §§ 11-10-523 -- 11-10-530.

(4) If the amount of benefits is decreased upon the reconsideration, the matters involved in the decrease shall be subject to review in connection with an appeal by claimant from any determination upon a subsequent claim for benefits that may be affected in amount or duration by the reconsideration.

(5) In the event that an appeal involving an original monetary determination is pending as of the date that a redetermination is issued, the appeal, unless withdrawn, shall be treated as an appeal from such redetermination.

(6) Written notice of a monetary redetermination shall be given in the same manner and to the same parties as provided in subdivision (d)(1) of this section.

(f) Nonmonetary Redeterminations.

(1) (A) Upon receipt of new evidence, the director may reconsider a nonmonetary determination within three (3) years from the date of the original monetary determination.

(B) However, if benefits have been awarded or denied on the basis of a misrepresentation of a material fact, the director may reconsider the nonmonetary determination within one (1) year of the date that the misrepresentation became known to him or her.

(2) In the event that an appeal involving an original nonmonetary determination is pending as of the date that a redetermination is issued, the appeal, unless withdrawn, shall be treated as an appeal from such redetermination.

(3) Written notice of a nonmonetary redetermination shall be given in the same manner and to the same parties as provided in subdivision (d)(2) of this section.



§ 11-10-523 - Board of Review created -- Administrative appeal -- Claims.

(a) (1) There is created a Board of Review which shall consist of three (3) members.

(2) The members of the board shall be appointed by the Governor for a term of office of four (4) years or until their successors are appointed and qualified. The four-year terms are to run concurrently with the term of the office of the Governor.

(3) A member of the board may be removed by the Governor for cause after hearing.

(4) Vacancies shall be filled by appointment by the Governor for the unexpired term.

(b) (1) The Governor shall designate as Chair of the Board of Review the member selected to represent the public at large.

(2) The chair shall be paid a full-time salary and devote all of his or her time to his or her duties herein prescribed.

(3) The chair shall have a four-year term beginning with the year 2003 appointment.

(c) (1) (A) The other two (2) members of the board are to serve when requested to serve by the chair of the board at his or her own discretion.

(B) If any interested party requests in writing a review by the full board, then the chair shall direct board members to attend and review the matters as requested by the petitioner.

(2) The members of the board other than the chair may receive expense reimbursement and stipends to be paid from the Employment Security Administration Fund in accordance with § 25-16-901 et seq.

(d) The chair shall appoint some competent person as an examiner and reporter for the board. That person shall have authority under the direction of the chair of the board to:

(1) Hold hearings on appeals and take testimony and submit it to the chair with recommendations, which question shall be determined by the chair. The person, when holding hearings under the direction of the chair, shall have the same authority as the chair or members of the board, except that he or she shall not have the authority to render any decision therein;

(2) Take and transcribe all testimony taken either before the examiner, the chair, or the board; and

(3) Act as secretary for the board.

(e) (1) The members of the board shall be selected as follows:

(A) One (1) member shall be, because of his or her vocation, occupation, or affiliation, deemed to be representative of employers;

(B) One (1) member shall be, because of his or her vocation, occupation, or affiliation, deemed to be representative of employees; and

(C) The chair shall be a licensed practicing attorney who, because of his or her vocation, occupation, or affiliation, is deemed not to be representative of employers or employees.

(2) All members shall be selected without regard to § 11-10-310.

(3) The examiner and reporter shall be selected in accordance with the merit system provided for in § 11-10-310.

(f) The chair, the members, and the examiner and reporter, as provided for above, shall all receive their actual and necessary expenses incurred, in accordance with the regulations of the Department of Workforce Services.

(g) (1) (A) To hear and decide appeal claims, the board created by this section shall appoint one (1) or more impartial appeal tribunals.

(B) Each tribunal shall consist of either a hearing officer selected in accordance with § 11-10-310 or a body consisting of three (3) members, one (1) of whom shall be a representative of employers and the other of whom shall be a representative of employees.

(C) Each of the latter two (2) members may be selected without regard to § 11-10-310, shall serve at the pleasure of the board, and may be paid a fee of not more than twenty-five dollars ($25.00) per day of active service on such tribunal plus necessary expenses and shall be paid from the Employment Security Administration Fund.

(2) (A) The board shall designate alternates to serve in the absence or disqualification of any member of an appeal tribunal.

(B) The chair shall act alone in the absence or disqualification of any other member or his or her alternates. In no case shall the hearing proceed unless the chair of the appeal tribunal is present.

(C) The Director of the Department of Workforce Services shall provide the board and appeal tribunals with proper facilities and assistance for the execution of their functions.

(D) The appeal hearing officer, as such, shall have all power bestowed on him or her as chair of the appeals tribunal.



§ 11-10-524 - Claims -- Administrative appeal -- Filing and hearing.

(a) (1) The claimant, the Director of the Department of Workforce Services, or any other party entitled to notice may appeal a determination made by the agency by filing a written notice of appeal with the appeal tribunal or at any office of the Department of Workforce Services within twenty (20) calendar days after the date of mailing the notice to his or her last known address, or if the notice is not mailed, within twenty (20) calendar days after the date of delivery of the notice. If mailed, an appeal shall be considered to have been filed as of the date of the postmark on the envelope.

(2) However, if it is determined by the appeal tribunal or the Board of Review of the department that the appeal is not perfected within the twenty-calendar-day period as a result of circumstances beyond the appellant's control, the appeal may be considered as having been filed timely.

(b) (1) Unless the appeal is withdrawn with its permission or is removed to the board, the appeal tribunal, after affording the parties a reasonable opportunity for a fair hearing, and on the basis of the record, shall affirm, modify, reverse, dismiss, or remand the determination.

(2) However, whenever an appeal involves a question as to whether services were performed by a claimant in employment or for an employing unit, the appeal tribunal shall give special notice of the issue and of the pendency of the appeal to the employing unit and to the director, both of whom shall be parties to the proceedings and be afforded a reasonable opportunity to present evidence bearing on the question in issue.

(3) The appeal tribunal shall grant upon request from any interested party in an intrastate claim an in-person hearing.

(c) (1) The parties shall be promptly notified of the tribunal's decision and shall be furnished a copy of the decision and the findings and conclusions in support thereof.

(2) The decision shall become final unless within twenty (20) calendar days after the date of mailing the notice to the parties' last known addresses an appeal is initiated pursuant to § 11-10-525 or a request for reopening is made pursuant to subsection (d) of this section.

(d) (1) If any party fails to appear at the initial tribunal hearing scheduled as a result of an appeal, that party may request that the matter be reopened by the tribunal.

(2) Requests for reopening shall be made in writing and shall be granted by the tribunal only upon a showing of good cause for failing to appear at the initial tribunal hearing.

(3) (A) (i) If a request for reopening is granted, the tribunal shall schedule another hearing, after which it will issue a new decision.

(ii) If a request for reopening is not granted, the tribunal's initial decision shall stand as issued.

(B) (i) In either event, the parties shall be promptly notified of the tribunal's decision and shall be furnished a copy of the decision and the findings and conclusions in support thereof.

(ii) The decision shall become final unless within twenty (20) calendar days after the date of its mailing to the parties' last known addresses an appeal is initiated pursuant to § 11-10-525.



§ 11-10-525 - Claims -- Administrative appeal -- Review by Board of Review.

(a) An appeal filed by any party shall be allowed as of right if the determination was not affirmed by the appeal tribunal.

(b) The Board of Review, on its own motion and within the time specified in § 11-10-524, may initiate a review of the decision of an appeal tribunal or determination of a special examiner or may allow an appeal from the decision on application filed within the time by any party entitled to notice of the decision.

(c) (1) Upon review on its own motion or upon appeal and on the basis of evidence previously submitted in the case, or upon the basis of any additional evidence as it may direct be taken, the board may affirm, modify, reverse, dismiss, or remand the case.

(2) In cases where the board directs that additional evidence be taken in an appeal involving an intrastate claim, an in-person hearing shall be granted if requested by any interested party.

(d) The board shall promptly notify the parties to any proceeding before it of its decision, including its findings and conclusions in support of the decision.

(e) The decision shall be final unless within thirty (30) calendar days after the mailing of notice thereof to the parties' last known address or in the absence of the mailing, within thirty (30) calendar days after the delivery of the notice, a proceeding for judicial review is initiated pursuant to § 11-10-529.

(f) However, upon denial by the board of an application for appeal from the decision of an appeal tribunal, the decision of the appeal tribunal shall be deemed to be a decision of the board within the meaning of this section for purposes of judicial review and shall be subject to judicial review within the time and in the manner provided for with respect to decisions of the board, except that the time for initiating the review shall run from the date of notice of the order of the board denying the application for appeal.



§ 11-10-526 - Claims -- Administrative appeal -- Procedure.

(a) (1) The Board of Review, appeal tribunal, and special examiners shall not be bound by common law or statutory rules of evidence or by technical rules of procedure, but any hearing or appeal before the tribunals shall be conducted in such manner as to ascertain the substantial rights of the parties.

(2) In like manner as provided at § 11-10-307(a) for the adopting, amending, or rescinding of general rules by the Director of the Department of Workforce Services, the board may adopt reasonable regulations governing the manner of filing appeals, the conduct of hearings, and other appellate procedures, consistent with this chapter.

(b) Hearings on appeals before an appeals tribunal or before the board shall not be held sooner than five (5) days from the date of the mailing of notice thereof to the parties to the appeal.

(c) When the same or substantially similar evidence is relevant and material to the matters in issue in claims by more than one (1) individual or in claims by a single individual with respect to two (2) or more weeks of unemployment, the same time and place for considering each claim may be fixed, hearings jointly conducted, a single record of the proceedings made, and evidence introduced with respect to one (1) proceeding considered as introduced in the others, provided that in the judgment of the examiner or tribunal having jurisdiction of the proceeding, consolidation would not be prejudicial to any party.

(d) No person shall participate on behalf of the director or the board in any case in which he or she has a direct or indirect interest.

(e) A record shall be kept of all testimony and proceedings before special examiners or in connection with an appeal, but the testimony need not be transcribed unless further review is initiated.

(f) Witnesses subpoenaed pursuant to §§ 11-10-520 -- 11-10-532 shall be allowed fees at a rate fixed by the director, and fees of witnesses subpoenaed on behalf of the director or any claimant shall be deemed part of the expense of administering this chapter.



§ 11-10-527 - Claims -- Conclusiveness of determinations and decisions.

(a) Except insofar as reconsideration of any determination is had under the provisions of § 11-10-522, any right, fact, or matter in issue, directly passed upon or necessarily involved in a determination or redetermination that has become final, or in a decision on appeal under §§ 11-10-523 -- 11-10-530 that has become final, shall be conclusive for all the purposes of this chapter as between the Director of the Department of Workforce Services, the claimant, and all employing units who had notice of the determination, redetermination, or decision.

(b) Subject to appeal proceedings and judicial review as provided in §§ 11-10-520 -- 11-10-532, any determination, redetermination, or decision as to rights to benefits shall be conclusive for all the purposes of this chapter and shall not be subject to collateral attack by any employing unit, irrespective of notice.



§ 11-10-528 - Claims -- Administrative appeal -- Rule of decision.

(a) The final decisions of the Board of Review or of an appeal tribunal, and the principles of law declared by it in arriving at the decisions, unless expressly or impliedly overruled by a later decision of the board or by a court of competent jurisdiction, shall be binding upon the Director of the Department of Workforce Services and any examiner or appeal tribunal in subsequent proceedings which involve similar questions of law.

(b) (1) However, if in connection with any subsequent proceeding, the director, an examiner, or appeal tribunal has serious doubt as to the correctness of any principle so declared, then they may certify their findings of fact in the case, together with the question of law involved, to the board.

(2) After giving notice and reasonable opportunity for hearing upon the law to all parties to the proceedings, the board shall certify to the director, the examiner, or appeal tribunal and the parties its answer to the question submitted.

(c) If the question thus certified to the board arises in connection with a claim for benefits, the board in its discretion may remove to itself the entire proceedings on the claim. After proceeding in accordance with the requirements of §§ 11-10-523 -- 11-10-530 with respect to proceedings before an appeal tribunal, the board shall render its decision upon the entire claim.

(d) Any decision made under this section after removal of the proceeding upon a claim to the board shall have the effect of a decision under § 11-10-525 and shall be subject to judicial review within the same time and to the same extent.



§ 11-10-529 - Claims -- Decision of Board of Review -- Judicial review.

(a) (1) (A) Any party entitled to a decision of the Board of Review shall have thirty (30) calendar days from the date the decision is mailed to his or her last known address in which to request a judicial review by filing in the Court of Appeals a petition for review of the decision, and in the proceedings any other party to the proceeding before the board shall be made a party respondent.

(B) (i) If mailed, a petition for review shall be considered filed as of the date of the postmark on the envelope.

(ii) In the event of a nonexistent or illegible postmark, the office of the Clerk of the Court of Appeals shall notify the appellant by mail; and

(iii) The appellant shall then have ten (10) calendar days from the posted mailing date of the clerk's notification letter to provide the Court of Appeals proof of timely mailing of the request for judicial review by producing a delivery confirmation or a certified mail return receipt document bearing evidence of the accurate post date.

(2) (A) The petition for review need not be verified but shall state the grounds upon which the review is sought.

(B) The Director of the Department of Workforce Services is made a party to the proceedings.

(C) The petition shall be served upon the director by leaving with him or her, or such representative as he or she may designate for that purpose, as many copies of the petition as there are respondents.

(b) (1) (A) With his or her answer or petition, the director shall file with the court a certified copy of the record of the case, including all documents and papers and a transcript of all testimony taken in the matter, together with the board's findings, conclusions, and decision.

(B) The record shall be certified by the Chair of the Board of Review.

(2) (A) Upon the filing of a petition for review by the director or upon the service of the petition on him or her, the director shall forthwith send by certified mail to each of the parties to the proceeding a copy of the petition.

(B) The mailing shall be deemed to be completed service upon all such parties.

(c) (1) In any proceeding under §§ 11-10-523 -- 11-10-530, the findings of the board as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive and the jurisdiction of the court shall be confined to questions of law.

(2) (A) No additional evidence shall be received by the court, but the court may order additional evidence to be taken before the board.

(B) The board may, after hearing the additional evidence, modify its findings of fact or conclusions and file the additional or modified findings and conclusions, together with a certified transcript of the additional record, with the clerk of the court.

(d) (1) The proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under the Workers' Compensation Law, § 11-9-101 et seq.

(2) It shall not be necessary as a condition precedent to judicial review of any decision of the board to enter exceptions to the rulings of the board.

(3) No bond shall be required as a condition of initiating a proceeding for judicial review or entering an appeal from the decision of the court upon the review.



§ 11-10-530 - Claims -- Administrative appeal -- Representation.

(a) The Director of the Department of Workforce Services shall be a party entitled to notice in any proceeding involving a claim for benefits before a special examiner, an appeal tribunal, or the Board of Review.

(b) In any proceeding for judicial review pursuant to § 11-10-529, the director may be represented by any qualified attorney employed by the director and designated by him or her for that purpose, or at the director's request by the Attorney General.



§ 11-10-531 - Claims -- Payment of benefits.

(a) Benefits shall be paid promptly in accordance with an initial determination or redetermination that the benefits are due or in accordance with a subsequent decision by any appellate tribunal, board, or court that the benefits are due.

(b) The pendency of an appeal shall not of itself suspend or stay the payment of benefits once they have been determined to be due.

(c) Benefits determined to be due shall remain payable during any appeal until the determination has been modified or reversed by a subsequent decision or redetermination, in which case payment of benefits shall be suspended until such time as benefits might later be determined or decided to be due.



§ 11-10-532 - Claims -- Recovery.

(a) (1) If the Director of the Department of Workforce Services finds that any person has made a false statement or misrepresentation of a material fact knowing it to be false or has knowingly failed to disclose a material fact and as a result of either action has received any amount as benefits under this chapter to which the person was not entitled, then the person shall be liable to repay the amount to the Unemployment Compensation Fund, or in lieu of requiring the repayment, the director may recover the amount of the overpayment by deductions from any future benefits payable to the person under this chapter.

(2) Once the overpayment becomes final pursuant to § 11-10-527, the amount owed shall accrue interest at the rate of ten percent (10%) per annum beginning thirty (30) days after the date of the first billing statement.

(3) Beginning on July 1, 2001, a penalty of ten percent (10%) of the amount of the overpayment at the time the overpayment becomes final shall be assessed on all fraudulent overpayments. However, this penalty shall be waived in the event that the overpayment is repaid within one (1) year after the established date.

(b) (1) If the director finds that a person has received an amount as benefits under this chapter to which he or she was not entitled by reasons other than fraud, willful misrepresentation, or willful nondisclosure of facts, the person shall be liable to repay the amount to the fund.

(2) In lieu of requiring the repayment, the director may recover the amount by deduction of any future benefits payable to the person under this chapter unless the director finds that the overpayment was received without fault on the part of the recipient and that its recovery would be against equity and good conscience.

(c) Any person held liable to repay an amount to the fund shall be subject to having any state income tax refund to which he or she may be entitled intercepted pursuant to § 26-36-301 et seq., as administered by the Revenue Division of the Department of Finance and Administration.

(d) (1) When an overpayment becomes final under § 11-10-527, the director shall present a certificate of overpayment describing the amount owed by the claimant to the circuit clerk of the county where the claimant is domiciled.

(2) The circuit clerk shall enter the certificate of overpayment in the docket of the circuit court for judgments and decrees and note the time of the filing of the certificate.

(3) After entry by the circuit clerk, the certificate of overpayment shall have the force and effect of a judgment of the circuit court and shall bear interest at the rate of ten percent (10%) annually.

(4) Any interest or penalty payment recovered from an overpayment to a claimant shall be deposited into the Department of Workforce Services Special Fund.

(e) The federal income tax refund of a person held liable to repay an amount to the fund is subject to interception under Pub. L. No. 111-291 and any rule adopted to implement that law.



§ 11-10-533 - Claims -- Investigation of claims filed by state employees.

(a) The Department of Workforce Services shall investigate all claims for benefits filed by state employees whether or not the employing state agency lodges a protest to the payment of the benefits.

(b) The investigation shall result in a determination of the eligibility of the employee for payment of benefits.



§ 11-10-534 - Extended benefits -- Definitions.

As used in §§ 11-10-534 -- 11-10-543, unless the context clearly requires otherwise:

(1) "Additional benefits" means benefits payable to exhaustees by reason of conditions of high unemployment or by reason of other special factors under the provisions of any state law;

(2) "Eligibility period" of an individual means the period consisting of the weeks in his or her benefit year which begin in an extended benefit period and, if his or her benefit year ends within that extended benefit period, any weeks thereafter which begin in that period;

(3) "Exhaustee" means an individual who, with respect to any week of unemployment in his or her eligibility period:

(A) (i) Has received, prior to that week, all of the regular benefits that were available to him or her under this chapter or any other state law, including dependents' allowances and benefits payable to federal civilian employees and ex-service personnel under 5 U.S.C. § 8501 et seq. in his or her current benefit year that includes that week.

(ii) For the purposes of this subdivision, an individual shall be deemed to have received all of the regular benefits that were available to him or her although:

(a) As a result of a pending appeal with respect to wages that were not considered in the original monetary determination in his or her benefit year, he or she may subsequently be determined to be entitled to added regular benefits; or

(b) He or she may be entitled to regular benefits with respect to future weeks of unemployment, but benefits are not payable with respect to such week of unemployment by reason of the provisions of § 11-10-506 or the parallel provisions of any other state law;

(B) His or her benefit year having expired prior to such week, he or she has no wages or insufficient wages on the basis of which he or she could establish a new benefit year that would include that week or, having established a benefit year, no regular compensation is payable to him or her during that year because his or her wage credits were cancelled or his or her right to regular compensation was totally reduced as a result of the application of disqualification;

(C) (i) Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Automotive Products Trade Act of 1965, and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

(ii) Has not received and is not seeking unemployment benefits under the unemployment compensation law of the Virgin Islands or of Canada. If he or she is seeking benefits and the appropriate agency finally determines that he or she is not entitled to benefits under law, he or she is considered an exhaustee. However, this provision shall not be applicable to individuals seeking benefits under the unemployment compensation laws of the Virgin Islands on and after the date the Virgin Islands meets the definition of a state as set forth in § 11-10-213.

(4) "Extended benefit period" means a period that:

(A) Begins with the third week after the first week for which there is a state "on" indicator; and

(B) Ends with:

(i) The third week after the first week for which there is a state "off" indicator; or

(ii) The thirteenth consecutive week of such period;

(C) Provided that no extended benefit period may begin before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state;

(5) "Extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-service personnel pursuant to 5 U.S.C. § 8501 et seq. payable to an individual under the provisions of this section for weeks of unemployment in his or her eligibility period;

(6) There is a state "off" indicator for a week if, for the period consisting of that week and the immediately preceding twelve (12) weeks, either subdivision (2)(A) or (B) of this section was not satisfied;

(7) There is a state "on" indicator for a week if the rate of insured unemployment under this chapter for the period consisting of such week and the immediately preceding twelve (12) weeks:

(A) Equalled or exceeded one hundred twenty percent (120%) of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two (2) calendar years; and

(B) Equalled or exceeded four percent (4%), provided that for periods beginning on and after September 25, 1982, such rate equalled or exceeded five percent (5%); except that effective July 1, 1991, the rate of insured unemployment equalled or exceeded six percent (6%) even though the provisions of subdivision (2)(A) of this section were not met;

(8) "Rate of insured unemployment", for purposes of subdivision (2) of this section, means the percentage derived by dividing:

(A) The average weekly number of individuals filing claims for regular benefits in this state for weeks of unemployment with respect to the most recent thirteen (13) consecutive week period, as determined by the Director of the Department of Workforce Services on the basis of his or her reports to the United States Secretary of Labor; by

(B) The average monthly employment covered under this chapter for the first four (4) of the most recent six (6) completed calendar quarters ending before the end of such thirteen-week period; and

(9) "State law" means the unemployment insurance law of any state, approved by the Secretary of Labor under § 3304 of the Internal Revenue Code of 1954.



§ 11-10-535 - Extended benefits -- Effect of provisions relating to regular benefits.

Except when the result would be inconsistent with the other provisions of this section, as provided in the regulations of the Director of the Department of Workforce Services, the provisions of this chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.



§ 11-10-536 - Extended benefits -- Eligibility.

An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his or her eligibility period only if the Director of the Department of Workforce Services finds that with respect to that week:

(1) He or she is an exhaustee as defined in § 11-10-534(3);

(2) He or she has satisfied the requirements of §§ 11-10-534 -- 11-10-543 for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; and

(3) (A) He or she was paid wages that exceeded forty (40) times his or her weekly benefit amount during the base period that established his or her last benefit year for the receipt of regular benefits;

(B) He or she has one and one-half (11/2) times his or her insured wages in the calendar quarter of the base period in which his or her insured wages were the highest; or

(C) He or she has provided evidence of twenty (20) weeks of full-time insured employment in the base period that served as the basis for his or her extended benefits claim.



§ 11-10-537 - Extended benefits -- Weekly amount.

The weekly extended benefit amount payable to an individual for a week of total unemployment in his or her eligibility period shall be an amount equal to the weekly benefit amount payable to him or her during his or her applicable benefit year.



§ 11-10-538 - Extended benefits -- Total amount.

(a) The total extended benefit amount payable to any eligible individual with respect to his or her applicable benefit year shall be the least of the following amounts:

(1) Fifty percent (50%) of the total amount of regular benefits which are payable to him or her under this chapter in his or her applicable benefit year; or

(2) Thirteen (13) times his or her weekly benefit amount which was payable to him or her under this chapter for a week of total unemployment in the applicable benefit year.

(b) Notwithstanding any other provision of §§ 11-10-534 -- 11-10-543, or of any federal law, including the Omnibus Budget Reconciliation Act of 1981, Pub. L. No. 97-35, if the benefit year of an adversely affected worker covered by a certification under Subchapter A, Chapter 2, Title II of the Trade Act of 1974, ends within an extended benefit period, the number of weeks of extended benefits that the worker would, but for this section, be entitled to in that extended benefit period shall be reduced but not below zero by the number of weeks for which the worker was entitled, during such benefit year, to trade readjustment allowances under Part I, Subchapter B, Chapter 2, Title II of the Trade Act of 1974. For purposes of this section, the terms "benefit year" and "extended benefit period" shall have the same respective meanings given to them in the Federal-State Extended Unemployment Compensation Act of 1970.



§ 11-10-539 - Extended benefits -- Period and computations.

(a) Whenever an extended benefit period is to become effective in this state as a result of a state "on" indicator or an extended benefit period is to be terminated in this state as a result of a state "off" indicator, the Director of the Department of Workforce Services shall have published an appropriate notice in newspapers of general circulation in the state.

(b) Whenever during a period when emergency unemployment compensation benefits are being paid under the Emergency Unemployment Compensation Act of 1991 or under any subsequent extension or reenactment thereof, the state "on" indicator, as defined in § 11-10-534, triggers on a period of extended benefits, the Governor may elect not to implement the applicable state statutory provisions relative to unemployment compensation, including, but not limited to, §§ 11-10-534 -- 11-10-543, and to continue the payment of benefits under the Emergency Unemployment Compensation Act of 1991 to those individuals who have exhausted their entitlement to regular unemployment compensation under state law.

(c) Computations required by the provisions of § 11-10-534(8) shall be made by the director in accordance with regulations prescribed by the United States Secretary of Labor.



§ 11-10-540 - Extended benefits -- Financing.

(a) (1) (A) There is imposed an additional tax on every employer as defined in § 11-10-209 except an employer electing reimbursement under § 11-10-713 or an employer required to reimburse under § 11-10-404 of one-tenth of one percent (0.1%) on taxable wages to defray the cost of extended benefits.

(B) This extended benefit tax shall not be credited to the separate account of an employer but shall be paid into the Unemployment Compensation Fund Extended Benefits Account.

(2) (A) The payment of this tax shall be suspended for any rate year when the assets in this account, excluding any extended benefit taxes not yet paid, on the computation date are more than two-tenths of one percent (0.2%) of total payrolls for employment during the preceding calendar year.

(B) "Total payrolls", for the purposes of this section, shall exclude payrolls of employers who have elected to reimburse the fund in lieu of contributions under § 11-10-404 or § 11-10-713.

(C) (i) For the purposes of this section, the "assets in this account" as of the computation date shall include only extended benefit tax payments which were paid on or before June 30, the computation date.

(ii) It shall include any accounts receivable from the United States for its share of extended benefit payments that have been paid from the fund and any accounts receivable from nonprofit employers who have elected to reimburse the fund for benefits paid.

(b) Extended benefits paid to an eligible individual shall not be charged to the separate account of each employer in the base period but shall be charged against the account.



§ 11-10-541 - Extended benefits -- Overpayments.

The Director of the Department of Workforce Services shall establish and recover extended benefit overpayments in the manner prescribed in § 11-10-532.



§ 11-10-542 - Extended benefits -- Not payable under interstate benefit payment plan -- Exceptions.

(a) Except as provided in subsection (b) of this section, an individual shall not be eligible for extended benefits for any week if:

(1) Extended benefits are payable for that week pursuant to an interstate claim filed in any state under the interstate benefit payment plan; and

(2) No extended benefit period is in effect for that week in that state.

(b) Subsection (a) of this section shall not apply with respect to the first two (2) weeks for which extended benefits are payable, determined without regard to this section pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the Unemployment Compensation Fund Extended Benefits Account established for the individual with respect to the benefit year.



§ 11-10-543 - Extended benefits -- Failure to accept or seek suitable work.

(a) Notwithstanding the provisions of § 11-10-535, an individual shall be ineligible for payment of extended benefits for any week of unemployment in his or her eligibility period if the Director of the Department of Workforce Services finds that during that period:

(1) He or she failed to accept any offer of suitable work or failed to apply for any suitable work as defined under subsection (c) of this section to which he or she was referred by the director; or

(2) He or she failed to actively engage in seeking work as prescribed under subsection (f) of this section, unless he or she did not actively engage in seeking work because he or she was before any court of the United States or of any state pursuant to a lawfully issued summons to appear for jury duty. In that event, his or her entitlement to benefits shall be decided pursuant to the able and available requirements of § 11-10-507, without regard to the disqualification provisions otherwise applicable under subsection (b) of this section.

(b) Any individual who has been found ineligible for extended benefits by reason of the provision in subsection (a) of this section shall also be ineligible for extended benefits beginning with the first day of the week following the week in which the failure occurred and until he or she has been employed in each of four (4) subsequent weeks, whether or not consecutive, and has earned remuneration equal to not less than four (4) times his or her extended weekly benefit amount.

(c) For purposes of this section, the term "suitable work" means, with respect to any individual, any work that is within the individual's capabilities, provided that:

(1) The gross average weekly remuneration payable for the work exceeds the sum of the individual's average weekly benefit amount, as determined under § 11-10-537, plus the amount, if any, of supplemental unemployment benefits, as defined in section 501(c)(17)(D) of the Internal Revenue Code of 1954 payable to the individual for that week; and

(2) The work pays wages equal to the higher of:

(A) The minimum wages provided by § 6(a)(1) of the Fair Labor Standards Act of 1938, without regard to any exemption; or

(B) The state or local minimum wage.

(d) No individual shall be denied extended benefits for failure to accept an offer of, or referral to, any job which meets the definition of suitability as described in subsection (c) of this section if:

(1) The position was not offered to the individual in writing and was not listed with the employment service;

(2) The failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in § 11-10-515 to the extent that the criteria of suitability in that section are not inconsistent with the provisions of this section; or

(3) The individual furnishes satisfactory evidence to the director that his or her prospects for obtaining work in his or her customary occupation within a reasonably short period are good. If evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to an individual shall be made in accordance with the definition of suitable work in § 11-10-515 without regard to the definition specified by this section.

(e) Notwithstanding the provision of this section to the contrary, no work shall be deemed to be suitable work for an individual that does not accord with the labor standard provisions required by section 3304(a)(5) of the Internal Revenue Code of 1954 and set forth herein under § 11-10-515.

(f) For the purposes of subdivision (a)(2) of this section, an individual shall be treated as actively engaged in seeking work during any week if:

(1) The individual has engaged in a systematic and sustained effort to obtain work during the week; and

(2) The individual furnishes tangible evidence that he or she has engaged in effort during the week.

(g) The employment service shall refer any claimant entitled to extended benefits under this chapter to any suitable work which meets the criteria prescribed in subsections (c) and (d) of this section.

(h) An individual shall not be eligible to receive extended benefits with respect to any week of unemployment in his or her eligibility period if the individual has been disqualified for regular benefits under this chapter because he or she voluntarily left work, was discharged for misconduct, or refused an offer of suitable work unless the disqualification imposed for those reasons was satisfied with employment.



§ 11-10-544 - Reciprocal arrangements with state and federal agencies.

(a) The Director of the Department of Workforce Services is authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby:

(1) Services performed by an individual for a single employing unit for which services are customarily performed in more than one (1) state shall be deemed to be services performed entirely within any one (1) of the states:

(A) In which any part of the individual's service is performed;

(B) In which the individual has his or her residence; or

(C) In which the employing unit maintains a place of business, provided there is in effect, as to the services, an election, approved by the agency charged with the administration of the state's unemployment compensation law, pursuant to which all the services performed by the individual for the employing unit are deemed to be performed entirely within the state;

(2) Potential rights to benefits accumulated under the unemployment compensation laws of one (1) or more states or under one (1) or more laws of the federal government, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms that the director finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund;

(3) (A) Wages or services, upon the basis of which an individual may become entitled to benefits under an unemployment compensation law of another state or of the federal government, shall be deemed to be wages for insured work for the purpose of determining his or her rights to benefits under this chapter. Wages for insured work, on the basis of which an individual may become entitled to benefits under this chapter, shall be deemed to be wages or services on the basis of which unemployment compensation under the law of another state or of the federal government is payable.

(B) No arrangement shall be entered into unless it contains provisions for reimbursements to the fund for the benefits paid under this chapter upon the basis of the wages or services and provisions for reimbursements from the fund for such of the compensation paid under the other law upon the basis of wages for insured work as the director finds will be fair and reasonable as to all affected interests; and

(4) Contributions due under this chapter with respect to wages for insured work shall, for the purposes of §§ 11-10-716 -- 11-10-722, be deemed to have been paid to the fund as of the date payment was made as contributions under another state or federal unemployment compensation law, but no such arrangement shall be entered into unless it contains such provisions for reimbursement to the fund of the contributions and the actual earnings thereon as the director finds will be fair and reasonable as to all affected interests.

(b) (1) Reimbursements paid from the fund pursuant to subdivision (a)(3) of this section shall be deemed to be benefits for the purpose of §§ 11-10-501 -- 11-10-506, 11-10-517, and 11-10-801 -- 11-10-804.

(2) The director is authorized to make to other state or federal agencies and to receive from other state or federal agencies reimbursements from or to the fund in accordance with arrangements entered into pursuant to subsection (a) of this section.

(c) (1) The administration of this chapter and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this state and other states and the appropriate federal agencies in exchanging services and making available facilities and information.

(2) (A) The director is authorized to make such investigations, secure and transmit such information, make available such services and facilities, and exercise such of the other powers provided herein with respect to the administration of this chapter as he or she deems necessary or appropriate to facilitate the administration of any unemployment compensation or public employment service law.

(B) In like manner, the director is authorized to accept and utilize information, services, and facilities made available to this state by the agency charged with the administration of any other unemployment compensation or public employment service law.

(d) To the extent permissible under the laws and United States Constituition, the director is authorized to enter into or cooperate in arrangements whereby facilities and services provided under this chapter and facilities and services provided under the unemployment compensation law of any foreign government may be utilized for the taking of claims and the payment of benefits under this chapter or under a similar law of the government.

(e) The director is authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or the federal government, or both, and to sign specific agreements to carry out the provisions of arrangements, and to enter into agreement with any federal agency to pay benefits as an agent of the United States Government under any law passed by the Congress of the United States for the purpose of paying benefits to employees of the United States or persons entitled to benefits by reason of service in the United States armed forces.

(f) The director is authorized to make application for loans and grants with any governmental agency under any act of Congress that authorizes the making of such loans and grants.






Subchapter 6 - -- Shared Work Plans

§ 11-10-601 - Definitions.

As used in this subchapter, unless the context otherwise requires, the following definitions shall apply:

(1) (A) "Affected group" means two (2) or more employees designated by an employer to participate in a shared work plan.

(B) "Sub-group" means a group of employees which constitutes at least ten percent (10%) of the employees in an affected group;

(2) "Approved plan" means an employer's voluntary written plan for reducing unemployment under which a specified group of employees shares the work remaining after their normal weekly hours of work are reduced, which plan meets the requirements of § 11-10-604, and which plan has been approved in writing by the Director of the Department of Workforce Services;

(3) "Fringe benefits" include, but are not limited to, such advantages as health insurance (hospital, medical, and dental services, etc.), retirement benefits under defined benefit pension plans as defined in Section 3(35) of the Employee Retirement Income Security Act of 1974, paid vacation and holidays, sick leave, etc., which are incidents of employment in addition to the cash remuneration earned;

(4) "Normal weekly hours of work" means the normal hours of work for full-time and permanent part-time employees in the affected group when their employing unit is operating on its normal, full-time basis, not to exceed forty (40) hours and not including overtime;

(5) "Shared work benefits" means the unemployment compensation benefits payable to employees in an affected group under an approved plan as distinguished from the unemployment benefits otherwise payable under other provisions of this chapter;

(6) "Shared work employer" means an employer with a shared work plan in effect. An individual who, or an employing unit which, succeeds to or acquires, pursuant to § 11-10-710, an organization, trade, or business with a shared work plan in effect automatically becomes a shared work employer and adopts the plan if the individual or employing unit ratifies, in writing, the previously approved plan; and

(7) "Unemployment compensation" means the unemployment benefits payable under this chapter other than shared work benefits and includes any amounts payable pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.



§ 11-10-602 - Applicability.

(a) Except as otherwise provided in this subchapter, provisions of this chapter that are applicable to unemployment compensation claimants shall apply to shared work unemployment compensation claimants.

(b) An individual who files an initial claim for shared work unemployment compensation benefits shall be provided, if eligible therefor, a monetary determination of entitlement to shared work unemployment compensation benefits and shall serve a waiting week.



§ 11-10-603 - Construction.

Nothing in this subchapter shall preclude an otherwise eligible claimant from drawing total or partial unemployment benefits when he or she has exhausted his or her shared work benefits.



§ 11-10-604 - Criteria for approval.

(a) An employer wishing to participate in a shared work program shall submit a signed written shared work compensation plan to the Director of the Department of Workforce Services for approval.

(b) The director shall approve a shared work unemployment compensation plan only if the following criteria are met:

(1) The plan applies to and identifies the specified affected group;

(2) The employees in the affected group or groups are identified by name, social security number, and by any other information required by the director;

(3) The usual weekly hours of work for employees in the affected group or groups are reduced by not less than ten percent (10%) and not more than forty percent (40%);

(4) Health benefits and retirement benefits under defined benefit pension plans, as defined in Section 3(35) of the Employee Retirement Income Security Act of 1974, and other fringe benefits will continue to be provided to employees in the affected group or groups as though their work weeks had not been reduced;

(5) The plan certifies that the aggregate reduction in work hours is in lieu of temporary layoffs which would have affected at least ten percent (10%) of the employees in the affected group or groups to which the plan applies and which would have resulted in an equivalent reduction in work hours;

(6) During the previous four (4) months, the work force in the affected group has not been reduced by temporary layoffs of more than ten percent (10%) of the workers;

(7) (A) The plan applies to at least ten percent (10%) of the employees in the affected group.

(B) (i) If the plan applies to all employees in the affected group, the plan provides equal treatment to all employees of the group.

(ii) If the affected group is divided into subgroups, the plan provides equal treatment to employees within each subgroup;

(8) (A) (i) In the case of employees represented by an exclusive bargaining representative, the plan is approved in writing by the collective bargaining agent.

(ii) In the event that the certification of an exclusive bargaining representative has been appealed, such bargaining representative shall be considered to be the exclusive bargaining representative for work sharing plan purposes.

(B) In the absence of any bargaining representative, the plan must contain a certification by the employer that the employer has made the proposed plan, or a summary thereof, available to each employee in the affected group for inspection;

(9) (A) The plan includes a certified statement by the employer that each employee in the affected group would be eligible for normal unemployment compensation under § 11-10-507(5).

(B) Any employee who joins an affected group after the approval of the shared work plan is automatically covered under the previously approved plan, effective the week that the director receives written notice from the shared work employer that the employee has joined and certification that the employee meets the requirements of § 11-10-507(5);

(10) On the most recent computation date preceding the date of submittal of the shared work plan for approval, the total of all contributions paid on the employing unit's own behalf and credited to its account for all previous periods equaled or exceeded the regular benefits charged to its account for all previous periods;

(11) The plan will not serve as a subsidy of seasonal employment during the off-season nor as a subsidy of temporary part-time employment or intermittent employment; and

(12) The employer agrees to furnish reports relating to the proper conduct of the plan and agrees to allow the director or his or her authorized representatives access to all records necessary to verify the plan prior to approval and, after approval, to monitor and evaluate application of the plan.



§ 11-10-605 - Approval or rejection.

(a) The Director of the Department of Workforce Services shall approve or reject a plan in writing within thirty (30) days of its receipt.

(b) Only one (1) plan may be approved for any one (1) employer during any twelve-month period.

(c) The reason for rejection shall be final and non-appealable, but the employer shall be allowed to submit another plan for approval not earlier than fifteen (15) days from the date of the last rejection.



§ 11-10-606 - Effective date and duration of plan.

(a) A plan shall be effective on the date specified in the plan or on a date mutually agreed upon by the employer and the Director of the Department of Workforce Services but no earlier than the date of approval of the plan by the director.

(b) (1) It shall expire at the end of the twelfth full calendar month after its effective date or on the date specified in the plan if the date is earlier, provided that the plan is not previously revoked by the director.

(2) If a plan is revoked by the director, it shall terminate on the date specified in the director's written order of revocation.



§ 11-10-607 - Revocation of approval.

(a) (1) The Director of the Department of Workforce Services may revoke approval of a plan for good cause.

(2) The revocation order shall be in writing and shall specify the date the revocation is effective and the reasons therefor.

(3) Good cause shall include, but not be limited to, failure to comply with the assurances given in the plan, unreasonable revision of productivity standards for the affected group, conduct or occurrences tending to defeat the intent and effective operation of the plan, and violation of any criteria on which approval of the plan was based.

(b) The action may be taken at any time by the director on his or her own motion, on the motion of any of the affected group's employees, or on the motion of the appropriate collective bargaining agent.

(c) However, the director shall review the operation of each qualified employer plan at least once during the twelve-month period that the plan is in effect to assure its compliance with the requirements of these provisions.

(d) Revocation of a plan for good cause by the director shall preclude approval of any subsequent plan submitted by the revoked plan employer during the twelve-month period beginning on the date of the revocation order.



§ 11-10-608 - Modification of an approved plan.

(a) An operational, approved, shared work plan may be modified by the employer with the acquiescence of employee representatives if the modification is not substantial and is in conformity with the plan approved by the Director of the Department of Workforce Services, but the modifications must be reported promptly to the director.

(b) (1) If the hours of work are increased or decreased substantially beyond the level in the original plan or if any other conditions are changed substantially, the director shall approve or disapprove the modifications without changing the expiration date of the original plan.

(2) If the substantial modifications do not meet the requirements for approval, the director shall disallow that portion of the plan in writing as specified in § 11-10-607.



§ 11-10-609 - Eligibility for compensation.

An individual is eligible to receive shared work unemployment compensation benefits with respect to any week only if, in addition to monetary entitlement, the Director of the Department of Workforce Services finds that:

(1) During the week, the individual is employed as a member of an affected group under an approved shared work compensation plan that was approved prior to that week, and the plan is in effect with respect to the week for which the benefits are claimed;

(2) During the week, the individual is able to work and is available for the normal work week with the shared work employer;

(3) Notwithstanding any other provisions of this chapter to the contrary, an individual is deemed unemployed in any week for which remuneration is payable to him or her as an employee in an affected group for ninety percent (90%) or less than his or her normal weekly hours of work as specified under the approved shared work compensation plan in effect for the week;

(4) Notwithstanding any other provisions of this chapter to the contrary, an individual shall not be denied shared work unemployment compensation benefits for any week by reason of the application of provisions relating to availability for work and active search for work with an employer other than the shared work unemployment compensation employer.



§ 11-10-610 - Amount of benefits -- Filing of claims.

(a) The shared work unemployment compensation weekly benefit amount shall be the product of the regular weekly unemployment compensation amount multiplied by the percentage of reduction of at least ten percent (10%) in the individual's usual weekly hours of work.

(b) An individual may be eligible for shared work unemployment compensation benefits or unemployment compensation, as appropriate, except that no individual shall be eligible for combined benefits in any benefit year in an amount more than the maximum entitlement established for unemployment compensation, nor shall an individual be paid shared work unemployment compensation benefits for more than twenty-five (25) weeks, whether or not consecutive, in any benefit year pursuant to a shared work plan.

(c) The shared work unemployment compensation benefits paid an individual shall be deducted from the maximum entitlement amount established for that individual's benefit year.

(d) Claims for shared work unemployment compensation benefits shall be filed in the same manner as claims for unemployment compensation or as prescribed in regulations by the Director of the Department of Workforce Services.



§ 11-10-611 - Entitlement to benefits under certain conditions.

(a) If an individual works in the same week for an employer other than the shared work employer, and his or her combined hours of work for both employers are greater than ninety percent (90%) of the normal hours of work with the shared work employer, he or she shall not be entitled to benefits under these shared work provisions or the unemployment compensation provisions.

(b) (1) If an individual works in the same week for both the shared work employer and another employer and his or her combined hours of work for both employers are equal to or less than ninety percent (90%) of the usual hours of work for the shared work employer, the benefit amount payable for that week shall be the weekly unemployment compensation amount reduced by the same percentage that the combined hours are of the usual hours of work.

(2) A week for which benefits are paid under this subsection shall count as a week of shared work unemployment compensation.

(c) If an individual, with the approval of the employer, did not work during any portion of the workweek, other than the reduced portion covered by the shared work plan, he or she shall not be disqualified for the absence or deemed ineligible for shared work unemployment benefits for that reason alone.

(d) (1) An individual who performs no services during a week for the shared work employer and is otherwise eligible shall be paid the full weekly unemployment compensation amount.

(2) Such a week shall not be counted as a week with respect to which shared work unemployment compensation was received.

(e) (1) An individual who does not work for the shared work employer during a week, but works for another employer and is otherwise eligible, shall be paid benefits for that week under the partial unemployment compensation provisions of this chapter.

(2) Such a week shall not be counted as a week with respect to which shared work unemployment compensation was received.



§ 11-10-612 - Charging shared-work unemployment compensation.

(a) Shared work unemployment compensation shall be charged to the employer's experience rating accounts in the same manner as unemployment compensation is charged under this chapter.

(b) Employers liable for payments in lieu of contributions shall have shared work unemployment compensation attributed to service in their employ in the same manner as unemployment compensation is attributed.



§ 11-10-613 - Extended benefits.

An individual who has received all of the combined unemployment compensation and shared work unemployment compensation available in a benefit year shall be considered an exhaustee for purposes of extended benefits, as provided under the provisions of §§ 11-10-534 -- 11-10-543, and, if otherwise eligible under those provisions, shall be eligible to receive extended benefits.






Subchapter 7 - -- Contributions

§ 11-10-701 - Accrual and payment by employer.

(a) (1) Contributions shall accrue and become payable by each employer for each calendar year in which the employer is subject to this chapter with respect to wages for employment.

(2) The contributions shall become due and be paid by each employer to the Director of the Department of Workforce Services for the Unemployment Compensation Fund in accordance with such regulations as the director may prescribe and shall not be deducted, in whole or in part, from the wages of individuals in employment for the employer.

(b) In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to one-half cent (1/2cent(s)) or more, in which case it shall be increased by one cent (1cent(s)).



§ 11-10-702 - Rate of contributions.

Each employer shall pay contributions equal to two and nine-tenths percent (2.9%) of wages paid by the employer with respect to employment, except as may otherwise be prescribed in § 11-10-703.



§ 11-10-703 - Future rates -- Maintenance of separate accounts.

(a) (1) (A) The Director of the Department of Workforce Services shall maintain a separate account for each employer and shall credit the employer's account with all the contributions paid on the employer's own behalf except as otherwise provided in §§ 11-10-701 -- 11-10-715.

(B) However, nothing in this chapter shall be construed to grant any employer or individuals in the employer's service prior claims or rights to the amounts paid by the employer into the fund either on the employer's behalf or on behalf of such individuals.

(2) (A) (i) Regular benefits paid to an eligible individual based on an initial claim shall be charged to the separate account of each employer in the base period in the proportion to which wages paid by each employer to the individual during the base period bears to total wages paid by all such employers to such individual within the base period.

(ii) (a) However, regular benefits paid to an eligible individual after the individual has established a benefit year against a base-period employer under qualifying conditions and whose employment continued with the employer but who subsequently left the employment under conditions that would have been a noncharge under subdivisions (a)(3) and (4) of this section shall be charged through the date on which the subsequent separation occurred to the separate account of the base-period employer.

(b) Benefits paid from the established benefit year to an individual after the date on which the subsequent separation occurred shall not be charged to the separate account of the base-period employer.

(B) Nothing in §§ 11-10-701 -- 11-10-715 shall be construed to limit regular benefits payable pursuant to §§ 11-10-501 -- 11-10-506 and 11-10-609 -- 11-10-613.

(3) However, regular benefit payments shall not be charged to the separate account of any employer if the employer provides the director with notices regarding separation from work as are required by regulations of the director if the director finds that:

(A) The claimant voluntarily left the employer without good cause connected with the work; or

(B) The claimant was discharged by the employer for misconduct connected with the work.

(4) Benefits paid to an individual who continues to remain in the employ of a base-period employer without a reduction in the number of hours worked or wages paid shall not be charged to the separate account of the employer, provided that the individual is not employed on an as-needed or on-call basis.

(5) Benefits paid during an extended benefit period in accordance with §§ 11-10-534 -- 11-10-543 shall not be charged to the separate account of each employer in the base period except as may otherwise be provided in §§ 11-10-701 -- 11-10-715.

(b) Benefit payments made to any individual whose base-period wages include wages for previously uncovered services as defined in § 11-10-507(5)(C) shall not be charged to the separate account of any employer to the extent that the Unemployment Compensation Fund is reimbursed for the benefits pursuant to § 121 of Pub. L. No. 94-566.



§ 11-10-704 - Future rates -- Experience rates generally.

(a) The Director of the Department of Workforce Services shall, for each calendar year, classify employers in accordance with their actual experience in the payment of contributions on their own behalf and with respect to regular benefits charged against their accounts, with a view to fixing the contribution rates as will reflect their experience.

(b) The director shall determine the contribution rates of each employer in accordance with the requirements of this section and § 11-10-705:

(1) Each employer's rate shall be two and nine-tenths percent (2.9%) except as otherwise provided in the other provisions of this subchapter.

(A) (i) No employer's rate shall be less than two and nine-tenths percent (2.9%) unless and until there shall have been three (3) years immediately preceding the computation date throughout which an individual the employer's employ could have received benefits if eligible. Provided, however, an employer who, at the time of establishing an account, is in business in another state or states and who is not currently doing business in Arkansas may elect to receive a beginning contribution rate of two and nine-tenths percent (2.9%) or a contribution rate based on the rate schedule at § 11-10-705(b)(1), whichever is lower, but in no event less than one percent (1%), provided:

(a) The employer has been in operation in the other state or states for at least three (3) years immediately preceding the date of becoming a liable employer in Arkansas, throughout which an individual in the employer's employ could have received benefits if eligible;

(b) The employer must provide the authenticated account history from information accumulated from operations in the other state or all the other states to compute a current Arkansas rate; and

(c) The employer's business operations established in Arkansas are of the same nature as conducted in the other state or states, as defined by the North American Industry Classification system.

(ii) The election authorized in subdivision (b)(1)(A)(i) of this section must be made in writing within thirty (30) days after receiving notice of Arkansas liability. A two and nine-tenths percent (2.9%) rate will be assigned unless a timely election has been made.

(iii) If the election is made timely, the employer's account will receive the rate elected for the remainder of that rate year. The rate assigned for the next and subsequent years will be determined by the condition of the account on the computation date.

(B) However, any employer having no covered employment under this chapter for any calendar year shall have a rate equal to his or her most recently determined contribution rate until the employer has one (1) full year of benefit risk experience immediately preceding the computation date.

(2) (A) Notwithstanding any other provisions of §§ 11-10-701 -- 11-10-715, if the director determines that an employer has willfully submitted false information which is material with respect to the employment or separation from employment of any claimant, employee, or former employee, for the purpose of preventing regular benefit charges to the employer's account, the employer shall be assessed a penalty equivalent to twice the amount of the claimant's maximum potential benefit amount.

(B) This charge shall be charged against the employer's account for experience rating purposes, regardless of whether or not the employer is a base-period employer and irrespective of the identity or number of base-period employers.

(3) An employer who changes from reimbursement to the contributory method of financing shall be considered a new or newly covered employer and can be entitled to an experience rate only when the new or newly covered employer has met the requirements of this subdivision (b)(3).

(4) Each employer's rate beginning January 1 for each twelve-month period shall be determined on the basis of the employer's record through June 30 of the previous calendar year.



§ 11-10-705 - Future rates -- Computation of contribution rates.

(a) (1) Each employer's contribution rate beginning January 1 for each twelve-month period shall be determined on the basis of the employer's record through June 30 of the previous calendar year.

(2) The record of an employer shall include, for the purpose of computing an employer's contribution rate, any payment, except a payment that represents a stabilization tax payment or a payment that represents an extended benefit tax payment, made by the employer on or before July 31 on wages paid by the employer on or before June 30 of the calendar year.

(b) (1) (A) The contribution rate of an employer who has had three (3) or more years of benefit risk as defined at § 11-10-707 shall be that shown on the corresponding line that reflects the employer's reserve ratio in the contribution rate schedule which follows.

(B) The reserve ratio in the following schedule is determined by dividing the difference in contributions paid and regular benefits charged by the annual taxable payroll: Click here to view image.

(2) (A) Notwithstanding any other provision of this chapter, for any calendar year beginning on and after January 1, 2008, an employer that has been assigned a contribution rate of six percent (6%) pursuant to this chapter and that has had such a rate for the two (2) preceding calendar years will be assigned an additional contribution assessment of two percent (2%).

(B) Furthermore, after two (2) consecutive years of being assessed an additional contribution of two percent (2%) under subdivision (b)(2)(A) of this section, this additional contribution assessment shall increase to four percent (4%).

(c) (1) (A) Notwithstanding any other provisions of this chapter and unless prohibited by § 11-10-723(c)(1), an employer that has been assigned a contribution rate pursuant to this chapter may make a voluntary payment to the Unemployment Compensation Trust Fund, in addition to the contributions required pursuant to this chapter, to be credited to the employer's account.

(B) The Director of the Department of Workforce Services shall provide to each eligible employer an annual notice of voluntary payment amounts that may be submitted to reduce the employer's contribution rate.

(2) (A) (i) Voluntary payments to the fund under subdivision (c)(1) of this section shall be made no later than March 31 of the calendar year for which the new contribution rate is effective.

(ii) Upon receipt of a timely voluntary payment, the director shall compute a new contribution rate for the employer and provide notice to the employer of the new contribution rate.

(B) Any adjustments made under §§ 11-10-703 -- 11-10-708 shall be used only in the form of credit against accrued or future contributions.

(C) No refund shall ever be made to any employer of any voluntary payment so made.



§ 11-10-706 - Future rates -- Stabilization tax.

(a) (1) Each employer shall be required to pay a stabilization tax on wages paid by the employer with respect to employment.

(2) This stabilization tax shall not be credited to the separate account of each employer.

(b) The stabilization tax shall be determined as follows:

(1) If the assets of the Unemployment Compensation Fund on the computation date are equal to or greater than two percent (2%) but less than two and one-half percent (2.5%) of total payrolls for employment during the preceding calendar year, the stabilization tax shall be one-tenth of one percent (0.1%);

(2) If the assets of the Unemployment Compensation Fund on the computation date are greater than one and one-half percent (1.5%) but less than two percent (2%) of total payrolls for employment during the preceding calendar year, the stabilization tax shall be two-tenths of one percent (0.2%);

(3) If the assets of the Unemployment Compensation Fund on the computation date are greater than one percent (1%) but less than one and one-half percent (1.5%) of total payrolls for employment during the preceding calendar year, the stabilization tax shall be three-tenths of one percent (0.3%);

(4) If the assets of the Unemployment Compensation Fund on the computation date are greater than one-half of one percent (0.5%) but less than one percent (1%) of total payrolls for employment during the preceding calendar year, the stabilization tax shall be four-tenths of one percent (0.4%);

(5) If the assets of the Unemployment Compensation Fund on the computation date are less than one-half of one percent (0.5%) of total payrolls for employment during the preceding calendar year, the stabilization tax shall be seven-tenths of one percent (0.7%); and

(6) If the assets of the Unemployment Compensation Fund on the computation date are less than four-tenths of one percent (0.4%) of total payrolls for employment during the preceding calendar year, the stabilization tax shall be one and one-tenth percent (1.1%) for the calendar year 1993, nine-tenths of one percent (0.9%) for the calendar year 1994, and eight-tenths of one percent (0.8%) for the calendar year 1995 and thereafter.

(c) Each employer eligible for an experience rating under § 11-10-705 shall have the employer's contribution rate reduced by one-tenth of one percent (0.1%) for any rate year when the assets of the Unemployment Compensation Fund on the computation date are greater than five percent (5%) of total payrolls for employment during the preceding calendar year.

(d) Employers who have elected to reimburse the Unemployment Compensation Fund in lieu of contributions under § 11-10-404 or § 11-10-713 shall be excluded from the provisions of §§ 11-10-703 -- 11-10-708 or any experience rate computation.

(e) (1) The provisions of this section shall not be effective for any rate year when the assets of the Unemployment Compensation Fund, excluding contributions not yet paid, on the computation date equal or exceed two and one-half percent (2.5%) but are less than five percent (5%) of total payrolls for employment during the preceding calendar year.

(2) For the purposes of §§ 11-10-703 -- 11-10-708, total payrolls shall exclude payrolls of employers who have elected to reimburse the Unemployment Compensation Fund in lieu of contributions under § 11-10-404 or § 11-10-713.

(3) (A) For the purposes of §§ 11-10-703 -- 11-10-708, the assets of the Unemployment Compensation Fund as of the computation date shall include only contributions which were paid on or before June 30, the computation date.

(B) Provided, however, for the purposes of this section, the computation date is defined as September 30 of the calendar year preceding the tax year.

(C) It shall include any accounts receivable from the United States for its share of extended benefit payments which have been paid from the Unemployment Compensation Fund and any accounts receivable from employers who have elected to reimburse the Unemployment Compensation Fund for benefits paid under § 11-10-404 or § 11-10-713.

(D) However, it shall exclude the assets of the Unemployment Compensation Fund Extended Benefits Account and shall be reduced by any outstanding advances owed to the federal government.

(f) (1) (A) Provided, however, the proceeds of the stabilization tax in the amount of two and one-half hundredths of one percent (.025%) of taxable wages collected during the period July 1, 2007, through June 30, 2015, shall be deposited and credited to the Department of Workforce Services Training Trust Fund, there to be used for worker training.

(B) The total amount deposited into the Department of Workforce Services Training Trust Fund in any one (1) fiscal year shall not exceed two million five hundred thousand dollars ($2,500,000).

(2) (A) However, the proceeds of the stabilization tax in the amount of two and one-half hundredths of one percent (.025%) of taxable wages collected during the period July 1, 2007, through June 30, 2015, shall be deposited and credited to the Department of Workforce Services Unemployment Insurance Administration Fund, there to be used for operating expenses of the unemployment insurance program necessary for the proper administration of § 11-10-101 et seq., as determined by the Director of the Department of Workforce Services.

(B) The total amount deposited into the Department of Workforce Services Unemployment Insurance Administration Fund in any one (1) fiscal year shall not exceed two million five hundred thousand dollars ($2,500,000).

(3) The director shall report to the State Employment Security Advisory Council and the Legislative Council on a quarterly basis as to any and all uses of the Department of Workforce Services Training Trust Fund and the Department of Workforce Services Unemployment Insurance Administration Fund.



§ 11-10-707 - Future rates -- Definitions -- Notifications.

(a) (1) As used in §§ 11-10-701 -- 11-10-715:

(A) The term "annual payroll" means the total amount of taxable wages paid during a calendar year by an employer for employment and for the employer who has had three (3) or more years of benefit risk experience; and

(B) The term "average annual payroll" means the average of the annual payrolls for the last three (3) or the five (5) preceding calendar years, whichever is the lesser.

(2) (A) However, with respect to rate years beginning January 1, 1972, and thereafter, an employer who has been subject to three (3) or more years of benefit risk may voluntarily elect to be rated each year on the basis of total taxable wages paid during the preceding calendar year instead of the average of the annual payrolls for the last three (3) or last five (5) preceding calendar years, whichever is the lesser.

(B) A voluntary election by an employer shall be made at the time and in the manner prescribed by regulations of the Director of the Department of Workforce Services.

(C) Any voluntary election so made shall be irrevocable, except with respect to an employer who acquires the experience of the electing employer under the provision of § 11-10-710.

(b) The director shall for each rate year:

(1) (A) (i) Periodically notify each employer of the regular benefits paid that are chargeable to the employer's account.

(ii) The notification shall become conclusive and binding upon the employer unless within thirty (30) days after mailing of the notice the employer files an application for review and redetermination as provided in subdivision (c)(1) of this section.

(B) (i) With the exception of charges that might be changed under § 11-10-703(a)(2)(A)(ii), an application for review and redetermination shall be made the first time that charges appear on the employer's account as reflected on the quarterly statement of paid benefits.

(ii) Subsequent charges on the same claimant in the same benefit year may not be challenged; and

(2) Notify each employer of the employer's rate of contribution as determined pursuant to §§ 11-10-701 -- 11-10-715.

(c) (1) (A) The notice shall contain the contribution rate, and if the employer is eligible for an experience rating, the factors used in determining the individual employer's experience rate, together with any other information the director may think necessary.

(B) (i) The determination of the director, including all the figures shown on the notice or notices issued under this subdivision (c)(1), shall become conclusive and binding upon the employer unless within thirty (30) days after the mailing of the notice or notices thereof to the employer's last known post office address, the employer files an application for review and redetermination setting forth the employer's reasons therefor.

(ii) The director may, if he or she finds the reasons set forth by the employer insufficient to change the benefit charges to the employer's account or the rate of contributions, deny the application; otherwise, it shall be granted and the charges adjusted and the rate redetermined.

(C) The employer shall be promptly notified by mailing to the employer's last known address the denial of the employer's application or of the redetermination, both of which shall become final and conclusive at the date of mailing of notification thereof.

(2) An employer may appeal from the determination of the director to the circuit court by filing a petition with the clerk of the circuit court in the county of the employer's residence or in Pulaski County Circuit Court within thirty (30) days of the mailing to the employer of notice of the determination.

(d) As used in §§ 11-10-703 -- 11-10-708, an employer's "year of benefit risk" means a twelve-month period ending on June 30 throughout which any individual in the employer's employ could have received benefits chargeable to the employer's account.



§ 11-10-708 - Future rates -- Advance interest tax.

(a) (1) (A) In addition to the contributions and any stabilization and extended benefits taxes levied under other provisions of §§ 11-10-703 -- 11-10-708, each employer, except employers that have made an election to reimburse the Unemployment Compensation Fund under § 11-10-713(c), shall pay a separate and additional tax, to be known as the advance interest tax, on wages paid by that employer with respect to employment.

(B) For rate years beginning on and after January 1, 1993, the advance interest tax shall be two-tenths of one percent (0.2%) when the state has an outstanding interest-bearing advance under Title XII of the Social Security Act.

(C) The tax is effective the first month of the quarter following the state's obtaining an interest-bearing advance and shall remain until the quarter immediately following the repayment of the advancement and the Employment Security Advance Interest Trust Fund, § 19-5-935, attains a balance of five million dollars ($5,000,000);

(2) For purposes of this section, the definition of the assets of the trust fund shall be the same as that set forth in § 11-10-706, and the computation date is defined as September 30 of the calendar year preceding the tax year.

(3) This advance interest tax shall not be credited to the separate account of any employer. It shall be levied and collected in the same manner as contributions and shall be subject to the same penalty and interest, collection, impoundment, priority, lien, certificate of assessment, and assessment provisions and procedures set forth in §§ 11-10-716 -- 11-10-722.

(b) (1) Receipts from this advance interest tax and any penalty and interest collected on overdue advance interest taxes shall be deposited into the Unemployment Compensation Fund Clearing Account.

(2) At least once each month, deposits that have been established as advance interest tax payments and any interest and penalty payments applicable to the advance interest payments shall be paid over to the Treasurer of State and credited by the Treasurer of State to the Employment Security Advance Interest Trust Fund created and established in the State Treasury.

(3) All income from investment of the Employment Security Advance Interest Trust Fund shall be deposited and credited to that Employment Security Advance Interest Trust Fund.

(4) All withdrawals shall be upon voucher warrants issued, or caused to be issued, by the Director of the Department of Workforce Services as authorized by legislative appropriation and, except as otherwise provided herein, shall be used only for the purpose of:

(A) Paying interest incurred by the state on advances obtained from the federal Unemployment Trust Fund under Title XII of the Social Security Act;

(B) Making refunds of the aforementioned advance interest tax and interest and penalty payments attributed to the advance interest tax which were erroneously paid; and

(C) Returning moneys to the Unemployment Compensation Fund Clearing Account that may have been incorrectly identified and erroneously transferred to the Employment Security Advance Interest Trust Fund in the State Treasury.

(c) (1) On November 10 of each calendar year, the director shall transfer all assets of the Employment Security Advance Interest Trust Fund, which exceed five million dollars ($5,000,000) to the Unemployment Compensation Fund, § 11-10-801, provided that the state has no interest-bearing advances obtained from the federal Unemployment Trust Fund under Title XII of the Social Security Act outstanding.

(2) Notwithstanding any other provision of this section, all income from investment of the Employment Security Advance Interest Trust Fund earned during calendar years 1995 and 1996 shall be deposited and credited to the Department of Workforce Services Special Fund, § 19-5-984, as set out in § 11-10-716.

(d) Any interest required to be paid on advances obtained by the state under Title XII of the Social Security Act shall be paid in a timely manner and shall not be paid directly or indirectly by an equivalent reduction in unemployment contributions or taxes imposed under other provisions of §§ 11-10-701 -- 11-10-715 or otherwise from amounts in the Unemployment Compensation Fund established under § 11-10-801 et seq.

(e) The director shall promulgate such regulations as are necessary to carry out the provisions of this section.



§ 11-10-709 - Wages and employment.

(a) For the purposes of §§ 11-10-701 and 11-10-702, wages shall not include that part of remuneration paid to an individual by an employer or the employer's predecessor with respect to the employment during any calendar year which exceeds that part of remuneration paid specified in § 11-10-215(a)(1), unless that part of the remuneration is subject to a tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund.

(b) For the purposes of this section, the term "employment" shall include service constituting employment under any unemployment compensation law of another state.



§ 11-10-710 - Transfer of experience.

(a) (1) Unless otherwise provided in § 11-10-723, any employing unit that acquires the organization, trade, and all of the places of business and substantially all of the assets of any employer, excepting, in any such case, any assets retained by the employer incident to the liquidation of the employer's obligations, whether or not the acquiring employing unit was an employing unit within the meaning of § 11-10-208 prior to the acquisition, and that continues the organization, trade, or business as indicated by retaining the predecessor employer's three-digit, North American Industry Classification System Code, shall assume the predecessor employer's actual contributions, regular benefit experience, annual payrolls, liability for current or delinquent contributions, interest, penalty, and otherwise as if no change with respect to the separate account, actual experience, and payrolls or the position of the predecessor employer otherwise had occurred and as if the operations of the predecessor employer had at all times been carried on by the successor employing unit.

(2) The separate account of the predecessor employer shall be transferred by the Director of the Department of Workforce Services to the successor employing unit and, as of the date of the acquisition, shall become the separate account or part of the separate account, as the case may be, of the successor employing unit, and the regular benefits thereafter chargeable to the predecessor employer on account of employment prior to the date of the acquisition shall be charged to the separate account of the successor employing unit.

(b) (1) However, unless otherwise provided in § 11-10-723, if any employing unit acquires a segregable and identifiable portion of the business of any employer, whether the acquiring employing unit was an employing unit within the meaning of § 11-10-208 prior to the acquisition, and whether the acquisition is the result of reorganization, purchase, inheritance, receivership, or for any other cause, and if the successor employing unit desires to obtain any benefit of the predecessor employer's experience, the successor employing unit must file with the director a petition, signed by all interested parties, within thirty (30) days after the acquisition setting out the percentage of the predecessor employer's actual contributions, regular benefit experience, annual payrolls, payment of contributions, and otherwise that should be transferred to the successor employing unit's separate account.

(2) (A) If the director finds the facts substantially as represented in the petition and that all contributions due by the successor employing unit have been paid, he or she shall transfer the proportionate share of the predecessor employer's separate account to the successor employing unit.

(B) Effective the date of the acquisition, the account transferred under subdivision (b)(2)(A) of this section shall become the separate account or part of the separate account, as the case may be, of the successor employing unit as if no change with respect to the proportionate share of the separate account had occurred.

(c) (1) Following a transfer as described in subsection (a) or (b) of this section, the contribution rate of the successor employing unit shall be determined as follows:

(A) If the successor employing unit is an employer as defined in § 11-10-209 at the time of the transfer and has been assigned a contribution rate pursuant to the provisions of this section, the successor employing unit shall continue to pay contributions at the previously assigned contribution rate through the end of the rate year;

(B) If the successor employing unit is not an employer as defined in § 11-10-209 at the time of the transfer and acquires the business of one (1) employer or the businesses of two (2) or more employers with the same contribution rate, the successor employing unit shall pay contributions at the contribution rate assigned to the predecessor employer or employers from the date the transfer occurred through the end of the rate year; and

(C) If the successor employing unit is not an employer as defined in § 11-10-209 at the time of the transfer and simultaneously acquires the businesses of two (2) or more employers with different rates of contributions, the successor employing unit's contribution rate from the date the transfer occurred through the end of the rate year shall be computed on the combined experience of the predecessor employers as of the regular computation date for the rate year in which the transfer occurred.

(2) (A) From and after the end of the rate year in which the transfer occurred, the successor employing unit's rate of contribution for each rate year following the transfer shall be based on the successor employing unit's experience combined with the experience of the predecessor employer or employers as of the regular computation date for the rate year.

(B) However, if at the regular computation date the successor employing unit and the predecessor employer or employers have less than three (3) years of benefit risk as defined in § 11-10-707(d):

(i) The contribution rate shall be the new employer contribution rate as set forth in § 11-10-704(b)(1); and

(ii) The three (3) years of benefit risk shall be calculated using the established new employer calculation date of the successor employing unit or the calculation date of the predecessor employer or employers, whichever date is the earliest.

(d) (1) (A) The director shall give notice of the determination he or she makes under subsection (a) or (b) of this section to the predecessor employer unless the predecessor employer has consented to the transfer of experience and to the successor employing unit.

(B) The notice shall become conclusive and binding upon each employing unit unless, within twenty (20) days after the mailing date of the notice to the employing unit's last known mailing address, an application for review and redetermination is filed with the director setting forth the employing unit's reasons for seeking a review and redetermination.

(2) (A) (i) (a) The director may deny the application if he or she finds the reasons set forth by the employing unit making application for review and redetermination are insufficient to change his or her determination.

(b) Otherwise, the application for review and redetermination shall be granted, and the director shall make a redetermination.

(ii) The director may issue a redetermination within one (1) year of the original determination if, through his or her own investigation, he or she finds the original determination to be in error.

(B) The director shall promptly notify the parties to the review and redetermination of his or her decision by mailing the denial of redetermination to their last known addresses.

(C) The denial of an application for review and redetermination is final and conclusive as of the mailing date of the director's notification.

(3) A party to a review and redetermination under subdivision (d)(2) of this section may appeal from the determination or redetermination of the director by filing a petition with the clerk of the circuit court in the county of the party's residence, if the residence is in Arkansas, or the clerk of the Pulaski County Circuit Court, Arkansas, within thirty (30) days of the mailing date of the director's notice of determination or redetermination.



§ 11-10-711 - Temporary closing of business because of absence in armed forces.

(a) Notwithstanding any inconsistent provisions of this chapter, if the Director of the Department of Workforce Services finds that an employer's business was closed solely because of the entrance of one (1) or more of the owners, officers, partners, or the majority stockholder into the armed forces of the United States or any of its allies, or of the United Nations after December 31, 1949, the employer's account shall, for experience rating purposes, not be considered as terminated. If the business is resumed by the employer within one (1) year after the discharge or release of the person from active duty in the armed forces, the employer's experience shall be deemed to have been continuous through the closed period.

(b) The employer's reserve ratio after returning from military duty shall be the ratio of the employer's reserve, including regular benefits paid to any individual during the period the employer was in the armed forces, to the average of the employer's annual payrolls for the three (3) or five (5) most recent calendar years for which the employer has reported taxable wages, whichever average is the lesser.

(c) However, successorship provisions shall apply to this account only if the business has been resumed by the employer.



§ 11-10-712 - Employer ceasing to pay wages.

(a) Whenever an employer has paid no wages for a period of twelve (12) consecutive calendar quarters following the latest calendar quarter that the employer paid wages in employment, the Director of the Department of Workforce Services shall terminate the employer's experience rating account and shall destroy the records of the account.

(b) In the event an employer subsequently becomes subject to this chapter after the employer's experience rating account has been so terminated, the employer must again meet the requirements of §§ 11-10-703 -- 11-10-708.



§ 11-10-713 - Employees of nonprofit organizations and governmental entities.

(a) Benefits paid to individuals based on wages paid by any nonprofit organization or government employing unit shall be financed in accordance with this section.

(b) As used in this section and § 11-10-714:

(1) A "government employing unit" is one for which service in employment as defined in § 11-10-210(a)(2) is performed; and

(2) A "nonprofit organization" is an organization for which service in employment as defined in § 11-10-210(a)(3) is performed and which is exempt from income tax under section 501(a) of the Internal Revenue Code of 1954;

(3) "Wages" are not limited by any amount specified in § 11-10-215.

(c) (1) Any nonprofit organization or government employing unit which, pursuant to § 11-10-210(a)(2) or (3), is subject to this chapter shall pay contributions under § 11-10-701 unless it elects, in accordance with this subsection, to pay to the Director of the Department of Workforce Services for the Unemployment Compensation Fund an amount equal to the amount of regular benefits and, to the extent that the fund is not reimbursed for the extended benefits in accordance with section 204 of the Federal-State Extended Unemployment Compensation Act of 1970, the extended benefits paid, based on wages paid by the employer to individuals for weeks of unemployment that begin during the effective period of the election.

(2) Any nonprofit organization or government employing unit that is or becomes subject to this chapter may elect to become liable for payments in lieu of contributions for a period of not less than one (1) calendar year, provided that it files with the director a written notice of its election within the thirty-day period immediately following the date it becomes subject to this chapter.

(3) Any nonprofit organization or any government employing unit that makes an election in accordance with subdivision (c)(2) of this section shall continue to be liable for payments in lieu of contributions until it files with the director a written notice terminating its election not later than thirty (30) days prior to the beginning of the calendar year for which the termination shall first be effective.

(4) (A) Any nonprofit organization or any government employing unit that has been paying contributions under this chapter for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing with the director not later than thirty (30) days prior to the beginning of any calendar year a written notice of election to become liable for payments in lieu of contributions.

(B) The election shall not be terminable by the employer for that and the next calendar year.

(5) (A) The director may, for good cause, extend the period within which a notice of election, or a notice of termination, must be filed.

(B) He or she may permit an election to be retroactive for a period not to begin earlier than the first day of the current calendar year.

(6) (A) The director, in accordance with such regulations as he or she may prescribe, shall notify each employer filing an election notice of any determination that he or she may make under this section and of the effective date or the termination date of the election.

(B) The determinations shall be subject to reconsideration, appeal, and review in accordance with § 11-10-308.

(7) Any nonprofit organization or any government employing unit that elects to make payments in lieu of contributions into the fund as provided in this subsection shall not be liable to make payments with respect to the benefits paid to any individual whose base-period wages include wages for previously uncovered services as defined in § 11-10-507(5)(C) to the extent that the fund is reimbursed for benefits pursuant to § 121 of Pub. L. No. 94-566.

(d) (1) At the end of each calendar quarter, the director shall, except as otherwise may be provided in subsection (e) of this section, bill each employer that has elected to make payments in lieu of contributions for an amount equal to the full amount of the regular benefits and, to the extent that the fund is not reimbursed for the extended benefits in accordance with section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 the extended benefits paid to individuals during the calendar quarter that are based on wages paid by the employer.

(2) (A) The amount due specified in any bill from the director shall be conclusive and binding on the employer unless, not later than thirty (30) days after the bill was mailed to the employer's last known address or was otherwise delivered, the employer files an application for redetermination by the director.

(B) The director shall promptly review and reconsider the amount due specified in the bill and shall issue a redetermination in any case in which the application for redetermination has been filed.

(C) Any redetermination shall be conclusive and binding unless, not later than thirty (30) days after the redetermination was mailed to the employer's last known address or was otherwise delivered, the employer appeals the redetermination of the director by filing a petition with the clerk of the circuit court in the county of the employer's residence, if the residence is in Arkansas, or the clerk of the Pulaski County Circuit Court, Arkansas.

(3) Payment of any bill rendered under subdivision (d)(1) of this section shall be made not later than thirty (30) days after the bill was mailed to the last known address of the employer or was otherwise delivered to the employer unless there has been an application for review and redetermination in accordance with subdivision (d)(2) of this section.

(4) Payments made by any employer under this section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the employer.

(5) (A) Past due payments of amounts in lieu of contributions shall be subject to the same interest and penalties that, pursuant to §§ 11-10-716 -- 11-10-722, apply to past due contributions.

(B) Also, unpaid amounts in lieu of contributions are subject to the same assessment and civil action and other collection provisions of this chapter as apply to unpaid contributions.

(C) Furthermore, the provisions of this chapter which provide for the adjustment or refund of contributions shall apply to the adjustment or refund of payments in lieu of contributions.

(D) Any goods, chattels, moneys, or credits belonging to a private nonprofit employer or political subdivision of this state or any instrumentality of one (1) or more states or political subdivisions and that is in the hands or possession of the State of Arkansas shall be subject to levy or garnishment as provided by law for the satisfaction of any past due payments in lieu of contributions of the employer.

(e) Payments in lieu of contributions shall be made in accordance with the following provisions:

(1) (A) Each state government employing unit for which services as defined in § 11-10-210(a)(2)(A) are performed and that is liable for payments in lieu of contributions shall, at the end of each calendar quarter, pay to the director an amount equal to the full amount of regular benefits, and to the extent that the fund is not reimbursed for the extended benefits in accordance with section 204 of the Federal-State Extended Unemployment Compensation Act of 1970, the extended benefits paid to individuals based on wages paid by the state government employing unit regardless of the source of funds from which the wages are paid.

(B) The benefits shall be financed by appropriation of funds by the General Assembly.

(C) The Department of Workforce Services shall bill and the Chief Fiscal Officer of the State shall promptly reimburse the department for such benefit payments in accordance with subsection (d) of this section;

(2) (A) (i) Each private nonprofit employer and each government employing unit for which services as defined in § 11-10-210(a)(2)(B) are performed and that has elected to make payment in lieu of contributions shall, for calendar quarters beginning on and after January 1, 1979, pay such amount as the employer may estimate to be the amount of regular benefits and one-half (1/2) of the extended benefits, except that government employing units shall include all of the extended benefits expected to be paid to individuals based on wages paid by the employer during the period.

(ii) (a) The payments shall be made on or before the tenth day of the first month of each calendar quarter.

(b) The percentage used to determine the amount of quarterly payment due under this subdivision (e)(2) shall be determined by the director and shall be based on the average quarterly benefit cost of each employer during the fiscal year ending on June 30 of the immediately preceding calendar year.

(c) If any employer subject to this subdivision (e)(2) did not have wages in an immediately preceding fiscal year, the director shall determine the average quarterly wages to be used in determining the amount of quarterly payment to be made in the current year by the employer. The determination shall be based on that portion of the fiscal year during which wages were paid.

(B) On December 31 of each calendar year or as soon thereafter as possible, the director shall determine whether the total amount of payments made for the year by the employer is less than or in excess of the total amount of benefit payments chargeable to the employer under this section. Each employer whose total payments for the year were less than the amount so determined shall be liable for payment of the unpaid balance and shall pay the amount due within thirty (30) days after the date on which the director shall mail to the employer a notice of the amount. If the total payment exceeds the amount so determined for the calendar year, all or a part of the excess may, at the option of the employer, be refunded to the employer or retained as part payment against future payments.

(C) If benefits paid to an individual are based on wages paid by one (1) or more employers that are liable for payments in lieu of contributions and on wages paid by one (1) or more employers who are liable for contributions or by two (2) or more employers that are liable for payments in lieu of contributions, the amount of benefits payable by each employer that is liable for payments in lieu of contributions shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base-period wages paid to the individual by the employer bears to the total base-period wages paid to the individual by all of his or her base-period employers.

(f) If any employer is delinquent in making any payments in lieu of contributions as required under this section, the director may terminate the employer's election to make payments in lieu of contributions as of the beginning of the next calendar year, and the termination shall be effective for that and the next calendar year.

(g) (1) (A) Two (2) or more employers that have become liable for payments in lieu of contributions in accordance with subsection (c) of this section may file a joint application to the director for the establishment of a group account for the purpose of sharing the cost of benefits that are attributable to service in the employ of the employers.

(B) Each application shall identify and authorize a group representative to act as the group's agent for the purposes of this subsection.

(2) Upon his or her approval of the application, the director shall establish a group account for the employers effective as of the beginning of the calendar quarter in which he or she receives the application and shall notify the group's representative of the effective date of the account. The account shall remain in effect for not less than one (1) calendar year and thereafter until terminated at the discretion of the director or upon application by the group.

(3) Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in that quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by the member in that quarter bears to the total wages paid during the quarter for service performed in the employ of all members of the group.

(4) The director shall prescribe such regulations as he or she deems necessary with respect to applications for establishment, maintenance, and termination of group accounts that are authorized by this subsection, for addition of new members to, and withdrawal of active members from, the accounts, and for the determination of the amounts that are payable under this subsection by members of the group and the time and manner of the payments.



§ 11-10-714 - Exception -- Reimbursable payments.

Notwithstanding any provisions in § 11-10-713, any nonprofit organization, state hospital, state institution of higher education, or group of such employers that, prior to January 1, 1969, paid contributions required by § 11-10-701, and, pursuant to § 11-10-713, elected by March 5, 1971, to make payments in lieu of contributions, shall not be required to make any payment on account of any regular or extended benefits paid, on the basis of wages paid by such nonprofit organization, state hospital, state institution of higher education, or group of such employers to individuals for weeks of unemployment that begin on or after the effective date of the election until the total amount of the benefits equals the amount of the positive balance in the experience rating account of the nonprofit organization, state hospital, state institution of higher education, or group of such employers.



§ 11-10-715 - Employers' nonliability.

(a) Notwithstanding any other provisions of this chapter, no employer shall be liable for payments in lieu of contributions with respect to extended benefit payments which are wholly reimbursed to the state by the federal government.

(b) Notwithstanding any other provision of this or any other section of this chapter, if that portion of § 115 of Pub. L. No. 94-566, 90 Stat. 2667 which requires unemployment insurance coverage of services performed by individuals employed by municipal or county governments or local public school districts is adjudged unconstitutional or invalid in its application or stayed pendente lite by a court of competent jurisdiction, then no employer contribution shall be payable by municipal or county governments or local public school districts, provided that their employees are covered by the Special Unemployment Assistance Act of 1974, Pub. L. No. 93-567, or similar federal law providing coverage for such employees.



§ 11-10-716 - Collection -- Interest on past due contributions.

(a) (1) If contributions are not paid on the date on which they are due and payable as prescribed by the Director of the Department of Workforce Services, the whole or part thereafter remaining unpaid shall bear interest at the rate of one and one-half percent (1.5%) per month from and after the due date until payment is received by the director.

(2) In computing interest for any period less than a full month, the rate shall be five-hundredths of a percent (.05%) for each day or fraction thereof.

(3) The date as of which payment of contributions, if mailed, is deemed to have been received may be determined by such regulations as the director may prescribe.

(b) (1) (A) At the end of each month, deposits in the Unemployment Compensation Fund Clearing Account which have been established as interest and penalty payments collected pursuant to §§ 11-10-716 -- 11-10-723 shall be paid over to the Treasurer of State and credited by him or her to the Department of Workforce Services Special Fund, § 19-5-984, created and established in the State Treasury.

(B) All withdrawals shall be upon voucher warrants issued, or caused to be issued, by the director for any one (1) or more of the following purposes as authorized by legislative appropriation:

(i) Refunds of the interest and penalties erroneously paid;

(ii) Replacements of money lost or erroneously expended, as provided by § 11-10-322; and

(iii) Such other and additional purposes necessary to the proper administration of this chapter as specifically provided in the appropriation for the Department of Workforce Services.

(2) Funds received as a result of the application of funds withdrawn from the fund pursuant to and in accordance with the withdrawal purposes and provisions set forth in this subsection shall also be deposited into and credited to the fund.



§ 11-10-717 - Collection -- Failure to pay or report -- Penalty.

(a) (1) (A) If, after due notice, any employer defaults in any payment of contributions or interest thereon, the amount due may be collected by civil action in the name of the Director of the Department of Workforce Services.

(B) The employer adjudged in default shall pay the costs of the action, including reasonable attorney's fees for prosecution of the action.

(2) Civil actions brought under §§ 11-10-716 -- 11-10-723 to collect contributions or interest from an employer shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review under this chapter and cases arising under the Workers' Compensation Law, § 11-9-101 et seq.

(3) (A) The courts of this state shall, in like manner, entertain actions to collect contributions or interest for which liability has accrued under the unemployment compensation law of any other state or of the federal government.

(B) No suit, including an action for a declaratory judgment, shall be maintained and no writ or process shall be issued by any court of this state that has the purpose or effect of restraining, delaying, or forestalling the collection of any contributions under this chapter or substituting any collection procedure for those prescribed in this chapter.

(b) (1) There may be assessed by the director against employers who do not file their reports in the time prescribed by the director a penalty of ten dollars ($10.00) or five percent (5%) of the contributions due on the report, whichever is the greater, if the report is filed within twenty (20) days after its due date.

(2) A penalty of twenty dollars ($20.00) or ten percent (10%) of the contributions due on the report, whichever is the greater, may be assessed on reports filed in excess of twenty (20) days after their due date.

(3) A penalty of thirty dollars ($30.00) or fifteen percent (15%) of the contributions due on the report, whichever is the greater, shall be assessed when:

(A) The employer has failed to supply all information, including, but not limited to, employee wage information, employee social security number, and a separate accounting of seasonal worker wages within and without the normal seasonal period of operations, directed by regulations prescribed by the director;

(B) The director deems it necessary to estimate wage information; or

(C) A subpoena must be used to obtain wage information.

(c) (1) (A) The courts of this state shall recognize and enforce liability for unemployment contributions, penalties, interest, benefit overpayments, court costs, and reasonable attorney's fees imposed by other states that extend a like comity to this state.

(B) The director is empowered to effect collection of unemployment contributions, penalties, interest, benefit overpayments, court costs, and reasonable attorney's fees due the Department of Workforce Services in any jurisdiction that extends such comity.

(C) In no instance shall this state or any other state exceed the collection procedures as provided by the laws of the state in which collections are effected.

(2) In any case, the director may, as agent for and on behalf of any other state, institute and conduct legal action to collect contributions, penalties, interest, benefit overpayments, court costs, and reasonable attorney's fees under a foreign judgment for states that extend comity to this state.

(3) (A) A certificate by the requesting state attesting the authority of the official to collect contributions, penalties, interest, benefit overpayments, court costs, and reasonable attorney's fees shall be conclusive evidence of the authority.

(B) The requesting state shall pay all court and related costs incurred.

(d) Notwithstanding any other provisions of this chapter, any employer or any individual, organization, partnership, corporation, or other legal entity engaging, in any way, in contract construction activity and subcontracting out any part of that activity shall be liable for any unpaid contributions, interest, and penalties due from the subcontracting employer to the extent that the contributions, interest, and penalties accrue and are attributable to that part of his, her, or its work subcontracted to the subcontracting employer.

(e) (1) (A) Notwithstanding any other provisions of this chapter, any employer or any individual, organization, partnership, corporation, or other legal entity that meets the definition of "lessor employing unit" as set forth in subdivision (e)(4) of this section shall be liable for contributions on wages paid by the lessor employing unit to individuals performing services for client lessees of the lessor employing unit.

(B) Unless the lessor employing unit has timely complied with the provisions of subdivision (e)(2) of this section, any employer, individual, organization, partnership, corporation, or other legal entity leasing employees from any lessor employing unit shall be jointly and severally liable for any unpaid contributions, interest, and penalties due under this chapter from any lessor employing unit attributable to wages for services performed for the client lessee entity by employees leased to the client lessee entity.

(C) Beginning on or after January 1, 1998, the lessor employer shall keep separate records and submit separate quarterly contribution and wage reports for each of its client lessee entities using the client lessee's account number and unemployment contribution rate.

(2) (A) (i) (a) In order to relieve client lessees from joint and several liability and the separate reporting requirements imposed under subdivision (e)(1) of this section, any lessor employing unit as defined in subdivision (e)(4) of this section may post and maintain a surety bond issued by a corporate surety authorized to do business in Arkansas in the amount of one hundred thousand dollars ($100,000) to ensure prompt payment of contributions, interest, and penalties for which the lessor employing unit may be or becomes liable under this chapter.

(b) For the period beginning on or after January 1, 1998, through June 30, 2005, a bonded lessor employing unit shall report all clients' wages on the lessor employing unit's quarterly contribution and wage report using its contribution rate, account number, and federal identification number.

(c) (1) Quarterly contribution and wage reports for all clients obtained by bonded lessor employing units on or after July 1, 2005, shall be reported in accordance with subdivision (e)(1)(C) of this section for three (3) consecutive years.

(2) After reporting client wages for three (3) consecutive years as required by subdivision (e)(2)(A)(i)(c)(1) of this section, a bonded lessor employing unit shall report client wages on the lessor employing unit's quarterly contribution and wage report using the lessor employing unit's contribution rate, account number, and federal identification number.

(ii) If after three (3) years, throughout which the lessor employing unit as defined in subdivision (e)(4) of this section has paid all contributions due in a timely manner, the bond shall be reduced to thirty-five thousand dollars ($35,000) and shall remain at thirty-five thousand dollars ($35,000) so long as the lessor employing unit continues to report and pay all contributions due in a timely manner.

(iii) The employee leasing company is prohibited from moving the wages of a client from one (1) leasing company account to another leasing company account with a lower rate.

(B) In lieu of a surety bond, the lessor employing unit may deposit in a depository designated by the director securities with marketable value equivalent to the amount required for a surety bond. The securities so deposited shall include authorization to the director to sell any such securities in an amount sufficient to pay any contributions which the lessor employing unit fails to promptly pay when due.

(3) Lessor employing units not currently engaged in the business of leasing employees to client lessees shall comply with subdivision (e)(2) of this section before entering into lease agreements with client lessees.

(4) The term "lessor employing unit" is defined as an independently established business entity that engages in the business of providing leased employees to any other employer, individual, organization, partnership, corporation, or other legal entity, referred to herein as a client lessee. Any legal entity determined to be engaged in the business of outsourcing shall be considered a "lessor employing unit" under this section. Additionally, the licensing requirements of the Arkansas Professional Employer Organization Recognition and Licensing Act, § 23-92-401 et seq., as administered by the State Insurance Department must be satisfied.

(5) The provisions of this subsection shall not be applicable to private employment agencies who provide their employees to employers on a temporary help basis, provided that the private employment agencies are liable as employers for the payment of contributions on wages paid to temporary workers so employed.



§ 11-10-718 - Collection -- Priorities under legal dissolutions or distributions -- Release of liens.

(a) (1) In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceeding, contributions then or thereafter due shall be paid in full prior to all claims except taxes and claims for wages of not more than two hundred fifty dollars ($250) to each claimant, earned within six (6) months of the commencement of the proceedings.

(2) In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the Federal Bankruptcy Reform Act of 1978 contributions then or thereafter due shall be entitled to such priority as is provided in § 507 of that act.

(b) (1) (A) If any person liable for the payment of any tax or contributions due under this chapter neglects or refuses to pay the tax or contribution after a demand, the amount, including any interest, penalty, additional amount, or additions to the tax, together with any costs that may accrue in addition thereto, shall be a lien in favor of the State of Arkansas upon all property and rights to property, whether real or personal, belonging to the person.

(B) (i) The proceedings for enforcing the lien herein provided for shall be brought in the name of the Director of the Department of Workforce Services.

(ii) All liens issued under this chapter by the Director of the Department of Labor shall remain in full force and effect and shall be fully enforceable by the Director of the Department of Workforce Services.

(2) Unless another date is specifically fixed by law, the lien shall arise at the time of the notice of the delinquency to the employer and shall continue until the liability of the amount is satisfied or becomes unenforceable by reason of the statute of limitations as fixed in this chapter.

(3) The lien shall not be valid against any mortgagee, pledgee, purchaser, or judgment creditor until the certificate of assessment provided for in § 11-10-720 has been filed with the clerk of the circuit court of the county wherein the employer domiciles or has a place of business, or suit has been filed by the Director of the Department of Workforce Services in a court of competent jurisdiction under § 11-10-717.

(4) If any person, firm, or corporation shall become delinquent in the payment of any contributions, interest, or penalties required to be paid by this chapter and shall transfer title or ownership of the assets of the business, then the delinquent contributions, interest, or penalties shall be collected by means of a levy against the assets as provided in § 11-10-720.

(c) (1) Upon written application by any person, the Director of the Department of Workforce Services or his or her designee may release from a lien any property or part of the property subject to the lien described in subdivision (b)(1) of this section, provided that:

(A) The Director of the Department of Workforce Services or his or her designee determines at any time that the interest of the Department of Workforce Services has no value; or

(B) The Director of the Department of Workforce Services or his or her designee determines that the lien is clouding the title of the property because of an error in the description of properties or similarity in names.

(2) In determining the value of the interest of the department in the property to be released, the Director of the Department of Workforce Services or his or her designee shall give consideration to the value of the property and to the liens thereon having priority over the lien of the department.



§ 11-10-719 - Collection -- Refunds.

(a) (1) If not later than three (3) years after the date of payment of any amount as a contribution, interest, or penalty pursuant to this chapter, any employer who has made such a payment makes application for an adjustment thereof in connection with a subsequent contribution, interest, or penalty payment, or for a refund because the adjustment cannot be made, and the Director of the Department of Workforce Services determines that payment of the contribution, interest, or penalty, or any portion thereof, was erroneous, the director may allow the employer to make an adjustment of the amount erroneously paid, without interest, in connection with subsequent contribution, interest, or penalty payments by the employer.

(2) If the adjustment cannot be made, the director may refund, without interest, from the Unemployment Compensation Fund or from the Department of Workforce Services Special Fund, as applicable, the amount erroneously paid.

(b) However, the director shall not allow any adjustment in connection with subsequent contributions for amounts of interest or penalty payments collected on or after July 1, 1965, nor shall he or she refund any payment from the Unemployment Compensation Fund or any account of the Unemployment Compensation Fund, except that he or she may refund any payment from the interest and penalties collected after that date which are in the clearing account pending transfer to the Department of Workforce Services Special Fund.

(c) Refunds of contributions pursuant to § 11-10-210(f)(6) shall be refunded by the director from the fund without application of the provisions of this section.

(d) (1) For like cause and within the same period, adjustment or refund may be so made on the director's own initiative.

(2) In no event shall a refund or adjustment be granted if the director finds that benefit payments have been based on wages payable or paid that have been reported in error.

(e) The director is further authorized, upon proof being submitted satisfactorily to him or her, to allow transfer of payment of contributions so that the paying source shall receive credit for contributions paid.



§ 11-10-720 - Collection -- Certificate of assessment.

(a) (1) If any person, firm, or corporation shall become delinquent in the payment of any contribution, interest, or penalties required to be paid by this chapter, it shall be the duty of the Director of the Department of Workforce Services, when the amount of the contribution, interest, and penalties is determined, either by the report of the employer or by such investigations as the director may have made, to assess the contributions, interest, and penalties so determined against the delinquent employer and to certify the amount of the contributions, interest, and penalties and mail or otherwise deliver a copy of the assessment to the delinquent employer.

(2) (A) At the end of ten (10) days thereafter, the assessment shall become prima facie correct, and the director shall certify the amount of the delinquent contributions, interest, and penalties to the clerk of the circuit court of the county wherein the employer is domiciled or has a place of business, and it shall be the duty of the clerk to file the certificate of record and to enter it in the record of the circuit court for judgment and decree under the procedure prescribed for filing transcripts of judgments by § 16-19-1011.

(B) Thereupon, the assessment shall have the force and effect of a judgment of the circuit court and shall bear interest at the rate of ten percent (10%) a year.

(3) Execution shall be issuable, at the request of the director, his or her agent or attorney, or any other employee of the Department of Workforce Services, forthwith by the clerk of the circuit court, directed to the sheriff, who shall make a levy on any property, assets, or effects of the employer against whom the contribution is assessed.

(b) No exemption shall be allowed to the employer from the levy of an execution issued for contributions, interest, and penalties, and no indemnifying bond shall ever be required by the sheriff before making levy.

(c) (1) If any officer to whom any execution, as provided for in this section, shall be delivered shall neglect or refuse to execute or levy it according to law, or shall take in execution any property, or if any property be delivered to him or her by any person against whom an execution may have been issued, and the officer shall neglect or refuse to make sale of the property so taken or delivered according to law, or if any officer shall not return any execution on or before the return day therein specified, or shall make a false return thereof, then, and in any of the cases aforesaid, the officer shall be liable and bound to pay the whole amount of money in the execution specified, or thereon endorsed and directed to be levied.

(2) It shall be the duty of the clerk of the court from which any execution may be issued to endorse thereon the time when the execution was returned.

(d) (1) An aggrieved employer may have a review of the action of the director in making an assessment for contributions, interest, or penalties, by filing, within ten (10) days after the filing of the assessment with the clerk, a petition for review in the circuit court having jurisdiction.

(2) All actions for review shall have precedence on the docket of the court where filed, and all appeals from the action of any court on the review shall be prosecuted within thirty (30) days after the final order of the court is made.



§ 11-10-721 - Collection -- Limitation of assessment.

(a) All contributions due under this chapter shall be assessed in the manner provided by this chapter within four (4) years after reports of the contributions have been filed by the employer, and no proceedings in court shall be begun after the expiration of the period, except as otherwise provided in this section.

(b) In the case of a false or fraudulent return with intent to evade tax or a failure to file reports required by this chapter or by the Director of the Department of Workforce Services pursuant to the provisions of this chapter, the tax may be assessed or a proceeding in court for the collection of the tax may be begun at any time.

(c) In case of willful attempt in any manner to defeat or evade tax, the tax may be assessed, or a proceeding in court for the collection of the tax may be begun at any time.

(d) Where the assessment of any contribution required by this chapter has been made within the statutory period of limitation properly applicable thereto, the contribution may be collected by a proceeding in court but only if begun within ten (10) years after the assessment of the contribution except where proceedings are had in court on the assessment within ten (10) years and a judgment of the court is rendered for the contribution. Then the judgment shall have the same force and effect and the limitation shall be the same as other judgments at law under the laws of this state.

(e) The provisions of this chapter shall be applicable in all instances where the limitations set forth in this section have expired under the provisions of this section prior to July 1, 1953.



§ 11-10-722 - Collection -- Impoundment.

(a) The Director of the Department of Workforce Services or his or her designated representative may give notice of impoundment of any deposits in any bank or savings and loan institution payable to the order of any employer owing any delinquent contributions, interest, and penalties to which a lien has attached under this chapter. Notice of impoundment shall be served by the director or his or her designated representative by certified mail to the bank or savings and loan institution or by written notice served personally upon its president, vice president, cashier, or assistant cashier.

(b) Any bank or savings and loan institution served with notice of impoundment shall be required to recognize the Department of Workforce Services' lien on any deposit subject thereto by withholding payment of any deposit in an amount not to exceed the amount of the delinquent contributions, interest, and penalty to the depositor or to his or her order for a period not to exceed sixty (60) days.

(c) Any bank or savings and loan institution failing to comply shall be held liable for the amount covered by the notice of impoundment up to the amount on deposit to the employer's credit with the bank or savings and loan institution.

(d) (1) Impoundment of the funds shall be revoked when the lien or judgment has been satisfied and may be revoked at any time at the discretion of the director or his or her designated representative.

(2) Revocation of impoundment shall be served in the same manner as the notice of impoundment.



§ 11-10-723 - Special rules regarding transfers of experience and assignment of rates.

(a) Notwithstanding any other provision of law, the following shall apply regarding assignment of rates and transfers of experience:

(1) If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is any common ownership, management, or control of the two (2) employers, then the unemployment experience attributable to the transferred trade or business, or portion thereof, shall be combined with the employer to whom the business is transferred. The combining of experience and recalculation of applicable employer tax rates shall be made effective the first day of the calendar quarter following the date of transfer of the trade or business, or portion thereof. The transfer of some or all of an employer's workforce to another employer shall be considered a transfer of trade or business, or portion thereof; and

(2) If following a transfer of experience under subdivision (a)(1) of this section or transfer of experience as otherwise provided in this chapter involving only a portion of a trade or business, the Director of the Department of Workforce Services determines that a substantial purpose of the transfer was to obtain a reduced liability for contributions, then the experience rating accounts of the employers involved shall be combined into a single account and a single rate assigned to such an account effective the first day of the calendar quarter following the date of transfer.

(b) Whenever a person is not an employer under this chapter at the time it acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to that person if the director finds that that person acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, that person shall be assigned the new employer rate under this chapter. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the director shall use objective factors that may include the cost of acquiring the business, whether the person continued the business enterprise of the acquired business, how long that business enterprise was continued, or whether substantial numbers of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

(c) (1) Knowing violations or attempted violations of subsection (a) or (b) of this section or any other provision of this subchapter related to determining the assignment of a contribution rate shall result in an additional two-percent rate increase for the rate year during which the violation or attempted violation occurred and a two-percent additional rate increase in each of the following three (3) rate years. In addition to the rate increases, a penalty of ten percent (10%) of total taxes due shall also be assessed in each of these rate years. All penalty amounts shall be deposited and credited to the Department of Workforce Services Special Fund as set out in § 11-10-716. The additional tax and penalty required by this subsection shall not be credited to the separate account of any employer, nor shall any employer whose contribution rate has been affected by this subsection be eligible to make a voluntary payment pursuant to § 11-10-705(c).

(2) If a person knowingly advises another person in a way that results in a violation of subsection (a) or (b) of this section, the person shall be subject to a penalty of five thousand dollars ($5,000) plus ten percent (10%) of the total taxes due from the person violating subsection (a) or (b) of this section for any rate year in which a violation occurred. All penalty amounts shall be deposited and credited to the fund as set out in § 11-10-716.

(3) The rate increases and penalties set forth in this subchapter along with any interest that may accrue as a result of these rate increases and penalties shall be in addition to any other rate increases, penalties, and interest provided in this chapter and shall be subject to collection as provided for in §§ 11-10-716 -- 11-10-722.

(4) As used in this section, "knowing" and "knowingly" mean having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(5) As used in this section, "violations or attempted violations" and "violates or attempts to violate" include, but are not limited to, intent to evade, misrepresentation, or willful nondisclosure.

(6) (A) In addition to the rate increases and penalties imposed by subdivision (c)(1) of this section, any person in violation of this section who knowingly evades or defeats or attempts to evade or defeat the payment of any unemployment insurance tax, penalty, or interest due under this subchapter shall be guilty of a Class C felony.

(B) In addition to the penalties imposed by subdivision (c)(2) of this section, any person who knowingly assists a person in evading or defeating or attempting to evade or defeat the payment of any unemployment insurance tax, penalty, or interest due under this subchapter shall be guilty of a Class C felony.

(d) The director shall establish procedures to identify the transfer or acquisition of a business for purposes of this section.

(e) As used in this section:

(1) "Person" has the meaning given that term by section 7701(a)(1) of the Internal Revenue Code of 1986; and

(2) "Trade or business" shall include the employer's workforce.

(f) This section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

(g) If this section and § 11-10-710 could both be applied to a transfer or attempted transfer of experience, this section shall take precedence and be applied to the transfer or attempted transfer.






Subchapter 8 - -- Unemployment Compensation Fund

§ 11-10-801 - Establishment and control.

(a) There is established as a special fund, separate and apart from all public moneys or funds of this state, an Unemployment Compensation Fund, which shall be administered by the Director of the Department of Workforce Services exclusively for the purposes of this chapter.

(b) This fund shall consist of:

(1) All the contributions collected pursuant to this chapter;

(2) All interest earned upon any money in the fund;

(3) All property or securities acquired in lieu of contributions or other liabilities to the fund;

(4) All earnings of such property or securities;

(5) All moneys recovered on losses sustained by the fund;

(6) All moneys received from the federal Unemployment Account in the federal Unemployment Trust Fund in accordance with Title XII of the Social Security Act;

(7) All moneys credited to this state's account in the federal Unemployment Trust Fund pursuant to § 903 of the Social Security Act;

(8) All moneys received for the fund from any other source;

(9) All moneys received from the federal government as reimbursements pursuant to § 204 of the Federal-State Extended Unemployment Compensation Act of 1970; and

(10) All moneys received from the stabilization tax under § 11-10-706, except the proceeds of § 11-10-706(f).

(c) All moneys in the fund shall be commingled and undivided.



§ 11-10-802 - Accounts and deposit.

(a) (1) The Director of the Department of Workforce Services shall be ex officio treasurer and custodian of the Unemployment Compensation Fund and disbursing officer of the Department of Workforce Services.

(2) The director shall administer the Unemployment Compensation Fund and shall maintain within the Unemployment Compensation Fund three (3) separate accounts:

(A) A clearing account;

(B) An Unemployment Compensation Trust Fund Account; and

(C) A benefit account.

(b) (1) (A) All moneys payable to the Unemployment Compensation Fund, upon receipt by the director, shall be immediately deposited into the clearing account.

(B) All moneys in the clearing account after clearance shall, except as otherwise provided in this section, be deposited immediately with the Secretary of the Treasury of the United States to the credit of the account of this state in the federal Unemployment Trust Fund, established and maintained pursuant to § 904 of the Social Security Act any provisions of law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this state to the contrary notwithstanding.

(C) All moneys received in the clearing account as proceeds of § 11-10-706(f) shall be deposited and credited to the Employment Security Special Fund, § 19-5-984, pursuant to § 11-10-716.

(2) The benefit account shall consist of all moneys requisitioned from this state's account in the federal Unemployment Trust Fund in the United States Treasury.

(3) Except as otherwise provided in this section, moneys in the clearing and benefit accounts may be deposited into any depository bank in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund.

(4) It shall be lawful for any bank to secure such deposit with it by the pledge or escrow of the assets of the bank consisting of bonds, notes, or certificates of indebtedness which are direct obligations of the United States or of this state, and moneys in the clearing and benefit accounts shall not be commingled with other state funds but shall be maintained in separate accounts on books of the depository bank, and collateral pledged for this purpose shall be kept separate and distinct from any collateral pledged to secure other funds of the state.

(c) (1) The director shall furnish bond to the state with a corporate surety thereon, conditioned that he or she will faithfully perform his or her duties of employment and will properly account for all funds received and disbursed by him or her.

(2) The bond shall be executed in the amount prescribed and in accordance with the applicable provisions of Arkansas law which prescribe surety bonds for state officers and employees and for officers and employees of state boards and commissions.



§ 11-10-803 - Withdrawals.

(a) (1) Money requisitioned from this state's account in the federal Unemployment Trust Fund shall be used exclusively for the payment of benefits and for refunds from the Unemployment Trust Fund authorized by this chapter, except that money credited to this state's account pursuant to § 903 of the Social Security Act shall be used exclusively as provided in this section. The Director of the Department of Workforce Services shall, from time to time, requisition from the federal Unemployment Trust Fund such amounts not exceeding the amounts standing to this state's account therein as he or she deems necessary for the payment of benefits and refunds for a reasonable future period. Upon receipt thereof, the money shall be deposited in the benefit account.

(2) For payments beginning on and after January 1, 1997, nothing in subdivision (a)(1) of this section shall be construed to prohibit deducting an amount from unemployment compensation otherwise payable to an individual and using the amount so deducted to pay for the withholding of federal individual income tax, if the individual elected to have the deduction made and the deduction was made in accordance with Pub. L. No. 103-465 and under a program approved by the United States Secretary of Labor.

(b) Any balance of money requisitioned from the federal Unemployment Trust Fund that remains in the benefit account after the expiration of the period for which it was requisitioned shall be deducted from estimates for, and utilized in the payment of, benefits and refunds during succeeding periods or, at the discretion of the director, shall be redeposited with the United States Secretary of the Treasury to the credit of the state's account in the federal Unemployment Trust Fund.

(c) (1) Expenditures of money in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody.

(2) All warrants issued for the payment of benefits and refunds shall bear the signature of the director or his or her duly authorized agent for that purpose.

(d) (1) Money credited to the account of this state in the federal Unemployment Trust Fund by the Secretary of the Treasury pursuant to § 903 of the Social Security Act may not be requisitioned from this state's account or used except for the payment of benefits and for the payment of expenses incurred for the administration of this chapter. However, the money may not be used for Job Training Partnership Act [repealed] programs and activities. The money may be requisitioned pursuant to the provisions of this chapter for the payment of benefits. The money may also be requisitioned and used for the payment of expenses incurred in the administration of this chapter. The money may be used only pursuant to a specific appropriation by the General Assembly and only if the expenses are incurred and the money is requisitioned after the enactment of an appropriation law that:

(A) Specifies the purposes for which money is appropriated and the amounts appropriated therefor;

(B) Limits the period within which the money may be obligated to a period ending not more than two (2) years after the date of the enactment of the appropriation law;

(C) Limits the amount which may be obligated to an amount that does not exceed the amount by which the aggregate of the amounts transferred to the account of this state pursuant to § 903 of the Social Security Act exceeds the aggregate of the amounts used by this state pursuant to this chapter and charged against the amounts transferred to the account of this state; and

(D) Notwithstanding subdivisions (d)(1)(A)-(C) of this section, moneys credited with respect to federal fiscal years 1999, 2000, and 2001 shall be used solely for the administration of the unemployment compensation program or in a manner allowable by the enabling legislation.

(2) Any amount credited to the state's account under § 903 of the Social Security Act that has been appropriated for expenses of administration, whether or not withdrawn from the trust fund, shall be excluded from the Unemployment Compensation Fund balance for the purpose of determining solvency of the fund and for experience rating purposes.

(3) (A) Money appropriated as provided in this section for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred under the appropriation and, upon requisition, shall be deposited in the Employment Security Administration Fund, § 11-10-320, from which the payments shall be made.

(B) Money so deposited shall, until expended, remain a part of the Unemployment Compensation Fund and, if it will not be expended, shall be returned promptly to the account of this state in the federal Unemployment Trust Fund.



§ 11-10-804 - Federal Unemployment Trust Fund -- Termination.

(a) The provisions of this subchapter, to the extent that they relate to the federal Unemployment Trust Fund, shall be operative only so long as the federal Unemployment Trust Fund continues to exist and so long as the Secretary of the Treasury of the United States continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of the federal Unemployment Trust Fund, from which no other state is permitted to make withdrawals.

(b) (1) If and when the federal Unemployment Trust Fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties, and securities belonging to the Unemployment Compensation Fund of this state shall be administered by the Director of the Department of Workforce Services as a trust fund for the purpose of paying benefits under this chapter.

(2) (A) The director shall have authority to hold, invest, transfer, sell, deposit, and release the moneys and any properties, securities, or earnings acquired as an incident to the administration.

(B) The moneys shall be invested in readily marketable classes of securities, bonds, or other interest-bearing obligations of the United States or secured as to both interest and principal by the United States.

(C) The investments shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.






Subchapter 9 - -- Division of State New Hire Registry

§ 11-10-901 - Creation -- Administrator -- Authority.

(a) (1) The Director of the Department of Workforce Services is assigned responsibility for the administration of the State New Hire Registry.

(2) The director shall hire an administrator of the State New Hire Registry who shall serve at the pleasure of the director.

(b) (1) The administrator shall compile a state registry of newly hired and returning employees as required by the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193.

(2) The director may enter into such professional services contracts as may be necessary to assist in the development and operation of the State New Hire Registry.

(c) The director shall enter into agreements with other state and federal agencies as may be necessary to properly administer and carry out the requirements of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193, to ensure confidentiality of data and reimbursement for any costs associated with meeting the requirements of this subchapter and the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193.



§ 11-10-902 - Reporting requirements -- Enforcement of child support obligations -- Confidentiality.

(a) As used in this section:

(1) "Administrator" means the administrator of the State New Hire Registry;

(2) "Employee" means an individual who is an employee as defined in Chapter 24 of the Internal Revenue Code of 1986 but does not include an employee of a federal or state agency performing intelligence or counterintelligence operations if the head of the agency has determined that reporting pursuant to subsection (b) of this section could endanger the safety of the employee or could compromise an ongoing operation or investigation;

(3) "Employer" means an employer as that term is defined in § 3401(d) of the Internal Revenue Code of 1986 and includes any labor organization and any governmental entity; and

(4) "Labor organization" means a labor organization as that term is defined in § 2(5) of the National Labor Relations Act and includes any entity, sometimes known as a "hiring hall", that is used by the labor organization and an employer to carry out the requirements listed in § 8(f)(3) of the federal act of an agreement between the organization and the employer.

(b) (1) The administrator shall compile an automated state registry of newly hired and returning employees.

(2) An employer shall report electronically or in any manner authorized by the Department of Workforce Services for inclusion in the State New Hire Registry whenever an employee is newly hired or returns to work.

(3) An employer shall include in each report the name, address, and social security number of the employee and the name, address, and federal taxpayer identification number of the employer.

(4) An employer shall make the report by submitting a copy of Internal Revenue Service Form W-4 for the employee or an equivalent form. An employer may transmit the report by first class mail, magnetically, or electronically. If an employer makes the report by mail, the reporting date is that of the postmark. The report shall be received not later than twenty (20) days after the date the employer hires the employee or, in the case of an employer transmitting reports magnetically or electronically, by two (2) monthly transmissions, if necessary, not less than twelve (12) days nor more than sixteen (16) days apart.

(5) An employer that has employees employed in two (2) or more states and transmits reports magnetically or electronically may comply with the reporting requirements of this section by designating one (1) state in which the employer has employees and to which the employer will transmit the report required by this section. Any employer that transmits reports shall notify the Secretary of the Department of Health and Human Services in writing as to which state the employer designates for the purpose of sending reports.

(c) (1) Information reported pursuant to this section shall be entered into the State New Hire Registry database maintained by the Department of Workforce Services or its designated contractor within five (5) business days of receipt from an employer. As used herein, "business day" means a day on which state offices are open for regular business.

(2) Within two (2) business days after the date information regarding a newly hired employee is entered into the State New Hire Registry, the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall transmit a notice to the employer directing the employer to withhold from the income of the employee an amount equal to the monthly or other periodic child support obligation, including any past due child support obligation, of the employee.

(3) Within three (3) business days after the date information regarding a newly hired employee is entered into the State New Hire Registry, the Department of Workforce Services or its designated contractor shall furnish the information to the National Directory of New Hires.

(4) On a quarterly basis, the State New Hire Registry shall furnish to the National Directory of New Hires extracts of reporting required to be made to the Secretary of Labor concerning the wages and unemployment compensation paid to individuals by such dates, in such format, and containing such information as the Secretary of the Department of Health and Human Services shall specify in regulations.

(5) (A) The Department of Human Services shall have access to information reported by employers pursuant to this section for the purpose of verifying eligibility for programs pursuant to 42 U.S.C. § 1320b-7.

(B) The Department of Workforce Services shall have access to information reported by employers pursuant to this section for purposes of administering the Department of Workforce Services' programs.

(C) The Workers' Compensation Commission shall have access to information reported by employers pursuant to this section for purposes of administering the workers' compensation programs.

(d) (1) The Department of Workforce Services shall directly or by contract conduct automated comparisons of the social security numbers reported by employers and the social security numbers appearing within records of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration for cases being enforced under the Title IV -- D State Plan.

(2) When an information comparison reveals a match with respect to the social security number of an individual required to provide child support under a support order, the State New Hire Registry shall immediately provide the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration with the name, address, and social security number of the employee to whom the social security number is assigned and the name, address, and federal employer identification number of the employer.

(e) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall use information received pursuant to subsection (d) of this section to locate individuals for purposes of establishing paternity and establishing, modifying, and enforcing child support obligations and may disclose that information to its agents under contract for purposes connected to the administration of the Title IV-D Child Support Program.

(f) All information gathered and maintained by the State New Hire Registry:

(1) Shall be held confidential and be utilized solely for the purposes authorized in this section; and

(2) Is an exception to the open public record requirements of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(g) To the maximum extent allowable, all expenses associated with the development and operation of the State New Hire Registry shall be reimbursed through available funding under the Title IV-D Child Support Program.






Subchapter 10 - -- Unemployment Trust Fund Financing Act of 2011

§ 11-10-1001 - Title.

This subchapter shall be known and cited as the "Unemployment Trust Fund Financing Act of 2011".



§ 11-10-1002 - Legislative findings and intent.

The General Assembly finds that:

(1) With a recession or economic slowdown now underway, the state's unemployment trust fund faces higher claims levels and longer benefit durations that accompany any economic downturn;

(2) The Arkansas Unemployment Trust Fund:

(A) Provides partial wage replacement to workers who find themselves out of work;

(B) Provides economic stability for a community when major unemployment occurs; and

(C) Encourages workers to remain in the community and to be available for work recalls by employers;

(3) The state is in debt to the federal government for unemployment funds paid to citizens of the State of Arkansas; and

(4) The bonds should be payable from revenues raised by an unemployment obligation assessment.



§ 11-10-1003 - Definitions.

As used in this subchapter:

(1) "Authority" means the Arkansas Development Finance Authority;

(2) "Bonds" means the "Arkansas Unemployment Trust Fund Bonds", as authorized in this subchapter;

(3) "Debt service" means all amounts required for the payment of principal, interest, and premium, if any, due with respect to the bonds in any fiscal year along with all associated costs, including the fees and costs of paying agents and trustees, remarketing agent fees, credit enhancement costs, and other amounts necessary in connection with the bonds;

(4) "Designated revenues" means revenues derived from the unemployment obligation assessment under § 11-10-1017;

(5) "Employer" means the same as under § 11-10-209;

(6) "Federal interest rate" means at the time an issue of bonds is sold, the weighted average interest rate charged on advances from the federal trust fund under Title XII of the Social Security Act; and

(7) "Federal Unemployment Trust Fund debt" means the principal and interest on advances from the federal trust fund under Title XII of the Social Security Act, 42 U.S.C. § 1321, as it existed on January 1, 2011.



§ 11-10-1004 - Authorization -- Purposes.

(a) The Arkansas Development Finance Authority is authorized, subject to the approval of the voters in a statewide election, to issue bonds to be known as the Arkansas Unemployment Trust Fund Bonds in an aggregate principal amount not to exceed five hundred million dollars ($500,000,000).

(b) The purpose of the bond issuance shall be to:

(1) Repay the principal of and interest on advances from the federal trust fund under Title XII of the Social Security Act, 42 U.S.C. § 1321;

(2) Pay the costs of issuance of the bonds including without limitation the costs of bond insurance or other credit enhancement;

(3) Pay unemployment benefits by depositing bond proceeds into the Unemployment Compensation Fund;

(4) Provide a debt service reserve; and

(5) Pay capitalized interest on the bonds for a period not to exceed two (2) years.



§ 11-10-1005 - Governor's proclamation.

(a) The Arkansas Development Finance Authority shall prepare and distribute to the Governor a report that shall contain a plan for repaying the federal Unemployment Trust Fund debt and the estimated time and cost to repay the debt.

(b) Upon receipt of the report described in subsection (a) of this section, the Governor shall, if the Governor deems it to be in the public interest, by proclamation call an election on the question of issuing the bonds.



§ 11-10-1006 - Election.

(a) (1) Arkansas Unemployment Trust Fund Bonds shall not be issued under this subchapter unless the issuance of bonds has been approved by a majority of the qualified electors of the state voting on the question at a statewide election called by proclamation of the Governor as provided under § 11-10-1005.

(2) (A) An election under this section may be in conjunction with a general election, or it may be a special election.

(B) A special election held under this section shall occur on the second Tuesday of any month, except as otherwise provided for in this subsection.

(C) A special election that is held in months in which a presidential preferential primary election, preferential primary election, general primary election, or general election is scheduled to occur shall be held on the date of the presidential preferential primary election, preferential primary election, general primary election, or general election.

(D) (i) If a special election is held on the date of the presidential preferential primary election, preferential primary election, or general primary election, the issue or issues to be voted upon at the special election shall be included on the ballot of each political party.

(ii) However, separate ballots containing only the issue or issues to be voted upon at the special election shall be prepared and made available to voters requesting a separate ballot.

(iii) A voter shall not be required to vote in a political party's presidential preferential primary election, preferential primary election, or general primary election in order to be able to vote in the special election.

(E) Special elections scheduled to occur in a month in which the second Tuesday is a legal holiday shall be held on the third Tuesday of the month.

(b) (1) Notice of the election shall be:

(A) Published by the Secretary of State in a newspaper of general circulation in the state at least thirty (30) days prior to the election; and

(B) Mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to the election.

(2) The notice of election shall state that the election is to be held for the purpose of submitting to the people the following proposition in substantially the following form:

"Authorizing the Arkansas Development Finance Authority to issue Arkansas Unemployment Trust Fund Bonds (the 'Bonds') in a total principal amount not to exceed five hundred million dollars ($500,000,000). If approved, the bonds may be issued in one (1) or more series for the purpose of repaying the principal of and interest on advances from the federal trust fund under Title XII of the Social Security Act, 42 U.S.C. § 1321, paying the costs of issuance of the bonds including without limitation the costs of bond insurance or other credit enhancement, paying unemployment benefits by depositing bond proceeds into the Unemployment Compensation Fund, providing a debt service reserve, and paying capitalized interest on the bonds for a period not to exceed two (2) years.

The bonds shall be payable from certain designated revenues. Under the Unemployment Trust Fund Financing Act of 2011, ('the Bond Act'), the bonds will be repaid from an unemployment obligation assessment imposed on employers. The bonds shall be issued under the authority of and the terms set forth in the Bond Act.

The unemployment obligation assessment shall be based on the aggregate principal amount of bonds issued for nonrefunding purposes and shall be determined by multiplying the employer's contribution rate in effect on the date that the Governor issues a proclamation calling an election on the issuance of the bonds for employers with accounts as of such date and the employer's contribution rate as of the employer's liability date for employers establishing accounts after the date of the proclamation by:

(a) 25% if the aggregate principal amount of bonds issued is $350,000,000 or less;

(b) 30% if the aggregate principal amount of bonds issued is $350,000,001 to $400,000,000;

(c) 33.5% if the aggregate principal amount of bonds issued is $400,000,001 to $450,000,000; and

(d) 37.5% if the aggregate principal amount of bonds issued is $450,000,001 to $500,000,000."

(c) The ballot title shall be "Issuance of Arkansas Unemployment Trust Fund Bonds, and levy and pledge of an unemployment obligation assessment". On each ballot there shall be printed the title, the proposition set forth in subdivision (b)(2) of this section, and the following:

"FOR issuance of Arkansas Unemployment Trust Fund Bonds in an amount not to exceed $500,000,000, and levy and pledge of an unemployment obligation assessment......................[]"

"AGAINST issuance of Arkansas Unemployment Trust Fund Bonds in an amount not to exceed $500,000,000, and levy and pledge of an unemployment obligation assessment......................[]"

(d) The notice and ballot shall contain a definition of "employer's contribution rate" as described in §§ 11-10-704 and 11-10-705.

(e) (1) Each county board of election commissioners shall hold and conduct the election and may take any action with respect to the appointment of election officials and other matters as required by the laws of the state.

(2) (A) The vote shall be canvassed and the result of the vote declared in each county by the board.

(B) Within ten (10) days after the date of the election, the results shall be certified by the boards to the Secretary of State, who shall tabulate all returns received and certify to the Governor the total vote for and against the proposition submitted pursuant to this subchapter.

(f) (1) The result of the election shall be proclaimed by the Governor by the publication of a proclamation one (1) time in a newspaper of general circulation in the State of Arkansas.

(2) The results as proclaimed shall be conclusive unless a complaint challenging the proclaimed results is filed in Pulaski County Circuit Court within thirty (30) days after the date of the publication.

(g) (1) If a majority of the qualified electors voting on the proposition vote in favor of the proposition, the Arkansas Development Finance Authority shall proceed with the issuance of the bonds in the manner and on the terms set forth in this subchapter.

(2) If a majority of the qualified electors voting on the proposition vote against the issuance of the bonds, the Arkansas Development Finance Authority shall have no authority to issue bonds.

(h) Subsequent elections may be called by the Governor if the proposition fails, but each such subsequent election may be held no earlier than six (6) months after the date of the preceding election.



§ 11-10-1007 - Procedure for issuing Arkansas Unemployment Trust Fund Bonds.

(a) Prior to the issuance of Arkansas Unemployment Trust Fund Bonds, the Arkansas Development Finance Authority shall adopt a resolution authorizing the issuance of the bonds.

(b) Each resolution adopted under this section shall contain the terms, covenants, and conditions as are deemed desirable and consistent with this subchapter, including without limitation those pertaining to:

(1) The establishment and maintenance of funds and accounts;

(2) The deposit and investment of the bond proceeds; and

(3) The rights and obligations of the state, its officers and officials, the Arkansas Development Finance Authority, and the registered owners of the bonds.

(c) (1) The resolutions of the Arkansas Development Finance Authority may provide for the execution and delivery by the Arkansas Development Finance Authority of a trust indenture or trust indentures, with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions required under subsection (b) of this section and any other terms and conditions deemed necessary by the Arkansas Development Finance Authority.

(2) The trust indenture or trust indentures shall be binding upon the Arkansas Development Finance Authority and the state, and their respective officers and officials.



§ 11-10-1008 - Terms of bonds.

The Arkansas Unemployment Trust Fund Bonds are subject to the following terms and conditions:

(1) (A) The bonds may be issued in more than one (1) series in an amount sufficient to accomplish the purposes of this subchapter.

(B) The respective series of bonds shall be designated by the year in which the bonds are issued.

(C) If one (1) or more series of bonds is to be issued in a particular year, the series shall be designated alphabetically;

(2) (A) The bonds shall have the date or dates as the Arkansas Development Finance Authority determines.

(B) The bonds shall mature or be subject to mandatory sinking fund redemption over a period ending not later than twelve (12) years after the date of issue of the bonds.

(C) Refunding bonds issued under § 11-10-1013 shall mature or be subject to mandatory sinking fund redemption over a period not ending later than twelve (12) years after the date of issue of the original bonds;

(3) (A) The bonds shall bear interest at the rate or rates determined by the Arkansas Development Finance Authority at the sale of the bonds.

(B) The bonds may bear interest at either a fixed or a variable rate or may be convertible from one (1) interest rate mode to another.

(C) The interest shall be payable at the times as the Arkansas Development Finance Authority shall determine.

(D) The true interest cost of an issue of bonds after taking into account original issue discount and premium and underwriter's discount shall not exceed the federal interest rate;

(4) The bonds shall be issued in the form of bonds registered as to both principal and interest without coupons;

(5) The Arkansas Development Finance Authority shall determine:

(A) The denominations of the bonds;

(B) Whether the bonds may be made exchangeable for bonds of another form or denomination bearing the same rate of interest;

(C) When the bonds may be made payable and the places within or without the state where the bonds may be payable;

(D) Whether the bonds may be made subject to redemption prior to maturity and the manner of and prices for redemption; and

(E) Any other terms and conditions; and

(6) (A) Each bond shall be executed with the facsimile or manual signatures of the Chair and Secretary of the Arkansas Development Finance Authority and shall have affixed or imprinted thereon the seal of the state.

(B) Delivery of the bonds executed shall be valid notwithstanding any change in the persons holding the offices occurring after the bonds have been executed.



§ 11-10-1009 - Sale of bonds.

(a) The Arkansas Unemployment Trust Fund Bonds may be sold in any manner, either at private or public sale, and upon terms as the Arkansas Development Finance Authority shall determine to be reasonable and expedient for effecting the purposes of this subchapter.

(b) (1) If the bonds are to be sold at public sale, the Arkansas Development Finance Authority shall give notice of the offering of the bonds in a manner reasonably designed to notify participants in the public finance industry that such offering is being made.

(2) The Arkansas Development Finance Authority shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(c) The Arkansas Development Finance Authority may structure the sale of bonds utilizing financing techniques that are recommended by the Arkansas Development Finance Authority's professional advisors in order to take advantage of market conditions and obtain the most favorable interest rates consistent with the purposes of this subchapter.

(d) The Arkansas Development Finance Authority may enter into any ancillary agreements in connection with the sale of the bonds as the Arkansas Development Finance Authority deems necessary and advisable, including without limitation bond purchase agreements, remarketing agreements, and letter of credit and reimbursement agreements.



§ 11-10-1010 - Employment of professionals.

Under § 15-5-212, the Arkansas Development Finance Authority may employ and retain any professionals that the Arkansas Development Finance Authority deems necessary to accomplish the issuance and sale of the Arkansas Unemployment Trust Fund Bonds, including without limitation legal counsel, financial advisors, underwriters, trustees, paying agents, and remarketing agents.



§ 11-10-1011 - Sources of repayment.

(a) The Arkansas Unemployment Trust Fund Bonds shall be payable from the designated revenues.

(b) (1) The unemployment obligation assessment shall be collected until the end of the quarter immediately following the repayment of all bonds authorized under this subchapter.

(2) The unemployment obligation assessment shall not be collected until the qualified voters of the state approve the issuance of bonds under this subchapter.

(c) (1) In order to secure the payment of debt service, any trust instrument, resolution, or other document for the security for the bondholders may provide for the payment of the designated revenues directly into a trust fund or to a paying agent for the payment of debt service on the bonds.

(2) It is not necessary for the funds to be deposited into the State Treasury.

(d) Designated revenues remaining after the payment of scheduled debt service on the bonds in any year shall be used to redeem or purchase outstanding bonds.



§ 11-10-1012 - Investment of proceeds.

(a) Proceeds from the sale of the bonds shall be deposited into trust funds or accounts established under the resolution or trust indenture authorizing or securing the bonds to accomplish the purposes of this subchapter in amounts or portions as set forth in the resolution or trust indenture securing the bonds.

(b) (1) The holder of the trust funds shall establish separate accounts for the bonds.

(2) In addition and under the resolution or trust indenture authorizing or securing the bonds, there may be created other funds, accounts, or subaccounts as the Arkansas Development Finance Authority may determine to be necessary or desirable to accomplish the purposes of this subchapter.

(c) All procedures and methods for application of proceeds of the bonds shall be developed in consultation with the Arkansas Development Finance Authority, set forth in the resolution or trust indenture authorizing or securing the bonds, and maintained as part of the records of the Arkansas Development Finance Authority.

(d) The holder and administrator of funds, composed, in whole or in part, of proceeds of bonds or disbursement from funds established under this subchapter, shall be required by appropriate provision of the resolution or trust indenture authorizing or securing the bonds issued to assist the Arkansas Development Finance Authority in preparing any report related to the bonds that may be required by this subchapter or other applicable federal or state law.

(e) Proceeds from the sale of the bonds and any money held in any funds created under or authorized by this subchapter may be invested and reinvested in accordance with the resolution or trust indenture authorizing or securing the bonds issued and shall be invested by or at the direction of the Arkansas Development Finance Authority to the fullest extent practicable pending disbursement for the purposes intended in any of the following:

(1) Direct obligations of the United States, including obligations issued or held in book entry form on the books of the United States Department of the Treasury, or obligations the principal of and interest on which are unconditionally guaranteed by the United States;

(2) Bonds, debentures, notes, or other evidences of indebtedness issued or guaranteed by any United States government agency if the obligations are backed by the full faith and credit of the United States;

(3) Nonfull-faith and credit senior debt obligations issued or guaranteed by United States government agencies;

(4) Money market funds investing exclusively in the investments described in subdivisions (e)(1)-(3) of this section;

(5) (A) Certificates of deposit providing for deposits secured at all times by collateral described in subdivisions (e)(1)-(3) of this section.

(B) The certificates must be issued by commercial bank deposits that are insured by the Federal Deposit Insurance Corporation and collateral of which must be held by a third party.

(C) The holder of the trust funds must have a perfected first security interest in the collateral;

(6) Certificates of deposit, savings accounts, deposit accounts, or money market deposits, all of which are fully insured by the Federal Deposit Insurance Corporation;

(7) Bonds or notes issued by the State of Arkansas, any municipality, county, or school district in the state or by any agency or instrumentality of the state;

(8) Investment agreements with financial institutions or insurance companies that are rated in one (1) of the two (2) highest-rating categories of a nationally recognized rating agency;

(9) (A) Repurchase agreements providing for the transfer of securities from a dealer bank or securities firm to the holder of the trust funds and the transfer of cash from the holder of the trust funds to the dealer bank or securities firm with an agreement that the dealer bank or securities firm will repay the cash plus a yield to the holder of the trust funds in exchange for the securities at a specified date.

(B) Repurchase agreements shall satisfy the following criteria:

(i) Repurchase agreements must be between the holder of the trust funds and a dealer bank or securities firm described as follows:

(a) Dealers with at least one hundred million dollars ($100,000,000) in capital; or

(b) Banks whose deposits are insured by the Federal Deposit Insurance Corporation; and

(ii) The written repurchase agreement contract must include the following:

(a) Securities that are acceptable for transfer are those listed in subdivisions (e)(1)-(3) of this section;

(b) The term of the repurchase agreement may not exceed thirty (30) calendar days;

(c) The collateral must be delivered to the holder of the trust funds, a trustee if a trustee is not supplying the collateral, or a third party acting as agent for the trustee if the trustee is supplying the collateral before or simultaneously with payment; and

(d) (1) The securities must be valued weekly, marked-to-market at current market price plus accrued interest.

(2) (A) The value of collateral must be equal to one hundred three percent (103%) of the amount of cash transferred by the holder of the trust funds to the dealer bank or security firm under the repurchase agreement plus accrued interest.

(B) If the value of securities held as collateral declines below one hundred three percent (103%) of the value of the cash transferred by the holder of the trust funds, then additional cash or acceptable securities, or both, must be transferred and held by the holder of the trust funds; and

(10) Any other investment authorized by law.



§ 11-10-1013 - Refunding bonds.

(a) The Arkansas Development Finance Authority may issue the Arkansas Unemployment Trust Fund Bonds for the purpose of refunding bonds previously issued under this subchapter if the total amount of bonds outstanding after the refunding is completed does not exceed the total amount authorized by this subchapter.

(b) (1) To the extent that refunding bonds are issued and the principal amount of the refunding bonds is not in a greater principal amount than the outstanding principal amount of the bonds being refunded, the principal amount of the refunding bonds shall not be subject to the five-hundred-million-dollar limit.

(2) If the refunding bonds are issued in a greater principal amount than the bonds being refunded, the principal amount of the refunding bonds shall not count against the five-hundred-million-dollar limit so long as the aggregate debt service on the refunding bonds is less than the aggregate debt service on the bonds being refunded.



§ 11-10-1014 - Liability.

Officers, officials, employees, and members of the Board of Directors of the Arkansas Development Finance Authority are not liable personally for any reason arising from the issuance of bonds under this subchapter unless he or she acts with corrupt intent.



§ 11-10-1015 - Tax exemption.

(a) All Arkansas Unemployment Trust Fund Bonds issued under this subchapter and interest on the bonds shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 11-10-1016 - Bonds -- Rights and liabilities -- Enforcement.

(a) (1) This subchapter shall constitute a contract between the State of Arkansas and the registered owners of all State of Arkansas Unemployment Trust Fund Bonds issued under this subchapter that shall never be impaired.

(2) A violation of terms of this subchapter, whether under purported legislative authority or otherwise, shall be enjoined by the courts at the suit of any bondholder or of any taxpayer.

(b) The courts in a suit against the Arkansas Development Finance Authority, or other appropriate officer or official of this state shall prevent a diversion of any revenues pledged under this subchapter and shall compel the restoration of diverted revenues by injunction or mandamus.

(c) Without limitation as to any other appropriate remedy at law or in equity, any bondholder by an appropriate action, including without limitation, injunction or mandamus, may compel the performance of all covenants and obligations of the State of Arkansas and its officers and officials under this subchapter.



§ 11-10-1017 - Unemployment obligation assessment.

(a) (1) (A) Except employers that have made an election to reimburse the Unemployment Compensation Fund under § 11-10-713(c), each employer shall pay a separate and additional assessment, to be known as the "unemployment obligation assessment", on wages paid by that employer with respect to employment in addition to the contributions, stabilization and extended benefits taxes, and advance interest taxes levied under §§ 11-10-703 -- 11-10-708.

(B) The unemployment obligation assessment shall be based on the aggregate principal amount of bonds issued for nonrefunding purposes and shall be determined by multiplying the employer's contribution rate as described in §§ 11-10-704 and 11-10-705 and in effect on the date that the Governor issues a proclamation calling an election on the issuance of the bonds for employers with accounts as of such date and in effect as of the employer's liability date for employers establishing accounts after the date of the proclamation, by:

(i) Twenty-five percent (25%) if the aggregate principal amount of bonds issued is three hundred fifty million dollars ($350,000,000) or less;

(ii) Thirty percent (30%) if the aggregate principal amount of bonds issued is three hundred fifty million and one dollars ($350,000,001) to four hundred million dollars ($400,000,000);

(iii) Thirty-three and five-tenths percent (33.5%) if the aggregate principal amount of bonds issued is four hundred million and one dollars ($400,000,001) to four hundred fifty million dollars ($450,000,000); and

(iv) Thirty-seven and five-tenths percent (37.5%) if the aggregate principal amount of bonds issued is four hundred fifty million and one dollars ($450,000,001) to five hundred million dollars ($500,000,000).

(C) (i) The effective date of the unemployment obligation assessment shall be the first day of the calendar quarter immediately following the month in which the Secretary of State certifies the vote of the voters approving the unemployment obligation assessment and the issuance of the bonds under this subchapter.

(ii) The unemployment obligation assessment is effective until the end of the quarter immediately following the repayment of all bonds authorized under this subchapter.

(2) (A) This unemployment obligation assessment shall not be credited to the separate account of any employer.

(B) The unemployment obligation assessment shall be levied and collected in the same manner as contributions and shall be subject to the same penalty and interest, collection, impoundment, priority, lien, certificate of assessment, and assessment provisions and procedures under §§ 11-10-716 -- 11-10-722.

(b) (1) Receipts from the unemployment obligation assessment and any penalty and interest on the unemployment obligation assessment shall be deposited into the Unemployment Compensation Fund Clearing Account.

(2) At least once each month, deposits of the unemployment obligation assessment payment and any interest and penalty payments applicable to the unemployment obligation assessment shall be deposited into the Department of Workforce Services Bond Financing Trust Fund.

(c) Debt service on the bonds shall be paid in a timely manner and shall not be paid directly or indirectly by an equivalent reduction in unemployment contributions or taxes imposed under:

(1) Sections 11-10-701 -- 11-10-715; or

(2) Section 11-10-801 et seq.

(d) The unemployment obligation assessment may be used to:

(1) Repay the principal of and interest on advances from the federal trust fund under Title XII of the Social Security Act, 42 U.S.C. § 1321;

(2) Pay the costs of issuance of the bonds, including without limitation the costs of bond insurance or other credit enhancement;

(3) Pay unemployment benefits by depositing bond proceeds into the Unemployment Compensation Fund;

(4) Provide a debt service reserve; and

(5) Pay capitalized interest on the bonds for a period not to exceed two (2) years.

(e) The Director of the Department of Workforce Services shall promulgate rules to carry out the provisions of this section.

(f) Upon retirement of all bonds, the following shall be transferred to the Unemployment Compensation Fund:

(1) Surplus unemployment obligation assessment collections; and

(2) Delinquent taxes, penalties, or interest due under the unemployment obligation assessment.



§ 11-10-1018 - Department of Workforce Services -- Bond Financing Trust Fund.

(a) (1) There is established on the books of the Department of Workforce Services a special restricted fund to be known as the "Bond Financing Trust Fund", to be maintained and administered by the department under this subchapter for the purposes stated in this subchapter.

(2) The following shall be deposited into the Bond Financing Trust Fund:

(A) Collections of the unemployment obligation assessment; and

(B) Any penalties and interest with respect to the unemployment obligation assessment.

(b) Moneys in the Bond Financing Trust Fund may be used to:

(1) Pay debt service on the bonds;

(2) Make refunds of the unemployment obligation assessment and interest and penalty payments that were erroneously paid;

(3) Return moneys to the Unemployment Compensation Fund Clearing Account that may have been incorrectly identified and erroneously transferred to the Bond Financing Trust Fund; and

(4) Purchase or redeem outstanding bonds.

(c) The department shall maintain the Bond Financing Trust Fund at the Arkansas Development Finance Authority or at one (1) or more financial institutions within or outside the state.

(d) Income from investment of moneys in the Bond Financing Trust Fund shall be deposited into and credited to the Bond Financing Trust Fund.

(e) (1) All moneys received for, deposited into, or paid to the department for deposit into the Bond Financing Trust Fund:

(A) Are specifically declared to be cash funds restricted in their use;

(B) Shall not be deposited into the State Treasury for the purposes of:

(i) Arkansas Constitution, Article 5, § 29;

(ii) Arkansas Constitution, Article 16, § 12;

(iii) Arkansas Constitution, Amendment 20; or

(iv) Any other constitutional provision or statutory law; and

(C) Shall be held and applied by the department and the Arkansas Development Finance Authority as agent for the department solely for the uses set forth in this subchapter.

(2) Interest and other moneys received from the investment of moneys in the Bond Financing Trust Fund are cash funds restricted in their use and shall not be deposited into the State Treasury but shall be held and applied by the department and the Arkansas Development Finance Authority as agent for the department solely for the uses set forth in this subchapter.

(f) Upon retirement of all bonds, the following shall be transferred to the Unemployment Compensation Fund:

(1) Surplus unemployment obligation assessment collections; and

(2) Delinquent taxes, penalties, or interest due under the unemployment obligation assessment.









Chapter 11 - Employment Offices and Agencies

Subchapter 1 - -- General Provisions

§ 11-11-101 - Recruitment of labor by foreign labor agents.

(a) No foreign labor agent, labor bureau or employment agency, or any other person shall enter this state and attempt to hire, induce, or take from this state any labor, singularly or in groups, for any purpose, whether or not a fee or charge is extracted from the worker, without first applying to the Director of the Department of Labor for a license to do so and filing with the director:

(1) A statement as to where the labor is to be taken, for what purpose, for what length of time, and whether transportation is to be paid to and from the destination, if temporary;

(2) A statement of the financial standing of the employer desiring the labor;

(3) An affidavit of authority to represent the employer in this state; and

(4) Whatever other information the director may require.

(b) (1) The director shall determine whether the person desiring the labor from this state is a labor agent, labor bureau, or employment agency and, if so, whether the applicant is qualified to be licensed under the laws of this state and according to the provisions of this section.

(2) The director, after the investigation, may refuse to license or register the applicant until the applicant has complied with the provisions of this section.

(3) The applicant shall, in the event of unfavorable action by the director, have the right of appeal to the proper court.

(c) This section is cumulative to all existing laws affecting the hiring or employment of labor.






Subchapter 2 - -- Private Employment Agencies

§ 11-11-201 - Title.

This subchapter may be cited as the "Arkansas Private Employment Agency Act of 1975".



§ 11-11-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Agency manager" means the individual designated by the employment agency to conduct the general management, administration, and operation of a designated employment agency office. Every employment agency must maintain a licensed agency manager at each of its separate office locations;

(2) "Applicant" except when used to describe an applicant for an employment agency or agency manager's or counselor's license means any person, whether employed or unemployed, seeking or entering into an arrangement for employment or change of employment through the medium or service of an employment agency;

(3) "Department" means the Department of Labor;

(4) "Director" means the Director of the Department of Labor;

(5) "Employee" means a person performing or seeking to perform work or service of any kind or character for compensation;

(6) "Employer" means a person employing or seeking to employ a person for compensation;

(7) (A) "Employment agent" or "employment agency" means any person engaged for hire, compensation, gain, or profit in the business of furnishing persons seeking employment with information or other service enabling the persons to procure employment by or through employers or furnishing any other person who may be seeking to employ or may be in the market for help of any kind with information enabling the other person to procure help.

(B) However, "employment agent" or "employment agency" does not mean:

(i) Any person who prepares resumes for individuals for employment purposes if the person who prepares the resumes does not refer or purport to refer prospective employees to employers or employers to prospective employees, does not represent himself or herself as an employment agency, or does not have any financial connection with any employment agency;

(ii) Any person who employs individuals to render part-time or temporary services to, for, or under the direction of a third person if the person employing the individuals, in addition to paying wages or salaries, pays federal social security taxes and state and federal unemployment insurance and secures work-service to, for, or under the direction of a third person;

(iii) Any bona fide nursing school, nurses' registry, management consulting firm, business school, or vocational school whose primary function and purpose is training and education, except that if such an organization charges a fee, directly or indirectly, for job placement of individuals, the organization shall be an employment agency within the meaning of this subchapter;

(iv) A labor organization;

(v) Any person who publishes advertisements placed and paid for by a third person seeking employment or an employee, provided that the person does not procure or offer to procure employment or employees; or

(vi) Any person who contracts with an employer to recruit employees for the employer without charge to the prospective employee;

(8) "Employment counselor" means an employee of any employment agency who interviews, counsels, or advises applicants or employers, or both, on employment or allied problems or who makes or arranges contracts or contacts between employers and employees. The term "employment counselor" includes employees who solicit orders for employees from prospective employers;

(9) "Fee" shall mean anything of value, including any money or other valuable consideration exacted, charged, collected, or received, directly or indirectly, or paid or contracted to be paid for any services or act by an employment agency; and

(10) "Person" means any individual, company, firm, association, partnership, or corporation.



§ 11-11-203 - Penalty.

(a) The Director of the Department of Labor shall have authority to impose a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500) for violation of the provisions of this subchapter by an employment agency or its employees or agents.

(b) The director shall notify the employment agency in writing of the reasons for imposition of a fine and at that time shall make available to the employment agency a signed written statement by any individual having filed a complaint with the director relative to the matter for which a fine has been imposed by the director.

(c) The agency shall have the right to a hearing before the director and the right to judicial review provided by § 11-11-223 with respect to the fine.



§ 11-11-204 - Director and department -- Powers and duties.

(a) It shall be the duty of the Department of Labor, and it shall have the power, jurisdiction, and authority to administer and enforce the provisions of this subchapter.

(b) The Director of the Department of Labor shall have the power, jurisdiction, and authority to issue licenses to employment agencies, agency managers, and counselors and to refuse to issue, revoke, or suspend the licenses when, after due investigation, and in compliance with the procedures set forth in §§ 11-11-221 and 11-11-222, the director finds that the applicant is for good and sufficient cause unfit to be an employment agent, agency manager, or counselor within the meaning of this subchapter or any rules, regulations, or orders lawfully promulgated under this subchapter.

(c) (1) Complaints against any person, employment agent, agency manager, or counselor may be made to the department orally or in writing.

(2) The director shall have the power to compel attendance of witnesses by issuance of subpoenas, administer oaths, direct production of documents and records, and direct taking of testimony and evidence concerning all matters within the jurisdiction of the department.

(3) The director may order testimony to be taken by deposition in any proceeding pending before the department at any stage of the proceeding.

(4) The director or his or her duly authorized agent shall at all reasonable times have access to, for the purpose of examination and copying, the books, records, papers, and documents of any person being investigated or proceeded against under the provisions of this subchapter, so long as the books, records, papers, or documents sought to be inspected or copied are reasonably related to the investigation or proceeding being conducted by the director.

(5) The director or his or her authorized agent shall, upon application of any party to proceedings before the director, issue to the party subpoenas requiring the attendance and testimony of witnesses or the production of any books, records, papers, or documents reasonably related to issues involved in proceedings before the director or an investigation conducted by the director.

(6) If any person in proceedings before the director or in investigations conducted by the director disobeys or resists any lawful order or process issued by the director or his or her authorized agents, or fails to produce, after being lawfully directed to do so, any book, paper, record, or document, or refuses to appear and testify after being subpoenaed to do so, the director shall certify the facts to any court of competent jurisdiction in the state or to the Pulaski County Circuit Court.

(7) The court shall have authority to conduct hearings and punish any person for failure or refusal to testify or produce books, papers, documents, or records subpoenaed or ordered by the director as though the conduct constituted contempt of court.

(8) Witnesses summoned by the director or his or her authorized agent shall be paid the same fees and mileage paid to witnesses in the courts of this state.

(d) (1) The director may prescribe such rules and regulations for the conduct of the business of private employment agencies as necessary to implement this subchapter.

(2) These rules shall have the force and effect of law and shall be enforced by the director in the same manner as the provisions of this subchapter.

(3) Adoption of rules and regulations pursuant to this subsection shall be carried out in compliance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) The department shall have authority to investigate employment agents, agency managers, and counselors. The department shall have the right to examine records required by law to be kept and maintained by employment agents, agency managers, and counselors and to examine the offices where the business is or shall be conducted by them.

(f) The department may seek to recover in a court of competent jurisdiction fees charged or collected in violation of this subchapter.



§ 11-11-208 - License required -- Penalties.

(a) No person shall engage in the business of or act as an employment agent, agency manager, or counselor unless he or she first obtains a license from the Department of Labor.

(b) (1) (A) Any person who shall engage in the business of or act as an employment agent, agency manager, or counselor without first procuring a license is guilty of a misdemeanor.

(B) He or she shall be punished by a fine of not less than fifty dollars ($50.00) and not more than two hundred fifty dollars ($250) for each day of acting as an employment agent, agency manager, or counselor without a license or by imprisonment for not more than three (3) months, or by both.

(2) In addition to the penalties described in subdivision (b)(1) of this section, upon petition of the director, any court in the state having the statutory power to enjoin or restrain shall have jurisdiction to restrain and enjoin any person who engages in the business of or acts as an employment agent, agency manager, or counselor without having first procured a license for so engaging or acting.



§ 11-11-209 - Certificate of exemption required for certain organizations.

(a) Bona fide nursing schools, nurses' registries, management consulting firms, business schools, vocational schools whose primary function and purpose is training and education, and resume services shall obtain from the Director of the Department of Labor a certificate of exemption from the requirements of this subchapter.

(b) In connection with issuance of a certificate of exemption and with respect to an organization's continued eligibility for a previously issued certificate of exemption, the director shall have those investigative powers conferred by § 11-11-204.



§ 11-11-210 - Employment counselor's license -- Application -- Qualifications.

(a) To be eligible for application for an employment counselor's license, the applicant shall be:

(1) A citizen of the United States;

(2) Of good moral character;

(3) A person whose license has not been revoked within two (2) years from the date of application; and

(4) Able to demonstrate business integrity.

(b) (1) Every applicant for an initial license for employment counselor shall file with the Department of Labor a written application on a form prescribed and furnished by the Director of the Department of Labor.

(2) The applicant shall file at least two (2) letters of character reference from persons of reputed business or professional integrity.

(3) This application shall contain information prescribed by the director.



§ 11-11-211 - Agency manager license -- Application -- Qualifications.

(a) To be eligible to apply for a license to act as an agency manager, the applicant shall be:

(1) A citizen of the United States;

(2) Of good moral character;

(3) At least twenty-one (21) years of age;

(4) A person whose license has not been revoked within two (2) years from the date of the application;

(5) A person who has completed the twelfth grade, except that the Director of the Department of Labor may establish proof necessary to him or her that the applicant is possessed of a twelfth-grade education in terms of intellectual competency, judgment, and achievement; and

(6) A person who demonstrates business integrity, financial responsibility, and judgment.

(b) (1) Every applicant for an initial license for agency manager shall file with the Department of Labor a written application on a form prescribed and furnished by the director.

(2) The applicant shall file at least two (2) letters of character reference from persons of reputed business or professional integrity.

(3) This application shall contain information prescribed by the director.



§ 11-11-212 - Employment agency license -- Application -- Qualifications.

(a) To be eligible to apply for a license to operate an employment agency, the applicant shall be:

(1) A citizen of the United States;

(2) Of good moral character;

(3) At least twenty-one (21) years of age;

(4) A person whose license has not been revoked within two (2) years from the date of the application;

(5) A person who has completed the twelfth grade, except that the Director of the Department of Labor may establish proof necessary to him or her that the applicant is possessed of a twelfth-grade education in terms of intellectual competency, judgment, and achievement; and

(6) A person who demonstrates business integrity, financial responsibility, and judgment.

(b) (1) Every applicant for an initial employment agency license and every applicant for a renewal license shall file with the director a completed application on a form prescribed and furnished by the director.

(2) (A) The application shall be signed by the applicant and sworn to before anyone qualified by law to administer oaths.

(B) If the applicant is a corporation, the application shall state the names and home addresses of all shareholders, officers, and directors of the corporation and shall be signed and sworn to by the president, treasurer, and secretary thereof.

(C) If the applicant is a partnership, the application shall state the names and home addresses of all partners therein and shall be signed and sworn to by all of them.

(3) The applicant shall file at least two (2) letters of character reference from persons of reputed business or professional integrity.

(4) This application shall also contain such other information as the director may prescribe.



§ 11-11-213 - Employment agency license -- Bond required -- Action on the bond.

(a) (1) Every application for issuance or renewal of an employment agency's license shall be accompanied by a bond in the sum of five thousand dollars ($5,000) with a duly licensed surety company or companies authorized to do business in this state.

(2) The terms and conditions of the bond shall be approved by the Director of the Department of Labor.

(3) The bond shall be conditioned that the employment agency and each member, employee, shareholder, director, or officer of a person, firm, partnership, corporation, or association operating as the employment agency will not violate the provisions of this subchapter or violate rules, regulations, or orders lawfully promulgated by the director or violate the terms of any contract made by the employment agent in the conduct of its business.

(b) (1) If any person shall be aggrieved by the misconduct of any licensee, that person may maintain an action in his or her own name upon the bond of the employment agency in any court of competent jurisdiction or in the Pulaski County Circuit Court.

(2) (A) All claims shall be assignable, and the assignee shall be entitled to the same remedies upon the bond of the licensee as the person aggrieved would have been entitled to if the claim had not been assigned.

(B) Any claim so assigned may be enforced in the name of the assignee.

(3) Any remedies given by this section shall not be exclusive of any other remedy that would otherwise exist.

(c) Action on the bond required by this section may be maintained by the director in the name of the state in any court of competent jurisdiction or in the Pulaski County Circuit Court, for the benefit of any person or persons aggrieved by the misconduct of the licensee.

(d) (1) If any licensee fails to file a new bond with the Department of Labor within thirty (30) days after notice of cancellation by the surety of the bond required by this section, the license issued to the principal under the bond is suspended until such time as a new surety bond is filed with and approved by the director.

(2) A person whose license is suspended pursuant to this subsection shall not carry on the business of an employment agency during the period of the suspension.



§ 11-11-214 - Investigation of license applicant by director.

(a) Upon filing of an application for a license as provided in this subchapter, the Director of the Department of Labor shall cause an investigation to be made regarding the character, business integrity, and financial responsibility of the license applicant.

(b) The director shall also determine the suitability or unsuitability of the applicant's proposed office location.

(c) An application for an employment agency's, agency manager's, or employment counselor's license shall be rejected by the director if it is found that any person named in the license application is not of good moral character, business integrity, or financial responsibility or if there is good and sufficient reason within the meaning and purpose of this subchapter for rejecting the application.



§ 11-11-215 - Employment agency license -- Scope -- Change of license.

(a) (1) An employment agent's license issued pursuant to this subchapter shall protect only those persons to whom it is issued and only the location for which it is issued.

(2) A separate license shall be required for each separate office location operated by an employment agency.

(3) No license shall be valid to protect any business transacted under any name other than that designated in the license.

(b) No employment agent shall permit any person not mentioned in the license or license application to become a member, officer, director, shareholder, or partner in the conduct of the business of the employment agent unless written consent of the Director of the Department of Labor and written consent of the surety on the bond required by this subchapter shall first be obtained.

(c) The location of an employment agency shall not be changed without written consent from the director, and a new license application shall be required for any change of office location in excess of twenty-five (25) miles.

(d) A charge of ten dollars ($10.00) shall be made by the Department of Labor for the recording of authorization for each change of office location authorized by this section.



§ 11-11-216 - Examination for licenses.

(a) (1) (A) Before the Director of the Department of Labor issues a license to an applicant for a permanent employment agent's, permanent agency manager's, or permanent counselor's license, the applicant shall be required to successfully complete a written examination prepared by the director.

(B) The examination shall establish the competency of the applicant to:

(i) Operate and conduct an employment agency; or

(ii) Perform service as an agency manager or counselor for the agency.

(2) No examination shall be required for renewal of any license issued pursuant to this subchapter unless the license has been suspended, revoked, or submitted late, causing the application to be treated as a new application.

(b) The Department of Labor shall hold examinations at such times and places as it shall reasonably determine, except that examinations shall be given to license applicants at least once every sixty (60) days.

(c) (1) An examination fee of five dollars ($5.00) shall be paid by each applicant in addition to the license fee.

(2) The examination fee shall be retained by the department, whether or not the applicant successfully completes the examination.

(3) The examination fee shall be forfeited if the applicant does not take the examination within three (3) months of the application date.



§ 11-11-217 - License fees.

(a) Before a permanent license shall be granted to a license applicant, an applicant shall pay the following annual fee for each license:

(1) Two hundred fifty dollars ($250) for an employment agency;

(2) Twenty-five dollars ($25.00) for an employment agency manager; and

(3) Twenty dollars ($20.00) for an employment counselor.

(b) Multiple licenses for a person simultaneously performing the functions of employment agent, agency manager, or employment counselor will not be required. The person shall procure a license commensurate with the highest level of job duties and responsibilities customarily and regularly performed by the person.

(c) All moneys received from licensing shall be deposited into the general fund of the State Treasury.



§ 11-11-218 - Temporary licenses.

(a) (1) The Director of the Department of Labor shall have authority to issue a temporary license for operation of a private employment agency, which shall be valid for no more than ninety (90) days, upon submission by the applicant for the license of:

(A) A properly completed application form furnished and approved by the director;

(B) Submission of evidence of the applicant's compliance with the bonding requirements of this subchapter; and

(C) Payment of a temporary license fee of one hundred dollars ($100).

(2) The temporary license may be issued only if, after investigation, it reasonably appears that the applicant will meet the qualifications for a permanent private employment agency license.

(b) (1) The director shall have authority to issue temporary licenses for agency managers and employment counselors, which shall be valid for no more than ninety (90) days, upon submission by the applicant for such license of:

(A) A properly completed application form, furnished and approved by the director; and

(B) Payment of a temporary license fee of ten dollars ($10.00).

(2) The temporary licenses for agency managers and employment counselors may be issued only if, after investigation, it reasonably appears that the applicant will meet the qualifications for a permanent license as agency manager or employment counselor.

(3) Temporary licenses issued to agency managers and employment counselors are nontransferable and are automatically rescinded upon suspension or termination of the employment of the agency manager or employment counselor.

(4) The director shall approve or reject an application for a temporary agency manager's license or temporary employment counselor's license within five (5) days after receipt of a properly completed application for the license.



§ 11-11-219 - Renewal of licenses.

(a) Every license issued pursuant to this subchapter shall remain in force for one (1) year from the date of issue or until the end of the state's fiscal year, whichever occurs first, unless the license has been revoked pursuant to the provisions of this subchapter.

(b) Applications for renewal of all licenses provided by this subchapter must be filed with the Director of the Department of Labor no later than thirty (30) days prior to expiration of the license.

(c) Any licensee who fails to renew a license by the expiration date shall be automatically suspended from the right to engage in the activity authorized by the license until the license is renewed.

(d) Every application for renewal of a license must be accompanied by payment of the required license fee and evidence of compliance with the bonding requirements of this subchapter.



§ 11-11-220 - Cessation of business by licensee.

(a) (1) If an employment agent ceases business operations, the agent shall, as soon as reasonably possible, notify the Department of Labor and shall deliver or forward by mail the agent's license to the department. Failure to give notice, or failure to deliver such employment agent's license, shall be a violation of § 11-11-208.

(2) (A) When one (1) or more individuals, on the basis of whose qualifications an agency license has been obtained, ceases to be connected with the licensed business for any reason whatsoever, the agency business may be carried on for a temporary period not to exceed thirty (30) days, under such terms and conditions as the Director of the Department of Labor shall provide by regulation for the orderly closing of the business or the replacement and qualification of a new member, partner, or corporate officer, director, or shareholder.

(B) The agency's authorization to continue to do business under this subchapter beyond the thirty-day period provided in this subdivision (a)(2) shall be contingent upon approval by the director of any new member, principal, partner, officer, director, or shareholder.

(b) (1) If an agency manager terminates his or her employment with an employment agency by which he or she is employed, the agency shall notify the department, as soon as is reasonably possible, to enable the department to know at all times the identity of the person charged with the general management of each of the agency's office locations.

(2) The employment agency shall also deliver or forward by mail the agency manager's license, together with the reasons why the agency manager has terminated his or her position with the employment agency.

(c) If an employment counselor terminates his or her employment with the employment agency by which he or she is employed, the agency shall, as soon as is reasonably possible, notify the department and deliver or forward by mail the employment counselor's license to the department, together with the reasons for his or her termination.



§ 11-11-221 - Issuance, refusal, suspension, or revocation of license -- Grounds.

(a) The Director of the Department of Labor shall issue a license as an employment agent, agency manager, or counselor to any person who qualifies for the license under the terms of this subchapter.

(b) The director may, in addition, refuse to issue a license to any person or may suspend or revoke the license of any employment agent, agency manager, or employment counselor or impose administrative fines as provided for in § 11-11-203 when the director finds that any of the following conditions exist:

(1) That the employment agent, agency manager, or counselor has violated any of the provisions of this subchapter;

(2) That the employment agent, agency manager, or counselor has violated any of the rules and regulations or other orders lawfully promulgated by the director;

(3) That the employment agent, agency manager, or counselor has violated the conditions of the bond required by § 11-11-213;

(4) That the person, employment agent, agency manager, or employment counselor has engaged in a fraudulent, deceptive, or dishonest practice;

(5) That the person, employment agent, agency manager, or employment counselor has been legally adjudicated incompetent; or

(6) That the applicant is for good and sufficient cause unfit to be an employment agent, agency manager, or employment counselor within the meaning of this subchapter or of any of the rules and regulations or orders lawfully promulgated by the director.

(c) This section and § 11-11-222 shall not be construed to relieve any person from civil liability or from criminal prosecution under the provisions of this subchapter or under other laws of this state.



§ 11-11-222 - Refusal, suspension, or revocation of license -- Notice and hearing.

(a) (1) The Director of the Department of Labor may not refuse to issue a license or suspend or revoke a license unless it furnishes the person, employment agent, agency manager, or employment counselor with a written statement of the charges against him or her and affords him or her an opportunity to be heard on the charges.

(2) At the time that written charges are furnished to an employment agency, the director shall make available to the agency a signed written statement by any individual having filed a complaint with the director relative to the matter for which charges have been filed by the director.

(3) The agency shall be given at least twenty (20) days' written notice of the date and time of the hearing. The notice shall conform to the standards for notices set forth in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) The notice shall be sent by certified mail, return receipt requested, to the address of the person as shown on his or her application for license, or it may be served in the manner in which a summons is served in civil cases commenced in the circuit courts of this state.

(b) (1) At the time and place fixed for the hearing, the director shall hold the hearing and thereafter make his or her order either dismissing the charges or refusing, suspending, or revoking the license.

(2) (A) At the hearing, the accused shall have the right to appear personally and by counsel and to cross-examine witnesses against him or her.

(B) (i) He or she shall be allowed to produce evidence and witnesses in his or her defense and shall have the right to have witnesses subpoenaed.

(ii) The subpoenas shall be issued by the director.

(c) (1) A stenographic record of all proceedings shall be made, and a transcript of the proceedings shall be made if desired by the Department of Labor or by the accused.

(2) The transcript shall be paid for by the party ordering it.



§ 11-11-223 - Judicial review of director's administrative orders.

(a) If the Director of the Department of Labor refuses to grant a license, suspends or revokes a license that has been granted, or imposes an administrative fine as provided in §§ 11-11-213, 11-11-221, and 11-11-222, the person adversely affected or aggrieved by the order of the director issued pursuant to the provisions of §§ 11-11-221 and 11-11-222 may obtain a review of the order.

(b) The order may be brought in the circuit court in the judicial district in which the violation is alleged to have occurred, where the employment agent, manager, or counselor worked, or in the Pulaski County Circuit Court or, if the aggrieved person is a nonresident of the state, in the Pulaski County Circuit Court.

(c) (1) The review may be obtained by filing in the court within thirty (30) days following the issuance of the order a written petition praying that the order be modified or set aside.

(2) (A) A copy of the petition shall be forthwith transmitted by the clerk of the court to the Department of Labor.

(B) Thereupon, the department shall file in the court the record of proceedings before the department.

(d) Upon the filing, the court shall have jurisdiction of the proceedings and of the questions determined therein and shall have power to grant such temporary relief or restraining order as it deems just and proper and to make and enter upon the pleadings, testimony, and proceedings set forth in the record a decree affirming, modifying, or setting aside, in whole or in part, the order of the director and enforcing the same to the extent that the order is affirmed.

(e) Commencement of proceedings under this section shall not, unless ordered by the court, operate as a stay of the order of the director.

(f) (1) No objection which has not been urged before the director shall be considered by the court.

(2) The findings of the director with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, shall be conclusive.

(g) (1) If any party shall apply to the court for leave to adduce additional evidence and shall show to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce the evidence in the hearing before the director, the court may order the additional evidence to be taken before the director and made a part of the record.

(2) (A) The director may modify his or her findings as to the facts or make new findings, by reason of additional evidence so taken and filed, and the director shall file the modified or new findings with the court.

(B) The findings with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, shall be conclusive.

(h) Upon the filing of the record with it, the jurisdiction of the court shall be exclusive, and its judgment and decree shall be final, except that it shall be subject to review by the Supreme Court.

(i) (1) The department shall certify the record of its proceedings if the party commencing the proceedings shall pay to it the cost of preparing and certifying the records, including the recording and transcribing of all testimony introduced in the proceedings.

(2) If payment of the costs of preparing and certifying the records, including the recording and transcribing of all testimony introduced in the proceedings, is not made by the party commencing the proceedings for review within ten (10) days after notice from the department of the cost of preparing and certifying the record, the circuit court in which the proceeding is pending, on motion of the director, shall dismiss the petition.



§ 11-11-224 - Deceptive practices.

(a) No employment agent shall publish or cause to be published any fraudulent or misleading notice or advertisement of the employment agency by means of cards, circulars, or signs or in newspapers or other publications.

(b) All letterheads, receipts, and blanks shall contain the full name and address of the employment agency, and the licensee shall state in all notices and advertisements the fact that the licensee is or conducts a private employment agency.

(c) No employment agency shall print, publish, or paint on any sign or window or insert in any newspaper or publication a name similar to that of the Arkansas State Employment Service or any other governmental agency.

(d) No employment agency shall print or stamp on any receipt or on any contract used by the agency any part of this subchapter unless the entire section from which the part is taken is printed or stamped thereon.

(e) No employment agency shall allow any person in its employment to use any names other than their legal names in the course of and in respect to their employment with the agency.

(f) No employment agency or its employees or agents shall give any information or make any representation to any applicant, where the agency or its employees or agents know or reasonably should know that the information or representation is false.

(g) No employment agency or its employees or agents shall knowingly withhold from a job applicant any information material to a job to which that applicant is referred.

(h) No employment agent or its agents or employees shall engage in any conduct in the course of its business that constitutes a fraudulent, dishonest, or deceptive practice, whether or not the conduct is prohibited by this subchapter.

(i) No contracts, forms, or schedules used by employment agencies in their dealings with the public shall contain any false, ambiguous, or misleading information.



§ 11-11-225 - Miscellaneous restrictions and requirements.

In addition to other provisions of this subchapter, the following provisions shall govern each and every employment agency:

(1) Every employment agent or agency shall display his, her, or its license in a conspicuous place in the main office of the agency. Managers and counselors shall display their licenses in a conspicuous place in their offices or work areas;

(2) (A) All advertising by an employment agency of any form or kind shall include the words "employment agency" or "personnel agency".

(B) Advertising for an employment position with the agency itself shall clearly convey the information that the job position offered is with the employment agency publishing the advertisement;

(3) No employment agency or its agents or employees shall receive or require any applicant to execute any power of attorney, assignment of wages or salary, or note authorizing the confession of judgment;

(4) No employment agent, by himself or herself, or by his or her agents or employees, shall solicit, persuade, or induce any employee to leave any employment in which the employment agent or his or her agent has placed the employee, nor shall any employment agency or any of its agents or employees solicit, persuade, or induce any employer to discharge any employee, nor shall any employment agent, or his or her agents or employees, divide or offer to divide or share directly or indirectly any fee, charge, or compensation received, or to be received, from an employee with any employer or persons in any way connected with the business thereof;

(5) (A) No employment agent by himself or herself or by his or her agents or employees shall give or promise to give anything of intrinsic value to any employer or applicant for employment as an inducement to use the services of his or her employment agency.

(B) No fee shall be solicited or accepted as an application or registration fee by an employment agent for the purpose of registering any person as an applicant for employment;

(6) No employment agency or its agents or employees shall advertise or make a referral for any job position without having first obtained a bona fide job order therefor;

(7) No employment agency or its agents or employees shall refer an applicant for a job or job interview unless the applicant has been personally interviewed by the employment agency or its agents or employees or has corresponded with the employment agency with the specific purpose of securing employment through that employment agency;

(8) (A) Every employment agency shall inform the public by a conspicuous sign or poster that the employment agency is subject to the requirements of this subchapter, which is administered and enforced by the Department of Labor.

(B) The department shall prepare and distribute the sign or poster to be used by agencies to comply with this subdivision (8);

(9) No employment agency or its agents or employees shall knowingly send an applicant to any place where a strike, lockout, or other labor dispute exists;

(10) No agency shall use any trade name or business identity similar to, or reasonably likely to be confused with, the trade name or business identity of an existing agency or any governmental nonprofit employment agency;

(11) No employment agency shall refer an applicant to a situation, employment, or occupation prohibited by law;

(12) No employment agency shall charge a fee to an employee for any services other than actual placement of an applicant;

(13) No employment agency shall charge an applicant a fee for accepting employment with the employment agency or any subsidiary of that agency;

(14) Any information regarding an applicant's background or credit, from whatever source obtained, shall be used for no purpose other than assisting the applicant in securing employment. However, an employment agency may use background and credit information regarding an applicant in determining whether to conduct placement services for the applicant if the applicant gives written authorization for securing the information and understands the purpose for which the information is secured;

(15) No employment agency or its agents or employees shall engage in any practice that discriminates against any person on the basis of race, color, sex, age, religion, or national origin;

(16) Under no circumstances shall more than one (1) fee for any one (1) placement be charged any applicant;

(17) No contracts, forms, or schedules used by employment agencies shall contain any provisions in conflict with the provisions of this subchapter; and

(18) All refunds due shall be made by the agency by cash, check, or money order promptly when due.



§ 11-11-226 - Designation of manager required.

(a) Every employment agency shall designate an agency manager at each office location of that agency, who shall be responsible for the general management, administration, and operation of that office location.

(b) The agency manager must comply with the licensing requirements of §§ 11-11-210 -- 11-11-212, 11-11-214, 11-11-217, 11-11-218, 11-11-220(a)(1) and (b), and 11-11-226.

(c) Every employment agency must maintain an agency manager at each of its office locations.



§ 11-11-227 - Fee restrictions and requirements.

(a) When employment lasts less than ninety (90) calendar days, regardless of the reason, no employment agency may charge an employee a fee of more than one-ninetieth (1/90th) of the permanent placement fee for each calendar day of the employment. Under no circumstances shall the fee exceed twenty percent (20%) of an employee's actual gross earnings if employment lasts less than thirty (30) days or forty percent (40%) of an employee's actual gross earnings if employment lasts more than thirty (30) days but less than ninety (90) days.

(b) (1) When a promissory note is used by the agency, it shall be clearly identified as such and shall not be executed until the placement is made.

(2) The defense of no or insufficient consideration shall be good as against a holder of any such employment agency fee note.

(c) (1) When a dispute concerning a fee exists, the Department of Labor may conduct an investigation to determine all of the facts concerning the dispute. Thereafter, the Director of the Department of Labor shall issue a decision and order resolving the dispute.

(2) Any person aggrieved by this decision and order may obtain review of this decision and order pursuant to § 11-11-222.

(d) (1) Any schedule of fees to be charged by an employment agency for its services shall be furnished to all applicants upon making application with the agency.

(2) (A) The forms, fee schedules, and contracts utilized by an employment agency shall contain no ambiguous, false, or misleading information.

(B) No contract or fee schedule shall contain smaller than eight point (8 pt.) type.

(e) (1) All fee schedules used in the business of an employment agency must be furnished to job applicants and fee-paying employers and shall state in dollars and cents the amount of any fee charged by the agency for its services.

(2) Percentages shall not be used by agencies in schedules of fees to be charged for their services, except when the annual salary for a job is twelve thousand dollars ($12,000) or more.

(f) It shall be unlawful for any employment agency to impose, enforce, collect, or receive a fee for performance of any service for a job applicant, or for a prospective employer, unless the agency makes every reasonable effort to disclose the exact dollar amount of the fee to the applicant or prospective employer prior to commencement of employment of an applicant by an employer.

(g) Nothing in this section or this subchapter shall be construed to prohibit an employment agency from contracting with an employer on a fee-paid basis to pay the fee for the placement services for an employee without an actual job placement or to prohibit an agency from charging a fee to an employer for a retained services contract to search for applicants for an employer without an actual job placement.



§ 11-11-228 - Filing of fee schedule, forms, and contracts required.

(a) It shall be the duty of every employment agency to file with the Department of Labor a schedule of all fees, charges, and commissions that the agency expects to charge and collect for its service, together with a copy of all forms and contracts to be used in dealings with the public in the operation of its business.

(b) The fee schedules, contracts, and forms shall be filed with the department on the date of the agency's application for initial or renewal licensing under this subchapter.

(c) Any amendments or supplements to fee schedules, contracts, or forms filed with the department must be filed at least fifteen (15) days before the amendment or supplement is to become effective.

(d) It shall be unlawful for any employment agency to charge, demand, collect, or receive a greater compensation for any service performed by the agency than is specified in fee schedules filed with the department or than is specified by this subchapter.



§ 11-11-229 - Records required.

(a) It shall be the duty of every employment agency to keep a complete record of all orders for employees that are received from prospective employers. This record shall contain the date when the order was received, the name and address of the employer seeking the services of an employee, the name of the individual placing the order, the duties of the position to be filled, the qualifications required of the employee, the salary or wages to be paid, and the probable duration of the job.

(b) It shall be the duty of every employment agency to keep a complete record of each applicant who is referred by the agency to an employer for a job interview. This record shall contain the date when the applicant was referred to a prospective employer for a job or interview, the name of the applicant, and the name of the firm to whom the applicant is referred.

(c) (1) It shall be the duty of every employment agency to keep a complete register called a "business transaction record", which shall consist of the name of the individual placed, the date of the placement, the name of the employer, the starting date of the position, the starting salary, the amount of the fee charged, and the remarks column.

(2) The remarks column will state the amount of any adjustment or refund made.

(d) (1) Prior to referral of any person to a job or interview or prior to placement of any job advertisement, an employment agency must have a current bona fide job order.

(2) It shall be the duty of every employment agency to maintain a copy of any job advertisement and the job order pertaining to any advertisement in a readily available record.

(e) All of the records listed in this section shall be kept in the employment agency office and shall be open during office hours to inspection by the Department of Labor and its duly authorized agents.

(f) No employment agent or his or her employee shall knowingly make any false entry or omission in the records.









Chapter 12 - Employment Of Children In Entertainment Industry

§ 11-12-101 - Purpose.

The General Assembly finds that the employment of minor children in the entertainment industry is necessary to create realistic theatrical, motion picture, radio, and television productions and to promote industry and economic growth. The purpose of this chapter is to provide minor children and the community with opportunities in the entertainment industry not heretofore provided.



§ 11-12-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Director" means the Director of the Department of Labor;

(2) "Employ" means to use the services of an individual in any remunerative occupation; and

(3) "Entertainment industry" means any individual, partnership, corporation, association, or group of persons using the services of a child under sixteen (16) years of age in motion picture productions, television or radio productions, theatrical productions, modeling productions, horse shows, rodeos, and musical performances.



§ 11-12-103 - Penalty.

(a) Any person, firm, corporation, or association who violates a provision of this chapter or a lawful regulation promulgated under this chapter shall be liable for a civil penalty in accordance with the provisions of § 11-6-103.

(b) (1) Any person who willfully or intentionally violates the provisions of this chapter or a lawful regulation promulgated under this chapter is guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment for not more than thirty (30) days, or by both a fine and imprisonment.

(2) Each day that the violation continues shall be deemed a separate offense.



§ 11-12-104 - Restrictions on employment.

(a) A child under sixteen (16) years of age may be employed in the entertainment industry, and the provisions of §§ 11-6-101 -- 11-6-111, with respect to child labor, shall not be applicable to the employment of child actors as authorized in this chapter.

(b) No child under sixteen (16) years of age may be employed in the entertainment industry:

(1) In a role or in an environment deemed to be hazardous or detrimental to the health, morals, education, or welfare of the child as determined by the Director of the Department of Labor;

(2) When the child is required to use a dressing room that is simultaneously occupied by an adult or by other children of the opposite sex;

(3) When the child is not provided with a suitable place to rest or play;

(4) When the parent or guardian of the child is prevented from being present at the scene of employment during all the times the child is working;

(5) When the parent or guardian of the child is prevented from being within sight and sound of the child; and

(6) Without a permit issued by the director and the written consent of the child's parent or guardian for the issuance of the permit.



§ 11-12-105 - Implementation and enforcement.

The Director of the Department of Labor shall have the authority to:

(1) Promulgate rules and regulations for the implementation of this chapter;

(2) Suspend or revoke a permit for the employment of a child in the entertainment industry for cause;

(3) Enter or authorize his or her representative to enter and inspect any place of employment where children work, rest, or play; and

(4) Otherwise enforce and implement the provisions of this chapter.






Chapter 13 - Arkansas Conservation Corps Act

§ 11-13-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Conservation Corps Act".



§ 11-13-102 - Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Community-based agency" means a private, nonprofit organization that is representative of a community, or a significant segment of a community, that is engaged in meeting human, educational, or environmental community needs;

(2) "Corps" means the Arkansas Conservation Corps;

(3) "Corpsmember" means a participant in the corps pursuant to criteria set forth in this chapter;

(4) "Crewleader" means a participant in the corps who is employed to supervise corpsmembers pursuant to criteria set forth in this chapter;

(5) "Department" means the Department of Labor;

(6) "Director" means the Director of the Department of Labor;

(7) "Human service projects" means projects that involve conservation work and the direct delivery of services that promote the well-being of children, the elderly, persons with physical and developmental disabilities, or persons with low incomes;

(8) "Local agency" means any city, county, or school district located within this state;

(9) "Signature projects" means special event, large scale, short term, highly visible projects that combine the efforts of more than one (1) crew and promote the public good in ways consistent with this chapter;

(10) "State agencies" means the Arkansas Economic Development Council, the Department of Arkansas Heritage, the Department of Correction, the Department of Education, the Department of Higher Education, the Department of Human Services, the Department of Labor, the Department of Parks and Tourism, the Arkansas Department of Environmental Quality, the Department of Workforce Services, the Arkansas State Game and Fish Commission, the State Military Department, and the Arkansas Department of Emergency Management; and

(11) "Work experience projects" means projects established pursuant to the authority granted in this chapter that provide corpsmembers with educational opportunities and job training skills, which may include general educational development, literacy training, adult basic education, job search skills, and job application skills, and with work experience related to the conservation, improvement, or development of natural resources or the enhancement, preservation, and maintenance of public lands, waters, or facilities.



§ 11-13-103 - Creation -- Rules and regulations.

(a) There is hereby created within the Department of Labor the Arkansas Conservation Corps.

(b) The department shall have the power and authority to promulgate such rules and regulations as are necessary to facilitate the implementation and administration of this chapter.



§ 11-13-104 - Duties of director.

The Director of the Department of Labor shall:

(1) Enroll eligible participants in work experience projects;

(2) Employ crewleaders;

(3) Appoint an administrative officer of the corps who shall employ staff necessary to implement the provisions of this chapter;

(4) Develop program guidelines or regulations as he or she deems necessary to fairly and effectively administer this chapter;

(5) Develop or review proposed work experience projects submitted to the Department of Labor by state and local agencies, and approve projects that meet the requirements of this chapter;

(6) Ensure that work experience projects involve labor-intensive improvement activities on public lands or facilities that will result in a future public value or have a potential for future revenue yield;

(7) Authorize utilization of the corps for approved work experience projects in urban, suburban, and rural areas as necessary to carry out the provisions of this chapter;

(8) Authorize utilization of the corps for emergency projects within or outside this state that shall include, but not be limited to, natural disasters, fire prevention and suppression, and rescue of lost or injured persons;

(9) Authorize the exchange of corpsmembers and crewleaders with other established conservation corps or service programs in order to foster a spirit of understanding and to advance the goals of volunteerism and service;

(10) Execute contracts with state, local, and community-based agencies containing any terms and conditions deemed necessary and desirable for the enrollment of corpsmembers in approved work experience projects, and, in the case of job search skills, job application skills, and ability assessments, execute contracts or cooperative agreements with federal, state, or local agencies, persons, firms, partnerships, associations, or corporations for the provisions of these services;

(11) Execute contracts for enrollment of corpsmembers in cities of the first class for projects designed to repel or remove graffiti or other vandalism. The director may contract directly with community-based agencies that shall be eligible for funding provided pursuant to this chapter;

(12) Purchase, rent, or otherwise acquire or obtain personal property, supplies, instruments, tools, equipment, or conveniences necessary to complete work experience projects or provide corpsmember training; and

(13) (A) Apply for and accept grants or contributions of funds from any public or private source, including the acceptance of federal funds appropriated by the General Assembly.

(B) Such funds shall include federal funds that may be provided under the National and Community Service Act of 1990.



§ 11-13-105 - Human service projects.

(a) (1) The Director of the Department of Labor may develop state and local human service projects that combine both conservation work and human services, especially those projects and activities that promote the social well-being or economic self-sufficiency of the elderly, persons with physical or developmental disabilities, children, or other persons with low incomes.

(2) The director shall give preference to those human service projects that involve intergenerational activities between corpsmembers and older persons in projects that are in other ways consistent with this chapter.

(b) The director may develop and carry out signature projects involving more than one (1) crew and designed to have a high impact. These projects shall be short term and may involve working with local or community-based agencies.

(c) (1) (A) Projects developed may include fee-for-service projects with other state and local agencies and community-based agencies.

(B) Fees received from fee-for-service projects shall be deposited into the State Treasury as special revenues credited to the Department of Labor Fund Account, there to be used solely for the purpose of implementing this chapter.

(2) Fee-for-service projects may not be entered into with for-profit agencies, nor may any fee-for-service project displace any other workers.



§ 11-13-106 - Work experience projects.

(a) Work experience projects shall be undertaken in urban, suburban, and rural areas and shall be selected on the basis of the environmental and natural resource benefits each offers, the opportunities for public use each offers, the educational opportunities and on-the-job training value of each, the future public value of the completed project, the estimated additional revenue to be generated for the state or its subdivisions from the completion of each project, and the savings in other public expenditures that are provided by virtue of the project.

(b) (1) All work experience projects developed or approved and funded by the Department of Labor shall be limited to public lands and facilities except when a property involving other lands will provide documented public value or benefit.

(2) The reimbursement will be retained by the department for use in the corps program.

(3) In the case of emergencies and natural disasters, projects may take place on land or at facilities not owned by the department, other state agencies, or local agencies without regard to public benefit and private reimbursement.

(c) (1) (A) Whenever available and appropriate, adult education, job training, and placement services provided through other federal, state, and local funded programs such as the Job Training Partnership Act [repealed] program, the Community Services Block Grant program, and the Department of Workforce Services shall be coordinated with projects developed under this chapter to assist eligible participants.

(B) Coordinated services may include, but are not limited to, job placement assistance, adult literacy training, job search skills, job application skills, and ability assessments.

(C) Whenever possible, eligible participants without a high school diploma shall receive coordinated services that provide an opportunity to obtain a high school equivalency diploma.

(2) Job training may be provided directly by the agency administering the work experience project or by other agencies as provided in this chapter.

(d) (1) Work sites of work experience projects shall conform to state and federal health and safety standards.

(2) Work experience shall not include the removal or cleaning up of any toxic waste or other hazardous substance.

(e) (1) Corpsmember participation in emergency projects and exchange projects shall be voluntary.

(2) Corpsmembers shall receive adequate training prior to participating in an emergency project.



§ 11-13-107 - Participation.

(a) Persons participating in the Arkansas Conservation Corps program shall be persons who:

(1) Are between the ages of sixteen (16) and twenty-five (25);

(2) Have been residents of the state for at least six (6) months prior to participating in the program;

(3) Are registered with the local office of the Department of Workforce Services for employment;

(4) Are physically and mentally capable of performing labor-intensive work; and

(5) Are able to provide assurance that they did not leave school for the purpose of participating in the program.

(b) Preference in hiring and enrolling corpsmembers in the corps shall be given to economically disadvantaged persons, especially those eligible applicants who receive public assistance grants, general relief, Aid To Families With Dependent Children, or other public assistance benefits.

(c) (1) (A) Eligibility for corpsmembers shall be determined by the Department of Workforce Services, which shall refer eligible participants to the Department of Labor by order of classification.

(B) For referral purposes, the Department of Workforce Services shall develop standards for classifying applicants into various levels of eligibility based on the degree to which an applicant is economically disadvantaged.

(2) The Department of Workforce Services shall seek referrals from schools, local agencies, community-based agencies, and other youth and human service organizations for purposes of enrolling applicants in corps programs.

(3) If the number of corps jobs is insufficient to employ all eligible individuals who apply for participation in the program, the Department of Workforce Services may provide the names of those eligible individuals to private-sector employers or to job training programs requesting referrals, so long as the individuals referred agree to the referral's being provided.



§ 11-13-108 - Service -- Compensation.

(a) (1) Corpsmembers of the Arkansas Conservation Corps shall be enrolled for a period of six (6) months.

(2) At the option of the Department of Labor, corpsmembers who have successfully completed their six-month term may be enrolled for a second six-month term.

(b) (1) (A) Corpsmembers shall be scheduled to work the standard work hours of the Department of Labor or of the state or local agency sponsoring the work experience project.

(B) In no instance shall corpsmembers be scheduled to work more than forty (40) hours per week.

(2) Corpsmembers shall be excused as necessary, as determined by the department, from scheduled work hours to participate in adult education, job training, corpsmember development, and placement services that the Department of Labor determines to be appropriate and in accordance with the provisions of this chapter.

(3) Corpsmembers shall be compensated as set forth in subdivision (c)(1) of this section for participating in job training and placement services that the Department of Labor determines are in accordance with the provisions of this chapter.

(c) (1) Corpsmembers shall receive an hourly wage no less than the state minimum wage as provided for by the Minimum Wage Act of the State of Arkansas, § 11-4-201 et seq.

(2) Corpsmembers serving a second six-month term shall receive additional hourly compensation of at least ten percent (10%).

(3) Corpsmembers who complete six (6) months in the corps are entitled to a five-hundred-dollar bonus.

(4) Corpsmembers who complete twelve (12) months in the program are entitled to an additional five-hundred-dollar bonus at the end of their second six (6) months in the program.

(d) Corpsmembers shall not be entitled to any employee benefits provided to existing employees of the Department of Labor or other agencies except for paid state holidays and workers' compensation coverage, which shall be provided through the funds appropriated to carry out this chapter, nor shall service as a corpsmember qualify an individual for benefits under the Department of Workforce Services Law, § 11-10-101 et seq.

(e) (1) The Department of Labor shall refer the names of corpsmembers who successfully complete their service in the corps to the Department of Workforce Services for assistance in securing private-sector employment or for enrollment in additional job training programs.

(2) The Department of Labor may also provide the names of participants who successfully complete their service in the corps to private-sector employers requesting referrals, with the approval of the participant.



§ 11-13-109 - Crewleaders.

(a) Funds available for the Arkansas Conservation Corps may be expended to pay the wages of crewleaders who shall supervise corpsmembers as prescribed by the Department of Labor.

(b) Persons eligible to be hired as crewleaders by the Department of Labor shall be men or women who:

(1) Have been residents of the state for at least six (6) months prior to employment in the program;

(2) Are registered with the local office of the Department of Workforce Services for employment;

(3) Are physically and mentally capable of performing labor-intensive work and supervisory duties; and

(4) Are not attending a postsecondary institution full time, and who provide assurance that they did not leave school for the purpose of employment as a supervisor in the program.

(c) In the hiring of crewleaders, preference shall be given to honorably discharged veterans of the United States armed forces.

(d) Crewleaders may be employed by the Department of Labor for a period that may exceed the six-month limit established for corpsmembers.

(e) Crewleaders shall receive an hourly wage that exceeds the minimum hourly wage of corpsmembers by a minimum of five dollars ($5.00).

(f) Crewleaders shall not be entitled to any employee benefits provided to existing employees of the Department of Labor or of other state or local agencies except for paid state holidays and workers' compensation coverage, which shall be provided through the funds appropriated to carry out this chapter.



§ 11-13-110 - Employment practices.

(a) The Director of the Department of Labor, in developing and approving projects, shall assure that:

(1) In employment practices, no individual will be discriminated against because of the individual's race, color, religious creed, ancestry, sex, national origin, or non-job-related handicap or disability;

(2) No person shall make any payment to any other person as compensation for referring an individual as a potential corpsmember; and

(3) Work available to participants will not be available due to a labor dispute, strike, or lockout and shall not be assigned so as to cause a layoff or downgrading or to prevent the return to work of an available competent employee.

(b) (1) It shall be unlawful for anyone to demand from any public officer, corpsmember, or crewleader any assessment of percentage of any money or profit, or its equivalent in support, service, or any other thing of value, with the understanding, express or implied, that the same may be used or shall be used for political purposes.

(2) Nothing contained in this chapter shall be construed to prohibit voluntary contributions to any political committee or organization for legitimate political and campaign purposes to the extent that the contributions are not prohibited by law.



§ 11-13-111 - Applicability to federal law.

In order to permit joint projects with the summer youth employment and training program established pursuant to Title II B of the Job Training Partnership Act [repealed], the provisions of this chapter not consistent with the Job Training Partnership Act [repealed] are hereby waived for such joint projects.



§ 11-13-112 - Funding.

In order to provide opportunities for local and community-based agencies to create a locally operated and funded conservation corps, funds may be authorized to support the development of new local corps programs consistent with the provisions of this chapter.



§ 11-13-113 - Annual report.

(a) (1) On January 1, 1994, and each year thereafter during the existence of the Arkansas Conservation Corps, the Director of the Department of Labor shall report to the Legislative Council on the preceding fiscal year's impact of the program. All recipients of funds for approved projects shall provide the information requested by the Department of Labor for the purposes of this report.

(b) The report shall include but not be limited to:

(1) Productivity measures by the type of project funded;

(2) The number of corpsmembers enrolled;

(3) The average length of enrollment;

(4) The extent of job training provided to participants;

(5) The number of participants who find employment after completion of the project;

(6) The estimated total dollar value of completed work projects;

(7) The estimated potential revenue from projects completed by corpsmembers;

(8) The estimated amount of dollar benefits in excess of dollar costs resulting from the program; and

(9) The amount of appropriated funds expended on program administration.






Chapter 14 - Voluntary Program for Drug-free Workplaces

§ 11-14-101 - Legislative intent.

(a) It is the intent of the General Assembly to promote drug-free workplaces in order that employers in this state may be afforded the opportunity to maximize their levels of productivity, enhance their competitive positions in the marketplace, and reach their desired levels of success without experiencing the costs, delays, and tragedies associated with work-related accidents resulting from drug or alcohol abuse by employees. It is further the intent of the General Assembly that drug and alcohol abuse be discouraged and that employees who choose to engage in drug or alcohol abuse face the risk of unemployment and the forfeiture of workers' compensation benefits.

(b) If an employer implements a drug-free workplace program in accordance with this chapter that includes notice, education, and procedural requirements for testing for drugs and alcohol pursuant to rules developed by the Workers' Health and Safety Division of the Workers' Compensation Commission, the covered employer may require the employee to submit to a test for the presence of drugs or alcohol, and if a drug or alcohol is found to be present in the employee's system at a level prescribed by statute or by rule adopted pursuant to this chapter as excessive, the employee may be terminated and may be precluded from workers' compensation medical and indemnity benefits. However, a drug-free workplace program must require the covered employer to notify all employees that it is a condition of employment for an employee to refrain from reporting to work or working with the presence of drugs or alcohol in the employee's body, and if an injured employee refuses to submit to a test for drugs or alcohol, the employee may be precluded from workers' compensation medical and indemnity benefits. In the event of termination, an employee shall be entitled to contest the test results before the Department of Labor.



§ 11-14-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alcohol" has the same meaning in this chapter as when used in the federal regulations describing the procedures used for the testing of alcohol by programs operating pursuant to the authority of the United States Department of Transportation, currently compiled at 49 C.F.R. Part 40;

(2) "Alcohol test" means an analysis of breath or blood or any other analysis that determines the presence and level or absence of alcohol as authorized by the United States Department of Transportation in its rules and guidelines concerning alcohol testing and drug testing;

(3) "Chain of custody" refers to the methodology of tracking specified materials or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all such materials or substances and providing for accountability at each stage in handling, testing, and storing specimens and reporting test results;

(4) "Confirmation test", "confirmed test", or "confirmed drug or alcohol test" means a second analytical procedure used to identify the presence of a specific drug or alcohol or metabolite in a specimen, which test must be different in scientific principle from that of the initial test procedure and must be capable of providing requisite specificity, sensitivity, and quantitative accuracy;

(5) "Covered employer" means a person or entity that employs a person, is covered by the Workers' Compensation Law, § 11-9-101 et seq., maintains a drug-free workplace pursuant to this chapter, and includes on the posting required by § 11-14-105 a specific statement that the policy is being implemented pursuant to the provisions of this chapter. This chapter shall have no effect on employers who do not meet this definition;

(6) "Director" means the Director of the Workers' Health and Safety Division of the Workers' Compensation Commission;

(7) "Division" means the Workers' Health and Safety Division of the Workers' Compensation Commission;

(8) "Drug" means any controlled substance subject to testing pursuant to drug testing regulations adopted by the United States Department of Transportation. A covered employer shall test an individual for all such drugs in accordance with the provisions of this chapter. The director may add additional drugs by rule in accordance with § 11-14-111;

(9) "Drug or alcohol rehabilitation program" means a service provider that provides confidential, timely and expert identification, assessment, and resolution of employee drug or alcohol abuse;

(10) "Drug test" or "test" means any chemical, biological, or physical instrumental analysis administered by a laboratory authorized to do so pursuant to this chapter for the purpose of determining the presence or absence of a drug or its metabolites pursuant to regulations governing drug testing adopted by the United States Department of Transportation or such other recognized authority approved by rule by the director;

(11) "Employee" means any person who works for salary, wages, or other remuneration for a covered employer;

(12) (A) "Employee assistance program" means an established program capable of:

(i) Providing expert assessment of employee personal concerns;

(ii) Confidential and timely identification services with regard to employee drug or alcohol abuse;

(iii) Referrals of employees for appropriate diagnosis, treatment, and assistance; and

(iv) Follow-up services for employees who participate in the program or require monitoring after returning to work.

(B) If, in addition to the above activities, an employee assistance program provides diagnostic and treatment services. These services shall in all cases be provided by the program;

(13) "Employer" means a person or entity that employs a person and that is covered by the Workers' Compensation Law, § 11-9-101 et seq.;

(14) "Initial drug or alcohol test" means a procedure that qualifies as a screening test or initial test pursuant to regulations governing drug or alcohol testing adopted by the United States Department of Transportation or such other recognized authority approved by rule by the director;

(15) "Job applicant" means a person who has applied for a position with a covered employer, who has been offered employment conditioned upon successfully passing a drug or alcohol test and who may have begun work pending the results of the drug or alcohol test;

(16) "Medical review officer" means a licensed physician, pharmacist, pharmacologist or similarly qualified individual employed with or contracted with a covered employer who:

(A) Has knowledge of substance abuse disorders, laboratory testing procedures, and chain of custody collection procedures;

(B) Verifies positive, confirmed test results; and

(C) Has the necessary medical training to interpret and evaluate an employee's positive test result in relation to the employee's medical history or any other relevant biomedical information;

(17) "Reasonable-suspicion drug testing" means drug or alcohol testing based on a belief that an employee is using or has used drugs or alcohol in violation of the covered employer's policy drawn from specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience. Among other things, such facts and inferences may be based upon:

(A) Observable phenomena while at work such as direct observation of drug or alcohol use or of the physical symptoms or manifestations of being under the influence of a drug or alcohol;

(B) Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance;

(C) A report of drug or alcohol use provided by a reliable and credible source;

(D) Evidence that an individual has tampered with a drug or alcohol test during employment with the current covered employer;

(E) Information that an employee has caused, contributed to, or been involved in an accident while at work; or

(F) Evidence that an employee has used, possessed, sold, solicited, or transferred drugs or used alcohol while working or while on the covered employer's premises or while operating the covered employer's vehicle, machinery, or equipment;

(18) "Safety-sensitive position" means a position involving a safety-sensitive function pursuant to regulations governing drug or alcohol testing adopted by the United States Department of Transportation. For drug-free workplaces, the director is authorized to promulgate rules expanding the scope of "safety-sensitive position" to cases where impairment may present a clear and present risk to co-workers or other persons. "Safety-sensitive position" means, with respect to any employer:

(A) A position in which a drug or alcohol impairment constitutes an immediate and direct threat to public health or safety, such as a position that requires the employee to:

(i) Carry a firearm;

(ii) Perform life-threatening procedures;

(iii) Work with confidential information or documents pertaining to criminal investigations; or

(iv) Work with controlled substances; or

(B) A position in which a momentary lapse in attention could result in injury or death to another person; and

(19) "Specimen" means tissue, fluid, or a product of the human body capable of revealing the presence of alcohol or drugs or their metabolites.



§ 11-14-103 - Applicability.

(a) This chapter applies to a drug-free workplace program implemented pursuant to rules adopted by the Director of the Workers' Health and Safety Division of the Workers' Compensation Commission.

(b) The application of the provisions of this chapter is subject to the provisions of any applicable collective bargaining agreement.

(c) Nothing in the program authorized by this chapter is intended to authorize any employer to test any applicant or employee for alcohol or drugs in any manner inconsistent with federal constitutional or statutory requirements, including those imposed by the Americans with Disabilities Act and the National Labor Relations Act.



§ 11-14-104 - Testing for drugs or alcohol authorized -- Conditions for testing -- Effect of failure to comply.

(a) (1) A covered employer may test a job applicant for alcohol or for any drug described in § 11-14-102. Provided, for public employees such testing shall be limited to the extent permitted by the Arkansas Constitution and the United States Constitution. A covered employer may test an employee for any drug and at any time as set out in § 11-14-106. An employee who is not in a safety-sensitive position may be tested for alcohol only when the test is based upon reasonable suspicion. An employee in a safety-sensitive position may be tested for alcohol use at any occasion described in §§ 11-14-102 -- 11-14-105, inclusive.

(2) In order to qualify as having established a drug-free workplace program that affords a covered employer the ability to qualify for the discounts provided under § 11-14-112, all drug or alcohol testing conducted by covered employers shall be in conformity with the standards and procedures established in this chapter and all applicable rules adopted pursuant to this chapter. If a covered employer fails to maintain a drug-free workplace program in accordance with the standards and procedures established in this section and in applicable rules, the covered employers shall not be eligible for discounts under § 11-14-112. All covered employers qualifying for and receiving discounts provided under § 11-14-112 must be reported annually by the insurer to the Director of the Workers' Health and Safety Division of the Workers' Compensation Commission.

(b) The director shall adopt a form pursuant to rule-making authority, which form shall be used by the employer to certify compliance with the provisions of this chapter. Substantial compliance in completing and filing the form with the director shall create a rebuttable presumption that the employer has established a drug-free workplace program and is entitled to the protection and benefit of this chapter. Prior to granting any premium credit to an employer pursuant to § 11-14-112, all insurers shall obtain the form from the employer.

(c) It is intended that any employer required to test its employees pursuant to the requirements of any federal statute or regulation shall be deemed to be in conformity with this section as to the employees it is required to test by those standards and procedures designated in that federal statute or regulation. All other employees of the employer shall be subject to testing as provided in this chapter in order for the employer to qualify as having a drug-free workplace program.



§ 11-14-105 - Written policy statement.

(a) One (1) time only prior to testing, a covered employer shall give all employees and job applicants for employment a written policy statement that contains:

(1) A general statement of the covered employer's policy on employee drug or alcohol use, which must identify:

(A) The types of drug or alcohol testing an employee or job applicant may be required to submit to, including reasonable-suspicion drug or alcohol testing or drug or alcohol testing conducted on any other basis; and

(B) The actions the covered employer may take against an employee or job applicant on the basis of a positive confirmed drug or alcohol test result;

(2) A statement advising the employee or job applicant of the existence of this section;

(3) A general statement concerning confidentiality;

(4) Procedures for employees and job applicants to confidentially report the use of prescription or nonprescription medications to a medical review officer after being tested, but only if the testing process has revealed a positive result for the presence of alcohol or drug use;

(5) The consequences of refusing to submit to a drug or alcohol test;

(6) A representative sampling of names, addresses, and telephone numbers of employee assistance programs and local drug or alcohol rehabilitation programs;

(7) A statement that:

(A) An employee or job applicant who receives a positive confirmed test result may contest or explain the result to the medical review officer within five (5) working days after receiving written notification of the test result;

(B) If an employee's or job applicant's explanation or challenge is unsatisfactory to the medical review officer, the medical review officer shall report a positive test result back to the covered employer; and

(C) A person may contest the drug or alcohol test result pursuant to rules adopted by the Workers' Health and Safety Division of the Workers' Compensation Commission;

(8) A statement informing the employee or job applicant of the employee's responsibility to notify the laboratory of any administrative or civil action brought pursuant to this section;

(9) A list of all drug classes for which the employer may test;

(10) A statement regarding any applicable collective bargaining agreement or contract and any right to appeal to the applicable court;

(11) A statement notifying employees and job applicants of their right to consult with a medical review officer for technical information regarding prescription or nonprescription medication; and

(12) A statement complying with the requirements for notice under § 11-14-101.

(b) A covered employer shall ensure that at least sixty (60) days elapse between a general one-time notice to all employees that a drug-free workplace program is being implemented and the effective date of the program.

(c) A covered employer shall include notice of drug and alcohol testing on vacancy announcements for positions for which drug or alcohol testing is required. A notice of the covered employer's drug and alcohol testing policy must also be posted in an appropriate and conspicuous location on the covered employer's premises, and copies of the policy must be made available for inspection by the employees or job applicants of the covered employer during regular business hours in the covered employer's personnel office or other suitable locations.

(d) Subject to any applicable provisions of a collective bargaining agreement or any applicable labor law, a covered employer may rescind its coverage under this chapter by posting a written and dated notice in an appropriate and conspicuous location on its premises. The notice shall state that the policy will no longer be conducted pursuant to this chapter. The employer shall also provide sixty (60) days' written notice to the employer's workers' compensation insurer of the rescission. As to employees and job applicants, the rescission shall become effective no earlier than sixty (60) days after the date of the posted notice.

(e) The Director of the Workers' Health and Safety Division of the Workers' Compensation Commission shall develop a model notice and policy for drug-free workplace programs.



§ 11-14-106 - Required drug or alcohol tests.

(a) To the extent permitted by law, a covered employer who voluntarily establishes a drug-free workplace is required to conduct the following types of drug or alcohol tests:

(1) Job Applicant Drug and Alcohol Testing. A covered employer must require job applicants to submit to a drug test after a conditional offer of employment and may use a refusal to submit to a drug test or a positive confirmed drug test as a basis for refusing to hire a job applicant. An employer may test job applicants for alcohol, but is not required to, after a conditional offer of employment. Limited testing of applicants, only if it is based on a reasonable classification basis, is permissible in accordance with a Workers' Health and Safety Division of the Workers' Compensation Commission rule;

(2) Reasonable-Suspicion Drug and Alcohol Testing. A covered employer must require an employee to submit to reasonable-suspicion drug or alcohol testing. A written record shall be made of the observations leading to a controlled-substances reasonable suspicion test within twenty-four (24) hours of the observed behavior or before the results of the test are released, whichever is earlier. A copy of this documentation shall be given to the employee upon request, and the original documentation shall be kept confidential by the covered employer pursuant to § 11-14-109 and shall be retained by the covered employer for at least one (1) year;

(3) Routine Fitness-For-Duty Drug Testing. (A) A covered employer shall require an employee to undergo drug or alcohol testing, if as a part of the employer's written policy, the test is conducted as a routine part of a routinely scheduled employee fitness-for-duty medical examination or is scheduled routinely for all members of an employment classification or group. Provided, a public employer may require scheduled, periodic testing only of employees who:

(i) Are police or peace officers;

(ii) Have drug interdiction responsibilities;

(iii) Are authorized to carry firearms;

(iv) Are engaged in activities that directly affect the safety of others;

(v) Work in direct contact with inmates in the custody of the Department of Correction; or

(vi) Work in direct contact with minors who have been adjudicated delinquent or who are in need of supervision in the custody of the Department of Human Services.

(B) This subdivision does not require a drug or alcohol test if a covered employer's personnel policy on July 1, 2000, does not include drug or alcohol testing as part of a routine fitness-for-duty medical examination. The test shall be conducted in a nondiscriminatory manner. Routine fitness-for-duty drug or alcohol testing of employees does not apply to volunteer employee health screenings, employee wellness programs, programs mandated by governmental agencies, or medical surveillance procedures that involve limited examinations targeted to a particular body part or function;

(4) Follow-Up Drug Testing. If the employee in the course of employment enters an employee assistance program for drug-related or alcohol-related problems or a drug or alcohol rehabilitation program, the covered employer must require the employee to submit to a drug or alcohol test, as appropriate, as a follow-up to the program, unless the employee voluntarily entered the program. In those cases, the covered employer has the option to not require follow-up testing. If follow-up testing is required, it must be conducted at least one (1) time per year for a two-year period after completion of the program. Advance notice of a follow-up testing date must not be given to the employee to be tested; and

(5) Post-Accident Testing. After an accident that results in an injury, the covered employer shall require the employee to submit to a drug or alcohol test in accordance with the provisions of this chapter.

(b) This chapter does not preclude an employer from conducting any lawful testing of employees for drugs or alcohol that is in addition to the minimum testing required under this chapter.



§ 11-14-107 - Testing subject to United States Department of Transportation procedures -- Verification -- Chain of custody procedures -- Costs -- Discrimination on grounds of voluntary treatment prohibited.

(a) All specimen collection and testing for drugs and alcohol under this chapter shall be performed in accordance with the procedures provided for by the United States Department of Transportation rules for workplace drug and alcohol testing compiled at 49 C.F.R., Part 40.

(b) A covered employer may not discharge, discipline, refuse to hire, discriminate against, or request or require rehabilitation of an employee or job applicant on the sole basis of a positive test result that has not been verified by a confirmation test and by a medical review officer.

(c) A covered employer that performs drug testing or specimen collection shall use chain-of-custody procedures established by regulations of the United States Department of Transportation or such other recognized authority approved by rule by the Director of the Workers' Health and Safety Division of the Workers' Compensation Commission governing drug testing.

(d) A covered employer shall pay the cost of all drug and alcohol tests, initial and confirmation, that the covered employer requires of employees. An employee or job applicant shall pay the costs of any additional drug or alcohol tests not required by the covered employer.

(e) A covered employer shall not discharge, discipline, or discriminate against an employee solely upon the employee's voluntarily seeking treatment while under the employ of the covered employer for a drug-related or alcohol-related problem if the employee has not previously tested positive for drug or alcohol use, entered an employee assistance program for drug-related or alcohol-related problems, or entered a drug or alcohol rehabilitation program. Unless otherwise provided by a collective bargaining agreement, a covered employer may select the employee assistance program or drug or alcohol rehabilitation program if the covered employer pays the cost of the employee's participation in the program. However, nothing in this chapter is intended to require any employer to permit or provide such a rehabilitation program.

(f) If drug or alcohol testing is conducted based on reasonable suspicion, the covered employer shall promptly detail in writing the circumstances that formed the basis of the determination that reasonable suspicion existed to warrant the testing. A copy of this documentation shall be given to the employee upon request, and the original documentation shall be kept confidential by the covered employer pursuant to § 11-14-109 and shall be retained by the covered employer for at least one (1) year.



§ 11-14-108 - Drug or alcohol use not handicap or disability -- Drug or alcohol use cause for firing or failure to hire -- Miscellaneous provisions.

(a) An employee or job applicant whose drug or alcohol test result is confirmed as positive in accordance with this section shall not by virtue of the result alone be deemed to have a handicap or disability as defined under federal, state, or local handicap and disability discrimination laws.

(b) A covered employer who discharges or disciplines an employee or refuses to hire a job applicant in compliance with this section is considered to have discharged, disciplined, or refused to hire for cause. Nothing in this chapter shall be construed to amend or affect the employment-at-will doctrine.

(c) No physician-patient relationship is created between an employee or job applicant and a covered employer or any person performing or evaluating a drug or alcohol test solely by the establishment, implementation, or administration of a drug or alcohol testing program. This section in no way relieves the person performing the test from responsibility for acts of negligence in performing the tests.

(d) Nothing in this section shall be construed to prevent a covered employer from establishing reasonable work rules related to employee possession, use, sale, or solicitation of drugs or alcohol, including convictions for offenses relating to drugs or alcohol, and taking action based upon a violation of any of those rules.

(e) This section does not operate retroactively and does not abrogate the right of an employer under state law to lawfully conduct drug or alcohol tests or implement lawful employee drug-testing programs. The provisions of this chapter shall not prohibit an employer from conducting any drug or alcohol testing of employees that is otherwise permitted by law.

(f) If an employee or job applicant refuses to submit to a drug or alcohol test, the covered employer is not barred from discharging or disciplining the employee or from refusing to hire the job applicant. However, this subsection does not abrogate the rights and remedies of the employee or job applicant as otherwise provided in this section.

(g) This section does not prohibit an employer from conducting medical screening or other tests required, permitted, or not disallowed by any statute, rule, or regulation for the purpose of monitoring exposure of employees to toxic or other unhealthy substances in the workplace or in the performance of job responsibilities. The screening or testing is limited to the specific substances expressly identified in the applicable statute, rule, or regulation, unless prior written consent of the employee is obtained for other tests. The screening or testing need not be in compliance with the rules adopted by the Workers' Health and Safety Division of the Workers' Compensation Commission and by the Department of Health. If applicable, such drug or alcohol testing must be specified in a collective bargaining agreement as negotiated by the appropriate certified bargaining agent before such testing is implemented.

(h) No cause of action shall arise in favor of any person based upon the failure of an employer to establish a program or policy for drug or alcohol testing.



§ 11-14-109 - Confidentiality of records.

(a) All information, interviews, reports, statements, memoranda, and drug or alcohol test results, written or otherwise, received by the covered employer through a drug or alcohol testing program are confidential communications and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceedings except in accordance with this section or in determining compensability under this chapter or the Workers' Compensation Law, § 11-9-101 et seq.

(b) Covered employers, laboratories, medical review officers, employee assistance programs, drug or alcohol rehabilitation programs, and their agents who receive or have access to information concerning drug or alcohol test results shall keep all information confidential. Release of such information under any other circumstance is authorized solely pursuant to a written consent form signed voluntarily by the person tested, unless the release is compelled by a hearing officer or a court of competent jurisdiction pursuant to an appeal taken under this section relevant to a legal claim asserted by the employee or is deemed appropriate by a professional or occupational licensing board in a related disciplinary proceeding. At a minimum, the consent form must contain:

(1) The name of the person who is authorized to obtain the information;

(2) The purpose of the disclosure;

(3) The precise information to be disclosed;

(4) The duration of the consent; and

(5) The signature of the person authorizing release of the information.

(c) Information on drug or alcohol test results for tests administered pursuant to this chapter shall not be released or used in any criminal proceeding against the employee or job applicant. Information released contrary to this section is inadmissible as evidence in any such criminal proceeding.

(d) This section does not prohibit a covered employer, agent of such employer, or laboratory conducting a drug or alcohol test from having access to employee drug or alcohol test information or using such information when consulting with legal counsel in connection with actions brought under or related to this section, or when the information is relevant to its defense in a civil or administrative matter. Neither is this section intended to prohibit disclosure among management as is reasonably necessary for making disciplinary decisions relating to violations of drug or alcohol standards of conduct adopted by an employer.

(e) A person who discloses confidential medical records of an employee except as provided in this chapter shall be deemed guilty of a Class C misdemeanor.



§ 11-14-110 - Licensure of testing laboratory.

(a) A laboratory may not analyze initial or confirmation test specimens unless:

(1) The laboratory is licensed and approved by the Department of Health, using criteria established by the United States Department of Health and Human Services as guidelines for modeling the state drug-free testing program pursuant to this section, or the laboratory is certified by the United States Department of Health and Human Services, the College of American Pathologists, or such other recognized authority approved by rule by the Director of the Workers' Health and Safety Division of the Workers' Compensation Commission. The Department of Health may license and approve any new laboratory to analyze initial or confirmation test specimens under the provisions of this chapter and may charge a fee not to exceed two thousand dollars ($2,000) for the license and approval of the new laboratory; and

(2) The laboratory complies with the procedures established by the United States Department of Transportation for a workplace drug test program or such other recognized authority approved by the director.

(3) The fees set forth in this section shall be cash funds of the Department of Health and shall be deposited as provided in § 19-4-801 et seq.

(b) Confirmation tests may be conducted only by a laboratory that meets the requirements of subsection (a) of this section and is certified by either the Substance Abuse and Mental Health Services Administration or the Forensic Urine Testing Accreditation Programs of the College of American Pathologists.



§ 11-14-111 - Rules and regulations.

(a) The Director of the Workers' Health and Safety Division of the Workers' Compensation Commission is authorized to adopt rules, using criteria established by the United States Department of Health and Human Services and the United States Department of Transportation as guidelines, for modeling the state drug and alcohol testing program, concerning, but not limited to:

(1) Standards for licensing drug and alcohol testing laboratories and suspension and revocation of such licenses;

(2) Body specimens and minimum specimen amounts that are appropriate for drug or alcohol testing;

(3) Methods of analysis and procedures to ensure reliable drug or alcohol testing results, including the use of breathalyzers and standards for initial tests and confirmation tests;

(4) Minimum cut-off detection levels for alcohol, each drug, or metabolites of such drug for the purposes of determining a positive test result;

(5) Chain-of-custody procedures to ensure proper identification, labeling, and handling of specimens tested; and

(6) Retention, storage, and transportation procedures to ensure reliable results on confirmation tests and retests.

(b) The director is authorized to adopt relevant federal rules concerning drug and alcohol testing as a minimum standard for testing procedures and protections. All such rules shall be promulgated in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) The director shall consider drug testing programs and laboratories operating as a part of the Forensic Urine Drug Testing Accreditation Programs of the College of American Pathologists in issuing guidelines or promulgating rules relative to recognized authorities in drug testing.

(d) The director is authorized to set education program requirements for drug-free workplaces by rules promulgated in accordance with the requirements of the Arkansas Administrative Procedure Act, § 25-15-201 et seq. The requirements shall not be more stringent than the federal requirements for workplaces regulated by United States Department of Transportation rules.



§ 11-14-112 - Rating plans based on drug-free workplace program participation.

The Insurance Commissioner shall approve rating plans for workers' compensation insurance that give specific identifiable consideration in the setting of rates to employers that implement a drug-free workplace program pursuant to rules adopted by the Workers' Health and Safety Division of the Workers' Compensation Commission. The plans must take effect January 1, 2000, must be actuarially sound, and must state the savings anticipated to result from the drug testing. The credit shall be at least five percent (5%) unless the Insurance Commissioner determines that five percent (5%) is actuarially unsound. The Insurance Commissioner is also authorized to develop a schedule of premium credits for workers' compensation insurance for employers who have safety programs that attain certain criteria for safety programs. The Insurance Commissioner shall consult with the Director of the Department of Labor in setting such criteria.









Title 12 - Law Enforcement, Emergency Management, And Military Affairs

Subtitle 1 - General Provisions

Chapter 1-5 - [Reserved.]

[Reserved]






Subtitle 2 - Law Enforcement Agencies And Programs

Chapter 6 - General Provisions

Subchapter 1 - -- Highway Safety Program Advisory Council



Subchapter 2 - -- Rape Task Force



Subchapter 3 - -- Enforcement of Motor Vehicle Traffic Laws

§ 12-6-301 - Definitions.

As used in this subchapter:

(1) "Arrest quota" means any requirement regarding the number of arrests made, or the number of citations issued, by a law enforcement officer or the proportion of such arrests made and citations issued by a law enforcement officer relative to the arrests made and citations issued by another law enforcement officer or group of officers; and

(2) "Citation" means a notice to appear, notice of violation, or notice of parking violation.



§ 12-6-302 - Arrest quotas prohibited.

No state or local agency employing law enforcement officers engaged in the enforcement of any motor vehicle traffic laws of this state or any local ordinance governing motor vehicle traffic may establish any policy requiring any law enforcement officer to meet an arrest quota, except as necessary to meet requirements under federal law or contracts with federal agencies.



§ 12-6-303 - Use of number of arrests.

(a) No state or local agency employing law enforcement officers engaged in the enforcement of any motor vehicle traffic laws may use the number of arrests or citations issued by a law enforcement officer as the sole criterion for promotion, demotion, or dismissal, or the earning of any benefit provided by the agency.

(b) Any such arrests or citations and their ultimate dispositions may only be considered in evaluating the overall performance of a law enforcement officer.






Subchapter 4 - -- Patrol Vehicles

§ 12-6-401 - Smoking in patrol vehicles prohibited.

Each county sheriff's office and police department of a municipality may designate a proportionate number of its patrol vehicles as "nonsmoking" vehicles and shall not allow smoking of tobacco products in those vehicles.









Chapter 7 - Arkansas Crime Commission



Chapter 8 - Department of Arkansas State Police

Subchapter 1 - -- General Provisions

§ 12-8-101 - Department of Arkansas State Police created.

(a) There is created the Department of Arkansas State Police for the purposes of enforcing the motor vehicle laws, traffic laws, and other state laws relating to protecting and properly maintaining the state highway system of the State of Arkansas and to render more effective the apprehension of criminals and the enforcement of criminal law.

(b) The police officers provided for in this chapter shall be known as "Arkansas State Police".



§ 12-8-102 - Commission created -- Members -- Meetings -- Elective office.

(a) The Arkansas State Police Commission is created and established.

(b) (1) The commission shall be composed of seven (7) members to be appointed by the Governor for terms of seven (7) years, by and with the advice and consent of the Senate.

(2) (A) Four (4) members shall be appointed from each of the four (4) congressional districts and three (3) shall be appointed from the state at large.

(B) However, no more than two (2) members shall be appointed from any congressional district.

(3) The members of the commission in office on July 30, 1999, shall continue to serve their regular terms. As terms expire and vacancies occur, appointments to the commission shall be made in such a manner as to assure the commission members represent the different areas of the state as required by this subsection.

(c) (1) When vacancies occur in the commission, the Governor may temporarily fill the position consistent with subsection (b) of this section until the Senate is next in session.

(2) All appointments made at any time other than on the day following the expiration of a term shall be for the unexpired portion of the term.

(d) The commission shall meet and organize, electing one (1) member as chair and one (1) member as secretary.

(e) The chair shall have the power to convene the commission at such time as he or she may deem proper after due notice thereof to all the members of the commission.

(f) The commission is directed to hold a minimum of one (1) meeting per month.

(g) Except for those absences due to illness of the commissioner, failure of any commissioner to attend three (3) consecutive meetings shall constitute cause for removal from office by the Governor.

(h) (1) A majority of the members of the commission shall constitute a quorum to transact any business properly brought before it and not inconsistent with the provisions of this chapter.

(2) A quorum may do and perform other duties as are prescribed in this chapter or that may be necessary for the proper enforcement of this chapter.

(i) Members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(j) (1) No member of the commission shall be eligible to hold or run for any elective office, either state or county, during the time he or she shall serve as a member of the commission.

(2) Any violation of subdivision (j)(1) of this section shall constitute cause for removal by the Governor.



§ 12-8-103 - Commission's powers and duties -- Restrictions.

(a) The Arkansas State Police Commission shall:

(1) Approve or disapprove each promotion;

(2) Approve or disapprove each demotion for nondisciplinary reasons; and

(3) Review each application for employment presented to it by the Director of the Department of Arkansas State Police for certification to the eligibility list.

(b) (1) The commission shall hear appeals of any disciplinary action taken against a commissioned officer by the director that results in removal, suspension, discharge, demotion, or disciplinary transfer.

(2) The appeal shall be heard under § 12-8-204(b).

(c) The members of the commission are granted disciplinary authority equal to that of supervisory and administrative personnel of the Department of Arkansas State Police with respect to violations of rules and regulations committed by a department employee in the presence of a commissioner.

(d) (1) In addition to its existing powers and duties, the commission may administer oaths and subpoena witnesses, books, records, and other documents deemed necessary for the proper investigation and performance of any powers, functions, or duties of the commission.

(2) All such subpoenas shall be issued by the chair of the commission or such other members of the commission as authorized by a majority vote of the membership of the commission.

(3) (A) Any person failing to appear or to produce the books, records, or documents subpoenaed by the commission shall be guilty of contempt.

(B) The person shall be punished by the circuit court upon petition being filed with the circuit court by the commission in the same manner as provided by law for punishment of contempt of the circuit court.

(e) (1) The commission shall perform the duties prescribed in this chapter.

(2) For such purposes, the commission may promulgate and enforce reasonable and necessary rules and regulations.

(f) Members of the commission shall not exercise police powers, nor shall the appointment qualify a commissioner as a law enforcement officer as defined in § 12-9-102.



§ 12-8-104 - Director.

(a) (1) (A) After conferring with the members of the Arkansas State Police Commission, the Governor shall appoint a Director of the Department of Arkansas State Police who shall be the executive and administrative head of the Department of Arkansas State Police and shall receive a salary as fixed by law.

(B) The Director of the Department of Arkansas State Police shall serve at the pleasure of the Governor.

(2) The Director of the Department of Arkansas State Police shall be of good moral character and a resident and a qualified elector of the State of Arkansas.

(3) In addition to all other qualifications contained in this section, the Director of the Department of Arkansas State Police, at the time of appointment to the position of Director of the Department of Arkansas State Police, shall either:

(A) Be a college graduate with at least a bachelor's degree in criminology, business administration, or a related field;

(B) Have graduated from a standard high school or vocational school and have eight (8) years' previous experience in law enforcement or a related field with considerable supervisory and administrative experience; or

(C) Have at least ten (10) years' experience in law enforcement.

(b) The Director of the Department of Arkansas State Police shall determine the number of other officers and patrol personnel to be employed by the Department of Arkansas State Police, and they shall be paid salaries according to rank, not exceeding the salaries provided.

(c) The Director of the Department of Arkansas State Police shall promulgate such rules as are necessary for the efficient operation of the Department of Arkansas State Police and for the enforcement of such duties as are prescribed in this chapter.

(d) The Director of the Department of Arkansas State Police shall keep the books and records of the Department of Arkansas State Police, which shall be audited as the books and accounts of other state departments.

(e) An annual report to the Governor and a biannual report to the General Assembly showing the activities, number of arrests, amounts collected by the Department of Arkansas State Police, and disposition of all cases shall be made by the Director of the Department of Arkansas State Police.

(f) (1) The Director of the Department of Arkansas State Police shall have supervision and control for the purpose of discipline and proper management of all the members and employees of the Department of Arkansas State Police.

(2) (A) The Director of the Department of Arkansas State Police may designate that some or all employees of the Department of Arkansas State Police be trained pursuant to a memorandum of understanding between the State of Arkansas and the United States Department of Justice or the United States Department of Homeland Security concerning the enforcement of federal immigration laws on federal and interstate highways in the State of Arkansas.

(B) The amount spent for training employees of the Department of Arkansas State Police under the memorandum of understanding between the State of Arkansas and the United States Department of Justice or the United States Department of Homeland Security shall be paid in accordance with the provisions of § 12-8-118.

(3) (A) Upon request of the Director of State Highways and Transportation, the Director of the Department of Arkansas State Police may designate certified law enforcement officers from the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department to be trained under the terms of the memorandum of understanding described in subdivision (f)(2) of this section.

(B) The amount spent for training certified law enforcement officers from the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department shall be borne by the Arkansas State Highway and Transportation Department.

(g) The Director of the Department of Arkansas State Police may establish such divisions within the ranks of the Department of Arkansas State Police as he or she may deem necessary and proper.

(h) Whenever in the Director of the Department of Arkansas State Police's discretion the action is necessary for the efficient operation of the Department of Arkansas State Police, the Director of the Department of Arkansas State Police may:

(1) Transfer, assign, and reassign from one (1) division to another division any member of the Department of Arkansas State Police or other employee of the Department of Arkansas State Police; or

(2) (A) Subject to the approval of the commission, promote or demote in rank any member of the Department of Arkansas State Police.

(B) However, any demotion pursuant to subdivision (h)(2)(A) of this section shall be for nondisciplinary reasons.

(i) Due to the exacting and special duties of the Director of the Department of Arkansas State Police, he or she may draw an expense allowance in an amount not to exceed six hundred dollars ($600) per month.

(j) (1) Subject to the provisions of subsection (f) of this section, the Director of the Department of Arkansas State Police may negotiate the terms of a memorandum of understanding between the State of Arkansas and the United States Department of Justice or the United States Department of Homeland Security concerning the enforcement of federal immigration laws.

(2) (A) The memorandum of understanding described in subdivision (j)(1) of this section must be signed on behalf of the State of Arkansas by the Director of the Department of Arkansas State Police, the Governor, and the Director of Law Enforcement Standards and Training.

(B) Prior to the signing provided for by subdivision (j)(2)(A) of this section, the memorandum of understanding shall be reviewed by the Legislative Council.

(k) The Director of the Department of Arkansas State Police shall implement or assist other entities to develop and implement a public service campaign concerning racial profiling and may utilize brochures, flyers, or public service announcements.



§ 12-8-105 - Officers and members -- Oath.

(a) Before entering upon their duties, all members and officers of the Department of Arkansas State Police shall take oath as now provided by law for public officials.

(b) The Director of the Department of Arkansas State Police shall take the additional oath that he or she will not be either directly or indirectly interested in any purchase made by or for the department.

(c) Any violation of oath shall constitute perjury and upon conviction shall be punished accordingly.

(d) The oath provided for in this section shall be filed in duplicate, the original filed with the department and a copy with the Secretary of the Arkansas State Police Commission.



§ 12-8-106 - Department of Arkansas State Police -- Duties and powers -- Restrictions -- Municipal police barred from patrolling certain highways.

(a) (1) It shall be the duty of the Department of Arkansas State Police to:

(A) Patrol the public highways, make arrests, and enforce the laws of this state relating to motor vehicles and the use of the state highways;

(B) Establish, maintain, and enforce a towing rotation list to assist in clearing highways of motor vehicles which have been involved in accidents or abandoned;

(C) Assist in the collection of delinquent motor vehicle license taxes and the collection of gasoline and other taxes that are required by law; and

(D) Determine when, if possible, a person or persons are the cause of injury to any state highway or other state property and arrest all persons criminally responsible for injury to any state highway or other state property and bring them before the proper officer for trial.

(2) The Director of the Department of Arkansas State Police may promulgate necessary rules and regulations to carry out the purpose and intent of subdivision (a)(1)(B) of this section.

(b) The department shall be conservators of the peace and as such shall have the powers possessed by police officers in cities and county sheriffs in counties, except that the department may exercise such powers anywhere in this state.

(c) The department shall have the authority to establish a Crimes Against Children Division, either through transfer or by contract, to conduct child abuse investigations, to administer the Child Abuse Hotline, and, when consistent with regulations promulgated by the department, to provide training and technical assistance to local law enforcement in conducting child abuse investigations.

(d) The police officers shall have all the power and authority of the State Fire Marshal and shall assist in making investigations of arson, § 5-38-301, and such other offenses as the director may direct and shall be subject to the call of the circuit courts of the state and the Governor.

(e) However, this chapter shall not be construed so as to take away any authority of the regularly constituted peace officers in the state, but the department shall cooperate with them in the enforcement of the criminal laws of the state and assist such officers either in the enforcement of the law or apprehension of criminals.

(f) Nothing in this chapter shall be construed as to authorize any officer of the department to serve writs unless they are specifically directed to the department, or an officer thereof, by the issuing authority.

(g) No officer or member of the department shall ever be used in performing police duties on private property in connection with any strike, lockout, or other industrial disturbance.

(h) (1) (A) The following law enforcement officers are prohibited from patrolling controlled-access facilities except as may be authorized by the director:

(i) A municipal police officer;

(ii) An officer established under § 14-42-401 et seq.;

(iii) A city marshal; and

(iv) A constable.

(B) The director may withdraw any previously issued authorization to patrol controlled-access facilities.

(C) (i) The director shall promulgate rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to establish criteria for granting or withdrawing authorization to patrol controlled-access facilities.

(ii) In adopting the rules described in subdivision (h)(1)(C)(i) of this section, the director at a minimum shall take into consideration the following factors:

(a) Public safety;

(b) Training of the law enforcement officers;

(c) Size of the law enforcement agency;

(d) Financial impact;

(e) Abuse of police power; and

(f) The types of roadways or highways that are controlled-access facilities for purposes of this section.

(2) The following law enforcement officers may patrol any service roads that are within their jurisdiction situated adjacent to controlled-access facilities:

(A) A municipal police officer;

(B) An officer established under § 14-42-401 et seq.;

(C) A city marshal; and

(D) A constable.

(3) This subsection shall not prohibit a municipal police officer, an officer established under § 14-42-401 et seq., a city marshal, or a constable from responding to an accident or other emergency on a controlled-access facility.



§ 12-8-107 - Arrests and detentions.

(a) If any officer of the Department of Arkansas State Police delivers an arrested person to a county jail for detention, it shall be the duty of the jailer to receive the prisoner.

(b) The department officer may notify the county sheriff or prosecuting officer of the county in which the crime was committed of the arrest and detention of the prisoner and make such lawful disposition of the prisoner as the department officer is directed to do by the county sheriff or prosecuting officer.



§ 12-8-108 - Security of Governor, capitol building, etc.

(a) The Department of Arkansas State Police shall be responsible for the safety and security of the:

(1) Governor and his or her family;

(2) Lieutenant Governor and his or her family;

(3) Governor's Mansion and mansion grounds; and

(4) State Capitol building and grounds.

(b) The department is authorized to assign officers of the department in such numbers and to such locations as is necessary to carry out the responsibility imposed on the department by this section.



§ 12-8-109 - Police protection for statewide functions.

(a) The Department of Arkansas State Police shall provide police protection, commensurate with the available personnel and resources of the department which are not required for other activities, benefiting any statewide function or similar activities sponsored or conducted by:

(1) A state agency, board, or commission;

(2) A state-supported college or university;

(3) A private nonprofit association or organization on public property; or

(4) Statewide athletic events under the auspices of the public schools.

(b) For the purposes of this section, the statewide functions for which the department may provide police protection at the Arkansas Livestock Showgrounds shall include the Annual State Livestock Show held at the showgrounds, and statewide athletic contests in which the public schools of this state participate which are held at the showgrounds.



§ 12-8-110 - Deputizing citizens in emergency.

Any Department of Arkansas State Police officer shall have the authority in case of emergency to call upon and deputize any reputable citizen of the state for assistance whenever it is deemed necessary for the proper enforcement of the law.



§ 12-8-111 - Cooperation among agencies.

(a) It shall be the duty of the Department of Arkansas State Police and its officers to cooperate with other law enforcement agencies of this state in the investigation and apprehension of criminals and the prevention of crime within the state and to use every means at their disposal in disseminating information that will more effectively expedite the detection of crime and the apprehension and conviction of criminals and promote the highest possible degree of efficiency in the enforcement of the criminal and traffic laws of the state.

(b) The law enforcement agencies of the state shall furnish to the department such information as they may have or shall hereafter acquire upon request of the Director of the Department of Arkansas State Police relating to crime and criminals and otherwise cooperate with the department in the enforcement of the criminal and traffic laws of this state.



§ 12-8-112 - Headquarters -- Bureau of Identification and Information.

(a) The Department of Arkansas State Police shall maintain headquarters and an Identification Bureau which shall be located at the State Capitol or elsewhere in the City of Little Rock.

(b) The department may establish district headquarters in other parts of the state if it is found to be necessary for the better enforcement of the provisions of this chapter. The Director of the Department of Arkansas State Police shall have the authority to assign the personnel for the district headquarters when designated.



§ 12-8-113 - Drug Abuse Enforcement Unit -- Hot line.

(a) The Director of the Department of Arkansas State Police is directed to establish a Drug Abuse Enforcement Unit and assign sufficient supervisory, clerical, and enforcement personnel to carry out the duties and responsibilities of that unit as defined by the Uniformed Controlled Substances Act, §§ 5-64-101 -- 5-64-510.

(b) (1) The unit shall operate a "drug abuse hot line" to allow citizens to use a toll-free in-watts telephone line to report to the Department of Arkansas State Police information regarding possible violations of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, and other provisions of Arkansas law relating to unlawful use of drugs.

(2) The department shall encourage citizen involvement in combating drug-related crimes by publicizing the existence of the drug abuse hot line.



§ 12-8-114 - Legal counsel and advisors.

(a) The Attorney General shall be the legal representative and advisor of the Arkansas State Police Commission, the Department of Arkansas State Police, and the Director of the Department of Arkansas State Police.

(b) However, the director, with the approval of the Attorney General and Governor, may employ other counsel when in the Attorney General's and Governor's judgment it is necessary for the proper enforcement of the provisions of this chapter and the efficient operation of the department.

(c) However, this chapter shall not be construed as relieving the prosecuting attorneys from any duties imposed upon them by law.



§ 12-8-115 - Physicians and surgeons.

(a) The Director of the Department of Arkansas State Police may designate one (1) physician and surgeon in each district of the state who shall be the physician and surgeon of the Department of Arkansas State Police within and for the district.

(b) (1) The physician and surgeon shall conduct the physical examinations required by this chapter and give medical treatment to any member or officer of the department for injuries received while in the performance of official duty.

(2) The physician and surgeon shall be given honorary commissions by the director and shall serve without pay.



§ 12-8-116 - Motor vehicles.

(a) (1) All automobiles, motorcycles, or other vehicles of any nature owned, used, and operated by the Department of Arkansas State Police shall be exempt from the payment of any licenses, fees, and charges required by the laws of this state for the operation of the vehicles upon the public highways of this state.

(2) The Director of the Department of Arkansas State Police and the Director of the Department of Finance and Administration shall adopt identification tags or other insignia which shall be attached to the vehicles by the officers, members, and employees of the Department of Arkansas State Police, for which tag or insignia no charge shall be made or collected.

(b) The Department of Arkansas State Police is granted authority to purchase used vehicles for use in confidential assignments and drug investigations.



§ 12-8-117 - Purchasing evidence.

Upon approval by the Chief Fiscal Officer of the State, a warrant may be drawn against the State Treasury for the amount up to but not to exceed the appropriated amount and deposited in a bank account for the purpose of purchasing evidence.



§ 12-8-118 - Payment of salaries and expenses.

The salaries and expenses provided for in this chapter shall be paid by warrant upon a voucher properly drawn by the Director of the Department of Arkansas State Police and paid out of any funds now available for the payment of salaries and expenses of the Department of Arkansas State Police from the Department of Arkansas State Police Fund or any other fund as provided by law.



§ 12-8-119 - Police training school.

(a) The Director of the Department of Arkansas State Police may establish, maintain, and conduct a police training school and may admit to the training school police officers and judicial officers of the various political subdivisions of the State of Arkansas.

(b) The director may prescribe all rules and regulations necessary for the proper functioning and operating of the school.



§ 12-8-120 - Background investigations.

(a) The Department of Arkansas State Police is authorized to charge a fee, not to exceed twenty dollars ($20.00), for each background investigation requested of and conducted by the department.

(b) The background investigation fee shall be collected by the department and deposited into the State Treasury as special revenue to the credit of the Department of Arkansas State Police Fund.



§ 12-8-121 - Use of state uniform, patch, or logo prohibited.

(a) It shall be prohibited for any law enforcement agency, private security firm, corporation, partnership, or individual to wear a uniform in the same design and specific color scheme as the Department of Arkansas State Police.

(b) No law enforcement agency, private security firm, corporation, partnership, or individual may use the Arkansas State Police uniform or patch, nor may the Arkansas State Police logo or the terms "Arkansas State Police", "Arkansas State Trooper", or "Arkansas State Troopers" be used or otherwise displayed for the endorsement of any product, business, or purpose without the express written permission of the Director of the Department of Arkansas State Police.

(c) Nothing in this section shall prohibit uniforms or commercial concerns from reproducing these items for department use, nor the public display of the uniform, patch, or logo when it relates to official governmental business.



§ 12-8-125 - Small Municipality Law Enforcement Vehicle Grant Program.

(a) There is created the "Small Municipality Law Enforcement Vehicle Grant Program", to be administered by the Department of Arkansas State Police with funding from the General Improvement Fund or its successor fund or fund accounts.

(b) (1) The program may provide grants to cities of the second class as determined under § 14-37-103 or incorporated towns as determined under § 14-37-103 for the purpose of purchasing used vehicles from the Marketing and Redistribution Section of the Department of Finance and Administration.

(2) Vehicles purchased under subdivision (b)(1) of this section shall be used by law enforcement agencies of the city of the second class or incorporated town receiving the grant.

(c) (1) The Department of Arkansas State Police shall promulgate rules necessary for the implementation of the program.

(2) The rules shall include:

(A) The procedure for making an application for a grant;

(B) The selection criteria for a grant;

(C) The limitations on use of grant money; and

(D) A procedure to provide for accountability of grant recipients.

(d) A city of the second class or incorporated town shall not be required to provide matching funds to receive a grant under this section.

(e) If the Department of Arkansas State Police awards a grant to a city of the second class or incorporated town under this section, the Department of Arkansas State Police shall pay the grant funds for the purchase of a used vehicle directly to the Marketing and Redistribution Section of the Department of Finance and Administration.

(f) Funds from a grant received under this section shall not be used to pay sales tax for a used vehicle purchased from the Marketing and Redistribution Section of the Department of Finance and Administration.

(g) The awarding of grants under this section is contingent on the appropriation and availability of funding for the program.






Subchapter 2 - -- Police Officers

§ 12-8-201 - Members of police force -- Selection.

(a) The Director of the Department of Arkansas State Police shall appoint all members of the police force, subject to approval of the Arkansas State Police Commission, and the director shall select the clerical and stenographic force of the Department of Arkansas State Police.

(b) The commission shall promulgate rules and regulations setting forth the minimum qualifications for employment as a department police officer and prescribing the manner of examination of applicants for the position.

(c) The director shall receive all applications for positions as department officers and submit them to the commission for examination as to the physical fitness and mental qualifications of the applicants and for such other examinations as provided for by the commission's rules and regulations.

(d) All applications and examinations shall be in writing and shall be kept as a permanent file by the commission for not less than five (5) years.

(e) (1) A list containing the names of all applicants who possess the necessary qualifications as determined by the commission shall be certified to the director.

(2) From this list, the director shall make the final selection for the appointments, and any vacancy occurring in the department shall be filled from this list.



§ 12-8-202 - Qualifications of members.

(a) (1) (A) All applicants for positions as police officers of the Department of Arkansas State Police shall be citizens of the United States.

(B) However, the applicants must become citizens of the State of Arkansas in order to commence employment.

(2) Any applicant shall be employed strictly upon an efficiency basis irrespective of race, gender, religion, or political affiliation.

(b) No person shall be eligible for a position as a commissioned member of the department who:

(1) Has been convicted of a felony in any state or federal court;

(2) Is prohibited by state or federal law from possessing a weapon; or

(3) Is known to be a person of immoral character.

(c) Police officers of the department shall not be appointed as patronage or political favor.



§ 12-8-203 - Probationary period.

(a) (1) Each person who is selected as a police officer of the Department of Arkansas State Police shall be a probationer for a period of eighteen (18) months from his or her date of hire.

(2) A probationer may be discharged by the Director of the Department of Arkansas State Police with the approval of the Arkansas State Police Commission with or without cause.

(b) The probationary period shall not apply to a person who has already served a probationary period.



§ 12-8-204 - Tenure -- Removal, suspension, or discharge.

(a) The members of the Department of Arkansas State Police shall hold their offices until and unless removed for cause.

(b) Should the Director of the Department of Arkansas State Police deem it necessary to remove, suspend, discharge, demote, or transfer for disciplinary reasons any department officer, the director shall do so by written notice.

(c) (1) Any department officer so removed, suspended, discharged, demoted, or transferred shall have the right of appeal to the Arkansas State Police Commission, provided that notice of the appeal shall be lodged with the commission within ten (10) days after notice to the officer of his or her discharge, removal, suspension, demotion, or disciplinary transfer.

(2) When so filed, the appeal shall be heard and determined by the commission within a reasonable time from the date the appeal is filed with the commission.

(d) (1) Provided the appeal is perfected within thirty (30) days from the date of the final order made by the commission, an appeal may be taken to the Pulaski County Circuit Court from any order of the commission discharging, removing, suspending, demoting, or transferring for disciplinary reasons any member of the department force.

(2) The appeal shall be heard by the court without the introduction of any further testimony.



§ 12-8-205 - Political activities.

(a) The members of the Department of Arkansas State Police shall be prohibited from engaging in any partisan political or election campaign activities during hours when they are performing work for the department.

(b) (1) The members of the department shall not be at any time detailed to perform any work pertaining to political activities affecting either a candidate or measures.

(2) The members of the department shall not display any political banners, posters, or literature on any department or state government offices, buildings, or other facilities.

(3) Department vehicles shall not display any political bumper stickers or decals and shall not be used during or after working hours to promote or assist the political campaign of any person or political issue.

(c) The members of the department shall not be required or counseled to make, solicit, or prescribe contributions toward and for any political campaign of whatsoever nature.

(d) The members of the department may participate or assist in any political campaign of any candidate or measure so long as the participation or assistance is rendered on the member's own time and department or state government property is not involved.

(e) The members of the department shall not publicly and openly espouse the candidacy of any person or measure in their official capacity as members of the department.

(f) It is declared to be the intention of the General Assembly to encourage members of the department to participate in the election process so long as the participation occurs while they are off-duty and are on their own time.

(g) (1) The violation of these provisions shall be sufficient for the removal of any member of the department force.

(2) However, nothing in this section shall interfere with the rights of any member of the department to vote for any candidate or upon any issues as his or her reason and conscience may dictate.



§ 12-8-210 - Insurance -- Medical and hospital.

(a) (1) The Department of Arkansas State Police is authorized and directed to obtain a policy or contract of medical and hospital insurance or to establish a self-insurance fund in lieu thereof to provide medical and hospital insurance for all uniformed employees of the department.

(2) The department shall pay the premium, fee, or other costs for the policy or contract or payments into a self-insurance fund from funds appropriated to the department for personal service matching or which may be specifically appropriated for that purpose.

(b) The department is authorized to provide hospitalization and medical services coverage under a group health insurance program or may in lieu thereof provide coverage for hospitalization and medical insurance services under a self-insurance program established by the department for the spouses and dependents of uniformed personnel of the department and to pay the premium thereon or payments into the self-insurance fund from funds appropriated for that purpose.

(c) In the event that the department, acting pursuant to a resolution adopted by the Arkansas State Police Commission therefor, exercises the option to establish a self-insurance program, this program shall provide hospitalization and medical services coverage for uniformed employees of the department and for the spouses and dependents of uniformed personnel of the department as authorized in this section and shall be operated in accordance with policies, rules, procedures, and benefits prescribed by the commission.

(d) Members of the department who retire and receive retirement benefits under the State Police Retirement System after July 1, 1985, shall be eligible to participate in the group health self-insurance program established by the commission for uniformed personnel and for their spouses and dependents in the same manner and under the same conditions as provided in §§ 21-5-410 -- 21-5-412, which authorize retired state employees receiving retirement benefits under the Arkansas Public Employees' Retirement System to participate in the state employees' hospitalization and medical insurance program.



§ 12-8-212 - Death benefits.

(a) (1) (A) When any police officer of the Department of Arkansas State Police shall have lost his or her life in the course of employment, then upon satisfactory proof of that fact made to the Arkansas State Police Commission, a death benefit in the sum of twenty-five thousand dollars ($25,000) shall be paid to the spouse of the deceased officer.

(B) In case no spouse survives the officer, the death benefit shall be distributed equally among the officer's children.

(2) The sum of twenty-five thousand dollars ($25,000) shall be paid from the Department of Arkansas State Police Fund.

(b) As used in this section, "in the course of employment" means at any time when an officer is on duty as a police officer or is performing an act ordinarily performed by a police officer although the officer is not actually on duty at the time.

(c) Nothing contained in this section shall be construed to limit or extinguish the right of any officer or the officer's survivors to any other benefits provided by law.



§ 12-8-213 - Equipment and uniforms.

(a) Such motorcycles, automobiles, and other vehicles, equipment, and supplies as may be necessary for the proper and efficient operation of the Department of Arkansas State Police and as may be necessary for the proper enforcement of this chapter shall be furnished to the officers and patrol personnel by the department.

(b) The officers and patrol personnel shall wear and display upon their person a metal badge or other insignia as the director of the department shall require, bearing the words "Arkansas State Police".

(c) All such patrol personnel and officers shall wear such uniforms at such times and places as shall be designated and required by the Director of the Department of Arkansas State Police.



§ 12-8-214 - Award of pistol and purchase of shotgun upon retirement or death.

(a) When a Department of Arkansas State Police officer retires from service or dies while still employed with the department, in recognition of and appreciation for the service of the retiring or deceased officer, the Arkansas State Police Commission may award the pistol carried by the officer at the time of his or her death or retirement from service to:

(1) The officer; or

(2) The officer's spouse, if the spouse is eligible under applicable state and federal laws to possess a firearm.

(b) When a department officer retires from service or dies while still employed with the department, in recognition of and appreciation for the service of the retiring or deceased officer, the commission may allow the purchase of the shotgun used by the officer while on duty at the time of his or her death or retirement from service at fair market value as determined by the commission by:

(1) The officer; or

(2) The officer's spouse, if the spouse is eligible under applicable state and federal laws to possess a firearm.



§ 12-8-215 - Additional salary payments.

(a) In the event that sufficient revenues in the judgment of the Director of the Department of Arkansas State Police exist, the Department of Arkansas State Police is authorized to make additional salary payments from such funds to those employees who have attained law enforcement certification above the basic certificate level, as defined by the Arkansas Commission on Law Enforcement Standards and Training.

(b) It is the intent of this section that such payment shall be optional, at the discretion of the director, dependent on sufficient revenues, and shall not be implemented using funds specifically set aside for other programs within the department.

(c) (1) Employees shall be eligible for all or a portion of additional salary payments scheduled as follows:

(A) General certificate -- three hundred dollars ($300) annually;

(B) Intermediate certificate -- six hundred dollars ($600) annually;

(C) Advanced certificate -- nine hundred dollars ($900) annually; and

(D) Senior certificate -- one thousand two hundred dollars ($1200) annually.

(2) Payment of the funds may be made monthly, quarterly, semiannually, or annually depending upon the availability of revenues and shall be restricted to the following classifications:

(A) Director of the Department of Arkansas State Police;

(B) Arkansas State Police lieutenant colonel;

(C) Arkansas State Police major;

(D) Arkansas State Police captain;

(E) Arkansas State Police lieutenant;

(F) Arkansas State Police sergeant;

(G) Arkansas State Police corporal;

(H) Arkansas State Police trooper, first class;

(I) Arkansas State Police trooper;

(J) Manager, Diversion Investigation Unit; and

(K) Drug diversion investigator.

(d) Payments made under this section shall be considered part of the employee's regular income and subject to all applicable withholding required by law.






Subchapter 3 - -- Department of Arkansas State Police Communications Equipment Leasing Act

§ 12-8-301 - Title.

This subchapter shall be known and may be cited as the "Department of Arkansas State Police Communications Equipment Leasing Act".



§ 12-8-302 - Legislative findings and determinations.

(a) The General Assembly finds:

(1) That the existing communications equipment used by the Department of Arkansas State Police:

(A) Has poor radio coverage;

(B) Has the problems of public monitoring and lack of user privacy; and

(C) Is subject to unauthorized usage and interference from other parties; and

(2) That portions of the existing communications equipment are:

(A) Worn out;

(B) Obsolete and expensive to repair and maintain; and

(C) Specially designed mobile and portable units having limited utility.

(b) The General Assembly determines that adequate and modern communications equipment for the enhancement of statewide law enforcement is essential to the safety and welfare of the people of this state.

(c) It is legislatively determined that adequate and modern communications equipment needs to be acquired in order to replace the existing communications equipment and that the most feasible and least expensive way of financing the communications equipment is by authorizing a lease-purchase agreement under the authority of this subchapter.



§ 12-8-303 - Definitions.

As used in this subchapter:

(1) "Acquire" means to acquire by lease, lease-purchase, or otherwise, construct, repair, alter, install, restore, or place on any land or in any building or motor vehicle any communications equipment by negotiation or bidding upon such terms and conditions as are determined by the Arkansas State Police Commission to be in the best interests of the Department of Arkansas State Police and that will most effectively serve the purposes of this subchapter;

(2) "Commission" means the Arkansas State Police Commission, which is the commission created by § 12-8-102, or any successor agency;

(3) "Communications equipment" means public safety communication equipment and systems, including buildings, structures, furnishings, and fixtures used directly for public safety purposes in connection with the operation thereof, including, but not limited to, radio broadcast and receiving, telegraph, television, teletype, microwave transmission, and similar systems of communication by voice or by conveyance of words, signals, or images by electronic or electrical means;

(4) "Cost", as applied to communications equipment, means all costs of such equipment and, without limiting the generality of the foregoing, shall include the following:

(A) All costs of the acquisition of any such communications equipment and all costs incident or related thereto;

(B) The cost of architectural, engineering, legal, and related services, including:

(i) The cost of the preparation of plans, specifications, studies, surveys, and estimates of cost and of revenue; and

(ii) All other expenses necessary or incident to planning, providing or determining the need for or the feasibility and practicability of such communications equipment; and

(C) All costs paid or incurred in connection with the financing of such communications equipment, including:

(i) Out-of-pocket expenses;

(ii) The cost of financing, legal, accounting, financial advisory and consulting fees, expenses, and disbursements;

(iii) The cost of any policy of insurance, letter of credit, or guaranty;

(iv) The cost of printing, engraving, and reproduction services; and

(v) The cost of the initial or acceptance fee of any trustee or paying agent;

(5) "Department" means the Department of Arkansas State Police, created by § 12-8-101, and any successor agency;

(6) "Director" means the Director of the Department of Arkansas State Police;

(7) "Lease or lease-purchase agreement" means the contract entered into by the commission to acquire the communications equipment;

(8) "Lease payments" means payments to be made by the department from pledged revenues or other legally available sources to pay costs of communications equipment; and

(9) "Pledged revenues" means all revenues authorized by § 12-8-307 to be pledged for the security and payment of the lease.



§ 12-8-304 - Construction -- Applicability of other acts.

(a) (1) This subchapter shall be liberally construed to accomplish the intent and purposes of this subchapter and shall be the sole authority required for the accomplishment of these purposes.

(2) It shall not be necessary to comply with the general provisions of other laws dealing with public commodities and public facilities and their acquisition, construction, leasing, encumbering, or disposition if:

(A) The Arkansas State Police Commission shall comply with §§ 25-4-108 and 25-4-110 before acquiring any communications equipment authorized under this subchapter; and

(B) The commission submits any invitation or request for bids, quotes, or proposals and the procedures to be used in evaluating them to the State Procurement Director for review and written approval prior to any obligation being incurred by the commission or the Department of Arkansas State Police as the obligation relates to any acquisition authorized and defined by this subchapter.

(b) The enumeration of any object, purpose, power, manner, method, and thing in this subchapter shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.

(c) To the extent that there is a conflict between the provisions of this subchapter and §§ 12-8-101 -- 12-8-107, 12-8-110 -- 12-8-112, 12-8-114 -- 12-8-116, 12-8-118, 12-8-119, 12-8-201 -- 12-8-205, 12-8-213, and 12-12-103, the provisions of this subchapter shall govern.



§ 12-8-305 - Arkansas State Police Commission -- Additional powers.

(a) In addition to the powers, purposes, and authorities set forth elsewhere in this subchapter or in other laws, the Arkansas State Police Commission may:

(1) (A) Acquire, construct, repair, renovate, alter, maintain, and equip communications equipment for use by the Department of Arkansas State Police.

(B) However, the communications equipment acquired under the authority of this subchapter shall not be used for the transmission of telephonic messages which bypass the public telephone network;

(2) Contract for the lease, lease-purchase, or purchase of the communications equipment on such terms and conditions as are specified by this subchapter and approved by the Director of the Department of Arkansas State Police with the consent of the commission;

(3) Provide for the payment of the cost of acquisition from any legally available source or sources, including, without limitation, the revenues authorized by § 12-8-307, funds appropriated and made available under §§ 12-8-101 -- 12-8-107, 12-8-110 -- 12-8-112, 12-8-114 -- 12-8-116, 12-8-118, 12-8-119, 12-8-201 -- 12-8-205, 12-8-213, and 12-12-103, and funds, if any, appropriated for the communications equipment;

(4) Purchase, acquire, lease, lease-purchase, or rent, and receive bequests or donations of, or otherwise acquire, sell, trade, or barter any real, personal, or mixed property and convert such property into money or other property;

(5) Contract and be contracted with;

(6) Apply for, receive, accept, and use any moneys and property from the United States Government, any agency, any state or governmental body or political subdivision, any public or private corporation or organization of any nature, or any individual;

(7) Invest and reinvest any of its moneys in securities, obligations, banking arrangements, or investment agreements selected by the commission;

(8) Make and execute all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this subchapter;

(9) In connection with the acquisition and financing of the costs of communication equipment, employ attorneys, accountants, underwriters, and financial advisors and such other advisors, consultants, and agents as may be necessary in its judgment, and fix their compensation;

(10) Procure insurance against any loss in connection with its property and other assets, in such amounts and from such insurers as it may deem advisable, including the power to pay premiums on any such insurance;

(11) Procure insurance or guaranties from any public or private entities, including any department, agency, or instrumentality of the United States and to secure payment of any lease entered into under the authority of this subchapter, including the power to pay premiums on any such insurance or guaranty;

(12) Arrange for the use of such communications equipment by any federal, state, or local governmental agency or any other person, from time to time, as any of such communications equipment is not needed by the department and collect fees and charges, as the commission determines to be reasonable, in connection with the use of any communications equipment by any other person;

(13) Cooperate with and exchange services and information with any federal, state, or local governmental agency; and

(14) Take such other action, not inconsistent with law, as may be necessary, convenient, or desirable to carry out the powers, purposes, and authorities set forth in this subchapter and carry out the intent of this subchapter.

(b) All the powers, purposes, and authorities set forth in subsection (a) of this section, except those relating to the contracting for the lease, purchase, or lease-purchase of the communications equipment, may be carried out by the department.



§ 12-8-306 - Submission of contracts and proposals.

The Arkansas State Police Commission shall submit any contract, agreement, or proposal, as authorized by this subchapter, to the Legislative Council prior to any obligation being incurred by the commission for the Legislative Council's advice and counsel.



§ 12-8-307 - Lease fund -- Pledged revenues.

(a) (1) The lease payments and other costs relating to the communications equipment shall be secured solely by a lien on and pledge of all revenues derived from the following fees and charges fixed and imposed by § 27-16-801, or pursuant to any subsequent similar laws, which are confirmed, ratified, fixed, and imposed, and which are as follows:

(A) An operator's or a motorcycle driver's license for two (2) years -- six dollars ($6.00);

(B) A chauffeur's license for two (2) years -- ten dollars ($10.00);

(C) A motor scooter license for not more than two (2) years -- two dollars ($2.00);

(D) An operator's license or a motorcycle driver's license for four (4) years -- twelve dollars ($12.00); and

(E) A chauffeur's license for four (4) years -- twenty dollars ($20.00).

(2) The pledging of such revenues, collectively the "pledged revenues", is authorized.

(b) On the first day of the month next succeeding the execution of any leasing agreement authorized by this subchapter, all pledged revenues are specifically declared to be cash funds restricted in their use and dedicated to be used solely as authorized in this subchapter.

(c) (1) On the first day of the month next succeeding the execution of the lease authorized by this subchapter and so long as lease payments remain to be paid, the pledged revenues shall not be deposited into the State Treasury and shall not be subject to legislative appropriation.

(2) The pledged revenues shall be deposited into a bank or banks selected by the Department of Arkansas State Police, as and when received by the Commissioner of Motor Vehicles, the Office of Motor Vehicle, the Department of Arkansas State Police, the Arkansas State Police Commission, the Director of the Department of Finance and Administration, or any other state agency.

(3) The pledged revenues shall be deposited to the credit of a fund created and designated as the Department of Arkansas State Police Communications Equipment Lease Fund, referred to in this subchapter as the lease fund.

(d) So long as there are remaining any lease payments to be made, the General Assembly may eliminate or change the driver's license fees referred to as pledged revenues within this section, under § 27-16-801, or any subsequent similar law, but only on condition that there is always maintained in effect and made available for the payment of lease payments sources of revenue which produce revenues at least sufficient in amount to provide for the payment when due of the lease payments.



§ 12-8-308 - Lease fund -- Payment of costs -- Tax exemption.

(a) (1) Payments to cover the costs under the lease agreement shall be paid from the Department of Arkansas State Police Communications Equipment Lease Fund on a monthly basis.

(2) If and so long as all payments to cover the costs under the lease agreement are properly made on the last day of each fiscal quarter, the pledged revenues remaining in the Department of Arkansas State Police Communications Equipment Lease Fund in excess of a reserve of thirty percent (30%) of a fiscal quarter's requirements shall be withdrawn from the lease fund and deposited into the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund.

(b) So long as any lease payments remain to be paid, all moneys in the Department of Arkansas State Police Communications Equipment Lease Fund shall be used solely for the payment of the lease payments, and other costs in connection with the lease, with the maintenance of necessary funds and reserves, except that the lease may provide for the withdrawal, for other lawful purposes, of surplus moneys, as defined in the lease.

(c) The interest portion of any costs of acquiring communications equipment authorized by this subchapter shall be exempt from state, county, and municipal income, inheritance, and estate taxes.



§ 12-8-309 - Lease fund -- Investments.

Nothing in §§ 12-8-307 -- 12-8-310 is intended to prohibit the Department of Arkansas State Police from investing moneys deposited into the Department of Arkansas State Police Communications Equipment Lease Fund, as provided in this subchapter.



§ 12-8-310 - Lease fund -- Expiration of provisions.

(a) The provisions of §§ 12-8-307 -- 12-8-309 shall expire upon payment of the final costs authorized under the lease agreements mentioned in this subchapter.

(b) Any balances remaining in the Department of Arkansas State Police Communications Equipment Lease Fund shall be deposited into the State Treasury to the credit of the Department of Arkansas State Police Fund as a nonrevenue receipt.






Subchapter 4 - -- Arkansas Speed Trap Law

§ 12-8-401 - Title.

This subchapter may be known as and cited as the "Arkansas Speed Trap Law".



§ 12-8-402 - Definitions.

As used in this subchapter:

(1) "Abusing police power" means the exercise of police power to enforce criminal and traffic laws for the principal purpose of raising revenue for the municipality and not for the purpose of public safety and welfare;

(2) "Affected highway" means any highway which is part of the state highway system; and

(3) "Affected municipality" means any city of the second class or incorporated town through which passes an affected highway.



§ 12-8-403 - Inquiry to determine abuse.

(a) (1) Upon the request of the prosecuting attorney of any judicial district in which an affected municipality is located, the Director of the Department of Arkansas State Police is authorized to investigate and determine whether any municipality is abusing police power.

(2) (A) The investigation shall require the affected municipality to submit a certified record of all fines, costs, citations, municipal expenditures, and percentage of citations that are written for ten miles per hour (10 m.p.h.) or less than the posted speed.

(B) The records may be over a reasonable period of time as requested by the Department of Arkansas State Police, but in no event shall there be less than ninety (90) days worth of documentation.

(C) (i) The affected municipality shall submit requested records within thirty (30) days, unless an extension for submission is approved, and shall cooperate with all other aspects of the investigation.

(ii) Failure to comply with any requirement of this section shall result in automatic sanctions.

(b) It shall be presumed that the affected municipality is abusing police power upon a finding that:

(1) The amount of revenue produced by fines and costs from traffic offenses that are misdemeanors or violations of state law or local ordinance for which citations are written by the police department of the affected municipality occurring on the affected highways exceeds thirty percent (30%) of the affected municipality's total expenditures, less capital expenditures and debt service, in the preceding year; or

(2) More than fifty percent (50%) of the summons written for the traffic offense of speeding that is a misdemeanor or a violation of state law or local ordinance in the affected municipality are written for speed limit violations that are ten miles per hour (10 m.p.h.) or less than the posted limit.



§ 12-8-404 - Sanctions.

(a) (1) Upon the completion of an inquiry, the Director of the Department of Arkansas State Police shall forward all information to the prosecuting attorney of the affected municipality, who will make the determination as to whether the municipality has abused its police power.

(2) The prosecuting attorney shall have the power to issue the following sanctions:

(A) Order that a municipality abusing police power cease patrolling any or all affected highways; or

(B) Order that all or any part of future fines and court costs received from traffic law violations or misdemeanor cases where the location of the offense is an affected highway be paid over to a county fund for the maintenance and operation of the public schools located in the county in which the municipality is located.

(b) Any violation of the sanction ordered under subdivision (a)(2)(A) of this section by any police officer shall constitute a Class A misdemeanor for each citation or summons issued or misdemeanor arrest made in violation of the prosecuting attorney's order.






Subchapter 5 - -- Crimes Against Children Division

§ 12-8-501 - Legislative intent.

(a) The General Assembly recognizes that:

(1) The state has a responsibility to provide competent and thorough child abuse investigations which are sensitive to the needs of children and families;

(2) It is difficult for caseworkers with the Department of Human Services, which is currently charged with the responsibilities of investigating child abuse and providing services to children and families, to separate their dual roles as investigators and service providers;

(3) Many studies show that child abuse investigations are compromised when these very different functions are not separated; and

(4) Child abuse is a crime and suspected child abuse should be investigated with due diligence by trained law enforcement officers.

(b) Therefore, it is declared to be the intent of this General Assembly to authorize the Department of Arkansas State Police to:

(1) Create a Crimes Against Children Division, either through transfer or by contract;

(2) Conduct investigations into severe child abuse as defined by interagency agreement; and

(3) Administer the Child Abuse Hotline.



§ 12-8-502 - Transfer of powers and duties -- Sections of unit -- Sharing of information.

(a) When the powers and duties of the Department of Human Services in regard to the Child Abuse Hotline and child abuse investigations are transferred to the Department of Arkansas State Police or when the Department of Human Services and the Department of Arkansas State Police contract for the administration of the Child Abuse Hotline or for the Department of Arkansas State Police to conduct child abuse investigations, or both, the Department of Arkansas State Police shall establish a Crimes Against Children Division.

(b) The division shall consist of two (2) sections:

(1) (A) The Investigation Section, which shall be staffed with civilian personnel and shall be responsible for the investigation of allegations of child abuse in accordance with the Child Maltreatment Act, § 12-18-101 et seq.

(B) Unless the case involves alleged severe maltreatment, if at any point during the investigation of alleged child maltreatment the information gathered becomes sufficient for a possible criminal prosecution, then the case shall be referred for further investigation to the appropriate law enforcement agency.

(C) The Investigation Section shall complete an investigation of all cases assigned to the Investigation Section and refer the case to a local law enforcement agency or a prosecuting attorney for possible criminal prosecution; and

(2) The Child Abuse Hotline Section, which shall administer twenty-four-hour toll-free inward wide-area telephone services (INWATS) to report to the Department of Arkansas State Police information regarding possible incidents of child abuse.

(c) (1) The division shall develop and maintain statewide statistics regarding the incidence of child abuse.

(2) Each county and city law enforcement agency conducting child abuse investigations through referral from the Child Abuse Hotline shall report the status and disposition of these investigations to the division on a monthly basis.

(d) (1) If the powers and duties of the Department of Human Services in regard to the Child Abuse Hotline and child abuse investigations are transferred to the Department of Arkansas State Police, the division and the Department of Human Services shall enter into a memorandum of understanding that shall include provisions that address the sharing of information reported to the Child Abuse Hotline with the Department of Human Services when such information is necessary for the division to provide appropriate service delivery to children and families.

(2) If the Department of Human Services and the Department of Arkansas State Police contract for the administration of the Child Abuse Hotline or for the Department of Arkansas State Police to conduct child abuse investigations, or both, the contract shall include provisions that address the sharing of information reported to the Child Abuse Hotline with the Department of Human Services when such information is necessary for the division to provide appropriate service delivery to children and families.



§ 12-8-503 - Transfer of powers and duties -- Executive orders -- Contracts.

(a) (1) The Governor shall issue an executive order transferring the powers and duties of the Department of Human Services in regard to the Child Abuse Hotline to the Department of Arkansas State Police by a type 2 transfer as defined in § 25-2-105 or the Department of Human Services and the Department of Arkansas State Police shall enter into a contract for the administration of the Child Abuse Hotline in accordance with this subchapter.

(2) Personnel transferred with the Child Abuse Hotline shall be required to meet employment standards and policies established by the Department of Arkansas State Police in order to retain their employment.

(b) (1) The Governor shall issue an executive order transferring the powers and duties of the Department of Human Services in regard to child abuse investigations to the Department of Arkansas State Police by a type 2 transfer as defined in § 25-2-105 or the Department of Human Services and the Department of Arkansas State Police shall enter into a contract for the Department of Arkansas State Police to conduct child abuse investigations in accordance with this subchapter.

(2) Personnel transferred in regard to child abuse investigations shall be required to meet employment standards and policies established by the Department of Arkansas State Police in order to retain their employment.



§ 12-8-504 - Transition plan -- Continuous service.

(a) If a transfer of child abuse investigations occurs, any and all statutory authority, powers, duties, functions, records, authorized positions, property, unexpended balances of appropriations, allocations, or other funds of the Division of Children and Family Services of the Department of Human Services for the purposes of child abuse investigations to be transferred to the Department of Arkansas State Police shall be transferred only after the development of a transition plan that will ensure the efficient and effective transfer of the powers and duties of the Department of Human Services to the Department of Arkansas State Police so that there is continuous service delivery to and protection of the children of the State of Arkansas.

(b) If the Department of Human Services and the Department of Arkansas State Police enter into a contract for the Department of Arkansas State Police to conduct child abuse investigations, the contract shall include a transition plan that ensures continuous service delivery to and protection of the children of the State of Arkansas.

(c) The Department of Human Services and the Department of Arkansas State Police shall submit for review any transition plan developed under this section to the House Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Committee on Children and Youth.



§ 12-8-505 - Child abuse hotline and investigations.

The Child Abuse Hotline and child abuse investigations referred to in this subchapter shall be operated and conducted in accordance with the Child Maltreatment Act, § 12-18-101 et seq.



§ 12-8-506 - Oversight.

(a) (1) (A) When the Department of Arkansas State Police assumes responsibility for the Child Abuse Hotline and child abuse investigations under this subchapter, either through transfer or by contract, an oversight system shall be created to review:

(i) The administration of the Child Abuse Hotline;

(ii) The conduct of child abuse investigations;

(iii) Interagency cooperation in regard to the allocation of responsibility for various types of child abuse investigations; and

(iv) Service delivery to children and families.

(B) The oversight system shall utilize the same criteria by which the Division of Children and Family Services of the Department of Human Services has been measured as stipulated in the settlement of Angela R. v. State of Arkansas.

(2) The House Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Committee on Children and Youth shall conduct the review and evaluation with the assistance of six (6) ex officio members with professional experience in the performance of activities involving child abuse and neglect, to be appointed jointly by the chairs of the House Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Committee on Children and Youth from a list of nominees submitted by the professional associations of the respective members, as follows:

(A) One (1) ex officio member shall be a pediatrician;

(B) One (1) ex officio member shall be a social worker;

(C) One (1) ex officio member shall be a guardian ad litem;

(D) One (1) ex officio member shall be a foster parent;

(E) One (1) ex officio member shall be an educator; and

(F) One (1) ex officio member shall be a law enforcement officer.

(b) (1) The oversight system established in subsection (a) of this section shall commence within one (1) month of the assumption of the responsibility for the Child Abuse Hotline and child abuse investigations by the Department of Arkansas State Police, either by contract or through transfer.

(2) The Department of Arkansas State Police shall submit reports regarding the administration of the Child Abuse Hotline and the conduct of child abuse investigations at least quarterly or more often as determined by the House Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Committee on Children and Youth.



§ 12-8-507 - Abuse of patients receiving medicaid.

Nothing contained in this subchapter shall limit or impair in any way the authority of the Medicaid Fraud Control Unit within the Attorney General's office from investigating or referring for prosecution complaints of abuse and neglect of patients of health care facilities which receive medicaid funds.



§ 12-8-508 - Provision of information and assistance.

Notwithstanding a rule or regulation to the contrary, upon request of a member of the General Assembly or legislative staff or upon request of a legislative committee, the Crimes Against Children Division of the Department of Arkansas State Police shall immediately provide information requested with respect to child welfare as contemplated under the Arkansas Child Welfare Public Accountability Act, § 9-32-201 et seq.



§ 12-8-509 - Additional reporting required.

(a) The state agency or entity responsible for administering the twenty-four-hour toll-free Child Abuse Hotline or investigating an incident of neglect as defined under § 12-18-103(13)(B) shall:

(1) Develop and maintain statewide statistics of the incidents of neglect reported or investigated under § 12-18-103(13)(B);

(2) (A) Annually report no later than October 1 to the following:

(i) The Senate Interim Committee on Children and Youth;

(ii) The House Committee on Aging, Children and Youth, Legislative and Military Affairs;

(iii) The Senate Committee on Public Health, Welfare, and Labor; and

(iv) The House Committee on Public Health, Welfare, and Labor.

(B) The annual report under this section shall include all findings and statistics regarding incidents of neglect reported or investigated under § 12-18-103(13)(B), including, but not limited to, the following information:

(i) The age of the mother;

(ii) The type of illegal substance to which the newborn child was exposed prenatally;

(iii) The estimated gestational age of the newborn child at the time of birth; and

(iv) The newborn child's health problems; and

(3) (A) Notify each mandatory reporter who makes a call to the Child Abuse Hotline if the mandatory reporter's call is not accepted or is screened out on a subsequent Child Abuse Hotline supervisor review.

(B) The notification required under subdivision (a)(3)(A) of this section shall be made within forty-eight (48) hours, excluding weekends and holidays, after a mandatory reporter makes a call to the Child Abuse Hotline that is not accepted or is screened out on a subsequent Child Abuse Hotline supervisor review.

(b) If more than one (1) state agency or entity is responsible for administering the twenty-four-hour toll-free Child Abuse Hotline or investigating an incident of neglect as defined under § 12-18-103(13)(B), then the reporting under this section shall be a collaborative effort by all state agencies or entities involved.









Chapter 9 - Law Enforcement Officer Training and Standards

Subchapter 1 - -- Commission and Advisory Board on Standards and Training

§ 12-9-101 - Legislative determinations.

The General Assembly finds and determines that:

(1) The administration of criminal justice is of statewide concern and that law enforcement is important to the health, safety, and welfare of the people of this state;

(2) The state has a responsibility to ensure effective law enforcement by establishing minimum selection, training, and educational requirements for law enforcement officers and also to encourage advanced in-service training programs; and

(3) It is in the public interest that minimum levels of education and training be developed and made available to persons seeking to become law enforcement officers and to persons presently serving as law enforcement officers.



§ 12-9-102 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Commission on Law Enforcement Standards and Training as established by § 12-9-103;

(2) "Law enforcement officer" means any appointed law enforcement officer who is responsible for the prevention and detection of crime and the enforcement of the criminal, traffic, or highway laws of this state, excluding only those officers who are elected by a vote of the people; and

(3) "Political subdivision" means any county, municipality, township, or other specific local unit of general government.



§ 12-9-103 - Commission created -- Members -- Meetings -- Director.

(a) The Arkansas Commission on Law Enforcement Standards and Training shall consist of ten (10) members, to be appointed by the Governor with the advice and approval of the Senate.

(b) (1) (A) Two (2) members of the commission shall be chiefs of police of municipalities in Arkansas, two (2) members of the commission shall be county sheriffs of counties in this state, one (1) member shall be an officer of the Department of Arkansas State Police, two (2) members shall be appointed to represent the public, and one (1) member shall be an educator in the field of criminal justice.

(B) Each congressional district of the state shall be represented on the commission, with the remaining members to be appointed from the state at large.

(2) (A) One (1) member shall not be actively engaged in or retired from law enforcement.

(B) The member under subdivision (b)(2)(A) of this section shall be:

(i) Sixty (60) years of age and shall represent the elderly;

(ii) Appointed from the state at large subject to confirmation by the Senate; and

(iii) A full voting member.

(3) The person who is elected as president of the Arkansas Municipal Police Association or his or her designee shall be a full voting member of the commission.

(c) Members shall be appointed for terms of seven (7) years or until their successors are appointed and qualified.

(d) If a vacancy occurs on the commission due to death, resignation, or for other reason, the vacancy shall be filled by appointment by the Governor, in the same manner as provided for the initial appointment for the position, for the remainder of the unexpired portion of the term thereof.

(e) Members of the commission shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) The commission shall meet at such times as may be provided by the rules of the commission, or upon call of the chair, or upon written request of any four (4) members.

(g) Upon recommendation of the commission, the Governor shall appoint the Director of Law Enforcement Standards and Training, who shall perform such duties as may be directed by the commission and who shall serve at the pleasure of the Governor.



§ 12-9-104 - Commission's powers generally.

In addition to powers conferred upon the Arkansas Commission on Law Enforcement Standards and Training elsewhere in this subchapter, the commission may:

(1) (A) Promulgate rules and regulations for the administration of this subchapter.

(B) The rules and regulations promulgated by the commission shall not go into full force and effect until the commission seeks the advice of the Legislative Council and the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees of the Legislative Council and the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor;

(2) Require the submission of reports and information by police departments within this state;

(3) (A) (i) Establish minimum selection and training standards for admission to employment as a law enforcement officer.

(ii) The standards may take into account different requirements for urban and rural areas, full-time and part-time employment, and specialized police personnel.

(B) However, the minimum selection and training standards for admission to employment as a law enforcement officer shall not apply to volunteer police auxiliary officers, to volunteer officers of county sheriffs' mounted patrols, and to honorary police officer commissions issued by appropriate police authority;

(4) Establish minimum curriculum requirements for preparatory, in-service, and advanced courses and programs of schools operated by or for the state and political subdivisions for the specific purpose of training recruits for law enforcement officers;

(5) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies, and with universities, colleges, junior colleges, community colleges, and other institutions or organizations concerning the development of police training schools and programs or courses of instruction;

(6) Approve institutions and facilities to be used by or for the state or any political subdivision of the state for the specific purpose of training law enforcement officers and recruits;

(7) Adopt rules and minimum standards for schools which shall include, but not be limited to, the following:

(A) The curriculum for:

(i) Probationary police officers, which shall be offered by all certified schools, and which shall include, but shall not be limited to, courses on:

(a) Accident investigation;

(b) Arrest;

(c) Civil rights;

(d) Court testimonies;

(e) Criminal law;

(f) Firearms training;

(g) First aid;

(h) Handling of juvenile offenders;

(i) Human relations;

(j) Law of criminal procedure;

(k) Law of evidence;

(l) Physical training;

(m) Race relations and sensitivity;

(n) Recognition of mental conditions which require immediate assistance and methods to safeguard and provide assistance to a person in need of mental treatment;

(o) Reports;

(p) Search and seizure;

(q) Statements;

(r) Techniques of obtaining physical evidence;

(s) Traffic control; and

(t) Vehicle and traffic law; and

(ii) Permanent police officers, which shall include, but shall not be limited to, refresher and in-service training in:

(a) Any of the courses listed in subdivision (7)(A)(i) of this section;

(b) Advanced courses in any of the subjects listed in subdivision (7)(A)(i) of this section;

(c) Training for supervisory personnel; and

(d) Specialized training in subjects and fields to be selected by the board;

(B) Minimum courses of study, attendance requirements, and equipment requirements;

(C) Minimum requirements for instructors; and

(D) Minimum basic training requirements which a probationary police officer must satisfactorily complete before being eligible for permanent employment as a law enforcement officer;

(8) Make and encourage studies of any aspect of police administration;

(9) Conduct and stimulate research by public and private agencies designed to improve police administration and law enforcement;

(10) Make recommendations concerning matters within its purview pursuant to this subchapter;

(11) Make evaluations as may be necessary to determine if governmental units are complying with the provisions of this subchapter;

(12) Adopt and amend bylaws, consistent with law, for its internal management and control;

(13) Enter into contracts or do such things as may be necessary and incidental to the administration of this subchapter;

(14) Facilitate training of certified law enforcement officers pursuant to a memorandum of understanding between the State of Arkansas and the United States Department of Justice or the United States Department of Homeland Security concerning the enforcement of federal immigration laws;

(15) In consultation with the Arkansas Association of Chiefs of Police, develop and implement suggested selection and training requirements and nonmandatory basic and advanced levels of certification for chiefs of police; and

(16) In consultation with the Arkansas Sheriffs' Association, develop and implement suggested training requirements and nonmandatory basic and advanced levels of certification for county sheriffs.



§ 12-9-105 - Employees.

The Arkansas Commission on Law Enforcement Standards and Training may employ such employees as are necessary to efficiently and effectively carry out this subchapter and as may be authorized by appropriations of the General Assembly.



§ 12-9-106 - Selection and training requirements -- Exceptions.

(a) (1) The Arkansas Commission on Law Enforcement Standards and Training shall provide by rule that a person shall not be appointed as a law enforcement officer, except on a temporary or probationary basis not to exceed one (1) year, unless the person has satisfactorily completed a preparatory program of police training at a school approved by the commission.

(2) (A) A law enforcement officer who lacks the education and training qualifications or background investigation required by the commission shall not have his or her temporary or probationary employment extended beyond one (1) year, by renewal of appointment or otherwise, unless extraordinary circumstances exist in the majority opinion of the executive body of the commission.

(B) If the executive body of the commission determines under subdivision (a)(2)(A) of this section that extraordinary circumstances exist, the commission may approve an extension of temporary or probationary employment for no more than an eight-month period.

(b) (1) In addition to the requirements of subsection (a) of this section and § 12-9-104(7), the commission, by rules and regulations, shall fix such other qualifications as it deems necessary.

(2) However, no person who pleads or is found guilty of a felony shall be eligible to be appointed or certified as a law enforcement officer.

(c) The commission shall issue a certificate evidencing satisfaction of the requirements of subsections (a) and (b) of this section to any applicant who presents such evidence as may be required by its rules and regulations of satisfactory completion of a program or course of instruction in this or another state conforming to the content and quality required by the commission for approved education and training.

(d) Nothing in this section shall be construed to preclude any employing agency from establishing qualifications and standards for hiring, training, compensating, or promoting law enforcement officers that exceed those set by the commission.

(e) (1) Law enforcement officers already serving under full-time permanent appointment on December 31, 1977, shall not be required to meet the requirements of subsections (a) and (b) of this section as a condition of tenure or continued employment, nor shall failure of any such law enforcement officer to fulfill the requirements make him or her ineligible.

(2) Law enforcement officers employed prior to January 1, 1976, may continue their employment and participate in training programs on a voluntary or assigned basis, but failure to meet standards shall not be grounds for their dismissal or termination of employment. Subsequent termination of employment, whether voluntary or involuntary, shall not result in revocation of this exclusion status but such officers shall have the same powers, privileges, and rights and shall be subject to the same rules and restrictions as are applicable to officers whose certification is based on formal training.

(3) Personnel of law enforcement agencies whose status as to coverage under this subchapter is questionable on December 31, 1977, but who are subsequently determined to be subject thereto, shall have an effective date of compliance enforcement as set by the commission, and personnel employed prior to that date shall be excluded from mandatory compliance therewith.



§ 12-9-107 - Training programs.

(a) (1) For the purpose of this subchapter, the Arkansas Commission on Law Enforcement Standards and Training may cooperate with federal, state, and local law enforcement agencies in establishing and conducting instruction and training programs for law enforcement officers of this state, its counties, and municipalities.

(2) Cooperation under subdivision (a)(1) of this section may include without limitation the use of any training facility, equipment, or personnel to conduct training or provide services for any law enforcement or public safety purpose.

(b) The commission shall establish and maintain police training programs through such agencies and institutions as the commission may deem appropriate to carry out the intent of this subchapter, including provision for training participants under twenty-one (21) years of age in the Arkansas Police Corps Scholarship Program.

(c) The commission shall work with each state agency and political subdivision that adheres to the selection and training standards established by the commission to provide allowable tuition, living, and training expenses incurred by the officers in attendance at approved training programs.

(d) (1) It is the intent of this subchapter that the expenses of attending the approved training programs established under subsection (c) of this section shall be furnished by the state through the Arkansas Law Enforcement Training Academy or any other manner that may be prescribed by the commission, and no cost or charge shall be made to any local political subdivision for the actual cost of the training.

(2) The state shall not be liable for the travel cost or any salary in connection with attending any training program.

(3) The commission may accept reimbursement from any public or private entity for the use of its training facilities, equipment, or personnel during the providing of services.

(e) The expenses of attending training provided pursuant to a memorandum of understanding between the State of Arkansas and the United States Department of Justice or the United States Department of Homeland Security shall be paid in accordance with the provisions of § 12-8-104.

(f) The commission shall administer the training and certification program for court security officers under the Arkansas Court Security Act, § 16-10-1001 et seq.

(g) (1) Persons such as doctors, nurses, firefighters, first responders, or other medical personnel, persons engaged in homeland security, or persons otherwise engaged in assisting in the protection of public welfare and safety who are not law enforcement personnel may attend training or receive instruction at the invitation of the commission.

(2) The commission may assess a fee on a person invited to attend training or receive instruction under this subsection to reimburse the commission for costs associated with the training or instruction under this subsection.



§ 12-9-108 - Failure to meet qualifications -- Effect -- Exemptions.

(a) Actions taken by law enforcement officers who do not meet all of the standards and qualifications set forth in this subchapter or made by the Arkansas Commission on Law Enforcement Standards and Training shall not be held invalid merely because of the failure to meet the standards and qualifications.

(b) (1) Nothing in this subchapter or any requirements made by the commission shall prevent any action by a private citizen that is now authorized by law.

(2) No provision of this subchapter shall affect the deputizing of a private citizen by a law enforcement officer in a time of a disaster or emergency.

(3) Nothing in this subchapter or any other law shall prohibit inspectors and code enforcement officers of cities, towns, or counties from issuing citations for the violation of municipal or county codes, ordinances, or regulations that they are charged by their city, town, or county with the duty of enforcing.

(4) (A) Cities of the first class, cities of the second class, and incorporated towns are authorized to employ persons or to contract with private or public corporations, associations, or other entities, whether charitable, nonprofit, or for profit, that employ persons who do not meet certification requirements prescribed by the commission to enforce and execute any or all provisions of a municipal parking enforcement ordinance, including, but not limited to, the issuance of citations, the collection of fines, and any other parking enforcement process or procedure as may be established by ordinance of the municipality.

(B) Persons employed under this subdivision (b)(4) shall not carry firearms nor take any other official law enforcing action except that enumerated in subdivision (b)(4)(A) of this section.



§ 12-9-109 - Legal counsel.

The Attorney General shall serve as legal counsel to the Arkansas Commission on Law Enforcement Standards and Training, but he or she may designate one (1) or more members of his or her staff to provide legal service to the commission.



§ 12-9-110 - Training of civilians to file parking violations and traffic accident reports.

(a) The Arkansas Commission on Law Enforcement Standards and Training shall by regulation establish the qualifications including minimum training standards for persons performing law enforcement-related duties pursuant to this section within cities of the first class and within other areas of the State of Arkansas for cadets that are appointed by the Director of the Department of Arkansas State Police.

(b) Municipal police departments of cities of the first class and the Department of Arkansas State Police may employ persons who do not meet certification requirements prescribed by the commission, and the persons may:

(1) Issue citations for parking violations occurring within their respective jurisdictions; and

(2) Prepare traffic accident reports and issue any related traffic citations.

(c) Persons employed under this section shall not carry firearms or take any other official law enforcement action except as prescribed by this section.

(d) (1) Persons performing law enforcement duties pursuant to this section shall complete all training and meet all minimum standards prescribed by the commission for the exercise of that authority.

(2) However, the department and cities of the first class may establish more stringent training requirements.



§ 12-9-111 - Uniforms.

(a) After seeking prior review by the Legislative Council or Joint Budget Committee and approval by the Chief Fiscal Officer of the State, the Arkansas Commission on Law Enforcement Standards and Training shall be exempt from § 19-6-109(c) for the purpose of buying uniforms for students.

(b) The amount spent for the purchase of uniforms in any one (1) year shall be limited to forty thousand dollars ($40,000).



§ 12-9-112 - County sheriff as law enforcement officer.

Any former county sheriff of a county who served as county sheriff within that county for at least ten (10) years shall be deemed qualified to be employed as a law enforcement officer for any municipality located within that county, notwithstanding any law or regulation to the contrary.



§ 12-9-113 - Domestic violence training.

(a) (1) In accordance with the certification requirements of the Arkansas Commission on Law Enforcement Standards and Training for law enforcement officers, all new law enforcement officers in the State of Arkansas shall complete at least twenty (20) hours of training in domestic violence and twenty (20) hours of training in child abuse.

(2) Practicum training will also be sufficient for this requirement.

(b) Pertaining to domestic abuse, the topics that shall be covered are:

(1) The dynamics of domestic abuse;

(2) The Domestic Abuse Act of 1991, § 9-15-101 et seq.;

(3) Domestic abuse victim interview techniques;

(4) Supportive services available; and

(5) Pro-arrest guidelines and drawbacks of dual arrest and practices to promote the safety of officers.

(c) Pertaining to child abuse victim interview techniques, the topics that shall be covered are:

(1) Current law, including the Child Maltreatment Act, § 12-18-101 et seq., and the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.;

(2) Child sexual abuse; and

(3) Physical and behavioral indicators.



§ 12-9-114 - Training concerning sexual assaults.

(a) (1) The Arkansas Commission on Law Enforcement Standards and Training shall require all law enforcement officers to complete a minimum of twenty (20) hours of training concerning sexual assaults as a part of the basic police training course curriculum.

(2) Practicum training will be sufficient for this requirement.

(b) At a minimum, the training shall cover the following topics:

(1) The dynamics of sexual assault;

(2) The laws concerning sexual assault;

(3) Sexual assault victim interview techniques; and

(4) Support services available to sexual assault victims.



§ 12-9-115 - Training for constables.

After consultation with the Arkansas Constables Association, the Arkansas Commission on Law Enforcement Standards and Training shall develop a training course of one hundred twenty (120) hours to one hundred sixty (160) hours for certifying new constables.



§ 12-9-116 - Persons with disabilities training.

(a) (1) In accordance with the certification requirements of the Arkansas Commission on Law Enforcement Standards and Training for law enforcement officers, all law enforcement officers in the state shall complete additional continuing education and training as needed relating to persons with disabilities in a law enforcement context.

(2) Practicum training shall also be sufficient for the requirement under subdivision (a)(1) of this section.

(b) Training under subsection (a) of this section shall include without limitation:

(1) The dynamics of relating to a person with a disability;

(2) Interview techniques;

(3) Available supportive services; and

(4) Pro-arrest guidelines and drawbacks of dual arrest and practices to promote the safety of law enforcement officers.






Subchapter 2 - -- Law Enforcement Training Academy

§ 12-9-201 - Establishment.

There is established the Arkansas Law Enforcement Training Academy for the training and instruction of state, county, municipal, and other law enforcement officers.



§ 12-9-202 - Location of academy.

The Arkansas Law Enforcement Training Academy shall be located at a place which, in the opinion of the Arkansas Commission on Law Enforcement Standards and Training, will serve the best interests of the state in the carrying out of the intent and purposes of this subchapter.



§ 12-9-203 - Acceptance of gifts, grants, etc. -- Disposition.

(a) The Arkansas Law Enforcement Training Academy is granted authority to accept gifts, grants, donations, equipment and materials, and bequests of money or gratuities donated by private persons or corporations.

(b) All such money so received shall be deposited into the State Treasury to the credit of the Miscellaneous Agencies Fund Account of the State General Government Fund.



§ 12-9-204 - Academy instructors -- Law enforcement powers.

(a) All full-time basic police training course teaching and instruction personnel at the Arkansas Law Enforcement Training Academy, the Arkansas Police Corps Training Program at the University of Arkansas at Little Rock, and the Black River Technical College Law Enforcement Training Academy are classified and designated as law enforcement officers after meeting minimum qualifications for law enforcement officers certification as established by the Arkansas Commission on Law Enforcement Standards and Training.

(b) (1) The personnel shall have and exercise all authority and functions of other law enforcement officers in the State of Arkansas.

(2) The personnel shall have general law enforcement authority to cooperate with, assist, and support local law enforcement officers in all law enforcement activities and functions.

(c) The personnel shall:

(1) Be credited with service toward maintaining and increasing certification levels for time employed at the Arkansas Law Enforcement Training Academy and the Black River Technical College Law Enforcement Training Academy; and

(2) Receive credit for years of law enforcement service for time employed at the Arkansas Law Enforcement Training Academy, the Arkansas Police Corps Training Program at the University of Arkansas at Little Rock, or the Black River Technical College Law Enforcement Training Academy upon employment as law enforcement officers elsewhere in the State of Arkansas.

(d) An Arkansas Law Enforcement Training Academy, Arkansas Police Corps Training Program at the University of Arkansas at Little Rock, or Black River Technical College Law Enforcement Training Academy instructor classified and designated as a law enforcement officer under this section:

(1) Is not qualified to enroll in a different retirement system because of the classification or designation; and

(2) Shall not qualify for any benefit enhancement other than that available under his or her current retirement system.



§ 12-9-205 - Approval of applications.

Applications for attendance at the Arkansas Law Enforcement Training Academy shall be screened and approved as follows:

(1) Applicants of the Department of Arkansas State Police shall be approved by the Arkansas State Police Commission;

(2) Applications from sheriffs or deputy county sheriffs and constables shall be approved by the Executive Committee of the Arkansas Sheriffs Association; and

(3) Applications from any officer of a municipal police department shall be approved by the Executive Committee of the Arkansas Peace Officers' Association.



§ 12-9-206 - Expenses furnished by academy -- Exceptions.

(a) The Arkansas Law Enforcement Training Academy shall furnish, without cost to applicants, the necessary food, lodging, laundry, and other necessary expenses while attending the academy.

(b) (1) However, the salary of applicants and the necessary transportation cost in traveling to and from the academy shall be paid by the municipality or county in which employed.

(2) The travel expenses of a constable in attending the academy may be paid by the county.



§ 12-9-207 - Unopposed candidates for county sheriff.

(a) Any unopposed candidate for the position of county sheriff shall be permitted to attend the Arkansas Law Enforcement Training Academy for purposes of training and instruction.

(b) The county in which the applicant shall be employed shall pay any necessary transportation cost in traveling to and from the academy.



§ 12-9-208 - State Capitol Police -- Training course.

All members of the State Capitol Police shall satisfactorily complete the training course for law enforcement officers at the Arkansas Law Enforcement Training Academy within twelve (12) months of their hire date.



§ 12-9-209 - Counties, cities, etc. -- Reimbursement for training costs.

(a) (1) If any county, city, or town pays the cost or expenses for training a law enforcement officer at the Arkansas Law Enforcement Training Academy and another county, city, or town, or an agency of the State of Arkansas employs that officer within eighteen (18) months after completion of the training in a position requiring a certificate of training from the Arkansas Law Enforcement Training Academy, the state agency, county, city, or town so employing the officer, at the time of employing the officer, shall reimburse the county, city, or town for all or a portion of the expenses incurred by the county, city, or town for the training of the law enforcement officer at the academy, unless the law enforcement officer has been terminated by the county, city, or town which paid the costs or expenses of training, in which case no reimbursement is required from any county, city, or town hiring the officer.

(2) Reimbursement may only be sought from the first county, city, or town which employs the officer after the county, city, or town which paid the costs or expenses of training.

(3) Reimbursement shall include any salary, travel expenses, food, lodging, or other costs required to be paid by the county, city, or town, as follows:

(A) If the person is employed within two (2) months after completion of the training, the employing agency shall reimburse the total cost of the training;

(B) If the person is employed more than two (2) months but not more than six (6) months after completion of the training, the employing agency shall reimburse eighty percent (80%) of the cost of the training;

(C) If the person is employed more than six (6) months but not more than ten (10) months after completion of the training, the employing agency shall reimburse sixty percent (60%) of the cost of the training;

(D) If the person is employed more than ten (10) months but not more than fourteen (14) months after completion of the training, the employing agency shall reimburse forty percent (40%) of the cost of the training; or

(E) If the person is employed more than fourteen (14) months but not more than eighteen (18) months after completion of the training, the employing agency shall reimburse twenty percent (20%) of the cost of the training.

(b) (1) If any county, city, town, or state agency which employs an officer whose training expense was paid by another county, city, or town fails to make reimbursement for the expenses as required in subsection (a) of this section, the county, city, or town entitled to reimbursement shall notify the Treasurer of State.

(2) The Treasurer of State shall then withhold the amount of the reimbursement due for training the officer from the county or municipal aid of the employing county, city, or town or from funds appropriated to the employing state agency and shall remit the amount to the county, city, or town which is entitled to the reimbursement under the provisions of this section.



§ 12-9-210 - Designated law enforcement agencies.

(a) The Arkansas Law Enforcement Training Academy and the Black River Technical College Law Enforcement Training Academy are designated as law enforcement agencies.

(b) The primary role of the Arkansas Law Enforcement Training Academy and the Black River Technical College Law Enforcement Training Academy is to conduct law enforcement training.






Subchapter 3 - -- Auxiliary Law Enforcement Officers

§ 12-9-301 - Definitions.

As used in this subchapter:

(1) "Auxiliary law enforcement officer" means a person who meets the minimum standards and training requirements prescribed for such officers by law and regulations, and who is appointed by a political subdivision or a law enforcement agency as a reserve officer, volunteer officer, or mounted patrol, but does not include any officer or deputy county sheriff employed by a planned community property owners' association;

(2) "Commission" means the Arkansas Commission on Law Enforcement Standards and Training as established by § 12-9-103;

(3) "Direct supervision" means having a designated on-duty, full-time certified law enforcement officer responsible for the direction, conduct, and performance of the auxiliary law enforcement officer when that auxiliary law enforcement officer is working an assigned duty, but does not mean that the full-time certified law enforcement officer must be in the physical presence of the auxiliary law enforcement officer when the auxiliary law enforcement officer is working an assigned duty;

(4) "Honorary police officer" means any person having no law enforcement authority except as a private citizen;

(5) "Law enforcement agency" means any police force or organization whose primary responsibility as established by statute or ordinance is the enforcement of the criminal, traffic, or highway laws of this state;

(6) "Law enforcement officer" means any appointed law enforcement officer or county sheriff who is responsible for the prevention and detection of crime and the enforcement of the criminal, traffic, or highway laws of this state;

(7) "Part-time law enforcement officer" means, as applied to employment and training requirements, any officer working less than twenty (20) hours per week and receiving a salary from the employing law enforcement agency; and

(8) "Political subdivision" means any county, municipality, township, or other specific local unit of general government.



§ 12-9-302 - Arkansas Commission on Law Enforcement Standards and Training -- Powers and duties.

In addition to the powers conferred upon the Arkansas Commission on Law Enforcement Standards and Training in §§ 12-9-104 -- 12-9-107, the commission shall have power to:

(1) Promulgate rules and regulations for the administration of this subchapter;

(2) Require the submission of reports and information by law enforcement agencies within this state;

(3) (A) Establish minimum selection and training standards for admission to appointment as an auxiliary law enforcement officer. The standards may take into account different requirements for urban and rural areas.

(B) However, the minimum selection and training standards for admission to appointment may not exceed those required for part-time law enforcement officers;

(4) Establish minimum curriculum requirements for preparatory, in-service, and advanced courses and programs of schools operated by and for the training of auxiliary law enforcement officers;

(5) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies, and with universities, colleges, junior colleges, community colleges, and other institutions or organizations concerning the development of police training schools and programs or courses of instruction;

(6) Approve institutions and facilities to be used by or for the state or any political subdivision thereof for the specific purpose of training law enforcement officers and recruits;

(7) Exclude auxiliary law enforcement officers from training classes sponsored and supported by the Arkansas Law Enforcement Training Academy;

(8) Adopt rules and minimum standards for such schools which shall include, but not be limited to, establishing minimum:

(A) Basic training requirements which an auxiliary law enforcement officer must satisfactorily complete before being eligible for appointment;

(B) Course attendance and equipment requirements; and

(C) Requirements for instructors;

(9) Conduct review of agency records to assist any department head in complying with the provisions of this subchapter;

(10) Adopt and amend bylaws, consistent with law, for its internal management and control; and

(11) Enter into contracts or do such things as may be necessary and incidental to the administration of this subchapter.



§ 12-9-303 - Authority of officers.

(a) An auxiliary law enforcement officer shall have the authority of a police officer as set forth by statutes of this state when the auxiliary law enforcement officer is performing an assigned duty and is under the direct supervision of a full-time certified law enforcement officer.

(b) When not performing an assigned duty and when not working under the direct supervision of a full-time certified law enforcement officer, an auxiliary law enforcement officer shall have no authority other than that of a private citizen.

(c) An auxiliary law enforcement officer, when not working under the direct supervision of a full-time certified law enforcement officer, may perform tasks such as traffic direction, parade functions, etc., that are clearly not law enforcement functions and are assigned by the law enforcement agency.

(d) Nothing in this subchapter shall be construed as defining an auxiliary law enforcement officer as a full-time certified law enforcement officer, a part-time certified law enforcement officer, or a specialized certified officer as defined by §§ 12-9-101, 12-9-102, 12-9-104 -- 12-9-109 and the commission.



§ 12-9-304 - Appointment and training requirements.

(a) (1) No person shall be appointed as an auxiliary law enforcement officer until the minimum standards for appointment and training requirements have been completed.

(2) Any auxiliary law enforcement officer who has not met these requirements shall have no law enforcement authority except that which is authorized for a private citizen.

(b) All persons who are serving as auxiliary law enforcement officers prior to March 24, 1983, are exempt from meeting the appointment requirements.

(c) The training requirements for auxiliary law enforcement officers shall be established by the Arkansas Commission on Law Enforcement Standards and Training, and the basic training course shall not exceed the part-time law enforcement officers' training requirements.

(d) Honorary police officers are exempt from the provisions of this subchapter.

(e) The commission may issue a certificate evidencing satisfactory completion of the requirements of this subchapter when evidence is submitted by the law enforcement agency director, chief, or county sheriff that the auxiliary law enforcement officer has met the training and selection requirements.

(f) It shall be the responsibility of the appointing law enforcement agency to provide or have provided not less than one hundred (100) hours of commission-approved law enforcement training, which will include a firearms qualification course equivalent to the firearms qualification requirements for a full-time law enforcement officer, and no auxiliary law enforcement officer shall bear arms until having successfully completed the training.

(g) Nothing in this section shall be construed to preclude any law enforcement agency from establishing qualifications and standards for appointing and training of auxiliary law enforcement officers that exceed those set by this subchapter or by the commission.

(h) Any auxiliary law enforcement officer failing to meet the training requirements as set forth in this subchapter shall lose his or her appointment as auxiliary law enforcement officer and shall not be reappointed until training requirements have been met.

(i) No person may be appointed or serve as an auxiliary law enforcement officer if the person has been convicted by a state or by the federal government of a crime, the punishment for which could have been imprisonment in a federal penitentiary or a state prison.

(j) Every person appointed or serving as an auxiliary law enforcement officer shall be a citizen of the United States and shall be at least twenty-one (21) years of age.



§ 12-9-305 - Failure to meet standards -- Actions by private citizens.

(a) An auxiliary law enforcement officer who does not meet the standards and qualifications set forth in this subchapter or any made by the Arkansas Commission on Law Enforcement Standards and Training shall not take any official action as a law enforcement officer and any action taken shall be held as invalid.

(b) (1) Nothing in this subchapter or any requirement made by the commission shall prevent any action by a private citizen that is now authorized by law.

(2) No provision of this subchapter shall affect the deputizing of a private citizen by a law enforcement officer in a time of a disaster or emergency.



§ 12-9-306 - Number restricted.

(a) (1) Recognizing the need for limiting the number of auxiliary law enforcement officers in this state, a political subdivision is given the authority to appoint auxiliary law enforcement officers and the political subdivision shall have no more auxiliary law enforcement officers than the larger number of:

(A) One (1) auxiliary law enforcement officer for each full-time certified law enforcement officer employed by the appointing law enforcement agency; or

(B) One (1) auxiliary law enforcement officer for each one thousand (1,000) persons in the political subdivision as determined by the latest official census.

(2) (A) However, if due to special or unusual problems or circumstances, any political subdivision has a need for a greater number of auxiliary law enforcement officers than is authorized in subdivisions (a)(1)(A) or (B) of this section, it may make a request to the Arkansas Commission on Law Enforcement Standards and Training for the additional auxiliary law enforcement officers.

(B) Each request shall state the special or unusual problems involved which justify the request, the number of additional auxiliary law enforcement officers requested, and such other information as the commission may require.

(C) If the commission finds that the public interest will best be served by allowing the political subdivision to appoint the additional auxiliary law enforcement officers requested, it may grant the request.

(b) Honorary police officers without law enforcement authority are not restricted in number by this section.



§ 12-9-307 - Benefits.

(a) The auxiliary law enforcement officer or the governing political subdivision may elect to join the workers' compensation system for the benefit of the auxiliary law enforcement officer, and the auxiliary law enforcement officer may receive benefits therefrom as provided by statutes.

(b) Auxiliary law enforcement officers shall have no claim to the benefits of any police retirement and pension funds in this state. Any claim presented by an auxiliary law enforcement officer for benefits from any police retirement and pension fund shall be held null and void.

(c) The political subdivision may elect to provide liability insurance, uniforms, and such other equipment as may be necessary to perform the assigned tasks, and these provisions shall not be considered as salary or wages.

(d) An auxiliary law enforcement officer may receive such compensation, per diem, expenses, or other allowances for his or her services, for such purposes as transporting juveniles, as may be agreed to by the appointing authority.



§ 12-9-308 - Liability of law enforcement agency and political subdivision.

The law enforcement agency director, chief, or county sheriff and the political subdivision appointing the auxiliary law enforcement officer shall not be held either civilly or criminally liable or in any other manner for the actions of an auxiliary law enforcement officer.






Subchapter 4 - -- Radar Instructors and Operators

§ 12-9-401 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Commission on Law Enforcement Standards and Training as established by § 12-9-103;

(2) "Full-time law enforcement officer" means any county sheriff or officer employed by a law enforcement agency who works forty (40) or more hours per week or any part-time law enforcement officer employed by a law enforcement agency who has met the selection and training requirements for full-time certified officers;

(3) "Law enforcement agency" means any police force or organization whose primary responsibility as established by statute or ordinance is the enforcement of the criminal, traffic, or highway laws of this state;

(4) "Law enforcement officer" means any appointed law enforcement officer or county sheriff who is responsible for the prevention and detection of crime and the enforcement of the criminal, traffic, or highway laws of this state;

(5) "Part-time law enforcement officer" means any officer working less than twenty (20) hours per week and receiving a salary from the employing law enforcement agency;

(6) "Police traffic radar" means any speed measurement device utilizing the Doppler principle or an infrared light system to measure the speed of motor vehicles; and

(7) "Political subdivision" means any county, municipality, township, or other specific local unit of general government.



§ 12-9-402 - Powers and duties of the commission.

In addition to the powers conferred upon the Arkansas Commission on Law Enforcement Standards and Training in §§ 12-9-104 -- 12-9-107, the commission shall have power to:

(1) Promulgate rules and regulations for the administration of this subchapter;

(2) Require the submission of reports and information by law enforcement agencies within this state;

(3) Establish minimum selection and training standards for appointment as a police traffic radar operator and police traffic radar instructor. The standards may take into account different requirements for urban and rural areas;

(4) Establish minimum curriculum requirements for the basic radar operator's course, the basic radar instructor's course, and the refresher courses for the radar operators and the radar instructors;

(5) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies, and with universities, colleges, junior colleges, community colleges, and other institutions or organizations concerning the development of police traffic radar training schools and programs or courses of instruction;

(6) Approve institutions and facilities to be used by or for the state or any political subdivision thereof for the specific purpose of training radar operators and radar instructors;

(7) Exclude part-time law enforcement officers and honorary law enforcement officers from training classes sponsored and supported by the Arkansas Law Enforcement Training Academy for the training of radar operators and radar instructors;

(8) Adopt rules and minimum standards for such schools and courses which shall include, but not be limited to, establishing minimum:

(A) Basic and refresher training requirements which police radar operators and police radar instructors must satisfactorily complete before being eligible for radar certification;

(B) Course attendance and equipment requirements; and

(C) Requirements for instructors;

(9) Conduct review of agency records to assist any department head in complying with the provisions of this subchapter;

(10) Adopt and amend bylaws, consistent with law, for its internal management and control; and

(11) Enter into contracts or do such things as may be necessary and incidental to the administration of this subchapter.



§ 12-9-403 - Appointment and training.

(a) No person shall be appointed as a police traffic radar operator or police traffic radar instructor until the minimum standards for training requirements have been completed.

(b) The training requirements for police traffic radar operators or police traffic radar instructors shall be established by the Arkansas Commission on Law Enforcement Standards and Training.

(c) The commission may issue a certificate evidencing satisfactory completion of the requirements of this subchapter when evidence is submitted by the law enforcement agency director, chief, or county sheriff that the police traffic radar operator has met the training requirements.

(d) Nothing in this section shall be construed to preclude any law enforcement agency from establishing qualifications and standards for appointing and training of police traffic radar operators and police traffic radar instructors that exceed those set by this subchapter or by the commission.

(e) Any police traffic radar operator or police traffic radar instructor failing to meet the training requirements as set forth in this subchapter shall lose his or her authority to operate a police traffic radar for enforcement purposes.

(f) A law enforcement officer shall complete the commission-required training for officer certification before being eligible for certification as a police traffic radar operator.

(g) Only a full-time law enforcement officer, part-time I law enforcement officer, part-time II law enforcement officer, or an auxiliary law enforcement officer appointed as a reserve law enforcement officer as defined by commission rule is eligible for certification as a police traffic radar operator.



§ 12-9-404 - Failure to meet standards.

A police traffic radar operator who does not meet the standards and qualifications set forth in this subchapter or any made by the Arkansas Commission on Law Enforcement Standards and Training shall not take any official action as a police traffic radar operator and any action taken shall be held as invalid.






Subchapter 5 - -- Management Training and Education

§ 12-9-501 - Legislative determination.

(a) The Criminal Justice Institute, an educational entity, was created for the purpose of providing management education and training, technical assistance, practical research and evaluation, a clearinghouse, and computer and forensic education and training for Arkansas law enforcement and national law enforcement.

(b) The initiatives developed by the Criminal Justice Institute are applicable on a national level, and this application for conceptualization and practice will be through the National Center for Rural Law Enforcement.

(c) (1) The General Assembly recognizes the importance of providing management, education, and training to law enforcement and, through the initiatives developed by the Criminal Justice Institute, the citizens of the State of Arkansas will be better served.

(2) These initiatives further the enhancement of the workforce through the developmental process of continuing education by which skills are upgraded and capabilities increased.

(3) This process will assist law enforcement ability to adapt to an ever-changing environment.



§ 12-9-502 - Administration and approval.

(a) (1) The Criminal Justice Institute of the University of Arkansas at Little Rock has served as the coordinator and manager of all supervision, management, and executive education and training for law enforcement officers in the State of Arkansas.

(2) Effective July 1, 1997, to accomplish its broader scope and mission, the institute and its functions, budget, personnel, equipment, all funds, and existing contracts and agreements, including those made at the behest of the institute, shall be transferred in their entirety from the University of Arkansas at Little Rock to the University of Arkansas to better serve the citizens of the State of Arkansas.

(b) (1) (A) In its association with the University of Arkansas as a division thereof, the Director of the Criminal Justice Institute shall be appointed by and report to the President of the University of Arkansas.

(B) The president shall seek the advice and counsel of the Criminal Justice Institute Advisory Board for Law Enforcement Management Training and Education in the appointment of the director.

(2) In the administration of the institute, efforts shall be made to maintain personnel salary levels at a competitive level to permit recruitment of the best qualified candidates.



§ 12-9-503 - Criminal Justice Institute Advisory Board.

(a) There is established the Criminal Justice Institute Advisory Board for Law Enforcement Management Training and Education.

(b) (1) The board shall have sixteen (16) members.

(2) (A) (i) The board shall consist of the following representatives:

(a) Two (2) representatives from the Arkansas Municipal Police Association;

(b) Two (2) representatives from the Arkansas Association of Chiefs of Police;

(c) Two (2) representatives from the Arkansas Sheriffs Association; and

(d) Two (2) faculty members or administrators from institutions of higher education.

(ii) The eight (8) members of the board in subdivision (b)(2)(A)(i) of this section shall be appointed by the Governor.

(iii) Terms of the eight (8) members appointed pursuant to subdivision (b)(2)(A)(ii) of this section shall be four (4) years in length.

(B) Other members of the board shall be:

(i) The Special Agent in Charge of the Arkansas office of the Federal Bureau of Investigation or his or her designee;

(ii) The Executive Director of the Arkansas Sheriffs Association;

(iii) The Executive Director of the Arkansas Association of Chiefs of Police;

(iv) The Executive Director of the Arkansas Municipal Police Association;

(v) The Director of the Criminal Justice Institute;

(vi) The Director of Legislative and Governmental Affairs of the Arkansas State Police Association;

(vii) A citizen at large nominated by the Director of the Criminal Justice Institute; and

(viii) The President of the University of Arkansas or his or her designee.

(C) (i) Terms of the members serving pursuant to subdivision (b)(2)(B) of this section shall be five (5) years in length, and the terms shall be staggered so that, insofar as is possible, an equal number of members shall rotate each year.

(ii) However, the term of a member who serves by virtue of the office he or she holds shall run so long as the member holds the office.



§ 12-9-504 - Evaluation.

In order to ensure quality control, provide for efficient use of available resources, and minimize duplication of effort, the Criminal Justice Institute shall be the clearinghouse to determine the qualifications of instructors, both academic and practitioner, and to certify all programs of instruction pursuant to this subchapter.



§ 12-9-505 - Certification and accreditation program.

The Criminal Justice Institute shall develop a certification and accreditation program for all law enforcement supervisors, managers, and heads of police departments and law enforcement agencies.



§ 12-9-506 - Compensation.

In order to ensure the best available training, education, and programs, the Criminal Justice Institute is authorized to pay honoraria to state, county, and municipal employees upon approval of their supervisors and within their line item salary maximum limits.



§ 12-9-507 - Staffing procedure.

The Criminal Justice Institute shall submit to the Joint Budget Committee a yearly report reflecting hiring and participation.



§ 12-9-508 - National Center for Rural Law Enforcement Advisory Board.

(a) There is established the National Center for Rural Law Enforcement Advisory Board to address policy issues, provide guidance, and further develop national initiatives.

(b) The members of the board shall be appointed by the Director of the Criminal Justice Institute and approved by the President of the University of Arkansas and shall include:

(1) The President of the University of Arkansas or his or her designee;

(2) The Director of the Criminal Justice Institute;

(3) A member of the House of Representatives;

(4) A member of the Senate;

(5) Two (2) executives with law enforcement experience;

(6) A national-level executive with law enforcement experience;

(7) A prominent academician; and

(8) A nationally prominent citizen.






Subchapter 6 - -- Law Enforcement Officer Employment, Appointment, or Separation

§ 12-9-601 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Commission on Law Enforcement Standards and Training; and

(2) "Employing agency" means any state agency or any county, municipality, or other political subdivision of the state, or any agent thereof, which has constitutional or statutory authority to employ or appoint persons as law enforcement officers.



§ 12-9-602 - Notice of employment, appointment, or separation -- Response by the law enforcement officer -- Duty of commission.

(a) (1) (A) An employing agency shall immediately notify the Arkansas Commission on Law Enforcement Standards and Training in writing, on a form adopted by the commission, of the employment or appointment, or separation from employment or appointment, of any law enforcement officer.

(B) The employing agency must maintain the original form and submit, or electronically transmit, a copy of the form to the commission.

(2) Separation from employment or appointment includes any firing, termination, resignation, retirement, or voluntary or involuntary extended leave of absence of any law enforcement officer.

(b) (1) (A) In a case of separation from employment or appointment, the employing agency shall execute and maintain an affidavit-of-separation form adopted by the commission, setting forth in detail the facts and reasons for such separation.

(B) A copy of the affidavit-of-separation form must be submitted, or electronically transmitted, to the commission.

(C) The affidavit must be executed under oath and subject to the provisions of § 5-53-103 concerning false swearing.

(2) In a case of a separation from employment or appointment for one (1) of the following reasons, the notice shall state that:

(A) The law enforcement officer was separated for his or her failure to meet the minimum qualifications for employment or appointment as a law enforcement officer;

(B) The law enforcement officer was dismissed for a violation of state or federal law;

(C) The law enforcement officer was dismissed for a violation of the regulations of the law enforcement agency; or

(D) The law enforcement officer resigned while he or she was the subject of a pending internal investigation.

(3) Any law enforcement officer who has separated from employment or appointment must be permitted to respond to the separation, in writing, to the commission, setting forth the facts and reasons for the separation as he or she understands them.

(c) (1) Before employing or appointing a law enforcement officer, a subsequent employing agency must contact the commission to inquire as to the facts and reasons a law enforcement officer became separated from any previous employing agency.

(2) The commission shall, upon request and without prejudice, provide to the subsequent employing agency all information that is required under subsections (a) and (b) of this section and that is in its possession.

(d) (1) An administrator of an employing agency who discloses information pursuant to this section is immune from civil liability for such disclosure or its consequences.

(2) No employing agency shall be civilly liable for disclosure of information under this subchapter or performing any other duties under this subchapter.

(e) (1) The commission, its members, and its employees who disclose information pursuant to this section are immune from civil liability for such disclosure or its consequences.

(2) The commission, its members, and its employees shall not be civilly liable for:

(A) Disclosure of information under this subchapter; or

(B) Performing any other duties under this subchapter.



§ 12-9-603 - Certification review.

The Arkansas Commission on Law Enforcement Standards and Training shall review the certification of a law enforcement officer to determine whether the certification should be suspended or revoked if an employing agency reports the law enforcement officer was separated from employment or appointment for one (1) of the reasons specified in § 12-9-602(b)(2).









Chapter 10 - Communications Systems

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Statewide Radio Communications System

§ 12-10-201 - Definitions.

As used in this subchapter:

(1) "Assigned county frequency" means a frequency assigned to a specific county sheriff's office for carrying on day-to-day operations within the county. This frequency is allocated for use by the specific county-based stations and mobile units which are participating in the statewide communications system;

(2) "High band communication system" means frequencies assigned to larger municipal police departments and the county sheriffs' offices of Pulaski County, Garland County, and Sebastian County. The high band communication system frequencies shall be between 150 megahertz (MHz) and 175 megahertz (MHz);

(3) "Law enforcement agency" means the county sheriff's department, municipal police department, or city marshal;

(4) "Statewide base-to-base frequency" means a common statewide frequency for carrying on routine business between agencies located in different counties. This frequency is allocated for base station use only. Mobile units are not allowed to operate on this frequency. The statewide base-to-base frequency shall be 37.20 megahertz (MHz); and

(5) "Statewide emergency frequency" means a common statewide frequency for use in an emergency situation between law enforcement agencies. This frequency is allocated for use by all participating agency-based stations and mobile units. The statewide emergency frequency shall be 37.24 megahertz (MHz).



§ 12-10-202 - Transmissions by unauthorized persons -- Penalty.

(a) It shall be unlawful to transmit over a frequency assigned to a law enforcement agency or department unless it has been approved by the agency or department head or his or her designee.

(b) Violation of this or any other portion of this subchapter shall constitute a Class A misdemeanor.



§ 12-10-203 - Policy committee.

(a) A seven-member policy committee composed of two (2) representatives each from the Arkansas Sheriffs Association, the Arkansas Chiefs of Police Association, and the Arkansas Law Enforcement Officers Association and one (1) representative from the Department of Arkansas State Police will be responsible for policy making and for policing a statewide communication system.

(b) Members of the policy committee will be appointed by the presidents of the respective law enforcement associations and the Director of the Department of Arkansas State Police.



§ 12-10-204 - Special conditions for use of statewide emergency frequency.

The following constitute conditions whereby the emergency frequency can be used if assistance from other counties or the Department of Arkansas State Police is needed:

(1) A potential life or death situation such as:

(A) A serious traffic accident involving personal injury;

(B) Major danger to life from chemicals, explosives, gas, or nuclear or other hazardous material; or

(C) Implementing rescue efforts;

(2) A felony in progress or pursuing a felon or suspected felon;

(3) A civil disorder;

(4) A natural disaster;

(5) Emergency access to the nearest national crime information center or criminal justice information system computer terminal involving information as needed for subdivision (2) of this section; or

(6) A mobile unit traveling outside its assigned county for conducting official business with law enforcement agencies in that jurisdiction.



§ 12-10-205 - Frequency allocation.

(a) The assigned county operating frequency will be used for:

(1) Base-to-mobile and mobile-to-mobile unit transmissions within each county;

(2) Base-to-base radio transmissions within those counties which have more than one (1) base station operating on the county frequency;

(3) Emergency transmission using a 1033 code within each county when assistance from other counties or the Department of Arkansas State Police is not needed; and

(4) (A) With permission of the county sheriffs concerned, adjacent counties may allow each other's mobile units to install, receive, and transmit crystals and operate, when necessary, on each other's assigned county operating frequency.

(B) In lieu of the preceding, adjacent county law enforcement mobile units may install receivers or scanners on each other's assigned county frequency in order to have cross band communication capability with each other.

(b) The statewide base-to-base frequency, 37.20 megahertz (MHz), will be used for:

(1) All routine base-to-base law enforcement radio transmissions between city and county and law enforcement agencies located in different counties. It can also be used for a base-to-base radio transmission in the same county when necessary; and

(2) Routine access to the nearest state police district headquarters and the nearest national crime information center or criminal justice information system computer terminal.

(c) (1) The statewide emergency frequency, 37.24 megahertz (MHz), will be used under special conditions found in § 12-10-204 and when radio contact between various law enforcement base stations or mobile units is mandatory for the preservation of peace or the protection of life and property.

(2) The statewide emergency frequency may be used by law enforcement agencies within their assigned jurisdiction in the event of a breakdown on the county operating frequency or the statewide base-to-base frequency, only as an interim measure in lieu of the assigned county operating frequency or the statewide base-to-base frequency, if all three (3) of the following conditions are met:

(A) The breakdown has occurred on a base station. Mobile unit breakdowns on the county frequency will not be cause for use of the emergency frequency;

(B) Maximum efforts are exerted in getting the broken-down base station back on the air; and

(C) All surrounding counties are to be advised as to why the emergency frequency is being used in lieu of the county operating frequency or statewide base-to-base frequency and an approximate time as to when this condition will be corrected.



§ 12-10-206 - Assigned county operating frequency.

The following counties shall be assigned the following frequencies:

(1) 37.04 megahertz (MHz): Calhoun, Chicot, Clark, Faulkner, Fulton, Little River, Monroe, Newton, Poinsett, and Scott;

(2) 37.06 megahertz (MHz): Ashley, Benton, Cleburne, Columbia, Cross, Jefferson, Howard, Logan, Marion, and Randolph;

(3) 37.08 megahertz (MHz): Baxter, Clay, Drew, Lonoke, Ouachita, Sevier, and Yell;

(4) 37.12 megahertz (MHz): Craighead, Dallas, Desha, Madison, Polk, Prairie, and Stone;

(5) 37.14 megahertz (MHz): Carroll, Hot Spring, Lawrence, Lee, Lincoln, and Van Buren;

(6) 37.16 megahertz (MHz): Arkansas, Boone, Crittenden, Nevada, Perry, and Sharp;

(7) 37.28 megahertz (MHz): Grant, Greene, Johnson, Lafayette, Montgomery, Phillips, and White;

(8) 37.32 megahertz (MHz): Cleveland, Conway, Franklin, Independence, Pike, and St. Francis;

(9) 37.36 megahertz (MHz): Bradley, Crawford, Izard, Mississippi, Pope, Saline, and Woodruff;

(10) 37.40 megahertz (MHz): Jackson, Hempstead, Searcy, and Union; and

(11) 37.42 megahertz (MHz): Sebastian.



§ 12-10-207 - Interfacing the Department of Arkansas State Police Communications System.

In order to interface the separate Department of Arkansas State Police Communications System with that of the statewide law enforcement communications system:

(1) All municipal and county law enforcement agencies should install receivers on the frequency of the district of the Department of Arkansas State Police in which their county or city is located, at their base stations and in their vehicles so that effective cross banding of communications with the department can be accomplished when necessary;

(2) All department district headquarters will monitor the statewide base-to-base frequency, 37.20 megahertz (MHz), and the statewide emergency frequency, 37.24 megahertz (MHz), and respond to calls by transmitting on the frequency of the district of the department in which their county or city is located, which will be monitored by local law enforcement agencies;

(3) All department mobile units will have the capability to monitor the emergency frequency, 37.24 megahertz (MHz), and respond to calls by transmitting on the frequency of the district of the department in which their county or city is located, which will be monitored by local law enforcement agencies; and

(4) With the permission of the department, counties may, at their own expense, place complete mobile radios with the assigned county frequency in department vehicles.



§ 12-10-208 - Official transmissions only.

(a) All radio transmissions should be used for conducting official law enforcement business only and should be as clear and concise as possible.

(b) Standard "ten" signals and the phonetic alphabet are recommended for use by all participating agencies.






Subchapter 3 - -- Arkansas Public Safety Communications Act of 1985

§ 12-10-301 - Title.

This subchapter may be cited as the "Arkansas Public Safety Communications Act of 1985".



§ 12-10-302 - Legislative findings, policy, and purpose.

(a) It has been determined to be in the public interest to shorten the time and simplify the method required for a citizen to request and receive emergency aid.

(b) The provision of a single, primary three-digit emergency number through which fire suppression, rescue, disaster and major emergency, emergency medical, and law enforcement services may be quickly and efficiently obtained will provide a significant contribution to response by simplifying notification of these emergency service responders. A simplified means of procuring these emergency services will result in saving of life, a reduction in the destruction of property, quicker apprehension of criminals, and ultimately the saving of moneys.

(c) Establishment of a uniform emergency telephone number is a matter of concern to all citizens.

(d) The emergency number 911 has been made available at the national level for implementation throughout the United States and Canada.

(e) It is found and declared necessary to:

(1) Establish the National Emergency Number 911 (nine, one, one) as the primary emergency telephone number for use in participating political subdivisions of the State of Arkansas;

(2) Authorize each chief executive to direct establishment and operation of 911 public safety communications centers in their political subdivisions and to designate the location of a 911 public safety communications center and agency which is to operate the center. As both are elected positions, a county judge must obtain concurrence of the county sheriff;

(3) Encourage the political subdivisions to implement 911 public safety communications centers; and

(4) Provide a method of funding for the political subdivisions which will allow them to implement, operate, and maintain a 911 public safety communications center.



§ 12-10-303 - Definitions.

As used in this subchapter:

(1) "Automatic location identification" means an enhanced 911 service capability that enables the automatic display of information defining the geographical location of the telephone used to place the 911 call;

(2) "Automatic number identification" means an enhanced 911 service capability that enables the automatic display of the ten-digit number used to place a 911 call from a wire line, wireless, voice over internet protocol, or any nontraditional phone service;

(3) "Basic 911 system" means a system by which the various emergency functions provided by public and private safety agencies within each political subdivision may be accessed utilizing the three-digit number 911, but no available options are included in the system;

(4) "Board" means the Arkansas Emergency Telephone Services Board created by this subchapter;

(5) "Chief executive" means the Governor, county judges, mayors, city managers, or city administrators of incorporated places, and is synonymous with head of government, dependent on the level and form of government;

(6) "CMRS connection" means each account or number assigned to a CMRS customer;

(7) (A) "Commercial mobile radio service" or "CMRS" means commercial mobile service under §§ 3(27) and 332(d), Federal Telecommunications Act of 1996, 47 U.S.C. § 151 et seq., Federal Communications Commission rules, and the Omnibus Budget Reconciliation Act of 1993.

(B) (i) "Commercial mobile radio service" or "CMRS" includes any wireless, two-way communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional and competitive or functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network radio access line.

(ii) "Commercial mobile radio service" or "CMRS" does not include services whose customers do not have access to 911 or a 911-like service, a communication channel suitable only for data transmission, a wireless roaming service or other nonlocal radio access line service, or a private telecommunications system;

(8) "Dispatch center" means a public or private agency that dispatches public or private safety agencies but does not operate a 911 public safety answer point;

(9) "Enhanced 911 network features" means those features of selective routing that have the capability of automatic number and location identification;

(10) (A) "Enhanced 911 system" means enhanced 911 service, which is a telephone exchange communications service consisting of telephone network features and public safety answering points designated by the chief executive that enables users of the public telephone system to access a 911 public safety communications center by dialing the digits "911".

(B) The service directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated and provides the capability for automatic number identification and automatic location identification;

(11) "Exchange access facilities" means all lines provided by the service supplier for the provision of local exchange service, as defined in existing general subscriber services tariffs;

(12) "Governing authority" means county quorum courts and governing bodies of municipalities;

(13) "911 public safety communications center" means the communications center operated on a twenty-four-hour basis by one (1) of the operating agencies defined by this subchapter and as designated by the chief executive of the political subdivision that includes the public safety answering point and dispatches one (1) or more public safety agencies;

(14) "Nontraditional phone service" means any service that:

(A) Enables real-time voice communications from the user's location to customer premise equipment;

(B) Permits users to receive calls that originate on the public switched telephone network or to terminate calls to the public switched telephone network; and

(C) Has the capability of placing a 911 call;

(15) "Nontraditional phone service connection" means each account or number assigned to a nontraditional phone service customer;

(16) (A) "Operating agency" means the public safety agency authorized and designated by the chief executive of the political subdivision to operate a 911 public safety communications center.

(B) Operating agencies are limited to offices of emergency services, fire departments, and law enforcement agencies of the political subdivisions;

(17) "Prepaid wireless telephone service" means a wireless telephone service:

(A) For which no monthly invoices are issued; and

(B) Which is activated in advance by payment for a finite dollar amount of service or for a finite set of minutes that terminate:

(i) Upon use by the customer and delivery by a CMRS provider or reseller of an agreed upon amount of service corresponding to the total dollar amount paid in advance; or

(ii) Within a certain period of time following the initial purchase or activation unless additional payments are made;

(18) "Private safety agency" means any entity, except a public safety agency, providing emergency fire, ambulance, or emergency medical services;

(19) "Public safety agency" means an agency of the State of Arkansas or a functional division of a political subdivision that provides firefighting, rescue, natural, or human-caused disaster or major emergency response, law enforcement, and ambulance or emergency medical services;

(20) "Public safety answering point" means the location at which 911 calls are initially answered;

(21) "Public safety officers" means specified personnel of public safety agencies;

(22) "Readiness costs" means equipment and payroll costs associated with equipment, call takers, and dispatchers on standby waiting for 911 calls;

(23) "Service supplier" means any person, company, or corporation, public or private, providing exchange telephone service or CMRS service throughout the political subdivision;

(24) "Selective routing" means the method employed to direct 911 calls to the appropriate public safety answering point based on the geographical location from which the call originated;

(25) "Service user" means any person, company, corporation, business, association, or party not exempt from county or municipal taxes or utility franchise assessments who is provided landline telephone service, CMRS service, voice over internet protocol service, or any non-traditional phone service with the capability of placing a 911 call in the political subdivision;

(26) (A) "Tariff rate" means the rate or rates billed by a service supplier as stated in the service supplier's tariffs and approved by the Arkansas Public Service Commission, which represents the service supplier's recurring charges for exchange access facilities, exclusive of all:

(i) Taxes;

(ii) Fees;

(iii) Licenses; or

(iv) Similar charges whatsoever.

(B) The tariff rate per county may include extended service area charges only if an emergency telephone service charge has been levied in a county and a resolution of intent has been passed by a county's quorum court that defines tariff rate as being inclusive of extended service area charges;

(27) "Voice over internet protocol connection" means each account or number assigned to a voice over internet protocol customer;

(28) "Voice over internet protocol service" means any service that:

(A) Enables real-time voice communications;

(B) Requires a broadband connection from the user's location;

(C) Requires internet protocol compatible customer premise equipment;

(D) Permits users to receive calls that originate on the public switched telephone network or to terminate calls to the public switched telephone network; and

(E) Has the capability of placing a 911 call; and

(29) "Wireless telecommunications service provider" means a provider of commercial mobile radio services:

(A) As defined in 47 U.S.C. § 332(b), as it existed on January 1, 2006, including all broadband personal communications services, wireless radio telephone services, geographic-area-specialized and enhanced-specialized mobile radio services, and incumbent, wide area, specialized mobile radio licensees that offer real-time, two-way voice service interconnected with the public switched telephone network; and

(B) That either:

(i) Is doing business in the State of Arkansas; or

(ii) May connect with a public safety communications center.



§ 12-10-304 - 911 communications centers -- Creation.

(a) The chief executive of each political subdivision shall determine if a 911 public safety communications center should be created and, if such a center is created, will designate the operating agency for the political subdivision.

(b) The chief executive of each political subdivision may authorize or direct that a 911 public safety communications center be created or designate an existing dispatch center as the 911 public safety communications center for the political subdivision.

(c) The 911 public safety communications center shall be the public safety answering point of the political subdivision and may serve as the public safety answering point for other political subdivisions as authorized in § 12-10-305.



§ 12-10-305 - Multiagency and multijurisdictional answering points or centers.

(a) (1) The chief executive of the political subdivision may designate the 911 public safety communications center of another political subdivision either to serve his or her political subdivision as public safety answering point only and retain one (1) or more dispatch centers or to serve both public safety answering point and dispatch functions.

(2) This designation shall be in the form of a written mutual aid agreement between the political subdivisions and will include the stipulation of the fair share of funding to be contributed by the political subdivision being served to the political subdivision operating the 911 public safety communications center.

(3) Part or all of the moneys necessary for the fair share of funding may be generated as authorized in §§ 12-10-318, 12-10-319, 12-10-321, 12-10-322, and by the emergency telephone service charge collected by the service supplier and paid by them directly to the political subdivision operating the 911 public safety communications center.

(4) If such a designation and mutual aid agreement has been made, an additional 911 communications center may not be created without official termination of the mutual aid agreement.

(b) Any 911 public safety communications center established pursuant to this subchapter may serve the jurisdiction of more than one (1) public agency of the political subdivision or, through proper agreements, more than one (1) political subdivision.

(c) No provision of this subchapter shall be construed to prohibit or discourage in any manner the formation of multiagency or multijurisdictional public safety answering points.



§ 12-10-306 - Public safety communications personnel.

(a) The staff and supervisors of the 911 public safety communications center and systems shall be:

(1) Paid employees, either sworn officers or civilians, of the operating agency designated by the chief executive of the political subdivisions. Personnel other than law enforcement or fire officers will be considered public safety officers for the purposes of public safety communications;

(2) Required to submit to employment background investigations for security clearances prior to accessing files available through the Arkansas Crime Information Center if the center is charged with information service functions for criminal justice agencies of the political subdivision;

(3) Trained in operation of 911 system equipment and other training as necessary to operate a 911 public safety communications center;

(4) Subject to the authority of the chief executive through their agency; and

(5) (A) Required to immediately release without the consent or approval of any supervisor or other entity any information in their custody or control to a prosecuting attorney if requested by a subpoena issued by a prosecutor, grand jury, or any court for use in the prosecution or the investigation of any criminal or suspected criminal activity.

(B) The staff or supervisor of a 911 public safety communications center, an operating agency, and the service supplier are not liable in any civil action as a result of complying with a subpoena as required in subdivision (a)(5)(A) of this section.

(b) (1) In order to attract and retain professional communications personnel to supervise and operate 911 public safety communications centers and systems, staffing plans are recommended to be based on the level of service, population of the service area, and other duties of the center.

(2) Compensatory and retirement plans and levels of supervision for 911 public safety communications centers employing personnel who are not sworn law enforcement personnel or firefighters are recommended to be comparable to public safety officers of similar levels of responsibility of the political subdivision.



§ 12-10-307 - Transmission of requests.

Each 911 public safety communications center shall be capable of transmitting requests for law enforcement, firefighting, disaster, or major emergency response, emergency medical or ambulance services, or other emergency services to a public or private safety agency that provides the requested services where such services are available to the political subdivision.



§ 12-10-308 - Response to requests for emergency response outside jurisdiction.

(a) A 911 public safety communications center which receives a request for emergency response outside its jurisdiction shall promptly forward the request to the public safety answering point or public safety agency responsible for that geographical area.

(b) Any emergency unit dispatched to a location outside its jurisdiction in response to such a request shall render service to the requesting party until relieved by the public safety agency responsible for that geographical area.

(c) Political subdivisions may enter into mutual aid agreements to carry out the provisions of this section.



§ 12-10-309 - Requests from the hearing and speech impaired.

Each 911 public safety communications center shall be equipped with a system for the processing of requests from the hearing and speech impaired for emergency response.



§ 12-10-310 - Records of calls.

(a) The 911 public safety communication center shall develop and maintain a system for recording 911 calls received at the public safety answering point. A magnetic tape will satisfy this requirement.

(b) The records shall be retained for a period of at least thirty-one (31) days from the date of the call and shall include the following information:

(1) Date and time the call was received;

(2) The nature of the problem; and

(3) Action taken by the 911 public safety communication center personnel.



§ 12-10-311 - Methods of response.

The 911 public safety communication center shall operate utilizing at least one (1) of the following four (4) methods in response to emergency calls:

(1) "Direct dispatch method", which is a telephone service to a 911 public safety communication center and, upon receipt of a 911 telephone request for service, a decision as to the proper action to be taken shall be made and the appropriate emergency responder dispatched;

(2) "Relay method", which is a telephone service whereby pertinent information is noted by the recipient of a 911 telephone request for emergency services and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit;

(3) "Transfer method", which is a telephone service which, upon receipt of a 911 telephone request for emergency service, directly transfers such requests to an appropriate public safety agency or other provider of emergency services for their dispatch center to perform the dispatch operation; or

(4) "Referral method", which is a telephone service which, upon the receipt of a 911 telephone request for emergency service, provides the requesting party with the telephone number of the appropriate public safety agency or other provider of emergency services.



§ 12-10-312 - Restricted use of 911.

The telephone number 911 is restricted to emergency calls that may result in dispatch of the appropriate response for fire suppression and rescue, emergency medical services or ambulance, hazardous material incidents, disaster or major emergency occurrences, and law enforcement activities.



§ 12-10-313 - Nonemergency telephone number.

(a) Each 911 public safety communication center will maintain a published nonemergency telephone number and nonemergency calls should be received on that number.

(b) Transfers of calls from 911 trunks to nonemergency numbers are discouraged because that ties up 911 trunks and may interfere with true emergency calls.

(c) A call-back number should be taken or the caller informed of the proper nonemergency number.



§ 12-10-314 - Connection of network to automatic alarms, etc., prohibited.

No person shall connect to a service supplier's network any automatic alarm or other automatic alerting devices which cause the number 911 to be automatically dialed and provides a prerecorded message in order to directly access the services which may be obtained through a 911 public safety communication center.



§ 12-10-315 - False alarm, complaint, or information -- Penalty.

Any person calling the number 911 for the purpose of making a false alarm or complaint and reporting false information which could result in the emergency dispatch of any public safety or private safety agency as defined in this subchapter shall be guilty of a Class A misdemeanor.



§ 12-10-316 - 911 centers -- Access to information.

(a) A 911 public safety communications center designated by the chief executive of the political subdivision may be considered an element in the communications network connecting state, county, and local authorities to a centralized state depository of information in order to serve the public safety and criminal justice community.

(b) (1) A 911 public safety communications center is restricted in that it may access files in the centralized state depository of information only for the purpose of providing information to:

(A) An end user as authorized by state law; and

(B) An authorized recipient of the contents of those files, in the absence of serving as an information service agency.

(2) A 911 public safety communications center shall not have access to files available through the Arkansas Crime Information Center.

(c) The designation as an information provider to an authorized recipient and an agency of a political subdivision shall be made by the chief executive of each political subdivision.



§ 12-10-317 - 911 center -- Operation -- Rights, duties, liabilities, etc., of service providers.

(a) (1) Each service provider shall forward to any public safety answering point equipped for enhanced 911 service the telephone number and street address of any telephone used to place a 911 call.

(2) Subscriber information provided in accordance with this subsection shall be used only for the purpose of responding to requests for emergency service from public or private safety agencies, for the investigation of false or intentionally misleading reports of incidents requiring emergency service response, or for other lawful purposes.

(3) No service provider, agents of a service provider, political subdivision, or officials or employees of a political subdivision shall be liable to any person who uses the enhanced 911 service established under this subchapter for release of the information specified in this section or for failure of equipment or procedure in connection with enhanced 911 service or basic 911 service.

(b) The 911 public safety communication center shall be notified in advance by an authorized service provider representative of any routine maintenance work to be performed which may affect the 911 system reliability or capacity. Any such work shall be performed during public safety answering point off-peak hours.



§ 12-10-318 - Emergency telephone service charges -- Imposition -- Liability.

(a) (1) (A) When so authorized by a majority of the persons voting within the political subdivision in accordance with the law, the governing authority of each political subdivision may levy an emergency telephone service charge in the amount assessed by the political subdivision on a per-access-line basis as of January 1, 1997, or the amount up to five percent (5%) of the tariff rate, except that any political subdivision with a population of fewer than twenty-seven thousand five hundred (27,500) according to the 1990 Federal Decennial Census may, by a majority vote of the electors voting on the issue, levy an emergency telephone charge in an amount assessed by the political subdivision on a per-access-line basis as of January 1, 1997, or an amount up to twelve percent (12%) of the tariff rate.

(B) The governing authority of a political subdivision that has been authorized under subdivision (a)(1)(A) of this section to levy an emergency telephone service charge in an amount up to twelve percent (12%) of the tariff rate may decrease the percentage rate to not less than four percent (4%) of the tariff rate for those telephone service users that are served by a telephone company with fewer than two hundred (200) access lines in this state as of the date of the election conducted under subdivision (a)(1)(A) of this section.

(2) Upon its own initiative, the governing authority of the political subdivision may call such a special election to be held in accordance with § 7-11-201 et seq.

(b) (1) (A) (i) There is levied a commercial mobile radio service emergency telephone service charge in an amount of sixty-five cents (65cent(s)) per month per commercial mobile radio service connection that has a place of primary use within the State of Arkansas.

(ii) (a) A commercial mobile radio service provider may determine, bill, collect, and retain an additional amount to reimburse the commercial mobile radio service provider for enabling and providing 911 and enhanced 911 services and capability in the network and for the facilities and associated equipment.

(b) The commercial mobile radio service provider may add any amounts implemented under this subdivision (b)(1)(A)(ii) to the sixty-five cents (65cent(s)) levied in subdivision (b)(1)(A)(i) of this section so that the commercial mobile radio service emergency telephone service charges appear as a single line item on a subscriber's bill.

(B) (i) There is levied a service charge of sixty-five cents (65cent(s)) per month on prepaid wireless telephone service subscribers whose mobile set telephone numbers are assigned to the State of Arkansas.

(ii) Providers of prepaid wireless telephone service shall collect and remit the service charge under one (1) of the following methods:

(a) The CMRS provider shall collect on a monthly basis the sixty-five cents (65cent(s)) service charge from each prepaid wireless telephone service customer whose account balance is equal to or greater than the amount of the service charge; or

(b) The CMRS provider shall divide the total earned prepaid wireless telephone service revenue received by the CMRS provider with respect to each prepaid wireless telephone service customer in the state within the monthly 911 reporting period by fifty dollars ($50.00) and multiply the quotient by the service charge amount.

(iii) In the case of prepaid wireless telephone service:

(a) The monthly wireless 911 surcharge imposed by this subdivision (b)(1)(B) shall be remitted based upon each prepaid wireless telephone associated with this state for each wireless service customer that has a sufficient positive balance as of the last day of each month;

(b) The surcharge shall be remitted in any manner consistent with the wireless provider's existing operating or technological abilities, such as customer address, location associated with the mobile telephone number, or reasonable allocation method based upon other comparable relevant data; and

(c) (1) If direct billing is not feasible, the prepaid subscriber's account may be reduced by the surcharge amount or an equivalent number of minutes.

(2) However, collection of the wireless 911 surcharge under this subdivision (b)(1)(B)(iii)(c) does not reduce the sales price for any tax collected at the point of sale.

(C) There is levied a voice over internet protocol emergency telephone service charge in an amount of sixty-five cents (65cent(s)) per month per voice over internet protocol connection that has a place of primary use within the State of Arkansas.

(D) There is levied a nontraditional telephone service charge in an amount of sixty-five cents (65cent(s)) per month per nontraditional service connection that has a place of primary use within the State of Arkansas.

(E) Except for prepaid wireless telephone service, the service charge levied in subdivision (b)(1)(A) of this section and any additional amounts implemented under subdivision (b)(1)(B) of this section and collected by commercial mobile radio service providers that provide mobile telecommunications services as defined by the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, as in effect on January 1, 2001, shall be collected pursuant to the Mobile Telecommunications Sourcing Act.

(2) (A) The service charges collected under subdivision (b)(1)(A) of this section, less administrative fees under subdivision (c)(3) of this section, shall be remitted to the Arkansas Emergency Telephone Services Board within sixty (60) days after the end of the month in which the fees are collected.

(B) The funds collected pursuant to subdivision (b)(1)(A) of this section shall not be deemed revenues of the state and shall not be subject to appropriation by the General Assembly.

(c) (1) There is established the Arkansas Emergency Telephone Services Board, consisting of the following:

(A) The Auditor of State or his or her designated representative;

(B) Two (2) representatives selected by a majority of the commercial mobile radio service providers licensed to do business in the state; and

(C) Two (2) 911 system employees selected by a majority of the public safety answering point administrators in the state.

(2) The responsibilities of the board shall be as follows:

(A) To establish and maintain an interest-bearing account into which will be deposited revenues from the service charges levied under subdivision (b)(1)(A) of this section;

(B) To manage and disburse the funds from the account levied under subdivision (b)(1)(A) of this section in the following manner:

(i) (a) Not less than eighty-three and five-tenths percent (83.5%) of the total monthly revenues collected and remitted under subdivision (b)(1)(A) of this section shall be distributed on a population basis to each political subdivision operating a 911 public safety communications center that has the capability of receiving commercial mobile radio service 911 calls on dedicated 911 trunk lines for expenses incurred for the answering, routing, and proper disposition of 911 calls, including payroll costs, readiness costs, and training costs associated with wireless, voice over internet protocol, and nontraditional 911 calls.

(b) Each state fiscal year, one hundred twenty thousand dollars ($120,000) of the total monthly revenues collected and remitted under subdivision (c)(2)(B)(i)(a) of this section shall be transferred and deposited to the credit of the books of the Treasurer of State and the Auditor of State for the Miscellaneous Agencies Fund Account for the Arkansas Commission on Law Enforcement Standards and Training, to be used exclusively for training and all related costs under § 12-10-325;

(ii) (a) Not more than fifteen percent (15%) of the total monthly revenues collected and remitted under subdivision (b)(1)(A) of this section shall be held in the interest-bearing account. The board shall report to Legislative Council in the event the sum held under this subdivision (c)(2)(B)(ii)(a) becomes less than three million five hundred thousand dollars ($3,500,000).

(b) These funds may be utilized by the public safety answering points for the following purposes in connection with compliance with the Federal Communications Commission requirements: upgrading, purchasing, programming, installing, and maintaining necessary data, basic 911 GIS mapping, hardware, and software, including any network elements required to supply enhanced 911 phase II cellular, voice over internet protocol, and other nontraditional telephone service.

(c) Invoices must be presented to the board in connection with any request for reimbursement and be approved by a majority vote of the board to receive reimbursement.

(d) Any invoices presented to the board for reimbursements of costs not described by this section may be approved only by a unanimous vote of the board;

(iii) Not more than five-tenths percent (0.5%) of the fees collected under subdivision (b)(1)(A) of this section may be utilized by the board to compensate the independent auditor and for administrative expenses;

(iv) All interest received on funds in the interest-bearing account shall be disbursed as prescribed in subdivision (c)(2)(B)(i) of this section; and

(v) (a) All cities and counties receiving funds under this section shall submit to the board no later than April 1 of each year an explanation and accounting of the funds received and expenditures of those funds for the previous calendar year, along with a copy of the budget for the previous year and a copy of the year-end appropriation and expenditure analysis of any participating or supporting counties, cities, or agencies.

(b) (1) The board may require any other information necessary to ensure that the funds have been properly utilized according to this section.

(2) All cities and counties receiving funds under this section also shall submit to the board no later than April 1 of each year a copy of all documents reflecting the 911 funds received for the previous calendar year, including without limitation wireless, wireline, general revenues, sales taxes, and other sources used by the city or county for 911 services.

(c) Failure to submit the proper accounting information and failure to utilize the funds in a proper manner may result in the suspension or reduction of funding until corrected;

(C) (i) To promulgate rules necessary to perform its duties prescribed by this subchapter.

(ii) In determining the population basis for distribution of funds under subdivision (c)(2)(B)(i) of this section, the board shall determine, based on the latest federal decennial census, the population of all unincorporated areas of counties operating a 911 public safety communications center that has the capacity of receiving commercial mobile radio service, voice over internet protocol service, or nontraditional 911 calls on dedicated 911 trunk lines, and the population of all incorporated areas operating a 911 public safety communications center that has the capability of receiving commercial mobile radio service, voice over internet protocol service, or nontraditional 911 calls on dedicated 911 trunk lines and compare the population of each of those political subdivisions to the total population;

(D) To submit annual reports to the office of the Auditor of State outlining fees collected and moneys disbursed to public safety answering points under subdivision (b)(1)(A) of this section; and

(E) (i) To retain an independent third-party auditor for the purposes of receiving, maintaining, and verifying the accuracy of any proprietary information submitted to the board by commercial mobile radio service providers.

(ii) Due to the confidential and proprietary nature of the information submitted by commercial mobile radio service providers, the information shall be retained by the independent auditor in confidence, shall be subject to review only by the Auditor of State, and shall not be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq., nor released to any third party.

(iii) The information collected by the independent auditor shall be released only in aggregate amounts that do not identify or allow identification of numbers of subscribers or revenues attributable to an individual commercial mobile radio service provider.

(3) Commercial mobile radio service providers, voice over internet protocol, or other nontraditional communications providers shall be entitled to retain one percent (1%) of the fees collected under subdivision (b)(1)(A) of this section as reimbursement for collection and handling of the charges.

(d) (1) Notwithstanding any other provision of the law, in no event shall any commercial mobile radio, voice over internet protocol service, or nontraditional service provider, or its officers, employees, assigns, or agents be liable for civil damages or criminal liability in connection with the development, design, installation, operation, maintenance, performance, or provision of 911 service.

(2) Nor shall any commercial mobile radio, voice over internet protocol, or nontraditional service provider, its officers, employees, assigns, or agents be liable for civil damages or be criminally liable in connection with the release of subscriber information to any governmental entity as required under the provisions of this subchapter.

(e) The service charge shall have uniform application and shall be imposed throughout the political subdivision to the greatest extent possible in conformity with availability of the service in any area of the political subdivision.

(f) (1) An emergency telephone service charge, except with regard to the commercial mobile radio service emergency telephone service charge, shall be imposed only upon the amount received from the tariff rate exchange access lines.

(2) (A) If there is no separate exchange access charge stated in the service supplier's tariffs, the governing authority shall, except with regard to the commercial mobile radio service emergency telephone service charge, determine a uniform percentage not in excess of eighty-five percent (85%) of the tariff rate for basic exchange telephone service.

(B) This percentage shall be deemed to be the equivalent of tariff rate exchange access lines and shall be used until such time as the service supplier establishes such a tariff rate.

(3) (A) No service charge shall be imposed upon more than one hundred (100) exchange access facilities per person per location.

(B) No service charge shall be imposed upon more than one hundred (100) voice over internet protocol connections per person per location.

(C) Trunks or service lines used to supply service to commercial mobile radio service providers shall not have a service charge levied against them.

(4) Any emergency telephone service charge, including the commercial mobile radio service emergency telephone service charge, shall be added to and may be stated separately in the billing by the service supplier to the service user.

(5) Every billed service user shall be liable for any service charge imposed under this subsection until it has been paid to the service supplier.

(g) The political subdivision may pursue against a delinquent service user any remedy available at law or in equity for the collection of a debt.



§ 12-10-319 - Emergency telephone service charges -- Reduction, suspension, etc.

(a) (1) If the proceeds generated by an emergency telephone service charge exceed the amount of moneys necessary to fund the 911 telephone system and 911 public safety communications center, including, without limitation, debt service on bonds issued under § 12-10-321, maintenance, operations, depreciation, and obsolescence, the governing authority shall, by ordinance, reduce the service charge rate to an amount necessary for adequate funding.

(2) In lieu of reducing the service charge rate, the governing authority of the political subdivision may suspend such service charge if the revenue generated therefrom exceeds the necessary funding level.

(b) (1) By ordinance, the governing authority of the political subdivision may reestablish or raise to a level not to exceed the original emergency telephone service charge rate, or lift the suspension thereof, if the amount of moneys generated is less than the amount necessary for adequate funding.

(2) Notwithstanding this section, the political subdivision may, in the ordinance referred to in § 12-10-321 or other ordinance, warrant that, so long as bonds issued pursuant to § 12-10-321 are outstanding, emergency telephone service charges shall be maintained at such levels as may be required by or pursuant to the ordinance authorizing such bonds.



§ 12-10-320 - Emergency telephone service charges -- Duties, rights, liability, etc., of service supplier.

(a) The duty of the service supplier to collect any service charge shall commence upon the date of its implementation, which date shall be specified in the resolution calling the election.

(b) (1) The service supplier shall have no obligation to take any legal action to enforce the collection of any emergency telephone service charge.

(2) However, the service supplier shall annually provide the governing authority of the political subdivision with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be nonpayment of such service charge.

(3) The service charge shall be collected at the same time as the tariff rate in accordance with the regular billing practice of the service supplier.

(4) Good faith compliance by the service supplier with this provision shall constitute a complete defense for the service supplier to any legal action or claim which may result from the service supplier's determination of nonpayment and the identification of service users in connection therewith.

(c) (1) The amounts collected by the service supplier attributable to any emergency telephone service charge shall be due quarterly. The amount of service charge collected on one (1) calendar quarter by the service supplier shall be remitted to the political subdivision no later than sixty (60) days after the close of a calendar quarter.

(2) A return, in such form as the governing authority of the political subdivision and the service supplier agree upon, shall be filed with the political subdivision, together with a remittance of the amount of service collected payable to the political subdivision.

(3) The service supplier shall be entitled to retain as an administrative fee an amount equal to one percent (1%) from the gross receipts to be remitted to the political subdivision.

(4) The service supplier shall maintain records of the amount of the service charge collected for a period of at least two (2) years from date of collection.

(5) The governing authority may, at its expense, require an annual audit of the service supplier's books and records with respect to the collection and remittance of the service charge.



§ 12-10-321 - 911 centers -- Bonds.

(a) The governing authority of the political subdivision shall have power to incur debt and issue bonds for 911 systems and public safety communication center implementation and future major capital items.

(b) The bonds shall be negotiable instruments and shall be solely the obligations of each political subdivision and not the State of Arkansas.

(c) The bonds and income thereof shall be exempt from all taxation in the State of Arkansas.

(d) The bonds shall not be general obligations but shall be special obligations payable from all or a specified portion of the income revenues and receipts of the political subdivision derived from the emergency telephone service charge. The substance of the preceding sentence shall be printed on the face of each bond.

(e) (1) The bonds shall be authorized and issued by ordinance of the governing authority of each political subdivision.

(2) The bonds shall be:

(A) Of such series as the ordinance provides;

(B) Mature on such date or dates not exceeding thirty (30) years from date of the bonds as the ordinance provides;

(C) Bear interest at such rate or rates as the ordinance provides;

(D) Be in such denominations as the ordinance provides;

(E) Be in such form either coupon or fully registered without coupon as the ordinance provides;

(F) Carry such registration and exchangeability privileges as the ordinance provides;

(G) Be payable in such medium of payment and at such place or places within or without the state as the ordinance provides;

(H) Be subject to such terms of redemption as the ordinance provides;

(I) Be sold at public or private sale as the ordinance provides; and

(J) Be entitled to such priorities on the income, revenues, and receipts generated by the emergency telephone service charge as the ordinance provides.

(f) The ordinance may provide for the execution of a trust indenture or other agreement with a bank or trust company located within or without the state to set forth the undertakings of the political subdivision.

(g) The ordinance or such agreement may include provisions for the custody and investment of the proceeds of the bonds and for the deposits and handling of income, revenues, and receipts for the purpose of payment and security of the bonds and for other purposes.



§ 12-10-322 - 911 centers -- Federal, state, local, etc., funds.

In order to provide additional funding for the 911 public safety communications center, the political subdivision may receive and appropriate any federal, state, county, or municipal funds, as well as funds from private sources, and may expend such funds for the purposes of this subchapter.



§ 12-10-323 - Authorized expenditures of revenues.

(a) (1) Any revenue generated under §§ 12-10-318 -- 12-10-321 may be expended only in direct connection with the provision of 911 services and only for the following purposes:

(A) The engineering, installation, and recurring costs necessary to implement, operate, and maintain a 911 telephone system;

(B) The costs necessary for forwarding and transfer capabilities of calls from the 911 public safety communication center to dispatch centers or to other 911 public safety communication centers;

(C) Engineering, construction, lease, or purchase costs to lease, purchase, build, remodel, or refurbish a 911 public safety communication center and for necessary emergency and uninterruptable power supplies for the center;

(D) Personnel costs, including salary and benefits, of each position charged with supervision and operation of the 911 public safety communication center and system;

(E) Purchase, lease, operation, and maintenance of consoles, telephone and communications equipment owned or operated by the political subdivisions and physically located within and for the use of the 911 public safety communication center, and radio or microwave towers and equipment with lines that terminate in the 911 public safety communication center;

(F) Purchase, lease, operation, and maintenance of computers, data processing equipment, associated equipment, and leased audio or data lines assigned to and operated by the 911 public safety communication center for the purposes of coordinating or forwarding calls, dispatch, or recordkeeping of public safety and private safety agencies for which the 911 public safety communication center is the public safety answering point and to provide information assistance to those agencies;

(G) Supplies, equipment, public safety answering point personnel training, vehicles, and vehicle maintenance, if such items are solely and directly related to and incurred by the political subdivision in mapping, addressing, and readdressing a 911 system; and

(H) Training costs and all costs related to training under this subchapter.

(2) Nothing in this subsection shall be interpreted or construed as authorizing a political subdivision to purchase emergency response vehicles, law enforcement vehicles, or other political subdivision vehicles from such funds.

(b) Expenditure of revenue generated by §§ 12-10-318 -- 12-10-321 for purposes not identified in this section is prohibited.

(c) Appropriations of funds from any source other than §§ 12-10-318 -- 12-10-321 may be expended for any purpose and may supplement the authorized expenditures of this section and may fund other activities of the 911 public safety communication center not associated with the provision of emergency services.



§ 12-10-324 - Response to call -- Entrance procedures.

When responding to a 911 emergency call received at a public safety answering point, public safety officers of public safety agencies may use reasonable and necessary means to enter any dwelling, dwelling unit, or other structure without the express permission of the owner when:

(1) The dwelling or structure is believed to be the geographical location of the telephone used to place the 911 emergency call as determined by an automatic locator or number identifier; and

(2) Only after reasonable efforts have been made to arouse and alert any inhabitants or occupants of their presence and the officers have reason to believe that circumstances exist which pose a clear threat to the health of any person or they have reason to believe there may be a person in need of emergency medical attention present in the dwelling or structure who is unable to respond to their efforts.



§ 12-10-325 - Training standards.

(a) (1) A public safety agency, a public safety answering point, a dispatch center, or a 911 public safety communications center may provide training opportunities for 911 public safety communication center personnel through the Arkansas Commission on Law Enforcement Standards and Training and the Arkansas Law Enforcement Training Academy.

(2) The Arkansas Law Enforcement Training Academy shall develop training standards for dispatchers and instructors in Arkansas in consultation with the Association of Public-Safety-Communications Officials-International, Inc. and submit the training standards to the Arkansas Commission on Law Enforcement Standards and Training for approval.

(3) (A) Training for instructors may include without limitation instructor development, course development, leadership development, and other appropriate 911 instructor training.

(B) Training for dispatchers may include without limitation call taking, customer service, stress management, mapping, call processing, telecommunication and radio equipment training, training with devices for the deaf, autism, and other appropriate 911 dispatcher training.

(4) An entity that provides training under subdivision (a)(1) of this section may retain training records created under this section.

(b) A private safety agency that performs dispatch functions is not eligible for training under this section.









Chapter 11 - Prevention of Public Offenses

§ 12-11-101 - Preventive measures.

The commission of public offenses may be prevented by proceedings:

(1) For suppressing riots and resistance to lawful authority;

(2) For requiring security to keep the peace or for good behavior; and

(3) For arresting and confining insane, drunken, and disorderly persons.



§ 12-11-102 - Unlawful assembly of twenty or more persons.

(a) When persons to the number of twenty (20) or more are unlawfully or riotously assembled in a city or town, the county sheriff of the county, his or her deputies, and the other peace officers and magistrates of the city or town, together with the mayor or other chief officer of the city or town, must go among the persons assembled or as near them as possible and in the name of the state command them to disperse.

(b) If the persons assembled do not immediately disperse, the magistrates and officers must arrest them or cause them to be arrested so that they may be punished according to law, and the magistrates and officers may command to their aid all persons present or in the county.

(c) If the persons commanded to aid the magistrates and officers neglect to do so without just cause, they shall be treated as a part of the rioters and punished accordingly.

(d) If a magistrate or officer named in this section, having notice of an unlawful or riotous assembly, neglects to proceed to the place of assembly, or as near as he or she can with safety, and exercise the authority invested in him or her to suppress the assembly and arrest the offenders, then the magistrate or officer is guilty of a misdemeanor.



§ 12-11-103 - Unlawful assembly of three or more persons.

(a) When three (3) or more persons shall be riotously, unlawfully, or tumultuously assembled, it shall be the duty of any judge, justice of the peace, county sheriff, county coroner, or constable who shall have knowledge or be informed thereof to make a proclamation among the persons so assembled, or as near them as he or she can safely come, charging and commanding them immediately to disperse themselves and peaceably to depart to their habitations or lawful business.

(b) If upon the proclamation being made, the persons so assembled shall not immediately disperse and depart as commanded or if they shall resist the officer or prevent the making of the proclamation, then the officer shall command those present, and the power of the county if necessary, and shall disperse the unlawful assembly, arrest the offenders, and take them before some judicial officer, to be dealt with according to law.



§ 12-11-104 - Resistance to authority.

(a) When a county sheriff or other public officer authorized to execute process finds or has reason to believe that resistance will be made to the execution of the process, the county sheriff or public officer may command as many inhabitants of his or her county as he or she may think proper, and any military companies in his or her county, armed and equipped, to assist him or her in overcoming the resistance and in arresting and confining the resisters and their aiders and abettors to be punished according to law.

(b) The county sheriff or public officer shall report to the court from which the process issued the names of the resisters and their aiders and abettors so that they may be punished for contempt.

(c) Every person commanded by a county sheriff or public officer to assist him or her in the execution of process, who without lawful cause refuses or neglects to obey the command, is guilty of a Class A misdemeanor and contempt of the court from which the process issued.



§ 12-11-110 - Drunken, insane, and disorderly persons.

A law enforcement officer shall arrest a drunken, insane, or disorderly person whom he or she finds at large and not in the care of a competent person.






Chapter 12 - Crime Reporting And Investigations

Subchapter 1 - -- General Provisions

§ 12-12-102 - Authority to investigate and arrest in contiguous county.

Upon receiving permission from the proper county sheriff, any law enforcement officer, acting within the official scope of his or her duty, may investigate and arrest any person violating any provision of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-608, in any county contiguous to the county in which the county sheriff or law enforcement officer is employed.



§ 12-12-103 - Pawnshop records -- Penalty.

(a) It shall be the duty of each and every pawnshop and pawnbroker doing business in the State of Arkansas to keep a record showing in detail all property pawned with them.

(b) (1) The records required under subsection (a) of this section shall include:

(A) A detailed record of each and every transaction, including the type of identification displayed by the person from whom the property was received;

(B) The name, address, race, sex, height, weight, and date of birth of the person from whom the property was received;

(C) The driver's license number, personal identification number issued under § 27-16-805, or the number from some other form of photographic identification of the person from whom the property was received; and

(D) A description of each item pawned, including, but not limited to, identifying numbers or serial numbers.

(2) The records shall be maintained on the following form: Click here to view image.

(c) (1) (A) One (1) copy of the records required under subsection (a) of this section shall be maintained on file with the pawnshop or pawnbroker for a period of three (3) years.

(B) The Director of the Department of Arkansas State Police, any member of the Department of Arkansas State Police, any county sheriff or deputy of the county, or any police officer of the municipality in which the pawnshop or pawnbroker is located shall have access to all such records at any reasonable time.

(2) The director, the county sheriff, or the chief of police in any county or municipality in which the pawnshop is located may require a report of such transactions for such periods of time as he or she shall deem necessary for the efficient enforcement of the criminal laws or to aid in criminal investigations.

(d) (1) The failure on the part of any pawnbroker, owner, or operator of a pawnshop to comply with a provision of this section shall be a violation.

(2) Upon conviction the offender shall be punished by a fine of not more than one thousand dollars ($1,000).

(3) Each day a pawnbroker, owner, or operator fails to comply with a provision of this section shall constitute a separate offense and shall be punished accordingly.

(e) (1) Any city or county may require by ordinance that pawnshops and pawnbrokers:

(A) Submit the records required by this section in a designated electronic format; and

(B) Daily upload data to a centralized secure tracking system to be chosen by the city or county.

(2) The electronic records submitted under this subsection (e) shall be used for the sole purpose of investigating crimes involving property.

(3) Pawnshops, pawnbrokers, and pawn customers shall not be required to incur any costs or increased fees as a result of the city or county collecting and processing records required by this section electronically.



§ 12-12-104 - Physical evidence in sex offense prosecutions--Retention and disposition.

(a) In a prosecution for a sex offense or a violent offense, the law enforcement agency shall preserve, subject to a continuous chain of custody, any physical evidence secured in relation to a trial and sufficient official documentation to locate that evidence.

(b) (1) After a trial resulting in conviction, the evidence shall be impounded and securely retained by a law enforcement agency.

(2) Retention shall be the greater of:

(A) Permanent following any conviction for a violent offense;

(B) For twenty-five (25) years following any conviction for a sex offense; and

(C) For seven (7) years following any conviction for any other felony for which the defendant's genetic profile may be taken by a law enforcement agency and submitted for comparison to the State DNA Data Base for unsolved offenses.

(c) After a conviction is entered, the prosecuting attorney or law enforcement agency having custody of the evidence may petition the court with notice to the defendant for entry of an order allowing disposition of the evidence if, after a hearing and a reasonable period of time in which to respond, the court determines by a preponderance of the evidence that:

(1) The evidence has no significant value for forensic analysis and must be returned to its rightful owner; or

(2) The evidence has no significant value for forensic analysis and is of a size, bulk, or physical character not usually retained by the law enforcement agency and cannot practicably be retained by the agency.

(d) The court may order the disposition of the evidence if the defendant is allowed the opportunity to take reasonable measures to remove or preserve portions of the evidence in question for future testing.

(e) (1) It is unlawful for any person to purposely fail to comply with the provisions of this section.

(2) A person who violates this section is guilty of a Class A misdemeanor.

(f) As used in this section:

(1) "Law enforcement agency" means any police force or organization whose primary responsibility as established by statute or ordinance is the enforcement of the criminal laws, traffic laws, or highway laws of this state;

(2) "Sex offense" means:

(A) Rape, § 5-14-103;

(B) Sexual indecency with a child, § 5-14-110;

(C) Sexual assault in the first degree, § 5-14-124;

(D) Sexual assault in the second degree, § 5-14-125;

(E) Sexual assault in the third degree, § 5-14-126;

(F) Sexual assault in the fourth degree, § 5-14-127;

(G) Incest, § 5-26-202;

(H) Engaging children in sexually explicit conduct for use in visual or print medium, § 5-27-303;

(I) Transportation of minors for prohibited sexual conduct, § 5-27-305;

(J) Employing or consenting to use of child in sexual performance, § 5-27-402;

(K) Producing, directing, or promoting a sexual performance by a child, § 5-27-403;

(L) Computer child pornography, § 5-27-603;

(M) Computer exploitation of a child in the first degree, § 5-27-605(a);

(N) Promoting prostitution in the first degree, § 5-70-104;

(O) Stalking, § 5-71-229;

(P) An attempt, solicitation, or conspiracy to commit any of the offenses enumerated in this subdivision (f)(2); or

(Q) A violation of any former law of this state that is substantially equivalent to any of the offenses enumerated in this subdivision (f)(2); and

(3) "Violent offense" means:

(A) Capital murder, § 5-10-101, murder in the first degree, § 5-10-102, or murder in the second degree, § 5-10-103;

(B) Manslaughter, § 5-10-104;

(C) Kidnapping, § 5-11-102;

(D) False imprisonment in the first degree, § 5-11-103;

(E) Permanent detention or restraint, § 5-11-106;

(F) Robbery, § 5-12-102;

(G) Aggravated robbery, § 5-12-103;

(H) Battery in the first degree, § 5-13-201;

(I) Battery in the second degree, § 5-13-202;

(J) Aggravated assault, § 5-13-204;

(K) Terroristic threatening in the first degree, § 5-13-301;

(L) Domestic battering in the first degree,§ 5-26-303, domestic battering in the second degree, § 5-26-304, and domestic battering in the third degree, § 5-26-305;

(M) Aggravated assault on family or household member, § 5-26-306;

(N) Engaging in a continuing criminal gang, organization, or enterprise, § 5-74-104;

(O) An attempt, solicitation, or conspiracy to commit any of the offenses enumerated in this subdivision (f)(3); or

(P) A violation of any former law of this state that is substantially equivalent to any of the offenses enumerated in this subdivision (f)(3).



§ 12-12-105 - Controlled substance laboratory seizure reports.

(a) Each state and local law enforcement agency shall electronically file a report on the form provided and required by the El Paso Intelligence Center of the United States Drug Enforcement Administration with the Arkansas Crime Information Center within ten (10) days of the agency's seizure of:

(1) Drug paraphernalia or drug precursors that could be utilized in the manufacture of a controlled substance; or

(2) Any laboratory reasonably believed to:

(A) Have been utilized in the illegal manufacture of a controlled substance;

(B) Be currently utilized in the illegal manufacture of a controlled substance; or

(C) Be intended for utilization in the illegal manufacture of a controlled substance.

(b) The report described in subsection (a) of this section shall be on the form provided and required by the El Paso Intelligence Center of the United States Drug Enforcement Administration and shall contain any additional information required by the Arkansas Drug Director.

(c) (1) The Arkansas Crime Information Center shall forward the report described in subsection (a) of this section to the El Paso Intelligence Center of the United States Drug Enforcement Administration and other law enforcement or criminal justice agencies designated by the Arkansas Drug Director.

(2) The Arkansas Drug Director shall promulgate rules regarding the distribution of the reports and statistics generated in accordance with the requirements of this section.

(d) (1) The Executive Director of the State Crime Laboratory shall catalogue the number of controlled substance laboratories reported to the State Crime Laboratory through evidence submission.

(2) For each reported controlled substance laboratory, the Executive Director of the State Crime Laboratory shall record the:

(A) Judicial district where the laboratory was located;

(B) Date of seizure of the laboratory; and

(C) Name of the seizing law enforcement agency.

(e) (1) On March 31, June 30, September 30, and December 31 of each year after August 12, 2005, the Arkansas Drug Director shall compare the number of reports made to him or her under subsection (a) of this section with the number of reports made to the State Crime Laboratory under subsection (d) of this section.

(2) Any discrepancy in the number of reports described in subdivision (e)(1) of this section shall be recorded by the Arkansas Drug Director.

(3) The Arkansas Drug Director shall request completion of a reporting form by any law enforcement agency in the state that has failed to comply with a requirement of subsection (a) of this section.

(f) The failure of any law enforcement agency to comply with a requirement of this section may be considered by a state board or agency as a factor for the withholding of awards or grant moneys or other funds that relate to controlled substance enforcement.



§ 12-12-106 - Investigations of an alleged sex offense.

(a) A law enforcement officer, prosecuting attorney, or other government official shall not ask or require an adult victim of an alleged sex offense, a youth victim of an alleged sex offense, or a child victim of an alleged sex offense to submit to a polygraph examination or an examination of any other truth-telling device as a condition of proceeding with the investigation of an alleged sex offense.

(b) The refusal of a victim of an alleged sex offense to submit to an examination described in subsection (a) of this section shall not prevent the investigation, charging, or prosecution of the alleged sex offense.



§ 12-12-107 - Adult abuse and domestic violence reporting.

(a) As used in this section:

(1) "Adult" means an individual eighteen (18) years of age or older who is not a maltreated adult under the Adult and Long-Term Care Facility Resident Maltreatment Act, § 12-12-1701 et seq.; and

(2) "Health care provider" means a person, corporation, facility, or institution licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession.

(b) A health care provider may report to a law enforcement agency an injury to an adult that the health care provider has reason to believe is the result of a battery or other physically abusive conduct, including physical injuries resulting from domestic violence, if the:

(1) Injured adult agrees; or

(2) Health care provider determines that the report is necessary to prevent serious harm to the injured adult.

(c) A health care provider that makes a report under subdivision (b)(2) of this section shall promptly inform the injured adult that the report has been or will be made.

(d) A report under this section shall state the name of the injured adult and the character and extent of the adult's injuries.

(e) A report under this section shall be made to one (1) or more of the following law enforcement agencies:

(1) The county sheriff;

(2) Within a city of the first class, the municipal law enforcement agency; or

(3) The Department of Arkansas State Police.

(f) A health care provider making or deciding not to make a report in good faith under this section is immune from criminal or civil liability for making or deciding not to make the report.






Subchapter 2 - -- Arkansas Crime Information Center

§ 12-12-201 - Creation -- Director.

(a) There is created the Arkansas Crime Information Center, under the supervision of the Supervisory Board for the Arkansas Crime Information Center established by this subchapter.

(b) This center shall consist of a director and such other staff under the general supervision of the director as may be necessary to administer the services of this subchapter, subject to the approval of funds authorized by the General Assembly.

(c) The board shall name the director of the center.



§ 12-12-202 - Supervisory board -- Members -- Meetings.

(a) There is created a Supervisory Board for the Arkansas Crime Information Center.

(b) The board shall consist of fourteen (14) members:

(1) The Attorney General or one (1) of his or her assistants;

(2) The Chief Justice of the Supreme Court or his or her designated agent;

(3) A member designated by the Arkansas Prosecuting Attorneys Association;

(4) A member designated by the Arkansas Sheriffs Association;

(5) A member designated by the Arkansas Association of Municipal Judges;

(6) A member designated by the President of the Arkansas Bar Association who is regularly engaged in criminal defense work;

(7) Two (2) citizens of the State of Arkansas, to be appointed by the Governor;

(8) A member designated by the Arkansas Municipal Police Association;

(9) The Director of the Department of Correction or his or her designated agent;

(10) A member designated by the Arkansas Association of Chiefs of Police;

(11) A member designated by the Association of Arkansas Counties;

(12) The Director of the Department of Arkansas State Police or his or her designated agent; and

(13) The Governor or a member of the Governor's staff designated by the Governor.

(c) No member shall continue to serve on the board when the member no longer officially represents the function for which the member was appointed, except the citizens appointed by the Governor, who shall serve for a period of four (4) years.

(d) The board, for cause, may remove any board member and shall notify the Governor of the removal and the reason therefor.

(e) (1) The members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(2) The board members shall receive no other compensation, expense reimbursement, or in-lieu-of payments except as provided in this subsection.

(f) The board shall meet at such times and places as it shall deem appropriate.

(g) A majority of the board shall constitute a quorum for transacting any business of the board.



§ 12-12-203 - Supervisory board -- Duties.

(a) The duties and responsibilities of the Supervisory Board for the Arkansas Crime Information Center are to:

(1) Maintain and operate the Arkansas Crime Information Center;

(2) Provide that the information obtained by this subchapter shall be restricted to the items specified in this subchapter and so administer the center so as not to accumulate any information or distribute any information that is not specifically approved in this subchapter;

(3) Provide for adequate security safeguards to ensure that the data available through this system are used only by properly authorized persons and agencies;

(4) Provide for uniform reporting and tracking systems to report data authorized by this subchapter. Standard forms and procedures for reporting authorized data under this subchapter shall be prescribed by the board;

(5) Establish such regulations and policies as may be necessary for the efficient and effective use and operation of the information center under the limitations imposed by the terms of this subchapter;

(6) Provide for the reporting of authorized information under the limitations of this subchapter to the United States Department of Justice under its national system of crime reporting; and

(7) Provide for research and development activities that will encourage the application of advanced technology, including the development of prototype systems and procedures, the development of plans for the implementing of these prototypes, and the development of technological expertise which can provide assistance in the application of technology in record and communication systems in Arkansas.

(b) The board shall establish its own rules and regulations for performance of the responsibilities charged to the board in this subchapter.



§ 12-12-204 - Arkansas Crime Prevention Office Act.

(a) There is created an Arkansas Crime Prevention Office to develop and establish a centralized crime prevention agenda that could be coordinated with all Arkansas law enforcement agencies.

(b) The office will be located in the Arkansas Crime Information Center.

(c) This section shall be known as the "Arkansas Crime Prevention Office Act".



§ 12-12-205 - Missing Persons Information Clearinghouse.

(a) There is created a Missing Persons Information Clearinghouse within the Arkansas Crime Information Center.

(b) The clearinghouse shall be administered by the Director of the Arkansas Crime Information Center.

(c) The clearinghouse shall:

(1) Establish a computerized system to communicate information on:

(A) Persons reported to be missing; and

(B) Unidentified deceased persons;

(2) Interface with the National Crime Information Center for the exchange of information on:

(A) Missing persons; and

(B) Unidentified deceased persons;

(3) Establish educational services and publications deemed appropriate to aid in dealing with missing persons;

(4) Be authorized to issue regulations and procedures for the orderly collection and entry of information on missing persons and unidentified deceased persons, as well as rules governing access to information on missing persons and unidentified deceased persons;

(5) Annually compile and make available statistical information on the number of missing persons and unidentified deceased persons entered into the computerized system of the clearinghouse and, where available, information on the number located; and

(6) Release information upon request to any court in a pending custody proceeding when the court needs information concerning whether a child has been reported as missing.

(d) (1) Upon receiving notice of a missing child, a law enforcement agency shall complete a missing person report and immediately enter identifying and descriptive information about the missing child into the computerized system of the clearinghouse.

(2) (A) (i) Upon receiving notice of a missing adult, a law enforcement agency shall complete a missing person report and immediately enter identifying and descriptive information about the missing adult into the computerized system of the clearinghouse, provided the entering agency has signed documentation from a family member, friend, or other authoritative source, including a signed report by an investigating official when other documentation is not reasonably attainable, stating the conditions under which the person is declared missing.

(ii) Such documentation will aid in the protection of the individual's right of privacy.

(B) Missing adults shall be entered based on categories established by the Federal Bureau of Investigation and the categories may include disability, endangered, involuntary, or catastrophe victim.

(3) It shall be the duty of the initial investigating law enforcement agency to immediately cancel the computer entry when the missing child or missing adult is located or returned.

(4) No law enforcement agency shall delay an investigation or entry of missing persons information based on an agency rule or policy which specifies an automatic waiting period.

(e) A person shall be deemed guilty of a Class A misdemeanor who knowingly makes to a law enforcement agency:

(1) A false report of a missing person; or

(2) A false statement in any missing person report.

(f) When the unidentified body of a deceased individual is found, the law enforcement agency receiving the report shall immediately enter identifying and descriptive information about the unidentified body into the computerized system of the clearinghouse according to standards established by the center and the Federal Bureau of Investigation.

(g) When an individual is found whose identity is unknown and cannot be readily determined, the law enforcement agency receiving the report shall immediately enter identifying and descriptive information about the individual into the computerized system of the clearinghouse according to standards established by the center and the Federal Bureau of Investigation.

(h) As used in this section:

(1) "Missing adult" means any person:

(A) Who is eighteen (18) years of age or older;

(B) Whose residence is in Arkansas or is believed to be in Arkansas; and

(C) Who has been reported to a law enforcement agency as missing under circumstances indicating that:

(i) The individual has a physical or mental disability as evidenced by written documentation;

(ii) The individual is missing under circumstances indicating that the disappearance was not voluntary;

(iii) The individual is missing under circumstances indicating that the individual's safety may be in danger; or

(iv) The individual is missing as a result of a natural or intentionally caused catastrophe;

(2) "Missing child" means any person:

(A) Who is under eighteen (18) years of age;

(B) Whose residence is in Arkansas or is believed to be in Arkansas;

(C) Whose location is unknown or who has been taken, enticed, or kept from any person entitled by law or a court decree or order to the right of custody; and

(D) Who has been reported as missing to a law enforcement agency; and

(3) "Missing person report" means a report prepared on a form designated by the center for use by law enforcement agencies to record missing persons information.

(i) The Attorney General shall require each law enforcement agency to comply with the mandatory entry provisions found in subdivisions (d)(1) and (2) of this section and in subsections (f) and (g) of this section and may seek writs of mandamus or other appropriate remedies to enforce this section.

(j) Missing person entries and unidentified deceased person entries, regardless of age, shall remain in the computerized system of the clearinghouse indefinitely or until the missing person is located or returns or positive identification is obtained and the investigation is completed and closed.

(k) The clearinghouse may assist in:

(1) Public notification;

(2) Providing informational resources to families of missing persons; and

(3) Constructing and distributing missing person flyers.



§ 12-12-206 - Data processing -- Supervision.

(a) All data files and computer programs making up the Arkansas Crime Information System, in accordance with this subchapter, shall be under the control and jurisdiction of the Supervisory Board for the Arkansas Crime Information Center.

(b) The Director of the Arkansas Crime Information Center and the board shall make arrangements for the continued use of existing state computer facilities, computer systems and programming personnel, and communications networks whenever feasible and practical.



§ 12-12-207 - Maintenance and operation of information system.

(a) The Arkansas Crime Information Center shall be responsible for providing for the maintenance and operation of the computer-based Arkansas Crime Information System.

(b) The use of the system is restricted to serving the informational needs of governmental criminal justice agencies and others specifically authorized by law through a communications network connecting local, county, state, and federal authorities to a centralized state repository of information.

(c) The Supervisory Board for the Arkansas Crime Information Center shall approve the creation and maintenance of each file in the system, establish the entry criteria and quality control standards for each file, and conduct an annual review of the appropriateness and effectiveness of all files and services provided by the center.

(d) (1) The center shall collect data and compile statistics on the nature and extent of crime problems in Arkansas and compile other data related to planning for and operating criminal justice agencies.

(2) The center shall also periodically publish statistics and report such information to the Governor, the General Assembly, and the general public.

(e) The center shall be authorized to design and administer uniform record systems, uniform crime reporting systems, and other programs to be used by criminal justice agencies to improve the administration of justice in Arkansas.



§ 12-12-208 - Coordination with national crime control information systems.

(a) (1) The Arkansas Crime Information Center shall be the central access and control agency for Arkansas's input, retrieval, and exchange of criminal justice information in the National Crime Information Center or its successor, and the National Law Enforcement Telecommunications System or its successor.

(2) The center shall be responsible for the coordination of all Arkansas user agencies with the National Crime Information Center and the National Law Enforcement Telecommunications System.

(b) The Director of the Arkansas Crime Information Center or his or her designee shall serve as the National Crime Information Center control terminal officer and the National Law Enforcement Telecommunications System representative.



§ 12-12-209 - Duty to furnish data.

(a) (1) It shall be the duty of all county sheriffs, chiefs of police, city marshals, correction officials, prosecuting attorneys, court clerks, and other state, county, and local officials and agencies so directed to furnish the Arkansas Crime Information Center all data required by this subchapter.

(2) Upon filing of an order under § 5-2-310(b) or an order of commitment entered pursuant to § 5-2-314(b), § 20-47-214, or § 20-47-215 with a circuit clerk or a probate clerk, the circuit clerk or probate clerk shall submit a copy of the order of commitment to the center.

(b) The data shall be furnished to the center in a manner prescribed by the Supervisory Board for the Arkansas Crime Information Center.

(c) A county sheriff, chief of police, city marshal, correction official, prosecuting attorney, court clerk, or other state, county, or local official who knowingly fails to comply with this subchapter or any rule issued by the board carrying out this subchapter upon conviction is guilty of a violation and shall be punished by a fine not exceeding five hundred dollars ($500).



§ 12-12-210 - Special information services agents.

(a) To ensure the accuracy, timeliness, and completeness of all records and information as prescribed by this subchapter, the Director of the Arkansas Crime Information Center shall appoint special information services agents.

(b) After proper and sufficient security clearances and training, the agents shall be commissioned to do monitoring and auditing of all records and information as defined by this subchapter and such other duties as may be prescribed by the Supervisory Board for the Arkansas Crime Information Center.



§ 12-12-211 - Access to records.

(a) (1) The Arkansas Crime Information Center shall make criminal history records on persons available in accordance with §§ 12-12-1008 -- 12-12-1011.

(2) Release of other noncriminal history records shall be in accordance with policies and regulations established by the Supervisory Board for the Arkansas Crime Information Center.

(b) (1) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall be considered a criminal justice agency solely for the purpose of securing information from the center regarding the address or whereabouts of any deserting parent from whom the office is charged with collecting child support.

(2) Any information received by the Crime Victims Reparations Board through the office of the Attorney General obtained from the center pursuant to § 16-90-712 shall not be available for examination except by the affected claimant or his or her duly authorized representative.

(3) (A) It shall be unlawful for any person to disclose information obtained under this subsection except:

(i) For the purpose of performing the duties of the:

(a) Office; or

(b) Crime Victims Reparations Board; or

(ii) Upon court order.

(B) Upon conviction, any person violating subdivision (b)(3)(A) of this section shall be guilty of a Class A misdemeanor.

(c) (1) Except as provided in subdivision (c)(2) of this section, an elected law enforcement officer of a political subdivision of this state shall not be allowed access to information from the center unless either the elected law enforcement officer or a law enforcement officer within his or her department has successfully completed the preparatory program of police training required by the Arkansas Commission on Law Enforcement Standards and Training for certification of law enforcement officers.

(2) A constable shall have access to information from the center if the commission certifies that the constable has completed the course required by § 14-14-1314.

(d) (1) The State Board of Law Examiners shall be deemed to be a regulatory agency having specific statutory access to the records of the center as provided by subsection (a) of this section.

(2) In that capacity, the State Board of Law Examiners shall require each applicant for admission to the Bar of Arkansas to be fingerprinted.

(3) The center is authorized to accept fingerprints or other information provided to it by the State Board of Law Examiners and is further authorized to release to the State Board of Law Examiners any requested information, including state, multistate, and Federal Bureau of Investigation criminal history records, as they may relate to applicants for admission to the bar.

(e) The center shall provide access to the insurance verification database that contains the information provided to the Department of Finance and Administration or to a vendor designated by the department under § 27-22-107 to law enforcement officers during the course of traffic stops.



§ 12-12-212 - Release or disclosure to unauthorized person -- Penalty.

(a) A person is guilty of a Class A misdemeanor upon conviction if the person:

(1) Knowingly accesses information or willfully obtains information collected and maintained under this subchapter for a purpose not specified by this subchapter; or

(2) Knowingly releases or discloses information maintained under this subchapter to another person who lacks authority to receive the information.

(b) A person is guilty of a Class D felony upon conviction if the person violates subsection (a) of this section for the purpose of:

(1) Furthering the commission of a misdemeanor offense or felony offense by the person or another person;

(2) Enhancing or assisting a person's position in a legal proceeding in this state or influencing the outcome of a legal proceeding in this state for the benefit of the person or a member of the person's family;

(3) Causing a pecuniary or professional gain for the person or a member of the person's family; or

(4) Political purposes for the person or a member of the person's family.



§ 12-12-213 - Invasion of privacy prohibited.

Nothing in this subchapter shall be construed to give authority to any person, agency, corporation, or other legal entity to invade the privacy of any citizen as defined by the General Assembly or the courts other than to the extent provided in this subchapter.



§ 12-12-214 - Fees from localities -- Disposition.

(a) The Arkansas Crime Information Center is authorized to charge fees to other governmental units in order to reimburse the center for expenditures made on behalf of the other governmental units.

(b) (1) (A) The fees shall be categorized as either service fees or system enhancement fees.

(B) However, specified portions of a single fee may be divided between such categories.

(2) (A) The service fees are to be deposited into the Crime Information System Fund in the State Treasury as a refund to expenditures.

(B) (i) System enhancement fees shall be restricted in their use and dedicated solely to financing the acquisition, installation, enhancement, and maintenance of equipment required for the center's operation, including any additions, extensions, and improvements thereto.

(ii) The center may pledge and use system enhancement fees for the repayment of obligations of the center to the Arkansas Development Finance Authority or other appropriate financing entity.



§ 12-12-215 - Registry of orders of protection.

(a) In addition to other duties as provided, the Arkansas Crime Information Center shall maintain a registry of all orders of protection and temporary orders of protection issued by a court of this state or registered in this state.

(b) (1) Upon receipt of an authorized order of protection, temporary order of protection, or any modification or cancellation of such orders, a court clerk shall immediately forward a copy to the county sheriff of the county for service.

(2) The county sheriff shall immediately enter or cause to be entered such orders and any subsequent modifications or cancellations into the center system.

(3) If the county sheriff does not have a center terminal and entries are made by another agency that does have a center terminal, that agency shall make such entries immediately upon receipt of information from the county sheriff.

(4) Only orders which are consistent with § 9-15-302(b) may be entered into the center system.

(c) Information contained in the registry shall be determined by the Supervisory Board for the Arkansas Crime Information Center. Orders of protection and temporary orders of protection required to be entered into the center system shall include, at a minimum, the full name and date of birth of the subject of the order for proper identification.

(d) Information contained in the registry shall be deemed confidential and shall be available at all times only to courts, law enforcement, and prosecuting attorneys.



§ 12-12-216 - Carry forward.

(a) At the close of each fiscal year, the Director of the Arkansas Crime Information Center shall certify to the Chief Fiscal Officer of the State the amount, if any, of unexpended moneys and appropriations in the Crime Information System Fund or its successor resulting from the reimbursement to the Arkansas Crime Information Center by municipal, county, state, or federal governments for teleprocessing services.

(b) (1) Any balance of such moneys and appropriations shall be carried forward and made available for the maintenance, operation, improvement, and other necessary expenditures in providing teleprocessing services to such municipal, county, state, and federal agencies served by the center.

(2) The total amount that is carried forward under this section shall be reported in the budget manuals that are presented to the Legislative Council and Joint Budget Committee during the presession budget hearings.



§ 12-12-217 - Annual report.

(a) On July 31 of each year the Arkansas Crime Information Center shall submit an annual report to the Legislative Council showing the number of persons arrested for each criminal offense classification, comparing the state and each individual reporting agency.

(b) The report shall include a breakdown by race of all persons arrested in each criminal offense classification.






Subchapter 3 - -- State Crime Laboratory

§ 12-12-301 - Establishment.

(a) There is established a State Crime Laboratory.

(b) The laboratory shall offer services to law enforcement in pathology and biology, toxicology, criminalistics, raw drug analysis, latent fingerprint identification, questioned documents examination, firearms and toolmarks identification, and in other such areas as the State Crime Laboratory Board may deem necessary and appropriate.



§ 12-12-302 - Board created -- Members -- Meetings.

(a) (1) There is created a State Crime Laboratory Board.

(2) (A) The members of the board shall be appointed by the Governor and confirmed by the Senate.

(B) However, a vacancy may be temporarily filled by the Governor until the Senate shall next meet.

(b) The members appointed by the Governor shall be composed of:

(1) One (1) member of the active judiciary;

(2) One (1) practicing member of the legal profession;

(3) One (1) active county sheriff;

(4) One (1) active chief of police;

(5) One (1) active prosecuting attorney;

(6) Two (2) physicians engaged in the active practice of private or academic medicine; and

(7) One (1) member at large from the state.

(c) (1) Appointments to the board shall be for a term of seven (7) years.

(2) (A) All appointments made at any time other than the day following the expiration of a term shall be made for the unexpired portion of the term.

(B) If, however, the Governor shall not make an appointment by January 15 of the year in which the term expires, that member shall continue to serve until he or she is reappointed or a successor is appointed, and the term of that member shall run for seven (7) years from January 15 in the year the term expired rather than for seven (7) years from the date of actual appointment.

(d) (1) The board shall meet and elect one (1) of its members as chair and one (1) as vice chair.

(2) The chair shall have the power to call meetings of the board upon due notice of the meeting to all members of the board.

(e) A majority of the members of the board shall constitute a quorum to transact the business of the board.

(f) The board shall meet a minimum of one (1) time every three (3) months. Failure of any appointee to attend three (3) consecutive meetings shall constitute cause for removal from the board by the Governor.

(g) Members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq. The sums shall be paid from the appropriated maintenance and general operations funds of the State Crime Laboratory.



§ 12-12-303 - Board's powers and duties generally.

(a) The State Crime Laboratory Board shall promulgate such policies, rules, and regulations as shall be necessary to carry out the intent and purpose of this subchapter along with the specific duties and responsibilities set out in this subchapter.

(b) The board is authorized to accept gifts, grants, or funds from persons, associations, corporations, foundations, and federal or state governmental agencies and to use the gifts, grants, or funds for purposes of carrying out this subchapter or for any other purposes not inconsistent with the purposes and intent of this subchapter which may be authorized by the board.

(c) The board is further authorized by this subchapter to enter into contracts, not inconsistent with law, and to do such things as it may deem necessary or appropriate to properly carry out the purposes and intent of this subchapter.



§ 12-12-304 - Executive director.

(a) The State Crime Laboratory shall be headed by an executive director who shall be appointed by the Governor.

(b) The Executive Director of the State Crime Laboratory may delegate specific duties to competent and qualified associates, assistants, and deputies who may act for the executive director within the scope of the authority granted him or her, subject, however, to such rules and regulations as may be prescribed by the State Crime Laboratory Board.

(c) The board shall prescribe the duties, responsibilities, compensation, and qualifications for the executive director.



§ 12-12-305 - Housing and equipment -- Functions.

(a) There shall be established under the supervision of the Executive Director of the State Crime Laboratory a central office and laboratory facility sufficient and adequate to house the various functions of the laboratory as set out in this subchapter and as may be necessary and proper for the laboratory to perform in carrying out its official duties and functions as provided by law.

(b) The laboratory shall have such equipment and personnel as is necessary to respond to the needs of all law enforcement agencies in the State of Arkansas with respect to the following functions:

(1) Forensic toxicology, which shall include, but is not limited to, chemical testing and analysis of body fluids and the performance of procedures to determine the presence and significance of toxic agents both in the investigation of death cases authorized by this subchapter and in other appropriate cases;

(2) Criminalistics, which shall include, but is not limited to, chemical testing of trace evidence, physical and microscopic analysis of evidence, questioned document examination and classification, latent fingerprint identification and classification, firearms and toolmarks identification and analysis, and serology;

(3) Drug analysis, which shall include, but is not limited to, analyzing and identifying substances suspected as being controlled, illicit, or contraband drugs;

(4) Pathology and biology, which shall include investigating and making a determination of the cause and manner of deaths which become subject to the jurisdiction of the State Medical Examiner as set out in § 12-12-318 and shall include the general application of the medical sciences to assist the criminal justice system in the State of Arkansas; and

(5) Any other laboratory divisions, sections, or functions which, in the opinion of the State Crime Laboratory Board, may serve the needs of law enforcement in the State of Arkansas for laboratory analysis.



§ 12-12-306 - State Medical Examiner.

(a) The Executive Director of the State Crime Laboratory shall appoint and employ a State Medical Examiner with the approval of the State Crime Laboratory Board.

(b) The executive director may remove the examiner only for cause and with the approval of the board.



§ 12-12-307 - Medical examiners -- Qualifications -- Duties.

(a) (1) The State Medical Examiner as well as associate medical examiners shall:

(A) Be citizens of the United States;

(B) Be physicians or surgeons with a doctor of medicine degree who have been licensed or who are eligible to be licensed to practice medicine in the State of Arkansas;

(C) Have a minimum of three (3) years postgraduate training in human pathology as recognized by the American Medical Association; and

(D) Have had at least one (1) year of experience in medical-legal practice.

(2) The State Medical Examiner shall also be board certified or eligible for board certification as recognized by the American Board of Pathology in Forensic Pathology.

(b) In addition to the duties prescribed in this subchapter, the State Medical Examiner and his or her associates may teach in the medical school, conduct classes for law enforcement officers and officials, lecture, do research, and engage in such activities as shall be deemed appropriate by the State Crime Laboratory Board.



§ 12-12-308 - Medical examiners -- Professional liability insurance.

(a) The State Crime Laboratory shall obtain a policy of professional liability insurance in the amount of no less than four hundred thousand dollars ($400,000) to indemnify any person or persons injured by the State Medical Examiner or his or her associates in the performance of their duties under this subchapter.

(b) The premium for the policy of insurance shall be paid from funds appropriated by the General Assembly for the maintenance and general operations of the State Crime Laboratory.



§ 12-12-309 - Utilization of outside personnel.

(a) The State Crime Laboratory Board is empowered to authorize the Executive Director of the State Crime Laboratory to contract with the University of Arkansas for Medical Sciences, University of Arkansas for Medical Sciences Medical Center, or with other persons or institutions to obtain services with which to perform the duties set forth in this subchapter.

(b) The participation of the University of Arkansas for Medical Sciences faculty or of any other person in carrying out the provisions of this subchapter shall in no way affect tenure or any other status with any such institution or agency.



§ 12-12-310 - Reimbursement for use of outside faculty.

(a) The State Crime Laboratory shall reimburse the University of Arkansas for Medical Sciences Medical Center and the Graduate Institute of Technology for the use of personnel from those institutions in performing services for the laboratory.

(b) The participation of center faculty and institute faculty in carrying out the provisions of this subchapter shall in no way affect their tenure with their institution.



§ 12-12-311 - Cooperation by others required -- Tort immunity.

(a) (1) All law enforcement officers and other state, county, and city officials, as well as private citizens, shall fully cooperate with the staff of the State Crime Laboratory in making any investigation provided for or authorized in this subchapter.

(2) (A) The prosecuting attorney for each judicial district shall provide the laboratory each month with a list of cases having been adjudicated through plea negotiations and which require no further laboratory analysis.

(B) The monthly list shall contain the laboratory case number and will be used by the laboratory for the purpose of returning evidence on which analysis is no longer necessary, thus reducing the backlog of cases found on the evidence shelves at the laboratory.

(3) Nothing in this subchapter shall impair the authority of the prosecuting attorney to require further analysis of evidence in any case having been adjudicated through plea negotiations.

(4) (A) Upon completion of all requested analysis of submitted evidence by the laboratory, the evidence shall be returned to the submitting agency within thirty (30) days.

(B) The submitting agency shall maintain and store evidence until released by a court of competent jurisdiction or the prosecuting attorney.

(b) Any physician or other person in attendance or present at the death of a person or any hospital, if death occurs therein and results from such conditions and circumstances as set out in § 12-12-315 shall promptly notify the chief law enforcement official of the county or municipality which shall have jurisdiction and the laboratory of the death and shall assist in making available dead bodies and related evidence as may be requested by the Executive Director of the State Crime Laboratory or his or her staff or by the law enforcement agency conducting the investigation.

(c) Any physician, surgeon, dentist, hospital, or other supplier of health care services shall cooperate and make available to the executive director or his or her staff the records, reports, charts, specimens, or x-rays of the deceased as may be requested where death occurs and an investigation is being conducted under the provisions of this subchapter.

(d) No person, institution, or office in this state which shall make available information or material under this section shall be liable for violating any criminal law of this state, nor shall any person, institution, or office be held liable in tort for compliance with this section.



§ 12-12-312 - Records confidential and privileged -- Exception -- Release.

(a) (1) (A) (i) The records, files, and information kept, obtained, or retained by the State Crime Laboratory under this subchapter are privileged and confidential.

(ii) The records, files, and information shall be released only under and by the direction of a court of competent jurisdiction, the prosecuting attorney having criminal jurisdiction over the case, or the public defender appointed or assigned to the case.

(B) (i) This section does not diminish the right of a defendant or his or her attorney to full access to all records pertaining to the case.

(ii) The laboratory shall disclose to a defendant or his or her attorney all evidence in the defendant's case that is kept, obtained, or retained by the laboratory.

(iii) The Department of Health may access autopsy records, files, and information under this subchapter for the purpose of implementing the quality improvement provisions of the Trauma System Act, § 20-13-801 et seq., and the rules adopted by the State Board of Health under the Trauma System Act, § 20-13-801 et seq.

(2) However, a full report of the facts developed by the State Medical Examiner or his or her assistants shall be promptly filed with the law enforcement agencies, county coroner, and prosecuting attorney of the jurisdiction in which the death occurred.

(b) The State Crime Laboratory Board shall promulgate rules and regulations not contrary to law regarding the release of reports and information by the staff of the laboratory.

(c) All records, files, and information obtained or developed by the laboratory pertaining to a capital offense committed by a defendant who is subsequently sentenced to death for the commission of that offense shall be preserved and retained until the defendant's execution.



§ 12-12-313 - Records as evidence -- Analyst's testimony.

(a) The records and reports of autopsies, evidence analyses, drug analyses, and any investigations made by the State Crime Laboratory under the authority of this subchapter shall be received as competent evidence as to the matters contained therein in the courts of this state subject to the applicable rules of criminal procedure when duly attested to by the Executive Director of the State Crime Laboratory or his or her assistants, associates, or deputies.

(b) Nothing in this section shall be deemed to abrogate a defendant's right of cross-examination if notice of intention to cross-examine is given prior to the date of a hearing or trial pursuant to the applicable rules of criminal procedure.

(c) The testimony of the appropriate analyst may be compelled by the issuance of a proper subpoena, in which case the records and reports shall be admissible through the analyst who shall be subject to cross-examination by the defendant or his or her counsel, either in person or via two-way closed-circuit or satellite-transmitted television pursuant to subsection (e) of this section.

(d) (1) All records and reports of an evidence analysis of the laboratory shall be received as competent evidence as to the facts in any court or other proceeding when duly attested to by the analyst who performed the analysis.

(2) The defendant shall give at least ten (10) days' notice prior to the proceedings that he or she requests the presence of the analyst of the laboratory who performed the analysis for the purpose of cross-examination.

(3) Nothing in this subsection shall be construed to abrogate the defendant's right to cross-examine.

(e) Except trials in which the defendant is charged with capital murder, § 5-10-101, or murder in the first degree, § 5-10-102, in all criminal trials upon motion of the prosecutor the court may allow the prosecutor to present the testimony of the appropriate analyst by contemporaneous transmission from a laboratory facility via two-way closed-circuit or satellite-transmitted television which shall allow the examination and cross-examination of the analyst to proceed as though the analyst were testifying in the courtroom:

(1) After notice to the defendant;

(2) Upon proper showing of good cause and sufficient safeguards to satisfy all state and federal constitutional requirements of oath, confrontation, cross-examination, and observation of the witness's demeanor and testimony by the defendant, the court, and the jury; and

(3) Absent a showing of prejudice by the defendant.



§ 12-12-314 - Fees -- Disposition.

(a) The State Crime Laboratory shall charge certain fees in an amount to be determined by the State Crime Laboratory Board, but subject to the limitations set forth in this section for certain records, reports, and consultations by laboratory physicians and analysts, and expert witness testimony provided in the trial of civil lawsuits, as follows:

(1) A fee shall be charged for records and reports of the laboratory in a reasonable amount to be set by the board when the request for the report shall be from other than a law enforcement or criminal justice system agency;

(2) (A) A fee shall be charged in an amount to be set by the board for consultations, scientific or medical research, depositions, expert witness testimony, and travel to and from courts.

(B) The fees under subdivision (a)(2)(A) of this section shall be at a rate not to exceed two hundred twenty-five dollars ($225) per hour or one thousand eight hundred dollars ($1,800) per day and shall be levied against the requesting individual, agency, or organization for work done in civil cases in which laboratory personnel involvement results from the performance of duties and responsibilities under this subchapter; and

(3) A charge of up to three thousand dollars ($3,000) for each autopsy requested by non-law enforcement officials.

(b) At no time shall any fee be levied or charge made to or against any law enforcement agency of the State of Arkansas for work performed under the provisions of this subchapter.

(c) (1) All fees collected by the laboratory for copies of autopsy reports, autopsies requested by the Federal Aviation Administration, and expenses paid employees for testimony as expert witnesses shall be deposited as a refund to expenditures.

(2) Other moneys derived from the charges provided for and authorized by this section shall be deposited into the State Treasury to the credit of the Miscellaneous Agencies Fund Account of the State General Government Fund.



§ 12-12-315 - Notification of certain deaths.

(a) (1) The county coroner, prosecuting attorney, and either the county sheriff or the chief of police of the municipality in which the death of a human being occurs shall be promptly notified by any physician, law enforcement officer, undertaker or embalmer, jailer, or coroner or by any other person present or with knowledge of the death if:

(A) The death appears to be caused by violence or appears to be the result of a homicide or a suicide or to be accidental;

(B) The death appears to be the result of the presence of drugs or poisons in the body;

(C) The death appears to be a result of a motor vehicle accident, or the body was found in or near a roadway or railroad;

(D) The death appears to be a result of a motor vehicle accident and there is no obvious trauma to the body;

(E) The death occurs while the person is in a state mental institution or hospital and there is no previous medical history to explain the death, or while the person is in police custody or jail other than a jail operated by the Department of Correction;

(F) The death appears to be the result of a fire or an explosion;

(G) The death of a minor child appears to indicate child abuse prior to death;

(H) Human skeletal remains are recovered or an unidentified deceased person is discovered;

(I) Postmortem decomposition exists to the extent that an external examination of the corpse cannot rule out injury, or in which the circumstances of death cannot rule out the commission of a crime;

(J) The death appears to be the result of drowning;

(K) The death is of an infant or a minor child under eighteen (18) years of age;

(L) The manner of death appears to be other than natural;

(M) The death is sudden and unexplained;

(N) The death occurs at a work site;

(O) The death is due to a criminal abortion;

(P) The death is of a person where a physician was not in attendance within thirty-six (36) hours preceding death, or, in prediagnosed terminal or bedfast cases, within thirty (30) days;

(Q) A person is admitted to a hospital emergency room unconscious and is unresponsive, with cardiopulmonary resuscitative measures being performed, and dies within twenty-four (24) hours of admission without regaining consciousness or responsiveness, unless a physician was in attendance within thirty-six (36) hours preceding presentation to the hospital, or, in cases in which the decedent had a prediagnosed terminal or bedfast condition, unless a physician was in attendance within thirty (30) days preceding presentation to the hospital;

(R) The death occurs in the home; or

(S) (i) The death poses a potential threat to public health or safety.

(ii) Upon receiving notice of a death that poses a potential threat to public health or safety, the county coroner shall immediately notify the Department of Health.

(2) Nothing in this section shall be construed to require an investigation, autopsy, or inquest in any case in which death occurred without medical attendance solely because the deceased was under treatment by prayer or spiritual means in accordance with the tenets and practices of a well-recognized church or religious denomination.

(b) With regard to any death in a correctional facility, the county coroner and the State Medical Examiner shall be notified, and when previous medical history does not exist to explain the death, the Department of Arkansas State Police shall be notified.

(c) A violation of the provisions of this section is a Class A misdemeanor.



§ 12-12-316 - Transportation of corpses.

(a) The State Crime Laboratory is authorized to transport bodies of persons whose death is subject to the provisions of this subchapter to an appropriate place for autopsy or for any other scientific tests.

(b) (1) (A) The bodies of such deceased persons shall be returned to the county from which they were brought by or at the expense of the laboratory only if the State Medical Examiner determines that the cause of death was not suicide, accidental, or from natural causes.

(B) In cases in which the examiner determines that the cause of death was suicide, accidental, or from natural causes, the expense of transporting and returning the bodies of such deceased persons shall be borne by whomever requests the laboratory to examine the cause of death, except for cases referred under the provisions of § 12-12-315(a)(2).

(C) A body may be transported when authorized by the prosecuting attorney, circuit court, county sheriff, or chief of police, or upon the request of the next of kin of the deceased or the persons who may be responsible for burial, to a place other than the county of origin.

(2) The laboratory shall not, however, be required to provide actual transportation or the cost of transportation in excess of what would be required to return the body to the county of origin.

(c) The laboratory shall provide transportation or shall bear the cost of transportation at the option of the Executive Director of the State Crime Laboratory, but in no case shall the cost of transportation of dead bodies subject to the provisions of this subchapter be borne by the laboratory without the prior approval and authorization of the executive director or his or her staff.



§ 12-12-317 - Death certificates.

(a) The certificate of death of any person whose death is investigated under the provisions of this subchapter shall be made by the State Medical Examiner or by his or her designee or by the county coroner, whoever shall have conducted the investigation.

(b) However, where a postmortem examination has been performed, the certificate of death shall be made and signed by the examiner or his or her associates or assistants, whoever shall have performed the postmortem examination.

(c) When a petition is filed with a court of competent jurisdiction to change the cause or manner of death listed on a death certificate which has been signed by the examiner or by his or her designee, the laboratory shall be notified of such petition, and the examiner or his or her designee shall be allowed to hear testimony presented by the petitioner and shall be given an opportunity to present evidence to the court to support the original ruling of the examiner or his or her assistant who signed the certificate.



§ 12-12-318 - Examinations, investigations, and postmortem examinations -- Authorization and restrictions.

(a) (1) When death occurs in such a manner or under such circumstances as described in § 12-12-315, the State Crime Laboratory shall have the power and authority to perform such functions and duties as may be provided by this subchapter.

(2) (A) The laboratory shall make examinations, investigations, or perform postmortem examinations to determine the cause of death as the Executive Director of the State Crime Laboratory or his or her staff deems necessary or as may be requested by the:

(i) County coroner of the county in which death occurs or is discovered;

(ii) Prosecuting attorney of the jurisdiction in which death occurs or is discovered;

(iii) Prosecuting attorney of the jurisdiction in which death occurs or is discovered;

(iv) Chief of police of the city in which death occurs or is discovered;

(v) Board of Corrections or its designee, or the Director of the Department of Correction or his or her designee if the person was in the care, custody, or control of the Department of Correction at the time of death; or

(vi) Director of the Department of Arkansas State Police or his or her designee.

(B) Deputies of elected officers enumerated in subdivision (a)(2)(A) of this section shall have no authority to request a postmortem examination by the laboratory.

(b) (1) In cases of sudden death in children between the ages of one (1) year and six (6) years with no previous major medical health problems, the State Medical Examiner, on a case-by-case basis, may delegate authority to the Arkansas Children's Hospital to perform postmortem examinations to determine the cause of death.

(2) (A) Should any such postmortem examination determine that death occurred from foul play or a criminal act, the hospital will immediately notify the chief law enforcement officer of the jurisdiction in which the death occurred and the examiner.

(B) In addition, the examiner will be responsible for developing guidelines to assure that proper evidentiary procedures are followed.

(3) For purposes of this section, the hospital's staff pediatric pathologist, meeting the criteria prescribed in § 12-12-307, shall be considered assistant medical examiner and, notwithstanding any other provisions in this section, may perform postmortem examinations as directed by a duly constituted authority.

(c) Postmortem examinations or investigations authorized in this section may be conducted without consent of any person.

(d) The executive director and his or her staff shall not, as a part of their official duties, perform any postmortem examination at the request of any private citizen or any public official other than those enumerated in this section.

(e) The provisions of this section shall supersede any and all other laws relating to the power and authority of the executive director or his or her staff, including the examiner, to conduct examinations, investigations, or postmortem examinations.

(f) (1) The executive director shall have the final authority on any ruling of manner of death which may become a matter of dispute between those persons authorized by this section to request a post mortem examination as described in § 12-12-315 and the examiner or his or her associates.

(2) The executive director shall use any and all material accumulated by the laboratory, interview all parties necessary, and consult with any medical authority necessary for him or her to make his or her decision as to the manner of death, and his or her ruling shall be final and binding as that ruling affects any documents generated and signed by any employee of the laboratory relating to manner of death.

(3) This subsection and the executive director's decision in no way affects or prohibits any person or agency to seek any other relief that may be available through legal channels.



§ 12-12-319 - Embalming corpse subject to examination, investigation, or autopsy -- Penalty.

(a) It shall be unlawful to embalm a dead body when the body is subject to examination by the State Medical Examiner or his or her associates, assistants, or deputies as provided for in this subchapter, unless authorized by the examiner or his or her associates, assistants, or deputies or unless authorized by the prosecuting attorney of the jurisdiction in which the death occurs to so embalm.

(b) When a body subject to examination by the examiner or his or her associates has been embalmed without authorization by or prior notice to the examiner or his or her associates, assistants, or deputies as provided for in this subchapter, the Executive Director of the State Crime Laboratory may, at his or her discretion, require an order from the circuit court of the jurisdiction in which death occurred before proceeding with his or her duties and responsibilities under this subchapter.

(c) Persons violating the provisions of this section shall be deemed guilty of a Class C misdemeanor.



§ 12-12-320 - Autopsies -- Removal of pituitary gland.

(a) The State Medical Examiner and his or her assistants may remove the pituitary gland during the course of an autopsy and donate the pituitary gland to an appropriate organization.

(b) However, the pituitary gland shall not be removed under the authority of this section if the next of kin or the person having the right to control the disposition of the decedent's remains objects.



§ 12-12-321 - Autopsies -- Exhumed bodies.

(a) Where death occurs under such circumstances as are set forth in § 12-12-315 and where a body has been buried without proper certification of death, it shall be the duty of the chief law enforcement official of the county or municipality in which death occurred or in which the body is buried or the State Medical Examiner, his or her associates, assistants, or deputies to notify the prosecuting attorney of the jurisdiction in which death occurred and the body is buried.

(b) The prosecuting attorney shall thereupon present the facts to the circuit court of the county, and the court may, by written order, require that the body be exhumed and an autopsy be performed by the State Crime Laboratory or its designee.

(c) A full and complete report of the facts developed by the autopsy shall be furnished to the court and the prosecuting attorney in timely fashion.

(d) The cost of the exhumation and for transportation to and from the place of autopsy shall be borne by the county in which the death occurred.



§ 12-12-322 - Hazardous duty pay.

(a) (1) The State Crime Laboratory is authorized to provide special compensation to certain employees for each full pay period of eighty (80) hours worked in a job which requires contact at crime scenes, emergency sites, or other sites where exposure to potentially hazardous substances is possible.

(2) It is recognized that many substances which may be encountered may create harmful health effects from either short-term or long-term exposure.

(3) This special pay is to compensate the employees for the increased risk of personal injury.

(4) The rate of pay will be one and one-half (1.5) times the regular authorized hourly pay or hourly rate of pay and will be paid only for the time while at the site of a clandestine laboratory.

(5) Payment will be controlled by the Executive Director of the State Crime Laboratory.

(b) The rate of pay for individuals who work less than a full pay period of eighty (80) hours or transfer to other work areas not defined in subsection (a) of this section, or both, will not receive any enhanced rate of pay for that or subsequent pay periods.

(c) This section covers employees who respond to clandestine laboratory sites for the purpose of assisting and dismantling of such laboratory sites and is limited to those employees in the position of: Click here to view image.

(d) A monthly report shall be made to the Legislative Council describing all payments made to employees under the provisions of this section.



§ 12-12-323 - Crime Lab Equipment Fund.

(a) There is created the Crime Lab Equipment Fund on the books of the Auditor of State, the Treasurer of State, and the Chief Fiscal Officer of the State.

(b) The moneys in the fund shall be used by the State Crime Laboratory only for:

(1) The purchase of equipment;

(2) Operating expenses;

(3) Constructing and equipping regional crime laboratories; and

(4) The personal services and operating expenses of regional crime laboratories.



§ 12-12-324 - Testing by State Crime Laboratory.

(a) (1) All firearms used in the commission of a crime that come into the custody of any law enforcement agency in this state shall be delivered to the State Crime Laboratory within thirty (30) calendar days for ballistics testing.

(2) However, if the firearm is being used as evidence in a criminal case, then delivery shall take place within thirty (30) calendar days after the final adjudication of the criminal proceeding.

(b) (1) (A) The laboratory may conduct ballistics tests on all firearms received and input the resulting data into the National Integrated Ballistics Information Network of the Bureau of Alcohol, Tobacco, Firearms and Explosives.

(B) The ballistics tests may include, but not be limited to, firing of the weapon and electronic imaging of the bullets and casings.

(2) The laboratory shall coordinate with all participating agencies when investigations require the use of the National Integrated Bullet Identification Network's computer database.

(3) The laboratory shall provide written analysis reports and experts for testimony when feasible.

(4) After completion of the testing, the firearms shall be returned to the law enforcement agencies.

(5) When the law enforcement agency regains possession of the firearm, the law enforcement agency shall immediately notify the owner, unless the owner is prohibited by law from possessing the firearm, that the owner may regain possession of the firearm at the offices of the law enforcement agency.

(c) A law enforcement agency in this state may request the assistance of the Department of Arkansas State Police in tracing a firearm.

(d) A firearm seized by the Arkansas State Game and Fish Commission for violation of a commission regulation is exempt from this section.

(e) The State Crime Laboratory Board may adopt rules for the implementation of this section, including, but not limited to, rules regarding testing and submission procedures.



§ 12-12-326 - Autopsies -- Line-of-duty death.

(a) As used in this section:

(1) "Eligible person" means a person with an eligibility similar to a firefighter or police officer under the Public Safety Officers' Benefits Act of 1976 or the Hometown Heroes Survivors Benefits Act of 2003, 42 U.S.C. § 3796 et seq., as appropriate;

(2) "Firefighter" means any member of a fire department or fire fighting unit of the Arkansas Forestry Commission, any city of the first class or city of the second class, any town, or any unincorporated rural area of this state, who actively engages in the fighting of fires on either a regular or voluntary basis; and

(3) "Police officer" means any law enforcement officer engaged in official duty who is:

(A) A member of:

(i) Any regular or auxiliary police force on a full-time or part-time basis; or

(ii) The Department of Arkansas State Police; or

(B) A sheriff or deputy sheriff of any county.

(b) A coroner or a supervisor of a firefighter, police officer, or eligible person shall promptly notify the State Medical Examiner if the firefighter, police officer, or eligible person dies in the line of duty as a result of injuries sustained in the line of duty or within twenty-four (24) hours after participating in an emergency situation.

(c) (1) (A) The examiner may conduct an autopsy on any firefighter, police officer, or eligible person who dies in the line of duty as a result of injuries sustained in the line of duty or within twenty-four (24) hours after participating in an emergency situation.

(B) The autopsy shall be sufficient to determine eligibility for benefits under the federal Public Safety Officers' Benefits Act of 1976 or the Hometown Heroes Survivors Benefits Act of 2003, 42 U.S.C. § 3796 et seq., as appropriate.

(C) A report of the autopsy shall be provided to the firefighter's or police officer's commanding officer or the supervisor of the eligible person.

(2) (A) If the firefighter, police officer, or eligible person has agreed in writing to allow an autopsy under this section, that directive shall be followed unless the firefighter's, police officer's, or eligible person's spouse dictates otherwise after being notified of the prospective autopsy.

(B) If the firefighter, police officer, or eligible person has not agreed in writing to allow an autopsy under this section, the firefighter's, police officer's, or eligible person's spouse may decide whether or not an autopsy will be performed.

(C) If the firefighter's, police officer's, or eligible person's spouse chooses not to allow the autopsy:

(i) No autopsy may be performed; and

(ii) The body of the firefighter, police officer, or eligible person shall be released to the next of kin.

(3) (A) If the examiner does not perform an autopsy under this section, he or she shall provide to the firefighter's or police officer's commanding officer or the supervisor of the eligible person written notice stating the reason why an autopsy was not performed.

(B) The written notice under subdivision (c)(3)(A) of this section shall include a toxicology report.






Subchapter 4 - -- Sexual Assault -- Medical-Legal Examinations

§ 12-12-401 - Definitions.

As used in this subchapter:

(1) (A) "Appropriate emergency medical-legal examinations" means health care delivered with emphasis on the collection of evidence for the purpose of prosecution.

(B) It shall include, but not be limited to, the appropriate components contained in an evidence collection kit for sexual assault examination distributed by the Forensic DNA Section of the State Crime Laboratory;

(2) "Licensed health care provider" means a person licensed in a health care field who conducts medical-legal examinations;

(3) "Medical facility" means any health care provider that is currently licensed by the Department of Health and providing emergency services; and

(4) "Victim" means any person who has been a victim of any alleged sexual assault or incest as defined by § 5-14-101 et seq. and § 5-26-202.



§ 12-12-402 - Procedures governing medical treatment.

(a) All medical facilities or licensed health care providers conducting medical-legal examinations in Arkansas shall adhere to the procedures set forth in this section in the event that a person presents himself or herself or is presented for treatment as a victim of rape, attempted rape, any other type of sexual assault, or incest.

(b) (1) (A) Any adult victim presented for medical treatment shall make the decision of whether or not the incident will be reported to a law enforcement agency.

(B) No medical facility or licensed health care provider may require an adult victim to report the incident in order to receive medical treatment.

(C) (i) Evidence will be collected only with the permission of the victim.

(ii) However, permission shall not be required when the victim is unconscious, mentally incapable of consent, or intoxicated.

(2) (A) Should an adult victim wish to report the incident to a law enforcement agency, the appropriate law enforcement agencies shall be contacted by the medical facility or licensed health care provider or the victim's designee.

(B) (i) The victim shall be given a medical screening examination by a qualified medical person as provided under the Emergency Medical Treatment and Active Labor Act, 42 U.S.C. § 1395dd, as in effect on January 1, 2001, if the victim arrives at the emergency department of a hospital, and the person shall be examined and treated and any injuries requiring medical attention will be treated in the standard manner.

(ii) A medical-legal examination shall be conducted and specimens shall be collected for evidence.

(C) If a law enforcement agency has been contacted and with the permission of the victim, the evidence shall be turned over to the law enforcement officers when they arrive to assume responsibility for investigation of the incident.

(c) (1) Any victim under eighteen (18) years of age shall be examined and treated, and any injuries requiring medical attention shall be treated in the standard manner.

(2) A medical-legal examination shall be performed, and specimens shall be collected for evidence.

(3) The reporting medical facility or licensed health care provider shall follow the procedures set forth in Subchapter 4 of the Child Maltreatment Act, § 12-18-101 et seq., regarding the reporting of injuries to victims under eighteen (18) years of age.

(4) The evidence shall be turned over to the law enforcement officers when they arrive to assume responsibility for investigation of the incident.

(d) Reimbursement for the medical-legal examinations shall be available to the medical facility or licensed health care provider pursuant to the procedures set forth in § 12-12-403.

(e) The victim shall not be transferred to another medical facility unless:

(1) (A) The victim or a parent or guardian of a victim under eighteen (18) years of age requests the transfer; or

(B) A physician, or other qualified medical personnel when a physician is not available, has signed a certification that the benefits to the patient's health would outweigh the risks to the patient's health as a result of the transfer; and

(2) The transferring medical facility or licensed health care provider provides all necessary medical records and ensures that appropriate transportation is available.



§ 12-12-403 - Examinations and treatment -- Payment.

(a) All licensed emergency departments shall provide prompt, appropriate emergency medical-legal examinations for sexual assault victims.

(b) (1) (A) All victims shall be exempted from the payment of expenses incurred as a result of receiving a medical-legal examination provided the victim must receive the medical-legal examination within seventy-two (72) hours of the attack.

(B) However, the seventy-two-hour time limitation may be waived if the victim is a minor or if the Crime Victims Reparations Board finds that good cause exists for the failure to provide the exam within the required time.

(2) (A) This subsection does not require a victim of sexual assault to participate in the criminal justice system or to cooperate with law enforcement in order to be provided with a forensic medical exam or reimbursement for charges incurred on account of a forensic medical exam, or both.

(B) Subdivision (b)(2)(A) of this section does not preclude a report of suspected abuse or neglect as permitted or required by the Child Maltreatment Act, § 12-18-101 et seq.

(c) (1) A medical facility or licensed health care provider that performs a medical-legal examination shall submit a sexual assault reimbursement form, an itemized statement that meets the requirements of 45 C.F.R. § 164.512(d), as it existed on January 2, 2001, directly to the board for payment.

(2) The medical facility or licensed health care provider shall not submit any remaining balance after reimbursement by the board to the victim.

(3) Acceptance of payment of the expenses of the medical-legal examination by the board shall be considered payment in full and bars any legal action for collection.



§ 12-12-404 - Reimbursement of medical facility -- Rules and regulations.

(a) The Crime Victims Reparations Board may reimburse any medical facility or licensed health care provider that provides the services outlined in this subchapter for the reasonable cost for such services.

(b) The board is empowered to prescribe minimum standards, rules, and regulations necessary to implement this subchapter. These shall include, but not be limited to, a cost ceiling for each claim and the determination of reasonable cost.



§ 12-12-405 - License suspension or revocation.

Noncompliance with the provisions of this subchapter is grounds for licensure suspension or revocation pursuant to the provisions of § 20-9-215 or any other provisions governing the licensure of medical facilities or health care providers.






Subchapter 5 - -- Child Abuse Reporting



Subchapter 6 - -- Knife and Gunshot Wound Reporting

§ 12-12-601 - Penalty.

Any person violating any provision of this subchapter shall be guilty of a violation and shall be fined in any amount not less than ten dollars ($10.00) nor more than one hundred dollars ($100).



§ 12-12-602 - Report of treatment required.

(a) All physicians, surgeons, hospitals, druggists, or other persons or entities that render first aid treatment to a person shall report as provided in subsection (b) of this section if they treat or receive in the hospital a case of a:

(1) Knife or gunshot wound when the knife or gunshot wound appears to have been intentionally inflicted; or

(2) Burn wound that could reasonably be connected to criminal activity that is:

(A) A second or third degree burn to five percent (5%) or more of a person's body; or

(B) A burn to a person's upper respiratory tract or laryngeal edema due to the inhalation of super-heated air.

(b) The reporting requirements of this subchapter are satisfied if:

(1) The report is made to the county sheriff;

(2) Within a city of the first class, the report is made to the municipal law enforcement agency; or

(3) The report is made under subdivision (a)(2) of this section to the local fire marshal, fire chief, assistant fire chief, or an officer of the fire department having jurisdiction.

(c) A physician, surgeon, hospital, druggist, or other person or entity required to report under this section that, in good faith, makes a report under this section has immunity from any civil or criminal liability that might otherwise be incurred or imposed with respect to the making of a report under this section.



§ 12-12-603 - Contents and time of report.

(a) The report shall be made immediately upon the nature of the injury being ascertained, shall be by telephone if possible and practicable, otherwise by writing, and shall contain the name, age, sex, race, and location of the person so injured, together with names of persons bringing the patient in for treatment, if any.

(b) A written report under this subchapter shall not be in compliance unless speedier means of transmitting the notice are not available, are impractical, or are incapable of reaching an officer.






Subchapter 7 - -- Psychological Stress Tests

§ 12-12-701 - Authorization.

Notwithstanding the provisions of § 17-39-101 et seq., all law enforcement agencies in this state are authorized to use a psychological stress evaluation instrument to test or question individuals for the purpose of determining and verifying the truth of statements.



§ 12-12-702 - Warnings.

Prior to administering any psychological evaluation tests, the person to whom the test is administered must be warned prior to any questioning that:

(1) He or she has a right to remain silent;

(2) Anything he or she says can be used against him in a court of law;

(3) He or she has the right to the presence of an attorney; and

(4) If he or she cannot afford an attorney, one may be appointed for him or her prior to his or her questioning if he or she so desires.



§ 12-12-703 - Minors.

No psychological stress evaluation shall be given to any person under eighteen (18) years of age without first having received written authorization from the parent or guardian of the individual.



§ 12-12-704 - Results inadmissible.

The results of any such examination as provided in this subchapter shall be inadmissible in all courts in this state.






Subchapter 8 - -- Missing Children

§ 12-12-801 - Report of missing child -- Notation on records.

(a) When either a law enforcement officer or the Attorney General is notified by the parents, guardian, or other person having custody of a child that the child is missing, the law enforcement officer or the Attorney General shall:

(1) Ensure that the missing child information is entered into the Missing Persons Information Clearinghouse within the Arkansas Crime Information Center under § 12-12-205 and the National Crime Information Center; and

(2) Within five (5) business days after being notified by the parents, guardian, or other person having custody of the child, inform by certified mail, return receipt requested, the Division of Vital Records of the Department of Health and the superintendent or school administrator of the school where the child was attending that the child has been reported as missing.

(b) The division shall enter on or attach to the child's birth certificate a notice that the child has been reported missing. The school the child was attending shall make or attach the same notation on the child's school records.



§ 12-12-802 - Request for birth certificate -- Notification of law enforcement officer or Attorney General.

(a) When the Division of Vital Records of the Department of Health receives a request for the birth certificate of a child who has been reported missing pursuant to this subchapter, the division shall within five (5) business days after receipt of the inquiry notify the law enforcement officer or the Attorney General, whoever initiated the report to the division, and furnish the name, address, and telephone number, if known, of the person making the inquiry.

(b) The notice to the law enforcement officer or the Attorney General shall be by certified mail, return receipt requested.



§ 12-12-803 - Request for school records -- Notification of law enforcement officer or Attorney General.

(a) When a school receives a request for the records of a child who has been reported missing, the school shall, within five (5) business days, excluding days when the school is closed, after receipt of the inquiry, notify the law enforcement officer or the Attorney General and furnish the name, address, and telephone number, if known, of the person making the inquiry.

(b) The notice shall be by certified mail, return receipt requested.






Subchapter 9 - -- Sex Offender Registration Act of 1997

§ 12-12-901 - Title.

This subchapter shall be known and may be cited as the "Sex Offender Registration Act of 1997".



§ 12-12-902 - Legislative findings.

The General Assembly finds that sex offenders pose a high risk of reoffending after release from custody, that protecting the public from sex offenders is a primary governmental interest, that the privacy interest of persons adjudicated guilty of sex offenses is less important than the government's interest in public safety, and that the release of certain information about sex offenders to criminal justice agencies and the general public will assist in protecting the public safety.



§ 12-12-903 - Definitions.

As used in this subchapter:

(1) "Adjudication of guilt" or other words of similar import mean a:

(A) Plea of guilty;

(B) Plea of nolo contendere;

(C) Negotiated plea;

(D) Finding of guilt by a judge; or

(E) Finding of guilt by a jury;

(2) (A) "Administration of criminal justice" means performing functions of investigation, apprehension, detention, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders.

(B) "Administration of criminal justice" also includes criminal identification activities and the collection, maintenance, and dissemination of criminal justice information;

(3) "Aggravated sex offense" means an offense in the Arkansas Code substantially equivalent to "aggravated sexual abuse" as defined in 18 U.S.C. § 2241 as it existed on March 1, 2003, which principally encompasses:

(A) Causing another person to engage in a sexual act:

(i) By using force against that other person; or

(ii) By threatening or placing or attempting to threaten or place that other person in fear that any person will be subjected to death, serious bodily injury, or kidnapping;

(B) Knowingly:

(i) Rendering another person unconscious and then engaging in a sexual act with that other person; or

(ii) Administering to another person by force or threat of force, or without the knowledge or permission of that person, a drug, intoxicant, or similar substance and thereby:

(a) Substantially impairing the ability of that other person to appraise or control conduct; and

(b) Engaging or attempting to engage in a sexual act with that other person; or

(C) Crossing a state line with intent to:

(i) Engage or attempt to engage in a sexual act with a person who has not attained twelve (12) years of age;

(ii) Knowingly engage or attempt to engage in a sexual act with another person who has not attained twelve (12) years of age; or

(iii) Knowingly engage or attempt to engage in a sexual act under the circumstances described in subdivisions (3)(A) and (B) of this section with another person who has attained twelve (12) years of age but has not attained sixteen (16) years of age and is at least four (4) years younger than the alleged offender;

(4) "Change of address" or other words of similar import mean a change of residence or a change for more than thirty (30) days of temporary domicile, change of location of employment, education or training, or any other change that alters where a sex offender regularly spends a substantial amount of time;

(5) "Criminal justice agency" means a government agency or any subunit thereof which is authorized by law to perform the administration of criminal justice and which allocates more than one-half (1/2) of its annual budget to the administration of criminal justice;

(6) "Local law enforcement agency having jurisdiction" means the:

(A) Chief law enforcement officer of the municipality in which a sex offender:

(i) Resides or expects to reside;

(ii) Is employed; or

(iii) Is attending an institution of training or education; or

(B) County sheriff, if:

(i) The municipality does not have a chief law enforcement officer; or

(ii) A sex offender resides or expects to reside, is employed, or is attending an institution of training or education in an unincorporated area of a county;

(7) "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminally sexual acts to a degree that makes the person a menace to the health and safety of other persons;

(8) "Personality disorder" means an enduring pattern of inner experience and behavior that:

(A) Deviates markedly from the expectation of the person's culture;

(B) Is pervasive and inflexible across a broad range of personal and social situations;

(C) Leads to clinically significant distress or impairment in social, occupational, or other important areas of functioning;

(D) Is stable over time;

(E) Has its onset in adolescence or early adulthood;

(F) Is not better accounted for as a manifestation or consequence of another mental disorder; and

(G) Is not due to the direct physiological effects of a substance or a general medical condition;

(9) "Predatory" describes an act directed at a stranger or a person with whom a relationship has been established or promoted for the primary purpose of victimization of that person or individuals over whom that person has control;

(10) (A) "Residency" means the place where a person lives notwithstanding that there may be an intent to move or return at some future date to another place.

(B) "Residency" also includes place of employment, training, or education;

(11) "Sentencing court" means the judge of the court that sentenced the sex offender for the sex offense;

(12) (A) "Sex offense" includes, but is not limited to:

(i) The following offenses:

(a) Rape, § 5-14-103;

(b) Sexual indecency with a child, § 5-14-110;

(c) Sexual assault in the first degree, § 5-14-124;

(d) Sexual assault in the second degree, § 5-14-125;

(e) Sexual assault in the third degree, § 5-14-126;

(f) Sexual assault in the fourth degree, § 5-14-127;

(g) Incest, § 5-26-202;

(h) Engaging children in sexually explicit conduct for use in visual or print medium, § 5-27-303;

(i) Transportation of minors for prohibited sexual conduct, § 5-27-305;

(j) Employing or consenting to the use of a child in a sexual performance, § 5-27-402;

(k) Pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, § 5-27-304;

(l) Producing, directing, or promoting a sexual performance by a child, § 5-27-403;

(m) Promoting prostitution in the first degree, § 5-70-104;

(n) Stalking when ordered by the sentencing court to register as a sex offender, § 5-71-229;

(o) Indecent exposure, § 5-14-112, if a felony level offense;

(p) Exposing another person to human immunodeficiency virus, § 5-14-123, when ordered by the sentencing court to register as a sex offender;

(q) Kidnapping pursuant to § 5-11-102(a) when the victim is a minor and the offender is not the parent of the victim;

(r) False imprisonment in the first degree and false imprisonment in the second degree, §§ 5-11-103 and 5-11-104, when the victim is a minor and the offender is not the parent of the victim;

(s) Permitting abuse of a minor, § 5-27-221;

(t) Computer child pornography, § 5-27-603;

(u) Computer exploitation of a child, § 5-27-605;

(v) Permanent detention or restraint, § 5-11-106, when the offender is not the parent of the victim;

(w) Distributing, possessing, or viewing of matter depicting sexually explicit conduct involving a child, § 5-27-602;

(x) Internet stalking of a child, § 5-27-306;

(y) Crime of video voyeurism, § 5-16-101, if a felony level offense;

(z) Voyeurism, § 5-16-102, if a felony level offense; and

(aa) Any felony-homicide offense under § 5-10-101, § 5-10-102, or § 5-10-104 if the underlying felony is an offense listed in this subdivision (12)(A)(i);

(ii) An attempt, solicitation, or conspiracy to commit any of the offenses enumerated in subdivision (12)(A)(i) of this section;

(iii) An adjudication of guilt for an offense of the law of another state, for a federal offense, for a tribal court offense, or for a military offense:

(a) Which is similar to any of the offenses enumerated in subdivision (12)(A)(i) of this section; or

(b) When that adjudication of guilt requires registration under another state's sex offender registration laws; or

(iv) A violation of any former law of this state that is substantially equivalent to any of the offenses enumerated in this subdivision (12)(A).

(B) (i) The sentencing court has the authority to order the registration of any offender shown in court to have attempted to commit or to have committed a sex offense even though the offense is not enumerated in subdivision (12)(A)(i) of this section.

(ii) This authority applies to sex offenses enacted, renamed, or amended at a later date by the General Assembly unless the General Assembly expresses its intent not to consider the offense to be a true sex offense for the purposes of this subchapter;

(13) (A) "Sex offender" means a person who is adjudicated guilty of a sex offense or acquitted on the grounds of mental disease or defect of a sex offense.

(B) Unless otherwise specified, "sex offender" includes those individuals classified by the court as "sexually violent predators";

(14) "Sexually violent offense" means any state, federal, tribal, or military offense which includes a sexual act as defined in 18 U.S.C. §§ 2241 and 2242 as they existed on March 1, 2003, with another person if the offense is nonconsensual regardless of the age of the victim; and

(15) "Sexually violent predator" means a person who has been adjudicated guilty or acquitted on the grounds of mental disease or defect of a sexually violent offense and who suffers from a mental abnormality or personality disorder that makes the person likely to engage in predatory sexually violent offenses.



§ 12-12-904 - Failure to comply with registration and reporting requirements -- Refusal to cooperate with assessment process.

(a) (1) (A) A person is guilty of a Class C felony who:

(i) Fails to register or verify registration as required under this subchapter;

(ii) Fails to report a change of address, employment, education, or training as required under this subchapter; or

(iii) Refuses to cooperate with the assessment process as required under this subchapter.

(B) (i) Upon conviction, a sex offender who fails or refuses to provide any information necessary to update his or her registration file as required by § 12-12-906(b)(2) is guilty of a Class C felony.

(ii) If a sex offender fails or refuses to provide any information necessary to update his or her registration file as required by § 12-12-906(b)(2), as soon as administratively feasible the Department of Correction, the Department of Community Correction, the Arkansas State Hospital, or the Department of Human Services shall contact the local law enforcement agency having jurisdiction to report the violation of subdivision (a)(1)(B)(i) of this section.

(2) It is an affirmative defense to prosecution if the person:

(A) Delayed reporting a change in address because of:

(i) An eviction;

(ii) A natural disaster; or

(iii) Any other unforeseen circumstance; and

(B) Provided the new address to the Arkansas Crime Information Center in writing no later than five (5) business days after the person establishes residency.

(b) Any agency or official subject to reporting requirements under this subchapter that knowingly fails to comply with the reporting requirements under this subchapter is guilty of a Class B misdemeanor.



§ 12-12-905 - Applicability.

(a) The registration or registration verification requirements of this subchapter apply to a person who:

(1) Is adjudicated guilty on or after August 1, 1997, of a sex offense, aggravated sex offense, or sexually violent offense;

(2) Is serving a sentence of incarceration, probation, parole, or other form of community supervision as a result of an adjudication of guilt on or after August 1, 1997, for a sex offense, aggravated sex offense, or sexually violent offense;

(3) Is acquitted on or after August 1, 1997, on the grounds of mental disease or defect for a sex offense, aggravated sex offense, or sexually violent offense;

(4) Is serving a commitment as a result of an acquittal on or after August 1, 1997, on the grounds of mental disease or defect for a sex offense, aggravated sex offense, or sexually violent offense; or

(5) Was required to be registered under the Habitual Child Sex Offender Registration Act, former § 12-12-901 et seq.

(b) A person who has been adjudicated guilty of a sex offense and whose record of conviction will be expunged under the provisions of §§ 16-93-301 -- 16-93-303 is not relieved of the duty to register or verify registration.

(c) (1) If the underlying conviction of the registrant is reversed, vacated, or set aside or if the registrant is pardoned, the registrant is relieved from the duty to register or verify registration.

(2) Registration or registration verification shall cease upon the receipt and verification by the Arkansas Crime Information Center of documentation from the:

(A) Court verifying the fact that the conviction has been reversed, vacated, or set aside; or

(B) Governor's office that the Governor has pardoned the registrant.



§ 12-12-906 - Duty to register or verify registration generally -- Review of requirements with offenders.

(a) (1) (A) (i) At the time of adjudication of guilt, the sentencing court shall enter on the judgment and commitment or judgment and disposition form that the offender is required to register as a sex offender and shall indicate whether the:

(a) Offense is an aggravated sex offense;

(b) Sex offender has been adjudicated guilty of a prior sex offense under a separate case number; or

(c) Sex offender has been classified as a sexually violent predator.

(ii) If the sentencing court finds the offender is required to register as a sex offender, then at the time of adjudication of guilt the sentencing court shall require the sex offender to complete the sex offender registration form prepared by the Director of the Arkansas Crime Information Center pursuant to § 12-12-908 and shall forward the completed sex offender registration form to the Arkansas Crime Information Center.

(B) (i) The Department of Correction shall ensure that a sex offender received for incarceration has completed the sex offender registration form.

(ii) If the Department of Correction cannot confirm that the sex offender has completed the sex offender registration form, the Department of Correction shall require the sex offender to complete the sex offender registration form upon intake, release, or discharge.

(C) (i) The Department of Community Correction shall ensure that a sex offender placed on probation or another form of community supervision has completed the sex offender registration form.

(ii) If the Department of Community Correction cannot confirm that the sex offender has completed the sex offender registration form, the Department of Community Correction shall require the sex offender to complete the sex offender registration form upon intake, release, or discharge.

(D) (i) The Arkansas State Hospital shall ensure that the sex offender registration form has been completed for any sex offender found not guilty by reason of insanity and shall arrange an evaluation by Sex Offender Screening and Risk Assessment.

(ii) If the Arkansas State Hospital cannot confirm that the sex offender has completed the sex offender registration form, the Arkansas State Hospital shall ensure that the sex offender registration form is completed for the sex offender upon intake, release, or discharge.

(2) (A) A sex offender moving to or returning to this state from another jurisdiction shall register with the local law enforcement agency having jurisdiction within three (3) business days after the sex offender establishes residency in a municipality or county of this state.

(B) (i) Any person living in this state who would be required to register as a sex offender in the jurisdiction in which he or she was adjudicated guilty of a sex offense shall register as a sex offender in this state whether living, working, or attending school or other training in Arkansas.

(ii) A nonresident worker or student who enters the state shall register in compliance with Pub. L. No. 109-248, as it existed on January 1, 2007.

(C) A sex offender sentenced and required to register outside of Arkansas shall:

(i) Submit to assessment by Sex Offender Screening and Risk Assessment;

(ii) Provide a deoxyribonucleic acid (DNA) sample if a sample is not already accessible to the State Crime Laboratory; and

(iii) (a) Pay the mandatory fee of two hundred fifty dollars ($250) to be deposited into the DNA Detection Fund established by § 12-12-1119 within ninety (90) days from the date of registration.

(b) Failure to pay the fee required under subdivision (a)(2)(C)(iii)(a) of this section is a Class A misdemeanor.

(b) (1) The registration file of a sex offender who is confined in a correctional facility or serving a commitment following acquittal on the grounds of mental disease or defect shall be inactive until the registration file is updated by the department responsible for supervision of the sex offender.

(2) Immediately prior to the release or discharge of a sex offender or immediately following a sex offender's escape or his or her absconding from supervision, the Department of Correction, the Department of Community Correction, the Arkansas State Hospital, or the Department of Human Services shall update the registration file of the sex offender who is to be released or discharged or who has escaped or has absconded from supervision.

(c) (1) (A) When registering a sex offender as provided in subsection (a) of this section, the sentencing court, the Department of Correction, the Department of Community Correction, the Arkansas State Hospital, the Department of Human Services, or the local law enforcement agency having jurisdiction shall:

(i) Inform the sex offender of the duty to submit to assessment and to register and obtain the information required for registration as described in § 12-12-908;

(ii) Inform the sex offender that if the sex offender changes residency within the state, the sex offender shall give the new address and place of employment, education, higher education, or training to the Arkansas Crime Information Center in writing no later than ten (10) days before the sex offender establishes residency or is temporarily domiciled at the new address;

(iii) (a) Inform the sex offender that if the sex offender changes residency to another state or enters another state to work or attend school, the sex offender must also register in that state regardless of permanent residency.

(b) The sex offender shall register the new address and place of employment, education, higher education, or training with the center and with a designated law enforcement agency in the new state not later than three (3) business days after the sex offender establishes residence or is temporarily domiciled in the new state;

(iv) Obtain fingerprints and a photograph of the sex offender if these have not already been obtained in connection with the offense that triggered registration;

(v) Obtain a deoxyribonucleic acid (DNA) sample if one has not already been provided;

(vi) Require the sex offender to complete the entire registration process, including, but not limited to, requiring the sex offender to read and sign a form stating that the duty of the sex offender to register under this subchapter has been explained;

(vii) Inform the sex offender that if the sex offender's address changes within the state or to another state due to an eviction, natural disaster, or any other unforeseen circumstance, the sex offender shall give the new address to the center in writing no later than three (3) business days after the sex offender establishes residency;

(viii) Inform a sex offender who has been granted probation that failure to comply with the provisions of this subchapter may be grounds for revocation of the sex offender's probation; and

(ix) Inform a sex offender subject to lifetime registration under § 12-12-919 of the duty to:

(a) Verify registration and obtain the information required for registration verification as described in subsections (g) and (h) of this section; and

(b) Ensure that the information required for reregistration verification under subsections (g) and (h) of this section is provided to the local law enforcement agency having jurisdiction.

(B) (i) Any offender required to register as a sex offender must provide a deoxyribonucleic acid (DNA) sample, that is, a blood sample or saliva sample, upon registering if a sample has not already been provided to the State Crime Laboratory.

(ii) Any offender required to register as a sex offender who is entering the State of Arkansas must provide a deoxyribonucleic acid (DNA) sample, that is, a blood sample or saliva sample, upon registration and must pay the mandatory fee of two hundred fifty dollars ($250) to be deposited into the DNA Detection Fund established by § 12-12-1119.

(2) When updating the registration file of a sex offender, the Department of Correction, the Department of Community Correction, the Arkansas State Hospital, or the Department of Human Services shall:

(A) Review with the sex offender the duty to register and obtain current information required for registration as described in § 12-12-908;

(B) Review with the sex offender the requirement that if the sex offender changes address within the state, the sex offender shall give the new address to the center in writing no later than ten (10) days before the sex offender establishes residency or is temporarily domiciled at the new address;

(C) Review with the sex offender the requirement that if the sex offender changes address to another state, the sex offender shall register the new address with the center and with a designated law enforcement agency in the new state not later than three (3) business days after the sex offender establishes residence or is temporarily domiciled in the new state if the new state has a registration requirement;

(D) Require the sex offender to read and sign a form stating that the duty of the sex offender to register under this subchapter has been reviewed;

(E) Inform the sex offender that if the sex offender's address changes within the state or to another state due to an eviction, natural disaster, or any other unforeseen circumstance, the sex offender shall give the new address to the center in writing no later than three (3) business days after the sex offender establishes residency;

(F) Review with the sex offender the consequences of failure to provide any information required by subdivision (b)(2) of this section;

(G) Inform a sex offender subject to lifetime registration under § 12-12-919 of the duty to:

(i) Verify registration and report the information required for registration verification as described in subsections (g) and (h) of this section; and

(ii) Ensure that the information required for registration verification under subsections (g) and (h) of this section is provided to the local law enforcement agency having jurisdiction; and

(H) Review with a sex offender subject to lifetime registration under § 12-12-919 the consequences of failure to verify registration under § 12-12-904.

(d) When registering or updating the registration file of a sexually violent predator, in addition to the requirements of subdivision (c)(1) or (2) of this section, the sentencing court, the Department of Correction, the Department of Community Correction, the Arkansas State Hospital, the Department of Human Services, or the local law enforcement agency having jurisdiction shall obtain documentation of any treatment received for the mental abnormality or personality disorder of the sexually violent predator.

(e) Any sex offender working, enrolled, or volunteering in a public or private elementary, secondary or postsecondary school, or institution of training shall notify the center of that status and shall register with the local law enforcement agency having jurisdiction over that campus.

(f) (1) An offender required to register pursuant to this subchapter shall not change his or her name unless the change is:

(A) Incident to a change in the marital status of the sex offender; or

(B) Necessary to effect the exercise of the religion of the sex offender.

(2) The change in the sex offender's name shall be reported to the Director of the Arkansas Crime Information Center within ten (10) calendar days after the change in name.

(3) A violation of this subsection is a Class C felony.

(g) (1) Except as provided in subsection (h) of this section, a sex offender subject to lifetime registration under § 12-12-919 shall report in person every six (6) months after registration to the local law enforcement agency having jurisdiction to verify registration.

(2) The local law enforcement agency having jurisdiction may determine the appropriate times and days for reporting by the sex offender, and the determination shall be consistent with the reporting requirements of subdivision (g)(1) of this section.

(3) Registration verification shall include reporting any change to the following information concerning the sex offender:

(A) Name;

(B) Social security number;

(C) Age;

(D) Race;

(E) Gender;

(F) Date of birth;

(G) Height;

(H) Weight;

(I) Hair and eye color;

(J) (i) Address of any permanent residence and address of any current temporary residence within this state or out of this state, including a rural route address and a post office box.

(ii) A post office box shall not be provided in lieu of a physical residential address;

(K) Date and place of any employment;

(L) Vehicle make, model, color, and license tag number that the sex offender owns, operates, or to which he or she has access;

(M) (i) Fingerprints.

(ii) If the local law enforcement agency having jurisdiction cannot confirm that the sex offender's fingerprints are contained in the automated fingerprint identification system, the local law enforcement agency having jurisdiction shall:

(a) Take the sex offender's fingerprints; and

(b) Submit the fingerprints to the center and to the Department of Arkansas State Police;

(N) (i) Photograph.

(ii) The local law enforcement agency having jurisdiction shall take a photograph of the sex offender at each registration verification and submit the photograph to the center;

(O) All computers or other devices with Internet capability to which the sex offender has access;

(P) All email addresses used by the sex offender; and

(Q) All user names, screen names, or instant message names that are used by the sex offender to communicate in real time with another person using the Internet.

(4) If the sex offender is enrolled or employed at an institution of higher education in this state, the sex offender shall also report to the local law enforcement agency having jurisdiction:

(A) The name and address of each institution of higher education where he or she is enrolled or employed, including each campus attended;

(B) The county where each campus is located; and

(C) His or her enrollment or employment status.

(5) If the place of residence of the sex offender is a motor vehicle, trailer, mobile home, modular home, or manufactured home, the sex offender shall report the following information concerning the motor vehicle, trailer, mobile home, modular home, or manufactured home:

(A) Vehicle identification number;

(B) License tag number;

(C) Registration number; and

(D) A description, including color scheme.

(6) If the place of residence of the sex offender is a vessel, live-aboard vessel, or houseboat, the sex offender shall report the following information concerning the vessel, live-aboard vessel, or houseboat:

(A) Hull identification number;

(B) Manufacturer's serial number;

(C) Name;

(D) Registration number; and

(E) A description, including color scheme.

(h) (1) A sexually violent predator subject to lifetime registration under § 12-12-919 shall report in person every three (3) months after registration to the local law enforcement agency having jurisdiction to verify registration.

(2) The local law enforcement agency having jurisdiction may determine the appropriate times and days for reporting by the sexually violent predator, and the determination shall be consistent with the reporting requirements of subdivision (h)(1) of this section.

(3) Registration verification shall include reporting any change to the following information concerning the sexually violent predator:

(A) Name;

(B) Social security number;

(C) Age;

(D) Race;

(E) Gender;

(F) Date of birth;

(G) Height;

(H) Weight;

(I) Hair and eye color;

(J) (i) Address of any permanent residence and address of any current temporary residence within this state or out of this state, including a rural route address and a post office box.

(ii) A post office box shall not be provided in lieu of a physical residential address;

(K) Date and place of any employment;

(L) Vehicle make, model, color, and license tag number that the sexually violent predator owns, operates, or to which he or she has access;

(M) (i) Fingerprints.

(ii) If the local law enforcement agency having jurisdiction cannot confirm that the sexually violent predator's fingerprints are contained in the automated fingerprint identification system, the local law enforcement agency having jurisdiction shall:

(a) Take the sexually violent predator's fingerprints; and

(b) Submit the fingerprints to the center and to the Department of Arkansas State Police;

(N) (i) Photograph.

(ii) The local law enforcement agency having jurisdiction shall take a photograph of the sexually violent predator at each registration verification and submit the photograph to the center;

(O) All computers or other devices with Internet capability to which the sex offender has access;

(P) All email addresses used by the sex offender; and

(Q) All user names, screen names, or instant message names that are used by the sex offender to communicate in real time with another person using the Internet.

(4) If the sexually violent predator is enrolled or employed at an institution of higher education in this state, the sexually violent predator shall also report to the local law enforcement agency having jurisdiction:

(A) The name and address of each institution of higher education where he or she is enrolled or employed, including each campus attended;

(B) The county where each campus is located; and

(C) His or her enrollment or employment status.

(5) If the place of residence of the sexually violent predator is a motor vehicle, trailer, mobile home, modular home, or manufactured home, the sexually violent predator shall report the following information concerning the motor vehicle, trailer, mobile home, modular home, or manufactured home:

(A) Vehicle identification number;

(B) License tag number;

(C) Registration number; and

(D) A description, including color scheme.

(6) If the place of residence of the sexually violent predator is a vessel, live-aboard vessel, or houseboat, the sexually violent predator shall report the following information concerning the vessel, live-aboard vessel, or houseboat:

(A) Hull identification number;

(B) Manufacturer's serial number;

(C) Name;

(D) Registration number; and

(E) A description, including color scheme.

(i) Within three (3) days after verifying the registration of a sex offender under subsection (g) of this section or a sexually violent predator under subsection (h) of this section, the local law enforcement agency having jurisdiction shall report by written or electronic means all information obtained from or provided by the sex offender or sexually violent predator to the center.



§ 12-12-907 - Report to Arkansas Crime Information Center -- Report to law enforcement agency.

(a) (1) Within three (3) days after registering or updating the registration file of a sex offender, the Department of Correction, the Department of Community Correction, the Department of Human Services, the sentencing court, or the local law enforcement agency having jurisdiction shall report, by written or electronic means, all information obtained from the sex offender and regarding the sex offender to the Arkansas Crime Information Center.

(2) The center shall immediately enter the information into its record system for maintenance in a central registry and notify the local law enforcement agency having jurisdiction.

(3) The center will share information with the National Sex Offender Registry.

(b) (1) (A) No later than ten (10) days after release from incarceration or after the date of sentencing, a sex offender shall report to the local law enforcement agency having jurisdiction and update the information in the registration file.

(B) If the sex offender is not already registered, the local law enforcement agency having jurisdiction shall register the sex offender in accordance with this subchapter.

(2) Within three (3) days after registering a sex offender or receiving updated registry information on a sex offender, the local law enforcement agency having jurisdiction shall report, by written or electronic means, all information obtained from the sex offender to the center.

(3) The center shall verify the address of sexually violent predators on a quarterly basis and the address of all other sex offenders on a semiannual basis.

(4) The center shall have access to the offender tracking systems of the Department of Correction and the Department of Community Correction to confirm the location of registrants.



§ 12-12-908 - Registration format -- Requirements.

(a) The Director of the Arkansas Crime Information Center shall prepare the format for registration as required in subsection (b) of this section and shall provide instructions for registration to each organized full-time municipal police department, county sheriff's office, the Department of Correction, the Department of Community Correction, the Department of Human Services, and the Administrative Office of the Courts.

(b) The registration file required by this subchapter shall include:

(1) The sex offender's full name and all aliases that the sex offender has used or under which the sex offender has been known;

(2) Date of birth;

(3) Sex;

(4) Race;

(5) Height;

(6) Weight;

(7) Hair and eye color;

(8) Address of any temporary residence;

(9) Anticipated address of legal residence;

(10) Driver's license number or state identification number, if available;

(11) Social security number;

(12) Place of employment, education, or training;

(13) Photograph, if not already obtained;

(14) Fingerprints, if not already obtained;

(15) Date of arrest, arresting agency, offense for which convicted or acquitted, and arrest tracking number for each adjudication of guilt or acquittal on the grounds of mental disease or defect;

(16) A brief description of the crime or crimes for which registration is required;

(17) The registration status of the sex offender as a sexually violent predator, aggravated sex offender, or sex offender;

(18) A statement in writing signed by the sex offender acknowledging that the sex offender has been advised of the duty to register imposed by this subchapter;

(19) All computers or other devices with Internet capability to which the sex offender has access;

(20) All email addresses used by the sex offender;

(21) All user names, screen names, or instant message names that are used by the sex offender to communicate in real time with another person using the Internet; and

(22) Any other information that the center deems necessary, including without limitation:

(A) Criminal and corrections records;

(B) Nonprivileged personnel records;

(C) Treatment and abuse registry records; and

(D) Evidentiary genetic markers.

(c) Certain information such as social security number, driver's license number, employer, email addresses, user names, screen names, or instant message names, information that may lead to identification of the victim, and other similar information may be excluded from the information that is released during the course of notification.



§ 12-12-909 - Verification form -- Change of address.

(a) (1) A person required to register as a sex offender shall verify registration every six (6) months after the person's initial registration date during the period of time in which the person is required to register.

(2) (A) (i) The verification shall be done in person at a local law enforcement agency having jurisdiction at which time the person shall sign and date a Sex Offender Acknowledgment Form in which a law enforcement officer shall also witness and sign.

(ii) The Sex Offender Acknowledgment Form shall state the date of verification as well as a date certain that the person is required to return in person to a specific local law enforcement agency having jurisdiction to verify his or her address.

(B) The Sex Offender Acknowledgement Form shall be uniform and created by the Arkansas Crime Information Center.

(C) The local law enforcement agency having jurisdiction shall file the verification of registration electronically with the center.

(3) If the person lives in a jurisdiction that does not have a local law enforcement agency having jurisdiction that is able to electronically file the verification, the verification shall be done by certified mail in the following manner:

(A) The center shall mail a nonforwardable verification form to the last reported address of the person by certified mail;

(B) (i) The person shall return the verification form in person to the local law enforcement agency having jurisdiction within ten (10) days after receipt of the verification form.

(ii) Within three (3) days after receipt of the verification form, the local law enforcement agency having jurisdiction shall forward the verification form to the center;

(C) The verification form shall be signed by the person and state that the person still resides at the address last reported to the center; and

(D) If the person fails to return the verification form to the local law enforcement agency having jurisdiction within ten (10) days after receipt of the verification form, the person is in violation of this subchapter.

(4) If the person changes his or her address without notice or fails to return the verification form if he or she is allowed to do so by mail, notification shall be sent to law enforcement and supervising parole or probation authorities, and notice may be posted on the Internet until proper reporting is again established or the person is incarcerated.

(5) Subdivision (a)(1) of this section applies to a person required to register as a sexually violent predator, except that the person shall verify the registration every ninety (90) days after the date of the initial release or commencement of parole.

(b) (1) (A) Before a change of address within the state, a sex offender shall report the change of address to the local law enforcement agency having jurisdiction no later than ten (10) days before the sex offender establishes residency or is temporarily domiciled at the new address.

(B) Upon receipt of a report of a change of address as described in subdivision (b)(1)(A) of this section, the local law enforcement agency having jurisdiction shall report the change of address to the center.

(2) When a change of address within the state is reported to the center, the center shall immediately report the change of address to the local law enforcement agency having jurisdiction where the sex offender expects to reside.

(c) (1) Before a change of address to another state, a sex offender shall register the new address with the center and with a designated law enforcement agency in the state to which the sex offender moves not later than ten (10) days before the sex offender establishes residence or is temporarily domiciled in the new state if the new state has a registration requirement.

(2) When a change of address to another state is reported to the center, the center shall immediately notify the law enforcement agency with which the sex offender must register in the new state if the new state has a registration requirement.

(d) The center may require a sex offender to report a change of address through the local law enforcement agency having jurisdiction.



§ 12-12-910 - Fine.

(a) The sentencing court shall assess at the time of sentencing a mandatory fine of two hundred fifty dollars ($250) on any person who is required to register under this subchapter.

(b) The fine provided in subsection (a) of this section and collected in circuit court, district court, or city court shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office for deposit into the Sex and Child Offenders Registration Fund as established by § 12-12-911.



§ 12-12-911 - Sex and Child Offenders Registration Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Sex and Child Offenders Registration Fund".

(b) (1) This fund shall consist of special revenues collected pursuant to § 12-12-910, there to be used equally by the Arkansas Crime Information Center and the Department of Correction for the administration of this subchapter.

(2) Any unexpended balance of this fund shall be carried forward and made available for the same purpose.



§ 12-12-912 - Arrests for violations.

(a) In order for a sex offender to be charged with the commission of a violation of this subchapter so that an arrest warrant shall be issued, it shall be the duty of the local law enforcement agency having jurisdiction to notify the prosecutor when the local law enforcement agency having jurisdiction has reasonable grounds for believing that a sex offender is not registered, has not reported a change of address, or has not verified the sex offender's address in violation of this subchapter.

(b) The address of a sex offender as listed in the sex offender's registration file shall determine which local law enforcement agency has jurisdiction.

(c) A law enforcement officer shall arrest a sex offender when a warrant has been issued for the sex offender's arrest or the officer has reasonable grounds for believing that a sex offender is not registered or has not reported a change of address in violation of this subchapter.



§ 12-12-913 - Disclosure.

(a) (1) Registration records maintained pursuant to this subchapter shall be open to any criminal justice agency in this state, the United States, or any other state.

(2) Registration records may also be open to government agencies authorized by law to conduct confidential background checks.

(b) In accordance with guidelines promulgated by the Sex Offender Assessment Committee, local law enforcement agencies having jurisdiction shall disclose relevant and necessary information regarding sex offenders to the public when the disclosure of such information is necessary for public protection.

(c) (1) (A) The Sex Offender Assessment Committee shall promulgate guidelines and procedures for the disclosure of relevant and necessary information regarding sex offenders to the public when the release of the information is necessary for public protection.

(B) In developing the guidelines and procedures, the Sex Offender Assessment Committee shall consult with persons who, by experience or training, have a personal interest or professional expertise in law enforcement, crime prevention, victim advocacy, criminology, psychology, parole, public education, and community relations.

(2) (A) The guidelines and procedures shall identify factors relevant to a sex offender's future dangerousness and likelihood of reoffense or threat to the community.

(B) The guidelines and procedures shall also address the extent of the information to be disclosed and the scope of the community to whom disclosure shall be made as these factors relate to the:

(i) Level of the sex offender's dangerousness;

(ii) Sex offender's pattern of offending behavior; and

(iii) Need of community members for information to enhance their individual and collective safety.

(3) The Sex Offender Assessment Committee shall submit the proposed guidelines and procedures to the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor for their review and shall report to the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor every six (6) months on the implementation of this section.

(d) (1) A local law enforcement agency having jurisdiction that decides to disclose information pursuant to this section shall make a good faith effort to notify the public and residents at least fourteen (14) days before a sex offender is released or placed into the community.

(2) If a change occurs in a sex offender's release plan, this notification provision shall not require an extension of the release date.

(3) In conjunction with the notice provided under § 12-12-914, the Department of Correction and the Department of Human Services shall make available to a local law enforcement agency having jurisdiction all information that the Department of Correction and the Department of Human Services have concerning the sex offender, including information on risk factors in the sex offender's history.

(e) (1) A local law enforcement agency having jurisdiction that decides to disclose information under this section shall make a good faith effort to conceal the identity of the victim or victims of the sex offender's offense.

(2) Except as provided in subsection (j) of this section, information under this section is not subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(f) A local law enforcement agency having jurisdiction may continue to disclose information on a sex offender under this section for as long as the sex offender is required to be registered under this subchapter.

(g) (1) The State Board of Education and the State Board of Career Education shall promulgate guidelines for the disclosure to students and parents of information regarding a sex offender when such information is released to a local school district or institution of vocational training by a local law enforcement agency having jurisdiction.

(2) The Arkansas Higher Education Coordinating Board shall promulgate guidelines for the disclosure to students of information regarding a sex offender when information regarding a sex offender is released to an institution of higher education by a local law enforcement agency having jurisdiction.

(3) In accordance with guidelines promulgated by the State Board of Education, the board of directors of a local school district or institution of vocational training shall adopt a written policy regarding the distribution to students and parents of information regarding a sex offender.

(4) In accordance with guidelines promulgated by the Arkansas Higher Education Coordinating Board, the board of directors of an institution of higher education shall adopt a written policy regarding the distribution to students of information regarding a sex offender.

(h) Nothing in this section shall prevent a law enforcement officer from notifying members of the public about a person who may pose a danger to the public for a reason that is not enumerated in this subchapter.

(i) The medical records or treatment evaluations of a sex offender or sexually violent predator are not subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(j) (1) (A) The following information concerning a registered sex offender who is classified as a level 3 or level 4 offender by the Sex Offender Screening and Risk Assessment shall be made public:

(i) The sex offender's complete name, as well as any alias;

(ii) The sex offender's date of birth;

(iii) Any sex offense to which the sex offender has pleaded guilty or nolo contendere or of which the sex offender has been found guilty by a court of competent jurisdiction;

(iv) The street name and block number, county, city, and zip code where the sex offender resides;

(v) The sex offender's race and gender;

(vi) The date of the last address verification of the sex offender provided to the Arkansas Crime Information Center;

(vii) The most recent photograph of the sex offender that has been submitted to the center; and

(viii) The sex offender's parole or probation office.

(B) If a registered sex offender was eighteen (18) years of age or older at time of the commission of the sex offense that required registration under this subchapter and the victim of the sex offense was fourteen (14) years of age or younger and the registered sex offender is classified as a level 2 offender by the Sex Offender Screening and Risk Assessment, the following information concerning the registered sex offender shall be made public:

(i) The registered sex offender's complete name, as well as any alias;

(ii) The registered sex offender's date of birth;

(iii) Any sex offense to which the registered sex offender has pleaded guilty or nolo contendere or of which the registered sex offender has been found guilty by a court of competent jurisdiction;

(iv) The street name and block number, county, city, and zip code where the registered sex offender resides;

(v) The registered sex offender's race and gender;

(vi) The date of the last address verification of the registered sex offender provided to the center;

(vii) The most recent photograph of the registered sex offender that has been submitted to the center; and

(viii) The registered sex offender's parole or probation office.

(C) The center shall prepare and place the information described in subdivisions (j)(1)(A) and (B) of this section on the Internet home page of the State of Arkansas.

(2) The center may promulgate any rules necessary to implement and administer this subsection.

(k) Nothing in this subchapter shall be interpreted to prohibit the posting on the Internet or by other appropriate means of offender fact sheets for those sex offenders who are determined to be:

(1) High-risk or sexually violent predators, risk level 3 and level 4; or

(2) In noncompliance with the requirements of registration under rules and regulations promulgated by the Sex Offender Assessment Committee.



§ 12-12-914 - Notice of release.

(a) (1) The Department of Correction shall provide notice by written or electronic means to the Arkansas Crime Information Center of the anticipated release from incarceration in a county or state penal institution of a person serving a sentence for a sex offense.

(2) The Department of Human Services shall provide notice by written or electronic means to the center of the anticipated release from incarceration of a person committed following an acquittal on the grounds of mental disease or defect for a sex offense.

(b) (1) (A) If available, the notice required in subsection (a) of this section shall be provided to the center ninety (90) days before the offender's anticipated release.

(B) However, a good faith effort shall be made to provide the notice at least thirty (30) days before release.

(2) The notice shall include the person's name, identifying factors, offense history, and anticipated future residence.

(c) Upon receipt of notice, the center shall provide notice by written or electronic means to:

(1) The local law enforcement agency having jurisdiction; and

(2) Other state and local law enforcement agencies as appropriate for public safety.

(d) (1) Where possible, victim notification pursuant to this subchapter shall be accomplished by means of the computerized victim notification system established under § 12-12-1201 et seq.

(2) If notification cannot be made throughout the system established under § 12-12-1201 et seq., the Department of Correction shall provide the notification to the victim.



§ 12-12-915 - Authority -- Rules.

(a) The Department of Correction, the Department of Community Correction, the Department of Human Services, the Administrative Office of the Courts, and the Arkansas Crime Information Center shall promulgate rules to establish procedures for:

(1) Notifying the sex offender of the obligation to register pursuant to this subchapter; and

(2) Registering the sex offender.

(b) (1) The Department of Community Correction shall monitor an adult sex offender under its supervisory authority who is subject to electronic monitoring under § 12-12-923.

(2) The Department of Human Services shall monitor an adult or juvenile sex offender under its supervisory authority who is subject to electronic monitoring under § 12-12-923.

(c) (1) The Department of Community Correction shall promulgate rules to establish procedures for monitoring an adult sex offender under its supervisory authority who is subject to electronic monitoring under § 12-12-923.

(2) The Department of Human Services shall promulgate rules to establish procedures for monitoring an adult or juvenile sex offender under its supervisory authority who is subject to electronic monitoring under § 12-12-923.



§ 12-12-916 - Publication and notice of obligation to register.

The Office of Driver Services of the Department of Finance and Administration shall provide notice of the obligation to register pursuant to this subchapter in connection with each driver's license issued pursuant to § 27-16-801 and each identification card issued pursuant to § 27-16-805.



§ 12-12-917 - Evaluation protocol -- Sexually violent predators -- Juveniles adjudicated delinquent -- Examiners.

(a) (1) The Sex Offender Assessment Committee shall develop an evaluation protocol for preparing reports to assist courts in making determinations whether or not a person adjudicated guilty of a sex offense should be considered a sexually violent predator for purposes of this subchapter.

(2) The committee shall also establish qualifications for examiners and qualify examiners to prepare reports in accordance with the evaluation protocol.

(b) (1) The committee shall cause an assessment to be conducted on a case-by-case basis of the public risk posed by a sex offender or sexually violent predator:

(A) Who is required to register under § 12-12-905 after August 1, 1997; and

(B) For whom the Arkansas Crime Information Center has no record of an assessment's being done and a risk level established subsequent to August 1, 1997.

(2) (A) (i) An adult offender convicted of an offense described in 42 U.S.C. § 14071 et seq., as it existed on March 1, 2003, Pub. L. No. 109-248, as it existed on January 1, 2007, or § 12-12-903(12) shall be assessed.

(ii) (a) Subject to subdivision (c)(1) of this section, the prosecuting attorney and any law enforcement agency shall furnish the file relating to the offender to Sex Offender Screening and Risk Assessment at the Department of Correction within thirty (30) days of an offender's adjudication of guilt.

(b) (1) The prosecuting attorney shall make a copy of any relevant records concerning the offender and shall forward the copied relevant records to Sex Offender Screening and Risk Assessment within thirty (30) days of the adjudication.

(2) The relevant records include, but are not limited to:

(A) Arrest reports;

(B) Incident reports;

(C) Offender statements;

(D) Judgment and disposition forms;

(E) Medical records;

(F) Witness statements; and

(G) Any record considered relevant by the prosecuting attorney.

(B) A sex offender sentenced to life, life without parole, or death shall be assessed only if the sex offender is being considered for release.

(3) A sex offender currently in the state who has not been assessed and classified shall be identified by the center.

(4) (A) If a sex offender fails to appear for assessment, is aggressive, threatening, or disruptive to the point that Sex Offender Screening and Risk Assessment staff cannot proceed with the assessment process, or voluntarily terminates the assessment process after having been advised of the potential consequences:

(i) The sex offender shall be classified as a risk level 3 or referred to the Sex Offender Assessment Committee as a risk level 4; and

(ii) The parole or probation officer, if applicable, shall be notified.

(B) A sex offender has immunity for a statement made by him or her in the course of assessment with respect to prior conduct under the immunity provisions of § 16-43-601 et seq.

(C) Assessment personnel shall report ongoing child maltreatment as required under the Child Maltreatment Act, § 12-18-101 et seq.

(c) (1) To the extent permissible and under the procedures established by state and federal regulations, public agencies shall provide the committee access to all relevant records and information in the possession of public agencies or any private entity contracting with a public agency relating to the sex offender or sexually violent predator under review.

(2) The records and information include, but are not limited to:

(A) Police reports;

(B) Statements of probable cause;

(C) Presentence investigations and reports;

(D) Complete judgments and sentences;

(E) Current classification referrals;

(F) Criminal history summaries;

(G) Violation and disciplinary reports;

(H) All psychological evaluations and psychiatric hospital reports;

(I) Sex offender or sexually violent predator treatment program reports;

(J) Juvenile court records;

(K) Victim impact statements;

(L) Investigation reports to the Child Abuse Hotline, the Division of Children and Family Services of the Department of Human Services, and any entity contracting with the Department of Human Services for investigation or treatment of sexual or physical abuse or domestic violence; and

(M) Statements of medical providers treating victims of sex offenses indicating the extent of injury to the victim.

(d) (1) Records and information obtained under this section shall not be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq., unless otherwise authorized by law.

(2) (A) (i) The sex offender or sexually violent predator shall have access to records and information generated and maintained by the committee.

(ii) These records shall include any reports of the assessment and the tape of the interview but do not include restricted source documents of commercial psychological tests or working notes of staff.

(B) (i) Unless otherwise ordered by a court of competent jurisdiction, records and information generated by other agencies and obtained under this section shall not be available to the sex offender or sexually violent predator except through the agency or individual having primary custody of the records.

(ii) Upon request, the sex offender shall be given a list of the records or information obtained.

(C) If the record or information generated contains the address of a victim or a person who has made a statement adverse to the sex offender or sexually violent predator, the address shall be redacted and the sex offender or sexually violent predator shall have access to records and information other than the identity and address.

(e) In classifying the sex offender into a risk level for the purposes of public notification under § 12-12-913, the committee, through its staff, shall review each sex offender or sexually violent predator under its authority:

(1) Prior to the sex offender's release for confinement in a correctional facility;

(2) Prior to the release of a person who has been committed following an acquittal on the grounds of mental disease or defect;

(3) At the start of a sex offender's suspended imposition of sentence; or

(4) At the start of a sex offender's probation period.

(f) (1) (A) The committee shall issue the offender fact sheet to the local law enforcement agency having jurisdiction.

(B) The offender fact sheet is provided to assist the local law enforcement agency having jurisdiction in its task of community notification.

(2) The committee shall provide the Parole Board with copies of the offender fact sheet on inmates of the Department of Correction.

(3) The committee shall provide the Department of Community Correction with copies of the offender fact sheet on any sex offender under the Department of Community Correction's supervision.

(4) (A) (i) The offender fact sheet shall be prepared on a standard form for ease of transmission and communication.

(ii) The offender fact sheet shall also be on an Internet-based application accessible to law enforcement, state boards, and licensing agencies.

(iii) The offender fact sheet of a sexually violent predator and a sex offender found by the center to be in violation of the registration requirement shall be made available to the general public unless the release of the offender fact sheet, in the opinion of the committee based on a risk assessment, places an innocent individual at risk.

(B) The standard form shall include, but not be limited to:

(i) Registration information as required in § 12-12-908;

(ii) Risk level;

(iii) Date of deoxyribonucleic acid (DNA) sample;

(iv) Psychological factors likely to affect sexual control;

(v) Victim age and gender preference;

(vi) Treatment history and recommendations; and

(vii) Other relevant information deemed necessary by the committee or by professional staff performing sex offender assessments.

(5) (A) The committee shall ensure that the notice is complete in its entirety.

(B) A law enforcement officer shall notify the center if a sex offender has moved or is otherwise in violation of a registration requirement.

(6) (A) All material used in the assessment shall be kept on file in its original form for one (1) year.

(B) After one (1) year the file may be stored electronically.

(g) (1) In cooperation with the committee, the Department of Correction shall promulgate rules and regulations to establish the review process for assessment determinations.

(2) (A) The sex offender or sexually violent predator may request an administrative review of the assigned risk level under the conditions stated and following the procedures indicated under § 12-12-922.

(B) The sex offender shall be notified of these rights and procedures in the documentation sent with the notification of risk level.

(h) (1) (A) A sex offender or sexually violent predator may request the committee to reassess the sex offender's assigned risk level after five (5) years have elapsed since initial risk assessment by the committee and may renew that request one (1) time every five (5) years.

(B) In the request for reassessment, the sex offender shall list the facts and circumstances that demonstrate that the sex offender no longer poses the same degree of risk to the community.

(2) (A) A local law enforcement agency having jurisdiction, the Department of Community Correction, or the Parole Board may request the committee to reassess a sex offender's assigned risk level at any time.

(B) In the request for reassessment, the local law enforcement agency having jurisdiction, the Department of Community Correction, or the Parole Board shall list the facts and circumstances that prompted the requested reassessment.

(3) The committee shall also take into consideration any subsequent criminal act by the sex offender or sexually violent predator during a reassessment.



§ 12-12-918 - Classification as sexually violent predator.

(a) (1) In order to classify a person as a sexually violent predator, a prosecutor may allege on the face of an information that the prosecutor is seeking a determination that the defendant is a sexually violent predator.

(2) (A) If the defendant is adjudicated guilty, the court shall enter an order directing an examiner qualified by the Sex Offender Assessment Committee to issue a report to the sentencing court that recommends whether or not the defendant should be classified as a sexually violent predator.

(B) Copies of the report shall be forwarded immediately to the prosecutor and to the defense attorney.

(C) The report shall not be admissible for purposes of sentencing.

(3) After sentencing, the court shall make a determination regarding the defendant's status as a sexually violent predator.

(b) (1) In order for the examiner qualified by the committee to prepare the report:

(A) The defendant may be sent for evaluation to a facility designated by the Department of Correction; or

(B) The committee may elect to send an examiner to the local or regional detention facility.

(2) The cost of the evaluation shall be paid by the Department of Correction.

(c) (1) Should evidence be found in the course of any assessment conducted by the committee that a defendant appears to meet the criteria for being classified as a sexually violent predator, the committee shall bring this information to the attention of the prosecutor, who will determine whether to file a petition with the court for the defendant to be classified as a sexually violent predator.

(2) The sentencing court shall retain jurisdiction to determine whether a defendant is a sexually violent predator for one (1) year after sentencing or for so long as the defendant remains incarcerated for the sex offense.

(d) (1) The judgment and commitment order should state whether the offense qualifies as an aggravated sex offense.

(2) Should the aggravated sex offense box not be checked on the commitment order, the court will be contacted by the committee and asked to furnish a written determination as to whether the offense qualifies as an aggravated sex offense.



§ 12-12-919 - Termination of obligation to register.

(a) Lifetime registration is required for a sex offender:

(1) Found to have committed an aggravated sex offense;

(2) Determined by the court to be a sexually violent predator; or

(3) Found to have been adjudicated guilty of a second or subsequent sex offense under a separate case number, not multiple counts on the same charge.

(b) (1) (A) (i) Any other sex offender required to register under this subchapter may make application for an order terminating the obligation to register to the sentencing court fifteen (15) years after release from incarceration or other institution or fifteen (15) years after having been placed on probation or any other form of community supervision by the court.

(ii) A sex offender sentenced in another state but permanently residing in Arkansas may make an application for an order terminating the obligation to register to the court of the county in which the sex offender resides.

(B) (i) The court shall hold a hearing on the application at which the applicant and any interested persons may present witnesses and other evidence.

(ii) No fewer than twenty (20) days prior to the date of the hearing on the application, a copy of the application for termination of the obligation to register shall be served on the prosecutor of the county in which the adjudication of guilt triggering registration was obtained.

(2) The court shall grant an order terminating the obligation to register upon proof by a preponderance of the evidence that:

(A) The applicant placed on parole, supervised release, or probation has not been adjudicated guilty of a sex offense for a period of fifteen (15) years after the applicant was released from prison or other institution; and

(B) The applicant is not likely to pose a threat to the safety of others.



§ 12-12-920 - Immunity from civil liability.

(a) Public officials, public employees, and public agencies are immune from civil liability for good faith conduct under this subchapter.

(b) Nothing in this subchapter shall be deemed to impose any liability upon or to give rise to a cause of action against any public official, public employee, or public agency for any discretionary decision to release relevant and necessary information, unless it is shown that the public official, public employee, or public agency acted with gross negligence or in bad faith.

(c) The provisions of this section shall also apply to persons or organizations assisting a public official, public employee, or public agency in performing official duties upon a written request to assist them by the public official, public employee, or public agency.



§ 12-12-921 - Sex Offender Assessment Committee.

(a) The Sex Offender Assessment Committee shall consist of nine (9) members as follows:

(1) The Governor shall appoint, subject to confirmation by the Senate:

(A) One (1) member who is a criminal defense attorney;

(B) One (1) member who is a prosecuting attorney;

(C) One (1) member who is a licensed mental health professional and has demonstrated expertise in the treatment of sex offenders;

(D) One (1) member who is a victims' rights advocate;

(E) One (1) member who is a law enforcement officer; and

(F) One (1) member with expertise in juvenile justice or treatment;

(2) The Director of the Department of Correction or the director's designee;

(3) The Director of the Department of Community Correction or the director's designee; and

(4) The Director of the Arkansas Crime Information Center or the director's designee.

(b) (1) Members appointed by the Governor shall be for four-year staggered terms to be assigned by lot at the first meeting.

(2) If a vacancy of one (1) of the members appointed by the Governor occurs for any reason other than expiration of a regular term, the vacancy shall be filled for the unexpired portion of the term by appointment of the Governor.

(3) A member of the committee appointed by the Governor may be removed by the Governor for neglect of duty or malfeasance in office.

(4) A member shall be considered active unless his or her resignation has been submitted or requested by the Governor or he or she has more than two (2) unexcused absences from meetings in a twelve-month period and this fact has been reported to the Governor's office.

(c) The members of the committee shall elect annually a chair and a vice chair from their membership.

(d) The Director of the Department of Correction or the director's designee shall serve as the executive secretary.

(e) (1) A majority of the members of the committee shall constitute a quorum for the transaction of business.

(2) The committee shall meet at least quarterly.

(3) A special meeting may be called by the chair or as provided by the rules adopted by the committee.

(f) The executive secretary of the committee shall keep full and true records of all committee proceedings and preserve all books, documents, and papers relating to the business of the committee.

(g) The meetings shall be open to the public except when the committee is discussing, deliberating, or voting on an individual case.

(h) (1) The committee shall report in writing to the Governor and to the Legislative Council by July 31 of each year.

(2) The report shall contain:

(A) A summary of the proceedings of the committee during the preceding fiscal year;

(B) A detailed and itemized statement of all revenue and of all expenditures made by or on behalf of the committee;

(C) Other information deemed necessary or useful; and

(D) Any additional information that may be requested by the Governor and the Legislative Council.



§ 12-12-922 - Alternative procedure for sexually violent predator evaluations -- Administrative review of assigned risk level.

(a) (1) The alternative procedure under this section may be used for sexually violent predator evaluations if information that was not available to the court at the time of trial emerges in the course of a sex offender evaluation.

(2) (A) Examiners qualified by the Sex Offender Assessment Committee shall include in the assessment of any sex offender convicted of a sex offense a review as to whether the frequency, repetition over time, severity of trauma to the victim, or established pattern of predatory behaviors suggests that the sex offender is likely to engage in future predatory sexual offenses.

(B) If a mental abnormality or personality disorder is suspected, a licensed psychologist or psychiatrist qualified by the committee may conduct further assessment to determine the presence or absence of a mental abnormality or personality disorder.

(C) If further assessment under subdivision (a)(2)(B) of this section is conducted by a licensed psychologist or psychiatrist qualified by the committee, the report of the further assessment shall be presented to the committee.

(b) (1) (A) A sex offender may challenge an assigned risk level by submitting a written request for an administrative review.

(B) As part of the request for an administrative review, the sex offender may request in writing copies of all documents generated by the examiners, a listing by document name and source of all documents that may be available from other agencies having custody of those documents, and a copy of the tape of the interview.

(2) The request for an administrative review shall be made in accordance with instructions provided on the risk level notification and within fifteen (15) days of receipt of the advisement of risk level notification to the sex offender by certified mail and first-class mail.

(3) (A) The basis of the request for administrative review shall be clearly stated and any documentary evidence attached.

(B) The basis for administrative review is:

(i) The rules and procedures were not properly followed in reaching a decision on the risk level of the sex offender;

(ii) Documents or information not available at the time of assessment have a bearing on the risk that the sex offender poses to the community; or

(iii) The assessment is not supported by substantial evidence.

(4) Unless a request for an administrative review is received by the committee within twenty (20) days of postmark of the advisement of risk level notification sent to the sex offender sent by certified mail and first-class mail or delivered by personal service, an offender fact sheet shall be made available to law enforcement so that community notification may commence. Receipt of the advisement of risk level notification will be presumed within five (5) days of postmark of the advisement of risk level notification by both certified mail and first-class mail.

(5) If a request for an administrative review is received by the committee, the local law enforcement agency having jurisdiction may make community notification at the level upon which review has been requested.

(6) (A) A member of the committee shall conduct the review and respond within thirty (30) days of receiving a request for an administrative review.

(B) If additional time is needed to obtain facts, the committee shall notify the sex offender requesting the review.

(7) (A) (i) The findings of the administrative review shall be sent to the sex offender by certified mail. Community notification at the risk level assigned in the administrative review shall commence five (5) calendar days after the postmark of the advisement of the findings of the administrative review.

(ii) Upon receipt of the findings, the sex offender has thirty (30) days to file a petition under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for judicial review in the Pulaski County Circuit Court or in the circuit court of the county where the sex offender resides or does business.

(B) The circuit court shall refuse to hear any appeal of an assigned risk level by a sex offender unless the circuit court finds that the administrative remedies available to the sex offender under this subsection have been exhausted.

(8) (A) (i) A copy of the petition for judicial review shall be served on the executive secretary of the committee in accordance with the Arkansas Rules of Civil Procedure.

(ii) When the petition for judicial review has been served on the executive secretary of the committee, a record of the committee's findings and copies of all records in its possession shall be furnished by the committee to the circuit court within thirty (30) days of service.

(B) The committee may ask the circuit court to seal statements of victims, medical records, and other items that could place third parties at risk of harm.

(9) A ruling by the circuit court on the petition for judicial review is considered a final judgment.



§ 12-12-923 - Electronic monitoring of sex offenders.

(a) (1) Upon release from incarceration, a sex offender determined to be a sexually violent predator whose crime was committed after April 7, 2006, is subject to electronic monitoring for a period of not less than ten (10) years from the date of the sex offender's release.

(2) Within three (3) days after release from incarceration, a sex offender subject to electronic monitoring under subdivision (a)(1) of this section shall:

(A) Report to the agency responsible under § 12-12-915 for supervising the sex offender; and

(B) Submit to the placement of electronic monitoring equipment upon his or her body.

(b) The agency responsible under § 12-12-915 for supervising the sex offender subject to electronic monitoring shall:

(1) Use a system that actively monitors and identifies the sex offender's location and timely reports or records his or her presence near or within a crime scene or in a prohibited area or his or her departure from specified geographic limitations; and

(2) Contact the local law enforcement agency having jurisdiction as soon as administratively feasible if the sex offender is in a prohibited area.

(c) (1) (A) Unless a sex offender subject to electronic monitoring is indigent, he or she is required to reimburse the supervising agency a reasonable fee to defray the supervision costs.

(B) (i) (a) A sex offender who claims to be indigent shall provide a completed certificate of indigency to the supervising agency.

(b) The supervising agency may at any time review and redetermine whether a sex offender is indigent.

(ii) The certificate of indigency shall:

(a) Be in a form approved by the supervising agency;

(b) Be executed under oath by the sex offender; and

(c) State in bold print that a false statement is punishable as a Class D felony.

(2) (A) The supervising agency shall determine the amount to be paid by a sex offender based on his or her financial means and ability to pay.

(B) However, the amount under subdivision (c)(2)(A) of this section shall not exceed fifteen dollars ($15.00) per day.

(d) A sex offender subject to electronic monitoring who violates subdivision (a)(2) of this section upon conviction is guilty of a Class C felony.

(e) (1) A person who knowingly alters, tampers with, damages, or destroys any electronic monitoring equipment worn by a sexually violent predator pursuant to this section upon conviction is guilty of a Class C felony.

(2) Subdivision (e)(1) of this section does not apply to the owner of the electronic monitoring equipment or an agent of the owner performing ordinary maintenance or repairs to the electronic monitoring equipment.



§ 12-12-924 - Disclosure and notification concerning out-of-state sex offenders moving into Arkansas.

(a) A local law enforcement agency having jurisdiction where an out-of-state sex offender is moving or has moved may make immediate disclosure of the sex offender's registration in another state before the completion of a sex offender assessment assigning a community notification level.

(b) A local law enforcement agency having jurisdiction where an out-of-state individual is moving or has moved who has been convicted of an offense that would require registration as a sex offender in Arkansas may make immediate notification appropriate for public safety before the completion of a sex offender assessment assigning a community notification level.






Subchapter 10 - -- Criminal History Information and Reporting Standards

§ 12-12-1001 - Definitions.

As used in this subchapter:

(1) (A) "Administration of criminal justice" means performing functions of investigation, apprehension, detention, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders.

(B) "Administration of criminal justice" also includes criminal identification activities and the collection, maintenance, and dissemination of criminal justice information;

(2) "Arrest tracking number" means a unique number assigned to an arrestee at the time of each arrest that is used to link that arrest to the final disposition of that charge;

(3) "Central repository" means the Arkansas Crime Information Center, which is authorized to collect, maintain, and disseminate criminal history information;

(4) "CODIS" means the Federal Bureau of Investigation Laboratory's Combined DNA Index System that allows the storage and exchange of DNA records submitted by federal forensic laboratories, state forensic laboratories, and local forensic laboratories;

(5) "Conviction information" means criminal history information disclosing that a person has pleaded guilty or nolo contendere to, or was found guilty of, a criminal offense in a court of law, together with sentencing information;

(6) (A) "Criminal history information" means a record compiled by a central repository or the Identification Bureau of the Department of Arkansas State Police on an individual consisting of names and identification data, notations of arrests, detentions, indictments, informations, or other formal criminal charges. This record also includes any dispositions of the charges, as well as notations on correctional supervision and release.

(B) "Criminal history information" does not include fingerprint records on individuals not involved in the criminal justice system or driver history records;

(7) "Criminal history information system" means the equipment, procedures, agreements, and organizations thereof, for the compilation, processing, preservation, and dissemination of criminal history information;

(8) "Criminal justice agency" means a government agency or any subunit of a government agency that is authorized by law to perform the administration of criminal justice and that allocates more than one-half (1/2) its annual budget to the administration of criminal justice;

(9) "Criminal justice official" means an employee of a criminal justice agency performing the administration of criminal justice;

(10) (A) "Disposition" means information describing the outcome of any criminal charges, including notations that law enforcement officials have elected not to refer the matter to a prosecutor, that a prosecutor has elected not to commence criminal proceedings, or that proceedings have been indefinitely postponed.

(B) "Disposition" also includes acquittals, dismissals, probations, charges pending due to mental disease or defect, guilty pleas, nolle prosequi, nolo contendere pleas, findings of guilt, youthful offender determinations, first offender programs, pardons, commuted sentences, mistrials in which the defendant is discharged, executive clemencies, paroles, releases from correctional supervision, or deaths;

(11) "Dissemination" means disclosing criminal history information or the absence of criminal history information to any person or organization outside the agency possessing the information;

(12) "DNA" means deoxyribonucleic acid that is located in the cells of an individual, provides an individual's personal genetic blueprint, and encodes genetic information that is the basis of human heredity and forensic identification;

(13) (A) "DNA record" means DNA identification information stored in the State DNA Data Base or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results.

(B) The DNA record is the result obtained from the DNA typing tests.

(C) The DNA record is composed of the characteristics of a DNA sample that are of value in establishing the identity of individuals.

(D) The results of all DNA identification tests on an individual's DNA sample also are collectively referred to as the DNA profile of an individual;

(14) "DNA sample" means a blood, saliva, or tissue sample provided by any individual as required by this subchapter or submitted to the State Crime Laboratory for analysis or storage, or both;

(15) "Expunged record" means a record that was expunged under § 16-90-901 et seq.;

(16) "Identification Bureau" means the Identification Bureau of the Department of Arkansas State Police, which may maintain fingerprint card files and other identification information on individuals;

(17) (A) "Juvenile aftercare and custody information" means information maintained by the Division of Youth Services of the Department of Human Services regarding the status of a juvenile committed to or otherwise placed in the custody of the division from the date of commitment until the juvenile is released from aftercare or custody, whichever is later.

(B) "Juvenile aftercare and custody information" may include the name, address, and phone number of a contact person or an entity responsible for the juvenile;

(18) "Nonconviction information" means arrest information without disposition if an interval of one (1) year has elapsed from the date of arrest and no active prosecution of the charge is pending, as well as all acquittals and all dismissals; and

(19) "Pending information" means criminal history information in some stage of active prosecution or processing.



§ 12-12-1002 - Penalties.

(a) Upon conviction, any criminal justice agency or official subject to fingerprinting or reporting requirements under this subchapter that knowingly fails to comply with such reporting requirements is guilty of a Class B misdemeanor.

(b) A person is guilty of a Class A misdemeanor upon conviction if the person:

(1) Knowingly accesses information or willfully obtains information collected and maintained under this subchapter for a purpose not specified by this subchapter; or

(2) Knowingly releases or discloses information maintained under this subchapter to another person who lacks authority to receive the information.

(c) A person is guilty of a Class D felony upon conviction if the person violates subsection (a) of this section for the purpose of:

(1) Furthering the commission of a misdemeanor offense or felony offense by the person or another person;

(2) Enhancing or assisting a person's position in a legal proceeding in this state or influencing the outcome of a legal proceeding in this state for the benefit of the person or a member of the person's family;

(3) Causing a pecuniary or professional gain for the person or a member of the person's family; or

(4) Political purposes for the person or a member of the person's family.

(d) A person convicted of violating subsection (c) of this section is subject to an additional fine of not more than five hundred thousand dollars ($500,000).



§ 12-12-1003 - Scope.

(a) This subchapter governs the:

(1) Collection, maintenance, and dissemination of criminal history information on identifiable individuals charged with or pleading guilty or nolo contendere to, or being found guilty of, criminal offenses under the laws of the State of Arkansas; and

(2) Dissemination of juvenile aftercare and custody information.

(b) (1) Except as provided in subdivision (b)(2) of this section, the Arkansas Crime Information Center may issue rules and implement this subchapter.

(2) The State Crime Laboratory may promulgate rules to implement the provisions of this subchapter relating to the collection, maintenance, dissemination, removal, or destruction of DNA samples or DNA records.

(c) The reporting requirements of this subchapter apply to prosecuting attorneys, judges, and law enforcement, court, probation, correction, and parole officials within the limits defined in §§ 12-12-1006 and 12-12-1007.

(d) This subchapter does not apply to records of traffic offenses, including misdemeanor offenses of driving while intoxicated, maintained by the Department of Finance and Administration.

(e) Criminal history information collected and maintained by the center is not considered public record information within the intent and meaning of the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 12-12-1004 - Completeness and accuracy.

(a) The Arkansas Crime Information Center and the State Crime Laboratory shall implement procedures that will, to the maximum extent feasible, ensure the completeness and accuracy of all criminal history information in this state.

(b) All criminal justice agencies and criminal justice officials shall maintain complete and accurate records, as may be appropriate to their area of operation, and shall report information from the records as required in §§ 12-12-1006 and 12-12-1007.

(c) The center shall maintain all information reported under this subchapter in a complete and permanent manner to ensure that records are not altered, unlawfully purged, or otherwise lost.

(d) The State Crime Laboratory shall maintain all DNA samples or DNA records obtained under this subchapter in a complete and permanent manner to ensure that DNA samples or DNA records are not altered, unlawfully purged, or lost.



§ 12-12-1005 - Identification Bureau.

(a) The Identification Bureau of the Department of Arkansas State Police shall collect and maintain fingerprint identification records required to be reported by this subchapter.

(b) The Identification Bureau of the Department of Arkansas State Police shall provide arrest and identification information for inclusion in the computerized criminal history file, as specified by the Arkansas Crime Information Center.

(c) (1) Arkansas shall be a single-source state for the submission of fingerprint cards or fingerprint images to the Federal Bureau of Investigation.

(2) All fingerprint cards or fingerprint images, under the provisions of this subchapter, shall be submitted by Arkansas law enforcement agencies to the Identification Bureau of the Department of Arkansas State Police.



§ 12-12-1006 - Fingerprinting, DNA sample collection, and photographing.

(a) (1) Immediately following an arrest for an offense, a law enforcement official at the receiving criminal detention facility shall take, or cause to be taken, the fingerprints and a photograph of the arrested person if the offense is a felony or a Class A misdemeanor.

(2) In addition to the requirements of subdivision (a)(1) of this section, a law enforcement official at the receiving criminal detention facility shall take or cause to be taken a DNA sample of a person arrested for:

(A) Capital murder, § 5-10-101;

(B) Murder in the first degree, § 5-10-102;

(C) Kidnapping, § 5-11-102;

(D) Rape, § 5-14-103;

(E) Sexual assault in the first degree, § 5-14-124; or

(F) Sexual assault in the second degree, § 5-14-125.

(b) (1) When the first appearance of a defendant in court is caused by a citation or summons for an offense, a law enforcement official at the receiving criminal detention facility shall take, or cause to be taken, the fingerprints and a photograph of the arrested person when the offense is a felony or a Class A misdemeanor.

(2) In addition to the requirements of subdivision (b)(1) of this section, if the first appearance of a defendant in court is caused by a citation or summons for a felony offense enumerated in subdivision (a)(2) of this section, the court immediately shall order and a law enforcement officer shall take or cause to be taken a DNA sample of the arrested person.

(c) (1) When felony or Class A misdemeanor charges are brought against a person already in the custody of a law enforcement agency or correctional agency and the charges are separate from the charges for which the person was previously arrested or confined, the law enforcement agency or the correctional agency shall again take the fingerprints and photograph of the person in connection with the new charges.

(2) In addition to the requirements of subdivision (c)(1) of this section, when a felony charge enumerated in subdivision (a)(2) of this section is brought against a person already in the custody of a law enforcement agency or a correctional agency and the felony charge is separate from the charge or charges for which the person was previously arrested or confined, the law enforcement agency or the correctional agency shall take or cause to be taken a DNA sample of the person in connection with the new felony charge unless the law enforcement agency or the correctional agency can verify that the person's DNA record is stored in the State DNA Data Base or CODIS.

(d) (1) When a defendant pleads guilty or nolo contendere to or is found guilty of any felony or Class A misdemeanor charge, the court shall order that the defendant be immediately fingerprinted and photographed by the appropriate law enforcement official.

(2) In addition to the requirements of subdivision (d)(1) of this section, if a defendant pleads guilty or nolo contendere to or is found guilty of a felony charge enumerated in subdivision (a)(2) of this section, the court shall order that the defendant provide a DNA sample to the appropriate law enforcement official unless the appropriate law enforcement official can verify that the defendant's DNA record is stored in the State DNA Data Base or CODIS.

(e) (1) Fingerprints or photographs taken after arrest or court appearance under subsections (a) and (b) of this section or taken from persons already in custody under subsection (c) of this section shall be forwarded to the Identification Bureau of the Department of Arkansas State Police within forty-eight (48) hours after the arrest or court appearance.

(2) Fingerprints or photographs taken under subsection (d) of this section shall be forwarded to the Identification Bureau by the fingerprinting official within five (5) working days after the plea or finding of guilt.

(f) Fingerprint cards or fingerprint images may be retained by the Identification Bureau, and criminal history information may be retained by the central repository for any criminal offense.

(g) (1) A DNA sample provided under this section shall be delivered to the State Crime Laboratory by a law enforcement officer at the law enforcement agency that took the sample in accordance with rules promulgated by the State Crime Laboratory.

(2) A DNA sample taken under this section shall be retained in the State DNA Data Bank established under § 12-12-1106.

(h) A DNA sample provided under this section shall be taken in accordance with rules promulgated by the State Crime Laboratory in consultation with the Department of Arkansas State Police and the Department of Health.

(i) Refusal to be fingerprinted or photographed or refusal to provide a DNA sample as required by this subchapter is a Class B misdemeanor.

(j) (1) A person authorized by this section to take a DNA sample is not criminally liable for taking a DNA sample under this subchapter if he or she takes the DNA sample in good faith and uses reasonable force.

(2) A person authorized by this section to take a DNA sample is not civilly liable for taking a DNA sample if the person acted in good faith, in a reasonable manner, using reasonable force, and according to generally accepted medical and other professional practices.

(k) (1) An authorized law enforcement agency or an authorized correctional agency may employ reasonable force if an individual refuses to submit to a taking of a DNA sample authorized under this subchapter.

(2) An employee of an authorized law enforcement agency or an authorized correctional agency is not criminally or civilly liable for the use of reasonable force described in subdivision (k)(1) of this section.

(l) A person less than eighteen (18) years of age is exempt from all provisions of this section regarding the collection of a DNA sample unless that person is charged by the prosecuting attorney as an adult in circuit court or pleads guilty or nolo contendere to or is found guilty of a felony offense in circuit court.



§ 12-12-1007 - Reporting requirements.

(a) Certain events occurring during the course of a criminal prosecution must be reported for inclusion in a criminal history record. The following events shall be reportable events:

(1) An arrest;

(2) The release of a person after arrest without the filing of a charge;

(3) A decision by a prosecutor not to commence criminal proceedings or to defer or indefinitely postpone prosecution;

(4) An indictment or criminal information or other statement of charges;

(5) The dismissal of an indictment or criminal information, or of any of the charges set out in such indictment or criminal information;

(6) An acquittal, finding of guilt, or other court disposition at or following trial, including dispositions of probationary status;

(7) The terms and conditions of a sentence;

(8) A commitment to a state or local correctional facility;

(9) A commitment to a hospital or other facility as not being criminally responsible or as incompetent to stand trial;

(10) The entry of an appeal to an appellate court;

(11) The judgment of an appellate court;

(12) A pardon, reprieve, commutation, or other change in sentence; and

(13) Other events occurring during the course of the criminal proceedings determined to be reportable.

(b) A reportable event specified in subsection (a) of this section shall be reported by those criminal justice officials or agencies directly responsible for the reportable action, event, or decision.

(c) The form and content of reported information and the method of reporting shall be specified by the Arkansas Crime Information Center and the Administrative Office of the Courts.

(d) Criminal justice agencies shall report criminal history information, whether directly or indirectly, manually or by means of an automated system in accordance with the following provisions:

(1) Information pertaining to the release of a person arrested without the filing of charges as required in subdivision (a)(2) of this section, or to a decision by the prosecutor not to commence criminal proceedings or to defer or postpone prosecution indefinitely as required by subdivision (a)(3) of this section shall be reported within five (5) working days; and

(2) Information pertaining to any other reportable events specified in subdivisions (a)(4)-(13) of this section shall be reported at least monthly.

(e) (1) It shall be the duty of law enforcement officials, prosecuting attorneys, court clerks, and judges to report the arrest tracking number of each defendant in accordance with procedures established by the center.

(2) (A) The arrest tracking number shall be filed with the court clerk at the time an indictment, information, or charge is filed.

(B) In cases in which the defendant has not been arrested at the time of an indictment, information, or charge, the arrest tracking number shall be filed with the court clerk immediately after there is an arrest.

(3) The arrest tracking number shall be in the court's case file before a trial commences or a judgment is entered.



§ 12-12-1008 - Dissemination for criminal justice purposes.

(a) Pending information, conviction information, and nonconviction information available through the Arkansas Crime Information Center, plus information obtained through the Interstate Identification Index or from another state's record system and juvenile aftercare and custody information, shall be disseminated to criminal justice agencies and officials for the administration of criminal justice.

(b) A criminal justice agency shall query the center to obtain the latest updated information prior to disseminating criminal history information, unless the criminal justice agency knows that the center does not maintain the information or is incapable of responding within the necessary time period.

(c) If a criminal justice agency disseminates criminal history information received from the center to another criminal justice agency, the disseminating criminal justice agency shall maintain for at least one (1) year a dissemination log recording the identity of the record subject, the agencies or persons to whom the criminal history information was disseminated, and the date it was provided.

(d) Expunged records will be made available to criminal justice agencies for criminal justice purposes as other laws permit.

(e) A DNA sample or DNA record obtained under this subchapter shall be disseminated only to criminal justice agencies and criminal justice officials for the administration of criminal justice.



§ 12-12-1009 - Dissemination of conviction information for noncriminal justice purposes.

(a) Conviction information shall be made available for the following noncriminal justice purposes:

(1) To any local, state, or federal governmental agency that requests the conviction information for the enforcement of a local, state, or federal law;

(2) To any entity authorized either by the subject of the record in writing or by state or federal law to receive the conviction information; and

(3) To any federal agency or central repository in another state requesting the conviction information for a purpose authorized by law.

(b) Conviction information disseminated for noncriminal justice purposes under this subchapter shall be used only for the purposes for which it was made available and may not be redisseminated.

(c) Nonconviction information shall not be available under the provisions of this subchapter for noncriminal justice purposes.

(d) No agency or individual shall confirm the existence or nonexistence of criminal history information to any person or organization that would not be eligible to receive the information pursuant to this subchapter.

(e) A local agency may release its own agency records according to its own policy.

(f) The Arkansas State Police Automated Fingerprint Identification System may access and use the National Fingerprint File and Interstate Identification Index as provided by the Federal Bureau of Investigation when the Arkansas Code authorizes a fingerprint-based Federal Bureau of Investigation check for a noncriminal justice purpose and a positive identification based on fingerprints is made.

(g) A DNA sample or DNA record obtained under this subchapter is not available under this subchapter for noncriminal justice purposes.



§ 12-12-1010 - Dissemination for other purposes.

(a) (1) Criminal history information shall be made available to the Governor for purposes of carrying out the Governor's constitutional authority involving pardons, executive clemencies, extraditions, or other duties specifically authorized by law.

(2) Criminal history information may be made available to:

(A) Persons performing research related to the administration of criminal justice, subject to conditions approved by the central repository or the Identification Bureau of the Department of Arkansas State Police to assure the security of the information and the privacy of individuals to whom the criminal history information relates; and

(B) Private contractors providing penitentiary services to a governmental criminal justice agency pursuant to a specific agreement approved by the Arkansas Crime Information Center which limits the use of the criminal history information to the purposes for which given to ensure the security and confidentiality of the criminal history information.

(b) (1) Criminal history information shall be made available according to the provisions of the National Crime Prevention and Privacy Compact, 42 U.S.C. § 14616, as it existed on January 1, 2001.

(2) (A) The General Assembly approves and ratifies the National Crime Prevention and Privacy Compact, 42 U.S.C. § 14616, as it existed on January 1, 2001, and the compact shall remain in effect until legislation is enacted renouncing the compact.

(B) The Director of the Arkansas Crime Information Center, the repository of criminal history records, shall execute, administer, and implement the compact on behalf of the state and may adopt necessary rules, regulations, and procedures for the national exchange of criminal history records for noncriminal justice purposes.

(C) Ratification of the compact does not affect the obligations and responsibilities of the center regarding the dissemination of criminal history records within Arkansas.



§ 12-12-1011 - Dissemination limited.

(a) Release of criminal history information for noncriminal justice purposes shall be made only by the Identification Bureau of the Department of Arkansas State Police or the central repository, under the limitations contained in § 12-12-1009, and such compiled records will not be released or disclosed for noncriminal justice purposes by other agencies in the state.

(b) Intelligence and investigative files maintained by law enforcement agencies shall be kept separated from criminal history information and shall not be subject to dissemination under the provisions of this subchapter.



§ 12-12-1012 - Fees for noncriminal justice record searches.

(a) (1) (A) A fee may be charged for providing criminal history information for noncriminal justice purposes.

(B) However, the fee for providing criminal history information may be waived at the request of a:

(i) Local school district, for providing criminal history information concerning a volunteer in a public school program; or

(ii) (a) Nonprofit organization whose purpose is to serve juveniles, for providing criminal history information concerning volunteers to the nonprofit organization.

(b) This exemption shall not be applicable to a child care facility whose owner, operator, or employees are required under § 20-78-606 to apply to the Identification Bureau of the Department of Arkansas State Police for a criminal records check.

(2)

(A) The amount of the fee for electronic Internet submission will be determined jointly by the bureau and the central repository and shall not exceed twenty dollars ($20.00), exclusive of any third-party electronic processing fee charges.

(B) Effective July 1, 2005, the amount of the fee for providing information by means other than the Internet shall be determined jointly by the bureau and the central repository and shall not exceed thirty dollars ($30.00).

(b) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a State Police Equipment Fund.

(2) Except as provided in subdivision (b)(3) of this section, all fees collected pursuant to this section shall be deposited into the State Treasury as special revenue and credited:

(A) Fifty percent (50%) to the Crime Information System Fund, there to be used for the continued operation and expansion of the automated criminal history system; and

(B) Fifty percent (50%) to the State Police Equipment Fund, there to be used for the continued operation and expansion of the automated fingerprint identification system.

(3) Fees collected under subdivision (a)(2)(B) of this section shall be deposited into the State Treasury as special revenue as follows:

(A) Ten dollars ($10.00) of each fee collected shall be credited to the Crime Information System Fund; and

(B) The portion of a collected fee that exceeds ten dollars ($10.00) shall be credited to the State Police Equipment Fund.

(4) (A) Special revenues deposited into the Crime Information System Fund and the State Police Equipment Fund may be used for personal services and operating expenses as provided by law and for conducting criminal background checks for noncriminal justice purposes.

(B) The special revenues unused at the end of any fiscal year shall be carried forward.



§ 12-12-1013 - Right of review and challenge.

(a) (1) A person, upon positive verification of his or her identity, may review criminal history information pertaining to the person compiled and maintained by the Identification Bureau of the Department of Arkansas State Police or the central repository and may challenge the completeness or accuracy of the information.

(2) (A) The criminal history information may be reviewed only by the person or the person's attorney or other designee authorized in writing by the subject.

(B) A copy of criminal history information maintained in the Arkansas Crime Information Center on the person may be made available to the person or the person's attorney or other designee authorized in writing by the person.

(C) A request for a copy of any criminal history information maintained in the National Crime Information Center shall be addressed to the Federal Bureau of Investigation.

(b) If the person, after appropriate review, believes that the criminal history information is incorrect or incomplete in any way, he or she may request an examination and correction of the criminal history information by the agency responsible for the criminal history information.

(c) (1) If it is determined as a result of the challenge that the criminal history information is inaccurate, incomplete, or improperly maintained, the criminal history information shall be appropriately corrected.

(2) Immediately after correction under subdivision (c)(1) of this section, the agency responsible for the criminal history information shall notify every agency or person known to have received the criminal history information within the previous one-year period and provide the agency or person with corrected criminal history information.

(3) A person whose criminal history information has been corrected may ascertain the names of those agencies or individuals known to have received the previously incorrect criminal history information.

(d) (1) (A) Criminal history information that was recorded before August 13, 1993, is subject to the right of review and challenge in accordance with this section.

(B) However, the duty of an agency in searching for criminal history information under subdivision (d)(1)(A) of this section is to make a reasonable search for criminal history information.

(2) An agency does not have a duty under subdivision (d)(1)(A) of this section to provide access to that segment of criminal history information that cannot be located after a reasonable search.

(e) The right of a person to review his or her criminal history information shall not be used by a prospective employer or another person as a means to circumvent procedures or fees for accessing records for noncriminal justice purposes.



§ 12-12-1014 - Security of criminal history information.

(a) The Arkansas Crime Information Center shall be authorized to develop standards and implement procedures that will, to the maximum extent feasible, ensure the security and confidentiality of criminal history records.

(b) The center shall be authorized to inspect the criminal history records maintained by criminal justice agencies, to evaluate security procedures, and to issue reports on compliance with security standards.



§ 12-12-1015 - Audit of criminal history records.

(a) The Arkansas Crime Information Center shall be authorized to develop standards and implement a program of audits of all criminal justice agencies that establish, maintain, report, or disseminate criminal history records, to ensure compliance with all provisions of this subchapter.

(b) Audit procedures pertaining to the courts shall be coordinated and implemented through the Administrative Office of the Courts.



§ 12-12-1016 - Powers and duties of State Crime Laboratory.

In addition to any other power or duty conferred by this subchapter, the State Crime Laboratory shall expand the:

(1) State DNA Data Base established under § 12-12-1105 to store and maintain DNA records generated under this subchapter; and

(2) State DNA Data Bank established under § 12-12-1106 to retain DNA samples provided under this subchapter.



§ 12-12-1017 - Procedures for conduct, disposition, and use of DNA analysis.

(a) (1) The State Crime Laboratory shall promulgate rules governing the procedures to be used in the submission, identification, analysis, storage, and disposition of DNA samples and typing results of DNA samples submitted under this subchapter.

(2) The procedures described in subdivision (a)(1) of this section shall include quality assurance guidelines to ensure that DNA identification records meet standards for laboratories that submit DNA records to the State DNA Data Base.

(b) The typing results of DNA samples shall be securely stored in the State DNA Data Base, and records of testing shall be retained on file with the State Crime Laboratory.

(c) (1) Except as provided in § 12-12-1018, the tests to be performed on each DNA sample shall be used only for law enforcement identification purposes, including the identification of missing persons, and to assist in the recovery or identification of human remains from disasters.

(2) The results of the DNA analysis conducted under this subchapter from a person adjudicated delinquent may be used for any law enforcement agency identification purpose, including adult prosecution.

(3) The detention, arrest, or conviction of a person based on a State DNA Data Base match or State DNA Data Base information is not invalidated if the DNA sample was obtained or placed in the State DNA Data Base by mistake.

(d) (1) The State Crime Laboratory may contract with a third party for purposes of carrying out any function of this subchapter.

(2) Any third party contracting to carry out a function of this subchapter is subject to any restriction and requirement of this subchapter that apply to the State Crime Laboratory as well as any additional restriction imposed by the State Crime Laboratory.



§ 12-12-1018 - Receipt and analysis of DNA samples -- Availability of information.

(a) The State Crime Laboratory shall:

(1) Receive, store, and perform analyses on DNA samples or contract for DNA typing analysis with a qualified DNA laboratory that meets guidelines as established by the State Crime Laboratory;

(2) Classify and file the DNA record of identification characteristic profiles of DNA samples submitted under this subchapter; and

(3) Make information available from the State DNA Data Base as provided in this section.

(b) The results of the DNA profile of individuals in the State DNA Data Base shall be made available:

(1) To a criminal justice agency or to an approved crime laboratory that serves a criminal justice agency; or

(2) To a criminal justice official upon written or electronic request from the criminal justice official and in furtherance of an official investigation of a criminal offense.

(c) The State Crime Laboratory shall promulgate rules governing the methods of obtaining information from the State DNA Data Base and CODIS and procedures for verification of the identity and authority of the requester.

(d) The State Crime Laboratory may create a separate population database composed of DNA samples obtained under this subchapter after all personal identification is removed.



§ 12-12-1019 - Removal and destruction of the DNA record and DNA sample.

(a) Any person whose DNA record is included in the State DNA Data Base and whose DNA sample is stored in the State DNA Data Bank as authorized by this subchapter may apply to the State Crime Laboratory for removal and destruction of the DNA record and DNA sample if the arrest that led to the inclusion of the DNA record and DNA sample:

(1) Resulted in a charge that has been resolved by:

(A) An acquittal;

(B) A dismissal;

(C) A nolle prosequi;

(D) A successful completion of a preprosecution diversion program or a conditional discharge; or

(E) A conviction of a Class B misdemeanor or Class C misdemeanor; or

(2) Has not resulted in a charge within one (1) year of the date of the arrest.

(b) Except as provided in subsection (c) of this section, the State Crime Laboratory shall remove and destroy a person's DNA record and DNA sample by purging the DNA record and other identifiable information from the State DNA Data Base and the DNA sample stored in the State DNA Data Bank when the person provides the State Crime Laboratory with:

(1) A court order for removal and destruction of the DNA record and DNA sample; and

(2) Either of the following:

(A) A certified copy of:

(i) An order of acquittal;

(ii) An order of dismissal;

(iii) An order nolle prosequi;

(iv) Documentation reflecting a successful completion of a preprosecution diversion program or a conditional discharge; or

(v) A judgment of conviction of a Class B misdemeanor or Class C misdemeanor; or

(B) A court order stating that a charge arising out of the person's arrest has not been filed within one (1) year of the date of the arrest.

(c) The State Crime Laboratory shall not remove or destroy a person's DNA record or DNA sample under subsection (b) of this section if the person had a prior felony or Class A misdemeanor conviction or a pending charge for which collection of a DNA sample is authorized under Arkansas law.

(d) When the State Crime Laboratory removes and destroys a person's DNA record and DNA sample under subsection (b) of this section, the State Crime Laboratory shall request that the person's DNA record be purged from the National DNA Index System.






Subchapter 11 - -- State Convicted Offender DNA Data Base Act

§ 12-12-1101 - Title.

This subchapter shall be known and may be cited as the "State Convicted Offender DNA Data Base Act".



§ 12-12-1102 - Purpose.

The General Assembly finds and declares that:

(1) DNA data banks are an important tool in:

(A) Criminal investigations;

(B) The exclusion of individuals who are the subjects of criminal investigations or prosecutions; and

(C) Deterring and detecting recidivist acts;

(2) Several states have enacted laws requiring persons convicted of certain crimes, especially sexual offenses, to provide genetic samples for DNA profiling;

(3) Moreover, it is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations; and

(4) It is therefore in the best interest of the State of Arkansas to establish a DNA data base and a DNA data bank containing DNA samples submitted by individuals convicted of sex offenses and violent offenses.



§ 12-12-1103 - Definitions.

As used in this subchapter:

(1) "Adjudication of guilt" and words of similar import mean a plea of guilty, a plea of nolo contendere, a negotiated plea, a finding of guilt by a judge, or a finding of guilt by a jury;

(2) "Administration of criminal justice" means:

(A) Performing functions of investigation, apprehension, detention, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders;

(B) Performing criminal identification activities; and

(C) Collecting, maintaining, and disseminating justice information;

(3) (A) "CODIS" means the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records submitted by state and local forensic laboratories.

(B) CODIS is derived from Combined DNA Index System;

(4) "Criminal justice agency" means a government agency, or any subunit thereof, which is authorized by law to perform the administration of criminal justice and which allocates more than one-half (1/2) its annual budget to the administration of criminal justice;

(5) (A) "DNA" means deoxyribonucleic acid.

(B) (i) DNA is located in the cells and provides an individual's personal genetic blueprint.

(ii) DNA encodes genetic information that is the basis of human heredity and forensic identification;

(6) (A) "DNA record" means deoxyribonucleic acid (DNA) identification information stored in the State DNA Data Base or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of deoxyribonucleic acid (DNA) test results.

(B) The DNA record is the result obtained from the DNA typing tests.

(C) The DNA record is composed of the characteristics of a DNA sample which are of value in establishing the identity of individuals.

(D) The results of all DNA identification tests on an individual's DNA sample are also collectively referred to as the DNA profile of an individual;

(7) "DNA sample" means a blood or tissue sample provided by any person with respect to offenses covered by this subchapter or submitted to the State Crime Laboratory for analysis or storage or both;

(8) "FBI" means the Federal Bureau of Investigation;

(9) "Qualifying offense" means any felony offense as defined in the Arkansas Criminal Code or a sexual offense classified as a misdemeanor as defined by the Arkansas Criminal Code or a repeat offense as defined in this section; and

(10) "Repeat offense" means a second or subsequent adjudication of guilt in a separate criminal action for the commission of any misdemeanor or felony offense involving violence as set forth in Arkansas law, the law of another state, federal law, or military law.



§ 12-12-1104 - Powers and duties of State Crime Laboratory.

In addition to any other powers and duties conferred by this subchapter, the State Crime Laboratory shall:

(1) Be responsible for the policy management and administration of the state DNA identification record system to support law enforcement agencies and other criminal justice agencies;

(2) Promulgate rules and regulations to carry out the provisions of this subchapter; and

(3) Provide for liaison with the Federal Bureau of Investigation and other criminal justice agencies in regard to the state's participation in CODIS or in any DNA data base designated by the laboratory.



§ 12-12-1105 - State DNA Data Base.

(a) (1) There is established the State DNA Data Base.

(2) The State Crime Laboratory shall administer the data base and provide DNA records to the Federal Bureau of Investigation for storage and maintenance in CODIS.

(b) The data base shall have the capability provided by computer software and procedures administered by the laboratory to store and maintain DNA records related to:

(1) Crime scene evidence and forensic casework;

(2) Convicted offenders and juveniles adjudicated delinquent who are required to provide a DNA sample under this subchapter;

(3) Offenders who were required to provide a DNA sample under former § 12-12-1101 et seq.;

(4) Anonymous DNA records used for forensic validation, quality control, or establishment of a population statistics database;

(5) Unidentified persons or body parts;

(6) Missing persons and biological relatives of missing persons; and

(7) Persons arrested for a felony offense who are required to provide a DNA sample under § 12-12-1006.



§ 12-12-1106 - State DNA Data Bank.

(a) There is established the State DNA Data Bank.

(b) It shall serve as the repository of DNA samples collected under this subchapter.



§ 12-12-1107 - State Crime Laboratory recommendation of additional offenses.

(a) The State Crime Laboratory may recommend to the General Assembly that it enact legislation for the inclusion of additional offenses for which DNA samples shall be taken and otherwise subjected to the provisions of this subchapter.

(b) In determining whether to recommend additional offenses, the laboratory shall consider those offenses for which DNA testing will have a substantial impact on the detection and identification of sex offenders and violent offenders.



§ 12-12-1108 - Procedural compatibility with the Federal Bureau of Investigation.

The DNA identification system as established by the State Crime Laboratory shall be compatible with the procedures specified by the Federal Bureau of Investigation, including use of comparable test procedures, laboratory equipment, supplies, and computer software.



§ 12-12-1109 - DNA sample required upon adjudication of guilt.

(a) A person who is adjudicated guilty for a qualifying offense on or after August 1, 1997, shall have a DNA sample drawn as follows:

(1) (A) A person who is adjudicated guilty for a qualifying offense and sentenced to a term of confinement for that qualifying offense shall have a DNA sample drawn upon intake to a prison, jail, or any other detention facility or institution.

(B) If the person is already confined at the time of sentencing, the person shall have a DNA sample drawn immediately after the sentencing;

(2) (A) A person who is adjudicated guilty for a qualifying offense shall have a DNA sample drawn as a condition of any sentence in which disposition will not involve an intake into a prison, jail, or any other detention facility or institution.

(B) Unless otherwise ordered by the court, the agency supervising the convicted offender shall determine the time and collection of the DNA sample;

(3) A person who is acquitted on the grounds of mental disease or defect of the commission of a qualifying offense and committed to an institution or other facility shall have a DNA sample drawn upon intake to that institution or other facility; and

(4) Under no circumstance shall a person who is adjudicated guilty for a qualifying offense be released in any manner after this disposition unless a DNA sample has been drawn.

(b) A person who has been adjudicated guilty for a qualifying offense before August 1, 1997, and who is still serving a term of confinement in connection therewith on August 1, 1997, shall not be released in any manner prior to the expiration of his or her maximum term of confinement unless and until a DNA sample has been drawn.

(c) All DNA samples taken pursuant to this section shall be taken in accordance with regulations promulgated by the State Crime Laboratory in consultation with the Department of Correction, the Department of Community Correction, the Department of Human Services, and the Administrative Office of the Courts.

(d) (1) When the state accepts a person from another state under any interstate compact or under any other reciprocal agreement with any county, state, or federal agency or any other provision of law, whether or not the person is confined or released, the acceptance is conditional on the person's providing a DNA sample if the person was convicted of an offense in any other jurisdiction which would be considered a qualifying offense as defined in § 12-12-1103(9) if committed in this state or if the person was convicted of an equivalent offense in any other jurisdiction.

(2) The person shall provide the DNA sample in accordance with the rules of the custodial institution or supervising agency.

(e) (1) The requirements of this subchapter are mandatory and apply regardless of whether or not a court advises a person that a DNA sample must be provided to the State DNA Data Base and State DNA Data Bank as a condition of probation or parole.

(2) A person who has been sentenced to death or life without the possibility of parole or to any life or indeterminate term of incarceration is not exempt from the requirements of this subchapter.

(3) Any person subject to this subchapter who has not provided a DNA sample for any reason, including the person's release prior to July 16, 2003, an oversight, or because of the person's transfer from another jurisdiction, shall give a DNA sample for inclusion in the data base after being notified by the supervising agency.

(4) In the event that a person's DNA sample is not adequate for any reason, the person shall provide another DNA sample for analysis.



§ 12-12-1110 - Procedures of withdrawal, collection, and transmission of DNA samples.

(a) (1) (A) Each DNA sample required to be taken pursuant to § 12-12-1109 from persons who are incarcerated shall be taken by the agency supervising the convicted offender.

(B) DNA samples from persons who are not committed or sentenced to a term of confinement shall be drawn at another facility to be specified by the sentencing court.

(C) Only those individuals qualified to draw DNA samples in a medically approved manner shall draw a DNA sample to be submitted for analysis.

(2) In addition to the DNA sample, a right thumbprint shall be taken from the person from whom the DNA sample is drawn for the exclusive purpose of verifying the identity of the person.

(3) The agency or institution having custody or control or the agency providing supervision of persons convicted or adjudicated delinquent for qualifying offenses, as appropriate, is authorized to contract with third parties to provide for the collection of the DNA samples.

(b) The DNA sample and the right thumbprint provided in subdivision (a)(2) of this section shall be delivered to the State Crime Laboratory in accordance with guidelines established by the laboratory.

(c) (1) Persons authorized by this section to draw blood shall not be criminally liable for drawing a DNA sample and transmitting the DNA sample pursuant to this subchapter if they perform these activities in good faith.

(2) Persons authorized to draw blood shall not be civilly liable for such activities when the persons acted in a reasonable manner and according to generally accepted medical and other professional practices.

(d) (1) Authorized law enforcement and corrections personnel may employ reasonable force in cases where an individual refuses to submit to DNA testing authorized under this subchapter.

(2) No such employee shall be criminally or civilly liable for the use of reasonable force.

(e) (1) Any person who refuses to provide a DNA sample required by this subchapter will receive no further sentence reduction for meritorious good time until such time as a sample is provided, and the Department of Correction shall notify the Parole Board regarding the refusal.

(2) Any person who is subject to this subchapter who knowingly refuses to provide the DNA sample after receiving notification of the requirement to provide a DNA sample shall be guilty of a Class D felony.



§ 12-12-1111 - Procedures for conduct, disposition, and use of DNA analysis.

(a) (1) The State Crime Laboratory shall adopt rules governing the procedures to be used in the submission, identification, analysis, storage, and disposition of DNA samples and typing results of DNA samples submitted under this subchapter.

(2) These procedures shall also include quality assurance guidelines to ensure that DNA identification records meet standards for laboratories which submit DNA records to the State DNA Data Base.

(b) The typing results of DNA samples shall be securely stored in the data base, and records of testing shall be retained on file with the State Crime Laboratory consistent with the procedures established by the Federal Bureau of Investigation.

(c) (1) Except as otherwise provided in § 12-12-1112, the tests to be performed on each DNA sample shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains from disasters or for other humanitarian identification purposes, including identification of missing persons.

(2) The results of the analysis conducted pursuant to this subchapter from a person adjudicated delinquent may be used for any law enforcement agency identification purpose, including adult prosecution.

(3) The detention, arrest, or conviction of a person based on a database match or database information is not invalidated if the DNA sample was obtained or placed in the database by mistake.

(d) (1) The State Crime Laboratory is authorized to contract with third parties for purposes of this subchapter.

(2) Any third party contracting to carry out the functions of this subchapter shall be subject to the same restrictions and requirements of this subchapter, insofar as applicable, as the State Crime Laboratory as well as any additional restrictions imposed by the State Crime Laboratory.



§ 12-12-1112 - Receipt and analysis of DNA samples -- Availability of information.

(a) Receipt of DNA samples by State Crime Laboratory. (1) The State Crime Laboratory shall receive DNA samples, store, perform analysis or contract for DNA typing analysis with a qualified DNA laboratory that meets the guidelines as established by the State Crime Laboratory, classify and file the DNA record of identification characteristic profiles of DNA samples submitted under this subchapter, and make such information available from the State DNA Database as provided in this section.

(2) The State Crime Laboratory may contract out the storage of DNA typing analysis and may contract out DNA typing analysis to a qualified DNA laboratory that meets guidelines as established by the State Crime Laboratory.

(b) The results of the DNA profile of individuals in the database shall be made available:

(1) To criminal justice agencies or to approved crime laboratories which serve these criminal justice agencies; or

(2) Upon written or electronic request and in furtherance of an official investigation of a criminal offense.

(c) Methods of obtaining information. The State Crime Laboratory shall adopt rules governing the methods of obtaining information from the database and CODIS and procedures for verification of the identity and authority of the requester.

(d) Population Database. (1) The State Crime Laboratory may create a separate population database composed of DNA samples obtained under this subchapter after all personal identification is removed.

(2) The State Crime Laboratory may share or disseminate the population database with other criminal justice agencies or crime laboratories that serve to assist the State Crime Laboratory with statistical databases.

(3) The population database may be made available to and searched by other agencies participating in the CODIS system.



§ 12-12-1113 - Removal and destruction of the DNA record and DNA sample.

(a) (1) Any person whose DNA record has been included in the State DNA Database and whose DNA sample is stored in the State DNA Databank may apply to any circuit court for removal and destruction of the DNA record and DNA sample on the grounds that the adjudication of guilt that resulted in the inclusion of the person's DNA record in the database or the inclusion of the person's DNA sample in the databank has been reversed and the case dismissed.

(2) A copy of the application for removal and destruction shall be served on the prosecutor for the county in which the adjudication of guilt was obtained not less than twenty (20) days prior to the date of the hearing on the application.

(3) A certified copy of the order reversing and dismissing the adjudication of guilt shall be attached to an order removing and destroying the DNA record and DNA sample insofar as its inclusion rests upon that adjudication of guilt.

(b) (1) Upon receipt of an order of removal and destruction and unless otherwise provided, the State Crime Laboratory shall purge the DNA record and other identifiable information from the database and the DNA sample stored in the databank covered by the order.

(2) If the entry in the database reflects more than one (1) adjudication of guilt, that entry shall not be removed and destroyed unless and until the person has obtained an order of removal and destruction for each adjudication of guilt on the grounds contained in subsection (a) of this section.

(3) If one (1) of the bases for inclusion in the database was other than adjudication of guilt, that entry shall not be subject to removal and destruction.



§ 12-12-1114 - Confidentiality.

(a) All DNA profiles and samples submitted to the State Crime Laboratory pursuant to this subchapter shall be treated as confidential except as otherwise provided in this subchapter.

(b) All DNA records and DNA samples submitted to the laboratory pursuant to this subchapter are exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 12-12-1115 - Prohibition against disclosure.

(a) (1) Any person who by virtue of employment or official position or any person contracting to carry out any functions under this subchapter, including any officers, employees, and agents of this contractor who has possession of or access to individually identifiable DNA information contained in the State DNA Database or State DNA Databank shall not disclose the information in any manner to any person or agency not entitled to receive it, knowing that the person is not entitled to receive it.

(2) No person shall obtain individually identifiable DNA information from the database or the databank without authorization to do so.

(3) In order to maintain the computer system security of the State Crime Laboratory, database, and databank program, the computer software, and database structures used by the laboratory to implement this subchapter are confidential.

(b) Any person who knowingly violates this section is guilty of a Class D felony.



§ 12-12-1116 - Prohibition against disclosure for pecuniary gain.

Upon conviction, a person is guilty of a Class D felony if the person:

(1) Possesses or accesses individually identifiable DNA information contained in the State DNA Database or State DNA Databank;

(2) Carries out functions of this subchapter as an employee, official, or contractor, including an officer, employee, or agent of a contractor; and

(3) For pecuniary gain of the person or another person, knowingly discloses individually identifiable DNA information contained in the State DNA Database or State DNA Databank in any manner to a person or agency not authorized to receive the individually identifiable DNA information contained in the State DNA Database or State DNA Databank.



§ 12-12-1117 - Injunctions.

The State Crime Laboratory or any other aggrieved individual or agency may institute an action in a court of competent jurisdiction against any person, agency, or organization to enjoin any criminal or noncriminal justice agency, organization, or individual from violating the provisions of this subchapter or to compel the agency, organization, or person to comply with the provisions of this subchapter.



§ 12-12-1118 - Mandatory cost.

(a) Unless finding that undue hardship would result, the sentencing court shall assess at the time of sentencing a mandatory fine of not less than two hundred fifty dollars ($250) on any person who is required to provide a DNA sample under this subchapter.

(b) The fine provided in subsection (a) of this section and collected in circuit court, district court, city court, shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office for deposit into the DNA Detection Fund as established by § 12-12-1119.



§ 12-12-1119 - DNA Detection Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "DNA Detection Fund".

(b) This fund shall consist of special revenues collected pursuant to § 12-12-1118, there to be used by the State Crime Laboratory for the administration of this subchapter.



§ 12-12-1120 - Authority of law enforcement officers.

Nothing in this subchapter shall limit or abrogate any existing authority of law enforcement officers to take, maintain, store, and utilize DNA samples for law enforcement purposes.






Subchapter 12 - -- Victim Notification System

§ 12-12-1201 - Authorization.

The Arkansas Crime Information Center is authorized to develop and operate a computerized victim notification system which shall provide:

(1) A mechanism for victims of criminal offenses or the victim's next of kin to access information about proceedings in the criminal justice and corrections systems by use of a twenty-four-hour toll-free in-watts telephone service; and

(2) Automatic notification by computerized telephone service to the victims of criminal offenses or the victim's next of kin about an inmate's custody status, including the location of the inmate.



§ 12-12-1202 - Information provided.

(a) A victim notification may be accomplished by means of the computerized victim notification system established under § 12-12-1201 if pursuant to:

(1) Section 12-29-114, pertaining to escape;

(2) Section 16-21-106, pertaining to assistance to victims and witnesses of crimes;

(3) Section 16-93-204, pertaining to executive clemency;

(4) Section 16-93-615, pertaining to transfer hearings;

(5) Section 16-93-702, pertaining to parole; or

(6) Section 16-97-102, pertaining to sentencing.

(b) The computerized victim notification system established under § 12-12-1201 shall also include information about an inmate's custody status in regard to furloughs, work release, and community correction programs.






Subchapter 13 - -- Sex Offenders Assessment



Subchapter 14 - -- Task Force on Racial Profiling

§ 12-12-1401 - Definition.

(a) As used in this subchapter, "racial profiling" means the practice of a law enforcement officer's relying to any degree on race, ethnicity, national origin, or religion in selecting which individuals to subject to routine investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial routine investigatory activity.

(b) "Racial profiling" does not include reliance on the criteria in combination with other identifying factors when the law enforcement officer is seeking to apprehend a specific suspect whose race, ethnicity, or national origin is part of the description of the suspect and the description is thought to be reliable and locally relevant.



§ 12-12-1402 - Prohibition on racial profiling.

(a) No member of the Department of Arkansas State Police, the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department, a county sheriff's department, or a municipal police department, constable, or any other law enforcement officer of this state shall engage in racial profiling.

(b) The statements of policy and definitions contained in this subchapter shall not be construed or interpreted to be contrary to the Arkansas Rules of Criminal Procedure or the United States Constitution or the Arkansas Constitution.



§ 12-12-1403 - Policies.

(a) The Department of Arkansas State Police, the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department, all county sheriffs' departments, municipal police departments, constables, and all other law enforcement agencies of this state shall adopt a written policy that:

(1) Prohibits racial profiling as defined in § 12-12-1401;

(2) Requires that law enforcement officers have reasonable suspicion prior to a stop, arrest, or detention;

(3) Defines reasonable suspicion to ensure that individuals are stopped for valid reasons and that race, ethnicity, national origin, or religion is not the basis for stops for violations for which nongroup members would not be stopped;

(4) Requires law enforcement officers to identify themselves by full name and jurisdiction and state the reason for the stop and when possible present written identification;

(5) Provides for a systematic review process by supervising personnel within a department or law enforcement agency for investigating allegations of racial profiling to determine whether any officers of the law enforcement agency have a pattern of stopping or searching persons, and if the review reveals a pattern, requires an investigation to determine whether a trend is present indicating that an officer may be using race, ethnicity, national origin, or religion as a basis for investigating other violations of criminal law;

(6) When a supervisor or other reviewer has detected a pattern of racial profiling, provides timely assistance, remediation, or discipline for individual law enforcement officers who have been found to be profiling by race, ethnicity, national origin, or religion;

(7) Ensures that supervisors will not retaliate against officers who report racial profiling by others; and

(8) Provides standards for the use of in-car audio and visual equipment, including the duration for which the recordings are preserved.

(b) (1) Each law enforcement agency shall include a copy of the law enforcement agency's policy in the annual report that the law enforcement agency submits to the Division of Legislative Audit.

(2) The Division of Legislative Audit shall submit to the Attorney General the name of any law enforcement agency that fails to comply with subdivision (b)(1) of this section, and the Attorney General shall take such action as may be necessary to enforce this section.

(3) The Division of Legislative Audit shall forward to the Attorney General a copy of each law enforcement agency's policy received by the Division of Legislative Audit. The Attorney General shall review each law enforcement agency's policy to ensure that the law enforcement agency's policy meets the standards required by law.

(c) (1) Each law enforcement agency may promote public awareness of the law enforcement agency's efforts to comply with the mandates of this section.

(2) In addition, each law enforcement agency shall make available for public inspection a copy of the law enforcement agency's policy.



§ 12-12-1404 - Training.

(a) Each law enforcement agency shall provide annual training to all officers that:

(1) Emphasizes the prohibition against racial profiling;

(2) Ensures that operating procedures adequately implement the prohibition against racial profiling and that the law enforcement agency's law enforcement personnel have copies of, understand, and follow the operating procedures; and

(3) Includes foreign language instruction, if possible, to ensure adequate communication with residents of a community.

(b) The course or courses of instruction and the guidelines shall stress understanding and respect for racial, ethnic, national, religious, and cultural differences and development of effective and appropriate methods of carrying out law enforcement duties.

(c) (1) The Arkansas Commission on Law Enforcement Standards and Training shall adopt an initial training module concerning diversity and racial sensitivity for recruits and officers.

(2) The commission shall also adopt a training module for biennial recertification for all recruits and officers who have completed the initial training module.

(d) (1) By January 1, 2006, the commission shall promulgate rules that will set significant standards for all training required in this section.

(2) The commission may make additions, amendments, changes, or alterations to the rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) The commission may review and recommend changes to the racial profiling policy of any law enforcement agency.

(4) Upon request, the racial profiling policy of any law enforcement agency shall be made available to the commission for the purpose described in subdivision (d)(3) of this section.

(5) The commission may establish a toll-free hotline and an email address to receive complaints concerning racial profiling.



§ 12-12-1405 - Racial profiling hotline.

(a) (1) The Attorney General shall establish and publish procedures to receive complaints concerning racial profiling.

(2) The procedures shall include the operation of a toll-free hotline and may include procedures to receive written complaints through the mail, email, or facsimile.

(b) The Attorney General shall maintain statewide statistics on complaints received concerning racial profiling.

(c) The Attorney General annually shall report statewide statistics on complaints concerning racial profiling received under this section during a year no later than October 1 of the next year to the Legislative Council and the Task Force on Racial Profiling.

(d) If the Attorney General suspects that a violation of law has occurred, the Attorney General shall refer the matter to the appropriate prosecuting attorney or other appropriate legal authority.






Subchapter 15 - -- Arkansas State Criminal Records Act

§ 12-12-1501 - Title.

This subchapter shall be known as the "Arkansas State Criminal Records Act".



§ 12-12-1502 - Intent.

(a) It is the intent of this subchapter to:

(1) Provide one (1) source for obtaining the most accurate and complete criminal history information;

(2) Allow dissemination of criminal history information to employers, professional licensing boards, and any entity mandated by Arkansas law to perform background checks through the Department of Arkansas State Police pertaining to all felony arrest information and all conviction information;

(3) With the written consent of the student or prospective student, allow electronic dissemination of criminal history information to an institution of higher education for a student enrolled in, and a prospective student seeking enrollment in, a medical, nursing, pharmacy, or other health-related course of study at an institution of higher education located in Arkansas; and

(4) Allow dissemination of criminal history information to the Arkansas Public Defender Commission for use in defense of criminal defendants. Expunged and sealed criminal history information shall be released to the commission only for the purposes of use for impeachment of witnesses.

(b) (1) The department shall be the agency responsible for the dissemination of criminal history information under this subchapter.

(2) The Arkansas Crime Information Center may disseminate criminal history information as authorized by law.

(c) Felony arrest information that has had a disposition of acquittal, dismissal, or nolle prosequi entered into the central repository shall not be released under this subchapter.



§ 12-12-1503 - Definitions.

As used in this subchapter:

(1) "Administration of criminal justice" means performing functions of investigation, apprehension, detention, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders, including criminal identification activities and the collection, maintenance, and dissemination of criminal justice information;

(2) (A) "Arrest records" or "arrest information" means felony arrest information in which conviction or disposition information has not been entered into the central repository.

(B) "Arrest records" or "arrest information" does not include:

(i) Misdemeanor arrest information;

(ii) Felony arrest information that has a disposition of acquittal, dismissal, or nolle prosequi entered into the central repository; or

(iii) Felony arrest information if more than three (3) years have elapsed from the date of the felony arrest;

(3) "Bureau" means the Identification Bureau of the Department of Arkansas State Police, which may maintain fingerprint card files and other identification information on individuals;

(4) "Central repository" means the Arkansas Crime Information Center, which collects, maintains, and disseminates criminal history information;

(5) (A) "Conviction information" means criminal history information disclosing that a person has pleaded guilty or nolo contendere to or was found guilty of a criminal offense in a court of law, together with sentencing information.

(B) "Conviction information" does not include a sealed or expunged record;

(6) (A) "Criminal history information" means a record compiled by the central repository or the bureau on an individual consisting of names, identification data, notations of arrests, detentions, indictments, informations, or other formal criminal charges obtained from criminal justice agencies, including any dispositions of the charges, as well as notations on correctional supervision and release.

(B) "Criminal history information" does not include the following:

(i) Fingerprint records on individuals not involved in the criminal justice system, juvenile records, or driver history records;

(ii) Original records of entry maintained by criminal justice agencies, court indices, records of public judicial proceedings, court decisions, opinions, and information disclosed during public judicial proceedings; and

(iii) Records when the release is made by the specific court, law enforcement agency, or prosecutor that created the records.

(C) Subdivision (5) of this section does not prohibit the release of information by the specific agency that created the record;

(7) "Criminal justice agency" means a government agency or any subunit thereof that is authorized by law to perform the administration of criminal justice and that allocates more than one-half (1/2) of its annual budget to the administration of criminal justice;

(8) (A) "Disposition" means information describing the outcome of any criminal charges, including notations that law enforcement officials have elected not to refer the matter to a prosecutor, that a prosecutor has elected not to begin criminal proceedings, or that proceedings have been indefinitely postponed.

(B) "Disposition" includes acquittals, dismissals, probations, charges pending due to mental disease or defect, guilty pleas, nolle prosequi, nolo contendere pleas, findings of guilt, youthful offender determinations, first offender programs, pardons, commuted sentences, mistrials in which the defendant is discharged, executive clemencies, paroles, releases from correctional supervision, deaths, or a finding that the person must register as a sex offender;

(9) (A) "Dissemination" means disclosing criminal history information or disclosing the absence of criminal history information to any requestor that has applied and been approved by the Department of Arkansas State Police to receive the criminal history information.

(B) "Dissemination" does not mean:

(i) The furnishing of information by a department to personnel of a participating agency when criminal justice agencies jointly participate in the maintenance of a single recordkeeping system as an alternative to maintaining separate records; and

(ii) The furnishing of information by any criminal justice agency to another for the purpose of the administration of criminal justice;

(10) (A) "Employer" means a person or an entity that employs the services of another person or for whom an employee works and receives payment of wages or salary.

(B) "Employer" includes a person acting on an employer's behalf;

(11) "Pending information" means felony criminal history information in some stage of active prosecution or processing;

(12) "Requestor" means the employer, professional licensing board, institution of higher education, Arkansas Public Defender Commission, or any entity mandated by Arkansas law to perform criminal background checks through the department or any person who has obtained the written authorization of the subject of the record that has submitted an inquiry into an individual's criminal history information under this subchapter; and

(13) "Seal" or "expunge" means that the record or records in question shall be sealed, sequestered, and treated as confidential as provided by law, including pardons issued by the Governor.



§ 12-12-1504 - Information required -- Exceptions.

(a) The Department of Arkansas State Police and the Arkansas Crime Information Center shall disseminate criminal history information pertaining to any felony arrest, detention, indictment, information, or other formal felony criminal charge to the extent entries have been made at the time of the request for the information.

(b) Any event, activity, or any portion of the criminal history information which has not been processed by the department or the center shall not be required to be included in the dissemination.

(c) Requests for information, supporting documents, and any responses under this subchapter are not subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(d) This subchapter shall not affect any record or information that may be accessed by the public under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 12-12-1505 - Disposition of data to the central repository.

(a) Criminal history information shall be submitted to the Arkansas Crime Information Center as required under § 12-12-1007.

(b) The central repository shall enter these disposition records in an expeditious manner.

(c) Criminal history information provided to the central repository or the Department of Arkansas State Police shall not be subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 12-12-1506 - Unrestricted information -- Records -- Immunity from civil liability.

(a) (1) All conviction information and felony arrest records may be disseminated as provided in this subchapter.

(2) Any criminal history information of felony arrest records and all conviction information that pertains to a person currently being processed by the criminal justice system, including the entire period of correctional supervision extending through final discharge from parole, may be disseminated without restriction.

(3) (A) The Identification Bureau of the Department of Arkansas State Police, the Arkansas Crime Information Center, or a third party shall be responsible for the maintenance of information pertaining to dissemination of criminal history information.

(B) The information pertaining to dissemination required to be maintained shall be retained for a period of not less than three (3) years for security purposes.

(4) (A) (i) Each requestor that is allowed access to criminal history information under this subchapter shall maintain in its files for at least three (3) years the written consent to obtain the criminal history information given by the applicant, employee, student, or prospective student.

(ii) Access to criminal history information and sealed or expunged records for the Arkansas Public Defender Commission is authorized without the consent of the subject of the request. However, the commission shall maintain records of the reason the dissemination was requested for a period of three (3) years.

(iii) Any requestor that is granted access to criminal history information under this subchapter shall not disseminate the criminal history information.

(B) These files and consent forms shall be subject to inspection by the Department of Arkansas State Police.

(b) This section allows the dissemination of information concerning persons who are required to register as sex offenders.

(c) A criminal justice agency and its employees and officials shall be immune from civil liability except in instances of gross negligence or intentional malice for dissemination of criminal history information under this subchapter.



§ 12-12-1507 - Administration.

(a) (1) Release of criminal history information under this subchapter shall be made only by the Identification Bureau of the Department of Arkansas State Police and the Arkansas Crime Information Center as authorized by law.

(2) The Department of Arkansas State Police and the center may adopt rules and regulations consistent with the provisions and intent of this subchapter.

(b) The department and the center may contract with the Information Network of Arkansas under the Information Network of Arkansas Act, § 25-27-101 et seq., or any other qualified third-party vendor in the establishment of the gateway or means of electronically processing transactions under this subchapter.

(c) (1) The department shall not process a request for a Federal Bureau of Investigation background check unless a corresponding state background check through the Identification Bureau of the Department of Arkansas State Police has also been properly requested pursuant to this subchapter.

(2) The requirements of subdivision (c)(1) of this section may be waived upon written authorization of the Director of the Department of Arkansas State Police.

(d) The Arkansas State Police Automated Fingerprint Identification System may access and use the National Fingerprint File and Interstate Identification Index as provided by the Federal Bureau of Investigation when the Arkansas Code authorizes a fingerprint-based Federal Bureau of Investigation check for a noncriminal justice purpose and a positive identification based on fingerprints is made.



§ 12-12-1508 - Access to information -- Fee.

(a) Criminal history information or requestor information collected and maintained under this subchapter is not considered public record information for dissemination within the intent and meaning of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) A fee for providing criminal history information shall be charged for each criminal history information requested.



§ 12-12-1509 - Right of review and challenge.

(a) (1) A person may review and challenge his or her criminal history information under § 12-12-1013.

(2) No fee shall be charged for the review or challenge of criminal history information.

(b) (1) A person may go to any law enforcement agency, provide positive verification of his or her identity, be fingerprinted by the law enforcement agency, and supply written details of the errors in the criminal history information.

(2) The local law enforcement agency must send the fingerprint card and information directly to the Identification Bureau of the Department of Arkansas State Police.

(3) The law enforcement agency shall verify that the identification of the person and the fingerprint card information are correct.

(4) There shall be no charge from the Department of Arkansas State Police or the Arkansas Crime Information Center for this review process.

(c) (1) After positive identification verification, a person may review his or her requestor information maintained through the department or its designee.

(2) No fee shall be charged for this review.



§ 12-12-1510 - Fees.

(a) (1) A fee may be charged for providing criminal history information under this subchapter.

(2) The amount of the fee shall be determined jointly by the Department of Arkansas State Police and the Arkansas Crime Information Center and shall not exceed twenty dollars ($20.00), exclusive of any third-party electronic processing fee charges.

(3) (A) The fees shall be credited fifty percent (50%) to the Crime Information System Fund and fifty percent (50%) to the State Police Equipment Fund.

(B) The center may utilize these funds for the operation or expansion of the automated criminal justice information system, subject to legislative appropriations.

(C) The department may utilize these funds for the operation, expansion, and integration of the automated fingerprint identification system, which includes components and software to support a total integrated solution associated with the system.

(b) Special revenues deposited into the Crime Information System Fund and the State Police Equipment Fund may be used for personal services and operating expenses as provided by law, and any special revenues unused at the end of any fiscal year shall be carried forward.



§ 12-12-1511 - Penalty.

Any person who shall knowingly release or disclose to any unauthorized person any information collected and maintained under this subchapter and any person who knowingly obtains the information for purposes not authorized by this subchapter shall be deemed guilty of a Class A misdemeanor.



§ 12-12-1512 - Rules and regulations.

The Department of Arkansas State Police and the Arkansas Crime Information Center may promulgate rules and regulations as are necessary to implement, enforce, and administer this subchapter.



§ 12-12-1513 - Status as a registered sex offender.

(a) The General Assembly finds that:

(1) The fact that a person is a registered sex offender or is required to register as a sex offender is releasable to employers and licensing boards;

(2) Certain agencies are mandated to perform background checks on persons who work with children, elderly persons, and developmentally disabled persons;

(3) The offenses for which an agency may exclude a person from employment are outlined in Arkansas law, but being a registered sex offender or being required to register as a sex offender is not listed as a disqualification;

(4) It is a primary government interest to protect the public against sex offenders. A registered sex offender poses a higher risk of reoffending; therefore, release of certain information will assist in protecting the safety of the public;

(5) Protection of the safety of the public will be increased by allowing agencies to immediately take the actions or precautions they deem necessary before employing or licensing the registrant or after employment or licensing of the registrant including, but not limited to, termination of employment or revocation of license;

(6) The provisions of this section are civil in nature and for the protection of the public; and

(7) It is the intent of this section that being a registered sex offender as a result of a court order or that being required to register as a sex offender as a result of a court order may exclude a person from employment or licensure with agencies and boards that are mandated by Arkansas law to perform criminal history background checks.

(b) Whenever a noncriminal justice criminal history background check is performed on a person under the provisions of any criminal background check requirement contained in the Arkansas Code for employment, licensure, or any other purpose, the person may be disqualified for employment, licensure, or any other purpose for which the background check was conducted if it is determined that a court has entered an order requiring the person to register as a sex offender.






Subchapter 16 - -- Criminal History for Volunteers Act

§ 12-12-1601 - Title.

This subchapter shall be known and may be cited as the "Criminal History for Volunteers Act".



§ 12-12-1602 - Purpose.

The purpose of this subchapter is to allow volunteer organizations to request and receive information regarding the qualifications of an individual who volunteers his or her time or services to work with children, the elderly, victims of domestic abuse, or individuals with disabilities based upon the individual's state and federal criminal history.



§ 12-12-1603 - Definitions.

As used in this subchapter:

(1) "Children" means individuals under sixteen (16) years of age;

(2) "Conviction" means that an individual has been found guilty of or has pleaded guilty or nolo contendere to any offense by any court in the State of Arkansas or of any similar offense by a court in another state or a federal court regardless of whether the conviction has been sealed or expunged;

(3) "Criminal history information" means a record compiled by the Arkansas Crime Information Center or the Identification Bureau of the Department of Arkansas State Police on an individual;

(4) "Domestic abuse" means the same as defined in § 9-4-102;

(5) "Elderly" means individuals sixty-five (65) years of age or older;

(6) "Employee" means an individual currently in the service of an employer for full-time or part-time compensation and employed by contract or at will, in which the employer has the authority to control the individual in the material details of how work shall be performed and when compensation shall be provided;

(7) "Individuals with disabilities" means mentally ill or developmentally disabled individuals with physical or mental impairments that substantially limit one (1) or more of the major life activities of the individual;

(8) "Volunteer" means an individual who provides services involving contact with children, the elderly, victims of domestic abuse, or individuals with disabilities without an express or implied promise of compensation; and

(9) "Volunteer organization" means an individual, group of individuals, association, partnership, corporation, limited liability company or partnership, business, or other entity that has volunteers who provide services to children, the elderly, victims of domestic abuse, or individuals with disabilities.



§ 12-12-1604 - Authority.

(a) The Department of Arkansas State Police and the Arkansas Crime Information Center may provide background check services to a volunteer organization pursuant to the provisions of this subchapter.

(b) The department and the center may promulgate rules to administer the provisions of this subchapter.



§ 12-12-1605 - Registration by volunteer organization.

(a) A volunteer organization desiring to obtain criminal background check information on volunteers shall register with the Department of Arkansas State Police.

(b) The department may promulgate rules regarding registration with the department to obtain criminal background check information.

(c) If the volunteer organization desires to receive criminal background check information from the Federal Bureau of Investigation, the volunteer organization shall include a copy of the minutes from its most recent board meeting that lists offenses that the volunteer organization considers to disqualify an applicant to volunteer from serving as a volunteer with the volunteer organization.



§ 12-12-1606 - Request for criminal background check.

(a) (1) Any volunteer organization registered to obtain criminal background check information from the Arkansas Crime Information Center or the Federal Bureau of Investigation concerning volunteers may apply to the Identification Bureau of the Department of Arkansas State Police for the purpose of obtaining criminal history information regarding any individual currently acting as a volunteer with the volunteer organization or desiring to act as a volunteer with the volunteer organization.

(2) The request form submitted by the volunteer organization shall include:

(A) The name of the volunteer organization;

(B) The identifying information of the individual for whom the background check is sought; and

(C) A signed authorization form executed by the volunteer authorizing the Identification Bureau of the Department of Arkansas State Police to release criminal history information.

(b) The request form shall be subject to inspection by the Department of Arkansas State Police.

(c) The volunteer organization shall retain a copy of the criminal background check request for a period of at least three (3) years from the date of the request.



§ 12-12-1607 - Background checks.

(a) (1) Upon receipt of a proper request from a volunteer organization, the Identification Bureau of the Department of Arkansas State Police shall conduct a background check through the Arkansas Crime Information Center.

(2) (A) The Identification Bureau of the Department of Arkansas State Police shall provide the information obtained from the Arkansas background check to the volunteer organization.

(B) The information shall include:

(i) All pending Arkansas felony arrests;

(ii) All Arkansas criminal convictions; and

(iii) Whether the individual is a registered sex offender or required to register as a sex offender.

(b) (1) Upon the completion of the Arkansas background check, the volunteer organization may request through the Identification Bureau of the Department of Arkansas State Police a national criminal background check through the Federal Bureau of Investigation.

(2) The volunteer organization shall not be required to submit an additional application for the state and national criminal background check through the Federal Bureau of Investigation.

(3) The national background check shall comply with federal standards in effect as of January 1, 2005, including, but not limited to, standards concerning the requirement of the submission of the fingerprints of the volunteer.

(4) The Identification Bureau of the Department of Arkansas State Police shall not release the Federal Bureau of Investigation criminal history report to the volunteer organization but shall review the report and the criteria provided by the volunteer organization in its registration to obtain criminal background check information on volunteers and notify the volunteer organization whether the volunteer meets the qualifications for serving as a volunteer with the organization.

(c) A volunteer organization shall consider all information received in response to a request for criminal background information confidential.



§ 12-12-1608 - Penalty.

The following acts are a Class A misdemeanor:

(1) Knowingly releasing or disclosing criminal history information to any unauthorized volunteer organization or person; or

(2) Obtaining criminal history information for a purpose not authorized by this subchapter.



§ 12-12-1609 - Fees.

(a) (1) The Department of Arkansas State Police may charge a fee for providing criminal history background checks under this subchapter.

(2) The amount of the fee for a criminal history background check conducted through the Arkansas Crime Information Center shall be determined jointly by the department and the center and shall not exceed twenty dollars ($20.00), exclusive of any third party electronic processing fee charges.

(3) The amount of the fee for a criminal history background check performed by the Federal Bureau of Investigation shall not exceed the amount determined by the Federal Bureau of Investigation.

(b) Fees collected pursuant to this subchapter shall be credited as follows:

(1) Fifty percent (50%) to the Crime Information System Fund; and

(2) Fifty percent (50%) to the State Police Equipment Fund, to be used for the continued operation and expansion of the automated criminal history system and the automated fingerprint identification system.



§ 12-12-1610 - Extent of disclosure.

(a) The Department of Arkansas State Police and the Arkansas Crime Information Center shall disseminate criminal history information to the extent entries have been made at the time of the request for the information.

(b) Any event, activity, or any portion of the criminal history information that has not been processed by the department or the center shall not be required to be included in the dissemination.

(c) A request for information, supporting documents, and any response to a request for criminal background check information under this subchapter shall not be subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.






Subchapter 17 - -- Adult and Long-Term Care Facility Resident Maltreatment Act

§ 12-12-1701 - Title.

This subchapter shall be known and may be cited as the "Adult and Long-Term Care Facility Resident Maltreatment Act".



§ 12-12-1702 - Purpose.

The purpose of this subchapter is to:

(1) Provide a system for the reporting of known or suspected adult and long-term care facility resident maltreatment;

(2) Ensure the screening, safety assessment, and prompt investigation of reports of known or suspected adult and long-term care facility resident maltreatment;

(3) Provide for a civil action, if appropriate, to protect maltreated adults and long-term care facility residents; and

(4) Encourage the cooperation of state law enforcement officials, courts, and state agencies in the investigation and assessment of maltreated adults and long-term care facility residents, and prosecution of offenders.



§ 12-12-1703 - Definitions.

As used in this subchapter:

(1) (A) "Abuse" means with regard to any long-term care facility resident or any patient at the Arkansas State Hospital by a caregiver:

(i) Any intentional and unnecessary physical act that inflicts pain on or causes injury to an endangered person or an impaired person, excluding court-ordered medical care or medical care requested by the patient or long-term care facility resident or a person legally authorized to make medical decisions on behalf of the patient or long-term care facility resident;

(ii) Any intentional act that a reasonable person would believe subjects an endangered person or an impaired person, regardless of age, ability to comprehend, or disability, to ridicule or psychological injury in a manner likely to provoke fear or alarm, excluding necessary care and treatment provided in accordance with generally recognized professional standards of care;

(iii) Any intentional threat that a reasonable person would find credible and nonfrivolous to inflict pain on or cause injury to an endangered person or an impaired person except in the course of medical treatment or for justifiable cause; or

(iv) Any willful infliction of injury, unreasonable confinement, intimidation, or punishment with resulting physical harm, pain, or mental anguish.

(B) "Abuse" means with regard to any person who is not a long-term care facility resident or a patient at the Arkansas State Hospital:

(i) Any intentional and unnecessary physical act that inflicts pain on or causes injury to an endangered person or an impaired person;

(ii) Any intentional act that a reasonable person would believe subjects an endangered person or an impaired person, regardless of age, ability to comprehend, or disability, to ridicule or psychological injury in a manner likely to provoke fear or alarm; or

(iii) Any intentional threat that a reasonable person would find credible and nonfrivolous to inflict pain on or cause injury to an endangered person or an impaired person except in the course of medical treatment or for justifiable cause;

(2) "Adult maltreatment" means abuse, exploitation, neglect, or sexual abuse of an adult;

(3) "Caregiver" means any of the following that has the responsibility for the protection, care, or custody of an endangered person or an impaired person as a result of assuming the responsibility voluntarily, by contract, through employment, or by order of a court:

(A) A related person or an unrelated person;

(B) An owner, an agent, or a high managerial agent of a public or private organization; or

(C) A public or private organization;

(4) "Department" means the Department of Human Services;

(5) "Endangered person" means:

(A) A person eighteen (18) years of age or older who:

(i) Is found to be in a situation or condition that poses a danger to himself or herself; and

(ii) Demonstrates a lack of capacity to comprehend the nature and consequences of remaining in that situation or condition; or

(B) A long-term care facility resident or an Arkansas State Hospital resident who:

(i) Is found to be in a situation or condition that poses an imminent risk of death or serious bodily harm to the long-term care facility resident; and

(ii) Demonstrates a lack of capacity to comprehend the nature and consequences of remaining in that situation or condition;

(6) "Exploitation" means the:

(A) Illegal or unauthorized use or management of an endangered person's or an impaired person's funds, assets, or property;

(B) Use of an adult endangered person's or an adult impaired person's power of attorney or guardianship for the profit or advantage of one's own self or another;

(C) The fraudulent or otherwise illegal, unauthorized, or improper act or process of a person, including a caregiver or fiduciary, that uses the resources of an endangered person, impaired person, or long-term care facility resident for monetary or personal benefit, profit, or gain, or that results in depriving the endangered person, impaired person, or long-term care facility resident of rightful access to or use of benefits, resources, belongings, or assets; or

(D) Misappropriation of property of a long-term care facility resident, that is, the deliberate misplacement, exploitation, or wrongful, temporary, or permanent use of a long-term care facility resident's belongings or money without the long-term care facility resident's consent;

(7) (A) "Fiduciary" means a person or entity with the legal responsibility to:

(i) Make decisions on behalf of and for the benefit of another person; and

(ii) Act in good faith and with fairness.

(B) "Fiduciary" includes without limitation:

(i) A trustee;

(ii) A guardian;

(iii) A conservator;

(iv) An executor;

(v) An agent under financial power of attorney or health care power of attorney; or

(vi) A representative payee;

(8) "Imminent danger to health or safety" means a situation in which death or serious bodily harm could reasonably be expected to occur without intervention;

(9) (A) "Impaired person" means a person eighteen (18) years of age or older who as a result of mental or physical impairment is unable to protect himself or herself from abuse, sexual abuse, neglect, or exploitation.

(B) For purposes of this subchapter, a long-term care facility resident is presumed to be an impaired person;

(10) "Long-term care facility" means:

(A) A nursing home;

(B) A residential care facility;

(C) A post-acute head injury retraining and residential facility;

(D) An assisted living facility;

(E) An intermediate care facility for individuals with mental retardation; or

(F) Any facility that provides long-term medical or personal care;

(11) "Long-term care facility resident" means a person, regardless of age, living in a long-term care facility;

(12) "Long-term care facility resident maltreatment" means abuse, exploitation, neglect, or sexual abuse of a long-term care facility resident;

(13) "Maltreated adult" means an adult who has been abused, exploited, neglected, physically abused, or sexually abused;

(14) "Maltreated person" means a person, regardless of age, who has been abused, exploited, neglected, physically abused, or sexually abused;

(15) "Neglect" means:

(A) An act or omission by an endangered person or an impaired person, for example, self-neglect; or

(B) An act or omission by a caregiver responsible for the care and supervision of an endangered person or an impaired person constituting:

(i) Negligently failing to provide necessary treatment, rehabilitation, care, food, clothing, shelter, supervision, or medical services to an endangered person or an impaired person;

(ii) Negligently failing to report health problems or changes in health problems or changes in the health condition of an endangered person or an impaired person to the appropriate medical personnel;

(iii) Negligently failing to carry out a prescribed treatment plan; or

(iv) Negligently failing to provide goods or services to a long-term care facility resident necessary to avoid physical harm, mental anguish, or mental illness as defined in rules promulgated by the Office of Long-Term Care;

(16) (A) "Physical injury" means the impairment of a physical condition or the infliction of substantial pain on a person.

(B) If the person is an endangered person or an impaired person, there is a presumption that any physical injury resulted in the infliction of substantial pain;

(17) "Serious bodily harm" means sexual abuse, physical injury, or serious physical injury;

(18) "Serious physical injury" means physical injury to an endangered person or an impaired person that creates a substantial risk of death or that causes protracted disfigurement, protracted impairment of health, or loss or protracted impairment of the function of any bodily member or organ;

(19) "Sexual abuse" means deviate sexual activity, sexual contact, or sexual intercourse, as those terms are defined in § 5-14-101, with another person who is not the actor's spouse and who is incapable of consent because he or she is mentally defective, mentally incapacitated, or physically helpless; and

(20) "Subject of the report" means:

(A) The endangered person or impaired person;

(B) The adult's legal guardian;

(C) The natural or legal guardian of a long-term care facility resident under eighteen (18) years of age; and

(D) The offender.



§ 12-12-1704 - Spiritual treatment alone not abusive.

Nothing in this subchapter shall be construed to mean that an endangered person or an impaired person who is being furnished with treatment by spiritual means alone through prayer in accordance with the tenets and practices of a recognized church or religious denomination by an accredited practitioner of the church or religious denomination is for that reason alone an endangered person or an impaired person.



§ 12-12-1705 - Privilege not grounds for exclusion of evidence.

Any privilege between husband and wife or between any professional person and his or her clients, except lawyer and client, including, but not limited to, physicians, members of the clergy, counselors, hospitals, clinics, rest homes, and nursing homes shall not constitute grounds for excluding evidence at any proceeding regarding an endangered person or an impaired person, or the cause of the proceeding.



§ 12-12-1706 - Civil penalties.

(a) (1) The State of Arkansas and the Attorney General may institute a civil action against any long-term care facility caregiver necessary to enforce any provision of this subchapter.

(2) Notwithstanding any criminal penalties assessed, any caregiver against whom any civil judgment is entered as the result of a civil action brought by the State of Arkansas through the Attorney General on a complaint alleging that caregiver to have abused, neglected, or exploited an endangered person or an impaired person in a long-term care facility certified under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., as it existed on January 1, 2005, shall be subject to pay a civil penalty:

(A) Not to exceed ten thousand dollars ($10,000) for each violation judicially found to have occurred; or

(B) Not to exceed fifty thousand dollars ($50,000) for the death of a long-term care facility resident that results from a single violation.

(3) (A) The Attorney General shall not be precluded from recovering civil penalties under subdivision (a)(2)(A) of this section for the death of a person that results from multiple violations.

(B) However, the Attorney General may not recover civil penalties under both subdivisions (a)(2)(A) and (B) of this section.

(b) In any action brought under this section, the Attorney General shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(c) Any civil penalty under subdivision (a)(2) of this section shall be paid into the State Treasury and credited to the Arkansas Medicaid Program Trust Fund.

(d) Any caregiver against whom any civil judgment is entered as the result of a civil action under this section by the Attorney General shall be required to pay to the Attorney General all reasonable expenses that the court determines have been necessarily incurred in the enforcement of this subchapter.

(e) A civil action under this section may not be brought more than three (3) years after the date on which the violation of this subchapter is committed.



§ 12-12-1707 - Adult and long-term care facility resident maltreatment hotline.

(a) The Department of Human Services shall maintain a single statewide telephone number that all persons, whether mandated by law or not, may use to report a case of suspected adult maltreatment and long-term care facility resident maltreatment.

(b) When appropriate, a copy of the initial report shall immediately be made available to the appropriate law enforcement agency for its consideration.

(c) (1) The department shall not release information that would identify the person who made the report unless a court of competent jurisdiction orders release of the information after the court has reviewed in camera the record related to the report and has found that disclosure is necessary:

(A) To prevent execution of a crime; or

(B) For prosecution of a crime.

(2) (A) However, any person to whom the name of the reporter is disclosed is prohibited from redisclosing this information, except as provided in subdivision (c)(2)(B) of this section.

(B) (i) Upon request, the information shall be disclosed to:

(a) The Attorney General;

(b) The prosecuting attorney; or

(c) Law enforcement officers.

(ii) However, the information shall remain confidential until criminal charges are filed.

(d) (1) A report of an allegation of suspected adult maltreatment or long-term care facility resident maltreatment shall be accepted if the allegation, if true, would constitute adult maltreatment or long-term care facility resident maltreatment and so long as sufficient identifying information is provided to identify and locate the victim.

(2) A report to the hotline when the allegation, even if true, would not constitute adult maltreatment or long-term care facility resident maltreatment shall be screened out.

(e) (1) The hotline shall accept a report if the victim or offender is present in Arkansas or if the incident occurred in Arkansas.

(2) If the incident occurred in another state, the hotline shall screen out the report and transfer the report to the hotline of the state in which the incident occurred.

(3) Upon request from an adult maltreatment or long-term care facility resident maltreatment investigator in another state, the department shall complete courtesy interviews with the victim, offender, or any witness of adult maltreatment who resides in Arkansas.

(f) Upon registration of a hotline report of suspected adult maltreatment or long-term care facility resident maltreatment, the hotline shall refer the matter immediately to the appropriate investigating agency as outlined in this subchapter.



§ 12-12-1708 - Persons required to report adult or long-term care facility resident maltreatment.

(a) (1) Whenever any of the following persons has observed or has reasonable cause to suspect that an endangered person or an impaired person has been subjected to conditions or circumstances that constitute adult maltreatment or long-term care facility resident maltreatment, the person shall immediately report or cause a report to be made in accordance with the provisions of this section:

(A) A physician;

(B) A surgeon;

(C) A coroner;

(D) A dentist;

(E) A dental hygienist;

(F) An osteopath;

(G) A resident intern;

(H) A nurse;

(I) A member of a hospital's personnel who is engaged in the administration, examination, care, or treatment of persons;

(J) A social worker;

(K) A case manager;

(L) A home health worker;

(M) A mental health professional;

(N) A peace officer;

(O) A law enforcement officer;

(P) A facility administrator or owner;

(Q) An employee in a facility;

(R) An employee of the Department of Human Services;

(S) A firefighter;

(T) An emergency medical technician;

(U) An employee of a bank or other financial institution;

(V) An employee of the United States Postal Service;

(W) An employee or a volunteer of a program or an organization funded partially or wholly by the department who enters the home of or has contact with an elderly person;

(X) A person associated with the care and treatment of animals, such as animal control officers and humane society officials;

(Y) An employee who enforces code requirements for a city, township, or municipality; or

(Z) Any clergy member, including without limitation, a minister, a priest, a rabbi, an accredited Christian Science practitioner, or any other similar functionary of a religious organization, or an individual reasonably believed to be a minister, a priest, a rabbi, an accredited Christian Science practitioner, or any other similar functionary of a religious organization by the person consulting him or her, except to the extent he or she:

(i) Has acquired knowledge of suspected maltreatment through communications required to be kept confidential pursuant to the religious discipline of the relevant denomination or faith; or

(ii) Received the knowledge of the suspected maltreatment from the offender in the context of a statement of admission.

(2) Whenever a person is required to report under this subchapter in his or her capacity as a member of the staff, an employee in or owner of a facility, or an employee of the department, he or she shall immediately notify the person in charge of the institution, facility, or agency, or that person's designated agent, who shall then become responsible for making a report or cause a report to be made within twenty-four (24) hours or on the next business day, whichever is earlier.

(3) In addition to those persons and officials required to report suspected maltreatment, any other person may make a report if the person has observed an adult or long-term care facility resident being maltreated or has reasonable cause to suspect that an adult or long-term care facility resident has been maltreated.

(b) (1) A report for a long-term care facility resident shall be made:

(A) Immediately to the local law enforcement agency for the jurisdiction in which the long-term care facility is located; and

(B) To the Office of Long-Term Care, under regulations of that office.

(2) A report of a maltreated adult who does not reside in a long-term care facility shall be made to the adult and long-term care facility maltreatment hotline provided in § 12-12-1707.

(c) No privilege or contract shall relieve any person required by this subchapter to make a notification or report from the requirement of making the notification or report.



§ 12-12-1709 - Report of death caused by maltreatment.

(a) (1) Any person or official who is required to report a case of suspected adult maltreatment or long-term care facility resident maltreatment under this subchapter and who has reasonable cause to suspect that an adult or long-term care facility resident has died as a result of maltreatment shall report the suspected death from maltreatment to the appropriate medical examiner or coroner.

(2) (A) In all cases of the death of a long-term care facility resident or a hospice facility resident, the long-term care facility or the hospice facility shall immediately report the death to the appropriate coroner.

(B) The report is required regardless of whether the long-term care facility or the hospice facility believes the death to be from natural causes or the result of maltreatment or any other cause.

(3) (A) In all cases of the death in a hospital of a person who was a long-term care facility resident within five (5) days before entering the hospital, the hospital shall immediately report the death to the appropriate coroner.

(B) The report is required regardless of whether the hospital believes the death to be from natural causes, the result of maltreatment, or any other cause.

(b) (1) The medical examiner or coroner shall accept the report for investigation and upon finding reasonable cause to suspect that a person has died as a result of maltreatment shall report the findings to a law enforcement agency and the appropriate prosecuting attorney.

(2) If the institution making the report is a hospital or long-term care facility, the medical examiner or coroner shall report the findings to the hospital or long-term care facility unless the findings are part of a pending or ongoing law enforcement investigation.

(c) If it receives findings under subdivision (b)(2) of this section, the medical examiner, coroner, or hospital shall also report findings under subsection (b) of this section to the Department of Human Services if:

(1) Reasonable cause exists to believe the death resulted from maltreatment; or

(2) Upon request of the department and there is a pending investigation concerning allegations of maltreatment occurring before death.



§ 12-12-1710 - Investigation by Department of Human Services.

(a) The Department of Human Services shall have jurisdiction to investigate all cases of suspected maltreatment of an endangered person or an impaired person.

(b) (1) The Adult Protective Services Unit of the Department of Human Services shall investigate:

(A) All cases of suspected adult maltreatment if the act or omission occurs in a place other than a long-term care facility; and

(B) All cases of suspected adult maltreatment of an adult endangered person or an adult impaired person if a family member of the adult endangered person or adult impaired person is named as the suspected offender, regardless of whether or not the adult endangered person or adult impaired person is a long-term care facility resident.

(2) The Office of Long-Term Care shall investigate all cases of suspected maltreatment of a long-term care facility resident.

(3) If requested by the department, a law enforcement agency shall assist in the investigation of any case of suspected adult maltreatment or long-term care facility resident maltreatment.



§ 12-12-1711 - Procedures for investigation by the Department of Human Services.

(a) The Department of Human Services shall conduct a thorough investigation of all suspected adult maltreatment or long-term care facility resident maltreatment in accordance with this subchapter.

(b) (1) The investigation shall be completed and an investigative determination entered within sixty (60) days.

(2) The investigation and written investigative report shall include:

(A) The nature, extent, and cause of the maltreatment;

(B) The identity of the person responsible;

(C) The names and conditions of other adults in the home, if the incident occurred in a home;

(D) An evaluation of the persons responsible for the care of the maltreated person, if any;

(E) The home environment, the relationship of the maltreated person to the next of kin or other person responsible for his or her care, and all other pertinent data; and

(F) (i) A visit to the maltreated adult's home, if the incident occurred in the home, and an interview with the maltreated adult.

(ii) An investigator shall interview the maltreated person alone and out of the hearing of any next of kin or other person responsible for the maltreated person's care.

(iii) If necessary, an interpreter may be present during the interview of the maltreated person.



§ 12-12-1712 - Photographs and x-rays.

(a) Any person who is required to report a case of adult maltreatment or long-term care facility resident maltreatment may take or cause to be taken, at public expense, color photographs of the area of trauma visible on the maltreated person and, if medically indicated, cause to be performed radiological examination of the maltreated person.

(b) (1) Whenever a person is required to report under this subchapter in his or her capacity as a member of the staff of any private or public institution or agency, he or she shall immediately notify the person in charge of the institution or agency or his or her designee.

(2) Upon notification under subdivision (b)(1) of this section, the person in charge of the institution or agency or his or her designee shall:

(A) Take or cause to be taken, at public expense, color photographs of physical trauma; and

(B) If medically indicated, cause to be performed a radiological examination of the maltreated person.

(c) Any photograph or x-ray taken shall be sent to the Department of Human Services as soon as possible.



§ 12-12-1713 - Immunity for investigation participants.

(a) Any person, official, or institution acting in good faith in the making of a report, the taking of a photograph, or the removal of a maltreated person under this subchapter shall have immunity from liability and suit for damages, civil or criminal, that otherwise might result by reason of those actions.

(b) The good faith of any person required to report a case of adult maltreatment or long-term care facility resident maltreatment shall be presumed.



§ 12-12-1714 - Investigative powers of the Department of Human Services.

(a) If admission cannot be obtained to a home, an institution, or other place in which an allegedly maltreated person may be present, a circuit court, upon good cause shown, shall order the person responsible for or in charge of the home, institution, or other place to allow entrance for an examination and investigation.

(b) If admission to a home cannot be obtained due to hospitalization or similar absence of the maltreated person and admission to the home is necessary to complete an investigation, a circuit court, upon good cause shown, shall order a law enforcement agency to assist the Department of Human Services to obtain entrance to the home for the required investigation of the home environment.

(c) (1) Upon request, the medical, mental health, or other records regarding the maltreated person, including protected health information, maintained by any facility or maintained by any person required by this subchapter to report suspected adult maltreatment or long-term care facility resident maltreatment, shall be made available to the department for the purpose of conducting an investigation under this subchapter.

(2) Upon request, financial records maintained by a bank or similar institution regarding a maltreated person shall be made available to the department for the purpose of conducting an investigation under this subchapter.

(3) A circuit court, upon good cause shown, shall order any facility or person that maintains medical, mental health, or other records, including protected health information, regarding a maltreated person to tender the records to the department for the purpose of conducting an investigation under this subchapter.

(d) (1) An investigation under this subchapter may include a medical, psychological, social, vocational, financial, and educational evaluation and review, if necessary.

(2) (A) (i) The department may file an ex parte petition in circuit court requesting an order of investigation.

(ii) If the court issues an order of investigation, any subsequent petition for custody shall be filed in this same case.

(B) No fees may be charged or collected by the clerk, including without limitation, fees for filing, summons, or subpoenas.

(3) (A) The department may compel the allegedly maltreated person to be evaluated in the least restrictive environment and least intrusive manner necessary to obtain an assessment if:

(i) The department is unable to secure an order of investigation from the circuit court during regular business hours;

(ii) The department has reasonable cause to suspect a significant risk for serious harm to the health or safety of the adult; and

(iii) The department cannot adequately assess:

(a) The adult's capacity to comprehend the nature and consequences of remaining in the situation or condition; or

(b) The adult's mental or physical impairment and ability to protect himself or herself from maltreatment.

(B) (i) Upon request by the department and without a court order, law enforcement and medical personnel shall assist the department as needed in obtaining an assessment on an allegedly maltreated person.

(ii) The assessment may include emergency treatment.

(C) No later than the next business day after the assessment, the department shall petition the court for an order of investigation as outlined in this section.

(4) (A) Upon a showing of reasonable cause to suspect an allegedly maltreated person is endangered or impaired, the circuit court shall issue an order of investigation.

(B) The order of investigation may include the power to compel the allegedly maltreated person to be assessed to determine whether the person:

(i) Lacks capacity to understand the nature and consequences of remaining in the situation or condition that poses a danger to the person; or

(ii) Has a mental or physical impairment such that the person is unable to protect himself or herself from abuse, sexual abuse, neglect, or exploitation.

(5) Upon good cause shown by the department, the circuit court may order emergency treatment of the allegedly maltreated adult.

(6) (A) The allegedly maltreated adult has a right to counsel, including appointed counsel if indigent, and a right to a hearing within five (5) business days after the allegedly maltreated adult is served with the ex parte order of investigation.

(B) If the allegedly maltreated adult is not indigent, the circuit court has the authority to appoint counsel to represent the allegedly maltreated adult and to direct payment from the assets of the adult for legal services received by the adult.

(C) If the department determines the allegedly maltreated adult is not endangered or impaired and releases the allegedly maltreated adult or ceases any assessment, a hearing under subdivision (b)(6)(A) of this section is not required.

(7) (A) At the five-day hearing the court shall determine whether the order of investigation shall continue for an additional period of time or be terminated.

(B) The burden shall be upon the department to show probable cause that the alleged maltreated person is an endangered or impaired person and that additional time is necessary to complete the investigation.

(8) The department and the court shall defer to any declaration executed in conformance with the Arkansas Rights of the Terminally Ill or Permanently Unconscious Act, § 20-17-201 et seq., and before any documented medical or judicial determination of lack of capacity.

(e) If before an investigation under this subchapter is completed, the Adult Protective Services Unit of the Department of Human Services determines that the immediate removal of a maltreated adult is necessary to protect the maltreated adult from imminent danger to his or her health or safety, the unit may:

(1) Petition a circuit court for an order of temporary custody; or

(2) Exercise a seventy-two-hour hold under the Adult Maltreatment Custody Act, § 9-20-101 et seq.

(f) Upon petition by the department, the court may direct payment from the assets of the allegedly maltreated adult for services rendered or goods purchased by or for the allegedly maltreated adult during the course of the investigation.



§ 12-12-1715 - Rights of subject of report -- Investigative determination of the Department of Human Services -- Notice of finding -- Appeal.

(a) Upon completion of an investigation, the Department of Human Services shall determine that an allegation of adult maltreatment or long-term care facility maltreatment is either:

(1) (A) Unfounded, a finding that shall be entered if the allegation is not supported by a preponderance of the evidence.

(B) (i) An unfounded report shall be expunged one (1) year after the completion of the investigation.

(ii) Demographic information may be retained for statistical purposes; or

(2) (A) Founded, a finding that shall be entered if the allegation is supported by a preponderance of the evidence.

(B) A determination of founded but exempt shall be entered on a report if an adult practicing his or her religious beliefs is receiving spiritual treatment under § 5-28-105 or § 12-12-1704.

(b) (1) (A) After making an investigative determination, the department shall notify in writing within ten (10) business days:

(i) (a) The person identified as the offender.

(b) However, in cases of unfounded self-neglect, no notice is required;

(ii) Either the:

(a) Person identified as the maltreated person;

(b) Legal guardian of the maltreated person; or

(c) Natural or legal guardian of a long-term care facility resident under eighteen (18) years of age;

(iii) The current administrator of the long-term care facility if the incident occurred in a long-term care facility; and

(iv) If known by the Office of Long-Term Care, the administrator of the long-term care facility that currently employs the offender if different from the long-term care facility in which the incident occurred.

(B) If the investigation determines that the report is founded, notification to the offender shall be by process server or by certified mail, restricted delivery.

(2) The notification under subdivision (b)(1) of this section shall include the following:

(A) The investigative determination, exclusive of the source of the notification, including the nature of the allegation and the date and time of occurrence;

(B) A statement that an offender of a founded report has the right to an administrative hearing upon a timely request;

(C) A statement that the request for an administrative hearing shall be made to the department within thirty (30) days of receipt of the notice of determination;

(D) A statement that the administrative hearing will be by telephone hearing unless the offender requests an in-person hearing within thirty (30) days after the date of receipt of notice of the determination;

(E) A statement of intent to report in writing after the offender has had an opportunity for an administrative hearing the founded investigative determination to:

(i) The Adult and Long-term Care Facility Resident Maltreatment Central Registry; and

(ii) Any applicable licensing authority;

(F) A statement that the offender's failure to request an administrative hearing in writing within thirty (30) days from the date of receipt of the notice will result in submission of the investigative report, including the investigative determination, to:

(i) The registry; and

(ii) Any applicable licensing authority;

(G) The consequences of waiving the right to an administrative hearing;

(H) The consequences of a finding by a preponderance of the evidence through the administrative hearing process that the maltreatment occurred;

(I) The fact that the offender has the right to be represented by an attorney at the offender's own expense; and

(J) The name of the person making the notification, his or her occupation, and the location at which he or she can be reached.

(c) (1) The administrative hearing process shall be completed within one hundred twenty (120) days from the date of the receipt of the request for a hearing unless waived by the offender.

(2) The department shall hold the administrative hearing at a reasonable place and time.

(3) For an incident occurring in a long-term care facility, the department may not make a finding that an offender has neglected a long-term care facility resident if the offender demonstrates that the neglect was caused by factors beyond the control of the offender.

(4) A delay in completing the administrative hearing process that is attributable to the offender shall not count against the time limit in subdivision (c)(1) of this section.

(5) Failure to complete the administrative hearing process in a timely fashion shall not prevent the department or a court from:

(A) Reviewing the investigative determination of jurisdiction;

(B) Making a final agency determination; or

(C) Reviewing a final agency determination under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(6) If any party timely requests an in-person administrative hearing, the hearing officer may notify the parties that the hearing will be conducted by video conference.

(d) [Repealed.]

(e) If the department's investigative determination of founded is upheld during the administrative hearing process or if the offender does not timely appeal for or waives the right to an administrative hearing, the department shall report the investigative determination in writing within ten (10) business days to:

(1) The offender;

(2) The current administrator of the long-term care facility if the incident occurred in a long-term care facility;

(3) The administrator of the long-term care facility that currently employs the offender if different from the long-term care facility in which the incident occurred;

(4) The appropriate licensing authority;

(5) The registry;

(6) The maltreated person or the legal guardian of the maltreated person; and

(7) If required under § 21-15-110, the employer of any offender if the offender is in a designated position with a state agency.



§ 12-12-1716 - Adult and Long-term Care Facility Resident Maltreatment Central Registry.

(a) (1) There is established within the Department of Human Services a statewide Adult and Long-term Care Facility Resident Maltreatment Central Registry.

(2) The registry shall contain investigative determinations made by the department on all founded reports of adult maltreatment and long-term care facility resident maltreatment.

(3) An offender's name shall be placed in the registry if:

(A) After notice, the offender does not timely request an administrative hearing; or

(B) Upon completion of the administrative hearing process, the department's investigative determination of founded is upheld.

(4) An offender's name shall remain in the registry unless:

(A) The name is removed under a statute;

(B) The name is removed under a rule; or

(C) The offender prevails upon appeal.

(b) The department may adopt rules necessary to encourage cooperation with other states in exchanging reports to effect a national registry system of adult maltreatment.

(c) (1) The department may charge a reasonable fee not to exceed ten dollars ($10.00) for researching, copying, and mailing records of the investigative files maintained under this subchapter.

(2) The department may also charge a reasonable fee for reproducing copies of tapes and photographs maintained under this subchapter.

(3) No fee may be charged to a nonprofit or volunteer agency that requests a search of the investigative files maintained under this subchapter.

(4) No fee may be charged under this subchapter to a person who is indigent.



§ 12-12-1717 - Availability of founded reports of adult or long-term care facility resident maltreatment.

(a) A report made under this subchapter that is determined to be founded, as well as any other information obtained, including protected health information, and a report written or photograph taken concerning a founded report in the possession of the Department of Human Services shall be confidential and shall be made available only to:

(1) A physician who has before him or her an endangered person or an impaired person the physician reasonably believes may have been maltreated;

(2) A person authorized to place the adult in protective custody if the person:

(A) Has before him or her an adult the person reasonably believes may have been maltreated; and

(B) Requires the information to determine whether to place the adult in protective custody;

(3) An authorized agency having responsibility for the care or supervision of an endangered person or an impaired person;

(4) Any person who is the subject of a report or that person's legal guardian;

(5) A grand jury or court, if the grand jury or court determines that the information is necessary for the determination of an issue before the grand jury or court;

(6) A prosecuting attorney, law enforcement official, coroner, or the Attorney General or his or her designated investigator;

(7) (A) A mandated reporter who has made a report of suspected maltreatment.

(B) However, a mandated reporter shall receive the information only to the extent that he or she may be informed after completion and closure of the investigation whether:

(i) Legal action was taken;

(ii) Services were provided; or

(iii) No action was taken.

(C) No further information shall be released to a mandated reporter, and the mandated reporter shall be informed of the confidentiality of the information and the penalties for disclosure;

(8) (A) An employer or volunteer agency for the purpose of screening an employee, applicant, or volunteer upon submission of a signed, notarized release from the employee, applicant, or volunteer.

(B) The only information released to the employer or volunteer agency shall be whether or not the Adult and Long-term Care Facility Resident Maltreatment Central Registry contains any founded reports naming the employee, applicant, or volunteer as an offender;

(9) The Death Review Committee of the Department of Human Services;

(10) The current administrator of the long-term care facility, if the incident occurred in a long-term care facility;

(11) The administrator of the long-term care facility that currently employs the offender, if different from the long-term care facility in which the incident occurred;

(12) A person or provider identified by the department as having services needed by the maltreated person;

(13) Any applicable licensing or registering authority;

(14) Any employer, legal entity, or board responsible for the person named as the offender;

(15) Any legal entity or board responsible for the maltreated person;

(16) The Division of Developmental Disabilities Services and the Division of Aging and Adult Services as to participants of the waiver program; and

(17) A state or federal agency pursuing an official criminal records check.

(b) (1) Under no circumstances may the information contained in the registry be released to a person unless the person's capacity is confirmed by the department.

(2) Except for the subject of the report, no person or agency to whom disclosure is made may disclose to any other person a report or other information obtained under this section.

(c) (1) The department may not release data that would identify the person who made a report except to law enforcement, a prosecuting attorney, or the office of the Attorney General.

(2) A court of competent jurisdiction may order release of data that would identify the person who made a report after the court has reviewed in camera the record related to the report and has found that disclosure is needed:

(A) To prevent execution of a crime; or

(B) For prosecution of a crime.

(d) However, information contained in the registry may be made available to bona fide and approved research groups solely for the purpose of scientific research, but in no event shall the name of a person be released, nor shall specific circumstances or facts related to a specific person be used in any research report that might be identifiable with the person.

(e) A person who knowingly permits or encourages the release of data or information contained in the registry to a person not permitted by this subchapter to receive the data or information upon conviction is guilty of a Class A misdemeanor.



§ 12-12-1718 - Availability of screened out, pending, and unfounded reports.

(a) A record of a screened-out report of adult maltreatment or long-term care facility resident maltreatment shall not be disclosed except to the office of the Attorney General, the prosecuting attorney, and an appropriate law enforcement agency and may be used only within the Department of Human Services for purposes of administration of the program.

(b) (1) A pending report, including protected health information, is confidential and shall be made available only to:

(A) The department, including the Death Review Committee of the Department of Human Services;

(B) A law enforcement agency;

(C) A prosecuting attorney;

(D) The office of the Attorney General;

(E) A circuit court having jurisdiction pursuant to a petition for emergency, temporary, long-term protective custody, or protective services;

(F) A grand jury or court, upon a finding that the information in the report is necessary for the determination of an issue before the grand jury or court;

(G) A person or provider identified by the department as having services needed by the maltreated person;

(H) Any applicable licensing or registering authority;

(I) Any employer, legal entity, or board responsible for the person named as the offender;

(J) Any legal entity or board responsible for the maltreated person; and

(K) The Division of Developmental Disabilities Services and the Division of Aging and Adult Services as to participants of the waiver program.

(2) The subject of the report may only be advised that a report is pending.

(c) Upon satisfaction of due process and if an allegation was determined to be unfounded, the investigative report, including protected health information, is confidential and shall be made available only to:

(1) The department, including the committee;

(2) A law enforcement agency;

(3) A prosecuting attorney;

(4) The office of the Attorney General;

(5) Any applicable licensing or registering authority;

(6) Any person named as a subject of the report or that person's legal guardian;

(7) A circuit court having jurisdiction pursuant to a petition for emergency, temporary, long-term protective custody, or protective services;

(8) A grand jury or court, upon a finding that the information in the record is necessary for the determination of an issue before the grand jury or court;

(9) A person or provider identified by the department as having services needed by the person;

(10) Any employer, legal entity, or board responsible for the person named as the offender;

(11) Any legal entity or board responsible for the maltreated person; and

(12) The Division of Developmental Disabilities Services and the Division of Aging and Adult Services as to participants of the waiver program.

(d) (1) An unfounded report shall be expunged one (1) year after completion of the investigation.

(2) However, demographic information may be retained for statistical purposes.

(e) (1) Except for the subject of the report, no person or agency to which disclosure is made may disclose to any other person a report or other information obtained under this section.

(2) Upon conviction, any person disclosing information in violation of this subsection is guilty of a Class C misdemeanor.

(f) (1) The department may not release data that would identify the person who made a report except to law enforcement, a prosecuting attorney, or the office of the Attorney General.

(2) A court of competent jurisdiction may order release of data that would identify the person who made a report after the court has reviewed in camera the record related to the report and has found that disclosure is needed:

(A) To prevent commission of a crime; or

(B) For prosecution of a crime.



§ 12-12-1719 - Delegation of authority.

The Director of the Department of Human Services may assign responsibilities for administering the various duties imposed upon the Department of Human Services under this subchapter to respective divisions of the department that in the director's opinion are best able to render service or administer the provisions of this subchapter.



§ 12-12-1720 - Penalties.

(a) (1) A person commits the offense of failure to report under this subchapter in the first degree if he or she:

(A) Is a mandated reporter under § 12-12-1708;

(B) Has observed or has reasonable cause to suspect that an endangered person or impaired person has been subjected to conditions or circumstances that constitute adult maltreatment or long-term care facility resident maltreatment; and

(C) Knowingly fails to report or cause a report to be made to the adult and long-term care facility resident maltreatment hotline.

(2) Failure to report under this subchapter in the first degree is a Class B misdemeanor.

(b) (1) A person commits the offense of failure to report in the second degree if he or she:

(A) Is a mandated reporter under § 12-12-1708;

(B) Has observed or has reasonable cause to suspect that an endangered person or impaired person has been subjected to conditions or circumstances that constitute adult maltreatment or long-term care facility resident maltreatment; and

(C) (i) Knowingly fails to make a report in the manner and time provided in this subchapter to the adult and long-term care facility resident maltreatment hotline.

(ii) Knowingly fails to cause a report to be made in the manner and time provided in this subchapter to the adult and long-term care facility resident maltreatment hotline.

(2) Failure to report in the second degree is a Class C misdemeanor.

(c) A person or caregiver required by this subchapter to report a case of suspected adult maltreatment or long-term care facility resident maltreatment who purposely fails to do so is civilly liable for damages proximately caused by the failure.

(d) (1) A person commits the offense of false reporting of adult abuse if he or she purposely makes a false report to the adult and long-term care facility resident maltreatment hotline knowing the allegation in the false report to be false.

(2) For a first offense, false reporting of adult abuse is a Class A misdemeanor.

(3) For a subsequent offense, false reporting of adult abuse is a Class D felony.

(e) (1) A person commits the offense of unlawful disclosure of data or information under this subchapter if:

(A) He or she purposely discloses data or information to a person to whom disclosure is not permitted under § 12-12-1717 or § 12-12-1718; or

(B) He or she purposely encourages or permits the release of data or information to a person to whom disclosure is not permitted under § 12-12-1717 or § 12-12-1718.

(2) Unlawful disclosure of data or information under this subchapter is a Class A misdemeanor.

(f) (1) A person commits the offense of failure to report a death under this subchapter if he or she:

(A) Is required to report a death under § 12-12-1709;

(B) Has reasonable cause to suspect that an adult or long-term care facility resident has died as a result of maltreatment; and

(C) Knowingly fails to make the report in the time and manner required under this subchapter.

(2) Failure to report a death under this subchapter is a Class C misdemeanor.



§ 12-12-1721 - Reports as evidence.

(a) A written report from a person or official required by this subchapter to report shall be admissible in evidence in any proceeding relating to adult maltreatment or long-term care facility resident maltreatment.

(b) The affidavit of a physician, psychiatrist, psychologist, or licensed certified social worker shall be admissible in evidence in any proceeding relating to adult maltreatment or long-term care facility resident maltreatment.



§ 12-12-1722 - Services available on investigative finding of true or unsubstantiated.

(a) If an investigation under this subchapter is determined to be true, the Department of Human Services may open a protective services case.

(b) (1) If the department opens a protective services case under this section, the department shall provide services to the endangered person or impaired person in an effort to prevent:

(A) Additional maltreatment to the endangered person or impaired person; or

(B) Removal of the endangered person or impaired person from the home.

(2) Services provided by the department shall be relevant to the needs of the endangered person or impaired person.

(c) If at any time during the protective services case the department determines that the endangered person or impaired person cannot safely remain at home, the department shall take steps to remove the endangered person or impaired person under custody under the Arkansas Adult Maltreatment Custody Act, § 9-20-101 et seq.

(d) Upon request, the department shall be provided a copy of the results of radiology procedures, videotapes, photographs, medical records, or financial records on an endangered person or impaired person if the department has an open protective services case.

(e) If the report of adult maltreatment is deemed unsubstantiated, the department may offer supportive services to the alleged endangered person or impaired person.

(f) An alleged endangered person or impaired person may accept or reject supportive services at any time.









Chapter 13 - Fire Prevention

Subchapter 1 - -- Fire Prevention Act

§ 12-13-101 - Title.

This subchapter shall be known as the "Fire Prevention Act".



§ 12-13-102 - Definitions.

As used in this subchapter:

(1) "Building" means any structure, framework, or housing, public or private;

(2) "Director" means the Director of the Department of Arkansas State Police;

(3) "Fire hazard" means any building, premises, place, or thing which by reason of its nature, location, occupancy, condition, or use may cause loss, damage, or injury to persons or property by reason of fire, explosion, or action of the elements;

(4) "Members of fire departments" includes the personnel of all departments supported wholly or partially by public funds;

(5) "Officer" means an officer of the Department of Arkansas State Police whom the director may appoint or designate to execute the powers and perform the duties specified in this subchapter and also includes all peace officers as defined in subdivision (7) of this section;

(6) (A) "Owner" shall be given its ordinary meaning and includes any trustee or any person having a freehold interest in property.

(B) However, a lessee or mortgagee of property shall not be deemed the owner thereof;

(7) "Peace officer" includes every type of law enforcement officer commissioned and active within this state;

(8) "Person" means any individual, copartnership, corporation, or voluntary association; and

(9) "Premises" means any parcel of land, exclusive of buildings thereon, and includes parking lots, tourist camps, trailer camps, airports, stockyards, junkyards, and other places or enclosures, however owned, used, or occupied.



§ 12-13-103 - Officer's neglect of duty -- Penalty.

(a) Any officer referred to in this subchapter who neglects to comply with any requirement of this subchapter shall be guilty of a violation.

(b) Upon conviction, the officer shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each neglect or violation.



§ 12-13-104 - Administration and enforcement.

(a) The administration and enforcement of this subchapter are vested in the Department of Arkansas State Police.

(b) The Director of the Department of Arkansas State Police is empowered to create and maintain a State Fire Marshal Enforcement Section in the Department of Arkansas State Police and to appoint such personnel with such duties, powers, and titles as he or she may deem necessary for the proper administration and enforcement of this subchapter.



§ 12-13-105 - Duties of State Fire Marshal Enforcement Section.

The State Fire Marshal Enforcement Section shall have the responsibility to:

(1) Provide sufficient training to the several deputy fire marshals in the State of Arkansas to enable them to better understand their duties and their authority and to motivate them to perform their duties in an effective and efficient manner;

(2) Coordinate fire prevention efforts with other agencies and groups;

(3) Develop and present public awareness programs in fire prevention and protection;

(4) Develop and disseminate fire prevention information and material;

(5) Enforce the fire prevention code and periodically revise and update such code;

(6) Investigate fires of a suspicious nature in the state; and

(7) Do and perform such other functions as will promote an efficient and effective fire prevention and control program in the state.



§ 12-13-106 - Section personnel.

The members or heads of the State Fire Marshal Enforcement Section shall be appointed and serve in the same manner as provided by law for the operation of other divisions of the Department of Arkansas State Police.



§ 12-13-107 - Director of the Department of Arkansas State Police -- Duties generally.

(a) It shall be the duty of the Director of the Department of Arkansas State Police and his or her officers and deputies to enforce all laws and ordinances with regard to the following:

(1) The prevention of fires;

(2) The storage, sale, and use of combustibles and explosives;

(3) The installation and maintenance of automatic or other fire alarm systems and fire extinguishing equipment;

(4) The construction, maintenance, and regulation of fire escapes;

(5) The means and adequacy of exits in case of fire from factories, asylums, hospitals, churches, schools, halls, theaters, and all other places in which numbers of people work, live, or congregate from time to time, for any purpose; and

(6) The suppression of arson and the investigation of the cause, origin, and circumstances of fires.

(b) The director is empowered to adopt reasonable rules and regulations for the effective administration of this subchapter to accomplish its intent and purposes, and to safeguard the public from fire hazards.

(c) The director shall make reasonable regulations for the keeping, storing, using, manufacture, selling, handling, transportation, or other disposition of highly inflammable materials and rubbish, gunpowder, dynamite, crude petroleum or any of its products, explosives or compounds or any other explosive, including fireworks, and firecrackers, and he or she may prescribe the materials and construction of receptacles and buildings to be used for any of those purposes.

(d) Nothing in this subchapter shall apply to the inspection of boilers, § 20-23-101 et seq., the administration and enforcement of which is now vested in the Department of Labor.



§ 12-13-108 - Ex officio deputies.

All mayors, members of fire departments, and peace officers shall be ex officio deputies to the Director of the Department of Arkansas State Police. They shall be subject to the duties and obligations imposed by this subchapter in fire prevention and in the investigation of the cause, origin, and circumstances of fires within their jurisdiction.



§ 12-13-109 - Fire drills.

It shall be the duty of the Director of the Department of Arkansas State Police, his or her officers, and deputies to require teachers of public and private schools and all educational institutions to have one (1) fire drill each month and to keep all doors and exits unlocked during school hours.



§ 12-13-110 - Inspection of buildings.

(a) (1) Upon complaint of any person or on their own motion, the Director of the Department of Arkansas State Police and his or her officers or deputies may inspect all buildings and premises within their jurisdiction and issue an order for the compliance with the director's regulations.

(2) Failure or refusal to comply with an order of the director in the enforcement of the regulations shall be a Class A misdemeanor.

(b) (1) The director and his or her officers and deputies shall inspect all places of public assembly, including factories or industrial plants normally employing ten (10) or more persons, where hazards to the lives and safety of citizens might be present.

(2) If upon completion of the inspection an unsafe or hazardous condition is found to exist, then the director shall promptly notify the owner or operator of the public assembly in writing.

(3) Upon the receipt of the written notice, the owner or operator shall remove the hazardous or unsafe condition.

(4) (A) On failure to remedy the condition, the director may file injunction proceedings in the circuit court of the jurisdiction to abate the condition as being a nuisance.

(B) The suit shall be filed in the name of the director for the use and benefit of the State of Arkansas without bond for costs.



§ 12-13-111 - Investigation of fires.

(a) (1) The deputies to the Director of the Department of Arkansas State Police shall investigate each fire causing loss of life or damage to property within their jurisdiction to determine if the fire was caused by negligence or design.

(2) If it appears that a fire is of suspicious origin or that a crime has been committed in connection therewith, the deputy shall immediately notify the director, who shall promptly initiate an inquiry to ascertain the cause of the fire and the person, if any, responsible therefor.

(b) On his or her own motion and at any time, the director may investigate the origin and circumstances of any fire in this state without restraint or liability for trespass.

(c) Any building or premises may be inspected along with the contents and occupancy thereof.

(d) On request, every fire insurance company licensed in this state shall furnish to the director any information it may have concerning any fire in this state.



§ 12-13-112 - Inquiries.

(a) When the Director of the Department of Arkansas State Police or any officer or deputy has reason to believe that a crime or other offense has been committed in connection with any fire, the director or his or her deputy may conduct an inquiry in relation thereto.

(b) The inquiry shall be held at such time and place as the director or his or her deputy shall determine.

(c) The director or his or her deputy shall have the power:

(1) Of subpoena to compel the attendance of witnesses to testify at the inquiry and for the production of books, records, papers, other writings, or things deemed material to the inquiry;

(2) To administer oaths or affirmations of witnesses; and

(3) To cause testimony to be taken stenographically, transcribed, and preserved.

(d) The inquiry or examination may be public or private as the director or his or her deputy may determine, and persons other than those required to be present may be excluded from the place thereof.

(e) Witnesses may be kept separate and apart from each other and not allowed to communicate with one another until they have been examined.

(f) Willful false swearing by any witness shall be deemed perjury and be punishable as such.

(g) (1) In case of disobedience of a subpoena, the director or his or her deputy may invoke the aid of the proper circuit court of the jurisdiction to compel the attendance and testimony of witnesses and production of books, papers, written material, and things incident to the inquiry.

(2) The circuit court is empowered to punish as a contempt any disobedience or refusal to obey a subpoena.

(h) (1) No person shall be excused from testifying or producing any books, records, papers, or things, or upon any hearing, when ordered to do so, upon the ground that the testimony or evidence may tend to incriminate him or her or subject him or her to a criminal penalty.

(2) (A) However, no person shall be prosecuted or subjected to criminal liability for or on account of any transaction made or thing concerning which he or she may testify or produce evidence, documentary or otherwise, before the director or his or her deputy.

(B) No person so testifying shall be exempt from prosecution and punishment for perjury committed in his or her testimony.

(i) The prosecuting attorney of any district, upon request of the director or his or her officer or deputy, shall assist in any investigation when called upon to do so.



§ 12-13-113 - Service of process, order, or notice.

Any officer of the Department of Arkansas State Police may serve any order, notice, or process issued under the authority of this subchapter. The officer may make a return of service in the same manner as required by law for the return of service of process by a county sheriff of a county.



§ 12-13-114 - Civil actions.

(a) (1) No act taken by the Director of the Department of Arkansas State Police shall affect the rights of any policy holder or of any insurance company with regard to a loss by reason of any fire which the director has investigated.

(2) The result of any investigation shall not be given in evidence upon the trial of any civil action upon any policy.

(b) No statement made by any insurance company, its officers or agents, or by anyone representing the insurance company or its officers or agents, made with reference to the origin, cause, or supposed origin or cause of the fire to the director or his or her officers or deputies shall be admitted in evidence or made the basis for any civil action for damages.



§ 12-13-115 - Annual report to Governor.

Annually on or before July 1, the Director of the Department of Arkansas State Police shall transmit to the Governor a full report of his or her proceedings under this subchapter, including statistics and recommendations he or she may deem advisable.



§ 12-13-116 - Disposition of penalties, fees, and forfeitures.

All penalties, fees, or forfeitures collected under the provisions of this subchapter shall be deposited into the State Treasury to the credit of the Department of Arkansas State Police Fund.






Subchapter 2 - -- Arkansas Fire Training Academy

§ 12-13-201 - Construction, operation, etc.

The Arkansas Fire Training Academy shall be under the control of SAU-Tech of Southern Arkansas University, and the university shall maintain and operate a fire service training program at the academy.



§ 12-13-204 - Gifts, grants, and donations.

SAU-Tech of Southern Arkansas University is authorized to accept and receive gifts, grants, and donations for the operations and improvement of the Arkansas Fire Training Academy.



§ 12-13-205 - Reimbursement for training expenses.

(a) (1) If any county, city, or town pays the cost or expenses for training a firefighter at the Arkansas Fire Training Academy or other like program and another county, city, or town or an agency of the State of Arkansas employs that firefighter within eighteen (18) months after completion of the training in a position requiring a certificate of training from the Arkansas Fire Training Academy, the state agency, county, city, or town so employing the firefighter, at the time of employing the firefighter, shall reimburse the county, city, or town for all or a portion of the expenses incurred by the county, city, or town for the training of the firefighter at the academy, unless the firefighter has been terminated by the county, city, or town which paid the costs or expenses of training, in which case no reimbursement is required from the state agency, county, city, or town hiring the firefighter.

(2) Reimbursement may only be sought from the first state agency, county, city, or town which employs the firefighter after another county, city, or town has paid the costs or expenses of training.

(3) Reimbursement shall include any salary, travel expenses, food, lodging, or other costs required to be paid by the county, city, or town, as follows:

(A) If the person is employed within two (2) months after completion of the training, the employing agency shall reimburse the total cost of the training;

(B) If the person is employed more than two (2) months but not more than six (6) months after completion of the training, the employing agency shall reimburse eighty percent (80%) of the cost of the training;

(C) If the person is employed more than six (6) months but not more than ten (10) months after completion of the training, the employing agency shall reimburse sixty percent (60%) of the cost of the training;

(D) If the person is employed more than ten (10) months but not more than fourteen (14) months after completion of the training, the employing agency shall reimburse forty percent (40%) of the cost of the training; or

(E) If the person is employed more than fourteen (14) months but not more than eighteen (18) months after completion of the training, the employing agency shall reimburse twenty percent (20%) of the cost of the training.

(4) If the person is employed more than eighteen (18) months after completion of the training, no reimbursement is required.

(b) (1) If any county, city, town, or state agency which employs a firefighter whose training expense was paid by another county, city, or town fails to make reimbursement for the expenses as required in subsection (a) of this section, the county, city, or town entitled to reimbursement shall notify the Treasurer of State.

(2) The Treasurer of State shall then withhold the amount of the reimbursement due for training the firefighter from the county or municipal aid of the employing county, city, or town or from funds appropriated to the employing state agency and shall remit the amount to the county, city, or town which is entitled to the reimbursement under the provisions of this section.






Subchapter 3 - -- Arson Reporting-Immunity Act

§ 12-13-301 - Title.

This subchapter shall be known as the "Arson Reporting-Immunity Act".



§ 12-13-302 - Definitions.

As used in this subchapter:

(1) "Action" includes nonaction or the failure to take action;

(2) "Authorized agencies" means any law enforcement agency or agency or instrumentality of this state, of a county or municipality, or of the federal government which is charged with the responsibility of investigating fires;

(3) "Immune" means that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to this subchapter when actual malice on the part of the insurer or its representative against the insured is not present;

(4) "Insurer" shall include every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance;

(5) "Named insured" means the person whose name appears on the face of the policy as the insured individual; and

(6) "Relevant information" means information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the information.



§ 12-13-303 - Disclosure of information.

(a) Any authorized agency may, in writing, require the insurer at interest to release to the requesting agency relevant information relating to the fire loss in question which may include, but is not limited to:

(1) Policy premium payment records;

(2) History of previous claims made by the insured; and

(3) Material relating to the insurer's investigation of the fire loss.

(b) (1) Any insurer having reason to believe that a fire loss in which it has an interest may be of other than accidental cause shall, in writing, notify an authorized agency of the finding.

(2) When an insurer notifies any one (1) of the authorized agencies pursuant to this subchapter, it shall be sufficient notice for the purpose of this subchapter.

(3) Nothing in this subsection shall abrogate or impair the rights or powers created under subsection (a) of this section.

(c) The authorized agency provided with information pursuant to subsection (a) or (b) of this section and in furtherance of its own purposes may release or provide the information to any other authorized agency of this or another state, or of the United States to the extent that its disclosure or use is relevant to a loss by fire of real or personal property which is under investigation by the authorized agency.

(d) (1) When an insurer enters into a contract of insurance against fire loss with the insured, the requirements of this subchapter must be disclosed in writing to the insured.

(2) Any insurer providing information to an authorized agency pursuant to this subchapter shall notify its insured in writing of such an action no later than ninety (90) days after the action has been taken. A copy of the report furnished the authorized agency shall be furnished to the insured upon the commencement of civil action or criminal prosecution.

(e) Any insurer, or a person acting on its behalf, shall be immune from liability in any civil or criminal proceeding for any statement made or action required by this subchapter when actual malice on the part of the insurer or its representative is not present.



§ 12-13-304 - Confidentiality.

Any information furnished to any authorized agency pursuant to this subchapter shall be held in confidence by the authorized agency and shall be released only for use in a civil or criminal proceeding as authorized by a court of competent jurisdiction.



§ 12-13-305 - Enforcement.

(a) No person shall knowingly refuse to provide authorized agencies with relevant information pursuant to this subchapter.

(b) No person shall fail to hold in confidence information required to be held in confidence by this subchapter.

(c) Whoever violates this section is guilty of a Class A misdemeanor.









Chapter 14 - State Capitol Police

§ 12-14-101 - Establishment -- Powers.

(a) In such a manner as will most effectually secure the citizens and their property in and around the State Capitol, the Secretary of State may:

(1) Establish the State Capitol Police;

(2) Organize the State Capitol Police;

(3) Prescribe the State Capitol Police's duties; and

(4) Define the State Capitol Police's powers.

(b) (1) The Secretary of State may designate and appoint one (1) or more of his or her employees as State Capitol Police, who shall be peace officers under the laws of the state and shall have and possess all the powers provided by the law for Arkansas State Police, city police, and county sheriffs to be exercised as required for the protection of the State Capitol grounds, together with such other duties as may be assigned by the Secretary of State.

(2) An officer of the State Capitol Police may act in his or her official capacity and exercise his or her powers anywhere within the boundaries of the State of Arkansas.

(c) None of the present jurisdiction or powers of the Department of Arkansas State Police, county police, or city police shall be ceded to the State Capitol Police over the land or property which constitutes the State Capitol grounds or within the boundaries of the State of Arkansas.



§ 12-14-102 - Duties -- Authority.

(a) Except to the extent otherwise limited by the Secretary of State, State Capitol Police appointed pursuant to the authority contained in this chapter shall:

(1) Protect property;

(2) Preserve and maintain proper order and decorum;

(3) Prevent unlawful assemblies and disorderly conduct;

(4) Exclude and eject persons from and prevent trespass upon and in all of the State Capitol grounds and other grounds, buildings, improvements, streets, alleys, and sidewalks under control of the Secretary of State; and

(5) Have the authority to regulate the operation and parking of motor vehicles upon the State Capitol grounds and other grounds under control of the Secretary of State and upon all streets adjoining and traversing the State Capitol grounds, as long as it does not impede normal traffic patterns.

(b) The State Capitol Police officers shall have and exercise police supervision on behalf of the Secretary of State and are authorized as peace officers to arrest, with or without warrant, any person upon or in the areas described in this section or within the boundaries of the State of Arkansas who is or is reasonably believed to be committing an offense against any laws of the State of Arkansas or against the ordinances of the city where the State Capitol grounds are located, and to deliver the person before any court of competent jurisdiction to be dealt with according to law.



§ 12-14-103 - Rules and regulations.

The Secretary of State is hereby authorized and empowered to promulgate rules and regulations, and to amend or change the same from time to time as he or she shall deem necessary, providing for the operation and organization of the State Capitol Police, so long as such rules and regulations are not arbitrary or capricious.



§ 12-14-104 - Territory -- Cumulative remedies.

(a) (1) This chapter shall apply to and encompass all lands, buildings, and improvements that are commonly referred to as the State Capitol grounds and additional areas set out in this section and that are bounded as follows: Beginning at the point where the centerline of Tenth Street intersects the eastern edge of the right-of-way of the Missouri Pacific and Rock Island Railroad Line, then northeast along the southern boundary of that right-of-way to the point where the centerline of Cross Street, extended northeast, intersects that right-of-way, then south along the centerline of Cross Street to the point where that line intersects the northern edge of the Wilbur Mills Freeway, also known as I-630, surveyed by the Arkansas State Highway and Transportation Department, to the point of the beginning.

(2) However, nothing in this chapter shall be interpreted as in any way interfering with the ownership and control that are by law now vested in the governing boards of each department as to its lands, buildings, and improvements.

(b) The provisions of this chapter shall be cumulative to any remedies that each department may now possess for enforcing its rules and regulations, including its rights to:

(1) Impose sanctions through fees and charges;

(2) Discipline;

(3) Deny service; and

(4) Expel.



§ 12-14-105 - Enforcement -- Fines.

(a) The prosecuting attorney or the city attorney, as may be appropriate, shall appear and prosecute all actions arising in any court under the provisions of this chapter.

(b) All fines which may be collected by any court on account of the violation of this chapter shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office, to be deposited into the State Treasury and placed to the credit of the State Capitol Police.



§ 12-14-106 - Additional salary payments.

(a) In the event that sufficient revenues in the judgment of the Secretary of State exist, the Secretary of State may make additional salary payments from those funds to those employees who have attained law enforcement certification above the basic certificate level, as defined by the Arkansas Commission on Law Enforcement Standards and Training.

(b) It is the intent of this section that the payment shall be optional, at the discretion of the Secretary of State, dependent on sufficient revenues, and shall not be implemented using funds specifically set aside for other programs within the office of the Secretary of State.

(c) (1) Employees shall be eligible for all or a portion of additional salary payments scheduled as follows:

(A) General certificate -- three hundred dollars ($300) annually;

(B) Intermediate certificate -- six hundred dollars ($600) annually;

(C) Advanced certificate -- nine hundred dollars ($900) annually; and

(D) Senior certificate -- one thousand two hundred dollars ($1,200) annually.

(2) Payment of additional salary payments may be made monthly, quarterly, semiannually, or annually depending upon the availability of revenues and shall be restricted to the following classifications:

(A) State Capitol Police Chief;

(B) State Capitol Police Assistant Chief;

(C) State Capitol Police sergeant; and

(D) State Capitol Police corporal.

(d) (1) Payments made under this section which are awarded as partial or lump-sum payments shall not be considered as salary for purposes of retirement benefits but shall be subject to withholding of all applicable federal and state taxes.

(2) Payments made under this section shall not be construed as exceeding the maximum annual salary of the employee.



§ 12-14-107 - Assignment of officer to Senate.

(a) (1) Upon request, one (1) member of the State Capitol Police shall be assigned to the Senate.

(2) The officer shall be selected by the Senate Efficiency chair or his or her designee in charge of security procedures for the Senate.

(b) The officer shall remain a full-time employee of the State Capitol Police with accrued benefits and remain on duty with the State Capitol Police when not on call with the Senate.



§ 12-14-108 - Award of pistol upon retirement.

When a State Capitol Police officer retires from service or dies while still employed with the State Capitol Police, in recognition of and appreciation for the service of the retiring or deceased officer, the Secretary of State may award the pistol carried by the officer at the time of his or her death or retirement from service to:

(1) The officer; or

(2) The officer's spouse if the spouse is eligible under applicable state and federal laws to possess a firearm.






Chapter 15 - Weapons

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Concealed Handgun Permits

§ 12-15-201 - Definitions.

As used in this subchapter:

(1) "Certified law enforcement officer" means any appointed or elected law enforcement officer or county sheriff employed by a public law enforcement department, office, or agency who:

(A) Is responsible for the prevention and detection of crime and the enforcement of the criminal, traffic, or highway laws of this state; and

(B) Has met the selection and training requirements for certification set by the Arkansas Commission on Law Enforcement Standards and Training; and

(2) "Public law enforcement department, office, or agency" means any public police department, county sheriff's office, or other public agency, force, or organization whose primary responsibility as established by law, statute, or ordinance is the enforcement of the criminal, traffic, or highway laws of this state.



§ 12-15-202 - Eligibility to carry concealed handgun.

(a) Any certified law enforcement officer may carry a concealed handgun if that officer is:

(1) Presently in the employ of a public law enforcement department, office, or agency;

(2) Authorized by the public law enforcement department, office, or agency to carry a firearm in the course and scope of his or her duties;

(3) Not subject to any disciplinary action by the public law enforcement department, office, or agency;

(4) Carrying a badge and appropriate written identification issued by the public law enforcement department, office, or agency identifying him or her as a certified law enforcement officer; and

(5) Not otherwise prohibited under federal law.

(b) (1) A concealed handgun may be carried by any retired law enforcement officer who:

(A) Retired from service with a public law enforcement department, office, or agency for reasons other than mental disability;

(B) Immediately before retirement was a certified law enforcement officer authorized by a public law enforcement department, office, or agency to carry a firearm in the course and scope of his or her duties;

(C) Is carrying appropriate written identification issued by a public law enforcement department, office, or agency identifying him or her as a retired and former certified law enforcement officer;

(D) Is not otherwise prohibited under federal law;

(E) Has fingerprint impressions on file with the Department of Arkansas State Police together with written authorization for state and national level criminal history record screening; and

(F) During the most recent twelve-month period has met, at the expense of the retired law enforcement officer, the standards of this state for training and qualification for active law enforcement officers to carry firearms.

(2) (A) The chief law enforcement officer of the city or county shall keep a record of all retired law enforcement officers authorized to carry a concealed handgun in his or her jurisdiction and shall revoke any authorization for good cause shown.

(B) The Director of the Department of Arkansas State Police shall keep a record of all retired department officers authorized to carry a concealed handgun in the state and shall revoke any authorization for good cause shown.

(c) (1) (A) A firearms instructor certified by the Arkansas Commission on Law Enforcement Standards and Training who is employed by any law enforcement agency in this state may certify or recertify that a retired law enforcement officer has met the training and qualification requirements for certification set by the commission for active law enforcement officers to carry firearms.

(B) A retired law enforcement officer shall pay the expenses for meeting the training and qualification requirements described in subdivision (c)(1)(A) of this section.

(2) A firearms instructor who certifies or recertifies that a retired law enforcement officer has met the training and qualification requirements for certification set by the commission for active law enforcement officers to carry firearms under subdivision (c)(1)(A) of this section shall complete and submit any required paperwork to the commission.

(d) Any certified law enforcement officer or retired law enforcement officer carrying a concealed handgun under this section is not subject to the prohibitions and limitations of § 5-73-306.

(e) (1) Any presently employed certified law enforcement officer authorized by another state to carry a concealed handgun shall be entitled to the same privilege while in this state, but subject to the same restrictions of this section, provided that the state which has authorized the officer to carry a concealed handgun extends the same privilege to presently employed Arkansas-certified law enforcement officers.

(2) The director shall make a determination as to which states extend the privilege to carry a concealed handgun to presently employed Arkansas-certified law enforcement officers and shall then determine which states' officers' authority to carry concealed handguns will be recognized in Arkansas.






Subchapter 3 - -- Law Enforcement Personnel

§ 12-15-301 - Sale of county-issued firearms to deputies.

(a) (1) When any county sheriff's deputy retires or otherwise honorably terminates employment with the county sheriff, the officer may purchase any firearm which had been issued to the officer by the county sheriff.

(2) The county sheriff, with the approval of the county judge, may sell the firearm to the deputy at its fair market value as determined by the county sheriff.

(b) In regard to the sale of such firearms, the county sheriff is not required to comply with any other law of this state regarding the sale of county property.









Chapter 16 - Multijurisdictional Cooperation

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Drug and Controlled Substance Laws -- Multijurisdictional Enforcement Groups for the Enforcement of Drug and Controlled Substance Laws

§ 12-16-201 - Drug and controlled substance laws -- Multijurisdictional enforcement groups.

(a) A county bordering another state may enter into an agreement with the political subdivisions in such other state's contiguous county or parish pursuant to the Interlocal Cooperation Act, § 25-20-101 et seq., to form a multijurisdictional enforcement group for the enforcement of drug and controlled substance laws.

(b) Such other state's law enforcement officers may be deputized as officers of the counties of this state participating in an agreement pursuant to this section and shall be deemed to have met all requirements of law enforcement officer training and certification pursuant to § 12-9-101 et seq. for the purposes of conducting investigations and making arrests in this state provided such officers have satisfied the applicable law enforcement officer training and certification standards in force in such other state.

(c) The other state's law enforcement officers shall have the same powers and immunities when working under an agreement pursuant to this section as do law enforcement officers of this state.

(d) A multijurisdictional enforcement group formed pursuant to this section is eligible to receive state grants to help defray the costs of its operation.

(e) The provisions of subsections (b)-(d) of this section shall not be in force unless the other state has provided legal authority for its political subdivisions to enter into such agreements and to extend reciprocal powers and privileges to the law enforcement officers of this state working pursuant to such agreements.









Chapter 17 - State Drug Crime Enforcement and Prosecution Grant Fund

§ 12-17-101 - Definitions.

As used in this chapter:

(1) "Drug crime" means a misdemeanor or felony criminal offense prosecuted in district court or circuit court that violates:

(A) Any provision of the Uniform Controlled Substances Act, § 5-64-401 et seq., or any solicitation, attempt, or conspiracy to violate the Uniform Controlled Substances Act, § 5-64-401 et seq.;

(B) Any criminal violation of state law, or any solicitation, attempt, or conspiracy to violate state law, committed for the purpose of unlawfully acquiring, obtaining, manufacturing, purchasing, procuring, possessing, distributing, delivering, shipping, or transporting controlled substances, prescription drugs, drug paraphernalia, or precursor chemicals or components used to manufacture controlled substances;

(C) Any criminal violation of state or federal law, or any solicitation, attempt, or conspiracy to violate state or federal law involving the use or possession of any fraudulent, falsified, forged, or altered identification card or document evidencing the identity of an individual, issued or purportedly issued by any state, federal, or foreign government, for the purpose of unlawfully acquiring, obtaining, manufacturing, purchasing, procuring, possessing, distributing, delivering, shipping or transporting controlled substances, prescription drugs, drug paraphernalia, precursor chemicals or components used to manufacture controlled substances;

(D) Any criminal violation of state or federal law, or any solicitation, attempt, or conspiracy to violate state or federal law, for the purpose of committing any act that constitutes money laundering, as defined by § 5-42-204, of proceeds and profits related to violations of the Uniform Controlled Substances Act, § 5-64-401 et seq.; or

(E) Any criminal violation of state or federal law or any solicitation, attempt, or conspiracy thereof, involving any firearm, deadly weapon, or explosive device used or possessed with intent to use:

(i) To enforce or facilitate any criminal act defined under the Uniform Controlled Substances Act, § 5-64-401 et seq.; or

(ii) To commit a criminal offense defined by Arkansas law that intimidates, threatens, injures, maims, or kills any law enforcement officer, prosecutor, judicial officer, or any other court official, witness, informant, or juror involved in the investigation or prosecution of any violation of the Uniform Controlled Substances Act, § 5-64-401 et seq.;

(2) "Investigate" means any law enforcement activities directed toward drug crimes, including without limitation prevention, eradication, investigation, and interdiction;

(3) "Law enforcement agency" means:

(A) Any county sheriff's office of any county in this state;

(B) Any municipal police department of an organized city or town within this state; and

(C) The Department of Arkansas State Police;

(4) "Multi-jurisdictional drug crime task force" means an association consisting of a minimum of two (2) law enforcement agencies and one (1) prosecuting attorney acting by agreement to jointly investigate and prosecute drug crimes in a defined geographic area or judicial district; and

(5) "Prosecuting attorney" means the elected prosecuting attorney for any judicial district, including without limitation appointed deputies and investigators.



§ 12-17-102 - State Drug Crime Enforcement and Prosecution Grant Fund established.

(a) There is hereby established and created on the books of the Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State a special revenue fund to be known as the "State Drug Crime Enforcement and Prosecution Grant Fund" for the purpose of funding state grant awards for multi-jurisdictional drug crime task forces to investigate and prosecute drug crimes within the State of Arkansas.

(b) The fund shall consist of:

(1) Revenues generated under § 12-17-106; and

(2) Any moneys authorized by the General Assembly.



§ 12-17-103 - Grant application and administration process.

(a) The Department of Finance and Administration shall develop and promulgate grant applications under this chapter and upon the recommendations of the Arkansas Alcohol and Drug Abuse Coordinating Council.

(b) The department shall administer all grant awards and expenditures under this chapter by the multi-jurisdictional drug crime task forces under applicable state and federal law.



§ 12-17-104 - Determination of grant awards.

The Arkansas Alcohol and Drug Abuse Coordinating Council shall:

(1) Develop and promulgate by rule criteria for the grant applications and awards process under this chapter;

(2) Review all grant applications under this chapter;

(3) Determine which applicant or applicants should receive grant awards under this chapter; and

(4) Retain oversight of all grant expenditures under this chapter.



§ 12-17-105 - Matching funds.

(a) Any multi-jurisdictional drug crime task force receiving a grant award under this chapter shall contribute local matching funds in an amount not less than twenty percent (20%) of the total grant award.

(b) The source of local matching funds shall be from county or municipal general revenue appropriations or authorized drug control fund disbursements of any participating multi-jurisdictional drug crime task force member agency.

(c) The Department of Finance and Administration shall restrict distribution of any grant award to a multi-jurisdictional drug crime task force if it is determined that local matching funds are not appropriated or available.



§ 12-17-106 - Drug crime special assessment.

(a) There is hereby established a drug crime special assessment to be levied by the district courts or circuit courts of this state in the sum of one hundred twenty-five dollars ($125) against any person who is convicted of or enters a plea of guilty or nolo contendere to any felony or misdemeanor offense the court determines to be a drug crime.

(b) The drug crime special assessment shall be collected by the entity or office designated to collect fines and costs within the jurisdiction.

(c) (1) All drug crime special assessments collected shall be remitted by the county official, city official, agency, or department designated in § 16-13-709 as primarily responsible for the collection of fines assessed in the circuit courts, district courts, or city courts on or before the fifteenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration, for deposit into the State Drug Crime Enforcement and Prosecution Grant Fund, as established by § 12-17-102.

(2) A form provided by the section identifying the amount of the drug crime special assessments shall be transmitted with the collected drug crime special assessments.



§ 12-17-107 - Specific use of grant awards.

(a) Grant awards under this chapter shall be used specifically for:

(1) Salaries;

(2) Personal services matching;

(3) Overtime;

(4) Maintenance and general operations;

(5) Evidentiary purchases of controlled substances or information;

(6) Informant and witness compensation;

(7) Rent;

(8) Utilities;

(9) Telecommunications;

(10) Fuel;

(11) Vehicle maintenance and repair;

(12) In-state training; and

(13) Travel expenses.

(b) Each grant award shall specifically provide for accounting and fiscal officer services.

(c) No grant awards shall be used for capital outlay or equipment purchases that exceed a cost of one thousand five hundred dollars ($1,500) per item.






Chapter 18 - Child Maltreatment Act

Subchapter 1 - -- General Provisions

§ 12-18-101 - Title.

This chapter shall be known and may be cited as the "Child Maltreatment Act".



§ 12-18-102 - Purpose.

The purpose of this chapter is to:

(1) Provide a system for the reporting of known or suspected child maltreatment;

(2) Ensure the immediate screening, safety assessment, and prompt investigation of reports of known or suspected child maltreatment;

(3) Ensure that immediate steps are taken to:

(A) Protect a maltreated child and any other child under the same care who may also be in danger of maltreatment; and

(B) Place a child whose health or physical well-being is in immediate danger in a safe environment;

(4) Provide immunity from criminal prosecution for an individual making a good faith report of suspected child maltreatment;

(5) Preserve the confidentiality of all records in order to protect the rights of the child and of the child's parents or guardians;

(6) Encourage the cooperation of state law enforcement officials, courts, and state agencies in the investigation, assessment, prosecution, and treatment of child maltreatment; and

(7) Stabilize the home environment if a child's health and safety are not at risk.



§ 12-18-103 - Definitions.

As used in this chapter:

(1) (A) "Abandonment" means:

(i) The failure of a parent to provide reasonable support and to maintain regular contact with a child through statement or contact when the failure is accompanied by an intention on the part of the parent to permit the condition to continue for an indefinite period in the future or the failure of a parent to support or maintain regular contact with a child without just cause; or

(ii) An articulated intent to forego parental responsibility.

(B) "Abandonment" does not include acts or omissions of a parent toward a married minor;

(2) (A) "Abuse" means any of the following acts or omissions by a parent, guardian, custodian, foster parent, person eighteen (18) years of age or older living in the home with a child whether related or unrelated to the child, or any person who is entrusted with the child's care by a parent, guardian, custodian, or foster parent, including, but not limited to, an agent or employee of a public or private residential home, child care facility, public or private school, or any person legally responsible for the child's welfare, but excluding the spouse of a minor:

(i) Extreme or repeated cruelty to a child;

(ii) Engaging in conduct creating a realistic and serious threat of death, permanent or temporary disfigurement, or impairment of any bodily organ;

(iii) Injury to a child's intellectual, emotional, or psychological development as evidenced by observable and substantial impairment of the child's ability to function within the child's normal range of performance and behavior;

(iv) Any injury that is at variance with the history given;

(v) Any nonaccidental physical injury;

(vi) Any of the following intentional or knowing acts, with physical injury and without justifiable cause:

(a) Throwing, kicking, burning, biting, or cutting a child;

(b) Striking a child with a closed fist;

(c) Shaking a child; or

(d) Striking a child on the face or head; or

(vii) Any of the following intentional or knowing acts, with or without physical injury:

(a) Striking a child six (6) years of age or younger on the face or head;

(b) Shaking a child three (3) years of age or younger;

(c) Interfering with a child's breathing;

(d) Pinching, biting, or striking a child in the genital area;

(e) Tying a child to a fixed or heavy object or binding or tying a child's limbs together;

(f) Giving a child or permitting a child to consume or inhale a poisonous or noxious substance not prescribed by a physician that has the capacity to interfere with normal physiological functions;

(g) Giving a child or permitting a child to consume or inhale a substance not prescribed by a physician that has the capacity to alter the mood of the child, including, but not limited to, the following:

(1) Marijuana;

(2) Alcohol, excluding alcohol given to a child during a recognized and established religious ceremony or service;

(3) A narcotic; or

(4) An over-the-counter drug if a person purposely administers an overdose to a child or purposely gives an inappropriate over-the-counter drug to a child and the child is detrimentally impacted by the overdose or the over-the-counter drug;

(h) Exposing a child to a chemical that has the capacity to interfere with normal physiological functions, including, but not limited to, a chemical used or generated during the manufacture of methamphetamine; or

(i) Subjecting a child to Munchausen syndrome by proxy or a factitious illness by proxy if the incident is confirmed by medical personnel.

(B) (i) The list in subdivision (2)(A) of this section is illustrative of unreasonable action and is not intended to be exclusive.

(ii) No unreasonable action shall be construed to permit a finding of abuse without having established the elements of abuse.

(C) (i) "Abuse" does not include physical discipline of a child when it is reasonable and moderate and is inflicted by a parent or guardian for purposes of restraining or correcting the child.

(ii) "Abuse" does not include when a child suffers transient pain or minor temporary marks as the result of an appropriate restraint if:

(a) The person exercising the restraint is:

(1) An employee of a child welfare agency licensed or exempted from licensure under the Child Welfare Agency Licensing Act, § 9-28-401 et seq.; and

(2) Acting in his or her official capacity while on duty at a child welfare agency licensed or exempted from licensure under the Child Welfare Agency Licensing Act, § 9-28-401 et seq.;

(b) The agency has policy and procedures regarding restraints;

(c) No other alternative exists to control the child except for a restraint;

(d) The child is in danger or hurting himself or herself or others;

(e) The person exercising the restraint has been trained in properly restraining children, de-escalation, and conflict resolution techniques;

(f) The restraint is for a reasonable period of time; and

(g) The restraint is in conformity with training and agency policy and procedures.

(iii) Reasonable and moderate physical discipline inflicted by a parent or guardian does not include any act that is likely to cause and which does cause injury more serious than transient pain or minor temporary marks.

(iv) The age, size, and condition of the child and the location of the injury and the frequency or recurrence of injuries shall be considered when determining whether the physical discipline is reasonable or moderate;

(3) "Caretaker" means a parent, guardian, custodian, foster parent, or any person thirteen (13) years of age or older who is entrusted with a child's care by a parent, guardian, custodian, or foster parent, including without limitation, an agent or employee of a public or private residential home, child care facility, public or private school, or any person responsible for a child's welfare, but excluding the spouse of a minor;

(4) (A) "Central intake", otherwise referred to as the "Child Abuse Hotline", means a unit that shall be established by the Department of Human Services for the purpose of receiving and recording notification made pursuant to this chapter.

(B) The Child Abuse Hotline shall be staffed twenty-four (24) hours per day and shall have statewide accessibility through a toll-free telephone number;

(5) "Child" or "juvenile" means an individual who is from birth to eighteen (18) years of age;

(6) "Child maltreatment" means abuse, sexual abuse, neglect, sexual exploitation, or abandonment;

(7) "Department" means the Department of Human Services;

(8) "Deviate sexual activity" means any act of sexual gratification involving:

(A) Penetration, however slight, of the anus or mouth of one person by the penis of another person; or

(B) Penetration, however slight, of the labia majora or anus of one person by any body member or foreign instrument manipulated by another person;

(9) (A) (i) "Forcible compulsion" means physical force, intimidation, or a threat, express or implied, of physical injury to or death, rape, sexual abuse, or kidnapping of any person.

(ii) If the act was committed against the will of the child, then forcible compulsion has been used.

(B) The age, developmental stage, and stature of the victim and the relationship of the victim to the assailant, as well as the threat of deprivation of affection, rights, and privileges from the victim by the assailant, shall be considered in weighing the sufficiency of the evidence to prove forcible compulsion;

(10) "Guardian" means any person, agency, or institution, as defined by § 28-65-101 et seq., whom a court of competent jurisdiction has so appointed;

(11) "Indecent exposure" means the exposure by a person of the person's sexual organs for the purpose of arousing or gratifying the sexual desire of the person or of any other person under circumstances in which the person knows the conduct is likely to cause affront or alarm;

(12) "Near fatality" means an act that, as certified by a physician, places the child in serious or critical condition;

(13) (A) "Neglect" means those acts or omissions of a parent, guardian, custodian, foster parent, or any person who is entrusted with the child's care by a parent, custodian, guardian, or foster parent, including, but not limited to, an agent or employee of a public or private residential home, child care facility, public or private school, or any person legally responsible under state law for the child's welfare, but excluding the spouse of a minor and the parents of the married minor, which constitute:

(i) Failure or refusal to prevent the abuse of the child when the person knows or has reasonable cause to know the child is or has been abused;

(ii) Failure or refusal to provide necessary food, clothing, shelter, and education required by law, excluding the failure to follow an individualized educational program, or medical treatment necessary for the child's well-being, except when the failure or refusal is caused primarily by the financial inability of the person legally responsible and no services for relief have been offered;

(iii) Failure to take reasonable action to protect the child from abandonment, abuse, sexual abuse, sexual exploitation, neglect, or parental unfitness when the existence of the condition was known or should have been known;

(iv) Failure or irremediable inability to provide for the essential and necessary physical, mental, or emotional needs of the child, including the failure to provide a shelter that does not pose a risk to the health or safety of the child;

(v) Failure to provide for the child's care and maintenance, proper or necessary support, or medical, surgical, or other necessary care;

(vi) Failure, although able, to assume responsibility for the care and custody of the child or to participate in a plan to assume such responsibility; or

(vii) Failure to appropriately supervise the child that results in the child's being left alone at an inappropriate age or in inappropriate circumstances creating a dangerous situation or a situation that puts the child at risk of harm.

(B) (i) "Neglect" shall also include:

(a) Causing a child to be born with an illegal substance present in the child's bodily fluids or bodily substances as a result of the pregnant mother's knowingly using an illegal substance before the birth of the child; or

(b) At the time of the birth of a child, the presence of an illegal substance in the mother's bodily fluids or bodily substances as a result of the pregnant mother's knowingly using an illegal substance before the birth of the child.

(ii) As used in this subdivision (13)(B), "illegal substance" means a drug that is prohibited to be used or possessed without a prescription under the Arkansas Criminal Code, § 5-1-101 et seq.

(iii) A test of the child's bodily fluids or bodily substances may be used as evidence to establish neglect under subdivision (13)(B)(i)(a) of this section.

(iv) A test of the mother's bodily fluids or bodily substances may be used as evidence to establish neglect under subdivision (13)(B)(i)(b) of this section;

(14) "Parent" means a biological mother, an adoptive parent, or a man to whom the biological mother was married at the time of conception or birth or who has been found by a court of competent jurisdiction to be the biological father of the child;

(15) "Pornography" means:

(A) Pictures, movies, or videos that lack serious literary, artistic, political, or scientific value and that, when taken as a whole and applying contemporary community standards, would appear to the average person to appeal to the prurient interest;

(B) Material that depicts sexual conduct in a patently offensive manner lacking serious literary, artistic, political, or scientific value; or

(C) Obscene or licentious material;

(16) "Serious bodily injury" means bodily injury that involves substantial risk of death, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty;

(17) "Severe maltreatment" means sexual abuse, sexual exploitation, acts or omissions that may or do result in death, abuse involving the use of a deadly weapon as defined by § 5-1-102, bone fracture, internal injuries, burns, immersions, suffocation, abandonment, medical diagnosis of failure to thrive, or causing a substantial and observable change in the behavior or demeanor of the child;

(18) "Sexual abuse" means:

(A) By a person thirteen (13) years of age or older to a person younger than eighteen (18) years of age:

(i) Sexual intercourse, deviate sexual activity, or sexual contact by forcible compulsion;

(ii) Attempted sexual intercourse, deviate sexual activity, or sexual contact by forcible compulsion;

(iii) Indecent exposure; or

(iv) Forcing the watching of pornography or live sexual activity;

(B) By a person eighteen (18) years of age or older to a person not his or her spouse who is younger than fifteen (15) years of age:

(i) Sexual intercourse, deviate sexual activity, or sexual contact;

(ii) Attempted sexual intercourse, deviate sexual activity, or sexual contact; or

(iii) Solicitation of sexual intercourse, deviate sexual activity, or sexual contact;

(C) By a person twenty (20) years of age or older to a person not his or her spouse who is younger than sixteen (16) years of age:

(i) Sexual intercourse, deviate sexual activity, or sexual contact;

(ii) Attempted sexual intercourse, deviate sexual activity, or sexual contact; or

(iii) Solicitation of sexual intercourse, deviate sexual activity, or sexual contact;

(D) By a caretaker to a person younger than eighteen (18) years of age:

(i) Sexual intercourse, deviate sexual activity, or sexual contact;

(ii) Attempted sexual intercourse, deviate sexual activity, or sexual contact;

(iii) Forcing or encouraging the watching of pornography;

(iv) Forcing, permitting, or encouraging the watching of live sexual activity;

(v) Forcing the listening to a phone sex line; or

(vi) An act of voyeurism; or

(E) By a person younger than thirteen (13) years of age to a person younger than eighteen (18) years of age:

(i) Sexual intercourse, deviate sexual activity, or sexual contact by forcible compulsion; or

(ii) Attempted sexual intercourse, deviate sexual activity, or sexual contact by forcible compulsion;

(19) (A) (i) "Sexual contact" means any act of sexual gratification involving:

(a) The touching, directly or through clothing, of the sex organs, buttocks, or anus of a person or the breast of a female;

(b) The encouraging of a child to touch the offender in a sexual manner; or

(c) The offender requesting to touch a child in a sexual manner.

(ii) Evidence of sexual gratification may be inferred from the attendant circumstances surrounding the specific complaint of child maltreatment.

(B) "Sexual contact" does not include normal affectionate hugging;

(20) "Sexual exploitation" means:

(A) Allowing, permitting, or encouraging participation or depiction of the child in:

(i) Prostitution;

(ii) Obscene photography; or

(iii) Obscene filming; or

(B) Obscenely depicting, obscenely posing, or obscenely posturing a child for any use or purpose;

(21) "Subject of the report" means:

(A) The offender;

(B) The custodial and noncustodial parents, guardians, and legal custodians of the child who is subject to suspected maltreatment; and

(C) The child who is the subject of suspected maltreatment;

(22) "Underaged juvenile offender" means any child younger than thirteen (13) years of age for whom a report of sexual abuse has been determined to be true for sexual abuse to another child; and

(23) "Voyeurism" means looking, for the purpose of sexual arousal or gratification, into a private location or place in which a child may reasonably be expected to be nude or partially nude.



§ 12-18-104 - Confidentiality.

Any data, records, reports, or documents that are created, collected, or compiled by or on behalf of the Department of Human Services, the Department of Arkansas State Police, or other entity authorized under this chapter to perform investigations or provide services to children, individuals, or families shall not be subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 12-18-105 - Rules.

The Director of the Department of Human Services shall promulgate rules to implement this chapter.



§ 12-18-106 - Cooperative agreements.

(a) The Director of the Department of Human Services shall implement a coordinated multidisciplinary team approach to intervention in reports involving severe maltreatment and all reports requested by a prosecuting attorney pertaining to a law enforcement or prosecuting attorney's investigation by initiating formal cooperative agreements with:

(1) Law enforcement agencies;

(2) Prosecuting attorneys; and

(3) Other appropriate agencies and individuals.

(b) The director may enter into cooperative agreements with other states to create a national child maltreatment registration system.



§ 12-18-107 - Liability.

(a) A person or agency required by this chapter to report suspected child maltreatment who acts in good faith in making notification, the taking of a photograph or radiological test, or the removal of a child while exercising a seventy-two-hour hold is immune to suit and to civil and criminal liability.

(b) If acting in good faith, a person making notification not named in this section is immune from liability.

(c) A publicly supported school, facility, or institution acting in good faith by cooperating with the investigative agency under this chapter shall be immune from civil and criminal liability.






Subchapter 2 - -- Offenses and Penalties

§ 12-18-201 - Failure to notify by a mandated reporter in the first degree.

(a) A person commits the offense of failure to notify by a mandated reporter in the first degree if he or she:

(1) Is a mandated reporter under this chapter;

(2) Has:

(A) Reasonable cause to suspect that a child has been subjected to child maltreatment;

(B) Reasonable cause to suspect that a child has died as a result of child maltreatment; or

(C) Observes a child being subjected to conditions or circumstances that would reasonably result in child maltreatment; and

(3) Knowingly fails to notify the Child Abuse Hotline of the child maltreatment or suspected child maltreatment.

(b) Failure to notify by a mandated reporter in the first degree is a Class A misdemeanor.



§ 12-18-202 - Failure to notify by a mandated reporter in the second degree.

(a) A person commits the offense of failure to notify by a mandated reporter in the second degree if he or she:

(1) Is a mandated reporter under this chapter;

(2) Has:

(A) Reasonable cause to suspect that a child has been subjected to child maltreatment;

(B) Reasonable cause to suspect that a child has died as a result of child maltreatment; or

(C) Observes a child being subjected to conditions or circumstances that would reasonably result in child maltreatment; and

(3) Recklessly fails to notify the Child Abuse Hotline of the child maltreatment or suspected child maltreatment.

(b) Failure to notify by a mandated reporter in the second degree is a Class C misdemeanor.



§ 12-18-203 - Making a false report under this chapter.

(a) A person commits the offense of making a false report under this chapter if he or she purposely makes a report containing a false allegation to the Child Abuse Hotline knowing the allegation to be false.

(b) (1) A first offense of making a false report under this chapter is a Class A misdemeanor.

(2) A subsequent offense of making a false report under this chapter is a Class D felony.



§ 12-18-204 - Unlawful restriction of child abuse reporting.

(a) (1) A person employed at a school, Head Start program, or day care facility commits the offense of unlawful restriction of child abuse reporting if he or she:

(A) Prohibits a mandated reporter under this chapter from making a report of child maltreatment or suspected child maltreatment to the Child Abuse Hotline;

(B) Requires that a mandated reporter under this chapter receive permission from the person before the mandated reporter makes a report of child maltreatment or suspected child maltreatment to the Child Abuse Hotline; or

(C) Knowingly retaliates against a mandated reporter under this chapter for reporting child maltreatment or suspected child maltreatment to the Child Abuse Hotline.

(2) Nothing in this section shall prohibit any person or institution from requiring a mandatory reporter employed or serving as a volunteer for a person or institution to inform a representative of that person or institution that the reporter has made a report to the Child Abuse Hotline.

(b) Unlawful restriction of child abuse reporting is a Class A misdemeanor.



§ 12-18-205 - Unlawful disclosure of data or information under this chapter.

(a) A person commits the offense of unlawful disclosure of data or information under this chapter if the person knowingly discloses data or information to a person to whom disclosure is not permitted by this chapter.

(b) Unlawful disclosure of data or information under this chapter is a Class A misdemeanor.



§ 12-18-206 - Civil liability for failure to report.

A person required by this chapter to make a report of child maltreatment or suspected child maltreatment to the Child Abuse Hotline who purposely fails to do so is civilly liable for damages proximately caused by that failure.



§ 12-18-207 - Judicial and prosecutorial disclosure.

A judge or prosecuting attorney who fails to make a report when required by this chapter is immune from criminal and civil liability under this chapter.



§ 12-18-208 - Subsequent disclosure by a subject of a report.

This chapter does not prevent subsequent disclosure by a subject of the report.



§ 12-18-209 - Imposition of penalties.

The Department of Human Services or a prosecuting attorney may file a petition in the appropriate court seeking imposition of penalties for violation of this chapter.






Subchapter 3 - -- Child Abuse Hotline

§ 12-18-301 - Creation.

(a) There is created the Child Abuse Hotline.

(b) The Child Abuse Hotline is a unit established within the Department of Human Services or its designee with the purpose of receiving and recording notifications and reports under this chapter.

(c) (1) The Child Abuse Hotline shall be staffed twenty-four (24) hours per day and shall have statewide accessibility through a toll-free telephone number.

(2) The toll-free telephone number under this section shall be known as the "Child Abuse Hotline".

(d) All persons whether a mandated reporter under this chapter or not may use the Child Abuse Hotline to report child maltreatment or suspected child maltreatment.



§ 12-18-302 - Reports by mandated reporters.

(a) As prescribed under this section, a mandated reporter under this chapter may report child maltreatment or suspected child maltreatment by telephone call, facsimile transmission, or online reporting.

(b) Facsimile transmission and online reporting may be used in nonemergency situations by an identified mandated reporter under this chapter who provides the following contact information:

(1) Name and phone number; and

(2) In the case of online reporting, the email address of the identified mandated reporter under this chapter.

(c) The Child Abuse Hotline shall provide confirmation of the receipt of a facsimile transmission via a return facsimile transmission or via online receipt.

(d) A mandated reporter under this chapter who wishes to remain anonymous shall make a report through the Child Abuse Hotline toll-free telephone system.



§ 12-18-303 - Minimum requirements for a report to be accepted.

(a) Except as otherwise provided in this section, the Child Abuse Hotline shall accept a report of child maltreatment or suspected child maltreatment if:

(1) The allegations, if true, would constitute child maltreatment as defined under this chapter;

(2) Sufficient identifying information is provided to identify and locate the child or the child's family; and

(3) The child or the child's family is present in Arkansas or the incident occurred in Arkansas.

(b) (1) If the alleged offender resides in another state and the incident occurred in another state or country, the Child Abuse Hotline shall document receipt of the report, transfer the report to the Child Abuse Hotline of the state or country where the alleged offender resides or the incident occurred, and, if child protection is an issue, forward the report to the Department of Human Services or the equivalent governmental agency of the state or country where the alleged offender resides.

(2) Any record of receipt of a report under subdivision (b)(1) of this section may be used only within the department for purposes of administration of the program and shall not be disclosed except to:

(A) The prosecuting attorney; or

(B) A law enforcement agency.

(3) Data identifying a reporter under subdivision (b)(1) of this section shall be maintained under § 12-18-502.

(c) If the incident occurred in Arkansas and the victim, offender, or victim's parents no longer reside in Arkansas, the Child Abuse Hotline shall accept the report and the Arkansas investigating agency shall contact the other state and request assistance in completing the investigation, including an interview with the out-of-state subject of the report.

(d) (1) If the Child Abuse Hotline receives a report and the alleged offender is a resident of the State of Arkansas and the report of child maltreatment or suspected child maltreatment in the state or country in which the act occurred would also be child maltreatment in Arkansas at the time the incident occurred, the Child Abuse Hotline shall refer the report to the appropriate investigating agency within the state so that the Arkansas investigative agency can investigate alone or in concert with the investigative agency of any other state or country that may be involved.

(2) The Arkansas investigating agency shall make an investigative determination and shall provide notice to the alleged offender that, if the allegation is determined to be true, the offender's name will be placed in the Child Maltreatment Central Registry.

(3) The other state may also conduct an investigation in this state that results in the offender's being named in a true report in that state and placed in the Child Maltreatment Central Registry of that state.



§ 12-18-304 - Qualifying reports of certain types of physical abuse.

(a) (1) The Child Abuse Hotline shall accept a report of physical abuse if any of the following intentional or knowing acts are alleged to occur:

(A) Throwing, kicking, burning, biting, or cutting a child;

(B) Striking a child with a closed fist;

(C) Shaking a child four (4) years of age or older; or

(D) Striking a child seven (7) years of age or older on the face or on the head.

(2) A report under this subsection shall not be determined to be true unless the child suffered an injury as the result of the act.

(b) The Child Abuse Hotline shall accept a report of physical abuse if any of the following intentional or knowing acts are alleged to occur:

(1) Shaking a child three (3) years of age or younger;

(2) Striking a child six (6) years of age or younger on the face or on the head;

(3) Interfering with a child's breathing; or

(4) Pinching, biting, or striking a child in the genital area.

(c) (1) The Child Abuse Hotline shall accept a report of physical abuse if a child suffers an injury as the result of a restraint.

(2) The report shall be determined not to be true if the injury is a minor temporary mark or causes transient pain and was an acceptable restraint as provided under this chapter.

(d) (1) The Child Abuse Hotline shall accept a report of physical abuse involving a bruise to a child even if at the time of the report the bruise is not visible if the bruising occurred:

(A) Within the past fourteen (14) days; and

(B) As a result of physical abuse as described under subsections (a)-(c) of this section.

(2) However, the report under this subsection shall not be determined to be true unless the existence of the bruise is corroborated.



§ 12-18-305 - Garrett's Law reports.

The Child Abuse Hotline shall accept a report of neglect as defined under § 12-18-103(13)(B) only if the reporter is one (1) of the following mandated reporters and the mandated reporter has reasonable cause to suspect that a child has been subjected to neglect as defined under § 12-18-103(13)(B):

(1) A licensed nurse;

(2) Any medical personnel who may be engaged in the admission, examination, care, or treatment of persons;

(3) An osteopath;

(4) A physician;

(5) A resident intern;

(6) A surgeon; or

(7) A social worker in a hospital.



§ 12-18-306 - Reports naming an adult as the victim.

The Child Abuse Hotline shall accept a report of sexual abuse, sexual contact, or sexual exploitation naming an adult as the victim only if:

(1) The alleged offender is a caretaker of a child; and

(2) The person making the report is one (1) of the following:

(A) The adult victim;

(B) A law enforcement officer;

(C) The adult victim's counselor or therapist;

(D) The alleged offender's counselor or therapist; or

(E) The alleged offender.



§ 12-18-307 - Reports alleging Munchausen syndrome by proxy or factitious illness.

The Child Abuse Hotline shall accept a report of child maltreatment alleging Munchausen syndrome by proxy or factitious illness only if the reporter is a medical professional.



§ 12-18-308 - Reports of injury to a child's intellectual, emotional, or psychological development.

The Child Abuse Hotline shall accept a report of injury to a child's intellectual, emotional, or psychological development as evidenced by observable and substantial impairment of the child's ability to function within the child's normal range of performance and behavior only if the reporter is:

(1) A medical or mental health professional;

(2) A school counselor, if the child did not disclose to the teacher;

(3) A teacher; or

(4) A day care center worker.



§ 12-18-309 - Reports alleging that a child is dependent-neglected.

The Child Abuse Hotline shall accept telephone calls or other communications alleging that a child is a dependent-neglected juvenile, as defined in § 9-27-303(18), and shall immediately refer this information to the Department of Human Services.



§ 12-18-310 - Referrals on children born with Fetal Alcohol Spectrum Disorder.

(a) All health care providers involved in the delivery or care of infants shall:

(1) Contact the Department of Human Services regarding an infant born and affected with a Fetal Alcohol Spectrum Disorder; and

(2) Share all pertinent information, including health information, with the department regarding an infant born and affected with a Fetal Alcohol Spectrum Disorder.

(b) The department shall accept referrals, calls, and other communications from health care providers involved in the delivery or care of infants born and affected with a Fetal Alcohol Spectrum Disorder.

(c) The department shall develop a plan of safe care for infants affected with a Fetal Alcohol Spectrum Disorder.






Subchapter 4 - -- Reporting Suspected Child Maltreatment

§ 12-18-401 - Generally.

A person may immediately notify the Child Abuse Hotline if he or she:

(1) Has reasonable cause to suspect that:

(A) Child maltreatment has occurred; or

(B) A child has died as a result of child maltreatment; or

(2) Observes a child being subjected to conditions or circumstances that would reasonably result in child maltreatment.



§ 12-18-402 - Mandated reporters.

(a) An individual listed as a mandated reporter under subsection (b) of this section shall immediately notify the Child Abuse Hotline if he or she:

(1) Has reasonable cause to suspect that a child has:

(A) Been subjected to child maltreatment; or

(B) Died as a result of child maltreatment; or

(2) Observes a child being subjected to conditions or circumstances that would reasonably result in child maltreatment.

(b) The following individuals are mandated reporters under this chapter:

(1) A child care worker or foster care worker;

(2) A coroner;

(3) A day care center worker;

(4) A dentist;

(5) A dental hygienist;

(6) A domestic abuse advocate;

(7) A domestic violence shelter employee;

(8) A domestic violence shelter volunteer;

(9) An employee of the Department of Human Services;

(10) An employee working under contract for the Division of Youth Services of the Department of Human Services;

(11) A foster parent;

(12) A judge;

(13) A law enforcement official;

(14) A licensed nurse;

(15) Medical personnel who may be engaged in the admission, examination, care, or treatment of persons;

(16) A mental health professional;

(17) An osteopath;

(18) A peace officer;

(19) A physician;

(20) A prosecuting attorney;

(21) A resident intern;

(22) A school counselor;

(23) A school official;

(24) A social worker;

(25) A surgeon;

(26) A teacher;

(27) A court-appointed special advocate program staff member or volunteer;

(28) A juvenile intake or probation officer;

(29) A clergy member, which includes a minister, priest, rabbi, accredited Christian Science practitioner, or other similar functionary of a religious organization, or an individual reasonably believed to be so by the person consulting him or her, except to the extent the clergy member:

(A) Has acquired knowledge of suspected child maltreatment through communications required to be kept confidential pursuant to the religious discipline of the relevant denomination or faith; or

(B) Received the knowledge of the suspected child maltreatment from the alleged offender in the context of a statement of admission;

(30) An employee of a child advocacy center or a child safety center;

(31) An attorney ad litem in the course of his or her duties as an attorney ad litem;

(32) (A) A sexual abuse advocate or sexual abuse volunteer who works with a victim of sexual abuse as an employee of a community-based victim service or mental health agency such as Safe Places, United Family Services, or Centers for Youth and Families.

(B) A sexual abuse advocate or sexual abuse volunteer includes a paid or volunteer sexual abuse advocate who is based with a local law enforcement agency;

(33) A rape crisis advocate or rape crisis volunteer;

(34) (A) A child abuse advocate or child abuse volunteer who works with a child victim of abuse or maltreatment as an employee of a community-based victim service or a mental health agency such as Safe Places, United Family Services, or Centers for Youth and Families.

(B) A child abuse advocate or child abuse volunteer includes a paid or volunteer sexual abuse advocate who is based with a local law enforcement agency;

(35) A victim/witness coordinator;

(36) A victim assistance professional or victim assistance volunteer; or

(37) An employee of the Crimes Against Children Division of the Department of Arkansas State Police.

(c) (1) A privilege or contract shall not prevent a person from reporting child maltreatment when he or she is a mandated reporter and required to report under this section.

(2) A school, Head Start program, or day care facility shall not prohibit an employee or a volunteer from directly reporting child maltreatment to the Child Abuse Hotline.

(3) A school, Head Start program, or day care facility shall not require an employee or a volunteer to obtain permission or notify any person, including an employee or a supervisor, before reporting child maltreatment to the Child Abuse Hotline.






Subchapter 5 - -- Notice Procedures After a Report of Suspected Child Maltreatment Has Been Made

§ 12-18-501 - Notice of a report to the Child Abuse Hotline.

Notice of a report to the Child Abuse Hotline is confidential and may be disclosed only as provided in this chapter.



§ 12-18-502 - Release and disclosure of data generally.

(a) (1) The Department of Human Services shall not release data that would identify the person who made the report to the Child Abuse Hotline unless a court of competent jurisdiction orders release of the information after the court has reviewed in camera the record related to the report and has found it has reason to believe that the reporter knowingly made a false report.

(2) However, upon request the information shall be disclosed to the prosecuting attorney or law enforcement.

(b) (1) A person or agency to whom disclosure is made shall not disclose to any other person a report or other information obtained pursuant to this section.

(2) However, the person or agency is permitted to consult his or her own attorney regarding the information in any notice provided by the department.



§ 12-18-503 - Notification generally.

The Department of Human Services shall notify the following of any report of child maltreatment within five (5) business days:

(1) The legal parents, legal guardians, and current foster parent of a child in foster care who is named as a victim or alleged offender;

(2) The attorney ad litem for any child named as the victim or alleged offender;

(3) A person appointed by the court as the Court Appointed Special Advocate volunteer for any child named as the victim or alleged offender;

(4) Counsel in a dependency-neglect case or family in need of services case when the child is named as a victim or alleged offender;

(5) The attorney ad litem and Court Appointed Special Advocate volunteer for all other children in the same foster home if the child maltreatment occurred in a foster home;

(6) The attorney ad litem and court-appointed special advocate for any child in foster care when the alleged juvenile offender or underaged juvenile offender is placed in the same placement as the attorney ad litem or court-appointed special advocate's client;

(7) The responsible multidisciplinary team; and

(8) A mandated reporter, if the mandated reporter made the initial notification of suspected child maltreatment and the notification has been accepted for investigation.



§ 12-18-504 - Notification in cases of reports of severe maltreatment.

(a) The Department of Human Services shall immediately notify local law enforcement of all reports of severe maltreatment.

(b) (1) Notification of a report of child maltreatment shall be provided within five (5) business days to the prosecuting attorney on an allegation of severe maltreatment.

(2) The prosecuting attorney may provide written notice to the department that the department does not need to provide notification of the initial child maltreatment report to the prosecuting attorney's office.

(3) Upon receiving the notification, the department shall not be required to provide notification of the initial child maltreatment report to the prosecuting attorney's office.



§ 12-18-505 - Notification to the child's school.

The Department of Human Services shall notify the child's school if the department takes a seventy-two-hour hold on the child or if the court awards the department custody of the child.



§ 12-18-506 - Notice when the alleged offender works with children or is engaged in child-related activities.

(a) If the Child Abuse Hotline receives a report naming as an alleged offender a person who is engaged in child-related activities or employment and the Department of Human Services has determined that children under the care of the alleged offender appear to be at risk of maltreatment by the alleged offender, the department may notify the following of the report made to the Child Abuse Hotline:

(1) The alleged offender's employer;

(2) The school superintendent, principal, or a person in an equivalent position where the alleged offender is employed;

(3) The person in charge of a paid or volunteer activity; and

(4) The appropriate licensing or registering authority to the extent necessary to carry out its official responsibilities.

(b) The department shall promulgate rules that will ensure that notification required under this section is specifically approved by a responsible manager in the department before the notification is made.

(c) If the department, based on information gathered during the course of the investigation, determines that there is no preponderance of the evidence indicating that children under the care of the alleged offender appear to be at risk, the department shall immediately notify the previously notified person or entity of that information.



§ 12-18-507 - Notice when the alleged victim is a resident of a facility licensed, registered, or operated by the state.

(a) If the Child Abuse Hotline receives a report that a client or a resident of a facility licensed or registered by the State of Arkansas has been subjected to child maltreatment while at the facility, the Department of Human Services shall immediately notify the facility director and the facility's licensing or registering authority of the Child Abuse Hotline's receipt of a report of suspected child maltreatment.

(b) If the Child Abuse Hotline receives a report that a client or a resident of a facility operated by the department or a facility operated under contract with the department has been subjected to child maltreatment while at the facility, the department shall immediately notify the appropriate division director and the facility director of the Child Abuse Hotline's receipt of initial report of suspected child maltreatment.






Subchapter 6 - -- Investigative Proceedings

§ 12-18-601 - Assignment to investigative agency.

(a) When a person, agency, corporation, or partnership then providing substitute care for any child in the custody of the Department of Human Services or a Department of Human Services employee or employee's spouse or other person residing in the home is reported as being suspected of child maltreatment, the investigation shall be conducted pursuant to procedures established by the Department of Human Services.

(b) The procedures described in subsection (a) of this section shall include referral of allegations to the Department of Arkansas State Police and any other appropriate law enforcement agency if the allegation involves severe maltreatment.

(c) Upon referral, the Department of Arkansas State Police shall investigate the allegations.

(d) (1) The Department of Human Services may develop and implement triage procedures for accepting and documenting reports of child maltreatment of a child not at risk of imminent harm if an appropriate referral is made to a community organization or voluntary preventive service.

(2) The Department of Human Services shall not implement this section until rules necessary to carry out this subsection have been promulgated pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 12-18-602 - Initiation of the investigation.

(a) (1) The Department of Human Services shall cause an investigation to be made upon receiving initial notification of suspected child maltreatment.

(b) (1) All investigations shall begin within seventy-two (72) hours.

(2) However, the investigation shall begin within twenty-four (24) hours if:

(A) The allegation is severe maltreatment, excluding an allegation of sexual abuse if the most recent allegation of sexual abuse was more than one (1) year ago or the alleged victim does not currently have contact with the alleged offender; or

(B) The allegation is that a child has been subjected to neglect as defined in § 12-18-103(13)(B).

(c) At the initial time of contact with the alleged offender, the person conducting the investigation shall advise the alleged offender of the allegations made against the alleged offender in a manner that is consistent with the laws protecting the rights of the person who made the report.

(d) Upon initiation of the investigation, the primary focus of the investigation shall be whether or not the alleged offender has access to children and whether or not children are at risk such that children need to be protected.



§ 12-18-603 - Accompaniment by law enforcement.

Upon request, law enforcement shall accompany a person conducting an investigation required by this chapter.



§ 12-18-604 - Services during the investigation.

The Department of Human Services shall have the authority to make referrals or provide services during the course of the child maltreatment investigation.



§ 12-18-605 - Investigative interviews.

(a) An investigation of child maltreatment or suspected child maltreatment under this chapter shall include interviews with:

(1) The child as provided under subsection (b) of this section;

(2) The parents, both custodial and noncustodial;

(3) If neither parent is the alleged offender, the alleged offender; and

(4) Any other relevant persons.

(b) If, after exercising reasonable diligence in conducting any or all interviews, the subjects of the interviews cannot be located or are unable to communicate, the efforts to conduct the interviews shall be documented and the investigation shall proceed under this chapter.



§ 12-18-606 - When the alleged offender is a family member or lives in the home with the alleged victim.

If the alleged offender is a family member or lives in the home with the alleged victim, an investigation under this chapter shall seek to ascertain:

(1) The existence, cause, nature, and extent of the child maltreatment;

(2) The existence and extent of previous injuries;

(3) The identity of the person responsible for the child maltreatment;

(4) The names and conditions of other children in the home;

(5) The circumstances of the parents or caretakers of the child;

(6) The environment where the child resides;

(7) The relationship of the child or children with the parents or caretakers; and

(8) All other pertinent data.



§ 12-18-607 - When the alleged offender is not a family member or not living in the home with the alleged victim.

If the alleged offender is not a family member nor living in the home with the alleged victim, the investigation under this chapter shall seek to ascertain:

(1) The existence, cause, nature, and extent of child maltreatment;

(2) The identity of the person responsible for the child maltreatment;

(3) The existence and extent of previous child maltreatment perpetrated by the alleged offender;

(4) If the report is determined to be true, the names and conditions of any children of the alleged offender and whether these children have been maltreated or are at risk of child maltreatment;

(5) If the report is determined to be true and is a report of sexual abuse, sexual contact, or sexual exploitation, an assessment of any other children previously or currently under the care of the alleged offender, to the extent practical, and whether these children have been maltreated or are at risk of maltreatment; and

(6) All other pertinent and relevant data.



§ 12-18-608 - Interview of the alleged child victim.

(a) A person conducting an investigation of a child victim under this chapter shall have the discretion:

(1) In the child's best interest, to limit the persons allowed to be present when a child is being interviewed concerning allegations of child maltreatment; and

(2) As it relates to the integrity of the investigation, to limit persons present during an interview.

(b) (1) The interview with the child victim shall be conducted separate and apart from the alleged offender or any representative or attorney for the alleged offender.

(2) However, if the age or abilities of the child victim render an interview impossible, the investigation shall include observation of the child.



§ 12-18-609 - Right to enter for the purposes of the investigation.

(a) A person conducting an investigation under this chapter shall have the right to enter into or upon a home, school, or any other place for the purpose of conducting the investigation and interviewing or completing the investigation.

(b) (1) A publicly supported school, facility, or institution shall not deny access to any person conducting a child maltreatment investigation under this chapter.

(2) Failure to comply with this section may subject the publicly supported school, facility, or institution to a contempt sanction and reimbursement of attorney's fees.

(c) (1) If necessary access or admission is denied to a person conducting an investigation under this chapter, the Department of Human Services may petition the proper juvenile division of circuit court for an ex parte order of investigation requiring the parent, caretaker, or persons denying access to any place where the child may be to allow entrance for the interviews, examinations, and investigations.

(2) However, upon application to the court by the parents, caretaker, or persons denying access to the child showing good cause, the court may issue a written order to stay the order of investigation pending a hearing to be held within seventy-two (72) hours.



§ 12-18-610 - Access to the child's school records.

(a) A person conducting an investigation under this chapter shall be allowed access to the child's public and private school records during the course of the child maltreatment investigation.

(b) Upon request, a public or private school shall provide the child's records free of charge to the person conducting the investigation.



§ 12-18-611 - Inspection of personnel and volunteer records.

A person conducting an investigation required by this chapter shall have the right to inspect personnel records of employees and volunteers in any place where an allegation of child maltreatment has been reported as having occurred at that place but the alleged offender is unknown.



§ 12-18-612 - Criminal background check.

(a) The person conducting an investigation under this chapter shall have the right to obtain a criminal background check, including a fingerprint-based check in any national crime information database, on any subject of the report.

(b) The results of the criminal background check shall not be disclosed outside of the Department of Human Services except as permitted under this chapter.



§ 12-18-613 - Access to miscellaneous records.

Upon request by a person conducting an investigation under this chapter, a school, day care center, child care facility, residential facility, residential treatment facility, or similar institution shall provide the person conducting the investigation with:

(1) The name, date of birth, social security number, and last known address and phone number of any person identified as an alleged offender if the alleged child maltreatment occurred at that school, center, or facility; and

(2) The name and address of any witness to the alleged child maltreatment if the alleged child maltreatment occurred at that school, center, or facility.



§ 12-18-614 - Submission to a physical exam or other testing.

An investigation under this chapter may include a physical examination, a drug test, radiology procedures, photographs, and a psychological or psychiatric examination of all children subject to the care, custody, or control of the alleged offender.



§ 12-18-615 - Radiology procedures, photographs, videotapes, and medical records.

(a) A person who is required to make a report under this chapter may take or cause to be taken radiology procedures and photographs or compile medical records that may be relevant as to the existence or extent of child maltreatment.

(b) A hospital or clinic may make videotapes that may be relevant as to the existence or extent of child maltreatment.

(c) The Department of Human Services or law enforcement officials shall be provided at no cost a copy of the results of radiology procedures, videotapes, photographs, or medical records upon request.



§ 12-18-616 - Timing.

(a) (1) Except as otherwise provided in this section, an investigative determination shall be made in each investigation under this chapter within thirty (30) days regardless of whether the investigation is conducted by the Department of Human Services, the Crimes Against Children Division of the Department of Arkansas State Police, or local law enforcement.

(2) However, this procedural requirement shall not be considered as a factor to alter the investigative determination in any judicial or administrative proceeding.

(b) An investigation involving an out-of-home alleged offender that is determined to be true may be extended up to thirty (30) additional days to allow an investigator to ascertain:

(1) The names and conditions of any children of the alleged offender;

(2) Whether children of the alleged offender have been maltreated or are at risk of maltreatment; and

(3) To the extent practicable, whether children previously or currently under the care of the alleged offender have been sexually abused or are at risk of sexual abuse.

(c) An investigation shall not be transferred to inactive status because an investigator is awaiting documentary evidence.



§ 12-18-617 - Authority to pursue other remedies.

(a) Notwithstanding an investigative determination finding of true but exempted, the Department of Human Services may pursue:

(1) Any legal remedies, including the authority to initiate legal proceedings in a court of competent jurisdiction; and

(2) Medical care or treatment for a child when such care or treatment is necessary to prevent or remedy serious harm to the child or to prevent the withholding of medically indicated treatment from a child with life-threatening conditions.

(b) Except with respect to the withholding of medically indicated treatments from a disabled infant with life-threatening conditions, case-by-case determinations concerning the exercise of authority in this section shall be within the sole discretion of the department.



§ 12-18-618 - Religious bias prohibited.

The Department of Human Services shall investigate all allegations of child maltreatment without regard to the parent's practice of his or her religious beliefs and shall only consider whether the acts or omissions of the parent constitute child maltreatment under this chapter.



§ 12-18-619 - Closing investigations.

(a) If at any time before or during an investigation under this chapter it is determined that the alleged offender is not a caretaker of any child and the alleged victim has reached eighteen (18) years of age prior to notification, the child maltreatment investigation shall be closed notwithstanding any criminal investigation.

(b) (1) If at any time before or during the investigation it appears that the alleged offender is identified and is not a caretaker of the victim child, excluding investigations of sexual abuse, the Department of Human Services shall:

(A) Refer the matter to the appropriate law enforcement agency;

(B) Close its investigation; and

(C) Forward a copy of its findings to the appropriate law enforcement agency for the agency's further use in any criminal investigation.

(2) (A) If the appropriate law enforcement agency subsequently determines that the alleged offender is a caretaker, it shall immediately notify the department of its determination.

(B) Thereupon the department shall reopen and continue its investigation in compliance with all other requirements contained in this chapter.

(c) If at any time before or during the investigation the department is unable to locate or identify the alleged offender because the alleged child maltreatment occurred more than five (5) years ago or in another state, the department shall consider the report unable to be completed and place the report in inactive status.



§ 12-18-620 - Release of information on pending investigation.

(a) Information on a pending investigation under this chapter is confidential and may be disclosed only as provided in this chapter.

(b) (1) The Department of Human Services shall not release data that would identify a person who made a report under this chapter unless a court of competent jurisdiction orders release of the information after the court has reviewed in camera the record related to the report and has found it has reason to believe that the reporter knowingly made a false report.

(2) However, upon request, the information shall be disclosed to the prosecuting attorney or law enforcement.

(c) (1) Any person or agency to whom disclosure is made shall not disclose to any other person any information obtained pursuant to this section.

(2) However, the person or agency is permitted to consult his or her or its own attorney regarding the information in any notice provided by the department.

(d) The department may provide information, including protected health information, to a person or agency that provides services such as medical examination of, an assessment interview with, or diagnosis of, care for, treatment of, or supervision of a victim of maltreatment, a juvenile offender, or an underaged juvenile aggressor.

(e) Information on a pending investigation, including protected health information, shall be released upon request to:

(1) The Department of Human Services;

(2) Law enforcement;

(3) The prosecuting attorney;

(4) The responsible multidisciplinary team;

(5) Attorney ad litem of the alleged victim or offender;

(6) Court Appointed Special Advocate of the alleged victim or offender;

(7) Any licensing or registering authority to the extent necessary to carry out its official responsibilities;

(8) Any department division director or facility director receiving notice of a Child Abuse Hotline report pursuant to this chapter;

(9) Any facility director receiving notice of a Child Abuse Hotline report pursuant to this chapter; and

(10) (A) Acting in their official capacities, individual United States and Arkansas senators and representatives and their authorized staff members but only if they agree not to permit any redisclosure of the information.

(B) However, disclosure shall not be made to any committee or legislative body.

(f) Information on a pending investigation, including protected health information, may be released to or disclosed in a circuit court child custody case or similar case if:

(1) No seventy-two-hour hold has been exercised under this chapter or pleadings filed pursuant to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.;

(2) Written notice of intent to request release or disclosure is provided to the investigating agency at least five (5) days before the date for release or disclosure;

(3) The investigating agency has the opportunity to appear before the court and be heard on the issue of release or disclosure;

(4) The information gathered by the investigative agency is necessary for the determination of an issue before the court;

(5) Waiting until completion of the investigation will jeopardize the health or safety of the child in the custody case;

(6) A protective order is issued to prevent redisclosure of the information provided by the investigating agency or the information is released or disclosed only to the court in camera; and

(7) Release or disclosure of the information will not compromise a criminal investigation.

(g) Information on a pending investigation, including protected health information, may be released to or disclosed in the circuit court if the victim or alleged offender has an open dependency-neglect or family in need of services case before the circuit court.






Subchapter 7 - -- Investigative Findings

§ 12-18-701 - Generally.

(a) The agency responsible for an investigation under this chapter shall make a complete written report of the investigation by the conclusion of a period of thirty (30) days.

(b) The report of the investigation shall include the following information:

(1) The names and addresses of the child and his or her legal parents and other caretakers of the child, if known;

(2) The child's age, sex, and race;

(3) The nature and extent of the child's present and past injuries;

(4) The investigative determination;

(5) The nature and extent of the child maltreatment, including any evidence of previous injuries or child maltreatment to the child or his or her siblings;

(6) The name and address of the person responsible for the injuries or child maltreatment if known;

(7) Services offered and accepted;

(8) Family composition;

(9) The source of the notification; and

(10) The person making the notification, his or her occupation, and where he or she can be reached.

(c) The agency responsible for the investigation shall immediately provide the Department of Human Services at no cost a copy of the written report and any information gathered during the course of the investigation, including statements from witnesses and transcripts of interviews.

(d) All information gathered during the course of the investigation shall be contained in the file of the department whether or not the information supports the investigative determination.

(e) (1) The department shall not release data that would identify the person who made the report unless a court of competent jurisdiction orders release of the information after the court has reviewed in camera the record related to the report and has found it has reason to believe that the reporter knowingly made a false report.

(2) However, the information shall be disclosed to the prosecuting attorney or law enforcement officers on request.

(f) The report, exclusive of information identifying the person making the notification, shall be admissible in evidence in any proceeding related to child maltreatment.

(g) Notwithstanding any provision of the Arkansas Rules of Evidence, any privilege between a minister and any person confessing to or being counseled by the minister shall not constitute grounds for excluding evidence at any dependency-neglect proceeding or proceedings involving custody of a child.



§ 12-18-702 - Investigative determination.

Upon completion of an investigation under this chapter, the Department of Human Services shall determine whether the allegations of child maltreatment are:

(1) (A) Unsubstantiated.

(B) An unsubstantiated determination shall be entered when the allegation is not supported by a preponderance of the evidence;

(2) (A) True.

(B) A true determination shall be entered when the allegation is supported by a preponderance of the evidence.

(C) A determination of true but exempted, which means that the offender's name shall not be placed in the Child Maltreatment Central Registry, shall be entered if:

(i) A parent practicing his or her religious beliefs does not, for that reason alone, provide medical treatment for a child, but in lieu of treatment the child is being furnished with treatment by spiritual means alone, through prayer, in accordance with a recognized religious method of healing by an accredited practitioner;

(ii) The offender is an underaged juvenile offender;

(iii) The report was true for neglect as defined under § 12-18-103(13)(B); or

(iv) The report was true for sexual abuse by an offender at least thirteen (13) years of age and less than sixteen (16) years of age and the offender has not been adjudicated delinquent or has not pleaded guilty, nolo contendere, or been found guilty of an offense on the same set of facts as contained in the report; or

(3) (A) Inactive.

(B) If the investigation cannot be completed, the investigation shall be determined incomplete and placed in inactive status.



§ 12-18-703 - Notice generally.

(a) The Department of Human Services shall notify each alleged offender of the child maltreatment investigative determination whether true or unsubstantiated.

(b) (1) In every case in which a report is determined to be true, the department shall notify the alleged offender of the investigative determination by certified mail, restricted delivery, or process server.

(2) Failure of service under subdivision (b)(1) of this section is not deemed failure of notice if the alleged offender has actual notice.



§ 12-18-704 - Notice if the investigative determination is true but exempted and the alleged offender is a child.

If the investigative determination of the report was determined true but exempted under § 12-18-702(2)(C)(ii) or § 12-18-702(2)(C)(iv), and the alleged offender is a child at the time the act or omission occurred, the Department of Human Services shall notify the legal parents and legal guardians of the investigative determination and that the child's name shall not be placed in the Child Maltreatment Central Registry.



§ 12-18-705 - Notice if the alleged offender is under eighteen years of age.

(a) If the report was determined true and the alleged offender is under eighteen (18) years of age at the time the act or omission occurred a notice shall be given as provided in this section.

(b) The notice under this section shall be provided as follows:

(1) If the alleged offender is in foster care, the Department of Human Services shall notify the alleged offender's counsel and the legal parents, legal guardians, and current foster parents of the alleged offender; or

(2) If the alleged offender is not in foster care, the department shall notify the legal parents and legal guardians of the alleged offender.

(c) The notice under this section shall include the following:

(1) The investigative determination, excluding data that would identify the person who made the report to the Child Abuse Hotline;

(2) A statement that the matter has been referred for an automatic administrative hearing that may be waived only by the alleged offender or his or her parent or legal guardian in writing;

(3) The potential consequences to the alleged offender if the alleged offender's name is placed in the Child Maltreatment Central Registry;

(4) A statement that the alleged offender has a right to have an attorney and if the person cannot afford an attorney to contact Legal Services;

(5) A statement that if the alleged offender's name is placed on the registry, the alleged offender's name may be automatically removed after one (1) year or the alleged offender may be able to petition for removal after one (1) year, depending on the finding;

(6) A statement that the administrative hearing may take place in person if requested by the alleged offender, the alleged offender's parent or guardian, or the alleged offender's attorney within thirty (30) days from the date that the alleged offender receives notification under this section; and

(7) The name of the person making the notification, his or her title or position, and current contact information.



§ 12-18-706 - Notice if the alleged offender is eighteen years of age or older.

Notification to an alleged offender who was eighteen (18) years of age or older at the time of the act or omission that resulted in a true finding of child maltreatment shall include the following:

(1) The investigative determination, excluding data that would identify the person who made the report to the Child Abuse Hotline;

(2) A statement that the person named as the alleged offender of the true report may request an administrative hearing;

(3) A statement that the request must be made to the Department of Human Services within thirty (30) days of receipt of the service or certified mailing of the notice of determination;

(4) The potential consequences to the person if the person's name is placed on the Child Maltreatment Central Registry;

(5) A statement that the person has a right to have an attorney and that if the person cannot afford an attorney to contact Legal Services;

(6) A statement that if the person's name is placed on the registry, the person's name may be automatically removed after one (1) year or the person may be able to petition for removal after one (1) year, depending on the finding;

(7) The name of the person making the notification to the alleged offender, his or her title or position, and current contact information; and

(8) A statement that the administrative hearing may take place in person if requested by the alleged offender or the alleged offender's attorney within thirty (30) days from the date that the alleged offender receives notification under this section.



§ 12-18-707 - Notice when the alleged offender works with children or is engaged in child-related activities.

(a) If the child maltreatment investigative determination names as an alleged offender a person who is engaged in child-related activities or employment and the Department of Human Services has determined that children under the care of the alleged offender appear to be at risk of maltreatment by the alleged offender, the department may notify the following of the investigative determination:

(1) An alleged offender's employer;

(2) A school superintendent, principal, or a person in an equivalent position where the alleged offender is employed;

(3) A person in charge of a paid or volunteer activity; and

(4) Any licensing or registering authority to the extent necessary to carry out its official responsibilities.

(b) The department shall promulgate rules that will ensure that notification required under this section is specifically approved by a responsible manager in the department before the notification is made.

(c) If the department later determines that there is no preponderance of the evidence indicating that children under the care of the alleged offender appear to be at risk, the department shall immediately notify the previously notified person or entity of that information.



§ 12-18-708 - Miscellaneous notice requirements.

(a) The Department of Human Services shall confirm an investigative determination upon request from the following:

(1) The responsible multidisciplinary team;

(2) The juvenile division of circuit court if the victim or offender has an open dependency-neglect or family in need of services case;

(3) The attorney ad litem for any child who is named as the victim or offender;

(4) The court-appointed special advocate for any child named as the alleged victim or offender;

(5) Any licensing or registering authority to the extent necessary to carry out its official responsibilities;

(6) Any department division director or facility director receiving notice of a Child Abuse Hotline report under this chapter;

(7) Any facility director receiving notice of a Child Abuse Hotline report under this chapter;

(8) The attorney ad litem and court-appointed special advocate volunteer of all other children in the same foster home if the child maltreatment occurred in a foster home; and

(9) The attorney ad litem and court-appointed special advocate volunteer for any child in foster care when the alleged juvenile offender or underaged juvenile offender is placed in the same placement as the attorney ad litem or court-appointed special advocate's client.

(b) If the investigative determination is true, notification of the investigative determination shall be provided to the school where the victim child is enrolled. However, the name of the alleged offender shall not be identified.

(c) The department may notify the persons or entities listed in subsection (a) of this section of the investigative determination, if the department determines the notification is necessary to ensure the health or safety of the child.



§ 12-18-709 - Confidentiality.

(a) Notice of an investigative determination under this chapter is confidential and may be disclosed only as provided in this chapter.

(b) (1) The Department of Human Services shall not release data that would identify the person who made the report unless a court of competent jurisdiction orders release of the information after the court has reviewed, in camera, the record related to the report and has found it has reason to believe that the reporter knowingly made a false report.

(2) However, upon request, the information shall be disclosed to the prosecuting attorney or law enforcement.

(c) (1) Any person or agency to whom disclosure is made shall not disclose to any other person a report or other information obtained pursuant to this section.

(2) However, the person or agency is permitted to consult his or her or its own attorney regarding the information in any notice provided by the department.

(d) (1) Notification of the investigative determination of severe maltreatment shall be provided to the appropriate law enforcement agency and the prosecuting attorney.

(2) The prosecuting attorney and law enforcement may provide written notice to the department that the department does not need to provide notice of investigative determinations.

(3) Upon receiving the notification, the department shall not be required to provide notification of the investigative determination.

(e) The department shall notify each subject of the report of the investigative determination whether true or unsubstantiated.

(f) The department shall notify the alleged offender's legal parents, legal guardians, and foster parents of the investigative determination if the:

(1) Investigative determination is unsubstantiated; and

(2) Alleged offender is:

(A) Under eighteen (18) years of age; and

(B) In foster care.



§ 12-18-710 - Release of information on true investigative determination pending due process.

(a) Information on a completed true investigation pending due process as referenced in this chapter is confidential and may be disclosed only as provided in this chapter.

(b) (1) The Department of Human Services shall not release data that would identify the person who made the report unless a court of competent jurisdiction orders release of the information after the court has reviewed in camera the record related to the report and has found it has reason to believe that the reporter knowingly made a false report.

(2) However, upon request, the information shall be disclosed to the prosecuting attorney or law enforcement.

(c) (1) Any person or agency to whom disclosure is made shall not disclose to any other person any information obtained pursuant to this section.

(2) However, the person or agency is permitted to consult his or her or its own attorney regarding the information in any notice provided by the department.

(d) The department may provide information, including protected health information, to a person or agency that provides services such as medical examination of, an assessment interview with, or diagnosis of, care for, treatment of, or supervision of a victim of maltreatment, a juvenile offender, or an underaged juvenile offender.

(e) Information on a completed investigation, including protected health information, pending due process shall be released upon request to:

(1) The alleged offender;

(2) The department;

(3) Law enforcement;

(4) The prosecuting attorney;

(5) The responsible multidisciplinary team;

(6) Attorney ad litem for the victim or offender;

(7) Court-appointed special advocate for the victim or offender;

(8) Any licensing or registering authority to the extent necessary to carry out its official responsibilities;

(9) Any department division director or facility director receiving notice of a Child Abuse Hotline report under this chapter;

(10) Any facility director receiving notice of a Child Abuse Hotline report under this chapter; and

(11) (A) Acting in their official capacities, individual United States and Arkansas senators and representatives and their authorized staff members but only if they agree not to permit any redisclosure of the information.

(B) However, disclosure shall not be made to any committee or legislative body.

(f) Information on a true investigative determination, including protected health information, may be released to or disclosed in a circuit court child custody case or similar case if:

(1) No seventy-two-hour hold has been exercised under this chapter or pleadings filed pursuant to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.;

(2) Written notice of intent to request release or disclosure is provided to the investigating agency at least five (5) days before the date for release or disclosure;

(3) The investigating agency has the opportunity to appear before the court and be heard on the issue of release or disclosure;

(4) The information gathered by the investigative agency is necessary for the determination of an issue before the court;

(5) Waiting until completion of due process will jeopardize the health or safety of the child in the custody case;

(6) A protective order is issued to prevent redisclosure of the information provided by the investigating agency or the information is released or disclosed only to the court in camera; and

(7) Release or disclosure of the information will not compromise a criminal investigation.

(g) Information on a true investigative determination, including protected health information, may be released to or disclosed in the circuit court if the victim or offender has an open dependency-neglect or family in need of services case before the circuit court.



§ 12-18-711 - Fee for copying investigative file.

(a) Except as provided under subsection (b) of this section, the Department of Human Services may charge:

(1) A reasonable fee not to exceed ten dollars ($10.00) for researching, copying, and mailing records of an investigative file under this chapter; and

(2) A reasonable fee for reproducing copies of tapes and photographs.

(b) A fee shall not be charged to:

(1) A nonprofit or volunteer agency that requests searches of the investigative files; or

(2) A person who is indigent.






Subchapter 8 - -- Administrative Hearings

§ 12-18-801 - Time to complete administrative hearing.

(a) (1) (A) The administrative hearing process under this chapter must be completed within one hundred eighty (180) days from the date of the receipt of the request for a hearing, or the administrative law judge shall enter an order overturning the investigative agency's investigative determination of true.

(B) However, delays in completing the administrative hearing that are attributable to either party shall not count against the limit of one hundred eighty (180) days if the administrative law judge determines that good cause for the delay is shown by the party requesting the delay and the request for delay is made in writing and delivered to the Office of Appeals and Hearings of the Department of Human Services and all other parties.

(2) (A) If an order is entered overturning the investigating agency's investigative determination of true because of the failure to complete the administrative hearing process within one hundred eighty (180) days, the Department of Human Services shall report any failures to comply with this subsection for each quarter to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth.

(B) The quarterly report to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth shall include a written explanation of the failure of the department.

(b) (1) The limit of one hundred eighty (180) days for an administrative hearing under this chapter shall not apply if there is an ongoing criminal or delinquency investigation or criminal or delinquency charges have been filed or will be filed regarding the occurrence that is the subject of the child maltreatment report.

(2) In a case described under subdivision (b)(1) of this section, the administrative hearing shall be stayed pending final disposition of the criminal or delinquency proceedings.

(3) It shall be the duty of the petitioner to report the final disposition of the criminal or delinquency proceeding to the department.

(4) Each report shall include a file-marked copy of the criminal or delinquency disposition.

(5) The request for an administrative hearing shall be deemed waived if the petitioner fails to report the disposition of the criminal or delinquency proceedings within thirty (30) days of the entry of a dispositive judgment or order.

(6) If the criminal or delinquency proceedings have not reached a final outcome within twelve (12) months of the filing of the request for administrative hearing, the administrative appeal will be deemed waived if the petitioner fails to provide a written statement of the status of the criminal or delinquency proceedings every sixty (60) days and a disposition report within thirty (30) days of the entry of a dispositive judgment or order.



§ 12-18-802 - Subpoenas -- Service upon a child.

If any child served with a subpoena to be a witness in an administrative hearing is a party to an open dependency-neglect or family in need of services case, the child's attorney ad litem shall be provided a copy of the subpoena.



§ 12-18-803 - Privileged communications as evidence -- Exception.

(a) It is the public policy of the State of Arkansas to protect the health, safety, and the welfare of children within the state.

(b) No privilege, except that between a lawyer and client or between a minister, including a Christian Science practitioner, and a person confessing to or being counseled by the minister shall prevent anyone from testifying concerning child maltreatment.

(c) When a physician, psychologist, psychiatrist, or licensed counselor or therapist conducts interviews with or provides therapy to a subject of a report of suspected child maltreatment for purposes related to child maltreatment, the physician, psychologist, psychiatrist, or licensed counselor or therapist is deemed to be performing services on behalf of the child.

(d) An adult subject of a report of suspected child maltreatment cannot invoke privilege on the child's behalf.



§ 12-18-804 - Defenses and affirmative defenses.

For any act or omission of child maltreatment that would be a criminal offense or an act of delinquency, any defense or affirmative defense, including the burden of proof regarding the affirmative defense, that would apply to the criminal offense or delinquent act is also cognizable in a child maltreatment proceeding with the exception of:

(1) A statute of limitation;

(2) Lack of capacity as a result of mental disease or defect under § 5-2-312; and

(3) Affirmative defenses under §§ 5-1-112 -- 5-1-114.



§ 12-18-805 - Video teleconferencing and teleconferencing options.

(a) (1) An administrative law judge may conduct an administrative hearing under this chapter by video teleconference in lieu of an in-person hearing.

(2) If neither party requests that the administrative hearing be conducted in person, the administrative hearing shall be conducted telephonically.

(b) If any party requests an in-person administrative hearing within thirty (30) days from the date that the party receives notification, the in-person administrative hearing shall be conducted in an office of the Department of Human Services nearest to the petitioner's residence unless the administrative law judge notifies the parties that the administrative hearing will be conducted via video teleconference.

(c) (1) The Office of Appeals and Hearings of the Department of Human Services shall designate the sites to be used for video teleconference administrative hearings.

(2) The office shall designate sites within ten (10) miles of the following cities:

(A) Arkadelphia;

(B) Booneville;

(C) Conway;

(D) Fayetteville;

(E) Jonesboro;

(F) Little Rock; and

(G) Warren.

(3) The office may designate additional sites for video teleconference administrative hearings.

(4) A site for a video teleconference administrative hearing shall include the location designated by the office that is nearest to the petitioner's residence.

(5) The administrative law judge and other parties may agree to appear at the location designated by the office or at any other designated administrative hearing locations that are convenient to them.



§ 12-18-806 - Continuances.

(a) (1) An administrative law judge shall grant a continuance if the record under this chapter tendered by the Department of Human Services to the alleged offender is determined by the administrative law judge to be incomplete.

(2) The administrative law judge shall direct the department to make diligent inquiry and obtain the missing information to supplement the record if:

(A) The department receives further information;

(B) The alleged offender gives notice of the existence of further information; or

(C) The department examines the record and determines that additional information exists.

(3) If additional information is found to exist, the record shall be supplemented and the department shall provide a copy of the supplemented record to the alleged offender.

(b) At least ten (10) days prior to the administrative hearing, the alleged offender and the department shall share any information with the other party that the party intends to introduce into evidence at the administrative hearing that is not contained in the record.

(c) If a party fails to timely share information, the administrative law judge shall:

(1) Grant a continuance;

(2) Allow the record to remain open for submission of rebuttal evidence; or

(3) Reject the information as not relevant to the incident of child maltreatment.

(d) Any time accrued during the continuance or allowing the record to remain open shall not be counted in the one-hundred-eighty-day time period to complete the administrative hearing.



§ 12-18-807 - Administrative judgments and adjudications.

(a) A certified copy of a judgment or an adjudication from a court of competent jurisdiction dealing with the same subject matter as an issue concerned in an administrative hearing under this chapter shall be filed with the Office of Appeals and Hearings of the Department of Human Services.

(b) (1) A decision on any identical issue shall be rendered without an administrative hearing and shall be consistent with the judgment or adjudication.

(2) However, if the judgment or adjudication of the court is reversed or vacated and notice of the reversal or vacation is provided to the department, the department shall set the matter for an administrative hearing.



§ 12-18-808 - Notice of juvenile division circuit court proceedings.

(a) The Department of Human Services shall notify the administrative law judge and the petitioner of the status of any juvenile division of circuit court proceeding involving the victim if child maltreatment at issue in the administrative hearing proceeding is also an issue in the juvenile division of circuit court proceeding.

(b) Notice from the department under this section shall also include whether the department exercised a seventy-two-hour hold on the victim and released the child or if the department or division of circuit court dismissed a petition for emergency custody or dependency-neglect.



§ 12-18-809 - Confidentiality.

(a) An administrative hearing decision and the hearing record, including all exhibits, under this chapter are confidential and shall remain confidential upon the filing of an appeal with a circuit court or an appellate court.

(b) An administrative hearing decision and the hearing record, including all exhibits, under this chapter that uphold the agency investigative determination of true may be used or disclosed only as provided in this chapter.

(c) An administrative hearing decision and the hearing record, including all exhibits, under this chapter that overturn the agency investigative determination of true may be used or disclosed only as provided in this chapter.



§ 12-18-810 - Authority to amend investigative determinations based on evidence.

(a) An administrative law judge may amend an investigative determination to conform with the evidence presented.

(b) (1) If the alleged offender could not reasonably infer the amended investigative determination from the investigative record and information submitted by the Department of Human Services, the administrative law judge shall, upon request, grant a continuance to the alleged offender.

(2) However, an amendment of the investigative determination shall not be done after the conclusion of the hearing.



§ 12-18-811 - Expedited administrative hearings.

(a) (1) If an alleged offender timely requests an administrative hearing, the Department of Human Services may request that the administrative hearing be expedited if the alleged offender is engaged in child-related activities or employment or the alleged offender is employed or a volunteer with persons with disabilities, persons with mental illnesses, or elderly persons.

(2) The alleged offender shall have five (5) days from date of receipt of the request for an expedited administrative hearing to object to any request to expedite the administrative hearing.

(b) The expedited administrative hearing shall be granted if any of the following are at risk because of the alleged offender's employment or volunteer activities:

(1) Children;

(2) The elderly; or

(3) Persons with disabilities or mental illnesses.

(c) If the administrative hearing is expedited, the department shall immediately make the investigative file available to the alleged offender.

(d) (1) The department may charge:

(A) A reasonable fee not to exceed ten dollars ($10.00) for researching, copying, and mailing records of the investigative file; and

(B) A reasonable fee for reproducing copies of tapes and photographs.

(2) A fee shall not be charged to a person who is indigent.

(e) (1) Unless waived by the alleged offender, the expedited administrative hearing process shall not be held until at least thirty (30) days have elapsed after the investigative file is made available to the alleged offender.

(2) As used in this section, "made available" means notification to the offender or his or her attorney that a copy of the investigative record is available for pickup at the department office in the county in which the alleged offender resides or in the department office in the county designated by the alleged offender or his or her attorney.



§ 12-18-812 - Preliminary administrative hearing.

(a) If the Department of Human Services is unable to notify an offender of an investigative determination under this chapter, the department may request a preliminary administrative hearing to allow provisional placement of the offender's name in the Child Maltreatment Central Registry.

(b) The department must prove that the department diligently attempted to notify the alleged offender of the investigative determination, specifically, that the department used a reasonable degree of care to ascertain the offender's whereabouts and notify the offender.

(c) The department shall notify the administrative law judge of any criminal action related to the investigation.

(d) At the preliminary administrative hearing, the administrative law judge shall determine whether a prima facie case exists that:

(1) The offender committed child maltreatment, that is, whether a preponderance of the evidence supports a finding that the allegations are true; and

(2) A child, elderly person, person with a disability, or person with mental illness may be at risk of harm.

(e) If the administrative law judge determines there is not a prima facie case, the department shall not at that time place the alleged offender's name in the registry but may continue to provide notice to the alleged offender for a regular administrative hearing.

(f) If the administrative law judge determines there is a prima facie case, the administrative law judge shall direct that the offender's name shall be provisionally placed in the registry.

(g) (1) If an offender's name is provisionally placed in the registry the alleged offender may request a regular administrative hearing within thirty (30) days of receipt of the notice of the investigative determination.

(2) Failure to timely request a regular administrative hearing shall result in a finding by the administrative law judge that the provisional designation shall be removed and the offender's name shall be officially placed in the registry.



§ 12-18-813 - Notice of investigative determination upon satisfaction of due process.

(a) (1) Due process has been satisfied when:

(A) The alleged offender eighteen (18) years of age or older at the time the act or omission occurred was provided written notice of the true investigative determination as required by this chapter but failed to timely request an administrative hearing;

(B) The alleged offender eighteen (18) years of age or older at the time the act or omission occurred timely requested an administrative hearing and a decision has been issued by the administrative law judge; or

(C) The alleged offender was a child at the time the act or omission occurred and the child or his or her legal parent or legal guardian waived the administrative hearing or the administrative law judge issued a decision.

(2) Upon satisfaction of due process, if the investigative determination is true, the alleged offender's name shall be placed in the Child Maltreatment Central Registry.

(b) (1) Upon satisfaction of due process and if the investigative determination is true, the Department of Human Services shall provide the local educational agency, specifically the school counselor at the school the maltreated child attends, a report including the name and relationship of the offender to the maltreated child and the services offered or provided by the department to the child.

(2) Upon completion of due process, the department shall provide the local educational agency, specifically the school counselor at the school the maltreated child attends, a report indicating the department's true investigative determination on any child ten (10) years of age or older who is named as the offender in a true report and the services offered or provided by the department to the juvenile offender.

(3) Any local educational agency receiving information under this section from the department shall make this information, if it is a true report, confidential and a part of the child's permanent educational record and shall treat information under this section as educational records are treated under the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g.

(c) (1) Upon satisfaction of due process and if the investigative determination is true, if the offender is engaged in child-related activities or employment and the department has determined that children under the care of the offender appear to be at risk of maltreatment by the offender, the department may notify the following of the investigative determination:

(A) The offender's employer;

(B) A school superintendent, principal, or a person in an equivalent position where the offender is employed;

(C) A person in charge of a paid or volunteer activity; and

(D) Any licensing or registering authority to the extent necessary to carry out its official responsibilities.

(2) The department shall promulgate rules that shall ensure that notification required under this subsection is specifically approved by a responsible manager in the department before the notification is made.

(3) If the department later determines that there is not a preponderance of the evidence indicating that children under the care of the alleged offender appear to be at risk, the department shall immediately notify the previously notified person or entity of that information.

(d) Upon satisfaction of due process, if the victim or offender is in foster care, notification of the investigative determination shall be provided to:

(1) The legal parents, legal guardians, and current foster parents of the victim; and

(2) The attorney ad litem and court-appointed special advocate volunteer for the victim or offender.

(e) Upon satisfaction of due process, notification of the investigative determination shall be provided to the following:

(1) All subjects of the report; and

(2) As required by § 21-15-110, the employer of any offender if the offender is in a designated position with a state agency.

(f) Upon satisfaction of due process, the department shall confirm the investigative determination to the following, upon request:

(1) The responsible multidisciplinary team;

(2) The juvenile division of circuit court, if the victim or offender has an open dependency-neglect or family in need of services case;

(3) The attorney ad litem for a child who is named as the victim or offender;

(4) The court-appointed special advocate volunteer for a child named as the alleged victim or offender;

(5) Any licensing or registering authority if it is necessary to carry out its official responsibilities;

(6) Any department division director or facility director receiving notice of a Child Abuse Hotline report under this subchapter;

(7) The attorney ad litem and court-appointed special advocate volunteer of all other children in the same foster home if the child maltreatment occurred in a foster home;

(8) The attorney ad litem and court-appointed special advocate volunteer for any child in foster care when the alleged offender or underaged juvenile offender is placed in the same placement as the attorney ad litem or court-appointed special advocate volunteer's client;

(9) A child safety center if involved in the investigation;

(10) Law enforcement; and

(11) The prosecuting attorney in cases of severe maltreatment.

(g) Upon satisfaction of due process, the department may notify the persons or entities listed in subsection (f) of this section of the investigative determination if the department determines that the notification is necessary to accomplish the purposes of § 12-18-102.






Subchapter 9 - -- Child Maltreatment Central Registry

§ 12-18-901 - Creation.

There is established within the Department of Human Services a statewide Child Maltreatment Central Registry.



§ 12-18-902 - Contents.

The Child Maltreatment Central Registry shall contain records of cases on all true investigative determinations of child maltreatment.



§ 12-18-903 - Placement in the Child Maltreatment Central Registry.

An offender's name shall be placed in the Child Maltreatment Central Registry if:

(1) After notice, the offender eighteen (18) years of age or older at the time the act or omission occurred does not timely request an administrative hearing;

(2) The alleged offender was a child at the time of the act or omission and the child or his or her legal parent or legal guardian waived the administrative hearing;

(3) The administrative law judge upheld the investigative determination of true pursuant to a preliminary administrative hearing; or

(4) Upon completion of the administrative hearing process, the department's investigative determination of true is upheld.



§ 12-18-904 - Child Maltreatment Central Registry generally.

An offender's name shall remain in the Child Maltreatment Central Registry unless:

(1) The name is removed pursuant to this chapter or another statute;

(2) The name is removed under a rule;

(3) The name was provisionally placed in the registry and the alleged offender subsequently prevails at an administrative hearing; or

(4) The offender prevails upon appeal.



§ 12-18-905 - Provisional placement in the Child Maltreatment Central Registry.

If an alleged offender's name is provisionally placed in the Child Maltreatment Central Registry, any disclosure by the registry shall include the notation that the name has only been provisionally placed in the registry.



§ 12-18-906 - Allegations determined to be unsubstantiated not to be included.

Records of all cases in which allegations are determined to be unsubstantiated shall not be included in the Child Maltreatment Central Registry.



§ 12-18-907 - Rules.

The Department of Human Services may adopt rules as may be necessary to encourage cooperation with other states in exchanging true reports and to effect a national registration system.



§ 12-18-908 - Removal of name from the Child Maltreatment Central Registry.

(a) If an adult offender is found guilty of, pleads guilty to, or pleads nolo contendere to an act that is the same act for which the offender is named in the Child Maltreatment Central Registry regardless of any subsequent expungement of the offense from the offender's criminal record, the offender shall always remain in the registry unless the conviction is reversed or vacated.

(b) (1) The Department of Human Services shall identify in its policy and procedures manual the types of child maltreatment that shall automatically result in the removal of the name of an offender from the registry.

(2) If an offender has been entered into the registry as an offender for the named types of child maltreatment identified under subdivision (b)(1) of this section, the offender's name shall be removed from the registry on reports of this type of child maltreatment if the offender has not had a subsequent true report of this type for one (1) year and more than one (1) year has passed since the offender's name was placed on the registry.

(c) (1) The department shall identify in its policy and procedures manual the types of child maltreatment for which an offender can request that the offender's name be removed from the registry.

(2) (A) If an offender has been entered into the registry as an offender for the named types of child maltreatment identified under subdivision (c)(1) of this section, the offender may petition the department, requesting that the offender's name be removed from the registry if the offender has not had a subsequent true report of this type for one (1) year and more than one (1) year has passed since the offender's name was placed on the registry.

(B) If the department denies the request for removal of the name from the registry, the offender shall wait one (1) year from the date of the request for removal before filing a new petition with the department, requesting that the offender's name be removed from the registry.

(3) The department shall develop policy and procedures to assist it in determining whether to remove the offender's name from the registry.

(d) Notwithstanding the provisions of this subchapter, with regard to an offender who was a child at the time of the act or omission that resulted in a true finding of child maltreatment, the department shall:

(1) Not remove the offender's name from the registry if the offender was found guilty of, pleaded guilty to, or pleaded nolo contendere to a felony in circuit court as an adult for the act that is the same act for which the offender is named in the registry unless the conviction is reversed or vacated; or

(2) Remove the offender's name from the registry if:

(A) The juvenile has reached eighteen (18) years of age or more than one (1) year has passed from the date of the act or omission that caused the true finding of child maltreatment and there have been no subsequent acts or omissions resulting in a true finding of child maltreatment; and

(B) The offender can prove by a preponderance of the evidence that the juvenile offender has been rehabilitated.

(3) If the department denies the request for removal of the name from the registry, the offender shall wait one (1) year from the date of the request for removal before filing a new petition with the department, requesting that the offender's name be removed from the registry.

(e) (1) (A) If the department denies the request for removal of the name from the registry, the offender may request an administrative hearing within thirty (30) days from receipt of the department's decision.

(B) The standard on review for the administrative hearing shall be whether the department abused its discretion.

(2) (A) At least ten (10) days prior to the administrative hearing, the alleged offender and the department shall share any information with the other party that the party intends to introduce into evidence at the administrative hearing that is not contained in the record.

(B) If a party fails to timely share information, the administrative law judge shall:

(i) Grant a continuance;

(ii) Allow the record to remain open for submission of rebuttal evidence; or

(iii) Reject the information as not relevant to the rehabilitation or the incident of child maltreatment.

(f) The Director of the Department of Human Services shall adopt rules necessary to carry out this chapter pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., except that the director shall not begin the process under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., until the proposed rules have been reviewed by the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth.



§ 12-18-909 - Availability of true reports of child maltreatment from the central registry.

(a) True reports of child maltreatment are confidential and may be disclosed only as provided in this chapter.

(b) (1) The Department of Human Services may charge:

(A) A reasonable fee not to exceed ten dollars ($10.00) for researching, copying, and mailing records of the investigative files of child maltreatment cases; and

(B) A reasonable fee for reproducing copies of tapes and photographs.

(2) A fee may not be charged to:

(A) A nonprofit or volunteer agency that requests searches of the investigative files; or

(B) A person who is indigent.

(c) (1) The Department of Human Services shall not release data that would identify the person who made the report unless a court of competent jurisdiction orders release of the information after the court has reviewed in camera the record related to the report and has found it has reason to believe that the reporter knowingly made a false report.

(2) However, upon request, the information shall be disclosed to the prosecuting attorney or law enforcement.

(d) (1) Any person or agency to whom disclosure is made shall not disclose to any other person a report or other information obtained pursuant to this section.

(2) However, the person or agency is permitted to consult his or her or its own attorney regarding information provided by the department.

(3) However, a local educational agency or a school counselor shall forward all true reports of child maltreatment received from the Department of Human Services when a child transfers from one (1) local educational agency to another and shall notify the department of the child's new school and address, if known.

(4) Nothing in this chapter shall be construed to prevent subsequent disclosure by the subject of the report.

(e) (1) The Department of Human Services may provide information, including protected health information, to a person or agency that provides services such as medical examination of, an assessment interview with, or diagnosis of, care for, treatment of, or supervision of a victim of maltreatment, a juvenile offender, or an underaged juvenile aggressor.

(2) This information may include:

(A) The investigative determination or the investigation report; and

(B) The services offered and provided.

(f) If an alleged offender's name has been provisionally placed in the Child Maltreatment Central Registry, any disclosure by the registry shall include the notation that the name has only been provisionally placed in the registry.

(g) A report made under this chapter that is determined to be true, as well as any other information obtained, including protected health information, and a report written or photograph or radiological procedure taken concerning a true report in the possession of the Department of Human Services shall be confidential and shall be made available only to:

(1) The administration of the adoption, foster care, children's and adult protective services programs, or child care licensing programs of any state;

(2) A federal, state, or local government entity, or any agent of the entity, having a need for the information in order to carry out its responsibilities under law to protect children from abuse or neglect;

(3) Any person who is the subject of a true report;

(4) A civil or administrative proceeding connected with the administration of the Arkansas Child Welfare State Plan when the court or hearing officer determines that the information is necessary for the determination of an issue before the court or agency;

(5) An audit or similar activity conducted in connection with the administration of such a plan or program by any governmental agency that may by law conduct the audit or activity;

(6) (A) A person, agency, or organization engaged in a bona fide research or evaluation project having value as determined by the Department of Human Services in future planning for programs for maltreated children or in developing policy directions.

(B) However, any confidential information provided for a research or evaluation project under this subdivision shall not be redisclosed.

(C) However, if a research or evaluation project results in the publication of related material, confidential information provided for a research or evaluation project under this subdivision shall not be disclosed;

(7) A properly constituted authority, including multidisciplinary teams referenced in this chapter, investigating a report of known or suspected child abuse or neglect or providing services to a child or family that is the subject of a report;

(8) (A) The Division of Child Care and Early Childhood Education of the Department of Human Services and the child care facility owner or operator who requested the registry information through a signed notarized release from an individual who is a volunteer, has applied for employment, is currently employed by a child care facility, or is the owner or operator of a child care facility.

(B) This disclosure shall be for the limited purpose of providing registry background information and shall indicate a true finding only;

(9) Child abuse citizen panels described in the Child Abuse Prevention and Treatment Act, 42 U.S.C. § 5106a;

(10) Child fatality review panels as authorized by the Department of Human Services;

(11) (A) A grand jury upon a finding that information in the record is necessary for the determination of an issue before the grand jury.

(B) (i) A court in a criminal case upon finding that the information in the record is necessary for the determination of an issue before the court.

(ii) The court may disclose the report to parties under the terms or a protective order issued by the court;.

(C) (i) A court in a child custody or similar civil case upon finding that the information in the record is necessary for the determination of a health or safety issue concerning a child before the court.

(ii) The court may disclose the report to the parties under the terms or a protective order issued by the court;

(12) The current foster parents of a child who is a subject of a report;

(13) (A) Acting in their official capacities, individual United States and Arkansas senators and representatives and their authorized staff members but only if they agree not to permit any redisclosure of the information.

(B) However, disclosure shall not be made to any committee or legislative body of any information that identifies any recipient of services by name or address;

(14) A Court Appointed Special Advocate upon presentation of an order of appointment for a child who is a subject of a report;

(15) The attorney ad litem of a child who is the subject of a report;

(16) (A) An employer or volunteer agency for purposes of screening an employee, applicant, or volunteer who is or will be engaged in employment or activity with children, the elderly, individuals with disabilities, or individuals with mental illness upon submission of a signed, notarized release from the employee, applicant, or volunteer.

(B) The registry shall release only the following information on true reports to the employer or agency:

(i) That the employee, applicant, or volunteer has a true report;

(ii) The date the investigation was completed; and

(iii) The type of true report;

(17) The Division of Developmental Disabilities Services and the Division of Aging and Adult Services as to participants of the waiver program;

(18) The Division of Child Care and Early Childhood Education of the Department of Human Services for purposes of enforcement of licensing laws and regulations;

(19) Any licensing or registering authority to the extent necessary to carry out its official responsibilities;

(20) Any person or entity to whom notification was provided under this chapter; and

(21) Any school superintendent, principal, or a person in an equivalent position, or the Department of Education to the extent necessary to carry out its responsibility to ensure that children are protected while in the school environment or during off-campus school activities.



§ 12-18-910 - Availability of screened-out and unsubstantiated reports.

(a) Screened-out and unsubstantiated reports of child maltreatment are confidential and may be disclosed only as provided in this chapter.

(b) (1) The Department of Human Services may charge:

(A) A reasonable fee not to exceed ten dollars ($10.00) for researching, copying, and mailing records of the investigative files of child maltreatment cases; and

(B) A reasonable fee for reproducing copies of tapes and photographs.

(2) A fee shall not be charged to:

(A) A nonprofit or volunteer agency that requests searches of the investigative files; or

(B) A person who is indigent.

(c) (1) The department shall not release data that would identify the person who made the report unless a court of competent jurisdiction orders release of the information after the court has reviewed in camera the record related to the report and has found it has reason to believe that the reporter knowingly made a false report.

(2) However, upon request, the information shall be disclosed to the prosecuting attorney or law enforcement.

(d) (1) Any person or agency to whom disclosure is made shall not disclose to any other person a report or other information obtained pursuant to this section.

(2) However, the person or agency is permitted to consult his or her or its own attorney regarding information provided by the department.

(3) Nothing in this chapter shall be construed to prevent subsequent disclosure by the subject of the report.

(e) Any record of a screened-out report of child maltreatment shall not be disclosed except to the prosecuting attorney and law enforcement and may be used only within the department for purposes of administration of the program.

(f) An unsubstantiated report, including protected health information, shall be confidential and shall be disclosed only to:

(1) The prosecuting attorney;

(2) A subject of the report;

(3) (A) A grand jury upon a finding that information in the record is necessary for the determination of an issue before a grand jury.

(B) (i) A court in a criminal case upon finding that the information in the record is necessary for the determination of an issue before the court.

(ii) The court may disclose the report to parties under the terms or a protective order issued by the court.

(C) (i) A court in a child custody or similar civil case upon finding that the information in the record is necessary for the determination of a health or safety issue concerning a child before the court.

(ii) The court may disclose the report to the parties under the terms or a protective order issued by the court;

(4) (A) Acting in their official capacities, individual United States and Arkansas senators and representatives and their authorized staff members but only if they agree not to permit any redisclosure of the information.

(B) However, disclosure shall not be made to any committee or legislative body of any information that identifies any recipient of services by name or address;

(5) Law enforcement;

(6) Any licensing or registering authority to the extent necessary to carry out its official responsibilities;

(7) Adult protective services;

(8) The Division of Developmental Disabilities Services and the Division of Aging and Adult Services as to participants of the waiver program;

(9) A Court Appointed Special Advocate upon presentation of an order of appointment for a child who is a subject of a report;

(10) The attorney ad litem of a child who is the subject of a report; and

(11) Any person or entity to whom notification was provided under this chapter.

(g) Hard copy records of unsubstantiated reports shall be retained no longer than eighteen (18) months for purposes of audit.

(h) Information on unsubstantiated reports included in the automated data system shall be retained indefinitely to assist the department in assessing future risk and safety.






Subchapter 10 - -- Protective Custody

§ 12-18-1001 - Protective custody generally.

(a) A police officer, law enforcement, a juvenile division of circuit court judge during juvenile proceedings concerning the child or a sibling of the child, or a designated employee of the Department of Human Services may take a child into custody or any person in charge of a hospital or similar institution or any physician treating a child may keep that child in his or her custody without the consent of the parent or the guardian, whether or not additional medical treatment is required, if:

(1) The child is subjected to neglect as defined under § 12-18-103(13)(B) and the department assesses the family and determines that the newborn and any other children, including siblings, under the custody or care of the mother are at substantial risk of serious harm such that the children need to be removed from the custody or care of the mother;

(2) The child is dependent as defined in the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.; or

(3) Circumstances or conditions of the child are such that continuing in his or her place of residence or in the care and custody of the parent, guardian, custodian, or caretaker presents an immediate danger to the health or physical well-being of the child.

(b) However, custody shall not exceed seventy-two (72) hours except in the event that the expiration of seventy-two (72) hours falls on a weekend or holiday, in which case custody may be extended through the next business day following the weekend or holiday.



§ 12-18-1002 - Placement in a foster home.

A county sheriff or chief of police may place a child in his or her custody in a Department of Human Services foster home if:

(1) The county sheriff or chief of police contacts the on-call worker for the department and does not get a return phone call within thirty (30) minutes;

(2) The county sheriff or chief of police contacts the department Emergency Notification Line and does not get a return phone call within fifteen (15) minutes;

(3) The foster parent is personally well-known to the county sheriff or the chief of police;

(4) The county sheriff or chief of police has:

(A) Determined that the foster parent's home is safe and provides adequate accommodations for the child; and

(B) Performed a criminal record and child maltreatment check on the foster parent as required under § 9-28-409; and

(5) On the next business day, the county sheriff or chief of police immediately notifies the department of the time and date that the child was placed in the foster parent's home.



§ 12-18-1003 - Consent for health care and services.

An individual taking a child into custody may give effective consent for medical, dental, health, and hospital services during protective custody.



§ 12-18-1004 - Notice when custody is invoked.

In any case in which custody is invoked, the individual taking the child into custody shall notify the Department of Human Services in order that a child protective proceeding may be initiated within the time specified in this subchapter.



§ 12-18-1005 - Location.

(a) A school, residential facility, hospital, or similar institution where a child may be located shall not require a written order for the Department of Human Services to take a seventy-two-hour hold under this section or § 9-27-313.

(b) Upon notice by the department that a hold has been taken on a child, a school, residential facility, hospital, or similar institution where the child is located shall:

(1) Retain the child until the department takes a hold on the child;

(2) Not notify the parent until the child has been removed by the department; and

(3) Provide the parent or guardian with the name and contact information of the department employee regarding the hold on the child.



§ 12-18-1006 - Custody of children generally -- Health and safety of the child.

(a) During the course of any child maltreatment investigation, whether conducted by the Department of Human Services, the Department of Arkansas State Police, or local law enforcement, the Department of Human Services shall assess whether or not the child can safely remain in the home.

(b) The child's health and safety shall be the paramount concern in determining whether or not to remove a child from the custody of his or her parents.



§ 12-18-1007 - Services to families generally.

(a) The Department of Human Services shall have the authority to make referrals or provide services during the course of a child maltreatment investigation.

(b) Any family may request supportive services from the department.

(c) Supportive services shall be offered for the purpose of preventing child maltreatment.



§ 12-18-1008 - Removal from home -- Procedure.

(a) If an investigation under this chapter determines that the child cannot safely remain at home, the Department of Human Services shall take steps to remove the child under custody as outlined in this chapter or pursuant to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.

(b) After the Department of Human Services has removed the child, the child shall be placed in a licensed or approved foster home, shelter, facility, or an exempt child welfare agency as defined at § 9-28-402(12).

(c) No one, including the family, the Department of Human Services, the Department of Arkansas State Police, or local law enforcement shall allow a child to be placed in a nonapproved or nonlicensed foster home, shelter, or facility.



§ 12-18-1009 - When the investigation determines that the child can safely remain at home.

If an investigation under this chapter determines that a child can safely remain at home, the parents retain the right to keep the child at home or to place the child outside the home.



§ 12-18-1010 - When a child maltreatment investigation is determined to be true or true but exempted.

(a) If an investigation under this chapter is determined to be true or true but exempted under § 12-18-702(2)(C), the Department of Human Services may open a protective services case.

(b) (1) If the department opens a protective services case, it shall provide services to the family in an effort to prevent additional maltreatment to the child or the removal of the child from the home.

(2) The services shall be relevant to the needs of the family.

(c) If at any time during the protective services case the department determines that the child cannot safely remain at home, it shall take steps to remove the child under custody as outlined in this chapter or under the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.

(d) Upon request, the department shall be provided at no cost a copy of the child's public and private school records if the department has an open protective services case.

(e) Upon request, the department shall be provided a copy of the results of radiology procedures, videotapes, photographs, or medical records on a child if the department has an open protective services case.



§ 12-18-1011 - When a report of child maltreatment is determined to be unsubstantiated.

(a) If the report of child maltreatment is unsubstantiated, the Department of Human Services may offer supportive services to the family.

(b) The family may accept or reject supportive services at any time.






Subchapter 11 - -- Public Disclosure of Information on Fatalities and Near Fatalities

§ 12-18-1101 - Procedure if the investigation is pending on a fatality.

Upon request, the Department of Human Services shall release the following information to the general public when an investigation is pending on a report of a fatality of a child to the Child Abuse Hotline:

(1) Age, race, and gender of the child;

(2) Date of the child's death;

(3) Allegations or preliminary cause of death;

(4) County and placement of the child at the time of incident leading to the child's death;

(5) Generic relationship of the alleged offender to the child;

(6) Agency conducting the investigation;

(7) Legal action taken by the department;

(8) Services offered or provided by the department now and in the past; and

(9) Name of the child.



§ 12-18-1102 - Procedure if the investigation results in a true report related to a fatality.

Upon request, the Department of Human Services shall release the following information to the general public when the investigative determination is true on a report of a fatality of a child:

(1) (A) A summary of previous child maltreatment investigations.

(B) If the previous investigation was determined true, the disclosure shall not include the name of the adult offender until due process is satisfied or the name of any offender who was under eighteen (18) years of age at the time of the act or omission of child maltreatment.

(C) If the previous investigation was determined unsubstantiated, the disclosure shall not include the name of the person alleged to be the offender;

(2) A summary of the current child maltreatment investigation, including:

(A) The nature and extent of the child's present and past injuries;

(B) Medical information pertaining to the death; and

(C) The name of the offender if due process has been satisfied or the offender has been arrested;

(3) All risk and safety assessments completed on the child;

(4) Information about criminal charges, if known; and

(5) Any action taken by the Department of Human Services or the Crimes Against Children Division of the Department of Arkansas State Police, including personnel action and licensing action.



§ 12-18-1103 - Procedure if the investigation results in an unsubstantiated report related to a fatality.

Upon request, the Department of Human Services shall release the following information to the general public when the investigative determination is unsubstantiated on a report of a fatality of a child:

(1) (A) A summary of previous child maltreatment investigations.

(B) If the previous investigation was determined true, the disclosure shall not include the name of the adult offender until due process is satisfied or the name of any offender who was under eighteen (18) years of age at the time of the act or omission of child maltreatment.

(C) If the previous investigation was determined unfounded, the disclosure shall not include the name of the person alleged to be the offender;

(2) A summary of the current child maltreatment investigation, including medical information pertaining to the death, however, the name of the alleged offender shall not be disclosed;

(3) All risk and safety assessments completed on the child;

(4) Information about criminal charges, if known; and

(5) Any action taken by the Department of Human Services or the Crimes Against Children Division of the Department of Arkansas State Police, including personnel action and licensing action.



§ 12-18-1104 - Information not to be released regarding a child fatality.

Concerning the fatality of a child, the Department of Human Services shall not release:

(1) Information on siblings of the child;

(2) Attorney-client communications; or

(3) Any information if release of such information would jeopardize a criminal investigation.



§ 12-18-1105 - Procedure if the investigation is pending related to a near fatality.

Upon request, the Department of Human Services shall release the following information to the general public when an investigation is pending on a report of a near fatality of a child to the Child Abuse Hotline:

(1) Age, race, and gender of the child;

(2) Date of the near fatality;

(3) Allegations or preliminary cause of the near fatality;

(4) County and placement of the child at time of the near fatality;

(5) Generic relationship of the alleged offender to the child;

(6) Agency conducting the investigation;

(7) Legal action taken by the department; and

(8) Services offered or provided by the department now and in the past.



§ 12-18-1106 - Procedure if the investigation results in a true report related to a near fatality.

Upon request, the Department of Human Services shall release the following information to the general public when the investigative determination is true on a report of a near fatality of a child:

(1) A nonidentifying summary of any previous child maltreatment investigations;

(2) A nonidentifying summary of the current child maltreatment investigation, including:

(A) The nature and extent of the child's present and past injuries; and

(B) Medical information pertaining to the incident;

(3) Information about criminal charges, if known; and

(4) Any action taken by the Department of Human Services or the Crimes Against Children Division of the Department of Arkansas State Police, including personnel action and licensing action.



§ 12-18-1107 - Procedure if the investigation results in an unsubstantiated report related to a near fatality.

Upon request, the Department of Human Services shall release the following information to the general public when the investigative determination is unsubstantiated on a report of a near fatality of a child:

(1) A nonidentifying summary of any previous child maltreatment investigations;

(2) A nonidentifying summary of the current child maltreatment investigation;

(3) Information about criminal charges, if known; and

(4) Any action taken by the Department of Human Services or the Crimes Against Children Division of the Department of Arkansas State Police, including personnel action and licensing action.



§ 12-18-1108 - Information not to be released in a child near fatality.

Concerning the near fatality of a child, the Department of Human Services shall not release:

(1) Information on siblings of the child;

(2) Attorney-client communications; or

(3) Any information if release of such information would jeopardize a criminal investigation.









Chapter 19-24 - [Reserved.]

[Reserved]






Subtitle 3 - Correctional Facilities And Programs

Chapter 25 - Public Hearing Requirements Prior to Location of Community-Based Residential Facilities

§ 12-25-101 - Location or construction of residential facilities for sexual or violent offenders -- Public hearings.

(a) (1) No state agency, board, commission, or governing body of any municipality or county shall approve the location or construction of any community-based residential facility housing juveniles or adults adjudicated or convicted of any sexual or violent offense or any other offense that would constitute a Class C felony or higher, even if the facility otherwise conforms to applicable zoning ordinances, until a public hearing is conducted in the municipality or county of the proposed location of the facility at least thirty (30) days prior to the contracting for the acquisition of any property on which to locate the proposed facility or any existing structure in which to locate the proposed facility by the owner, operator, or care provider of the proposed facility.

(2) No community-based residential facility housing juveniles or adults adjudicated or convicted of any sexual or violent offense or any other criminal offense that would constitute a Class C felony or higher shall be located or constructed within any municipality or county of this state until a public hearing is conducted in the municipality or county of the proposed location of the facility at least thirty (30) days prior to the contracting for the acquisition of any property on which to locate the proposed facility or any existing structure in which to locate the proposed facility by the owner, operator, or care provider of the proposed facility.

(b) All residents within one thousand feet (1000') of the proposed location of the facility shall be notified by mail at least ten (10) days prior to the day of the hearing.






Chapter 26 - Criminal Detention Facilities Standards

§ 12-26-101 - Policy -- Purpose of chapter.

(a) It is declared to be the policy of the State of Arkansas that all criminal detention facilities within the counties of the state shall conform to certain minimum standards of construction, maintenance, and operation.

(b) It is the purpose of this chapter to implement this policy by establishing a criminal detention facilities review committee within each of the judicial districts of the state with the authority and responsibility to administer the provisions of this chapter and other laws enacted relating to standards for criminal detention facilities.



§ 12-26-102 - Definitions.

As used in this chapter:

(1) "Committee" means the criminal detention facilities review committee established in each of the judicial districts of this state;

(2) "Criminal detention facility" means any institution operated by a political jurisdiction or a combination of jurisdictions for the care, keeping, or rehabilitative needs of adult criminal offenders, including regional jails, county jails, municipal jails, and temporary holding units;

(3) "Intermediate or long-term facility" means a criminal detention institution in which prisoners may be held from the time of intake through a one-year period;

(4) "Short-term facility" means any institution operated by a local unit of government in which persons may be incarcerated from the time of intake up to sixty (60) days; and

(5) "Twenty-four-hour or overnight facility" means any institution operated by a local government in which persons may be incarcerated from the time of intake up to twenty-four (24) hours.



§ 12-26-103 - Review coordinator.

(a) There is established the office of Criminal Detention Facilities Review Coordinator which shall consist of:

(1) A criminal detention facilities review coordinator, who shall be appointed by and serve at the pleasure of the Governor;

(2) A juvenile justice specialist; and

(3) An administrative assistant.

(b) The coordinator's office shall be responsible for promulgating minimum standards for the construction, maintenance, and operation of local, county, regional, or state criminal detention facilities and juvenile detention facilities in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) The coordinator shall perform all duties necessary to assure uniformity in the interpretation and administration of the minimum standards by the several committees.



§ 12-26-105 - Judicial district review committees created -- Members.

(a) (1) There is created within each judicial district a criminal detention facility review committee to be composed of at least five (5) members who are residents within the judicial district and who hold no public office.

(2) Each county within a judicial district shall have at least one (1) representative on the committee. If the number of counties in a judicial district exceeds five (5), the membership of the committee shall be increased to the nearest odd number that provides for representation from each county.

(3) There shall be at least one (1) member on each committee who is a youth services worker or juvenile advocate.

(b) (1) The membership of each committee shall be appointed by the Governor. The members shall be appointed for terms of four (4) years.

(2) Members of the committees are permitted to succeed themselves.

(3) In the event a vacancy occurs on a committee, the remaining members of the committee shall notify, in writing, the appointing body of the vacancy, and the appointing body shall appoint another member to serve the remainder of the vacated term.

(c) Each year the members shall elect one (1) member to serve as chair.

(d) The committees shall function as state agencies. Members shall enjoy all of the rights and privileges of state officers while performing their duties as assigned by this chapter. This protection extends to any case that may arise as a result of those duties with no time limitation except as may already exist by other statutes.

(e) The members shall receive no compensation or remuneration, provided that the state shall reimburse the members for clerical and typing expenses approved by the Criminal Detention Facilities Review Coordinator. Members may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 12-26-106 - Powers and duties of committees.

The criminal detention facility review committees shall have the authority and responsibility to:

(1) Provide consultation and technical assistance to county and local government officials with respect to criminal detention facilities and juvenile detention facilities;

(2) Visit and inspect the criminal detention facilities and juvenile detention facilities for compliance with the standards as established under § 12-26-103;

(3) Advise government officials and other appropriate persons of deficiencies in the facilities and make recommendations for improvements;

(4) Submit written reports of the inspections to appropriate agencies and persons as provided in § 12-26-107;

(5) Review and comment on plans for the construction and major modification or renovation of the criminal detention facilities and juvenile detention facilities; and

(6) Perform such other duties as may be necessary to carry out the policy of the state regarding criminal detention facilities and juvenile detention facilities.



§ 12-26-107 - Inspection of facility -- Report.

(a) Except as otherwise provided in this chapter, each criminal detention facility review committee shall visit and inspect each criminal detention facility and each juvenile detention facility, if any, in its judicial district at least annually for the purpose of determining the conditions of confinement, the treatment of prisoners, and whether the facilities comply with the minimum standards established pursuant to this chapter.

(b) (1) A written report of each inspection shall be made within thirty (30) days following such inspection to the chief circuit judge for the judicial district within which the facility is located and to the county judge or the governing body of the political subdivision whose facility is the subject of the report.

(2) The report shall specify those respects in which the facility does not comply with the required minimum standards.



§ 12-26-108 - Failure to meet minimum standards -- Procedure.

(a) (1) If an inspection under this chapter discloses that the criminal detention facility or juvenile detention facility does not meet the minimum standards established by the Criminal Detention Facilities Review Coordinator, the criminal detention facility review committee shall send notice, together with the inspection report, to the governing body responsible for the criminal detention facility or juvenile detention facility and to the duly constituted grand jury for the county in which the criminal detention facility or juvenile detention facility is located.

(2) A copy of the notice required by this chapter shall also be sent to the chief circuit judge of the judicial district in which the facility is located.

(b) The appropriate governing body or the grand jury, or both, shall promptly meet to consider the inspection report, and the committee chair shall appear to advise and consult concerning appropriate corrective action.

(c) The governing body or the grand jury, or both, shall then initiate appropriate corrective action within six (6) months of the receipt of the inspection report or may voluntarily close the detention facility or the objectionable portion of the detention facility.

(d) (1) If the governing body or the grand jury fails to initiate corrective action within six (6) months after receipt of such inspection report, or fails to correct the disclosed conditions, or fails to close the detention facility or the objectionable portion thereof, the committee is authorized to petition a circuit court within the judicial district in which the facility is located to close the facility.

(2) The petition shall include the inspection report regarding the facility.

(3) The local governing body shall then have thirty (30) days to respond to the petition and shall serve a copy of the response on the committee chair by certified mail, return receipt requested.

(e) Thereafter, a hearing shall be held on the petition before the circuit court, and an order rendered by such court which:

(1) Dismisses the petition of the committee;

(2) Directs that corrective action be initiated in some form by the local governing body or by the grand jury with respect to the criminal detention facility in question; or

(3) Directs that the criminal detention facility be closed.

(f) An appeal from the decision of the circuit court may be taken to the Supreme Court.



§ 12-26-109 - Advisory council.

The Governor may establish a citizen advisory council composed of Arkansas citizens to advise the Criminal Detention Facilities Review Coordinator regarding jail standards.






Chapter 27 - Department of Correction -- Department of Community Correction

§ 12-27-101 - Purposes and construction of the Department of Correction.

(a) (1) The purpose of this act is to establish a Department of Correction that shall assume the custody, control, and management of the state penitentiary, execute the orders of criminal courts of the State of Arkansas, and provide for the custody, treatment, rehabilitation, and restoration of adult offenders as useful law-abiding citizens within the community.

(2) The department shall be under the supervision and control of the Board of Corrections.

(3) To accomplish the objectives and purposes of this act in an effective, coordinated, and uniform manner, the department shall be responsible for the maintenance, supervision, and administration of adult detention and correctional services of the state as determined by the board.

(4) Institutions and services shall be diversified in program, construction, and staff to provide effectually and efficiently for the maximum custody, care, supervision, and treatment of those persons committed to the department.

(b) This act shall be liberally construed so as to effectuate its purposes.



§ 12-27-102 - Enforcement of penalties -- Report of crimes.

(a) All laws of this state prescribing penalties for violations concerned with or affecting the state penitentiary or inmates thereof shall be equally applicable to the Department of Correction and shall be enforced accordingly.

(b) In the event any crime shall be committed in any institution of the department, it shall be the duty of the Director of the Department of Correction, or his or her designated employee, to report the crime to the county sheriff and prosecuting attorney of the county in which the institution is located in which the crime, or alleged crime, took place.



§ 12-27-103 - Department of Correction -- Creation -- Powers and duties.

(a) There is established, under the supervision, control, and direction of the Board of Corrections, a Department of Correction.

(b) The Department of Correction shall have the following functions, powers, and duties, administered in accordance with the policies, rules, and regulations promulgated by the Board of Corrections:

(1) The Department of Correction shall have exclusive jurisdiction over the care, charge, custody, control, management, administration, and supervision of all persons and offenders committed to, or in the custody of, the state penitentiary;

(2) The Department of Correction shall assume management and control over all properties, both real and personal, facilities, books, records, equipment, supplies, materials, contracts, funds, moneys, equities, and all other properties belonging to the state penitentiary, except those deemed by the Board of Corrections to be more appropriate for placement in the Department of Community Correction. The Department of Correction shall administer said properties in accordance with the provisions of this act and other laws applicable to the administration of the state correctional system;

(3) The Department of Correction shall assume all obligations, contracts, indebtedness, liabilities, and other obligations of the state penitentiary system existing on March 1, 1968;

(4) (A) The Department of Correction shall have custody, management, and control over all institutions and facilities, and the inmates therein, now belonging to the state penitentiary or hereafter established by the Department of Correction for the custodial correction and rehabilitation of persons committed to the Department of Correcton for its care, except for those institutions established by or transferred to the Department of Community Correction.

(B) Legal custody of inmates transferred to the Department of Community Correction shall remain with the Department of Correction unless altered by court order;

(5) The Department of Correction shall establish and operate classification committees, diagnosis and treatment programs, and such other programs as may be desirable to fulfill the purposes of this act;

(6) The Department of Correction shall employ such officers, employees, and agents and shall secure such offices and quarters as are deemed necessary to discharge the functions of the Department of Correction;

(7) The Department of Correction shall receive all offenders committed to the Department of Correction for conviction of felonies or other offenses, the punishment of which is commitment to the penitentiary under the laws of this state, and shall be responsible for the care, custody, and correction of such persons pursuant to policies established by the Board of Corrections;

(8) The Department of Correction shall operate all farming, livestock, industries, and other income-producing facilities of the Department of Correction and shall sell the products of its industries and farms in the manner provided by law;

(9) The Department of Correction may establish and operate regional adult detention facilities, provided funds therefor have been authorized and appropriated by the General Assembly;

(10) The Department of Correction shall cooperate with municipalities and counties in this state in providing consulting services when requested with respect to detention and correctional facilities operated by the municipalities or counties;

(11) The Department of Correction shall cooperate with law enforcement agencies of this state, the United States, institutions of this state for the detention, custody, and care of delinquent and dependent juveniles, and with all agencies and departments of this state offering services or programs of welfare, rehabilitation, and other services for the benefit of persons committed to the Department of Correction;

(12) The Department of Correction may accept gifts, grants, and funds from public and private sources with prior approval of the Board of Corrections and administer the same in furtherance of the purposes of this act;

(13) (A) The Department of Correction shall have the authority to issue warrants for the retaking of any person who, committed to its custody, unlawfully escapes therefrom.

(B) The warrant shall:

(i) Authorize all law enforcement officials of this state to take custody and return the person named therein to the custody of the Department of Correction; and

(ii) Authorize all law enforcement officials of this state, any other state, and the federal government to take custody and detain the person in any suitable detention facility while awaiting further transfer to the Department of Correction;

(14) The Department of Correction may cooperate with and contract with the federal government, governmental agencies of Arkansas and other states, political subdivisions of Arkansas, political subdivisions of other states, and private contractors to provide and improve correctional operations;

(15) The Department of Correction shall cooperate with the Department of Community Correction, the Parole Board, the Arkansas Sentencing Commission, judicial districts, municipalities, and counties in this state in providing guidance and services required to ensure a full range of correctional options for the state as a whole;

(16) The Department of Correction shall provide support to the Department of Community Correction as determined by the Board of Corrections;

(17) The Department of Correction shall assist the Board of Corrections in the furtherance of its goals by staffing the specific charges articulated for it through legislation and by the Board of Corrections; and

(18) The Department of Correction shall establish programs of research, evaluation, statistics, audit, and planning, including studies and evaluation of the performance of various functions and activities of the department and studies affecting the treatment of offenders and information about other programs.



§ 12-27-104 - Board of Corrections -- Members -- Records -- Staff.

(a) The Board of Corrections shall be composed of seven (7) voting members:

(1) Five (5) citizen members;

(2) The chair of the Parole Board; and

(3) One (1) member of a criminal justice faculty who is employed at any four-year university in Arkansas.

(b) The Board of Corrections shall elect a chair annually in accordance with rules and regulations developed by the Board of Corrections.

(c) (1) All members of the Board of Corrections shall serve a term of seven (7) years, unless they resign or are removed.

(2) Vacancies occurring before the expiration of a term shall be filled in the manner provided for members first appointed.

(3) Members shall serve until their replacements are appointed.

(4) The Governor shall appoint those members not determined by virtue of their office when vacancies occur.

(d) (1) (A) A member of the Board of Corrections may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(B) However, a member shall receive a per diem stipend and reimbursement for expenses for both official meetings and related activities associated with attending to the business of the Board of Corrections, the Department of Correction, the Department of Community Correction, and the Corrections School System for up to an annual average of seven (7) days per month.

(C) The reimbursement for use of private airplanes shall be in accordance with state travel rules.

(D) A public university employee or other state employee who serves on the Board of Corrections is allowed to receive a per diem stipend and reimbursement of expenses for both official meetings and related activities associated with attending to the business of the Board of Corrections.

(2) All expenses that may be reimbursed to members of the Board of Corrections and stipends as provided in § 25-16-901 et seq. shall be payable from the maintenance funds appropriated for the Department of Correction and the Department of Community Correction.

(e) The Governor shall appoint an advisory judicial group to facilitate coordination among the judicial system, the Department of Correction, and the Department of Community Correction to promote the effective and efficient use of correctional resources in furtherance of sentencing policy adopted by the General Assembly.

(f) The Board of Corrections, in cooperation with the Governor, may establish additional advisory groups composed of professionals from the criminal justice system and citizens representing specific criminal justice interest groups to assist the Board of Corrections in its charge.

(g) The Board of Corrections shall meet no less than quarterly.

(h) The Board of Corrections shall submit to the Governor and the General Assembly a biennial report six (6) months prior to the convening of the regular session.

(i) (1) The Board of Corrections shall keep regular minutes of all its meetings, visits, and proceedings and shall cause the minutes, together with all orders, rules, and regulations adopted by it, to be recorded in a book which shall be kept by the secretary of the Board of Corrections for that purpose.

(2) The record shall be signed by the members of the Board of Corrections present at the meeting or visit and shall at all times be open to the inspection of the Governor or any member of the General Assembly.

(j) (1) The Board of Corrections shall employ necessary staff to assist with the range and diversity of its charge.

(2) In addition to Board of Corrections staff, the Board of Corrections may reassign staff from the departments it governs for either short-term or long-term service to the Board of Corrections.



§ 12-27-105 - Board's powers and duties.

(a) The purpose of the Board of Corrections is to manage correctional resources in the state such that offenders are held accountable for their actions, victims' needs are addressed in a positive manner, and the safety of society is enhanced.

(b) In furtherance of its purpose, the Board of Corrections shall have the following powers and duties:

(1) (A) General supervisory power and control over the Department of Correction and the Department of Community Correction and shall perform all functions with respect to the management and control of the adult correctional institutions and community correction options of this state contemplated by Arkansas Constitution, Amendment 33.

(B) No provision of this act shall abridge, diminish, or curtail in any respect the authority vested in the Board of Corrections as the successor to the State Penitentiary Board and the Arkansas Adult Probation Commission to govern and supervise the administration of the state penal institutions and community correction options;

(2) To coordinate resources for the corrections system, in conjunction with sentencing policy developed by the Arkansas Sentencing Commission, in a fashion that best serves the needs of the state, the entities encompassed, and the individuals served by and affected by corrections;

(3) To review and approve budgets submitted by the Department of Correction and the Department of Community Correction prior to submission for executive and legislative approval;

(4) To develop and approve policy and management decisions for the Department of Correction and the Department of Community Correction, evaluating their impact on corrections as a whole;

(5) To assist in the development of impact statements and recommendations on all existing and proposed legislation with regard to its effect on corrections as a whole, in cooperation and coordination with the commission;

(6) To coordinate the implementation and continued utilization of community correction options in support of sentencing policies developed by the commission;

(7) To investigate, monitor, and address the needs of the state for adequate housing, treatment, and employment of individuals involved in state-funded correctional programs, facilities, and states of supervision;

(8) To establish programs of research, statistics, and planning, including studies and evaluation of the performance of the various functions and activities of the board, in cooperation and coordination with the commission;

(9) Appoint temporary or permanent advisory committees for such purposes as it may determine;

(10) (A) Authorized and empowered to investigate, consider, and determine the needs of the state for adequately housing, treating, and employing prisoners of the state and to provide adequate facilities for such housing, treatment, and employment.

(B) The Board of Corrections is authorized and empowered to obtain and approve plans and specifications for the necessary buildings and plants to meet such needs and to provide for the construction and equipment of such buildings and plants;

(11) By and with the advice and approval of the Governor, at its discretion may close the operation of any penal institution or prison farm if it deems such action necessary and more economical;

(12) To establish minimum standards for supervision, contact, programming, housing, and employee hiring within the parameters of those departments encompassed under its control;

(13) To establish a code of ethics for all employees, both institutional and community correction;

(14) To require and review annual audits of appropriate programs and facilities associated with the Board of Corrections;

(15) To prescribe the duties of all personnel of the Department of Correction and the Department of Community Correction and the regulations governing the transfer of employees within each department and between departments;

(16) Authorized to review, approve, make application for, and accept grants, gifts, and funds from any entity on behalf of any entity encompassed within the control of the Board of Corrections in carrying out and completing such projects as may be approved for the enumerated purposes and projects of this section;

(17) (A) Authorized to establish fees to be levied by the courts and paid by probationers during the probationary period.

(B) The Board of Corrections may also establish fees found necessary for participation in any community correction program or service.

(C) The payment of such sanctions and fees may be a condition of probation, parole, post prison transfer, or attached to admission and participation in a community correction program.

(D) The moneys collected shall be deposited in an earmarked account at the state level to be used solely for the continuation and expansion of community correction in this state.

(E) Economic sanction officers are to be authorized by the Department of Community Correction to perform these duties pursuant to policies and procedures adopted by the Board of Corrections and in accord with any state statutory accounting requirements; and

(18) To delegate duties to Board of Corrections staff and departmental staff as necessary and appropriate to fulfill its responsibilities to the state.



§ 12-27-106 - Publication of rules, laws, and regulations.

It shall be the duty of the Board of Corrections to publish in pamphlet form and to post in conspicuous places about the Department of Correction farms and all other penal institutions all rules, laws, and regulations promulgated by the board with reference to the conduct of the prisoners confined therein.



§ 12-27-107 - Director.

(a) The Director of the Department of Correction, who shall be the executive, administrative, budgetary, and fiscal officer of the department, shall be appointed by the Board of Corrections at a salary fixed by the Board of Corrections which shall not exceed the maximum salary for the position established by law.

(b) The director shall be qualified for the position by character, ability, education, training, and successful administrative experience in correctional or related fields.

(c) The director shall serve at the pleasure of the Board of Corrections.

(d) Subject to the rules, regulations, policies, and procedures prescribed by the Board of Corrections, the director shall:

(1) Administer the Department of Correction and supervise the administration of all institutions, facilities, and services under the jurisdiction of the Department of Correction;

(2) Employ such personnel as are required in the administration of the provisions of this act, provided that the employment of personnel shall be in accordance with the applicable laws and personnel regulations of the state;

(3) Institute programs for the training and development of personnel within the Department of Correction and have authority to suspend, discharge, or otherwise discipline personnel in accordance with policies prescribed by the Board of Corrections;

(4) Make an annual report to the Board of Corrections, which will be forwarded to the Governor and the General Assembly, on the work of the Department of Correction, including statistics and other data, income derived by the Department of Correction from agriculture, livestock, and other farming activities and from prison inmates' activities, a summary of expenditures of the Department of Correction, and progress reports regarding internal issues such as inmate discipline, utilization of programming, facilities and bed space utilization, upkeep issues, and construction needs;

(5) Cooperate with the Department of Community Correction, the Parole Board, the Arkansas Sentencing Commission, judicial districts, counties, and municipalities to provide the guidance and services required to ensure a full range of correctional options for the state as a whole; and

(6) (A) Designate those employees of the Department of Correction who shall have the powers of peace officers in the enforcement of criminal laws to the extent they apply to employees, inmates, and persons on Department of Correction property, while participating in the search and capture of an inmate who has escaped custody, or while assisting law enforcement officers in the search and capture of any fugitive or escapee from another jurisdiction.

(B) The employees so designated have the authority to use blue rotating or flashing emergency lights on Department of Correction vehicles and exercise other law enforcement powers exercised by police and other law enforcement personnel.



§ 12-27-108 - Authentication of records.

(a) For authentication of the records, process, and proceedings of the Department of Correction, the Director of the Department of Correction may adopt and keep an official seal for the use of his or her office, and the seal shall receive judicial notice in all of the courts of the state.

(b) All acts, orders, regulations, reports, and other records of the department or copies thereof which are entitled to judicial notice shall be certified to by the director with the seal affixed thereto.



§ 12-27-109 - Oaths of director and superintendents.

The Director of the Department of Correction and each of the superintendents of the institutions within the Department of Correction shall, before entering upon their respective duties, take and subscribe to and file in the office of the Secretary of State, an oath that he or she will support the Constitution of the United States and the Constitution of the State of Arkansas and faithfully perform the duties upon which he or she is about to enter.



§ 12-27-110 - Administrative headquarters.

The Board of Corrections shall locate the administrative headquarters of the Department of Correction and the Department of Community Correction at a suitable site or sites to be chosen by the board.



§ 12-27-111 - Improvements.

(a) The Board of Corrections and the Director of the Department of Correction shall decide what improvements are necessary, which are not otherwise provided by law. These improvements shall be made under the direction and supervision of the director.

(b) In making any necessary improvements under the provisions of this section, if in his or her discretion it shall be deemed necessary, the director may employ the services of an engineer, draftsman, or architect to make such plans and specifications as may be necessary.



§ 12-27-112 - Sale of lands and facilities of the department.

(a) None of the lands under the control and jurisdiction of the State Penitentiary on March 1, 1968, shall be sold or otherwise disposed of by the Board of Corrections or the Department of Correction except upon specific authorization by the General Assembly.

(b) (1) The authority granted state boards and commissions to sell land belonging to state institutions, as provided in §§ 22-6-601 and 22-6-602, shall not be applicable to the penitentiary, the board, and the department.

(2) It is the intent of this section that lands under the control and jurisdiction of the penitentiary on March 1, 1968, may be sold or otherwise disposed of only upon specific authorization therefor by laws enacted by the General Assembly subsequent to March 1, 1968.



§ 12-27-113 - Commitments to the Department of Correction -- Records.

(a) (1) All commitments to the Department of Correction shall be to the Department of Correction and not to a particular institution.

(2) Commitments may provide for judicial transfer to the Department of Community Correction.

(b) (1) The Director of the Department of Correction, in accordance with the rules, procedures, and regulations promulgated by the Board of Corrections shall transfer an inmate to the Department of Community Correction, pursuant to a judicial transfer, or assign a newly committed inmate to an appropriate facility of the Department of Correction.

(2) The director may transfer an inmate from one (1) facility to another consistent with the commitment and in accordance with treatment, training, and security needs.

(3) Inmates may be transferred between the Department of Correction and the Department of Community Correction within the constraints of law applicable to judicial transfer, subject to the policies, rules, and regulations established by the Board of Corrections, and conditions set by the Parole Board.

(4) The Department of Correction shall retain legal custody of all inmates transferred to community correction unless altered by court order.

(c) (1) When a prisoner is committed to the Department of Correction, his or her commitment papers must include a report on the circumstances attending the offense, particularly such circumstances as tend to aggravate or extenuate the offense, which report shall be kept in the permanent file of such prisoner.

(2) The report shall be prepared by the prosecutor or deputy prosecutor who represented the state in the proceeding against the prisoner. The report shall be approved by the sentencing judge.

(d) (1) It shall be the duty of the Department of Correction to transport all inmates committed to the Department of Correction to their respective institutions.

(2) It shall be the duty of every county sheriff within the State of Arkansas to notify the director of the number of persons in his or her charge who are under commitment to the Department of Correction, and it shall be the duty of the director to send for, take charge of, and safely transport, free of charge, the convicted persons to the assigned institution of the Department of Correction as determined by the director.

(3) However, if the county sheriff of any county, in his or her discretion, determines it would be in the best interest of the prisoner and the public to immediately transport the convicted person to the Department of Correction, the county sheriff may transport the person, and the county sheriff shall be entitled therefor to the fees provided by law.

(e) (1) The director shall make and preserve a full and complete record of each and every person committed to the Department of Correction, along with a photograph of the person and data pertaining to his or her trial conviction and past history.

(2) (A) To protect the integrity of those records and to ensure their proper use, it shall be unlawful to permit inspection of or disclose information contained in those records or to copy or issue a copy of all or part of any record except as authorized by administrative regulation or by order of a court of competent jurisdiction.

(B) The regulations shall provide for adequate standards of security and confidentiality of those records.

(3) For those inmates committed to the Department of Correction and judicially transferred to the Department of Community Correction, the preparation of this record may be delegated to the Department of Community Correction pursuant to policies applicable to records transmission adopted by the Board of Corrections.

(4) Administrative regulations may authorize the disclosure of information contained in such records for research purposes.



§ 12-27-114 - Inmates in county jails -- Reimbursement of county -- Medical care.

(a) (1) (A) (i) In the event the Department of Correction cannot accept inmates from county jails due to insufficient bed space, the Department of Correction shall reimburse the counties from the County Jail Reimbursement Fund at rates determined by the Chief Fiscal Officer of the State, after consultation with the Division of Legislative Audit and the Department of Correction and upon approval by the Governor, until the appropriation and funding provided for that purpose are exhausted.

(ii) The reimbursement rate shall include the county's cost of transporting the inmates to the Department of Correction.

(B) (i) Reimbursement shall begin on the date of sentencing if the judgment and commitment order is received by the Department of Correction not later than twenty-one (21) days from the sentencing date.

(ii) If the judgment and commitment order is received by the Department of Correction twenty-two (22) or more days after the sentencing date, reimbursement shall begin on the date the Department of Correction receives the judgment and commitment order.

(2) (A) In the event the Department of Community Correction cannot accept inmates from county jails due to insufficient bed space or shall have an inmate confined in a county jail under any prerelease program, the Department of Community Correction shall reimburse the counties from the fund at rates determined by the Chief Fiscal Officer of the State, after consultation with the division and the Department of Correction, and upon approval by the Governor, until the appropriation and funding provided for that purpose are exhausted.

(B) (i) Reimbursement shall begin on either the date of sentencing or the date of placement on probation accompanied with incarceration in the Department of Community Correction if the judgment and commitment order or the judgment and disposition order, whichever is applicable, is received by the Department of Community Correction not later than twenty-one (21) days from either the date of sentencing or the date of placement on probation accompanied with incarceration in the Department of Community Correction.

(ii) If the judgment and commitment order or the judgment and disposition order, whichever is applicable, is received by the Department of Community Correction twenty-two (22) or more days after the date of sentencing or the date of placement on probation accompanied with incarceration in the Department of Community Correction, reimbursement shall begin on the date the Department of Community Correction receives either the judgment and commitment order or the judgment and disposition order, whichever is applicable.

(b) (1) (A) In the first week of each month, the Department of Correction and the Department of Community Correction shall prepare an invoice for each inmate received from a county during the previous month.

(B) The invoice shall reflect the number of days an inmate was in the county jail in an awaiting-bed-space status.

(2) (A) The Department of Correction and the Department of Community Correction shall verify and forward the invoices to the applicable county sheriff to certify the actual number of days the state inmates were physically housed in the county jail.

(B) (i) Upon written request of a county judge, county treasurer, or county sheriff, the Department of Correction and the Department of Community Correction shall provide to the county official making the request of a written report summarizing the year-to-date county jail reimbursement invoices prepared and forwarded for verification by the Department of Correction and the Department of Community Correction and payment from the fund.

(ii) In addition, the report shall include a summary of invoices returned by each county for payment for previous months within the fiscal year, the amounts paid, and any balances owed.

(3) The certified invoices shall then be returned to the Department of Correction and the Department of Community Correction for payment from the fund.

(4) The county sheriff shall maintain documentation for three (3) calendar years to confirm the number of days each inmate was housed in the county jail.

(5) The documentation maintained by the county sheriff is subject to review by the division.

(c) (1) The Board of Corrections shall adopt regulations by which the Department of Correction or the Department of Community Correction may reimburse any county, which is required to retain an inmate awaiting delivery to the custody of either the Department of Correction or the Department of Community Correction for more than thirty (30) days, for the actual costs paid for any emergency medical care for physical injury or illness of the inmate retained under this section if the injury or illness is directly related to the incarceration and the county is required by law to provide the care for inmates in the jail.

(2) The Director of the Department of Correction or his or her designee or the Director of the Department of Community Correction or his or her designee may accept custody of any inmate as soon as possible upon request of the county upon determining that the inmate is required to have extended medical care.



§ 12-27-115 - Claims of counties for expenses -- Verification.

(a) When any county in which an institution of the Department of Correction is located shall incur expenses in connection with any legal proceedings involved or occasioned by any inmate of a penal institution, the county shall be entitled to reimbursement for such expenses from the Department of Correction Fund.

(b) All claims by counties against the fund pursuant to this section shall be itemized, and the claims shall be verified by the county judge and presented to the Director of the Department of Correction within ninety (90) days after the expense is incurred.

(c) Upon receipt of the verified claims, the director shall pay the claim from funds appropriated for the maintenance and operation of the department.



§ 12-27-116 - Use of fuel and provisions -- Issuance or sale of items produced.

(a) Except as authorized by the Board of Corrections, no officer of the Department of Correction or employee of the department shall give to anyone any fuel, forage, provisions, or manufactured articles under his or her charge, nor permit such things to be taken or used except for the use and benefit of the state.

(b) (1) The department may provide a program to provide for the orderly and equitable issuance or sale of surplus items produced or processed by the farming operations of the department to employees and, if the department provides the program, the department shall implement a monitoring system to guarantee fiscal accountability in the program.

(2) Only those individuals identified as emergency force personnel meeting the following requirements may participate in the issuance of items under this program:

(A) Individuals whose duties require long working hours beyond the normal workday of approximately 8:00 a.m. to 5:00 p.m., and the normal workweek of five (5) days a week;

(B) Individuals required for long working hours, regularly worked weekends, and holidays; or

(C) Individuals on twenty-four-hour call, seven (7) days a week.

(3) As determined by availability after meeting the needs of the inmate population, reasonable quantities of items produced or processed by the farming operations of the department or purchased in bulk for processing shall be made available under this section.

(4) There shall be a twenty-five dollar ($25.00) per month minimum allowance for commissary items.

(5) (A) Fresh surplus vegetables will be available at the cost of production as determined by the Department of Correction's Farm Accounting Division and Central Office Accounting Division to all nonemergency force employees.

(B) Vegetables will be for the use of the employee and domicile correction's family only.

(C) Only one (1) member of the domicile family will be entitled to the issuance or purchase of vegetables.

(6) The department will implement, maintain, and guarantee accountability of all items so issued to assure fiscal responsibility and total honesty in the program.



§ 12-27-117 - Employees' uniforms.

The Department of Correction is authorized to purchase identifying occupational uniforms for correctional personnel as approved by the Board of Corrections.



§ 12-27-118 - Employees' children -- Transportation to school.

(a) (1) In order to provide adequate educational opportunities for school children of personnel employed at the various institutions of the Department of Correction, in those instances in which an institution includes territory in more than one (1) school district, school children living within the boundaries of the institution may attend schools in the district of their choice.

(2) The school district in which the children choose to attend may provide transportation services and all other services normally provided school children of the district.

(b) The authority granted in this section for a school district to transport children living within territory of an institution shall supersede any existing provision of law to the contrary.



§ 12-27-120 - Retirement of employees.

(a) During their employment by the Department of Correction, all employees of the state penitentiary on March 1, 1968, shall be eligible for benefits under and shall participate in the Arkansas Public Employees' Retirement System.

(b) All employees of the department employed after March 1, 1968, shall be included in the membership of the Arkansas Public Employees' Retirement System and shall participate in the Arkansas Public Employees' Retirement System in accordance with the laws governing the Arkansas Public Employees' Retirement System.

(c) It is the intent of this section to:

(1) Allow those employees of the state penitentiary who participated before in the Arkansas State Penitentiary Employees' Retirement System to participate in and receive benefits from the Arkansas Public Employees' Retirement System; and

(2) Provide that all other employees of the department shall participate in and receive the benefits of the Arkansas Public Employees' Retirement System in the manner provided by law.



§ 12-27-121 - Transfer of inmates to foreign countries.

The Governor is empowered to authorize the Department of Correction to participate, with the assistance of federal authorities, in any treaty between the United States and a foreign country for the transfer of inmates from the custody of the department to the proper authorities of a foreign country.



§ 12-27-122 - Debt service accounts.

(a) (1) The Department of Correction is authorized to establish accounts in financial institutions other than the State Treasury for the purpose of making debt service payments on bonds issued, or leases, or both, through the Arkansas Development Finance Authority and as otherwise authorized by law.

(2) The accounts shall be entitled the "Construction Fund Deficiency Account", the "Prisoner Housing Contract Account", and the "Regional Facilities Operations Account".

(3) Receipts into the accounts so established shall be from transfers from the work-release cash funds, payments to the department for housing county and city prisoners in regional facilities, and such other sources as required.

(b) Payments made by the department from the work-release cash funds, Construction Fund Deficiency Account, Prisoner Housing Contract Account, and the Regional Facilities Operations Account which are made for bonded indebtedness or leases of regional correction facilities, or both, are specifically exempt from the provisions of §§ 19-4-801 -- 19-4-803, 19-4-804 [repealed], 19-4-805, and 19-4-806.



§ 12-27-123 - Supervision and transfer of employees.

(a) All staff, employees, and other personnel of the Department of Correction shall be under the direct supervision and control of the Director of the Department of Correction, who shall report directly to the Board of Corrections.

(b) The Compliance Division, which consists of but is not limited to a compliance attorney and an auditor, shall be under the direct authority of the board.



§ 12-27-124 - Purposes and construction of the Department of Community Correction.

(a) (1) The purpose of this act is to establish a Department of Community Correction that shall assume the management of all community correction facilities and services, execute the orders of the criminal courts of the State of Arkansas, and provide for the supervision, treatment, rehabilitation, and restoration of adult offenders as useful law-abiding citizens within the community.

(2) The department shall be under the supervision and control of the Board of Corrections.

(3) To accomplish the objectives and purposes of this act in an effective, coordinated, and uniform manner, the department shall be responsible for the administration of all community correction facilities, services, and means of supervision, including probation and parole or any type of post prison release or transfer.

(4) Facilities and services shall be diversified in program, construction, and staff to provide effectually and efficiently for the maximum care, supervision, and treatment of those persons accessing the department.

(b) This act shall be liberally construed so as to effectuate its purposes.



§ 12-27-125 - Department of Community Correction -- Creation -- Powers and duties.

(a) There is established, under the supervision, control, and direction of the Board of Corrections, a Department of Community Correction.

(b) The Department of Community Correction shall have the following functions, powers, and duties, administered in accordance with the policies, rules, and regulations promulgated by the Board of Corrections:

(1) It shall assume management and control over all properties, both real and personal, facilities, books, records, equipment, supplies, materials, contracts, funds, moneys, equities, and all other properties belonging to the Arkansas Adult Probation Commission [abolished], and all such properties deemed appropriate for transfer from the Department of Correction by the Board of Corrections;

(2) (A) It shall have management and control over all community punishment services existing on July 1, 1993, and created thereafter.

(B) It shall have management and control over all community correction facilities within the purview of the Board of Corrections existing on or created after July 1, 1993;

(3) It shall employ such officers, employees, and agents and shall secure such offices and quarters as deemed necessary to discharge the functions of the Department of Community Correction, and which are appropriately funded;

(4) It may establish and operate regional community correction facilities if funds for the regional community correction facilities have been authorized and appropriated by the General Assembly;

(5) (A) It may exercise all legally sanctioned supervision and appropriate care over all offenders referred with proper documentation from the circuit courts and all offenders transferred with proper documentation from the Department of Correction pursuant to policies established by the Board of Corrections and conditions set by the Parole Board.

(B) Legal custody remains with the referring court or the Department of Correction;

(6) It shall administer the provision of probation services for offenders processed through circuit courts;

(7) It shall administer the provision of parole services in coordination with the Parole Board and in cooperation with the Department of Correction;

(8) It shall provide support services to the Parole Board or its designated representatives as determined by the Parole Board;

(9) It shall assist the Board of Corrections in the furtherance of its goals by staffing the specific charges articulated for it through legislation and by the Board of Corrections;

(10) It shall conduct statewide public education and training to foster the provision of correctional supervision and service in community settings;

(11) It shall provide technical assistance when necessary to any entity, program, division, or agency receiving assistance or clients through the Department of Community Correction;

(12) It shall facilitate the development of a comprehensive community correction plan through the provision of funding, criteria review, and ongoing evaluation to ensure the maintenance of quality in supervision and programming;

(13) It may accept gifts, grants, and funds from both public and private sources with prior approval of the Board of Corrections;

(14) It shall establish minimum standards for case loads, programs, facilities, and equipment and other aspects of the operation of community correction programs and facilities necessary for the provision of adequate and effective supervision and service;

(15) It shall establish minimum standards for the employment of community correction employees;

(16) It shall establish programs of research, evaluation, statistics, audit, and planning, including studies and evaluation of the performance of various functions and activities of the Department of Community Correction and studies affecting the treatment of offenders and information about other programs;

(17) (A) It may receive and disburse moneys ordered to be paid by offenders pursuant to statutory economic sanctions.

(B) It may receive fees to be levied by the courts or authorized by the Board of Corrections for participation in specified programs and to be paid by offenders on community correction.

(C) The payment of such sanctions and fees may be a condition of probation, parole, or post prison transfer or attached to admission and participation in a community correction program.

(D) The moneys collected shall be deposited into an earmarked account at the state level to be used solely for the continuation and expansion of community correction in this state.

(E) Economic sanction officers are to be authorized by the Department of Community Correction to perform these duties pursuant to policies and procedures adopted by the Board of Corrections and in accord with any state statutory accounting requirements;

(18) It may cooperate and contract with the federal government, with governmental agencies of Arkansas and other states, with political subdivisions of Arkansas, and with private contractors to provide and improve community correction options;

(19) It may inspect and evaluate any community correction site and conduct audits of financial and service records at any reasonable time to determine compliance with the Board of Corrections' rules, regulations, and standards;

(20) (A) It shall maintain a full and complete record of each offender under its supervision.

(B) (i) To protect the integrity of a record described in subdivision (b)(20)(A) of this section and to ensure its proper use, it is unlawful to permit inspection of or disclose information contained in a record described in subdivision (b)(20)(A) of this section or to copy or issue a copy of any part of the record except as authorized by administrative regulation or by order of a court of competent jurisdiction.

(ii) The regulations shall provide for adequate standards of security and confidentiality of a record described in subdivision (b)(20)(A) of this section; and

(21) Subject to availability of funds, it shall employ officers, employees, and agents and secure sufficient offices for monitoring each sex offender on parole or probation who is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and who has been assessed as a risk level 3 or level 4 offender.



§ 12-27-126 - Director.

(a) The Director of the Department of Community Correction shall be appointed by the Board of Corrections at a salary fixed by the Board of Corrections, which shall not exceed the maximum salary for the position established by law.

(b) The director shall be qualified for the position by character, ability, education, training, and successful administrative experience in correctional, community correction, or related fields.

(c) The director shall serve at the pleasure of the Board of Corrections.

(d) Subject to the rules, regulations, policies, and procedures prescribed by the Board of Corrections, the director shall:

(1) Administer the Department of Community Correction and supervise the administration of all facilities, programs, and services under the Department of Community Correction's jurisdiction;

(2) Employ such personnel as are required in the administration of the provisions of this act, provided that the employment of personnel shall be in accordance with the applicable laws and personnel regulations of the state;

(3) Institute programs for the training and development of personnel within the Department of Community Correction and have authority to suspend, discharge, or otherwise discipline personnel in accordance with policies prescribed by the Board of Corrections;

(4) Make an annual report to the Board of Corrections, which will be forwarded to the Governor and the General Assembly, on the work of the Department of Community Correction, including statistics and other data, income derived from fee collection, a summary of expenditures of the Department of Community Correction, and progress reports regarding internal issues such as offender success, programming development, bed space utilization, and future needs; and

(5) Cooperate with the Department of Correction, the Parole Board, the Arkansas Sentencing Commission, judicial districts, counties, and municipalities to provide the guidance and services required to ensure a full range of correctional and community correction options for the state as a whole.



§ 12-27-127 - Judicial transfer to the Department of Community Correction.

(a) All commitments must specify that the inmate is to be judicially transferred to the Department of Community Correction pursuant to § 16-93-1206(b)(3) or the commitment will be treated as a commitment to the Department of Correction and subject to regular transfer eligibility.

(b) (1) In accordance with rules, procedures, and regulations promulgated by the Board of Corrections and the orders of the committing court, the Director of the Department of Community Correction shall assign a newly transferred inmate to an appropriate facility, placement, program, or status within the Department of Community Correction.

(2) The director may transfer an inmate from one (1) facility, placement, program, or status to another consistent with the commitment, applicable law, and in accordance with treatment, training, and security needs.

(3) (A) An inmate may be administratively transferred back to the Department of Correction from the Department of Community Correction by the Parole Board following a hearing in which the inmate is found ineligible for placement in a Department of Community Correction facility as he or she fails to meet the criteria or standards established by law or policy adopted by the Board of Corrections or has been found guilty of a violation of the rules and regulations of the facility.

(B) Time served in a community correction facility or under supervision by the Department of Community Correction shall be credited against the sentence contained in the commitment to the Department of Correction.

(c) (1) In accordance with rules and procedures promulgated by the Board of Corrections, upon receipt of a referral from the director or his or her designee, the Parole Board may release from confinement an inmate who has been:

(A) Sentenced and judicially transferred to the Department of Community Correction;

(B) Incarcerated for a minimum of two hundred seventy (270) days; and

(C) Determined by the Department of Community Correction to have successfully completed its therapeutic program.

(2) (A) The General Assembly finds that the power granted to the Parole Board under subdivision (c)(1) of this section will:

(i) Aid the therapeutic rehabilitation of the inmates judicially transferred to the Department of Community Correction; and

(ii) More efficiently use the correctional resources of the State of Arkansas.

(B) The power granted to the Parole Board under subdivision (c)(1) of this section shall be the sole authority required for the accomplishment of the purposes set forth in this subdivision (c)(2), and when the Parole Board exercises its power under this section, it shall not be necessary for the Parole Board to comply with general provisions of other laws dealing with the minimum time constraints as applied to release eligibility.

(3) Nothing in this subsection (c) shall be construed as granting the Parole Board or the Department of Community Correction the authority either to detain an inmate beyond the sentence imposed upon him or her by a transferring court or to shorten that sentence.



§ 12-27-128 - Department of Correction Nontax Revenue Receipts Fund.

(a) There is created in accordance with §§ 19-4-801 -- 19-4-803, 19-4-804 [repealed], 19-4-805, 19-4-806 and § 19-6-101 et seq. a cash fund entitled the Department of Correction Nontax Revenue Receipts Fund to consist of receipts for telephone calls from coinless telephones located on Department of Correction grounds, and from other nontax receipts not previously identified to a fund of deposit.

(b) Funds held in this special fund are to be administered and expended by the Director of the Department of Correction within guidelines established by the Board of Corrections for periodic transfers to other department funds or for disbursements in support of department operations or debt service.

(c) The department will request cash fund appropriations in accordance with established law and procedures after a determination by the board of the usage of this fund.



§ 12-27-129 - Report on rehabilitation.

(a) The Department of Correction may report to the House Committee on State Agencies and Governmental Affairs and the Senate Committee on State Agencies and Governmental Affairs no later than December 1 of each year regarding its efforts in rehabilitating the inmate population.

(b) (1) The report may include the department's rehabilitative efforts regarding inmate education, specific job training, behavior modification, psychological treatment and assistance, and substance abuse programs.

(2) Further, the report is to include the amount of meritorious good time awarded inmates by the department for the successful completion of the various rehabilitative programs.



§ 12-27-130 - Reimbursement of county.

Notwithstanding any other provision of law or Department of Correction's commitment which may exist to the contrary, the Board of Corrections shall not increase any reimbursement rate for payments made to any county for the purpose of reimbursing the expenses of the care and custody of state inmates without first seeking and receiving the approval of the Governor and the Chief Fiscal Officer of the State.



§ 12-27-131 - Receipts for reimbursement.

(a) Receipts from cities or counties reimbursed to the Department of Correction for daily care of city or county prisoners shall be accounted for separately.

(b) The debt service of such receipts shall be used for payment of debt service on bonds, loans, or any other instruments used to finance regional jail facilities.

(c) The operational portion of such receipts shall also be used for debt service unless approval is received from the Director of the Department of Finance and Administration for other usages.



§ 12-27-132 - Award of pistol upon retirement.

When a Department of Community Correction parole or probation officer retires from service or dies while still employed with the department, in recognition of and appreciation for the service of the retiring or deceased parole or probation officer, the department may award the pistol carried by the officer at the time of his or her death or retirement from service to:

(1) The parole or probation officer; or

(2) The parole or probation officer's spouse if the spouse is eligible under applicable state and federal laws to possess a firearm.



§ 12-27-133 - Community Correction Revolving Fund.

There is created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Community Correction Revolving Fund", which shall consist of those special revenues as specified in § 19-6-301(31) and fees and sanctions levied by the courts or authorized by the Board of Corrections for participation in specified programs to be paid by offenders on community correction, there to be used for continuation and expansion of community correction programs as established and approved by the board and as may be provided by law.



§ 12-27-134 - Probation services.

(a) The Department of Community Correction shall administer, in cooperation with the circuit courts, the provision of probation services as prescribed by the circuit courts.

(b) The department shall establish an acceptable procedure that ensures the selection of qualified applicants to meet the needs of the circuit courts and includes subject matter experts from the circuit courts.



§ 12-27-135 - Facility assignment.

(a) (1) In accordance with the rules, procedures, and regulations promulgated by the Board of Corrections, the Director of the Department of Correction shall assign a newly committed inmate to an appropriate facility of the Department of Correction.

(2) The director may transfer an inmate from one (1) facility to another consistent with the commitment and in accordance with treatment, training, and security needs.

(b) All commitments to the department shall be to the department and not to a particular institution.



§ 12-27-136 - Services and equipment.

The Department of Correction and the Department of Community Correction may provide services, furnishings, equipment, and office space to assist the Parole Board in fulfilling the purposes for which the board was created by law.



§ 12-27-137 - Confidentiality of emergency preparedness documents.

(a) The following sections of the Department of Correction's official Emergency Preparedness Manual are confidential and shall not be subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.:

(1) Command Post Checklist;

(2) Command Notifications;

(3) Internal Notifications;

(4) External Notifications;

(5) Recall Notifications;

(6) Family Notifications;

(7) Tactical Systems;

(8) Command Structure;

(9) Emergency Locations;

(10) Emergency Equipment;

(11) Emergency Deactivation;

(12) Emergency Plans;

(13) Work Stoppage Directive;

(14) Evacuation Diagrams; and

(15) Facility Maps, Utility Locations.

(b) Any document described in subsection (a) of this section shall become available for public viewing if it becomes part of a criminal investigation, at the time that investigation is concluded and it is not otherwise exempt by law.

(c) Any amendments or additions to the sections of the manual described in subsection (a) of this section shall be reviewed annually by the Charitable, Penal and Correctional Institutions Subcommittee of the Legislative Council.



§ 12-27-139 - Notice to police when furloughed inmate will be in jurisdiction.

(a) The Board of Corrections may promulgate rules and regulations to allow inmates to participate in a meritorious furlough program which include a requirement that the county sheriff and the chief of police of the city or town, if applicable, shall be notified if an inmate will be present within their jurisdiction while on furlough.

(b) The rules and regulations referred to in subsection (a) of this section shall not require the county sheriff or the chief of police of the city or town, if applicable, of the jurisdiction in which an inmate will be present on furlough to approve the granting of the furlough.

(c) (1) All Arkansas-certified law enforcement officers are authorized to escort inmates on emergency furlough.

(2) The board may promulgate rules and regulations necessary to implement subdivision (c)(1) of this section.



§ 12-27-140 - Department of Community Correction Annual Report.

(a) (1) On July 31 of each year, the Department of Community Correction shall submit an annual report to the Legislative Council showing the number of persons sentenced or transferred to the department during the fiscal year for each criminal offense classification.

(2) Persons sentenced or transferred for multiple offenses shall be noted in the report.

(b) The report shall include a breakdown by race of all persons charged in each criminal offense classification.

(c) The department shall cooperate with and upon request make presentations and provide various reports, to the extent the department's budget will allow, to the Legislative Council concerning department policy and criteria on discretionary offender programs and services.



§ 12-27-141 - Department of Correction Annual Report.

(a) (1) On July 31 of each year, the Department of Correction shall submit an annual report to the Legislative Council showing the number of persons sentenced to the department during the fiscal year for each criminal offense classification.

(2) Persons sentenced for multiple offenses shall be noted in the report.

(b) The report shall include a breakdown by race of all persons sentenced in each criminal offense classification.

(c) The department shall cooperate with and upon request make presentations and provide various reports, to the extent the department's budget will allow, to the Legislative Council concerning department policy and criteria on discretionary offender programs and services.



§ 12-27-142 - Medical services contract.

(a) The Department of Correction and the Department of Community Correction may enter into professional services contracts for medical services for a contract period not to exceed ten (10) years.

(b) Except as provided in subsection (a) of this section, the professional services contracts for medical services shall comply with all other provisions of the Arkansas Procurement Law, § 19-11-201 et seq., and regulations.

(c) A medical services contract in existence on August 12, 2005, may be extended to a ten-year contract.



§ 12-27-143 - Award of service weapon upon retirement or death.

When a Department of Correction employee retires from service with at least twenty (20) years of service or dies while still employed with the department, in recognition of and appreciation for the service of the retiring or deceased employee, the department may award the service weapon carried by the employee at the time of his or her retirement from service or death to:

(1) The employee; or

(2) The employee's spouse if the spouse is eligible under applicable state and federal laws to possess a firearm.






Chapter 28 - State Correctional Facilities

Subchapter 1 - -- General Provisions

§ 12-28-101 - Facilities.

(a) (1) The Department of Correction, with the approval of the Board of Corrections, shall provide appropriate incarceration facilities for women, youthful offenders, and other adult offenders committed to the department by the courts of this state.

(2) The department shall also provide education and other rehabilitation and treatment programs designed to prepare inmates committed to the department for productive and law-abiding lives upon release from the department.

(3) The department may contract with state or private entities such as accredited colleges or universities to provide additional educational opportunities for inmates under the direction and authority of the board and the Corrections School System.

(b) Any facility built or occupied by the department for use as a correctional facility shall be given a designated name of "unit" or "center" depending on its size, location, and purpose of usage.



§ 12-28-102 - Death chamber.

(a) The Department of Correction shall provide a death chamber within such facility or institution of the department as may be designated by the Director of the Department of Correction with the approval of the Board of Corrections.

(b) The death chamber shall have all the necessary appliances for the proper execution of felons by electrocution.

(c) All felons upon whom the death penalty has been imposed shall be executed in the death chamber.



§ 12-28-103 - Cost impact statements.

(a) Each of the following bills introduced in the General Assembly shall have a cost impact statement attached to the bill prior to the committee to which the bill is referred taking action in regard to the bill:

(1) Bills that affect inmate population patterns at facilities of the Department of Correction by imposing restrictions on inmate release or by increased intake into the department of inmates based on felony convictions; and

(2) Bills that affect programs or services of the department.

(b) In addition, copies of the cost impact statement shall be furnished on the desk of each member of the Senate and of the House of Representatives at least one (1) day prior to the date on which the bill is on third reading and debated for final passage in the respective houses.

(c) Cost impact statements required under this section shall be prepared, upon referral thereof by the Speaker of the House of Representatives, with respect to House of Representatives bills, and by the President of the Senate upon recommendation of the Senate Rules, Resolutions and Memorials Committee, with respect to Senate bills, at the time of introduction thereof, to:

(1) The Director of the Department of Correction who shall either personally prepare or cause appropriate officials of the department to prepare, a cost impact statement to be approved by the director before submission to the house in which the request was made; or

(2) Any other state agency that has information available upon which to base a cost impact statement.

(d) The cost impact statement shall be furnished to the Governor and to the President of the Senate and the Speaker of the House of Representatives who shall cause copies thereof to be prepared for distribution upon the desks of the members of the House of Representatives and Senate at least twenty-four (24) hours prior to consideration of any such bill by committee or twenty-four (24) hours prior to the bill's being called up for third reading and final passage.

(e) The cost impact statement shall be certified by the director or the director of the appropriate agency to which the bill is referred for preparation of an impact statement, and shall be returned and filed as required in this section within not more than five (5) days from the date of receipt thereof unless additional time in which to prepare the statement is granted by the requesting official.



§ 12-28-104 - Paroling authority.

(a) The Parole Board shall be the paroling authority for the units of the Department of Correction and shall make recommendations to the Governor in cases from the criminal courts that, in the board's opinion, the defendant in the case should be pardoned.

(b) The board shall consider the work skills, education, rehabilitation, and treatment programs recommended to the inmate upon intake and determine whether the inmate took advantage of those opportunities while incarcerated in the department in making decisions regarding parole.



§ 12-28-105 - Continuity of care for persons released.

(a) (1) Any person incarcerated by the Department of Correction may be permitted to remain within a treatment facility operated by the department, if serious physical or mental disorders or disabilities exist, until release to a similar treatment setting outside of the department can be accomplished.

(2) In no case should the continuation of housing extend beyond a seventy-two-hour period.

(b) The department will adopt rules to govern the housing situations.



§ 12-28-106 - Electric fencing.

(a) (1) The Department of Correction may design and install high-voltage electrified security fence systems at all existing and proposed medium and maximum security prisons.

(2) However, at the time of installation there shall be posted universal danger signs on all sides of the system clearly visible to inmates and the public displaying in English and Spanish the warning "deadly voltage".

(b) The installation of these fence systems shall be double, twelve-feet high, security perimeter fences, with the exception of those locations where a building or wall constitutes a part of the security perimeter.

(c) At institutions where these fences have been installed, the department shall provide perimeter patrol for the safety of the local community.



§ 12-28-107 - Training for inmates.

(a) As provided for in § 12-28-101, the Department of Correction shall provide education as well as training for inmates who want to acquire skills for employment upon release.

(b) (1) The department shall identify high-demand vocations and careers and shall accordingly create training and skills programs to prepare inmates for gainful employment upon release.

(2) The programs under this section shall be available to all inmates except for inmates who disqualify themselves from participation due to disciplinary violations or because of other circumstances that may preclude the inmates' access to these programs.

(3) Programs under this section shall include without limitation training in the following fields:

(A) Professional careers and vocations;

(B) Service careers and vocations;

(C) Information and computer technology;

(D) Medical technology; and

(E) Office administration.






Subchapter 2 - -- Cummins Unit



Subchapter 3 - -- Women's Unit



Subchapter 4 - -- Tucker Unit



Subchapter 5 - -- Youthful Offenders Treatment Facility



Subchapter 6 - -- Prison Overcrowding Emergency Powers Act

§ 12-28-601 - Title.

This subchapter shall be known as the "Prison Overcrowding Emergency Powers Act".



§ 12-28-602 - Definitions.

As used in this subchapter:

(1) "Board" means the Board of Corrections;

(2) "County backlog" means those inmates sentenced to the Department of Correction who are being housed in the county jails until space is available in a prison;

(3) "Prison" means a correctional facility operated by the department under the supervision and direction of the board;

(4) "Prison system" means the prison facilities of the department; and

(5) "Rated capacity" means the actual available bed space in the prison system as certified by the board, subject to applicable federal and state laws and the rules and regulations adopted pursuant to those laws.



§ 12-28-603 - Declaration of emergency.

(a) (1) Whenever the population of the prison system exceeds ninety-eight percent (98%) of the rated capacity for thirty (30) consecutive days, or whenever the number of inmates on the county jail backlog exceeds five hundred (500) inmates, the Board of Corrections may declare a prison overcrowding state of emergency.

(2) In making any emergency request based on exceeding the ninety-eight-percent capacity, the board shall certify the rated capacity and current population of the prison system and shall further certify that all authorized actions consistent with applicable state laws and regulations have been exhausted in an attempt to reduce the prison population to ninety-eight percent (98%) of the rated capacity.

(3) In making any emergency request based on a county jail backlog exceeding five hundred (500) inmates, the board shall certify the list of persons on the county jail backlog and shall further certify that all authorized actions consistent with applicable state laws and regulations have been exhausted in an attempt to reduce the county jail backlog to five hundred (500) inmates.

(b) Provided all other requirements of this subchapter are met, the board is authorized to invoke this subchapter separately for those facilities housing either male or female inmate populations.



§ 12-28-604 - List of inmates -- Early parole or discharge.

(a) (1) When the Board of Corrections declares a prison overcrowding state of emergency due to exceeding ninety-eight percent (98%) of the rated capacity and notifies the Director of the Department of Correction of the emergency as authorized, the director shall certify to the board a list of those inmates who are Class I and Class II, and the director shall indicate which inmates he or she recommends for parole, transfer, or discharge.

(2) The listed inmates shall be those who, if authorized, would have their parole eligibility, transfer eligibility, or minimum release dates moved up to a point where they would immediately be eligible for parole, transfer, or discharge.

(3) Upon receipt of the list of inmates certified by the director, the board is authorized to move up the projected parole eligibility, transfer eligibility, or minimum release dates of any or all inmates on the list by up to ninety (90) days.

(4) The board shall certify to the director a list of the names of all prisoners whose projected parole eligibility, transfer eligibility, or minimum release dates are affected pursuant to the provisions of this subchapter.

(b) (1) When the board declares a prison overcrowding state of emergency due to the county jail backlog exceeding five hundred (500) inmates and notifies the director of the emergency as authorized, the director shall certify to the board a list of those inmates who are in Class I or Class II status who have been incarcerated in a department facility for a minimum of six (6) months and are serving a sentence for a nonviolent offense as established by the board, and the director shall indicate which inmates he or she recommends for parole, transfer, or discharge.

(2) The listed inmates shall be those who, if authorized, would have their parole eligibility, transfer eligibility, or discharge dates moved up to a point where they would immediately be eligible for parole, transfer, or discharge.

(3) Upon the receipt of the list of inmates certified by the director, the board is authorized to move up the projected parole eligibility, transfer eligibility, or discharge dates of any or all inmates on the list by up to one (1) year.

(4) The board shall certify to the director a list of the names of all prisoners whose projected parole eligibility, transfer eligibility, or discharge dates are affected pursuant to the provisions of this subchapter.



§ 12-28-605 - Successive states of emergency.

(a) The Board of Corrections may declare succeeding prison overcrowding states of emergency at any time when the prison population exceeds ninety-eight percent (98%) of the rated capacity of the system, but these successive states of emergency shall not be declared more often than one (1) time each ninety (90) days or at any time the county jail backlog exceeds five hundred (500) inmates.

(b) Any subsequent state of emergency declared pursuant to the provisions of this subchapter shall have the same effect as the first declaration of emergency with respect to inmates in the system on the date of the declaration of each successive state of emergency.



§ 12-28-606 - Declaration of end of emergency.

At any time during a declared prison overcrowding state of emergency, the Board of Corrections may declare the prison overcrowding state of emergency to be ended.






Subchapter 7 - -- Arkansas Boot Camp Act

§ 12-28-701 - Title.

This subchapter shall be referred to and may be cited as the "Arkansas Boot Camp Act".



§ 12-28-702 - Legislative findings and determinations.

The General Assembly finds that:

(1) The cost of incarcerating the expanding number of offenders in conventional penitentiaries is skyrocketing, bringing added fiscal pressures on the state;

(2) Some inmates may be effectively punished in a more affordable manner through the exposure to severe, military-like conditions; and

(3) The Department of Correction should be given the authority to establish boot camps which will provide a more affordable means of punishing certain inmates who are designated as eligible for this alternative punishment by the department.



§ 12-28-703 - Authorization.

(a) The Board of Corrections shall develop and implement a boot camp program designed to reduce the inmate population by diverting eligible offenders from long-term incarceration.

(b) This diversion shall involve successful completion of, at a minimum, a sixty-day program of intensive behavior modification in an arduous, physically demanding, military-like environment, otherwise known as a "boot camp".



§ 12-28-704 - Eligibility.

Appropriate inmates shall be chosen for the boot camp program established by this subchapter in accordance with guidelines to be adopted by the Board of Corrections. These guidelines must include a risk profile system to be used in selecting inmates eligible for assignment to the program.



§ 12-28-705 - Construction -- Applicability of other acts.

This subchapter shall be liberally construed to accomplish the intent and purposes of the General Assembly in adopting it and shall be the sole authority required for the accomplishment of these purposes. To this end, it shall not be necessary to comply with general provisions of other laws dealing with the minimum time constraints as applied to release eligibility.









Chapter 29 - Inmates of State Facilities

Subchapter 1 - -- General Provisions

§ 12-29-101 - Custody classifications and treatment programs.

(a) (1) The Director of the Department of Correction shall formulate and establish a system by which all prisoners delivered to and in the care and custody of the Department of Correction shall be classified according to deportment.

(2) In this classification, consideration shall be given to the prisoner's demeanor while in the department's care and custody and the prisoner's record prior to commitment to the department.

(b) Persons committed to the institutional care of the department shall be dealt with humanely with efforts directed to their rehabilitation.

(c) (1) For these purposes, the department may establish programs of classification and diagnosis, education, casework, counseling and psychiatric therapy, vocational training and guidance, work, library and religious services, and other rehabilitation programs or services as may be indicated.

(2) The department shall also institute procedures for the study and classification of inmates.

(d) (1) With the approval of the Board of Corrections, the director shall establish rules and regulations for the assignment of inmates to the various programs, services, and work activities of the department.

(2) Inmates in the institutions of the department may participate in and benefit from the vocational, educational, and rehabilitation services of their respective institutions solely within the rules and regulations of the department as determined by the director, subject to appeal and review by the Board of Corrections or a designated review board in accordance with procedures that shall be established by the Board of Corrections.



§ 12-29-102 - Inmates denied participation in furlough programs.

A person who is convicted of any of the following offenses shall be ineligible to participate in any meritorious furlough program conducted by or for the Department of Correction:

(1) Capital murder, § 5-10-101;

(2) Murder in the first degree, § 5-10-102;

(3) Kidnapping, § 5-11-102;

(4) Rape, § 5-14-103;

(5) Any other offense concerning sexual offenses under § 5-14-101 et seq.;

(6) An offense concerning sexual exploitation of children under § 5-27-301 et seq.;

(7) An offense concerning use of children in sexual performances under § 5-27-401 et seq.; or

(8) Stalking, § 5-71-229.



§ 12-29-103 - Discipline.

(a) The Director of the Department of Correction or the Director of the Department of Community Correction shall prescribe, with the approval of the Board of Corrections, rules and regulations for the maintenance of good order and discipline in the facilities and institutions of the Department of Correction or the Department of Community Correction, respectively, including proceedings for dealing with violations.

(b) (1) These rules shall require that inmates found guilty of damaging or destroying state property shall be ordered to pay restitution.

(2) This restitution shall be collected by levying against the inmate's institutional account. The levy against the inmate's account shall continue until the estimated damage to state property has been fully paid or until the inmate is released from incarceration, whichever occurs first.

(c) (1) In case of riot or other violent conduct or behavior on the part of any inmate or group of inmates, the Director of the Department of Correction may take such steps as are necessary, including the use of force and arms as necessary, to restore discipline and order.

(2) The Director of the Department of Correction may seek the assistance of the Department of Arkansas State Police, the National Guard, and local and federal law enforcement agencies in preserving order whenever the circumstances justify.

(d) The Director of the Department of Correction shall provide for a record of charges of infractions by inmates, including any punishment imposed, and shall also keep a record of all medical inspections made.



§ 12-29-104 - Contacts with persons outside the institution.

Under rules prescribed by the Department of Correction, heads of the institutions of the department may authorize:

(1) Visits and correspondence, under reasonable conditions, between inmates and approved friends, relatives, and others;

(2) Temporary release of an inmate for such occasions as the serious illness or death of a member of the inmate's family; or

(3) An interview of the inmate by a prospective employer.



§ 12-29-105 - Clergy.

(a) All clergy of every denomination shall be admitted free to a Department of Correction prison or may visit any convict confined therein, subject to such rules as may be necessary to the good government and discipline of the prison, and may administer the rites and ceremonies of the church to which the clergy belong if the convict desires it.

(b) The Director of the Department of Correction shall afford every facility to a clergy to visit a convict and to administer rites, ceremonies, and spiritual consolation to a convict within the rules of the prison.



§ 12-29-106 - Mail to or from inmates.

(a) (1) No person without the consent of the Director of the Department of Correction shall bring into or carry out of a prison any letter or writing to or from any convict.

(2) Whoever shall violate the provisions of this section shall be guilty of a misdemeanor and shall on conviction be fined not exceeding one hundred dollars ($100) or imprisoned in the county jail not exceeding thirty (30) days, or both fined and imprisoned.

(b) However, all convicts shall have the privilege, under the proper supervision and inspection of the director or his or her employees, to write and receive letters from their relations and friends.



§ 12-29-107 - Inmate welfare funds.

Amounts held as inmate welfare funds or received as inmate welfare funds through contributions, profit from sale of products to inmates, or otherwise, shall be held as a special fund to be administered and used by the Director of the Department of Correction for the general benefit of the inmates under rules and regulations to be established by the Board of Corrections.



§ 12-29-108 - Cash in possession of inmate -- Confiscation.

(a) The Board of Corrections is authorized to promulgate rules and regulations concerning the maximum amount of cash that inmates of the Department of Correction may have in their possession.

(b) The board shall provide adequate facilities for the deposit and safekeeping of cash belonging to inmates at the department if the inmate desires to deposit it for safekeeping.

(c) (1) An inmate of the department shall forfeit any cash found on his or her person or in his or her possession in excess of the amount prescribed by rules or regulations of the board.

(2) After a hearing, the Director of the Department of Correction shall confiscate such cash and deposit the amount held in violation of the rules and regulations into a department welfare fund, to be used for the benefit of inmates of the department pursuant to rules and regulations of the board.

(3) A complete record of all funds forfeited and confiscated shall be maintained by the director.



§ 12-29-109 - Board action upon violations of § 5-54-119.

If the Board of Corrections has good reason for believing that any violation of § 5-54-119 has occurred, it shall investigate the matter and report the facts together with the names of the witnesses to the proper prosecuting attorney.



§ 12-29-110 - Selling or trading position, working condition, or promotion -- Penalty.

(a) It shall be unlawful for any inmate or employee of the Department of Correction or any other person to sell, barter, or trade, or to promise or offer to sell, barter, or trade any favored job or position, working condition, or any promotion or demotion in any job or position at the department and to:

(1) Accept or receive any money, consideration, or thing of value therefor;

(2) Make or accept any loan or money as inducement thereof; or

(3) Accept or receive any favored condition or job or position at the department either directly or indirectly as a result thereof.

(b) (1) Any person violating the provisions of this section shall be guilty of a felony and upon conviction shall be punished by imprisonment in the department for not less than one (1) year nor more than five (5) years.

(2) If the person so convicted is an inmate in the department, the sentence shall commence to run from the expiration of the sentence under which the person is serving at the time of the violation.



§ 12-29-111 - Transport of inmate required for legal proceeding.

(a) When an inmate in the care and custody of the Department of Correction or the Department of Community Correction is required to be present during a legal proceeding of any court in this state, it shall be the duty of the county sheriff of the county in which the proceeding will take place to take custody of the inmate at the institution where the inmate is confined and to then transport the inmate to the appropriate county and make him or her available to the court.

(b) At the conclusion of the proceeding, the county sheriff shall transport the inmate back to the unit of the Department of Correction from which the inmate was received and shall return custody of the inmate to the Department of Correction officials.

(c) (1) The county sheriff's office shall be responsible for the custody, sustenance, and safety of the inmate from the time the inmate is placed into its custody until the time custody of the inmate is returned to the Department of Correction.

(2) The county in which the legal proceeding is held shall be responsible for all expenses relating to the transportation and care of the inmate.

(d) While transporting an inmate pursuant to this section, a county sheriff shall have the full power and authority of his or her office in any county of this state in matters relating to the transportation.

(e) There shall be excluded from this section transportation and care costs for court appearances arising from charges brought by the Department of Correction against the inmate for offenses committed while the inmate is under the custody and care of the Department of Correction.



§ 12-29-112 - Discharge or release.

(a) Inmates released upon completion of their term or released on parole shall be supplied with satisfactory clothing and a travel subsidy as prescribed by the Board of Corrections.

(b) Upon release of any inmate from any unit or center of the Department of Correction, the department shall provide transportation for the inmate to the closest commercial transportation pick-up point.

(c) Before the release of an inmate from any unit or center of the department, the department shall provide:

(1) Testing or screening of the inmate for human immunodeficiency virus (HIV); and

(2) Counseling regarding treatment options if the inmate tests positive for human immunodeficiency virus (HIV).

(d) An inmate released upon completion of his or her terms of incarceration shall be provided:

(1) Written and certified proof that he or she completed and satisfied all the terms of his or her incarceration; and

(2) Information on how to reinstate his or her voting rights upon discharge of his or her sentence.



§ 12-29-113 - Notice of escape to law enforcement officers -- Penalty.

(a) (1) Whenever any inmate of the Department of Correction shall escape from its custody, it shall be the duty of the Director of the Department of Correction or his or her designee to immediately notify the appropriate law enforcement officers in the area where the escape took place.

(2) Notification of law enforcement officers in other areas of the state as well as surrounding states will be made as deemed necessary by the department.

(b) A violation of any provision of this section shall be a violation and shall be punished by a fine of not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).



§ 12-29-114 - Notice of escape to victim or victim's next of kin.

(a) (1) Whenever an inmate serving a sentence for the commission of a crime escapes from the custody of the Department of Correction, it shall be the responsibility of the department to immediately notify the victim of the crime or the victim's next of kin of the inmate's escape.

(2) However, the victim of the crime or the victim's next of kin will not be notified by the department unless a request for the notification has previously been delivered in writing to the department.

(b) (1) When notice of an escape is given by the department, it shall be conveyed by telephone whenever possible and otherwise in writing to the last known address of the victim or the victim's next of kin.

(2) It shall be the responsibility of the victim or the victim's next of kin to notify the department in writing of any future changes in the victim's or victim's next of kin address and telephone number.

(c) It shall be the responsibility of the prosecuting attorney of the county from which the inmate was committed to notify the victim or the victim's next of kin that an address and telephone number may be provided to the department, and the procedure by which to supply information, for the purpose of notification should the inmate escape.



§ 12-29-115 - Combination to escape -- Authority of guards.

(a) The officers and guards of the Department of Correction shall use all lawful and suitable means to defend themselves, secure the persons of offenders, and prevent attempted violence and escape whenever two (2) or more convicts shall combine for the following purposes or whenever one (1) or more convicts shall:

(1) Offer violence to any officer, guard, or convict;

(2) Do or attempt to do any injury to any building, workshop, or appurtenance thereto;

(3) Attempt to escape; or

(4) Resist any lawful demand.

(b) If any of the officers or guards employed in the department shall, in the attempt to prevent the escape of any convict, any attempt to retake any convict who may have escaped, or in the attempt to suppress any riot, revolt, or insurrection, take the life of any convict, the officer or guard shall not be held responsible therefor unless it is done unnecessarily or wantonly.



§ 12-29-116 - Authority of director in case of alarm or danger.

The Director of the Department of Correction shall have the authority of a county sheriff over the power of the county in which a Department of Correction's prison or convict camp is situated in all cases of alarm or danger at the prison or camp, in the absence of the county sheriff or the county sheriff's inability to act.






Subchapter 2 - -- Good Time Allowance

§ 12-29-201 - Meritorious good time.

(a) An inmate may be entitled to meritorious good time reducing his or her transfer eligibility date up to thirty (30) days for each month incarcerated after imposition of sentence in one (1) of the units, facilities, and centers maintained by the Department of Correction or the Department of Community Correction.

(b) An inmate transferred or paroled to the supervision of the Department of Community Correction under § 16-93-615 may receive meritorious good time reducing his or her time of transfer or parole supervision up to thirty (30) days for each month he or she is under the supervision of the Department of Community Correction.

(c) Meritorious good time shall be allocated under rules and regulations promulgated by the Board of Corrections and administered by the respective Department of Correction or Department of Community Correction staff subject to the provisions of this subchapter for good discipline, behavior, work practices, job responsibilities, and involvement in rehabilitative activities while in the custody or under the supervision of the Department of Correction or the Department of Community Correction.

(d) Meritorious good time will not be applied to reduce the length of a sentence.

(e) (1) Meritorious good time shall apply to an inmate's transfer eligibility date from the Department of Correction or a community correction facility.

(2) Meritorious good time shall under no circumstances reduce an inmate's time served in prison by more than one-half (1/2) of the percentage required by law for transfer eligibility.

(3) Meritorious good time shall under no circumstances reduce an inmate's confinement in a community correction facility by more than one-half (1/2).

(f) (1) The Department of Correction or the Department of Community Correction shall determine a date on which the inmate who has acquired the maximum amount of meritorious good time necessary is to be administratively transferred to a less restrictive placement or supervision level within the Department of Community Correction.

(2) This date will be determined in accordance with the policies developed by the Arkansas Sentencing Commission within the parameters allowed by law.

(g) (1) Inmates under sentence of death or life imprisonment without parole shall not be eligible for meritorious good time under this subchapter but may be pardoned or have their sentences commuted by the Governor, as provided by law.

(2) Inmates sentenced to life imprisonment shall not receive meritorious good time calculated on their sentences unless the sentence is commuted to a term of years by executive clemency.

(3) Upon commutation, the inmate shall be eligible to receive meritorious good time at the rate established by this subchapter.



§ 12-29-202 - Classification committee -- Classifications.

(a) (1) There is established a classification committee to be defined by administrative regulations approved by the Board of Corrections.

(2) Members of the committee shall be selected by wardens or supervisors of the various units, facilities, or centers of the Department of Correction and Department of Community Correction per board regulation governing their selection.

(3) This committee shall meet as often as necessary to classify the inmates into no more than four (4) classes according to good behavior, good discipline, medical condition, job responsibilities, and involvement in rehabilitative activities.

(b) (1) An inmate who maintains class through good behavior, good discipline, work practices, job responsibilities, and involvement in rehabilitative activities may earn up to one (1) day for every day served as a reduction toward his or her transfer eligibility date for each day incarcerated after the imposition of sentence.

(2) An inmate who is reduced to the lowest class, established through board policy, as a result of disciplinary action shall not be entitled to earn meritorious good time.

(3) An inmate serving a punitive disciplinary sentence in punitive segregation shall not be entitled to earn meritorious good time.

(c) An inmate may be reclassified as often as the committee deems necessary or in accordance with current board regulations to carry out the purpose of this subchapter and to maintain good discipline, order, and efficiency at the units, facilities, or centers.

(d) (1) Upon recommendation of the committee, the Director of the Department of Correction may award an amount of meritorious good time sufficient to reduce incarceration time by up to ninety (90) days, not to exceed a total of three hundred sixty (360) days, for each successful completion of a:

(A) State-sponsored general education development certificate program;

(B) Vocational program for which certification is awarded;

(C) Drug or alcohol treatment program offered at a Department of Correction facility; or

(D) Pre-release and other rehabilitative programs or assignments as approved by the Board of Corrections.

(2) (A) The additional days of meritorious good time described in subdivision (d)(1) of this section shall be awarded pursuant to rules promulgated by the board.

(B) The board may make additions, amendments, changes, or alterations to the rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) Meritorious good time awarded under subdivision (d)(1) of this section shall not be applicable to persons sentenced under § 16-93-618(a)(1)(A)-(E).

(f) A jury may be instructed pursuant to § 16-97-103 regarding the awarding of meritorious good time under subdivision (d)(1) of this section.



§ 12-29-203 - Forfeiture -- Restoration.

(a) All meritorious good time shall be forfeited by an inmate in the event of escape, and all or part of accrued good time may be taken away by the Director of the Department of Correction for infraction of rules.

(b) However, in the event of escape, the Director of the Department of Correction may restore all or part of any accrued meritorious good time if the escapee returns to the institution voluntarily, without expense to the state, and without act of violence while a fugitive from an institution.

(c) The Director of the Department of Correction or the Director of the Department of Community Correction, respectively, may restore lost good time according to rules promulgated by the Board of Corrections.



§ 12-29-204 - Statutory good time -- Maximum reduction.

No inmate sentenced to the Department of Correction shall ever receive a reduction under this subchapter, or this subchapter and another subchapter jointly, of more than thirty (30) days for each month served except for the additional days of meritorious good time awards authorized in § 12-29-202(d).



§ 12-29-205 - Good time earned pending transfer to Department of Correction or the Department of Community Correction.

(a) (1) Any person who is sentenced by a circuit court to the Department of Correction or the Department of Community Correction and is awaiting transfer to the Department of Correction or Department of Community Correction may earn meritorious good time in accordance with law and regulations as adopted by the Board of Corrections.

(2) Meritorious good time will only be given for being housed in a jail or similar secure facility while awaiting transfer on the conviction resulting in a sentence from that county.

(3) Meritorious good time will be calculated upon reception within the respective department.

(b) Meritorious good time will be awarded unless the county sheriff of record submits written objections to such award based on the prisoner's behavior, discipline, and the conduct or performance of such duties and responsibilities as assigned by such county sheriff or his or her designated representatives.

(c) This meritorious good time award is subject to all rules and regulations regarding meritorious good time including, but not limited to, those regulations for forfeiture of meritorious good time as adopted by the board.






Subchapter 3 - -- Education

§ 12-29-301 - School system created.

(a) Properties owned by the State of Arkansas and occupied by the various units of the Department of Correction and the Department of Community Correction are by this subchapter designated as a qualified school district to be known as the "Corrections School System".

(b) The system is created for the purpose of providing elementary, secondary, and vocational and technical education to qualified persons incarcerated in facilities of the Department of Correction and the Department of Community Correction or to qualified persons supervised by the Department of Community Correction, including those on probation and parole or any type of post prison release or transfer who are not high school graduates, irrespective of age.

(c) The Board of Corrections shall act as the Board of Directors of the Corrections School System.

(d) (1) The system's chief administrative officer shall be under the direct authority of the Board of Directors of the Corrections School System.

(2) Subject to the approval of the Board of Directors of the Corrections School System, the chief administrative officer or superintendent of the system shall have supervisory authority over the employees of the system, including, but not limited to, assistant superintendents, principals, and teachers.



§ 12-29-302 - Rules and regulations.

The Board of Corrections and the State Board of Education are directed, authorized, and empowered to adopt rules and regulations as are necessary to implement the provisions of this subchapter.



§ 12-29-303 - Privileges of students -- Limitations.

A school established under this subchapter and a person incarcerated who attends the school shall be entitled to certain educational privileges provided generally to common public schools and adult education programs administered by the State Board of Education to students who attend the common public schools and adult education programs under the laws of the State of Arkansas, provided the privileges do not conflict with the rules and policies of the State Board of Education, the Department of Correction, and the Department of Community Correction or the laws of the state respecting the establishment and operation of the Department of Correction and the Department of Community Correction.



§ 12-29-304 - Costs and funding.

(a) The cost of implementing and operating the Corrections School System shall be borne by the state and shall be paid from funds appropriated by the General Assembly from the general revenues of the state to the Department of Correction, the Department of Community Correction, and the Department of Education, together with any federal funds that may be available for that purpose and from any funds generated from the operations of the Department of Correction and the Department of Community Correction, in the following manner:

(1) The cost of facilities, equipment, and current operation in excess of the amount of grants and aids received from the Department of Education shall be borne by the Department of Correction and the Department of Community Correction as approved by the Board of Corrections;

(2) (A) The system, as other school districts in the state, shall share in the distribution of grants and aids from the Department of Education.

(B) However, in no case shall the moneys from the Public School Fund to the system be in excess of the line item appropriation provided to the system in the fund.

(b) (1) Recognizing that the primary roles, duties, and responsibilities of the Department of Correction and the Department of Community Correction are to serve as penal and correctional institutions, the system shall be exempt from and shall not be penalized in any manner for not complying with:

(A) All of the following:

(i) The Quality Education Act of 2003, § 6-15-201 et seq.;

(ii) The Arkansas Comprehensive Testing, Assessment, and Accountability Program Act, § 6-15-401 et seq.;

(iii) Sections 6-15-901, 6-15-902, 6-15-2001 -- 6-15-2008, 6-15-2101 -- 6-15-2107, 6-15-2201, 6-15-2301, and 6-16-1201 -- 6-16-1206;

(iv) The Arkansas Fiscal Assessment and Accountability Program, § 6-20-1901 et seq.; and

(v) The Arkansas Educational Financial Accounting and Reporting Act of 2004, § 6-20-2201 et seq.;

(B) Any state laws or rules adopted to comply with the federal Elementary and Secondary Education Act as reauthorized under the No Child Left Behind Act of 2001, 20 U.S.C. § 6301 et seq., as in existence on January 1, 2005; and

(C) Any rule of the State Board of Education related to the provisions listed in this subdivision (b)(1).

(2) The system's exemption from or noncompliance with the provisions under this subsection shall not affect the system's, the Department of Correction's, or the Department of Community Correction's eligibility to apply for or receive state grants or aids for public school districts as authorized in this subchapter and related rules.



§ 12-29-305 - Gifts and bequests.

The Board of Corrections and the State Board of Education may accept gifts, grants, donations, equipment, materials, bequests, and real and personal property from public and private sources to implement and operate the school program authorized by this subchapter.



§ 12-29-306 - Riverside Vocational and Technical School -- Legislative intent.

(a) This section and §§ 12-29-307 -- 12-29-310 are intended to create an additional state vocational and technical school to provide vocational and technical education and training opportunities to qualified persons incarcerated in facilities of the Department of Correction and the Department of Community Correction or to qualified persons supervised by the Department of Community Correction, including those on probation and parole or any type of post prison release or transfer.

(b) This section and §§ 12-29-307 -- 12-29-310 are not intended to modify or repeal any of the laws of this state pertaining to vocational and technical schools or vocational and technical education.



§ 12-29-307 - Riverside Vocational and Technical School -- Establishment.

There is established a state vocational and technical school, to be known as the "Riverside Vocational and Technical School", to be operated by the State Board of Career Education within the Department of Correction and the Department of Community Correction at such facilities of the Department of Correction and the Department of Community Correction as may be designated by the Department of Career Education in cooperation and agreement with the Board of Corrections.



§ 12-29-308 - Riverside Vocational and Technical School -- Purpose.

The Riverside Vocational and Technical School is created for the purpose of providing vocational and technical educational opportunities to qualified persons incarcerated in facilities of the Department of Correction and the Department of Community Correction or to qualified persons supervised by the Department of Community Correction, including those on probation and parole or any type of post prison release or transfer who would be qualified to receive vocational and technical education and training in state vocational and technical schools established by the State Board of Career Education under the provisions of §§ 6-51-201 -- 6-51-203, 6-51-205, 6-51-207 -- 6-51-210, and other laws of this state relative to vocational and technical schools.



§ 12-29-309 - Riverside Vocational and Technical School -- Facilities -- Operations -- Rules and regulations.

(a) For the purpose of enabling the Department of Correction and the Department of Community Correction to fulfill their legal responsibilities as correctional institutions, the State Board of Career Education shall locate facilities and operate vocational education programs within the Riverside Vocational and Technical School under such agreements, and subject to such special rules and regulations, as are deemed appropriate for the operation of vocational and technical school programs at the facilities of correctional institutions under the control of the Department of Correction and the Department of Community Correction in accordance with agreements, rules, and regulations mutually developed and agreed to by the State Board of Career Education and the Board of Corrections.

(b) The school shall be entitled to all funds, rights, and privileges and shall be operated in the same manner as other area vocational and technical schools are operated in this state but shall be operated in accordance with the special rules and regulations for the operation of such vocational and technical school programs at facilities of the Department of Correction and the Department of Community Correction as provided in §§ 12-29-306 -- 12-29-310.



§ 12-29-310 - Riverside Vocational and Technical School -- Cost of implementation and operation.

(a) The cost of implementing and operating the Riverside Vocational and Technical School at facilities of the Department of Correction and the Department of Community Correction as authorized by this section and §§ 12-29-306 -- 12-29-309 shall be borne by the state and shall be paid from funds appropriated by the General Assembly to the school, the Department of Career Education, and to the Department of Correction and the Department of Community Correction, together with any federal funds that may be available for this purpose in the following manner:

(1) The cost of facilities and equipment in excess of the amount of moneys provided by the school and the Department of Career Education shall be borne by the Department of Correction and the Department of Community Correction as approved by the Board of Corrections; and

(2) (A) This section and §§ 12-29-306 -- 12-29-309 contemplate that the Department of Correction and the Department of Community Correction will provide facilities for the vocational and technical education programs operated by the school.

(B) However, nothing in this section and §§ 12-29-306 -- 12-29-309 shall prohibit the State Board of Career Education from providing facilities or sharing in the cost of facilities and from providing or sharing in the cost of repairing, maintenance, and upkeep of the buildings and facilities with the Department of Correction and the Department of Community Correction as funds are provided by the General Assembly, or are otherwise available for these purposes.

(b) The school shall be administered under the direction and supervision of the chief administrative officer of the Corrections School System or the Director of the Riverside Vocational and Technical School under the direct authority of the Board of Directors of the Corrections School System.






Subchapter 4 - -- Medical Care

§ 12-29-401 - Medical care.

(a) The Department of Correction shall establish and shall prescribe standards for health, medical, mental health, and dental services for each institution, including preventive, diagnostic, and therapeutic measures on both an outpatient and inpatient basis for all types of patients.

(b) An inmate may be taken, when necessary, to a medical facility outside the institution, but the Director of the Department of Correction shall provide ample safeguards for the custody of the inmate while confined in a medical facility outside the institution.

(c) The Board of Corrections is authorized to establish and maintain facilities for health, medical, mental health, and dental services for each institution in the Department of Correction and the Department of Community Correction, including preventive, diagnostic, and therapeutic measures on both an outpatient and inpatient basis for all types of patients, and to hire physicians and other health care professionals.

(d) (1) The Department of Correction and the Department of Community Correction shall have access to and may obtain copies of all medical records pertaining to any person incarcerated in a facility of either of those departments, including, but not limited to, test results, treatment records, and examination reports generated prior to the commitment of the person to the Department of Correction or the Department of Community Correction or based on medical care received by the person outside the Department of Correction or the Department of Community Correction during the period of the person's incarceration, regardless of whether the person consents to the release of the information.

(2) (A) Any entity or person in possession of such records or information has a duty to disclose it to the Department of Correction or the Department of Community Correction upon written request by the Director of the Department of Correction or his or her designee or the Director of the Department of Community Correction or his or her designee, provided that the Department of Correction and the Department of Community Correction shall put in place the privacy and security provisions required by federal law and provide assurances of compliance, in writing, to the entity or person to whom the written request is made.

(B) Additionally, the requesting entity or person shall provide assurances in the written request that provisions of state laws which require heightened security and privacy will be complied with.

(3) Any information obtained pursuant to this section shall be used only for treatment purposes, to enable the Department of Correction and the Department of Community Correction to assign the incarcerated person to the correct unit or to enable the Department of Correction or the Department of Community Correction to file insurance claims, if applicable.

(4) Any hospital, clinic, medical office, or other such entity and the owners, officers, directors, employees, or agents of such entity, or any other person who, in good faith, furnishes any records or information to the Department of Correction or the Department of Community Correction pursuant to this subsection shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed in the absence of this subsection.



§ 12-29-402 - Physical examination -- Assignment to labor.

(a) All prisoners committed to the Department of Correction shall be given a physical examination initially upon arrival and then as often as determined by medical staff of the department.

(b) Inmates shall be assigned to labor as shall be fitting, with due consideration being given to their physical condition.



§ 12-29-403 - Disabled convicts -- Duty of physician.

(a) (1) Each new inmate committed to the Department of Correction shall be given a medical examination during the intake process.

(2) (A) During the medical examination required under subdivision (a)(1) of this section, the medical provider shall determine what restrictions if any shall be placed upon the inmate's work assignments.

(B) Restrictions placed upon an inmate's work assignments under subdivision (a)(2)(A) of this section shall be updated as medically necessary.

(b) The department shall not assign an inmate to a work assignment that conflicts with a restriction determined by the medical provider for the department under subdivision (a)(2) of this section.

(c) Whenever the medical provider updates the restrictions under subdivision (a)(2) of this section, the department shall adjust the inmate's work assignments as necessary to comply with the updated restrictions.



§ 12-29-404 - Medical parole for a terminal illness or permanent incapacitation.

(a) As used in this section:

(1) "Permanently incapacitated" means, as determined by a licensed physician, that an inmate:

(A) Has a medical condition that is not necessarily terminal but renders him or her permanently and irreversibly incapacitated; and

(B) Requires immediate and long-term care; and

(2) "Terminally ill" means, as determined by a licensed physician, that an inmate:

(A) Has an incurable condition caused by illness or disease; and

(B) Will likely die within two (2) years due to the illness or disease.

(b) The Director of the Department of Correction or the Director of the Department of Community Correction shall communicate to the Parole Board when, in the independent opinions of either a Department of Correction physician or Department of Community Correction physician and a consultant physician in Arkansas, an inmate is either terminally ill or permanently incapacitated and should be considered for transfer to parole supervision.

(c) (1) Upon receipt of a communication described in subsection (b) of this section, the board shall assemble or request all such information as is germane to determine whether the inmate is eligible under this section for immediate transfer to parole supervision.

(2) If the facts warrant and the board is satisfied that the inmate's physical condition makes the inmate no longer a threat to public safety, the board may approve the inmate for immediate transfer to parole supervision.

(d) An inmate is not eligible for parole supervision under this section if he or she is required to register as a sex offender under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., and:

(1) The inmate is assessed as a Level 3 offender or higher; or

(2) A victim of one (1) or more of the inmate's sex offenses was fourteen (14) years of age or younger.

(e) The board may revoke a person's parole supervision granted under this section if the person's medical condition improves to the point that he or she would initially not have been eligible for parole supervision under this section.



§ 12-29-405 - Inmates with mental illness.

(a) The Department of Correction is authorized to develop in-house due process procedures as approved by the Board of Corrections in accordance with United States Supreme Court guidelines for the voluntary or involuntary treatment of inmates with mental illness at the facilities and programs of the Mental Health Services Section of the Division of Health Treatment Services of the Department of Correction.

(b) (1) While the inmate is in treatment, the inmate's sentence shall continue to run.

(2) If an inmate's sentence expires while in treatment, the department shall release the inmate or pursue involuntary admission under the appropriate procedures prescribed by existing laws governing the involuntary treatment of individuals with mental illness.



§ 12-29-406 - Treatment for deviant sexual behavior.

(a) The purpose of this section is to enable the Department of Correction to establish a core program that will utilize services of medical and mental health providers in the community to provide intensive treatment of inmates with paraphilia, commonly known as sexual deviations, during their incarceration to increase their chance of returning to society successfully upon their release.

(b) (1) The Mental Health Services Section of the Division of Health Treatment Services of the Department of Correction is authorized to establish and maintain a program for intensive treatment for control of deviant sexual behavior of inmates in a specialized treatment setting and to cooperate with the medical services provider in screening for sexually transmitted diseases as part of this program.

(2) The department may develop the program in such a manner as to utilize outside professionals from the medical and mental health fields to provide both teaching and training opportunities.

(c) The section shall adopt, promulgate, and enforce such rules, regulations, policies, and standards as may be necessary to carry out the intent and purposes of this section.






Subchapter 5 - -- State Prison Inmate Care and Custody Reimbursement Act

§ 12-29-501 - Title.

This subchapter may be known and cited as the "State Prison Inmate Care and Custody Reimbursement Act".



§ 12-29-502 - Definitions.

As used in this subchapter:

(1) "Board" means the Board of Corrections;

(2) "Cost of care" means the cost to the Department of Correction for providing room, board, clothing, medical, and other normal living expenses of inmates in the department, as determined from time to time by the board;

(3) "Director" means the Director of the Department of Correction; and

(4) "Estate" means any tangible or intangible properties, real or personal, belonging to or due an inmate confined to an institution of the department, including income or payments to the inmate from social security, previously earned salary or wages, bonuses, annuities, pensions, or retirement benefits, or any source whatsoever.



§ 12-29-503 - Monthly reports on prisoners -- Investigation.

(a) (1) The Director of the Department of Correction shall forward to the Attorney General a list containing the name of each prisoner in the respective penal facilities of the Department of Correction, the county from which he or she was sentenced, the term of the sentence, the date of admission, together with all information available to the department on the financial responsibilities of the prisoner.

(2) The report shall be made on forms to be agreed upon by the director and the Attorney General or his or her designated employee and shall be made on or before the tenth day of each month.

(b) The Attorney General shall investigate or cause to be investigated all such reports furnished by the department for the purpose of securing reimbursement for the expenses of the State of Arkansas for the cost of care of the prisoners.



§ 12-29-504 - Reimbursement proceedings -- Appointment of guardian.

(a) (1) Whenever it shall be found that any person has been admitted to an institution of the Department of Correction as a prisoner, the Attorney General or the prosecuting attorney of the county from which the person was so sentenced shall petition the circuit court of the county from which the person was sentenced if the person or prisoner possesses any estate or becomes possessed of any estate while he or she remains in the institution.

(2) The petition shall:

(A) State that the person is a prisoner in a penal facility of the department;

(B) State that the Attorney General or prosecuting attorney has good reason to believe and does believe that the prisoner has an estate;

(C) Pray for the appointment of a guardian of the person if a guardian has not already been so appointed; and

(D) Pray that the estate may be subjected to payment to the state of the expenses paid and to be paid by the state on behalf of the person as a prisoner.

(b) (1) The court shall thereupon issue a citation to show cause why the prayer of the petitioner should not be granted.

(2) If the prisoner has a guardian, the petition shall be served upon the guardian.

(3) If the prisoner has no guardian, the petition shall be served upon the prisoner by delivering a copy personally, or by registered mail to the warden or head of the penal institution where the prisoner is being detained, at least fourteen (14) days before the date of the hearing.

(4) The court may appoint a guardian of the person or prisoner.

(c) (1) (A) At the time of the hearing, if it appears that the person or prisoner has an estate that ought to be subject to the claim of the state, the court, without further notice, shall appoint a guardian of the person and estate of the prisoner if the court deems one necessary for the protection of the rights of all parties concerned.

(B) (i) The court shall make an order requiring the guardian or any person or corporation possessing the estate belonging to the prisoner to appropriate and apply the estate or such part thereof, as may appear to be proper toward reimbursing the state, to the payment of the expenses so far incurred by the state on behalf of the prisoner and a part thereof towards reimbursing the state for the future expenses that it must pay on the prisoner's behalf.

(ii) This reimbursement shall not be in excess of the per capita cost of maintaining prisoners in the institution in which the prisoner is an inmate.

(2) (A) However, before issuing any order under this subchapter providing for payments from the estate of the prisoner for his or her cost of care while confined to an institution of the department, the court shall take into consideration and make allowances for the maintenance and support of the spouse, dependent children, or other persons having a moral or legal right to support and maintenance out of the estate of the prisoner.

(B) The court shall take those factors into consideration in determining the amount to be paid, if any, from the estate of the prisoner for his or her cost of care at the department.

(d) (1) If a guardian, person, or corporation shall neglect or refuse to comply with the order, the court shall cite him or her to appear before the court at a time as it may direct and to show cause why he or she should not be sentenced for contempt of court.

(2) As an additional remedy, the Attorney General or prosecuting attorney may enforce payment of the sums provided in the original order by a proper action in the name of the state.

(3) If, in the opinion of the court, the estate of the prisoner is sufficient to pay the cost of the proceedings, the estate shall be made liable therefor by order of the court.

(e) (1) The proceedings provided for by this section may be begun at any time after admittance to a penal facility of the department.

(2) Recovery may be had for the expenses incurred on behalf of a person or prisoner during the entire period the person has been confined as a prisoner in a penal facility of the department.



§ 12-29-505 - Duty to furnish information.

It shall be the duty of the sentencing judge, the county sheriff of the county, the Director of the Department of Correction, and the warden or administrative head of the penal facility in which the person or prisoner is confined to furnish on inquiry to the Attorney General or prosecuting attorney all information and assistance possible to enable the Attorney General or prosecuting attorney to secure reimbursement for the cost of care of the person or prisoner by the State of Arkansas.



§ 12-29-506 - Duties of Attorney General -- Assistance.

(a) It shall be the duty of the Attorney General to enforce the provisions of this subchapter.

(b) However, the Attorney General may refer to the prosecuting attorney of the county from which the inmate in the Department of Correction was sentenced, or to the prosecuting attorney of the county in which any property or estate of any such inmate is located, to investigate or assist in legal proceedings to obtain the reimbursements for the cost of care of such prisoners, as authorized in this subchapter.



§ 12-29-507 - Deposit of recovered moneys -- Payment of costs.

(a) (1) All moneys recovered for the cost of care of prisoners in a facility of the Department of Correction under the provisions of this subchapter shall be deposited into the State Treasury.

(2) The Treasurer of State shall credit the moneys to the appropriate fund established by law from which appropriations to the department are made for inmate care and custody at the department.

(b) However, the cost of making any investigation necessary to secure the reimbursements provided under this subchapter shall be paid from the reimbursement secured under this subchapter in those instances in which the General Assembly has not otherwise provided funds to defray the cost of the investigations.






Subchapter 6 - -- Satisfaction of Restitution Orders Through Damage Awards

§ 12-29-601 - Compensatory damages paid to satisfy restitution orders.

(a) Any compensatory damages after payment of attorney's fees and costs awarded to a prisoner in connection with a civil action brought against any state or local jail, prison, or correctional facility, or against any official or agent of such jail, person, or correctional facility, shall be paid directly to satisfy any outstanding restitution orders pending against the prisoner.

(b) The remainder of any such award after full payment of all pending restitution orders shall be forwarded to the prisoner.



§ 12-29-602 - Immunity not affected.

The provisions of this subchapter are not intended to in any way affect the immunity from suit granted to state officials and employees under § 19-10-305 or to the state and its official agencies under Arkansas Constitution, Article 5, § 20.









Chapter 30 - State Inmate Industries And Labor

Subchapter 1 - -- General Provisions

§ 12-30-101 - Bartering products of institutions.

(a) (1) In the passage of this section, the General Assembly is cognizant of the diversity of agricultural, livestock, processing, manufacturing, fabricating, and production resources of penal and correctional institutions in this state, in other states, and of the federal government.

(2) It is recognized that each of the correctional institutions may carry on a program of production, industries, manufacturing, and processing essential to its own needs and requirements, and that in a number of instances the institutions could share, through trade and barter agreements, their production, materials, and goods for the mutual benefit and advantage of their respective institutions.

(b) It is the intent of this section to enable the Board of Corrections of this state to enter into agreements with the managing boards or commissions of correctional institutions of other states, or with appropriate federal officials having custody or control of federal correctional institutions, for the exchange of raw materials, goods, and products in accordance with terms and agreements which the respective institutions find to be advantageous and of benefit to their respective institutions and programs.

(c) (1) The board, with the approval of the Governor, is authorized to enter into contracts, compacts, or agreements with the appropriate governing officials of correctional institutions of other states or of the federal government for the trading or bartering of raw materials, goods, and products produced by and belonging to their respective institutions.

(2) This may be done in accordance with the terms and conditions the board and the governing officials of correctional institutions of other states or of the federal government may deem advantageous and appropriate for their respective institutions and programs.

(d) The agreements may include matters such as the exchange of raw materials for finished products produced in correctional institutions or the processing of raw materials into finished products in exchange for a portion of the raw materials processed.

(e) Copies of all such agreements, compacts, or contracts entered into with correctional institutions of other states or with the federal government, as authorized in this section, shall be filed with the Auditor of State and the Chief Fiscal Officer of the State.

(f) A complete set of books and records shall be kept with respect to all transactions, deliveries, and obligations under each compact, contract, or agreement. Copies shall be filed with the Auditor of State and the Chief Fiscal Officer of the State and shall be available to public inspection during all normal business hours.

(g) The board may make reasonable rules and regulations governing the Department of Correction in the administration of contracts, compacts, or agreements made under the provisions of this section.



§ 12-30-102 - Buying and selling products of institutions.

(a) The Board of Corrections is authorized to enter into contracts, compacts, or agreements with the appropriate governing officials of agencies of other states or of the federal government for the buying and selling of raw materials, goods, and products produced by and belonging to their respective institutions in accordance with such terms and conditions as the board and the governing officials of correctional institutions of other states or the federal government may deem advantageous and appropriate for their respective institutions and programs.

(b) These agreements may include matters such as the buying and selling of raw materials for finished products produced in correctional institutions or for the processing of materials into finished products.

(c) Copies of all such agreements, compacts, or contracts entered into with correctional institutions of other states, or with the federal government as authorized in this section, shall be filed with the Chief Fiscal Officer of the State.

(d) (1) A complete set of books and records shall be kept with respect to all transactions, deliveries, and obligations under each compact, contract, or agreement.

(2) Copies shall be filed with the Chief Fiscal Officer of the State and shall be available to public inspection during all normal business hours.

(e) The board may make reasonable rules and regulations governing the Department of Correction in the administration of contracts, compacts, or agreements made under the provisions of this section.



§ 12-30-103 - Workcraft program.

(a) The Department of Correction and the Department of Community Correction are authorized to operate a workcraft program that offers instruction and training for their inmates, thereby helping prepare them for employment after incarceration.

(b) The Board of Corrections is authorized to establish rules and regulations for operating the program, which shall include, but not be limited to, the following:

(1) Acquisition of necessary machinery, materials, and equipment;

(2) Establishment of procedures for public sale of inmate-produced craft;

(3) Inmate eligibility for participation in the workcraft program; and

(4) Establishment of a workcraft program revolving fund.



§ 12-30-104 - Sale of workcraft items.

(a) (1) The sale of items produced in the Department of Correction or the Department of Correction workcraft programs may be through one (1) or more retail outlets operated by the Department of Correction or the Department of Community Correction.

(2) The public availability of these items for sale will be made known through advertising or other public marketing communications, or both.

(b) (1) Prices of workcraft items shall be sufficient to cover production cost.

(2) A percentage of sale proceeds, as determined by rules and regulations, will accrue to the individual product-creating inmate's account and the remainder to a workcraft program revolving fund.



§ 12-30-105 - Marketing contracts.

(a) (1) The Department of Correction may enter into marketing contracts with dealers, retailers, distributors, and manufacturer representatives permitting them to market and sell all products and services produced by the department industry program in accordance with existing laws and state purchasing regulations.

(2) The Industry Division of the department will be responsible for all billing of purchased products and services to ensure that only customers authorized by law are making said purchases.

(b) Reimbursement to companies on contract for marketing of said products and services will be based on regulations established by the Board of Corrections.






Subchapter 2 - -- Prison-Made Goods Act of 1967

§ 12-30-201 - Title.

This subchapter may be cited as the "Prison-Made Goods Act of 1967".



§ 12-30-202 - Legislative intent.

Whereas, the means now provided for the employment of prison labor are inadequate to furnish a sufficient number of prisoners with diversified employment, it is declared to be the intent of this subchapter:

(1) To further provide more adequate, regular, and suitable employment for the prisoners of this state, consistent with proper penal purposes;

(2) To further utilize the labor of prisoners for self-maintenance and for reimbursing this state for expenses incurred by reason of their crimes and imprisonment; and

(3) To effect the requisitioning and disbursement of prison products directly through established state authorities with no possibility of private profits therefrom.



§ 12-30-203 - Establishment of prison industries.

The Board of Corrections is authorized to purchase, in the manner provided by law, equipment, raw materials, and supplies and to engage supervisory personnel necessary to establish and maintain for this state, at the Department of Correction or any penal farm or institution under control of this board, industries for the utilization of services of prisoners in the manufacture or production of articles or products as may be needed for the construction, operation, maintenance, or use of any office, department, institution, or agency supported in whole or in part by this state and the political subdivisions thereof.



§ 12-30-204 - Purchase of goods by state and local agencies.

(a) (1) All offices, departments, institutions, and agencies of this state which are supported in whole or in part by this state, and all political subdivisions of this state, may purchase, at the discretion of the office, department, institution, or agency, from the Board of Corrections any products required by the offices, departments, institutions, agencies, or political subdivisions of this state produced or manufactured by the Department of Correction utilizing prison labor as provided for by this subchapter.

(2) (A) (i) The Revenue Division of the Department of Finance and Administration may request that the board propose the purchase of license plates which are necessary as evidence of registration of motor vehicles and trailers to be issued by the division's revenue offices.

(ii) The license plates would be produced or manufactured by the Department of Correction utilizing prison labor.

(B) The provisions of this subdivision (a)(2) shall be applicable beginning with the contracts for purchase or any purchases of license plates which are required after the expiration of any contracts for the purchase or manufacture of license plates that are in effect.

(b) Such offices, departments, institutions, and agencies shall not be required to submit an invitation for bid to the board for all products known to be produced or manufactured by the Department of Correction utilizing prison labor as provided for by this subchapter.

(c) (1) The Department of Correction may enter into an agreement with the Old State House Commission to utilize inmate labor in the production or manufacture of items for resale by the Old State House Museum.

(2) Except as provided in subdivision (c)(3) of this section, the proceeds from the sales of the items produced or manufactured under subdivision (c)(1) of this section shall be used by the Old State House Museum to:

(A) Develop exhibits and programs about the history of the Department of Correction; or

(B) Maintain the Old State House Museum's collection of the Department of Correction artifacts.

(3) The Department of Correction and the commission may by rule modify the use of the proceeds from the sale of items produced or manufactured under subdivision (c)(1) of this section.

(d) All purchases made pursuant to this section shall be made through the Department of Correction's purchasing department, upon requisition by the proper authority of the office, department, institution, agency, or political subdivision of this state requiring the articles or products.



§ 12-30-205 - Purchase of goods by nonprofit organizations and other individuals.

(a) A nonprofit organization may purchase goods produced by the Department of Correction's Industry Division as provided for by this subchapter upon the condition that the goods may not be resold for profit.

(b) (1) Goods produced by the division as provided for by this subchapter, excluding furniture and seating, may also be purchased by:

(A) Current employees and retirees of the Department of Correction;

(B) (i) All employees of the public offices, departments, institutions, school districts, and agencies of this state.

(ii) Subdivision (b)(1)(B)(i) of this section shall not include members of the General Assembly; and

(C) Current and former members of the Board of Corrections.

(2) Goods purchased by an individual under subdivision (b)(1) of this section shall be for personal use only and not for resale.



§ 12-30-206 - Prices.

(a) The Board of Corrections shall fix and determine the prices at which all articles or products manufactured or produced shall be furnished.

(b) The prices shall be uniform and nondiscriminating to all and shall not exceed the wholesale market prices.



§ 12-30-207 - Catalogues.

(a) The Board of Corrections shall cause to be prepared, at such times as the board may determine, catalogues containing the description of all articles and products manufactured or produced by the board pursuant to the provisions of this subchapter.

(b) Copies of the catalogue shall be sent by the board to all offices, departments, institutions, and agencies of this state and made accessible to all political subdivisions of this state referred to in § 12-30-204.



§ 12-30-209 - Order of distribution.

The articles or products manufactured or produced by prison labor in accordance with the provisions of this subchapter shall be devoted:

(1) First, to fulfilling the requirements of the offices, departments, institutions, and agencies of this state that are supported in whole or in part by this state; and

(2) Second, to supply the political subdivisions of this state with the articles and products.



§ 12-30-210 - Annual statements.

(a) The Director of the Department of Correction and the manager or authorities, by whatever name known, having charge of the penal institutions of this state, shall annually make a full detailed statement of:

(1) All materials, machinery, or other property procured, and the cost thereof, and the expenditures made during the last preceding year for manufacturing purposes, together with a statement of all materials then on hand to be manufactured, or in process of manufacture, or manufactured;

(2) All machinery, fixtures, or other appurtenances for the purpose of carrying on the labor of the prisoners; and

(3) The earnings realized during the last preceding year as the proceeds of the labor of the prisoners at the Department of Correction or penal institutions of this state.

(b) The statement shall be verified by the oath of the manager or authorities having charge of penal institutions to be just and true and shall be forwarded to the Board of Corrections by the manager or authorities having charge within thirty (30) days after the end of the last preceding year.



§ 12-30-211 - Rules and regulations.

The Board of Corrections shall have power and authority to prepare and promulgate rules and regulations which are necessary to give effect to the provisions of this subchapter with respect to matters of administration and procedure respecting them.



§ 12-30-212 - Auditor bound by voucher or warrant.

No voucher, certificate, or warrant issued on the Auditor of State by any office, department, institution, or agency shall be questioned by the Auditor of State or by the Treasurer of State on the grounds that this subchapter has not been complied with by the office, department, institution, or agency.



§ 12-30-213 - Intentional violations.

If an intentional violation of this subchapter by any office, department, institution, or agency continues, after notice from the Governor to desist, then the intentional violation shall constitute a malfeasance in office and shall subject the person or persons responsible for this violation to suspension or removal from office.



§ 12-30-214 - Appropriations -- Contracts.

(a) Incident to the employment of prisoners as provided in this subchapter, the Board of Corrections is authorized to:

(1) Erect buildings;

(2) Purchase, install, or replace equipment;

(3) Procure tools, supplies, and materials;

(4) Employ personnel; and

(5) Otherwise defray necessary expenses.

(b) (1) To further aid the purposes in subsection (a) of this section, the board is empowered to enter into contracts and agreements with any person or persons upon a self-liquidating basis respecting the acquisition and purchase of any equipment, tools, supplies, and materials to the end that they may be paid for over a period of not exceeding ten (10) years.

(2) The aggregate amount of the purchases or acquisitions are not to exceed five hundred thousand dollars ($500,000) unless specifically approved by the Governor with the amounts to be payable solely out of the revenues derived from the activities authorized by this subchapter.

(c) Nothing in this section shall be construed or interpreted to authorize or permit the incurring of a state debt of any kind or nature as contemplated by the Arkansas Constitution in relation to the debt.



§ 12-30-215 - Purchase for construction or operation of prison.

Any contractor or subcontractor who has entered into a contract with or for the benefit of a state board, state agency, or state-supported institution of higher education for constructing, equipping, or operating, in whole or in part, any facility of the board, agency, or institution may purchase goods produced by the Department of Correction and the Department of Community Correction for use in the performance of the contract.






Subchapter 3 - -- Farms

§ 12-30-301 - Farming and livestock activities.

(a) The Department of Correction shall make maximum utilization of the farm lands of the various institutions of the department through the use of modern agricultural machinery, equipment, and technology in producing crops and livestock for use in feeding prisoners and for sale on the market to produce income for the maintenance and operation of the institutions of the department.

(b) The Director of the Department of Correction, with the approval of the Board of Corrections, shall promulgate necessary rules and regulations for the operation of the farming and livestock activities of the various institutions of the department, the employment of personnel, the assignment of inmate labor, and other activities as may be reasonably necessary to accomplish the purposes as provided in this section.



§ 12-30-303 - Cooperation of Cooperative Extension Service.

It shall be the duty of the University of Arkansas Cooperative Extension Service to cooperate with the Director of the Department of Correction to the end that proper crops may be planted to the best advantage and proper methods of soil treatment may be utilized and proper methods of canning and preserving may be used to the best advantage.



§ 12-30-304 - Products -- Purchase by state institutions.

(a) It shall be the duty of the various state institutions to purchase, as far as possible, products grown or produced by the state upon its Department of Correction and other farms, giving the state preference wherever possible.

(b) (1) Sales shall be made at prevailing market prices and all proceeds thereof shall be deposited with the Treasurer of State to the credit of the Department of Correction Farm Fund.

(2) However, the Director of the Department of Finance and Administration, by proper bookkeeping entries, may charge the institution so purchasing and credit the Department of Correction account with such amount.



§ 12-30-305 - Sales by director.

(a) The Director of the Department of Correction, by and with the consent and approval of the Board of Corrections, shall make all sales of commodities and articles produced and offered for sale by the various penal institutions under his or her supervision.

(b) The director shall keep a complete and detailed record of all sales and shall immediately deposit all moneys received therefrom with the Treasurer of State to the credit of the Penal Institution Fund.

(c) The director shall give a bond to be approved by the board as the board may require for the performance of the duties imposed under this section.



§ 12-30-306 - Purchases, expenditures, and sales -- Compliance with laws.

(a) All purchases for or in behalf of the Department of Correction and its various institutions shall be in strict compliance with the state purchasing laws and applicable rules and regulations promulgated thereunder.

(b) All expenditures of funds appropriated for the department shall be in accordance with the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., and other applicable fiscal laws of this state governing expenditure of state funds.

(c) All sales of farm products, livestock, or other products produced in connection with the agriculture and livestock activities at the respective institutions of the department shall be in accordance with the applicable laws of this state governing the advertising for bids and awarding of contracts for the sales.



§ 12-30-307 - Payment for food used by department.

(a) The Department of Correction may make payment from the Department of Correction Inmate Care and Custody Fund Account to the Department of Correction Farm Fund in an amount not to exceed fifty cents (50cent(s)) on each dollar's worth of food produced on the department farm for consumption in the Inmate Care and Custody Program.

(b) The department shall keep appropriate records reflecting farm production and the value of farm-produced products utilized in the Inmate Care and Custody Program and shall keep records of current market values in support of any such payments.

(c) In no event shall the amount received under this section, when combined with any loans forgiven under provisions of other laws, exceed the value of the farm products utilized by the Inmate Care and Custody Program.



§ 12-30-308 - Lease or rental of land.

(a) The Board of Corrections, in its discretion and with the Governor's approval, may cease or abandon the cultivation of any land now owned by the state and under the jurisdiction of the board and may rent or lease the land not cultivated, or abandoned and not needed in the proper operation of the penal system of this state, if they deem the action expedient.

(b) (1) The board, in its discretion and with the Governor's approval, may rent or lease additional lands for the planting and cultivation of crops by convicts.

(2) However, any and all lands rented or leased shall be within five (5) miles of some now established camp or stockade unless the contract or lease shall provide for the erection and maintenance of a new stockade or camp upon the lands rented or leased.






Subchapter 4 - -- Work-Study Release

§ 12-30-401 - Work and rehabilitative programs -- Work-release programs.

(a) All inmates committed to the Department of Correction for institutional care shall be required to participate in the various work programs to which assigned and may be afforded vocational training and rehabilitative opportunities in accordance with rules, regulations, and procedures therefor as promulgated by the Director of the Department of Correction with the approval of the Board of Corrections.

(b) The department may institute "work-release" programs under which the inmates selected to participate in the programs may be gainfully employed or attend school outside of the units maintained by the department, under rules and regulations promulgated by the director with the approval of the board.



§ 12-30-402 - Establishment of new work-release centers.

(a) The Community Correction Revolving Fund may borrow from the Budget Stabilization Trust Fund for the establishment of new work-release centers for the Department of Correction.

(b) The loans shall be repaid by the end of the fiscal year in which the loans are made.



§ 12-30-403 - Rules and regulations generally.

The Board of Corrections and the Director of the Department of Correction will govern the administration of work-release programs with the promulgation of rules, regulations, and procedures subject to the continuing review by the Governor, who shall have the right to revise and rescind any such rules, regulations, and procedures.



§ 12-30-404 - Inmates excepted from program.

(a) No person shall be allowed to participate in any work-release program conducted by or for the Department of Correction if convicted of:

(1) A capital offense;

(2) Murder in the first degree, § 5-10-102;

(3) Rape, § 5-14-103;

(4) Kidnapping, § 5-11-102; or

(5) Aggravated robbery a second or subsequent time, § 5-12-103.

(b) However, this section shall not apply to persons participating in work-release programs on July 20, 1979.



§ 12-30-405 - Contracts for inmate labor.

The Department of Correction may make contractual arrangements for use of inmate labor by the following prioritized list:

(1) Other state departments and agencies;

(2) Counties, cities, and school districts; and

(3) Civic organizations, other nonprofit organizations, and private citizens, including, but not limited to, those responsible for the preservation of natural resources or other public works.



§ 12-30-406 - Allocation of earnings -- Inmate's funds.

(a) Under any work-release program, earnings by the inmate shall be paid directly to the Department of Correction and applied as follows:

(1) The department shall retain an amount to be established by the Director of the Department of Correction which will reasonably compensate the department for the cost of feeding, housing, and supervising the inmate;

(2) The department shall determine if the inmate has persons dependent upon him or her for their support and may remit to such persons that portion of the earnings which the director considers reasonable;

(3) (A) The department shall determine if the inmate has created victims of his or her criminal conduct who are entitled to restitution or reparations for physical injury or loss of or damage to property and may remit to the victim that portion of the earnings which the director considers reasonable.

(B) However, in no case shall the portion of the earnings remitted for restitution be in excess of twenty-five percent (25%) of the inmate's income remaining after deduction for the cost of care, custody, and family support provided for in subdivisions (a)(1) and (2) of this section.

(C) The names and addresses of victims and the amount of restitution to be paid shall be provided to the director by certificate of the trial court in which the inmate was convicted; and

(4) The balance shall be deposited to the account of the inmate.

(b) Inmates may be required to contribute to the support of their dependents who may be receiving public assistance during the period of their commitment if funds credited to them are adequate for that purpose provided that all inmates participating in the work-study release programs shall continue to be housed at a department institution.

(c) The department shall promulgate rules and regulations governing the possession of or use of money by inmates and may prohibit the possession of money by inmates and may establish a system for the custody of all funds belonging to inmates, for the balance of such fund period.



§ 12-30-407 - Housing of participants.

(a) (1) (A) The Board of Corrections may promulgate rules and regulations to allow the proper classification of inmates to be released to the county sheriffs of approved jail facilities or chiefs of police or other authorized law enforcement officers of city-operated approved jail facilities or community correction centers outside the Department of Correction.

(B) (i) Inmates shall be interviewed to develop a classification of each inmate's skills, work experiences, job background, and education.

(ii) Such inmates are to work at jobs that directly benefit those facilities or a political subdivision and that are related to a particular inmate's background classification and where they are to be under supervision at all times.

(2) (A) (i) County sheriffs, chiefs of police, or other authorized law enforcement officers of approved jail facilities may request assignment of inmates to their approved facilities to perform particular jobs for the facilities or for a political subdivision which are in a particular area of need of the facility or a political subdivision.

(ii) The Department of Correction shall review the requests and shall submit a list of inmates with appropriate skills or backgrounds for the particular job needs of the approved facility in accordance with the Department of Correction's classification of inmates' skills and backgrounds.

(iii) County sheriffs, chiefs of police, or other authorized law enforcement officers will choose inmates from the submitted list which are appropriate for the needs of their facilities or a political subdivision.

(B) County sheriffs, chiefs of police, or other authorized law enforcement officers shall not request the assignment of a particular inmate to their approved facility and may refuse the assignment of a particular inmate.

(3) (A) An inmate shall not be released to approved jail facilities until notification of the release is first sent to the county sheriff of the county from which the inmate was tried and convicted, the prosecuting attorney's office who convicted the inmate, and, upon a written request, to the victim or victim's family.

(B) Notification of the victim or victim's family shall be done by mail to the last known address supplied to the Department of Correction in accordance with Department of Correction policies.

(4) (A) Inmates so released shall be entitled to credit on their sentences under the meritorious classification system of the Department of Correction.

(B) However, no inmate shall be eligible to be released to the county sheriff, chief of police, or other authorized law enforcement officer of an approved jail facility unless the inmate is within thirty (30) months of his or her first parole eligibility date or his or her first post prison transfer eligibility date, unless:

(i) The inmate is returning to the county from which he or she was tried and convicted and the victim or victim's immediate family, if residing in the county from which the inmate was tried and convicted, has been notified of the inmate's return; or

(ii) (a) If the inmate is released to a county other than a county from which he or she was tried and convicted, the county sheriff of the county from which he or she was tried and convicted shall be notified as provided in subdivision (a)(3)(A) of this section.

(b) (1) Unless the county sheriff responds within fifteen (15) days of notification that he or she disapproves of the transfer, the inmate may be transferred as provided in this section.

(2) If the county sheriff disapproves of the transfer and an inmate becomes eligible to be released again, the notifications required by subdivision (a)(3) of this section shall be made again.

(b) (1) The number of persons on prerelease, work-release, and other rehabilitative programs that may be housed at the Arkansas Health Center shall not exceed a number appropriate to maintain the security and good order of the center.

(2) However, with the approval of the Department of Human Services State Institutional System Board and the Administrator of the Arkansas Health Center, a maximum number of persons on prerelease, work-release, and other rehabilitative programs to be housed at the center may be established by the Board of Corrections.

(c) Inmates released to the county sheriff of approved jail facilities or community correction centers pursuant to this section prior to July 28, 1995, shall remain eligible for release, notwithstanding the provisions of this section.






Subchapter 5 - -- Privatized Prison-Made Goods

§ 12-30-501 - Private sector prison industry enhancement programs.

(a) The Board of Corrections may contract with any private individual, corporation, partnership, or association whereby inmates would assemble, process, fabricate, or repair parts or components for goods or products being manufactured or produced by the private individual or entity.

(b) All contracts executed under this section must comply with federal law and must not result in any significant displacement of employed workers in the private sector.



§ 12-30-502 - Transportation and sale of goods.

(a) Goods produced in whole or in part by Department of Correction inmates participating in private sector prison industry enhancement programs may be transported and sold in the same manner as goods produced by free persons, provided that the inmates participating in the private sector prison industry enhancement programs are paid at least the minimum wage prescribed by state law.

(b) The minimum wage requirement does not apply to hobby and craft items produced by the inmates on their own time and with their own resources, or to inmates working in any other prison industries program.



§ 12-30-503 - Purpose of wages set aside -- Rules and regulations of director.

(a) A person committed to the Department of Correction who is earning at least minimum wage and is employed pursuant to §§ 12-30-501 and 12-30-502 shall have his or her wages set aside by the warden or supervisor of the facility in a separate wage fund.

(b) The Director of the Department of Correction shall promulgate regulations which will:

(1) Protect the inmate's rights to due process;

(2) Provide for hearings as necessary before the Crime Victims Reparations Board; and

(3) Govern the disposition of a confined person's gross monthly wage, minus required payroll deductions and payment of necessary work-related incidental expenses, for the following purposes:

(A) The support of families and dependent relatives of the respective inmates;

(B) The discharge of any legal obligations, including judgments for restitution;

(C) To pay all or a part of the cost of the inmate's board, room, clothing, medical, dental, and other correctional services;

(D) To provide for funds payable to the inmate upon his or her release;

(E) Reimbursing the state for the actual value of state property intentionally or willfully and wantonly destroyed by the inmate during his or her commitment;

(F) Reimbursing the state for reasonable costs incurred in returning the inmate to the facility to which he or she is committed in the event of escape; and

(G) The deposit of an appropriate amount into the Crime Victims Reparations Revolving Fund.









Chapter 31 - Corrections Resources Commission



Chapter 32-40 - [Reserved.]

[Reserved]



Chapter 41 - Local Correctional Facilities

Subchapter 1 - -- General Provisions

§ 12-41-101 - Good time allowance.

(a) An inmate committed by any court in Arkansas to a county or city jail in the State of Arkansas may be entitled to a reduction, to be known as "meritorious good time", from his or her maximum term of up to ten (10) days for each month served in the county or city jails maintained in the State of Arkansas by the various counties and municipalities.

(b) (1) Meritorious good time shall be awarded under the rules and regulations promulgated by the county sheriff or chief of police and approved by the county quorum court of the various counties or the city legislative body of the various cities.

(2) It shall be administered by the county sheriff or chief of police, subject to the provisions of this subchapter, for good discipline, good behavior, work practices, and job responsibilities within the county or city jail.



§ 12-41-102 - Good time -- Classification of inmates.

(a) There is established a classification committee consisting of such persons as the county sheriff or chief of police may designate.

(b) The committee shall meet as often as necessary to classify the inmates into one (1) of three (3) classes according to behavior, good discipline, and job responsibility.

(c) (1) Inmates in Class I shall be allowed to earn ten (10) days' reduction for each month served;

(2) Those in Class II shall be allowed to earn five (5) days' reduction for each month served; and

(3) Those in Class III shall not be entitled to earn meritorious good time.

(d) Inmates of the county or city jail may be reclassified as often as the committee deems necessary to carry out the purposes of this subchapter and to maintain good discipline and efficiency at the county or city jail.

(e) Those inmates sentenced to the county or city jail under this subchapter shall not receive more than ten (10) days of meritorious good time for each month served.



§ 12-41-103 - Good time -- Forfeiture and restoration.

(a) All meritorious good time shall be forfeited by the inmate in the event of escape, and all or part of the accrued good time may be taken away by the county sheriff or chief of police for infraction of rules.

(b) However, in the event of escape, the county sheriff or chief of police may restore all or part of any accrued meritorious good time if the escapee returns to the institution voluntarily, without expense to the county or city, and without any act of violence while a fugitive from the institution.

(c) In other instances, the county sheriff or chief of police may restore lost meritorious good time according to rules approved by the county quorum court or city legislative body.



§ 12-41-104 - Emergency furloughs.

Under rules prescribed by the county sheriff or chief of police, and approved by the county quorum court or city legislative body, the county sheriff or chief of police may authorize emergency furloughs, under reasonable conditions, for inmates for occasions such as serious illness or death of a member of the inmate's family or other proper emergency.



§ 12-41-105 - Commissions from prisoner telephone services.

(a) Commissions derived from prisoner telephone services provided in the various county and regional detention facilities in the state shall be deposited into the county treasury of the county in which the detention facility is located and shall be credited to the sheriff's office fund.

(b) (1) Of the commissions deposited into the sheriff's office fund in each county pursuant to subsection (a) of this section, one hundred percent (100%) shall be credited to the sheriff's office communications facility and equipment fund.

(2) Each county sheriff's office may allocate for the maintenance and operation of the county jail up to fifty percent (50%) of the commissions deposited into the sheriff's office communications facility and equipment fund.

(c) The provisions of this section do not apply to funds derived from prisoner telephone services provided in Department of Correction facilities or Department of Community Correction facilities or in municipally owned detention facilities or in county detention facilities in counties with a population of one hundred seventy-five thousand (175,000) or more according to the latest federal decennial census.






Subchapter 2 - -- Criminal Justice Centers

§ 12-41-201 - Definitions.

As used in this subchapter:

(1) "Law" means a statute of a state, a written opinion of a court of record, a municipal ordinance, a county quorum court ordinance, or a rule authorized by and lawfully adopted pursuant to a statute; and

(2) "Municipality" means an incorporated city or town.



§ 12-41-202 - Authority to contract -- Prerequisites.

(a) A county in this state and a municipality in that county, both located on the state line, may contract with an adjoining county and any municipality in that county located on the other side of the state line for the joint construction, financing, operation, and management of a justice center to be located on the state line.

(b) A county and a municipality in this state may contract with a county and a municipality in an adjoining state as provided by subsection (a) of this section and § 12-41-204 only if the other state enacts legislation relating to the establishment of a justice center pursuant to a contract as provided in those sections that:

(1) Provides for joint responsibility of the county sheriffs of the two (2) counties over the operation of a jail, lockup, or other detention facility in the center and persons in custody in the facility or for the hiring of a jailer with those responsibilities;

(2) Provides for the application and enforcement of the law of both states in the manner provided by § 12-41-206;

(3) Provides that a person in custody in the center under Arkansas law may be prosecuted for an offense against Arkansas law without extradition of that person, as provided by § 12-41-208;

(4) Provides that a person in custody in the center under Arkansas law may not be prosecuted for an offense against the law of the other state without extradition of that person or personally served with process in the center for a proceeding in the other state;

(5) Provides that a person summoned to appear in the center under Arkansas law may not be personally served with process in any part of the center for a proceeding in the other state and may be arrested in any part of the center for an offense against Arkansas law and prosecuted for that offense without extradition of the person if the person is physically present in any part of the center or in Arkansas at the time of the prosecution, as provided by § 12-41-209;

(6) Provides that a person summoned to appear in the center under Arkansas law may not be arrested in any part of the center for an offense against the law of the other state;

(7) Provides that center personnel or a peace officer of either state may transfer across the state line in the center a person in custody in the center under the law of either state and may exercise control over that person on both sides of the state line in the center, as provided by § 12-41-208;

(8) Provides that a person in the center who is not confined in the center, taken to the center under arrest, or summoned to appear in the center, may be arrested in any part of the center for an offense against the laws of either state without extradition of that person, and that extradition of a person who was arrested in the center under those circumstances is not required in order for the person to be prosecuted for an offense against the law of either state if the person is physically present in any part of the center or the state of the prosecution at the time of the prosecution, as provided by § 12-41-208;

(9) Authorizes a peace officer of either state, under Arkansas law, to arrest a person in any part of the center for an offense against Arkansas law if a peace officer of Arkansas would be authorized to make that arrest in the part of the center in Arkansas as provided by § 12-41-210; and

(10) Authorizes a peace officer of either state, under the law of the other state, to arrest a person in any part of the center for an offense against the law of the other state if a peace officer of the other state would be authorized to make that arrest in the part of the center in the other state, as provided by § 12-41-210.



§ 12-41-203 - Terms of contract.

(a) The contract must provide that the county sheriffs of the two (2) counties are jointly responsible for operation of any jail, lockup, or other detention facility in the justice center and the custody, care, and treatment of persons in custody in the facility or must provide for the hiring of a jailer with those responsibilities.

(b) The contracting parties may specify in the contract the manner of determining the persons responsible for:

(1) The operation, alteration, maintenance, cleaning, and repair of the facilities;

(2) The employment of center personnel;

(3) The purchase of materials, supplies, tools, and other equipment to be jointly used by offices provided or used by the contracting parties;

(4) The preparing of reports to the governing bodies of the contracting parties;

(5) Joint recordkeeping, communications, or dispatch systems; and

(6) The performance of any other powers or duties relating to operation of the center.

(c) A county and municipality in this state may contract for the center to contain:

(1) Courtrooms and office space needed by county, district, and appellate courts;

(2) Jail, lockup, and other detention facilities;

(3) Federal, county, precinct, and municipal offices for prosecuting attorneys and other personnel as needed;

(4) Adult or juvenile probation offices;

(5) Any other offices that either the county or municipality is separately authorized or required to operate or provide; and

(6) Parking space, dining areas, and other facilities incidental to operation of the center.

(d) The contracting parties may provide in the contract the manner of determining the personnel policies and employment benefit programs for center personnel.



§ 12-41-204 - Financing.

(a) The governing body of a municipality or county contracting, as provided by §§ 12-41-202 and 12-41-203, may finance its share of the construction, financing, operation, or management of the justice center by any means that it could finance the type of facilities in the center to be used or provided by the municipality or county.

(b) The contract may take advantage of the availability of federal funds to finance any part of the center.



§ 12-41-205 - Use of center by courts.

(a) A circuit court or district court having jurisdiction in the county or municipality in which a part of the justice center is located may maintain offices and courtrooms and hold proceedings at the center.

(b) (1) A court of this state may not hold proceedings in the part of the center located in the other state.

(2) Courts of the other state may hold proceedings in the part of the center in this state if so authorized by the other state.



§ 12-41-206 - Determination of applicable law.

(a) (1) Except as otherwise provided by this subchapter, the law of both states regarding rights, duties, liabilities, privileges, and immunities arising from conduct applies to conduct in any part of the justice center.

(2) If, however, it is impossible for a person to conform his or her conduct in the center to the law of both states, that person may choose which state's law governs that conduct.

(3) If a person chooses to conform his or her conduct in the center to the law of the other state, the conflicting law of this state does not apply to that conduct.

(b) The physical plant of the center and equipment and facilities used by personnel of both states employed at the center are constructively present in both states.

(c) Except as provided by subsection (d) of this section, property in any part of the center that is owned by or in the possession of a person in custody or summoned to appear in the center is constructively present in the state under the law of which the person was taken into custody or summoned to appear.

(d) (1) Possession of property that constitutes an offense committed in the center is conduct to which subsection (a) of this section applies.

(2) A person's exercise of a duty in regard to property in the center is conduct to which subsection (a) of this section applies.

(e) Property that is ordered by a court to be produced in the center or that is in the possession of a peace officer or a party to a proceeding for use as evidence before a court holding a proceeding in the center is constructively present in the state of the court.

(f) Property in the center that is not covered by subsection (c), (d), or (e) of this section is constructively present in both states.

(g) (1) The law of a state in which property is constructively present applies to that property to the same extent that such law would apply if the property were actually present in that state.

(2) If property is constructively present in only one (1) state, the law of the state in which the property is not constructively present may be applied to that property only to the extent that such law would apply if the property were actually outside that state.

(h) (1) Except as otherwise provided by this subchapter, the courts of both states have concurrent jurisdiction over the geographic area of both states in the center, but the state in which a prosecution is first instituted for an offense committed in the center retains jurisdiction to apply that state's law to the exclusion of the other state's jurisdiction, unless the prosecution is terminated without jeopardy attaching under the law of the state of the first prosecution.

(2) For the purposes of this subchapter, a prosecution is commenced in this state on the filing of an indictment, information, or complaint as determined by applicable provisions of Arkansas law.



§ 12-41-207 - Custody in center.

(a) A person who is in the justice center in the custody of a peace officer or center personnel under Arkansas law:

(1) Is constructively present in Arkansas while that person is in custody in the part of the center in the other state;

(2) May be prosecuted for an offense against Arkansas law without extradition of that person; and

(3) May be personally served in any part of the center for a proceeding in Arkansas.

(b) A person who is in the center in the custody of a peace officer or center personnel under the law of the other state:

(1) Is constructively present in the other state while that person is in custody in the part of the center in Arkansas;

(2) May not be prosecuted for an offense against Arkansas law without extradition of that person; and

(3) May not be personally served with process in any part of the center for a proceeding in Arkansas.



§ 12-41-208 - Extradition and transfer.

(a) Arkansas agrees that a person who is in the justice center in the custody of a peace officer or center personnel under the law of the other state may be:

(1) Prosecuted for an offense against the law of the other state without extradition of that person; and

(2) Personally served with process in any part of the center for a proceeding in the other state.

(b) Center personnel or a peace officer of either state may transfer across the state line in the center a person in custody in the center under the law of either state and may exercise control over that person on both sides of the state line in the center.

(c) (1) A person in the center who has not been confined in the center, taken to the center under arrest or summoned to appear in the center, may be arrested in any part of the center for an offense against the law of either state without extradition of that person.

(2) Extradition of a person who was arrested in the center under those circumstances is not required in order to prosecute the person for an offense against the law of either state if the person is physically present in any part of the center or the state of the prosecution at the time of the prosecution.

(d) Notwithstanding any law to the contrary, the Governor of this state may recognize a demand for the extradition of a person charged with a crime in the other state if the demand alleges that any element of the offense occurred in any part of the center.



§ 12-41-209 - Service of process.

(a) (1) A person who is summoned to appear in the justice center under Arkansas law:

(A) Is constructively present in Arkansas while that person is appearing under the summons in the part of the center in the other state;

(B) Without extradition, may be arrested in any part of the center for an offense against Arkansas law and prosecuted for that offense if that person is physically present in any part of the center or in Arkansas at the time of the prosecution; and

(C) May be personally served with process in any part of the center for a proceeding in Arkansas.

(2) A person who is summoned to appear in the center under the law of the other state:

(A) Is constructively present in the other state while that person is appearing under the summons in the part of the center in Arkansas;

(B) Without extradition, may not be arrested under Arkansas law in any part of the center for an offense against Arkansas law; and

(C) May not be personally served with process in any part of the center for a proceeding in Arkansas.

(b) (1) Arkansas agrees that a person who is summoned to appear in the center under the law of the other state may be arrested in any part of the center for an offense against the law of the other state and prosecuted for that offense without extradition if that person is physically present in any part of the center or the other state at the time of the prosecution.

(2) Arkansas agrees that a person who is summoned to appear in the center under the law of the other state may be personally served with process in any part of the center for a proceeding in the other state.

(c) (1) If a person in the center is constructively present in one (1) state under this section, the law of the state in which the person is not constructively present may be applied to that person only to the extent that such law would apply if the person were actually outside that state.

(2) However, the law applicable to that person's conduct in the center is governed by § 12-41-206 and whether extradition is required to arrest or prosecute that person for an offense committed in the center is governed by this section.



§ 12-41-210 - Right of arrest.

(a) If the other state enacts legislation as provided in § 12-41-202, a peace officer of Arkansas may:

(1) Arrest a person under Arkansas law in the part of the center in the other state for an offense against Arkansas law if that peace officer would be authorized to make that arrest in the part of the center in Arkansas; and

(2) Arrest a person under the law of the other state in any part of the center for an offense against the law of the other state if a peace officer of the other state would be authorized to make that arrest in the part of the center in the other state.

(b) Arkansas agrees that a peace officer of the other state may arrest a person under:

(1) Arkansas law in any part of the center for an offense against Arkansas law if a peace officer of Arkansas would be authorized to make that arrest in the part of the center in Arkansas; and

(2) The law of the other state in the part of the center in Arkansas for an offense against the law of the other state if that peace officer would be authorized to make that arrest in the part of the center in the other state.






Subchapter 3 - -- County Houses of Correction

§ 12-41-301 - Purchase of land.

(a) (1) The county courts of the several counties in this state shall purchase a farm or tract of land within the boundaries of the county and provide for the erection on the farm or tract of land a house of correction.

(2) However, the farm or tract of land shall not be purchased unless the taxpayers of each township in the county shall petition the county court to provide for the purchase. No farm shall be purchased unless a majority of all the taxpayers of the county sign the petitions.

(b) (1) The county court may appoint three (3) discreet persons as commissioners, who shall be taxpayers and qualified voters of this state, to select and agree for the purchase of a farm or tract of land as provided in subsection (a) of this section.

(2) When the commissioners have made a selection and agreement concerning the farm or tract of land, they shall report their doings to the county court.

(3) If the court approves the selection and the stipulations of the commissioners concerning the payment for the land, then the court shall provide for the purchase of the land and take from the vendor of the land a good and sufficient deed of conveyance for the use of the county.

(4) The deed of conveyance shall be in such form and shall be taken in such manner as is provided by law in such cases.

(c) The farm or tract of land provided for in this section may be either improved or unimproved land, as the county court may in its discretion elect.

(d) The farm or tract of land provided for in this section shall consist of such number of acres as the county court may in its discretion determine.

(e) When the court determines to purchase the farm or tract of land, the court shall contract for the land on the most favorable terms possible to the county.

(f) The court shall pay for the farm, and for the erection of the house of correction, in the same manner that other public county improvements are paid for.



§ 12-41-302 - Construction of facility.

(a) When any farm or tract of land has been purchased by the county court as provided in § 12-41-301(a), the county court shall cause to be let out to the lowest bidder the contract for building and erecting on the tract of land a house of correction.

(b) The house of correction shall be so constructed as to secure, as nearly as may be, all persons sentenced to confinement therein and shall be composed of such material and of such form and dimensions as the court shall direct.

(c) The house of correction shall possess such means of ventilation and other sanitary arrangements as will promote the health of the prisoners therein confined.



§ 12-41-303 - Contracts governed by existing laws.

All contracts, appropriations, and disbursements of money concerning the purchase of the land or farm provided for in § 12-41-301 and the erection of the house of correction shall be made according to and be governed by the laws concerning public county contracts, appropriations, and disbursements.



§ 12-41-304 - Supervision by court.

(a) The county court shall have general supervisory control over the farm and house of correction and shall take means to correct any mismanagement of the facilities.

(b) With the advice of the superintendent, the county court shall prescribe, from time to time, such rules for the government and discipline of prisoners in the house of correction and for the discipline and control of the labor of the prisoner, as the county court shall deem most expedient and wholesome.



§ 12-41-305 - Superintendent.

(a) The county court of any county in which any house of correction shall be erected shall appoint a discreet person, who shall be a qualified elector of this state and who shall be known as the superintendent of the house of correction.

(b) The superintendent shall have charge of the farm or lands attached to the house of correction and shall direct the labor of all persons sentenced to confinement in the house of correction.

(c) The superintendent shall be responsible to the county court for the correct treatment of all prisoners confined in the house of correction and for the faithful enforcement of the rules and discipline.

(d) For neglect of duty or other improper management of the house of correction, the county court may remove the superintendent.

(e) The county court shall determine the compensation of the superintendent.



§ 12-41-306 - Commitment to house of correction.

(a) When any house of correction has been erected as provided for in § 12-41-302, all persons who shall be convicted of petit larceny or any other crime cognizable before justices of the peace, and sentenced to imprisonment, shall be sentenced to confinement in the house of correction instead of the county jail.

(b) All persons then confined in the county jail for the crime of petit larceny or for any other crime cognizable before justices of the peace shall be transferred by order of the county court to the house of correction.



§ 12-41-307 - Labor of inmates.

(a) All persons sentenced to confinement in the house of correction shall be compelled to labor on the farm or lands on which the house of correction shall be situated in such manner as is provided for in subsection (c) of this section and for the term of their imprisonment.

(b) Prisoners confined in the house of correction shall labor for such number of hours each day as the county court may determine.

(c) The prisoners shall be compelled to perform any and all such labors as pertain to the clearing, improvement, and cultivation of the farm and garden or to mechanical pursuits.



§ 12-41-308 - Products of labor -- Application.

(a) The product of all labor of the prisoners confined in the house of correction shall be applied, under the direction of the county courts, to the payment of the expenses of the persons so confined and such other expenses as may be necessarily incurred in improving and keeping the house and farm in repair.

(b) If the product of labor of persons confined in the house of correction shall not be sufficient to defray the expenses indicated in subsection (a) of this section, then the deficit shall be supplied out of the county treasury in such manner as prisoners in the county jail are now supplied.

(c) If the products of the labor of persons confined in the house of correction shall be more than sufficient to defray the expenses indicated in subsection (a) of this section, then the surplus of such products shall be disposed of under the direction of the county court, and the proceeds thereof shall be paid into the county treasury.






Subchapter 4 - -- City Jails

§ 12-41-401 - Erection and maintenance.

(a) The city council shall have power to erect, establish, and maintain a city jail, which shall be in the keeping and under the control of the chief of police, under such rules and regulations as the city council may prescribe.

(b) The city council shall provide one (1) or more watch houses or stations and shall also provide suitable rooms for holding the district court.

(c) There shall be provided a separate apartment or ward for females in all city jails in cities of the first class.



§ 12-41-402 - Food for prisoners.

It shall be the duty of the keeper of the city jail, watch, and station houses to provide all persons confined therein for any offense with necessary food during their confinement, and the cost thereof, not exceeding thirty cents (30cent(s)) per day to each person, shall be taxed as costs in the case and paid to the keeper of the jail, watch, or station house out of the city treasury, on the certificate of the chief of police and approval of the mayor, when audited by the city council.



§ 12-41-403 - Police matron.

(a) In all cities of the first class there shall be elected by the city council each year immediately after the organization thereof, after each annual election, one (1) police matron, who shall be at least twenty-five (25) years of age and a woman of good character and deportment, who shall hold office until her successor is elected and qualified.

(b) The police matron shall be subject to the control of the chief of police and the mayor.

(c) The police matron shall, before entering upon the duties of her office, take the oath of office provided by the Arkansas Constitution for civil officers.

(d) She shall receive for her services such sum as may be prescribed by the ordinances of the city, not less than twenty-five dollars ($25.00) per month, payable as the salaries of other police of the city are paid.

(e) (1) It shall be the duty of the police matron to take supervision of all girls or women who may be imprisoned in the city.

(2) It shall be her duty to examine the persons of such prisoners, and the police matron shall conduct the examination in private, in the absence of men and boys.

(3) She shall have exclusive control of the apartment for female prisoners, and it shall be her duty to keep the apartment in a clean and good sanitary condition.

(4) The police matron shall do and perform all such duties in reference to female prisoners as may be provided by law or the lawful ordinances of such city.



§ 12-41-404 - Expenses of county prisoners held in municipal jail.

(a) The governing bodies in the various municipalities in this state may establish a daily fee to be charged counties for keeping prisoners of counties in the municipal jail.

(b) The fee shall be based upon the reasonable expenses which the municipality incurs in keeping such prisoners in the municipal jail.

(c) Counties whose prisoners are maintained in a municipal jail shall be responsible for paying the fee established.



§ 12-41-405 - Management of city jail populations.

(a) (1) The chief of police, or his or her designee, may determine if a person convicted and sentenced to the city jail shall serve his or her sentence on electronic monitoring or on weekends if the determination does not conflict with any court orders.

(2) If the chief of police, or his or her designee, determines that a person convicted and sentenced to the city jail shall serve his or her sentence on electronic monitoring or on weekends, an agreement shall be entered into between the chief of police, or his or her designee, and the convicted person outlining the conditions of the sentence.

(b) If the convicted person fails to follow the conditions of the agreement, the chief of police, or his or her designee, may cancel the agreement and return the convicted person to the city jail by any lawful means necessary to serve the sentence.






Subchapter 5 - -- County Jails

§ 12-41-502 - Supervision.

The county sheriff of each county in this state shall have the custody, rule, and charge of the jail within his or her county and all prisoners committed in his or her county, and he or she may appoint a jailer for whose conduct he or she shall be responsible.



§ 12-41-503 - Management of local jail populations.

(a) County sheriffs and other keepers or administrators of jails within the State of Arkansas are responsible for managing the populations and operations of their respective facilities in compliance with the laws and the Arkansas Constitution and within the requirements of the United States Constitution.

(b) Neither a county sheriff nor another keeper or administrator of a jail shall refuse to accept any prisoner lawfully arrested or committed within the jurisdiction of the supporting agency of the jail except as necessary to limit prisoner population in compliance with subsection (a) of this section.

(c) (1) A county sheriff or his or her designee may determine if a convicted person sentenced to the county jail shall serve his or her sentence on electronic monitoring, on weekends, or by any other lawful alternative to continual detention in the county jail that rehabilitates the convicted person or benefits the county when this does not conflict with any court orders.

(2) If a county sheriff or his or her designee determines that a convicted person sentenced to the county jail shall serve his or her sentence on electronic monitoring, on weekends, or by any other lawful alternative to continual detention in the county jail that rehabilitates the convicted person or benefits the county, an agreement shall be entered into between the county sheriff or his or her designee and the convicted person outlining the conditions of the sentence.

(3) If the convicted person fails to follow the conditions of the agreement, the county sheriff or his or her designee may cancel the agreement and return the convicted person to the county jail by any lawful means necessary to serve the sentence.

(d) When more than one (1) legal jurisdiction, that is, counties or municipalities, share a common jail, the participating jurisdictions may enter into agreements to share the operational costs of the jail.

(e) When a shared jail is operated and a jurisdiction that is eligible to participate in the shared operation opts not to participate, then, in the event that the jurisdiction has prisoners committed to the shared jail, that jurisdiction may be required to pay fixed per diem charges, not to exceed actual costs, including capital costs, for each prisoner committed or housed in the jail.

(f) An agreement with an agency or a jurisdiction not eligible for participation in a shared jail operation project may be made for the housing of prisoners provided the charges assessed do not exceed the actual costs, including capital costs.

(g) Jails shall accept prisoners of the United States Government provided space and staffing are available and the delivering government agency agrees to pay a per diem charge not to exceed the actual costs, including capital costs.

(h) Nothing in this section prohibits any jurisdiction from entering into a contractual agreement with a private organization for the operation of a jail facility.



§ 12-41-504 - Feeding and keeping prisoners.

The quorum court in each county shall prescribe the method and procedure for feeding and keeping prisoners confined in the county jail and shall provide for payment for food and services.



§ 12-41-505 - Expenses and support.

(a) (1) Every person who may be committed to the common jail of the county by lawful authority for any criminal offense or misdemeanor, if he or she shall be convicted, shall pay the expenses in carrying him or her to jail and also for his or her support from the day of his or her initial incarceration for the whole time he or she remains there.

(2) The expenses which accrue shall be paid as directed in the act regulating criminal proceedings.

(b) (1) A person convicted of a felony or a Class A misdemeanor shall be assessed a booking and administration fee of twenty dollars ($20.00).

(2) (A) The booking and administration fee described in subdivision (b)(1) of this section shall be assessed upon the conviction of a defendant and included in the judgment of conviction entered by the court.

(B) If a court suspends imposition of sentence on a defendant or places him or her on probation and does not enter a judgment of conviction, the court shall impose the booking and administration fee as a cost.

(3) The booking and administration fee assessed under subdivision (b)(1) of this section shall be deposited into a special fund within the county treasury to be used exclusively for the maintenance, operation, and capital expenditures of a county jail or regional detention facility.

(c) The property of the person shall be subject to the payment of the expenses and the booking and administration fee.



§ 12-41-506 - Expenses of municipal prisoners held in county jails.

(a) (1) In the absence of an agreement on jail costs between a county and all municipalities having law enforcement agencies in the county, the quorum court in a county in this state may by ordinance establish a daily fee to be charged municipalities for keeping prisoners of municipalities in the county jail.

(2) The fee shall be based upon the reasonable expenses which the county incurs in keeping such prisoners in the county jail.

(b) (1) Municipalities whose prisoners are maintained in the county jail shall be responsible for paying the fee established by the quorum court in the county.

(2) When a person is sentenced to a county jail for violating a municipal ordinance, the municipality shall be responsible for paying the fee established by an agreement or ordinance of the quorum court in the county.

(3) Municipalities may appropriate funds to assist the county in the maintenance and operation of the county jail.

(c) (1) Each county sheriff shall bill each municipality monthly for the cost of keeping prisoners in the county jail.

(2) Each county sheriff shall remit to the county treasurer monthly the fees collected under this section, and such fees shall be credited to the county general fund.

(d) Counties shall give priority to in-county municipalities over contracts for out-of-county prisoners.



§ 12-41-507 - Securing of county jail.

(a) Whenever the county sheriff of any county of this state shall be of the opinion that the jail of his or her county is insufficient to secure the prisoners that may be therein committed, it shall be his or her duty to give notice thereof to the county court.

(b) If the jail cannot be immediately repaired and made safe and secure, the county court may, by an order to be entered on its minutes, direct the county sheriff to employ guards sufficient for the guarding and safe-keeping of the prisoners. However, the guards shall in no instance exceed three (3) persons.

(c) In case the insufficiency in the opinion of the county sheriff shall occur in vacation of the county court, it shall be the duty of the county sheriff to give notice to the county judge of such county and if the jail cannot be immediately repaired and made safe and secure, the county judge may, by an order in writing, direct the county sheriff to employ guards for the purpose, not exceeding the number provided for in subsection (b) of this section, for such length of time as he or she may deem necessary, not exceeding the second day of the actual meeting of the county court at any regular, adjourned, or special term.

(d) A guard shall not be allowed a sum to exceed two dollars ($2.00) for each twenty-four (24) hours.



§ 12-41-508 - Duty of grand jury.

(a) It shall be the duty of the grand jury at each term of the circuit court to visit the jail of their county, to examine into the condition thereof, to inquire into the treatment of the prisoners, and to report thereon to the circuit court.

(b) In their report the grand jury shall recommend improvements as may be necessary to put the jail in complete repair and render it secure.



§ 12-41-509 - Commitment to jail of another county.

(a) (1) The county sheriff of any county in this state, where there is no jail in his or her county or the jail of the county is insufficient, may commit any person in his or her custody, either on criminal or civil process, to a jail in some other county located in this state, provided the county sheriff of the other county consents to receiving the person in custody.

(2) It shall be the duty of the county sheriff or keeper of the jail of the county to receive the person so committed and keep him or her safely, subject to the order of the circuit court of the county in which the prisoner was committed.

(b) It shall be the duty of the county sheriff committing any person to another county for any criminal offense to notify the circuit court judge of the county in which the prisoner is to be tried of the committing of the person to the jail of the other county. The county sheriff shall transmit to the judge at the same time the cause of the capture and detention of the person.

(c) (1) It shall be the duty of the circuit court judge, at least fifteen (15) days preceding the first day of the next term of the circuit court of the county in which the person is to be tried, to issue a writ of habeas corpus. The writ shall be directed to the county sheriff or keeper of the jail of the county in which the person may be committed, commanding the county sheriff or keeper of the jail to have the body of the person, together with the day and cause of the person's capture and detention, before the circuit court of the proper county for the trial of the offense on the first day of the next term of the circuit court.

(2) It shall be the duty of the county sheriff or jailer to deliver, or cause to be delivered, the prisoner on the day and at the place mentioned in the writ.

(3) Any county sheriff or jailer failing or neglecting to make return of the writ and have there the body of the person, according to the command of the writ, shall be deemed guilty of a contempt and shall be liable to be attached therefor. The county sheriff or jailer shall forfeit to the person or party any sum not exceeding five hundred dollars ($500), to be recovered by the injured party by an action founded on this subchapter.

(d) For committing the person and for executing such writ of habeas corpus, the county sheriff shall be entitled to the same fees as are provided by law for similar services.

(e) (1) In all cases in which a prisoner is committed from another county for a criminal offense under the provisions of this subchapter, the county shall pay the expenses in the same manner as if the commitment had been in the county where the offense was committed.

(2) In civil suits the plaintiff or defendant shall pay the expenses in the same manner as if the imprisonment had taken place in the county where the suit was commenced.



§ 12-41-510 - United States prisoners.

(a) (1) It shall be the duty of the keeper of the jail in each county and of the keeper or warden at the penitentiary walls to receive into his or her custody all persons who may, from time to time, be committed to his or her custody under the authority of the United States.

(2) The keeper of the jail shall safely keep every such prisoner according to the warrant or precept of such commitment until he or she shall be discharged by the due course of the laws of the United States.

(b) The keeper of every jail shall be subject to the same penalties for any neglect or failure of duty provided for in this section as he or she would be subject to by the laws of this state for the like neglect or failure in case of a prisoner committed under the authority of the laws of this state.



§ 12-41-511 - Imprisonment of county sheriff.

(a) The county sheriff may be imprisoned in the jail of his or her own county.

(b) For the time the county sheriff shall be confined, the county coroner shall have the custody, rule, keeping, and charge of the jail and shall, by himself or herself and his or her securities, be answerable for the faithful discharge of his or her duties in that office.






Subchapter 6 - -- County Jail Revenue Bond Act of 1981

§ 12-41-601 - Title.

This subchapter may be referred to and cited as the "County Jail Revenue Bond Act of 1981".



§ 12-41-602 - Definitions.

As used in this subchapter:

(1) "Board" means the county jail board established under the provisions of this subchapter;

(2) "Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this subchapter;

(3) (A) "Construct" means to acquire, construct, reconstruct, remodel, install, and equip any lands, buildings, structures, improvements, or other real, personal, or mixed property useful in connection with the county jail or jail facilities, and to make other necessary expenditures in connection therewith, by such methods and in such manner as may be authorized by law.

(B) "Construct" also includes payment or provision for expenses incidental thereto;

(4) "Expansion" means any additions, extensions, or improvements to the county jail or jail facilities and may include any necessary or appropriate remodeling and improvement to the present jail and its facilities, with appropriate equipment and furnishings, as determined by the board;

(5) "Fees" means the fees authorized in this subchapter to be collected as additional costs in all convictions or any commitments to the county jail in the circuit court, probate division of circuit court, or district courts of the county;

(6) "Jail" means the county jail and jail facilities of the county; and

(7) "Pledged revenues" means all revenues authorized by this subchapter to be pledged for the security and payment of the bonds.



§ 12-41-603 - Construction.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 12-41-604 - Adoption of ordinance.

Any county quorum court desiring to construct or expand county jail and jail facilities in the manner authorized in this subchapter may adopt an ordinance to establish a county jail board and authorize the board to issue revenue bonds to construct or expand the county jail or jail facilities in the manner authorized in this subchapter.



§ 12-41-605 - County jail boards.

(a) Any county electing to issue county jail revenue bonds under the provisions of this subchapter shall, by ordinance adopted by the quorum court, establish a county jail board consisting of the county judge, the county sheriff, and the county clerk.

(b) The county judge shall serve as chair of the board.

(c) The board is authorized and empowered to:

(1) Construct a county jail and jail facilities or provide for the expansion of the existing county jail or jail facilities on a site or sites selected by the board;

(2) Arrange for the housing of prisoners during the period in which any of the facilities are undergoing construction or expansion;

(3) Construct or cause to be constructed parking facilities to serve the county jail and jail facilities and the public having business therein;

(4) Obtain the necessary funds for accomplishing the board's powers, purposes, and authorities;

(5) Purchase, lease, or rent and receive bequests or donations of or otherwise acquire, sell, trade, or barter any real, personal, or mixed property and convert into money or property any property not needed or which cannot be used in its then current form;

(6) Contract and be contracted with, apply for, receive, accept, and use any moneys and property from the United States Government, any state agency, any state or governmental body or political subdivision, any public or private corporation or organization of any nature, or any individual;

(7) Invest and reinvest any of the board's moneys and securities as authorized by law; and

(8) Take such other action, not inconsistent with law, as may be necessary and desirable to carry out the power, purposes, and authorities set forth in this subchapter and to carry out the intent of this subchapter.

(d) The board is authorized to employ an architect to prepare the lands, specifications, and estimates of costs for the construction or expansion of the county jails and jail facilities and to supervise and inspect such construction.

(e) In addition, the board is authorized to engage and pay professional, technical, and other help it shall deem to be necessary or desirable in assisting in effectively carrying out the powers, purposes, and authorities conferred and set forth in this subchapter.



§ 12-41-606 - Bonds -- Authority to issue.

The county jail board is authorized and empowered to issue bonds, at one (1) time or in series from time to time, and to use the proceeds thereof, together with any other funds, for financing the cost of construction or expansion of the county jail or jail facilities, together with all expenses incidental to and reasonably necessary in connection therewith, the expenses of the issuance of the bonds, the creating and maintenance of reserves to secure the payment of the bonds, if the board deems it necessary or desirable, and for providing for the payment of the interest on the bonds, if necessary or desirable, until sufficient funds are available therefor out of pledged revenues.



§ 12-41-607 - Bonds -- Authorizing resolution.

(a) The bonds shall be authorized by resolution of the county jail board.

(b) The authorizing resolution may contain any terms, covenants, and conditions that are deemed necessary or desirable by the board, including without limitation, those pertaining to:

(1) The creation and maintenance of various funds and reserves;

(2) The nature and extent of the security;

(3) The issuance of additional series of bonds and the priority of lien and pledge in that event; and

(4) The rights, duties, and obligations of the board and of the holders and registered owners of the bonds, all as the board shall determine.

(c) The authorizing resolution may provide for the execution of a trust indenture, with a bank or trust company located within or without the State of Arkansas, containing the terms, covenants, and conditions authorized by this subchapter.



§ 12-41-608 - Bonds -- Contract between parties -- Enforcement.

(a) Each authorizing resolution or trust indenture, together with this subchapter and the ordinance of the quorum court acting pursuant to this subchapter, shall constitute a contract by and between the county jail board and the holders and registered holders of the bonds issued pursuant to this subchapter.

(b) The contract and all covenants, agreements, and obligations therein shall be properly performed in strict accordance with the terms and provisions thereof.

(c) The covenants, agreements, and obligations of the board may be enforced by mandamus or other appropriate proceedings at law or in equity.



§ 12-41-609 - Bonds -- Terms and conditions.

(a) As the county jail board shall determine, the bonds may:

(1) Be coupon bonds, payable to bearer, or be registrable as to the principal only, or be registrable as to both principal and interest;

(2) Contain exchange provisions;

(3) Be in a form and denomination as the board determines;

(4) Have such date or dates as the board determines;

(5) Be stated to mature at a time or times as the board determines;

(6) Bear interest payable at times and at rate or rates as the board determines;

(7) Be made payable at places within and without the State of Arkansas;

(8) Be made subject to terms of redemption in advance of maturity at times and at prices as the board determines; and

(9) Contain other terms and conditions as the board determines.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownerships as set forth in subsection (a) of this section.

(c) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and under the provisions of the ordinance of the quorum court authorizing the issuance thereof.



§ 12-41-610 - Bonds -- Sale.

The bonds may be sold in such manner and at such price, including sale at a discount, as the county jail board may accept.



§ 12-41-611 - Bonds -- Coupons -- Execution -- Seal.

(a) Bonds issued pursuant to this subchapter shall be executed by the chair of the county jail board and the secretary of the board by manual or facsimile signature with at least one (1) manual signature.

(b) The coupons attached to the bonds shall be executed by the facsimile signature of the chair of the board.

(c) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signature shall, nevertheless, be valid and sufficient for all purposes.

(d) Each bond shall be sealed with the seal of the board.



§ 12-41-612 - Bonds -- Liability on.

(a) Bonds issued pursuant to this subchapter shall be obligations only of the county jail board, and in no event shall they constitute any indebtedness for which the faith and credit of the county issuing the bonds or any of its revenues, or of the state or any of its revenues, as used in Arkansas Constitution, Amendment 20, are pledged.

(b) The bonds shall not be secured by a mortgage or lien on any land, buildings, or property belonging to the county.

(c) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into or action taken in carrying out the powers, purposes, or authority of this subchapter or of the ordinance adopted by the quorum court unless he or she shall have acted with a corrupt intent.



§ 12-41-613 - Bonds -- Pledge of revenues -- Funds.

(a) The principal, premiums, if any, interest, and trustee's and paying agent's fees in connection with all bonds issued under this subchapter shall be secured by a lien on and pledge of the fee revenues and the gross revenues derived from the fees levied under the provisions of § 12-41-617 [repealed].

(b) Such pledged revenues are specifically declared to be cash funds, restricted in their use and dedicated and to be used solely as provided in this subchapter.

(c) (1) There is created a fund designated "county jail revenue bond fund" to be maintained at a depository as shall be specified by the county jail board. The county jail revenue bond fund shall be a trust fund.

(2) After the issuance of any bonds under this subchapter, the moneys in the county jail revenue bond fund shall be applied solely for the payment of the principal of, premiums, if any, interest on, trustee's and paying agent's fees in connection with the bonds at maturity and at redemption prior to maturity, except moneys that are withdrawn therefrom pursuant to the subsequent provisions of this section, all as shall be specified and subject to the terms and conditions set forth in the authorizing resolution or trust indenture.

(d) The pledged revenue shall not be deposited into the county treasury but, as and when received, shall be deposited into the county jail revenue bond fund.

(e) The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds shall be payable solely from the moneys in the county jail revenue bond fund and the moneys required by this subchapter to be deposited into the county jail revenue bond fund.

(f) The board is directed to insert appropriate provisions in the authorizing resolution or trust indenture for the investment and reinvestment of moneys in the county jail revenue bond fund in securities selected by the board, and all income derived from such investments shall be and become part of the county jail revenue bond fund.



§ 12-41-614 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes, and this exemption shall include income, inheritance, and estate taxes.



§ 12-41-615 - Bonds -- Investment by public entities.

(a) Any municipality, or any board, commission, or other governing authority established by ordinance of any municipality, or the governing authorities, respectively, of the local firefighters pension and relief fund and police officer's pension and relief fund of any such municipality or the governing authority of any retirement system created by the General Assembly or any agency in its discretion may invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this subchapter.

(b) Any bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 12-41-616 - Creation of rights.

This subchapter shall not create any right of any character, and no right of any character shall arise under the provisions of this subchapter, unless and until the bonds authorized by this subchapter, or the initial series, shall have been sold and delivered by the county jail board.






Subchapter 7 - -- Jail Boards -- Revenue Bonds

§ 12-41-701 - Definitions.

As used in this subchapter:

(1) "Board" means the county jail board, municipal jail board, or public instrumentality jail board, as the case may be, established by ordinance or resolution of the quorum court of the county or the governing body of the municipality or public instrumentality under the provisions of this subchapter;

(2) "Bonds" means bonds, series of bonds, or other evidences of indebtedness authorized by and issued by a board pursuant to the provisions of this subchapter;

(3) (A) "Construct" or "construction" means to acquire, construct, reconstruct, remodel, install, and equip any lands, buildings, structures, improvements, or other real, personal, or mixed property used in connection with a jail and to make other necessary expenditures in connection therewith, by such methods and in such manner as may be authorized by law.

(B) "Construct" or "construction" also includes payment or provision for payment of expenses incidental thereto;

(4) (A) "Expand" or "expansion" means to add, renovate, extend, or improve a jail and may include any necessary or appropriate remodeling or improvement to a present jail and shall include appropriate equipment and furnishings as determined by the board.

(B) "Expand" or "expansion" also includes payment or provision for payment of expenses incidental to expansion;

(5) "Fines" or "fines and penalties" means the fines, penalties, bonds against fines, court costs, filing fees, other court fees, and other sums payable by judicial order, statute, ordinance, or otherwise imposed by law and collected by a county, municipality, or public instrumentality or otherwise;

(6) (A) "Jail" means a county jail or jails and jail facilities of a county, a municipal jail or jails and jail facilities of a municipality, or a public instrumentality jail or jails and jail facilities of a public instrumentality in this state.

(B) "Jail" also means a jail constructed and operated under a cooperative agreement between any two (2) or more municipalities, counties, or public instrumentalities in any combination for the housing of their respective misdemeanant incarcerants and other incarcerants awaiting trial;

(7) "Jail facilities" means all property of any nature, whether personal or real, tangible or intangible, related in any way to a jail and its functions;

(8) "Municipality" means any city of the first class or city of the second class and any incorporated town in this state;

(9) "Pledged revenues" means all revenues allocated by this subchapter to be pledged for the security and payment of the bonds; and

(10) "Public instrumentality" means any public facilities board, regardless of whether formed by county or municipal ordinance, and any other governmental or political subdivision of this state.



§ 12-41-702 - Method supplemental.

The method set forth in this subchapter for construction, renovation, or expansion of jails shall be supplemental to any other method authorized by law for construction, renovation, or expansion of jails.



§ 12-41-703 - Adoption of ordinance.

Any county quorum court or governing body of a municipality or public instrumentality desiring to construct, renovate, or expand a jail in the manner authorized in this subchapter may adopt an ordinance or resolution to establish a county jail board, municipal jail board, or public instrumentality jail board and to authorize the board to issue revenue bonds to construct, renovate, or expand the jail in the manner authorized in this subchapter.



§ 12-41-704 - Jail boards.

(a) (1) Any county, municipality, or public instrumentality electing to form a county jail board, municipal jail board, or public instrumentality jail board for the purpose of issuing bonds under the provisions of this subchapter, shall, by ordinance or resolution adopted by the county quorum court or by the governing body of the municipality or public instrumentality, establish a board consisting of such members, not fewer than three (3) nor more than seven (7) in number, as provided in the ordinance or resolution.

(2) Any member of the board may be removed for misfeasance, malfeasance, or willful neglect of duty by the county quorum court, governing body of the municipality, or public instrumentality that created the board after reasonable notice and an opportunity for a hearing concerning the alleged grounds for removal.

(b) The county judge of the county shall serve as a member of a board created by the county, and the principal executive officer of the municipality or public instrumentality shall serve as a member of a board created by a municipality or public instrumentality unless the county judge or principal executive officer is removed as provided in this subchapter.

(c) The board is authorized and empowered to:

(1) Construct a jail or provide for the renovation or expansion of an existing jail on a site or sites selected by the board;

(2) Enter into contracts with the United States Government, any state agency, state or governmental body or political subdivision, public or private corporation or other legal entity or any individual or a combination of any of these entities and individuals to provide for the design, financing, construction, expansion, operation, and maintenance of all or any portion of a jail or for any combination of the services and functions;

(3) Arrange for the housing of incarcerants during the period in which any such jail is undergoing construction, renovation, or expansion;

(4) Construct or cause to be constructed parking facilities to serve the jail and the public having business therein;

(5) Obtain the necessary funds for accomplishing its powers, purposes, and authority;

(6) Purchase, lease, or rent and receive bequests or donations of or otherwise acquire, sell, trade, or barter any real, personal, or mixed property and convert into money or any property not needed or which cannot be used in its then current form;

(7) Contract and be contracted with, apply for, receive, accept, and use any moneys and property from the United States Government, any state agency, any state or governmental body or political subdivision, any public or private corporation of any nature, or any individual;

(8) Enter into long-term or short-term contracts with counties, municipalities, public instrumentalities, the State of Arkansas, agencies of the federal government, and other public entities under which the board shall provide nightly or other periodic housing of these entities' misdemeanant or other incarcerants for fee compensation or other consideration;

(9) Offer incarcerants the option in lieu of incarceration to participate in community service programs and all other forms of voluntary labor;

(10) To the extent allowed under applicable law, enter into contracts with third party governmental entities under which the board may receive compensation for supplying to those entities with the voluntary services and labor of incarcerants;

(11) Enter into jail management contracts with third party governmental or private organizations upon terms and conditions that the board determines appropriate;

(12) Pledge to the repayment of debt any and all contract receivables and revenues of any kind that are payable to the board;

(13) Mortgage real property and grant a security interest in all personal, intangible, or other property, including all contract receivables and revenues of any kind that are payable to the board;

(14) Borrow funds that shall be available for board use with an obligation to repay;

(15) Invest and reinvest any of its moneys and securities as authorized by law; and

(16) Take such other action not inconsistent with law as may be necessary and desirable to carry out the power, purposes, and authority set forth in this subchapter and to carry out the intent of this subchapter.



§ 12-41-705 - Bonds -- Authority to issue.

The county jail board, municipal jail board, or public instrumentality jail board is authorized and empowered to issue bonds at one (1) time or in series from time to time and to use the proceeds thereof, together with any other funds, for financing the cost of construction, renovation, expansion of the jail together with all expenses incidental to and reasonably necessary in connection therewith, the expenses of the issuance of the bonds, the creating and maintenance of reserves to secure the payment of the bonds if the board deems it necessary or desirable, and for providing for the payment of the interest on the bonds if necessary or desirable until sufficient funds are available therefor out of pledged revenues.



§ 12-41-706 - Bonds -- Authorizing resolution.

(a) The bonds shall be authorized by resolution of the county jail board, municipal jail board, or public instrumentality jail board.

(b) The authorizing resolution, as the board shall determine, may contain any terms, covenants, and conditions that are deemed necessary or desirable by the board including, without limitation, those pertaining to the:

(1) Creation and maintenance of various funds and reserves;

(2) Nature and extent of the security;

(3) Issuance of additional series of bonds and the priority of lien and pledge in that event; and

(4) Rights, duties, and obligations of the board and of the holders and registered owners of the bonds.

(c) The authorizing resolution may provide for the execution of a trust indenture with a bank or trust company located within or outside the State of Arkansas containing appropriate terms, covenants, and conditions.



§ 12-41-707 - Bonds -- Contract between parties -- Enforcement.

(a) Together with this subchapter and the ordinance or resolution of the quorum court or the governing body of the municipality or public instrumentality acting pursuant to this subchapter, each authorizing resolution or trust indenture shall constitute a contract by and between the county jail board, municipal jail board, or public instrumentality jail board and the holders and registered owners of the bonds issued pursuant to this subchapter.

(b) The contract and all covenants, agreements, and obligations therein shall be properly performed in strict accordance with the terms and provisions thereof.

(c) The covenants, agreements, and obligations of the bonds may be enforced by mandamus or other appropriate proceedings at law or in equity.



§ 12-41-708 - Bonds -- Terms and conditions.

(a) As the county jail board, municipal jail board, or public instrumentality jail board shall determine, the bonds:

(1) Shall be registrable as to both principal and interest;

(2) May contain exchange provisions;

(3) May be in a form and denomination as the board determines;

(4) May be payable on a date or dates as the board determines;

(5) May be stated to mature at a time or times as the board determines;

(6) May bear interest payable at such times and at such rate or rates as the board determines;

(7) May be made payable at places within and without the State of Arkansas;

(8) May be made subject to terms of redemption in advance of maturity at times and at prices as the board determines; and

(9) May contain other terms and conditions as the board determines.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration or ownerships as set forth in subsection (a) of this section.

(c) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and under the provisions of the resolution of the board authorizing the issuance thereof.



§ 12-41-709 - Bonds -- Sale -- Disposition of proceeds.

(a) The bonds may be sold in such manner and at such prices, including sale at discount, as the county jail board, municipal jail board, or public instrumentality jail board may accept.

(b) The proceeds derived from the sale of revenue bonds by the board under the provisions of this subchapter shall be deposited into a board jail fund and shall be used for the purposes of constructing or expanding jails, and for all other expenses incidental to the issuance of the bonds, as authorized in this subchapter.



§ 12-41-710 - Bonds -- Coupons -- Execution -- Seal.

(a) Bonds issued pursuant to this subchapter shall bear the manual or facsimile signature of the presiding officer of the county jail board, municipal jail board, or public instrumentality jail board and the manual authenticating signature of the trustee or paying agent of the bonds if the trustee or paying agent exists.

(b) In case any of the officers whose signatures appear on the bonds shall cease to be officers before delivery of the bonds, their signature shall, nevertheless, be valid and sufficient for all purposes.

(c) Each bond shall be sealed with the seal of the board.



§ 12-41-711 - Bonds -- Liability on.

(a) (1) Bonds issued pursuant to this subchapter shall be obligations only of the issuing county jail board, municipal jail board, or public instrumentality jail board.

(2) In no event shall they constitute any indebtedness for which the faith and credit of the county, municipality, or public instrumentality that created the board, any of their respective revenues, or of the State of Arkansas or any of its revenues, as used in Arkansas Constitution, Amendment 20, are pledged except that the fines and penalties described under this subchapter may be pledged.

(b) The bonds shall not be secured by a mortgage or lien on any land, buildings, or property belonging to the county, municipality, or public instrumentality that created the board but may be secured by the real and personal property owned by the board and all other revenues of whatever nature that are received by the board or otherwise generated as a result of the board's activities.

(c) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into or action taken in carrying out the powers, purposes, or authority of this subchapter or of the ordinance or resolution adopted by the quorum court or governing body of the municipality or public instrumentality unless he or she shall have acted with a corrupt intent.



§ 12-41-712 - Bonds -- Pledge of revenues -- Funds.

(a) (1) The principal, premiums, if any, interest on, and trustees' and paying agents' fees in connection with all bonds issued under this subchapter shall be secured by a lien on and pledge of:

(A) The fee revenues and the gross revenues derived from revenues collected from fines or penalties for convictions of the offenses as defined in this subchapter;

(B) All real property and personal property owned by the county jail board, municipal jail board, or public instrumentality jail board; and

(C) All other collateral identified in the trust indenture pursuant to which the bonds are issued.

(2) The pledged revenues and the principal and interest are specifically declared to be cash funds, restricted in their use and dedication, and to be used solely as provided in this subchapter.

(3) Bonds may additionally be secured and collateralized by:

(A) The board's pledge of contract revenue receivables realized through the execution of contracts with third parties for incarcerant housing;

(B) Income received from supplying third parties with incarcerant services and labor; and

(C) All other revenues and income that the board may realize through its operations that are otherwise expressly pledged and identified in the bonds' trust indenture or authorizing resolution.

(b) There is created a fund designated the jail revenue bond fund, with respect to bonds issued under this subchapter to be maintained at such depository as shall be specified by the board.

(c) The fund shall be a trust fund and, after the issuance of any bonds pursuant to this subchapter, the moneys therein shall be applied for the payment of the principal of, premiums, if any, and interest on the bonds, trustees' fees, paying agents' fees, and any other fees in connection with the bonds at maturity and at redemption prior to maturity, except moneys that are withdrawn therefrom pursuant to § 12-41-709(b), all as shall be specified and subject to the terms and conditions set forth in the authorizing resolution or trust indenture.

(d) The pledged revenues shall not be deposited into the county treasury, municipal treasury, or public instrumentality treasury but, when received, shall be deposited into the appropriate jail revenue bond fund.

(e) The principal, premiums, if any, and interest on the bonds and trustees' fees, paying agents' fees, and any other fees in connection with the bonds may be paid from the moneys in the jail revenue bond fund and the moneys required by this subchapter to be deposited into the jail revenue bond fund.

(f) The board is directed to insert appropriate provisions in the authorizing resolution or trust indenture for the investment and reinvestment of moneys in the jail revenue bond fund in securities selected by the board, and all income derived from the investment shall be and become part of the jail revenue bond fund.

(g) Any municipality, county, public instrumentality, or other governmental entity may pledge all or any portion of its fines, penalties, bonds against fines, court costs, filing fees, other court fees, and other sums payable by judicial order, statute, ordinance, or otherwise imposed by law and collected by the entity towards the repayment of any debt issued by a board or any public facilities board operating, owning, or administering a jail facility.



§ 12-41-713 - Bonds -- Tax exemption.

Bonds and other evidences of indebtedness issued under the provisions of this subchapter and the interest thereon shall be exempt from all state, county, and municipal taxes, and this exemption shall include income, inheritance, and state taxes.



§ 12-41-714 - Bonds -- Investments by public entities.

(a) Any municipality, board, commission, governing authority established by ordinance of any municipality, or governing authorities, respectively, of the local firefighter's pension and relief fund and police officer's pension and relief fund of any such municipality, the governing authority of any retirement system created by the General Assembly, or any agency may invest any of its funds not immediately needed for its purposes in bonds and other evidences of indebtedness issued under the provisions of this subchapter.

(b) Any bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 12-41-715 - Fees, costs, etc. -- Disposition.

(a) Any county, municipality, or public instrumentality may, by ordinance or resolution, provide that all or any identified portion of the revenues derived by the county, municipality, or public instrumentality from all or any identified portion of the fines or penalties as defined in this subchapter shall be remitted to and deposited by the county treasurer, municipal treasurer, or public instrumentality treasurer into one (1) or more banks doing business in the county, municipality, or county or municipality in which the public instrumentality is primarily located, to the credit of a jail revenue bond fund that may be created in connection with the issuance of debt to be used solely for the purposes as provided in this subchapter.

(b) If any person charged with a felony or misdemeanor for which a fine or penalty, as defined in this subchapter, is imposed shall post bond and forfeit it upon failure to appear on the date set for trial, the entire amount or any identified portion of the bond forfeiture may be deposited into the jail revenue bond fund as provided in this subchapter.

(c) (1) All revenues derived from the fines collected under the provisions of this subchapter are determined to be fee revenues and are declared to be cash funds.

(2) The revenues shall not be deposited into the county treasury, municipal treasury, or public instrumentality treasury but shall be deposited into the bank or banks selected by the county jail board, municipal jail board, or public instrumentality jail board.

(d) The fee revenues as provided in this section shall be collected and applied as provided in this subchapter until the principal, premiums, if any, and interest on bonds issued under this subchapter, with trustees' and paying agents' fees shall be paid or adequate provision made for their payment.



§ 12-41-716 - Use of board jail fund for supervision and transportation of inmates.

In addition to any other purposes for which funds in a county jail board jail fund, municipal jail board jail fund, or public instrumentality jail board jail fund may be used, the funds may be used for the transportation and supervision of inmates assigned to outside work projects or for transporting inmates to a Department of Correction facility, as determined by the board.



§ 12-41-717 - Contract with governmental entities -- Authority to create boards.

(a) Each county, municipality, public instrumentality, and other governmental entity of this state is authorized and empowered, upon ordinance or resolution of the governing body, to enter into long-term or short-term contracts with a county jail board, municipal jail board, or public instrumentality jail board under which the board provides nightly or other periodic housing of the entity's misdemeanants or other incarcerants for fee compensation or other consideration.

(b) (1) Each county, municipality, and public instrumentality is authorized and empowered to adopt ordinances or resolutions that provide for the creation of boards under this subchapter.

(2) The boards shall constitute and comprise political subdivisions of the county or municipality that creates the boards or, in the case of public instrumentality boards, political subdivisions of the county or municipality that created the public instrumentality that creates the boards.



§ 12-41-718 - Sole and exclusive law.

(a) Except as provided under § 12-41-702, the provisions of this subchapter are intended to solely and exclusively govern the manner in which a county jail board, municipal jail board, or public instrumentality jail board is organized, operated, managed, and administered.

(b) No other laws of this state are applicable to the boards.



§ 12-41-719 - Repayment of debt.

Any municipality, county, public instrumentality, or other governmental entity may pledge all or any portion of its fines, penalties, bonds against fines, court costs, filing fees, other court fees, and other sums payable by judicial order, statute, ordinance, or otherwise imposed by law and collected by the entity towards the repayment of any debt issued by a jail board or any public facilities board operating, owning, or administering a jail facility.






Subchapter 8 - -- Juvenile Detention Facilities Cooperative Development and Operations Act

§ 12-41-801 - Title.

This subchapter shall be referred to and may be cited as the "Juvenile Detention Facilities Cooperative Development and Operations Act".



§ 12-41-802 - Legislative findings and determinations.

(a) The General Assembly finds that adequate juvenile detention facilities are essential to the safety and welfare of the people of this state.

(b) It is legislatively determined that adequate juvenile detention facilities need to be made available and that a feasible and economic way of financing, constructing, acquiring, and operating the same is by authorizing cooperative endeavors for development and operation under the authority of this subchapter.



§ 12-41-803 - Definitions.

As used in this subchapter:

(1) "Governing body" means the:

(A) City council or board of directors or comparable body for a city;

(B) Town council or board of directors or comparable body for a town; and

(C) Quorum court for a county;

(2) "Juvenile detention facility" means any facility for the temporary care of juveniles alleged to be delinquent, or adjudicated delinquent and awaiting disposition, who require secure custody in a physically restricting facility designed and operated with all entrances and exits under the exclusive control of the facility's staff, so that a juvenile may not leave the facility unsupervised or without permission;

(3) "Local governmental units" means a city of any class, a town, or a county; and

(4) "State" means the State of Arkansas.



§ 12-41-804 - Regional detention facilities.

(a) Local governmental units are authorized to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local governmental units.

(b) Local governmental units may contract with the state through the Division of Youth Services of the Department of Human Services for the financing, acquisition, construction, and operation of juvenile detention facilities, in particular, in accordance with the provisions and procedures as outlined in the Interlocal Cooperation Act, § 25-20-101 et seq.



§ 12-41-806 - Matching requirements.

(a) (1) Grant and loan funds shall only be awarded under this subchapter upon submission of evidence of the ability to provide an amount of local public or private dollars, or both, equal to or greater than one-third (1/3) of the state's capital grant contribution to any project.

(2) In no event shall the state capital grant contribution to any project authorized under this subchapter exceed the sum of one hundred fifty thousand dollars ($150,000).

(b) Any revolving loan funds utilized in meeting the total cost of any project authorized under this subchapter shall be interest free and shall have terms not to exceed ten (10) years.

(c) Any award of funds under this section shall be subject to review and approval by the Division of Youth Services of the Department of Human Services, which shall promulgate rules and regulations to effectuate the provisions of this section.



§ 12-41-807 - Operating fund account.

(a) There is hereby established an operating fund account not to exceed the amount of five hundred thousand dollars ($500,000) per annum, the express purpose of which is to provide a supplement to the local operations fund for the continuing operation of secure facilities for juveniles as alternatives to placement of juveniles in adult detention facilities.

(b) (1) The allowable uses of the operating fund account shall be to provide up to but not to exceed one-third (1/3) of the annual operations costs for a juvenile detention facility as authorized in this subchapter.

(2) The funds shall be applied for the continuing operations of juvenile detention facilities as authorized in this subchapter together with such other general funds, if any, as may be provided by any governing body individually or in combination with each other, as established for the purposes authorized in this subchapter.

(c) The Division of Youth Services of the Department of Human Services shall promulgate rules and regulations to effectuate the provisions of this section.



§ 12-41-808 - Abatement of loan balances.

Any loan balances accrued pursuant to the revolving loan fund account are abated.



§ 12-41-809 - Juvenile detention centers or facilities.

(a) Juvenile detention centers or juvenile detention facilities shall operate to provide pretrial detention and short term sanctions as provided for in § 9-27-330.

(b) The Division of Youth Services of the Department of Human Services has no obligation to utilize or fund juvenile detention centers or juvenile detention facilities.









Chapter 42 - Labor Of County And City Prisoners

§ 12-42-101 - Definition.

As used in §§ 12-42-109, 12-42-110, 12-42-112, 12-42-113, and 12-42-115, "county convicts" means persons convicted of misdemeanors or petty offenses and committed to jail in default of the payment of the fine and costs adjudged against them.



§ 12-42-102 - Penalties.

(a) Any person, firm, or corporation, and any county judge or mayor of any city or incorporated town who works any prisoner or enters into a contract to lease and work any prisoner convicted of a misdemeanor, when the punishment is fixed by fine or imprisonment in any county or city jail in violation of the provisions of this section or §§ 12-42-104 -- 12-42-107, shall be guilty of a misdemeanor.

(b) Upon conviction, he or she shall be punished by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) and may be imprisoned not exceeding ninety (90) days.



§ 12-42-103 - County farm -- Purchase authorized.

Plenary power is conferred upon the county levying court at its regular or specially called meeting, to authorize the county court or the county judge thereof in vacation to purchase in the name and for the benefit of the county, a tract of land not to exceed two thousand (2,000) acres, or the levying court shall have the power, if it deem best, to direct the court or the county judge thereof in vacation, to lease in the name and for the benefit of the county, a farm upon which the county prisoners shall be worked under the provisions of this section or §§ 12-42-108, 12-42-114, 12-42-115, 16-90-405, and 16-96-504 [repealed].



§ 12-42-104 - Leasing procedure exclusive.

It shall be unlawful for any county judge or mayor of any city or incorporated town or any person to lease or contract for the lease of any prisoner convicted of a misdemeanor, whether a violation of the laws of the state or ordinance of any municipality, except as provided in this subchapter.



§ 12-42-105 - Workhouses and public works.

(a) Any person who may be convicted of a misdemeanor or petty offense by any court in this state and who shall be committed to jail to serve a sentence imposed by any court of competent jurisdiction or who shall be in default of the payment of the fine and costs adjudged against him or her may be required to discharge the sentence or fine and costs by manual labor in any workhouse, farm, street, road, bridge, or other public work in the county where the conviction and committal occurred.

(b) However, the workhouse, farm, road, street, bridge, or other public work shall be owned, operated, or conducted by the State of Arkansas, any county thereof, or a city or incorporated town within the State of Arkansas.



§ 12-42-106 - Contracts with other counties, cities, or towns -- Liability.

(a) (1) The county court or the county judge thereof in vacation, or the mayor of any city or incorporated town, when authorized to do so by an ordinance duly adopted by the city or town council or other governing body of the municipality, is authorized and empowered to make a contract with any other county, city, or town for the maintenance, safekeeping, and working of prisoners committed to county or city jails except prisoners awaiting trial.

(2) The county court, county judge, or mayor may make such contract as deemed in the best interests of the county, city, or incorporated town.

(b) For the purpose of making a contract to effectuate the provisions of this section and §§ 12-42-102, 12-42-104, 12-42-105, and 12-42-107, the county court or county judge of any county, and the mayor, with the approval of the city or town council, or other governing body of any municipality, is vested with plenary power.

(c) Any county, city, or town contracting for the safekeeping of prisoners under the provisions of this section and §§ 12-42-102, 12-42-104, 12-42-105, and 12-42-107, shall obligate itself to furnish the convicts with good and wholesome food, comfortable clothing, and medicine when sick and shall not require them to work at unreasonable hours or for a longer time during any one (1) day than other laborers doing the same kind of labor are accustomed to do.

(d) No county sheriff, constable, mayor, or other officer to whom a person is committed for imprisonment to serve a sentence imposed for misdemeanor or petty offense or in default of the payment of fine and costs therefor shall be responsible for the health, safety, or welfare of the person if the county sheriff, constable, mayor, or other officer shall deliver the person to any county, city, or town other than that of which the former is an officer, pursuant to a contract for the maintenance, safekeeping, and working of prisoners authorized by statute.



§ 12-42-107 - Procedure when satisfactory contract cannot be made.

(a) (1) If the county court or county judge thereof in vacation, or the mayor of any city or incorporated town, is unable to make a satisfactory contract with some county, city, or incorporated town, or if the contract does not necessarily, by its terms, cover all persons committed to jail to serve a sentence or in default of the payment of a fine and costs adjudged against him or her, in the county or city where the conviction is had, then the county court or county judge thereof may order the prisoners to be worked.

(2) The prisoners may be worked on the public roads, bridges, levees, or any other public improvement of the county or may perform any other lawful labor for the benefit of the county.

(b) The city or town council or the governing body of any municipality or the mayor thereof may order the prisoners worked on any public streets, alleys, public buildings, public parks, or any other public improvements of the city or may order them to perform any other lawful labor for the benefit of the city, under such rules and regulations not inconsistent with the provisions of this section or §§ 12-42-102 and 12-42-104 -- 12-42-106, as the county court or county judge thereof, or the mayor and governing body of any municipality thereof may prescribe.



§ 12-42-108 - Superintendent.

(a) In the event that the county court or county judge thereof shall order the prisoners to be worked on roads, bridges, levees, or other county improvements, it shall be the duty of the county court or county judge thereof to appoint some suitable person as superintendent to take charge of, manage, and control the labor of the prisoners, who shall, for the purpose of working them, be authorized to employ such guards or adopt such means to prevent escapes as may be necessary.

(b) The superintendant shall have all the power of punishing for refusal to work given to contractors in this subchapter.

(c) Upon the order of the county judge, the county sheriff shall deliver to the superintendent all prisoners in his or her custody and receive them back from him or her whenever he or she shall return them for any purpose to the jail.

(d) The superintendent shall take an oath to faithfully discharge his or her duties and shall receive such compensation for his or her services as the court may fix.

(e) The superintendant may be at any time removed by the county court or county judge, and another may be appointed by the county judge in vacation, subject to approval at the next term of the county court.



§ 12-42-109 - Management of convicts not hired.

(a) Unless the convicts are immediately hired out, the management and control of the county convicts shall be confined to county courts either in term time or in vacation by the county judge.

(b) The county court or county judge shall always have the right to require the aid of the county sheriff and constables of their respective counties. All lawful orders or process necessary to be issued and executed shall be executed by the county sheriff or constable.



§ 12-42-110 - Labor on public works restricted.

No county convict shall be allowed to work on any public work or improvement whenever there may be danger of his or her escape, nor shall he or she be compelled to labor at any kind of business or in any avocation that would tend to impair his or her health or strength.



§ 12-42-111 - Credit for labor.

(a) Every county court or a county official designated by the county court may utilize persons convicted and committed to the county jails to perform manual labor in any workhouse, farm, road, street, bridge, or other public work owned, operated, or conducted by the state or any county, city, or incorporated town within the state.

(b) (1) An inmate performing such labor shall receive compensatory time in the amount of one (1) additional day's credit against his or her sentence for each day's labor.

(2) The county court shall determine what constitutes a day's labor.

(c) Furthermore, the county court or a county official designated by the county court shall determine which inmates may participate in this program and the extent of their participation.



§ 12-42-112 - Compensation of artisan or mechanic.

If any person so convicted is an artisan or mechanic and is put to labor in any manual labor workhouse, or on any bridge or other public improvement, the artisan or mechanic shall be allowed a reasonable compensation for the labor, but the compensation shall not be paid to the artisan or mechanic.



§ 12-42-113 - Warrants for costs.

When convicts employed on public works or improvements or in public workhouses shall have paid the full amount of their fines and costs by their labor, then the county court shall issue a warrant in favor of each officer to whom costs may be due, for the amount of his or her costs, on the county treasurer, and it shall be paid if there are sufficient funds in the county treasury.



§ 12-42-114 - Arrest of escapees.

(a) If any prisoner shall escape from the contractor or superintendent, the contractor or superintendent shall have the right to arrest the prisoner, in person or through any county sheriff or constable, anywhere in the state.

(b) The prisoner, when arrested, shall be delivered to the contractor or county sheriff of the county, and shall be compelled to work out all costs in making his or her arrest, in the manner provided in this section and §§ 12-42-103, 12-42-108, 12-42-115, 16-90-405, and 16-96-504 [repealed].



§ 12-42-115 - Records of convicts.

(a) The county court shall cause a record of all its proceedings under §§ 12-42-101, 12-42-109, 12-42-110, 12-42-112, 12-42-113, and this section to be recorded in a well-bound book to be provided for that purpose. The record shall contain:

(1) A descriptive list of all persons known as county convicts;

(2) How the convict has been or is employed;

(3) The name of the party or parties hiring the convict;

(4) The time when and the price at which the convict has been employed;

(5) The amount paid or allowed for the employed or hired convict;

(6) The amount due by the convict as fine and costs; and

(7) Such other information as may be necessary and required under the rules adopted by the court.

(b) It shall be the duty of the contractor or superintendent to keep a record in which shall be stated the name of the prisoner, his or her height, race, age, complexion, color of eyes and hair, time of commitment, and the punishment adjudged by the court or justice, as well as the number of days the convict may be held to labor and a record of the days worked by the prisoner.



§ 12-42-116 - Work-study release.

(a) As used in this section:

(1) "Chief executive officer" means the county sheriff of the county if the criminal detention facility is owned or operated by a county of this state or the chief of police if the criminal detention facility is owned or operated by a municipality of this state;

(2) "Legislative body" means the quorum court of the county in which the county-owned or operated criminal detention facility is located, or if the criminal detention facility is owned or operated by a municipality, it means whatever body is authorized to adopt ordinances for that jurisdiction; and

(3) "Work-release" means programs under which inmates selected to participate in such programs may be gainfully employed or attend schools outside of a jail.

(b) Any person who may be convicted by any court in this state and who is committed to a jail to serve a sentence imposed by any court of competent jurisdiction or in default of the payment of the fine and costs adjudged against him or her may be released for the purpose of participation in work-release programs under the conditions and procedures contained in subsections (c) and (d) of this section.

(c) The chief executive officer may allow inmates as described in subsection (b) of this section to participate in work-release programs in accordance with rules, regulations, and procedures adopted by the chief executive officer.

(d) Under any work-release program, earnings by the inmate shall be paid directly to the chief executive officer and applied as follows:

(1) The chief executive officer shall retain an amount to be established by the legislative body which will reasonably compensate the chief executive officer for the cost of feeding and housing the inmate;

(2) The chief executive officer shall determine if the inmate has persons depending upon him or her for their support and may remit to such persons that portion of the earnings which the chief executive officer considers reasonable; and

(3) (A) The chief executive officer shall determine if the inmate has created victims of his or her criminal conduct who are entitled to restitution or reparations for physical injury or loss of or damage to property and may remit to such victims that portion of the earnings which the chief executive officer considers reasonable.

(B) However, in no case shall the portion of earnings remitted for restitution be in excess of twenty-five percent (25%) of the inmate's income remaining after deductions for the cost of care and custody and family support in subdivisions (d)(1) and (2) of this section.

(C) The names and addresses of the victims and the amount of restitution to be paid shall be provided to the chief executive officer by certificate of the trial court in which the defendant was convicted.



§ 12-42-117 - Voluntary labor.

(a) Any of the prisoners in the county jails located in counties having a population of between twenty-four thousand five hundred (24,500) and twenty-five thousand five hundred (25,500) and between forty-seven thousand five hundred (47,500) and forty-seven thousand six hundred (47,600) inhabitants may be permitted to voluntarily work in any cemetery or on any other public project in those counties.

(b) The prisoners shall be allowed a credit on any fine owed of five dollars ($5.00) for each day they perform such voluntary labor.



§ 12-42-118 - Appropriations.

At its annual or specially called meeting for making appropriations, the county court shall make the necessary appropriations to carry out the purposes of this section and §§ 12-42-103, 12-42-108, 12-42-114, 12-42-115, 16-90-405, and 16-96-504 [repealed].






Chapter 43-47 - [Reserved.]

[Reserved]



Chapter 48 - Arkansas Adult Probation Commission



Chapter 49 - Interstate Compacts

Subchapter 1 - -- Interstate Corrections Compact

§ 12-49-101 - Title.

This subchapter may be cited as the "Interstate Corrections Compact".



§ 12-49-102 - Text of Interstate Corrections Compact.

The Interstate Corrections Compact is enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment, and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care of an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V Acts Not Reviewable in Receiving State: Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such states.

ARTICLE VIII Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a non-party state for the confinement, rehabilitation, or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 12-49-103 - Director's powers.

The Director of the Department of Correction is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular, and he or she may in his or her discretion delegate this authority to other appropriate officials under his or her employ.






Subchapter 2 - -- South Central Interstate Corrections Compact

§ 12-49-201 - Signing and ratification -- Terms.

The Governor on behalf of this state is authorized to execute a compact, in substantially the following form, with any one (1) or more of the states of Alabama, Florida, Georgia, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Oklahoma, Tennessee, and Texas, and the General Assembly hereby signifies in advance its approval and ratification of the compact:

SOUTH CENTRAL INTERSTATE CORRECTIONS COMPACT

Article I Purpose

The party states find that special problems involved in the incarceration of women prisoners make it impracticable for each state to provide facilities and programs of sufficiently high quality for the confinement, treatment, and rehabilitation of women prisoners in accordance with recognized penological standards. Accordingly, it is the policy of each of the party states to provide such programs and facilities on a basis of co-operation with one another thereby making possible the operation and maintenance of correctional institutions for women on an efficient basis that will promote the best interest of women prisoners and of society as a whole. To these ends, the purpose of this Compact is to provide adequate care and rehabilitation of women prisoners, in the South Central States through effective interstate co-operation.

Article II Definitions

A. As used in this Compact, the term "sending state" shall mean a state party to this Compact in which conviction was had.

B. As used in this Compact, the term "receiving state" shall mean a state party to this Compact to which a prisoner is sent for incarceration other than the state in which conviction was had.

C. A "woman prisoner" as used herein is any female prisoner who has been convicted of a criminal offense and is subject to commitment under the laws of a sending state.

Article III Board Created

There is hereby created the South Central Interstate Corrections Board, an agency of the states party to this Compact, with the powers and duties conferred upon it by this Compact. The Board shall be composed of two members from each party state to be designated and to serve as provided by the law of such state. At least one member from each party state shall be an officer of an administrative agency of such state dealing with penal or correctional institutions.

Article IV Board Powers and Duties

The Board shall have power to:

1. Study interstate problems in the corrections fields and recommend such measures as it may deem necessary for administrative or legislative action by the party states.

2. Study and recommend groupings of the party states with respect to the use of each Compact Institution as defined herein so as to facilitate the most efficient service of the area, use of the institution, and care and rehabilitation of the prisoners.

3. Receive from time to time and review reports from each receiving state concerning costs, methods, practices, rehabilitation programs, and returns from programs of prisoner employment, if any, in the Compact Institutions and make general recommendations as to the administration of the interstate program in such institutions.

4. Receive copies of all contracts between or among party states entered into pursuant to this Compact and make general recommendations as to procedures, practices, and contract provisions.

5. Receive and expend for the purposes of this Compact any funds that a party state may from time to time appropriate and make such accounting therefor as the party state may require.

Article V Board Meetings, Rules, Expenses

The Board shall meet at least once each year and shall elect annually from among its members a chairman, vice-chairman, and secretary. The Board shall adopt rules and regulations for the conduct of its business. The expenses of each Board member and of such other persons who may attend meetings of the Board or its panels or committees on behalf of a state shall be met by that state in accordance with its law.

Article VI Contracts and Reports

A. The appropriate administrative agencies of the party states may enter into contracts consistent with and embodying the standards contained in this Compact covering in specific terms the charge or charges of the receiving state for prisoner care and the obligations of the sending and receiving states for delivery and retaking of prisoners and for services which shall be rendered, for duration of contract, and for all other necessary matters.

B. The representatives on the Board of any group of states which have entered into arrangements with respect to a Compact Institution may constitute a panel of the Board which shall have the power to make recommendations regarding that institution.

C. An appropriate administrative officer in each state within which a Compact Institution is located shall make annual reports to the Board as to the loads, costs, methods, practices, rehabilitation programs, and returns from programs of prisoner employment, if any, in such Compact Institution including such recommendations as to these matters and as to the interstate program as such administrator may deem advisable.

D. Copies of all contracts entered into under this article shall be filed with the Board in such manner as it may prescribe.

Article VII Reports to Governors and Legislatures

The Board shall report annually to the Governors and legislatures of the party states concerning all activities under this Compact and such recommendations for action by the party states as the Board shall deem necessary.

Article VIII Rights and Duties of Sending and Receiving States

A. Whenever the duly constituted judicial or administrative authorities in a state party to the Compact and which has entered a contract under Article VI, shall decide that incarceration of a woman prisoner within the territory of another party state is necessary in order to provide adequate quarters and care or desirable in order to provide the best available program of rehabilitation said officials may direct that the incarceration be within a prison or other correctional institution within the territory of said other party state, such receiving state to act in that regard solely as agent for the sending state.

B. Upon the request of the South Central Interstate Corrections Board established by Article III of this Compact, any state which adopts this Compact may designate a correctional institution for women within said state as a "Compact Institution" wherein other party states may incarcerate women prisoners whenever contracts therefor shall be made pursuant to Article VI of this Compact. The appropriate administrative and legislative officials of any state party to this Compact shall have access to any Compact Institution at all reasonable times for the purpose of inspecting the facilities thereof and visiting such of its prisoners as may be confined in the institution.

C. Persons confined in a Compact Institution pursuant to the terms of this Compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from said Compact Institution for transfer to a prison or other correctional institution within the sending state, for transfer to another Compact Institution, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state, provided that the sending state shall continue to be obligated to such payments as may be provided pursuant to the terms of any contracts entered into under the provisions of Article VI.

D. Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in the Compact Institution including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

E. All persons who may be confined in a Compact Institution pursuant to the provisions of this Compact shall be treated in a reasonable and humane manner. The fact of incarceration in a receiving state shall not deprive any person so incarcerated of any legal rights which said person would have had if incarcerated in an appropriate institution of the sending state.

F. Any hearing or hearings to which a prisoner incarcerated pursuant to this Compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event that such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

G. Any person incarcerated under the terms of this Compact shall be released within the territory of the sending state unless the prisoner and the sending and receiving states shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

Article IX When Effective

This Compact shall enter into force and become effective and binding upon the states so acting when it has been enacted by any two of the States of Alabama, Arkansas, Florida, Georgia, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Oklahoma, Tennessee, and Texas, and, thereafter, shall enter into force and become effective and binding as to any other of said states upon similar action by such other state.

Article X Withdrawal

This Compact shall continue in force and remain binding upon a party state until the legislature or Governor of such state, as its laws shall provide, takes action to withdraw therefrom. Such action shall not be effective until two years after the notice thereof has been sent by the Governor of the state desiring to withdraw to the Governors of all the other states then party to the Compact. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal a withdrawing state shall remove to its territory at its own expense such prisoners as it may have incarcerated pursuant to the provisions of this Compact.

Article XI Severability

The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be unconstitutional or the applicability thereof to any state, agency, person, or circumstance is held invalid, the constitutionality of this Compact and the applicability thereof to any other state, agency, person, or circumstance shall not be affected thereby. It is intended that the provisions of this Compact be reasonable and liberally construed.



§ 12-49-202 - When compact effective -- Exchange of documents.

(a) When the Governor shall have executed the Compact on behalf of this state and, shall have caused a verified copy thereof to be filed with the Secretary of State, and, when the Compact shall have been ratified by one (1) or more of the states named in § 12-49-201, then the Compact shall become operative and effective as between this state and such other state or states.

(b) The Governor is authorized and directed to take such action as may be necessary to complete the exchange of official documents as between this state and any other state ratifying the Compact.






Subchapter 3 - -- Bi-State Criminal Justice Center Compact

§ 12-49-301 - Text of Bi-State Criminal Justice Center Compact.

SECTION 1

The State of Arkansas hereby relinquishes exclusive jurisdiction over the portion of the plant and facility of the Bi-State Criminal Justice Center which is located within the geographical boundary of the said state.

SECTION 2

The State of Texas hereby relinquishes exclusive jurisdiction over the portion of the plant and facility of the Bi-State Criminal Justice Center which is located within the geographical boundary of the said state.

SECTION 3

The States of Arkansas and Texas hereby recognize the existence of concurrent jurisdiction over the geographical areas of both states which are within the Bi-State Criminal Justice Center.

SECTION 4

The State of Arkansas recognizes that an inmate apprehended and charged in Texas maintains a jurisdictional situs (with Texas) within his person and extending to objects under his control, while incarcerated in the Bi-State facility.

SECTION 5

The State of Texas recognizes that an inmate apprehended and charged in Arkansas maintains a jurisdictional situs (with Arkansas) within his person and extending to objects under his control, while incarcerated in the Bi-State facility.

SECTION 6

The States of Arkansas and Texas mutually agree to refrain from taking custody of any inmate, for an offense committed prior to incarceration in the Bi-State facility, while that inmate is in custody of the other state, except through proper extraditionary proceedings.

SECTION 7

The States of Arkansas and Texas mutually agree to refrain from serving any inmate of the Bi-State facility in the custody of the other state, with civil process relating to a suit arising before incarceration, except in accordance with proper civil procedure statutes.

SECTION 8

The State of Arkansas grants use of its facility to the State of Texas for the purposes of establishing the venue of Bowie County within the concurrent jurisdiction of the facility in courtrooms situated geographically on the Arkansas side.

SECTION 9

The State of Texas grants use of its facility to the State of Arkansas for the purpose of establishing the venue of Miller County within the concurrent jurisdiction of the facility in courtrooms situated geographically on the Texas side.

SECTION 10

This Compact shall come into force and become effective and binding upon the states when it has been enacted into law by both states.






Subchapter 4 - -- Emergency Management Assistance Compact

§ 12-49-401 - Short title.

This subchapter may be cited as the "Emergency Management Assistance Compact".



§ 12-49-402 - Text of Compact.

The Emergency Management Assistance Compact is hereby enacted into law and entered into with all other states which adopt the compact in a form substantially as follows:

Emergency Management Assistance Compact

ARTICLE I -- PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency- related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II -- GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III -- PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

ii. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV -- LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

ARTICLE V -- LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI -- LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII -- SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII -- COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX -- REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X -- EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI -- IMPLEMENTATION

A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII -- VALIDITY

This Act shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of the Act and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII -- ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.









Chapter 50 - Corrections Cooperative Endeavors And Private Management Act

§ 12-50-101 - Title.

This chapter shall be referred to and may be cited as the "Corrections Cooperative Endeavors and Private Management Act".



§ 12-50-102 - Legislative determination.

(a) The General Assembly finds that adequate and modern prison facilities are essential to the safety and welfare of the people of this state.

(b) It is legislatively determined that adequate and modern prison facilities need to be made available and that a feasible and economic way of financing, constructing, acquiring, and operating prison facilities is by authorizing cooperative endeavors and private management under the authority of this chapter.



§ 12-50-103 - Definitions.

As used in this chapter:

(1) "Board" means the Board of Corrections;

(2) "Bond" or "bonds" means all bonds, notes, certificates, or other instruments or evidences of indebtedness issued by the Arkansas Development Finance Authority to finance prison facilities;

(3) "Correctional services" means the following functions, services, and activities when provided within a prison or otherwise:

(A) The operation of facilities, including management, custody of inmates, and providing security;

(B) Food services, commissary, medical services, transportation, sanitation, or other ancillary services;

(C) Development and implementation assistance for classification, management, information systems, or other information systems or services;

(D) Education, training, and jobs programs; and

(E) Counseling, special treatment programs, or other programs for special needs;

(4) "Department" means the Department of Correction;

(5) "Director" means the Director of the Department of Correction;

(6) "Governing body" means:

(A) The city council or board of directors or comparable body for a city;

(B) The town council or board of directors or comparable body for a town; or

(C) The quorum court for a county;

(7) "Local facilities" means those correctional facilities that are under the jurisdiction of a political subdivision;

(8) "Political subdivision" means a city of any class, a town, or a county;

(9) "Prison", "facility", or "prison facility" means any institution operated by or under the authority of the department or a political subdivision, public facilities board, redevelopment district, county sheriff, or chief of police and includes, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means, any physical betterment or improvement related to the housing of inmates or any preliminary plans, studies, or surveys relative thereto; land or rights to land; and any furnishings, machines, vehicles, apparatus, or equipment for use in connection with any prison facility;

(10) "Prison contractor" or "contractor" means any entity entering a contractual agreement to provide any correctional services to inmates under the custody of the state or a political subdivision, public facilities board, or redevelopment district;

(11) "Private correctional facility" means any prison, facility, or prison facility in which correctional services for inmates are provided by a prison contractor or contractor;

(12) "State" means the State of Arkansas; and

(13) "State facilities" means those correctional facilities that are under the jurisdiction of the department.



§ 12-50-104 - Construction.

(a) (1) This chapter shall be liberally construed to accomplish the intent and purposes thereof and shall be the sole authority required for the accomplishment of those purposes.

(2) To this end, it shall not be necessary to comply with general provisions of other laws dealing with public commodities and public facilities, their acquisition, construction, leasing, encumbering, or disposition, if the Board of Corrections and the regional corrections commission shall comply with § 12-50-106.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 12-50-105 - Regional correctional commissions.

(a) Political subdivisions may individually, or in combination with each other, contract with the state through the Department of Correction or with prison contractors for the financing, acquisition, construction, and operation of facilities for the housing of inmates.

(b) (1) In the event two (2) or more counties jointly enter into an agreement with the state or with a prison contractor, they shall form a regional corrections commission, which shall be composed of the county judge of each county or his or her or her designee.

(2) In the case of a commission having an even number of parties, the appointed representatives of the parties to the commission shall select an additional person, who is acceptable to all representatives to the commission, to serve on the commission.

(3) The members of the commission shall serve terms of three (3) years' duration, shall be eligible for reappointment, and may be removed only for cause by the quorum court of the county which they represent.

(4) In the event of a vacancy other than by expiration of term, the vacancy shall be filled by the governing body of the county of the representative unable to complete his or her term.

(c) (1) In the event that any city or town, with or without one (1) or more counties, enters into an agreement with the state or with a prison contractor, the chief executive officer of each city or town or his or her designee shall serve on the commission.

(2) In the case of a commission having an even number of parties, the appointed representatives of the parties to the commission shall select an additional person, who is acceptable to all other members of the commission, to serve on the commission.

(3) The members of the commission shall serve terms of three (3) years' duration, shall be eligible for reappointment, and may be removed only for cause by the governing body of the city or town which they represent.

(4) In the event of a vacancy other than by expiration of term, the vacancy shall be filled by the governing body of the political subdivision of the representative unable to complete his or her term.

(d) In any contract for correctional services entered into pursuant to this chapter by a regional corrections commission, the commission members shall submit to the governing body of each political subdivision for approval the following contract terms:

(1) The fee to be paid by each political subdivision;

(2) The minimum financial guarantees of each political subdivision; and

(3) The method of billing.



§ 12-50-106 - Contracts for correctional facilities.

(a) The Department of Correction, any regional corrections commission, and any political subdivision are authorized to enter into contracts with each other and with prison contractors for the financing, acquiring, constructing, and operating of facilities.

(b) Any contract for the financing, acquiring, constructing, or operating of facilities between the department and a prison contractor shall be approved by the Board of Corrections, subject to the advice and consent of the Legislative Council.

(c) Contracts entered into under the terms of this chapter shall be negotiated with the firm found most qualified. However, no contract for correctional services may be entered into unless the private contractor demonstrates that it has:

(1) The qualifications, experience, and management personnel necessary to carry out the terms of the contract;

(2) The financial strength and ability to provide indemnification for liability arising from large prison management projects;

(3) Evidence of past performance of similar contracts; and

(4) The ability to comply with applicable court orders and correctional standards.

(d) Contracts awarded under the provisions of this section, including contracts for the provision of correctional services or for the lease or use of public lands or buildings for use in the operation of state or local facilities, may be entered into for a period of up to twenty (20) years, subject to the requirement for annual appropriation of funds by each political subdivision and subject to the requirement of biennial appropriations by the state.

(e) Contracts awarded under the provisions of this section at a minimum shall comply with the following:

(1) Provide for internal and perimeter security to protect the public, employees, and inmates;

(2) Provide inmates with work or training opportunities while incarcerated. However, the contractor shall not benefit financially from the labor of inmates;

(3) Impose discipline on inmates only in accordance with applicable rules and procedures; and

(4) Provide proper food, clothing, housing, and medical care for inmates.

(f) No contract for correctional services shall be entered into unless the following requirements are met:

(1) The contractor provides audited financial statements for the previous five (5) years, or for each of the years the contractor has been in operation, if fewer than five (5) years and provides other financial information as requested; and

(2) (A) The contractor provides an adequate plan of indemnification, specifically including indemnity for civil rights claims.

(B) The indemnification plan shall be adequate to protect the state, political subdivisions, and public officials, including county sheriffs and chiefs of police, from all claims and losses incurred as a result of the contract.

(C) Nothing in this section is intended to deprive a prison contractor, the state, or a political subdivision of the benefits of any law limiting exposure to liability or setting a limit on damages.



§ 12-50-107 - Authority of security employees -- Applicability of criminal laws.

(a) Security employees of a prison contractor shall be allowed to use force and shall be licensed pursuant to § 17-40-101 et seq. The security employees shall exercise their powers and authority only while:

(1) On the grounds of an institution under the supervision of the prison contractor;

(2) Transporting inmates; and

(3) Pursuing escapees from the institution.

(b) The provisions of § 5-54-101 et seq. and § 12-29-109 shall apply to offenses committed by or with regard to inmates assigned to facilities or programs for which a prison contractor is providing correctional services.



§ 12-50-108 - Nondelegable responsibilities.

No contract for correctional services shall authorize, allow, or imply a delegation of authority or responsibility of the Director of the Department of Correction or the county sheriff of any county or the police chief of any city or town to a prison contractor for any of the following:

(1) Developing and implementing procedures for calculating inmate release and parole eligibility dates;

(2) Developing and implementing procedures for calculating and awarding sentence credits;

(3) Approving inmates for furlough and work release;

(4) Approving the type of work inmates may perform and the wages or sentences credits which may be given the inmates engaging in that work; and

(5) Granting, denying, or revoking sentence credits.



§ 12-50-109 - Financing -- Contracts with Arkansas Development Finance Authority.

(a) (1) The Board of Corrections and any regional corrections commission are authorized and empowered to cooperate and contract with the Arkansas Development Finance Authority to provide for the payment of the principal of, premium, if any, interest on, and trustee's and paying agent's fees in connection with bonds issued to finance the acquisition, construction, and operation of prison facilities authorized under this chapter to be secured by a lien on and pledge of one (1) or more of the following:

(A) All revenues derived from payments to be made by the Department of Correction for the housing of prisoners;

(B) All revenues derived from payments to be made by political subdivisions for the housing of prisoners; or

(C) Any other revenues authorized by the General Assembly or the governing body of any political subdivision.

(2) (A) Any documents relating to those pledges shall state that the pledge is subject to annual appropriation by the governing body or biennial appropriation of the General Assembly, respectively.

(B) It shall not be necessary to the perfection of the lien and pledge for those purposes that the trustee in connection with the bond issue or the holders of the bonds take possession of the collateral security.

(b) In addition to any other approved method of financing, counties may utilize the provisions of the County Jail Revenue Bond Act of 1981, § 12-41-601 et seq. as a permissible means of financing correctional facilities to be used pursuant to the contracts entered into under the provisions of this chapter.



§ 12-50-110 - Hiring preference.

State and political subdivision employees whose employment becomes subject to a contract with a private prison contractor shall be given a hiring preference for available positions for which they qualify by the contractor.



§ 12-50-111 - Private correctional facilities.

(a) (1) No private correctional facility in which inmates committed to the Department of Correction, out-of-state inmates, or federal inmates are to be housed shall be constructed nor shall any facility be renovated for the purpose of creating a private correctional facility in which inmates committed to the department, out-of-state inmates, or federal inmates are to be housed within the state without review and approval by the Board of Corrections and review and approval by the Legislative Council.

(2) Review of requests for construction at a minimum shall include:

(A) Consideration of the location, design, security level, and financing of the facility; and

(B) The nature of the inmates to be housed in the facility.

(b) (1) Except as provided in subsection (e) of this section, no facility located within this state, except a facility operated by the Federal Bureau of Prisons, may house out-of-state or federal inmates without approval of the board.

(2) Review of requests to house such inmates may include, among other factors, consideration of the design and security level of the facility and the nature of the inmates to be housed in the facility.

(3) Approval must be obtained at least annually.

(c) (1) (A) Except as provided in subsection (e) of this section, no facility located within this state, except a facility operated by the Federal Bureau of Prisons, may house out-of-state or federal inmates unless the board has certified that the state does not need some or all of the capacity of the facility for state inmates.

(B) Such certification shall be obtained at least annually.

(2) The board shall also certify the custody levels of any facility housing out-of-state or federal inmates.

(d) The board, in its discretion, may declare an emergency and waive the provisions of subsection (a) of this section to make use of available space for housing state inmates.

(e) Subsections (b) and (c) of this section shall not be construed to prohibit the temporary detention in this state of any out-of-state or federal inmate transported to this state for the purpose of appearing in court or any suspected alien detained by authority of the Department of Homeland Security, nor shall subsections (b) and (c) of this section be construed to alter or affect the operation of any interstate compact or agreement between this state or any other state or the federal government regarding the detention and housing of inmates.






Chapter 51 - Interstate Commission for Adult Offender Supervision

Subchapter 1 - -- General Provisions

§ 12-51-101 - Purpose.

(a) The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states. In addition, this compact will create an interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(b) The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefore public business.



§ 12-51-102 - Definitions.

As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

(2) "Bylaws" mean those bylaws established by the interstate commission for its governance, or for directing or controlling the interstate commission's actions or conduct;

(3) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

(4) "Compacting state" means any state which has enacted the enabling legislation for this compact;

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact, i.e., § 12-51-103;

(6) "Interstate commission" means the Interstate Commission for Adult Offender Supervision established by this compact;

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

(8) "Noncompacting state" means any state which has not enacted the enabling legislation for this compact;

(9) "Offender" means an adult placed under or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private;

(11) "Rules" means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, i.e., § 12-51-302, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states;

(12) "State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States; and

(13) "State council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact, i.e., § 12-51-103.



§ 12-51-103 - Interstate Commission for Adult Offender Supervision.

(a) (1) The compacting states hereby create the "Interstate Commission for Adult Offender Supervision".

(2) The interstate commission shall be a body corporate and joint agency of the compacting states.

(3) The interstate commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state.

(c) (1) In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims.

(2) All noncommissioner members of the interstate commission shall be ex-officio (nonvoting) members. The interstate commission may provide in its bylaws for such additional, ex-officio, nonvoting members as it deems necessary.

(d) (1) Each compacting state represented at any meeting of the interstate commission is entitled to one (1) vote.

(2) A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(3) The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven (27) or more compacting states, shall call additional meetings.

(4) Public notice shall be given of all meetings and meetings shall be open to the public.

(e) (1) The interstate commission shall establish an executive committee which shall include commission officers, members, and others as shall be determined by the bylaws.

(2) The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and/or amendment to the compact.

(3) The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff administers enforcement and compliance with the provisions of the compact, its bylaws, and as directed by the interstate commission and performs other duties as directed by the commission or set forth in the bylaws.



§ 12-51-104 - The state council.

(a) An Arkansas State Council for the Interstate Commission for Adult Offender Supervision is created, which shall consist of the following members:

(1) One (1) nonelected person, chosen from a list of five (5) names submitted by the Director of the Department of Community Correction, who will act as the representative of the legislative branch of government, to be appointed by the President Pro Tempore of the Senate;

(2) One (1) representative of the judicial branch of government, who is not an acting judge, appointed by the Governor;

(3) The members of the Board of Corrections, who will act as representatives of the executive branch of government, appointed by the Governor;

(4) One (1) representative from a victims group appointed by the Governor; and

(5) The Director of the Department of Community Correction who, in addition to serving as a member of the council, shall be appointed by the Governor as the compact administrator for the state.

(b) The council shall appoint the compact administrator as the Arkansas commissioner to the interstate commission, who shall serve on the interstate commission in such capacity under or pursuant to the applicable law of this state.

(c) The council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by the council, including development of policy concerning operations and procedures of the compact within this state.



§ 12-51-105 - Powers and duties of the interstate commission.

The Interstate Commission for Adult Offender Supervision shall have the following powers:

(1) To adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission;

(4) To enforce compliance with compact provisions, interstate commission rules and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

(5) To establish and maintain offices;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by Article III, i.e., § 12-51-103, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article X, i.e., § 12-51-601 et seq., of this compact;

(14) To sue and be sued;

(15) To provide for dispute resolution among compacting states;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

(18) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.






Subchapter 2 - -- Organization and Operation of the Interstate Commission

§ 12-51-201 - Bylaws.

The Interstate Commission for Adult Offender Supervision shall, by a majority of the members, within twelve (12) months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the interstate commission; and

(2) Establishing an executive committee and such other committees as may be necessary, providing reasonable standards and procedures:

(A) For the establishment of committees;

(B) Governing any general or specific delegation of any authority or function of the interstate commission;

(C) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting; establishing the titles and responsibilities of the officers of the interstate commission; providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission; and

(D) Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations; providing transition rules for "start up" administration of the compact; establishing standards and procedures for compliance and technical assistance in carrying out the compact.



§ 12-51-202 - Officers and staff.

(a) (1) The Interstate Commission for Adult Offender Supervision shall, by a majority of the members, elect from among its members a chair and a vice chair, each of whom shall have such authorities and duties as may be specified in the bylaws.

(2) The chair or, in his or her absence or disability, the vice chair, shall preside at all meetings of the interstate commission.

(3) The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

(b) (1) The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate.

(2) The executive director shall serve as secretary to the interstate commission, and hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.



§ 12-51-203 - Corporate records of the interstate commission.

The Interstate Commission for Adult Offender Supervision shall maintain its corporate books and records in accordance with the bylaws.



§ 12-51-204 - Qualified immunity, defense, and indemnification.

(a) (1) The members, officers, executive director, and employees of the Interstate Commission for Adult Offender Supervision shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that nothing in this subdivision (a)(1) of this section shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The interstate commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the interstate commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

(b) The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee, or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.






Subchapter 3 - -- Activities and Functions of the Interstate Commission

§ 12-51-301 - Activities of the interstate commission.

(a) The Interstate Commission for Adult Offender Supervision shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

(c) (1) Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission.

(2) (A) A member shall vote in person on behalf of the state and shall not delegate a vote to another member state.

(B) However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting.

(3) The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication, shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The interstate commission shall meet at least once during each calendar year. The chair of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e) (1) The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying.

(2) The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(3) In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f) (1) Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact.

(2) The interstate commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act", 5 U.S C. § 552(b), as may be amended.

(3) The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(A) Relate solely to the interstate commission's internal personnel practices and procedures;

(B) Disclose matters specifically exempted from disclosure by statute; disclose trade secrets or commercial or financial information which is privileged or confidential;

(C) Involve accusing any person of a crime, or formally censuring any person;

(D) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(E) Disclose investigatory records compiled for law enforcement purposes;

(F) Disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(G) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(H) Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or proceeding.

(g) (1) For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision.

(2) The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item, and the record of any roll call vote, reflected in the vote of each member on the question.

(3) All documents considered in connection with any action shall be identified in such minutes.

(h) The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.



§ 12-51-302 - Rulemaking functions of the interstate commission.

(a) The Interstate Commission for Adult Offender Supervision shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(b) (1) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto.

(2) Such rulemaking shall substantially conform to the principles of the Federal Administrative Procedure Act, 5 U.S.C. § 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. app. 2, § 1 et seq., as may be amended, hereinafter "APA".

(3) All rules and amendments shall become binding as of the date specified in each rule or amendment.

(c) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

(d) When promulgating a rule, the interstate commission shall:

(1) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2) Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing; and

(4) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(e) Not later than sixty (60) days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia, or in the Federal District Court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(f) Subjects to be addressed within twelve (12) months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations or returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) Mediation, arbitration, and dispute resolution.

(g) The existing rules governing the operation of the previous compact superceded by this chapter shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

(h) Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule.






Subchapter 4 - -- Oversight, Enforcement, and Dispute Resolution by the Interstate Commission

§ 12-51-401 - Oversight.

(a) The Interstate Commission for Adult Offender Supervision shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

(b) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.



§ 12-51-402 - Dispute resolution.

(a) The compacting states shall report to the Interstate Commission for Adult Offender Supervision on issues or activities of concern to them, and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

(b) The interstate commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

(c) The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.



§ 12-51-403 - Enforcement.

The Interstate Commission for Adult Offender Supervision in the reasonable exercise of its discretion shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, i.e., § 12-51-602, of this compact.






Subchapter 5 - -- Finance

§ 12-51-501 - Expenses -- Assessments -- Accounts.

(a) The Interstate Commission for Adult Offender Supervision shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b) (1) The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year.

(2) The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) (1) The interstate commission shall keep accurate accounts of all receipts and disbursements.

(2) The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.



§ 12-51-502 - Compacting states, effective date, and amendment.

(a) (1) Any state, as defined in Article II of this compact, i.e., § 12-51-102, is eligible to become a compacting state.

(2) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states.

(3) The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state.

(4) The governors of nonmember states or their designees will be invited to participate in Interstate Commission for Adult Offender Supervision activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(b) (1) Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states.

(2) No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.






Subchapter 6 - -- Withdraw, Default, Termination, and Judicial Enforcement

§ 12-51-601 - Withdrawal.

(a) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact as a "withdrawing state" by enacting a statute specifically repealing the statute which enacted the compact into law.

(b) The effective date of withdrawal is the effective date of the repeal.

(c) (1) The withdrawing state shall immediately notify the chair of the Interstate Commission for Adult Offender Supervision in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(2) The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

(d) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(e) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.



§ 12-51-602 - Default.

(a) If the Interstate Commission for Adult Offender Supervision determines that any compacting state has at any time defaulted as a "defaulting state" in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(1) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

(2) Remedial training and technical assistance as directed by the interstate commission; and

(3) Suspension and termination of membership in the compact.

(A) Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted.

(B) Immediate notice of suspension shall be given by the interstate commission to the Governor, the Chief Justice or Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

(b) (1) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules.

(2) The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default.

(3) The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension.

(4) Within sixty (60) days of the effective date of termination of a defaulting state, the interstate commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, and the majority and minority leaders of the defaulting state's legislature and the state council of such termination.

(c) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination.

(d) (1) The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state.

(2) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.



§ 12-51-603 - Judicial enforcement.

(a) The Interstate Commission for Adult Offender Supervision may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the Federal District where the interstate commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default.

(b) In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees.



§ 12-51-604 - Dissolution of compact.

(a) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one (1) compacting state.

(b) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission for Adult Offender Supervision shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.






Subchapter 7 - -- Severability and Construction

§ 12-51-701 - Severability and construction.

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally constructed to effectuate its purposes.






Subchapter 8 - -- Binding Effect of Compact and Other Laws

§ 12-51-801 - Other laws.

(a) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(b) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.



§ 12-51-802 - Binding effect of the compact.

(a) All lawful actions of the Interstate Commission for Adult Offender Supervision, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

(b) All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

(d) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.









Chapter 52-59 - [Reserved.]

[Reserved]






Subtitle 4 - Military Affairs

Chapter 60 - General Provisions

§ 12-60-101 - Title.

This code shall be known as the "Military Code of Arkansas".



§ 12-60-102 - Definitions.

As used in this code, unless the context otherwise requires:

(1) "Organized militia" means the National Guard of the state as defined in 32 U.S.C. § 101(3);

(2) "Officer" means commissioned or warrant officer;

(3) "Commissioned officer" includes a commissioned warrant officer;

(4) "Commanding officer" includes only commissioned officers;

(5) "Superior commissioned officer" means a commissioned officer superior in rank or command;

(6) "Enlisted member" means a person in an enlisted grade;

(7) "Grade" means a step or degree in a graduated scale of office or military rank that is established and designated as a grade by law or regulation;

(8) "Rank" means the order of precedence among members of the armed forces;

(9) "Active state duty" means duty in the active military service of the state under an order of the Governor issued pursuant to authority vested in him by law and while going to and returning from such duty;

(10) "Duty status other than active state duty" means any type of duty other than active state duty;

(11) "Military court" means a court-martial, a court of inquiry, or a provost court;

(12) "Law officer" means an official of a general court-martial detailed in accordance with this act;

(13) "State judge advocate" means the commissioned officer responsible for supervising the administration of the military justice in the organized militia;

(14) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any other person who has an interest other than an official interest in the prosecution of the accused;

(15) "Military" refers to any or all of the armed forces;

(16) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command;

(17) "May" is used in a permissive sense. The words, "no person may ..." mean that no person is required, authorized, or permitted to do the act prescribed;

(18) "Shall" is used in an imperative sense;

(19) "Code" means this act;

(20) "Enemy" shall be deemed to include any person or persons engaged or participating in a riot, riotous activity, resistance to lawful process, insurrection, or rebellious assembly.



§ 12-60-103 - Persons subject to the code.

The following persons who are not in federal service are subject to this code:

(1) Members of the organized militia.

(2) All other persons lawfully ordered to duty in or with the organized militia, including the Army National Guard, Air National Guard, the Arkansas Guard, and all persons ordered to duty in or with any of the foregoing from the dates they are required by the terms of the order or other directive to obey the code.



§ 12-60-104 - Delegation of authority by the Governor.

The Governor may delegate any authority vested in him under this code, and may provide for the subdelegation of any such authority, except with respect to the power given him by §§ 12-64-406(a) and 12-64-603(b) of this code.






Chapter 61 - Military Forces

Subchapter 1 - -- State Militia Generally

§ 12-61-101 - Division and composition.

(a) The militia shall be divided into two (2) parts: the organized, consisting of the active and inactive Army National Guard and Air National Guard; and the unorganized, consisting of all those persons of the militia not in the active or inactive Army National Guard or Air National Guard.

(b) The militia shall consist of all able-bodied male residents of the state between the ages of seventeen (17) and forty-five (45) years who are, or intend to become, citizens of the United States, unless exempt by law, together with all other acceptable volunteers, waiving necessary requirements.



§ 12-61-102 - Commander-in-Chief.

The Governor, by virtue of his office, shall be Commander-in-Chief of the militia, except the parts thereof as are ordered into the service of the United States.



§ 12-61-103 - Governor's powers and duties generally.

(a) (1) The Governor is authorized to make such rules and regulations governing the government, organization, discipline, and training of the militia as he may deem expedient.

(2) Such rules and regulations shall conform to the provisions of this code and, as nearly as practicable, to those governing the armed forces of the United States.

(3) When promulgated, the rules and regulations shall have the same force and effect as the provisions of this code.

(4) Such rules and regulations shall not be repealed, altered, amended, or added to, except with the approval of the Governor.

(5) The rules and regulations in force at the time of the passage of this code shall remain in force until new rules and regulations are approved and promulgated.

(b) The Governor may, by executive order, designate National Guard commissioned officers or warrant officers or active duty officers or warrant officers serving in armed forces recruiting offices inside or outside the State of Arkansas to administer the oath of enlistment to new members of the militia.

(c) Whenever he shall deem it necessary, the Governor may direct the members of the unorganized militia to present themselves for and submit to registration at such time and place and in such manner as may be prescribed by regulations.



§ 12-61-104 - Custom and usage of the armed forces of the United States.

All matters relating to the organization, discipline, and government of the organized militia, not otherwise provided for in this code or in regulations issued pursuant thereto, shall be as prescribed by the customs and usages of the appropriate force or forces of the United States.



§ 12-61-105 - Adjutant General -- Qualifications -- Salary.

(a) There shall be an Adjutant General of the state who shall be appointed by the Governor and shall be a commissioned officer in the Adjutant General's department of the National Guard of this state and shall have rank not higher than lieutenant general.

(b) To be eligible for appointment, he shall be a citizen of the United States and a resident of the State of Arkansas, and:

(1) He must be an officer in the active militia with not less than seven (7) successive years' service immediately next preceding his appointment; or

(2) He must have been in service in the active militia of this state as a commissioned officer for a period of fifteen (15) years, eight (8) of which were as a field grade officer or general officer, or both combined; or

(3) He must have held the rank of a field grade officer in the active militia and, as such, have been called into federal service and have commanded a unit during such service.

(c) (1) The pay of the Adjutant General and the assistant adjutant general shall be the same as is allowed to officers of like grade, service, and rank by the pay tables of the United States Army or Air Force at the time such pay accrues.

(2) The Adjutant General is permitted to receive payments in addition to regular salary as provided by § 21-5-201 et seq. while serving in the federal position of technician while also serving as Adjutant General. Such additional payments are provided for in Title IV of the Intergovernmental Personnel Act of 1970, Public Law 91-648.



§ 12-61-106 - Adjutant General -- Powers and duties.

(a) In addition to being a state staff officer, the Adjutant General shall be the Chief-of-Staff to the Commander-in-Chief and the administrative head of the Military Department.

(b) He shall perform the duties prescribed for him in this code and in the regulations issued thereunder and in the statutes of the United States.

(c) He shall direct and supervise the functions and duties of the chief-of-staff departments.

(d) He shall hold office as provided in the National Defense Act as amended.

(e) He shall superintend the preparation of all returns and reports required by the United States from the state.

(f) He shall have the custody of all military records, correspondence, and other military documents.

(g) He shall be the medium of military correspondence with the Governor and perform all other duties pertaining to his office prescribed by law.

(h) He shall keep a register of all the officers of the military forces of the state.

(i) He shall keep in his office all records and papers required to be kept and filed therein. He shall make such reports to the Governor, at such times as the Governor may require, of all the transactions of his department, setting forth the number, strength, and condition of the active militia and such other matters as he may deem important, including a detailed statement of all the expenditures for military purposes during that fiscal year.

(j) He shall, at the expense of the state, when necessary, cause the military law, instruction pamphlets, orders, and the general regulations of the state and the United States to be printed, indexed, and distributed as deemed necessary.

(k) He shall cause to be prepared and issued all necessary blank books, blank forms, and notices required to carry into full effect the provisions of this code. All such books and blanks shall be and remain the property of the state.

(l) He shall procure and keep in his office a seal for the authentication of all certificates and other instruments emanating from his office, the device upon which such seal shall consist of a star with five (5) points with the words, "Office of the Adjutant General, State of Arkansas," around the margin and shall deliver the seal to his successor. He shall attest all commissions issued to military officers.

(m) He shall keep a just and true account of all state expenses necessarily incurred, including pay of officers and enlisted personnel, allowances to officers and organizations, and any other moneys required to be disbursed by him and through his office, including subsistence of the militia, transportation of the militia and of all military property of the state; and such expenses shall be audited and paid in the same manner as other military accounts are audited and paid.

(n) The Adjutant General may, at his discretion, inspect all units of the militia.

(o) For the purpose of effectively carrying out the terms of this code, the Adjutant General shall have the power to prescribe such rules and regulations as he may from time to time deem necessary.



§ 12-61-107 - Employment of personnel.

(a) The Adjutant General shall have such assistance and such clerks, employees, and laborers as may be necessary from time to time who shall be appointed and may be removed by him at his discretion.

(b) (1) The Adjutant General may designate those positions that require the employee to be a member of the National Guard.

(2) This subsection shall only apply to a person who begins employment with the State Military Department after August 12, 2005.



§ 12-61-108 - Deputy adjutants general.

(a) (1) The Adjutant General is authorized to appoint, subject to the approval of the Governor, four (4) deputy adjutants general who will hold rank of not higher than one (1) grade below that held by the Adjutant General up to and including the rank of major general.

(2) Two (2) deputy adjutants general will be Army National Guard and two (2) deputy adjutants general will be Air National Guard.

(3) However, the foregoing shall not preclude the appointment of federally recognized lieutenant generals to perform the additional duties of deputy adjutants general.

(b) At the time of the appointment:

(1) He must be an officer in the active service in the Army National Guard or the Air National Guard of this state for three (3) successive years immediately preceding his appointment; or

(2) He must have been in the active service in the branch or arm for which appointed of the Army or Air National Guard as a commissioned officer; or

(3) If not in active National Guard service at the time of appointment, he must have had prior service of at least six (6) years in the branch or arm of the Army National Guard or Air National Guard of this state.

(c) The deputy adjutants general must have a thorough knowledge of the organization and missions of the departments and components of the armed forces of the United States.

(d) To be eligible for appointment as a Deputy Adjutant General for Air, the officer must be assigned to the Air National Guard in the rank of colonel, federally recognized.

(e) He shall subscribe to the oath of office prescribed for members of the Arkansas Army National Guard and Air National Guard, which oath shall be deposited in the office of the Adjutant General.

(f) He shall, during his term of office, be entitled to all rights, privileges, and immunities granted officers of like rank in the Arkansas National Guard.

(g) He shall aid the Adjutant General by the performance of such duties as may be assigned to him.



§ 12-61-109 - Adjutant General -- Delegation of authority.

The Adjutant General may designate by order any deputy adjutant general to act as the Adjutant General in the absence of the latter from his office or in case of his inability to perform the duties of his office. In the event of the inability of any deputy adjutant general to perform the duties of the Adjutant General, then the Adjutant General may appoint by order any qualified Army or Air Guard officer in the grade of colonel or above.



§ 12-61-110 - Property and finance officer.

(a) The Governor, upon recommendation of the Adjutant General, shall appoint, designate, and detail, subject to the approval of the Secretary of the Army, an officer of the National Guard as the property and finance officer for the United States.

(b) He shall be a citizen of the United States, a resident of Arkansas, and shall have served on the active list as a commissioned officer of either the Army, Navy, Marine Corps, Air Force, or the National Guard of this state.

(c) He shall receive and account for all funds and property belonging to the United States in possession of the Arkansas National Guard and shall make such disbursements, returns, and reports as may be required by the Secretary of the Army.

(d) Before entering upon the performance of his duties, he shall be required to give good and sufficient bond to the United States in an amount determined by the Secretary of the Army for the faithful performance of his duties and for the safekeeping and proper disposition of the federal property and funds entrusted to him.



§ 12-61-111 - Ordering militia into service.

(a) (1) The Governor shall have power to order into the active service of the state for such a period, to such extent, and in such manner as he may deem necessary, all or any part of the organized militia:

(A) In case of invasion, disaster, insurrection, riot, breach of the peace, or imminent danger thereof;

(B) To preserve the public health and security and maintain law and order; or

(C) For the purpose of working with other state agencies in the planning and training for emergencies or disasters and to respond to emergencies or disasters.

(2) Such power shall include the power to order the organized militia or any part thereof to function under the operational control of the United States Army, Navy, or Air Force commander in charge of the defense of any area within the state.

(b) (1) Upon the request of either the judge or sheriff of a county or the mayor of a city, whenever it is made to appear to the Governor that there is a breach of the peace, riot, resistance to process of this state, or disaster or imminent danger thereof, the Governor may order into the active service of the state, for such period, to such extent, and in such manner as he may deem necessary, all or any part of the organized militia.

(2) The compensation of all officers and enlisted personnel while on duty or assembled pursuant to this subsection and all expenses incurred in connection with such duty or as a result thereof shall be paid in the manner prescribed by law.



§ 12-61-112 - Powers, duties, and immunities of militia.

(a) Whenever such forces or any part thereof shall be ordered out for service of any kind, they shall have all powers, duties, and immunities of peace officers of the State of Arkansas in addition to all powers, duties, and immunities now otherwise provided by law.

(b) No officer or enlisted personnel of such forces shall be arrested on any warrant except for treason or felony while going to, remaining at, or returning from a place where they are ordered to attend for military duty.

(c) Whenever any part of the militia of the state is on active duty pursuant to the order of the Governor in the enforcement of the law or executing the orders of the Commander-in-Chief, the commanding officer of such troops may order the closing of any place where arms, ammunition, dynamite, or other explosives are sold and restrict or forbid the selling, bartering, lending, or giving away of any such articles so long as any of the troops remain on duty in such place, or in the vicinity where such place may be located, whether any civil officer has forbidden the same or not.

(d) The commanding officer of the organization on duty under this code will cooperate in aid of the civil power, but under the orders of the Commander-in-Chief or Adjutant General and not the civil authorities.



§ 12-61-113 - Scope of duties -- Service outside the state.

(a) The Governor may order the National Guard or any portion thereof to perform military duty of every description within the state. He may authorize participation in small arms and gunnery competitions by any part of the National Guard anywhere outside the state or outside the United States.

(b) Officers and enlisted personnel of the National Guard shall be subject to and governed by the provisions of this act while without this state under the order or authorization of the Governor under this section in like manner and to the same extent as when on duty within this state under orders of the Governor.



§ 12-61-114 - Call to duty.

Officers and enlisted personnel may be ordered for duty either by stating the substance of the orders telephonically, personally, by mail, or in such other manner as may be prescribed by the Governor as he deems necessary to accomplish the purpose. Upon having given notice, there shall be a presumption that the officer or enlisted person was properly called to duty.



§ 12-61-115 - Proclamation of emergency.

(a) Whenever any portion of the militia is employed in aid of the civil authority, the Governor, if in his judgment the maintenance of law and order or preservation of the public health or security will thereby be promoted, may by proclamation declare the county, city, zone, or sector in which the troops are serving, or any specified portion thereof, to be in a state of insurrection or emergency.

(b) Should the Governor proclaim a state of insurrection or emergency hereunder and in the event the local courts or law enforcement officers are incapable of functioning, such legal functions in furtherance of the enforcement of the civil laws of the state shall be performed by the militia.

(c) This section does not authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition.

(d) Any law enforcement officer or member of the militia who seizes or confiscates a firearm or ammunition from an individual under this section shall return the seized or confiscated firearm or ammunition to the individual unless:

(1) The individual is arrested for a criminal offense; or

(2) The seized firearm or ammunition is needed as evidence in the furtherance of an investigation of a criminal offense.



§ 12-61-116 - Excuse from duty.

(a) The officer ordering any military duty shall have the power to excuse any officer or enlisted person for absence therefrom upon good and sufficient grounds.

(b) The Governor, or commanding general of the National Guard with the approval of the Governor, may relieve any organization of the militia on active duty from the further performance of such duty and may order any other organization to perform such duty.

(c) However, the provisions of this section shall not curtail the rights of commanding officers to grant leaves of absence and furloughs as provided by regulations unless they are specifically modified by orders from superior authority.



§ 12-61-117 - Draft of the unorganized militia -- Failure to appear -- Penalty.

(a) Whenever it shall be necessary in case of invasion, disaster, insurrection, riot, breach of the peace, or imminent danger thereof, or to maintain the organized militia or any force thereof at the number required for public safety or prescribed by the laws of the United States, the Governor may call for and accept from the unorganized militia as many volunteers as are required for service in the organized militia or he may direct the members of the unorganized militia or such of them as may be necessary to be drafted into the organized militia or any force thereof.

(b) Whenever it shall be necessary in such a case, the Governor may direct the members of the unorganized militia or such of them as may be necessary to be drafted, under such regulations as he may prescribe, into the active service of the state to serve as directed by him.

(c) Any member of the unorganized militia who is ordered to register or to be drafted into the organized militia under the provisions of this code and who fails to appear at the time and place designated in such order shall be guilty of a misdemeanor and upon conviction by a civil court shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1000) or imprisonment in the county jail for a term of not less than one (1) month nor more than one (1) year, or both.



§ 12-61-118 - Resumption of National Guard service.

Upon the termination of any emergency for which the National Guard of Arkansas has been ordered into the military service of the United States, all enlisted personnel, upon being released under honorable conditions from the Army or Air Force of the United States, shall continue to serve in the National Guard of Arkansas until the dates upon which their enlistments prior to their active duty would have expired if uninterrupted. The commissioned officers shall resume their commissions in the National Guard of Arkansas in the respective grades held by them when ordered to active duty or in any higher grade which they may have attained while in service if appointed by the Governor to fill existing vacancies.



§ 12-61-119 - Credit for active federal service.

For all purposes under this code, members of the National Guard who entered the active military service of the United States in time of war or under a call, order, or draft by the President or who hereafter enter such service under like conditions or who enter and serve on active duty in the military service of the United States in time of peace or war and who thereafter return to the military service of the state shall be entitled to credit for time served as if such service had been rendered to the state.



§ 12-61-120 - Credit for war service.

For all purposes under this code, officers and enlisted personnel of the National Guard who entered the active service of the United States in time of war or under a call or draft by the President or who enters such service under like conditions shall be entitled to credit for time so served as if such service had been rendered in the National Guard.



§ 12-61-121 - Awards, medals, etc.

(a) (1) The Governor is authorized to award in the name of the State of Arkansas any medal, ribbon, or decoration for any exceptional or meritorious service rendered by any member of the organized militia.

(2) These include, but are not limited to, the "Arkansas Commendation Medal", the "Arkansas Distinguished Service Medal", and the "Arkansas Star of Honor".

(3) The Military Department of the State of Arkansas is authorized to promulgate necessary rules and regulations to establish the criteria under which any medal, ribbon, or decoration may be awarded.

(b) Whenever it shall appear to the satisfaction of the Adjutant General that any service medal duly issued by the State of Arkansas, in accordance with the military rules and regulations, to a member of the organized militia, has been lost or stolen, he may, in his discretion, and upon such terms as he may impose upon written application of the person originally entitled to such medal, issue a duplicate thereof.



§ 12-61-122 - National Guard associations.

(a) The officers or noncommissioned officers or members of any unit or units of the organized militia may organize themselves into an association or associations.

(b) The association or associations may adopt bylaws not inconsistent with the statutes of the state and alter and amend the bylaws and may take and hold such real and personal property as may be necessary for the purposes of the association.



§ 12-61-123 - Bureau of War Records.

(a) The Adjutant General may, at his discretion and with such funds as may be appropriated by the General Assembly, establish a Bureau of War Records.

(b) The Bureau of War Records shall function in close connection with the Arkansas History Commission and shall gather items of military history of the Arkansas Militia for exhibition.

(c) The Adjutant General may adopt such reasonable and necessary regulations as may be necessary to accomplish this purpose.



§ 12-61-124 - Civilian juvenile student training programs.

(a) The Adjutant General may, at his discretion and with such funds as may be appropriated by the General Assembly, or with such funds as may be provided by the United States, develop and implement civilian juvenile student training programs for the purpose of providing training, education, health, welfare, rehabilitative, and other services to juveniles.

(b) The Adjutant General is authorized to enter into agreements, contracts, and memoranda of understanding with other state, federal, and local agencies, other persons, firms, and corporations, and the juvenile courts of this state for the purposes of providing training, education, health, welfare, rehabilitative, and other services to juveniles participating in such programs as may be implemented by the Adjutant General.

(c) The Adjutant General may promulgate and issue such rules, regulations, and other guidelines as may be necessary and proper to carry out the purposes and provisions of this section.

(d) (1) Juvenile participants in the Civilian Student Training Program receiving services from the Arkansas National Guard are authorized to receive a monetary stipend, not to exceed ten dollars ($10.00) per week to defray personal hygiene and other personal necessities. Juvenile participants are authorized to receive uniforms and clothing items as determined by the staff to be appropriate for effective participation in outdoor activities.

(2) Transportation to support Civilian Student Training Program activities for juvenile participants and staff may be provided by commercial lease/purchase of motor vehicles not to exceed six (6) vehicles.



§ 12-61-125 - National Guard Youth Challenge Program -- Stipend.

(a) Juvenile participants in the Arkansas National Guard Youth Challenge Program at Camp Joseph T. Robinson receiving services from the Arkansas National Guard are authorized to receive a monetary stipend, not to exceed fifteen dollars ($15.00) per week to defray personal hygiene and other personal necessities, and a monetary stipend not to exceed two thousand two hundred dollars ($2,200) upon graduation from the program to defray costs for additional job training or education.

(b) Juvenile participants are authorized to receive uniforms and clothing items as determined by the staff to be appropriate for effective participation in outdoor activities.



§ 12-61-126 - National Guard Youth Challenge Program -- Transportation.

Transportation to support Arkansas National Guard Youth Challenge Program activities for juvenile participants and staff may be provided by commercial lease or purchase of motor vehicles not to exceed six (6) vehicles.



§ 12-61-127 - Civilian Student Training Program -- Stipend.

(a) Juvenile participants in the Civilian Student Training Program at Camp Joseph T. Robinson receiving services from the Arkansas National Guard are authorized to receive a monetary stipend, not to exceed ten dollars ($10.00) per week to defray personal hygiene and other personal necessities.

(b) Juvenile participants are authorized to receive uniforms and clothing items as determined by the staff to be appropriate for effective participation in outdoor activities.



§ 12-61-128 - Civilian Student Training Program -- Transportation.

Transportation to support Civilian Student Training Program activities for juvenile participants and staff may be provided by commercial lease or purchase of motor vehicles not to exceed six (6) vehicles.






Subchapter 2 - -- National Guard Generally

§ 12-61-201 - Commanding general of the organized militia.

(a) The organized militia shall be commanded by a general officer who shall be federally recognized or qualified for federal recognition in a rank not higher than lieutenant general.

(b) He shall be responsible for the military efficiency of the Arkansas organized militia.



§ 12-61-202 - Army National Guard.

The land force of the organized militia shall be the Army National Guard as contemplated under the laws of the United States and shall comprise the army units which are a part of the Arkansas National Guard on February 12, 1969, and such other army units as may be allocated, accepted, and organized thereafter, including the personnel who are enlisted, appointed, or commissioned therein, provided that all persons who are members of the Army National Guard shall be federally recognized as such.



§ 12-61-203 - Air National Guard.

The air force of the organized militia shall be the Air National Guard as contemplated under the laws of the United States and shall comprise the air units which are a part of the Arkansas National Guard on February 12, 1969, and such other air units as may be allocated, accepted, and organized thereafter, including the personnel who are enlisted, appointed, or commissioned therein, provided that all persons who are members of the Air National Guard shall be federally recognized as such. The aviation units of the Army National Guard shall not be considered air units within the meaning of this code.



§ 12-61-204 - Inactive National Guard.

The inactive National Guard shall consist of the persons commissioned, appointed, or enlisted therein on February 12, 1969, such officers and enlisted persons as may be thereafter transferred thereto from the Army National Guard and the Air National Guard, and such persons as may be commissioned or enlisted therein under the laws of the United States and the regulations thereunder.



§ 12-61-205 - Discipline, organization, and training.

(a) The system of discipline and training of the National Guard shall conform generally to that of the armed forces of the United States as it is now or may hereafter be prescribed by the President and conform to the provisions of the laws of the United States, except as otherwise provided in this code or by the regulations issued by the Governor.

(b) The forces of the Army National Guard and Air National Guard shall be organized, equipped, armed, disciplined, governed, administered, and trained as prescribed by the laws of the United States and by this code and the regulations issued thereunder.

(c) Pursuant to subsection (b) of this section, the Governor is authorized to organize, reorganize, or disband any unit, headquarters, or staff therein, to increase or decrease the number of commissioned officers, warrant officers and noncommissioned officers of any grade therein, and to increase or decrease the strength of the organized militia. However, no organization of the Army National Guard and Air National Guard, the members of which shall be entitled to and shall have received compensation under the provisions of the National Defense Act of 1916, as amended, shall be disbanded without the consent of the President of the United States, nor without such consent shall the commissioned or enlisted strength of any organization be reduced below the minimum that shall be prescribed therefor by the President of the United States.



§ 12-61-206 - Assemblies, annual training, and other duties.

(a) Members and units of the National Guard shall assemble for drill or other equivalent training, instruction, or duties during each year and shall participate in field training, encampments, maneuvers, schools, conferences, or other similar duties each year as may be prescribed by the laws of the United States and of the state and the regulations issued thereunder. However, no assembly of any such unit of the organized militia shall be ordered in time of peace for any day during which a general election shall be held, except in case of riot, invasion, or insurrection or imminent danger thereof.

(b) Within the amount appropriated therefor, the Adjutant General may prescribe and order the number of days, if any, for assemblies or drills or other equivalent training, instruction, or duties to be performed annually by members of the National Guard for which they may receive pay and allowances.

(c) Within the amount appropriated therefor, the Adjutant General may prescribe and order the number of days, if any, of field training, encampments, maneuvers, schools, conferences, or other similar duties to be performed by members of the National Guard for which they may receive pay and allowances.

(d) Members of the National Guard may be ordered by the Governor or under his authority to perform special duty, including duty in a judicial proceeding or course of justice conducted pursuant to § 12-64-101 et seq., or as a member of or in any other capacity with any military board or as an investigating officer or as a medical examiner or as a judge advocate in the performance of legal services in any suit, action, or proceeding pertaining to the military.



§ 12-61-207 - Female members.

The Governor may appoint, commission, and enlist female citizens of the state into the National Guard where the laws and regulations of the United States permit. While so serving, they will have the same status as male members of the military forces.






Subchapter 3 - -- State Defense Force

§ 12-61-301 - Authority for calling.

The Arkansas State Defense Force may be called to active duty at the discretion of the Governor, when any part of the Arkansas National Guard shall have been called or ordered into federal service, or in any other emergency when the Governor shall deem it necessary to supplement the Arkansas National Guard.



§ 12-61-302 - Organization and government.

(a) The Arkansas State Defense Force shall be organized and governed by the terms of this code and by such rules and regulations as may be promulgated from time to time.

(b) Except when otherwise provided, all provisions of this code and regulations in respect to the Arkansas National Guard shall apply to the Arkansas State Defense Force.



§ 12-61-303 - Duties, privileges, etc.

All duties imposed and all provisions relating to the privileges, immunities, and prohibitions of the Arkansas National Guard shall likewise apply to the Arkansas State Defense Force.



§ 12-61-304 - Commander.

When organized for active state duty, the Arkansas State Defense Force shall be commanded by any general officer holding an Arkansas state commission, in a rank not above brigadier general, who shall be appointed by the Governor.



§ 12-61-305 - Assignments.

All officers and enlisted personnel of the organized militia not otherwise assigned may be assigned to the Arkansas State Defense Force for such time and in such manner as prescribed by regulations promulgated by the Governor as he deems necessary.



§ 12-61-306 - Discharge and release.

Upon the release of officers and enlisted personnel from the Arkansas State Defense Force, they shall resume the status held by them prior to their activation.









Chapter 62 - Military Personnel

Subchapter 1 - -- Officers

§ 12-62-101 - Appointment.

(a) All commissioned officers of the National Guard shall be appointed and promoted by the Governor upon recommendation of the Adjutant General and must be citizens of the United States eighteen (18) years of age or older.

(b) General officers above the grade of brigadier general shall be appointed and promoted by the Governor with the consent of the Senate. During the time that the Senate is not in session, the Governor may make such appointments subject to subsequent confirmation by the Senate.



§ 12-62-102 - Prerequisites to appointment -- Disqualifications.

(a) No person shall be appointed or promoted as a commissioned officer in the National Guard unless he shall have passed such examination as to his physical, moral, and professional qualifications as may be prescribed by the United States and by this code and the regulations issued thereunder.

(b) No person shall be recognized as a commissioned officer of the National Guard and no appointment as such shall become effective until he shall have taken and subscribed an oath of office.

(c) Any person who has been dismissed or dishonorably discharged from the National Guard of this or any other state or from the armed forces of the United States and has not been restored to duty or any commissioned officer who was discharged from the National Guard as a result of the findings of an efficiency examining board or whose resignation from the National Guard was accepted by the Governor at a time when such officer was under arrest or under charges for the commission of an offense punishable by a court-martial shall not be eligible for appointment as a commissioned officer in any force of the National Guard.



§ 12-62-103 - Assignment and transfer.

Commissioned officers and warrant officers may be assigned, reassigned, transferred, or detailed to and from units within the National Guard as prescribed by the laws of the United States and this code and the regulations issued thereunder.



§ 12-62-104 - Removal.

(a) The Adjutant General of the State of Arkansas shall have the power to remove any officer from the ranks of the Arkansas National Guard who is refused federal recognition in the grade and branch to which he has applied, or who has had federal recognition withdrawn in the grade and branch in which he was formerly recognized.

(b) The Adjutant General may adopt reasonable and necessary regulations as may be necessary to accomplish this purpose.






Subchapter 2 - -- Enlisted Personnel

§ 12-62-201 - Qualifications.

The qualifications for enlistment and reenlistment, the periods of enlistment, reenlistment, and voluntary extension of enlistment, the period of service, the form of oath to be taken, and the manner and form of transfer and discharge of enlisted personnel of the National Guard shall be those prescribed by the laws and regulations of the United States relating to the National Guard now or hereafter enacted.



§ 12-62-202 - Extension of enlistments.

The Governor is authorized to extend the period of any enlistment, reenlistment, voluntary extension of enlistment and the period of service of enlisted personnel of the National Guard for a period not to exceed six (6) months after the termination of an emergency declared by him, the General Assembly, or Congress.



§ 12-62-203 - Discharges.

An enlisted person discharged from service shall receive a discharge in writing in such form as may be prescribed by the Governor.



§ 12-62-204 - Dropping from the rolls.

An enlisted person of the National Guard may be dropped from the rolls under such regulations as the Governor may prescribe.



§ 12-62-205 - Restoration to duty.

An enlisted person dropped as a deserter may be restored to duty by the Governor and will thereafter serve for such period added to the time served prior to desertion as will amount to the full term for which that person enlisted.






Subchapter 3 - -- Pay and Allowances

§ 12-62-301 - Pay generally.

Each officer, warrant officer, and enlisted person ordered for duty by the Governor or under his authority by the commanding general of the National Guard shall be paid by the state for every day actually on duty the same basic pay as officers and enlisted personnel of the armed forces of the United States of equal grade, rating, and length of service and such allowances as may be authorized in regulations issued in accordance with the provisions of this code or at a flat daily rate of forty dollars ($40.00) for each day of twenty-four (24) hours or less actually spent on active duty, whichever is greater. However, officers and enlisted personnel shall not receive from the state the pay and allowances provided by this section when ordered on duty thereunder in compliance with instructions from the federal government for services for which they are to receive pay and allowances from federal funds.



§ 12-62-302 - Service on boards, commissions, and courts.

(a) Members of boards and commissions created by this code and all military personnel, detailed to serve on any board or commission ordered by the Governor, or under his authority by the commanding general of the National Guard, or on any court of inquiry, court-martial, or summary court, ordered by proper authority in pursuance of any provision of this code, shall be paid for each day actually employed in such board, commission, or court, or engaged in the business thereof, or in traveling to and from the same, and mileage necessarily traveled in going to and returning from such duty shall be allowed.

(b) The pay shall be the same as for officers and enlisted personnel of the armed forces of the United States of equal grade, rating, and length of service, or at a flat daily rate of forty dollars ($40.00) for each day of twenty-four (24) hours or less actually spent on active duty, whichever is greater.

(c) Mileage payment shall be allowed for going and returning to serve any process or mandate of a military court, the distance to be computed from the place where it is served to the place where it is returnable.



§ 12-62-303 - Special duty.

(a) Any commissioned officer assigned to special duty by the Governor or under his authority shall be paid for the time actually employed, and his necessary traveling expenses and subsistence, when such payment is authorized by the Governor.

(b) Judge advocates shall be paid, for services and necessary disbursements in bringing any suits provided for in this code and for services in actions or proceedings by habeas corpus, certiorari, or otherwise, such compensation as shall be approved by the Governor.

(c) All staff officers shall be paid for special service ordered by competent authority, with the approval of the Governor.

(d) Enlisted personnel on duty under the orders of the Governor, but not at the time serving with troops, shall receive pay, their actual traveling expenses, and subsistence.



§ 12-62-304 - Pay and expenses -- Civil disorders.

(a) All expenses incurred while on duty or assembled therefor by order of the Governor, upon the request of either the judge, sheriff of a county, or mayor of a city, in aid of the civil authorities, in case of riot, tumult, breach of peace, or resistance to process of this state, or to preserve the public health and safety; all expenses incurred in connection with such duty or as a result thereof, including quartering, caring for, warning for duty, and transporting and subsisting the troops; and all other expenses, including the expense incurred for pay, care, and subsistence of officers and enlisted personnel temporarily disabled in the line of duty, while on such duty, shall be paid by the county or city at the request of whose judge, sheriff, or mayor, as the case may be, the military forces of the state have been ordered out.

(b) If troops on duty in aid of the civil authorities render service in more than one (1) county or city, the expenses and compensation of the troops shall be apportioned among counties or cities in which the service is rendered by the officer who approves the vouchers and payrolls for such expenses and compensation, certified by the officers commanding the forces, and approved by the Governor. The Governor shall allow the expenses and direct that the claims be paid to the forces ordered to duty out of the general revenue of the county or city, as the case may be. However, where the troops are called out by the Governor to aid in the prevention or suppression of contagious diseases or other causes where the entire state is involved, the expenses shall be paid by the state.

(c) Any county treasurer or public officer who neglects or refuses to perform any of the duties required by this section shall be personally charged with the costs and all necessary disbursements of any action or proceeding brought to compel such performance, together with a reasonable additional allowance to the plaintiff or relator in the action or proceeding, to be fixed by the court.



§ 12-62-305 - Pay and care -- Service injury or disability.

Members of the Arkansas National Guard or militia, during the period in which they are in the active service of the state pursuant to orders of the Governor as provided by law, shall be entitled to coverage and benefits of the workers' compensation law for state employees, §§ 19-10-101 -- 19-10-103, 19-10-202 -- 19-10-210, and 19-10-401 -- 19-10-406.



§ 12-62-307 - State employees.

Any member of the Arkansas National Guard who is also an employee of the State of Arkansas and is called to state military active duty and receives compensation therefor shall not be deemed to be receiving compensation in an amount greater than that established by the General Assembly as the maximum annual salary for the employee as provided in § 21-5-101(b)(3).



§ 12-62-308 - Retirement system.

(a) The Board of Trustees of the Arkansas Public Employees' Retirement System is authorized to enter into agreements with the National Guard Bureau, or the appropriate federal agency, for including within the membership of the Arkansas Public Employees' Retirement System, as created by § 24-4-103, technicians employed by the Arkansas National Guard under authority of 32 U.S.C. § 709 and those contract personnel hired as state employees in accordance with the provisions of 10 U.S.C. § 2304(a)(10) [repealed].

(b) The Arkansas National Guard may pay the employer's share to the retirement system, or any part of the employer's contributions and interest, for credited service not credited to the employee by the Arkansas Public Employees' Retirement System from June 8, 1961, to July 1, 1975.

(c) (1) Any employee of the National Guard included within the membership of the Arkansas Public Employees' Retirement System who was employed by the National Guard under the authority of 32 U.S.C. § 709, on July 1, 1961, shall be given credit for prior service rendered as an employee of the National Guard under the authority of 32 U.S.C. § 709, prior to July 1, 1957, if so employed by the National Guard on that date.

(2) Proof of such prior service shall be in such form as shall be required by the board of trustees.

(d) (1) Arkansas National Guard technicians and site contract employees covered under the provisions of this section who have not received full credited service for their service time with the Arkansas National Guard from June 8, 1961, until July 1, 1975, may apply for and receive current service credit for service rendered as a full-time technician or site contract employee between June 8, 1961, and July 1, 1975.

(2) The employee shall receive credit only if the employee pays, or causes to be paid, to the Arkansas Public Employees' Retirement System Fund all necessary employer contributions and employee contributions that would have been paid had the employee been a member of the system during that time, together with interest thereon at the rate of six percent (6%) compounded annually from the date the contributions would have been paid until the payment is received by the system.

(3) The Arkansas National Guard may pay all or any part of the employer contributions and interest required.






Subchapter 4 - -- Privileges

§ 12-62-401 - Privilege from arrest.

The organized militia shall be privileged from arrest during their attendance at muster and attendance at drills and in going to and returning from attendance at muster and drills in all cases except treason, felony, and breach of the peace.



§ 12-62-403 - Exemption from civil process.

No person belonging to the organized militia shall be served with any civil process while going to, remaining at, or returning from any place at which he may be required to attend for military duty.



§ 12-62-404 - Civil or criminal liability for acts in scope of duty.

(a) Members of the militia ordered into the active service of the state by any proper authority shall not be civilly or criminally liable for any act or acts done by them in the performance of their duty.

(b) (1) When an action or proceeding of any nature shall be commenced in any court by any person against any member of the militia for any act done by such officer in his official capacity in the discharge of any duty under this code or an alleged omission by him to do an act which it was his duty to perform or against any person acting under the authority or order of any such officer or by virtue of any warrant issued by him pursuant to law, the defendant may require the person instituting or prosecuting the action or proceeding to file security for the payment of costs that may be awarded to the defendant therein, and the defendant in all cases may make a general denial and give the special matter in evidence.

(2) A defendant, in whose favor a final judgment is rendered in an action or a final order is made in a special proceeding, shall recover treble costs.

(c) (1) If any member of such forces is prosecuted by criminal action for any act performed or committed by such member while in the performance of military duty, all the expense of the defense of such action, including attorney's fees, witnesses' fees for the defense, defendant's court costs, and all costs for transcripts of records and abstracts thereof on appeal by the defense shall be paid by the state if:

(A) The Attorney General of the state shall be first consulted and approve the selection of the attorney for the defense;

(B) The Attorney General may, if he sees fit, assume the responsibility for the defense of such member and conduct the defense personally or by any one or more of his assistants.

(2) The expense of the defense, when not assumed by the Attorney General, shall be paid by the Adjutant General from funds appropriated to him upon vouchers and bills approved by the Attorney General.



§ 12-62-405 - Immunity of medical personnel from malpractice suits.

(a) No physician, dentist, nurse, pharmacist, or paramedical or other supporting personnel, including medical and dental technicians, nursing assistants, and therapists, of the National Guard shall be liable for damages for personal injury, including death caused by negligence or wrongful acts or omission of any such physician, dentist, nurse, pharmacist, or paramedical or other supporting personnel, including medical and dental technicians, nursing assistants, and therapists, while acting within the scope of his duties while on official duty as a member of the National Guard.

(b) Any person seeking damages from a physician, dentist, nurse, pharmacist, paramedical, or other supporting personnel, including medical and dental technicians, nursing assistants, and therapists, of the National Guard shall seek the remedies provided against the United States by 28 U.S.C. § 1346(b) if the cause of action arose while the member of the National Guard was in federal service or by filing a claim against the State of Arkansas if the alleged acts were performed by the member of the National Guard while on official state service.



§ 12-62-406 - Stay of proceedings.

(a) All lawsuits pending in any court of this state in which any attorney for either party or any party is a member of the reserve components of the armed forces and who has been ordered to a period of active duty in the armed forces of the State of Arkansas or of the United States, pursuant to a written order issued by the authority of the President of the United States or the Governor of the State of Arkansas, upon written notice to the parties and the court, shall be stayed for a period of not less than fifteen (15) days preceding the period of active duty and for thirty (30) days following the period of active duty, unless for a time less as requested by the party or attorney. The proceedings shall be stayed without regard to the number of other attorneys also representing parties litigant. Judgments, decrees, sentences, or fines rendered or imposed in violation hereof after written notice for continuance has been filed hereunder shall be void and unenforceable.

(b) (1) This section does not apply to any dependency-neglect actions.

(2) However, in dependency-neglect actions, a member of the National Guard or reserve component of the armed forces of the United States who has been ordered to a period of active duty in the armed forces of the State of Arkansas or the United States pursuant to a written order issued by the authority of the President of the United States or the Governor of the State of Arkansas shall be afforded the protections under the Servicemembers Civil Relief Act, 50 U.S.C. App. § 501 et seq., as in effect on February 1, 2011, to the same extent as if his or her duties were for federal military status.



§ 12-62-407 - Exemption from traffic laws.

The military forces of the organized militia with official insignia displayed, while on authorized duty, shall not be restricted by municipal traffic regulations. They shall have the right of way on any street or highway through which they may pass against all, except carriers of the United States mail, fire engines, police vehicles, and hospital ambulances in the necessary performance of their respective duties.



§ 12-62-408 - Penalty for interference.

All others who shall hinder, delay, or obstruct any unit or portion of the organized militia wherever parading or performing any military duty, or who shall attempt to do so, shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50.00).



§ 12-62-409 - Free passage over toll bridges and ferries.

Any person belonging to the organized militia shall, together with the conveyance in his charge and property of the state in his charge, be allowed to pass free through all tollgates and over all ferries if he is in uniform or presents an order for duty or certificate of an order for duty.



§ 12-62-410 - Exemption from automobile tags, road taxes, and duties.

(a) In lieu of state and city automobile tags, each active member of the Arkansas Army National Guard and the Air National Guard shall be required to affix to their respective automobile or pick-up truck, if used as personal conveyance and not used for commercial purposes, a regulation tag to be supplied by the Adjutant General bearing a serial number and a National Guard designation.

(b) They shall likewise be exempt from the payment of any road tax and from any road duty whatsoever under the laws of this state.



§ 12-62-411 - Recordation of certificate of discharge.

(a) Any resident of the State of Arkansas who was in or called to military or naval service in the Army, Navy, Marine Corps, Coast Guard, Merchant Marine Corps, Women's Army Auxiliary Corps, Women's Auxiliary Volunteer for Emergency Service, Nurses, and all other branches of the armed forces of the United States during World War II, and has been discharged from such service, may present his or her certificate of discharge to the recorder of the county of his or her residence or from which he or she was called to service, and have the same recorded.

(b) It shall be the duty of the recorder in such county to record without charges and to index the discharge in a record book to be kept by him for that purpose.



§ 12-62-412 - Molestation of guard while on duty -- Penalty.

(a) Any person who interrupts, molests, or insults by abusive words or behavior, or obstructs any officer or soldier of the organized militia while on duty, either at parade, drill meeting for military improvement, or other military duty may be immediately put and kept under guard by the officer in command until the duty is concluded.

(b) The officer may turn over such person to any peace officer of the city or place where the drill, parade, or meeting is being held, and the peace officer shall thereupon deliver the offender for examination and trial before any court having jurisdiction.

(c) Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction fined in any sum not less than fifty dollars ($50.00).



§ 12-62-413 - Employment protection for members of armed forces.

(a) A person who is called to active state duty as a member of the armed forces of this state or any other state, including without limitation the National Guard, a reserve component of the armed forces, or the militia, is afforded such employment and reemployment rights, privileges, benefits, and protections in employment as though that person had been called to active duty in the service of the United States and shall not be denied hiring, retention in employment, promotion, or other incidents or advantages of employment because of any obligation as a member of the armed forces.

(b) In any civil action to enforce the provisions of this section, the prevailing party may be allowed a reasonable attorney's fee to be assessed by the court and collected as costs.



§ 12-62-414 - Extensions for renewing certain documents -- Paying certain fees.

(a) A member of the National Guard or reserve component of the armed forces of the United States who is a resident of this state and who is ordered to active duty to a duty station located outside of this state shall be allowed an extension for:

(1) Renewing a state:

(A) License;

(B) Permit;

(C) Registration;

(D) Credential; or

(E) Certificate; and

(2) Paying state:

(A) Taxes;

(B) Fees;

(C) Assessments; or

(D) Tuition.

(b) The extension shall be allowed without penalty or assessment of a late fee.

(c) The extension shall be effective for:

(1) The period that the service member is serving on active duty at a duty station located outside of this state; and

(2) A period of at least ninety (90) days and not more than one (1) year after the service member is released from active duty.

(d) (1) Each department, division, office, board, commission, and institution of this state, including state-supported institutions of higher education, shall promulgate regulations to establish the length of the extension.

(2) The extension established by regulation shall be within the limits provided by this section.






Subchapter 5 - -- Arkansas National Guard Student Loan Repayment Program of 1995

§ 12-62-501 - Legislative findings.

(a) The General Assembly recognizes that:

(1) Modern warfare and the corresponding advancements in weapons require a higher level of intelligence and skill and, therefore, a better educated soldier. Minimum enlistment criteria are increasing with the passage of time and the advent of new technology;

(2) While enlistment incentives have remained the same for Reserve forces, they have steadily declined or have been eliminated for the National Guard;

(3) States surrounding Arkansas have increased incentives to National Guard members, including tuition exemptions and waivers of out-of-state tuition for qualified active National Guard members;

(4) Other states have lost National Guard units but, because of Arkansas' historically high strength, the state has been selected to receive high-priority, high-strength units, actually increasing strength requirements for certain high-readiness units;

(5) The combined effect of these factors has caused assigned personnel strength relative to authorized strength levels in the Arkansas National Guard to decline steadily since early 1994; and

(6) As educational requirements increase, there are fewer enlistees who can qualify for critical specialties and as officer candidates.

(b) The General Assembly further recognizes that:

(1) In the absence of additional incentives, Arkansas' potential enlistees and current members will be attracted to active duty or to Reserve or National Guard units in surrounding states;

(2) While tuition incentives may replace other incentives that have been eliminated and may encourage college-qualified persons to enlist and continue their education, a loan repayment program encourages personal responsibility and long-term commitment to pursuit of educational goals;

(3) Utilizing a combined program of education loans and tuition incentives for new recruits and education loans for eligible existing members encourages a better-educated population while rewarding bright and responsible young persons for long-term community service in the National Guard; and

(4) An incentive that is targeted as an educational loan repayment has the dual benefit of encouraging and assisting the pursuit of postsecondary education while making enlistment in the Arkansas National Guard more attractive. The program also brings Arkansas' incentives for enlistment more in parity with surrounding states.



§ 12-62-502 - Definitions.

As used in this subchapter:

(1) "Approved institution" means an Arkansas public or private postsecondary institution that is accredited or has achieved candidacy status from the North Central Association's Commission on Institutions of Higher Education or is a technical institute or comprehensive lifelong learning center under the supervision of the Department of Workforce Education;

(2) "Eligible member" means both nonprior service and prior service persons who are otherwise qualified, whether or not currently serving, who are enlisting or extending their enlistment in the Arkansas National Guard for a period of at least six (6) years;

(3) "High personnel readiness units" means those units with special manpower needs as designated by the Adjutant General pursuant to regulation, based upon:

(A) The mobilization priority of the unit;

(B) The difficulty of attracting, qualifying, and enlisting new members;

(C) The ability to maintain acceptable strength levels within the unit; and

(D) Such other factors as the Adjutant General may deem appropriate; and

(4) "Qualified applicant" means an eligible member who:

(A) Has met all requirements for enlistment or reenlistment and has enlisted in a position vacancy in a unit designated as a high personnel readiness unit;

(B) Has a sufficient score to be rated as category IIIA or higher based upon scores on standard military tests (score of 50 or higher on the Armed Services Vocational Aptitude Battery or equivalent);

(C) Meets and continues to meet Good Soldier or Good Airman criteria as set by the Adjutant General;

(D) Is a secondary school graduate or is expected to graduate from secondary school within two (2) years;

(E) Is not currently pursuing a postgraduate degree;

(F) Is not a permanent civilian technician or member of the active National Guard or Reserve, or extending or enlisting for the purpose of becoming either; and

(G) Meets the current scholastic criteria of and is currently approved to receive a student loan under any state or federal program approved by the Department of Higher Education, and is, or will be upon approval of such loan, enrolled as a full-time student in good standing at an approved institution.



§ 12-62-503 - Arkansas National Guard Student Loan Repayment Program.

(a) There is established the Arkansas National Guard Student Loan Repayment Program, which shall provide for the repayment of loans secured by qualified applicants who are eligible members of the Arkansas National Guard in amounts of up to one thousand dollars ($1,000) in principal per annum or five hundred dollars ($500) per semester, plus all related accrued interest, up to a maximum total loan principal of five thousand dollars ($5,000).

(b) (1) No payment may be made for any loan that is in default at the time of application or award.

(2) Student loan repayment awards must be used at an approved institution.

(3) Student loan repayment awards are available only for payment toward undergraduate studies, when used at a college or university.

(4) Eligible members must enlist for at least six (6) years in a unit identified as a high readiness unit by the Adjutant General and have completed training and been awarded a military occupation specialty or Air Force skill code before payment may be made.

(c) In order to be eligible for a second or any subsequent semester award, a student must continue in good standing at an approved institution and must continue as a satisfactory participant in a high personnel readiness unit in the Arkansas National Guard, meeting Good Soldier or Good Airman requirements, as certified by his or her unit commander.



§ 12-62-504 - Application process.

(a) (1) Qualified applicants for the Arkansas National Guard Student Loan Repayment Program may apply by obtaining an application form from, and signed by, his or her unit commander.

(2) The application shall include as an attachment a certification by an appropriate officer of the approved institution verifying that the applicant has been accepted or remains in good standing as a full-time student for the school year in which the loan repayment is sought, and must include certification from a qualified lending institution that a loan has been approved and is not in default.

(b) (1) (A) Qualified applicants must obtain an additional certification from the approved institution verifying his or her continued enrollment as a full-time student in good standing in order to receive the second or any subsequent semester award.

(B) Such certification shall be presented to the unit commander within thirty (30) days of the beginning of the semester for which a loan repayment is sought.

(2) Verification from a qualified lending institution that an approved loan is in place and not in default must accompany each subsequent certification.

(c) (1) It shall be the responsibility of the unit to forward completed applications, including recertifications from an approved institution and verifications from the lender, to the Arkansas National Guard Incentive Officer for processing and payment.

(2) Payment shall be made directly to the approved institution, on behalf of and for the benefit of the qualified applicant, in a manner as may be established by regulation of the Adjutant General.



§ 12-62-505 - Regulations.

(a) (1) The Adjutant General shall establish, implement, and enforce such administrative rules and regulations as are necessary for implementation of the Arkansas National Guard Student Loan Repayment Program.

(2) The regulations shall include criteria for selection from among applicants in those circumstances in which the number of applicants exceeds appropriated funding for the calendar year.

(b) In establishing regulations relating to academic qualification, certification, recertification, and payment, the Adjutant General shall obtain the advice of the Department of Higher Education.

(c) To the extent possible, the department shall include the Arkansas National Guard Student Loan Repayment Program among other existing financial aid programs and shall monitor the program and enforce policies, as necessary, to conform with department regulations.






Subchapter 6 - -- Arkansas National Guard Tuition Incentive Program

§ 12-62-601 - Legislative findings.

(a) The General Assembly recognizes that:

(1) Modern warfare and the corresponding advancements in weapons require a higher level of intelligence and skill and, therefore, a better educated soldier. Minimum enlistment criteria are increasing with the passage of time and the advent of new technology;

(2) While enlistment incentives have remained the same for reserve forces, they have steadily declined or have been eliminated for the National Guard;

(3) States surrounding Arkansas have increased incentives to National Guard members, including tuition exemptions and waivers of out-of-state tuition for qualified active National Guard members, in part because these states have lost National Guard units;

(4) Because of Arkansas' historically high strength, the state has been selected to receive high-priority, high-strength units, with strength requirements for critical, high-skill military occupation specialties actually increasing;

(5) The combined effect of these factors has caused assigned personnel strength in the Arkansas National Guard to decline steadily since early 1994;

(6) As educational requirements increase, there are fewer enlistees who can qualify for critical specialties and as officer candidates.

(b) The General Assembly further recognizes that:

(1) In the absence of additional incentives, Arkansas' potential enlistees will be attracted to active duty, reserve, or National Guard units in surrounding states;

(2) Tuition incentives replace other incentives that have been eliminated, while encouraging college-qualified persons to enlist and continue their education;

(3) Such incentives encourage a better-educated population, while rewarding bright and responsible young persons for long-term community service in the National Guard;

(4) An incentive that is targeted as a tuition payment has the dual benefit of encouraging and assisting the pursuit of postsecondary education while making enlistment in the Arkansas National Guard more attractive. The program also brings Arkansas' incentives for enlistment more in parity with surrounding states.



§ 12-62-602 - Definitions.

As used in this subchapter:

(1) "Approved institution" means an Arkansas public or private postsecondary institution that is accredited or has achieved candidacy status from the North Central Association Commission on Institutions of Higher Education or is a technical institute or comprehensive lifelong learning center under the supervision of the Department of Career Education;

(2) "Critical military occupation specialty or Air Force skill code" means a military occupation specialty or skill code that has been designated as critical by the Adjutant General, based upon:

(A) The mobilization priority of the unit;

(B) The difficulty of attracting, qualifying, and filling the specialty;

(C) The ability to maintain acceptable strength levels within the specialty; and

(D) Such other factors as the Adjutant General may deem appropriate;

(3) (A) "Eligible service member" means both nonprior service persons and prior service persons who are otherwise qualified to enlist in the Arkansas National Guard and who are enlisting in a critical military occupation specialty or Air Force skill code and who have ten (10) years' service or less.

(B) "Eligible service member" does not include an in-service recruit;

(4) "Qualified applicant" means an eligible service member who:

(A) Has met all requirements for enlistment and has enlisted in a critical military occupation specialty or Air Force skill code;

(B) Has a sufficient score to be rated as category IIIA or higher based upon scores on standard military tests (score of 50 or higher on the Armed Services Vocational Aptitude Battery or equivalent);

(C) Meets and continues to meet Good Soldier or Good Airman criteria as set by the Adjutant General; and

(D) Meets the current scholastic criteria of and is currently enrolled as a full-time student in good standing at an approved institution.



§ 12-62-603 - Established -- Eligibility.

(a) (1) There is established for qualified applicants an Arkansas National Guard Tuition Incentive Program, which shall consist of an annual tuition incentive award of up to five thousand dollars ($5,000) per eligible service member, payable at two thousand five hundred dollars ($2,500) per semester for two (2) semesters with payments made directly to the approved institution.

(2) The number of tuition incentive awards shall be limited to the fiscal year appropriation for the program.

(3) Tuition incentive awards must be used at an approved institution.

(4) Tuition incentive awards are available only for payment toward undergraduate studies at an approved institution.

(5) Eligible service members shall complete military training and be awarded a military occupation specialty or Air Force skill code before payment of a tuition incentive award is made.

(b) In order to be eligible for a second semester or subsequent semester tuition incentive award, an eligible service member shall continue as a student in good standing at an approved institution and shall continue as a satisfactory participant in the Arkansas National Guard, meeting Good Soldier or Good Airman requirements as certified by his or her unit commander.



§ 12-62-604 - Application process.

(a) (1) A qualified applicant for the Arkansas National Guard Tuition Incentive Program may apply by obtaining an application form from, and signed by, his or her unit commander.

(2) The application shall include as an attachment a certification by an appropriate officer of the approved institution, verifying that the applicant has been accepted as a full-time student for the school year in which the incentive is sought.

(b) (1) A qualified applicant must obtain an additional certification from the approved institution, verifying his or her continued enrollment as a full-time student in good standing, in order to receive the second semester award.

(2) Such certification shall be presented to the unit commander within thirty (30) days of the beginning of the semester for which an incentive is sought.

(c) (1) It shall be the responsibility of the unit to forward complete applications, including recertifications from the approved institutions, to the Arkansas National Guard Incentive Officer for processing payment.

(2) Payment shall be made directly to the approved institution, on behalf of and for the benefit of the qualified applicant, in a manner as may be established by regulation of the Adjutant General.



§ 12-62-605 - Rules.

(a) (1) The Adjutant General shall establish, implement, and enforce such administrative rules as are necessary for implementation of the Arkansas National Guard Tuition Incentive Program.

(2) The rules shall include criteria for selection from among applicants in those circumstances in which the number of applicants exceeds the fiscal year appropriation for the program.

(b) In establishing rules relating to academic qualification, certification, recertification, and payment, the Adjutant General shall obtain the advice of the Department of Higher Education.






Subchapter 7 - -- Arkansas Soldiers' and Airmen's Civil Relief Act

§ 12-62-701 - Title.

This subchapter may be referred to as the Arkansas Soldiers' and Airmen's Civil Relief Act.



§ 12-62-702 - Findings.

(a) Soldiers and airmen of the Arkansas National Guard who are called into active military service for the State of Arkansas are ineligible for civil relief under federal law, namely, the Soldiers' and Sailors' Civil Relief Act of 1940, 50 App. U.S.C. § 501 et seq.

(b) Relief should be provided to the soldiers and airmen when they are called into extended active military service for the State of Arkansas.



§ 12-62-703 - Purpose.

The purpose of this subchapter is to provide civil relief to soldiers and airmen of the Arkansas National Guard who are called into the extended active military service of the State of Arkansas.



§ 12-62-704 - Applicability.

This subchapter and the benefits of this subchapter apply to and may be claimed by a soldier, airman, or the spouse of a soldier or airman of the Arkansas National Guard who meets one (1) of the following requirements:

(1) The soldier or airman is ordered into the active military service of the State of Arkansas by the Governor under state law for a period of more than one hundred eighty (180) continuous days; or

(2) The soldier or airman is ordered into the active military service of the State of Arkansas by the Governor under the provisions of Title 32, United States Code, for a period of more than one hundred eighty (180) continuous days.



§ 12-62-705 - Residential leases.

When a soldier or airman is ordered to active military service of the State of Arkansas for more than one hundred eighty (180) days under § 12-62-704, the soldier or airman, or the spouse of the soldier or airman, is entitled to terminate and cancel the lease for the primary residence of the soldier, airman, or spouse of the soldier or airman as follows:

(1) The airman or soldier, the spouse of the soldier or airman, or his or her attorney-in-fact or lawfully appointed agent shall deliver a written notice to the lessor or the lessor's agent by any manner of mail, courier, or personal delivery accompanied by a written receipt as evidence of delivery;

(2) The notice shall state:

(A) The beginning date, and the ending date if known, that the soldier or airman has been ordered into the military service of the state;

(B) The unit name, address, and telephone number of the soldier's or airman's commanding officer or military superior who may verify the authenticity of the orders and where the soldier, airman, or spouse may be written; and

(C) That the soldier or airman, or spouse of the soldier or airman, claims the benefits of this subchapter and gives notice that his or her residential lease will be terminated as provided by this subchapter; and

(3) (A) The notice shall be accompanied by:

(i) Payment of the current month's rent and any monthly charges regularly assessed as a monthly consideration of the lease; and

(ii) Payment of the next month's rent and any monthly charges regularly assessed as a monthly consideration of the lease that shall accrue through the last day of the next month following the month during which the notice was mailed or delivered.

(B) Any prepaid monthly consideration, security deposit, or other sums held by the lessor may be deducted from the payment amounts.



§ 12-62-706 - Reopening default judgments.

(a) A default judgment rendered in any civil action against a service member during a period of military service or within thirty (30) days after termination of the military service may be set aside if:

(1) The person was prejudiced by reason of his or her military service in making a defense to the action;

(2) Application by the person or his or her legal representative is made to the court rendering the judgment not later than sixty (60) days after the termination of the military service; and

(3) The application provides enough facts that it appears that the person has a meritorious or legal defense to the action or some part of the action.

(b) Vacating, setting aside, or reversing any judgment because of any of the provisions of this subchapter may not impair any right or title acquired by any bona fide purchaser for value under the judgment.



§ 12-62-707 - Stay of proceedings.

(a) If at any point during an action or proceeding it appears that a plaintiff or defendant is a service member and in the conduct of the proceedings may be adversely affected by his or her military service, the court may, on its own motion, stay the proceedings.

(b) The court may stay the proceedings if the service member or another person on his or her behalf makes a request in writing to the court, unless the court determines on the record that the ability of the plaintiff to pursue the action or the defendant to conduct his or her defense is not materially affected by reason of his or her military service.



§ 12-62-708 - Fines and penalties on contracts.

(a) If compliance with the terms of a contract is stayed under this subchapter, a fine or penalty may not accrue by reason of failure to comply during the period of the stay.

(b) If a service member has not obtained a stay and a fine or penalty is imposed for nonperformance of an obligation, a court may relieve enforcement if the service member was in military service when the penalty was incurred and his or her ability to pay or perform was materially impaired.



§ 12-62-709 - Exercise of rights not to affect future financial transactions.

Application by a service member in military service for, or receipt of, a stay, postponement, or suspension under this subchapter in the payment of any fine, penalty, insurance premium, or other civil obligation or liability may not be used for any of the following:

(1) A determination by any lender or other person that the service member is unable to pay any civil obligation or liability in accordance with its terms;

(2) With respect to a credit transaction between a creditor and a service member:

(A) A denial or revocation of credit by the creditor;

(B) A change by the creditor in the terms of an existing credit arrangement; or

(C) A refusal by the creditor to grant credit to the service member in substantially the amount or on substantially the terms requested; or

(3) An adverse report relating to the creditworthiness of the service member by or to any person or entity engaged in the practice of assembling or evaluating consumer credit information.



§ 12-62-710 - Stay of execution of judgment.

Unless the court determines on the record that the ability of the service member to comply with the judgment or order entered or sought is not materially affected by reason of his or her military service, the court may, on its own motion, or upon application to it by the service member or another person on his or her behalf:

(1) Stay the execution of any judgment or order entered against the service member, as provided in this subchapter; and

(2) Vacate or stay any attachment or garnishment of property, money, or debts in the hands of another, whether before or after judgment as provided in this subchapter.



§ 12-62-711 - Duration of stay.

(a) Any stay of an action, proceeding, attachment, or execution ordered by any court under this subchapter may be ordered for the period of military service, plus sixty (60) days after its termination or any part of that time period.

(b) Where the service member in military service is a codefendant with others, the plaintiff, with leave of the court, may proceed against the others.



§ 12-62-712 - Statutes of limitations affected by military service.

The period of military service is not included in computing any period limited by law, rule, or order for bringing an action or proceeding in any court, board, bureau, commission, department, or other agency of government by or against any person in military service or by or against his or her heirs, executors, administrators, or assigns, whether the cause of action or the right or privilege to institute the action or proceeding has accrued before or during the period of military service.



§ 12-62-713 - Maximum rate of interest for state active military service.

(a) An obligation or liability bearing interest at a rate in excess of six percent (6%) per year incurred by a service member in military service before his or her entry into state active military service may not bear interest at a rate in excess of six percent (6%) per year during any part of the period of military service unless, in the opinion of the court and upon application to the court by the obligee, the ability of the service member to pay interest on the obligation or liability at a rate in excess of six percent (6%) per year is not materially affected by reason of his or her service.

(b) The court may make any order in the action that, in its opinion, is just.



§ 12-62-714 - Eviction or distress of dependents of state active military service members.

(a) (1) Except as provided in subdivision (a)(2) of this section, a landlord may not evict or take and hold property of a service member or his or her dependents for nonpayment of rent during the service member's period of military service if the rent on the premises occupied by the service member or his or her dependents is less than one thousand two hundred dollars ($1,200) per month.

(2) If the landlord petitions the court for an order affecting the service member or his or her dependent's right of possession, then a court may allow the landlord to evict and hold the property of a service member or his or her dependents under this subdivision (a)(2).

(b) In any action affecting the right of possession, the court on its own motion may stay the proceedings for not longer than three (3) months or make any order the court determines to be reasonable and just under the circumstances unless the court finds that the ability of the tenant to pay the agreed rent is not materially affected by reason of the service member's military service.

(c) When a stay is granted or other order is made by the court, the owner of the premises shall be entitled, upon application, to relief with respect to the premises to the extent and for any period as the court determines to be just and reasonable under the circumstances.

(d) Any person who knowingly takes part, or attempts to do so, in any eviction or distress otherwise than as provided in subsection (a) of this section is guilty of an unclassified misdemeanor.

(e) The Governor may order an allotment of the pay of a service member in military service in reasonable proportion to discharge the rent of premises occupied for dwelling purposes by any dependents of the service member.



§ 12-62-715 - Installment contracts.

(a) The creditor of a service member who, before entry into military service, has entered into an installment contract for the purchase of real or personal property shall not terminate the contract or repossess the property for nonpayment or any breach occurring during military service without an order from a court of competent jurisdiction.

(b) The court, upon application to it under this section, unless the court finds on the record that the ability of the service member to comply with the terms of the contract is not materially affected by reason of his or her military service, may:

(1) Order repayment of any prior installments or deposits as a condition of terminating the contract and resuming possession of the property;

(2) Order a stay of the proceedings on its own motion or on a motion by the service member or another person on his or her behalf; or

(3) Make any other disposition of the case it considers to be equitable to conserve the interests of all parties.

(c) Any person who knowingly repossesses property that is the subject of this section other than as provided in subsection (a) of this section is guilty of an unclassified misdemeanor.



§ 12-62-716 - Mortgage foreclosures.

(a) The creditor of a service member who, before entry into military service, has entered into a mortgage contract with the service member or his or her dependent for the purchase of real or personal property may not foreclose on the mortgage or repossess the property for nonpayment or any breach occurring during military service without an order from a court of competent jurisdiction.

(b) The court, upon application under this section, unless the court finds on the record that the ability of the service member to comply with the terms of the mortgage is not materially affected by reason of his or her military service, may:

(1) Order repayment of any prior installments or deposits as a condition of terminating the contract and resuming possession of the property;

(2) Order a stay of the proceedings on its own motion or on motion by the service member or another person on his or her behalf; or

(3) Make any other disposition of the case as it considers to be equitable to conserve the interests of all parties.

(c) In order to come within the provisions of this section, the service member or dependent shall establish the following:

(1) The relief is sought on an obligation secured by a mortgage, trust deed, or other security in the nature of a mortgage on either real or personal property;

(2) The obligation originated before the service member's entry into military service;

(3) The property was owned by the service member or his or her dependent before the commencement of military service; and

(4) The property is still owned by the service member or his or her dependent at the time relief is sought.

(d) Any person who knowingly forecloses on property which is the subject of this section other than as provided in subsection (a) of this section is guilty of an unclassified misdemeanor.



§ 12-62-717 - Application for relief.

(a) A person, at any time during his or her period of military service or within sixty (60) days after discharge or termination, may apply to a court for relief in respect of any obligation or liability incurred by the person before his or her period of military service.

(b) The court, after appropriate notice and hearing, unless in its opinion the ability of the applicant to comply with the terms of the obligation or liability has not been materially affected by reason of his or her military service, may grant the following relief:

(1) In the case of an obligation payable under its terms in installments under a contract for the purchase of real estate or secured by a mortgage or other instrument in the nature of a mortgage upon real estate, a stay of the enforcement of the obligation during the applicant's period of military service, and from the date of termination of the period of military service or from the date of application if made after termination of military service, for a period equal to the period of the remaining life of the installment contract or other instrument plus a period of time equal to the period of military service of the applicant, or any part of the combined period, subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination of the period of military service or from the date of application, in equal installments during the combined period at the rate of interest on the unpaid balance as is prescribed in the contract, or other instrument evidencing the obligation, for installments paid when due, and subject to any other terms as the court may consider just; or

(2) In the case of any other obligation or liability, a stay of the enforcement during the applicant's period of military service, and from the date of termination of the period of military service or from the date of application, if made after termination of the period of military service, for a period of time equal to the period of military service of the applicant or any part of that period, subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination of the period of military service or the date of application, in equal periodic installments during the extended period at the rate of interest prescribed for the obligation or liability if paid when due, and subject to other terms the court considers to be reasonable and just.

(c) When any court has granted a stay as provided in this section, a fine or penalty may not be accrued for failure to comply with the terms or conditions of the obligation or liability for which the stay was granted during the period with which the terms and conditions of the stay are complied.



§ 12-62-718 - Storage liens.

(a) (1) A person may not exercise any right to foreclose or enforce any lien for storage of household goods, furniture, or personal effects of a service member in military service during the service member's period of military service and for sixty (60) days after termination or discharge, except upon an order previously granted by a court upon application and a return to the court made and approved by the court.

(2) In the proceeding after hearing the matter, unless in the opinion of the court the ability of a service member to pay storage charges due is not materially affected by reason of his or her military service, the court on its own motion may, and shall on application to it by a service member in military service or another person on his or her behalf:

(A) Stay the proceedings as provided in this subchapter; or

(B) Make any other disposition the court considers to be equitable to conserve the interest of all the parties.

(b) Any person who knowingly takes any action contrary to the provisions of this section, or attempts to do so, is guilty of a misdemeanor.






Subchapter 8 - -- Military Service Protection Act

§ 12-62-801 - Title.

This subchapter shall be known and may be cited as the "Military Service Protection Act".



§ 12-62-802 - Definitions.

As used in this subchapter:

(1) (A) "Back pay" means the amount of compensation that an employee would have earned if the employer had not engaged in conduct prohibited under this subchapter.

(B) "Back pay" shall not include any compensation that would have been earned before two (2) years from the date that the cause of action permitted under this subchapter is initially filed;

(2) "Compensatory damages" means damages for:

(A) Back pay and interest on back pay;

(B) Mental anguish;

(C) Loss of dignity; or

(D) Other intangible injuries;

(3) (A) "Employee" means a person who performs work or service of any type for compensation on a full-time or part-time basis.

(B) "Employee" includes an applicant for a position to perform work or service for compensation.

(C) "Employee" does not include:

(i) Any individual employed by his or her parents, spouse, or child;

(ii) An individual participating in a specialized employment training program conducted by a nonprofit sheltered workshop or rehabilitation facility;

(iii) An individual employed outside the State of Arkansas; or

(iv) An independent contractor;

(4) "Employer" means a person or entity who employs five (5) or more employees in the State of Arkansas in each of twenty (20) or more calendar weeks in the current or preceding calendar year before the cause of action arose, or any agent of the person;

(5) "Military service" means current honorable service or honorable discharge from service within six (6) months from the date of the alleged discrimination in any active or reserve component of the United States armed forces; and

(6) "Religious organization" means a church or other place of worship that:

(A) Is located in the state; and

(B) Provides religious services to its congregation.



§ 12-62-803 - Applicability.

(a) (1) This subchapter shall not be applicable to any of the following:

(A) The State of Arkansas;

(B) A state agency;

(C) A political subdivision;

(D) A city of the first class, a city of the second class, or an incorporated town;

(E) A county;

(F) A school district;

(G) A public official; or

(H) An agency, commission, board, committee, council, or department of any of the entities stated in this subdivision (a)(1).

(2) This subchapter shall not be construed as creating a cause of action against an entity stated in subdivision (a)(1) of this section.

(b) The provisions of this subchapter relating to employment shall not be applicable with respect to employment by a religious organization or other religious entity.

(c) This subchapter shall not apply to matters regulated by the Arkansas Insurance Code or the Trade Practices Act, § 23-66-201 et seq.



§ 12-62-804 - Construction.

(a) Nothing in this subchapter shall be construed to waive the sovereign immunity of the State of Arkansas.

(b) (1) When construing this subchapter as it relates to employment matters, a court may look for guidance to the Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq., as in effect on January 1, 2005, as well as federal decisions interpreting the Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq., as in effect on January 1, 2005.

(2) When construing this subchapter as it relates to all other matters, a court may look for guidance to state and federal decisions interpreting the Civil Rights Act of 1871, 42 U.S.C. § 1983, as in effect on January 1, 2005.



§ 12-62-805 - Rights stated -- Cause of action created.

(a) (1) The right of an otherwise qualified person to be free from discrimination because of military service is recognized as and declared to be a civil right.

(2) This right shall include, but not be limited to:

(A) The right to obtain and hold employment without discrimination;

(B) The right to the full enjoyment of any of the accommodations, advantages, facilities, or privileges of any place of public resort, accommodation, assemblage, or amusement;

(C) The right to engage in property transactions without discrimination;

(D) The right to engage in credit and other contractual transactions without discrimination; and

(E) The right to vote and participate fully in the political process.

(b) A person who is injured by an intentional act of discrimination in violation of subsection (a) of this section may bring a civil action in a circuit court of competent jurisdiction.

(c) (1) An employee who is discriminated against by an employer in violation of subdivision (a)(2)(A) of this section may bring a civil action in a circuit court of competent jurisdiction.

(2) The employee may seek back pay and interest on back pay in addition to the other remedies provided for under this section.

(d) (1) Subject to the limitations on damages in subdivision (d)(2) of this section, a person may seek the following relief for a violation of a civil right under this subchapter:

(A) An order prohibiting the discriminatory practice;

(B) Affirmative relief from the effects of the practice, including, but not limited to, reemployment;

(C) An injunction to enjoin further violations;

(D) An order to recover compensatory and punitive damages; and

(E) An order to recover the cost of litigation and a reasonable attorney's fee, in the discretion of the court.

(2) The total compensatory and punitive damages awarded under this section shall not exceed:

(A) The sum of fifteen thousand dollars ($15,000) in the case of an employer who employs no fewer than five (5) but fewer than fifteen (15) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year before the cause of action arose;

(B) The sum of fifty thousand dollars ($50,000) in the case of an employer who employs more than fourteen (14) but fewer than one hundred one (101) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year before the cause of action arose;

(C) The sum of one hundred thousand dollars ($100,000) in the case of an employer who employs more than one hundred (100) but fewer than two hundred one (201) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year before the cause of action arose;

(D) The sum of two hundred thousand dollars ($200,000) in the case of an employer who employs more than two hundred (200) but fewer than five hundred one (501) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year before the cause of action arose; and

(E) The sum of three hundred thousand dollars ($300,000) in the case of an employer who employs more than five hundred (500) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year before the cause of action arose.



§ 12-62-806 - Limitation of action.

(a) Except as provided under subsection (b) of this section, an action under this subchapter shall be brought within one (1) year after the alleged violation or discriminatory conduct occurs.

(b) However, if a service member is deployed for active duty at any time during the one-year period, then an action under this subchapter shall be brought within one (1) year after the end of his or her mobilization.



§ 12-62-807 - Retaliation -- Interference -- Remedies.

(a) It is unlawful under this subchapter for a person or entity to retaliate or discriminate against a person because the person in good faith:

(1) Opposed any act or practice made unlawful under this subchapter; or

(2) Made a claim, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter.

(b) It is unlawful to coerce, intimidate, threaten, or interfere with a person in his or her exercise of any right granted or protected under this subchapter.

(c) A person may avail himself or herself of the same procedures and remedies available under § 12-62-805 for violations of this section.



§ 12-62-808 - Defenses.

(a) It is a defense under this subchapter if an employer establishes that the employer's actions were based on legitimate, nondiscriminatory factors and not on reasons related to military service.

(b) Provided the conduct at issue is based on a bona fide business judgment and is not a pretext for discrimination that is prohibited under this subchapter, this subchapter shall not be construed to prohibit or restrict:

(1) An insurer, hospital, medical service company, health maintenance organization, or any agent or entity that administers benefit plans or any bank, savings and loan, or other lender from underwriting insurance or lending risks or administering such risks that are based on or are not inconsistent with federal or state law;

(2) A person covered by this subchapter from establishing, sponsoring, observing, or administering the terms of a bona fide benefit plan that are based on underwriting risks, classifying risks, or administering such risks that are based on or are not inconsistent with federal or state law; or

(3) A person covered by this subchapter from establishing, sponsoring, observing, or administering the terms of a bona fide benefit plan that is not subject to federal or state laws that regulate insurance.









Chapter 63 - Military Property

Subchapter 1 - -- General Provisions

§ 12-63-101 - Reciprocal agreements.

The Adjutant General is authorized to enter into reciprocal agreements with the Adjutant General of any surrounding state regarding the loan, lease, or exchange of Arkansas National Guard equipment under his or her authority and control.



§ 12-63-102 - Legislative findings of fact.

(a) (1) The United States Congress has directed the United States Army to close certain military training posts. Fort Chaffee will be operated by the Adjutant General as a reserve component military training facility. Other agencies, departments and political subdivisions of the United States or the State of Arkansas will or have indicated an interest to acquire or occupy portions of Fort Chaffee that are not needed for military purposes.

(2) The Adjutant General is best suited to act as the executive agent of the state to negotiate with the Secretary of the Army and the various tenant agencies for the orderly administration of Fort Chaffee.

(b) It is necessary for the state to amend certain laws concerning military reservations and to authorize particular activities on Fort Chaffee in order to facilitate administration and operation of Fort Chaffee as a military reservation.



§ 12-63-103 - Fort Chaffee Redevelopment Authority Public Trust.

(a) The State of Arkansas acknowledges and endorses the establishment of the Fort Chaffee Redevelopment Authority Public Trust, created by Sebastian County, on February 19, 1997, as set forth in the Fort Chaffee Redevelopment Authority Indenture of Trust and pursuant to the provisions of the laws of the state, including specifically § 28-72-201 et seq.

(b) The Fort Chaffee Redevelopment Authority Public Trust is recognized by the state as the entity to:

(1) Prepare a comprehensive study of all issues related to the closure and redevelopment of Fort Chaffee Military Base surplus properties and to ensure proper planning and optimal use of the property embodied therein;

(2) Manage, own, and operate such portions of the base as the United States Department of Defense deems unnecessary to its overall military mission so as to yield the maximum benefit to the residents of affected counties and communities in the state after conversion of those portions; and

(3) Act for other purposes as enabled and set forth in the Fort Chaffee Redevelopment Authority Indenture of Trust that are in the public interest and serve a public purpose and can best be accomplished by the creation of a public trust vested with the powers and duties specified in the Fort Chaffee Redevelopment Authority Indenture of Trust.






Subchapter 2 - -- Policing and Regulation

§ 12-63-201 - Definition.

For the purpose of this subchapter, the term "military reservation" shall apply to and encompass all lands, buildings, and improvements used for military training purposes on:

(1) Camp Joseph T. Robinson, both that portion owned by the State of Arkansas and used by the National Guard and that portion owned by the United States, which consists of thirty-one and one-half (31.5) acres more or less, and used by the United States Army Reserve, the United States Navy Reserve, and the United States Marine Corps Reserve;

(2) Properties licensed by the United States to the State of Arkansas to use and occupy for year-round training and support of the Arkansas Air National Guard;

(3) Taxiways, runways, and other airport land and improvements used by military aircraft in conjunction with and adjacent to those properties described in subdivision (2) of this section; and

(4) Fort Chaffee, including that part owned, leased, licensed, operated, maintained, occupied, or controlled by the Adjutant General and that part owned, leased, licensed, operated, maintained, occupied, or controlled by any other component of the active or reserve military forces of the United States, or any other part that is leased, licensed, operated, maintained, occupied, or controlled by any political subdivision, agency, person, firm, corporation, or association for use by the active or reserve military forces of the State of Arkansas and the United States.



§ 12-63-202 - Police officers -- Appointment -- Qualifications -- Removal.

(a) (1) The Adjutant General, as custodian of military reservations identified in § 12-63-201, may designate and appoint one (1) or more employees as a police officer or officers for each military reservation, who are peace officers under the laws of this state.

(2) The police officers appointed under this section shall have all the powers provided by law for city police, county sheriffs, and state police officers, to be exercised as required for maintaining the peace, order, the regulation of traffic, and the security of state and federal property on the following:

(A) The military reservation; and

(B) Other real property that:

(i) Adjoins a military reservation;

(ii) Is owned, leased, or is otherwise under the legal control of an instrumentality of the United States or an instrumentality of the State of Arkansas; and

(iii) The Adjutant General of the State of Arkansas has undertaken to provide with police or security services.

(b) All police officers appointed pursuant to this subchapter shall meet the standards and qualifications established by the Arkansas Commission on Law Enforcement Standards and Training created by § 12-9-103.

(c) The Adjutant General shall have the authority to remove such employee or employees from the execution of such designated duties at his or her pleasure, and the termination of employment as a police officer shall forthwith terminate all peace officer authority of such person.



§ 12-63-203 - Police officers -- Powers and duties.

(a) (1) Except to the extent otherwise limited by the Adjutant General, a police officer appointed under this subchapter shall:

(A) Protect property;

(B) Preserve and maintain proper order and decorum;

(C) Prevent unlawful assemblies and disorderly conduct;

(D) Exclude and eject persons detrimental to the well-being of the military reservation;

(E) Prevent trespasses; and

(F) Regulate the operation and parking of motor vehicles upon and in all of the grounds, buildings, improvements, streets, alleys, and sidewalks of the military reservation.

(2) All of the duties of police officers listed in subdivision (a)(1) of this section apply equally on other real property that has all of the following characteristics:

(A) Adjoins a military reservation;

(B) Is owned, leased, or otherwise under the legal control of an instrumentality of the United States or an instrumentality of the State of Arkansas; and

(C) Is real property upon which the Adjutant General has undertaken to provide police or security services.

(b) (1) The police officer may exercise police supervision on the following:

(A) Military reservations;

(B) Other real property that:

(i) Adjoins a military reservation;

(ii) Is owned, leased, or otherwise under the legal control of an instrumentality of the United States or an instrumentality of the State of Arkansas; and

(iii) Is real property upon which the Adjutant General has undertaken to provide police or security services.

(2) As a peace officer, the police officer may:

(A) Arrest, with or without warrant, any person upon or in the areas described in this subsection who is or is reasonably believed to be committing offense against any law of the State of Arkansas on the military reservation; and

(B) Deliver that person before any court of competent jurisdiction to be dealt with according to law.

(3) The police officer may summon a posse comitatus, if necessary.



§ 12-63-204 - Police officers -- Evidence of authority.

(a) (1) Military reservation police officers shall be identified by a shield or badge bearing the name of the military reservation and the words "police officer".

(2) The shield or badge shall be conspicuously worn when the police officer is on duty.

(b) The police officer's authorization shall be further evidenced by a certificate of appointment issued by the Adjutant General and carried on his or her person at all times when on duty.



§ 12-63-205 - Police officers -- Liability.

(a) A police officer appointed and designated under this subchapter and any other employees authorized under this subchapter, who perform the duties under this subchapter are not personally liable for injuries to persons or for damage to property that occurs while acting within the scope of their authority on behalf of the State of Arkansas on the military reservation.

(b) A police officer appointed and designated under this subchapter and any other employees authorized under this subchapter who perform the duties under this subchapter are not personally liable for injuries to persons or for damage to property that occurs while acting within the scope of their authority on behalf of the State of Arkansas on other real property that has all of the following characteristics:

(1) Adjoins a military reservation;

(2) Is owned, leased, or otherwise under the legal control of an instrumentality of the United States or an instrumentality of the State of Arkansas; and

(3) Is real property upon which the Adjutant General has undertaken to provide police or security services.



§ 12-63-206 - Jurisdiction of law enforcement officers.

(a) The appointment or designation of any police officer or officers under the authority of this subchapter shall not be deemed to supersede in any way the present authority of the Department of Arkansas State Police, that of the county sheriffs, or that of the peace officers of the jurisdiction in which the military reservation or portions thereof shall be located and on other real property that has all of the following characteristics:

(1) Adjoins a military reservation;

(2) Is owned, leased, or otherwise under the legal control of an instrumentality of the United States or an instrumentality of the State of Arkansas; and

(3) Is real property upon which the Adjutant General has undertaken to provide police or security services.

(b) None of the present jurisdiction or powers of the county sheriffs or state police shall be ceded to the police officers or over the land or property or persons on the land.



§ 12-63-207 - Motor vehicle regulations generally.

(a) The Adjutant General is authorized and empowered to promulgate rules and regulations, and to amend or change them from time to time as he or she shall deem necessary, providing for the operation and parking of motor vehicles upon the grounds, streets, drives, and alleys on the military reservation, including, but not limited to, the following:

(1) Limiting the rate of speed;

(2) Assigning parking spaces and designating parking areas and their use or uses;

(3) Prohibiting parking as he or she deems necessary;

(4) Removing vehicles parked in violation of the rules and regulations at the expense of the violator who shall pay the expense before the vehicle is released; and

(5) Instituting a system of motor vehicle registration for the identification and regulation of vehicles regularly using the military reservation premises.

(b) Rules and regulations, together with any amendments thereto, which may from time to time be adopted by the Adjutant General for the regulation of operation and parking of motor vehicles shall be filed with the Secretary of State and shall be printed with copies thereof available at convenient locations at the military reservation or at any separate portion thereof.

(c) Speed limits shall be posted at reasonable intervals, and traffic and parking directions and prohibitions shall be indicated by signs.

(d) From and after the promulgation of the rules and regulations provided for in this section, it shall be unlawful for any person to operate or to park a motor vehicle in violation thereof.



§ 12-63-208 - Violations of motor vehicle regulations.

(a) (1) Persons violating rules and regulations promulgated under § 12-63-207 while using a motor vehicle registered as provided under § 12-63-207(a)(5) shall, at the option of the police officer, be charged under the reservation's system of charges or summoned to appear before any court of competent jurisdiction to be dealt with according to law.

(2) A person adversely affected by any administrative determination as described shall have a right to appeal therefrom to the appropriate district court where the matter shall be heard de novo.

(b) Persons violating military reservation rules and regulations under this section while using a motor vehicle not registered with the military reservation authorities shall be summoned to appear before the appropriate district court.

(c) Notice placed on the vehicle shall be sufficient as a summons for the purpose of this subchapter.



§ 12-63-209 - Criminal trespass upon a military reservation -- Penalty.

(a) A person commits the offense of criminal trespass upon a military reservation if he or she purposefully, and without authority, enters upon or remains unlawfully upon any military reservation, military armory, or other military building or property owned, leased, licensed, operated, occupied, maintained, or under the control or management of the State of Arkansas under the control and management of the State Military Department.

(b) Criminal trespass upon a military reservation or other military property is a Class A misdemeanor.



§ 12-63-210 - Arrest of trespassers.

The commanding officer upon any occasion of duty may place under arrest during the continuance thereof any person who shall trespass upon the camp ground, parade ground, armory, or other place devoted to such duty, shall in any way or manner interrupt or molest the orderly discharge of duty by those under arms, or shall disturb or prevent the orderly passage of troops going to or returning from any such duty.



§ 12-63-211 - Prohibition of sales, auctions, and gambling.

The commanding officer may prohibit and prevent the holding of auction or huckster sales, and all gambling within the limits of the post, camp grounds, place of encampment, parade, or drill under his command or within limits not exceeding one (1) mile therefrom as he may prescribe. He may in his discretion abate as common nuisances all such sales.



§ 12-63-212 - Prosecution of violations -- Disposition of fines.

(a) The prosecuting attorney shall appear and prosecute all actions arising in any court under the provisions of this subchapter.

(b) All fines which may be collected by any court on account of violations of § 12-63-207 or § 12-63-209 shall be paid into the same fund as are fines levied for the same or similar violations by the court hearing the matter.






Subchapter 3 - -- Armories, Landing Fields, and Hangars

§ 12-63-301 - Purchase and construction.

(a) The Adjutant General is given authority to purchase or construct armories, landing fields, or hangars, in the name of the State of Arkansas for the use and benefit of the Arkansas National Guard, at a place or places in the state as he may deem proper.

(b) To enable the Adjutant General to carry into effect the power and authority conferred upon him, he is given authority to sign rental contracts, employ professional assistance, execute construction contracts and contracts of purchase, and take deeds and contracts of purchase or donations of property for the purposes herein specified in the name of the State of Arkansas for the use and benefit of the Arkansas National Guard.

(c) Authority is granted the Adjutant General, the Treasurer of State, or other appropriate state officer to accept any federal grants or funds which are now or which may hereafter be available for the construction of armories or facilities in this state.



§ 12-63-302 - Regulations for use.

(a) The Adjutant General shall issue rules and regulations governing the use of armories, landing fields, and hangars acquired under the provisions of this code.

(b) The Adjutant General is authorized to appoint one (1) or more persons at the location of each armory, landing field, or hangar, who shall have charge of such property and govern the use of it in accordance with the rules and regulations issued by the Adjutant General.



§ 12-63-303 - Easements.

In addition to the foregoing, the Adjutant General, by and with the approval of the Governor, may, when he deems it necessary, grant utilities easements across any and all military reservations under his jurisdiction in such manner and under such conditions as he may impose, provided that the granting of such easements does not impair the use of the military reservation for military purposes.



§ 12-63-304 - Renting of currently used armories -- Disposition of proceeds.

(a) The Adjutant General acting for and on behalf of the Arkansas National Guard shall issue rules and regulations concerning the rental and use of National Guard armories to any person, organization, firm, corporation, or governmental agency for any legal use for short periods of time, the armory or its facilities or portions thereof, provided the renting of the armory does not interfere with its use by the National Guard for training or other military purposes.

(b) All such rentals shall be in writing and shall contain appropriate clauses permitting immediate termination or cancellation of the rental agreement on order of the Adjutant General should the public interest or National Guard purposes necessitate the termination.

(c) No armory or facility shall be rented for less than an amount sufficient to cover all expenses, including custodian fees, utility bills, janitor service, and any repairs occasioned by such use.

(d) (1) Armory funds are those funds derived from the use of the facilities by an individual, agency, or organization other than the official users of the facilities by National Guard units quartered therein. Social meetings for members of a unit and their families, sponsored by the unit, are considered official.

(2) A full and complete record of funds received and disbursed will be maintained by the senior officer of the official using the unit and shall be subject to audit as may be required by the Adjutant General.

(3) The Adjutant General will publish rules and regulations governing the expenditure of such rental funds with a limitation of ten percent (10%) of the annual income limited to unit social purposes.



§ 12-63-305 - Conveyance or disposal of military real property.

(a) (1) (A) If the Adjutant General of the State of Arkansas determines that any military reservation, armory, landing field, hangar, or any other estate in real property owned or possessed by the State of Arkansas for the use and benefit of the Arkansas National Guard or the armed forces of the United States is no longer useful or necessary for National Guard or other military purposes, the Adjutant General shall then have authority to sell, convey, or otherwise dispose of the property.

(B) The Adjutant General may sell, convey, or otherwise dispose of property under this section by deed, lease, license, permit, or other instrument executed by him or her on behalf of and in the name of the State of Arkansas.

(C) The Adjutant General shall approve the price, consideration, and other terms and conditions related to the sale, conveyance, or other disposal of property under this section.

(2) The Adjutant General may also enter into agreements with cities, counties, school boards, other political subdivisions of the state, or any other public entity, body, board, commission, agency, or governmental corporation to convey an estate in real property or other improvements formerly used for National Guard purposes to the political subdivision or public entity in the event the Adjutant General determines that the transfer would be in the better interest of the National Guard and the local community, subject to any reversionary interest that may exist with respect to the estate in favor of the State of Arkansas or of the United States.

(3) Any conveyance under this section is subject to the approval of the Secretary of the Army or the Secretary of the Air Force, as the case may be, and in compliance with applicable regulations and instructions.

(b) (1) When and if, in the judgment of the Adjutant General, the use of any parcel of real property or any armory, warehouse, or other improvements thereon located owned by or leased to the State of Arkansas for the use and benefit of the National Guard or any portion thereof is temporarily not required and not necessary for National Guard purposes, the Adjutant General shall have authority to lease or sublease any real property or portion thereof for such a rental and on such terms and conditions and for such a period of time as the Adjutant General shall deem to the best interest of the National Guard. The lease or sublease contract shall be executed by the Adjutant General for and in the name and behalf of the State of Arkansas.

(2) Every lease contract shall contain suitable provision for the immediate suspension or termination of the contract in the event of the occurrence of an emergency rendering the use of the property by the National Guard necessary for its military purposes and may provide for a refund out of the Special Military Fund to the lessee or sublessee of a rental paid in advance for the period covered by the lease during which the lessee or sublessee is by reason of the emergency deprived of the use of the property.

(c) (1) (A) Before the Adjutant General shall lease, rent, sell, convey, or otherwise dispose of any estate in any real property or improvement on the property other than a lease or rental for thirty (30) days or less for the use of real property, buildings, armories, airfields, or other improvements that are temporarily not required for military purposes, he or she shall publish a notice one (1) time in some newspaper published and having a general circulation in the state at least ten (10) days before the date on which the property is offered for conveyance or disposal.

(B) The notice shall describe the estate or property and notify all interested persons that the estate or property will be conveyed or disposed of and of the conditions, terms, time, and place at which bids or requests for proposals shall be received for the estate or property.

(2) Bids or proposals for the conveyance, disposal, purchase, lease, or other disposition of the estate in any real property substantially on the terms specified in the notice shall be received by the Adjutant General at the time and place specified in the notice in the form of open or sealed bids or requests for proposals, as the Adjutant General may direct.

(3) Subject to the Adjutant General's right to reject all bids and proposals, the property shall be conveyed to the person, firm, or corporation submitting the bid or proposal which in the judgment of the Adjutant General, taking into consideration the amount to be paid and the terms and conditions of the conveyance, is most advantageous to the security and interests of the State of Arkansas and the United States.

(d) (1) The purchase price, rental, or other moneys to be paid for the conveyance of the estate or property for a period of more than thirty (30) days under the terms, conditions, and consideration of the conveyance shall be deposited in the State Treasury.

(2) The moneys shall be credited to the Special Military Fund, to be used by the Adjutant General for the purposes of constructing, repairing, or maintaining hangars, armories, or other property held by the State of Arkansas for the use and benefit of its National Guard, subject to any priority interest of the United States in such proceeds.






Subchapter 4 - -- Camp Joseph T. Robinson

§ 12-63-401 - Title accepted.

(a) The State of Arkansas accepts title to the property, improvements, and appurtenances situated at Camp Joseph T. Robinson.

(b) The State of Arkansas authorizes the Adjutant General to accept title to, enter into leases, licenses, and operating agreements for, or otherwise acquire on behalf of the State of Arkansas real property, improvements, and appurtenances from the United States upon such terms and conditions as may be mutually agreed between the United States Government and the Adjutant General acting in behalf of the State of Arkansas.

(c) The State of Arkansas authorizes the Adjutant General to accept title to, enter into leases, licenses, and operating agreements for, or otherwise acquire on behalf of the State of Arkansas real property, improvements, and appurtenances adjoining or as an adjunct to Camp Joseph T. Robinson or adjoining or as an adjunct to other real property owned or held by the Adjutant General upon terms and conditions as may be agreed to between the Adjutant General, acting on behalf of the State of Arkansas, and the owner of such real property.

(d) Interests in real property shall not be purchased or acquired by the Adjutant General except by gift or for a consideration of not greater than ten dollars ($10.00) except upon an appropriation by the General Assembly or with such funds provided from the United States authorized to be expended for such purposes.

(e) The Adjutant General is authorized to establish and operate upon such lands military training and support facilities, canteens, morale, welfare, and recreational facilities, service clubs, and other facilities as may be necessary and proper for military purposes, or which are customary in the military services, and to conduct upon such lands such other activities and operate such facilities as may be ordered by the Governor or be required by law.

(f) Such military training and support facilities, canteens, morale, welfare, and recreational facilities, service clubs, and other facilities as may be established and operated by the Adjutant General shall be operated in accordance with applicable regulations of the United States armed forces, subject to the orders, directions, regulations, and general supervision of the Adjutant General, and subject to such restrictions and requirements as provided by state law governing other military training facilities, recreational facilities, and service clubs operated by the Adjutant General.



§ 12-63-402 - Adjutant General as custodian.

(a) The Adjutant General of the State of Arkansas is the custodian of all military property and military reservations located within the State of Arkansas, and which are owned, leased, licensed, operated, occupied, or maintained by the State of Arkansas for the purpose of training the active or reserve military forces of the United States or any of any state.

(b) (1) The Adjutant General is not the custodian of any military property or military reservation which is reserved to the exclusive legislative jurisdiction and sovereignty of the United States or which is reserved to exclusive legislative authority of the United States Secretary of the Army, United States Secretary of the Navy, or United States Secretary of the Air Force, pursuant to the Constitution and laws of the United States.

(2) Specifically, the Adjutant General is not the custodian of Little Rock Air Force Base and Pine Bluff Arsenal, except such parts thereof that are owned, leased, licensed, operated, occupied, or maintained pursuant to a deed, lease, license, or agreement for the exclusive control by the Adjutant General and units of the Arkansas Army National Guard or Arkansas Air National Guard, in accordance with the respective agreements between the Adjutant General and the Secretary of the Army or the Secretary of the Air Force.

(c) (1) The Adjutant General shall not enter into or accept any contract, deed, license, lease, permit, memorandum of understanding, memorandum of agreement, obligation, gift, or donation of any real property whereby the State of Arkansas shall incur or undertake to incur financial liability for or assume financial liability with, or for, or on behalf of an agency or instrumentality of the United States, for such agency's or instrumentality's past or continuing violation or violations of:

(A) The environmental protection laws of the State of Arkansas or of theUnited States;

(B) The laws, regulations, rules, or orders of the Arkansas Department of Environmental Quality or the United States Environmental Protection Agency; or

(C) Any other law, regulation, rule, or order of any agency and instrumentality of the State of Arkansas or of the United States which is charged with the responsibility of enforcing the environmental law.

(2) This prohibition shall not be applicable if:

(A) The Adjutant General shall be authorized by federal law or regulation to accept such responsibility for remediation of past or continuing violations and the Adjutant General is provided, appropriated, allocated, or apportioned adequate funds from the United States required to remediate such violations;

(B) The Attorney General, after conferring with the Director of the Arkansas Department of Environmental Quality, shall advise the Governor in writing that the potential financial liability of the state for environmental remediation is de minimus, and if the Governor shall so approve and concur in the Attorney General's advice; or

(C) The laws of the United States prescribe and fix sole financial liability for such violation or violations upon an agency or instrumentality of the United States to the exclusion of the state.



§ 12-63-403 - Lease or sale -- Disposition of funds.

(a) The Adjutant General shall have authority to lease or sublease property or portions thereto for such rentals, on such terms and conditions, and for such period of time as he or she shall deem to be in the best interest of the National Guard and the State of Arkansas.

(b) The lease or sublease or contracts for sale of property which is not needed for military purposes shall be executed by the Adjutant General for and in the name and behalf of the State of Arkansas.

(c) The contracts or leases shall contain suitable provisions for the immediate termination in the event of the occurrence of an emergency rendering the use of the property for military purposes.

(d) Funds received or derived from leases, rentals, and sales of real property or from severed personal property derived from Camp Joseph T. Robinson shall be used for operations, maintenance, improvements, and personnel costs of Camp Joseph T. Robinson.

(e) Funds received or derived from leases, rentals, and sales of real property or from severed personal property derived from Fort Chaffee shall be used for operations, maintenance, improvements, and personnel costs of Fort Chaffee.



§ 12-63-404 - Canteen -- Establishment and operations.

(a) The Adjutant General, as custodian of military properties and military reservations, is authorized to institute and operate military-type canteens and exchanges similar to those operated by armed forces of the United States on any military reservation, and he or she shall have authority to designate suitable buildings and lands located on a military reservation for such purposes.

(b) (1) Except as otherwise provided in subdivision (b)(2) of this section, every military-type canteen established or operated pursuant to the authority granted under this section shall be subject to similar procedures, policies, limitations, and restrictions governing such canteens and exchanges of the Army and Air Force Exchange Service, as the Adjutant General may deem advisable, necessary, or expedient.

(2) (A) Military canteens and exchanges established or operated pursuant to the authority granted under this section shall not sell, trade, exchange, market, or vend automobiles, household appliances, furniture, building products, motorcycles, and bicycles.

(B) Military canteens and exchanges may contract with one (1) or more automobile rental agencies to provide leased or rented vehicles for use by uniformed service members, trainees, and other temporary residents of military reservations.



§ 12-63-405 - Canteens and exchanges -- Adjutant General's powers and duties.

(a) The Adjutant General shall have the authority:

(1) To hire and set the salaries or compensation of sufficient employees for the operation of canteens and exchanges;

(2) To enter into contracts or agreements with wholesalers, distributors, or suppliers of inventory items for stocking the canteens and exchanges;

(3) To prescribe a system of bookkeeping, accounting, and auditing procedures for the proper handling of funds derived from the operations of canteens and exchanges; and

(4) To prescribe regulations governing the operation of the canteens and exchanges on military reservations and military properties.

(b) Employees of canteens and exchanges are not subject to the Uniform Classification and Compensation Act, § 21-5-201 et seq.



§ 12-63-406 - Canteen -- Inventory and sales -- Tax exemption.

(a) The Adjutant General, acting for and on behalf of the Arkansas National Guard, shall have authority to purchase normally regarded canteen inventory items, subject to the limitations prescribed in § 12-63-404.

(b) The sale of items shall be made only to:

(1) (A) Active and retired members of the Army National Guard and Air National Guard;

(B) Active, retired, and reserve members of the armed forces of the United States;

(C) Department of Defense employees;

(D) Full-time employees of the State Military Department;

(E) Students attending training programs at Camp Joseph T. Robinson or Fort Chaffee;

(F) Contractors and their employees performing work pursuant to a contract with the United States or the State of Arkansas on Camp Joseph T. Robinson or Fort Chaffee; and

(G) Employees of tenant government agencies located on Camp Joseph T. Robinson or Fort Chaffee; and

(2) Dependents of the persons in subdivisions (b)(1)(A)-(G) who hold identification cards evidencing their status, as may be found acceptable to the Adjutant General.

(c) The items sold shall be exempt from the imposition of any taxes levied by the State of Arkansas or by any political subdivision thereof.



§ 12-63-407 - Canteens -- Camp Robinson and Fort Chaffee.

(a) The General Assembly finds that the Adjutant General is subject to conflicting laws of the State of Arkansas and regulations of the Department of the Army and the National Guard Bureau, requiring the Adjutant General to reconcile conflicting laws and regulations.

(b) The purpose of this section is to eliminate duplicated and conflicting laws, reconcile state law to Department of the Army, Department of the Air Force, and National Guard Bureau regulations, and to reduce operating expenses of the Camp Joseph T. Robinson and Fort Chaffee canteens.

(c) The Adjutant General is authorized to operate the Camp Joseph T. Robinson and Fort Chaffee canteens in accordance with the regulations of the Department of the Army, Department of the Air Force, and the National Guard Bureau governing morale, welfare, and recreation fund activities as he or she may determine to be applicable.

(d) (1) Nothing in this section shall be construed to eliminate the restrictions on the types of goods or services the Camp Joseph T. Robinson and Fort Chaffee canteens may offer for sale, trade, exchange, market, or vend.

(2) This section shall not be construed to expand or broaden the authority of the Camp Joseph T. Robinson and Fort Chaffee canteens to sell goods and services to any person other than to:

(A) Active, retired, and reserve members of the armed services;

(B) Full-time employees of the Arkansas Military Department and Department of Defense;

(C) Employees of contractors performing contracts or services on either Camp Joseph T. Robinson or Fort Chaffee; or

(D) Employees of other government agencies, students, and other tenants of either Camp Joseph T. Robinson or Fort Chaffee.

(e) (1) The Adjutant General shall cause an external annual audit of the Camp Joseph T. Robinson and Fort Chaffee canteens.

(2) The audit shall be conducted by a certified public accountant.

(f) The Adjutant General shall, within ten (10) days of receipt, submit a copy of the annual audits and any other audits of the Camp Joseph T. Robinson and Fort Chaffee canteens conducted in accordance with regulations of the Department of the Army, the Department of the Air Force, and the National Guard Bureau to the Division of Legislative Audit.



§ 12-63-409 - Canteen -- Use of funds.

All nonappropriated funds derived from the operation of the Camp Joseph T. Robinson and Fort Chaffee canteens shall be used exclusively for improvements on, to, or for Camp Joseph T. Robinson, Fort Chaffee, or any other military reservation, armory, airfield, or for the general welfare of the units and members of the Arkansas National Guard.



§ 12-63-410 - Canteen -- Conditional termination.

(a) If the Adjutant General deems it to be in the best interest of the military forces of this state or of the United States, the Adjutant General may enter into an agreement or agreements with the Army and Air Force Exchange Service for the institution, maintenance, and operation by the Army and Air Force Exchange Service of post exchanges on Camp Joseph T. Robinson or Fort Chaffee, or both.

(b) (1) Upon the execution of the agreement or agreements and the institution by the Army and Air Force Exchange Service of a post exchange on Camp Joseph T. Robinson or Fort Chaffee, the operation of the military-style canteen or canteens, as the case may be, by the Adjutant General, as provided in §§ 12-63-404 -- 12-63-409 and this section, shall terminate.

(2) The termination of the operation of one (1) or more canteens shall not mandate that other canteens at other locations be closed.






Subchapter 5 - -- Military Service Clubs

§ 12-63-501 - Ebbing Air National Guard Field.

(a) The Adjutant General is authorized to establish and operate a military service club at Ebbing Air National Guard Field.

(b) (1) Any military service club established at Ebbing Air National Guard Field shall be operated at no cost to the State of Arkansas and shall be generally operated in accordance with applicable military regulations of the United States Air Force pertaining to military service clubs, and in accordance with the orders, directions, and general supervision of the Adjutant General.

(2) The laws of the state and the regulations of the Alcoholic Beverage Control Division shall apply to the operation of the military service club.

(3) To the extent there is a conflict between applicable regulations of the United States Air Force pertaining to military service clubs and the laws and regulations of the state, state laws and regulations shall control.

(c) Any military service club established at Ebbing Air National Guard Field shall obtain all requisite state and local permits required for its operation and shall pay any taxes due from its operation to the state and local governments that apply to its operation.









Chapter 64 - Military Justice

Subchapter 1 - -- General Provisions

§ 12-64-101 - Territorial applicability of the code.

(a) (1) This code applies throughout the state.

(2) It also applies to all persons while they are serving outside the state in the same manner and to the same extent as if they were serving inside the state.

(b) Courts-martial and courts of inquiry may be convened and held in units of the organized militia while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.



§ 12-64-102 - Jurisdiction to try certain personnel.

(a) Each person discharged from the organized militia who is later charged with having fraudulently obtained his discharge is subject to trial by court-martial hereunder. Upon conviction of that charge, he is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

(b) No person who has deserted from the organized militia may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.



§ 12-64-103 - Courts of inquiry.

(a) Courts of inquiry to investigate any matter may be convened by the Governor or by any other person designated by the Governor for that purpose, whether or not the persons involved have requested such an inquiry.

(b) (1) A court of inquiry consists of three (3) or more commissioned officers.

(2) For each court of inquiry, the convening authority shall also appoint counsel for the court.

(c) (1) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party.

(2) Any person subject to this code or employed in the division of military affairs, who has a direct interest in the subject of inquiry, has the right to be designated as a party upon request to the court.

(d) Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(e) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(f) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(g) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(h) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(i) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signature of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.



§ 12-64-104 - Judge advocates and legal officers.

(a) (1) The Governor, on the recommendation of the Adjutant General, shall appoint an officer of the organized militia as State Judge Advocate.

(2) To be eligible for appointment, an officer must be a member of the bar of the highest court of the state and must have been a member of the bar of the state for at least five (5) years.

(b) The Adjutant General may appoint as many assistant state judge advocates as he shall deem necessary, which assistant state judge advocates shall be officers of the organized militia and members of the bar of the state.

(c) The State Judge Advocate or his assistants shall make frequent inspections in the field in supervision of the administration of military justice.

(d) Convening authorities may communicate directly with their staff judge advocates or legal officers in matters relating to the administration of military justice, and the staff judge advocate or legal officer of any command may communicate directly with the staff judge advocate or legal officer of a superior or subordinate command or with the State Judge Advocate.

(e) No person who has acted as member, law officer, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.



§ 12-64-105 - Oaths -- Affidavits.

(a) The following persons of the organized militia may administer oaths for those purposes of military administration, including military justice, and affidavits may be taken for those purposes before those persons who shall have the general powers of a notary public:

(1) The State Judge Advocate and all assistant state judge advocates;

(2) All summary courts-martial;

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) All legal officers;

(5) The president, law officer, trial counsel, and assistant trial counsel for all general and special courts-martial;

(6) The president and the counsel for the court of any court of inquiry;

(7) All officers designated to take a disposition;

(8) All persons detailed to conduct an investigation; and

(9) All other persons designated by regulations of the Governor.

(b) The signature without seal of any such person, together with the title of his office, is prima facie evidence of this authority.



§ 12-64-106 - Dismissal of commissioned officers.

(a) (1) If any commissioned officer, dismissed, discharged, or dropped from the rolls by order of the Governor for reason other than sentence of a general court-martial, makes a written application for trial by court-martial, setting forth, under oath, that he has been wrongfully dismissed, discharged, or dropped from the rolls, the Governor, as soon as practicable, shall convene a general court-martial to try that officer on the charges on which he was dismissed, discharged, or dropped.

(2) A court-martial so convened has jurisdiction to try the dismissed, discharged, or dropped officer on those charges; and he shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which he is charged.

(3) The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, discharge, or dropping from the rolls; but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

(b) If the Governor fails to convene a general court-martial within six (6) months from the presentation of an application for trial under this code, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

(c) (1) If a discharge is substituted for a dismissal under this code, the Governor alone may reappoint the officer to such commissioned grade and with such a rank as, in the opinion of the Governor, that former officer would have attained had he not been dismissed, discharged, or dropped from the rolls.

(2) The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization and the officer meets all qualifications required to obtain federal recognition in the new grade.

(3) All time between the dismissal and the reappointment shall be considered as actual service for all purposes.



§ 12-64-107 - Code to be explained.

(a) (1) Sections 12-60-103, 12-64-102, 12-64-107 -- 12-64-109, 12-64-201 -- 12-64-207, 12-64-302, 12-64-407, 12-64-408, 12-64-410, 12-64-509, 12-64-601, and 12-64-801 -- 12-64-842 of this code shall be carefully explained to every enlisted member at the time of his enlistment or transfer or induction into, or at the time of his order to duty in or with any of the forces of the organized militia or within thirty (30) days thereafter.

(2) They shall also be explained annually to each unit of the organized militia.

(b) A complete text of this code and of the regulations prescribed by the Governor thereunder shall be made available to any member of the organized militia, upon his request, for his personal examination.



§ 12-64-108 - Injury to property -- Redress.

(a) Whenever a complaint is made to any commanding officer that willful damage has been done to property of any person or that his property has been wrongfully taken by members of the organized militia, he may, subject to such regulations as the Governor may prescribe, convene a board to investigate the complaint.

(b) The board shall consist of from one (1) to three (3) officers.

(c) For the purpose of that investigation, the board has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties.

(d) (1) The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by him shall be charged against the pay of the offenders.

(2) The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection (f) of this section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

(e) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military fund of the unit or units of the organized militia to which the offenders belonged.

(f) (1) Any person subject to this code who is accused of causing wilful damage to property has the right to be represented by counsel, to summon witnesses in his behalf, and to cross-examine those appearing against him.

(2) He has the right of appeal to the next-higher commander.



§ 12-64-109 - Complaint against superior officer.

Any member of the organized militia who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the Governor or Adjutant General.



§ 12-64-110 - Appropriations -- Courts-Martial Fund.

(a) There shall be appropriated biennially, for the military department, the sum of three thousand dollars ($3,000) for the purpose of paying witness fees, process fees, reporters' fees, travel expenses, and other necessary expenses in holding court-martial proceedings provided in this code.

(b) For the foregoing purposes, there is created in the State Treasury a fund to be designated the State Military Department Fund, from which all expenses of courts-martial shall be paid in the amounts and manner prescribed by law.






Subchapter 2 - -- Apprehension and Restraint

§ 12-64-201 - Apprehension generally.

(a) "Apprehension" is the taking of a person into custody.

(b) Any person authorized by this code or by regulations issued pursuant thereto to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any peace officer authorized to do so by law may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

(c) Commissioned officers, warrant officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.



§ 12-64-202 - Apprehension of deserters.

Any civil officer having authority to apprehend offenders upon the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia may summarily apprehend a deserter from the organized militia and deliver him into the custody of the organized militia. If an offender is apprehended outside the state, his return to the area must be in accordance with normal extradition procedures or reciprocal agreement.



§ 12-64-203 - Imposition of restraint.

(a) (1) "Arrest" is the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits.

(2) "Confinement" is the physical restraint of a person.

(b) (1) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons.

(2) A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

(c) (1) A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority he is subject by an order, oral or written, delivered in person or by another commissioned officer.

(2) The authority to order such persons apprehended or into arrest or confinement may not be delegated.

(d) No person may be ordered apprehended or into arrest or confinement except for probable cause.

(e) Nothing in this section shall be construed to limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.



§ 12-64-204 - Restraint of persons charged with offenses.

(a) Any person subject to this code charged with an offense under this code shall be ordered into arrest or confinement, as circumstances may require. However, when charged only with an offense normally tried by a summary court-martial, the person shall not ordinarily be placed in confinement.

(b) When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.



§ 12-64-205 - Reports and receiving of prisoners.

(a) No provost marshal, commander of a guard, master at arms, warden, keeper, or officer of a city or county jail or any other jail, penitentiary, or prison designated under this code may refuse to receive or keep any prisoner committed to his charge when the committing person furnishes a statement signed by him of the offenses charged against the prisoner.

(b) Every commander of a guard, master at arms, warden, keeper, or officer of a city or county jail or of any other jail, penitentiary, or prison designated under this code, to whose charge a prisoner is committed, shall within twenty-four (24) hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment.



§ 12-64-206 - Pretrial punishment prohibited.

Subject to § 12-64-604, no person, while being held for trial or the result of a trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances require to insure his presence. However, he may be subjected to minor punishment during that period for infractions of discipline and may be required to perform such labor as may be necessary for the policing and sanitation of his living quarters and messing facilities and the area immediately adjacent thereto.



§ 12-64-207 - Delivery of offenders to civil authorities.

(a) Under such regulations as may be prescribed under this code, a person on active militia duty who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

(b) When delivery hereunder is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender, after having answered to the civil authorities for his offense, shall, upon the request of competent military authority, be returned to military custody for the completion of his sentence.






Subchapter 3 - -- Nonjudicial Punishment

§ 12-64-301 - Nonjudicial punishment generally.

(a) Under such regulations as the Governor may prescribe, a company grade commanding officer may, in addition to or in lieu of admonition or reprimand, impose not more than two (2) of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1) Upon officers of his command:

(A) Withholding of privileges for not more than two (2) consecutive weeks;

(B) Restriction to certain specified limits, with or without suspension from duty, for not more than two (2) consecutive weeks; or

(C) (i) A fine or a forfeiture in an amount that does not exceed ten (10) days of the officer's base pay.

(ii) The payment or collection of the fine or the withholding of the forfeiture under this subdivision (a)(1)(C) shall not exceed an amount equal to five (5) days of base pay during any calendar month; or

(2) Upon other military personnel of his command:

(A) Withholding of privileges for not more than two (2) consecutive weeks;

(B) Restriction to certain specified limits, with or without suspension from duty, for not more than two (2) consecutive weeks;

(C) Extra duties for not more than two (2) consecutive weeks and not to exceed two (2) hours per day, holidays included;

(D) Reduction to next inferior grade if the grade from which demoted was established by the command or an equivalent or lower command;

(E) If imposed upon a person attached to or embarked in a vessel, confinement for not more than seven (7) consecutive days; or

(F) (i) A fine or a forfeiture in an amount that does not exceed ten (10) days of the soldier's or airman's base pay.

(ii) The payment or collection of the fine or the withholding of the forfeiture under this subdivision (a)(2)(F) shall not exceed an amount equal to five (5) days of base pay during any calendar month.

(b) Under such regulations as the Governor may prescribe, a field grade commanding officer may, in addition to or in lieu of admonition or reprimand, impose not more than two (2) of the following disciplinary punishments for a minor offense without the intervention of a court-martial:

(1) Upon officers of his command:

(A) Withholding of privileges for not more than two (2) consecutive weeks;

(B) Restriction to certain specified limits, with or without suspension from duty, for not more than two (2) consecutive weeks; or

(C) (i) A fine or a forfeiture in an amount that does not exceed thirty (30) days of the officer's base pay.

(ii) The payment or collection of the fine or the withholding of the forfeiture under this subdivision (b)(1)(C) shall not exceed an amount equal to fifteen (15) days of base pay during any calendar month; or

(2) Upon other military personnel of his command:

(A) Withholding of privileges for not more than two (2) consecutive weeks;

(B) Restriction to certain specified limits, with or without suspension from duty, for not more than two (2) consecutive weeks;

(C) Extra duties for not more than two (2) consecutive weeks and not to exceed two (2) hours per day, holidays included;

(D) Reduction to next inferior grade if the grade from which demoted was established by the command or an equivalent or lower command;

(E) If imposed upon a person attached to or embarked in a vessel, confinement for not more than seven (7) consecutive days; or

(F) (i) A fine or a forfeiture in an amount that does not exceed thirty (30) days of the soldier's or airman's base pay.

(ii) The payment or collection of the fine or the withholding of the forfeiture under this subdivision (b)(2)(F) shall not exceed an amount equal to fifteen (15) days of base pay during any calendar month.

(c) However, except in the case of a member attached to or embarked in a vessel, punishment may not be imposed upon any member of the armed forces under this subchapter if the member has, before the imposition of the punishment, demanded trial by court-martial in lieu of the punishment.

(d) The Governor may, by regulation, place limitations on the powers granted by this subchapter with respect to the kind and amount of punishment authorized and the categories of commanding officers authorized to exercise those powers.

(e) A field grade officer in charge or executive officer of a detached unit or section may, for minor offenses, impose on officers, soldiers, or airmen assigned to the unit of which he is in charge such of the punishment authorized to be imposed by commanding officers as the Governor may by regulation specifically prescribe, as provided in subsections (a), (b), (c), and (d) of this section.

(f) Whenever nonjudicial punishment of forfeiture of an amount of base pay is imposed under this section, the forfeiture may apply to the base pay only and before any deduction, withholding, assignment, or forfeiture then due or becoming due on or after the date that punishment is imposed and to any pay accrued before that date.



§ 12-64-302 - Appeal.

(a) A person punished under this subchapter who considers his punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority.

(b) The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged.

(c) The officer who imposes the punishment, his successor in command, and superior authority may suspend, set aside, or remit any part or amount of the punishment and restore all rights, privileges, and property affected.



§ 12-64-303 - Court-martial not barred.

The imposition and enforcement of disciplinary punishment under this subchapter for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission and not properly punishable under this subchapter. However, the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.






Subchapter 4 - -- Courts-Martial

§ 12-64-401 - Classifications of courts-martial.

There shall be three (3) kinds of courts-martial in each of the forces of the organized militia, namely:

(1) General courts-martial, which shall consist of:

(A) A military judge and any number of members not less than five (5); or

(B) Only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves;

(2) Special courts-martial, consisting of:

(A) Any number of members not less than three (3); or

(B) A military judge and not less than three (3) members; or

(C) Only a military judge, if one has been detailed to the court, and the accused, under the conditions prescribed in subdivision (1)(B) of this section, so requests; and

(3) Summary courts-martial which shall consist of one (1) officer.



§ 12-64-402 - Jurisdiction generally.

(a) Each force of the organized militia has court-martial jurisdiction over all persons subject to this code.

(b) The exercise of jurisdiction by one force over personnel of another force shall be in accordance with regulations prescribed by the Governor.

(c) The jurisdiction of the military courts and boards established by this code shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.



§ 12-64-403 - Jurisdiction of general courts-martial.

Subject to § 12-64-402, general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may, under such limitations as the Governor may prescribe, adjudge any of the following punishments:

(1) A fine or forfeiture in an amount that shall not exceed two hundred (200) days of the service member's base pay and allowances;

(2) Confinement with hard labor for not more than two hundred (200) days;

(3) Dishonorable discharge, bad conduct discharge, or dismissal;

(4) Reprimand;

(5) Reduction of enlisted persons to a lower grade; or

(6) Any combination of these punishments.



§ 12-64-404 - Jurisdiction of special courts-martial.

(a) Subject to § 12-64-402, special courts-martial shall have jurisdiction to try persons subject to this code for any offense for which they may be punished under this code.

(b) A special court-martial may adjudge any punishment that a general court-martial may adjudge except for the following punishments:

(1) Dishonorable discharge;

(2) Dismissal;

(3) Confinement with hard labor for more than one hundred (100) days; or

(4) A fine or forfeiture of pay and allowances in an amount that exceeds one hundred (100) days of the service member's base pay and allowances.



§ 12-64-405 - Jurisdiction of summary courts-martial.

(a) Subject to § 12-64-402, summary courts-martial have jurisdiction to try persons subject to this code, except officers and warrant officers, for any offense made punishable by this code.

(b) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if he objects thereto. If objection to a trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial as may be appropriate.

(c) Summary courts-martial may adjudge any of the following punishments:

(1) Confinement with hard labor not exceeding twenty-five (25) days;

(2) A fine or forfeiture of pay and allowances in an amount that shall not exceed one hundred (100) days of the service member's base pay and allowances;

(3) Reprimand;

(4) Reduction of enlisted persons to a lower grade; or

(5) Any combination of these punishments.



§ 12-64-406 - Convening courts-martial.

(a) General courts-martial may be convened by the Governor.

(b) (1) The commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command may convene special courts-martial.

(2) Special courts-martial may also be convened by superior authority. When any such officer is an accuser, the court shall be convened by superior competent authority.

(c) (1) The commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where the troops on duty, or of a brigade, regiment, wing, group, detached battalion, squadron, company, or other detachment may convene a summary court-martial consisting of one (1) commissioned officer. The proceedings shall be informal.

(2) When only one (1) commissioned officer is present with a command or detachment, he shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him.

(3) Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by him.



§ 12-64-407 - Service on courts-martial.

(a) Any commissioned officer of or on duty with the organized militia is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(b) Any warrant officer of or on duty with the organized militia is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

(c) (1) (A) Any enlisted member of the organized militia who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but he shall serve as a member of a court only if before the convening of the court the accused personally has requested in writing that enlisted members serve on it.

(B) After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third (1/3) of the total membership of the court unless eligible members cannot be obtained on account of physical conditions or military exigencies.

(C) If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement to be appended to the record stating why they could not be obtained.

(2) In this subsection the word, "unit" means any regularly organized body of the organized militia not larger than a company, a squadron, or a body corresponding to one of them.

(d) When it can be avoided, no person subject to this code shall be tried by a court-martial any member of which is junior to him in rank or grade.

(e) When convening a court-martial, the convening authority shall detail as members thereof such members as in his opinion are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.

(f) No member is eligible to serve as a member of a general or special court-martial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.



§ 12-64-408 - President.

(a) If within the command of the convening authority there is present and not otherwise disqualified a commissioned officer who is a member of the bar of the state and of appropriate rank, the convening authority shall appoint him as president of a special court-martial, but only for cases in which there is no military judge.

(b) Although this requirement is binding on the convening authority, failure to meet it in any case does not divest a military court of jurisdiction.



§ 12-64-409 - Military judge.

(a) A military judge shall be detailed to each general court-martial. Subject to such regulations as may be adopted by the Governor, a military judge may be detailed to any special court-martial.

(b) The Governor may prescribe regulations providing for the manner in which military judges are detailed for the courts-martial and for the persons who are authorized to detail military judges for the courts-martial. The military judge shall preside over each open session of the court-martial to which he has been detailed.

(c) A military judge shall be a commissioned officer who is a member of the bar of the highest court of a state or a member of the bar of a federal court and who is certified to be qualified for that duty by the State Judge Advocate.

(d) The military judge of a general court-martial shall be designated by the State Judge Advocate or his designee in accordance with such regulations as may be prescribed under subsection (a) of this section.

(e) Neither the convening authority nor any member of his staff shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed which relates to his performance of duty as a military judge. A commissioned officer who is certified to be qualified for duty as a military judge of a general court-martial may perform those duties only when he is assigned and directly responsible to the State Judge Advocate or his designee and may perform duties of a judicial or nonjudicial nature other than those relating to his primary duty as a military judge of a general court-martial when those duties are assigned to him by or with the approval of the State Judge Advocate or his designee.

(f) No person shall be eligible to act as military judge in a case if he is the accuser or a witness for the prosecution or has acted as investigating officer or as a counsel in the same case.

(g) The military judge of a court-martial may not consult with the members of the court, except in the presence of the accused, trial counsel, and defense counsel, nor may he vote with the members of the court.



§ 12-64-410 - Trial and defense counsel.

(a) For each general and special court-martial, the authority convening the court shall detail trial counsel and defense counsel and such assistance as he considers appropriate.

(b) (1) No person who has acted as investigating officer, military judge, or court member in any case may later act as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case.

(2) No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(c) Trial counsel or defense counsel detailed for a general court-martial:

(1) Must be a person who is a member of the bar of the highest court of a state or a member of the bar of a federal court; and

(2) Must be certified as competent to perform such duties by the State Judge Advocate.

(d) In the case of a special court-martial:

(1) If the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the convening authority must be a person similarly qualified; and

(2) If the trial counsel is a member of the bar of the highest court of a state, the defense counsel detailed by the convening authority must be likewise qualified.



§ 12-64-411 - Reporters -- Interpreters.

(a) Under such regulations as the Governor may prescribe, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters who shall record the proceedings of and testimony taken before that court.

(b) Under like regulations, the convening authority of a military court may detail or employ interpreters or other professional experts who shall interpret for and assist the court.



§ 12-64-412 - Marshals.

(a) The president of a general and special court-martial and a summary court officer may each appoint by warrant, and at any time remove, one or more marshals.

(b) Each marshal shall perform the usual duties of such marshals and shall execute any process, mandate, or order issued by such president or court or officer and perform all acts and duties by this code imposed on or authorized to be performed by a sheriff, marshal, or constable.

(c) (1) Each marshal shall, before entering upon his duties, execute a bond to the state in the penal sum of five hundred dollars ($500), the premium of which shall be paid from the State Military Department Fund with sufficient sureties to be approved by the president of the court or officer appointing him, for the faithful performance of his duties and the prompt payment of all moneys collected by him.

(2) A bond given as herein provided may be prosecuted for breach of the conditions thereof, in the name of the people, by the Attorney General, and all moneys recovered shall be paid to the Military Courts-Martial Fund.



§ 12-64-413 - Immunity of court and officers.

No action or proceeding may be prosecuted against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.



§ 12-64-414 - Absent and additional members.

(a) No member of a general or special court-martial shall be absent or excused after the accused has been arraigned except for physical disability or as a result of a challenge or by order of the convening authority for good cause.

(b) (1) Whenever a general court-martial is reduced below five (5) members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five (5) members.

(2) When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the military judge, the accused, and the counsel.

(c) (1) Whenever a special court-martial is reduced below three (3) members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three (3) members.

(2) When the new members have been sworn, the trial shall proceed as if no evidence has previously been introduced unless a verbatim record of the testimony of previously examined witnesses or a stipulation thereof is read to the court in the presence of the accused and counsel.






Subchapter 5 - -- Procedure

§ 12-64-501 - Statutes of limitations.

(a) A person charged with desertion or absence without leave in time of war or with aiding the enemy or with mutiny may be tried and punished at any time without limitation.

(b) Except as otherwise provided in this section, a person charged with desertion in time of peace or with perjury is not liable to be tried by court-martial if the offense was committed more than three (3) years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command.

(c) Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished by nonjudicial punishment if the offense was committed more than two (2) years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of nonjudicial punishment.

(d) Periods in which the accused was absent from territory in which the state has authority to apprehend him, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section.



§ 12-64-502 - Charges and specifications.

(a) Charges and specifications shall be signed by a person subject to this code under oath before a person authorized by this code to administer oaths and shall state:

(1) That the signer has personal knowledge of, or has investigated the matters set forth therein; and

(2) That they are true in fact to the best of his knowledge and belief.

(b) Upon the preferring of charges:

(1) The proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline; and

(2) The person accused shall be informed of the charges against him as soon as practicable.



§ 12-64-503 - Compulsory self-incrimination prohibited.

(a) No person subject to this code may compel any person to incriminate himself or to answer any question, the answer to which may tend to incriminate him.

(b) No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.

(c) No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

(d) No statement obtained from any person in violation of this section or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.



§ 12-64-504 - Investigation.

(a) (1) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made.

(2) This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b) (1) The accused shall be advised of the charges against him and of his right to be represented at that investigation by counsel.

(2) Upon his own request, he shall be represented by civilian counsel if provided by him or military counsel of his own selection if such counsel is reasonably available or by counsel detailed by the officer exercising general court-martial jurisdiction over the command.

(3) At that investigation, full opportunity shall be given to the accused to cross-examine witnesses against him if they are available and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused.

(c) If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides; and a copy thereof shall be given to the accused.

(d) (1) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (b) of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge.

(2) A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

(e) The requirements of this section are binding on all persons administering this code, but failure to follow them does not divest a military court of jurisdiction.



§ 12-64-505 - Reference for trial.

(a) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the State Judge Advocate for consideration and advice.

(b) The convening authority shall not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

(c) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections and such changes in the charges and specifications as are needed to make them conform to the evidence may be made.



§ 12-64-506 - Forwarding of charges.

When a person is held for trial by general court-martial, the commanding officer shall, within eight (8) days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the Governor. If that is not practicable, he shall report in writing to the Governor the reasons for delay.



§ 12-64-507 - Service of charges.

(a) The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be held.

(b) In time of peace, no person may, against his objection, be brought to trial before a general court-martial within a period of five (5) days after the service of the charges upon him or before a special court-martial within a period of three (3) days after the service of the charges upon him.



§ 12-64-508 - Governor may prescribe rules.

The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the Governor by regulations which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state, but which may not be contrary to or inconsistent with this code.



§ 12-64-509 - Unlawfully influencing action of court.

(a) No authority convening a general, special, or summary court-martial nor any other commanding officer or officer serving on the staff thereof may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or his functions in the conduct of the proceeding.

(b) No person subject to this code may attempt to coerce or by any unauthorized means influence the action of the court-martial or any other military tribunal or any member thereof in reaching the findings or sentence in any case or the action of any convening, approving, or reviewing authority with respect to his judicial acts.



§ 12-64-510 - Duties of trial and defense counsel.

(a) The trial counsel of a general or special court-martial shall prosecute in the name of the state and shall, under the direction of the court, prepare the record of the proceedings.

(b) (1) The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by him, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under this code.

(2) Should the accused have counsel of his own selection, the defense counsel and assistant defense counsel, if any, who were detailed shall, if the accused so desires, act as his associate counsel; otherwise, they shall be excused by the president of the court or the military judge.

(c) In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters as he feels should be considered in behalf of the accused on review including any objection to the contents of the record which he considers appropriate.

(d) (1) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by this code, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court.

(2) An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(e) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by this code, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.



§ 12-64-511 - Sessions -- Records of proceedings.

(a) Whenever a general or special court-martial deliberates or votes, only the members of the court may be present.

(b) After a general court-martial has finally voted on the findings, the court may request the military judge and the reporter to put the findings in proper form; and those proceedings shall be on the record.

(c) All other proceedings, including any consultation of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge if one is assigned to the case.



§ 12-64-512 - Continuances.

A court-martial may, for reasonable cause, grant a continuance to any party for such time and as often as may appear to be just.



§ 12-64-513 - Challenges.

(a) (1) Members of a general or special court-martial and the military judge of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court.

(2) The court shall determine the relevancy and validity of challenges for cause and may not receive a challenge to more than one (1) person at a time.

(3) Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(b) Each accused and the trial counsel is entitled to one (1) peremptory challenge, but the military judge may not be challenged except for cause.



§ 12-64-514 - Oaths.

(a) The military judge, interpreters, and, in general and special courts-martial, members, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

(b) Each witness before a military court shall be examined on oath or affirmation.



§ 12-64-515 - Pleas of the accused.

If an accused arraigned before a court-martial makes an irregular pleading, or enters a plea of guilty improvidently or through lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty shall be entered in the record and the court shall proceed as though he had pleaded not guilty.



§ 12-64-516 - Obtaining witnesses and other evidence.

(a) The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the Governor may prescribe.

(b) The military judge, the president of a court-martial, or a summary court officer may:

(1) Issue a warrant for the arrest of any accused person who, having been served with a warrant and copy of the charges, disobeys a written order by the convening authority to appear before the court;

(2) Issue subpoenas duces tecum and other subpoenas;

(3) Enforce by attachment the attendance of witnesses and the production of books and papers; and

(4) Sentence for refusal to be sworn or to answer as provided in actions before civil courts of the state.

(c) Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the state.



§ 12-64-517 - Depositions.

(a) (1) At any time after charges have been signed as provided herein, any party may take oral or written depositions unless an authority competent to convene a court-martial for the trial of those charges forbids it for good cause.

(2) If a deposition is to be taken before charges are referred for trial, such an authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

(b) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

(d) A duly authenticated deposition taken upon reasonable notice to the other parties so far as otherwise admissible under the rules of evidence may be read in evidence before any court-martial or in any proceeding before a court of inquiry if it appears:

(1) That the witness resides or is beyond the state in which the court-martial or court of inquiry is ordered to sit or beyond the distance of one hundred (100) miles from the place of trial or hearing;

(2) That the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) That the present whereabouts of the witness is unknown.



§ 12-64-518 - Issuance of process, subpoenas, etc.

(a) Military courts may issue all process and mandates necessary to carry into effect the powers vested in those courts.

(b) The courts may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records when the courts are sitting within the state and the witnesses, books, and records sought are also located.

(c) Such process and mandates may be issued by summary courts-martial or the president of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by regulations issued under this code.

(d) (1) All officers to whom such process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents.

(2) Except as otherwise specifically provided in this code, no such officer may demand or require payment of any fee or charge for receiving, executing, or returning such a process or mandate or for any service in connection therewith.

(e) Any sheriff, constable, jailer, marshal, or other civil officer named in this code, who shall neglect or refuse to obey, execute, or return the lawful warrant or other process of a military court or make a false return thereon, shall be guilty of a misdemeanor and in addition to the penalties attaching thereto, shall forfeit fifty dollars ($50.00) for each offense or neglect of duty, the money to be recovered in a civil action against the officer and his official sureties by the Attorney General for the benefit of the State Military Department Fund.



§ 12-64-519 - Refusal to appear or testify.

Any person not subject to this code is guilty of an offense against the state and may be punished in the same manner as if committed before civil courts of the state if he:

(1) Has been duly subpoenaed to appear as a witness or to produce books and reports before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the circuit court of the state; and

(3) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.



§ 12-64-520 - Contempt.

(a) A military court may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.

(b) The punishment may not exceed confinement for thirty (30) days or a fine of one hundred dollars ($100), or both.



§ 12-64-521 - Admissibility of records of courts of inquiry.

(a) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

(b) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(c) Such testimony may also be read in evidence before a court of inquiry or a military board.



§ 12-64-522 - Votes and rulings.

(a) (1) Voting by members of a general or special court-martial upon question of challenge, on the findings, and on the sentence shall be by secret written ballot.

(2) The junior member of the court shall in each case count the votes.

(3) The count shall be checked by the president who shall forthwith announce the result of the ballot to the members of the court.

(b) (1) The military judge of a general or special court-martial and the president of a special court-martial without a military judge shall rule upon interlocutory questions other than challenges arising during the proceedings.

(2) Any such ruling made by the military judge of a general or special court-martial who is a member of the bar of the state upon an interlocutory question of accused's sanity is final and constitutes the ruling of the court. However, the military judge or president may change the ruling at any time during the trial except a ruling on a motion for a finding of not guilty that was granted.

(3) Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in this code beginning with the junior in rank.

(c) Before a vote is taken on the findings, the military judge of a general or special court-martial and the president of a special court-martial without a military judge, in the presence of the accused and counsel, shall instruct the court as to the elements of the offense and charge the court:

(1) That the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused, and he must be acquitted;

(3) That if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) That the burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the state.



§ 12-64-523 - Convictions, sentences, etc. -- Number of votes required.

(a) No person may be convicted of an offense except by the concurrence of two-thirds (2/3) of the members present at the time the vote is taken.

(b) All sentences shall be determined by the concurrence of two-thirds (2/3) of the members present at the time that the vote is taken.

(c) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote.

(d) (1) A tie vote on a challenge disqualifies the member challenged.

(2) A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused.

(3) A tie vote on any other question is a determination in favor of the accused.



§ 12-64-524 - Announcement of action.

A court-martial shall announce its findings and sentence to the parties as soon as determined.



§ 12-64-525 - Record of trial.

(a) (1) Each court-martial shall keep a separate record of the proceedings of the trial of each case brought before it. The record shall be authenticated by the signature of the president and the military judge if one is assigned.

(2) If the record cannot be authenticated by either the president or the military judge by reason of his death, disability, or absence, it shall be signed by a member in lieu of him.

(3) If both the president and the military judge are unavailable, the record shall be authenticated by two (2) members.

(b) (1) A record of the proceedings of a trial in which the sentence adjudged includes a bad conduct discharge or is more than that which could be adjudged by a special court-martial shall contain a complete verbatim account of the proceedings and testimony before the court.

(2) All other records of trial shall contain such matter and be authenticated in such manner as the Governor may by regulation prescribe.

(c) (1) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.

(2) If a verbatim record of trial by general court-martial is not required by subdivision (b)(1) of this section, the accused may buy the record under such regulations as the Governor may prescribe.



§ 12-64-526 - Double jeopardy.

(a) No person may without his consent be tried a second time in any court of the state for the same offense.

(b) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(c) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.






Subchapter 6 - -- Sentencing

§ 12-64-601 - Cruel and unusual punishments prohibited.

(a) Punishment by flogging or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this code.

(b) The use of irons, single or double, except for the purpose of safe custody, is prohibited.



§ 12-64-602 - Maximum limits.

The punishment which a court-martial may direct for an offense may not exceed limits prescribed by this code.



§ 12-64-603 - Sentence of dismissal, dishonorable discharge, etc.

(a) A dishonorable discharge, bad conduct discharge, or dismissal shall not be adjudged by any court-martial unless a complete record of the proceedings and testimony before the court has been made.

(b) No sentence of dismissal or dishonorable discharge may be executed until it is approved by the Governor.



§ 12-64-604 - Effective date of sentences.

(a) (1) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority.

(2) No forfeiture may extend to any pay or allowance accrued before that date.

(b) (1) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial but periods during which the sentence to confinement is suspended shall be excluded in computing the service of the term of confinement.

(2) Regulations prescribed by the Governor may provide that sentences of confinement may not be executed until approved by designated officers.

(c) All other sentences of courts-martial are effective on the date ordered executed.



§ 12-64-605 - Execution or suspension of sentence.

Except as otherwise provided, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved by him. He shall approve the sentence or such part, amount, or commuted form of the sentence as he sees fit and may suspend the execution of the sentence as approved by him.



§ 12-64-606 - Execution of confinement.

(a) A sentence of confinement adjudged by a military court, whether or not the sentence includes a discharge or dismissal and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the organized militia or in any jail, penitentiary, or prison designated for that purpose.

(b) Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of the state or of any political subdivision thereof.

(c) The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(d) The keepers, officers, and wardens of city or county jails and of other jails, penitentiaries, or prisons designated by the Governor, or by such person as he may authorize shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law.



§ 12-64-607 - Execution of process and sentence.

(a) In the organized militia not in federal service, the processes and sentences of its courts-martial when issued shall be executed by the civil officers prescribed by the laws of the state.

(b) When the sentence of a court-martial adjudges confinement and the reviewing authority has approved the sentence in whole or in part, the reviewing authority or the commanding officer for the time being, as the case may be, shall issue a warrant of commitment to the sheriff of the county in which the court-martial was held directing the sheriff to take the body of the person so sentenced and confine him in the county jail of the county for the period named in the sentence, as approved, or until he may be directed to release him for proper authority. The confinement shall be carried out as prescribed for confinement in jail by the code of criminal procedure of this state.



§ 12-64-608 - General or special court-martial -- Authorized sentence after declaration of war prior to jurisdiction of United States Code of Military Justice.

A general or special court-martial convened for the trial of a person charged with committing an offense after the declaration of a war or national emergency and before the time when he is brought under the jurisdiction of the United States Uniform Code of Military Justice, 10 U.S.C. § 801 et seq., may, upon conviction, adjudge such punishment as may be appropriate except that it may not exceed that authorized for a similar offense by the United States Uniform Code of Military Justice.



§ 12-64-609 - Fines and forfeitures.

(a) Fines may be paid to a military court or to an officer executing its process.

(b) (1) The amount of a fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due him, until the fine is liquidated.

(2) Any sum so deducted shall be turned in to the military court which imposed the fine and shall be paid over by the officer receiving it in like manner as provided for other fines and moneys collected under a sentence of a summary court-martial.

(c) (1) Notwithstanding any other law, a fine or penalty imposed by a military court upon an officer or enlistee shall be paid by the officer collecting it within thirty (30) days to the Treasurer of State of Arkansas and shall become a part of, be credited to, and be spent from, the State Military Department Fund.

(2) The Treasurer of State shall then report the amount thereof to the Adjutant General and shall pay it over in appropriate warrant.

(d) If a punishment of fine or forfeiture of an amount of base pay and allowance is imposed by a court-martial, the amount of the fine or forfeiture shall apply to any type or category of pay and allowances then due or becoming due on or after the date that the punishment is imposed before any deduction, withholding, assignment, previous forfeiture, or collection from the pay and allowances, and to any pay and allowances accrued before that date.






Subchapter 7 - -- Review of Courts-Martial

§ 12-64-701 - Initial action on the record.

After a trial by court-martial, the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or by the Governor.



§ 12-64-702 - General court-martial records.

The convening authority shall refer the record of each general court-martial to the State Judge Advocate, who shall submit his written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.



§ 12-64-703 - Reconsideration and revision.

(a) If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

(b) (1) Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action.

(2) In no case, however, may the record be returned:

(A) For reconsideration of a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty;

(B) For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code; or

(C) For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.



§ 12-64-704 - Review of records -- Disposition.

(a) If the convening authority is the Governor, his action on the review of any record of trial is final.

(b) In all other cases not covered by subsection (a) of this section, if the sentence of a special court-martial as approved by the convening authority includes a bad-conduct discharge, whether or not suspended, the entire record shall be sent to the appropriate staff judge advocate or legal officer of the state force concerned to be reviewed in the same manner as a record of trial by general court-martial. The record and the opinion of the staff judge advocate or legal officer shall then be sent to the State Judge Advocate for review.

(c) All other special and summary court-martial records shall be sent to the judge advocate or legal officer of the appropriate force of the organized militia and shall be acted upon, transmitted, and disposed of as may be prescribed by regulations prescribed by the Governor.

(d) (1) The State Judge Advocate shall review the record of trial in each case sent to him for review.

(2) The State Judge Advocate shall take final action in any case reviewable by him.

(3) In a case reviewable by the State Judge Advocate under this section, the State Judge Advocate may act only with respect to the findings and sentence as approved by the convening authority.

(e) If the final action of the court-martial has resulted in an acquittal of all charges and specifications, the opinion of the State Judge Advocate shall be limited to questions of jurisdiction.

(f) (1) He may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and determines, on the basis of the entire record, should be approved.

(2) In considering the record, he may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.

(g) (1) If the State Judge Advocate sets aside the findings and sentence, he may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing.

(2) If he sets aside the findings and sentence and does not order a rehearing, he shall order that the charges be dismissed.

(3) In a case reviewable by the State Judge Advocate under this section, he shall instruct the convening authority to act in accordance with his decision on the review.

(4) If he has ordered a rehearing but the convening authority finds a rehearing impracticable, he may dismiss the charges.

(h) (1) The State Judge Advocate may order one (1) or more boards of review, each composed of not less than three (3) commissioned officers of the organized militia, each of whom must be a member of the bar of the highest court of the state.

(2) Each board of review shall review the record of any trial by special court-martial, including a sentence to a bad conduct discharge, referred to it by the State Judge Advocate.

(3) Boards of review have the same authority on review as the State Judge Advocate has under this section.



§ 12-64-705 - Approval by convening authority.

In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.



§ 12-64-706 - Error of law -- Lesser included offense.

(a) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense.



§ 12-64-707 - Rehearings.

(a) (1) If the convening authority disapproves the findings and sentence of a court-martial he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing.

(2) In such a case he shall state the reasons for disapproval.

(3) If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges.

(b) (1) Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case.

(2) Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial; and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings or unless the sentence prescribed for the offense is mandatory.



§ 12-64-708 - Change in sentence.

(a) A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

(b) The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.



§ 12-64-709 - Vacation of suspension of sentence.

(a) (1) Before the vacation of the suspension of a special court-martial sentence which as approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation.

(2) The probationer shall be represented at the hearing by counsel if he so desires.

(3) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the Governor in cases involving a general court-martial sentence and to the commanding officer of the force of the organized militia of which the probationer is a member in all other cases covered by subsection (a) of this section.

(4) If the Governor or commanding officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

(b) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.



§ 12-64-710 - Review counsel.

(a) Upon the final review of a sentence of a general court-martial or of a sentence to a bad-conduct discharge, the accused has the right to be represented by counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate.

(b) Upon the request of an accused entitled to be so represented, the State Judge Advocate shall appoint a lawyer who is a member of the organized militia and who has the qualifications prescribed in this code, if available, to represent the accused before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate, in the review of cases specified in subsection (a) of this section.

(c) If provided by him, an accused entitled to be so represented may be represented by civilian counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate.



§ 12-64-711 - Finality of proceedings, findings, and sentences.

(a) The proceedings, findings, and sentences of courts-martial as reviewed and approved, as required by this code, and all dismissals and discharges carried into execution under sentences by courts-martial following review and approval, as required herein, are final and conclusive.

(b) Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state, subject only to action upon a petition for a new trial as provided herein.



§ 12-64-712 - Petition for a new trial.

At any time within two (2) years after approval by the convening authority of a court-martial sentence which extends to dismissal, dishonorable or bad-conduct discharge, the accused may petition the Governor for a new trial on ground of newly discovered evidence or fraud on the court-martial.



§ 12-64-713 - New trial -- Effect on sentence.

(a) Under such regulations as the Governor may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.

(b) If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.

(c) (1) If a previously executed sentence of dismissal is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as in the opinion of the Governor that former officer would have attained had he not been dismissed.

(2) The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization.

(3) All times between the dismissal and the reappointment shall be considered as service for all purposes.



§ 12-64-714 - Appeal to Supreme Court or Court of Appeals.

(a) When an accused has exhausted all of his rights of review within the organized militia, he may appeal the conviction and sentence of a court-martial to the Supreme Court or, if Supreme Court Rules provide, to the Court of Appeals.

(b) The proceedings for an appeal shall be initiated by filing a notice of appeal with the State Adjutant General. The notice of appeal shall be served on the State Adjutant General personally or by certified mail. It shall be unnecessary to serve other parties. Any appeal shall be filed with the State Adjutant General no more than thirty (30) days after the effective date of the sentence under § 12-64-604.

(c) The record of any court-martial conviction and sentence appealed shall be lodged in the office of the clerk of the court within the time prescribed by law or court rule for filing an appeal of a criminal conviction in a circuit court in this state, and not thereafter, and only after the party appealing has paid to the Adjutant General the costs for preparation of the transcript and to the court clerk the filing costs.

(d) In all cases of appeal to the Supreme Court or Court of Appeals, the appeal shall be taken on the record in the case, consisting of pertinent documents and papers, any transcript of evidence, and the findings and orders. The appellate jurisdiction of the Supreme Court and Court of Appeals shall extend only to questions of law, as in criminal cases appealed from the circuit courts.

(e) Upon request of the defendant, the State Judge Advocate may appoint an attorney having the qualifications prescribed in § 12-64-410(c) to represent the defendant in the appeal of his court-martial conviction and sentence to the Supreme Court or Court of Appeals.

(f) Indigent defendants shall have the same right to appointed appellate defense counsel as accused persons not in the military. On an appeal, the state shall be represented by the Attorney General or his designee.






Subchapter 8 - -- Punitive Articles

§ 12-64-801 - Persons to be tried or punished.

No person may be tried or punished for any offense provided for in this code, unless it was committed while he was in a duty status.



§ 12-64-802 - Principals.

Any person subject to this code is a principal, if he:

(1) Commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2) Causes an act to be done which if directly performed by him, would be punishable by this code.



§ 12-64-803 - Accessory after the fact.

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a court-martial may direct.



§ 12-64-804 - Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.



§ 12-64-805 - Attempts.

(a) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

(b) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.



§ 12-64-806 - Conspiracy.

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one (1) or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.



§ 12-64-807 - Solicitation.

(a) Any person subject to this code who solicits or advises another or others to desert or mutiny shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, he shall be punished as a court-martial may direct.

(b) Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but if the offense solicited or advised is not committed, he shall be punished as a court-martial may direct.



§ 12-64-808 - Fraudulent or unlawful enlistment, appointment, or separation.

(a) Any person shall be punished as a court-martial may direct if he:

(1) Procures his own enlistment or appointment in the organized militia by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) Procures his own separation from the organized militia by knowingly false representation or deliberate concealment as to his eligibility for that separation.

(b) Any person subject to this code who effects an enlistment or appointment in or a separation from the organized militia of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.



§ 12-64-809 - Desertion.

(a) Any member of the organized militia is guilty of desertion if he:

(1) Without authority goes or remains absent from his unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) Quits his unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important services; or

(3) Without being regularly separated from one (1) of the forces of the organized militia enlists or accepts an appointment in the same or another one of the forces of the organized militia without fully disclosing the fact that he has not been regularly separated.

(b) Any commissioned officer of the organized militia who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(c) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.



§ 12-64-810 - Absence without leave.

Any person subject to this code shall be punished as a court-martial may direct if he, without authority:

(1) Fails to go to his appointed place of duty at the time prescribed;

(2) Goes from that place; or

(3) Absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed.



§ 12-64-811 - Missing movement.

Any person subject to this code who through neglect or design misses the movement of a military unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.



§ 12-64-812 - Contempt towards officials.

Any person subject to this code who uses contemptuous words against the President, the Governor, the General Assembly, or the governor or legislature of any state, territory, commonwealth, or possession wherein that person may be serving shall be punished as a court-martial may direct.



§ 12-64-813 - Disrespect towards superior commissioned officer.

Any person subject to this code who behaves with disrespect towards his superior commissioned officer shall be punished as a court-martial may direct.



§ 12-64-814 - Assault generally.

Any person subject to this code who attempts, or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated is guilty of assault and shall be punished as a court-martial may direct.



§ 12-64-815 - Assaulting or willfully disobeying superior commissioned officer.

Any person subject to this code shall be punished as a court-martial may direct if he:

(1) Strikes his superior commissioned officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office; or

(2) Willfully disobeys a lawful command of his superior commissioned officer.



§ 12-64-816 - Insubordinate conduct towards any noncommissioned officer.

Any enlisted member shall be punished as a court-martial may direct if he:

(1) Strikes or assaults a noncommissioned officer while that noncommissioned officer is in the execution of his office;

(2) Willfully disobeys the lawful order of a noncommissioned officer; or

(3) Treats with contempt or is disrespectful in language or deportment towards a noncommissioned officer while that noncommissioned officer is in the execution of his office.



§ 12-64-817 - Failure to obey order or regulation.

Any person subject to this code shall be punished as a court-martial may direct if he:

(1) (A) Violates or fails to obey any lawful order or regulation. A lawful order or regulation is a written, electronic, nonverbal or oral communication by a member of the armed forces acting within the scope of official military duties regarding instruction, decision, rule, judgment, directive, procedure, statement or command, and which primarily affects the action, organization, training, good order, discipline, property, welfare, administration, operation, and procedure of the armed forces.

(B) Lawful orders and regulations shall not be subject to the requirements of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(2) Having knowledge of any other lawful order issued by a member of the organized militia, which it is his duty to obey, fails to obey the order or;

(3) Is derelict in the performance of his duties.



§ 12-64-818 - Cruelty and maltreatment.

Any person subject to this code who is guilty of cruelty toward or oppression or maltreatment of any person subject to his orders shall be punished as a court-martial may direct.



§ 12-64-819 - Mutiny or sedition.

(a) (1) Any person subject to this code is guilty of mutiny if he, with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance;

(2) Any person subject to this code is guilty of sedition if he, with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority;

(3) Any person subject to this code is guilty of a failure to suppress or report a mutiny or sedition if he fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.



§ 12-64-820 - Resistance, break of arrest, and escape.

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct.



§ 12-64-821 - Releasing prisoner without proper authority.

Any person subject to this code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.



§ 12-64-822 - Unlawful detention of another.

Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.



§ 12-64-823 - Noncompliance with procedural rules.

Any person subject to this code shall be punished as a court-martial may direct if he:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2) Knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused.



§ 12-64-824 - Misbehavior before the enemy.

Any person subject to this code shall be punished as a court-martial may direct if he, before or in the presence of the enemy:

(1) Runs away;

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his duty to defend;

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) Casts away his arms or ammunition;

(5) Is guilty of cowardly conduct;

(6) Quits his place of duty to plunder or pillage;

(7) Causes false arms in any command, unit, or place under control of the armed forces of the United States or the organized militia;

(8) Willfully fails to do his utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his duty so to encounter, engage, capture, or destroy; or

(9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to this state, or to any other state, when engaged in battle.



§ 12-64-825 - Subordinate compelling surrender.

Any person subject to this code who compels or attempts to compel the commander of any force of the organized militia of this state, or of any other state, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.



§ 12-64-826 - Improper use of countersign.

Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign, a different parole or countersign from that which, to his knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.



§ 12-64-827 - Captured or abandoned property.

(a) All persons subject to this code shall secure all public property taken from the enemy for the service of the State of Arkansas or the United States and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(b) Any person subject to this code shall be punished as a court-martial may direct if he:

(1) Fails to carry out the duties prescribed in subsection (a) of this section;

(2) Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself; or

(3) Engages in looting or pillaging.



§ 12-64-828 - Aiding the enemy.

Any person subject to this code shall be punished as a court-martial may direct if he:

(1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds an intercourse with the enemy, either directly or indirectly.



§ 12-64-829 - Misconduct as a prisoner.

Any person subject to this code shall be punished as a court-martial may direct if he, while in the hands of the enemy in time of war:

(1) For the purpose of securing favorable treatment by his captors, acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of other of whatever nationality held by the enemy as civilian or military prisoners; or

(2) While in a position of authority over such persons, maltreats them without justifiable cause.



§ 12-64-830 - False official statements.

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.



§ 12-64-831 - Misuse of military property.

Any person subject to this code shall be punished as a court-martial may direct if, without proper authority, he:

(1) Sells or otherwise disposes of;

(2) Willfully or through neglect damages, destroys, or loses; or

(3) Willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of;

any military property of the United States or of the state.



§ 12-64-832 - Misuse of nonmilitary property.

Any person subject to this code who, while in a duty status, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.



§ 12-64-833 - Improper hazarding of vessel.

(a) Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the organized militia shall be punished as a court-martial may direct.

(b) Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the organized militia shall be punished as a court-martial may direct.



§ 12-64-834 - Drunken or reckless driving.

Any person subject to this code who operates any vehicle while under the influence of intoxicants or drugs, or in a reckless or wanton manner, shall be punished as a court-martial may direct.



§ 12-64-835 - Misbehavior while at post.

Any person subject to this code who is found drunk on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, shall be punished as a court-martial may direct.



§ 12-64-836 - Dueling or fighting.

Any person subject to this code who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority shall be punished as a court-martial may direct.



§ 12-64-837 - Malingering.

Any person subject to this code shall be punished as a court-martial may direct if he, for the purpose of avoiding work, duty, or service in the organized militia:

(1) Feigns illness, physical disablement, mental lapse, or derangement; or

(2) Intentionally inflicts self-injury.



§ 12-64-838 - Riot or breach of peace.

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.



§ 12-64-839 - Provoking speeches or gestures.

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.



§ 12-64-840 - Perjury.

Any person subject to this code who in a judicial proceeding or in a course of justice conducted under this code willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.



§ 12-64-841 - Frauds against the government.

Any person subject to this code shall, upon conviction, be punished as a court-martial may direct if he:

(1) Knowing it to be false or fraudulent makes any claim against the United States, the state or any officer thereof; or presents to any person in the civil or military service thereof, for approval or payment, any claim against the United States, the state or any officer thereof;

(2) For the purpose of obtaining approval, allowance, or payment of any claim against the United States, the state or any officer thereof makes or uses any writing or other paper knowing it to contain any false or fraudulent statements; makes any oath to any fact or to any writing or other paper knowing the oath to be false; or forges or counterfeits any signature upon any writing or other paper or uses any such signature knowing it to be forged or counterfeited;

(3) Having charge, possession, custody, or control of any money or other property of the United States or the state, furnished or intended for the armed forces of the United States or the organized militia or any force thereof, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate or receipt; or

(4) Being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the organized militia or any force thereof, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state.



§ 12-64-842 - Stealing goods of not more than thirty-five dollars' value.

Any person subject to this code who wrongfully and fraudulently takes and carries away the personal goods of another, of the value of not more than thirty-five dollars ($35.00), with intent to steal it, shall be punished as a court-martial may direct.



§ 12-64-843 - Conduct unbecoming an officer and a gentleman.

Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.



§ 12-64-844 - General article -- Offenses cognizable by courts-martial.

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the organized militia, all conduct of a nature to bring discredit upon the organized militia, and crimes and offenses not capital, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court.



§ 12-64-845 - Sexual misconduct.

(a) Any person subject to this code who attempts or offers to cause bodily harm to another person through sexual contact with unlawful force, abuse of authority, or violence is guilty of sexual misconduct and shall be punished as a court-martial may direct.

(b) Whether the attempt or offer with or without consent is consummated does not affect the conduct prescribed under this section.



§ 12-64-846 - Sexual harassment.

Any person subject to this code shall be punished as a court-martial may direct if he:

(1) Engages in behavior that involves unwelcome sexual advances;

(2) Requests sexual favors; or

(3) Engages in other verbal or physical conduct of a sexual nature if:

(A) Submission to or rejection of the conduct is made either explicitly or implicitly a term or condition of a person's job, pay, or career;

(B) Submission to or rejection of the conduct by a person is used as a basis for career or employment decisions affecting that person; or

(C) The conduct has the purpose or effect of unreasonably interfering with a person's work performance or creates an intimidating, hostile, or offensive working environment.



§ 12-64-847 - Use or possession of a controlled substance.

(a) As used in this section, "controlled substance" means:

(1) Amphetamine;

(2) Cocaine;

(3) Heroin;

(4) Lysergic acid diethylamide;

(5) Marijuana;

(6) Methamphetamine;

(7) Opium;

(8) Phencyclidine;

(9) Barbituric acid, including phenobarbital and secobarbital; or

(10) Any substance that is included in Schedules I through VI established by the Controlled Substances Act of 1970, 21 U.S.C. § 812, or the Uniform Controlled Substances Act, § 5-64-101 et seq.

(b) A person subject to this code who wrongfully uses, is under the influence of, or possesses a controlled substance shall be punished as a court-martial may direct.

(c) A person subject to this code who wrongfully possesses the metabolites of a controlled substance in his or her blood or urine shall be punished as a court-martial may direct.









Chapter 65-74 - [Reserved.]

[Reserved]






Subtitle 5 - Emergency Management

Chapter 75 - Arkansas Emergency Services Act of 1973

Subchapter 1 - -- General Provisions

§ 12-75-101 - Title.

This chapter may be cited as the Arkansas Emergency Services Act of 1973.



§ 12-75-102 - Policy and purposes.

(a) Because of the existing and increasing possibility of the occurrence of a major emergency or a disaster of unprecedented size and destructiveness resulting from enemy attack, natural or human-caused catastrophes, or riots and civil disturbances and in order to ensure that this state will be prepared to deal with such contingencies in a timely, coordinated, and efficient manner and generally to provide for the common defense and protect the public peace, health, safety and preserve the lives and property of the state, it is found and declared to be necessary to:

(1) Create from the present Office of Emergency Services and current adjunct offices the Arkansas Department of Emergency Management and authorize and direct the creation of comparable local organizations within the political subdivisions of the state;

(2) Confer upon the Governor and upon the executive heads of the political subdivisions of the state the emergency powers provided herein;

(3) Provide for the rendering of mutual aid among the political subdivisions of the state and with other states and to cooperate with the federal government with respect to carrying out emergency management functions;

(4) Direct the establishment of emergency management liaison offices within each state department and agency with an emergency management role or responsibility; and

(5) Provide for workers' compensation benefits for emergency management workers performing emergency management operations.

(b) It is further declared to be the purpose of this chapter and the policy of the state to authorize and provide for a disaster management system embodying all aspects of predisaster preparedness and post-disaster response by requiring all:

(1) State and local government offices to coordinate emergency management activities through the department in order to coordinate personnel, equipment, and resources for the most effective and economical use; and

(2) Emergency management-related functions of this state be coordinated to the maximum extent with comparable functions of the federal government, including its various departments and agencies, with other states and localities, and with private agencies of every type, to the end that the most effective preparation and use may be made of the state and national personnel, resources, and facilities for dealing with any disaster that may occur.

(c) (1) The protection of lives and property is the responsibility of all levels of government.

(2) Except as noted in this chapter, county and municipal governments bear primary responsibility for initial actions and activities related to disaster preparedness, response, and recovery for the county and the municipalities in the county through their local offices of emergency management, with support from the department.

(d) (1) (A) When events have exceeded, or will exceed, local government's ability to respond or recover without state assistance, the chief executive officer shall declare a local state of disaster or emergency as prescribed in this chapter to signify his or her intent to request resources of the state or federal government, or both.

(B) Where time constraints are critical to the saving of lives and property, the local chief executive officer may verbally declare a local state of disaster or emergency to the Director of the Arkansas Department of Emergency Management, to be followed by a written declaration as soon aspracticable.

(2) (A) Only upon such declaration may the resources of the state be provided, and then may the state request that the assistance and resources of the federal government be provided, unless and except where the magnitude of the disaster is of such severity that the functions of local government have ceased or the chief executive officer of the municipal or county government, or both, and his or her designated successor have become incapacitated.

(B) Under such conditions the Governor may declare a state of disaster or emergency on behalf of the specified local jurisdiction and direct emergency functions until such time as local government is restored.



§ 12-75-103 - Definitions.

As used in this chapter:

(1) "Chief executive" means a head of government, the Governor, a county judge, and a mayor or city manager of incorporated places, dependent on the form and level of government;

(2) "Disaster" means any tornado, storm, flood, high water, earthquake, drought, fire, radiological incident, air or surface-borne toxic or other hazardous material contamination, or other catastrophe, whether caused by natural forces, enemy attack, or any other means which:

(A) In the determination of the Governor or the Director of the Arkansas Department of Emergency Management or his or her designee is or threatens to be of sufficient severity and magnitude to warrant state action or to require assistance by the state to supplement the efforts and available resources of local governments and relief organizations in alleviating the damage, loss, hardship, or suffering caused thereby, and with respect to which the chief executive of any political subdivision in which the disaster occurs or threatens to occur certifies the need for state assistance and gives assurance of the local government for alleviating the damage, loss, hardship, or suffering resulting from such disaster; or

(B) (i) Results in an interruption in the delivery of utility services when emergency declarations are required and when delays in obtaining an emergency declaration from the Governor or the director or his or her designee would hamper and delay restoration of utility service.

(ii) In those instances, the Governor or the director or his or her designee may make such emergency determination subsequent to the initiation of the restoration work;

(3) "Emergency jurisdiction" means any one (1) of the seventy-five (75) counties or specified local offices of emergency management or interjurisdictional offices of emergency management in the state;

(4) (A) "Emergency management" means disaster or emergency preparedness, mitigation, response, recovery, and prevention by state and local governments other than functions for which military forces are primarily responsible to prevent, minimize, and repair injury and damage resulting from major emergencies or from disasters caused by enemy attack, domestic or foreign terrorist attacks, natural causes, human-made catastrophes, or civil disturbances.

(B) These functions include, without limitation:

(i) Fire fighting;

(ii) Law and order;

(iii) Medical and health;

(iv) Rescue;

(v) Engineering;

(vi) Warning;

(vii) Communications;

(viii) Radiological, chemical, biological, or other special material identification, measurement, and decontamination;

(ix) Evacuation or relocation of persons from stricken areas;

(x) Emergency social services such as housing, feeding, and locator services;

(xi) Emergency transportations;

(xii) Plant protection;

(xiii) Damage assessment and evaluation;

(xiv) Temporary restoration of public facilities;

(xv) Emergency restoration of publicly owned utilities, or privately owned utilities serving the public good;

(xvi) Debris clearance;

(xvii) Hazard vulnerability and capability analysis; and

(xviii) Other functions related to the protection of the people and property of the state, together with all other activities necessary or incidental to the preparedness, mitigation, response, recovery, and prevention for all the functions in this subdivision (4)(B);

(5) "Emergency management requirements" means specific actions, activities, and accomplishments required for funding of state offices of emergency management or established local offices of emergency management, or both, under applicable state and federal emergency management program guidance and regulations;

(6) "Emergency management standards" means standards of training, education, and performance established by the director for employees of the state offices of emergency management and established local offices of emergency management designed to ensure competency and professionalism and to determine minimum qualifications for the receipt of federal or state emergency management funding, or both;

(7) (A) "Emergency responder" means any paid or volunteer person or entity:

(i) With special skills, qualifications, training, knowledge, or experience in the public or private sectors that would be beneficial to an emergency jurisdiction in an emergency declared under § 12-75-108 or training exercises authorized by the United States Department of Homeland Security, the Arkansas Department of Emergency Management, or an emergency jurisdiction; and

(ii) Who is:

(a) Requested by a participating emergency jurisdiction to respond or assist with a declared emergency or with authorized training exercises;

(b) Authorized to respond or assist a participating emergency jurisdiction with a declared emergency or with authorized training exercises; or

(c) Both requested and authorized to respond or assist a participating emergency jurisdiction with a declared emergency or with authorized training exercises.

(B) An emergency responder may include, without limitation, the following types of personnel:

(i) Law enforcement officers;

(ii) Firefighters;

(iii) Hazardous material response personnel;

(iv) Decontamination response personnel;

(v) Certified bomb technicians;

(vi) Emergency medical services personnel;

(vii) Physicians;

(viii) Nurses;

(ix) Public health personnel;

(x) Emergency management personnel;

(xi) Public works personnel;

(xii) Members of community emergency response teams;

(xiii) Emergency personnel of nongovernmental organizations; and

(xiv) Persons with specialized equipment operations skills or training or any other skills valuable to responding or assisting a participating emergency jurisdiction with a declared emergency or with authorized training exercises;

(C) "Emergency responder" includes any full-time or part-time paid, volunteer, or auxiliary employee of the state, another state, a territory, a possession, the District of Columbia, the federal government, any neighboring country, or any political subdivision thereof, or of any agency or organization performing emergency management services at any place in this state subject to the order or control of, or pursuant to, a request of the state government or any political subdivision;

(8) "Governing body" means a county quorum court, a city council, and a city board of directors;

(9) (A) "Hazard mitigation assistance" means funds and programs to correct, alleviate, or eliminate a condition or situation which poses a threat to life, property, or public safety from the effects of a disaster.

(B) Hazard mitigation assistance may include, but is not limited to, raising, replacing, removing, rerouting, or reconstructing existing public facilities such as roads, bridges, buildings, equipment, drainage systems, or other public or private nonprofit property, as defined in the Disaster Relief Act of 1974, 38 U.S.C. § 3720 and 42 U.S.C. § 5121 et seq.;

(10) "Individual assistance" means funds and programs to provide for the immediate needs, including, but not limited to, food, clothing, and shelter for individuals and families;

(11) (A) "Interjurisdictional agreement" means a mutual agreement between two (2) or more established local offices of emergency management that is approved by executive order of the Governor in accordance with this chapter to merge, integrate, or otherwise combine the functions of the respective established local offices of emergency management for more effective, economical, and efficient use of available personnel and resources.

(B) An interjurisdictional agreement shall include specific provisions addressing the appointment, funding, administration, and operational control of the emergency management coordinator and staff of the interjurisdictional office of emergency management;

(12) "Interjurisdictional office of emergency management" means an office of emergency management formed by two (2) or more local offices of emergency management under an interjurisdictional agreement;

(13) "Local office of emergency management" means a county or municipal office of emergency management created and established in accordance with the provisions of this chapter to perform local emergency management functions within the existing political subdivisions of the state;

(14) "Major emergency" means a condition which requires the activation of emergency response at the state or local levels, either in anticipation of a severe disaster such as an imminent enemy attack, potential civil disturbance, forecast major natural or human-caused disaster, or actual onset of conditions requiring the use of such forces which exceed the day-to-day response and activities of such forces and requires the coordinating of a complement of local, state, federal, or volunteer organizations;

(15) (A) (i) "Operational control" means the assigning of missions and the exercising of immediate command and overall management of all resources committed by state or local government to a disaster operation or major emergency.

(ii) Unless otherwise delegated by executive order, the chief executive of the state or local governments, the director, or head of the local office of emergency management as the chief executive's direct representative will exercise operational control of the occurrence and assign missions.

(B) Each agency, department, or organization will exercise control and authority over its personnel and resources to accomplish the assigned mission.

(C) (i) Each agency, department, or organization will coordinate activities through the department or local office of emergency management exercising operational control of the occurrence.

(ii) Operational control does not imply, nor is it intended to include, administrative management, which will remain with the parent organization;

(16) "Participating emergency jurisdiction" means an emergency jurisdiction participating in the statewide mutual aid system established in § 12-75-119;

(17) "Political subdivision" means all duly formed and constituted governing bodies created and established under the authority of the Arkansas Constitution and laws of this state;

(18) "Public assistance" means funds and programs to make emergency repairs or restoration of public facilities, to include, but not be limited to, publicly owned or maintained facilities such as roads, streets, bridges, utilities, schools, and other structures and facilities;

(19) (A) "Public safety agency" means an agency of the State of Arkansas or a functional division of a political subdivision that provides firefighting and rescue, natural or human-caused disaster or major emergency response, law enforcement, and ambulance or emergency medical services.

(B) State offices of emergency management and local offices of emergency management are considered in the context and definition of public safety agencies for performance or coordination of functions defined as emergency management to the extent necessary for mitigation of, planning for, response to, and recovery from disasters or major emergencies;

(20) "Public safety officer" means those positions of state offices of emergency management and local offices of emergency management approved by the director in state and local staffing patterns and authorized by him or her to perform or coordinate emergency management functions to the extent necessary for mitigation of, planning for, response to, recovery from, or prevention of disasters or major emergencies within limitations of this chapter;

(21) "Response assistance" means funds to defray the costs of response to an emergency that does not necessarily result in a disaster of the magnitude and scope described in this section, but which requires the deployment and utilization of state and local government and private emergency personnel, equipment, and resources to protect and preserve lives and property and for the welfare of the citizens of Arkansas; and

(22) "Utility services" means the transmission of communications or the transmission, distribution, or delivery of electricity, water, or natural gas for public use.



§ 12-75-104 - Scope of chapter -- Limitations.

Nothing in this chapter shall be construed to:

(1) Interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by this chapter or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health and safety;

(2) (A) Interfere with dissemination of news or comment on public affairs.

(B) However, any communications facility or organization, including, but not limited to, radio and television stations, wire services, and newspapers may be required to transmit or print public service messages furnishing information or instructions in connection with a disaster emergency;

(3) (A) Affect the jurisdiction or responsibilities of units of the armed forces of the United States or of any personnel thereof, when on active duty, or the day-to-day operations of law enforcement agencies or firefighting forces.

(B) However, state, local, and interjurisdictional disaster or emergency operations plans shall place emphasis upon maximum utilization of forces available for performance of functions related to disaster and major emergency occurrences; or

(4) Limit, modify, or abridge the authority of the Governor to proclaim martial law or of the Governor or chief executive of a political subdivision to exercise any other powers vested in him or her under the Arkansas Constitution or statutes or common law of this state independent of, or in conjunction with, any provision of this chapter.



§ 12-75-106 - Enforcement.

(a) Each state office of emergency management and local office of emergency management and the officers of each state office of emergency management and local office of emergency management shall execute and enforce such orders, rules, and regulations as may be made by the Governor under authority of this chapter.

(b) Each state office of emergency management and local office of emergency management shall make available for inspection at its office all orders, rules, and regulations made by the Governor or made under his or her authority.



§ 12-75-107 - Declaration of disaster emergencies.

(a) (1) A disaster emergency shall be declared by executive order or proclamation of the Governor if he or she finds a disaster has occurred or that the occurrence or the threat of disaster is imminent.

(2) When time is critical because of rapidly occurring disaster emergency events, the Governor may verbally declare for immediate response and recovery purposes until the formalities of a written executive order or proclamation can be completed in the prescribed manner.

(b) (1) The state of disaster emergency shall continue until:

(A) The Governor finds that the threat or danger has passed and terminates the state of disaster emergency by executive order or proclamation; or

(B) The disaster has been dealt with to the extent that emergency conditions no longer exist and the employees engaged in the restoration of utility services have returned to the point of origin.

(2) No state of disaster emergency may continue for longer than sixty (60) days unless renewed by the Governor.

(c) (1) The General Assembly by concurrent resolution may terminate a state of disaster emergency at any time.

(2) Thereupon, the Governor shall issue an executive order or proclamation ending the state of disaster emergency.

(d) (1) All executive orders or proclamations issued under this section shall indicate the nature of the disaster, the area or areas threatened, and the conditions which have brought it about or which make possible termination of the state of disaster emergency.

(2) In the case of a disaster, each provider of utility services whose services were interrupted shall prepare a report describing:

(A) The type of disaster emergency;

(B) The duration of the disaster emergency, which includes the time the utility personnel is dispensed to the work site and returns to the personnel's point of origin; and

(C) The personnel utilized in responding to the disaster emergency.

(e) An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster prevent or impede, filed promptly with the Secretary of State.

(f) An executive order or proclamation of a state of disaster emergency shall activate the disaster response and recovery aspects of the state, local, and interjurisdictional disaster emergency plans applicable to the political subdivision or area in question and be authority for the deployment and use of any forces to which the plan or plans apply and for use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to this chapter or any other provision of law relating to disaster emergencies.



§ 12-75-108 - Local disaster emergencies -- Declaration.

(a) (1) A local disaster emergency may be declared only by the chief executive or his or her designee of a political subdivision.

(2) If time is critical because of a rapidly occurring disaster emergency event, the chief executive verbally may declare a local disaster emergency for immediate response and recovery purposes until the formalities of a written declaration can be completed in the prescribed manner.

(3) A declaration of a local disaster emergency shall not be continued or renewed for a period in excess of one hundred twenty (120) days except by or with the consent of the governing body of the political subdivision.

(4) Any order or proclamation declaring, continuing, or terminating a local disaster emergency shall be given prompt and general publicity and shall be filed promptly with the city or county clerk, as applicable.

(b) (1) The effect of a declaration of a local disaster emergency is to activate the response and recovery aspects of any and all applicable local or interjurisdictional disaster emergency plans and to authorize the furnishing of aid and assistance thereunder.

(2) (A) In addition to other powers conferred on the chief executive declaring a local disaster emergency, the chief executive may suspend the provisions of any local regulatory ordinances or regulations for up to thirty (30) days if strict compliance with the ordinance provisions would prevent, hinder, or delay necessary actions to cope with the disaster emergency.

(B) Local regulatory ordinances include, but are not limited to:

(i) Zoning ordinances;

(ii) Subdivision regulations;

(iii) Regulations controlling the development of land;

(iv) Building codes;

(v) Fire prevention codes;

(vi) Sanitation codes;

(vii) Sewer ordinances;

(viii) Historic district ordinances; and

(ix) Any other regulatory type ordinances.

(c) (1) An interjurisdictional office of emergency management or official of an interjurisdictional office of emergency management shall not declare a local disaster emergency unless expressly authorized by the interjurisdictional agreement under which the interjurisdictional office of emergency management functions.

(2) However, an interjurisdictional office of emergency management shall provide aid and services in accordance with the interjurisdictional agreement under which it functions.



§ 12-75-109 - Arkansas Department of Emergency Management -- Establishment -- Personnel.

(a) The Arkansas Department of Emergency Management is established as a public safety agency of the State of Arkansas.

(b) The Arkansas Department of Emergency Management shall have a director appointed by the Governor, with the advice and consent of the Senate, who shall serve at the pleasure of the Governor.

(c) (1) The Arkansas Department of Emergency Management shall have such professional, technical, secretarial, and clerical employees and may make such expenditures within its appropriations or from any federal or other funds made available to it from any source whatsoever for the purpose of emergency services, as may be necessary to carry out the purposes of this chapter.

(2) All such employees shall be in job positions as approved by the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration.

(d) (1) There is created within the Arkansas Department of Emergency Management an emergency reserve cadre to be composed of trained and available specialists to assist regular employees during declared disaster response and recovery operations.

(2) The Director of the Arkansas Department of Emergency Management shall establish training and professional standards required to supplement state personnel based on state and federal disaster recovery program needs and shall establish a list of persons with those qualifications and make available to emergency reserve cadre personnel such additional training and education opportunities as may be needed to maintain currency and proficiency in the needed skills.

(3) (A) Emergency reserve cadre personnel shall be reimbursed at the current state classified entry level salary rate for the position they are temporarily employed to fill and meet such additional training, experience, and qualifications as established by the director for the grade level of the position for which they are employed.

(B) Emergency reserve cadre personnel shall:

(i) Be paid from disaster management funds or administrative funds, or both;

(ii) Be limited to salary, logistical, and travel expenses only; and

(iii) Not accrue ordinary leave, sick leave, or other employee benefits except for workers' compensation eligibility for injuries or death suffered in the line of duty.

(4) (A) Emergency reserve cadre personnel shall be called to active duty only upon declaration of a disaster emergency as stipulated in this chapter or the Disaster Relief Act of 1973, Pub. L. No. 93-288, or both, or by executive order of the Governor upon recommendation by the director for due cause or pending emergency needs and shall remain on active duty no longer than sixty (60) days after a declaration or declarations unless such declaration or declarations are extended by the Governor or the President of the United States, in which case they shall be continued for no more than sixty (60) days after the final declaration issued for that disaster emergency event.

(B) Based on the size, impact, and magnitude of the disaster event, the director shall determine the minimum number of emergency reserve cadre personnel required to effectively supplement regular state emergency management personnel and report these numbers to the Governor for approval.

(5) While in service described in subdivision (d)(4)(A) of this section, the emergency reserve cadre personnel have the same immunities as regular state employees for good faith performance of their designated and assigned official duties under state sovereignty laws and practices.



§ 12-75-110 - Arkansas Department of Emergency Management -- State emergency operations plan.

(a) The Arkansas Department of Emergency Management shall coordinate and maintain a state emergency operations plan and keep it current, which plan may include:

(1) Prevention and minimization of injury and damage caused by disaster;

(2) Measures for prompt and effective response to disasters;

(3) Emergency relief;

(4) Identification of areas particularly vulnerable to disasters;

(5) Recommendations for zoning, building, and other land use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other preventive and preparedness measures designed to eliminate or reduce disasters or their impact;

(6) Assistance to local officials in designing local emergency action plans;

(7) Authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, conflagration, or other disasters;

(8) Preparation and distribution to appropriate state and local officials of state catalogues of federal, state, and private assistance programs;

(9) Organization of personnel and the establishment of chains of command;

(10) Coordination of federal, state, and local disaster activities;

(11) Coordination of the state emergency operations plan with the operations plans of the federal government, including without limitation, the National Response Framework;

(12) Establishment of the criteria and definitions for determining catastrophic losses suffered by both individuals and public entities and the enhanced levels of assistance to be provided upon the declaration of a catastrophic loss disaster; and

(13) Other necessary matters.

(b) (1) In preparing and revising the state emergency operations plan, the department shall seek the advice and assistance of state agencies, local government, business, labor, industry, agriculture, civic, and volunteer organizations, and community leaders.

(2) In advising local and jurisdictional agencies, the department shall encourage them also to seek advice from the entities listed in subdivision (b)(1) of this section.

(c) The state emergency operations plan or any part of the state emergency operations plan may be incorporated in rules of the department or executive orders that have the force and effect of law.



§ 12-75-111 - Arkansas Department of Emergency Management -- Other powers and duties.

(a) The Arkansas Department of Emergency Management shall, with the assistance and cooperation of other state and local government agencies:

(1) Determine requirements of the state and its political subdivisions for food, clothing, and other necessities in event of an emergency;

(2) Procure and pre-position supplies, medicines, materials, and equipment;

(3) Promulgate standards and requirements for local and interjurisdictional emergency operations plans;

(4) Periodically review local and interjurisdictional emergency operations plans;

(5) Provide for mobile support units;

(6) Establish and operate or assist political subdivisions, their local offices of emergency management, and interjurisdictional offices of emergency management to establish and operate training programs and programs of public information;

(7) Make surveys of industries, resources, and facilities within the state, both public and private, as are necessary to carry out the purposes of this chapter;

(8) Plan and make arrangements for the availability and use of any private facilities, services, and property and, if necessary and if in fact used, provide for payment for use under terms and conditions agreed upon;

(9) Establish a register of persons with types of training and skills important in emergency prevention, preparedness, response, and recovery;

(10) Establish a register of mobile and construction equipment and temporary housing available for use in a disaster emergency;

(11) Prepare for issuance by the Governor of executive orders, proclamations, and regulations as necessary or appropriate in coping with disasters;

(12) Cooperate with the federal government and any public or private agency or entity in achieving the purpose of this chapter and in implementing programs for disaster prevention, preparation, response, and recovery; and

(13) Do other things necessary, incidental, or appropriate for the implementation of this chapter.

(b) (1) The department shall take an integral part in the development and revision of local and interjurisdictional emergency operations plans prepared under § 12-75-118.

(2) (A) To meet the requirements of subdivision (b)(1) of this section, the department shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, their local offices of emergency management, interjurisdictional planning, and interjurisdictional offices of emergency management.

(B) Personnel described in subdivision (b)(2)(A) of this section shall consult with political subdivisions, local offices of emergency management, and interjurisdictional offices of emergency management on a regularly scheduled basis and shall make field examinations of the area, circumstances, and conditions to which particular local and interjurisdictional emergency operations plans are intended to apply and may suggest or require revisions.



§ 12-75-112 - Communications networks.

(a) The Arkansas Department of Emergency Management shall operate and maintain information systems which will make available both voice and data links with federal agencies, other states, and state agencies as are assigned an emergency management role in the state emergency operations plan and local offices of emergency management.

(b) In addition to the minimum requirements of subsection (a) of this section, additional information systems networks may be established as deemed necessary by the Director of the Arkansas Department of Emergency Management.



§ 12-75-113 - Emergency response vehicles.

(a) Due to the time-critical nature of response to the scene of a disaster or major emergency occurrence, the Director of the Arkansas Department of Emergency Management may designate appropriate vehicles as requested in the staffing patterns of the state offices of emergency management and local offices of emergency management and designate other state agency vehicles with an emergency management response requirement as emergency response vehicles.

(b) Designated state and local government emergency response vehicles under this chapter shall share the same privileges and immunities regarding traffic laws and ordinances as other emergency vehicles as defined by state law.

(c) Emergency vehicles authorized by this chapter shall be identified by a flashing light or rotating beacon which will be green in color.

(d) When responding to an emergency, the designated emergency vehicle shall have flashing lights or rotating beacon activated and must be equipped with and operating a siren device.



§ 12-75-114 - Governor -- Disaster emergency responsibilities.

(a) The Governor is responsible for meeting and mitigating, to the maximum extent possible, dangers to the people and property of the state presented or threatened by disasters.

(b) (1) Under this chapter, the Governor may issue executive orders, proclamations, and regulations and amend or rescind them.

(2) Executive orders, proclamations, and regulations have the force and effect of law.

(c) (1) There is created within the office of the Governor a disaster response fund, a disaster recovery fund, a catastrophic loss fund, and a hazard mitigation fund, which shall be separate and apart from the Governor's standard emergency fund.

(2) The initial amount of the disaster response fund shall be in the amount of two million dollars ($2,000,000), solely for use to defray the cost of immediate emergency response.

(3) The disaster recovery fund shall be in the amount of five million dollars ($5,000,000), with:

(A) The sum of two million dollars ($2,000,000) from the disaster recovery fund solely for use in individual assistance; and

(B) The sum of three million dollars ($3,000,000) from the disaster recovery fund solely for use in public assistance.

(4) The hazard mitigation fund shall be in the amount of three million dollars ($3,000,000), solely for use in hazard mitigation assistance.

(5) The sum of three million two hundred fifty thousand dollars ($3,250,000) from the catastrophic loss fund solely for use in catastrophic losses suffered by both individuals and public entities.

(6) The Governor's disaster fund may be increased from time to time at the discretion of the Governor.

(7) Expenditures from the individual assistance and public assistance funds may only be made in the event of a disaster as defined in § 12-75-103 and only upon proclamation by the Governor.

(8) Expenditures from the emergency response fund shall be made by executive order of the Governor, upon recommendation and verification by the Director of the Arkansas Department of Emergency Management, and may only be made to defray immediate costs associated with response activities by emergency forces of state and local governments and private nonprofit forces duly registered in accordance with § 12-75-129.

(9) (A) Expenditures from the hazard mitigation fund shall be made by executive order of the Governor.

(B) The director shall establish and maintain a current hazard vulnerability analysis of key critical public facilities eligible for assistance under the Governor's hazard mitigation fund.

(10) (A) Expenditures from the catastrophic loss fund may only be made in the event of a federally declared disaster, as well as a disaster as defined in § 12-75-103, and only upon a separate proclamation by the Governor that a disaster has occurred in which catastrophic losses have been suffered by individuals or public entities in the state, or both.

(B) The director shall establish and maintain such criteria as are necessary to administer the funds authorized for catastrophic loss.

(d) (1) During the continuance of any state of disaster emergency, the Governor is Commander-in-Chief of all forces available for emergency duty.

(2) To the greatest extent practicable, the Governor shall delegate or assign operational control by prior arrangement embodied in appropriate executive orders or regulations, but nothing in this section restricts the Governor's authority to do so by orders issued at the time of the disaster emergency.

(e) In addition to any other powers conferred upon the Governor by law, the Governor may:

(1) Suspend the provisions of any regulatory statutes prescribing the procedures for conduct of state business, or the orders, rules, or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency;

(2) Utilize all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the disaster emergency;

(3) Transfer the direction, personnel, or functions of state departments and agencies or units of state departments and agencies for the purpose of performing or facilitating emergency management;

(4) Subject to any applicable requirements for compensation under § 12-75-124, commandeer or utilize any private property if he or she finds this necessary to cope with the disaster emergency;

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if the Governor deems this action necessary for the preservation of life or other disaster mitigation, response, or recovery;

(6) Prescribe routes, modes of transportation, and destinations in connection with evacuation;

(7) Control ingress and egress to and from a disaster area, the movement of persons within the area, and the occupancy of premises therein;

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles; and

(9) Make provision for the availability and use of temporary emergency housing.



§ 12-75-115 - Disaster prevention generally.

(a) (1) In addition to disaster prevention measures as included in the state, local, and interjurisdictional emergency operations plans, the Governor shall consider on a continuing basis steps that could be taken to prevent or reduce the harmful consequences of disasters.

(2) At the Governor's direction, and pursuant to any other authority and competence state agencies have, including, but not limited to, those charged with responsibilities in flood plain management, stream encroachment and flow regulation, weather modification, fire prevention and control, air quality, public works, land use and land use planning, and construction standards shall make studies of disaster prevention-related matters.

(3) Studies under subdivision (a)(2) of this section shall be furnished to the Governor and the Arkansas Department of Emergency Management as soon as possible after completion and shall concentrate on means of reducing or avoiding damage caused by possible disasters or the consequences of possible disasters.

(4) The Governor, from time to time, shall make recommendations to the General Assembly, local government, and other appropriate public and private entities as may facilitate measures for prevention or reduction of the harmful consequences of disasters.

(b) (1) If the department believes, on the basis of the studies or other competent evidence, that an area is susceptible to a disaster of catastrophic proportions without adequate warning, that existing building standards and land use control in that area are inadequate and could add substantially to the magnitude of the disaster, and that changes in zoning regulations, other land use regulations, or building requirements are essential in order to further the purposes of this section, it shall specify the essential changes to the Governor.

(2) If the Governor, upon review of the recommendation, finds after public hearing that the changes are essential, he or she shall so recommend to the agencies or local governments with jurisdiction over the area and subject matter.

(3) If no action or insufficient action pursuant to the Governor's recommendations is taken within the time specified by the Governor, he or she shall so inform the General Assembly and request legislative action appropriate to mitigate the impact of disaster.

(c) (1) At the same time that the Governor makes his or her recommendations pursuant to subsection (b) of this section, the Governor may suspend the standard or control which he or she finds to be inadequate to protect the public safety and by regulation place a new standard or control in effect.

(2) The new standard or control shall remain in effect until rejected by concurrent resolution of both houses of the General Assembly or amended by the Governor.

(3) During the time it is in effect, the standard or control contained in the Governor's regulation shall be administered and given full effect by all relevant regulatory agencies of the state and local governments to which it applies.

(4) The Governor's action is subject to judicial review in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., but shall not be subject to temporary stay pending litigation.



§ 12-75-116 - State and local governmental entities -- Liaison officers.

(a) (1) It is the policy of this chapter that each department, commission, agency, or institution of state and local government actively and aggressively support the state offices of emergency management and local offices of emergency management to the end of providing the best possible preparation for response to or recovery from any emergency situation that may occur.

(2) In furtherance of the policy described in subdivision (a)(1) of this section, the head of each state department, commission, agency, or institution with an emergency management role or responsibility shall appoint a member or members of his or her staff as agency emergency management liaison officer or officers to act on his or her behalf in ensuring the agency's capability to fulfill its role in emergency management activities and shall ensure that the Arkansas Department of Emergency Management is notified of any change in the appointment.

(b) The agency emergency management liaison officer shall:

(1) Maintain close and continuous liaison with the department, as applicable;

(2) Prepare agency annexes to the state and, as applicable, local emergency operations plans which are compatible with this chapter and with guidance provided by the department;

(3) Report to the State Emergency Operations Center as required for any disaster training or exercises or emergency training or exercises;

(4) Maintain files of agency resources to include personnel, facilities, and equipment available for disaster operation;

(5) Ensure that the agency can respond promptly and cooperatively with other agencies in any disaster or major emergency situation under the overall management of the department;

(6) Advise, assist, and evaluate the capabilities of counterpart local or federal government agencies in preparing for and carrying out disaster operations;

(7) Designate personnel available for assignment to mobile support units and train such personnel in the tasks to be performed; and

(8) Perform other related functions necessary to carry out the purpose of this chapter.

(c) As conditions or situations may require or dictate, the Director of the Arkansas Department of Emergency Management may request a state department, agency, or institution not currently participating in the emergency management liaison officer program to appoint an officer in accordance with this section.

(d) Nothing in subsections (a)-(c) of this section shall be interpreted as relieving or otherwise abridging the responsibility and authority of agency directors in carrying out disaster operations for which their agencies are solely responsible.



§ 12-75-117 - Interjurisdictional disaster planning and service areas.

(a) (1) (A) By executive order, the Governor may combine two (2) or more established local offices of emergency management as an interjurisdictional office of emergency management.

(B) (i) Before a combination under subdivision (a)(1)(A) of this section, the jurisdictions involved shall prepare for the Governor's approval a written mutual interjurisdictional agreement that specifies how and by whom the emergency management coordinator shall be appointed.

(ii) The interjurisdictional agreement shall also include specific provisions addressing the funding, administration, staff, and operational control of the interjurisdictional office of emergency management.

(C) The interjurisdictional office of emergency management shall meet the same minimum standards and requirements as a single-jurisdiction local office of emergency management in order to maintain eligibility for state and federal emergency management funding and program assistance.

(2) A finding of the Governor pursuant to this subsection shall be based on an assessment conducted by the Director of the Arkansas Department of Emergency Management using one (1) or more factors related to the difficulty of maintaining an efficient, effective, and economical system for disaster and emergency preparedness, mitigation, response, and recovery such as:

(A) Small or sparse population;

(B) Limitations on public financial resources severe enough to make maintenance of a separate established local office of emergency management unreasonably burdensome;

(C) Unusual vulnerability to disasters and emergencies based on geographical, geological, hydrological, meteorological, or technological disaster potential; and

(D) Other relevant conditions or circumstances.

(b) (1) If the Governor finds that a vulnerable area lies only partly within this state and includes territory in another state or states and that it would be desirable to establish an interstate relationship, mutual aid, or an area organization for disaster, he or she shall take steps toward that end as may be desirable.

(2) If this action is taken with jurisdictions having enacted the Interstate Civil Defense and Disaster Compact, § 12-76-101 et seq., any resulting agreement or agreements may be considered supplemental agreements pursuant to Article VI of that compact.

(3) (A) If the other jurisdiction or jurisdictions with which the Governor proposes to cooperate pursuant to subdivisions (b)(1) and (2) of this section have not enacted that compact, then he or she may negotiate a special agreement with the jurisdiction or jurisdictions.

(B) Any agreement, if sufficient authority for the making thereof does not otherwise exist, becomes effective only after its text has been communicated to the General Assembly and neither house of the General Assembly has disapproved it by adjournment of the next ensuing session competent to consider it or within thirty (30) days of its submission, whichever is longer.



§ 12-75-118 - Local and interjurisdictional offices of emergency management and services.

(a) (1) Each political subdivision within this state shall be within the jurisdiction of and served by the Arkansas Department of Emergency Management and by a local office of emergency management or interjurisdictional office of emergency management.

(2) A local office of emergency management or interjurisdictional office of emergency management shall be established as a public safety agency of its respective political subdivision or political subdivisions and shall be under the direction and control of the appropriate chief executive for the purposes of mitigation of, planning for, response to, and recovery from disaster and major emergency occurrences and for operation of public safety information networks.

(b) (1) Each county within the state and those municipalities specifically designated by the Governor shall establish, fund, and maintain an established local office of emergency management or, as necessary, make arrangements through an interjurisdictional agreement to receive emergency management.

(2) Unless a municipality has been specifically designated as a local office of emergency management, it shall receive emergency management support from the county or counties where its corporate limits are situated.

(c) (1) The Governor shall determine if additional municipal local offices of emergency management or interjurisdictional offices of emergency management are required based on an assessment conducted by the Director of the Arkansas Department of Emergency Management using one (1) or more of the factors enumerated in § 12-75-117(a).

(2) The department shall publish and keep current a list of municipalities required to have local offices of emergency management or interjurisdictional offices of emergency management under this subsection.

(d) The Governor may require a political subdivision to establish and maintain a local office of emergency management or an interjurisdictional office of emergency management jointly with one (1) or more contiguous political subdivisions if he or she finds that the establishment and maintenance of any agency or participation in an agency is made necessary by circumstances or conditions that make it unusually difficult to provide disaster or major emergency prevention, preparedness, response, or recovery services under other provisions of this chapter.

(e) Each political subdivision that does not have a local office of emergency management and has not made arrangements to secure or participate in the emergency management of an agency shall have a liaison officer designated to facilitate the cooperation and protection of that political subdivision in the work of disaster and major emergency prevention, preparedness, response, and recovery.

(f) (1) The chief executive of each political subdivision shall exercise comparable authority within his or her political subdivision, and within the limits of the Arkansas Constitution and laws of the state, as the Governor exercises over the state government during disasters and major emergencies. The chief executive shall ensure to the maximum extent possible, that his or her jurisdiction meets the minimum expected capability for disaster and emergency mitigation, planning, response, and recovery.

(2) The chief executive of a political subdivision shall notify the department of the manner in which the political subdivision is providing or securing disaster planning and emergency management, provide a staffing pattern for the local office of emergency management, identify the person who heads the local office of emergency management, and furnish additional information relating thereto as the department requires.

(g) (1) Each local office of emergency management and interjurisdictional office of emergency management shall prepare and keep current an emergency operations plan for its area.

(2) (A) The emergency operations plan and all annexes must be approved by the local office of emergency management of the political subdivision and receive concurrence of the chief executive of the political subdivision.

(B) The emergency operations plan shall then be submitted to the department for approval prior to implementation.

(h) The local office of emergency management or interjurisdictional office of emergency management, as the case may be, shall prepare a clear and complete statement of the emergency responsibilities of all local agencies and officials and of the disaster and major emergency chain of command. This statement shall be distributed to all appropriate officials in written form.

(i) (1) (A) The county judge of each county and the chief executive of those municipal jurisdictions specifically designated as established local offices of emergency management shall appoint an emergency management coordinator for their respective local offices of emergency management.

(B) The written mutual interjurisdictional agreement between the participating jurisdictions in an interjurisdictional office of emergency management, executed under § 12-75-117(a), shall govern the appointment of the emergency management coordinator of the interjurisdictional office of emergency management.

(C) The emergency management coordinator shall act for and on behalf of the appropriate chief executive to manage and coordinate the functions, duties, and activities of the established local office of emergency management.

(2) The emergency management coordinator and such supporting staff of an established local office of emergency management as may be employed in part, or in whole, by state and federal emergency management program funds, shall be responsible for meeting all standards and requirements stipulated for funding under the programs.

(3) (A) The director shall establish and periodically review criteria necessary to ensure compliance with minimum standards and requirements.

(B) Failure to meet or maintain minimum standards and requirements or noncompliance with any part of this chapter by an established local office of emergency management may result in a decision by the director to reduce, withhold, or terminate partial or full funding for any or all local offices of emergency management programs in which the political subdivision participates or for which it may be otherwise eligible.

(j) (1) Local offices of emergency management shall operate and maintain as a minimum an information systems link with the department.

(2) (A) When authorized by the chief executive of the political subdivision and properly staffed, the local office of emergency management may operate a public safety communications center for the purposes of coordination, dispatch, and information services for local government public safety agencies and private or volunteer agencies with an emergency management mission.

(B) The public safety communications center must be staffed by paid local office of emergency management public safety officers of the political subdivision and operate on a continuous basis if it is to serve as a law enforcement or fire dispatch and service center.



§ 12-75-119 - Statewide mutual aid system.

(a) (1) All emergency jurisdictions shall participate in the statewide mutual aid system, except as provided in subdivision (a)(2) of this section.

(2) (A) An emergency jurisdiction may elect not to participate in the statewide mutual aid system.

(B) In order to make the election, the governing body of the emergency jurisdiction shall enact a resolution declaring that the emergency jurisdiction elects not to participate in the statewide mutual aid system.

(C) The chief executive officer of the governing body shall provide a copy of the resolution to the Arkansas Department of Emergency Management within ten (10) days of the enactment of the resolution.

(b) Within its own emergency jurisdiction, a participating emergency jurisdiction shall:

(1) Identify potential problems and hazards that could affect the emergency jurisdiction using an identification system common to all participating emergency jurisdictions;

(2) Conduct joint planning, intelligence sharing, and threat assessment development with contiguous participating emergency jurisdictions;

(3) Conduct joint training exercises with contiguous participating emergency jurisdictions at least one (1) time every other year;

(4) Identify and inventory, at least annually, current services, equipment, supplies, personnel, and other resources related to planning, prevention, mitigation, and response and recovery activities of the participating emergency jurisdiction; and

(5) Adopt and implement an incident management system consistent with Homeland Security Presidential Directive-5, as it existed on January 1, 2005.

(c) (1) The chief executive officer of the governing body of a participating emergency jurisdiction or his or her designee may request assistance from another participating emergency jurisdiction:

(A) To prevent, mitigate, or respond and recover from a local emergency declared under § 12-75-108; or

(B) To conduct joint training exercises.

(2) (A) A request for assistance may be made verbally or in writing.

(B) Verbal requests shall be followed with written confirmation as soon as practical.

(3) (A) A request for assistance is not required to be reported to the department in advance of or concurrent with the request.

(B) However, a request for assistance shall be reported to the department in writing as soon as practical.

(d) A participating emergency jurisdiction's obligation to provide assistance to another participating emergency jurisdiction with the prevention, mitigation, and response and recovery activities related to a declared emergency or training exercises is subject to the following conditions:

(1) There must be a local emergency declared under § 12-75-108 or a plan to conduct training exercises;

(2) A responding participating emergency jurisdiction may withhold its resources to the extent necessary to provide reasonable protection and services for its own emergency jurisdiction;

(3) (A) An emergency responder from a participating emergency jurisdiction responding to a request for assistance from another participating emergency jurisdiction shall remain under the command control of his or her home jurisdiction, including use of medical protocols, standard operating procedures, and other protocols and procedures identified by the department.

(B) However, for the duration of the assistance, the emergency responder shall be under the operational control of the participating emergency jurisdiction requesting assistance in accordance with the incident management system of that participating emergency jurisdiction; and

(4) (A) (i) Equipment and supplies belonging to a participating emergency jurisdiction responding to a request for assistance from another participating emergency jurisdiction shall remain under the command control of the responding participating emergency jurisdiction.

(ii) However, for the duration of the assistance, the equipment and supplies shall be under the operational control of the participating emergency jurisdiction requesting assistance in accordance with the incident management system of that participating emergency jurisdiction.

(B) A participating emergency jurisdiction providing assistance may donate equipment, supplies, or any other kind of asset to another participating emergency jurisdiction.

(e) If an emergency responder holds a license, certificate, or other permit issued by a participating emergency jurisdiction or the state evidencing qualification in a professional, mechanical, or other skill and the assistance of the emergency responder is requested by a participating emergency jurisdiction, the emergency responder shall be deemed to be licensed, certified, or permitted in the participating emergency jurisdiction requesting assistance for the duration of the declared emergency or training exercises, subject to any limitations and conditions imposed by the chief executive officer of the governing body of the participating emergency jurisdiction receiving the assistance.

(f) (1) (A) A participating emergency jurisdiction receiving assistance under the statewide mutual aid system shall reimburse a participating emergency jurisdiction responding to a request for assistance for all expenses associated with providing the assistance other than regular salaries and benefits.

(B) A request for reimbursement shall be made in accordance with procedures developed by the Arkansas Homeland Security Advisory Group and adopted by the department as a rule under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(C) The department shall not provide reimbursement for expenses associated with training exercises except in accordance with applicable rules.

(2) (A) (i) If a participating emergency jurisdiction disagrees with another participating emergency jurisdiction regarding reimbursement, the participating emergency jurisdiction asserting the dispute shall notify in writing the chief executive officer of the governing body of the participating emergency jurisdiction with which the dispute exists.

(ii) The notification shall be sent by certified mail, return receipt requested.

(B) (i) The participating emergency jurisdictions involved in the dispute shall make every effort to resolve the dispute within thirty (30) days of receipt of the written notice by the noncomplaining participating emergency jurisdiction.

(ii) In the event that the dispute is not resolved within ninety (90) days of receipt of written notice of the dispute, either participating emergency jurisdiction may request binding arbitration.

(iii) Arbitration conducted under this subdivision (f)(2)(B) shall be conducted under the commercial arbitration rules of the American Arbitration Association, as in effect on January 1, 2005.

(g) (1) An emergency responder who assists a participating emergency jurisdiction that is not the emergency responder's home emergency jurisdiction and who sustains injury or death in the course of, and arising out of, the emergency responder's employment is entitled to all applicable benefits normally available from the emergency responder's home emergency jurisdiction.

(2) An emergency responder may receive additional state benefits as provided by law for death in the line of duty.

(h) (1) All activities performed under this section are deemed to be governmental functions.

(2) (A) For the purposes of liability, an emergency responder acting under the operational control of a participating emergency jurisdiction requesting assistance is deemed to be an employee of the participating emergency jurisdiction requesting assistance and exercising operational control.

(B) Except in cases of willful misconduct, gross negligence, or bad faith, neither the participating emergency jurisdiction providing assistance nor its employees shall be liable for the death of or injury to persons or for damage to property when complying or attempting to comply with the request of a participating emergency jurisdiction for assistance under the statewide mutual aid system.

(i) This section shall not be construed to prohibit a participating emergency jurisdiction from entering into interjurisdictional agreements with one (1) or more other emergency jurisdictions or emergency services entities and shall not affect any other agreement to which an emergency jurisdiction may be a party.



§ 12-75-121 - Utilization of existing services and facilities.

(a) In carrying out the provisions of this chapter, the Governor and the chief executives or designees of the political subdivisions of the state are directed to utilize the services, equipment, supplies, and facilities of existing departments, offices, and agencies of the state and of the political subdivisions thereof to the maximum extent practicable.

(b) The officers and personnel of all such departments, offices, and agencies are directed to cooperate with and extend such services and facilities to the Governor and to the emergency management organization of the state upon request.



§ 12-75-122 - Political activity prohibited.

An emergency management organization established under the authority of this chapter shall not:

(1) Participate in any form of political activity; or

(2) Be employed directly or indirectly for political purposes.



§ 12-75-123 - Appropriations and authority to accept services, gifts, grants, and loans.

(a) Each political subdivision may make appropriations in the manner provided by law for making appropriations for the ordinary expenses of such political subdivision for the payment of expenses of its local office of emergency management.

(b) (1) If the federal government or any agency or officer of the federal government offers to the state, or through the state to any political subdivision, services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purposes of emergency management or disaster relief, the state, acting through the Governor, or the political subdivision, acting with the consent of the Governor and through its chief executive or governing body, may accept the offer.

(2) Upon such acceptance, the Governor of the state or chief executive or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

(c) (1) Whenever any person, firm, or corporation shall offer to the state, or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purposes of emergency management, the state, acting through the Governor, or such political subdivision, acting through its chief executive or governing body, may accept such offer.

(2) Upon such acceptance, the Governor of the state, or chief executive or governing body of such political subdivision may authorize any officer of the state, or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state, or such political subdivision and subject to the terms of the offer.



§ 12-75-124 - Compensation for services and property.

(a) (1) Each person within this state shall conduct himself or herself and keep and manage his or her affairs and property in ways that will reasonably assist and will not unreasonably detract from the ability of the state and the public to successfully meet disaster emergencies. This obligation includes appropriate personal service and use or restriction on the use of property in time of disaster emergency.

(2) This chapter neither increases nor decreases these obligations but recognizes their existence under the Arkansas Constitution and statutes of this state and the common law.

(3) Compensation for services or for the taking or use of property shall be only to the extent that obligations recognized in this chapter are exceeded in a particular case and then only to the extent that the claimant may not be deemed to have volunteered his or her services or property without compensation.

(b) The state, any agency of the state, and any political subdivision shall not compensate any personal services except pursuant to statute or local law or ordinance.

(c) Compensation for property shall be only if the property was commandeered or otherwise used in coping with a disaster emergency and its use or destruction was ordered by the Governor or a member of the disaster emergency forces of this state.

(d) Any person claiming compensation for the use, damage, loss, or destruction of property under this chapter shall file a claim therefor with the Arkansas State Claims Commission in the form and manner the commission provides.

(e) Unless the amount of compensation on account of property damaged, lost, or destroyed is agreed between the claimant and the commission, the amount of compensation shall be calculated in the same manner as compensation due for a taking of property pursuant to the condemnation laws of this state.

(f) Nothing in this section applies to or authorizes compensation for the destruction or damaging of standing timber or other property in order to provide a fire break or to the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood.



§ 12-75-125 - Donation of property or equipment -- Immunity.

(a) Any person owning or controlling real estate or other premises who voluntarily and with or without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons during an actual, impending, mock, or practice attack shall, together with his successors in interest, if any, not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises for loss of or damage to the property of such person.

(b) The immunity in subsection (a) of this section shall extend to those persons who have voluntarily and with or without compensation granted the use of automotive vehicles, boats or similar equipment, or aircraft for use under the circumstances described in subsection (a) of this section.



§ 12-75-126 - Public safety officers.

(a) No person shall be employed or associated in any capacity in any emergency management organization established under this chapter who:

(1) Advocates or has advocated a change by force or violence in the constitutional form of the United States Government or of this state or the overthrow of any government in the United States by force or violence; or

(2) Has pleaded guilty or nolo contendere to or been found guilty of any subversive act against the United States or is under indictment or information charging any subversive act against the United States.

(b) The Director of the Arkansas Department of Emergency Management and persons he or she may designate from the state and local offices of emergency management staffing patterns shall be sworn public safety officers as defined and limited by this chapter.

(c) (1) Before entering upon his or her duties, each person who is selected to serve as a public safety officer in an organization of emergency management shall take an oath in writing before a person authorized to administer oaths in this state.

(2) The oath required in subdivision (c)(1) of this section shall be substantially as follows:

"I, ________, do solemnly swear (or affirm) that I will support the Constitution of the United States and the Constitution of the State of Arkansas, and that I will faithfully discharge the duties of the office of Public Safety Officer, upon which I am now about to enter."

(d) (1) (A) The director may determine what constitutes an Arkansas Department of Emergency Management uniform for department personnel.

(B) The chief executive of a local office of emergency management may determine what constitutes a uniform for his or her jurisdiction.

(2) The uniform may include a badge or identification card, or both, of appropriate design and dimensions to identify local office of emergency management personnel as bona fide emergency management workers within their jurisdiction and department personnel as bona fide emergency workers for the state.

(e) Any person issued or provided a badge, identification, or uniform described in subsection (d) of this section shall wear, carry, or display it at such times and places as shall be designated or required by the chief executive of the local jurisdiction for local office of emergency management personnel and by the director for department personnel.



§ 12-75-128 - Emergency responders -- Immunities and exemptions.

(a) All functions under this chapter and all other activities relating to emergency management are declared to be governmental functions.

(b) No emergency responder, except in cases of willful misconduct, gross negligence, or bad faith, when complying with or reasonably attempting to comply with this chapter, or any other rule or regulation promulgated pursuant to the provisions of this section or pursuant to any ordinance relating to blackout or other precautionary measures enacted by any political subdivision of the state, shall be liable for the death of or injury to persons, or for damage to property, as a result of any such activity.

(c) The immunity in subsection (b) of this section shall extend to both emergency responders who are employees and to qualified emergency responders who are volunteers.

(d) The provisions of this section shall not affect the right of any person to receive benefits to which he or she would otherwise be entitled to under this chapter, under the Workers' Compensation Law, § 11-9-101 et seq., or under the retirement system laws of Arkansas nor the right of any such person to receive any benefits or compensation under any act of Congress.

(e) (1) Any requirement for a license to practice any professional, mechanical, or other skill does not apply to any authorized emergency management worker who in the course of performing his or her duties as an emergency management worker practices the professional, mechanical, or other skill during an emergency.

(2) (A) Subdivision (e)(1) of this section does not apply to a license issued to a health practitioner, as defined in § 12-87-102.

(B) However, a health practitioner license issued by another state is recognized in this state to the extent provided under this chapter, the Interstate Civil Defense and Disaster Compact, § 12-76-101 et seq., the Uniform Emergency Volunteer Health Practitioners Act, § 12-87-101 et seq., and other laws of this state.

(f) [Repealed.]

(g) Any emergency responder performing emergency preparedness services at any place in this state pursuant to agreements, compacts, or arrangements for mutual aid and assistance, to which the state or a political subdivision of the state is a party, shall possess the same powers, duties, immunities, and privileges he or she would ordinarily possess if performing his or her duties in the state, province, or political subdivision of the state or province in which normally employed or rendering services.

(h) (1) An emergency responder is not required by this chapter to possess a license, certificate, permit, or other official recognition for his or her expertise in a particular field or area of knowledge.

(2) However, to the extent that an emergency responder engages in a professional activity that by law requires a license, certificate, permit, or other official recognition in order to engage in the professional activity, the emergency responder shall possess the appropriate professional license, certificate, permit, or other official recognition.



§ 12-75-129 - Emergency responders -- Workers' compensation benefits.

(a) (1) A person appointed and regularly enrolled in an accredited emergency management organization and covered by this chapter is limited to the Workers' Compensation Law, § 11-9-101 et seq., for benefits payable for an injury to or death of the person, if:

(A) The person is regularly employed by a local government or the state; and

(B) The injury or death occurs while the person is:

(i) Actually engaged in emergency management duties either during training or during a period of emergency; and

(ii) Subject to the order or control of or pursuant to a request of and under the supervision and instruction of the:

(a) Governor;

(b) Arkansas Department of Emergency Management; or

(c) Chief executive or the designated director of a department, county, or an accredited local government unit making use of emergency management volunteer workers.

(2) If a person described in subdivision (a)(1) of this section is a qualified emergency responder of the state or a local office of emergency management, then recovery is limited as provided in this section.

(b) The remedy provided in this section shall be the exclusive remedy as against the state and political subdivisions thereof.

(c) (1) For the purpose of workers' compensation coverage in cases of injury to or death of an individual, all duly qualified emergency responders shall be deemed local government or state employees and shall receive compensation, and their survivors shall receive death benefits in like manner as regular local government or state employees for injury or death arising out of and in the course of their activities as emergency responders.

(2) If an emergency responder is injured or killed while subject to the order or control of a local government, compensation and benefits shall be charged against the applicable local government's experience rate and paid from the appropriate state workers' compensation fund.

(3) If the emergency responder was under the order or control of a state agency when injured or killed, compensation and benefits shall be charged against the experience rate of the state agency who exercised order or control at the time of injury or death and paid from the appropriate state workers' compensation fund.

(d) (1) For the purpose of subsection (c) of this section, the weekly compensation benefits for such emergency responders who receive no monetary compensation for services rendered as such workers shall be calculated based upon the wages received from their regular or usual employments, the same as a regular local or state employee, with respect to injury, disability, or death.

(2) The reimbursement per day for approved out-of-pocket expenses incurred in response to an emergency situation, such as gasoline, oil, uniforms, required equipment, and other items is not considered monetary compensation for the volunteer emergency responder.

(e) (1) In the event that any person who is entitled to receive benefits through the application of subsection (c) of this section receives, in connection with the injury, disability, or death giving rise to such entitlement, benefits under an act of Congress or federal program providing benefits for emergency responders or their survivors, then the benefits payable under this section shall be reduced to the extent of the benefits received under such other act or program.

(2) Any person who performs the duties of a member or trainee as an adjunct to his or her regular employment and who otherwise would be entitled to receive workers' compensation benefits for his or her injury, disability, or death, if injured in the performance of such duties, shall be deemed to have been injured, disabled, or killed in the course of his or her regular employment.

(f) An emergency responder shall be deemed duly registered and qualified when he or she is a member of and has on file in either a local office of emergency management or in the Arkansas Department of Emergency Management the following information:

(1) Name and address;

(2) Date enrolled; and

(3) Class of service assigned.

(g) Payments and death and disability benefits as provided in this section shall be made from the Workers' Compensation Revolving Fund for state employees.



§ 12-75-130 - Call-up of retired law enforcement officers.

(a) In emergency situations the Governor, county sheriff, or municipal police chief may authorize and request retired law enforcement officers, including game wardens, to perform law enforcement functions.

(b) In such instances, the retirement benefits of such retired law enforcement officers shall not be interrupted, reduced, or otherwise adversely affected.



§ 12-75-131 - Disaster relief pay.

(a) (1) The Arkansas Department of Emergency Management is authorized to provide special compensation to certain employees for each full pay period of eighty (80) hours worked in a job which requires the provision of on-site emergency disaster relief services in cases of wartime, human-made, or natural disasters.

(2) This disaster relief pay covers employees who may be exposed to hazardous or disastrous conditions during the performance of their job duties.

(3) (A) The rate of pay will be five and one-half percent (5.5%) above the regular authorized pay or rate of pay.

(B) Payment will be controlled through personnel actions by the Director of the Arkansas Department of Emergency Management.

(b) The rate of pay for individuals who work less than a full pay period of eighty (80) hours or transfer to other work areas not defined in this section, or both, will not receive any enhanced rate of pay for that or subsequent pay periods.

(c) A monthly report shall be made to the Legislative Council describing all payments made to employees under the provisions of this section.



§ 12-75-132 - Arkansas Homeland Security Advisory Group -- Created.

(a) There is created an advisory body to the Arkansas Department of Emergency Management, to be known as the "Arkansas Homeland Security Advisory Group".

(b) The advisory group shall consist of representatives of federal, state, and local agencies and professional associations as determined by the Director of the Arkansas Department of Emergency Management. The advisory group shall include, at a minimum, representatives of the following:

(1) Arkansas Department of Emergency Management;

(2) Arkansas Ambulance Association;

(3) Arkansas Association of Chiefs of Police;

(4) Arkansas Association of Fire Chiefs;

(5) Arkansas Citizen Corps Point of Contact;

(6) Arkansas Department of Environmental Quality;

(7) Department of Health;

(8) Arkansas Emergency Management Association;

(9) Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department;

(10) Arkansas Livestock and Poultry Commission;

(11) Arkansas Municipal League;

(12) National Guard;

(13) 61st Civil Support Team of the National Guard;

(14) Arkansas Sheriffs' Association;

(15) Department of Arkansas State Police;

(16) State Plant Board;

(17) County Judges Association of Arkansas;

(18) Centers for Disease Control and Prevention;

(19) Department of Information Systems;

(20) Federal Bureau of Investigation;

(21) Health Resources and Services Administration of the United States Department of Health and Human Services;

(22) United States Secret Service;

(23) United States Attorney for the Eastern District of Arkansas; and

(24) United States Attorney for the Western District of Arkansas.

(c) A representative of the Arkansas Department of Emergency Management shall serve as chair of the advisory group.

(d) The advisory group shall develop and maintain comprehensive guidelines and procedures that address requirements for the following:

(1) Requesting and providing assistance through the statewide mutual aid system;

(2) Recordkeeping for all participating emergency jurisdictions;

(3) Reimbursement for assistance provided through the statewide mutual aid system; and

(4) Any other process necessary to implement the statewide mutual aid system.

(e) The advisory group shall meet as often as required to:

(1) Review the progress and status of statewide emergency programs;

(2) Assist in developing methods to track and evaluate activation of the statewide mutual aid system; and

(3) Examine issues facing emergency jurisdictions regarding the implementation and management of the statewide mutual aid system.

(f) (1) The advisory group shall prepare at least annually a report on the condition and effectiveness of the statewide mutual aid system and other emergency programs in the state.

(2) The report shall include recommendations with regard to correcting any deficiencies identified by the advisory group in the statewide mutual aid system.

(3) The advisory group shall submit the report annually to the Director of the Arkansas Department of Emergency Management and to the House Committee on State Agencies and Governmental Affairs and the Senate Committee on State Agencies and Governmental Affairs.



§ 12-75-133 - Position transfer.

Upon approval of the Chief Fiscal Officer of the State, the Arkansas Department of Emergency Management may transfer positions between appropriations as may be required:

(1) If a disaster occurs that results in a presidential disaster proclamation; or

(2) When an employee occupies one (1) position that is to be paid from two (2) or more appropriations during a single fiscal year.






Subchapter 2 - -- Employees






Chapter 76 - Interstate Civil Defense and Disaster Compact

§ 12-76-101 - Title.

This chapter may be cited as the "Interstate Civil Defense and Disaster Compact".



§ 12-76-102 - Enactment of compact into law.

The Interstate Civil Defense and Disaster Compact is enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT

ARTICLE I

The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster from enemy attack, natural cause, or other cause. The prompt, full, and effective utilization of the resources of the respective states, including such resources as may be available from the United States Government or any other source, are essential to the safety, care, and welfare of the people thereof in the event of enemy action or other emergency, and any other resources including personnel, equipment, or supplies shall be incorporated into a plan or plans of mutual aid to be developed among the civil defense agencies or similar bodies of the states that are parties hereto. The Directors of Civil Defense of all party states shall constitute a committee to formulate plans to take all necessary steps for the implementation of this contract.

ARTICLE II

It shall be the duty of each party state to formulate civil defense plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the United States Government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out such civil defense plans and programs, the party states shall, so far as possible, provide and follow uniform standards, practices, and rules and regulations including:

(a) Insignia and any other distinctive articles to designate and distinguish the different civil defense services;

(b) Mobilization of civil defense forces and other tests and exercises;

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith;

(d) Shutting off water mains, gas mains, electric power connections, and the suspension of all other utility services;

(e) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state;

(f) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during, and subsequent to drills or attacks or disasters;

(g) The safety of public meetings or gatherings;

(h) Standardized data bank of response and recovery resources; and

(i) Disaster forecasts and reports.

ARTICLE III

Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges, and immunities as if they were performing their duties in the state in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the civil defense authorities of the state receiving assistance.

ARTICLE IV

Whenever any person holds a license, certificate, or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical, or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster, and such state shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered.

ARTICLE V

No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

ARTICLE VI

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two (2) or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may complement, but shall not be limited to, provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation, and communications personnel, equipment and supplies.

ARTICLE VII

Each party state shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

ARTICLE VIII

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment answering a request for aid, and for the cost incurred in connection with such requests, including amounts paid under Article VII; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further that any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States Government may relieve the party state receiving aid from any liability and reimburse the party state supplying civil defense forces for compensation paid to and the transportation, subsistence, and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment, or facilities so utilized or consumed. The State of Arkansas will only honor reimbursement claims from other states rendering aid to Arkansas to the same level of reimbursement and for the same items or areas of cost as each of those states' interstate compact laws provide to requesting states.

ARTICLE IX

Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local civil defense areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States Government under plans approved by it. After the termination of the emergency or disaster, the party state of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

ARTICLE X

This compact shall be available to any state, territory, or possession of the United States, and the District of Columbia. The term "state" may also include any neighboring foreign country or province or state thereof.

ARTICLE XI

The committee established pursuant to Article I of this compact may request the Federal Emergency Management Agency, or its successor, of the United States Government to act as an informational and coordinating body under this compact, and representatives of such agency of the United States Government may attend meetings of such committee.

ARTICLE XII

This compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying and shall be subject to approval by Congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and the Federal Emergency Management Agency, or its successor, and other appropriate agencies of the United States Government.

ARTICLE XIII

This compact shall continue in force and remain binding on each party state until the legislature or the Governor of such party state takes action to withdraw therefrom. Such action shall not be effective until thirty (30) days after notice thereof has been sent by the Governor of the party state desiring to withdraw to the Governors of all other party states.

ARTICLE XIV

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XV

It has been found and declared by the General Assembly of Arkansas that there is an immediate necessity to hasten the completion of plans to prepare this state and people thereof against the possibilities of disaster resulting from enemy attack, sabotage, or other hostile action or from natural disasters, such as fire, flood, earthquake, or other natural causes, and that enactment of this bill will hasten completion of such plans. Therefore, an emergency is declared to exist, this chapter being necessary for the preservation of the public peace, health, and safety, shall take effect and be in force and operation from the date of its approval.

ARTICLE XVI

DEFINITIONS:

(1) "Civil defense" shall be used here to be synonymous with emergency services, emergency management, or future terms denoting an emergency or disaster response organization or capability with the chief goal of protecting life, limb, and/or property of citizens that could be lost because of a disaster agent.

(2) "Civil defense forces" means all state, county, and local government agencies, departments, offices, and personnel, qualified emergency service workers as defined by § 12-75-103, and all private volunteer citizens called upon by state officials to provide emergency service in response to a disaster agent or to one that is pending.

(3) "State employees" include all persons paid wages or salaries by the State of Arkansas, all qualified emergency service workers as defined by § 12-75-103, and all private volunteer Arkansas citizens called upon by state officials to provide emergency services.






Chapter 77 - Arkansas Earthquake Preparedness Act of 1989

§ 12-77-101 - Title.

This chapter may be cited as the Arkansas Earthquake Preparedness Act of 1989.



§ 12-77-102 - Purpose.

(a) (1) It is found and determined by the General Assembly that:

(A) There exists a history of violent seismic activity within the central United States seismic zone which includes the New Madrid fault, the southern branch of the New Madrid fault being at or about Marked Tree, Arkansas, and extends northeast into Missouri and Tennessee;

(B) That a recurrence of the 1811-1812 earthquake swarm, whereby fifty-five (55) of the approximate two thousand ten (2,010) earthquakes occurring during a three-month period that had surface wave magnitudes of 6.0 -- 8.7 on the Richter scale, estimated to have affected in excess of eight hundred thousand (800,000) square miles, is again possible;

(C) That it is essential for the protection of life and limb of the citizens of this state, and particularly those approximately six hundred fifty thousand (650,000) citizens on and in close proximity of the fault, that a program be initiated to provide for continuous mitigation, preparedness, response, and recovery capability for violent seismic activity.

(2) The General Assembly further determines that it is appropriate to amend the Interstate Civil Defense and Disaster Compact, § 12-76-101 et seq., to be in concert with the Central United States Earthquake Consortium efforts to develop an Interstate Earthquake Emergency Compact.

(b) Therefore, it is the purpose and intent of this chapter to initiate a program to deal with this matter and to charge the Arkansas Department of Emergency Management, Earthquake Preparedness Program, with the responsibility of carrying out the program requiring the full cooperation of all other state and local government agencies, departments, offices, and personnel and requiring that all earthquake mitigation, preparedness, response, and recovery-related functions of Arkansas be coordinated to the maximum extent with comparable functions of the federal government, including its various departments and agencies, with other states and localities, and with private agencies of every type, to the end that the most effective earthquake mitigation, preparation, response, and recovery capabilities may be accomplished.



§ 12-77-103 - Arkansas earthquake program.

(a) (1) The Arkansas Department of Emergency Management, Earthquake Preparedness Program, shall coordinate an earthquake program designed to protect the lives and property of persons of this state, to the fullest possible extent, from the direct effects of seismic activity affecting Arkansas as well as from secondary effects created by such occurrence.

(2) The program shall coordinate all activities involved in mitigation and preparedness regarding seismic events. Toward that end, the earthquake program shall include but not be limited to:

(A) Continued assessment from proper scientific authorities of the seismic risk to the state;

(B) Training and education of state and local government officials, employees, and citizens of Arkansas regarding preparation and protective measures that can be taken before, during, and after an earthquake;

(C) Planning coordination, guidance, and assistance to all state and local government officials in preparation for, response to, and recovery from earthquakes;

(D) Coordination of earthquake program activities with comparable agencies of the federal government and other states; and

(E) Dissemination of information to the public pertaining to earthquake hazards, especially to Arkansans living near the New Madrid Fault, protective measures, seismic resistance in building construction, and appropriate actions to be taken before, during, and after an earthquake, and other matters the Arkansas Department of Emergency Management shall determine to be necessary or appropriate to educate, inform, and equip citizens in this state to deal with any earthquake.

(b) In order to carry out the responsibilities provided for in this section, the program is authorized to employ such personnel as deemed necessary to the extent that funds are appropriated therefor by the General Assembly.



§ 12-77-104 - Compliance with the Arkansas Emergency Services Act.

(a) It is the intention of the General Assembly that this chapter shall be in compliance with the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq., to the extent that if this chapter or any provision of it or application thereof to any person or circumstance is held in opposition to or out of compliance with the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq., then such provisions of this chapter are invalid.

(b) However, the invalidity of a provision or provisions of this chapter shall not affect other provisions or application of this chapter which can be given effect without the invalid provision, provisions, or their application.



§ 12-77-105 - Purpose.

The purpose of this section and §§ 12-77-106 and 12-77-107 is to:

(1) Increase disaster preparedness in Arkansas; and

(2) Increase earthquake preparedness in all areas along the New Madrid Fault that have significant earthquake risk but a low level of public awareness.



§ 12-77-106 - Duties.

The Arkansas Department of Emergency Management shall coordinate a Disaster Preparedness Program designed to protect the lives and property of Arkansas citizens in case of flooding and other disasters and create public preparedness materials that can be disseminated to the public, including without limitation:

(1) Training and education of state and local government officials, school districts, personnel, and citizens of Arkansas regarding preparation and protective measures that can be taken before, during, and after an earthquake;

(2) Planning coordination, guidance, and assistance to all state and local government officials in preparation for, response to, and recovery from flooding; and

(3) Coordination of the Disaster Preparedness Program activities with comparable agencies of the federal government and other states.



§ 12-77-107 - Reports.

(a) The Arkansas Department of Emergency Management shall present a report on disaster preparedness including a review of the New Madrid Fault.

(b) The department shall make recommendations for improvements to the cochairs of the Legislative Council on or before November 1 each year.






Chapter 78 - Emergency Communications Act of 1991

§ 12-78-101 - Short title.

This chapter may be cited as the Emergency Communications Act of 1991.



§ 12-78-102 - Policy and purpose.

Because of the potential for a natural, technological, or national emergency-related disaster of catastrophic size and devastating impact requiring rapid and effective communications and warning to coordinate city, county, state, federal, and private sector emergency response personnel, equipment, and resources for the protection of lives, property, and institutions of the people of the state, and because technologically advanced state-of-the-art communications and data exchange equipment must be systematically procured, installed, and operated to ensure compatibility and effective use, it is found and declared to be necessary to provide:

(1) For the periodic review of the statewide emergency communications system to ensure maximum operational effectiveness and recommend such improvements as may be required to keep pace with increasing emergency needs and advancing technology;

(2) A system to review and recommend the procurement of equipment and systems to local offices of emergency services and to state, federal, and private sector emergency communications operators to ensure compatibility of equipment; and

(3) A source of funding and administer funding made available from federal, state, and private sources to ensure prioritized, equitable, economical, and fair distribution of funding and to ensure all required fiscal controls and reviews are in compliance with appropriate state and federal guidelines.



§ 12-78-103 - Definitions.

As used in this chapter:

(1) "Arkansas Department of Emergency Management" or "local office of emergency management" shall refer to:

(A) The state agency; and

(B) Those jurisdictions authorized under the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq., for the performance of emergency and disaster mitigation, planning, response, or recovery at the state and local level, respectively; and

(2) "Emergency warning and communications systems" shall refer to the emergency communications nets operated under the control, management, supervision, and license of the Arkansas Department of Emergency Management which may include local offices of emergency services, designated components of state or federal agencies, and duly accredited private sector organizations assigned to an emergency role under the provisions of the State of Arkansas Emergency Operations Plan.



§ 12-78-104 - Management of funds.

The Arkansas Department of Emergency Management shall ensure that a system to manage appropriated funds shall provide that:

(1) Upon achieving operational status, the warning and communications shall be operated in accordance with the rules, regulations, and laws governing emergency warning and communications systems as promulgated by the Federal Communications Commission, Federal Emergency Management Agency, and the department;

(2) Equipment shall be maintained in a continuing operational status by local offices of emergency management or the chief executive officer of the jurisdiction and by the responsible supervisor or manager of other recipients and the offices, jurisdictions, or agencies who shall provide supervision and training to those individuals designated to operate the equipment; and

(3) Failure to maintain or operate the equipment in accordance with the minimum standards set forth in guidance by the department shall require repayment to the State Treasury that portion of the initial grant of state funds based upon a depreciation rate of fourteen percent (14%) per annum effective from the date of installation and acceptance.



§ 12-78-105 - Implementation -- Equipment purchases.

(a) (1) From funds appropriated therefor, the Arkansas Department of Emergency Management shall provide to eligible local offices of emergency management and key state agencies assigned an emergency role under the State of Arkansas Emergency Operations Plan matching grants not to exceed fifty percent (50%) of the cost of the acquisition of the emergency warning and communications equipment.

(2) The grant shall be awarded only for the acquisition of equipment for which the Director of the Arkansas Department of Emergency Management has granted specific approval.

(b) The equipment shall be purchased only in accordance with the current approved purchasing procedures of the county or city having authority over the local office of emergency management or the approved purchasing procedures for the governmental agencies or private sector agencies.






Chapter 79 - Arkansas Hazardous and Toxic Materials Emergency Notification Act

§ 12-79-101 - Title.

This chapter may be known and cited as the "Arkansas Hazardous and Toxic Materials Emergency Notification Act".



§ 12-79-102 - Creation.

Because of the existing and increasing possibility of a major disaster or emergency from the release of hazardous and toxic substances into the environment while in transport, during manufacturing, and in storage, and because of the immediate need to notify state and local emergency response and recovery forces and other governmental entities mandated to perform certain actions related to a release of hazardous or toxic substances into the environment, it is found and declared to be necessary to:

(1) Create within the Arkansas Department of Emergency Management a system to notify local, state, and federal emergency response and recovery forces and those other governmental and private sector entities with a mandated responsibility for emergency services; and

(2) Require any business, manufacturer, refiner, retailer, wholesaler, transporter in the private sector, or governmental entity at the local, state, or federal level to report as soon as possible any known incident involving the release of hazardous and toxic materials into the environment which requires, or may require, emergency response or recovery actions by public safety forces of local or state governmental entities, including volunteer emergency services such as, but not limited to, firefighters, law enforcement, emergency medical services, and other first responders.



§ 12-79-103 - Definitions.

As used in this chapter:

(1) "Director" means the Director of the Arkansas Department of Emergency Management established under the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq.;

(2) "Fixed facility" means any refinery, factory, storage site, assembly plant, warehouse, wholesaler, retailer, or other facility which receives, stores, processes, or ships hazardous and toxic materials;

(3) "Hazardous and toxic materials" means:

(A) Those substances, except natural gas, manufactured, refined, or found in their natural state which, when released into the environment, by any means, have an immediate or potential threat to human, animal, or plant life and meet other criteria established under federal regulations, guidelines, or laws defining hazardous and toxic substances in a quantity and form which may pose an unreasonable risk to health and safety or property when transported in commerce, and which is designated as "hazardous material" in regulations prescribed by the United States Secretary of Transportation under Title 49 of the Code of Federal Regulations; and

(B) Any other substance or pollutant designated by regulations of the director promulgated under this chapter;

(4) "HAZMAT" means the abbreviation of "hazardous and toxic materials";

(5) "Incident" or "accident" means the spilling, leaking, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing of hazardous and toxic materials into the environment;

(6) "System for notification" means those communications facilities currently existing, or that may be later established, for direction, warning, and control of emergency response and recovery forces at the federal, state, and local levels;

(7) "Transport" means the movement of any hazardous and toxic material regardless of the mode of transportation from one place to another place and any loading, unloading, and storage incidental thereto; and

(8) "Transporter" means any person, firm, association, partnership, corporation, or other legal entity who transports or ships in a motor vehicle, rail freight car, freight container, cargo tank, rail tank car, pipeline other than a natural gas pipeline, aircraft, vessel, or other means of transportation any hazardous and toxic materials as a common carrier, contract carrier, or carrier for private use.



§ 12-79-104 - HAZMAT incident or accident reporting system.

(a) The Director of the Arkansas Department of Emergency Management shall:

(1) In cooperation with the State Emergency Response Commission, establish a HAZMAT incident or accident reporting system within the State Emergency Operations Center for disseminating information to the appropriate agencies and emergency first responders for any release of a hazardous and toxic material that might present either an immediate or potential threat to the safety, health, and welfare of the public; and

(2) Operate and maintain on a continuing basis emergency direction, control, and warning systems sufficient to meet the minimum requirements of this chapter.

(b) The HAZMAT incident or accident reporting systems shall meet the minimum federal requirements specified in federal regulations and guidelines for hazardous and toxic materials emergency reporting and shall operate within the provisions established under the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq., and the State of Arkansas Emergency Operations Plan to provide the most expeditious and practical means to notify state, local, and private sector entities assigned an emergency response or recovery role under this chapter.

(c) Each agency, office, bureau, or commission of the State of Arkansas or its political subdivisions having a role or responsibility for HAZMAT planning, response, recovery, or mitigation, or providing public safety services or having regulatory or oversight authority shall establish guidelines and procedures to ensure prompt and accurate reporting of any accident, incident, or known or suspected release of toxic or hazardous materials within the State of Arkansas in violation of any state or federal environmental or health protective statutes, regulations, or guidelines.



§ 12-79-105 - Accidents or incidents.

Any fixed facility operator or any transporter involved in an accident or incident during refining, manufacturing, processing, storage, loading, unloading, transporting, or a related activity which involves the release of hazardous and toxic materials into the environment or any public safety emergency first responders from the local, state, or federal level, who have confirmed that the incident or accident has not been previously reported to the State Emergency Operations Center shall report immediately, by telephone, radio, or the most expeditious means available to the center any incident or accident which:

(1) Involves a fatality due to fire, explosion, or exposure to any hazardous and toxic materials;

(2) Results in the hospitalization of any person due to fire, explosion, or exposure to any hazardous and toxic materials;

(3) Results in a continuing danger to life, health, or property at the place of the accident or incident; and

(4) Results in the release of hazardous and toxic materials, in any amount, by any transporter onto public or private property, including roads, highways, or thoroughfares maintained by local, state, and federal government entities and upon regulated commerce rights-of-way.



§ 12-79-106 - Penalties.

Any person who pleads guilty or nolo contendere to or is found guilty of violating any provisions of this chapter or any regulation promulgated hereunder shall be guilty of a misdemeanor and be fined not more than five hundred dollars ($500) per day of violation or imprisoned for not more than one (1) year, or both.






Chapter 80 - Earthquake Resistant Design for Public Structures

§ 12-80-101 - Purpose.

It is the purpose of this chapter to protect the public by requiring that all public structures be designed and constructed to resist destructive forces when an earthquake occurs in the New Madrid Seismic Zone.



§ 12-80-102 - Definitions.

As used in this chapter:

(1) "Add to" means adding to the original existing buildings or structures more than four thousand square feet (4000 sq.ft.) in gross floor area and all areas of increased building height;

(2) "Alter", "retrofit", and "remodel" mean any alteration or repair of a building which when completed will increase the market value of the building by one hundred percent (100%) or more;

(3) "Owner" means any agency of the state, county, city, township, town, village, or private entity, partnership, business, or corporation;

(4) (A) "Public structure" means any building intended, or adaptable, for public employment, assembly, or any other use if it will be open to the public.

(B) Also included in this definition are certain building types as defined under the term "public works" projects;

(5) (A) "Public works" means works, whether of construction or adaptation, undertaken and carried out by the national, state, county, school district, or municipal authorities, and designed to serve some purpose of public necessity, use, or convenience such as public buildings, roads, aqueducts, parks, and all other fixed works constructed for public use.

(B) The term relates to the construction of public improvements and not to their maintenance or operation;

(6) "Seal" means the Arkansas seal issued to signify certification of registration to practice architecture or engineering;

(7) "Seismic" means pertaining to an earthquake or earth tremor, i.e., vibrations; and

(8) "Structural elements" means all structural load-carrying members of a building or structure required to transmit loads, i.e., forces within the building or between the building and the ground.



§ 12-80-103 - Seismic zones established.

(a) (1) Areas within the boundaries of this state shall be divided into zones of anticipated damage that will occur in various locations with respect to the New Madrid Seismic Zone.

(2) This division will be based on the Arkansas Fire Prevention Code.

(b) (1) Zone 3, the area of greatest anticipated seismic damage, shall include the following counties: Clay, Greene, Craighead, Mississippi, Poinsett, Cross, Crittenden, St. Francis, Randolph, Lawrence, Jackson, Woodruff, and Lee.

(2) Zone 2, the area of moderate anticipated seismic damage, shall include the following counties: Sharp, Independence, White, Lonoke, Prairie, Arkansas, Monroe, Phillips, Fulton, Izard, Stone, and Cleburne.

(3) Zone 1, the area of low anticipated seismic damage, shall include all remaining counties within the boundaries of this state.



§ 12-80-104 - Design requirements.

(a) (1) Neither the state or any county, city, township, village, or private entity shall construct, add to, alter, retrofit, or remodel any public structure unless the structural elements are designed to resist the anticipated forces of the designated seismic zone in which the structure is located.

(2) Design loads and seismic design requirements shall be, as a minimum, those listed in the Chapter of Structure Loads and referenced chapters from the Arkansas Fire Prevention Code.

(b) (1) All construction plans for public buildings and structures shall comply with the Arkansas Architectural Act, § 17-15-101 et seq.

(2) The design of structural elements of public buildings and structures shall be performed by a professional engineer as defined in § 17-30-101 who is competent in seismic structural design according to current standards of technical competence.

(3) The structural plans of each public building or structure shall bear the engineer's Arkansas seal and signature and a statement of reference to what seismic zone the structure is designed to satisfy.

(4) Educational and institutional structures in Seismic Hazard Exposure Group III shall have nonstructural interior components, such as bookshelves, light fixtures, shelving, hot water tanks, oxygen tanks, etc., to meet earthquake resistant guidelines.



§ 12-80-105 - Exemptions.

(a) Certain building types shall not be included in the requirements of this chapter, such as:

(1) Single family residential;

(2) Duplexes;

(3) Triplexes;

(4) Fourplexes;

(5) Agricultural structures; and

(6) The following wood frame, metal, or both, construction business occupancies of four thousand square feet (4000 sq. ft.) or less:

(A) Business occupancy of less than forty (40);

(B) Mercantile occupancy with a load less than one hundred (100); and

(C) Storage.

(b) (1) The park and recreational facilities of the State of Arkansas, any of its agencies or departments, or any city, town, or county government or any school district shall not be included in the requirements of this chapter.

(2) As used in this subsection, "park and recreational facilities" shall mean any facilities which are generally open structures and have three (3) or fewer sides and are used for athletics, recreation, relaxation, entertainment, cultural development, and other recreational activities, including, without limitation, park pavilions, amphitheaters, covered stage areas, camping centers, tennis courts, golf course shelters, athletic fields, baseball fields and dugouts, and various other similar park and recreational facilities.



§ 12-80-106 - Violations and penalties.

(a) Any owner knowingly constructing a public building within this state without complying with the provisions of this chapter shall be guilty of a violation and shall upon conviction be sentenced to pay a fine of not less than one thousand dollars ($1,000).

(b) Each day of the unlawful construction practice shall constitute a distinct and separate offense.



§ 12-80-107 - Exemptions for roads and bridges.

None of the highway, road, street, or bridge facilities in this state shall be included in the requirements of this chapter.






Chapter 81 - Commission to Assist Persons Who Have Suffered Catastrophic Financial Loss



Chapter 82 - Arkansas SERC/LEPC Act

§ 12-82-101 - Title.

This chapter may be known and cited as the Arkansas SERC/LEPC Act.



§ 12-82-102 - Purpose.

Because of existing and increasing accidents, incidents, and events involving hazardous and toxic materials in transport, manufacturing, storage, refining, and usage and because of federal mandates imposed upon state and local governments under the provisions of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., it is found and declared to be necessary to:

(1) Create a State Hazardous Materials Emergency Response Commission which shall be empowered to take the necessary actions and activities required under state and federal laws, rules, and regulations related to emergency planning, training, response, and recovery activities for hazardous and toxic materials;

(2) Administer the provisions of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq.; and

(3) Authorize the commission to investigate, review, implement, and manage such standards and requirements as may be needed for the certification of public emergency responders and other related emergency personnel as may be subject to emergency response and recovery actions related to hazardous and toxic materials incidents, accidents, or events.



§ 12-82-103 - Definitions.

As used in this chapter:

(1) "Certification" means a formal document acknowledging that an individual has reached the minimum level of formal training and education, required under federal regulations and guidance provided through the State Hazardous Materials Emergency Response Commission, to perform his or her normally assigned duties for hazardous and toxic materials emergency response;

(2) "Emergency responder" means a person or persons enrolled in organizations which are entities of state or local government, or acting in behalf of state or local government, including, but not limited to, professional or volunteer law enforcement, firefighting, emergency medical, emergency services, or other public emergency response personnel who respond to the scene of a disaster with an assigned role in public safety and emergency services;

(3) "Emergency response and recovery" means those actions required at the scene of a disaster or emergency, as described in the Arkansas Emergency Services Act of 1973, §§ 12-75-101 et seq., for public safety, health, and welfare;

(4) "Hazardous and toxic materials" or "HAZMAT" means:

(A) Extremely hazardous substances under 42 U.S.C. § 11002, hazardous chemicals under 42 U.S.C. §§ 11021 and 11022, and toxic chemicals under 42 U.S.C. § 11023; and

(B) Such other hazardous and toxic substances as may later be designated by federal regulatory agencies; and

(5) "State Emergency Response Commission" or "SERC" refers to the State Hazardous Materials Emergency Response Commission as specified in this chapter.



§ 12-82-104 - State Emergency Response Commission.

(a) (1) The State Emergency Response Commission shall be composed of:

(A) The directors of the Department of Health, the Arkansas Department of Environmental Quality, the Department of Arkansas State Police, the Arkansas Department of Emergency Management, the Department of Labor, the Arkansas Fire Training Academy, the Arkansas State Highway and Transportation Department, the Adjutant General, or their designated representatives;

(B) One (1) individual representing the local emergency planning committees;

(C) Two (2) individuals from regulated entities;

(D) One (1) individual from an unregulated entity with knowledge of the Emergency Planning and Community Right-to-Know Act of 1986; and

(E) One (1) private citizen to represent the public at large.

(2) (A) The chair of the commission shall be elected by the members of the commission and shall serve for a two-year period.

(B) (i) Each commission member designated in subdivisions (a)(1)(B)-(E) of this section shall serve for a term of four (4) years and shall serve at the pleasure of the Governor.

(ii) The term of any member designated in subdivisions (a)(1)(B)-(E) of this section may be extended for a period of one (1) year to prevent the terms of all members from expiring in the same year.

(b) The commission shall establish local emergency planning committees within the authorized and established local emergency services jurisdiction of the state as prescribed in §§ 12-75-101 -- 12-75-129.

(c) Local emergency planning committee membership, functions, and duties shall be in accordance with the federal guidelines prescribed in the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq.

(d) The commission may promulgate such rules, regulations, and guidelines as deemed necessary or desirable:

(1) For the training and certification of public emergency response and recovery personnel, as defined in this chapter;

(2) To ensure compliance with the appropriate federal guidelines and law governing public emergency response and recovery personnel; and

(3) To adequately administer the requirements of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) Any person who is denied training certification under this chapter may appeal such decision to the commission by notifying the commission in writing within fifteen (15) days after the denial of certification.






Chapter 83 - Emergency Volunteer Reserve Act of 1985

§ 12-83-101 - Short title.

This chapter may be cited as the Emergency Volunteer Reserve Act of 1995.



§ 12-83-102 - Policy and purpose.

Because the potential for a natural, technological, or national emergency-related disaster of catastrophic proportions and devastating impact requires extensive use of highly trained and skilled personnel experienced in disaster response and recovery actions, and whereas such needs and requirements may exceed the normal forces available to the State of Arkansas to prevent death and injury to its citizens and extensive loss of property, it is found and declared necessary:

(1) To establish within the Arkansas Department of Emergency Management an Emergency Volunteer Reserve Cadre of persons trained and experienced in certain functions related to disaster response and recovery operations;

(2) To provide authority to the Director of the Arkansas Department of Emergency Management to call the emergency volunteer reserve personnel into active service upon declaration of a state of disaster emergency by the Governor or the President of the United States or when, in the opinion of the director, a pending natural, technological, or national emergency may require the immediate services of the personnel;

(3) To provide the authority to the director to reimburse members of the cadre, when called to active duty, for out-of-pocket expenses for lodging, food, and travel at the current rate and under the provisions for reimbursement applicable to state employees of like grade and responsibility during the period of active service to the state; and

(4) To provide to the cadre the same privileges and immunities as are applicable to state employees when performing their duties on behalf of the state.



§ 12-83-103 - Definitions.

As used in this chapter:

(1) "Director" means the Director of the Arkansas Department of Emergency Management, including any acting director, when such position is authorized by the Governor, and those persons officially authorized to act for the director in his or her absence or incapacitation; and

(2) "Emergency Volunteer Reserve Cadre" means persons recruited as volunteers to serve in time of emergency and to supplement the regular employees of the Arkansas Department of Emergency Management in disaster response and recovery operations.



§ 12-83-104 - Recruitment -- Service -- Deployment -- Discharge.

(a) (1) The Arkansas Department of Emergency Management shall establish a system to recruit personnel with special skills or experience related to emergency response and recovery operations and provide initial familiarization training and periodic proficiency training as necessary for members of the Emergency Volunteer Reserve Cadre to ensure their readiness for immediate deployment for response and recovery activities.

(2) The personnel shall be enrolled as emergency responder volunteers in accordance with § 12-75-129, and shall be eligible for immunities and exemptions in accordance with § 12-75-128 and workers' compensation benefits in accordance with § 12-75-129.

(b) The department shall establish an administrative management system to recruit and maintain qualified personnel and establish a fiscal management system to ensure prompt and reasonable reimbursement of authorized expenses.

(c) Persons recruited for the cadre may provide, but are not limited to providing, services in disaster application centers, disaster field offices, disaster survey teams, and fixed or mobile emergency operating centers and communications facilities, and may utilize other specific skills for which they may qualify or be trained to assume.

(d) Members are subject to deployment within the State of Arkansas and may, upon invocation of mutual aid agreements with other states, accompany state employees at host state or federal expense on out-of-state services.

(e) When called into active service by the Director of the Arkansas Department of Emergency Management, members of the cadre shall be under the operational and administrative management of the department and such employees of that office who may be designated to supervise their duties.

(f) (1) The director shall have the authority to immediately relieve members of the cadre for actual misconduct, perceived incompetence, or inability to perform their assigned duties.

(2) When relieved by authority other than the director's, members shall have the right of appeal to the director for reinstatement.



§ 12-83-105 - Reimbursement.

(a) (1) Any persons seeking enrollment into the Emergency Volunteer Reserve Cadre shall be notified that no salary, retainer, emoluments, or other monetary reimbursement shall be made for their services, except reimbursement for food, lodging, and travel utilizing a privately owned vehicle when so authorized by the Director of the Arkansas Department of Emergency Management.

(2) Reimbursement shall be made in accordance with current state travel regulations and at the prescribed rates in effect at the time of their services.

(b) However, this shall not disqualify any persons from future employment as emergency hires or full-time employees when hired through the prescribed state employment procedures applicable to the positions they are seeking.






Chapter 84 - Arkansas HAZMAT Emergency Management Act

§ 12-84-101 - Short title.

This chapter may be known and cited as the "Arkansas HAZMAT Emergency Management Act".



§ 12-84-102 - Applicability.

(a) Nothing in this chapter shall be construed as regulatory authority over acts, laws, rules, regulations, or guidelines of other state or federal agencies related to their designated responsibilities and duties as regulatory authorities over concerns of environmental, health, law enforcement, firefighting, medical, or other areas of responsibility.

(b) The provisions of this chapter are intended to be supplemental to current provisions of Arkansas law, and shall not be construed as repealing or superseding any other laws applicable thereto.



§ 12-84-103 - Definitions.

As used in this chapter:

(1) "Emergency management" means those activities related to disaster and emergency planning, mitigation, training, response, and recovery as prescribed in the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq.;

(2) "Hazardous and toxic materials" or "HAZMAT" means those extremely hazardous substances described under 42 U.S.C. § 11023, and such other hazardous or toxic substances as may later be designated by federal regulatory agencies;

(3) "Local emergency planning committee" means those local entities authorized under the provisions of the Arkansas SERC/LEPC Act, § 12-82-101 et seq., and in accordance with the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.;

(4) "State Hazardous Materials Emergency Response Commission" means that entity created under the provisions of the Arkansas SERC/LEPC Act § 12-82-101 et seq., and in accordance with the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; and

(5) "Superfund Amendments and Reauthorization Act of 1986, Title III" refers to 42 U.S.C. § 11001 et seq. and activities mandated therein.



§ 12-84-104 - State Office of Hazardous Materials Emergency Management.

(a) There is created by this chapter a State Office of Hazardous Materials Emergency Management within and under the administrative and operational control of the Arkansas Department of Emergency Management.

(b) The office shall perform the necessary actions and activities as required under current federal and state laws, rules, and regulations related to emergency planning, training, response, and recovery and, as specified in the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq., relating to accidental, deliberate, or act-of-God releases of hazardous or toxic materials which might threaten the public health, safety, welfare, environment, or property of the citizens of Arkansas.



§ 12-84-105 - Powers and duties.

The State Office of Hazardous Materials Emergency Management shall:

(1) Collect, file, and establish an accessible database and make available information derived from the required reports in 42 U.S.C. §§ 11022 and 11023, and in accordance with the laws, regulations, and guidelines established by the federal government and the State of Arkansas;

(2) Establish, staff, and manage an administrative, fiscal, and operational office to manage all programs and funds required under this chapter and in accordance with the current, accepted practices prescribed by the State of Arkansas and participating federal agencies;

(3) Establish and manage a system to train and certify emergency first responders at the minimum prescribed levels of competency and proficiency as required by federal or state law or regulation;

(4) Assist, as requested or directed by the State Hazardous Materials Emergency Response Commission's local emergency planning committees in meeting the minimum standards for planning, training, or exercising as required under the provisions of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.;

(5) Establish a system to certify local emergency planning committees as being in compliance with required actions and activities, as prescribed by the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., and other governing directives, laws, or regulations;

(6) Manage federal or state funding programs that provide direct fiscal assistance to certified local emergency planning committees for planning, training, exercising, or administration, to ensure program and fiscal compliance with current federal and state law;

(7) Perform, manage, and oversee such other hazardous or toxic materials emergency management-related functions as may later be implemented, as directed by the Governor, the commission, and other state authority;

(8) Collect and administer fees provided in this chapter and such federal funding as may be specifically earmarked for the program of the office, in accordance with current federal and state laws, regulations, and rules and as recommended by the commission to ensure minimum compliance with federal mandates related to hazardous or toxic materials emergency preparedness;

(9) Provide a point of contact for state agencies, offices, and bureaus to assist with the coordination of specific emergency planning and training and other hazardous or toxic materials emergency management-related activities;

(10) Provide direct emergency management support to local emergency planning committees to assist them with local hazardous or toxic materials emergency management activities and to assist them with reaching and maintaining compliance with federal mandates for these programs; and

(11) Manage, as designated by the Governor or the commission, such other hazardous or toxic materials emergency management programs as may later be mandated by federal or state law, regulation, or guidance.



§ 12-84-106 - Fees.

(a) (1) Each facility required to report to the State Hazardous Materials Emergency Response Commission under the provisions of 42 U.S.C. §§ 11022 and 11023, shall pay the following annual fees to the State Office of Hazardous Materials Emergency Management:

(A) For each facility required to file one (1) or more hazardous chemical inventory reports, under the provisions of 42 U.S.C. § 11022, an annual fee of twenty-five dollars ($25.00), and an additional fee of five dollars ($5.00) for each report filed annually, with a maximum limit of two hundred dollars ($200) annually for each reporting facility; and

(B) For each facility required to file one (1) or more toxic chemical release forms, under the provisions of 42 U.S.C. § 11023, an annual fee of one hundred fifty dollars ($150) and an additional fee of twenty-five dollars ($25.00) for each report, with a maximum limit of four hundred dollars ($400) annually for each reporting facility.

(2) Any business or other outlet which sells gasoline, diesel, and other motor fuel only at retail to the public shall be exempt from paying the fees outlined in this subsection.

(b) The commission shall periodically assess the adequacy of the fees established in this section, and may, through the public hearing process, modify the fees imposed for each individual report, not to exceed the stated maximum limit for each reporting facility as indicated in subsection (a) of this section.

(c) Reports under the provisions of 42 U.S.C. §§ 11022 and 11023 shall be submitted to the office in accordance with, and within the specified time frames of the the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., and shall include a company check issued by the facility or its parent corporation for the appropriate amount of each submission, as specified in this section, and the check shall be made payable to the office.

(d) Any facility or person failing to provide the reports and pay the fees, as specified in this section, shall be liable for civil penalties in such amount as the office shall find appropriate, not to exceed ten thousand dollars ($10,000) per violation, and for payment of any expenses reasonably incurred by the state therefrom.



§ 12-84-107 - Office of Hazardous Materials Emergency Management Revolving Fund.

(a) There is created on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a special revenue fund account to be known as the Office of Hazardous Materials Emergency Management Revolving Fund.

(b) All moneys collected under this subchapter shall be deposited to the credit of that account as special revenues and shall be used by the State Office of Hazardous Materials Emergency Management to operate the office and enforce this chapter.






Chapter 85 - Disaster Service Volunteer Leave Act

§ 12-85-101 - Definitions.

As used in this chapter:

(1) "Certified disaster service volunteer" means a person who has completed the necessary training for being and has been certified as a disaster service technician, specialist, coordinator, or officer by the American Red Cross;

(2) "Disaster" means a natural or technological event as defined in § 12-75-103(2) where victims cannot recover without assistance when such disaster is designated at Level II or above in the American National Red Cross Regulations and Procedures;

(3) "Specialized disaster relief" means one (1) or more of the following American Red Cross service categories in which a certified disaster service volunteer is trained:

(A) Shelter management;

(B) Mass feeding;

(C) Family services;

(D) Health services;

(E) Public assistance inquiries;

(F) Damage assessment;

(G) A support function for services provided under subdivisions (3)(A)-(F) of this section; and

(H) Any other service performed for the American Red Cross for which training is required; and

(4) (A) "State agency" means any agency, authority, board, bureau, commission, council, department, office, or officer of the state receiving an appropriation by the General Assembly.

(B) The term does not include state-supported institutions of higher learning or any county, municipality, school district, or other political subdivision of the State of Arkansas.



§ 12-85-102 - Terms of leave.

(a) An employee of a state agency or an employee of a state-supported institution of higher learning may be granted leave from work with pay for not more than fifteen (15) working days in any calendar year to participate in specialized disaster relief, without loss of seniority, pay, annual leave, sick leave, compensatory time, offset time, or overtime wages if the employee:

(1) Is trained and certified as a disaster service volunteer by the American Red Cross;

(2) Has specialized disaster relief services that are requested by the American Red Cross in connection with a disaster; and

(3) Obtains consent from the chief executive officer of his or her state agency or state-supported institution of higher learning.

(b) The state agency or state-supported institution of higher learning shall compensate an employee granted leave under this section at the employee's regular rate of pay for those regular work hours during which the employee is absent from work.

(c) Leave under this subchapter shall be granted only for disaster relief services occurring within the State of Arkansas or for disaster relief services occurring within states contiguous to the State of Arkansas.

(d) An employee deemed to be on leave under this chapter shall not be deemed to be an employee of the state or of a state-supported institution of higher learning for purposes of workers' compensation.



§ 12-85-103 - Limitation on certified volunteers -- Lists, reports, guidelines, etc.

(a) (1) Notwithstanding the provisions of § 12-85-102, the number of state employees and employees of state-supported institutions of higher learning certified as disaster service volunteers shall not exceed one hundred (100) participants at any one (1) time.

(2) A list of such employees shall be maintained by the American Red Cross, with pertinent information provided to the state employer or state-supported institution of higher learning of each disaster service volunteer.

(b) Within sixty (60) days of any request made by the American Red Cross, a report shall be prepared by the American Red Cross and submitted to the Department of Finance and Administration stating the reasons and needs for any request made.

(c) The American Red Cross and the respective agencies with employees participating in the disaster service volunteer program shall promulgate necessary guidelines and directives to implement this chapter.






Chapter 86 - Emergency Preparedness

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Emergency Preparedness for Child Care Facilities Act

§ 12-86-201 - Title.

This subchapter shall be known and may be cited as the "Emergency Preparedness for Child Care Facilities Act".



§ 12-86-202 - Legislative intent.

The General Assembly finds that:

(1) Early care and education facilities at which children from birth to four (4) years of age and school-age children may spend part or all of their days may not be known to emergency preparedness agencies and thus may be overlooked in first response activities and in recovery planning following major disasters;

(2) The health and social-emotional, cognitive, and physical development of young children may be compromised by severe traumatic experiences;

(3) Teachers and caregivers of young children will improve the children's health and well being by being prepared for orderly evacuations and rapid reunification of young children with their parents during emergencies;

(4) Child care facilities are crucial to the economic redevelopment of communities following major disasters; and

(5) State child care and emergency management agencies should take steps to share data and coordinate planning, response, and recovery of child care facilities during and after major disasters.



§ 12-86-203 - Division of Child Care and Early Childhood Education policies.

The Director of the Division of Child Care and Early Childhood Education of the Department of Human Services shall coordinate efforts with other state agencies and appropriate organizations to:

(1) (A) Share with the Arkansas Department of Emergency Management on a quarterly basis an integrated list of all licensed child care facilities and all known license-exempt child care facilities, including without limitation physical addresses, maximum capacity, emergency contact information, and hours of operation.

(B) The integrated list is to be sorted by county;

(2) Include early childhood emergency preparedness courses and workshops that address specific risk factors and evacuation procedures in particular geographic areas among approved courses and workshops for meeting requirements for in-service training for licensed child care providers in those geographic areas;

(3) Incorporate specific indicators of emergency preparedness linked to specific disaster risk factors in licensed child care providers' geographic areas into each level of any quality ratings above minimum licensing standards; and

(4) (A) Require a child care facility to have a written plan for evacuation in the event of fire, natural disaster, or other threatening situation that may pose a health or safety hazard to the children in the child care facility;

(B) Require the plan to include without limitation:

(i) A designated relocation site and evacuation route;

(ii) Procedures for notifying parents of the relocation and ensuring family reunification;

(iii) Procedures to address the needs of individual children, including children with special needs;

(iv) Instructions relating to the training of staff or the reassignment of staff duties, as appropriate;

(v) Coordination with local emergency management officials; and

(vi) A program to ensure that appropriate staff are familiar with the plan's components.



§ 12-86-204 - Arkansas Department of Emergency Management policies.

The Director of the Arkansas Department of Emergency Management shall coordinate efforts with other state agencies and appropriate organizations to:

(1) Disseminate county-level lists of all licensed child care facilities and all known license-exempt child care facilities, including without limitation physical address, maximum capacity, hours of operation, and emergency contact information, to county governments for use in search and rescue during emergencies and disasters;

(2) Share a periodically updated statewide list of designated emergency shelters, both local shelters and mass evacuation shelters, with the Division of Child Care and Early Childhood Education of the Department of Human Services, state child care subsidy program, and state child and adult nutrition program when the list is available; and

(3) Include all licensed child care facilities and all known license-exempt child care facilities where critical facilities such as schools, hospitals, and nursing homes are mentioned in the state response plan, emergency preparedness exercises, or other guiding documents and activities.









Chapter 87 - Uniform Emergency Volunteer Health Practitioners Act

§ 12-87-101 - Title.

This chapter may be cited as the "Uniform Emergency Volunteer Health Practitioners Act".



§ 12-87-102 - Definitions.

In this chapter:

(1) "Disaster relief organization" means an entity that provides emergency or disaster relief services that include health or veterinary services provided by volunteer health practitioners and that:

(A) is designated or recognized as a provider of those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government or the Arkansas Department of Emergency Management; or

(B) regularly plans and conducts its activities in coordination with an agency of the federal government or the Arkansas Department of Emergency Management.

(2) "Emergency" means an event or condition that is a disaster emergency under § 12-75-107 or § 12-75-108.

(3) "Emergency declaration" means a declaration of emergency issued by a person authorized to do so under the laws of this state, executive order or proclamation of the Governor, or § 12-75-107 or § 12-75-108.

(4) "Emergency Management Assistance Compact" means the interstate compact approved by Congress by Public Law No. 104-321, 110 Stat. 3877, codified at § 12-49-401 et seq.

(5) "Entity" means a person other than an individual.

(6) "Health facility" means an entity licensed under the laws of this or another state to provide health or veterinary services.

(7) "Health practitioner" means an individual licensed under the laws of this or another state to provide health or veterinary services.

(8) "Health services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of individuals or human populations, to the extent necessary to respond to an emergency, including:

(A) The following, concerning the physical or mental condition or functional status of an individual or affecting the structure or function of the body:

(i) preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care; and

(ii) counseling, assessment, procedures, or other services;

(B) Sale or dispensing of a drug, a device, equipment, or another item to an individual in accordance with a prescription; and

(C) Funeral, cremation, cemetery, or other mortuary services.

(9) "Host entity" means an entity operating in this state which uses volunteer health practitioners to respond to an emergency.

(10) "License" means authorization by a state to engage in health or veterinary services that are unlawful without the authorization. The term includes authorization under the laws of this state to an individual to provide health or veterinary services based upon a national certification issued by a public or private entity.

(11) "Person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(12) "Scope of practice" means the extent of the authorization to provide health or veterinary services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including any conditions imposed by the licensing authority.

(13) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(14) "Veterinary services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of an animal or to animal populations, to the extent necessary to respond to an emergency, including:

(A) diagnosis, treatment, or prevention of an animal disease, injury, or other physical or mental condition by the prescription, administration, or dispensing of vaccine, medicine, surgery, or therapy;

(B) use of a procedure for reproductive management; and

(C) monitoring and treatment of animal populations for diseases that have spread or demonstrate the potential to spread to humans.

(15) "Volunteer health practitioner" means a health practitioner who provides health or veterinary services, whether or not the practitioner receives compensation for those services. The term does not include a practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate which requires the practitioner to provide health services in this state, unless the practitioner is not a resident of this state and is employed by a disaster relief organization providing services in this state while an emergency declaration is in effect.



§ 12-87-103 - Applicability to volunteer health practitioners.

This chapter applies to volunteer health practitioners registered with a registration system that complies with § 12-87-105 and who provide health or veterinary services in this state for a host entity while an emergency declaration is in effect.



§ 12-87-104 - Regulation of services during emergency.

(a) While an emergency declaration is in effect, the Department of Health may limit, restrict, or otherwise regulate:

(1) the duration of practice by volunteer health practitioners;

(2) the geographical areas in which volunteer health practitioners may practice;

(3) the types of volunteer health practitioners who may practice; and

(4) any other matters necessary to coordinate effectively the provision of health or veterinary services during the emergency.

(b) An order issued pursuant to subsection (a) may take effect immediately, without prior notice or comment, and is not a rule within the meaning of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) A host entity that uses volunteer health practitioners to provide health or veterinary services in this state shall:

(1) consult and coordinate its activities with the Department of Health to the extent practicable to provide for the efficient and effective use of volunteer health practitioners; and

(2) comply with any laws other than this chapter relating to the management of emergency health or veterinary services, including the Emergency Medical Services Revolving Fund Act, § 20-13-101 et seq.



§ 12-87-105 - Volunteer health practitioner registration systems.

(a) To qualify as a volunteer health practitioner registration system, a system must:

(1) accept applications for the registration of volunteer health practitioners before or during an emergency;

(2) include information about the licensure and good standing of health practitioners which is accessible by authorized persons;

(3) be capable of confirming the accuracy of information concerning whether a health practitioner is licensed and in good standing before health services or veterinary services are provided under this chapter; and

(4) (A) be designated by the Arkansas Department of Emergency Management as a registration system for purposes of this chapter.

(B) The Arkansas Department of Emergency Management may consider and may approve a request for the designation of a registration system submitted by a disaster relief organization, licensing board, national or regional association of licensing boards or healthcare practitioners, health facility that provides comprehensive inpatient and outpatient healthcare services, or host entity, and may on its own initiative approve registration systems established by this state or other states funded through the United States Department of Health and Human Services under Section 3197 of the Public Health Services Act, 42 U.S.C. § 247d, or by medical reserve corps units formed under Section 2801 of the Public Health Services Act, 42 U.S.C.§ 300hh.

(b) While an emergency declaration is in effect, the Arkansas Department of Emergency Management, a person authorized to act on behalf of the Arkansas Department of Emergency Management, or a host entity, may confirm whether volunteer health practitioners utilized in this state are registered with a registration system that complies with subsection (a). Confirmation is limited to obtaining identities of the practitioners from the system and determining whether the system indicates that the practitioners are licensed and in good standing.

(c) Upon request of a person in this state authorized under subsection (b), or a similarly authorized person in another state, a registration system located in this state shall notify the person of the identities of volunteer health practitioners and whether the practitioners are licensed and in good standing.

(d) A host entity is not required to use the services of a volunteer health practitioner even if the practitioner is registered with a registration system that indicates that the practitioner is licensed and in good standing.



§ 12-87-106 - Recognition of volunteer health practitioners licensed in other states.

(a) While an emergency declaration is in effect, a volunteer health practitioner, registered with a registration system that complies with § 12-87-105 and licensed and in good standing in the state upon which the practitioner's registration is based, may practice in this state to the extent authorized by this chapter as if the practitioner were licensed in this state.

(b) A volunteer health practitioner qualified under subsection (a) is not entitled to the protections of this chapter if the practitioner is licensed in more than one state and any license of the practitioner is suspended, revoked, or subject to an agency order limiting or restricting practice privileges, or has been voluntarily terminated under threat of sanction.



§ 12-87-107 - No effect on credentialing and privileging.

(a) In this section:

(1) "Credentialing" means obtaining, verifying, and assessing the qualifications of a health practitioner to provide treatment, care, or services in or for a health facility.

(2) "Privileging" means the authorizing by an appropriate authority, such as a governing body, of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill.

(b) This chapter does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.



§ 12-87-108 - Provision of volunteer health or veterinary services -- Administrative sanctions.

(a) Subject to subsections (b) and (c), a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice acts, or other laws of this state.

(b) Except as otherwise provided in subsection (c), this chapter does not authorize a volunteer health practitioner to provide services that are outside the practitioner's scope of practice, even if a similarly licensed practitioner in this state would be permitted to provide the services.

(c) The Arkansas Department of Emergency Management may modify or restrict the health or veterinary services that volunteer health practitioners may provide pursuant to this chapter. An order under this subsection may take effect immediately, without prior notice or comment, and is not a rule within the meaning of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) A host entity may restrict the health or veterinary services that a volunteer health practitioner may provide pursuant to this chapter.

(e) A volunteer health practitioner does not engage in unauthorized practice unless the practitioner has reason to know of any limitation, modification, or restriction under this section or that a similarly licensed practitioner in this state would not be permitted to provide the services. A volunteer health practitioner has reason to know of a limitation, modification, or restriction or that a similarly licensed practitioner in this state would not be permitted to provide a service if:

(1) the practitioner knows the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service; or

(2) from all the facts and circumstances known to the practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

(f) In addition to the authority granted by law of this state other than this chapter to regulate the conduct of health practitioners, a licensing board or other disciplinary authority in this state:

(1) may impose administrative sanctions upon a health practitioner licensed in this state for conduct outside of this state in response to an out-of-state emergency;

(2) may impose administrative sanctions upon a practitioner not licensed in this state for conduct in this state in response to an in-state emergency; and

(3) shall report any administrative sanctions imposed upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.

(g) In determining whether to impose administrative sanctions under subsection (f), a licensing board or other disciplinary authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience, and specialized skill.



§ 12-87-109 - Relation to other laws.

(a) This chapter does not limit rights, privileges, or immunities provided to volunteer health practitioners by laws other than this chapter. Except as otherwise provided in subsection (b), this chapter does not affect requirements for the use of health practitioners pursuant to the Emergency Management Assistance Compact.

(b) The Arkansas Department of Emergency Management, pursuant to the Emergency Management Assistance Compact and the Interstate Civil Defense and Disaster Compact, § 12-76-101 et seq., may incorporate into the emergency forces of this state volunteer health practitioners who are not officers or employees of this state, a political subdivision of this state, or a municipality or other local government within this state.



§ 12-87-110 - Regulatory authority.

The Arkansas Department of Emergency Management may promulgate rules to implement this chapter. In doing so, the Arkansas Department of Emergency Management shall consult with and consider the recommendations of the entity established to coordinate the implementation of the Emergency Management Assistance Compact, and the Interstate Civil Defense and Disaster Compact, § 12-76-101 et seq. and shall also consult with and consider rules promulgated by similarly empowered agencies in other states to promote uniformity of application of this chapter and make the emergency response systems in the various states reasonably compatible.



§ 12-87-111 - Limitations on civil liability for volunteer health practitioners.

(a) Subject to subsection (b), a volunteer health practitioner who receives compensation of five hundred dollars ($500) or less per year for providing health or veterinary services pursuant to this chapter is not liable for damages for an act or omission of the practitioner in providing those services. Reimbursement of, or allowance for, reasonable expenses, or continuation of salary or other remuneration while on leave, is not compensation under this subsection.

(b) This section does not limit the liability of a volunteer health practitioner for:

(1) willful misconduct or wanton, grossly negligent, reckless, or criminal conduct;

(2) an intentional tort;

(3) breach of contract;

(4) a claim asserted by a host entity or by an entity located in this or another state which employs or uses the services of the practitioner; or

(5) an act or omission relating to the operation of a motor vehicle, vessel, aircraft, or other vehicle.

(c) A person that, pursuant to this chapter, operates, uses, or relies upon information provided by a volunteer health practitioner registration system is not liable for damages for an act or omission relating to that operation, use, or reliance unless the act or omission is an intentional tort or is willful misconduct or wanton, grossly negligent, reckless, or criminal conduct.



§ 12-87-112 - Workers' compensation coverage.

(a) In this section, "injury" means a physical or mental injury or disease for which an employee of this state who is injured or contracts the disease in the course of the employee's employment would be entitled to benefits under the workers' compensation or occupational disease law of this state.

(b) A registered volunteer health practitioner who dies or is injured as the result of providing health or veterinary services pursuant to this chapter is deemed to be an employee of this state for the purpose of receiving benefits for the death or injury under the workers' compensation or occupational disease law of this state if:

(1) the practitioner is not otherwise eligible for such benefits for the injury or death under the law of this or another state; and

(2) the practitioner, or in the case of death the practitioner's personal representative, elects coverage under the workers' compensation or occupational disease law of this state by making a claim under that law; and

(3) the practitioner is acting under the control or direction of the Arkansas Department of Emergency Management, the Governor, or another state government agency.

(c) The Arkansas Department of Emergency Management shall certify to the Public Employee Claims Division of the State Insurance Department the names and registration information for each registered volunteer health practitioner working in this state under this chapter.

(d) (1) Benefits payable for the injury or death of a registered volunteer health practitioner covered by this chapter shall be limited to the provisions of the Workers' Compensation Law, § 11-9-101 et seq. Benefits are payable if the injury or death occurred while the person was:

(A) actually engaged in emergency service duties, either during training or during a period of emergency; and

(B) under the supervision and instruction and subject to the order or control of, or serving pursuant to a request of, the Governor, the Arkansas Department of Emergency Management, or the chief executive officer of a county or local government unit making use of registered volunteer health practitioners.

(2) The remedy provided in this section shall be the exclusive remedy as against the state and political subdivisions of the state.

(3) (A) For the purpose of workers' compensation coverage in cases of injury to or death of an individual, a registered volunteer health practitioner is deemed a state employee and shall receive compensation and a survivor of a registered volunteer health practitioner shall receive death benefits in the same manner as a regular state employee for injury or death arising out of and in the course of activities as registered volunteer health practitioners.

(B) If the registered volunteer health practitioner was under the order or control of a state agency when injured or killed, compensation and benefits shall be charged against the experience rate of the Arkansas Department of Emergency Management and paid from the appropriate state workers' compensation fund.

(4) (A) For the purpose of subdivision (d)(3) of this section, the weekly compensation benefits for a registered volunteer health practitioner who receives no monetary compensation for services rendered as a worker under this chapter shall be calculated based upon the wages received from his or her regular or usual employment, the same as a regular state employee, with respect to injury, disability, or death.

(B) The reimbursement of twenty-five dollars ($25.00) or less for out-of-pocket expenses for gasoline, oil, uniforms, required equipment, or similar expenses incurred in response to an emergency situation shall not be construed to be monetary compensation for the registered volunteer health practitioner.



§ 12-87-113 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 12-87-115 - Effective date.

This chapter takes effect October 1, 2009.












Title 13 - Libraries, Archives, And Cultural Resources

Chapter 1 - General Provisions

[Reserved]



Chapter 2 - Libraries

Subchapter 1 - -- General Provisions

§ 13-2-101 - Failure to return books or pay replacement costs.

(a) (1) It is unlawful for any person who checks out or otherwise removes any books or other materials from any library owned by the state or any city, county, or other political subdivision of the state to fail or refuse to return those books or materials to the library or to pay the replacement costs of lost books and library materials within the time prescribed by the library rules.

(2) However, before a charge of violating the provisions of this section shall be filed against any person, the library shall send written notice, by ordinary mail, addressed to the last known address of the person who checked out or otherwise removed the books or materials from the library, notifying the person that if the books or materials are not returned to the library within thirty (30) days from the date of the notice, charges will be filed against the person under the provisions of this section and upon conviction the person may be fined in an amount as provided in this section.

(b) (1) Any person violating the provisions of this section shall be guilty of a violation and subject to a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100).

(2) Each violation of this section shall constitute a separate offense.



§ 13-2-102 - Multijurisdictional system agreements.

All county public libraries created under the authority of § 13-2-401 et seq. and all city public libraries created under the authority of § 13-2-501 et seq. which have entered into interlocal cooperation agreements or any other formal or informal or contractual arrangements to form a joint city-county library, a regional library or library system, or any other form of multiple-jurisdiction library system which are not in written format shall within one (1) year formalize and renew in writing all such agreements and contractual arrangements among the libraries.



§ 13-2-103 - Library computer use -- Policy -- Signed agreement form required.

(a) The board of directors of each library operated as an entity of the state or any city, county, or other political subdivision of the state with one (1) or more public access computers shall develop, adopt, and implement a written policy that:

(1) Establishes and maintains a system to prevent a minor from gaining computer access to materials harmful to minors as defined in § 5-68-501;

(2) Provides for:

(A) Suspending the privilege of a minor to use the public access computers if the minor violates the policy; and

(B) Revoking such a privilege for a repeat offender; and

(3) Requires each user to sign a computer-use agreement form outlining proper and improper use of public access computers prior to the user being allowed to access the computer equipment.

(b) For purposes of this section, "public access computer" means a computer that is:

(1) Located in a public school or public library;

(2) Accessible by a minor; and

(3) Connected to any computer communication system such as, but not limited to, what is commonly known as the Internet.

(c) Copies of the standards and rules for the enforcement of this section shall be submitted to the Arkansas State Library.






Subchapter 2 - -- Arkansas State Library

§ 13-2-201 - State and local publications defined -- Exemptions.

(a) As used in this subchapter, the terms "state publication" and "local publication" shall include any document issued or printed by any state agency or local government which may be released for distribution, but these terms do not include:

(1) The bound volumes of the printed acts of each of the sessions of the General Assembly;

(2) The bound volumes of the Arkansas Supreme Court Reports;

(3) Printed copies of the Arkansas Statutes Annotated of 1947 or pocket part supplements thereto;

(4) Any other printed document which may be obtained from the office of the Secretary of State upon the payment of a charge or fee therefor;

(5) Correspondence and intraoffice or interoffice or agency communications or documents which are not of vital interest to the public;

(6) (A) Publications of state or local agencies intended or designed to be of limited distribution to meet the requirements of educational, cultural, scientific, professional, or similar use of a limited or restricted purpose and which are not designed for general distribution.

(B) Similarly, other publications or printed documents which are prepared to meet the limited distribution requirements of a governmental grant or use which are not intended for general distribution shall also be deemed exempt from the provisions of this subchapter unless funds have been provided for printing of a quantity of such publications sufficient for distribution.

(b) A depository copy of each document noted in subdivisions (a)(1), (2), (3), and (6) shall be made available to the Arkansas State Library.



§ 13-2-202 - Effect of subchapter.

(a) (1) Nothing in this subchapter shall repeal, alter, or change the duties and responsibilities of the Secretary of State to maintain a library of official books, records, and documents under the provisions of § 13-2-301 et seq. and other laws of this state which impose specific duties upon the Secretary of State.

(2) The library maintained by the Secretary of State under the provisions of § 13-2-301 et seq. shall be designated as the Library of the Secretary of State, and the Secretary of State shall be librarian thereof.

(b) Nothing in this subchapter shall repeal, alter, or change the powers, duties, and responsibilities of the Arkansas History Commission as defined by law.



§ 13-2-203 - Arkansas State Library created.

(a) There is created and established within the Department of Education a division to be known as the Arkansas State Library.

(b) The library shall function within the department in the same manner as provided by agencies transferred to the principal department of government by a type 1 transfer under the provisions of § 25-2-104 and which shall be adequately funded and properly housed in a designated building at the seat of state government.



§ 13-2-204 - State Librarian.

(a) The Arkansas State Library shall be headed by the State Librarian, to be appointed by the State Library Board. The librarian shall serve for such time and for such terms as the board may prescribe.

(b) The State Librarian shall be a person of good professional standing and reputation, holding at least a master's degree from an American Library Association-accredited graduate school of library science and shall have had experience in library administration in academic, public, school, or special libraries.

(c) The State Librarian shall have charge of the work of the library, and shall perform such other duties as the board may prescribe.



§ 13-2-205 - State Library Board.

(a) There is created the State Library Board.

(b) (1) The board shall consist of seven (7) members, to be appointed by the Governor subject to confirmation by the Senate.

(2) The members of the board shall be appointed by the Governor for reasons of their interest in libraries and in statewide library development.

(3) (A) One (1) member of the board shall be appointed from each of the four (4) congressional districts of this state in existence on July 1, 1979, and three (3) members shall be selected from the state at large.

(B) However, no more than two (2) members of the board shall be appointed from any one (1) congressional district.

(4) (A) All members appointed to the board shall serve terms of seven (7) years and until their successors are appointed and qualified.

(B) No board member shall be appointed to serve for more than two (2) consecutive terms, including partial terms.

(c) Vacancies occurring on the board due to death, resignation, or other reason shall be filled by appointment of the Governor for the remainder of the unexpired portion of the term in the same manner as for the initial appointment.

(d) (1) Members of the board shall receive per diem at the rate established by law for attending board meetings or for performing other services required of members in their official capacity as members of the board.

(2) In addition, members shall be entitled to mileage at the rate provided by law for official travel of state employees for each mile in traveling from their place of residence to meetings of the board and returning or for attending to other authorized business of the board.



§ 13-2-206 - Meetings of board.

(a) The State Library Board shall meet at such place or places and shall keep such records as it may deem appropriate.

(b) The board shall select annually a chair and any other officers as it deems necessary.

(c) The board shall adopt policies and bylaws governing its meetings, the conduct of its business, and the business of the Arkansas State Library.

(d) The State Librarian shall serve as Executive Secretary of the State Library Board, but without a vote thereon, and shall attend all of the board meetings and keep records thereof.

(e) A majority of the board's members shall constitute a quorum for the transaction of business, and all business transacted by the board shall be by majority vote of its members.



§ 13-2-207 - Powers and duties generally.

Within the limitations of facilities and funds provided for the Arkansas State Library, the library shall:

(1) Acquire books and other library materials by purchase, exchange, gift, grant, or donation and catalog and maintain those books and materials and make them available for reference and research use of the public and the public officials and employees of this state and its political subdivisions under such rules and regulations established by the State Library Board as may be reasonably necessary to govern the use and preservation thereof;

(2) (A) Establish and maintain a collection of books and library materials of and pertaining to Arkansas and its people, resources, and history and maintain the collection as a separate section within the library;

(B) Operate and maintain a collection of multimedia materials to complement book collections and establish reasonable rules and regulations for their use and preservation; and

(C) Provide specialized services to the blind and individuals with physical disabilities under a cooperative plan with the National Library Service for the Blind and Physically Handicapped of the Library of Congress;

(3) Assist communities, libraries, schools, colleges, universities, study and civic clubs and groups, charitable and penal institutions, state agencies and departments, county and municipal governments, and any other institutions, agencies, and individuals with books, information, library materials, and services as needed;

(4) Direct the establishment and development of county and regional library systems and programs, devise and implement a certification plan for public librarians, and assist in the design and building of public library facilities;

(5) Conduct courses of library instruction, hold library institutes in various parts of the state, and encourage the recruitment and training of library personnel in any suitable manner;

(6) Cooperate with the Department of Education and the Department of Higher Education in devising plans for the development of libraries, in aiding librarians in their administration, in certification policies, and in formulating rules and regulations for the use of libraries;

(7) Receive gifts of library materials, money, and real and personal property, to be held in trust, subject to the terms of the donation for the purposes of this subchapter;

(8) Be the official state library agency designated to administer state and federal programs of aid to libraries and to undertake such other activities and services as will further statewide development of libraries and library systems through interlibrary, interagency, and interstate cooperation in order to secure efficient and effective library service for all Arkansans;

(9) (A) Cooperate with the various officers, departments, and agencies of state government in pooling and sharing library materials and programs so that duplication of services and facilities shall be minimized and so that maximum utilization may be made of the library services and resources of this state.

(B) In furtherance of subdivision (9)(A) of this section, the library may enter into contracts or agreements with state officers, departments, and agencies for the provision of special library services where needed and, under the terms of the contract or agreement, may provide for the method of financing special costs incurred by the library in furnishing and maintaining such special library services; and

(10) Perform all other functions and services that are common to the purposes and objectives of a state library.



§ 13-2-208 - Cooperation with other libraries.

(a) The Arkansas State Library shall cooperate with the public and private libraries in the State of Arkansas and may enter into necessary agreements with libraries in other states and the Library of Congress for the sharing of library books, documents, facilities, or services under such terms and conditions as the State Library Board shall determine to be within the scope and services of the Arkansas State Library and in keeping with the state's library programs.

(b) (1) The Arkansas State Library shall obtain reports from all libraries and each year report the condition, growth, development, and manner of development of those libraries and such other facts and statistics as may be of public interest.

(2) The Arkansas State Library shall include a summary thereof in its biennial report, which shall be filed with the Governor and the presiding officer of each house of the General Assembly.



§ 13-2-209 - Agreements with Arkansas History Commission and Secretary of State.

(a) The Arkansas State Library, acting through the State Library Board, is authorized to enter into necessary agreements with the Arkansas History Commission with respect to an overall plan and design to assure that the functions and materials of the Arkansas State Library and the commission may be convenient to the public and public officials of this state and to its political subdivisions, and to assure that unnecessary duplication of services and facilities is minimized.

(b) (1) (A) In addition, the library is authorized to enter into contracts and agreements with the Secretary of State for the custody, storage, cataloging, or display in the library or State Archives of any books, records, documents, or other papers in the custody of the Secretary of State.

(B) This shall be done under such terms and conditions as may be mutually agreed to by the parties.

(2) The library is also authorized to accept custody and control over any books, records, and documents which the Secretary of State is now required by law to keep or maintain in his or her official files or volumes, if:

(A) The Secretary of State shall determine that the records could be properly cataloged, stored, and preserved in the Arkansas State Library or State Archives; and

(B) The Governor agrees in writing for the transfer of the books, records, and documents from the Secretary of State to the Arkansas State Library or State Archives, in accordance with the terms of the agreement made in writing signed by the Secretary of State and the State Librarian or the State Historian for the custody, cataloging, preservation, and care of the records.



§ 13-2-210 - Depository for federal, state, and local documents.

The Arkansas State Library shall serve as the state's regional depository library for federal documents and shall become the official depository for state and local documents.



§ 13-2-211 - Depository agreements and eligibility.

(a) The Arkansas State Library may enter into depository agreements with any city, county, district, regional, town, school, college, or university library in this state.

(b) The Arkansas State Library shall establish standards for eligibility as a depository library under this section, § 13-2-210, and §§ 13-2-212 -- 13-2-214. The standards may include and take into account:

(1) The type of library;

(2) The library's ability to preserve state and local publications and to make them available for public use; and

(3) The library's geographical location, in order to assure that the publications are conveniently accessible to residents in all areas of the state.



§ 13-2-212 - State and Local Government Publications Clearinghouse.

(a) The Arkansas State Library shall create and maintain a State and Local Government Publications Clearinghouse.

(b) The Arkansas State Library shall make such rules and regulations as may be necessary to carry out the purposes of the clearinghouse.

(c) (1) All state agencies, including the General Assembly and its committees, constitutional officers, any department, division, bureau, board, commission, or agency of the State of Arkansas, all local governments, including cities of the first and second class and incorporated towns, and counties, and all boards, commissions, or agencies thereof shall furnish to the Arkansas State Library, upon release, a specified number of copies of each of its state or local publications.

(2) These publications shall be furnished to enable the clearinghouse to meet the needs of the Depository Library System and to provide library loan services to those libraries without depository status.

(3) The distribution will be required only if sufficient funds are appropriated for the printing of these materials by the agencies, boards, and commissions and for the distribution thereof by the Arkansas State Library to depository libraries.

(d) At least quarterly, and more frequently if funds are available, the clearinghouse of the Arkansas State Library shall publish and, upon request, distribute a list of state publications to all state agencies and contracting depository libraries.



§ 13-2-213 - Number of copies provided clearinghouse.

(a) If sufficient funds are available, each state and local agency printing or duplicating publications of the type which are to be made available to the State and Local Government Publications Clearinghouse shall print or duplicate fifty (50) additional copies or a lesser number as may be requested by the Arkansas State Library, for deposit with the clearinghouse for distribution to established depository libraries or interstate library exchange.

(b) However, if a state agency or a local governmental agency does not have sufficient funds or resources available to furnish the fifty (50) copies to the clearinghouse, it shall notify the Arkansas State Library and deliver to the clearinghouse three (3) copies of each publication to be maintained in the Arkansas State Library, to be indexed and made available on loan to participating libraries through the interlibrary loan services of the Arkansas State Library.



§ 13-2-214 - Libraries of colleges and universities -- Contracts -- Status.

(a) The Arkansas State Library is authorized to enter into contracts or agreements with the Mullins Library of the University of Arkansas at Fayetteville and the library of each of the state-supported institutions of higher learning in this state to provide through the State and Local Government Publications Clearinghouse any of the clearinghouse, exchange, depository, or selective or partial depository duties or functions of any of the libraries, or to provide depository library services in behalf of any of the libraries that may be mutually agreed to by the Arkansas State Library and the Mullins Library of the University of Arkansas at Fayetteville or one (1) of the several institutions of higher learning of this state.

(b) (1) Nothing in this subchapter shall be construed to repeal, amend, modify, or affect the status of the Mullins Library of the University of Arkansas at Fayetteville as a depository of state, city, and county documents under the provisions of §§ 25-18-301 -- 25-18-304.

(2) This subchapter shall not repeal, amend, modify, or affect the powers of the Mullins Library of the University of Arkansas at Fayetteville or the library of each of the state-supported institutions of higher learning to be a selective or partial depository of state, city, and county documents under the provisions of §§ 25-18-306 -- 25-18-308.






Subchapter 3 - -- Library of the Secretary of State

§ 13-2-301 - Librarian.

The Secretary of State shall be librarian for the Library of the Secretary of State and shall have custody and direction of all books, papers, maps, charts, and all other things belonging to it, and he or she shall take special care that none of them be lost or injured.



§ 13-2-302 - Binding of books and documents.

The Secretary of State shall cause to be bound, if not already done, in a cheap and substantial manner, three (3) copies of each of the acts of the General Assembly.



§ 13-2-304 - Procuring copies of missing books.

Where there shall be a deficiency in any of the acts, journals, or other works, it shall be the duty of the Secretary of State to correspond with the proper officer for the purpose of procuring copies of the different works, and, if not otherwise procured, he or she shall purchase them and place them in the Library of the Secretary of State.



§ 13-2-306 - Expenses of procuring works.

All expenses of procuring copies of acts, journals, and other works as are mentioned in this subchapter shall be paid out of the contingent fund of the General Assembly.



§ 13-2-307 - Accounts.

The Auditor of State shall adjust the accounts of the Secretary of State as Librarian for the Library of the Secretary of State and draw warrants for the payment of them.



§ 13-2-308 - Privilege of using books.

The officers of the several departments of the state, who are entitled to the use of the Library of the Secretary of State, may introduce citizens or strangers into the library, who shall have the privilege, during all seasonable hours, to read any of the books therein.



§ 13-2-309 - Removal of books.

(a) No person shall be permitted to remove any book from the Library of the Secretary of State except the Governor, Auditor of State, Treasurer of State, members of the General Assembly, Justices of the Supreme Court and judges of circuit courts, and attorneys for the state.

(b) No person shall be permitted to remove any book from the library without giving a receipt therefor to the Secretary of State.



§ 13-2-310 - Injury to or failure to return books or charts -- Penalty.

If any person shall injure or fail to return any book, map, or chart taken from the Library of the Secretary of State for more than three (3) months, he or she shall forfeit and pay to the Secretary of State, for the use and benefit of the library, three (3) times the value thereof, or of the set to which it belongs, to be recovered in the name of the state for the use of the library.






Subchapter 4 - -- County Libraries

§ 13-2-401 - Establishment.

(a) The county quorum courts of the several counties shall have the power and authority to establish, maintain, and operate county public libraries or public library services or systems in the manner and with the functions prescribed in this subchapter, and counties may appropriate money for these purposes.

(b) The county quorum court shall also have the power to establish in cooperation with another county or other counties a joint public library or a joint library service or system for the benefit of the cooperating counties.

(c) (1) Establishment of county libraries or library systems shall be evidenced by an ordinance of the county quorum court or by an agreement between the governing bodies of the several counties participating in a regional library system or coordinating library services under an interlocal agreement.

(2) Appropriations for the establishment and maintenance of a county library or library system shall be in the manner prescribed by law for expenditures by counties.

(d) In addition to county library boards created under this section, § 13-2-402, and § 13-2-404, a county quorum court may by ordinance establish a county library board to conduct the affairs of the county public library or its library services or system in accordance with the law for establishing other county advisory or administrative boards found at § 14-14-705.



§ 13-2-402 - Librarian.

(a) No person shall be appointed to the office of county librarian unless prior to appointment the person is recommended for appointment by the county library board, if the board has been created.

(b) The county librarian shall conduct the library according to the most acceptable library methods.



§ 13-2-403 - Multidistrict counties.

In any county in this state which is divided into two (2) districts and which has two (2) county seats, each district of the county may be considered as an individual county for the purpose of levying a county library tax under the provisions of Arkansas Constitution, Amendment 38.



§ 13-2-404 - County public library fund -- Claims.

(a) (1) All tax and other county-appropriated funds of the county public library shall be in the custody of the county treasurer and shall constitute a separate fund to be known as the "county public library fund".

(2) (A) A county that supports a county public library or library system with a library tax under Arkansas Constitution, Amendment 38, shall by ordinance of the quorum court of the county levy a tax at a millage rate approved by the voters on all taxable property within the county to be used for the support, operation, and maintenance of the public library or public library system located in the county.

(B) As used in Arkansas Constitution, Amendment 38, "maintaining and operating" a public county library or a county library service or system includes the:

(i) Repair and upkeep of property and equipment;

(ii) Overhead and ongoing costs; and

(iii) General and administrative expenses.

(C) Except as otherwise provided in the ordinance, "maintaining and operating" includes without limitation:

(i) Postage, telephone, and Internet services;

(ii) Printing;

(iii) Library-owned motor vehicle expenses;

(iv) Advertising;

(v) Minor and major repairs;

(vi) Maintenance contracts;

(vii) Lawn care services;

(viii) Utilities and fuel;

(ix) Rent and lease payments;

(x) Insurance premiums;

(xi) Association and membership dues;

(xii) Contractual services not otherwise classified;

(xiii) Consumable supplies, materials, and commodities;

(xiv) Court costs;

(xv) Equipment not capitalized;

(xvi) Applicable petty cash reimbursements, laundry, and taxes;

(xvii) Travel, subsistence, meals, lodging, and transportation of county library employees or officials traveling on official business; and

(xviii) Such other items and expenses as may be considered maintaining and operating a public county library or a county library service or system under Arkansas Constitution, Amendment 38.

(3) In addition to the levy authorized by this section, the quorum court in a county may appropriate from any available funds for the support, operation, and maintenance of a public library or public library system located in the county.

(4) Further, the quorum court in a county may appropriate from the county funds and any other available funds for the support, operation, and maintenance of a regional public library system in which the county has agreed to participate in coordination with the libraries of other counties and other cities.

(b) (1) Funds received by the county public library by gift, bequest, devise, or donation or from fees or fines may remain in the custody of the county library board, if a board has been created, or deposited with the county treasurer for the county public library fund if the county library board so chooses or if a board has not been created.

(2) Funds retained by the county library board shall be used by it for the establishment, expansion, construction, maintenance, and operation of the county library.

(c) (1) No claim against the fund shall be approved by the county court until acted upon by the governing library board, if a governing library board has been created, and payment authorized by the governing library board.

(2) When certified as a valid claim by the governing library board, the claim shall be acted upon as all other claims against the county.

(3) (A) (i) Pursuant to an ordinance adopted by the quorum court at the request of the governing library board, the governing library board may certify to the county treasurer a claim against the fund for an amount equal to the undistributed balance of the fund.

(ii) The ordinance shall specify the frequency that the claim may be made. The frequency shall not be more than monthly.

(B) The claim shall be acted upon as all other claims against the county.

(C) When the claim is paid, the funds shall be in the custody of the governing library board and shall be subject to expenditure pursuant to an appropriate resolution or budget adopted by the governing library board.



§ 13-2-405 - Surplus funds -- Matching funds.

(a) The governing board of any county public library is authorized to use any surplus funds available in the operating or maintenance account of the public library for matching federal or other funds available for financing necessary expansions or improvements of the public library.

(b) Before using any of the funds for the purposes of this section, the governing board of the county public library shall adopt a resolution setting forth the:

(1) Amount of the funds to be used;

(2) Purposes for which the funds are to be used;

(3) Amount of matching funds to be derived by the use of the funds; and

(4) Nature of the expansions or improvements to be made.

(c) The resolution shall include a declaration that the use of the funds will not jeopardize any existing program of the county public library and that the funds are not needed for any existing or anticipated maintenance or operating purpose of the library.

(d) The governing board of any county library using funds as authorized in this section is authorized to enter into contracts or agreements necessary to accomplish the purposes of this section.

(e) (1) With respect to the purposes of this section, the governing board is authorized to accept gifts, grants, or donations of both real and personal property from the federal government or from any person, firm, or corporation.

(2) These gifts, grants, or donations shall be used for the purposes of the expansion or improvement of the public library.



§ 13-2-406 - Library services for outside the county -- Fees for county public libraries.

(a) Any county public library may extend the privilege and use of the library and library services to persons residing outside the county upon the terms and conditions as the library boards may prescribe by regulation or policy.

(b) In addition, reasonable reimbursements may be collected by the county public library for providing any special library services beyond the customary library services, provided that they are determined in advance and in writing by the library board, if a board has been created.



§ 13-2-407 - Joint city-county and regional public library systems.

(a) (1) Any county library board, with the consent of its county quorum court, the board of trustees of any municipal public library, any group of municipal public libraries, and any combination of counties and cities may contract with each other or among themselves to create, maintain, and support a joint city-county public library system or regional public library system or may enter into an interlocal cooperation agreement among themselves to coordinate public library services among the different jurisdictions.

(2) Such a contract, interlocal agreement, or other arrangement shall contain terms, agreements, and conditions as may be agreed upon by the county library board, the county quorum court, and the board of trustees of the several municipalities with the final approval of the governing body of the cities.

(3) The expenses of the regional public library system or the cooperating libraries shall be apportioned between or among the entities concerned on such a basis as shall be agreed upon in the ordinance, contract, arrangement, or interlocal agreement.

(4) The library system headquarters building shall be located at a place in one (1) of the counties to be agreed upon by the quorum courts of the various counties in the regional public library or with a cooperating library system.

(b) Any county library board may contract with an entity to provide library services at any location.

(c) Any joint city-county public library system or regional public library system may extend the privilege and use of the library and library services to persons residing outside the several jurisdictions of the library system upon the terms and conditions as the several library boards may prescribe by regulations or policy.

(d) (1) If not provided for by the library system or by one (1) of the participating jurisdictions of the library system, all eligible employees of a joint city-county library or a regional public library system shall be entitled to the comparable retirement and fringe benefit coverage as are other county employees in the headquarters county.

(2) Costs for these benefits shall be apportioned among the participating jurisdictions of the joint city-county library or a regional public library system.



§ 13-2-408 - Injuries to county public library property -- Penalty.

(a) In addition to any penalties prescribed and notwithstanding any provisions to the contrary in the Arkansas Library Materials Security Law, § 13-2-801 et seq., the county quorum court shall have the power to pass ordinances imposing suitable penalties for the punishment of persons committing injury upon library grounds or property or injuring or failing to return any book, periodical, or property belonging to the library.

(b) The county library board or the county librarian may refuse the use of the library to such offenders.



§ 13-2-409 - County library tax petition -- Filing fee.

When a petition is filed as authorized in Arkansas Constitution, Amendment 38, as amended by Amendment 72, to submit to the electors of a county the question of levying, increasing, decreasing, or repealing a county library tax and the petition or the sponsor of the petition requests that the question be submitted at a special election, the sponsor of the petition may be required by the county quorum court to pay a filing fee not to exceed two thousand dollars ($2,000) which shall be used to offset a portion of the cost of calling and conducting the special election.






Subchapter 5 - -- Municipal Libraries and Reading Rooms

§ 13-2-501 - Establishment -- Appropriations.

(a) (1) The city council or governing body of any city of the first class may by ordinance establish and maintain a public library for the use and benefit of the inhabitants of the city.

(2) The governing body of any city which levies a city library tax in accordance with Arkansas Constitution, Amendment 30, shall establish, operate, and maintain a city public library or library services for the citizens of the city.

(b) (1) In a city of the first class, on petition of five percent (5%) of the voters requesting the establishment of a public library, the city council or governing body of the municipality within thirty (30) days after the filing of the petition shall call an election to be held in accordance with § 7-11-201 et seq.

(2) (A) The election shall be advertised and conducted as special elections are required by law to be advertised and conducted.

(B) The ballots shall be marked "FOR Public Library", "AGAINST Public Library".

(3) If a majority of the electors voting at the election vote in favor of the establishment of a public library, it shall be the duty of the city council or the governing body of the municipality immediately to establish a public library and continue to maintain it in accordance with the provisions of this section.

(c) When a public library has been established, the city council or the governing body of the municipality may allot for library purposes a prescribed proportion of its municipal revenues to be used exclusively for the maintenance of the public library.

(d) (1) A city which supports a city public library or library system with a city library tax under Arkansas Constitution, Amendment 30, shall by ordinance of the governing body of the municipality appropriate all tax revenues raised by the millage approved by the voters on all taxable property within the city to be used for the support, operation, and maintenance of the public library or public library system located in the city or for library services from within a library system in which the city participates.

(2) In addition to the levy authorized in this subsection, the governing body of the municipality may make contributions from any available funds for the support, operation, and maintenance of a city public library or public library system located in the city or for library services from within a library system in which the city participates.

(3) Further, the governing body of a municipality may make contributions from the city funds and any other available funds for the support, operation, and maintenance of a joint city-county or regional public library system in which the city has agreed to participate in coordination with the libraries of other cities and other counties.



§ 13-2-502 - Board of trustees.

(a) (1) When any city council or governing body of a city of the first class has decided to establish and maintain a public library under this subchapter, the mayor of the city with the approval of the city council shall appoint a board of not fewer than five (5) trustees nor more than seven (7) trustees for the library.

(2) The trustees shall be chosen from the citizens at large with reference to their fitness for the office.

(3) Before entering upon the duties of their office, the trustees shall make oath or affirmation before some judicial officer that they will discharge the duties enjoined upon them.

(b) The trustees shall receive no compensation for their services.

(c) (1) Two (2) trustees shall hold office for two (2) years, two (2) for four (4) years, and one (1) or more members for five (5) years from the January 1 following their appointment in each case. At the first meeting they shall cast lots for their respective terms, reporting the result to the council or governing body. All subsequent terms shall be for five (5) years.

(2) However, all trustees appointed after January 1, 1998, shall serve terms of five (5) years and until their successors are appointed and qualified. Any trustee may succeed himself or herself in office.

(d) (1) The removal of any trustee permanently from the city or his or her absence from four (4) consecutive meetings of the board without due explanation of absence shall render his or her office as trustee vacant.

(2) Vacancies on the board shall be filled by the mayor with the approval of the city council or governing body.

(e) Immediately after their appointment, the trustees shall meet and organize by the election of one (1) of their number as president and by the election of such other officers as they may deem necessary.

(f) The trustees shall make and adopt such bylaws, rules, and regulations for their own guidance as they see fit.

(g) The trustees shall meet once a calendar quarter, or more often if necessary, for the transaction of business.

(h) With the final approval of the city council or governing body of the municipality, the trustees shall have the authority:

(1) To negotiate and carry out all agreements between the city public library and the governing boards of the several city libraries and any counties participating in a joint city-county library or a regional library system; or

(2) To coordinate any and all library services for their city under an interlocal cooperation agreement.



§ 13-2-503 - Powers of trustees -- Librarian and staff.

(a) (1) All moneys received for library purposes, whether by taxation or otherwise, shall belong to and be designated as the library fund.

(2) The moneys shall be kept separate and apart from other funds of the city and drawn upon by the proper officers of the library upon the properly authenticated invoices of the library board of trustees.

(b) (1) The board shall have exclusive control of the expenditures of all moneys collected to the credit of the library fund and of the construction of any library building.

(2) The board shall have the supervision, care, and custody of the grounds, rooms, or buildings constructed, leased, or set apart for library purposes.

(c) (1) (A) The board shall have the power to purchase or lease grounds or to purchase, lease, erect, and occupy appropriate buildings for the use of the library.

(B) When a building erected or purchased by the board is not adapted to its purpose or needs, the board may remodel or reconstruct the building.

(2) The board may also sell or otherwise dispose of any real or personal property that it deems no longer necessary or useful for library purposes.

(d) (1) The board shall have the power to appoint a librarian qualified by education, training, experience, and personality, who shall serve at the will of the board.

(2) The board shall have the power to appoint necessary assistants and other members of the staff, basing their appointment on the recommendation of the librarian.

(e) The board shall have the power to make necessary rules and regulations for administering the library and shall make provisions for representation at library conventions.



§ 13-2-504 - Surplus funds -- Matching funds.

(a) The board of trustees of any city public library is authorized to use any surplus funds available in the operating or maintenance account of the library for matching federal or other funds available for financing necessary expansions or improvements of the library.

(b) Before using any of the funds for the purposes of this section, the board shall adopt a resolution setting forth the amount of the funds to be used, the purposes for which the funds are to be used, the amount of matching funds to be derived by the use of the funds, and the nature of the expansions or improvements to be made.

(c) The resolution shall include a declaration that the use of the funds will not jeopardize any existing program of the library and that the funds are not needed for any existing or anticipated maintenance or operating purpose of the library.

(d) The board, using funds as authorized in this section, is authorized to enter into contracts or agreements necessary to accomplish the purposes of this section.

(e) With respect to the purposes of this section, the board is authorized to accept gifts, grants, or donations of real or personal property from the federal government or from any person, firm, or corporation to be used for the purposes of the expansion or improvement of the library.



§ 13-2-505 - Donations for library.

(a) Any person desiring to make donations of money, personal property, or real estate for the benefit of a library shall have the right to vest the title to the money or real estate so donated in the board of trustees of the library created under this subchapter.

(b) The money or real estate shall be held and controlled by the board, when accepted, according to the terms of the deed, gift, devise, or bequest of the property.

(c) As to the property, the board shall be considered trustees.



§ 13-2-506 - Injuries to library property -- Penalty.

(a) In addition to any penalties prescribed and notwithstanding any provisions to the contrary in the Arkansas Library Materials Security Law, § 13-2-801 et seq., the city council or governing body of a city shall have the power to pass ordinances imposing suitable penalties for the punishment of persons committing injury upon library grounds or property or injuring or failing to return any book, periodical, or property belonging to the library.

(b) The board of trustees of the library may refuse the use of the library to such offenders.



§ 13-2-507 - Contracts for library services outside the city -- Fees for special library services.

(a) The board of trustees of the library may extend the privilege and use of the library to persons residing outside the city upon such terms and conditions as the board may prescribe by its regulations or its policies.

(b) The board may also contract for library service or for the privilege and use of the library with the county quorum court, the municipal authorities of a neighboring city, town, or village, or school authorities.

(c) In addition, reasonable reimbursements may be collected by the city public library for providing any special library services beyond the customary library services, provided they are determined in advance and in writing by the board.



§ 13-2-508 - Joint municipal libraries -- Joint city-county libraries.

(a) When any city council or governing body of a city of the first class shall have decided to establish and maintain a public library under the terms of this subchapter, the city board of trustees of the library appointed pursuant to this subchapter in fulfilling the purposes of this subchapter may contract with the municipal authorities of a neighboring city within this state or without this state if the city limits of the neighboring city so without this state extend to the state line of this state and are contiguous to the city limits of the city of the first class within this state, whereby a common library for the residents of both may be established and maintained by both cities.

(b) The contract shall provide for the division of the total cost of establishing, maintaining, and operating the library between the cities, even though the library is located without this state.

(c) However, the contract shall become effective only from and after its ratification by a majority of the elected members of the city council or the governing body of a city of the first class.

(d) (1) The city board of trustees, with the consent of its governing body of the city, and the county library board, with the consent of the county quorum court, or any group of municipal public libraries, and any combination of them, may contract with each other or among themselves to create, maintain, and support a joint city-county public library system or regional public library system or may enter into an interlocal cooperation agreement among themselves to coordinate public library services among the different jurisdictions.

(2) Such a contract or interlocal agreement shall contain terms, agreements, and conditions as may be agreed upon by the city board of trustees, the county library board of trustees, the county quorum court, and the board of trustees of the several municipalities.

(e) Any library or joint city-county library or other library system created under this section for coordination of library services when so established and operated shall be a public city library for all the intents and purposes of this subchapter and of Arkansas Constitution, Amendment 30.

(f) This section does not repeal any existing law and shall be cumulative to the provisions of §§ 13-2-501 -- 13-2-503, 13-2-505 -- 13-2-507, and 13-2-509.



§ 13-2-509 - Trustees' report.

(a) At the end of each fiscal year, the board of trustees of the library shall present a report of the condition of the trust to the city council. This report shall be verified under oath by the secretary or some responsible person.

(b) It shall contain:

(1) An itemized statement of the various sums of money received from the library fund and other sources;

(2) A statement of the number of books and periodicals available for use and the number and character thereof circulated;

(3) A statement of the real and personal property received by devise, bequest, purchase, gift, or otherwise;

(4) A statement of the character of any extension of library service which may have been undertaken;

(5) A statement of the financial requirements of the library for the ensuing year; and

(6) Any other statistics, information, or suggestions that might be of interest.

(c) A copy of this report shall be filed with the State Library Board.



§ 13-2-510 - City and town library services.

(a) (1) Any city of the first class, city of the second class, or incorporated town in Arkansas may provide for library services for its citizens or may enter into agreements or contracts for library services with other political subdivisions or join with other political subdivisions to form regional library systems to provide library services for its citizens.

(2) The governing body of the city of the first class, city of the second class, or incorporated town may expend available municipal funds for the support, operation, and maintenance of any service, contract, agreement, or library system in which the municipality participates for library services for its citizens.

(b) The provisions of this subchapter shall not be construed to restrict or prohibit any cities of the first class, cities of the second class, or incorporated towns from entering into interlocal cooperation agreements with other cities, counties, or regional library systems to better coordinate the provision of services to its inhabitants.






Subchapter 6 - -- Interstate Library Compact

§ 13-2-601 - Definition.

As used in this compact, "state library agency", with reference to this state, means the State Library Board.



§ 13-2-602 - Compact enacted.

The Interstate Library Compact is enacted into law and entered into by this state with all states legally joining therein and in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

ARTICLE I. Policy and Purpose.

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states, and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provisions of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II. Definitions.

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III. Interstate Library Districts.

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain, and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities, and obligations thereto, and receive benefits therefrom as provided in any library agreement to which the agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance, or operation of library facilities or services by an interstate library district, the district shall have power to do any one or more of the following in accordance with the library agreement:

1. Undertake, administer, and participate in programs or arrangements for securing, lending, or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment, or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and receive, utilize, and dispose of them.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical, and other personnel, and fix terms of employment, compensation, and other appropriate benefits; and where desirable, provide for the in-service training of personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain, and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV. Interstate Library Districts, Governing Board.

(a) An interstate library district which establishes, maintains, or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V. State Library Agency Cooperation.

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing, and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services, or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district, and an agreement embodying any such program, service, or arrangement shall contain provision covering the subjects detailed in Article VI of this compact for interstate library agreements.

ARTICLE VI. Library Agreements.

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements, or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations, and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to the agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

ARTICLE VII. Approval of Library Agreements.

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned, the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

ARTICLE VIII. Other Laws Applicable.

Nothing in this compact or in any library agreement shall be construed to supersede, alter, or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposal of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX. Appropriations and Aid.

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which the public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which the district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X. Compact Administrator.

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have any other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, the state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI. Entry into Force and Withdrawal.

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by that state.

(b) This compact shall continue in force with respect to a party state and remain binding upon that state until six (6) months after the state has given notice to each other party state of the repeal thereof. The withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 13-2-603 - Compact administrators.

The Governor shall appoint an officer of this state who shall be the compact administrator pursuant to Article X of the compact. The Governor shall also appoint one (1) or more deputy compact administrators pursuant to that article.



§ 13-2-604 - Notice of withdrawal.

In the event of withdrawal from the compact, the Governor shall send and receive any notices required by Article XI(b) of the compact.



§ 13-2-605 - Prerequisites for construction or maintenance of libraries.

No county, city, town, or combination thereof acting as a regional library district of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c)7 of the compact, nor pledge its credit in support of such a library, or contribute to the capital financing thereof, except:

(1) After compliance with the Arkansas Constitution and any laws applicable to the county, city, town, or combination thereof relating to or governing capital outlays and the pledging of credit; and

(2) After submitting the plan to the State Library Board for approval.



§ 13-2-606 - Interstate library districts included.

(a) An interstate library district lying partly within this state may claim to be entitled to receive state aid in support of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state.

(b) For the purposes of computing and apportioning state aid to an interstate library district, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly.

(c) Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.






Subchapter 7 - -- Confidentiality of Patrons' Records

§ 13-2-701 - Definitions.

As used in this subchapter:

(a) "Confidential library records" means documents or information in any format retained in a library that identify a patron as having requested, used, or obtained specific materials, including, but not limited to, circulation of library books, materials, computer database searches, interlibrary loan transactions, reference queries, patent searches, requests for photocopies of library materials, title reserve requests, or the use of audiovisual materials, films, or records; and

(b) "Patron" means any individual who requests, uses, or receives services, books, or other materials from a library.



§ 13-2-702 - Penalty.

(a) Any person who knowingly violates any of the provisions of this subchapter shall be guilty of a misdemeanor and shall be punished by a fine of not more than two hundred dollars ($200) or thirty (30) days in jail, or both, or a sentence of appropriate public service or education, or both.

(b) No liability shall result from any lawful disclosure permitted by this subchapter.

(c) No action may be brought under this subchapter unless the action is begun within two (2) years from the date of the act complained of or the date of discovery.



§ 13-2-703 - Disclosure prohibited.

(a) Library records which contain names or other personally identifying details regarding the patrons of public, school, academic, and special libraries and library systems supported in whole or in part by public funds shall be confidential and shall not be disclosed except as permitted by this subchapter.

(b) Public libraries shall use an automated or Gaylord-type circulation system that does not identify a patron with circulated materials after materials are returned.



§ 13-2-704 - Disclosure permitted.

A library may disclose personally identifiable information concerning any patron to:

(1) The patron;

(2) Any person with the informed, written consent of the patron;

(3) A law enforcement agency or civil court, under a search warrant; or

(4) Any person, including without limitation the patron, who has received an automated telephone notification or other electronic communication for overdue materials or reserve materials if the person making the request can verify the telephone number or email address to which the notice was sent.



§ 13-2-705 - Construction -- Statistics.

(a) No provision of this subchapter shall be construed to prohibit any library or any business operating jointly with a library from disclosing information for the purpose of:

(1) Collecting overdue books, documents, films, or other items or materials owned or otherwise belonging to the library;

(2) Collecting fines on overdue books, documents, films, or other items or materials; and

(3) Contacting its patrons by telephone, mail service, or other medium for the purpose of notifying, informing, and educating patrons or otherwise promoting the legitimate programs, policies, and other interests of the library.

(b) Aggregate statistics shown from registration and circulation records with all personal identification removed may be released or used by a library or library system for research or planning purposes.



§ 13-2-706 - Use of information in evidence.

Personally identifiable information obtained in any manner other than as provided in this subchapter shall not be received in evidence in any trial, hearing, arbitration, or other proceeding before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the state or political subdivision of the state.






Subchapter 8 - -- Arkansas Library Materials Security Law

§ 13-2-801 - Short title.

This subchapter shall be known and may be cited as the Arkansas Library Materials Security Law.



§ 13-2-802 - Definitions.

For the purposes of this subchapter:

(1) "Library materials" means books, manuscripts, letters, newspapers, court records, films, microfilms, tape recordings, phonograph records, lithographs, prints, photographs, or any other written or printed documents, graphic material of any nature, and other personal property which is the property or in the custody of or entrusted to a public or private library, museum, archive, or other depository;

(2) "Mutilate" means, in addition to its commonly accepted definition, the willful removal or separation of constituent parts of an item of library materials, causing library materials to be exposed to damage; and

(3) "Without authorization" means contrary to rules which set forth policies governing access to library materials and include eligibility for library patronage and lending procedures.



§ 13-2-803 - Unauthorized removal or willful mutilation of library materials.

(a) (1) It shall be unlawful for any person to remove library materials without authorization from the premises wherein such materials are maintained or to retain possession of library materials without authorization.

(2) It shall be unlawful for any person to willfully mutilate library materials.

(b) (1) A violation of this section is a Class B felony if the value of the property is two thousand five hundred dollars ($2,500) or more.

(2) A violation of this section is a Class C felony if the value of the property is less than two thousand five hundred dollars ($2,500) but more than five hundred dollars ($500).

(3) A violation of this section is a Class A misdemeanor if the value of the property is five hundred dollars ($500) or less.

(c) However, before a charge of retaining possession of library materials without authorization shall be filed against any person, the library shall send written notice by ordinary mail addressed to the last known address of the person who checked out or otherwise removed the books or materials from the library, notifying the person that:

(1) If the books or materials are not returned to the library within thirty (30) days from the date of the notice, charges will be filed against the person under the provisions of this section; and

(2) Upon conviction, the person may be fined in an amount as provided in this section.



§ 13-2-804 - Applicability.

This subchapter shall apply to all libraries, museums, archives, and other depositories operated by an agency, board, commission, department, or officer of the State of Arkansas, by private persons, societies, or organizations, or by agencies or officers of municipalities, counties, schools, and institutions of higher learning, or of any other political subdivisions of the State of Arkansas.



§ 13-2-805 - Reasonable detention and questioning to determine whether offense was committed.

(a) If a person employed by a library or a person charged with the supervision thereof has reason to believe that a person has committed or has attempted to commit any offense under this subchapter or that the person has concealed any library material upon his or her person or within his or her belongings, then the person may be detained and questioned in a reasonable manner for the purpose of ascertaining whether or not an offense has been committed.

(b) The detention and questioning shall not render the employee civilly liable for slander, false arrest, false imprisonment, malicious prosecution, unlawful detention, or otherwise, if the library employee or person charged with the supervision of the library acts in good faith and in a reasonable manner.

(c) For the purpose of ascertaining whether or not an offense has been committed, libraries, museums, archives, and other depositories may establish policies that require persons entering and exiting the premises wherein library materials are maintained to open and disclose the contents of any bags, purses, briefcases, and other containers which are being carried by or are in the possession of the persons.



§ 13-2-806 - Relation with other criminal or civil proceedings.

(a) The provisions of this subchapter are supplemental to other criminal statutes.

(b) An acquittal or conviction obtained under this subchapter shall not be a bar to civil proceedings or actions arising from the same incident.






Subchapter 9 - -- Regional Library System Law

§ 13-2-901 - Title.

This subchapter may be referred to and cited as the "Regional Library System Law".



§ 13-2-902 - Purpose.

(a) In order to better coordinate the services of libraries and library systems in different counties, as is permitted under both Arkansas Constitution, Amendment 30, and Arkansas Constitution, Amendment 38, when city and county public libraries are formed in the various counties of the State of Arkansas and taxes are levied in those cities and counties for the purpose of maintaining and operating a public library or library system or when counties, cities, or towns form public libraries or provide library services for their citizens without levying specific taxes, the city and county public libraries may organize themselves into regional library systems in accordance with this subchapter.

(b) (1) The provisions of this subchapter for creating a regional library system in Arkansas shall be supplemental to and in addition to the present laws relating to the powers of counties and municipalities to contract for services and to enter into interlocal cooperation agreements under the Interlocal Cooperation Act, § 25-20-101 et seq.

(2) This subchapter shall not be construed to prohibit a county or municipality from joining with other counties or cities to create other regional or multijurisdictional arrangements to provide library services for their citizens.



§ 13-2-903 - Creation of a regional library system.

(a) Any two (2) or more municipalities, any two (2) or more counties, or any one (1) or more municipalities together with any one (1) or more counties are authorized to create and become members of a regional library system as prescribed in this subchapter.

(b) Upon the recommendation by the city library board of trustees or the county library board, the governing body of each municipality and county desiring to create and become a member of a system may by ordinance determine that it is in the best interest of the municipality or county in accomplishing the purposes of this subchapter to create and become a member of a system to better coordinate the services of libraries of different cities and counties as is permitted under Arkansas Constitution, Amendment 30, § 4, and Arkansas Constitution, Amendment 38, § 4, or as is otherwise permitted under interlocal cooperation agreements.

(c) The ordinance shall:

(1) Specify the desire that a system be created as a public body and a body corporate and politic under this subchapter;

(2) Set forth the names of the municipalities or counties, or both, which are proposed to be initial members of the system;

(3) Set forth the name which is proposed for the system;

(4) Specify the powers to be granted to the system and its board of trustees and any limitations on the excercise of the powers granted, including limitations on the system's area of operations and the use of system funds and facilities;

(5) Specify the number of trustees on the board, the length of terms, and the voting rights of each trustee;

(6) Establish the proportion of financial assistance and support to be apportioned among the participating jurisdictions in the system; and

(7) Set forth the terms and conditions for the withdrawal from the system and the division of any system funds or property.

(d) (1) The ordinance shall be signed by the mayor of each municipality and the county judge of each county, attested by the respective clerks, and sent to the Secretary of State and to the Arkansas State Library. The Secretary of State shall receive and file it and shall record it in an appropriate book of record in his or her office.

(2) When the ordinance has been made, filed, and recorded as provided in this subchapter, the system shall constitute a public body and a body corporate and politic under the name proposed in the ordinance.

(e) (1) Any ordinance filed with the Secretary of State pursuant to the provisions of this section may be amended from time to time, and any other municipality or county may become a new member in the system with the consent of the members of the system evidenced by ordinances of their governing bodies.

(2) The amendment shall be signed and filed with the Secretary of State and the Arkansas State Library in the manner provided in this section.



§ 13-2-904 - Board of trustees.

(a) (1) (A) The management and control of a regional library system shall be vested in a board of trustees, who shall be appointed by the county or municipal library boards from among the membership of the county or municipal library boards.

(B) In the absence of the county or municipal library board, the governing body of the county or municipality shall appoint the trustees to the regional library board.

(2) The number of trustees shall be agreed upon by the governing bodies of the municipality or municipalities and with the county quorum courts which have agreed with each other or among themselves to create, maintain, and support the system.

(b) Each trustee shall be a resident and qualified elector of the municipality or county represented on the regional library board.

(c) (1) Vacancies on the regional library board shall be filled in the same manner in which members of the regional library board were first appointed.

(2) Any trustee who shall not attend three (3) consecutive meetings of the regional library board without reasonable explanation shall be subject to removal by the municipal or county body which is the appointing authority.

(d) (1) A trustee shall not receive salary or other compensation for his or her service.

(2) However, a trustee may be reimbursed for necessary travel and mileage expenses if reimbursements are adopted as a policy by the regional library board.



§ 13-2-905 - Powers and duties.

(a) (1) Immediately after their initial appointment, the board of trustees of the regional library system shall meet and elect the officers as they deem necessary.

(2) A quorum of this board shall be a majority of the total number of members.

(3) The board shall:

(A) Adopt such bylaws, rules and regulations, and policies for their own guidance, including personnel policies, and for the governing of the regional library system as they deem reasonable and necessary;

(B) Meet at least one (1) time in each calendar quarter;

(C) Have the custody and supervision of all property of the regional library system, including the rooms or buildings constructed, leased, or set apart for the system;

(D) Employ a system director, who shall serve at the will of the board, which shall prescribe his or her duties and fix his or her compensation;

(E) Have exclusive control of the finances of the system;

(F) Cause an annual audit to be performed in accordance with Arkansas law for audits of local government entities;

(G) Be responsible for any fine or fee money for special library services and accept any grants, gifts of money, or property for use of the system and use it for purposes as the board deem reasonable and necessary;

(H) May purchase and dispose of equipment as provided in Arkansas law for county government purchase and disposition of county government property;

(I) Develop and enforce policies and penalties for persons injuring library property and materials or failing to return any book, periodical, or property belonging to the system. The board may refuse the use of the library to those offenders; and

(J) Do all other acts necessary for the orderly and efficient management and control of the system.

(b) No expenditure made or contracted by the board shall be binding on any participating municipalities or counties so as to require any payment in excess of funds made available for library purposes under this subchapter.

(c) (1) There shall be one (1) regional library director for each system.

(2) The director shall have a master's degree from an accredited American Library Association program.

(3) The system director shall administer and establish procedures in accordance with policies established by the board.

(4) The director's duties shall include:

(A) Employment and supervision of system staff;

(B) Financial and statistical management of the system, including initial preparation of the annual budget;

(C) Reporting to the board on system operations and services; and

(D) Other acts necessary for the orderly and efficient administration of the system.

(d) (1) If not provided for by the system or by one (1) of the participating jurisdictions of the system, all eligible employees of a system shall be entitled to comparable fringe benefit and retirement benefit coverage as are other county employees in the headquarters county.

(2) Costs for these benefits shall be apportioned among the participating municipalities and counties of the system.

(e) (1) On a monthly basis each county and municipality supporting a system shall transmit appropriated amounts of tax revenues and other appropriated funds to the system pursuant to the interlocal agreement, the regional library ordinance, or the contract.

(2) All regional funds shall be deposited in one (1) or more public depositories previously selected by the board of the system.

(3) (A) All funds shall be placed in the depository or depositories selected by the board in the same manner as provided by law for the selection of county depositories.

(B) The depository shall place on deposit with the director the same securities as are required by law for county deposits.

(4) The board shall, by appropriate order recorded in its minutes, authorize the director to expend system funds for lawful purposes only and in accordance with its budget.

(f) (1) The board shall have the power to purchase or lease grounds or to purchase, lease, erect, and occupy appropriate buildings for the use of all public libraries in the system. When a building erected or purchased by the board is not adapted to its purpose or needs, the board may remodel or reconstruct the building.

(2) The board may also sell or otherwise dispose of any real or personal property that it deems no longer necessary or useful for library purposes.



§ 13-2-906 - Annual reports.

At the end of each calendar year, the board of trustees of every regional library system shall make a report to the governing body in the county or counties or municipality or municipalities wherein the board serves, showing the condition of the system during the year and other statistics and information as the board deems of public interest.



§ 13-2-907 - Contracts for library services and with other libraries.

(a) Regional library systems are authorized to contract with other regional libraries, municipal libraries, or county public libraries or with library authorities of any college or university or any privately organized or endowed library, whereby common library branches or buildings or joint library services for the residents or patrons of the participating jurisdictions may be established and maintained in joint effort.

(b) The contract shall provide for the division of any cost of establishing, maintaining, and operating the library and library services between the system and the other entity, even though the entity may be located without this state.

(c) The contract shall become effective only from and after its ratification by a majority of the members of the board of trustees of the regional library system.






Subchapter 10 - -- Arkansas Digital Library Act

§ 13-2-1001 - Title.

This subchapter may be referred to as the Arkansas Digital Library Act.



§ 13-2-1002 - Creation.

(a) (1) The Department of Higher Education and the Arkansas State Library shall develop a digitized collection of information that includes information that is in the public domain, cleared for public distribution over the Internet, and to which students of public postsecondary schools in Arkansas have access.

(2) The digitized information under this subchapter shall be available for public access in at least one (1) location in each Arkansas county.

(b) (1) The department and the library shall develop criteria regarding the:

(A) Selection of materials to be digitized;

(B) Need for public access; and

(C) Means of cataloging or indexing the materials and digitizing them.

(2) Materials to be digitized may include:

(A) Print documents;

(B) Texts;

(C) Manuscripts;

(D) Photographs;

(E) Art reproductions;

(F) Postcards;

(G) Illustrations;

(H) Sound;

(I) Film; and

(J) Video.

(c) The department shall make grants under this subchapter to assist public postsecondary institutions and other public or private entities in:

(1) Selecting and digitizing information; and

(2) Developing and providing access to the digital collection in at least one (1) location in each Arkansas county.

(d) (1) Each postsecondary public institution in Arkansas shall cooperate with the department in developing the digitized collection under this subchapter.

(2) Each postsecondary public institution and any entity receiving a grant under this subchapter shall develop a plan to inform the public regarding the use of the resources made available under this subchapter.

(3) Funds made available under this subchapter may be used by the receiving entities to obtain matching funds from federal programs.









Chapter 3 - History Commissions

Subchapter 1 - -- Arkansas History Commission

§ 13-3-101 - Creation -- Purpose.

(a) The Arkansas History Commission is created and established at the seat of government of this state for the purposes of:

(1) Keeping and caring for the official archives of this state;

(2) Collecting materials bearing on the history of Arkansas from the earliest times;

(3) Copying and editing official records and other historical materials;

(4) Encouraging historical work and research; and

(5) Performing work in relation to the foregoing.

(b) The commission and the Arkansas Building Authority shall determine the facility needs of the commission.

(c) The authority may locate and negotiate an appropriate facility for the commission, but the commission shall have final approval of the facility's location.



§ 13-3-102 - Members.

(a) The Arkansas History Commission shall consist of seven (7) members, residents and electors of this state, to be appointed by the Governor by and with the advice and consent of the Senate. Each congressional district shall be represented by membership on the commission.

(b) The term of office of each member of the commission shall commence on January 15 following the expiration date of his or her predecessor's term and shall end on January 14 of the seventh year following the year in which the term commenced.

(c) Any vacancies arising in the membership of the commission for any reason other than expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor, and to be thereafter effective until the expiration of the regular terms, subject, however, to the confirmation of the Senate when it is next in session.

(d) Before entering upon his or her duties, each member of the commission shall take and subscribe, and file in the office of the Secretary of State, an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he or she is about to enter.

(e) From time to time, the commission shall select from its membership a chair and a vicechair.

(f) Members of the commission shall receive no pay for their services but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 13-3-103 - Meetings -- Records.

(a) The Arkansas History Commission shall meet at such times and places as in each instance may suit the commission's convenience, and all meetings shall be open to the public.

(b) The commission shall adopt, and may modify, rules for the conduct of its business. The commission shall keep a record of its transactions, findings, and determinations, which record shall be public.

(c) The rules shall provide for regular meetings and for special meetings at the call of the chair or the vicechair if he or she is, for any reason, the acting chair, either at his or her own instance, or upon the written request of at least four (4) members.

(d) The State Historian provided for in this chapter shall be ex officio secretary of the commission but shall have no vote on matters coming before it.

(e) A quorum shall consist of not less than four (4) members present at any regular or special meeting. The affirmative vote of that number shall be necessary for the disposition of any business.



§ 13-3-104 - Powers and duties.

(a) All records, papers, archives, and historical material at any time in the possession of the Arkansas History Commission, excepting such as it may have on loan, shall be and remain the property of the State of Arkansas. It shall also be the function, power, and duty of the commission to:

(1) Receive, classify, and preserve, through the making of photographic copies or by other means, all official archives of Arkansas, its counties, its municipalities, and its other subdivisions, which may come either permanently or temporarily into the commisson's custody;

(2) Collect, classify, and preserve, through the making of photographic copies or by other means, all records, manuscripts, maps, diaries, letters, war service records, journals, and papers of historical value, pertaining to Arkansas and Arkansans;

(3) Collect and preserve, through the making of photographic copies or by other means, all files of such Arkansas newspapers as it may acquire either permanently or temporarily;

(4) Collect and preserve portraits, photographs, sketches, drawings, and other likenesses of eminent Arkansans, historic places, houses, buildings, and scenes in Arkansas;

(5) Select and publish any state papers and other source material of Arkansas history it shall deem appropriate and its funds will permit;

(6) Build up and maintain at its headquarters a reference library of the source material of Arkansas history;

(7) Establish and maintain at its headquarters any permanent or temporary displays of historic relics and other articles and objects of historic interest, which it shall determine to be desirable or feasible; and

(8) Ascertain the location of battlefields within the state on which battles were fought in the War Between the States, prepare data as to the troops employed in such engagements, ascertain which battlefields should be marked by suitable markers, accept designs for the markers, and, within the limit of funds available for the purpose, acquire and place markers in suitable positions on those battlefields, subject, in each instance, to the approval of the owners of the land.

(b) Without limiting the generality of the other provisions of this chapter by reason of the following enumeration, the commission shall have the authority to:

(1) Adopt and use a seal;

(2) Destroy, exchange, or otherwise dispose of any materials in its possession, except borrowed materials, which it may find to be worthless or surplus to its needs;

(3) (A) Establish and make reasonable charges for furnishing photographic and certified copies of materials in its possession.

(B) The funds so collected shall be deposited to the credit of the commission's account in a bank and from time to time withdrawn therefrom for the purchase of photographic equipment and supplies, to pay for processing films, and for related purposes;

(4) Receive and expend any moneys arising from grants, contributions, or gratuities, receive bequests or donations of real or personal property, convert into money any property which cannot be used in the form received, and expend the money for any of the functions performable by it. The Chief Fiscal Officer of the State shall prescribe rules for the handling of these moneys;

(5) Cooperate with, and receive the cooperation of, historical associations and other nonprofit organizations devoted to the history of this state;

(6) Contract and be contracted with; and

(7) Take such other action, not inconsistent with law, as it shall deem necessary in the performance of any of its functions.



§ 13-3-105 - Delegation to State Historian.

By resolution duly adopted, the Arkansas History Commission may delegate to the State Historian any of the powers and duties vested in or imposed upon it by law. These delegated powers and duties may be exercised by the State Historian in the name of the commission.



§ 13-3-106 - State Historian -- Powers and duties.

(a) The State Historian shall be elected by and serve at the pleasure of the Arkansas History Commission and shall devote his or her entire time to the duties of his or her employment.

(b) (1) The person elected shall have been granted a doctoral degree in the field of history by a duly accredited institution of higher education, or the commission may elect a person who, as determined by the commission, has the equivalent of a doctoral degree.

(2) This determination shall be based upon the academic background of the person, his or her editorial ability, his or her knowledge of and interest in history, and his or her experience in that field.

(c) The compensation of the State Historian shall be fixed by the commission within the limit provided by law.

(d) The State Historian shall be custodian of all property of the commission and of the office and archives space, and he or she shall be, ex officio, the disbursing agent of all funds available for the commission's use.

(e) (1) (A) The historian shall furnish bond to the state, with a corporate surety thereon, in the penal sum of five thousand dollars ($5,000).

(B) This bond shall be conditioned that he or she will faithfully perform his or her duties of employment and properly account for all funds received and disbursed by him or her.

(2) The historian shall not be required to furnish additional bond as disbursing agent, nor shall he or she be required to furnish additional bond as disbursing agent of other appropriations for which he or she may be designated disbursing agent under or pursuant to any law of this state unless so directed by the General Assembly.

(3) The bond so furnished shall be filed with the Secretary of State.

(4) An executed counterpart of the bond shall be filed with the Auditor of State.

(f) The State Historian shall be charged with the duty of administering the provisions of this chapter and the rules, regulations, and orders established under this chapter.

(g) The State Historian shall employ such personnel as may be authorized by law and fix their compensation within the limits provided by law, subject in both respects, however, to approval by the commission.



§ 13-3-107 - Preservation of public officials' records.

(a) (1) At his or her discretion, any state, county, or other official is authorized and empowered to turn over to the Arkansas History Commission, for permanent preservation, any official books, records, documents, original papers, and newspaper files not in current use in his or her office.

(2) When so surrendered, copies from the state, county, or other official's office shall be made and certified by the secretary of the commission upon the application of any person interested, which certification shall have the force and effect as if made by the officer originally in the custody of them, and for which the same fee shall be charged to be collected in advance.

(b) (1) All officers of this state and of its political subdivisions, as requested by the commission, shall make available for copying or photographing such of their records and other materials as the commission shall deem advisable for historical purposes.

(2) Before destroying or discarding outdated records, other than ephemeral materials, each officer shall advise the commission, in writing, of his or her intentions, and records that have a historical value, as determined by the commission, shall be given to the commission.



§ 13-3-108 - Preservation of state publications.

Two (2) copies of every publication of the State of Arkansas shall be placed at the disposal of the Arkansas History Commission and shall be preserved, by photographic or other means, in the archives of the commission.



§ 13-3-109 - Permanent marker to commemorate B.B. King.

The Arkansas History Commission shall erect a permanent marker in the town of Twist, Arkansas, to commemorate the legendary B.B. King and the event that led to his naming his famous guitar "Lucille" while he was performing there.






Subchapter 2 - -- Black History Commission of Arkansas

§ 13-3-201 - Purpose.

The Black History Commission of Arkansas is created and established at the seat of government of this state for the purpose of:

(1) Advising the Arkansas History Commission with respect to gathering, developing, and keeping the history of a segment of Arkansas society whose history has been overlooked and forgotten and has been simply neglected because of a lack of concern;

(2) Collecting materials bearing on the history of black Arkansans from the earliest times;

(3) Encouraging historical work and research in the background of black Arkansans to help the young citizens of the state appreciate their heritage; and

(4) Performing work in relation to the history of black Arkansans.



§ 13-3-202 - Members.

(a) The Black History Commission of Arkansas shall consist of seven (7) members who shall be residents and electors of this state. The members shall be appointed by the Governor, by and with the advice and consent of the Senate.

(b) The term of office of each member of the commission shall commence on January 15 following the expiration date of his or her predecessor's term and shall end on January 14 of the seventh year following the year in which the term commenced.

(c) The membership of the commission shall be made up of persons who are citizens of the state at large and who have demonstrated an interest in the collection, recordation, preservation, and development of the history of black Arkansans.

(d) Any vacancies arising in the membership of the commission for any reason other than expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor, and to be thereafter effective until the expiration of the regular terms, subject, however, to the confirmation of the Senate when it is next in session.

(e) The commission shall select from its membership a chair and a vice-chair.

(f) Members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 13-3-203 - Meetings -- Rules and bylaws -- Secretary.

(a) The Black History Commission of Arkansas shall meet at such times and places as in each instance may suit the Black History Commission of Arkansas's convenience and its purposes, and all meetings shall be open to the public.

(b) (1) The Black History Commission of Arkansas shall adopt and may modify rules and bylaws for the conduct of its business, subject to the approval of the Arkansas History Commission.

(2) The Black History Commission of Arkansas shall keep a record of its transactions, findings, and determinations, which record shall be public.

(c) The rules shall provide for regular meetings and for special meetings at the call of the Chair of the Black History Commission of Arkansas or in his or her absence or incapacity, the vice-chair, or upon written request of at least four (4) members.

(d) The State Historian shall be ex officio secretary of the Black History Commission of Arkansas but shall have no vote on matters coming before it.

(e) A quorum of the Black History Commission of Arkansas shall consist of not less than four (4) members present at any regular or special meeting. The affirmative vote of that number shall be necessary for the disposition of any business.



§ 13-3-204 - Duties -- Records, papers, archives, and historical materials property of state.

(a) It shall be the function, power, and duty of the Black History Commission of Arkansas to assist the Arkansas History Commission to:

(1) Collect, classify, and preserve, through the making of photographic copies or by other means, records, manuscripts, maps, diaries, letters, war service records, journals, and papers of historical value, pertaining to the black race in Arkansas and black Arkansans;

(2) Collect and preserve portraits, photographs, sketches, drawings, and other likenesses of eminent black Arkansans and historic places, houses, buildings, and scenes involving the black race in Arkansas;

(3) Select and publish any papers, research, and other source material on the contribution of the black race in Arkansas history which it shall deem appropriate and funds will permit;

(4) Build up and maintain a reference library of the source material on the black race in Arkansas history; and

(5) Cooperate with, and receive the cooperation of, any historical associations or any black historical associations and other nonprofit organizations devoted to the history or the black history of this state.

(b) All records, papers, archives, and historical material at any time in the possession of the Black History Commission of Arkansas, excepting such as it may have on loan, shall be and remain the property of the State of Arkansas.



§ 13-3-205 - State Historian's duties -- Location of Black History Commission of Arkansas.

(a) (1) The State Historian shall assist the Black History Commission of Arkansas in the performance of its duties and shall be the custodian of all property and reference and source materials of the Black History Commission of Arkansas.

(2) The State Historian shall be charged with the duty of administering this subchapter.

(b) The offices of the Black History Commission of Arkansas and the archives of its records shall be located with those of the Arkansas History Commission.



§ 13-3-206 - Historical contributions by the black race -- Arkansas history courses.

(a) The Black History Commission of Arkansas and the Commissioner of Education or his or her designee shall cooperate with each other to develop the materials for a program of historical contributions by the black race in Arkansas for inclusion in the curriculum segment of the Arkansas history required to be instructed in § 6-16-124.

(b) The Commissioner of Education shall ensure that these materials are reproduced and sent to all school districts in the state as a resource for inclusion in the Arkansas history courses.



§ 13-3-207 - Curtis H. Sykes Memorial Grant Program.

(a) There is created the "Curtis H. Sykes Memorial Grant Program", to be administered by the Black History Commission of Arkansas.

(b) The program may provide grants to individuals to assist with:

(1) Collecting materials bearing on the history of black Arkansans from the earliest times;

(2) Encouraging historical work and research in the background of black Arkansans to help the young citizens of the state appreciate their heritage; and

(3) Performing work in relation to the history of black Arkansans.

(c) (1) The commission shall promulgate rules necessary for the implementation of the program.

(2) The rules shall include:

(A) The procedure for making an application for a grant;

(B) The selection criteria for a grant;

(C) The limitations on use of grant money; and

(D) A procedure to provide for accountability of grant recipients and the monitoring of expenditures by grant recipients.

(d) This section is contingent on the appropriation and availability of funding for the program.









Chapter 4 - Public Records Management and Archives

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Electronic Court Records

§ 13-4-201 - Electronic reproduction of court records.

Court clerks and any other public officers whose duty it is to make and maintain court records are authorized to use and employ an approved system of photographic recording, photostatic recording, microfilm, microcard, miniature photographic recording, digital compact disc, optical disc, and any other process that accurately reproduces or forms a durable medium for reproducing the original.



§ 13-4-202 - Requirements for format and storage of records.

When equipment necessary for such methods of recording is used to record court records, it shall meet all of the following requirements:

(1) The information retained shall be in a usable and accessible format capable of accurately reproducing the original over the time periods specified in § 13-4-301 et seq.;

(2) Operational procedures shall ensure that the authenticity, confidentiality, accuracy, reliability, and appropriate level of security are provided to safeguard the integrity of the information;

(3) Procedures shall be available for the backup, recovery, and storage of records to protect those records against media destruction or deterioration and information loss; and

(4) A retention conversion-review schedule shall be established to ensure that electronically or optically stored information is reviewed for data conversion or recertification at least one (1) time every five (5) years or more frequently when necessary to prevent the physical loss of data or technological obsolescence of the medium.



§ 13-4-203 - Records Retention Committee.

(a) A Records Retention Committee shall be created, whose responsibility shall be to study, develop, and issue standards consistent with the guidelines enumerated in § 13-4-202 which pertain to existing and future recording systems.

(b) The committee shall include one (1) representative from each of the following:

(1) The Arkansas County Clerks Association;

(2) The Arkansas Circuit Clerks Association;

(3) The Association of Arkansas Counties;

(4) The Arkansas History Commission;

(5) The Department of Information Systems;

(6) The Association of Records Managers and Administrators; and

(7) The Arkansas City Clerks Association.

(c) The committee shall be chaired by a representative from the Administrative Office of the Courts.



§ 13-4-204 - Destruction of original.

(a) When any document is recorded by the means prescribed by § 13-4-201, the paper original may be destroyed unless the document is over fifty (50) years old and handwritten or has been determined to be of historical value by the Arkansas History Commission.

(b) If the paper original does not meet these criteria, the electronically stored document shall be considered the "original" document and shall be treated as such when proffered with the recorder's certification.






Subchapter 3 - -- County Records Retention

§ 13-4-301 - Retention required -- Destruction.

(a) (1) All counties of the State of Arkansas shall maintain the records named in this subchapter for the period of time provided for in this subchapter, after which time the records may be destroyed.

(2) (A) But in no case shall the records be destroyed until at least one (1) year after an audit by the Division of Legislative Audit or any private auditor is completed and approved.

(B) No record of any kind over fifty (50) years old will be destroyed before written notice by the custodian of the records in question has been furnished to the Arkansas History Commission, describing the scope and nature of the records, at least sixty (60) days prior to the destruction of the records.

(b) If a record is photographically transferred to other media of a permanent nature, the original documents may be destroyed, except that no handwritten records over fifty (50) years old shall be destroyed.

(c) Before any record shall be destroyed, the custodian of the record shall document the date and type of document.



§ 13-4-302 - Court records.

All counties of the State of Arkansas shall maintain records for the county courts as follows, if they are currently being maintained:

(1) For circuit court, civil and criminal, domestic relations, juvenile, and probate records:

(A) Permanently maintain:

(i) Complete case files and written exhibits for all courts;

(ii) Case indices for all courts;

(iii) Case dockets for all courts;

(iv) Grand jury reports;

(v) Grand juror lists;

(vi) Petit jury lists in criminal cases;

(vii) Original records, documents, and transcripts relating to the summoning of jurors and jury selection for a petit jury in a criminal case; and

(viii) All probate records required to be maintained under § 28-1-108;

(B) Maintain for ten (10) years, after audit by the Division of Legislative Audit:

(i) Records and reports of costs; and

(ii) Fees assessed and collected; and

(C) Maintain for three (3) years, after audit by the Division of Legislative Audit:

(i) Cancelled checks;

(ii) Bank statements; and

(iii) Petit jury lists in civil cases and original records, documents, and transcripts relating to the summoning of jurors and jury selection for a petit jury in a civil case;

(2) For county court records:

(A) Permanently maintain:

(i) County court record;

(ii) Cemetery permits;

(iii) Statement of receipt and expenditures; and

(iv) County improvement districts; and

(B) Maintain for ten (10) years, after audit by the Division of Legislative Audit:

(i) County court file;

(ii) County general claims docket;

(iii) County road claims docket;

(iv) Contracts for lease-purchase on rental payments;

(v) County school board financial reports;

(vi) Solid waste disposal revenue bonds; and

(vii) Allocation of state funds for solid waste disposal; and

(3) For quorum court records:

(A) Permanently maintain:

(i) Ordinance, appropriation ordinance, and resolution register;

(ii) Record of proceedings;

(iii) Codification of ordinances;

(iv) Register of county advisory and administrative boards;

(v) Appointments to subordinate service districts; and

(vi) Quorum court minutes; and

(B) Maintain for one (1) year the county treasurer's monthly financial report.



§ 13-4-303 - Tax and assessment records.

All counties of the State of Arkansas shall maintain county tax and assessment records as follows, if they are currently being maintained:

(1) For tax and assessment records:

(A) Permanently maintain:

(i) Real estate, personal, and mineral tax book;

(ii) Delinquent real estate;

(iii) Personal property list;

(iv) Lands forfeited to the state, and minerals;

(v) Land book of state and federally owned lands;

(vi) Clerk's deed of land sold for taxes;

(vii) Journal of proceedings of the county equalization board;

(viii) Final settlement of tax books; and

(ix) Original charge for all taxing units and certification;

(B) Maintain for seven (7) years:

(i) Real estate and personal assessment record;

(ii) Real estate and personal tax receipts recorded in tax books; and

(iii) Redemption certificate;

(C) Maintain for five (5) years after rollback is complete: Certification of tax adjustment for public utilities and regulated carriers (computation of utility tax);

(D) Maintain for three (3) years:

(i) Delinquent personal tax settlement;

(ii) Land redemption report;

(iii) State lands distribution; and

(iv) Monthly tax distribution;

(E) Maintain for one (1) year, after audit by the Division of Legislative Audit:

(i) Valuation of real and personal property of utilities; and

(ii) Real and personal property tax correction forms;

(2) (A) For county assessor's records, maintain for five (5) years:

(i) Real estate appraisal card after reappraisal;

(ii) Lists of names of taxpayers furnished to assessor by school boards; and

(iii) The personal, commercial, and industrial assessment forms.

(B) Prior to destruction of these forms, they will be made available to the county collector;

(3) For county collector's records:

(A) Maintain permanently:

(i) Certified delinquent real estate list with publication certificate;

(ii) Certified delinquent list for real estate forfeited to the Commissioner of State Lands with publication certification;

(iii) Personal property tax book;

(iv) Certified delinquent personal property list; and

(v) Delinquent ad valorem tax lists for oil and gas interests;

(B) Maintain for ten (10) years: Tax settlements;

(C) Maintain for seven (7) years:

(i) Real estate redemption certificates;

(ii) Cash receipts and disbursement journal; and

(iii) Collector's copy of tax receipts; and

(D) Maintain for three (3) years:

(i) Daily collection reports; and

(ii) Distraint of goods and garnishment to pay delinquent personal taxes.



§ 13-4-304 - Financial records.

All counties of the State of Arkansas shall maintain financial records for the county as follows, if they are currently being maintained:

(1) FICA -- Social Security and federal income tax records maintained per federal regulations;

(2) State Income Tax records maintained per state law and regulations;

(3) Wage garnishments maintained until after a lien is satisfied;

(4) (A) Maintain for seventy-five (75) years:

(i) Payroll records and ledger; and

(ii) Retirement records;

(B) Maintain for ten (10) years:

(i) Appropriation journal (record of disbursements); and

(ii) Warrant register or check disbursement record;

(C) Maintain for seven (7) years:

(i) County general claims certificate or invoice;

(ii) County road claims certificate or invoice; and

(iii) County school claims certificate or invoice;

(D) Maintain for five (5) years:

(i) Unemployment insurance state contribution; and

(ii) Workers' compensation insurance payment; and

(E) Maintain for three (3) years:

(i) Warrants or checks, or both, with documentation;

(ii) Bank records for trust, agency, fee, and court accounts (bank statements and cancelled checks); and

(iii) Receipt books and disbursement journal;

(5) For county treasurer's records:

(A) Maintain permanently:

(i) Treasurer's operating and clearing account ledgers;

(ii) Treasurer's trust and agency account ledgers;

(iii) Treasurer's city account ledgers;

(iv) Treasurer's improvement district account ledgers; and

(v) Treasurer's school district account ledgers;

(B) Maintain for seven (7) years:

(i) Land redemption receipts;

(ii) Annual settlement with county court; and

(iii) Record of school bond indebtedness and school district bonds -- matured; and

(C) Maintain for three (3) years:

(i) Receipt books;

(ii) Bank statements and cancelled checks;

(iii) Cancelled warrants;

(iv) Treasurer's monthly reconciliation;

(v) Treasurer's monthly report to quorum court;

(vi) Delinquent land redemption distribution reports;

(vii) Delinquent personal distribution reports;

(viii) County officials' monthly reports;

(ix) Municipal court monthly reports;

(x) Treasurer's monthly report to prosecuting attorney;

(xi) School district bank statements;

(xii) Annual report to county school supervisor;

(xiii) Register of school warrants;

(xiv) Teachers and school employee contracts; and

(xv) Surety bond of school district treasurer and superintendent.



§ 13-4-305 - Recorder's records.

All counties of the State of Arkansas shall maintain county recorder's records for the county as follows, if they are currently being maintained:

(1) Maintain permanently:

(A) Deeds, mortgages, assignments, and all other conveyance records;

(B) Forfeited land records;

(C) Timber, mineral, oil and gas deeds and leases;

(D) Surveys;

(E) Subdivision plats;

(F) Lien records;

(G) Military discharge records; and

(H) Indices to all records; and

(2) Maintain for ten (10) years: Notary public bonds and official appointment bonds.



§ 13-4-306 - Voter registration and election records.

All counties of the State of Arkansas shall maintain county voter registration and election records for the county as follows, if they are currently being maintained:

(1) Maintain permanently:

(A) Voter registration record files;

(B) Maps of election precincts from the county election commission;

(C) Certificate of election; and

(D) Ordinance election results; and

(2) (A) Maintain for ten (10) years, after cancelled: A person's voter registration record and reason for cancellation of a person's voter registration.

(B) Maintain for ten (10) years:

(i) Minutes of board of election commission; and

(ii) Election file.

(C) Maintain for five (5) years:

(i) Petition, certificate, and notices for ordinance;

(ii) Political practice pledge;

(iii) Campaign contribution and expenditure sheets;

(iv) Code of ethics statements; and

(v) Financial disclosure.

(D) Maintain for two (2) years:

(i) Acknowledgement notices giving the disposition of a person's voter registration application;

(ii) Precinct voter registration lists prepared for each election;

(iii) Confirmation notices mailed by a county clerk to confirm a voter's change of residence or name;

(iv) Confirmation return cards received in response to a confirmation notice; and

(v) Absentee ballot applications and lists, except where litigation follows or federal law governs.



§ 13-4-307 - Marriage records -- License and bond records.

All counties of the State of Arkansas shall maintain county marriage records, licenses, and bonds records for the county as follows, if they are currently being maintained:

(1) Maintain permanently:

(A) Marriage record and index;

(B) Clerical licenses and credentials;

(C) Medical license for physicians, physical therapists, podiatrists, osteopaths, and chiropractors; and

(D) Record of marks and brands;

(2) Maintain for seven (7) years:

(A) Surety bonds for county and township officials (until 1986);

(B) County employees blanket bonds;

(C) Oaths and bonds of county officials; and

(D) Deputies, school supervisors, etc.; and

(3) Maintain for one (1) year:

(A) Notice of intention to wed;

(B) Going-out-of-business sale license;

(C) Bond for going-out-of-business sale license;

(D) Transient merchant license;

(E) Transient merchant license bond;

(F) Garnishment bonds; and

(G) Mercury refiners license.



§ 13-4-308 - Corporation records.

All counties of the State of Arkansas shall maintain corporation records for the county, if they are currently being maintained, permanently as follows:

(1) Articles of incorporation;

(2) Certificate of business under assumed name;

(3) Articles of amendment;

(4) Registration of fictitious names of corporation;

(5) Articles of merger or consolidation;

(6) Change of registered office or agent;

(7) Authorized share of stock;

(8) Cancellation of shares; and

(9) Certificate of dissolution of corporation.






Subchapter 4 - -- Sheriff's Office Record Retention Schedule

§ 13-4-401 - Retention required -- Destruction.

(a) (1) A county sheriff's office shall maintain the records named in this subchapter for the period of time provided in this subchapter, after which time the records may be destroyed.

(2) (A) In no case shall administrative records be destroyed until at least one (1) year after an audit by the Division of Legislative Audit or a private auditor is completed and approved.

(B) Any record over fifty (50) years old will not be destroyed before written notice by the custodian of the records in question has been furnished to the Arkansas History Commission, describing the scope and nature of the records, at least sixty (60) days before the destruction of the records.

(b) If a record is photographically or otherwise transferred to other media of a permanent nature, the original document may be destroyed, except that a handwritten record over fifty (50) years old shall not be destroyed.

(c) Before any record is destroyed, the custodian of the record shall document the date and type of document.



§ 13-4-402 - Retention of records otherwise provided.

A record retained by a county sheriff's office for which a retention period is otherwise provided in the Arkansas Code of 1987 Annotated is not subject to this subchapter, including without limitation records described in:

(1) Section 12-12-104; and

(2) Section 16-10-211.



§ 13-4-403 - Criminal investigation documentation.

(a) In this section, "criminal investigation documentation" includes without limitation:

(1) Incident or offense reports;

(2) Arrest warrant records;

(3) Search warrant records; and

(4) Investigative case files, including:

(A) Photographs;

(B) Lab reports; and

(C) Audiovisual media.

(b) Criminal investigation documentation shall be retained for the following periods of time:

(1) If the documentation is associated with a Class Y or Class A felony, it shall be retained indefinitely;

(2) If the documentation is associated with any other felony, it shall be retained for ten (10) years;

(3) If the documentation is associated with a misdemeanor or violation, it shall be retained for five (5) years; and

(4) If the documentation relates to a civil matter or any other noncriminal matter, it shall be retained for three (3) years.

(c) Criminal investigation documentation may be disposed of by the order of the county judge upon recommendation of the county sheriff after the period of time dictated by subsection (b) of this section.



§ 13-4-404 - Jail booking records.

(a) In this section, "jail booking records" means records generated and kept during jail booking procedures and while a person is in custody and includes without limitation:

(1) Fingerprint cards;

(2) Booking photographs; and

(3) Jail detention logs.

(b) Jail booking records shall be kept for thirty (30) years, after which time they may be disposed of by order of the county judge upon recommendation of the county sheriff.



§ 13-4-405 - Dispatch reports.

(a) In this section, "dispatch reports" means records generated and kept regarding:

(1) Incoming calls to the county sheriff's office involving reports or complaints from the general public;

(2) Complaint cards; and

(3) Radio traffic logs.

(b) Dispatch reports shall be kept for a period of seven (7) years, after which they may be disposed of by the order of the county judge upon recommendation of the county sheriff.



§ 13-4-406 - Orders of protection.

Orders of protection issued by a circuit court under § 9-15-201 et seq. shall be retained for a period of ten (10) years, after which time they may be disposed of by the order of the county judge upon recommendation of the county sheriff.



§ 13-4-407 - General law enforcement documentation.

The following documents, records, and reports, computerized or on paper, shall be retained for a period of five (5) years, after which time they may be disposed of by the order of the county judge upon recommendation of the county sheriff:

(1) Citations;

(2) Summons;

(3) Subpoenas;

(4) Writs of execution;

(5) Writs of garnishment;

(6) Writs of possession;

(7) Writs of replevin; and

(8) Other writs in the possession of the county sheriff.



§ 13-4-408 - Items in the possession of a county sheriff's office pursuant to a criminal investigation or court case -- Misdemeanors.

(a) If an item is in the possession of a county sheriff's office pursuant to a misdemeanor criminal investigation or court case, it shall be retained for a period of thirty (30) days after:

(1) The investigation for which it is being held has closed; or

(2) If the investigation results in a criminal prosecution, the date of the final judgment if there is no appeal of the conviction to circuit court.

(b) A noncontraband item shall be returned to its owner.

(c) The county sheriff shall petition the district court for the disposal or destruction of contraband or an item that an owner has not claimed.



§ 13-4-409 - Items in the possession of a county sheriff's office pursuant to a criminal investigation or court case -- Felonies.

(a) If an item is in the possession of a county sheriff's office pursuant to a felony criminal investigation, it shall be retained until the applicable statute of limitation for the most serious possible crime to which it could be connected has lapsed.

(b) (1) If an item is in the possession of a county sheriff's office pursuant to a felony court case, it shall be retained for a period of two (2) years after the date of the final judgment if there is no appeal of the conviction.

(2) (A) If there is an appeal of the conviction to an appellate court, the item shall be retained for three (3) years after the final judgment is entered and after the conclusion of any post-conviction litigation.

(B) Post-conviction litigation includes without limitation:

(i) Proceedings under Rule 37 of the Arkansas Rules of Criminal Procedure;

(ii) State habeas corpus proceedings under § 16-112-101 et seq.; and

(iii) Federal habeas corpus proceedings under 28 U.S.C. § 2254.

(c) (1) An item relating to the investigation of any of the following crimes shall be retained for ninety-nine (99) years:

(A) Capital murder, § 5-10-101;

(B) Murder in the first degree, § 5-10-102;

(C) Murder in the second degree, § 5-10-103;

(D) Rape, § 5-14-103;

(E) Sexual assault in the first degree, § 5-14-124; and

(F) Arson, § 5-38-301.

(2) A deoxyribonucleic acid (DNA) sample or test result shall be retained for fifty (50) years.

(d) After the time periods prescribed in this section have lapsed and an item may be disposed of or destroyed, a noncontraband item shall be returned to its owner.

(e) The county sheriff shall petition the circuit court for the disposal or destruction of contraband or an item for which an owner has not asserted a claim.



§ 13-4-410 - Items in the possession of a county sheriff's office not pursuant to a criminal investigation or court case.

(a) Any item in the possession of a county sheriff's office that is not associated with a criminal investigation or court case, such as a misplaced or lost-and-found item, shall be retained for one (1) year or until the rightful owner reclaims the item.

(b) At the end of the period of time prescribed by this section, the county sheriff may request that the county judge authorize the disposal of any such item through destruction, public sale, or transfer of ownership to the county sheriff's office if the item would serve a needed public benefit.



§ 13-4-411 - Applicability -- Constables.

This subchapter also applies to constables.









Chapter 5 - Museums

Subchapter 1 - -- General Provisions

§ 13-5-101 - Loan of museum objects.

All state agencies and institutions possessing museum objects in excess of their own needs for display, education, or research are authorized and urged to make those objects available on a loan basis to state-financed museums in this state in order that the residents of this state may receive maximum enjoyment and education from the objects.






Subchapter 2 - -- Museum Services

§ 13-5-201 - Definition.

As used in this subchapter, "museum" means an organized and permanent nonprofit institution with professional staff, essentially educational or esthetic in purpose, which owns and utilizes tangible objects of service, history, art, or culture, cares for them, and exhibits them to the public on some regular schedule.



§ 13-5-206 - Program of grants-in-aid and technical assistance.

(a) The State Parks Division of the Department of Parks and Tourism shall establish and carry out a program of grants-in-aid to eligible museums or, in appropriate cases, organizations engaged in or concerned with history, science, art, or culture on the basis of fifty percent (50%) state grant funds and fifty percent (50%) of the funds to be provided by the museum, as follows:

(1) Only museums and programs concerned with historical, scientific, cultural, or artistically oriented programs offering nonprofit services to the general public may make application for and qualify for funds under this subchapter;

(2) None of the funds received by a museum or other organization which qualifies or utilizes funds under this subchapter shall be used as matching funds for other state funds; and

(3) All requests for state grant funds under this subchapter shall be prepared on forms promulgated or approved by the division and shall be in compliance with the provisions of this subchapter and with reasonable rules and regulations to be promulgated by the division for the administration of this subchapter.

(b) The division shall provide technical assistance and information to all museums and museum personnel in Arkansas, within the limitations of available staff and funding.



§ 13-5-207 - Arkansas Museum Review Panel.

(a) (1) The Governor shall establish an Arkansas Museum Review Panel to consist of five (5) members, one (1) member from each congressional district and one (1) member designated at large.

(2) The members shall serve two-year terms.

(b) The sole purpose and authority of the panel is to analyze, review, and approve the qualifications of the applications and to present recommendations to the Director of the State Parks Division of the Department of Parks and Tourism for the awarding of grants to eligible museums on a yearly basis with the final approval of the Director of the Department of Parks and Tourism.

(c) (1) The panel shall serve without pay. However, the division is authorized to reimburse the members of the panel for expenses in accordance with § 25-16-901 et seq.

(2) However, the State Parks Division of the Department of Parks and Tourism is authorized to reimburse the members of the panel for expenses in accordance with § 25-16-901 et seq.






Subchapter 3 - -- Arkansas Museum and Cultural Center Act

§ 13-5-301 - Title.

This subchapter shall be known as the "Arkansas Museum and Cultural Center Act".



§ 13-5-302 - Construction of subchapter.

This subchapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.



§ 13-5-307 - Funds for museum and cultural center -- Issuance of bonds.

(a) (1) The Director of the Department of Parks and Tourism is authorized to use any available funds for the construction, equipment, and operation of a museum and cultural center.

(2) The director is authorized to issue revenue bonds, secured by and payable from the revenues specified in this subchapter, and to use the proceeds of the bonds for the acquisition, construction, and equipment of the center.

(b) The principal amount of bonds to be issued by the director shall be sufficient, together with any available funds, to pay the cost of accomplishing the specified purposes, the costs of authorizing and issuing bonds, the amounts necessary for reserves if deemed desirable by the director, the amounts necessary for interest during and for up to one (1) year after construction, and all other costs of whatever nature incidental to the accomplishment of the center, but in no event shall the aggregate principal amount of bonds exceed twelve million dollars ($12,000,000).

(c) (1) No bonds shall be issued under the provisions of this subchapter unless and until the director, or a department, or educational or other institution, or agency of the State of Arkansas has entered into a signed agreement with the Smithsonian Institution, an agency thereof, or organization affiliated therewith, which agreement shall provide that the Smithsonian Institution, the agency, or organization shall involve itself with the Arkansas Museum and Cultural Center and its operation.

(2) The agreement must first be approved in writing by the Governor of the State of Arkansas.



§ 13-5-308 - Authorizing resolutions.

(a) Bonds shall be authorized by resolution of the Director of the Department of Parks and Tourism.

(b) The authorizing resolution may contain or may provide for the execution of a trust indenture which may contain any other terms, covenants, and conditions that are deemed desirable by the director, including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves;

(2) The nature and extent of revenue pledges and security;

(3) The conditions precedent to the issuance of additional bonds and the priority of lien and pledge in that event;

(4) The custody and application of the proceeds of the bonds;

(5) The collection and disposition of revenues;

(6) The investing and reinvesting in securities specified by the director of any moneys during periods not needed for authorized purposes; and

(7) The rights, duties, and obligations of the director and of the holders and registered owners of the bonds.



§ 13-5-309 - Terms and characteristics of bonds.

(a) As the Director of the Department of Parks and Tourism shall determine, bonds issued pursuant to this subchapter may:

(1) Be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination;

(2) Be in a form and denomination as the director determines;

(3) Have such date or dates, may be stated to mature at such times, and bear interest payable at such times and at such rate or rates, as the director determines, provided that no bond may bear interest at a rate exceeding eight percent (8%) per annum;

(4) Be made payable at places within or without the State of Arkansas;

(5) Be made subject to terms of redemption in advance of maturity at such prices, as determined by the director;

(6) Be issued in series from time to time; and

(7) Contain such terms and conditions as the director determines.

(b) Subject to provisions as to registration as set forth in subsection (a) of this section, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 13-5-310 - Contract with bond owners -- Enforcement.

(a) Any authorizing resolution and trust indenture shall, together with this subchapter, constitute a contract between the Director of the Department of Parks and Tourism and the holders and registered owners of the bonds.

(b) This contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract.

(c) The covenants, agreements, and obligations of the director may be enforced by mandamus or other appropriate proceedings at law or in equity.



§ 13-5-311 - Sale of bonds.

(a) The bonds shall be sold at public sale on sealed bids after such advertisement as the Director of the Department of Parks and Tourism shall determine to be necessary for the obtaining of favorable competitive bidding.

(b) In no event shall any bid be accepted which results in a net interest cost, which is determined by computing the aggregate interest cost from date to maturity at the rates bid and deducting any premium or adding the amount of any discount, in excess of the interest cost computed at par for bonds bearing interest at the rate of eight percent (8%) per annum.

(c) The bonds shall not be subject to conversion.



§ 13-5-312 - Execution of bonds and coupons.

(a) The bonds shall be executed by the manual or facsimile signature of the Director of the Department of Parks and Tourism. The coupons attached to the bonds shall be executed by the facsimile signature of the director.

(b) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(c) The director shall adopt and use a seal in the execution and issuance of the bonds. Each bond shall be sealed with the seal of the director.



§ 13-5-313 - Statements on bonds -- Liability.

(a) It shall be plainly stated on the face of each bond that:

(1) The bond has been issued under the provisions of this subchapter;

(2) The bonds are obligations only of the Director of the Department of Parks and Tourism;

(3) In no event do the bonds constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged; and

(4) The bonds are not secured by a mortgage or lien on any land or buildings belonging to the State of Arkansas or the Department of Parks and Tourism.

(b) No member of the department shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this subchapter unless he or she shall have acted with a corrupt intent.



§ 13-5-314 - Disposition of revenues.

(a) All revenues derived from the operation of the Arkansas Museum and Cultural Center and all other funds received by the Director of the Department of Parks and Tourism from other sources for use in connection with the center and its operation are center revenues and are specifically declared to be cash funds, restricted in their use and to be used solely as provided in this subchapter.

(b) These revenues shall not be deposited in the State Treasury but shall be deposited by the Department of Parks and Tourism as and when received in a bank or banks as the director may from time to time select.

(c) (1) Center revenues shall be applied annually in the following order:

(A) To the extent necessary after taking into consideration any other funds which may be available for the purpose, for operation and maintenance expenses of the center; and

(B) To the payment of the principal of, interest on, and trustee's and paying agent's fees in connection with bonds issued under this subchapter, and the establishing and maintaining of any debt service reserves.

(2) Should there be any excess after subdivisions (c)(1)(A) and (B) of this section, the excess may be applied, as determined by the director, to the redemption of bonds prior to maturity or for the payment of any costs and expenses incurred by the director in the accomplishment of the powers and authorities conferred upon the director by § 13-5-304 [repealed].



§ 13-5-315 - Debt service -- Pledge of revenues and earnings -- Admission charges.

(a) The payment of debt service, including principal, interest, and trustee's and paying agent's fees, shall be secured by a lien on and pledge of net center revenues, which are gross revenues less those revenues applied to operation and maintenance as set forth in § 13-5-314.

(b) As additional security, the payment of debt service may be secured by a pledge of earnings to the extent specified in this section derived from the investment of state funds pursuant to the State Treasury Management Law, § 19-3-501 et seq., known as the "investment earnings".

(c) Any pledge of investment earnings shall be subordinate to pledges authorized by the Industrial Development Guaranty Bond Act, § 15-4-701 et seq.

(d) No earnings from the investment of state funds shall be pledged to secure bonds issued by the Director of the Department of Parks and Tourism under this subchapter unless the director shall first enter into an agreement with the State Board of Finance to charge appropriate fees for admission to the Arkansas Museum and Cultural Center and to set aside in a special sinking fund, to be used exclusively to pay the principal of, interest on, and paying agent's fees in connection with, bonds issued by the director, at least seventy-five cents (75cent(s)) of the admission fee collected for each adult and fifty cents (50cent(s)) of the admission fee collected for each person of the ages of six (6) to seventeen (17), inclusive.

(e) However, the director may waive all admission charges or establish special reduced admission charges for any school-sponsored student, students, or groups, in which cases the provisions of this section relating to the setting aside of a prescribed amount of each admission charge for payment of principal and interest on bonds shall not apply.

(f) Notwithstanding the provisions of § 13-5-314, the revenues required to be set aside into the special sinking fund shall not be deposited or used for any purpose other than for payment of principal, interest, and paying agent's fees on bonds issued under this subchapter.

(g) All pledges of investment earnings under this subchapter shall not exceed in the aggregate five hundred thousand dollars ($500,000) for any fiscal year.



§ 13-5-316 - Administration of debt-servicing provisions -- Bond guaranty fund.

(a) The Director of the Department of Parks and Tourism shall notify the State Board of Finance or the appropriate officer, board, or agency then having jurisdiction over the moneys involved when the director has determined to issue bonds under this subchapter and the amount of investment earnings pledged.

(b) (1) Thereafter, the director shall constantly keep advised of revenues derived from the Arkansas Musuem and Cultural Center.

(2) If it develops that all or any portion of the investment earnings pledged will actually be needed to satisfy the terms of the pledge, the director shall promptly notify the board of the amount that will be actually needed each month to provide for the payment of interest, principal, and paying agents' fees and for the maintenance of reserves as specified by the director in the resolution or trust indenture authorizing and securing the bonds, which monthly amount is designated the "debt service amount".

(c) At the receipt of the notice, the board or the appropriate officer, board, or agency then having jurisdiction over the moneys involved shall set aside the debt service amount of the investment earnings and, subject to first complying with any pledge heretofore or any time hereafter made of investment earnings authorized by the Industrial Development Guaranty Bond Act, § 15-4-701 et seq., shall pay the debt service amount directly to the director in a bank or banks selected by the director and designated the "Arkansas Museum and Cultural Center Bond Guaranty Fund", also known as the "Center Guaranty Fund".

(d) (1) Moneys in the fund shall be used to pay the principal of, interest on, and paying agent's fees in connection with the bonds and to maintain reserves as authorized by this subchapter.

(2) (A) The payments shall continue until the director shall determine that center revenues in the future will be sufficient and shall notify the board to cease paying the debt service amount.

(B) The payments, within the limits of outstanding pledges made pursuant to the provisions of this subchapter, shall be resumed and discontinued as required.

(e) The debt service amount and all moneys deposited or to be deposited in the fund are declared to be cash funds, restricted in their use and dedicated and to be used solely as authorized in this subchapter.

(f) So long as any bonds authorized by this subchapter are outstanding, the authorization made shall not be repealed or diminished without providing an alternate source of funds sufficient to satisfy all revenue pledges made to bonds issued under this subchapter.



§ 13-5-317 - Refunding bonds.

(a) The Director of the Department of Parks and Tourism is authorized to issue bonds to refund any bonds issued under the authority of this subchapter.

(b) All refunding bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.



§ 13-5-318 - Tax exemptions.

Bonds issued under this subchapter shall be exempt from all state, county, and municipal taxes.



§ 13-5-319 - Investment by retirement systems.

The board of trustees of any retirement system now existing or created by the General Assembly may invest its funds in bonds issued under this subchapter.



§ 13-5-320 - Audit of records and accounts.

The Division of Legislative Audit is authorized and directed to audit the records and accounts of the Director of the Department of Parks and Tourism and to furnish a copy of the report of that audit to the Department of Parks and Tourism.



§ 13-5-321 - Employment of personnel.

(a) The Director of the Department of Parks and Tourism is authorized to employ such full-time or temporary professional, technical, and other consulting services as the director shall determine necessary or desirable in assisting the department to carry out effectively the authority, functions, powers, and duties conferred and imposed upon it by this subchapter.

(b) However, the salaries of regular employees shall be governed by the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq. and by the provisions of the Regular Salary Procedures and Restrictions Act, § 21-5-101.

(c) The Director of the Arkansas Museum and Cultural Center shall be employed by the Director of the Department of Parks and Tourism.






Subchapter 4 - -- Museum of Natural Resources

§ 13-5-401 - Museum established.

The State Parks Division of the Department of Parks and Tourism is authorized and directed to establish a state historical museum in Union County, to be known and operated as the "Arkansas Museum of Natural Resources".



§ 13-5-402 - Functions and duties.

(a) The Arkansas Museum of Natural Resources shall be developed and operated by the State Parks Division of the Department of Parks and Tourism and shall be devoted primarily to the acquisition, cataloging, and display of machinery, equipment, and materials used in the oil boom in Arkansas.

(b) In addition, the museum shall solicit, purchase, or accept donations of maps, core drilling samples, and other records of geological or historical value to be made available to the public as a source of historical information concerning the geology and technology of the oil industry in this state.



§ 13-5-403 - Museum site.

The Arkansas Museum of Natural Resources shall be established at a site to be approved by the State Parks Division of the Department of Parks and Tourism, with the lands therefor, which shall consist of not fewer than five (5) acres, to be donated without cost to the State of Arkansas.



§ 13-5-404 - Arkansas Museum of Natural Resources Advisory Committee.

(a) The Governor shall establish an Arkansas Museum of Natural Resources Advisory Committee, to consist of fifteen (15) members, appointed by the Governor, who shall serve in an advisory capacity to the State Parks Division of the Department of Parks and Tourism and the Director of the Department of Parks and Tourism.

(b) (1) At least one-half (1/2) of the members shall be residents of oil or brine-producing counties of South Arkansas.

(2) All members shall be appointed for terms of five (5) years.

(3) All vacancies on the committee shall be filled by appointment by the Governor.

(c) (1) The members shall serve without pay.

(2) The division is authorized to reimburse the committee members for expenses in accordance with § 25-16-901 et seq.

(d) (1) The committee shall advise the division in the establishment of policies and procedures for the development and operation of the Arkansas Museum of Natural Resources. However, final authority for all matters relating to the development and operation of the museum shall rest with the Director of the Department of Parks and Tourism.

(2) Under the supervision of the Director of the Arkansas Museum of Natural Resources and approval of the Director of the State Parks Division of the Department of Parks and Tourism, the committee shall develop and coordinate efforts to encourage gifts or donations to the museum of old records, maps, drawings, core samples, and other memorabilia to be accessioned, curated, and conserved by the museum for the use and benefit of students, scientists, and the public and for research into the early oil boom history of Arkansas.






Subchapter 5 - -- County Museums

§ 13-5-501 - Establishment.

(a) The quorum courts of the respective counties of this state are authorized, by ordinance approved by a majority of the members of the quorum court, to establish a county museum, to be under the direction of a county museum commission as provided in this subchapter.

(b) (1) The provisions of this subchapter shall not affect the county museum of any county which, on July 6, 1977, had established and was operating a county museum.

(2) However, the quorum court of any such county may elect to place the operation of the museum under a county museum commission as authorized in this subchapter.



§ 13-5-502 - Museum commissions -- Members.

(a) (1) In those counties in which the quorum court shall elect to establish a county museum under the provisions of this subchapter, the museum shall be under the direct management and control of a county museum commission, which shall consist of three (3), six (6), or nine (9) members to be appointed by the county judge, subject to confirmation and approval of the quorum court.

(2) (A) The size of the commission shall be determined by the quorum court in collaboration with the museum director and the chair of the commission if they exist at the time of the determination.

(B) The determination of size shall be made considering the size of the museum and the population of the county.

(b) (1) The county judge shall specify, at the time of appointment, the respective terms of the first members appointed to the commission in such a manner that the terms of one (1), two (2), or three (3) members shall expire on January 1 of the year next following the appointment of that member, and the remaining members shall be appointed in such a manner that the term of one (1) member shall expire on January 1 of each year thereafter.

(2) Successor members shall be appointed for three-year staggered terms and shall serve until their successors are appointed and qualified.

(c) If any vacancy shall occur on the commission, the vacancy shall be filled by appointment for the unexpired portion of the term, in the same manner as provided for the initial appointment.

(d) Members of the commission shall serve without pay.

(e) The commission shall elect one of its members as chair and shall also elect such other officers as the commission may deem necessary, from time to time.



§ 13-5-503 - Commissions' powers and duties.

County museum commissions established under the provisions of this subchapter shall have the following powers and duties:

(1) To buy, lease, lend, acquire, and own real and personal property required in the housing and operation of the county museum;

(2) To accept gifts, grants, or donations of real and personal property from the federal government, the State of Arkansas, and from other public or private groups or individuals, to be used for the purposes of this subchapter;

(3) To receive and expend funds appropriated by the General Assembly for county museum purposes;

(4) To acquire, preserve, and display items of historical or archeological interest;

(5) To enter into agreements with other counties, municipalities, the state or federal government, or any agency or instrumentality thereof, or with any private museum or groups or persons to exchange or loan items of historical or archeological interest;

(6) To enter into agreements with the Arkansas History Commission, the Department of Arkansas Heritage, and other public and private agencies or persons, for the purpose of sharing services and facilities, with the view that the historical and cultural resources of this state may be coordinated at the county and state levels for the benefit of the public of this state;

(7) To enter into cooperative agreements under the Interlocal Cooperation Act, § 25-20-101 et seq., with one (1) or more adjoining counties to form a joint or regional museum, and, in those agreements, to establish the governing organization and procedures for the operation of the joint or regional museum, including costs, financial agreements, and contributions for the operation of and sharing in the cost of the operation of the joint or regional museum;

(8) To promulgate reasonable rules and regulations for the operation of the museum, including the establishment, if deemed necessary, of reasonable admission charges to assist in defraying the cost of operating the museum;

(9) To employ necessary personnel required in the maintenance and operation of the museum; and

(10) To do all other things necessary to accomplish the purposes of this subchapter.



§ 13-5-504 - Funds for construction and maintenance.

County quorum courts are authorized to appropriate county funds to defray the costs of, in whole or in part, the construction, maintenance, and operation of the county museum.



§ 13-5-505 - Des Arc Archeological Museum -- Transfer to and assumption of ownership by Prairie County.

(a) In the event the Prairie County Quorum Court shall establish a county museum and shall, in the ordinance establishing the county museum, elect to take over the ownership, management, and operation of the Des Arc Archeological Museum, the Department of Parks and Tourism is authorized and directed to convey to the Prairie County Museum all rights, title, and interest of the State of Arkansas in the Des Arc Archeological Museum, to be thereafter operated, maintained, and improved by Prairie County as a part of the Prairie County Museum.

(b) Any funds appropriated to the department by the General Assembly for the Des Arc Archeological Museum shall be remitted to the Prairie County Museum Commission on or before the fifteenth day after the beginning of each fiscal year for which the funds are appropriated and available.






Subchapter 6 - -- Arkansas Post Museum

§ 13-5-601 - Authorization.

The State Parks Division of the Department of Parks and Tourism is authorized and directed to develop and operate a state historical museum in Arkansas County to be known and operated as the "Arkansas Post Museum".



§ 13-5-602 - Functions and duties.

(a) The Arkansas Post Museum shall be developed and operated by the State Parks Division of the Department of Parks and Tourism and shall be devoted primarily to the acquisition, cataloging, and display of objects or materials which tell the story of the territorial settlement and development of Arkansas as a state and its relationship to the settlement of the Lower Mississippi Valley.

(b) With the approval of the Director of the State Parks Division of the Department of Parks and Tourism, the museum shall solicit, purchase, or accept donations of objects or materials of historical value to be made available to the public as a source of historical information concerning the territorial development and settlement of Arkansas.






Subchapter 7 - -- Delta Cultural Center

§ 13-5-701 - Intent.

(a) (1) The development of the Delta was marked by the diversity of ethnic groups who were interdependent within the agricultural economy. Interpretation of the development of this area is important both to understanding the past and its effects on the future and to the economic development of the area through increased tourism.

(2) No facility now exists to interpret this vital portion of southern Delta agricultural culture. The establishment of the Delta Cultural Center will fill this void.

(b) The center will establish a resource to study, preserve, perpetuate, interpret, and present the rich cultural heritage representative of a rural Mississippi River Delta community whose economic dependence on agriculture fostered its development.



§ 13-5-702 - Definitions.

For the purposes of this subchapter:

(1) "Board" means the Delta Cultural Center Policy Advisory Board appointed by the Governor;

(2) "Center" means the Delta Cultural Center;

(3) "Center director" means the Director of the Delta Cultural Center;

(4) "Department" means the Department of Arkansas Heritage;

(5) "Director" means the Director of the Department of Arkansas Heritage; and

(6) "National board" means the national advisory board appointed by the Governor to broaden the perspective of the center's activities and programming.



§ 13-5-703 - Establishment.

(a) (1) There is established the Delta Cultural Center which shall be a division of the Department of Arkansas Heritage. The center shall be located in Helena.

(2) The Director of the Department of Arkansas Heritage, with the advice and consent of the Governor, shall appoint the Director of the Delta Cultural Center. All other employees of the center shall be employed by and serve at the pleasure of the Director of the Department of Arkansas Heritage.

(b) (1) The center shall operate a program of temporary and permanent exhibits, a library and resource center, and live performances and shall provide information on related activities in other parts of the Delta region.

(2) The attraction of visitors to the Delta shall be a major goal of the center.

(c) (1) All budgeting, purchasing, and related management functions of the center shall be performed under the direction and supervision of the Director of the Department of Arkansas Heritage.

(2) The Director of the Department of Arkansas Heritage, after seeking the advice of the Delta Cultural Center Policy Advisory Board, shall promulgate any rules and regulations necessary for the implementation of this subchapter.



§ 13-5-704 - Delta Cultural Center Policy Advisory Board.

(a) There is created the Delta Cultural Center Policy Advisory Board, which shall advise the Director of the Department of Arkansas Heritage and staff of the Delta Cultural Center on:

(1) The development of permanent and temporary exhibits;

(2) A plan for the acquisition of resource materials; and

(3) The development of educational and other programming.

(b) (1) The Delta Cultural Center Policy Advisory Board shall consist of eleven (11) members.

(2) (A) The members shall be appointed by the Governor. The members appointed by the Governor shall be subject to confirmation by the Senate. The Governor shall make the appointments in such a manner that each race or ethnic group having a significant presence in the Delta region shall be adequately represented on the Delta Cultural Center Policy Advisory Board.

(B) The Delta Cultural Center Policy Advisory Board members to be appointed by the Governor shall be:

(i) Two (2) residents of Phillips County who have exhibited an interest in the culture and heritage of the Delta;

(ii) A Delta blues musician;

(iii) Two (2) members to serve as academic advisors who shall be training in the field of Delta folklore, history, or a related field;

(iv) A member of the Board of the Arkansas Endowment for the Humanities;

(v) Three (3) members at large; and

(vi) Two (2) members as representatives of Main Street Helena.

(3) The Delta Cultural Center Policy Advisory Board shall meet at least quarterly. Special meetings may be called by the chair or a majority of the Delta Cultural Center Policy Advisory Board.

(c) (1) The members of the Delta Cultural Center Policy Advisory Board appointed by the Governor shall serve for three-year terms.

(2) No member of the Delta Cultural Center Policy Advisory Board shall be eligible for appointment to more than two (2) consecutive full terms.

(d) The chair will be elected by members for a one-year term.

(e) Any vacancy in the membership of the Delta Cultural Center Policy Advisory Board other than by the expiration of the term of office shall be filled by the Governor for the balance of the term of the membership that became vacant.

(f) The members of the Delta Cultural Center Policy Advisory Board shall receive no compensation for their services, but they may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 13-5-705 - Delta Cultural Center National Advisory Board.

(a) There is created the Delta Cultural Center National Advisory Board which shall advise the Delta Cultural Center Policy Advisory Board and the Delta Cultural Center on placing the center's activities within the broad context of the history and development of the Mississippi River Delta.

(b) (1) The national Delta Cultural Center National Advisory Board will be composed of a minimum of fifteen (15) and a maximum of twenty-five (25) members appointed by the Governor for five-year terms.

(2) The members shall have backgrounds in the humanities, folklore, history, and other disciplines relevant to the work of the center.

(c) The national Delta Cultural Center National Advisory Board shall meet at least annually.



§ 13-5-706 - Powers.

(a) The Delta Cultural Center shall have the power to:

(1) Enter into contracts for the purchase, construction, lease, or other acquisition of real property to house the center and to acquire or construct necessary support facilities, including, but not limited to, overnight accommodations for visitors;

(2) Enter into contracts to purchase or lease personal property for use as exhibits or for use as research material related to the culture of the Delta; and

(3) Enter into professional service contracts with appropriate professionals to assist in the establishment of the center and the development and operation of the center's programs and activities.

(b) The center shall have the authority to accept gifts of real or personal property and money.

(c) (1) The center shall have the authority to set fees related to the programs and services offered by the center, including, but not limited to, admission fees.

(2) Income generated by fees shall be cash funds of the center to be used solely for the support of the center. Fee income shall be deposited in a bank account but shall be subject to appropriation by the General Assembly.

(d) (1) The center may request the assistance of the Department of Parks and Tourism and any other appropriate state agency in establishing and operating the center and its programs.

(2) The director of any state agency requested to assist in the establishment and operation of the center shall, within the limits of available personnel and resources, provide such assistance.






Subchapter 8 - -- Arkansas Cotton Museum

§ 13-5-801 - Arkansas Cotton Museum established.

The Department of Parks and Tourism is authorized to coordinate the establishment of an historical museum in Lee County, to be known and operated as the "Arkansas Cotton Museum". The museum shall be established in association with the University of Arkansas Agricultural Experimental Station in Lee County.



§ 13-5-802 - Functions and duties.

(a) The Arkansas Cotton Museum shall be devoted primarily to the acquisition, cataloging, and display of machinery, equipment, and materials used in cotton production in Arkansas.

(b) In addition, the museum may purchase or accept donations of items and records of historical value, to be made available to the public as a source of historical information concerning the cotton industry in this state.






Subchapter 9 - -- Mosaic Templars of America Center for African-American Culture and Business Enterprise

§ 13-5-901 - Definitions.

For the purposes of this subchapter:

(1) "Board" means the Mosaic Templars of America Center for African-American Culture and Business Enterprise Advisory Board created by this subchapter;

(2) "Center" means the Mosaic Templars of America Center for African-American Culture and Business Enterprise created by this subchapter;

(3) "Center director" means the Director of the Mosaic Templars of America Center for African-American Culture and Business Enterprise;

(4) "Department" means the Department of Arkansas Heritage; and

(5) "Director" means the Director of the Department of Arkansas Heritage.



§ 13-5-902 - Establishment -- Administration.

(a) (1) There is established the Mosaic Templars of America Center for African-American Culture and Business Enterprise which shall be a division of the Department of Arkansas Heritage.

(2) (A) The Director of the Department of Arkansas Heritage, with the advice and consent of the Governor, shall appoint the Director of the Mosaic Templars of America Center for African-American Culture and Business Enterprise.

(B) All other employees of the center shall be employed by and serve at the pleasure of the Director of the Department of Arkansas Heritage in compliance with state law.

(b) The center shall operate a program of temporary and permanent exhibits, a library and resource center, and live performances. The attraction of visitors shall be a major goal of the center.

(c) (1) All budgeting, purchasing, and related management functions of the center shall be performed under the direction and supervision of the Director of the Mosaic Templars of America Center for African-American Culture and Business Enterprise in compliance with state law.

(2) The Director of the Mosaic Templars of America Center for African-American Culture and Business Enterprise, after seeking the advice of the Mosaic Templars of America Center for African-American Culture and Business Enterprise Advisory Board, shall promulgate any rules and regulations necessary for the implementation of this subchapter.



§ 13-5-903 - Advisory board.

(a) There is created the Mosaic Templars of America Center for African-American Culture and Business Enterprise Advisory Board which shall advise the Director of the Mosaic Templars of America Center for African-American Culture and Business Enterprise and staff of the Mosaic Templars of America Center for African-American Culture and Business Enterprise on the development of permanent and temporary exhibits, a plan for acquisition of resource materials, and development of educational and other programming.

(b) (1) The board shall consist of nine (9) members, with at least one (1) from each congressional district, appointed as follows:

(A) Three (3) members shall be appointed by the Speaker of the House of Representatives;

(B) Three (3) members shall be appointed by the President Pro Tempore of the Senate; and

(C) Three (3) members shall be appointed by the Governor.

(2) (A) The terms of office of the initial members of the board shall be determined by lot so that two (2) members serve an initial one-year term, two (2) members serve an initial two-year term, two (2) members serve an initial three-year term, and two (2) members serve an initial four-year term.

(B) Successor members shall serve four-year terms.

(3) No member shall serve more than two (2) four-year terms.

(c) The board shall meet at least quarterly. Special meetings may be called by the chair or a majority of the board.

(d) The chair will be elected by members for a one-year term.

(e) Any vacancy in the membership of the board shall be filled by the appointing authority.

(f) The members of the board shall receive no compensation for their services, but they may receive expense reimbursement in accordance with § 25-16-902.



§ 13-5-904 - Powers of center.

(a) The Mosaic Templars of America Center for African-American Culture and Business Enterprise shall have the power to enter into:

(1) Contracts for the purchase, construction, lease, or other acquisition of real property to house the center and to acquire or construct necessary support facilities;

(2) Contracts to purchase or lease personal property for use as exhibits or for use as research material; and

(3) Professional service contracts with appropriate professionals to assist in the establishment of the center and the development and operation of the center's programs and activities.

(b) The center shall have the authority to accept gifts of real or personal property and money.

(c) (1) The center shall have the authority to set fees related to the programs and services offered by the center, including, but not limited to, admission fees.

(2) (A) Income generated by fees shall be cash funds of the center to be used solely for the support of the center.

(B) Fee income shall be deposited in a bank account but shall be subject to appropriation by the General Assembly.

(d) The center may request the assistance of other appropriate state agencies in establishing and operating the center and its programs.






Subchapter 10 - -- Museum Property Act

§ 13-5-1001 - Title.

This subchapter shall be known and may be cited as the "Museum Property Act".



§ 13-5-1002 - Purpose.

The purpose of this subchapter is to:

(1) Establish procedures for vesting in a museum ownership of abandoned or undocumented property in the possession of the museum;

(2) Establish procedures to terminate loans of property to a museum;

(3) Allow a museum to conserve or dispose of loaned or undocumented property under certain conditions; and

(4) Limit actions to recover loaned or undocumented property.



§ 13-5-1003 - Definitions.

As used in this subchapter:

(1) "Address" means the most recent location of a claimant or lender as indicated by a museum's records pertaining to the property;

(2) (A) "Claimant" means a person who has established or claims entitlement to or an interest in property held by a museum.

(B) "Claimant" does not mean a lender;

(3) "Lender" means the person identified by the records of a museum as the owner or rightful possessor of a loan held by a museum;

(4) (A) "Loan" means property that a lender has placed in the custody of a museum.

(B) "Loan" does not include a consignment of property for sale or property donated to a museum;

(5) (A) "Museum" means an institution or entity located in Arkansas that:

(i) Is operated by a nonprofit corporation, trust, association, public agency, or educational institution;

(ii) Is operated primarily for educational, scientific, historic preservation, cultural, or aesthetic purposes; and

(iii) Owns, borrows, cares for, exhibits, studies, archives, or catalogues property.

(B) "Museum" includes historical societies, historic sites, landmarks, parks, archives, monuments, botanical gardens, arboreta, zoos, nature centers, planetaria, aquaria, libraries, technology centers, and art, history, science, and natural history museums;

(6) "Permanent loan" means a loan to a museum for an indefinite term;

(7) "Person" means an individual, association, partnership, corporation, trust, estate, or other entity;

(8) "Property" means a document or tangible object, animate or inanimate, with intrinsic historic, scientific, artistic, or cultural value that is in the custody of a museum;

(9) "Unclaimed property" means property meeting the following conditions:

(A) The property was placed with the museum for exhibition or other purposes; and

(B) The original person placing the property with the museum, or a person acting legitimately on the original person's behalf, has not contacted the museum in writing regarding the property for at least:

(i) Ten (10) years from the date of the beginning of the period for which the property was placed with the museum if the property was placed with the museum for an indefinite or undetermined period; or

(ii) Five (5) years after the date upon which the definite period in which the property was placed with the museum expired; and

(10) (A) "Undocumented property" means property:

(i) That is held by a museum; and

(ii) The ownership of which cannot be determined from the museum's records.

(B) Undocumented property shall not be construed to include loaned property.



§ 13-5-1004 - Procedure for obtaining ownership of an abandoned loan.

(a) By complying with subsection (b) or (c) of this section, a museum may obtain ownership of a loan if:

(1) The loan agreement has expired; or

(2) (A) The loan has been in the museum's custody for more than ten (10) years; and

(B) The loan agreement does not provide for a longer term for the loan or another disposition.

(b) (1) If the address of the lender is known, the museum shall send the notice required in subsection (d) of this section to the lender by certified or registered mail, return receipt requested.

(2) (A) If the return receipt showing receipt of the notice is returned and the lender fails to object within ninety (90) days of the date of the return receipt, the loan shall be considered abandoned and its ownership shall vest in the museum.

(B) If the museum did not receive a return receipt showing receipt of the notice, the museum may proceed in accordance with the provisions of subsection (c) of this section.

(c) (1) If the museum is unable to determine the identity of the lender or the lender's address, the museum shall publish the notice required under subsection (d) of this section at least one (1) time a week for four (4) consecutive weeks in at least one (1) newspaper with general circulation in:

(A) The county:

(i) Of last known address of the lender; and

(ii) In which the museum is located; or

(B) The State of Arkansas.

(2) If the lender fails to object within ninety (90) days from the last date of the publication, the loan shall be considered abandoned and its ownership shall vest in the museum.

(d) The notice shall contain:

(1) The name, address, and telephone number of the museum;

(2) A complete description of the loan;

(3) The lender's identity if that information is available from the museum's records;

(4) The lender's last known address if that information is available from the museum's records; and

(5) A statement that the loan shall be considered abandoned and shall become the property of the museum if the lender or claimant does not make a timely objection in accordance with subsection (b) or (c) of this section, whichever is applicable.



§ 13-5-1005 - Museum's right to claim ownership of undocumented property.

(a) Undocumented property in the possession of a museum shall become the museum's property if no person has claimed the undocumented property within seven (7) years after the museum documented possession of the undocumented property.

(b) This section does not vest ownership of the undocumented property in the museum if the undocumented property is determined later to be:

(1) Stolen property; or

(2) Property whose ownership is subject to federal law.



§ 13-5-1006 - Duties of museum concerning a loan.

(a) At the time of a loan to a museum, the museum shall:

(1) Make and retain a written record of the following:

(A) The lender's name, address, and telephone number;

(B) A description of the loan;

(C) The date of the loan; and

(D) The expiration date of the loan; and

(2) Provide the lender with a signed receipt or copy of the loan agreement containing the information set out in subdivision (a)(1) of this section.

(b) The museum's general duties with respect to a loan include:

(1) Updating museum records whenever:

(A) A lender informs the museum of a change of address or change in the ownership of the loan; and

(B) The lender and museum negotiate a change in the terms of the loan;

(2) Providing the lender with notice about any update concerning the lender's loan; and

(3) Providing copies of §§ 13-5-1004, 13-5-1007, and 13-5-1009:

(A) To each lender who made a loan to the museum before the effective date of this subchapter and that loan is in the custody of the museum;

(B) To the lender at the time of the loan; and

(C) Upon a lender's request.



§ 13-5-1007 - Duties of lender concerning the lender's loan.

(a) A lender who has made a loan to a museum shall promptly notify the museum in writing about a change in:

(1) The lender's address; and

(2) (A) A change in the ownership of the loan.

(B) (i) It shall be the responsibility of the owner of a loan to provide sufficient proof of his or her ownership to the museum.

(ii) If there is a dispute about ownership, the museum shall not be liable for its good faith refusal to surrender a loan unless ordered by a court of competent jurisdiction.

(b) If the museum notifies the lender by certified or registered mail, return receipt requested, that the loan is terminated, the lender shall:

(1) Acknowledge in writing the termination and inform the museum whether the lender wants the return of the loan; and

(2) (A) Retrieve the loan no later than six (6) months from the date of the museum's notice terminating the loan if the lender wants the loan returned.

(B) If the lender fails to retrieve the loan within the time set out in subdivision (b)(2)(A) of this section, the loan shall be considered abandoned and ownership shall vest in the museum.



§ 13-5-1008 - Lien for expenses for care of unclaimed property.

A museum has a lien on unclaimed property for any expenses incurred while caring for the unclaimed property.



§ 13-5-1009 - Conservation measures.

(a) If immediate conservation is necessary to protect a loan, a museum's property, or the safety and welfare of the public and the museum's staff and the loan agreement between the museum and the lender does not provide otherwise, a museum has the right to apply conservation measures to a loan without the lender's permission.

(b) If immediate conservation is not necessary but conservation is needed to preserve the loan's value, a museum has the right to apply a conservation measure to a loan:

(1) After the museum has notified the lender by certified or registered mail, return receipt requested, that a conservation measure is needed; and

(2) If the lender or claimant:

(A) Does not respond to the notice within seven (7) days after the date on the return receipt showing receipt of the notice; or

(B) Refuses to consent to the protective measures and will not agree to the termination of the loan and the immediate retrieval of the loan.

(c) When a conservation measure is undertaken under subsection (a) or (b) of this section, the museum:

(1) Has a lien on the loan and on the proceeds of any disposition of the loan for the cost of the conservation measure; or

(2) Is not liable for any injury to or loss of the loan if the museum:

(A) Had a reasonable belief at the time conservation measures were taken that the conservation measures were necessary; and

(B) Exercised reasonable care in the choice and application of conservation measures.



§ 13-5-1010 - Transfer of title to museum.

A museum which acquires ownership of property under this subchapter receives the property free of any claim by a claimant or lender.



§ 13-5-1011 - Records retention schedule.

A museum shall keep all records relating to loans and undocumented property while the museum has possession of the property or for twenty-five (25) years, whichever period of time is longer.



§ 13-5-1012 - Conflicts with § 18-28-201 et seq.

This subchapter controls in the event that it conflicts with any of the provisions of § 18-28-201 et seq.



§ 13-5-1013 - Rules.

The Department of Parks and Tourism, in consultation with the Department of Arkansas Heritage, shall promulgate rules to carry out the provisions of this subchapter, including, but not limited to, rules concerning the form and substance of loan agreements.









Chapter 6 - Archeological Research

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Archeological Survey

§ 13-6-201 - Arkansas Archeological Survey established.

The President of the University of Arkansas system is designated agent of the State of Arkansas for the purpose of conducting a program of archeological research as described in this subchapter which shall be referred to as the Arkansas Archeological Survey.



§ 13-6-202 - Survey's functions.

The Arkansas Archeological Survey shall initiate, operate, and maintain a program in archeology which shall include, but not be limited to, the following areas of action:

(1) Excavation of archeological and historical sites, ruins, and mounds for the purpose of securing data and objects relating to early humans in Arkansas;

(2) Fundamental research in Arkansas archeology and encouragement of public cooperation in the preservation of Arkansas antiquities;

(3) Research in and study of anthropology, soil, geology, and related social and physical sciences, both prior to excavation and thereafter, in order to plan and aid in discovery of sites and artifacts and their proper assessment once discovered;

(4) Publication of findings in terms of their scientific, popular, and cultural values;

(5) Display and custodianship of relics, artifacts, sites, and other tangible results of the program; and

(6) Educational activities providing a stimulus to archeological efforts and the encouragement of archeological societies, parks, and museums.



§ 13-6-203 - Directory of Survey.

(a) The President of the University of Arkansas shall appoint a Director of the Arkansas Archeological Survey who shall have a doctor of philosophy degree in anthropology with a specialization in archeology or the equivalent in training and experience who shall be responsible for the overall administration and coordination of the Arkansas Archeological Survey, and who shall serve at the pleasure of the president.

(b) The director shall perform the duties that may be set by the president and may be paid from funds appropriated for the survey.



§ 13-6-204 - State Archeologist and other survey personnel.

(1) The President of the University of Arkansas shall appoint a State Archeologist who shall have a doctor of philosophy degree in anthropology with a specialization in archeology, or the equivalent in training and experience, and such other full-time or part-time employees as may be required to carry on the program, all of whom shall possess such qualifications as may be prescribed by the president.

(2) The State Archeologist shall be a full-time employee of the Arkansas Archeological Survey.

(b) The personnel of the survey shall be deemed employees of the University of Arkansas.



§ 13-6-205 - Appropriations -- Disposition of funds.

(a) Funds appropriated for the Arkansas Archeological Survey shall be by specific appropriation separate and distinct from funds appropriated for the University of Arkansas and shall be used exclusively for the purposes of the survey.

(b) All expenditures of funds appropriated for the survey shall be made in accordance with and subject to the state purchasing laws, the state travel laws and regulations, and other laws and regulations applicable thereto.

(c) The survey is authorized to enter into contracts with and to receive and expend gifts, grants, or other funds from federal, private, or other sources to be used in furtherance of the program of the Survey within the limitations of the maximum annual salary rates as set forth by law.



§ 13-6-206 - Duties of University of Arkansas.

(a) The University of Arkansas is to make available for study in connection with this program the holdings of its museum which contains the world's best and most extensive collection of Arkansas archeological material and the valuable collection of archeological and related literature held by its library.

(b) The cooperation of the University of Arkansas' personnel in other related fields of activity shall be extended to the program created by this subchapter.

(c) However, the University of Arkansas' responsibility to initiate, operate, and continue to maintain an archeological program exceeding the scope of its present operations in that field shall be and is made dependent upon the biennial appropriation of additional state funds for that purpose.

(d) All funds received from any source for this program shall be held by, expended by, and disbursed through regular University of Arkansas business channels, but these funds shall be used only in support of the activity described in this subchapter.



§ 13-6-207 - Housing for survey.

The University of Arkansas and cooperating institutions shall provide appropriate housing to the extent that it is available in the nature of laboratory and office space for Arkansas Archeological Survey personnel without cost to the survey.



§ 13-6-208 - Participation in program -- Contracts for and assignment of survey archeologists and personnel.

(a) All public institutions of higher learning in Arkansas desiring to participate in the program provided for in this subchapter may contract with the University of Arkansas for Arkansas Archeological Survey archeologists to be assigned to and in residence at the contracting institutions.

(b) Any institutions desiring to be assigned a survey archeologist-in-residence at the institutions shall agree to provide the university under contract an amount not less than the equivalent of twenty-five percent (25%) of the salary of the archeologist upon a nine-month basis.

(c) When a contract is entered into by the university and a cooperating institution, the survey archeologist may be assigned to and based at the cooperating institution for the contract period, which shall normally be twelve (12) months unless a shorter period is provided in the contract.

(d) During the portion of the survey archeologist's time contracted for by a cooperating institution, he or she may perform research, teaching, or other related functions as directed by the cooperating institution in accordance with the terms of the contract, provided these other functions shall not be such as to interfere with the effective performance of his or her duties as a survey archeologist.

(e) The university shall enter into contracts with cooperating institutions for the assignment of survey personnel to the extent that the assignments are consistent with the purposes and aims of the survey and insofar as funds and personnel permit the contracts to be made or renewed.



§ 13-6-209 - Cooperation of state and local entities.

All other state agencies, departments, and institutions, as well as county and city officials, are directed to cooperate in the activities described in this subchapter in order that a statewide focus shall be given the implementation of the program created by this subchapter.



§ 13-6-210 - Salvage work -- Cooperative agreements.

(a) In recognition of the fact that archeological materials and antiquities are destroyed or damaged in connection with the construction of public works such as highways and dams, the program created by this subchapter shall include salvage work in advance of or coexistent with public construction and advice directed to the avoidance of waste of archeological sites and materials.

(b) Authority is granted to the University of Arkansas to cooperate with individuals and state and federal agencies in surveying and excavating archeological sites. Full power to contract with these persons or agencies relative to these matters is extended.

(c) The State Highway Commission is authorized and directed to enter into appropriate contracts and cooperative agreements with the university and the Federal Highway Administration and to expend funds, both state and federal, in aid of archeological salvage and archeological preservation on all or any part of the lands and rights-of-way now or coming into the commission's control in order that the beneficial purposes of this subchapter shall be achieved.



§ 13-6-211 - Grants, donations, etc.

(a) The President of the University of Arkansas System is authorized to accept grants, bequests, devises, gifts, and donations for purposes of a state program in archeological research and to expend them to that end.

(b) The president's full power to accept and hold title to interests in land for those purposes is recognized.

(c) The president is empowered to make a reasonable charge for publications and expend the proceeds for this program.



§ 13-6-212 - Repositories for archeological evidence.

(a) The Arkansas Archeological Survey shall serve as the repository for copies of all archeological field notes, photographs, publications, or other records obtained through the use of state funds by whatever agency.

(b) All archeological objects found through the efforts of the survey shall be deposited at the University of Arkansas Museum, provided, archeological objects obtained by survey archeologists while under contract to and assigned to a cooperating institution, upon request of the cooperating institution, may be assigned to the custody of the institution if appropriate and adequate safeguards are provided.



§ 13-6-213 - Artifacts, fossils, and relics.

(a) All artifacts, fossils, relics, and other personal property discovered, donated, or otherwise acquired in pursuance of this program shall be the property of the State of Arkansas held in trust by the University of Arkansas.

(b) The university shall, to the extent possible, make these items available for scientific use or public display by appropriate public bodies at places throughout the state.

(c) However, complete authority is granted to exchange and barter such items for other items deemed of equal value with persons, nonprofit organizations, and public agencies both within and without Arkansas, in order that representative collections may be assembled and that study and analysis be enhanced.



§ 13-6-214 - Responsibility for objects obtained -- Loans.

(a) The Arkansas Archeological Survey shall hold title to and have primary responsibility for all archeological objects and materials obtained pursuant to this program or otherwise accruing to the survey.

(b) It shall be the responsibility of the Director of the Arkansas Archeological Survey to see that all archeological material is properly and adequately safeguarded and available at all reasonable times to interested scientists and to the public, insofar as funds and good scientific practices permit.

(c) Whenever it is consistent with good scientific practices and in the furtherance of the aims and purposes of the survey as stated in this subchapter, the director may approve of and permit the loan of objects and materials to a state museum in Arkansas, to educational or scientific institutions or organizations, or to other institutions or organizations for purposes of research or public education.



§ 13-6-215 - Programs of Arkansas Archeological Society.

The Arkansas Archeological Survey is authorized to assist and support the programs of the Arkansas Archeological Society to the extent that the purposes and aims of the two coincide.



§ 13-6-216 - Annual review and evaluation.

The Arkansas Archeological Society is requested to annually review and evaluate the programs and activities of the Arkansas Archeological Survey and to provide written reports of the evaluation to the Director of the Arkansas Archeological Survey, each state-supported institution of higher learning, and any other interested institutions and agencies that may request the reports.






Subchapter 3 - -- Sites

§ 13-6-301 - Reservation of rights -- Legislative intent.

(a) (1) The State of Arkansas reserves to itself the exclusive right and privilege of field archeology on sites owned or controlled by the state, its agencies, departments, and institutions, in order to protect and preserve archeological and scientific information, matter, and objects.

(2) All information and objects deriving from state lands shall be utilized solely for scientific or public educational purposes and shall remain the property of the state.

(b) (1) It is a declaration and statement of legislative intent that field archeology on privately owned lands should be discouraged except in accordance with both the provisions and spirit of this subchapter.

(2) Persons having knowledge of the location of archeological sites are encouraged to communicate the information to the Arkansas Archeological Survey.



§ 13-6-302 - Definitions.

As used in this subchapter:

(1) (A) (i) "Archeological site" means a location containing the physical remains of human life or human activities that are no less than one hundred (100) years old.

(ii) An archeological site may but need not contain pottery, basketry, bottles, weapons, weapon projectiles, tools, structures or portions of structures, rock paintings, graves, and human skeletal remains.

(B) "Archeological site" includes all aboriginal mounds, forts, earthworks, village locations, burial grounds, historic or prehistoric ruins, mines, or caves that are or may be the source of a significant amount of artifacts;

(2) "Artifact" means a relic, specimen, or object of an historical, prehistorical, archeological, or anthropological nature that:

(A) May be found above or below the surface of the earth; and

(B) Has scientific or historic value as an object of antiquity, as an aboriginal relic, or as an archeological specimen; and

(3) "Field archeology" means the study of the traces of human culture at any land or water site by means of surveying, digging, sampling, excavating, or removing subsurface objects or going on an archeological site with that intent.



§ 13-6-304 - Cooperation by state and local entities.

(a) All state agencies, departments, institutions, and commissions, as well as all counties and municipalities, shall cooperate fully with the Arkansas Archeological Survey in the preservation, protection, excavation, and evaluation of artifacts and sites.

(b) To that end, where any site or artifacts may be found or discovered on property owned or controlled by the state or by any county or municipality, the agency, bureau, commission, governmental subdivision, or county or municipality, having control over or owning the property or preparing to excavate or perform work upon the property or currently performing work of any type upon the property is urged to notify the survey of the discovery and location of the site or artifacts.

(c) Any state or local entity shall cooperate to the fullest extent practicable with the survey to preserve and prevent the destruction of the site or artifacts and to allow the survey to assist in, and effect, the removal of artifacts by means designed to preserve and permit the study and evaluation of the artifacts.

(d) The provisions of this subchapter shall be made known to contractors by the state agencies doing the contracting.



§ 13-6-305 - Reservation of state lands from sale.

(a) (1) Upon written notice to the Commissioner of State Lands given by the Arkansas Archeological Survey, the Commissioner of State Lands shall reserve from sale any state lands, including lands forfeited to the state for nonpayment of taxes, on which sites or artifacts are located or may be found, as designated by the survey.

(2) However, the reservation of lands from sale may be confined to the actual location of the site or artifacts.

(b) When sites or artifacts have been explored, excavated, or otherwise examined to the extent desired by the survey, the survey shall then file with the Commissioner of State Lands a statement releasing the lands and permitting the sale of the lands.



§ 13-6-306 - State archeological landmarks -- Penalty for disturbing.

(a) (1) An archeological site of significance to the scientific study or public representation of Arkansas' aboriginal past may be publicly designated by the Arkansas Archeological Survey as a state archeological landmark.

(2) However, no sites shall be so designated without the express written consent of the state agency having jurisdiction over the land in question or, if it is on privately owned land, of the owner thereof.

(b) When an archeological site has been designated as a state archeological landmark, excavation for the purpose of recovery or the recovery of one (1) or more artifacts from the state archeological landmark by a person other than the survey or its designated agent is a:

(1) Class D felony for the first offense and a Class C felony for a subsequent offense if the value of the artifacts excavated or recovered or the cost to restore or repair the damage to the archeological site is greater than one thousand dollars ($1,000); or

(2) Class B misdemeanor for the first offense and a Class A misdemeanor for a subsequent offense if the value of the artifacts excavated or recovered or the cost to restore or repair the damage to the archeological site is one thousand dollars ($1,000) or less.

(c) Once so designated, excavation for the purpose of recovery or the recovery of artifacts from such sites by persons other than the survey or its duly designated agents shall be a misdemeanor.



§ 13-6-307 - Digging up or removing artifact without permission -- Penalty.

(a) (1) It is unlawful for any person, natural or corporate, to knowingly dig up an artifact from the private land of the owner without first obtaining the owner's permission.

(2) A violation of subdivision (a)(1) of this section is a:

(A) Class D felony for the first offense and a Class C felony for a subsequent offense if the value of all artifacts dug up or the cost to restore or repair the owner's property is greater than one thousand dollars ($1,000); or

(B) Class B misdemeanor for the first offense and a Class A misdemeanor for a subsequent offense if the value of all artifacts dug up or the cost to restore or repair the owner's property is one thousand dollars ($1,000) or less.

(b) (1) It is unlawful for any person, natural or corporate, to knowingly remove an artifact from the private land of the owner without first obtaining the owner's permission.

(2) A violation of subdivision (b)(1) of this section is a Class C misdemeanor for the first offense and a Class B misdemeanor for a subsequent offense.



§ 13-6-308 - Vandalism of archeological sites and artifacts -- Penalty.

(a) In order that archeological sites and artifacts on state-owned or state-controlled land shall be protected for the benefit of the public, no person, natural or corporate, shall knowingly dig up and remove, write upon, carve upon, paint, deface, mutilate, destroy, or otherwise injure any artifact or archeological site.

(b) A violation of this section is a:

(1) Class D felony for the first offense and a Class C felony for a subsequent offense if the value of all artifacts dug up and removed or the cost to repair or restore the damage to the archeological site is greater than one thousand dollars ($1,000); or

(2) Class B misdemeanor for the first offense and a Class A misdemeanor for a subsequent offense if the value of all artifacts dug up and removed or the cost to repair or restore the damage to the archeological site is one thousand dollars ($1,000) or less.






Subchapter 4 - -- Human Skeletal Burial Remains

§ 13-6-401 - Legislative intent.

(a) It is a declaration and statement of the General Assembly's intent that all human burials and human skeletal burial remains shall be accorded equal treatment and respect for human dignity without reference to their ethnic origins, cultural backgrounds, religious affiliations, or date of burial.

(b) The provisions of this subchapter shall apply to all human burials or human skeletal burial remains found on or in all public or private lands or waters of Arkansas.



§ 13-6-402 - Definitions.

As used in this subchapter:

(1) "Artifacts" means arrowheads, other bone and stone tools, pottery, pottery fragments, china, metal objects or other material objects made by Native American settlers, or other residents of Arkansas, which were left or lost in or on the ground, except those items which were placed in direct association with human skeletal burial remains or burial furniture as defined in this subchapter;

(2) "Burial furniture" means any items which were placed with human remains at the time of burial or in apparent intentional association with the burial and would include burial markers, items of personal adornment, casket and casket hardware, stone and bone tools, pottery vessels, or other similar objects or materials;

(3) "Burial grounds" means any place where human skeletal remains are or have been buried;

(4) "Desecration" means the intentional, willful, or knowing removal or disturbance of human skeletal burial remains or burial furniture which was placed with a buried human body, or treating such human skeletal burial remains in an irreverent and contemptuous manner; and

(5) "Human skeletal burial remains" means the calcified portion of a human body which remains after the flesh has decomposed.



§ 13-6-403 - State plan for the conservation of archeological resources in Arkansas.

(a) The public has a right to the knowledge to be derived and gained from the scientific study of human skeletal burial remains and burial furniture.

(b) Therefore, when justified by "A State Plan for the Conservation of Archeological Resources in Arkansas" as promulgated by the State Archeologist and the State Historic Preservation Officer, the investigation, excavation, removal, and analysis of human skeletal burial remains and burial furniture is authorized and, if done, must be carried out with the consent of the landowner and consulation with the appropriate tribe, if identifiable, and under the direction of archeologists employed by the state or the United States Government or by archeologists meeting the United States Department of Interior's professional qualifications standards found in the current Code of Federal Regulations.



§ 13-6-404 - Conveyance of exhumed remains.

(a) (1) If human skeletal burial remains are exhumed for relocation, then at the request of a direct descendant, that of a specific church, or that of a Native American tribal group recognized by the United States Government who can provide written or scientific documentation of such descent, or of direct church or tribal affiliation with the human skeletal burial remains, the human skeletal burial remains will be conveyed to such an individual or entity.

(2) If human skeletal remains are conveyed to an individual or entity under subdivision (a)(1) of this section, burial furniture exhumed with the human skeletal remains shall be conveyed to the individual or entity.

(b) By consultation with the groups mentioned in subsection (a) of this section, scientific studies may be undertaken.



§ 13-6-405 - Unclaimed remains.

(a) If human skeletal burial remains are not claimed as set forth in § 13-6-404, the Arkansas Archeological Survey or a state-supported museum, or a museum accredited by the American Association of Museums, may serve as a depository for such skeletal remains as are required for scientific purposes.

(b) If not otherwise claimed as provided in this subchapter, skeletal burial remains and burial furniture shall be disposed of in accordance with existing laws, rules, and regulations for disposing of human remains.



§ 13-6-406 - Trade or collection of remains.

(a) Anyone who knowingly buys, sells, or barters human skeletal burial remains or their associated burial furniture is committing a Class D felony for the first offense and a Class C felony on the second and subsequent offenses.

(b) Artifacts as defined in this subchapter and private collections legally acquired prior to July 15, 1991, are exempted from this section.

(c) Nothing in this subchapter prohibits the collecting of such artifacts by landowners or others who do so with the landowner's permission.



§ 13-6-407 - Display of remains.

Anyone who knowingly displays human skeletal burial remains for profit or to aid and abet a commercial enterprise is committing a Class C felony with each day of display being a separate offense.



§ 13-6-408 - Desecration of burial grounds and burial furniture.

(a) Anyone who intentionally or knowingly desecrates or permits desecration of a burial ground and associated burial furniture is committing on the first offense a Class D felony and on the second or subsequent offenses a Class C felony.

(b) The presence in the ground of grave markers, caskets, or casket hardware creates a rebuttable presumption that these are burial furniture and of the existence or presence of a human burial ground.

(c) Exempted from this section is disturbance of human skeletal burial remains or burial furniture by landowners or agricultural tenants as a consequence of agricultural activity or any other activity unless the landowner or agricultural tenant knowingly desecrates or knowingly allows desecration of a cemetery or burial site.



§ 13-6-409 - Proof of violations.

The mere possession of items defined in § 13-6-402 does not create a presumption of a violation of this subchapter, but the duty shall remain upon the state to prove any violation of this subchapter.









Chapter 7 - Historic Preservation

Subchapter 1 - -- General Provisions

§ 13-7-101 - Public policy.

(a) The General Assembly determines that the historical, archeological, architectural, and cultural heritage of Arkansas is among the most important economic and environmental assets of this state and that rapid development threatens to remove the remaining vestiges of Arkansas' proud and unique heritage.

(b) Therefore, it is declared to be public policy and in the best interests of the general economic, social, and educational welfare of all the citizens of Arkansas for this state to engage in a comprehensive program of historic preservation, undertaken at all levels of the government of Arkansas and its political subdivisions, to promote the use and preservation of property for the public interest and the education, inspiration, pleasure, and enrichment of the citizens of this state.



§ 13-7-102 - Definitions.

As used in this subchapter:

(1) "Historic preservation" means the research, interpretation, presentation, protection, restoration, and rehabilitation of historic property; and

(2) "Historic property" means any building, structure, object, district, area, or site that is significant in the history, architecture, archeology, or culture of this state, its communities, or the nation.



§ 13-7-103 - Construction.

Nothing in this subchapter shall be construed to repeal or diminish any of the powers, functions, or responsibilities of the Arkansas History Commission, the State Parks, Recreation, and Travel Commission, the Old State House Commission, and the Arkansas Archeological Survey, as prescribed by law.



§ 13-7-104 - Administration of program.

The Department of Arkansas Heritage is designated as the agency of this state to develop and implement a statewide program of historic preservation.



§ 13-7-105 - Arkansas Archeological Survey to perform archeological functions.

(a) All archeological functions of the program of historic preservation, including that under 16 U.S.C. § 470 et seq. and as provided for under this subchapter shall be performed by the Arkansas Archeological Survey for the purpose of statewide archeological investigation and preservation.

(b) In furtherance of the development and implementation of a statewide program of historic preservation, the survey and the Arkansas Historic Preservation Program of the Department of Arkansas Heritage shall cooperate in the fullest manner possible.



§ 13-7-106 - Arkansas Historic Preservation Program -- Powers and duties.

(a) The Arkansas Historic Preservation Program, a division of the Department of Arkansas Heritage, under the State Historic Preservation Officer, shall have the following powers and duties:

(1) To implement the development of a State Historic Preservation Plan as contemplated by 16 U.S.C. § 470 et seq., but not necessarily restricted thereto, and to be responsible for the historical, architectural, and cultural portions of that plan;

(2) To conduct surveys and otherwise develop the data necessary for the historical, architectural, and cultural portions of the State Historic Preservation Plan;

(3) To cooperate with the Arkansas Archeological Survey which will be responsible for the archeological portion of the statewide program for historic preservation and the State Historic Preservation Plan as provided for in § 13-7-105;

(4) To coordinate the surveys and other programs of activities of all state and private agencies in connection with projects supported by federal funds provided to the department to implement 16 U.S.C. § 470 et seq. and all cash funds or appropriated state funds made available to the department for the program;

(5) To allocate any federal funds which are provided to implement 16 U.S.C. § 470 et seq. to those state agencies or private or other organizations which are professionally staffed and capable of carrying out the programs provided for by 16 U.S.C. § 470 et seq.;

(6) To employ such necessary personnel, consultants, planners, or other employees or professional services within the limits of funds available therefor as may be required in the performance of services contemplated by this subchapter, and to contract with any and all public firms or agencies for the purpose of making state surveys and plans necessary for the implementation of this subchapter;

(7) To accept and administer funds received from the state or federal government or any other governmental agencies or from any private source in furtherance of the provisions of this subchapter; provided, that administration and acceptance does not include cash or appropriated funds made available to the Arkansas Archeological Survey from whatever source;

(8) To reimburse members of committees appointed by the Governor for expenses in accordance with § 25-16-901 et seq.;

(9) To enlist the cooperation and assistance of the Old State House Commission, the Arkansas History Commission, the State Parks, Recreation, and Travel Commission, and all other agencies for historical, architectural, and cultural purposes, to the end that all activities shall be developed in accordance with the plan as contemplated by this subchapter and 16 U.S.C. § 470 et seq., and in accordance with existing state laws pertaining to the duties and responsibilities of each of the agencies indicated in subdivision (a)(9) of this section;

(10) To cooperate with federal, state, and local government agencies in surveying the state for historic properties to be included in the State or National Register of Historic Places, or both, in the planning and conduct of specific undertakings affecting historic properties and preservation objectives, and, generally, in overall planning for the use of land; and

(11) To perform all other functions necessary in the furtherance of the purpose of this subchapter and in coordinating and implementing the participation by this state in the purposes contemplated by 16 U.S.C. § 470 et seq.

(b) (1) The program is authorized to:

(A) Enter into contracts;

(B) Receive and expend gifts, grants, or other funds from federal or private sources; and

(C) Charge fees for conferences, tax certification, easements, and the professional review of federal undertakings for their impact on cultural resources.

(2) These funds shall be deposited in the Cash Fund of the program.

(c) (1) The program is authorized to acquire in the name of the state sites, buildings, and objects of historical value by gift, purchase, or otherwise.

(2) No property shall be acquired or contract or agreement for the acquisition thereof made which will obligate the state for the payment of the property, or the maintenance or improvement thereof after acquisition, in the absence of the appropriation of funds by the General Assembly for that purpose.

(3) The interest in any land authorized to be acquired by this subchapter may be fee simple or any lesser interest as determined by the State Historic Preservation Officer with the advice of the State Review Committee for Historic Preservation to be reasonably necessary to accomplish the purpose of this subchapter.



§ 13-7-107 - State Historic Preservation Officer -- Appointment and duties.

(a) The Governor shall designate the State Historic Preservation Officer who shall be an employee of the Department of Arkansas Heritage.

(b) The State Historic Preservation Officer shall be responsible for conducting relations with the representatives of the federal government, the respective states, governmental units within Arkansas, state agencies, organizations, and individuals with regard to matters of historic preservation.

(c) The State Historic Preservation Officer is charged with the responsibility for the professional and fiscal conduct of the Arkansas Historic Preservation Program, including the program carried out under 16 U.S.C. § 470 et seq.



§ 13-7-108 - Review committee -- Powers and duties.

(a) There is recognized the existence of the State Review Committee for Historic Preservation established in accordance with federal guidelines promulgated under 16 U.S.C. § 470 et seq.

(b) The committee shall be appointed by the Governor with a minimum of five (5) members.

(c) The committee shall have the power and duty to:

(1) Review districts, sites, buildings, structures, and objects which may be recommended for inclusion in a State or National Register of Historic Places, or both, and advise the State Historic Preservation Officer concerning their nomination;

(2) Review and advise the State Historic Preservation Officer on the State Historic Preservation Plan;

(3) Elect a chair and spell out rules and procedures as necessary; and

(4) Act in an advisory capacity to the State Historic Preservation Officer.



§ 13-7-109 - State Register of Historic Places.

(a) There is created a State Register of Historic Places.

(b) (1) (A) The State Historic Preservation Officer, in consultation with the State Review Committee for Historic Preservation, shall establish a listing of sites, districts, structures, buildings, areas, or objects above or below the surface of the earth, whether on land or in the waters of the state, together with any designated improvements thereon, significant in the history, architecture, archeology, or culture of the state, its communities, or the nation.

(B) The listing shall constitute the State Register of Historic Places.

(2) All historic places within the state listed on or nominated to the National Register of Historic Places shall be deemed to be listed in the State Register of Historic Places.

(c) The State Historic Preservation Officer, with the advice of the review committee, shall establish the procedures and the criteria for listing in the State Register of Historic Places.

(d) Listing a privately owned property in the State Register of Historic Places shall in no way violate or abridge the lawful owner's right to use, modify, or dispose of the property.



§ 13-7-110 - Arkansas Historic Building Code authorized.

(a) The Arkansas Historic Preservation Program may by regulation promulgated pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., adopt an Arkansas Historic Building Code for buildings listed individually on the National Register of Historic Places, buildings eligible for listing individually on the National Register of Historic Places, and buildings listed as a contributing resource in a National Register Historic District.

(b) To the extent that the provisions of the Arkansas Historic Building Code adopted by the program conflict with any state or local building or fire code, the Arkansas Historic Building Code shall prevail as to the buildings described in subsection (a) of this section.



§ 13-7-111 - Signage for war relocation centers.

(a) The General Assembly finds that:

(1) There are only two (2) war relocation centers for people of Japanese descent that were operated by the War Relocation Authority during World War II in Arkansas, Jerome and Rohwer;

(2) Rohwer is recognized as a National Historic Landmark for its importance in American history and importance to Japanese Americans and is an important part of Arkansas' history; and

(3) Jerome is an equally valuable part of the history of Arkansas and the history of many Japanese Americans.

(b) (1) The Department of Arkansas Heritage shall erect signs to inform visitors about the historic landmarks of Jerome and Rohwer in Southeast Arkansas, subject to the appropriation and availability of funding.

(2) Any signs placed in a right-of-way of a state highway shall be approved by the State Highway Commission.

(c) The signs shall include the following about Jerome and Rohwer:

(1) Information about the size and locations;

(2) Site plans;

(3) Photographs;

(4) Dates of occupancy; and

(5) Other information as determined by the Department of Arkansas Heritage that would be of value to visitors of Jerome and Rohwer.






Subchapter 2 - -- Old State House Commission

§ 13-7-201 - Old State House Commission -- Purpose and creation.

There is created and established at the seat of government the Old State House Commission for the purposes of:

(1) Providing comprehensive and uniform jurisdiction over the sites, buildings, and objects, past and prospective, which will illustrate for all time the struggles and triumphs, the self-respectand pride, of the progenitors of Arkansas, and also of the present and succeeding generations when they shall themselves have become parts of its history;

(2) Determining from time to time which of these sites, buildings, and objects in addition to those already made available to public enjoyment possesses exceptional commemorative value;

(3) Protecting these sites, buildings, and objects against deterioration and casualty; and

(4) Improving, beautifying, preserving, and rendering these sites convenient for appropriate use and public inspection.



§ 13-7-202 - Members -- Appointment -- Terms -- Vacancies.

(a) The Old State House Commission shall consist of nine (9) members. The commissioners shall be citizens of Arkansas, selected because of their knowledge of and interest in Arkansas history.

(b) The commission members shall be appointed by the Governor, with two (2) members from the state at large, and one (1) member from each congressional district as now or hereafter created.

(c) Upon his or her appointment, each member shall notify the Governor in writing of his or her acceptance thereof or the appointment shall be void, and the Governor shall again appoint, unless the appointee shall thus indicate acceptance within fifteen (15) days.

(d) The term of office of each member appointed shall begin with the expiration of the term of his or her predecessor in office and shall each expire nine (9) years thereafter. Each member appointed shall continue to hold his or her office after the expiration of the term thereof until his or her successor shall have qualified.

(e) Any vacancy arising in the membership otherwise than by the expiration of the term of office shall be filled by appointment by the Governor for the balance of the term of the membership which became vacant and until the qualification of a successor in regular course.

(f) The Governor may, upon notice and hearing, remove any member for misconduct, neglect of duty, or other sufficient cause.

(g) The members shall receive no compensation for their services, but they may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 13-7-203 - Officers -- Rules -- Meetings -- Reports.

(a) The Governor shall designate one (1) of the members of the Old State House Commission to serve as its chair until the expiration of his or her term or at the pleasure of the Governor.

(b) The commission shall select from its membership from time to time a vice chair and a secretary. The commission shall be authorized to employ the secretary either as curator or as receptionist.

(c) The commission shall adopt and may modify rules for the conduct of business and shall keep a record of its transactions, findings, and determinations, which record shall be public.

(d) The rules shall provide for regular meetings and for special meetings at the call of the chair, or of the vice chair if he or she is for any reason the acting chair, either at his or her own instance or upon the written request of at least five (5) members.

(e) A quorum of the commission shall consist of not fewer than five (5) members present at any regular or special meeting, and a majority affirmative vote of the members so present shall be sufficient for the disposition of any business.

(f) By the first Monday in September of each year, it shall be the duty of the commission to cause to be prepared and presented to the Governor a report showing the operation of the commission during the previous fiscal year and containing recommendations.



§ 13-7-204 - Oaths -- Penalty for violation -- Effect of conviction.

(a) Each member of the Old State House Commission shall, before entering upon his or her duties, file in the office of the Secretary of State, the oath provided by Arkansas Constitution, Article 19, § 20, and in addition that he or she will not be a party, directly or indirectly, to any action taken by the commission that may in any manner affect his or her private interests.

(b) The violation of the oath shall constitute a misdemeanor punishable by fine in any amount not exceeding five hundred dollars ($500) or by imprisonment not exceeding one (1) year, or by both fine and imprisonment.

(c) Conviction shall bar a person from continued membership and shall void any action of the commission in which he or she participated.



§ 13-7-205 - Powers and duties.

The Old State House Commission shall:

(1) Take over all records, files, books, and papers in the custody or control of persons with custody or control of sites, buildings, and objects which are marked for preservation for historical purposes in charge of the commission;

(2) Secure, collate, and preserve drawings, plans, photographs, and other data of historic sites, buildings, and objects;

(3) Make surveys of historic sites, buildings, and objects for the purpose of determining which possess value as illustrative of the history of the state;

(4) Make diligent researches to obtain accurate historical facts and information relating to sites, buildings, and objects;

(5) (A) Acquire in the name of the state sites, buildings, and objects of historical value by gift, purchase, or otherwise.

(B) However, no such property shall be acquired, or contract or agreement for the acquisition thereof made, which will obligate the state for the payment of the property, or the maintenance or improvement thereof after acquisition, in the absence of the appropriation of funds by the General Assembly for the purpose;

(6) Restore, reconstruct, rehabilitate, preserve and maintain historic sites, buildings and objects, and the grounds and the approaches thereto;

(7) Operate and manage historic sites, buildings, and objects for the benefit of the public, which authority shall include the power to charge reasonable visitation fees and grant permits for the use of land or building space when necessary or desirable to accommodate the public, or to facilitate administration, or for other appropriate purposes;

(8) Develop an educational program and service for the purpose of making available to the public facts and information pertaining to Arkansas historic sites, buildings, and objects and make reasonable charges for the dissemination of the facts or information; and

(9) (A) Perform any and all acts, and make and publicly post such rules and regulations not inconsistent with law as may be necessary and proper to carry out the provisions of this subchapter.

(B) The purpose of the rules and regulations shall be to carry into effect the commission's implied powers, to be ascertained from the express provisions of this subchapter.

(C) The rules and regulations shall be deposited with the Secretary of State and that official's receipt taken.

(D) Any person violating any of these rules and regulations shall be guilty of a misdemeanor, punishable by fine in any amount not exceeding five hundred dollars ($500) or by imprisonment not exceeding one (1) year, or by both fine and imprisonment.



§ 13-7-206 - Old State House.

(a) (1) The Old State Capitol building and grounds, situated on West Markham Street between Ashley and Conway Streets, in the City of Little Rock, Pulaski County, Arkansas, shall be known and designated as the Old State House.

(2) Title to the property shall remain in the State of Arkansas.

(b) The Old State House Commission shall have exclusive jurisdiction for the custody, care, restoration, and use of the Old State House, at all times preserving its architectural design.






Subchapter 3 - -- Historic Arkansas Museum Commission

§ 13-7-301 - Acquisition and restoration of property -- Historic center.

(a) The state shall acquire title to the east one-half (1/2) of Block 32 of the Original City of Little Rock, Arkansas, on which is situated:

(1) The building that was the last capitol building of the Territory of Arkansas, in which was adopted the first Constitution for the State of Arkansas;

(2) A building designed by the architect of the Old State Capitol;

(3) The building in which was published the second newspaper to be published west of the Mississippi River; and

(4) A historic building more than one hundred (100) years old.

(b) The state shall restore the buildings to their original condition so far as possible and landscape the grounds surrounding them for the purpose of maintaining them as a historic center, interesting to the inhabitants of the state and to tourists who visit Arkansas.



§ 13-7-302 - Commission created -- Duties and powers.

(a) The Historic Arkansas Museum Commission is established and shall have the following powers:

(1) To have charge of the work of restoring the old Arkansas Territorial Capitol and the other historic buildings on the land;

(2) To furnish the buildings with furniture appropriate to the period when they were occupied;

(3) To improve the appearance of the grounds surrounding them;

(4) To maintain a historic center to be known as the Historic Arkansas Museum; and

(5) To secure any additional funds and contributions of labor and material that they may be able to obtain for the project from any United States Government agency and from private subscriptions to assist in defraying the cost of restoration and to disburse in the restoration all the funds so received.

(b) The commissioners shall have power to employ architects and other employees necessary in carrying out restoration and in maintaining a historic center after restoration is accomplished.

(c) All powers, duties, assets, and liabilities of the Arkansas Territorial Capitol Restoration Commission shall hereafter be powers, duties, assets, and liabilities of the Historic Arkansas Museum Commission.



§ 13-7-303 - Members.

(a) The Historic Arkansas Museum Commission shall be composed of not fewer than seven (7) nor more than eleven (11) members and vacancies on the commission shall be filled by the remaining members.

(b) None of the commissioners shall receive any salary or other remuneration for their services.



§ 13-7-304 - Commission accounts.

The members of the Historic Arkansas Museum Commission shall keep strict account of all moneys received and disbursed by them and by their order and shall file a statement thereof annually with the Director of the Department of Finance and Administration, who shall properly check and audit the statement of account and the books of the commission.



§ 13-7-305 - Admission fees -- Disposition of revenues.

(a) Before and after the restoration work on the historic center is completed, the Historic Arkansas Museum Commission may charge an admission fee thereto as it deems appropriate.

(b) The funds realized from admission fees, the sale of souvenirs, and from other sources connected with the project shall be used for the maintenance of the historic center so far as necessary.

(c) Any surplus funds from these sources of income that may be in the hands of the commission at the end of each fiscal year shall be deemed cash funds.



§ 13-7-306 - Acquisition of additional property -- Restoration.

(a) The Historic Arkansas Museum Commission is authorized to acquire for and in the name of the State of Arkansas, by purchase, gift, donation, or otherwise, the title to the west one-half (1/2) of Block 32 of the Original City of Little Rock, Arkansas, which adjoins the present property owned by the State of Arkansas upon which the buildings housing the Arkansas Territorial Capitol and other historic buildings and facilities are located.

(b) The commission is authorized to acquire for and in the name of the State of Arkansas, by purchase, gift, donation, or otherwise, the title to property which is adjacent to Block 32 of the Original City of Little Rock, Arkansas.

(c) The commission may use its property and make improvements thereon as it deems to be in the furtherance of the aims and purposes of the commission as prescribed by law.



§ 13-7-307 - Acceptance of gifts.

The Historic Arkansas Museum Commission is authorized to accept and receive any and all gifts, grants, donations, and contributions of real and personal property and to manage and use the property and the income therefrom for the construction, reconstruction, restoration, and maintenance of buildings or facilities and for other improvements on the property.



§ 13-7-308 - Certificates of indebtedness -- Restrictions -- Liability.

(a) (1) The Historic Arkansas Museum Commission is authorized to issue certificates of indebtedness for the purpose of obtaining funds for construction, reconstruction, and restoration of buildings and facilities, and for making other improvements, on Block 32 of the Original City of Little Rock.

(2) The commission may pledge the income derived from real or personal property received as a gift, grant, donation, or contribution as authorized in § 13-7-307 to secure such evidences of indebtedness.

(b) Nothing in this section and §§ 13-7-306, 13-7-307, and 13-7-309 shall be construed to authorize the commission to pledge revenues derived from fees charged for admission to buildings and facilities located on Block 32 or from the sale of souvenirs therein, and these revenues shall continue to be used for the purposes provided in § 13-7-305.

(c) Certificates of indebtedness issued pursuant to the authority granted in this section and §§ 13-7-306, 13-7-307, and 13-7-309 shall be obligations of the commission and shall in no event be considered a debt for which the faith and credit of the state or any of its revenues are pledged, nor shall the certificates be considered or deemed a debt of the individual members of the commission.



§ 13-7-309 - Forms of certificates of indebtedness.

(a) Certificates of indebtedness issued pursuant to the authority granted in this subchapter shall be in such form and denomination and shall have such dates of maturity and bear such interest rate or rates as the Historic Arkansas Museum Commission shall determine.

(b) No certificates shall mature more than twenty (20) years from date of issue.

(c) The certificates shall contain provision for their redemption in advance of their maturity at the option of the commission.






Subchapter 4 - -- Prairie Grove Battlefield Commission

§ 13-7-401 - Creation -- Members.

(a) There is created a Prairie Grove Battlefield State Park Advisory Commission.

(b) (1) The commission shall be composed of seven (7) qualified electors of the State of Arkansas to be appointed by the Governor and shall serve in an advisory capacity to the State Parks Division of the Department of Parks and Tourism.

(2) Four (4) members of the commission shall be residents of Washington County, Arkansas.

(3) One (1) member of the commission shall be an historian by profession.

(c) The members of the commission shall be appointed for five-year staggered terms of office.

(d) Vacancies on the commission caused by death, resignation, or any other reason shall be filled by appointment by the Governor for the unexpired portion of the term.

(e) (1) The commission shall advise the division in the establishment of policies and procedures for the development and operation of the Prairie Grove Battlefield State Park.

(2) However, final authority for all matters relating to the development and operation of the park shall rest with the Director of the Department of Parks and Tourism.

(f) Under the supervision of the Superintendent of the Prairie Grove Battlefield State Park and with the approval of the director, the commission shall develop and coordinate efforts to encourage gifts or donations to the park.



§ 13-7-402 - Officers -- Oaths and compensation of members.

(a) Before any member of the Prairie Grove Battlefield State Park Advisory Commission shall enter upon his or her duties as a member of the commission, the member shall take the oath required of elected state officials and shall file a copy of the oath in the office of the Secretary of State.

(b) (1) Upon its appointment, the commission shall meet and organize by electing one (1) member as chair and one (1) member as secretary and shall elect any other officers as the commission deems necessary.

(2) The officers shall be elected annually.

(c) (1) Members of the commission shall serve without compensation.

(2) However, the members may receive expense reimbursement in accordance with § 25-16-901 et seq.






Subchapter 5 - -- Historic Preservation Loan Act

§ 13-7-501 - Title.

This subchapter may be cited as the Historic Preservation Loan Act.



§ 13-7-502 - Purpose.

The purpose of this subchapter is to provide owners of registered cultural properties in Arkansas with low-cost financial assistance in the restoration, rehabilitation, and repair of properties listed in the State Register of Historic Places or National Register of Historic Places, which are a part of the state's heritage and which contribute substantially to the state's economic well-being and to a sound and proper balance between preservation and development, through the creation of a self-sustaining revolving loan program to rehabilitate, repair, and restore historic properties.



§ 13-7-503 - Definitions.

As used in this subchapter:

(1) "Fund" means the Historic Preservation Revolving Loan Fund;

(2) "Program" means the Arkansas Historic Preservation Program created by § 13-7-101 et seq.;

(3) "Property owner" means the sole owner, joint owner, owner in partnership, or corporate owner of a registered cultural property, and includes the owner of a leasehold interest in a registered cultural property, if the term of the lease is not less than nineteen (19) years; and

(4) "Registered cultural property" means any site, structure, building, or object entered in the State Register of Historic Places or National Register of Historic Places, or both.



§ 13-7-504 - Fund created -- Administration.

(a) There is created on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State, a revolving loan fund which shall be known as the Historic Preservation Revolving Loan Fund. The Arkansas Historic Preservation Program shall administer the Historic Preservation Revolving Loan Fund and may make loans from the Historic Preservation Revolving Loan Fund in accordance with this subchapter.

(b) The program shall deposit in the Historic Preservation Revolving Loan Fund all receipts from the repayment of loans made pursuant to this subchapter.

(c) The program may deposit in the Historic Preservation Revolving Loan Fund any private funds made available for the purposes of this subchapter and any federal funds made available for the purpose of making grants or loans to owners of registered historic properties. Such funds may be used by the program to make or to subsidize loans made pursuant to this subchapter.

(d) The program may deposit in the Historic Preservation Revolving Loan Fund any portion of the real estate transfer taxes deemed appropriate by the program.

(e) In the event the program ceases to make loans from the Historic Preservation Revolving Loan Fund, any moneys remaining in the Historic Preservation Revolving Loan Fund may be transferred to the Natural and Cultural Resources Historic Preservation Fund, as certified to the Chief Fiscal Officer of the State by the Department of Arkansas Heritage.



§ 13-7-505 - Loan program -- Duties of program.

(a) The Arkansas Historic Preservation Program shall make direct loans or loan subsidies upon such terms and conditions as it deems appropriate to owners of registered cultural properties for the restoration, rehabilitation, or repair of those properties in accordance with this subchapter.

(b) The program shall adopt rules and regulations to govern the application procedure and requirements for making or subsidizing loans under this subchapter.

(c) The program shall adopt rules and regulations to govern the deposits with lending institutions for making or subsidizing loans under this subchapter.

(d) (1) The program shall adopt a system for the priority ranking of historic preservation projects, both eligible and ineligible for federal funding assistance, for which loan or loan subsidy applications have been received by the program.

(2) The system shall be based on factors including geographic distribution of recipient projects, severity of deterioration of the registered property, the degree of architectural and construction detail in the loan application demonstrating the feasibility of the proposed restoration, rehabilitation, or repair of the registered cultural property, and availability of other funding for the project.

(3) All loans or loan subsidies from the Historic Preservation Revolving Loan Fund shall be granted pursuant to this system, and the system shall be reviewed annually by the program.

(e) The program shall monitor the fund and shall prepare an annual report to the Governor and the General Assembly detailing the operations of the fund.

(f) The program has the authority necessary and appropriate for the exercise of the powers and duties conferred by this subchapter.



§ 13-7-506 - Loans -- Criteria.

(a) Loans or loan subsidies from the Historic Preservation Revolving Loan Fund shall be made only to property owners who:

(1) Agree to repay the loan and to maintain the registered cultural property as restored, rehabilitated, or repaired for a specified period, but in no case less than seven (7) years;

(2) Agree to maintain complete and proper financial records regarding the registered cultural property and to make these available to the Arkansas Historic Preservation Program on request;

(3) Agree to complete the proposed rehabilitation, repair, or restoration work on the registered cultural property within two (2) years from the date of project loan approval by the program; and

(4) Provide sufficient collateral security interest in the registered cultural property to the State of Arkansas in accordance with rules and regulations established by the program.

(b) (1) A loan shall be made for a period not to exceed five (5) years with interest on the unpaid balance at a rate not greater than the yield at the time of loan approval on United States Treasury bills with a maturity of three hundred sixty-five (365) days plus three and one-half percent (31/2%).

(2) A loan shall be repaid by the property owner in equal installments not less often than annually, with the first installment due within one (1) year of the date the loan is issued.

(c) (1) Loans shall be made only for eligible costs.

(2) (A) Eligible costs include architectural, engineering, and planning costs, inspection of work in progress, contracted restoration, rehabilitation, and repair costs, and costs necessary to meet code requirements.

(B) Eligible costs shall not include costs of land acquisition, legal costs, or fiscal agents' fees.



§ 13-7-507 - Donation or sale of property -- Disposition of proceeds.

(a) The Arkansas Historic Preservation Program may accept any property donated to it and may donate property or sell property to any person or entity and upon such terms as it deems in the best interest of the state.

(b) The program may deposit the proceeds from the sale of property into a financial institution and use the proceeds for operating the program.









Chapter 8 - Arkansas Arts Council

Subchapter 1 - -- Arkansas State Arts Act of 1971

§ 13-8-101 - Title.

This subchapter shall be known as the Arkansas State Arts Act of 1971.



§ 13-8-102 - Definitions.

As used in this subchapter:

(1) "Agency" means the Arkansas Arts Council established in this subchapter. The agency shall include the advisory council and the position of executive director as established in this subchapter;

(2) "Arts" includes, but is not limited to:

(A) Instrumental and vocal music;

(B) Dance;

(C) Drama;

(D) Painting;

(E) Sculpture;

(F) Creative writing;

(G) Architectural and allied fields;

(H) Graphics;

(I) Folk art;

(J) Porcelain art;

(K) China painting;

(L) Craft art;

(M) Industrial design;

(N) Costume and fashion design;

(O) Motion pictures;

(P) Television;

(Q) Radio;

(R) Tape and sound recordings; and

(S) The arts related to the presentation, performance, execution, and exhibition of such major art forms;

(3) "Group" includes any state or other public agency and any nonprofit society, institution, organization, association, museum, or establishment in Arkansas, whether or not incorporated;

(4) "Office" means the Arkansas Arts Council established in this subchapter. The office shall include the advisory council and the position of executive director as established in this subchapter;

(5) "Production" means:

(A) A play, with or without music;

(B) A ballet;

(C) A dance or choral performance;

(D) A concert;

(E) A recital;

(F) An opera;

(G) An exhibition;

(H) A reading;

(I) A motion picture;

(J) Television;

(K) Radio;

(L) A tape or sound recording; and

(M) Any other activity involving the execution or rendition of the arts and meeting any standards approved by the agency; and

(6) "Project" means:

(A) A program organized to carry out the purposes of this subchapter, including a program:

(i) To foster artistic creativity;

(ii) To commission works of art;

(iii) To create opportunities for individuals to develop artistic talents when carried on as a part of a program otherwise included in this definition; and

(iv) To develop and enhance public knowledge and understanding of the arts and humanities.

(B) "Project" also includes, when appropriate:

(i) The rental, purchase, renovation, or construction of a facility;

(ii) The purchase or rental of land; and

(iii) The acquisition of equipment, supplies, materials, and other personal property.



§ 13-8-103 - Establishment and composition.

(a) There is established the Arkansas Arts Council as a separate and distinct agency under the laws of the State of Arkansas and under the jurisdiction and supervision of the Department of Arkansas Heritage.

(b) (1) The Arkansas Arts Council shall consist of an advisory council and an executive director.

(2) The Advisory Council of the Arkansas Arts Council shall develop and implement a comprehensive statewide program for the support of the arts in Arkansas pursuant to this subchapter.

(3) The Executive Director of the Arkansas Arts Council shall administer the provisions of this subchapter and the rules, regulations, and orders established under this subchapter.



§ 13-8-104 - Advisory council -- Members.

(a) (1) The Advisory Council of the Arkansas Arts Council shall consist of seventeen (17) members appointed by the Governor and selected by reason of their widely recognized knowledge and interest in the arts.

(2) Two (2) members shall be selected from each of the eight (8) planning and development districts of the State of Arkansas, and one (1) member shall be selected at large.

(b) The term of office for each member shall be four (4) years beginning July 1 of the year of appointment until a successor has been appointed and qualified for the office.

(c) A vacancy shall be filled for the remainder of the term only.

(d) Members may be reappointed to consecutive terms of office.

(e) The advisory council shall from time to time select from its membership a chair and a vice chair.

(f) No member of the advisory council shall receive pay for his or her services, but members may receive expense reimbursement in accordance with § 25-16-902.



§ 13-8-105 - Executive director.

(a) The Executive Director of the Arkansas Arts Council shall be the ex officio secretary of the Advisory Council of the Arkansas Arts Council but shall have no vote on matters coming before the advisory council.

(b) The executive director's salary and expenses of his or her office shall be fixed by the General Assembly within amounts available therefor by appropriation.

(c) The advisory council by resolution duly adopted may delegate to the executive director any of the powers and duties vested in or imposed upon it by this subchapter, and the delegated powers and duties may be exercised by the executive director in the name of the Arkansas Arts Council.



§ 13-8-106 - Powers and duties.

(a) (1) The Arkansas Arts Council shall be the official agency of the State of Arkansas for the development and coordination of a comprehensive statewide program for the arts.

(2) In general, but not by way of limitation, the Advisory Council of the Arkansas Arts Council shall have and exercise the following powers and duties:

(A) To advise the Governor and General Assembly on matters relating to the arts;

(B) To hold both public and private hearings for the purposes of furthering the objectives of this subchapter and to promulgate and adopt rules and regulations for the performance of its duties under this section;

(C) To enter into agreements for any purpose consistent with the objectives and purposes of this subchapter, with:

(i) Other states or with the United States or any agency or instrumentality of the United States having duties or functions similar to the Arkansas Arts Council;

(ii) Private associations or corporations;

(iii) Private or public colleges or universities;

(iv) Any public or private school; or

(v) Individual persons; and

(D) To do any and all other acts or things as may be deemed necessary and convenient by the advisory council to foster and promote the development of the arts in this state.

(b) Through the advisory council, the Arkansas Arts Council shall establish and carry out a program of grants-in-aid to groups or, in appropriate cases, to individuals engaged in or concerned with the arts for the purpose of enabling them to provide or support in Arkansas, as follows:

(1) Productions that have substantial artistic and cultural significance, giving emphasis to creativity and the maintenance and encouragement of professional excellence;

(2) Projects that will encourage and assist artists and enable them to achieve standards of professional excellence; and

(3) Other relevant projects, including surveys, research, education, and planning in the arts.

(c) (1) The Arkansas Arts Council shall be the sole and official agency of this state to receive any funds allocated and disbursed to the State of Arkansas by the United States or any agency or instrumentality thereof pursuant to the National Foundation on the Arts and Humanities Act of 1965, 20 U.S.C. § 951 et seq., as well as funds received for any program related to the arts and not expressly designated for some other state agency and to disburse the funds in accordance with the terms and conditions, if any, relating to the grants.

(2) The Executive Director of the Arkansas Arts Council shall be the Governor's liaison officer to implement the National Foundation on the Arts and Humanities Act of 1965, 20 U.S.C. § 951 et seq.

(3) All programs of grants-in-aid as described in this section shall be administered by the executive director.

(d) The Arkansas Arts Council shall be the sole and official agency of this state authorized to accept and receive, in addition to federal grants, any money and real and personal property donated, bequeathed, or devised for any purpose relating to the development and expansion of the arts and not expressly designated for some other state agency and to disburse and utilize those gifts for the purposes of this subchapter.

(e) (1) The Arkansas Arts Council is authorized to establish and collect reasonable fees for, but not limited to, advertising in newsletters and requested mailing list labels.

(2) The fees collected shall be deposited in a financial institution in this state and shall be used to support services that conform to the purposes of this subchapter.

(f) The Arkansas Arts Council shall submit an annual report to the Governor as of June 30 of each year, summarizing the Arkansas Arts Council's activities, expenditures, and grants of money or property from all sources for the preceding year. This report shall include recommendations directed toward furthering the purposes of this subchapter as the Arkansas Arts Council deems appropriate.






Subchapter 2 - -- Public Art Program

§ 13-8-201 - Definitions.

As used in this subchapter:

(1) "Advisory council" means the Advisory Council of the Arkansas Arts Council;

(2) "Arkansas artist" means an Arkansas native, a current resident of Arkansas, or a person who lived or worked in Arkansas for at least ten (10) years;

(3) "Art" means original creations of visual arts, including, but not limited to, paintings, sculptures, reliefs, prints, graphics, tapestries, mosaics, murals, and leaded glass;

(4) (A) "Artist" means a practitioner in the visual arts generally recognized by critics and his or her peers as a professional who produces art work.

(B) However, "artists" shall not include any person who is the architect for a project for which art work is to be selected or any member of the architect's firm; and

(5) "Board" means the Arkansas Public Art Advisory Board.



§ 13-8-202 - Applicability.

This subchapter shall not apply to those state buildings which the Arkansas Building Authority, with the advice of the Arkansas Public Art Advisory Board, determines are not normally accessible to the public.



§ 13-8-203 - Establishment -- Purpose.

(a) There is established an Arkansas Public Art Program to be administered by the Arkansas Arts Council.

(b) The purpose of the program shall be to set aside funds for the purchase or commission of art work for state buildings and to select appropriate art works.



§ 13-8-204 - Program coordinator.

The Advisory Council of the Arkansas Arts Council through its executive director may employ a program coordinator and fix the coordinator's compensation, duties, authorities, and responsibilities.



§ 13-8-205 - Arkansas Public Art Advisory Board.

(a) There is established the Arkansas Public Art Advisory Board to be composed of seven (7) members.

(b) (1) (A) The Advisory Council of the Arkansas Arts Council shall appoint three (3) members as follows:

(i) One (1) member shall be a member of the advisory council;

(ii) One (1) member shall be representative of the art history and criticism discipline; and

(iii) One (1) member shall be a professional artist.

(B) The members appointed by the advisory council shall serve for three-year terms and be appointed by virtue of their knowledge, dedication, and experience.

(2) The remaining members of the board shall be as follows:

(A) The Executive Director of the Arkansas Arts Council;

(B) Two (2) architects, registered and licensed within the state, who shall be appointed by the Governor; and

(C) The Program Coordinator of the Arkansas Public Art Program.

(3) Members of the board may receive expense reimbursement in accordance with § 25-16-901 et seq.

(c) The board shall meet at least one (1) time every three (3) months or according to the release of capital expenditure information.

(d) The board shall annually select from its membership a chair.

(e) The duties of the board shall be as follows:

(1) To examine capital projects funded by the State of Arkansas and assure the inclusion of funding for art through the program;

(2) To establish policies and procedures for the selection and procurement of art;

(3) To appoint an art selection committee for each building site for which art is to be procured through the program;

(4) To provide advice and other assistance to the committees; and

(5) To inform the public concerning the program.



§ 13-8-206 - Selection committees.

(a) (1) Each selection committee shall be composed of nine (9) members. The membership shall be as follows:

(A) The chair of the Arkansas Public Art Advisory Board;

(B) The member of the Advisory Council of the Arkansas Arts Council who is appointed to the board;

(C) The architect of the construction or renovation project;

(D) The director of the agency that owns the building to be constructed or renovated;

(E) Two (2) representatives of the community in which the building is located who shall be appointed by the board based on the appointee's demonstrated love, appreciation, and experience with the arts and knowledge of the community;

(F) A professional representative of the art history or criticism field to be appointed by the board;

(G) A practicing artist who shall be appointed by the board; and

(H) The Program Coordinator of the Arkansas Public Art Program who shall serve as a nonvoting member.

(2) No artist who has work under consideration for selection by a committee shall be eligible to serve on the committee.

(b) Committee members may receive expense reimbursement in accordance with § 25-16-901 et seq.

(c) (1) It shall be the duty of the committee to select works of art for purchase or commission for the building site.

(2) If all factors are equivalent, preference shall be given to the selection of works of art by Arkansas artists.

(3) The committee shall fulfill communication needs between the communities, the building occupants, the public, the architects, and the artists.

(d) The committee shall dissolve upon the procurement of the art work for the building site.



§ 13-8-207 - Funds set aside.

(a) For each new state building for which total projected cost to construct and equip the building is greater than five million dollars ($5,000,000), one-half percent (1/2%) or less of the total projected cost shall be set aside and designated within the method of finance for the purchase or commission of art through the Arkansas Public Art Program.

(b) One-half percent (1/2%) or less of the total projected cost of any major capital improvement on a state building shall be set aside and designated within the method of finance for the purchase or commission of art through the program, if the total projected cost of the capital improvement is greater than five million dollars ($5,000,000).



§ 13-8-208 - Distribution of funds.

Funds set aside for the purchase or commission of art through the Arkansas Public Art Program shall be divided as follows:

(1) (A) Eight percent (8%) of the funds drawn from the method of finance shall be deposited in the State Treasury as special revenues, and the Treasurer of State shall credit them to a fund to be known as the Arkansas Public Art Program Fund.

(B) The fund shall be administered by the Arkansas Arts Council and shall be used for the administration of the Arkansas Public Art Program;

(2) Not more than eighty percent (80%) of the funds shall be used to purchase or commission art for the building to be constructed or renovated;

(3) Not less than twelve percent (12%) of the funds shall be used for the purchase or commission of art for other state buildings; and

(4) The exact percentages provided for in subdivisions (2) and (3) of this section to be used shall be determined by the Arkansas Public Art Advisory Board.



§ 13-8-209 - Award of contracts.

Pursuant to the instruction of the selection committee for the project, the Arkansas Building Authority shall award contracts for the purchase or commission of art work for the Arkansas Public Art Program, and the owner agency shall administer payments.









Chapter 9 - Arkansas Entertainers Hall of Fame Board

§ 13-9-101 - Members -- Meetings.

(a) There is created and established the Arkansas Entertainers Hall of Fame Board.

(b) (1) The board shall be composed of eleven (11) voting members, nine (9) of whom shall be appointed by the Governor for terms of six (6) years each.

(2) Two (2) members shall be appointed by the Governor from each congressional district in the state, and one (1) shall be appointed at large.

(3) (A) Additionally, the Secretary of State shall be an ex officio nonvoting member.

(B) The Speaker of the House of Representatives shall appoint one (1) voting member to serve at the pleasure of the Speaker of the House of Representatives.

(C) The President Pro Tempore of the Senate shall appoint one (1) voting member to serve at the pleasure of the President Pro Tempore of the Senate.

(D) In addition, the members of the board shall appoint two (2) ex officio nonvoting members.

(4) Members of the board shall not be compensated for their services, but each member may receive expense reimbursement in accordance with § 25-16-902.

(c) (1) The voting members of the board shall select a chair and a vice chair from among their own number.

(2) The board shall meet annually.

(3) A majority of the voting members shall constitute a quorum for the transaction of business.

(d) There is transferred all authority, rights, powers, duties, records, personnel, property, unexpended balances of appropriations, allocations, or other funds, privileges, and jurisdiction in conformance with this subchapter belonging or granted to the board to the Department of Parks and Tourism.



§ 13-9-103 - Functions and powers.

(a) It shall be the function and main purpose of the Arkansas Entertainers Hall of Fame Board to honor those, living or dead, who, by achievement or service, have made outstanding and lasting contributions to entertainment in Arkansas or elsewhere, by annually selecting Arkansas entertainers for induction into the Arkansas Entertainers Hall of Fame.

(b) It shall also be the responsibility of the board to plan and supervise the annual ceremony for the induction of Arkansas entertainers into the Arkansas Entertainers Hall of Fame.

(c) The board may adopt appropriate rules and regulations concerning the procedures to be followed in selecting inductees.



§ 13-9-104 - Donations.

(a) The Department of Parks and Tourism may solicit and accept donations, contributions, and gifts of money and property to be used for the support of the Arkansas Entertainers Hall of Fame program.

(b) All property, money, income, and resources of the department received for support of the program shall be exempt from taxation, and all gifts made to the department shall be tax exempt.



§ 13-9-105 - Arkansas Entertainers Hall of Fame fund.

The Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State shall establish upon their books an account for Hall of Fame -- Cash Funds to receive the contributions to the Arkansas Entertainers Hall of Fame.






Chapter 10 - Medal of Honor Commission



Chapter 11 - Senior Arkansans Hall of Fame

§ 13-11-101 - Creation.

In order to honor the significant contributions of older Arkansans, there is now created the Senior Arkansans Hall of Fame.



§ 13-11-102 - Administration -- Rules and regulations.

(a) The Senior Arkansans Hall of Fame shall be administered by the Division of Aging and Adult Services of the Department of Human Services, in consultation with the Joint Interim Committee on Aging and Legislative Affairs.

(b) The division will promulgate rules and regulations to implement the hall of fame and to select candidates for inclusion.






Chapter 12 - Arkansas Foresters Hall of Fame

§ 13-12-101 - Creation.

There is created the Arkansas Foresters Hall of Fame to be housed in the Department of Forest Resources at the University of Arkansas at Monticello.



§ 13-12-102 - Selection.

Persons to be inducted into the Arkansas Foresters Hall of Fame shall be selected by the Arkansas Division of the Society of American Foresters.



§ 13-12-103 - Regulations.

The Dean of the Department of Forest Resources at the University of Arkansas at Monticello shall promulgate such regulations as are necessary to implement the provisions of this chapter.






Chapter 13 - Arkansas Civil War Sesquicentennial Commission

§ 13-13-101 - Arkansas Civil War Sesquicentennial Commission.

(a) The Arkansas Civil War Sesquicentennial Commission is created to assist the Department of Arkansas Heritage in carrying out its duties and responsibilities as provided in this chapter.

(b) The purpose of the commission is to:

(1) Promote a suitable statewide observance of the sesquicentennial of the Civil War;

(2) Cooperate and assist national, state, and local organizations with programs and activities suitable for the sesquicentennial observance;

(3) Assist in ensuring that any observance of the sesquicentennial of the Civil War is inclusive and appropriately recognizes the experiences and points of views of all people affected by the Civil War; and

(4) Provide assistance for the development of programs, projects, and activities on the Civil War that have lasting educational value.



§ 13-13-102 - Members.

(a) The Arkansas Civil War Sesquicentennial Commission shall consist of sixteen (16) members. The members shall elect a chair from among the commission members every four (4) years.

(b) (1) The Governor shall appoint four (4) members to serve four-year terms.

(2) The Speaker of the House of Representatives and the President Pro Tempore of the Senate each shall appoint two (2) members to serve four-year terms.

(c) (1) These persons shall be residents of Arkansas who are recognized as being learned and interested in the history and the archeology of this state and who have demonstrated an interest in preserving the cultural resources of the state.

(2) These persons also shall have a background in:

(A) Arkansas history;

(B) African-American history; or

(C) Civil War history. (3) (A) Persons initially appointed by the Governor shall serve two-year terms. Persons initially appointed by the Speaker of the House of Representatives shall serve three-year terms and persons initially appointed by the President Pro Tempore of the Senate shall serve four-year terms.

(B) Subsequent appointees shall serve four-year terms.

(C) Members may be reappointed. (4) The remaining Arkansas Civil War Sesquicentennial Commission membership shall consist of the following persons or their designees:

(A) Director of the Department of Arkansas Heritage;

(B) Director of the Department of Arkansas Parks and Tourism;

(C) Director of the Arkansas History Commission;

(D) Director of the Old State House Museum;

(E) President of the Arkansas Historical Association;

(F) Director of the Arkansas State Library;

(G) Chair of the Martin Luther King, Jr. Commission; and

(H) President of the Arkansas Civil War Heritage Trails Foundation.

(5) The following persons shall serve in an advisory capacity:

(A) President of the Sons of Confederate Veterans;

(B) President of the United Daughters of the Confederacy;

(C) Superintendent of the Pea Ridge National Military Park; and

(D) President of the Sons of Union Veterans.

(d) Members of the Arkansas Civil War Sesquicentennial Commission shall serve without pay but may receive reimbursement in accordance with § 25-16-902.



§ 13-13-103 - Duties.

The Arkansas Civil War Sesquicentennial Commission shall have the following duties:

(1) To plan, develop, and carry out programs and activities appropriate to commemorate the sesquicentennial of the Civil War era and encourage the development of programs that ensure that the commemoration results in a positive legacy and has long-term public benefits;

(2) To encourage interdisciplinary examination of the Civil War;

(3) To facilitate Civil War-related activities throughout the state;

(4) To encourage civic, historical, educational, economic, and other organizations across the state to organize and participate in activities to expand the understanding and appreciation of the significance of the Civil War;

(5) To coordinate and facilitate the public distribution of scholarly research, publications, and interpretation of the Civil War; and

(6) To provide technical assistance to local organizations and nonprofit organizations to further the commemoration of the sesquicentennial of the Civil War.



§ 13-13-104 - Funding.

The General Assembly shall allocate sufficient funding to support the activities of the Arkansas Civil War Sesquicentennial Commission.



§ 13-13-105 - Expiration of Arkansas Civil War Sesquicentennial Commission.

The Arkansas Civil War Sesquicentennial Commission shall cease to exist effective December 31, 2015.






Chapter 14 - Heritage Trails System Act

§ 13-14-101 - Short title.

This chapter shall be known and may be cited as the "Heritage Trails System Act".



§ 13-14-102 - Legislative intent.

The purpose of this chapter is to:

(1) Provide for the increasing outdoor recreational needs of the State of Arkansas;

(2) Promote the preservation of, public access to, travel within, and enjoyment and appreciation of the open-air, outdoor areas, and historic resources of the state; and

(3) Recognize the valuable contributions that volunteers and private, nonprofit trail groups have made to the development and maintenance of historic trails by encouraging and assisting volunteer citizen involvement in the planning, development, maintenance, and management of trails.



§ 13-14-103 - Arkansas heritage trails.

(a) A heritage trail shall:

(1) (A) Be a trail or route established by historic use and shall be historically significant as a result of that historic use.

(B) A route shall not be required to exist as a discernible trail to qualify as a heritage trail, but its location shall be sufficiently known to permit evaluation of historical interest potential;

(2) (A) Accurately follow the historic route with some deviations as necessary to avoid difficult routing through subsequent development or to enhance the public's enjoyment of the heritage trail.

(B) Trail segments no longer possible to travel by trail due to subsequent development as motorized transportation routes may be designated and marked as segments that link to the historic trail;

(3) Be of state or national significance to Arkansas or American history, including without limitation trade, commerce, exploration, migration, settlement, or military campaigns;

(4) Have a far-reaching effect on broad patterns of American culture, including trails significant to the history of American Indians; and

(5) (A) Have significant potential for public recreational use or historical interest based on historical interpretation and appreciation, including roadless segments developed as historic trails and at historic sites associated with the trail.

(B) The presence of recreation potential unrelated to historic appreciation is not sufficient for designation as a heritage trail.

(b) (1) A heritage trail shall follow as closely as possible and practicable the original trails or routes of travel of state historic significance.

(2) The purpose of a heritage trail is the identification and protection of the historic route and its historic remnants and artifacts for public use and enjoyment.

(c) A land-based or water-based component of an historic trail that is on state-owned land and meets the criteria for a heritage trail shall be included as a state-protected component of a heritage trail.

(d) The Department of Parks and Tourism shall:

(1) Administer the provisions of this chapter; and

(2) Establish a uniform marker for the Arkansas heritage trails system.



§ 13-14-104 - Designation of heritage trails.

(a) The General Assembly shall identify the trails or categories of trails that are part of the Arkansas heritage trails system.

(b) The following are designated as heritage trails:

(1) Butterfield Stage Route, a bifurcated route from the Missouri state line near Pea Ridge, Arkansas, to the Oklahoma state line near Fort Smith and from Memphis to Fort Smith;

(2) The Southwest Trail from the Missouri border to the Texas border;

(3) American Indian removal routes designated by the Department of Parks and Tourism, including without limitation land and water routes for Cherokee, Choctaw, Muscogee (Creek), Chickasaw, and Seminole tribes; and

(4) Civil War troop movement routes designated by the department.



§ 13-14-105 - Studies of prospective heritage trails.

(a) The Department of Parks and Tourism, in consultation with the Arkansas History Commission, the Arkansas Historic Preservation Program, and the Arkansas State Highway and Transportation Department, shall conduct studies to determine the feasibility of designating additional trails as heritage trails.

(b) Studies under this section shall include without limitation:

(1) The proposed route of the trail;

(2) The areas adjacent to the trail to be utilized for historic purposes;

(3) The characteristics making the trail worthy of designation as a state heritage trail and its historic significance;

(4) The current ownership status of the land and the current and potential use of the designated route;

(5) The plans for developing and maintaining the trail and the potential cost; and

(6) The anticipated impact of public outdoor recreation use on the preservation of the prospective heritage trail.

(c) The following routes shall be studied by the Department of Parks and Tourism to determine the feasibility and desirability of designating other trails as heritage trails:

(1) The Line Road from Van Buren to Evansville;

(2) The Memphis to Little Rock Road;

(3) The Rock Roe Landing connection to the Memphis to Little Rock Road from where Rock Roe enters the White River to the Memphis to Little Rock Road;

(4) The Cadron to Arkansas Post Road;

(5) The Little Rock to Fort Smith Road section to Potts old place north of Potts Tavern;

(6) The Little Rock to Fort Smith and Fort Gibson section from Potts to Fort Smith crossing the Arkansas River at Dardanelle;

(7) The Upper Cut Road;

(8) The Little Rock to Washington Road;

(9) The Old Fort Towson Road from Washington to American Indian Territory;

(10) The Antoine to Fort Towson Road;

(11) The Ecore Fabre to Washington Route; and

(12) The Ecore Fabre to Point Chicot Road.









Title 14 - Local Government

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

Subchapter 1 - -- Sport Shooting Ranges and Facilities

§ 14-1-101 - Sport shooting ranges and sports facilities.

(a) A sport shooting range or sports facility that is not in violation of a state law or an ordinance of a local unit of government prior to the enactment of a new ordinance of a local unit of government affecting the range or facility may continue to operate even if, at or after the time of enactment of the new ordinance affecting the range or facility, the operation is not in compliance with the new ordinance.

(b) No new ordinance of a local unit of government shall prohibit a sport shooting range or sports facility that is in existence on August 12, 2005, from doing any of the following within its existing geographic boundaries:

(1) Repairing, remodeling, or reinforcing any building or improvement as may be necessary in the interest of public safety or to secure the continued use of the building or improvement;

(2) (A) Reconstructing, repairing, rebuilding, or resuming the use of a facility or building damaged by fire, collapse, explosion, act of nature, or act of war occurring after August 12, 2005.

(B) The reconstruction, repair, or rebuilding shall be completed within one (1) year following the date of the damage or settlement of any property damage claim. If reconstruction, repair, or rebuilding is not completed within one (1) year, the reconstruction, repair, or rebuilding may be terminated in the discretion of the local unit of government;

(3) Expanding or enhancing its membership or opportunities for public participation; or

(4) Reasonably expanding or increasing facilities or activities.

(c) Except as otherwise provided in this section, this section shall not prohibit a local unit of government from regulating the location and construction of a sport shooting range or sports facility.

(d) As used in this section:

(1) "Local unit of government" means a county, city of the first class, city of the second class, or incorporated town;

(2) "New ordinance" also includes an ordinance or an amendment to an existing ordinance;

(3) "Sport shooting range" means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar sport shooting; and

(4) (A) "Sports facility" means a baseball field, basketball court, gymnasium, golf course, soccer field, swimming pool, tennis court, or other facility for recreational sports.

(B) "Sports facility" does not include a facility for go-carts, motorcycles, motor vehicles, or other motorized conveyances.






Subchapter 2 - -- Flags

§ 14-1-201 - Definitions.

As used in this subchapter:

(1) (A) "Flag of the United States" means the flag of the United States made of fabric, cloth, or paper suitable for display from a pole or staff, or in a window, and with dimensions not larger than ten feet (10') in length or eight feet (8') in width.

(B) "Flag of the United States" does not mean a depiction or emblem of the flag of the United States made in or of lights, paint, roofing, siding, paving materials, flora, balloons, or any other similar building, landscaping, or decorative components;

(2) "Legal right" means the freedom of use and enjoyment generally exercised by the owners and occupiers of land; and

(3) "Local government" means:

(A) A county;

(B) A city of the first class or city of the second class;

(C) An incorporated town; or

(D) Any other district or political subdivision or any board, commission, or agency of these political subdivisions.



§ 14-1-202 - Local government may not prohibit the flying of the flag of the United States.

(a) A local government shall not adopt any ordinance, regulation, or policy that prohibits or restricts a resident from properly displaying a flag of the United States on the resident's person, property, or motor vehicle unless the flag is used as, or in conjunction with, an advertising display.

(b) (1) This section shall not prevent a local government from imposing reasonable restrictions as to the time, place, and manner of displaying the flag of the United States when necessary for the preservation of the public's health and safety or the public order.

(2) No restrictions solely to promote aesthetic considerations shall be imposed under subdivision (b)(1) of this section.



§ 14-1-203 - Private entity may not prohibit the flying of the flag of the United States.

(a) Except as provided in subsection (b) of this section, no person, homeowners' association, property owners' association, or other private entity shall adopt any rule, regulation, or policy or shall enter into any agreement or protective covenant that prevents any person or private entity that would otherwise have the legal right to properly display a flag of the United States on private property from exercising that right.

(b) (1) Display of the flag may be restricted if the flag is used as, or in conjunction with, an advertising display.

(2) This section shall not apply to:

(A) Landlords of private rental property who operate fewer than twelve (12) rental units; and

(B) Property owned by churches or religious organizations.



§ 14-1-204 - Liability for costs and attorney's fees.

A prevailing party in an action to enforce the legal right to fly a flag of the United States shall be entitled to recover the court costs and reasonable attorney's fees incurred.






Subchapter 3 - -- Adult-Oriented Businesses in Proximity to Locations Frequented by Children

§ 14-1-301 - Findings and legislative intent.

(a) The purpose of this subchapter is to establish requirements governing the location of adult-oriented businesses in order to protect the public health, safety, and welfare and to prevent criminal activity.

(b) Based on evidence of the adverse secondary effects of adult-oriented businesses and on findings discussed in cases, including City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425 (2002), Erie v. PAP's A.M., 529 U.S. 277 (2000), City of Renton v. Playtime Theatres, Inc., 475 U.S. 41 (1986), and Young v. American Mini Theatres, 427 U.S. 50 (1976), the General Assembly finds that:

(1) Adult-oriented businesses, as a category of commercial land uses, are associated with a wide variety of adverse secondary effects, including a negative impact on surrounding properties, personal and property crime, illicit drug use and trafficking, lewdness, prostitution, potential spread of disease, and sexual assault;

(2) Adult-oriented businesses should be separated from schools, playgrounds, places of worship, and other places frequented by children to minimize the impact of the secondary effects of the adult-oriented businesses on schools, playgrounds, places of worship, and other places frequented by children; and

(3) (A) There is a substantial government interest in preventing each of the negative secondary effects described in subdivision (b)(1) of this section.

(B) The substantial government interest exists independently of any comparative analysis between adult-oriented businesses and nonadult-oriented businesses.



§ 14-1-302 - Definitions.

As used in this subchapter:

(1) "Adult arcade" means any place where the public is permitted or invited and where a still or motion picture machine, projector, or other image-producing device is:

(A) Coin-operated or slug-operated or electronically, electrically, or mechanically controlled; and

(B) Maintained to show an image or images involving a specific sexual activity or a specific anatomical area to a person in a booth or viewing room;

(2) "Adult bookstore or video store" means a commercial establishment that offers for sale or rent any of the following as one (1) of its principal business purposes:

(A) A book, magazine, periodical or other printed matter, photograph, film, motion picture, videocassette, reproduction, slide, or other visual representation that depicts or describes a specific sexual activity; or

(B) An instrument, a device, or paraphernalia that is designed for use in connection with a specific sexual activity;

(3) "Adult cabaret" means any nightclub, bar, restaurant, or other similar commercial establishment that regularly features a:

(A) Person who appears in a state of nudity or who is seminude;

(B) Live performance that is characterized by the exposure of a specific anatomical area or a specific sexual activity; or

(C) Film, motion picture, videocassette, slide, or other photographic reproduction that is characterized by the depiction or description of a specific sexual activity or a specific anatomical area;

(4) "Adult live entertainment establishment" means an establishment that features either a:

(A) Person who appears in a state of nudity; or

(B) Live performance that is characterized by the exposure of a specific anatomical area or a specific sexual activity;

(5) "Adult motion picture theater" means a commercial establishment in which for any form of consideration a film, motion picture, videocassette, slide, or other similar photographic reproduction characterized by the depiction or description of a specific sexual activity or a specific anatomical area is predominantly shown;

(6) "Adult-oriented business" means an adult arcade, an adult bookstore or video store, an adult cabaret, an adult live entertainment establishment, an adult motion picture theater, an adult theater, a massage establishment that offers adult services, an escort agency, or a nude model studio;

(7) "Adult theater" means a theater, a concert hall, an auditorium, or a similar commercial establishment that predominantly features a person who appears in a state of nudity or who engages in a live performance that is characterized by the exposure of a specific anatomical area or a specific sexual activity;

(8) "Child care facility" means a facility that is licensed by the Division of Child Care and Early Childhood Education of the Department of Human Services to provide care or supervision for minor children;

(9) "Escort" means a person who:

(A) For consideration agrees or offers to act as a date for another person; or

(B) Agrees or offers to privately model lingerie or to privately perform a striptease for another person;

(10) "Escort agency" means a person or business association that furnishes, offers to furnish, or advertises the furnishing of an escort as one (1) of its primary business purposes for any fee, tip, or other consideration;

(11) "Local unit of government" means a city of the first class, a city of the second class, an incorporated town, or a county;

(12) "Massage establishment that offers adult services" means an establishment that offers massage services characterized by an emphasis on a specific sexual activity or a specific anatomical area;

(13) "Nude", "nudity", or "state of nudity" means any of the following:

(A) The appearance of a human anus, human genitals, or a female breast below a point immediately above the top of the areola; or

(B) A state of dress that fails to opaquely cover a human anus, human genitals, or a female breast below a point immediately above the top of the areola;

(14) (A) "Nude model studio" means a place where a person who appears in a state of nudity or who displays a specific anatomical area is observed, sketched, drawn, painted, sculptured, photographed, or otherwise depicted by another person for money or other consideration.

(B) "Nude model studio" does not include a proprietary school that is licensed by this state, a college, community college, or university that is supported entirely or in part by taxation, a private college or university that maintains and operates educational programs in which credits are transferable to a college, community college, or university that is supported entirely or in part by taxation, or a structure containing an establishment to which the following apply:

(i) A sign is not visible from the exterior of the structure and no other advertising appears indicating that a nude person is available for viewing;

(ii) A person must enroll at least three (3) days in advance of a class in order to participate; and

(iii) No more than one (1) nude or seminude model is on the premises at a time;

(15) "Park" means any area primarily intended for recreational use that is dedicated or designated by any federal, state, or local unit of government, local agency or entity, or any private individual, business, or group including any land leased, reserved, or held open to the public for use as a park;

(16) "Place of worship" means a structure where persons regularly assemble for worship, ceremonies, rituals, and education relating to a particular form of religious belief and which a reasonable person would conclude is a place of worship by reason of design, signs, or architectural features;

(17) "Playground" means any:

(A) Public park or outdoor recreational area with play equipment installed and designed to be used by children; and

(B) Outdoor recreational area with play equipment installed that is owned and operated by a charitable organization or a business;

(18) "Public library" means:

(A) A city library established under § 13-2-501 et seq.;

(B) A county library established under § 13-2-401 et seq.;

(C) A joint city-county library established under § 13-2-401 et seq. or § 13-2-501 et seq.; and

(D) Any other library system established under § 13-2-401 et seq., § 13-2-501 et seq., or § 13-2-901 et seq.;

(19) "Recreational area or facility" means an area or facility open to the public for recreational purposes;

(20) "Residence" means a permanent dwelling place;

(21) "School" means a public or private elementary, secondary, charter, or postsecondary school;

(22) "Seminude" means a state of dress for which clothing covers no more than the genitals, the pubic region, and a female breast below a point immediately above the top of the areola, as well as portions of the body that are covered by supporting straps or devices;

(23) "Specific anatomical area" means any of the following:

(A) A human anus, genitals, pubic region, or a female breast below a point immediately above the top of the areola that is less than completely and opaquely covered; or

(B) Male genitals in a discernibly turgid state if less than completely and opaquely covered;

(24) "Specific sexual activity" means any of the following:

(A) A sex act, actual or simulated, including an act of human masturbation, sexual intercourse, oral copulation, or sodomy; or

(B) Fondling or other erotic touching of a human genital, a pubic region, a buttock, an anus, or a female breast; and

(25) "Walking trail" means a pedestrian trail or path primarily used for walking but also for cycling or other activities.



§ 14-1-303 - Location of adult-oriented businesses.

(a) An adult-oriented business shall not be located within one thousand feet (1,000') of a child care facility, park, place of worship, playground, public library, recreational area or facility, residence, school, or walking trail.

(b) For the purposes of this section, the measurement required in subsection (a) of this section shall be made in a straight line in all directions, without regard to intervening structures or objects, from the nearest point on the property line of a parcel containing an adult-oriented business to the nearest point on the property line of a parcel containing a child care facility, park, place of worship, playground, public library, recreational area or facility, residence, school, or walking trail.

(c) An adult-oriented business lawfully operating in conformity with this section is not in violation of this section if a child care facility, park, place of worship, playground, public library, recreational area or facility, residence, school, or walking trail subsequently locates within one thousand feet (1,000') of the adult-oriented business.



§ 14-1-304 - County and municipal ordinances.

This subchapter does not prohibit a local unit of government from enacting and enforcing ordinances that regulate the location of adult-oriented businesses in a manner that is at least as restrictive as § 14-1-303.



§ 14-1-305 - Civil action.

(a) If there is reason to believe that a violation of this subchapter is being committed in any local unit of government:

(1) The county attorney of the county where the adult-oriented business is located shall maintain an action to abate and prevent the violation and to enjoin perpetually any person who is committing the violation and the owner, lessee, or agent of the building or place in or where the violation is occurring from directly or indirectly committing or permitting the violation; or

(2) A citizen of this state who resides in the county, city, or town where the adult-oriented business is located may in the citizen's own name maintain an action to abate and prevent the violation and to enjoin perpetually any person who is committing the violation and the owner, lessee, or agent of the building or place in or where the violation is occurring from directly or indirectly committing or permitting the violation.



§ 14-1-306 - Criminal penalties.

(a) (1) A violation of § 14-1-303 is a Class A misdemeanor.

(2) Each day of violation constitutes a separate offense.

(b) A person violating § 14-1-303 is subject to a fine under § 5-4-201 et seq. and a sentence of imprisonment under § 5-4-401 et seq.



§ 14-1-307 - Exceptions.

This subchapter shall not apply to an adult-oriented business that is lawfully operating on or before July 31, 2007.









Chapter 2 - Public Records Generally

Subchapter 1 - -- General Provisions

§ 14-2-101 - Recording personalty in only one district.

(a) In counties within the State of Arkansas which have two (2) or more districts with two (2) or more county sites, where it is necessary to record certain written instruments affecting personal property as provided by law, the recording shall be necessary in only one (1) district of the county.

(b) The written instruments affecting personal property shall be recorded or filed for record in the district where the person executing the instrument resides, and it shall not be necessary to make any additional record thereof in the same county.



§ 14-2-102 - Records of military discharges.

(a) It shall be the duty of the quorum court in each county of the State of Arkansas to appropriate from any moneys in the general fund any sum as may be necessary, not exceeding in any county the sum of one hundred dollars ($100), for providing a suitable record book for the purpose of recording military certificates of discharge.

(b) The record shall contain a complete copy of discharges and shall contain an index of the names of the discharged soldiers, sailors, airmen, marines, members of the Coast Guard, merchant marines, members of the Women's Army Auxiliary Corps, Women's Auxiliary Volunteer for Emergency Service, nurses, and members of all other branches of the armed forces with reference to page, alphabetically arranged.

(c) (1) A military service discharge record or DD Form 214, the Certificate of Release or Discharge from Active Duty of the United States Department of Defense, filed with the county recorder for a veteran discharged from service less than seventy (70) years from the current date shall be confidential, kept in a secure location, and may be viewed or reproduced only by:

(A) The veteran;

(B) The veteran's spouse or child;

(C) A person with a signed and notarized authorization from the veteran;

(D) A funeral director who:

(i) Is licensed and regulated by the State Board of Embalmers and Funeral Directors under § 17-29-201 et seq.;

(ii) Is assisting with the veteran's funeral arrangements; and

(iii) Presents a signed and notarized authorization from the veteran's spouse, child, or next of kin;

(E) A county or state veterans' service officer who is assisting the veteran or the veteran's family with a veteran's benefit application; or

(F) A person authorized by a court to view or copy the military service discharge record or DD Form 214 upon presentation of a court order.

(2) The county recorder shall record the names and addresses of all persons viewing or copying a military service discharge record or DD Form 214 under this subsection.

(3) No fee shall be charged for reproduction costs under this subsection.

(4) Upon petition by a veteran or other requestor eligible to view the records who has a notarized authorization from the veteran, the court may order the removal of the records from the county recorder's record book.

(d) (1) A military service discharge record for a veteran discharged from service more than seventy (70) years from the current date and filed with the county recorder shall be a public record.

(2) No fee shall be charged for reproduction cost under this subsection.

(e) (1) The county recorder may maintain a record book that contains any of the following information about veterans for public record:

(A) Name;

(B) Rank;

(C) Unit of military service;

(D) Dates of military service;

(E) Medals conferred upon veterans; and

(F) Awards conferred upon veterans.

(2) If the county recorder does not maintain a record book, then upon specific request for the information, the county recorder shall review a military service discharge record or DD Form 214 and provide only the information in subdivision (e)(1) of this section to the requestor, without allowing the requestor to review the military service discharge record or DD Form 214.



§ 14-2-103 - Book defined.

In all county offices, unless the context or definition requires otherwise, "book" means either paper, electronic files, or information maintained in a computer, computer system or network, or other electronic information storage and retrieval system.






Subchapter 2 - -- Reproduction of Records

§ 14-2-201 - Authority -- Requirements.

(a) The head of any county or municipal department, commission, bureau, or board may cause any or all records kept by the official, department, commission, or board to be photographed, microfilmed, photostated, or reproduced on or by film, microcard, miniature photographic recording, optical disc, digital compact disc, electronic imaging, or other process that accurately reproduces or forms a durable medium for reproducing the original when provided with equipment necessary for such method of recording.

(b) At the time of reproduction, the agency head shall attach his or her certificate to the record certifying that it is the original record, and the certificate shall be reproduced with the original.

(c) The device used to reproduce the records shall be such as to accurately reproduce and perpetuate the original records in all details.



§ 14-2-202 - Copy of record -- Admissibility.

(a) The reproduction made in accordance with § 14-2-201, when satisfactorily identified, shall be admissible into evidence as provided in § 16-46-101 or any other provision of law or court rules governing the admission of evidence.

(b) For all purposes recited in this section, a facsimile, exemplification, or certified copy thereof shall be deemed to be a transcript, exemplification, or certified copy of the original.



§ 14-2-203 - Disposal, etc., of copied records.

(a) Whenever reproductions of public records have been made in accordance with § 14-2-201 and have been placed in conveniently accessible files or other suitable format and provision has been made for preserving, examining, and using them, the head of a county office or department or city office or department may certify those facts to the county court or to the mayor of a municipality, respectively, who shall have the power to authorize the disposal, archival storage, or destruction of the records.

(b) Cities of the first class, cities of the second class, and incorporated towns may by ordinance declare a policy of record retention and disposal, provided that:

(1) The city or town complies with any specific statute regarding municipal records; and

(2) The following records are maintained permanently in either the original or electronic format as required by law:

(A) Ordinances;

(B) City council minutes;

(C) Resolutions;

(D) Annual financial audits; and

(E) Year-end financial statements.



§ 14-2-204 - Municipal police department records.

(a) All municipalities of the State of Arkansas shall maintain records for the city or town police department or marshal's office, if the records are currently being maintained, as follows:

(1) Maintain for seven (7) years after closure of the case file or permanently, as the municipality shall determine, provided that §§ 12-12-104 and 14-2-203(b)(1) are complied with and that records related to crimes of violence as defined by § 5-42-203 are maintained permanently:

(A) Closed municipal police case files for felony and Class A misdemeanor offenses; and

(B) Expungement orders of municipal police cases; and

(2) Maintain for three (3) years:

(A) Accident reports;

(B) Incident reports;

(C) Offense reports;

(D) Fine and bond records;

(E) Parking meter records;

(F) Radio logs and complaint cards; and

(G) Employment records, payroll sheets, time cards, and leave requests.

(b) (1) If maintained for more than ten (10) years after the date the record was created, records under subdivision (a)(1) of this section may be copied and maintained in accordance with § 14-2-203.

(2) Records under subdivision (a)(2) of this section may be copied in accordance with § 14-2-203 or are subject to disposal after the specified time period has passed.






Subchapter 3 - Uniform Real Property Electronic Recording

§ 14-2-301 - Short title.

This subchapter may be cited as the "Uniform Real Property Electronic Recording Act".



§ 14-2-302 - Definitions.

In this subchapter:

(1) "Document" means information that is:

(A) inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(B) eligible to be recorded in the land records maintained by the county recorder.

(2) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3) "Electronic document" means a document that is received by the county recorder in an electronic form.

(4) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(5) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(6) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.



§ 14-2-303 - Validity of electronic documents.

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this subchapter.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.



§ 14-2-304 - Recording of documents.

(a) In this section, "paper document" means a document that is received by the county recorder in a form that is not electronic.

(b) A county recorder:

(1) who implements any of the functions listed in this section shall do so in compliance with standards established by the Electronic Recording Commission.

(2) may receive, index, store, archive, and transmit electronic documents.

(3) may provide for access to, and for search and retrieval of, documents and information by electronic means.

(4) who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

(5) may convert paper documents accepted for recording into electronic form.

(6) may convert into electronic form information recorded before the county recorder began to record electronic documents.

(7) may accept electronically any fee, tax, or revenue stamp that the county recorder is authorized to collect.

(8) may agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees, taxes, or revenue stamps.



§ 14-2-305 - Administration and standards.

(a) (1) An Electronic Recording Commission consisting of eleven (11) members appointed by the Governor is created to adopt standards to implement this subchapter.

(2) A majority of the members of the commission must be county recorders.

(3) A member of the commission must be an active state legislator.

(4) A member of the commission shall serve a term of two (2) years.

(5) The terms of the current commission members on July 31, 2009 shall expire on September 1, 2009.

(6) Each member of the commission may receive expense reimbursement in accordance with § 25-16-901 et seq.

(b) To keep the standards and practices of county recorders in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this subchapter and to keep the technology used by county recorders in this state compatible with technology used by recording offices in other jurisdictions that enact substantially this subchapter, the Electronic Recording Commission, so far as is consistent with the purposes, policies, and provisions of this subchapter, in adopting, amending, and repealing standards shall consider:

(1) standards and practices of other jurisdictions;

(2) the most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association;

(3) the views of interested persons and governmental officials and entities;

(4) the needs of counties of varying size, population, and resources; and

(5) standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.

(c) A staff member of the Bureau of Legislative Research will be assigned to assist the Electronic Recording Commission. The staff member will coordinate meetings, accumulate information, and provide general support to the commission.



§ 14-2-306 - Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 14-2-307 - Relation to Electronic Signatures in Global and National Commerce Act.

This subchapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C.S. § 7001 et seq., but does not modify, limit, or supersede 15 U.S.C.S. § 7001(c) or authorize electronic delivery of any of the notices described in 15 U.S.C.S. § 7003(b).









Chapter 3-12 - [Reserved.]

[Reserved]






Subtitle 2 - County Government

Chapter 13 - General Provisions

[Reserved]



Chapter 14 - County Government Code

Subchapter 1 - -- General Provisions

§ 14-14-101 - Title.

This chapter constitutes the Arkansas "County Government Code."



§ 14-14-102 - County defined.

A county is a political subdivision of the state for the more convenient administration of justice and the exercise of local legislative authority related to county affairs and is defined as a body politic and corporate operating within specified geographic limitations established by law.



§ 14-14-103 - Construction.

(a) Except when a specific definition is given or a technical interpretation is required, words and phrases used in this chapter shall be construed according to their ordinary usage in the English language.

(b) Words in the present tense include the future tense.



§ 14-14-104 - Publication requirements.

(a) Unless otherwise specifically provided, when a county government is required to publish, publication shall be by a one-time insertion in a newspaper of general circulation in the county.

(b) Where no newspaper of general circulation exists in a county, publication may be made by posting in three (3) public places which have been designated by ordinance.



§ 14-14-105 - Notice by publication.

Unless otherwise specifically provided, when notice of a hearing or other official act is required by a county government, the following provisions shall apply:

(1) The notice shall be published two (2) times with at least six (6) days separating each publication. The first publication shall be no more than thirty (30) days prior to the action, and the last publication shall be no less than three (3) days prior to the action;

(2) The published notice shall contain:

(A) The date, time, and place at which the hearing or other action will occur;

(B) A brief statement of the action to be taken; and

(C) Any other information which may be required by the specific provision of law requiring notice.



§ 14-14-106 - Notice by mailing.

(a) (1) Notice by mailing shall be as provided by law or the ordinance of the county quorum court providing for notice by mailing.

(2) In those instances where a county government requires that notice of hearing or other official act be given by mail and the procedures therefor are not set forth by law or ordinance, the notice by mailing shall be made not less than seven (7) days nor more than thirty (30) days prior to the action to be taken, and the requirements of the notice shall be met by:

(A) Deposit of the notice properly addressed in the United States mail, with postage paid at the first-class rate;

(B) Sending the notice by registered or certified mail rather than first class; or

(C) Mailing the notice at the bulk rate instead of first class when notice is to be given by mail to all electors or residents of a county government.

(b) All notices by mailing shall contain:

(1) The date, time, and place at which the hearing or other action will be taken;

(2) A brief statement of the action to be taken; and

(3) Any other information required by the specific section requiring mail notice.



§ 14-14-107 - Petitions.

(a) Requirements. Whenever a petition is authorized in the conduct of county affairs, except initiative and referendum petitions as provided in §§ 14-14-914 -- 14-14-918, unless the statute authorizing the petition establishes different criteria, the petition shall be valid if it is signed by fifteen percent (15%) of the qualified electors of the county or portion of the county affected by the petition, with the number of electors of the county or portion of the county to be determined in the manner set forth in subdivision (6) of this subsection, and if the petition meets the following requirements:

(1) Qualified Electors. Petitions shall be signed only by qualified electors of the county in which the measure of local application is sought by petition. A qualified elector shall be defined as any person duly registered and qualified to vote pursuant to the provisions of Arkansas Constitution, Amendment 51;

(2) Signatures. (A) The signatures on all petitions shall be the signatures evidenced by voter registration. A signature which is in substantial compliance with these requirements and which is readily identifiable from the additional information required from the signer on the petition shall be counted as sufficient;

(B) Penalty for Fraudulent Signature. Any person who shall sign any name other than his own to a petition, who shall knowingly sign his name more than once for the same measure, or who shall sign the petition when he is not a legal voter of the county when the measure is of local application to the county only shall be guilty of a felony and may be imprisoned in the state penitentiary for not less than one (1) year nor more than five (5) years;

(3) Statement of Purpose. The petition shall contain a statement of the purpose for which it is circulated sufficient to meet the specific criteria set out in the statute authorizing the petition;

(4) Filing of Petitions. All petitions relating to county affairs shall be directed to the judge of the county court and filed with the county clerk. All petitions, upon verification of sufficiency by the county clerk, shall be referred to the county quorum court during the next regular meeting of that body for consideration and disposition. However, a special meeting of the quorum court may be called as provided by law for the consideration and disposition of petitions;

(5) Verification of Petitions. Only legal voters shall be counted upon petitions. Petitions may be circulated and presented in parts, but each part of any petition shall have attached thereto the affidavit of the persons circulating them affirming that:

(A) All signatures thereon were made in the presence of the affiant; and

(B) To the best of the affiant's knowledge and belief, each signature is genuine and the person signing is a legal voter.

No other affidavit or verification shall be required to establish the genuineness of such signatures;

(6) Sufficiency of Petitions. The sufficiency of all county petitions shall be decided in the first instance by the county clerk, subject to review by the chancery court. The number of signatures required in a county petition shall be based on the total number of votes cast in the last general election for the office of circuit clerk, or the Office of Governor in cases where the office of circuit clerk may have been abolished;

(7) Challenge of Petition. If the sufficiency of any petition is challenged, that cause shall be a preference cause and shall be tried at once. However, the failure of the courts to reach a decision prior to the election, if an election is required, as to the sufficiency of any petition shall not prevent the question from being placed upon the ballot at the election named in the petition, nor militate against the validity of the measure if it shall have been approved by a vote of the people;

(8) Amendment of Petitions. If the county clerk shall decide any petition to be insufficient, he shall, without delay, notify the sponsors of the petition and permit at least thirty (30) days from the date of the notification for correction. In the event of legal proceedings to prevent giving legal effect to any petition upon any grounds, the burden of proof shall be upon the person attacking the validity of the petition.

(b) Unwarranted Restrictions Prohibited. (1) No law shall be passed to prohibit any person from giving or receiving compensation for circulating petitions, nor to prohibit the circulation of petitions, nor in any manner to interfere with the freedom of the people in procuring petitions.

(2) Laws shall be enacted prohibiting and penalizing perjury, forgery, and all other felonies or other fraudulent practices in the securing of signatures or filing of petitions.

(c) Declaration of Sufficiency. Within ten (10) calendar days from the date a petition was filed with the county clerk, the clerk shall determine the adequacy of the petition.

(d) Withdrawal of Signatures. Any person may in writing withdraw his signature from a petition at any time prior to the time of filing the petition with the county clerk. Unless otherwise specifically provided by law, no elector shall be permitted to withdraw his signature from a petition after it has been filed.

(e) Publication; Costs. All petitions under the provisions of this section shall be published as provided by law. All costs of any petition shall be borne by the petitioners.



§ 14-14-108 - Public hearings.

Unless otherwise specifically provided, when a county court or county quorum court is required to conduct a public hearing for the purpose of providing reasonable opportunity for citizen participation prior to any final decision by either court, the hearing shall meet the following requirements:

(1) At a minimum, a public hearing shall provide for submission of both oral and written testimony for and against the action or matter at issue. If the hearing is not held before the ultimate decisionmakers, provision shall be made for the transmittal of a summary or transcript of the testimony received to the ultimate decisionmakers prior to their determination;

(2) Public hearings may be held at regular or special meetings of each of the courts;

(3) The person or authority holding the public hearing may include in the notice calling the hearing any special procedures or guidelines to be followed at the hearing;

(4) Petitions and letters received by the respective body conducting a public hearing prior to the hearing shall be entered into the minutes of the hearing and considered as other testimony received at the hearing;

(5) Except for budget and appropriation hearings, the quorum court may designate a subcommittee to conduct any public hearings on county legislative affairs.



§ 14-14-109 - Public meetings.

(a) (1) All meetings of a county government governing body, board, committee, or any other entity created by, or subordinate to, a county government shall be open to the public except as provided in subdivision (2) of this subsection.

(2) A meeting, or part of a meeting, which involves or affects the employment, appointment, promotion, demotion, disciplining, dismissal, or resignation of a county government official or employee need not be open to the public unless the local government officer or employee requests a public meeting.

(b) In any meeting required to be open to the public, the county quorum court, committee, board, or other entity shall adopt rules for conducting the meeting which afford citizens a reasonable opportunity to participate prior to the final decision.

(c) Appropriate minutes shall be kept of all public meetings and shall be made available to the public for inspection and copying.



§ 14-14-110 - Public records.

(a) Except as provided in subsection (b) of this section, all records and other written materials in the possession of a local government shall be available for inspection and copying by any person during normal office hours.

(b) Personal records, medical records, and other records which relate to matters in which the right to individual privacy exceeds the merits of public disclosure shall not be available to the public unless the person they concern requests they be made public.



§ 14-14-111 - Electronic records.

(a) (1) County governments in Arkansas are the repository for vast numbers of public records necessary for the regulation of commerce and vital to the health, safety, and welfare of the citizens of the state.

(2) These records are routinely kept in electronic format by the county officials who are the custodians of the records.

(3) It is the intent of this section to:

(A) Ensure that all public records kept by county officials are under the complete care, custody, and control of the county officials responsible for the records; and

(B) Prevent a computer or software provider doing business with a county from obtaining complete care and control of county records and from becoming the de facto custodian of the records.

(b) As used in this section:

(1) "Administrative rights" means permissions and powers, including without limitation the permissions and powers to access, alter, copy, download, read, record, upload, write, or otherwise manipulate and maintain records kept by a county official;

(2) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means; and

(3) (A) "Public records" means writings, recorded sounds, films, tapes, electronic or computer-based information, or data compilations in any medium required by law to be kept or otherwise kept and that constitute a record of the performance or lack of performance of official functions that are or should be carried out by a public official or employee, a governmental agency, or other agency wholly or partially supported by public funds or expending public funds. All records maintained in county offices or by county employees within the scope of employment are public records.

(B) "Public records" does not mean software acquired by purchase, lease, or license.

(c) (1) A county official required by law to maintain public records and who in the normal performance of official duties chooses to keep and maintain the records in an electronic record retains administrative rights and complete access to all the records.

(2) A contract between a county and an electronic record provider shall include the information under subdivision (c)(1) of this section.



§ 14-14-112 - Bulk copying of public records.

(a) In the absence of an existing agreement or county ordinance, a county official may negotiate with a commercial, nonpress entity regarding a reasonable fee for mass duplication, copying, or bulk electronic access of public records.

(b) A negotiated agreement authorized by this section is not to the exclusion of any right to a public record a person has under this subchapter or § 25-19-109.

(c) As used in this section, "existing agreement" means a contract, custom, practice, or dealings that were in use as of January 1, 2011.



§ 14-14-113 - Review of audit report by quorum court.

(a) Audit reports and accompanying comments and recommendations under § 10-4-418 relating to a county shall be reviewed by the quorum court.

(b) (1) The audit report and accompanying comments and recommendations shall be reviewed at the first regularly scheduled meeting following receipt of the audit report if the audit report is received by the quorum court at least ten (10) days before the regularly scheduled meeting.

(2) If the audit report is received by the quorum court less than ten (10) days before a regularly scheduled meeting, the audit report shall be reviewed at the regularly scheduled meeting falling within the ten-day period or the next regularly scheduled meeting subsequent to the ten-day period.

(c) The appropriate official shall advise the quorum court concerning each finding and recommendation contained in the audit report.

(d) The minutes of the quorum court shall document the review of the findings and recommendations of the appropriate official.



§ 14-14-114 - Allocation of revenue.

A county that contains within its boundary a circuit court composed of both an east and a west judicial district that were created in 1883 shall enact an ordinance to establish that revenues received by the county shall be allocated for the entire county and shall not be divided by the judicial district in which the revenues were collected.






Subchapter 2 - -- Boundaries

§ 14-14-201 - Power to change.

(a) The power to change county boundaries is inherent in the General Assembly, subject to express constitutional restrictions.

(b) (1) No county now established shall be reduced to an area of less than six hundred (600) square miles nor to less than five thousand (5,000) inhabitants; nor shall any new county be established with less than six hundred (600) square miles and five thousand (5,000) inhabitants.

(2) This section shall not apply to the counties of Lafayette, Pope, and Johnson, nor be so construed as to prevent the General Assembly from changing the line between the counties of Pope and Johnson.

(c) No part of a county shall be taken off to form a new county, or a part thereof, without the consent of a majority of voters in the part to be taken off.

(d) In the formation of new counties, no line thereof shall run within ten (10) miles of the county seat of the county proposed to be divided, except the county seat of Lafayette County.

(e) Sebastian County may have two (2) districts and two (2) county seats, at which county, probate, and circuit courts shall be held as may be provided by law, each district paying its own expenses. However, nothing in this section shall be construed as requiring Sebastian County to maintain two (2) districts or two (2) county seats, nor construed as authorizing the establishment of two (2) county quorum courts and two (2) county courts.



§ 14-14-202 - Initiation of alteration.

Alteration of county boundaries may be initiated by the General Assembly or by a petition to the General Assembly by persons whose rights and interests would be affected by the boundary change.



§ 14-14-203 - Petition to General Assembly.

(a) (1) (A) A petition signed by not less than fifteen percent (15%) of the legal voters residing in the areas to be affected by a proposed county boundary change may be submitted to the General Assembly for consideration.

(B) A petition to form a new county shall be preceded by an election on the issue and consent by the majority of the voters in the part proposed to be taken off.

(2) The number of signatures required upon any petition shall be computed pursuant to subdivision (a)(1)(A) of this section as a percentage of the total vote cast for the office of Governor at the preceding general election in the various townships affected by the petition.

(b) All petitions under the provisions of this section shall be published as provided by law.



§ 14-14-204 - Accompanying documentation.

Petitions for the alteration of county boundaries shall be accompanied by the following documentation:

(1) (A) A survey of the proposed boundary alterations, except where common boundaries are being dissolved.

(B) The survey shall be performed by a professional surveyor as defined in § 17-48-101; and

(2) A map drawn to scale of the area affected by the petition.



§ 14-14-205 - Costs.

All costs of petitions, surveys, and mapping shall be borne by the petitioners.



§ 14-14-206 - Apportionment of property and indebtedness.

All property, bonded indebtedness, and outstanding indebtedness of counties affected by a change in boundaries shall be apportioned by the General Assembly.






Subchapter 3 - -- County Seats

§ 14-14-301 - Definition.

(a) A "county seat" shall be defined as the principal site for the conducting of county affairs and maintaining records of the various courts.

(b) Nothing in this section, however, shall be construed as a limitation on a county to maintain several sites throughout the county for the conducting of county affairs.



§ 14-14-302 - Establishment or change.

(a) Unless for the purpose of the temporary location of county seats in the formation of new counties, it shall be unlawful to establish or change any county seat in this state without the consent of a majority of the qualified voters of the county to be affected by the change; nor will a county seat be located until the place at which it is proposed to establish or change any county seat shall be fully designated, with the designation embracing a complete and intelligible description of the proposed locations, together with an abstract of the title thereto, and the terms and conditions upon which it can be purchased or donated by or to the county.

(b) The county court shall not order the election provided in this subchapter unless it shall be satisfied that a good and valid title can and will be made to the proposed new locations or one (1) of them.



§ 14-14-303 - Petition for change.

(a) Whenever fifteen percent (15%) of the legal voters of any county in this state shall join in a petition to the county court of the county for the change or removal of the county seat, the county court shall order an election to be held at the voting places in the county directing that the proposition of the petitioners for the change or removal shall be submitted to the qualified electors.

(b) The number of signatures required upon a petition for change of a county seat shall be computed upon the total vote cast for the Office of Governor at the preceding general election in the county affected by the petition.



§ 14-14-304 - Form of ballots.

The ballots of the voters shall have written or printed upon them the words "FOR CHANGE," or "AGAINST CHANGE," meaning for or against change from the existing county seat location, and the words "FOR ...." (one of the localities allowed by the act to be voted for, naming and describing the place to which the change or removal is proposed).



§ 14-14-305 - Designation of new site.

(a) Where a majority of the qualified voters of the county have voted in favor of the change from the existing location and are in a majority agreement as to the location in cases where more than one (1) location is proposed, the county court shall proceed to carry into effect the will of the majority.

(b) Where a majority agreement is rendered in favor of a change but is not rendered on a specific location, where more than one (1) location is proposed, the court shall immediately order an election to decide which of the two (2) locations receiving the highest number of votes in the initial election on the issue shall be designated as the new site for the county seat.



§ 14-14-306 - Deed to county required.

Before proceeding to carry into effect the will of a majority voting on the issue of changing a county seat, the county court shall require the vendor or donor of the new location to deliver a good and sufficient deed, conveying to the county the land or location so sold or donated in fee simple, without reservation or condition, and also an abstract of the title, papers, deeds, and conveyances, and assurances by or through which the title thereof is derived, who shall file the deed for record in the recorder's office of the county, to be recorded as other title deeds and papers. The place so deeded shall then be the permanent county seat, and the title shall be vested in the county.



§ 14-14-307 - Temporary location of county seat for new county.

(a) The temporary location for the county seat of any new county shall be fixed by the act of the General Assembly authorizing the formation and organization of the new county.

(b) The temporary location shall be considered the permanent and established location unless changed as provided in this subchapter for the change of county seats.



§ 14-14-308 - Emergency temporary location for political subdivisions.

(a) (1) Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of the political subdivisions on the call of the presiding officer or any two (2) members of the governing body. The governing body shall proceed to establish and designate by ordinance, resolution, or other manner alternate or substitute sites or places as the emergency temporary location of government where all, or any part, of the public business may be transacted and conducted during the emergency situation.

(2) The sites or places may be within or without the territorial limits of the political subdivisions and may be within or without this state.

(b) (1) During the period when the public business is being conducted at an emergency temporary location, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise at the location all of the executive, legislative, and judicial powers and functions conferred upon the body and officers by or under the laws of this state.

(2) The powers and functions of the governing body and officers may be exercised without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto. All acts of the body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

(c) "Political subdivisions" shall mean all duly formed and constituted governing bodies created and established under authority of the Arkansas Constitution and laws of this state.






Subchapter 4 - -- Quorum Court Districts

§ 14-14-401 - Establishment -- Townships continued.

(a) Each county of the state shall divide its land area into convenient county quorum court districts in a manner and at times prescribed by the General Assembly.

(b) The county court of each county in this state shall have the authority to divide the county into convenient townships, subdivide those already established and alter township lines.

(c) It shall be the duty of the clerk of the county court to enter on the minutes of the court a description of each township established by the court, containing the name and boundaries of the township and the place appointed for holding elections; and shall also note in the minutes every alteration that is made in any township lines.

(d) The clerk of the county court shall within thirty (30) days after establishing any new township or altering any existing township line, provide the Secretary of State a certified copy of the record made.

(e) If any county clerk in this state has not furnished the Secretary of State with a description of the several townships in the county, it shall be the duty of the county court to direct the clerk of that court to provide the Secretary of State with the description.

(f) Whenever the county court of any county in this state orders the formation of one (1) or more new townships or changes the boundary lines of any of the townships in the county, which formation or change shall require additional township officers, the additional township officer or officers shall be filled in accordance with Arkansas Constitution, Article 7, § 50.



§ 14-14-402 - Number of districts.

The number of convenient quorum court districts to be established in each county shall be determined according to the following population categories: Click here to view image.



§ 14-14-403 - Apportionment of districts.

(a) The county board of election commissioners in each county shall be responsible for the apportionment of the county into quorum court districts. Until otherwise changed in the method set forth in this subchapter, the districts of each county shall consist of the territory of the township established by the county board of election commissioners on or before November 3, 1975, pursuant to the provisions of Acts 1975, No. 128 [repealed]. Thereafter, districts shall be apportioned on or before the first Monday after January 1, 1982, and each ten (10) years thereafter.

(b) All apportionments shall be based on the population of the county as of the last federal decennial census, and the number of districts apportioned shall be equal to the number to which the county is entitled by law.

(c) The provisions of this subchapter shall not be construed to affect the composition of the county committees of the political parties, and the county committee of each political party shall designate the geographic area within the county from which county committeemen shall be selected.



§ 14-14-404 - Federal decennial census data.

The State Board of Apportionment shall provide each of the respective county boards of election commissioners with the appropriate and necessary federal decennial census information, not less than ninety (90) days prior to the date established for apportionment of county quorum court districts.



§ 14-14-405 - Filing and publishing of plan.

(a) Not later than the date set for the apportionment of county quorum court districts, the county board of election commissioners shall file its report with the clerk of the county court, setting forth the district boundaries and the number of inhabitants within them.

(b) Within fifteen (15) days of the filing of an apportionment plan, the clerk of the county court shall cause to be published in a newspaper of general circulation in the county the district boundaries apportioned and the number of inhabitants within them.



§ 14-14-406 - Contest of apportionment.

Original jurisdiction of any suit to contest the apportionment made for county quorum court districts by a county board of election commissioners is vested in the circuit court of the affected county. Any such contest shall be filed with the circuit court within thirty (30) days following the date publication appears in a newspaper of general circulation.



§ 14-14-407 - Certification of plan.

The clerk of the county court, within seven (7) calendar days following the expiration of the time period provided for the filing of contest of an apportionment plan, shall transmit to the Secretary of State a certified copy of the record made of an apportionment plan.






Subchapter 5 - -- Organization Generally

§ 14-14-501 - Body politic and corporate.

A county government is a body politic and corporate created by the General Assembly and subject to its exercise of power. However, county governments shall possess legislative powers not denied by the Arkansas Constitution or by law. As a corporate body, county governments shall have corporate and governmental powers, a corporate name, and perpetual succession subject to limitations imposed by the General Assembly.



§ 14-14-502 - Distribution of powers.

(a) Division. The powers of the county governments of the State of Arkansas shall be divided into three (3) distinct departments, each of them to be confined to a separate body, to wit: Those that are legislative to one, those that are executive to a second, and those that are judicial to a third.

(b) (1) Legislative. All legislative powers of the county governments are vested in the quorum court. The people reserve to themselves the power to propose county legislative measures and to enact or reject them at the polls independent of the quorum court. The people also reserve to themselves the power, at their option, to approve or reject at the polls any entire ordinance enacted by a quorum court.

(2) Executive. (A) The executive divisions of a county government shall consist of:

(i) The county judge, who shall perform the duties of the chief executive officer of the county as provided in Arkansas Constitution, Amendment 55, Section 3, and as implemented in this chapter and who shall preside over the quorum court without a vote but with the power of veto;

(ii) One (1) sheriff, who shall be ex officio collector of taxes, unless otherwise provided by law;

(iii) One (1) assessor;

(iv) One (1) coroner;

(v) One (1) treasurer, who shall be ex officio treasurer of the common school fund of the county;

(vi) One (1) surveyor; and

(vii) One (1) clerk of the circuit court, who shall be ex officio clerk of the county and probate courts and recorder.

(B) There may be elected a county clerk in like manner as a circuit clerk, and in such cases, the county clerk may be ex officio clerk of the probate division of circuit court, if such division exists, of the county until otherwise provided by the General Assembly.

(3) Judicial. The judicial divisions of a county government are vested in the county court, except with respect to those powers formerly vested in the county court which, by the provisions of Arkansas Constitution, Amendment 55, are to be performed by the county judge, and in the respective courts of this state as provided by law.

(c) Limitations. No person or collection of persons being one of these departments, legislative, executive, or judicial, shall exercise any power belonging to either of the others, except in the instances expressly directed or permitted.






Subchapter 6 - -- Alternative Organizations

§ 14-14-601 - Legislative determination -- Purpose.

(a) It is determined by the General Assembly that:

(1) The present structure of county government does not meet the needs of every county in the state;

(2) County government can be made more responsive to the wishes of the people through selected structural changes and consolidation; and

(3) Greater economy, efficiency, and effectiveness in providing governmental services can be achieved through modernization of county government.

(b) It is the purpose of this subchapter to:

(1) Establish the basic procedures for the adoption and implementation of alternative county government organization pursuant to Arkansas Constitution, Amendment 55, § 2, Part (b), which provides: "The quorum court may create, consolidate, separate, revise, or abandon any elective county office or offices except during the term thereof; provided, however, that a majority of those voting on the question at a general election have approved said action;" and

(2) Provide the citizens of each county the opportunity to select the form of county government organization which best serves their needs and desires.



§ 14-14-602 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Create" means to bring into being, to cause to exist, to produce;

(2) "Consolidate" means to unite offices into one (1) office;

(3) "Separate" means to disunite, divide, disconnect, or sever;

(4) "Revise" means to review, reexamine for correction or for the purpose of amending, correcting, rearranging, or otherwise improving; and

(5) "Abandon" means to desert, surrender, forsake, or to give up absolutely.



§ 14-14-603 - Offices included.

(a) Within the purposes of this chapter, the term "elective county office" shall mean any office created under the provisions of Arkansas Constitution, Article 7, §§ 19 and 46, as amended by Amendment 24, § 3.

(b) The elective county offices established by these constitutional provisions are:

(1) One (1) sheriff, who shall be ex officio collector of taxes, unless otherwise provided by law;

(2) One (1) collector of taxes, where established by law;

(3) One (1) assessor;

(4) One (1) coroner;

(5) One (1) treasurer, who shall be ex officio treasurer of the common school fund;

(6) One (1) surveyor;

(7) One (1) clerk of the circuit court, who shall be ex officio clerk of the county and probate courts and recorder, unless otherwise provided by law; and

(8) One (1) county clerk, where established by law.



§ 14-14-604 - Offices excluded.

Offices expressly excluded from the provisions of this subchapter are:

(1) The judge of the county court created pursuant to Arkansas Constitution, Article 7, § 28, such office being an "elective county office" but not deemed separable from the county court which serves as a principal element of county government and constitutional organization;

(2) Justices of the peace who are deemed district offices; and

(3) Constables who are deemed township offices and who are not within the provisions of Arkansas Constitution, Amendment 55, § 2, Part (b).



§ 14-14-605 - Authority to adopt alternative provisions -- Options.

(a) Each county quorum court may adopt, by ordinance, any one (1) or more of the alternative county government organizational provisions established in this subchapter if the electors have approved the adoption of the proposed provisions by majority vote at a general election.

(b) Alternative organizational proposals may include any one (1) or all of the following options. The principal officer of the office to be affected by the alternate organizational proposal shall be:

(1) Elected;

(2) Appointed in a manner prescribed by ordinance;

(3) Appointed by a county government board in a manner prescribed by ordinance;

(4) Selected as provided by ordinance; or

(5) Not included in the proposed alternative county organization as a separate office.



§ 14-14-606 - Analysis of each office required.

(a) All proposals for alternative county government organization adopted by a county quorum court through ordinance for referral to the electors, or an initiative petition referring an alternative organization proposal to the electors, shall be based on a comprehensive analysis of each office or department included in the ordinance or proposal.

(b) The analysis of each office or department shall consist of the following requirements:

(1) A comprehensive analysis of the existing office or department organization included in the proposal and the procedures established for providing governmental services;

(2) A comprehensive comparative analysis of the proposed alternative organization with regard to improved efficiency, effectiveness, responsiveness, and accountability to the people;

(3) The preparation of a proposed plan of organization embodying the selected characteristics to be referred to the electors. The plan shall:

(A) Establish the procedures for the election or appointment of any new officers. However, any appointive officer shall be deemed a part of the executive branch and, as such, shall be appointed by, and be responsible to, the county judge;

(B) Provide for the scheduling of any necessary transfer of powers, records, documents, properties, assets, funds, liabilities, and bonding which result from the changes in a proposed county organization;

(C) Provide for the continuity, where necessary, of existing officers and offices, the abolition of offices or their change from elective to appointive status, and the making of interim and temporary appointments; and

(D) Provide that the plan may be prepared in narrative form but shall be finally embodied in a single or series of ordinances styled in a manner provided by law.



§ 14-14-607 - Initiation and conduct of analysis.

(a) Initiation. Any justice of the peace of each county may propose the initiation of an analysis for alternative county organization through the introduction and passage of an ordinance, or the initiation may be accomplished by an initiative petition of the electors.

(b) Conduct of Analysis. An ordinance adopted for conduct of an analysis of alternative county organizations shall provide for:

(1) The final date of completion of the analysis;

(2) The employment of any staff or other financial support where deemed necessary;

(3) The conduct of the analysis; and

(4) The selection of any one, or any combinations, of the following methods of conduct:

(A) Directly by the county quorum court through the establishment of an office or department;

(B) By interlocal agreement;

(C) By purchasing the analysis services from a private or public vendor; or

(D) By establishing a county board in a manner prescribed by the ordinance.



§ 14-14-608 - Limitations on adoption of alternatives.

(a) Services to be Maintained. A county government serving as a political subdivision of the state for the more convenient administration of justice is compelled by law to provide certain services relating to judicial administration, law enforcement, and other matters. No county ordinance adopted by the electors for the establishment of alternative county organizations shall serve to repeal or diminish any general law of the state directing or requiring a county government or any officer or employee of a county government to carry out any function or provide any service. However, nothing in this section shall be construed to limit or prevent counties from adopting alternative county organizations nor the reassignment of statutorily delegated functions or services where such alternative organization or reassignment shall not alter the obligation of the county to continue providing the services or functions which are or may be established by state law.

(b) Transfer of Duties. To encourage that a minimum level of consistency shall be maintained in county governments throughout the state, the following organizational limitations may apply where any one (1) or all elective county offices are abolished and consolidated. However, nothing in this section shall be construed to limit the consolidation of any nonelected county office or department by two (2) or more adjoining counties through interlocal agreement:

(1) All duties prescribed by law for the clerk of the circuit court may be assigned to a county department of records and court services;

(2) All duties prescribed by law for a county clerk exclusive of county financial management duties may be assigned to a county department of records and court services;

(3) All duties prescribed by law for a county clerk relating to county financial management may be assigned to a county department of financial management;

(4) All duties prescribed by law for the sheriff serving as an officer of the courts and law enforcement may be assigned to a county department of public safety;

(5) All duties prescribed by law for a sheriff serving as the collector of taxes may be assigned to a county department of financial management;

(6) All duties prescribed by law for a collector of taxes may be assigned to a county department of financial management;

(7) All duties prescribed by law for an assessor may be assigned to a county department of records and court services;

(8) All duties prescribed by law for a surveyor may be assigned to a county department of records and court services;

(9) All duties prescribed by law for a coroner may be assigned to a county department of records and court services;

(10) All duties prescribed by law for a treasurer may be assigned to a county department of financial management. However, any plan for alternative county organization adopted by the electors which includes the abolishment of the treasurer as an elective office shall provide in that plan for the establishment of financial controls. The plan of financial controls shall not vest sole financial administration in a single elected official or in a department which is administratively controlled by the elected official.



§ 14-14-609 - Referendum on proposed plan.

(a) All questions on alternative county organization as proposed by ordinance of the county quorum court, or as proposed by initiated petitions filed by electors of the county pursuant to Arkansas Constitution, Amendment 7, shall be submitted to the electors of a county only at the general election following the adoption of the ordinance or filing of the petitions.

(b) (1) Any ordinance or initiative petition submitting an alternative organization proposal to the voters shall be published in a newspaper of general circulation within the county no later than the first day of filing for the preferential primary immediately preceding the general election at which the alternative county government proposal shall be decided.

(2) If approved by a majority of those voting on the question, the proposed plan for alternative county organization shall become effective on January 1 following the general election at which the plan was approved by the electors, or two (2) years following the general election at which the plan was approved by the electors.



§ 14-14-610 - Election results.

(a) An affirmative majority vote by the electors voting on the adoption of an alternative county organization plan shall be deemed the will of the people.

(b) The election of any candidate during the same general election for any office consolidated, abandoned, or established as an appointive office by an adopted plan of alternative county organization shall be considered null and void.



§ 14-14-611 - Appointment of interim officers.

Where a proposed plan approved by the electors for alternative county organization provides for the creation of any elective office by consolidation of two (2) or more offices, the proposed plan shall establish procedures for the appointment of an interim officer, who shall serve in the office so created from the effective date of the plan and until the next general election, or until a successor is elected and qualified. The appointee shall meet all requirements prescribed by law for appointment to an elective office.



§ 14-14-612 - Abandonment of alternative plan.

(a) A county quorum court may abandon any alternative county organization plan, or any part or section thereof, adopted by the electors pursuant to this subchapter, by referral and adoption of a revised organizational plan at a general election. However, no revised alternative county organization plan shall be considered by the electors until four (4) years have elapsed after the date of the referendum at which the original plan was adopted.

(b) Nothing in this section, however, shall be construed as a limitation on a quorum court to submit a proposal to the electors at a general election for multicounty consolidation of an elective office.



§ 14-14-613 - Multicounty consolidations of offices and departments.

Any two (2) or more adjoining counties may consolidate functionally similar county offices or departments, either elective or appointive, pursuant to the provisions of Arkansas Constitution, Amendment 55, § 1, Part (c) and § 2, Part (b).

(1) Consolidation of Elective Offices. (A) Initiation. Proposals for the consolidation of elective county offices may be initiated by the county quorum courts of each affected county by entering into an interlocal agreement and adoption of an ordinance for referral to the electors of each respective county, or by the filing of an initiative petition signed by not less than fifteen percent (15%) of the qualified voters as provided by law.

(B) Plan of Proposed Alternative Organization Required. All proposals for multicounty consolidation of elective offices referred to the electors shall be prepared in the manner prescribed by law for alternative county government organization proposals affecting a single county. Where applicable and possible, multicounty elective office consolidation proposals should be planned, combined, and referred to the electors jointly with proposals referring alternative single county organizations.

(C) Multicounty Consolidation Agreements Required. All interlocal agreements for consolidation of any elective office shall specify the offices to be consolidated, the duties and responsibilities of the consolidated offices, procedures for the selection and reassignment of personnel, procedures for the transfer of powers, records, documents, properties, assets, funds, and liabilities, and for the possible termination of the agreement. The agreement shall also provide for apportionment of the cost of the consolidated office, based on the equalized taxable valuation or the population, or a combination thereof, of the counties involved. The agreement may contain other provisions pertaining to the consolidated office that the participating counties deem necessary or advisable. Each interlocal agreement shall be adopted through ordinance by the quorum court of each county affected prior to submission to the electors.

(D) Referendum on Elective Office Consolidation. The question of multicounty consolidation of elective county offices shall be submitted to the electors in the affected counties at the next general election following the adoption of the agreements by the quorum courts. If approved by a majority of those voting on the question in each county, the proposed consolidation shall become effective on January 1 following the general election at which such consolidation was approved by the electors.

(E) Appointment of Interim Officer. All proposed multicounty consolidation agreements for a county elective office referred to the electors shall establish procedures for the appointment of an interim officer who shall serve in the consolidated office from the effective date of such agreement until the next general election or until his successor is elected and qualified. Such an appointee to an elective office shall meet all requirements prescribed by law for appointment to an office. The appointee to a multicounty elective office shall be deemed to be a district officer and shall be appointed by the Governor.

(F) Precedence of Election. An affirmative majority vote by the electors voting on the issue of multicounty consolidation of elective offices in each respective county shall be deemed the will of the people. The election of a candidate in each respective county for the offices affected by such adopted consolidation proposals shall be considered null and void.

(G) Elections for Multicounty Consolidated Offices. Election for multicounty consolidated offices shall be conducted at the next general election following the establishment of the consolidated office. Elections of persons for consolidated county offices shall be held in the same manner as prescribed for the election of district officers. A candidate for a consolidated county office shall possess the same qualifications for election as required of a candidate for the same office in a single county. The candidate for a consolidated county office receiving a majority of votes cast for the office in the affected counties, taken together, shall be elected. If no candidate receives a majority of votes cast for the office, a runoff election between the two (2) candidates receiving the highest number of votes cast shall be held in the same manner as a runoff election for district officers.

(H) Abandonment of a Multicounty Consolidated Elective Office Plan. A quorum court may abandon any multicounty consolidated elective office plan, or any part or section thereof, adopted by the electors in their respective county by referring the revised plan to the electors at a general election. However, no revised plan for multicounty elective office consolidation shall be considered by the electors until four (4) years have elapsed after the date of the referendum at which the original plan for consolidation was adopted.

(2) Consolidation of Nonelective County Offices or Departments. (A) Authority to Adopt Consolidation Plans. Proposals for multicounty consolidation of nonelective county offices or departments may be introduced and adopted by the quorum court of each respective county by entering into an interlocal agreement by ordinance in each affected county. The consolidation of nonelective county offices or departments need not be referred to the electors for approval. However, any such ordinance shall be subject to the provisions of initiative and referendum in each respective county entering into such agreements.

(B) Multicounty Consolidation Agreements Required. All interlocal agreements for consolidation of nonelective county offices shall conform to the requirements of interlocal agreements prescribed by law.



§ 14-14-614 - Severability of ballot titles.

(a) Ballot Title. (1) Upon receipt of an alternative county organization proposal for either a single county or multicounty which is to be referred to the electors, it shall be the duty of the members of the county board of election commissioners to take due cognizance and to certify the results of the vote cast thereon.

(2) Where the proposed measure is referred through more than one (1) or a series of ordinances, the board shall cause the ballot title of each separate ordinance to be placed on the ballot to be used in the election. The ballot shall state plainly and separately the title of each ordinance referred to the electors.

(b) Severability. If a single ordinance relating to a proposal for alternative county organization is rejected by the electors, the rejection shall not affect any other ordinance so adopted by the electors; or if any provision of an ordinance adopted by the electors for alternative county organization or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the ordinance which can be given effect without the invalid provisions or application. The provisions of any single ordinance and the validity of each voted upon by separate ballot titles are declared to be severable.






Subchapter 7 - -- Service Organizations

§ 14-14-701 - Legislative determination -- Purpose.

(a) It is determined by the General Assembly that:

(1) The present service organization of county government does not meet the needs of every county in this state; and

(2) County governments can be made more responsive to the service needs of the people through the reorganization of county government into departments, boards, and subordinate service districts which are consistent in their organization and assignment of duties, responsibilities, and authorities.

(b) It is therefore the purpose of this subchapter to:

(1) Establish the basic procedures for the establishment of service organizations in county government; and

(2) Establish the authorities and limitations of these service organizations.



§ 14-14-702 - Authority to establish -- Restrictions.

The county quorum court of each county may prescribe, by ordinance, the department, board structure, and organization of their respective county governments and may prescribe the functions of all offices, departments, and boards. However, no ordinance shall be enacted by a quorum court which:

(1) Divests the county court of any of its original jurisdictions granted by the Arkansas Constitution. However, where any county ordinance establishing a department or board and the assignment of functions thereof interferes with the jurisdictions of the county court, it shall be implied that the functions and acts may be performed on order of the county court or proper order of superior courts on appeal;

(2) Alters the organization of elected county officials established by the Arkansas Constitution, except through the provisions of Arkansas Constitution, Amendment 55, § 2, Part (b). However, any function or duty assigned by statute may be reassigned by ordinance; or

(3) Limits any provision of state law directing or requiring a county government or any officer or employee of a county government to carry out any function or provide any service. However, nothing in this section shall be construed to prevent the reassignment of functions or services assigned by statute where Arkansas reassignment does not alter the obligation of the county to continue providing such function or service.



§ 14-14-703 - Office organization of county government.

(a) Unless otherwise provided or permitted by the Arkansas Constitution, county governments shall maintain the following organization of elected county offices:

(1) Office of the County Judge. The judge of the county court serves as the principal executive officer of the county and may establish divisions of his office to carry out any jurisdiction of the county court or duties assigned by county ordinance. No such delegation of administrative functions among departments of the office shall be construed as limiting or delegating any jurisdiction of the county court. Further, the county court may appoint advisory committees to assist in the formulation of policy for any department of the office. However, confirmation by the county quorum court of advisory committees so appointed or the oath of office is not required;

(2) Other Executive Offices of the County. As established by the Arkansas Constitution, the organization of county offices shall include:

(A) The office of treasurer;

(B) The office of county clerk, as may be provided by law;

(C) The office of assessor;

(D) The office of clerk of the circuit court;

(E) The office of sheriff;

(F) The office of collector of taxes, as may be provided by law;

(G) The office of surveyor; and

(H) The office of coroner.

(b) Any executive officer of the county may establish divisions of the office to conduct any function or duty assigned by the Arkansas Constitution or by law.



§ 14-14-704 - Establishment of county departments.

The county quorum court of each county, by ordinance, may establish any number of departments for the conduct of county affairs and may prescribe the functions and duties of each department. This authority of a quorum court to establish county departments shall be conclusive and shall supersede any department organizations established by any elected county officer:

(1) Direction of Departments. All departments established by ordinance of the quorum court shall be under the direction and supervision of the county judge except departments assigned to other elected officers of the county. Departments established and assigned to an elected officer other than the county judge shall be under the direction and supervision of the respective county officer;

(2) Joint Departments. Two (2) or more county governments may provide for the establishment of joint departments for the conduct of county affairs. Joint departments so created shall be established by interlocal agreements. The direction and supervision of joint departments shall be under the combined authorities of the county judge of each respective county in a manner to be prescribed by ordinance;

(3) Employment of Department Administrator. An ordinance establishing a department of county government may provide for the employment of a department administrator; such ordinance may prescribe minimum qualifications for the person so employed as administrator. However, the county judge alone shall employ all county personnel, except employees of other elected county officers. Where a department is established by the quorum court and the responsibility for direction and supervision of the department is assigned to an elected county officer other than the county judge, the elected county officer so designated shall employ all personnel authorized to be employed by the ordinance;

(4) Management Reports. A quorum court may require, by ordinance, reports for any purpose from any elective county office, department, board, or subordinate service district, or any administrator or employee of them.



§ 14-14-705 - County advisory or administrative boards.

A county quorum court, by ordinance, may establish county advisory or administrative boards for the conduct of county affairs.

(1) Advisory Boards. (A) An advisory board may be established to assist a county office, department, or subordinate service district. The advisory board may furnish advice, gather information, make recommendations, and perform other activities as may be prescribed by ordinance. A county advisory board shall not have the power to administer programs or set policy.

(B) All advisory board members shall be appointed by the county judge. Confirmation of advisory board members by a quorum court shall not be required.

(C) An advisory board may contain any number of members as may be provided by the ordinance creating the advisory board.

(D) The term of all advisory board members shall not exceed three (3) years.

(2) Administrative Boards. (A) Administrative boards may be established to exercise administrative powers granted by county ordinance, except that the board may not be authorized to pledge the credit of the county. The administrative board shall be a body politic and corporate, with power to contract and be contracted with and sue and be sued. As to actions of tort, the board shall be considered as an agency of the county government and occupy the same status as a county. No board member shall be liable in court individually for an act performed by him as a board member unless the damages caused thereby were the results of the board member's malicious acts.

(B) No member of any administrative board shall be interested, either directly or indirectly, in any contract made with the administrative board. A violation of subdivision (2)(B) of this section shall be deemed a felony.

(C) An administrative board may be assigned responsibility for a county department or a subordinate service district.

(D) All administrative board members shall be appointed by the county judge. These appointments shall require confirmation by a quorum court.

(E) An administrative board shall contain five (5) members. Provided, a county library board created after August 1, 1997, shall consist of not less than five (5) members nor more than seven (7) members and shall serve until their successors are appointed and qualified.

(F) The term of any administrative board member shall be for a period of five (5) years. However, the initial appointment of any administrative board shall provide for the appointment of one (1) member for a one-year term, one (1) member for a two-year term, one (1) member for a three-year term, one (1) member for a four-year term, and the remaining member or members for a five-year term, thereby providing, except for county library boards with more than five (5) members, for the appointment of one (1) member annually thereafter.

(3) Boards Generally. (A) No board member, either advisory or administrative, shall be appointed for more than two (2) consecutive terms.

(B) All persons appointed to an advisory or administrative board shall be qualified electors of the county. A quorum court may prescribe by ordinance additional qualifications for appointment to county administrative board.

(C) All board members appointed to either an advisory or administrative board shall subscribe to the oath of office within ten (10) days from the date of appointment. Evidence of oath of office shall be filed with the county clerk. Failure to do so shall be deemed to constitute rejection of the office, and the county judge shall appoint a board member to fill the vacancy.

(D) No member of a quorum court shall serve as a member of a county advisory or administrative board.

(E) A person may be removed from a county board for cause by the county judge with confirmation by resolution of the quorum court. Written notification stating the causes for removal shall be provided to the board member prior to the date established for quorum court consideration of removal, and the board member shall be afforded the opportunity to meet with the quorum court in their deliberation of removal.

(F) Appeals from removal of a county board member shall be directed to the circuit court of the respective county within thirty (30) days after the removal is confirmed by the quorum court.



§ 14-14-706 - Register of board appointment.

The clerk of the county court shall maintain a register of county advisory and administrative board appointments established by a county quorum court, including:

(1) The name of the board;

(2) The ordinance reference number establishing the board;

(3) The name of the board member;

(4) The date of appointment; and

(5) The expiration date of the appointments.



§ 14-14-707 - Conduct of affairs of county boards.

(a) Initial Meeting. The time and place for the initial meeting of a county board shall be established by the county judge through written notification of each board member.

(b) Meeting Dates and Notification. All boards shall by rule provide for the date, time, and place of regular monthly meetings or other regularly scheduled meetings. This information shall be filed with the county court, and notification of all meetings shall be conducted as established by law for public meetings.

(c) Special Meetings. Special meetings may be called by two (2) or more board members upon written notification of all members not less than two (2) calendar days prior to the calendar day fixed for the time of the meeting.

(d) Quorum. A majority of board members shall constitute a quorum for the purpose of conducting business and exercising powers and responsibilities. Board action may be taken by a majority vote of those present and voting unless the ordinance creating the board requires otherwise.

(e) Organization and Voting. At its initial meeting of a quorum of members, each county board shall elect one (1) of their members to serve as chairperson of the board for a term of one (1) year. The chairperson shall thereafter preside over the board throughout his term as chairperson. In the absence of the chairperson, a quorum of the board may select one (1) of its members to preside and conduct the affairs of the board.

(f) Minutes. All boards shall provide for the keeping of written minutes which include the final vote on all board actions indicating the vote of each individual member on the question.



§ 14-14-708 - Subordinate service districts generally.

(a) Authority to Establish. Subordinate service districts to provide one (1) or more of the services authorized to be provided by county governments may be established, operated, altered, combined, enlarged, reduced, or abolished by the county quorum court by ordinance.

(b) Area Served. A subordinate service district may include all, or any part, of the jurisdictional areas of county government. Two (2) or more county governments may create a joint subordinate service district by interlocal agreement.

(c) Purposes of District. A subordinate service district is defined as a county service organization established to provide one (1) or more county services or additions to county services and financed from revenues secured from within the designated service area through the levy and collection of service charges. These districts may be created for the following purposes:

(1) Emergency services, including ambulance services, civil defense services, and fire prevention and protection services;

(2) Solid waste services, including recycling services, and solid waste collection and disposal services;

(3) Water, sewer, and other utility services, including sanitary and storm sewers and sewage treatment services, water supply and distribution services, water course, drainage, irrigation, and flood control services;

(4) Transportation services, including roads, bridges, airports and aviation services, ferries, wharves, docks, and other marine services, parking services, and public transportation services.

(d) Financing. Notwithstanding any provisions of law requiring uniform taxation within a county, a quorum court, by ordinance, may establish subordinate service districts and levy service charges to provide and finance any county service or function which a county is otherwise authorized to undertake.



§ 14-14-709 - Establishment of subordinate service districts.

(a) Procedure Generally. A subordinate service district may be established by ordinance of the quorum court in the following manner:

(1) Upon petition to the quorum court by twenty-five percent (25%) of the number of realty owners within the proposed subordinate service district, the owners of twenty-five percent (25%) of the realty in the area of the proposed subordinate service district, and the owners of twenty-five percent (25%) of the assessed value of the realty within the proposed subordinate service district, the quorum court shall set a date for a public hearing and shall give notice of the hearing on the petition to form the proposed subordinate service district. Following the public hearing, the court may either adopt an ordinance creating the subordinate service district or refuse to act further on the matter.

(2) If hearings indicate that a geographic area desires exclusion from the proposed subordinate service district, the quorum court may amend the boundaries of the proposed subordinate service district to exclude the property in that area.

(3) Where an ordinance is adopted establishing a subordinate service district, the quorum court shall, in addition to all other requirements, publish notice of the adoption of the ordinance. The notice shall include a statement setting out the elector's right to protest. If within thirty (30) days of the notice, twenty-five percent (25%) or more of the number of realty owners within the proposed subordinate service district, the owners of twenty-five percent (25%) of the realty in the area of the proposed subordinate service district, and the owners of twenty-five percent (25%) of the assessed value of the realty within the proposed subordinate service district file a written protest, by individual letter or petition, then the ordinance creating the subordinate service district shall be void.

(b) Ordinance Requirements. An ordinance to establish a subordinate service district shall include:

(1) The name of the proposed district;

(2) A map containing the boundaries of the proposed district;

(3) The convenience or necessity of the proposed district;

(4) The services to be provided by the proposed district;

(5) The estimated cost of services to be provided and methods of financing the proposed services. Service charges adopted by a quorum court shall be equally administered on a per capita, per household, per unit of service, or a combination of these methods. Service charges adopted by the court on a per capita or per household method shall be administered equally without regard to an individual or household availing themselves of the service; and

(6) The method for administering the proposed district.

(c) Initiative and Referendum. All provisions of Arkansas Constitution, Amendment 7, shall apply to the establishment of county subordinate service areas.



§ 14-14-710 - Modification or dissolution of subordinate service districts.

(a) Modification. A quorum court may, after adoption of an ordinance, with notice and public hearing:

(1) Increase, decrease, or terminate the type of services that the subordinate service district is authorized to provide unless fifty percent (50%) of the electors residing in the district protest;

(2) Enlarge the district to include adjacent land if fifty percent (50%) or more of the electors residing in the proposed addition do not protest;

(3) Combine the subordinate service district with another subordinate service district unless fifty percent (50%) of the electors in either district protest;

(4) Abolish the subordinate service district unless fifty percent (50%) of the electors in the district protest;

(5) Reduce the area of a district by removing property from the district unless fifty percent (50%) of the electors residing in the territory to be removed from the district protest;

(6) Change the method for administering the subordinate service district unless fifty percent (50%) of the electors in the district protest;

(7) All changes in subordinate service districts may be submitted to the electors of the existing or proposed district, whichever is larger, by initiative or referendum.

(b) Dissolution. As provided in this section, a quorum court may abolish or combine subordinate service districts by ordinance. Dissolution or any combination of service districts shall provide for the following considerations:

(1) The transfer or other disposition of property and other rights, claims, and assets of the district;

(2) The payment of all obligations from the resources of the district;

(3) The payment of all costs of abolishing or combining a district from the resources of the districts involved;

(4) The honoring of any bond, debt, contract, obligation, or cause of action accrued or established under the subordinate district;

(5) The provision for the equitable disposition of the assets of the district, for adequate protection of the legal rights of employees of the district, and for adequate protection of legal rights of creditors; and

(6) The transfer of all property and assets to the jurisdiction of the county court.



§ 14-14-711 - Administration of subordinate service districts.

(a) Generally. A subordinate service district may be administered directly as a part of the office of the county judge, as a part of a department with or without an advisory or administrative board, or as a separate department with or without an advisory or administrative board;

(b) Budget. The budget for each subordinate service district shall be appropriated as other funds of the county;

(c) Tax Lists. Upon request, the county assessor shall provide the quorum court with the assessed or taxable value of all property in a proposed established subordinate service district and a list of property owners and residential structures based on the last completed assessment roll of the county;

(d) Service Charges. (1) Service charges for subordinate service districts shall be entered on tax notices and are to be collected with the real and personal property taxes of the county. No collector of taxes shall accept payment of any property taxes where such taxpayer has been billed for services authorized by a subordinate service district unless the service charge is also receipted. If a property owner fails to pay the service charge, it shall become a lien on the property.

(2) A subordinate service district may choose to forgo county collection of its annual service charges and instead collect its service charges on a suitable periodic basis if the subordinate service district provides its own billing and collection service.

(e) Use of Funds. Funds raised through service charges for a subordinate service district may be used only for subordinate service district purposes. These public funds shall be maintained in the county treasury and accounted for as an enterprise fund. Disbursements of all subordinate service district funds shall be made only upon voucher or claim presented to and approved by the county judge, acting in his capacity as the chief executive officer of the county, unless otherwise provided by ordinance establishing the district.



§ 14-14-712 - Reorganization of existing county boards and commissions.

(a) All laws providing for the organization, jurisdiction, and operation of county boards and commissions, except the laws relating to county hospital boards of governors and except laws relating to county nursing home boards, shall be given the status of county ordinance until June 30, 1978. These organizations shall continue to function under those respective laws until reorganized by county ordinance. The organizations subject to reorganization by county ordinance are, but are not limited to, the following:

(1) County library boards;

(2) County planning boards;

(3) County park commissions;

(4) County welfare boards.

(b) Advisory board members appointed as a result of a reorganizational ordinance shall have a term of appointment as specified in this subchapter.

(c) Ordinances enacted by a county quorum court for the reorganization of county government into county departments, with or without advisory or administrative boards or subordinate service districts, may be adopted in a single reading of the court.






Subchapter 8 - -- Legislative Powers

§ 14-14-801 - Powers generally.

(a) As provided by Arkansas Constitution, Amendment 55, § 1, Part (a), a county government, acting through its county quorum court, may exercise local legislative authority not expressly prohibited by the Arkansas Constitution or by law for the affairs of the county.

(b) These powers include, but are not limited to, the power to:

(1) Levy taxes in a manner prescribed by law;

(2) Appropriate public funds for the expenses of the county in a manner prescribed by ordinance;

(3) Preserve peace and order and secure freedom from dangerous or noxious activities. However, no act may be declared a felony;

(4) For any public purpose, contract or join with any other county, with any political subdivision, or with the federal government;

(5) Create, consolidate, separate, revise, or abandon any elected office, except during the term thereof, if a majority of those voting on the question at a general election have approved the action;

(6) Fix the number and compensation of deputies and county employees;

(7) Fix the compensation of each county officer within a minimum and maximum to be determined by law;

(8) Fill vacancies in elected county offices;

(9) Have the power to override the veto of the county judge by a vote of three-fifths (3/5) of the total membership of the quorum court;

(10) Provide for any service or performance of any function relating to county affairs;

(11) Impose a special assessment reasonably related to the cost of any special service or special benefit provided by county government or impose a fee for the provisions of a service;

(12) Provide for its own organization and management of its affairs; and

(13) Exercise other powers, not inconsistent with law, necessary for effective administration of authorized services and functions.



§ 14-14-802 - Providing of services generally.

(a) A county government, acting through the county quorum court, shall provide, through ordinance, for the following necessary services for its citizens:

(1) The administration of justice through the several courts of record of the county;

(2) Law enforcement protection services and the custody of persons accused or convicted of crimes;

(3) Real and personal property tax administration, including assessments, collection, and custody of tax proceeds;

(4) Court and public records management, as provided by law, including registration, recording, and custody of public records; and

(5) All other services prescribed by state law for performance by each of the elected county officers or departments of county government.

(b) (1) A county government, acting through the quorum court, may provide through ordinance for the establishment of any service or performance of any function not expressly prohibited by the Arkansas Constitution or by law.

(2) These legislative services and functions include, but are not limited to, the following services and facilities:

(A) Agricultural services, including:

(i) Extension services, including agricultural, home economic, and community development;

(ii) Fairs and livestock shows and sales services;

(iii) Livestock inspection and protection services;

(iv) Market and marketing services;

(v) Rodent, predator, and vertebrate control services; and

(vi) Weed and insect control services;

(B) Community and rural development services, including:

(i) Economic development services;

(ii) Housing services;

(iii) Open spaces;

(iv) Planning, zoning, and subdivision control services;

(v) Urban and rural development, rehabilitation, and redevelopment services; and

(vi) Watercourse, drainage, irrigation, and flood control services;

(C) Community services, including:

(i) Animal control services;

(ii) Cemetery, burial, and memorial services;

(iii) Consumer education and protection services;

(iv) Exhibition and show services;

(v) Libraries, museums, civic center auditoriums, and historical, cultural, or natural site services;

(vi) Park and recreation services; and

(vii) Public camping services;

(D) Emergency services, including:

(i) Ambulance services;

(ii) Civil defense services;

(iii) Fire prevention and protection services; and

(iv) Juvenile attention services;

(E) Human services, including:

(i) Air and water pollution control services;

(ii) Child care, youth, and senior citizen services;

(iii) Public health and hospital services;

(iv) Public nursing and extended care services; and

(v) Social and rehabilitative services;

(F) Solid waste services, including:

(i) Recycling services; and

(ii) Solid waste collection and disposal services;

(G) Transportation services, including:

(i) Roads, bridges, airports, and aviation services;

(ii) Ferries, wharves, docks, and other marine services;

(iii) Parking services; and

(iv) Public transportation services;

(H) Water, sewer, and other utility services, including:

(i) Sanitary and storm sewers and sewage treatment services; and

(ii) Water supply and distribution services;

(I) Other services related to county affairs.



§ 14-14-803 - Providing of facilities.

The power of county government to provide services includes the power to provide necessary and convenient facilities to support the services.



§ 14-14-804 - Regulatory powers.

The power of a county government to provide services includes the power to exercise regulatory powers in conjunction with the services.



§ 14-14-805 - Powers denied.

Each county quorum court in the State of Arkansas exercising local legislative authority is prohibited the exercise of the following:

(1) Any legislative act that applies to or affects any private or civil relationship, except as an incident to the exercise of local legislative authority;

(2) Any legislative act that applies to or affects the provision of collective bargaining, retirement, workers' compensation, or unemployment compensation. However, subject to the limitations imposed by the Arkansas Constitution and state law regarding these subject areas, a quorum court may exercise any legislative authority with regard to employee policy and practices of a general nature, including, but not limited to, establishment of general vacation and sick leave policies, general office hour policies, general policies with reference to nepotism, or general policies to be applicable in the hiring of county employees. Legislation promulgated by a quorum court dealing with matters of employee policy and practices shall be applicable only to employees of the county and shall not apply to the elected county officers of the county. Legislation applying to employee policy practices shall be only of a general nature and shall be uniform in application to all employees of the county. The day-to-day administrative responsibility of each county office shall continue to rest within the discretion of the elected county officials;

(3) Any legislative act that applies to or affects the public school system, except that a county government may impose an assessment, where established by the General Assembly, reasonably related to the cost of any service or specific benefit provided by county government and shall exercise any legislative authority which it is required by law to exercise regarding the public school system;

(4) Any legislative act which prohibits the grant or denial of a certificate of public convenience and necessity;

(5) Any legislative act that establishes a rate or price otherwise determined by a state agency;

(6) Any legislative act that defines as an offense conduct made criminal by state law, that defines an offense as a felony, or that fixes the penalty or sentence for a misdemeanor in excess of a fine of five hundred dollars ($500) for any one (1) specified offense or violation, or double that sum for repetition of the offense or violation. If an act prohibited or rendered unlawful is, in its nature, continuous in respect to time, the fine or penalty for allowing the continuance thereof, in violation of the ordinance, shall not exceed two hundred fifty dollars ($250) for each day that it may be unlawfully continued;

(7) Any legislative act that applies to or affects the standards of professional or occupational competence as prerequisites to the carrying on of a profession or occupation;

(8) Any legislative act of attainder, ex post facto law, or law impairing the obligations of contract shall not be enacted, and no conviction shall work corruption of blood or forfeiture of estate;

(9) Any legislative act which grants to any citizen or class of citizens privileges or immunities which upon the terms shall not equally belong to all citizens;

(10) Any legislative act which denies the individual right of property without just compensation;

(11) Any legislative act which lends the credit of the county for any purpose whatsoever or upon any interest-bearing evidence of indebtedness, except bonds as may be provided for by the Arkansas Constitution. This subdivision does not apply to revenue bonds which are deemed not to be a general obligation of the county;

(12) Any legislative act that conflicts with the exercise by municipalities of any expressed, implied, or essential powers of municipal government;

(13) Any legislative act contrary to the general laws of the state.



§ 14-14-806 - Powers requiring state delegation.

Each county quorum court in the State of Arkansas exercising local legislative authority is prohibited the exercise of the following powers, unless the power is specifically delegated by the General Assembly:

(1) The legislative power to authorize a tax on income or the sale of goods or services. This subdivision shall not be construed to limit the authority of county government to levy any other tax or establish the rate of any other tax which is not inconsistent with the Arkansas Constitution or law;

(2) The legislative power to regulate private activities beyond its geographic limits;

(3) The legislative power to impose a duty on or regulate another unit of local government. However, nothing in this limitation shall affect the right of a county to enter into and enforce an agreement of intergovernmental cooperation;

(4) The legislative power to regulate any form of gambling, lotteries, or gift enterprises.



§ 14-14-807 - Restrictive provisions.

A county exercising local legislative power is subject to the following provisions. These provisions are a prohibition on the legislative power of a county acting other than as provided:

(1) All state laws providing for the corporation or disincorporation of cities and towns; for the annexation, disannexation, or exclusion of territory from a city or town; and for the creation, abandonment, or boundary alteration of counties;

(2) All state laws establishing legislative procedures or requirements for county government;

(3) All laws requiring elections;

(4) All laws which regulate planning or zoning. However, a county quorum court, in the exercise of its local legislative power, may either accept, modify, or reject recommendations of the county planning board. Modifications of the recommendations shall be made by the procedures provided in § 14-17-201 et seq. The quorum court is empowered to initiate its own planning and zoning laws;

(5) All laws directing or requiring a county government, or any officer or employee of a county government, to carry out any function or provide any service. However, nothing in this subdivision shall be construed to prevent counties from abolishing or consolidating an office under the provisions of Arkansas Constitution, Amendment 55, § 2, Part (b), nor the reassignment of statutory delegated functions or services which such reassignment is permitted by law if the abolition, consolidation, or reassignment shall not alter the obligation of the county to continue providing the services previously provided by the abolished or consolidated office;

(6) All laws regulating finance or borrowing procedures and powers of local government;

(7) All laws governing eminent domain;

(8) All laws governing public information and open meetings; and

(9) All laws governing the vacation of roads, streets, or alleys.



§ 14-14-808 - Consistency with state regulations required.

(a) A county government exercising local legislative authority is prohibited the exercise of any power in any manner inconsistent with state law or administrative regulation in any area affirmatively subjected by law to state regulation or control.

(b) The exercise of legislative authority is inconsistent with state law or regulation if it establishes standards or requirements which are lower or less stringent than those imposed by state law or regulation.

(c) An area is affirmatively subjected to state control if a state agency or officer is directed to establish administrative rules and regulations governing the matter or if enforcement of standards or requirements established by statute is vested in a state officer or agency.



§ 14-14-809 - Concurrent powers.

(a) If a county government is authorized to regulate an area which the state by statute or administrative regulation also regulates, the local government may regulate the area only by enacting ordinances which are consistent with state law or administrative regulation.

(b) If state statute or administrative regulation prescribes a single standard of conduct, an ordinance is consistent if it is identical to the state statute or administrative regulation.

(c) If state statute or administrative regulation prescribes a minimal standard of conduct, an ordinance is consistent if it establishes a standard which is the same as, or higher or more stringent than the state standard.

(d) A county government may adopt ordinances which incorporate by reference state statutes and administrative regulations in areas in which a local government is authorized to act.



§ 14-14-810 - Improvements to roadways serving private property.

(a) (1) In the passage of this section, the General Assembly is cognizant of the responsibilities of the county judge and of the county quorum court with respect to the establishment and operation of public roads and for the construction, maintenance, repair, and upkeep of county roads. The General Assembly is also mindful of the importance of providing reasonable access to the public roads system for the procurement of emergency medical services; the education of school-age children transported by school buses; the obtaining of mail and the goods of commerce; the marketing of the agricultural, livestock, and poultry products produced on Arkansas farms; and access to numerous other services essential to the health, safety, and welfare of thousands of rural families in this state.

(2) (A) It is, therefore, the purpose and intent of this section to authorize the quorum courts of counties having a population of no less than seven thousand (7,000) nor more than seven thousand five hundred (7,500), according to the 1980 Federal Decennial Census, to enact ordinances authorizing the county judge to provide for the use of county road machinery and equipment, materials, supplies, and labor to make improvements to the roadways serving private property that are deemed essential, under standards and procedures established by the court, to provide access to the public roads of the county in cases of bad weather or the occurrence of other events which may impair citizens of this state from obtaining reasonable and necessary access to the public roads of this state.

(B) (i) The ordinance enacted by the quorum court shall prescribe the conditions, circumstances, and limitations under which the county judge is authorized to make improvements or to perform work upon roads used for access from private property to the public roads.

(ii) In addition, the court may request the county judge to file reports from time to time, outlining the work performed in providing access of private property to the public roads, in such detail and at such frequencies as may be requested by the court.

(b) (1) All work performed by the county judge on improvements necessary to make private property accessible to the public roads, as authorized in this section, and which is performed in compliance with the ordinance adopted by the county quorum court authorizing the work, shall be deemed to be public work for which public funds may be expended.

(2) All expenditures of county funds made by the county judge in compliance with this section are determined to be for a public purpose, as defined in this section.



§ 14-14-811 - Salary of county judge and emergency management personnel.

(a) The quorum court of each county is authorized to pay a portion of the salary and related matching benefits of the county judge from the county road fund and the county solid waste fund.

(b) (1) The portion of the county judge's salary paid from the county road fund shall not exceed fifty percent (50%); and

(2) The portion paid from the county solid waste fund shall not exceed thirty-four percent (34%).

(c) However, the portion to be paid from the county general fund shall be at least one-third (1/3) of the total salary and matching benefits.

(d) (1) At the discretion of the county judge, a county may pay a portion of the salary and related matching benefits of personnel of the local emergency management jurisdiction from the county road fund.

(2) The portion paid from the county road fund shall not exceed fifty percent (50%).



§ 14-14-812 - Cemetery access roads.

(a) A "cemetery", as used in this section, means any burying place for the dead, a burial plot, a graveyard, or any land, public or private, dedicated and used for the interment of human remains which includes at least six (6) grave markers.

(b) (1) The county judges of the several county governments in Arkansas shall be authorized to improve and maintain any roads across public or private lands used or to be used for access to a cemetery.

(2) The cemetery access roads shall be constructed to a standard and nature to permit their use by automobiles.



§ 14-14-813 - Authority to regulate unsanitary conditions.

(a) To the extent that it is not inconsistent with the powers exercised by incorporated towns and cities of the first class and cities of the second class under § 14-54-901 et seq., counties are empowered to order the owner of real property within the county to:

(1) Abate, remove, or eliminate garbage, rubbish, and junk as defined in § 27-74-402, and other unsightly and unsanitary articles upon property situated in the county; and

(2) Abate, eliminate, or remove stagnant pools of water or any other unsanitary thing, place, or condition that might become a breeding place for mosquitoes and germs harmful to the health of the community.

(b) A copy of the order issued under subsection (a) of this section shall be:

(1) Posted upon the property; and

(2) (A) Mailed to the last known address of the property owner by the county clerk or other person designated by the quorum court; or

(B) Published in accordance with § 14-14-104 if there is no last known address for the property owner.

(c) (1) If the property owner has not complied with the order within thirty (30) days after notice is given in accordance with subsection (b) of this section, the county may:

(A) (i) Take any necessary corrective actions, including repairs, to bring the property into compliance with the order; or

(ii) Remove or raze any structure ordered by the county to be removed or razed; and

(B) Charge the cost of any actions under subdivision (c)(1)(A) of this section to the owner of the real property.

(2) The county shall have a lien against the property for any unpaid cost incurred under subdivision (c)(1) of this section in addition to interest at the maximum legal rate.

(d) In all successful suits brought to enforce liens granted under this section, the county shall be reimbursed its costs, including title search fees and a reasonable attorney's fee.

(e) This section does not apply to:

(1) Land valued as agricultural property that is being farmed or otherwise used for agricultural purposes; or

(2) A parcel of land larger than ten (10) acres if the unsanitary condition on the parcel is not visible from a public road or highway.



§ 14-14-814 - Authority to regulate private communities.

Upon the written request of a property owners' association of a private community which has a population at least equal to that prescribed for cities of the second class and which is located outside the boundaries of a municipality, a county may by ordinance regulate the health, safety, and welfare of the citizens of the private community within all or any part of the area included in the private community.






Subchapter 9 - -- Legislative Procedures

§ 14-14-901 - Legislative authority.

The legislative power of county government is vested in the quorum court of each county of the state, subject to the limitations imposed by the Arkansas Constitution and by state law.



§ 14-14-902 - Quorum court administration.

(a) Secretariat. (1) The secretariat of the county quorum court shall be the clerk of the county court of each county unless otherwise provided by county ordinance.

(2) Alternative Designation. A quorum court, by ordinance, may provide for the establishment of minimum qualifications and an appropriation for the employment of a secretariat of the court. The employee so designated shall be a staff member of the county clerk or the county judge as may be specified by the ordinance. Where the separate position of secretariat is created by ordinance, all legislative duties prescribed in this chapter for a county clerk shall thereafter become the duties of the secretariat.

(3) Duties of the County Clerk. Unless otherwise provided for by county ordinance, the clerk or the deputy clerk shall:

(A) Attend all regular and special meetings of the court;

(B) Perform all administrative and recordkeeping duties prescribed in this chapter; and

(C) Perform all other duties as may be required by the quorum court through county ordinance.

(b) Counsel. (1) Legal Counsel. The prosecuting attorney or his deputy serving each county shall serve as legal counsel of the quorum court unless otherwise provided by county ordinance.

(2) Alternative Designation of Legal Counsel. A quorum court may, by ordinance, provide for the appropriation of county funds for the employment of legal counsel to serve the court.

(3) Duties of Legal Counsel. The legal counsel of a quorum court shall:

(A) Attend all regular and special meetings of the court;

(B) Perform all duties prescribed in this chapter; and

(C) Perform all other duties as may be required by a quorum court.

(c) Other Administrative Services. A quorum court may authorize and provide through ordinance, for the employment of any additional staff or the purchase of technical services in support of legislative affairs.



§ 14-14-903 - Record of proceedings.

(a) Minutes. The quorum court of each county shall provide for the keeping of written minutes which include the final vote on each ordinance or resolution indicating the vote of each individual member on the question.

(b) County Ordinance and Resolution Register. (1) There shall be maintained by each quorum court a county ordinance and resolution register for all ordinances, resolutions, and amendments to each, adopted and approved by the court.

(2) (A) Entries in this register shall be sequentially numbered in the order adopted and approved and shall be further designated by the year of adoption and approval.

(B) A separate sequential numbering system shall be maintained for both ordinances and resolutions.

(3) The register number shall be the official reference number designating an enactment.

(4) The register shall be maintained as a permanent record of the court and shall contain, in addition to the sequential register number, the following items of information:

(A) An index number which shall be the originating legislative agenda number of the enactment;

(B) The comprehensive title of the enactment;

(C) The type of ordinance or amendment: general, emergency, appropriation, initiative, or referendum;

(D) The date adopted by the quorum court;

(E) The date approved by the county judge, date of veto override, or date enacted by the electors;

(F) The effective date of the enactment;

(G) The expiration date of the enactment; and

(H) A recording index number designating the location of the enactments.

(c) Permanent Record of Ordinances and Resolutions. (1) (A) There shall be maintained a permanent record of all ordinances and resolutions in which each enactment is entered in full after passage and approval, except when a code or budget is adopted by reference.

(B) When a code or budget is adopted by reference, the date and source of the code shall be entered.

(2) (A) The permanent record shall be so indexed to provide for efficient identification, location, and retrieval of all ordinances and resolutions by subject, register number, and date enacted.

(B) The permanent record indexing may be by book and page.

(d) Codification of Ordinances. No later than 1980 and at five-year intervals thereafter, all county ordinances enacted in each of the several counties shall be compiled into a uniform code and published.



§ 14-14-904 - Procedures generally.

(a) Time and Place of Quorum Court Assembly. (1) (A) (i) The justices of the peace elected in each county shall assemble and organize as a county quorum court body on a date chosen by the county judge and held within five (5) days, excepting holidays, after the beginning of the justices' term in office.

(ii) If the first meeting is not held on the quorum court's established regular meeting day, the quorum court may declare the first meeting to be in lieu of the established January meeting.

(B) (i) Thereafter, the justices shall assemble each calendar month in their respective counties to perform the duties of a quorum court, except that more frequent meetings may be required by ordinance.

(ii) (a) The time and place of the initial assembly of justices shall be designated by written notice of the county judge.

(b) Thereafter, the justices shall meet as a quorum court at a regular time and place established by ordinance.

(2) By declaration of emergency or determination that an emergency exists and the safety of the general public is at risk, the county judge may change the date, place, or time of the regular meeting of the quorum court upon twenty-four-hour notice.

(b) Levy of Taxes and Making of Appropriations. (1) (A) (i) The quorum court at its regular meeting in November of each year shall levy the county taxes, municipal taxes, and school taxes for the current year.

(ii) Before the end of each fiscal year, the quorum court shall make appropriations for the expenses of county government for the following year.

(B) The Director of the Assessment Coordination Department may authorize an extension of up to sixty (60) days of the date for levy of taxes upon application by the county judge and county clerk of any county for good cause shown resulting from reappraisal or rollback of taxes.

(2) Nothing in this subsection shall prohibit the quorum court from making appropriation amendments at any time during the current fiscal year.

(3) If the levy of taxes is repealed by referendum, the county may adopt a new ordinance levying taxes within thirty (30) days after the referendum vote is certified.

(4) If a county court determines that the levy of taxes by the quorum court is incorrect due to clerical errors, scrivener's errors, or failure of a taxing entity to report the correct millage rate to the quorum court, the county court shall issue an order directing the county clerk to correct the error in order to correct the millage levy.

(5) If a determination is made under this subchapter or § 26-80-101 et seq. that the taxes levied by the quorum court are out of compliance with Arkansas Constitution, Article 14, § 3, as amended by Arkansas Constitution, Amendments 11, 40, and 74, then upon notice from the Director of the Department of Education, the county court shall immediately issue an order directing the county clerk to change the millage levy to bring the taxes levied into compliance with Arkansas Constitution, Article 14, § 3, as amended by Arkansas Constitution, Amendments 11, 40, and 74.

(c) Special Meetings of Quorum Court. The county judge or a majority of the elected justices may call a special meeting of the quorum court upon at least twenty-four (24) hours' notice in such manner as may be prescribed by local ordinance. In the absence of procedural rules, the county judge or a majority of the elected justices may call a special meeting of the quorum court upon written notification of all members not less than two (2) calendar days prior to the calendar day fixed for the time of the meeting. The notice of special meeting shall specify the subjects, date, time, and designated location of the special meeting.

(d) Presiding Officer. The county judge shall preside over the quorum court without a vote but with the power of veto. In the absence of the county judge, a quorum of the justices by majority vote shall elect one (1) of their number to preside but without the power to veto. The presiding officer shall appoint all regular and special committees of a quorum court, subject to any procedural rules that may be adopted by ordinance.

(e) Procedural Rules and Attendance at Meetings. Except as otherwise provided by law, the quorum court of each county shall determine its rules of procedure and may compel the attendance of absent members in such manner and under such penalties as may be prescribed by ordinance.

(f) Quorum. A majority of the whole number of justices composing a quorum court shall constitute a quorum and is necessary to conduct any legislative affairs of the county.

(g) Legislative Affairs. All legislative affairs of a quorum court shall be conducted through the passage of ordinances, resolutions, or motions.

(h) Majority Vote Required. All legislative actions of a quorum court, excluding the adoption of a motion, shall require a majority vote of the whole number of justices composing a quorum court unless otherwise provided by the Arkansas Constitution or by law. A motion shall require a majority vote of the whole number of justices composing a quorum for passage.

(i) County Ordinance. A county ordinance is defined as an enactment of compulsory law for a quorum court that defines and establishes the permanent or temporary organization and system of principles of a county government for the control and conduct of county affairs.

(j) County Resolution. A county resolution is defined as the adoption of a formal statement of policy by a quorum court, the subject matter of which would not properly constitute an ordinance. A resolution may be used whenever the quorum court wishes merely to express an opinion as to some matter of county affairs, and a resolution shall not serve to compel any executive action.

(k) Motion. A motion is defined as a proposal to take certain action or an expression of views held by the quorum court body. As such, a motion is merely a parliamentary procedure that precedes the adoption of resolutions or ordinances. Motions shall not serve to compel any executive action unless such action is provided for by a previously adopted ordinance or state law.

(l) Ordinances. Ordinances may be amended and repealed only by ordinances.

(m) Resolutions. Resolutions may be amended and repealed only by resolutions.

(n) Initiative and Referendum. All ordinances shall be subject to initiative and referendum as provided for through Arkansas Constitution, Amendment 7.



§ 14-14-905 - Adoption and amendment of ordinances generally.

(a) Introduction of Ordinances and Amendments to Existing Ordinances. A county ordinance or amendment to an ordinance may be introduced only by a justice of the peace of the county or through the provisions of initiative and referendum pursuant to Arkansas Constitution, Amendment 7.

(b) Style Requirements. (1) Generally. (A) No ordinance or amendment to an existing ordinance passed by a county quorum court shall contain more than one (1) comprehensive topic and shall be styled "Be It Enacted by the Quorum Court of the County of .........., State of Arkansas; an Ordinance to be Entitled:".

(B) Each ordinance shall contain this comprehensive title, and the body of the ordinance shall be divided into articles, sequentially numbered, each expressing a single general topic related to the single comprehensive topic.

(2) Amendment to Existing Ordinances. No county ordinance shall be revised or amended, or the provisions thereof extended or conferred, by reference to its title only, but so much thereof as is revised, amended, extended, or conferred shall be reenacted and published at length.

(c) Passage. (1) (A) On the passage of every ordinance or amendment to an existing ordinance, the yeas and nays shall be called and recorded.

(B) A concurrence by a majority of the whole number of members elected to the quorum court shall be required to pass any ordinance or amendment.

(2) (A) All ordinances or amendments to existing ordinances of a general or permanent nature shall be fully and distinctly read on three (3) different days unless two-thirds (2/3) of the members composing the court shall dispense with the rule.

(B) This subdivision (c)(2) shall not serve to:

(i) Require a vote after each individual reading, but a vote only after the third and final reading;

(ii) Require the ordinance or amendment to be read in its entirety on the first, second, or third reading; or

(C) Restrict the passage of emergency, appropriation, initiative, or referendum measures in a single meeting as provided by law.

(d) Approval and Publication. (1) (A) Upon passage, all ordinances or amendments shall be approved by the county judge within seven (7) days unless vetoed and shall become law without his or her signature if not signed within seven (7) days.

(B) The ordinances or amendments shall then be published by the county clerk as prescribed by law.

(2) (A) Approval by the county judge shall be demonstrated by affixing his or her signature and his or her notation of the date signed on the face of an original copy of the proposed ordinance.

(B) This approval and authentication shall apply to all ordinances or amendments to existing ordinances unless the power of veto is invoked.

(e) Effective Date. (1) No ordinance or amendment to an existing ordinance other than an emergency ordinance or appropriation ordinance shall be effective until thirty (30) calendar days after publication has appeared.

(2) An ordinance or amendment to an existing ordinance may provide for a delayed effective date or may provide for the ordinance or amendment to an existing ordinance to become effective upon the fulfillment of an indicated contingency.

(f) Reference to Electors. (1) Generally. (A) (i) At the time of or within thirty (30) days of adoption and prior to the effective date of an ordinance, a quorum court may refer the ordinance to the electors for their acceptance or rejection.

(ii) The referral shall be in the form of a resolution and shall require a three-fifths (3/5) affirmative vote of the whole number of justices constituting a quorum court.

(B) This action by a court shall not be subject to veto and shall constitute a referendum measure.

(2) Manner and Procedure. (A) Any ordinance enacted by the governing body of any county in the state may be referred to a vote of the electors of the county for approval or rejection in the manner and procedure prescribed in Arkansas Constitution, Amendment 7, and laws enacted pursuant thereto, for exercising the local initiative and referendum.

(B) The manner and procedure prescribed therein shall be the exclusive method of exercising the initiative and referendum regarding these local measures.



§ 14-14-906 - Penalties for violation of ordinances.

(a) Authority to Establish. (1) (A) A county quorum court may fix penalties for the violation of any ordinance, and these penalties may be enforced by the imposition of fines, forfeitures, and penalties on any person offending against or violating the ordinance.

(B) The fine, forfeiture, or penalty shall be prescribed in each particular ordinance or in an ordinance prescribing fines, forfeitures, and penalties in general.

(2) (A) A quorum court shall have power to provide, by ordinance, for the prosecution, recovery, and collection of the fines, forfeitures, and penalties.

(B) (i) A quorum court shall not have the power to define an offense as a felony or to impose any fine or penalty in excess of one thousand dollars ($1,000) for any one (1) specified offense or violation, or double that sum for each repetition of the offense or violation.

(ii) If an act prohibited or rendered unlawful is, in its nature, continuous in respect to time, the fine or penalty for allowing the continuance thereof, in violation of the ordinance, shall not exceed five hundred dollars ($500) for each day that it may be unlawfully continued.

(b) Disposition. All fines and penalties imposed for violation of any county ordinance shall be paid into the county general fund.



§ 14-14-907 - Appropriation ordinances.

(a) (1) Generally. An appropriation ordinance or amendment to an appropriation ordinance is defined as a measure by which the county quorum court designates a particular fund, or sets apart a specific portion of county revenue in the treasury, to be applied to some general object of expenditure or to some individual purchase or expense of the county.

(2) An appropriation ordinance or amendment to an existing appropriation ordinance may be introduced in the manner provided by law for the introduction of ordinances.

(3) Appropriation measures enacted by a quorum court shall include the following categories of financial management:

(A) The levy of taxes and special property tax assessments as provided by law;

(B) The enactment of specific appropriations by which a specified sum has been set apart in the treasury and devoted to the payment of a particular demand. Specific appropriations may be enacted through the adoption of an annual budget, a statement of estimated receipts and expenditures, in a manner prescribed by law.

(b) Adoption and Amendment by Reference. Any quorum court may adopt, amend, or repeal an appropriation ordinance which incorporates by reference the provisions of any county budget or portion of a county budget, or any amendment thereof, properly identified as to date and source, without setting forth the provisions of the adopted budget in full. At least one (1) copy of a budget, portion, or amendment which is incorporated or adopted by reference shall be filed in the office of the county clerk and there kept available for public use, inspection, and examination.

(c) Designation. All appropriation ordinances or an amendment to an appropriation ordinance shall be designated "appropriation ordinance."

(d) Readings and Publication. An appropriation ordinance may be enacted without separate readings or publication prior to passage. However, publication shall be initiated within two (2) calendar days, excepting holidays, after approval of the measure by the county judge.

(e) Voting Requirements. The passage of appropriation ordinances or amendments to existing appropriation ordinances enacted without separate readings shall require a two-thirds (2/3) vote of the whole number of justices comprising a quorum court. On the passage of every appropriations measure, the yeas and nays shall be called and recorded in the minutes of the meeting.

(f) Effective Date. An appropriation measure is effective immediately upon passage by the quorum court and approval by the county judge.



§ 14-14-908 - Emergency ordinances or amendments.

(a) Generally. An emergency ordinance or emergency amendments to existing ordinances may be introduced in the manner provided by law for the introduction of ordinances. An emergency ordinance may be enacted only to meet public emergencies affecting life, health, safety, or the property of people.

(b) Limitations. An emergency ordinance or amendment shall not levy taxes, impose special property tax assessments, impose or change a service rate, or be enacted on any franchise or special privilege creating any vested right or interest or alienating any property. Every extension, enlargement, grant, or conveyance of franchise or any rights, property, easements, lease, or occupation of, or in, any road, street, alley, or any part thereof in real property or interest in real property owned by a county government exceeding in value three hundred dollars ($300), whether it be by ordinance or otherwise, shall be subject to referendum and shall not be subject to emergency enactment.

(c) Declaration of Emergency. An emergency ordinance must contain a declaration that an emergency exists and define the emergency. All emergency ordinances shall be designated "emergency ordinance."

(d) Readings and Publication. An emergency measure does not require separate readings or publication prior to passage. However, publication shall be initiated within seven (7) calendar days, excepting holidays, after approval of the emergency measure by the county judge.

(e) Voting Requirements. The passage of emergency ordinances or emergency amendments to existing ordinances shall require a two-thirds (2/3) vote of the whole number of justices comprising a quorum court. On the passage of every emergency measure, the yeas and nays shall be called and recorded in the minutes of the meeting.

(f) Effective Date. An emergency ordinance or emergency amendment to an existing ordinance is effective immediately upon passage by the quorum court and approval by the county judge.



§ 14-14-909 - Incorporation by reference.

(a) For the purpose of this section, "code" means any published compilation of rules which has been prepared by various technical trade associations, model code organizations, federal agencies, or this state, or any agency thereof, and shall include specifically, but shall not be limited to, building codes, plumbing codes, electrical wiring codes, health or sanitation codes, together with any other code which embraces rules pertinent to a subject which is a proper local county affair.

(b) Any county quorum court may adopt or repeal an ordinance that incorporates by reference the provisions of any code, or portions of any code, or any amendment thereof, properly identified as to date and source, without setting forth the provisions of the code in full. Notice of the intent to adopt a code by reference shall be published after the second reading and prior to final adoption of the code. At least one (1) copy of the code, portion, or amendment which is incorporated or adopted by reference shall be filed in the office of the county clerk and there kept available for public use, inspection, and examination. The filing requirements prescribed in this subsection shall not be considered to be complied with unless the required copies of the codes, portion, amendment, or public record are filed with the county clerk for a period of thirty (30) days prior to final adoption of the ordinance which incorporates the code, portion, or amendment by reference.

(c) The quorum court may adopt or amend a code by reference by an emergency ordinance and without notice.

(d) The process for repealing an ordinance which adopted or amended a code by reference shall be the same as for repealing any other ordinance.

(e) Any ordinance adopting a code, portion, or amendment by reference shall state the penalty for violating the code, portion, or amendment, or any provision thereof, separately, and no part of any penalty shall be incorporated by reference.



§ 14-14-910 - Interlocal agreements.

(a) Generally. The county court of each county may contract, cooperate, or join with any one (1) or more other governments or public agencies, including any other county, or with any political subdivisions of the state or any other states, or their political subdivisions, or with the United States to perform any administrative service, activity, or undertaking which any contracting party is authorized by law to perform.

(b) (1) Definitions. "County interlocal agreement" means any service contract entered into by the county court which establishes a permanent or perpetual relationship thereby obligating the financial resources of a county. Grant-in-aid agreements enacted through an appropriation ordinance shall not be considered an interlocal agreement.

(2) "Permanent or perpetual relationship" means for purposes of this section any agreement exhibiting an effective duration greater than one (1) year, twelve (12) calendar months, or an agreement exhibiting no fixed duration but where the apparent intent of the agreement is to establish a permanent or perpetual relationship. Such interlocal agreements shall be authorized by ordinance of the quorum court. Any interlocal agreement enacted by ordinance may provide for the county to:

(A) Cooperate in the exercise of any function, power, or responsibility;

(B) Share the services of any officer, department, board, employee, or facility; and

(C) Transfer or delegate any function, power, responsibility, or duty.

(c) Contents. An interlocal agreement shall:

(1) Be authorized and approved by the governing body of each party to the agreement;

(2) Set forth fully the purposes, powers, rights, obligations, and responsibilities of the contracting parties; and

(3) Specify the following:

(A) Its duration;

(B) The precise organization, composition, and nature of any separate legal entity created;

(C) The purposes of the interlocal agreement;

(D) The manner of financing the joint or cooperative undertaking and establishing and maintaining a budget;

(E) The permissible methods to be employed in accomplishing the partial or complete termination of an agreement and for disposing of property upon partial or complete termination. The methods for termination shall include a requirement of six (6) months written notification of the intent to withdraw by the governing body of the public agency wishing to withdraw;

(F) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking including representation of the contracting parties on the joint board;

(G) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking; and

(H) Any other necessary and proper matters.

(d) Submission to Legal Counsel. Every agreement made shall, prior to and as a condition precedent to its final adoption and performance, be submitted to legal counsel who shall determine whether the agreement is in proper form and compatible with all applicable laws. The legal counsel shall approve any agreement submitted to him unless he finds it does not meet the conditions set forth in this section. Then he shall detail in writing addressed to the governing bodies of the public agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement within thirty (30) days of its submission shall constitute approval.

(e) Submission to Attorney General. Every agreement including a state or a state agency shall, prior to and as a condition precedent to its final adoption and performance, be submitted to the Attorney General who shall determine whether the agreement is in proper form and compatible with the laws of the State of Arkansas. The Attorney General shall approve any agreement submitted to him unless he finds it does not meet the conditions set forth in this section. Then he shall detail in writing addressed to the governing bodies of the public agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement within thirty (30) days of its submission shall constitute approval.



§ 14-14-911 - Veto of ordinances or amendments.

(a) Authority to Veto. The county judge of each county shall preside over the county quorum court with the power of veto.

(b) Limitations of Veto. The power of veto shall be limited to the total text of an ordinance or amendment to an existing ordinance, and this veto power shall not be construed to permit the veto of any single part, section, or line item of any ordinance or amendment. The power of veto shall not apply to measures enacted through the provisions of initiative and referendum.

(c) Time Limitations for Veto. The veto of any ordinance of a general or permanent nature must be exercised within seven (7) calendar days after passage by a quorum court.

(d) Procedure and Authentication of Veto. The veto of any ordinance or amendment of a general or permanent nature shall be authenticated by the county judge and shall be demonstrated by the filing of a written statement of the reasons of veto with the county clerk.

(e) Notification of Veto. Upon filing of the written notification of veto by the county judge, the county clerk shall immediately provide written notification to each member of the quorum court and provide each member with a copy of the veto statement filed by the judge.

(f) Suspension of Force. No ordinance vetoed shall have any force or validity unless, at the next regular meeting after the filing of the veto statement, the quorum court shall exercise their power to override a veto pursuant to Arkansas Constitution, Amendment 55, § 4.



§ 14-14-912 - Veto override.

(a) Power of Veto Override. The quorum court of each county shall have the power to override the veto of the county judge.

(b) Vote Required. An affirmative vote of three-fifths (3/5) of the total membership of a quorum court shall be required to override the veto of any ordinance or amendment to an existing ordinance. On the consideration of a veto override by a court, the yeas and nays shall be called and recorded in the minutes of the meeting.

(c) Time of Veto Override. A quorum court shall exercise the power of veto override over permanent and temporary ordinances at the next regular session of the court following the written notification of veto. Failure to override a veto in a single vote of the court shall constitute a confirmation of veto by a court, and no further consideration of veto override on the measure shall be introduced in subsequent sessions of the court. However, any ordinance or amendment so vetoed and confirmed by failure to override the veto may be reintroduced in the manner prescribed by law for the introduction of ordinances and amendments to ordinances.



§ 14-14-913 - Adoption and amendment of resolutions.

(a) A county resolution or amendment to a resolution may be introduced only by a justice of the peace of the county.

(b) No resolution or amendment to a resolution passed by a county quorum court shall contain more than one (1) comprehensive topic and shall be styled "Be It Resolved by the Quorum Court of the County of ..................., State of Arkansas That:".

(c) No county resolution shall be revised or amended, or the provisions thereof extended or conferred, by references to its title only, but so much thereof as is revised, amended, extended, or conferred shall be reenacted and published at length.

(d) A proposed resolution must be read and adopted by a majority vote of the whole number of justices comprising a quorum court. On the passage of every resolution or amendment to an existing resolution, the yeas and nays shall be called and recorded in the minutes of the meeting.

(e) Resolutions or an amendment to an existing resolution may be introduced and adopted in a single meeting of the quorum court.

(f) Upon passage, all resolutions or amendments to existing resolutions shall be entered into the records of the quorum court. Publication of resolutions shall not be required except where publication is specified in the resolution adopted by a court.

(g) All resolutions shall be immediately effective unless a delayed effective date is specified.

(h) The power of veto shall not apply to the adoption of resolutions or amendments to resolutions.



§ 14-14-914 - Initiative and referendum generally.

(a) County Legislative Powers Reserved. The powers of initiative and referendum are reserved to the electors of each county government pursuant to Arkansas Constitution, Amendment 7.

(b) Restrictions. No county legislative measure shall be enacted contrary to the Arkansas Constitution or any general state law which operates uniformly throughout the state, and any general law of the state shall have the effect of repealing any county ordinance which is in conflict therewith. All ordinances adopted by the county quorum court providing for alternative county organizations and all proposed reorganizations of county government that may be proposed by initiative petition of electors of the county under Arkansas Constitution, Amendment 7 shall be submitted to the electors of the county only at the next following general election. However, such referendum shall be subject to initiative petition.

(c) Petition by Electors. The qualified electors of each county may initiate and amend ordinances and require submission of existing ordinances to a vote of the people by petition if signed by not less than fifteen percent (15%) of the qualified electors voting in the last general election for the office of circuit clerk, or the office of Governor where the electors have abolished the office of circuit clerk.

(d) Suspension of Force. (1) General Ordinance. A referendum petition on a general ordinance, or any part thereof, shall delay the effective date on such part included in the petition until the ordinance is ratified by the electors. However, the filing of a referendum petition against one (1) or more items, sections, or parts of any ordinance shall not delay the remainder from becoming operative.

(2) Emergency Ordinance. A referendum petition on an emergency ordinance shall not suspend the force of the law, but the measure may be law until it is voted upon by the electors.



§ 14-14-915 - Initiative and referendum requirements.

(a) Style Requirements of Petitions. A petition for county initiative or referendum filed by the electors shall:

(1) Embrace only a single comprehensive topic and shall be styled and circulated for signatures in the manner prescribed for county ordinances and amendments to ordinances established in this section and § 7-9-101 et seq.;

(2) Set out fully in writing the ordinance sought by petitioners; or in the case of an amendment, set out fully in writing the ordinance sought to be amended and the proposed amendment; or in the case of referendum, set out the ordinance, or parts thereof, sought to be repealed; and

(3) Contain a written certification of legal review by an attorney at law duly registered and licensed to practice in the State of Arkansas. This legal review shall be conducted for the purpose of form, proper title, legality, constitutionality, and conflict with existing ordinances. Legal review shall be concluded prior to the circulations of the petition for signatures. No change shall be made in the text of any initiative or referendum petition measure after any or all signatures have been obtained.

(b) Time Requirements for Filing Petitions.

(1) Initiative Petitions. All petitions for initiated county measures shall be filed with the county clerk not less than ninety (90) calendar days nor more than one hundred twenty (120) calendar days prior to the date established for the next regular election.

(2) Referendum Petitions. All petitions for referendum on county measures must be filed with the county clerk within sixty (60) calendar days after passage and publication of the measure sought to be repealed.

(3) Certification. All initiative and referendum petitions must be certified sufficient to the county board of election commissioners not less than seventy (70) calendar days prior to a regular general election to be included on the ballot. If the adequacy of a petition is determined by the county clerk less than seventy (70) days prior to the next regular election, the election on the measure shall be delayed until the following regular election unless a special election is called on a referendum measure as provided by law.

(c) Filing of Petitions. Initiative and referendum petitions ordering the submission of county ordinances or measures to the electors shall be directed to and filed with the county clerk.

(d) Sufficiency of Petition. Within ten (10) days after the filing of any petition, the county clerk shall examine and ascertain its sufficiency. Where the petition contains evidence of forgery, perpetuated either by the circulator or with his or her connivance, or evidence that a person has signed a name other than his or her own to the petition, the prima facie verity of the circulator's affidavit shall be nullified and disregarded, and the burden of proof shall be upon the sponsors of petitions to establish the genuineness of each signature. If the petition is found sufficient, the clerk shall immediately certify such finding to the county board of election commissioners and the quorum court.

(e) Insufficiency of Petition and Recertification. If the county clerk finds the petition insufficient, the clerk shall, within ten (10) days after the filing thereof, notify the petitioners or their designated agent or attorney of record, in writing, setting forth in detail every reason for the findings of insufficiency. Upon notification of insufficiency of petition, the petitioners shall be afforded ten (10) calendar days, exclusive of the day notice of insufficiency is receipted, in which to solicit and add additional signatures, or to submit proof tending to show that signatures rejected by the county clerk are correct and should be counted. Upon resubmission of a petition which was previously declared insufficient, the county clerk shall, within five (5) calendar days, recertify its sufficiency or insufficiency in the same manner as prescribed in this section and, thereupon, the clerk's jurisdiction as to the sufficiency of the petition shall cease.

(f) Appeal of Sufficiency or Insufficiency Findings. Any taxpayer aggrieved by the action of the clerk in certifying the sufficiency or insufficiency of any initiative or referendum petition, may within fifteen (15) calendar days, but not thereafter, may file a petition in circuit court for a review of the findings.



§ 14-14-916 - Judicial jurisdiction over initiative and referendum.

(a) Jurisdiction of Circuit Court. Jurisdiction is vested upon the circuit courts to hear and determine petitions for writs of mandamus, injunctions, and all other actions affecting the submission of any proposed county initiative or referendum petitions. All such proceedings and actions shall be heard summarily upon five (5) calendar days' notice in writing and shall have precedence over all other suits and matters before the court.

(b) Limitation of Injunction or Stay of Proceedings. No procedural steps in submitting an initiative or referendum measure shall be enjoined, stayed, or delayed by the order of any court or judge after the petition has been declared sufficient, except in circuit court on petition to review as provided in this section. During the pendency of any proceeding to review, the findings of the county clerk shall be conclusive and binding and shall not be changed or modified by any temporary order or ruling, and no court or judge shall entertain jurisdiction of any action or proceeding questioning the validity of any such ordinance or measure until after it shall have been adopted by the people.



§ 14-14-917 - Initiative and referendum elections.

(a) Time of Election for Initiative and Referendum Measures. (1) Initiative. Initiative petition measures shall be considered by the electors only at a regular general election at which state and county officers are elected for regular terms.

(2) Referendum. Referendum petition measures may be submitted to the electors during a regular general election and shall be submitted if the adequacy of the petition is determined within the time limitation prescribed in this section. A referendum measure may also be referred to the electors at a special election called for the expressed purpose proposed by petition. However, no referendum petition certified within the time limitations established for initiative measures shall be referred to a special election, but shall be voted upon at the next regular election. No referendum election shall be held less than sixty (60) days after the certification of adequacy of the petition by the county clerk.

(3) Calling Special Elections. The jurisdiction to establish the necessity for a special election on referendum measures is vested in the electors through the provisions of petition. Where such jurisdiction is not exercised by the electors, the county court of each of the several counties may determine such necessity. However, a quorum court may compel the calling of a special election by a county court through resolution adopted during a regularly scheduled meeting of the quorum court. The resolution may specify a reasonable time limitation in which a county court order calling the special election shall be entered.

(4) Time of Special Election. The county court shall fix the date for the conduct of any special elections on referendum measures. The date shall be not less than established under § 7-11-201 et seq. When the electors exercise their powers to establish the necessity for a special election, the county court shall order an election according to the dates stated in § 7-11-201 et seq.

(b) Certification Requirements. (1) Numeric Designation of Initiative and Referendum Measures. The county clerk shall, upon finding an initiative or referendum petition sufficient and prior to delivery of such certification to a board of election commissioners and quorum court, cause the measure to be entered into the legislative agenda register of the quorum court. This entry shall be in the order of the original filing of petition, and the register entry number shall be the official numeric designation of the proposed measure for election ballot purposes.

(2) Certification of Sufficiency. The certification of sufficiency for initiative and referendum petitions transmitted by the county clerk to the county board of election commissioners and quorum court shall include the ballot title of the proposed measure, the legislative agenda registration number, and a copy of the proposed measure, omitting signatures. The ballot title certified to the board shall be the comprehensive title of the measure proposed by petition, and the delivery of the certification to the chairman or secretary of the board shall be deemed sufficient notice to the members of the board and their successors.

(c) Notice of Election. (1) Initiative Petitions. The county clerk shall, upon certification of any initiative or referendum petition measure submitted during the time limitations for a regular election, give notice, through publication by a two-time insertion, at not less than a seven-day interval, in a newspaper of general circulation in the county or as provided by law. Publication notice shall state that the measure will be submitted to the electors for adoption or rejection at the next regular election and shall include the full text, the ballot title, and the official numeric designation of the measure.

(2) Referendum Petition. The county clerk shall, upon certifying any referendum petition prior to the time limitations of filing measures established for a regular election, give notice through publication by a one-time insertion in a newspaper of general circulation in the county or as provided by law. Publication notice shall state that the measure will be submitted to the electors for adoption or rejection at the next regular election or a special election when ordered by the county court and shall include the full text, the ballot title, and the official numeric designation of the measure.

(3) Publication of Special Referendum Election Notice. Upon filing of a special election order by the county court, the county clerk shall give notice of the election through publication by a two-time insertion, at not less than a seven-day interval, in a newspaper of general circulation in the county or as provided by law. Publication shall state that the measure will be submitted to the electors for adoption or rejection at a special election and shall include the full text, the date of the election, the ballot title, and official numeric designation of the measure.

(4) Costs. The cost of all publication notices required in this section shall be paid out of the county general fund.

(d) Ballot Specifications for Initiative and Referendum Measures. Upon receipt of any initiative or referendum measure certified as sufficient by a county clerk, it shall be the duty of the members of the county board of election commissioners to take due cognizance and to certify the results of the vote cast thereon. The board shall cause the ballot title to be placed on the ballot to be used in the election, stating plainly and separately the title of the ordinance or measure so initiated or referred to the electors with these words:

FOR PROPOSED INITIATIVE (OR REFERRED) ORDINANCE (OR AMENDMENT)

NO. _________________

AGAINST PROPOSED INITIATIVE (OR REFERRED) ORDINANCE (OR AMENDMENT)

NO. _________________

so electors may vote upon such ordinance or measure. In arranging the ballot title on the ballot, the commissioners shall place it separate and apart from the ballot titles of the state acts, constitutional amendments, and the like. If the board of election commissioners fails or refuses to submit a proposed initiative or referendum ordinance when it is properly petitioned and certified as sufficient, the qualified electors of the county may vote for or against the ordinance or measure by writing or stamping on their ballots the proposed ballot title, followed by the word "FOR" or "AGAINST", and a majority of the votes so cast shall be sufficient to adopt or reject the proposed ordinance.

(e) Conflicting Measures. Where two (2) or more ordinances or measures shall be submitted by separate petition at any one (1) election, covering the same subject matter and being for the same general purpose, but different in terms, words, and figures, the ordinance or measure receiving the greatest number of affirmative votes shall be declared the law, and all others shall be declared rejected.

(f) Contest of Election. The right to contest the returns and certification of the vote cast upon any proposed initiative or referendum measure is expressly conferred upon any ten (10) qualified electors of the county. The contest shall be brought in the circuit court and shall be conducted under the procedure for contesting the election of county officers, except that the complaint shall be filed within sixty (60) days after the certification of the vote and no bond shall be required of the contestants.

(g) Vote Requirement for Enactment of Ordinance. Any measure submitted to the electors as provided in this section shall take effect and become law when approved by a majority of the votes cast upon the measure, and not otherwise, and shall not be required to receive a majority of the electors voting at the election. The measure so enacted shall be operative on and after the thirtieth day after the election at which it is approved, unless otherwise specified in the ordinance or amendment.



§ 14-14-918 - Passage of initiative and referendum measures.

(a) Recording of Enactment. Upon passage of any initiative or referendum measure by the electors, the county clerk shall record the enactment in the county ordinance and resolution register in the manner provided by law for all county ordinances and resolutions. The register entry number designation shall thereby become the official reference number designating the enactment.

(b) Quorum Court Authority. No measure approved by a vote of the electors shall be amended or repealed by a quorum court except by affirmative vote of two-thirds (2/3) of the whole number of justices comprising a court. On the passage of an amendment or repealing measure, the yeas and nays shall be called and recorded in the minutes of the meeting.

(c) Preservation of Records. All petitions, certificates, notices, and other evidences of procedural steps taken in submitting any ordinance shall be filed and preserved for a period of three (3) years by the county clerk.



§ 14-14-919 - Referendum petitions on county bond issue.

All referendum petitions under Arkansas Constitution, Amendment 7, against any measure, as the term is used and defined in Arkansas Constitution, Amendment 7, pertaining to a county bond issue or a short-term financing obligation of a county under Arkansas Constitution, Amendment 78, must be filed with the county clerk within thirty (30) days after the adoption of any such measure.






Subchapter 10 - -- Judicial Powers

§ 14-14-1001 - County court generally.

(a) Courts of Record. The county court shall be a court of record and shall keep just and faithful records of its proceedings.

(b) Seal of the Court. The county court of each county shall preserve and keep a seal with such emblems and devices as the court deems proper. The impression of the seal of the court by stamp shall be sufficient sealing in all cases in which sealing is required.

(c) Establishment of Office. The county judge shall maintain an office in a county building at the county seat. The office shall be open to the public during normal business hours. However, in counties having more than one (1) county seat or judicial district, the county court may prescribe the times and places the offices shall be open to the public for the transaction of county business.

(d) Term of the County Court. The terms of the county courts shall be held at the times that are prescribed for holding the supervisor's courts or may otherwise be prescribed by law. There shall be no adjournment of county courts, but the courts shall be deemed in recess when not engaged in the transaction of county business. In counties having more than one (1) judicial district, the county court shall be concurrently in session in each district.

(e) Disqualification of Judges. Whenever a judge of the county may be disqualified for presiding in any cause pending in his or her court, he or she shall certify the facts to the Governor, who shall thereupon commission a special judge to preside in the cause during the time the disqualification may continue or until the cause may be fully disposed of.



§ 14-14-1002 - Other judicial authorities of county court.

(a) Injunctions, Restraining Orders, and Provisional Writs. In case of the absence of the circuit judge from the county, the county court may issue injunctions, restraining orders, and other provisional writs after the action has been commenced, but not before. However, either party may have the order reviewed by the circuit judge.

(b) Defense of County. In cases when appeals are prosecuted in the circuit court or Supreme Court, the county judge shall defend them, and all expenses or money paid out by reason of his or her defense shall be repaid by the proper county, by order of the county court.

(c) Writs of Habeas Corpus. The county judge shall have power, in the absence of the circuit judge from the county, to issue, hear, and determine writs of habeas corpus, under such regulations and restrictions as shall be provided by law.

(d) Compensation. The county judge shall receive such compensation for his or her services as presiding judge of the county court as may be provided by law.



§ 14-14-1003 - Appeals.

Appeals from all judgments of the county courts or courts of common pleas, when established, may be taken to the circuit court, under such restrictions and regulations as may be prescribed by law.






Subchapter 11 - -- Executive Powers

§ 14-14-1101 - Powers of county judge generally.

(a) Arkansas Constitution, Amendment 55, § 3, established the following executive powers to be administered by the county judge:

(1) To preside over the county quorum court, without a vote but with the power of veto;

(2) To authorize and approve disbursement of appropriated county funds;

(3) To operate the system of county roads;

(4) To administer ordinances enacted by the quorum court;

(5) To have custody of county property; and

(6) To hire county employees, except those persons employed by other elected officials of the county.

(b) In the performance of such executive duties, the county judge shall be bonded in the manner provided by law, as required in Arkansas Constitution, Amendment 55, § 6.



§ 14-14-1102 - Exercise of powers by county judge.

(a) Performance. The General Assembly determines that the executive powers of the county judge as enumerated in Arkansas Constitution, Amendment 55, § 3, are to be performed by him in an executive capacity and not by order of the county court.

(b) Procedures. In the exercise of the executive powers of the county judge as enumerated, the county judge shall adhere to the following procedures:

(1) Operation of System of County Roads, Bridges, and Ferries. (A) (i) The county judge shall be responsible for the administrative actions affecting the conduct of a plan of public roadways and bridges throughout the unincorporated areas of the county, including the maintenance and construction of public roadways and bridges and roadway drainage designated as eligible for expenditure of county funds. This jurisdiction shall be exercised pursuant to law, and nothing in this section shall be construed as limiting a county in performing public roadway and bridge maintenance and construction services within the incorporated municipal boundaries where permitted and in the manner prescribed by law.

(ii) For the purposes of this section, the term "bridges" shall include all structures erected over a river, creek, ditch, or obstruction in a public roadway. The county judge shall administer the operation of county-owned ferries.

(B) (i) The county court shall continue to exercise the powers granted by law for the granting of a right to maintain a ferry by a private individual at a particular place and at which a toll for the transportation of persons or property is levied to conduct an uninterrupted roadway over interrupted waters.

(ii) The quorum court may, by ordinance, establish appropriate procedures and schedules of tolls that may be charged by private individuals who are granted authority to operate a private ferry on connecting public roadways;

(2) Authorization and Approval of the Disbursement of Appropriated County Funds. (A) (i) All vouchers for the payment of county funds out of the county treasury shall be approved and filed by the county judge or his or her designated representative, who shall be appointed by executive order of the judge and who shall be bonded in an amount equal to the county judge's bond in the manner provided by law.

(ii) Approval for payment shall be signified by the signature of the county judge or his or her designated representative.

(iii) A copy of the executive order evidencing the designated representative's appointment shall be filed in the office of county clerk with the original of the surety bond on the designated representative.

(B) Before approving any voucher for the payment of county funds, the county judge, or his or her designated representative, shall determine that:

(i) There is a sufficient appropriation available for the purpose and there is a sufficient unencumbered balance of funds on hand in the appropriate county fund to pay therefor;

(ii) The expenditure is in compliance with the purposes for which the funds are appropriated;

(iii) All state purchasing laws and other state laws or ordinances of the quorum court are complied with in the expenditure of the moneys;

(iv) The goods or services for which expenditure is to be made have been rendered and the payment thereof has been incurred in a lawful manner and is owed by the county. However, a county judge may approve, in advance, claims payable to the University of Arkansas Cooperative Extension Service for educational services to be rendered during all or part of the current fiscal year.

(C) (i) No money shall be paid out of the treasury until it shall have been appropriated by law and then only in accordance with the appropriation; and all contracts for erecting and repairing the public buildings in any county or for materials therefor, or for providing for the care and feeding of paupers where there are no public or private facilities or services available for such purpose, shall be given to the lowest possible bidder under such regulations as may be prescribed by law.

(ii) The county judge shall have the authority to enter into necessary contracts or other agreements to obligate county funds and to approve expenditure of county funds appropriated therefor in the manner provided by law.

(iii) (a) The county judge of each county may promulgate appropriate administrative rules and regulations, after notice and hearing thereon, for the conduct of county financial affairs.

(b) The administrative rules and regulations shall be consistent with the provisions of laws relating to financial management of county government and the appropriate ordinances enacted by the quorum court.

(c) All such administrative rules and regulations adopted after hearings by the county judge shall be certified by the county judge and filed in the office of the county clerk to be open to public inspection at all normal hours of business.

(3) (A) Custody of County Property. The county judge, as the chief executive officer of the county, shall have custody of county property and is responsible for the administration, care, and keeping of such county property, including the right to dispose of county property in the manner and procedure provided by law for the disposal of county property by the county court. The county judge shall have the right to lease, assign, or not assign use of such property whether or not the county property was purchased with county funds or was acquired through donations, gifts, grants, confiscation, or condemnation.

(B) In addition to other terms the county court finds reasonable and proper, the contract for the lease of county property shall provide that when the leased property ceases to be used for the purpose expressed in the lease or needs to be used by the county, the lease may be cancelled by the county court after reasonable notice.

(4) Administration of Ordinances Enacted by the Quorum Court. The county judge shall be responsible for the administration and performing the executive functions necessary for the management and conduct of county affairs, as prescribed by ordinance of the quorum court, unless the performance of such duties is vested in the county court by ordinances enacted by the quorum court or by the general laws of this state.

(5) (A) Hiring of County Employees, Except Those Persons Employed by Other Elected Officials of the County. The county judge, as the chief executive officer of the county, is responsible for the employment of the necessary personnel or for the purchase of labor or services performed by individuals or firms employed by the county or an agency thereof for salaries, wages, insurance, or other forms of compensation.

(B) (i) "County or subdivisions thereof," for the purposes of this section, means all departments except departments administratively assigned to other elected officials of the county, boards, and subordinate service districts created by county ordinance.

(ii) (a) Jurisdiction for the hiring of employees of counties, administrative boards, or subordinate service districts may be delegated by ordinance to such board or service district, but where any county ordinance delegating authority to hire county employees interferes with the jurisdiction of the county judge, as provided in this section, it shall be implied that such delegation shall be performed only with the approval of the county judge.

(b) The jurisdiction to purchase the labor of an individual for salary or wages employed by other elected officials of the county shall be vested in each respective elected official.

(6) Presiding over the Quorum Court Without a Vote, but with the Power of Veto. (A) In presiding over the quorum court, the county judge shall perform such duties in connection therewith as may be provided by state law and in accordance with rules and procedures promulgated by the court for the conduct of its business.

(B) Nothing in this subdivision shall limit the veto power of the county judge as provided in Arkansas Constitution, Amendment 55.

(7) Accepting Gifts, Grants, and Donations from Federal, Public, or Private Sources. (A) The county judge, as the chief executive officer, is authorized to accept, in behalf of the county, gifts, grants, and donations of real or personal property for use of the county. He or she may apply for, enter into necessary contracts, receive, and administer for and in behalf of the county, subject to such appropriation controls that the quorum court may elect to adopt by ordinance, funds from the federal government, from other public agencies, or from private sources.

(B) All such contracts or agreements shall be filed as public record with the county clerk.



§ 14-14-1103 - Other county officials.

Executive powers and duties of all county officials other than the county judge comprising the executive division of the county government shall be those established by the Arkansas Constitution and by law.



§ 14-14-1104 - Administrative rules and regulations.

(a) (1) The county judge may promulgate reasonable and necessary administrative rules and regulations, after notice and hearing thereon, for the administration and conduct of the various laws and programs to be administered by the judge in his capacity as the chief executive officer of the county.

(2) These administrative rules and regulations shall be consistent with the state laws relating to the administration of county affairs by the county judge and the appropriate ordinances enacted by the quorum court.

(b) The administrative rules and regulations promulgated by the county judge in the performance of his executive functions shall not be applicable to the conduct of county business which is within the jurisdiction of the county court.



§ 14-14-1105 - Jurisdiction of county court.

(a) The General Assembly determines that all powers not vested in the county judge under the provisions of Arkansas Constitution, Amendment 55, to be exercised by the county judge as the chief executive officer of the county, shall continue to be exercised and administered by the county court, over which the judge shall preside.

(b) The county court of each county shall have exclusive original jurisdiction in all matters relating to:

(1) County Taxes. Jurisdiction shall include all real and personal ad valorem taxes collected by a county government, including all related administrative processes, assessment of property, equalization of assessments on appeal, tax levies, tax collection, and distribution of tax proceeds. This jurisdiction shall be exercised pursuant to law;

(2) Paupers. Jurisdiction shall include all county administrative actions affecting the conduct of public human services programs serving indigent residents of the county where such services are financed, in total or in part, by county funds;

(3) Illegitimacy. [Repealed].

(4) Apprenticeship of Minors. Jurisdiction over juvenile matters is vested in the county courts of each county and shall be exclusive in all cases of delinquency, juveniles in need of supervision, and dependency-neglect;

(5) Jurisdiction in Each Other Case that May Be Necessary to the Internal Improvement and Local Concern of the Respective Counties. Jurisdiction shall include county financial activities and works of general public utility or advantage designed to promote intercommunications, trade and commerce, transportation of persons and property, or the development of natural resources, which are not otherwise transferred to the county judge to be administered in his executive capacity under the provision of Arkansas Constitution, Amendment 55;

(6) Other Jurisdiction. The county court shall have all other jurisdiction vested by law in the county court, excepting with respect to those powers formerly vested in the county court under the provisions of Arkansas Constitution, Article 7, § 28, which were transferred to the county judge under the provisions of Arkansas Constitution, Amendment 55, § 3.



§ 14-14-1106 - Appeals from administrative acts.

Appeals by any aggrieved party from any administrative act performed, or from the nonperformance of any administrative act required by law to be performed, by the county judge acting in his capacity as the chief executive officer of the county, or any other elected county official, may be taken to the court of competent jurisdiction in the manner provided by law.



§ 14-14-1107 - Natural disasters.

In any county in which a natural disaster, including but not limited to a tornado or flood, results in the county being declared a disaster area by the Governor, an appropriate official of the United States Government, or the county judge of the county, the county judge is authorized to use county labor and equipment on private property to provide services whicha re required as a result of the natural disaster.






Subchapter 12 - -- Personnel Procedures

§ 14-14-1201 - Surety bond for certain county and township officers and employees.

(a) Surety Bond Required. All elected or appointed county and township officers, and employees thereof, who receipt for cash funds or disburse public funds of a county by virtue of their office or employment shall obtain a surety bond.

(b) Amount of Bond. (1) The amount for which a county or township officer or employee shall be bonded shall be based on the amount of money or property handled and the opportunity for defalcation. These amounts shall be fixed annually by ordinance of the quorum court of each county based on the total cash receipts and disbursements of the office for the preceding calendar year.

(2) (A) These surety bonds shall be initiated in minimum amounts computed as follows:

(i) On the first one hundred thousand dollars ($100,000), or any part thereof, of receipts or disbursements of the office, ten percent (10%) of the amount;

(ii) On the next two hundred thousand dollars ($200,000), or any part thereof, of receipts or disbursements of the office, seven and one-half percent (71/2%) of the amount;

(iii) On the next two hundred thousand dollars ($200,000), or any part thereof, of receipts or disbursements of the office, five percent (5%) of the amount;

(iv) On the next five hundred thousand dollars ($500,000), or any part thereof, of the amount, two and one-half percent (21/2%); and

(v) On all amounts in excess of one million dollars ($1,000,000), one percent (1%) of the amount.

(B) The maximum amount of any bond required of any elected officer or employee thereof shall not exceed five hundred thousand dollars ($500,000).

(c) Authorized Bonding Companies. Bonds purchased by a county government shall be executed by responsible insurance or surety companies authorized and admitted to execute surety bonds in the state.

(d) Conditions of Sureties. The condition of every official bond must be that the covered officers and employees shall perform all official duties required of them by law and also such additional duties as may be imposed on them by any law subsequently enacted, and that they will account for and pay over and deliver to the person or officer entitled to receive the same all moneys or other property that may come into their hands as such officers or employees. The sureties upon any official bond are also in all cases liable for the neglect, default, or misconduct in office of any deputy, clerk, or employee, appointed or employed by an officer or employee of county government.

(e) Purchase of Bonds. The county judge of each county shall purchase all surety bonds for county and township officers, and employees thereof, in the amounts fixed by ordinance of the county quorum court pursuant to the purchasing laws governing county government. A bond may cover an individual officer or employee, or a blanket bond may cover all officers and employees, or any group or combination of officers and employees.

(f) Appropriation of Bond Premiums. The quorum court of each county shall, by appropriation, provide for the payment of premiums for surety bonds of all county and township officers, and employees thereof.

(g) Approval and Filing of Bonds. All official bonds must be signed and executed by the county court of each county and one (1) or more surety companies organized under the laws of this state or licensed to do business in this state. The original of each such executed bond, as required in this section, shall be filed in the office of county clerk.



§ 14-14-1202 - Ethics for county government officers and employees.

(a) Public Trust. (1) The holding of public office or employment is a public trust created by the confidence which the electorate reposes in the integrity of officers and employees of county government.

(2) An officer or employee shall carry out all duties assigned by law for the benefit of the people of the county.

(3) The officer or employee may not use his or her office, the influence created by his or her official position, or information gained by virtue of his or her position to advance his or her individual personal economic interest or that of an immediate member of his or her family or an associate, other than advancing strictly incidental benefits as may accrue to any of them from the enactment or administration of law affecting the public generally.

(b) Officers and Employees of County Government Defined. (1) For purposes of this section, officers and employees of county government shall include:

(A) (i) All elected county and township officers;

(ii) All district judicial officers serving a county; and

(iii) All members of county boards, advisory, administrative, or subordinate service districts; and

(B) All employees thereof.

(2) Officials who are considered to be state officers or deputy prosecuting attorneys are not covered by this subsection.

(c) Rules of Conduct. (1) No officer or employee of county government shall:

(A) (i) Be interested, either directly or indirectly, in any contract or transaction made, authorized, or entered into on behalf of the county or an entity created by the county, or accept or receive any property, money, or other valuable thing for his or her use or benefit on account of, connected with, or growing out of any contract or transaction of a county.

(ii) (a) If in the purchase of any materials, supplies, equipment, or machinery for the county, any discounts, credits, or allowances are given or allowed, they shall be for the benefit of the county.

(b) It shall be unlawful for any officer or employee to accept or retain them for his or her own use or benefit;

(B) Be a purchaser at any sale or a vendor of any purchase made by him or her in his or her official capacity;

(C) Acquire an interest in any business or undertaking which he or she has reason to believe may be directly affected to its economic benefit by official action to be taken by county government;

(D) (i) Perform an official act directly affecting a business or other undertaking to its economic detriment when he or she has a substantial financial interest in a competing firm or undertaking.

(ii) Substantial financial interest is defined for purposes of this section as provided in Acts 1971, No. 313, § 7 [Repealed].

(2) (A) (i) If the quorum court determines that it is in the best interest of the county, the quorum court may by ordinance permit the county to purchase goods or services directly or indirectly from quorum court members, county officers, or county employees due to unusual circumstances.

(ii) The ordinance permitting the purchases must specifically define the unusual circumstances under which the purchases are allowed and the limitations of the authority.

(B) Any quorum court member having any interest in the goods or services being considered under these procedures shall not be entitled to vote upon the approval of the goods or services.

(C) If goods or services are purchased under these procedures, the county judge must file an affidavit, together with a copy of the voucher and other documents supporting the disbursement, with the county clerk certifying that each disbursement has been made in accordance with the provisions of the ordinance.

(3) (A) No person shall simultaneously hold office and serve as an elected county justice of the peace and hold office and serve as an elected city council member.

(B) This subdivision (c)(3) shall not cut short the term of any office holder serving as such on September 1, 2005, but shall be implemented during the next election cycle of each office.

(d) Removal from Office or Employment. (1) Court of Jurisdiction. Any citizen of a county or the prosecuting attorney of a county may bring an action in the circuit court in which the county government is located to remove from office any officer or employee who has violated the rules of conduct set forth in this section.

(2) Suspension Prior to Final Judgment. (A) Pending final judgment, an officer or employee who has been charged as provided in this section may be suspended from his or her office or position of employment without pay.

(B) Suspension of any officer or employee pending final judgment shall be upon order of the circuit court or judge thereof in vacation.

(3) Punishment. (A) Judgment upon conviction for violation of the rules of conduct set forth in this section shall be deemed a misdemeanor.

(B) Punishment shall be by a fine of not less than three hundred dollars ($300) nor more than one thousand dollars ($1,000), and the officer or employee shall be removed from office or employment of the county.

(4) Acquittal. Upon acquittal, an officer or employee shall be reinstated in his or her office or position of employment and shall receive all back pay.

(5) Legal Fees. (A) Any officer or employee charged as provided in this section and subsequently acquitted shall be awarded reasonable legal fees incurred in his or her defense.

(B) (i) Reasonable legal fees shall be determined by the circuit court or Arkansas Supreme Court on appeal.

(ii) Such legal fees shall be ordered paid out of the general fund of the county treasury.



§ 14-14-1203 - Compensation and expense reimbursements generally.

(a) Appropriation Required. All compensation, including salary, hourly compensation, expense allowances, training expenses, and other remunerations, allowed to any county or district officer or employee thereof shall be made only on specific appropriation by the quorum court of the county.

(b) Payments on Claims Approved by the County Judge. All compensation, including salary, hourly compensation, expense allowances, training expenses, and other remuneration, allowed to any county or district officer or employee thereof shall be made only upon claim or voucher presented to the county judge and approved by him or her in the manner prescribed by law for disbursement of county funds.

(c) Expense Reimbursement. (1) Except as provided under subdivision (c)(2) of this section, all expense allowances, training expenses, and remunerations other than salary provided in this subchapter shall be made only upon voucher or claim itemizing the allowances or expenses, prepared in the manner prescribed by law, and presented to and approved by the county judge in the manner prescribed by law for the disbursement of county funds.

(2) County officials may make cash advances for travel-related expenses to employees, subject to rules adopted by the Legislative Joint Auditing Committee.

(d) Decreases in Salary. Any decrease in the annual salary or compensation of a county officer shall not become effective until January 1 following a general election held after the decrease has been fixed by the quorum court of the county.

(e) Enterprise Accounts Prohibited. An elected county or district officer or employee of the county or district shall not individually maintain or operate an account for financing self-supporting activities that render services on a user charge basis to the general public.



§ 14-14-1204 - Compensation of elected county officers.

(a) The quorum court of each county shall fix by ordinance the annual salaries of the following county officers within the minimums and maximums provided in this section:

(1) The county judge;

(2) The sheriff and ex officio collector of taxes;

(3) The collector of taxes, where established by law;

(4) The circuit clerk;

(5) The county clerk, where established by law;

(6) The assessor;

(7) The treasurer;

(8) The coroner; and

(9) The surveyor.

(b) For purposes of determining the salaries of the elected county officers, unless otherwise specifically provided in this section, the counties shall be classified on the basis of population, as determined by the preceding federal decennial census, according to the following classifications: Click here to view image.

(c) (1) The annual salary of a county judge shall be in compensation for his or her services as the executive and administrator for the county, as judge of the county court, as judge of the court of common pleas, where established, as presiding officer of the quorum court, and for all other services performed as provided by the Arkansas Constitution, by law, or by county ordinance.

(2) The minimum and maximum salaries per annum of the county judge of a county shall be as follows: Click here to view image.

(d) (1) (A) The annual salary of a sheriff shall be compensation for services as a law enforcement officer, as the supervisor of the county jail, as custodian of persons accused or convicted of crimes, as an officer of the circuit court or county court, as the ex officio county tax collector and delinquent tax collector in those counties where that office is combined with the office of sheriff, and for all other services performed as provided by the Arkansas Constitution, by law, or by county ordinance.

(B) In any county in which the offices of sheriff and collector are combined into a single office, the maximum and minimum salaries for that office in the appropriate county classification shall be increased by the following amounts: Click here to view image.

(2) The minimum and maximum salaries per annum of the sheriff of a county shall be as follows: Click here to view image.

(e) (1) In those counties where the office of county tax collector has been separated from the office of sheriff, the annual salary of a county tax collector shall be in compensation for services as tax collector and delinquent tax collector and for all other services performed as provided by the Arkansas Constitution, by law, or by county ordinance.

(2) The minimum and maximum salaries per annum of the county tax collector in those counties where the office has been separated from the office of sheriff shall be as follows: Click here to view image.

(f) (1) (A) The annual salary of a county and probate clerk shall be in compensation for his or her services as county clerk, probate clerk, clerk of the county court, clerk of the quorum court, registrar of voters, and for all other services performed as provided by the Arkansas Constitution, by law, or by county ordinance.

(B) In those counties where the office of county and probate clerk is combined with the office of circuit clerk and ex officio recorder, the salary shall be as provided in this section.

(C) In those counties where the office of county and probate clerk is combined with the office of circuit clerk and ex officio recorder, the minimum and maximum salaries for that office in the appropriate county classification shall be increased by the following amounts: Click here to view image.

(2) The minimum and maximum salaries per annum of the county and probate clerk of a county shall be as follows: Click here to view image.

(g) (1) (A) The annual salary of a circuit clerk and ex officio recorder shall be in compensation for his or her services as clerk of the circuit court, as ex officio recorder, and for all other services performed as provided by the Arkansas Constitution, by law, or by county ordinance.

(B) In those counties where the office of circuit clerk and ex officio recorder is combined with the office of county and probate clerk, the minimum and maximum salaries for that office in the appropriate county classification shall be increased by the following amounts: Click here to view image.

(2) The minimum and maximum salaries per annum of the circuit clerk and ex officio recorder of a county shall be as follows: Click here to view image.

(h) (1) (A) The annual salary of a county assessor shall be in compensation for all services performed as county assessor, appraiser, and as provided by the Arkansas Constitution, by law, or by county ordinance.

(B) In any county in which the offices of assessor and collector are combined into a single office, the maximum and minimum salaries of the county assessor and collector in the appropriate county classification shall be increased by the following amounts: Click here to view image.

(2) The minimum and maximum salaries per annum of the county assessor of a county shall be as follows: Click here to view image.

(i) (1) (A) The annual salary of a county treasurer shall be in compensation for all services performed as provided by the Arkansas Constitution, by law, or by county ordinance.

(B) In any county in which the offices of treasurer and collector are combined into a single office, the maximum and minimum salaries of the county treasurer and collector in the appropriate county classification shall be increased by the following amounts: Click here to view image.

(2) The minimum and maximum salaries per annum for the county treasurer of a county shall be as follows: Click here to view image.

(j) (1) The compensation of a county coroner shall be for all services performed as provided by the Arkansas Constitution, by law, or by county ordinance.

(2) The minimum and maximum salaries per annum of the county coroner of a county shall be as follows: Click here to view image.

(k) Compensation of the county surveyor shall be fixed by the quorum court.



§ 14-14-1205 - Compensation of township officers.

(a) (1) (A) The per diem compensation for justices of the peace attending any official, regular, special, or committee meeting of a quorum court shall be fixed by ordinance in each county.

(B) The per diem compensation of justices shall not be less than one hundred twenty-five dollars ($125) per diem for each regular meeting nor exceed:

(i) Eight thousand seven hundred thirty-four dollars ($8,734) per calendar year in counties having a population of less than seventy thousand (70,000);

(ii) Ten thousand three hundred seventy-six dollars ($10,376) per calendar year in counties having a population of at least seventy thousand (70,000) and less than two hundred thousand (200,000); and

(iii) Thirteen thousand three hundred nineteen dollars ($13,319) per calendar year in counties having a population of two hundred thousand (200,000) or more.

(2) Per Diem Compensation Defined. (A) Per diem compensation is defined as a per calendar day allowance, exclusive of allowable expenses, which shall be paid to a justice for attending meetings of the county quorum court. This compensation shall be based on attending meetings of a quorum court during any single calendar day without regard to the duration of the meetings.

(B) However, a member of the quorum court may receive per diem compensation for one (1) meeting per year for which the member is absent due to an emergency or for personal reasons.

(3) In addition to any other compensation expense reimbursement or expense allowances provided members of the quorum court, counties may provide medical insurance coverage for members of the quorum court.

(b) Justices of the Peace Serving in Judicial Capacity. The compensation of all justices of the peace serving in a judicial capacity shall be fixed by ordinance of the quorum court in each county. This basis of compensation shall not be computed on a percentage of the dollar amount of fines levied by a justice of the peace.

(c) Justice of the Peace as County Employee or Deputy. A justice of the peace shall not receive compensation as a county employee or deputy, nor shall any justice receive compensation or expenses from funds appropriated by the quorum court for any services performed within the county, other than as provided by this subchapter.

(d) Constables. The compensation of all constables serving in any official capacity established by law may be fixed by ordinance of the quorum court in each county.



§ 14-14-1206 - Compensation of county employees.

(a) Compensation. The quorum court of each county shall, by ordinance, fix the number and compensation of all county employees, including a bonus or lump sum payment.

(b) (1) County Employee Defined. "County employee" means an individual or firm providing labor or service to a county government for salary, wages, or any other form of compensation.

(2) As used in this section, "county government" means all offices, departments, boards, and subordinate service districts of county government created by law and subordinate to county government.



§ 14-14-1207 - Reimbursement of allowable expenses.

(a) Reimbursement Authorized. All county and district officials and authorized deputies or employees thereof shall be entitled to receive reimbursement of expenses incurred in the conduct of official and nondiscretionary duties under an appropriation for the operating expenses of an office, function, or service. Reimbursement of expenses that are incurred in the performance of discretionary functions and services may be permitted when provided for by a specific appropriation of the quorum court.

(b) (1) Allowance for Meals, Lodging, and Other Allowable Expenses. All reimbursements for the purchase of meals, meal tips, lodging, and other allowable expenses shall be based on the actual expense incurred or on a per diem basis if approved by the quorum court.

(2) Reimbursement for meal tips under subdivision (b)(1) of this section shall not exceed fifteen percent (15%) of the purchase amount of the meal.

(3) A per diem reimbursement under subdivision (b)(1) of this section shall be made under an accountable plan as defined by Internal Revenue Service regulations as in existence on January 1, 2009.

(c) Reimbursement of Travel Expense. (1) Privately Owned Motor Vehicles. (A) (i) Any elected county or district officer or employee thereof using a privately owned motor vehicle in the conduct of county affairs may be reimbursed at a per-mile rate established by ordinance.

(ii) Reimbursement shall be based only on official miles driven and legitimate automobile parking fees.

(iii) When more than one (1) traveler is transported in the same vehicle, only the owner shall be entitled to mileage reimbursement.

(B) A county shall not assume responsibility for any maintenance, operational costs, accidents, and fines incurred by the owner of the vehicle while on official business for the county.

(2) Privately Owned Airplanes. Reimbursement for travel expense using privately owned airplanes shall be based upon the most direct route in air miles and at the same rate as established for privately owned motor vehicles.



§ 14-14-1208 - Professional memberships and meetings.

(a) The quorum court of each county may provide, through specific appropriations, for a county to join, pay membership fees and service charges, and cooperate with the organizations and associations of county government of this state and other states for the advancement of good government and the protection of local government interests.

(b) Elected county and township officials of a county government may be allowed per diem and either mileage or actual transportation expenses for attendance at meetings of the appropriate association of local government officials. Reasonable expenses or charges against each local government, as a member of the association, may be paid by a county.

(c) Employees of a county government may be allowed per diem and either mileage or actual transportation expenses for attendance at meetings of professional organizations or associations, and a county government may pay membership fees and service charges to the organizations.



§ 14-14-1209 - Uniform and equipment allowance for sheriff's department.

(a) Upon request by the county sheriff, the county quorum court may approve and appropriate a uniform and equipment allowance for the sheriff and employees of the sheriff's department in lieu of reimbursement for actual uniform and equipment expenses. The uniform and equipment allowance may be used for the purchase of uniforms, ammunition, and other equipment (excluding firearms) used in the performance of law enforcement duties.

(b) Claims for this uniform and equipment allowance shall be processed and paid in accordance with the laws of the State of Arkansas. However, an itemized listing or numbered invoice is not required for payment of this uniform and equipment allowance.



§ 14-14-1210 - Cost-of-living adjustment.

(a) Beginning January 1, 2011, and on each January 1 thereafter, three percent (3%) per annum shall be added to the minimum and maximum salaries and per diems of elected county officers as a cost-of-living adjustment.

(b) Beginning September 1, 2010, and on each September 1 thereafter, the Association of Arkansas Counties shall provide each county and the Division of Legislative Audit with a schedule of the minimum and maximum salaries and per diems of elected county officers with the added cost-of-living adjustment for the following year.






Subchapter 13 - -- Officers Generally

§ 14-14-1301 - County, quorum court district, and township officers.

(a) County Officers. There shall be elected, until otherwise determined by law, in each of the several counties of this state the following county officers:

(1) County Judge. (A) The county judge shall:

(i) Perform the administrative and executive functions and duties, and such additional duties as may be provided by law, to be performed by the judge provided in Arkansas Constitution, Amendment 55, Section 3;

(ii) Preside over the county quorum court without a vote but with the power of veto; and

(iii) Preside over the county court and exercise those judicial and ministerial duties of the county court that were not transferred to the judge to be performed in his or her capacity as the chief executive officer of the county by Arkansas Constitution, Amendment 55, or as may be provided by law.

(B) The judge shall be:

(i) At least twenty-five (25) years of age;

(ii) A citizen of the United States;

(iii) A person of upright character;

(iv) A person of good business education; and

(v) A resident of the county at the time of his or her election and during his or her continuance in office;

(2) Clerk of the Circuit Court. The clerk of the circuit court shall be clerk of all divisions of the court, ex officio clerk of the county court, and recorder, except as provided in subdivision (a)(3) of this section;

(3) County Clerk. A county clerk may be elected in like manner as a circuit clerk, and in such cases, the clerk may be ex officio clerk of the probate division of circuit court, if such division exists, in the county until otherwise provided by the General Assembly, and if created as a separate office, bear witness and sign all writs and other judicial process acted upon by the respective courts served by the clerk;

(4) Assessor. The assessor shall perform such duties as are prescribed by law;

(5) Sheriff. (A) The sheriff, who shall be ex officio collector of taxes, unless otherwise provided by law, shall perform such duties as are prescribed by law. It shall be the general duty of each sheriff to quell and suppress all assaults and batteries, affrays, insurrections, and unlawful assemblies.

(B) The sheriff shall:

(i) Apprehend and commit to jail all felons and other offenders;

(ii) Execute all process directed to him or her by legal authority;

(iii) Attend upon all courts held in his or her county until otherwise provided by law; and

(iv) Perform all other acts and things that are required by law;

(6) Collector of Taxes. A separate collector of taxes may be elected as provided by law. Each collector, upon receiving the tax charge of the county, shall proceed to collect them as may be prescribed by law;

(7) Treasurer. The treasurer, who shall be ex officio treasurer of the common school fund of the county, shall perform such duties as are prescribed by law. However, nothing in this chapter shall be deemed to replace or modify any law of this state authorizing school boards to appoint a treasurer for school districts as provided by law;

(8) County Surveyor. The county surveyor shall perform such duties as are prescribed by law. It shall be the general duty of the surveyor to execute all orders directed by any court of record for surveying or resurveying any tract of land, the title of which is in dispute or in litigation before the court, and to obey all orders of surveys for the partition of real estate, and to provide services to the county court when required for the purpose of surveying and measuring any proposed road;

(9) Coroner. The county coroner shall perform such duties as are prescribed by law.

(b) Quorum Court District and Township Officers. (1) There shall be elected in each of the quorum court districts of the counties of this state one (1) justice of the peace who shall preside over the justice of the peace courts and perform such judicial duties as may be prescribed by law and who shall serve as a member of the quorum court of the county in which elected and shall perform such legislative duties as may be prescribed by law. Each justice shall be a qualified elector and a resident of the district for which he or she is elected.

(2) There shall be elected in each township, as preserved and continued in § 14-14-401, one (1) constable who shall have the qualifications and perform such duties as may be provided by law.



§ 14-14-1302 - Election of officers.

(a) County Officers. The qualified electors of each county in this state, at the time of electing members of the General Assembly, shall elect, until otherwise provided by law, all county officers for the term of two (2) years and until their successors are elected and qualified.

(b) Quorum Court District and Township Officers. The qualified electors of each county quorum court district and township in this state shall elect each district and township officer for the term of two (2) years and until his successor is elected and qualified. Election shall be held at the time of electing members of the General Assembly.



§ 14-14-1303 - Bond.

All county, county quorum court district, and township officers shall be bonded as prescribed by law.



§ 14-14-1304 - Oath.

Each county, justice of the peace, and township officer, before entering upon the discharge of the duties of his office, shall take and subscribe to the oath prescribed in the Arkansas Constitution for officers.



§ 14-14-1305 - Commission.

(a) County Officers. All county officers shall be commissioned by the Governor in a manner prescribed by law.

(b) (1) Quorum Court District and Township Officers. All township and county quorum court district officers, except constables, shall be commissioned by the Governor in a manner prescribed by law.

(2) Constables shall be furnished with a certificate of election by the county court on which the constable's official oath shall be endorsed.



§ 14-14-1306 - Residence required.

(a) All county, county quorum court district, and township officers shall reside within their respective townships, districts, and counties.

(b) An office shall be deemed vacant if a county officer removes his legal residence from the county or if a district or township officer removes his legal residence from the district township from which elected.

(c) For purposes of this section, legal residence shall be defined as the domicile of the officer evidenced by the intent to make such residence a fixed and permanent home.



§ 14-14-1307 - Offices.

(a) The county court shall determine the location of the office of the various county, county quorum court district, and township officers.

(b) Nothing in this section, however, shall be construed to compel the county court to provide justices of the peace, constables, coroners, or surveyors with a formal office.



§ 14-14-1308 - Vacancy in office.

A county, county quorum court district, or township office shall be considered vacant if any one (1) of the following conditions exists:

(1) The incumbent fails to meet the qualifications for office prescribed by law as evidenced by failure to be commissioned;

(2) The incumbent refuses or neglects to take and subscribe to the official oath required by law as evidenced by failure to be commissioned;

(3) The incumbent refuses, neglects, or for any other reason fails to secure an official bond required by law as evidenced by failure to be commissioned;

(4) The incumbent resigns;

(5) The incumbent ceases to meet any residence requirements for office;

(6) The incumbent is removed from office by judicial proceedings;

(7) The election or appointment of the incumbent is declared void by a judicial proceeding;

(8) The incumbent is convicted of a felony, incompetency, corruption, gross immorality, criminal conduct, malfeasance, misfeasance, or nonfeasance in office by judicial proceedings;

(9) The incumbent ceases to discharge the duties of his office for a period of three (3) months, except when prevented by sickness or excused by a quorum court through resolution;

(10) The incumbent is declared of unsound mind by judicial proceedings;

(11) The quorum court determines that the incumbent has become disabled to the degree that he cannot perform the duties of his office;

(12) The incumbent holds more than one (1) office or position in conflict with the provisions of Arkansas Constitution, Article 4, § 2 or Article 19, § 6;

(13) The quorum court separates elective offices as provided by law; or

(14) The incumbent dies.



§ 14-14-1309 - Declaration of vacancy.

(a) Conditions. The quorum court of each county shall declare a county, county quorum court district, or township office vacant where conditions of vacancy exist as demonstrated in the following manner:

(1) Upon receipt of certification that a condition of vacancy exists as evidenced by failure of an officer to be commissioned or finding of judicial proceedings where such conditions serve as the cause of vacancy;

(2) Upon determination by a quorum court that a condition of vacancy exists in all other causes not governed by failure to be commissioned or finding of judicial proceedings. Such determination by a quorum court shall be conducted through the process of resolution as prescribed by law if the resolution shall have been published prior to the meeting date in which the resolution is to be considered by the court.

(b) Appeal. Appeals by the county, quorum court district, or township officer so affected from a declaration of vacancy by the quorum court may be taken to the circuit court if the appeal shall be filed within thirty (30) calendar days from the date of publication as required for county resolutions.

(c) Notification of Governor. The quorum court shall upon declaration of a vacancy, or within ten (10) calendar days thereafter, in any elective township office cause the declaration to be filed in writing with the Governor.



§ 14-14-1310 - Filling vacancies in elective offices.

(a) (1) County Elective Offices. Vacancies in all county elective offices shall be filled by the county quorum court through the process of resolution as prescribed by law.

(2) Eligibility Requirements and Term of Office. (A) Qualifications. All officers appointed to fill a vacant county elective office shall meet all of the requirements for election to that office.

(B) Requirements. All officers appointed by a quorum court shall subscribe to the oath of office, be commissioned, and be bonded as prescribed by law.

(C) Persons Ineligible for Appointment. Any member of the quorum court shall be ineligible for appointment to fill any vacancy occurring in any county office, and resignation shall not remove such ineligibility. Husbands and wives of justices of the peace, and relatives of such justices or their husbands and wives within the fourth degree of consanguinity or affinity, shall likewise be ineligible.

(D) Term of Office. All officers so appointed shall serve until their successor is elected and qualified.

(E) Successive Terms of Appointed Officer Prohibited. No person appointed to fulfill a vacant or unexpired term of an elective county office shall be eligible for appointment or election to succeed himself or herself.

(b) Elective Township Offices. All vacancies in elective township offices, including justice of the peace offices, shall be filled by the Governor.

(c) (1) (A) Emergency Vacancies. During a declaration of an emergency or circumstances that warrant a declaration of an emergency under § 12-75-107 or § 12-75-108, a vacancy in the office of county judge due to death or disability to the degree of inability to perform the duties of office shall be temporarily filled by executive order of the county judge issued prior to the incapacity of the county judge, designating three (3) persons in succession to fill the vacancy of the office of county judge on an interim basis until such time as the vacancy is filled by the quorum court as provided by this chapter or the disability of the county judge is abated.

(B) Persons so designated shall be listed in succession and may be identified by title or position.

(C) The death or disability of a person in the line of succession shall result in disqualification of the person and appointment of the next successive person.

(2) (A) During a declaration of an emergency or circumstances that warrant a declaration of emergency under § 12-75-107 or § 12-75-108, a vacancy in the office of sheriff due to death or disability to the degree of inability to perform the duties of office shall be temporarily filled by a policy statement of the sheriff issued prior to the incapacity of the sheriff and adopted by resolution of the quorum court, designating three (3) persons in succession to fill the vacancy in the office of sheriff on an interim basis until such time as the vacancy is filled by the quorum court as provided by this chapter or the disability of the sheriff is abated.

(B) Persons so designated by the sheriff shall be listed in succession and may be identified by title or position.

(C) The death or disability of a person in the line of succession shall result in disqualification of the person and appointment of the next successive person.

(D) The sheriff shall affix his or her signature to the policy statement and to the resolution of the quorum court to signify that the line of succession for the office of sheriff is in accordance with his or her authority.

(3) (A) The county judge and the sheriff shall file the executive order and the resolution with policy statement under subdivisions (c)(1) and (c)(2) of this section with the county clerk, and a file-marked copy shall be provided to the Director of the Arkansas Department of Emergency Management no later than sixty (60) days from the beginning of the elected term of office.

(B) Members of the quorum court are not eligible to fill the vacancy in the office of county judge or sheriff under this section.



§ 14-14-1311 - Removal from office.

The circuit court shall have jurisdiction, upon information, presentment, or indictment, to remove any county or township officer from office for incompetency, corruption, gross immorality, criminal conduct, malfeasance, misfeasance, or nonfeasance in office.



§ 14-14-1312 - Remuneration.

No officer of any county, county quorum court district, or township shall receive from county funds, directly or indirectly, for salary, wages, and perquisites more than the amount appropriated by the respective quorum court for each respective office per annum in par funds and paid to the officer by instrument drawn by the county judge on the treasury.



§ 14-14-1313 - Remittance of public funds.

All public funds coming into the possession of any officer of the county shall be remitted to the county treasury in a manner prescribed by law.



§ 14-14-1314 - Constable training requirements -- Uniform requirements.

(a) (1) (A) For a constable to have access to information from the Arkansas Crime Information Center:

(i) He or she shall satisfactorily complete the constable certification course provided by the Arkansas Commission on Law Enforcement Standards and Training.

(ii) Each year after completing the certification course required under subdivision (a)(1)(A)(i) of this section, he or she shall satisfactorily complete sixteen (16) hours of training provided by the Arkansas Commission on Law Enforcement Standards and Training.

(B) For a constable to carry a firearm:

(i) He or she shall attend sixteen (16) hours of firearms training; and

(ii) Each year after completing the training required under subdivision (a)(1)(B)(i) of this section, he or she shall satisfy the firearm qualification standards for a law enforcement official.

(2) A constable holding office on July 31, 2007 is exempt from the requirements of subdivision (a)(1) of this section if the constable has completed:

(A) The Part-time Law Enforcement Officer II training or higher level training course; and

(B) Mandatory racial profiling courses.

(b) (1) In the performance of his or her official duties, a constable shall wear a uniform consisting of:

(A) The following shirts:

(i) A long sleeve black shirt with black epaulets and black pocket flaps and a gray tie from October 1 until March 31;

(ii) A short sleeve black shirt with black epaulets and black pocket flaps from April 1 until September 30; or

(iii) A white shirt on formal occasions at any time;

(B) (i) A constable identification patch on the left shoulder of the shirt and an American flag on the right shoulder.

(ii) The top of each patch shall be one inch (1'') down from the shoulder seam of the shirt;

(C) A name tag above the right pocket flap of the shirt;

(D) A six-point star, containing the words "Arkansas Constable" shall be on the left side of the shirt;

(E) The following pants:

(i) Tan pants; or

(ii) Blue or black pants on formal occasions; and

(F) A gray hat with a six-point star on the front containing the words "Arkansas Constable".

(2) If a constable is engaged in search or rescue activities, he or she shall wear a uniform consisting of:

(A) A black shirt;

(B) Black pants; and

(C) A black cap with a six-point star with the words "Arkansas Constable".

(c) In the performance of his or her official duties, a constable shall drive a motor vehicle that is:

(1) Fully equipped with emergency equipment; and

(2) Clearly marked with a six-point star and the words "Arkansas Constable".

(d) The county may pay reasonable expenses associated with the requirements of this section.









Chapter 15 - Officers

Subchapter 1 - -- General Provisions

§ 14-15-101 - Audit of accounts after expiration of term.

When the term of any sheriff and ex officio collector or a county collector or county treasurer or any county official required by law to make bond expires, the county judge shall, within ten (10) days, employ a reputable public accountant or a qualified Division of Legislative Audit employee to audit the account of the retiring official and ascertain the amount due the county, state, and other funds. However, this audit shall not be made if the county judge of the county affected decides that the audit is unnecessary.



§ 14-15-102 - Environmental officer.

(a) Each county within this state may employ an environmental officer who shall inspect all landfills within that county, insure compliance with all environmental ordinances, collect evidence of noncompliance and present such evidence to the prosecuting attorney. This officer shall issue citations for violation of any county ordinance prohibiting dumping of waste, garbage, litter, or any hazardous materials throughout the county.

(b) The environmental officer may complete the training course for law enforcement officers at the Law Enforcement Training Academy. After satisfactory completion of said course the environmental officer shall be a law enforcement officer.

(c) After completing the training course at the Law Enforcement Training Academy, the environmental officer may carry firearms, execute and serve any warrant or other processes issued under the authority of the county pertaining to violations of county ordinances concerning environmental protection, and make arrests and issue citations for violations of county ordinances concerning environmental protection.






Subchapter 2 - -- County Assessors

§ 14-15-201 - Form of oath.

Every assessor shall, on or before January 1 succeeding his election, and before entering upon or discharging any of the duties of his office, take and subscribe to the oath prescribed in Arkansas Constitution, Article 19, Section 20, and in addition thereto, the following oath or affirmation, which shall be endorsed upon the assessment books prior to their delivery to the assessor:

"I ...................., assessor for ................... County, do solemnly swear that the value of all real and personal property, moneys, credits, investments in bonds, stocks, joint-stock companies, of which statements may be made to me by persons required by law, will be appraised at its actual cash value, that in no case will I, knowingly, omit to demand of any person, or corporation, of whom by law I may be required to make such demand, a statement of the description and value of personal property, or the amount of moneys and credits, investments in bonds, stocks, joint-stock companies, or otherwise, which he may be required to list, or in any way connive at any violation or evasion of any of the requirements of the law or laws in relation to the listing or valuation of property, credits, investments in bonds, stocks, joint-stock companies or otherwise, of any kind for taxation."



§ 14-15-202 - Extension of time to take oath.

Every assessor who shall have failed to take and subscribe to the oath prescribed in § 14-15-201 at the time therein stated is granted, until the time provided by law for entering upon the discharge of his duties, to take and subscribe to the oath prescribed in § 14-15-201, and the acts of every assessor who shall take the oath within the time granted in this section shall be as valid as if he had taken and subscribed to the oath at the time provided by law.



§ 14-15-203 - Pro rata contribution to salaries.

(a) (1) It is declared to be the policy of the state and local governments of Arkansas that from and after July 1, 1947, the state and every county, municipality, school district, and other taxing unit, excepting only special improvement districts to which the county assessor is not required by law to render service, receiving ad valorem or other tax funds collected by county collectors or certified to the Chief Fiscal Officer of the State pursuant to § 26-26-310 by county collectors shall contribute funds for the payment of the salaries, and the necessary expenses incurred in the performance of their official duties, of the county assessors and their deputies.

(2) (A) At least twenty (20) days prior to the quorum court meeting at which the annual budget is adopted, the county assessor shall provide to each taxing unit a copy of the proposed budget of the county assessor for the next year.

(B) At least ten (10) days prior to any meeting of the quorum court at which an amendment adding an appropriation exceeding one percent (1%) of the original budget amount to the budget of the county assessor shall be presented, the county assessor shall provide to each taxing unit a copy of the proposed amendment.

(C) Copies of the budget and any amendments shall be provided by giving copies to the following:

(i) For the county, to the county clerk;

(ii) For a municipality, to the clerk or recorder; and

(iii) For a school district, to the superintendent.

(b) (1) For the purpose of carrying out this policy, the amount to be contributed annually by each of the taxing units shall be in the proportion that the total of such taxes collected or certified to the state pursuant to § 26-26-310 for the benefit of each taxing unit bears to the total of taxes collected for the benefit of all taxing units.

(2) The pro rata contribution of the salaries and expenses of any taxing unit that receives taxes collected or certified to the state pursuant to § 26-26-310 for the purpose of meeting debt service requirements of its issued and outstanding bonds shall be charged to and paid out of the taxing unit's general fund, and not to, or out of, any special fund it may maintain for this purpose, nor in such other manner as will diminish the amount necessary to meet such debt service requirements.



§ 14-15-204 - Claim for salaries and expenses.

(a) The county assessor shall file an itemized claim, no less often than quarterly, with the clerk of the county court for salaries earned and for reimbursement of authorized expenses incurred. The county court shall promptly examine each claim, and if it finds the claim to be correct, the county court shall enter an order directing the county clerk to issue a warrant upon the county treasury, payable from the county assessor's fund, hereby created, for the amount so found to be due.

(b) (1) Annually, at the time of making the final settlement of taxes collected by the county tax collector, the county funds of the various taxing units shall be charged with such units' respective pro rata shares of the salaries and expenses, as provided in § 14-15-203, and the amounts so charged shall be credited to the county assessor's fund of the county.

(2) In order to facilitate the payment of salaries and expenses, the county court may, by order duly entered, authorize and direct the county treasurer to make advance transfers from the collector's unapportioned fund, or the county general fund, to the county assessor's fund, with advances to be repaid at the time of making final settlement of amounts due the county assessor's fund.



§ 14-15-205 - Professional development recognition payments.

(a) (1) County assessors and employees of county assessors' offices shall become eligible for professional development recognition payments upon completion of the requirements enumerated in subsection (b) of this section for each year the employee is employed full time in the county assessor's office.

(2) Such payments shall be made from appropriated funds pro rata to eligible county assessors and full-time employees of county assessors' offices up to the designated amounts from such funds as may be specifically appropriated for such payments.

(b) (1) (A) (i) County assessors and their employees designated as senior appraisers, level 4, by the Assessment Coordination Department shall receive annually, to the extent moneys are available, a professional development recognition payment in an amount not to exceed five hundred dollars ($500).

(ii) County assessors and their employees designated as senior appraiser managers, level 4, by the department shall receive annually, to the extent moneys are available, a professional development recognition payment in an amount not to exceed seven hundred fifty dollars ($750).

(B) A senior appraiser, level 4, with four (4) years of appraisal experience may serve as an appraisal or reappraisal manager in a county if the appraiser complies with the standards established by the department.

(2) To the extent moneys are available, county assessors and their employees designated as certified residential appraisers by the Arkansas Appraiser Licensing and Certification Board or as cadastral mapping specialists by the International Association of Assessing Officers shall annually receive a professional development recognition payment in an amount not to exceed one thousand dollars ($1,000).

(3) To the extent moneys are available, county assessors and their employees designated as certified general appraisers by the Arkansas Appraiser Licensing and Certification Board or as certified assessment evaluators by the International Association of Assessing Officers shall annually receive a professional development recognition payment in an amount not to exceed two thousand dollars ($2,000).

(c) (1) A county assessor or employee is eligible for only one (1) professional development recognition payment annually.

(2) To the extent moneys are available, if any county assessor or employee is eligible for professional development recognition payments in two (2) or more categories enumerated in subsection (b) of this section, he or she shall annually receive the professional development recognition payment in the amount of the higher recognition payment category.

(d) (1) In order to receive a professional development recognition payment, the county assessor or county assessor's employee shall present proof of the appropriate agency's designation to the Director of the Assessment Coordination Department, who shall authorize payment to the county assessor or employee no later than July 15.

(2) In order to receive professional development recognition payments in subsequent years, the county assessor or employee shall annually present proof to the director by June 1 that he or she has fulfilled the requirements to maintain a professional designation and that the employee has been a full-time county assessor or assessment employee for the previous year and continues to be a full-time assessor or employee.

(e) Professional development recognition payments authorized by this section shall be subject to withholding of all applicable state and federal taxes but shall not be included by retirement systems in determining benefits.






Subchapter 3 - -- County Coroners

§ 14-15-301 - Powers and duties of a coroner.

When a death is reported to the coroner, he shall conduct an investigation concerning the circumstances surrounding the death of an individual and gather and review background information, including, but not limited to, medical information and any other information which may be helpful in determining the cause and manner of death.



§ 14-15-302 - Coroner's investigation.

(a) A coroner's investigation does not include criminal investigation responsibilities. However, the coroner shall assist any law enforcement agency or the State Crime Laboratory upon request.

(b) (1) A coroner shall be given access to all death scenes in order to perform the duties set forth in this subchapter.

(2) A coroner may issue subpoenas as necessary to secure pertinent medical or other records and testimony relevant to the determination of the cause and manner of death.

(c) (1) A coroner or his or her deputy who has received instruction and has been deemed qualified by the State Crime Laboratory to take and handle toxicological samples from dead human bodies may do so for the purpose of determining the presence of chemical agents that may have contributed to the cause of death.

(2) Toxicological samples may be taken from dead human bodies in those cases in which the coroner is required by law to conduct an investigation.

(d) (1) A person, institution, or office in this state that makes available information or material under this section is not criminally liable.

(2) A person, institution, or office in this state is not liable in tort for compliance with this section.

(e) (1) A preliminary written report of the coroner's investigation shall be completed within five (5) working days and shall include a pronouncement of death. If indicated, a subsequent report shall be completed.

(2) If the death occurred without medical attendance or was the result of a homicide, an accident, or a suicide, then the preliminary written report shall include without limitation the following information regarding the decedent:

(A) Name;

(B) Date of birth or approximate age if unknown;

(C) Sex;

(D) Social security number if available;

(E) Home address;

(F) Location where the body was discovered;

(G) Time of death or approximate time if unknown;

(H) Condition of the body, including any recent trauma, body temperature, and position;

(I) Any prescribed medications;

(J) Pertinent medical history;

(K) Cause and manner of death;

(L) Photographs or information where photographs may be accessed in cases of non-natural deaths and deaths of persons under eighteen (18) years of age;

(M) List of all other governmental entities investigating the death; and

(N) Disposition of the body.

(3) Nothing in this section shall limit or otherwise restrict the exercise of professional judgment or discretion by a coroner or prohibit access to information or testimony necessary to complete a coroner's investigation.



§ 14-15-303 - Death certificate.

If, after conducting an investigation, the law enforcement agency and prosecuting attorney of the jurisdiction are satisfied that no crime has occurred, the coroner is satisfied that the death is not the result of a crime, and the coroner knows to a reasonable certainty the cause and manner of death, the coroner or his designated deputy shall proceed to execute a death certificate in the form and manner required by law and release the body for final disposition.



§ 14-15-304 - Confidentiality.

(a) Records gathered and created during the course of a coroner's investigation shall be confidential and deemed exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq., but only until such time that the coroner issues his final report.

(b) Confidential medical information gathered during the course of the investigation shall remain exempt from public inspection and copying except as quoted in the coroner's final report.



§ 14-15-305 - Employment.

County coroners may be employed by any city emergency medical service, county emergency medical service, or joint city and county emergency medical service.



§ 14-15-306 - Disposition of prescription medication.

(a) A coroner may collect and secure any prescription medication of the decedent to ensure that the medication does not come into the possession of a person who might use the medication in an illegal or harmful manner.

(b) Collected medication shall be disposed of under circuit court order or shall be forwarded to the Department of Health within thirty (30) days for proper destruction under § 20-64-214.

(c) This section shall not apply to any prescription medication in the custody or possession of an institutional health care provider or attending hospice nurse that is subject to other laws and regulations governing the destruction or disposition of patient or resident medication.



§ 14-15-307 - Coroner's Advisory Task Force -- Creation -- Powers and duties.

(a) (1) The Coroner's Advisory Task Force is created and shall consist of thirteen (13) members.

(2) The Governor shall appoint to the task force:

(A) (i) Six (6) members who are current county coroners, selected in a manner so that each of the four (4) congressional districts are represented by at least one (1) coroner.

(ii) Of the persons appointed under subdivision (a)(2)(A)(i) of this section:

(a) One (1) member shall be from a Class 1 county or a Class 2 county as defined by § 14-14-1204(b);

(b) One (1) member shall be from a Class 3 county or a Class 4 county as defined by § 14-14-1204(b);

(c) One (1) member shall be from a Class 5 county or a Class 6 county as defined by § 14-14-1204(b); and

(d) One (1) member shall be from a Class 7 county as defined by § 14-14-1204(b);

(B) One (1) member who is a representative of the funeral home industry;

(C) One (1) member who is a licensed attorney in Arkansas;

(D) One (1) member who is a licensed physician in Arkansas;

(E) The State Medical Examiner or his or her designee;

(F) One (1) member to represent the Arkansas Sheriffs' Association;

(G) The Director of the Department of Health or his or her designee; and

(H) One (1) member who is a consumer representative.

(3) If a vacancy occurs, the Governor shall appoint a replacement who represents the same constituency as the vacating member.

(4) Members shall elect a chair who shall serve for one (1) year.

(5) A majority of the members being present shall constitute a quorum for the transaction of business.

(6) The task force shall meet as necessary to further the intent and purpose of this subchapter.

(7) The Department of Health shall provide office space and staff for the task force if funds are available.

(8) Members shall serve without pay but may receive expense reimbursement under § 25-16-902 if funds are available.

(b) The task force shall develop standards and policy recommendations on certain issues, including without limitation the following:

(1) Treatment of a body during the course of a death investigation;

(2) The proper manner of choosing who is designated to remove a body from a death scene during the course of a death investigation and at the conclusion of a death investigation;

(3) The manner and timeliness of notification of next of kin of the deceased;

(4) Other standards and policy recommendations to ensure that all functions of the coroner are performed in a professional and ethical manner; and

(5) Recommendations to the 88th General Assembly for improvement of laws regarding the duties of a coroner, including without limitation proper levels of compensation for the increasing responsibilities and level of training needed to conduct a proper, thorough, and up-to-date death investigation.

(c) The task force shall be abolished on April 30, 2011.






Subchapter 4 - -- Recorders

§ 14-15-401 - Duties generally.

(a) (1) There shall be established in each county in this state an office to be styled the county recorder's office, which shall be kept at the seat of justice of each county.

(2) (A) Unless otherwise provided by law, the county recorder is the circuit clerk of the county.

(B) In a county that under law has assigned the duties of the county recorder to the county clerk, all Arkansas Code references to circuit clerk that concern recording functions shall mean the county clerk.

(b) The county recorder:

(1) Shall duly attend to the duties of the county recorder's office;

(2) Shall provide and keep in the county recorder's office well-bound books in which the county recorder shall record in a fair and legible hand all instruments of writing authorized or required to be recorded in the manner provided; and

(3) (A) May implement electronic filing and searching provisions and procedures under the Uniform Real Property Electronic Recording Act, § 14-2-301 et seq.

(B) Unless a county recorder has implemented the Uniform Real Property Electronic Recording Act, § 14-2-301 et seq., the transmission of an electronic document to the county recorder has no legal effect.

(C) A person that seeks to record an electronic document is solely responsible for determining if a county recorder has implemented the Uniform Real Property Electronic Recording Act, § 14-2-301 et seq.



§ 14-15-402 - Instruments to be recorded.

(a) It shall be the duty of each recorder to record in the books provided for his or her office all deeds, mortgages, conveyances, deeds of trust, bonds, covenants, defeasances, affidavits, powers of attorney, assignments, contracts, agreements, leases, or other instruments of writing of, or writing concerning, any lands and tenements or goods and chattels, which shall be proved or acknowledged according to law, that are authorized to be recorded in his or her office.

(b) (1) To be accepted by the county recorder for recording purposes, all documents shall:

(A) Be on eight and one-half inch (8.5'') by eleven inch (11'') paper;

(B) Have a two and one-half inch (2.5'') margin at the right top of the first page, one-half inch (0.5'') margin on the sides and bottoms of all pages, and a two and one-half inch (2.5'') margin at the bottom of the last page;

(C) Have an area reserved on the top right of the first page for the file mark of the recorder;

(D) Contain the following information:

(i) The title of the document; and

(ii) The name of the grantor and grantee, when applicable;

(E) Be acknowledged in accordance with § 16-47-207; and

(F) Be legible.

(2) (A) The county recorder shall have the discretion to waive the requirements of subdivision (b)(1) of this section for:

(i) Good cause; and

(ii) Any document that complies with the Uniform Real Property Electronic Recording Act, § 14-2-301 et seq.

(B) All documents and instruments executed before January 1, 2004, shall be exempt from the requirements of subdivision (b)(1) of this section.

(C) All surveys and plats shall be exempt from the requirements of subdivision (b)(1) of this section.



§ 14-15-403 - Instruments affecting title to property.

(a) No instrument by which the title to real estate or personal property, or any interest therein, or lien thereon, is conveyed, created, encumbered, assigned, or otherwise affected or disposed of shall be received for record or filing by the recorder unless:

(1) The name and address of the person who, and the governmental agency, if any, which, prepared the instrument appears on the face of the first page thereof; and

(2) The name is either printed, typewritten, stamped, or signed in a legible manner.

(b) An instrument will be in compliance with this section if it contains a statement in the following form:

Click here to view form

(c) The receipt for record or filing of any instrument by the recorder without complying with the provisions of this section shall not prevent the instrument from becoming notice as provided by law.

(d) (1) Any fee charged by the recorder for recording or filing of any instrument which does not conform with the provisions of this section shall be returned by the recorder to the person who paid the fee upon request, if made within six (6) months after recording or filing of the instrument.

(2) If no such request is made within that time, the fee shall be paid into the county general fund by the recorder.

(e) This section does not apply to any instrument executed prior to August 1, 1959, nor to any decree, order, judgment, writ of any court, will, or death certificate.



§ 14-15-404 - Effect of recording instruments affecting title to property.

(a) (1) Every deed, bond, or instrument of writing affecting the title, in law or equity, to any real or personal property within this state which is or may be required by law to be acknowledged or proved and recorded shall be constructive notice to all persons from the time the instrument is filed for record in the office of the county recorder of the proper county.

(2) (A) A document filed under the Uniform Real Property Electronic Recording Act, § 14-2-301 et seq., is filed of record within the meaning of this subsection (a) if recorded under § 14-15-407 during the county recorder's regular business hours.

(B) A document received after the county recorder's regular business hours shall be recorded in the order received.

(b) No deed, bond, or instrument of writing for the conveyance of any real estate, or by which the title thereto may be affected in law or equity, made or executed after December 21, 1846, shall be good or valid against a subsequent purchaser of the real estate for a valuable consideration without actual notice thereof or against any creditor of the person executing such an instrument obtaining a judgment or decree which by law may be a lien upon the real estate unless the deed, bond, or instrument, duly executed and acknowledged or proved as required by law, is filed for record in the office of the clerk and ex officio recorder of the county where the real estate is situated.



§ 14-15-405 - Master mortgage or deed of trust recording.

(a) This section may be known and cited as the "Master Mortgage or Deed of Trust Recording Act of 1967."

(b) (1) An instrument containing a form or forms of covenants, conditions, obligations, powers, and other clauses of a mortgage or deed of trust may be recorded in the registry of deeds or mortgages of any county.

(2) The recorder of the county, upon the request of any person, on tender of the lawful fees therefor shall record the instrument in his registry.

(3) Every such instrument shall be entitled on the face thereof as a "Master form recorded by .....................

......................(name of person causing the instrument to be recorded)."

(4) The instrument need not be acknowledged to be entitled to record.

(c) When the instrument is recorded, the recorder shall index the instrument under the name of the person causing it to be recorded in the manner provided for miscellaneous instruments relating to real estate.

(d) (1) Thereafter any of the provisions of the master form instrument may be incorporated by reference in any mortgage or deed of trust of real estate situated within this state if the reference in the mortgage or deed of trust states:

(A) That the master form instrument was recorded in the county in which the mortgage or deed of trust is offered for record;

(B) The date when and the book and page where the master form instrument was recorded; and

(C) That a copy of the master form instrument was furnished to the person executing the mortgage or deed of trust.

(2) The recording of any mortgage or deed of trust which has so incorporated by reference therein any of the provisions of a master form instrument recorded as provided in this subsection shall have the same effect as if the provision of the master form so incorporated by reference had been set forth fully in the mortgage or deed of trust.

(e) Whenever a mortgage or deed of trust is presented for recording, on which is set forth matter purporting to be a copy or reproduction of the master form instrument or of part thereof, identified by its title as provided in subdivision (b)(3) of this section and stating the date when it was recorded and the book and page where it was recorded, preceded by the words "do not record" or "not to be recorded," and plainly separated from the matter to be recorded as a part of the mortgage or deed of trust in such manner that it will not appear upon a photographic reproduction of any page containing any part of the mortgage or deed of trust, the matter shall not be recorded by the recorder to whom the instrument is presented for recording. In such a case the recorder shall record only the mortgage or deed of trust apart from the matter and shall not be liable for so doing, any other provisions of law to the contrary notwithstanding.

(f) This section shall be cumulative and supplemental to the laws of this state regarding the recording of instruments and shall repeal only such laws or parts of laws as are specifically in conflict herewith.



§ 14-15-406 - Recording certified copies of bankruptcy proceedings.

(a) The recorder of deeds of any county where any land in which a bankrupt or a debtor in any proceeding under the act of Congress relating to bankruptcy has any interest is located shall receive for record, and record, a certified copy of any pleading, decree, order, or other paper filed in the proceeding which any act of the Congress of the United States provides may be recorded in the records of such a county.

(b) The record shall impart notice to all persons of the bankruptcy proceeding and of the contents of the certified copy.

(c) The certified copy of the pleading, decree, order, or other paper shall be recorded and indexed in the record of deeds in the office of the recorder in the name of the bankrupt or debtor as grantor, and in the name of the trustee or receiver in bankruptcy or other person, if any, to whom the interest, or any part thereof, may pass by virtue of law or of the decree, order, or other paper as grantee.

(d) The recorder shall charge and collect the same fee for filing and recording any such document as is provided by law for filing, indexing, and recording deeds.



§ 14-15-407 - Manner of recording.

Each recorder shall, without delay, record every deed, mortgage, conveyance, deed of trust, bond, or other writing delivered to him for record, with the acknowledgment, proofs, and certificates written on or attached to the writing, and all other papers therein referred to and annexed thereto, in the order, and as of the time when, the writing has been delivered for record, by:

(1) Entering them word for word and letter for letter;

(2) Noting at the foot of each record all interlineations, erasures, and words visibly written on erasures; and

(3) Noting at the foot of the record the date of the month and year when the instrument so recorded was delivered to him or deposited in his office for record.



§ 14-15-408 - Tender of fees required.

No recorder shall be required to endorse any instrument presented to him for record as filed or to record the instrument unless the fees for recording and the tax thereon, if any, are first tendered to him; nor shall any recorder be subject to any action or liable in any manner for a failure or refusal to record any instrument unless the fees are first tendered.



§ 14-15-409 - Entry of instruments.

When any deed, mortgage, deed of trust, bond, conveyance, or other instrument of writing authorized by law to be recorded is deposited in the recorder's office for record, the recorder shall enter in a book to be provided for that purpose, in alphabetical order:

(1) The names of the persons;

(2) The date and the nature of the instrument; and

(3) The time of delivery for record.



§ 14-15-410 - Receipt for instrument filed.

When any deed, mortgage, deed of trust, bond, conveyance, or other instrument of writing authorized by law to be recorded shall be deposited in the recorder's office for record, the recorder shall give to the person delivering the instrument, if required, a receipt specifying the particulars of it.



§ 14-15-411 - Endorsement of filing time.

(a) It shall be the duty of the recorder to endorse the precise time the instrument is filed for record in his office on every deed, bond, or instrument of writing affecting the title in law or equity to any property, real or personal, within this state which is or may be required by law to be acknowledged or proved and recorded.

(b) It shall be the duty of the recorder to endorse on every mortgage filed in his office for record, and note in the record, the precise time the mortgage was filed for record.



§ 14-15-412 - Certification of recording.

(a) Every deed, mortgage, conveyance, deed of trust, bond, or other instrument of writing shall be considered as recorded from the time it was delivered for record.

(b) The recorder shall certify and attach to every such deed, mortgage, conveyance, deed of trust, bond, and other instrument of writing so recorded:

(1) The day, month, and year when he received it; and

(2) The book and page in which it is recorded.



§ 14-15-413 - Return of instrument.

When recorded, the recorder shall deliver the deed, mortgage, conveyance, deed of trust, bond, or other instrument of writing to the party entitled to the instrument on his order.



§ 14-15-414 - Indexes to record books.

(a) (1) Each recorder shall provide and keep in the recorder's office a well-bound book and make and enter in alphabetical order in the book an index to all books of record wherein deeds, mortgages, or other instruments in writing concerning lands and tenements are recorded, distinguishing the books and pages in which every deed or writing is recorded.

(2) The index shall contain:

(A) The names of the several grantors and grantees in alphabetical order;

(B) In case the deed is made by a sheriff, the name of the sheriff and the defendant in the execution;

(C) If by executors or administrators, their names and the names of their testator or intestate;

(D) If by attorney, the name of the attorney and his or her constituent; and

(E) If by a commissioner, the name of the commissioner and the person whose estate is conveyed.

(3) Each recorder shall make a reference in the several indexes of all deeds and conveyances that may be recorded, so as to afford, at all times, an easy reference to the records.

(4) (A) If an assignment or a satisfaction or release of a mortgage, deed of trust, or other lien is presented for recording, the assignment, satisfaction, or release shall state:

(i) The date the mortgage, deed of trust, or other lien was recorded; and

(ii) The instrument number, book and page numbers, or other recording reference at which the mortgage, deed of trust, or other lien appears of record.

(B) The recorder shall note in the index of the book or record in which the assignment, satisfaction, or release is recorded:

(i) The book and page numbers, instrument number, or other recording reference for the mortgage, deed of trust, or other lien assigned, satisfied, or released; and

(ii) The name of the mortgagor or grantor under which the mortgage, deed of trust, or other lien is indexed.

(b) Each recorder shall, in a similar manner, make, keep, and preserve:

(1) A full and perfect alphabetical index to all books of record in his or her office in which all deeds and instruments of writing in relation to personal property, marriage contracts, certificates of marriage, and all other papers are recorded; and

(2) A similar index of all the books of record in which commissions and official bonds are recorded, the name of the officers appointed, the obligors in any bond recorded, and a reference to the book and page where they are recorded.



§ 14-15-415 - Destruction of chattel mortgages.

Circuit clerks are authorized to destroy all chattel mortgages previously filed where the due date of the obligation secured has expired six (6) years or more prior to date of destruction, together with all bound records of the chattel mortgages containing the index or abstract thereof, except such records as are utilized for the purpose of abstracting claims of wheelwright liens.



§ 14-15-416 - Failure to perform duty.

Any recorder to whom any deed or other writing proved or acknowledged according to law is delivered for record shall forfeit and pay any sum not exceeding five hundred dollars ($500), to be recovered by action on his official bond, one-half (1/2) to the use of the county and one-half (1/2) to the use of the person who shall sue for it, and he shall also be liable to any person injured for all damages he may have sustained thereby, to be recovered by action on the official bond of the recorder if the recorder:

(1) Neglects or refuses to make an entry or give a receipt therefor, as required by §§ 14-15-402, 14-15-409, and 14-15-410; or

(2) Neglects or refuses to record the deed or writing within a reasonable time after receiving the deed or writing; or

(3) Records any deed or instrument of writing before another first deposited in his office and entitled to be recorded; or

(4) Records any deed or other writing incorrectly; or

(5) Neglects or refuses to provide and keep in his office such indices as required by § 14-15-414.



§ 14-15-417 - Willful neglect of duty.

If any recorder willfully neglects to perform any of the duties required of him by §§ 14-15-401, 14-15-402, 14-15-407, 14-15-409 -- 14-15-414, and 14-14-416 -- 14-15-420 or willfully performs them in any other manner than is required by law, he shall be deemed guilty of a misdemeanor in office and shall be proceeded against accordingly.



§ 14-15-418 - Action on bond.

If any person shall be damaged by the conduct of the recorder, that person may commence an action on his official bond in the name of the state to his use.



§ 14-15-419 - Seal.

The seal of the circuit court shall be the seal of the recorder and shall be used as such in all cases in which his official seal may be required.



§ 14-15-420 - Books and accounts.

Each recorder shall provide suitable books for his office and keep regular and faithful accounts of the expenses thereof. These accounts shall be audited by the county court and be paid out of the county treasury.






Subchapter 5 - -- Sheriffs -- Generally

§ 14-15-501 - Conservator of peace -- Recognizances.

(a) Each sheriff shall be a conservator of the peace in his county and shall cause all offenders against the laws of this state, in his view or hearing, to enter into recognizance to keep the peace and appear at the next term of the circuit court of the county and, on the failure of the offender to enter into recognizance, to commit him to jail.

(b) The sheriff shall certify to the clerk of the circuit court all recognizances taken by him.



§ 14-15-502 - Validity of bonds.

No bond entered into by a sheriff shall be deemed void for not having the approval of the court or clerk endorsed thereon.



§ 14-15-503 - Powers of deputies.

(a) Every deputy sheriff appointed as provided by law shall possess all the powers of his principal and may perform any of the duties required by law to be performed by the sheriff.

(b) Deputy sheriffs are authorized to make arrests for misdemeanor offenses and felony offenses and exercise all other powers as deputy sheriffs while in the course of their employment for planned community property owners' associations or suburban improvement districts.

(c) Every deputy sheriff so appointed shall possess the minimum qualifications as provided by law.

(d) Planned community property owners' associations shall purchase and maintain liability insurance to protect deputy sheriffs employed by such associations. Liability insurance coverage shall be in a principal amount of no less than fifty thousand dollars ($50,000) for each deputy sheriff employed by the association.



§ 14-15-504 - Additional personnel for new jails.

In any county in this state in which newly constructed jail facilities have been put into use since November 1, 1975, the quorum court of the county is authorized to provide additional positions for the county sheriff's office, in addition to those positions authorized in Acts 1975, No. 830 [repealed], and to prescribe the compensation and allowances for persons holding such positions.



§ 14-15-505 - Settlement moneys received or due.

(a) It shall be the duty of the clerks of all courts of record, at each term thereof, to settle with the sheriff of each county for all moneys received by him, or which he ought to have collected for the use of the county, and which have not been accounted for. They shall make out two (2) separate lists of all sums chargeable to any sheriff and payable to any county, specifying on what account, and certify them under the seal of the court.

(b) One (1) of the lists so certified shall be immediately transmitted to the clerk of the county court to which the sums are payable, who shall immediately charge it accordingly, and the other shall be transmitted to the treasurer of the county.






Subchapter 6 - -- Sheriffs -- Civil Service System



Subchapter 7 - -- County Surveyors

§ 14-15-701 - Qualifications.

No person shall be eligible to seek or hold the office of county surveyor unless the person is registered as a professional surveyor by the State Board of Licensure for Professional Engineers and Professional Surveyors.



§ 14-15-702 - Duties generally.

It shall be the duty of the county surveyor to execute all orders directed to him by any court of record for surveying or resurveying any tract of land, the title of which is in dispute or in litigation before the court, and to obey all orders of survey for the partition of real estate, and also to accompany viewers and reviewers of roads for the purpose of running and measuring any proposed road, whenever required by the viewers or reviewers.



§ 14-15-703 - Chainmen.

The necessary chainmen shall be employed by the person wanting surveying done, but they shall be good and disinterested persons, to be approved by the surveyor, and shall be sworn by the surveyor to measure justly and exactly, according to the best of their abilities.



§ 14-15-704 - Appointment of another surveyor.

In all cases where the county surveyor may be interested in any survey which is required to be made by any court, the court shall direct the survey to be made by some competent person. The person so appointed shall have power to administer the necessary oaths to the chainmen, and shall return the survey under oath, and shall be entitled to the same fees for his services as the county surveyor would be entitled to receive for similar services.



§ 14-15-705 - Survey of lands sold for taxes.

It shall be the duty of the county surveyor to survey all lands sold for taxes in his county on the application of any person producing to him a certificate of purchase from the officer by whom the lands may have been sold.



§ 14-15-706 - Survey of public land.

(a) Any person who may have entered any of the public lands of the United States, having received from the proper officer a certificate of entry and desiring his lands surveyed and laid off according to the certificate, may apply to the county surveyor for that purpose, and the county surveyor shall make a survey in accordance with the entry.

(b) Before the county surveyor shall proceed to survey any such tract of land, he shall be satisfied that all persons owning lands adjoining and who may be, in any manner, affected by the survey have been notified to attend and be present at the surveying thereof.

(c) It shall be the duty of each county surveyor, when subdividing any section or part of a section of land originally surveyed under the authority of the United States, to make his survey conformably to the original survey.



§ 14-15-707 - Establishment of corners.

For the purpose of perpetuating every survey, the surveyor shall establish his corners by taking bearings on trees and noting particularly their course and distance from the corner. When there are no trees within a reasonable distance, he shall perpetuate his corners by erecting mounds of turf, at least two and one-half feet (21/2') at the base and two feet (2') high. In lieu of mounds, stones may be planted in the ground, to a depth not less than twelve inches (12''), which shall not be less than eighteen inches (18'') long, eight inches (8'') wide, and three inches (3'') thick. The stones shall be described in the field book.



§ 14-15-708 - Calculating tract contents.

All calculations to ascertain the content of any tract of land by any county surveyor or other person shall be made by differences of latitude and departure.



§ 14-15-709 - Instruments required -- Record book.

(a) It shall be the duty of each county surveyor to furnish himself with a compass of approved construction, having a nonius division; also, a two-pole chain of fifty (50) links, and a well-bound book, in which he shall carefully and legibly record and note down every survey made by him, giving the name of the person the survey of whose lands is recorded, and describing as near as practicable, the metes and bounds of the tract, and noting the date on which the survey was made.

(b) The record book required by this section to be kept by each county surveyor shall be furnished at the expense of the county.

(c) The record shall be subject to the inspection of every person who may deem himself interested in the land record.



§ 14-15-710 - Delivery of records to successor.

(a) It shall be the duty of the county surveyor, or other person having the official record of the surveyor in his possession, to deliver up the record to his successor whenever he may be applied to for that purpose.

(b) If the surveyor, or the person having the possession of such record, shall refuse to deliver it to such successor when demanded, he shall forfeit and pay the sum of one dollar ($1.00) per day for every day he may retain it after demanded, to be recovered by a civil action before any justice of the peace, in the name of any person who may sue for it, one-half (1/2) to the use of the person suing and one-half (1/2) to the use of the county.



§ 14-15-711 - Conclusiveness of official survey.

No act or record by any county surveyor, or his deputy, shall be conclusive, but may be reviewed by any competent tribunal in any case where the correctness thereof may be disputed.



§ 14-15-712 - Admissibility of certified copy.

A certified copy of the record of any county surveyor, under the hand of the surveyor, shall be admitted as prima facie evidence in any court of record in this state.






Subchapter 8 - -- County Treasurers

§ 14-15-802 - Office.

County treasurers shall keep their offices at their respective county sites.



§ 14-15-803 - Counties having two judicial districts.

The treasurer shall keep in his office at each county site in counties having two (2) judicial districts, except Prairie, Woodruff, Lawrence, Yell, and Logan, the funds belonging to the school districts and road districts of the respective judicial districts for the purpose of paying warrants drawn thereon.



§ 14-15-804 - Appointment of a deputy treasurer.

(a) Appointment of a deputy treasurer shall be:

(1) In writing;

(2) Signed by the county treasurer; and

(3) Recorded in the county recorder's office.

(b) A deputy treasurer shall possess powers as authorized by the county treasurer.



§ 14-15-805 - Duties generally.

(a) It shall be the duty of each county treasurer to receive and give receipt for all moneys payable into the county treasury and to pay and disburse the moneys on warrants or checks drawn by order of the county court.

(b) It shall be the duty of each county treasurer to refuse payment of any warrant or check that would cause a deficit balance in any "special revenue" account without an appropriated transfer of general funds to cover the deficit.

(c) It shall be the duty of each county treasurer to maintain a positive "general fund" balance. The general fund shall include county general and any other ledger account on the treasurer's books accruable to county general. The treasurer shall refuse payment of any warrant or check that would cause a deficit balance of the general fund in aggregate.



§ 14-15-806 - Neglect or refusal to pay warrant.

(a) If any county treasurer shall neglect or refuse to pay any warrant or check drawn on him by order of the county court of his county, having cash available in the fund on which the warrant or check is drawn, he shall forfeit and pay to the holder of the warrant four (4) times the amount thereof.

(b) The forfeiture may be recovered by a civil action in the name of the party aggrieved against the treasurer and his securities, and the treasurer shall be deemed guilty of a misdemeanor in office and upon conviction shall be removed from office.



§ 14-15-807 - Accounting of moneys received and disbursed.

(a) A county treasurer shall keep a true and just account of all moneys received and disbursed and a regular abstract of all warrants paid by him.

(b) A treasurer shall make duplicate receipts in favor of the proper person for all moneys paid into the treasury and keep the books, papers, and money pertaining to his office at all times ready for the inspection of the county court or the presiding judge thereof.

(c) A treasurer shall furnish the county court with an account of the receipts and expenditures of the county not previously accounted for at each term of the county court, if required.



§ 14-15-809 - Resignation, removal, or death.

If he resigns, is removed from office, or dies, a county treasurer, or his executor or administrator, shall immediately make his settlement and deliver to his successor in office all things pertaining to the office, together with all the moneys belonging to the county.



§ 14-15-810 - Relief from liability.

In all cases where any funds in the hands of any county treasurer of this state have been lost or become unavailable by reason of the insolvency of any bank in which the funds were deposited, and not through defalcation of the county treasurer, the county treasurers and their bondsmen, in cases where the bondsmen have not become sureties on account of the payment of a cash consideration, and in such cases only, are released and relieved from any and all liability for loss of the funds.



§ 14-15-811 - Continuing education -- Board and fund.

(a) There is created the County Treasurer's Continuing Education Board, which shall be composed of the following six (6) members:

(1) Four (4) members of the Arkansas County Treasurers' Association, designated by the Arkansas County Treasurers' Association;

(2) One (1) member designated by the Association of Arkansas Counties; and

(3) The Auditor of State or a person designated by the Auditor of State.

(b) (1) It shall be the responsibility of the County Treasurer's Continuing Education Board to establish a continuing education program for county treasurers of the various counties in the state. This program shall be designed to better equip persons elected to serve as county treasurers to carry out their official responsibilities in an effective and efficient manner. The program shall include requirements and procedures for an effective certification program for county treasurers.

(2) It shall also be the responsibility of the board to disburse any funds made available to it from the County Treasurers' Continuing Education Fund to establish and maintain a continuing education program and a certification program for county treasurers.

(c) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the County Treasurers' Continuing Education Fund.

(2) (A) The quorum court of each county shall annually appropriate and pay into the fund in the State Treasury the sum of six hundred dollars ($600) from fees of the office of county treasurer.

(B) If any quorum court shall fail or refuse to appropriate and pay over the funds to the County Treasurers' Continuing Education Fund in the State Treasury, the Treasurer of State shall withhold funds from the county aid due to the county and shall credit the funds to the County Treasurers' Continuing Education Fund.

(d) The funds in the County Treasurers' Continuing Education Fund shall be used exclusively for the establishment and operation of a continuing education program for county treasurers and for paying the meals, lodging, registration fees, and mileage at the rate prescribed in state travel regulations of county treasurers who attend the continuing education program.






Subchapter 9 - -- County Clerks

§ 14-15-901 - Records -- Multiple judicial districts.

(a) In counties having two (2) judicial districts, it shall be the duty of the county clerk to keep at each county site, in addition to the records now required by law to be kept, the following records:

(1) Record of marks and brands;

(2) Record of incorporations;

(3) Record of estrays;

(4) Record of advertisements and sale of delinquent lands;

(5) Record of lands sold to the state; and

(6) Record of lands sold to individuals.

(b) It shall be the duty of the county courts of such counties to immediately purchase such records for the use of the various counties as are required by this section, and all other expenses made necessary by the provisions of this section shall be borne by the respective counties embraced in this section.

(c) The provisions of this section shall not apply to Prairie, Woodruff, and Lawrence counties.






Subchapter 10 - -- County Collectors

§ 14-15-1001 - Continuing education -- Board and fund.

(a) There is hereby created the County Collector's Continuing Education Board, which shall be composed of the following six (6) members:

(1) Four (4) members of the County Collector's Association, designated by the County Collector's Association;

(2) One (1) member designated by the Association of Arkansas Counties; and

(3) The Auditor of State or a person designated by the Auditor of State.

(b) (1) It shall be the responsibility of the County Collector's Continuing Education Board to establish a continuing education program for county collectors and sheriff/collectors of the various counties in the state. This program shall be designed to better equip persons elected to serve as county collectors and as sheriff/collectors to carry out their official responsibilities in an effective and efficient manner. The program shall include requirements and procedures for an effective certification program for county collectors.

(2) It shall also be the responsibility of the board to disburse any funds made available to it from the County Collector's Continuing Education Trust Fund to establish and maintain a continuing education program and a certification program for county collectors.

(c) (1) (A) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the County Collectors' Continuing Education Trust Fund.

(B) The quorum court of each county shall annually appropriate and pay into the fund in the State Treasury the sum of six hundred dollars ($600) from fees of the office of county collector.

(C) If any quorum court shall fail or refuse to appropriate and pay over the funds to the County Collectors' Continuing Education Trust Fund in the State Treasury, the Treasurer of State shall withhold funds from the county aid due to the county and shall credit the funds to the County Collectors' Continuing Education Trust Fund.

(2) The trust fund shall consist of all moneys required to be paid in annually as set out herein, all interest earned from the investment of fund balances, and any remaining fund balances carried forward from year to year.

(d) The funds in the County Collectors' Continuing Education Trust Fund shall be used exclusively for the establishment and operation of a continuing education program for county collectors and sheriff/collectors and for paying the meals, lodging, registration fees, and mileage at the rate prescribed in state travel regulations of county collectors and sheriff/collectors who attend the continuing education programs.









Chapter 16 - Powers Of Counties Generally

Subchapter 1 - -- General Provisions

§ 14-16-101 - Actions on behalf of counties.

When any county has any demand against any persons or corporations, suit thereon may be brought by the county judge.



§ 14-16-102 - Rights under contracts.

All notes, bonds, bills, contracts, covenants, agreements, or writings, made or to be made, whereby any person is, or shall be, bound to any county, or the commissioners of any county, or to any other person, in whatever form, for the payment of any debt or duty, or the performance of any matter or thing, to the use of any county, shall be valid and effectual to all intents and purposes to vest in the county all rights, interests, and actions which would be vested in any individual if any such contract had been made directly to him.



§ 14-16-103 - Deeds, etc., to county.

All deeds, grants, and conveyances which are made and duly acknowledged and recorded as are other deeds of conveyance to any county, or to the commissioners of any county, or to any other person, by whatever form of conveyance, for the use and benefit of any county, for all intents and purposes shall be good and valid instruments for vesting in the county, in fee simple or otherwise, all such right, title, interest, and estate as the grantor in any such deed or conveyance had in the lands conveyed at the time of the execution of the instrument and was intended by that means to be conveyed.



§ 14-16-104 - Conveyances from federal government.

(a) (1) Any and all counties of the State of Arkansas are authorized and empowered to accept conveyances of real estate from the federal government, or any authorized agency thereof, whether that conveyance contains reservations to oil, mineral, or fissionable material rights in the United States or not, and subject to such terms and conditions as the federal government, or an agency thereof, may reasonably require.

(2) Counties are authorized to accept conveyances containing reversion clauses providing for reversion of real estate to the federal government in case the real estate ceases to be used for the purposes for which conveyed.

(b) The word "conveyance" as used herein shall be construed to refer to either quit-claim or warranty deeds.

(c) The provisions of this section shall apply only to conveyances from the United States or from any authorized agency of the federal government.



§ 14-16-105 - Sale of county property generally.

(a) The county court of each county shall have power and jurisdiction to sell and cause to be conveyed any real estate or personal property belonging to the county and to appropriate the proceeds of the sale for the use of the county by proceeding in the manner set forth in this section.

(b) (1) When the county judge of a county shall consider it advisable and to the best interest of the county to sell and convey any real or personal property belonging to the county, he or she shall cause an order to be entered in the county court setting forth:

(A) A description of the property to be sold;

(B) The reason for the sale; and

(C) An order directing the county assessor to cause the property to be appraised at its fair market value and to certify his or her appraisal of the property to the county court within a time to be specified in the order.

(2) A certified copy of the order shall be delivered to the county assessor by the county clerk, and the county clerk shall certify the date of the delivery of the copy on the margin of the record where the order is recorded.

(3) An order and the procedures as used in this section shall not be required for any sale by the county of any materials separated, collected, recovered, or created by a recycling program authorized and operated by the county. However, the county judge shall maintain a record of the recyclable materials sold, whether they were sold at public or private sale, a description of the recyclables sold, the name of the purchaser, and the terms of the sale. All the proceeds of the sale shall be deposited with the county treasurer.

(4) An order and the procedures described in this section shall not be required for any conveyance by the county of a conservation easement as described in the Conservation Easement Act, § 15-20-401 et seq. However, this conveyance shall not be made unless authorized by a majority vote of the quorum court.

(5) If property is sold under § 14-16-106, the requirements of this section are not applicable.

(c) (1) Upon receipt of the certified copy of the order, the county assessor shall view the property described in the order and shall cause the property to be appraised at its fair market value.

(2) Within the time specified in the order, the assessor shall file with the county clerk his or her written certificate of appraisal of the property.

(d) (1) If the appraised value of the property described in the order is less than the sum of two thousand dollars ($2,000), the property may thereafter be sold and conveyed by the county judge, either at public or private sale, by sealed bids or Internet sale for not less than three-fourths (3/4) of the appraised value as shown by the certificate of appraisal filed by the assessor.

(2) (A) If the property will be sold by Internet sale, the notice of sale shall be placed on the website of the Internet vendor for no less than eight (8) consecutive days before the date of sale and shall contain a description of the property to be sold and the time of the sale.

(B) An additional notice may be posted on a county-owned or county-affiliated website, trade website, or business website for no less than eight (8) consecutive days before the date of sale.

(3) (A) When the sale has been completed, the county court shall enter its order approving the sale.

(B) The order shall set forth:

(i) The description of the property sold;

(ii) The name of the purchaser;

(iii) The terms of the sale;

(iv) That the proceeds of the sale have been deposited with the county treasurer; and

(v) The funds to which the proceeds were credited by the county treasurer.

(e) (1) (A) (i) If the appraised value of the property to be sold exceeds the sum of two thousand dollars ($2,000), the county judge may sell the property to the highest and best bidder, upon sealed bids received by the judge or by Internet sale.

(ii) The sheriff, the treasurer, and the circuit clerk of the county in which the property is to be sold shall constitute a board of approval for the sales, and the judge shall be the ex officio chair of the board without a vote.

(B) The property, when it exceeds the appraised value of two thousand dollars ($2,000), shall not be sold for less than three-fourths (3/4) of its appraised value as determined by the certificate of the assessor.

(2) (A) Notice of the sale shall be published for two (2) consecutive weekly insertions in some newspaper published and having a general circulation in the county.

(B) The notice shall specify:

(i) The description of the property to be sold;

(ii) The time and place for submitting written bids, including that the sale may be conducted on the Internet; and

(iii) The appraised value of the property to be sold.

(C) The notice shall be dated and signed by the judge.

(D) If the sale is conducted on the Internet, the notice shall be placed on the Internet under this section, and the invoice from the Internet vendor or publisher shall be accompanied by a statement from the Internet vendor or publisher that the sale was published and conducted on the Internet.

(3) The judge shall have the right to reject any bids received by him or her under the notice.

(4) (A) When the judge has accepted a bid for the property and if a majority of the board approves the sale, the judge may sell and convey the property to the highest bidder.

(B) When the sale has been approved and completed, the county court shall enter an order approving the sale, which shall set forth the details of the sale as provided in subdivision (d)(2)(B) of this section.

(f) (1) (A) Any sale or conveyance of real or personal property belonging to any county not made under the terms of this section shall be null and void.

(B) The county fixed asset listing shall be amended to reflect all sales or conveyances made by the county under this section.

(C) (i) Any taxpayer of the county may bring an action to cancel the sale and to recover possession of the property sold within two (2) years from the date a sale is consummated.

(ii) This action for the use and benefit of the county is to be taken in the circuit court of the county in which the sale is made or in any county where personal property so sold may be found.

(iii) In the event the property is recovered for the county in the action, the purchaser shall not be entitled to a refund of the consideration paid by him or her for the sale.

(2) The procedures for sale and conveyance of county property set forth in this section shall not apply in these instances:

(A) When personal property of the county is traded in on new or used equipment and credit approximating the fair market price of the personal property is given to the county toward the purchase price of new equipment;

(B) When the sale of the personal property of the county involves the sale by the county of any materials separated, collected, recovered, or created by a recycling program authorized and operated by the county;

(C) When the county is conveying an easement, including, but not limited to, easements granted upon county lands for water improvements, sewer improvements, gas lines, electric lines, phone lines, utilities, railways, public roads, highways, and conservation easements as described in § 15-20-401 et seq. for any of the purposes enumerated in § 15-20-401 et seq., as the same may be amended from time to time; or

(D) When the county is leasing county property, including, but not limited to, leasing county lands or property under §§ 14-16-108 -- 14-16-110, or the Municipalities and Counties Industrial Development Revenue Bond Law, § 14-164-201 et seq.

(E) When a sale or disposal of property is conducted under another section of the Arkansas Code.

(g) (1) County hospitals constructed or maintained in whole or part by taxes approved by the voters shall not be sold unless the sale is approved by the majority of electors voting on the issue at a general or special election. This subsection is applicable to county hospitals constructed before and after July 20, 1987.

(2) An election shall not be required for the sale of a county hospital that has been vacant or not used as a county hospital for more than one hundred twenty (120) days.



§ 14-16-106 - Sale or disposal of surplus property.

(a) If it is determined by the county judge to be surplus, any personal or real property owned by a county may be sold at public auction or by Internet sale to the highest bidder.

(b) (1) Notice of the public auction or Internet sale shall be published at least one (1) time a week for two (2) consecutive weeks in a newspaper having general circulation in the county.

(2) The notice shall specify the description of the property to be sold and the time and place of the public auction or Internet sale.

(c) (1) If it is determined by the county judge and the county assessor that any personal property owned by a county is junk, scrap, discarded, or otherwise of no value to the county, then the property may be disposed of in any manner deemed appropriate by the county judge.

(2) However, the county judge shall report monthly to the quorum court any property that has been disposed of under subdivision (c)(1) of this section.

(d) The county fixed asset listing shall be amended to reflect all sales or disposal of county property made by the county under this section.

(e) If the sale is conducted on the Internet, the invoice from the Internet vendor or publisher shall be accompanied by a statement from the Internet vendor or publisher that the sale was published and conducted on the Internet.

(f) (1) When the sale is complete, the county court shall enter an order approving the sale.

(2) The order shall set forth:

(A) The description of the property sold;

(B) The name of the purchaser;

(C) The terms of the sale;

(D) That the proceeds of the sale have been deposited with the county treasurer; and

(E) The funds to which the proceeds were credited by the county treasurer.



§ 14-16-107 - Sale of realty to certain organizations.

Whenever a portion of county lands are dedicated for the benefit of any lawfully incorporated, quasi-public, nonprofit, nonsectarian organizations including, but not limited to, medical clinics, that county real property may be sold to any buyer, upon the approval of the county judge and a two-thirds (2/3) vote of the quorum court of the county, without the necessity of soliciting for competitive bids.



§ 14-16-108 - Sale or lease of county hospital to municipality.

(a) Any other law notwithstanding in this state, from and after the passage of this act, the county court of each county of the State of Arkansas shall have the right to sell or lease any county-owned hospital, where there is no outstanding bonded indebtedness, upon such terms and conditions as the court may deem advisable for the best interests of the county, to any municipality located within the county.

(b) (1) Before any such sale or lease shall be entered into, the proposition shall be submitted to the county quorum court for approval or rejection.

(2) If a majority of the county quorum court voting thereon approves it, then the county court is authorized to execute other instruments that may be necessary to facilitate the sale or lease.

(c) Each sale or lease shall recite in the instrument of conveyance that should the municipality that has been granted the sale or lease of the county-owned hospital have any reason to discontinue to use it for hospital or nursing home purposes, then, in that event, the property shall revert back to the county, and title to the hospital shall be revested in the county.



§ 14-16-109 - Lease of county lands to municipality.

(a) Any county in this state may lease any lands owned by the county to any municipality in the county to be used for such purposes, subject to such restrictions, and for such consideration or compensation as shall be agreed upon by the contracting county and municipality.

(b) In addition to other terms the county court finds reasonable and proper, the contract for the lease of county property shall provide that when the leased property ceases to be used for the purpose expressed in the lease or needs to be used by the county, the lease may be cancelled by the county court after reasonable notice.



§ 14-16-110 - Lease of county property to educational institutions.

(a) Any lawfully incorporated nonprofit, nonsectarian educational institution; any lawfully incorporated nonprofit, nonsectarian boys' club or girls' club; or any lawfully incorporated quasi-public, nonprofit, nonsectarian organizations including, but not limited to, community mental health centers may petition the county court of any county or county district in which the institution, club, or organization is located to lease to it real or personal property belonging to the county for use by the institution, club, or organization.

(b) (1) Immediately upon the filing of the petition, the judge of the county court shall make an order fixing a time and place for a public hearing on the petition, notice of which order shall be given by the county clerk by publication one (1) time in a legal newspaper having a bona fide legal circulation in the county or county district at least ten (10) days prior to the date fixed for the hearing.

(2) (A) The notice shall state the time of filing, the substance and purpose of the petition, and the time and place of hearing it.

(B) (i) The hearing shall be public, and all persons having an interest in the subject matter of the petition shall be entitled to be heard either in person or by attorney.

(ii) The hearing may be continued or adjourned to a further date, at the discretion of the court, but no further notice thereof by publication shall be required.

(c) (1) When satisfied from the petition or the evidence, if any, at the hearing that any real or personal property belonging to the county or county district is not, and in the future will not be, needed for use by the county and that the property may be used by any lawfully incorporated, quasi-public, nonprofit, nonsectarian institution, club, or organization in the county or county district, then the county court may order the lease of any property to the legally constituted directors or trustees of the institution, club, or organization for such time and upon such terms and conditions as the county court, in its discretion, shall find just, reasonable, and proper.

(2) The lease shall be signed and approved by the judge of the county court and by the directors or trustees of the institution, club, or organization and shall thereafter be and become a binding and valid contract when the order authorizing it shall have become final as provided in this section.

(3) Any such lease shall provide, in addition to any other terms as the county court shall deem reasonable and proper, that when the property ceases to be used for the foregoing purposes or needs to be used by the county, the lease may be cancelled by the county court, after reasonable notice.

(d) (1) (A) When a hearing shall have been had pursuant to notice, as provided in this section, and an order granting or denying the petition shall have been made, the order shall become final and binding thirty (30) days after entry unless within that thirty (30) days any interested person or taxpayer of the county or county district shall appeal to the circuit court of the county or county district, the appeal from the order to be prosecuted and determined in the same manner as provided by law for appeals from the county court to the circuit court in municipal annexation cases.

(B) In like manner, the final judgment of the circuit court may be appealed by any interested person or taxpayer to the Supreme Court likewise as in such cases.

(2) Any appeal to the circuit court or from the circuit court to the Supreme Court must be taken and transcript lodged in the appellate court not later than thirty (30) days after the judgment or order of the court appealed from, and that appeal shall be advanced on motion of any party thereto.

(3) In the event of any appeal from the order of the county court as provided in this subsection, the order shall not become final until the appeal is finally determined.



§ 14-16-111 - Development of port facilities.

(a) Any county in this state which is partially bounded by a navigable stream or through which a navigable stream flows may independently, or jointly with another county, or with one (1) or more municipalities, establish, equip, maintain, and operate a river port or port facility at an appropriate place in the county. The county may issue bonds to provide funds for the construction and operation of the port facility in the manner and under the conditions and requirements as prescribed in §§ 14-186-401 -- 14-186-417.

(b) The provisions of this section shall be supplemental to and shall not repeal, modify, or otherwise affect any other laws of this state relating to the establishment of port facilities by counties and cities in this state.



§ 14-16-112 - Flood control.

(a) (1) The counties of this state are authorized and empowered to enter upon, take, and hold any lands or interest, easement, or servitude therein, whether by purchase, grant, donation, devise, or otherwise, that may be necessary and proper for the location, construction, operation, repair, or maintenance of any floodway, reservoir, spillway, levee or diversion, or other flood control improvements.

(2) (A) In order to acquire such rights, easements, and servitudes, the counties are given the authority and power to condemn lands or interest therein for these purposes.

(B) In the event it becomes necessary for counties to exercise the right of eminent domain, condemnation proceedings shall be instituted and conducted in the same manner as provided in §§ 18-15-304 -- 18-15-307.

(b) Nothing in this section shall ever be so construed or applied as to relieve the federal government of any liability or responsibility which it has assumed by the passage of the Flood Control Act of May 15, 1928, or the Flood Control Act of June 15, 1936, or any other existing law, or any law that may hereafter be passed by the Congress of the United States.



§ 14-16-113 - Sale proceeds paid into county road fund.

Upon the sale of county property which the county purchased with funds from the county road fund, the proceeds of the sale shall be paid into the county road fund. If, in addition to county road funds, other funds were used by the county to purchase the property, then the amount to be paid into the county road fund shall be a portion of the proceeds determined by using the ratio of the amount of county road funds used by the county in purchasing the property to the full purchase price paid by the county.



§ 14-16-114 - Financial aid.

(a) Counties, pursuant to an ordinance properly and lawfully adopted by their quorum courts, are empowered and authorized to annually grant financial aid to any public postsecondary educational institution located within their borders for the purpose of assisting the institution in paying its lawful expenses of operation.

(b) The ordinance shall be effective for a period of twelve (12) months.



§ 14-16-115 - Resident bidding preference limitation.

Unless a biddign preference for firms resident in the county or in the state is authorized by state law, no county shall allow such a preference in the awarding of a construction contract.



§ 14-16-116 - Property exchange by counties.

Counties are authorized to exchange properties, real or personal, with other counties or with municipalities. Provided, any such exchange shall be approved by ordinances of the quorum court and shall be accomplished in accordance with procedures prescribed by the quorum court.






Subchapter 2 - -- Public Recreation and Playgrounds

§ 14-16-201 - Authority to operate.

(a) Any county or county board may:

(1) Operate a program of public recreation and playgrounds;

(2) Acquire, equip, and maintain land, buildings, or other recreational facilities; and

(3) Expend funds for the operation of the program pursuant to the provisions of this subchapter.

(b) The provisions of this subchapter shall not apply to § 17-22-201 et seq.



§ 14-16-202 - Operation of programs generally.

(a) Any county or county board may operate a program of public recreation and playgrounds independently; or they may cooperate in its conduct and in any manner in which they may mutually agree, including with cities, towns, or school districts; or they may delegate the cooperation of the program to a recreation board created by one or more of them and appropriate money voted for this purpose to the board.

(b) In the case of school districts, the right to enter into such agreements with any other public corporation, board, or body or the right to delegate power to a board for operating a program of recreation shall be authorized only by a majority vote cast at an annual school election.



§ 14-16-203 - State aid not used.

State aid shall not be used for recreational purposes as provided in this subchapter.



§ 14-16-204 - Use of school funds.

In all cases where school funds are utilized for programs under this subchapter, the State Board of Education shall prepare, or cause to be prepared, published, and distributed, adequate and appropriate manuals and other materials as it may deem necessary or suitable to carry out the provisions of this subchapter.



§ 14-16-205 - Gifts and bequests.

Any corporation, board, or body given charge of a recreation program shall have authority to accept gifts and bequests for the benefit of the recreational service.



§ 14-16-206 - Property used for activities.

Any corporation, board, or body given charge of a recreation program is authorized to conduct its activities on:

(1) Property under its custody and management;

(2) Other public property under the custody of any other public organization, body, or board, with the consent of the corporations, bodies, or boards; and

(3) Private property, with the consent of its owners.



§ 14-16-207 - Use of school facilities.

(a) The facilities of any school district operating a recreation program pursuant to the provisions of this subchapter shall be used primarily for the purpose of conducting the regular school curriculum and related activities, and the use of school facilities for recreation purposes authorized by this subchapter shall be secondary.

(b) In all cases where school property is utilized for programs under this subchapter, the State Board of Education shall prepare or cause to be prepared, published, and distributed adequate and appropriate manuals and other materials as it may deem necessary or suitable to carry out the provisions of this subchapter.



§ 14-16-208 - Directors and instructors.

(a) Any corporation, board, or body given charge of a recreation program shall have authority to employ directors and instructors of recreational work.

(b) In all cases where school funds or property are utilized for programs under this subchapter, the State Board of Education shall establish minimum qualifications of local recreational directors and instructors.






Subchapter 3 - -- Public Property for Processing Crude Biogenic Gases

§ 14-16-301 - Authority to lease, etc.

Each county shall have the authority to lease, let, sell, or convey any real property owned or controlled by the county for the production, reclamation, and refining of crude biogenic gases pursuant to competitive sealed bidding procedures under this subchapter.



§ 14-16-302 - Bidding process.

(a) (1) The county judge shall publish a notice inviting sealed bids for the leasing, letting, selling, or conveying of real property for the production, reclamation, and refining of crude biogenic gases. This notice shall be published in a legal newspaper in the county where the property is located one (1) time each week for the four (4) weeks immediately prior to the date set for receiving bids.

(2) No bid shall be received, accepted, or considered when received after the date set for the receipt of bids.

(b) (1) Within thirty (30) days after the date set for the receipt of bids, the bids shall be opened and read at a public meeting of the county quorum court.

(2) (A) At the meeting, the county judge shall select and award the lease to the property or award the property to the highest, responsible, and best bidder.

(B) The county judge may reject all bids and begin the bidding process anew.



§ 14-16-303 - Implementing legislation.

Each county may provide, by ordinance, for the implementation of this subchapter, but no provision shall be contrary to it.



§ 14-16-304 - Authority to issue bonds.

This subchapter shall not limit the authority of any county to lease, let, sell, or convey any real property pursuant to the Constitution and laws of Arkansas concerning the issuance of bonds for the purpose of industrial development and other lawful purposes.






Subchapter 4 - -- Areas Adjacent to Shopping Centers

§ 14-16-401 - Authority to control use.

The county courts of this state are delegated the power and authority to enter orders to limit and control the use of areas adjacent to shopping centers and other commercial enterprises which are privately owned but which are maintained for the convenience of the public so as to provide ingress and egress, loading and unloading areas, fire lanes, parking spaces, parking areas designated for the exclusive use of disabled persons, and other measures for the safety and convenience of the public.



§ 14-16-402 - Plat of area.

(a) No order shall be entered unless and until the owner or lessee of an area sought to be regulated has presented to the county court a plat of the area upon which is shown the proposed limitations and controls.

(b) The plat shall in no way limit the power and authority of the county court but shall be advisory only.



§ 14-16-403 - Posting of signs, etc. -- Penalty.

(a) When the county court has entered an order, the owner or lessee of the area to be controlled shall, at his expense, post the signs, paint the lines, arrows, and curbings in the required colors, and install the devices and signals to apprise the public of the existence of the court order.

(b) Thereafter, persons who violate these orders shall be punished as provided in the orders. However, no fine shall be less than five dollars ($5.00) nor more than fifty dollars ($50.00).



§ 14-16-404 - Policing of area.

(a) No county shall be required to patrol the area which is controlled as provided in this subchapter, but, upon being called, law enforcement officers shall come to the scene of the alleged violation and, where warranted by law or ordinance, issue citations or make arrests.

(b) This section is cumulative to other laws on this subject and specifically does not repeal § 16-81-108.



§ 14-16-405 - Tort liability unchanged.

Nothing in this subchapter shall limit or extend the law of this state with reference to tort liability of any person, firm, or corporation.






Subchapter 5 - -- Regulation of Use of Firearms and Archery Equipment

§ 14-16-501 - Regulation upon request of suburban improvement district.

(a) Upon the written request of the governing body of a suburban improvement district, a county may by ordinance regulate the discharge of firearms and the shooting of archery equipment within all or any part of the suburban improvement district.

(b) As used in this section "suburban improvement district" means a suburban improvement district which includes as one of its purposes for organization the construction or maintenance of roads or streets and which is governed by § 14-92-201, et seq. or its predecessor acts.



§ 14-16-502 - Regulation upon request of property owners' association.

Upon the written request of a property owners' association which has a population at least equal to that prescribed for cities of the first class and which is located outside the boundaries of a municipality, a county may by ordinance regulate the discharge of firearms and the shooting of archery equipment within all or any part of the area included in the property owners' association.



§ 14-16-503 - Exemptions.

Nothing in this subchapter shall be construed to prohibit:

(1) The discharge of a firearm or archery equipment in the defense of life or property;

(2) The discharge of a firearm or archery equipment at a public or private shooting range or gallery; or

(3) The discharge of a firearm by a law enforcement officer in the performance of his or her duty.



§ 14-16-504 - Regulation by local unit of government.

(a) As used in this section, "local unit of government" means a city, town, or county.

(b) (1) (A) A local unit of government shall not enact any ordinance or regulation pertaining to, or regulate in any other manner, the ownership, transfer, transportation, carrying, or possession of firearms, ammunition for firearms, or components of firearms, except as otherwise provided in state or federal law.

(B) The provision in subdivision (b)(1)(A) of this section does not prevent the enactment of an ordinance regulating or forbidding the unsafe discharge of a firearm.

(2) (A) A local unit of government shall not have the authority to bring suit and shall not have the right to recover against any firearm or ammunition manufacturer, trade association, or dealer for damages, abatement, or injunctive relief resulting from or relating to the lawful design, manufacture, marketing, or sale of firearms or ammunition to the public.

(B) The authority to bring any suit and the right to recover against any firearm or ammunition manufacturer, trade association, or dealer for damages, abatement, or injunctive relief shall be reserved exclusively to the State of Arkansas.

(C) However, subdivisions (b)(1)(A) and (B) of this section do not prevent a local unit of government from bringing suit against a firearm or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the local unit of government.

(c) (1) The governing body of a local unit of government, following the proclamation by the Governor of a state of emergency, is prohibited from enacting an emergency ordinance regulating the transfer, transportation, or carrying of firearms or components of firearms.

(2) A person who has his or her firearm seized in violation of subdivision (c)(1) of this section may bring an action in the circuit court having jurisdiction for the return of the seized firearm.






Subchapter 6 - -- Rent Control Preemption

§ 14-16-601 - Rent control preemption.

(a) As used in this section, "local governmental unit" means a political subdivision of this state, including, but not limited to, a county, city, village, or township, if the political subdivision provides local government services for residents in a geographically limited area of this state as its primary purpose and has the power to act primarily on behalf of that area.

(b) A local governmental unit shall not enact, maintain, or enforce an ordinance or resolution that would have the effect of controlling the amount of rent charged for leasing private residential or commercial property.

(c) This section does not impair the right of any local governmental unit to manage and control residential property in which the local governmental unit has a property interest.






Subchapter 7 - -- Regulation of Dogs and Cats

§ 14-16-701 - Regulation by suburban improvement district.

(a) Upon the written request of the governing body of a suburban improvement district, a county may by ordinance control and regulate dogs and cats within all or any part of the suburban improvement district.

(b) As used in this section, "suburban improvement district" means a suburban improvement district which includes as one of its purposes for organization the construction or maintenance of roads or streets and which is governed by § 14-92-201 et seq. or its predecessor acts.






Subchapter 8 - -- Preservation of Local Public Roads Act

§ 14-16-801 - Title.

This subchapter shall be known and may be cited as the "Preservation of Local Public Roads Act".



§ 14-16-802 - Purpose.

The purpose of this subchapter is to provide a procedure for addressing the anticipated damage to county roads caused by disposal hauling operations related to oil or gas exploration and to provide compensation for the anticipated damage to the roads from disposal haulers.



§ 14-16-803 - Definitions.

As used in this subchapter:

(1) "Designated local road truck route" means a local public road established by the county judge as the route to be used by disposal haulers to transport materials and production fluids related to oil or gas exploration to and from a disposal facility;

(2) "Disposal facility" means a surface or injection well disposal facility designated for the disposal of materials and production fluids related to oil or gas exploration that is located on or off a local public road in the state;

(3) "Disposal hauler" means the driver, owner, or operator of a motor vehicle that is engaged in hauling materials or production fluids related to oil or gas exploration to a disposal facility;

(4) "Disposal operator" means the owner, manager, or operator of a disposal facility;

(5) (A) "Local public road" means any public road that lies between the disposal facility and a road, street, or highway that is part of the state highway system.

(B) "Local public road" does not include a road, street, or highway that is part of the state highway system; and

(6) "Road maintenance agreement" means an agreement between the county and a disposal operator regarding compensation for damages caused by disposal haulers to any designated local road truck route.



§ 14-16-804 - Evaluation by county judge.

(a) Notwithstanding any other procedure or authority available under law, if a county does not have a road maintenance agreement, the county judge may use the procedures under this section to evaluate the use and anticipated damage caused to local public roads in the county by disposal haulers.

(b) As part of the evaluation process, the county judge may:

(1) Receive and consider input from disposal operators on the designated local road truck route;

(2) Estimate the number of loads and damages to be sustained upon the designated local road truck route by disposal haulers;

(3) Estimate the total dedicated road revenues available to the county on an average per-mile basis for all of the local public roads in his or her respective county; and

(4) Estimate the additional revenue that may be necessary to repair and maintain the designated local road truck route because of anticipated damages.

(c) A county judge who has performed an evaluation under this section may file a report of the evaluation determinations with the quorum court.



§ 14-16-805 - Recommendation for assessment ordinance.

(a) A county judge who has performed an evaluation under § 14-16-804 may submit to the quorum court a recommendation that an assessment be made by the county in the form of a proposed assessment ordinance as provided under this section.

(b) (1) The proposed assessment ordinance shall include the amount that the county judge recommends to be assessed on a per-load basis for each load that is transported by a disposal hauler to a disposal facility.

(2) The maximum amount of the assessment in the proposed assessment ordinance is five dollars ($5.00) per load of materials or production fluids from oil or gas exploration.

(c) The proposed assessment ordinance shall include a penalty as provided under § 14-16-808.



§ 14-16-806 - Assessment ordinance -- Collection.

(a) If a quorum court enacts the proposed assessment ordinance recommended by the county judge under § 14-16-805, the assessment ordinance:

(1) Is limited to a maximum amount of five dollars ($5.00) per load of materials or production fluids from oil or gas exploration; and

(2) Shall include a penalty as provided under § 14-16-808.

(b) (1) If a quorum court enacts an assessment ordinance under this subchapter, the assessment shall be collected by the disposal operator and remitted to the county treasurer on a monthly basis as provided in the ordinance.

(2) All revenue generated by this assessment shall be used exclusively to maintain and repair the designated local road truck route.



§ 14-16-807 - Oversight.

(a) If a county judge makes recommendations under this subchapter, the county judge shall annually review his or her evaluation and recommendations as provided under this subchapter.

(b) If there is a significant change in conditions, the county judge shall file a revised evaluation and revised recommendations for consideration by the quorum court using the same procedures under which the original evaluation and recommendations were made under this subchapter.



§ 14-16-808 - Penalties.

The quorum court may provide penalties for the violation of an ordinance enacted under this subchapter to include a fine to be levied:

(1) For the failure of a disposal hauler to follow the designated local road truck route; and

(2) Against a disposal operator who fails to comply with § 14-16-806(b).









Chapter 17 - County Planning

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- County Planning Boards

§ 14-17-201 - Construction.

This subchapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 14-17-202 - Applicability.

(a) Nothing in this subchapter shall invalidate any plans, ordinances, or regulations duly adopted in accordance with the statutes in effect at the time of adoption.

(b) No alteration or amendments shall be made to existing plans, ordinances, and regulations unless in conformity with the provisions of this subchapter.



§ 14-17-203 - Creation and organization.

(a) The county judge of any county may, with the approval of the majority of the members of the county quorum court, create a county planning board. The board shall consist of not less than five (5) members nor more than twelve (12) members appointed by the judge and confirmed by the court. At least one-third (1/3) of the members shall not hold any other elective office or appointment, except membership on a municipal or joint planning commission or a zoning board of adjustment.

(b) The term of each member shall be four (4) years. In the initial appointments to the board, a majority, but not exceeding three-fifths (3/5) of the total membership of the board, shall be appointed for two (2) years and the remaining members for four (4) years. A vacancy in the membership due to death, resignation, removal, or other cause shall be filled by an appointee of the judge, confirmed by the court, for the unexpired term. Any member of the board shall be subject to removal for cause upon recommendation of the judge and confirmation by the court.

(c) The board shall designate one (1) of its members as chair and select a vice chair and such other officers as it may require.

(d) A regular meeting date shall be established providing for at least one (1) regular meeting to be held in each quarter of each calendar year.

(e) The board shall adopt rules and regulations for the discharge of its duties and the transaction of business and shall keep a public record of all business, resolutions, transactions, findings, and determinations.

(f) County quorum courts may elect to assume the powers, duties, and functions of the board. Such determination shall be implemented by ordinance. A court which elects to exercise this option shall not be bound by the provisions of this section and § 14-17-204, but may, by ordinance, establish such administrative changes as may be appropriate.

(g) (1) (A) A county quorum court may elect to act as a board of administrative appeal prior to an appeal to circuit court from a decision of the county planning board.

(B) The county judge shall be the chair of the board of administrative appeal but shall vote only in the event of a tie.

(C) The county quorum court shall determine the number of quorum court members who shall sit on the board of administrative appeal.

(2) Any appeal concerning roads shall be appealed directly to circuit court.



§ 14-17-204 - Employees and facilities.

(a) The county judge may appoint such employees as he may deem necessary for the county planning board's work, whose appointment, promotion, demotion, or removal shall be subject to the same provisions of the law as govern other employees of the county. In the manner provided by law, the county may contract for services necessary to carry out the functions of the board.

(b) The county may receive and spend funds from federal, state, county, municipal, and other public and private sources for planning activities and may contract with respect thereto. All board expenditures shall be within the amounts appropriated by the county quorum court.

(c) Members of the board established pursuant to the provisions of this subchapter shall be entitled to receive such compensation, if any, for attendance at board meetings and the carrying out of board-related activities as may be authorized by ordinance duly adopted by the court.

(d) The board shall be supplied with necessary office space in the county courthouse or other suitable quarters and shall be provided with the necessary equipment to carry out its activities.



§ 14-17-205 - Powers, duties, and functions.

(a) The general purpose of the county planning board is to promote public interest in planning, to prepare or have prepared plans for the county, to receive and make recommendations on public and private proposals for development, to prepare and transmit to the county quorum court recommended ordinances implementing plans, and to advise and counsel the county judge, the court, and other public bodies on planning-related matters.

(b) The board may prepare and recommend an official plan for the development of the county. The board shall have the authority to confer with federal, state, municipal, and other county and regional authorities regarding matters pertaining to or affecting the planning or development of the county, or vice versa, for the purpose of assuring proper coordination of county development with that of other political subdivisions.

(c) All public officials, departments, and agencies of the county, upon request and within a reasonable time, shall furnish the board with such available information as it may require for its work. The board may prepare and keep up-to-date a long-term coordinated program of public works and budgets therefor in conformity with an official county plan.

(d) The board, its members, officers, and employees, in the performance of their functions, may enter upon any land to make necessary inspections.

(e) For the purpose of special surveys, the ccounty judge may assign or detail members of the staff or personnel of any county administrative department, bureau, or agency to the board or may direct any such department, bureau, or agency to make special surveys or studies for the board.

(f) The board shall have such powers, duties, and functions in the areas of plan adoption and enforcement, subdivision, and zoning as specified in §§ 14-17-207 -- 14-17-209 and such other duties as may be assigned by the court.



§ 14-17-206 - Purpose and content of county plan.

(a) The county plan shall be made with the general purpose of guiding and accomplishing a coordinated, efficient, and economic development of the county, or part thereof. In accordance with one (1) or more of the following criteria, the plan shall seek to best promote the health, safety, convenience, prosperity, and welfare of the people of the county.

(b) Each county plan shall reflect the county's development policies and shall contain a statement of the objectives and principles sought to be embodied therein. Each plan, with the accompanying maps, charts, and descriptive matter, may make recommendations, among other things, as to:

(1) The conservation of natural resources;

(2) The protection of areas of environmental concern;

(3) The development of land subject to flooding;

(4) The provision of adequate recreation, education, and community facilities, including water, sewer, solid waste, and drainage improvements;

(5) The development of transportation facilities, housing development, and redevelopment;

(6) The consideration of school district boundaries; and

(7) Other matters which are logically related to or form an integral part of a long-term plan for orderly development and redevelopment of the county.

(c) (1) Areas of critical environmental concern include, among other things, aquifers and aquifer recharge areas, soils poorly suited to development, floodplains, wetlands, prime agricultural and forestlands, the natural habitat of rare or endangered species, areas with unique ecosystems, or areas recommended for protection in the Arkansas natural areas plan. Plans for these areas shall give consideration to protective mechanisms which seek to regulate activities or development in the areas.

(2) These mechanisms may include establishment of special zoning districts, adoption and enforcement of building codes, acquisition of easements or land through capital expenditures programming, and specialized development policies. Where appropriate, county management activities for areas of critical environmental concern shall involve cooperative agreements with interested state and federal agencies.

(d) In the preparation of all plans for the county or part of a county, the county planning board shall:

(1) Provide that plans are consistent with state plans and other related regional, county, and municipal plans, and school district boundaries in order to avoid inconvenience and economic waste and to assure a coordinated and harmonious development of the county, region, and state; and

(2) Notify by first class mail the boards of directors of all school districts affected by a plan sufficiently in advance to allow representatives of all affected school districts to submit comments on any proposed plan.



§ 14-17-207 - Adoption, amendment, and enforcement of official plans and implementing ordinances.

(a) The county planning board, by majority vote of its entire membership, may recommend to the county quorum court the adoption, revision, or rescission of an official plan for the county or zoning, subdivision, setback, or entry control ordinances referred to as implementing ordinances in this subchapter.

(b) (1) Before the adoption or revision of an official plan or implementing ordinance, or parts thereof, the board shall hold at least one (1) public meeting on the adoption or revision. The meeting may be adjourned from time to time. Prior to the meeting, the board chair shall notify the court of the purpose and intent of the meeting in sufficient time to allow the justices to attend the meeting if they so desire. At the same time, the public shall be notified of the meeting through the local newspapers and other media.

(2) In addition, the board of directors of each school district affected by a proposed official plan or implementing ordinance shall be notified of the meeting by first class mail sufficiently in advance to allow representatives of each affected school district a reasonable opportunity to attend the public meeting and submit comments on any proposed official plan or implementing ordinance.

(c) Following the public meeting and endorsement of the plan or implementing ordinances by the board, as provided in this section, it shall be forwarded to the quorum court for its consideration. The court may adopt the plan as the official plan for the county by ordinance, may modify the plan or parts of the plan, or may return the plan or parts of the plan to the board for further consideration. In the event the court modifies the plan or parts of the plan, it shall return the plan, as modified, to the board with instructions to conduct a public hearing on the modifications as provided in subsection (b) of this section. Following the hearing, the court may adopt, modify, or reject the plan as modified, whether or not the board endorses the modified plan. The same procedures shall be followed for any implementing ordinances enacted by the county. Planning and zoning recommendations initiated by the court shall be sent to the board for the public meeting as required by this subsection.

(d) From and after the adoption by the court of the official county plan, no improvements shall be made or authorized and no property shall be acquired, or its acquisition authorized, by any county or public agency which has, or is likely to have, definite part in or relation to the official county plan unless the proposed location, character, and extent thereof shall have been submitted by the agency concerned to the board and a report and recommendation of the board thereon shall have been received. If the board fails to initiate deliberation on such improvement or acquisition within thirty (30) days after receipt thereof and to furnish in writing its report and recommendations upon a proposal within sixty (60) days thereafter, the agency may proceed without the report and recommendation.

(e) In case any such improvement, ground, building, structure, or property is given a location or extent which does not accord with the report and recommendations of the board, the county official, department, or any other public agency having charge of the location, authorization, acquisition, or construction of it shall file in the office of the board a statement of its or his or her reasons for the departure from the report and recommendation, and such statement shall be open to public inspection.

(f) The quorum court shall provide for the means of enforcing the official plan or zoning, subdivision, setback, and entry control ordinances, shall provide penalties for violations, and may seek appropriate remedies for violations. Any individual aggrieved by a violation of any such plan or ordinance may request an injunction against any individual or property owner in violation or may mandamus any official to enforce the provisions of the ordinance.



§ 14-17-208 - Subdivision, setback, and entry control ordinances.

(a) The county planning board may prepare and, after approval by the county quorum court, shall administer the ordinance controlling the development of land. The development of land includes, but is not limited to, the provision of access to lots and parcels, the provision of utilities, the subdividing of land into lots and blocks, and the parceling of land resulting in the need for access and utilities.

(b) The ordinance controlling the development of land may establish or provide for minimum requirements as to:

(1) Information to be included on the plat filed for record;

(2) The design and layout of the subdivision, including standards for lots and blocks, streets, public rights-of-way, easements, utilities, consideration of school district boundaries, and other similar items; and

(3) The standards for improvements to be installed by the developer at his or her expense, such as street grading and paving, curbs, gutters, and sidewalks, water, storm, and sewer mains, street lighting, and other amenities.

(c) The ordinance shall require that all plats of two (2) or more parcels be submitted to the county planning board for its approval and certification.

(d) The ordinance may require the installation or assurance of installation of required improvements before plat approval. Further, the regulations may provide for the dedication of all rights-of-way to the public.

(e) Neither the county planning board nor the court shall restrict nor limit the right of any person to file a deed or other instrument of transfer of property with the county recorder to be filed of record.

(f) The ordinance shall establish the procedure to be followed to secure plat approval by the county planning board.

(g) The ordinance shall require the development to conform to the official plan currently in effect. The ordinance may require the reservation or reasonable equivalent contribution of cash, other land, or considerations as approved by the county planning board for future public acquisition of land for community or public facilities indicated in the official plan. The reservation may extend over a period of not more than one (1) year from the date of recording the final plat with the county recorder.

(h) Adoption of a county subdivision ordinance shall be preceded by:

(1) The adoption of an official road plan for the unincorporated areas of the county. The plan shall include, as a minimum, designation of the general location, characteristics, and functions of roads, and the general location of roads to be reserved for future public acquisition. The plan may also recommend, among other things, the removal, relocation, widening, narrowing, vacating, abandonment, change of use, or extension of any public ways; and

(2) Notification by first class mail of the board of directors of each school district affected by a proposed county subdivision ordinance sufficiently in advance to allow representatives of all affected school districts a reasonable opportunity to submit comments on any proposed county subdivision ordinance.

(i) In unincorporated areas adjoining the corporate limits of a municipality in which the authority to control the subdivision of land is vested and is being exercised in accordance with and under the provisions of §§ 14-56-401 -- 14-56-408 and 14-56-410 -- 14-56-425, or any amendments thereto or thereof, or other acts of a similar nature enacted by the General Assembly, the municipal authority shall have subdivision jurisdiction, but shall transmit copies of proposed plats for the areas to the county planning board and the board of directors of each affected school district for review and comment, which shall be made to the municipal authority within sixty (60) days from the time it is received by the county planning board and the board of directors of each affected school district unless further time is allowed by the municipal authority.

(j) When an official road plan has been adopted and filed as provided for in § 14-17-207, the court, upon recommendation of the county planning board, may enact ordinances establishing setback lines on the major streets and highways as are designated by the plan and may prohibit the establishment of any structure or other improvements within the setback lines.

(k) When an official road plan has been adopted and filed as provided for in § 14-17-207, the court, upon recommendation of the county planning board, may enact ordinances providing for the control of entry into any of the roads shown in the official plan.

(l) (1) Following the adoption of any subdivision, setback, or entry control ordinances by the court, the county recorder shall not accept any plat in the unincorporated area of the county not within the exercised extraterritorial jurisdiction of a municipality for record without the approval of the county planning board.

(2) The county recorder shall not accept any plats in the unincorporated area of the county without the county court's acceptance of:

(A) Roads for perpetual maintenance; and

(B) Any dedication of land for public purposes.



§ 14-17-209 - Zoning ordinance -- Board of zoning adjustment.

(a) The county planning board shall have authority to prepare, or to cause to be prepared, a zoning ordinance for all or part of the unincorporated area of the county, which ordinance shall include both a map and a text. The zoning ordinance may regulate the location, height, bulk, number of stories, and the size of building; open space; lot coverage; density and distribution of population; and the uses of land, buildings, and structures. It may require off-street parking and loading. It may provide for districts of compatible uses, for large scale unified development, for the control and elimination of uses not in conformance with provisions of the ordinance, and for such other matters as are necessary to the health, safety, and general welfare of the county. The zoning ordinance shall designate districts or zones of such shape, size, or characteristics as deemed advisable for all, or part, of the unincorporated area of the county. The regulations imposed within each district or zone shall be uniform throughout the district or zone.

(b) The determination of zones shall be consistent with any officially adopted plans for the area to be zoned. In the development of zoning districts and their boundaries, due consideration shall be given to the adopted plans of municipal planning commissions for extraterritorial planning areas.

(c) The zoning ordinance shall be observed through denial of the issuance of building permits and use permits.

(d) It shall be unlawful to erect, construct, reconstruct, alter, maintain, or use any land, building, or structure in violation of any ordinance of the county quorum court.

(e) The zoning ordinance shall provide for a board of zoning adjustment which shall be formed in either of the following ways:

(1) A minimum of three (3) residents of the county may be appointed to the board of zoning adjustment; or

(2) The planning board as a whole may sit as the board of zoning adjustment.

(f) Whenever a separate board of zoning adjustment is established, appointments, length of term, vacancies, removal, and compensation shall be the same as for the county planning board.

(g) The board of zoning adjustment shall have the following functions:

(1) To hear appeals from administrative decisions with respect to the enforcement and application of the ordinance and affirm or reverse, in whole or part, the administrative decisions;

(2) To hear requests for variances from the literal provisions of the zoning ordinance in instances where strict enforcement of the zoning ordinance would cause undue hardship due to circumstances unique to the individual property under consideration and to grant such variances only when it is demonstrated that such action will be in keeping with the spirit and intent of the provisions of the zoning ordinance. The board of zoning adjustment may impose conditions in the granting of a variance to ensure compliance and to protect adjacent property.

(h) The board of zoning adjustment shall not permit, as a variance, any use in a zone that is not permitted under the ordinance.

(i) (1) Decisions of the board of zoning adjustment in respect to subsections (a)-(h) of this section shall be subject to appeal only to a court of record having jurisdiction.

(2) (A) However, a county quorum court may elect to act as a board of administrative appeal prior to an appeal to a court of record from a decision of the board of zoning adjustment.

(B) The county judge shall be the chair of the board of administrative appeal but shall vote only in the event of a tie.

(C) The county quorum court shall determine the number of quorum court members who shall sit on the board of administrative appeal.

(3) Any appeal concerning roads shall be appealed directly to circuit court.



§ 14-17-210 - Unincorporated areas being developed with federal funds.

The county planning board shall have the exclusive zoning and planning jurisdiction over all unincorporated areas lying within a county and along a navigable stream notwithstanding the fact that such areas may be within five (5) miles of the corporate limits of a city having a planning commission if the unincorporated areas are lands upon which a new community has been or is being developed with funds guaranteed, in whole or in part, by the federal government under Title IV of the Housing and Urban Development Act of 1968 or under Title VII of the Housing and Urban Development Act of 1970.



§ 14-17-211 - Appeals.

In addition to any remedy provided by law, appeals from final action taken by administrative, quasi-judicial, and legislative agencies concerned in the administration of this subchapter may be taken to the circuit court of the appropriate county where they shall be tried de novo according to the same procedure applicable to appeals in civil actions from decision of inferior courts, including the right of trial by jury.






Subchapter 3 - -- Metropolitan or Regional Planning Commissions

§ 14-17-301 - Provisions supplemental.

(a) Nothing in this subchapter shall be construed to remove or limit the powers of the cooperating cities and counties as provided by state law.

(b) All legislative power with respect to zoning and other planning legislation shall remain with the governing body of the cooperating cities and counties.

(c) Each participating city or county may continue to have its own planning commission or board but may, under the joint agreement and in the interest of economy and efficiency and in the interest of uniform standards and procedures, request the metropolitan or regional planning commission to assume duties and functions of local planning agencies, in whole or in part.



§ 14-17-302 - Authority generally.

Any two (2) or more cities of the first class, cities of the second class, incorporated towns, or counties, or other civil subdivisions having adjoining planning jurisdictions, or any counties and cities adjacent to or within the county may jointly cooperate in the exercise and performance of planning powers, duties, and functions as provided by state law for cities and counties.



§ 14-17-303 - Contents of joint agreement.

(a) The cooperating cities and counties which join to create a metropolitan or regional planning commission shall, through joint agreement, determine the number and qualifications of the members of the commission.

(b) The joint agreement shall also provide for the manner of cooperation and the means and methods of the operation and functioning of the commission, including the employment of a director of planning and such staff and consultants as it may require, the proportionate share of costs and expenses, and the purchase of property and materials for the use of the commission.

(c) The joint agreement may also allow for the addition of other public bodies to the cooperative arrangement.



§ 14-17-304 - Establishment of commission.

(a) When two (2) or more cities and counties shall adopt joint planning cooperation by ordinance, resolution, rule or order, there shall be established a joint planning commission for the metropolitan area or region comprising the area coterminous with the areas of planning jurisdiction of the cities or counties cooperating jointly.

(b) A joint planning agency for the metropolitan area or region may be empowered to carry into effect such provisions of state law relating to planning which are authorized for the joining cities or counties and which each may, under existing laws, separately exercise and perform.

(c) Any other public authority or agency which operates within, wholly or in part, the area covered by this joint planning cooperation may likewise join with the cooperating cities or counties in cooperative planning through resolution of its governing board or commission.



§ 14-17-305 - Purpose of commission.

The general purpose of a metropolitan or regional planning commission shall be to make those studies and plans for the development of the metropolitan area or region that will:

(1) Guide the unified development of the area;

(2) Eliminate planning duplication;

(3) Promote economy and efficiency in the coordinated development of the area; and

(4) Promote the general welfare and prosperity of its people.



§ 14-17-306 - Duty of commission.

The metropolitan or regional planning commission shall have the duty and function of promoting public interest and understanding of the economic and social necessity for long-term coordinated planning for the metropolitan or regional area, but its official recommendations shall be made to the governing bodies or the county judges of the cooperating cities or counties.



§ 14-17-307 - Plans and recommendations.

(a) (1) The metropolitan or regional commission shall make plans for development for the area. These plans may include, but shall not be limited to, recommendations for principal highways, bridges, airports, parks and recreational areas, schools and public institutions, and public utilities.

(2) Any metropolitan or regional plan so developed shall be based on studies of physical, social, economic, and governmental conditions and trends.

(b) The plans and its recommendations may, in whole or in part, be adopted by the governing bodies of the cooperating cities and counties as the general plans of such cities and counties.

(c) (1) The commission may also assist the cities and counties within its area of jurisdiction in carrying out any regional plans developed by the commission; and

(2) The commission may also assist any planning commission, board, or agency of the cooperating cities or counties in the preparation or effectuation of local plans and planning consistent with the program of the commission.



§ 14-17-308 - Receipt of funds.

A metropolitan or regional planning commission established under the provisions of this subchapter is authorized to receive, for its own uses and purposes, any funds or moneys from any participating city or county, from the state or federal government, and from any other source any other funds, including bequests, gifts, donations, or contributions.



§ 14-17-309 - Appropriations.

The participating cities and counties, or other public bodies, are authorized to appropriate funds for the expenses and costs required by the metropolitan or regional planning commission in the performance of its purposes and functions.






Subchapter 4 - -- Commercial Medical Waste Incinerators

§ 14-17-401 - Definition.

"Commercial medical waste" means any medical waste transported from a generator to an off-site facility for disposal where such off-site disposal facility is engaged in medical waste disposal for profit.



§ 14-17-402 - Authorization to establish zones.

Notwithstanding any and all laws regarding county planning and zoning, all counties in Arkansas are authorized to establish, by ordinance, zones to limit or to regulate the construction or operation, or both, of commercial medical waste incinerators within their boundaries.



§ 14-17-403 - Enforcement.

The commercial medical waste incinerator zoning ordinance shall be enforced through the issuance or denial of building and use permits in accordance with the conditions and terms of the limitations and regulations established by the ordinance.



§ 14-17-404 - Unlawful construction or operation.

When the county quorum court shall have laid off zones, by ordinance, to limit or to regulate the construction or operation, or both, of commercial medical waste incinerators, it shall be unlawful for anyone to construct or to operate a commercial medical waste incinerator within a given zone except in accordance with any building and use permits issued for the incinerator.



§ 14-17-405 - Violation -- Penalty -- Injunction.

(a) (1) Violation of any provision of an ordinance adopted as authorized by this subchapter shall be considered a misdemeanor.

(2) Each day's violation shall be considered a separate offense.

(b) The county adopting the ordinance or any individual aggrieved by a violation of the ordinance may request an injunction against any commercial medical waste incinerator or property owner who is in violation of the ordinance.









Chapter 18 - Platted Lands Outside Municipalities

§ 14-18-101 - Subdivision of lands -- Filing.

(a) The owners of land lying beyond the confines of municipal corporations, which have not theretofore been subdivided as additions or subdivisions of any city or town, may have their lands surveyed and divided into numbered plots by a competent surveyor, who shall make a plat thereof.

(b) The plat, when duly certified by such surveyor, shall be filed for record with the recorder of deeds, and a copy of the plat shall be filed with the county assessor of the county in which the lands are situated.



§ 14-18-102 - Descriptions deemed legal.

The descriptions of the lands platted and recorded as set out in this chapter may be employed by any and all improvement districts for the purpose of assessing benefits for local improvements. These descriptions shall be legal descriptions in all deeds, mortgages, and other instruments relating to lands, or whereby the title to lands may be affected.



§ 14-18-103 - Expense of survey -- Recording.

(a) The expense of surveys shall be borne by the owners of the lands affected, and the recorder shall collect the same fees for recording plats of the lands as are collected by recorders for recording plats of lands platted as subdivisions of a municipal corporation.

(b) Each plat, as filed, shall be recorded, and the recorder for identification shall number each plat consecutively upon the record.



§ 14-18-104 - Taxation of platted lands.

After the recordation of a plat, the lands described therein and thereon shall be assessed in accordance with the descriptions on the plat, and taxes shall be levied and collected thereon in such manner as taxes are levied and collected on real estate in cities and towns. However, nothing in this section shall be construed as authorizing the levying and collecting of a city tax on property outside the city limits.



§ 14-18-105 - Authority to vacate street, alley, or roadway.

In all cases where the owner of lands situated in a county and outside of a city of the first or second class or incorporated town has dedicated a portion of the lands as streets, alleys, or roadways by platting the lands into additions or subdivisions and causing the plat to be filed for record in the county and any street, alley, or roadway, or portion thereof shown on the plat so filed shall not have been opened or actually used as a street, alley, or roadway for a period of five (5) years, or where any strip over the platted lands, although not dedicated as a street, has been used as a roadway, the county court shall have power and authority to vacate and abandon the street, alley, or roadway, or a portion thereof, by proceeding under the conditions and the manner provided in this chapter.



§ 14-18-106 - Petition to vacate street, etc.

(a) (1) The owners of all lots and blocks abutting upon any street, alley, or roadway, or portion thereof, desired to be vacated shall file a petition in the county court requesting the court to vacate it.

(2) The petition shall clearly designate or describe the street, alley, or roadway, or portion thereof, to be vacated, give the name of the addition in which they are located and the date the plat was filed, and attach as an exhibit a certified copy of the plat.

(b) (1) Upon the filing of the petition, the county clerk shall promptly give notice, by publication once a week for two (2) consecutive weeks in some newspaper published in the county and having a general circulation therein, that the petition has been filed and that on a certain day therein named the county court will hear all persons desiring to be heard on the question of whether the street, alley, or roadway, or portion thereof, shall be vacated.

(2) The notice shall give the names of property owners signing the petition, clearly describe the street, alley, or roadway, or portion thereof, to be vacated, and give the name of the addition in which they are located.



§ 14-18-107 - Determination on vacation of street, etc.

(a) At the time named in the notice, the parties signing the petition and any other parties owning lots or blocks in the platted lands not abutting on the streets, alleys, or roadways, or portions thereof, to be vacated or otherwise affected by the vacation shall be heard; and the court shall determine whether the streets, alleys, roadways, or portion thereof, should be vacated as proposed in the petition.

(b) No street, alley, or roadway, or portion thereof, shall be vacated if the court finds that it would be against the interest of the public or that no means of ingress and egress would be left to any lots in the addition not abutting on them, unless the owners of the lots file their written consent to the vacation with the court.



§ 14-18-108 - Order vacating streets, etc.

(a) If the county court shall find that the petition should be granted, either in whole or in part, it shall enter an order vacating the streets, alleys, roadways, or portions thereof.

(b) (1) The finding and order of the county court shall be conclusive on all parties having or claiming any rights or interest in the streets, alleys, roadways, or portions thereof, vacated. However, an appeal may be taken to the circuit court and perfected within thirty (30) days from the entry of the order, and an appeal may be taken from the circuit court to the Arkansas Supreme Court and perfected within thirty (30) days from the entry of the order of the circuit court.

(2) A certified copy of the order shall be filed in the office of the recorder of the county and recorded in the deed records of the county.

(c) (1) The costs of the publication of the notice, the recording of the order, and the court costs shall be paid by the petitioners.

(2) The court costs shall be paid by parties who unsuccessfully contest the petition.



§ 14-18-109 - Abutting lots reduced to acreage.

(a) The owners of all lots abutting on the streets, alleys, or roadways, or portions thereof, vacated by an order of the county court, as provided for in § 14-18-108, shall have the right to have reduced to acreage such lots and the streets or alleys so vacated by petition to the county court where the property is situated.

(b) The county court shall promptly hear the petition and, upon proper showing that it is signed by all of the owners, shall order that the lots and streets, alleys, or roadways be reduced to acreage, and they shall thereafter be assessed as acreage for taxation of all kinds.

(c) The petition may be included in the petition for the vacation of the streets, alleys, or roadways, and the order may be included in the order vacating it, or the petition may be filed and the order entered separately.



§ 14-18-110 - Validating return of platted land to acreage.

(a) In all cases where land theretofore platted into lots and blocks has been returned to acreage under the order of the county court in which the land lies and where the return to acreage did not involve the closing of any public road or thoroughfare, the action of the court in ordering the land returned to acreage and in cancelling or annulling the platting of the lands into lots and blocks is validated and affirmed.

(b) The provisions of this section shall not apply to any lands lying within the corporate limits of any town or city, nor shall it affect the title to any lands but shall merely validate the conversion of the lands from lots and blocks into acreage.






Chapter 19 - County Buildings

§ 14-19-101 - Commissioner of public buildings.

(a) (1) When a county court shall have made an order for the erection of any public building, it shall appoint some suitable person as commissioner of public buildings, who shall superintend the erection of it.

(2) The court shall fill, from time to time, any vacancy that may happen in the office of the commissioner.

(b) The commissioner of public buildings for any county shall receive such compensation for his services as the court shall deem reasonable, to be paid out of the county treasury as other county claims are paid.



§ 14-19-103 - Plans -- Contracts.

(a) When the ground for erecting any public building shall be designated as indicated in § 14-19-102 [repealed], the commissioner of public buildings shall prepare and submit to the county court a plan of the building to be erected, the dimensions thereof, and the materials of which it is to be composed, with an estimate of the probable cost thereof.

(b) (1) When the plan shall be approved by the court, the commissioner shall advertise for receiving proposals for erecting the building and shall contract with the person who will agree to do the work on the lowest and best terms, not exceeding the amount so appropriated by the court.

(2) The commissioner may let parts of the work to different persons.



§ 14-19-104 - Supervision of work.

It shall be the duty of the commissioner of public buildings to:

(1) Superintend and direct the execution of the work;

(2) See that the materials employed are good and the work is executed according to contract; and

(3) Make report of the progress and condition thereof from time to time to the county court.



§ 14-19-105 - Payment of installments.

(a) When any installment shall become due to the contractor according to contract, the county court shall make an order that it be paid out of the county treasury.

(b) No such order shall be made, except on the certificate of the commissioner of public buildings, that due proportion of the work has been completed and executed according to contract.



§ 14-19-106 - Alteration and preservation.

The county court shall have power, from time to time, to alter, repair, or rebuild any county building which has been erected in their county and may cause necessary buildings and fixtures to be erected, as circumstances may require and the funds of the county may admit. It shall, moreover, take such measures as shall be necessary to preserve all buildings and property of the county from waste or damage.



§ 14-19-107 - Replacement or repair of destroyed buildings.

(a) (1) In every case where any public buildings belonging to any county in this state have been destroyed by fire, or otherwise, and the loss of the building calls for speedy and prompt action for repair or rebuilding thereof, the county judge of the county may hold a special term of the county court for the purpose of taking such action and making such provisions as shall be proper for repairing or rebuilding the destroyed property.

(2) (A) Notice of the meeting of the court shall be published ten (10) days by advertisement in some newspaper printed in the county.

(B) If there is no such paper, the publication shall be by written notices posted at some public place at the county site of the county and at nine (9) other public places in the county, ten (10) days before the convening of such court.

(b) In all cases provided for in subsection (a) of this section, the court for levying the county taxes and making appropriations for county purposes may convene in special session at such time as the county judge may name in a call for the meeting of the court. This call shall be published for the length of time and in the manner provided for the special terms of the county court as named in subsection (a) of this section.

(c) (1) (A) When so convened in special session, the county court and court for levying county taxes and making appropriations for county purposes shall have all the powers, right, and authority of the same courts when held at the times fixed by law.

(B) (i) The county court may let contracts, and the levying courts may make appropriations and levy taxes.

(ii) Either or both of the courts may take any and all steps proper in the premises to the same extent and with like effect as if done in regular term.

(2) (A) The courts may adjourn from day to day and from time to time until the business for which they were convened is completed.

(B) A minority of the levying court, when so convened, shall have the right to adjourn from day to day until a quorum is secured as provided for in the law governing the court.



§ 14-19-108 - Courthouse and jail.

(a) There shall be erected in each county, at its established seat of justice, a good and sufficient courthouse and jail.

(b) The quorum court may, by a majority vote, or by referral to a vote of the people, determine the location of the jail facility at some location other than the established seat of justice.



§ 14-19-110 - Fireproof building or vault.

As soon as the courthouse and jail shall be erected and the circumstances of the county will permit, there shall also be erected a fireproof building at some convenient place near the courthouse or a fireproof vault in the courthouse, in which shall be kept the records of the recorder and of the clerks of the several courts held in the county.



§ 14-19-111 - Hospitals in counties having two judicial districts.

(a) (1) In all counties which are divided into two (2) judicial districts, either by the Arkansas Constitution or by legislative enactment, the qualified electors of the county residing in each judicial district of a county so divided shall have and are vested with all the powers and rights for the judicial district that the qualified electors of counties have for the entire county for the purposes authorized by Arkansas Constitution, Amendment 32, and may authorize the maintaining, operating, and supporting of a county hospital in the judicial district and may authorize the levy of a tax not to exceed one (1) mill on the dollar of the assessed value of real and personal property in the county.

(2) No tax shall be levied on any property within the county or judicial district for the purposes authorized by the Arkansas Constitution and this section in excess of the total tax authorized by the Arkansas Constitution.

(b) It has been found and is declared by the General Assembly that the maintaining, operating, and supporting of a county hospital is a local concern, and, for the purposes of this section, the judicial districts of the counties are deemed and are declared by the General Assembly to be separate and distinct counties.






Chapter 20 - Quorum Or Levying Courts

§ 14-20-101 - Prohibition of and punishment for offenses.

(a) A county is authorized to prohibit and punish any act, matter, or thing which the laws of this state make a misdemeanor and to prescribe penalties for all offenses in violation of any ordinance of the county not greater nor less than the penalties prescribed for similar offenses against the laws of this state.

(b) Upon conviction of any person under such ordinance by any court, the conviction shall operate as a bar to further prosecution in any of the courts of this state for the same offense.



§ 14-20-102 - County funds for defense of indigents -- Fees assessed.

(a) (1) There is hereby created on the books of the treasurer of each county in the state a fund to be used for the purpose of paying reasonable and necessary costs incurred in the defense of indigent persons accused of criminal offenses and in the representation of persons against whom involuntary admissions procedures for mental health or alcohol and narcotic commitments or criminal commitments have been brought, and for representation in civil and criminal matters of persons deemed incompetent by the court due to minority or mental incapacity, which have been brought in any circuit courts, chancery courts, juvenile courts, probate courts, or city or county division of municipal courts, including, but not limited to, investigative expenses, expert witness fees, and legal fees.

(2) Where there are adequate unappropriated moneys in this fund, the quorum court may also provide for the use of the funds for the purpose of defraying the cost of the juvenile division of chancery court.

(3) Where there are adequate unappropriated moneys in this fund, the quorum court may also provide for the use of the funds for the purpose of defraying the cost of medical and dental costs incurred by the county for indigent defendants incarcerated in the county jail.

(4) The quorum court is authorized to supplement the fund by additional appropriation from the county general fund, and expenditures from such fund shall be made in the manner and amounts prescribed by the quorum court.

(b) [Repealed.]

(c) In any county where a public defender commission has been established under §§ 16-87-101 -- 16-87-112, the amount to be paid for attorney fees, investigative costs, and other costs under subdivision (a)(1) of this section shall be determined in a manner prescribed by the quorum court acting with the advisory resolution of the public defender commission.

(d) [Repealed].



§ 14-20-103 - Appropriations to be specific -- Limitation.

(a) The county quorum court shall specify the amount of appropriations for each purpose in dollars and cents, and except as authorized in subsections (c) and (d) of this section, the total amount of appropriations for all county or district purposes for any one (1) year shall not exceed ninety percent (90%) of the anticipated revenues for that year, except for federal or state grants overseen by counties for which the court may appropriate up to one hundred percent (100%) of the anticipated revenues for that year.

(b) For revenues to qualify as a grant under this section, the county must demonstrate that the state or federal agency characterized the revenues as a grant.

(c) (1) In any county in which a natural disaster, including but not limited to a flood or tornado, results in the county's being declared a disaster area by the Governor or an appropriate official of the United States Government, the quorum court of the county may appropriate in excess of ninety percent (90%) of anticipated revenues.

(2) Provided, any appropriation of funds in excess of ninety percent (90%) of anticipated revenues shall be made only for street cleanup and repair, collection, transportation and disposal of debris, repair or replacement of county facilities and equipment, and other projects or costs directly related to or resulting from the natural disaster.

(d) (1) In any county in which sales and use tax revenues have been dedicated for a specific purpose, the quorum court of the county may appropriate up to one hundred percent (100%) of anticipated revenues from the dedicated sales and use tax, provided that any appropriation of funds up to one hundred percent (100%) of anticipated revenues shall be made and expended only for the dedicated specific purpose of the tax.

(2) Subdivision (d)(1) of this section shall not:

(A) Apply to dedicated revenues that have been pledged for bonds; or

(B) Include general sales and use tax revenues.



§ 14-20-104 - Appropriations and allowances.

(a) Every order of allowance made by the county court shall set forth the appropriation out of which it is to be paid.

(b) It shall be the duty of the clerk annually, and immediately after the adjournment of the county quorum court for the levy of taxes and the making of the appropriations, to open a book to be kept for that purpose, in which he shall debit each appropriation by the amount appropriated therefor, and as the allowances are made by the county court, he shall credit each appropriation by the allowance ordered to be paid out of such appropriation.



§ 14-20-105 - Monthly treasurer's report.

The county treasurer shall submit each month to the county quorum court a full report and a detailed statement of the financial condition of the county, showing receipts, disbursements, and balance on hand.



§ 14-20-106 - Limitations on contracts.

No county court or agent of any county shall make any contract on behalf of the county unless an appropriation has been previously made therefor and is wholly or in part unexpended. In no event shall any county court or agent of any county make any contract in excess of any appropriation made, and the amount of the contract shall be limited to the amount of the appropriation made by the county quorum court.



§ 14-20-107 - Appropriations for Association of Arkansas Counties.

(a) (1) The quorum court of each county in this state may provide for the participation of its county in the services and activities of the Association of Arkansas Counties, a domestic corporation organized and existing under the provisions of the Arkansas Nonprofit Corporation Act, §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224.

(2) If the quorum court of a county authorizes the participation of the county in this association, then the quorum court shall annually appropriate from county general funds an amount that shall be equal to one percent (1%) of the general revenues received by that county from the County Aid Fund in the State Treasury during the preceding fiscal year.

(3) Participation by each county in this association shall be optional with the quorum court of each of the respective counties as provided in this section.

(b) (1) The funds so received by the association shall be used exclusively by it to finance the object of its existence, namely, to aid in the improvement of county government in the State of Arkansas.

(2) All funds so received by the association shall be subject to audit by the State of Arkansas, and this association shall make available to the auditors at all reasonable times all books, files, and records concerning such funds.

(c) Moneys appropriated by the court as the county's contribution to this association shall be paid to the association during the month of July for the fiscal year commencing on July 1 and ending on June 30 next following.

(d) This association is recognized as the official agency of the counties of this state to receive funds and use them for making a continuing study of ways and means to improve county government in Arkansas.

(e) (1) There is created on the books of the Association of Arkansas Counties a trust fund to be known as the "Automated Records Systems Fund".

(2) (A) The Automated Records Systems Fund shall be funded by counties in Class 6 and Class 7 in the State of Arkansas.

(B) The county recorder of the Class 6 and Class 7 counties shall remit one dollar ($1.00) for each document recorded in the county recorder's office directly to the Automated Records Systems Fund on a monthly basis.

(3) (A) The Automated Records Systems Fund shall be administered by a committee composed of the county recorders of the counties in Class 6 and Class 7 to be known as the "Automated Records Systems Fund Committee".

(B) The committee shall meet biannually to review grant applications made by county recorders in Class 1 -- Class 5 solely for purposes directly related to office automation.

(C) The committee shall not disburse any moneys from the Automated Records Systems Fund to counties in Class 6 and Class 7.

(D) The committee shall expend substantially all of the money from the fund on an annual basis.

(E) Each member of the committee may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 14-20-108 - Dues for volunteer fire departments.

(a) (1) (A) The quorum court of each county, upon request filed with the quorum court by one (1) or more volunteer fire departments in the county, may adopt an ordinance authorizing a designated county official to collect and remit to the volunteer fire department the annual or quarterly dues charged by the volunteer fire department in consideration of providing fire protection to unincorporated areas in the county.

(B) (i) (a) When a quorum court receives a request for the levy of volunteer fire department dues and the request has been signed by the fire chief and the chair and secretary of the board of directors, if any, of a volunteer fire department and filed with the county clerk, the quorum court by ordinance shall call for an election on the issue of the levy of the volunteer fire department dues on each residence and on each business having an occupiable structure .

(b) (1) The issue may be placed on the ballot at a special election by order of the quorum court in accordance with § 7-11-201 et seq.

(2) The special election shall be held by August 1.

(c) (1) If the levy is approved by a majority of those voting on the issue, the dues shall be listed annually on real property tax statements and collected by the county collector at the same time and in the same manner as real property taxes.

(2) (A) The county collector shall report delinquencies to the volunteer fire department for collection.

(B) A volunteer fire department may collect dues that have become delinquent and may enforce collection by proceedings in a court of proper jurisdiction.

(ii) The cost of the election shall be borne by the volunteer fire department that requested the levy.

(2) The ordinance enacted by the quorum court shall set forth the terms and conditions on which the dues are to be collected by the county and for the remission of the dues to the volunteer fire department.

(3) However, an active member of a volunteer fire department whose annual or quarterly dues are collected in this manner may be exempt from the annual or quarterly dues charged by the volunteer fire department at the discretion of the volunteer fire department in consideration of providing services to the volunteer fire department.

(b) (1) The quorum court by majority vote may designate the geographical area that a volunteer fire department serves.

(2) Upon request by a volunteer fire department, the quorum court of each county involved may authorize a volunteer fire department to serve a geographical area to extend across the county boundary lines.

(c) The quorum court may establish its own countywide fire department, either regular or voluntary.

(d) This section does not change the authority of intergovernmental cooperation councils to enter into reciprocal agreements or to distribute funds under § 14-284-401 et seq. and § 26-57-614.

(e) (1) If approved by ordinance by the governing body of an incorporated town or a city of the second class on the request of and signed by the fire chief and the chair and secretary of the board of directors, if any, of a volunteer fire department, an incorporated town or a city of the second class located in the volunteer fire department district that is not served by a fire department may be included in the fire protection area with the dues levied and collected in the same manner as in the unincorporated areas served by the volunteer fire department district.

(2) (A) The governing body of the incorporated town or city of the second class by ordinance shall call for an election on the ordinance under subdivision (e)(1) of this section.

(B) The issue may be placed on the ballot at a special election by order of the governing body in accordance with § 7-11-201 et seq., and the special election shall be held by August 1.

(C) If the issue is approved by a majority of those voting on the issue, the incorporated town or city of the second class shall be served by the volunteer fire department district with the dues levied and collected in the same manner as in the unincorporated areas served by the volunteer fire department district.

(D) The cost of the election shall be borne by the governing body of the incorporated town or city of the second class that called for the election.

(f) At the discretion of a volunteer fire department, a church served by a volunteer fire department may be exempt from dues if the church is exempt from real property taxes.



§ 14-20-109 - Rural solid waste disposal services.

(a) (1) The quorum court of each county is authorized to establish garbage and trash collecting services, solid waste disposal facilities, and similar services for the benefit of the rural residents of the counties to provide, for such rural residents, services comparable to those provided within cities and unincorporated towns.

(2) (A) (i) The court may assess reasonable fees to be paid by each property owner, or renter of property, benefiting from such services.

(ii) The courts shall establish the amount of such fees and the methods of collection thereof.

(B) The courts may authorize the counties to contract with one (1) or more public utilities or municipally owned and operated utilities within the cities and towns of the county to collect the fees to be remitted to the county, after retaining therefrom a reasonable service charge agreed to by the court and the city or town to defray the cost of collecting the fees.

(b) The provisions of this section shall be supplemental to the existing laws of this state governing the powers and duties of the quorum courts and are intended to repeal only such laws or parts of laws specifically in conflict with it.



§ 14-20-110 - Marriage officials.

The county quorum courts may appoint special officials to solemnize marriages within their respective counties. However, the maximum number of such officials shall not exceed two (2) per ten thousand (10,000), or fraction thereof, population in the county as determined by the last census.



§ 14-20-111 - Marriage license fee.

(a) The quorum court of any county may levy, in addition to fees and taxes now charged, a fee not to exceed five dollars ($5.00) on each application for a marriage license. Such a fee shall be collected by the county clerk at the time application is made.

(b) All fees collected under the provisions of this section shall be credited by the county treasurer to the county general fund and shall be appropriated by the quorum court as provided by law.



§ 14-20-112 - County gross receipts tax on hotels and restaurants.

(a) (1) (A) (i) Any county in which there is located a municipality that levies a gross receipts tax on hotels, motels, restaurants, or similar establishments as authorized in § 26-75-601 et seq. may levy by ordinance of the county quorum court a like tax at the same rate as the levying municipality or at a lesser rate upon the gross receipts from furnishing of hotel or motel accommodations and upon the gross receipts of restaurants or similar establishments located within the county outside the boundaries of the levying municipality.

(ii) The tax levied under this subdivision (a)(1)(A) shall apply to hotels, motels, restaurants, or similar establishments located within unincorporated areas of the county.

(B) Any county in which there is located a municipality that levies a gross receipts tax on hotels, motels, restaurants, or similar establishments as authorized in § 26-75-701 et seq. may levy by ordinance of the county quorum court a like tax at the same rate as the levying municipality or at a lesser rate upon the furnishing of hotel or motel accommodations, the admission price to tourist attractions as defined in § 26-63-401, the gross receipts of gift shops referred to in § 26-75-701, restaurants, or similar establishments located within any township in the county outside the boundaries of the levying municipality.

(b) (1) When any county levies the tax authorized in this section, the tax so levied shall be paid by the persons, firms, and corporations liable therefor and shall be collected by the levying county in the same manner and at the same time as the gross receipts tax levied by § 26-52-101 et seq.

(2) (A) (i) The quorum court levying such tax and the governing body of the municipality levying a like tax may enter into an agreement whereby the tax levied by the county will be collected by the municipality.

(ii) If the tax levied by the county is collected by the municipality, all revenues derived from the tax shall be deposited in the municipality's advertising and promotion fund.

(B) If the tax is collected by the levying county, all revenues derived from the tax, after deducting an amount equal to the cost of collecting it, shall be deposited in the advertising and promotion fund of the municipality located within the county that levies a like tax.

(C) All such funds deposited in the municipality's advertising and promotion fund shall be used for the purposes prescribed in §§ 26-75-601 -- 26-75-613.

(c) When any county levies a tax as authorized in this section, the tax shall be reported and remitted in the manner and on forms prescribed by the county or the municipality.



§ 14-20-113 - Collection of delinquent taxes.

The quorum court in each county shall provide for the collection of delinquent taxes within the county and shall, by ordinance, place the responsibility therefor in the office of the county collector or the combined office of sheriff and collector, or may provide for the collection of delinquent taxes by a person designated by a board composed of the county judge, an appropriate representative of the public schools in the county, and the mayor of the county seat or of each county seat in the case of those counties having two (2) county seats.



§ 14-20-114 - Extension of levies on tax books.

The taxes levied for county purposes named and specified shall be extended upon the tax books under the general head of county expenses, and warrants drawn by the clerk shall specify the fund or appropriation upon which they are drawn, respectively, and shall be made payable to the person in whose favor the allowance was made, or to the bearer. When so lawfully drawn and issued, the warrants shall be receivable by the sheriff and collector of revenue of the county for all licenses or debts due to the county.



§ 14-20-116 - Youth accident prevention program.

(a) The quorum courts of the counties of Arkansas are hereby authorized by ordinance to establish a Youth Accident Prevention Program designed to educate junior and senior high school students about driving while intoxicated, seat belt safety, and injuries resulting from drinking and driving and not being belted. These programs may be conducted up to four (4) days in length, and the cost of salaries, equipment, supplies, and other items related to the operation of the program shall be paid by the county.

(b) The municipal courts of Arkansas are hereby authorized to allocate up to five dollars ($5.00) of every fine, penalty, and forfeiture imposed and collected from every person convicted of a moving traffic offense for any Youth Accident Prevention Education Program created under subsection (a) of this section, and the same allocation shall pertain to any bond which is forfeited for any such offenses. These funds are to be remitted to the county treasurer and deposited into a special fund. Funds may be expended from this fund only for the purposes of this section.






Chapter 21 - County Funds

Subchapter 1 - -- General Provisions

§ 14-21-101 - Comprehensive financial management system.

(a) (1) In order to provide necessary financial information for the county judge, the members and committees of the county quorum court, and other interested officers and departments of the county, the Legislative Auditor is authorized and directed to develop a comprehensive financial management system for appropriate funds of the various counties in the State of Arkansas.

(2) This financial management system shall provide for adequate controls over revenues, expenditures, and balances to assure that current information will always be available concerning the financial condition of the county and its various offices and departments.

(3) The system shall include a budgeting and accounting system designed to classify the receipt of and the appropriations and disbursements of county funds in accordance with the object and purpose of the expenditures in such detail as will be suitable for an analysis of the operations of all county offices and departments and which will provide a breakdown and itemization of all expenditures compatible with and comparable to the appropriations of the quorum court.

(b) In the event any county is of the opinion that its system of budgeting and accounting for appropriated county funds is such that it equals or exceeds the basic system prescribed by this section, such county, acting through the quorum court, may request a review of its system by the Legislative Joint Auditing Committee. If the committee concurs with the county, the committee may issue a certificate to the county stating that the county's budgeting and accounting system is of such degree of sophistication that the basic requirements of this section are being met and exempting the county from the requirements of the particulars of the system prescribed by this section.



§ 14-21-102 - Annual financial report.

(a) (1) The clerk of the county court and the county treasurer shall make out or cause to be made out a full and complete annual financial report of the county, using the financial records of the county clerk and county treasurer, giving:

(A) The treasurer's report of the beginning cash balance;

(B) The treasurer's report as to the amount of revenue from each source classification;

(C) The treasurer's report as to the ending cash balance;

(D) The county clerk's report as to the amount expended during the fiscal year for all purposes; and

(E) A statement of the bonded indebtedness and short-term indebtedness of the county.

(2) The annual county financial report shall include all operating accounts of the county for which the quorum court has appropriating control.

(3) The treasurer shall submit all reports required under this section to the clerk of the county court by March 1.

(b) (1) (A) The clerk of the county court shall cause to be published one (1) time in one (1) newspaper published in the county the annual financial report of the county.

(B) If no newspaper is published in the county, then the clerk of the county court shall cause the annual financial report of the county to be published one (1) time in the newspaper having the largest circulation in the county.

(2) The annual financial report shall be published by March 15 of each year for the previous fiscal year of the county.

(c) All costs associated with the publication of the annual financial report of the county may be prorated equally between the clerk of the county court and the county treasurer.



§ 14-21-104 - County funds in State Treasury.

(a) (1) Whenever there is any money or funds of any kind, from whatever source derived, in the State Treasury belonging to any county, the county court of the county shall make an order authorizing and directing the county treasurer to draw them.

(2) Upon the county treasurer presenting to the State Auditor a copy of the order, duly certified to by the clerk of the county court, under his official seal, the auditor shall draw his warrant upon the State Treasurer for whatever money or funds there may at the time be in the State Treasury belonging to the county. Then the county treasurer shall execute to the auditor a receipt for the warrant. Upon the presentation of the warrant of the auditor, the State Treasurer shall pay it.

(b) Upon the receipt of any such funds or money by the county treasurer of any county, he shall receipt therefor in duplicate, one (1) of which shall be retained by the State Treasurer and the other shall be filed in the office of the clerk of the county, and the county treasurer shall thereupon charge himself with the funds or money so received by him as county treasurer.



§ 14-21-105 - Funds in closed banks.

(a) Where various funds of counties are on deposit in a closed bank and the bank could be reopened by agreements for deferred payments of deposits, the county court of any county in which any closed bank is situated is authorized, by proper order of the county court, to consent to deferred payments of deposits of all public funds in the closed bank upon such terms as may be fixed by the order of the court.

(b) This section shall apply to all county general, roads, school, and all other funds which are handled by county treasurers.



§ 14-21-106 - Surplus funds.

When any surplus is left remaining unexpended and unappropriated in the county general fund, the county road fund, the school fund, or any other special fund provided by law from any previous year, the county court of any such county is authorized, by proper order made and entered, to transfer and add the surplus to the respective funds of which the surplus remains unexpended and use it as the revenues for the current fiscal year into which it is transferred and added if all outstanding indebtedness for the fiscal years in which the surplus accrued has been paid.



§ 14-21-107 - Transfer of unexpended balances in bond redemption funds.

(a) In all cases where bonds have been issued by any county for the construction, reconstruction, and extension of any county courthouse or county jail, as authorized by Arkansas Constitution, Amendment 17 [repealed], and all bonds issued for these purposes by any county have been wholly retired, the county courts of the counties, by appropriate order, may transfer any balances remaining unexpended to the credit of the bond redemption fund in the counties, to the county general revenue fund, and they may then be used for all purposes for which the county general revenue fund could be used.

(b) In all cases where Amendment 49 [repealed] bonds have been issued by any county, as authorized by Arkansas Constitution, Amendment 49, and all bonds issued for these purposes by the county have been wholly retired, the county court, by appropriate order, may transfer any balances remaining unexpended in the bond redemption fund to the county general revenue fund, and when so transferred, the funds may be used for any and all purposes for which other funds in the general revenue fund of the county may be used.






Subchapter 2 - -- County Drug Enforcement Fund

§ 14-21-201 - Establishment of drug enforcement fund.

(a) Ordinance. Each quorum court may by ordinance establish a drug enforcement fund. The ordinance shall set a maximum amount for the fund, not to exceed ten thousand dollars ($10,000). The drug enforcement fund shall be administered by the county sheriff in accordance with the provisions and procedures of this subchapter. All funds shall initially be deposited in a drug enforcement fund bank account. The bank account shall be established at a bank located in the State of Arkansas and authorized by law to receive the deposit of public funds.

(b) Source of funds. The source of all funds deposited in the drug enforcement fund shall be funds appropriated by the quorum court. The initial funding and any subsequent reimbursements to the drug enforcement fund shall be appropriated by the quorum court and subject to the normal disbursement procedures required by law. No funds from other sources, including seized property, shall be deposited into the drug enforcement fund.



§ 14-21-202 - Restrictions on use of funds.

(a) Drug enforcement funds may only be used for direct expenses associated with the investigation of the criminal drug laws of this state, such as, but not limited to, the purchase of evidence, payment of informants, relocation and/or security of witnesses, emergency supply purchases, and emergency travel expenses.

(b) Drug enforcement funds may not be used for equipment purchases or leasing, salaries or wages, professional services, training, or any other purpose not directly related to a criminal drug investigation. In addition, these funds may not be used for administrative costs associated with the sheriff's office.



§ 14-21-203 - Approval of claims by county judge.

(a) After a quorum court has approved a proper ordinance establishing a drug enforcement fund, set the maximum amount of the fund, and appropriated funds for the fund, the county judge may approve a county claim for the initial establishment of the drug enforcement fund.

(b) If adequate appropriations and funds are available, the drug enforcement fund may be replenished upon presentation and approval of a claim as provided in the normal county disbursement procedures. The total amount of funds held in the drug enforcement fund bank account and cash funds held by the sheriff's office shall not exceed the maximum amount established by the quorum court.



§ 14-21-204 - Accounting records.

Accounting records shall be maintained by the sheriff's office for the receipt, disbursement, accounting, and documentation of funds according to the written procedures established by the Division of Legislative Audit.









Chapter 22 - County Purchasing Procedures

§ 14-22-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commodities" means all supplies, goods, material, equipment, machinery, facilities, personal property, and services other than personal services, purchased for or on behalf of the county;

(2) "Formal bidding" shall mean the procedure to be followed in the solicitation and receipt of sealed bids, wherein:

(A) Notice shall be given of the date, time, and place of opening of bids, and the names or a brief description and the specifications of the commodities for which bids are to be received, by one (1) insertion in a newspaper with a general circulation in the county, not less than ten (10) days nor more than thirty (30) days prior to the date fixed for opening such bids;

(B) Not less than ten (10) days in advance of the date fixed for opening the bids, notices and bid forms shall be furnished to all eligible bidders on the bid list for the class of commodities on which bids are to be received, and to all others requesting them; and

(C) At least ten (10) days in advance of the date fixed for opening bids, a copy of the notice of invitation to bid shall be posted in a conspicuous place in the county courthouse;

(3) "Open market purchases" means those purchases of commodities by any purchasing official in which competitive bidding is not required;

(4) "Purchase" means not only the outright purchase of a commodity, but also the acquisition of commodities under rental-purchase agreements or lease-purchase agreements or any other types of agreements whereby the county has an option to buy the commodity and to apply the rental payments on the purchase price thereof;

(5) "Purchase price" means the full sale or bid price of any commodity, without any allowance for trade-in;

(6) "Purchasing official" means any county official, individual, board, or commission, or his or her or its lawfully designated agent, with constitutional authority to contract or make purchases on behalf of the county;

(7) "Trade-in purchases" means all purchases where offers must be included with the bids of each bidder for trade-in allowance for used commodities; and

(8) (A) "Used or secondhand motor vehicles, equipment, or machinery" means any motor vehicles, equipment, or machinery at least two (2) years in age from the date of original manufacture or that has at least five hundred (500) working hours' prior use or ten thousand (10,000) miles' prior use.

(B) (i) Any purchase of a used motor vehicle, equipment, or machinery shall be accompanied by a statement in writing from the vendor on the bill of sale or other document that the motor vehicle, equipment, or machinery is at least two (2) years in age from the date of original manufacture or has been used a minimum of five hundred (500) hours or driven a minimum of ten thousand (10,000) miles.

(ii) This statement shall be filed with the county clerk at the time of purchase.



§ 14-22-102 - Applicability.

(a) It is unlawful for any county official to make any purchases with county funds in excess of twenty thousand dollars ($20,000), unless the method of purchasing prescribed in this chapter is followed.

(b) This chapter shall not apply to any purchases under twenty thousand dollars ($20,000) or to the purchase of commodities set forth in § 14-22-106.



§ 14-22-103 - Penalty.

Any person or official who intentionally violates the provisions of this chapter shall, upon conviction, be fined in any amount not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000). In addition thereto, he may be removed from his office or position of employment with the county.



§ 14-22-104 - Purchases permitted.

All purchases of commodities made by any county purchasing official with county funds, except those specifically exempted by this chapter, shall be made as follows:

(1) Formal bidding shall be required in each instance in which the estimated purchase price shall equal or exceed twenty thousand dollars ($20,000);

(2) Open market purchases may be made of any commodities where the purchase price is less than twenty thousand dollars ($20,000); and

(3) No purchasing official shall parcel or split any items of commodities or estimates with the intent or purpose to change the classification or to enable the purchase to be made under a less restrictive procedure.



§ 14-22-105 - Purchase of motor fuels and accessories.

For the purpose of this chapter, any county within this state may be considered a state agency for the purpose of purchasing gasoline, oil, and other motor fuels, and batteries, tires, and tubes for motor vehicles. Any county purchasing agent within this state may, by complying with Acts 1955, No. 313, §§ 13, 14 [repealed], purchase such commodities through the state purchasing agent under the authority set forth in these statutes.



§ 14-22-106 - Purchases exempted from soliciting bids.

The following listed commodities may be purchased without soliciting bids:

(1) Perishable foodstuffs for immediate use;

(2) Unprocessed feed for livestock and poultry;

(3) Advanced emergency medical services provided by a nonprofit corporation and proprietary medicines when specifically requested by a professional employee;

(4) Books, manuals, periodicals, films, and copyrighted educational aids for use in libraries and other informational material for institutional purposes;

(5) Scientific equipment and parts therefor;

(6) Replacement parts and labor for repairs of machinery and equipment;

(7) Commodities available only from the federal government;

(8) (A) Any commodities needed in instances in which an unforeseen and unavoidable emergency has arisen in which human life, health, or public property is in jeopardy.

(B) An emergency purchase under subdivision (8)(A) of this section shall not be approved unless a statement in writing is attached to the purchase order describing the emergency necessitating the purchase of the commodity without competitive bidding;

(9) Utility services, the rates for which are subject to regulation by a state agency or a federal regulatory agency;

(10) Sand, gravel, soil, lumber, used pipe, or used steel;

(11) Used or secondhand motor vehicles, machinery, or equipment, except that a used or secondhand motor vehicle that has been under lease to a county when the vehicle has fewer than ten thousand (10,000) miles of use shall not be purchased by the county when it has been used ten thousand (10,000) miles or more except upon competitive bids as provided in this chapter;

(12) Machinery, equipment, facilities, or other personal property purchased or acquired for or in connection with the securing and developing of industry under the Municipalities and Counties Industrial Development Revenue Bond Law, § 14-164-201 et seq., or any other provision of law pertaining to the securing and developing of industry;

(13) Registered livestock to be used for breeding purposes;

(14) Motor fuels, oil, asphalt, asphalt oil, and natural gas;

(15) Motor vehicles, equipment, machinery, material, or supplies offered for sale at public auction or through a process requiring sealed bids;

(16) All goods and services that are regularly provided to state agencies and county government by the Department of Correction's various penal industries;

(17) (A) New motor vehicles purchased from a licensed automobile dealership located in Arkansas for an amount not to exceed the fleet price awarded by the Office of State Procurement and in effect at the time the county submits the purchase order for the same make and model motor vehicle.

(B) The purchase amount for a new motor vehicle may include additional options up to six hundred dollars ($600) over the fleet price awarded;

(18) Renewal or an extension of the term of an existing contract;

(19) Purchase of insurance for county employees, including without limitation health insurance, workers' compensation insurance, life insurance, risk management services, or dental insurance;

(20) Purchases made through programs of the National Association of Counties or the Association of Arkansas Counties; and

(21) Goods or services if the Quorum Court has by resolution approved the purchase of goods or services through competitive bidding or procurement procedures used by:

(A) The federal government or one (1) of its agencies;

(B) Another state; or

(C) An association of governments or governmental agencies including associations of governments or governmental agencies below the state level.



§ 14-22-107 - List of eligible bidders.

(a) The county purchasing official shall establish and maintain a list of eligible bidders covering all commodities and shall furnish copies of it to all purchasing officials of the county.

(b) Any firm which desires to bid and have its name on the list of prospective bidders shall notify the purchasing official in writing of this desire, setting forth the class and description of commodities on which it desires to bid and the firm's qualifications as a responsible bidder.

(c) Every effort shall be made by the purchasing official to notify all eligible bidders before purchases are made.



§ 14-22-108 - Bidding procedure.

(a) All bids which require either formal or informal bidding shall be opened in public and read at the time and place specified in the notice.

(b) The awarding of contracts need not be upon the day of the opening of the bids but may be at a later date to be determined by the purchasing official.

(c) In order to assure that the bidder will accept and perform a contract under the terms of his bid, the purchasing official may require bids to be accompanied by certified check or surety bond furnished by a surety company authorized to do business in this state in such a reasonable amount as the purchasing official shall determine.



§ 14-22-109 - Descriptions and specifications.

(a) Descriptions and specifications shall be sufficiently restricted or specific so as to exclude cheap or inferior commodities which are not suitable or practicable for the purpose for which they are to be used, but at no time shall they be so specific in detail as to restrict or eliminate competitive bidding of any items of comparable quality and coming within a reasonably close price range.

(b) Brand names may be used to simplify or indicate the general description of the commodities required, but at no time, except for repair parts or items for use with existing equipment and machines or other health aids requested by a professional employee, shall such names be used to indicate any preference or to prevent bidding on commodities of like quality and coming within reasonably close price range.



§ 14-22-110 - Testing and examination of products.

(a) The purchasing official is authorized to establish and enforce standards for all commodities for which formal bidding is required and to make or cause to be made any test, examination, or analysis necessary therefor. He may require samples to be submitted and a certified analysis to accompany bids prior to awarding contracts.

(b) After the bids have been opened, the lowest responsible bidder may be required to submit his product or article to further testing and examination prior to awarding the contract.



§ 14-22-111 - Awarding of contracts.

(a) All contracts shall be awarded to the lowest responsible bidder, taking into consideration all relevant facts, including, without limitation, quality, time of performance, probability of performance, and location.

(b) (1) Any bid may be rejected by the purchasing official.

(2) (A) Where bids are rejected, but the proposed purchase is not abandoned, and the circumstances indicate that further solicitation for bids would be to the best interest of the county, new bids may be called for.

(B) If the low bid is not accepted, a written statement shall be made by the purchasing agent and filed with the county clerk giving reasons for such refusal.

(c) All bidders shall be given equal consideration under the provisions of this chapter, except that when the bid represents items manufactured or grown in the county or offered for sale by business establishments having their principal place of business in the county with the quality being equal to articles offered by competitors outside the county, then the bidder shall be allowed a differential of not to exceed three percent (3%) of the purchase price in determining the low bid. However, in each instance in which this bid preference is requested, the bidder must so indicate before the date and time fixed for opening the bids and thereafter furnish satisfactory proof if requested.

(d) In all cases where there are equal or tie bids, preference shall be given to residents or firms located and doing business in the county.



§ 14-22-112 - Order of approval.

(a) No contract shall be awarded or any purchase made until it has been approved by the county court, and no contract shall be binding on any county until the court shall have issued its order of approval.

(b) The order of the court shall be properly docketed. All documents and bids pertaining to the solicitation of bids and awarding of contracts under the purchasing procedure of this chapter shall be filed with the county clerk, together with the order of the court, which shall be filed by the clerk.

(c) No claim filed with the county for payment of any commodity, the purchase of which is regulated by this chapter, shall be paid; or no warrant shall be issued by the county clerk for the payment of it until the order of the court approving it shall have been issued and filed with the clerk.



§ 14-22-113 - Trade-ins.

(a) In the case of a purchase contract in which trade-ins are being offered on the purchase of commodities, the full purchase price shall govern the classification or purchase procedure to be followed in the solicitation for bids and the awarding of the contract.

(b) The purchasing official shall determine, with respect to trade-ins, what procedure shall be for the best interest of the county. If he so determines, such equipment or machinery may be sold outright under the law as provided.



§ 14-22-114 - Failure of performance.

If any bidder to whom a purchase contract is awarded under the provisions of this chapter shall refuse or fail to perform the contract or to make delivery when required by the contract, or shall deliver commodities which are inferior or do not meet the specifications under the bid, the county may pursue any remedy available at law or in equity, including, without limitation, the voiding of the contract.



§ 14-22-115 - Legal counsel.

The purchasing official, upon approval of the county court, may call upon the prosecuting attorney of the district in which the county lies, or employ counsel for advice and aid in the preparation of necessary contracts and all other legal matters in connection with those purchases.






Chapter 23 - Claims Against Counties

Subchapter 1 - -- General Provisions

§ 14-23-101 - Presentment to county court -- Appeals.

(a) All persons having demands against any county shall present them, duly verified according to law, to the county court of the county for allowance or rejection.

(b) From the order of the court thereon, appeals may be prosecuted as provided by law. If on any such appeal the judgment of the county court is reversed, the judgment of reversal shall be certified by the court rendering it to the county court, and the court shall thereupon enter the judgment of the superior court as its own.



§ 14-23-102 - Itemized account required.

In all cases, the county court shall require an itemized account of any claim presented to it for allowance, certified or sworn to as required by law, and, in addition, the court may require in all cases satisfactory evidence of the correctness of the account.



§ 14-23-103 - Examination of parties and documents.

Each county court may, in the investigation of any account, examine all the parties and witnesses, on oath, touching the matter, or any other matter arising under this act and shall have power to compel the production of all books, accounts, papers, or documents which may be necessary in the investigation of any matter arising under the provisions of this act.



§ 14-23-104 - Court order for payment.

No moneys appropriated by the county quorum court from a tax levied or from any other source shall be paid out of the county treasury, except on an order duly made by the county court, while in session, and entered upon the records of its proceedings.



§ 14-23-105 - Supporting documentation.

(a) (1) (A) Before any account, claim, demand, or fee bill shall be allowed by any county court, the court shall require the person, or his legal representative, claiming it to be due, to attach to the county claim for payment an itemized listing or numbered invoice which may be designated as supporting documentation.

(B) The itemized listing or numbered invoice shall be made a part of the county claim for payment and shall be approved for payment by the appropriate county elected official, or his designated representative, prior to the claim being filed and docketed with the county clerk.

(2) (A) The allowed claim, demand, or fee bill, together with the itemized listing or numbered invoice for payment, shall be filed with the county clerk and kept in his office for the term of three (3) years, and these documents shall be subject to the inspection of any member of the grand jury of the county at each term of the grand jury or by the prosecuting attorney of the circuit court.

(B) Any claim which is a matter of record or any claim in the circuit court when it is duly certified down to the county court by the clerk of the circuit court shall be sufficient justification for the claim for the payment to be allowed.

(b) The county clerk shall preserve all claims and supporting documents for a period of seven (7) years after they have been audited by the Division of Legislative Audit and the audit report in regard thereto has been accepted and filed by the Legislative Joint Auditing Committee, at which time he may obtain a county court order to destroy them by shredding or other appropriate means.



§ 14-23-106 - Allowance of more than amount due unlawful.

(a) (1) It shall be unlawful for any county court in this state to allow any greater sums for any account, claim, demand, or fee bill against the county than the amount actually due, estimating one dollar ($1.00) in county warrants as at par with one dollar ($1.00) in lawful money of the United States, dollar for dollar, according to the legal or ordinary and customary compensation for services rendered, materials furnished, and salaries or fees of officers, when they are paid in such lawful money.

(2) No county court shall direct the issue of any warrants, nor, if directed in violation of this act, shall any clerk issue any such warrant upon such accounts, claims, demands, or fee bills for more than the actual amount so allowed, which is one dollar ($1.00) in lawful money of the United States for one dollar ($1.00) in county warrants, and no more.

(b) Any county court, or any judge of the county court, or clerk of the court who shall willfully violate any of the provisions of this act, or neglect or refuse to perform any duty imposed in this act, shall be deemed guilty of a misdemeanor and, upon conviction in a court of competent jurisdiction, shall be subject to a fine or not less than ten dollars ($10.00) nor more than one thousand dollars ($1,000) and shall be removed from office.



§ 14-23-107 - Enforcing provisions against allowances in excess of revenues.

(a) (1) It shall be the express duty of the prosecuting attorney in each respective judicial district in this state to enforce, without requiring affidavits of information, the terms and conditions of Arkansas Constitution, Amendment 10, wherein it is provided, among other things, that no county judge, county clerk, or other county officer shall sign or issue any scrip or warrant, or make any allowance for any purpose whatsoever, or authorize the issuance of any contracts or other scrip or other evidence of indebtedness in excess of the revenue received from all sources.

(2) Included within the terms and conditions of Arkansas Constitution, Amendment 10, are county turnback funds of every kind and character for any current fiscal year.

(b) (1) If any prosecuting attorney or deputy prosecuting attorney in any judicial district of this state fails to enforce the provisions of Arkansas Constitution, Amendment 10, and the application of its terms and conditions to all turnback funds flowing to any county of the state, he shall be liable to impeachment in office.

(2) In order that the prosecuting attorney and deputy prosecuting attorney can carry out their duties as prescribed in this section, the county treasurer of each county shall provide upon request to the prosecuting attorney or deputy prosecuting attorney of the judicial district in which the county is located a copy of the financial report which the county treasurer is required by § 14-20-105 to file with the quorum court of the county.



§ 14-23-108 - Unauthorized or constructive fees prohibited.

(a) The county courts of the counties in this state are prohibited from auditing an officer and from allowing to any officer any fee or allowance not specifically allowed the officer by law, and in no case shall constructive fees be allowed to or paid officers by any county of this state.

(b) Any person violating any of the provisions of this section or § 14-23-102, or corruptly charging or receiving from any county a greater sum than that allowed by law, shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine not to exceed five hundred dollars ($500), with the conviction working a forfeiture of the office.



§ 14-23-109 - Time limit on payment of allowed claims.

(a) (1) Whenever any claim of any person for services rendered any county in this state or material furnished shall have been adjusted and allowed by the county court and ordered paid, it shall be the duty of the person for whom the allowance shall have been made to call on the county clerk of the county in which the allowance is made within three (3) years from the date of the allowance and procure a warrant on the treasurer of the county in which the allowance shall have been made.

(2) All allowances shall be barred if not demanded within three (3) years from the date of their allowance.

(3) All warrants issued by any county clerk and remaining unclaimed in his possession shall be cancelled by the county court whenever the allowances on which they are based shall be barred under this section.

(b) At the expiration of three (3) years from the date of the allowances, if the claimant has not demanded his warrant from the clerk, it shall be the duty of the clerk to enter a marginal note on the county court record to the effect that the claim is barred by limitation, and it shall be unlawful for any clerk to issue any warrant based upon the claim thereafter, and the claimants shall not thereafter be allowed anything for that particular service or material furnished, by revival or otherwise.






Subchapter 2 - -- Presentment to County Court

§ 14-23-201 - Applicability.

The provisions of this subchapter shall not be applicable to any county in this state having a county comptroller established pursuant to legislative act.



§ 14-23-202 - Penalty.

Any person violating the provisions of this subchapter shall be guilty of a misdemeanor. In addition, any county official violating this subchapter shall be guilty of malfeasance in office and, upon conviction, shall be removed from office.



§ 14-23-203 - Claims filed with county clerk.

(a) Any person, firm, partnership, corporation, or association having a claim against any county of this state for commodities, services, labor, goods and supplies, except sundry supplies used in the administration of the county offices, and materials, equipment, machinery, or any other item of tangible personal property payable from any county fund shall present a claim for payment to the county clerk of the county in the manner and form as is required by law.

(b) The clerk shall keep and maintain journals in which the claims and transfers shall be recorded, as provided in § 14-23-204, to include a county court claims journal for each fund in which all claims payable from the appropriate fund shall be recorded.



§ 14-23-204 - Information recorded on dockets.

The journals required under § 14-23-203 shall include the following information with respect to each claim filed:

(1) The claim number, to be listed consecutively;

(2) The date the claim is filed;

(3) The name and address of the person or firm presenting the claim;

(4) The amount of the claim;

(5) The date presented to the county court;

(6) The action of the county court regarding the claim and the date thereof; and

(7) The warrant or check number, and the date of issuance thereof, for payment of the claim, if any.



§ 14-23-205 - Recording in proper journal.

(a) (1) Upon receipt of any claim against the county, the county clerk shall examine the claim and determine the appropriate fund from which it would be payable and if the claim is supported by an appropriation.

(2) The clerk shall record the claim in the appropriate journal as provided under § 14-23-203.

(b) All claims shall be recorded on the date of receipt, and at the time of recording them the clerk shall stamp or write on the statement or bill representing the claim the date of receipt and the number of the claim.



§ 14-23-206 - Approval or disapproval by county court.

(a) (1) The county clerk shall not present a claim later than fifteen (15) days, holidays excepted, from the date on which the claim is received and recorded. Within thirty (30) days from the date on which the claim is presented to the court, the court shall enter an order approving or disapproving the claim.

(2) The action of the court and the date thereof shall be entered in the appropriate journal in which the claim is recorded.

(b) The court shall consider each claim covered by this subchapter in the order in which it appears in the journal being considered. The county court shall not proceed to consider any claim bearing a subsequent number in the journal until an order of approval or disapproval of all preceding numbered claims has been entered.

(c) Any person aggrieved by the order of the court concerning any claim may appeal from the order in the manner provided by law for appeals from orders of the county court.



§ 14-23-207 - Payment of claims generally.

(a) All warrants or checks issued by the county clerk of any county in this state on order of the county court for the payment of any claim in any journal provided under § 14-23-203 shall be issued in the order in which the claim appears in the appropriate journal.

(b) The clerk shall be liable on his or her official bond for any loss suffered by any person due to any violation of the provisions of this subchapter by the clerk.



§ 14-23-208 - Payment of rent on equipment and machinery.

(a) It shall be unlawful for the county court to approve any claim for the payment of rent on equipment and machinery used by the county, and it shall be unlawful for the county clerk to issue any warrant for the payment of any such claim which may have been allowed by the court, unless a written contract providing for the payment of the rent shall have been first approved by order of the court. This copy shall be delivered by the county judge to the clerk, who shall record it in the minutes of the court in the office of the clerk, to be kept with the appropriate docket provided for by § 14-23-203.

(b) The provisions of this section shall apply to all rentals of equipment and machinery by the county whether they shall be for temporary use only, or whether they shall be in the form of a rental-purchase or lease-purchase agreement or contract whereby the county rents or leases such equipment or machinery and under the terms of which agreement the county has the option to buy the equipment or machinery and to apply the rental payments on the purchase price.









Chapter 24 - County Warrants

Subchapter 1 - -- General Provisions

§ 14-24-101 - Issuance of warrant -- Payment.

(a) Whenever any allowance has been approved by any county court, in accordance with §§ 14-23-104 and 14-23-105, when requested by the person in whose favor allowance has been approved or any person authorized to receive it, the county clerk shall issue a warrant or check on the treasurer of the county for the amount of the allowance. The treasurer shall pay it out of cash available in the fund on which the warrant or check is drawn.

(b) (1) If money is not available in the fund on which the warrant or check is drawn, the treasurer, in accordance with § 14-15-805, shall refuse payment of the warrant or check until such time as the funds are available.

(2) In counties using the "batch-redeem" warrant system, the county clerk shall ascertain from county treasurer's records that cash is available in the fund on which the warrant or check is to be drawn before the warrant or check is issued.



§ 14-24-102 - Form of warrant.

A county warrant shall be in the following form:

Click here to view form



§ 14-24-103 - Signing -- Numbering.

County warrants shall be signed by the clerk of the county court and shall be numbered progressively throughout the year, commencing on January 1 in each year.



§ 14-24-104 - Clerk's register of warrants.

(a) Each clerk of the county court shall keep a register of all warrants issued, in which he shall set forth the numbers, date, name of person in whose favor drawn, on what account, and the amount thereof.

(b) The register may be in the following form: Click here to view image.



§ 14-24-105 - Cancellation of scrip.

It shall be the duty of the county court of each county, on application of any person holding scrip against the county, to cancel the scrip and cause warrants to be issued therefor in accordance with the provisions of this subchapter.



§ 14-24-106 - Loss of certificates.

When any person shall produce proof, to the satisfaction of the county court, that he has lost any one (1) or more county certificates or scrip of any certain amount owned by him and that it has not been paid over on settlement with the county treasury, it shall be the duty of the county court to order other certificates to be issued to the owner.



§ 14-24-107 - Fraudulent or wrongfully issued warrants.

(a) If, upon adjudication of any warrant by the county court, the warrant shall be found to have been fraudulently or wrongfully issued, without due authority from the court, the court shall endorse such fact thereon and cause it to be deposited, without renewal, in the office of the clerk of the court.

(b) Any clerk who shall fraudulently or wrongfully, without authority of law, issue any such warrant shall be deemed guilty of a felony and, upon conviction, shall be imprisoned in the penitentiary for not less than one (1) year and not more than three (3) years.



§ 14-24-108 - Order of payment.

All county scrip, and every warrant issued in cancellation of any county scrip in any county of this state, according to the provisions of § 14-24-105, shall be redeemed and paid by the county treasurer in the order of their number and date. No scrip or warrants shall be thus discharged in preference to any of older dates, or until all of a prior date are paid, if the county treasurer upon whom the scrip and warrants are drawn shall not be able to meet all demands against him.



§ 14-24-109 - Receipt for public payments.

All county scrip and warrants drawn on the county treasury in any county in this state shall be received, irrespective of their number and date, in payment of all taxes, duties, fines, penalties, and forfeitures accruing to the county.



§ 14-24-112 - Record of redeemed warrants.

It shall be the duty of the county clerk of each county in the State of Arkansas to enter in a book, to be provided by him for that purpose, the amount, number, and date of all redeemed scrip or warrants that may have been cancelled, so as to show at all times the full amount of the indebtedness of the county.



§ 14-24-114 - Calling in outstanding scrip.

Whenever the county court of any county in this state may deem it expedient to call in the outstanding scrip of the county in order to redeem, cancel, reissue, or classify the scrip under existing laws, or for any other lawful purpose, it shall be the duty of the court to make an order for that purpose, fixing the time for the presentation of the scrip, which shall be at least three (3) months from the date of the order.



§ 14-24-115 - Notice of redemption, etc.

It shall be the duty of the clerk of the county court to furnish the sheriff of the county with a true copy of the order of the court within ten (10) days after the adjournment of the court. Then it shall be the duty of the sheriff to notify the holders of the county scrip to present the scrip to the court, at the time and place fixed, for redemption, cancellation, reissuance, or classification of it, or for any other purpose whatever specified in the order of the court, by putting up at the courthouse door and at the election precincts in each township of the county, at least thirty (30) days before the time appointed by the order of the court for the presentation of the scrip, a true copy of the order of the court in the premises, and by publishing it in newspapers printed and published in the State of Arkansas for two (2) weeks in succession, the last insertion to be at least thirty (30) days before the time fixed by the court for the presentation of the scrip.



§ 14-24-116 - Failure to present scrip.

All persons who shall hold any scrip of the county and neglect or refuse to present it, as required by the order of the county court of the county and the notice as provided in §§ 14-24-114 and 14-24-115, shall thereafter be forever debarred from deriving any benefits from their claims.



§ 14-24-117 - Right to call in annually.

Every year the county court of any county in this state may call in the outstanding scrip or warrants of the county for the purposes of cancelling and reissuing them.



§ 14-24-118 - Duty on presentation.

When the scrip or warrants so called in shall be presented to the county court, it shall be the duty of the court to examine them thoroughly and to reject all such evidences of indebtedness, as in their judgment, their county is not justly and legally bound to pay, subject to appeal to the circuit court.



§ 14-24-119 - Time scrip must be presented.

(a) Every two (2) years, all scrip outstanding and unredeemed in any county of the state shall be presented for adjudication to the county court of the county, and if found to be genuine and properly issued, warrants shall be issued upon the county treasurer in cancellation thereof.

(b) All persons holding any county scrip in any county in this state who do not present it for inspection to the county court of the county, at the times specified in this section shall be rated with the last class to be paid. However, it shall always be good in the payment of taxes and other dues to the county treasury.



§ 14-24-120 - Time warrants and checks to be redeemed.

(a) (1) All warrants and checks issued by any county of this state drawn upon the county treasurer shall be valid and redeemable only for a period of one (1) year from the date of issuance.

(2) All warrants and checks issued by a county shall contain on the face of the warrant or check the following words: "This warrant (check) void after one (1) year from date of issuance".

(b) (1) If any county warrant or check is not redeemed or reissued within the time prescribed in subdivision (a)(1) of this section, there is established a presumption that the payee declined its presentment, and it shall be the duty of the county treasurer to cancel the warrant or check and to credit the fund from which the warrant or check is drawn.

(2) If any county warrant or check is returned and is not deliverable to the payee, the warrant or check shall be considered unclaimed and shall be submitted as unclaimed property to the Auditor of State in accordance with the Uniform Disposition of Unclaimed Property Act, § 18-28-201 et seq.



§ 14-24-121 - Electronic warrants transfer system.

(a) The quorum court of each county may, by ordinance, establish an electronic warrants transfer system directly into payees' accounts in financial institutions in payment of any account allowed against the county.

(b) (1) For purposes of this section counties opting for the electronic warrants transfer system shall establish their own electronic payment method that provides for internal accounting controls and documentation for audit and accounting purposes.

(2) The electronic payment method under subdivision (b)(1) of this section shall be approved by the Legislative Joint Auditing Committee before implementation by the county.

(c) A single electronic warrants transfer may contain payments to multiple payees, appropriations, characters, and funds.






Subchapter 2 - -- Payment by Check

§ 14-24-201 - Purpose.

It is the intent of this subchapter to allow the counties to change and modernize, to better comply with current business and banking practices, the warrant system as a means of payment of claims against counties, but all other provisions and procedures required by law relative to claims against counties and those relative to the allowance of payment thereof, shall remain as provided by law.



§ 14-24-202 - Modification of warrant system permitted.

(a) Effective July 9, 1975, any county may modify the warrant system as a means of payment of claims properly presented and allowed against counties of this state to better comply with current business and banking practices.

(b) All claims properly presented and allowed by the respective county courts and school districts of this state, as provided by law, may be ordered paid by check drawn against county funds maintained by the county treasurer in his official capacity as custodian of the funds.



§ 14-24-203 - Court approval of implementation.

(a) In implementing the procedures as set forth in §§ 14-24-204 and 14-24-205, the county treasurer and county clerk must jointly petition the county court for approval of such implementation, and none of the procedures set forth shall be followed without court approval.

(b) Adoption of § 14-24-206 shall require the treasurer and the superintendent of each school district to jointly petition the court for approval, and no such procedures shall be implemented without court approval.



§ 14-24-204 - Payment generally.

(a) (1) It is the intent of this subchapter that after a claim has been properly presented to a county court with a proper certification and itemization thereof, as provided by law, then upon approval the county clerk may cause a check to be prepared in payment of the claim. This check must be accompanied by an attached certification from the clerk stating that the check is for payment of a valid claim against the county, properly presented and allowed, as provided by law, the check being presented to the county treasurer for his or her signature, such check being in duplicate form, allowing for the following information and distribution:

(A) An original check, after being transmitted to the treasurer for his or her signature, will be delivered to the party presenting the claim to the treasurer; and

(B) (i) A duplicate copy of the check, which will provide the printed certification thereon by the clerk to the treasurer and provide for the original signature of the clerk on the certification, will be maintained by the treasurer.

(ii) A duplicate copy of the check may be retained in electronic form rather than paper.

(2) The checks shall be prenumbered and designed in such form that the particular fund affected out of which the check is to be paid is noted thereon.

(b) In lieu of the provisions of this section pertaining to the issuance of a check in duplicate form, if a county so chooses, the following provisions may apply:

(1) Once the aforementioned claim procedures have been completed, the treasurer may cause a check to be prepared in payment of claims filed with the county court;

(2) Each claim properly recorded and approved for payment by the county court shall be proper certification from the clerk to the treasurer that a valid claim exists; and

(3) The checks shall be prenumbered and so designed that the particular fund affected shall be noted thereon.



§ 14-24-205 - Check disbursement record.

(a) If a county should adopt the payment by check system, the county treasurer shall maintain a check disbursement record which shall be a book or file of the duplicate copies of checks issued by the treasurer, arranged in numerical sequence. This book or file shall provide a detailed check-by-check record of the disbursements from the various funds accounts maintained by the treasurer in a fund account book reflecting receipts and disbursements of the various funds.

(b) In lieu of the provisions of this section pertaining to the requirement of the keeping of duplicate copies of the checks, if a county so chooses, the following provisions shall apply:

(1) The treasurer shall maintain a check disbursement record which shall provide a detailed check-by-check record, in numerical sequence, of the disbursements from the various fund accounts so maintained;

(2) For the purposes of this subsection, "check disbursement record" shall be a book or file similar to the warrant register previously maintained by the treasurer by § 14-24-110 [repealed], or, if the county utilizes computer equipment for check preparation, the computer product or check register showing the payee, specific appropriation, fund affected, check number, and claim number, the latter two (2) elements being in their respective numerical sequence;

(3) The treasurer shall deliver to the county clerk a duplicate of the computer product or check register, which product shall be utilized for necessary posting to the claims docket.



§ 14-24-206 - Claims against school districts.

(a) It is the intent of this subchapter to allow that all claims duly verified and allowed against the school districts of this state may be handled in accordance with the following procedure:

(1) The ex officio financial secretary of the school district may cause a check to be prepared in payment of claims against the district; the check is to be accompanied by an attached certification from the ex officio financial secretary stating that the check is for payment of a valid claim against the school district properly presented and allowed, as provided by law, the check being presented to the county treasurer for his signature and the check being in triplicate snap-out form, allowing for the following information and distribution:

(A) Original check, after being transmitted to the county treasurer for his signature, will be delivered to the party presenting the claim to the school district;

(B) Duplicate copy of the check, which will provide the printed certification thereon by the ex officio financial secretary to the county treasurer and provide for the original signature of the ex officio financial secretary on said certification, will be maintained by the county treasurer;

(C) Triplicate copy of the check and attached certification which is a part thereof, will be maintained by the school district, with all supporting documentation for such payment being filed with this copy;

(2) The checks shall be prenumbered and designed in such form that the specific appropriation applicable and particular fund affected, out of which the check is to be paid, is noted thereon.

(b) A county may elect to adopt procedures as set forth in §§ 14-24-204 and 14-24-205 and not follow this section, leaving the procedures for payment of just claims against school districts as they exist.









Chapter 25 - County Accounting and Responsible Management Entity

Subchapter 1 - -- County Accounting Law

§ 14-25-101 - Title.

This subchapter shall be known and cited as "The Arkansas County Accounting Law of 1973."



§ 14-25-102 - Bank accounts.

All county officials of this state who receive public funds by virtue of their office shall maintain all public funds in depositories approved for such purposes by law. The funds shall be maintained in these depositories in the name of the county office, with the official's name appearing secondarily to the name of the county office.



§ 14-25-103 - Deposit of funds.

(a) All funds received by a county official by virtue of his official position shall be deposited intact to the accounts authorized in § 14-25-102. This section shall apply to all public funds coming into the hands of the official including, but not limited to, the following: fines, fees, taxes, trust funds, federal funds, etc.

(b) Public funds received by one (1) county official and required by law to be transferred to another county official shall be deposited into the account of the first official receiving the funds, and then a check shall be written upon that account to properly transfer the funds.



§ 14-25-104 - Prenumbered checks.

(a) All disbursements of county funds, except as noted in § 14-25-105 which refers to petty cash funds, are to be made by prenumbered checks drawn upon the bank account of that county official.

(b) The checks shall be of the form normally provided by commercial banking institutions and shall contain as a minimum the following information:

(1) Date of issue;

(2) Check number;

(3) Payee;

(4) Amount both in numerical and written form; and

(5) Signature of authorized disbursing officer of the county office.

(c) The county official shall maintain printers' certificates as to the numerical sequence of checks printed.

(d) The county official shall retain all voided checks for audit purposes.



§ 14-25-105 - Petty cash funds.

(a) County officials are permitted to establish petty cash funds, so long as the funds are maintained on the basis set forth in this section.

(b) (1) The establishment of a petty cash fund must be approved by the county quorum court.

(2) (A) In establishing a petty cash fund, a check is to be drawn payable to "petty cash".

(B) That amount may be maintained in the county offices for the handling of small operating expenditures.

(c) (1) A paid-out slip is to be prepared for each item of expenditure from the fund and signed by the person receiving the moneys.

(2) These paid-out slips shall be maintained with the petty cash.

(d) When the fund becomes depleted, the county official may then draw another check payable to "petty cash" in an amount which equals the total paid-out slips issued, and, at that time, the paid-out slips shall be removed from the petty cash fund and utilized as invoice support for the check replenishing petty cash.



§ 14-25-106 - Fixed asset records.

(a) (1) All county officials shall establish by major category and maintain, as a minimum, an itemized listing of all fixed assets owned by, or under the control of, their offices.

(2) Each county official shall maintain the listing unless the quorum court designates one (1) county official or employee of the county to be responsible for maintaining the list for the county.

(3) Each county official shall total the listing by category with a total of all categories. The categories of fixed assets may include without limitation:

(A) Land;

(B) Buildings;

(C) Motor vehicles; and

(D) Equipment.

(4) The listing shall contain as a minimum:

(A) Property item number, if used by the county;

(B) Brief description;

(C) Serial number, if available;

(D) Location of property;

(E) Date of acquisition; and

(F) Cost of property.

(b) Fixed asset records shall constitute a part of the general records of the county and, accordingly, shall be made available for utilization by the auditor at the time of audit.



§ 14-25-107 - Reconciliation of bank accounts.

(a) All county officials maintaining bank accounts as prescribed in § 14-25-102 shall reconcile, on a monthly basis, the bank balance to the book balance.

(b) The reconciliations shall take the following form:

Click here to view form



§ 14-25-108 - Prenumbered receipts.

(a) (1) All items of income, except as noted in subsection (b) of this section, are to be formally receipted by the use of prenumbered receipts or mechanical receipting devices such as cash registers or validating equipment.

(2) In the use of prenumbered receipts the following minimum standards shall be met:

(A) Receipts are to be prenumbered by the printer, and a printer's certificate obtained and retained for audit purposes. The certificate shall state the date printing was done, the numerical sequence of receipts printed, and the name of the printer;

(B) The prenumbered receipts shall contain the following information for each item receipted:

(i) Date;

(ii) Amount of receipt;

(iii) Name of person or company from whom money was received;

(iv) Purpose of payment;

(v) Fund to which receipt is to be credited;

(vi) Signature of employee receiving money;

(C) The original receipt should be given to the party making payment. One (1) duplicate copy of the receipt shall be maintained in numerical order in the receipt book and made available to the auditors during the course of annual audit. Additional copies of the receipt are optional with the county office and may be used for any purposes it deems fit; and

(D) All copies of voided receipts shall be retained for audit purposes.

(3) The use of mechanical receipting devices, which accomplish the same purpose as prenumbered receipts, is acceptable and is encouraged where such equipment is utilized.

(b) This section shall not apply to the county collector's office in regard to the collection of property taxes. However, this section shall apply to the collector's office for receipting of all other moneys.



§ 14-25-109 - County clerk.

(a) (1) The county clerk shall maintain all bank accounts and records of accounts as prescribed by law in reference to the duties of his or her office. In addition, the clerk shall maintain separate records and separate bank accounts for fee accounts and for accounts pertaining to the court.

(2) The bank accounts shall be maintained as prescribed in § 14-25-102, and the provisions of §§ 14-25-103, 14-25-104, 14-25-107, and 14-25-108(a) shall apply to the accounts.

(b) (1) Checks written shall be recorded in a cash disbursement journal that indicates the date, payee, check number, and amount of each check written.

(2) The cash disbursement journal shall also contain the classification of the disbursement.

(c) (1) Receipts shall be recorded in a cash receipts journal that indicates:

(A) Date of receipt;

(B) Identification of payor;

(C) Receipt number;

(D) Total amount received; and

(E) Classification of receipts .

(2) If using mechanical receipting devices such as cash registers, the cash receipts journal shall indicate the:

(A) Date of collections;

(B) Tape number, if applicable;

(C) Total amount collected; and

(D) Classification of collections.

(d) (1) The cash disbursement journal and the cash receipts journal shall be totaled monthly and on a year-to-date basis.

(2) The cash disbursement journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(3) The cash receipts journal shall be reconciled monthly to total bank deposits as shown on the monthly bank statement.

(e) (1) For each trust and agency account, the clerk shall establish a record showing the beginning balance, receipts, disbursements, and ending balance.

(2) All transactions affecting trust accounts shall be posted on the appropriate individual trust record, in addition to being posted on the cash disbursement journal, or cash receipts journal as prescribed in this section.

(3) (A) Monthly, the clerk shall reconcile these individual detail trust and agency records to the bank balance of trust account.

(B) Copies of such reconciliations shall be maintained and made a part of the records of the office.

(f) (1) (A) The county clerk shall establish and maintain, as a minimum, a listing of all bonded debt and short-term obligations of the county as authorized by §§ 14-72-101 and 14-72-102, § 14-72-201 et seq., § 14-72-301 et seq., and the Local Government Short-Term Financing Obligations Act of 2001, § 14-78-101 et seq.

(B) The listing shall contain as a minimum:

(i) A brief description of the obligation;

(ii) The date of issuance;

(iii) The date of final maturity;

(iv) The rate of interest;

(v) The total amount authorized and issued;

(vi) The total amount retired to date;

(vii) The balance at the beginning of each calendar year;

(viii) The amount authorized and issued during each calendar year;

(ix) The amount retired during each calendar year; and

(x) The balance at the end of each calendar year.

(2) The bonded debt and short-term obligation records constitute a part of the general records of the county clerk's office and shall be made available for utilization by the auditor at the time of audit.



§ 14-25-112 - Sheriff.

(a) The sheriff, in addition to following the procedures and requirements of §§ 14-25-101 -- 14-25-108, shall establish and maintain a cash receipts journal and a cash disbursements journal for each bank account.

(b) (1) Checks written shall be recorded in a cash disbursements journal that indicates the date, payee, check number, and amount of each check written.

(2) The cash disbursements journal shall also contain the classification of the disbursement.

(c) (1) Receipts shall be recorded in a cash receipts journal that indicates the:

(A) Date of the receipt;

(B) Identification of payor;

(C) Receipt number;

(D) Total amount received; and

(E) Classification of receipts.

(2) If mechanical receipting devices such as cash registers are used, the cash receipts journal shall indicate the:

(A) Date of collections;

(B) Tape number, if applicable;

(C) Total amount collected; and

(D) Classification of collections.

(d) (1) The cash disbursements journal and the cash receipts journal shall be totaled monthly and on a year-to-date basis.

(2) The cash disbursements journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(3) The cash receipts journal shall be reconciled monthly to total bank deposits as shown on the monthly bank statement.

(e) The sheriff shall be required to maintain such books and records as prescribed by this chapter and shall keep all books and records posted on a current basis, making an entry into the cash receipts journal for all items of cash receipts and an entry into the cash disbursements journal for each disbursement made.



§ 14-25-113 - Collector.

(a) The collector, in addition to following the procedures and requirements of §§ 14-25-101 -- 14-25-108, shall establish and maintain a system of bookkeeping that meets the minimum requirements of a cash receipts journal and a cash disbursements journal for the recording and disbursing of tax collections.

(b) (1) Checks written shall be recorded in a cash disbursements journal that indicates the date, payee, check number, and amount of each check written.

(2) The cash disbursements journal shall also contain the classification of the disbursement.

(c) (1) Receipts shall be recorded in a cash receipts journal that indicates the:

(A) Date of the receipt;

(B) Identification of payor;

(C) Receipt number;

(D) Total amount received; and

(E) Classification of receipts.

(2) If mechanical receipting devices such as cash registers are used, the cash receipts journal shall indicate the:

(A) Date of collections;

(B) Tape number, if applicable;

(C) Total amount collected; and

(D) Classification of collections.

(d) (1) The cash disbursements journal and the cash receipts journal shall be totaled monthly and on a year-to-date basis.

(2) The cash disbursements journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(3) The cash receipts journal shall be reconciled monthly to total bank deposits as shown on the monthly bank statement.

(e) The collector shall be required to maintain such books and records as prescribed by this chapter and shall keep all books and records posted on a current basis, making an entry into the cash receipts journal for all items of cash receipts and an entry into the cash disbursements journal for each disbursement made.



§ 14-25-114 - County treasurers.

(a) (1) The county treasurer shall receive and receipt for all moneys payable to the county treasury and pay and disburse them on warrants or checks drawn by order of the county court.

(2) The treasurer shall keep a true and accurate account of all moneys received and disbursed and a true and accurate record of all warrants or checks paid by him or her.

(3) The treasurer shall maintain and issue prenumbered receipts for all moneys paid into the treasury in accordance with § 14-25-108.

(b) The treasurer shall establish and maintain the following accounting practices, in relation to the operations of the office:

(1) The number and date of checks paying warrants where the county is using a system of paying several warrants presented by the bank shall be identified with the warrants in posting to the treasurer's book or record of accounts;

(2) The check number and its date shall be entered on the warrant, and the warrant number and its date shall be entered on the face of the check and on the check stub, as well as the account represented;

(3) Postings to the treasurer's book or record of accounts of warrants and checks shall be under the transaction date on the instruments, not the date the items are entered in the books or records of accounts;

(4) Banks shall be requested to present all warrants held at the end of the month promptly so that they may be included in the treasurer's book or record of accounts in the month to which they pertain;

(5) All funds in the treasurer's book or record of accounts shall be reconciled with the bank monthly. Reconciliations shall be retained and filed with the bank statements;

(6) Clear reference shall be made in the treasurer's book or record of accounts as to the origins of all moneys. This may be by notation citing the origin, date, receipt number, and other pertinent information;

(7) Transfers shall clearly state the fund to which the moneys are being transferred, and the recipient fund shall state the origin of its receipt;

(8) A brief explanation of the computation of the treasurer's commission to provide a clear and permanent record of how the commission was determined shall be maintained;

(9) Corrections to the treasurer's book or records of accounts shall be entered at the time of discovery and under the date of the entry into the treasurer's records. A notation shall be made at the erroneous balance if it is at a previous date, but under no circumstances shall a previous month's balance be changed when it has been brought forward into the succeeding period;

(10) Receipts shall be prepared for all moneys received, but shall never be used to effect any other type of accounting transaction. Bank deposits shall be intact, prompt, and identified as to type of receipts;

(11) Copies of all receipts shall be retained, including copies of voided receipts;

(12) Printers' certificates shall be obtained and kept for each printing order of formally prenumbered receipts; and

(13) All balances on the treasurer's book not belonging to the county and awaiting clearance shall be remitted on or before December 31, or promptly thereafter, as of December 31.



§ 14-25-116 - Circuit clerk.

(a) (1) The circuit clerk shall maintain all bank accounts and records of bank accounts as prescribed by law in reference to the duties of his or her office. In addition, the circuit clerk shall maintain separate records and separate bank accounts for fee accounts and for accounts pertaining to the court.

(2) The bank accounts shall be maintained as prescribed in § 14-25-102, and the provisions of §§ 14-25-103, 14-25-104, 14-25-107, and 14-25-108(a) shall apply to the accounts.

(b) (1) Checks written shall be recorded in a cash disbursement journal that indicates the date, payee, check number, and amount of each check written.

(2) The cash disbursement journal shall also contain the classification of the disbursement.

(c) (1) Receipts shall be recorded in a cash receipts journal that indicates the:

(A) Date of receipt;

(B) Identification of payor;

(C) Receipt number;

(D) Total amount received; and

(E) Classification of receipts.

(2) If using mechanical receipting devices such as cash registers, the cash receipts journal shall indicate the:

(A) Date of collections;

(B) Tape number, if applicable;

(C) Total amount collected; and

(D) Classification of collections.

(d) (1) The cash disbursement journal and the cash receipts journal shall be totaled monthly and on a year-to-date basis.

(2) The cash disbursement journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(3) The cash receipts journal shall be reconciled monthly to total bank deposits as shown on the monthly bank statement.

(e) (1) For each trust and agency account, the clerk shall establish a record showing the beginning balance, receipts, disbursements, and ending balance.

(2) All transactions affecting trust accounts shall be posted on the appropriate individual trust record, in addition to being posted on the cash disbursement journal, or cash receipts journal as prescribed above.

(3) (A) Monthly, the clerk shall reconcile these individual detail trust and agency records to the bank balance of trust account.

(B) Copies of such reconciliations shall be maintained and made a part of the records of the office.



§ 14-25-117 - County assessor.

(a) (1) The assessor shall maintain a bank account and record of the account for any public funds collected by virtue of his or her office.

(2) The bank account shall be maintained as prescribed in § 14-25-102, and the provisions of §§ 14-25-103, 14-25-104, 14-25-107, and 14-25-108(a) shall apply to the account.

(b) (1) Checks written shall be recorded in a cash disbursement journal that indicates the date, payee, check number, and amount of each check written.

(2) The cash disbursement journal shall also contain the classification of the disbursement.

(c) (1) Receipts shall be recorded in a cash receipts journal that indicates the:

(A) Date of receipt;

(B) Identification of payor;

(C) Receipt number;

(D) Total amount received; and

(E) Classification of receipts.

(2) If using mechanical receipting devices such as cash registers, the cash receipts journal shall indicate the:

(A) Date of collections;

(B) Tape number, if applicable;

(C) Total amount collected; and

(D) Classification of collections.

(d) (1) The cash disbursement journal and the cash receipts journal shall be totaled monthly and on a year-to-date basis.

(2) The cash disbursement journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(3) The cash receipts journal shall be reconciled monthly to total bank deposits as shown on the monthly bank statement.



§ 14-25-118 - County judge.

(a) (1) The county judge shall maintain a bank account and record of the account for any public funds collected by virtue of his or her office.

(2) The bank account shall be maintained as prescribed in § 14-25-102, and the provisions of §§ 14-25-103, 14-25-104, 14-25-107, and 14-25-108(a) shall apply to the account.

(b) (1) Checks written shall be recorded in a cash disbursement journal that indicates the date, payee, check number, and amount of each check written.

(2) The cash disbursement journal shall also contain the classification of the disbursement.

(c) (1) Receipts shall be recorded in a receipts journal that indicates the:

(A) Date of receipt;

(B) Identification of payor;

(C) Receipt number;

(D) Total amount received; and

(E) Classification of receipts.

(2) If using mechanical receipting devices such as cash registers, the receipts journal shall indicate the:

(A) Date of collections;

(B) Tape number, if applicable;

(C) Total amount collected; and

(D) Classification of collections.

(d) (1) The cash disbursement journal and the cash receipts journal shall be totaled monthly and on a year-to-date basis.

(2) The cash disbursement journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(3) The cash receipts journal shall be reconciled monthly to total bank deposits as shown on the monthly bank statement.






Subchapter 2 - -- Community Sewer System Management

§ 14-25-201 - Responsible management entities -- Wastewater treatment systems.

(a) As used in this section, "responsible management entity" means a wastewater treatment system service provider organized and operating under this section.

(b) A nonprofit corporation formed for the purpose of providing responsible management of wastewater treatment systems where municipal sewer service is not available shall operate in accordance with § 14-250-113 and have the powers set forth in § 14-250-111.

(c) Any of the following may enter into an agreement to become a responsible management entity for the purpose of providing responsible management of wastewater treatment systems, including community sewer systems and groups of septic systems in a contiguous development, where municipal sewer service is not available:

(1) A political subdivision of the state;

(2) A district or an authority formed under § 14-233-101 et seq. or § 8-6-723;

(3) A nonprofit corporation formed for the purpose of providing responsible management of wastewater treatment systems; or

(4) A rural water association.

(d) (1) Any installation, operation, or maintenance performed on a wastewater treatment system on behalf of a responsible management entity shall be done in compliance with the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., and the regulations of the Arkansas Pollution Control and Ecology Commission as administered by the Arkansas Department of Environmental Quality or its successor and the Department of Health or its successor.

(2) A responsible management entity must also ensure that all appropriate operator licenses are current and any continuing education requirements are fulfilled.

(e) (1) A developer constructing a new wastewater treatment system where municipal sewer service is not available may transfer all liabilities for the wastewater treatment system to a responsible management entity if:

(A) Before the construction of a wastewater treatment system begins, the developer secures written approval of the proposed wastewater treatment system from the Department of Health and complies with all applicable permitting requirements, including stormwater, through the Arkansas Department of Environmental Quality pursuant to the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., and the regulations of the Arkansas Pollution Control and Ecology Commission;

(B) Covenants are contained in the deed for the wastewater treatment system requiring payment of reasonable fees by the purchaser to the Responsible Management Entity for ongoing operations and maintenance of the system; and

(C) Ownership of the wastewater treatment system is transferred to the responsible management entity upon completion.

(2) Under no circumstances shall the liability for fraud or negligence on the part of the developer be transferred.









Chapter 26 - Workers' Compensation

§ 14-26-101 - Requirement generally.

(a) All counties shall be required to provide workers' compensation coverage for their officials, employees, and municipal volunteer fire fighters.

(b) Coverages shall be provided for losses incurred while performing work for the county.

(c) Individuals convicted of a criminal offense and committed to a county detention facility or state correctional facility who are required to perform work for the county shall not be considered employees of the county.



§ 14-26-102 - Date of coverage.

(a) This chapter shall be effective July 1, 1985.

(b) (1) Claims incurred prior to July 1, 1985, shall continue to be the responsibility of the state.

(2) Claims incurred on and after July 1, 1985, shall be the responsibility of the counties.



§ 14-26-103 - Responsibility for providing coverage.

(a) County quorum courts shall be responsible for providing the workers' compensation coverage required by this chapter.

(b) Each county quorum court is authorized to require reimbursement of its general fund on a pro rata basis from the budgets of its various county departments and agencies for whom the workers' compensation coverage is provided.

(c) Failure of a county to provide the workers' compensation coverage as required in this chapter shall result in the loss of the county's general revenues turn-back from the State of Arkansas for the period for which workers' compensation coverage is not provided.



§ 14-26-104 - Coverage through private carrier or self-funding.

(a) Counties may provide workers' compensation coverage either through private carriers or through one (1) or more self-funding groups.

(b) Self-funding groups established for this purpose shall meet the following requirements:

(1) Any self-funding group established to provide coverage to counties only shall offer coverage to any county in the state that applies for coverage;

(2) Any self-funding group established to provide coverage for both municipalities and counties shall offer coverage to any municipality or county in the state desiring to participate;

(3) Any group established to provide workers' compensation coverage to counties or to counties and municipalities shall offer the coverage at rates as established and filed with the Workers' Compensation Commission by the organization establishing the self-funding group, and rates for counties participating in any self-funding group shall be revised annually based on the cost experience of the particular county, group of counties, or group of municipalities and counties;

(4) (A) Any self-funding group of participating municipalities or counties that is governed by a board of trustees of elected municipal or county officials shall be subject to the regulations of the Workers' Compensation Commission applicable to self-insured groups or providers.

(B) However, cities and counties shall not be required to enter into an indemnity agreement binding them jointly and severally.

(C) Each board governing a self-funded group shall be permitted to declare dividends or give credits against renewal premiums based on annual loss experience.

(D) All self-funded groups shall obtain excess reinsurance from an admitted or approved insurance company doing business in Arkansas; and

(5) However, in lieu of the reinsurance requirements in subdivision (b)(4)(D) of this section, any self-funded group under this section with one million five hundred thousand dollars ($1,500,000) or more in annually collected premiums may provide excess reserves of twenty percent (20%) of annual premiums by any one (1) of the following ways:

(A) Cash or certificates of deposit in Arkansas banks;

(B) Letters of credit from an Arkansas bank; or

(C) The purchase of reinsurance from the National League of Cities' Reinsurance Company or County Reinsurance, Limited, a national reinsurance facility for county governments.






Chapter 27 - County Intergovernmental Cooperation Councils

§ 14-27-101 - Purpose.

(a) It is the purpose of this chapter to require the executives of all political subdivisions of each county to meet on a regular basis for the purpose of encouraging cooperation by the various local government jurisdictions within each county in the most efficient use of their mutual resources and in the providing of services to their local communities in the most efficient and mutually advantageous manner possible.

(b) It is expected that regular dialogue between the executives of the various local government subdivisions within each county will encourage these governmental units to:

(1) Share facilities, equipment, employees, and services to provide each with a mutual benefit to the advantage of all governments within the county;

(2) Explore the use of joint purchasing and buying agreements to purchase goods and services in an effort to achieve economies of scale that would not be possible without mutual cooperation; and

(3) Identify the areas of duplication of services so they may be eliminated to the maximum extent possible.



§ 14-27-102 - Creation -- Membership, etc.

(a) There is established within each county of this state a county intergovernmental cooperation council to facilitate cooperation among all the local government subdivisions of each county, to encourage the efficient use of local government resources, and to eliminate the duplication of services by local governments.

(b) The membership of each cooperation council shall consist of the county judge, the county clerk, and the mayor of each city and incorporated town within each county.

(1) (A) The county judge of each county shall serve as chairman of the cooperation council.

(B) The county judge shall have full voting power and shall have veto power over any action taken by the council.

(C) It shall require a two-thirds (2/3) majority vote of all council members to override a veto.

(2) The county clerk of each county shall serve as the secretary of the cooperation council, shall preside over cooperation council meetings in the absence of the council chairman, and shall be responsible for writing and submitting all reports of the cooperation council.

(c) Each member of the council shall have one (1) vote for the local government jurisdiction he represents on the cooperation council.

(d) The members of the cooperation council shall serve without compensation for their services.

(e) A quorum shall consist of a majority of the council's membership and shall be necessary to conduct its business.



§ 14-27-103 - Meetings -- Notice.

(a) Each county intergovernmental cooperation council shall meet at least one (1) time annually.

(b) All meetings of the council shall be open to the public and shall be held in a public meeting room.

(c) All meetings of the cooperation council shall be at the call of the chair unless a majority of the council's membership shall petition for a meeting to be held.

(d) The secretary of each council shall notify the public and the press of council meetings no later than ten (10) days prior to the date of such meetings.



§ 14-27-104 - Annual review of services.

(a) At least one (1) time annually, the county intergovernmental cooperation council shall review the delivery of services by the various local government subdivisions within the county in the following areas:

(1) Law enforcement services;

(2) Fire protection services;

(3) Jail facilities and correctional services;

(4) Ambulance and emergency medical services;

(5) Library services;

(6) Motor vehicle liability insurance;

(7) Workers' compensation coverage;

(8) Solid waste management services;

(9) Street, road, and highway repair and construction;

(10) Parks and recreation facilities and services;

(11) Planning and zoning services;

(12) Health and sanitation services;

(13) Public transit and transportation services; and

(14) Any other service area of local government.

(b) (1) The annual review of various services can occur at any or all meetings of the council during the year.

(2) Each service area shall be examined to determine whether or not the employees, equipment, or facilities of service areas could be shared to reduce cost or eliminated to avoid the duplication of services and whether or not the goods and services purchased individually in each of these areas could be purchased jointly or cooperatively to reduce the unit cost to all local governments within the county.

(3) If it is determined by the cooperation council that duplicative services exist and can be eliminated or that joint purchases could be made at reduced costs, this determination shall be reported to the governing body of the local government jurisdictions involved along with any recommendations for consolidation of services or purchases.






Chapter 28 - Volunteer Public Safety Workers

§ 14-28-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Volunteer public safety organization" means:

(A) A county organization for emergency services formed pursuant to the Arkansas Emergency Services Act, § 12-75-101 et seq.;

(B) A sheriff's auxiliary formed pursuant to § 12-9-301 et seq.;

(C) An ambulance service or rescue squad formed pursuant to § 14-282-101 et seq. or any other improvement district law of this state or formed as a subordinate service district of the county; or

(D) A rural volunteer fire department formed as a subordinate service district of the county or as an improvement district, or a subscription fire service department formed as a nonprofit organization under the laws of this state.

(2) "Volunteer public safety worker" means an active volunteer member of a volunteer public safety organization.



§ 14-28-102 - Workers' compensation coverage generally.

(a) The county governments of this state are authorized to provide workers' compensation coverage pursuant to this chapter for personal injury, disability, or death of volunteer public safety workers while actually engaged in performing volunteer public safety duties.

(b) Any volunteer public safety organization desiring workers' compensation coverage for volunteer public safety workers of the organization may petition the quorum court of the county served by the organization for workers' compensation coverage under this chapter. By majority vote, the quorum court may elect to include the volunteer public safety workers as county employees for the sole purpose of workers' compensation coverage under the provisions of this chapter and §§ 14-60-101 -- 14-60-104 and subject to the limitations of this chapter. The action by the quorum court shall not entitle the volunteer public safety workers to any benefits from the county other than workers' compensation coverage.

(c) At its discretion, the quorum court may require as a condition for coverage that a volunteer public safety organization requesting worker's compensation coverage under this chapter pay the premium for that coverage from any public funds available to the organization or that the quorum court make a deduction in the amount of the cost of the coverage from any amounts which the county would normally provide to the volunteer public safety organization.

(d) Volunteer public safety workers covered by workers' compensation pursuant to this chapter shall be deemed to have received such wages as will qualify them for minimum benefits applicable with respect to injury, disability, or death.



§ 14-28-103 - Terms of coverage.

Any insurer or other entity providing workers' compensation coverage to a county shall offer coverage for volunteer public safety workers on the same terms as for county employees.






Chapter 29-35 - [Reserved.]

[Reserved]






Subtitle 3 - Municipal Government

Chapter 36 - General Provisions

[Reserved]



Chapter 37 - Classification Of Cities And Towns

§ 14-37-101 - Applicability.

All corporations which existed when the Arkansas Constitution of 1874 took effect for the purpose of municipal government, and described or denominated in any law then in force, are organized into cities of the first and second class, as the case may be, and incorporated towns with the territorial limits respectively prescribed or belonging.



§ 14-37-102 - Division into classes.

In respect to the exercise of certain corporate powers and to the number, character, powers, and duties of certain officers, municipal corporations are divided into the following classes:

(1) Cities of the first class;

(2) Cities of the second class; and

(3) Incorporated towns.



§ 14-37-103 - Population limits.

(a) (1) All municipal corporations having over two thousand five hundred (2,500) inhabitants shall be deemed cities of the first class.

(2) All cities having five hundred (500) inhabitants or more and fewer than two thousand five hundred (2,500) inhabitants shall be deemed cities of the second class.

(3) All others shall be incorporated towns and shall be governed by the provisions of this subtitle.

(b) (1) Any incorporated towns of fewer than five hundred (500) inhabitants who have voted to be a city of the second class under § 14-37-112 shall continue to be a city of the second class.

(2) Any city having a population of one thousand five hundred (1,500) or more may, upon the enactment of an ordinance therefor, become a city of the first class, with all powers, authority, and responsibility of other cities of the first class.



§ 14-37-104 - Cities of the first class.

(a) All cities, which at the last federal census had, or now have, a population exceeding two thousand five hundred (2,500) inhabitants shall be deemed cities of the first class.

(b) All cities which, at any future federal census, or any census which may be taken in pursuance of the laws of this state, shall be found to have a population of two thousand five hundred (2,500) inhabitants shall thereafter be deemed cities of the first class.



§ 14-37-105 - Cities of the second class.

(a) Any incorporated town of the State of Arkansas which, at any future federal census, or any census taken under the authority of the State of Arkansas, shall be found to have a population exceeding five hundred (500) persons who shall be inhabitants of the town and less than two thousand five hundred (2,500) inhabitants shall be deemed in all respects to be a city of the second class. However, this section shall not apply to cities that are now classified as cities of the first class.

(b) (1) In all counties having two (2) levying courts, in which there is a county seat town of less than five hundred (500) population, according to the last federal census, the county seat towns are made cities of the second class, with all the powers and privileges conferred upon cities of the second class by law.

(2) Any of the towns described in subdivision (b)(1) of this section, through the governing body thereof, shall have the power, by ordinance, to annex to the city or town all heretofore platted additions thereto, so as to make them a part of the city and included within its boundaries and subject to all the rights, duties, and privileges of the original territory of the city.



§ 14-37-106 - Board of Municipal Corporations.

The Board of Municipal Corporations shall consist of the State Auditor, Secretary of State, and Attorney General. The Secretary of State shall be president.



§ 14-37-107 - Advancement of cities and towns according to census.

(a) (1) It shall be the duty of the Governor, the Auditor of State, and the Secretary of State, or any two (2) of them, to ascertain from the federal census and census provided for by law of this state, what cities of the second class are entitled to become cities of the first class and what incorporated towns are entitled to become cities and their proper class.

(2) The Governor shall cause a statement stating the grade to which the city has been advanced to be prepared and transmitted to the mayor of the city or town.

(b) As soon as the statement has been received by the mayor, as provided in subsection (a) of this section, showing that any city or town will be entitled to be organized into a city of the first class or city of the second class at the next regular annual period for the election of municipal officers, it shall be the duty of the proper corporate authority of the city or incorporated town to make and publish bylaws or ordinances necessary to perfect the organization in respect to the election, duties, and compensation of municipal officers, or otherwise.

(c) When a city of the second class becomes a city of the first class, the recorder of the affected city of the second class automatically becomes the city clerk of the city when the change in classification occurs.



§ 14-37-108 - Application for advancement between census periods.

(a) The State Auditor, Secretary of State, and Attorney General may declare incorporated towns cities of the second class, and cities of the second class cities of the first class, between the periods fixed in § 14-37-107(a), upon application from any incorporated town or city of the second class, accompanied by a resolution adopted by the town or city council, asking to be so declared a city of the first or second class, as the case may be.

(b) The application shall be accompanied with satisfactory evidence showing the population of the town or city to be large enough to entitle it to such advancement.



§ 14-37-109 - Appointment of enumerators to take census.

(a) (1) Whenever any city or incorporated town shall desire to be made a city of the first or second class, or if it shall be deemed necessary to determine the number of inhabitants within the town or city for any purpose, on petition of ten (10) qualified voters of the town or city filed with the recorder thereof, the board of aldermen of the town or city shall, at its next regular meeting, consider the petition.

(2) If the board deems the prayer of petitioners well founded and deems that a census of the town or city should be taken in accordance with the prayer of the petitioners, the board may pass a resolution authorizing and directing the taking of a census of the town or city, and the mayor shall appoint enumerators to take the census, the appointees to be approved by the board.

(b) (1) The resolution authorizing the taking of census shall prescribe the duties of the enumerators as to when and how to proceed.

(2) Not more than one (1) enumerator shall be appointed for each ward. However, one (1) enumerator may take more than one (1) ward if the board deems it proper.



§ 14-37-110 - Returns of enumerators.

(a) (1) Before the enumerators shall enter upon their duties, they shall make and subscribe to an oath to well and faithfully perform their duties, and their return shall be taken as true.

(2) (A) However, the returns so made by the census enumerators shall be filed in the office of the mayor and shall be subject to examination of the public for thirty (30) days.

(B) Any correction thereof may be made if proper proof is made before the board of aldermen to their satisfaction authorizing the correction sought to be made.

(b) The enumerators shall be entitled to and receive two and one-half cents (21/2cent(s)) per name for all names found to be authentic by the board of aldermen, to be paid by the town or city.



§ 14-37-111 - Reduction of city to lower grade -- In general.

(a) Whenever the last federal census shows that any city of the first class has fewer than two thousand five hundred (2,500) inhabitants and that any city of the second class has fewer than five hundred (500) inhabitants, the city may be reduced to a city of the second class or to an incorporated town, respectively, upon the adoption of a resolution by the council of the municipal corporations requesting that the grade of the corporations be reduced.

(b) (1) The state Board of Municipal Corporations, upon the receipt of a certified copy of the resolution, shall make an order reducing the grade of the municipal corporation.

(2) Upon being advised of the action of the board, the Governor shall cause a statement to be prepared and transmitted to the mayor of the city or town stating the grade to which it has been reduced.

(c) Whenever a city of the first class is reduced to the grade of a city of the second class or an incorporated town, the mayor of the city shall automatically become the police judge, and the office of police judge shall automatically be abolished. All other officers of a city whose grade may be reduced shall continue in office until the next general election for the city or town.



§ 14-37-112 - Incorporated town may become city of the second class.

(a) (1) Any incorporated town in this state may become a city of the second class by the adoption and publication of an ordinance, duly adopted and published as provided by law, converting the incorporated town into a city of the second class. However, after the adoption and publication of the ordinance, the qualified voters of the town shall vote in any general election or a special election called by the mayor to be held in accordance with § 7-11-201 et seq., in favor of the ordinance.

(2) If a majority of the qualified electors voting in the election vote in favor of the ordinance, a certified copy of the ordinance shall be filed with the Secretary of State. Thereupon the incorporated town shall become a city of the second class.

(b) (1) The officers of the incorporated town, upon filing with the Secretary of State the certified copy of the ordinance, shall immediately become officers of the city of the second class with full authority to proceed, do, and perform any and all things for, and on behalf of, the city of the second class as if elected as officers of the city of the second class. They shall serve as officers for the full period of time for which they were elected or until their successors are elected and qualified.

(2) (A) At the regular time for holding election of officers of incorporated towns, there shall be an election for the election of officers of the city of the second class, who shall hold office as officers of the city of the second class until the next regular time fixed by law for electing officers of a city of the second class or until their successors are elected and qualified.

(B) However, the mayor of the incorporated town which has been raised to a city of the second class may call a special election by proclamation, to be held in accordance with § 7-11-101 et seq., which shall be published by two (2) insertions in a newspaper of general circulation in the county in which the city is located. This special election shall be held for the purpose of electing officers for the city of the second class.



§ 14-37-113 - Effect of population changes on legislation.

Whenever any law of this state provides that the provisions of it shall apply to any city within a defined population classification, it is declared to be the intent of the General Assembly that, in the event any city to which the law was applicable at the time of the enactment of that law shall subsequently achieve a lesser or greater population than the classification prescribed by law, the law shall nevertheless thereafter be equally applicable to any such city, irrespective of the fact that the city no longer has a population within the classification prescribed by the law.



§ 14-37-114 - Reduction of city of the first class to city of the second class.

(a) Whenever the last federal census shows that any city of the first class has less than five thousand (5,000) inhabitants, the city may be reduced to a city of the second class upon the adoption of a resolution by the council of the municipal corporation requesting that the grade of the municipal corporation be reduced.

(b) The state Board of Municipal Corporations, upon the receipt of a certified copy of such resolution, shall make an order reducing the grade of the municipal corporation, and, upon being advised of the action of the board, the Governor shall cause a statement thereof to be prepared and transmitted to the mayor of such city stating the grade to which the municipal corporation has been reduced.






Chapter 38 - Incorporation And Organization Of Municipalities

§ 14-38-101 - Petition for incorporation.

(a) (1) When the inhabitants of a part of any county not embraced within the limits of any city or incorporated town shall desire to be organized into a city or incorporated town, they may apply, by a petition in writing, signed by the greater of either two hundred (200) or a majority of the qualified voters residing within the described territory, to the county court of the proper county.

(2) The petition shall:

(A) Describe the territory proposed to be embraced in the incorporated town and have annexed to it an accurate map or plat of the territory;

(B) State the name proposed for the incorporated town; and

(C) Name the persons authorized to act in behalf of the petitioners in prosecuting the petition.

(b) (1) The court shall not approve the incorporation of any municipality if any portion of the territory proposed to be embraced in the incorporated town shall lie within five (5) miles of an existing municipal corporation and within the area in which that existing municipal corporation is exercising its planning territorial jurisdiction, unless the governing body of the municipal corporation has affirmatively consented to the incorporation by written resolution.

(2) The planning territorial jurisdiction limitation shall not apply if the area proposed to be incorporated is land upon which a real estate development by a single developer, containing not less than four thousand (4,000) acres, has been or is being developed under a comprehensive plan for a community containing streets and other public services, parks, and other recreational facilities for common use by the residents of the community, churches, schools, and commercial and residential facilities, and which has been subdivided into sufficient lots for residential use to accommodate a projected population of not fewer than one thousand (1,000) persons, and for which a statement of record has been filed with the Secretary of Housing and Urban Development under the Interstate Land Sales Full Disclosure Act.

(c) When any petition shall be presented to the court, it shall be filed in the office of the county clerk, to be kept there, subject to the inspection of any persons interested, until the time appointed for the hearing of it.

(d) (1) The court shall, at or before the time of the filing, fix and communicate to the petitioners, or their agent, a time and place for the hearing of the petition, which time shall not be less than thirty (30) days after the filing of the petition.

(2) (A) (i) Thereupon, the petitioners or their agent shall cause a notice to be published in some newspaper of general circulation in the county for not less than three (3) consecutive weeks.

(ii) If there is no newspaper of general circulation in the county, a notice shall be posted at some public place within the limits of the proposed incorporated town for at least three (3) weeks before the time of the hearing.

(B) The notice shall contain the substance of the petition and state the time and place appointed for the hearing.



§ 14-38-103 - Hearing on petition.

(a) (1) Every incorporation hearing under this chapter shall be public and may be adjourned from time to time.

(2) Any person interested may appear and contest the granting of the prayer of the petition, and affidavits in support of or against the petition, which may be prepared and submitted, shall be examined by the county court.

(b) (1) The court may, in its discretion, permit the agent named in the original petition to amend or change it.

(2) However, no amendment shall be permitted whereby territory not before embraced shall be added or the character of the proposed city or incorporated town changed from special to general, or from general to special, without appointing another time for a hearing and requiring new notice to be given as provided in § 14-38-101.



§ 14-38-104 - Order of incorporation -- Transcript.

(a) The county court shall make out and endorse on the petition an order to the effect that the city or incorporated town as named and described in the petition may be organized if the court shall be satisfied, after hearing the petition, that:

(1) The greater of either two hundred (200) or a majority of the qualified voters residing within the described territory have signed the petition;

(2) The limits have been accurately described and an accurate map or plat of the limits made and filed;

(3) The name proposed for the city or incorporated town is proper and sufficient to distinguish it from others of like kind in the state; and

(4) Moreover, that it shall be deemed right and proper, in the judgment and discretion of the court, that the petition shall be granted.

(b) (1) The order shall be signed and delivered by the court, together with the petition and the map or plat, to the recorder of the county, whose duty it shall be to record it as soon as possible in the proper book or records and to file and preserve in his or her office the original papers, having certified thereon that it has been properly recorded.

(2) It shall also be the duty of the recorder to make out and certify, under his or her official seal, two (2) transcripts of the record. The recorder shall forward one (1) copy to the Secretary of State and deliver one (1) copy to the agent of the petitioners, with a certificate thereon that a similar transcript has been forwarded to the Secretary of State as provided by this section.



§ 14-38-105 - Completion of incorporation.

(a) As soon as the record shall be made and the transcript certified, forwarded, and delivered, the inhabitants within the limits described in the petition shall be deemed a city or incorporated town, to be organized and governed under the provisions of this subtitle in like manner as if specially named therein.

(b) As soon as the city or incorporated town shall be actually organized, by election of its officers as provided in § 14-38-108, notice of its existence as such shall be taken in all judicial proceedings in the state.



§ 14-38-106 - Complaint to prevent organization.

(a) One (1) month shall elapse from the time the transcripts are forwarded and delivered before notice shall be given of an election of officers in the city or incorporated town.

(b) At any time within the one (1) month, any person interested may make complaint in writing, in the nature of an application for an injunction to the circuit court, or the judge in vacation, having given at least five (5) days' notice thereof. He shall furnish a copy of the complaint to the agent of the petitioners for the purpose of having the organization of the proposed city or incorporated town prevented.



§ 14-38-107 - Hearing on complaint -- Annulment.

(a) It shall be the duty of the court or judge to hear the complaint in a summary manner, receiving answers, affidavits, and proofs, as may be deemed pertinent.

(b) If it shall appear to the satisfaction of the court or judge that the proposed city or incorporated town does not contain the requisite number of inhabitants, that a majority of them have not signed the original petition, or that the limits of the proposed city or incorporated town are unreasonably large or small or are not properly and sufficiently described, then the court or judge shall order the record of the incorporated town to be annulled.

(c) (1) It shall be the duty of the county recorder to endorse on the record the order so made and to certify and transmit to the Secretary of State a copy of the order.

(2) Thereupon, the record shall be of no effect, but the proceeding shall in no manner bar a subsequent petition to the county court, on the same subject, by complying with the provisions of this chapter.



§ 14-38-108 - First election of officers.

(a) Unless the agent of the petitioners, within thirty (30) days after a transcript shall be delivered as provided in § 14-38-104, shall be notified of a complaint having been made to the circuit court of the county, or a judge thereof, then, at the end of the thirty (30) days after the dismissal of the complaint, the agent shall give public notice, by posting a notice at three (3) or more public places within the limits of the city or incorporated town, of the time and place of holding the first election for officers of the city or incorporated town.

(b) The election shall be conducted and the officers elected and qualified in the manner prescribed by law in like cases.

(c) If the election shall be held at any other time than that prescribed by law for the regular election of the officers, the officers elected shall continue in office so long and in like manner as if they had been elected at the preceding period of the regular election.



§ 14-38-109 - City or town lying in more than one county.

(a) Every city and incorporated town presently lying in more than one (1) county and presently exercising the rights, privileges, and powers of a municipal corporation, de facto or de jure, and heretofore incorporated or attempted to have been incorporated under any special act of the General Assembly of the State of Arkansas, or in any other manner incorporated under color of law, is declared to be a duly incorporated city or incorporated town of that classification which the city or town may presently enjoy as certified by the Secretary of State, as fully to all intents and purposes as though the city or town had been duly incorporated under the general laws of the State of Arkansas.

(b) Each act and deed heretofore done by any officers of the city or incorporated town in their official capacity under color of office for or in behalf of the city or incorporated town is cured, validated, and declared confirmed and shall have the same force and effect as though the city or incorporated town had been lawfully incorporated under the general statutes of the State of Arkansas.



§ 14-38-113 - Reorganization under different form of government.

(a) When any municipality of this state is entitled by law to become reorganized under a different form of municipal government than that under which the municipality is operating, whether the form is the aldermanic form of government, the city manager form of government, or the commission form of government, upon the approval of a majority of the qualified electors of the municipality voting on the issue at an election called therefor, an election to submit the question of becoming organized under any such form of municipal government shall be called and conducted in the manner provided in this section:

(1) When petitions shall be filed with the mayor containing the signatures of qualified electors of the municipality equal in number to fifteen percent (15%) of the aggregate number of votes cast at the preceding general municipal election of all candidates for mayor in the case of a municipality operating under the aldermanic form of government or the commission form of government, and for all candidates for the office of director for the director position for which the greatest number of votes were cast in the case of a municipality operating under the manager form of government, requesting that an election be called to submit the proposition of organizing the municipality under any other form of municipal government authorized by the laws of this state, a special election shall be called by the mayor by proclamation, to be held in accordance with § 7-11-201 et seq. The proclamation shall be published one (1) time at length in a newspaper having a general circulation in the municipality, and notice of the election shall be published in the newspaper one (1) time a week for two (2) weeks, with the first publication to be not less than fifteen (15) days before the date set for the election;

(2) (A) At the election, the proposition shall be submitted to the electors in substantially the following form:

Click here to view form

(B) The election thereupon shall be conducted, the votes canvassed, and the results declared in the same manner as is provided by law with respect to other city elections. The county board of election commissioners shall certify the results of any election to the mayor. The result so certified shall be conclusive and not subject to attack unless suit is brought to contest the certification within thirty (30) days after the certification in the circuit court of the county in which the municipality is situated;

(3) (A) If a majority of the votes cast at the election are in favor of the proposition and no suit is brought to contest the certification of the results of the election within the thirty-day period after the certification by the county board of election commissioners, the mayor shall file certificates stating that the proposition was adopted with the Secretary of State and the county clerk of the county in which the municipality is situated. Thereafter, the municipality shall proceed to elect officials of the municipality in the manner and at the time provided by law for the election of municipal officials in municipalities operating under the form of government adopted by the municipality.

(B) (i) However, if a municipality votes to change its form of government and the date of the election to change its form of municipal government is six (6) months or more prior to the next regular general election for municipal officials, the mayor of the municipality by proclamation shall call a special election, to be held in accordance with § 7-11-201 et seq., for the purpose of electing municipal officials under the form of government adopted by the municipality. When the officials are elected, the municipality shall proceed to organize and operate under the newly adopted form of government.

(ii) The mayor's proclamation shall be issued within one (1) business day after the results of the election have been certified to him or her. The proclamation shall be published at least one (1) time a week for two (2) weeks in a newspaper having general circulation within the municipality, and the date of the special election shall be within ninety (90) days from the date of the proclamation calling the special election.

(iii) (a) When any municipality changes forms of government in the manner provided in this section, the question of changing the form of government of the municipality shall not again be submitted to the electors thereof until the expiration of four (4) years from the date on which the first officers are elected for the form of government adopted at the election.

(b) If a majority of the qualified electors of a municipality vote against adopting a different form of government, the question shall not again be submitted to the electors thereof for a period of two (2) years after the date of the election in which the proposed change of government in the municipality was rejected; and

(4) (A) Each signature on a petition filed, as provided in this section, shall have been signed within one hundred eighty (180) days prior to the filing of the petition. All signatures not signed within this time shall be void for the purposes of determining the adequate number of signatures required to call an election under this section.

(B) The date of execution of the petitions may be established by affidavit of the person circulating the petition or by the person signing the petition affixing the date of signing immediately following his or her name.

(b) It is the intent and purpose of this section to prescribe a uniform procedure whereby municipalities of this state may submit to the qualified electors of any such municipality the proposition of adopting and becoming organized under any form of municipal government authorized under the laws of this state.



§ 14-38-114 - Preservation of papers.

The Secretary of State shall receive and preserve in his office all papers transmitted to him in relation to the organization, incorporation, or annexation of territory to cities and towns.



§ 14-38-115 - Alternative method of incorporation -- Petition and election.

(a) (1) In addition to the procedures for incorporating a city or town under §§ 14-38-101 -- 14-38-108, the inhabitants of a part of any county not embraced within the limits of any city or incorporated town may apply to the county judge of the proper county to call for an election on the issue of incorporating a city or town and for electing municipal officials if the following conditions are met:

(A) The territory proposed to be incorporated has at least four thousand (4,000) inhabitants according to the most recent federal decennial census; and

(B) The county judge is presented a written petition that:

(i) Meets the requirements of subdivision (a)(2) of this section; and

(ii) Is signed by at least twenty-five percent (25%) of the qualified voters who reside in the territory proposed to be incorporated.

(2) The petition shall:

(A) Describe the territory proposed to be embraced in the incorporated city or town and have attached to it an accurate map or plat of the territory;

(B) State the name proposed for the incorporated city or town; and

(C) Name the persons authorized to act in behalf of the petitioners in prosecuting the petition.

(b) The county judge shall not approve a petition for incorporation of any city or town if any portion of the territory proposed to be incorporated is ineligible under the criteria in § 14-38-101(b).

(c) If a petition for incorporation is presented to the county judge, it shall be filed in the office of the county clerk to be kept there, subject to the inspection of any persons interested, until the time appointed for a public hearing on the petition.

(d) (1) Upon the filing of a petition for incorporation, the county judge shall set the time for a public hearing on the petition and shall communicate to the petitioners or their agent a time and place for the hearing that shall be not less than thirty (30) days after the filing of the petition.

(2) (A) The petitioners or their agent shall publish a notice in some newspaper of general circulation in the county for not less than three (3) consecutive weeks.

(B) The notice shall contain the substance of the petition and state the time and place set for the public hearing.

(e) The county judge shall hold the public hearing at the time and place determined, and the procedure for a hearing set forth in § 14-38-103 shall be followed in the proceedings concerned in this section to the extent applicable.

(f) (1) After the hearing, if the county judge is satisfied that the procedures for filing the petition for incorporation were followed, that the requirements for signatures under subsection (a) of this section have been met, that the limits of the territory to be incorporated have been accurately described and an accurate map was made and filed, and if the prayer of the petitioner is right and proper, then the county judge shall enter an order that:

(A) Grants the petition to hold an election on the date of the next general election; and

(B) Sets the date of the next general election as the date of the election on the issue of incorporating the city or town and electing officers.

(2) The order shall be recorded by the clerk of the county.

(g) (1) (A) If the county judge orders an election on the issue of incorporation, the county clerk shall notify the county election commission at least sixty (60) days before the election that the issue of incorporation shall also appear on the election ballot for a proposed city or incorporated town.

(B) (i) No later than forty-five (45) days prior to the election, the county clerk shall identify all persons who reside within the territory proposed to be incorporated, and the county clerk shall determine the names and addresses of all qualified electors residing within that territory.

(ii) The failure to identify all persons residing within the territory proposed to be incorporated or the failure to determine the names and addresses of all qualified electors residing within that territory shall not invalidate or otherwise affect the results of the election.

(C) All qualified electors residing within the territory to be incorporated shall be entitled to vote on the issue of incorporation.

(D) The county clerk shall give notice of the election by publication by at least one (1) insertion in some newspaper having a general circulation in the county.

(2) (A) The county clerk shall prepare a list by precinct of all those qualified electors residing within the territory to be incorporated who are qualified to vote in that precinct and furnish that list to the election officials.

(B) The county clerk shall give notice of the voter registration deadlines at last forty (40) days before the election by ordinary mail to those persons whose names and addresses are on the list.

(3) The election on the issue of incorporation shall be held in accordance with the procedures established for other municipal elections and the ballot for the election shall be printed substantially as follows:

"[] FOR THE INCORPORATION OF THE CITY (OR TOWN) OF (NAME OF PROPOSED CITY OR INCORPORATED TOWN), ARKANSAS.

[] AGAINST THE INCORPORATION OF THE CITY (OR TOWN) OF (NAME OF PROPOSED CITY OR INCORPORATED TOWN), ARKANSAS."

(4) No later than seven (7) days following the election, the county clerk shall:

(A) Certify the election results;

(B) Record the election results in the county records; and

(C) File a certified copy with the county judge.

(h) (1) (A) If a majority of the qualified electors voting on the issue of incorporation in the election vote for the issue, then the county clerk shall no later than seven (7) days following the election:

(i) Certify the election results;

(ii) Record the election results in the county records; and

(iii) File a certified copy with the Secretary of State.

(B) Upon the county clerk's filing of the election results, the county judge shall:

(i) Approve the petition of incorporation as ratified by the voters; and

(ii) Endorse on the petition an order that the city or incorporated town as named and described in the petition is organized and that the petition shall be granted.

(C) (i) The order, petition, and map or plat shall be signed and delivered to the county recorder to record them in the proper records and to file and preserve in his or her office the original papers, having certified on the papers that they have been properly recorded.

(ii) (a) It shall also be the duty of the recorder to make out and certify, under his or her official seal, two (2) transcripts of the record.

(b) The recorder shall forward one (1) copy to the Secretary of State and deliver one (1) copy to the agent of the petitioners, with a certificate on the transcript that a similar transcript has been forwarded to the Secretary of State.

(D) (i) The incorporation shall be effective on the date the order of the county judge is filed and recorded.

(ii) The election of municipal officers shall be effective upon that date.

(2) If a majority of the qualified electors voting on the issue at the election vote against the issue of incorporation, the incorporation petition is null and void.

(i) (1) If an order of the county judge provides for an election on the issue of incorporation, then the election of officers for the proposed city or town is to take place at the same time as the election on the issue of incorporation at the next general election.

(2) The county clerk shall notify the county election commission at least sixty (60) days before the election that the election of city or town officers shall also appear on the election ballot along with the issue of incorporation of the proposed city or incorporated town.

(3) (A) The county election commission is responsible for holding the first election of officers for the proposed city or town.

(B) The type of officers to be elected and qualified and the election itself shall be conducted in the manner prescribed by law in like cases for a city or town of like size or class.

(4) If the election is held at any other time than that prescribed by law for the regular election of the officers of the city or town of like size or class, the officers elected shall continue in office as long as and in the same manner as if they had been elected at the preceding period of the regular election of officers of the city or town of same size or class.






Chapter 39 - Surrender Of Charter By City Of The Second Class Or Incorporated Town

§ 14-39-101 - Authority generally.

The charters, and all the amendments thereto, of all municipal corporations within this state designated as cities of the second class and incorporated towns may be surrendered, all offices held thereunto abolished, and the territory and inhabitants thereof remanded to the government of this state in the manner provided in this chapter.



§ 14-39-102 - Revocation due to inactivity.

(a) (1) The charter of any incorporated town or city of the second class that has been inactive as an incorporated place for five (5) years or longer shall be revoked by order of the county court of the county in which the incorporated town or city of the second class is located.

(2) Upon petition by the prosecuting attorney of the county, the county court of the county may make and enter an order revoking any charter of an incorporated town or city of the second class upon a finding that the town or city will no longer be in existence.

(b) When the county court revokes the charter of any incorporated town or city of the second class, the court shall order the clerk of the court to make out and certify under the official seal of the clerk, a transcript of the order, which the clerk shall forward to the Secretary of State, to be kept on file in the office of the Secretary of State. The clerk shall also forward a copy to the Arkansas History Commission.



§ 14-39-103 - Surrender and repeal of charter.

(a) (1) When the county court shall have made the order mentioned in § 14-39-102, the charter, and all amendments thereto, of any such municipal corporation shall be deemed to be surrendered and repealed and shall then cease to exist.

(2) The population and territory thereof theretofore governed under and by virtue of the charter and the amendments thereto shall then be resolved back into the body of the state.

(3) All offices theretofore held under, and by force of, the charter and the amendments thereof shall be abolished.

(4) All power of taxation, in any form whatever, theretofore vested in, or exercised by, the authorities of such municipal corporation by virtue of its charter and the amendments thereto shall then be forever withdrawn and reserved to the General Assembly.

(5) (A) The public buildings, squares, promenades, wharves, streets, alleys, parks, fire engines, hose and carriages, horses and wagons, engine houses, engineer instruments, and all other real, personal, or mixed property theretofore used or held by the municipal corporation for municipal purposes shall be transferred to the custody and control of the state, to remain public property as it has always been for the uses to which the property has been applied.

(B) The county court of the counties, in which the extinct municipal corporations, respectively, were situated, shall take immediate possession of and control the same until otherwise provided by law.

(b) From and after the surrender and repeal of the charter as provided in this section, no person holding office under and by virtue of the charter of such municipal corporation shall exercise or attempt to exercise any of the powers or functions of that office.



§ 14-39-104 - Appointment of receiver and back-tax collector.

(a) As to all municipal corporations in this state whose charters may be surrendered and repealed under the provisions of this chapter, the Governor of the state shall appoint an officer for the extinct corporations, respectively, to be known as a receiver and back-tax collector.

(b) The receiver and back-tax collector shall take the oath required of other collectors of the public revenue and shall give bond with good sureties, to be approved by the county court of the county in which the extinct corporations were situated, in such sum as the court may prescribe.



§ 14-39-105 - Duties of receiver, etc.

(a) The receiver and back-tax collector shall, as soon as appointed and qualified, enter upon the duties of his office.

(b) It shall be the receiver and back-tax collector's duty, and he is empowered, to take possession of all books, papers, and documents pertaining to the assessment and collection of taxes embraced by this chapter. He shall also take possession of all the private property, if any, belonging to the extinct corporation, respectively.



§ 14-39-106 - Reports and collections by receiver, etc.

(a) Every six (6) months the receiver and back-tax collector shall make to the circuit court in chancery, in the county in which the extinct corporation was situated, a full, clear, and complete statement showing all taxes collected and settled, and all in his hands that remain to be collected and settled.

(b) (1) The receiver and back-tax collector, at the end of each month, shall pay into the Treasury of the State the whole sum collected or received by him, less his compensation.

(2) He shall distinguish, in making such payments, the respective sources from which the moneys paid in are derived, showing what is collected from taxes for general purposes and what is collected for special purposes, and designating the particular or special purpose, so that the moneys may be kept separate in the State Treasury in order that the State Treasurer may pay them according to any lien, priority or equity, which may be declared by any court touching any of the funds in favor of any creditor or class of creditors.



§ 14-39-107 - Compensation of receiver, etc.

The receiver and back-tax collector shall receive such compensation for his services as shall be fixed by the county court of the county in which the extinct corporation was situated.



§ 14-39-108 - Proceedings to collect revenue due.

(a) For the purpose of collecting the revenue embraced in the provisions of this chapter, the receiver and back-tax collector is empowered and authorized to file a general creditors' bill in the name of the state, in behalf of all creditors, against all the delinquent taxpayers who owed taxes to the extinct corporation at the time of the surrender or repeal of its charter, which shall be filed in the circuit court in chancery, held in and for the county in which the extinct corporation was situated.

(b) (1) All the delinquents in any one (1) county shall be embraced in one (1) summons to answer.

(2) For the issuance of the summons, the clerk shall receive a fee of five cents (5cent(s)) for each defendant named in the summons, except for the first, and for that the fee allowed by law in other cases. However, he shall not receive a fee exceeding twenty dollars ($20.00) for such summons.

(3) The sheriff, for serving the summons, shall receive for each defendant ten cents (10cent(s)), except for the first, and for that the fee allowed for like services in other cases.

(c) Publication for nonresidents shall embrace in the same publication, if practicable, all nonresident defendants, the object being to make one (1) proceeding embrace the whole taxes of any one of such extinct corporations.

(d) All pending suits in favor of any of the extinct corporations are to be revived in the name of the state and consolidated with the general proceedings provided for in this chapter and when so consolidated shall form part of the general proceeding.

(e) (1) The court in which the proceeding may be instituted shall have power to settle and adjust all equities, priorities, and liens and to give all relief, both to the defendants and creditors, that might be given if there were as many separate suits as there are creditors and delinquent taxpayers.

(2) (A) The court shall have power to enforce all liens upon property for the payment of the taxes and to order and make all sales of property necessary to the collection of the taxes.

(B) The taxes embraced by this chapter, and which it provides for, are all taxes imposed by extinct municipal corporations up to the time of the surrender or repeal of their respective charters, and none other.



§ 14-39-109 - Filing of claims -- Appeals.

(a) Publication shall make all creditors parties, with the right to relief as fully as if especially named. At any time, they may file with the clerks of the courts their claims, or attested copies, retaining the original, if they desire. However, the court may order that the original be produced and placed in the custody of the clerk.

(b) (1) The simple filing of claims, respectively, attested by the affidavit of the owner or his agent or attorney shall be proof of the claims in common form and, if not contested, entitles them to payment pro rata.

(2) For administering the oath in proving the claims, in common form and, filing them, the clerk shall receive the sum of ten cents (10cent(s)) to be paid at the time of making the oath and filing the claim.

(c) (1) If any creditor or receiver and back-tax collector shall desire to contest the validity, in whole or in part, of any claim filed in common form, he may do so in a summary way, in the progress of the cause.

(2) (A) The opposing parties in these contests shall reduce to writing the facts that are necessary to their determination and file them.

(B) When filed, they shall become part of the record, and the court shall have power, upon motion and in a summary way, to hear and determine all questions of priority of payment in the progress of the cause.

(d) (1) When any party is dissatisfied with the decision of any litigated question, he may have the question reheard, upon appeal or writ of error in the Supreme Court. However, only so much of the record as pertains to that particular litigation shall form the transcript and record for the appellate court.

(2) The costs shall be paid by the parties to such appeal as the appellate court may direct unless the receiver and back-tax collector is a party to the litigation on behalf of creditors generally; in that case the costs may, if the appellate court thinks proper, be charged to the whole or to some particular fund, as right and justice may require.



§ 14-39-110 - Payment of funds collected.

Funds collected under this chapter shall be paid out by the Treasurer of State from time to time to those entitled thereto and in such manner as the circuit court in chancery may adjudge and decree, on the warrant of the receiver and back-tax collector, countersigned by the judge of the court.



§ 14-39-111 - Disposition of private property.

(a) The receiver and back-tax collector shall make to the circuit court in chancery a full and complete statement of all the private property, if any, belonging to the extinct corporations, respectively. All such property shall be considered by the court as a part of the subject matter of the creditor's bill.

(b) The court shall make all orders and decrees as may be deemed necessary and proper for the sale thereof and shall decree the application of the proceeds of the sale to the payment of the debts of the extinct corporations, respectively.






Chapter 40 - Annexation, Consolidation, And Detachment By Municipalities

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Annexation Generally

§ 14-40-201 - Territory contiguous to county seat.

In counties having two (2) levying courts or in counties having a population of not less than thirteen thousand two hundred fifty (13,250) and not more than fourteen thousand (14,000) according to the most recent federal census where territory contiguous to the county seat needs fire, police, water, and sanitary services of that town to protect the public health, safety, and convenience of inhabitants of both the town and its contiguous territory, the council of any such incorporated town or city of the second class shall have the power to annex the territory contiguous thereto by ordinance, passed and published in the manner provided by law for the passage and publication of ordinances.



§ 14-40-202 - Territory annexed in different judicial district.

(a) In any county in this state in which there is more than one (1) judicial district of its county court with a separate levying or quorum court in and for each of the districts, lands lying in one of the districts may be annexed to a city or incorporated town lying in another of the districts, and be and become a part of the city or incorporated town, if otherwise the lands may be annexed, in the manner provided by law.

(b) For the purposes of this section, the county court of the district in which the city or incorporated town is located is vested with jurisdiction over that portion of the county where lie the lands to be annexed in the hearing and determination of the annexation.

(c) Appeals from any orders therein of the county court shall be taken to the circuit court of the same district, all as in the manner provided by law.

(d) (1) In the event of any such annexation, any lands so annexed shall thereafter be and become, for all purposes provided by law, including local option election status, a part of the same district in which the city or incorporated town is located.

(2) Thereafter the county, circuit, and municipal courts of the district shall have and exercise jurisdiction over the annexed lands and the residents thereof the same as if the lands had been located in the district when it was created.



§ 14-40-203 - Assignment of annexed territory to ward.

(a) When any territory shall have been annexed to any incorporated town or city, it may be, and it is, the duty of the town or city council of the incorporated town or city to attach and incorporate the annexed territory to and in one (1) or more wards of the incorporated town or city lying adjacent thereto, which may be done by ordinance duly passed by a majority of the members elected to the council.

(b) The territory so assigned and attached to a ward shall immediately be considered and become a part thereof as fully as any other part of it.



§ 14-40-204 - Annexation of city-owned parks and airports.

(a) (1) From and after the passage of this subsection, all city-owned parks and city-owned airports in cities of populations between forty thousand (40,000) and eighty thousand (80,000) in counties whose population is one hundred forty thousand (140,000) or over are annexed to the cities owning the parks and airports.

(2) This subsection shall apply to other cities and counties in the future meeting the population requirements, as shown by the federal census.

(b) All city-owned parks owned by cities in this state having a population of not less than six thousand (6,000) and not more than six thousand four hundred fifty (6,450) and located in counties having a population of not less than twenty-two thousand six hundred (22,600) and not more than twenty-two thousand eight hundred (22,800), according to the most recent federal census, are annexed to the cities owning the parks.



§ 14-40-205 - Territory within one-half mile of a state park.

(a) None of the annexation laws of this state shall have any application in the area within one-half (1/2) mile of the boundaries of any state park located in a county with a population in excess of three hundred fifty thousand (350,000) persons unless the annexation is approved by a majority of the voters residing within such one-half (1/2) mile area, the area to be annexed is on the opposite side of a navigable river from the state park, or the area to be annexed is on the opposite side of and south of an existing railroad right-of-way from the state park.

(b) (1) Any order of the county court issued in contradiction hereof is void if the order is issued after August 1, 1997.

(2) However, if any county court order was issued after August 1, 1997, annexing an area on the opposite side of and south of an existing railroad right-of-way from a state park, then such county court order is declared valid and not void.






Subchapter 3 - -- Municipal Annexation of Contiguous Lands

§ 14-40-301 - Construction.

The provisions of this subchapter shall not be construed to give any municipality the authority to annex any portion of another city or incorporated town.



§ 14-40-302 - Authority -- Exceptions.

(a) By vote of two-thirds (2/3) of the total number of members making up its governing body, any municipality may adopt an ordinance to annex lands contiguous to the municipality if the lands are any of the following:

(1) Platted and held for sale or use as municipal lots;

(2) Whether platted or not, if the lands are held to be sold as suburban property;

(3) When the lands furnish the abode for a densely settled community or represent the actual growth of the municipality beyond its legal boundary;

(4) When the lands are needed for any proper municipal purposes such as for the extension of needed police regulation; or

(5) When they are valuable by reason of their adaptability for prospective municipal uses.

(b) (1) Contiguous lands shall not be annexed when they either:

(A) Have a fair market value, at the time of the adoption of the ordinance, of lands used only for agricultural or horticultural purposes and the highest and best use of the lands is for agricultural or horticultural purposes; or

(B) Are lands upon which a new community is to be constructed with funds guaranteed, in whole or in part, by the federal government under Title IV of the Housing and Urban Development Act of 1968 or under Title VII of the Housing and Urban Development Act of 1970.

(2) Any person, firm, corporation, partnership, or joint venturer desiring to come within this exclusion must have received from the Department of Housing and Urban Development a letter of preliminary commitment to fund the new community under one (1) of the federal acts.

(3) If any lands are annexed that are being used exclusively for agricultural purposes, the lands may continue to be used for such purposes so long as the owner desires and the lands shall be assessed as agricultural lands.

(c) However, a municipality having a population of fewer than one thousand (1,000) persons shall not annex in any one (1) calendar year contiguous lands in excess of ten percent (10%) of the current land area of the municipality.



§ 14-40-303 - Annexation ordinance -- Election -- Procedures.

(a) The annexation ordinance shall:

(1) Contain an accurate description of the lands desired to be annexed;

(2) Include a schedule of the services of the annexing municipality that will be extended to the area within three (3) years after the date the annexation becomes final; and

(3) Fix the date for the election provided in this section.

(b) (1) The annexation ordinance shall not become effective until the question of annexation is submitted to the qualified electors of the annexing municipality and of the area to be annexed at the next general election or at a special election. The special election shall be called by ordinance or proclamation of the mayor of the annexing municipality in accordance with § 7-11-201 et seq.

(2) (A) If a majority of the qualified electors voting in the election vote for the annexation, no later than fifteen (15) days following the election, the county clerk shall certify the election results and record the same, along with the description and a map of the annexed area, in the county records, and file a certified copy thereof with the Secretary of State.

(B) The annexation shall be effective, and the lands annexed shall be included within the corporate limits of the annexing municipality thirty (30) days following the date of recording and filing of the description and map, as provided in this section, or in the event an action is filed with the circuit court as provided in § 14-40-304, on the date the judgment of the court becomes final.

(3) If a majority of the qualified electors voting on the issue at the election vote against the annexation, the annexation ordinance shall be null and void.

(c) (1) (A) The city clerk shall certify two (2) copies of the annexation ordinance and a plat or map of the area to be annexed and convey one (1) copy to the county clerk and one (1) copy to the county election commission at least sixty (60) days before the election.

(B) (i) No later than forty-five (45) days prior to the election, the city shall identify all persons who reside within the area proposed to be annexed, and the county clerk shall assist the city in determining the names and addresses of all qualified electors residing within that area.

(ii) The failure to identify all persons residing within the area proposed to be annexed or the failure to determine the names and addresses of all qualified electors residing within that area shall not invalidate or otherwise affect the results of the election.

(C) All of the qualified electors residing within the territory to be annexed shall be entitled to vote in the election.

(D) The city clerk shall give notice of the election by publication by at least one (1) insertion in some newspaper having a general circulation in the city.

(2) (A) The county clerk shall give notice of the voter registration deadlines at least forty (40) days before the election by ordinary mail to those persons whose names and addresses are on the list provided by the city clerk.

(B) The county clerk shall prepare a list by precinct of all those qualified electors residing within the area to be annexed who are qualified to vote in that precinct and furnish that list to the election officials at the time the ballot boxes are delivered.

(3) If the county clerk or the county election commission shall fail to perform any duties required of it, then any interested party may apply for a writ of mandamus to require the performance of the duties. The failure of the county clerk or the county election commission to perform the duties shall not void the annexation election unless a court finds that the failure to perform the duties substantially prejudiced an interested party.

(d) If the annexation is approved and becomes final, the governing body of the city shall, by ordinance, as soon as practical after the annexation, attach and incorporate such annexed territory to and in one (1) or more wards of the city lying adjacent thereto, and the territory so assigned and attached to a ward shall thereafter be considered and become a part thereof as fully as any other part of the city.

(e) From the map or plat provided by city ordinance of the wards assigned, the county clerk shall proceed to ascertain and determine the voters' proper precinct and shall enter the same upon the voter registration records of those inhabitants of the territory so annexed and give notice of that change within thirty (30) days after the adoption of the city ordinance assigning the territory to wards.

(f) (1) In the event that within thirty (30) days of the date that one (1) city calls for an annexation election, another city calls for an annexation election on all or part of the same land proposed to be annexed by the first city, then both annexation elections shall be held, provided that the second city must call for its annexation election to be held on the next available date in accordance with § 7-11-201 et seq. before or after the holding of the first city's election.

(2) (A) If the annexation election held first is approved by the voters, the results of it shall be stayed until the second annexation election is held.

(B) (i) If only one (1) of the annexation elections is approved by the voters, then the city that called that election shall proceed with the annexation of the land.

(ii) (a) Except as provided in subdivisions (f)(2)(B)(ii)(b) and (c) of this section, if both annexation elections are approved by the voters, then a third election shall be held three (3) weeks after the second annexation election. The provisions of § 7-11-201 et seq., governing the procedures and dates on which special elections may be held shall not apply to the third annexation election provided in this subsection.

(b) If the date of the third election falls upon a legal holiday, the election shall be held four (4) weeks after the second annexation election.

(c) If the date of the election under subdivision (f)(2)(B)(ii)(b) of this section is a legal holiday, the election shall be held five (5) weeks after the second annexation election.

(iii) Notice of the third election shall be published in a newspaper circulated in the area to be annexed during the period following the second election.

(iv) Only the residents of the area proposed to be annexed by both cities shall vote in the third election.

(v) The issue on the ballot in the third election shall be into which of the two (2) cities the residents of the area want to be annexed.

(vi) The area shall be annexed into the city receiving the most votes in the third election.

(vii) In the event of a tie vote in the third election, the area shall be annexed to the city that had the highest percentage vote in favor of the annexation in the first or second election.

(3) If the city that does not get to annex the area voted on by both cities included land in its annexation election other than the land voted on by both cities, then that land shall be annexed into such city if it is still contiguous to such city after the other land is annexed to the other city, but such land shall remain part of the county if it is not so contiguous.



§ 14-40-304 - Judicial review.

(a) If it is alleged that the area proposed to be annexed does not conform to the requirements and standards prescribed in § 14-40-302, a legal action may be filed in the circuit court of the county where the lands lie, within thirty (30) days after the election, to nullify the election and to prohibit further proceedings pursuant to the election.

(b) In any such action filed in the circuit court of the county where the lands lie, the court shall have jurisdiction and the authority to determine whether the procedures outlined in this subchapter have been complied with and whether the municipality has used the proper standards outlined in § 14-40-302 in determining the lands to be annexed.






Subchapter 4 - -- Annexation of Lands in Adjoining County

§ 14-40-401 - Authority.

(a) The General Assembly finds that there are areas within adjoining counties that are so necessary to the satisfactory conducting of a city's business that there is a need to annex land lying in the adjoining county into the city. This law will aid the residents to receive needed services to improve the quality of life in the unincorporated area.

(b) Any lands contiguous to a municipality having a population of seventy-five thousand (75,000) or less, although located in an adjoining county, may become annexed to the municipality in the manner provided in this chapter.






Subchapter 5 - -- Annexation of Surrounded Land

§ 14-40-501 - Authority -- Exceptions.

(a) (1) (A) (i) Whenever the incorporated limits of a municipality have completely surrounded an unincorporated area, the governing body of the municipality may propose an ordinance calling for the annexation of the land surrounded by the municipality.

(ii) Subdivision (a)(1)(A)(i) of this section shall include situations in which the incorporated limits of a municipality completely have surrounded an unincorporated area on only three (3) sides because the fourth side is a boundary line with another state.

(B) If the incorporated limits of two (2) or more municipalities have completely surrounded an unincorporated area, the governing body of the municipality with the greater distance of city limits adjoining the unincorporated area's perimeter may propose an ordinance calling for the annexation of the land surrounded by the municipalities, unless it is agreed by the adjoining municipalities that another of the adjoining municipalities should propose an ordinance calling for the annexation.

(2) The ordinance will provide a legal description of the land to be annexed and describe generally the services to be extended to the area to be annexed.

(b) (1) The unincorporated area to be annexed shall comply with the standards for lands qualifying for annexation which are set forth in § 14-40-302.

(2) Privately owned lakes exceeding six (6) acres of water surface which are used exclusively for recreational purposes and lands adjacent to them not exceeding twenty (20) acres in size which are used exclusively for recreational purposes in relation to the lake shall not qualify for annexation under the provisions of this subchapter.



§ 14-40-502 - Hearing -- Notice.

(a) A public hearing shall be conducted within sixty (60) days of the proposal of the ordinance calling for annexation.

(b) At least fifteen (15) days prior to the date of the public hearing, the governing body of the municipality shall publish a legal notice setting out the legal description of the territory proposed to be annexed and notify by certified mail all the property owners within the area proposed to be annexed of their right to appear at the public hearing to present their views on the proposed annexation.



§ 14-40-503 - Procedure for annexation.

(a) (1) (A) Except as provided in subdivision (a)(1)(B) of this section, at the next regularly scheduled meeting following the public hearing, the governing body of the municipality proposing annexation may bring the proposed ordinance up for a vote.

(B) An ordinance shall not be enacted within fifty-one (51) days of a scheduled election to consider annexing all or part of the area in question.

(2) If a majority of the total number of members of the governing body vote for the proposed annexation ordinance, then a prima facie case for annexation shall be established, and the city shall proceed to render services to the annexed area.

(b) The decision of the municipal council shall be final unless suit is brought in circuit court of the appropriate county within thirty (30) days after passage to review the actions of the governing body.






Subchapter 6 - -- Annexation Proceedings by Adjoining Landowners

§ 14-40-601 - Application by petition.

(a) Whenever a majority of the real estate owners of any part of a county contiguous to and adjoining any city or incorporated town shall desire to be annexed to the city or town, they may apply, by petition in writing, to the county court of the county in which the city or town is situated and shall name the persons authorized to act on behalf of the petitioners.

(b) The "majority of real estate owners" referred to in this section shall mean a majority of the total number of real estate owners in the area affected, if the majority of the total number of owners shall own more than one-half (1/2) of the acreage affected.



§ 14-40-602 - Hearing on petition.

(a) (1) When the petition shall be presented to the county court, the clerk shall file it, and the court shall set a date for a hearing on the petition.

(2) The date for the hearing shall not be less than thirty (30) days after the filing of the petition.

(b) (1) (A) Between the time of the filing of the petition and the date of the hearing, the petitioners shall cause a notice to be published in some newspaper of general circulation in the county.

(B) The notice shall be published one (1) time a week for three (3) consecutive weeks.

(2) If there is no newspaper of general circulation in the county, notice shall be posted at some public place within the limits of the incorporated town or city for at least three (3) weeks before the date of the hearing.

(3) The notice referred to in this subsection shall contain the substance of the petition and state the time and place appointed for the hearing thereof.

(c) The hearing procedure set forth in § 14-38-103 shall be followed in the proceedings concerned in this section insofar as such procedure is not in conflict with any provision expressly set out in this subchapter.



§ 14-40-603 - Order for annexation.

(a) After the hearing, if the county court shall be satisfied that the allegations of the petition were sustained by the proof, if the court shall be satisfied that the requirements for signatures under § 14-40-601 have been complied with, and if the court shall be satisfied that the limits of the territory to be annexed have been accurately described and an accurate map thereof made and filed, and that the prayer of the petitioner is right and proper, then the court shall enter its order granting the petition and annexing the territory.

(b) The order shall be recorded by the clerk of the county.



§ 14-40-604 - Proceedings to prevent annexation.

(a) (1) No further action shall be taken for a period of thirty (30) days after the order for annexation has been entered. Within that time any person interested may institute a proceeding in the circuit court to have the annexation prevented.

(2) (A) If the court or judge hearing the proceeding shall be satisfied that the requirements for annexation as set out in this subchapter have not been complied with, that the territory proposed to be annexed is unreasonably large, or that the territory is not properly described, the court or judge shall make an order restraining any further action under the order of the county court and annulling it. However, such proceeding shall not bar any subsequent petition.

(B) If the court or judge shall determine that the order of the county court was proper, then the order of the county court shall be affirmed, and the proceedings to prevent the annexation shall be dismissed.

(b) When any complaint shall be made in accordance with this section to prevent an annexation of territory, notice thereof shall be given to the city or incorporated town authorities and the agent of the petitioners.



§ 14-40-605 - Confirmation of annexation.

(a) If no notice shall be given within thirty (30) days from the making of the order of annexation by the county court, the proceeding before the court shall in all things be confirmed, if the city or incorporated town council shall, by ordinance or resolution, accept the territory.

(b) (1) If the council accepts the territory, the county clerk shall duly certify one (1) copy of the plat of the annexed territory and one (1) copy of the order of the court and the resolution or ordinance of the council. The clerk shall forward a copy of each document to the Secretary of State, who shall file and preserve them. The clerk shall forward one (1) copy of the plat of the annexed territory and one (1) copy of the order of the court to the Director of the Tax Division of the Arkansas Public Service Commission, who shall file and preserve them and shall notify all utility companies having property in the municipality of the annexation.

(2) The clerk shall forward a certified copy of the order of the court to the council.



§ 14-40-606 - Rights and privileges of new inhabitants.

As soon as the resolution or ordinance declaring the annexation has been adopted or passed, the territory shall be deemed and taken to be a part and parcel of the limits of the city or incorporated town, and the inhabitants residing therein shall have and enjoy all the rights and privileges of the inhabitants within the original limits of the city or incorporated town.



§ 14-40-608 - Right to detach certain lands after an annexation proceeding.

(a) Within eight (8) years after an annexation proceeding is completed under the provisions of this subchapter and the land remains the boundary of the city or town, the person owning all lands originally annexed into the city or town may be authorized to detach those annexed lands from the city or town under the provisions of this section, so long as the city or town has not provided utility services to those lands.

(b) (1) When a qualifying landowner notifies the municipality that he or she wishes to detach his or her land from the city or town under this section, the governing body of the municipality may pass an ordinance within thirty (30) days to detach the annexed, qualifying land from the municipality.

(2) (A) In order to notify the city or town, the landowner shall file an affidavit with the city clerk or recorder stating that:

(i) His or her land was annexed;

(ii) His or her land is located inside the city or town along the municipal boundary; and

(iii) He or she desires the annexed land to be detached from the municipality.

(B) The affidavit shall be filed along with a certified copy of the plat of the annexed land he or she desires to be detached and a copy of the order of the county court approving the annexation and the resolution or ordinance of the municipal governing body accepting the annexation.

(c) If the municipal governing body approves the ordinance to detach the territory, the clerk or recorder of the municipality shall duly certify and send one (1) copy of the plat of the detached territory, one (1) copy of the ordinance detaching the territory, and one (1) copy of the qualifying affidavit to the county clerk.

(d) (1) The county clerk shall forward a copy of each document to the Secretary of State, who shall file and preserve them.

(2) The county clerk shall forward one (1) copy of the plat of the detached territory and one (1) copy of the ordinance detaching the territory to the Director of the Tax Division of the Arkansas Public Service Commission, who shall file and preserve them and shall notify all utility companies having property in the municipality of the detachment proceedings.






Subchapter 7-11 - [Reserved.]

[Reserved]



Subchapter 12 - -- Consolidation of Municipalities

§ 14-40-1201 - Petition for consolidation.

(a) (1) (A) Beginning July 1, 1995, when the inhabitants of any city or incorporated town adjoining or contiguous to another smaller municipal corporation of any class in the same county shall desire that the city or incorporated town annex to it or consolidate with it the smaller municipal corporation, they may apply, by a petition in writing signed by a number of qualified electors from each of the municipal corporations equal to not less than fifteen percent (15%) of the total vote cast for the office of mayor in the respective city or town in the last preceding general election, to the city or town council of the larger municipal corporation.

(B) Municipal corporations separated by a river shall be deemed contiguous.

(2) The petition shall:

(A) Describe the municipal corporations to be consolidated; and

(B) Name the persons authorized to act in behalf of the petitioners presenting the petition as provided in this section.

(3) (A) Beginning July 1, 1995, the petitions shall be filed with the city clerk or town recorder of each municipal corporation, who shall determine the sufficiency of the petitions in each municipality.

(B) (i) If any petition is determined insufficient, he or she shall notify the petitioners in writing without delay, and the petitioners shall be permitted ten (10) days from the notification to solicit additional signatures or to prove any rejected signatures.

(ii) If the city clerk or town recorder of the respective municipalities decides the petitions are sufficient, he or she each shall notify the petitioners in writing and shall present the petitions to the city or town council of the larger municipal corporation.

(b) (1) (A) When the petition is presented to the council, the council shall pass an ordinance in favor of the annexation and approving and ratifying the petition.

(B) If the council fails to pass the ordinance required under subdivision (b)(1)(A) of this section, then any interested party may apply for a writ of mandamus to require the performance of the requirement.

(2) In that event, it shall be the duty of the persons named in the petition authorized to act in behalf of the petitioners to file the petition, together with a certified copy of the ordinance, in the office of the county clerk of the county in which the municipal corporations are situated.



§ 14-40-1202 - Special election called.

(a) (1) (A) Upon presentation of the petition to the county court by the authorized persons, the court shall at once order and call a special election, to be held in accordance with § 7-11-201 et seq., in both of the municipal corporations on the question of the annexation and the name of the proposed consolidated municipality.

(B) The court shall give thirty (30) days' notice of the election by publication one (1) time a week in some newspaper with a bona fide circulation in the territory and by notices posted in conspicuous places in the territory.

(2) The court shall appoint one (1) judge and one (1) clerk in each ward or other division of each municipal corporation, and the mayor and city council of each of the municipal corporations shall select two (2) judges and one (1) clerk for each of the wards or other divisions having the qualifications of electors, to act as judges and clerks of election within the respective wards.

(3) The court shall fix all polling places at which the voting shall take place.

(b) (1) The election shall be held and conducted in each corporation in the manner prescribed by law for holding elections for cities or incorporated towns, so far as they are applicable. Election expenses are to be paid by the larger city or incorporated town.

(2) (A) All elections held under this subchapter are made legal elections.

(B) (i) The elections shall be governed by and subject to all the laws relating to general elections so far as applicable.

(ii) All judges, clerks, and persons voting in the elections shall be subject to the penalties prescribed by the general election laws of the state for any violation of the general election laws to the same extent as though the elections were specifically included in the general election laws of the state.

(3) The returns of the elections shall be made to the court and the result thereof declared by the court.

(c) In order to provide for an orderly transition of affairs if the petition calls for a delay in the implementation of the consolidation, the consolidation shall not take effect until the date specified in the petition, except that the consolidation shall be delayed not longer than eighteen (18) months from the date the election results are declared by the court.



§ 14-40-1203 - Election results.

(a) At any election held under this subchapter, all qualified electors who are residents of either municipality shall be allowed to vote on the adoption or rejection of the proposed annexation or consolidation and the name of the proposed consolidated municipality.

(b) (1) (A) (i) If a majority of the votes cast in each of the respective municipalities, considered as a separate and distinct unit and without reference to the vote cast in the other, shall be in favor of the consolidation or annexation, then the county court shall declare, by an appropriate order, the annexation or consolidation consummated unless the petition has requested a delayed date for implementation of the consolidation.

(ii) If the petition calls for a delay in the implementation of the consolidation and if a majority of the votes cast in each of the respective municipalities is in favor of the consolidation, then the county court shall order the annexation or consolidation consummated on the date specified in the petition, except that the date shall not be more than eighteen (18) months after the date election results are declared by the court.

(B) (i) If a majority of the votes cast in each of the respective municipalities, considered as a separate and distinct unit and without reference to the vote cast in the other, shall be in favor of the same name of the municipality, then the county court shall declare, by appropriate order, the name of the consolidated municipality.

(ii) If a majority of the votes cast in each of the respective municipalities, considered as a separate and distinct unit and without reference to the vote cast in the other, shall not be in favor of the same name of the municipality, then the county court shall declare, by appropriate order, the name of the consolidated municipality to be the name of the larger municipality.

(C) (i) Upon the making of the order, the smaller municipal corporation and the territory comprising it shall, in law, be deemed and be taken to be included and shall be a part of the larger municipal corporation.

(ii) The inhabitants thereof shall in all respects be citizens of the larger municipal corporation.

(2) If a majority of the votes of either municipal corporation shall be against annexation, then the city or incorporated town shall not be again permitted to attempt the consolidation for two (2) years.



§ 14-40-1204 - Contest of election.

Any elector shall have the right to test the legality and fairness of the election and the declared results in a proceeding before the circuit court without being required to give bond for costs. However, no such contest shall interfere with the consolidation until finally decided.



§ 14-40-1205 - Division of smaller municipality into wards.

(a) As soon as practicable after the annexation, the council of the larger city or incorporated town shall, by ordinance, form the territory of the smaller municipality into such number of wards as shall seem to be to the best interest of the combined city or incorporated town, or shall change the number and boundaries of all the wards of the entire city or incorporated town, or any part of them, as shall seem to be to the best interests of the combined city or incorporated town. In such way, however, the wards shall have as nearly an equal population and assessed valuation of property as practicable and as, in the opinion of the council, would best subserve the true interest of the citizens and taxpayers of the combined city or incorporated town.

(b) The territory and inhabitants of the smaller municipal corporation shall receive that fair and just representation in the city council as the size, population, and assessed valuation of property demands, as compared with the representation accorded to other wards of the city or incorporated town.

(c) If inhabitants of the smaller municipal corporation feel aggrieved at the number of wards, or in any manner dissatisfied with the division of the territory into wards, upon petition of fifty (50) qualified electors, the circuit court is authorized to make changes in the number of wards as the justice of the case requires, in the manner provided in § 14-43-311, so far as applicable.



§ 14-40-1206 - Plat of consolidated municipality.

(a) The council of the larger city or incorporated town shall cause a plat to be made of the entire city or incorporated town after the annexation thereto and the division into wards of the smaller municipal corporation.

(b) (1) A certified copy of the plat shall be filed and recorded in the office of the circuit court and ex officio recorder of the county and with the Secretary of State.

(2) (A) Thereafter, the plat shall stand, be, and remain the division of the city or incorporated town into wards, and the number and boundaries thereof, until such time as it may be afterwards changed according to law.

(B) However, no change in the boundaries of the wards of the larger city or incorporated town shall determine or affect the time of service of any previously elected alderman of any ward in the larger city or incorporated town.



§ 14-40-1207 - Special election of aldermen or all city officials.

(a) (1) (A) Except as provided under subdivision (a)(1)(B) of this section, the city or town council shall call a special election of aldermen, to be held at such times and places as the council may direct pursuant to a proclamation issued by the mayor in accordance with § 7-11-101 et seq., in the wards of the smaller municipality and for the election of aldermen from any other new wards that may be created by the council out of territory included in the larger city or incorporated town before the annexation, as provided in this subchapter.

(B) If the petition calls for a citywide election for all officials of the new consolidated city or incorporated town, then the city or town council shall call a special election pursuant to a proclamation issued by the mayor in accordance with § 7-11-101 et seq. for all city or town officials to be held at the times and places as it may direct throughout each ward of the consolidated city or incorporated town.

(2) If the implementation of the consolidation of the cities or towns is delayed, the special election for new aldermen or all city officials shall be held at least forty-five (45) days before the effective date of the consolidation.

(b) Each ward of the consolidated city or incorporated town shall have two (2) aldermen, to be elected in the same manner and for the same term as aldermen are elected in cities and incorporated towns.



§ 14-40-1208 - Existing officers, etc.

(a) The term of office of all officers, aldermen, and employees of the smaller municipality and all laws in force in the smaller municipality shall cease upon and after the consolidation.

(b) (1) Any mayor who is forced from office because of a merger of two (2) or more municipalities under this subchapter is presumed to meet the minimum service period under § 24-12-123.

(2) If the mayor who is forced from office has less than ten (10) years of actual service as mayor, then he or she is entitled to a prorated retirement benefit in an amount equal to the percentage of the mayor's actual amount of service divided by the minimum ten (10) years of service required under § 24-12-123.



§ 14-40-1209 - Public property.

All public property of the smaller municipality shall belong to the consolidated city or incorporated town.



§ 14-40-1210 - Payment of existing debts.

(a) (1) The debts of each municipality owing prior to or at the time of the consolidation shall be paid by the consolidated municipality by appropriating the revenues derived from year to year from the territory and the inhabitants of what was formerly the larger municipality to the payment of the debts of the larger municipality owing before the consolidation.

(2) In like manner, the debts of the smaller municipality owing prior to and at the time of the consolidation shall be paid by appropriating the revenues derived from what was formerly the smaller municipality in such manner as to do the least injustice to the inhabitants of each former municipality in the way of a decrease in the improving or bettering of the territory as it formerly existed.

(b) In appropriating the revenues of either municipality to pay its own debts existing prior to the consolidation, neither the territory nor inhabitants of what was formerly the larger or smaller municipality shall be discriminated against in the distribution of police protection, board of health service, fire protection, public lighting, or other like public service.



§ 14-40-1211 - Prior debts not preferred.

(a) Creditors of either municipal corporation, on account of obligations made prior to consolidation, shall not be paid sooner or shall not be permitted to enforce the collection of their debts sooner against the consolidated city or incorporated town than the separate municipality prior to consolidation could have paid its own debts or could have been forced to do so.

(b) In any proceeding in court, by mandamus or otherwise, against a consolidated city or incorporated town to enforce the obligations created by either municipal corporation prior to consolidation, no greater part of the revenue of the consolidated city or incorporated town shall be subject to be applied by the court at the instance of the creditor to the payment of the obligations than could have been subjected against the revenues of the particular city or incorporated town creating the obligation prior to consolidation if the particular municipal corporation having so created the obligation had not been annexed.



§ 14-40-1212 - Rights of annexed territory to benefits of its revenues.

(a) The wards formed out of the territory comprising the former territory of the smaller municipal corporation annexed under the provisions of this subchapter shall always receive betterments and improvements in an amount equal to the amount of revenue derived by the consolidated municipality from the territory and inhabitants of the smaller municipal corporation, after having deducted the pro rata share of the territory of the running expenses necessary to be expended in maintaining the government of the entire city or incorporated town and after having taken into consideration the amount of revenues necessarily appropriated to pay the indebtedness due by the smaller municipality before consolidation, until the indebtedness is paid. In addition, those wards shall always receive their fair and equitable proportion of the police, board of health, fire protection, and lighting service of the larger city or incorporated town. They shall in all other ways receive fair and liberal treatment and their fair proportion of the expenditure of moneys made by the larger city or incorporated town.

(b) (1) Aldermen representing the wards composing the territory of the smaller municipal corporation before consolidation shall have a right, at all times, to demand of the city council the benefit of the revenue collected from the wards, as provided for in this section.

(2) On the refusal of the council, the aldermen shall have a right to enforce the revenue rights by mandamus or other appropriate proceedings.

(c) In the event the aldermen, or fifty (50) qualified electors of the territory annexed, feel aggrieved in reference to the amount of revenue expended on the territory or as to the other rights guaranteed in this section to the annexed municipality, they may submit the matter to the circuit court, which is authorized by appropriate orders to compel the consolidated city or incorporated town to give the former territory of the smaller municipal corporation the full benefit of its revenue as provided in this section.



§ 14-40-1213 - Franchises, contracts, and other obligations.

No franchises, contracts, or other obligations of an extraordinary nature, or other than those necessary for the ordinary and usual running of the affairs of either municipal corporation, which have been granted, made, or created by either municipal corporation after the passage of an ordinance favoring annexation, and prior to the consummation of the annexation, shall be valid and binding against the consolidated municipality, or any part thereof, in the event that a consolidation is effected within sixty (60) days after passage of the ordinance, unless they shall be afterward ratified by the consolidated city or incorporated town.






Subchapter 13-17 - [Reserved.]

[Reserved]



Subchapter 18 - -- Detachment of Territory Generally

§ 14-40-1801 - Proceedings generally.

(a) Whenever any municipal corporation shall desire to throw any portion of the territory lying within its corporate limits outside of the limits and remit it back to the county in which the municipal corporation is situated, it shall be lawful for the council of the municipal corporation to submit the question to the qualified electors of the municipal corporation at an election to be held for that purpose. The election shall be held after giving notice of such election four (4) weeks by advertisement in one (1) of the papers published in the municipal corporation or, if there is no paper published in the municipal corporation by advertisement posted in two (2) of the most public places in the municipal corporation.

(b) If a majority of the votes cast on that question shall be in favor of throwing the territory outside of its municipal corporate limits, the municipal corporation shall present to the county court a petition praying for such change in its territorial limits, and the hearing shall be had on the petition as is prescribed in § 14-38-103.

(c) Alternatively, the city council may, upon petition of the landowners affected and provided the territory is unimproved and uninhabited wetlands, resolve to request the county court to exclude the territory from the limits of the municipal corporation and remit it back to the county and a hearing shall be had on the petition as prescribed in § 14-38-103.



§ 14-40-1802 - Order for exclusion.

(a) After hearing the petition, if the county court shall be satisfied that a majority of the qualified electors of the corporation are in favor of the exclusion of the territory mentioned in the petition from within its limits, or alternatively that the city council has resolved to request that the territory be excluded from the limits of the municipal corporation and remitted back to the county, that the territory to be excluded has been accurately described, and that it would be proper and right to grant the petition, it shall make an order excluding the territory in the petition mentioned from the limits of the municipal corporation and remitting it back to the county.

(b) (1) It shall be the duty of the clerk of the court to make out a certified copy of the order and to deliver it to the recorder of his county, whose duty it shall be to record the order in the proper book of records in his office.

(2) It shall also be the duty of the recorder to make out and forward to the Secretary of State a certified copy of the record.



§ 14-40-1803 - When effective -- Limitation.

(a) After the record shall have been filed and a copy forwarded to the Secretary of State, the territory shall cease to be a part of the municipal corporation.

(b) The limits of cities of the first and second class shall not be reduced to an area less than they were on January 1, 1872.






Subchapter 19 - -- Detachment of Unsuitable Territory

§ 14-40-1901 - Designation by resolution.

(a) Whenever it appears that the official corporate limits as shown by the records of the Secretary of State for any city or incorporated town have for more than ten (10) years included an area or territory that has not been recognized by city or incorporated town officials and assessed for taxation as a part of the city or incorporated town during the period, because of error or otherwise, and which has not been legally detached from the city or incorporated town, then the city or incorporated town council may, by resolution, designate and determine for any portion of the area or territory which it believes is unsuitable for urban development in the foreseeable future, that it is no longer necessary for corporate purposes, and that it desires to officially detach the designated area or territory outside of its corporate limits, retaining the remainder of the unrecognized territory therein.

(b) A certified copy of the resolution shall then be filed with the county court of the county where the city or town is situated or the county where the area or territory affected is situated, together with a petition that a hearing be held by the court to determine whether the designated portions of the area or territory shall be officially excluded from the city or incorporated town limits.



§ 14-40-1902 - Hearing and determination.

(a) Upon the filing of the petition, the county court shall set a date for hearing thereon, not less than fifteen (15) days nor more than thirty (30) days after the first publication of notice of the filing of the petition. Notice of the filing shall be published once each week for not less than two (2) weeks in a newspaper having a general circulation in the city or incorporated town.

(b) (1) After hearing the petition, if the court shall be satisfied that the designated area or territory has not been recognized by city or incorporated town officials and has not been assessed for taxation as a part of the city or incorporated town for more than ten (10) years, that it is no longer suitable for urban development, that the territory to be excluded is accurately described, and that the welfare of the inhabitants and property owners of both the city or incorporated town and of the area or territory affected will be best served, it shall make an order excluding designated area or territory described in the petition or such portions thereof as it determines should be so excluded from the limits of the city or incorporated town and remitting it back to the county.

(2) The clerk of the county shall certify a copy of the order to the recorder of the county, to be recorded by him, and shall likewise cause a certified copy to be forwarded to the Secretary of State, to be otherwise filed as provided by law.



§ 14-40-1903 - Public utility service.

Any public utility serving the area detached shall have the right to continue to serve in the detached area on the same basis as service had been previously rendered prior to the action of the city or incorporated town council in adopting the resolution detaching the territory, except that no franchise tax shall be payable thereafter to the city or incorporated town.






Subchapter 20 - -- Municipal Services

§ 14-40-2001 - Purpose.

It is the purpose of this subchapter to assist landowners to obtain municipal services by making the services reasonably available. However, nothing in this subchapter shall relieve a landowner from the obligation to pay regular fees and costs for connecting to services or from the obligation to pay the regular cost of the services.



§ 14-40-2002 - Annexation into adjoining municipality.

(a) (1) A landowner or group of landowners seeking additional municipal services may have their land detached from the municipality in which it is located and annexed into another municipality that borders the land.

(2) However, before annexation is allowed, the municipality in which the land is located shall have an opportunity to provide the services.

(b) The following procedure shall apply:

(1) The landowner or landowners shall file a statement with the municipality in which the land is located listing the municipal service or services being sought and stating that:

(A) The municipality is not providing services necessary to create improvements, provide employment or additional employment, subdivide, or otherwise maximize the use and value of the property;

(B) All the land in the request must compose one (1) area that is contiguous to another municipality;

(C) The services are available in another municipality that borders the land subject to the request; and

(D) (i) The municipality is requested to make a commitment to take substantial steps, within one hundred eighty (180) days after the statement is filed, toward making the services available and within each thirty-day period thereafter to continue taking steps to demonstrate a consistent commitment to provide the service within a reasonable time, as determined by the kind of services requested.

(ii) The commitment must be made in writing to the landowner within thirty (30) calendar days of the filing of the statement, or the landowner may seek to have the land detached from the municipality and annexed into the other municipality.

(iii) The landowner must take appropriate steps to make the land accessible to the service and comply with reasonable requests of the municipality that are necessary for the service to be provided;

(2) The landowner or landowners may request the annexation of the land into the other municipality and thereby detach the land from the boundaries of the municipality in which the land is currently located, if:

(A) The municipality in which the land is located fails to execute a commitment to services within thirty (30) days after the statement is filed; or

(B) The municipality executes the commitment to services but fails to take the action required under subdivision (b)(1)(D) of this section;

(3) (A) The land shall be annexed into the other municipality if, after a request by the landowner or landowners, the governing body of the municipality into which annexation is sought indicates by ordinance, resolution, or motion its commitment to make the services available and approves the request for annexation.

(B) (i) The annexation shall be void and the land shall be returned to the original municipality if the annexing municipality fails to take substantial steps within one hundred eighty (180) days after the passage of the ordinance, resolution, or motion to make the services available and, within each thirty-day period thereafter, continues taking steps demonstrating a consistent commitment to provide the service within a reasonable time, as determined by the kind of services requested.

(ii) The landowner must have taken appropriate steps to make the land accessible to the service and complied with the reasonable requests of the municipality that are necessary for the service to be provided.

(iii) However, if the requested services are not provided, accepted, and in place within twelve (12) months after the property is accepted by the annexing jurisdiction or substantial steps are not taken to provide, accept, and have the services in place within this time period, then the detachment and annexation shall be void and all property returned to its original jurisdiction; and

(4) The land shall remain in the original municipality until it is annexed into the other municipality.

(c) Land annexed pursuant to this section shall not be eligible for reannexation under this section for a period of two (2) years.

(d) This section shall apply to residential, commercial, industrial, and unimproved land.

(e) For the purposes of this section, "services" means electricity, water, sewer, fire protection, police protection, drainage and storm water management, or any other offering by the municipality that materially affects a landowner's ability to develop, use, or expand the uses of the landowner's property.



§ 14-40-2003 - No split or island.

(a) In no event shall the provisions of this subchapter allow a municipality to be split in half or to have any of its land separately encircled, thereby creating an island of that city within the boundaries of another city.

(b) Any detachment and annexation occurring that creates a split or island shall be void and all properties returned to their original municipality.



§ 14-40-2004 - Hearing in circuit court -- Appeal.

(a) (1) The circuit courts of the state shall have exclusive jurisdiction to hear all matters related to this subchapter.

(2) The circuit court of the county in which the municipalities are located or, in the event that the municipalities are located in different counties or judicial districts, the circuit court of the county or judicial district that has within the county's or judicial district's boundaries the smallest of the two (2) municipalities in population according to the latest federal decennial census, shall have exclusive jurisdiction to hear all matters related to this subchapter.

(b) (1) Upon request of either affected municipality, the landowner or group of landowners, or their representatives, the circuit judge shall hold a hearing or series of hearings related to the provisions of this subchapter.

(2) The circuit judge shall make findings as are necessary to determine whether there has been substantial compliance or noncompliance with the requirements of this subchapter.

(c) At any time, but in no event later than twenty (20) days, after the adoption or rejection of the ordinance bringing the subject property into the annexing jurisdiction, the affected municipalities, landowners, or their representatives may request a hearing before the circuit court on any matter related to this subchapter.

(d) In the event an action is brought in circuit court by any party, the time period for the requested services to be provided, accepted, and in place as provided in § 14-40-2002(b)(3)(B)(iii) shall be tolled until entry of a ruling by the circuit judge and the conclusion of any appeals from that court.



§ 14-40-2005 - Filing.

(a) All documents produced by landowners, municipalities, or others relating to detachment and annexation as enumerated in this subchapter shall be filed with the circuit clerk with copies served upon the municipality and landowners.

(b) (1) The circuit clerk shall establish a system of filing for these matters upon action's having been taken by a landowner or group of landowners pursuant to the provisions of this subchapter.

(2) The circuit clerk's file shall be considered the official record of all matters and proceedings under this subchapter.






Subchapter 21 - -- Simultaneous Detachment and Annexation

§ 14-40-2101 - Simultaneous detachment and annexation by two cities.

(a) When the boundaries of two (2) municipalities are contiguous to and adjoining one another, and one (1) municipality desires to detach and annex territory in another municipality, then the governing body of the municipality desiring to detach and annex territory may propose an ordinance calling for the simultaneous detachment of the lands from the one (1) municipality and the annexation of the lands into its municipal limits. The municipality desiring to annex land in the adjoining city, after the passage of the ordinance calling for detachment and annexation, shall send the ordinance to the governing body of the city or town in which the lands are located.

(b) (1) The ordinance will provide a legal description of the lands proposing to be detached and annexed and describe generally the reasons for proposing the action.

(2) The governing body of the city or town in which the lands are located shall conduct a public hearing within sixty (60) days of the proposal of the ordinance calling for the detachment and annexation.

(3) At least fifteen (15) days prior to the date of the public hearing, the governing body of the proposing municipality shall publish a legal notice setting out the legal description of the territory proposed to be detached and annexed. Municipal officials of the proposing city or town, officials of the city or town in which the lands are located, and property owners within the area proposed to be detached and annexed may appear at the public hearing to present their views on the proposal.

(c) (1) At the next regularly scheduled meeting following the public hearing, the governing body of the municipality in which the lands are located may bring the proposed ordinance up for a vote to concur in the detachment and annexation.

(2) If a majority of the total number of members of the governing body vote for the proposed detachment and annexation ordinance, then a prima facie case for detachment and annexatiion shall be established, and the proposing municipality shall proceed to render services to the newly annexed area.

(d) The decision of the municipal governing bodies shall be final unless suit is brought in the chancery court of the appropriate county within thirty (30) days after passage of the ordinance to review the mutual actions of the governing bodies.

(e) (1) As soon as the ordinance proposing the detachment and annexation is final, the territory shall be deemed and taken to be a part and parcel of the limits of the city or town annexing it, and the inhabitants residing therein shall have and enjoy all the rights and privileges of the inhabitants within the original limits of the city or town.

(2) The governing body of the annexing city or town shall direct the municipal clerk or recorder to duly certify one (1) copy of the plat of the annexed territory and one (1) copy of the proposing ordinance as adopted by both governing bodies to the county clerk.

(3) The clerk shall forward a copy of each document to the Secretary of State, who shall file and preserve them.









Chapter 41 - Additions To Cities And Incorporated Towns

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Filing and Recording Requirements

§ 14-41-201 - Plats of new additions to be filed and recorded -- Penalty.

(a) Any person or corporation owning any real estate who shall make any addition of real estate to any incorporated town or city in this state shall be required to file and record a regular plat of it in the office of the circuit clerk and recorder of the county in which the land is situated within thirty (30) days after the addition.

(b) (1) It shall be a misdemeanor for any person, joint-stock company, or corporation to sell or offer for sale any lot or block designated on the map or plat referred to in this section until it has been duly filed in the office of the circuit court and ex officio recorder as required in this section.

(2) Any person, joint-stock company, or corporation who shall violate the provisions of this section shall be guilty of a misdemeanor and on conviction shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).



§ 14-41-202 - Certification of matters -- Penalty.

(a) It shall be the duty of the clerk of the circuit court when any map or plat of any addition to any city or incorporated town in the State of Arkansas has been filed in his office as required by § 14-41-201(a) to forthwith certify under his hand and seal of office, to the county clerk of the county, in those counties where there are both county and circuit clerks, the name of the addition and the date of the filing of the plat.

(b) The failure of the clerk to so certify the matters to the county clerk for thirty (30) days shall be a misdemeanor. On conviction, the clerk shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).



§ 14-41-203 - Entry on tax books required -- Penalty.

(a) It shall be the duty of the county clerk on receiving the certificate provided for in § 14-41-202(a) to file it in his office. Thereafter, before he shall deliver the tax books to the assessor, he shall enter the number of each lot and block on the tax book for real estate as other real estate is entered, and it shall be assessed as other real estate of like character.

(b) In counties where there is no county clerk, it shall be the duty of the circuit clerks, before they shall thereafter deliver the tax books to the assessor, to enter the number of each lot and block appearing upon any map or plat of any addition to any city or incorporated town in this state which is filed in their office on the tax books for real estate, and it shall be assessed as other real estate of like character.

(c) The failure of any county clerk to comply with the provisions of subsections (a) and (b) of this section shall be a misdemeanor. On conviction, he shall be fined not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).






Subchapter 3 - -- Reduction to Acreage

§ 14-41-301 - Applicability.

This subchapter shall not apply to any part of an addition or division less than one-third (1/3) of the whole as shown by the original plat filed in the office of the circuit clerk.



§ 14-41-302 - Right generally.

The owner of any addition or division to any city or incorporated town in this state where no lots or blocks, or any part thereof, have been sold and the streets and alleys have not been used by the public for the last seven (7) years prior to the filing of the petition shall have the right to reduce the addition or division to acreage by petition to the county court where the property is situated.



§ 14-41-303 - Parties to petition.

If at any time one (1) person owns, or two (2) or more persons own jointly or as tenants in common, or a corporation owns all the lots and blocks in any addition or division to any city or incorporated town in this state, the streets and alleys of which have not been used by the public for the last seven (7) years prior to the filing of the petition, then the person, persons, or corporation may have the addition or division reduced to acreage by proper petition to the county court.



§ 14-41-304 - Owners of parts.

The owners of any part of an addition or division shall have the right to have it reduced to acreage, as in the cases provided in §§ 14-41-302 and 14-41-303. However, the lots and blocks shall be contiguous. No streets and alleys shall be included in the order reducing the parts of additions or divisions to acreage unless the owners shall have the legal title and be in the actual possession of all the lots and blocks surrounding the streets and alleys.



§ 14-41-305 - Notice of petition.

(a) Upon the filing of a petition, the county court shall immediately cause notice to be published for two (2) consecutive weeks by at least two (2) insertions in some newspaper published in the county having a bona fide circulation therein, stating the substance contained in the petition.

(b) The county court shall immediately provide the filed petition to the city clerk of the city or incorporated town in which the property is located.



§ 14-41-306 - Hearing and order.

(a) The county court shall hear the petition at the first day of the court held after publication of the notice filed under § 14-41-305 if not continued for cause and shall, upon proper showing, order that the addition or division, or part thereof, be reduced to acreage.

(b) If the county court issues an order pursuant to subsection (a) of this section that the addition or division be reduced to acreage, then the addition or division shall thereafter be assessed as acreage for taxation of all kinds.

(c) The county court shall immediately provide the filed order to the city clerk of the city or incorporated town in which the property is located.



§ 14-41-307 - Appeals.

Any person aggrieved by an order under § 14-41-306 may appeal to the circuit court in the manner provided by law for appeals from the county court.









Chapter 42 - Government Of Municipalities Generally

Subchapter 1 - -- General Provisions

§ 14-42-101 - Savings provision.

Any municipal corporation in which, under its former organization prior to March 9, 1875, by any law or charter regulating any literary, charitable, or benevolent institution, vested any power of appointing officers of supervision or control, shall continue to hold and possess the like power and authority in every respect.



§ 14-42-102 - Corporate authority of cities.

The corporate authority of cities that are organized shall be vested in one (1) principal officer, to be called the mayor, and one (1) board of aldermen, to be called the city council, together with such other officers as are mentioned in this subtitle or may be created under its authority.



§ 14-42-103 - Vacancies in municipal offices.

(a) (1) Vacancies in municipal offices that are authorized by state law to be filled by appointment by the city or town governing body require a majority vote of the remaining members of the governing body.

(2) However, a majority of a quorum of the whole number of the governing body is required to fill the vacancy.

(b) (1) The governing body may appoint any qualified elector, including members of a governing body, to fill the vacancy.

(2) However, a member of the governing body shall not vote on his or her own appointment.

(c) This section does not apply to circumstances prescribed under § 14-43-501(a) or § 14-43-411(a).



§ 14-42-105 - Appointments of officers by council.

(a) All appointments of officers by any council of a municipal corporation shall be made viva voce, and the concurrence of a like majority shall be required.

(b) On the votes resulting in the appointment, the names of those voting and for whom they voted shall be recorded, and all such voting shall be public.



§ 14-42-106 - Oath and bond required.

(a) All officers elected or appointed in any municipal corporation shall take the oath or affirmation prescribed for officers by the Arkansas Constitution.

(b) (1) Except as provided in subdivision (b)(2) of this section, the officers shall take their oaths before the Secretary of State or his or her official designee, any justice or judge, judge of the county court, clerk of the county court, clerk of the circuit court, or justice of the peace.

(2) The aldermen also may take their oaths before the mayor of the municipality.

(c) The aldermen or council of a municipal corporation may require from the officers, as they think proper, a bond with good and sufficient security and with a proper penalty for the faithful discharge of their office and duty.

(d) The council or aldermen shall have the power to declare the office of any elected or appointed person vacant who shall fail to take the oath of office or give the bond required in this section within ten (10) days of the first day of January after his election or within ten (10) days after he has been notified of his appointment. In such case, the council or aldermen shall proceed to appoint as in other cases of vacancy.



§ 14-42-107 - Interest in offices or contracts prohibited.

(a) (1) No alderman, member of any council, or elected official of a municipal corporation, during the term for which he or she has been elected or one (1) year thereafter, shall be appointed to any municipal office that was created or the emoluments of which have been increased during the time for which he or she has been elected except to fill a vacancy in the office of mayor, alderman, clerk, clerk-treasurer, recorder, or recorder-treasurer.

(2) No alderman or council member shall be appointed to any municipal office, except in cases provided for in §§ 14-37-101 et seq. -- 14-61-101 et seq., during the time for which he or she may have been elected.

(b) (1) No alderman, council member, official, or municipal employee shall be interested, directly or indirectly, in the profits of any contract for furnishing supplies, equipment, or services to the municipality unless the governing body of the city has enacted an ordinance specifically permitting aldermen, council members, officials, or municipal employees to conduct business with the city and prescribing the extent of this authority.

(2) The prohibition prescribed in this subsection shall not apply to contracts for furnishing supplies, equipment, or services to be performed for a municipality by a corporation in which no alderman, council member, official, or municipal employee holds any executive or managerial office or by a corporation in which a controlling interest is held by stockholders who are not aldermen or council members.



§ 14-42-108 - Prohibited actions by municipal officials or employees -- Penalty.

(a) (1) It shall be unlawful for any official or employee of any municipal corporation of this state to receive or accept any water, gas, electric current, or other article or service from the municipal corporation, or any public utility operating therein, without paying for it at the same rate and in the same manner that the general public in the municipal corporation pays therefor.

(2) (A) This section shall not affect rights to free or other special services given to certain municipal officials and employees under the terms of franchises in effect with public utilities in this state.

(B) This section shall not apply to any city official or employee of any municipal corporation of this state as to free streetcar transportation.

(b) (1) It shall be unlawful for any city official or employee of any municipal corporation in this state to furnish or give to any person, concerns, or corporations any property belonging to the municipal corporation, or service from any public utility owned or operated by the municipal corporation, unless payment is made therefor to the municipal corporation at the usual and regular rates, and in the usual manner, except as provided in subsection (a) of this section.

(2) The waterworks commission of cities of the first class shall be authorized to make donations of money from the revenue of municipal waterworks systems to the local United Way campaign or other citywide nonsectarian, incorporated charitable organizations.

(c) (1) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than ten dollars ($10.00) nor more than two hundred fifty dollars ($250).

(2) Conviction shall ipso facto remove the official or employee from the municipal office or position held by him and shall render him ineligible to thereafter hold any office or position under, or in connection with, the municipal corporation.



§ 14-42-109 - Removal of elective or appointed officers.

(a) (1) (A) If the mayor or police judge, member of the city council, or any other elective officer of any city of the first class or second class or incorporated town in this state shall wilfully and knowingly fail, refuse, or neglect to execute, or cause to be executed, any of the laws or ordinances within their jurisdiction, they shall be deemed guilty of nonfeasance in office.

(B) (i) It shall be the duty of the circuit court of any county within which any officer may be commissioned and acting, upon indictment charging any such officer with nonfeasance in office, to hear and determine the charges.

(ii) If, upon hearing, the charges are proved to be true, the court shall enter a judgment of record removing the guilty officer from office.

(2) The council of any city or incorporated town may provide, by proper ordinance, for the removal of any appointive officer upon a majority vote of the council.

(b) (1) Upon the entering of judgment as provided in subdivision (a)(1) of this section, the office of mayor or police judge shall become vacant.

(2) (A) It shall be the duty of the clerk of the circuit court to immediately make out and deliver to the Governor a true and certified copy of the judgment.

(B) Thereupon, it shall be the duty of the Governor to at once appoint and commission a mayor or police judge for the city or town to fill the vacancy until his successor is elected at the next regular election and qualified.

(c) Any mayor or police judge so removed from office shall have the right of appeal to the Supreme Court of the state. However, no appeal shall have the effect of suspending the judgment of removal of the circuit court. If the judgment is reversed, it shall have the effect of reinstating the officer to his office.



§ 14-42-110 - Appointment and removal of department heads.

(a) (1) Mayors in cities of the first class and second class and incorporated towns shall have the power to appoint and remove all department heads, including city and town marshals when an ordinance has been passed making city and town marshals appointed, unless the city or town council shall, by a two-thirds (2/3) majority of the total membership of the council, vote to override the mayor's action.

(2) Provided, however, that in cities of the first class and second class with civil service commissions, the governing body of the city may, by ordinance, delegate the authority to appoint and remove the heads of the police and fire departments to the city's civil service commission.

(b) City managers in cities having a city manager form of government shall have the power to appoint and remove all department heads. In cities with a city manager form of government and with civil service commissions, the civil service commission shall have the power to override the city manager's appointment or removal of the police or fire chief by a majority vote of the total membership of the commission.

(c) The provisions of this section shall not apply to department heads not under the control of the governing body of the city and shall not apply to cities having a city administrator form of government.



§ 14-42-111 - Mayor of city of the second class or town unable to perform duties.

Whenever the mayor of an incorporated town or city of the second class is unable to perform the functions of his office, or is absent and cannot be obtained, the recorder of the town or city shall be authorized and empowered to perform the functions of a magistrate during the disability or absence of the mayor, with all the power and jurisdiction of the mayor, to all intents and purposes whatever.



§ 14-42-112 - Municipal attorneys for cities of the second class or towns.

(a) (1) All cities of the second class and incorporated towns within the State of Arkansas may elect a municipal attorney at the time of the election of other officers of these cities of the second class and incorporated towns, if it is not established by ordinance that the office of the city attorney will be appointed.

(2) (A) All municipal attorneys elected under the provisions of this section shall be regularly licensed attorneys of this state.

(B) When no attorney resides within the limits of the city or town or when no resident attorney has been elected as municipal attorney, the mayor and city or town council may appoint any regularly licensed attorney of this state to serve as the municipal attorney.

(b) Any municipal attorney elected or appointed under the provisions of this section shall subscribe to the oath of office as all other officers of these cities or towns.

(c) All municipal attorneys are authorized to file information for the arrest of any person for the violation of any ordinance of the city or town or of the laws of this state which are violated within the limits of the city or town.

(d) (1) The duties of the municipal attorney shall be to represent the city or town in all actions, both civil and criminal.

(2) (A) It shall be the duty of the municipal attorney to:

(i) Advise with all city or town officials at any time needed;

(ii) Prepare all legal papers, blank forms, etc.;

(iii) File a complete report of his or her work with the city or town council at the end of each year; and

(iv) If requested to do so, furnish all information in his or her possession to the state courts for the prosecution of cases in the state courts.

(B) Nothing in this section shall prohibit the city or town council from prescribing other duties, and they are authorized to prescribe such other duties as they desire which shall be done by proper ordinance by the council.

(e) The term of office for an elected municipal attorney shall be four (4) years.



§ 14-42-113 - Salaries of officials -- Salary withheld if professional license or registration suspended.

(a) (1) Except as provided in subsection (b) of this section, the salary of an official of a city of the first class, a city of the second class, or an incorporated town may be increased during the term for which the official has been elected or appointed and may be decreased during the term only if requested by the official.

(2) When any city official whose salary was decreased pursuant to subsection (a)(1) of this section leaves office prior to the expiration of his or her term, his or her successor shall receive a salary not less than the salary for the office immediately prior to its being decreased pursuant to subsection (a)(1) of this section.

(b) (1) The salary of an elected official of a city of the first class, a city of the second class, or an incorporated town shall be withheld if:

(A) The elected official is required to hold a professional license or registration as a qualification of his or her position; and

(B) The elected official's professional license or registration is suspended.

(2) Upon suspending the professional license or registration of an elected official of a city of the first class, a city of the second class, or an incorporated town, the agency, board, commission, or other authority that issues the professional license or registration at issue shall notify in writing the appropriate municipality or incorporated town.

(3) Upon learning that an elected official's required professional license or registration has been suspended, the city of the first class, city of the second class, or incorporated town shall petition a court of competent jurisdiction for an order mandating that the elected official's salary be withheld.

(4) (A) Upon restoration of his or her professional license or registration, an elected official of a city of the first class, a city of the second class, or an incorporated town may petition a court of competent jurisdiction for an order mandating that the elected official's salary resume.

(B) An elected official who receives an order for the resumption of his or her salary under subdivision (b)(4)(A) of this section shall not receive his or her salary for the period that the salary was withheld.

(5) (A) As used in this subsection, "salary" means the compensation paid to an elected official of a city of the first class, a city of the second class, or an incorporated town for service in that position.

(B) "Salary" includes without limitation any benefits provided to the elected official by virtue of his or her position, including without limitation:

(i) Health insurance;

(ii) Retirement contributions; and

(iii) Retirement benefits.



§ 14-42-114 - Social security for municipal employees.

Any municipality incorporated under the laws of the State of Arkansas shall have the power, by a majority vote of its city council or legislative body, to provide for establishing and maintaining a system of social security or old age pensions, or both, for its employees that are not covered by social security or old age pension legislation under such terms and conditions as the city council or legislative body may enact.



§ 14-42-115 - Volunteer firefighter or volunteer police officer on governing body.

(a) (1) It is lawful for a volunteer firefighter or a volunteer police officer in any city of the first class, city of the second class, or incorporated town in this state to seek election to, and if elected, to serve as a member of the city council or other governing body of the city or town.

(2) This service shall not be deemed a conflict of interest and shall not be prohibited by the civil service regulations of any city or town.

(b) A person may serve and receive compensation as a member of the governing body of any city of the first class, city of the second class, or incorporated town and simultaneously serve as a volunteer firefighter or a volunteer police officer and receive compensation as a firefighter or a police officer.

(c) The provisions of this section shall not apply after August 13, 1993, to any city having a city administrator form of government.



§ 14-42-116 - Retirement systems and benefits.

No first class city, second class city, or incorporated town, regardless of the form of government, shall hereafter establish any retirement benefit system or plan for members of the governing body of the city or town except first class cities, second class cities, or towns which had established such system or plan prior to July 3, 1989. However, all systems and plans in existence on July 3, 1989, may continue.



§ 14-42-117 - Election of retirement benefits.

Notwithstanding any other law to the contrary, any employee of a first class city, second class city, or incorporated town, and any elected official of a first class city, second class city, or incorporated town who is entitled by an act of the General Assembly to retirement benefits for service as such employee or elected official and who also participates in another retirement plan established by the city for the same period of service shall be entitled to only one (1) retirement benefit for the same period of service to the municipality, provided that no elected official may withdraw in a lump sum or roll over into a private account any accumulated benefits established by the municipality for which the official was employed and at the same time receive a pension as provided for under an act of the General Assembly, and the employee or elected official may choose whether to receive the retirement benefit provided by law or provided by the plan offered by the municipality.



§ 14-42-118 - Removal of municipal officer for federal offense.

(a) Upon petition by any citizen of the municipality or the prosecuting attorney to the circuit court having jurisdiction, any municipal officer who pleads guilty or nolo contendere to or is found guilty of a federal offense involving embezzlement of public funds, bribery, forgery, or other infamous crime or criminal conduct amounting to a felony, malfeasance, misfeasance, or nonfeasance in office shall be removed from office.

(b) The circuit clerk shall transmit to the Governor and city clerk of the municipality a certified transcript of the removal judgment of the court.

(c) The vacancy shall be filled as may be prescribed by law at the time the vacancy occurs.



§ 14-42-119 - Removal of certain elected municipal officials. [Effective until October 2, 2011.]

(a) A person who holds an elected office in a municipality for a term of four (4) years in a mayor-council form of government is subject to removal from the office by the electors qualified to vote for a successor of the incumbent.

(b) The procedure for the removal of a person holding the office is as follows:

(1) (A) When a petition requesting the removal of an officer under this section, signed by a number of qualified electors equal to twenty-five percent (25%), is filed with the county clerk, the county clerk shall determine the sufficiency of the petition within ten (10) days from the date of the filing.

(B) A petition shall be filed by 12:00 noon not more than ninety (90) days nor less than seventy (70) days before the next general election following the election at which the officer was elected;

(2) If the petition is deemed sufficient, the county clerk shall certify it to the county board of election commissioners;

(3) At the election, the question shall be submitted to the qualified electors in substantially the following form:

"FOR the removal of (name of officer) ................ from the office of (name of office) .................[]

AGAINST the removal of (name of officer) ................ from the office of (name of office) .................[]"; and

(4) (A) (i) If a majority of the qualified electors voting on the question at the election vote for the removal of the officer, a vacancy shall exist in the office.

(ii) The officer shall vacate the office immediately upon certification of the election.

(B) If a majority of the qualified electors voting on the question at the election vote against the removal of the officer, the officer shall continue to serve during the term for which he or she was elected.

§ 14-42-119 - Removal of certain elected municipal officials. [Effective October 2, 2011.]

(a) A person who holds an elected office in a municipality for a term of four (4) years in a mayor-council form of government is subject to removal from the office by the electors qualified to vote for a successor of the incumbent.

(b) The procedure for the removal of a person holding the office is as follows:

(1) (A) When a petition requesting the removal of an officer under this section, signed by a number of qualified electors equal to twenty-five percent (25%), is filed with the county clerk, the county clerk shall determine the sufficiency of the petition within ten (10) days from the date of the filing.

(B) A petition shall be filed by 12:00 noon not more than one hundred five (105) days nor less than ninety-one (91) days before the next general election following the election at which the officer was elected;

(2) If the petition is deemed sufficient, the county clerk shall certify it to the county board of election commissioners;

(3) At the election, the question shall be submitted to the qualified electors in substantially the following form:

"FOR the removal of (name of officer) ................ from the office of (name of office) .................[]

AGAINST the removal of (name of officer) ................ from the office of (name of office) .................[]"; and

(4) (A) (i) If a majority of the qualified electors voting on the question at the election vote for the removal of the officer, a vacancy shall exist in the office.

(ii) The officer shall vacate the office immediately upon certification of the election.

(B) If a majority of the qualified electors voting on the question at the election vote against the removal of the officer, the officer shall continue to serve during the term for which he or she was elected.






Subchapter 2 - -- Elections

§ 14-42-201 - Election of municipal officers generally.

(a) The general election for the election of municipal officials in all cities and incorporated towns shall be held on the Tuesday following the first Monday in November.

(b) All municipal officials of the cities and towns of the State of Arkansas shall take office January 1 of the year following their election.

(c) (1) In addition to other residency requirements imposed by state law for municipal office holders, candidates for the positions of mayor, clerk, recorder, or treasurer must reside within the corporate municipal limits at the time they file as candidates and must continue to reside within the corporate limits to retain elective office.

(2) In cities of the first class and cities of the second class, candidates for the position of alderman shall reside within the corporate limits and their respective wards at the time they file as candidates for alderman and when holding that office.



§ 14-42-203 - Special elections of city mayors.

(a) Special elections of mayors of cities of the first class and cities of the second class shall be held at such time and place as the council directs in accordance with § 7-11-101 et seq.

(b) In all cities there shall be a place appointed in each ward for holding elections, except in cities of the second class electing their aldermen citywide, where there may be one (1) public place only for holding elections.

(c) Any person who, at the time of the election of municipal officers, is a qualified elector and registered to vote in the city precinct where he or she resides shall be deemed a qualified elector.

(d) All elections shall be held and conducted in the manner prescribed by law for holding state and county elections, so far as the laws may be applicable.



§ 14-42-204 - Election returns generally.

(a) The returns of all municipal corporations shall be made to the county board of election commissioners of the county in which the corporation is situated and shall be opened by them within three (3) days after their receipt.

(b) (1) The election board shall count the vote as it appears from the pollbooks, make an abstract thereof, and forward it to the mayor.

(2) The board shall, in like manner and without delay, furnish to each candidate elected a certificate of election or leave it at his usual place of abode.



§ 14-42-205 - Elections in municipalities situated in different counties.

(a) In all municipal elections in municipalities situated in two (2) or more counties, a candidate for municipal office shall file for office with the county clerk of the county with the highest population of the municipality based upon the most recent city federal census. The county clerk of the county with the highest population shall certify the municipal candidate to the other counties.

(b) An independent candidate shall file a nominating petition with the county clerk with the highest population in the municipality. The county clerk of the county with the highest population in the municipality shall verify the signatures on a nominating petition from that county and, if necessary to verify signatures from a different county, shall forward the petition to the appropriate county clerk. That county clerk shall return the petition to the county clerk of the county with the highest population in the municipality within five (5) days of receipt. The county clerk of the county with the highest population in the municipality shall certify the sufficiency of the petition and, in order for the name of the candidate to be printed on all ballots, shall file the certification with each county board of election commissioners where the municipal election will be held.

(c) In all municipal elections in municipalities situated in two (2) or more counties, the county board of election commissioners in the county in which fewer residents of the municipality reside shall certify the election results in municipal offices and issues in that portion of the municipality located in such county to the election board of the county in which the greater number of residents of the municipality reside.

(d) The county board of election commissioners in which the greater population of the municipality resides shall tabulate the votes cast on municipal offices and issues and shall certify the election results to the mayor of the municipality as provided in § 14-42-204.



§ 14-42-206 - Municipal elections -- Nominating petitions. [Effective until October 2, 2011.]

(a) (1) The city or town council of any city or town with the mayor-council form of government, by resolution passed before January 1 of the year of the election, may request the county party committees of recognized political parties under the laws of the state to conduct party primaries for municipal offices for the forthcoming year.

(2) The resolution shall remain in effect for the subsequent elections unless revoked by the city or town council.

(3) When the resolution has been adopted, the clerk or recorder shall mail a certified copy of the resolution to the chairs of the county party committees and to the chairs of the state party committees.

(4) Candidates nominated for municipal office by political primaries under this section shall be certified by the county party committees to the county board of election commissioners and shall be placed on the ballot at the general election.

(b) (1) A person desiring to become an independent candidate for municipal office in cities and towns with the mayor-council form of government shall not file more than ninety (90) days nor less than seventy (70) days before the general election by 12:00 noon with the county clerk the petition of nomination in substantially the following forms:

(A) For all candidates except aldermen in cities of the first class and cities of the second class:

"PETITION OF NOMINATION

(B) For candidates for alderman elected by ward in cities of the first class and cities of the second class, the nominating petitions shall be signed only by qualified electors of the ward in the following manner:

"PETITION OF NOMINATION

(C) For at-large candidates for alderman of a ward in cities of the first class and cities of the second class, the nominating petitions shall be signed by a qualified elector of the city in the following manner:

"PETITION OF NOMINATION

(2) (A) An independent candidate for municipal office may qualify by a petition of not fewer than ten (10) electors for incorporated towns and cities of the second class and not fewer than thirty (30) electors for cities of the first class of the ward or city in which the election is to be held.

(B) The county clerk shall determine within ten (10) days of filing whether the petition contains the names of a sufficient number of qualified electors.

(C) The county clerk promptly shall notify the candidate of the result.

(3) Independent candidates for municipal office shall file a political practices pledge and an affidavit of eligibility at the time of filing their petitions.

(4) (A) An independent candidate shall state the position, including the position number, if any, on his or her petition.

(B) When a candidate has identified the position sought on the notice of candidacy, the candidate shall not be allowed to change the position but may withdraw a notice of candidacy and file a new notice of candidacy designating a different position before the deadline for filing.

(5) The sufficiency of a petition filed under this section may be challenged in the same manner as election contests under § 7-5-801 et seq.

(6) A person who has been defeated in a party primary shall not file as an independent candidate in the general election for the office for which he or she was defeated in the party primary.

(c) (1) (A) If no candidate receives a majority of the votes cast in the general election, the two (2) candidates receiving the highest number of votes cast for the office to be filled shall be the nominees for the respective offices, to be voted upon in a runoff election pursuant to § 7-5-106.

(B) In any case, except for the office of mayor, in which only one (1) candidate has filed and qualified for the office, the candidate shall be declared elected and the name of the person shall be certified as elected without the necessity of putting the person's name on the general election ballot for the office.

(2) If the office of mayor is unopposed, then the candidate for mayor shall be printed on the general election ballot and the votes for mayor shall be tabulated as in all contested races.

(d) (1) (A) The governing body of any city of the first class, city of the second class, or incorporated town may enact an ordinance requiring independent candidates for municipal office to file petitions for nomination as independent candidates with the county clerk:

(i) No earlier than twenty (20) days prior to the preferential primary election; and

(ii) No later than 12:00 noon on the day before the preferential primary election.

(B) The governing body may establish this filing deadline for municipal offices even if the municipal offices are all independent or otherwise nonpartisan.

(2) (A) The ordinance shall be enacted no later than ninety (90) days prior to the filing deadline.

(B) The ordinance shall be published at least one (1) time a week for two (2) consecutive weeks immediately following adoption of the ordinance in a newspaper having a general circulation in the city.

(e) Nothing in this section shall repeal any law pertaining to the city administrator form of government or the city manager form of government.

(f) This section does not apply in any respect to the election of district judges.

§ 14-42-206 - Municipal elections -- Nominating petitions. [Effective October 2, 2011.]

(a) (1) The city or town council of any city or town with the mayor-council form of government, by resolution passed before January 1 of the year of the election, may request the county party committees of recognized political parties under the laws of the state to conduct party primaries for municipal offices for the forthcoming year.

(2) The resolution shall remain in effect for the subsequent elections unless revoked by the city or town council.

(3) When the resolution has been adopted, the clerk or recorder shall mail a certified copy of the resolution to the chairs of the county party committees and to the chairs of the state party committees.

(4) Candidates nominated for municipal office by political primaries under this section shall be certified by the county party committees to the county board of election commissioners and shall be placed on the ballot at the general election.

(b) (1) Any person desiring to become an independent candidate for municipal office in cities and towns with the mayor-council form of government shall file not more than one hundred two (102) days nor less than eighty-one (81) days before the general election by 12:00 noon with the county clerk the petition of nomination in substantially the following forms:

(A) For all candidates except aldermen in cities of the first class and cities of the second class:

"PETITION OF NOMINATION

(B) For candidates for alderman elected by ward in cities of the first class and cities of the second class, the nominating petitions shall be signed only by qualified electors of the ward in the following manner:

"PETITION OF NOMINATION

(C) For at-large candidates for alderman of a ward in cities of the first class and cities of the second class, the nominating petitions shall be signed by a qualified elector of the city in the following manner:

"PETITION OF NOMINATION

(2) (A) An independent candidate for municipal office may qualify by a petition of not fewer than ten (10) electors for incorporated towns and cities of the second class and not fewer than thirty (30) electors for cities of the first class of the ward or city in which the election is to be held.

(B) (i) The county clerk shall determine no later than ten (10) days from filing whether the petition contains the names of a sufficient number of qualified electors.

(ii) The county clerk's determination shall be made no less than seventy-five (75) days before the general election.

(C) The county clerk promptly shall notify the candidate of the result.

(3) Independent candidates for municipal office shall file a political practices pledge and an affidavit of eligibility at the time of filing their petitions.

(4) (A) An independent candidate shall state the position, including the position number, if any, on his or her petition.

(B) When a candidate has identified the position sought on the notice of candidacy, the candidate shall not be allowed to change the position but may withdraw a notice of candidacy and file a new notice of candidacy designating a different position before the deadline for filing.

(5) The sufficiency of a petition filed under this section may be challenged in the same manner as election contests under § 7-5-801 et seq.

(6) A person who has been defeated in a party primary shall not file as an independent candidate in the general election for the office for which he or she was defeated in the party primary.

(c) (1) (A) If no candidate receives a majority of the votes cast in the general election, the two (2) candidates receiving the highest number of votes cast for the office to be filled shall be the nominees for the respective offices, to be voted upon in a runoff election pursuant to § 7-5-106.

(B) In any case, except for the office of mayor, in which only one (1) candidate has filed and qualified for the office, the candidate shall be declared elected and the name of the person shall be certified as elected without the necessity of putting the person's name on the general election ballot for the office.

(2) If the office of mayor is unopposed, then the candidate for mayor shall be printed on the general election ballot and the votes for mayor shall be tabulated as in all contested races.

(d) (1) (A) The governing body of any city of the first class, city of the second class, or incorporated town may enact an ordinance requiring independent candidates for municipal office to file petitions for nomination as independent candidates with the county clerk:

(i) No earlier than twenty (20) days prior to the preferential primary election; and

(ii) No later than 12:00 noon on the day before the preferential primary election.

(B) The governing body may establish this filing deadline for municipal offices even if the municipal offices are all independent or otherwise nonpartisan.

(2) (A) The ordinance shall be enacted no later than ninety (90) days prior to the filing deadline.

(B) The ordinance shall be published at least one (1) time a week for two (2) consecutive weeks immediately following adoption of the ordinance in a newspaper having a general circulation in the city.

(e) Nothing in this section shall repeal any law pertaining to the city administrator form of government or the city manager form of government.

(f) This section does not apply in any respect to the election of district judges.






Subchapter 3 - -- Charters for Cities of the First and Second Class

§ 14-42-301 - Construction.

Nothing in this subchapter shall be construed to limit the powers of municipalities which shall continue to operate under the general laws of the State of Arkansas.



§ 14-42-302 - Appointment of commission.

(a) (1) The governing body of any city of the first or second class, upon passage of a municipal ordinance, may create a commission to frame a charter for the city.

(2) The commission shall be appointed by the governing body and shall be composed of not less than nine (9) members, who shall serve without compensation, and at least two-thirds (2/3) of whom shall not hold any other municipal office or appointment.

(b) The governing body of the municipality, if so requested by the commission, shall appropriate money to provide the reasonable expenses of the commission and for publication of the completed charter, and any separate or alternative provisions thereof.



§ 14-42-303 - Election on proposed charter.

(a) (1) Any charter framed as provided in § 14-42-302 shall be submitted to the qualified electors of the municipality at any election to be held at a time determined by the charter commission, but it shall be held within one (1) year after the appointment of the commission.

(2) Any part of the charter, or any alternative provision thereof, may be submitted to be voted upon separately.

(b) The commission shall publish, not less than thirty (30) days before any election, the proposed charter and any separate parts and alternative provisions thereof.

(c) Within thirty (30) days after its approval, the county board of election commissioners shall certify a copy of the charter to the Secretary of State.



§ 14-42-304 - Amendments to charter.

(a) Amendments to any charter may be proposed by a two-thirds (2/3) vote of the governing body of the municipality or by petition of ten percent (10%) of the qualified electors of the municipality.

(b) The amendment shall be submitted to the qualified electors of the municipality at a regular or special election called in accordance with § 7-11-201 et seq.

(c) The proposed amendment shall be published at least one (1) time in some newspaper of general circulation throughout the municipality.

(d) Any amendment approved by a majority of the electors voting thereon shall become a part of the charter at the time fixed in the amendment and shall be certified to the Secretary of State.

(e) Each amendment submitted shall be confined to one (1) subject, and when more than one (1) amendment shall be submitted at the same time, they shall be so submitted as to enable the voters to vote on each amendment separately.



§ 14-42-305 - Effect of approval.

Any proposed charter which is approved by a majority of the electors voting thereon, and with the additions of any such parts and as modified by any such alternative provisions as may be separately submitted and approved by those voting on any such parts and provisions, shall become the organic law of the municipality at the time fixed in the charter and shall supersede all laws affecting the organization and government of the municipality which are in conflict therewith.



§ 14-42-306 - Limitations on charters.

(a) No charter adopted pursuant to this subchapter shall be in conflict with it, nor shall it alter any civil service or pension laws in existence under the general laws of this state, any seventy-two-hour laws, vacation laws, two-platoon law for fire fighters, or the Arkansas Constitution.

(b) No charter shall alter or change any statutory laws providing for the powers, duties, and manner of appointment of any airport, water, sewer, or housing authority commissions within the city.



§ 14-42-307 - Powers of municipalities.

(a) (1) Each municipality operating under a charter shall have the authority to exercise all powers relating to municipal affairs.

(2) This grant of authority shall not be deemed to limit or restrict the powers of the General Assembly in matters of state affairs, nor shall this subchapter be construed as increasing or diminishing the powers of the state to regulate utilities not municipally owned or fix the rates thereof.

(b) The following shall be deemed to be a part of the powers conferred upon the municipalities by this subchapter:

(1) To levy, assess, and collect taxes within the limits prescribed in the charter adopted by the municipality and the limits prescribed in the Arkansas Constitution;

(2) To furnish all local public services; to acquire property therefor by condemnation or otherwise, within or without the corporate limits, subject, however, to the provisions of the general laws of the State of Arkansas, including any law requiring that the acquisition of a utility plant be approved by a municipal election. However, no property can be acquired under this subchapter by the issuance of bonds, notes, or other evidence of indebtedness unless the bonds, notes, or evidence of indebtedness is secured by the credit of the city and all the property therein;

(3) To exercise all powers conferred by the state constitution and the General Assembly generally upon municipalities not contrary to this subchapter.

(c) No municipality shall pass any laws contrary to the criminal laws of the State of Arkansas.



§ 14-42-308 - Annual budget, taxes, and rates.

(a) The governing body of each municipality operating under a charter shall prepare, approve, and publish, not less than sixty (60) days in advance of the annual municipal general election, a proposed budget of operational expenditures of the municipality for the forthcoming year, together with proposed taxes and rate or rates sufficient to provide the funds therefor, excluding the rates under any continuing levies previously authorized.

(b) (1) The taxes and the rate or rates so proposed shall be submitted to the qualified electors at the next annual municipal general election.

(2) (A) The proposed taxes shall be approved or disapproved in their entirety.

(B) (i) If a majority of the qualified electors voting thereon shall approve the taxes so proposed, then the taxes so approved shall be collected at the rate provided.

(ii) In the event a majority of the qualified electors voting in the election shall disapprove the proposed taxes, then the taxes shall be collected at the last rate legally levied.



§ 14-42-309 - Election results.

(a) In all elections provided for in this subchapter, the results of the vote shall be certified immediately after the election by the county board of election commissioners to the mayor.

(b) The certified results shall become final and conclusive if they are not attacked in the courts within a period of thirty (30) days thereafter.



§ 14-42-310 - Election expenses.

The expenses of the elections provided by this subchapter shall be borne by the municipality concerned.



§ 14-42-311 - Expiration of charter.

By amendment to the charter, a date may be fixed for the expiration of the charter. On the date specified, the municipality shall cease to operate under this subchapter.






Subchapter 4 - -- Departments of Public Safety

§ 14-42-401 - Authority to create generally.

The governing body of any city of the first or second class which is incorporated after December 31, 1984, may, by ordinance, create a department of public safety.



§ 14-42-402 - Functions of department.

A department of public safety shall perform the functions of, and have all the rights, responsibilities, and duties of, a police department, a fire department, and any other department deemed by the governing body of the city to be necessary for the public safety of its citizens including, but not limited to, emergency medical services.



§ 14-42-403 - Director of department.

The governing body of a city may, by resolution, appoint, remove, and appoint successors to the position of director of the department of public safety, who shall be the chief executive officer of the department. However, in a city with a city manager form of government, the governing body may, by ordinance, empower either the city manager or the civil service commission to appoint, remove, and appoint successors to the position of director of the department of public safety.



§ 14-42-404 - Functions of employees.

Employees of the department of public safety may perform the functions of police officers, fire fighters, or other services the department may be empowered to undertake if the employee is qualified under standards adopted by the governing body of the city to perform these functions.



§ 14-42-405 - Work hours and benefits.

For the purposes of regulating work hours, vacation days, sick leave, and other employee benefits, a department of public safety shall be deemed to be a fire department.



§ 14-42-406 - Death or disability benefits.

Employees of a department of public safety shall be eligible for all county, state, or federal death or disability benefits provided for police officers or fire fighters.



§ 14-42-407 - Pension programs.

A department of public safety may participate in available pension programs in either the police or fire category, or both. However, no employee of the department shall accrue benefits in both categories at the same time.



§ 14-42-408 - Grants and other benefits.

A department of public safety shall be entitled to all available county, state, and federal grants, turn-back moneys, loans, discounts, or other benefits of a similar nature available to other police or fire departments.



§ 14-42-409 - Applicable regulations and laws.

All applicable regulations and statutes regulating the conduct of police or fire departments or their functions shall apply to a department of public safety and its employees.



§ 14-42-410 - Creation in certain other cities.

(a) (1) The governing body of any city having a population, according to the 1970 Federal Decennial Census, of at least twenty-one thousand (21,000) but less than twenty-four thousand (24,000) may, by ordinance, create a department of public safety.

(2) The department of public safety shall consist of a fire division and a public safety division.

(b) Upon the creation of the department:

(1) The existing police department shall be abolished and transferred to the public safety division; and

(2) The existing fire department shall be abolished and transferred to the fire division.

(c) (1) The officers of the public safety division shall have the duties and authority of law enforcement officers and shall also perform fire fighting duties as directed by the executive officer of the public safety division.

(2) Fire division personnel shall perform only fire fighting duties and emergency medical service duties.

(d) (1) The civil service commission shall appoint the director of the department of public safety, who shall be the chief executive officer of the department.

(2) The executive officer of the public safety division and the executive officer of the fire division of municipalities subject to the civil service system law in § 14-51-301 et seq. shall hereafter be appointed as prescribed by § 14-51-301 et seq.



§ 14-42-411 - Employees subject to civil service system.

(a) All employees of the department of public safety who were subject to the civil service system at the time of their employment by the department shall remain subject to the system.

(b) Nothing in this section and §§ 14-42-410, 14-42-412, and 14-42-413 shall be so construed as to reduce any right which any member of the existing fire department or police department may have under any civil service or retirement system.



§ 14-42-412 - Participation in pension and relief funds.

(a) Except as provided in § 14-42-413, the director of the department of public safety and members of the public safety division, to be known as public safety officers, shall participate in the policemen's pension and relief fund.

(b) Personnel of the fire division shall participate in the firemen's relief and pension fund.



§ 14-42-413 - Transfer of fire fighter to public safety division.

(a) (1) Any fire fighter may transfer to the public safety division and, if he chooses, participate in the policemen's pension and relief fund.

(2) As a condition precedent to this participation, the fire fighter shall withdraw from the firemen's relief and pension fund the amount of his contributions and deposit them in the policemen's pension and relief fund, and thereupon receive years of service credit in the policemen's fund for the years served as a fire fighter, if the years served as a fire fighter were served in the city covered by this section and §§ 14-42-410 -- 14-42-412.

(b) Upon this written application for retirement, the board of trustees of the policemen's fund shall place him on the pension roll at one-half (1/2) actual compensation based upon his highest compensation during his time of service as a public safety officer, after having completed not less than twenty (20) years combined service as a public safety officer and fire fighter.

(c) In computing total years of service for retirement, the board of trustees of the policemen's fund shall give credit for the time which the public safety officer shall have devoted to full-time duty as a public safety officer and also as a fire fighter. However, no public safety officer shall be eligible to receive years of service credit served as a fire fighter until he has completed a minimum of fifteen (15) years' service as a public safety officer.



§ 14-42-421 - Second class cities and towns -- Creation -- Functions.

(a) The governing body of any city of the second class or incorporated town, may, by ordinance, create a department of public safety.

(b) A city or town department of public safety shall perform the functions of, and have all the rights, responsibilities, and duties of, a police department or the city or town marshal's office and a municipal fire department. Further, it may perform any other departmental functions deemed by the governing body of the city or town to be necessary for the public safety of its citizens including, but not limited to, emergency medical services, ambulance services, or building and health code enforcement.



§ 14-42-422 - Cities of the second class and towns -- Director -- Transfer of existing departments.

(a) Once the department is formed, the mayors in cities of the second class and incorporated towns shall have the power to appoint and remove the director of the department of public safety, unless the city or town council shall, by a two-thirds (2/3) majority of the total membership of the council, vote to override the mayor's action.

(b) Upon the creation of the department, the existing police department or the city or town marshal's office and the existing fire department shall be abolished and transferred to the department of public safety.



§ 14-42-423 - Cities of the second class and towns -- Employees.

Employees of the department of public safety may perform the functions of police officers, fire fighters, or other services the department may be empowered to undertake if the particular employee is qualified under standards adopted by the governing body of the city to perform these functions and is in compliance with and qualified or certified by the applicable state laws.



§ 14-42-424 - Cities of the second class and towns -- Employee benefits and pension programs.

(a) For the purposes of regulating work hours, vacation days, sick leave, and other employee benefits, a department of public safety shall be deemed to be a fire department.

(b) A department of public safety may participate in available pension programs in either the police or fire category, or both, and conditioned on their creation and availability within the particular city or town. However, no employee of the department shall accrue benefits in both categories at the same time.

(c) Volunteers for fire services provided by the department of public safety may accrue benefits as volunteer fire fighters.

(d) Employees of a department of public safety shall be eligible for all county, state, or federal death or disability benefits provided for police officers or fire fighters.



§ 14-42-425 - Cities of the second class and towns -- Grants -- Applicable regulations and laws.

(a) A department of public safety shall be entitled to all available county, state, and federal grants, turnback money, insurance premium tax funds, loans, discounts, or other benefits of a similar nature available to police or fire departments for training or equipment.

(b) All applicable regulations and statutes regulating the certification of law enforcement officers, the certification of fire departments, the conduct of police or fire departments or their functions shall apply to a department of public safety and its employees.









Chapter 43 - Government Of Cities Of The First Class

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Elections Generally

§ 14-43-201 - Odd-year elections abolished.

(a) Municipal elections in 1965 and all odd years in the future are abolished.

(b) It is the purpose of this section to elect municipal officials at the regular general election for the election of state and county officials.



§ 14-43-202 - Write-in votes not counted.

In all general elections held in cities of the first class and second class and incorporated towns for the election of officials of these municipalities, no ballots shall be counted for any person whose name is written in thereon. Only votes cast for the regularly nominated, or otherwise qualified, candidates whose names are printed on the ballot as candidates in the election shall be counted by the judges and clerks.






Subchapter 3 - -- Election of City Officials

§ 14-43-301 - Type of election.

In cities of the first class, all officers to be elected shall be elected at the regular general election for municipal corporations.



§ 14-43-303 - Officials in mayor-council cities of 50,000 or more.

(a) (1) (A) In the general election in the year 1960, and every four (4) years thereafter, cities of the first class that have a population of fifty thousand (50,000) persons or more, according to the latest decennial federal census or special federal census, and that also have the mayor-council form of government shall elect the following officials:

(i) One (1) mayor;

(ii) One (1) city clerk; and

(iii) One (1) alderman from each ward of the city.

(B) All of these officials shall hold office for a term of four (4) years and until their successors are elected and qualified.

(2) (A) At the general election in the year 1960, the city shall also elect:

(i) One (1) city attorney;

(ii) One (1) city treasurer; and

(iii) One (1) alderman from each ward of the city.

(B) All of these officials shall hold office for a term of two (2) years and until their successors are elected and qualified.

(3) (A) At the general election in the year 1962 and every four (4) years thereafter, the city shall elect:

(i) One (1) city attorney;

(ii) One (1) city treasurer; and

(iii) One (1) alderman from each ward of the city.

(B) All of these officials shall hold office for a term of four (4) years and until their successors are elected and qualified.

(b) In all primaries or general elections, the candidates for the office of alderman shall reside in their respective wards. However, all qualified electors residing in these cities and entitled to vote in the elections shall have the right to vote at their several voting precincts for each and every candidate so to be nominated or elected.

(c) All odd-year elections for municipal officials in the cities of the first class that have a population of fifty thousand (50,000) or more persons, according to the latest federal census, and that also have the mayor-council form of government are abolished.

(d) If a city first attains a population of fifty thousand (50,000) as shown in a decennial federal census or special federal census completed after January 1, 1997, and the mayor or other elected official of such city last elected before the census was elected to a four-year term and such term will expire two (2) years before the quadrennial general election year at which city officials are elected as provided in subsection (a) of this section, the terms of such officials shall be extended for a period of two (2) years in order that the terms will coincide with the next quadrennial general election year. At that quadrennial general election and at each quadrennial general election thereafter, the mayor and such other municipal officials shall be elected to terms of four (4) years as provided in this section. The provisions of this subsection shall not affect in any way the provisions of this section that provide for staggering the terms of office of aldermen so that one (1) alderman will be elected from each ward every two (2) years.



§ 14-43-304 - Mayors in cities having mayor-council government.

(a) (1) No mayor of cities of the first class having a mayor-council form of government shall be elected except by a majority vote of the qualified electors of the city.

(2) The provisions of this section shall not apply to a city of the first class with a city manager form of government or a city administrator.

(b) (1) As soon as the returns from all precincts are received, but in no event later than the seventh day after the election, the county board of election commissioners shall proceed to ascertain, from the certificates and ballots received from the several precincts, and declare the result of the election and deliver a certificate of his or her election to any person having the majority of legal votes for the office of mayor.

(2) The county board of election commissioners shall also file in the office of the clerk of the county court a certificate setting forth in detail the results of the election.

(c) (1) In the event that no candidate for mayor of a city of the first class receives a majority of the votes cast in the general election, the two (2) candidates receiving the highest number of votes shall be certified to a special runoff election that shall be held three (3) weeks from the day on which the general election is held.

(2) The special runoff election shall be conducted in the same manner as provided by law, and the election results thereof shall be canvassed and certified in the manner provided by law.

(d) In the event that a vacancy occurs in the office of mayor of these cities, the vacancy shall be filled by a special election and special runoff election, if necessary, as provided in subsection (c) of this section.



§ 14-43-305 - Mayors in mayor-council cities of less than 50,000.

(a) The qualified voters of cities of the first class having a population of less than fifty thousand (50,000) and having the mayor-council form of government, on the Tuesday following the first Monday in November of 1970 and every four (4) years thereafter, shall elect a mayor for four (4) years.

(b) Incumbent mayors shall continue in office until their successors are elected and qualified.



§ 14-43-307 - Election of aldermen at large or by ward.

(a) (1) Candidates for the office of alderman in cities of the first class shall reside in the ward from which they seek to be elected and shall run at large.

(2) (A) All of the qualified electors of these cities shall be entitled to vote in the election.

(B) (i) Provisions shall be made by the election commissioners in these cities so that the qualified electors of each ward shall have at least one (1) voting precinct in each ward where the resident electors thereof may cast their ballots.

(ii) Cities of the second class that elect their aldermen citywide may have one (1) public place only for holding elections.

(b) (1) (A) The city council of any such city or the governing body of any city in transition to the mayor-council form of government is empowered and authorized to provide, by ordinance, that all aldermen be elected by ward, in which event each alderman shall be voted upon by the qualified electors of the ward from which the person is a candidate.

(B) (i) When so provided by city ordinance, the name of the candidate shall appear upon the ballot only in the ward in which he is a candidate.

(ii) The city council of these cities may provide for the election of one (1) alderman from each ward citywide and the other aldermen from each ward by the voters of the ward only.

(2) All such cities choosing to elect all aldermen by wards or in part by wards shall provide, in the manner provided by law, for the establishment of wards of substantially equal population in order that each alderman elected from each ward shall represent substantially the same number of people in the city.



§ 14-43-308 - Residence qualifications of aldermen in primaries.

(a) (1) In all primaries held in any city of the first class by any organized political party, the candidates for nomination for the office of alderman shall reside in their respective wards.

(2) All qualified electors residing in these cities and entitled to vote in the primaries shall have the right to vote at their several voting precincts for each and every candidate so to be nominated.

(b) (1) The city council is authorized and empowered to provide, by ordinance, that the candidate shall only be voted upon by qualified voters of the ward who are entitled to vote in the primary from which the person is a candidate.

(2) When so provided by ordinance, any of the candidates in such case shall appear upon the ballot only in the ward in which he is a candidate.



§ 14-43-309 - Residence qualifications of aldermen in general elections.

(a) (1) In all general elections for aldermen in cities of the first class, the aldermen so elected shall reside in their respective wards, as provided by law.

(2) All qualified electors residing in these cities shall have the right to vote at their several voting precincts for each and every alderman so to be elected.

(b) (1) The city council of any such city is empowered and authorized to provide, by ordinance, that the aldermen shall only be voted upon by qualified voters of the ward from which the person is a candidate.

(2) When so provided by ordinance, the name of the candidate shall appear upon the ballot only in the ward in which he is a candidate.



§ 14-43-310 - Alderman ceasing to reside in ward.

If any duly elected alderman shall cease to reside in the ward from which he was elected, that person shall be disqualified to hold the office and a vacancy shall exist which shall be filled as prescribed by law.



§ 14-43-311 - Redistricting of wards.

(a) (1) (A) City councils in cities of the first class shall have the authority to redistrict the wards in their city when they determine that the people can best be served by adding wards, combining wards, or changing ward boundary lines to equalize the population in the various wards.

(B) It shall be the duty of the council to see that each ward has as nearly an equal population as would best serve the interest of the people of the city.

(2) (A) Within ninety (90) days after redistricting, if one hundred (100) or more qualified electors in the city are dissatisfied with the redistricting of the city into wards, they shall have the authority to petition the circuit court.

(B) The court, after due hearing, shall have authority to redistrict the city into such wards as the court shall deem best if the court finds that the redistricting action by the council was arbitrary and capricious.

(b) At the next city election held, more than twenty (20) days after the approval of redistricted wards, there shall be elected from each of the new wards two (2) aldermen who shall organize the new city council at the first council meeting in January after their election.

(c) (1) (A) All aldermen elected in the city prior to redistricting of wards shall give up their positions to the new aldermen at the time for the organization of the new council, as provided in subsection (b) of this section.

(B) From that date the terms of office of all previously elected aldermen shall cease and terminate.

(2) (A) It shall be lawful to increase the number of wards or continue the same number of wards without affecting the terms of office of incumbent aldermen of the city.

(B) (i) When the wards are reapportioned so as to increase the number of wards or readjust existing wards so that such wards contain nearly equal population, the aldermen who remain in their old ward, or part thereof, shall continue in office.

(ii) New aldermen shall be elected only for new wards actually formed out of the territory of old wards.

(d) (1) All clerk's costs and other costs incurred in the proceedings authorized in this section shall be paid by the persons at whose instance the services were rendered.

(2) (A) In case these proceedings result in the redistricting of the city into new wards, the compensation of those individuals making the redistricting shall be fixed by the circuit judge, certified to the city council, and paid out of the city treasury.

(B) This compensation shall not exceed the sum of twenty-five dollars ($25.00) each.



§ 14-43-312 - Aldermen in mayor-council cities of fewer than 50,000.

(a) (1) On the Tuesday following the first Monday in November 1966 and every two (2) years thereafter, the qualified voters of all cities of the first class having the mayor-council form of government with fewer than fifty thousand (50,000) inhabitants shall elect two (2) aldermen from each ward for a term of two (2) years, except that by ordinance any city of the first class may refer the question to voters to elect two (2) aldermen from each ward to four-year terms as more particularly set out in subdivision (a)(2)(A) of this section.

(2) (A) On or before February 1 of the election year when the procedure will go into effect, any city of the first class, by ordinance referred to and approved by the voters at the previous general election or at a special election called for that purpose, may elect two (2) aldermen from each ward to four-year terms, except for the initial terms as provided in subdivision (a)(2)(B) of this section.

(B) (i) If this procedure is adopted by ordinance referred to and approved by the voters of the city, the alderman representing position number one from each ward will be elected to a four-year term at the next general election.

(ii) The alderman representing position number two from each ward will be elected to an initial two-year term at the next election, and thereafter will be elected to four-year terms, resulting in staggered terms with one (1) alderman being elected to a four-year term from each ward every two (2) years.

(b) (1) The county board of election commissioners shall designate the aldermen as alderman number one and alderman number two.

(2) (A) A candidate for the office of alderman shall designate the number of the alderman's office which the candidate is seeking at the time he or she files as a candidate for the office.

(B) When this designation has been made, the candidate shall not be permitted thereafter to change the designation.

(c) (1) (A) The city council may refer an ordinance to voters on the question of returning a city to electing aldermen to two-year terms.

(B) The ordinance must be passed by a two-thirds (2/3) vote of the city council before it is referred to and approved by voters at a general election.

(2) If the voters approve returning the city to electing aldermen to two-year terms, all aldermen shall be elected to two-year terms at the next general election and thereafter, except that those aldermen serving four-year terms shall complete their terms.

(3) The city council may not refer another question to voters on electing aldermen to four-year terms or on returning the city to electing aldermen to two-year terms unless at least four (4) years have passed since the last election on changing the terms of aldermen.



§ 14-43-313 - City clerks and attorneys generally.

The city clerks and the city attorneys in cities of the first class shall give the bond, perform the duties, and receive such salary as is prescribed by ordinance in each of these cities.



§ 14-43-314 - City attorney in mayor-council cities of 50,000 or more.

(a) (1) The city attorney in any city of this state having a mayor-council form of government and having a population of fifty thousand (50,000) or more inhabitants shall be elected by the qualified electors of the city in the same manner as other municipal officials are elected.

(2) At the November 1978 general election and each four (4) years thereafter, the qualified electors of each city under this section shall elect a city attorney to take office on the next following January 1 to serve for a term of four (4) years.

(b) Any person elected as city attorney under the provisions of this section shall perform such duties, possess such qualifications, employ such staff, and be paid such salary and expenses as may be established by ordinance by the city council of the city.

(c) (1) If no attorney residing in the city is elected as city attorney, the city council may select a resident attorney to fill the office for the remainder of the unfilled term.

(2) (A) If no resident attorney of the city is willing to serve as city attorney or if no attorney resides within the limits of the city, the mayor and city council may contract with any licensed attorney of this state or the attorney's firm to serve as legal advisor, counselor, or prosecutor until a qualified city attorney is elected or appointed.

(B) The duties of a nonresident attorney under contract shall be prescribed by ordinance.



§ 14-43-315 - City attorney in mayor-council cities of fewer than 50,000.

(a) The qualified voters of cities of the first class having a population of fewer than fifty thousand (50,000) and having the mayor-council form of government shall elect a city attorney for four (4) years on the Tuesday following the first Monday in November 1970 and every four (4) years thereafter.

(b) Incumbent city attorneys shall continue in office until their successors are elected and qualified.

(c) (1) If no attorney residing in the city is elected as city attorney, the city council may select a resident attorney to fill the office for the remainder of the unfilled term.

(2) (A) If no resident attorney of the city is willing to serve as city attorney or if no attorney resides within the limits of the city, the mayor and city council may contract with any licensed attorney of this state or the attorney's firm to serve as legal advisor, counselor, or prosecutor until a qualified city attorney is elected or qualified.

(B) The duties of a nonresident attorney under contract shall be prescribed by ordinance.



§ 14-43-316 - City clerk, treasurer, or clerk-treasurer in mayor-council cities of fewer than 50,000.

(a) (1) The qualified voters of cities of the first class having a population of fewer than fifty thousand (50,000) and having the mayor-council form of government shall elect on the first Tuesday following the first Monday in November, 1962, and every four (4) years thereafter:

(A) (i) One (1) city clerk; and

(ii) One (1) city treasurer, unless appointed pursuant to § 14-43-405; or

(B) A city clerk-treasurer.

(2) The city clerk and city treasurer, or the city clerk-treasurer, shall hold office for four (4) years and until a successor is elected and qualified.

(b) The city clerk and the city treasurer, or the city clerk-treasurer, shall take the oath of office with the other city officials that are elected in the general election in 1962 and in that manner every four (4) years thereafter.

(c) The city clerk and city treasurer, or city clerk-treasurer, shall give the bond and perform the duties as are prescribed by law and shall receive a salary as is prescribed by ordinance in each of these cities.

(d) Each incumbent in any city having this population shall continue to be the city clerk, city treasurer, or city clerk-treasurer and receive the salary and perform the duties until a successor is elected and qualified.



§ 14-43-319 - City attorney in mayor-council cities of fewer than 5,000.

(a) (1) If not established by ordinance that the office of the city attorney will be appointed, the qualified voters of cities of the first class having a population of fewer than five thousand (5,000) and having the mayor-council form of government shall elect a city attorney for four (4) years on the Tuesday following the first Monday in November 2006 and every four (4) years thereafter.

(2) An incumbent city attorney shall continue in office until his or her successor is elected and qualified.

(b) (1) If no attorney residing in the city is elected as city attorney, the city council may select a resident attorney to fill the office for the remainder of the unfilled term.

(2) (A) If no resident attorney of the city is willing to serve as city attorney or if no attorney resides within the limits of the city, the mayor and city council may contract with any licensed attorney of this state or the attorney's firm to serve as legal advisor, counselor, or prosecutor until a qualified city attorney is elected or qualified.

(B) The duties of a nonresident attorney under contract shall be prescribed by ordinance.






Subchapter 4 - -- Officers and Employees Generally

§ 14-43-401 - Mayor generally.

(a) (1) The mayor shall hold his office during the term for which he shall have been elected and until his successor shall have been elected and qualified.

(2) The mayor shall keep an office at some convenient place in the city, to be provided by the city council, and shall keep the corporate seal of the city in his charge.

(b) (1) In case of his death, disability, resignation, or other vacation of his office, the council, by vote of a majority of all its members, may appoint some other person to act until the expiration of his term or disability if the unexpired term of his office is less than six (6) months. Otherwise, an election shall be ordered in accordance with the laws of the state. A removal from the city shall be deemed a vacation of his office.

(2) In all cases where the unexpired term has more than six (6) months to run and a special election has been called to fill the vacancy in the office of mayor, the city governing body is authorized to appoint any qualified elector of the city, including any member of the council, to serve as acting mayor until the office is filled at the special election. A member of the council shall not vote on his own appointment.



§ 14-43-405 - Treasurer -- Clerk-treasurer in mayor-council cities.

(a) (1) Each city of the first class having the mayor-council form of government may provide, by ordinance, for the election or appointment of its city treasurer.

(2) The city council may designate, by ordinance or resolution, the city clerk as clerk-treasurer, allowing one (1) person to assume the duties of both clerk and treasurer.

(b) The term of office for these positions, combined or separate, is four (4) years.



§ 14-43-406 - City clerk's seal.

(a) Each city council shall cause to be provided for its clerk's office a seal, in the center of which shall be the name of the city and around the margin the words "city clerk."

(b) The seal shall be affixed to all transcripts, orders, or certificates which it may be necessary or proper to authenticate under the provisions of this subtitle, or of any bylaw or ordinance of the city.

(c) For all attested certificates and transcripts, other than those ordered by the council, the same fees shall be paid as are allowed county clerks for similar services.



§ 14-43-407 - Deputy city attorneys.

(a) Any city attorney of a city of the first class, subject to the provisions of this section, shall have the power to appoint one (1) or more deputies for whose official acts the officer appointing the deputy shall be responsible.

(b) A deputy city attorney appointed pursuant to the provisions of this section shall serve at the will of the officer appointing him.

(c) Unless otherwise provided by ordinance of the city council, the salary or other compensation of any deputy city attorney appointed pursuant to this section shall be paid by the city attorney from his own compensation.

(d) This section is cumulative as to any law authorizing the appointment of a deputy city attorney in certain cities of the first class. Nothing contained in this section shall be construed to invalidate the appointment of any such deputy made pursuant to law, nor to change the compensation thereof as previously fixed by law or by the action of any council. Nor shall this section be deemed to limit or impair the right of the council hereafter to fix the compensation or salary of such a deputy appointed pursuant to the provisions of this section or any other legislation.



§ 14-43-409 - Compensation of officials generally. [Effective until January 1, 2012.]

All officers provided for in this subtitle, and by ordinance of any city under this subtitle, shall receive such salary as the council of any city may designate, and in no instance shall they receive an additional compensation by way of fees, fines, or perquisites. All fees, fines, or perquisites shall be paid into the city treasury.

§ 14-43-409 - Compensation of officials generally. [Effective January 1, 2012.]

Any officer provided for in this subtitle, and by ordinance of any city under this subtitle, shall receive such salary as the council of any city may designate, and in no instance shall he or she receive an additional compensation by way of fees, fines, or perquisites.



§ 14-43-410 - Compensation of city attorneys.

(a) Any city of the first class, city of the second class, or incorporated town in the State of Arkansas may provide by ordinance that the city attorney of the city shall receive as part of his or her compensation, for all prosecutions tried by the city attorney for violations of ordinances of the city and for all prosecutions tried by the city attorney for violations of state laws committed within the corporate limits of the cities, the same fees as are allowed prosecuting attorneys in this state in all criminal cases.

(b) (1) (A) By proper ordinance, any city or town may specify pay for the city attorney as the council may desire.

(B) The pay may include salary, hourly fees, costs, fees, or other like compensation, in combination or singularly, as the council may deem appropriate.

(2) In the event the city attorney is paid a salary only, the city is authorized to collect the fees referred to in this section and they are to be applied as the council may direct.



§ 14-43-411 - Alderman vacancy in mayor-council form of government.

(a) (1) (A) Whenever a vacancy occurs in the office of alderman in a city of the first class having a population of less than twenty thousand (20,000) according to the most recent federal decennial census, at the first regular meeting after the occurrence of the vacancy, the city council shall proceed to elect by a majority vote of the remaining members elected to the council an alderman to serve for the unexpired term.

(B) (i) However, at least a quorum of the whole number of the city council shall remain in order to fill a vacancy.

(ii) The election by the remaining members of the city council is not subject to veto by the mayor.

(2) The person elected by the council shall be a resident of the ward where the vacancy occurs at the time of the vacancy.

(b) When a vacancy occurs in any position of alderman in a city having a population of twenty thousand (20,000) or more according to the most recent federal decennial census, a new alderman shall be chosen in the following manner:

(1) If the unexpired portion of the term of alderman exceeds one (1) year, at the first regular meeting after the occurrence of the vacancy, the city council shall proceed to either elect by a majority vote of the remaining members elected to the council an alderman to serve for the unexpired term or call for a special election to be held in accordance with § 7-11-101 to fill the vacancy; or

(2) If the unexpired portion of the term of alderman is one (1) year or less, a successor shall be chosen by a majority vote of the members of the council.



§ 14-43-412 - Vacancies in other elected offices.

(a) In case any office of an elected officer, except aldermen of the ward, becomes vacant before the expiration of the regular term, then the vacancy shall be filled by the city council until a successor is duly elected and qualified.

(b) The successor shall be elected for the unexpired term at the first general election that occurs after the vacancy has happened.






Subchapter 5 - -- Powers and Duties Generally

§ 14-43-501 - Organization of city council.

(a) (1) The aldermen elected for each city or town shall annually, at the first council meeting in January, assemble and organize the city council.

(2) (A) A majority of the whole number of aldermen constitutes a quorum for the transaction of business.

(B) (i) They shall be judges of the election returns and of the qualifications of their own members.

(ii) These judgments are not subject to veto by the mayor.

(C) (i) They shall determine the rules of their proceedings and keep a journal of their proceedings, which shall be open to the inspection and examination of any citizen.

(ii) They may also compel the attendance of absent members in such a manner and under such penalties as they shall think fit to prescribe.

(iii) They may consider the passage of rules on the following subjects, including without limitation:

(a) The agenda for meetings;

( [A><A] b) The filing of resolutions and ordinances; and

(c) Citizen commentary.

(b) (1) (A) The mayor shall be ex officio president of the city council and shall preside at its meetings.

(B) The mayor shall have a vote to establish a quorum of the city council at any regular meeting of the city council and when his or her vote is needed to pass any ordinance, bylaw, resolution, order, or motion.

(2) In the absence of the mayor, the city council shall elect a president pro tempore to preside over council meetings.

(3) If the mayor is unable to perform the duties of office or cannot be located, the city clerk or other elected official of the city, if designated by the mayor, may perform all functions of a mayor during the disability or absence of the mayor.



§ 14-43-502 - Powers of council generally.

(a) The city council shall possess all the legislative powers granted by this subtitle and other corporate powers of the city not prohibited in it or by some ordinance of the city council made in pursuance of the provisions of this subtitle and conferred on some officer of the city.

(b) (1) The council shall have the management and control of finances, and of all the real and personal property belonging to the corporation.

(2) (A) The council shall provide the times and places of holding its meetings, which shall at all times be open to the public.

(B) The mayor or any three (3) aldermen of any city or town, regardless of size or classification, may call special meetings in the manner as may be provided by ordinance.

(3) The council shall appoint, or provide by ordinance, that the qualified voters of the city, of the wards, or districts as the case may require, shall elect all such city officers as shall be necessary for the good government of the city and for the due exercise of its corporate powers, and which shall have been provided by ordinance, as to whose appointment or election provision is not made in this subtitle and not provided by any general law of the state in reference to cities of the first class.



§ 14-43-504 - Powers and duties of mayor generally.

(a) The mayor of the city shall be its chief executive officer and conservator of its peace. It shall be his or her special duty to cause the ordinances and regulations of the city to be faithfully and constantly obeyed.

(b) The mayor shall:

(1) Supervise the conduct of all the officers of the city, examine the grounds of all reasonable complaints made against them, and cause all their violations of duty or other neglect to be properly punished or reported to the proper tribunal for correction;

(2) Have and exercise the power conferred on sheriffs, within the city limits, to suppress disorder and keep the peace; and

(3) Perform such other duties compatible with the nature of his or her office as the city council may from time to time require.

(c) [Repealed].

(d) The mayor shall report, within the first ninety (90) days of each year and at such other times as he or she shall deem expedient, to the council the municipal affairs of the city and recommend such measures as may seem advisable.

(e) The mayor of any city of the first class shall, in addition to the powers and duties already pertaining to that office, be clothed with, and exercise and perform, the following:

(1) A mayor may veto, within five (5) days, Sundays excepted, after the action of the city council thereon, any ordinance, resolution, or order adopted or made by the council, or any part thereof, which in his or her judgment is contrary to the public interest.

(2) (A) In case of a veto, before the next regular meeting of the council, the mayor shall file in the office of the city clerk, to be laid before that meeting, a written statement of his or her reasons for so doing.

(B) An ordinance, an order, or a resolution or part thereof, vetoed by the mayor is invalid unless, after the written statement is laid before it, the council , by a vote of two-thirds (2/3) of all the aldermen elected thereto, passes it over the veto.

(3) The mayor does not have the power of veto in circumstances prescribed under § 14-43-501(a) or § 14-43-411(a).



§ 14-43-506 - Duties of city clerk.

(a) The city clerk in cities of the first class shall have the custody of all the laws and ordinances of the city and shall keep a regular and correct journal of the proceedings of the city council.

(b) (1) The city clerk, city clerk-treasurer, or city treasurer, as the case may be, shall be required to submit quarterly a full report and a detailed statement of the financial condition of the city. This report shall show receipts, disbursements, and balance on hand, together with all liabilities of the city.

(2) The report shall be submitted to the council in open session.



§ 14-43-507 - Duties of treasurers.

Treasurers in cities of the first class shall be required to make similar reports as prescribed in § 14-43-506 and shall perform such other duties as may be required by the ordinances of the city.



§ 14-43-508 - Duties of collectors.

Collectors in cities of the first class shall be required to make similar reports as prescribed in § 14-43-506 and shall perform such other duties as may be required by the ordinances of the city.



§ 14-43-509 - Officers without prescribed terms.

In cities of the first class, all city officers whose terms of office are not prescribed, and whose powers and duties are not defined in this subtitle, or by bylaw or ordinance, shall perform such duties and exercise such powers, and continue in office two (2) years, unless sooner removed for cause.






Subchapter 6 - -- Powers over Municipal Affairs

§ 14-43-601 - Municipal affairs delineated.

(a) As used in this subchapter:

(1) "Municipal affairs" means all matters and affairs of government germane to, affecting, or concerning the municipality or its government except the following, which are state affairs and subject to the general laws of the State of Arkansas:

(A) Public information and open meetings;

(B) Uniform requirements for competitive bidding on contracts;

(C) Claims against a municipality;

(D) Requirements of surety bonds for financial officers;

(E) Collective bargaining;

(F) Pension and civil service systems;

(G) Hours and vacations, holidays, and other fringe benefits of employees;

(H) The definition, use, and control of surplus revenues of municipally owned utilities;

(I) Vacation of streets and alleys;

(J) Matters coming within the police power of the state, including minimum public health, pollution, and safety standards;

(K) Gambling and alcoholic beverages;

(L) Traffic on or the construction and maintenance of state highways;

(M) Regulations of intrastate commerce, including rates and terms of service of railroad, bus, and truck lines, cooperatives, and nonmunicipally owned utilities;

(N) The incorporation and merger of municipalities and annexation of territory to municipalities; and

(O) Procedure for the passage of ordinances by the governing body of the municipality; and

(2) (A) "Municipality" means a city of the first class, a city of the second class, or an incorporated town.

(B) A municipality may legislate upon the state affairs described in subdivision (a)(1) of this section if not in conflict with state law.

(b) (1) Matters of public health that concern emergency medical services, emergency medical technicians, and ambulances, as defined in §§ 20-13-201 -- 20-13-209 and 20-13-211, and ambulance companies, shall be included in the term "municipal affairs".

(2) (A) Municipalities shall have the authority to enact and establish standards, rules, or regulations that are equal to or greater than those established by the state concerning emergency medical services, emergency medical technicians, ambulances, and ambulance companies.

(B) The standards, rules, or regulations shall not be less than those established by the state for the rating of the service offered.



§ 14-43-602 - Authority generally.

(a) A municipality is authorized to perform any function and exercise full legislative power in any and all matters of whatsoever nature pertaining to its municipal affairs including, but not limited to, the power to tax.

(b) The rule of decision known as Dillon's Rule is inapplicable to the municipal affairs of municipalities.



§ 14-43-603 - Felonies.

No municipality may declare any act a felony.



§ 14-43-604 - Gambling.

A municipality may not authorize gambling, except as provided by state law.



§ 14-43-605 - Alcoholic beverages.

No municipality may authorize the sale or consumption of alcoholic beverages.



§ 14-43-606 - Taxation generally.

(a) No municipality shall levy any sales, which includes gross receipts or gross proceeds, use, payroll, or income tax other than those authorized by law.

(b) No tax on alcoholic beverages shall be levied by a municipality other than those authorized by law.



§ 14-43-607 - Income tax.

(a) After approval of a majority of those voting on the question in the municipality in a general or special election, a city of the first class may levy a tax on income of individual residents of that city.

(b) Upon the condition that a tax is levied pursuant to this section at the same or higher rate upon income of individual residents of that city, then the city may, after approval at the same election required in this section or at a subsequent election, levy a tax on income earned by other individuals derived from activities, services rendered, or employment within the levying city.

(c) The rate of tax on income authorized by this section shall be a single percentage of the net income tax payable to the State of Arkansas.

(d) (1) One-half (1/2) of a taxpayer's income which is subject to a tax authorized by this section, in a city which is not his residence, shall be exempt from payment of the tax if a tax authorized by this section is levied by a city in which the taxpayer resides.

(2) The other one-half (1/2) of a taxpayer's income subject to a tax authorized by this section shall be exempt from payment of the tax authorized by this section in the city in which the taxpayer resides.

(e) (1) (A) The governing body of any city levying the tax authorized in this section and the Director of the Department of Finance and Administration of the State of Arkansas are authorized and empowered to enter into a contractual agreement whereby the director shall collect any of the taxes assessed by the city, whether by withholding of income tax or otherwise, and remit them to the city.

(B) This agreement may also provide for a consideration to be allowed the director for services rendered in making such collections.

(2) The director may establish regulations concerning the procedures for collecting these taxes by him.



§ 14-43-608 - Regulation of prices.

(a) No municipality shall have the power to regulate prices for goods, rentals, or services sold or performed within the municipality by individuals or firms.

(b) Nothing in this section shall prohibit municipalities from establishing prices for goods, rentals, or services furnished by, or performed by, the municipality or an instrumentality thereof.



§ 14-43-609 - Public utilities and carriers.

The provisions of this subchapter shall not repeal, limit, modify, or affect any of the powers conferred upon municipalities to regulate, in the manner prescribed by law, the rates or charges to be made for services rendered in the municipality by any regulated public utility or carrier operating under franchise issued by the municipality, including without limitation any of the following:

(1) Electric, gas, or water utilities;

(2) Telephone or telegraph companies;

(3) Taxicabs;

(4) Municipal bus companies; or

(5) Other utilities or carriers operating under public service franchise issued by the municipality.



§ 14-43-610 - Reservation of state power.

Nothing in this subchapter shall limit the power reserved to the General Assembly to specifically limit the exercise of any powers, functions, and authority granted in this subchapter.



§ 14-43-611 - Sale of city property to college or university.

Any city of the first class may sell, under such terms and conditions as it deems appropriate, city property to any publicly supported postsecondary educational institution.









Chapter 44 - Government of Cities of the Second Class

§ 14-44-101 - Creation of wards.

(a) As soon as practicable after an incorporated town becomes a city of the second class, the city council shall form the city into the number of wards that, to it, will seem to best serve the interests of the city.

(b) It shall be the duty of the council to see that each ward has as nearly an equal population to each of the other wards as would best serve the interests of the taxpayers of the city.



§ 14-44-102 - Redistricting of wards.

(a) City councils in cities of the second class shall have the authority to redistrict the wards of their cities when they determine that the people can best be served by adding wards, combining wards, or changing ward boundary lines to equalize the populations in the various wards.

(b) (1) Within ninety (90) days after redistricting, if fifty (50) or more qualified electors in the city are dissatisfied with the division of the city into wards, they shall have the authority to petition the circuit court.

(2) The court, after due hearing, shall have authority to redistrict the city into such wards as it shall deem best if it finds that the redistricting action by the council was arbitrary and capricious.



§ 14-44-103 - Election of aldermen.

(a) (1) Except as provided under subdivision (a)(3) of this section, on the Tuesday following the first Monday in November 1982, and every two (2) years thereafter, the qualified voters in cities of the second class shall elect for each of the wards of these cities two (2) aldermen, who shall compose the city council.

(2) The qualified electors of every city of the second class shall elect from each ward of the city two (2) aldermen, who shall be designated as "alderman number one" and "alderman number two" of the ward.

(3) (A) Each candidate for the office of alderman in any election for this office shall designate in writing the number of the alderman's office that he or she is seeking at the time that he or she files as a candidate for the office.

(B) When this designation has been made, the candidate shall not be permitted thereafter to change the designation.

(4) (A) The city council of a city of the second class may refer to voters an ordinance on the question of electing the two (2) aldermen for each ward to four-year terms.

(B) The voters shall vote on the ordinance at a general election or at a special election called for that purpose by proclamation of the mayor in accordance with § 7-11-201 et seq. However, the election to approve the four-year election procedure shall be held no later than February 1 of the year of the general election in which the procedure is proposed to be effective.

(5) (A) If this procedure is adopted by ordinance referred to and approved by the voters of the city, the initial term for the alderman designated as "alderman number one" of each ward shall be a four-year term at the next general election.

(B) The initial term for the alderman designated as "alderman number two" of each ward shall be a two-year term at the next general election, and thereafter shall be a four-year term, resulting in staggered terms for the ward.

(6) (A) The city council may refer to voters an ordinance on the question of returning the city to electing aldermen to two-year terms using the procedures of subdivisions (a)(4)-(7) of this section.

(B) If the voters approve returning a city to two-year terms, all aldermen shall be elected to two-year terms at the next general election and thereafter.

(7) The city council may not refer to voters another question on electing aldermen to four-year terms or on returning the city to electing aldermen to two-year terms unless at least four (4) years have passed since the last election on changing the aldermanic terms.

(b) (1) (A) A candidate for the office of alderman in a city of the second class shall reside in the ward from which he or she seeks to be elected and shall run for election at large, except if the alderman is elected by ward under subsection (c) of this section.

(B) All of the qualified electors of the city shall be entitled to vote in the election.

(C) Provision shall be made by the election commissioners in these cities so that the qualified electors of each ward shall have at least one (1) voting precinct in each ward where the resident electors thereof may cast their ballots.

(2) If any duly elected alderman shall cease to reside in the ward from which he or she was elected, that person shall be disqualified to hold the office and a vacancy shall exist, which shall be filled as prescribed by law.

(c) (1) (A) The city council of any such city is empowered and authorized to provide, by ordinance, that all aldermen be elected by ward, in which event each alderman shall be voted upon by the qualified electors of the ward from which the person is a candidate.

(B) (i) When so provided by city ordinance, the name of the candidate shall appear upon the ballot only in the ward in which he or she is a candidate.

(ii) The city council of these cities may provide for the election of one (1) alderman from each ward citywide and the other aldermen from each ward by the voters of the ward only.

(2) All such cities choosing to elect all aldermen by wards or part by wards shall provide, in the manner provided by law, for the establishment of wards of substantially equal population in order that each alderman elected from each ward shall represent substantially the same number of people in the city.

(d) Cities of the second class that elect their aldermen citywide may have one (1) public place only for holding elections.



§ 14-44-104 - Vacancy in alderman's office.

Whenever a vacancy shall occur in the office of alderman in any city of the second class, at the first regular meeting after the occurrence of the vacancy, the city council shall proceed to elect, by a majority vote of the council, an alderman to serve for the unexpired term.



§ 14-44-105 - Election of mayor.

The qualified voters of cities of the second class shall, on the Tuesday following the first Monday in November 1966, and every four (4) years thereafter, elect a mayor for a term of four (4) years.



§ 14-44-106 - Vacancy in mayor's office.

Whenever a vacancy occurs in the office of mayor in any city of the second class, at the first regular meeting after the occurrence of the vacancy, the city council shall proceed to either elect by a majority vote of the aldermen a mayor to serve the unexpired term or call for a special election to be held in accordance with § 7-11-101 et seq. to fill the vacancy. At this election, a mayor shall be elected to fill out the unexpired term.



§ 14-44-107 - Powers of mayor generally.

(a) The mayor in cities of the second class shall be ex officio president of the city council, shall preside at its meetings, and shall have a vote to establish a quorum of the council, or when the mayor's vote is needed to pass any ordinance, bylaw, resolution, order, or motion.

(b) (1) The mayor in these cities shall have the power to veto, within five (5) days, Sundays excepted, after the action of the council thereon, any ordinance, resolution, or order adopted or made by the council, or any part thereof, which in his judgment is contrary to the public interest.

(2) (A) In case of a veto, before the next regular meeting of the council, the mayor shall file in the office of the city recorder, to be laid before the meeting, a written statement of his reasons for so doing.

(B) No ordinance, resolution, or order, or part thereof, vetoed by the mayor shall have any force or validity unless, after the written statement is laid before it, the council shall, by a vote of two-thirds (2/3) of all the aldermen elected thereto, pass it over the veto.



§ 14-44-108 - Mayor and city court. [Effective until January 1, 2012.]

(a) The mayor and city court of a city of the second class shall be subject to § 16-18-112.

(b) The city court shall have jurisdiction as provided by § 16-88-101.

(c) The mayor shall perform all duties required by the ordinances of the city and shall give bond and security in any amount to be determined and approved by the city council.

§ 14-44-108 - Mayor of a city of the second class. [Effective January 1, 2012.]

The mayor of a city of the second class shall perform all duties required by the ordinances of the city and shall give bond and security in any amount to be determined and approved by the city council.



§ 14-44-109 - City marshal, recorder, and treasurer generally.

(a) At the time prescribed in this subtitle, the qualified voters of each city of the second class shall elect a city marshal, city recorder, and city treasurer. Each of these officers shall continue in office until his successor is elected and qualified.

(b) These officers shall have such powers and perform such duties as are prescribed in this subtitle, or as may be prescribed by any ordinance of the city, consistent with the provisions of this subtitle.



§ 14-44-110 - Residency of appointed marshals.

Cities of the second class shall have the authority to require their appointed marshals to reside within their corporate limits, and they shall have the authority to permit their appointed marshals to reside outside their corporate limits.



§ 14-44-111 - Election or appointment of marshal.

The city marshal of cities of the second class shall be elected by the voters as provided by law. However, the city council of any such city, if the council deems it to be in the best interests of the city, and upon passage of an ordinance by the majority of the council, may provide that the marshal shall be appointed or removed by the mayor unless the council shall, by a two-thirds (2/3) majority of the total membership of the council, vote to override the mayor's action.



§ 14-44-112 - Vacancy in marshal's office.

Whenever a vacancy shall occur in the office of marshal in any city of the second class, at the first regular meeting after the occurrence of the vacancy, the city council shall proceed to elect, by a majority vote of all the aldermen, a marshal to serve for the unexpired term.



§ 14-44-113 - Powers and duties of marshals.

(a) The marshal of cities of the second class shall execute and return all writs and process directed to him by the mayor. In criminal cases or cases of a violation of the city ordinance, he may serve them in any part of the county.

(b) It shall be the marshal's duty to:

(1) Suppress all riots and disturbances and breaches of the peace;

(2) Apprehend all disorderly persons in the city;

(3) Pursue and arrest any person fleeing from justice in any part of the state; and

(4) Apprehend any person in the act of committing any offense against the laws of the state or ordinances of the city and forthwith to bring such persons before the mayor, or other competent authority, for examination or trial.

(c) The marshal shall have power to appoint one (1) or more deputies, for whose official acts he shall be responsible.

(d) In the discharge of his proper duties, the marshal shall have like powers, be subject to like responsibilities, and receive the like fees as sheriffs and constables in similar cases.



§ 14-44-114 - Recorder-treasurer offices combined.

(a) The city council of any city of the second class in the State of Arkansas, if the council deems it to be in the best interests of the city, and upon passage of an ordinance by a majority vote of the council, may combine the offices of city recorder and city treasurer, thereby authorizing one (1) person to hold this position.

(b) When combined, the office shall be known as "recorder-treasurer" for the city.



§ 14-44-115 - Election of recorder, treasurer, or recorder-treasurer.

On the Tuesday following the first Monday in November, 1972, and every four (4) years thereafter, the qualified voters of cities of the second class shall elect a recorder, a treasurer, or a recorder-treasurer, as the case may be, for a term of four (4) years.



§ 14-44-116 - Vacancy in office of recorder, treasurer, or recorder-treasurer.

Whenever a vacancy occurs in the office of recorder, treasurer, or recorder-treasurer in any city of the second class, at the first regular meeting after the occurrence of the vacancy, the city council shall elect by a majority vote of all the aldermen a person to serve for the unexpired term.



§ 14-44-117 - City collectors.

(a) Every city of the second class within the State of Arkansas is empowered to elect a city collector at the time of the election of other officers of these cities.

(b) (1) The collector's duties shall be to collect all fines, licenses, taxes, and all other revenues due the municipality, except taxes now collected by the sheriff and collector of a county as provided by law.

(2) The collector shall also collect all taxes or benefits for any and all improvement districts or other agencies of government within the municipality.

(c) (1) (A) The city council shall fix the amount and require a good and sufficient surety bond of that collector to protect the municipality in the safe handling and accounting to the city for all municipal funds which shall come into his hands.

(B) The council shall require the bond to be filed with the city recorder and made a permanent record after the bond has been recorded in the office of the circuit clerk of the county in which the municipality is located, as may be otherwise required by law.

(2) For the safekeeping and the proper accounting of all funds collected by the collector for any and all improvement districts, that collector shall make and file a good and sufficient surety bond with each board of commissioners of any such district, as may be required by law.

(3) (A) For any and all of the surety bonds required in this subsection of the collector, they may be made by any solvent surety company authorized to do business in the State of Arkansas.

(B) The premiums for these bonds shall be paid by the municipality or the improvement district as each is affected.

(d) (1) The city council shall fix the salary to be paid to the collector for his services.

(2) If it is deemed to be in the best interests of the municipality or any improvement district affected, the council may provide that the collector may receive, in lieu of a fixed salary, fees as may be fixed by the council, or as otherwise provided by law.

(e) (1) The council of any city in this state electing to exercise the rights conferred in this section may provide, by ordinance, for the applicability of this section.

(2) All boards of commissioners of any and all improvement districts in these cities shall comply with the intent and purpose of this section, and any commissioner failing to so comply may be removed from office by the council.






Chapter 45 - Government of Incorporated Towns

§ 14-45-101 - Corporate authority.

(a) The corporate authority of incorporated towns shall vest in a town council composed of the five (5) aldermen who shall be qualified electors residing within the limits of the corporation and who shall hold office until their successors are elected and qualified.

(b) A majority of the whole number of aldermen shall constitute a quorum for the transaction of business.



§ 14-45-102 - Election of aldermen.

(a) (1) Except as provided in subdivision (a)(2) of this section, on the Tuesday following the first Monday in November 1982 and every two (2) years thereafter, the qualified voters of incorporated towns shall elect five (5) aldermen.

(2) (A) The town council of an incorporated town may refer to the voters an ordinance on the question of electing the five (5) aldermen to four-year terms.

(B) (i) The voters shall vote on the ordinance at a general election or at a special election called for that purpose.

(ii) The election to approve the four-year election procedure shall be held no later than February 1 of the year of the general election in which the procedure is proposed to be effective.

(C) If this procedure is adopted by an ordinance referred to and approved by the voters of the town, the initial terms for aldermen representing positions numbered one (1), three (3), and five (5) shall be four-year terms at the next general election and the initial terms for aldermen representing positions numbered two (2) and four (4) shall be two-year terms and thereafter four-year terms, resulting in staggered terms.

(D) (i) The town council may refer to voters an ordinance on the question of returning the town to electing aldermen to two-year terms using the procedures of subdivision (a)(2) of this section.

(ii) If the voters approve returning a town to two-year terms, all aldermen shall be elected to two-year terms at the next general election and thereafter.

(E) The town council may not refer to voters another question on electing aldermen to four-year terms or on returning the town to electing aldermen to two-year terms unless at least four (4) years have passed since the last election on changing the terms of aldermen.

(b) (1) A candidate shall designate which of the five (5) aldermen positions he or she is running for by noting it on the petition filed pursuant to § 14-42-206 or by declaring to the county board of election commissioners the position currently held, subject to subdivision (a)(2) of this section.

(2) The county board of election commissioners shall accept those designations.



§ 14-45-103 - Vacancies.

The town council shall have power to fill vacancies which may occur in elective offices of the town or on the council from qualified electors of the town, who shall hold their appointments until the next biennial election and until their successors are elected and qualified.



§ 14-45-104 - Election of mayor.

The qualified electors in incorporated towns shall, on the Tuesday following the first Monday in November 1966, and every four (4) years thereafter, elect a mayor for a term of four (4) years.



§ 14-45-105 - Powers of mayor generally.

(a) The mayor in incorporated towns shall be ex officio president of the town council, shall preside at its meetings, and shall have a vote when the mayor's vote is needed to pass any ordinance, bylaw, resolution, order, or motion.

(b) (1) The mayor in these towns shall have the power to veto, within five (5) days, Sundays excepted, after the action of the council thereon, any ordinance, resolution, or order adopted or made by the council, or any part thereof, which in his judgment is contrary to the public interest.

(2) (A) In case of a veto, the mayor shall, before the next regular meeting of the council, file a written statement of his reasons for the veto in the office of the town recorder-treasurer, to be laid before the meeting.

(B) No ordinance, resolution, or order, or part thereof, vetoed by the mayor shall have any force or validity unless, after the written statement is laid before it, the council shall, by a vote of two-thirds (2/3) of all the aldermen elected thereto, pass it over the veto.



§ 14-45-106 - Mayor and city court. [Effective until January 1, 2012.]

(a) The mayor and city court of an incorporated town shall be subject to § 16-18-112.

(b) The city court shall have jurisdiction as provided by § 16-88-101.

(c) The mayor shall perform all duties required by the ordinances of the town and shall give bond and security in any amount to be ascertained and approved by the town council.

(d) In addition for his or her services as mayor, the council, by ordinance, may make proper allowance for, and payment of, compensation.

§ 14-45-106 - Mayor of an incorporated town. [Effective January 1, 2012.]

(a) The mayor of an incorporated town shall perform all duties required by the ordinances of the city and shall give bond and security in any amount to be ascertained and approved by the city council.

(b) In addition for his or her services as mayor, the council, by ordinance, may make proper allowance for, and payment of, compensation.



§ 14-45-107 - Presiding officer of council -- Clerk.

(a) The mayor or, in case of his absence, the recorder-treasurer shall preside at all meetings of the town council. The recorder-treasurer shall also be, and act as, clerk of the town. He shall attend all meetings of the council and make a fair, accurate, and correct record of all the proceedings, laws, rules, and ordinances made and passed by the council. The records shall, at all times, be open for the inspection of the electors of the town.

(b) In the absence of the mayor and recorder-treasurer from any meeting of the council, the council shall have power to appoint any two (2) of their number to perform the duties of mayor and recorder-treasurer for the time being.



§ 14-45-108 - Election of recorder-treasurer.

The qualified voters of incorporated towns shall elect one (1) recorder-treasurer on the Tuesday following the first Monday in November 1982 and every four (4) years thereafter.



§ 14-45-109 - Appointment of marshal and other officers.

(a) The council of any incorporated town shall have power to provide, by ordinance, for the election of a town marshal and such other subordinate officers as they may think necessary for the good government of the town.

(b) In regard to the officers mentioned in subsection (a) of this section, the council shall have the power to:

(1) Prescribe their duties and compensation or the fees they shall be entitled to receive for their services; and

(2) Require of them an oath of office and bond with surety for the faithful discharge of their duty.

(c) The period for the election of any officer shall be fixed at the time of the regular biennial election. No appointment of any officer shall endure beyond the period of the term of office of the council making the appointment and one (1) week after the qualification of the members of the succeeding council.



§ 14-45-110 - Residency of marshals.

Incorporated towns shall have the authority to require their appointed marshals to reside within their corporate limits, and they shall have the authority to permit their appointed marshals to reside outside their corporate limits.



§ 14-45-111 - Powers and duties of marshals.

(a) The town marshal of incorporated towns shall be the principal ministerial officer of the town. He shall have the same power that sheriffs have by law, and his jurisdiction shall be coextensive with the county for offenses committed within the limits of the town.

(b) The town marshal shall execute the process of the mayor and collect the same fees for his services that sheriffs are allowed in similar cases.

(c) It shall be the duty of the town marshal to:

(1) Suppress all riots and disturbances and breaches of the peace;

(2) Apprehend all disorderly persons in the town;

(3) Pursue and arrest any person fleeing from justice in any part of the state; and

(4) Apprehend any person in the act of committing any offense against the laws of the state or ordinances of the town and immediately bring the person before the mayor, or other competent authority, for examination or trial.

(d) The town marshal shall have power to appoint one (1) or more deputies, for whose official acts he shall be responsible.

(e) All persons or parties arrested by any officer of the state for violation of any town ordinance shall be turned over to the town marshal and shall be by him taken before the proper authorities for investigation.






Chapter 46 - Commission Form Of Municipal Government

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Boards of Three Commissioners



Subchapter 3 - -- Boards of Five Commissioners






Chapter 47 - City Manager Form Of Municipal Government

§ 14-47-101 - Applicability generally.

Any city within the State of Arkansas having a population of two thousand five hundred (2,500) or more, according to the latest federal census, may become organized under the provisions of this chapter by proceeding as provided in this chapter.



§ 14-47-102 - Applicability of 1957 amendments.

Acts 1957, No. 8, amending §§ 14-47-101 -- 14-47-103, 14-47-105, 14-47-106 -- 14-47-111, 14-47-114 -- 14-47-121, 14-47-123 -- 14-47-127, 14-47-131, 14-47-133, 14-47-134, and 14-47-136 -- 14-47-139, shall be applicable to:

(1) All cities of the first and second class hereafter electing to reorganize under this chapter, as heretofore amended and as amended in this legislation; and

(2) All cities of the first and second class that have not yet consummated a reorganization into the management form of government but whose electors, prior to the enactment of this legislation, may have voted through an election held pursuant to § 14-47-106 to reorganize the city under this chapter.



§ 14-47-103 - Savings provisions.

(a) When a city effects a change of government under this chapter, it shall remain subject to and controlled by all laws, except those inconsistent with this chapter, which on the effective date of the reorganization applied to or governed the city including, without limiting the foregoing, laws relating to improvement districts or providing for the creation thereof.

(b) All bylaws, ordinances, and resolutions lawfully passed and in force in any city under its former organization, and not in conflict with this chapter, shall remain in force until altered or repealed by the board of directors elected under the authority of this chapter.

(c) The territorial limits of the city shall remain the same as under its former organization, and all rights and property of every description which were vested in the city under its former organization shall remain vested in it under the reorganization provided for in this chapter.

(d) No existing right or liability either in favor of or against the city or any agency thereof including, without limiting the foregoing, improvement districts and no suit or prosecution of any kind shall be affected by the change unless otherwise provided for in this chapter.

(e) No valid pledge or mortgage of the revenues or property of the city, or of any agency or instrumentality thereof, or of any municipal improvement district, shall be impaired by the reorganization.



§ 14-47-104 - Penalties for election violations.

(a) Any person who shall perform any service in the interest of any candidate for any office provided in this chapter in consideration of any money, promise of employment, or other valuable thing or any candidate who shall pay or make promises to pay such consideration shall be guilty of a misdemeanor. Upon conviction by any court of competent jurisdiction, an offender shall be punished by a fine not less than twenty-five dollars ($25.00) nor more than three hundred dollars ($300) or by imprisonment in the county jail not exceeding thirty (30) days, or both.

(b) Any person offering a bribe, either in money or other consideration, to any elector for the purpose of influencing his vote at any election provided in this chapter or any elector entitled to vote at any election receiving or accepting any bribe or other consideration, any person making a false answer relative to his qualification to vote at the election, any person voting or offering to vote at the election, knowing he is not entitled to vote at the election, and any person knowingly procuring, aiding, or abetting in violation of this section shall be deemed guilty of a misdemeanor. Upon conviction, an offender shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or be imprisoned in the county jail not less than ten (10) days nor more than ninety (90) days, or both.



§ 14-47-105 - Forms of government.

(a) The form of government created by an organization under this chapter is called the management form of city government.

(b) The form of government of a municipality operating under the control of a municipal council, pursuant to either § 14-43-201 et seq. or § 14-44-101 et seq., is called the aldermanic form of government.



§ 14-47-106 - Election on city manager form of government.

(a) Any city in this state having a population of two thousand five hundred (2,500) or more according to the most recent federal census may call and hold an election to determine whether or not the city shall be organized under and governed by the manager form of city government as provided for in this chapter.

(b) The proceeding shall be in the following manner:

(1) (A) When petitions containing the signatures of electors equal in number to fifteen percent (15%) of the aggregate number of ballots cast for all candidates for mayor in the preceding general city election are presented to the mayor, the mayor by proclamation shall submit the question of organizing the city under the manager form of government to the electors of the city at a special election to be held in accordance with § 7-11-201 et seq.

(B) The proclamation shall be published at length in some newspaper published in the city for one (1) time, and notice of the election shall be published in some newspaper published in the city one (1) time a week for two (2) weeks, the first publication to be not less than fifteen (15) days before the date set for the election. No other notice of the election shall be necessary;

(2) (A) At the special election for the submission or resubmission of the proposition, the ballots shall contain substantially the following:

Click here to view form

(B) (i) The election thereon shall be conducted, the vote canvassed, and the result thereof declared in the same manner as provided by law in respect to other city elections.

(ii) The county board of election commissioners shall certify the result to the mayor. This result shall be conclusive and not subject to attack unless suit is brought in the circuit court of the county in which the city is situated to contest the certification within thirty (30) days after the certification;

(3) (A) If a majority of the votes cast on the proposition is against the organization of the city under this chapter, the question of adopting the manager form of government shall not be resubmitted to the voters of that city for adoption within four (4) years thereafter. It shall be resubmitted then only upon presentation to the mayor of petitions signed by electors equal in number to fifteen percent (15%) of the aggregate number of ballots cast for all candidates for mayor at the preceding general city election.

(B) (i) If a majority of the votes cast on the proposition at any such election shall be for the organization of the city under this chapter, the mayor shall file certificates stating that the proposition was adopted with the Secretary of State and with the county clerk of the county in which the city is situated. The mayor shall call a special election to be held in the city for the purpose of electing seven (7) city directors.

(ii) This election shall be called and conducted and the results determined and certified as provided in § 14-47-110.



§ 14-47-107 - Subsequent election on aldermanic form of government.

(a) (1) After the expiration of six (6) years after the date on which the first board of directors takes office in a city organized under this chapter, a petition may be presented to the mayor. It shall be signed by electors equal in number to fifteen percent (15%) of the aggregate number of ballots cast for all candidates for director in that position for which the greatest number of ballots were cast in the preceding general election. Whereupon, the mayor by proclamation shall submit the question of organization of the city under the aldermanic form of government at a special election to be held in accordance with § 7-11-201 et seq.

(2) The proclamation shall be published at length in some newspaper published in the city for one (1) time. Notice of the election shall be published in some newspaper published in the city one (1) time a week for two (2) weeks, the first publication to be not less than fifteen (15) days before the date set for the election. No other notice of the election shall be necessary.

(b) If the plan is not adopted by a majority of the voters voting upon that issue at the special election called, the question of adopting the aldermanic form of government shall not be resubmitted to the voters of the city for adoption within four (4) years thereafter. Then the question to adopt shall be resubmitted upon the presentation to the mayor of a petition signed by electors equal in number to fifteen percent (15%) of the aggregate number of votes cast for all candidates for director in that position for which the greatest number of ballots were cast in the preceding general election.

(c) At the special election for the submission or resubmission of the proposition, the ballots shall read:

Click here to view form

(d) (1) The election thereupon shall be conducted, the votes canvassed, and the result declared in the same manner as provided by law in respect to other city elections.

(2) (A) The county board of election commissioners shall certify the result to the mayor.

(B) The result shall be conclusive and not subject to attack unless suit is brought within thirty (30) days after the certification by the county board of election commissioners in the circuit court of the county in which the city is situated to contest the certification.

(e) If the majority of the votes cast on the issue shall be in favor thereof, the city shall thereupon proceed to the election of all of the city officials who were subject to election in the city immediately prior to the date on which the city was organized under the management form of city government.

(f) If no suit is brought to contest the certification of the results of the election within the thirty-day period after the certification, the mayor shall file certificates stating that the proposition was adopted with the Secretary of State and county clerk of the county in which the city is situated.

(g) (1) The election of the city officials shall be held at the next time provided for the election of city officials under the statutes then in effect pertaining to the aldermanic form of government pertaining to the class of cities to which the particular city belongs.

(2) (A) All laws pertaining to the aldermanic form of government for such class of cities shall apply.

(B) (i) On the date as prescribed by such laws when newly elected city officials take office, the term of office of all members of the board of directors shall terminate, and the transition to the aldermanic form of government shall be completed.

(ii) If, under the aldermanic form of government, the terms of aldermen are staggered, determination shall be made by lot and the length of the terms fixed accordingly.

(h) The provisions of this section for converting to the aldermanic form of government shall be in addition to the right to change to the aldermanic or any other form of municipal government that may exist under present law.

(i) (1) When a municipality elects to adopt the aldermanic form of government in the manner provided in this section, the question of reorganizing the municipality under the manager form shall not be submitted to the electors within a period of six (6) years, and thereafter only in the manner provided in § 14-47-106.

(2) If the qualified electors of the municipality do not approve the organization of the municipality under the manager form at the election, the proposition shall not again be submitted to the electors of the city for a period of four (4) years, and then only in the manner provided in § 14-47-106.



§ 14-47-108 - Effect of reorganization.

(a) (1) A reorganization is effective when in connection with the reorganization of a municipality under this chapter an initial board of directors shall be elected and the respective terms of office of the directors commence or when changes are made under subdivision (a)(2)(D) of this section.

(2) Concurrent with the commencement of the terms of the directors:

(A) The office of mayor, as existing under the aldermanic form of government, all memberships on the city council, and all memberships on the board of public affairs shall become vacant, each of these offices being abolished as to cities reorganized under this chapter;

(B) Subject to subdivision (a)(2)(D) of this section and except as is otherwise provided for city attorneys in cities with the city manager form of government, the statutory term of office of the city treasurer, city clerk, city attorney, city marshal, and recorder in cities of the second class shall cease and terminate, and the incumbent of each of these offices shall remain in office subject to removal and replacement at any time by the board of directors;

(C) Subject to subdivision (a)(2)(D) of this section, in cities with the city manager form of government having a population of more than one hundred thousand (100,000) persons according to the most recent federal decennial census, the statutory term of office of the city attorney shall cease and terminate, and the incumbent city attorney shall remain in office subject to removal and replacement at any time by the city manager, if the authority is vested in the city manager through:

(i) An ordinance of the board of directors; or

(ii) An initiated measure adopted pursuant to Arkansas Constitution, Amendment 7.

(D) In cities with the city manager form of government having a population of more than one hundred thousand (100,000) persons according to the most recent federal decennial census, the statutory term of office of the city attorney shall cease and terminate, and the incumbent city attorney shall remain in office subject to removal and replacement at any time by the mayor if the authority is vested in the mayor under § 14-47-140; and

(E) (i) Every other executive officer or executive employee of the city, including, without limiting the foregoing, the city purchasing agent and the members hereinafter called "board members" of every other municipal board, authority, or commission, whether the office, employment, board, authority, or commission exists under statute or under any ordinance or resolution, whose official term of office or employment is fixed by statute, ordinance, or resolution, shall serve until the expiration of the term so fixed, after which the position held by each such executive officer, executive employee, or board member shall be filled through appointment by the board of directors, the appointees to hold at the will of the board. However, at any time in cities with the city manager form of government, the appointments shall be made by the mayor and appointees shall hold at the will of the mayor, if the mayor is authorized to make the appointments by:

(a) The board of directors, by ordinance; or

(b) An initiated measure adopted pursuant to Arkansas Constitution, Amendment 7.

(ii) Each such executive officer or executive employee serving on the effective date of the reorganization, and whose office or employment carries no fixed term created either by statute, ordinance, or resolution shall be subject to removal and replacement at any time by the board of directors or the mayor, if authorized.

(iii) However, the provisions of this subdivision (a)(2)(E) shall be subject to the provisions of subsection (b) of this section and to the exceptions therein contained.

(b) (1) It is expressly directed that a reorganization under this chapter shall not affect, impair, or terminate the employment of any city officers or employees whose employment is subject to, or regulated by, civil service laws.

(2) (A) The reorganization shall not operate to abolish, terminate, or otherwise affect any of the following departments, commissions, authorities, agencies, or offices of the city government then existing:

(i) Waterworks commission existing under §§ 14-234-301 -- 14-234-309;

(ii) Sewer committee existing under § 14-235-206;

(iii) Airport commission existing under § 14-359-103;

(iv) Housing authority existing under § 14-169-208;

(v) Any board of civil service commissioners serving under § 14-49-201 et seq., § 14-50-201 et seq., § 14-51-201 et seq., or under any other statute enacted;

(vi) Auditorium commission existing under § 14-141-104;

(vii) Library trustees existing under § 13-2-502;

(viii) City planning commission existing under Acts 1929, No. 108, § 1 [repealed]; or

(ix) Board of commissioners of any improvement district.

(B) (i) The reorganization shall not terminate, impair, or otherwise affect the official status, tenure of office, or powers of the persons serving as commissioners, committee members, trustees, or members of any of the boards, authorities, commissions, agencies, or departments listed in this subdivision.

(ii) This power, whether consisting of the power to appoint or the power to confirm appointments or nominations, as may be vested in the municipal council immediately prior to the reorganization in respect to the filling of vacancies on the boards, authorities, commissions, agencies, departments, or in the judgeships listed in this subdivision (b)(2)(B) shall be transferred to and vested in the board of directors or the mayor, if the mayor has appointment power pursuant to § 14-47-108(a)(2)(E). Each appointee designated by the board or by the mayor, if authorized, to fill a vacancy in any such position shall serve for the statutory term, if any, applicable to the vacancy or, if there is no statutory term, shall serve at the will of the board or the mayor, if authorized.



§ 14-47-109 - Board of directors generally.

(a) (1) The seven (7) directors elected by a city reorganized under this chapter shall be known and designated as the board of directors of that city.

(2) The board shall constitute the supreme legislative and executive body of the city and, subject to § 14-47-120(10), shall be vested with all powers and authority which, immediately prior to the effective date of the reorganization, were vested under then-existing laws, ordinances, and resolutions in the mayor and council of that city and in its board of public affairs.

(3) Except where expressly permitted under this chapter, a board member may not serve the city in any other capacity.

(b) (1) For election purposes, the positions on the board shall be permanently designated as positions numbered respectively one, two, three, four, five, six, and seven.

(2) (A) Each candidate for election to membership on the board shall specify the position for which he is running.

(B) The electors shall vote separately on the candidates for each position, with the position sought by each candidate to be shown on the ballot.

(c) The candidate for any designated position on the board of directors who, in any general or special election, shall receive votes greater in number than those cast in favor of any other candidate for the position shall be deemed to be elected.

(d) (1) All regular and special elections of directors shall be nonpartisan, the ballots to show no party designation.

(2) In all regular and special elections, each candidate for the office of director shall be elected by the electors of the city at large.

(3) A director shall not be prohibited from holding successive terms of office.

(e) (1) Any director elected at a special election shall take office on the first Monday following the certification of his election as required in this chapter.

(2) A director elected at a regular election shall take office on January 1 next following his election.

(f) (1) At any regular or special election for the election of a director, any adult person who has resided within the municipality for at least thirty (30) days and is qualified to vote at an election of county or state officers shall be deemed a qualified elector.

(2) Any person more than twenty-one (21) years of age possessing these same qualifications also shall be eligible to run for the office of director.

(g) When a city is reorganized under this chapter, at the first meeting of its initial board, the seven (7) directors will be divided by lot into two (2) classes. The tenure of office of those in each class shall be as follows:

(1) Those in class number one, which shall contain three (3) members, shall serve until and including December 31 following the first regular election held after their term of office commences and until their successors have been elected and qualified. Thereafter, those in class number one shall serve four-year terms.

(2) Those in class number two, which shall contain four (4) members, shall serve until and including December 31 following the second regular election held after their term of office commences and until their successors have been elected and qualified. Thereafter, those in class number two shall serve four-year terms.



§ 14-47-110 - Election of directors. [Effective until October 2, 2011.]

(a) Candidates for the office of director shall be nominated and elected as follows:

(1) (A) (i) A special election to elect the initial membership of the board shall be called by the mayor as provided in § 14-47-106.

(ii) The mayor's proclamation shall be in accordance with § 7-11-101 et seq.

(B) (i) A special election to fill any vacancy under § 14-47-113 shall be called through a resolution of the board of directors.

(ii) A proclamation announcing the holding of the election shall be signed by the mayor and published in accordance with § 7-11-101 et seq.;

(2) The petition mentioned in subdivision (a)(3) of this section supporting the candidacy of each candidate to be voted upon at any general or special election shall be filed with the city clerk or recorder not more than ninety (90) days nor fewer than seventy (70) days before the election by 12:00 noon;

(3) (A) (i) In respect to both special and general elections, the name of each candidate shall be supported by a petition, signed by at least fifty (50) qualified electors of the municipality, requesting the candidacy of the candidate.

(ii) The petition shall show the residence address of each signer and shall carry an affidavit signed by one (1) or more persons, in which the affiant or affiants shall vouch for the eligibility of each signer of the petition.

(B) Each petition shall be substantially in the following form:

"The undersigned, duly qualified electors of the City of ..., Arkansas, each signer hereof residing at the address set opposite his or her signature, hereby request that the name... be placed on the ballot as a candidate for election to Position No. ... on the Board of Directors of said City of ... at the election to be held in such City on the ... day of ..., 20... We further state that we know said person to be a qualified elector of said City and a person of good moral character and qualified in our judgment for the duties of such office."

(C) A petition for nomination shall not show the name of more than one (1) candidate.

(D) (i) The name of the candidate mentioned in each petition, together with a copy of the election proclamation if the election is a special election, shall be certified by the city clerk or recorder to the county board of election commissioners not less than thirty-five (35) days before the election unless the clerk or recorder finds that the petition fails to meet the requirements of this chapter.

(ii) (a) Whether the names of the candidates so certified to the county board of election commissioners are to be submitted at a biennial general election or at a special election held on a different date, the election board shall have general supervision over the holding of each municipal election.

(b) In this connection, the board shall post the nominations, print the ballots, establish the voting precincts, appoint the election judges and clerks, determine and certify the result of the election, and determine the election expense chargeable to the city, all in the manner prescribed by law in respect to general elections. It is the intention of this chapter that the general election machinery of this state shall be utilized in the holding of all general and special elections authorized under this chapter.

(c) The result of the election shall be certified by the election board to the city clerk or recorder; and

(4) The candidate for any designated position on the board of directors who, in any general or special election, shall receive votes greater in number than those cast in favor of any other candidate for the position shall be deemed to be elected.

(b) Each director, before entering upon the discharge of his or her duties, shall take the oath of office required by the Arkansas Constitution, Article 19, § 20.

§ 14-47-110 - Election of directors. [Effective October 2, 2011.]

(a) Candidates for the office of director shall be nominated and elected as follows:

(1) (A) (i) A special election to elect the initial membership of the board shall be called by the mayor as provided in § 14-47-106.

(ii) The mayor's proclamation shall be in accordance with § 7-11-101 et seq.

(B) (i) A special election to fill any vacancy under § 14-47-113 shall be called through a resolution of the board of directors.

(ii) A proclamation announcing the holding of the election shall be signed by the mayor and published in accordance with § 7-11-101 et seq.;

(2) The petition mentioned in subdivision (a)(3) of this section supporting the candidacy of each candidate to be voted upon at any general or special election shall be filed with the city clerk or recorder not more than one hundred two (102) days nor fewer than eighty-one (81) days before the election by 12:00 noon;

(3) (A) (i) In respect to both special and general elections, the name of each candidate shall be supported by a petition, signed by at least fifty (50) qualified electors of the municipality, requesting the candidacy of the candidate.

(ii) The petition shall show the residence address of each signer and shall carry an affidavit signed by one (1) or more persons, in which the affiant or affiants shall vouch for the eligibility of each signer of the petition.

(B) Each petition shall be substantially in the following form:

"The undersigned, duly qualified electors of the City of ..., Arkansas, each signer hereof residing at the address set opposite his or her signature, hereby request that the name... be placed on the ballot as a candidate for election to Position No. ... on the Board of Directors of said City of ... at the election to be held in such City on the ... day of ..., 20... We further state that we know said person to be a qualified elector of said City and a person of good moral character and qualified in our judgment for the duties of such office."

(C) A petition for nomination shall not show the name of more than one (1) candidate.

(D) (i) The name of the candidate mentioned in each petition, together with a copy of the election proclamation if the election is a special election, shall be certified by the city clerk or recorder to the county board of election commissioners not less than seventy-five (75) days before the election unless the clerk or recorder finds that the petition fails to meet the requirements of this chapter.

(ii) (a) Whether the names of the candidates so certified to the county board of election commissioners are to be submitted at a biennial general election or at a special election held on a different date, the election board shall have general supervision over the holding of each municipal election.

(b) In this connection, the board shall post the nominations, print the ballots, establish the voting precincts, appoint the election judges and clerks, determine and certify the result of the election, and determine the election expense chargeable to the city, all in the manner prescribed by law in respect to general elections. It is the intention of this chapter that the general election machinery of this state shall be utilized in the holding of all general and special elections authorized under this chapter.

(c) The result of the election shall be certified by the election board to the city clerk or recorder; and

(4) The candidate for any designated position on the board of directors who, in any general or special election, shall receive votes greater in number than those cast in favor of any other candidate for the position shall be deemed to be elected.

(b) Each director, before entering upon the discharge of his or her duties, shall take the oath of office required by the Arkansas Constitution, Article 19, § 20.



§ 14-47-111 - Refusal of director to serve.

(a) Any person who shall have been elected or appointed a director and shall neglect or refuse to qualify and serve as such shall be guilty of a misdemeanor and fined in any sum of not less than one hundred dollars ($100) nor more than three hundred dollars ($300).

(b) However, the directors, for good cause shown, may permit a director to resign.



§ 14-47-112 - Removal of director.

(a) The holder of office of city director is subject to removal by the electors qualified to vote for a successor of the incumbent.

(b) The procedure to effect the removal of the incumbent of this elective office shall be as follows:

(1) (A) (i) A petition shall be filed with the city clerk. This petition shall be signed by electors entitled to vote for a successor to the incumbent sought to be removed, equal in number to at least thirty-five percent (35%) of the number of ballots cast for all candidates for directors at the preceding primary election at which directors were nominated or elected, demanding the election of a successor of the person sought to be removed.

(ii) The petition shall contain a statement of the grounds and reasons on account of which the removal is sought.

(B) The signatures to the petition need not all be appended to one (1) paper, but each signer shall add to his signature his place of residence, giving street and number, if any.

(C) One of the signers of each of the papers shall make oath before an officer competent to administer oaths that the statements therein made are true as he believes and that each signature to the paper appended is a genuine signature of the person whose name it purports to be.

(2) (A) (i) Within ten (10) days of the date of filing the petition, the city clerk shall ascertain and determine whether or not the petition is signed by the requisite number of qualified electors.

(ii) If necessary, the board of directors shall allow the city clerk extra help for that purpose.

(B) The city clerk shall attach to the petition his certificate showing the result of his examination;

(3) (A) (i) If by the clerk's certificate the petition is shown to be insufficient, it may be amended within ten (10) days.

(ii) Within ten (10) days after an amendment, the clerk shall make like examination of the amended petition.

(B) (i) If his certificate shall show the amended petition to be insufficient, it shall be returned to the person filing it, without prejudice, however, to the filing of a new petition to the same effect.

(ii) If the petition shall be deemed sufficient, the clerk shall submit it to the board without delay;

(4) (A) If the board shall find the petition thus submitted to it contains the requisite number of electors signed thereto and is otherwise found to be sufficient, it shall order and fix a date for holding an election. This date shall be not less than thirty (30) days nor more than forty (40) days from the date of the clerk's certificate to the board that a sufficient petition is filed.

(B) The board shall make, or cause to be made, publication of notice and all arrangements for holding the election;

(5) (A) The election shall be conducted, returned, and the result thereof declared in all respects as are other such elections under the general election laws of the city.

(B) At the election, the proposition submitted to the electors shall be:

Click here to view form

(6) (A) If the majority of votes cast on the issue shall be in favor of the removal of the officer, the officer shall be deemed removed and his office vacated, and it shall be filled in the manner provided for filling vacancies.

(B) If the majority of the votes cast on that issue shall be against the removal of the officer, the officer shall continue to serve;

(c) No recall petition shall be filed against any officer until he shall have held his office for at least six (6) months, nor shall any officer be subject to more than one (1) recall proceeding between biennial elections.



§ 14-47-113 - Director vacancy.

Whenever a vacancy shall occur, by any reason, in the office of a director, the board of directors shall, by majority vote, elect a person to fill the vacancy and serve for the unexpired term thereof.



§ 14-47-114 - Director not compensated -- Per diem.

(a) The board of directors of any city with the city manager form of government may, by ordinance, provide for the compensation of board members.

(b) Directors of a city having a population of at least four thousand (4,000) but not more than four thousand five hundred (4,500) and located in a county having a population of one hundred thousand (100,000) or more may receive a per diem to be fixed by ordinance of the board not to exceed one hundred dollars ($100) for attending designated meetings of the board. In no event shall any director receive per diem in excess of two hundred dollars ($200) for any one (1) month.



§ 14-47-115 - Prohibition against director interest in contracts.

(a) (1) A director of the city shall not be interested, directly or indirectly, in any contracts made with the city unless the board of directors of the city shall have enacted an ordinance specifically permitting a director to conduct business with the city and prescribing the extent of this authority.

(2) This prohibition shall not apply to contracts for the furnishing of supplies, equipment, or services to be performed for a municipality by a corporation in which no director holds any executive or managerial office, or by a corporation in which a controlling interest is held by stockholders who are not directors.

(b) Any director acting on any contract with the city in which he is interested or receiving any benefit in violation of this section shall be guilty of a misdemeanor and fined in any sum of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).



§ 14-47-116 - Mayor.

(a) (1) The board of directors shall organize by electing one of their number as a chairman to preside over the meetings of the board, the person so elected to have the title of "mayor".

(2) (A) Except as provided in subdivision (2)(B) of this subsection the mayor shall serve in this capacity for two (2) years from the date of his election as mayor unless his tenure of office as a director expires in less than two (2) years, in which event he will serve as mayor merely until the expiration of his tenure of office as director.

(B) The board of directors of any city may provide by ordinance that the term of mayor in the city shall be one (1) year, in which event the mayors of the city selected thereafter shall be selected for and serve terms of one (1) year.

(3) When the mayor's term expires, the board shall elect a successor mayor. However, the mayor shall not be prohibited from serving in this capacity for more than one (1) term.

(4) The mayor shall receive no compensation for his duties in such capacity but shall be reimbursed for all actual expenses incurred by him in the discharge of his duties as mayor.

(b) The mayor shall have the following powers:

(1) He shall preside at all meetings of the board;

(2) He shall be recognized as the head of the city government for all ceremonial purposes and by the Governor for the purposes of military law;

(3) He shall sign, on behalf of the city, all written agreements, contracts, bonds, mortgages, pledges, indentures, conveyances, and other written instruments, the execution of which has been approved by the board; and

(4) He may vote on all matters coming before the board but shall have no veto power.



§ 14-47-117 - Assistant mayor.

(a) (1) The board shall also elect from its membership an assistant mayor who shall serve in such capacity for two (2) years or until his tenure of office as a director expires, whichever period may be shorter. Provided, however, that the board may, at its option, prescribe a method to rotate the assistant mayor among all or part of its membership for a term of not less than six (6) consecutive months.

(2) The assistant mayor shall not be prohibited from serving in such capacity for more than one (1) term.

(b) (1) The assistant mayor shall act as mayor during the absence or disability of the mayor.

(2) (A) If a vacancy in the office of mayor occurs, the assistant mayor shall perform the duties of mayor until a successor mayor is elected.

(B) (i) If the mayor shall be continuously absent or disabled for more than six (6) months, his office will automatically become vacant and a successor mayor shall be elected.

(ii) (a) A certificate of the city clerk or recorder, recorded in the record of the proceedings of the board, as to the absence or disability of the mayor or as to any vacancy in the office of mayor may be relied upon by all persons dealing with the municipality as conclusive evidence of the assistant mayor's authority to assume the powers of the mayor.

(b) (1) Where any such certificate is so recorded, upon the termination of the absence or disability of the mayor and the resumption by him of his official duties as such, the city clerk or recorder shall record in the records of the board a separate certificate attesting this fact.

(2) This separate certificate shall show the date of such termination of absence or disability and resumption of duties.

(c) If both the mayor and assistant mayor should be absent or disabled from performing their duties, the board may, by resolution, designate one of its members as acting mayor, to serve during the absence or disability and no longer.



§ 14-47-118 - Acting mayor.

If both the mayor and assistant mayor should be absent or disabled from performing their duties, the board, by resolution, may designate one of its members as acting mayor to serve during the absence or disability and no longer.



§ 14-47-119 - Employment of city manager.

(a) (1) (A) The initial board of directors, as promptly as possible after effecting its organization, shall employ a city manager.

(B) However, in cities with the city manager form of government having a population of more than one hundred thousand (100,000) persons according to the most recent federal decennial census, the mayor may be authorized to employ a city manager. The mayor may be authorized by:

(i) An ordinance of the initial board; or

(ii) An initiated measure, adopted pursuant to Arkansas Constitution, Amendment 7, authorizing the mayor to employ a city manager. If the authority is vested by an initiated measure, the board shall not have the power to rescind the authority.

(2) (A) The city manager's employment shall be for an indefinite term.

(B) Thereafter, subject only to such interruptions as are unavoidable, a city manager shall be maintained in the employ of the city.

(3) The appointment and continued employment by the board or mayor of a city manager shall be mandatory.

(b) (1) It shall not be essential that the city manager, at the time of his or her employment, be a qualified elector of the city or of the State of Arkansas or a resident of the city or of the State of Arkansas.

(2) However, the city manager shall be a person found by the board or mayor to have special qualifications in respect to the management of municipal affairs.

(3) During his or her employment, the city manager shall reside in the city and devote his or her full time to the business of the city.

(4) Notwithstanding the provisions of subdivision (b)(3) of this section regarding the residency requirements for city managers, the city manager of a city with a city manager form of government and with a population of fewer than six thousand (6,000) persons, upon approval of a majority of the board, may reside outside the city during his or her employment as city manager.

(c) A member of the board may not be appointed city manager nor acting city manager during the term for which he or she shall have been elected nor within three (3) years following the expiration of the member's term of office as director or mayor.

(d) The city manager shall receive a salary in such amount as may be fixed by the board.

(e) The board, on the vote of a majority of its elected membership, or the mayor, if authorized pursuant to subsection (a) of this section, may terminate the city manager's employment at any time, either with or without cause.

(f) (1) The city manager shall furnish a fidelity bond, the premiums on which shall be paid by the city, in such amount, on such form, and with such security as may be approved by the board.

(2) The bond, in no event, shall be less than twenty-five thousand dollars ($25,000).



§ 14-47-120 - Powers and duties of city manager.

The city manager shall have the following powers and duties:

(1) (A) To the extent that such authority is vested in him or her through an ordinance enacted by the board of directors, a city manager may supervise and control all administrative departments, agencies, offices, and employees.

(B) In addition, in cities with a city manager form of government having a population of more than one hundred thousand (100,000) persons according to the most recent federal decennial census, the city manager also shall have the authority to supervise and control the city attorney and may remove and replace the city attorney at any time at the city manager's discretion if the city manager has been given the authority to remove and replace the city attorney pursuant to § 14-47-108(a)(2);

(2) He or she shall represent the board in the enforcement of all obligations in favor of the city or its inhabitants which are imposed by law, or under the terms of any public utility franchise, upon any public utility;

(3) He or she may inquire into the conduct of any municipal office, department, or agency which is subject to the control of the board, in which connection he or she shall be given unrestricted access to the records and files of any such office, department, or agency and may require written reports, statements, audits, and other information from the executive head of the office, department, or agency;

(4) (A) (i) Except as provided in subdivision (4)(A)(ii) of this section, he or she shall nominate, subject to confirmation by the board, persons to fill all vacancies at any time occurring in any office, employment, board, authority, or commission to which the board's appointive power extends.

(ii) If the mayor has appointment power pursuant to § 14-47-108(a)(2)(C), the nominations shall be made by the mayor.

(B) (i) He or she may remove from office all officials and employees, including, without limiting the foregoing, members of any board, authority, or commission who under laws, whether applicable to cities under the aldermanic or management form of government, may be removed by the city's legislative body.

(ii) (a) Removal by the city manager shall be approved by the board.

(b) Where, under the statute applicable to any specific employment or office, the incumbent may be removed only upon the vote of a specified majority of the city's legislative body, the removal of the person by the city manager may be confirmed only upon the vote of the specified majority of the members.

(C) The provisions of this subdivision (4) shall have no application to offices and employments controlled by any civil service or merit plan lawfully in effect in the city.

(5) (A) To the extent that, and under such regulations as, the board may prescribe by ordinance, he or she may:

(i) Contract for and purchase, or issue purchase authorizations for, supplies, materials, and equipment for the various offices, departments, and agencies of the city government, and he or she may contract for, or authorize contracts for, services to be rendered to the city or for the construction of municipal improvements. However, in such connection, the board shall, by ordinance, establish a maximum amount, and each contract, purchase, or authorization exceeding the amount so established shall be effected after competitive bidding as required in § 14-47-138;

(ii) Approve for payment, out of funds previously appropriated for that purpose, or disapprove any bills, debts, or liabilities asserted as claims against the city. However, the board shall, by ordinance, establish in that connection a maximum amount, and the payment or disapproval of each bill, debt, or liability exceeding that amount shall require the confirmation of the board or of a committee of directors created by the board for this purpose;

(iii) Sell or exchange any municipal supplies, materials, or equipment. The board shall, by ordinance, establish an amount, and no item or lot, to be disposed of as one (1) unit, of supplies, materials, or equipment shall be sold without competitive bidding unless the city manager shall certify in writing that, in his or her opinion, the fair market value of the item or lot is less than the amount established by ordinance as prescribed; and

(iv) Transfer to any office, department, or agency or he or she may transfer from any office, department, or agency to another office, department, or agency any materials and equipment.

(B) For the purpose of assisting the city manager in transactions arising under subdivisions (5)(A)(i)-(iii) of this section, the board may appoint one (1) or more committees to be selected from its membership. Or in the alternative, it may create one (1) or more offices or departments to be composed of personnel approved by the city manager. If, for these purposes, the board shall create any new office or department, the person appointed to fill the office or to head the department shall be responsible to the city manager and act under his or her direction;

(6) He or she shall prepare the municipal budget annually and submit it to the board for its approval or disapproval and be responsible for its administration after adoption;

(7) He or she shall prepare and submit to the board, within sixty (60) days after the end of each fiscal year, a complete report on the finances and administrative activities of the city during the fiscal year;

(8) He or she shall keep the board advised of the financial condition and future needs of the city and make such recommendations as to him or her may seem desirable;

(9) He or she shall sign all municipal warrants when authorized by the board to do so;

(10) He or she shall have all powers, except those involving the exercise of sovereign authority, which, under statutes applicable to municipalities under the aldermanic form of government or under ordinances and resolutions of the city in effect at the time of its reorganization, may be vested in the mayor; and

(11) He or she shall perform such additional duties and exercise such additional powers as may, by ordinance, be lawfully delegated to him or her by the board.



§ 14-47-121 - Acting city manager.

(a) If the city manager is absent from the city or is unable to perform his or her duties, if the board of directors or the mayor, if authorized, suspends the city manager, or if there is a vacancy in the office of city manager, the board, by resolution, or the mayor, if authorized to employ the city manager pursuant to § 14-47-119(a), may appoint an acting city manager to serve until the city manager returns, until his or her disability or suspension ceases, or until another city manager is appointed and qualifies, as the case may be.

(b) The board or the mayor, if authorized, may suspend or remove an acting city manager at any time.

(c) (1) The board, in the exercise of its discretion, or the mayor, if authorized, may determine whether the acting city manager shall furnish bond.

(2) If in any instance, the board requires the acting city manager to furnish bond, it shall, in respect to form, amount, and security, be subject to the approval of the board or the mayor.

(d) The acting city manager shall receive a reasonable compensation to be fixed by the board.



§ 14-47-123 - Meetings of board of directors.

(a) (1) A majority of the elected membership of the board of directors shall constitute a quorum for the transaction of business.

(2) Except where otherwise provided by law, the concurring vote of a majority of those attending a meeting, provided a quorum is present, shall represent the action of the board.

(b) The board shall meet on days certain to be chosen in advance by the board within the first and third weeks in each calendar month, except when any meeting date falls on a legal holiday, in which event the meeting shall be held on a substituted date fixed by adjournment at the preceding meeting.

(c) (1) Special meetings may be called at any time by the mayor or by directors representing a majority of the elected membership of the board.

(2) The board may, by ordinance, establish the procedure for calling and giving notice of special meetings.

(d) All meetings shall be open to the public.

(e) Every motion, resolution, and ordinance adopted by the board shall be signed by the mayor. Each of the foregoing shall be attested by the city clerk, if the municipality is a city of the first class, if otherwise, by the recorder.

(f) All laws not inconsistent with this chapter which immediately prior to its reorganization under this chapter controlled the proceedings of the council of the city, including, without limitation, procedure for the adoption, enactment, and publication of ordinances and resolutions, shall govern the proceedings of its board.



§ 14-47-124 - Initiative and referendum.

(a) The initiative and referendum laws of this state are applicable to cities reorganized under this chapter.

(b) The number of signatures required upon any petition shall be computed upon the highest vote cast at the preceding general election for any position on the board of directors of the municipality.



§ 14-47-125 - Budget and appropriations.

(a) The approval by the board of directors of the budget shall amount to an appropriation for the purposes of the budget of the funds which are lawfully applicable to the different items therein contained.

(b) The board may alter or revise the budget from time to time, and unpledged funds appropriated by the board for any specific purpose may, by subsequent action of the board, be appropriated to another purpose, subject to the following exceptions:

(1) Funds resulting from taxes levied under statute or ordinance for a specific purpose may not be diverted to another purpose; and

(2) Appropriated funds may not be diverted to another purpose where any creditor of the municipality would be prejudiced thereby.



§ 14-47-126 - Annual audit.

The board of directors shall be obligated to have the financial affairs of the city audited annually by the Division of Legislative Audit of the State of Arkansas or by an independent certified public accountant who is not otherwise in the service of the city.



§ 14-47-127 - Civil service plans.

(a) If, on the effective date of the reorganization of any city under this chapter, a civil service plan for any municipal employees or officers shall be in effect in the city, reorganization under this chapter shall not terminate or otherwise impair the civil service plan. That plan shall remain in full force and effect, subject to § 14-47-131, following the reorganization under this chapter.

(b) The municipal civil service plans made available under the provisions of § 14-49-101 et seq., § 14-50-101 et seq., and § 14-51-101 et seq., may be adopted, subject to § 14-47-131, by any city reorganized under this chapter.



§ 14-47-128 - Deferred compensation agreements.

(a) Any city in the State of Arkansas organized and operating under a management form of municipal government is authorized and empowered to enter into a deferred compensation agreement with any employee of the city for the purpose of deferring payment of any portion of the employee's salary or income and to deposit the deferred compensation funds with a third party, agreed to in writing by the employee, in trust, with directions that the funds be paid to the employee as authorized by the deferred compensation agreement.

(b) For the purposes of this section, a "deferred compensation agreement" is any agreement approved by the city for its employees and executed by an employee of the city, the city, and a third party, as trustee, chosen by the employee, where the third party agrees to pay a periodic income to the employee in the event of retirement or disability or to the employee's beneficiary in the event of death.

(c) Deferred compensation funds deposited with a third party trustee as provided for in this section may be invested and reinvested by the trustee in any manner which, in its sole discretion, it deems desirable, notwithstanding legal limitations on the investment of public funds as provided for by the laws of the State of Arkansas.



§ 14-47-129 - Dependents of killed police officer or fire fighter.

(a) Whenever a police officer or fire fighter of the city shall be killed in the actual performance of his official duties, the board of directors shall cause to be set aside for the use and benefit of his wife and children or others necessarily dependent upon him for their support, if they survive him, the sum of one thousand dollars ($1,000).

(b) This sum shall be paid in installments as shall be required and, in the judgment of the boards, as shall be deemed advisable.



§ 14-47-130 - Public health jurisdiction.

(a) The board of directors shall have power to pass such ordinances and to make and enforce such rules and regulations as shall be necessary to promote the public health and to prevent and control disease.

(b) Their jurisdiction in all matters pertaining to health and sanitation, and for purposes of quarantine, shall extend five (5) miles beyond the city limits.



§ 14-47-131 - Creation of new departments, etc.

(a) The board of directors may from time to time by ordinance:

(1) Create any new municipal:

(A) Department;

(B) Office;

(C) Employment;

(D) Board;

(E) Authority;

(F) Commission; or

(G) Agency;

(2) (A) Appoint the personnel to serve in the department, office, employment, board, authority, commission, or agency.

(B) However, the appointment of personnel shall be by the mayor if the mayor has appointment power pursuant to § 14-47-108(a)(2)(C);

(3) Fix the term of employment and compensation of each appointee; and

(4) Specify whether each appointee shall, or shall not, be subject to the city's civil service or merit system.

(b) (1) By ordinance, the board also, in the exercise of its discretion, may consolidate the office of city treasurer with the office of city clerk or such other office or position as the board, by ordinance, may charge with the responsibility of administering the financial affairs of the city.

(2) The board may:

(A) Delegate all of the duties of the city treasurer to the person holding that office or position in the city;

(B) Fill the consolidated office by appointment;

(C) Fix the term and compensation of the appointee; and

(D) Specify whether the appointee shall be subject to the city's civil service or merit system.



§ 14-47-132 - Vacancy on municipal board, etc.

(a) Any vacancy on any municipal board or commission of any city of the first class having a population of fewer than fifty thousand (50,000) and having a city manager form of government shall be filled by a majority vote of the board of directors of the city or by the mayor, if the mayor has appointment power pursuant to § 14-47-108(a)(2)(C).

(b) (1) The provisions of this section shall apply to all existing boards and commissions and to all boards and commissions hereafter established in which vacancies are filled by the remaining members of the board or commission or by the city manager.

(2) The provisions of this section shall not be applicable to any Arkansas city which is divided by a state line from an incorporated city or town in an adjoining state.



§ 14-47-133 - Appointees generally.

(a) Subject to the exceptions contained in § 14-47-108, every person appointed by the board of directors or by the mayor, if authorized as provided in § 14-47-108(a)(2)(C), to any municipal office, employment, or position or to membership on any board, authority, or commission shall serve for such time and shall receive such compensation as the board of directors may fix and determine by ordinance.

(b) This section shall be applicable even in respect to offices and employments which, under statutes applicable to the aldermanic form of government, were held for a fixed term or on a salary basis fixed by statute.



§ 14-47-134 - Qualifications of appointees.

(a) (1) (A) In the exercise by the board of directors of its authority in respect to the filling of vacancies in executive positions and memberships on municipal boards, authorities, and commissions, only those qualified electors of the city found by the directors to possess the necessary qualifications shall be appointed or confirmed.

(B) Provided, a board of directors may appoint, at its discretion, persons who reside outside the city to museum boards and commissions.

(b) (1) In filling vacancies on any municipal board, authority, or commission, unless the statute applicable to the position forbids the appointment thereto of a city employee, the city manager, if otherwise qualified, shall be an eligible appointee.

(2) The city manager, however, shall not be, ex officio, a member of any municipal board, authority, or commission.



§ 14-47-135 - Relations barred from employment.

No person shall hold an appointive position or employment in the pay of the city if that person is related by blood or marriage in the third degree either to a member of the board of directors or to the city manager. Provided, however, this prohibition shall not prevent a person who holds an appointive or employment position with the city at the time the person's relative becomes city manager or a member of the board of directors from continuing in that position or employment.



§ 14-47-136 - Bond of officers and employees.

All officers and employees of a city reorganized under this chapter with the exception of the city manager, whose bond requirement is controlled by § 14-47-119, shall be required to make bond in such amount, on such form, and with such security as may meet the approval of the board of directors.



§ 14-47-137 - Prohibited actions by officers or employees.

(a) (1) An officer or employee elected or appointed in any city shall not be interested, directly or indirectly, in any contract or job for work or materials, or the profits, or service to be furnished or performed for the city unless the board of directors of the city has enacted an ordinance specifically permitting an officer or employee to conduct business with the city and prescribing the extent of this authority.

(2) This prohibition shall not apply to contracts for the furnishing of supplies, equipment, or services to be performed for a municipality by a corporation in which an officer does not hold any executive or managerial office or by a corporation in which a controlling interest is held by stockholders who are not officers or employees.

(3) This prohibition shall not apply to contracts for the furnishing of supplies, equipment, or services to be performed for a municipality by a volunteer who has been appointed to a municipal board, municipal commission, or municipal task force.

(b) (1) An officer or employee shall not accept or receive, directly or indirectly, any frank, pass, free ticket, or free service from any person, firm, or corporation operating within the territorial limits of the city any public transportation service, gas works, waterworks, electric light or power plant, heating plant, telegraph line or telephone exchange, or other business acting or operating under a public franchise of the city; nor shall any officer or employee accept or receive, directly or indirectly, from any person, firm, or corporation, or its agents, any other service upon terms more favorable than those granted to the public generally.

(2) The prohibition of free transportation shall not apply to police officers or firefighters in uniform; nor shall any free service to city officials heretofore provided by franchise or ordinance be affected by this subsection.

(c) Any person violating the provisions of this section shall be guilty of a misdemeanor and fined in a sum of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000), and every such contract or agreement shall be void.



§ 14-47-138 - Competitive bidding required.

(a) Before making any purchase of or contract for any supplies, materials, or equipment, and before obligating the city under any contract for the performance of services or for the construction of municipal improvements, where the anticipated cost to the city of the transaction exceeds the maximum amount established by the board of directors under the authority of § 14-47-120, opportunity for competitive bidding shall be given under such rules and regulations as the board may, by ordinance, prescribe, and the contract shall be consummated only on a bid approved by the city manager and by the board.

(b) The board, by ordinance, may waive the requirement of competitive bidding in exceptional situations where this procedure is not feasible, but lacking such exceptional situations, the board may not except any particular contract, purchase, or sale from the requirement of competitive bidding.

(c) All purchase and sale records of the city shall be open to public inspection.



§ 14-47-139 - Public utility franchises, etc.

Every ordinance or resolution granting any public utility franchise, or granting the right to occupy the streets, highways, bridges, or other public places in the city for any purpose shall be completed in the form in which it is finally passed and remain on file with the city clerk for public inspection at least one (1) week before its final passage or adoption.



§ 14-47-140 - Authorization for election concerning mayor.

(a) (1) Any municipality organized and operating under the city manager form of government may authorize the mayor of the municipality to have the following duties and powers if approved by the qualified electors of the municipality at an election called by the municipal board of directors by referendum or by the qualified electors of the municipality by initiative:

(A) (i) The power to veto an ordinance, a resolution, or an order adopted by the board of directors.

(ii) (a) The municipal board of directors may override the veto by a two-thirds vote of the number of members of the board.

(b) The mayor shall be entitled to vote only in case of a tie vote, and his or her presence may be counted to establish a quorum for the conduct of business;

(B) The power to appoint, subject to confirmation by a majority of the members of the board of directors, persons to fill vacancies on any board, authority, or commission of the municipality;

(C) The power to hire the city manager, subject to the approval of a majority of members of the municipal board of directors, and to designate the city manager to serve in the mayor's stead on any board or commission that requires the service of the chief executive officer of the city;

(D) The power to remove the city manager, subject to the approval of a majority of the members of the municipal board of directors;

(E) The power to prepare and submit to the board of directors for its approval the annual municipal budget;

(F) The power to hire the city attorney, subject to the approval of a majority of members of the municipal board of directors; and

(G) The power to remove the city attorney, subject to the approval of a majority of members of the municipal board of directors.

(2) If the petition under subdivision (a)(1) of this section is approved by a majority of the qualified electors of the municipality, the mayor shall have the powers and duties authorized under subdivision (a)(1) of this section.

(3) (A) Subdivisions (a)(1) and (2) of this section shall not apply to offices and employments controlled by any civil service or merit plan lawfully in effect in the municipality.

(B) In municipalities that maintain municipal courts or police courts, the municipal judge, police judge, and the clerk of both courts shall be elected and appointed in the manner prescribed by law.

(4) A mayor who has the duties and powers authorized under subdivision (a)(1) of this section shall be compensated with salary and benefits comparable to the salary and benefits of an official or employee of the municipality with similar executive duties and powers.

(b) If called by initiative of the qualified electors of the municipality, the special election under this section shall comply with the following:

(1) A petition under subsection (a) of this section shall be filed with the clerk of the city;

(2) Each signature on a petition filed shall have been signed within one hundred eighty (180) days prior to filing;

(3) The clerk of the city shall note on the petition the date and time filed; and

(4) If a petition contains the signatures of electors equal in number to fifteen percent (15%) of the number of ballots cast for the mayor in the last mayoral election, or if the mayor is not directly elected, for the director position receiving the highest number of votes in the last general election, then the clerk of the city shall deliver the petitions to the mayor who shall by proclamation submit the question to the electors at a special election, provided that:

(A) The clerk of the city shall verify the number of signatures and the authenticity of the signatures on the petition within ten (10) days of the date they are filed;

(B) If there are insufficient signatures on the petition, the petitioners shall not receive an extension for the petition; and

(C) If there is a sufficient number of signatures on the petition but the clerk of the city is unable to verify the required number of signatures and the authenticity of the signatures, then the petitioners shall be given ten (10) days to provide a sufficient number of verified signatures.

(c) The proclamation submitting the question under subsection (a) of this section to the qualified electors of the municipality shall be issued within three (3) working days of the date the clerk of the city verifies the number of signatures on the petition or within three (3) working days of the date a referendum ordinance is passed by the board of directors.

(d) The special election shall be held not less than thirty (30) days nor more than one hundred twenty (120) days after the proclamation.

(e) (1) If both a petition is filed by the qualified electors of the municipality and the number of signatures and the authenticity of the signatures are verified under subdivision (b)(4) of this section and a referendum ordinance is passed by the board of directors referring the question under subsection (a) of this section to the qualified electors of the municipality, the event that occurs last in time is moot and void.

(2) If two (2) or more groups file petitions seeking a special election under subsection (a) of this section and the petition filed first is declared insufficient, then the city clerk shall determine the sufficiency of the petition that was filed next in time.

(3) Upon a declaration that a petition is sufficient and first in time, then a petition filed after the first sufficient petition and before the special election shall be deemed moot and shall be destroyed.

(f) If an election held under subsection (a) of this section results in the adoption of the question under subsection (a) of this section, then the adopted question shall not be presented again to the electors for a period of four (4) years from the date of the election.

(g) If an election held under subsection (a) of this section results in the failure to adopt the question under subsection (a) of this section, then the failed question shall not be presented again to the electors for a period of two (2) years from the date of the election.

(h) Notice of the election shall be given by the clerk of the city by one (1) publication in a newspaper having general circulation within the city not less than ten (10) calendar days before the election.

(i) Within thirty (30) calendar days after completion of the tabulation of the votes, the mayor of the city shall proclaim the results of the election by issuing a proclamation and publishing it one (1) time in a newspaper having general circulation within the city.

(j) The results of the election as stated in the proclamation shall be conclusive unless a suit contesting the proclamation is filed in the circuit court in the county where the election took place within thirty (30) calendar days after the date of publication of the proclamation.

(k) If the question under subsection (a) of this section is approved at an election as provided in this section, that approval shall be final and shall continue in effect thereafter as long as authorized.

(l) The mayor shall continue to be selected under § 14-61-111.

(m) At the time of a transition after an election as provided in this section, the current mayor shall continue to serve until the end of his or her elected term.






Chapter 48 - City Administrator Form of Municipal Government

§ 14-48-101 - Applicability.

(a) Any municipality of this state having a population of two thousand five hundred (2,500) or more inhabitants, according to the most recent federal census, or any city of the first class may call and hold an election on the question of becoming organized under, and governed by, the city administrator form of government authorized in this chapter.

(b) Any such election shall be called and conducted in the manner provided in this chapter.



§ 14-48-102 - Savings provisions.

(a) When a city effects a change of government under this chapter, it shall remain subject to and controlled by all laws, except those inconsistent with this chapter which on the effective date of the reorganization applied to or governed the city including, without limiting the foregoing, the laws relating to improvement districts.

(b) The city, as reorganized, shall have all of the rights, powers, and authority which it had immediately prior to reorganization and shall also be entitled to exercise any right, power, or authority, except those inconsistent with the provisions of this chapter, which are permitted cities organized under any other form of government.

(c) In cities having the commission form of government immediately preceding the adoption of the city administrator form of government, the board of directors elected under the authority of this chapter may, by ordinance duly adopted, organize or reorganize any municipal board, commission, authority, agency, or department pursuant to the authority provided in the general laws of the state for municipalities having the mayor-aldermanic form of government. However, no reorganization shall be lawful which impairs the validity of existing contracts.

(d) All bylaws, ordinances, and resolutions lawfully passed and in force in the city under its former organization and not in conflict with this chapter shall remain in force until altered or repealed by the board elected under the authority of this chapter.

(e) The territorial limits of the city shall remain the same as under its former organization. All rights and property of every description which were vested in it shall remain unimpaired by the reorganization provided for in this chapter.

(f) No existing right or liability either in favor of or against the city or any agency thereof including, without limiting the foregoing, improvement districts and no suit or prosecution of any kind shall be affected by the change unless otherwise provided for in this chapter.

(g) No valid pledge or mortgage of the revenues or property of the city or of any agency or instrumentality thereof or of any municipal improvement district shall be impaired by the reorganization.



§ 14-48-103 - Form of government.

The form of municipal government authorized by this chapter shall be known as the city administrator form of municipal government.



§ 14-48-104 - Submission of governmental form question to electors.

(a) When petitions shall be filed with the county clerk containing the signatures of qualified electors of a municipality equal in number to fifteen percent (15%) of the aggregate number of votes cast at the preceding general municipal election for all candidates for mayor in cases where a municipality operates under the aldermanic form of government or the commission form of government and, for all candidates for the office of director, then for the director position for which the greatest number of votes were cast in the case of a municipality operating under the city manager form of government, and the petition requests that an election be called to submit the proposition of organizing the municipality under the city administrator form of municipal government authorized by this chapter, then the county clerk shall, within ten (10) days after the filing of the petition, certify to the Secretary of State the number of qualified electors whose signatures appear on the petitions.

(b) If the number of signatures certified by the clerk is equal to or greater than fifteen percent (15%) of the aggregate number of votes cast, as prescribed, the Secretary of State shall call by proclamation in accordance with § 7-11-201 et seq., a special election to be held not more than ninety (90) days from the date of the clerk's certification.

(c) (1) The election shall be called to submit the proposition of organizing the municipality under the city administrator form of municipal government authorized by this chapter.

(2) (A) The proclamation shall be published one (1) time at length in a newspaper having a general circulation in the municipality.

(B) Notice of the election shall be published in the newspaper one (1) time a week for two (2) weeks, with the first publication to be not less than fifteen (15) days before the date set for the election.

(d) At the election, the proposition shall be submitted to the electors in substantially the following form:

"FOR the City Administrator form of government ..................... []

AGAINST the City Administrator form of government ..................... []"

(e) (1) The election shall be conducted, the votes canvassed, and the results declared in the same manner as is provided by law with respect to other city elections.

(2) (A) The county board of election commissioners shall certify the results of the election to the Secretary of State.

(B) The result certified shall be conclusive and not subject to attack unless suit is brought to contest the certification within fifteen (15) days after such certification in the circuit court of the county in which the municipality is situated.

(f) If a majority of the votes cast at the election shall be in favor of the proposition and no suit is brought to contest the certification of the results of the election within the fifteen-day period after the certification by the election board, then, within five (5) days, the Secretary of State shall file certificates stating that the proposition was adopted with the county clerk of the county in which the municipality is situated.

(g) The cost of the election provided in this section shall be paid by the city.



§ 14-48-105 - Procedure to change to another form of government.

(a) When the question of the adoption of the city administrator form of government is submitted to, and approved by, a majority of the qualified electors of a municipality voting on the issue, the question of changing to another form of government shall not again be submitted to the electors of that municipality for a period of four (4) years.

(b) (1) After the expiration of four (4) years from the date on which the first board of directors and mayor take office in a city organized under this chapter, a petition signed by electors equal in number to fifteen percent (15%) of the aggregate number of ballots cast for all candidates for mayor in the preceding general election may be presented to the mayor, calling for an election to consider any other form of municipal government authorized by the laws of this state.

(2) (A) (i) Thereupon, the mayor by proclamation in accordance with § 7-11-201 et seq., shall submit the question of organization of the city under the form of government stated in the petition at a special election to be held at a time specified therein.

(ii) The proclamation shall be published one (1) time at length in some newspaper having a general circulation in the city.

(B) (i) Notice of the election shall be published one (1) time a week for two (2) weeks in some newspaper having a general circulation in the city, the first publication to be not less than fifteen (15) days before the date set for the election.

(ii) No other notice of the election shall be necessary.

(c) At the special election for the submission or resubmission of the proposition, the ballots shall read:

Click here to view form

The name of the form of government specified in the petition for election shall be printed on the ballot in lieu of the blank lines appearing above.

(d) (1) The election shall be conducted, the votes canvassed, and the results declared in the same manner as provided by law in respect to other city elections.

(2) (A) The county board of election commissioners shall certify the results to the mayor.

(B) The results shall be conclusive and not subject to attack unless suit is brought in the circuit court of the county in which the city is situated to contest the certification within thirty (30) days after certification by the county board of election commissioners.

(e) If no suit is brought to contest the certification of the results of the election on the question of the form of government within the thirty-day period after certification, the mayor shall file certificates stating that the proposition was adopted with the Secretary of State and county clerk of the county in which the city is situated.

(f) (1) (A) If the majority of the votes cast on that issue shall be in favor of the adoption, the city shall thereupon proceed to the election of all of the city officials required by the laws governing the form of government adopted.

(B) The election of the city officials shall be held at the next time provided for the election of city officials under the statutes then in effect pertaining to the form of government adopted for the class of cities to which the particular city belongs, and all laws pertaining to the form of government adopted for such class of cities shall apply.

(C) (i) On the date prescribed by these laws when newly elected city officials take office, the term of office of all members of the board and mayor shall terminate and the transition to the form of government adopted shall be completed.

(ii) If under the form of government adopted the terms of the officials elected are staggered, then determination shall be made by lot, and the length of the terms fixed accordingly.

(2) The provisions of this section for converting to another form of government shall be in addition to the right to change to any other form of municipal government that may exist under present law.

(g) If the plan is not adopted by a majority of the voters voting upon that issue at the special election called, the question of adopting that same form of government shall not be resubmitted to the voters of that city for adoption within four (4) years thereafter. At that time the question may be resubmitted upon the presentation to the mayor of a petition signed by electors equal in number to fifteen percent (15%) of the aggregate number of votes cast for all candidates for mayor in the preceding general election.

(h) (1) When a municipality elects to adopt any other form of government in the manner provided in this section, the question of reorganizing the municipality under the city administrator form shall not be submitted to the electors within a period of four (4) years, and thereafter, only in the manner provided in § 14-48-104.

(2) If the qualified electors of the municipality do not approve the organization of the municipality under the city administrator form at the election, the proposition shall not again be submitted to the electors of the city for a period of four (4) years, and then, only in the manner provided in § 14-48-104.



§ 14-48-106 - Effect of reorganization.

(a) (1) When, in connection with the reorganization of a municipality under this chapter, an initial board of directors shall be elected, the reorganization shall be deemed to be effective as of the time when the respective terms of office of the directors commence.

(2) Concurrently with the commencement of the terms of the directors:

(A) The office of mayor and the offices of the members of the city council in the case of the mayor-aldermanic form of government; the office of mayor and the offices of the other members of the board of commissioners in the case of the commission form of government; and the office of the mayor, the board of directors, and the city manager in the case of the city manager form of government shall become vacant;

(B) The statutory term of office of the city treasurer, city clerk, city attorney, city marshal, and recorder in cities of the second class shall cease and terminate. The incumbent of each of these offices shall remain in office subject to removal and replacement at any time by the city administrator, with the approval of the board of directors; and

(C) (i) Every other executive officer or executive employee of the city, including, without limiting the foregoing, the city purchasing agent and the members, hereinafter called "board members," of every other municipal board, authority, or commission, whether such office, employment, board, authority, or commission exists under statute or under any ordinance or resolution, whose official term of office or employment is fixed by statute, shall serve until the expiration of the term so fixed. Any of the executive officers or executive employees of the city and members of municipal boards, authorities, or commissions whose respective term of office is fixed by ordinance or resolution shall continue to serve until the expiration of the term so fixed or until the term is modified by ordinance or resolution. Thereafter, the position held by any such executive officer, employee, or board member shall be filled through appointment by the city administrator, with the approval of the board of directors, and the appointees shall hold their position at the will of the city administrator and the board of directors. However, definite terms may be provided for board members by ordinance.

(ii) Every executive officer, employee, or board member serving on the effective date of the reorganization whose office, employment, or board membership carries no fixed term created either by statute, ordinance, or resolution shall be subject to removal and replacement at any time by the board of directors.

(iii) The provisions of subdivision (a)(2)(C) of this section providing that the term of office of board members shall be held at the will of the city administrator and the board of directors shall have no application to the statutory term, if any, of the boards, authorities, or commissions listed in subdivision (b)(2)(A) of this section.

(b) (1) Reorganization under this chapter shall not affect any civil service plan in effect for any city employees at the time of reorganization, except that commissioners, as their terms expire, shall thereafter be appointed by the city administrator, with the approval of the board of directors, and any city organized under this chapter which has no civil service plan at the time of reorganization may adopt a plan pursuant to the provisions of any statute under which it otherwise qualifies.

(2) (A) Reorganization under this chapter shall not operate to abolish or terminate any of the following listed departments, commissions, authorities, or agencies of the city government:

(i) Waterworks commission existing under §§ 14-234-301 -- 14-234-309;

(ii) Sewer committee existing under § 14-235-206;

(iii) Airport commission existing under § 14-359-103;

(iv) Housing authority existing under § 14-169-208;

(v) Any board of civil service commissioners serving under § 14-49-201 et seq., § 14-50-201 et seq., or § 14-51-201 et seq.;

(vi) Auditorium commission existing under § 14-141-104;

(vii) Library trustees existing under § 13-2-502;

(viii) City planning commission existing under § 14-56-404; and

(ix) Parking authority existing under § 14-304-101 et seq.;

(B) (i) The reorganization shall not terminate, impair, or otherwise affect the official status, statutory tenure of office, if any, or powers of the persons serving as commissioners, committeemen, trustees, or members of any of the boards, authorities, commissions, agencies, or departments listed in this subdivision (b)(2)(A), except as specifically provided by this chapter.

(ii) Whether consisting of the power to appoint or the power to confirm appointments or nominations, such power as may be vested in the mayor and the municipal council or in the mayor and other municipal legislative body immediately prior to the reorganization in respect to the filling of vacancies on the boards, authorities, commissions, agencies, or departments listed in this subdivision shall be transferred to, and vested in, the city administrator, with the approval of the board of directors. Each appointee designated by the city administrator, with the approval of the board of directors, to fill a vacancy on any of these bodies shall serve for the statutory term, if any, applicable to the vacancy or, if there is no statutory term, shall serve at the will of the board. The boards, authorities, commissions, agencies, or departments listed in subdivision (b)(2)(A) of this section may be required by the board of directors, by ordinance duly adopted, to purchase all vehicles, equipment, materials, supplies, and services through a central municipal purchasing agent or department. The boards, authorities, commissions, agencies, or departments may be required to adopt and conform to the city personnel policies duly adopted by ordinance or resolution, including, but not limited to, the amount and form of remuneration, job classification, and civil service plans.



§ 14-48-107 - Division of city into wards.

(a) (1) Following the adoption of the city administrator form of government in any city and prior to the special municipal election for the initial membership of the board of directors and the mayor, the governing body of the city, by ordinance, shall divide the city into four (4) wards with each ward being composed of contiguous territory and of substantially equal population and which shall be designated numbers one, two, three, and four.

(2) The designation of wards shall be made not more then twenty (20) days after the certification of results of the election to the Secretary of State.

(b) (1) If the governing body of the city fails to act within the time prescribed, then any elector of the city may present to the judge of the circuit court for the county in which the city is situated a petition requesting a designation of wards and asking for the appointment of three (3) commissioners to act in relation thereto.

(2) (A) Within five (5) days after receipt of the petition, the circuit judge shall appoint three (3) electors of the city to serve as a board of commissioners. It shall be this board's duty to divide the city into four (4) wards, with each ward being composed of contiguous territory and of substantially equal population, which shall be designated numbers one, two, three, and four.

(B) (i) The board of commissioners, by majority action, shall make a report which shall designate the boundaries of the wards and then file the report with the city clerk within fifteen (15) days after the date of their appointment.

(ii) (a) If no report is filed within this time, that board of commissioners shall be automatically dissolved, and the circuit judge, upon the filing of a petition reciting the failure of the board to act, shall appoint a new board of commissioners for the same purpose, with the same authority, and with the same limitations.

(b) In the event of failure of the second board to act, the process may be continued until a report is filed.

(c) (1) The board of directors of the city under the city administrator form of government shall review the apportionment among the wards after each federal census in the city or in the event there is an imbalance in population among the wards in excess of fifteen (15) percent.

(2) (A) The board of directors may reapportion the wards to maintain substantially equal population in each ward whenever they deem necessary.

(B) In the event a redesignation of ward boundaries results in director number one, two, three, or four residing outside the boundary of the ward which he is representing, he shall nonetheless continue in office until his regular term expires.



§ 14-48-108 - Calling of elections for directors and mayor.

(a) (1) Within ten (10) days after the designation of the four (4) wards, the Secretary of State by proclamation in accordance with § 7-11-101 et seq. shall call special primary and general elections to be held in the municipality for the purpose of electing seven (7) directors and a mayor.

(2) (A) The primary election shall be held in accordance with § 7-11-101 et seq.

(B) The special general election shall be held in accordance with § 7-11-101 et seq.

(b) These elections shall be called and conducted, and the results shall be determined and certified, as provided in § 14-48-109.



§ 14-48-109 - Election of directors and mayor -- Oath.

(a) Candidates for the office of director and mayor shall be nominated and elected as follows:

(1) (A) (i) A special election for the election of the initial membership of the board of directors and mayor shall be called by the Secretary of State as provided in § 14-48-108.

(ii) The proclamation shall be published in accordance with § 7-11-101 et seq.

(iii) For the initial election of directors and mayor, any person desiring to become a candidate shall file within twenty (20) days following the date of the proclamation by the Secretary of State with the city clerk or recorder a statement of candidacy in the form and with the supporting signatures as provided in this section. In all other respects, the initial elections shall be governed by the provisions of this chapter for holding municipal elections.

(B) (i) Special elections to fill any vacancy under § 14-48-115 shall be called through a resolution of the board.

(ii) A proclamation of the election shall be signed by the mayor and published in accordance with § 7-11-101 et seq. in some newspaper having a bona fide circulation in the municipality;

(2) (A) Candidates to be voted on at all elections to be held under the provisions of this chapter shall be nominated by primary election, and no names shall be placed upon the general election ballot except those selected in the manner prescribed in this chapter.

(B) (i) The primary elections, other than the initial primary, for those nominations for offices to be filled at the municipal general election shall be held on the second Tuesday of August preceding the municipal general election.

(ii) (a) The elections shall be under the supervision of the county board of election commissioners, and the election judges and clerks appointed for the general election shall be the judges and clerks of the primary elections.

(b) Primary elections shall be held in the same places as are designated for the general election, so far as possible, and shall, so far as practicable, be conducted in the same manner as other elections under the laws of this state;

(3) Any person desiring to become a candidate for mayor or director shall file with the city clerk not less than seventy (70) days nor more than ninety (90) days prior to the primary election by 12:00 noon a statement of his or her candidacy in substantially the following form:

"STATE OF ARKANSAS

COUNTY OF ...................

Click here to view form

(4) The statement of candidacy and the petition for nomination supporting the candidacy of each candidate to be voted upon at any general or special election shall be filed with the city clerk or recorder not less than seventy (70) days nor more than ninety (90) days before the election by 12:00 noon;

(5) The name of each candidate shall be supported by a petition for nomination signed by at least fifty (50) qualified electors of the municipality requesting the candidacy of the candidate. The petition shall show the residence address of each signer and carry an affidavit signed by one (1) or more persons in which the affiant or affiants shall vouch for the eligibility of each signer of the petition. Each petition shall be substantially in the following form:

"The undersigned, duly qualified electors of the City of ..................., Arkansas, each signer hereof residing at the address set opposite his or her signature, hereby requests that the name of .................. be placed on the ballot as a candidate for election to Position No. .... on the Board of Directors (or Mayor) of said City of ................... at the election to be held in such city on the................... day of ................... 20.... We further state that we know said person to be a qualified elector of said city and a person of good moral character and qualified in our judgment for the duties of such office";

(6) (A) A petition for nomination shall not show the name of more than one (1) candidate.

(B) The name of the candidate mentioned in each petition, together with a copy of the election proclamation if the election is a special election, shall be certified by the city clerk or recorder to the county board of election commissioners not less than seventy (70) days before the election unless the clerk or recorder finds that the petition fails to meet with the requirements of this chapter.

(C) (i) Whether the names of the candidates so certified to the county board of election commissioners are to be submitted at a biennial general election or at a special election held on a different date, the county board of election commissioners shall have general supervision over the holding of each municipal election.

(ii) (a) In this connection, the election board shall post the nominations, print the ballots, establish the voting precincts, appoint the election judges and clerks, determine and certify the results of the election, and determine the election expense chargeable to the city, all in the manner prescribed by law in respect to general elections; it is the intention of this chapter that the general election machinery of this state shall be utilized in the holding of all general and special elections authorized under this chapter.

(b) The result of the election shall be certified by the election board to the city clerk or recorder;

(7) The names of all candidates at the election shall be printed upon the ballot in an order determined by draw. If more than two (2) candidates qualify for an office, the names of all candidates shall appear on the ballot at the primary election;

(8) (A) If no candidate receives a majority of the votes cast in the primary, the two (2) candidates receiving the highest number of votes for mayor and for each director position to be filled shall be the nominees for those respective offices to be voted upon in the general election.

(B) If no more than two (2) persons qualify as candidates for the office of mayor or for any director position to be filled, no municipal primary election shall be held for these positions, and the names of the two (2) qualifying candidates for each office or position shall be placed upon the ballot at the municipal general election as the nominees for the respective positions. Primary elections shall be omitted in wards in which no primary contest is required.

(C) In any case in which only one (1) candidate shall have filed and qualified for the office of mayor or any director position, or if a candidate receives a clear majority of the votes cast in a primary election, that candidate shall be declared elected. The name of the person shall be certified as elected without the necessity of putting the person's name on the general municipal election ballot for the office; and

(9) Any candidate defeated at any municipal primary election or municipal general election may contest it in the manner provided by law for contesting other elections.

(b) Each member of the board of directors, before entering upon the discharge of his or her duties, shall take the oath of office required by Arkansas Constitution, Article 19, Section 20.



§ 14-48-110 - Board of directors and mayor generally.

(a) (1) The seven (7) directors elected by a city reorganized under this chapter shall be known and designated as the board of directors of the city.

(2) The board of directors of the city shall constitute the legislative and executive body of the city, subject to the powers of the mayor in § 14-48-111, and shall be vested with all powers and authority which, immediately prior to the effective date of the reorganization, were vested under then-existing laws, ordinances, and resolutions in the governing body of the city and in its board of public affairs subject to the powers of the city administrator in § 14-48-117.

(3) Except when expressly permitted under this chapter, the mayor or director may not serve the city in any other capacity.

(b) (1) The positions upon the board of directors shall, for election purposes, be permanently designated as positions, numbered respectively, one, two, three, four, five, six, and seven.

(2) (A) Each candidate for election to membership on the board of directors of the city shall specify the position for which he or she is running.

(B) The electors shall vote separately on the candidates for each position, and the position sought by each candidate shall be shown on the ballot.

(c) (1) Except in the instances in which the mayor and directors are elected at special elections as provided in §§ 14-48-108 and 14-48-109, the mayor and directors shall be elected at the general elections held biennially for the election of state and county offices.

(2) Each such general election shall be utilized for the election of successors to the mayor and to those directors whose terms expire on December 31 following the election.

(d) (1) All primary, general, and special elections of the mayor and directors shall be nonpartisan, and the ballots shall show no party designation.

(2) (A) In all primary, general, and special elections, each candidate for the office of mayor or director shall be elected by the electors of the city as follows:

(i) The persons elected to fill director positions one, two, three, and four, respectively, shall be qualified electors of the respective wards and shall be elected by the qualified electors of the respective wards; and

(ii) The persons elected to fill the position of mayor and director positions five, six, and seven, respectively, shall be qualified electors of the city and shall be elected by the qualified electors of the entire city.

(B) Neither the mayor nor a director shall be prohibited from holding successive terms of office.

(C) (i) (a) The persons elected to fill director positions one, two, three, and four, respectively, shall continue to reside in the ward from which he or she was elected for the term for which he or she was elected.

(b) The persons elected to fill the position of mayor and director positions five, six, and seven, respectively, shall continue to reside in the city from which he or she was elected for the term for which he or she was elected.

(ii) If a duly elected director shall cease to reside in the ward or the city from which he or she was elected, the director shall be disqualified to hold the office and a vacancy shall exist that shall be filled as prescribed by law.

(e) (1) The mayor and any director elected at a special election shall take office on the first Monday following the certification, as required in this chapter, of his or her election.

(2) The mayor and any director elected at a general election shall take office on January 1 following his or her election.

(f) (1) At any primary, general, or special election for the election of the mayor or any director, any adult person who has resided within the municipality for at least six (6) months and is qualified to vote at an election of county or state offices shall be deemed a qualified elector.

(2) Any person twenty-one (21) years of age or older possessing these same qualifications also shall be eligible to run for the office of mayor or director.

(g) When a city is reorganized under this chapter, the mayor and board of directors will be divided into two (2) classes, and the tenure of office of those in each class shall be as follows:

(1) Director positions one, two, three, and four shall be Class Number One. Class Number One directors shall serve until and including December 31 following the first general election held after their terms of office commence and until their successors have been elected and qualified. Thereafter, those in Class Number One shall serve four-year terms; and

(2) The mayor and director positions five, six, and seven shall be Class Number Two. Class Number Two directors shall serve until and including December 31 following the second general election held after their term of office commence, and until their successors have been elected and qualified. Thereafter, those in Class Number Two shall serve four-year terms.



§ 14-48-111 - Mayor.

(a) (1) The mayor of a city having the city administrator form of government shall be recognized as the head of the city government for all ceremonial purposes and by the Governor for the purposes of military law.

(2) He shall sign on behalf of the city all written agreements, contracts, bonds, mortgages, pledges, indentures, conveyances, and other written instruments, the execution of which has been approved by the board of directors.

(3) He shall serve as chairman of the board and shall preside at regular and special meetings of the board, but he shall not have a vote on any matter coming before the board.

(b) (1) The mayor shall have the power of veto over all decisions made by the board except matters relative to city personnel.

(2) A veto by the mayor may be overridden by the affirmative vote of five (5) or more members of the board.

(c) (1) The mayor shall not be required to devote his full time to the office and shall receive a compensation or salary not to exceed the salary permitted municipal officers by the Constitution of this state, to be fixed by the board.

(2) When once fixed, the salary shall not be increased or diminished during the term for which he may have been elected.

(d) The mayor, before entering upon the discharge of his duties, shall take the oath of office required by Arkansas Constitution, Article 19, Section 20.



§ 14-48-112 - Assistant mayor or vice mayor.

(a) (1) The board of directors shall elect from its membership an assistant mayor or vice mayor who shall serve in that capacity for two (2) years or until his or her tenure of office as a director expires, whichever is shorter.

(2) The assistant mayor or vice mayor shall not be prohibited from serving in that capacity for more than one (1) term.

(b) (1) The assistant mayor or vice mayor shall act as mayor during the absence or disability of the mayor.

(2) (A) If a vacancy in the office of mayor occurs, the assistant mayor or vice mayor shall perform the duties of mayor until a successor mayor is elected.

(B) (i) If the mayor is continuously absent or disabled for more than six (6) months, his or her office will automatically become vacant, and a successor mayor shall be elected.

(ii) (a) A certificate of the city clerk or recorder recorded in the record of the proceedings of the board as to the absence or disability of the mayor or as to any vacancy in the office of mayor may be relied upon by all persons dealing with the municipality as conclusive evidence of the assistant mayor's or vice mayor's authority to assume the powers of the mayor.

(b) (1) Where any such certificate is so recorded, upon the termination of the absence or disability of the mayor and the resumption by him or her of his or her official duties, the city clerk or recorder shall record in the records of the board a separate certificate attesting that fact.

(2) This separate certificate shall show the date of the termination of absence or disability and resumption of duties.



§ 14-48-113 - Acting mayor.

If both the mayor and assistant mayor should be absent or disabled from performing their duties, the board of directors may, by resolution, designate one (1) of its members as acting mayor, to serve during the absence or disability and no longer.



§ 14-48-114 - Removal of mayor or directors.

(a) Any person holding the office of mayor and any person holding the office of member of the board of directors of any city organized under the provisions of this chapter shall be subject to removal from the office by the electors qualified to vote for a successor of the incumbent.

(b) The procedure to effect the removal of a person holding the office shall be as follows:

(1) When petitions requesting the removal of any such officer, signed by qualified electors equal in number to thirty-five percent (35%) of the total number of votes cast for all candidates for that office at the preceding general municipal election at which the office was on the ballot, are filed with the city clerk, the clerk shall determine the sufficiency of the petitions within ten (10) days from the date of the filing;

(2) If the petitions are deemed sufficient, the clerk shall certify them to the county board of election commissioners;

(3) The county board of election commissioners shall issue a proclamation in accordance with § 7-11-201 et seq., calling a special election on the question and shall fix a date for holding it not more than ninety (90) days from the date of the certification of the petitions by the clerk.

(4) At the election, the question shall be submitted to the electors in substantially the following form:

Click here to view form

(5) (A) If a majority of the qualified electors voting on the question at the election shall vote for the removal of the officer, a vacancy shall exist in the office.

(B) If a majority of the qualified electors voting on the question at the election shall vote against the removal of the officer, the officer shall continue to serve during the term for which elected.

(c) No recall petition shall be filed against any officer until he or she shall have held his or her office for at least six (6) months.



§ 14-48-115 - Mayor or director vacancy.

(a) In the case of a vacancy in the office of mayor or in the office of a member of the board of directors as a result of death, resignation, a recall election as provided for in § 14-48-114, or for any other reason, the board, by majority vote, shall appoint a person to fill the vacancy if the vacancy occurs less than six (6) months before the next general municipal election at which the remainder of the unexpired term shall be filled.

(b) If the vacancy occurs more than six 6) months prior to the next general municipal election, a special election to fill the vacancy shall be called by proclamation issued in accordance with § 7-11-101 et seq., by:

(A) The mayor, if the vacancy is in a board position; or

(B) The highest ranking member of the board of directors, if the vacancy is in the mayor's position.



§ 14-48-116 - Employment of city administrator.

(a) The initial board of directors shall employ a city administrator as promptly as possible after effecting the board's organization. A city administrator's employment shall be for an indefinite term. Thereafter, subject only to such interruptions as are unavoidable, a city administrator shall be maintained in the employ of the city. The appointment and continued employment by the board of a city administrator is mandatory.

(b) (1) It shall not be essential that the city administrator, at the time of his employment, be a qualified elector of the city or of the State of Arkansas or a resident of the city or of the State of Arkansas. However, the city administrator shall be a person found by the board to have special qualifications in respect to the administration of municipal affairs, and, during his employment, he shall reside in the city and devote his full time to the business of the city.

(2) (A) A member of the board may not be appointed city administrator or acting city administrator during the term for which he shall have been elected, nor within three (3) years following the expiration of that member's term of office as director.

(B) Notwithstanding the provisions of this section regarding residency requirements for city administrators, the city administrator of a city having a population of less than five thousand (5,000) persons, upon approval of a majority of the board of the city, may reside in an adjoining city during his employment as administrator.

(c) The city administrator shall receive a salary in such amount as may be fixed by the board.

(d) The board, on the vote of a majority of its elected membership, may terminate the city administrator's employment at any time, either for or without cause. However, the city administrator's employment may not be terminated between the dates of January 1 and March 1 of the year following any general election in which members of the board are elected.

(e) (1) The city administrator shall furnish a fidelity bond, the premiums on which shall be paid by the city in such amount, in such form, and with such security as may be approved by the board.

(2) In no event shall the bond be less than twenty-five thousand dollars ($25,000).



§ 14-48-117 - Powers and duties of city administrator.

The city administrator shall have the following powers and duties:

(1) To the extent that such authority is vested in him or her through ordinance enacted by the board of directors, he or she may supervise and control all administrative departments, agencies, offices, and employees;

(2) He or she shall represent the board in the enforcement of all obligations in favor of the city or its inhabitants which are imposed by law or under the terms of any public utility franchise upon any public utility;

(3) He or she may inquire into the conduct of any municipal office, department, or agency which is subject to the control of the board. In this connection, he or she shall be given unrestricted access to the records and files of any office, department, or agency and may require written reports, statements, audits, and other information from the executive head of the office, department, or agency;

(4) He or she shall nominate, subject to confirmation by the board, persons to fill all vacancies at any time occurring in any office, employment, board, authority, or commission to which the board's appointive power extends. He or she may remove from office all officials and employees including, but not limited to, members of any board, authority, or commission who, under existing or future laws, whether applicable to cities under the aldermanic, manager, or commission form of government, may be removed by the city's legislative body. Removal by the city administrator shall be approved by the board. Where, under the statute applicable to any specific employment or office, the incumbent may be removed only upon the vote of a specified majority of the city's legislative body, the removal of the person by the city administrator may be confirmed only upon the vote of the specified majority of the board members. However, the provisions of this subdivision (4) shall have no application to offices and employments controlled by any civil service or merit plan lawfully in effect in the city;

(5) (A) To the extent that, and under such regulations as, the board may by ordinance prescribe:

(i) He or she may contract for and purchase, or issue purchase authorizations for, supplies, materials, and equipment for the various offices, departments, and agencies of the city government, and he or she may contract for, or authorize contracts for, services to be rendered to the city or for the construction of municipal improvements. In this connection, the board shall by ordinance establish a maximum amount, and each contract, purchase, or authorization exceeding the amount so established shall be effected after competitive bidding as required in § 14-48-129;

(ii) He or she may approve for payment, out of funds previously appropriated for that purpose, or disapprove any bills, debts, or liabilities asserted as claims against the city. The board shall by ordinance establish, in that connection, a maximum amount, and the payment or disapproval of each bill, debt, or liability exceeding that amount shall require the confirmation of the board, or of a committee of directors created by the board for that purpose;

(iii) He or she may sell or exchange any municipal supplies, materials, or equipment. However, the board shall by ordinance establish a maximum value above which no item or lot designated to be disposed of as one (1) unit of supplies, materials, or equipment shall be sold or exchanged without competitive bidding unless the city administrator shall certify in writing that, in his opinion, the fair market value of the item or lot is less than the amount established by the ordinance as prescribed;

(iv) He or she may transfer to any office, department, or agency or he or she may transfer from any office, department, or agency to another office, department, or agency any materials and equipment.

(B) For the purpose of assisting the city administrator in transactions arising under subdivisions (5)A)(i), (ii), and (iii) of this section, the board may appoint one (1) or more committees to be selected from its membership. In the alternative, the board may create one (1) or more offices or departments to be composed of personnel approved by the city administrator. If, for such purposes, the board shall create any new office or department, the person appointed to fill the office or to head the department shall be responsible to the city administrator and act under his direction;

(6) He or she shall prepare the municipal budget annually and submit it to the board for its approval or disapproval and be responsible for its administration after adoption;

(7) He or she shall prepare and submit to the board, within sixty (60) days after the end of each fiscal year, a complete report on the finances and administrative activities of the city during the fiscal year;

(8) He or she shall keep the board advised of the financial condition and future needs of the city and make such recommendations as to him may seem desirable;

(9) He or she shall sign all municipal warrants when authorized by the board to do so;

(10) He or she shall have all powers, except those involving the exercise of sovereign authority, which, under statutes applicable to municipalities under the aldermanic form of government or under ordinances and resolutions of the city in effect at the time of its reorganization, may be vested in the mayor;

(11) He or she shall perform such additional duties and exercise such additional powers as may by ordinance be lawfully delegated to him or her by the board;

(12) He or she shall be the executive officer of the boards of improvement and shall, under the direction of those boards, supervise all work done by them.



§ 14-48-118 - Acting city administrator.

(a) (1) If the city administrator is absent from the city or is unable to perform his duties, if the board of directors suspends the city administrator, or if there is a vacancy in the office of the city administrator, the board may by resolution appoint an acting city administrator to serve until the city administrator returns, until his disability or suspension ceases, or until another city administrator is appointed and qualifies, as the case may be.

(2) The board may suspend or remove an acting city administrator at any time.

(b) (1) The board, in the exercise of its discretion, may determine whether the acting city administrator shall furnish bond.

(2) If in any instance the board requires the acting city administrator to furnish bond, the premiums shall be paid by the city. The bond, in respect to form, amount, and security, shall be subject to the approval of the board.

(c) The acting city administrator shall receive a reasonable compensation to be fixed by the board.



§ 14-48-120 - Meetings of board of directors.

(a) (1) A majority of the elected membership of the board of directors shall constitute a quorum for the transaction of business.

(2) Except where otherwise provided by law, an affirmative vote of four (4) or more members shall represent the action of the board, and a like vote shall be required to suspend the rules.

(b) The board shall meet twice during each calendar month, and, until otherwise provided by ordinance, the meetings shall be held on the first and third Monday evenings of each calendar month, unless that day is a legal holiday, in which case the meeting shall be held on the following evening.

(c) (1) Special meetings may be called by a majority of the membership of the board.

(2) The board may, by ordinance, establish the procedure for calling and giving notice of special meetings.

(d) All regular and special meetings of the board shall be open to the public.

(e) (1) Every motion, resolution, and ordinance adopted by the board, if approved by the mayor, shall be signed by the mayor and attested by the city clerk.

(2) Any ordinance, resolution, or motion for which the mayor has the power of veto, and which is enacted or adopted over the veto of the mayor as authorized in this section, shall be signed by the assistant mayor and attested by the city clerk.

(f) All laws in effect on February 2, 1967, regarding the proceedings of the city council of a city operating under the mayor-aldermen form of government and not inconsistent with the provisions of this chapter, including those laws prescribing the procedure for the adoption, enactment, and publication of ordinances and resolutions, shall govern the proceedings of the board provided for in this section.

(g) (1) (A) All ordinances, resolutions, and motions adopted by the board at a regular or special meeting shall be delivered to the mayor within forty-eight (48) hours after the adoption thereof.

(B) The mayor shall have a period of three (3) days from the date of the receipt of any ordinance, resolution, or motion adopted by the board to approve or veto it. If he shall fail to approve or veto it within that period, it shall become law without his signature.

(2) (A) Any ordinance, resolution, or motion enacted or adopted by the board which is vetoed by the mayor may be enacted over the veto of the mayor by an affirmative vote of five (5) or more members of the board.

(B) When any ordinance, resolution, or motion of the board is vetoed by the mayor, it shall automatically be on the agenda for consideration of the board at the next regular meeting of the board and may be considered at a special meeting called in the manner authorized herein.

(h) (1) Each member of the board shall receive compensation for each regular meeting of the board which he attends but shall receive no compensation for attending a special meeting of the board.

(2) The compensation for each meeting shall be set by the board, but shall not exceed one-twenty-fourth of twenty percent (1/24 of 20%) of the compensation permitted municipal officers per annum by the Constitution of this state.

(i) The board may hold agenda meetings at such times, under such circumstances, and on such conditions as the board may prescribe for the purpose of informing themselves of the business and affairs of the city. However, no official action of the board shall be taken at such meetings.

(j) The board shall adopt rules of order to govern the deliberations and meetings of the board.

(k) Any director who fails to attend five (5) consecutive regular meetings of the board, or who fails to attend fifty percent (50%) of the regular meetings of the board held during a calendar year while he is a qualified member of the board, shall be deemed to have resigned. A vacancy shall then exist in that position to be filled as provided in § 14-48-115.



§ 14-48-121 - Initiative and referendum.

(a) The initiative and referendum laws of this state are applicable to cities reorganized under this chapter.

(b) The number of signatures required upon any petition shall be computed upon the total vote cast for mayor at the preceding general election for mayor.



§ 14-48-122 - Budgets and appropriations.

(a) The approval of the budget by the board of directors shall amount to an appropriation, for the purposes of the budget, of the funds which are lawfully applicable to the different items therein contained.

(b) The board may alter or revise the budget from time to time, and unpledged funds appropriated by the board for any specific purpose may by subsequent action of the board be appropriated to another purpose, subject to the following exceptions:

(1) Funds resulting from taxes levied under statute or ordinance for a specific purpose may not be diverted to another purpose; and

(2) Appropriated funds may not be diverted to another purpose where any creditor of the municipality would be prejudiced thereby.



§ 14-48-123 - Annual audit.

The board of directors shall have the financial affairs of the city audited annually by the Division of Legislative Audit of the State of Arkansas or by an independent certified public accountant who is not otherwise in the service of the city.



§ 14-48-124 - Creation of new departments, etc.

(a) (1) The board of directors may from time to time, by ordinance, create, reorganize, or abolish, except as provided in § 14-48-106, any municipal departments, offices, employments, boards, authorities, commissions, and agencies and fix the term of employment and compensation of each appointee.

(2) The city administrator, with the approval of the board, shall appoint the personnel to serve in the departments, offices, employments, boards, authorities, commissions, and agencies.

(b) (1) The board also in the exercise of its discretion, by ordinance, may consolidate the office of the city treasurer with the office of the city clerk or such other department, office, or position as the board, by ordinance, may charge with the responsibility of administering the financial affairs of the city.

(2) The board may delegate all of the duties of the city treasurer to the person holding such office or position in the city and fix the term and compensation of the appointee.

(3) With the approval of the board, the city administrator may fill this consolidated office by appointment.



§ 14-48-125 - Appointees generally.

Subject to the exceptions contained in § 14-48-102, every person appointed by the board of directors to any municipal office, employment, position, or to membership on any board, authority, or commission shall serve for such time and shall receive such compensation as the board may, by ordinance, fix and determine.



§ 14-48-126 - Qualifications of appointees.

(a) In the exercise by the board of directors of its authority in respect to the filling of vacancies on municipal boards, authorities, and commissions, only those qualified electors of the city found by the board to possess the necessary qualifications shall be appointed or confirmed.

(b) (1) In filling vacancies on any municipal board, authority, or commission, unless the statute applicable to the position forbids the appointment thereto of a city employee, the city administrator, if otherwise qualified, shall be an eligible appointee.

(2) The city administrator, however, shall not be, ex officio, a member of any municipal board, authority, or commission.



§ 14-48-127 - Bond of officers and employees.

All officers and employees of a city reorganized under this chapter, excepting the city administrator whose bond requirement is controlled by § 14-48-116, may be required to make bond in such amount, in such form, and with such security as may meet the approval of the board of directors.



§ 14-48-128 - Prohibited actions by officers or employees.

(a) (1) No member of the board of directors nor any officer or employee appointed in any city shall have an interest in any contract or job for work or materials, or the profits thereof, or service to be furnished or performed for the city.

(2) No officer or employee shall have an interest in any contract or job for work or materials, or the profits thereof, or service to be furnished or performed for any person, firm, or corporation operating any public transportation service, gas works, waterworks, electric light or power plants, telegraph line, telephone exchange, or other public utility within the territorial limits of the city.

(3) (A) No officer or employee shall accept or receive, directly or indirectly, any frank, pass, free ticket, or free service from any person, firm, or corporation operating within the territorial limits of the city any public transportation service, gas works, waterworks, electric light or power plant, heating plant, telephone exchange, telegraph line, or other business acting or operating under a public franchise of the city; nor shall he accept or receive, directly or indirectly, from any such person, firm, or corporation, or its agents, any other service upon terms more favorable than those granted to the public generally.

(B) The prohibition of free transportation shall not apply to police officers, or fire fighters in uniform, nor shall any free service to the city officials heretofore provided by franchise or ordinance be affected by this section.

(b) Any person violating the provisions of this section shall be guilty of a misdemeanor and shall be fined in a sum not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000), and every such contract or agreement shall be void.



§ 14-48-129 - Competitive bidding required.

(a) Before making any purchase of, or contract for, any supplies, materials, or equipment, and before obligating the city under any contract for the performance of services or for the construction of municipal improvements where the anticipated cost to the city of the transaction exceeds the maximum amount established by the board of directors under the authority of § 14-48-117, opportunity for competitive bidding shall be given under such rules and regulations as the board may by ordinance prescribe, and the contract shall be consummated only on a bid approved by the city administrator and by the board.

(b) The board, by ordinance, may waive the requirement of competitive bidding in exceptional situations where this procedure is not feasible. However, such exceptional situations being lacking, the board may not except any particular contract, purchase, or sale from the requirement of competitive bidding.

(c) All purchase and sale records of the city shall be open to public inspection.



§ 14-48-130 - Public utility franchises, etc.

Every ordinance or resolution granting any public utility franchise or granting the right to occupy the streets, highways, bridges, or other public places in the city for any purpose shall be completed in the form in which it is finally passed. It shall remain on file with the city clerk for public inspection at least one (1) week before the final passage or adoption thereof.



§ 14-48-131 - Improvement districts.

(a) (1) The board of directors elected under the provisions of this chapter shall constitute the respective boards of improvement for any and all improvement districts existing or created in any city operating under the provisions of this chapter and shall discharge and perform all duties required of any board of any improvement district under the provisions of the laws of this state dealing with improvement districts. However, the directors shall receive no compensation as members of such boards.

(2) It shall not be necessary for the board of directors who shall constitute such a board to be owners of real property or, where the district does not embrace the whole of the city, to reside in the improvement district.

(b) (1) (A) The board of directors, where districts have been created and are in existence when they qualify and enter upon the discharge of their duties as such a board of the city, in addition to the oath required as a board of directors of the city, shall each, as a member of the board of improvement, take the oath of office required by Arkansas Constitution, Article 19, § 20. Each member shall also affirm that he will not, directly or indirectly, have an interest in any contract made by the board of which he is a member.

(B) (i) This oath shall be made for each separate district.

(ii) The oath shall be filed in the office of the city clerk.

(2) When an improvement district is formed after the board of directors has qualified, each director, immediately upon the formation of the improvement district, shall take and file the oath required by this section as a member of that board of improvement.

(c) (1) When the directors have taken the oath provided for by this section, the terms of office of all members of improvement boards in the city shall cease and determine. They shall cause to be delivered to the board of directors, as their successors, all records, papers, and contracts, as well as everything belonging to the improvement districts in their possession and under their control.

(2) These items shall be kept separate from the records, papers, contracts, and property of the city.

(d) (1) (A) The board of directors, in lieu of serving as the board of commissioners for any improvement district, may appoint three (3) electors of the city to act as commissioners.

(B) (i) Each of these commissioners shall take the oath of office required by Arkansas Constitution, Article 19, Section 20, and shall also swear that he shall not, directly or indirectly, have an interest in any contract made by the board and that he will well and truly assess all benefits resulting from the improvement and all damages caused thereby.

(ii) Any commissioner failing to take the oath within thirty (30) days after his appointment shall be deemed to have declined, and his place shall be filled by the board of directors.

(C) The commissioners shall select one (1) of their number as chairman, and a majority shall constitute a quorum.

(2) The board of directors may remove any member of the board of commissioners.

(3) The board of directors may provide for the compensation of commissioners at a rate not to exceed ten dollars ($10.00) for each day spent attending meetings of the board of commissioners. However, a board of commissioners shall not be compensated for more than two (2) meetings in any calendar month.

(e) (1) The records, proceedings, moneys, and revenues of each improvement district shall be kept separate and distinct from each other and separate and distinct from the records, proceedings, moneys, and revenues of the city.

(2) The city clerk shall be ex officio secretary and collector and the city treasurer or finance officer shall be ex officio treasurer of each and every improvement district, subject, however, to the right of the board, if it shall be deemed best, to designate and appoint some person other than the city clerk as secretary or collector and some person other than the city treasurer or finance officer as treasurer.

(f) (1) The board for each and every improvement district shall prepare quarterly a detailed and itemized statement of all receipts and expenditures of each district with proper vouchers for all payments and cause it to be filed with the clerk of the circuit court.

(2) (A) Any taxpayer may, within six (6) months, file exceptions to the report in the chancery court.

(B) (i) The chancery court shall proceed, after ten (10) days' notice given to the chairman of the board of improvement for the district, to examine the exceptions to the report and account and disallow any and all unjust, illegal, and improper charges and credits.

(ii) From any final judgment or order of the chancery court in respect thereto, the aggrieved parties shall have the right of appeal to the Supreme Court, as in other cases.






Chapter 49 - Civil Service For Cities of 75,000 Or Over

Subchapter 1 - -- General Provisions

§ 14-49-101 - Definitions.

As used in this chapter, unless the context otherwise requires, "board," "commission," or "commissioners" means the board of civil service commissioners, as provided for in § 14-49-201 et seq.



§ 14-49-102 - Applicability.

Every city in this state shall be entitled to operate under this chapter whenever any federal census taken shows that the city has attained a population of seventy-five thousand (75,000) or over.



§ 14-49-103 - Penalty.

Any person violating any part of this chapter, upon conviction, shall be punished as for a misdemeanor.






Subchapter 2 - -- Board of Civil Service Commissioners

§ 14-49-201 - Appointment of members.

(a) The city council or governing body in cities which, according to the last federal census taken, have a population of seventy-five thousand (75,000) or over shall, by ordinance, name three (3) citizens of their respective cities as a board of civil service commissioners.

(b) The commissioners shall hold office as follows:

(1) One until the first Monday in April of the second year after his appointment;

(2) One until the first Monday in April of the fourth year after his appointment; and

(3) One until the first Monday in April of the sixth year after his appointment.



§ 14-49-202 - Persons excepted.

(a) No person on the commission shall hold or be a candidate for any office or public trust under any national, state, county, or municipal government, or school district, or be connected in any way in any official capacity with any political party or organization.

(b) No person as enumerated in this section shall be eligible for a place on the board who, at the time of his election, shall hold any such office.



§ 14-49-203 - Organizational meeting.

(a) The commissioners named as provided in this chapter shall meet and organize.

(b) The commissioner who shall be elected for a term of two (2) years shall act as chairman.



§ 14-49-204 - Chairman of commission.

(a) (1) The chairman of the commission for each biennial period shall be the member whose term first expires.

(2) The member of the commission whose term shall next expire shall serve as chairman during the last two (2) years of his term.

(b) The chairman shall preside over all meetings of the commission and be its executive officer.

(c) In the absence of the chairman, the board shall elect one (1) of its number to act instead of the chairman during the absence of the chairman.



§ 14-49-205 - Secretary of board.

(a) The board shall elect one (1) of its members as secretary.

(b) The secretary shall:

(1) Keep the books and records of the board;

(2) Conduct the correspondence of the board;

(3) Report the evidence at all trials;

(4) Act as clerk when the board shall constitute a trial court; and

(5) Perform any other duties that may be ordered by the board.



§ 14-49-206 - Attorney for commission.

The city attorney shall act as attorney for the commission provided for in this chapter in all trials and other legal transactions of the commission.



§ 14-49-207 - Regular meetings, etc.

The city council or other governing body, as the case may be, shall:

(1) Provide suitable rooms for the board to hold meetings; and

(2) Allow all reasonable supplies; and

(3) Permit use of public buildings for holding examinations by the board.



§ 14-49-208 - Quorum for business.

Two (2) of the commission members shall constitute a quorum to transact business.



§ 14-49-209 - Investigation powers.

(a) In any investigation conducted by the commission provided for in this chapter, the commission shall have the power of subpoena, to require the attendance of any witness and the production of any papers or records pertinent to the investigation, and the power to administer oaths to the witnesses.

(b) To punish for contempt the nonattendance of witnesses, or the failure to produce books or papers, or misbehavior of any person during the investigation, the commission may impose a fine not to exceed fifty dollars ($50.00) for each offense.



§ 14-49-210 - Salary of commissioners.

The salary of the commissioners shall be paid by the city and shall be fixed by the city council or other governing body of the city.



§ 14-49-211 - Removal of commissioner.

(a) The city council or the governing body, by two-thirds (2/3) vote may remove any of the commissioners during his term of office for cause.

(b) The vacancy thereby created shall be filled as provided in this chapter.



§ 14-49-212 - Vacancies on board.

(a) When a vacancy shall occur on the board by death, resignation, expiration of the term of office, or in any other manner, the vacancy shall be filled by the other members of the commission within thirty (30) days from the time the vacancy shall have occurred.

(b) Vacancies occurring during the term of office of any commissioner shall be filled for the remainder of the term.






Subchapter 3 - -- Civil Service System

§ 14-49-301 - Employees not covered.

(a) This chapter shall not apply to any officer, servant, employee, or attorney of the city who is elected by vote of the people of their respective cities.

(b) (1) This chapter shall not apply to the following employees of the city:

(A) Secretary to the mayor;

(B) Assistant secretary to the mayor;

(C) Secretary to the municipal courts and clerks;

(D) Assistant city attorneys;

(E) Secretary to city attorneys;

(F) Members of the police and fire departments of cities;

(G) City purchasing agent;

(H) All employees of the city library;

(I) Superintendent of the city hospital;

(J) All members of honorary boards;

(K) All members of the municipal waterworks, and the commissioners thereof;

(L) All officers and employees of the sewer department;

(M) Members of the board of public affairs;

(N) Special attorneys that may be employed by the city from time to time; and

(O) Public accountants that may be employed for special work by the city.

(2) These employees of the city shall be appointed as they were before the passage of this act.



§ 14-49-302 - Temporary employees.

The mayor of the city shall have authority to employ and discharge common laborers for work that is temporary. He shall have the authority to employ accountants and auditors for the purpose of auditing the city's books, or the books of the departments thereof, and special attorneys.



§ 14-49-303 - City clerk's employees included.

In addition to the city employees originally affected by and brought within the provisions of this chapter, providing for the establishment of a civil service system in certain cities, the employees of the city clerks' office in these cities shall, from the passage of this act, be affected by, and rendered subject to, all of the provisions, rights, and benefits of this chapter as though originally provided for therein.



§ 14-49-304 - Rules and regulations generally.

(a) (1) The board provided for in this chapter shall prescribe, amend, and enforce rules and regulations governing the employees, except those excepted in this chapter, of their respective cities.

(2) The rules and regulations shall have the force and effect of law.

(3) The board shall keep a record of its examinations and shall investigate the enforcement and effect of this chapter and the rules as provided for in this section.

(b) These rules shall provide for:

(1) The qualification of each applicant for appointment to any position affected by this chapter;

(2) Testing, by open competitive examinations, the relative fitness of applicants for the positions;

(3) (A) Public advertisements of all examinations by publication of notice in some newspaper having a bona fide circulation in the city and by posting of notice at the city hall at least ten (10) days before the date of the examination.

(B) The examinations shall be held on the first Monday in April and the first Monday in October of each year and more often if necessary under the rules and regulations as may be prescribed by the board;

(4) (A) The creation of eligible lists for each position of employment in the city in which shall be entered the names of the successful applicants in the order of their standing in the examination.

(B) (i) All lists for appointments or promotions as certified by the board shall be and remain in force and effect for a period of one (1) year from the date thereof.

(ii) At the expiration of this period, all right of priority under the lists shall cease;

(5) (A) The rejection of applicants or eligibles who fail to comply with reasonable requirements of the board in regard to age, sex, physical condition, or who have attempted fraud or deception in connection with the examination.

(B) The board may adopt proper rules and regulations for a suitable physical examination of all applicants;

(6) (A) (i) Certification to the department head of the three (3) standing highest on the eligibility list for appointment for that rank of service and the department head to select for appointment one (1) of the three (3) certified to him and notify the commission thereof; and

(ii) The promotion or advancement of the one (1) standing highest on the eligibility list for that rank of service.

(B) The governing body may adopt, by ordinance, the following provisions for employment or advancement in lieu of subdivision (A) of subsection (b)(6):

(i) Certification to the department head of the five (5) standing highest on the eligibility list for appointment for that rank of service; and the department head to select for appointment one (1) of the five (5) certified to him and notify the commission thereof; and

(ii) The promotion or advancement of one of the three (3) standing highest on the eligibility list for that rank of service;

(7) (A) A period of probation not to exceed twelve (12) months before any appointment is complete and six (6) months before any promotion is complete, during which time the commission, upon reasons stated in writing by the department head, may discharge the probationer, in case of appointment, or reduce the probationer, in case of promotion.

(B) From a discharge or reduction, there shall be no appeal;

(8) (A) Temporary employees without examination, with the consent of the commissioner, in case of emergency and pending appointment from eligible lists.

(B) No temporary appointment shall continue longer than sixty (60) days, nor shall successive temporary appointments be allowed except in time of grave danger, of which the commission shall decide;

(9) (A) Promotion, based upon open competitive examinations of efficiency, character, and conduct, lists shall be created for each rank of service, and promotions shall be made therefrom as provided in this chapter; and

(B) Advancement in rank or increase in salary beyond the limits fixed for the grade by the commission which constitutes a promotion;

(10) (A) Suspension for not longer than thirty (30) days; and

(B) Leave of absence;

(11) (A) Discharge or reduction in rank or compensation after promotion or appointment is complete, only after the person to be discharged or reduced has been presented with the reasons for the discharge or reduction in writing.

(B) (i) The person so discharged or reduced shall have the right, within ten (10) days from the time of notice or discharge or reduction to reply in writing.

(ii) Should the person deny the truth of the reasons upon which the discharge or reduction is predicated and demand a trial, the commission shall grant a trial as provided in this chapter.

(iii) The reasons and the reply shall constitute a part of the trial and shall be filed with the record;

(12) An adoption and amendment of rules after public notice and hearing;

(13) The preparation of a record of all hearings and other proceedings before it, which shall be stenographically reported.

(c) The commission shall adopt such rules not inconsistent with this chapter for the necessary enforcement of this chapter.



§ 14-49-305 - Departmental rules and regulations.

All employees affected by this chapter shall be governed by rules and regulations set out by the heads of their respective departments, after rules and regulations have been adopted by the governing bodies of their respective municipalities.



§ 14-49-306 - Political activity prohibited.

(a) No employee in any department affected by this chapter shall engage in the solicitation of any subscription funds or assessments, or contribute thereto, for any political party or purpose.

(b) An employee shall not be connected with any political campaign or political management, except to cast his vote and to express his personal opinion privately.



§ 14-49-307 - Employees and salaries fixed.

The city council or other governing body shall from time to time fix the number of employees and the salaries to be drawn by each in the departments affected by this chapter.



§ 14-49-308 - Certification for compensation.

(a) The secretary of the commission shall file with the treasurer or disbursing officer of his city a certificate of those entitled to compensation from the city under this chapter.

(b) No compensation shall be allowed to any member of the affected cities unless their names shall be so certified by the secretary.



§ 14-49-309 - Examinations.

All examinations provided for in this chapter shall be fair and impartial, and such as to test the qualifications of the applicants for the particular service and position to be filled.



§ 14-49-310 - Suspension of competition.

In the case of a vacancy in a position requiring peculiar or exceptional qualifications of a scientific, professional, or expert character, upon satisfactory evidence that competition is impracticable and the position can best be filled by the selection of some person designated and of recognized attainment, the board may, by a majority vote, suspend competition in this case. However, the suspension shall not be general in its application, and each case must be handled on its own merits.



§ 14-49-311 - Suspension, discharge, or reduction in rank or compensation.

(a) (1) (A) No employee of any department of any city affected by this chapter shall be discharged or reduced in rank or compensation without being notified in writing as provided in this section.

(B) In case of suspension, discharge, or reduction, the affected or accused person shall have written notice of the action at the time it is taken.

(2) The person shall have the right of reply and trial as provided in this section and may be discharged or reduced only after conviction by trial before the commission.

(b) (1) The trial must take place within fifteen (15) days after demand for it is made.

(2) The accused must be notified at least ten (10) days prior to the trial of the date and place of trial.

(3) The accused may have compulsory process to have witnesses present at such trial.

(c) (1) The chairman shall preside at all trials and shall determine and decide all questions relative to pleadings and admissibility of evidence.

(2) The decision of the commission shall be a majority vote of members of the commission.

(d) (1) (A) A right of appeal by the city or employee is given from any decision of the commission to the circuit court within whose jurisdiction the commission is situated.

(B) The appeal shall be taken by filing with the commission, within thirty (30) days from the date of the decision, a notice of appeal. Whereupon, the commission shall send to the court all pertinent documents and papers, together with a complete transcript of all evidence and testimony adduced before the commission and all findings and orders of the commission.

(C) (i) The court shall review the commission's decision on the record and may, in addition, hear testimony or allow the introduction of any further evidence upon the request of either the city or the employee.

(ii) The testimony or evidence must be competent and otherwise admissible.

(2) (A) A right of appeal is also given from any action from the circuit court to the Supreme Court of the State of Arkansas.

(B) The appeal shall be governed by the rules of procedure provided by law for appeals from the circuit court to the Supreme Court.

(e) In the event that it is finally determined that there was a wrongful suspension, discharge, or reduction in rank of any employee, the employee shall, in such case, be entitled to summary judgment against the city for full pay for the time he lost by reason of his suspension or discharge, or for the difference in salary or loss he shall have sustained by reason of any reduction in salary.



§ 14-49-312 - Reductions, reinstatements, or transfers in personnel.

(a) (1) If it shall become necessary to reduce the personnel of any department, reduction shall be from the lowest rank, seniority having priority.

(2) In event the personnel is subsequently increased, any employee who has been transferred to another department or discharged, by reason of the reduction, shall have seniority rights over any other employee, or any applicant for employment, to any position created on account of the increase in personnel.

(b) If the personnel of any department is reduced by reason of the transfer of any duties of one (1) department to another department, any person so discharged shall have priority in the department to which the duties are transferred over any employee performing the duties who does not have a seniority rating at least equal to the person relieved on account of the transfer of the duties, and over any applicant for employment covering the duties.

(c) When a vacancy occurs in any department, any employee of the same classification in any other department, seniority having priority, shall have the option of transferring to the vacancy in the department.



§ 14-49-313 - Political discrimination prohibited.

No person in any department affected by this chapter shall be appointed, reduced, suspended, discharged, or otherwise discriminated against because of his political opinion or affiliation.









Chapter 50 - Civil Service for Cities of 20,000 to 75,000

Subchapter 1 - -- General Provisions

§ 14-50-101 - Applicability.

(a) Any city of the first class in this state having a population of twenty thousand (20,000) or more but less than seventy-five thousand (75,000) inhabitants, according to the most recent federal census, may establish or continue a civil service system for the nonuniformed employees of these cities, either by action of the city council or other governing body of the city or by a local initiated measure.

(b) Any civil service system established or continued pursuant to this chapter shall cover such nonuniformed employees of the city as the ordinance establishing or continuing the system shall prescribe.



§ 14-50-102 - Penalty.

Any person violating any part of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished accordingly.






Subchapter 2 - -- Civil Service Commission

§ 14-50-201 - Appointment of members.

(a) In any city establishing or continuing a civil service system pursuant to the provisions of this chapter, the city council or other governing body of the city shall, by ordinance, name five (5) citizens of the city as a civil service commission for the system.

(b) The members of the commission shall hold office as follows:

(1) One (1) shall hold office until the first Monday in April of the second year after his appointment;

(2) One (1) shall hold office until the first Monday in April on the fourth year after his appointment;

(3) One (1) shall hold office until the first Monday in April of the sixth year after his appointment;

(4) One (1) shall hold office until the first Monday in April of the eighth year after his appointment; and

(5) One (1) shall hold office until the first Monday in April of the tenth year after his appointment.

(c) If any city establishing or continuing a civil service system under this chapter already has a five-member commission for uniformed employees, the existing commission shall also be the commission for the system established or continued under this chapter.



§ 14-50-202 - Qualifications of members.

(a) Members of the civil service commission shall be citizens of the State of Arkansas and residents of the city for at least three (3) years immediately preceding their appointment.

(b) (1) No person on the commission shall hold or be a candidate for any political office under any national, state, county, or municipal government, or be connected in any official capacity with any political party or organization.

(2) No person who is a candidate for or holds any office or position described in this subsection shall be eligible to serve as a member of the commission.



§ 14-50-203 - Organizational meeting.

After the members of the civil service commission are named as provided in this chapter, the commission shall meet and organize.



§ 14-50-204 - Chairman of commission.

The chairman of the civil service commission for each biennial period shall be the member whose term of office first expires.



§ 14-50-205 - Secretary of commission.

(a) The civil service commission shall select one (1) of its members as secretary, who shall keep the books and records of the commission and shall conduct the correspondence of the commission.

(b) The secretary shall also report, or cause to be reported, the evidence in all trials or hearings before the commission, and the municipality shall pay the reasonable expense thereof.

(c) The secretary shall act as clerk when the commission is conducting a trial or hearing and shall perform such other functions and duties as the commission shall direct.



§ 14-50-206 - Attorney for commission.

The city attorney shall act as attorney for the civil service commission in all trials or other legal transactions. However, the commission may appoint an attorney to represent the commission if it so desires.



§ 14-50-207 - Regular meetings, etc.

The city council or other governing body shall provide:

(1) Suitable rooms for the civil service commission to hold its meetings;

(2) All reasonable supplies; and

(3) The use of public buildings for holding examinations by the commission.



§ 14-50-208 - Quorum for business.

Three (3) members of the civil service commission shall constitute a quorum for transacting the business of the commission.



§ 14-50-209 - Investigation powers.

(a) In any investigation conducted by the commission provided for in this chapter, the commission shall have the power to subpoena, the power to require the attendance of any witness and the production of any papers or records pertinent to the investigation, and the power to administer oaths to the witnesses.

(b) To punish for contempt the nonattendance of witnesses, or the failure to produce books or papers, or the misbehavior of any person during the investigation, the commission may impose a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) for each offense.



§ 14-50-210 - Removal of commissioner.

(a) The city council or other governing body of the city, by a two-thirds (2/3) vote, may remove any of the civil service commissioners during his term of office for cause.

(b) In the event of the removal of one (1) or more of the commissioners, the city council or other governing body of the city shall fill the vacancy created by the removal.



§ 14-50-211 - Vacancy on commission.

(a) When a vacancy shall occur on the civil service commission by death, resignation, expiration of the term of office, or in any other manner, the vacancy shall be filled by the city council or other governing body of the city.

(b) In the event a vacancy occurs during the term of office of any member, his successor shall fill the unexpired term caused by the vacancy.

(c) At the normal expiration of the term, the council or other governing body of the city shall fill the vacancy by the appointment of a commissioner for a term of six (6) years.






Subchapter 3 - -- Civil Service System

§ 14-50-301 - Existing employees.

No person who is employed by a city at the time action is taken to establish or continue a civil service system under this chapter shall be required to take an examination, except for promotion or advancement, but he shall retain his present position, subject to the other provisions of this chapter.



§ 14-50-302 - Department heads.

(a) The provisions of this chapter shall not apply to department heads except as provided in this section.

(b) A "department head" shall be defined as an employee in a supervisory capacity who is directly responsible to the elected governing body for the direction and execution of policies and services on city work projects and duties.

(c) Department heads shall be designated in the salary ordinance, and their status shall be a matter of fact, subject to subsection (b) of this section and the appeal provisions of the ordinance.

(d) Any employee who has established a classification under the provisions of the ordinance and who has been promoted, elevated, transferred, or otherwise placed in the capacity of a department head shall, upon termination of employment as a departmental head, be permitted to return to his previous classified job, or to any position for which he may qualify, with full accumulated seniority.

(e) No provision of this section shall be construed as amending public law requirements for licenses or education.



§ 14-50-303 - Private secretaries excepted.

Private secretaries to elected officials shall not be subject to the provisions of this chapter.



§ 14-50-304 - Rules and regulations generally.

(a) (1) The civil service commission provided for in this chapter shall prescribe, amend, and enforce rules and regulations governing the employees of their respective cities who are under the civil service system.

(2) The rules and regulations shall have the force and effect of law.

(3) The commission shall keep a record of its examinations and shall investigate the enforcement and effect of this chapter and the rules as provided for in it.

(b) These rules shall provide for:

(1) The qualification of each applicant for appointment to any position affected by this chapter;

(2) Testing, by open competitive examinations, the relative fitness of applicants for the positions;

(3) (A) Public advertisements of all examinations by publication of notice in some newspaper having a bona fide circulation in the city and by posting of notice at the city hall at least ten (10) days before the date of the examination.

(B) Examinations shall be held on the first Monday in April and the first Monday in October of each year, and more often if necessary, under rules and regulations, as may be prescribed by the commission;

(4) (A) The creation of eligibles lists for each position of employment in the city in which shall be entered the names of the successful applicants in the order of their standing in the examination.

(B) (i) All lists for appointments or promotions as certified by the commission shall be and remain in force and effect for a period of one (1) year from the date thereof;

(ii) At the expiration of this period, all right of priority under the lists shall cease;

(5) (A) The rejection of applicants or eligibles who fail to comply with reasonable requirements of the commission in regard to age, sex, and physical condition, or who have attempted fraud or deception in connection with the examination.

(B) The commission may adopt proper rules and regulations for a suitable physical examination of all applicants;

(6) (A) Certification to the department head of the three (3) standing highest on the eligibility list for appointment for that rank of service; the department head to select for appointment one (1) of the three (3) certified to him and notify the commission thereof; and

(B) The promotion or advancement of the one (1) standing highest on the eligibility list for that rank of service;

(7) (A) A period of probation not to exceed twelve (12) months before any appointment is complete and six (6) months before any promotion is complete, during which time the commission may discharge, upon reasons stated in writing by the department head, the probationer, in case of appointment, or reduce the probationer, in case of promotion.

(B) From discharge or reduction, there shall be no appeal;

(8) (A) Temporary employees without examination with the consent of the commission in case of emergency and pending appointment from eligibles lists;

(B) No temporary appointment shall continue longer than sixty (60) days, nor shall successive temporary appointments be allowed except in time of grave danger, of which the commission shall decide;

(9) (A) Promotion based upon open competitive examinations of efficiency, character, and conduct; lists shall be created for each rank of service, and promotions shall be made therefrom as provided in this chapter; and

(B) Advancement in rank or increase in salary beyond the limits fixed for the grade by the commission which constitutes a promotion;

(10) (A) Suspension for not longer than thirty (30) days; and

(B) Leave of absence;

(11) (A) Discharge or reduction in rank or compensation after promotion or appointment is complete, only after the person to be discharged or reduced has been presented with the reasons for the discharge or reduction in writing.

(B) (i) The person so discharged or reduced shall have the right, within ten (10) days from the time of notice or discharge or reduction, to reply in writing.

(ii) Should the person deny the truth of the reasons upon which the discharge or reduction is predicated and shall demand a trial, the commission shall grant a trial as provided in this chapter. The reasons and the reply shall constitute a part of the trial and shall be filed with the record;

(12) An adoption and amendment of rules after public notice and hearing;

(13) The preparation of a record of all hearings and other proceedings before it, which shall be stenographically reported.

(c) The commission shall adopt such rules not inconsistent with this chapter for the necessary enforcement of this chapter.



§ 14-50-305 - Departmental regulations.

All employees covered by a civil service system established or continued under the provisions of this chapter shall be governed by the regulations set out by the heads of their respective departments and approved by the city council or other governing body of the city in their respective municipalities.



§ 14-50-306 - Political activity prohibited.

(a) No employee in any department affected by this chapter shall engage in the solicitation of any subscription funds or assessments, or contribute thereto, for any political party or purpose.

(b) An employee shall not be connected with any political campaign or political management except to cast his vote and to express his personal opinion privately.



§ 14-50-307 - Employees and compensation fixed.

The city council, or other governing body shall from time to time fix the number of employees and the salaries to be drawn by each, as well as the vacation and sick leave of employees, in the departments affected by this chapter.



§ 14-50-308 - Certification for compensation.

(a) The secretary of the civil service commission shall file with the treasurer or disbursing officer of their city a certificate of those entitled to compensation from the city under this chapter.

(b) No compensation shall be allowed to any member of the system of the affected cities unless his name shall be so certified by the secretary.



§ 14-50-309 - Examinations.

All examinations provided for in this chapter shall be fair and impartial and designed to test the qualifications of the applicants for the particular service and position to be filled.



§ 14-50-310 - Suspension of competition.

In the case of a vacancy in a position requiring peculiar or exceptional qualifications of a scientific, professional, or expert character, upon satisfactory evidence that competition is impracticable and the position can best be filled by the selection of some person designated and of recognized attainment, the commission may, by majority vote, suspend competition in this case. However, the suspension shall not be general in its application, and each case must be handled on its own merits.



§ 14-50-311 - Discharge or reduction in rank or compensation.

(a) (1) No civil service employees under a system established or continued pursuant to this chapter shall be discharged or reduced in rank or compensation without being notified in writing of the discharge and the cause therefor.

(2) In case of discharge or reduction, the affected or accused person shall have written notice of the action at the time it is taken.

(b) (1) Within ten (10) days after the notice in writing is served upon the officer, private, or employee, he may, if he so desires, request a trial before the civil service commission on the charges alleged as grounds for discharge.

(2) (A) In the event a request for trial is made, the commission shall fix a date for the trial not more than thirty (30) days after request therefor is made.

(B) If the request for trial is not made within ten (10) days from the date of service of notice of discharge, the discharge shall become final and no trial shall be granted thereafter.

(c) (1) In the event of a trial the officer, private, or employee requesting the trial shall be notified of the date and place of the trial, at least ten (10) days prior to the date thereof.

(2) The employee shall have compulsory process to have witnesses present at the trial.

(d) (1) (A) The chairman of the commission shall preside at all trials and shall determine and decide all questions relative to pleadings and the admissibility of evidence.

(B) The decision of the commission shall be by a majority vote of the members of the commission.

(2) (A) In all trials under this section for cities having a mayor-council form of government and a population of not less than fifty-five thousand (55,000), the commission shall employ an attorney to advise and represent the commission.

(B) The attorney shall not be the city attorney, nor shall he be associated with any attorney then employed by the city.

(e) (1) (A) A right of appeal by the city or employee is given from any decision of the commission to the circuit court within whose jurisdiction the commission is situated.

(B) The appeal shall be taken by filing with the commission, within thirty (30) days from the date of the decision, a notice of appeal. Whereupon, the commission shall send to the court all pertinent documents and papers, together with a complete transcript of all evidence and testimony adduced before the commission and all findings and orders of the commission.

(C) (i) The court shall review the commission's decision on the record and, in addition, may hear testimony or allow the introduction of any further evidence upon the request of either the city or the employee.

(ii) The testimony or evidence must be competent and otherwise admissible.

(2) (A) A right of appeal is also given from any action from the circuit court to the Supreme Court of the State of Arkansas.

(B) The appeal shall be governed by the rules of procedure provided by law for appeals from the circuit court to the Supreme Court.

(f) In the event that it is finally determined that there was a wrongful discharge or reduction in rank of any employee, the employee shall be entitled to judgment against the city for whatever loss he may have sustained by reason of his discharge or demotion, taking into consideration any remuneration which the employee may have received from other sources pending the final determination of his case.



§ 14-50-312 - Reductions, reinstatements, or transfers in personnel.

(a) (1) If it shall become necessary to reduce the personnel of any department, reduction shall be from the lowest rank, seniority having priority.

(2) In the event the personnel is subsequently increased, any employee who has been transferred to another department, or discharged, by reason of the reduction shall have seniority rights over any other employee, or any applicant for employment, to any position created on account of the increase in personnel.

(b) If the personnel of any department is reduced by reason of the transfer of any duties of one (1) department to another department, any person so discharged shall have priority in the department to which the duties are transferred over any employee performing the duties who does not have a seniority rating at least equal to the person relieved on account of the transfer of the duties and over any applicant for employment covering the duties.

(c) When a vacancy occurs in any department, any employee of the same classification in any other department, seniority having priority, shall have the option of transferring to the vacancy in the department.



§ 14-50-313 - Political discrimination prohibited.

No person in any department affected by this chapter shall be appointed, reduced, suspended, discharged, or otherwise discriminated against because of his political opinion or affiliation.









Chapter 51 - Civil Service For Police And Fire Departments

Subchapter 1 - -- General Provisions

§ 14-51-101 - Definitions.

As used in this chapter, unless the context otherwise requires: "board," "commission," or "commissioners" means the board of civil service commissioners of the police and fire departments, as provided for in § 14-51-201 et seq.



§ 14-51-102 - Applicability.

In addition to all other powers possessed by cities of the first class, these cities may establish a board of civil service commissioners for the police and fire departments of their cities.



§ 14-51-103 - Penalty.

Any person violating any part of this chapter shall be subject to civil suit for injunctive and declaratory relief by the aggrieved party.






Subchapter 2 - -- Board of Civil Service Commissioners

§ 14-51-201 - Appointment of members.

(a) In all cities of the first class having a civil service system, the city's governing body shall, by ordinance, name five (5) upright and intelligent citizens of their cities as a board of civil service commissioners for the police and fire departments or the nonuniformed employees.

(b) The commissioners shall hold office as follows:

(1) One (1) shall hold office until the first Monday in April of the second year after his appointment;

(2) One (1) shall hold office until the first Monday in April of the fourth year after his appointment;

(3) One (1) shall hold office until the first Monday in April of the sixth year after his appointment;

(4) One (1) shall hold office until the first Monday in April of the eighth year after his appointment; and

(5) One (1) shall hold office until the first Monday in April of the tenth year after his appointment.

(c) (1) In all cities of the first class having a civil service system, the governing body may, by ordinance, add two (2) more members to its civil service commission. The law applicable to the commission shall apply to the additional members, except that in each such city, the first two (2) additional members appointed pursuant to this subsection shall serve staggered terms to be determined by lot so that one (1) will serve a three-year term and one (1) a six-year term, and their successors shall serve six-year terms.

(2) In all cities having a population of one hundred thousand (100,000) or more persons and having a civil service system, the governing body may, by ordinance, add four (4) more members to its civil service commission. The law applicable to the commission shall apply to the additional members, except that in each such city, the first four (4) additional members appointed pursuant to this subsection shall serve staggered terms to be determined by lot so that two (2) will serve a three-year term and two (2) a six-year term, and their successors shall serve six-year terms.



§ 14-51-202 - Qualifications of commissioners.

(a) The commissioners shall be:

(1) Citizens of the State of Arkansas and residents of the city for more than three (3) years preceding their appointments; and

(2) Qualified electors of the city at all times during their appointments.

(b) (1) No person on the commission shall hold, or be a candidate for, any political office under any national, state, county, or municipal government or be connected in any way in any official capacity with any political party or political organization.

(2) No person as enumerated in this subsection shall be eligible as a member of the board who at the time of his or her election shall hold any office.

(c) The commissioners shall be familiar with these statutes, civil rights laws, and all other state and federal public employment laws.



§ 14-51-203 - Organizational meeting.

(a) The commissioners named as provided in this chapter shall meet and organize.

(b) The commissioner who shall be elected for a term of two (2) years shall act as chairman.



§ 14-51-204 - Chairman of civil service commission.

(a) The board of civil service commissioners shall, annually, on the first Monday of May select one (1) of the commissioners to serve as chairman of the commission.

(b) (1) The chairman shall preside over all meetings of the commission and be its executive officer.

(2) The chairman shall vote on questions before the board.

(c) (1) In the absence of the chairman, the board shall elect one (1) of their number to act instead of the chairman.

(2) The member so elected shall be clothed with all the powers, rights, and duties of the chairman during the absence of the chairman.



§ 14-51-205 - Secretary of board.

(a) The board shall elect one (1) of its members as secretary.

(b) The secretary shall:

(1) Keep the books and records of the board;

(2) Conduct the correspondence of the board;

(3) Report the evidence in all trials or cause the evidence to be reported, for which the reasonable expense shall be paid by the municipality;

(4) Act as clerk when the board is conducting a trial court;

(5) Work with and act as liaison to the city employee assigned to assist the board; and

(6) Perform any other duties that may be ordered by the board.



§ 14-51-206 - Attorney for commission and city.

(a) Except if the commission decides otherwise, the city attorney shall act as attorney for the commission in all trials or other legal transactions. Provided, the commission may appoint an attorney to represent the commission if it so desires.

(b) The city shall hire, on an annual basis, independent legal counsel to represent the city and the department head when the city's managerial employment decisions are brought for review before the commission and in all trials, proceedings, or other legal transactions before the commission.



§ 14-51-207 - Responsibilities of the city.

The city council or other governing body, as the case may be, shall:

(1) Provide suitable rooms for the board to hold meetings;

(2) Allow all reasonable supplies;

(3) Permit use of public buildings for holding examinations by the board;

(4) Provide, designate, manage, and supervise a paid city employee, full-time or part-time, as may be deemed necessary by the city's chief executive officer, to be known as the administrative assistant to the commission. This assistant shall help with the clerical and administrative needs of the board; and

(5) Provide adequate funding for legal counsel as enumerated in this chapter.



§ 14-51-208 - Quorum for business.

Three (3) of the members shall constitute a quorum in any transaction.



§ 14-51-209 - Investigation powers.

(a) In any investigation conducted by the commission provided for in this chapter, the commission shall have the power of subpoena, to require the attendance of any witness and the production of any papers or records pertinent to the investigation, and to administer oaths to the witnesses.

(b) To punish for contempt the nonattendance of witnesses, or the failure to produce books or papers, or misbehavior of any person during the investigation, the commission may impose a fine not to exceed five hundred dollars ($500) for each offense.



§ 14-51-210 - Removal of commissioner.

(a) The city council or governing body of the city, by a two-thirds (2/3) vote, may remove any of the commissioners during their term of office for cause.

(b) In the event of the removal of one (1) or more of the commissioners, the council or governing body shall fill the vacancy created by the removal.



§ 14-51-211 - Vacancy on board.

(a) When a vacancy shall occur on the board by death, resignation, or expiration of the term of office, or in any other manner, the vacancy shall be filled by the city council or governing body of the city.

(b) In the event a vacancy occurs during the term of office of any commissioner, except as caused by the normal expiration of his term, his successor shall fill the unexpired term caused by the vacancy, and, at the normal expiration of the term, the council shall fill the vacancy by the appointment of a commissioner for a period of six (6) years.



§ 14-51-212 - No control over police or fire departments.

(a) The powers and duties of every civil service commission established pursuant to this chapter shall be and are hereby expressly limited such that the said commissions shall not have any control nor shall said commissions attempt to exercise any control over the normal and routine day-to-day operations of a police or fire department, directly or indirectly.

(b) No provision of this chapter shall be construed to provide authorization to said commissions to have such authority.






Subchapter 3 - -- Civil Service System

§ 14-51-301 - Rules and regulations generally.

(a) (1) The board provided for in this chapter shall prescribe, amend, and enforce rules and regulations governing the fire and police departments of their respective cities.

(2) The rules and regulations shall have the same force and effect of law.

(3) The board shall keep a record of its examinations and shall investigate the enforcement and effect of this chapter and the rules as provided for in this section.

(b) These rules shall provide for:

(1) (A) The qualifications of each applicant for appointment to any position on the police or fire department.

(B) (i) No person shall be eligible for appointment to any position on the fire department who has not arrived at twenty-one (21) years of age or who, except as provided in subdivision (b)(1)(C) of this section, has arrived at thirty-five (35) years of age.

(ii) No person shall be eligible for appointment on the police department affected by this chapter who has not arrived at twenty-one (21) years of age.

(C) Provided, however, the maximum age limit for appointment to any position with a fire department in subdivision (b)(1)(B)(i) of this section shall not apply to:

(i) Any person who has at least two (2) years of previous experience as a paid firefighter with another fire department and whose years of experience as a paid firefighter when subtracted from the person's age leaves a remainder of not more than thirty-two (32) years; or

(ii) Any person who is applying for a position with a fire department in which the primary functions of the job involve duties that are administrative, managerial, or supervisory in nature;

(2) (A) Open competitive examinations to test the relative fitness of applicants for the positions.

(B) (i) The examinations are to be protected from disclosure and copying, except that the civil service commission shall designate a period of time following the conclusion of testing in which an employee taking an examination shall be entitled to review his or her own test results.

(ii) During the employee review process, the employee may not copy test questions in any form whatsoever;

(3) (A) Public advertisement of all examinations by publication of notice in some newspaper having a bona fide circulation in the city and by posting of notice at the city hall at least ten (10) days before the date of the examinations.

(B) The examinations may be held on the first Monday in April or the first Monday in October, or both, and more often, if necessary, under such rules and regulations as may be prescribed by the board;

(4) (A) (i) (a) The creation and maintenance of current eligibles lists for each rank of employment in the departments, in which shall be entered the names of the successful candidates in the order of their standing in the examination. However, for ranks in each department where there may not be openings during the effective period of a list, the board may establish rules to create the eligibles list on an as-needed basis.

(b) If the board creates an eligibles list on an as-needed basis and a vacancy is created as a result of death, termination, resignation, demotion, retirement, or promotion, the chief of the fire department or police department shall notify the board within five (5) business days, and the board shall schedule an examination to establish an eligibles list from which an appointment or promotion shall be made unless the position is determined to be eliminated or not funded by the governing body of the city.

(ii) (a) No person shall be eligible for examination for advancement from a lower rank to a higher rank until that person shall have served at least one (1) year in the lower rank, except in case of emergency, which emergency shall be decided by the board. The board shall determine the rank or ranks eligible to be examined for advancement to the higher rank.

(b) If the board designates an effective period for eligible lists of more than one (1) year under subdivision (b)(4)(B)(i) of this section, a person shall be eligible for examination for advancement from a lower rank to a higher rank if the person is within twelve (12) months of meeting the time in service requirement for eligibility. However, if that person takes the examination and then is placed on the eligible list for promotion, the person shall not be promoted from the eligible list until the person meets the minimum service time requirement in the lower rank as established by the board.

(B) (i) (a) Unless the board designates a longer effective period for eligible lists that is not less than one (1) year, nor more than two (2) years, all lists for appointments or promotions as certified by the board shall be effective for the period of one (1) year.

(b) (1) If the period of the eligible list is for more than one (1) year, the time period shall be established and certified before a component of the test is administered to an employee.

(2) After the eligible list is certified, the time period shall not be extended.

(ii) At the expiration of this period, all right of priority under the lists shall cease;

(5) (A) The rejection of candidates as eligibles who fail to comply with reasonable requirements of the board in regard to age, sex, physical condition, or who have been guilty of a felony, or who have attempted fraud or deception in connection with the examination.

(B) (i) All applicants for appointment and all applicants for reinstatement shall undergo a suitable physical examination.

(ii) (a) The examination shall be conducted in the manner and form as provided by law.

(b) If no provision has been made by existing law for such examination, then the board may adopt proper rules and regulations to carry this subdivision (b)(5) into effect;

(6) Certification to the department head of the three (3) standing highest on the eligibility list for appointment for that rank of service, and for the department head to select for appointment or promotion one (1) of the three (3) certified to him or her and notify the commission thereof;

(7) (A) A period of probation not to exceed twelve (12) months before any appointment is complete and six (6) months before any promotion is complete.

(B) During the period, the probationer may be discharged in case of an appointment or reduced in case of promotion by the chief of police or the chief of the fire department;

(8) (A) Temporary employees without examination with the consent of the commission, in cases of emergency, and pending appointment from the eligibles list.

(B) (i) Except as provided in subdivision (b)(8)(B)(iii) of this section, a temporary promotion or appointment for a vacancy created by death, termination, resignation, demotion, retirement, or promotion shall not be made for longer than sixty (60) days when there is a current eligibles list.

(ii) Except as provided in subdivision (b)(8)(B)(iii) of this section, in the absence of a current eligibles list, a temporary promotion or appointment may be allowed for a vacancy created by death, termination, resignation, demotion, retirement, or promotion until an eligibles list is certified unless the position is determined to be eliminated or not funded by the governing body of the city. A temporary promotion for a vacancy created by death, termination, resignation, demotion, retirement, or promotion shall not last longer than sixty (60) days.

(iii) If an appeal is filed in connection with a vacancy that is created by a termination or demotion, the vacancy may be filled by a temporary promotion until all appeals in connection with the termination or demotion are exhausted.

(C) A vacancy that is created by vacation, bereavement leave, medical leave, military leave, or suspension on a day-to-day basis may be filled by a temporary promotion on a day-to-day basis as vacancies occur.

(D) An increase in salary beyond the limits fixed for the grade by the rules of the commission may be allowed while an employee is working outside of his or her grade while temporarily promoted to fill a vacancy under subdivision (b)(8) of this section.

(9) (A) (i) Establishing eligibility lists for promotion based upon open, competitive examinations.

(ii) The examinations are to be protected from disclosure and copying, except that the civil service commission shall designate a period of time following the conclusion of testing in which an employee taking an examination shall be entitled to review his or her own test results.

(iii) During the employee review process, the employee may not copy test questions in any form whatsoever.

(iv) The exams may include a rating of applicants based on results of written, oral, or practical examinations, length of service, efficiency ratings, and educational or vocational qualifications.

(v) (a) Lists shall be created for each rank of service and promotions made from the lists as provided in this section.

(b) Promotions shall be made within sixty (60) calendar days of a vacancy created by death, termination, resignation, demotion, retirement, or promotion unless the position is determined to be eliminated.

(B) Advancement in rank or increase in salary beyond the limits fixed for the grade by the rules of the commission shall constitute a promotion;

(10) (A) Suspension for not longer than thirty (30) calendar days; and

(B) Leave of absence;

(11) (A) Discharge or reduction in rank or compensation after promotion or appointment is complete, only after the person to be discharged or reduced has been presented with the reasons for the discharge or reduction in writing.

(B) (i) The person so discharged or reduced shall have the right, within ten (10) days from the date of notice of discharge or reduction, to reply in writing.

(ii) Should the person deny the truth of the reasons upon which the discharge or reduction is predicated and demand a trial, the commission shall grant a trial as provided in this chapter.

(iii) The reasons and the reply shall constitute a part of the trial and be filed with the record;

(12) The adoption and amendment of rules after public notice and hearing;

(13) The preparation of a record of all hearings and other proceedings before it, which shall be stenographically reported; and

(14) A review of complaints filed by any citizen pursuant to rules promulgated by the commission, including rules that give the commission the authority to consider certain personnel issues in executive session and to establish any necessary appellate procedures.

(c) (1) The board may prescribe, amend, and enforce rules and regulations that provide for and apply to a category of police officers whose promotion to any rank or grade below that of sergeant is exempted, in whole or in part, from subdivisions (b)(4) and (9) of this section.

(2) If the board prescribes the rules and regulations authorized in subdivision (c)(1) of this section, the board shall prescribe criteria for the promotions.

(d) The commission shall adopt such rules not inconsistent with this chapter for necessary enforcement of this chapter, but shall not adopt any rule or rules which would authorize any interference with the day-to-day management or operation of a police or fire department.



§ 14-51-302 - Departmental rules and regulations.

All employees in any fire or police department affected by this chapter shall be governed by rules and regulations set out by the chief of their respective police or fire departments after rules and regulations have been adopted by the governing bodies of their respective municipalities.



§ 14-51-303 - Political activities.

In addition to all powers and duties provided by law, the civil service commissions for police and fire departments of cities of the first and second class shall promulgate rules and regulations governing the political activities of fire department and police department personnel.



§ 14-51-304 - Employees and salaries fixed.

The city council or board shall from time to time fix the number of employees and the salaries to be drawn by each rank in the fire and police departments of their respective cities.



§ 14-51-305 - Certification for compensation.

(a) The secretary of the commission shall file with the treasurer or disbursing officer of his city a certificate of those entitled to compensation from the city under this chapter.

(b) No compensation shall be allowed to any member of the police or fire departments of the affected cities unless their names shall be so certified by the secretary.



§ 14-51-306 - Examinations.

All examinations provided for in this chapter shall be fair and impartial and such as to test the qualification of the applicants for the particular service and position to be filled.



§ 14-51-307 - Suspension of competition.

In the case of a vacancy in a position requiring peculiar or exceptional qualifications of a scientific, professional, or expert character, upon satisfactory evidence that competition is impracticable and that the position can best be filled by the selection of some person designated who is of recognized attainment, the board may, by a majority vote, suspend competition in this case. However, the suspension shall not be general in its application, and each case must be handled on its own merits.



§ 14-51-308 - Suspension, discharge, or reduction in rank or compensation.

(a) (1) No civil service employee shall be discharged, reduced in rank or compensation, or suspended for three (3) or more days without being notified in writing of the discharge, reduction in rank or compensation, or the suspension for three (3) or more days and its cause.

(2) In case of suspension, discharge, or reduction, the affected or accused person shall have written notice of the action at the time action is taken.

(b) (1) Within ten (10) days after the notice in writing is served upon the officer, private, or employee, the person may request a trial before the board of civil service commissioners on the charges alleged as the grounds for discharge, reduction, or suspension for three (3) days or more if he or she so desires.

(2) (A) In the event a request for trial is made, the municipal civil service commission shall fix a date for the trial not more than fifteen (15) days after the request is made.

(B) (i) If the request for trial is not made within ten (10) days from the date of service of notice, the discharge, reduction, or suspension for three (3) days or more shall become final and no trial shall be granted after that date.

(ii) The appeal shall be taken by filing a notice of appeal with the commission within thirty (30) days from the date of the decision. The responsibility of filing an appeal and paying for the transcript of the proceedings before the commission shall be borne by the party desiring to appeal the commission's decision.

(iii) The commission, upon receiving notice of an appeal, will prepare a written order containing its decision and ensure that the transcript and evidence be made available for filing in the circuit court once the appealing party has paid the cost of preparing the transcript.

(iv) However, if the court determines that the party appealing the commission's decision took the appeal in good faith and with reasonable cause to believe he or she would prevail, the commission shall reimburse the appealing party for the cost of the transcript.

(c) (1) In the event of a trial, the officer, private, or employee requesting the trial shall be notified of the date and place of the trial at least ten (10) days prior to the date thereof.

(2) The officer, private, or employee shall have compulsory process to have witnesses present at the trial.

(d) (1) The chair of the commission shall preside at all trials and shall determine and decide all questions relative to pleadings and the admissibility of evidence.

(2) The decision of the commission shall be by a majority vote of the members of the commission.

(e) (1) (A) A right of appeal by the city or employee is given from any decision of the commission to the circuit court within the jurisdiction of which the commission is situated.

(B) (i) The appeal shall be taken by filing with the commission, within thirty (30) days from the date of the decision, a notice of appeal. The responsibility of filing an appeal and paying for the transcript of the proceedings before the municipal civil service commission shall be borne by the party desiring to appeal the commission's decision.

(ii) The commission will upon receiving notice of an appeal prepare a written order containing its decision and ensure that the transcript and evidence be made available for filing in the circuit court once the appealing party has paid the cost of preparing the transcript.

(iii) However, if the court determines that the party appealing the commission's decision took the appeal in good faith and with reasonable cause to believe he or she would prevail, the commission shall reimburse the appealing party for the cost of the transcript.

(C) (i) The court shall review the commission's decision on the record and may, in addition, hear testimony or allow the introduction of any further evidence upon the request of either the city or the employee.

(ii) The testimony or evidence must be competent and otherwise admissible.

(2) (A) A right of appeal is also given from any action from the circuit court to the Arkansas Supreme Court.

(B) The appeal shall be governed by the rules of procedure provided by law for appeals from the circuit court to the Arkansas Supreme Court.

(f) In the event that it is finally determined that there was a wrongful suspension, discharge, or reduction in rank of any employee, the employee shall be entitled to judgment against the city for whatever loss he or she may have sustained by reason of his or her suspension, discharge, or demotion, taking into consideration any remuneration which the officer, private, or employee may have received from other sources pending the final determination of his or her case.



§ 14-51-309 - Reduction in personnel.

In event that it shall be necessary to reduce the personnel of any department affected by this chapter, reduction shall be done from the lowest rank, seniority having priority.



§ 14-51-310 - Transfers prohibited.

No person in any department affected by this chapter shall be transferred from one (1) department to another.



§ 14-51-311 - Political discrimination prohibited.

No person in any department affected by this chapter shall be appointed, reduced, suspended, discharged, or otherwise discriminated against because of his political opinion or affiliation.









Chapter 52 - Municipal Police Departments

Subchapter 1 - -- General Provisions

§ 14-52-101 - Authorized in cities.

The city council shall have power to establish a city police department, to organize it under the general superintendence of the mayor, and to prescribe its duties and define its powers in such manner as will most effectually preserve the peace of the city, secure the citizens thereof from personal violence, and safeguard their property from fire and unlawful depredations.



§ 14-52-102 - Authorized in towns.

The governing body of any incorporated town may establish a police department for the town, prescribe its duties, and define its powers in such manner as will most effectively preserve the peace of the town, secure the citizens thereof from personal violence, and safeguard their property from unlawful deprivations.



§ 14-52-103 - City marshal option.

Notwithstanding any other provision of law to the contrary, the governing body of any incorporated town or city of the second class may, by ordinance, establish either a police department or a city marshal's office.



§ 14-52-104 - Police powers generally.

Municipal police officers and city marshals shall have the same police powers on municipally owned or leased property located outside the corporate limits of the municipality that they exercise within the corporate limits of the municipality.



§ 14-52-105 - Holiday compensation.

(a) All law enforcement officers regardless of their titles, such as city marshal, employed by cities of the first or second class or incorporated towns shall be compensated for all legal holidays established by the governing body of the municipality.

(b) This compensation shall be based on the law enforcement officer's daily rate of pay and in addition to the regular pay schedule.

(c) This compensation may be included within the officer's base pay.

(d) This compensation shall be prorated and paid during the regular payroll periods or paid in one (1) lump sum annually on a date in December designated by the municipality.



§ 14-52-106 - Annual vacation.

The head or chief of each police department shall arrange that each employee shall be granted an annual vacation of not less than fifteen (15) working days with full pay.



§ 14-52-107 - Uniform sick leave.

(a) (1) From and after April 11, 1969, all law enforcement officers, regardless of their titles, such as city marshal, employed by cities of the first and second class or incorporated towns shall accumulate sick leave at the rate of twenty (20) working days per year beginning one (1) year after the date of employment.

(2) If unused, sick leave shall accumulate to a maximum of sixty (60) days unless the city or town, by ordinance, authorizes the accumulation of a greater amount, in no event to exceed a maximum accumulation of ninety (90) days, except for the purpose of computing years of service for retirement purposes.

(b) (1) In cities having sick leave provisions through ordinance, the total sick leave accumulated by the individual officer shall be credited to him and new days accumulated under the provisions of this section until the maximum prescribed in subsection (a) of this section is reached.

(2) Time off may be charged against accumulated sick leave only for such days that an officer is scheduled to work. No such sick leave as provided in this section shall be charged against any officer during any period of sickness, illness, or injury for any days which the officer is not scheduled to work.

(c) If, at the end of his term of service, upon retirement or death whichever occurs first, any police officer has unused accumulated sick leave, he shall be paid for this sick leave at the regular rate of pay in effect at the time of retirement or death. Payment for unused sick leave in the case of a police officer, upon retirement or death, shall not exceed sixty (60) days salary unless the city, by ordinance, authorizes a greater amount, but in no event to exceed ninety (90) days salary.



§ 14-52-108 - Monthly payroll incentives.

All cities of the first class, cities of the second class, and incorporated towns may establish monthly payroll incentives for police officers in their employ based upon professional certificates of training conferred upon the officer by the Arkansas Commission on Law Enforcement Standards and Training or equivalent certificates acquired from another state.



§ 14-52-109 - Participation in political activities.

Notwithstanding any law to the contrary, law enforcement officers of cities and incorporated towns shall not be prohibited from engaging in political activities except when on duty, when in uniform, or when acting in an official capacity, nor shall they be denied the right to refrain from engaging in political activities.



§ 14-52-110 - Fees for serving city warrants.

(a) For serving city warrants only, the chief of police of a city of the second class, or his deputies, shall be entitled to the fees allowed to the sheriffs under § 21-6-307 for similar services in similar cases.

(b) All fees collected by the police chief and his deputies for similar services shall be paid over to the city treasury.



§ 14-52-111 - Fees for bail or delivery bond.

Every municipal police department in this state is authorized to charge and collect a twenty dollar ($20.00) fee for taking and entering every bail or delivery bond.



§ 14-52-112 - Award of pistol and purchase of shotgun upon retirement.

(a) When a law enforcement officer employed by a city of the first class, city of the second class, or incorporated town retires from service or dies while still employed with the city of the first class, city of the second class, or incorporated town, in recognition of and appreciation for the service of the retiring or deceased law enforcement officer, the mayor, city manager, or city administrator of the city of the first class, city of the second class, or incorporated town may award the pistol carried by the law enforcement officer at the time of his or her death or retirement from service to:

(1) The law enforcement officer; or

(2) The law enforcement officer's spouse if the spouse is eligible under applicable state and federal laws to possess a firearm.

(b) When a law enforcement officer retires from service, the law enforcement officer may purchase the shotgun he or she used while on duty at the fair market value as determined by the mayor, city manager, or city administrator of the city of the first class, city of the second class, or incorporated town.



§ 14-52-113 - Property exchange.

(a) A municipal police department may exchange real property or personal property with another municipal police department.

(b) An exchange of property shall be approved by the governing body of the municipality.

(c) This section does not prohibit a governing body of a municipality from authorizing:

(1) An exchange of real property or personal property by the chief of police of a municipal police department; or

(2) A property exchange clearinghouse operated by the Arkansas Association of Chiefs of Police.






Subchapter 2 - -- Cities of the First Class

§ 14-52-201 - Number of police officers.

The city council in cities of the first class shall, by general ordinance, direct the number of subordinate police officers to be appointed.



§ 14-52-202 - Powers and duties of police chiefs.

(a) The chief of police in cities of the first class shall execute all process directed to him by the mayor and shall, by himself or by someone else on the police force, attend on the sitting of the police court to execute its orders and preserve order therein.

(b) (1) The chief of police shall have power to appoint one (1) or more deputies from the police force, for whose official acts he shall be responsible, and by whom he may execute all process directed to him.

(2) He shall have power, by himself or by deputy, to execute all such process in any part of the county in which the police court is situated or in which the municipal court has jurisdiction.

(3) For serving city warrants only, the chief of police or his deputies shall be entitled to the fees allowed to the sheriffs under § 21-6-307 for similar services in similar cases.

(4) All fees collected by the police chief and his deputies for similar services shall be paid over to the city treasury.

(c) It shall be the chief of police's duty to suppress all riots, disturbances, and breaches of the peace. To that end he may call upon the citizens to assist him to apprehend all persons in the act of committing any offense against the laws of the state or the ordinances of the city, and he shall bring them immediately before the proper authority for examination or trial.

(d) The chief of police shall have power to pursue or arrest any person fleeing from justice in any part of the state and to receive and execute any proper authority for arrest and detention of criminals fleeing or escaping from any other place or state.

(e) The chief of police shall have, in the discharge of his proper duties, like powers, and shall be subject to like responsibilities as sheriffs and constables in similar cases, and shall be required by the city council to give a bond for the faithful performance of his duties, in such sum as such council may require.



§ 14-52-203 - Duties of police officers.

(a) In cities of the first class, the duty of the chief of police and other officers of the police department shall be under the direction of the mayor.

(b) It shall be their duty to:

(1) Suppress all riots, disturbances, and breaches of the peace;

(2) Pursue and arrest any person fleeing from justice in any part of this state;

(3) Apprehend any and all persons in the act of committing any offenses against the laws of the state or the ordinances of the city and forthwith bring the persons before the proper authority for trial or examination; and

(4) Diligently and faithfully enforce at all times all such laws, ordinances, and regulations for the preservation of good order and the public welfare as the city council may ordain. For this purpose, they shall have all the power of constables.



§ 14-52-204 - Power to arrest.

In cities of the first class, the mayor or a police officer of the city may, upon view, arrest any person who may be guilty of a breach of the ordinances of the city or of any crime against the laws of the state and may, upon reasonable information supported by affidavit, procure process for the arrest of any person who may be charged with a breach of any ordinance of the city.






Subchapter 3 - -- Bill of Rights for Law Enforcement Officers

§ 14-52-301 - Purpose.

(a) The purpose of this subchapter is to recommend a basic Bill of Rights for law enforcement officers of cities and incorporated towns in Arkansas.

(b) Any municipality shall have the authority to adopt a local ordinance establishing any or all of these procedures as a guide for negotiating personnel issues with their law enforcement officers.



§ 14-52-302 - Definitions.

As used in this subchapter:

(1) "Law enforcement officer" means any public servant vested by law with a duty to maintain order or to make arrests for offenses;

(2) "Complainant" means the person or persons providing the information constituting the basis for official departmental charges alleging improper conduct;

(3) "Official departmental charges" means a written document from the chief of police, or other lawful authority, notifying the accused law enforcement officer that charges of misconduct have been made and setting forth the specifics of the alleged misconduct;

(4) "Formal proceeding" means a proceeding heard before any officer, committee, or other body of city government with the authority to take disciplinary action against a law enforcement officer.



§ 14-52-303 - Disciplinary proceedings.

Whenever a law enforcement officer is under investigation for alleged improper conduct with a possible result of termination, demotion, or other disciplinary action causing loss of pay or status, the following minimum standards may apply:

(1) No adverse inference shall be drawn and no punitive action taken from a refusal of the law enforcement officer being investigated to participate in such investigation or be interrogated other than when such law enforcement officer is on duty, or is otherwise fully compensated for such time spent in accordance with city and departmental overtime policy and state and federal law.

(2) Any interrogation of a law enforcement officer shall take place at the office of those conducting the investigation, the place where such law enforcement officer reports for duty, or such other reasonable place as the investigator may determine.

(3) The law enforcement officer being investigated shall be informed, at the commencement of his or her interrogation, of:

(A) The nature of the investigation;

(B) The identity and authority of the person or persons conducting the investigation; and

(C) The identity of all persons present during the interrogation.

(4) During the interrogation of the law enforcement officer, questions will be posed by or through only one (1) interrogator at a time.

(5) Any interrogation of a law enforcement officer in connection with an investigation shall be for a reasonable period of time and shall allow for reasonable periods for the rest and personal necessities of such law enforcement officer.

(6) No threat, harassment, promise, or reward shall be made to any law enforcement officer in connection with an investigation in order to induce the answering of any questions that the law enforcement officer has a legal right to refrain from answering, but immunity from prosecution may be offered to induce such response.

(7) All interrogations of a law enforcement officer in connection with an investigation against him or her shall be recorded in full. The law enforcement officer shall be allowed to make his or her own independent recording of his or her interrogation and have one (1) witness of his or her choosing present. The witness must be an attorney or a member of the police department that is in no way related to the matter under investigation.

(8) No formal proceeding which has the authority to administer disciplinary action against a law enforcement officer may be held except upon official departmental charges.

(9) Official departmental charges shall contain the specific conduct that is alleged to be improper, the date and the time of the alleged misconduct, the witnesses whose information provided the basis for the charges, and the specific rules, regulations, orders, or laws alleged to have been violated.

(10) Any law enforcement officer under official departmental charges shall be entitled to a predisciplinary hearing before the chief of police if the disciplinary action is being considered. At such hearing, the law enforcement officer shall have the opportunity to have a person of his or her choosing present.

(11) No formal proceeding which has authority to penalize a law enforcement officer may be brought except upon charges signed by the person making those charges.



§ 14-52-304 - Disclosure not required for promotion or assignment.

No law enforcement officer shall be required to disclose for the purposes of promotion or assignment, any item of his property, income, assets, debts, or expenditures, or those of any member of such officer's household.



§ 14-52-305 - Notification of personnel action.

Whenever a personnel action which may result in any loss of pay or benefits or status, such law enforcement officer shall be notified of such pending action by written official departmental charges a reasonable time before such action is taken except where exigent circumstances otherwise require.



§ 14-52-306 - Participation in political activities.

Except when on duty or acting in his or her official capacity, no law enforcement officer of a city or incorporated town shall be prohibited from engaging in political activity or be denied the right to refrain from engaging in such activity.



§ 14-52-307 - No retaliation for exercise of rights -- Other legal remedies.

(a) There shall be no penalty nor threat of any penalty for the exercise by a law enforcement officer of his rights under this Bill of Rights.

(b) Nothing in this Bill of Rights shall disparage or impair any other legal remedy any law enforcement officer shall have with respect to any rights under this Bill of Rights.









Chapter 53 - Municipal Fire Departments

§ 14-53-101 - Establishment in cities.

(a) The city council shall establish fire departments and provide them with proper engines and such other equipment as shall be necessary to extinguish fires and preserve the property of the city and of the inhabitants from conflagration.

(b) The council shall promulgate such rules and regulations to govern the department as it shall deem expedient.



§ 14-53-102 - Fire fighting beyond municipal limits.

(a) (1) In order to prevent the destruction by fire of property located outside the corporate limits of cities and towns and in order to lessen the loss caused on account of insufficient means to combat fires and as a protection against such loss, the city council or other governing body of any city or town having an organized fire department may provide by ordinance that the fire fighting machinery and equipment, with the necessary fire fighters to operate it, may be used to combat fires beyond the corporate limits of any city or town, upon such terms, conditions, and restrictions as may be prescribed in the ordinance.

(2) (A) If the city council or other governing body of any city or town enacts an ordinance to provide that its fire department may operate beyond its corporate limits, then the governing body of the city or town may further provide that necessary facilities may be built or constructed outside the corporate limits to house the fire fighting machinery, equipment, and the fire fighters in order to properly combat fires beyond the corporate limits, but only if:

(i) There are no active fire protection services offered in the area beyond the corporate limits of the city or town where the facilities are to be constructed; and

(ii) The county quorum court approves of the construction of the fire fighting facilities by a county ordinance.

(B) However, a city or town may construct necessary facilities to house the fire fighting equipment in areas where fire protection services currently exist if, in addition to the requirement of subdivision (a)(2)(A) of this section, the construction is approved by a unanimous vote of the board of directors of the fire department serving that area outside the corporate limits.

(b) (1) When the organized fire department of a city or town combats a fire beyond the corporate limits of the city or town, a reasonable effort must be made for ninety (90) days to obtain compensation or reimbursement for the services from the property owner involved.

(2) If the city or town is unable to obtain payment or reimbursement from the property owner for the services within the ninety-day period, the county wherein the property is located may reimburse the municipality for the service in an amount not to exceed two hundred dollars ($200).

(c) (1) Neither the municipality nor any municipal official or fire department official or employee involved in combatting the fire shall be liable for any damages or loss that occurs while the department is combatting the fire outside the corporate limits of the city or town.

(2) The fire fighters shall have the same coverage as they now have if they are injured while outside the city limits.

(d) All members of the fire department of any city or town, when engaged in fighting fire beyond the corporate limits of the city or town under the terms of any ordinance as authorized in this section, shall be considered to be acting within their line of duty and in discharge thereof. No member of the department shall lose or forfeit any right or benefit in rank, pay, disability, or retirement payments and benefits on account of out-of-city or out-of-town activities.



§ 14-53-105 - Arrangement of members' hours -- Emergencies.

(a) (1) The uniformed force of the fire department shall be divided into two (2) platoons, the officers and members assigned to which shall alternate on tours of duty at intervals of not more than fifteen (15) days.

(2) (A) The chief of the department shall arrange the working hours of the employees of the department so that each employee shall work, as nearly as practical, an equal number of hours per month, not to exceed seventy-two (72) hours per week.

(B) At his discretion, the chief of the department may require in case of an epidemic, conflagration, or other emergency the employees for a greater period than provided in this section to continue on duty during the epidemic, conflagration, or other emergency.

(b) (1) The uniformed force of fire departments in cities of Arkansas having a population of fifteen thousand (15,000) or more, according to the latest official federal census, shall be divided into platoons.

(2) (A) (i) The chief of the department in cities of this state affected by this subsection shall assign, as nearly as practicable, an equal number of employees of the department to each platoon, so that each employee shall work, as nearly as practicable, an equal number of hours per month, not to exceed an average of fifty-six (56) hours per week for each period of three (3) weeks.

(ii) There shall be no reduction of salaries of employees of the departments because of the number of hours worked during each week as provided in this subsection.

(B) At his discretion the chief of the department may, in case of an epidemic, conflagration, or other emergency, require the employee to continue on duty for a greater period than provided in this subsection during the epidemic, conflagration, or like emergency.



§ 14-53-106 - Holiday compensation.

(a) All fire fighters employed by cities of the first or second class or incorporated towns shall be compensated for all legal holidays established by the governing body of the municipality.

(b) This compensation shall be based on the fire fighter's daily rate of pay and in addition to the regular pay schedule.

(c) This compensation may be included within the fire fighter's base pay.

(d) This compensation shall be prorated and paid during the regular payroll periods or paid in one (1) lump sum annually on a date in December designated by the municipality.



§ 14-53-107 - Annual vacation.

The chief of the fire department shall so arrange that each employee shall be granted an annual vacation of not less than fifteen (15) days with full pay.



§ 14-53-108 - Uniform sick leave.

(a) (1) (A) From and after April 11, 1969, all firefighters employed by cities of the first class and cities of the second class shall accumulate sick leave in accordance with a municipal ordinance at the rate of not less than ten (10) working days nor more than twenty (20) working days per year, beginning one (1) year after the date of employment.

(B) As used in this section, "working day" means that period of time a firefighter is on duty within a twenty-four-hour period. If the firefighter is on duty for twelve (12) hours or more in a twenty-four-hour period, a working day shall be not less than twelve (12) hours nor more than twenty-four (24) hours.

(C) The number of days of sick leave in effect for firefighters employed by cities of the first class and cities of the second class on January 1, 2005, shall remain in effect until changed by authority of a municipal ordinance, and nothing in this section shall be construed to require a reduction in the level of sick leave below the rate of twenty (20) working days per year or the rate in effect on January 1, 2005.

(2) (A) If unused, sick leave shall accumulate to a maximum of one thousand four hundred forty (1,440) hours unless the city by ordinance authorizes the accumulation of a greater amount, in no event to exceed a maximum accumulation of two thousand one hundred sixty (2,160) hours.

(B) Unused accumulated sick leave shall not be used for the purpose of computing years of service for retirement purposes.

(b) (1) In cities having sick leave provisions through ordinance, the total sick leave accumulated by the individual firefighter shall be credited to him or her and new days accumulated under the provisions of this section until the maximum prescribed in subsection (a) of this section is reached.

(2) If the governing body of the employing municipality successfully reduces the accrual rate, no firefighter shall have any previously earned sick leave reduced in value.

(3) Time off may be charged against accumulated sick leave only for the days that a firefighter is scheduled to work. No sick leave as provided in this section shall be charged against any firefighter during any period of sickness, illness, or injury for any days that the firefighter is not scheduled to work.

(c) (1) If at the end of his or her term of service, upon retirement or death, whichever occurs first, any firefighter has unused accumulated sick leave, he or she shall be paid for this sick leave at the regular rate of pay in effect at the time of retirement or death.

(2) Payment for unused sick leave in the case of a firefighter, upon retirement or death, shall not exceed three (3) months' salary unless the city, by ordinance, authorizes a greater amount, but in no event to exceed four and one-half (4 1/2) months' salary.

(d) (1) Cities of the first class, cities of the second class, and incorporated towns shall have the option of providing sick leave for firefighters to accumulate at a rate of fifteen (15) twenty-four-hour working days per year beginning with the date of employment and decreasing to twelve (12) twenty-four-hour working days beginning four (4) years after employment.

(2) Unused sick leave shall accumulate to firefighters provided with fifteen (15) twenty-four-hour working days per year sick leave and twelve (12) twenty-four-hour working days per year sick leave to a maximum of one hundred (100) twenty-four-hour working days.



§ 14-53-110 - Reimbursement of fire fighters.

Cities of the second class may reimburse a fire fighter for replacement of personal clothing destroyed during the performance of active service to a fire department.



§ 14-53-111 - Bonus compensation plans.

Cities of the second class may through ordinance establish a bonus compensation plan for fire fighters eligible for retirement under the Firemen's Pension and Relief Fund Act, § 24-11-801 et seq., or under the Arkansas Local Police and Fire Retirement System Act, § 24-10-101 et seq., to encourage their continued service to the fire department.



§ 14-53-112 - Fire marshal may be armed.

(a) For purposes of this section, "municipal fire marshal" means a person who holds a full-time office or position of fire marshal created by ordinance in a city of the first class, and who:

(1) Is responsible for the detection and prevention of arson, the enforcement of laws relating to arson and other burning, and enforcement of the city and state fire prevention codes;

(2) Has successfully completed a course of study for law enforcement officers approved by the Arkansas Commission on Law Enforcement Standards and Training;

(3) Has successfully completed an eighty-hour fire and arson investigation course offered by the National Fire Academy, or the Arkansas Fire Training Academy, or an equivalent course; and

(4) Has completed a one-week fire safety inspection class offered by the National Fire Academy, or the Arkansas Fire Training Academy, or an equivalent class.

(b) A municipal fire marshal is hereby authorized and empowered to carry a weapon and to make arrests for violations of the laws relating to arson and other unlawful burning.






Chapter 54 - Powers Of Municipalities Generally

Subchapter 1 - -- General Provisions

§ 14-54-101 - Body corporate and politic.

Cities or incorporated towns organized under the provisions of this subtitle are declared to be bodies politic and corporate, under the name and style of "The city of ...................." or "The incorporated town of ....................," as the case may be, capable to:

(1) Sue and be sued;

(2) Contract and be contracted with;

(3) Acquire, hold, and possess real and personal property;

(4) Associate with other municipalities for the promotion of their general welfare;

(5) Join with other municipalities in the purchase of equipment, supplies, or services;

(6) Have a common seal and change and alter it at pleasure; and

(7) Exercise such other powers and have such other privileges as are incident to other corporations of like character or degree, not inconsistent with the provisions of this subtitle or the general laws of this state.



§ 14-54-102 - Powers and restrictions prescribed.

All municipal corporations organized under the provisions of this subtitle shall have general powers and privileges and be subject to the rules and restrictions prescribed in this subtitle.



§ 14-54-103 - General powers of cities and towns.

Cities and incorporated towns shall have power to:

(1) Prevent injury or annoyance within the limits of the municipal corporation from anything dangerous, offensive, or unhealthy and cause any nuisance to be abated within the jurisdiction given the board of health in § 14-262-102;

(2) Regulate the keeping and transportation of gunpowder, dynamite, and other combustibles and provide or license magazines for them;

(3) Prevent and punish fast or immoderate riding of horses or driving or propelling of vehicles through the streets;

(4) Establish and regulate markets;

(5) Provide for the measuring or weighing of hay, wood, or any other article for sale;

(6) Regulate the transportation of articles throughout the streets and prevent injury to the streets from overloaded vehicles;

(7) Prevent cruelty to animals;

(8) Prevent any riots, noise, disturbance, or disorderly assemblages;

(9) (A) Regulate drumming or soliciting persons who arrive on trains or otherwise for hotels, boardinghouses, bathhouses, or doctors, to license these drummers, provide that each shall wear a badge plainly exposed to view, showing for whom and for what he is drumming or soliciting patronage, and punish by fines any violation of this subdivision.

(B) Any bona fide owner or proprietor of any hotel or boardinghouse may solicit patronage to his hotel or boardinghouse without being required to wear a badge or pay license therefor;

(10) License, regulate, tax, or suppress ordinaries, hawkers, peddlers, brokers, pawnbrokers, money changers, intelligence offices, public masquerade balls, street exhibitions, sparring exhibitions, dance houses, fortune tellers, pistol galleries, corn doctors, private-lock venereal hospitals, museums and menageries, equestrian performances, horoscopic views, lung testers, muscle developers, magnifying glasses, billiard tables or other instruments used for gaming, theatricals, or other exhibitions, shows, and amusements, or any gift enterprise;

(11) Suppress prizefighting, dogfights, chicken fights, gaming, or gambling houses; and

(12) Regulate or suppress bawdy or disorderly houses, houses of ill-fame, or houses of assignation.



§ 14-54-104 - Additional powers of cities of the first class.

In order to better provide for the public welfare, safety, comfort, and convenience of inhabitants of cities of the first class, the following enlarged and additional powers are conferred upon these cities:

(1) (A) (i) To regulate the use of sidewalks, and all structures and excavations thereunder, to require the owner or occupant of any premises to keep the sidewalks in front or alongside the premises free from obstruction, to build and maintain suitable pavement or sidewalk improvements therealong whenever they may become necessary to the safety or convenience of travel, and to designate the kind of sidewalk improvement to be made, the kind of material to be used by the owner or occupant, and the time within which the improvement is required to be completed.

(ii) The kind and character of sidewalk improvement for the same street and block shall be uniform.

(B) (i) (a) Sidewalk improvement shall be ordered, either by a general ordinance for all property owners or occupants on a certain street or within a certain quarter where the necessity of sidewalks is general to that extent, or by a resolution or order adopted by the city council and notice served upon the particular individuals owning or occupying the premises where the special necessity exists.

(b) (1) In either case, the city shall have power to enforce obedience to the sidewalk ordinance, order, resolution, or notice upon the owners or occupants failing or refusing to obey them by the imposition of fines upon conviction thereof in the police court, in like manner and with like consequences and effect as for a violation of any other ordinance of the city.

(2) Each day that the failure or refusal is continued shall constitute a separate offense.

(ii) After the owner, upon notice, has failed to repair it, in cases where the sidewalk improvement shall be constructed by an occupant who holds the premises as a tenant or lessee, he shall have the right to deduct the cost thereof from the rent that may be due from him, or to hold the possession of the premises for such time as the rental value thereof will be sufficient to reimburse him for the cost.

(iii) Nothing contained in this subdivision shall be so construed as to prevent the city from proceeding by civil action or in any other manner provided by existing laws.

(2) To alter or change the width or extent of streets, sidewalks, alleys, avenues, parks, wharves, and other public grounds, and to vacate or lease out such portions thereof as may not for the time being be required for corporate purposes, and where lands have been acquired or donated to the city for any object or purpose which has become impossible or impracticable to achieve, the lands may be used or devoted for other proper public or corporate purposes or sold by order of the city council and the proceeds applied for public or corporate purposes.

(3) (A) To punish, prevent, or remove encroachments or obstructions upon any of the streets, sidewalks, wharves, or other public grounds of the city, whether by buildings, fences, or structures of any kind, posts, trees, or any other matter or thing whatsoever.

(B) No statute of limitations or lapse of time during which any obstruction or encroachment may have existed or been continued shall be permitted as a bar or defense against any proceeding or action to remove or abate it or to punish for its continuance after an order has been made by the city council or the police court for its removal or abatement.

(4) (A) To prevent and punish the bringing or importation into the city of any pauper, mendicant, diseased, or other person likely to become a burden on the city or any charity therein or become a charge upon the county in which the city is situated unless such action has been authorized by some competent officer in this state in a manner provided for by law.

(B) To punish the conductor of any railroad, captain of any boat or vessel, proprietor or driver of any stage or other conveyance bringing any such person into the city unless the party providing conveyance can show that he had no reasonable grounds to know or become apprised of the condition or circumstances of such person;

(C) To prevent or regulate the carrying on of any trade, business, or vocation of a tendency dangerous to morals, health, or safety, or calculated to promote dishonesty or crime. To provide by ordinance for the punishment of dishonest practices of any kind, and for the prompt arrest and punishment of all dishonest characters or persons of known bad reputation, such as burglars, pickpockets, sneakthieves, forgers, fakirs, confidence men, common cheats, tricksters, and the like, who shall come into or be found within the corporate limits of the city without being able to give a good account of themselves, and to provide that, upon the trial of all such persons, evidence as to general character, reputation, associates, and places frequented shall be admissible, and in all such cases to authorize a fine of not exceeding one hundred dollars ($100); and

(D) To prevent, abate, or remove nuisances of every kind, and to declare what are nuisances, and also to punish the authors or continuers thereof by fine or imprisonment, or both. However, no previous declaration shall be necessary as to any matter, act, or thing that would have been a nuisance at common law, and all nuisances may be proceeded against either by order of the city council or prosecution in the police court.



§ 14-54-105 - Additional powers of cities of the second class.

In order to better provide for the public welfare, safety, comfort, and convenience of their inhabitants, the following enlarged and additional powers are conferred upon cities of the second class:

(1) (A) (i) To regulate the use of sidewalks, and all structures and excavations thereunder, to require the owner or occupant of any premises to keep the sidewalks in front or alongside the premises free from obstruction, to build and maintain suitable pavement or sidewalk improvements therealong whenever they may become necessary to the safety or convenience of travel, and to designate the kind of sidewalk improvement to be made, the kind of material to be used by the owner or occupant, and the time within which the improvement is required to be completed.

(ii) The kind and character of sidewalk improvement for the same street or block shall be uniform.

(B) (i) (a) Sidewalk improvement shall be ordered, either by a general ordinance for all property owners or occupants on a certain street or within a certain block or quarter where the necessity of sidewalks is general to that extent, or by a resolution or order adopted by the city council and notice served upon the particular individuals owning or occupying the premises where the special necessity exists.

(i) (1) In either case, the city shall have power to enforce obedience to the sidewalk ordinance, order, resolution, or notice upon the owners or occupants failing or refusing to obey them by the imposition of fines upon conviction in the city court, in like manner and with like consequence and effect as for a violation of any other ordinance of the city.

(2) Each day that the failure or refusal is continued shall constitute a separate offense.

(ii) After the owner upon notice, has failed to repair it, in cases where the sidewalk improvement shall be constructed by an occupant who holds the premises as a tenant or lessee, he shall have the right to deduct the cost thereof from the rent that may be due from him, or to hold the possession of the premises for such time as the rental value thereof will be sufficient to reimburse him for the cost.

(iii) Nothing contained in this subdivision shall be so construed as to prevent the city from proceeding by civil action or in any other manner provided by existing laws;

(2) To alter or change the width or extension of streets, sidewalks, alleys, avenues, parks, wharves, and other public grounds, and to vacate or lease out such portions thereof as may not for the time being be required for corporation purposes, and, where lands have been acquired or donated to the city for any object or purpose which has become impossible or impracticable to achieve, the lands may be used or devoted for other proper public or corporate purposes or sold by order of the city council and the proceeds applied for public or corporate purposes;

(3) (A) To punish, prevent, or remove encroachments or obstructions upon any of the streets, sidewalks, wharves, or other public grounds of the city whether by buildings, fences, or structures of any kind, posts, trees, or any other matter or thing whatsoever.

(B) No statute of limitations or lapse of time during which any obstruction or encroachment may have existed or been continued shall be permitted as a bar or defense against any proceeding or action to remove or abate it or to punish for its continuance after an order has been made by the city council for its removal or abatement;

(4) (A) To prevent and punish the bringing or importation into the city of any pauper, mendicant, diseased, or other person likely to become a burden on the city or any charity therein or become a charge upon the county in which the city is situated unless such action has been authorized by some competent officer in this state in a manner provided for by law;

(B) To punish the conductor of any train, captain of any boat or vessel, proprietor or driver of any stage or other conveyance, bringing any such person into the city unless the party providing conveyance can show that he had no reasonable grounds to know or become appraised of the condition or circumstances of such person;

(C) To prevent or regulate the carrying on of any trade, business, or vocation of a tendency dangerous to morals, health, or safety, or calculated to promote dishonesty or crime. To provide by ordinance for the punishment of dishonest practices of any kind, and for the prompt arrest and punishment of all dishonest characters or persons of known bad reputation, such as burglars, pickpockets, sneakthieves, forgers, fakirs, confidence men, common cheats, tricksters, and the like, who shall come into or be found within the corporate limits of the city without being able to give a good account of themselves, and to provide that, upon the trial of all such persons, evidence as to general character, reputation, association, and places frequented shall be admissible, and in all such cases to authorize a fine not exceeding one hundred dollars ($100); and

(D) To prevent, abate, or remove nuisances of every kind, and to declare what are nuisances, and also to punish the authors or continuers thereof by fine or imprisonment, or both. However, no previous declaration shall be necessary as to any matter, act, or thing that would have been a nuisance at common law, and all nuisances may be proceeded against, either by order of the city council or by prosecution in the city court.



§ 14-54-106 - Cities and towns on state line.

(a) All cities and towns which are located on the state line between Arkansas and any other state in which it is desired to erect a post office or other public building upon the state line or to create a park or lay out a street or boulevard upon, or adjacent to, the state line shall have power for these purposes to:

(1) Take lands by eminent domain, including the power to take the lands in fee simple as well as to take an easement across them;

(2) Take by eminent domain the title in, and to, lands occupied by streets or alleys and to close the streets and alleys and, where the lands are taken for a post office or other public building or its grounds, to sell and convey the fee simple title of it or of any part thereof to the federal government;

(3) Create improvement districts, including the whole or any part of the city or town in the manner provided by law for the creation of improvement districts in cities and towns, to aid the city or town in acquiring the lands needed for new streets and alleys where relocation of streets and alleys is made necessary or desirable by the improvements and for the purpose of paving the new streets and in relocating sewers and drains.

(b) (1) The procedure to be followed by the city to acquire property shall be that prescribed in Arkansas Constitution, Article 2, §§ 22, 23, and Article 12, § 9, and in §§ 14-54-601, 14-91-104, 14-262-102, 14-301-104, 14-333-101, 18-15-101 et seq., 23-11-209, and 23-12-303 for the exercise of the right of eminent domain by municipal corporations and counties.

(2) The order condemning lands for these purposes shall be by ordinance of the city council, with concurrence in the order by at least two-thirds (2/3) of the members elected to the council.

(3) The decision of the city council that it is necessary to condemn lands in fee for any of these purposes shall not be subject to review except as provided in the Arkansas Constitution.



§ 14-54-107 - Aid to new industries.

Cities and incorporated towns shall have full power to purchase sites for new factories or industries and to give other favorable grants and privileges for the purpose of establishing new and additional industries in or near their municipality.



§ 14-54-108 - Federal assistance.

(a) Any city or town in this state, acting pursuant to authority of the legislative body thereof, is authorized to apply for and accept assistance or gifts in the form of funds or otherwise from the federal government, or any department, agency, or authority of the federal government, and to utilize these funds for any public purpose in the discretion of the legislative body of the city or town, consistent with restrictions, if any, placed thereon by the federal government.

(b) Any city or town in this state may contract with the federal government or any federal department, agency, or authority for the purpose of accepting assistance or gifts in the form of funds, or otherwise, upon such terms and conditions as may be agreed upon, and may utilize these funds for any public purpose.






Subchapter 2 - -- Interstate Agreements

§ 14-54-201 - Purpose.

It is the purpose of this subchapter to permit any municipality in this state which borders on a state line and which is separated from a municipality in the adjoining state only by the state line to cooperate with the adjoining municipality in the other state in furnishing governmental services and facilities to the inhabitants of the adjoining municipalities to the end that governmental services and facilities may be adequately provided in the most efficient manner.



§ 14-54-202 - Authority to enter.

Any municipality in this state which borders on a state line, and which is separated from a municipality in an adjoining state only by the state line, may enter into agreements with the adjoining municipality whereby either of the municipalities agrees to furnish certain services or facilities for the other or whereby the municipalities agree to furnish, jointly or cooperatively, any governmental service or facility or to exercise or enjoy any power or authority which the Arkansas municipalities involved may furnish, exercise, or enjoy under the laws of this state to the extent that the laws of the state in which the adjoining municipality is located permit such joint or cooperative activity.



§ 14-54-203 - Contents required.

(a) Every agreement or contract entered into by a municipality of this state as authorized in § 14-54-202 shall specify the following:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby, together with the powers delegated thereto, provided such entity may be legally created;

(3) Its purpose;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor, or in the case of an agreement whereby one (1) municipality agrees to furnish specified services or facilities to the other municipality, the financial arrangement therefor;

(5) The permissible methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(6) Any other necessary and proper matters.

(b) If the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to subdivisions (1) through (6) enumerated [sic] subsection (a) of this section, contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, municipalities party to the agreement shall be represented;

(2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.



§ 14-54-204 - Approval by Attorney General.

(a) Every agreement made under this subchapter, prior to and as a condition precedent to its entry into force, shall be submitted to the Attorney General, who shall determine whether the agreement is in proper form and compatible with the laws of this state.

(b) The Attorney General shall approve any agreement submitted to him under this subchapter unless he shall find that it does not meet the conditions set forth in this subchapter and shall detail in writing addressed to the governing bodies of the municipalities concerned the specific respects in which the proposed agreement fails to meet the requirements of law.

(c) Failure to disapprove an agreement submitted under this subchapter within twenty (20) days of its submission shall constitute approval thereof.



§ 14-54-205 - Approval of state officer or agency.

(a) If any agreement made pursuant to this subchapter shall deal, in whole or in part, with the provisions of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having the power of control. The agreement shall be approved or disapproved by him or it, as to all matters within his or its jurisdiction, in the same manner and subject to the same requirements governing the action of the Attorney General as provided in § 14-54-204.

(b) This requirement of submission and approval shall be in addition to, and not in substitution for, the requirement of submission to, and approval by, the Attorney General.



§ 14-54-206 - Filing requirements.

No agreement entered into pursuant to this subchapter shall be effective until a copy of it has been filed in the office of the recorder of the county in which the affected Arkansas municipality is located and in the office of the Secretary of State.



§ 14-54-207 - Satisfaction of obligations.

No agreement made pursuant to this subchapter shall relieve any public agency of any obligation or responsibility imposed upon it by law except that, to the extent of actual and timely performance thereof by an adjoining municipality pursuant to an agreement entered into under this subchapter or by a joint board or other legal or administrative entity created by an agreement made under this subchapter, the performance may be offered in satisfaction of the obligation or responsibility.



§ 14-54-208 - Liability and damages.

(a) Every agreement or contract entered into pursuant to this subchapter shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the municipalities involved shall be the real parties in interest. The state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein.

(b) The action shall be maintainable against any municipality whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.






Subchapter 3 - -- Real and Personal Property

§ 14-54-301 - Ownership authorized.

Municipal corporations are authorized and empowered to acquire and hold real estate, tenements, hereditaments, and such other real and personal property as is necessary and proper for the administration of the affairs of municipal corporations.



§ 14-54-302 - Purchase, lease, and sale authorized.

(a) (1) Municipal corporations are empowered and authorized to sell, convey, lease, rent, or let any real estate or personal property owned or controlled by the municipal corporations. This power and authorization shall extend and apply to all such real estate and personal property, including that which is held by the municipal corporation for public or governmental uses and purposes.

(2) Municipal corporations are empowered and authorized to buy any real estate or personal property.

(b) (1) Municipal corporations are also empowered and authorized to donate property, or any part thereof, to the federal government or any agency thereof, for any one (1) or more of the following purposes, that is, having the real estate, personal property, or both, activated, reactivated, improved, or enlarged by the donee.

(2) (A) The municipal corporation may donate the fee simple title and absolute interest, without any reservations or restrictions, in and to all real estate, personal property, or both, or any part of the property, to the federal government, if this property was previously conveyed or otherwise transferred by the federal government to the municipal corporation without cost to the municipal corporation.

(B) All other donation instruments shall contain provisions by which the title to the property donated shall revert to the municipal corporation when the donated property is no longer used by the donee for the purposes for which it was donated.

(c) The execution of all contracts and conveyances and lease contracts shall be performed by the mayor and city clerk or recorder, when authorized by a resolution in writing and approved by a majority vote of the city council present and participating.



§ 14-54-303 - Authority of incorporated towns.

In order to better provide for the public welfare, safety, comfort, and convenience of their inhabitants, incorporated towns may alter or change the width or extension of streets, sidewalks, alleys, avenues, parks, wharves, and other public grounds, and vacate or lease out such portions thereof as may not for the time being be required for corporation purposes, and, where lands have been acquired or donated to the town for any object or purpose which has become impossible or impracticable to achieve, the lands may be used or devoted for other proper public or corporate purposes or sold by order of the town council and the proceeds applied for public or corporate purposes.



§ 14-54-304 - Property exchange by municipalities.

Municipalities are authorized to exchange properties, real or personal, with other municipalities or with counties. Provided, any such exchange shall be approved by ordinance of the governing body of the municipality and shall be accomplished in accordance with procedures prescribed by the governing body.






Subchapter 4 - -- Public Property for Processing Crude Biogenic Gases

§ 14-54-401 - Authority to lease, etc.

Each city of the first or second class and incorporated town shall have the authority to lease, let, sell, or convey any real property owned or controlled by the city or town for the production, reclamation, and refining of crude biogenic gases pursuant to competitive sealed bidding procedures under this subchapter.



§ 14-54-402 - Bidding process.

(a) (1) The mayor, city manager, or city administrator shall publish a notice inviting sealed bids for the leasing, letting, selling, or conveying of real property for the production, reclamation, and refining of crude biogenic gases. This notice shall be published in a legal newspaper in the county where the property is located one (1) time each week for the four (4) weeks immediately prior to the date set for receiving bids.

(2) No bid shall be received, accepted, or considered when received after the date set for the receipt of bids.

(b) (1) Within thirty (30) days after the date set for the receipt of bids, the bids shall be opened and read at a public meeting of the city council, board of directors, commissioners, or managers.

(2) (A) At the meeting, the city council, board of directors, commissioners, or managers shall select and award the lease to the property or award the property to the highest, responsible, and best bidder.

(B) The city council, board of directors, commissioners, or managers may reject all bids and begin the bidding process anew.



§ 14-54-403 - Implementing legislation.

Each city of the first or second class and incorporated town may provide by ordinance for the implementation of, but not contrary to, this subchapter.



§ 14-54-404 - Authority to issue bonds.

This subchapter shall not limit the authority of any city of the first or second class or incorporated town to lease, let, sell, or convey any real property pursuant to the Constitution and laws of Arkansas concerning the issuance of bonds for the purpose of industrial development and other lawful purposes.






Subchapter 5 - -- Areas Adjacent to Shopping Centers

§ 14-54-501 - Authority to control use.

The governing bodies of the municipalities of this state are delegated the power and authority to enact ordinances to limit and control the use of areas adjacent to shopping centers and other commercial enterprises which are privately owned, but which are maintained for the convenience of the public, so as to provide ingress and egress, loading and unloading areas, fire lanes, parking spaces, parking areas designated for the exclusive use of disabled persons, and other measures for the safety and convenience of the public.



§ 14-54-502 - Plat of area.

(a) No ordinance shall be passed unless and until the owner or lessee of an area sought to be regulated has presented to the governing body of the city a plat of the area upon which is shown the proposed limitations and controls.

(b) The plat shall in no way limit the power and authority of the governing body of the municipality but shall be advisory only.



§ 14-54-503 - Posting of signs, etc. -- Penalty.

(a) When an ordinance has been passed, the owner or lessee of the area to be controlled shall, at his expense, post the signs, paint the lines, arrows, and curbings in the required colors, and install the devices and signals to apprise the public of the existence of the ordinance.

(b) Thereafter, persons who violate these ordinances shall be punished as provided in the ordinances. However, no fine shall be less than five dollars ($5.00) nor more than fifty dollars ($50.00).



§ 14-54-504 - Policing of area.

(a) No municipality shall be required to patrol the area which is controlled as provided in this subchapter, but, upon being called, law enforcement officers shall come to the scene of the alleged violation and, where warranted by law or ordinance, issue citations or make arrests.

(b) This section is cumulative to other laws on this subject and specifically does not repeal § 16-81-108.



§ 14-54-505 - Tort liability unchanged.

Nothing in this subchapter shall limit or extend the law of this state with reference to tort liability of any person, firm, or corporation.






Subchapter 6 - -- Public Improvements

§ 14-54-601 - Authority generally.

Municipal corporations shall have power to:

(1) In regard to streets, alleys, public grounds, wharves, landing places, and marketplaces, lay off, open, widen, straighten, and establish them; improve and keep them in order and repair; and light;

(2) Open, construct, keep in order, and repair sewers and drains; and

(3) Enter upon, or take, for such of the above purposes as may be required, land or material, and to assess and collect a charge on the owners of lots or lands, or on lots or lands through or by which a street, alley, or public highway shall pass, for the purpose of defraying the expenses of constructing, improving, repairing, or lighting the street, alley, or public highway, to be in proportion to the value of the lot or land as assessed for taxation under the general law of the state.



§ 14-54-602 - Drainage of property.

Municipal corporations shall have power to cause any lot of land within their limits to be raised up or drained on which or on part of which water shall at any time become stagnant, and to cause all putrid substance, whether animal or vegetable, to be removed from any lot or lots.



§ 14-54-603 - Assessment of property.

(a) Each municipal corporation may prescribe, either by general or special bylaws or ordinance, the mode in which the charge on the respective owners of lots or lands and on the lots or lands shall be assessed and determined for the purpose authorized by the provisions of this subchapter.

(b) A charge, when assessed, shall be payable by the owners at the time of the assessment, personally, and shall also be a lien on the respective lots or parcels of land in the possession of any owner from the time of assessment.



§ 14-54-604 - Collection of liens.

(a) The amount of the lien provided for in §§ 14-54-601 -- 14-54-603 may be determined by action against the owner of any lot.

(b) The amount ascertained, with cost of suit and five percent (5%) penalty for collection, shall be certified by the mayor to the clerk of the county, and placed by him on the taxbook as delinquent taxes, and collected accordingly.

(c) The amount, when so collected, shall be paid to the city by the county collector.






Subchapter 7 - -- Public Utilities

§ 14-54-701 - Authority generally.

(a) (1) Municipal corporations shall have power to provide for, or construct, or acquire works for lighting the streets, alleys, parks, and other public places by gas, electricity, or otherwise; to furnish power to consumers; or to purchase power, gas, or electricity for these purposes from any individual, company, or corporation manufacturing it.

(2) In connection therewith, they may furnish lights and power to private consumers upon just compensation therefor and authorize construction of gas or electric works and street railroads.

(b) (1) Improvement districts created within municipal corporations, or that embrace or include territory therein, which are organized for the purpose of manufacturing, distributing, and selling either gas or electricity shall have the same right granted to municipal corporations to purchase power, gas, or electricity from any individual, company, or corporation manufacturing or distributing it for use in any of their plants or for resale or distribution to their customers or patrons.

(2) The exercise of this right shall not be construed in any way to impair or affect the validity of any bond issue or any other indebtedness of an improvement district.



§ 14-54-702 - Construction or acquisition of waterworks.

(a) Municipal corporations shall have power to:

(1) Provide a supply of water by constructing or acquiring, by purchase or otherwise, wells, pumps, cisterns, reservoirs, or other waterworks and to regulate them;

(2) Prevent unnecessary waste of water; and

(3) Prevent pollution of water or injury to waterworks.

(b) For the purpose of establishing and supplying waterworks, any municipal corporation may go beyond its territorial limits. Its jurisdiction to prevent or punish any pollution or injury to the stream or source of water, or to the waterworks, shall extend five (5) miles beyond the corporate limits.



§ 14-54-703 - Municipal ice plants.

(a) Cities of the first and second class shall have the authority, in addition to the powers now granted by law, to construct, maintain, and operate municipal ice plants.

(b) (1) Funds may be used for the construction, maintenance, and operation of ice plants derived from the operation of any other public utility owned or operated by the city.

(2) This subsection shall not apply to public utilities constructed, owned, or operated by an improvement district.



§ 14-54-704 - Contracts for utility services.

(a) For the purpose of providing water, gas, electric lights, heat, power, cold storage, street railroads, emergency medical services, and other public utility necessities for itself and for the inhabitants of any municipality, the mayor and city council, or the other governing bodies of municipalities having a commission, administrator, or city manager form of government, may contract on its own behalf, and on behalf of the inhabitants of the municipality, with any person or company to construct and operate the utility and may grant to the person or company, whether municipally owned and operated or otherwise, for a time which may be agreed on, for the privilege, exclusive or otherwise, of using the streets, alleys, and public grounds of the municipality for such purposes, on such rates, charges, and terms as may be agreed upon.

(b) The mayor and council or other governing body may authorize the person or company to assign the contract or privileges and to transfer the utility to any other person, or company having authority to conduct any such business in the municipality, with full authority to assignee or transferee to enjoy and use them, in like manner and to the same extent, as the assignor could have done.






Subchapter 8 - -- Public Health

§ 14-54-801 - Nurses' training schools.

Cities of the first class are authorized and empowered to establish and maintain training schools for the education of trained nurses in connection with city hospitals and to issue, under the hand of the mayor and corporate seal of the city and attested by the city clerk, diplomas to nurses graduating from these training schools.



§ 14-54-802 - Regulation of burials generally.

(a) Municipal corporations shall have the power to:

(1) Regulate the burial of the dead;

(2) Provide, outside the corporate limits of the corporation, places for the interment of the dead; and

(3) Prevent any such interment within any such limits, except in public burying grounds established before the adoption of this section.

(b) Municipal corporations may not only impose proper fines and penalties but shall also have power to cause any body interred contrary to this prohibition to be taken up and buried outside the limits of the municipality.



§ 14-54-803 - Power to require burial outside municipal limits.

(a) Cities of the first and second class and incorporated towns shall have the power to prohibit the burial of the dead within their limits.

(b) (1) Where old and abandoned burial grounds which are no longer kept up or used as such are situated within the limits of any such city or incorporated town, it may, by suitable ordinance, require persons having dead buried therein to cause them, within some reasonable time, to be removed and buried beyond the limits of the city or incorporated town.

(2) In the event the bodies are not removed within the time specified in the ordinance of the city or incorporated town, after the ordinance has been published in the mode and manner prescribed by law, then the city or incorporated town may itself have the remains of all such persons as can be found removed and buried, as provided in this section. It may then and not before, by proper ordinance, vacate the cemetery or burial ground and declare that it is not any longer a cemetery exclusively used as such. Thereafter, the property shall become subject to taxation like other property.






Subchapter 9 - -- Regulation of Unsanitary Conditions

§ 14-54-901 - Municipal authority.

Incorporated towns and cities of the first and second class are empowered to order the owner of lots and other real property within their towns or cities to cut weeds; to remove garbage, rubbish, and other unsightly and unsanitary articles and things upon the property; and to eliminate, fill up, or remove stagnant pools of water or any other unsanitary thing, place, or condition which might become a breeding place for mosquitoes, flies, and germs harmful to the health of the community, after the town or city has provided therefor by an ordinance to that effect.



§ 14-54-902 - Notice to unknown or nonresident owners.

(a) (1) In case the owner of any lot or other real property is unknown or his or her whereabouts is not known or he or she is a nonresident of this state, then a copy of the written notice under § 14-54-903 shall be posted upon the premises.

(2) Before any action to enforce the lien, the municipal recorder or the city clerk shall make an affidavit setting out the facts as to unknown address or whereabouts of nonresidents.

(b) (1) Thereupon, service of the publication as provided for by law against nonresident defendants may be had.

(2) An attorney ad litem shall be appointed to notify the defendant by certified letter addressed to his or her last known place of residence if it can be found.

(c) Except as provided in subsection (b) of this section, notices required by this subchapter shall be published, mailed, or delivered by the municipal recorder or the city clerk or other person as designated by the governing body of the municipality.

(d) Notwithstanding any other provision of law, after a notice has been issued for a specific violation of an order under § 14-54-901 directing an owner to eliminate a condition on the owner's property, an additional notice for a subsequent violation of that specific violation within the same calendar year shall not be required before the issuance of a citation.



§ 14-54-903 - Refusal of owner to comply.

(a) As used in this section:

(1) (A) "Clean-up lien" means a lien securing the cost of work undertaken by a town or city to remove, abate, or eliminate a condition in violation of local codes or ordinances.

(B) A clean-up lien may have priority against other lienholders as provided in this section;

(2) "Court lien" means a lien securing the fines or penalties imposed by a court of competent jurisdiction against the owner of an unsafe and vacant structure or weed lot for failure to comply with applicable building codes that have been secured by a court lien by action of the local governing body;

(3) "Priority clean-up lien" means a clean-up lien for work undertaken by a city or town on an unsafe and vacant structure or weed lot that is given priority status over other lienholders following notice and hearing;

(4) "Unsafe and vacant structure" or an "abandoned home or residential property" means:

(A) A structure located on previously platted and subdivided property that is not fit for human habitation and has been declared unsafe and vacant by the city or town in which it is located in violation of an applicable ordinance; or

(B) A home or residential property that is:

(i) Unoccupied;

(ii) In violation of a city safety standard; and

(iii) Located in an area eligible for federal funds under § 14-54-905; and

(5) "Weed lot" means a previously platted and subdivided lot that is vacant or upon which an unsafe and vacant structure is located and that contains debris, rubbish, or grass which is higher than that permitted by local ordinance.

(b) If the owner or lienholder of any lot or other real property within an incorporated town or city neglects or refuses to remove, abate, or eliminate any condition under an ordinance passed by the city or town as provided in § 14-54-901, after having been given seven (7) days' notice in writing to do so, then the town or city may do whatever is necessary to correct the condition and to charge the cost thereof to the owner of the lots or other real property.

(c) (1) The town or city is given a lien against the property for the costs, including all administrative and collection costs.

(2) The town or city shall file the lien with the circuit clerk no later than one hundred twenty (120) days after the town or city completes the clean-up work on the property.

(3) The town or city may perfect its clean-up lien as a lien against the property if the property:

(A) Contains an unsafe and vacant structure; or

(B) Has been cited as a weed lot.

(4) The clean-up lien amount shall equal costs, including administrative costs, that the city or town incurs to help bring the property into compliance with local ordinances because the owner or lienholder failed to remove or repair an unsafe and vacant structure or failed to correct the conditions that caused the property to become a weed lot within the time required by the notice.

(5) (A) If a court of competent jurisdiction levies fines or penalties against the owner of an unsafe and vacant structure or weed lot for failure to comply with applicable building codes, then the local governing body, by majority vote, from time to time and subject to notice and hearing provided by this section, may secure any outstanding court fines or penalties resulting from the owner's failure to clean up an unsafe and vacant structure or weed lot with a court lien against the property for the full value of all the outstanding fines and penalties.

(B) A court lien does not have first priority status over prior recorded liens and may be imposed in addition to clean-up liens.

(6) (A) Notices shall be sent by regular mail and by certified mail, return receipt requested.

(B) Notice to an owner is sufficient if sent to the owner's address of record with the applicable county treasurer or collector.

(7) (A) If the city or town wishes to secure a priority clean-up lien, it shall provide seven (7) business days' notice to lienholders before undertaking any work at the property.

(B) Notice is sufficient if the notice is sent to the lienholder's address shown in the relevant land records.

(C) Cities and towns are not required to give notices to holders of unrecorded liens or to unrecorded assignees of lienholders.

(D) Any lienholder receiving notice under this section shall send, within seven (7) business days from receipt of the notice, a written response to the city or town indicating whether the owner of the property is in default under the terms of the note or mortgage.

(d) Any notice required under this section may be issued by a:

(1) Police officer employed by the city or town;

(2) City or town attorney; or

(3) Code enforcement officer employed by the city or town.

(e) (1) (A) After the work has been completed, the city or town shall provide second notice to the owner of the total amount of the clean-up lien, including administrative and filing costs.

(B) If the city or town wishes to secure a priority clean-up lien after the work has been completed, it shall provide second notice to the lienholders of record of the total amount of the clean-up lien.

(2) Cities and towns are not required to give notice of court liens to prior lienholders.

(3) Notice of the amount of a clean-up lien or a court lien may be combined with the notice of the hearing before the governing body to create and impose the clean-up lien or court lien.

(f) The amount of any clean-up lien or court lien provided in this section may be determined at a public hearing before the governing body of the city or town held after thirty (30) days' written notice by mail, return receipt requested, to the owner of the property if the name and address of the owner are known and to the lienholders of record.

(g) If the name of the owner cannot be determined, then the amount of the clean-up lien or court lien shall be determined at a public hearing before the governing body of the city or town only after publication of notice of the hearing in a newspaper having a bona fide circulation in the county where the property is located for one (1) insertion per week for four (4) consecutive weeks.

(h) (1) The determination of the governing body confirming the amount of any clean-up lien or court lien and creating and imposing any clean-up lien or court lien under this section is subject to appeal by the property owner or by any lienholder of record in the circuit court, filed within forty-five (45) days after the determination is made.

(2) If the owner or lienholder fails to appeal in this time, the lien amount is fully perfected and not subject to further contest or appeal.

(i) The city or town shall file its lien with the circuit clerk no later than sixty (60) days after the governing body of the city or town confirms the lien amount, or if the lien is appealed, within sixty (60) days after the city or town wins on appeal.

(j) (1) If the city or town wishes to secure a first-priority status for any priority clean-up lien created and imposed under this section, it shall file an action with the circuit court within which the property is located seeking a declaration that the clean-up lien is entitled to priority over previously recorded liens and naming the holders of the recorded liens as defendants.

(2) Priority status shall be awarded to the priority clean-up lien with respect to any previously recorded lien if the court determines that such lienholder has failed to exercise its rights to foreclose its lien when the obligation it secures becomes in default or has failed to pay the costs of work undertaken by a city or town that composes the clean-up lien. However, the amount as to which the clean-up lien shall have priority shall be the amount the court finds reasonable and is limited to:

(A) No more than one thousand dollars ($1,000) for grass or weed cutting;

(B) No more than five thousand dollars ($5,000) to board and secure the property;

(C) No more than seven thousand five hundred dollars ($7,500) to demolish any structures on the property; or

(D) No more than fifteen thousand dollars ($15,000) for environmental remediation.



§ 14-54-904 - Enforcement of lien for clearance by municipality.

(a) The liens provided for in § 14-54-903 may be enforced and collected at any time within ten (10) years after a lien has been filed in either one (1) of the following manners:

(1) By an action for foreclosure in the circuit court by the city or town, or if the city or town has established a land bank, by a land bank that has been assigned the lien; or

(2) (A) The amount so determined at the hearing, plus ten percent (10%) penalty for collection, shall be certified by the governing body of the municipality to the tax collector of the county where the municipality is located and placed by him or her on the tax books as delinquent taxes and collected accordingly.

(B) The amount, less three percent (3%) thereof, when so collected shall be paid to the municipality by the county tax collector.

(b) (1) (A) In any situation in which a city of the first class or city of the second class issues an order for the removal, repair to return the structure to compliance with minimum building code standards, or razing of a building or house under the provisions of § 14-56-203 and such order is not complied with by the owner of the building or house and the city then removes, repairs, or razes the building or house, a lien is granted and given against the real property for the cost of the removal, repair, or razing.

(B) If the city determines to repair the building or house to meet the minimum building code standards, the city shall comply with all necessary requirements under § 14-58-303 for competitive bidding for purchases of supplies and materials or for contracts for work or labor needed to complete the repairs on the building or house.

(2) The lien granted by this subsection shall also be enforced pursuant to the lien enforcement procedures set forth in subsection (a) of this section.

(c) In all suits brought to enforce the liens described in this section, the reimbursement of costs, including title search fees and reasonable attorney's fees, shall be awarded to the municipality.



§ 14-54-905 - Federal programs.

An owner of an abandoned home or residential property that is located in a designated neighborhood stabilization or revitalization area may voluntarily participate in a United States Department of Housing and Urban Development's housing program if federal funds are available.






Subchapter 10 - -- Plumbers and Plumbing Regulations



Subchapter 11 - -- Regulation of Animals

§ 14-54-1101 - Livestock running at large.

(a) Cities of the first and second class and incorporated towns are empowered to prevent the running at large within their corporate limits of cattle, horses, mules, asses, swine, sheep, goats, and other animals of the kind. These cities and towns are authorized and empowered to restrain and impound any such animals so found running at large within their corporate limits, in violation of any ordinance passed by the cities and towns in conformity with this section.

(b) (1) (A) Whenever any person or officer of any city or incorporated town in this state under the law of this state, or under an ordinance of any city or incorporated town, shall take charge of any horse, cow, ass, sheep, goat, or hog for the purpose of impounding it, the persons so impounding the stock found to be running at large in the city or town shall at once notify the owner of the animal, if known to the person or officer, that the animal has been taken possession of.

(B) If the owner of the animal shall, within twenty-four (24) hours after being notified, appear and claim his stock, it shall be delivered to the owner.

(2) (A) If the owner of the stock is unknown to the person or officer taking up or impounding, then that person or officer shall post written notices in at least three (3) public places in the incorporated towns, and by notice in some newspaper in cities of the first and second class. This notice shall give a description of the animal, set out therein the marks, brands, and flesh marks of the animals so impounded, and call upon the owner of the animal to prove his ownership or interest therein to such person or officer having it in his possession or custody, within ten (10) days after the publication of the notice.

(B) Upon proof being made to the satisfaction of the person or officer and the payment of actual expenses incurred in the taking care of the animal, the person or officer having it in his possession shall at once deliver the animal to the owner.

(c) If the pound master, his agent or employee, or any employee of any city shall drive or entice any of the stock enumerated in this section from outside the city into the city, he shall be deemed guilty of a misdemeanor. Upon conviction, he shall be fined in any sum not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00).



§ 14-54-1102 - Dogs running at large.

(a) Municipal corporations shall have the power to prevent the running at large of dogs, and injuries and annoyances therefrom, and to authorize the destruction of them, when at large contrary to any prohibition to that effect.

(b) (1) (A) Municipalities may impound and destroy any dog running at large within the municipality.

(B) (i) Prior to destroying the dog, the municipality shall give the dog's owner at least five (5) days' notice of the date of the proposed destruction of the dog.

(ii) The notice shall be by certified letter, return receipt requested. Dog owners may claim their dogs at the municipal pound by reimbursing the municipality for the cost of the notice plus other costs and requirements which may be established by ordinance of the municipal governing body prior to the date set for destruction of the dogs.

(2) This subsection shall apply only in instances where the dog carries its owner's address.



§ 14-54-1103 - Taxation.

The city council of any municipal corporation shall have the power whenever, in their opinion, the interest of the corporation requires it, to levy and collect a tax on dogs and other domestic animals not included in the list of taxable property, for state and county purposes.



§ 14-54-1104 - Auctions.

Municipal corporations shall have power to regulate or prohibit the sale of all horses or other domestic animals at auctions in the streets, alleys, or highways.






Subchapter 12 - -- Milk Production and Sale

§ 14-54-1201 - Authority to regulate.

Municipalities are authorized to regulate, in accordance with the terms of the 1939 edition of the United States Public Health Service milk ordinance, the production, transportation, processing, handling, sampling, examination, grading, labeling, and sale of all milk and milk products sold for ultimate consumption within municipalities.



§ 14-54-1202 - Form of ordinance.

Authority for the regulation authorized in § 14-54-1201 may be had by the passage of an ordinance in the following form:

"An ordinance to regulate the production, transportation, processing, handling, sampling, examination, grading, labeling, regrading, and sale of milk and milk products; the inspection of dairy herds, dairies, and milk plants; the issuing and revocation of permits to milk producers and distributors; the placarding of restaurants and other establishments serving milk or milk products; and the fixing of penalties.

"The city of .................. ordains:

"Section 1. The production, transportation, processing, handling, sampling, examination, grading, labeling, regrading, and sale of all milk and milk products sold for ultimate consumption within the city of ..................., or its police jurisdiction, the inspection of dairy herds, dairies, and milk plants, the issuing and revocation of permits to milk producers and distributors, the placarding of restaurants and other establishments serving milk or milk products, and the fixing of penalties, shall be regulated in accordance with the terms of the 1939 edition of the United States Public Health Service Milk Ordinance, a certified copy of which shall be on file in the office of the city clerk: Provided, That the blank spaces following the words "city of" in said Public Health Service Milk Ordinance shall be understood to refer to the city of ...................; Provided further, That in section 8 of said Public Health Service Milk Ordinance the .................. alternative wording shall apply: Provided further, That sections 16 and 17 of said Public Health Service Milk Ordinance shall be replaced, respectively, by sections 2 and 3 below.

"Section 2. Any person, firm, or corporation violating any provision of this ordinance shall upon conviction be punished by ...................

"Section 3. All ordinances and parts of ordinances in conflict with this ordinance are hereby repealed; and this ordinance shall take effect ................... upon its adoption and publication."






Subchapter 13 - -- Public Recreation and Playgrounds

§ 14-54-1301 - Authority to operate.

(a) Any city or town, or any board thereof, may:

(1) Operate a program of public recreation and playgrounds;

(2) Acquire, equip, and maintain land, buildings, or other recreational facilities; and

(3) Expend funds for the operation of the program pursuant to the provisions of this subchapter.

(b) The provisions of this subchapter shall not apply to §§ 17-22-201 -- 17-22-204, 17-22-301 -- 17-22-303, and 17-22-305.



§ 14-54-1302 - Operation of programs generally.

(a) Any city or town, or any board thereof, may operate a program of public recreation and playgrounds independently; they may cooperate in its conduct and in any manner in which they may mutually agree, including with counties or school districts; or they may delegate the cooperation of the program to a recreation board created by one (1) or more of them and appropriate money voted for this purpose to the board.

(b) In the case of school districts, the right to enter into such agreements with any other public corporation, board, or body or the right to delegate power to a board for operating a program of recreation shall be authorized only by a majority vote cast at an annual school election.



§ 14-54-1304 - Use of school funds.

In all cases where school funds are utilized for programs under this subchapter, the State Board of Education shall prepare or cause to be, prepared, published, and distributed adequate and appropriate manuals and other materials as it may deem necessary or suitable to carry out the provisions of this subchapter.



§ 14-54-1305 - Gifts and bequests.

Any corporation, board, or body designated as given charge of a recreation program shall have authority to accept gifts and bequests for the benefit of the recreational service.



§ 14-54-1306 - Property used for activities.

Any corporation, board, or body designated as given charge of a recreation program is authorized to conduct its activities on:

(1) Property under its custody and management;

(2) Other public property under the custody of any other public organization, body, or board, with the consent of the corporations, bodies, or boards; and

(3) Private property, with the consent of its owners.



§ 14-54-1307 - Use of school facilities.

(a) The facilities of any school district operating a recreation program pursuant to the provisions of this subchapter shall be used primarily for the purpose of conducting the regular school curriculum and related activities, and the use of school facilities for recreation purposes authorized by this subchapter shall be secondary.

(b) In all cases where school property is utilized for programs under this subchapter, the State Board of Education shall prepare or cause to be prepared, published, and distributed adequate and appropriate manuals and other materials as it may deem necessary or suitable to carry out the provisions of this subchapter.



§ 14-54-1308 - Directors and instructors.

(a) Any corporation, board, or body designated as given charge of a recreation program shall have authority to employ directors and instructors of recreational work.

(b) In all cases where school funds or property are utilized for programs under this subchapter, the State Board of Education shall establish minimum qualifications of local recreational directors and instructors.






Subchapter 14 - -- Miscellaneous Regulations

§ 14-54-1401 - Amusement places.

All municipal corporations in this state shall have authority and power to license, regulate, tax, prohibit, or suppress billiard halls, pool rooms, bowling alleys, box-ball alleys, and other similar places of amusement kept for hire.



§ 14-54-1402 - Business on Sunday.

(a) The city council or board of managers of any city or incorporated town in this state shall have the authority, by ordinance, to regulate the operation of businesses within their cities or towns on Sunday.

(b) The provisions of this section shall not in any manner amend, repeal, or otherwise affect the provisions of § 5-60-119 permitting motion picture shows on Sundays.



§ 14-54-1403 - Carriages for hire.

Municipal corporations shall have power to regulate all carts, wagons, drays, hackney coaches, omnibuses, ferries, and every description of carriages which may be kept for hire.



§ 14-54-1404 - Livery stables.

Municipal corporations shall have power to regulate all livery stables.



§ 14-54-1405 - Public exhibitions and shows.

(a) Municipal corporations shall have power to license, regulate, or prohibit all theatrical exhibitions, public shows, and exhibitions of whatever name or nature.

(b) Lectures on science, historical, or literary subjects shall not be included within the provisions of this section.



§ 14-54-1406 - Traditional barber pole.

No municipality, by ordinance or otherwise, may prohibit the placement or the maintenance and use of the traditional barber pole on the premises of barbershops within this state, whether internally or externally lighted or not lighted, and whether rotating or stationary.



§ 14-54-1407 - Transient vendors.

(a) All municipalities shall have power to define, license, regulate, or tax transient and itinerant vendors, or transient dealers in merchandise, or transient dealers in horses and mules.

(b) No one who conducts the same business in the same municipality for six (6) consecutive months shall be classed as a transient.



§ 14-54-1408 - Vagrants, etc.

The city council shall have power to provide that all vagrants, common street beggars, common prostitutes, and persons disturbing the peace of the city shall, on conviction, be punished by fine or imprisonment not exceeding thirty (30) days.



§ 14-54-1409 - Rent control preemption.

(a) As used in this section, "local governmental unit" means a political subdivision of this state, including, but not limited to, a county, city, village, or township, if the political subdivision provides local government services for residents in a geographically limited area of this state as its primary purpose and has the power to act primarily on behalf of that area.

(b) A local governmental unit shall not enact, maintain, or enforce an ordinance or resolution that would have the effect of controlling the amount of rent charged for leasing private residential or commercial property.

(c) This section does not impair the right of any local governmental unit to manage and control residential property in which the local governmental unit has a property interest.



§ 14-54-1410 - Operation of golf carts on city streets.

(a) It shall be within the municipal affairs and authority of any municipality in the State of Arkansas to authorize, by municipal ordinance, any owner of a golf cart to operate the golf cart upon the city streets of the municipality; provided, however, operation shall not be authorized on city streets which are also designated as federal or state highways or as a county road.

(b) The municipality may authorize the operation of golf carts on city streets only from the owner's place of residence to the golf course and to return from the golf course to the owner's residence.

(c) When authorized by the municipality to operate on the city streets and limited to the circumstances and provisions of this section, there shall be no motor vehicle registration or license necessary to operate the golf cart on the public street.

(d) The term "municipality" as used in this section means any city of the first class, city of the second class, or an incorporated town.



§ 14-54-1411 - Firearms and ammunition.

(a) As used in this section, "local unit of government" means a city, town, or county.

(b) (1) (A) A local unit of government shall not enact any ordinance or regulation pertaining to, or regulate in any other manner, the ownership, transfer, transportation, carrying, or possession of firearms, ammunition for firearms, or components of firearms, except as otherwise provided in state or federal law.

(B) This shall not prevent the enactment of an ordinance regulating or forbidding the unsafe discharge of a firearm.

(2) (A) A local unit of government shall have no authority to bring suit and shall have no right to recover against any firearm or ammunition manufacturer, trade association, or dealer for damages, abatement, or injunctive relief resulting from or relating to the lawful design, manufacture, marketing, or sale of firearms or ammunition to the public.

(B) The authority to bring any suit and the right to recover against any firearm or ammunition manufacturer, trade association, or dealer for damages, abatement, or injunctive relief shall be reserved exclusively to the State of Arkansas.

(C) Provided, this shall not prevent a local unit of government from bringing suit against a firearm or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the local unit of government.

(c) (1) Notwithstanding subsection (b) of this section, the governing body of a local unit of government, following the proclamation by the Governor of a state of emergency, may enact an emergency ordinance regulating the transfer, transportation, or carrying of firearms or components of firearms.

(2) Such emergency ordinance shall not be effective for a period of more than twenty (20) days and shall be enacted by a two-thirds (2/3) majority of the governing body.






Subchapter 15 - -- Violation of Municipal Health and Safety Codes

§ 14-54-1501 - Intent.

The intent of the General Assembly of the State of Arkansas in this subchapter is to enact civil remedies that eliminate any conduct within a municipality which constitutes a nuisance.



§ 14-54-1502 - Common nuisance declared.

(a) Conduct within a municipality that unreasonably interferes with the use and enjoyment of lands of another, including conduct on property which disturbs the peaceful, quiet, and undisturbed use and enjoyment of nearby property, constitutes a common nuisance.

(b) For purposes of this subchapter, a common nuisance shall not include conduct which is permitted by and in conformance with city ordinances.

(c) A common nuisance shall include any three (3) separate district court convictions of health and safety code violations with respect to any one (1) lot or parcel of property within a one-year period or one (1) such conviction if the offense constitutes an imminent threat to the health, safety, or welfare of any citizen. Such conduct is declared to be detrimental to the law-abiding citizens of the municipality and may be subject to an injunction, a court-ordered eviction, or a cause of action for damages as provided for in this subchapter.



§ 14-54-1503 - Action to abate -- Permanent injunction -- Verification of complaint.

(a) Whenever there is reason to believe such a common nuisance is kept or maintained or exists in any city, a circuit court may enjoin permanently the person conducting or maintaining the nuisance and the owner, lessee, or agent of the building or place in or upon which the nuisance exists from directly or indirectly maintaining or permitting the nuisance.

(b) For activities involving multiple convictions of municipal code violations, the city attorney may bring the action permitted in this subchapter. For other activities constituting a nuisance as defined in § 14-54-1502, any citizen of the city may bring the action in his or her own name.

(c) The complaint in the action shall be certified, unless the action is brought by the city attorney.



§ 14-54-1504 - Temporary injunction -- Bond required -- Precedence.

(a) If the existence of the nuisance is shown in the action to the satisfaction of the court, the court shall allow a temporary writ of injunction to abate and prevent the continuance or recurrence of the nuisance.

(b) On granting the temporary writ, the court shall require a bond on the part of the applicant to the effect that the applicant will pay to the enjoined defendant such damages, not exceeding an amount to be specified, as the defendant sustains by reason of the injunction should the court finally decide that the applicant was not entitled to the injunction. No bond shall be required where the proceeding is instituted by the city attorney.

(c) The action shall be filed in the circuit court and have precedence over all other actions except election contests, hearings on injunctions, and hearings under §§ 5-74-109 and 16-105-403.



§ 14-54-1505 - Dismissal for want of prosecution.

(a) If the complaint is filed by a citizen, it shall not be dismissed by the plaintiff for want of prosecution except upon a sworn statement made by the plaintiff setting forth the reasons why the action shall be dismissed and by dismissal ordered by the court.

(b) If the action is brought by a citizen and the court finds there was no reasonable ground or cause for the action, costs shall be assessed against the plaintiff.



§ 14-54-1506 - Order of abatement -- Lien for costs -- Enforcement.

(a) If the existence of the nuisance is established in the action, an order of abatement shall be entered as part of the judgment in the case, and plaintiff's costs in carrying out the order shall constitute a lien upon the property, building, or place.

(b) The lien is enforceable and collective by execution issued by order of the court.



§ 14-54-1507 - Order of abatement -- Damages.

(a) If the existence of the nuisance is established in the action, an order of abatement shall be entered as a part of the judgment. The order shall provide for any appropriate equitable relief as determined by the court to be necessary to abate the nuisance and may further provide, if determined to be the least restrictive alternative available to effectively accomplish the abatement, for the closing of the building or place for such period of time as determined to be necessary by the court as adequate to abate the nuisance.

(b) An alternative to closure may be considered only as provided in this section.

(c) If the court finds that any vacancy resulting from closure of the building or place may create a nuisance or that closure is otherwise harmful to the community, in lieu of ordering the building or place closed, the court may order the person who is seeking to keep the premises open to pay damages to the city in an amount equal to the fair market rental value of the building or place, for such period of time as determined appropriate by the court.

(d) These funds shall be used either to investigate and litigate future nuisance abatement actions or by the city for the purpose of neighborhood safety and enhancement programs.

(e) For purposes of this section, the actual amount of rent being received for the rent of the building or place or the existence of any vacancy therein may be considered, but shall not be the sole determinant of the fair market rental value.

(f) Expert testimony may be used to determine the fair market rental value.

(g) In addition, the court may award damages equal to the plaintiff's costs in the investigation and litigation of the abatement action, not to exceed five thousand dollars ($5,000), against any or all of the defendants based upon the severity of the nuisance and its duration.

(h) The damages may be collected in any manner provided for the collection of any civil judgment.

(i) While the order of abatement remains in effect, the building or place is in the custody of the court.



§ 14-54-1508 - Release of the building to owner.

(a) If the owner of the building or place has not been guilty of any contempt of court in the proceedings and appears and pays all costs, fees, and allowances that are liens on the building or place and files a bond in the full value of the property conditioned that the owner will immediately abate any nuisance that may exist at the building or place and prevent it from being a nuisance within a period of one (1) year thereafter, the court, if satisfied of the owner's good faith, may order the building or place to be delivered to the owner and the order of abatement canceled so far as it may relate to the property.

(b) The release of property under the provisions of this section does not release it from any judgment, lien, penalty, or liability to which it may be subject.



§ 14-54-1509 - Lien -- Enforcement.

(a) Whenever the owner of a building or place upon which the act or acts constituting contempt have been committed or the owner of any interest therein has been guilty of contempt of court and fined in any proceedings under this subchapter, the fine is a lien upon the building or place to the extent of the owner's interest in it.

(b) The lien is enforceable and collectible by execution issued by order of the court.



§ 14-54-1510 - Criminal violations -- Penalties.

A violation of or disobedience of the injunction or order for abatement is punishable as contempt of court by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for not less than one (1) month nor more than six (6) months, or both.






Subchapter 16 - -- The Affordable Housing Accessibility Act

§ 14-54-1601 - Title.

This subchapter shall be known and cited as the "Affordable Housing Accessibility Act".



§ 14-54-1602 - Definitions.

As used in this subchapter:

(1) "Federal standards" mean the Federal Manufactured Home Construction and Safety Standards, 24 C.F.R. pt. 3280, promulgated by the United States Department of Housing and Urban Development under the authority of 42 U.S.C. § 5401 et seq., as it existed on January 1, 1976;

(2) "Manufactured home" means a dwelling unit constructed in a factory in accordance with the federal standards and meeting the definitions set forth in the federal standards and under § 20-25-102; and

(3) "Mobile home" means a dwelling unit constructed in a factory before the enactment of the federal standards.



§ 14-54-1603 - Municipal construction and installation standards.

(a) Municipalities shall not establish or continue in effect any ordinance or regulation that sets standards for manufactured home construction or safety that are not identical to the federal standards.

(b) Municipalities shall not establish or continue in effect any ordinance or regulation that sets standards for manufactured home installation that are inconsistent with the state standards for installation set forth under § 20-25-106 and the design of the manufacturer.



§ 14-54-1604 - Municipal regulation of manufactured homes.

(a) (1) Municipalities that have zoning ordinances shall allow the placement of manufactured homes on individually owned lots in at least one (1) or more residential districts or zones within the municipality.

(2) Municipalities shall not establish or continue in effect any ordinance or regulation that restricts the placement of manufactured homes only in mobile home parks, subdivisions, or land-lease communities.

(b) Municipalities may establish reasonable regulations or conditions for the placement of manufactured homes within the jurisdiction, including, but not limited to:

(1) Perimeter foundation enclosures;

(2) Connection to utilities;

(3) Building setbacks;

(4) Side or rear yard offsets;

(5) Off-street parking;

(6) Construction of carports, garages, and other outbuildings;

(7) Entries and exits, porches, decks, and stairs; and

(8) Other regulations or conditions that are applicable to other single-family dwellings in the same residential district or zone.

(c) Municipalities shall not impose regulations or conditions on manufactured homes that prohibit the placement of manufactured homes or that are inconsistent with the regulations or conditions imposed on other single-family dwellings permitted in the same residential district or zone.



§ 14-54-1605 - Regulation of mobile homes.

Municipalities may prohibit the placement of mobile homes in all residential districts or zones or may restrict the placement of mobile homes to designated mobile home parks, subdivisions, or land-lease communities.



§ 14-54-1606 - Exceptions.

(a) This subchapter shall not supersede, prevent, or preempt any valid covenants or bills of assurance.

(b) This subchapter shall not require that manufactured homes be permitted in historic districts.






Subchapter 17 - -- Criminal Nuisance Abatement Boards

§ 14-54-1701 - Legislative intent.

It is the intent of the General Assembly to promote, protect, and improve the health, safety, and welfare of the citizens of the municipalities of this state by authorizing the creation of criminal nuisance abatement boards with authority to impose remedies, administrative fines, and other noncriminal penalties in order to provide an equitable, expeditious, effective, and inexpensive method of abating public nuisance as defined by state law.



§ 14-54-1702 - Creation of criminal nuisance abatement board.

(a) Any city of the first class or city of the second class by ordinance may create a quasi-judicial board to hear complaints regarding places or premises used as public or common nuisance as defined by §§ 5-74-109, 14-54-1502, and 16-105-402 or that are used for prostitution as defined by § 5-70-102.

(b) A criminal nuisance abatement board created under this subchapter shall be composed of five (5) citizens of the creating city who shall be appointed by the governing body of the city.

(c) The governing body of the city shall select one (1) of the members of the board to call the first meeting and serve as chair at the first meeting.

(d) (1) At the first meeting, members of the board shall draw lots so that:

(A) One (1) member shall serve a three-year term;

(B) Two (2) members shall serve a four-year term; and

(C) Two (2) members shall serve a five-year term.

(2) All successors appointed to the board shall serve one (1) five-year term.

(e) The members shall elect a chair and any other officers needed to conduct the business of the board.

(f) The governing body of the city shall provide necessary staff for the board.

(g) The board may promulgate rules and regulations needed to conduct the hearings on the complaints concerning places and premises used as public or common nuisances.



§ 14-54-1703 - Filing of complaint with board.

(a) (1) Any employee, officer, or resident of the city may bring a sworn complaint before the criminal nuisance abatement board against the owner of a place or premises that may constitute a nuisance.

(2) A hearing shall be conducted after the owner of the place or premises has been given ten (10) calendar days' notice of the hearing.

(b) The notice shall:

(1) Be provided to the owner of the place or premises according to Rule 4(d) of the Arkansas Rules of Civil Procedure; and

(2) Include a copy of the complaint and a copy of the ordinance creating the board.

(c) If notice of the hearing is made by personal service, the notice may be served by a certified law enforcement officer or a certified court process server.



§ 14-54-1704 - Hearing and board findings.

(a) At a hearing:

(1) A criminal nuisance abatement board may consider any evidence, including evidence of the general reputation of the place or premises; and

(2) The owner of the premises shall have an opportunity to present evidence in his or her defense.

(b) All witnesses at a hearing shall be sworn.

(c) After the hearing, the board may declare the place or premises to be:

(1) (A) A public nuisance as defined by §§ 5-74-109, 14-54-1502, and 16-105-402; or

(B) Used for prostitution as defined by § 5-70-102.

(2) After declaring a place or premises a nuisance, the board shall make a factual determination as to the reasons why the board finds that a public nuisance exists.

(d) The sworn testimony and the board's findings shall become a part of the record.



§ 14-54-1705 - Order of abatement.

(a) If the criminal nuisance abatement board declares a place or premises to be a public nuisance, it may enter an order requiring the owner of the place or premises to adopt such procedure as may be appropriate under the circumstances to abate any such nuisance.

(b) The order may include, but is not limited to, the following:

(1) Prohibiting the maintenance of the nuisance;

(2) Prohibiting the operation or maintenance of the place or premises, including the closure of the place or premises or any part of the premises for a period no longer than the effective date of the order;

(3) Prohibiting the conduct, operation, or maintenance of any business or activity on the premises which is conducive to the nuisance;

(4) Ordering the eviction of tenants of the place or premises who are responsible for the criminal conduct or who allow or permit another to commit the criminal conduct;

(5) Ordering the owner of the place or premises or the owner's agents to perform criminal background checks of tenants before renting the property; or

(6) Ordering the owner to bring the place or premises into compliance with state and local safety codes before allowing the reoccupation of the property.

(c) The order must include a statement stating that violations of this order may be punishable by a fine of not more than two hundred fifty dollars ($250) for each day that violations of the order continue or that the public nuisance continues to exist.



§ 14-54-1706 - Effective date of an order.

(a) A finding or order entered pursuant to this subchapter shall become effective seven (7) calendar days after the order has been posted on the subject premises and mailed to the owner's last known address by first class mail.

(b) The order shall expire after one (1) year after the effective date or at such earlier time as is stated in the order.

(c) The order may be stayed pending appeal to circuit court pursuant to § 14-54-1707.



§ 14-54-1707 - Appeals to circuit court.

(a) Within thirty (30) days after an order or decision has been entered by the criminal nuisance abatement board according to the provisions in this subchapter, any party may appeal to a circuit court for a de novo review on the record.

(b) If an appeal is filed, the decision or order of the board shall remain in effect unless stayed by the circuit court.



§ 14-54-1708 - Violations of orders or continuations of nuisance.

(a) If an order that has been entered is violated, the criminal nuisance abatement board on its own or pursuant to a complaint may hold a hearing on whether the order has been violated or whether or not a public nuisance continues to exist.

(b) If the board finds that the public nuisance continues to exist or that the order has been violated, the board may impose a civil penalty of not more than two hundred fifty dollars ($250) for each day that the order is violated or that the nuisance continues to exist.

(c) Before such a hearing may be held, the owner must be given ten (10) calendar days' notice in writing of the hearing according to methods stated in Rule 4(d) of the Arkansas Rules of Civil Procedure.

(d) The notice must state that if the board finds that the nuisance continues to exist or that the order has been violated, the board may impose a fine of not more than two hundred fifty dollars ($250) for each day that the order has been violated or that the nuisance has continued to exist.

(e) The maximum amount of a civil penalty that may be imposed is ten thousand dollars ($10,000).

(f) In addition to a civil penalty, the board may award costs of a successful complainant not to exceed one thousand dollars ($1,000).

(g) All civil penalties imposed shall be used by the local police department for nuisance abatement purposes.

(h) Any civil penalty or costs awarded by the board may be appealed to the circuit court within thirty (30) days.

(i) Any order imposing costs or civil penalties not appealed to circuit court may be filed with the circuit clerk's office and constitutes a judgment of record and a lien against the nuisance property.



§ 14-54-1709 - Supplemental measure.

(a) This subchapter does not restrict the right of any person or government official from proceeding against a public nuisance by any other means.

(b) This subchapter is supplemental to all other laws and any other powers of a city of the first class or city of the second class.



§ 14-54-1710 - Immunity.

(a) The criminal nuisance abatement board, its individual members, and city employees assisting the board are immune from suit or action for their activities in discharge of their duties under this subchapter to the full extent of judicial immunity.

(b) Except for perjury and false swearing, complainants and witnesses are absolutely immune from suit or action for all communications with the board and all statements made within the nuisance abatement process.









Chapter 55 - Ordinances Of Municipalities

Subchapter 1 - -- General Provisions

§ 14-55-101 - Authority to enact.

Municipal corporations shall have the power to make and publish from time to time bylaws or ordinances, not inconsistent with the laws of the state, for carrying into effect or discharging the powers or duties conferred by the provisions of this subtitle.



§ 14-55-102 - Purposes generally.

Municipal corporations shall have power to make and publish bylaws and ordinances, not inconsistent with the laws of this state, which, as to them, shall seem necessary to provide for the safety, preserve the health, promote the prosperity, and improve the morals, order, comfort, and convenience of such corporations and the inhabitants thereof.



§ 14-55-103 - Duty to enact.

It is the duty of municipal corporations to publish such bylaws and ordinances as shall be necessary to:

(1) Secure such corporations and their inhabitants against injuries by fire, thieves, robbers, burglars, and other persons violating the public peace;

(2) Suppress riots, gambling, and indecent and disorderly conduct; and

(3) Punish all lewd and lascivious behavior in the streets and other public places.






Subchapter 2 - -- Procedures for Adoption

§ 14-55-201 - Only one subject.

No bylaw or ordinance shall contain more than one (1) subject, which shall be clearly expressed in its title.



§ 14-55-202 - Reading requirement.

All bylaws and ordinances of a general or permanent nature shall be fully and distinctly read on three (3) different days unless two-thirds (2/3) of the members composing the municipal council shall dispense with the rule.



§ 14-55-203 - Voting requirements for passage -- Effective dates.

(a) On the passage of every bylaw, ordinance, resolution, or order to enter into a contract by the council of any municipal corporation, the yeas and nays shall be called and recorded.

(b) To pass any bylaw, ordinance, resolution, or order, a concurrence of a majority of a whole number of members elected to the council shall be required.

(c) (1) (A) The effective dates for ordinances of a general or permanent nature and other local measures of a general or permanent nature of cities of the first class, cities of the second class, and incorporated towns shall be upon publication or posting as is otherwise required by law, but not before ninety-one (91) days after passage by the governing body of the city or town.

(B) In the event that the governing body of the city or town has by ordinance fixed the deadline for filing referendum petitions upon ordinances or other local measures at not less than thirty (30) days nor more than ninety (90) days after passage of an ordinance or measure, then the effective date shall be the day next following the deadline fixed in the ordinance.

(C) An ordinance containing an emergency clause shall go into effect immediately upon passage or at the time specified by the emergency clause, regardless of publication or posting, but an emergency clause shall not be effective to impose any fine, penalty, forfeiture, or deprivation of liberty or property until after the ordinance has been published or posted as is otherwise required by law.

(2) The effective date of an ordinance that is not of a general or permanent nature of a city of the first class, city of the second class, or incorporated town is the date of passage of the ordinance unless a later effective date is provided in the ordinance.



§ 14-55-204 - Approval of appropriations.

All bylaws, ordinances, resolutions, or orders for the appropriation of money shall require for their passage or adoption the concurrence of a majority of the aldermen of any municipal corporation.



§ 14-55-205 - Recording and authentication.

All bylaws or ordinances after their passage shall be recorded in a book kept for that purpose and shall be authenticated by the signature of the presiding officer of the governing body and the clerk or recorder.



§ 14-55-206 - Publishing or posting requirements.

(a) (1) (A) All bylaws or ordinances of a general or permanent nature and all those imposing any fine, penalty, or forfeiture shall be published in some newspaper published in the municipality.

(B) In municipalities in which no newspaper is published, written or printed notice posted in five (5) of the most public places designated by the governing body in an ordinance or minutes of the governing body shall be deemed a sufficient publication of any law or ordinance.

(2) It shall be deemed a sufficient defense to any suit or prosecution of such fine, penalty, or forfeiture to show that no notice was given as provided herein.

(b) As to ordinances establishing rules and regulations for zoning, construction of buildings, the installation of plumbing, the installation of electric wiring, or other similar work, where such rules and regulations have been printed as a code in book form, the code or provisions thereof may be published by the municipality by reference to title of the code without further publication or posting thereof. However, no fewer than three (3) copies of the code shall be filed for use and examination by the public in the office of the clerk or recorder of the municipality after the adoption thereof if there is no electronic form of the code available for examination by the public.



§ 14-55-207 - Adoption of technical codes by reference.

(a) Every municipality in the State of Arkansas is authorized by the passage of a municipal ordinance to adopt by reference technical codes, regulations, or standards, without setting forth the provisions of the code or parts thereof, if three (3) copies of the code, or the pertinent parts thereof, and any related documents are filed either electronically or by hard copy in the office of the clerk of the municipality for inspection and view by the public before the passage of the ordinance.

(b) The term "technical codes" shall include any building, zoning, health, electrical, or plumbing codes, and the term "regulations" shall include any criminal code of the State of Arkansas.

(c) It is the duty of the municipality to give a notice to the public, by publication in a paper of general circulation within the municipality, stating that copies of the code, or the pertinent parts thereof, and the related documents are open to public examination either electronically or by hard copy before the passage of the ordinance adopting the code.






Subchapter 3 - -- Referral to Electors

§ 14-55-301 - Proposed or adopted ordinances.

(a) The city council or governing body of any municipality, by a majority vote of its members, may refer any proposed ordinance to the people for adoption or rejection.

(b) The city council, or governing body, may at the time of, or within thirty (30) days of, the adoption of any ordinance refer the ordinance to the electors for their acceptance or rejection by a two-thirds (2/3) vote of the members of the council.

(c) The action of the city council shall constitute a referral to the people, and from that point the procedure shall be that as required by Arkansas Constitution, Amendment 7.



§ 14-55-302 - Enacted ordinances.

Any ordinance enacted by the governing body of any city or town in the state may be referred to a vote of the electors of the city or town for approval or rejection in the manner and procedure prescribed in Arkansas Constitution, Amendment 7, and laws enacted pursuant thereto for exercising the local initiative and referendum, and the manner and procedure prescribed therein shall be the exclusive method of exercising the initiative and referendum regarding these local measures.






Subchapter 4 - -- Effect of Passage

§ 14-55-401 - Existing ordinances continue in force.

All laws, ordinances, resolutions, or orders, lawfully passed and adopted by the city or town council, not inconsistent with the Constitution or laws of this state, shall be, remain, and continue in force until altered or repealed by the council.



§ 14-55-402 - Admissibility of copies in evidence.

(a) The printed copies of the bylaws and ordinances of any municipal corporation published under its authority, and transcripts of any bylaw, ordinance, or of any act or proceeding of any municipal corporation, recorded in any book or entered on any minutes or journal, kept under the direction of the municipal corporation and certified by its clerk, shall be received in evidence for any purpose for which the original ordinances, books, minutes, or journals would be received with as much effect.

(b) It shall be the duty of the clerk or recorder to furnish the transcript to persons demanding it, and he shall be entitled to charge therefor at the same rate that the clerks of the county and circuit court are entitled to charge for transcripts for such courts.






Subchapter 5 - -- Prescribing of Penalties

§ 14-55-501 - Authority generally.

The town or city council in all cities or incorporated towns in this state are authorized and empowered to prohibit and punish any act, matter, or thing which the laws of this state make a misdemeanor.



§ 14-55-502 - State law to be followed.

(a) The town or city council in all cities or incorporated towns in this state are authorized and empowered to prescribe penalties for all offenses in violating any ordinance of the city or town not exceeding the penalties prescribed for similar offenses against the state laws by the statutes of this state.

(b) It shall be unlawful for any town or city council in this state to prescribe, by city ordinance, less severe penalties for all offenses in violation of any ordinance of the city or town than are prescribed for similar offenses against the state laws by the statutes of this state.



§ 14-55-503 - Effect of conviction.

Upon conviction of any person under an ordinance before any police or city court, the conviction shall be, and operate as, a bar to further prosecution in any of the courts of this state for the same offense.



§ 14-55-504 - Maximum penalties permitted.

(a) (1) Municipal corporations shall not have power to inflict any fine or penalty, by ordinance or otherwise, to a greater sum than one thousand dollars ($1,000) for any one (1) specified offense or violation of a bylaw or ordinance, or double that sum for each repetition of such offense or violation.

(2) If a thing prohibited or rendered unlawful is, in its nature, continuous in respect to time, the fine or penalty for allowing the continuance thereof, in violation of the bylaw or ordinance, shall not exceed five hundred dollars ($500) for each day that it is unlawfully continued.

(b) If any bylaw or ordinance provides for any greater fine, penalty, or forfeiture than is provided in this section, it shall and may be lawful, in any suit or prosecution for the recovery thereof, to reduce it to such amount as shall be deemed reasonable and proper and to permit a recovery or render a judgment for such amount as authorized.






Subchapter 6 - -- Enforcement and Remedies

§ 14-55-601 - Power to enforce generally.

(a) Bylaws and ordinances of municipal corporations may be enforced by the imposition of fines, forfeitures, and penalties on any person offending against or violating them.

(b) (1) The fine, penalty, or forfeiture may be prescribed in each particular bylaw or ordinance or by a general bylaw or ordinance made for that purpose.

(2) Municipal corporations shall have power to provide in like manner for the prosecution, recovery, and collection of the fines, penalties, and forfeitures.

(c) Except for moving traffic violations, it is proper service for a code enforcement officer to send a citation to a person charged with a violation of a municipal code, ordinance, or regulation to that person's last known place of residence by certified mail, return receipt requested, and delivery restricted to the addressee.



§ 14-55-602 - Imprisonment to enforce fine.

(a) (1) The city council shall have power to provide that, when a fine shall be imposed for the violation of any of the ordinances of the city and it is not paid, the party convicted shall, by order of the mayor or other proper authority or on process issued for the purpose, be committed until the fine and costs of prosecution shall be paid, or the party discharged by due course of law.

(2) The council shall also have power to provide that any person convicted of a repeated and willful violation of any ordinance, who shall refuse or neglect to pay the fine imposed and the cost of prosecution, by like order or process, shall be imprisoned and kept in confinement for any term not exceeding thirty (30) days.

(b) Any city shall be allowed, for the purpose of imprisonment authorized under this section, the use of the county jail of the proper county. All persons so imprisoned shall be under the charge of the sheriff of the county, who shall receive and discharge the persons in such manner as shall be prescribed by the ordinances of the city, or otherwise, by due course of law.



§ 14-55-603 - Outside work for jailed persons.

Prisoners confined in the county jail or city prison, by sentence of the city or police court, for a violation of a city or town bylaw, ordinance, or regulation, may, by ordinance, be required to work out the amount of all fines, penalties, forfeitures, and costs at the rate prescribed in § 16-90-108, on the streets or other improvement under the control of the city council.



§ 14-55-604 - Working out of fines.

The city council may, at its discretion, provide, by ordinance, that fines imposed for violation of ordinances may be discharged by the offender working out the fine upon the streets or alleys of the towns, at the rate prescribed in § 16-90-108, and may adopt all necessary regulations for the safekeeping, management, and control of offenders while working out the fine.



§ 14-55-605 - Suit for recovery of fines, etc.

(a) Fines, penalties, and forfeitures, in all cases and in addition to any other mode provided, may be recovered by suit or action before any court of competent jurisdiction, in the name of the proper municipal corporation and for its use.

(b) In such a suit or action, where pleading is necessary, it shall be sufficient to declare generally for the amount claimed to be due, in respect to the bylaw or ordinance, referring to its title and the date of its adoption or passage, and showing, as nearly as may be, the true time of the alleged violation.

(c) All suits or prosecutions for the recovery of any fines, penalties, or forfeitures, or for the commission of any offense made punishable by any bylaw or ordinance of any municipal corporation, shall be commenced within one (1) year after the violation of the bylaw or ordinance, or commission of the offense, and not afterwards, if the offender has remained within the jurisdiction of the municipal corporation during the one (1) year. If not, then the limitation provided in this subsection shall extend for the term of five (5) years.



§ 14-55-606 - Additional remedies of cities of the first class.

(a) (1) In all cases of violation of any of its ordinances, any city of the first class in addition to any other mode provided by law shall have the right to recover in a civil action the amount of the lowest penalty or fines provided in the ordinance for each violation or, where the offense is in its nature continuous in respect to time, for each day's violation thereof, and also the amount of any license which the person guilty of the violations was required by any such ordinance to take out.

(2) The district court shall have jurisdiction in all such actions.

(b) In all cases where a fine may have been imposed by the district court, that court in addition to the power of enforcing payment of the fine by imprisonment shall have full power to issue an execution or writ of garnishment to be executed by the chief of police.



§ 14-55-607 - Additional remedies of cities of the second class.

In all cases of violation of any of its ordinances, any city of the second class, in addition to the modes provided by law, shall have the right to recover, in a civil action, the amount of the penalty or fines provided by the bylaws or ordinances of these cities or imposed by the mayor thereof for a violation of any ordinance or bylaw. In addition to the power to enforce payment of a fine or penalty by imprisonment, the mayor shall have full power to issue an execution or writ of garnishment, to be executed by the marshal, in like manner and with like effect as if issued by a justice of the peace in any civil action tried before him, and like proceedings be had thereunder.



§ 14-55-608 - Disposition of fines. [Repealed effective January 1, 2012].

(a) All fines and penalties imposed by the city, police, or municipal court in any city or incorporated town in this state shall be paid into the city or town treasury.

(b) The city or town councils shall have power to prescribe all necessary regulations for the collection of, and accounting for, fines and penalties.






Subchapter 7 - -- Codification of Ordinances

§ 14-55-701 - Authority to revise and codify.

(a) Any municipality is authorized and empowered to revise and codify its ordinances, or any part of them, into one (1) or more volumes, either bound or in loose-leaf form, without the publication or posting of any part thereof.

(b) (1) The ordinance adopting the revision or codification shall be enacted in accordance with the requirements for the passage of ordinances pertaining to the municipality.

(2) The ordinance adopting the revision or codification may provide for the repeal of certain ordinances and parts of ordinances by the deletion or omission of them from the revision or codification.



§ 14-55-702 - Copies of code filed.

Upon the adoption of any municipal code or revision, three (3) copies of it shall be filed and maintained in the office of the city clerk.



§ 14-55-703 - Code prima facie evidence.

In determining the content of any ordinance so codified, it shall not be necessary to go beyond the code. The code shall be admitted in evidence without further proof and shall be prima facie evidence in all courts of the existence and regular enactment of each particular ordinance contained therein.



§ 14-55-704 - Amendment of code authorized.

(a) Municipal codes or revisions may be amended from time to time by ordinances duly enacted and published as required by law and passed in such form as to indicate the intention of the legislative body of the city to make them a part of the code or revision.

(b) When so passed, copies of the ordinances shall be inserted in the copies of the code or revision maintained by the city clerk, and the ordinances shall be deemed a part of the code or revision and shall have the same force and effect as if included therein at the time of the original adoption of the code or revision. However, under this section any amendment shall not be deemed to give any amending ordinance retroactive effect.









Chapter 56 - Municipal Building And Zoning Regulations -- Planning

Subchapter 1 - -- General Provisions

§ 14-56-101 - Liability for excavations.

If the owner or possessor of any lot or land in any city or incorporated town in this state shall dig or cause to be dug any cellar, pit, vault, or excavation to a greater depth than twelve feet (12') below the curb of the street on which the lot or land abuts, or, if there is no curb, below the surface of the adjoining lots, and shall, by this excavation, cause any damage to any wall, house, or other building upon the lots, adjoining thereto, the owner or possessor shall be liable, in a civil action, to the party injured, to the full amount of the damage. However, the owner or possessor may dig or cause to be dug any cellar, pit, or excavation, to the full depth of any foundation walls of any building upon the adjoining lots, and to the full depth of twelve feet (12') below the grade of the street whereon the lot abuts, established by the corporation authority, without incurring the liability prescribed by this section.



§ 14-56-102 - Legally erected outdoor advertising sign.

Section 14-56-101 et seq., § 14-56-201 et seq., § 14-56-301 et seq., § 14-56-401 et seq., § 14-56-501 et seq., and § 14-56-601 et seq. shall not be construed to authorize the legislative body of any city, incorporated town, or county to adopt any ordinance, law, or regulation that requires the taking, elimination, alteration, or diminishment of a legally erected outdoor advertising sign without first making the payment of just monetary compensation therefor.



§ 14-56-103 - Development impact fees.

(a) As used in this section:

(1) "Capital plan" means a description of new public facilities or of new capital improvements to existing public facilities or of previous capital improvements to public facilities that continue to provide capacity available for new development that includes cost estimates and capacity available to serve new development;

(2) "Development" means any residential, multifamily, commercial, or industrial improvement to lands within a municipality or within a municipal service agency's area of service;

(3) (A) "Development impact fee" means a fee or charge imposed by a municipality or by a municipal service agency upon or against a development in order to generate revenue for funding or for recouping expenditures of the municipality or municipal service agency that are reasonably attributable to the use and occupancy of the development. A fee or charge imposed for this purpose is a "development impact fee" regardless of what the fee or charge is named.

(B) "Development impact fee" shall not include:

(i) Any ad valorem real property taxes;

(ii) Any special assessments for an improvement district;

(iii) Any fee for making the physical connection for utility services or any fee to recover the construction costs of the line to which the connection is made;

(iv) Any fees for filing development plats or plans for building permits or for construction permits assessed by a municipality or a municipal service that are approximately equal to the cost of the plat, plan, or permit review process to the municipality or the municipal service agency; or

(v) Any fee paid according to a written agreement between a municipality or municipal service agency and a developer for payment of improvements contained within the agreement;

(4) "Municipality" means:

(A) A city of the first class;

(B) A city of the second class; or

(C) An incorporated town;

(5) "Municipal service agency" means:

(A) Any department, commission, utility, or agency of a municipality, including any municipally owned or controlled corporation;

(B) Any municipal improvement district, consolidated public or municipal utility system improvement district, or municipally owned nonprofit corporation that owns or operates any utility service;

(C) Any municipal water department, waterworks or joint waterworks, or a consolidated waterworks system operating under the Consolidated Waterworks Authorization Act, § 25-20-301 et seq.;

(D) Any municipal wastewater utility or department;

(E) Any municipal public facilities board; or

(F) Any of these municipal entities operating with another similar entity under an interlocal agreement in accordance with the Interlocal Corporation Act, § 25-20-101 et seq. or § 25-20-201 et seq.;

(6) "Ordinance" means a municipal impact fee ordinance of a municipality or an authorizing rate resolution by a board of commissioners of a consolidated waterworks system authorized to set rates for its customers under the Consolidated Waterworks Authorization Act, § 25-20-301 et seq.; and

(7) "Public facilities" means publicly owned facilities that are one (1) or more of the following systems or a portion of those systems:

(A) Water supply, treatment, and distribution for either domestic water or for suppression of fires;

(B) Wastewater treatment and sanitary sewerage;

(C) Storm water drainage;

(D) Roads, streets, sidewalks, highways, and public transportation;

(E) Library;

(F) Parks, open space, and recreation areas;

(G) Police or public safety;

(H) Fire protection; and

(I) Ambulance or emergency medical transportation and response.

(b) A municipality or a municipal service agency may assess by ordinance a development impact fee to offset costs to the municipality or to a municipal service agency that are reasonably attributable to providing necessary public facilities to new development.

(c) (1) A municipality or municipal service agency may assess, collect, and expend development impact fees only for the planning, design, and construction of new public facilities or of capital improvements to existing public facilities that expand its capacity or for the recoupment of prior capital improvements to public facilities that created capacity available to serve new development.

(2) The development impact fee may be pledged to the payment of bonds issued by the municipality or municipal service agency to finance capital improvements or public facilities for which the development impact fee may be imposed.

(3) No development impact fee shall be assessed for or expended upon the operation or maintenance of any public facility or for the construction or improvement of public facilities that does not create additional capacity.

(d) (1) A municipality or a municipal service agency may assess and collect impact fees only from new development and only against a particular new development in reasonable proportion to the demand for additional capacity in public facilities that is reasonably attributable to the use and occupancy of that new development.

(2) The owner, resident, or tenant of a property that was assessed an impact fee and paid it in full shall have the right to make reasonable use of all public facilities that were financed by the impact fee.

(e) (1) A municipality or municipal service agency may assess, collect, and expend impact fees only under a development impact fee ordinance adopted and amended under this section.

(2) A development impact fee ordinance shall be adopted or amended by the governing body of a municipality or municipal service agency only after the municipality or municipal service agency has adopted a capital plan and level of service standards for all of the public facilities that are to be so financed.

(3) The development impact fee ordinance shall contain:

(A) A statement of the new public facilities and capital improvements to existing public facilities that are to be financed by impact fees and the level of service standards included in the capital plan for the public facilities that are to be financed with impact fees;

(B) The actual formula or formulas for assessing the impact fee, which shall be consistent with the level of service standards;

(C) The procedure by which impact fees are to be assessed and collected; and

(D) The procedure for refund of excess impact fees in accordance with subsection (h) of this section.

(f) (1) The municipality or municipal service agency shall collect the development impact fee at the time and manner and from the party as prescribed in the ordinance and shall collect the fee separate and apart from any other charges to the development.

(2) (A) A development impact fee shall be collected at either the closing on the property by the owner or the issuance of a certificate of occupancy by the municipality.

(B) However, a municipal water or wastewater department, waterworks, joint waterworks, or consolidated waterworks system operating under the Consolidated Waterworks Authorization Act, § 25-20-301 et seq., may collect a development impact fee in connection with and as a condition to the installation of the water meter serving the property.

(3) At closing, the development impact fee that has been paid or will be paid for the property shall be separately enumerated on the closing statement.

(4) The ordinance may include that the development impact fee may be paid in installments at a reasonable interest rate for a fixed number of years or that the municipality or municipal service agency may negotiate agreements with the owner of the property as to the time and method of paying the impact fee.

(g) (1) The funds collected under a development impact fee ordinance shall be deposited into a special interest-bearing account.

(2) The interest earned on the moneys in the separate account shall be credited to the special fund and the funds deposited into the special account and the interest earned shall be expended only in accordance with this section.

(3) No other revenues or funds shall be deposited into the special account.

(h) (1) The municipality or municipal service agency shall refund the portion of collected development impact fees, including the accrued interest, that has not been expended seven (7) years from the date the fees were paid.

(2) (A) A refund shall be paid to the present owner of the property that was the subject of new development and against which the fee was assessed and collected.

(B) Notice of the right to a refund, including the amount of the refund and the procedure for applying for and receiving the refund, shall be sent or served in writing to the present owners of the property no later than thirty (30) days after the date on which the refund becomes due.

(C) The sending by regular mail of the notices to all present owners of record shall be sufficient to satisfy the requirement of notice.

(3) (A) The refund shall be made on a pro rata basis and shall be paid in full not later than ninety (90) days after the date certain upon which the refund becomes due.

(B) If the municipality or municipal service agency does not pay a refund in full within the period set in subdivision (h)(3)(A) of this section to any person entitled to a refund, that person shall have a cause of action against the municipality for the refund or the unpaid portion in the circuit court of the county in which the property is located.

(i) (1) (A) On and after July 16, 2003, a municipality or municipal service agency shall levy and collect a development impact fee only if levied and collected under ordinances enacted in compliance with this section.

(B) Beginning January 1, 2004, a municipality or municipal service agency shall collect development impact fees under ordinances enacted before July 16, 2003, or under ordinances amended after July 16, 2003, only if collected in compliance with subsections (f)-(h) of this section.

(2) However, except for the compliance with the collection requirements under subsections (f)-(h) of this section, this section does not invalidate any development impact fee or a similar fee adopted by a municipality or municipal service agency before July 16, 2003, nor does this section apply to funds collected under any development impact fee or similar fee adopted July 16, 2003.

(3) In addition, a municipality with a park land or green space ordinance that has been in existence for ten (10) years on July 16, 2003, and any amendments to the ordinance, which allows the option to pay a fee or to dedicate green space or park land in lieu of a fee, may continue to be administered under the existing ordinance.






Subchapter 2 - -- Building Regulations

§ 14-56-201 - Authority generally.

Municipal corporations shall have the power to:

(1) Regulate the erection, construction, reconstruction, alteration, and repair of buildings;

(2) Make regulations for the purpose of guarding against accidents by fire;

(3) Require the use of fireproof or fire-resistant materials in the erection, construction, reconstruction, alteration, or repairs of buildings; and

(4) Provide for the removal of any buildings, or additions thereto, erected contrary to this prohibition.



§ 14-56-202 - Additional powers of cities of the first class.

(a) (1) The following enlarged and additional powers are conferred upon cities of the first class.

(2) They shall have the power to:

(A) Regulate the building of houses;

(B) Provide that no house or structure shall be erected within the city limits except upon a permit to be issued by such officer as the city council shall designate; and

(C) Provide that no permit shall be issued for the building of any house or structure deemed to be unsafe, unsanitary, obnoxious, or detrimental to the public welfare.

(b) However, the authority to appoint and remove department heads, including the building official, shall be governed by § 14-42-110 regardless of the classification of the city or town.



§ 14-56-203 - Removal or razing of buildings.

Cities of the first and second class shall have the power to order the removal or razing of, or to remove or raze, any buildings or houses that in the opinion of the council have become dilapidated, unsightly, unsafe, unsanitary, obnoxious, or detrimental to the public welfare and shall provide, by ordinance, the manner of removing and making these removals.






Subchapter 3 - -- Zoning Regulations

§ 14-56-301 - Authority generally.

(a) Cities of the first and second class are authorized to establish zones limiting the character of buildings that may be erected therein.

(b) Zones may be of three (3) classes:

(1) Portions of the city where manufacturing establishments may be erected or conducted;

(2) Portions of the city where business other than manufacturing may be carried on; and

(3) Portions of the city set apart for residences.



§ 14-56-303 - Height of buildings.

The city council of a city shall have power to pass ordinances limiting the height of buildings in the zones created by it, so that the beauty of monumental buildings may not be impaired by the contrast.



§ 14-56-304 - Setback lines in cities of the second class.

(a) (1) Upon the petition of a majority of the owners of lots, or parts thereof, in any district comprising one (1) or more blocks fronting on any residential street in any city of the second class, the city council shall have the power to prohibit, by ordinance, the use of the front part of the lots, for the distance of two-thirds (2/3) of the depth thereof from the street, for stables, barns, or other outhouses, or for stock lots.

(2) Persons already so using such property shall have six (6) months in which to remove such buildings or discontinue such use.

(b) (1) The petitions and ordinance mentioned in subsection (a) of this section shall set forth the metes and bounds of the proposed district, which shall include both sides of the residential street, not to exceed one-half (1/2) the distance through the block.

(2) It shall be immaterial in what part of the proposed district the petitioners' property lies, so that the petition contains a majority of all property owners in the district.

(c) The continued occupancy of these lots by the owner contrary to the terms of an ordinance, when duly passed, shall constitute a public nuisance. The owner or proprietor of them shall, upon conviction, be fined in any sum not less than five dollars ($5.00) and not to exceed fifteen dollars ($15.00) per day for the continued violation thereof.



§ 14-56-305 - Conformance required -- Exceptions.

(a) (1) When the city council shall have laid off zones, it shall not be lawful for anyone to construct or carry on within a given zone any business not authorized by the ordinance of the city establishing it, unless with special permission granted by the council of the city, or by a commission which it may create for the purpose of determining whether an exception shall be made, in the particular instance.

(2) Exceptions shall be made only for good cause.

(b) In case of abuse, the adjacent property owners shall have the right to appeal to the courts of chancery to protect their property from depreciation by reason of the setting up of exceptional business within the zone.



§ 14-56-306 - Land use in adjacent and contiguous cities to be compatible.

(a) If municipalities become adjacent and contiguous to one another through annexation or other procedures, then lands or properties within the boundary area of each municipality shall be zoned only for land uses which are compatible with the zoned land uses of the adjoining lands or properties, even if the adjoining lands or properties are located outside the corporate limits or are located within the corporate limits of another municipality.

(b) Adjoining lands within the boundary area shall remain zoned with a compatible land use until the governing body of each municipality which is adjacent and contiguous to the boundary area adopts a resolution agreeing to a change in the zoning of the lands or properties that adjoin one another and stating that the rezoning to a land use which is not compatible will not adversely impact the adjoined land or property.

(c) As used in this section, unless the context otherwise requires:

(1) "Adjacent and contiguous" means any time the corporate limits of one municipality come in contact with the boundaries of the corporate limits of another municipality, or if the boundaries of one municipality extend to within one thousand feet (1000') of the corporate limits of another municipality;

(2) "Boundary area" means the area of land along the municipal boundary that is:

(A) Inside the municipality and within one thousand feet (1000') of the municipality's corporate boundary that is adjacent and contiguous to another municipality; and

(B) Outside the municipality, but within the planning and zoning jurisdiction of the municipality and also within one thousand feet (1000') of the municipality's corporate boundary that is adjacent and contiguous to another municipality;

(3) (A) "Compatible land use" means any use of lands, buildings, and structures which is harmonious to the uses and activities being conducted on the adjoining lands and properties and which does not adversely affect or unreasonably impact any use or enjoyment of the adjoined land.

(B) A compatible land use includes a land use authorized by the municipal zoning ordinance for the zone that is the equivalent to, or that is as nearly equivalent as possible to, a land use authorized by the municipal zoning ordinance; and

(4) "Municipality" means:

(A) A city of the first class;

(B) A city of the second class; or

(C) An incorporated town.

(d) This section shall apply to municipalities with planning commissions and zoning ordinances authorized under §§ 14-56-401 -- 14-56-425 and shall apply to any other municipal zoning regulations authorized by Arkansas law.

(e) Notwithstanding anything contained in subsections (a)-(d) of this section, this section shall not apply to any property if the owners of the property have sought to have services extended to the property pursuant to § 14-40-2002 prior to March 30, 2001.






Subchapter 4 - -- Municipal Planning

§ 14-56-401 - Construction.

This subchapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 14-56-402 - Authority generally.

Cities of the first and second class and incorporated towns shall have the power to adopt and enforce plans for the coordinated, adjusted, and harmonious development of the municipality and its environs.



§ 14-56-403 - Purpose of plans.

(a) The plans of the municipality shall be prepared in order to promote, in accordance with present and future needs, the safety, morals, order, convenience, prosperity, and general welfare of the citizens.

(b) The plans may provide, among other things, for:

(1) Efficiency and economy in the process of development;

(2) The appropriate and best use of land;

(3) Convenience of traffic and circulation of people and goods;

(4) Safety from fire and other dangers;

(5) Adequate light and air in the use and occupancy of buildings;

(6) Healthful and convenient distribution of population;

(7) Good civic design and arrangement;

(8) Adequate public utilities and facilities; and

(9) Wise and efficient expenditure of funds.



§ 14-56-404 - Planning commission created.

(a) (1) The legislative body of the municipality may create a planning commission of not less than five (5) members, of whom at least two-thirds (2/3) shall not hold any other municipal office or appointment except membership in the board of adjustment or a joint planning agency.

(2) A city of the second class or an incorporated town may elect by ordinance to allow the city council to serve as the planning commission and board of adjustment under this subchapter.

(b) The legislative body may confer on the commission the powers necessary to carry out the municipal plan.



§ 14-56-405 - Appointment of members.

(a) Appointment and terms of the members of the planning commission shall be as provided by city ordinance.

(b) The legislative body of the municipality may appoint one-third (1/3) of the membership of the commission from electors living outside the corporate limits of the municipality but within the recorded planning jurisdiction of the municipality.



§ 14-56-406 - Commission officers.

(a) (1) The planning commission shall designate one (1) of its members as chair and select a vice chair and such other officers as it may require.

(2) The mayor shall serve as the chair of the planning commission if the city council is operating as the planning commission and board of adjustment under § 14-56-404(a)(2).

(b) The terms of office of the chair and other officers of the commission shall be as provided by the rules of the planning commission.



§ 14-56-407 - Meetings of commission.

(a) Regular meeting dates shall be established providing for at least one (1) regular meeting to be held in each quarter of each calendar year.

(b) The commission shall keep a public record of all business, resolutions, transactions, findings, and determinations.



§ 14-56-408 - Rules and regulations.

The planning commission shall adopt rules and regulations for the discharge of its duties and the transaction of business.



§ 14-56-409 - Compensation of members.

The members of the municipal planning commissions established pursuant to the provisions of this subchapter shall be entitled to receive such compensation, if any, for attendance at commission meetings as may be authorized by an ordinance duly adopted by the governing body of the city.



§ 14-56-410 - Appropriations.

The municipality is authorized to appropriate funds to the planning commission to be used in carrying out its functions.



§ 14-56-411 - Purpose of commission.

The general purpose of the planning commission is to:

(1) Prepare, or have prepared, a plan of the municipality;

(2) Receive and make recommendations on public and private proposals for development;

(3) Prepare and administer planning regulations;

(4) Prepare and transmit to the legislative body recommended ordinances implementing plans; and

(5) Advise and counsel the city government and other public bodies.



§ 14-56-412 - Powers and duties of commission.

(a) Generally. The planning commission shall have the duty and function of promoting public interest in, and understanding of, the long-term coordinated municipal planning.

(b) Comprehensive Studies. The commission shall prepare a work program and make comprehensive studies of the present conditions and the probable future growth of the municipality and its neighboring territory.

(c) Planning Area Map. The commission shall prepare and maintain a map showing the general location of streets, public ways, and public property and the boundaries of the area within the territorial jurisdiction for which it will prepare plans, ordinances, and regulations. The map shall be known as the planning area map.

(d) Plans of Area. Following preparation of the planning area map, the planning commission may prepare plans for all, or any portion of, the area encompassed by the map, which may consist of maps, plats, charts, diagrams, and necessary documents and descriptive matter. The plans may include, but shall not be limited to:

(1) A master street plan;

(2) A land use plan; and

(3) A community facilities plan.

(e) Implementation of Plans. In order to promote, regulate, and control development, and to protect the various elements of the plans, the commission, after adoption of appropriate plans as provided, may prepare and transmit to the legislative body such ordinances and regulations as are deemed necessary to carry out the intent of the plans, or of parts thereof.

(f) (1) Referral to Planning Commission. After adoption and filing as provided of a plan, no public way, ground, or open space; public building or structure; publicly or privately owned public utility line or terminal or transportation line or terminal; or public development or redevelopment or renewal project shall be acquired, constructed, or authorized unless such a project, proposal, or development has been submitted to the commission for review, recommendation, and approval as to its conformity with the plan.

(2) The commission's disapproval of a proposal submitted to it may be overruled only by a recorded vote of two-thirds (2/3) of the full membership of the submitting or authorizing body.

(3) Failure of the commission to act within sixty (60) days of the submission of the proposal shall be deemed approval unless further time is allowed by the submitting public board, commission, or body.

(g) Referral to Bodies Responsible for Land Acquisition. After adoption and filing as provided of a community facilities plan or a master street plan, no parcel of land indicated by the plan which lies within the bounds of a proposed public use facility or mapped street shall be privately developed until the public board, commission, or body having jurisdiction or financial responsibility for the reserved area shall have refused to execute a written option or to file suit for condemnation to acquire the area. This refusal shall be given by the public board, commission, or body within one (1) year of the date the action is requested by the property owner. This procedure may be enforced for the specified one (1) year period by the refusal to issue building permits or by other methods. However, it may be enforced only in cases where regulations governing the development and subdivision of land do not apply.

(h) Public Improvement Program. The commission may prepare, annually, a program for an appropriate period, recommending a coordinated program of capital expenditures for public improvements. For the purpose of preparing this program, the commission may request and receive information concerning public improvements from all public officials and public bodies.

(i) Recommendations and Reports. The commission may make recommendations and reports to the public and to public and private agencies.

(j) Surveys. The commission may enter upon land to make examinations and surveys and to maintain necessary monuments and markers thereon.

(k) Funds and Personnel. The commission may receive and spend funds from federal, state, county, municipal, and other public and private sources, may contract with respect thereto, and may hire a staff and contract for consultant services.



§ 14-56-413 - Territorial jurisdiction.

(a) (1) (A) The territorial jurisdiction of the legislative body of a city of the first class, a city of the second class, or an incorporated town , for the purpose of this subchapter, shall be exclusive and shall include all land lying within five (5) miles of the corporate limits.

(B) If the corporate limits of two (2) or more municipalities are less than ten (10) miles apart, the limits of their respective territorial jurisdictions shall be a line equidistant between them, or as agreed on by the respective municipalities.

(2) (A) In addition to the powers under this subchapter, cities now having eight thousand (8,000) population or more and situated on navigable streams shall have the authority to administer and enforce zoning ordinances outside their corporate limits as follows:

(i) For cities of eight thousand (8,000) to fifty thousand (50,000) population, the jurisdictional area will be one (1) mile beyond the corporate limits;

(ii) For cities of fifty thousand (50,000) to one hundred fifty thousand (150,000) population, the jurisdictional area will be two (2) miles beyond the corporate limits;

(iii) (a) For cities of one hundred fifty thousand (150,000) population and over, the jurisdictional area will be three (3) miles beyond the corporate limits.

(b) Upon July 3, 1989, no city with a population in excess of one hundred fifty thousand (150,000) persons and which is situated on a navigable stream shall exercise any zoning authority outside the boundaries of the county wherein it is located without the approval of the quorum court of the county wherein the city is not located and the approval of the governing bodies of all other cities having zoning authority over the area.

(B) The city populations will be based on the latest available United States census data.

(C) The provisions of subdivision (a)(2) of this section shall not restrict the powers of any city currently exercising the authority authorized under this subdivision.

(b) (1) The planning commission shall designate the area within the territorial jurisdiction for which it will prepare plans, ordinances, and regulations.

(2) A description of the boundaries of the area shall be filed with the city clerk and with the county recorder.



§ 14-56-414 - Preparation of plans.

(a) Studies. The planning commission shall undertake suitable studies related to the plans to be prepared. The studies shall be conducted after the completion of the planning area map and prior to the preparation of the plans.

(b) (1) Land Use Plan. The commission may prepare and adopt a land use plan which may include, but shall not be limited to:

(A) The reservation of open spaces;

(B) The preservation of natural and historical features, sites, and monuments;

(C) The existing uses to be retained without change;

(D) The existing uses proposed for change; and

(E) The areas proposed for new development.

(2) The plan may include areas proposed for redevelopment, rehabilitation, renewal, and similar programs.

(c) (1) Community Facilities Plan. The commission may prepare and adopt a community facilities plan indicating the general location and extent of the service areas of, and the future requirements of:

(A) Community facilities such as schools, playgrounds, recreational areas, hospitals, special education facilities, and cultural facilities;

(B) Governmental buildings and areas;

(C) Public and private utility terminals and lines; and

(D) Transportation terminals and lines.

(2) The plan may indicate areas to be reserved for future public acquisition as provided in this subchapter.

(d) (1) Master Street Plan. The commission may prepare and adopt a master street plan which shall designate the general location, characteristics, and functions of streets and highways.

(2) (A) The plan shall include the general locations of streets and highways to be reserved for future public acquisition.

(B) The plan may provide for the removal, relocation, widening, narrowing, vacating, abandonment, and change of use or extension of any public ways.

(e) Other Plans. The commission may prepare and adopt such other plans as are significant to the health, safety, and general welfare of the municipality and its environs.



§ 14-56-415 - Plan recommendations.

Following the adoption and filing of any plan, the planning commission may transmit to the legislative body, for enactment, recommended ordinances and regulations which will carry out or protect the various elements of the plan.



§ 14-56-416 - Zoning ordinance.

(a) (1) Following adoption and filing of the land use plan, the commission may prepare for submission to the legislative body a recommended zoning ordinance for the entire area of the municipality.

(2) The ordinance shall consist of both a map and a text.

(3) (A) The ordinance may regulate the location, height, bulk, number of stories, and size of buildings; open space; lot coverage; density and distribution of population; and the uses of land, buildings, and structures.

(B) The ordinance may require off-street parking and loading.

(C) The ordinance may provide for districts, of compatible uses, for large scale unified development, for elimination of uses not in conformance with provisions of the ordinance, and for such other matters as are necessary to the health, safety, and general welfare of the municipality.

(D) The ordinance shall include provisions for administration and enforcement.

(E) (i) The ordinance shall designate districts or zones of such shape, size, or characteristics as deemed advisable.

(ii) The regulations imposed within each district or zone shall be uniform throughout the district or zone.

(b) (1) The ordinance shall provide for a board of zoning adjustment, which may either be composed of at least three (3) members, or the commission as a whole may sit as the board of zoning adjustment.

(2) The board shall have the following functions:

(A) Hear appeals from the decision of the administrative officers in respect to the enforcement and application of the ordinance, and may affirm or reverse, in whole or in part, the decision of the administrative officer;

(B) (i) (a) Hear requests for variances from the literal provisions of the zoning ordinance in instances where strict enforcement of the ordinance would cause undue hardship due to circumstances unique to the individual property under consideration, and grant such variances only when it is demonstrated that such action will be in keeping with the spirit and intent of the provisions of the ordinance.

(b) The board shall not permit, as a variance, any use in a zone that is not permitted under the ordinance.

(c) The board may impose conditions in the granting of a variance to insure compliance and to protect adjacent property.

(ii) Decisions of the board in respect to the above shall be subject to appeal only to a court of record having jurisdiction.

(3) (A) The board shall establish regular meeting dates, adopt rules for the conduct of its business, establish a quorum and procedure, and keep a public record of all findings and decisions.

(B) Each session of the board shall be a public meeting with public notice of the meeting and business to be carried on published in a newspaper of general circulation in the city, at least one (1) time seven (7) days prior to the meeting.

(c) The ordinance shall be observed through denial of the issuance of building permits and use permits.



§ 14-56-417 - Regulations to control development of land.

(a) (1) Following adoption and filing of a master street plan, the planning commission may prepare and shall administer, after approval of the legislative body, regulations controlling the development of land.

(2) The development of land includes, but is not limited to:

(A) The provision of access to lots and parcels;

(B) The extension or provision of utilities;

(C) The subdividing of land into lots and blocks; and

(D) The parceling of land resulting in the need for access and utilities.

(b) (1) The regulations controlling the development of land may establish or provide for the minimum requirements as to:

(A) Information to be included on the plat filed for record;

(B) The design and layout of the subdivision, including standards for lots and blocks, street rights-of-way, street and utility grades, consideration of school district boundaries, and other similar items; and

(C) The standards for improvements to be installed by the developer at his or her own expense such as:

(i) Street grading and paving;

(ii) Curbs, gutters, and sidewalks;

(iii) Water, storm, and sewer mains;

(iv) Street lighting; and

(v) Other amenities.

(2) (A) The regulations may permit the developer to post a performance bond in lieu of actual installation of required improvements before plat approval.

(B) They may provide for the dedication of all rights-of-way to the public.

(3) (A) The regulations may govern lot or parcel splits, which is the dividing of an existing lot or parcel into two (2) or more lots or parcels.

(B) No deed or other instrument of transfer shall be accepted by the county recorder for record unless the deed or other instrument of transfer is to a lot or parcel platted and on file or accompanied with a plat approved by the commission.

(4) The regulations shall establish the procedure to be followed to secure plat approval by the commission.

(5) (A) The regulations shall require the developer to conform to the plan currently in effect.

(B) (i) The regulations may require the reservation for future public acquisition of land for community or public facilities indicated in the plan.

(ii) This reservation may extend over a period of not more than one (1) year from the time the public body responsible for the acquisition of reserved land is notified of the developer's intent.

(6) When a proposed subdivision does not provide areas for a community or public facility based on the plans in effect, the regulations may provide for reasonable dedication of land for such public or community facilities or for a reasonable equivalent contribution in lieu of dedication of land, such contribution to be used for the acquisition of facilities that serve the subdivision.

(c) Within the area within which the municipality intends to exercise its territorial jurisdiction as indicated on the planning area map, the county recorder shall not accept any plat for record without the approval of the planning commission.



§ 14-56-418 - Setback ordinance.

When a master street plan has been adopted and filed as provided, the legislative body of the city, upon recommendation of the commission, may enact ordinances establishing setback lines on such streets and highways as are designated by the plan and may prohibit the establishment of any new structure or other improvements within the setback lines.



§ 14-56-419 - Control of road entry.

Following the adoption and filing of a master street plan as provided, the legislative body, upon recommendation of the commission, may enact ordinances providing for the control of entry into any of the major streets and highways shown in the plan.



§ 14-56-420 - Adoption and amendment procedures.

Any of the recommended ordinances and regulations that may be prepared by the commission shall be adopted or amended only in conformance with procedures specified in § 14-56-422.



§ 14-56-421 - Enforcement of ordinances and regulations.

(a) (1) Violations of any provision of ordinances and regulations adopted to carry out the intent of plans shall be considered a misdemeanor.

(2) Each day's violation shall be considered a separate offense.

(b) (1) The legislative body may enjoin any individual or property owner who is in violation of a planning ordinance to prevent or correct the violation.

(2) Any individual aggrieved by a violation of the ordinance may request an injunction against any individual or property owner in violation of the ordinance, or may mandamus any official to enforce the provisions of the ordinance.



§ 14-56-422 - Adoption of plans, ordinances, and regulations.

All plans, recommended ordinances, and regulations shall be adopted through the following procedure:

(1) (A) The planning commission shall hold a public hearing on the plans, ordinances, and regulations proposed under this subchapter.

(B) Notice of public hearing shall be published in a newspaper of general circulation in the city at least one (1) time fifteen (15) days prior to the hearing.

(C) Notice by first class mail to the boards of directors of all school districts affected by a proposed plan, ordinance, or regulation shall be provided sufficiently in advance to allow representatives of all affected school districts a reasonable opportunity to submit comments on any proposed plan, ordinance, or regulation.

(2) Following the public hearing, proposed plans may be adopted and proposed ordinances and regulations may be recommended as presented or in modified form by a majority vote of the entire commission.

(3) Following its adoption of plans and recommendation of ordinances and regulations, the commission shall certify adopted plans or recommended ordinances and regulations to the legislative body of the city for its adoption.

(4) The legislative body of the city may return the plans and recommended ordinances and regulations to the commission for further study or recertification or by a majority vote of the entire membership may adopt by ordinance or resolution the plans and recommended ordinances or regulations submitted by the commission. However, nothing in this subchapter shall be construed to limit the city council's authority to recall the ordinances and resolutions by a vote of a majority of the council.

(5) Following adoption by the legislative body, the adopted plans, ordinances, and regulations shall be filed in the office of the city clerk. The city clerk shall file the plans, ordinances, and regulations as pertain to the territory beyond the corporate limits with the county recorder of the counties in which territorial jurisdiction is being exercised.



§ 14-56-423 - Change in plans, etc.

After adoption of plans, ordinances, and regulations and proper filing in the offices of city clerk and county recorder, no alteration, amendment, extension, abridgement, or discontinuance of the plans, ordinances, or regulations may be made except in conformance with the procedure prescribed in § 14-56-422, or by a majority vote of the city council.



§ 14-56-424 - Existing plans, etc.

(a) All plans, ordinances, regulations, or amendments thereto shall comply with the provisions of this subchapter.

(b) Nothing in this subchapter shall invalidate any plans, ordinances, or regulations duly adopted in accordance with the statutes in effect at the time of adoption.

(c) No alteration or amendments may be made to plans, ordinances, and regulations unless in conformity with the provisions of this subchapter.



§ 14-56-425 - Appeals to circuit court.

In addition to any remedy provided by law, appeals from final action taken by the administrative and quasi-judicial agencies concerned in the administration of this subchapter may be taken to the circuit court of the appropriate county where they shall be tried de novo according to the same procedure which applies to appeals in civil actions from decisions of inferior courts, including the right of trial by jury.



§ 14-56-426 - Control of property use -- Proximity to military installation.

(a) Any city of the first class in this state within which there lies, in whole or in part, an active-duty United States Air Force military installation shall enact a city ordinance specifying that within five (5) miles of the corporate limits future uses on property which might be hazardous to aircraft operation shall be restricted or prohibited.

(b) The ordinance shall restrict or prohibit future uses within the five-mile area which:

(1) Release into the air any substance that would impair visibility or otherwise interfere with the operation of aircraft, i.e., steam, dust, or smoke;

(2) Produce light emissions, either direct or indirect, that are reflective and that would interfere with pilot vision;

(3) Produce electrical emissions that would interfere with aircraft communications systems or navigational equipment;

(4) Attract birds or waterfowl, including, but not limited to, the operation of sanitary landfills, maintenance of feeding stations, or the growing of certain vegetation;

(5) Provide for structures within ten feet (10') of aircraft approach, departure, or transitional surfaces; or

(6) Expose persons to noise greater than sixty-five (65) decibels.

(c) The ordinance shall restrict or prohibit future uses within the five-mile area that violate the height restriction criteria of Federal Aviation Regulation, part 77, subpart C.

(d) (1) The ordinance shall be consistent with recommendations or studies made by the United States Air Force entitled Air Installation Compatible Use Zone Study, Volumes I, II, and III, dated April 2003.

(2) Interpretations of such an ordinance shall take into account recommendations or studies with a view toward protection of the public and maintenance of safe aircraft operations.

(e) The ordinance shall not prohibit single-family residential use on tracts one (1) acre or more in area, provided that future construction shall comply with Guidelines for the Sound Insulation of Residences Exposed to Aircraft Operations, Wyle Research Report WR 89-7, which construction shall be regulated and inspected by the city's existing building permit and inspection ordinances and procedures.






Subchapter 5 - -- Metropolitan or Regional Planning Commissions

§ 14-56-501 - Provisions supplemental.

(a) Nothing in this subchapter shall be construed to remove or limit the powers of the cooperating cities and counties as provided by state law.

(b) All legislative power with respect to zoning and other planning legislation shall remain with the governing body of the cooperating cities and counties.

(c) Each participating city or county may continue to have its own planning commission or board but may, under the joint agreement and in the interest of economy and efficiency and in the interest of uniform standards and procedures, request the metropolitan or regional planning commission to assume duties and functions of local planning agencies, in whole or in part.



§ 14-56-502 - Authority generally.

Any two (2) or more cities of the first class, cities of the second class, incorporated towns, or counties, or other civil subdivisions having adjoining planning jurisdictions, or any counties, and cities within or adjacent to the county, may jointly cooperate in the exercise and performance of planning powers, duties, and functions as provided by state law for cities and counties.



§ 14-56-503 - Contents of joint agreement.

(a) The cooperating cities and counties which join to create a metropolitan or regional planning commission, through joint agreement, shall determine the number and qualifications of the members of the commission.

(b) The joint agreement shall also provide for the manner of cooperation and the means and methods of the operation and functioning of the commission, including the employment of a director of planning and such staff and consultants as it may require, the proportionate share of costs and expenses, and the purchase of property and materials for the use of the commission.

(c) The joint agreement may also allow for the addition of other public bodies to the cooperative arrangement.



§ 14-56-504 - Establishment of commission.

(a) When two (2) or more cities and counties shall adopt joint planning cooperation by ordinance, resolution, rule, or order, there shall be established a joint planning commission for the metropolitan area or region comprising the area coterminous with the areas of planning jurisdiction of the cities or counties cooperating jointly.

(b) A joint planning agency for the metropolitan area or region may be empowered to carry into effect such provisions of state law relating to planning which are authorized for the joining cities or counties and which each may, under existing laws, separately exercise and perform.

(c) Any other public authority or agency which operates within, wholly or in part, the area covered by this joint planning cooperation may likewise join with the cooperating cities or counties in cooperative planning through resolution of its governing board or commission.



§ 14-56-505 - Purpose of commission.

The general purpose of a metropolitan or regional planning commission shall be to make those studies and plans for the development of the metropolitan area or region that will:

(1) Guide the unified development of the area;

(2) Eliminate planning duplication;

(3) Promote economy and efficiency in the coordinated development of the area; and

(4) Promote the general welfare and prosperity of its people.



§ 14-56-506 - Duty of commission.

The metropolitan or regional planning commission shall have the duty and function of promoting public interest and understanding of the economic and social necessity for long-term coordinated planning for the metropolitan or regional area, but its official recommendations shall be made to the governing bodies or the county judges of the cooperating cities or counties.



§ 14-56-507 - Plans and recommendations.

(a) (1) The metropolitan or regional commission shall make plans for development for the area. These plans may include, but shall not be limited to, recommendations for principal highways, bridges, airports, parks and recreational areas, schools and public institutions, and public utilities.

(2) Any metropolitan or regional plan so developed shall be based on studies of physical, social, economic, and governmental conditions and trends.

(b) The plans and its recommendations may, in whole or in part, be adopted by the governing bodies of the cooperating cities and counties as the general plans of such cities and counties.

(c) (1) The commission may also assist the cities and counties within its area of jurisdiction in carrying out any regional plans developed by the commission; and

(2) The commission may also assist any planning commission, board, or agency of the cooperating cities or counties in the preparation or effectuation of local plans and planning consistent with the program of the commission.



§ 14-56-508 - Receipt of funds.

A metropolitan or regional planning commission established under the provisions of this subchapter is authorized to receive, for its own uses and purposes, any funds or moneys from any participating city or county, from the state or federal government, and to receive from any other source any other funds including bequests, gifts, donations, or contributions.



§ 14-56-509 - Appropriations.

The participating cities and counties, or other public bodies, are authorized to appropriate funds for the expenses and costs required by the metropolitan or regional planning commission in the performance of its purposes and functions.






Subchapter 6 - -- Commercial Medical Waste Incinerators

§ 14-56-601 - Definition.

"Commercial medical waste" means any medical waste transported from a generator to an off-site facility for disposal where such off-site disposal facility is engaged in medical waste disposal for profit.



§ 14-56-602 - Authorization to establish zones.

Notwithstanding any and all laws regarding municipal planning and zoning, all cities of the first and second class and all incorporated towns in Arkansas are authorized to establish, by ordinance, zones to limit or to regulate the construction or operation, or both, of commercial medical waste incinerators within the corporate limits of the city or town.



§ 14-56-603 - Enforcement.

The commercial medical waste incinerator zoning ordinance shall be enforced through the issuance or denial of building and use permits in accordance with the conditions and terms of the limitations and regulations established by the ordinance.



§ 14-56-604 - Unlawful construction or operation.

When the city or town council shall have laid off zones, by ordinance, to limit or to regulate the construction or operation, or both, of commercial medical waste incinerators, it shall be unlawful for anyone to construct or to operate a commercial medical waste incinerator within a given zone except in accordance with any building and use permits issued for the incinerator.



§ 14-56-605 - Violation -- Penalty -- Injunction.

(a) (1) Violation of any provision of an ordinance adopted as authorized by this subchapter shall be considered a misdemeanor.

(2) Each day's violation shall be considered a separate offense.

(b) The city or town adopting the ordinance or any individual aggrieved by a violation of the ordinance may request an injunction against any commercial medical waste incinerator or property owner who is in violation of the ordinance.









Chapter 57 - Regulation And Taxation Of Vehicles By Municipalities

Subchapter 1 - -- General Provisions

§ 14-57-101 - Regulation of cabs and buses.

The city council shall have the power in cities of the first class to establish, by ordinance, stands for taxicabs and buses and enforce the observance and use thereof, and to fix the rates and prices for the transportation of persons and property in cabs and buses from one (1) part of the city to another.



§ 14-57-102 - Unlawful riding on cars.

All cities and incorporated towns shall have the power to pass ordinances prohibiting persons from unlawful riding on cars within the limits of the city or incorporated town.



§ 14-57-103 - Regulation of tire width.

The city council shall have the power, in cities of the first class, to prescribe, by ordinance, the width of the tire of all wagons, carts, drays, and other vehicles used in transportation of persons or articles from one (1) part of the city to another, or in the transportation of coal, wood, stone, lumber, or iron into the city.



§ 14-57-104 - Tax on certain wheeled vehicles.

(a) Cities of the first class are authorized to require residents of the city to pay a tax for the privilege of keeping and using wheeled vehicles, except motor vehicles and bicycles.

(b) The tax shall be appropriated and used exclusively for repairing and improving streets of the city.






Subchapter 2 - -- Motor Carriers Generally

§ 14-57-201 - Right to regulate and tax.

Municipalities within the state shall have the right to regulate and tax all motor carriers operating within their corporate limits transporting persons or freight both originating at and destined to points within the corporate limits of the same city or town, or transporting from one (1) city or town to another city or town whose corporate limits join each other, or within a radius of five (5) miles beyond any such corporate limits of cities or towns, or for occasional trips of ten (10) miles beyond any such corporate limits, and shall not be governed by, or amenable to, the provisions of § 23-13-103 in regulating or taxing vehicles used for these purposes.



§ 14-57-202 - Cash indemnity bonds of passenger carriers.

In any case where ordinances of any municipality require persons, firms, corporations, or associations operating motor-propelled vehicles for transportation of persons for compensation to procure liability insurance or indemnity bonds, it shall be a substantial compliance with the ordinances if the persons, firms, corporations, or associations furnish a cash indemnity bond conditioned on the same conditions as required on liability insurance policies and in such amount as required for liability insurance policies.






Subchapter 3 - -- Regulation of Taxicab Operators

§ 14-57-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Taxicab" means motor-driven vehicles having a seating capacity not in excess of seven (7) passengers and used for the transportation of persons for hire. Included within the meaning of the term shall not be any vehicle have a seating capacity in excess of seven (7) passengers and employed in transporting persons over regular routes having fixed termini or upon regular schedules of operation;

(2) "Taxicab operator" means any person, firm, association, or corporation owning and operating taxicabs.



§ 14-57-302 - Exclusive power to regulate.

Cities of the first and second class are vested, within their respective corporate limits, with the exclusive power and authority to permit, regulate, and control, by ordinance, the business and operation of motor-driven taxicabs over or upon the streets and public ways of their respective municipalities. This power and authority shall include the right to approve or disapprove, to prescribe or reject, and to enforce maximum rates and tariffs to be charged for services rendered by any taxicab operator in these cities and to enforce, by such suitable penalties and forfeitures as may be fixed by ordinance, all regulations, rates, and tariffs that may be approved or prescribed.



§ 14-57-303 - Approval and review of rates, etc.

(a) No rate, tariff, or regulation shall be approved or prescribed by any first class or second class city, except after due and reasonable notice to each and every taxicab operator affected shall have been given and after adequate opportunity to be heard with respect thereto shall have been afforded to each and every taxicab operator.

(b) (1) Any rate, tariff, or regulation approved, disapproved, prescribed, or rejected shall be subject to judicial review.

(2) (A) On review, they shall be sustained if reasonable and adequate to permit a fair, just, and reasonable return to the operator.

(B) If unreasonable, confiscatory, or inadequate to permit a fair and reasonable return to the operator, they shall be annulled.

(3) No court shall, in any event, however, have any power or jurisdiction to make or fix rates, tariffs, or regulations.

(c) All rates, tariffs, and regulations initiated, prescribed, approved, or enforced by any municipality shall apply equally and uniformly to all taxicab operators in the municipality.



§ 14-57-304 - Permit required.

(a) No person, firm, corporation, or association shall engage in or carry on the business referred to in § 14-57-302 in cities of the first or second class without first procuring from the governing body of the municipality in which it is proposed to operate a permit so to do.

(b) Governing bodies of these cities are authorized to grant or to refuse these permits.



§ 14-57-305 - Application for permit.

Before granting any permit under § 14-57-304, the governing body shall require the seeker of the permit to file with it an application, verified by oath and setting forth the facts showing his qualification to render the service for which he seeks the permit, together with the facts which he considers justified, and require the rendering to the public of the service.



§ 14-57-306 - Surety bond requirement.

(a) No permit shall be granted under § 14-57-304 until and unless the applicant shall file with the governing body of the city or town a surety bond of a corporate surety authorized to do business in this state, in such amount as the city or town shall determine, conditioned upon the applicant establishing, maintaining, and continuing the proposed service until such time as the permit issued to applicant is cancelled, withdrawn, or has expired.

(b) If the applicant fails to comply with the provisions of the bond, the city or town shall forfeit such amount of the bond as it shall deem necessary to adequately compensate the city or town for loss of the applicant's service.



§ 14-57-307 - Hearing on application.

(a) Upon the filing of an application, the city shall cause to be given to each and every taxicab operator in the city a due and reasonable notice, in writing. Notice of the hearing shall set forth the time and place of the hearing. The hearing shall be conducted by the governing body of the city for all persons interested in, or affected by, the application.

(b) All persons interested in, or affected by, the application, including all carriers at the time rendering any type of for-hire service in the city, shall have the right either in person or by representatives of their own choosing, to be present at all such hearings and to introduce evidence and to be heard either in support of, or in opposition to, the application.



§ 14-57-308 - Judicial review.

Any final action of the governing body of the municipality in respect to any application shall be subject to judicial review.






Subchapter 4 - -- Taxicab and Bus Drivers

§ 14-57-401 - Penalty.

It shall be unlawful for any person, firm, or corporation to employ another, who is under the age of twenty-one (21) years, to operate or drive a taxicab or bus for hire, or otherwise, in cities of the first class in this state. Any person found guilty of a violation of this subchapter shall be guilty of a misdemeanor and shall be fined not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00) for each offense.



§ 14-57-402 - Unlawful for minors to operate.

It shall be unlawful for any person under the age of twenty-one (21) years to operate any taxicab or bus service for hire, or otherwise, in a city of the first class in the State of Arkansas or to drive a bus or taxicab, as employee, partner, or otherwise, for another.



§ 14-57-403 - Persons not licensed.

No person who is under the age of twenty-one (21) years shall be licensed to drive a bus or taxicab for hire, or otherwise, in any city of the first class in the State of Arkansas.



§ 14-57-404 - Proof of age required.

Before anyone shall be licensed to drive a bus or taxicab in this state, satisfactory proof must be made that the applicant is twenty-one (21) years of age or over and of good moral character.






Subchapter 5 - -- Parking Meters Generally

§ 14-57-501 - Authority to install.

Cities of the first and second class are authorized, upon the passage of a municipal ordinance, to install parking meters on the streets and other municipally owned property of the city.



§ 14-57-502 - Ordinances subject to initiative and referendum.

Any municipal ordinance authorizing the installation of parking meters shall not be subject to an emergency clause. Nothing in this subchapter shall limit the rights of the people under the Initiated and Referendum Amendment to the Constitution of the State of Arkansas.






Subchapter 6 - -- Parking Meter Revenues

§ 14-57-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Municipality" means an incorporated town or a city of the first or second class;

(2) "Net revenues" means that part of the revenue derived by a municipality from the operation of parking meters which remains each year after paying all costs of operation and maintenance for that year, making adequate provisions for depreciation and obsolescence, and providing for the payments due that year on any indebtedness of the municipality arising from the purchase or installation, or both, of the parking meters and payable out of the revenues from the meters; and

(3) "Legislative body" means the council of any municipality, or the city commission if the municipality has a commission form of government.



§ 14-57-602 - Construction.

This subchapter, being necessary for the public health, safety, and welfare, shall be liberally construed to effectuate the purposes thereof.



§ 14-57-603 - Provisions exclusive.

Without reference to any other statute, this subchapter shall be deemed full authority for the issuance and sale of the bonds authorized by this subchapter. No petition or election or other or further proceedings in respect to the issuance or sale of bonds under this subchapter, and no publication of any resolution, ordinance, notice, or proceeding relating to such issuance or sale of such bonds shall be required except such as are prescribed by this subchapter, any provisions of other statutes of the state to the contrary notwithstanding.



§ 14-57-604 - Use of revenues.

(a) Any municipality in the State of Arkansas owning and operating parking meters may use the net revenues derived from this ownership and operation for:

(1) The purchase of real estate to be used for parking lots;

(2) The purchase of rights-of-way for the construction of public streets, alleys, and boulevards or for the construction of, widening, straightening, paving, resurfacing, lighting, or otherwise improving streets, alleys, and boulevards;

(3) The purchase, development, and improvement of public parks located within or without the corporate limits of the municipality;

(4) The purchase of fire fighting apparatus and fire alarm systems;

(5) The purchase of sites for, construction of, and equipment of city halls and prisons;

(6) Buildings for housing of fire fighting apparatus;

(7) Buildings for the police department; and

(8) The construction and equipment of any municipal complex.

(b) Nothing in this section shall be construed to authorize any municipality to use these revenues, to issue or sell revenue bonds, or to use the proceeds thereof to purchase, condemn, or otherwise acquire any utility, plant, property, or facilities owned or operated by any regulated utility.



§ 14-57-605 - Election for issuance of revenue bonds.

(a) (1) Whenever the legislative body of any municipality shall determine to exercise the power granted by this subchapter, it shall state the purpose and cause an estimate to be made of cost of such purpose.

(2) (A) If the cost is greater than the legislative body deems should be paid in a single year, it shall, by ordinance, provide for an election to be called for the issuance of revenue bonds under the provisions of this subchapter.

(B) The ordinance shall set forth:

(i) A brief description of the purpose of the bond issue. If for more than one (1) purpose, provision shall be made in the ordinance for balloting on each separate purpose;

(ii) The estimated cost thereof;

(iii) The amount of the bond issue;

(iv) The rate of interest;

(v) The time of payment; and

(vi) Other details in connection with the issuance of bonds.

(b) (1) The election shall be held and conducted and the vote thereof canvassed and the result declared under the law and in the manner provided for municipal elections, so far as it may be applicable, except as otherwise provided in this section.

(2) (A) Notice of the election shall be given by the presiding officer of the legislative body of the issuing municipality by advertisement once a week for four (4) consecutive weeks in some newspaper published in the municipality or, if no newspaper is published therein, in a newspaper having a bona fide and general circulation therein.

(B) (i) The first publication shall be not less than thirty (30) days prior to the date of the election.

(ii) This shall be the sole notice required for the election.

(3) Only qualified voters of the municipality shall have the right to vote at the election.

(4) (A) The result of the election, after the vote has been canvassed by the county board of election commissioners, shall be proclaimed by the presiding officer of the legislative body. His proclamation shall be published one (1) time in some newspaper published in the municipality or, if none is published therein, in a newspaper having a bona fide circulation therein.

(B) The result as proclaimed shall be conclusive unless attacked in the courts within thirty (30) days after the date of the publication of the proclamation.

(5) The expenses of the election shall be paid in the manner prescribed by law.

(6) In the event a majority of electors voting in the election approve the issuance of the bonds, the legislative body shall then have power to issue bonds, which shall bear interest at not more than five percent (5%) per annum, payable semiannually. The bonds shall be payable at such times, not exceeding thirty (30) years from their date, as shall be prescribed by the ordinance authorizing their issuance.



§ 14-57-606 - Form and sale of bonds.

(a) (1) Bonds issued under the provisions of this subchapter shall be negotiable instruments and shall be executed by the presiding officer and clerk or recorder of the legislative body of the issuing municipality, and shall be sealed with the corporate seal of the municipality.

(2) In the case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds, their signatures shall, nevertheless, be valid and sufficient for all purposes the same as if they had remained in office until the delivery.

(b) The bonds may be sold at not less than ninety cents (90cent(s)) on the dollar, and they may be sold with the privilege of converting to a lower interest rate if, by such conversion, the municipality shall receive no less and pay no more than it would receive or pay if the bonds were not converted.

(c) (1) The bonds shall be sold at a public sale after advertisement once a week for three (3) weeks in some newspaper published in the county in which the municipality lies.

(2) The first publication shall be not less than twenty (20) days before the date fixed for the sale.

(d) The bonds shall be sold for cash, and the proceeds derived therefrom shall be used exclusively for the purpose for which the bonds are issued.

(e) The bonds may be sold and issued all at one (1) time or they may be sold and issued in parcels as funds are needed.



§ 14-57-607 - Bonds payable from meter revenues.

(a) Bonds issued under the provisions of this subchapter shall be payable solely from the net revenues derived by the municipality from the ownership and operation of the parking meters, which net revenues may be pledged for the payment of these bonds.

(b) (1) The revenue bonds shall not in any event constitute an indebtedness of the municipality within the meaning of the constitutional provisions or limitations.

(2) It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.



§ 14-57-608 - Pledge not to discontinue operation of meters.

A municipality issuing revenue bonds for the payment of which it pledges the net revenues derived from the ownership and operation of parking meters shall, by the favorable vote at the election for the purpose of issuing the revenue bonds, be construed to have made a binding contract with the holders of the bonds that the municipality will not remove or discontinue the operation of the parking meters until the revenue bonds, and all interest thereon, for the payment of which the net revenues have been pledged, have been paid in full.



§ 14-57-609 - Default in payment of bonds.

(a) If there is a default in the payment of the principal of, or interest on, any of the revenue bonds authorized by this subchapter, any court having jurisdiction, in any proper action, may appoint a receiver to take charge of and operate the parking meters, with power to charge and collect rates sufficient to provide for the payment of the bonds, and interest thereon, after providing for the payment, if any, of the operating expenses of the property, and to apply the income and revenues derived from the property in conformity with this subchapter and the ordinance providing for the issuance of the bonds.

(b) When the default has been cured, the receivership shall be ended.

(c) This suit may be brought by the holder of any bond issued under the provisions of this subchapter or of any coupon representing interest accrued thereon.



§ 14-57-610 - Acceleration of maturities -- Priorities.

(a) The ordinance authorizing the issuance of the revenue bonds may contain provisions for the acceleration of the maturities of all unmatured bonds in the event of default in the payment of any principal or interest maturing under the bond issue, or upon failure to meet any sinking fund requirements, or in any other event stipulated in the ordinance; and such provisions will be binding.

(b) The priorities as between successive issues of revenue bonds may also be controlled by the provisions of the ordinance.






Subchapter 7 - -- City or Town Vehicle Tax

§ 14-57-701 - Penalty.

(a) Any owner of any vehicle, delinquent in the payment of the city or town vehicle tax for more than five (5) months, who thereafter shall use and operate any such vehicle upon the public roads, streets, and other public ways within the city or town levying the vehicle tax, or who shall knowingly permit it to be so used and operated by another, shall be guilty of a misdemeanor. Upon conviction, he shall be subject to a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00) for each violation.

(b) The fine so assessed shall be in addition to the tax and penalty for delinquent payment.



§ 14-57-702 - Authority to levy.

(a) Notwithstanding the provisions of §§ 26-78-102 -- 26-78-108 and in addition to such taxes as may be levied by the State of Arkansas for the privilege of using and operating motor vehicles on the public roads and highways of this state, any city of the first or second class and any incorporated town are authorized to levy an annual tax upon the owners of vehicles for the privilege of using and operating a motor vehicle upon the public roads, streets, and other public ways in the city or town.

(b) The levy of the tax authorized by this section shall be, by ordinance, duly adopted by the governing body of the city or town.

(c) The tax authorized in this section to be levied shall be designated and known as the "city or town vehicle tax."

(d) Each levy by the governing body of the city or town shall be for collection during the calendar year following the year in which the levy is made, and each year thereafter, until the tax is amended or repealed by the governing body of the city or town.



§ 14-57-703 - Other taxation prohibited.

Any city of the first or second class or any incorporated town levying and collecting a vehicle tax under the provisions of this subchapter shall not be entitled to levy and collect a vehicle tax under the provisions of §§ 26-78-102 -- 26-78-108, relating to motor vehicle tax for local highways.



§ 14-57-704 - Special election required.

(a) (1) Before the vehicle tax levied by the governing body of any city of the first class or city of the second class or incorporated town upon vehicle owners residing in the city or town may be collected, the mayor shall call a special election in accordance with § 7-11-201 et seq.

(2) This election shall be held not more than ninety (90) days from the date of the publication of the proclamation, at which the qualified electors of the city or town shall vote on the question of the levy of the tax.

(b) (1) If a majority of the qualified electors of the city or town voting on the issue shall vote for the levy of the tax at the special election, then the tax may be thereafter levied in the city or town in the manner authorized in this subchapter and it shall not be necessary that an election be called again in the city or town on the question of levying the tax.

(2) If a majority of the qualified electors of the city or town voting on the issue at the special election shall vote against the levy of the tax, then the tax shall not be levied in the city or town. However, the governing body of the city or town may propose the levy of the tax at any time after the expiration of one (1) year from the election in the city or town, and the election thereon shall be called as provided in this section.

(c) Special elections held pursuant to this section shall be conducted in accordance with the election laws of this state, and the form of the ballot, the method of voting, and the counting, tabulation, and certification of the election results shall be in the manner provided by law.



§ 14-57-705 - Classification of vehicles.

(a) Under this subchapter, the ordinance of the governing body of a city or town may contain therein a classification of vehicles by types and the rate of tax levy, stated in dollars and cents, to be collected from the owners of the vehicles coming within these classifications.

(b) No such classification shall, at the time of the adoption of the ordinance, include any vehicle for the use of which a state tax or fee for the registration or licensing of motor vehicles is not, at the time, levied upon the owner.



§ 14-57-706 - Maximum tax.

The maximum city or town vehicle tax which may be levied and collected shall not exceed five dollars ($5.00) per year per vehicle, irrespective of its classification.



§ 14-57-707 - Date due.

The city or town vehicle tax shall be due and payable, without penalty, during the month of January of the calendar year following the year in which the levy is made.



§ 14-57-708 - Delinquent payment.

Penalty for delinquent payment of the city or town vehicle tax shall be one dollar ($1.00) per vehicle per month for each month's delinquency.



§ 14-57-709 - Vehicles acquired after July 1.

(a) The owner of any vehicle first acquired or first used in the city or town after July 1 of the taxable year shall be required to pay only one-half (1/2) of the annual rate of the city or town vehicle tax for the remainder of the calendar year. The tax may be paid, without penalty, during the thirty-day period following the date of first acquisition or first use.

(b) No vehicle tax shall be required of the owner if the vehicle tax for the particular year has been paid by a former owner, whether or not in the same city or town.



§ 14-57-710 - Payment to one municipality only.

The owner of a vehicle, having paid the city or town vehicle tax in any city or town for a particular year, shall not be required to pay the vehicle tax for the use of the same vehicle in any other city or town for the same year.



§ 14-57-711 - Collection of and receipt for tax.

(a) Any city or town levying a vehicle tax under the provisions of this subchapter shall designate, by ordinance, an official to collect the tax.

(b) (1) The official shall use consecutively numbered receipts, printed in duplicate, to acknowledge payment of the tax.

(2) Each receipt shall have printed on it:

(A) The name of the city or town;

(B) The name of the tax;

(C) The year of the tax;

(D) Space for indicating the name and address of the taxpayer;

(E) The date of payment;

(F) The amount of tax;

(G) The amount of penalty;

(H) The total amount collected;

(I) The make and model of the vehicle;

(J) The state motor vehicle license number at the time attached to the vehicle; and

(K) Space for the signature of the official collecting the tax.

(c) At the time of issuing his receipt, the official shall also deliver to the taxpayer a windshield sticker, metal tag, or other type of identification to be attached to the vehicle by the owner.

(d) A new series of receipts shall be issued for each year's tax.

(e) (1) A separate receipt shall be issued for each vehicle, the original of which shall be given to the taxpayer at the time of the payment of the tax.

(2) The duplicate receipt shall be retained by the official for accounting and auditing purposes.



§ 14-57-712 - Disposition of proceeds.

(a) All tax, interest, and penalties collected under the provisions of this subchapter shall be deposited in a separate bank account to be maintained by the city or town. From the proceeds shall be paid the cost of duplicate receipts and windshield stickers.

(b) All proceeds remaining after the payment of the expenses shall be used as follows:

(1) Fifty percent (50%) of the proceeds shall be used for the payment of salaries of law enforcement personnel and personnel of the fire department; and

(2) Fifty percent (50%) of the proceeds shall be used for the maintenance, construction, and reconstruction of streets and other public ways in the town or municipality.









Chapter 58 - Fiscal Affairs Of Cities And Incorporated Towns

Subchapter 1 - -- General Provisions

§ 14-58-101 - Audit by independent accountant.

(a) The audit or agreed-upon procedures engagement of every municipality shall be made by the Division of Legislative Audit or other independent persons licensed and in good standing to practice accounting by the Arkansas State Board of Public Accountancy, to be selected by the governing body of the municipality.

(b) Any statutorily required audit of a municipality shall include, as a minimum, a review and comments on substantial compliance with each of the following Arkansas laws:

(1) Arkansas Municipal Accounting Law of 1973, § 14-59-101 et seq.;

(2) Arkansas District Courts and City Courts Accounting Law, § 16-10-201 et seq.;

(3) Improvement contracts, §§ 22-9-202 -- 22-9-204;

(4) Budgets, purchases, and payments of claims, etc., § 14-58-201 et seq. and 14-58-301 et seq;

(5) Investment of public funds, § 19-1-501 et seq.; and

(6) Deposit of public funds, §§ 19-8-101 -- 19-8-107.

(c) (1) For the purposes of this section, an audit shall be planned, conducted and the results of the work reported in accordance with generally accepted government auditing standards, if applicable.

(2) (A) The financial statements of municipalities shall be presented on a fund basis with, as a minimum:

(i) The general fund and the street fund presented separately; and

(ii) All other funds included in the audit presented in the aggregate.

(B) The financial statements shall consist of the following:

(i) A balance sheet;

(ii) A statement of revenues (receipts), expenditures (disbursements), and changes in fund equity (balances);

(iii) A comparison of the final adopted budget to the actual expenditures for the general fund and street fund of the entity; and

(iv) Notes to financial statements.

(C) The report shall include as supplemental information a schedule of general fixed assets, including land, buildings, and equipment.

(3) In the alternative to subdivision (c)(2) of this section, the governing body of the municipality may adopt an annual resolution requiring their audit to be performed in accordance with the guidelines and format prescribed by the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants, and the United States Government Accountability Office, if applicable.

(d) (1) As an alternative to an audit, the municipal governing body may authorize an agreed-upon procedures engagement of the records and accounts.

(2) For the purposes of this section, agreed-upon procedures engagements shall be conducted in accordance with standards established by the American Institute of Certified Public Accountants and subject to the minimum procedures prescribed by the Legislative Auditor.

(e) The Legislative Joint Auditing Committee shall monitor the reports prescribed in this section to ensure that the reports meet the needs of the General Assembly, the public entities, and the general public.



§ 14-58-103 - Withholding of membership dues.

(a) As used in this section, "municipality" means:

(1) A city of the first class;

(2) A city of the second class;

(3) An incorporated town; or

(4) A city or town department, agency, board, or commission.

(b) (1) Effective January 1, 2006, upon receipt of a written request signed by a full-time municipal employee who is represented by a union or professional association, the municipality shall withhold membership dues of the union or professional association from the salary of the employee.

(2) The withholding request authorized by this section shall be on a form provided to the employee by the municipality.

(c) After a withholding request is received by the municipality and after withholding of an employee's dues is started under subsection (b) of this section, the withholding shall be discontinued only upon receipt of a written notice of cancellation signed by the employee.

(d) The municipality shall transmit all dues that are withheld under this section to the union or professional association representing the employee within five (5) days of the end of the pay period.



§ 14-58-104 - Specific purchases and contracts.

(a) The municipal governing body of a city of the first class, city of the second class, or an incorporated town may purchase the following commodities without soliciting bids:

(1) Motor fuels, oil, asphalt, asphalt oil, and natural gas; and

(2) New motor vehicles from a motor vehicle dealer licensed under the Arkansas Motor Vehicle Commission Act, § 23-112-101 et seq., if the motor vehicle is purchased for an amount not to exceed the fleet price awarded by the Office of State Procurement and in effect at the time the municipal governing body of a city of the first class, city of the second class, or an incorporated town submits the purchase order for the same make and model motor vehicle.

(b) The municipal governing body of a city of the first class, city of the second class, or an incorporated town may renew or extend the term of an existing contract without soliciting bids.






Subchapter 2 - -- Budgets in Mayor-Council Municipalities

§ 14-58-201 - Annual submission.

On or before December 1 of each year, the mayor of all cities and incorporated towns having the mayor-council form of government shall submit to the governing body of the city or town, for its approval or disapproval, a proposed budget for operation of the city or town from January 1 to December 31 of the forthcoming year.



§ 14-58-202 - Adoption.

Under this subchapter, the governing body of the municipality shall, on or before February 1 of each year, adopt a budget by ordinance or resolution for operation of the city or town.



§ 14-58-203 - Appropriations and changes.

(a) The approval by the municipal governing body of the budget under this subchapter shall, for the purposes of the budget from time to time amount to an appropriation of funds which are lawfully applicable to the items therein contained.

(b) The governing body may alter or revise the budget and unpledged funds appropriated by the governing body for any purpose may be subsequently, by action of the governing body, appropriated to another purpose, subject to the following exceptions:

(1) Funds resulting from taxes levied under statutes or ordinances for specific purposes may not be diverted to another purpose;

(2) Appropriated funds may not be diverted to another purpose where any creditor of the municipality would be prejudiced thereby.






Subchapter 3 - -- Cities of the First Class Generally

§ 14-58-301 - Administration of provisions.

(a) For the purpose of assisting the mayor of a first-class city in carrying out the provisions of this subchapter, the municipal governing body may appoint one (1) or more committees, to be composed from its membership, or, by ordinance, it may create one (1) or more departments, fixing the compensation and manner of employment for the employees thereof.

(b) The persons appointed to fill any offices or to head any departments shall be responsible to the mayor and act under his direction.



§ 14-58-302 - Annual report by mayor.

(a) The mayor of a first class city shall prepare and submit to the municipal governing body within the first ninety (90) days of each year a complete report on the finances and administrative activities of the city during the previous year.

(b) The mayor shall also keep the governing body advised as to the financial condition and future needs of the city and make such recommendations as to him or her may be desirable.



§ 14-58-303 - Purchases and contracts generally.

(a) In a city of the first class, city of the second class, or incorporated town, the mayor or the mayor's duly authorized representative shall have exclusive power and responsibility to make purchases of all supplies, apparatus, equipment, materials, and other things requisite for public purposes in and for the city and to make all necessary contracts for work or labor to be done or material or other necessary things to be furnished for the benefit of the city, or in carrying out any work or undertaking of a public nature in the city.

(b) (1) (A) Except as provided under § 14-58-104, the municipal governing body of any city of the first class shall provide by ordinance the procedure for making all purchases which do not exceed the sum of twenty thousand dollars ($20,000).

(B) Except as provided under § 14-58-104, the municipal governing body of any city of the second class or incorporated town may provide by ordinance the procedure for making all purchases.

(2) (A) (i) Except as provided under § 14-58-104, in a city of the first class where the amount of expenditure for any purpose or contract exceeds the sum of twenty thousand dollars ($20,000), the mayor or the mayor's authorized representative shall invite competitive bidding on the purpose or contract by legal advertisement in any local newspaper.

(ii) Bids received pursuant to the advertisement shall be opened and read on the date set for receiving the bids in the presence of the mayor or the mayor's authorized representative.

(iii) The mayor or the mayor's authorized representative shall have exclusive power to award the bid to the lowest responsible bidder, but may reject any and all bids received.

(B) The governing body by ordinance may waive the requirements of competitive bidding in exceptional situations where this procedure is deemed not feasible or practical or as provided under § 14-58-104.

(c) (1) In a city of the first class, a city of the second class, or an incorporated town, the governing body by ordinance shall have the option to make purchases by participation in a reverse Internet auction, except that purchases and contracts for construction projects and materials shall be undertaken pursuant to subsections (a) and (b) of this section and § 22-9-203.

(2) The ordinance shall include, but is not limited to, the following procedures:

(A) Bidders shall be provided instructions and individually secured passwords for access to the reverse Internet auction by either the city or the town, or the reverse Internet auction vendor;

(B) The bidding process shall be timed, and the time shall be part of the reverse Internet auction specifications;

(C) The reverse Internet auction shall be held at a specific date and time;

(D) The reverse Internet auction and bidding process shall be interactive, with each bidder able to make multiple bids during the allotted time;

(E) Each bidder shall be continually signaled his or her relative position in the bidding process;

(F) Bidders shall remain anonymous and shall not have access to other bidders or bids; and

(G) The governing body shall have access to real-time data, including all bids and bid amounts.

(3) The governing body may create by an additional ordinance reverse Internet auction specifications for the anticipated purchase of a specific item or purchase.

(4) (A) The governing body is authorized to pay a reasonable fee to the reverse Internet auction vendor.

(B) The fee may be included as part of the bids received during the reverse Internet auction and paid by the winning bidder or paid separately by the governing body.

(5) The governing body retains the right to:

(A) Refuse all bids made during the reverse Internet auction; and

(B) Begin the reverse Internet auction process anew if the governing body determines it is in the best interest of the city or town.

(d) For purposes of this section:

(1) "Reverse Internet auction" means an Internet-based process in which bidders:

(A) Are given specifications for items and services being sought for purchase by a municipality; and

(B) Bid against one another in order to lower the price of the item or service to the lowest possible level; and

(2) "Reverse Internet auction vendor" means an Internet-based entity that hosts a reverse Internet auction.



§ 14-58-304 - Purchase of insurance.

The purchase of all types of insurance by cities of the first class shall be governed by the provisions of § 14-58-303.



§ 14-58-305 - Payment of claims.

(a) In a city of the first class, the mayor or his duly authorized representative may approve for payment out of funds previously appropriated for that purpose, or disapprove, any bills, debts, or liabilities asserted as claims against the city.

(b) The municipal governing body shall, by ordinance, establish in that connection a maximum amount, and the payment or disapproval of such bills, debts, or liabilities exceeding that amount shall require the confirmation of the governing body.



§ 14-58-306 - Disposal of municipal supplies, etc.

(a) In a city of the first class, city of the second class, or incorporated town, the mayor or his or her authorized representative may sell or exchange any municipal supplies, materials, or equipment with a value of twenty thousand dollars ($20,000) or less, unless the municipal governing body shall, by ordinance, establish a lesser amount.

(b) No item or lot of supplies, material, or equipment that is to be disposed of as one (1) unit shall be sold without competitive bidding if the amount exceeds twenty thousand dollars ($20,000) or the maximum provided by ordinance, unless the mayor shall certify in writing to the governing body that, in his or her opinion, the fair market value of the item or lot is less than the amount established by ordinance as indicated.

(c) (1) If an item of personal property belonging to a municipality becomes obsolete or is no longer used by a municipality, it may be:

(A) Sold at public or Internet auction;

(B) Sent to the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration; or

(C) Transferred to another governmental entity within the state.

(2) If an item is not disposed of under subdivision (c)(1) of this section, the item may be disposed of in the landfill used by the municipality if the mayor or his or her authorized representative certifies in writing and the governing body of the municipality approves that it has:

(A) Been rendered worthless by damage or prolonged use; or

(B) (i) Only residual value; and

(ii) Been through public auction and not sold.

(d) (1) A record shall be maintained of all items disposed of and reported to the governing body.

(2) The municipal fixed asset listing shall be amended to reflect all disposal of property made under this section.



§ 14-58-307 - Annual audit.

In cities of the first class, the municipal governing body shall have the financial affairs of the city audited annually by an independent certified public accountant, who is not otherwise in the service of the city, or by the Division of Legislative Audit of the State of Arkansas.



§ 14-58-308 - Bonds of officers and employees.

(a) All officers and employees of a city of the first class handling financial matters for the city shall furnish a fidelity bond in such amount, on such form, and with such security as may be approved by the municipal governing body.

(b) The premiums on these bonds shall be paid by the city.






Subchapter 4 - -- Borrowing of Money by Cities of the First Class

§ 14-58-401 - Authority generally.

(a) Upon a vote of two-thirds (2/3) of the members of the city council, cities of the first class may borrow money for the ordinary operating expenses of the city after January 1 of each year in anticipation of the property tax collections collectible in that year.

(b) The sum so borrowed shall not exceed, in the aggregate, fifty percent (50%) of the amount of city taxes extended on the county tax books for collections during the year.

(c) These cities shall have power to issue to the lender thereof negotiable but noninterest-bearing evidences of indebtedness for moneys so borrowed, to be executed by the mayor and city clerk in behalf of the city.



§ 14-58-402 - Assignment of uncollected property tax.

(a) (1) Cities of the first class may further assign to the lender or to a trustee for the lender as security for the repayment of borrowed moneys, the uncollected general municipal property taxes then extended upon the county tax books to be collected during the current year.

(2) The assignment shall be executed in the name and in behalf of the city by the mayor and city clerk, duly acknowledged and recorded on the real estate mortgage record in the county or judicial circuit where the city may be situated. A certified copy thereof shall be delivered by the lender or trustee for him to the county collector of revenue.

(b) (1) As the city taxes are collected, the county collector may pay them over, less his commission, to the lender of the money or trustee for him, upon surrender to the collector of a note or certificate of indebtedness secured by the assignment, which instrument shall be accepted by the city as the equivalent of money in its settlement with the collector.

(2) (A) At the time of paying the money over to the lender or his trustee, the collector shall cause him, either by noting on the margin of record of the assignment attested by the recorder or by a separate duly acknowledged instrument, to acknowledge payment of the sum so paid.

(i) If, when the collector makes his settlement with the county court, a sufficient sum of city taxes has not been collected to pay in full the debt secured thereby, the balance of funds on hand applicable to the debt shall be paid over by the collector to the assignee and credited against the debt.

(ii) The payment shall be shown of record as specified in this section.

(iii) The unpaid balance shall constitute a lien on redemption collections from the assigned taxes by the county clerk and shall, at all times, constitute a general obligation of the city, payable from any fund not appropriated by law to some other exclusive purpose.



§ 14-58-403 - Assignments not to affect warrants -- Priority.

(a) Since the Arkansas Constitution prohibits the issuance by a municipal corporation of any interest-bearing evidence of indebtedness for the purpose mentioned in this subchapter, no evidence of indebtedness bearing interest is authorized by this subchapter.

(b) (1) Since the Arkansas Constitution further provides that municipal corporation warrants may be used in payment of municipal taxes, the assignment of taxes provided for in this subchapter shall be without prejudice to the rights of warrant holders to use municipal warrants in payment of municipal taxes.

(2) (A) Unless this provision is held unconstitutional by the courts, the written assignment of taxes provided for in this subchapter may stipulate that the city will use the funds so borrowed for operating expenses and that no warrant will be thereafter issued by the city in excess of an aggregate amount capable of being paid out of the funds so borrowed and out of revenues of the city arising from some other source than the general municipal property tax until the borrowed moneys secured by the assignment have been repaid in full, to the end that, after making the assignment, no new city warrants capable of being used in payment of the municipal property tax shall come into existence until the indebtedness has been paid.

(B) The city may contract as to right of priority or payment when more than one (1) assignment of the taxes is made.






Subchapter 5 - -- Financial Aid to School Districts

§ 14-58-501 - Authority generally.

Incorporated towns and cities of the first or second class in the State of Arkansas are empowered and authorized annually to grant financial aid to any public school district in which the town or city is located for the purpose of assisting the school district in retiring school bonds or paying the operating expenses of the district.



§ 14-58-502 - Funds from which payable.

Financial aid granted and paid to public school districts shall be paid out of any funds received by the town or city. However, payments shall not be made from the regular city taxes collected by the county or state for the town or city.



§ 14-58-503 - Terms of assistance.

(a) The incorporated town or city council granting financial aid shall do so by resolution which shall fix the amount and time of the payments.

(b) The resolution shall be effective for the period of twelve (12) months.

(c) The payments shall not exceed the annual revenue from which the funds are paid.



§ 14-58-504 - Financial aid to state colleges and universities.

(a) Cities of the first or second class and incorporated towns in the State of Arkansas shall be empowered and authorized annually to grant financial aid to any state-supported college or university which is located in the city or town or which has facilities located within the city or town. The grant of financial aid shall be for the purpose of aiding or assisting the college or university in retiring any bonded indebtedness on any building or facilities within the city or town or for the purpose of paying for the operating expenses of the college or university for programs or facilities located within the city or town.

(b) (1) The governing body of the city or incorporated town granting financial aid to a state-supported college or university shall do so by ordinance, which shall specify the time and amount of the payments to be made, the name of the college or university receiving the funds, and the source of the funds.

(2) The ordinance shall not be effective for more than a twelve-month period of time.

(c) The financial aid granted and paid to the state-supported college or university shall be paid out of donations or gifts received by the city or town for general purposes. No moneys of the city or town arising from a tax levied for a specific purpose shall be used for any grant of financial aid to a college or university, unless the tax has been levied for the specific purpose of granting financial aid to the college or university.



§ 14-58-505 - Financial aid.

(a) Incorporated towns and cities of the first or second class, pursuant to an ordinance properly and lawfully adopted by their governing bodies, are empowered and authorized to annually grant financial aid to any public postsecondary educational institution located within their borders for the purpose of assisting the institution in paying its lawful expenses of operation.

(b) The ordinance shall be effective for a period of twelve (12) months.






Subchapter 6 - -- Outstanding Municipal Warrants

§ 14-58-601 - Duty to order presentment.

Whenever the council of any city or incorporated town in this state may deem it expedient to call in the outstanding warrants of the city or incorporated town in order to redeem, cancel, reissue, or classify them, or for any other lawful purpose whatsoever, it shall be the duty of the council of the city or town to make an order for that purpose fixing the time for the presentation of the warrants, which shall be at least three (3) months from the date of the order.



§ 14-58-602 - Annual call permitted.

Annually, the council of any city or incorporated town may call in the outstanding warrants of the city or incorporated town or the floating evidence of indebtedness of the city or town for the purpose of cancelling and reissuing them.



§ 14-58-603 - Notice of time and place for redemption, etc.

It shall be the duty of the clerk or recorder of the council of the city or incorporated town to notify the holders of the warrants to present them to the council at the time and place fixed for the redemption, cancellation, reissuance, or classification of the warrants, or for any other purpose whatever specified in the order of the council, by putting up, at the county courthouse door and at the election precincts in each ward in the city or town a true copy of the order of the council in the premises. This order shall be posted at least thirty (30) days before the time appointed by the order of the city or town council for the presentation of the warrants. It shall be published in newspapers printed and published in the State of Arkansas for two (2) weeks in succession, the last insertion to be at least thirty (30) days before the time fixed by the council for the presentation of the warrants.



§ 14-58-604 - Failure to present.

All persons who hold any warrants of a city or incorporated town and neglect or refuse to present them as required by the order of the city or town council and the notice prescribed by § 14-58-603 shall thereafter be forever debarred from deriving any benefits from their claims.



§ 14-58-605 - Rejection of indebtedness.

Whenever the warrants called in shall be presented to the municipal council, it shall be the duty of the council to examine them thoroughly and to reject all such evidences of indebtedness as in their judgment their city or town is not justly and legally bound to pay, subject to appeal to the circuit court.






Subchapter 7 - -- Revolving Cash Funds



Subchapter 8 - -- Bonding of Municipal Officers and Employees



Subchapter 9 - -- Annual Audits



Subchapter 10 - -- Alternative Negotiated Purchasing for Municipalities

§ 14-58-1001 - Projects exceeding two million dollars.

(a) In the event funds from any sources for a municipal project other than revenues derived from a performance-based efficiency project exceed two million dollars ($2,000,000), excluding the cost of land, the provisions of this subchapter and all other provisions of the Arkansas Code of 1987 Annotated governing construction of public facilities, including, but not limited to, the provisions of § 22-9-201 et seq. at the election of municipalities shall not be applicable to the project if the selection and contracting process set forth in this section is followed.

(b) (1) The selection procedures for the construction manager, general contractor, architect, or engineer shall provide for solicitation for qualified, licensed professionals to submit proposals.

(2) The procedures shall assure the design and completion of the project in an expeditious manner while adhering to high standards of design and construction quality.

(3) A municipality shall:

(A) Publish notice of its intention to receive written proposals three (3) consecutive days in a newspaper of local distribution;

(B) Allow a minimum of ten (10) working days from the first date of publication for the professionals to send letters or resumes in response to the newspaper advertisement; and

(C) Provide additional means of notification, if any, as the municipality shall determine is appropriate.

(c) (1) (A) A preselection committee which shall be composed of at least three (3) members from the municipality shall review the proposals.

(B) The preselection committee shall select a maximum of five (5) applicants and schedule interviews.

(C) The municipality shall notify the finalists of their status.

(2) (A) The final selection committee shall be composed of the members on the preselection committee.

(B) The final interviews shall be held at the times and dates designated by the final selection committee.

(C) In selecting a general contractor, construction manager, architect, or engineer, the municipality shall consider established criteria, which shall include, but not be limited to, the following:

(i) The experience of the professional or professionals in similar projects;

(ii) The record of the professional or professionals in timely completion of the projects with high quality workmanship; and

(iii) Other similar matters to determine that the professional or professionals will complete the project within the time and budget and to the specifications set by the municipality.

(3) (A) The final selection committee shall make a formal recommendation to its governing body of the professional or professionals whom it determines to be in the best interest of the municipality.

(B) (i) Contracts for architectural, engineering, and land surveying professional consultant services shall be negotiated on the basis of demonstrated competence and qualifications for the type of services required and at fair and reasonable prices without the use of competitive bidding.

(ii) No rule or regulation shall inhibit a municipality's authority to negotiate fees for the services.

(d) (1) Construction contracts for the projects shall not be entered into without a payment and performance bond in the amount of the contract and any amendments thereto and shall provide for the manner in which the construction shall be managed and supervised.

(2) All project architects and engineers shall be properly licensed in accordance with the Arkansas State Board of Architects, Landscape Architects, and Interior Designers and the State Board of Licensure for Professional Engineers and Professional Land Surveyors.

(3) The construction manager or general contractor shall be properly licensed by the Contractors Licensing Board.

(4) (A) All subcontractors on the project shall be properly licensed by the Contractors Licensing Board.

(B) Any person who is not considered a contractor under § 17-25-101 et seq. may continue to perform subcontracting work under the provisions of this subchapter.

(e) The funds may be represented in whole or in part by a written pledge or commitment from a donor, provided that the municipality shall assure itself of the financial stability of the donor to fulfill the pledge or commitment.

(f) (1) All projects constructed pursuant to this section, to the extent applicable, shall be in accordance and compliance with:

(A) Section 17-38-101 et seq., regulating plumbers;

(B) Section 17-33-101 et seq., regulating the heating, ventilation, air conditioning, and refrigeration industry;

(C) The Fire Prevention Act, § 12-13-101 et seq.;

(D) Section 12-80-101 et seq., regarding earthquake resistant design for public structure;

(E) Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. pt. 36, App. A, adopted by the authority; and

(F) The minimum standards of the authority and criteria pertaining to projects constructed under this section.

(2) Notwithstanding anything in this section to the contrary, the provisions of §§ 19-11-801, 22-9-101, 22-9-103, 22-9-104, and 22-9-213, § 22-9-301 et seq., § 22-9-401 et seq., § 22-9-501 et seq., § 22-9-601 et seq., § 22-9-701 et seq., and all competitive bidding statutes shall remain in full force and effect and not be affected hereby.

(3) This section shall not authorize a design-build project contract.









Chapter 59 - Arkansas Municipal Accounting Law

§ 14-59-101 - Title.

This chapter shall be known and cited as the "Arkansas Municipal Accounting Law".



§ 14-59-102 - Applicability.

This chapter shall apply to all funds under the budgetary control of the council or board of directors of the various municipalities of this state, except water and sewer departments.



§ 14-59-103 - Exemption for other systems.

(a) In the event any municipality feels its system of bookkeeping is such that it equals or exceeds the basic system prescribed by this chapter, the municipality may request a review by the Legislative Joint Auditing Committee.

(b) Upon the committee's concurrence with these facts, it may issue a certificate to the municipality stating that the municipality's accounting system is of a degree of sophistication such that the basic requirements of this chapter are being met and exempting the municipality from the requirements of the particulars of the system prescribed by this chapter.



§ 14-59-104 - Bank accounts.

(a) All municipalities of this state receiving state aid in the form of either turnback of general revenues or highways revenues shall maintain all funds in depositories approved for such purposes by law.

(b) The municipalities shall maintain separate bank accounts for general funds and street funds.

(c) The accounts shall be maintained in the name of the municipality.



§ 14-59-105 - Prenumbered checks -- Electronic funds transfers.

(a) All disbursements of municipal funds, except those described in this section and as noted in § 14-59-106, petty cash funds, are to be made by prenumbered checks drawn upon the bank account of that municipality.

(b) The checks shall be of the form normally provided by commercial banking institutions and shall contain as a minimum the following information:

(1) Date of issue;

(2) Check number;

(3) Payee;

(4) Amount; and

(5) Signature of two (2) authorized disbursing officers of the city.

(c) Disbursements of municipal funds used for payment of salaries and wages of municipal officials and employees may be made by electronic funds transfer provided that the municipal employee or official responsible for disbursements maintains a ledger containing at least the:

(1) Name, address, and social security number of the employee receiving payment of salary or wages;

(2) Routing number from the bank in which the funds are held;

(3) Account number;

(4) Accounts clearing house trace number pertaining to the transfer;

(5) Date and amount transferred; and

(6) Proof that the employee has been notified of direct deposit of his or her salary or wages by electronic funds transfer.

(d) Disbursements of municipal funds used for payments to federal or state governmental entities may be made by electronic funds transfer.

(e) (1) Disbursements of municipal funds, other than for payments under subsections (c) and (d) of this section, may be made by electronic funds transfer provided that:

(A) The governing body of the municipality shall establish by ordinance an electronic funds payment system directly into payees' accounts in financial institutions in payment of any account allowed against the municipality;

(B) For purposes of this subsection, municipalities opting for an electronic funds payment system shall establish an electronic payment method that provides for internal accounting controls and documentation for audit and accounting purposes; and

(C) Each electronic payment method established under subdivision (e)(2) of this section shall be approved by the Legislative Joint Auditing Committee before implementation by the municipality.

(2) A single electronic funds payment may contain payments to multiple payees, appropriations, characters, or funds.

(f) A disbursement of municipal funds shall have adequate supporting documentation for the disbursement.



§ 14-59-106 - Petty cash funds.

(a) Municipalities are permitted to establish petty cash funds, so long as the funds are maintained as set forth in this section.

(b) (1) The establishment of such a fund must be approved by the city council.

(2) (A) In establishing such a fund, a check is to be drawn upon the general fund of the municipality payable to "petty cash."

(B) That amount may be maintained in the municipal offices for the handling of small expenditures for items such as postage, light bulbs, delivery fees, etc.

(c) (1) A paid-out slip is to be prepared for each item of expenditure from the fund and signed by the person receiving the moneys.

(2) These paid-out slips shall be maintained with the petty cash. When the fund becomes depleted, the municipality may then draw another check payable to "petty cash" in an amount which equals the total paid-out slips issued. At that time, the paid-out slips shall be removed from the "petty cash fund," and utilized as invoice support for the check replenishing petty cash.



§ 14-59-107 - Fixed asset records.

(a) The governing body shall adopt a policy defining fixed assets. At a minimum, the policy shall set forth the dollar amount and useful life necessary to qualify as a fixed asset.

(b) (1) All municipalities shall establish by major category and maintain, as a minimum, a listing of all fixed assets owned by the municipality.

(2) The listing shall be totaled by category with a total for all categories.

(3) The categories of fixed assets shall include the major types, such as:

(A) Land;

(B) Buildings;

(C) Motor vehicles, by department;

(D) Equipment, by department; and

(E) Other assets.

(c) The listing shall contain as a minimum:

(1) Property item number, if used by the municipality;

(2) Brief description;

(3) Serial number, if available;

(4) Date of acquisition; and

(5) Cost of property.



§ 14-59-108 - Reconciliation of bank accounts.

(a) (1) On a monthly basis, all municipalities shall reconcile their cash receipts and disbursements journals to the amount on deposit in banks.

(2) The reconciliation under subdivision (a)(1) of this section shall be approved by a municipal official or employee, other than the person preparing the reconciliation, as designated by the chief executive officer of the municipality.

(b) The reconciliations should take the following form: Click here to view image.



§ 14-59-109 - Prenumbered receipts.

(a) All funds received are to be formally receipted at the time of collection or the earliest opportunity by the use of prenumbered receipts or mechanical receipting devices.

(b) (1) In the use of prenumbered receipts, the following minimum standards shall be met:

(A) If manual receipts are used, receipts are to be prenumbered by the printer and a printer's certificate obtained and retained for audit purposes. The certificate shall state the date printing was done, the numerical sequence of receipts printed, and the name of the printer;

(B) The prenumbered receipts shall contain the following information for each item receipted:

(i) Date;

(ii) Amount of receipt;

(iii) Name of person or company from whom money was received;

(iv) Purpose of payment;

(v) Fund to which receipt is to be credited; and

(vi) Identification of employee receiving money.

(2) If manual receipts are used, the original receipt should be given to the party making payment. One (1) duplicate copy of the receipt shall be maintained in numerical order in the receipt book and made available to the auditors during the course of annual audit. Additional copies of the receipt are optional with the municipality and may be used for any purposes they deem fit.

(c) If an electronic receipting system is used, the system shall be in compliance with the Information Systems Best Practices Checklist provided by the Legislative Joint Auditing Committee.



§ 14-59-110 - Cash receipts journals.

(a) (1) Municipalities shall establish a cash receipts journal or an electronic receipts listing that shall indicate:

(A) The receipt number;

(B) The date of the receipt;

(C) The payor;

(D) The amount of the receipt; and

(E) Classification or general ledger account.

(2) The classification of the receipts shall include the major sources of revenue, such as:

(A) State revenues;

(B) Property taxes;

(C) Sales taxes;

(D) Fines, forfeitures, and costs;

(E) Franchise fees;

(F) Transfers in; and

(G) Other.

(b) (1) All items of receipts shall be posted to and properly classified in the cash receipts journal or electronic receipts listing.

(2) (A) The journal shall be properly balanced and totaled monthly and on a year-to-date basis.

(B) The journal shall be reconciled monthly to total bank deposits as shown on the municipalities' bank statements.

(3) The electronic receipts listing shall be posted to the general ledger at least monthly. The general ledger shall be reconciled monthly to total bank deposits as shown on the municipalities' bank statements.



§ 14-59-111 - Cash disbursements journals.

(a) (1) Municipalities shall establish a cash disbursements journal or electronic check register that shall indicate the date, payee, check number or transaction number, amount of each check written or transaction, and classification or general ledger account.

(2) The classifications of expenditures shall include the major type of expenditures by department, such as:

(A) Personal services;

(B) Supplies;

(C) Other services and charges;

(D) Capital outlay;

(E) Debt service; and

(F) Transfers out.

(b) (1) The cash disbursements journal shall be properly balanced and totaled monthly and on a year-to-date basis.

(2) The cash disbursements journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(3) The electronic check register shall be posted to the general ledger at least monthly. The general ledger shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.



§ 14-59-114 - Maintenance and destruction of accounting records.

(a) Accounting records can basically be divided into the following three (3) groups:

(1) (A) Support Documents. Support documents consist primarily of the following items:

(i) Cancelled checks;

(ii) Invoices;

(iii) Bank statements;

(iv) Receipts;

(v) Deposit slips;

(vi) Bank reconciliations;

(vii) Check book register or listing;

(viii) Receipts listing;

(ix) Monthly financial reports;

(x) Payroll records;

(xi) Budget documents; and

(xii) Bids, quotes, and related documentation.

(B) These records shall be maintained for a period of at least four (4) years and in no event shall be disposed of before being audited for the period in question.

(2) (A) Semipermanent Records. Semipermanent records consist of:

(i) Fixed assets and equipment detail records;

(ii) Investment and certificate of deposit records;

(iii) Journals, ledgers, and subsidiary ledgers; and

(iv) Annual financial reports.

(B) (i) These records shall be maintained for a period of not less than seven (7) years and in no event shall be disposed of before being audited for the period in question.

(ii) For investment and certificate of deposit records, the seven (7) years of required maintenance begins on the date of maturity.

(3) (A) Permanent Records. Permanent records consist of:

(i) City or town council minutes;

(ii) Ordinances;

(iii) Resolutions;

(iv) Employee retirement documents; and

(v) Annual financial audits.

(B) These records shall be maintained permanently.

(b) When documents are destroyed, the municipality shall document the destruction by the following procedure:

(1) (A) An affidavit is to be prepared stating which documents are being destroyed and to which period of time they apply, indicating the method of destruction;

(B) This affidavit is to be signed by the municipal employee performing the destruction and one (1) council member.

(2) (A) In addition, the approval of the council for destruction of documents shall be obtained, and an appropriate note of the approval indicated in the council minutes along with the destruction affidavit;

(B) This council approval shall be obtained before the destruction.



§ 14-59-115 - Duties of municipal treasurer.

(a) Each municipal treasurer of this state or the designated representative that has been approved by the governing body shall submit a monthly financial report to the council or board of directors.

(b) (1) Municipal treasurers shall maintain the accounting records prescribed in this chapter.

(2) (A) If the treasurer does not comply with the provisions of this chapter or requests that specific duties be assigned to another employee or contracting entity, the governing body of a municipality may assign specific duties outlined in this chapter to another employee, or it may contract for such services to be performed by a private, qualified person or entity.

(B) The governing body of a municipality may not assign duties relating to the collecting or disbursing of funds to anyone other than an employee of the municipality.



§ 14-59-116 - Annual publication of financial statement.

(a) (1) The governing body of each municipality shall publish annually a financial statement of the municipality, including receipts and expenditures for the period and a statement of the indebtedness and financial condition of the municipality. The financial statement shall be published one (1) time in a newspaper published in the municipality.

(2) This financial statement shall be at least as detailed as the minimum record of accounts as provided in this chapter.

(3) This financial statement shall be published by April 1 of the following year.

(b) In municipalities in which no newspaper is published, the financial statement shall be posted in two (2) of the most public places in the municipality.



§ 14-59-117 - Withholding of turnback for noncompliance.

(a) (1) If the Division of Legislative Audit determines that a municipal treasurer is not substantially complying with this chapter, the division shall report the findings to the Legislative Joint Auditing Committee.

(2) (A) If a public official or a private accountant determines that a municipal treasurer is not substantially complying with this chapter, the official or accountant shall notify the Legislative Joint Auditing Committee of his or her findings.

(B) Upon notification, the Legislative Joint Auditing Committee shall direct the division to confirm that the municipal treasurer is not substantially complying with this chapter.

(C) Upon confirmation, the division shall report the findings to the Legislative Joint Auditing Committee.

(b) (1) Upon notification of noncompliance by the division, the Legislative Joint Auditing Committee shall notify in writing the mayor and the city council or town council that the municipality's accounting records do not substantially comply with this chapter.

(2) The municipality has sixty (60) days after the date of notification to bring the accounting records into substantial compliance with this chapter.

(3) (A) After the sixty (60) days allowed for compliance or upon request by the appropriate municipal officials, the division shall review the records to determine if the municipality substantially complies with this chapter.

(B) The division shall report its findings to the Legislative Joint Auditing Committee.

(c) (1) (A) If the municipality has not achieved substantial compliance within the sixty-day period, the Legislative Joint Auditing Committee may report the noncompliance to the Treasurer of State.

(B) Upon receipt of the notice of noncompliance from the Legislative Joint Auditing Committee, the Treasurer of State shall place fifty percent (50%) of the municipality's turnback in escrow until the Legislative Joint Auditing Committee reports to the Treasurer of State that the municipality has substantially complied with this chapter.

(2) If the municipality has not achieved substantial compliance within the sixty-day period, the governing body of the municipality shall assign specific duties outlined in this chapter to another employee or shall contract for the services to be performed by a qualified person or entity.

(3) (A) The division shall notify the Legislative Joint Auditing Committee when the municipality has substantially complied with this chapter.

(B) (i) The Legislative Joint Auditing Committee shall notify the Treasurer of State that the municipality has substantially complied with this chapter.

(ii) Upon notice of compliance from the Legislative Joint Auditing Committee, the Treasurer of State shall remit all turnback due to the municipality.

(d) (1) If the division has not received a request for a review of the records from the municipality before the end of the one-hundred-twenty-day period after the first date of notification of noncompliance, the Legislative Joint Auditing Committee may notify the municipality and the Treasurer of State of the continued noncompliance.

(2) Upon notice by the Legislative Joint Auditing Committee, the Treasurer of State shall withhold all turnback until such time that the accounting records have been reviewed and determined by the division to be in substantial compliance with this chapter.

(e) (1) If the division has not received a request for a review of the records from the municipality before the end of six (6) months after the initial notification of noncompliance, the Legislative Joint Auditing Committee may notify the municipality and the Treasurer of State of the continued noncompliance.

(2) Upon notice of noncompliance for six (6) months, the municipality forfeits all escrowed funds, and the Treasurer of State shall redistribute all escrowed turnback funds applicable to the municipality among all other municipalities receiving turnback.

(3) The municipality shall not be eligible to receive any additional turnback from the state until the Legislative Joint Auditing Committee notifies the Treasurer of State that the municipality has substantially complied with this chapter.



§ 14-59-118 - Penalty.

(a) Any municipal treasurer who refuses or neglects to maintain the books and records provided in this chapter shall be deemed guilty of malfeasance.

(b) Upon conviction in circuit court, the treasurer shall be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and shall be removed from office.






Chapter 60 - Workers' Compensation

§ 14-60-101 - Requirement generally.

(a) All municipalities shall be required to provide workers' compensation coverage for their officials, employees, and volunteer fire fighters.

(b) Coverages shall be provided for losses incurred while performing work for the municipality.

(c) Individuals convicted of a criminal offense and committed to a municipal detention facility or state correctional facility who are required to perform work for the municipality shall not be considered employees of the municipality.



§ 14-60-102 - Date of coverage.

This chapter shall be effective July 1, 1985. Claims incurred prior to July 1, 1985, shall continue to be the responsibility of the state. Claims incurred on or after July 1, 1985, shall be the responsibility of the municipalities.



§ 14-60-103 - Responsibility for providing coverage.

(a) Municipal governing bodies shall be responsible for providing the workers' compensation coverage required by this chapter.

(b) Each municipal governing body is authorized to require reimbursement of its general fund on a pro rata basis from the budgets of its various municipal departments and agencies for whom the workers' compensation coverage is provided.

(c) Failure of a municipality to provide the workers' compensation coverage as required in this chapter shall result in loss of the municipality's general revenues turn back from the State of Arkansas for the period for which workers' compensation coverage is not provided.



§ 14-60-104 - Coverage through private carrier or self-funding.

(a) Municipalities may provide workers' compensation coverage either through private carriers or through one or more self-funding groups.

(b) Self-funding groups established for this purpose shall meet the following requirements:

(1) Any self-funding group established to provide such coverage for municipalities only shall offer coverage to any municipality in the state that applies for coverage;

(2) Any such group established to provide coverage for both municipalities and counties shall offer coverage to any municipality or county in the state desiring to participate therein;

(3) Any group established to provide workers' compensation coverage to municipalities or to counties and municipalities shall offer such coverage at rates as established and filed with the Workers' Compensation Commission by the organization establishing the self-funding group. Rates for municipalities participating in any such group shall be revised annually based on the cost experience of the particular municipality, or group of municipalities, or group of municipalities and counties; and

(4) (A) Any self-funding group of participating municipalities or counties which is governed by a board of trustees of elected municipal or county officials shall be subject to the regulations of the Workers' Compensation Commission applicable to self-insured groups or providers. However, cities and counties shall not be required to enter into an indemnity agreement binding them jointly and severally.

(i) Each board governing a self-funding group shall be permitted to declare dividends or give credits against renewal premiums based on annual loss experience.

(ii) All self-funded groups shall obtain excess reinsurance from an admitted or approved insurance company doing business in Arkansas.

(B) However, in lieu of the reinsurance requirements in subdivision (b)(4)(A) of this section, any self-funded group under this section with one million five hundred thousand dollars ($1,500,000) or more in annually collected premiums may provide excess reserves of twenty percent (20%) of annual premiums by any one (1) of the following ways:

(i) Cash or certificates of deposit in Arkansas banks;

(ii) Letters of credit from an Arkansas bank; or

(iii) Purchase of reinsurance from the National League of Cities' Reinsurance Company or County Reinsurance, Limited, a national reinsurance facility for county governments.



§ 14-60-105 - Municipalities over 70,000.

Municipalities with populations over seventy thousand (70,000) citizens are specifically authorized to provide workers' compensation coverage for their officials and employees through either private carriers or by self-funding on either a statewide or an individual basis.



§ 14-60-106 - Municipalities over 150,000.

Municipalities with populations over one hundred fifty thousand (150,000) citizens or their sewer committees are specifically authorized to provide workers' compensation coverage for their officials and employees through either private carriers or by self-funding on either a statewide or individual basis.






Chapter 61 - City Manager Enabling Act of 1989

§ 14-61-101 - Title.

This chapter shall be known as the "City Manager Enabling Act of 1989".



§ 14-61-102 - Applicability.

This chapter shall apply to all cities of the first class that now have, or may hereafter adopt, the management form of government. For purposes of this chapter, the phrase "city affected by this chapter" shall mean a city of the first class that adopts or utilizes the management form of government.



§ 14-61-103 - Construction.

This chapter shall be liberally construed to provide affected cities with the maximum amount of freedom to structure their own municipal government within the basic constraints of the management form of government. Nothing in this chapter, however, should be read to diminish the powers and authority of the city manager in the management form of government.



§ 14-61-104 - Ratification of existing procedures.

A city affected by this chapter that is organized under the management form of government on July 3, 1989, shall continue to elect members of the board of directors, or mayor, or both, and to compensate them in the manner used at the time of the general election immediately preceding July 3, 1989, unless the city chooses, at a special election called for that purpose, to exercise one (1) of the options provided in this chapter.



§ 14-61-105 - Change in size of board of directors.

A city affected by this chapter may choose, by ordinance, to increase or decrease the number of directors, provided that the board of directors, including the office of mayor, shall always be an uneven number and shall never have less than five (5) members.



§ 14-61-106 - Voting order.

If the city provides for the direct election of the mayor from an at-large position and if permitted to vote, that position shall vote last in board proceedings.



§ 14-61-107 - Methods of selecting directors.

A city affected by this chapter may choose one (1) of the options included within this chapter as the method by which to select a board of directors. These options are:

(1) All members of the board of directors elected at large;

(2) An odd number of directors, including the mayor, with any combination of directors being elected at large and from wards, whether the position designated as mayor is appointed or directly elected;

(3) All members of the board of directors but one (1) elected from wards, with one (1) member elected at large who shall be the mayor; or

(4) All members of the board of directors elected from wards.



§ 14-61-108 - Designation of positions.

If a city affected by this chapter chooses to select some of its members at-large, it shall provide for their election on the ballot as follows:

(1) If a city chooses to select all members of its board of directors at-large, or chooses to select all of its members by ward, each position shall be numbered sequentially and candidates shall file for a numbered position, e.g., Director Position 1, Director Position 2, etc.;

(2) If a city chooses to select some of its members of the board of directors by ward, each ward position shall be numbered sequentially beginning with the number one (1) and candidates shall file for the numbered position, e.g., in a city with four (4) ward positions Director Ward 1, Director Ward 2, etc.;

(3) If a city chooses to select some members of the board of directors at-large, each at-large position for director shall be numbered sequentially beginning with the first number after the last designated ward position, and candidates shall file for the numbered position, e.g., Director Position 5, Director Position 6, etc.;

(4) Notwithstanding the foregoing, if the city provides for the direct election of the mayor from an at-large position, candidates for the position of mayor shall file for the position entitled "Mayor".



§ 14-61-109 - Determination of ward positions.

If a city affected by this chapter chooses to select some of its members by ward, the ward positions shall be determined as follows:

(1) The county board of election commissioners of the county shall divide the territory of the city into the number of wards having substantially equal population, according to the most recently published federal census of population in the city, equal to the number of members of the governing board to be elected from wards;

(2) The county board of election commissioners shall complete its apportionment of the respective districts from which members of the governing board of the cities shall be elected and shall file it with the county clerk of the county and with the city clerk of the applicable city;

(3) The districts or wards so established by the board, unless changed or modified by order of a court of competent jurisdiction, shall be the wards of the city from which each of the respective members of the governing body of the city are to be elected;

(4) Following each federal decennial census of population, and following any special federal census of population within a particular city, if there has been a substantial change in the population of the wards from the preceding federal census, the county board of election commissioners shall reapportion the wards in each city in the manner and procedure as provided in this subsection from which the members of the governing board are to be elected;

(5) Notwithstanding the provisions of any other act, candidates for ward positions shall be residents of the ward they wish to represent. Unless the electors choose otherwise, only those qualified electors residing in a ward may vote on a candidate from that ward.



§ 14-61-110 - Compensation of directors.

Neither a director nor the mayor of the city shall receive any compensation for his services unless authorized by the voters of the city at a special or general election. Following such authorization, the board of directors, by ordinance, shall set such compensation pursuant to the provisions of Arkansas Constitution Amendment 56, as may be amended, provided that no ordinance setting compensation shall contain an emergency clause.



§ 14-61-111 - Selection of mayor.

(a) Unless a majority of the qualified electors of the city voting on the issue choose otherwise, the mayor will be selected by a majority vote of the board of directors from among its members.

(b) (1) (A) If a majority of the qualified electors of the city voting on the issue vote to do so, the mayor shall be directly elected by the qualified electors of the city.

(B) Any person so elected shall serve as mayor for a term of four (4) years.

(2) (A) At a special or general election on the question of whether to directly elect the mayor, a majority of the qualified electors voting on the issue may also vote to require that a successful candidate for mayor receive a minimum percentage, less than fifty percent (50%), of the total votes cast for the position of mayor in order to be elected mayor without a runoff.

(B) The minimum percentage necessary for election without a runoff shall be determined by the governing body and referred to the electors for their approval.

(3) (A) If it is required that a candidate receive a minimum percentage, less than fifty percent (50%), of the total votes cast for mayor in order to be elected mayor without a runoff, and if no candidate for the position of mayor receives at least the required percentage of the votes cast, then the two (2) candidates receiving the highest number of votes shall be the nominees for the position of mayor and shall be certified to a special runoff election which shall be held two (2) weeks from the day on which the general election is held.

(B) The special runoff election shall be conducted, and the election results shall be canvassed and certified in the manner prescribed by law for municipal runoff elections.

(c) The question of whether to directly elect the mayor may be voted on at a general or special election held:

(1) At the time the city seeks to organize or reorganize under this chapter; or

(2) As the result of a properly presented petition filed pursuant to § 14-61-113; or

(3) As the result of the referral of an ordinance by the board of directors calling for a reorganization under this chapter.

(d) If an election to provide for the direct election of the mayor is unsuccessful, the issue shall not be submitted again for at least two (2) years after the date of the unsuccessful election.



§ 14-61-112 - Directors and mayor selected by plurality vote.

(a) Unless special provisions for the position of mayor are implemented pursuant to § 14-61-111, the candidate for any designated position on the board of directors of a city affected by this chapter, including the mayor, who in any special or general election shall receive votes greater in number than those cast in favor of any other candidate for the position, shall be deemed to be elected.

(b) If special provisions for the election of the mayor are implemented pursuant to § 14-61-111, then those special provisions will control the election of the mayor.



§ 14-61-113 - Petition process for special elections.

Except for questions that may be referred to the voters by the board of directors, unless it is a city where a federal court has ordered the redistricting of wards under the federal Voting Rights Act of 1965, options provided by this chapter shall be voted on at special elections called as a result of a petition for the special election being filed with the city clerk and provided to the mayor. The following procedure shall be utilized for initial elections to organize under the management form of government, for reorganization elections by a city already operating under the management form of government, and for elections to reorganize the selection of directors in cities where a federal court has ordered the redistricting of wards under the federal Voting Rights Act of 1965:

(1) A petition that calls for an election on one (1) particular option for selecting members of the board of directors using the form of the question outlined in § 14-61-115(b) shall be filed with the city clerk and provided to the mayor. The city clerk shall note on the petition the date and time that it was filed. If such a petition contains the signatures of electors equal in number to fifteen percent (15%) of the number of ballots cast for the mayor, or if the mayor is not directly elected, for the director position receiving the highest number of votes in the last general election, then the mayor by proclamation in accordance with § 7-11-201 et seq. shall submit the question to the electors at a special election, provided:

(A) (i) The city clerk shall verify the number of signatures on the petitions within ten (10) days of the date they are filed.

(ii) If there are insufficient signatures on the petitions, the petitioners shall not receive any extensions for the petition.

(iii) If, however, there are a sufficient number of signatures on the petitions but the city clerk is unable to verify the required number of signatures as those of qualified electors, then the petitioners will be given ten (10) days to provide a sufficient number of verified signatures;

(B) The proclamation calling the special election shall be issued within three (3) working days of the date the city clerk verifies the number of signatures on the petitions;

(C) The special election shall be held not more than sixty (60) days after the proclamation calling the election, provided that if the county board of election commissioners certifies in writing that it cannot prepare the ballots because of other pending elections, then the election can be held not more than ninety (90) days after the proclamation.

(2) Except for the provisions of subdivision (1)(A) of this section, if petitions filed with the mayor that call for an election on one (1) of the options set forth in this chapter are found to be insufficient for any reason whatsoever, then new petitions will have to be circulated and filed before the question can be considered again.

(3) Notwithstanding subdivision (2) of this section, if two (2) or more groups file petitions seeking a special election on one (1) of the options set forth in this chapter and the first filed petitions are declared to be insufficient, then the city clerk will determine the sufficiency of the petitions that were filed next in time. Otherwise, upon a declaration that a set of petitions is sufficient and the first in time, then all petitions filed after the first sufficient petitions and before the special election shall be deemed moot and may be destroyed.

(4) Once an election has been held pursuant to the provisions of any act that results in a change in the manner of selecting the governing body of a city with the manager form of government or seeks to reorganize a manager-government city under any other form of government, then none of the options presented by this chapter or any act concerning the organization of the government under any form of municipal government may be submitted to the voters for a period of four (4) years from the date of the election.

(5) Except as provided in § 14-61-114(a), if an election held pursuant to the provisions of any act fails to result in a change in the manner of selecting the governing body of a city with the manager form of government or fails to reorganize such a city under any other form of government, then no other petitions seeking to adopt any of the options presented by this chapter or to reorganize the city under any form of municipal government may be submitted to the voters for a period of two (2) years from the date of the election.



§ 14-61-114 - Options may also be referred by vote, ordinance -- Mayor's veto power.

(a) (1) Notwithstanding any other provision, the board of directors in a city operating under the city manager form of government may by a two-thirds vote of all the members, including the mayor, refer to a special or general election, for approval by a majority of the qualified electors voting on the issue, one (1) of the options set forth in § 14-61-107, provided no election on a board-referred option has been held within the previous two (2) years.

(2) Notwithstanding the other provisions of this subsection and §§ 14-43-201 and 14-61-117, in a city operating under the management form of government where a federal court has ordered the redistricting of wards under the federal Voting Rights Act of 1965, the voters of the city are authorized to petition for a special election to vote on the options set forth in § 14-61-107 for reorganizing the selection of directors, including the election of a mayor at large, at any time. The option shall be voted on at special elections called as a result of a petition for the special election's being filed with the city clerk and provided to the mayor under § 14-61-113.

(b) The board of directors in a city with the management form of government where all directors are elected from wards and the directly elected mayor does not have the veto power may by ordinance referred to the electors and approved by a majority of the qualified electors voting on the issue grant the mayor the veto power, provided that no election on such an ordinance will occur sooner than two (2) years after the last special election on the issue of veto power for the mayor.

(c) The board of directors in a city with the management form of government where all directors are elected from wards and the directly elected mayor has the veto power may by ordinance referred to the electors and approved by a majority of the qualified electors voting on the issue remove the mayor's veto power, provided that no election on such an ordinance will occur sooner than two (2) years after the last special election on the issue of veto power for the mayor.

(d) (1) The board of directors of any city operating under the management form of government may by ordinance refer to the electors the issue of electing the mayor from an at-large board position or the issue of granting veto power to the mayor, or both.

(2) (A) In any instance where the mayor of a city operating under the management form of government has a veto power, the board of directors may override the veto by a two-thirds vote of the number of members of the board.

(B) Mayors who have the veto power shall not be entitled to vote unless the vote is necessary for passage of a measure.

(e) (1) The board of directors by ordinance may provide that the duties of the city manager under § 14-47-120 or other statute be performed at the direction of the mayor.

(2) An ordinance under subdivision (e)(1) of this section shall not be amended for four (4) years following passage of the ordinance by the board of directors unless by an ordinance approved by a two-thirds vote of the board of directors.

(3) If an ordinance under subdivision (e)(1) of this section is passed, the mayor shall be compensated with a salary and benefit package comparable to the highest-ranking municipal official.



§ 14-61-115 - Initial organization as a management form of government.

(a) A city affected by this chapter that has not yet held an election on petitions calling for an election to adopt the management form of government shall submit at a special election a ballot that addresses the following questions:

(1) Whether to adopt the management form of government;

(2) Which option to follow for the selection of members of the board of directors, the number of directors, and whether to directly elect the mayor.

(b) At the special election on the question of whether to adopt the management form of government, the ballot shall contain substantially the following question:

Click here to view form

(c) In the area of the ballot immediately below the questions set forth in subsection (a) of this section one (1) of the following explanations will be provided:

(1) For options where all directors are elected at large:

(A) A city manager government with a (number) member board of directors elected at large. The mayor shall be selected from among the directors; or

(B) A city manager government with a (number) member board of directors elected at large. The mayor shall be directly elected.

(2) For options where a majority of directors are elected from wards and the remaining directors are elected at large:

(A) A city manager government with (majority plus one) members of the board of directors from wards and (remaining number) members of the board of directors at-large. The mayor shall be selected from among the directors.

(B) A city manager government with (majority plus one) members of the board of directors from wards and (remaining number) members of the board of directors at-large. The mayor shall be directly elected.

(3) For options where all members of the board of directors are elected from wards, but the mayor is elected at large:

(A) A city manager government with a (number) member board of directors all elected from wards. The mayor shall be directly elected at large.

(B) If and only if a city affected by this chapter votes on an option under this subsection, then the following question shall also appear on the ballot:

Click here to view form

(C) Notwithstanding any other provision of this chapter, if the vote pursuant to this subdivision to provide the mayor with a veto power is unsuccessful, the issue shall not be submitted again for a period of two (2) years after the date of the certification of the unsuccessful election.

(d) If a majority of the votes cast are in favor of the proposition of adopting the management form of government, then the city shall organize under the management form of government in accordance with the options selected.



§ 14-61-116 - Reorganization election by city with management form of government.

A city affected by this chapter that is already organized under the management form of government shall hold a special election on petitions calling for a reorganization under this chapter in accordance with the provisions of § 14-61-114 provided that, no special election shall be held on the option already being utilized by the city.



§ 14-61-117 - Implementation of change in form of government under this chapter.

The following procedure will be used to implement this chapter by cities that have changed the manner by which directors and the mayor are selected:

(1) If an option is chosen in which the mayor is directly elected, the position of mayor shall be elected at the first general election after the organization or reorganization of the city under the management form of government. Because of this fact, at the first meeting of the board of directors after the special election results have been certified, the mayor shall prepare slips of paper for each member of the board of directors whose current terms expire soonest. One (1) of these slips of paper shall have the word "Mayor" imprinted on it and the rest of the slips shall be blank. Each member whose term will expire soonest after the reorganization will draw a slip of paper and the director drawing the slip of paper with the word "Mayor" imprinted on it will not draw again. The successor for this director will be the elected mayor.

(2) The mayor shall then prepare slips of paper for each member of the board of directors, except the one (1) that has drawn the mayor's slip, upon which will be imprinted the name of a director position, or ward position, as may be needed. These members of the board of directors shall draw one (1) slip of paper, and the words imprinted on the slip drawn by each member shall determine the position and method of selection for such member's successor.

(3) Upon the expiration of the current term of a member, his successor shall be elected in the manner designated under this section. For example, if a member draws "Director Ward 1", then that member's successor shall be selected from the area designated as Ward 1 by the county board of election commissioners.

(4) (A) (i) If an option is selected that decreases the existing size of the board of directors, including the position of mayor, then at the first meeting after the results of the election have been certified, the mayor shall prepare slips of paper for each member of the board of directors, upon which will be imprinted the designation of the director positions that will remain after the decrease, whether at-large or ward positions, or a directly elected mayor. The remaining slips of paper shall remain blank.

(ii) The members of the board of directors shall draw one (1) slip of paper, and the words imprinted on the slip drawn by each member shall determine the position for which that member's successor will be selected.

(iii) Directors drawing a blank slip of paper shall not be succeeded upon the expiration of their terms of office.

(B) (i) If an option is selected that increases the existing number of directors, including the position of mayor, and the next general municipal election is more than one (1) year away, then a special election to fill the new positions shall be held within a reasonable time. This special election shall be conducted in accordance with the provisions of §§ 14-47-106 and 14-47-110. Persons elected at this special election shall serve until the next general municipal election, at which time the positions shall again be on the ballot for a full four-year term.

(ii) If an option is selected that increases the existing number of directors, including the position of mayor, and the next general municipal election is less than one (1) year away, then the board of directors, by majority vote, may:

(a) Conduct a special election, in accordance with the provisions of §§ 14-47-106 and 14-47-110, but declare that the initial term of office for these positions shall be from the date the results of the special election are certified until the end of the term for directors elected at the next general municipal election, and that thereafter persons elected to fill the positions will serve a term of four (4) years; or

(b) Choose to leave the positions vacant until the next general municipal election; or

(c) Fill the vacancies in accordance with § 14-47-113, with the persons appointed to serve until the next general municipal election.

(C) If an option is approved pursuant to § 14-61-107(2) that results in a change in the number of directors selected from wards, the board of directors, by majority vote, may determine how to select the positions as follows:

(i) The board may designate any or all of the positions to be selected at any special election called to implement the change, and at the succeeding two (2) general municipal elections, in order to fully implement the option adopted;

(ii) (a) In order to fully implement that option selected, the board may draw lots to determine which positions will be elected at any special election called to implement the change, and at the succeeding two (2) general municipal elections, in order to fully implement the option adopted. Each slip will be imprinted with the name of a ward position, an at-large position, or the mayor, as necessary, and the successor of the board member drawing a particular slip of paper will be elected from the position. For purposes of illustration, the director from Ward 1 will be elected at the general municipal election when the position of the director drawing the slip marked "Ward 1" is up for election. If the option selected increases the size of the board of directors, and if the board has not otherwise determined the positions to be selected, then the mayor and one (1) board member whose term expires at the general municipal election before or after the mayor's term expires will draw an extra slip for each necessary position. For example, if two (2) new positions are authorized and the mayor's term expires at the next general municipal election, then the mayor would draw one (1) extra slip and a board member whose term expires two (2) years after the mayor's term would draw one (1) extra slip.

(b) Once the board has determined how successors, or new members, or both, are to be selected, it may unanimously vote to fill all positions on the board, including the position of mayor, at a special election, or no later than the next general municipal election. If a decision is made to so expedite the election of the board, the board may designate which positions will initially be filled for two-year terms, with successors to be elected for four-year terms thereafter, which positions will be elected for four-year terms, with successors to be elected for four-year terms thereafter.



§ 14-61-118 - Resignation of director to run for mayor.

(a) (1) If a city affected by this chapter adopts an option that provides for the direct election of the mayor from an at-large position, any sitting member of the board of directors at the time such option is chosen may run for mayor at the first election for mayor without having to resign his seat on the board of directors.

(2) After the first election, however, any sitting member of the board of directors that chooses to run for mayor must resign his position in order to do so unless his term ends at the same time the new term for mayor begins.

(b) (1) If a sitting director resigns his position in accordance with this section, then the remaining members of the board of directors shall select a successor to fill the unexpired term of the director that resigned.

(2) Any successor to fill an unexpired term must possess the same qualifications as that required for the position to which he is appointed.

(3) A person appointed to fill the unexpired term of a director may be a candidate for reelection to that office.



§ 14-61-119 - Removal of director.

(a) The holder of the office of city director or the mayor is subject to removal by the electors qualified to vote for a successor of the incumbent.

(b) The procedure to effect the removal of the incumbent of this elective office is as follows:

(1) The city clerk shall send to the subject of the recall a certified letter, return receipt requested, and a copy of the petition stating the basis of the recall shall be mailed to the incumbent whose removal is sought under this section.

(2) (A) (i) A petition shall be filed with the city clerk within ninety (90) days after the collection of signatures began.

(ii) The collection of the signatures for the petition shall not begin before the date the certified letter is mailed under subdivision (b)(1) of this section.

(B) This petition shall be signed by electors entitled to vote for a successor to the incumbent sought to be removed equal in number to at least thirty-five percent (35%) of the number of ballots cast for all candidates for the position held by the incumbent sought to be removed at the preceding general election for that position.

(3) The petition shall contain a statement of the grounds and reasons on account of which the removal is sought.

(4) The signatures to the petition need not all be appended to one (1) paper, but each signer shall add to his or her signature his or her place of residence, giving street and number, if any.

(5) One of the signers of each of the papers shall make an oath before an officer competent to administer oaths that:

(A) The statements therein made are true as he or she believes;

(B) Each signature to the paper appended is a genuine signature of the person whose name it purports to be;

(C) The petition contains the information concerning the reason for the removal of the incumbent; and

(D) The petition contains the date upon which the collection of signatures began.

(c) Within ten (10) days of the date of filing the petition, the city clerk shall ascertain and determine whether or not the petition is signed by the requisite number of qualified electors. If necessary, the board of directors shall allow the city clerk extra help for that purpose.

(d) The city clerk shall attach to the petition his or her certificate showing the result of his or her examination.

(e) If by the clerk's certificate the petition is shown to be insufficient, it may be amended within ten (10) days.

(f) Within ten (10) days after an amendment, the clerk shall make like examination of the amended petition.

(1) If his or her certificate shows the amended petition to be insufficient, it shall be returned to the person filing it, without prejudice, however, to his or her filing a new petition to the same effect.

(2) If the petition is deemed sufficient, the clerk shall submit it to the board without delay.

(g) Upon receipt from the city clerk certifying that the petition is sufficient, the board shall order and fix a date for holding an election under § 7-11-201 et seq. This date shall be not more than ninety (90) days from the date of the clerk's certificate to the board that a sufficient petition is filed.

(h) The board shall make or cause to be made, publication of notice and all arrangements for holding the election.

(i) The election shall be conducted and returned, and the result thereof declared in all respects as are other such elections under election laws.

(j) At the election, the proposition submitted to the electors shall be:

Click here to view form

(k) If the majority of votes cast on the issue are in favor of the removal of the officer, the officer shall be removed and his or her office vacated, and it shall be filled in the manner provided for filling vacancies.

(l) If the majority of the votes cast on that issue are against the removal of the officer, the officer shall continue to serve.

(m) No recall petition may be filed against any officer until he or she has held his or her office for at least six (6) months, nor may any officer be subject to more than one (1) recall proceeding during any one (1) term of office.



§ 14-61-120 - Limited voting -- Cumulative voting.

(a) A majority of the qualified electors voting on the issue may vote to permit limited voting or cumulative voting for directors, other than the mayor, elected at large.

(b) Under a limited voting system, voters are restricted to casting only one (1) vote for any single candidate, but are not given as many votes as there are at-large seats to fill.

(c) Cumulative voting shall be construed as allowing every voter to cast as many votes as there are positions to be filled of the same category, without restricting the voter to casting only one (1) vote for any particular candidate. This system permits voters to aggregate or cumulate their votes. For example, in a three-seat, three-vote election, a voter may provide three (3) candidates with one (1) vote each, or the voter may cast two (2) votes for one (1) candidate and one (1) vote for a second candidate, or the voter may cast all three (3) votes for a single candidate.






Chapter 62-69 - [Reserved.]

[Reserved]






Subtitle 4 - Public Finance Generally

Chapter 70 - General Provisions

[Reserved]



Chapter 71 - Fiscal Years

§ 14-71-101 - Counties.

The fiscal year of the affairs of the counties of the State of Arkansas, covering each period of twelve (12) months, shall begin on January 1 of each year and shall end at the close of business on December 31 of the same year.



§ 14-71-102 - Cities and towns.

The fiscal year of each city and town in this state shall begin with January 1 and end at 12:00 midnight on December 31 of each year.






Chapter 72 - Bonds Of Counties, Cities, And Towns

Subchapter 1 - -- General Provisions

§ 14-72-101 - Municipal water and sewer revenue bonds for repayment of water pollution control grants.

(a) Any city of the first class, city of the second class, or incorporated town, hereinafter referred to as a "municipality", which has received from the Arkansas Department of Environmental Quality a water pollution control project grant funded from the proceeds of bonds of the department issued pursuant to §§ 8-5-301 -- 8-5-318 [repealed] may issue water revenue bonds under the provisions of § 14-234-201 et seq., sewer revenue bonds under the provisions of §§ 14-235-201 -- 14-235-224, or combined water and sewer revenue bonds for the purpose of refunding the bonds of the department issued to fund the grant.

(b) The refunding bonds may be combined with other bonds issued by the municipality under the provisions of § 14-234-201 et seq. and §§ 14-235-201 -- 14-235-224 into a single issue.

(c) All bonds issued under this section shall in all respects be authorized, sold, issued, and secured in the manner provided for other bonds issued under § 14-234-201 et seq. and §§ 14-235-201 -- 14-235-224 pursuant to which the refunding bonds are being issued.



§ 14-72-102 - Transfer of unexpended balance of bond redemption fund to county hospital building fund.

In all cases where bonds have been issued in any county for the construction, reconstruction, or extension of any county hospital as authorized by Arkansas Constitution, Amendment 25 [repealed], and all bonds issued for those purposes by any county have been wholly retired, the county courts of those counties may by appropriate order transfer any balances remaining unexpended to the credit of the bond redemption funds in those counties to the county hospital building funds. The moneys may then be used for all purposes for which the county hospital building fund could be used.






Subchapter 2 - -- Refunding Bonds of Counties Generally

§ 14-72-201 - Authority to refund -- Procedure.

(a) Any county of this state shall have the power and is authorized to refund its outstanding bonded indebtedness on terms the county court shall deem for the best interest of the county and to that end may issue negotiable bonds with interest coupons attached. Such refunding bonds either shall mature serially, the first principal payment to be not more than five (5) years after date, over a period of not more than forty (40) years from date thereof or shall mature on or before some fixed date not more than forty (40) years from date thereof, in which event the bonds shall provide for tender or call, or both, to be paid out of any surplus in the bond fund account.

(b) The county judge of the county may exchange refunding bonds for outstanding bonds of the county.

(c) The refunding bonds shall not be issued in a greater amount than the face value of the outstanding bonds then being refunded, and in no event shall the refunding bond bear a greater rate of interest than that borne by the bond for which it is exchanged.

(d) The new bonds shall bear the original signature of the county judge, under the seal of the county.

(e) This subchapter is intended to authorize only the refunding of valid, outstanding county funding, courthouse, or jail bonds.



§ 14-72-202 - Form of bonds -- Rights and remedies.

The refunding bonds:

(1) Shall be negotiable instruments;

(2) May have coupons evidencing interest, payable annually or semiannually; and

(3) Shall have all the rights of security and remedies for collection that are provided for the original bonds issued by the county.



§ 14-72-203 - Certificates of indebtedness for interest due on refunded bonds and expense of issuing refunding bonds.

(a) In order to facilitate the refunding of its bonds, any county issuing refunding bonds may issue certificates of indebtedness bearing interest not to exceed five percent (5%) per annum, payable to bearer and negotiable, to cover matured interest due on outstanding bonds at the time they are exchanged for refunding bonds and may issue certificates of indebtedness, not bearing interest, payable to bearer, and negotiable, to cover the expenses of issuing refunding bonds.

(b) Both classes of certificates shall be paid out of the bond fund account of the county from any surplus that remains in the bond fund account in any year after the payment of the full amount of bonds and interest due that year on the refunding issue.

(c) Both classes of certificates of indebtedness issued in connection with an issue of refunding bonds shall be registered by the county treasurer, except that the certificates for expenses shall bear the early registration numbers to be followed by the certificates for interest. The certificates for interest shall be paid in numerical order of registration out of the money available for their payment.



§ 14-72-204 - Tax for original bonds continued for refunding bonds.

The tax for the payment of the outstanding bonds levied by the quorum court of the county issuing the refunding bonds shall continue for the payment of the refunding bonds and certificates of indebtedness. If the tax proves insufficient to meet the maturities of the refunding bonds with interest, it shall be the duty of the quorum court of the county to increase the levy of taxes, but not beyond three (3) mills upon the dollar of the assessed valuation existing at the time of the levy.



§ 14-72-205 - Refunding bonds under Arkansas Constitution, Amendment 17.

(a) Any county that has issued funding bonds, under Arkansas Constitution, Amendment 10, to take up its outstanding indebtedness which included any balance then due on the cost of construction of a courthouse or jail, or both, shall have the right to issue bonds under the provisions of Arkansas Constitution, Amendment 17 [repealed], and laws in aid thereof, to refund the same proportionate part of its outstanding funding bonds that the included balance of the cost of construction of a courthouse or jail, or both, was of the total indebtedness funded under Arkansas Constitution, Amendment 10.

(b) Before proceeding under this section to refund courthouse or jail indebtedness, the county court shall enter upon its records an order declaring what part of the funding bonds issued by the county under Arkansas Constitution, Amendment 10, represented indebtedness for the construction of a courthouse or a jail, or both, and what part represented general county indebtedness.

(c) This order shall be published one (1) time in some newspaper published in the county. If no suit is brought within thirty (30) days after the publication to review the correctness of the finding made in the order, the finding shall be conclusive of the proportionate part of the funding bond issue represented by indebtedness for the construction of a courthouse or a jail, or both, and shall not be open to further attack.

(d) In the event a county shall refund part of its outstanding funding bonds under the provisions of Arkansas Constitution, Amendment 17 [repealed], and the laws in aid thereof, the county court shall then have authority to refund the balance of the county's outstanding funding bonds under the provisions of this subchapter.






Subchapter 3 - -- County Bonds for Courthouses and Jails

§ 14-72-301 - Authority to issue.

Any county which has built, constructed, or extended a county courthouse or jail, or both, which has not been completely paid for and for which county warrants are now outstanding, may issue bonds through its county court to raise money to pay the indebtedness when authorized by a vote of the majority of the qualified electors of the county, voting on the question in the manner hereinafter provided.



§ 14-72-302 - Interest, maturity, and sale.

(a) Bonds bearing interest at a rate not exceeding five percent (5%) per annum and maturing in not more than thirty-five (35) years may be issued by the county court in the name of the county when authorized by a vote of the qualified electors, and they may be exchanged for the warrants when the warrants are discounted at the rate of five percent (5%) per annum, from the date of the bonds to the date of the maturity of the warrants, or they may be issued only as the warrants mature.

(b) In the latter event, the bonds shall be dated in installments as the outstanding warrants mature and bear interest only from that date.

(c) The bonds may be sold at public auction or upon sealed bids after notice by publication once a week for at least three (3) insertions in some newspaper published and having a bona fide circulation in the county. The last insertion is to be not less than seven (7) days before the date of sale, or they may be exchanged at par for warrants maturing on their date.

(d) The county court may, in its discretion, advertise the sale in other newspapers or in financial journals.

(e) The validity of the bonds shall not be affected by the fact that any of the officers executing them may have died or gone out of office before their sale or delivery.

(f) The bonds shall be made serially through a term of years.

(g) They shall be executed by the county judge and attested by the county clerk and shall bear the seal of the county court.

(h) They may all be sold at once, or they may be sold in installments, from time to time, as the outstanding warrants mature.

(i) Bonds shall not be sold on a basis of less than par for five percent (5%) bonds.



§ 14-72-303 - Submission of question to electors -- Special election.

(a) If the county court decides that it would be advantageous to issue bonds under the authority of Arkansas Constitution, Amendment 17 [repealed], this section, and §§ 14-72-301, 14-72-302, and 14-72-304 -- 14-72-307, it shall order the submission of the question to the qualified electors of the county at a special election to be held in accordance with § 7-11-201 et seq.

(b) In all other respects, the special election shall be held as provided by law for the conducting of general elections. It is made the duty of the sheriff of the county, by proclamation duly made and published for the time and in the manner provided by law, to give notice of the time and place of holding the election.



§ 14-72-304 - Form of ballot -- Returns -- Appeal.

(a) In the order calling the election, the county court shall prescribe the form of the ballot, which shall show the amount of the proposed bond issue, its purpose, and the amount of tax necessary to be levied in order to pay the bonds with interest, which amount shall not exceed five (5) mills on the dollar.

(b) The election officers shall make their returns of the result of the election to the county court which shall then enter of record an order showing the number of votes cast in favor of the bond issue and the number cast against it, and the clerk of the court shall publish the order for one (1) insertion in some newspaper having a general circulation in the county.

(c) Any elector and any property owner of the county may appeal from the finding of the county court as to the result of the election within thirty (30) days thereafter. If no appeal is taken within that time, the finding shall be conclusive.



§ 14-72-305 - Levy of special funding bond tax.

(a) If a majority voting in the election vote in favor of the issue of the bonds and the levy of the tax, then the quorum or levying court, at any regular, special, or adjourned term thereafter held, shall levy, in addition to all other taxes authorized by law to be levied against all taxable property in the county, a special funding bond tax of not exceeding five (5) mills on the dollar, of the assessed valuation of the property, for the payment of the bonds. This levy, when once made, shall continue and be in force from year to year and extended on the tax books and collected until sufficient funds are collected to pay off and discharge the bonds and interest thereon.

(b) The county court may call a special meeting of the quorum or levying court for the purpose of levying the tax.

(c) If the tax first levied proves insufficient to pay the bonds with interest, it shall be the duty of the quorum or levying court to make the additional levies at a rate not exceeding five (5) mills on the dollar till the bonds with interest are paid.

(d) The proceeds of the tax shall be used only for the payment of the bonds with the interest, and the tax shall be and is pledged as security for the payment of bonds and shall never be diverted to or expended for any other purpose, nor collected for any greater amount or length of time than is necessary to pay and retire the principal and interest of the bonds.



§ 14-72-306 - Publication -- Sale of bonds.

(a) Bonds that may be issued to pay for courthouses or jails, or both, which may be built or extended, shall be sold only at public auction or on sealed bids after notice given by order of the county court and published once a week for at least three (3) insertions in some newspaper published and having a bona fide circulation in the county, the last insertion to be not less than seven (7) days before the date of sale.

(b) The notice shall state the amount and maturities of the bonds and the purposes for which they are issued.

(c) The county court may reject any and all bids for any bonds within the scope of this subchapter, and may order a new publication and a new sale, to be conducted in like manner; but the sale must always be to the highest bidder.

(d) Bonds may be sold on condition that they are to be delivered and paid for in installments as the work progresses, but that condition must appear in the notice, which may provide for bids in the alternative for cash or for payment and delivery in installments.

(e) The county court may, if it deems it advisable, advertise the sale in financial journals or in other newspapers published within or without the state.



§ 14-72-307 - Quorum court to levy tax.

Whenever, at an election called for the purpose of authorizing the construction, reconstruction, or extension of any county courthouse or county jail, a majority voting in the election vote for such building or buildings, as the case may be, and for the necessary tax, the county court may, by order entered of record, call a special meeting of the quorum or levying court for the purpose of levying the tax authorized at the election; and it shall be the duty of the levying court to meet at the time specified in the order of the county court and to levy the tax authorized by the vote of the electors as aforesaid.






Subchapter 4 - -- Purchase of County Bonds by County Treasurer



Subchapter 5 - -- Refunding Municipal Bonds Issued under Arkansas Constitution, Amendment 13

§ 14-72-501 - Application of subchapter -- Successive refunding.

(a) The power and authority granted by this subchapter may be exercised successively.

(b) Any bonds which have once been refunded under this subchapter may thereafter, from time to time, be refunded.



§ 14-72-502 - Authority to refund -- Issuance.

Any city of the first or second class of this state shall have the power and is authorized to refund, in whole or in part, from time to time, its valid outstanding bonds issued under Arkansas Constitution, Amendment 13 [repealed]. To that end, the city may issue negotiable refunding bonds upon the terms and conditions hereinafter set out.



§ 14-72-503 - Methods of issuance.

(a) (1) No refunding bonds shall be issued until the debt refunded is cancelled simultaneously with the delivery of the refunding bonds either:

(A) By the surrender and cancellation of the bonds to be refunded; or

(B) If the outstanding bonds are redeemable before maturity and have been duly called for payment, by the deposit of the money for their payment upon presentation according to the terms of the call in trust with an escrow agent duly designated by the city council, which escrow agent shall be a bank or trust company whose trust funds are secured in the manner provided by the national or state banking laws and regulations thereunder; or

(C) By a combination of methods (A) and (B).

(2) The refunding bonds shall not be in a greater principal amount than the principal amount of the bonds to be refunded and shall not bear a greater rate of interest than that borne by the bonds to be refunded, except that the owners of the outstanding bonds taking refunding bonds in exchange or the purchasers, as the case may be, may have the privilege of conversion to bonds bearing a lower rate of interest, provided that by the conversion the city will receive no less and pay no more in principal and interest combined substantially than it would receive and pay if the bonds were not converted.

(b) (1) The refunding bonds may be exchanged for outstanding bonds or they may be sold for cash and the proceeds used to pay the outstanding bonds, or part may be exchanged and part may be sold.

(2) No refunding bonds shall be sold except at public sale after twenty (20) days' advertisement in some newspaper of bona fide circulation in the city issuing them.

(3) The refunding bonds that are sold shall be duly executed and deposited with the designated escrow agent which shall have authority to deliver them to the purchaser upon payment to it of the purchase price on or before the redemption date of the bonds that have been called, provided that the city has deposited with the escrow agent a sum sufficient to pay the interest on the bonds called to the redemption date.

(4) The proceeds of the sale of the refunding bonds and the interest to be paid by the city shall be held by the escrow agent and applied solely to the payment of the principal of the bonds refunded at their call date and the accrued interest thereon to that date when they are presented for payment.

(c) When any refunding bonds are to be exchanged for outstanding bonds, they may be executed and delivered to the escrow agent which shall have authority, from time to time, as outstanding bonds are presented to it for exchange, to deliver refunding bonds in principal amount of the same proportion of the total principal amount of the refunding bonds that the principal amount of the outstanding bonds to be exchanged bears to the total principal amount of the outstanding bonds to be refunded.



§ 14-72-504 - Form of bonds.

(a) All such refunding bonds shall be negotiable instruments and may have coupons evidencing interest, payable annually or semi-annually, and shall have all the rights of security and remedies for collection that are provided for the bonds that are refunded.

(b) They shall bear the original signature of the mayor of the city and be sealed with the seal of the city. The interest coupons may be signed with the facsimile signature of the mayor.

(c) In case the mayor whose signature appears on the bonds or interest coupons shall cease to be the mayor before delivery of the refunding bonds, the signature shall nevertheless be valid and sufficient for all purposes, the same as if he had remained in office until delivery.






Subchapter 6 - -- Local Government Revenue Bond Elections

§ 14-72-601 - Title.

This subchapter shall be referred to and may be cited as the "Local Government Revenue Bond Election Act of 1986."



§ 14-72-602 - Legislative intent.

The Arkansas Supreme Court has determined in the case of City of Hot Springs v. Creviston, that the Constitution of the State of Arkansas requires that the issuance of revenue bonds by counties and municipalities, including their boards and agencies, must be approved by the electors of the county or municipality at an election called for that purpose. In its decision, the Arkansas Supreme Court stated that these elections might be conducted under the general election laws of the state until the General Assembly provided otherwise. This subchapter is adopted in order that the procedures for these elections be more clearly established. This subchapter is not intended otherwise to limit in any manner the exercise of the powers of counties or municipalities with respect to elections under Arkansas Constitution, Amendment 62, for bonds to be paid from taxes or other permitted sources and is not intended to alter or amend the procedures established by § 14-164-301 et seq.

(b) It is the specific intent of this subchapter that the provisions of this subchapter are in implementation of or supplemental to other constitutional or statutory provisions now existing or hereafter adopted which may provide for the issuance of revenue bonds. Nothing contained in this subchapter shall be deemed to be a restriction or a limitation upon the issuance of revenue bonds, except as specifically provided in this subchapter with respect to the necessity of approval at an election.



§ 14-72-603 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Bonds" means any evidence of indebtedness of a county or municipality issued pursuant to laws in effect authorizing the issuance of bonds, notes, certificates, or other instruments or evidences of indebtedness;

(2) "Clerk" means the clerk or recorder of a municipality or county clerk of a county;

(3) "County" or "municipality" also mean any agency, board, commission, or instrumentality of a county or municipality;

(4) "Legislative body" means the quorum court of a county or the council, board of directors, or other elected governing body of a municipality;

(5) "Municipality" means any city or incorporated town;

(6) "Ordinance" means an ordinance, resolution, or other appropriate legislative enactment of a legislative body;

(7) "Revenue bonds" means all bonds the repayment of which are secured by the pledge of rents, user fees, charges, or other revenues, other than assessments for local improvements and taxes, derived from the project or improvements financed in whole or in part by such revenue bonds, from the operations of any governmental unit, or from any other special fund or source.



§ 14-72-604 - Construction.

This subchapter shall be construed liberally to effectuate the legislative intent and the purposes of this subchapter as complete and independent authority for the performance of each and every action and thing authorized in this subchapter, and all powers granted in this subchapter shall be broadly interpreted to effectuate this intent and these purposes and not as a limitation of powers.



§ 14-72-605 - Certain districts excluded.

The provisions of this subchapter shall not apply to bonds, notes, certificates, or other evidence of indebtedness issued by a regional water distribution district organized under § 14-116-101 et seq., or to any drainage district, levee district, or other improvement or special assessment district organized with the consent of the owners of land affected thereby under the laws of the state heretofore or hereafter adopted, notwithstanding that the district may pledge revenues from its operations or other sources in addition to, or in lieu of, a pledge of assessed benefits or interest thereon to secure payment of the indebtedness.



§ 14-72-606 - Election procedures -- Contest.

(a) (1) Whenever a county or municipality shall determine the need to issue revenue bonds, the issuance of which under the Arkansas Constitution requires approval at an election, the legislative body thereof shall, by ordinance, submit the question of the issuance of the revenue bonds to the qualified electors of the county or municipality.

(2) The question of the issuance of revenue bonds may be submitted at a special election called for that purpose in accordance with § 7-11-201 et seq., as provided in the ordinance, and held in the manner provided in this subchapter.

(3) When revenue bonds are to be issued for more than one (1) purpose, the principal amount of revenue bonds applicable to each purpose shall be stated on the ballot as a separate question, and no revenue bonds shall be issued for such a purpose unless a majority of the electors voting on the question shall have approved the issuance of revenue bonds for that purpose.

(4) Except as otherwise provided in this subchapter, the election shall be held and conducted in the same manner as a special or general election under the election laws of the state.

(b) (1) The ordinance shall set forth the form of ballot questions, which shall include a statement of the purposes for which the revenue bonds are to be issued and the proposed sources of repayment of the revenue bonds.

(2) Notice of the election shall be given by the clerk of the county or municipality by one (1) publication in a newspaper having general circulation within the county or municipality not less than ten (10) days prior to the election.

(c) (1) The county judge or mayor of the county or municipality shall proclaim the results of the election by issuing a proclamation and publishing the proclamation one (1) time in a newspaper having general circulation within the county or municipality.

(2) (A) The results of the election as stated in the proclamation shall be conclusive unless suit is filed in the circuit court in the county in which the municipality is located within thirty (30) days after the date of the publication.

(B) No other action shall be maintained to challenge the validity of the revenue bonds and of the proceedings authorizing the issuance of the bonds unless suit is filed in the circuit court within thirty (30) days after the date of the adoption of an ordinance authorizing the sale of the revenue bonds.



§ 14-72-607 - Venue.

For the purposes of this subchapter, when it is necessary to determine whether publication or other activity has taken place within a municipality lying in more than one (1) county, or where suit shall be filed contesting an election in the municipality, then the publication, activity, or suit shall take place in the county in which a majority of the persons living in the municipality reside.



§ 14-72-608 - Elections held prior to effective date.

Any election called for the purpose of authorizing revenue bonds and any ordinances or resolutions of a legislative body, or orders of a county court adopted in connection therewith prior to May 8, 1986, shall be deemed ratified and in full compliance with this subchapter if the ordinance, order, or resolution calling the election or notice of election was published at least one (1) time in a newspaper of general circulation in the municipality or county and all other procedures followed complied substantially with the provisions of this subchapter.



§ 14-72-609 - Refunding bonds.

(a) Revenue bonds issued for the purpose of refunding revenue bonds issued prior to March 3, 1986, may be issued without the necessity of an election under this subchapter if the source of repayment is substantially the same as that provided at the original issuance of the revenue bonds to be refunded.

(b) Revenue bonds to refund revenue bonds authorized at an election pursuant to this subchapter may be refunded without the necessity of an election. However, if the refunding revenue bonds shall be in a greater principal amount than the revenue bonds being refunded or shall be payable from a different source of revenues, the question of issuing the refunding revenue bonds shall be submitted at an election called in the manner provided in this subchapter.

(c) These refunding revenue bonds may be either sold for cash or delivered in exchange for the outstanding obligations. If sold for cash, the proceeds may either be applied to the payment of the revenue bonds being refunded or deposited in an irrevocable trust for the retirement of the revenue bonds at maturity or on an authorized redemption date.






Subchapter 7 - -- Refund of Amendment 13 Municipal Bond Proceeds

§ 14-72-701 - Disposition of principal and interest.

In instances where bonds were issued by a municipality under Arkansas Constitution, Amendment 13 [repealed], and the project for which the bonds were issued has not been commenced within ten (10) years after the bonds were issued, all interest accrued and accruing on the bond principal may be transferred into the general fund of the city upon a two-thirds (2/3) vote of its governing body. The principal balance shall be refundable to the taxpayers under the procedure prescribed by this subchapter.



§ 14-72-702 - Filing of claims.

(a) The taxpayer must file a claim with the city clerk stating:

(1) The name and mailing address of the taxpayer;

(2) The time when and the period for which the tax was paid;

(3) The amount of the tax which the taxpayer claims was levied for retirement of the bond issue;

(4) Any other necessary information required by the city clerk.

(b) The city clerk shall be available for assistance in providing the above necessary information.



§ 14-72-703 - Publication of notice.

(a) Before any money is transferred into the city general fund under this subchapter, the city shall publish a notice of the refund procedure at least once per week for at least four (4) consecutive weeks in a newspaper having general circulation within the city.

(b) All principal not claimed within six (6) months after the fourth publication of the notice shall be transferred into the general fund of the city.









Chapter 73 - Local Government Reserve Funds

§ 14-73-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Local government" means any:

(A) City of the first or second class;

(B) Incorporated town;

(C) County;

(D) School district;

(E) Improvement district; or

(F) Board, agency, or commission of the governments set out in subdivisions (1)(A)-(E) of this section including, but not limited to:

(i) Waterworks commission;

(ii) Sewer committee;

(iii) Airport commission;

(iv) Parking authority;

(v) Public transit authority;

(vi) Library commission;

(vii) Advertising and promotion commission; or

(viii) Port authority.

(2) "Improvement" means:

(A) Public works or projects authorized by law which are undertaken by a local government for public use or benefit including, but not limited to, streets and transportation facilities, waterworks facilities, sewer facilities, airports, parking facilities, drainage facilities, buildings, sidewalks, convention centers, schools, city halls, jails, fire stations, solid waste disposal facilities, courthouses, recreational facilities, stadiums, libraries, and hospitals; and

(B) Engineering and architectural fees and other development and acquisition costs of those public works or projects.

(3) "Governing body" means:

(A) The legislative body of any:

(i) City, town, or county;

(ii) Improvement district; or

(iii) School board; and

(B) The body or board authorized to operate a board, agency, or commission including, but not limited to, the board of commissioners of a waterworks commission, members of a sewer committee, the board of commissioners of an airport commission, members of a parking authority, the board of commissioners or directors of an improvement district, the board of directors of a public transit authority, members of an advertising and promotion commission, commissioners of a housing authority, board of trustees of a library, or members of a port authority.



§ 14-73-102 - Authority to establish reserve for improvements.

(a) Any local government desiring to own, acquire, construct, reconstruct, remodel, equip, extend, operate, maintain, or otherwise provide improvements may establish a reserve for those improvements so that the costs thereof may be accumulated out of revenues from year to year.

(b) The reserve shall be authorized by resolution of the governing body, provided that a reserve for a local government board, agency, or commission shall also be approved by resolution of the governing body creating the board, agency, or commission.



§ 14-73-103 - Trust agreement.

(a) The reserve fund shall be established by written agreement with a trustee independent from the local government. The trust agreement shall contain:

(1) A description of the improvements for which the reserve is established;

(2) A covenant that the reserve funds will not be used for any purpose other than the purposes described in the trust agreement;

(3) A covenant by the trustee that all sums in the reserve fund will be invested by the trustee in a manner consistent with the "prudent man" rule, as authorized and defined by §§ 28-71-105 and 28-71-106;

(4) A covenant by the trustee to disburse the reserve funds only to the contractor or to a trustee for bonds or notes issued to finance the improvements or to disburse the reserve funds in such manner that they will be applied to the acquisition, construction, reconstruction, remodeling, equipping, extending, operating, maintaining, or providing the improvements;

(5) A term for the agreement which shall not exceed twenty-one (21) years.

(b) A trust agreement in which a city, town, or county is a party shall specify that each payment to the reserve fund shall be a separate contract with the trustee and shall specifically limit the amount of payments to the reserve fund in any fiscal year to the amount of the appropriation to the reserve fund for that fiscal year.

(c) The trust agreement may contain provisions providing for the trustee's fee, if any, to be paid from the reserve funds held in trust.



§ 14-73-104 - Payment of funds into reserve.

After the execution of the trust agreement, the local government may, during the fiscal year in which the agreement is executed and in subsequent fiscal years, appropriate, pay, or disburse the funds into the reserve as the governing body may determine during those fiscal years.






Chapter 74 - Taxing Agencies -- Borrowing And Bankruptcy

§ 14-74-101 - Chapter cumulative.

The provisions of this chapter shall be cumulative to any similar provisions of law now in effect.



§ 14-74-102 - Enumeration of taxing agencies and instrumentalities.

The taxing agencies and instrumentalities to which this chapter is applicable shall be all those recited in those acts of Congress and that may be recited in any amendment thereof, including the following:

All the taxing agencies or instrumentalities hereinafter named, payable:

(A) Out of assessments or taxes, or both, levied against and constituting liens upon property in any of the taxing agencies or instrumentalities; or

(B) Out of property acquired by foreclosure of the assessments or taxes or both; or

(C) Out of income derived by the taxing agencies or instrumentalities from the sale of water or power or both, or any combination thereof; or

(D) From any combination of:

(i) Drainage, drainage and levee, levee, reclamation, water, irrigation, or other similar districts, commonly designated as agricultural improvement districts or local improvement districts, organized or created for the purpose of constructing, improving, maintaining, and operating certain improvements or projects devoted chiefly to the improvement of lands therein for agricultural purposes; or

(ii) Local improvement districts such as sewer, paving, sanitary, or other similar districts, organized or created for the purposes designated by their respective names; or

(iii) Local improvement districts such as road, highway, or other similar districts, organized or created for the purpose of grading, paving, or otherwise improving public streets, roads, or highways; or

(iv) Public school districts or public school authorities organized or created for the purpose of constructing, maintaining, and operating public schools or public school facilities; or

(v) Local improvement districts such as port, navigation, or other similar districts, organized or created for the purpose of constructing, improving, maintaining, and operating ports and port facilities; or

(vi) Any city, town, village, borough, township, or other municipality.



§ 14-74-103 - Authority to use federal finance laws -- Bankruptcy.

(a) Any and all the taxing agencies or instrumentalities named in § 14-74-102 shall have the right and power to:

(1) Avail themselves of any and all acts of the Congress of the United States providing for the lending of money to such districts and for the refinancing, refunding, adjustment, or composition of indebtedness of taxing agencies and any amendments or additional laws Congress may adopt in that behalf; and

(2) Proceed in the district courts of the United States in bankruptcy or in any other federal courts given like jurisdiction by voluntary proceedings in accordance with those acts of Congress and any amendments thereto.

(b) This chapter expresses the consent of the state for the institution of bankruptcy proceedings by any and all such taxing agencies acting through their governing boards.



§ 14-74-104 - Authority to refinance, refund, etc.

Any and all of the taxing agencies and instrumentalities set out in § 14-74-102 acting through their governing boards shall have the right to cooperate with and to borrow from the Reconstruction Finance Corporation and with any and all other governmental agencies, and with creditors, banks, trust companies, and other private or public lending agencies in refinancing and refunding and effecting compositions or the debts of the taxing agencies and instrumentalities and to issue refunding bonds, certificates of indebtedness, notes, and other securities to refinance debts and to pledge the assessments, revenues, and income of the taxing agencies or instrumentalities for the repayment of the refunding bonds, notes, certificates, and securities and to take any and all steps reasonably necessary to complete the refinancing or refunding programs and debt compositions.



§ 14-74-105 - Participation by state departments.

Any department of this state authorized by any law of this state to purchase, own, or hold as security any bonds issued by any agencies or districts enumerated in the previous provisions of this chapter is authorized and empowered to give its consent to and participate in any plan, composition, or arrangement for the readjustment or refunding of the bonded indebtedness of any of the districts or agencies set out in § 14-74-102.






Chapter 75 - Management Letter For Audit

§ 14-75-101 - Definition.

For the purpose of this chapter, a "political subdivision" shall not include levy districts, drainage districts, or any other improvement districts.



§ 14-75-102 - Letter required.

Any political subdivision of the State of Arkansas engaging the services of a certified public accountant for the purpose of statutorily required audits shall require the certified public accountant to issue, in addition to the audit report, what is commonly referred to in the accounting profession as a management letter.



§ 14-75-103 - Contents of letter.

The management letter shall include:

(1) Comments by the certified public accountant as to his observations on the system of internal control employed by the political subdivision;

(2) Exceptions to statutory provisions;

(3) Requirements which may have been noted by the certified public accountant; and

(4) Any recommendations or suggestions the certified public accountant may desire to make to the subdivision under audit.



§ 14-75-104 - Furnishing copy to Legislative Joint Auditing Committee.

(a) The political subdivision shall supply the Legislative Joint Auditing Committee with one (1) copy of the management letter in addition to the required copy of the audit report.

(b) The management letter shall be forwarded to the committee with the audit report.






Chapter 76 - Local Government Lease Agreements and Purchase Contracts



Chapter 77 - Local Fiscal Management Responsibility Act

§ 14-77-101 - Title.

This chapter may be known and cited as the "Local Fiscal Management Responsibility Act".



§ 14-77-102 - Definitions.

As used in this chapter:

(1) "Executive officer" means the following for the applicable political subdivisions:

(A) For school districts, an "executive officer" is the superintendent of the school or the executive director of the education service cooperative;

(B) For municipalities, an "executive officer" is the mayor, city manager, or city administrator; and

(C) For counties, an "executive officer" is the elected official exercising administrative control over a particular county employee;

(2) "Fiscal responsibility and management laws" means the following laws, as amended, and as applicable to the following subdivisions:

(A) Counties:

(i) County government, Arkansas Constitution, Amendment 55;

(ii) County Record Retention, § 13-10-101 et seq. [repealed];

(iii) Legislative Procedures (County), § 14-14-901 et seq.;

(iv) Executive Powers (County), § 14-14-1101 et seq.;

(v) Personnel Procedures (County), § 14-14-1201 et seq.;

(vi) Officers (County), § 14-15-101 et seq.;

(vii) Sale of county property generally, § 14-16-105, and Sale of surplus property, § 14-16-106;

(viii) County Funds, § 14-21-101 et seq.;

(ix) County Purchasing Procedures, § 14-22-101 et seq.;

(x) Claims Against Counties, § 14-23-101 et seq.;

(xi) County Warrants, § 14-24-101 et seq.;

(xii) The Arkansas County Accounting Law of 1973, § 14-25-101 et seq.;

(xiii) Correction of errors (on tax books), § 26-28-111;

(xiv) Settlement and payment of taxes: Time for payment, § 26-39-201; and

(xv) Review of audit reports by legislative governing bodies, § 10-4-219 [repealed];

(B) Municipalities:

(i) Prohibited actions by municipal council members or municipal officials and employees: Interest in offices or contracts, etc. by council members prohibited, § 14-42-107, and Prohibited actions by municipal officials or employees -- Penalty, § 14-42-108;

(ii) Powers and Duties Generally (of municipal officers), § 14-43-501 et seq.;

(iii) Purchase, lease, and sale of real and personal property: Purchase, lease, and sale authorized, § 14-54-302;

(iv) Cities of the first class generally: Fiscal Affairs of Cities and Incorporated Towns, § 14-58-101 et seq.;

(v) The Arkansas Municipal Accounting Law of 1973, § 14-59-101 et seq.;

(vi) The Arkansas Municipal Water and Sewer Department Accounting Law of 1973, § 14-237-101 et seq.;

(vii) The Arkansas District Courts, Police Courts, and City Courts Accounting Law, § 16-10-201 et seq.; and

(viii) Review of audit reports by legislative governing bodies, § 10-4-418;

(C) Schools:

(i) School disbursing officer: Organization -- Disbursing officer, § 6-13-618;

(ii) School district treasurer: District Treasurer, § 6-13-701 et seq.;

(iii) The Arkansas Teachers' Salary Law, § 6-17-901 et seq.;

(iv) School finance acts: Finances, § 6-20-101 et seq.;

(v) School's acquisition of commodities: Acquisition of Commodities Generally, § 6-21-301 et seq.; and

(vi) Review of audit reports by boards, § 6-1-101(d) and § 10-4-208(d)[repealed];

(D) The following laws are applicable to some or all of the political subdivisions:

(i) Limitation on legislative and taxing power -- Local bond issues, Arkansas Constitution, Article 12, § 4;

(ii) Political subdivisions not to become stockholders in or lend credit to private corporations, Arkansas Constitution, Article 12, § 5;

(iii) Lending credit -- Bond issues -- Interest-bearing warrants, Arkansas Constitution, Article 16, § 1;

(iv) Levy and appropriation of taxes, Arkansas Constitution, Article 16, § 11;

(v) Local Capital Improvement Bonds, Arkansas Constitution, Amendment 62;

(vi) Revenue Bonds, Arkansas Constitution, Amendment 65;

(vii) Clerks of courts, collection and settlement, additional fees, investment of moneys held in trust:

(a) Fines, penalties, taxes, etc. -- Collection and settlement -- Accounting -- Audit and adjustment, § 16-20-106;

(b) Collection and payment of additional fees -- Use of funds, § 16-20-107 [repealed];

(c) Investment of moneys held in trust -- Disposition of funds, § 16-20-108;

(viii) Depositories for Public Funds, § 19-8-101 et seq.

(ix) Public Works, § 22-9-101 et seq.; and

(x) The Local Fiscal Management Responsibility Act, § 14-77-101 et seq.;

(3) "Knowingly" means that a person is aware or should have been aware that his or her conduct will violate the fiscal responsibility and management laws;

(4) "Political subdivision" means any county, municipality, or school district of the State of Arkansas; and

(5) "Public officer or employee" means any officer or employee of a county, municipality, or school district located in the State of Arkansas.



§ 14-77-103 - Compliance with fiscal responsibility and management laws -- Investigation.

(a) All public officers and employees shall comply with the provisions of the fiscal management and responsibility laws contained in this chapter.

(b) Upon discovery or notification of an alleged violation of the fiscal responsibility and management laws, the executive officer of the political subdivision shall investigate such allegations and take appropriate administrative action.

(c) After completing the investigation, if the executive officer of the political subdivision determines that one (1) or more of the fiscal responsibility and management laws have been violated, the facts and circumstances relating to a violation and any corrective or remedial action shall be documented and placed in the personnel files of the public officer or employee involved in the violation.



§ 14-77-104 - Notification of violation.

(a) The executive officer of the political subdivision shall notify the public officer or employee of its findings and any corrective or remedial action to be taken.

(b) Notification shall be made in a manner ensuring actual notice to the public officer or employee.

(c) The public officer or employee shall be notified that the failure to make corrective or remedial action within thirty (30) days after the date of notification creates the rebuttable presumption that the violation was committed knowingly.



§ 14-77-105 - Remedial or corrective action.

The public officer or employee violating a fiscal responsibility and management law shall be given not more than thirty (30) days from the date of notification to effect corrective or remedial action recommended by the executive director of the political subdivision. Failure to make corrective or remedial action within thirty (30) days after notification creates the rebuttable presumption that the violation was committed knowingly.



§ 14-77-106 - Investigation by prosecuting attorney.

(a) If the executive officer determines that there has been a violation of the fiscal responsibility and management laws, the executive officer may request the appropriate prosecuting attorney to conduct an investigation regarding the violation.

(b) The Legislative Joint Auditing Committee may request the appropriate prosecuting attorney to conduct an investigation regarding violations of the fiscal responsibility and management laws documented in the audit report.

(c) The prosecuting attorney shall conduct a timely investigation into all matters referred to him under the provisions of this chapter. If the prosecuting attorney fails to conduct a timely investigation or file a civil suit under the provisions of this chapter, the executive officer or the Legislative Joint Auditing Committee may request the Attorney General to conduct an investigation into the violations.



§ 14-77-107 - Civil suit by prosecuting attorney.

After conducting an investigation into the alleged violations, the appropriate prosecuting attorney or the Attorney General may file a civil suit in circuit court against the public officer or employee alleged to have violated the fiscal responsibility and management laws. Venue shall be in the county where the political subdivision is located.



§ 14-77-108 - Civil penalty.

If the public officer or employee is found by the court to have knowingly violated the provisions of the fiscal responsibility and management laws, the court shall impose a civil penalty upon the public officer or employee of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000) for each violation, and may subject the public officer or employee to the payment of damages resulting as a direct consequence of any violation.



§ 14-77-109 - Recovery of costs.

(a) If the public officer or employee is found by the court to have knowingly violated the provisions of the fiscal responsibility and management laws, the prosecuting attorney or the Attorney General shall be allowed to recover costs and attorney fees associated with the civil suit from the public officer or employee.

(b) Any costs or fees recovered by a prosecuting attorney under this provision shall be deposited into an account administered by the prosecuting attorney and shall be used for expenses of the office.

(c) Any costs or fees recovered by the Attorney General under this provision shall be deposited into the State Treasury.



§ 14-77-110 - Civil procedures apply.

All actions and procedures under the provisions of this chapter are civil in nature and shall be governed by the appropriate rules, regulations, and laws regarding civil actions and remedies.



§ 14-77-111 - Existing remedies not impaired.

The provisions of this chapter are supplemental to any other remedies available by law. In addition, the provisions of this chapter do not limit or diminish any civil rights or administrative procedures available to any public officer or employee or political subdivision.






Chapter 78 - Local Government Short-Term Financing Obligations

§ 14-78-101 - Title.

This chapter shall be referred to and may be cited as the "Local Government Short-Term Financing Obligations Act of 2001".



§ 14-78-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Chief executive" means the mayor of a municipality or the county judge of a county;

(2) "County" means any county in the State of Arkansas;

(3) "Issue" means, depending on the type of obligation, to issue, enter into, or incur;

(4) "Issue date" means the date on which the obligation commences to bear interest;

(5) "Issuer" means a municipality or a county;

(6) "Legislative body" means the quorum court of a county or the council, board of directors, board of commissioners, or similar elected governing body of a municipality;

(7) "Mortgage lien" means a lien on or security interest in real property or personal property, financed or refinanced, in whole or in part, with the proceeds of obligations;

(8) "Obligations" means short-term financing obligations;

(9) "Short-term financing agreement" means any loan agreement, line of credit agreement, note purchase agreement, security agreement, mortgage, trust indenture, or other agreement, other than the short-term financing obligation itself, pursuant to which a short-term financing obligation is secured, sold, or otherwise provided for; and

(10) "Short-term financing obligations" means "short-term financing obligations" within the meaning of Arkansas Constitution, Amendment 78.



§ 14-78-103 - Authorization for issuance of obligations.

(a) (1) Municipalities and counties are authorized to issue obligations for the purpose of acquiring, constructing, installing, and renting real property or tangible personal property having an expected useful life of more than one (1) year.

(2) The maximum term and maximum interest rate for the obligations shall be as set forth in Arkansas Constitution, Amendment 78.

(3) The amount of obligations issued shall be sufficient to pay all or a portion of the cost of accomplishing the specified purpose.

(4) Proceeds of the obligations may pay all or a portion of the costs of issuing the obligations.

(5) The obligations shall be issued pursuant to ordinance adopted by the legislative body specifying the principal amount of the obligations to be issued, the purpose or purposes for which the obligations are to be issued, and provisions with respect to the obligations.

(6) A municipality shall not authorize the issuance of obligations unless at the time of issuance, the aggregate principal amount of short-term financing obligations, including the obligations to be issued, outstanding and unpaid, will equal five percent (5%) or less of the assessed value of taxable property located within the municipality as determined by the last tax assessment completed prior to the issuance of the obligations to be issued.

(7) A county shall not authorize the issuance of obligations unless at the time of issuance, the aggregate principal amount of short-term financing obligations, including the obligations to be issued, outstanding and unpaid, will equal two and one-half percent (2.5%) or less of the assessed value of taxable property located within the county as determined by the last tax assessment completed prior to the issuance of the obligations to be issued.

(b) The obligations may:

(1) Be in registered or other form;

(2) Be in denominations exchangeable for obligations of another denomination;

(3) Be payable in or out of the state;

(4) Be issued in one (1) or more series, bearing the date or dates of maturity;

(5) Be payable in the medium of payment, subject to terms of redemption; and

(6) Contain other terms, covenants, and conditions as the ordinance or short-term financing agreement may provide, including, without limitation:

(A) Terms pertaining to custody and application of proceeds;

(B) Remedies on default;

(C) The rights, duties, and obligations of the officers and legislative body of the issuer and the trustee, if any; and

(D) The rights of the owners of the obligations.

(c) Successive obligations may be issued for the purpose of financing the same property.

(d) (1) The total annual principal and interest payments in each fiscal year on the obligations shall be charged against and paid from the general revenues of the issuer for the fiscal year, including road fund revenues.

(2) The obligations shall not be deemed to be revenue bonds for purposes of any statute, and it shall not be necessary for a public hearing to be held by the legislative body or a delegate thereof on the issuance of the obligations.

(e) (1) The ordinance authorizing the obligations may provide for execution by the chief executive officer of the issuer of a short-term financing agreement or agreements defining the rights of the owners of obligations and, in the case of a trust indenture, provide for the appointment of a trustee for the owners of the obligations.

(2) The ordinance or short-term financing agreement may provide for priority between and among successive issues and may contain any of the provisions set forth in subsection (b) of this section and any other terms, covenants, and conditions that are deemed desirable.

(f) The obligations may be sold at public or private sale for the price, including, without limitation, sale at a discount and in a manner as the legislative body of the issuer may determine.

(g) The obligations shall be signed by the chief executive officer of the issuer and shall be executed in the manner provided by the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq.

(h) It shall be plainly stated in the obligation, ordinance, or short-term financing agreement that the obligation has been issued under the provisions of this chapter and Arkansas Constitution, Amendment 78.



§ 14-78-104 - Refunding obligations.

(a) Obligations may be issued under this chapter to refund any outstanding short-term financing obligations issued pursuant to Arkansas Constitution, Amendment 78, whether or not issued under this chapter.

(b) (1) Refunding obligations may be either sold for cash or delivered in exchange for the outstanding obligations being refunded.

(2) If sold for cash, the proceeds may be applied to the payment of the obligations refunded or deposited in irrevocable trust for the retirement thereof, either at maturity or on an authorized redemption date.

(c) Refunding obligations shall in all respects be authorized, issued, and secured in the manner provided in this section.

(d) Refunding obligations shall mature not later than five (5) years beyond the issue date for the obligations being refunded.



§ 14-78-105 - Obligations may be secured by mortgage lien.

(a) The ordinance or short-term financing agreement may impose or authorize the imposition of a forecloseable mortgage lien upon the property financed or refinanced, in whole or in part, with the proceeds of obligations issued under this chapter.

(b) The nature and extent of the mortgage lien may be controlled by the ordinance or short-term financing agreement, including provisions pertaining to the release of all or part of the land, buildings, facilities, and equipment from the mortgage lien, the priority of the mortgage lien in the event of successive issues of obligations, and authorizing any owner of obligations, or a trustee on behalf of all owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuer set forth in this chapter, the ordinance or short-term financing agreement authorizing the securing of the obligations.

(c) Obligations which are discharged or are secured by deposit in irrevocable trust shall not be taken into account in determining the aggregate principal amount outstanding for the purpose of Arkansas Constitution, Amendment 78, § 2.



§ 14-78-106 - Tax exemption.

Obligations issued under this chapter and all amounts treated as interest thereon shall be exempt from all state, county, and municipal taxes.



§ 14-78-107 - Obligations are negotiable instruments.

Unless set forth in the ordinance, obligation, or short-term financing agreement, all obligations issued under the provisions of this chapter are negotiable instruments within the meaning of the negotiable instruments law of the state.



§ 14-78-108 - Nonliability.

No officer, employee, or member of the legislative body of the issuer shall be personally liable for any obligations issued under the provisions of this chapter or for any damages sustained by any person in connection with any contracts entered into to carry out the purposes and intent of this chapter, unless the person acted with corrupt intent.



§ 14-78-109 - Supplemental nature of this chapter.

(a) The provisions of this chapter are supplemental to constitutional or statutory provisions now existing or later adopted which may provide for the financing of real or personal property.

(b) Nothing contained in this chapter shall be deemed to be a restriction or limitation upon alternative means of financing previously available or made available to municipalities or counties for the purposes of this chapter.

(c) (1) It is hereby recognized that Arkansas Constitution, Amendment 78, is self-executing.

(2) Nothing contained in this chapter shall be deemed to require a municipality or county to utilize the provisions of this chapter in authorizing and issuing short-term financing obligations under Arkansas Constitution, Amendment 78.



§ 14-78-110 - Construction.

This chapter shall be construed liberally to effectuate the legislative intent and the purposes of this chapter as complete and independent authority for the performance of every act and thing authorized, and all powers granted under this chapter shall be broadly interpreted to effectuate the intent and purposes, and not as a limitation of powers.






Chapter 79-85 - [RESERVED.]

[Reserved]






Subtitle 5 - Improvement Districts Generally

Chapter 86 - General Provisions

Subchapter 1 - -- General Provisions

§ 14-86-101 - Ratification of certain actions.

(a) All improvements which may have been made by any public improvement district in this state, whether made according to plans and specifications previously adopted or not, or whether made under incomplete plans or specifications, by any board of improvement of any highway improvement district created under the laws of the State of Arkansas, and all actions of boards of these districts in expending money in the construction of improvements and procuring federal aid for use in the construction thereof, or paying the costs incident to construction, are ratified, approved, and confirmed, and declared to be beneficial to the taxpayers in any such district.

(b) This section shall not apply to districts whose boards have been guilty of fraud in appropriating the funds of the districts to their own uses.



§ 14-86-102 - Mobile homes.

(a) (1) A mobile home or manufactured home of any width or description permanently affixed to a foundation on property which is owned by the owner of the mobile home or manufactured home shall be deemed real property for the purposes of the creation of special improvement districts and collection of assessments relative thereto.

(2) Mobile homes and manufactured homes located on leased property where the mobile home or manufactured home owner does not own any direct or indirect interest in the leased property shall be deemed personal property and shall not be considered real property for the purposes of the creation of special improvement districts and collection of assessments relative thereto.

(b) (1) Mobile homes and manufactured homes which are deemed personal property may not be assessed by special improvement districts, and the location of such mobile homes or manufactured homes shall not be cause for increasing the assessment on underlying property.

(2) No lien may be affixed to the mobile home or manufactured home to secure collection of any assessment.

(c) As used in this section, the term "permanently affixed to a foundation" shall mean permanently attached or affixed by bolting, welding, or mortaring to a structural foundation placed on or in the ground by means other than:

(1) Resting on concrete blocks or other devices used merely for leveling the floors of such structures; or

(2) Attachment of underpinnings, underskirts, or other tie-downs customarily employed primarily for cosmetic or weather resistance purposes; or

(3) A combination of methods described in subdivisions (1) and (2) of this subsection.

(d) This section shall apply to:

(1) All property located or to be located within improvement districts formed or with respect to which the initial assessment of benefits is made after April 7, 1993;

(2) All property annexed after April 7, 1993, to improvement districts which have been formed prior to April 7, 1993; and

(3) Any property presently located within any improvement district which has been formed and in which the initial assessment of benefits has been made prior to April 7, 1993.

(e) This section shall not apply to fire protection districts created pursuant to 14-284-201 et seq.



§ 14-86-103 - Reporting.

(a) Definitions.

As used in this section, "district" means any levee, drainage, irrigation, watershed, or river improvement district in Arkansas, including, but not limited to, those districts:

(1) Formed or operating under this chapter, § 14-87-101 et seq., § 14-88-101 et seq., § 14-89-101 et seq., § 14-90-101 et seq., § 14-91-101 et seq., § 14-92-101 et seq., § 14-93-101 et seq., § 14-94-101 et seq., § 14-95-101 et seq., § 14-114-101 et seq., § 14-115-101 et seq., § 14-117-101 et seq., § 14-118-101 et seq., § 14-119-101 et seq., § 14-120-101 et seq., § 14- 121-101 et seq., § 14-122-101 et seq., § 14-123-101 et seq., § 14-124-101 et seq., and § 14-125-101 et seq.; or

(2) Created by a special act of the General Assembly.

(b) (1) On or before December 31, 2009, each district shall file an initial report with the clerk of the county court in whose jurisdiction any property of the district is located.

(2) The initial report shall include the following:

(A) The name of the district;

(B) The date on which the district was formed;

(C) The statutory or other legal authority under which the district was formed;

(D) A description of the district's boundaries and a map of the district;

(E) The names and addresses of the district's directors and its officers and their respective terms of office;

(F) An identification of any vacancy on the district board or district commission;

(G) A map of the parcels of property located in the district; and

(H) The time, date, and location of the district board's or district commission's next annual meeting or, if the annual meeting is unscheduled, the time, date, and location of the district board's or district commission's next meeting.

(c) On or before December 31, 2010, and annually afterwards, the district shall file with the clerk of the county court in whose jurisdiction any property of the district is located a report that:

(1) Provides the names and addresses of the members of the district board or district commission and its officers;

(2) Identifies any vacancy on the district board or the district commission; and

(3) Provides the time, date, and location of the district board's or district commission's next annual meeting, if scheduled, and its next regularly scheduled meeting.

(d) (1) A district that fails to perform any of the requirements of subsection (b) or subsection (c) of this section commits a violation punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000) for each offense.

(2) Any fine recovered under subdivision (d)(1) of this section shall be deposited into the county clerk's cost fund.

(3) A district shall not receive financial assistance from any state agency for a two-year period following the date the fine was assessed under subdivision (d)(1) of this section.






Subchapter 2 - -- Petition to Establish Improvement District

§ 14-86-201 - Notice provision required.

(a) Each and every petition circulated in the state for the establishment of an improvement district of whatever nature shall contain on the front and near the top thereof the following notice, which shall be in letters at least one-fourth inch (1/4'') in height and shall be enclosed in a box in substantially the following form:

NOTICE

(b) It is unlawful for any person to circulate, or cause to be circulated, any petition for the establishment of an improvement district of whatever nature in this state which does not conform to the provisions of this section. Any person violating the provisions of this section shall be guilty of a Class C misdemeanor.






Subchapter 3 - -- Notice on Formation of Improvement District

§ 14-86-301 - Definition.

As used in this subchapter, unless the context otherwise requires, "address" means the address as reflected on the official tax records of the county where the property is located.



§ 14-86-302 - Applicability.

(a) The provisions of this subchapter shall not be applicable to any city, county, or area which is under an order from the Arkansas Department of Environmental Quality and the United States Environmental Protection Agency to meet the minimum requirements of the United States Environmental Protection Agency for sanitary sewer discharge.

(b) The provisions of this subchapter shall not be applicable to levee, drainage, fire protection, or road improvement districts.



§ 14-86-303 - Requirements.

(a) No improvement district shall be created unless a notice, prior to the hearing on the formation of the district, has been mailed by certified mail, return receipt requested, to the addresses of all owners of real property within the boundaries of the proposed improvement district.

(b) The notice shall inform the property owners of:

(1) The proposal to form an improvement district;

(2) The purpose and powers of the proposed district; and

(3) The names and addresses of the organizers of the district.

(c) The notice shall also notify the property owners of the date, time, and place of the hearing on the proposed formation of the improvement district.






Subchapter 4 - -- Correcting Defects in Formation of Improvement District

§ 14-86-401 - Construction.

This subchapter is not intended to and does not repeal any existing remedy.



§ 14-86-402 - Proceedings generally.

(a) (1) Ten (10) resident citizens and property owners residing and owning property within any improvement district or road district within any county, city, or town, or within the territory to be intended to be included in the district may file with the clerk of the county court of the county in which the district is situated a petition setting forth the defects or irregularities sought to be corrected.

(2) The petitioners shall cause a notice of the filing of the petition and its purposes to be published in a paper of general circulation in the county for three (3) weeks before the petition shall be presented for hearing.

(b) Any of the property owners in the district shall have a right to appear and become parties to the petition or to file objections or an answer to protest and resist the granting of the petition.

(c) (1) Upon the hearing of the petition and answer or protest, the county court shall have full power and authority to correct any mistake or error in the formation or organization of the district.

(2) (A) The order of the county court shall be final and conclusive of the formation and organization of the district and any and all corrections in its formation or attempted formation.

(B) (i) Any interested parties to the record shall have the right to appeal, within fifteen (15) days from the judgment of the county court, to the circuit court.

(ii) The circuit court shall have the power to hear the case de novo and render judgment.

(d) When the boundaries of other districts are involved, ten (10) of the resident property owners in the other districts may join in the petition and notice, and the residents of the other districts shall have a right to appear and become parties to the proceedings or to resist them.



§ 14-86-403 - Judgment conclusive.

When a judgment is rendered by the county court in accordance with this subchapter, it shall be conclusive unless appealed from within fifteen (15) days, shall be binding upon all parties, and shall not be collaterally attacked.






Subchapter 5 - -- Destruction of Section Corners in Improvement Districts

§ 14-86-501 - Applicability.

The provisions of this subchapter shall apply to engineers and commissioners in all improvement districts in this state.



§ 14-86-502 - Penalty.

(a) (1) Any engineer or commissioner who shall neglect, fail, or refuse to comply with any of the provisions of this subchapter shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250).

(2) Twenty-five dollars ($25.00) of the fine shall be paid to the informer.

(b) Each corner destroyed where there is a failure to comply with the provisions of this subchapter as to corners shall constitute a separate offense.



§ 14-86-503 - Duty to perform.

(a) It is made the duty of the commissioners of any district to cause the work described in § 14-86-504 to be done by the engineers.

(b) All corners destroyed shall be reestablished at once during the time construction work is being done in the district.



§ 14-86-504 - Location of corners and notes required.

(a) (1) It shall be the duty of all engineers in the employ of any improvement district in this state or engineers doing any work for the improvement district, if the doing of the work or the construction of the improvement, or any work connected therewith, destroys any section corner or quarter section corner, to locate each corner so destroyed correctly in accord with the United States survey field notes of the corner and cause to be erected reference monuments of some indestructible material, which may be either concrete, stone, galvanized iron pipe, or cast iron posts not less than two-by-four inches (2'' x 4'') and sunk in the ground not less than three feet (3').

(2) The posts or monuments shall be placed forty-five degrees (45 degrees) N. E., forty-five degrees (45 degrees) N. W., forty-five degrees (45 degrees) S. W., and forty-five degrees (45 degrees) S. E., if possible, from the corner and shall be far enough away from the corner so as not to be covered up or destroyed in constructing the improvements.

(b) (1) A copy of the engineer's notes of his locating the survey of each corner and the monuments thereto shall be kept. The notes shall tell how he proceeded in locating each corner, giving the course and distance from the true corner that each witness or monument is placed, and the kind of monument. The notes shall be so full and complete that any surveyor can, from the notes, find the corner without difficulty.

(2) The notes shall be filed by the engineer in the office of the county clerk in the county in which the corners are situated and shall be recorded by the clerk in a book kept for that purpose. The book shall be correctly indexed as to section, township, and range so as to be readily referred to or found from the index.

(c) The cost or charge for locating the corners and recording the notes shall be paid by the district as a part of the cost of the construction of the improvement.






Subchapter 6 - -- Assessment in Improvement Districts

§ 14-86-601 - Partition among several owners.

Wherever lands or other real property in an improvement district are assessed in one (1) body and are at the time owned in separate parcels or where the ownership subsequently becomes divided, any owner of any part of the property may apply to the chancery court of the county where the lands, or some part thereof, lie, making defendants in his suit the other parties interested in the lands. Thereupon, it shall be the duty of the court to partition the assessment against the lands among the several owners thereof, as equity and good conscience may require.



§ 14-86-602 - Assessed benefits not reduced.

Where any improvement district shall have issued bonds or incurred indebtedness, the total amount of the assessed benefits shall never be reduced upon a reassessment.



§ 14-86-603 - State agencies and commissions owning land to pay assessments.

It is hereby found and determined by the General Assembly that some state agencies and commissions owning land within levee, drainage, or other improvement or special assessment districts do not pay the assessments; that such land may be benefitted by the assessment levied by the district; that although public property used exclusively for public purposes is exempt from ad valorem property taxation under the Arkansas Constitution, the Arkansas Supreme Court has distinguished a tax from an assessment, stating that the word "taxes" refers to exactions laid by the government for the purpose of general revenues and that the word "assessments" refers to exactions laid for making improvements; and that state agencies and commissions owning land in these districts should pay the assessments levied by the districts because they benefit from the districts' improvements.



§ 14-86-604 - Exemptions.

(a) It is hereby found and determined by the Seventy-eighth General Assembly that all property owned by the Arkansas State Highway Commission or the Arkansas State Highway and Transportation Department is public property used exclusively for public purposes.

(b) Since neither the commission nor the department pursuant to Arkansas Constitution, Article 16, § 5, are required to pay real or personal property taxes on real estate and tangible personal property owned by that commission or department, likewise, notwithstanding any provision of law or any provision in §§ 14-86-603 -- 14-86-606 to the contrary, the commission and department shall not be required to pay any improvement district assessments that may be assessed against the commission or department as a result of such ownership.



§ 14-86-605 - Assessments to be paid from date of implementation -- Applicability.

(a) Any state agency or commission, including the Arkansas State Game and Fish Commission, owning real property located within a levee, drainage, or any other improvement or district and benefiting from the district shall pay the assessments levied by such districts from the date of implementation.

(b) However, the provisions of this section shall not apply retroactively to lands owned by state agencies prior to July 15, 1991, unless the state agencies were already paying taxes or assessments on their lands.

(c) This section shall not apply to the Commissioner of State Lands.



§ 14-86-606 - Sale or transfer of land.

The sale or transfer of real property located within a levee, drainage, or other improvement or special assessment district to a state agency or commission, including the Arkansas State Game and Fish Commission, if benefitted by the stated purpose of the improvement district, shall not extinguish any lien for delinquent assessments of such districts or relieve the purchaser or transferee of liability for delinquent assessments in such districts.



§ 14-86-607 - Exclusions.

(a) At its option, any state agency or commission may be excluded from any newly formed levee, drainage, or other improvement or special assessment districts.

(b) If the purpose of the improvement district does not benefit the affected lands, then no taxes or assessments will apply to the nonserved lands. Sections 14-86-606 and 14-86-607 shall not apply to the Commissioner of State Lands.






Subchapter 7 - -- Tax for Preliminary Expenses of Improvement District

§ 14-86-701 - Authority to levy.

(a) (1) In all improvement districts in this state, the county court or board of commissioners or directors is authorized and empowered, upon the completion of the assessment of benefits and its confirmation, to levy and collect a tax. This tax shall be based upon the assessment of benefits and collectible from the real property in the district in the proportion of the respective assessments of benefits against the several pieces of property for the purpose of paying preliminary expenses wherever it is deemed prudent not to proceed immediately with construction and not to wind up the district.

(2) The tax shall be levied and collected in the same manner as is provided for the levy and collection of the taxes of the district for the purpose of construction.

(b) If any improvement district is abandoned before the making of the assessment of benefits, the tax for preliminary expenses shall be levied upon the real estate therein, upon the basis of the assessment for county and state purposes.



§ 14-86-702 - Issuance of bonds.

(a) In case the directors or commissioners of any improvement district find it desirable to do so, they may issue coupon bonds or other negotiable evidences of indebtedness for the purpose of raising money to pay preliminary expenses.

(b) These bonds or other evidences of indebtedness may be issued, from time to time, in payment for preliminary work done. The directors or commissioners may secure the payment of the bonds by a pledge and mortgage of the assessment of benefits whenever the assessment of benefits has been confirmed.






Subchapter 8 - -- Collection of Taxes in Improvement Districts

§ 14-86-801 - Collection in levee, drainage, and road districts.

(a) All taxes in levee, drainage, and road improvement districts shall be collected at the time, in the manner, and by the officers specified in the statutes creating them or under which they were organized if there is then a duly appointed, qualified, and acting board of commissioners for the district.

(b) The duty to promptly extend and collect these taxes may be enforced by mandamus or by a mandatory injunction in equity, at the instance of any landowner in the district, the trustee in any deed of trust securing the bonds of the district, the holder of any bond as to which the district has defaulted in the payment of interest or principal, or any other creditor of the district.

(c) The remedies provided in this section shall be exclusive, and all laws providing for or authorizing the appointment of a receiver for any such district having a duly appointed, qualified, and elected board are repealed. No court shall appoint a receiver to collect levee, drainage, or road district taxes in a district having such a board.



§ 14-86-802 - Collection in municipal, bridge, suburban, and road districts.

(a) All taxes in municipal, suburban, bridge, and road improvement districts shall be collected at the time, in the manner, and by the officers specified in the statutes creating them, or under which they were organized.

(b) The duty to promptly extend and collect these taxes may be enforced by mandamus or by a mandatory injunction in equity, at the instance of any landowner in the district, the trustee in any deed of trust securing the bonds of the district, the holder of any bond as to which the district has defaulted in the payment of interest or principal, or any other creditor of the district.

(c) The remedies provided in this section shall be exclusive, and all laws providing for or authorizing the appointment of a receiver for any such district are repealed. No court shall appoint a receiver to collect municipal, bridge, suburban, or road district taxes.



§ 14-86-803 - Payment and redemption with district bonds.

(a) It shall be lawful for any person, firm, or corporation owning lands in any drainage district, levee district, or other improvement districts within the State of Arkansas to pay any part or all of the assessments against their respective lands located in the drainage district, levee district, or other improvement districts with bonds issued by the district.

(b) (1) It shall be lawful for any collector or improvement district commissioner or person lawfully designated to collect improvement district assessments to accept these bonds as payment, in part or in full, of any assessment imposed upon any land within any improvement district as payment of any past due assessments or assessments to become due and payable.

(2) The collector or other person lawfully designated to collect improvement district assessments in making his settlements with any district shall only apply such bonds on the settlement as he has actually received in payment of assessments or redemptions. He shall furnish the districts with a sworn statement setting out the names of property owners paying with bonds and the amounts of assessments each individual has paid in bonds.

(c) (1) In the making of their payments, the landowners may pay with either past due bonds or bonds to become due in the future issued by the proper authority of the particular district for which payment is being made.

(2) (A) It also shall be lawful for any person, firm, or corporation whose lands have been sold and which lands are owned by an improvement district and have not been resold to a private individual, firm, or corporation to redeem the lands or repurchase them with the bonds either past due or to become due of the particular district where the land is located and assessed for improvement purposes.

(B) The commissioner of any and all districts are authorized to execute to the person redeeming or repurchasing the lands a deed conveying all right, title, and interest of the district in and to the lands, subject, however, to any unpaid assessments that may accrue after the purchase or redemption. All bonds used in the payment of assessments, redemption, or repurchase of lands, as provided for in this section, shall be accepted at face value.

(d) (1) The provision of this section shall in no way interfere or prevent the reassessment against any lands in any improvement district as provided by law.

(2) In the event any landowner shall have paid all assessments against his lands, including past due assessments and future assessments, nothing in this section shall prevent additional assessments against any such lands that may be made under any existing law.






Subchapter 9 - -- Extending Collection of Tax in Improvement District

§ 14-86-901 - Applicability.

This subchapter shall not apply to any improvement district that collects its annual assessments or taxes by a collector other than the collector of the state and county taxes, nor shall this subchapter apply to any improvement taxes of any district which maintains a permanent office open during business hours throughout the year and which has full-time employees in charge of it.



§ 14-86-902 - County clerk's commission.

In all counties in this state in which the county clerks are required by law to extend any improvement taxes, whether the taxes are from municipal, suburban, road, fire, drainage district, or otherwise, the county clerk of any such county shall receive, for his services in extending the tax annually upon the books of his county, a commission necessary to reimburse the clerk for the cost of extending the taxes. However, in no event may the commission exceed two percent (2%) of the amount so extended.



§ 14-86-903 - Additional deputy clerks.

County clerks are authorized to employ additional deputies to handle the additional work load imposed. They may pay the deputies salaries up to the sum of three thousand six hundred dollars ($3,600) per annum. However, these salaries shall never exceed the receipts from the commissions allowed by this subchapter.



§ 14-86-904 - Tax collector's commission.

In counties operating under the unit tax ledger system, the county tax collector shall receive a commission of two percent (2%) for extending the improvement taxes and a commission of an additional two percent (2%) for collecting them.



§ 14-86-905 - Additional deputy tax collectors.

County tax collectors shall be authorized to employ additional deputies subject to the limitations in § 14-86-903.






Subchapter 10 - -- Collection of Delinquent Improvement District Taxes or Assessments

§ 14-86-1001 - Authority and responsibility generally.

(a) All authority and responsibility vested in the circuit clerk or chancery clerk for the collection of delinquent taxes or assessments of improvement districts are transferred to and vested in the tax collector in each county.

(b) The tax collector shall perform all actions in the matter of collecting delinquent taxes and assessments of improvement districts required of the clerks and shall be entitled to such fees therefor as is provided by law for these clerks.

(c) All laws in effect in this state relating to the collection of delinquent taxes or assessments of improvement districts which refer to the collection of these taxes by the circuit or chancery clerk shall be deemed to be applicable to the tax collector in each county.



§ 14-86-1002 - Remission of delinquent penalties.

The board of improvement of any levee, drainage, street improvement, and other districts, however created, may remit, by resolution duly adopted of a general character applicable alike to all lands and property assessed in the districts for taxes, all that part of any penalty which has accrued upon delinquent tax assessments, in excess of ten percent (10%) for these tax delinquencies.



§ 14-86-1003 - Relief from penalties in apportioned assessment.

(a) On any acreage tract of land embraced in any municipal improvement district located in the municipality, where two (2) or more property owners own different portions of such an acreage tract, the benefits to which were assessed as a unit or with one (1) assessment of benefits for the entire tract, and a majority of the property owners desire to pay their just part of the assessment of benefits but cannot pay it because the assessment is on the entire tract and not apportioned to each parcel of the tract as owned, any one of the respective owners may apply to a court of competent jurisdiction for an apportionment of the assessment, making the other owners of the tract embraced in the unit assessment defendants.

(b) Upon payment of the apportioned assessment as fixed by the court, the person so paying shall be relieved of all penalties accruing prior to the apportionment of the assessment as fixed by the court.






Subchapter 11 - -- Delinquent Improvement Taxes and Assessments Generally

§ 14-86-1101 - Definition.

As used in this subchapter, unless the context otherwise requires, "real property" means all property assessed for the improvement within the district including lands, town lots, railroads, tramroads, bridges, and any other real property.



§ 14-86-1102 - Applicability.

The provisions of this subchapter do not apply to the counties of Hot Spring, Boone, Lawrence, Faulkner, White, Sevier, and Stone.



§ 14-86-1103 - Lists of delinquent realty.

(a) All taxes or assessments levied on the real property in any road improvement, drainage, levee, or fencing district in this state, to which this subchapter applies, if not paid on or before October 1 of the year in which it is due, as required by law, shall be delinquent. The tax collector of the county in which the property is situated shall, in those districts where it is his duty to do so, on or before October 15, make out a list of the real property so delinquent.

(b) The list shall include:

(1) The name of the supposed owner as it appears on the tax books;

(2) A description of the property; and

(3) The amount of the tax due thereon.

(c) Before the list is filed, the collector shall make an affidavit that it is true and correct.

(d) A separate list shall be made for each improvement district.



§ 14-86-1104 - Recording of delinquent list.

(a) The county tax collector shall record the list in a well-bound book kept by him for that purpose preceding the list by a caption, which may be in substance as follows:

Click here to view form

(b) (1) Then shall be copied the delinquent list filed by the collector together with the names of the supposed owners and the certificate of the collector and the date of the filing, and the collector shall add the penalty prescribed by law to the tax.

(2) (A) The collector shall append at the foot of the list a certificate that it is a true copy of the list filed by the collector.

(B) (i) The certificate shall show the date of filing and recording of the delinquent list.

(ii) The certificate shall be conclusive evidence that the list was filed and recorded as stated in the certificate.



§ 14-86-1105 - Redemption of land on delinquent list.

(a) Anyone desiring to redeem any of the delinquent lands, town lots, railroads, tramroads, bridges, or other real property included in the list shall apply to the county tax collector.

(b) Upon the payment of the tax, penalty, interest, and costs, the collector shall issue a redemption certificate in triplicate, a copy of which shall be sent to the secretary of the board of improvement of the district. A copy shall also be sent to the treasurer of the district, or the depository, if one. The collector shall immediately remit the amount of the tax, penalty, and interest to the treasurer of the depository of the district and shall mark opposite the tract by whom redeemed and the date of the payment.

(c) For his services on filing and recording the list, the collector shall be entitled to the sum of ten cents (10cent(s)) per tract, which shall be added as cost and, if not redeemed by the owner, paid by the district.

(d) If the lands are redeemed, the collector shall be entitled to the sum of one dollar ($1.00) per tract as a redemption fee, which sum, with the cost of recording, shall be paid by the party redeeming and charged as cost against the tract.



§ 14-86-1106 - Suit for collection of taxes.

(a) (1) When the board of improvement or anyone authorized by law to file suit for the collection of delinquent taxes desires to commence a suit, they shall obtain a certified copy of the list from the county tax collector, which shall be filed with the complaint and taken as a part thereof.

(2) For making the list, the county tax collector shall be entitled to ten cents (10cent(s)) per tract, which shall be taxed as costs in the suit.

(b) No suit for the collection of delinquent taxes shall be brought after three (3) years from date they became delinquent.






Subchapter 12 - -- Delinquent Improvement Taxes and Assessments in Counties with a Population Exceeding 75,000

§ 14-86-1201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Real property" means all property assessed for the improvement within the district including lands, town lots, railroads, tramroads, bridges, and any and all other real property embraced in the district;

(2) "Per tract" means each several and separate tract, piece, or parcel of real property listed upon the delinquent list furnished by the collector;

(3) "Collector" means any and all persons, by whatever official title known, or whether known by an official title or not, who shall have in his custody or possession the tax books for the purpose of collecting taxes as set out in § 14-86-1205.



§ 14-86-1202 - Applicability.

(a) (1) The provisions of this subchapter shall apply only to those counties which have a population as shown by the last federal census in excess of seventy-five thousand (75,000) inhabitants.

(2) (A) The tax collecting officer of every improvement district as set out in this subchapter which embraces lands situated within a county having a population in excess of seventy-five thousand (75,000) inhabitants, but the principal office of which or the office of the tax collecting officer of which is located in a county not having a population in excess of seventy-five thousand (75,000) inhabitants, shall, within sixty (60) days and in the manner required in this subchapter of the tax collecting officers of districts the boundaries of which are located wholly within counties having a population in excess of seventy-five thousand (75,000) inhabitants, make and certify to the county tax collector of a county having a population in excess of seventy-five thousand (75,000) inhabitants lists showing the lands situated within the last named county the taxes payable upon which to the district shall have become delinquent.

(B) The last named collector shall be subject to the same fines and damages as set out in § 14-86-1203.

(b) The provisions of this subchapter shall not be applicable to improvement districts which embrace lands situated within three (3) or more counties.



§ 14-86-1203 - Penalty -- Damages.

(a) (1) Any collector of taxes as designated in § 14-86-1205 who shall fail or refuse to make, certify, and file with the county tax collector the delinquent lists named in this section, within the time provided in this subchapter, shall be deemed guilty of a misdemeanor and upon conviction shall be fined in the sum of ten dollars ($10.00).

(2) Each day intervening between the expiration of the time allowed the collector for filing the list and the actual filing of it shall constitute a separate offense and shall be punishable as provided in this section.

(b) (1) The district may recover of and from the collector or his bondsmen, or both, any amount of damages it may sustain by reason of the failure or refusal of the collector to comply with the provisions of this subchapter. However, in no event shall any such district recover an amount exceeding the total amount of the taxes so delinquent, together with its costs expended.

(2) Any court of competent jurisdiction in the county shall have jurisdiction to fix the damages, if any, sustained by any district as set out in this section.



§ 14-86-1204 - Time when taxes delinquent.

In case of any district, as set out in § 14-86-1205 where no time is fixed at which the taxes therein become delinquent, if not paid, they shall become delinquent at the expiration of ninety (90) days from the date they become due and payable.



§ 14-86-1205 - Lists of delinquent realty.

(a) (1) All taxes or assessments not delinquent but levied on the real property of this state in any road improvement district, fencing district, levee district, bridge district, drainage district, sewer district, street improvement district, sidewalk district, water district, light district, gas district, or any other district organized for the purpose of making any character of local improvements authorized by law, whether the district is situated within the corporate limits of a city or town, or otherwise, if not paid within the time provided for the payment thereof, shall be delinquent. The city collector, town collector, or any other person by whatever official title known, except the ex officio collector of the county where such property is situated, having in his custody or possession tax books for the purpose of collecting the taxes in any district, shall make out and file a list of all real property of the county becoming delinquent. This shall be done within sixty (60) days after any delinquency. This list shall be filed with the county tax collector of the county in which the property is situated, upon a form to be approved by the county tax collector.

(2) The ex officio collector of the county shall, in all respects, be subject to and shall comply with the provisions of this subchapter except that he shall file with the county tax collector the delinquent lists required by this subchapter within one hundred (100) days from the date the taxes become delinquent in his office.

(b) The list shall be preceded with a caption, which may be in substance, as follows:

Click here to view form

(c) The list shall include:

(1) The name of the supposed owner as it appears on the tax books;

(2) A description of the property; and

(3) The amount of tax due thereon.

(d) (1) On the list, the collector shall append his affidavit that it is true and correct.

(2) The affidavit shall also state the time the list became delinquent.

(e) The taxes shown delinquent by the list shall be designated as the delinquent taxes for the year in which they became payable.

(f) A separate list shall be made for each improvement district.

(g) On the margin of the lists, provisions shall be made for the extension of penalty and cost and for the redemption of the property.



§ 14-86-1206 - Filing of lists.

(a) Upon the filing of any list as provided in § 14-86-1205, the county tax collector shall immediately add to the list the penalty and cost chargeable on each separate tract or parcel of ground, extending opposite thereof the total tax penalty and cost.

(b) (1) At the foot of the list, the collector shall append a certificate, duly signed, showing the time of the filing of the list.

(2) The certificate shall be taken as conclusive evidence that the list was filed as stated therein.



§ 14-86-1207 - Redemption of land on delinquent list.

(a) Anyone desiring to redeem any of the delinquent lands, town lots, railroads, tramroads, bridges, or other property included in the list shall apply to the county tax collector.

(b) Upon the payment of the tax penalty and cost, the collector shall issue a redemption certificate in triplicate, a copy of which shall be furnished to the board of commissioners of the district and a copy to be retained by the collector, and he shall mark opposite the tract by whom redeemed and the date of the redemption.

(c) The collector shall immediately remit the amount of the tax and penalty so collected to the treasurer, or depository of the district, or other person authorized to receive it.

(d) For his services in filing the list and extending the tax, penalty, and cost thereon, and in issuing certificate of redemption, the collector shall be entitled to the sum of fifty cents (50cent(s)) per tract, which shall be added at the time of the filing of the list and shall be charged as costs against the district and paid into the general revenue fund of the county, when collected, as other costs.



§ 14-86-1208 - Suit for collection of taxes.

(a) (1) When the board of improvement or anyone authorized by law to file suit for the collection of these delinquent taxes desires to commence a suit, they shall obtain a certified copy of the remaining delinquent property on the list from the county tax collector, which shall be filed with the complaint, within ten (10) days thereafter, and taken as part thereof.

(2) The collector making the list shall be entitled to ten cents (10cent(s)) per tract payable in advance, which shall be taxed as costs in the suit.

(b) (1) The chancery court of the county, by proper order entered in the case, may permit the collector to furnish the list to the board or may permit anyone authorized by law to file suit for the collection of the delinquent taxes, without requiring payment in advance.

(2) In this event, the collector's fees for making and certifying the list shall be taxed as costs in the case and become payable out of any fund collected from the delinquent property.

(c) No suit for the collection of the delinquent taxes shall be brought after three (3) years from the date the taxes become delinquent.






Subchapter 13 - -- Delinquent Improvement Taxes and Assessments in Counties with a Population Exceeding 150,000

§ 14-86-1301 - Applicability.

This subchapter shall only apply to counties having a population in excess of one hundred fifty thousand (150,000) inhabitants, according to the most recent federal census.



§ 14-86-1302 - Construction.

The provisions of this subchapter shall not be construed to affect any other costs which may have been or may be assessed by the chancery court in an action filed therein for the collection of delinquent improvement district assessments.



§ 14-86-1303 - Redemption of property.

(a) Any person, firm, or corporation having an interest in any property which has been certified by the county tax collector's office prior to the enactment of this section for delinquent assessments in any improvement district and which property has not been sold for the delinquent assessments prior to the enactment of this section may pay the assessments or redeem the property within the time and in the manner provided by law. However, one (1) receipt or certificate of redemption shall be issued to the person, firm, or corporation embracing all of the property in the improvement district on which assessments are then paid or redemption then made by the person, firm, or corporation, regardless of the number of calls describing the property or the number of years of delinquency.

(b) (1) For the receipt or certificate of redemption, the collector shall be entitled to a fee equal to ten percent (10%) of the combined tax and penalty collected.

(2) On all delinquent improvement district property certified by the collector's office subsequent to the enactment of this section, the collector's cost for redemption shall be a fee equal to ten percent (10%) of the combined tax and penalty collected on each call or twenty-five cents (25cent(s)) per call, whichever is greater.



§ 14-86-1304 - Fee for recording abolished.

The fee of the chancery clerk for filing and recording the delinquent lists of assessments of any improvement district certified to the chancery clerk's office by any person, board, or officer is abolished.






Subchapter 14 - -- Notice to Sell Land for Nonpayment of Improvement District Assessment

§ 14-86-1401 - Purpose.

The purpose of this subchapter is to ensure that owners of land receive notice of the filing of suit to sell lands for nonpayment of improvement district assessments, in those instances in which the law requires the filing of such a suit, and notice of the sale of lands for nonpayment of improvement district assessments, in those instances in which the law does not require the filing of suit before such a sale.



§ 14-86-1402 - Construction.

Nothing in this subchapter shall be construed to modify or limit the rights of landowners to redeem lands sold for nonpayment of improvement district assessments as previously provided by law.



§ 14-86-1403 - Notice required.

At least twenty (20) days prior to selling or filing suit to sell any lands for nonpayment of improvement district assessments, the person charged with making the sale or filing the suit shall mail, by certified mail, return receipt requested, to the owner of the lands at his last known address a notice:

(1) Describing the delinquent lands;

(2) Specifying the year of delinquency;

(3) Stating the amount necessary for redemption; and

(4) Advising the owner that he may redeem the lands at any time within twenty (20) days of the date the notice is mailed.



§ 14-86-1404 - Costs of notice.

The costs of giving notice to owners shall be charged to the delinquent lands and collected either from the owners when the lands are redeemed or from the purchaser when the lands are sold.



§ 14-86-1405 - Sale of lands.

(a) If the lands are not redeemed within twenty (20) days after the notice is mailed, the person charged with making the sale or filing the suit may sell the lands or file suit to sell the lands.

(b) If the notice is mailed to the owner prior to filing suit to sell the lands, it shall not be necessary to mail a second notice to the owner prior to the sale of the lands.






Subchapter 15 - -- Right of Redemption of Delinquent Lands Sold in Improvement Districts

§ 14-86-1501 - Right of purchaser to possession.

(a) In all sales made by commissioners under decrees of chancery courts for foreclosure of delinquent special assessments in drainage, levee, and bridge districts, improvement districts in cities and towns, and in all special assessment districts of every kind, the court may approve the sale subject to the right of redemption.

(b) Immediately upon approval, the purchaser shall have the right to possession of the lands and premises so sold and may have process therefor.

(c) The purchaser, while so in possession, shall not be accountable for rents upon redemption. However, the purchaser shall not dispose of nor injure the timber nor minerals nor fixtures upon the property until the expiration of the right of redemption and shall not recover in case of redemption for improvements upon the property.



§ 14-86-1503 - Time for redemption in certain districts.

All persons shall have the right to redeem from the sale for taxes of road, drainage, levee, or other improvement districts at any time within two (2) years from the date when the lands are sold by the commissioner making the sale, and not thereafter.






Subchapter 16 - -- Enforcement of Improvement District Tax Lien When Land Forfeited to State for General Taxes

§ 14-86-1601 - Right of district to enforce.

Where any lands have been forfeited or sold to the state for the nonpayment of general taxes and any of the lands may be located in any improvement district of any kind or class, the district may, nevertheless, proceed as provided by law to enforce its lien for delinquent taxes or assessments, subject to the paramount lien of the state, without waiting until the lands are redeemed from or sold by the state.



§ 14-86-1602 - Redemption from state.

(a) Where any lands have been foreclosed on by any improvement district for delinquent taxes or assessments due it and the title to any of the lands may have been or is in the state, the purchaser at any sale for the improvement district taxes shall have the right to redeem the land from the state.

(b) In case a receiver shall be appointed by the chancery court for any such lands being foreclosed on by a district, the receiver may, out of the first moneys coming into his hands from rentals, or a sale thereof, redeem the lands from the state.

(c) The purchaser or receiver shall have a lien thereon for the sums so paid the state.



§ 14-86-1603 - Rights of purchaser.

Upon the expiration of the period allowed for redemption from foreclosure sales, the purchaser shall have the right to the possession of the lands without accountability for rents or damages until the state exercises its paramount authority.






Subchapter 17 - -- Refund of Money in Improvement District Land Sale Forfeiture upon Failure of Title

§ 14-86-1701 - Refund if sale set aside.

All improvement districts in this state are directed to make refunds of amounts received by a district for the purchase of lands acquired by it by foreclosure of the district's lien for taxes, or assessments levied by it upon lands located therein, when the title shall fail and the sale by which the district has acquired the lands is cancelled and set aside by a court of competent jurisdiction.



§ 14-86-1702 - Amount of refund.

No refund shall be made under this subchapter except the amount in excess of the sum legally due the district at the time of the purchase.



§ 14-86-1703 - Value of items removed.

Any claimant for refund of purchase money shall be chargeable with the value of any timber, minerals, or other thing of value sold or removed from the land by the purchaser.






Subchapter 18 - -- Bond of Depositories for Improvement Districts

§ 14-86-1801 - Penalty.

Any officer or commissioner of any improvement district of this state failing, refusing, or neglecting to comply with the provisions of this subchapter shall be deemed guilty of a misdemeanor and on conviction fined in any sum not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).



§ 14-86-1802 - Deposit requirements.

(a) (1) All commissioners, treasurers, and other officers of all road, drainage, levee, bridge, street, sewer, paving, and all other improvement districts of this state, both rural and urban, having in their charge the moneys and funds of the districts, shall, before depositing them in any bank, trust company, savings association, or with any other person or company, require of the depository a good and sufficient bond signed by some surety company authorized to do business in the State of Arkansas, conditioned for the apt and full and complete payment of all funds so deposited, together with interest thereon.

(2) The commissioners may decrease the amount of the bond by an amount not to exceed the amount of funds deposited which are fully insured by the Federal Deposit Insurance Corporation.

(b) The depository may, in lieu of the bond, deposit United States bonds or notes of the State of Arkansas, or the bonds of any legally organized school, levee, drainage, or other improvement district of the State of Arkansas, which bonds and all proceedings concerning the issuing of them have been approved as collateral security by some reputable attorney who is recognized by the bond buyers of the United States as such. The bonds shall be deposited in escrow with some bank other than the depository of the funds of the district to be delivered to the district only on failure of the depository of the funds to repay the funds to the district or to pay them on the order of the district.

(c) The premium for the bond may be paid out of the funds so deposited or may be paid by the depository, it being intended that it shall be discretionary with the commissioners of the district in the matter of the payment of the premiums on the bonds.






Subchapter 19 - -- Surplus Funds in Improvement Districts

§ 14-86-1901 - Disposition of surplus required.

Wherever any excess or surplus remains in any special district in this state created for road improvement, levee, bridge, or drainage construction after the improvement has been completed and all costs and expenses thereof, including all principal and interest of bonds issued, have been paid and the excess or surplus is not needed for the special improvement or for the maintenance thereof; wherever the special improvement district has been abandoned and an excess or surplus remains therein after the payment of all legal and preliminary costs and expenses thereof; or wherever any special taxing funds exist for the payment of outstanding bonds or refunding bonds or other legal purposes and all expenses and costs of the special taxing fund, including the principal and interest of all outstanding bonds, have been paid or a sum sufficient to care for all outstanding bonds or interest outstanding has been created and collected through taxation, or otherwise, and remains in a sinking fund to meet the interest and bonds as they mature, and in addition thereto an excess or surplus remains in the special fund and is not needed nor required to meet the interest and outstanding bonds or other legal cost or expense of the special taxing fund, in each and all of the special districts or special taxing funds, the excess or surplus so remaining as indicated in this section shall, by appropriate court orders, be passed to and become a part of the general revenue funds of the counties where the special districts or special taxing funds exist.



§ 14-86-1902 - Distribution of funds to counties.

(a) Wherever any of the special districts or special taxing funds lie and exist wholly in one (1) county, then the county court shall have jurisdiction of the excess or surplus funds and may order them transferred to the general revenue fund of the county.

(b) Wherever the special taxing districts or special taxing funds lie in two (2) or more counties, then any chancellor in whose district any one (1) or more of the counties lie shall have jurisdiction of the excess or surplus so remaining and may, upon petition of any county judge or any taxpayer of any of the counties, order the excess and surplus so remaining to be paid and transferred to the treasurer of the respective counties in the proportion that the whole fund was contributed by the respective counties. The treasurers shall credit the funds so received to the general revenue funds of their respective counties.



§ 14-86-1903 - Right to contest transfer.

(a) Any citizen or taxpayer shall have the right to contest the transfer of the excess or surplus so remaining by showing that it, or a part thereof, may be required to meet the legal costs, expenses, interest, or bonds of the special district or special taxing funds.

(b) Any part of the surplus or excess so remaining that is shown to be needed or required for such legal purposes shall not be transferred from the special district or special taxing funds.






Subchapter 20 - -- Audits in Nonmunicipal Improvement Districts

§ 14-86-2001 - Authority generally.

(a) Upon a petition signed by not less than twenty-five percent (25%) of the owners of real property in any road, bridge, or other improvement district in this state outside of any incorporated city or town, the county judge of the county in which the district lies is authorized and empowered, and is directed within sixty (60) days after the filing of the petition, to enter into a contract with the Department of Finance and Administration.

(b) The department is empowered to make such a contract with the county judge for auditing all books, accounts, and transactions of the commissioners of a district and, insofar as they pertain to the district, the accounts of the collectors or any other persons who have handled any of funds of the district.

(c) If the services of the department cannot be obtained, the county judge is authorized and directed to employ some other competent certified public accountant to make such an audit.

(d) An audit shall begin with the formation of the district or the close of the last previous audit, as the petitioners desire, and close with a date specified in the petition.



§ 14-86-2002 - Districts in different counties.

In all cases where improvement districts may be composed of territory lying in two (2) or more counties, an audit shall be made upon an order of the county judge of each of the counties in which any portion of the territory of the district lies upon a petition signed by twenty-five percent (25%) of all owners of real property in the entire district.



§ 14-86-2003 - Scope of examination.

(a) (1) The Director of the Department of Finance and Administration or any auditors appointed by him shall have power to make a thorough examination into the affairs of a district specified in § 14-86-2001 when called upon by the county judge.

(2) (A) The director shall have access to all records, books, accounts, papers, and documents concerning the district undergoing such an audit.

(B) The director is also authorized to:

(i) Examine, under oath, any officer, assistant, clerk, or other person touching the matters he may be authorized to inquire and examine; and

(ii) Summon and, by attachment, compel the attendance of any person to testify, under oath, before him in relation to the affairs of the district.

(b) The failure or refusal of any person to appear before the director or to deliver to him any books, records, or other documents shall subject the person to a fine of twenty-five dollars ($25.00) for each day he refuses or fails to comply with the request.



§ 14-86-2004 - Reports of findings.

(a) A full and complete report of the findings of an audit under this subchapter, together with a synopsis of the indebtedness of the district, shall be filed in the office of the Department of Finance and Administration.

(b) (1) A copy of the report of the findings of the audit shall be filed in the office of the county clerk of the county in which the audit is made and shall be there kept as a public document.

(2) If the district is composed of territory lying in two (2) or more counties, a copy of the report of the audit shall be filed in the office of the county clerk of all of the counties.

(c) A copy of the report of the findings of the audit shall also be delivered to the commissioners of the district.



§ 14-86-2005 - Payment of expenses generally.

(a) An itemized statement of the cost of an audit under this subchapter for each district shall be presented by the county judge to the commissioners of the district for which any audit has been made.

(b) It is the duty of the commissioners to allow this claim and pay it in like manner as other expenses of the district are paid.



§ 14-86-2006 - Payment by county.

In cases where an audit is ordered to be made in any district that has been abolished or in any district which has no funds with which to pay for the audit, the county judge may order such audits to be made at the expense of the county.



§ 14-86-2007 - Exception.

This subchapter shall not apply to Sebastian County.






Subchapter 21 - -- Improvement Districts and Protection Districts Procedures when County Collector Used for Collection of Assessments

§ 14-86-2101 - Legislative intent.

This subchapter applies to all improvement districts or protection districts organized under Arkansas law that use the county collector for collection of improvement district assessments or protection district assessments unless otherwise noted.



§ 14-86-2102 - Annual improvement district or protection district filing.

(a) By March 1 of each year or upon the creation of an improvement district or protection district, an improvement district or protection district that uses or intends to use the county collector for collection of improvement district assessments or protection district assessments shall:

(1) (A) File an annual report with the county clerk in any county in which a portion of the improvement district or protection district is located.

(B) The annual report shall be available for inspection and copying by assessed landowners in the district.

(C) The county clerk shall not charge any costs or fees for filing the annual report.

(D) The improvement district or protection district shall deliver a filed copy of the annual report to the county collector within five (5) days of filing; and

(2) The annual report shall contain the following information as of December 31 of the current calendar year:

(A) Identification of the primary statute under which the improvement district or protection district was formed;

(B) A general statement of the purpose of the improvement district or protection district;

(C) A list of contracts, identity of the parties to the contracts, and obligations of the improvement district or protection district;

(D) (i) Any indebtedness, including bonded indebtedness, and the reason for the indebtedness.

(ii) The stated payout or maturity date of the indebtedness, if any, shall be included.

(iii) The total existing delinquent assessments and the party responsible for the collection;

(E) Identification of the improvement district or protection district commissioners and contact information;

(F) The date, time, and location for any scheduled meeting of the improvement district or protection district for the following year;

(G) The contact information for the improvement district or protection district assessor;

(H) Information concerning to whom the county treasurer is to pay improvement district or protection district assessments;

(I) An explanation of the statutory penalties, interest, and costs;

(J) The method used to compute improvement district or protection district assessments; and

(K) A statement itemizing the income and expenditures of the improvement district or protection district, including a statement of fund and account activity for the improvement district or protection district.

(b) (1) An improvement district or protection district that does not comply with subsection (a) of this section commits a violation punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each offense.

(2) A fine recovered under subdivision (b)(1) of this section shall be deposited into the county clerk's cost fund.

(c) (1) On or before December 31, the improvement district or protection district shall file its list of special assessments for the following calendar year with the county clerk.

(2) (A) After filing the list of special assessments, the improvement district or protection district shall deliver a copy of the filed list of special assessments to the preparer of the tax books.

(B) If the county collector is not the designated preparer of the tax books, the improvement district or protection district shall deliver a copy of the filed list of special assessments to the county collector.

(3) The list of special assessments shall contain:

(A) A list of each parcel with an assessment levied against it within the improvement district or protection district; and

(B) The contact information for the improvement district assessor or protection district assessor.

(4) The list of fees shall not include assessments on parcels that otherwise would not appear on the tax books for the following year.

(5) After the December 31 deadline to file the list of special assessments, the county collector may reject an assessment submitted by the improvement district or protection district for inclusion in the list of special assessments.



§ 14-86-2103 - County treasurers -- Retention of fees.

(a) A county treasurer may retain up to five percent (5%) of all remittances to a fire district in reserve for up to sixty (60) days.

(b) Upon approval of the governing body of a fire district, a county treasurer may retain up to ten percent (10%) of all remittances to a fire district in reserve until final settlement is made in December of each year.



§ 14-86-2104 - Delinquent levies.

(a) (1) A county collector may certify all delinquent levies to an improvement district or protection district for collection after January 1 of each year.

(2) (A) A county collector shall accept a delinquent levy after certification to an improvement district or protection district if the payor is paying:

(i) In person; and

(ii) By separate check from the payment of ad valorem taxes.

(B) The county collector shall forward the delinquent levy to the improvement district or protection district.

(C) (i) The county collector is not required to provide a receipt for the payment of the delinquent levy.

(ii) The payor is responsible for obtaining a receipt for payment of the delinquent levy from the improvement district or protection district.

(b) A county collector who continues to collect and remit delinquent levies to the improvement district or protection district after certification shall impose penalties against the payor on behalf of the improvement district or protection district.



§ 14-86-2105 - District levies not to be certified for delinquency.

The county collector shall not certify an improvement district levy or protection district levy to the Commissioner of State Lands for delinquency.









Chapter 87 - Reorganization Or Consolidation Of Improvement Districts

§ 14-87-101 - Purpose.

This chapter is not intended to repeal or modify any existing law but to furnish other and better methods than those existing for refunding the indebtedness of any reorganizing improvement districts.



§ 14-87-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Taxing district" means any road, drainage, levee, or other local improvement district in which proceedings for the refunding of the indebtedness or the reorganization of the district are instituted;

(2) "Subsidiary district" means any local improvement district whose indebtedness, or a part thereof, is assumed or absorbed by a taxing district;

(3) "Original district" means any local improvement district, all or a part of whose territory is embraced in a subsidiary district, or a part of whose indebtedness is being assumed by a taxing district.



§ 14-87-103 - Jurisdiction over proceedings.

(a) The proceedings prescribed by any special or general law for the refunding of any improvement district bonds or the reorganization of any improvement district may be begun and had in the chancery court of the proper county the same as in any county or circuit court provided by law under which the district was originally created.

(b) Chancery courts are given complete jurisdiction to hear and determine these matters.



§ 14-87-104 - Records and transcripts.

(a) Where an improvement district is located in more than one (1) county, records of the proceedings shall be made in each of the counties whose lands are embraced in the district.

(b) Transcript of records imposing liens on any lands properly certified shall be recorded in the proper records of mortgage in the county where the land affected is located.



§ 14-87-105 - Implementation and expenses.

(a) The court in which the proceedings prescribed in this chapter are had shall provide such facilities and instrumentalities for effecting the purposes of the district as may be deemed advisable.

(b) The necessary expenses shall be determined by the court and shall be borne by the taxing district involved.



§ 14-87-106 - Reorganization of districts.

(a) (1) Proceedings instituted under any general or special law for refunding the indebtedness of any improvement district may include the reorganization of the governing body of the district.

(2) The reorganization shall be effected by the same court or board as is given the authority and jurisdiction under the law to provide for the refunding of the bonds of the district.

(b) (1) The membership of the governing body may be reduced or increased as may be deemed advisable.

(2) (A) Pending the election of any additional members, if the law creating the district prescribes that they be elected, additional members shall be appointed by the court or board where the proceedings are had and shall be made in compliance with the petition of the petitioners prosecuting the proceedings.

(B) It is mandatory upon any court or board to appoint the additional members named in any petition of fifty-one percent (51%) or more of the owners in assessed value of the real estate of the district.

(c) Any reorganized board shall have the same power, be given the same rights, have imposed upon it the same duties, and be selected in the same manner as was the old board.

(d) The reorganization of the district may include:

(1) The change of the name of the district;

(2) The method of collecting taxes;

(3) The keeping of records;

(4) The handling of funds of the district; and

(5) The doing of anything that would not operate to impair the outstanding obligations of the district.



§ 14-87-107 - Consolidation of districts.

(a) Where lands of a road, levee, drainage, or other local improvement district are included, in whole or in part, in another district whose indebtedness is being refunded, the first district may become a subsidiary district of the second or taxing district insofar as related to those lands of the first district which may be embraced or included in the second district.

(b) Consolidation may be effected at the same time, in the same manner, and in the same proceeding as is the refunding of the indebtedness of the taxing district.



§ 14-87-108 - Refunding bonds of consolidated district.

(a) Where a subsidiary district is established as provided in § 14-87-107, the indebtedness of the subsidiary district may be refunded in the same manner as is provided for the refunding of the indebtedness of the taxing districts.

(b) The governing body of the taxing district may take up all or a part of the indebtedness of the subsidiary district, including such annual maturities of principal or interest as may be allotable to the lands of the subsidiary district included in the taxing district.

(c) In order to enable the taxing district to pay such indebtedness, it may issue and sell the refunding bonds or certificates of indebtedness either of the taxing or subsidiary district.



§ 14-87-109 - Allocation and assumption of debt.

(a) Such part of the indebtedness, principal or interest, of the original district growing out of the cost of the local improvement as has been allocated, or may be allocable, to the lands of the subsidiary district, or may, from time to time, be so allocable to and chargeable against the lands of the subsidiary district in the way of special improvement taxes, may be assumed and paid by the taxing district from a fund produced by the sale of its bonds or certificates of indebtedness.

(b) In the assumption of the debts of the subsidiary district, the taxing district shall be subrogated with respect to liens, pledges, and such other provisions relating to securities for the debt assumed as belonged to the original district of which the subsidiary district was a part.



§ 14-87-110 - Payment of overdue taxes.

(a) On such terms as is deemed advisable and as may meet the approval of the board or court before which the proceedings are had, the taxing district may assume and pay any overdue special improvement taxes of any lands embraced in the subsidiary district from the fund produced by the sale of certificates of indebtedness or of refunding bonds of the taxing district.

(b) The taxes so paid, including penalties, cost of redemption, or any other necessary cost incurred, must be allocated to each tract of land properly chargeable with it, and proper proceedings must be had by which the taxing district may be given sufficient lien or may become subrogated to all rights of existing lienors or pledgees to the end that the taxing district may have a first lien on the lands whose obligation it has assumed for all special taxes paid by it.






Chapter 88 - Municipal Improvement Districts Generally

Subchapter 1 - -- General Provisions

§ 14-88-101 - Enforcing duty to perform.

Any duty required to be performed by this act may, at any time, be enforced by mandamus at the suit of any person or board interested in it.






Subchapter 2 - -- Creation of Districts

§ 14-88-201 - Applicability.

(a) The provisions of § 14-88-202 shall extend to any municipal improvement district formed or created.

(b) The formation and creation of these districts is authorized, in whole or in part, outside of any city of the first or second class or incorporated town.



§ 14-88-202 - Purposes for which created.

The council of any city of the first or second class or any incorporated town may assess all real property within the city or town, or within any district thereof, for the purpose of opening, grading, or otherwise improving streets and alleys, including viaducts and underpasses either within the boundaries of an improvement district, or beyond the boundaries and beyond the limits of the city or town if the property in the district will be benefited thereby, including the acquisition of rights-of-way by purchase or the exercise of the power of eminent domain as provided in § 14-91-104 and the payment of damages for the taking or injuring of property resulting from the making of any such improvement, if the work or construction is done or paid for by the federal government, or any of its agencies, or by the State of Arkansas or any other public body, or to pay for any local improvement of a public nature, including sewer systems, theretofore made, by which the property within the district has benefited; for the purpose of paying the principal of and interest on any bonds at any time authorized and issued by any such district pursuant to and in the manner and for the purposes specified in this section; for the purpose of buying existing sewer systems, or the construction of sewers, or constructing facilities for the off-street parking of vehicles, or constructing sidewalks, sidewalk overhead covers, benches, recreational areas, and other facilities pertaining to the construction, maintenance, and utilization thereof; for the purpose of the making of any other local improvement of a public nature in the manner set forth in this subchapter; and for the purpose of maintaining, repairing, and operating any such improvements.



§ 14-88-203 - Petition and notice.

(a) (1) When persons claiming to be a majority in value, as shown by the last county assessment of the owners of real property, in the whole or any part, of any city or incorporated town, file with the city or town clerk or recorder a petition for the organization of an improvement district for any purposes authorized by § 14-88-202, it shall be the duty of the city or town clerk or recorder to give notice that the petition will be heard at a meeting of the governing body of the city or town named in the notice, which will be held more than fifteen (15) days after the filing of the petition.

(2) The notice shall be published once a week for two (2) weeks, the last insertion to be not less than seven (7) days before the date fixed for the hearing.

(b) The mayor, if he sees fit, may call a special meeting of the governing body for the purpose of hearing the petition. The called meeting shall be held not less than fifteen (15) days after the date of the call, and the notice of the hearing thereat shall be published for the time and in the manner prescribed in subdivision (a)(2) of this section.

(c) The notice may be in the following form:

Click here to view form

(d) The petition may limit the cost of the improvement either to a fixed sum or to a percentage of the assessed value of the real property in the district.



§ 14-88-204 - Who may sign petition.

Women, married or single, may sign the petition; guardians may sign for their wards; and executors or administrators may sign for the estates represented by them.



§ 14-88-205 - Apportionment of assessed value for signers.

(a) If the boundaries of a local improvement district as petitioned for embrace a part of any lot, block, or parcel of land which, upon the county assessment books, is assessed as a whole, any signer of the petition may demand, in writing, of the county assessor that he shall apportion the assessment for state and county purposes upon the lot, block, or parcel of land so as to show the assessed value of that portion which is within the proposed district and the assessed value of the remainder which is without the district.

(b) It shall be the duty of the county assessor, within ten (10) days after the request is made of him, to make the reassessment and to deliver to the city or town clerk or recorder a certificate showing the assessed value of that portion of the lot, block, or parcel of land that is within the district, to the end that in determining whether a majority in value has signed the petition, the city or town council can compute the value of the portion of the lot, block, or parcel of land that is within the district.



§ 14-88-206 - New district to replace void district.

When a void improvement district in a city or town has done or shall do the whole or any part of its work of improvement, a new district may be organized under the provisions of this subchapter or under any laws which may be passed for the organization of local improvement districts in cities and towns, for the purpose of paying for the improvement made or commenced by the void district.



§ 14-88-207 - Hearing and establishment.

(a) (1) At the time named in the notice, the municipal governing body shall meet and hear all owners of real property within the proposed district who desire to be heard on the question as to whether a majority in assessed value of the property owners has signed the petition and shall make a finding as to whether the petition is signed by a majority in assessed value of the property owners.

(2) (A) The finding of the governing body shall be expressed in an ordinance.

(B) (i) If it finds that a majority has signed the petition, it shall then be the duty of the governing body, by the same ordinance, to establish the district.

(ii) (a) The ordinance shall designate the boundaries of the district and the object of the proposed improvement as described in the petition.

(b) The ordinance shall also give the district a name descriptive of the nature of the proposed improvement and a number to prevent its being confused with other similar districts.

(b) (1) The ordinance shall be published within thirty (30) days after its adoption for one (1) insertion, in some newspaper published in the city or town where the district lies, or if there is no such newspaper, then in some newspaper published in the county.

(2) (A) Where improvement districts are organized in any city or town in which no newspaper is regularly published, all notices required may be published in any newspaper that is published and has a bona fide circulation in the county.

(B) If there is no newspaper published in the county where the city or town lies, the ordinances and notices provided for in the cases of local improvement districts in cities and towns may be published by posting them in at least ten (10) conspicuous places in the city or town where the improvement is to be made.

(c) The findings of the governing body shall be conclusive unless attacked by a suit in the chancery court of the county, brought within thirty (30) days after the publication.

(d) The governing body and the chancery court in their finding shall be governed by the record of deeds in the office of the recorder of the county and shall not consider any unrecorded instrument. They shall also be governed by the value placed upon the property as shown by the last county assessment on file in the county clerk's office.

(e) If any petition is not acted on by the governing body within one (1) year from the date of its filing, it shall become void unless there is pending in the court an injunction suit which prevents such action or a mandamus suit to compel action by the governing body. In any event, the petition shall become void unless acted on within two (2) years from the date of its filing.



§ 14-88-208 - Denial on planning commission recommendation.

In any case where the organizers of an improvement district within any town or city have secured signatures for more than fifty percent (50%) in value of owners of real property within the proposed district petitioning for the organization of an improvement district, where it appears from a recommendation of the city planning commission that the proposed special improvement does not harmonize with the city plan, or that the proposed project would not contribute to public safety and convenience, or to the service and safety of vehicle and pedestrian traffic, and the planning commission recommends denial of the petition, then the city council may properly deny the organization, although the petition contains more than fifty percent (50%) of the signatures of the owners in value of real property within the district.



§ 14-88-209 - Compensation for preliminary work.

Commissioners of municipal improvement district boards are authorized to pay a reasonable compensation to the persons who have done necessary preliminary work in the organization of them.



§ 14-88-210 - Corporate powers.

Municipal improvement districts shall be bodies corporate and shall have power to sue and be sued and to contract by the corporate name.



§ 14-88-211 - Existing road improvement districts.

No road improvement district within the state shall, in any way, affect the validity of any municipal improvement district which is organized for the purpose of paving any streets over which any road improvement district may pass.



§ 14-88-212 - Districts to install electric streetlights in cities of more than 10,000 inhabitants.

(a) Local improvement districts may be organized in cities having more than ten thousand (10,000) inhabitants according to the federal census under the provisions of this chapter for the purpose of installing electric streetlights within the district and of supplying the lights with electric current.

(b) The commissioners of the district are authorized to purchase, construct, and install the necessary columns, fixtures, wiring, conduits, and other appliances and to maintain them.

(c) Districts may make contracts with municipalities, companies, or individuals supplying electricity for furnishing the necessary electric current during a period not exceeding twenty-five (25) years.

(d) The district shall not cease to exist when the work is completed, and the improvement shall not be turned over to the city, but the district shall be operated by the commissioners thereof, to the end that the electric columns, wiring, fixtures, conduits, and other appliances may be kept in good condition and the electric current paid for out of the local assessments upon the property benefited.






Subchapter 3 - -- Members -- Increase in Number in Certain Cities

§ 14-88-301 - Appointment of commissioners.

(a) (1) (A) (i) In the ordinance creating a municipal improvement district, the city or town council shall appoint three (3) owners of real property therein as commissioners, who shall compose a board of improvement for the district.

(ii) The number of commissioners for any improvement district created under this section may be increased by ordinance of the city or town council from three (3) to five (5) members.

(B) (i) (a) Beginning on and after July 1, 1999, in cities of the first class with a population of between sixty-one thousand five hundred (61,500) and sixty-two thousand (62,000) persons according to the 1990 federal decennial census, the commissioners serving at that time and any board of commissioners of new districts created after that date shall have terms of office of six (6) years and shall serve until their successors are duly selected and qualified.

(b) These terms of office shall begin January 1, 2000, for commissioners serving at that time or the January 1 next following the creation of the district.

(ii) For the initial terms, the commissioners shall select one (1) of their number to serve for two (2) years, one (1) to serve for four (4) years, and one (1) to serve for six (6) years.

(iii) The names and terms so selected shall be certified to the city clerk on or before January 1 of the applicable year.

(iv) (a) Before the end of a commissioner's term, the city council shall appoint an owner of real property in the district as a new commissioner.

(b) Except for persons having been removed as a commissioner, any person serving or having served as a commissioner may be reappointed, but need not necessarily be reappointed.

(2) In cities operating under a commission form of government, the mayor and city commissioners, by virtue of their offices, shall be commissioners of each improvement district and shall compose the board of improvement of each district.

(b) The ordinance may be in the following form:

Click here to view form



§ 14-88-302 - Oath of office.

(a) Each member of the board of improvement, within ten (10) days after his appointment, shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and an oath that he will not, either directly or indirectly, be interested in any contract made by the board.

(b) The oaths of office of the commissioners of municipal improvement districts may be taken before any officer authorized to administer oaths.

(c) The oath required under this section shall be filed in the office of the city or town clerk.

(d) If any member of the board shall fail to take this oath and to file it in the office of the clerk within the time allowed in this section, he shall be taken to have declined the office. The city or town council shall at once appoint another person, having the like qualifications, in his place, who shall take and file his oath of office within ten (10) days after his appointment.



§ 14-88-303 - Vacancies generally.

(a) All vacancies that may occur after a municipal board shall have been organized shall be filled by the city or town council.

(b) If all places on the board shall become vacant or those appointed shall refuse or neglect to act, new members shall be appointed by the council, as in the first instance, except that after July 1, 1999, in cities of the first class with a population of between sixty-one thousand five hundred (61,500) and sixty-two thousand (62,000) persons according to the 1990 Federal Decennial Census, new members shall be appointed only for the remainder of the vacant term and no person who is removed as a commissioner shall qualify.



§ 14-88-304 - Petition of property owners to fill vacancy.

(a) When there is a vacancy on the board of commissioners of any improvement district due to the death of a commissioner or due to the fact that a commissioner has ceased to reside in the state where such a district was created by any town or city council, and in such case, if five (5) or more property owners of the district petition the city or town council, calling attention to the vacancy on the board of commissioners and requesting the appointment of a new commissioner to fill the vacancy, it shall be the duty of the council to take forthwith the necessary steps to fill the vacancy by appointment of a new commissioner, who shall be a property owner in the district.

(b) Upon the filing of a petition with the council signed by five (5) or more property owners in the district affected, reciting that any commissioner is no longer a property owner in the district, accompanied by a corroborative certificate of an abstractor, the person shall automatically cease to be a commissioner. His office is declared to be vacant from the date of filing the petition, and the council that created the district shall forthwith name as commissioner of the district to fill the vacancy the person named in the petition and recommended for commissioner of the district if the person is a property owner in the district.



§ 14-88-305 - Removal of member.

(a) (1) The city or town council shall have the power to remove a municipal board of improvement or any member thereof by a two-thirds (2/3) vote of the whole number of aldermen elected to the council.

(2) (A) Removal shall be for cause only, and after a hearing upon sworn charges proffered in writing by some real property owner in the district.

(B) Ten (10) days' notice of the hearing of the charges shall be given.

(b) (1) The council shall have the power to remove the board or any member thereof by a vote of a majority of the whole number of aldermen elected to the city council, upon the written petition of the owners of a majority in assessed value of the property located within the district, after a hearing upon ten (10) days' notice to each member of the board affected.

(2) After July 1, 1999, in cities of the first class with a population of between sixty-one thousand five hundred (61,500) and sixty-two thousand (62,000) persons according to the 1990 Federal Decennial Census, the council shall have the power to remove the board or any member by a vote of a majority of the whole number of aldermen elected to the city council, upon the written petition of twenty-five percent (25%) of the owners of real property located within the district stating that the petitioners believe it to be in the best interest of the district and after a hearing upon ten (10) days' notice to each member of the board affected.



§ 14-88-306 - Chairman.

A municipal board of improvement shall elect one (1) of their number chairman.



§ 14-88-307 - Quorum.

A majority of a municipal board of improvement shall constitute a quorum for the transaction of business and the performance of the duties enjoined by this act.



§ 14-88-308 - No compensation.

The members of a municipal board shall receive no compensation for their services.



§ 14-88-309 - Interest in contracts unlawful -- Penalty.

(a) It shall be unlawful for any board of improvement, or any member thereof, in any city or town in this state to be interested, either directly or indirectly, in any contract made by the board for, or on behalf of, any improvement district.

(b) Any person violating the provisions of this section commits a felony and shall be:

(1) Fined in any sum not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000); and

(2) Imprisoned in the state penitentiary not less than one (1) year nor more than ten (10) years.



§ 14-88-310 - Interest in loans unlawful -- Penalty.

(a) It shall be unlawful for a municipal board of improvement, or any member thereof, to:

(1) Loan the funds, or to be interested in the loan of the funds, raised in any improvement district; or

(2) Apply or use the funds for any purpose except the purpose for which they were raised; or

(3) Purchase, or to be interested in the purchase of, any lot or lands sold for the payment of delinquent assessments; or

(4) Loan money or furnish money or credit to any person, company, or corporation to make such a purchase.

(b) Any person violating the provisions of this section commits a felony and shall be:

(1) Fined in any sum not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000); and

(2) Imprisoned in the state penitentiary not less than one (1) year nor more than ten (10) years.



§ 14-88-311 - Combining boards.

Where there is more than one (1) improvement district in the city or town for the same general purpose, the same member may be on two (2) or more boards of improvement, or the boards of different districts may combine so as to form only one (1) board for the whole territory, to be thus improved so as to make the whole improvement uniform. However no money raised by assessment in one (1) district shall be expended in another district.



§ 14-88-312 - Members -- Increase in number in certain cities.

(a) (1) Whenever a majority in value of the owners of real property in any municipal improvement district in cities of the first class with a population of between sixty-one thousand five hundred (61,500) and sixty-two thousand (62,000) persons according to the 1990 Federal Decennial Census shall petition the city council of the creating municipality for the board of improvement to be enlarged from three (3) members to five (5) members, then the city council shall pass an ordinance to expand the number of members of the board of improvement for the district, and to appoint two (2) additional owners of real property as commissioners of the district. Thereafter, the total membership of the board of improvement shall consist of five (5) members who shall serve staggered terms of three (3) years.

(2) The initial terms of office of the two (2) additional members shall be determined by the appointing ordinance with one (1) individual serving an initial term of three (3) years and the second individual serving an initial term of two (2) years. Thereafter, the terms of office shall be three (3) years.

(3) Commissioners serving at the time the petition is filed shall continue to serve.

(b) Vacancies in the two (2) additional commissioners' positions shall be filled in the same manner as provided for filling vacancies under § 14-88-303. The position shall be filled for the remainder of the unexpired term, except that no person who is removed as a commissioner shall qualify.

(c) All action by the board of commissioners of any municipal improvement district affected by this section shall be by a majority vote of the membership of the board of improvement.






Subchapter 4 - -- Officers Serving Districts

§ 14-88-401 - Penalty for misuse of funds generally.

Any commissioner, treasurer, attorney, or other subordinate officer appointed by a municipal board of improvement who uses or lends, or who participates, directly or indirectly, in any loan or use of funds belonging to the improvement district, for other than district purposes, shall be guilty of a felony. Upon conviction, he shall be confined in the penitentiary for a period of not more than five (5) years nor less than two (2) years.



§ 14-88-402 - Unlawful actions by subordinate officers -- Penalty.

(a) It shall be unlawful for the collector or treasurer of a municipal improvement district, or for any other subordinate officer appointed by the board of improvement, to loan or use, or to be interested in the loan or use of, any funds raised by the district.

(b) Any person violating the provisions of this section commits a felony and shall be:

(1) Fined in any sum not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000); and

(2) Imprisoned in the state penitentiary not less than one (1) year nor more than ten (10) years.



§ 14-88-403 - Appointment of collector and treasurer generally.

(a) The board of a municipal improvement district shall appoint the collector and treasurer of the district, who shall take the oath of office required by § 14-88-302 and shall execute bond to the chairman of the board, each in a sum at least equal to twice the amount of moneys which will probably come to their hands, with good and sufficient security, to be approved by the board. The bond shall be conditioned that they will faithfully discharge the duties of their office and account for and pay over all moneys that may come to their hands according to law and the orders of the board for the district for which they are appointed.

(b) The Cities of Little Rock and Pine Bluff shall have power to provide, by ordinance, that the city collector shall be ex officio collector of improvement districts and to provide the manner of collecting and the compensation to be paid.

(c) The same person may be treasurer or collector of one (1) or more districts in the city or town, but the moneys of the different districts shall be kept separately.



§ 14-88-404 - Appointment of treasurer.

(a) (1) A municipal board of improvement may appoint a treasurer of the district, who shall take the oath of office prescribed by § 14-88-302 and shall execute a bond in favor of the board in a sum equal to the amount of moneys that will probably come into his or her hands in any one (1) year.

(2) The bond shall be signed by a corporate surety company authorized to do business as such in this state. It shall be conditioned that the treasurer will faithfully discharge the duties of his or her office and that he or she will account for and pay over all moneys that may come into his or her hands according to law and the orders of the board.

(b) The same person may be treasurer of more than one (1) district, but moneys of each shall be kept separately.

(c) (1) The treasurer shall pay out no moneys except on order of the board.

(2) Upon order of the board to pay out moneys, the chair or one (1) of the other commissioners appointed to act on behalf of the chair shall approve the warrant.



§ 14-88-405 - City improvement collector.

(a) The city councils of the cities of the first and second class are authorized and empowered to designate and appoint someone to collect all of the city improvement taxes, to be known as "city improvement collector."

(b) When so appointed by the council, the collector shall have exclusive power and authority to collect the taxes in all improvement districts lying wholly or partially within the city, except such taxes as are collected by the regular county tax collector.

(c) The collector may or may not be a city official.

(d) The collector shall receive such remuneration as shall be fixed by the city council.

(e) The collector shall be required to give a bond for the faithful discharge of his duties as approved by the council.

(f) The collector's term of office shall be fixed by the council.

(g) The collector shall maintain an office or place of business open at all reasonable hours.

(h) (1) When any collector has been appointed under the provisions of this section and has qualified by giving bond, it shall be the duty of all persons at that time who are collecting such taxes to at once turn over to the collector all books and records in their possession pertaining to the collections.

(2) Anyone failing to comply with the provisions of this subsection shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).



§ 14-88-406 - Attorney of cities of the second class and towns.

(a) (1) In all cities of the second class and incorporated towns within the State of Arkansas, the attorney representing the municipality may be the attorney for all boards and commissioners of all local improvement districts within the city or incorporated town.

(2) Municipal improvement districts formed under § 14-88-201 et seq. for the purpose of acquiring, constructing, operating, or maintaining a recreational facility, and local improvement districts within cities of the second class or incorporated towns, may, at their option, employ private attorneys in lieu of the city attorney.

(b) (1) It shall be the duty of the attorney to:

(A) Advise the board at any time needed;

(B) Do all things enjoined upon him by the commissioners; and

(C) Perform all legal duties pertaining to the formation and operation of the district.

(2) The attorney shall represent a board in all suits brought for or against it.

(c) The attorney shall receive as his compensation such fees as may be agreed upon by the boards.



§ 14-88-407 - Oath of assessor.

The oaths of office of the assessors of municipal districts may be taken before any officer authorized to administer oaths.






Subchapter 5 - -- Affairs of Districts

§ 14-88-501 - Sale or lease of improvements.

(a) Any improvement district organized under the provisions of this chapter after February 1, 1967, may sell or lease its improvement, or any part thereof, to the city or town or to a public authority or other agency serving on behalf of the property owners of the district on such terms as the commissioners of the improvement board may deem for the best interest of the district and apply the proceeds therefrom on the payment of the principal of and interest on its outstanding bonds, if any, together with any paying agent's or other charges in connection therewith.

(b) The city or town within which the district is located is authorized to purchase or to lease as lessee and to operate the improvement of the district on such terms as it may agree with the commissioners.



§ 14-88-502 - Improvements outside limits.

When, in the opinion of the board of a municipal improvement district or the boards of different improvement districts, where combined and acting together in a city or town, it shall be necessary for the benefit of the inhabitants residing in the district or districts, it shall be lawful for money raised by assessment in the districts to be expended in:

(1) The purchase of lands or erection of houses, reservoirs, or other improvements necessary for the proper construction and operation of waterworks outside of the limits of the city or town in which the districts exist;

(2) The construction and operation of any portion of a sewerage system, or acquisition of rights-of-way therefor, which may be extended outside of the limits of any such city, town, or improvement district.



§ 14-88-503 - Annexation of territory to district.

(a) (1) When persons claiming to be a majority in value of the owners of real property in any territory contiguous to any improvement district organized in any city or town desire that the territory shall be annexed to the district, they may present their petition in writing to the city or town council, describing the territory to be annexed and the character of the improvement desired.

(2) Thereupon, the city or town council shall direct the clerk or recorder to publish for two (2) weeks, in some newspaper issued and having a general circulation in the county where the city or town is situated, a notice calling upon the property owners to appear before the council on a day named and show cause for or against the annexation.

(b) (1) On the day named in the notice, the council shall hear all persons who desire to be heard on the question whether a majority in value of the owners of real property in the territory sought to be annexed have signed the petition.

(2) Its findings shall have all the force and effect of a judgment and shall be conclusive unless, within thirty (30) days thereafter, suit is brought in the chancery court to review it.

(c) The finding of the council shall be expressed in an ordinance in case it is in favor of the petitioners, and in that event, the territory sought to be annexed shall become a part of the district, and the improvements petitioned for shall be made by the commissioners on the board of improvement.

(d) The commissioners shall make the assessment for the improvement on the territory annexed under the provision of this section on the same basis as if the territory was included in the original district.

(e) If petitioned for, the improvement in the territory annexed may be of different material or of a different method of construction from that in the original district.



§ 14-88-504 - Priority of suits.

(a) All suits which involve the validity of any municipal improvement district, of its assessment of benefits or any individual assessment, or of its power to make the improvement petitioned for, or which involve the title to office of any of the commissioners or assessors of the district, and all suits to collect its taxes laid on its assessed benefits, shall be deemed suits involving the public interest and shall be advanced in all courts and heard at the earliest practical moment.

(b) All appeals in these suits shall be taken and perfected within thirty (30) days.






Subchapter 6 - -- Dissolution of Districts

§ 14-88-601 - Applicability.

(a) This subchapter shall not apply to any municipal improvement district which operates a water system, a sewerage system, or an electric light or power system; nor to any district whose commissioners are elected by property owners; nor to any district which is repairing streets, sidewalks, or other improvements from the proceeds of redemptions or sales of lands forfeited to it under previously existing laws.

(b) This subchapter shall not apply to any municipal wharf improvement district or municipal paving improvement district which is entitled to, is eligible for, and can qualify for state aid and has not received any or all thereof.



§ 14-88-602 - Authority to wind up affairs.

In any and all municipal improvement districts which, at the time of their organization, had boundaries coextensive with the city or town in which they were located, which have paid their bonds and other obligations and have levied no tax for the past five (5) years, and which still hold title to lands purchased at foreclosure sale for delinquent taxes or have past due taxes owing, and the commissioners on the board of improvement of the district have no further duties to perform except the collection of delinquent taxes, the commissioners may proceed to wind up their affairs as set out in this subchapter.



§ 14-88-603 - Procedures and final report.

(a) The commissioners on the board of a municipal improvement district shall execute a deed in favor of the city conveying all real estate as to which it holds title and shall turn over to the city clerk a list of all lands which have not been sold to the district, but which are delinquent for nonpayment of taxes, and shall pay to the city all funds which it has on hand.

(b) The commissioners shall then file with the city or town council a final report bringing up to date its receipts and disbursements since the last annual report filed by it in compliance with § 14-89-1102.

(c) The city or town council shall examine and readjust the annual report as set out in § 14-89-1103.

(d) If the city or town council approves the report, the commissioners shall stand discharged from their duties in such capacity, and thereafter the city or town collector shall handle the collection of all delinquent taxes due the districts.



§ 14-88-604 - Conveyances of lands.

All conveyances which are necessary as to lands to which a municipal improvement district holds title shall be executed under the hand of the mayor or acting mayor. The city or town seal shall be attached thereto, which shall be attested by the city or town clerk.



§ 14-88-605 - Redemption of lands.

(a) Any person holding an interest in any land sold or delinquent to any municipal improvement district shall be permitted to obtain a deed or redemption receipt, as the case may be, by payment of the amount for which the land was sold to the district, without interest, or the face of the tax for which the land is delinquent in the event it has not been sold to the district.

(b) All moneys received from any of these redemptions shall be placed in the street fund of the city and shall be used in the maintenance of the streets of the district. No funds so received by the city shall be diverted from the street fund and used for any other purposes.









Chapter 89 - Fiscal Affairs Of Municipal Improvement Districts

Subchapter 1 - -- General Provisions

§ 14-89-101 - Applicability of water district accounting law.

(a) Each municipal improvement district of any kind heretofore or hereafter established pursuant to the provisions of §§ 14-88-203, 14-88-205 -- 14-88-207 shall be subject to and shall comply with the provisions of § 14-119-101 et seq.

(b) If the board of improvement of any improvement district established pursuant to §§ 14-88-203, 14-88-205 -- 14-88-207 fails or refuses to comply with any provision of § 14-119-101 et seq., such failure or refusal shall constitute misfeasance in office and shall be grounds for removal of the members of the board from office.






Subchapter 2 - -- Borrowing of Money

§ 14-89-201 - Authority generally.

(a) For preliminary expenses and to raise money to do the work or to pay for an improvement already completed, a municipal improvement district board may:

(1) Borrow money not exceeding the estimated cost thereof, including interest on the money borrowed to a date six (6) months subsequent to the estimated date of completion of the work and a reserve not to exceed one (1) year's principal and interest requirements;

(2) To that extent, issue negotiable bonds or certificates of indebtedness bearing interest at rates provided in the resolution authorizing their issuance; and

(3) Pledge and mortgage all uncollected assessments for the payment thereof.

(b) (1) The board may also issue its negotiable bonds for the purpose of funding or refunding any of the floating debts of the improvement district or any outstanding bonds, including interest thereon due or about to become due, whether or not represented by coupons or interest certificates, theretofore issued to finance the construction of such an improvement already completed, including sewer systems, or to finance any betterments, extensions, or repairs thereto, irrespective of whether the outstanding bonds were originally issued by the improvement district.

(2) (A) The funding or refunding bonds may be exchanged for the outstanding bonds or interest thereon as provided in this section, or they may be sold and the proceeds thereof used in the retirement of the outstanding bonds and interest.

(B) (i) It shall be a felony for any officer of the district or any other person to use the proceeds of the funding or refunding bonds for any other purpose than that for which they are issued.

(ii) The party guilty of such a felony shall be punished as provided in §§ 14-88-309, 14-88-310, 14-88-402.

(3) For the repayment of funding or refunding bonds, the board may pledge and mortgage all uncollected assessments.



§ 14-89-202 - Mortgage of water and light plants.

(a) Any district improvement board in any city or incorporated town in this state, in addition to the power given to the board by any statute to pledge all uncollected assessments to secure money borrowed by the board for the purpose of and use in the building, construction, and putting into operation a system of waterworks or an electric light plant in any district shall also have the power to mortgage any waterworks system or electric light plant to secure the payment of money borrowed by any of the boards as indicated and used in the building and putting into operation any waterworks system or electric light plant in any improvement district in any city or incorporated town in this state.

(b) Any such mortgagee or his assignees shall have all the rights against the property as is given mortgagees on property of individuals, either at law or in equity.



§ 14-89-203 - Electric streetlight districts in cities with a population of more than 10,000.

Improvement districts for the purpose of installing electric streetlights in cities having more than ten thousand (10,000) inhabitants may borrow money for the purpose of doing the work of construction at a rate of interest provided in the resolution of the board of improvement and may mortgage their improvements and pledge their income as security for the money borrowed, and they may execute negotiable bonds for the money borrowed.






Subchapter 3 - -- Payment of Bonds

§ 14-89-301 - Use of funds to pay off.

It shall be lawful for any municipal corporation or board of commissioners having control of any improvement district within a municipal corporation, or any work completed by any district, to appropriate and use any funds recovered in litigation or for operating expenses for the purpose of paying off any bonded indebtedness of the district when the funds are not needed for the operating expenses of the district.



§ 14-89-302 - Default in payment.

(a) If any bond or interest coupon on any bond issued by any municipal improvement district is not paid within sixty (60) days after its maturity, it shall be the duty of the chancery court, on application of the trustee for the bondholders or of the holder of any such bond or coupons overdue to cause the collection of the taxes of the district and appoint an assessor to reassess the benefits, if necessary.

(b) The proceeds of the taxes and collections shall be applied after payment of cost, first to overdue interest and then to payment pro rata of all bonds issued by the board, which are then due and payable.

(c) The commissioners may be directed by suit to foreclose the lien of the taxes on the land. A suit so brought by the commissioners shall be conducted in all matters as suits by the board and with like effect, and the decrees and deeds therein shall have the same presumptions in their favor.






Subchapter 4 - -- Refunding Indebtedness

§ 14-89-401 - Purpose.

This subchapter is intended to permit only the refunding of valid outstanding bonds and accrued matured interest on the bonds of any municipal improvement district, expressly including bonds on which judgment has been rendered in any court and not including any other form of indebtedness, and then only after the board of improvement thirty (30) days prior to the actual refunding has given notice to do so in some newspaper of bona fide circulation in the county where the district which will refund is located.



§ 14-89-402 - Authority generally.

(a) Any municipal improvement district of any city of the first or second class or incorporated town of this state shall have the power to fund and refund its outstanding indebtedness, including its bonded indebtedness and accrued matured interest on the indebtedness, and to extend the maturity of the indebtedness on such terms as the commissioners of the district shall deem for the best interest of the district. To that end, the district may issue the negotiable bonds of the district, with interest coupons attached. These refunding bonds shall run for a period not exceeding fifty (50) years from date thereof.

(b) The commissioners of the district may exchange new bonds for outstanding bonds, including accrued matured interest thereon, or may issue and sell new bonds and use the proceeds thereof to take up any of the outstanding bonds or other indebtedness of the district in the refunding thereof.

(c) These refunding bonds shall not be issued in a greater amount than is necessary to pay the outstanding bonds and accrued interest coupons then being refunded, with interest to the date the new bonds are delivered, plus expenses incurred in connection with the issuance of the new bonds. They shall not be delivered except upon the surrender and cancellation of a proportionate part of the indebtedness being refunded.

(d) These refunding bonds shall bear interest at such rate or rates as the commissioners shall provide in the resolution authorizing their issuance.



§ 14-89-403 - Methods of raising revenue.

In order to provide for the additional interest requirement of refunding bonds and the expense incurred in connection with the issuance of refunding bonds, a municipal improvement district issuing refunding bonds may follow any one (1) of the alternative procedures hereinafter outlined and designated as subdivisions (1) and (2) of this section:

(1) A district issuing refunding bonds may provide by resolution of the board of commissioners, duly adopted, that the entire balance unpaid on the date of the refunding bonds of the assessment of benefits against each lot, block, and parcel of land and railroad track and right-of-way shall draw interest at any rate deemed advisable or necessary, as provided in the resolution of the commissioners authorizing the issuance of the refunding bonds, from the date of the refunding bonds until paid. However, the interest need not be collected until it is necessary to do so to avoid exceeding the total amount of benefits and, if collected, shall be collected on each installment or annual levy separately. After the date of the refunding bonds, the annual levies of assessment of benefits shall be collected on the balance unpaid on the date of said refunding bonds against each lot, block, and parcel of land and railroad track and right-of-way in the improvement district. A certified copy of the resolution shall be filed by the secretary of the district with the collector of the district; or

(2) A district issuing refunding bonds may provide by resolution of the board of commissioners duly adopted that the entire balance unpaid on the date of the refunding bonds, for the assessment of benefits against each lot, block, and parcel of land and railroad track and right-of-way shall be the assessment of benefits against each respective lot, block, and parcel of land and railroad track and right-of-way for the refunding issue of bonds and shall draw interest, as provided in the resolution of the commissioners authorizing the issuance of the refunding bonds, from the date of the refunding bonds until paid. However, the interest need not be collected until it is necessary to do so to avoid exceeding the total amount of benefits and, if collected, shall be collected on each installment, or annual levy separately. After the date of the refunding bonds, the annual levies of the assessment of benefits shall be collected on the respective assessments of benefits as thus fixed against each lot, block, and parcel of land and railroad track and right-of-way, with or without an interest charge thereon, as the commissioners may deem necessary. However, when such a resolution is adopted by the board, it shall be certified by the secretary of the district, and it shall be filed with the city clerk or town recorder who shall publish in some newspaper published in the city or town, if there be one, and if not then in some newspaper published in the county and having a bona fide circulation in the city or town, a notice which shall be in the following form:

Click here to view form

Within ten (10) days after the publication of the notice, the district or any property owner may apply to the city or town council to revise the assessment so made, and the district or the property owner may within thirty (30) days apply to the chancery court of the county to have the assessment revised and corrected. If no application is made to the council within ten (10) days or to the court within thirty (30) days, the assessment shall become final and incontestable, subject only to annual revision as provided by law. On appeal to the city or town council, a hearing can be had as prescribed in § 14-90-501. When the assessment is filed, the city clerk or town recorder shall make the corrections upon the original assessment roll on file in red ink, and shall certify said assessment to the collector of the district.



§ 14-89-404 - Form of bonds.

All refunding bonds shall be negotiable instruments and may have coupons evidencing interest, payable at annual or semiannual periods, and shall have all the rights of security, including liens on assessments of benefits and levy of taxes on the lands, together with all remedies for their collection that are provided for the original bonds issued by a municipal improvement district and may be further secured by a pledge and mortgage of the assessment of benefits and taxes in the district, to be executed by the commissioners.






Subchapter 5 - -- Receipt of Tax Revenues Generally

§ 14-89-501 - Road tax -- Payment to certain improvement districts.

(a) In counties which have two (2) levying courts, in which there is an incorporated town or city of the second class that has formed any municipal improvement district for the purpose of improving any of its streets or alleys, the amount of the three-mill road tax collected by the county on property situated within the district shall be paid by the tax collector for the county directly to the collector for the district, to be expended as funds of the district.

(b) This section shall not apply in any manner to cities of the first class.



§ 14-89-502 - Distribution of road tax in certain cities of the first class.

(a) Whenever, by an act of the General Assembly or by the order of a county court, the three-mill road tax collected on the property in a street improvement district and annex in a city of the first class is given to the district and annex, respectively, as an aid to the property owners on account of the extra width of the street or for any other reason, the commissioners on the board of improvement may, if they deem it fair and equitable, distribute between the district and the annex the total amount received for both the three-mill tax, in the proportion that the cost of the improvement in each bears to the total cost of the improvement in both.

(b) This section shall apply only to those counties having a population of eighty-five thousand (85,000) or more according to the latest federal census.






Subchapter 6 - -- District School Tax

§ 14-89-601 - Applicability.

(a) This subchapter shall apply in cities of the first class to any water, electric light, or power improvement district organized under the laws of this state, whether general or special, and operated by a governing improvement board of commissioners or directors elected by the vote of the property owners owning real property within the municipal improvement district.

(b) This subchapter shall likewise apply to such districts even when they may have been consolidated with each other or when a water district and a light district shall have been consolidated with a sewer district, though in the latter case the property owned by the sewer district or sewer department, as the case may be, shall not be subject to the terms of this subchapter.



§ 14-89-602 - Property subject to tax.

(a) The property, real and personal, of the kind of municipal improvement district described in § 14-89-601 shall be subject, in the school district of the domicile of the improvement district, to the district school tax levied by vote of the electors of the school district under the provisions of Arkansas Constitution, Amendment 11.

(b) If any such improvement district furnishes free electric lighting service and water to the municipality in which it is located, that part of its property, such as, the street and ornamental lighting equipment and fire hydrants, which is used exclusively for the purpose of furnishing free service, shall not be included in fixing the assessed valuation of the property of the improvement district.



§ 14-89-603 - Assessment and collection.

(a) The assessment of the value of property for taxation shall be made on a unit basis each year by the county assessor in the same manner as public utilities generally assessed by the Arkansas Public Service Commission, and the value thereof shall be returned on the personal property assessment book.

(b) The county clerk shall then extend the amount annually of the district school tax thereon on the tax books, and the taxes shall be collected by the county tax collector along with other taxes.

(c) In case of nonpayment, the remedy shall be by mandamus against the board of directors or commissioners of the improvement district and not by sale of the district's property.






Subchapter 7 - -- Aid by Counties

§ 14-89-701 - Applicability.

The provisions of this subchapter shall not apply to the following counties: Ashley, Carroll, Cross, Chicot, Lee, Prairie, Lawrence, Franklin, Van Buren, Jackson, Greene, Lincoln, Nevada, Hempstead, Faulkner, Madison, Monroe, Yell, Lonoke, White, Clay, Lafayette, Crawford, St. Francis, Polk, Phillips, Benton, Boone, Columbia, Clark, Calhoun, Ouachita, Scott, Dallas, Drew, Independence, Sharp, Miller, Izard, Little River, Union, Howard, Logan, Stone, Bradley, Grant, Craighead, Hot Spring, Baxter, Randolph, Sevier, Woodruff, Fulton, Montgomery, and Johnson.



§ 14-89-702 - Validity of indebtedness.

All warrants and other evidences of indebtedness allowed and issued by any county quorum court or judge of any county court, or by any city or town council or the mayor and clerk thereof, or which may be so allowed and issued for the aid of improvement districts in cities and towns, are declared to be valid and negotiable.






Subchapter 8 - -- Advancement of Funds by Municipalities

§ 14-89-801 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Municipality" means a city of the first class, a city of the second class, or an incorporated town;

(2) "Improvement district" means either a municipal improvement district or a suburban improvement district;

(3) "Organization expenses" include engineering fees, legal fees, fees of financial advisers, abstractors' fees, the costs of newspaper advertising, and all other necessary fees and expenses in determining the feasibility of and organizing the proposed improvement district; and

(4) "Area adjacent to the municipality" means all or any portion of the area lying outside, and within ten (10) miles, of the corporate limits of the municipality that the governing body determines should be served by the water or sewer system of the municipality.



§ 14-89-802 - Conditions precedent.

A municipality may advance available moneys derived from the operation of its water or sewer system, or other available moneys, to pay the organizational expenses of one (1) or more proposed improvement districts if the governing body of the municipality determines, as to each such district, that:

(1) The proposed improvement district will provide water or sewer services, or both, to an area within or adjacent to, or in part within and in part adjacent to, the municipality;

(2) The water or sewer facilities to be acquired or constructed by the improvement district will become a part of the water or sewer system of the municipality; and

(3) The water or sewer facilities to be acquired or constructed by the improvement district are required to complete the water or sewer system of the municipality so as to enable the municipal system to adequately serve the area within and adjacent to the municipality.



§ 14-89-803 - Procedure for advances.

(a) Moneys advanced under the authority of this subchapter shall be in such amounts and shall be paid to such persons, including, without limitation, to those persons doing the work or to trustees or committees created by the governing body for the purpose, at such times either in one (1) lump sum or in installments, from time to time, and under such conditions and restrictions as the municipal governing body shall determine and prescribe by ordinance.

(b) No one (1) ordinance shall authorize advances to more than one (1) improvement district.

(c) There may be one (1) ordinance authorizing, and prescribing the manner of making, all advances to or for the benefit of a single district, or multiple advances to or for the benefit of a single district may be authorized by separate ordinances.






Subchapter 9 - -- Use of Profits

§ 14-89-901 - Applicability.

(a) The provisions of this subchapter shall apply to any municipal improvement district in the State of Arkansas which has been created, either by special act of the General Assembly or under the general laws of the state, for the purpose of repairing, enlarging, overhauling, erecting, and equipping any electric power plant, waterworks system, or sewer system which may have been constructed by a previously existing district within the municipality.

(b) No part of this subchapter shall apply to a municipal plant operated solely by city commissioners without a majority vote of the commissioners.



§ 14-89-902 - Construction.

This subchapter is cumulative, and it is expressly declared that this subchapter shall not modify, amend, or repeal §§ 14-199-202--14-199-205, relating to use of profits from municipally owned electric power plants or waterworks systems.



§ 14-89-903 - Purpose of expenditures.

(a) Any improvement district within any city or town in the State of Arkansas which is created for the purpose of constructing, repairing, enlarging, and overhauling any electric power plant, waterworks system, or sewer system is authorized to use the profits, or any part thereof, derived from the operation of the plants or systems toward:

(1) The payment of the outstanding bonded indebtedness of all street, sewer, or other improvement districts within the limits of the municipality; and

(2) The payment of any obligations of the city or town which may have been incurred by the city or town in the manner provided by law.

(b) The expenditures authorized in this section shall be made as provided for in this subchapter.



§ 14-89-904 - Special account to pay bonds.

(a) At the end of each fiscal year of the operation of an electric power plant or waterworks system, the commissioners of a municipal improvement board shall set aside, in a special account out of the profits from the operation of the plant or system, such sum as may be necessary to pay all bonds and interest of the improvement district which shall accrue during the next ensuing fiscal year so that the district shall, at all times, have in the special account a sum sufficient to pay all principal bonds and interest which may accrue within the next fiscal year.

(b) The funds so deposited in the special account shall be used for no other purpose except the payment of bonds and interest of the district.



§ 14-89-905 - Depreciation and reserve accounts -- Improvements.

(a) Before any expenditures as authorized by § 14-89-903 shall be made, the commissioners of a municipal improvement board shall provide from the operation of an electric power plant or waterworks system adequate depreciation and reserve accounts.

(b) Adequate provisions shall also be made for such alterations, improvements, or extensions of the electric power plant or waterworks system as, in the judgment of the commissioners of the board, will be necessary during the ensuing year.



§ 14-89-906 - Approval by municipal council.

The profits from the operation of any electric power plant or waterworks system shall not be used for the purposes set forth in § 14-89-903 until such expenditures by a municipal improvement district have first been authorized by resolution duly adopted by the council of the city or town.



§ 14-89-907 - Allocation of profits to districts and municipality.

(a) After compliance with §§ 14-89-904 and 14-89-905, the remaining profits from the operation of an electric power plant or waterworks system shall be determined by the commissioners of a municipal improvement board.

(b) If the commissioners determine that the remaining profits from the operation of the plant or system, or any part thereof, shall be used for the purposes set forth in § 14-89-903, then the commissioners may, upon the adoption of a proper resolution by the city or town council, allocate to the various improvement districts within the municipality and for other municipal expenses the amounts which are to be appropriated for these purposes.

(c) No part of these profits shall be allocated to any district until the commissioners of the district have furnished proof to the commissioners of the light and water district that bonds and interest of the district which is to receive the allocation of profits will mature during the ensuing year and that the district will not be able to pay the maturities without collecting an assessment against the property of the district.

(d) The allocation to the various districts within the municipalities as prescribed shall be according to the following ratio: The total amount of bond and interest maturities of all street and other improvement districts within the municipality coming due during the particular year, that is, the year following the fiscal year for which the profit of the plant and system was determined, shall be determined, and the ratio which the total bond and interest maturities of any street and other improvement district for the fiscal year bears to the total bond and interest maturities of all the street and other improvement districts for the fiscal year shall be the percentage used to allocate to each street and other improvement district its proportion of the profit to be used for the retirement of the bonded indebtedness of any such district.

(e) The funds allocated to any district under the provisions of this subchapter shall be used exclusively for the purpose of paying bonds and interest of the districts and for no other purpose.



§ 14-89-908 - Payments to districts and municipality.

(a) The amounts allocated to the various improvement districts within the limits of a municipality shall be paid to the districts when the commissioners on the boards of improvement shall request that it be paid in order that the funds may be used by such districts to pay the bonds and interest maturities of the districts which are about to become due.

(b) The amounts allocated to the municipality shall be paid into the treasury of the municipality upon resolution duly adopted by the council of the city or town.






Subchapter 10 - -- Payment of Moneys

§ 14-89-1001 - Payment by treasurer.

(a) (1) The treasurer of a board of improvement shall pay out no moneys save upon the order of the municipal board of improvement.

(2) Upon the order of the municipal board of improvement to pay out moneys, the chair shall sign the warrant.

(b) The treasurer shall be allowed a commission not exceeding one percent (1%) upon all sums lawfully paid out, to be fixed by the board.



§ 14-89-1002 - Warrant requirements.

(a) Under this subchapter, every warrant shall state upon its face to whom, the amount, and the purpose for which it is issued.

(b) All warrants shall be dated and shall be numbered consecutively in a record to be kept by the municipal board of improvement of the number and amount of each.

(c) No warrant shall be paid unless there is in the treasury funds enough to pay all outstanding warrants bearing a lower number.

(d) No warrant shall be increased by reason of any depreciation in the market value thereof, nor shall any contract or warrant be made payable or paid in anything but currency.






Subchapter 11 - -- Annual Financial Settlements

§ 14-89-1101 - Penalties.

Every member of any municipal improvement board who fails or refuses to make settlement as required by this subchapter, shall be guilty of a misdemeanor and, on conviction thereof, shall be fined in any sum not exceeding five hundred dollars ($500). In addition thereto, he may be imprisoned for a period not exceeding sixty (60) days.



§ 14-89-1102 - Filing requirement.

(a) (1) Annually on or before March 1, all municipal boards of improvement created under § 14-88-212 shall file a settlement with the clerk of the city or town in which the improvements shall have been ordered showing all collections and money received and paid out, with proper vouchers for all payments.

(2) The settlement may be included with the report required by § 14-86-2102.

(b) The settlement shall lie over for one (1) month for examination and adjustment, during which time any taxpayer of the district may file exceptions to the settlement.



§ 14-89-1103 - Examination and adjustments.

(a) Whether any exceptions are filed or not, the city or town council shall proceed to examine the settlements and shall disallow any and all unjust charges and credits, if there are any.

(b) (1) The council shall readjust the settlement wherever an improper item may be included in it.

(2) The adjustment shall be finally subject to reexamination in a court of chancery for error or mistake upon suit brought by the board or by any taxpayer of the district.






Subchapter 12 - -- Refund of Excess Collections

§ 14-89-1201 - Definition.

As used in this subchapter, unless the context otherwise requires, "property owner" means the holder of the legal title at the time a refund is made.



§ 14-89-1202 - Authority of street or water improvement districts.

When any municipal street or water improvement district has fully retired and paid out the bonded indebtedness of the district and there remains a surplus of money derived from the collection of benefit assessments levied against the real property in the district for the purpose of retiring the bonds or funds derived from the sale of unredeemed real property acquired by the district, the surplus funds may be refunded to the property owners of the district pro rata by the board of improvement of the district.



§ 14-89-1203 - Delinquent realty not counted.

Under this subchapter, any real estate or parts or parcels of real estate which are delinquent at the time a refund is made shall not be counted in arriving at the pro rata distribution.






Subchapter 13 - -- Surplus Funds

§ 14-89-1301 - Special improvement districts receiving state aid.

(a) In instances where state aid has been extended to paving and other special improvement districts within cities and incorporated towns and all bonds and other obligations of the districts have been retired or money is set aside with the paying agents in amounts sufficient to provide for their retirement, then all moneys and other assets in the hands of the commissioners of the districts, or in the hands of the paying agents, in amounts exceeding the full debt service requirements of the bonds and other obligations shall be paid over to the respective treasurers of the cities and incorporated towns for the credit to the street fund, there to be used for the repair and maintenance of its streets.

(b) No such moneys may be paid over to the treasurers in amounts which shall exceed the state aid previously extended to paving and other special improvement districts, it being the intention of the General Assembly in the enactment of this section to redefine such excess moneys as being available in the first instance for both the retirement of the districts' obligations and the improvement of its streets and alleys as prescribed.

(c) In instances in which the districts are no longer in existence, or are inactive, the city or town treasurer shall draw drafts on the bank accounts of the districts for the amounts so found to be due, and all the drafts shall be honored and paid by the banks upon which the drafts are drawn.



§ 14-89-1302 - Street improvement districts.

When any municipal street improvement district has paid out and fully retired its bonded indebtedness and there remains a surplus of money in the district and thereafter the property embraced in the district, or at least two-thirds (2/3) of it, shall have been included in a new paving improvement district, then the funds remaining on hand shall be paid by the commissioners on the bonds of the new district.



§ 14-89-1303 - Sewer improvement districts.

Where any municipal sewer improvement district has fully retired and paid out the bonded indebtedness of the district and there remains a surplus of money derived from the collection of benefit assessments levied against the real property in the district for the purpose of retiring the bonds or funds derived from the sale of unredeemed real property acquired by the district, the surplus funds may be transferred to the municipality where the municipality has taken over the sewer improvement constructed by the district and is maintaining it.



§ 14-89-1304 - Airport improvement district in city of the first class.

When any municipal airport improvement district of a city of the first class has paid out and fully retired its bonded indebtedness, and there remains a surplus of money or property in the district, the commissioners of the district, after payment of all obligations of the district, shall pay the surplus funds and transfer the property to the city, and the city shall use any such funds and property so received for the sole purpose of making improvements upon the municipal airport of the city.



§ 14-89-1305 - Reversion generally in certain municipalities.

(a) Any balance of money remaining in municipal improvement districts which have no further indebtedness, and which have been dissolved for three (3) years or more, shall revert to the municipal corporation and may be used for legitimate corporate purpose.

(b) This section shall apply only to municipal corporations whose population according to the latest federal census was not less than two thousand three hundred seventy-five (2,375) and not more than two thousand four hundred (2,400) persons.






Subchapter 14 - -- Annual Financial Report

§ 14-89-1401 - Penalty.

Any person violating the provisions of this subchapter or any person filing any false financial report shall be guilty of a misdemeanor.



§ 14-89-1402 - Filing required.

(a) (1) All improvement districts in any city or incorporated town in this state established for the purpose of making improvements for municipal purposes shall file an annual financial report with the city clerk or recorder of the city or town on or before March 1 of each year, covering the financial affairs of the districts for the preceding year.

(2) All improvement districts in any city or incorporated town in this state established for the purpose of providing electric utility services for municipal purposes shall file an annual financial report with the city clerk or recorder of the city or town on or before June 1 of each year, covering the financial affairs of the districts for the preceding year.

(3) The annual financial report may be included with the report required by § 14-86-2102.

(b) The annual financial report shall be certified and filed as provided in this section by the commissioners of each district.



§ 14-89-1403 - Failure to file.

If the board of improvement of any municipal improvement district established pursuant to §§ 14-88-203, 14-88-205 -- 14-88-207, fails or refuses to file, or cause to be filed, the annual financial report required by this subchapter, such failure shall, in addition to any other penalty prescribed by law, constitute misfeasance in office and shall be grounds for removal of the members of the board from office.






Subchapter 15 - -- Quarterly Financial Reports

§ 14-89-1501 - Quarterly financial reports.

(a) All improvement districts in any city or incorporated town in this state established for the purpose of making improvements for municipal purposes shall meet at least four (4) times per year or quarterly.

(b) (1) At each quarterly meeting of the improvement district, a financial report shall be included as an item on the agenda.

(2) The financial report shall be provided to any member of the public who requests a copy of the report.









Chapter 90 - Assessments By Municipal Improvement Districts

Subchapter 1 - -- General Provisions

§ 14-90-101 - Definitions.

As used in this act, unless the context otherwise requires:

(1) "Real property" shall have the same meaning and significance as are attached to these words in statutes providing for the collection of state, county, and city revenue.

(2) "Blocks, lots, or parcels of land" shall include railway tracks and rights-of-way.



§ 14-90-102 - Applicability of 1949 provisions.

(a) (1) All municipal improvement districts created after June 9, 1949, shall be governed by the provisions of §§ 14-88-401, 14-88-404, 14-90-102, 14-90-801, 14-90-802, 14-90-901 -- 14-90-915, 14-90-1002, 14-90-1107, 14-90-1301, 14-90-1303(a)-(b), 14-90-1405, and 14-90-1406.

(2) (A) All municipal improvement districts existing on June 9, 1949 shall continue to function under laws existing prior to June 9, 1949 except with respect to foreclosure suits.

(B) (i) Within sixty (60) days after any annual installment becomes delinquent, the board of commissioners shall proceed in accordance with the provisions of §§ 14-90-911, 14-90-1002, 14-90-1301, 14-90-1405, and 14-90-1406, excepting the first sentence of § 14-90-1002.

(ii) Sections 14-90-1107, 14-90-1301 and 14-90-1303(a)-(b) shall also be applicable to municipal improvement districts existing prior to June 9, 1949.

(b) (1) Sections 14-88-401, 14-88-404, 14-90-102, 14-90-801, 14-90-802, 14-90-901 -- 14-90-915, 14-90-1002, 14-90-1107, 14-90-1301, 14-90-1303 (a)-(b), 14-90-1405, and 14-90-1406 shall not apply to any city which has a commission form of government organized under the provisions of Acts 1913, No. 13 and all municipal improvement districts heretofore or hereafter created in cities having such a commission form of government shall continue to function under the laws pertaining to them as they existed prior to February 28, 1949.

(2) (A) In cities having a commission form of government, improvements may be undertaken which will not exceed in cost sixty percent (60%) of the value of the real property in these municipal improvement districts as shown by the last county assessment.

(B) In computing the sixty percent (60%), interest on borrowed money shall not be treated as a part of the cost of it.



§ 14-90-103 - Districts organized prior to July 1, 1952.

All municipal improvement districts organized prior to July 1, 1952, in compliance with the statutes which, prior to the enactment of Acts 1949, No. 195, regulated the organization of these districts are declared to be legally organized, all their proceedings under the provisions of these statutes are declared to be valid, and these districts shall continue to function under these statutes except with respect to foreclosure suits.






Subchapter 2 - -- Boards of Assessment

§ 14-90-201 - Appointment.

As soon as a municipal board of improvement shall have formed a plan and shall have ascertained the cost of the improvement, it shall report this plan to the city or town council. The council shall appoint three (3) electors of the city or town who shall constitute a board of assessment to review the benefits to be received by each lot or block or other subdivision of land within the improvement district by reason of the proposed local improvement.



§ 14-90-202 - Oath.

Each of the assessors for a municipal improvement district shall, before entering upon the discharge of his duties, take oath that he will well and truly assess, to the best of his knowledge and ability, the value of all the benefits to be received by each landowner by reason of the proposed improvements as affecting each of the lots, blocks, or parcels of land, or railroad tracks and rights-of-way within the district.



§ 14-90-203 - Compensation.

(a) The members of a municipal improvement board of assessment shall receive such compensation as the board of improvement shall determine.

(b) The compensation shall be paid out of the funds collected by taxation of the local improvements or out of the proceeds of the money borrowed or bonds issued by the improvement district, as determined by the board of improvement.






Subchapter 3 - -- Property Subject to Assessment

§ 14-90-301 - Validity of land descriptions based on plat.

The descriptions of lands in an improvement district in any incorporated town or city of the first or second class which are based upon a plat, of a part or the whole, of the municipality, which has been filed in the office of the municipal clerk and is not in conflict with a duly executed and recorded plat of the same territory in the office of the circuit clerk and ex officio recorder of the county shall be valid descriptions of the lands so platted for the purpose of making the assessment of benefits for any local improvement district on the lands within the territory so platted and for the collection of the assessments of benefits on the lands so platted and described, including suits brought to enforce their collection.



§ 14-90-302 - Railroads.

If any railroad company owning or operating a line of railway in this state shall occupy any street which is in an improvement district by having laid within it its railway tracks and by using the street as a right-of-way, then the railway tracks and right-of-way shall be subject to assessment by the board of assessment in the same manner as each lot, block, or other subdivision of land provided for in this act.



§ 14-90-303 - School districts.

(a) The property of public school districts shall be subject to assessment for local improvements beneficial to them.

(b) The president or secretary of the district may sign the petition for the making of the improvements, when authorized by the board of directors.






Subchapter 4 - -- Assessment Procedures Generally

§ 14-90-401 - Duties of assessors.

(a) (1) The assessors for a municipal improvement district shall at once proceed to inscribe in a book to be used for that purpose the description of each of the lots, blocks, or parcels of land and railroad tracks and rights-of-way. The assessors shall assess the value of the benefit to accrue to each of the lots, blocks, or parcels of land and railroad tracks and rights-of-way by reason of the improvement.

(2) The assessment shall be entered in the book opposite the description.

(b) The assessors shall then subscribe the assessment and deposit it in the office of the recorder or city clerk of the town or city, where it shall be kept and preserved as a public record.



§ 14-90-402 - Notice of filing.

Immediately on the filing of an assessment by the assessors of a municipal improvement district, the city clerk shall insert in some newspaper the following notice:

Click here to view form



§ 14-90-403 - Setoff for private improvements.

(a) If, in the construction of sidewalks or making of other improvements, any owner of taxable property in a municipal improvement district shall be found to have improved his own property in such a manner that his improvement may be profitably made a part of the general improvement of the kind in the district, being also as good as that required by the system as determined by the board of improvement, the board shall appraise the value of the improvement made by the owner and shall allow its value as a setoff against the assessment against his property.

(b) In case the owner who has made these improvements shall be found to have failed to come up to the required standard, the board may allow him the value of the materials, so far as they may be profitably used in perfecting the system prescribed, as a setoff against his property thus improved.

(c) In these cases, the board shall issue to the owner a certificate showing the amount of setoff allowed, which shall be received by the collector in lieu of money for the amount enumerated and charged against the property.






Subchapter 5 - -- Appeals from Assessments

§ 14-90-501 - Notice and hearing.

(a) Anyone whose real estate is embraced in a municipal improvement district assessment may file, within ten (10) days from the giving of the notice, with the city clerk in writing, his notice of appeal from the action of the board of assessors in making the assessment of his property.

(b) The appeal shall be heard and disposed of at the next regular meeting of the city council.

(c) On the appeal, the matter shall be heard de novo on the evidence that may be adduced on either side.



§ 14-90-502 - Findings and changes.

(a) The city council shall enter on its minutes the result of its finding on any appeal of a municipal improvement district assessment and shall cause a copy of its finding to be certified to the board of assessors.

(b) The board shall make its assessment conform thereto if any change has been made in the assessment by the council.






Subchapter 6 - -- Correction, Revision, and Reduction of Assessments

§ 14-90-601 - Correction of erroneous descriptions or omitted lands.

(a) (1) The assessors of municipal improvement districts or their successors in office, or a majority of them, may file with the recorder or city clerk their certificate correcting erroneous descriptions of the lots, blocks, and parcels of land and railroad tracks and rights-of-way or describing them where the description was in the original assessment defective or wholly or partly omitted.

(2) In the case of omitted lands and lots, they shall in these cases make an assessment of benefits thereon.

(b) Thereupon, the city clerk or recorder shall publish in some newspaper published in the city or town, if there is one, and if not, then in some newspaper published in the county and having a bona fide circulation in the city or town, a notice in substantially the following form:

Click here to view form

(c) (1) (A) Within ten (10) days after the publication of the notice, the district or any property owner may apply to the city or town council to review the assessment so made and corrected.

(B) The district, or any property owner, may apply within thirty (30) days to the chancery court of the county to have the amended assessment reviewed and corrected.

(2) If no application is made to the council within ten (10) days or to the court within thirty (30) days, the assessment shall become final and incontestable, subject only to annual revision so provided by law.

(3) On appeal to the council, the hearing shall be as prescribed in § 14-90-501.

(d) When the certificate correcting the assessment is filed, the city or town clerk or recorder shall make the corrections upon the assessment roll on file in red ink.



§ 14-90-602 - Revision of assessments.

(a) The commissioners of any municipal improvement district may require the assessors thereof to revise their assessment not more often than once per annum, increasing or diminishing the assessment against particular pieces of property as justice may require. However, the total amount of benefits shall never be diminished if the district shall have borrowed money or incurred indebtedness.

(b) On the filing of a reassessment, the city or town clerk shall publish in some newspaper published in the county a notice as follows:

Click here to view form

(c) Where assessments of benefits are revised in pursuance of this section, and notice is given as provided, the assessments shall be final and conclusive unless suit is brought in the chancery court within thirty (30) days after the publication of the notice provided for in subsection (b) of this section for the purpose of correcting the assessment.



§ 14-90-603 - Annual readjustment.

A municipal improvement district assessment may be annually readjusted according to additional improvements placed upon the lands and railroad tracks and rights-of-way when a succession of collections is necessary to pay for the improvements.



§ 14-90-604 - Reduction of excessive assessments.

(a) (1) (A) Wherever lands, or other real property, in an improvement district in cities and towns have been assessed for such an unreasonable or excessive amount that the taxes or assessments against the property and which have accumulated against the property are as much or more than the reasonable market value of the property, and there is no existing law authorizing a reduction of the assessment or giving relief to the property owner, any owner of the land or other real property may file a joint petition with the commissioners on the board of improvement of the district, may file a separate petition, or the commissioners may file a separate petition asking the chancery court having jurisdiction to foreclose the lien of assessments in the district to reduce the assessment.

(B) Where the petition is not a joint petition, the other party shall be made a defendant and served with ten (10) days' notice. Thereupon, it shall be the duty of the court to hear the petition.

(2) If on the hearing it appears that all outstanding bonds, interest coupons, and other indebtedness of the district have been fully paid, or that to facilitate the liquidation of the district all of its bonds, coupons, and other indebtedness have been acquired and are held by a trustee or by the commissioners of the district exclusively in trust for the property owners of the district, and if it further appears that the assessment is excessive and should be reduced, it shall be the duty of the court to reduce the assessment as equity and good conscience may require, taking into consideration the market value of the property involved, the benefits accruing to the property by reason of the improvement, the assessments against similar property in the district, the amount of other taxes and assessments against the property in other districts in which the land may be, and any other pertinent facts.

(b) This section is cumulative to other laws pertaining to improvement districts in cities and towns.






Subchapter 7 - -- Levy of Additional Tax

§ 14-90-701 - Insufficient tax to complete improvement.

If the tax first levied shall prove insufficient to complete a municipal improvement or pay therefor, the board of improvement shall report the amount of the deficiency to the council, and it shall thereupon levy further taxes based on the assessment of benefits for a sum sufficient to complete the improvement or pay therefor, which shall be collected in the same manner as the first levy. However, the taxes levied shall never exceed the total amount of the benefits assessed or the limitation of cost fixed in the petition or by this act.






Subchapter 8 - -- Payment of Assessments

§ 14-90-801 - Ordinance providing for installments.

(a) It shall be provided, by ordinance, that the municipal improvement district assessment of benefits shall be paid in successive annual installments so that the tax levied in any one (1) year shall not exceed twenty-five percent (25%) of the assessed benefits accruing to real property.

(b) (1) The ordinance shall provide that the first annual installment shall be collected by the county tax collector on the date fixed in the ordinance, and the second and subsequent annual installments shall be paid thereafter with the first installment of general taxes beginning with the installment of general taxes becoming due more than five (5) months after the date fixed in the ordinance.

(2) The municipality may provide in the ordinance that, after payment of the initial installment, the annual assessment of benefits may be paid in quarterly installments along with the quarterly installments of ad valorem taxes at the election of the taxpayer.

(c) The ordinance may provide that the collection of the annual installment shall be suspended, in whole or in part, for any year upon the filing with the collector, by December 1 of the preceding year, by the commissioners of the district of a certificate reciting the amount of funds available to meet the debt service requirements of the bonds of the district and, if necessary to provide additional funds sufficient therefor, certifying the percentage of the next annual installment on the amount of benefits necessary to be collected.



§ 14-90-802 - Form of ordinance.

The ordinance referred to in § 14-90-801 may be in substantially the following form:

Click here to view form



§ 14-90-803 - Publication of ordinance.

Within thirty (30) days after the passage of the ordinance mentioned in § 14-90-801, the recorder or city clerk shall publish a copy of it in some newspaper published and having a bona fide circulation in the town or city for one (1) time; or if no newspaper is published in the city or town, then in some newspaper published in the county; and, if no newspaper is published in the county, then by posting in at least ten (10) conspicuous places in the city or town.



§ 14-90-804 - Contesting payment.

(a) Within thirty (30) days after publication as prescribed in § 14-90-803, the municipal improvement district or any property owner may bring suit in the chancery court of the county for the purpose of correcting or invalidating the assessment.

(b) If the suit is not brought within that time, all objections to the creation of the district or the validity of the assessment shall be forever barred and precluded.



§ 14-90-805 - Preference of assessment.

(a) An assessment shall be a charge and a lien against all the real property in a municipal improvement district from the date of an ordinance and shall be entitled to preference over all judgments, executions, encumbrances, or liens whenever created.

(b) The lien shall continue until the local assessment, including any penalty and costs that may accrue thereon, shall be paid. Provided, however, with the prior written approval of the board of improvement, the county clerk shall release from the lien of any assessment any lot, block, or tract with respect to which the assessment shall have been paid or prepaid.

(c) As between grantor and grantee, all payments not due at the date of the transfer of the real property shall be payable by the grantee.






Subchapter 9 - -- Collection of Assessments

§ 14-90-901 - Penalty -- Damages.

(a) (1) Any county tax collector who fails to make payment to the county treasurer within the time prescribed by §§ 14-90-904 and 14-90-907, or who fails to certify the delinquent list to the clerk of the chancery court within the time prescribed by §§ 14-90-905 and 14-90-908, shall be guilty of a misdemeanor and shall be fined in the sum of ten dollars ($10.00) for each offense.

(2) Each day intervening between the time fixed for making the payment or filing the delinquent list and the time the payment is made or the delinquent list is filed shall be considered a separate offense.

(b) The municipal improvement district may recover from the collector and his bondsmen all damages sustained by reason of his noncompliance with the provisions of this act.



§ 14-90-902 - Copy of assessments delivered to collector.

Within forty (40) days after the passage of a municipal improvement district assessment ordinance, unless the time is extended by the city or town council, the city clerk or town recorder shall deliver to the county tax collector a certified copy of the assessment of benefits containing a description of the blocks, lots, and parcels of land in the district and the amount assessed on each, duly extended against each lot, block, or parcel of land and a certified copy of the ordinance fixing the percent to be collected each year.



§ 14-90-903 - Notice for collection of assessment.

The county tax collector shall immediately upon the receipt of the certified copies of the municipal improvement district assessment of benefits and ordinance cause to be published in some newspaper published in the city a notice, which may be in the following form:

"Special Assessment



§ 14-90-904 - First annual special assessment.

(a) The tax collector shall collect that part of the municipal improvement district assessment extended against each lot, block, or parcel of land as specified in the certified copy of the assessment of benefits filed with him.

(b) Within thirty (30) days after the expiration of the time for paying the first annual assessment, the collector shall pay to the county treasurer, for the credit of the district, all moneys received by him in the payment of the first annual special assessment, less the fees allowed him by the provisions of § 14-90-913.

(c) The treasurer shall immediately pay all funds so paid to him by the collector to the board of improvement or other persons authorized to receive them, less the fees allowed by the provisions of § 14-90-913.



§ 14-90-905 - Delinquent first annual assessments.

(a) Within thirty (30) days after the expiration of the period allowed for the payment of the municipal improvement district first annual special assessment, the county tax collector shall certify a list of the lands which have become delinquent by reason of the nonpayment of the first annual special assessment within the time specified under § 14-90-903.

(b) On the list, the collector shall show the name of the supposed owner as it appears on the tax books, describe the delinquent lot, block, or parcel of land, and indicate after each description the amount of the delinquent installment and the year in which that installment became due.



§ 14-90-906 - Filing with county clerk -- Extensions.

(a) At the same time the city clerk or town recorder delivers to the county tax collector a certified copy of the municipal improvement district assessment of benefits and a certified copy of the ordinance fixing the percent to be collected, he shall deliver like certified copies to the county clerk.

(b) (1) For the payment of the second and subsequent annual installments of the special assessment, the county clerk shall annually extend on the tax books against the property described in the assessment of benefits the percent designated in the ordinance for annual collection.

(2) In making this extension, the county clerk shall include the name of the district levying the assessment and shall indicate the amount of the annual installment to be collected in dollars and cents.

(c) (1) If the ordinance fixing the percent for annual collection is amended, then a certified copy of the amended ordinance shall be filed with the county clerk, and thereafter he shall extend the percent as fixed by the amended ordinance.

(2) Not more than twenty-five percent (25%) of the benefits may be extended in any one (1) year.

(d) (1) In the event the assessments as contained in the certified copy of the assessments filed in the office of the county clerk are in any manner revised, changed, or divided, then, upon receipt of a certificate executed by the board of improvement or its duly authorized agent, the county clerk shall have the right to change the assessment of benefits as filed in his office so as to correspond with the change, alteration, or division.

(2) When extending the annual installments in the future, the county clerk shall make the extensions in accordance with the change, alteration, or division.



§ 14-90-907 - Subsequent annual installments.

(a) For the second and subsequent annual installments of a municipal improvement district special assessment, the county tax collector shall collect on each lot, block, or parcel of land in the district that part of the assessment which is specified on the tax list as prepared by the county clerk, and this amount shall be collected along with the first installment of general taxes. However, the payment of the annual installment levied by the district shall not be a condition precedent to the payment of general taxes.

(b) After expiration of the time allowed by law for the payment of the first installment of general taxes, except as provided in § 14-90-908, the collector shall not collect any of the annual installments due the district.

(c) Within thirty (30) days after the expiration of the time for paying the first installment of general taxes, the collector shall pay to the county treasurer, for the credit of the district, all moneys received by him in the payment of the annual installments, less the fees allowed him by the provisions of § 14-90-913. However, in counties where collections are made in more than thirty-five (35) improvement districts, the collector shall have ninety (90) days in which to make payment to the treasurer.

(d) The treasurer shall immediately pay all funds so paid to him by the collector to the board of improvement or other persons authorized to receive them, less the fees allowed by the provisions of § 14-90-913.

(e) No disbursement shall be made to any district, however, until all fees due the county clerk for extending the annual installments have been paid.

(f) The payment of any subsequent annual installment after the property has become delinquent by reason of nonpayment of some past-due installment shall not be treated as a redemption and shall not affect the district's right to foreclose the delinquent installment.



§ 14-90-908 - Delinquent annual installments.

(a) (1) Within thirty (30) days after the expiration of the period allowed for the payment of the first installment of general taxes, the county tax collector shall certify a list of the lands which have become delinquent by reason of the nonpayment of the annual installments within the time specified under § 14-90-907. However, in counties where collections are made in more than thirty-five (35) improvement districts, the collector shall have ninety (90) days within which to make the certification.

(2) Separate lists shall be made for each district if the collector collects the annual installments of more than one (1) district.

(b) On that list, the collector shall show the name of the supposed owner as it appears on the tax books, describe the delinquent lot, block, or parcel of land, and indicate after each description the amount of the delinquent installment and the year in which the installment became due.

(c) Until such time as the collector has certified the list of the lands which have become delinquent, the collector may continue to receive payment of the delinquent annual taxes in the same manner and to the same effect as if the payment had been made prior to the time it became delinquent.



§ 14-90-909 - Delinquent penalty.

(a) Upon receipt of the municipal improvement district delinquent list as certified by the county tax collector, the collector shall mark the filing date and add to each delinquent installment a penalty of ten percent (10%).

(b) The collector shall then extend into the books or permanent record each tract, block, or parcel of land with the total of the annual installment, penalty, and costs, together with the name and address of each supposed owner of each tract, block, or parcel.



§ 14-90-910 - Redemption of delinquent lands.

(a) (1) Anyone desiring to redeem any delinquent lot, block, or parcel of land in a municipal improvement district shall pay to the clerk of the chancery court the annual installment, penalty, and costs. The clerk shall thereupon issue a redemption certificate in triplicate.

(2) The original shall be delivered to the person making the redemption, one (1) copy shall be furnished to the board of commissioners of the district, and one (1) copy shall be retained by the clerk.

(3) Opposite each tract appearing on the delinquent list, the clerk shall make a notation of the redemption and the date of the issuance of the certificate.

(b) The clerk shall, at monthly intervals, remit all taxes and penalties so collected to the board of the district or other person authorized to receive them.



§ 14-90-911 - Proceedings before filing delinquency suit.

(a) (1) Before filing suit to collect delinquent municipal improvement district installments, the board of improvement shall obtain from the county tax collector or the officials having the delinquent list a certified list of all lots, blocks, and parcels of lands unredeemed.

(2) This list shall contain the description and the name of the supposed owner.

(3) For preparing the list, the clerk or person preparing it shall be entitled to ten cents (10cent(s)) per tract, which shall be charged to the delinquent lands and collected from the owners when the lands are redeemed or charged as costs in the foreclosure suit.

(b) (1) The board shall submit the list to a competent abstractor, who shall compile a list of the names and last known addresses of the owners of record of all tracts included in the list prepared by the collector and shall certify as to the source of the addresses furnished by him.

(2) For these services, they may pay the abstractor such sum as may be reasonable and customary, not to exceed fifty cents (50cent(s)) for each lot, block, or parcel.

(c) Certified copies of both lists shall be attached as exhibits to the complaint.

(d) Twenty (20) days prior to the filing of the complaint, the board shall cause to be mailed, by certified mail with return receipt requested, to each record owner as listed by the abstractor, a notice describing the delinquent property, specifying the year of delinquency and the amount or the approximate amount necessary for redemption, and informing the owner as to the date on which the suit will be filed.

(e) (1) As an exhibit to the complaint, there shall be attached an affidavit of the person who mailed the notices.

(2) The affidavit shall:

(A) Set forth a copy of the notice;

(B) Show:

(i) The date the notices were mailed;

(ii) The names and addresses of the last owners of record; and

(iii) To whom the notices were mailed; and

(C) Contain a list of all notices which, because of insufficient addresses, were returned prior to the filing of the complaint.

(f) The amounts expended by the board in obtaining the list of the last owners of record from the abstractor and in sending the registered letters shall be certified by the board to the collector and shall be charged on a per tract basis to the delinquent lands and collected from the owners when the lands are redeemed, or charged as costs in the foreclosure suit.



§ 14-90-912 - Fees for filing delinquencies.

(a) The county tax collector, for his services in filing the delinquent list and extending the taxes, penalty, and costs, and in issuing the certificate of redemption, shall be entitled to the sum of twenty-five cents (25cent(s)) per tract for each delinquency.

(b) This sum shall be added at the time the delinquent list is filed and shall be collected from the property owner when the delinquent property is redeemed.

(c) In the event the property is included in a foreclosure suit, the twenty-five cents (25cent(s)) per tract shall be charged against the delinquent property, taxed as costs, and paid to the collector.



§ 14-90-913 - Fees for extension of annual installments.

(a) For services in extending the annual installments, the municipal improvement district shall pay the county clerk one and one-half percent (11/2%) of the total amount extended.

(b) For services in collecting the annual installments, the district shall pay to the county tax collector one and three-eighths percent (13/8%) of the amount collected by him, which he may withhold.

(c) For services in disbursing the moneys, the district shall pay the county treasurer one-eighth of one percent (1/8 of 1%) of the amount received by him from the collector, which he may withhold.



§ 14-90-914 - Deputy clerks.

(a) County clerks are authorized to employ a deputy to do the additional work imposed by the terms of this act.

(b) The clerk may pay the deputy a salary up to the sum of three thousand three hundred dollars ($3,300) per annum. However, the salary shall never exceed the receipts from the one and one-half percent (11/2%) allowed the clerk by the provisions of § 14-90-913.



§ 14-90-915 - Deputy collectors.

(a) County tax collectors are authorized to employ one (1) deputy to do the additional work imposed by the terms of this act.

(b) The collector may pay the deputy a salary up to the sum of three thousand three hundred dollars ($3,300) per annum. However, the salary shall never exceed the receipts from the one and three-eighths percent (13/8%) allowed the collectors by the provisions of § 14-90-913.



§ 14-90-916 - Payments by collector.

The county tax collector shall pay over to the county treasurer, on the first day of each month, all moneys received by him, deducting therefrom his commission for his services, which shall not exceed three percent (3%), to be fixed by the board of improvements. He shall take duplicate receipts therefor, one (1) of which he shall file with the board.






Subchapter 10 - -- Suits to Enforce Payment

§ 14-90-1001 - Precedence of cases.

(a) For the purpose of taking every step in such suits as are referred to in this subchapter from the beginning to the end, the court shall be always open.

(b) All cases brought under this act shall have precedence of all other cases pending in the court and shall be decided within thirty (30) days after service of publication.



§ 14-90-1002 - Filing of complaint.

(a) A municipal board of improvement, within six (6) months after the delinquent list is prepared by the county tax collector, may file and prosecute a suit to collect the delinquent installments.

(b) (1) In the complaint, it shall only be necessary to allege that the lot, block, or parcel of land, describing it, was assessed and that the annual assessment, giving the amount and specifying the year for which levied, was not paid within the time required by law.

(2) It shall not be necessary to allege the steps taken by the municipal council, the board, or other officer.

(3) It shall conclude with the prayer that the delinquent property be charged with the installment in default, penalty, and costs and that it be condemned and sold in payment thereof.

(c) Any lot, block, or parcel of land which has been sold to the improvement district in a prior foreclosure suit and has not been redeemed shall not be included in any subsequent foreclosure suit.

(d) No exhibits other than those specified in this section need to be attached to the complaint.



§ 14-90-1003 - Publication of notice.

(a) Notice of the pendency of a suit to collect delinquent municipal improvement district assessments shall be given by publication weekly for two (2) weeks before judgment shall be entered for the sale of the lands, in some newspaper published in the county where the suit is pending.

(b) The notice may be in the following form:

Click here to view form



§ 14-90-1004 - Party defendant.

In suits to foreclose the lien of assessments upon property in a municipal improvement district, the name of the last owner of the property as it appears in the recorder's office shall always be given as the owner and that party shall be made defendant, unless the board of improvement knows that some other party has acquired title, in which event the actual owner shall be made the defendant.



§ 14-90-1005 - Joinder of parties.

It shall be no objection to any suit brought for the purpose of collecting delinquent municipal improvement district assessments that the lands of two (2) or more owners are joined in the same proceeding, and these suits may be brought against one (1) or more owners.



§ 14-90-1006 - Decree.

Under this subchapter, if the decree is in favor of the municipal board of improvement and for the condemnation of the land, it shall be for the penalty and costs of suit, as well as for the amount of the assessment.






Subchapter 11 - -- Sale of Property

§ 14-90-1101 - Court order.

(a) In a suit to collect delinquent municipal improvement district assessments brought in the name of the board of improvement, the chancery court shall order, in its decree of condemnation, that if the sum adjudged shall not be paid within ten (10) days, the property shall be sold by a commissioner, appointed for that purpose, upon twenty (20) days' notice.

(b) Only so much of the property shall be sold as will pay the assessment, costs, and penalty, and no more.



§ 14-90-1102 - Rules for sales.

(a) All sales under this subchapter shall be for cash and to the highest legal bidder.

(b) If the sales are not completed on the first day, the commissioner shall continue the sales from day to day until completed.

(c) In other respects, these sales shall be governed by the rules and laws regulating other sales of land made under decrees in chancery, and with like notice.



§ 14-90-1103 - Payment.

(a) An amount bid at the sale of lands under this subchapter equal to the assessment, penalty, and costs shall be paid at the time of the sale, and the residue of the purchase money shall be paid into the chancery court.

(b) Within twenty (20) days after the period of redemption shall have expired, the court shall cause the assessment and penalty to be paid over to the municipal board of improvement.



§ 14-90-1104 - Certificate of purchase.

Upon a sale under this subchapter, the commissioner shall execute to the purchaser a certificate of purchase, in which shall be stated the whole sum paid by the purchaser.



§ 14-90-1105 - Failure to pay bid.

In making sales under this subchapter, if any bidder to whom any parcel of land shall be sold shall fail to pay his bid, the commissioner shall at once offer it again, and the bid of the delinquent bidder shall not be taken again at a sale.



§ 14-90-1106 - Failure to sell.

Should any of the lands fail to be sold under this subchapter for any reason, the chancery court may, from time to time, order them to be offered again for sale.



§ 14-90-1107 - Sale to improvement district.

(a) Municipal improvement districts may purchase lands sold under foreclosure decrees when there are no other bids equal to the delinquent installments, penalties, and costs.

(b) In the absence of bids, the commissioner making the sale, without bidding on the part of the district or its agent, shall sell the lands to the district for the full amount chargeable against the lands by the terms of the decree.

(c) The district may hold, sell, and convey all lands purchased at foreclosure sales.



§ 14-90-1108 - Compensation of commissioner.

For a sale of property under this subchapter, no allowance to the commissioner for his services shall exceed five dollars ($5.00) for each lot, block, or part of a block of land sold and certificate made by him.






Subchapter 12 - -- Appeal from Decree of Sale

§ 14-90-1201 - Advancement of cause.

If any appeal is taken from any decree ordering the sale of property to collect delinquent municipal improvement district assessments, the Supreme Court shall advance the cause on its docket and shall hear and decide the cause at as early a day as practicable.



§ 14-90-1202 - Time to prosecute.

No appeal shall be prosecuted from any decree after the expiration of the twenty (20) days granted in § 14-90-1203 for filing the transcript in the clerk's office of the Supreme Court.



§ 14-90-1203 - Filing of transcript.

(a) In an appeal under this subchapter, the transcript shall be filed in the office of the clerk of the Supreme Court within twenty (20) days after the rendering of the decree appealed from.

(b) In taking an appeal, the appellant shall only include in the transcript so much of the record as relates to his own lands.



§ 14-90-1204 - Decision of court.

In an appeal under this subchapter, the Supreme Court shall either affirm or reverse the decree appealed from, shall render such a decree as should have been rendered by the lower court, or shall remand the cause to the inferior court without delay.






Subchapter 13 - -- Redemption of Property

§ 14-90-1301 - Right to redeem.

The owner or person having an interest in any real property sold for delinquent assessment installments due municipal improvement districts shall have the right to redeem the property by paying to the purchaser or his assignee the sale price plus interest from the date of sale to the date of redemption at the rate of six percent (6%) per annum within the periods that follow:

(1) In the case of foreclosure proceedings commenced after May 1, 1995, two (2) years following the foreclosure sale; or

(2) (A) In all other cases, the later of:

(i) Two (2) years after the date of foreclosure; or

(ii) December 1, 1996.

(B) Provided, however, in the case of the redemption periods in subdivision (2) (A) of this section, the period shall not be less than one (1) year following notice sent by registered or certified mail to the owner and the holder of any interest of record in such real property, at the address set forth in the real property records or tax records with respect to such real property, advising the owner and holder of the date of expiration of the applicable redemption period.



§ 14-90-1302 - Waiver of right.

(a) (1) If the owner of property sold to collect delinquent municipal improvement district assessments shall come into court at any time within the period allowed for redemption and shall waive his right of redemption, the court shall order the purchaser to pay the amount that may be going to him within twenty (20) days after service of a copy of the order made on him to that effect.

(2) The payment shall be made into court for the benefit of the owner.

(b) On failure of the purchaser to make the payment, the court shall make an order setting aside the sale and restoring the property to the owner free from all claims of the purchaser, upon payment into court for his use of the amount of the assessment, penalty, and costs, and twenty percent (20%) thereon, which shall be paid over to the purchaser on his application.

(c) (1) In case the certificate of purchase shall have been assigned, the notice provided for in this section may be served on the assignee holding it.

(2) In case the owner of the certificate of purchase shall not be known and that fact shall be made apparent to the court, the court shall cause publication to be made of a copy of the order in some newspaper published in the city for two (2) insertions. The last insertion shall be at least two (2) weeks before the making of the order contemplated in this section.



§ 14-90-1303 - Deed after expiration of redemption period.

(a) (1) If any lands sold under this act shall not be redeemed within the time allowed in it, the court in which the suit is brought for the condemnation thereof shall direct a commissioner to execute a deed to the purchaser or his assignee, which may be in the following words:

Click here to view form

(2) The deed shall be executed by the commissioner in the same manner as other deeds are required to be executed in cases of sale made under decrees of courts of chancery.

(b) (1) The deed shall be prima facie evidence that all things were done that were necessary to make good the sale and conveyance for the transfer of an estate in fee simple.

(2) (A) Unless the tax has in fact been paid, irregularities which could have been corrected by appeal shall not suffice to impair the validity of the commissioner's deed.

(B) If the name of the owner of record is used, failure to use the name of the true owner shall not impair the validity of the proceeding of the commissioner's deed.

(c) The deed mentioned in this section shall only be made on the filing of the certificate of purchase in the court unless proof of the loss of that certificate shall be made to the satisfaction of the court.






Subchapter 14 - -- Supplementary Foreclosure Proceedings

§ 14-90-1401 - Purpose.

This subchapter is intended to supplement existing laws relative to foreclosure of assessment liens in municipal improvement districts.



§ 14-90-1402 - Construction.

This subchapter is to be cumulative and shall repeal only those statutes in direct conflict with it.



§ 14-90-1403 - List of delinquent property.

If any assessment, or annual installment thereof, levied by a municipal improvement district shall not be paid within the time provided by the city ordinance approving the assessment, the county tax collector shall add thereto a penalty of ten percent (10%) and shall at once return a list of all the property within the district on which the assessment or installment has not been paid to the board of improvement as delinquent.



§ 14-90-1404 - Permanent record of delinquencies.

(a) (1) When the suit with the delinquent list is filed with the county tax collector under this subchapter, the delinquent list of property shall be copied into a permanent record of delinquent lands.

(2) The collector shall receive, as part of his costs, the sum of ten cents (10cent(s)) for each separate line of description of property. This amount shall be paid by the plaintiff when the suit is filed and shall be taxed and collected as part of the cost and refunded to the plaintiff.

(b) (1) On the record of delinquent lands, the collector shall note all redemptions made prior to the date of sale.

(2) The collector shall also note on the record the redemption of lands after the sale, first recording after the description of each piece of property to whom it was sold or if sold to the plaintiff.



§ 14-90-1405 - Jurisdiction of court.

(a) Under this subchapter, the chancery court shall have the jurisdiction of suits brought to collect delinquent installments.

(b) (1) The court shall enter a decree against the lots, blocks, or parcels of land for the amount of the delinquent installments, together with penalty, attorney's fee, and costs.

(2) The decree shall provide for the sale of the delinquent lands by a commissioner, for cash, after advertisement, as specified in § 14-90-1408.



§ 14-90-1406 - Proceedings in rem.

(a) Under this subchapter, proceedings shall in nature be in rem, and insofar as the rights of the purchaser are concerned, it shall be immaterial that the ownership of the lots, blocks, or parcels of land is incorrectly alleged in the proceedings.

(b) The decree shall be enforceable only against the delinquent property and not against any other property or estate of the defendants or the true owners of the delinquent property.

(c) In listing the lots, blocks, and parcels of land, they may be combined where they are constituent parts of a single improvement.



§ 14-90-1407 - Property included in suit.

In proceedings under this subchapter, all of the delinquent property in a municipal improvement district may and should be included in one (1) suit, and the suit may cover more than one (1) past due installment.



§ 14-90-1408 - Publication of notice.

(a) (1) The warning order or notice of the pendency of a suit under this subchapter shall be given by publication weekly for two (2) weeks before judgment is entered for the sale of the lands, lots, blocks, or parcels of land, or railroad tracks and rights-of-way in some newspaper published in the county where the suits may be pending.

(2) The warning order or notice may be in the following terms:

Click here to view form

(b) The service by notice as provided in this section shall be just as effective and binding on the property as though service was had under § 14-90-1003.



§ 14-90-1409 - Trial, decree, and sale generally.

(a) (1) Under this subchapter, a suit shall stand for trial at the first term of court, or adjourned day of court, after the complaint is filed, if the four (4) weeks shall expire either before the first day of the term or during the term of court to which the suits are brought, respectively, unless a continuance is granted for good cause shown, within the discretion of the court.

(2) A continuance for good cause shown may be granted as to a part of the lands or defendants without affecting the duty of the court to dispose finally of the others as to whom no continuance may be granted.

(b) (1) In all cases where notice has been properly given as prescribed in § 14-90-1408 and where no answer has been filed, or, if filed, and the cause decided for the plaintiff, the court, by its decree, shall grant the relief as requested in the complaint and shall direct the commissioner to sell the lands, lots, blocks, or parcels of land, or railroad tracks and rights-of-way described in the complaint at the courthouse door of the county where the decree is entered, at public outcry, to the highest and best bidder, for cash in hand, after having first advertised the sale. This advertisement may include all the different properties described in the decree. It shall be published weekly for two (2) weeks, consecutively, in some newspaper published in the county, or, if there is no such newspaper, the advertisement may be published in some newspaper published in an adjoining county.

(2) If all the lands, lots, blocks, or parcels of land, or railroad tracks and rights-of-way are not sold on the day as advertised, the sale shall continue, from day to day, until completed.

(c) The commissioner shall, by proper deed, convey to the purchaser the lands, lots, blocks, or parcels of land, and railroad tracks and rights-of-way so sold, and the title to the property shall thereupon become vested in the purchaser as against all others whomsoever, saving to infants and to insane persons having no guardian or curators the right they now have by law to appear and contest the proceedings within three (3) years after their disabilities are removed.



§ 14-90-1410 - Sale to plaintiff.

At a sale under the provisions of this subchapter, if there be no purchaser offering as much as the total tax or assessment, plus penalty, interest, and all costs and attorney fees allowed, the property shall be sold to the plaintiff.



§ 14-90-1411 - Redemption of property.

Any person, firm, or corporation having an interest in any property sold under the provisions of this subchapter may redeem it as required by law. However, the chancery clerk, in writing up the certificate of redemption, shall not charge and receive more than fifty cents (50cent(s)) for one (1) separate call of property as listed and sold, and the sum of twenty-five cents (25cent(s)) for each additional call or description of property which the person, firm, or corporation so redeeming may require to be redeemed and placed on the certificate.









Chapter 91 - Construction, Operation, Repair, And Sale Of Municipal Improvements

Subchapter 1 - -- General Provisions

§ 14-91-101 - Plans and costs for improvements generally.

(a) (1) Immediately after their qualification, a municipal board of improvement shall form plans for the improvement as requested in the petition and shall procure estimates of the cost thereof. All improvements shall be made with reference to the grades of streets and alleys as fixed, or may be fixed by the ordinances of the city or town.

(2) For this purpose, the board may employ such engineers and other agents as may be needful and may provide for their compensation which, with all other necessary expenditures, shall be taken as a part of the cost of the improvement.

(b) If for any cause the improvement shall not be made, the cost shall be a charge upon the real property in the district and shall be raised and paid by an ad valorem tax upon the real property in the district as assessed for the state and county purposes. This tax shall be levied by the city or town council, on the application of any person interested, and shall be paid to the board, to be distributed among the creditors of the district.

(c) When any improvement is abandoned, it is made the duty of the board to report to the city or town council the total amount of the debts which it has incurred, to the end that the city or town council may make adequate provision for their payment.



§ 14-91-102 - Approval of State Health Officer.

(a) In municipal waterworks and sewer improvement districts, the commissioners shall confer with the State Health Officer in forming their plans and specifications and shall not adopt any plans and specifications until they have been approved by the officer in writing.

(b) A certificate of his approval shall be filed with the city clerk or town recorder.



§ 14-91-103 - Notice before paving streets.

(a) (1) Before any street is paved, the commissioners on the board of improvement for a municipal improvement district may give notice to waterworks companies, gas companies, and other public service corporations of their intention to pave the street. They shall, in the notice, fix a reasonable time in which the public service corporations shall make excavations, for the purpose of laying down the service pipes and conduits to the property line.

(2) Thereafter, it shall be unlawful for the public service corporations or for any individual to make any excavations in the streets, except upon condition of restoring the streets to their condition as they were before the excavation was made, and paying to the commissioners of the district, or, in case of their discharge, to the city or town, twenty-five dollars ($25.00) for each excavation.

(b) (1) The sum of twenty-five dollars ($25.00) shall be paid before the work of excavation is begun.

(2) If the work of excavation is begun without this payment, the commissioners of the district or, in case of their discharge, the city or town may recover the sum of fifty dollars ($50.00) from the party undertaking the excavations, together with all costs and a reasonable attorney's fee, to be taxed by the court.



§ 14-91-104 - Eminent domain proceedings.

(a) (1) A municipal board of improvement shall have power to enter upon any private property for the construction of any designed improvement.

(2) Any damages that may be sustained thereby shall be paid out of the improvement fund.

(b) (1) If the person damaged and the board cannot agree on the sum to be paid for the damages, the person aggrieved may file his petition in the circuit court of the county, setting forth his grievance, and asking compensation therefor, making the board a party defendant.

(2) The issues in the suit shall be made up as in other cases at law, and the cause shall be tried by a jury, unless dispensed with by the parties.

(3) The case shall be advanced on the docket so as to have precedence of all other causes.

(4) (A) The judge of the circuit court may hold a special term at any time for the trial of any such cause, giving ten (10) days' notice to the parties of the time of holding that special term, which may be in writing.

(B) The notice shall be served on the parties as a writ of summons is directed to be served unless it is waived by the parties or one of them.

(5) (A) The judge of the court may, in vacation, in case an agreement cannot be arrived at between the board and the owner of the property in relation to the damages claimed, fix an amount to be deposited with some person, to be designated by the court, before the entering upon and taking possession of the property to be used and taken as prescribed.

(B) Upon the amount required being deposited and a certificate thereof filed in the cause, the work may proceed.



§ 14-91-105 - Injunctions.

No injunction shall issue to restrain the prosecution of any work contemplated by this act. Rather, any person injured shall seek his relief by proceedings at law, within the time provided, or he shall be deemed to have waived it. However, an injunction may issue where an illegal assessment shall be sought, under the color of this act, to be enforced.



§ 14-91-106 - Suits on bonds.

Suit may be brought by and in the name of a municipal board of improvement upon any bond given to the board, but the sum recovered shall be for the use of the fund of the improvement district for which the bond was given.



§ 14-91-107 - Exemption from liability.

No member of any municipal board of improvement shall be liable for any damages sustained by anyone in the prosecution of the work under his charge, unless it shall be made to appear that the member has acted with a corrupt or malicious intent.






Subchapter 2 - -- Construction of Improvements Generally

§ 14-91-201 - Powers of improvement boards.

(a) Municipal boards of improvement shall have control of the construction of the improvements in their improvement districts.

(b) The boards may advertise for proposals for doing any work by contract and may accept or reject any proposals.

(c) All contractors shall be required to give bond for the faithful performance of such contracts as may be awarded them, with good and sufficient securities, in double the amount of the contract work, and the board shall not remit or excuse the penalty or forfeiture of the bond for the breaches thereof.

(d) The boards may appoint all necessary agents for carrying on the work and may fix their pay.

(e) The boards may buy all necessary material and may sell any such materials or implements as may be on hand, and which may not be necessary for the completion of the improvement under way, or which may have been completed.

(f) The boards may, in general, make all contracts in the prosecution of the work as may best subserve the public interest.






Subchapter 3 - -- Construction in Levee or Flood Control Districts

§ 14-91-301 - Applicability.

This subchapter shall apply to any municipal levee or flood control district organized and existing under the laws of the State of Arkansas relative to the formation of improvement districts in cities and towns but shall not apply to any rural improvement district.



§ 14-91-302 - Definition.

As used in this subchapter, unless the context otherwise requires, "levees and flood control projects" mean all sumps, drainage structures, and other works reasonably necessary or desirable for the construction, operation, and maintenance of a levee or flood control project.



§ 14-91-303 - Authority generally.

(a) Any municipal levee or flood control improvement district organized and existing in accordance with the laws of the State of Arkansas relative to the formation of improvement districts in cities or towns may construct and maintain, or cause to be constructed and maintained, levees and flood control projects under, over, across, and along the waters and lands belonging to this state and along and over the public streets and highways of the municipality in which the district is located.

(b) (1) The district may also construct and maintain levees and flood control projects upon, along, and across any railroad right-of-way, on and over any lands belonging to the municipality in which the district is located, and on and over any lands belonging to the county in which the district is located, and on and over the lands belonging to corporations and individuals.

(2) The ordinary use of the railroads shall not be obstructed and just damages shall be paid to the owners of any land structure and railroad right-of-way taken by eminent domain.



§ 14-91-304 - Agreements with federal government.

(a) A municipal levee or flood control improvement district may enter into contracts with the federal government, or any of its agencies, for the construction of levee or flood control projects and may give such assurances to the federal government, or any of its agencies, as may be required by or under any act of Congress, subject only to such limitations as may be imposed on the district by the Constitution of the State of Arkansas or the acts of the General Assembly under which the district is organized.

(b) The district may authorize the federal government, and its officers, agents, and contractors, to construct levee and flood control projects and to enter upon lands or rights-of-way acquired or occupied by the district pursuant to the terms of this subchapter.



§ 14-91-305 - Assistance by municipality.

(a) The municipality in which a municipal levee or flood control district is located may enter into contracts with, and give assurances to, the federal government, or any of its agencies, that the municipality, on completion of the project, will operate and maintain it.

(b) The municipality may, from its own funds, assist the district and it may also donate to the district, by proper conveyance, any land belonging to the municipality reasonably necessary or desirable for the construction, maintenance, and operation of the project.



§ 14-91-306 - Authorization to use county land.

The county court in which a municipal levee or flood control district is located may, by its order, authorize the district, without the payment of compensation or damages, to enter upon and use any land belonging to the county which is reasonably required or desirable for the construction, operation, and maintenance of the project upon a finding by the court that the interests of the public and the county will be benefited thereby.



§ 14-91-307 - Right to acquire lands.

A municipal levee or flood control improvement district may acquire and occupy all lands and rights-of-way reasonably necessary or desirable for the construction, operation, and maintenance of levees and flood control projects.



§ 14-91-308 - Failure to obtain rights by agreement.

In the event the district shall fail, upon application to the individuals, corporations, railroads, county, or municipality, to secure the needed right-of-way or lands by consent, contract, or agreement or if the owners of them are unknown, uncertain, nonresidents, or under disability, then the district shall have the right to procure the condemnation of the property, lands, rights, privileges, and easements in the manner prescribed in § 14-91-309.



§ 14-91-309 - Eminent domain proceedings.

(a) (1) (A) The circuit judge of any county in which it becomes necessary or desirable for a municipal levee or flood control improvement district to condemn rights-of-way, lands, or structures shall, upon the written application of the district, appoint three (3) resident landowners of the municipality in which the district is located, to be known as appraisers, to assess damages for the appropriation of land for the project.

(B) (i) The appraisers shall hold their offices for a term of one (1) year and until their successors are appointed and qualified.

(ii) Vacancies occurring in the board of appraisers shall be filled by the circuit judge.

(C) The appointment of appraisers shall be made, in writing, by the circuit judge and filed with the circuit clerk and spread by him upon the records of the circuit court.

(2) The appraisers shall take an oath before the circuit clerk that they will make a just and true award of the compensation of any landowner by reason of rights-of-way, lands, or structures taken for the project by condemnation. The oaths shall be reduced to writing, signed by the assessors and spread by the clerk upon the records of the circuit court.

(3) If any appraiser is interested in any property to be condemned, he shall not act as to the property.

(4) The board of improvement of the district may consult with and use the services of the board of appraisers in seeking to acquire needed lands and rights-of-way by consent and deed.

(5) Reasonable compensation to be fixed by the circuit court shall be allowed the appraisers for their services, and the compensation shall be paid by the district.

(b) (1) (A) Whenever any such district deems it necessary to take or use any rights-of-way, land, or structures for the project, or when the project has already been entered upon by the district, then the district may file a petition with the clerk of the circuit court of the county in which the property is situated. The petition shall describe, as near as may be practical, the property taken, or proposed to be taken, and ask that the property described in the petition be condemned and that the appraisers make an award to the owners of the land or property.

(B) (i) (a) The owners of each tract of land or right-of-way described in the petition shall be made defendants in the petition.

(b) The term owners shall include unknown owners where it is alleged in the petition that the names of the owners are unknown or uncertain.

(ii) Persons or corporations holding any lien or lease upon, or claiming any interest in, the land may also be made defendants.

(iii) It shall be no objection that several tracts of land or rights-of-way belonging to different owners are included in the same petition.

(C) (i) When the petition is filed, the circuit clerk shall notify the appraisers of the filing, whose duty it shall then be to assemble, at some convenient time, and ascertain the fair market value of the property appropriated or intended to be appropriated and the damages, if any, to the remainder of each tract.

(ii) (a) The appraisers shall reduce their findings to writing, giving the amount of award as to each tract, and shall sign it and file the findings with the circuit court.

(b) (1) The clerk shall immediately issue a summons directed to the sheriff of the county, together with a copy of the award attached thereto, commanding him to serve the owners as in ordinary suits at common law.

(2) (A) If the owners are nonresidents of the state, or if it is alleged in the petition that the owners of any tract or persons having an interest in any tract are unknown or uncertain, it shall be the duty of the clerk to publish a warning order in some newspaper published in the municipality in which the district is located once a week for two (2) consecutive weeks.

(B) (i) The warning order may be in the following form:

Click here to view form

(ii) The warning order shall be dated and signed by the clerk.

(2) (A) If no exception is filed by the owners within twenty (20) days after service of summons, or within twenty (20) days after the date of the first publication of the warning order, or by the district within twenty (20) days after the award is filed, then it shall be the duty of the circuit clerk to call the court's attention to the award and to the failure to file exceptions thereto after notice having been given as provided in this section. Upon such information the court shall proceed to enter a judgment in favor of the owners of such lands against the district for the amount awarded by the appraisers and for condemnation upon payment of the amount adjudged to the owners or into the registry of the court for their benefit.

(B) (i) (a) In case exceptions are filed by either party within the time prescribed in this section, it shall be the duty of the clerk to docket the cause.

(b) The petition originally filed by the district and the award of the appraisers shall constitute all necessary pleadings in the proceedings.

(ii) In case a trial is demanded or requested by either party, the question shall be tried as other common law cases are tried.

(3) (A) (i) Where the determination of questions in controversy in the proceedings is likely to retard the progress of the construction, then upon the filing of the award by the appraisers, the circuit court, or the judge thereof, in vacation, upon request of the district, shall designate an amount of money to be deposited by the district, subject to the order of the court, and for the purposes of making just compensation when the amount thereof shall have been assessed.

(ii) The judge shall designate the place of the deposit.

(B) In designating the amount of money to be deposited, the court or judge shall accept the award of the appraisers as prima facie correct.

(C) Whenever the deposits shall have been made in compliance with the order of the court or judge, it shall be lawful for that district to enter upon the lands in controversy and proceed with their work of construction prior to the final judgment and payment of damages and compensation.

(4) (A) Upon the petition of the district, any landowner, lienholder, or lessee, the circuit court may order the payment of the final judgment to the parties interested therein in accordance with their several interests.

(B) If there is a conflict in interest among those entitled to the judgment or if the owners are unknown or uncertain, the district may be permitted to pay the final judgment into the registry of the court to await its further orders.

(5) Upon the payment of any judgment, either to the owners or into the registry of the court, a final judgment of condemnation shall be entered.






Subchapter 4 - -- Operation of Facilities Generally

§ 14-91-401 - Operation of water and electric light plants in cities of the first class.

(a) The commissioners on boards of improvement for water and electric light improvement districts in cities of the first class shall control and manage the affairs of the district until the bonds issued to pay therefor and all other indebtedness have been retired. At that time, they shall turn over the works to the city council or other governing body of the city, together with any and all cash on hand, bonds, or other securities, resulting from the operation of the water or electric light plant.

(b) (1) As long as the commissioners continue to operate the water and electric light districts, they shall make an annual report to the city or town council showing, in detail, all receipts and disbursements made by them.

(2) (A) (i) As long as they continue such operation, they shall have the right to fix the rates to be paid by consumers of water and electric light or power.

(ii) The rates shall be fixed as nearly as possible at amounts which will pay the bonds of the district as they mature, so as to relieve the real property of the district as far as possible from the burden of taxation therefor.

(B) (i) From the rates fixed by the board, any property owner may take an appeal to the circuit court of the county, which shall confirm or set aside the rates as it finds just.

(ii) If it sets aside rates fixed by the board, it shall itself fix rates which will be reasonable and adequate for the purposes prescribed.



§ 14-91-402 - Operation of waterworks, gas, or electric light works.

(a) In case of the construction of waterworks or gas or electric light works by any municipal improvement district, the city or town council, after the works are constructed, shall have full power and authority to operate and maintain them instead of the improvement district board.

(b) The council may supply water and light to private consumers and make and collect uniform charges for the service and apply the income therefrom to the payment of operating expenses and maintenance of the works.






Subchapter 5 - -- Repairs, Replacements, Improvements, and Extensions of Facilities Generally

§ 14-91-501 - Authority generally.

(a) (1) It is realized that waterworks and electric light plants and sewers will wear out and must be repaired and replaced, and that with the growth of our cities and towns, improvement and extensions of these plants and sewers are necessary from time to time.

(2) So far as municipal improvement districts, created for the purpose of installing waterworks and electric light plants and sewers, have funds, they may make these repairs, replacements, improvements, and extensions.

(b) (1) If it is necessary to borrow money for the purpose of making repairs, replacements, improvements, or extensions, the board of improvement of the district shall cause plans and estimates of cost thereof to be prepared and shall file them with the city or town clerk or recorder.

(2) (A) If the improvements so to be made will benefit property beyond the limits of the district as then existing, they shall file with their report a map showing the boundaries of the original district and the territory to be annexed thereto.

(B) (i) If within twelve (12) months thereafter, a petition signed by parties claiming to be two-thirds (2/3) in assessed value of the real property in the original territory and in the territory to be annexed, each taken separately, is filed with the city or town clerk or recorder, requesting that the repairs, replacements, improvements, or extensions be made, he shall give notice of a hearing upon the petition to be had at the next regular meeting of the city or town council held at least fifteen (15) days after the publication of a notice.

(ii) The notice may be substantially in the following form:

Click here to view form



§ 14-91-502 - Hearing and approval.

(a) (1) At the time named in the notice the city or town council shall meet and hear all persons who wish to be heard upon the question whether two-thirds (2/3) in assessed value of the owners of real property within the original district and two-thirds (2/3) of the owners within the territory to be annexed have signed the petition.

(2) If it finds that two-thirds (2/3) of the property owners in the original district and in the annexation each have so signed, they shall declare the fact by an ordinance.

(b) In the ordinance, they shall annex to the original district the territory described in the petition and notice. They shall authorize the commissioners to proceed with the work of improvement as contemplated in their plans and to borrow the funds necessary for the purpose in the same manner as they were authorized to borrow money for the making of the original improvement.

(c) The finding of the council shall be conclusive unless, within thirty (30) days from publication of the ordinance, suit is brought in the chancery court to set it aside.

(d) (1) The council and chancery court in their finding shall be governed by the record of deeds in the office of the recorder of the county and shall not consider any unrecorded instrument.

(2) They shall also be governed by the value placed upon the property as shown by the last county assessment on file in the county clerk's office.

(e) The ordinance shall be substantially in the following form:

Click here to view form



§ 14-91-503 - Assessment procedures.

(a) (1) The city or town council shall also appoint a board of three (3) assessors who shall reassess the benefit that will accrue to the owners of the real property within the improvement district from the making of the original improvements and from the proposed repairs, replacements, improvements, or extensions.

(2) The reassessment shall be filed, advertised, equalized, and corrected like the original assessment of benefits and shall become incontestable under the same circumstances as the original assessment of benefits.

(b) The council shall pass an ordinance levying upon the assessment of benefits the tax essential to pay for the work of improvement, including repairs, replacements, improvements, or extensions, substantially in the following form:

Click here to view form

(c) The local assessment shall be a charge and a lien against all the real property in the district from the date of the ordinance and shall be entitled to preference over all judgments, executions, encumbrances, or liens whensoever created.

(d) The assessment shall continue until the local assessment, with any penalty and costs that may accrue thereon, shall be paid.

(e) As between grantor and grantee, all payments not due at the date of the transfer of the real property shall be payable by the grantee.






Subchapter 6 - -- Continuance of Districts for Maintenance and Repair

§ 14-91-601 - Procedure generally.

(a) (1) All improvement districts in cities and towns organized under §§ 14-88-203 -- 14-88-205, 14-88-207 -- 14-88-210, 14-88-301 -- 14-88-303, 14-88-305, 14-88-306, 14-88-308, and 14-88-407 may be prolonged or continued after the completion of the improvement for which they were organized for the purpose of maintaining and keeping those improvements in a good state of repair, upon a petition of a majority in value of the owners of real property within the district adjoining the locality to be affected, to the city or town council, requesting that the life of the district be prolonged or continued for that purpose.

(2) The petition shall designate the time during which the maintenance and repair shall be undertaken, and the manner and estimated cost thereof, requesting that the cost be assessed and charged upon the real property situated within the district.

(b) (1) Thereupon, the council shall provide by ordinance for the prolongation or continuation of the district as requested, and the board of assessors shall thereupon assess the value of all benefits to be received by the land owned by reason of the maintenance and keeping in repair of the improvement as affecting each of the blocks, lots, or parcels of land within the district.

(2) The board shall at once proceed to inscribe in the assessment book of the district the value of the benefits to accrue to each of the blocks, lots, or parcels of land.



§ 14-91-602 - Levy of assessment.

(a) The city or town council shall provide, by ordinance, for the levy of the assessment of the benefits as made by the assessors under § 14-91-601 and shall fix the day in the year when the assessment shall be paid.

(b) The assessment shall be a charge and lien against all the real property in the district from the date of the ordinance and shall be entitled to preference over all judgments, executions, encumbrances, or liens whensoever created, except the lien for original assessment, and shall continue until the assessments, with any penalty and costs that may accrue, shall be paid.

(c) As between grantor and grantee, all payments not due at the date of the transfer of the real property shall be payable by the grantee.



§ 14-91-603 - Limitations on assessment.

The assessments for maintenance and repair made pursuant to § 14-91-601 may be in addition to the twenty percent (20%) maximum assessment permitted for the original cost of the improvement by § 14-90-801, but no additional assessment shall be made in excess of five percent (5%) of the value of the real property in the district as shown by the last county assessment, and not more than ten percent (10%) of the additional assessment of benefits shall be collected in any one (1) year.



§ 14-91-604 - Readjustment of assessment.

The assessment made pursuant to § 14-91-601 may be annually readjusted according to additional improvements upon the lands by board of assessors. Immediately upon the recording of the assessment, notice thereof shall be inserted in some newspaper, and appeals may be filed and shall be heard and disposed of all in the same manner as provided by law for publishing notice of and protesting against the original assessment for the improvement.



§ 14-91-605 - Law controlling assessments.

Under this subchapter, the publication of a copy of the ordinance, the infliction of a penalty for nonpayment, and the enforcement and foreclosure of the lien shall all be had and done in the same manner as is provided in reference to the original assessment.






Subchapter 7 - -- New Districts to Enlarge or Reconstruct Existing Works

§ 14-91-701 - Formation generally.

(a) It shall be lawful for an improvement district in a city or town to be formed for the purpose of enlarging or reconstructing waterworks and electric light plants previously constructed by other improvement districts or owned or controlled by the city or town council, and extending the pipes, wires, and other equipment for it.

(b) The district shall be organized and all the proceedings in it had in pursuance of the provisions of the laws governing improvement districts in cities and towns.

(c) The council, the commissioners of the improvement district board, and assessors shall have the powers and duties prescribed thereby.

(d) When the improvement districts are organized, possession and control of the waterworks and electric light plants shall be taken by the commissioners in the districts.

(e) When the work of the improvement is finished and all debts of the preceding districts have been paid, the control of the waterworks and electric light plants shall pass to the council, as provided by § 14-91-402.

(f) The commissioners may secure the payment of any borrowed money by a mortgage on the plant and a first lien pledge and mortgage of the assessment of benefits made on the reconstruction.






Subchapter 8 - -- Improvement of Water Plants for Veterans' Hospitals

§ 14-91-801 - Authority generally.

All water improvement districts in any and all of the cities of the first and second class of the State of Arkansas that may be designated as sites for United States Veterans' Hospitals and their respective boards of managers and boards of improvements, or any of them, are authorized to extend, develop, and improve water plants and systems, and to acquire real estate as to them may seem necessary and advisable for this purpose. They may issue their certain negotiable promissory obligations in payment thereof, payable out of the surplus, from year to year, of the revenue arising from the operation of any such plant of the district, after all operating expenses have been paid or provided for, and to sell and negotiate such obligations for the purpose of securing cash funds with which to so extend, develop, and improve the plant and to acquire real estate.



§ 14-91-802 - Assistance by city.

All cities of the first and second class in this state are authorized, by ordinance, in consideration of the benefits to be received by the cities by reason of the matters set out in § 14-91-801, to obligate itself to aid or assume the obligations of the improvement districts, or of its board of managers or board of improvement, payable out of the surplus revenues of the city, after the necessary expenses of the city have been paid or provided for. They shall be paid out of such surplus, from year to year, until the obligations assumed shall have been fully paid.






Subchapter 9 - -- Sewer Connections to Lands Outside District

§ 14-91-901 - Authority to connect.

All municipal sewer improvement districts shall have authority to permit lands outside the boundaries of the district to connect sewer lines serving the lands with the sewer lines and mains of the district and to make a charge for this privilege.



§ 14-91-902 - Terms of connection.

(a) The commissioners on the board of a municipal sewer improvement district shall have the right to consent to or refuse to allow connections within their discretion.

(b) (1) The connections shall be made on such terms as the commissioners may dictate. However, no lands outside of the district shall be permitted to connect with the sewer line of the district except upon payment to the district of a sum equal to the charge made against similarly benefited lands within the district.

(2) In case such connections have been made without the payment of a charge for the connection, the district may refuse to allow sewer service to the lands until permission for the connection is granted and the charge for the service is paid to the district.



§ 14-91-903 - Recording required.

(a) In any instance where a municipal sewer improvement district has contracted for the furnishing of sanitary sewer service to lands lying outside the boundaries of the district, that district shall cause to be recorded, in the land records of the county in which the land is located, an instrument containing:

(1) A full and complete description of the lands which are subject to the contract;

(2) A fair summary of the terms and provisions of the contract; and

(3) Such other information as might be pertinent to the transaction.

(b) If the instrument referred to in subsection (a) of this section is not recorded as there required, a subsequent purchaser of all, or any part, of the land covered by the contract shall have the right to connect improvements located on the lands to the sanitary sewer lines of the district without charge for the connections, unless the purchaser had actual notice of the contract and the terms thereof concerning connection charges.






Subchapter 10 - -- Sale of Waterworks

§ 14-91-1001 - Authority to sell.

(a) Wherever in any city or incorporated town in this state a waterworks plant and a sewer system have been constructed by the same improvement district as part of a single improvement, the city or town council shall have authority to sell the waterworks.

(b) (1) To that end, the council shall select a competent engineer familiar with the waterworks plants, who shall appraise the waterworks and file with the clerk or recorder of the city or town his appraisement in writing.

(2) (A) (i) Thereupon, it shall be the duty of the clerk or recorder of the city or town to publish a notice.

(ii) The notice may be in the following form:

Click here to view form

(B) The notice shall be published once a week for four (4) weeks.

(c) (1) Unless some property owner of the city or town brings suit in the chancery court within thirty (30) days from the first publication of the notice to review the appraisal, the appraisal shall stand and be conclusive upon all parties.

(2) If such a suit is brought, it shall be treated as a matter of public interest and advanced in all courts, and all appeals therein must be taken and perfected within thirty (30) days.

(3) If at the end of the period of thirty (30) days no suit has been brought to set aside the appraisal, the appraisement shall be conclusive of the value of the property.



§ 14-91-1002 - Proceedings to approve sale.

(a) The council of any municipal corporation may sell its system of waterworks, together with the right to operate it, when they shall determine, by resolution adopted by a majority vote of the council, that it would be for the best interest of the town or city that the sale be consummated.

(b) (1) Before any such sale shall be consummated, there shall be filed, within one (1) year after the adoption of the resolution, with the council a petition signed by a majority in value as shown by the last county assessment of the owners of real property within the town or city proposing to make the sale, asking that the sale be made and stating the minimum price at which the sale shall be made, which shall in no event be a sum less than the appraised value thereof.

(2) (A) Upon the filing of this petition, the council of the city or town shall give notice by publication once a week for two (2) weeks in some newspaper published in the county in which the city or town is located, advising the owners of real property within the city or town that on a day therein named the council of the city or town will hear the petition and determine whether those signing it constitute a majority in value of the owners of real property.

(B) (i) At the meeting named in the notice, the owners of real property within the city or town shall be heard before the council, which shall determine whether the signers of the petition constitute a majority in value.

(ii) The finding of the council shall be conclusive unless, within thirty (30) days thereafter, suit is brought to review its action in the chancery court of the county in which the city or town lies.

(C) In determining whether those signing the petition constitute a majority in value of the owners of the real property within the city or town, the council and the chancery court shall be guided by the records of deeds in the office of the recorder of the county and shall not consider any unrecorded instruments.



§ 14-91-1003 - Purchase of waterworks.

(a) (1) The purchaser of the water system in any city or town in this state shall pay at least the appraised value for the plant.

(2) (A) If the purchaser desires to assume an amount of bonds equal to the purchase price outstanding against the plant, he shall give to the city or town an indemnifying bond in some good surety company, conditioned for the payment of the interest and the retiring of the bonds, so assumed by the purchaser, as they may become due and payable.

(B) Should the purchaser desire to take up the amount of bonds that may be adjudged against the waterworks, as shown by the purchase price, he may do so by making the necessary arrangements for retiring them with the holders of the bonds.

(b) (1) (A) The transfer of the properties shall be evidenced by a deed of conveyance in the usual form and with the usual covenants of warranty.

(B) A lien against the property sold shall be retained in the deed for all of the unpaid sale price with the right upon default of payment of any interest or indebtedness when it falls due to declare all of the unpaid sale price due and payable and to proceed with a foreclosure of the lien so retained.

(2) The deed of conveyance shall be executed on behalf of the city or town by the clerk or recorder, when authorized by the city or town council.

(3) A receipt duly executed by the treasurer of the city or town shall release the purchaser from further liability for the payment of the amount of money received.

(4) If payment is made in cash, it shall be applied only to the retirement of the bonds of the district.

(c) Upon the payment of all indebtedness for which a lien may be retained in a deed of conveyance, the mayor, or recorder, or clerk of the town or city is authorized and directed to satisfy the lien by a deed of release, or by marginal entry upon the deed record where it may be recorded.



§ 14-91-1004 - Effect of sale.

The sale of the property as mentioned in this subchapter shall not work a forfeiture of the corporate entity of the improvement district. Rather, it shall be maintained for the operating of the sewer system which is to be retained by the district and the town and city.



§ 14-91-1005 - Outstanding bonds.

The remainder of the outstanding bonds issued by a municipal waterworks improvement district shall remain as an indebtedness against it and shall be paid by a levy on the assessment of benefits of the district in force at the time of a sale.



§ 14-91-1006 - Priority of suits.

All suits in reference to the sale of municipal waterworks shall be deemed matters of public interest and shall be advanced in all courts and heard at the earliest possible moment, and appeals therein must be taken and perfected within thirty (30) days.






Subchapter 11 - -- Change of Plans in Cities with a Population Exceeding 60,000

§ 14-91-1101 - Applicability.

This subchapter shall apply only to improvement districts created in cities having a population exceeding sixty thousand (60,000) inhabitants, as shown by the federal census immediately preceding the proceedings authorized by this subchapter.



§ 14-91-1102 - Authority generally.

The commissioners on the boards of improvement districts formed in cities having more than sixty thousand (60,000) inhabitants are authorized and empowered to change the plans for the improvement either before or after the assessments of benefits are made in their districts and to make and complete the improvement in them according to the changed plans.



§ 14-91-1103 - Revised plans.

(a) At any time before the completion of the improvements in the improvement districts, the commissioners on the boards of improvement may make revised plans for the improvements involving changes in the original plans and complete the improvements according to the changed plans.

(b) As soon as the commissioners have formed the revised plans for the improvements, they shall file a report thereof with the city clerk, together with an estimate of the cost of completing the improvements according to the changed plans.



§ 14-91-1104 - Plans not exceeding cost limit.

(a) If the estimate of cost of making and completing the improvements according to the changed plans does not exceed the limit of cost to be borne by the landowners in the improvement district as limited by the statute in force at the time the second or majority petition is filed, or by a majority petition, the assessors shall immediately proceed to make a reassessment of benefits to be derived from the making of the improvements according to the changed plans.

(b) The reassessment shall be filed, advertised, and heard, and the time for any complaints against it shall be limited, as is provided for on the original assessment in the district.



§ 14-91-1105 - Plans exceeding cost limit.

(a) (1) If the estimate of cost in any improvement district on any revised or changed plans shall exceed the amount limited by statute in force at the time the second or majority petition is filed with the city clerk, or the amount limited by the second or majority petition, the commissioners shall not proceed with the improvements according to the changed plans unless, within one (1) year after the changed plans are filed with the city clerk signed by a majority in value of the owners of real property in the district as shown by the last assessment for state and county taxes and a hearing is had thereon after notice by publication has been given for the time and in the manner required for such hearings on second or majority petitions in improvement districts in cities and towns, the city council finds that the petition contains the consent of a majority in value of the owners of real property in the district, as provided for in this section.

(2) The finding of the city council on the petition shall be conclusive, subject to attack in the chancery court within thirty (30) days after the finding is made, and not thereafter.

(3) The petition of the property owners provided for in this section shall state that the petitioners consent to the making and completion of the improvements in the district according to the changed plans and that the cost thereof be assessed against the real property in the district.

(b) (1) If the city council shall find that a majority of the landowners in the improvement district have petitioned for the making and completion of the improvements according to the revised plans, as provided for in subsection (a) of this section, the assessors shall, as soon as possible, make a reassessment of the benefits to be derived from the making and completion of the improvements according to the changed plans.

(2) The reassessment shall be filed, notice thereof given by publication, and shall be heard by the council for the time and in the manner provided by law on the original assessment in the district, with the right of any property owner to appeal to the chancery court within the time, after the passage of the ordinance levying the installments of the reassessment of benefits, provided by law for appeals from assessments of benefits in improvement districts in cities and towns, and not thereafter.



§ 14-91-1106 - Borrowing of money.

In order to secure funds for the making and completion of the improvements in the improvement district according to the changed plans, the board of improvement may borrow money not exceeding the full amount of the estimated cost of making and completing the improvements, with ten percent (10%) added for overhead cost, at a rate of interest not exceeding eight percent (8%) per annum, and may issue negotiable notes or bonds of the district for the payment thereof, and pledge all uncollected assessments for the security of the payment of the notes or bonds.









Chapter 92 - Suburban Improvement Districts

Subchapter 1 - -- General Provisions

§ 14-92-101 - Assessments delinquent for more than two years.

(a) (1) When, in any improvement district composed of territory adjacent to a city created under any special or general act, for the purpose of grading, draining, paving, curbing, or guttering streets and highways; laying sidewalks; constructing waterworks systems or laying pipes connected with waterworks systems; laying gas pipelines connecting with gas systems; constructing electric lines for light and power connecting with the lines of electric light systems; and constructing independent sewer systems or systems of sewers connecting with the sewer systems of other districts or cities; or for more than one (1) of these purposes, any annual installments of assessments are delinquent for more than two (2) years, its board of improvement, in its discretion, may adopt a resolution finding the amount of the balance of unpaid assessment of benefits against each tract or parcel of land within the district and providing that the balance shall be the assessment of benefits against each respective tract or parcel of land.

(2) No annual installment of assessment against any property which assessment is, on the date of any assessment made under this section, barred by any statute of limitation or on which suit for the collection thereof has not been brought within the time provided or limited by law, or which has been held void by a court of competent jurisdiction, shall be included in the new assessment or in the balance of unpaid assessment of benefits.

(b) After the date of the resolution and the filing of the assessment of benefits, the annual levies on the assessment of benefit shall be collected on the respective assessment of benefits as thus fixed against each tract or parcel of land.

(c) (1) (A) A copy of the resolution, certified by the secretary of the district, shall be incorporated in the assessment book, which shall be filed with the county clerk.

(B) In the making of the assessment book, the assessors shall follow the provisions of the legislation under which the respective district was created.

(2) (A) Upon the filing of the assessment book, the secretary of the board shall thereupon give notice of its filing in a publication of one (1) insertion in a newspaper published and having a bona fide circulation in the county.

(B) This notice may be in substantially the following form:

Click here to view form

(d) (1) On the day named in the notice, which shall not be less than ten (10) days from the date of the publication of the notice, it shall be the duty of the assessors and the board of improvement to meet at the place named to hear all complaints as to the correctness of the assessments of benefits. Their determination, evidenced by a resolution, shall be final unless suit is brought in chancery court within thirty (30) days to review it.

(2) Any appeal to the Supreme Court from the chancery court shall be taken and perfected within thirty (30) days and shall be deemed a matter of public interest to be disposed of at the earliest possible moment.

(e) (1) The assessments of benefits fixed by the board of improvement shall supplant all prior assessment or reassessments of benefits.

(2) All annual installments of assessments which were delinquent at the date of any assessment made under this section shall be deemed cancelled on the completion of the new assessment.

(f) The assessment of benefits shall continue to bear interest as provided in the legislation under which the district was organized.






Subchapter 2 - -- Suburban Improvement Districts Generally

§ 14-92-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Last federal census" means the most recent federal census taken prior to the filing of any petition as provided in this subchapter for the formation of any suburban improvement district;

(2) "Majority in value" means a majority in assessed value as shown by the latest county assessment records for general taxes;

(3) "Land" or "real property" means all property subject to taxation for the purposes of this subchapter;

(4) "County court," "county judge," or "county clerk" means "circuit court," "circuit judge," or "circuit clerk" in the cases where the district contains lands in more than one (1) county;

(5) "Nearby municipalities" means municipalities within ten (10) miles of any boundary of the district.



§ 14-92-202 - Applicability of 1981 amendments.

(a) The provisions of Acts 1981, No. 510, shall not apply to districts in existence on March 16, 1981, and these districts shall continue to be governed by the law in effect immediately prior to that date.

(b) (1) Upon the petition of thirty-five percent (35%) of the property owners of a district in existence on March 16, 1981, the district shall be subject to the provisions of § 14-92-209 concerning the election of commissioners to fill vacancies on the commission and concerning the recall of commissioners.

(2) The petition may also provide for the board of commissioners to be enlarged from three (3) members to five (5) members and may provide for the imposition of a specified term of years on the board positions. If the petition requests a board of commissioners composed of five (5) members, then two (2) additional commissioners shall be elected in the same manner as provided for filling vacancies under § 14-92-209(b).

(3) Commissioners serving at the time the petition is filed shall continue to serve.

(4) The petition shall be filed with the circuit court of the judicial district in which most of the district is located.

(c) Subsection (a) of this section shall not apply to any improvement district in any city or incorporated town in this state established for the purpose of providing water or sewer services for municipal purposes.



§ 14-92-203 - Penalty.

(a) It shall not be lawful for the board of commissioners of any suburban improvement district or any officer, member, or agent thereof to appropriate or use any money arising from the sale of any bonds authorized to be issued under this subchapter to any use or purpose whatever other than is specified and expressly directed.

(b) And any officer, member, or agent of the board of a district who shall violate any of the provisions of this subchapter as prescribed in this section shall be deemed guilty of a felony and, upon conviction shall be punished by imprisonment in the penitentiary for not less than one (1) year nor more than five (5) years.



§ 14-92-204 - Hearing prior to filing petition to form district.

(a) (1) (A) Prior to filing the petition for formation of a district, each owner of realty within the boundaries of the proposed district shall be notified by certified letter of the intent of formation of the proposed district.

(B) The notice shall be accompanied by:

(i) A copy of the petition;

(ii) A list of those candidates nominated for commissioner;

(iii) Proxy materials for the use of those owners not able to attend the public meeting; and

(iv) The name and mailing address of the senior justice of the peace within the area encompassed by the proposed district.

(2) The notice shall indicate the date and location of a public meeting to be held not less than fifteen (15) days nor more than thirty (30) days prior to filing the petitions with the court.

(3) The letters of notification shall be mailed not less than fifteen (15) days nor more than thirty (30) days prior to the public hearing.

(4) (A) The notice shall also be published in a newspaper having general circulation within the counties where the proposed district is located.

(B) The publication shall be once a week for two (2) weeks prior to the public meeting, and the notice shall indicate the date and location of the public hearing.

(b) (1) The public hearing shall be held within the boundaries of the proposed district, unless public meeting facilities of sufficient size are not available, in which instance the meeting shall be held in the nearest public facility of sufficient size.

(2) The public hearing shall be chaired by the senior justice of the peace within the area encompassed by the proposed district or his appointee.

(3) The public hearing shall commence between the hours of 6:00 p.m. and 9:00 p.m.

(4) (A) The purpose of the hearing shall be:

(i) To inform the affected owners of realty of the type of the proposed district, the preliminary cost estimates and basis thereof, and general information; and

(ii) The election, by those realty owners in attendance, in person or by proxy given to the senior justice of the peace within the area encompassed by the proposed district, by simple plurality vote with the number of votes for each candidate reported, of seven (7) commissioners, whose names shall be transmitted to the court with the petitions.

(5) (A) (i) Each commissioner shall be nominated and elected by position;

(ii) Any owner of realty within the proposed district may nominate candidates for commissioner at any time before or during the public meeting;

(B) Each commissioner shall own realty within the boundaries of the proposed district.

(6) The petitions shall not contain the names of proposed commissioners.

(7) On all questions submitted to the realty owners of a district or proposed district, each owner of realty therein shall be entitled to cast one (1) vote.



§ 14-92-205 - Petition to form district.

(a) Upon the petition of a majority of the number of realty owners within a proposed suburban improvement district, the owners of a majority of the realty in the area of the proposed district and the owners of a majority of the assessed value of the realty within the proposed district, the greater portion of which realty does not lie within the boundaries of a municipality, meaning a city of the first class, city of the second class, or an incorporated town, it shall be the duty of the county court to lay off into a district the territory described in the petition, for the purpose of purchasing, accepting as a gift, constructing, or maintaining waterworks or waterpipes, recreational facilities, systems of gas pipelines, sewers or grading, draining, paving, curbing and guttering streets and highways and laying sidewalks, and establishing, equipping, and maintaining rural fire departments, or for more than one (1) of these purposes and to name as commissioners of the district the seven (7) persons whose names have been transmitted with the petitions as having been elected at a public hearing held prior to the filing of the petitions.

(b) All, or any portion, of any municipality may be included in these districts, if the portion of the area located within the municipalities shall be less than fifty percent (50%) of the area of the entire district. However, no portion of a municipality shall be included in the district unless it shall be found that a majority of the number of owners of realty within the municipality, the owners of a majority of the realty in area within the municipality, and the owners of a majority of the assessed value of the realty within the municipality have petitioned for the formation of the district.

(c) All districts shall be numbered consecutively or else shall receive names selected by the court.

(d) If the court does not act promptly in complying with the terms of this section, or of any other section of this subchapter essential to the creation and operation of the districts, it may be compelled to do so by mandamus.

(e) (1) If land in more than one (1) county is embraced in the proposed district, the petition shall be addressed to the circuit court in which the largest portion of the land lies, and all proceedings shall be had in that circuit court.

(2) All notices in that event shall be published in newspapers published and having a bona fide circulation in each county in which the district embraces land.

(f) Any number of identical petitions may be circulated, and identical petitions with additional names may be filed at any time until the court acts.



§ 14-92-206 - Hearing on petition and determination.

(a) (1) Upon the filing of a petition as prescribed in § 14-92-205, it shall be the duty of the county clerk to give notice of the filing of it, describing the territory to be affected and calling upon all persons who wish to be heard upon the question of the establishment of the suburban improvement district to appear before the county court on a day to be fixed in the notice.

(2) (A) The notice shall be published once a week for two (2) weeks in some newspaper published and having a bona fide circulation in the county where the lands affected are situated.

(B) This notice may be in the following form:

Click here to view form

(b) (1) (A) On the day named in the notice, it shall be the duty of the court to meet and to hear the petition and to ascertain whether those signing it constitute a majority of the number of owners of realty in the proposed district, the owners of a majority of the realty in area of the proposed district, and the owners of a majority of the assessed value of realty in the proposed district.

(B) (i) If the court determines that the majority have petitioned for the improvement, it shall enter its judgment laying off the district as defined in the petition and appoint the commissioners elected at the public hearing held prior to filing the petition.

(ii) If the court finds that a majority have not signed the petition, it shall enter its order denying the district.

(2) (A) (i) If any part of the proposed district shall be located within the corporate limits of an incorporated town or city, the court shall make a separate finding on the question of whether a majority of the number of realty owners in the incorporated area, the owners of a majority of the realty in area in the incorporated area, and the owners of a majority of the assessed value of realty in the incorporated area have signed the petition.

(ii) The court shall also make a separate finding on the question of whether a majority of the number of realty owners within the unincorporated area of the proposed district, the owners of a majority of realty in area in the unincorporated area of the proposed district, and the owners of a majority of assessed value of realty within the unincorporated area of the proposed district have signed the petition.

(B) (i) If the court determines that the majority have petitioned for the improvement, it shall enter its judgment laying off the district as defined in the petition and appoint the commissioners elected at the public hearing held prior to the filing of the petition.

(ii) If the court finds that a majority have not signed the petition, it shall enter its order denying the district.

(c) (1) Any petitioner or any opponent of the petition may appeal from the judgment of the court creating or refusing to create the district. However, the appeal must be taken and perfected within thirty (30) days.

(2) If no appeal is taken within that time, the judgment creating the district shall be final and conclusive upon all persons.

(d) (1) The petition shall state the specific purpose for which the district is to be formed, and the judgment establishing the district shall give it a name, which shall be descriptive of the purpose.

(2) The district shall also receive a number to prevent its being confused with other districts formed for similar purposes.



§ 14-92-207 - Board of commissioners generally.

(a) (1) (A) Within thirty (30) days after their appointment, the members of a board of commissioners shall take and file with the county clerk their oath of office, in which they shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas and to discharge faithfully their duties as commissioners in the manner provided by law.

(B) (i) Any commissioner failing to file his oath within this period shall be deemed to have declined the office.

(ii) In such instance, the county court shall call a public hearing in the same manner prescribed in § 14-92-204 for the purpose of electing a successor to fill the vacancy under the same procedures described in § 14-92-204.

(b) (1) (A) The board of commissioners shall organize by electing one (1) of its members chairman, and it shall select a secretary.

(B) The board may also employ such agents, employees, engineers, and attorneys as it deems best and fix their compensation and the compensation of the secretary.

(2) The board shall also select some solvent bank or trust company as the depository of its funds, exacting of the depository a bond in an amount equal to the amount of money likely to come into its hands.

(c) No member of the board shall be liable for any damages unless it shall be made to appear that he had acted with a corrupt and malicious intent.



§ 14-92-208 - Interest of commissioners in purchase, acquisition, or donation.

(a) No commissioners, nor the board of commissioners of a suburban improvement district, shall be financially interested, directly or indirectly, in any firm, corporation, or association from which any property, services, materials, or facilities are purchased, acquired, or received by donation for the district, unless it is first submitted to, and approved by, the court having original jurisdiction under which the district was organized; nor shall any commissioners, or the board, enter into any contract with, or accept a donation of property or facilities from, any person with whom they are, directly or indirectly, engaged in business, without court approval as prescribed.

(b) (1) The court may not act upon such matters until after twenty (20) days from the date of first publication of the notice.

(2) (A) The clerk of the court shall give notice of the hearing by publication once each week for two (2) successive weeks.

(B) The notice shall be commenced the week following the date upon which application is made to the court.

(c) In the event any prohibited transaction shall occur or shall have occurred without court approval as prescribed, then, by action commenced in the circuit court in the county in which the larger portion of land within the district is located, any property owner within the district shall have the right, within one (1) year from the date thereof, to require that the purchase, acquisition, or donation be rescinded. Each commissioner participating in the action shall be subject to removal from office as provided in this subchapter.



§ 14-92-209 - Removal of commissioners -- Vacancies.

(a) A commissioner of a suburban improvement district established pursuant to this subchapter may be removed from office as follows:

(1) An owner of realty within the district may petition the county court to call a public hearing for the purpose of the removal of a commissioner named in the petition and the election of a successor; and

(2) Upon determining that at least twenty-five percent (25%) of the number of owners of realty within the proposed district have signed the recall petition, the court shall call a public hearing on the matter and shall notify each owner of realty within the proposed district in the manner prescribed by § 14-92-204, except that the notice shall be mailed by first class mail.

(3) Upon the affirmative vote of a majority, but not less than twenty-five percent (25%) of all votes entitled to be cast, of all votes cast by owners in attendance, in person or by proxy, at the public meeting as recorded through the number voting "yea" and the number voting "nay", a commissioner named in the recall petitions may be removed.

(4) The court shall at the meeting declare the commissioner removed and accept nominations for a successor commissioner.

(5) (A) The successor commissioner shall be nominated by a realty owner in attendance, in person or by proxy, at the public hearing.

(B) The nominee shall meet the qualifications required of the commissioner originally elected.

(6) A successor commissioner shall be elected from among those so nominated at a subsequent public meeting called and held by the court in accordance with the provisions of § 14-92-204, except that any required notice shall be mailed by first class mail.

(b) A successor commissioner to fill a vacancy on the board of commissioners due to any other reason than proceedings under subsection (a) of this section shall be nominated at a public hearing called by the county court within thirty (30) days of notification of the vacancy, and any required notice shall be mailed by first class mail. The successor commissioner shall be elected at a subsequent public hearing in the same manner as provided in subsection (a) of this section.

(c) (1) The provisions of subsection (a) of this section shall apply to a district in existence on March 16, 1981.

(2) A vacancy created by the recall of a commissioner shall be filled in the manner as provided in subsection (a) of this section.

(d) (1) The provisions of subsection (b) of this section shall apply to a district in existence on March 16, 1981, and which is an improvement district in any city or incorporated town in this state established for the purpose of providing water or sewer services for municipal purposes.

(2) Any other vacancy on the board of commissioners of any other district in existence on March 16, 1981, shall continue to be filled in the manner as provided by law prior to March 16, 1981.



§ 14-92-210 - Powers of board generally.

In addition to, and not by way of limitation of the powers prescribed in § 14-92-220, the board of commissioners of a suburban improvement district shall have the powers to:

(1) Make and execute all contracts, leases, conveyances, and other instruments of the district;

(2) Join with any other political subdivision, municipality, district, or governmental agency, either state or federal, in the acquisition, construction, maintenance, operation, and financing of any of the facilities, works, or operations authorized by this subchapter or as to the performance of any of its functions;

(3) Establish rules and regulations for the transaction of the district's business and for the services, use, and right to use of its facilities or services, or both, or to effectuate any purpose of this subchapter;

(4) Do all things incidental or auxiliary to the exercise of the express powers granted by this subchapter; and

(5) Perform all actions useful to carry out the purposes of this subchapter, unlimited by any express provision of it.



§ 14-92-211 - Bond of contractors.

(a) All contractors shall be required to give bond for the faithful performance of the contracts as may be awarded them, with good and sufficient sureties, in an amount to be fixed by the board of commissioners of a suburban improvement district.

(b) The board shall not remit or excuse the penalty or forfeiture of the bond or the breaches of it.



§ 14-92-212 - Payments generally -- Warrants.

(a) The depository shall pay out no money save upon the order of the board of commissioners and upon a warrant signed by the person designated by the commissioners.

(b) Every warrant shall state upon its face to whom, the amount, and the purpose for which it is issued.

(c) All warrants shall be dated and shall be numbered consecutively, in a record to be kept by the board of the number and amount of each. No warrant shall be paid unless there are in the treasury funds enough to pay all outstanding warrants bearing a lower number.

(d) No warrants shall be increased by reason of any depreciation in the market value thereof, nor shall any contract or warrant be made payable or paid in anything but currency.



§ 14-92-213 - Payments to contractor.

(a) It shall be the duty of the board of commissioners of a suburban improvement district to have the amount of work done by any contractor estimated, from time to time, as may be desirable, by the engineer selected by the board.

(b) The board shall draw its warrants in favor of the contractor for not more than ninety percent (90%) of the amount of work so reported, reserving the remainder until it has been ascertained that the work is completed according to contract and is free from liens.



§ 14-92-214 - Legal services in organizing.

The board of commissioners of a suburban improvement district shall pay a reasonable fee for legal services in organizing the district and for circulating petitions.



§ 14-92-215 - Sale of unnecessary materials.

The board of commissioners of a suburban improvement district may sell all unnecessary materials and implements that may be on hand and which may not be necessary for the completion of the improvement under way or which may have been completed.



§ 14-92-216 - Planning by board.

(a) (1) Immediately after their qualification, the board of commissioners of a suburban improvement district shall consider the offer of any gift of improvements or facilities which has been tendered to the district, if there has been such an offer, and shall carefully examine the conditions as to the acceptance of the gift.

(2) The board may employ such engineers, attorneys, or other assistants as they find necessary and shall file a copy of all reports as well as the copy of the offer of gift with conditions incidental thereto and a written copy of the action of the commission relative to the acceptance or the rejection of the offer of gift with the county clerk.

(b) (1) Likewise, in the event the district has been organized for the purpose of purchasing an improvement or facility or for the purpose of constructing an improvement or facility, the board shall form plans relative to the purchase or the construction of the improvement.

(2) To that end the board may also employ such engineers, attorneys, and other assistants as they may find necessary and shall file copies of all pertinent reports and actions by the commissioners with the county clerk.



§ 14-92-217 - Change of plans.

(a) The board of commissioners of a suburban improvement district may, at any time, alter the plans and specifications.

(b) (1) The changed plans, with the accompanying specifications, shall be filed with the county court.

(2) Notice of the filing shall be given by publication for two (2) weeks in some newspaper issued and having a bona fide circulation in the county.

(c) (1) If by reason of the change of plans the board deems that the assessment of benefits has become inequitable, it shall direct the assessor to make a reassessment.

(2) (A) If any property owner deems that, by reason of the change of plans, his assessment has become inequitable, he may, within two (2) weeks after the last publication of the notice, petition the board to order a reassessment.

(B) The decision of the board upon the property owner's petition shall be final, unless an appeal is taken within ten (10) days to the county court.

(d) In case of reassessment, the reassessment shall be filed, advertised, and equalized as provided for in the original assessment.



§ 14-92-218 - Petition by property owners to extend improvements.

(a) In addition to the changes which may be made in the manner provided in § 14-92-217, real property owners sufficient to cause a district to be formed may petition the board of commissioners of a suburban improvement district to apply to the county court that the district be authorized to extend any of its empowered improvements into an area in the district for which existing authority does not appear and to assess the cost thereof on benefited property. However, the signatures in the petition shall represent at least sixty-six percent (66%) of the number of owners of realty in the proposed area, the owners of at least sixty-six percent (66%) of the realty in area in the proposed area, and the owners of at least sixty-six percent (66%) of the assessed value of realty in the proposed area as shown in the latest general tax roll.

(b) The court shall take proceedings for granting such authority in like manner and with like effect as provided in §§ 14-92-205 and 14-92-206, with appropriate changes therefor.

(c) (1) The costs of the proposed additional improvements shall be assessed upon the real property benefited thereby, in the manner and with like effect provided in § 14-92-225 et seq., for an original improvement.

(2) When an existing assessment on any parcel or tract of land is proposed to be enlarged by reason of the changed authority, a reassessment of the parcels so affected shall be had in the manner and with like effect provided in § 14-92-227.

(d) (1) Copies of each notice of hearing before the court or the board required in any proceeding authorized in this section shall be sent by certified mail at least fifteen (15) days and not more than thirty (30) days prior to the hearing, to each owner of real property affected by the proceeding as his name and address appear in the latest county assessment records.

(2) Similar notice may be given for any other hearing authorized under this chapter.



§ 14-92-219 - Purposes for which district organized.

A suburban improvement district may be organized for any one (1) or more of the following purposes:

(1) To purchase, accept as a gift, or construct a waterworks system or betterments, improvements, and extensions to such waterworks system, either within or without the boundaries of the district, if the property of the district will benefit and to operate and maintain any such waterworks system it may purchase, construct, or own;

(2) To purchase, accept as a gift, or construct, either within or without the boundaries of the district, if the property of the district will benefit, a sewage collection system or a sewage treatment plant or intercepting sewers, outfall sewers, force mains, pumping stations, ejector stations, and all other appurtenances necessary or useful and convenient for the collection or treatment, purification, and disposal, in a sanitary manner, of the liquid and solid waste, sewage, night soil, and industrial waste of the area within the boundaries of the district or adjacent thereto, and to operate and maintain any such sewage system and facilities;

(3) (A) To open, grade, drain, pave, curb, gutter, or otherwise improve streets, roads, highways, and every other way for passage and use of vehicles, including viaducts and underpasses, either within or without the boundaries of the district, if the property of the district will benefit.

(B) Such purpose shall include the acquisition of rights-of-way by purchase or the exercise of the power of eminent domain, and to maintain such streets, roads, highways, and every other way for passage and use by vehicles, lying within the boundaries of the district or beyond the boundaries of the district, if the property of the district will benefit;

(4) To build, purchase, or accept as a gift recreational facilities such as, but not limited to, parks, lakes, golf courses, playgrounds, clubhouses, stadiums, auditoriums, arts and crafts centers, folklore centers, interpretative centers, camping areas, green belt areas, and any other facilities to provide for the recreation and cultural needs of the owners of the lands within the district and also to care for, maintain, and operate any such recreational facilities;

(5) To lay and maintain sidewalks;

(6) (A) To lay, own, extend, operate and maintain gas pipelines connecting with gas systems.

(B) (i) Nothing in this subchapter shall be construed to allow the purchase of an existing natural gas system or any part thereof.

(ii) Any such gas system shall be subject to the jurisdiction of the Pipeline Safety Division of the Arkansas Public Service Commission and shall be subject to all provisions of the Arkansas Gas Pipeline Code;

(7) To build telephone lines to connect with the telephone systems operating in nearby or adjacent municipalities;

(8) To establish, equip, and maintain rural fire departments, including construction of fire department buildings, purchase of fire trucks, fire boats, and other firefighting equipment;

(9) To own, acquire, construct, reconstruct, extend, equip, improve, maintain, and operate hospitals or to acquire appropriate vehicles and equipment for, maintain, and operate ambulance services;

(10) To own, acquire, construct, reconstruct, extend, equip, improve, maintain, and operate libraries; and

(11) (A) To provide a solid waste management system to adequately provide for the collection and disposal of all solid wastes generated or existing within the boundaries of the district in accordance with the rules, regulations, and orders of the Arkansas Pollution Control and Ecology Commission.

(B) (i) The governing body of the district may enter into an agreement with one (1) or more municipalities, counties, county solid waste authorities, regional solid waste management districts, private persons, private trusts, or any combination thereof, to provide a solid waste management system or any part of a system for the district.

(ii) (a) The district may levy and collect fees and require licenses as determined appropriate to discharge the responsibilities of the district.

(b) Any fees, charges, and licenses shall be based upon a schedule set forth by the district.



§ 14-92-220 - Powers of districts generally.

(a) Any district, in aid to and furtherance of the purposes prescribed in § 14-92-219, shall have the authority to hire managers and other employees and to pay their salaries incident to the operation and maintenance of any of the improvements and facilities authorized in this subchapter. The district shall also have the authority to acquire and purchase equipment and machinery incident to the operation and maintenance of the facilities and shall be further authorized to do any and all other actions which shall be deemed necessary in order to purchase, construct, accept as a gift, operate, and maintain any and all improvements and facilities authorized in this subchapter.

(b) Any district shall have the power to sell or lease any improvement owned by it to any adjacent or nearby municipality, to an improvement district therein, to public service corporations serving on behalf of the property owners of the district, or to any other corporation, organization, or person. It may make contracts with the inhabitants of nearby municipalities, or it may operate such improvements for water, gas, recreation, or telephone service and may connect sewers with the sewers of any adjacent municipality or of other districts, or carry its sewers to any proper outlet within or without the district.

(c) Any district may accept as a gift any or all of the improvements and facilities authorized in this subchapter upon the assumption of the maintenance and operation of such improvements and facilities. It shall have the authority to effect the assessment of benefits and to levy the necessary tax against such assessment of benefits, as prescribed in this subchapter in order to provide the revenue for the costs of maintenance and operation.



§ 14-92-221 - Corporate powers.

Each suburban improvement district shall be a body corporate with power to sue and to be sued, and it shall have a corporate seal.



§ 14-92-222 - Right and power of eminent domain.

(a) (1) All improvement districts organized under this subchapter shall have the right of eminent domain in order that they may carry out the purposes of their creation.

(2) This right shall be exercised in the same manner as in the case of railroads, telegraph, and telephone companies but without the necessity of making a deposit of money before entering into possession of the property condemned.

(b) (1) Any district shall have the power of eminent domain for the purposes of:

(A) Condemning any water or sewer utility found within the boundaries of the district which is exempt from the definition of "public utility" as found in § 23-1-101(4);

(B) Securing any lands or rights-of-way needed in making improvements to water or sewer systems owned and operated by that district.

(2) (A) The board of the district shall have the power to enter upon any private property for the purposes stated in subdivision (b)(1) of this section. If the person is damaged and the board cannot agree on the sum to be paid for the damages, the person aggrieved may file his petition in the circuit court of the county setting forth his grievance and asking compensation therefor, making the board a party defendant. The issues in the suit shall be made up as in other cases at law, and the cause shall be tried by a jury, unless dispensed with by the parties. The case shall be advanced on the docket so as to have precedence over all other causes. The judge of the circuit court may hold a special term at any time for the trial of the cause, giving ten (10) days' notice to the parties of the time of holding the special term. The notice may be in writing and shall be served on the parties as a writ of summons is directed to be served unless the notice is waived by the parties, or one of them.

(B) In case an agreement cannot be arrived at between the board of improvement and the owner of the property in relation to the damages claimed, the judge of the court, in vacation, may fix an amount to be deposited with some person to be designated by the court, before the entering upon and taking possession of the property to be used and taken as provided in this subsection. Upon the amount required being deposited and certificate thereof filed in the cause, the work may proceed.



§ 14-92-223 - Sale of land.

Any land that may be acquired by any improvement district organized under this subchapter may be sold by the board of commissioners for the price and on the terms it deems best.



§ 14-92-224 - Priority of cases.

All cases involving the validity of suburban improvement districts or the assessment of benefits and all suits to foreclose the lien for taxes shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment, and all appeals from them must be taken and perfected within thirty (30) days.



§ 14-92-225 - Assessment of benefits and damages.

(a) (1) In the event the board of commissioners of a suburban improvement district shall have voted to accept any offer of gift, shall have voted to purchase any improvement or facility, or shall have voted to construct any improvement or facility, it shall thereupon appoint an assessor to assess the benefits which will accrue to the real property within the district from the acceptance of the gift of improvement or facilities, the purchase of the improvement or facilities, or the construction of the improvement or facilities.

(2) The assessor shall take an oath that he will well and truly assess all benefits that will accrue to the landowners of the district by reason of the acceptance, purchase, or construction of the proposed improvement or facilities, sometimes referred to as "improvement." He shall thereupon proceed to assess the lands within the district.

(b) (1) The assessor shall inscribe in a book each tract of land and shall place in one column his valuation of each tract or parcel of land prior to the improvement, which may be marked "Assessed Value of Lands Prior to Improvements," and in another column he shall place what he thinks will be the value of each tract or parcel of land after the improvement, which may be marked "Assessed Value of Lands After Improvements."

(2) (A) (i) If the assessed value of land after improvements is greater than the assessed value of land before improvements, as assessed by the assessor for the district, then the difference between the two shall be the assessed benefits that will accrue to each tract by reason of the improvement.

(ii) If the assessed value of land, as assessed by the assessor of the district, after improvements are acquired or made is less than the assessed value of land before improvements are acquired or made, as assessed by the assessor for the district, then the difference between the two shall be the assessed damages that will accrue to the particular parcel or tract of land by reason of the improvement.

(B) The assessor shall enter the assessment of benefits or damages opposite the description of each piece of property in appropriate columns, one of which may be marked "Assessed Benefits" and the other may be marked "Assessed Damages," and in another column the assessor shall show the estimate of the probable cost to the landowner, which may be marked "Estimated Cost."

(c) (1) The assessment shall embrace not merely the lands, but shall embrace all railroads, tramroads, telegraph lines, telephone lines, pipelines, and other improvements on real estate that will be benefited by the acquiring or making of the improvement.

(2) No assessment shall apply against any pipelines or other improvements which are extensions of or connected to the pipeline distribution system or other improvements within any city adjacent to the district.

(d) (1) The assessor shall place opposite each tract the name of the supposed owner as indicated by the deed records, but a mistake in name shall not vitiate the assessment.

(2) (A) The assessor shall also assess all damages that will accrue to any landowner by reason of the proposed improvement including all injury to lands taken or damaged.

(B) Where the assessor returns no such damages to any tract of land, it shall be deemed a finding by him that no damages will be sustained.

(e) The assessor shall hold his office at the pleasure of the board, which can fill any vacancy in the position of assessor.

(f) In assessing benefits which shall accrue as the result of the acquisition or construction of gas pipelines, the assessor may consider the number of burner tips and the historical and estimated usage of gas with respect to each tract of land assessed.



§ 14-92-226 - Filing and notice of assessment.

(a) (1) The assessment shall be filed with the county clerk of the county.

(2) (A) (i) The secretary of the board of commissioners shall thereupon give notice of its filing by publication once a week for two (2) weeks in a newspaper published and having a bona fide circulation in the county.

This notice may be in the following form:

Click here to view form

(B) (i) The secretary shall send a copy of the notice by certified letter to each owner of realty within the boundaries of the district.

(ii) The letters of notification shall be mailed not less than fifteen (15) days nor more than thirty (30) days prior to the date of hearing. The letter notices shall also advise each property owner of the benefits or damages assessed against all of his property located within the district.

(b) On the day named in the notice, it shall be the duty of the commissioners and assessor to meet together at the place named as a board of equalization and to hear all complaints against the assessment and to equalize and adjust it. Their determination shall be final unless suit is brought in the chancery court to review it.



§ 14-92-227 - Reassessment.

(a) The board of commissioners may, not more often than once a year, require the assessor to reassess the benefits in a suburban improvement district. However, in the event the district shall have incurred any indebtedness or issued bonds, the total amount of assessed benefits shall never be diminished.

(b) The reassessment shall be made, advertised, and equalized in the same manner as provided in this subchapter for making the original assessment.



§ 14-92-228 - Levy of tax.

(a) (1) The board of commissioners of a suburban improvement district shall, at the same time that the assessment of benefits is equalized or at any time thereafter, enter upon its records an order, which shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of the improvement, with ten percent (10%) added for unforeseen contingencies.

(2) The tax is to be paid by the real property in the district in proportion to the amount of the assessment of benefits thereon and is to be paid in annual installments, not to exceed ten percent (10%) for any one (1) year, as provided in the order.

(b) The tax so levied shall be a lien upon all the real property in the district from the time it is levied and shall be entitled to preference over all demands, executions, encumbrances, or liens, whensoever created, and shall continue until the assessment, with any penalty costs that may accrue thereon, shall have been paid.

(c) (1) The remedy against the levy of taxes shall be by suit in chancery.

(2) The suit must be brought within thirty (30) days from the time of notice that the levy was made, and on the appeal, the presumption shall be in favor of the legality of the tax.

(d) (1) The commissioners shall, promptly after entry of an order levying the tax, publish once a week for two (2) consecutive weeks in some newspaper having general circulation in the district, a notice setting forth the order of levy and warning all persons affected by it that it shall become final unless suit is brought to contest it within thirty (30) days of the date of first publication of the notice.

(2) No property owner shall be barred from contest of the levy within the thirty-day publication period.



§ 14-92-229 - Interest on assessments.

The assessment of the benefits shall bear interest at a rate or rates from the time it is equalized, not to exceed that required to service the bonds, or at the maximum interest rate allowed by law if no bonds issue. However, the interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest, or the interest may be first collected.



§ 14-92-230 - Extension and collection of taxes.

(a) (1) When the board of commissioners in a suburban improvement district shall make the levy of taxes, it shall be the duty of the assessor to extend the amount levied and set it opposite each benefit assessed in a column marked "Annual Collection".

(2) (A) It shall be the duty of the county clerk of the county to extend the taxes annually upon the tax books of the county until the levy is exhausted.

(B) For his services, the clerk shall receive a commission of one and one-half percent (1.5%) of the amount so extended.

(b) (1) (A) (i) It shall then be the duty of the tax collector of the county to collect each year the taxes extended upon the books along with the other taxes until the entire levy is exhausted.

(ii) For his or her services in making the collections, including prepayments, the collector shall receive a commission of one and one-half percent (1.5%). In the case of prepayments, the maximum commission shall be the lesser of one and one-half percent (1.5%) or fifty dollars ($50.00).

(B) The taxes shall be paid over by the collector to the depository of the district at the same time he or she pays over the county funds.

(2) In counties operating under the unit tax ledger system, the collector shall receive a commission of one and one-half percent (1.5%) for extending the taxes and a commission of an additional one and one-half percent (1.5%) for collecting the taxes.

(c) (1) County clerks and tax collectors are authorized to employ additional deputies to do the increased work imposed by the terms of this subchapter.

(2) They may pay the deputies' salaries up to the sum of three thousand three hundred dollars ($3,300) per annum. However, the salaries shall never exceed the receipts from the commissions allowed by this subchapter.

(d) A property owner shall be required to pay applicable suburban improvement taxes provided in this subchapter as a prerequisite to paying his or her ad valorem real property taxes.



§ 14-92-231 - Subsequent levies.

(a) If the tax first levied shall prove insufficient to pay the bonds, both the principal and interest issued by the board of commissioners on account of an improvement, as provided in this subchapter, as it shall become due and payable, they shall, from time to time, make such further levies upon the property previously assessed for sums sufficient to complete the improvement and to pay such bonds and interest, which shall be extended and collected in the same manner as the first levy. However, the total levy shall in no case exceed the value of the benefits assessed on the property with interest.

(b) The performance of such duties may be enforced by mandamus at the instance of any person or board interested.



§ 14-92-232 - Payment of taxes -- Enforcement.

(a) All taxes levied under the terms of this subchapter shall be payable at the same time as ad valorem real property taxes.

(b) Delinquent suburban improvement district assessments shall be held by the county collector, and, if not redeemed, the assessments shall be certified to the Commissioner of State Lands for redemption or sale, pursuant to Act 626 of 1983, as amended.

(c) A suburban improvement district may enforce collection of delinquent suburban improvement district assessments by chancery proceedings in the chancery court of the county in the manner as provided for municipal property owners' improvement districts under § 14-94-122.



§ 14-92-233 - Notice of delinquency.

(a) County tax collectors shall, at least once annually, send a delinquency notification to each property owner who is delinquent in the payment of the assessed benefits levied by suburban improvement districts formed under this subchapter.

(b) The notice shall be mailed to the last known address of the delinquent property owner and shall include an identification of the property, the amount of the delinquency, and any interest or penalties thereon.



§ 14-92-234 - Notes, bonds, or evidences of debt.

(a) (1) In order to meet preliminary expenses and to do the work, the board of commissioners may issue negotiable notes or bonds of the suburban improvement district signed by the chair and secretary of the board and bearing such rate or rates of interest as shall be determined by the board and may pledge and mortgage all assessments of benefits of the district and all or any part of the profits of the district derived from its operation of any waterworks, sewer system, gas system, recreational facilities, or hospital to the payment of the notes and bonds.

(2) The board may also issue to the contractors who do the work negotiable evidences of debt bearing interest at the same rate or rates prescribed by the board and secure them in the same manner.

(3) With the consent of the sellers of improvements, as provided in this chapter, it may issue to the sellers negotiable notes or bonds of the district bearing interest at the rate or rates prescribed by the board covering all or a portion of the purchase price of the improvements and secure the notes or bonds in the same manner as provided in this section.

(4) As further security for the payment of any such indebtedness, the members of the board of any district organized for the construction of waterworks or water pipes, tanks, and wells, sewer systems, gas pipelines, recreational facilities, or hospitals may be resolved to establish the water or sewer rates, rates for use of gas pipelines, rates for use of recreational facilities, or rates for use of the hospitals to be collected from the users thereof. The board may mortgage any or all of its property, including the system, buildings, equipment, lands, leases, easements, and rights-of-way.

(b) No bonds issued under the terms of this subchapter shall run for more than thirty (30) years, and all issues of bonds may be divided so that a portion thereof may mature each year as the assessments, revenues, or profits from the systems are collected, or they may all be made payable at the same time, with proper provision for a sinking fund.

(c) The bonds shall not be sold for less than par without the unanimous vote of the board.



§ 14-92-235 - Payment of bonds.

(a) (1) All bonds issued by a board of commissioners for a suburban improvement district under the terms of this subchapter shall be secured by a lien on all real property in the district that will be benefited by the acquiring or making of the improvement financed with the proceeds of such bonds.

(2) (A) The board shall see to it that a tax is levied annually and collected under the provisions of this subchapter, so long as it may be necessary to pay any bond issued or obligation contracted under its authority.

(B) The making of said assessment or levy and collection may be enforced by mandamus.

(b) (1) (A) If any bond or interest coupon on any bond issued by the board is not paid within thirty (30) days after its maturity, it shall be the duty of any court of competent jurisdiction, on application of any holder of the bond or interest coupon so overdue, to appoint a receiver to collect the taxes and an assessor to reassess the benefits, if necessary.

(B) The proceeds of the taxes and collections shall be applied after payment of costs, first to overdue interest and then to payment pro rata of all bonds issued by the board which are then due and payable.

(2) (A) The receiver may be directed, by suit, to foreclose the lien of taxes on lands.

(B) The suits so brought by the receiver shall be conducted in all matters as suits by the board as provided in this subchapter and with like effect, and the decree and deeds therein shall have the same presumption in their favor.

(c) When all the sums have been paid, the receiver shall be discharged and the affairs of the district conducted by the board as provided in this subchapter.



§ 14-92-236 - Public contributions to road or street improvement districts.

(a) (1) The county court is authorized to turn over to any road or street improvement district organized under this subchapter that proportion of the road tax, as may be just and equitable, or any portion of the automobile or gasoline tax.

(2) The county court is further authorized to contribute these funds in money or scrip to the expense of the improvement from the general revenue of the county as it may deem appropriate.

(b) (1) Any such district is authorized to receive any part of the funds that may be set aside by the federal government for the improvement of public roads and any that may be set aside by the government of this state for aid in the improvement of public roads.

(2) The board of commissioners of the district and the Arkansas State Highway and Transportation Department are authorized and directed to take such action as may be necessary to secure any of these funds for these districts as an improvement of a part of the public roads of the state in which the state has an interest.



§ 14-92-237 - Dissolution or conversion of district.

(a) (1) After all bonds, notes, or other evidences of indebtedness plus all interest thereon shall have been paid in full, a suburban improvement district may, by unanimous vote of the board of commissioners, be dissolved and all future levies and assessments cancelled, the board relieved from further duties, and the surplus funds of the district distributed in accordance with the procedures set forth in subsections (b) and (c) of this section, if title to and control of the facilities constructed by the district have been taken over or assumed by any political subdivision, municipal utility commission or agency, or any regulated public utility, or a suburban improvement district may, by unanimous vote of the board of commissioners, be converted into a fire protection district and all future levies and assessments cancelled, the board relieved from further duties, and any remaining funds and any other property of the district transferred to the new entity in accordance with the procedures set forth in subsection (d) of this section.

(2) The districts are authorized, at the discretion of the commissioners, to enter into repair and maintenance agreements or contracts and to expend funds of the districts for these purposes.

(b) Any improvement district created pursuant to this subchapter may be dissolved in the same manner it was created. However, if any district having outstanding bonds or other indebtedness is dissolved, the assessed benefits being levied at the time of dissolution shall continue to be levied and collected until the outstanding bonds or other indebtedness is paid.

(c) (1) (A) If the commissioners vote to dissolve the district or the district is dissolved by vote of the realty owners at a public hearing, the board shall first pay from surplus funds all debts of the district, including any reasonable legal and other expenses incurred in connection with the dissolution, and dispose of the remaining assets under subdivision (c)(1)(B) of this section or subdivision (c)(2) of this section.

(B) (i) The commissioners shall convert all assets into cash and may refund all remaining funds of the district, pro rata, to the property owners who hold title to the property in the district at the time the refund is made.

(ii) (a) The pro rata refund to the property owners shall be made on the basis of the most recent assessment or reassessment of benefits on the parcels of property before dissolution and shall be in the same proportion that the assessed benefits of each individual parcel of property bears to the total of the assessed benefits of all the property in the district.

(b) A property or owner whose property is delinquent in any sum for district assessments, penalties, or interest, at the time the refund is made shall not be counted in calculating the pro rata distribution, or receive any portion of the refund.

(C) Within ninety (90) days after the distribution of the surplus funds has been completed, the board shall file a copy of the resolution of dissolution and a financial statement of the district, verified by all commissioners, in the office of the county clerk in the county in which the district is located.

(2) (A) The commissioners may transfer all remaining cash and other monetary assets and any real property and personal property to a school district located within ten (10) miles of any boundary of the district.

(B) (i) The transfer shall be made under a valid contract between the suburban improvement district and the school district.

(ii) (a) The contract shall be supported by adequate consideration.

(b) As used in this section, "adequate consideration" includes public advantage that promotes a general, suitable, and efficient system of free public schools.

(C) Within ninety (90) days after the transfer of all remaining funds and property has been completed, the board shall file a copy of the resolution of dissolution and a financial statement of the suburban improvement district, verified by all commissioners, in the office of the county clerk in the county in which the suburban improvement district is located.

(d) (1) Any improvement district created pursuant to this subchapter solely for the purposes of providing fire protection services may be converted into a new fire protection district under § 14-284-201 et seq., and shall, after the conversion, be governed under the authority of that law. However, if a district has any outstanding bonds or other indebtedness, it shall not be converted until the outstanding bonds or other indebtedness is paid.

(2) In the event the commissioners vote to convert the district, the board shall choose a date certain of not less than sixty (60) days nor more than twelve (12) months at which time the conversion shall become effective and shall notify the county court of the county in which the district is located that the board has voted to convert the district and shall specifically define the area proposed to be included in the new fire protection district. After verifying that the commissioners have voted unanimously to convert the district to a proposed fire protection district and that there is no outstanding indebtedness for the district, the county court shall enter an order establishing the district as described in the notice by the board and establishing the time and place of a public meeting to be held within the district to elect the new commissioners of the fire protection district as is otherwise provided by law.

(3) After paying all debts of the district, including any reasonable legal and other expenses incurred in connection with the conversion, the board shall transfer any and all remaining cash and other monetary assets and any real and personal property to the new district on the effective date of the conversion. All delinquent assessments of the district and any debts owed to the district shall become debts to the new district and shall be subject to collection by the new district in accordance with its powers and authority.

(4) Within ninety (90) days after the transfer of any and all remaining funds and property has been completed, the board shall file a copy of the resolution of conversion and a final financial statement of the district, verified by all commissioners, in the office of the county clerk in the county in which the district is located. The fire protection district shall be deemed to have been formed upon the date of its conversion from a suburban improvement district.



§ 14-92-238 - Lien for preliminary expenses.

(a) In case, for any reason, the improvement contemplated by any suburban improvement district organized under this subchapter is not made, the preliminary expense shall be a first lien upon all the land in the district and shall be paid by a levy of a tax thereon upon the assessed value for county and state taxation.

(b) The levy shall be made by the chancery court of the county and shall be collected by a receiver to be appointed by the court.



§ 14-92-239 - Continued existence of district.

Suburban improvement districts shall not cease to exist upon the acquiring, construction, or completion of the improvement but shall continue to exist for the purpose of preserving, maintaining, and operating the improvement, replacing equipment, paying salaries to employees, and performing any other functions or services authorized in this subchapter. To this end, the board of commissioners may, from time to time, make such additional levies based upon the assessment of benefits as may be necessary for these purposes. However, the amount of the total levies shall not exceed the assessed benefits and interest thereon.



§ 14-92-240 - Districts of less than six thousand lots -- Alteration of number of and method of selecting commissioners.

(a) Any suburban improvement district which contains fewer than six thousand (6,000) lots and which selects successor commissioners by a vote of the remaining commissioners may alter the number and method of selection of members of the board of commissioners of the district pursuant to this section.

(b) (1) Any property owner in the suburban improvement district may make a written request for an election on the question of whether to change the method of selecting the board of commissioners of the district. The request shall be filed with a quorum court member whose district includes all or part of the suburban improvement district.

(2) The property owner filing the request shall be responsible for all costs of the election and any notice required under subsection (b) of this section.

(3) (A) Within forty-five (45) days after receiving the request, the quorum court member shall mail, by first class mail, ballots to all property owners in the district, along with a copy of this section.

(B) The date for returning ballots shall be set by the quorum court member and shall not be less than twenty (20) days after the date he or she mailed the ballots to property owners.

(C) Ballots shall not be valid unless signed by the property owner and mailed within the time allowed.

(4) Two (2) votes shall be awarded for each property. The interests of time-share owners shall be voted by the time-share owners' association on the same basis.

(5) A majority of the votes cast on the issue shall be required for passage of the measure.

(6) The quorum court member who conducted the election shall notify the property owners of the results of the election. If the measure passes, the notice shall include the notice of the meetings for nomination and election.

(7) The commissioners serving on the board at the time of the approval of the measure shall continue to serve until a new board is elected.

(c) (1) (A) Not more than sixty (60) days nor less than thirty (30) days after the measure is approved, the quorum court member who conducted the election under subsection (b) of this section shall hold a meeting to accept nominations for the new commissioners. Nominations for commissioners shall be made by property owners.

(B) The commissioners shall be elected, from among those nominated, at a subsequent public meeting to be held not less than thirty (30) days after the meeting to nominate commissioners.

(C) Notice of the meetings shall be mailed to each property owner at least thirty (30) days prior to the meeting to nominate comissioners.

(D) The notice shall include the following information:

(i) The time, place, and date of the meetings to nominate and elect a new board of commissioners;

(ii) How to request an absentee ballot; and

(iii) The qualifications for voting in the election.

(2) Each property owner in attendance at the meeting to nominate shall be entitled to nominate one (1) district resident property owner. Each property owner shall be entitled to one (1) vote for each position of commissioner to be filled. A property owner may cast his or her vote in person at the meeting conducted to elect commissioners or may vote by an absentee ballot. Absentee ballots must be received prior to the meeting held to elect commissioners. Any absentee ballot may be requested by any property owner.

(3) (A) A meeting shall be held annually to nominate successor members, and a subsequent meeting shall be held to elect successor members.

(B) The annual meetings shall be conducted by the board.

(C) The same notice requirements as for the initial meetings for nomination and election of commissioners shall apply to the annual meetings for nomination and election of commissioners.

(4) The cost of the election held to select commissioners under this subsection shall be borne by the district.

(d) (1) The new board of commissioners shall consist of five (5) members, who shall serve staggered terms of three (3) years.

(2) The terms of office of initial members shall be determined as follows:

(A) The individuals receiving the highest and second highest number of votes shall serve an initial term of three (3) years;

(B) The individuals receiving the third and fourth highest number of votes shall serve an initial term of two (2) years; and

(C) The individual receiving the fifth highest number of votes shall serve an initial term of one (1) year.

(3) If two (2) commissioners are to be elected at an annual meeting, the individuals receiving the highest and second highest number of votes shall be elected. If one (1) commissioner is to be elected at an annual meeting, the individual receiving the highest number of votes shall be elected.

(4) (A) Vacancies occurring on the board shall be filled until the next annual election by a majority vote of the remaining commissioners.

(B) At the annual election, the position shall be filled for the remainder of the unexpired term. If two (2) commissioners are to be elected at the annual meeting, the individual receiving the second highest number of votes shall fill the vacancy for the unexpired term. If three (3) commissioners are to be elected at the annual meeting, the individual receiving the third highest number of votes shall fill the vacancy for the unexpired term.

(5) Whenever any member of the board fails to attend a majority of the meetings of the board during any six-month period, the board shall declare the position vacant, and the position shall be filled in the same manner as by this section for other vacancies.

(e) Whenever notice is required under this section, the notice shall be given by first class mail.






Subchapter 3 - -- Consolidated Systems for Joint Operation

§ 14-92-301 - Authority to contract.

(a) Where there are contiguous or adjacent districts organized under the suburban improvement district laws or the municipal improvement district laws for either water, sewer or gas pipeline services, or any combination thereof, it shall be permissible for all or any two (2) or more of such districts, suburban, municipal, or any combination thereof, to enter into a contract with each other for the joint operation, maintenance, improvement, enlargement, and betterment of their respective systems or of the consolidated system, to be paid for by charges for the services.

(b) (1) Any such district which has paid its outstanding bonds in indebtedness, but which has not been turned over to the municipality for operation, may join in contracts for joint operation.

(2) Any facilities constructed by any districts outside their boundaries shall be included in the consolidated systems.



§ 14-92-302 - Commission members.

(a) (1) When two (2) or more districts enter into a contract described in § 14-92-301, they shall jointly petition the county judge of the county in which the districts lie to appoint a commission of three (3) members, all of whom shall be property owners and electors within the territory affected.

(2) In the event there are more than two (2) districts joining in the petition, no two (2) of the commissioners shall be appointed from the same district.

(b) The members of the commission shall proceed to organize by:

(1) First taking the oath of office as prescribed for a commissioner of a suburban improvement district;

(2) Electing a chairman and a secretary; and

(3) Selecting a name for the consolidated system.

(c) (1) The commission members shall have the authority to carry out the powers conferred by this subchapter.

(2) In all other respects, the commission shall be governed by and have all the authority of § 14-234-301 et seq.



§ 14-92-303 - Authority as body politic.

(a) Any consolidation of improvement districts shall be a body politic as a governmental and political subdivision of the state.

(b) The consolidated systems shall exercise the authority conferred in this subchapter according to the provisions, applicable and not in conflict herewith, of § 14-234-201 et seq. for the details of the issuance of revenue bonds, the pledge in the resolution of the commissioners, the determination of revenue for the payment of bonds, depreciation account, audits, rights of bondholders, and all other matters connected therewith.



§ 14-92-304 - Resolution for financial matters.

(a) After the execution of the contract for consolidation, the commissioners provided for in § 14-92-302 shall adopt a resolution setting forth their estimate of the cost of retiring outstanding bond issues, together with the cost of the contemplated improvements and betterments, and a brief description thereof, and provide for the issuance of revenue bonds including the amount, rate of interest, time and place of payment, and other details connected with them.

(b) The resolution shall also:

(1) Declare that a statutory mortgage lien shall exist upon the property of the consolidated system;

(2) Fix the minimum rates to be collected prior to the payment of the bonds; and

(3) Pledge the revenues derived from its services for the purpose of paying the bonds and interest.



§ 14-92-305 - Notice and hearing on bonds.

(a) After the adoption of the resolution, it shall be published once in a newspaper published in the county where the system lies. If there is no newspaper so published, then the resolution shall be posted in at least three (3) public places in the county, with a notice to all persons concerned stating that the resolution has been adopted, that the consolidated system contemplates the issuance of the bonds so described, and that any person interested may appear before the county judge of the county upon a certain date, not less than ten (10) days subsequent to the publication or posting, to present protests.

(b) The judge shall hear all objections and suggestions and take such action as he shall deem proper in the premises.



§ 14-92-306 - Borrowing of money.

(a) Consolidated systems may borrow money to pay and discharge any outstanding bond issues and indebtedness of the districts joining in the consolidations and may borrow money also for improvement, enlargement, and betterment of the facilities of the consolidated systems.

(b) To accomplish these purposes, the consolidated systems may issue negotiable coupon bonds or certificates of indebtedness evidencing the money so borrowed, to:

(1) Be secured solely by a pledge of the net revenues derived from the operation of the facilities;

(2) Bear interest not to exceed six percent (6%) per annum;

(3) Mature at such times and places as the issuer shall decide best, but in no event to mature later than forty (40) years after date of issue;

(4) Be issued with such terms of payment, call provisions, and interest rates as the issuer may decide best; and

(5) Be sold with the privilege of conversion to lower interest rates.



§ 14-92-307 - Schedule of rates.

The commission of the consolidated systems shall have the power to fix the schedule of rates for its services.



§ 14-92-308 - Use of net revenues.

(a) The net revenues from a joint operation shall be used first to pay the principal and interest as they mature of revenue bonds issued under this subchapter.

(b) Any remaining net revenues may be used to provide funds or pay bonds and interest issued for improvements, extensions, and betterments.



§ 14-92-309 - Extension of facilities.

(a) (1) Consolidated systems may extend facilities to serve adjacent or nearby areas without applying for a certificate of convenience and necessity.

(2) These systems shall not be limited by the original boundaries of the districts joining in the consolidation.

(b) The operations shall be a governmental function of the consolidated systems, and they may not be required to so extend their services.



§ 14-92-310 - Right of eminent domain.

For the purpose of carrying out the provisions of this subchapter, the consolidated systems shall have the right of eminent domain as is provided in §§ 18-15-301 --18-15-307.






Subchapter 4 - -- Sale of Property by District

§ 14-92-401 - Petition by landowners.

(a) (1) The owners of a two-thirds (2/3) majority in value as shown by the last county assessment of the real property within any suburban improvement district may, by written petition, require the board of commissioners of the district to sell all or any portion of the real or personal property, or both, owned by the district.

(2) (A) The petition shall specify with reasonable certainty what property is to be sold and shall stipulate the sale price and may specify such other terms and conditions of the sale as to the petitioners may seem desirable.

(B) The sale price shall in no event be a sum less than the amount necessary to pay all the outstanding secured indebtedness against the property to be sold.

(b) Upon the filing of the petition, the board shall give notice by publication once a week for two (2) weeks in some newspaper having a general circulation throughout the district, advising the owners of real property within the district that on a day therein named the commissioners will hear the petition and determine whether those signing it constitute a two-thirds (2/3) majority in value of the owners of real property within the district.

(c) (1) At the meeting named in the notice, the owners of real property within the district shall be heard before the board which shall determine whether the signers of the petition constitute a two-thirds (2/3) majority in value.

(2) (A) The finding of the commissioners shall be conclusive, unless within thirty (30) days thereafter, suit is brought to review its action in the chancery court of the county in which the district was organized.

(B) In determining whether those signing the petition constitute a two-thirds (2/3) majority in value of the owners of the real property within the district, the commissioners and the court shall be guided by the record of deeds in the office of the recorder of the county and shall not consider any unrecorded instrument.



§ 14-92-402 - Procedure for sale.

Upon determination of the sufficiency of the petition, the board of commissioners shall proceed to sell the property which the property owners have petitioned to have sold, subject to the terms of the petition.



§ 14-92-403 - Provisions cumulative.

This subchapter shall not be deemed to repeal any other legislation authorizing the sale of improvement district property, but shall be cumulative to all such existing legislation.






Subchapter 5 - -- Systems Turned Over to Municipalities

§ 14-92-501 - Applicability.

Any municipality that has a population of twenty-five thousand (25,000) or more according to the last federal census shall be entitled to exercise the authority conferred by this subchapter.



§ 14-92-502 - Water or sewer systems.

(a) In those cases where improvement districts have been organized under the suburban improvement district law, or any consolidation of suburban and municipal improvement districts, either for furnishing of water or sewer services, or both, and all, or any part, of it lies outside a municipality within the class affected by this subchapter which desires to operate it as a municipal waterworks or a municipal sewer system, the boards of commissioners of the suburban district, in order to secure more adequate service for the inhabitants within the district, shall have the authority to turn over to the municipality the operation and maintenance of the system.

(b) (1) The municipality may issue revenue bonds, fix the rates for the services, and use the net revenues from the operation to pay the principal and interest and paying charges of its revenue bonds for payment and discharge of the outstanding bonds of the districts.

(2) If the net revenues are not sufficient to prevent a default in the bonds or interest, a tax sufficient to produce enough revenue to cure the default shall be levied on the assessments of benefits in the districts.

(3) Nothing in this section shall impair the rights of the holders of the outstanding bonds to demand and receive sufficient annual collections on the assessments of benefits to meet interest and principal payments as they become due.






Subchapter 6 - -- Collection of Taxes

§ 14-92-601 - Applicability.

(a) (1) This subchapter shall be applicable to suburban improvement districts organized and existing pursuant to the provisions of § 14-92-201 et seq. with an area of not less than five thousand (5,000) acres and not more than seven thousand (7,000) acres.

(2) These districts will be referred to as "eligible districts."

(b) This subchapter shall apply to taxes to be collected in 1986 and subsequent years.



§ 14-92-602 - Election to collect taxes.

(a) (1) Any eligible district may elect to collect the taxes levied by it pursuant to the provisions of §§ 14-92-228 and 14-92-239. This election shall be made by resolution of the board of commissioners of the eligible district.

(2) Certified copies of the resolution shall be filed with the county clerk and county tax collector of each county in which any of the territory of the district is located, not later than July 15 of the year immediately preceding the first year in which the district will collect the taxes.

(b) Once the election is made and so long as it continues in force, the clerk shall not extend the district taxes upon the county tax books, and the collector shall not collect the district taxes. The district shall be solely responsible for collecting the district taxes, which shall be due and payable on or before October 15 of each year.

(c) (1) Once an eligible district makes the election provided for in this section to collect its own taxes, the election shall continue in effect and the district shall collect its own taxes unless and until the election is revoked.

(2) (A) The election may be revoked by resolution of the board of the district, and the filing of certified copies thereof with the clerk and collector of each county in which any of the territory of the district is located, such filing to be made on or before July 15 of any year.

(B) The revocation shall be effective as to taxes to be collected in the year immediately succeeding the year in which the revocation is filed.



§ 14-92-603 - Collection of delinquent taxes.

(a) If an eligible district has elected to collect its own taxes under § 14-92-602, the district is responsible for and may take action for collecting taxes that have become delinquent.

(b) (1) An eligible district that has not elected to collect its own taxes under § 14-92-602 may elect to assume sole responsibility for the collection of the eligible district's taxes that have become delinquent.

(2) (A) An election under subdivision (b)(1) of this section shall be made by resolution of the board of commissioners of the eligible district, and a certified copy of the resolution shall be filed with the county tax collector of each county in which any of the territory of the eligible district is located, prior to October 15 of any year.

(B) The election shall be effective for taxes becoming delinquent in the year of filing.

(c) (1) If an eligible district has responsibility under this section for collecting the delinquent taxes of the district, or if the eligible district elects to assume this responsibility, the county collector shall take no action to enforce collection of delinquent taxes.

(2) If the eligible district has elected to collect only delinquent taxes, the county collector shall report delinquencies to the board of the eligible district.

(d) If it is the responsibility of the eligible district to collect delinquent taxes, the district shall add to the amount of the tax a penalty of twenty-five percent (25%) and shall enforce collection by civil proceedings in the circuit court of the county and in the manner provided by §§ 14-121-426 -- 14-121-432.

(e) (1) Once an eligible district makes the application to collect the delinquent taxes of the district, the election continues in effect until revoked.

(2) (A) Revocation shall be by resolution of the board and the filing of certified copies of the resolution with the collector of each county in which any of the territory of the eligible district is located.

(B) A filing under subdivision (e)(2)(A) of this section shall be made on or before October 15 of any year and shall be effective as to taxes becoming delinquent in that year.









Chapter 93 - Property Owners' Improvement Districts

§ 14-93-101 - Title.

This chapter may be known and cited as the "Property Owners' Improvement District Law."



§ 14-93-102 - Legislative intent.

(a) It is the intent and purpose of this chapter to authorize the formation of improvement districts by the unanimous approval of all owners of real property located in the territory to be included in the district.

(b) It is the intention of Acts 1985, No. 296, to amend or repeal only such sections or subsections of Acts 1983, No. 613, as are specifically mentioned in Acts 1985, No. 296, and the remainder of Acts 1983, No. 613, shall remain in full force and effect as enacted until Acts 1983, No. 613, shall be further amended or repealed.



§ 14-93-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means any board of commissioners appointed pursuant to this chapter;

(2) "District" means any improvement district formed under the provisions of this chapter;

(3) "Improvement" means any lands, structures, improvements, fixtures, and appurtenant equipment acquired, constructed, improved, or equipped by a district;

(4) "Nearby municipality" means any municipality located within ten (10) miles of any boundary of a district;

(5) "Person" means an individual, corporation, partnership, association, firm, or other entity recognized by law as having capacity to own real property in the State of Arkansas. As used in this chapter, person shall include a husband and wife owning property jointly;

(6) "Land" or "real property" means all property subject to taxation for the purposes of this chapter;

(7) "County court", "county judge", or "county clerk" means "circuit court", "circuit judge", or "circuit clerk" in the cases where the district contains lands in more than one (1) county.



§ 14-93-104 - Construction.

The provisions of this chapter shall be liberally construed to accomplish the purposes of this chapter, and this chapter shall be the sole authority necessary to accomplish its purposes. To this end, it shall not be necessary to comply with the requirements of other laws in acting pursuant to this chapter to accomplish its purposes.



§ 14-93-105 - Petition to form district.

(a) Upon the petition of all the owners of the record title as reflected by the deed records in the office of the circuit clerk and ex officio recorder of the pertinent county of real property in any territory, it shall be the duty of the county court to:

(1) Lay off into an improvement district the territory described in the petition for the purpose of:

(A) Purchasing, accepting as a gift, constructing, or maintaining waterworks, recreational facilities, systems of gas pipelines, and sewers;

(B) Grading, draining, paving, curbing, and guttering streets and highways and laying sidewalks;

(C) Establishing, equipping, and maintaining rural fire departments; or

(D) More than one (1) of such purposes; and

(2) Name as commissioners of the district the three (3) persons whose names appear in the petition if the petition contains names, or if not, three (3) individuals of integrity and good business ability.

(b) Portions of municipalities may be included in these districts if the portion of area located within municipalities shall be less than fifty percent (50%) of the area of the entire district.

(c) All districts shall be numbered consecutively or else shall receive names selected by the court.

(d) If the court does not act promptly in complying with the terms of this section, or of any other section of this chapter essential to the creation and operation of the district, it may be compelled to do so by mandamus.

(e) (1) If land in more than one (1) county is embraced in the proposed district, the petition shall be addressed to the circuit court in which the largest portion of the lands lie, and all proceedings shall be had in that court.

(2) Any notices in that event shall be published in newspapers published and having a bona fide circulation in each county in which the district embraces land.

(f) Any number of petitions may be circulated, and identical petitions with additional names may be filed at any time until the court acts.



§ 14-93-106 - Hearing on petition and determination.

(a) (1) Upon the filing of a petition, it shall be the duty of the county clerk to present the petition to the county judge.

(2) The judge shall thereupon set a date and time, not later than ten (10) days after the date of the presentation of the petition to the judge, for a hearing, before the county court, for consideration of the petition.

(b) (1) At the hearing, it shall be the duty of the court to hear the petition and to ascertain whether those signing it constitute all the owners of the real property to be located in the district.

(2) (A) If the court determines that all the owners of the real property to be located in the district have petitioned for the improvement, it shall enter its judgment laying off the district as defined in the petition and appointing the commissioners named in the petition if commissioners are named therein and are property holders in the district.

(B) If the court finds that fewer than all the owners have signed the petition, it shall enter its order denying the petition.

(c) (1) Any petitioner or any opponent of the petition may appeal from the judgment of the court creating or refusing to create the district. However, appeal must be taken and perfected within thirty (30) days after entry of the judgment.

(2) If no appeal is taken within that time, the judgment creating the district shall be final and conclusive upon all persons.

(d) (1) The petition shall state the specific purpose for which the district is to be formed, and the judgment establishing the district shall give it a name which shall be descriptive of the purpose.

(2) The district shall also receive a number to prevent its being confused with other districts formed for similar purposes.



§ 14-93-107 - Board of commissioners generally.

(a) (1) (A) Within thirty (30) days after their appointment, the members of a board of commissioners shall take and file with the county clerk their oath of office, in which they shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas, to discharge faithfully their duties as commissioners, and to not be interested, directly or indirectly, in any contract let by the board except upon the approval of all the owners of real property located in the district.

(B) Any commissioner failing to file this oath within this period shall be deemed to have declined the office and the county court shall appoint some property holder as his successor, who shall qualify in like manner within a like time.

(2) (A) In case of a vacancy on the board, after the members have organized, the remaining commissioners shall select the successor.

(B) The person so selected shall qualify by taking the oath of office as prescribed for the original commissioners.

(b) (1) (A) The board shall organize by electing one (1) of its members chairman and another as secretary.

(B) The board may also employ such agents, servants, engineers, and attorneys as it deems best and fix their compensation and the compensation of the secretary.

(2) The board shall also select some solvent bank or trust company as the depository of its funds.

(c) In addition to and not by way of limitation of the above powers, the board shall have the power to:

(1) Make and execute all contracts, leases, conveyances, and other instruments of the district;

(2) Join with any other political subdivision, municipality, district, or government agency, either state or federal, in the acquisition, construction, maintenance, operation, and financing of any of the facilities, works, or operations authorized by this chapter or as to the performance of any of its functions;

(3) Establish rules and regulations for the transaction of the district's business and for the services, use, and right to use of its facilities or services, or both, or to effectuate any purpose of this chapter;

(4) Do all things incidental or auxiliary to the exercise of the express powers granted by this chapter; and

(5) Perform all actions useful to carry out the purposes of this chapter, unlimited by any express provision of this section.

(d) No member of the board shall be liable for any damages unless it shall be made to appear that he acted with a corrupt and malicious intent.



§ 14-93-108 - Removal of board members.

(a) When the owners of two-thirds (2/3) in assessed value of the real property located within any district shall sign a petition stating that the petitioners believe it to be in the best interest of the district that the board, or any member thereof, be removed and shall file it with the county court of the county in which the district is located, the court shall set a date for a hearing thereon and shall give notice thereof by one (1) publication in a newspaper of general circulation in the district at least ten (10) days before the date of the hearing.

(b) (1) The purpose of the hearing shall be to determine the sufficiency of the petition.

(2) Any property owner of the district may appear and present evidence either in support of or against the sufficiency of the petition.

(c) (1) If, after hearing the evidence presented, the court shall determine that the petition is signed by at least two-thirds (2/3) in assessed value of the real property owners in the district, the court shall forthwith enter an order of the court removing the member of the board in accordance with the petition.

(2) The vacancies thereby created shall be filled in the manner prescribed by law.



§ 14-93-109 - Planning by board.

(a) The board shall form plans relative to the acceptance, purchase, or construction of the improvement.

(b) To that end, the board may employ such engineers, attorneys, and other assistants as it may find necessary and shall file copies of all pertinent reports and actions by its members with the county clerk.



§ 14-93-110 - Purposes for which district organized.

Any district may be organized for any one (1) or more of the following purposes:

(1) To purchase, accept as a gift, or construct a waterworks system or betterments, improvements, and extensions to such waterworks system, either within or without the boundaries of the district if the property of the district will be benefited thereby and to operate and maintain any such waterworks system it may purchase, construct, or own;

(2) To purchase, accept as a gift, or construct, either within or without the boundaries of the district, if the property of the district will be benefited thereby, a sewage collection system or a sewage treatment plant, intercepting sewers, outfall sewers, force mains, pumping stations, ejector stations, and all other appurtenances necessary or useful and convenient for the collection or treatment, purification, and disposal of industrial or domestic sewage;

(3) To open, grade, drain, pave, curb, gutter, or otherwise improve streets, roads, highways, and every other way, including viaducts and underpasses for passage and use of vehicles, either within or without the boundaries of the district, if the property of the district will be benefited thereby. Such purpose shall include the acquisition of rights-of-way by purchase or the exercise of the power of eminent domain, and to maintain such streets, roads, highways, and every other way for passage and use by vehicles, lying within the boundaries of the district or beyond the boundaries of the district, if the property of the district will be benefited thereby;

(4) To build, purchase, or accept as a gift recreational facilities such as, but not limited to, parks, lakes, golf courses, playgrounds, clubhouses, stadiums, auditoriums, arts and crafts centers, folklore centers, interpretative centers, camping areas, green belt areas, and any other facilities to provide for the recreation and cultural needs of the owners of the lands within the district;

(5) To lay and maintain sidewalks;

(6) To lay gas pipelines connecting with gas systems in nearby or adjacent municipalities;

(7) To build telephone lines to connect with the telephone system operating in nearby or adjacent municipalities; and

(8) To establish, equip, and maintain rural fire departments including construction of fire department buildings, and purchase of fire trucks, fire boats, and other fire fighting equipment.



§ 14-93-111 - Powers of districts generally.

(a) Any district, in aid to and furtherance of the purposes prescribed in § 14-93-110, shall have the authority to hire managers and other employees and to pay their salaries incident to the operation and maintenance of any of the improvements authorized in this chapter. It shall also have the authority to acquire and purchase equipment and machinery incident to the operation and maintenance of such facilities and shall be further authorized to do any and all other actions which shall be deemed necessary in order to purchase, construct, accept as a gift, operate, and maintain any and all improvements authorized in this chapter.

(b) Any district shall have the power to sell or lease any improvement owned by it to any adjacent or nearby municipality, or district therein or another improvement district within or near the county, to public service corporations serving on behalf of the property owners of the district, or to any other corporation, organization, or person, and may make contracts with the inhabitants of nearby municipalities, or it may operate any such improvement and may connect any such improvement with the improvements, systems, and transmission lines of any municipality or other district, and with respect to sewers, may carry its sewers to any proper outlet within or without the district.

(c) Any district may accept as a gift any or all of the improvements and facilities authorized in this chapter upon the assumption of the maintenance and operation of the improvement and shall have the authority to effect the assessment of benefits and to levy the necessary tax against the assessment of benefits, as provided in this chapter, in order to provide the revenue for the costs of maintenance and operation.



§ 14-93-112 - Corporate powers.

Each district shall be a body corporate with power to sue and to be sued, and it shall have a corporate seal.



§ 14-93-113 - Right and power of eminent domain.

(a) (1) All districts organized under this chapter shall have the right of eminent domain in order that they may carry out the purposes of their creation.

(2) This right shall be exercised in the same manner as in the case of railroad, telegraph, and telephone companies, but without the necessity of making a deposit of money before entering into possession of the property condemned.

(b) (1) Any district shall have the power of eminent domain for the purposes of:

(A) Condemning any water or sewer utility found within the boundaries of the district which is exempt from the definition of "public utility" as found in § 23-1-101(9);

(B) Securing any lands or rights-of-way needed in making improvements to water or sewer systems owned and operated by that district.

(2) (A) The board of the district shall have the power to enter upon any private property for the purposes stated in subdivision (b)(1) of this section. If the person is damaged and the board cannot agree on the sum to be paid for the damages, the person aggrieved may file his petition in the circuit court of the county setting forth his grievance and asking compensation therefor, making the board a party defendant. The issues in the suit shall be made up as in other cases at law, and the cause shall be tried by a jury, unless dispensed with by the parties. The case shall be advanced on the docket so as to have precedence over all other causes. The judge of the circuit court may hold a special term at any time for the trial of the cause, giving ten (10) days' notice to the parties of the time of holding the special term. This notice may be in writing and shall be served on the parties as a writ of summons is directed to be served unless the notice is waived by the parties, or one of them.

(B) In case an agreement cannot be arrived at between the board of improvement and the owner of the property in relation to the damages claimed, the judge of the court, in vacation, may fix an amount to be deposited with some person, to be designated by the court, before the entering upon and taking possession of the property to be used and taken as provided in this section. Upon the amount required being deposited and certificate thereof filed in the cause, the work may proceed.



§ 14-93-114 - Sale of land.

Any land that may be acquired by any district organized under this chapter may be sold by the board thereof for the price and on the terms it deems best.



§ 14-93-115 - Priority of cases.

All cases involving the validity of districts or the assessment of benefits and all suits to foreclose the lien or taxes shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment, and all appeals from them must be taken and perfected within thirty (30) days.



§ 14-93-116 - Assessment of benefits and damages.

(a) (1) In the event that the board shall have voted to accept any offer of gift, shall have voted to purchase any improvement, or shall have voted to construct any improvement, it shall thereupon appoint an assessor to assess the benefits which will accrue to the real property within the district from the acceptance of the gift of improvement, the purchase of the improvement, or the construction of the improvement.

(2) The assessor shall take an oath that he will well and truly assess all benefits that will accrue to the landowners of the district by reason of the acceptance, purchase, or construction of the proposed improvement. He shall thereupon proceed to assess the lands within the district.

(b) (1) The assessor shall inscribe in a book each tract of land and shall place in one column his valuation of each tract or parcel of land prior to the improvement, which may be marked "Assessed Value of Lands Prior to Improvements," and in another column he shall place what he thinks will be the value of each tract or parcel of land after the improvement, which may be marked "Assessed Value of Lands After Improvement."

(2) (A) (i) If the assessed value of land after improvements is greater than the assessed value of land before improvements, as assessed by the assessor for the district, then the difference between the two shall be the assessed benefits that will accrue to each tract by reason of the improvement.

(ii) If the assessed value of land, as assessed by the assessor of the district, after the improvement is acquired or made is less than the assessed value of land before improvements are acquired or made, as assessed by the assessor for the district, then the difference between the two shall be the assessed damages that will accrue to the particular parcel or tract of land by reason of the improvement.

(B) The assessor shall enter the assessment of benefits or damages opposite the description of each piece of property in appropriate columns, one of which may be marked "Assessed Benefits" and the other may be marked "Assessed Damages," and in another column the assessor shall show the estimate of the probable cost to the landowner, which may be marked "Estimated Cost."

(c) (1) The assessment shall embrace not merely the lands, but all railroads, tramroads, telegraph lines, telephone lines, pipelines, and other improvements on real estate that will be benefited by the acquiring or making of the improvement.

(2) No assessment shall apply against any pipelines or other improvements which are extensions of or connected to the pipeline distribution system or other improvements within any city adjacent to the district.

(d) (1) The assessor shall place opposite each tract the name of the supposed owner as indicated by the deed records, but a mistake in name shall not vitiate the assessment.

(2) (A) The assessor shall also assess all damages that will accrue to any landowner by reason of the proposed improvement, including all injury to lands taken or damaged.

(B) Where the assessor returns no such damages to any tract of land, it shall be deemed a finding by him that no damages will be sustained.

(e) The assessor shall hold his office at the pleasure of the board, which can fill any vacancy in the position of assessor.



§ 14-93-117 - Filing and notice of assessment -- Hearing.

(a) (1) The assessment shall be filed with the county clerk.

(2) (A) The secretary of the board shall thereupon give notice of its filing by publication once a week for two (2) weeks in a newspaper published and having a bona fide circulation in the county.

(B) This notice may be in the following form:

Click here to view form

(b) On the day named in the notice, it shall be the duty of the commissioners and assessors to meet together at the place named as a board of equalization, to hear all complaints against the assessment, and to equalize and adjust it. Their determination shall be final, unless suit is brought in the chancery court within thirty (30) days to review it.



§ 14-93-118 - Reassessment.

(a) The board may, not more often than once a year, require the assessor to reassess the benefits in the district. However, in the event the district shall have incurred any indebtedness or issued bonds, the total amount of assessed benefits shall never be diminished.

(b) The reassessment shall be made, advertised, and equalized in the same manner as provided in this chapter for making the original assessment.



§ 14-93-119 - Levy of tax.

(a) (1) The board of the district shall, at the same time that the assessment of benefits is equalized or at any time thereafter, enter upon its records an order which shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of the improvement, with ten percent (10%) added for unforeseen contingencies.

(2) The tax is to be paid by the real property in the district in the proportion to the amount of the assessment of benefits thereon and is to be paid in annual installments, as provided in the order.

(b) The tax so levied shall be a lien upon all the real property in the district from the time it is levied, shall be entitled to preference over all demands, executions, encumbrances, or liens whenever created, and shall continue until such assessment, with any penalty costs that may accrue thereon, shall have been paid. Provided, however, with the prior written approval of the board of the district, the county clerk shall release from the lien of the assessment and tax any lot, block, or tract with respect to which the assessment and tax shall have been paid or prepaid.

(c) (1) The remedy against the levy of taxes shall be by suit in chancery.

(2) The suit must be brought within thirty (30) days from the time of notice that the levy was made, and on the appeal, the presumption shall be in favor of the legality of the tax.

(d) (1) The board shall, promptly after entry of an order levying the tax, publish once a week for two (2) consecutive weeks in some newspaper having general circulation in the district, a notice setting forth the order of levy and warning all persons affected thereby that it shall become final unless suit is brought to contest it within thirty (30) days of the date of first publication of the notice.

(2) No property owner shall be barred from contest of the levy within the thirty-day publication period.



§ 14-93-120 - Interest on assessment.

The assessment of the benefits shall bear interest at the rate of ten percent (10%) per annum from the time it is equalized. However, the interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest, or the interest may be first collected.



§ 14-93-121 - Extension and collection of taxes.

(a) (1) When the board shall make the levy of taxes, it shall be the duty of the assessor to extend the amount levied and set it opposite each benefit assessed in a column marked "Annual Collection".

(2) (A) It shall be the duty of the county clerk of the county to extend the taxes annually upon the tax books of the county until the levy is exhausted.

(B) For his services, the clerk shall receive a commission of one and one-half percent (1.5%) of the amount so extended.

(b) (1) (A) (i) It shall then be the duty of the tax collector of the county to collect each year the taxes extended upon the tax books along with the other taxes until the entire levy is exhausted.

(ii) For his or her services in making the collections, including prepayments, the collector shall receive a commission of one and one-half percent (1.5%). In the case of prepayments, the maximum commission shall be the lesser of one and one-half percent (1.5%) or fifty dollars ($50.00).

(B) The taxes shall be paid over by the collector to the depository of the district at the same time he or she pays over the county funds.

(2) In counties operating under the unit tax ledger system, the collector shall receive a commission of one and one-half percent (1.5%) for extending the taxes and a commission of an additional one and one-half percent (1.5%) for collecting the taxes.

(c) (1) County clerks and tax collectors are authorized to employ additional deputies to do the increased work imposed by the terms of this chapter.

(2) They may pay the deputies salaries up to the sum of five thousand dollars ($5,000) per annum. However, the salaries shall never exceed the receipts from the commissions allowed by this chapter.

(d) No property owner shall be required to pay the improvement taxes provided in this chapter as a prerequisite to paying his or her general taxes.



§ 14-93-122 - Subsequent levies.

(a) If the tax first levied shall prove insufficient to pay the bonds, both the principal and interest, issued by the board on account of an improvement as provided in this chapter, as it shall become due and payable, the board shall, from time to time, make such further levies upon the property previously assessed for sums sufficient to complete the improvement and to pay such bonds and interest which shall be extended and collected in the same manner as the first levy. However, the total levy shall in no case exceed the value of the benefits assessed on the property with interest.

(b) The performance of the duties set forth in this section may be enforced by mandamus.



§ 14-93-123 - Payment of taxes -- Enforcement.

(a) All taxes levied under the terms of this chapter shall be payable in installments at the same time as other state, county, and city taxes are paid.

(b) Delinquencies. (1) If any taxes levied by the board under this chapter are not paid at maturity, the county tax collector shall not embrace the taxes in the taxes for which he shall sell the lands, but shall report the delinquencies to the board of the district, which shall add to the amount of the tax a penalty of twenty-five percent (25%).

(2) The board shall enforce the collection by chancery proceedings in the chancery court of the county in which the lands are situated having chancery jurisdiction. The court shall give judgment against the lands for the amount of the delinquent taxes, and the penalty of twenty-five percent (25%) and interest thereon, from the end of the sixty (60) days allowed for the collection thereof, at the rate of six percent (6%) per annum, and all costs of the proceeding.

(3) The judgments shall provide for the sale of the delinquent lands for cash by a commissioner of the court, after advertisement as set out in subsection (c) of this section.

(4) Proceedings and judgment shall be in the nature of proceedings in rem.

(5) (A) It shall be immaterial that the ownership of the lands be incorrectly alleged in the proceedings.

(B) Judgment shall be enforced wholly against the lands and not against any other property or estate of the defendant.

(6) All or any part of the delinquent lands for each of the counties may be included in one (1) suit for each county, instituted for the collection of the delinquent taxes, etc., as aforesaid.

(7) The procedures set forth in this section shall apply to all improvement districts subject to this chapter and shall apply retroactively to those improvement districts already subject to this chapter.

(c) Notice of Proceedings for Collection of Taxes. Notice of the pendency of the suit shall be given by publication weekly for four (4) weeks before judgment is entered for the sale of the lands in some newspaper published in the county where the suits may be pending, which public notice may be in the following terms:

Click here to view form

(d) Trial Date -- Suit by Bondholder. (1) (A) The suit shall stand for trial at the first term of court after the complaint may be filed, if four (4) weeks shall expire either before the first day of the term, or during the term of court to which the suits are brought respectively, unless a continuance is granted for good cause shown, within the discretion of the court.

(B) The continuance, for good cause shown, may be granted as to a part of the lands or defendants without affecting the duty of the court to dispose finally of the others as to whom no continuance may be granted.

(2) In case the commissioners shall fail to commence suit within sixty (60) days after the taxes become delinquent, the holder of any bond issued by the district or any trustee on behalf of the holder of any bond issued by the district shall have the right to bring suit for the collection of the delinquent assessments, and the proceedings in the suit brought by the bondholder or trustee shall in all respects be governed by the provisions applicable to suits by the commissioners.

(e) Trial Procedure. (1) Suits for collection shall be conducted in the name of the property owners' improvement district, and in accordance with the practice and proceedings of chancery courts in this state, except as otherwise provided in this chapter, and neither attorneys ad litem, nor guardians ad litem, nor any of the provisions of § 16-65-403 [repealed] shall be required.

(2) The suits may be disposed of on oral testimony, as in ordinary suits at law.

(3) The law shall be liberally construed to give to the assessment and tax lists the effect of bona fide mortgage for a valuable consideration, and a first lien upon the lands, as against all persons having an interest therein.

(4) In such suits, it shall be sufficient to allege generally and briefly the organization of the district and the nonpayment of the taxes, setting forth the description of the lands proceeding against, and the amount chargeable to each tract, with prayer for foreclosure.

(5) No informality or irregularity in holding any of the meetings provided for herein, in valuation, in assessment of the lands, or in the name of the owners, or the number of acres therein shall be a valid defense to the action.

(f) Sale of the Land. (1) (A) In all cases where notice has been properly given and where no answer has been filed, or if filed, and the cause decided for the plaintiff, the court, by its decree, shall grant the relief as prayed for in the complaint.

(B) (i) The court shall direct the commissioner to sell the lands described in the complaint at the courthouse door of the county wherein the decree is entered, at public outcry, to the highest and best bidder, for cash in hand, after having first advertised the sale weekly for two (2) weeks, consecutively, in some newspaper having a general circulation in the county.

(ii) The advertisement may include all the lands described in the decree.

(2) If all the lands are not sold on the day as advertised, the sale shall continue from day to day until completed.

(3) The commissioners shall by proper deeds convey to the purchaser the lands so sold. The title to the lands shall thereupon become vested in the purchaser as against all others whomsoever.

(g) (1) In any case where the lands are offered for sale by the commissioner, as provided by this subchapter, and the sum of the delinquent tax due, together with interest, cost, and penalty, is not bid for the lands, the commissioner shall bid the lands off in the name of the board of directors of the property improvement district, bidding therefore the whole amount due as aforesaid.

(2) (A) The commissioner shall execute his deed conveying the land to the property owners' improvement district board.

(B) No report of sale other than the execution of the deed and its submission to the court for approval and no confirmation other than approval of the deed need be made in any such case and a deed to the land executed by the commissioner, approved by the court and recorded, shall be conclusively presumed to be in consideration of the total amount rightfully due to the district whether that amount is stated or whether it is stated correctly or incorrectly in the deed.

(3) The deeds, together with other deeds as are duly executed in conformity to the provisions of this subchapter and recorded, shall be received as evidence in all cases showing an indefeasible title in the district, unassailable in either law or equity.

(h) (1) No provision contained herein shall relieve any purchasers of lands, excluding the district, from the obligation to pay all future taxes levied under the terms of this chapter following the enforcement of these foreclosure proceedings.

(2) The obligation to pay all future taxes shall also extend to any purchaser of lands who purchases such lands from the district following the district's obtaining of the land pursuant to subsection (g) of this section.

(i) Attorney's Fees. In all suits brought for collection of delinquent taxes under this subchapter, a reasonable attorney's fee shall be taxed in favor of the attorney for the plaintiff, which fee shall be added to the amount of the cost.

(j) Redemption. (1) At any time within thirty (30) days after the rendition of the final decree of the chancery court provided for in this subchapter, the owner of the lands may file his petition in the court rendering the decree, alleging the payment of taxes on the land for the year for which they were sold and payment of all costs associated with the enforcement of the provisions of this chapter, including attorney's fees.

(2) Upon the establishment of that fact, the court shall vacate and set aside that decree, provided that any landowner shall have the right within thirty (30) days after the day upon which lands are offered for sale to redeem any and all lands sold at the sale.



§ 14-93-124 - Negotiable notes, bonds, or evidences of debt.

(a) (1) In order to meet preliminary expenses and to finance the cost of the improvements to be accomplished with cost incidental to the improvements and to the issuance of the bonds, the board may issue negotiable notes or bonds of the district and may pledge and mortgage all assessments of benefits to the district and all or any part of the profits of the district derived from its operation of any improvements of the district to the payment of the notes and bonds.

(2) The board may also issue to the contractors who do the work negotiable evidences of debt to bear interest at the rates prescribed by the board and secure them in the same manner.

(3) As for the security for the payment of any such indebtedness, the members of the board may, by resolution, establish the rates for use of the improvements to be collected from the users of such improvements and may mortgage any or all of its property, including improvements.

(b) (1) Bonds and notes issued under the authority of this chapter shall bear interest at such rate or rates, shall mature at such time or times, shall be payable, as to principal, premium, if any, and interest, at such places, within or without the State of Arkansas, shall be in such form, whether bearer or registered, shall be subject to such exchange privileges, and shall have such other details as may be set forth in the resolution of the board authorizing their issuance.

(2) The resolution may provide for the execution and delivery of a trust indenture or like instrument by the board securing the bonds and for the execution and delivery of other writings pertaining thereto.

(3) The bonds, and coupons, if any, may be executed by the manual or facsimile signatures of the members of the board.



§ 14-93-125 - Bonds -- Tax exemption.

Bonds, and the interest thereon, shall be exempt from all state, county, and municipal taxes, including income, property, and inheritance taxes.



§ 14-93-126 - Payment of bonds and interest.

(a) (1) All bonds issued under the terms of this chapter shall be secured by a lien on all real property in the district.

(2) (A) The board shall see to it that a tax is levied annually and collected under the provisions of this chapter, so long as it may be necessary to pay any bond issued or obligation contracted under its authority.

(B) The making of an assessment or levy and collection may be enforced by mandamus.

(b) (1) (A) If any bond, or interest thereon, is not paid within thirty (30) days after its maturity, it shall be the duty of any court of competent jurisdiction, on application of any holder of the bond or interest coupon so overdue, to appoint a receiver to collect the taxes and an assessor to reassess the benefits, if necessary.

(B) The proceeds of the taxes and collections shall be applied, after payment of costs, first to overdue interest, and then to payment pro rata of all bonds issued by the board which are then due and payable.

(2) (A) The receiver may be directed, by suit, to foreclose the lien of the taxes on the real property.

(B) Suits brought by the receiver shall be conducted in all matters as are suits by the board as provided in this chapter and with like effect, and the decree and deeds therein shall have the same presumption in their favor.

(c) When all the sums have been paid, the receiver shall be discharged and the affairs of the district conducted by the board as provided in this chapter.



§ 14-93-127 - Dissolution of district.

(a) (1) After all bonds, notes, or other evidences of indebtedness, plus all interest thereon, shall have been paid in full, then a district may, by unanimous vote of the board, be dissolved and all future levies and assessments cancelled, the board relieved from further duties, and the surplus funds of the district distributed in accordance with the procedures set forth in subsection (b) of this section if title to and control of the facilities constructed by the district have been taken over or assumed by any political subdivision, municipal utility commission or agency, or any regulated public utility.

(2) The districts are authorized, at the discretion of the board, to enter into repair and maintenance agreements or contracts and to expend funds of the districts for these purposes.

(b) (1) In the event the board votes to dissolve the district under subsection (a) of this section, the board shall convert all assets into cash and shall first pay from such surplus funds all debts of the district, including any reasonable legal and other expenses incurred in connection with the dissolution.

(2) (A) The board then shall refund all remaining funds of the district, pro rata, to the property owners who hold title to the property in the district at the time the refund is made.

(B) (i) The pro rata refund to the property owners shall be made on the basis of the most recent assessment or reassessment of benefits on the parcels of property prior to dissolution and shall be in the same proportion that the assessed benefits of each individual parcel of property bears to the total of the assessed benefits of all the property in the district.

(ii) No property owner whose property is delinquent in any sum for district assessments, penalties, or interest, at the time the refund is made, shall be counted in calculating the pro rata distribution, or receive any portion of the refund.

(C) Within ninety (90) days after the distribution of the surplus funds has been completed, the board shall file a copy of the resolution of dissolution and a financial statement of the district, verified by all its members, in the office of the county clerk in the county in which the district is located.



§ 14-93-128 - Lien for preliminary expenses.

(a) In case, for any reason, the improvement contemplated by any district organized under this chapter is not made, the preliminary expense shall be a first lien upon all the land in the district and shall be paid by a levy of a tax thereon.

(b) The levy shall be made by the chancery court of the county and shall be collected by a receiver to be appointed by the court.



§ 14-93-129 - Continued existence of district.

If the petition for formation of the district provides therefor or the owners of real property in the district agree thereto, then a district shall not cease to exist upon the acquiring, construction, or completion of the improvement, but shall continue to exist for the purpose of preserving, maintaining, and operating the improvement, replacing equipment, paying salaries to employees, and performing any other functions or services authorized in this chapter. To this end, the board may, from time to time, make such additional levies based upon the assessment of benefits as may be necessary for these purposes. However, the amount of the total levies shall not exceed the assessed benefits and interest thereon.



§ 14-93-130 - Systems turned over to municipality.

(a) In those cases where improvement districts have been organized under this chapter or any consolidation of districts organized under this chapter with one another or with suburban or municipal improvement districts, either for furnishing of water or sewer services, or both, and all or any part thereof lies outside a municipality within the class affected by this chapter which desires to operate them as a municipal waterworks or a municipal sewer system, the boards of these districts, in order to secure more adequate service for the inhabitants within the districts, shall have the authority to turn over to the municipality the operation and maintenance of the systems.

(b) (1) The municipality may issue revenue bonds and fix the rates for the services and use the net revenues from the operation to pay the principal and interest and paying charges of its revenue bonds for payment and discharge of the outstanding bonds of the district.

(2) If the net revenues are not sufficient to prevent a default in the bonds or interest, a tax sufficient to produce enough revenue to cure the default shall be levied on the assessments of benefits in the district and nothing in this section shall impair the rights of the holders of the outstanding bonds to demand and receive sufficient annual collections on the assessments of benefits to meet interest and principal payments as they become due.



§ 14-93-131 - Consolidated systems authorized.

(a) Where there are contiguous or adjacent districts organized under this chapter or under the suburban improvement district laws or the municipal improvement district laws for either water or sewer services, or both, it shall be permissible for all or any two (2) or more of these districts, whether organized under this chapter, the suburban improvement district laws, the municipal improvement district laws, or any combination thereof, to enter into a contract with each other for the joint operation, maintenance, improvement, enlargement, and betterment of their respective systems or of the consolidated system, to be paid for by charges for the services.

(b) Any such district which has paid its outstanding bonded indebtedness but which has not been turned over to the municipality for operation, may join in contracts for joint operation, and any facilities constructed by any districts outside their boundaries shall be included in the consolidated systems.

(c) These consolidated systems may borrow money to pay and discharge any outstanding bond issues and indebtedness of the districts joining in the consolidations and may borrow money also for improvement, enlargement, and betterment of the facilities of the consolidated systems.

(d) To accomplish these purposes, consolidated systems may issue negotiable bonds or notes evidencing the money so borrowed, to be secured solely by a pledge of the net revenues derived from the operation of the facilities, to bear interest at such rate or rates as prescribed by the boards of the district, and to mature at such time and places as the board shall decide best, and to be issued with such terms of payment, call provisions, and interest rates as the board shall deem to be in the best interest of the inhabitants of the consolidated district.



§ 14-93-132 - Connections outside district boundaries.

(a) All districts organized pursuant to the provisions of this chapter for the purposes of constructing waterworks, sewers, gas pipelines, or telephone lines shall have the authority to permit lands outside the boundaries of the district to connect to these improvements and transmission lines serving the lands with water, sewer, gas, and telephone improvements of the district and to make a charge for this privilege.

(b) (1) The commissioners of the district shall have the right to consent to or refuse to allow these connections within their discretion.

(2) (A) These connections shall be made on such terms as the commissioners may dictate. However, no lands outside the district shall be permitted to connect with the improvements of the district except on payment to the district of a sum equal to not less than the charge made against similarly benefited lands within the district.

(B) In case connections have theretofore been made without the payment of a charge for the connection, the district may refuse to allow service to the lands until permission for the connection is granted and the charge for the service is paid to the district.



§ 14-93-133 - Annexation of lands outside district boundaries.

(a) (1) All districts organized under this chapter shall have the authority to permit lands outside the boundaries of the district to be annexed to the district.

(2) Annexation shall be permissible only for the purpose of providing improvements to the property to be annexed for purposes similar to the purposes for which the district was formed or for which the district currently exists.

(b) (1) When persons claiming to constitute all of the owners of territory contiguous to any such district desire that the territory be annexed to the district, they may present their petition describing the territory to be annexed to the clerk of the county court.

(2) The petition shall be accompanied by a resolution of the board of the existing district approving the annexation.

(3) The county court shall then direct the clerk to publish for two (2) consecutive weeks, in some newspaper having general circulation in each county in which the district and the territory proposed to be annexed is located, a notice calling upon the owners in the district and the territory proposed to be annexed to appear before the county court on the date and time and at the place named in the notice and show cause for or against the annexation.

(c) (1) On the day named in the notice, the county court shall hear all persons who desire to be heard on the following questions:

(A) Whether the territory to be annexed to the district lies within the jurisdiction of the county court;

(B) Whether all of the owners of real property in the territory sought to be annexed have signed the petition; and

(C) Whether a majority of the board of the district has approved the annexation by resolution of the board.

(2) The findings of the county court shall have all the force and effect of a judgment, and shall be conclusive, unless, within thirty (30) days thereafter, suit is brought in the chancery court to review it.

(d) (1) The finding of the county court shall be expressed as a judgment in case it is in favor of the petitioners.

(2) In that event, the territory sought to be annexed shall become a part of the district, and the improvements petitioned for shall be made by the commissioners.

(3) The commissioners shall make the assessment of benefits and levy the tax for the improvements on the territory annexed under the provision of this section as if the territory were included in the original district.






Chapter 94 - Municipal Property Owners' Improvement District Law

§ 14-94-101 - Title.

This chapter may be known and cited as the "Municipal Property Owner's Improvement District Law".



§ 14-94-102 - Legislative intent.

It is the intent and purpose of this chapter to authorize the formation of improvement districts by the unanimous approval of the owners of real property located in the territory to be included in the district.



§ 14-94-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means any board of commissioners appointed pursuant to this subchapter;

(2) "Clerk" means the clerk or recorder of a municipality;

(3) "District" means any improvement district formed under the provisions of this chapter;

(4) "Facilities" means any properties, real, personal, or mixed, tangible or intangible;

(5) "Governing body" means any city council, town council, board of directors, or like body having legislative powers for any municipality;

(6) "Improvement" or "improvements" means any lands, structures, improvements, fixtures, and appurtenant equipment acquired, constructed, improved, or equipped by a district;

(7) "Municipality" means any city or incorporated town of the State of Arkansas;

(8) "Nearby municipality" means any municipality located within ten (10) miles of any boundary of a district;

(9) "Person" means an individual, corporation, partnership, association, firm, or other entity recognized by law as having capacity to own real property in the State of Arkansas;

(10) "Real property" shall be construed to embrace all property subject to assessment for the purposes of this chapter.



§ 14-94-104 - Construction.

The provisions of this chapter shall be liberally construed to accomplish the purposes of this chapter, and this chapter shall be the sole authority necessary to accomplish its purposes. To this end, it shall not be necessary to comply with the requirements of other laws including, without limitation, those pertaining to notice, consent, and like requirements in acting pursuant to this chapter to accomplish its purposes.



§ 14-94-105 - Petition to form district.

(a) Upon the petition of all the owners of the record title as reflected by the deed records in the office of the circuit clerk and ex officio recorder of the pertinent county, it shall be the duty of the governing body to:

(1) Lay off into an improvement district the territory described in the petition for the purpose of purchasing, accepting as a gift, constructing, or maintaining facilities for waterworks, recreation, drainage, gas pipelines, underground trenches and excavations necessary for the installation by public utilities or municipal utilities of electric and telephone distribution systems, sanitary sewers, streets and highways, including curbs and gutters, and sidewalks, together with facilities related to any of the foregoing, or for more than one (1) of those purposes; and

(2) (A) Name as commissioners of the district the three (3) individuals whose names appear in the petition if the petition contains those names, and if not, then three (3) individuals of integrity and good business ability who own real property in the district or are creditors of the district or live in the district.

(B) In the event that a property owner or creditor is a corporation, partnership, trust, or other legal entity, any officer, director, trustee, employee, or other designated representative of the entity may be named and appointed as a commissioner.

(b) All the districts shall be numbered consecutively and shall receive names selected by the governing body. If the governing body does not act promptly in complying with the terms of this section, or of any other section of this chapter essential to the creation and operation of the district, it may be compelled to do so by mandamus.

(c) Any number of petitions may be circulated, and identical petitions with additional names may be filed at any time until the governing body acts.

(d) The formation and creation of such districts is authorized, in whole or in part, outside any municipality.

(e) In the event that lands to be included in a district lie in more than one (1) municipality:

(1) The municipality in which lies the largest portion of the lands, exclusive of lands which do not lie in any municipality, shall have jurisdiction to create such district and to conduct all other municipal proceedings relating thereto and to the business and affairs thereof, which municipality is referred to hereinbelow as the "creating municipality";

(2) No portion of a municipality shall be included in such district unless it shall be found by the creating municipality that the owners of real property lying within such municipality and within the district shall have petitioned for creation of such district;

(3) Notice of the filing of the petition for creation of such district shall be given by first-class mail to the mayor of each such municipality by the clerk or recorder of the creating municipality, and each such municipality may, at any time within fifteen (15) days after the deposit of such notice in the mails, unless such notice shall be waived by resolution of the governing body of such municipality, file with the clerk or recorder of the creating municipality a certified copy of a resolution of its governing body finding that the proposed improvements do not harmonize with the community facilities plans of such municipality or would diminish vehicular or pedestrian traffic in such municipality; and

(4) In the event of the filing of the resolution described in subdivision (e)(3) of this section, the governing body of the creating municipality shall reject the petition for creation of such district.



§ 14-94-106 - Hearing on petition and determination.

(a) (1) (A) Upon the filing of the petition with the clerk, it shall be the duty of the clerk to present the petition to the mayor.

(B) The petition shall be accompanied by a certificate from a title insurance company transacting business in the municipality:

(i) Stating that the signatures on the petition constitute all of the owners of real property to be located in the district; and

(ii) Identifying any mortgagee holding a first mortgage lien on real property constituting more than ten percent (10%) in area of the real property to be located in the district.

(2) (A) The mayor shall thereupon set a date and time, not later than fifteen (15) days after the date of the presentation of the petition to the mayor, for a hearing before the governing body for consideration of the petition.

(B) Notice of the hearing shall be sent by certified mail to any mortgagee holding a first mortgage lien on real property constituting more than ten percent (10%) in area of the real property to be located in the district.

(C) The notice of hearing under subdivision (a)(2)(B) of this section shall state that any existing mortgage shall be subordinated pursuant to this section and § 14-94-118(b) if the mortgagee fails to appear at the hearing and object to formation of the district.

(b) (1) At the hearing, it shall be the duty of the governing body to hear the petition and to ascertain whether those signing the petition constitute all the owners of the real property to be located in the district.

(2) (A) Except as provided in subdivision (b)(2)(B) of this section, if the governing body determines that all the owners of the real property to be located in the district have petitioned for the improvements, it shall then be its duty by ordinance to establish and lay off the district as defined in the petition and to appoint the commissioners as named in the petition if commissioners are named in the petition and are property owners in or creditors of the district, or as is otherwise provided from among such property owners or creditors.

(B) If at the hearing on the petition any mortgagee holding a first mortgage lien on real property constituting more than ten percent (10%) in area of the real property to be located within the district objects to the formation of the district, then the governing body shall reject the petition for creation of the district.

(3) The petition shall state the specific purposes for which the district is to be formed, and the ordinance establishing the district shall give it a name which shall be descriptive of the purpose. It shall also receive a number to prevent its being confused with other districts for similar purposes.

(c) The ordinance establishing the district shall be published within thirty (30) days after its adoption by one (1) insertion in some newspaper of general circulation in the municipality in which the district lies.

(d) The findings of the governing body shall be conclusive unless attacked by a suit in the circuit court of the county in which the municipality is located, brought within thirty (30) days after the publication.



§ 14-94-107 - Board of commissioners generally.

(a) (1) (A) Within thirty (30) days after their appointment, the commissioners shall take and file with the clerk their oath of office, in which they shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas, to discharge faithfully their duties as commissioners, and to not be interested, directly or indirectly, in any contract let by the board except upon the approval of all the owners of real property located in the district.

(B) Any commissioner failing to file the oath within this period shall be deemed to have declined the office, and the governing body shall appoint some property owner as his successor, who shall qualify in like manner within a like time.

(2) (A) In case of a vacancy on the board after the commissioners have organized, except as set forth in § 14-94-108, the remaining commissioners shall select some property owner in the district or creditors of the district as a successor; provided, however, if all improvements in the district have been completed, then the governing body shall select the successor.

(B) The person so selected shall qualify by taking the oath of office as prescribed for the original commissioners.

(b) (1) (A) The board shall organize by electing one (1) of its members as chairman and another as secretary.

(B) It may also employ such agents, servants, engineers, and attorneys as it deems best and fix their compensation and the compensation of the secretary.

(2) The board shall also select some solvent bank or trust company as the depository of its funds.

(c) In addition to and not by way of limitation of the above powers, the board shall have the power to:

(1) Make and execute all contracts, leases, conveyances, and other instruments of the district;

(2) Join with any county, municipality, improvement district, or other political subdivision or government agency, local, state, or federal, in the acquisition, construction, maintenance, operation, and financing of any of the improvements authorized by this chapter or as to the performance of any of its functions;

(3) Establish rules and regulations for the transaction of the district's business and for the services, use, and right to use of its facilities or services, or both, or to effectuate any purpose of this chapter;

(4) Do all things incidental to the exercise of the express powers granted by this chapter; and

(5) Perform all acts useful to carry out the purposes of this chapter, unlimited by any express provision hereof.

(d) No member of the board shall be liable for any damages unless it shall be made to appear that he acted with a corrupt intent.



§ 14-94-108 - Removal of board members.

(a) When the owners of two-thirds (2/3) in assessed value of the real property located within any district shall sign a petition stating that the petitioners believe it to be in the best interest of the district that the board, or any member thereof, be removed and shall file the petition with the governing body, the governing body shall set a date for a hearing on the petition and shall give notice of the hearing by one (1) publication in a newspaper of general circulation in the district at least ten (10) days before the date of the hearing.

(b) (1) The purpose of the hearing shall be to determine the sufficiency of the petition.

(2) Any property owner of the district may appear and present evidence either in support of or against the sufficiency of the petition.

(c) If, after hearing, based upon the evidence presented, the governing body shall determine that the petition is signed by at least two-thirds (2/3) in assessed value of the real property owners in the district, the governing body shall immediately adopt a resolution removing the member of the board in accordance with the petition and appoint some property owner in the district or creditor of the district as a successor to fill the vacancy created by his removal.

(d) No member of the board shall be liable for any damages unless he or she shall have acted with a corrupt intent.



§ 14-94-109 - Planning by board.

(a) The board shall form plans relative to the acceptance, purchase, or construction of the improvement.

(b) To that end, the board may employ such engineers, attorneys, and other assistants as it may find necessary and shall file copies of all pertinent reports and actions of the board with the clerk.



§ 14-94-110 - Powers of districts generally.

(a) Any district, in furtherance of any of the purposes set forth in § 14-94-105, shall have the authority to hire managers and other employees and to pay their salaries incident to the operation and maintenance of any of the improvements authorized by this chapter. It shall also have the authority to acquire and purchase equipment and machinery incident to the operation and maintenance of these improvements and shall be further authorized to do any and all other acts which shall be deemed necessary in order to purchase, construct, accept as a gift, operate, and maintain any and all improvements authorized by this chapter.

(b) Any district shall have the power to sell or lease any improvements owned by it to any nearby municipality or district or other improvement district within the nearby municipality serving on behalf of the property owners of the district or to any other person. The district may make contracts with any person, or it may operate any improvement and may connect any improvement with the improvements, systems, and transmission lines of any nearby municipality or other district or improvement district and, with respect to sewers, may carry its sewers to any proper outlet within or without the district.

(c) Any district may accept as a gift any or all of the improvements and facilities authorized in this chapter upon the assumption of the maintenance and operation of the improvements and shall have the authority to assess and collect benefits as provided in this chapter, in order to provide the revenue for the costs of the maintenance and operation.



§ 14-94-111 - Corporate powers.

Each district shall be a body corporate with power to sue and to be sued on its contracts, and it shall have a corporate seal.



§ 14-94-112 - Right of eminent domain.

(a) All districts organized under this chapter shall have the right of eminent domain in order that they may carry out the purposes of their creation.

(b) This right shall be exercised in the same manner as in the case of railroad, telegraph, and telephone companies, but without the necessity of making a deposit of money before entering into possession of the property condemned.

(c) Nothing in this chapter shall be construed to authorize any property owner improvement district to issue or sell revenue bonds or use the proceeds thereof to purchase, condemn, or otherwise aquire a utility generating plant, transmission or distribution system owned or operated by a regulated public utility.



§ 14-94-113 - Sale of land.

Any property that may be acquired by any district organized under this chapter may be sold by the board of the district for the price and on the terms it deems best.



§ 14-94-114 - Priority of cases.

(a) All cases involving the validity of districts or the assessment of benefits and all suits to foreclose the lien or taxes shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment.

(b) All appeals therefrom must be taken and perfected within thirty (30) days after the order or decree.



§ 14-94-115 - Assessment of benefits and damages.

(a) (1) In the event that the board shall have voted to accept any offer of gift, or shall have voted to purchase any improvement, or shall have voted to construct any improvement or any facilities for the improvement, it shall thereupon appoint an assessor to assess the benefits which will accrue to the real property within the district as a result of the improvement.

(2) The assessor shall take an oath that he will well and truly assess all benefits that will accrue to the landowners of the district by reason of the improvement.

(b) (1) The assessor shall proceed to assess the real property within the district, and he shall inscribe in a book each tract of real property and shall place in one (1) column his valuation of each tract or parcel of real property prior to the improvement, which column may be marked "Assessed Value of Real Property Prior to Improvement", and in another column he shall place what he thinks will be the value of each tract or parcel of real property after the improvement, which column may be marked "Assessed Value of Real Property After Improvement".

(2) (A) (i) If the assessed value of real property after improvement is greater than the assessed value of real property before improvement, as assessed by the assessor for the district, the difference between the two (2) shall be the assessed benefits that will accrue to each tract by reason of the improvement.

(ii) If the assessed value of real property as assessed by the assessor of the district after the improvement is less than the assessed value of real property before the improvement, the difference between the two (2) shall be the assessed damages that will accrue to the particular parcel or tract of real property by reason of the improvement.

(B) The assessor shall enter the assessment of benefits or damages opposite the description of each piece of property in appropriate columns, one (1) of which may be marked "Assessed Benefits", and the other may be marked "Assessed Damages". In another column the assessor shall show the estimate of the probable cost to the property owner, which may be marked "Estimated Cost".

(c) (1) The assessment shall embrace not merely the lands but all railroads, tramroads, telegraph and telephone lines, pipelines, and other improvements on land that will be benefited by the acquiring or making of the improvement.

(2) No assessment shall apply against any pipelines or other improvements which are owned by any municipality, county, school district, or improvement district.

(d) (1) The assessor shall place opposite each tract the name of the supposed owner as indicated by the deed records, but a mistake in name shall not vitiate the assessment.

(2) (A) The assessor shall also assess all damages that will accrue to any property owner by reason of the improvement, including all injury to real property taken or damaged.

(B) Where the assessor returns no damages to any tract of real property, it shall be deemed a finding by him that no damages will be sustained.

(e) The assessor shall hold his office at the pleasure of the board, which can fill any vacancy in the position of assessor.



§ 14-94-116 - Filing and notice of assessment -- Hearing.

(a) (1) The assessment shall be filed with the clerk.

(2) (A) The secretary of the board shall thereupon give notice of its filing by two (2) publications in a newspaper having a general circulation in the municipality in which the district lies, with the first publication to be not fewer than seven (7) days prior to the date set for the hearing.

(B) This notice may be in the following form:

Click here to view form

(b) On the day named in the notice, it shall be the duty of the commissioners and assessors as a board of equalization to meet together at the place named to hear all complaints against the assessment, and to equalize and adjust them. Their determination shall be final, unless suit is brought in the chancery court in which the municipality is located within thirty (30) days to review it.



§ 14-94-117 - Reassessment.

(a) The board may, not more often than one (1) time a year, require the assessor to reassess the benefits in the district. However, in the event the district shall have incurred any indebtedness or issued bonds, the total amount of assessed benefits shall never be diminished.

(b) The reassessment shall be made, advertised, and equalized in the same manner as provided in this subchapter for making the original assessment.



§ 14-94-118 - Levy of tax.

(a) (1) At the same time that the assessment of benefits is equalized or at any time thereafter, the board shall enter upon its records an order, which shall have all the force of a judgment, providing that there is levied upon the real property of the district a tax sufficient to pay the estimated cost of the improvement with ten percent (10%) added for unforeseen contingencies.

(2) The tax is to be paid by the real property owners in the district in the proportion to the amount of the assessment of benefits thereon and is to be paid in annual installments, as provided in the order.

(b) The tax so levied shall be a lien upon all the real property in the district from the time it is levied, shall be entitled to preference over all demands, executions, encumbrances, or liens whenever created, and shall continue until the assessment, with any penalty costs that may accrue thereon, shall have been paid. Provided, however, with the prior written approval of the board, the county clerk shall release from the lien for the assessment and tax any lot, block, or tract with respect to which the assessment and tax shall have been paid or prepaid.

(c) (1) Promptly after entry of an order levying the tax, the board shall publish at least one (1) time in some newspaper having general circulation in the municipality a notice setting forth the order of levy and warning all persons affected by it that the order shall become final unless suit is brought to contest the order within thirty (30) days of the date of first publication of the notice; and

(2) No property owner shall be barred from contest of the levy within the thirty-days' publication period.

(d) (1) The remedy against such levy of taxes shall be by suit in chancery.

(2) The suit must be brought within thirty (30) days from the time of notice that the levy was made, and, on the appeal, the presumption shall be in favor of the legality of the tax.



§ 14-94-119 - Interest on assessment.

The assessment of the benefits shall bear interest at a rate equal to the lesser of the maximum rate permitted by law or the rate of ten percent (10%) per annum from the time it is equalized, but the interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest, or the interest may be first collected.



§ 14-94-120 - Extension and collection of taxes.

(a) (1) When the board shall make the levy of taxes, it shall be the duty of the assessor to extend the amount levied and set forth the amount in the assessment book opposite each benefit assessed in a column marked "Annual Collection". The assessor shall file a certified copy of the completed assessment book with the county clerk.

(2) (A) It shall be the duty of the county clerk of the county to extend the taxes annually upon the tax books of the county until the levy is exhausted.

(B) For his or her services, he or she shall receive a commission of one and one-half percent (1.5%) of the amount so extended.

(b) (1) (A) (i) It shall then be the duty of the collector of the county to collect each year the taxes extended upon the tax books along with the other taxes until the entire levy is exhausted.

(ii) For his or her services in making the collections, including prepayments, the collector shall receive a commission of one and one-half percent (1.5%). In the case of prepayments, the maximum commission shall be the lesser of one and one-half percent (1.5%) or fifty dollars ($50.00).

(B) The taxes shall be paid over by the collector to the district at the same time he or she pays over the county funds.

(2) In counties operating under the unit tax ledger system, the tax collector shall receive a commission of one and one-half percent (1.5%) for extending the taxes and a commission of an additional one and one-half percent (1.5%) for collecting the taxes.

(c) No property owner shall be required to pay the taxes provided for in this subchapter as a prerequisite to paying his or her general taxes.



§ 14-94-121 - Subsequent levies.

(a) If the tax first levied shall prove insufficient to pay the bonds, both the principal and interest, issued by the board on account of the improvement, as provided in this chapter, as the principal and interest on the bonds shall become due and payable, the board shall from time to time make the further levy upon the property previously assessed for a sum sufficient to complete the improvement and to pay the bonds and interest, which shall be extended and collected in the same manner as the first levy. However, the total levy shall in no case exceed the value of the benefits assessed on the property with interest.

(b) The performance of the duties set forth in this section may be enforced by mandamus.



§ 14-94-122 - Payment of taxes -- Enforcement.

(a) Payment. All taxes levied under the terms of this chapter shall be payable in installments at the same time as county, city, and school district taxes are paid.

(b) Delinquencies. (1) If any taxes levied by the board under this chapter are not paid at maturity, the county tax collector shall not embrace the taxes in the taxes for which he shall sell the lands, but shall report the delinquencies to the board of the district, which shall add to the amount of the tax a penalty of twenty-five percent (25%).

(2) The board shall enforce the collection by chancery proceedings in the chancery court of the county in which the lands are situated having chancery jurisdiction. The court shall give judgment against the lands for the amount of the delinquent taxes, and the penalty of twenty-five percent (25%) and interest thereon, from the end of the sixty (60) days allowed for the collection thereof, at the rate of six percent (6%) per annum, and all costs of the proceedings.

(3) The judgments shall provide for the sale of the delinquent lands for cash by a commissioner of the court, after advertisement as set out in subsection (c) of this section.

(4) Proceedings and judgment shall be in the nature of proceedings in rem.

(5) (A) It shall be immaterial that the ownership of the lands be incorrectly alleged in the proceedings.

(B) Judgment shall be enforced wholly against the lands and not against any other property or estate of the defendant.

(6) All or any part of the delinquent lands for each of the counties may be included in one (1) suit for each county, instituted for the collection of the delinquent taxes, etc., as aforesaid.

(c) Notice of Proceedings for Collection of Taxes. Notice of the pendency of the suit shall be given by publication weekly for four (4) weeks before judgment is entered for the sale of the lands in some newspaper published in the county where the suits may be pending, which public notice may be in the following terms:

Click here to view form

(d) Trial Date -- Suit by Bondholder. (1) (A) The suit shall stand for trial at the first term of court after the complaint may be filed, if four (4) weeks shall expire either before the first day of the term, or during the term of court to which the suits are brought respectively, unless a continuance is granted for good cause shown, within the discretion of the court.

(B) The continuance, for good cause shown, may be granted as to a part of the lands or defendants without affecting the duty of the court to dispose finally of the others as to whom no continuance may be granted.

(2) In case the commissioners shall fail to commence suit within sixty (60) days after the taxes become delinquent, the holder of any bond issued by the district or any trustee on behalf of the holder of any bond issued by the district shall have the right to bring suit for the collection of the delinquent assessments, and the proceedings in the suit brought by the bondholder or trustee shall in all respects be governed by the provisions applicable to suits by the commissioners.

(e) Trial Procedure. (1) Suits for collection shall be conducted in the name of the municipal property owners' improvement district, and in accordance with the practice and proceedings of chancery courts in this state, except as otherwise provided in this chapter, and neither attorneys ad litem, nor guardians ad litem, nor any of the provisions of § 16-65-403 [repealed] shall be required.

(2) The suits may be disposed of on oral testimony, as in ordinary suits at law.

(3) This law shall be liberally construed to give to the assessment and tax lists the effect of bona fide mortgage for a valuable consideration, and a first lien upon the lands, as against all persons having an interest therein.

(4) In such suits, it shall be sufficient to allege generally and briefly the organization of the district and the nonpayment of the taxes, setting forth the description of the lands proceeded against, and the amount chargeable to each tract, with prayer for foreclosure.

(5) No informality or irregularity in holding any of the meetings provided for herein, in valuation, in assessment of the lands, or in the name of the owners, or the number of acres therein shall be a valid defense to the action.

(f) Sale of Land. (1) (A) In all cases where notice has been properly given and where no answer has been filed or, if filed, and the cause decided for the plaintiff, the court, by its decree, shall grant the relief as prayed for in the complaint.

(B) (i) The court shall direct the commissioner to sell the lands described in the complaint at the courthouse door of the county wherein the decree is entered, at public outcry, to the highest and best bidder, for cash in hand, after having first advertised the sale weekly for two (2) weeks, consecutively, in some newspaper having a general circulation in the county.

(ii) The advertisement may include all the lands described in the decree.

(2) If all the lands are not sold on the day as advertised, the sale shall continue from day to day until completed.

(3) The commissioner shall by proper deeds convey to the purchaser the lands so sold. The title to the lands shall thereupon become vested in the purchaser as against all others whomsoever.

(g) (1) In any case where the lands are offered for sale by the commissioner, as provided by this subchapter, and the sum of the delinquent tax due, together with interest, cost, and penalty, is not bid for the lands, the commissioner shall bid the lands off in the name of the board of directors of the municipal property owners' improvement district, bidding therefor the whole amount due as aforesaid.

(2) (A) The commissioner shall execute his deed conveying the land to the municipal property owners' improvement board.

(B) No report of sale other than the execution of the deed and its submission to the court for approval and no confirmation other than approval of the deed need be made in any such case, and a deed to the land executed by the commissioner, approved by the court and recorded, shall be conclusively presumed to be in consideration of the total amount rightfully due to the district whether that amount is stated or whether it is stated correctly or incorrectly in the deed.

(3) The deeds, together with other deeds as are duly executed in conformity to the provisions of this subchapter and recorded, shall be received as evidence in all cases showing an indefeasible title in the district, unassailable in either law or equity.

(h) (A) No provision contained herein shall relieve any purchasers of lands, excluding the district, from the obligation to pay all future taxes levied under the terms of this chapter following the enforcement of these foreclosure procedures.

(B) The obligation to pay all future taxes shall also extend to any purchaser of lands who purchases such lands from the district following the district's obtaining of the land pursuant to subsection (g) of this section.

(i) Attorney's Fees. In all suits brought for collection of delinquent taxes under this subchapter, a reasonable attorney's fee shall be taxed in favor of the attorney for the plaintiff, which fee shall be added to the amount of the cost.

(j) Redemption. (1) At any time within thirty (30) days after the rendition of the final decree of the chancery court provided for in this subchapter, the owner of the lands may file his petition in the court rendering the decree, alleging the payment of taxes on the land for the year for which they were sold and payment of all costs associated with the enforcement of the provisions of this chapter, including attorney's fees.

(2) Upon the establishment of that fact, the court shall vacate and set aside that decree, provided that any landowner shall have the right within thirty (30) days after the day upon which lands are offered for sale to redeem any and all lands sold at the sale.



§ 14-94-123 - Negotiable notes, bonds, or evidence of debt.

(a) (1) In order to meet preliminary expenses and to finance the cost of the improvements to be accomplished, with costs incidental to them and to the issuance of the bonds, the board may issue bonds of the district and may pledge all assessments of benefits to the district and all or any part of the profits of the district derived from its operation of any improvements of the district to the payment of the bonds.

(2) The board may also issue to the contractors who do the work evidences of debt bearing interest at the rate or rates prescribed by the board and secure them in the same manner.

(3) As for the security for the payment of any indebtedness, the members of the board may, by resolution, establish the rates for use of the improvements to be collected from the users of the improvements and may mortgage any or all of its property, including improvements.

(b) (1) Bonds issued under the authority of this chapter shall:

(A) Bear interest at such rate or rates;

(B) Mature at such time or times;

(C) Be payable, as to principal, premium, if any, and interest, at such places, within or without the State of Arkansas;

(D) Be in such form, whether bearer or registered, negotiable or nonnegotiable;

(E) Be subject to such exchange privileges; and

(F) Have such other details as may be set forth in the resolution of the board authorizing their issuance.

(2) The resolution may provide for the execution and delivery of a trust indenture or like instrument by the board securing the bonds and for the execution and delivery of other writings pertaining thereto.

(3) The bonds, and coupons, if any, may be executed by the manual or facsimile signatures of the members of the board.



§ 14-94-124 - Tax exemption.

The bonds, and interest on them, shall be exempt from all state, county, and municipal taxes, including income, property, and inheritance taxes.



§ 14-94-125 - Payment of bonds and interest.

(a) (1) All bonds issued under the terms of this chapter shall be secured by a lien on all real property in the district.

(2) The making of assessments, levies, and collections, as authorized by this chapter, may be enforced by mandamus.

(b) (1) (A) If any bond, or interest thereon, is not paid within thirty (30) days after its maturity, it shall be the duty of the chancery court, on application of any holder of the bond or any interest coupon so overdue, to appoint a receiver to collect the taxes aforesaid and an assessor to reassess the benefits, if necessary.

(B) The proceeds of the taxes and collections shall be applied, after payment of costs, first to overdue interest, and then to payment pro rata of all bonds issued by the district which are then due and payable.

(2) (A) The receiver may be directed by suit to foreclose the lien of the taxes on the real property.

(B) The suits brought by the receiver shall be conducted in all matters as suits by the board as provided in this chapter and with like effect, and the decree and deeds therein shall have the same presumption in their favor.

(C) When all the sums have been paid, the receiver shall be discharged and the affairs of the district conducted by the board as provided in this chapter.



§ 14-94-126 - Dissolution of district.

(a) (1) After all bonds or other evidences of indebtedness, plus all interest on them, shall have been paid in full, then a district may, by unanimous vote of the members of the board, be dissolved and all further levies and assessments cancelled, the members of the board relieved from further duties, and the surplus funds of the district distributed in accordance with the procedures set forth in subsection (b) of this section.

(2) The districts are authorized, at the discretion of the respective boards, to enter into repair and maintenance agreements and to expend funds of the districts for these purposes.

(b) (1) In the event that the board shall vote to dissolve a district under subsection (a) of this section, the board shall convert all assets into cash and shall first pay from the surplus funds all debts of the district, including any reasonable legal and other expenses incurred in connection with the dissolution.

(2) (A) The board shall then refund all remaining funds of the district pro rata to the property owners who hold title to the property in the district at the time the refund is made.

(B) (i) The pro rata refund to the property owners shall be made on the basis of the most recent assessment or reassessment of benefits on the parcel of property prior to dissolution and shall be in the same proportion that the assessed benefits of each individual parcel of property bears to the total of the assessed benefits of all the property in the district.

(ii) No property or owner whose property is delinquent in any sum for district assessments, penalties, or interest at the time the refund is made shall be counted in calculating the pro rata distribution or receive any portion of the refund.

(C) Within ninety (90) days after the distribution of surplus funds has been completed, the board shall file a copy of the resolution of dissolution and a financial statement of the district, verified by all members of the board, in the office of the clerk of the municipality in which the district was established.



§ 14-94-127 - Lien for preliminary expenses.

If for any reason the improvement contemplated by any district organized under this chapter is not made, the preliminary expense shall be a first lien upon all the real property in the district and shall be paid by a levy of a tax on it. The levy shall be made by the chancery court of the county and shall be collected by a receiver to be appointed by the court.



§ 14-94-128 - Continued existence of district.

If the petition for formation of the district provides therefor or the owners of real property in the district agree thereto, a district shall not cease to exist upon the acquiring, construction, or completion of the improvement, but it shall continue to exist for the purpose of preserving, maintaining, and operating the improvement, replacing equipment, paying salaries to employees, and performing any other functions or services authorized in this chapter. To this end, the board may, from time to time, make such additional levies based upon the assessment of benefits as may be necessary for such purposes. However, the amount of the total levies shall not exceed the assessed benefits and interest thereon.






Chapter 95 - Urban Service District

Subchapter 1 - -- General Provisions

§ 14-95-101 - Intent.

The intent of this chapter is:

(1) To enable municipalities to establish urban service districts upon petition by residents in a proposed district for the provision of services;

(2) To provide for the management of the services;

(3) To authorize the levying of fees for payment of the services;

(4) To allow for the termination of water, sewer, or garbage services upon nonpayment of the fees; and

(5) For any other similar purposes.



§ 14-95-102 - Urban service districts generally.

Urban service districts may be established, operated, combined, enlarged, reduced, or abolished, subject to the provisions of this chapter, by ordinance of the governing body of a city or town to provide one (1) or more of the services authorized to be provided by the municipal governments.



§ 14-95-103 - Area served.

(a) An urban service district may include all or any part of the jurisdictional areas of a municipality.

(b) Two (2) or more cities, or one (1) or more cities and one (1) or more towns, may create a joint service district through an interlocal agreement.



§ 14-95-104 - Purposes of district.

(a) An urban service district shall be defined as a municipal service organization established to provide one (1) or more city services or additional municipal services and financed from revenues secured from within the designated service area through the levy and collection of service charges.

(b) Districts may be created for the following purposes, all of which are found to be public purposes within the meaning of Arkansas Constitution, Amendment 65:

(1) Emergency services, including ambulance services, civil defense services, fire prevention and protection services, and public safety and security services;

(2) Solid waste services, including recycling services, and solid waste collection and disposal services;

(3) Parking services and public transportation services;

(4) Recreation services, including parks, playgrounds, bicycle paths, and recreation programs; and

(5) Neighborhood improvement services, including, but not limited to:

(A) Housing maintenance and redevelopment;

(B) Neighborhood business district maintenance and redevelopment;

(C) Community facilities maintenance and redevelopment;

(D) Street lighting and street cleaning; and

(E) Weed lot and alley maintenance services.



§ 14-95-105 - Financing.

Notwithstanding any provisions of law requiring uniform taxation within a municipality, a municipal governing body, by ordinance, may establish urban service districts and levy service charges to provide and finance any municipal service or function which a municipality is otherwise authorized to undertake.






Subchapter 2 - -- Establishment

§ 14-95-201 - Establishment of urban service districts -- Procedure generally.

An urban service district may be established in the following manner:

(1) (A) Upon petition to the governing body of a city or town signed by not less than twenty-five percent (25%) of the electors of a proposed urban service district, the governing body of a city or town may establish an urban service district by ordinance adopted after notice and public hearing.

(B) The governing body shall set a date for a public hearing and give notice of the hearing.

(C) Following the public hearing, the governing body may either:

(i) Adopt an ordinance creating the urban service district;

(ii) Refuse to act further on the matter; or

(iii) Submit the matter to the electors of the proposed district by referendum.

(2) (A) Where an ordinance is adopted establishing an urban service district, the governing body of the city or town shall, in addition to all other requirements, at a minimum, publish notice of the adoption of the ordinance.

(B) The notice shall include a statement setting out the elector's right to protest.

(C) If, within thirty (30) days of the notice, fifty percent (50%) or more of the electors residing in the proposed urban service district file a written protest, by individual letter or petition, then the ordinance creating the urban service district shall be void.

(D) If hearings on protests indicate that a geographic area desires exclusion from the proposed urban service district, the ordinance may be amended to exclude the property in that area.

(3) No service charges shall be assessed until after the thirty-day period has elapsed.



§ 14-95-202 - Ordinance requirements.

An ordinance to establish an urban service district shall include:

(1) The name of the proposed district;

(2) The services to be provided by the proposed district;

(3) The convenience or necessity of the proposed district;

(4) A map containing the boundaries of the proposed district;

(5) The estimated cost of services to be provided and methods of financing the proposed services;

(6) The method for administering the proposed district; and

(7) The time period for which the fee is to be levied, but in no case to exceed ten (10) years from the date of the establishment of the district, unless the fees are pledged to service a bond indebtedness, in which case the time period of the levy shall be on a parity with the maturity of the bonds.



§ 14-95-203 - Initiative and referendum.

All provisions of Arkansas Constitution, Amendment 7, shall apply to an ordinance establishing an urban service district.






Subchapter 3 - -- Modification or Dissolution

§ 14-95-301 - Modification or dissolution -- Prohibitions -- Exception.

(a) Once an urban service district has incurred bond indebtedness, it shall not be dissolved or modified in any respect until all bonds are retired.

(b) This prohibition shall not prevent the creation of a new or additional district with boundaries larger, smaller, or coextensive with, an existing urban service district.



§ 14-95-302 - Modification or dissolution generally.

The governing body of a city or town may, by ordinance, with notice and public hearing:

(1) Decrease or terminate the type of services and associated fees that the urban service district is authorized to provide, unless fifty percent (50%) or more of the electors residing in the district protest;

(2) Enlarge the district to include adjacent land if fifty percent (50%) or more of the electors residing in the proposed addition do not protest and the advisory board or administrative board of the original district consents;

(3) Combine the urban service district with another urban service district for ease of administration, unless fifty percent (50%) or more of the electors in either district protest, but it may not combine advisory boards or administrative boards without the concurrence of each;

(4) Abolish the urban service district unless fifty percent (50%) or more of the electors in the district protest;

(5) (A) Change the method for administering the urban service district, unless fifty percent (50%) of the electors in the district protest.

(B) Provided, that existing advisory boards or administrative boards cannot be dissolved, diminished, or combined without their consent; and

(6) Increase or change the services or service charges that the urban service district is authorized to provide upon petition of no less than twenty-five percent (25%) of the electors of the district;



§ 14-95-303 - Dissolution -- Combination of service district.

Dissolution or any combination of service districts shall provide for the following:

(1) The transfer or other disposition of property and other rights, claims, and assets of the district;

(2) The payment of all obligations from the resources of the district;

(3) The payment of all costs of abolishing or combining a district from the resources of the districts involved;

(4) The honoring of any bonds, debt, contract, obligation, or cause of action accrued or established under the urban service district;

(5) The provision for the:

(A) Equitable disposition of the assets of the district;

(B) Adequate protection of the legal rights of employees of the district; and

(C) Adequate protection of the legal rights of creditors; and

(6) The transfer of all property and assets to the jurisdiction of the city or town.



§ 14-95-304 - Voter approval.

All changes in urban service districts may be submitted to the electors of the existing or proposed district, whichever is larger, by initiative or referendum.






Subchapter 4 - -- Administration

§ 14-95-401 - Administration of urban service districts.

(a) An urban service district shall be administered directly as a part of the office of the mayor, or the city manager or city administrator, as a part of a department with or without an advisory or administrative board, or as a separate department with or without an advisory or administrative board, as defined in the petition and establishing ordinance.

(b) The budget for each urban service district shall be appropriated as other funds of the city.



§ 14-95-402 - Service charges -- Levy.

(a) The governing body of the city or town is authorized to levy, by ordinance, service charges for the district to establish, operate, maintain, support, and otherwise provide any and all services authorized for the district.

(b) (1) Service charges adopted by the governing body shall be equally administered on a per capita or per household basis, or on a per unit of service basis, or a combination of these methods.

(2) Services charge levied on a per capita or per household basis shall be collected equally without regard to whether or not an individual or household avails itself of the service.

(c) Except as otherwise provided for in this chapter, no service fee may be levied for a period of time exceeding ten (10) years except upon a new petition from electors in the service district and by passage of a new authorizing ordinance by the city or town's governing body per the provisions in this chapter.



§ 14-95-403 - Service charges -- Billing.

(a) (1) Service charges for urban service districts may be entered on the municipal water bill, sewer bill, or garbage bill.

(2) Funds collected on the bills by the municipal utilities shall be paid over to the depository for the district's funds.

(3) Upon nonpayment of service fees, the municipality or municipal utility may discontinue water, sewer, or garbage services as provided in its own ordinances.

(b) (1) Funds raised through service charges for an urban service district may be used only for urban service district purposes.

(2) These public funds shall be maintained in the town or city treasury and accounted for as a separate enterprise fund.

(3) Disbursements of all urban service district funds shall be made only upon voucher or claim presented to and approved by the mayor, city manager, or city administrator.






Subchapter 5 - -- Capital Construction and Improvements Program

§ 14-95-501 - Creation.

(a) The governing body of a city or town which has established an urban service district is authorized to compile a program of capital construction, reconstruction, and improvements within the district and submit the program to the Arkansas Development Finance Authority.

(b) Each program shall specify:

(1) The capital construction, reconstruction, and improvements to be made within the district;

(2) The estimates of cost of the specific projects; and

(3) The total cost for each district within a municipality.

(c) The mayor, city manager, or city administrator is authorized to employ architects and other like professional and technical assistance as is determined to be necessary for laying out, compiling, and implementing the program of capital construction, reconstruction, and improvements within the district.



§ 14-95-502 - Financing.

(a) To finance the cost of the program, the governing body of each municipality shall adopt a resolution pledging the urban service district's service charges, or a portion thereof, to finance the program compiled for the district.

(b) The resolution shall specify:

(1) The district's projected revenues;

(2) The projected costs of the program; and

(3) The period of time for which the district's revenues shall be obligated.






Subchapter 6 - -- Arkansas Development Finance Authority

§ 14-95-601 - Pledge of revenues.

(a) On and after the effective date of this chapter, the Arkansas Development Finance Authority is authorized:

(1) To receive from an urban service district a pledge of revenues; and

(2) To package several programs of the districts from several counties and municipalities into a single bond issue to finance the various programs of the several districts.

(b) The authority is authorized to execute and deliver the pledges, resolutions, instruments, and other undertakings and writings and to take any action as may be appropriate to evidence the debt obligations and the security therefor and to carry out the purposes of this chapter.



§ 14-95-602 - Revenue bonds.

(a) Pursuant to the intention of the General Assembly expressed in § 15-5-303, the Arkansas Development Finance Authority is hereby authorized and empowered to issue revenue bonds, at one (1) time or from time to time, and to use the proceeds there of to:

(1) Provide urban service districts in various counties or municipalities with money for a program of capital construction, reconstruction, improvements, and services within the districts for purposes set forth in this chapter;

(2) Pay all incidental expenses in connection with those purposes;

(3) Pay the expenses of authorizing and issuing the bonds;

(4) Establish a debt service reserve to secure the payment of the bonds, if the authority deems it desirable; and

(5) Make provision for the payment of interest and trustee's fees on the bonds.

(b) The bonds outstanding under this chapter may be in such principal amount as the authority shall determine to be necessary for the accomplishment of the purposes of this chapter.

(c) The bonds shall be authorized, shall be sold by the means, shall bear the rate or rates of interest, and shall be executed and delivered in the manner as the authority may determine pursuant to the provisions of §§ 15-5-301--15-5-316, inclusive.

(d) The bonds issued shall mature over a period of not more than thirty (30) years.

(e) The authority is authorized to enter into authorizing resolutions and trust indentures as it deems necessary to secure the revenue bonds.



§ 14-95-603 - Issuance.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this chapter.

(b) Refunding bonds may be issued by the Arkansas Development Finance Authority pursuant to the provisions of § 15-5-314.



§ 14-95-604 - Restrictions.

All pledged revenues are hereby specifically declared to be restricted in their use and dedicated and to be used solely as provided and authorized in this chapter.



§ 14-95-605 - Bond fund.

(a) Commencing the first day of the month succeeding the issuance of the bonds under this chapter and so long as any bonds are outstanding under this chapter, the pledged revenues of each municipality's urban service district shall be periodically transferred to the authority and shall not be subject to appropriation by the municipality, but, as and when received by the authority, shall be deposited in a bank or banks selected by the authority to the credit of a fund designated as the "Urban Service District Revenue Bond Fund", with appropriate identification for separate issues or series.

(b) (1) So long as any bonds are outstanding under this chapter, all moneys in any bond fund shall be used solely for the payment of the principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with the bonds, with the maintenance of necessary funds and reserves.

(2) Except that, the authorizing resolution or trust indenture may provide for the withdrawal, for other purposes, of surplus moneys, as defined in the authorizing resolution or trust indenture.

(c) Nothing in § 14-95-604, this section, or § 14-95-608 is intended to prohibit the authority from investing moneys received under this section, § 14-95-604, or § 14-95-608, as provided in this chapter.



§ 14-95-606 - Deposit of proceeds.

(a) The Arkansas Development Finance Authority shall include necessary provisions in the authorizing resolution or trust indenture to provide for the deposit of the proceeds of the bonds pursuant to the provisions of § 15-5-209.

(b) The authority may create and establish one (1) or more special funds in such depositories and make such investment as it may designate to provide for the construction, secure the bonds, establish reserves, and fund other necessary functions or activities authorized by this chapter.



§ 14-95-607 - Liens and pledges.

(a) The principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with the bonds shall be secured by a lien on and pledge of, and shall be payable from, the pledged revenues defined in § 14-95-608.

(b) The authorizing resolution or trust indenture shall set forth details of the nature and extent of the lien and pledge, including provisions for the use of surplus revenues, if any, for any other lawful purposes.



§ 14-95-608 - Pledged revenues.

The principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with all bonds issued under this chapter shall be secured solely by a lien on and pledge of each municipality's urban service district's revenues derived from their service charges credited to the town or city treasury, and the pledging of those revenues, the "pledged revenues", is hereby authorized.



§ 14-95-609 - Resolutions and indentures.

(a) Any authorizing resolution and trust indenture shall, together with this chapter, constitute a contract between the Arkansas Development Finance Authority and the holders and registered owners of the bonds, which contract, and all covenants, agreements, and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of the contract, and the covenants, agreements, and obligations of the authority may be enforced by mandamus or other appropriate proceedings at law or in equity.

(b) In this regard, in addition to other provisions referred to above, the authority is hereby expressly authorized to include in any authorizing resolution or trust indenture a covenant that, to the fullest extent possible, each municipality's urban service district's revenues derived from its service charges will be collected under this chapter to the fullest extent possible so as to avoid any impairment of the security for the bonds and that the authority will always maintain reserves at proper levels, and otherwise comply with any provisions of authorizing resolutions or trust indentures concerning revenues and bonds.



§ 14-95-610 - Bond description and liability.

(a) It shall be plainly stated on the face of each bond that:

(1) It has been issued under the provisions of this chapter;

(2) The bonds shall be obligations only of the Arkansas Development Finance Authority, as specified in the applicable trust indenture; and

(3) In no event shall they constitute indebtedness for which the faith and credit of the State of Arkansas or any of its revenues, within the meaning of Arkansas Constitution, Amendment 20, are pledged.

(b) No member of the authority shall be personally liable on the bonds.









Chapter 96-103 - [RESERVED.]

[Reserved]






Subtitle 6 - Water And Soil Conservation Generally

Chapter 104-113 - [RESERVED.]

[Reserved]






Subtitle 7 - Water And Soil Improvement Districts

Chapter 114 - General Provisions

§ 14-114-101 - Conflict of regulations.

In the event that the regulations of water and soil improvement districts under subtitle 7 of title 14 of the Code conflict, and in the event that the water and soil improvement districts are unable to resolve the conflict, the Arkansas Soil and Water Conservation Commission shall have all powers necessary to resolve the conflict including the power to require any district to modify or rescind any regulation in conflict.



§ 14-114-102 - Definitions -- Financial statement.

(a) As used in this section, unless the context otherwise requires:

(1) "Commission" means the Arkansas Soil and Water Conservation Commission; and

(2) "District" means all levee, drainage, irrigation, watershed, and river impoundment districts.

(b) Financial reporting.

(1) On or before March 1 of each year, each district shall file with the county clerk where the majority of lands in a district are located a financial statement as of the preceding December 31.

(2) The financial statements shall include, but not be limited to, the following:

(A) A statement of revenues, expenses, and fund balances;

(B) A balance sheet;

(C) A statement of the cash on hand as of January 1 of the year for which the report is made, together with all other assets of the district;

(D) The total receipts for the preceding year;

(E) The disbursements for administration, construction, and maintenance for bonds redeemed and for interest paid on outstanding bonds; and

(F) Interest due on outstanding bonds, together with all other indebtedness of the district.

(3) Each district's accounts shall be open for inspection according to the rules governing freedom of information as set forth in § 25-19-101 et seq.

(4) Failure of an official to perform the duties and acts required herein shall be a violation punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).



§ 14-114-103 - Watershed or basin studies and funding for costs.

(a) (1) Irrigation, drainage, watershed, regional water distribution, levee, and conservation districts may participate in watershed or basin studies within their basins to assess:

(A) The water quantity or quality issues within the basin; or

(B) The impacts, feasibility, planning, and design of any proposed project within the watershed or basin that could impact the districts' facilities and operation.

(2) The study may be conducted by one (1) or more districts, with or without the assistance of the state or federal government.

(b) A district may use any operation and maintenance funds or other funds not otherwise pledged to assist with study costs.






Chapter 115 - Interstate Watershed Cooperation Act

§ 14-115-101 - Title.

This chapter may be known as the "Interstate Watershed Cooperation Act."



§ 14-115-102 - Purpose -- Construction.

(a) The purpose of this chapter is to enable existing improvement districts or any improvement districts to be created, to make, or contribute to the cost of, improvements for the purpose of flood prevention and control, preventing erosion, floodwater, and sediment damage, and of furthering the conservation, development, utilization, and disposal of water in interstate watershed projects.

(b) The provisions of this chapter shall not be construed to impair or limit in any way the interstate rights of the federal government or any of its departments or agencies, with respect to its jurisdiction, management, or control over waters or other matters or projects of an interstate nature. It is the purpose and intention of this chapter that neither the powers granted herein nor any agreement pursuant hereto shall interfere directly or indirectly with the federal jurisdiction or authority.

(c) None of the additional powers granted by this chapter shall be exercised except for the purpose of participating in programs authorized by the Congress of the United States relating to the control and prevention of floodwater and sediment damages and the conservation, development, utilization, and disposal of water.



§ 14-115-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Interstate watershed project" means any undertaking in cooperation with the federal government for preparing and carrying out works of improvement for the control and prevention of floodwater, erosion, and sediment damage, and the conservation, development, utilization, and disposal of water lying wholly or in part outside the boundaries of this state, the installation of which will benefit lands and property in this state;

(2) "Improvement district" or "district" includes drainage, soil or water conservation, irrigation, levee, flood control, or other special improvement district, and all other political subdivisions including incorporated cities and towns;

(3) "Bonds" means any notes, bonds, or other obligations without regard to form or source of payment, issued by any district pursuant to any law of this state;

(4) "Taxes" means general taxes levied on an ad valorem basis or special benefit taxes levied pursuant to the laws governing improvement districts.



§ 14-115-104 - Authority to cooperate with state and federal governments.

With respect to planning, constructing, operating, and maintaining works of improvement in the interstate watershed projects, the governing authority of any improvement district is authorized to cooperate and enter into agreements with, and to furnish financial and other assistance to, and receive financial and other assistance from:

(1) The federal government, or any department or agency thereof;

(2) The state government of other states; and

(3) Other improvement districts in this state and in adjoining states.



§ 14-115-105 - Contents of agreements between Arkansas and another state.

(a) Any such agreement between a district in this state and a district in an adjoining state shall contain as a minimum the following:

(1) A statement of the obligations of each district as to the installation of the works of improvement and the amount or proportionate share of the nonfederal installation costs to be borne by each district;

(2) A statement of the obligations of each district as to the operation and maintenance of the works of improvement lying within each district and the amount or proportionate part of the cost of the operation and maintenance to be borne by each district;

(3) The obligation of each district to pay a proportionate part of any damages which may be recovered against either district resulting from the injury to, or taking of, lands or other property necessary for carrying out the works of improvement;

(4) A statement that any installation funds remaining after completion of the work and payment of all costs shall be divided and returned to each district in the same proportion that each contributed to the cost.

(b) However, no such agreement with an adjoining state or district of that state shall be inconsistent with the Constitution of the United States of America, or of either state, for the carrying out of the proposed works of improvement.



§ 14-115-106 - Raising funds to carry out obligations under contracts entered.

The governing authority of any improvement district is authorized to appropriate sums, issue bonds, and levy taxes in the manner and for the purposes provided by the law under which it is organized to raise funds as necessary to fulfill the district's obligations under the terms of any agreement entered into under this chapter.






Chapter 116 - Regional Water Distribution District Act

Subchapter 1 - -- General Provisions

§ 14-116-101 - Title.

This chapter may be cited as "The Regional Water Distribution District Act."



§ 14-116-102 - Purpose.

Public nonprofit regional water distribution districts may be organized under this chapter for any one (1) or more of the following purposes:

(1) Acquisition of water from wells, lakes, rivers, tributaries, or streams of or bordering this state or from existing reservoirs heretofore created by the construction of dams by or under the direction and supervision of the United States Army Corps of Engineers;

(2) Acquisition of water, water storage facilities, and the storage of the water in reservoirs created by the construction of multipurpose dams by or under the direction and supervision of the United States Army Corps of Engineers, or by the water district with federal financial or other assistance furnished by the United States Secretary of Agriculture under the provisions of the Watershed Protection and Flood Prevention Act or any other federal law;

(3) Purification, treatment, and processing of the water;

(4) Furnishing the water to persons desiring it;

(5) Assisting in the installation and operation of the water and transportation facilities of persons who are furnished water by the water district and the acquisition, supply, or installation of equipment necessary therefor;

(6) Transportation and delivery of the water to persons furnished it by the water district;

(7) In the case of a district in existence on January 1, 2001, other than a district the lands within which are subject to assessment under § 14-116-601 et seq., owning, acquiring, operating, constructing, equipping, improving, expanding, contracting, concerning, and otherwise dealing in and with regard to properties, real, personal, or mixed, tangible and intangible, for the purpose of the collecting, transporting, treating, and disposing of sewage and liquid waste, industrial, commercial, and residential; and

(8) Carrying out the functions as may be related and appropriate to the accomplishment of the purposes enumerated in this section.



§ 14-116-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Acquire" means and includes construct, acquire by purchase, lease, devise, gift, or other mode of acquisition;

(2) "Board" means a board of directors of a regional water distribution district organized under this chapter;

(3) "Commission" means the Arkansas Soil and Water Conservation Commission;

(4) "Court" means the circuit court creating the water district pursuant to § 14-116-201 et seq.;

(5) "Improvement project area" means an area established by the court within the district for which an approved improvement plan has been developed and for which assessment of benefits may be made to pay the cost of development, construction, operation, and maintenance of the improvement plan and its works of improvement;

(6) "Improvement plan" means a plan developed by a water district to carry out any of the purposes contained in § 14-116-102 or the ancillary benefits derived therefrom within an improvement project area;

(7) "Obligation" includes bonds, notes, debentures, interim certificates or receipts, and all other evidences of indebtedness issued by a regional water distribution district formed under this chapter;

(8) "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state agency, state or political subdivision thereof, municipality, or any body politic;

(9) "Reservoir" means any impoundment of water through the construction of a dam by or under the direction and supervision of the United States Army Corps of Engineers, or by the water district, with federal financial or other assistance furnished by the United States Secretary of Agriculture under the provisions of the Watershed Protection and Flood Prevention Act or any other federal law;

(10) "Water district" or "district" means a nonprofit regional water distribution district organized pursuant to the provisions of this chapter;

(11) "Works of improvement" means any facilities developed by the water district as district as part of an improvement plan which need not be located exclusively within a proposed improvement project area or within the water district.



§ 14-116-104 - Chapter controlling.

This chapter is complete in itself and shall be controlling. The provisions of any other law of this state, except as provided in this chapter, shall not apply to a water district organized under this chapter.



§ 14-116-105 - Construction.

This chapter shall be construed liberally. The enumerating of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 14-116-106 - Joint projects.

(a) It is the intent and purpose of this section and § 25-20-103 to permit any two (2) or more water districts created under this chapter to jointly and cooperatively undertake and carry out any purpose or project which a single water district created under this chapter is authorized to undertake and carry out. It is further the intent that any agreement entered into by two (2) or more water districts pursuant to the authority granted in this section to undertake a joint or cooperative project shall, so far as practical, be entered into in conformity with the requirements and provisions of the Interlocal Cooperation Act, § 25-20-101 et seq.

(b) Any two (2) or more water districts created under this chapter are authorized to enter into an agreement or agreements for the joint or cooperative exercise of any power or authority or for the undertaking of any project which a single water district created under this chapter could exercise or undertake.

(c) Any agreement or agreements between two (2) or more water districts pursuant to the authority granted in this section and § 25-20-103 shall, so far as practicable, be entered into in accordance with the provisions of the Interlocal Cooperation Act, § 25-20-101 et seq. Any power or authority exercised or any project undertaken jointly or cooperatively by the agreeing water districts pursuant to the agreement shall be exercised, undertaken, and consummated in accordance with the provisions of this chapter.



§ 14-116-107 - Applicability of Regional Water Distribution District Act.

The provisions of § 14-116-101 et seq., the Regional Water Distribution District Act, as now or hereafter amended, shall not be applicable to agencies of the State of Arkansas or of political subdivisions of the state, nor to lands owned by such agencies.






Subchapter 2 - -- Establishment of Water Districts

§ 14-116-201 - Authority to petition for district establishment.

When there is water available for industrial, municipal, or agricultural irrigation water supply purposes from wells, lakes, rivers, tributaries, or streams of this state or bordering on this state or from reservoirs heretofore created by the construction of multipurpose dams by or under the direction and supervision of the United States Army Corps of Engineers on any of the rivers, tributaries, or streams of or bordering on this state, or when the Congress of the United States of America has enacted a law authorizing the construction of a reservoir by or under the supervision and direction of the United States Army Corps of Engineers on any of the rivers, tributaries, or streams of or bordering on this state, or when a proposed reservoir on any stream of this state is to be constructed by a water district established under this chapter with federal or other assistance furnished by the United States Secretary of Agriculture under the provisions of the Watershed Protection and Flood Prevention Act or any other federal law, then one hundred (100) or more qualified voters residing and owning lands situated within the boundaries of the water district proposed to be established under the provisions of this chapter may petition the circuit court in the county to establish a water district for the purposes set out in this section.



§ 14-116-202 - Contents of petition.

The petition shall contain:

(1) An accurate description of the territory which it is proposed shall be embraced within the water district, and a map of the territory shall be attached to the petition as an exhibit thereto;

(2) A brief and concise statement describing the water source, whether it is wells, lakes, streams, a reservoir heretofore created by the construction of a dam, or a proposed reservoir authorized by the Congress of the United States of America or a proposed reservoir to be constructed by the water district with federal financial or other assistance furnished by the United States Secretary of Agriculture under the provisions of the Watershed Protection and Flood Prevention Act or any other federal law;

(3) A brief and concise statement showing the necessity for forming and operating the proposed water district, describing the benefits to be received therefrom by the residents and property owners in the territory proposed to be embraced in the water district, and if the water district proposes to use project improvement plans and assessments, a statement that such petitioners are aware of the power of the district under this chapter to levy taxes;

(4) The proposed name for the water district;

(5) The proposed location of the principal office of the water district;

(6) Other and additional information appropriate and useful in support.



§ 14-116-203 - Petition -- Land in more than one county.

(a) The territory proposed to be embraced within the water district may include lands in one (1) or more counties.

(b) If more than one (1) county is involved, the petition shall be filed in the circuit court of the county having the greatest acreage within the boundaries of the proposed water district.



§ 14-116-204 - Commission review of petition.

(a) Upon the filing of the petition in the office of the circuit clerk for the county or any one (1) of the counties where the reservoir or other water source as referred to in § 14-116-102(1) is located or to be located, in whole or in part, the clerk shall prepare a certified copy of the petition and transmit the copy to the commission within five (5) days from the date of the filing of the petition.

(b) Upon receipt of the certified copy, the commission shall institute an investigation of the proposed district and its territory and purposes. The commission shall, within thirty (30) days after receipt of the copy, transmit a written report of its findings on the petition to the clerk of the circuit court.

(c) The report of the commission shall include, but not be limited to:

(1) A finding as to how the proposed boundaries of the water district conflict with the boundaries of any existing water district of which the commission may have supervisory jurisdiction;

(2) A finding as to whether the statement of purposes contained in the petition conforms with the intent and purposes of this chapter as applied to the area proposed to be included within the boundaries of the water district;

(3) A finding as to whether the organization of the proposed water district would promote the general welfare and be conducive to the purposes of this chapter;

(4) Any conditions, revisions, including revisions of area, or limitations which the commission deems necessary to the organization of the water district, the conditions, revisions, or limitations to be stated as changes in the petition. These changes shall thereupon become a part of the petition and be deemed effective without another amendment thereto.



§ 14-116-205 - Notice of hearing.

(a) Within thirty (30) days after the report of the commission has been filed in the office of the circuit clerk, the petition shall be presented to the judge of the circuit court of the county, either in term or vacation, and the court shall thereupon enter its order:

(1) Setting a hearing upon the petition for a day certain; and

(2) Directing the clerk of the court to give notice of the hearing by publication for two (2) consecutive weeks in some newspaper or newspapers having a general circulation in each of the counties containing lands embraced within the boundaries of the proposed water district.

(b) The notice shall contain:

(1) A concise statement describing the purpose of the hearing;

(2) A description of the territory to be embraced within the water district;

(3) A concise statement of the action of the commission;

(4) A warning to all persons residing or owning property within the boundaries of the proposed water district to appear upon the date and at the time and place of the hearing to show cause, if any exists, why the petition should not be granted.



§ 14-116-206 - Hearing -- Appeal.

(a) Upon the date and at the time and place named in the notice, the circuit court shall meet and shall hear all persons who wish to appear and advocate or resist the establishment of the water district. If the court, after being satisfied as to the sufficiency of the petition and the proceedings thereon, finds and deems it to be in the best interests of the persons residing or owning land within the boundaries of the proposed water district that the water district be established under the terms of this chapter, then the court shall enter its order establishing a water district embracing the territory described in the petition, subject to all the terms and provisions in this chapter and designating a name for the water district.

(b) The order establishing the water district shall empower the water district, to the full extent that the State of Arkansas can grant that right, the right to acquire absolute title to and use of water stored in any water source as referred to in § 14-116-102 or in the reservoir created, or to be created, by the construction of the dam by, or under the direction and supervision of, the United States Army Corps of Engineers or by the water district with federal financial or other assistance furnished by the United States Secretary of Agriculture under the provisions of the Watershed Protection and Flood Prevention Act, or any other federal law. The water district shall by the order be empowered to enter into contracts of assurances with the United States of America for the storage, procurement, or removal of the water from the reservoir or other such water source. The order establishing the water district shall have all the force and effect of a judgment. Any person aggrieved by the entry of the order by the court may appeal, as in other cases of appeal, to the Supreme Court, from the order within thirty (30) days after the order has been made. If no appeal is taken within that time, the order authorizing and creating the water district shall be deemed conclusive, and any person residing or owning land in the district may in like manner and time appeal from any order refusing to establish the water district.



§ 14-116-207 - Exclusion of land for irrigation purposes.

(a) Any owner of real property within the territory of the proposed water district may, at any time before the entry of the order establishing the district or before the entry of the order establishing an improvement project area including such real property, petition the court to exclude his property for agricultural irrigation water uses.

(b) To exclude the property from the district, the court must make the following determinations:

(1) The property is supplied by adequate agricultural irrigation water from surface sources or other sources; and

(2) The property is not and will not in the future be benefited by the improvements of the proposed water district.






Subchapter 3 - -- Board of Directors

§ 14-116-301 - Members generally -- Original appointments.

(a) If a water district is composed of all or a portion of four (4) or more counties:

(1) The board of directors shall be composed of three (3) qualified electors who are residents of the district from each of the counties in which lands are embraced in the district. Furthermore, if the circuit court creating a water distribution district finds that a larger number of board members than that provided for above is necessary to afford adequate representation for the various parts of the district, the court may establish a board consisting of a greater number of members than that provided for above. In this case the representation on the board of directors shall be apportioned to the various parts of the district in a manner the circuit court deems just and equitable.

(2) When the circuit court has established the district, it shall within a reasonable time thereafter appoint the three (3) or more directors of the water district. Upon the expiration of the terms of the directors so appointed, subsequent directors shall be elected as set out in this subchapter by the qualified electors residing in the water district in each county in which there is area included in the district.

(b) If a water district is composed of all or a portion of less than four (4) counties:

(1) The board of directors shall be composed of three (3) qualified voters residing in the service area of the customers of the district, which is the area within the boundaries of the water district to which the customers of the district currently provide retail water or other services that they have purchased from the district. However, if the district embraces lands in more than one (1) county but less than four (4) counties, then the board of directors shall be composed of three (3) qualified electors who are residents of the service area of the customers of the district from each of the counties in which lands are embraced in the district. Furthermore, if the court creating a water distribution district finds that a larger number of board members than that provided for above is necessary to afford adequate representation for the various parts of the district, the court may establish a board consisting of a greater number of members than that provided for above. In this case the representation on the board of directors shall be apportioned to the various parts of the district in a manner the court deems just and equitable, and each director shall be a qualified voter residing in the part of the service area of the customers of the district that he or she represents.

(2) When the circuit court has established the district, it shall appoint, within a reasonable time thereafter, the three (3) or more directors of the water district. Upon the expiration of the terms of the directors so appointed, subsequent directors shall be elected as set out in this subchapter by the qualified electors, who shall consist of those electors residing in all or part of any precinct in the service area of the customers of the water district in each county in which lands are embraced in the district or, if the district has been apportioned by the court, by qualified voters, who shall consist of those voters residing in all or part of any precinct in the service area of the customers of the district that the director will represent.



§ 14-116-302 - Members -- Terms.

(a) Each director shall serve for a term of six (6) years and until his or her successor is duly elected and qualified, except that one (1) of the original directors from each county shall serve for a term of not more than two (2) years, one (1) for a term of not more than four (4) years, and one (1) for a term of not more than six (6) years as determined by the courts. However, if the court finds at any time that it is necessary or desirable that the board be composed of or increased to a greater number than three (3) for each county represented in the district in order to provide proper representation to the various parts of the district, the additional member or members of the enlarged board appointed by the court shall be appointed for terms of office that the court deems necessary to properly provide for staggered terms for the members of the board representing each part of the district.

(b) The term of office of the directors shall expire on December 31 of the year that constitutes the last year of the term of each director.



§ 14-116-303 - Members -- Nomination and election.

(a) (1) If a water district is composed of all or a portion of four (4) or more counties, then nominations for directors shall be upon petitions signed by at least fifty (50) qualified electors residing in the area of the district from which the director is to be elected. This petition shall be filed with the county clerk not later than 12:00 noon on July 1 before the general election.

(2) If a water district is composed of all or a portion of less than four (4) counties, then nominations for directors shall be upon petitions signed by at least fifty (50) qualified electors, who shall consist of those electors residing in all or part of any precinct in the service area of the customers of the district from which the director is to be elected. This petition shall be filed with the county clerk not later than 12:00 noon on July 1 before the general election.

(3) A water district shall file a service area map with the county clerk no later than January 31 before the general election.

(b) Election of the directors shall be held as a part of the general election and under the laws governing it.

(c) Any director shall be qualified to succeed himself or herself.



§ 14-116-304 - Members -- Vacancy.

The directors shall fill any vacancy occurring on the board prior to the expiration of the term of any director by electing a substitute director to serve for the balance of the unexpired term.



§ 14-116-305 - Members -- Oath.

(a) Each of the original directors and all directors elected thereafter shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he will not directly or indirectly be interested in any contract made by the board.

(b) Any director failing to take the oath within thirty (30) days after his appointment or election shall be deemed to have declined the appointment or election and his place shall be filled as other vacancies.

(c) All oaths of directors shall be executed in writing and filed in the office of the circuit clerk in the county where the petition is originally filed.



§ 14-116-306 - Members -- Compensation.

The directors provided for, upon majority vote of the board, may receive the sum of no more than two hundred dollars ($200) each day as compensation for attending meetings of the board or any of its committees. However, not more than four hundred dollars ($400) shall be paid to any director for meetings held in any one (1) calendar month, together with the director's reasonable and necessary expenses.



§ 14-116-307 - Organization.

Immediately upon the appointment of the board of directors, the directors shall meet and organize and shall elect a president, vice president, and secretary-treasurer from their membership and shall adopt bylaws which shall govern their proceedings.



§ 14-116-308 - Meetings.

(a) Regular meetings of the board of directors shall be held quarterly in the office of the district on the day selected by the board.

(b) Notice of the meeting shall be mailed to each director at least five (5) days prior to the date of the meeting. Special meetings may be held at any time upon waiver of notice of the meeting by all directors or may be called by the president or by any two (2) directors at any time, provided that notice in writing signed by the persons calling any special meeting is mailed to each director at least five (5) days prior to the time fixed for a special meeting.

(c) (1) A majority of the directors shall constitute a quorum for the transaction of business.

(2) In the absence of any of the duly elected officers of the district, a quorum at any meeting may select a director to act as officer pro tem.

(d) (1) Each meeting of the board, whether regular or special, shall be open to the public.

(2) However, the board may conduct meetings in executive session as permitted under § 25-19-106.



§ 14-116-309 - Powers and duties.

(a) All powers granted a water district created under this subchapter shall be executed by a board of directors.

(b) The board shall have the right, power, and authority to employ attorneys, agents, and personnel as it may deem necessary and to fix their compensation.






Subchapter 4 - -- Operation of Water Districts

§ 14-116-401 - Exemption from jurisdiction of Arkansas Public Service Commission.

Water districts organized under this subchapter shall be exempt in any and all respects from the jurisdiction and control of the Arkansas Public Service Commission.



§ 14-116-402 - District powers.

(a) Each water district shall have power to:

(1) Sue and be sued and complain and defend in the district's name;

(2) Adopt a seal which may be altered at pleasure and to use it, or a facsimile thereof, as required by law;

(3) (A) Acquire absolute title to and use for any purpose and at any place water stored in any reservoir or other water source created by the construction of a multipurpose dam by or under the direction and supervision of the United States Army Corps of Engineers, or by the water district with federal financial or other assistance furnished by the United States Secretary of Agriculture under the provisions of the Watershed Protection and Flood Prevention Act, as amended, or with financing provided by any federal, state, or other source;

(B) Acquire water storage and withdrawal rights in any reservoir or other water source created by the construction of a multipurpose dam by or under the direction and supervision of the United States Army Corps of Engineers, or by the water district with federal financial or other assistance furnished by the United States Secretary of Agriculture under the provisions of the Watershed Protection and Flood Prevention Act, as amended, or with financing provided by any federal, state, or other sources;

(C) Transport, distribute, sell, furnish, and dispose of the water from whatever source derived to any person at any place;

(D) In the case of a district in existence on January 1, 2001, other than districts the lands in which are subject to assessment under § 14-116-601 et seq., collect, transport, treat, and dispose of sewage and liquid waste and own, acquire, operate, construct, equip, improve, expand, contract concerning, or otherwise deal in and with regard to facilities for any or all of the purposes;

(E) Construct, erect, purchase, lease as lessee and in any manner acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange, and mortgage real property, personal property, easements, interests in real property, plants, buildings, works, machinery, supplies, equipment, apparatus, facilities, property rights, and transportation and distribution lines, facilities, equipment, or systems necessary, convenient, or useful;

(F) (i) Regulate, define, and control the rate and location of any withdrawal or transfer of water which is owned, acquired, or developed by the water district in natural or manmade channels.

(ii) Provided, that riparian owners of natural watercourses are not obligated to pay for their historical riparian use from such natural water courses;

(G) (i) Authorize persons to enter for any purpose water which has been or is being transported or is held by the water district, but only if the water district has acquired absolute title to land under the water or has obtained permission of the owner of the land under the water.

(ii) Provided, this provision shall not limit a district's authority to enter on lands for inspection or other purposes consistent with the purposes of this chapter;

(4) Assist its customers in the preparation of their premises for the use of water furnished by the water district and install upon the premises fixtures, machinery, supplies, apparatus, and equipment of any and all kinds and character, and in connection therewith, and for that purpose, to purchase, acquire, lease, sell, distribute, install, and repair fixtures, machinery, supplies, apparatus, and equipment of any and all kinds and character and to receive, acquire, endorse, pledge, hypothecate, and dispose of notes, bonds, and other evidences of indebtedness;

(5) Acquire, own, hold, use, exercise, and to the extent permitted by law, to sell, mortgage, pledge, hypothecate, and in any manner dispose of franchises, rights, privileges, licenses, rights-of-way, and easements necessary, useful, or appropriate;

(6) Purchase, receive, lease as lessee, or in any other manner acquire, own, hold, maintain, sell, exchange, and use any and all real and personal property, or any interest therein;

(7) (A) Borrow money and otherwise contract indebtedness, to issue its obligations therefor, and to secure the payment thereof by mortgage, pledge, or deed of trust of all or any part of its property, assets, franchises, rights, privileges, licenses, rights-of-way, easements, revenues, or income.

(B) The obligations may be in the form of negotiable bonds but may be registered as public obligations under the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq., may be issued in one (1) or more series, may bear such date or dates, may mature at such times, not exceeding forty (40) years from their respective dates, may bear interest at rate or rates, may be in such form, may be executed in such manner, may be payable in such medium of payment, may be payable at such place or places, within or without the State of Arkansas, may be subject to such terms of redemption, and may contain such terms, covenants, and conditions as the resolution of the board authorizing the bonds may provide.

(C) The resolution of the board authorizing the bonds may provide for the execution by the water district of a trust indenture with a bank or trust company, within or without the State of Arkansas, which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(D) The trust indenture may control the priority between successive issues and may contain such other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance and investment of various funds and reserves, the nature and extent of the security, the rights and duties of the water district and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(E) The bonds may be sold at such price, including sale at a discount, and in such manner as the board may determine.

(F) All bonds, whether previously or subsequently issued pursuant to the provisions of this section, shall be exempt from all state, county, and municipal taxes;

(8) Sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property, assets, franchises, rights, privileges, licenses, rights-of-way, and easements;

(9) (A) In connection with the acquisition, construction, improvement, operation, or maintenance of its transportation and distribution lines, systems, equipment, facilities, or apparatus, use the bed of any stream without adversely affecting existing riparian rights, any highway or any right-of-way, easement, or other similar property rights, or any tax-forfeited land owned or held by the State of Arkansas or any political subdivision.

(B) However, this provision does not entitle riparian users to receive water owned, acquired, or developed by the water district without paying the district's water user charges;

(10) (A) Have and exercise the right of eminent domain for the purpose of acquiring rights-of-way and other properties necessary in the construction or operation of its property and business in the manner now provided by the condemnation laws of this state for acquiring private property for public use.

(B) However, this power shall not be used by an irrigation water district for the acquisition or construction of private on-farm irrigation reservoirs or natural watercourses, and any surplus property obtained by an irrigation water district under this power shall be first offered to the person or persons owning the remaining property from which it was taken at the price paid as eminent domain damages before it may be sold to others;

(11) Accept gifts or grants of money, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other property, real or personal;

(12) Make any and all contracts necessary or convenient for the exercise of the powers granted in this chapter;

(13) (A) Fix, regulate, and collect rates, fees, rents, or other charges for water and any other facilities, supplies, equipment, or services furnished by the water district.

(B) Rates shall be just, reasonable, and nondiscriminatory.

(C) If any district distributes water to consumers outside the district, the rates, fees, rents, and other charges for water and other facilities, supplies, equipment, or services furnished to consumers outside the district shall be calculated to pay the cost of such distribution outside the district. No part of the cost of distributing water or providing other services outside the district shall be borne by the members of the district, and there shall be no increase in the cost to members in the district as a result of furnishing water to consumers outside the district;

(14) Conduct its affairs within and without this state;

(15) Elect, appoint, or employ officers, agents, and employees of the water district and define their duties and fix their compensation;

(16) Do and perform all acts and things and have and exercise any and all powers as may be necessary, convenient, or appropriate to effectuate the purposes for which the water district is organized;

(17) Accept appropriations from the state upon such terms and conditions as may be imposed by law or regulation to be used in the furtherance of the purposes for which the water district was created; and

(18) With notice, enter upon any land within or outside the water district for inspection purposes or other purposes as are necessary, convenient, and not inconsistent with the purposes of this chapter.

(b) Notwithstanding the powers conferred by this section, a water district shall comply with all laws of the State of Arkansas regarding the acquisition, storage, transportation, distribution, treatment, or disposal of water, including, without limitation, laws related to minimum stream flow, nonriparian water use, groundwater use, Arkansas Water Plan compliance, and public water supply.

(c) (1) (A) Notwithstanding any other provisions of this chapter, no irrigation district shall have the power to acquire title to or use any water stored in any reservoir created by a dam constructed before July 1, 1995, or to acquire water storage or withdrawal rights in any such reservoir.

(B) Subdivision (c)(1)(A) of this section shall not apply to United States Army Corps of Engineers projects whose main purpose is navigation.

(2) Irrigation districts may obtain water from wells, from excess surface water as defined in § 15-22-304(b), and from reservoirs constructed after July 1, 1995.



§ 14-116-403 - Appeal from district actions.

Any person aggrieved by the service furnished or rates charged by the water district shall have, as a matter of right, the right to petition the grievance from the decision or action of the water district, to the circuit court wherein the water district was formed. Upon the petition being filed, the circuit court shall hear the petition de novo and is empowered to make orders as necessary and proper in equity.



§ 14-116-404 - Revenues.

(a) Water districts formed pursuant to this subchapter shall be operated without profit, but the rates, fees, rent, or other charges for water and other facilities, supplies, equipment, or services furnished by the water district shall be sufficient at all times:

(1) To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its affairs and the principal of and interest on the obligations issued or assumed by the water district in the performance of the purposes for which it was organized; and

(2) For the creation of adequate reserves.

(b) The revenues of the water district shall be devoted, first, to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations, and thereafter to reserves for improvements, new construction, depreciation, and contingencies as the board may from time to time prescribe.

(c) Revenues not required for the purposes set forth in subsection (b) of this section shall be returned from time to time to the customers of the water district on a pro rata basis, according to the amount of business done with each customer during the period for which the return is made, either in cash, in abatement of current charges for water, or otherwise as the board determines; but such return may be made by way of a general rate reduction to customers if the board so elects.



§ 14-116-405 - Tax exemption.

Water districts formed under this chapter shall be exempt from all excise taxes of whatsoever kind or nature, and further, shall be exempt from payment of assessments in any general or special taxing district levied upon the property of the water district, whether real, personal, or mixed.



§ 14-116-406 - Annexation of additional territory.

(a) Additional territory may be annexed to and embraced by a water district established and operating under this subchapter by petition to the circuit court in which the water district was originally established.

(b) The petition shall be prepared, filed, and proceedings had thereon in the same manner as is set out in this subchapter for original petitions praying the formation of a water district.



§ 14-116-407 - Contracts -- Water district and United States.

The board is authorized to:

(1) Cooperate with the United States or any agency or instrumentality thereof, hereinafter referred to as the "United States", in the development of plans for the construction, operation, and maintenance of any facilities which the water district is authorized to construct, operate, and maintain;

(2) Negotiate a contract with the United States or give such assurance as may be required by the United States for the construction, operation, and maintenance of such facilities or any part thereof by the United States.

(A) (i) The contract or assurance may provide for the payment by the water district to the United States of the agreed costs thereof in the form of construction charges, operation and maintenance charges, water storage rental, or service charges.

(ii) "Construction charges" may include the cost of works of improvement for any project addressing the purposes contained in § 14-116-102 and ancillary benefits derived therefrom, including, but not limited to, fish and wildlife, prevention of seepage on irrigated lands, prevention of erosion and sediment damages, and the conservation, development, utilization, and disposal of water.

(B) The contract or assurance may provide for the repayment of the various charges by the water district primarily or exclusively from revenue to be derived by the district from the sale under contract between the district and its water users from the district works, with payment to be made either in the form of agricultural products, cash, or, if an improvement project area has been created under § 14-116-501 et seq., § 14-116-601 et seq., or § 14-116-701 et seq., with revenues derived from assessments levied pursuant thereto.

(C) The contract or assurance may provide that the water district shall furnish lands, easements, and rights-of-way and that property so acquired by the district may be conveyed to the United States insofar as the property may be required for the construction, operation, and maintenance of works thereon by the United States for the benefit of the district.

(D) The contract or assurance may provide that the water district shall save and hold harmless the United States from any liability or damages due to or arising out of the construction, operation, and maintenance of any of the works.






Subchapter 5 - -- Improvement of Water Districts

§ 14-116-501 - Proposed improvement plan for assessment-based water district projects.

(a) (1) Upon the securing of a petition described in subsection (b) of this section, a water district may develop an improvement project plan for any purpose contained in § 14-116-102 that would benefit the lands within the district.

(2) All such improvement plans for improvement project areas shall be appropriately identified by a number or a name selected by the district.

(3) The district may employ an independent engineer or seek the assistance of federal or state agencies in developing the plan.

(4) The plan must include a preliminary survey and a report and should include the following as a minimum:

(A) (i) The territory which will be benefited by the proposed improvement.

(ii) The territory need not consist of contiguous parcels of land;

(B) The general character of the improvements;

(C) An estimate, in reasonable detail, of the expenses involved;

(D) The proposed works of improvement and their proposed locations as can be estimated;

(E) The general nature, purposes, utility, and need of the proposed improvements and their feasibility;

(F) An estimate, to the extent it is known, of the method of financing for works of improvement;

(G) The amount, if any, proposed to be assessed generally against the benefited lands;

(H) Whether, and if so, to what extent, any lands, lakes, or natural watercourses, rivers, tributaries, or streams within the project improvement area are likely to be damaged by or as a result of the acquisition or construction of improvements constituting part of the plan of improvement; and

(I) The plan for compensating landowners for damages, if any.

(b) Upon the securing of a petition by a majority of the owners of the benefited lands and the owners of a majority in value of the benefited lands, as shown by the last assessment of real property within a proposed improvement project area within the water district, the district shall update and complete a final improvement plan which shall contain a final survey and report.

(c) The petition shall describe generally the proposed improvement plan as contained in the preliminary survey and the report.

(d) (1) Upon completion of the final improvement plan for an improvement project area, a copy of the final survey and report shall be submitted to the Arkansas Natural Resources Commission for its approval and to other appropriate federal and state agencies for comment.

(2) (A) The Arkansas Natural Resources Commission shall solicit written comment from appropriate federal and state agencies on the items described in the final survey and report, including, but not limited to, the United States Army Corps of Engineers, the United States Fish and Wildlife Service, the Arkansas State Game and Fish Commission, the Department of Arkansas Heritage, and the Arkansas Department of Environmental Quality.

(B) Upon receipt of comments from such agencies, the Arkansas Natural Resources Commission shall make such comments available to the public and shall solicit comments from the public, giving notice by publication in a newspaper published and having a general circulation in the water district, once a week for two (2) weeks, of the Arkansas Natural Resources Commission's intent to hold a hearing, to be held not less than twenty (20) days after first publication of such notice, at which hearing comments from the public will be heard.

(C) The Arkansas Natural Resources Commission shall duly consider all comments received from such agencies and the general public, if any, and shall thereafter approve, modify, or disapprove such final report and survey and notify the district's board of directors of its action in the matter.

(e) If the Arkansas Natural Resources Commission approves the report, or approves the report with modifications, and, after the board reviews comments, the board of directors of a regional water distribution district may adopt the final improvement plan, with any necessary amendments or revisions, or both, to the final survey and report.



§ 14-116-502 - Court approval of project improvement plan -- Appointment of assessor.

(a) The board of directors of the regional water distribution district shall by petition request court approval of the improvement plan. As part of its petition, the board of directors of a regional water distribution district shall submit a copy of the final survey and report along with such additional information or maps necessary so that the court may understand there from the purpose, utility, feasibility, and need for the improvement plan.

(b) Upon the filing of the petition by the board of directors of a regional water distribution district, the court clerk shall give notice thereof by certified registered letter to each landowner, at the address contained in the records of the county tax collector, owning property within the proposed improvement project area and by publication for two (2) weeks in a newspaper published and having a general circulation in the water district calling upon all persons owning property within the proposed improvement project area, which shall be described in the notice, to appear at a hearing before the court, on some day to be fixed by the court, to show cause in favor of or against the property improvement plan for the proposed improvement project area.

(c) (1) Based upon a review of the petition and attachments, the court, if it determines that the improvement plan is in the best interest of the owners of land within the proposed improvement project area, shall authorize the district to employ an assessor.

(2) If the court determines that the improvement plan is not in the best interest of the owners of land within the proposed project area, it shall deny the petition.

(d) (1) The assessor retained by the district shall take the oath of office as required by Arkansas Constitution, Article 19, § 20, and shall also swear that he or she will well and truly complete his or her duties of assessor.

(2) The district may from time to time change assessors, but the assessor selected must be approved by the court.

(e) The assessor shall review the petitions of the landowners to determine if at least a majority of the owners of the benefited lands and the owners of a majority in value of the benefited lands, as shown by the last assessment of real property within a proposed improvement project area, have signed said petitions.

(f) Upon certification by the assessor that the requirements of subsection (e) of this section have been met, the court shall enter an order approving the improvement plan and establishing the project improvement area.

(g) The court's findings shall have the force and effect of a judgment, from which an appeal may be taken within thirty (30) days, either by any such owner of land or by the board; but, if no appeal is taken within that time, the order shall be deemed to be conclusive and binding upon all the land within the boundaries of the improvement project area, and upon the landowners.



§ 14-116-503 - Expenses -- Plan preparation, adoption, and approval.

All costs and expenses incurred in the preparation, adoption, and approval of an improvement plan shall be paid by the water district out of its general funds, but all such costs and expenses paid or otherwise incurred by the district, upon the approval of the improvement plan, shall be repaid to the general funds of the district out of the proceeds of the first taxes or other revenues collected by the district for carrying out the improvement plan; provided that nothing in this chapter shall authorize punitive assessments to be made against any landowner.



§ 14-116-504 - Alteration of plans.

(a) (1) The board of directors of the regional water distribution district may, at any time after the court has approved the improvement plan, make alterations in the plan and its works of improvement, provided such changes do not change the benefits of the improvement plan.

(2) Any such change in the improvement plan shall be filed with the court clerk.

(b) If alterations in the improvement plan would change the court-approved assessment of benefits and damages, the changed assessment must be submitted to the court for consideration according to the procedures established in this chapter; except that only owners of lands whose assessments are changed may object.



§ 14-116-505 - Additional works of improvement.

After the work contemplated by the original improvement plan has been completed, the board of directors of the regional water distribution district may adopt and file with the court clerk a plan for additional works of improvement for the improvement project area, and the proceedings with respect to such additional plan, including the right of appeal, shall be the same insofar as may be practicable as those required in connection with the original plan; except that the petitions of the landowners shall not be required.






Subchapter 6 - -- Improvement Plan Assessments

§ 14-116-601 - Assessment of benefits and damages.

(a) After the court issues an order approving the improvement plan, the assessor shall proceed to assess the land within the project area on the basis of benefits accruing to the land from the improvement plan.

(b) (1) Taking into account available funding sources, and in the discretion of the district, the total tax levied against all individual and separate parcels of land within the project area shall be sufficient to pay up to the estimated cost of the improvement, all related costs, including, but not limited to, the interest, bond issuance, legal, accounting, appraisals, the debt issuance and related costs, and up to an additional twenty percent (20%) for unforeseen contingencies.

(2) The amount of interest which will accrue on notes, bonds, or other evidences of indebtedness issued by a water district shall be included in and added to the taxes levied against the land in the project area, but the interest to accrue on the notes, bonds, or other evidences of indebtedness shall not be construed as a part of the costs of construction in determining whether the expenses and the costs of making the improvements exceed the assessment of benefits.

(c) The tax so levied shall be a lien upon the land within the improvement project area from the time that the tax is levied by the court and shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created. It shall continue until the tax and all related costs and expenses with penalties shall have been paid.

(d) (1) A separate book for each improvement project area shall be maintained with respect to assessments of benefits on the basis of benefits accruing to the land from the improvement plan.

(2) The assessor shall cause to be inscribed in the book the description of each tract of land. The assessor shall assess the value of the benefits to accrue to each tract by reason of the improvement plan, including, without limitation, the works of improvement, and shall enter the assessment of benefits opposite the description, together with an estimate of what the landowner will be required to pay on the assessment.

(3) There shall be placed opposite the description of each tract of land the name of the owner, as shown by the last county assessment, but a mistake in the name shall not vitiate the assessment. Evident errors which occur in the county assessment list may be corrected.

(e) The assessor shall also assess all damages that will accrue to any landowner by reason of the proposed improvements, including all injury to lands taken or damaged.



§ 14-116-602 - Assessments -- Filing and recording -- Appointment of board of adjustment.

(a) (1) When an assessment is completed, the assessor shall subscribe an original and one (1) copy of the assessment and deposit the original with the court clerk, where it shall be kept and preserved as a public record.

(2) The copy shall be certified by the court clerk after court confirmation and returned to the assessor to be preserved with the records of the water district.

(b) Upon the filing of assessment with the court clerk, the court shall appoint a three-member board of adjustment to hear complaints as provided for in § 14-116-605. Members of the board of adjustment shall be owners of land within the improvement project area and shall serve without compensation, except that the water district shall pay the board of adjustment and its members necessary and reasonable expenses associated with hearing complaints and reporting its recommendations to the court.



§ 14-116-603 - Appeal -- Notice -- Hearing of assessment complaints.

(a) (1) Upon the filing of assessment, the court clerk shall give notice thereof by publication for two (2) weeks in a newspaper published and having a general circulation in the water district.

(2) The notice of hearing shall give a description of the land assessed and state that the owners of the land may appear before the board of adjustment on a day named therein and present complaints, if they have any, against the assessment of any land in the improvement project area.

(3) The day so named shall be not less than ten (10) days nor more than thirty (30) days after the last publication of the notice.

(b) If no complaint is made on the assessments levied, the assessments as deposited with the court clerk shall be conclusive, and the court shall enter an order confirming the assessment.

(c) Findings of the court shall have the force and effect of a judgment, from which an appeal may be taken within thirty (30) days, either by any such owner of land or by the board.



§ 14-116-604 - Acquiescence in damage assessment -- Condemnation.

If such owner has been given notice by certified mail posted at least thirty (30) days prior to the date of the hearing provided for in § 14-116-603, he shall be construed to have accepted the assessment of damages in his favor made by the assessor or to have acquiesced in the failure to assess damages in his favor unless he gives to the court clerk, not later than the date of the hearing provided for in § 14-116-603, notice in writing that he demands a reassessment of his damages. In this event, the board shall institute an action to condemn the land that will be taken or damaged in carrying out the works of improvement included in the improvement plan.



§ 14-116-605 - Assessments -- Complaints.

(a) Any owner of land within the improvement project area who conceives himself to be aggrieved by the assessment of benefits or that the assessment of any land within the project area is inadequate, shall present his complaint to the board of adjustment on the day named in the notice of hearing. At that time, the board of adjustment shall consider the complaint and make recommendations to the court thereon, either confirming the assessment or increasing or diminishing it.

(b) After review of the evidence presented to the board of adjustment and the recommendation of the board of adjustment, the court shall enter its findings thereon, either confirming the assessment or increasing or diminishing it.



§ 14-116-606 - Reassessments.

(a) In no event shall a reduction of assessments be made after the assessment of benefits has been confirmed by the court as provided in § 14-116-603 and obligations based on the assessments have been incurred, but any reduction in benefits shall be paid for by the water district as damages. The claim for those damages shall be secondary and subordinate to the rights of the holders of bonds or other obligations or evidences of indebtedness which have theretofore been issued.

(b) If, by reason of a change of the improvement plan pursuant to § 14-116-504, or change in land use, or any other reason, the board determines that current assessment on any land within the improvement project area has become inequitable, the board may direct the assessor to reassess the property. The assessor shall reassess the land in question, increasing the assessment if greater benefits will be received and reducing the assessment if benefits have decreased or if damages will be sustained.

(c) All reassessments shall be made, advertised, and confirmed as is provided for the original assessment of benefits under this subchapter.

(d) If any obligation of the water district arising from the improvement plan shall be outstanding at the time of a reassessment, the total liability thereon of land against which assessments of benefits have been confirmed shall be no less than the liability of the property by reason of the original assessment.



§ 14-116-607 - Payment of taxes.

(a) When the tax levies are made, the landowners shall have the privilege of paying the taxes in full, without interest, within thirty (30) days after the levy becomes final.

(b) All taxes levied may be paid in installments, so that not more than ten percent (10%) of the allocated tax shall be collectible in any one (1) year against the wishes of the landowner. The deferred installments of the taxes shall bear interest at a rate established by the board and shall be payable only in installments as levied.

(c) If any landowner shall pay in full the levy of taxes against his land as herein provided, that land shall not be further liable by reason of the assessment of benefits or any reassessment thereof except a reassessment because of changed plans as provided in § 14-116-606(b), and then only to the extent of the increase in assessment, if any, because of the greater benefit thereby received. However, in case of any additional assessment for greater benefit, any landowner who shall have paid his previous tax levy in full shall have the privilege of paying in full the increase in tax levied in the manner herein provided.



§ 14-116-608 - Levy of tax -- Lien -- Appeal from tax assessment.

(a) The court shall, at the same time that the assessment of benefits is filed or at any subsequent time when called upon by the board, enter an order, which shall have the force and effect of a judgment, providing that there shall be levied against the land within the project area a tax sufficient to pay the estimated cost of the improvement, with up to twenty percent (20%) added for unforeseen contingencies.

(b) (1) This tax shall be a charge against the land in the proportion to the amount of the assessment of benefits thereon and may be paid in full or in annual installments as provided in § 14-116-607.

(2) The tax so levied shall be a lien upon the land within the improvement project area from the time that the tax is levied by the court and shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created. It shall continue until the tax, with such penalties and costs as may accrue thereon, shall have been paid.

(c) (1) The remedy against such levy of taxes shall be by appeal, and this appeal shall be taken within twenty (20) days from the date of the order by the court.

(2) On this appeal, the presumption shall be in favor of the legality of the tax.



§ 14-116-609 - Levy of tax for preliminary expenses.

(a) If the board does not deem it to the advantage of the project area to proceed immediately with the construction of the works of improvement upon the filing and confirmation of the assessment of benefits, it may cause to be levied and collected a tax based upon the assessment of benefits and collectible from the benefited land in the improvement project area in the proportion to the amount of the assessment of benefits thereon for the purpose of paying preliminary expenses for development of the improvement plan for the improvement project area.

(b) The board shall report to the court the rate of taxation necessary to be levied to pay the preliminary expenses, and thereupon it shall be the duty of the court to make levy of taxes upon the benefited land in the project area sufficient to pay the preliminary expenses, with ten percent (10%) added for unforeseen contingencies. This tax shall be extended upon the tax books of the county and collected along with other taxes in the same manner as taxes levied for construction purposes, as provided in this chapter.

(c) If any project area is abandoned before the making of the assessment of benefits, the tax for preliminary expenses shall be levied at the rate fixed by the board upon the real property therein upon the basis of the assessment for county and state purposes.



§ 14-116-610 - Levy of tax for operation and maintenance.

(a) On or before the first Monday in October of each year, the board shall estimate the amount necessary for the ensuing calendar year for operation and maintenance of the works of improvement provided for in the improvement plan, taking into account all available funding, and shall submit the estimate to the court, with a request that a tax levy be made for the amount needed.

(b) If the court finds the amount to be fair and reasonable, it shall enter an order, which shall have the force and effect of a judgment, providing that there shall be levied against the benefited land within the improvement project area a tax sufficient to pay the estimated cost of operation and maintenance.

(c) This tax may be a flat charge per acre or a charge against the benefited land in the proportion to the amount of the assessment of benefits on the land.



§ 14-116-611 - Extension of taxes on county tax books -- Collection of taxes.

(a) Copies of the assessment necessary for the assessment and collection of taxes by the county shall be provided by the district to the appropriate county officials of each county within the improvement project area.

(b) (1) The amount of the taxes herein provided for shall be annually extended upon the tax books of the county, or counties if the improvement project area is situated in more than one (1) county, and collected by the collector of the county along with the other taxes.

(2) For his services in making this collection, the collector shall receive a commission as is provided by law.

(c) The collections shall be paid over to the board by the collector at or before the time that he is now required to make settlement with the county treasurer for general taxes.

(d) The collection of taxes levied hereunder, the proceedings for the collection of delinquent taxes, and the periods of redemption from sales for foreclosure of tax liens shall be in accordance with §§ 14-117-423 -- 14-117-427.






Subchapter 7 - -- Bonds

§ 14-116-701 - Authority to borrow money or issue bonds, etc.

The board may borrow money at a rate of interest from any agency of the United States, the state, or any other public or private lending source; may issue promissory notes, negotiable bonds, or other evidences of indebtedness as required by the lender thereof; and may pledge and assign all assessments and revenues relating to the improvement project area for the repayment thereof.



§ 14-116-702 - Terms and form of bonds, etc.

(a) Bonds or other evidences of indebtedness issued under the terms of this subchapter shall bear such date or dates, mature at such time or times not in excess of forty (40) years, and any such bonds shall be sold at public sale through competitive bidding, and any such bonds and other evidences of indebtedness and be in such form and denomination as the board may determine.

(b) The board may sell, exchange, or hypothecate these obligations from time to time at such interest rates and such prices as are specified by the board.



§ 14-116-703 - Refunding bonds.

Refunding bonds may be issued and may be sold, exchanged, or hypothecated by the board.



§ 14-116-704 - Security for bonds -- Delinquencies.

(a) All bonds issued under the terms of this chapter that are made payable from the proceeds of assessments shall be secured by a lien on all benefited lands in each individual improvement project area unless the board shall be able to sell bonds payable out of revenue only; provided, however, that land in any district which is not part of a project improvement area shall not be assessed with respect to any costs relating to such project improvement and shall not be encumbered with any lien relating to bonds issued with respect thereto. The board shall see to it that a tax is levied annually and collected under the provisions of this chapter so long as it may be necessary to pay any bond issued under its authority.

(b) (1) (A) If any bond or interest on any bond issued by the board is not paid within thirty (30) days after its maturity, it shall be the duty of the court, on the application of any holder of the bond or interest so overdue, to order the collection of the taxes aforesaid.

(B) At its discretion, the court may appoint a receiver therefor.

(2) The proceeds of the taxes and collections of each improvement project area shall be applied, after payment of costs, first to overdue interest and then to payment pro rata of all bonds issued for that project area which are then due and payable.

(3) The board or receiver may be directed by suit to foreclose the lien of the taxes on delinquent parcels of land.

(4) The suits so brought by the receiver shall be conducted in all matters as suits by the board, as herein provided, and with like effect.

(5) The decrees and deeds herein shall have the same presumptions in their favor.

(6) However, when all such sums have been paid, the receiver shall be discharged, and the affairs of the district with respect to the improvement project area shall be conducted by the board as provided in this chapter.






Subchapter 8 - -- Applicability of Chapter

§ 14-116-801 - Provisions inapplicable to state agencies, political subdivisions, and state lands.

The provisions of this chapter, as now or hereafter amended shall not be applicable to agencies of the State of Arkansas or of political subdivisions of the state, nor to lands owned by such agencies.









Chapter 117 - Irrigation, Drainage, And Watershed Improvement District

Subchapter 1 - -- General Provisions

§ 14-117-101 - Title.

This chapter shall be known as the "Arkansas Irrigation, Drainage, and Watershed Improvement District Act of 1949."



§ 14-117-102 - Declaration of policy.

(a) The General Assembly takes notice that interests of the state would be benefited by the establishment of irrigation systems and that the coordination of irrigation, flood control, and drainage improvements is a matter of public interest and public welfare; the General Assembly believes that this end will be promoted by enabling legislation for the organization of irrigation and drainage districts, vesting the districts with appropriate powers to accomplish their objectives, and, therefore, declares its policy to be to promote these activities by providing for the organization, operation, and maintenance of districts for the multiple purposes of irrigation, flood control, and drainage.

(b) (1) The General Assembly also takes notice that:

(A) Erosion, floodwater, and sediment damages in the watersheds of the rivers and streams of this state, causing loss of life and damage to property, constitute a menace to the welfare of the people of this state;

(B) This state and its political subdivisions should cooperate with the federal government for the purpose of preventing such damages and of furthering the conservation, development, utilization, and disposal of water and thereby preserve and protect this state's land and water resources, as contemplated by the Watershed Protection and Flood Prevention Act;

(C) This cooperation may be more fully promoted by enabling legislation for the organization of watershed improvement districts vested with appropriate powers to accomplish their objectives.

(2) Therefore, the General Assembly declares its policy to be to promote such cooperation and purposes by providing for the organization, operation, and maintenance of watershed improvement districts. These districts may be combined with the other districts authorized by this chapter.



§ 14-117-103 - Definition.

As used in this chapter, unless the context otherwise requires, "board" means the board of commissioners organized pursuant to § 14-117-301 et seq.



§ 14-117-104 - Construction of chapter.

Nothing in this chapter shall be construed to in any way repeal any existing statute with reference to the creation of other improvement districts within the State of Arkansas nor to in any other manner impair any obligations on contracts entered into by the other improvement districts.



§ 14-117-105 - Master.

(a) The chancery or circuit court is expressly authorized to appoint a master to take testimony and perform the functions of a master as in other cases and to make a final report and recommendation to the court.

(b) Any aggrieved party may, within thirty (30) days of the filing of a report by a master appointed as hereinbefore provided, file a written protest to the finding or recommendation of the master.

(c) The court shall approve, modify, or reverse the findings of the master and shall enter a decree in accordance with the equities in the case.

(d) Any owner of real property within the district or any other party who feels aggrieved from the final decree of the court may appeal to the Supreme Court.



§ 14-117-106 - Prompt court compliance required.

If the court does not act promptly in complying with the terms of any section of this chapter essential to the creation and operation of a district, it may be compelled to do so by proceeding in mandamus in a court of competent jurisdiction.



§ 14-117-107 - Change of jurisdiction.

(a) All districts formed prior to June 13, 1963, the jurisdiction over which was vested in the chancery court, upon approval of a majority of its board of directors, may petition the circuit court to assume jurisdiction.

(b) If the circuit court deems the action to be in the best interests of the landowners of the petitioning district, an order shall be entered upon the court's records to that effect. Jurisdiction shall therefore vest to the exclusion of chancery court.

(c) However, nothing in this chapter is intended to affect the validity of existing districts heretofore created under the jurisdiction of chancery court.






Subchapter 2 - -- District Establishment

§ 14-117-201 - Purposes.

The purposes for which districts may be organized under this chapter shall include:

(1) The construction, operation, and maintenance of pools, lakes, reservoirs, dams, levees, ditches, canals, waterways, pumping works, and other facilities for the purpose of irrigation, flood control, and drainage, or in the furtherance of such purposes;

(2) The construction, operation, and maintenance of levees, ditches, dams, canals, waterways, pumping works, and other facilities and improvements on lakes, rivers, bayous, and streams to provide for irrigation, flood control, and drainage, or in furtherance of such purposes;

(3) The construction, operation, and maintenance of works of improvement for the purposes of preventing erosion, floodwater, and sediment damages and for the conservation, development, utilization, and disposal of water or in furtherance of such purposes;

(4) The construction, operation, and maintenance of reservoirs or other areas and facilities for recreation, fish and wildlife, or in the furtherance of such purposes.



§ 14-117-202 - Petition for establishment -- Engineer and survey -- Bond.

(a) It shall be the duty of the court to enter upon its record an order appointing an engineer to be selected by the petitioners when a majority in number of the owners, exclusive of the owners of real property in incorporated towns or cities, of the lands or the owners of a majority in value of the lands, exclusive of the owners of real property in incorporated towns or cities, as shown by the last assessment of real property within a proposed district shall:

(1) Petition the chancery or circuit court to establish a district to embrace their property:

(A) Describing generally the region which it is intended shall be included within the district.

(B) Setting forth:

(i) The proposed name of the district;

(ii) The purpose or purposes of the district;

(iii) The general nature of the work to be done;

(iv) The necessity of the work;

(v) The feasibility of the work; and

(vi) The estimated cost of the project, as then estimated by those filing the petition from information they have at the time, with reasonable detail and definiteness in order that the court may understand the purpose, utility, feasibility, and need or necessity for the project; and

(2) File a good bond to pay for the expenses of survey of the proposed district, in case the district is not formed.

(b) The engineer selected by the petitioners shall be a suitable person, and if not, an engineer shall be named who is satisfactory to the court.

(c) The engineer shall give bond in a sum not less than one thousand dollars ($1,000) to be fixed by the court for the faithful discharge of his duties. He shall be liable upon such bonds for negligence or incompetency causing loss to the district.

(d) The engineer shall forthwith proceed to make a survey and ascertain the limits of the region which would be benefited by the proposed improvements.

(e) The engineer shall file with the chancery or circuit clerk a report showing the territory which will be benefited by the proposed improvements, giving a general idea of its character and expense, and making suggestions as to the proposed improvements and their location as he may deem advisable.

(f) The territory need not consist of contiguous parcels of land.

(g) All expenses incident to the survey and the cost of publication shall be paid by the county or counties in the ratio and proportion of benefits assessed to lands in the respective counties as the work progressed upon proper showing; but all expenses incurred by the county or counties in the creation of any district shall, upon the creation of the district, be reimbursed to the county or counties out of the proceeds of the first revenues collected by the district.



§ 14-117-203 - Alternative petition for establishment.

(a) If, upon the presentation of the petition for the formation of a district, provided for in § 14-117-202, a preliminary survey has been made and a report prepared with assistance from the United States Department of Agriculture, Soil Conservation Service, or from the Chief of Engineers, United States Army Corps of Engineers, or any other federal or state agency, and that report sets forth the proposed name of the district, the purpose or purposes of the district, delineates the area to be benefited, describes the general nature of the works of improvement, the necessity thereof, the feasibility thereof, and the estimated cost of the project, with reasonable detail and definiteness in order that the court may understand therefrom the purpose, utility, feasibility, and need or necessity therefor, a majority in number of the owners of title to real property and the owners of a majority in value of the real property in the proposed district, as shown by the last assessment, may present a petition to the chancery or circuit court, accompanied by the aforesaid survey and report, praying the establishment of the district.

(b) Upon the presentation of such a petition, it shall be the duty of the court to make the order establishing the district without the appointment of an engineer and without further inquiry.

(c) Any detailed plans prepared following the formation of the improvement district will be filed with the court as a supplement to the preliminary survey and report when the plans are adopted by the board of directors, as provided in § 14-117-401.

(d) If no such petition is filed, it shall be the duty of the court to investigate as provided in § 14-117-202 and to establish the district if it is of the opinion that the establishment thereof will be to the advantage of the owners of real property therein.

(e) Guardians may sign the petition for their wards; trustees, executors, and administrators may sign for estates represented by them. If the signature of any corporation thereto is attested by the corporate seal, the signature shall be sufficient evidence of the assent of the corporation to the petition.



§ 14-117-204 - Notice and hearing.

(a) The chancery or circuit clerk shall give notice by publication for two (2) weeks in some newspaper published and having a general circulation in the county calling upon all persons owning property within the proposed district to appear before the court on some day to be fixed by the court to show cause in favor of or against the establishment of the district. If the court deems it to the best interest of the owners of real property within the proposed district that the district shall become a district under the terms of this chapter, it shall make an order upon its records establishing the property as a district subject to all the terms and provisions of this chapter.

(b) Any owner of real property within the territory of the proposed district may petition the court to exclude his property.

(c) If the court finds that the real property would not be benefited by the improvements of the proposed district, the court, in its order, shall exclude the real property of the petitioner or petitioners from the district. However, lands shall be excluded for irrigation purposes by the order of the court upon a showing that the land is supplied by adequate irrigation from surface sources or other sources existing at time of order creating the district and, provided further, that lands so excluded shall be subordinate to all lands within the irrigation district should water from the irrigation works be desired at a later date.



§ 14-117-205 - Land in more than one county.

(a) If land in more than one (1) county is embraced in the proposed district, the petition shall be addressed to the chancery or circuit court in which the largest portion of the lands lie. All proceedings shall be had in that court, and the court shall apportion all costs incurred in the creation of the district between the county or counties in proportion to the benefits assessed to lands in each such county.

(b) Such expenses as are incurred prior to the time when the assessment is made shall be apportioned between the counties in the proportion which the court shall deem to be just and equitable.

(c) In the event district lands are in more than one (1) county, all notices shall be published in newspapers published and having a bona fide circulation in each such county in which the district will embrace land.

(d) All of the districts shall be appropriately identified by the court, that is, they shall be numbered consecutively or shall receive names selected by the court.



§ 14-117-206 - Prompt payment of expenses required.

If the expenses incurred in the creation of a district are not promptly paid by the county or counties pursuant to the order of the court, a proceeding in mandamus shall lie to compel the payment of the expenses.



§ 14-117-207 - Effect of establishment order -- Appeal.

(a) The order of the chancery or circuit court establishing the district shall have all the force of a judgment.

(b) Any owner of real property within the district may appeal from the judgment within thirty (30) days after the judgment has been made, but if no appeal is taken within that time, the judgment shall be deemed conclusive and binding upon all the real property within the bounds of the district, and upon the owners thereof.

(c) Any owner of property in the proposed district may within a like time appeal from any order refusing to establish the district.



§ 14-117-208 - Changing district boundaries.

(a) (1) The holder or holders of title representing in assessed value one-half (1/2) or more of any body of lands benefited or capable of being benefited by the works of a district may petition the chancery or circuit court which established the district to change the boundaries of the district to include that body of lands.

(2) Any owner of lands within the boundaries of a district may also petition the court to change the boundaries of the district to exclude such lands.

(b) The petition shall describe the boundaries of the parcel or tract of land owned by the petitioner or petitioners.

(c) The clerk shall give notice by publication for two (2) weeks in some newspaper published and having a general circulation in the county or counties within the district, calling upon all persons owning property within the district and, in the case of a proposed inclusion of lands, all persons owning property within the area proposed to be included to appear before the court on some day to be fixed by the court to show cause in favor of or against the inclusion or exclusion of lands of petitioners.

(d) If the court deems it to be to the best interest of the district that the lands be included or excluded from the district, it shall make an appropriate order upon its records changing the boundaries of the district.

(e) If the court finds that lands should be included in the district, the court shall make a finding and order as to an equitable amount to be paid by the petitioner or petitioners in lieu of the amount the petitioners or their grantors would have been required to pay to the district as assessments had the lands been included in the district at the time the district was originally formed. These amounts shall be divided into installments as the court may determine and shall be added to and be collected with any assessments subsequently levied against the assessment of benefits and shall be a part of the assessment of benefits.

(f) If the court finds that lands should be excluded from the district, the court shall make a finding and order as to the amount, if any, which shall be refunded by the district to any and all persons who have paid any assessment or assessments to the district.

(g) In making this determination, the court shall consider whether the parties have realized benefits from the organization and operation of the district, and the value of those benefits as determined by the court shall be deducted from the assessments paid in by the parties.

(h) No land excluded from the district shall be released from any obligation to pay any valid outstanding indebtedness of the district at the time of filing the petition for exclusion unless the holders of the indebtedness shall assent to the release of the lands from such obligation.

(i) All costs of the proceedings shall be assessed against the petitioners.

(j) Appeals from judgments of the court made pursuant to this section shall be taken by an aggrieved party in accordance with the provisions of § 14-117-207.



§ 14-117-209 - Assessment of lands outside district -- Boundary extension.

(a) If the board, upon petition of a majority in number as provided in §§ 14-117-202 and 14-117-204 -- 14-117-206 for the establishment of districts, finds that other lands not embraced within the boundaries of the district will be affected by the proposed improvement, it shall assess the estimated benefits and damages to the lands and shall specially report to the chancery or circuit court the assessment which it has made on the lands beyond the boundaries of the district as already established.

(b) It shall then be the duty of the court to give notice by publication for two (2) weeks in a newspaper or newspapers published in the county or counties where the lands lie, describing the additional lands which have been assessed. The owners of real property so assessed shall be allowed thirty (30) days after the last publication of the notice to file with the clerk their protest against being included within the district.

(c) The court shall at its next session investigate the question whether the lands beyond the boundaries of the district so assessed by the board will in fact be benefited or damaged by the making of the improvement. From its finding in that regard and its order based thereon, either the property owners affected by the assessment or the board may within thirty (30) days file an appeal to the Supreme Court. If the finding and order is in favor of the inclusion of the lands, the limits of the district shall by order of the court be extended so as to embrace the lands.






Subchapter 3 - -- Board of Commissioners

§ 14-117-301 - Members.

(a) When the circuit court has established any improvement district, the court shall appoint five (5) owners of real property within the district to act as a board of commissioners for that district, which shall be its governing body.

(b) (1) Each of these commissioners shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he or she will well and truly assess all benefits resulting from the improvement and all damages caused thereby.

(2) Any commissioner failing to take the oath within thirty (30) days after his or her appointment shall be deemed to have declined, and his or her place shall be filled by the court.

(c) (1) All vacancies on the board shall be filled by the court.

(2) However, if the owners of a majority in assessed value of the real property in the district shall petition for the appointment of a particular person or persons as commissioner or commissioners, it shall be the duty of the court to appoint the person or persons so designated.

(d) The court shall remove any member of the board on the petition of owners of a majority in assessed value of the real property in the district.

(e) The commissioners provided for in this section shall receive as compensation the sum of no more than fifty dollars ($50.00) each day for attending meetings of the board, together with their necessary expenses.



§ 14-117-302 - Organization.

The board shall select one (1) of their number as chairman, and a majority shall constitute a quorum.



§ 14-117-303 - Agents and employees generally.

The board shall have the authority to hire all necessary agents and employees.



§ 14-117-304 - Powers and duties.

(a) The board of commissioners shall have and may exercise any functions, powers, authority, rights, and duties that permit the accomplishments of the purposes for which such districts may be created, including the investigation and in case a plan for improvements is adopted, then the construction, maintenance, and operation of all necessary improvements, plants, works, and facilities; the acquisition by purchase, lease, gift, or condemnation of water rights and all other properties, lands, tenements, easements; and all other rights helpful in carrying out the purposes of the organization of the district.

(b) The board, its agents, and its employees shall have the right to enter upon any land within the district to make surveys and for other purposes.

(c) The board also may accept appropriations from the state and from the United States Government upon such terms and conditions as may be imposed by law or regulation to be used in the furtherance of the purposes for which the district was authorized.

(d) The board also may construct the necessary improvements and do any lawful act necessary to accomplish the purposes of the organization of the district.

(e) In order to protect the improvements of the district from damage, the board may make and prescribe necessary regulations. The board may make regulations to define and set the rate and location of any withdrawal of waters owned, acquired, or developed by the district and transferred by natural or man-made channels. The board may also make regulations governing the operation of the works of the district and the delivery of water owned or acquired by it to users and the performance of any of its other functions. The willful violation of these regulations shall constitute a misdemeanor under the laws of this state punishable by a fine not to exceed one thousand dollars ($1,000).



§ 14-117-305 - Eminent domain.

(a) The right and power of eminent domain heretofore conferred shall, as to watershed improvement districts organized under this chapter for the purpose of cooperation under Public Law 83-566, as amended, include the power to enter upon, take, and condemn private property, located either within or without the boundaries of the district, for the construction or erection of works or improvements necessary to conserve soil and water resources; prevent erosion, floodwater, and sediment damage; construct diversion systems, floodwater retarding structures, floodways, levees, desilting basins, channels, rights-of-way, including rights-of-way for improvements in upland areas upstream from district lands when such upstream areas are sources of floodwater or sediment which causes damage to district lands; or other lawful purposes. The term "or other lawful purposes," as used in this section, shall include a watershed improvement plan in its entirety, or any integral part thereof, necessary to carrying out the plans of the district.

(b) Condemnation proceedings instituted under this section shall be conducted in the manner as is now provided by §§ 18-15-1001 -- 18-15-1010.

(c) Legal title to all property so acquired shall vest in the district for the uses and purposes of the district.



§ 14-117-306 - Control of construction -- Advertisement for bids.

(a) The board shall have control of the construction of the improvements in their districts.

(b) It may advertise in local or state papers or papers published in other states for proposals for doing any work by contract. No work exceeding one thousand dollars ($1,000) shall be let without public advertisement. The board may accept or reject any proposals.



§ 14-117-307 - Construction -- Cooperation with federal government.

(a) If the improvements are undertaken in cooperation with the United States, the board may enter into an agreement providing for the construction of the works of improvement and awarding of contracts therefor, to be by, and under the control and supervision of, the United States or any agency or instrumentality thereof.

(b) In that event, the advertisement, award, and carrying out of the contracts shall be in accordance with the provisions of law applicable to the federal agency.



§ 14-117-308 - Contractors and agents.

(a) All contractors shall be required to give bond for the faithful performance of the contracts awarded them, with good and sufficient securities, in an amount to be fixed by the board. The board shall not remit or excuse the penalty or forfeiture of the bond or the breaches thereof.

(b) The board may:

(1) Appoint all necessary agents for carrying on the work and fix their pay;

(2) Buy and sell all necessary material and implements as may be on hand, which may not be necessary for the completion of the improvement under way, or which may have been completed;

(3) Make all such contracts in the prosecution of the work as may best subserve the public interest.

(c) It shall be the duty of the board to have the amount of work done by any contractor estimated, from time to time as may be desirable, by the engineer selected by the board. The board shall draw its warrants in favor of the contractor for not more than ninety percent (90%) of the amount of work so reported, reserving the remainder until it has been ascertained that the work has been completed according to contract and is free from liens.



§ 14-117-309 - Disposal of unneeded land.

The board may determine, by resolution, that any real or personal property is no longer needed for the uses and purposes of the district and may thereafter sell, lease, or otherwise dispose of the property upon such terms and in such manner as appear to the board to be for the best interest of the district.






Subchapter 4 - -- District Operation

§ 14-117-401 - Plans -- Construction areas.

(a) Plans prepared by "local organizations," as defined by the Watershed Protection and Flood Prevention Act, with assistance from the United States Department of Agriculture, Soil Conservation Service, and plans prepared by the Department of the Army, Chief of Engineers, or any other federal or state agency may be adopted by the board of directors and when so adopted shall become the plan of improvement of the district and may be used in lieu of the engineer's survey and other requirements pertaining thereto mentioned in § 14-117-202, or as a supplement to the preliminary survey and report filed under the provisions of § 14-117-203. As soon as the board has adopted its plan for improvement of the district and has ascertained the cost thereof, it shall file the plan with the chancery or circuit clerk. The plans shall be accompanied by a map showing the location of the proposed improvements.

(b) (1) If, in the preparation of the final work plan, it is determined by the board that the location and character of the works of improvement are so varied that it would be impracticable to let contracts on all of them in the same year, or if federal funds would not be available for all of them in the same year, the final work plan may be segregated or divided into one (1) or more units of construction constituting any work or group of works proposed in the final work plan which can be constructed and operated as a feasible unit alone and which can also be operated economically in conjunction with the other proposed works in the plan.

(2) The final work plan shall indicate the area included in each unit of construction and establish each such area as a separate construction area, set forth the percentage or portion of the total project costs allocated to each construction area, and delineate the lands in each construction area which, on the basis of preliminary estimates, will derive some benefit from the works of improvement to be installed therein.

(3) Each construction area shall be appropriately identified by name and number, such as "Construction Area No.....".

(4) The determination of the board that the works of improvement proposed in the final work plan, even though divided into units of construction, do not lack unity or singleness of purpose and that the works in each unit of construction confer some benefit on the lands therein shall be final and conclusive.

(c) (1) The board of commissioners shall have the authority to let contracts for carrying out the works of improvement on a construction area basis, to borrow money and issue notes or bonds, and to assess benefits and damages on a construction area basis.

(2) A separate assessment book shall be prepared and maintained for each construction area.

(3) The tax levied under § 14-117-413 to secure and repay notes or bonds shall be limited to and be a lien only on the lands located within each construction area found to be benefited by the works installed in the construction area, and that fact shall be indicated on the face of the notes or bonds.

(4) All published notices with respect to the assessment of benefits and damages and the borrowing of money and issuance of notes or bonds shall list the lands according to the construction area in which they are located.



§ 14-117-402 - Contracts between district and United States.

(a) The board is authorized to:

(1) Cooperate with the United States or any agency or instrumentality thereof, hereinafter referred to as the United States, in the development of plans for the construction, operation, and maintenance of any facilities which the district is authorized to construct, operate, and maintain;

(2) Negotiate a contract with the United States or give such assurance as may be required by the United States for the construction, operation, and maintenance of such facilities or any part thereof by the United States.

(A) The contract or assurance may provide for the payment by the district to the United States of the agreed costs thereof in the form of construction charges, operation and maintenance charges, water rental, or service charges.

(B) The construction charges may include the cost of works of improvement for irrigation, drainage, flood control, prevention of seepage of irrigated lands, prevention of erosion, floodwater, and sediment damages, and the conservation, development, utilization, and disposal of water.

(C) The contract or assurance may provide for the repayment of the various charges by the district primarily or exclusively from revenue to be derived by the district from the sale under contract between the district and its water users from the district works, with payment to be made either in the form of agricultural products or cash. However, if sufficient revenue is not available from this source or if the district was organized primarily for purposes other than irrigation, then the board shall have authority to assess benefits against the property within the district for the purpose of repaying the obligations of the district under the terms of the contract with or assurances given to the United States.

(D) The contract or assurance may provide that the district shall furnish lands, easements, and rights-of-way and that property so acquired by the district may be conveyed to the United States insofar as the property may be required for the construction, operation, and maintenance of works thereon by the United States for the benefit of the district.

(E) The contract or assurance may provide that the district shall save and hold harmless the United States from any liability or damages due to or arising out of the construction, operation, and maintenance of any of the works.

(b) Until all moneys receivable by the United States from the district under the contract or assurance shall have been fully paid, the boundaries of the district shall not be altered without the consent of the United States.

(c) Any indebtedness to the United States shall be and remain a prior charge against the lands of the district. It shall be paid by sale or rental of water or service under contract with the landowners of the district, by the annual levy of assessments by the commissioners against the district lands or by advance toll charge, all as herein provided, and the obligation to the United States shall so remain prior to any subsequent obligation of the district.

(d) (1) After the terms of the contract or assurance have been negotiated with the United States, the board shall petition the chancery or circuit court for the approval, if necessary, of a bond issue or other evidence of indebtedness by the district for the purpose of paying for preliminary expenses and the cost of acquisition of lands, easements, and rights-of-way which may be needed in order to carry out the plan of improvement.

(2) The chancery or circuit clerk shall thereupon give notice by publication for two (2) weeks in some newspaper published and having a general circulation in the county or counties within the district, calling upon all persons owning property within the district to appear before the court upon some date not less than thirty (30) days nor more than ninety (90) days from the date of the last publication, to be fixed by the court, to show cause in favor of or against the issuance of bonds or other evidence of indebtedness.

(3) If upon final hearing the court deems it to be in the best interest of the owners of real property within the district, the court shall enter an order authorizing the issuance of bonds or other evidence of indebtedness. However, if it is determined by the court that a majority in number of the holders of title to the lands within the district and the owners of a majority in value of the lands therein, as shown by the last assessment, oppose the issuance of bonds or other evidence of indebtedness, the court shall enter a decree disapproving the issuance of bonds or other evidence of indebtedness.

(4) The order of the court shall have the force of a judgment, and any aggrieved party may appeal from the order as provided in § 14-117-207.



§ 14-117-403 - Assessment of benefits and damages.

(a) (1) As soon as plans for the improvement work have been completed or a contract has been entered into with the United States, the board shall proceed to assess the lands within the district on the basis of benefits accruing from works of improvement for irrigation, drainage, flood control, prevention of seepage of irrigated lands, prevention of erosion, floodwater, and sediment damages, and the conservation, development, utilization, and disposal of water.

(2) A separate book shall be maintained with respect to assessments of benefits on the basis of benefits derived from works of improvement for irrigation, drainage, flood control, prevention of seepage of irrigated lands, prevention of erosion, floodwater, and sediment damages, and the conservation, development, utilization, and disposal of water.

(3) The board shall cause to be inscribed in the book the description of each tract of land and shall assess the value of the benefits to accrue to each tract by reason of the improvements and enter the assessment of benefits opposite the description, together with an estimate of what the landowner will probably have to pay on the assessment.

(4) Their assessment shall embrace not merely the land but all public and corporate roads, railroads, tramroads, and other improvements on lands that will be benefited by the district.

(5) They shall place opposite each tract of land the name of the owner, as shown by the last county assessment, but a mistake in the name shall not vitiate the assessment. They may correct evident errors which occur in the county assessment list.

(b) If any landowner, any private corporation, or any other drainage district has made any improvements or works that can be profitably used as a part of the general system, the value of those improvements or works shall be assessed by the board, shall separately appear upon their assessment, and shall be paid for by the district, either in cash or by reduction of assessments.

(c) The board shall also assess all damages that will accrue to any landowner by reason of the proposed improvement, including all injury to lands taken or damaged. Where they return no such assessment of damages as to any tract of land, it shall be deemed a finding by them that no damage will be sustained.



§ 14-117-404 - Filing of assessment.

(a) When their assessment is completed, the board shall subscribe an original and one (1) copy of the assessment and deposit the original with the circuit or chancery clerk, where it shall be kept and preserved as a public record.

(b) The copy shall be certified by the clerk and returned to the board to be preserved with the records of the district.



§ 14-117-405 - Notice and hearing on assessment -- Appeal.

(a) Upon the filing of the assessment, the clerk shall give notice of that fact by publication for two (2) weeks in some weekly newspaper issued in each of the counties in which the lands of the district may lie.

(b) The notice shall give a description of the lands assessed and shall state that the owners of the lands, if they desire, may appear before the court on a certain day, naming the day, and present complaints, if they have any, against the assessment of any lands in the district.

(c) The day so named shall be more than ten (10) days after the last publication of the notice.

(d) If no complaint is made as herein provided, the assessment as deposited with the clerk shall be conclusive.

(e) Any owner of real property within the district who perceives himself to be aggrieved by the assessment of benefits or damages or deems that the assessment of any land in the district is inadequate shall present his complaint to the court on the day named in the notice.

(f) The court shall consider the complaint and enter its finding thereon, either confirming the assessment or increasing or diminishing the assessment.

(g) Its findings shall have the force and effect of a judgment, from which an appeal may be taken within thirty (30) days, either by the property owners or by the board of the district.



§ 14-117-406 - Acquiescence in assessment of damages -- Demand for assessment -- Condemnation.

Any property owner may accept the assessment of damages in his favor made by the board, or acquiesce in their failure to assess damages in his favor, and shall be construed to have done so unless he gives to the board, within thirty (30) days after the assessment is filed, notice in writing that he demands an assessment of his damages by a jury. In that event, the board shall institute an action to condemn the lands that must be taken or damaged in the making of the improvement, which action shall be in accordance with the proceedings provided in § 14-117-305.



§ 14-117-407 - Alteration of plans.

The board may at any time alter the plans for improvement, but before constructing the work according to the changed plans, the changed plans shall be filed with the circuit or chancery clerk and notice of the filing shall be given by publication for one (1) insertion in some newspaper issued and having a bona fide circulation in each of the counties in which there are lands within the district.



§ 14-117-408 - Reassessment of benefits -- Appeals.

(a) (1) If, by reason of a change of plans pursuant to § 14-117-407, either the board or any property owners deem that the assessment on any property has become inequitable, they may petition the court, which may thereupon refer the petition to the board. The board shall then reassess the property mentioned in the petition, increasing the assessment if greater benefits will be received and allowing damages if less benefits will be received or if damages will be sustained.

(2) In no event shall a reduction of assessments be made after the assessment of benefits has been confirmed by the court as provided in § 14-117-405, but any reduction in benefits shall be paid for as damages. The claim for the damages shall be secondary and subordinate to the rights of the holders of bonds or other obligations or evidence of indebtedness which have heretofore been issued.

(3) From the action of the board in the matter, the property owners shall have the same right of appeal that is herein provided for in the case of the original assessment.

(b) (1) The board shall have the power to make a reassessment of the benefits not more often than once a year. The reassessment shall be made, advertised, and equalized as is provided for the original assessment of benefits.

(2) All appeals of landowners objecting to the reassessment must be taken and perfected within thirty (30) days from the time of the action of the chancery or circuit court thereon.

(3) If any obligation of the district shall be outstanding at the time of the reassessment, the liability thereon of real property against which assessments of benefits have been confirmed shall be no less than the liability of the property by reason of the original assessment.



§ 14-117-409 - Additional work or improvements -- Reassessment -- Appeals.

(a) After the work contemplated by the original plans has been completed, the board may file with the circuit or chancery clerk of the county where the district was first organized plans for additional work or improvements in the district.

(b) The clerk shall give notice by publication for two (2) weeks in some newspaper or newspapers published and having a general circulation in the county or counties within the district, calling upon all persons owning property within the district to appear before the court on some date not less than thirty (30) days nor more than ninety (90) days from the last publication, to be fixed by the court, to show cause in favor of or against the proposal.

(c) If, upon final hearing, the court deems it to the best interest of the owners of real property within the district, the court shall enter an order ratifying and approving the additional work or improvements. However, if it is determined by the court that a majority in number of the holders of title to the lands within the district and the owners of a majority in value of the lands therein, as shown by the last assessment, oppose the proposal for additional work or improvement, the court shall enter a decree disapproving the proposed additional work or improvements.

(d) If the proposal is approved by the order of the court, the board may proceed with the assessment of benefits in accordance with the provisions of this chapter.

(e) From the action of the court any party aggrieved, including the commissioners of the district, may take an appeal, but the appeal must be taken and perfected within thirty (30) days.

(f) The proceedings in the chancery or circuit court shall be deemed matters of public interest and heard at the earliest possible moment.

(g) When any such reassessment of benefits has been made and stands confirmed, it shall be the assessment of benefits until another reassessment has been made as provided in this chapter, and levies of the taxes on the reassessed benefits shall be made and collected in the same manner as levies on the original assessment of benefits and shall be a first lien on the lands of the district from the time they are made.



§ 14-117-410 - Inclusion of bond interest with tax -- Exception.

The amount of interest which will accrue on bonds issued by the districts shall be included and added to the tax, but the interest to accrue on account of the issuing of the bonds shall not be construed as a part of the cost of construction in determining whether or not the expense and the costs of making the improvements are or are not equal to or in excess of the benefits assessed.



§ 14-117-411 - Payment of assessment.

(a) When assessments of benefits are made, the landowners shall have the privilege of paying the assessments in full within thirty (30) days after the assessment becomes final.

(b) (1) (A) However, all such assessments shall be made payable in installments so that not more than ten percent (10%) shall be collectible in any one (1) year against the wishes of the landowner.

(B) In the event that any landowner avails himself or herself of this indulgence, the deferred installments of the assessed benefits shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied.

(2) Installment payments of less than ten dollars ($10.00) per acre per year are not subject to the ten-percent limitation in subdivision (b)(1)(A) of this section unless a majority of the board of commissioners agrees that the ten-percent limitation should apply.

(c) If any landowner shall pay in full the assessment of benefits against his or her land as provided in this section, the land shall not be further liable by reason of the assessment or any reassessment of the land except a reassessment because of changed plans as provided in § 14-117-408. It shall then be liable only to the extent of the increase in assessment, if any, because of the greater benefit thereby received. However, in case of any such additional assessment for greater benefit, any landowner who shall have paid his or her previous assessment in full shall have the privilege of paying in full the increase in assessment in the manner provided in this section.



§ 14-117-412 - Levy of assessment -- Interest.

The levy of the assessment may be made by way of proportional amounts of the total assessed benefits. Interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest, or the interest may be first collected.



§ 14-117-413 - Levy of tax -- Preliminary expenses.

(a) At the same time that the assessment of benefits is filed or at any subsequent time when called upon by the board of directors, the circuit court shall enter upon its records an order, which shall have all the force of a judgment providing that there shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of the improvement, with ten percent (10%) added for unforeseen contingencies.

(b) (1) The tax is to be paid by the real property in the district in proportion to the amount of the assessment of benefits on the real property and shall be paid in annual installments not to exceed ten percent (10%) for any one (1) year, as provided in the order.

(2) The circuit court may order that any tax of less than ten dollars ($10.00) per acre per year to be paid by the real property in the improvement district in proportion to the amount of the assessment of benefits is to be paid in one (1) year.

(c) The tax so levied shall be a lien upon all the real property in the district from the time that the lien is levied by the circuit court, shall be entitled to preference over all demands, executions, encumbrances, or liens whenever created, and shall continue until the assessment, with penalty and costs that may accrue on the assessment, shall have been paid.

(d) The remedy against the assessment of taxes shall be by appeal. The appeal must be taken within twenty (20) days from the date of the order by the circuit court. On the appeal the presumption shall be in favor of the legality of the tax.

(e) Any owner of real property within the district by mandamus may by the circuit court compel compliance with the terms of this section.

(f) If the board deems it not to the advantage of the district to proceed immediately with the construction of the improvement upon the filing and confirmation of the assessment of benefits, it may report to the circuit court the rate of taxation necessary to be levied to pay the preliminary expenses of the district. Thereupon, it shall be the duty of the circuit or chancery court to make a levy of taxes upon the real property in the district sufficient to pay the preliminary expenses, with ten percent (10%) added for unforeseen contingencies. This tax shall be extended upon the tax books of the county and collected along with other taxes in the same manner as the taxes levied for construction purposes, as provided in this chapter.



§ 14-117-414 - Borrowing money and issuing bonds.

(a) The board may petition the chancery or circuit court for authority to borrow money or issue negotiable bonds, and the court shall cause a public hearing to be held with respect to the petition in accordance with the same procedure for the issuance of bonds in connection with contracts with the United States as set forth in § 14-117-402.

(b) The petition of the board shall state whether it is desired that the bonds shall be made payable from the proceeds of revenues derived from the sale or delivery of water by the district or shall be made payable from the proceeds of assessments against the real property within the district. The order of the court authorizing the issuance of the bonds shall specify which of the sources shall be liable for the payments of the principal of and interest on the bonds.

(c) If the board is authorized to do so upon the presentation of the petition to the court, and after compliance with the provisions of § 14-117-402, it may borrow money at a rate of interest determined by the board from any agency of the United States or any other available lending source, may issue promissory notes, negotiable bonds, or such other evidence of indebtedness as required by the lender therefor, signed by the members of the board, and may pledge or assign all assessments and revenues for the repayment thereof.

(d) If promissory notes are issued, the board is authorized to execute mortgages on real or personal property owned by the district or assign or pledge such revenues and assessments as may be required by the lender as security for the repayment of the loan. No promissory notes issued under the terms of this chapter shall run for more than fifty (50) years.

(e) No bonds issued under the terms of this chapter shall run for more than fifty (50) years. All issues of bonds may be divided so that a portion of them may mature each year as the assessments are collected, or they may all be made payable at the same time, with proper provision for a sinking fund.

(f) In all other respects, the board shall determine the form and denominations of the bonds.

(g) The board may sell, exchange, or hypothecate the bonds from time to time and at prices which best serve the interests of the district, provided that any sale or exchange of the bonds at less than ninety percent (90%) of their par value shall first have the approval of the chancery or circuit court.



§ 14-117-415 - Court order as to bonds.

(a) After issuing any bonds and before their sale, exchange, or hypothecation, the board shall petition the chancery or circuit court for an order approving the legality and regularity of all proceedings leading up to the issuance of the bonds. This order shall have the force of a judgment and shall be subject to appeal to the Supreme Court within thirty (30) days by the board or by any owner of real property against which assessments of benefits by the district have been confirmed.

(b) If the order of the court shall specify that the bonds shall be made payable from revenues from the sale or delivery of water, the order shall declare specifically the revenues or portion thereof that shall be pledged to secure the payment of the principal of and interest upon the bonds. The order of the court shall constitute a sufficient pledge to secure all payments of all bonds that may be issued in pursuance thereof, and all revenue so designated shall be applied first to the payment of the bond requirements. No tax shall be levied by or on behalf of the district against any real property within the district to pay any part of the principal or interest of such bonds.

(c) If the order of the court authorizing the issuance of bonds shall specify that they shall be made payable from the proceeds of assessments, then the order shall provide for the levying of a tax against the real property within the district in proportion to the assessment of benefits for the improvement, in the same manner and with the same effect as provided in § 14-117-413.

(d) If the order of the court authorizing the borrowing of money and the issuance of promissory notes shall specify that they shall be payable from the proceeds of assessments, then the order shall provide for the levying of a tax against the real property within the district in proportion to the assessment of benefits for the improvements, in the same manner and with the same effect as provided in § 14-117-413. The indebtedness arising from the issuance of the promissory notes shall be and remain a prior charge against the lands of the district, as provided in § 14-117-402.



§ 14-117-416 - Refunding bonds.

Refunding bonds may be issued and may be sold, exchanged, or hypothecated under the procedure provided in §§ 14-117-414 and 14-117-415.



§ 14-117-417 - Security for bonds -- Levy and collection of tax.

All bonds issued under the terms of this chapter that are made payable from the proceeds of assessments shall be secured by a lien on all lands in the district unless the district shall be able to sell bonds payable out of water revenue only. The board shall see to it that a tax is levied annually and collected under the provisions of this chapter, so long as it may be necessary to pay any bond issued or obligation contracted under its authority. The making of the assessment or levy and collection may be enforced by mandamus.



§ 14-117-418 - Default in bond payment.

(a) If any bond, or interest coupon on any bond, issued by the board is not paid within thirty (30) days after its maturity, it shall be the duty of the circuit or chancery court of the proper county, on the application of any holder of a bond or interest coupon so overdue, to order the collection of the taxes as provided in § 14-117-417. At its discretion, the court may appoint a receiver therefor.

(b) The proceeds of the taxes and collections shall be applied, after payment of costs, first to overdue interest, and then to payment pro rata of all bonds issued by the board which are then due and payable.

(c) The board or receiver may be directed by suit to foreclose the lien of the taxes on the lands.

(d) Suits so brought by a receiver shall be conducted in all matters as suits by the board, as provided in §§ 14-117-423 -- 14-117-426, and with like effect.

(e) The decrees and deeds herein shall have the same presumptions in their favor.

(f) However, when all such sums have been paid, the receiver shall be discharged, and the affairs of the district shall be conducted by the board as provided in this subchapter.



§ 14-117-419 - Records and reports.

(a) The board shall also keep the original itemized bills and accounts of all financial transactions and all warrants which have been paid. Each warrant shall state on its face the service for which it was rendered, the person to whom paid, and the amount of the warrant.

(b) On or before March 1 of each year, the board shall file with the circuit or chancery clerk a sworn statement of the financial condition of the district, to cover the year ending on December 31 preceding. The report shall contain, among other things:

(1) A statement of the cash on hand as of January 1 of the year for which the report is made, together with all other assets of the district;

(2) The total receipts for the preceding year;

(3) The disbursements for administration, construction, and maintenance of bonds redeemed, and for interest paid on outstanding bonds; and

(4) Interest due on outstanding bonds, together with all other indebtedness of the district.

(c) In districts with revenues, from whatever source derived, in excess of five thousand dollars ($5,000) per year, the books, records, and last annual report of the district shall be examined at least one (1) time a year by a certified public accountant. The accountant shall file a report of the examination with the circuit or chancery clerk within thirty (30) days after completing the examination.

(d) The accountant shall recommend the form and methods for keeping books and records and for making the reports of the district.

(e) The expense of the examination shall be paid as a part of the expenses of the district.

(f) All accounts of the district shall be open for inspection by any person lawfully entitled to inspect them.

(g) The failure of any of the officials named in this section to perform the duties and acts required herein shall be a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each offense. For the making of a false or fraudulent report, the person so making shall be guilty of perjury and punished accordingly.



§ 14-117-420 - Taxation for operation, maintenance, and service of district properties.

(a) The districts shall have authority to levy and collect a tax to secure funds to maintain, repair, and operate all plants, properties, and improvements of the district and to give and maintain proper service for the purposes of its organization.

(b) (1) (A) The board of commissioners may apply to the county court to levy an additional tax.

(B) The tax may be levied as a flat tax per acre.

(2) (A) Upon the filing of the petition with the county court, notice shall be published by the county clerk for two (2) weeks in a newspaper published in each of the counties in which the district has land.

(B) Any property owner opposing the additional levy may appear at the next regular, special, or adjourned term of the county court or adjourned day of the court and state his or her objections to the levy.

(C) An appeal from the findings of the county court may be taken by either the property owners or the board.



§ 14-117-421 - Extension of taxes on books -- Collection.

(a) The amount of the taxes provided for in this chapter shall be annually extended upon the tax books of the county and collected by the collector of the county along with the other taxes, and for his services in making the collection the collector shall receive a commission as provided by law.

(b) Collections shall be paid over to the board of the respective district by the collector at or before the time that he is now required to make settlement with the county treasurer for general taxes.



§ 14-117-422 - Time for payment of taxes -- Installments.

(a) All taxes levied under the terms of this chapter shall be deemed to be due and payable at any time from the third Monday in February to and including October 1 and shall be payable, at the option of the taxpayer, in installments as follows:

(1) The first installment of one-fourth (1/4) of the amount of the taxes shall be due and payable on and from the third Monday in February to and including the third Monday in April;

(2) The second installment of one-fourth (1/4) shall be due and payable on and from the third Monday in April to and including the third Monday in July; and

(3) The third installment of one-half (1/2) shall be due and payable on and from the third Monday in July to and including October 1.

(b) All such taxes remaining unpaid after the periods above specified shall be considered as delinquent.



§ 14-117-423 - Delinquencies on tax payment.

(a) If any taxes levied in pursuance of this chapter are not paid at maturity, the collector shall not embrace the taxes in the taxes for which he shall sell the lands, but he shall add to the amount of the tax a penalty of ten percent (10%).

(b) The board shall enforce the collection by chancery proceedings in a court of the county in which the lands are situated having chancery jurisdiction.

(c) The court shall give judgment against the lands for the amount of the taxes and the penalty of ten percent (10%), plus interest on the delinquent taxes and penalty at the rate of six percent (6%) per annum, and all costs of the proceedings.

(d) Such judgments shall provide for the sale of the delinquent lands for cash by a commissioner of the court, after advertisement as set out in § 14-117-425.

(e) The proceedings and judgment shall be in the nature of proceedings in rem, and it shall be immaterial that the ownership of the lands is incorrectly alleged in the proceedings.

(f) The judgment shall be enforced wholly against the lands and not against any other property or estate of the defendants.

(g) All or any part of the delinquent lands for each of the counties may be included in one (1) suit for each county, instituted for the collection of the delinquent taxes, as aforesaid.



§ 14-117-424 - Notice of pendency of suit.

Notice of the pendency of the suit shall be given by publication weekly for four (4) consecutive weeks before judgment is entered on the sale of the lands in some newspaper published in the county where the suit may be pending, which public notice may be in the following terms:

Click here to view form



§ 14-117-425 - Trial generally -- Sale of land to bidders.

(a) The suit shall stand for trial at the first term of court after the complaint may be filed if the four (4) weeks shall expire either before the first day of the term or during the term of court to which the suit is brought unless a continuance is granted, for good cause shown, within the discretion of the court. The continuance for good cause shown may be granted as to a part of the lands or defendants without affecting the duty of the court to dispose finally of the others as to whom no continuance may be granted.

(b) In all cases where notice has been properly given as provided in § 14-117-424 and no answer has been filed or, if filed, the cause has been decided for the plaintiff, the court, by its decree, shall grant the relief prayed for in the complaint and shall direct the commissioner to sell the lands described in the complaint at the courthouse door of the county wherein the decree is entered, at public outcry, to the highest and best bidder for cash in hand, after having first advertised the sale weekly for two (2) weeks, consecutively, in some newspaper published in the county, if there is one, and, if there is no newspaper, then that the advertisement be published in some newspaper in an adjoining county. The advertisement may include all lands described in the decree.

(c) If all the lands are not sold on the day as advertised, the sale shall continue from day to day until completed.

(d) The commissioner shall by proper deeds convey to the purchaser the lands so sold. The title to the lands shall thereupon become vested in the purchaser as against all others whomsoever, saving to infants and to insane persons having no guardian or curators, the right they now have by law to appear and except to the proceedings within three (3) years after their disabilities are removed.

(e) In all suits brought under this section and §§ 14-117-423 and 14-117-424, a reasonable attorney's fee shall be taxed in favor of the attorney for the plaintiff, which fee shall be added to the amount of the cost.

(f) In case the board shall fail to commence suit within sixty (60) days after the taxes become delinquent, the holder of any bond or other evidence of indebtedness issued by the district shall have the right to bring suit for the collection of the delinquent assessments. The proceedings in the suit brought by the bondholder or other creditor shall in all respects be governed by the provisions applicable to suits by the board.



§ 14-117-426 - Trial procedure -- Sale of land to district.

(a) Suits for collection of taxes shall be conducted in the name of the district and in accordance with the practice and proceedings of chancery or circuit courts in this state, except as herein otherwise provided, and neither attorneys ad litem nor guardians ad litem, nor any of the provisions of § 16-65-403 [repealed] shall be required.

(b) The suits may be disposed of on oral testimony, as in ordinary suits at law.

(c) This law shall be liberally construed to give to this assessment and these tax lists the effect of bona fide mortgage for a valuable consideration, and a first lien upon the lands, as against all persons having an interest therein.

(d) In such suits, it shall be sufficient to allege generally and briefly the organization of the district and the nonpayment of the taxes, setting forth the description of the lands proceeded against, and the amount chargeable to each tract, with prayer for foreclosure.

(e) However, no informality or irregularity in holding any of the meetings provided for herein, or valuation, assessment of the lands, in the name of the owners, or the number of acres therein shall be a valid defense to the action.

(f) In any case where the lands are offered for sale by the commissioner, as provided by this chapter, and the sum of the tax due, together with interest, cost, and penalty, is not bid for the lands, the commissioner shall:

(1) Bid the lands off in the name of the district, bidding therefor the whole amount due as aforesaid;

(2) Execute his deed therefor, as in other cases under this chapter, conveying the land to the district. The deeds, when duly executed in conformity to the provisions of this chapter and recorded, shall be received as evidence in all cases, showing an indefeasible title in the purchasers, unassailable in either law or equity.



§ 14-117-427 - Right of redemption.

At any time within two (2) years after the rendition of the final decree of the chancery or circuit court herein provided for, the owner of the lands may file his petition in the court rendering the decree, alleging the payment of taxes on the lands for the year for which they were sold. Upon the establishment of that fact, the court shall vacate and set aside that decree and provide that any landowner shall have the right to redeem any and all lands sold at that sale within two (2) years thereafter, which shall run from the day when the lands are offered for sale and not from the day the sale is confirmed.









Chapter 118 - Improvement Districts For Rivers

Subchapter 1 - -- General Provisions

§ 14-118-101 - Construction.

This subchapter shall be liberally construed to effectuate its purpose.



§ 14-118-102 - Subchapter cumulative.

This subchapter shall be cumulative and shall not repeal any existing law, nor shall it be deemed to take from any levee, drainage, or other improvement district any power or right the district now has to enter into and perform any agreement or contract with the United States Army Corps of Engineers or other federal agency.



§ 14-118-103 - Petition to establish district.

(a) When the Congress of the United States has enacted a law adopting and authorizing a project for the improvement of any of the rivers, tributaries, or streams of or bordering on this state, ten (10) or more owners of real property within the area embraced within the adopted and authorized project shall petition the circuit court to establish an improvement district to embrace the property within the area, describing generally the region which is intended to be embraced within the district. A concise statement of the authorized and adopted project, a copy of the Act of Congress, together with the plans and estimated cost to be borne by the district as made by the United States Army Corps of Engineers or other agency of the federal government, shall be attached and made a part of the petition. A concise statement showing the necessity of forming and creating the proposed improvement district, and a concise statement as to the benefits to be received by the proposed adopted and authorized project shall be included.

(b) Upon the filing of the petition, it shall be presented to the judge of the circuit court, either in term or vacation, and the court shall make an order directing the clerk of the circuit court in which the petition is filed to give notice by publication for two (2) weeks in some newspaper or newspapers published and having a general circulation in each of the counties embraced within the proposed boundaries of the district, calling upon all persons owning property therein to appear before the court on some day to be fixed by the court to show cause in favor of or against the establishment of the district.

(c) At the time named in the notice, the circuit court shall meet and hear all property owners within the proposed district who wish to appear and advocate or resist the establishment of the district. If the court finds and deems it to be the best interest of the owners of real property within the district that the proposed district shall become an improvement district, under the terms of this subchapter, it shall make an order upon its records establishing the proposed district as an improvement district, subject to all of the terms and provisions of this subchapter.



§ 14-118-104 - Petition -- Lands in more than one county.

(a) If lands in more than one (1) county are embraced within the adopted and authorized project and within the proposed district, the petition shall be filed in the circuit court in the judicial district in which the largest portion of the lands are situated and within a county in which some part or portion of lands in the proposed district are situated. All proceedings shall be had in the circuit court.

(b) All improvement districts created under this subchapter shall receive names selected and designated by the circuit court.

(c) No petition filed under the provisions of this subchapter shall include lands in any other county except the one in which the petition is filed, unless there is attached to the petition a statement signed by twenty (20) landowners or by one-half (1/2) of the owners in the affected area of each of the counties sought to be included asking that the lands of their county be included.



§ 14-118-105 - Establishment order -- Appeal.

(a) The order of the circuit court establishing the district shall have all of the force and effect of a judgment.

(b) Any owner of real property within the district may appeal from the judgment within thirty (30) days after the judgment has been made, but if no appeal is taken within that time, the judgment authorizing and creating the district shall be deemed conclusive and binding upon all of the property within the bounds of the district and upon the owners thereof.

(c) Any owner of property in the district may in a like manner appeal from any order refusing to establish the district.



§ 14-118-106 - Board of commissioners.

(a) When the circuit court has established any improvement district, it shall appoint any number of owners of real property within the district, the number to be fixed by the court, to act as commissioners. At least one (1) shall be appointed from each county containing lands embraced in the district.

(b) Each of these commissioners shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he will not directly or indirectly be interested in any contract made by the board, and that he will well and truly assess all benefits resulting from the improvement and all damages caused thereby. Any commissioner failing to take the oath within thirty (30) days after his appointment shall have been deemed to decline, and his place shall be filled by the circuit court, if in session, and if not, by the circuit judge.

(c) All vacancies of the board shall be filled by the circuit court wherein the district was formed or the judge thereof in vacation.

(d) The board shall select one (1) of their number as chairman, and a majority shall constitute a quorum.

(e) The commissioners provided for shall receive as compensation the sum of five dollars ($5.00) each day for attending meetings of the board, together with their necessary expenses.

(f) The board of commissioners shall have the right, power, and authority to:

(1) Employ attorneys, agents, and personnel as it deems necessary, and fix their respective compensation; and

(2) Purchase and operate machinery or to contract work required by the federal agency.



§ 14-118-107 - District use of federal agency plans.

The plans prepared by the Chief of Engineers, United States Army Corps of Engineers, or any other federal agency as and when adopted, approved, and authorized by Congress of the United States, shall be the plan of improvement for the district.



§ 14-118-108 - Assessment of benefits and damages.

(a) The commissioners shall proceed to assess the lands within the district, shall inscribe in a book the description of each tract of land, shall assess the value of the benefits to accrue to each tract by reason of the improvement, and shall enter the assessment of benefits opposite the description.

(b) The assessment shall embrace not merely the lands, but all property and corporate roads, railroads, tramroads, and other improvements on land that will be benefited by the improvement.

(c) There shall be placed opposite each tract of land the name of the supposed owner as shown by the last county assessment, but a mistake in the name shall not vitiate the assessment and the commissioners may correct evident errors which occur in the county assessment list.

(d) The commissioners shall also assess all damages that will accrue to any landowner by reason of the proposed improvement, including all injury to lands taken or damaged. Where they return no such assessment of damages as to any tract of land, it shall be deemed a finding by them that no damage will be sustained.



§ 14-118-109 - Filing of assessment -- Notice and hearing -- Appeal.

(a) When the assessment is completed, the commissioners shall subscribe the assessment and deposit it with the clerk of the circuit court where the district was organized. The book shall be kept and preserved as a public record, and a list of the lands and assessments in the county shall be filed with the respective circuit clerk and recorder in each of the counties.

(b) Upon the filing of the assessment the circuit clerk shall give notice of the fact by publication for two (2) weeks in some newspaper in each of the counties in which the lands of the district may be situated.

(c) The notice shall give a description of the lands assessed for the proposed improvement, and it shall indicate that the owners of the lands, if they desire, may appear before the circuit court on a day therein named and fixed by the clerk and present complaints against the assessment of any lands in the district.

(d) Any owner of real property within the district who conceives himself to be aggrieved by the assessment of benefits or damages, or deems that the assessment of any lands in the district is inadequate, shall present his complaint to the circuit court on the day named in the notice.

(e) The court shall consider the complaint and enter its findings thereon, either confirming the assessment or increasing or diminishing it, and its findings shall have the force and effect of a judgment, from which an appeal may be taken to the Supreme Court of Arkansas within thirty (30) days, either by the property owner or by the commissioners of the district.



§ 14-118-110 - Tax levy -- Appeal.

(a) The circuit court shall at the same time that the assessment of benefits is confirmed, or any subsequent time when called upon by the commissioners of the district, enter upon its records an order which shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of acquiring lands, easements, and rights-of-way and other costs required by the construction of the project by the United States, and the estimated cost to maintain the works after completion, with ten percent (10%) added for unforeseen contingencies.

(b) The tax shall be paid by the owners of the real property in the district in proportion to the amount of the assessment of benefits thereon. It is to be paid in annual installments not to exceed twenty-five percent (25%) for any one (1) year, as provided in the order.

(c) The tax so levied shall be a lien upon all real property in the district from the time the tax is levied by the court and shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created. It shall continue until the assessment with penalty and cost that may accrue thereon shall have been paid.

(d) The remedy against the assessment of taxes shall be by appeal, and the appeal must be taken within thirty (30) days from the time the assessment has been made by the circuit court, and on appeal the presumption shall be in favor of the legality of the tax.

(e) The assessment of benefits shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied.



§ 14-118-111 - Extension of tax upon books -- Collection, delinquency, redemption.

(a) The amount of the tax provided for shall be annually extended upon the tax books of each county where any lands are embraced within the district. The tax shall be collected by the collector of each county in the same manner and within the same time as other state and county taxes, and for his services in making the collection the collector shall receive a commission as is provided by law. The tax shall be paid over to the commissioners of the district by the collector at or before the time he is required by law to make settlement with the county treasurer for county taxes.

(b) The collection of taxes or installments of special assessments levied under this subchapter and the foreclosure of delinquent taxes or installments of special assessments, sale of lands to satisfy foreclosure decrees, and the periods of redemption provided shall be as is prescribed in Acts 1909, No. 279, as amended, and §§ 14-121-426 -- 14-121-433.



§ 14-118-112 - Board authority to borrow money and issue bonds.

The acquisitions of rights-of-way, payment of damages, construction of bridges, maintenance, or any other payment or contribution required of the local interests by the plan of the district may be hastened by the borrowing of money by the board at a rate of interest not exceeding six percent (6%) per annum. The board may issue its negotiable bonds or its negotiable evidences of debt signed by such officers as the members of the board may, by resolution, designate, and the board may pledge all assessments of benefits for the repayment thereof.



§ 14-118-113 - District rights, powers, and privileges.

(a) Districts organized under this subchapter shall have all the rights, powers, and privileges of drainage districts organized under existing laws and all amendments of those laws, and specifically under Acts 1909, No. 279, as amended.

(b) However, districts organized under this subchapter shall be limited to the purposes of complying with requirements made of the local interests of drainage, levee, or flood control projects approved and authorized by the Congress of the United States and constructed or partially constructed by the United States Army Corps of Engineers or by other federal agencies.



§ 14-118-114 - Contracts of assurance with federal agencies -- Eminent domain.

Districts formed under this chapter shall have:

(1) Full power to enter into contracts of assurance with the federal government or any of its agencies and to do and perform all acts required by that agency in furtherance of the plan of improvement as authorized by the Congress of the United States; and

(2) The right of eminent domain as provided by law for other levee or drainage districts.






Subchapter 2 - -- Red River Improvement Districts

§ 14-118-201 - Subchapter cumulative.

This subchapter shall be cumulative and shall not repeal any existing law, nor shall it be deemed to take from any levee, drainage, or other improvement district any power or right the district now has to enter into and perform any agreement or contract with the United States Army Corps of Engineers or other federal agency.



§ 14-118-202 - Red River Commission -- Creation, powers, and duties.

There is created and established the Red River Commission with the following powers, duties, and responsibilities:

(1) To cooperate with the appropriate state and federal agencies for the study and planning of needed improvements to and along the main stem of the Red River in Little River, Hempstead, Miller, and Lafayette Counties, Arkansas;

(2) To review, study, and examine any plan by the State of Arkansas or the federal government, or any agency thereof, for the improvement of the main stem of the Red River in Arkansas and to ascertain the nature and purpose of the improvement, the benefits to be expected therefrom, and the necessity, feasibility, and estimated cost thereof;

(3) To determine the local, nonfederal costs necessary for the construction, operation, and maintenance of any Red River improvement project along and upon the main stem thereof;

(4) To delineate the area to be benefited by improvement of the main stem of the Red River.



§ 14-118-203 - Commission members.

(a) (1) The commission shall be composed of eight (8) members, appointed by the Governor as follows: Two (2) who are residents and electors of Little River County, two (2) who are residents and electors of Hempstead County, two (2) who are residents and electors of Miller County, and two (2) who are residents and electors of Lafayette County.

(2) The Governor's appointments shall be by and with the advice and consent of the Senate.

(b) Before entering upon commission duties, each member of the commission shall take and subscribe and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he is about to enter.

(c) For each member of the commission, the term of office shall commence on January 15 following the January 14 expiration date, and shall end on January 14 of the seventh year following the year in which the term commenced.

(d) Any vacancies arising in the membership of the commission for any reason other than expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor, and to be thereafter effective until the expiration of the regular terms, subject, however, to the confirmation of the Senate when it is next in session.

(e) Members of the commission shall receive no pay for their services, but whenever the General Assembly shall have appropriated funds to the Arkansas Water Development Fund administered by the Arkansas Soil and Water Conservation Commission, they may, upon proper application to the Arkansas Soil and Water Conservation Commission, be reimbursed for expenses in accordance with § 25-16-901 et seq.



§ 14-118-204 - Petition for district establishment -- Notice and hearing.

(a) Whenever the Congress of the United States has enacted a law adopting and authorizing a project for the improvement of the main stem of the Red River in Little River, Hempstead, Miller, or Lafayette Counties in Arkansas, the commission may, after performing their duties as outlined and prescribed by § 14-118-202, petition the circuit court in the judicial district in which the largest portion of the lands to be benefited are situated and within a county in which some part or portion of lands in the proposed district are situated for the establishment of an improvement district to embrace the property within the area to be benefited.

(b) The petition shall contain a general description of the region which it is intended shall be embraced within the district, a concise statement of the authorized and adopted project, a copy of the Act of Congress, together with the plans and estimated cost to be borne by the district as made by the United States Army Corps of Engineers or other agency of the United States Government, a concise statement showing the necessity of forming and creating the proposed improvement district, a concise statement as to the benefits to be received by the proposed adopted and authorized project, and a statement of the amount of local nonfederal costs necessary for the construction, operation, and maintenance of the project, together with a description of the other local participation required by the appropriate federal agency for construction of the improvements.

(c) Upon the filing of the petition, it shall be presented to the judge of the circuit court, either in term or vacation, and the court shall make an order directing the clerk of the circuit court in which the petition is filed to give notice by publication for two (2) weeks in some newspaper or newspapers published and having a general circulation in each of the counties embraced within the proposed boundaries of the district, calling upon all persons owning property therein to appear before the court on some day to be fixed by the court to show cause in favor of or against the establishment of the district.

(d) At the time named in the notice, the circuit court shall meet and hear all property owners within the proposed district who wish to appear and advocate or resist the establishment of the district. If the court finds and deems it to be in the best interest of the owners of real property within the district that the area shall become an improvement district, under the terms of this subchapter, it shall make an order upon its records establishing the area as an improvement district, subject to all of the terms and provisions of this subchapter.

(e) All proceedings shall be had in the circuit court where the petition is filed, and all improvement districts created under this subchapter shall receive names selected and designated by the circuit court.

(f) No petition filed under the provisions of this subchapter shall include lands in any other county except the one in which the petition is filed, unless there is attached to the petition a statement signed by twenty (20) landowners or by one-half (1/2) of the owners in the affected area of each of the counties sought to be included asking that the lands of their county be included.



§ 14-118-205 - Establishment order.

(a) The order of the circuit court establishing the district shall have all of the force and effect of a judgment.

(b) Any owner of real property within the district may appeal from the judgment within thirty (30) days after the judgment has been made, but if no appeal is taken within that time, the judgment authorizing and creating the district shall be deemed conclusive and binding upon all of the property within the bounds of the district and upon the owners thereof. Any owner of property in the district may in a like manner appeal from any order refusing to establish the district.



§ 14-118-206 - District board of commissioners.

(a) When the circuit court has established the improvement district upon the petition of the commission, it shall proceed for the appointment of a board of commissioners in the same manner as provided by § 14-118-106.

(b) The board of commissioners shall have all the rights, powers, authorities, and duties required or necessary for the construction, operation, and maintenance of the improvements set forth in the petition for the establishment of the district and as are provided under and by virtue of the provisions of §§ 14-118-106 -- 14-118-114. However, any such board of commissioners shall consist of not less than five (5) members nor more than nine (9) members.

(c) The term of the initial board members shall be staggered whereas four (4) shall expire one (1) each year for four (4) years, and the remaining members of the board shall have five-year terms.

(d) Each member shall serve until his successor is appointed and qualified.

(e) Appointments by the court shall be made upon petition by the commission established under this subchapter.



§ 14-118-207 - Relocation assistance.

The provisions of §§ 22-9-701 and 22-9-702, which provide for public entities to provide assistance and payments to persons displaced by the acquisition of real property in connection with programs and projects wholly or partially financed by federal funds and to do such other acts and follow such procedures and practices as may be necessary to comply with the provisions of Public Law 91-646, shall be applicable to all projects undertaken under the provisions of this subchapter.



§ 14-118-208 - Additional powers.

(a) The Red River Commission may receive and use any federal, state or private funds, donations, and grants made available for the development, use and expansion of the Red River.

(b) The commission may share in costs associated with the Red River Valley Association.






Subchapter 3 - -- Extension of Improvement District Powers

§ 14-118-301 - Subchapter cumulative.

This subchapter shall be cumulative and shall not repeal any existing law, nor shall it be deemed to take away from any levee, drainage, or other improvement district any power or right that district now has to enter into and perform any agreement or contract with the United States Army Corps of Engineers or other federal agency.



§ 14-118-302 - Subchapter construction.

This subchapter shall be liberally construed to effect its purpose.



§ 14-118-303 - General rights, powers, and duties not limited.

(a) The enumeration of the specific powers and duties under this subchapter shall not be deemed to be a limitation under the general rights, powers, and privileges conferred by the existing drainage district laws of the State of Arkansas as provided in this subchapter.

(b) The district proceeding under this subchapter shall have all the powers specified in this subchapter as well as all the powers specified in §§ 14-117-101 -- 14-117-106, 14-117-201 -- 14-117-209, 14-117-301 -- 14-117-309, 14-117-401 -- 14-117-427.



§ 14-118-304 - Preconditions for extension of powers.

When an improvement district has been established by order of the circuit court pursuant to the provisions of §§ 14-118-101 -- 14-118-114, commissioners for the improvement district have been appointed by order of the circuit court, an assessment of benefits has been made and approved by order of the circuit court in that district, and the project for the improvement of the rivers, tributaries, or streams by the United States with which the improvement district was intended to cooperate has not been completed by the United States and work thereon has ceased, the improvement district may have the additional powers specified in this subchapter by proceeding as provided in this subchapter.



§ 14-118-305 - Petition to acquire powers of drainage district -- Notice -- Hearing -- Order -- Appeal.

(a) The board of commissioners of such an improvement district, by resolution adopted by a majority of the members thereof, may determine that the improvement district should have those rights, powers, and privileges of drainage districts organized under the existing laws of this state and all amendments thereof and specifically under §§ 14-120-601 -- 14-120-608, 14-121-101 -- 14-121-105, 14-121-201 -- 14-121-208, 14-121-301 -- 14-121-305, 14-121-307 -- 14-121-314, 14-121-401 -- 14-121-412, 14-121-420 -- 14-121-433, 14-121-440 -- 14-121-443, 14-121-501 -- 14-121-504, 14-121-602 -- 14-121-607, 14-121-701 -- 14-121-706, 14-121-801 -- 14-121-811, 14-121-1001 -- 14-121-1009, and 14-123-313, inclusive, and upon the adoption of the resolution may petition the circuit court by order of which the district was created for such powers.

(b) Upon the filing of the petition, the petition shall be presented to the judge of the circuit court, either in term or vacation, and the court shall make an order directing the clerk of the circuit court in which the petition is filed to give notice by publication for two (2) weeks in some newspaper or newspapers published and having a general circulation in each of the counties embraced within the boundaries of the improvement district, calling upon all persons owning property therein to appear before the court on some day to be fixed by the court and to show cause in favor of or against the enlargement of powers of the district.

(c) At the time named in that notice, the circuit court shall meet and hear all property owners within the district who wish to appear and advocate or resist the enlargement of powers of the district. If the court finds and deems it to be in the best interest of the owners of real property within the district that the powers thereof shall be enlarged as herein provided, it shall make an order upon its records granting to the district the powers herein specified.

(d) The order of the circuit court enlarging the powers of the district shall have all the force and effect of a judgment.

(e) Any owner of real property within the district may appeal from the judgment within thirty (30) days after the judgment has been made, but if no appeal is taken within that time, the judgment authorizing the enlargement of the powers of the district shall be deemed conclusive and binding upon all of the property within the bounds of the district and upon the owners thereof. Any owner of property in the district or the board of commissioners may within a like manner appeal from an order refusing to enlarge the powers thereof.



§ 14-118-306 - Extension of powers -- Purpose.

(a) By the order of the circuit court, the powers of the improvement district shall be enlarged and extended to embrace all the powers, rights, and privileges of drainage districts organized under the existing laws of the State of Arkansas and all amendments to the existing laws and, specifically, under Acts of 1909, No. 279, as amended.

(b) The purpose of this extension of powers shall be to complete the improvements contemplated by the act of Congress and the plans of the United States Army Corps of Engineers, which were filed with and made a part of the petition for the establishment of the improvement district under subchapter 1 of this chapter, which plans constitute the plan of improvement of the district under the provisions of subchapter 1.



§ 14-118-307 - Assessment of benefits and damages.

(a) (1) Upon the order granting the enlarged powers, the commissioners of the improvement district may determine to proceed to assess the lands in the district for the purpose of carrying out the plans of improvement as adopted in the order creating the district.

(2) Thereupon, the commissioners shall:

(A) Proceed to assess the lands within the district;

(B) Inscribe in a book the description of each tract of land;

(C) Assess the value of the benefits to accrue to each tract by reason of the improvement; and

(D) Enter the assessment of benefits opposite the description.

(3) The assessment shall embrace not merely the lands but all property and corporate roads, railroads, tramroads, and other improvements on land that will be benefited by the improvement. There shall be placed opposite each tract of land the name of the supposed owner as shown by the last county assessment, but a mistake in the name shall not vitiate the assessment. The commissioners may correct any evident error which occurs in the county assessment list.

(b) The commissioners shall also assess all damages that will accrue to any landowner by reason of the proposed improvement, including all injury to lands taken or damaged. Where they return no such assessment of damages as to any tract of land, it shall be deemed a finding by them that no damage will be sustained.



§ 14-118-308 - Filing of assessment -- Notice.

(a) When the assessment is completed, the commissioners shall subscribe the assessment and deposit it with the clerk at the circuit court where the district was organized. The book shall be kept and preserved as a public record, and a list of the lands and assessments in the county shall be filed with the respective circuit clerk and recorder in each of the counties.

(b) Upon the filing of the assessment, the circuit clerk shall give notice of the fact by publication two (2) weeks in some newspaper in each of the counties in which the lands of the district may be situated. The notice shall give a description of the lands assessed for the proposed improvement. The owners of the lands, if they desire, may appear before the circuit court on a day therein named and fixed by the clerk and present complaints, if they have any, against the assessment of any lands in the district.



§ 14-118-309 - Hearing of complaints against assessment -- Appeal.

(a) Any owner of real property within the district who conceives himself to be aggrieved by the assessment of benefits or damages or deems that the assessment of any lands in the district is inadequate shall present his complaint to the circuit court on the day named in the notice.

(b) The court shall consider the complaint and enter its findings thereon, either confirming the assessment or increasing or diminishing it.

(c) The court's findings shall have the force and effect of a judgment, from which an appeal may be taken to the Supreme Court of Arkansas within thirty (30) days, either by the property owner or by the commissioners of the district.



§ 14-118-310 - Assessment order -- Lien -- Appeal.

(a) The circuit court, at the same time that the assessment of benefits is confirmed or any time when called upon by the commissioners of the district, shall enter upon its records an order which shall have all the force of a judgment, providing that:

(1) There shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of acquiring lands, easements, and rights-of-way and other costs required by the construction of the project by the United States, the estimated cost to complete the improvements, and the estimated cost to maintain the works after completion, with ten percent (10%) added for unforeseen contingencies;

(2) The tax shall be paid by the owner of the real property in the district in proportion to the amount of the assessment of benefits thereon and which is to be paid in annual installments, not to exceed twenty-five percent (25%) for any one (1) year, as provided in the order. The tax so levied shall be a lien upon all real property in the district from the time the tax is levied by the court, shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created, and shall continue until the assessment with penalty and cost that may accrue thereon shall have been paid.

(b) The remedy against the assessment of taxes shall be by appeal, and the appeal must be taken within thirty (30) days from the time the assessment has been made by the circuit court. On appeal, the presumption shall be in favor of the legality of the tax.



§ 14-118-311 - Payment of assessment -- Interest.

The assessment of benefits shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied.



§ 14-118-312 - Board authority to borrow money and issue bonds.

(a) In order to hasten the work, the board may borrow money at a rate of interest not exceeding the maximum rate prescribed by the Constitution of the State of Arkansas at the time of issuance. The board may issue negotiable bonds therefor signed by the members of the board and may pledge all assessments for the repayment thereof.

(b) It may also issue to contractors to do the work as negotiable evidences of debt, bearing interest not exceeding the lawful rate of interest prescribed by the Constitution of the State of Arkansas.

(c) No bonds issued under the terms of this subchapter shall run for more than thirty (30) years. All issues of bonds shall be divided so that a portion thereof may mature each year as the assessments are collected, or they may all be made payable at the same time, with proper provision for a sinking fund.



§ 14-118-313 - Units of construction.

(a) If, in the preparation of the final work plan, it is determined by the board that the location and character of the works of improvement are so varied that it would be impractical to let contracts on all of them in the same year or if funds would not be available for all of them in the same year, the final work plan may be segregated and divided into one (1) or more units of construction constituting any work or group of works proposed in the final work plan which can be constructed and operated as a feasible unit alone and which can also be operated economically and in conjunction with other proposed works in the plan.

(b) The final work plan shall indicate the area included in each unit of construction and establish each such area as a separate construction area, set forth a percentage or portion of the total project costs allocated to each construction area, and delineate the lands in each construction area which, on the basis of preliminary estimates, would derive some benefits from the works of improvement to be installed therein.

(c) Each construction area shall be appropriately identified by name and number, such as "Construction Area No. ....."

(d) The determination of the board that the works are approved and proposed in the final work plan, even though divided into units of construction, do not lack unity or singleness of purpose and that the works in each unit of construction confer some benefit on the lands therein shall be final and conclusive.

(e) The board of commissioners shall have authority to let contracts for carrying out the works of improvement on a construction area basis and to borrow money and issue notes or bonds and assess benefits and damages on a construction area basis.

(f) A separate assessment book shall be prepared and maintained for each construction area.

(g) The tax levied to secure and repay notes or bonds shall be limited to and be a lien only on the lands located within each construction area found to be benefited by the works installed at the construction area, and that fact shall be indicated on the face of the bonds or notes.

(h) All published notices with respect to the assessment of benefits and damages and the borrowing of money and issuance of notes and bonds shall list the lands according to the construction area in which they are located.









Chapter 119 - Water Improvement District Accounting

§ 14-119-101 - Title.

This chapter shall be known and cited as "The Water Improvement District Accounting Law of 1973."



§ 14-119-102 - Bank accounts.

(a) All water improvement districts of this state shall establish and maintain commercial bank accounts for the deposit of all funds received.

(b) The accounts shall be established and maintained in the name of the water improvement district.



§ 14-119-103 - Deposit of funds.

All funds received by a water improvement district of this state shall be deposited in total in such bank accounts as prescribed by § 14-119-102.



§ 14-119-104 - Prenumbered receipts.

(a) All items of income are to be formally receipted by the use of prenumbered receipts or mechanical receipting devices such as cash registers or validating equipment. However, the use of prenumbered receipts shall not be required for receipting revenues derived from the sale of water to individual consumers where the income is determined by periodic readings of meters and the individual consumer is billed for such water by means of a water bill, part of which must be returned by the consumer with his remittance.

(b) In the use of prenumbered receipts, the following minimum standards shall be met:

(1) Receipts are to be prenumbered by the printer and a printers' certificate obtained and retained for audit purposes. The certificate shall state the date printing was done, the numerical sequence of receipts printed, and the name of the printer;

(2) The prenumbered receipts shall contain the following information for each item receipted:

(A) Date;

(B) Amount of receipt;

(C) Name of person or company from whom money was received;

(D) Purpose of payment;

(E) Fund to which receipt is to be credited;

(F) Signature of employee receiving money;

(3) The original receipt should be given to the party making payment. One (1) duplicate copy of the receipt shall be maintained in numerical order in the receipt books and made available to the auditors during the course of annual audit. Additional copies of the receipt are optional with the district's office and may be used for any purposes they deem fit.

(c) The use of mechanical receipting devices, which accomplish the same purpose as prenumbered receipts, is acceptable and is encouraged where such equipment is utilized.



§ 14-119-105 - Prenumbered checks.

(a) All disbursements of water improvement district funds, except as noted in § 14-119-106, are to be made by prenumbered checks drawn upon the bank account of that district. Such checks shall be of the form normally provided by commercial banking institutions and shall contain as a minimum the following information:

(1) Date of issue;

(2) Check number;

(3) Payee;

(4) Amount both in numerical and written form;

(5) Signature of authorized disbursing officer of the water improvement district.

(b) The district shall maintain printers' certificates as to the numerical sequence of checks printed.



§ 14-119-106 - Petty cash funds.

(a) Water improvement district officers are permitted to establish petty cash funds so long as the funds are maintained on the basis set forth in this section.

(b) The establishment of a petty cash fund must be approved by the board of directors.

(c) In establishing such a fund, a check is to be drawn payable to "petty cash."

(d) That amount may be maintained in the district's office for the handling of small expenditures for items such as postage, light bulbs, delivery fees, etc.

(e) A paid-out slip is to be prepared for each item of expenditure from that fund and signed by the person receiving the moneys.

(f) These paid-out slips shall be maintained with the petty cash.

(g) When the fund becomes depleted, the district's official may then draw another check payable to "petty cash" in an amount which equals the total paid-out slips issued. At that time, the paid-out slips shall be removed from the petty cash fund and utilized as invoice support for the check replenishing petty cash.



§ 14-119-107 - Reconciliation of bank accounts.

(a) All water improvement districts maintaining bank accounts, as prescribed in § 14-119-102, shall reconcile their cash receipts and cash disbursements journal to the amount on deposit in banks on a monthly basis. The reconciliations shall take the following form: Click here to view image.

(b) This reconciled balance shall agree to either the cash balance as shown on the official's check stubs running bank balance or the official's general ledger cash balance, whichever system the official employs.



§ 14-119-108 - Fixed asset records.

(a) All water improvement districts shall establish and maintain, as a minimum, listing of all fixed assets and equipment owned by or under the control of their district. The listing shall contain as a minimum:

(1) Property item number, if used by the district;

(2) Brief description;

(3) Serial number, if available;

(4) Location of property;

(5) Vendor purchased from and the date of acquisition;

(6) Cost of property.

(b) In lieu of maintaining the list, the district may maintain an index card system for accounting for fixed assets and equipment. The index card system must contain the above information for each unit of property owned or under the control of the district.

(c) Such fixed asset and equipment records shall constitute a part of the general records of the office and accordingly shall be made available for utilization by the auditor at the time of audit.



§ 14-119-109 - Cash receipts journal.

(a) All water improvement districts of this state shall establish and maintain as a minimum a cash receipts journal for recording of all moneys received by the district.

(b) The journal shall consist of columnar paper and have sufficient columns to provide for the recording of:

(1) Date;

(2) Person moneys received from;

(3) Prenumbered receipt number;

(4) Total amount received;

(5) Additional columns as deemed necessary by the district for proper classification.



§ 14-119-110 - Cash disbursements journal.

(a) All water improvement districts of this state shall establish and maintain as a minimum a cash disbursements journal for recording and classifying cash disbursements.

(b) The journal shall consist of columnar paper and shall have sufficient columns to provide for the recording of:

(1) Date;

(2) Payee;

(3) Check number;

(4) Amount check was written for;

(5) Additional columns for the classification of expenditures according to major expense categories such as:

(A) Salaries;

(B) Supplies;

(C) Maintenance;

(D) Etc.



§ 14-119-111 - Accounting systems above minimum.

In the event any water improvement district feels its system of bookkeeping is such that it equals or exceeds the basic system prescribed by this chapter, the district may request a review by the Legislative Joint Auditing Committee. Upon its concurrence with these facts, the Legislative Joint Auditing Committee may issue a certificate to the district stating that the district's accounting system is of a degree of sophistication such that the basic requirements of this chapter are being met and exempting the district from the requirement of the particulars of the system prescribed by this chapter.



§ 14-119-112 - Classification, maintenance, and destruction of records.

(a) Accounting records can basically be divided into the two (2) groups: Support documents and permanent records.

(b) (1) Support documents consist primarily of the following items:

(A) Cancelled checks;

(B) Invoices;

(C) Bank statements.

(2) Support documents shall be maintained for a period of at least three (3) years and in no event shall be disposed of prior to being audited for the period in question.

(c) Permanent records consist of journals, ledgers, subsidiary ledgers, minutes, fixed assets, and equipment detail records and shall be maintained permanently by the district.

(d) When support documents are destroyed, the district shall document such destruction by the following procedure:

(1) An affidavit is to be prepared stating which documents are being destroyed and which period of time they apply to, indicating the method of destruction.

(2) This affidavit is to be signed by the district employee performing such destruction, and one (1) board member.

(e) In addition, the approval of the board for destruction of such documents shall be obtained, and an appropriate note of such approval indicated in the board minutes along with the destruction affidavit. Such board approval shall be obtained prior to the destruction.






Chapter 120 - Drainage And Levee Improvement Districts Generally

Subchapter 1 - -- General Provisions

§ 14-120-101 - Date of annual board meeting.

The board of directors of any levee or drainage district created by special act of the General Assembly and for which a date for the regular annual meeting of the board of directors is fixed by special act, may change the date of the regular annual meeting by resolution adopted by a majority vote of the membership of the board of directors.



§ 14-120-102 - Elections in certain combination levee and drainage districts.

(a) There shall be held an election annually on the first Monday in May in all combination levee and drainage districts where the boundaries of the districts embrace all of the lands within the corporate limits of a city of the first class and no lands situated more than three (3) miles from the corporate limits, for the election of one (1) member of the board of improvement. The judges of the election are to be appointed by the county board of election commissioners.

(b) (1) The improvement district commissioners shall be elected for terms of three (3) years, one (1) commissioner to be elected each year.

(2) (A) The commissioners of the districts as constituted on February 6, 1939, shall hold office according to seniority. The oldest commissioner in point of service shall hold office for three (3) years; the next commissioner in point of service shall hold office for two (2) years; and the last elected or appointed commissioner shall serve for one (1) year, or until their successors are elected and qualified.

(B) All of these terms begin from the first Monday in May, 1939.

(c) If for any cause a vacancy occurs on the board of commissioners, then the remaining two (2) commissioners shall fill the vacancy by the appointment of some person qualified to serve.



§ 14-120-103 - Agreements with United States for straightening out, cleaning, and deepening bayous.

(a) (1) The board of directors of any levee district or any levee and drainage district in this state, howsoever created, is authorized and empowered to make and execute any and all required, necessary, and proper contracts and assurances with the United States of America, the Secretary of the Army, the Chief of Engineers of the United States Army, or any other federal agency, to the end that:

(A) The lands, rights-of-way, and easements necessary for straightening out, cleaning out, and deepening bayous that serve as natural drainage for the levee districts may be provided for the work, which work is authorized by the United States of America or any such federal agency;

(B) To hold and save the United States of America free from damages due to such work; and

(C) To maintain such work, after completion thereof, in accordance with regulations prescribed by the Secretary of the Army.

(2) Before the board of directors of any levee district or of any levee and drainage district shall be entitled to exercise any of the powers provided under this section, it shall first ascertain and be declared by resolution of the board of directors, duly entered upon their minutes, a finding that:

(A) The benefits of the proposed work are general to the whole district;

(B) The benefits of the proposed work are equal to or in excess of the cost to the district.

(b) (1) Such districts are authorized and empowered to take and hold any lands, interests, or servitudes therein, whether by purchase, grant, donation, or otherwise, that may be declared necessary and proper by the Chief of Engineers of the United States Army for the location, construction, channel rectification, canal, floodway, or diversion contemplated to be constructed or done by the United States of America and thereafter maintained by the district.

(2) And in order that the rights, easements, and servitudes necessary may be acquired, the board of directors of the district is given authority and power to condemn lands or interest therein for the purposes set out in subdivision (b)(1) of this subsection and to exercise the right of eminent domain. Condemnation proceedings therefor shall be instituted and conducted by such districts in the manner as now provided for condemnation for levee purposes by such districts.

(c) The Governor and Secretary of State of Arkansas are authorized, empowered, and directed to make and execute any and all necessary and proper contracts, easements, deeds, or other instruments in writing giving, granting, and conveying to the board of directors of any such district rights-of-way over, upon, and across any lands owned by the state which are necessary or required to carry out the work contemplated, provided those instruments shall not impair any valid outstanding lien against the lands or any vested private right therein.

(d) This section shall be construed to be cumulative to existing laws relating to levee districts or levee and drainage districts and shall be liberally construed and applied to enable such districts to cooperate with the United States of America or any agency thereof with respect to the work contemplated.

(e) As used in this section, "board of directors" includes the board of commissioners or other governing body of a district, as the case may be.



§ 14-120-104 - Foreclosure sales -- Payment with bonds or interest coupons.

(a) Any levee or drainage improvement district in this state having acquired title to any lands within that district by virtue of foreclosure of benefit assessments thereon may sell the lands at prices fixed by the commissioners of the district and may receive in payment of the purchase price for the land the bonds and interest coupons of the district, at face value, to the amount of the purchase price.

(b) Any person redeeming or purchasing lands from the districts, at the time of making payment for those lands in bonds or interest coupons of the district, shall pay to the district in cash an amount necessary to defray all costs and expenses of foreclosure which the district shall have incurred as to the redeemed or purchased tract of land.



§ 14-120-105 - Funding and refunding indebtedness evidenced by bonds or certificates.

(a) Any and all levee and drainage improvement districts of this state, whether organized and created under general law or by special act of the General Assembly, shall have power to fund and refund their outstanding indebtedness including bonded indebtedness, certificates of indebtedness, and accrued matured interest on such indebtedness, and to extend the maturity of the indebtedness on such terms as the commissioners or directors of the districts shall deem for the best interest of the districts. To that end the commissioners or directors may issue the negotiable bonds of the districts, with interest coupons attached; these refunding bonds are to run for a period of not exceeding fifty (50) years from date of issue.

(b) The commissioners or directors of the districts may exchange new bonds for outstanding bonds and certificates of indebtedness, including accrued matured interest coupons, or they may issue and sell new bonds and use the proceeds to take up any of the outstanding bonds or other indebtedness of the districts in the refunding thereof.

(c) These refunding bonds shall not be issued in a greater amount than is necessary to pay the outstanding bonds and certificate of indebtedness and accrued interest coupons then being refunded, with interest to the date such new bonds are delivered plus expenses incurred in connection with the issuance of the new bonds.

(d) The refunding bonds shall be negotiable instruments and may have coupons evidencing interest payable at annual or semiannual periods and shall have all the rights of security, including liens on assessments of benefits and levy of taxes on the lands, together with all remedies for their collection that are provided for the original bonds issued by the district. The refunding bonds may be further secured by a pledge and mortgage of the assessment of benefits and taxes in the district to be executed by the directors or commissioners.



§ 14-120-106 - Funding indebtedness other than bonded indebtedness.

(a) Any levee or drainage district in Arkansas, whether created under the general law or by special act of the General Assembly, which has outstanding certificates of indebtedness, notes, warrants, or any unsatisfied judgment against it is authorized and empowered to issue funding bonds for the purpose of paying the certificates of indebtedness, notes, or unsatisfied judgment against it.

(b) The funding bonds may be issued by the commissioners or directors of any levee or drainage improvement district under the terms and provisions of §§ 14-120-107 and 14-120-108. All proceedings relating to the issuance of any such funding bonds for the purpose of paying outstanding certificates of indebtedness, notes, or for satisfying any judgment of record shall be had in the same manner as provided by §§ 14-120-107 and 14-120-108.

(c) (1) When any outstanding certificate of indebtedness, note, or judgment is paid by the issuance of the funding bonds herein authorized, the certificate of indebtedness or note shall be plainly marked "CANCELLED" and deposited by the secretary of the district with the county clerk if the district embraces only land in the county.

(2) If the district embraces land in more than one (1) county, then the certificate of indebtedness or note shall be deposited with the clerk of the circuit court for the county or judicial division of the county in which is situated the largest part of the lands in the district.

(d) If an unsatisfied judgment is paid by the issuance of the funding bonds, it shall be the duty of the owner of the judgment to satisfy the judgment within ten (10) days after the payment of the amount due, which satisfaction shall be duly noted on the judgment record in the manner now provided by law.

(e) The commissioners or directors of any levee or drainage district in this state may issue and sell the funding bonds authorized and use the proceeds to take up outstanding certificates of indebtedness and notes or to pay unsatisfied judgments of the district, or they may exchange new bonds for the outstanding certificates of indebtedness, notes, or in payment of the unsatisfied judgments. All proceedings with reference to the issuance or exchange of such funding bonds shall be had in accordance with the provisions of §§ 14-120-105, 14-120-107, and 14-120-108.



§ 14-120-107 - Cancellation of old bonds.

(a) All bonds taken up by any district by funding bonds or proceeds thereof shall be plainly marked "CANCELLED" and deposited by the secretary of the district with the county clerk if the district embraces only land in the county. If the district embraces lands in more than one (1) county, then the bonds shall be deposited with the clerk of the circuit court for the county or judicial division of the county in which is situated the largest part of the lands in the district.

(b) The secretary of the district shall file with the cancelled bonds his certificate showing the number, date, place of payment, and maturity of the cancelled funding bonds including the numbers of the interest coupons, and also the numbers, date, and place of payment of maturity of the new bonds issued for the funding.

(c) The cancelled bonds shall be carefully kept by the county clerk or circuit court clerk receiving them in his office and the certificate of the secretary of the district shall be recorded in the permanent record book in his office. For his services in filing the bonds and making the record, the clerk shall receive pay on the basis of ten cents (10cent(s)) per line for the record, to be paid by the district.



§ 14-120-108 - Reassessment of benefits generally.

(a) In any levee or drainage district, if the original assessment of benefits was made by assessors, then the board of directors or commissioners of the district shall have the power to fill any vacancies in the board of assessors.

(b) If, however, in any such district the power of the board of assessors was exhausted on making the original assessment, the board of commissioners or directors of the district shall have the power to appoint a new board of assessors composed of the same number and with the same qualifications as the original board, the new board to have all powers to make the reassessments provided for in this section as were conferred on the original board of assessors.



§ 14-120-109 - Reassessment of benefits -- Particular pieces of property.

(a) A reassessment of benefits may be made in any levee or drainage district in this state, whether created by general or special act, not more often than once a year. The reassessment may be made only as to particular pieces of real property within the district, either by lowering or raising the assessed benefits as justice may require, without the necessity of reassessing all the property in the district. However, where any district shall have issued bonds or incurred indebtedness, the total amount of the assessed benefits for the whole district shall never be reduced on any reassessment.

(b) This reassessment shall be made in the same form, after the same notice, hearing, and right of appeal as provided for the original assessment of benefits in the district and shall have the same time limitation on right of appeal and suits attacking the assessment of benefits in the district as provided for the original assessment of benefits. The installments thereof shall be levied, extended, and collected at the same time, in the same manner, by the same officers, and with the same lien and penalties for delinquencies as were provided for the original assessment.



§ 14-120-110 - Installment payment of levee and drainage taxes -- Exceptions.

(a) All taxes levied on land, railroads, tramroads, pipelines, telephone lines, telegraph lines, and other improvements on real estate situated in any levee or drainage districts in the State of Arkansas shall be deemed to be due and payable at any time from the third Monday in February to and including October 1 in the year succeeding the year in which the levy is made. The taxes shall be payable at the option of the taxpayer in installments as follows:

(1) The first installment of one-fourth (1/4) of the amount of the taxes shall be due and payable on and from the third Monday in February to and including the third Monday in April;

(2) The second installment of one-fourth (1/4) shall be payable on and from the third Monday in April to and including the third Monday in July; and

(3) The third installment of one-half (1/2) shall be payable on and from the third Monday in July to and including October 1.

(b) All such taxes remaining unpaid after the periods above specified shall be considered as delinquent. However, this section shall not be applicable to any levee or drainage districts having any outstanding bonded indebtedness, nor shall it be applicable to any levee or drainage district unless and until the commissioners or directors of the districts shall by resolution adopt it.



§ 14-120-111 - Printing delinquent lists.

Newspapers which print delinquent lists and notices of sale for levee and drainage districts within this state shall be entitled to receive the fee prescribed by § 26-37-107(c)(1)-(3) for the publication of delinquent real property tax lists.



§ 14-120-112 - Districts created or organized under special or general law, prior acts -- Organization, operation under Acts 1909, No. 279.

(a) Any levee district embracing lands lying wholly within one (1) county, whether created by special act or organized under the general law, and any drainage district created by special act or organized under the provisions of Crawford & Moses' Digest, §§ 3569-3606 [repealed], may become a district duly organized and existing under the provisions of Acts 1909, No. 279, by proceeding in the manner set forth in this section.

(b) (1) The directors or commissioners of the district may petition the county court for an order changing the district to a district operating under Acts 1909, No. 279.

(2) Thereupon the county court shall give notice of the application by two (2) weeks' publication in some newspaper published and having a bona fide circulation in the county and of a time when the petition will be heard.

(c) All owners of real property within the district shall have the right to appear and contest the petition or to support the petition.

(d) The county court shall hear the evidence.

(e) (1) If it appears to the court that a majority in acreage or value of the landowners within the district have petitioned the court to make the change, the court shall either grant the petition or deny the petition, as it deems most advantageous to the property owners of the district. If the court grants the petition, the district shall have all the rights and powers and be subject to all obligations provided by the terms of Acts 1909, No. 279, as amended, and of this section.

(2) However, if a majority of the landowners of the district, or the owners of a majority in value or a majority in acreage of such lands, petition for the change, the county court must make an order declaring that the district shall henceforth be governed by the terms of Acts 1909, No. 279, as amended; and such duty may be enforced by mandamus.

(f) (1) Where districts have been levying their taxes through their boards of directors or commissioners, the boards shall continue to levy the taxes of the district.

(2) When they have duly adopted a resolution levying taxes, the secretary of the board shall deliver to the county clerk a list of the lands in the district, with a statement of the taxes levied against each tract, and it shall then be the duty of the county clerk to enter such taxes upon the tax books of the county, to the end that they may be collected along with the state and county taxes.

(3) In case of any delinquency in the payment of such taxes, they shall be enforced in the method provided by §§ 14-121-426 -- 14-121-432.

(g) (1) When any districts described in subsection (a) of this section have been collecting their taxes upon an ad valorem plan, based upon the assessment for state and county taxes, it is ascertained and declared that the benefits which will accrue to the lands within their boundaries from the protection of the lands against overflow or their reclamation from surface water, or both, will always be in proportion to their assessment for state and county purposes.

(2) Where the taxes of the district have in the past been levied by the county court, it shall be the duty of the county court, upon the petition of the commissioners or directors of the district, or of any creditor thereof, to levy upon the lands, upon the ad valorem basis, taxes sufficient to pay the debts of such district and to carry out the plans of improvement made by the commissioners or directors thereof. To that end the commissioners or directors shall file with the county clerk their plans of improvement with an estimate of the cost thereof.

(h) (1) The commissioners or directors of the district shall continue to be commissioners or directors of such districts when operating under this section.

(2) If there are more than three (3) of such commissioners or directors, they shall continue to function with all the powers and responsibilities of commissioners acting under Acts 1909, No. 279, as amended. However, as commissioners or directors die, resign, or become incompetent, their places shall not be filled until the board is reduced to a membership of three (3), after which all vacancies shall be filled by the county court or by the county judge in vacation.

(i) The purpose of this section is to enable levee districts embracing lands lying wholly within one (1) county, which have been created by special acts or organized under the general law and drainage districts created by special acts or organized under the provisions of the acts which appear as Crawford & Moses' Digest, §§ 3569-3606 [repealed], to become districts duly organized and existing under the provisions of Acts 1909, No. 279, as amended.






Subchapter 2 - -- Agreements with United States Generally

§ 14-120-201 - Legislative intent.

(a) It is found and declared as a matter of legislative determination that the construction of flood control and drainage works by the United States of America, provided in any project which it has heretofore adopted and authorized or any project which it may hereafter adopt and authorize, and the perpetual operation and maintenance thereof as directed by the Secretary of the Army will be conducive to the public welfare and will result in great betterment and increase in value of lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines and electric power lines, and all other real property situate within the boundaries of the district wherein the flood control and drainage works may be constructed by the United States of America.

(b) For the purpose of this subchapter, the amount of the increased value or betterment to such lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines and electric power lines, and all other real property lying within the boundaries of the district, which is estimated to accrue to the property by reason of the construction of the flood control and drainage works provided for in any such adopted and authorized project, and the costs of perpetual operation and maintenance thereof, shall be ascertained and definitely determined and fixed in the manner provided in §§ 14-120-221 and 14-120-222.



§ 14-120-202 - Definition.

As used in this subchapter, unless the context otherwise requires, "board of directors" shall include the board of commissioners or other governing body of a district, as the case may be.



§ 14-120-203 - Construction.

(a) This subchapter shall be liberally construed and applied to enable levee districts, or drainage districts, or levee and drainage districts to cooperate with the United States of America, or any agents or agency thereof, with respect to the making of contracts or agreements, and the performance of the obligations and requirements thereby imposed, relating to the construction of flood control and drainage works within the boundaries of any such district by the United States of America which are designed to control the floodwaters of the Mississippi River and its tributaries.

(b) Districts located within the Red River basin are empowered to cooperate with the United States of America, or any agents or agencies thereof, with respect to the making of contracts or agreements, and the performance of the obligation and requirements thereby imposed, relating to the construction and maintenance of levees, revetments, realignments and other flood protection works located outside the boundaries of the district.

(c) It is the legislative intent that all provisions of this subchapter shall be liberally and reasonably construed so as to give them full force and effect to the end that the purposes and objectives of this subchapter are fully and expeditiously accomplished.



§ 14-120-204 - Subchapter cumulative.

This subchapter shall be construed to be cumulative to existing laws, except as to those sections herein expressly amended or repealed. This subchapter shall not repeal Acts 1909, No. 279, and the amendments thereto, nor § 14-121-801, and amendments thereto, but shall be considered an alternative plan to that provided in § 14-121-801.



§ 14-120-205 - Conditions precedent to conferring powers on districts -- In general.

No levee district or drainage district, or levee and drainage district, lying in one (1) or more counties, coming within the provisions of this subchapter shall exercise any of the powers conferred by this subchapter or be subject to any of the obligations and duties thereof until the provisions of §§ 14-120-206 -- 14-120-215 have been complied with.



§ 14-120-206 - Filing project outline and estimate.

(a) An outline of the project insofar as it affects the district and as adopted by the Congress of the United States must be filed in the office of the district and made available for inspection by any interested parties.

(b) There must also be filed with the outline an estimate prepared by the engineer of the district showing the total approximate cost of the project which the district will be required to pay in the event the district exercises the authority conferred by this subchapter with respect to the project. However, if the district does not have a regularly retained engineer, the district may employ a competent engineer to prepare and file the estimate, and, in that event, the district may pay reasonable compensation to the engineer so employed.

(c) Notice of the filing of the outline and estimate shall be given in each county of the district by publication of a notice for at least one (1) insertion in a newspaper published and having a bona fide circulation in each of the counties of the district.



§ 14-120-207 - Board approval of proposal.

The board of directors of the district shall approve the proposed project insofar as it affects the particular district by a proper resolution to that effect which has been adopted by two-thirds (2/3) of the members of the board of directors of the particular district.



§ 14-120-208 - Approval election generally.

An election must be held in each county of the district in the manner provided in this subchapter. A majority of the landowners of the district voting at this election shall approve the project according to the outline which was filed with the district and shall authorize the directors of the district to exercise the powers conferred on the district by this subchapter with respect to the project.



§ 14-120-209 - Date of election.

The election shall be held on a date to be fixed by the directors of the drainage and levee improvement district at a special meeting called for that purpose in accordance with § 7-11-201 et seq. However, the date of the election shall be not less than sixty (60) days nor more than one hundred eighty (180) days next succeeding the date of the first publication of the notice of the filing of the outline of the project with the district as provided in § 14-120-206(c).



§ 14-120-210 - Notice of election.

(a) Notice of the election shall be given by the secretary of the district, not less than thirty (30) days prior to the date fixed for the election, by publication of a notice for at least two (2) consecutive weekly insertions in a newspaper published and having a bona fide circulation in each of the counties within the district.

(b) The voting places in each county shall be designated by the board of directors of the district, and there shall be not less than two (2) voting places in each county of the district.

(c) The notice of election shall be in substantially the following form:

"NOTICE OF SPECIAL ELECTION

(d) The notice shall be dated and signed by the secretary of the district. All persons of legal age owning lands within the boundaries of the particular district on the date of the election shall be entitled to vote at the election.

(e) Any corporation owning land within the boundaries of the district shall be permitted to vote at the election in the following manner:

(1) The board of directors of the corporation shall adopt a resolution designating some person to vote for it at the election, and the person so designated shall be entitled to cast one (1) vote at the election for the corporation he represents by filing with the judges of the election a certified copy of the resolution; and

(2) The judges shall return the resolution to the board of directors of the district with the ballots from the election as provided in this subchapter.

(f) No landowner or corporation shall cast more than one (1) vote at any such election.



§ 14-120-211 - Election judges and clerks.

At the request of the secretary of the district, the judges and clerks for the election shall be designated by the election commissioners of the respective counties in which the election is held. The election officials shall be in the same number, have the same qualifications, and shall be entitled to the same compensation as provided by law for the conduct of general elections in this state.



§ 14-120-212 - Ballots.

(a) The ballots for the election in the respective counties shall be prepared and distributed to the election officials by, or under the supervision of, the secretary of the district.

(b) The ballot to be used at the election need not be in duplicate and shall be in substantially the following form:

"BALLOT



§ 14-120-213 - Voting -- Certification of results.

(a) The voting places shall be open between the hours of 8:00 a.m. 6:00 p.m. on the date of the election.

(b) Upon the closing of the voting places, the ballots shall be canvassed and the result of the election certified by the judges and clerks of the election at each voting place as expeditiously as possible.

(c) The certificate of the results of the election shall be signed by the judges and clerks at each voting place and the certificate, together with the original ballots cast at the election, shall be delivered not later than two (2) days after the date of the election by the judges holding the election, or by any one of them designated for that purpose, to the secretary of the district who shall keep and preserve the original ballots in a safe place for the time and for the purposes hereinafter set forth.

(d) A true copy of the certificate of the results of the election signed by the judges and clerks in each county shall be filed and recorded in the office of the county clerk of the respective counties.

(e) The ballots may be destroyed under the direction of the board of directors of the district at any time after six (6) months from the date of the election unless otherwise ordered by a court of competent jurisdiction.



§ 14-120-214 - Canvass of results -- Judicial review.

(a) Within twenty (20) days after the certification of the election and when the ballots from each county have been delivered to the secretary of the district as provided in this subchapter, the board of directors of the district shall meet at the office of the district and canvass the results of the election in each county.

(b) Notice of the meeting shall specify its date and purpose and shall be published for two (2) consecutive weekly insertions in some newspaper published and having a bona fide circulation in each county of the district.

(c) The meeting shall be open to the public. At that meeting any landowner of the district may challenge in writing the certificate of results of the election from any one (1) or more counties of the district and submit evidence in support thereof.

(d) The district shall furnish a stenographer who shall take and transcribe all the testimony introduced before the board.

(e) The board shall keep a true and perfect record of its proceedings at the meeting which shall be filed as a public record in the office of the district.

(f) A copy of the record, certified by the secretary of the district, shall be competent evidence in all courts of this state.

(g) After consideration of all challenges, if any, the board of directors shall, by proper resolution duly adopted by the board of directors, declare the result of the election.

(h) Any landowner aggrieved by the finding of the board as to the results of the election may have such finding reviewed by the chancery court of any county in the district. The appeal shall be perfected in thirty (30) days. The review shall be heard by the court on the evidence introduced before the board of directors at the meeting referred to in this section. No additional or different evidence shall be admissible except on an issue of corrupt purpose or fraudulent action on the part of the board of directors in canvassing and declaring the results of the election. Appeals to the Supreme Court shall be perfected in thirty (30) days.



§ 14-120-215 - Majority vote -- Payment of expenses.

(a) No powers shall be exercised by the district under the provisions of this subchapter nor shall any obligations be incurred or assumed by the district under the provisions of this subchapter unless, after canvass of the results of the election, the board of directors of the district shall have found and declared in the manner provided in this subchapter that a majority of all of the landowners in the district voting at the election have voted for the approval of the plan and the exercise of the authority conferred by this subchapter.

(b) However, the expenses of the election and the compensation paid as provided in this subchapter for the preparation of the estimate of cost to the district may be paid by the district out of any funds of the district which may be available for that purpose.

(c) Further, any expenses incurred by the district in connection with the election and the preparation of the engineer's estimate of cost to the district as provided in this subchapter shall be refunded to the district out of the proceeds of any bonds sold by the district pursuant to the provisions of this subchapter.

(d) No more than one (1) election as herein provided shall be held in any one (1) year.



§ 14-120-216 - Contract authority.

The board of directors of any levee district, drainage district, or any levee and drainage district in this state is authorized and empowered to make and execute any and all necessary and proper contracts with the United States Army Corps of Engineers or any other federal agency to the end that:

(1) The district will provide the lands, rights-of-way, and easements necessary by purchase, lease, donation, condemnation, or otherwise for the construction, maintenance, repair, realignment, and/or restoration of the works of improvement of any flood control or drainage project of the Mississippi River and its tributaries which heretofore has been adopted and authorized, or any such project which may be adopted and authorized by the United States of America, and the cost thereof paid by the board of directors of the district;

(2) The district will hold and save the United States of America free from damages due to the construction of any such flood control and drainage works;

(3) The district will perpetually maintain and operate the flood control and drainage works, after completion thereof, in accordance with regulations prescribed by the United States Army Corps of Engineers or other federal agency; and

(4) The district will provide any and all additional local assurances required of the district by the United States Army Corps of Engineers or other federal agency.



§ 14-120-217 - Board authority to acquire land -- Condemnation.

(a) In order to discharge its obligations under any contract or agreement authorized to be made by the provisions of § 14-120-216, the board of directors of any levee district or drainage district, or levee and drainage district, is authorized and empowered to:

(1) Enter upon, take, and hold any lands, interests, or servitude therein, whether by purchase, grant, donation, devise, or otherwise, that may be declared necessary and proper by the Chief of Engineers of the United States Army for the location, construction, operation, repair, or the maintenance of any levee, channel rectification, drainage canal, floodway, reservoir, spillway, or diversion contemplated to be constructed by the United States of America, and thereafter to be perpetually operated and maintained by that district, as provided in any project heretofore adopted and authorized, or in any project which may be hereafter adopted and authorized; and

(2) Take, hold, and acquire flowage and storage rights and servitudes upon, over, and across any land which may be necessary and incident to the construction, operation, repair, and maintenance of any necessary levee, floodway, channel rectification, reservoir, drainage canal, spillway, or diversion.

(b) In order that the rights, easements, and servitudes conferred may be acquired, the board of directors of the district is given authority and power to condemn lands or interest therein for such purposes, and the authority and power to exercise the rights of eminent domain.

(c) Condemnation proceedings therefor shall be instituted and conducted in the manner as is now provided in §§ 18-15-1001 -- 18-15-1010. Further damages shall be paid for any easement or flowage right or increased use or servitude on any lands by reason of increasing the amount or depth of water on the lands regardless of whether the lands are protected or unprotected by levees, and these damages shall be in addition to damages set out in §§ 18-15-1001 -- 18-15-1010.

(d) Any action for taking or damaging property as provided in this section or in §§ 18-15-1001 -- 18-15-1010 shall be commenced within five (5) years from the time the cause of action accrues.



§ 14-120-218 - Conveyance of rights-of-way across state lands.

The Governor and Secretary of State are authorized, empowered, and directed to make and execute any and all necessary and proper contracts, easements, deeds, or other instruments, in writing, giving, granting, and conveying to the board of directors of any such district, to the United States of America, the Secretary of the Army, Chief of Engineers of the United States Army, or any other federal agency rights-of-way for levees, levee foundations, channel rectifications, reservoirs, reservoir sites, drainage canals, and easements for flowage, and storage rights over, upon, and across any lands owned by the state which are necessary and required for the construction of levees, channel rectifications, floodways, reservoirs, spillways, and diversions and drainage canals. However, no such conveyance, contract, donation, or grant shall impair any valid outstanding lien against the lands or any vested private right therein.



§ 14-120-219 - Agreements for construction across highways.

If the construction of the flood control and drainage works contemplated under any project is to be constructed upon, over, and across any highways of this state, the State Highway Commission is authorized, empowered, and directed to make and execute any and all contracts, easements, or other instruments in writing with the board of directors of any such district, the United States, the Secretary of the Army, Chief of Engineers of the United States Army, or any other federal agency for rights-of-way for levees, levee foundations, channel rectifications, reservoirs, reservoir sites, drainage canals, and flowage and storage rights thereon, in conformity with any act of Congress applicable.



§ 14-120-220 - Eminent domain by the United States.

(a) The State of Arkansas agrees:

(1) That the United States of America, the Secretary of the Army of the United States on behalf of the United States, or any of its agencies thereunto legally authorized, be, and each is, fully authorized, empowered, and enabled within this state to exercise the rights of eminent domain and to obtain and acquire property and property rights, flowage rights, rights-of-way and servitudes or easements, or options therefor, in this state, either by voluntary agreements with the owners thereof or by condemnation proceedings under the laws of the United States in pursuance of authority conferred by law in connection with the construction of the works provided for in any such adopted and authorized project; and

(2) Upon the filing of any such condemnation proceedings, the United States shall have the right to take immediate possession thereof to the extent of the interest sought to be acquired and proceed with the construction of flood control and drainage works thereon, as provided in the authorized and adopted project. However, in the event immediate possession is taken as provided in this section, adequate provision shall have been made for the payment of just compensation to the party or parties entitled thereto, and provided further that such condemnation proceedings shall be diligently prosecuted in order that the compensation shall be promptly ascertained and paid.

(b) Nothing contained in this section shall be construed in such manner as to relieve any levee district, drainage district, or levee and drainage district from any liability to the owners of the property taken or damaged, whether condemnation proceedings be instituted by the United States, or by such district, and in any taking by the United States or any of its agencies, the district shall be liable to the property owner for any damages compensable under existing Arkansas law, whether or not it is compensable under the laws of the United States.



§ 14-120-221 - Board of assessors.

The duly constituted board of assessors of the levee district or drainage district, or levee and drainage district in which the flood control and drainage works may be constructed, which contains within its boundaries lands lying in more than one (1) county and which may hereafter desire to avail itself of the powers and authority and benefits conferred by this subchapter, shall constitute a board of assessors for the purpose of ascertaining, determining, and fixing the increase in value, or betterment, which will annually accrue to the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, and electric power lines, and all other real property situated within the boundaries of the district.



§ 14-120-222 - Assessment roll.

(a) The board of assessors, each for the county it represents, shall make, in a book to be provided by the district for that purpose, a separate assessment of the increased value or betterment, which it is estimated will annually accrue to the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, and electric power lines, and other real property within the boundaries of the district by reason of the construction of the flood control and drainage works provided for in the adopted and authorized project and the perpetual operation and maintenance thereof.

(b) The assessment roll shall be made by the assessors of the real property in each county in the following manner:

(1) The lands shall be entered upon the assessment roll in convenient subdivisions, according to the government survey. If the lands may not be definitely described according to the government survey, a metes and bounds description, or any other description by which the lands may be identified, will suffice;

(2) Lots and blocks situated in towns and cities shall be entered upon the assessment roll according to the legal description thereof;

(3) Railroad rights-of-way, including roadbeds, shall be assessed according to the betterment and increase in value and may be assessed per mile;

(4) Telegraph and telephone lines, electric power lines, and all other real property not here enumerated, shall be assessed on the basis of the increase in value, or betterment thereto, in a manner the board of assessors may deem expedient and reasonable;

(5) The value of each separate tract or parcel of property, as estimated prior to the construction of the flood control and drainage works provided for in the adopted and authorized project shall be shown in one (1) column; and the increased value thereof, or betterment thereto, estimated to accrue to it annually by reason of the construction of the flood control and drainage works provided for in the adopted and authorized project, and the perpetual operation and maintenance thereof, shall be shown in another column.



§ 14-120-223 - Assessment -- Time, certification, and filing.

(a) The assessors shall make their assessment in their respective counties at the time they may be directed to do so by the board of directors of the levee district, drainage district, or levee and drainage district.

(b) After each of them shall have completed the assessment for his particular county, he shall certify to it and file it in the office of the board of directors of the district, where it shall be open to public inspection.



§ 14-120-224 - Board of assessment and equalization.

(a) When the assessments for each county shall have been filed, the president of the district shall call a meeting of the assessors, to be held at the office of the domicile of the district, to sit as a board of assessment and equalization.

(b) Thereupon, the president of the board of directors of the district shall cause a notice of the time and place of the meeting to be published once a week for two (2) consecutive weeks in a newspaper in each county which, or a part of which, is embraced in the levee district, calling on all the land, lot, and other property owners, railroad owners, telegraph, telephone, and electric power line owners, or other property owners who should deem themselves aggrieved by reason of the assessment, to appear, on the day named for the holding of the meeting of the board of assessment and equalization, and present their grievances, to the end that any wrongful or erroneous assessment may be corrected.

(c) After the notice shall have been given, the board of assessment and equalization shall meet at the office of the board of directors at the domicile of the district on the day mentioned in the notice.

(d) They shall select one (1) of their members as a chairman and another as secretary.

(e) A stenographer shall take and transcribe all testimony introduced before the board.

(f) A true and perfect record of its proceedings shall be made and filed as a public record in the office of the district.

(g) They shall hear complaints of property owners who deem themselves aggrieved and shall adjust any errors or wrongful assessments complained of.

(h) They shall compare and equalize their assessments and correct the assessment rolls to conform to the equalization.

(i) Their assessments, as equalized, shall be the assessment of benefits for the purpose of this subchapter, until the next assessment shall be ordered by the board of directors of the district.

(j) In all meetings of the board of assessors for equalizing purposes, a majority thereof shall be sufficient to constitute a quorum for the transaction of business and the equalization of the assessments.

(k) The assessors shall receive for their services compensation as the board of directors of the district may deem commensurate.



§ 14-120-225 - Chancery court review of assessment.

Any person aggrieved by an assessment made or equalized by the board of assessment and equalization may have the assessment reviewed by the chancery court of the county in which the property is situate, or by the chancery court of the county in which the district has its domicile if the property involved lies in more than one (1) county, by proceeding in the manner provided in §§ 14-124-109 -- 14-124-113.



§ 14-120-226 - Tax levy by board to satisfy certain obligations.

(a) The board of directors of any levee district, drainage district, or levee and drainage district is authorized and empowered, and it is made their duty, to assess and levy annually a tax upon the increased value, or betterment, estimated to accrue, and which will accrue, to lands, town lots, blocks, railroads, and tramroads, telegraph and telephone lines, and electric power lines, and all other real property lying within the boundaries of any such district, by reason of the construction and perpetual maintenance and operation of the flood control and drainage works provided for in any projects heretofore adopted and authorized or any projects which may be hereafter adopted and authorized, for the purpose of enabling the district to comply with the provisions of any contract or agreement that it may make with the United States of America, the Secretary of the Army, the Chief of Engineers of the United States Army, or any other federal agency under which it may obligate itself:

(1) To provide, without cost to the United States, all lands, easements, and rights-of-way necessary for the construction of any adopted and authorized project;

(2) To hold and save the United States free from damages due to the construction of such flood control and drainage works; and

(3) To maintain and operate such flood control and drainage works, after completion, in accordance with regulations prescribed by the Secretary of the Army; and

(4) To perform any and all other requirements which may be imposed on it with respect to the construction of such flood control and drainage works and the perpetual maintenance and operation of those works.

(b) The tax to be so annually levied on the increased value, or betterment, shall not exceed five percent (5%) of the increased value, or betterment, as determined and fixed under the provisions of §§ 14-120-223 and 14-120-224 not to exceed twenty-five cents (25cent(s)) per acre on rural lands.



§ 14-120-227 - Alternative method of assessment -- Reassessment -- Vacancies on board.

(a) Any levee district, drainage district, or levee and drainage district in this state, lying in one (1) or more counties which may hereafter avail itself of the benefits and the power and authority conferred by this subchapter, at its election and in the alternative, may have an assessment of benefits made in the manner provided in the law under which it operates. The tax on such assessment of benefits shall be levied in the manner and by the means provided in the law under which it operates, notwithstanding the provisions of §§ 14-120-221 -- 14-120-226, and 14-120-228 -- 14-120-235 directing:

(1) The manner and method of making the assessment of benefits estimated to accrue to the lands, town lots, blocks, railroads, and tramroads, telegraph and telephone lines, and electric power lines, and other real property situate within the boundaries of the district;

(2) The levy of the annual tax on the assessment of benefits; and

(3) The method of providing for the collection and enforcement of payment thereof.

(b) In any levee district, drainage district, or levee and drainage district, which may hereafter adopt the alternative method provided in this section, the amount of interest which will accrue on bonds authorized to be issued by the district shall be included and added to the tax, but the interest to accrue on account of the issuing of those bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and cost of making the improvements are or are not equal to or in excess of the benefits assessed.

(c) The landowners in any district which may adopt the alternative method provided in this section shall have the privilege of paying their assessments of benefits in full within thirty (30) days after the assessment becomes final. But all such assessments shall be made payable in installments, so that not more than twenty-five percent (25%) shall be collectible in any one (1) year against the wishes of the landowner. In the event that any landowner avails himself of this indulgence, the deferred installments of the assessed benefits shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied.

(d) The levy of the assessment may be made by way of proportional amounts of the total assessed benefits, and interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest.

(e) A reassessment of benefits may be made in any district which may adopt the alternative method provided in this section not more often than once a year, and the reassessment shall be made by the commissioners, directors, or assessors, respectively, of the districts as was authorized for the original assessment. The reassessment shall be made in the same form, after the same notice, hearing, and right of appeal as were provided for the original assessment, and with the same time limitation on right of appeal and suits attacking the assessment of benefits as provided for the original assessment of benefits, and installments thereof levied, extended, and collected at the same time, in the same manner, by the same officers, and with the same lien and penalties for delinquencies as were provided for the original assessment.

(f) If in any such district the original assessment of benefits was made by assessors, the board of directors or commissioners of the district shall have the power to fill any vacancies in the board of assessors, or, if in any such district the power of the board of assessors was exhausted on making the original assessment, the board of commissioners or directors of that district shall have the power to appoint a new board of assessors composed of the same number and with the same qualifications as the original board. The new board shall have all powers to make the reassessments herein provided for as were conferred on the original board of assessors.



§ 14-120-228 - Collectors.

(a) The qualified and acting tax collectors of the levee district, drainage district, or levee and drainage districts which may hereafter avail themselves of the powers, authority, and benefits conferred by this subchapter, are charged with the duty of collecting the annual taxes levied under the provisions of this subchapter.

(b) The collector shall collect the tax herein provided to be levied at the same time and in the same manner as other taxes levied by and for the particular district are collected and shall receive compensation therefor as the board of directors of the district may provide.



§ 14-120-229 - Penalty for delinquency -- Enforcement proceedings generally.

(a) If the annual tax levied as provided in this subchapter is not paid within the time fixed by law for payment of other taxes levied by law for the particular district each year:

(1) A penalty of twenty-five percent (25%) shall at once attach for the delinquency; and

(2) The board of directors of the district shall enforce the collection of the taxes and penalty by a proceeding filed in the chancery court of the county in which the delinquent property is situated.

(b) The court shall give judgment against the delinquent lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property situate within the boundaries of the district for the amount of the delinquent taxes, penalty, and interest at the rate of six percent (6%) thereon from the date of delinquency, and all costs of the proceeding, and may include a reasonable attorney fee.

(c) The judgment so rendered by the court shall provide for the sale of the delinquent lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, and electric power lines, and other real property situate within the boundaries of the district by a commissioner of the court, after advertisement in the manner and form hereinafter set out.

(d) It shall not be necessary that the ownership of the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, and electric power lines, and other real property, be alleged in the proceedings.

(e) The judgment so rendered shall be enforced wholly against the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, and electric power lines, and other real property, and not against any other property or estate of the owner.

(f) All or any part of the delinquent lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, and the taxes delinquent thereon for one (1) or more years, may be included in one (1) suit for each county, instituted for the collection of the delinquent taxes, penalty, and interest. The proceeding shall be a proceeding in rem.



§ 14-120-230 - Filing complaint -- Notice.

(a) The board of directors of the district shall file its complaint, setting out the list of delinquent lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, each being set opposite the name of the supposed owner and followed by the total amount of taxes and penalty due upon each separate tract thereof.

(b) Thereupon, the clerk of the court shall cause to be published a notice containing the list of lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, with the names of the supposed owners and amounts due, in a weekly newspaper published in the county for four (4) weekly insertions prior to any day of the next term of the chancery court. The notice shall call upon the supposed owners named in the complaint, and all other persons claiming any interest whatever in the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, to appear and show cause why a decree should not be rendered condemning the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property for sale for the delinquent taxes, interest, penalty, and costs.

(c) The notice may be in the following form:

Click here to view form

Then shall follow a descriptive list of said lands, town lots, blocks, railroads or tramroads, telegraph and telephone lines, electric power lines, and other real property and amounts thereon respectively as aforesaid.

(d) The published notice may conclude in the following form:

Click here to view form



§ 14-120-231 - Trial date -- Continuance or dismissal.

(a) The suit shall stand for trial on any day of the first term of court held after the filing of the complaint, provided that four (4) weeks' publication shall have been made as hereinbefore directed before such day of trial unless a continuance is granted for good cause shown, within the discretion of the court.

(b) Continuance may be granted as to part of the delinquent lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, without affecting the disposition finally of other tracts as to which no such continuances are granted.

(c) After the complaint is filed and before a decree is rendered, any person may have the complaint dismissed as to tracts of land, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, by paying to the clerk of the court the taxes with interest at six percent (6%) per annum thereon from the date they were due and payable, a penalty of twenty-five percent (25%) of the amount of taxes due upon the tract, and all costs of the proceeding attributable to the tract.



§ 14-120-232 - Trial procedure.

(a) The suit shall be conducted in accordance with the practice and procedure of chancery courts in this state, except as provided in this subchapter. However, no affidavit shall be required for the publication of the notice, and neither attorneys nor guardians ad litem, nor any provision of § 16-65-403 [repealed] shall be required, and the suits may be disposed of on oral testimony, as in proceedings at law.

(b) The provisions of this subchapter shall be liberally construed to give the assessment list the effect of a bona fide mortgage for a valuable consideration and to constitute a first lien upon the lands as against all persons having any claim to, or interest in, the lands.

(c) No informality or irregularity in the levying of the tax or in the description or valuation of the lands shall be held a valid defense to the proceedings.



§ 14-120-233 - Decree -- Sale of real property by commissioner.

(a) If the taxes, interest, penalty, and costs are not paid before the day of the taking of the decree, the court shall:

(1) Enter a decree condemning the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property for sale for the payment of the taxes, interest, penalty, and costs and may include a reasonable attorney fee; and

(2) Appoint a commissioner to make such sale for the satisfaction thereof, upon such notice as the court may direct.

(b) The decree of the court shall direct that:

(1) The sale shall be made to the highest bidder for cash; and

(2) If no person bids the amount of taxes, penalty, interest, and costs, including a reasonable attorney fee, then the board of directors of the district shall be deemed the purchaser thereof and the commissioner shall execute a deed to the district on request.



§ 14-120-234 - Execution of deed.

(a) It shall be the duty of the commissioner to execute his deed to the purchaser of each separate tract as in other chancery proceedings.

(b) The effect of the commissioner's deed so executed shall be to convey to the purchaser of the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property the title in fee to the real property against all persons.



§ 14-120-235 - Redemption of property -- Vacation of decree.

Notwithstanding the provisions of § 14-120-234, the owner of any lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property sold in the manner provided in this subchapter may redeem the property within two (2) years after the date of the sale. Furthermore, the owner of the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, at any time within three (3) years after the rendition of the final decree, may file his petition in the same court alleging the payment of the taxes on the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property for the years for which they were sold. Upon the establishment of that fact, the court shall vacate and set aside the decree and the deed issued by the commissioner thereunder as to those lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property lying within the boundaries of the district.



§ 14-120-236 - Tributary tax fund.

(a) The moneys derived from the tax levied under the provisions of this subchapter on the increased value, or betterment, which will accrue to the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, by reason of the construction of the flood control and drainage works provided for in the adopted and authorized project, shall be designated as the tributary tax fund.

(b) These moneys shall be expended for the purposes of:

(1) Paying the principal and interest indebtedness evidenced by bonds or notes issued by the district as provided in this subchapter; and

(2) Enabling the district to comply with the obligations imposed upon, and assumed by, the board of directors in contracts and agreements it makes with the United States of America, the Secretary of the Army, the Chief of Engineers of the United States Army, or any other federal agency with respect to the construction of the flood control and drainage works as provided for in the adopted and authorized project and the perpetual operation and maintenance thereof under regulations prescribed by the Secretary of the Army; and

(3) Payment of administrative and operating expenses incurred by the district in the performance of its obligations hereunder.

(c) The board of directors of the district shall apportion all administrative and operating expenses of the district between the tributary tax fund and the other operating funds of the district in such manner and amounts as the board of directors shall deem reasonable and proper, and shall pay that part of the administrative and operating expenses apportioned to the tributary project from tributary tax funds.



§ 14-120-237 - Disbursement of funds on vouchers.

Disbursement of the funds constituting the tributary compliance fund and the tributary tax fund shall be made on vouchers signed by the president and the secretary of the district.



§ 14-120-238 - Authority to borrow money and issue bonds -- Purpose.

For the purpose of enabling the board of directors of any levee district, drainage district, or levee and drainage district, lying in one (1) or more counties, to cooperate with the United States of America and fully perform any and all agreements, contracts, or obligations imposed on and assumed by it in the construction of the flood control and drainage works provided for in any adopted and authorized project, and, more especially, to enable the board of directors of the district to acquire, and pay for, lands, rights-of-way, and easements necessary to the construction of flood control and drainage works, to save and hold harmless the United States of America from any damage arising by the construction of flood control and drainage works, and the obligations which will be imposed on it to perpetually operate and maintain the works after the completion of them, as the Secretary of the Army may, by regulation, require, the board of directors of any such levee district or drainage district, or levee and drainage district, is authorized to borrow money, and to that end may issue negotiable bonds or notes of the district.



§ 14-120-239 - Issuance of bonds -- Interest coupons.

(a) Bonds may be sold and negotiated in any market after due advertisement and may be made callable as the board of directors may direct.

(b) The bonds so issued shall be signed by the president of the board and countersigned by the secretary.

(c) The bonds shall bear interest at a rate not exceeding an average of three and one-half percent (31/2%) per annum, over the period of the life of the bonds, represented by semiannual coupons.

(d) The place of payment and the amount of the several installments to be paid each year may be fixed by the board.

(e) The interest coupons shall be authenticated by the lithographed signature of the president of the board.



§ 14-120-240 - Lithographing and registration of bonds.

(a) The bonds shall be lithographed with such devices for identification and to prevent imitation as the board of directors may think proper.

(b) The secretary shall register the bonds in a book to be kept for that purpose as the bonds are issued, stating therein the date, letter, number, amount and place of payment, to whom issued and sold, of each bond, and shall take a receipt from the person to whom each of the bonds is delivered.

(c) The treasurer of the board shall keep a like register and shall show all bonds paid or taken up by the board. The register shall show when and to whom payment was made, and no bond or coupon paid or taken up by the board shall again be issued, but shall be cancelled by the treasurer and punched with an instrument provided for that purpose.



§ 14-120-241 - Bonds -- Sale prohibitions -- Penalty.

(a) (1) It shall be unlawful for the board of directors of any such district, or any officer or member thereof, to sell or dispose of any bonds authorized to be sold under the provisions of this subchapter at any place other than the domicile of the board; to pledge or deposit any bond or coupon issued under the provisions of this subchapter as security for the payment of any borrowed money or any debt or obligation of the board or of any other person, firm, or corporation whatever; to appropriate or to use any money arising from the sale of bonds to any use or purpose whatever other than herein expressly provided for; or to sell or negotiate the bonds at less than par, on the basis of bonds bearing interest at three and one-half percent (31/2%) per annum.

(2) The bonds shall be sold at public auction to the highest bidder at the office of the levee district, drainage district, or levee and drainage district after notice of the sale has been published for three (3) consecutive insertions in two (2) or more newspapers having general circulation in the area affected.

(3) It is unlawful for the board of directors to pay directly or indirectly any brokerage fee or fiscal agent's fee or enter into any private contract with any person, firm, or corporation agreeing to sell bonds to the person, firm, or corporation or agreeing to pay a fee to the person, firm, or corporation in the event that the person, firm, or corporation is not the successful bidder.

(4) Any person violating the provisions of subsection (a) of this section shall be deemed guilty of a misdemeanor and shall be subject to a fine of not more than five thousand dollars ($5,000).

(b) No compensation shall be allowed the treasurer of the district, or any other officer or member of the board of directors thereof, either directly or indirectly, for negotiating the sale of the bonds or paying out the proceeds arising from the sale of those bonds.



§ 14-120-242 - Use of revenues for bond payment -- Lien.

(a) To secure the due and prompt payment of both principal and interest of any bonds issued under the provisions of this subchapter, the entire revenues, or a fractional part thereof as the board deems expedient and necessary, arising from annual taxes to be levied on the increased value or betterment to accrue to the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property, are pledged.

(b) The board of directors of the district is required to set aside annually from the first revenue collected a sum sufficient in amount to secure and pay the interest on the bonds and the principal thereof, as the interest and principal may become due. Its duty to do so may be enforced by mandamus proceedings.

(c) The principal and interest of the bonds shall be secured by a lien on all the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, and electric power lines, and all other real property in the district.

(d) The board of directors may pledge all or any part of the assessment of benefits and its revenues as security for the payment of the principal and interest of the bonds.



§ 14-120-243 - Nonpayment of bonds -- Collection by receiver.

(a) If any bond so issued, or interest coupon thereon, is not paid within six (6) months after its maturity, it shall be the duty of the chancery court of any county within the boundaries of the district, on application of any holder of the bond or interest coupon so overdue, to appoint a receiver to collect the taxes then due and thereafter to become due and which are authorized to be levied under the provisions of this subchapter.

(b) The proceeds of the taxes and collections shall be applied after payment of costs, first, to overdue interest, and then to the payment pro rata of all outstanding bonds issued as provided herein, which are then due and payable. The receiver may be directed by suit to foreclose the lien of the taxes on the lands, town lots, blocks, railroads and tramroads, telegraph and telephone lines, electric power lines, and other real property situate within the boundaries of the district.

(c) The suits so brought by the receiver shall be conducted in all matters as suits by the board of directors, as herein provided, and with like effect. The decrees and deeds therein shall have the same presumptions in their favor.

(d) However, the receiver shall be discharged when all such sums have been paid.



§ 14-120-244 - Disposition and use of proceeds from bonds.

The proceeds derived from the bonds to be so sold shall be paid to the treasurer of the district and shall be set aside from and not commingled with any other funds of the district, shall be designated tributary compliance funds, and shall be used solely for the purpose of enabling the board of directors of that district to comply with the obligations imposed on and assumed by it in the contracts and agreements made with the United States of America or any other federal agency relating to the construction and perpetual operation and maintenance of the flood control works provided for in the adopted and authorized project.






Subchapter 3 - -- Consolidation of District Duties, Obligations, and Purposes

§ 14-120-301 - Legislative determination.

It is found and declared as a matter of legislative determination that:

(1) The construction, operation, and maintenance of those flood control and drainage projects authorized by subchapter 2 of this chapter, as amended, as a separate operation by a levee district or drainage district, or levee and drainage district, from the project for which the district was originally created places an undue burden on the district, causes a duplication of work, and increases the cost of construction, operation, and maintenance; and

(2) The construction, operation, and maintenance of the projects could best be carried out by consolidation of the flood control or drainage project authorized by subchapter 2 of this chapter, and acts amendatory thereof, with the levee or drainage project, or levee and drainage project for which the district was originally created.



§ 14-120-302 - Definition.

As used in this chapter, unless the context otherwise requires, "board of directors" includes the board of commissioners or other governing body of a district, as the case may be.



§ 14-120-303 - Construction.

It is the legislative intent that all provisions of this subchapter shall be liberally and reasonably construed so as to give them full force and effect to the end that the purposes and objectives of this subchapter be fully and expeditiously accomplished.



§ 14-120-304 - Subchapter cumulative.

This subchapter shall be construed to be cumulative to existing laws relating to levee districts, drainage districts, or levee and drainage districts and shall not repeal any existing law unless the law is in direct conflict herewith. It is the purpose of this subchapter to permit consolidation by any levee district, drainage district, or levee and drainage district of the duties, obligations and purposes for which the district was originally created with those assumed by it under the provisions of subchapter 2 of this chapter and amendments thereto and not to eliminate the method by which levee districts, drainage districts, or levee and drainage districts, may enter contracts with the United States of America, the Secretary of the Army, the Chief of Engineers of the United States Army, or any other federal agency regarding the construction, operation, and maintenance of flood control and drainage works within the district.



§ 14-120-305 - Construction of levees and drainage works declared conducive to public welfare.

(a) It is found and declared as a matter of legislative determination that the construction of levees, levee foundations, channel rectifications, floodways, reservoirs, spillways, diversions, drainage canals, or other flood control or drainage works by any levee district, drainage district, or levee and drainage district, or by the United States of America, and the perpetual operation and maintenance of the work by the district will be conducive to the public welfare and will result in great betterment and increase in value of lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property situate within the boundaries of the district wherein the levee and other flood control and drainage works may be constructed by the levee district or drainage district, or levee and drainage district, or by the United States of America and operated and maintained by that district.

(b) For the purpose of this subchapter, the amount of the increased value or betterment to the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property, within the boundaries of the district, which are estimated to accrue thereto by reason of the construction of levee and other flood control and drainage works and the perpetual operation and maintenance thereof, shall be ascertained and definitely determined and fixed in the manner provided in §§ 14-120-313 and 14-120-314.



§ 14-120-306 - Powers of board of directors.

(a) In order to discharge the obligations for which the district was originally created and those which it assumed under the terms of subchapter 2 of this chapter and acts amendatory thereto, the board of directors of any levee district, or drainage district, or levee and drainage district is authorized and empowered:

(1) To enter upon, take, and hold any lands, or interests or servitudes therein, whether by purchase, grant, donation, devise, or otherwise that may be deemed necessary and proper for the location, construction, operation, repair, or maintenance of any levee, levee foundation, channel rectification, floodway, reservoir, spillway, diversion, drainage canal, or other flood control or drainage works contemplated to be constructed and thereafter to be perpetually operated and maintained by the district; and

(2) To take, hold, and acquire flowage and storage rights and servitudes upon, over, and across any land which may be necessary and incident to the construction, operation, repair, and maintenance of any necessary levee, levee foundation, channel rectification, floodway, reservoir, spillway, diversion, drainage canal, or other flood control or drainage works.

(b) In order that the rights, easements, and servitudes conferred may be acquired, the board of directors of the district is given authority and power to condemn lands or interests therein for such purposes and the authority and power to exercise rights of eminent domain. Condemnation proceedings therefor shall be instituted and conducted in the manner as is now provided in §§ 18-15-1001 -- 18-15-1010 and provided further damages shall be paid for any easement or flowage right or increased use or servitude on any lands by reason of increasing the amount or depth of water on those lands regardless of whether the lands are protected or unprotected by levees, and those damages shall be in addition to damages set out in §§ 18-15-1001 -- 18-15-1010. Any action for taking of property or damaging property as provided in this subchapter or in §§ 18-15-1001 -- 18-15-1010 shall be commenced within five (5) years from the time the cause of action accrues.



§ 14-120-307 - Conveyance of rights-of-way across state lands.

The Governor and the Secretary of State are authorized, empowered, and directed to make and execute any and all necessary and proper contracts, easements, deeds, or other instruments in writing, giving, granting, and conveying to the board of directors of that district rights-of-way for levees, levee foundations, channel rectifications, floodways, reservoirs, spillways, diversions, drainage canals, or other flood control or drainage works, and easements for flowage and storage rights over, upon, and across any lands owned by the state which are necessary or required for the construction of levees, levee foundations, channel rectifications, floodways, reservoirs, spillways, diversions, drainage canals, or other flood control or drainage works, provided no such conveyance, contract, donation, or grant shall impair any valid outstanding lien against the lands or any vested private right therein.



§ 14-120-308 - Agreements for construction across highways.

If any levee, flood control, or drainage work contemplated to be done by any district coming within the provisions of this subchapter is to be constructed upon, over, and across any highways, or highway rights-of-way of this state, the State Highway Commission is authorized, empowered, and directed to make and execute any and all contracts, easements, or other instruments in writing with the board of directors of that district for rights-of-way for levees, levee foundations, channel rectifications, floodways, reservoirs, spillways, diversions, drainage canals, or other flood control or drainage works and flowage and storage rights thereon.



§ 14-120-309 - Eminent domain by the United States.

(a) The State of Arkansas agrees that the United States of America, the Secretary of the Army of the United States on behalf of the United States, or any of its agencies thereunto legally authorized:

(1) Shall be, and each is, fully authorized, empowered, and enabled within this state to exercise the rights of eminent domain and to obtain and acquire property and property rights, flowage rights, rights-of-way, and servitudes or easements, or options therefor, in this state, either by voluntary agreements with the owners thereof or by condemnation proceedings under the laws of the United States in pursuance of authority conferred by law; and

(2) Upon the filing of any condemnation proceedings, shall have the right to take immediate possession of the property to the extent of the interest sought to be acquired, and proceed with the construction of levees, levee foundations, channel rectifications, floodways, reservoirs, spillways, diversions, drainage canals, or other flood control or drainage works thereon. However, in the event immediate possession is taken as herein provided, adequate provision shall be made for the payment of just compensation to the party or parties entitled thereto. Furthermore, those condemnation proceedings shall be diligently prosecuted in order that compensation shall be promptly ascertained and paid.

(b) Nothing contained in this section shall be construed in such manner as to relieve any levee district, drainage district, or levee and drainage district from any liability to the owners of property taken or damaged, whether condemnation proceedings are instituted by the United States, or by such district. In any taking by the United States, or any of its agencies, the district shall be liable to the property owner for any damages compensable under existing Arkansas law, whether or not it is compensable under the laws of the United States.



§ 14-120-310 - Authority to consolidate.

(a) Any levee district, drainage district, or any levee and drainage district, in this state which has executed or may hereafter execute contracts with the United States of America, the Secretary of the Army, the Chief of Engineers of the United States Army, or any other federal agency may consolidate all duties, obligations, and purposes required to carry out flood control or drainage projects with the duties, obligations, and purposes required of it to carry out the obligations and purposes for which the levee district, drainage district, or levee and drainage district, was originally created, if, by the terms of the contract, the levee district or drainage district, or levee and drainage district, has obligated itself:

(1) To acquire and furnish the lands, rights-of-way, and easements necessary for the construction of any flood control or drainage project by the United States of America within the bounds of the district;

(2) To hold and save the United States of America free from damages due to the construction of any such flood control and drainage works; and

(3) To perpetually maintain and operate the flood control and drainage works after the completion thereof, as provided in subchapter 2 of this chapter, and acts amendatory thereto.

(b) In order to effect the consolidation, the levee district or drainage district, or levee and drainage district, may:

(1) Combine all acts required to operate the projects separately into one (1) operation, may levy and collect one (1) tax for construction, operation, and maintenance of both projects, and may use the funds arising from the tax so levied for the payment of any obligation incurred in the construction, operation, or maintenance of either project;

(2) Cause an assessment of benefits to be made of the benefits arising from the construction, operation, and maintenance of the project for which the district was originally created and those arising from the flood control and drainage project for which the district assumed the sponsorship under the terms of subchapter 2 of this chapter, and acts amendatory thereto.



§ 14-120-311 - Consolidation procedure.

(a) No levee district, drainage district, or levee and drainage district coming within the provision of this subchapter shall exercise any of their powers conferred by this subchapter or consolidate the construction, operation, and maintenance of the project for which the district was originally created with those of the flood control or drainage project assumed by it under the provision of subchapter 2 of this chapter, and amendments thereto, until:

(1) The board of directors of the district shall have determined by a proper resolution, adopted by two-thirds (2/3) of the members of the board of directors of the district, that the consolidation would be to the best interest of the district and the landowners thereof;

(2) A special meeting of the landowners and bondholders of the district shall have been held at which the question of consolidation shall have been presented and for the purpose of hearing objections to the consolidation.

(b) Notice of the hearing shall be given by the secretary of the district by publication of a notice for at least two (2) consecutive weekly insertions in a newspaper published and having a bona fide circulation in each county within the district. This notice shall state:

(1) The time and place at which the board of directors shall meet for the purpose of hearing objections;

(2) That the meeting shall be open to the public; and

(3) That at such meeting any landowner or bondholder of the district may offer objection to the action of the board in adopting the resolution.

(c) (1) At the time and place specified in the notice, the board of directors shall meet at the office of the district for the purpose of hearing the objections.

(2) The district shall furnish a stenographer who shall take and transcribe all the testimony introduced before the board.

(3) The board shall keep a true and perfect record of its proceedings at the meeting which shall be filed as a public record in the office of the district.

(4) A copy of the record, certified by the secretary of the district, shall be competent evidence in all courts of this state.

(5) After consideration of all objections, if any, the board of directors, by proper resolution duly adopted by two-thirds (2/3) of the members of the board of directors, shall declare its decision regarding consolidation of the district.

(6) Any landowner or bondholder aggrieved by the decision of the board may have the findings reviewed by the circuit court of the county in which the district has its domicile.

(7) The appeal shall be perfected in thirty (30) days.

(8) The review shall be heard by the court on the evidence introduced before the board of directors at the meeting aforesaid, and no additional or different evidence shall be admissible.

(9) Appeals to the Supreme Court from the decision of the circuit court shall be perfected in thirty (30) days.



§ 14-120-312 - Consolidation and use of assets -- Prior liabilities and obligations.

(a) Any levee district, drainage district, or levee and drainage district, which shall consolidate the duties, obligations, and purposes for which it was originally created with those assumed under the provisions of subchapter 2 of this chapter and acts amendatory thereto, shall consolidate all assets held by it arising from either project and shall also assume all liabilities of the district whether created for purposes for which the district was originally created or those assumed by it under the provisions of subchapter 2 of this chapter and acts amendatory thereto.

(b) The assets may be used by the district for any and all purposes now or hereafter authorized by law, and the liabilities of the district may be paid with funds arising from any source.

(c) All the provisions, rights, security, pledges, covenants, and limitations contained in the instrument creating the liability shall not be affected by the consolidation but shall apply with the same force and effect as provided in the original creation of the liability.

(d) All bonds or notes heretofore issued by the levee district, drainage district, or levee and drainage district shall not be affected by this consolidation, but they shall bear the same rate of interest as now provided and shall be due and payable at the time and place provided in the original issue of the bonds or notes.



§ 14-120-313 - Board of assessors.

The duly constituted board of assessors of the levee district, drainage district, or levee and drainage district, which shall have consolidated the duties, obligations, and purposes required of it by the acts under which it was originally created, and acts amendatory thereto, with the duties, obligations, and purposes required of it to carry out the flood control and drainage operations assumed by it under subchapter 2 of this chapter, and amendments thereto, shall constitute a board of assessors for the purpose of ascertaining, determining, and fixing the increase in value or betterment which will annually accrue to the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property within the boundaries of the district.



§ 14-120-314 - Assessment roll.

(a) The board of assessors shall, each for the county he represents, make in a book, to be provided by the district for that purpose, a separate assessment of the increased value or betterment, which it estimates will annually accrue to the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property within the boundaries of the district, by reason of the construction of levees and other flood control and drainage works and the perpetual operation and maintenance of these works.

(b) The assessment roll of the property in each county shall be made by the assessors in the following manner:

(1) The lands shall be entered upon the assessment roll in convenient subdivisions according to the government survey. If the lands may not be definitely described according to the government survey, a metes and bounds description, or any other description by which the lands may be identified, will suffice;

(2) Lots and blocks situated in towns and cities shall be entered on the roll according to the legal description thereof;

(3) Suburban lots, rural lots, and industrial tracts shall be entered upon the assessment roll under such description as will properly identify the property involved;

(4) Railroad and tramroad rights-of-way shall be assessed according to the betterment or increase in value and may be assessed per mile;

(5) Telegraph, telephone, and electric power lines and underground cables, pipelines, and all other property, or interests in property not here enumerated, shall be assessed on the basis of the increase in value, or betterment thereto, in a manner the board of assessors may deem expedient and reasonable;

(6) The value of each separate tract or parcel of property as estimated without the levees and other flood control or drainage works shall be shown in one (1) column; the increased value thereof, or betterment thereto, estimated to accrue to it annually by reason of the construction of levees and other flood control and drainage works and the perpetual operation, and maintenance thereof, shall be shown in another column.



§ 14-120-315 - Assessment -- Time, certification, and filing.

(a) The assessors shall make their assessments in their respective counties at such time as they may be directed so to do by the board of directors of the levee district, drainage district, or levee and drainage district.

(b) After each of them shall have completed the assessment for his particular county, he shall certify to it and file it in the office of the board of directors of the district, where it shall be open to public inspection.



§ 14-120-316 - Board of assessment and equalization.

(a) When the assessments for each county shall have been filed, the president of the board of directors of the district shall call a meeting of the assessors, to be held at the office of the domicile of the district, to sit as a board of assessment and equalization.

(b) The president of the board of directors of the district shall cause a notice of the time and place of the meeting to be published once a week for two (2) consecutive weeks in a newspaper in each county which, or a part of which, is embraced in the levee district, calling on all owners of the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property who deem themselves aggrieved by reason of the assessment to appear on the day named for the holding of the meeting of the board of assessment and equalization and present their grievances to the end that any wrongful or erroneous assessment may be corrected.

(c) After notice has been given, the board of assessment and equalization shall meet at the office of the board of directors at the domicile of the district on the day mentioned in the notice.

(d) They shall select one (1) of their members as chairman and another as secretary.

(e) A stenographer shall take and transcribe all testimony introduced before the board; and a true and perfect record of its proceedings shall be made and filed as a public record in the office of the district.

(f) They shall hear complaints of property owners who deem themselves aggrieved and shall adjust any errors or wrongful assessments complained of.

(g) They shall compare and equalize their assessments and correct the assessment rolls to conform to this equalization. Their assessments, as equalized, shall be the assessment of benefits for the purpose of this subchapter until the next assessment is made.

(h) In all meetings of the board of assessors for equalization purposes, a majority shall be sufficient to constitute a quorum for the transaction of business and the equalization of the assessments.

(i) The assessors shall receive for their services such compensation as the board of directors of the district may deem commensurate.

(j) The action of the board of directors in ordering an assessment under the terms of this subchapter shall not be deemed to be an abandonment of benefits previously assessed under the provisions of the act creating the district, and acts amendatory thereof, or under subchapter 2 of this chapter and amendments thereto, but the assessments of benefits shall be and remain in full force and effect until the new assessment becomes final. Upon the assessment becoming final, either through action of the board of assessors or on review by a circuit court as provided in this subchapter, the final assessment shall be the assessment of benefits for the district until a new assessment is made.



§ 14-120-317 - Chancery court review of assessment.

Any person aggrieved by an assessment made or equalized by the board of assessment and equalization may have that assessment reviewed by the chancery court of the county in which the district has its domicile, by proceeding in the manner provided in §§ 14-124-109 -- 14-124-113.



§ 14-120-318 - Annual assessment and levy of tax upon increased value.

For the purpose of enabling any levee district, drainage district, or levee and drainage district to carry out the purposes for which the district was originally created and those assumed by it under the terms of subchapter 2 of this chapter and acts amendatory thereto, the board of directors of the district is authorized and empowered, and it is made their duty, to assess and levy annually a tax upon the increased value or betterment estimated to accrue, and which will accrue, to all lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines, and underground cables, pipelines, and all other real property and interests in real property lying within the boundaries of the district by reasons of the construction, perpetual maintenance, and operation of the levees and other flood control and drainage works, the operation and maintenance of which is the duty of the district, provided the tax to be so annually levied on such increased value or betterment shall not exceed five percent (5%) of the increased value, or betterment, as determined and fixed under the provisions of §§ 14-120-315 and 14-120-316 nor twenty-five cents (25cent(s)) per acre on rural lands.



§ 14-120-319 - Alternative method of assessment -- Reassessment.

(a) Any levee district, drainage district, or levee and drainage district in this state, lying in one (1) or more counties, which may hereafter avail itself of the benefits and the power and authority conferred by this subchapter may, at its election and in the alternative, have the assessment of benefits made in the manner provided in the law under which it operates, and the tax on the assessed benefits shall be levied in the manner and by the means provided in the law under which it operates, notwithstanding the provisions of §§ 14-120-313 -- 14-120-318 and 14-120-328 -- 14-120-332 of this subchapter directing:

(1) The manner and method of making the assessment of benefits estimated to accrue to the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines, and underground cables, pipelines, and all other real property and interests in real property situate within the boundaries of such district;

(2) The levy of the annual tax on the assessment of benefits; and

(3) The method of providing for the collection and enforcement of payment of the tax.

(b) In the levee district, drainage district, or levee and drainage district, which may hereafter adopt the alternative method provided in this section, the amount of interest which will accrue on bonds authorized to be issued by the district shall be included and added to the tax, but the interest to accrue on account of the issuing of the bonds shall not be considered as a part of the cost of construction in determining whether or not the expenses and cost of making the improvements are or are not equal to or in excess of the benefits assessed.

(c) The landowners in any district which may adopt the alternative method provided in this section shall have the privilege of paying their assessments of benefits in full within thirty (30) days after the assessment becomes final. But all such assessments not paid in full shall be made payable in installments, so that not more than twenty-five percent (25%) shall be collectible in any one (1) year against the wishes of the landowner. In the event that any landowner avails himself of this indulgence, the deferred installments of the assessed benefits shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied. The levy of the assessment may be made by way of proportional amounts of the total assessed benefits. Interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest.

(d) A reassessment of benefits may be made in the district which may adopt the alternative method provided in this section not more often than once a year, and the reassessment shall be made by the commissioners, directors, or assessors, respectively, of the districts as was authorized for the original assessment. The reassessment shall be made in the same form, after the same notice, hearing, and right of appeal as were provided for the original assessment and with the same time limitation on right of appeal and suits attacking the assessment of benefits as provided for the original assessment of benefits. The installments thereof shall be levied, extended, and collected at the same time, in the same manner, by the same officers, and with the same lien and penalties for delinquencies as were provided for the original assessment. If in the district the original assessment of benefits was made by assessors, the board of directors or commissioners of the district shall have the power to fill any vacancies in the board of assessors; or, if in the district the power of the board of assessors was exhausted on making the original assessment, the board of commissioners or directors of the district shall have the power to appoint a new board of assessors composed of the same number and with the same qualifications as the original board. The new board shall have all powers to make the reassessments herein provided for as were conferred on the original board of assessors.



§ 14-120-320 - Collectors.

(a) The qualified and acting tax collectors of levee districts, drainage districts, or levee and drainage districts which may hereafter avail themselves of the powers, authority and benefits conferred by this subchapter, are charged with the duty of collecting the annual tax levied under the provisions of this subchapter.

(b) The collectors shall collect the tax herein provided to be levied at the same time and in the same manner as is now fixed by law and shall receive compensation therefor as the board of directors of the district may provide.



§ 14-120-321 - Penalty for delinquency -- Enforcement proceedings generally.

(a) If the annual tax levied as provided in this subchapter is not paid within the time fixed by law:

(1) A penalty of twenty-five percent (25%) shall at once attach for the delinquency; and

(2) The board of directors of the district shall enforce the collection of the taxes and penalty by a proceeding filed in the chancery court of the county in which the delinquent property is situated.

(b) The court shall give judgment against the delinquent lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property situate within the boundaries of the district for the amount of the delinquent taxes, penalty and interest at the rate of six percent (6%) per annum from the date of delinquency, and all costs of the proceeding, and may include a reasonable attorney fee.

(c) The judgment so rendered by the court shall provide for the sale of the delinquent lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property situate within the boundaries of the district by a commissioner to be appointed by the court after advertisement in the manner and form set out in this subchapter.

(d) It shall not be necessary that the true ownership of the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property be alleged in the proceedings.

(e) The judgment so rendered shall be enforced wholly against the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property and not against any other property or estate of the owner.

(f) All or any part of the delinquent lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines, and underground cables, pipelines, and all other real property and interest in real property, and the taxes delinquent thereon for one (1) or more years, may be included in one (1) suit for each county, instituted for the collection of the delinquent taxes, penalty, interest, and costs. The proceeding shall be a proceeding in rem.



§ 14-120-322 - Filing complaint of delinquency -- Notice.

(a) The board of directors of the district shall file its complaint, setting out the list of delinquent lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property, each being set opposite the name of the supposed owner, as shown by the delinquent lists, and followed by the total amount of taxes and penalty due upon each separate tract thereof.

(b) Thereupon, the clerk of the court shall cause to be published a notice containing the list of lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property with the names of the supposed owners, as shown by the delinquent lists, and amounts due in a newspaper published in the county for two (2) weekly insertions prior to any day of the next term of the chancery court.

(c) The notice shall call upon the supposed owners named in the complaint, and all other persons claiming any interest whatever in lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property to appear and show cause why a decree should not be rendered condemning property for sale for the delinquent taxes, interest, penalty, and costs.

(d) The notice may be in the following form:

Click here to view form

(Then shall follow a descriptive list of the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property and amounts due thereon respectively as aforesaid.)

(e) The published notice may conclude in the following form:

Click here to view form



§ 14-120-323 - Trial date -- Continuance or dismissal.

(a) The suit shall stand for trial on any day of the first term of court held after the filing of the complaint, provided that two (2) weeks' publication shall have been made, as directed in this subchapter, before the day of trial, unless a continuance is granted for good cause shown within the discretion of the court.

(b) Continuance may be granted as to part of the delinquent lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property, without affecting the disposition finally of other tracts, as to which no such continuances are granted.

(c) After the complaint is filed and before a decree is rendered, any person may have the complaint dismissed as to tracts of lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property by paying to the clerk of the court the taxes with interest at six percent (6%) per annum thereon from the date they were due and payable, a penalty of twenty-five percent (25%) of the amount of taxes due upon such tract and all costs of the proceeding attributable to the tract.



§ 14-120-324 - Trial procedure.

(a) The suit shall be conducted in accordance with the practice and procedure of chancery courts in this state, except as provided in this subchapter. However, no affidavit shall be required for the publication of the notice, and neither attorneys nor guardians ad litem, nor any provision of § 16-65-403 [repealed], shall be required, and the suits may be disposed of on oral testimony, as in proceedings at law.

(b) The provisions of this subchapter shall be liberally construed to give the assessment list the effect of a bona fide mortgage for a valuable consideration and to constitute a first lien upon the property as against all persons having any claim to, or interest in the property.

(c) No informality or irregularity in the levying of the tax or in the description or valuation of the property shall be held a valid defense to the proceedings.



§ 14-120-325 - Decree -- Sale of real property by commissioner.

(a) If the taxes, interest, penalty, and costs are not paid before the day of the taking of the decree, the court shall:

(1) Enter a decree condemning the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property, for sale for the payment of the taxes, interest, penalty, and costs and may include a reasonable attorney fee; and

(2) Appoint a commissioner to make the sale for the satisfaction thereof, upon such notice as the court may direct.

(b) The decree of the court shall direct that:

(1) The sale be made to the highest bidder for cash; and

(2) If no person bids the amount of taxes, penalty, interest, and costs, and attorney's fee if included, then the board of directors of the district shall be deemed the purchaser thereof and the commissioner shall execute a deed to the district on request.



§ 14-120-326 - Execution of deed.

(a) It shall be the duty of the commissioner to execute his deed to the purchaser of each separate tract as in other chancery proceedings.

(b) The effect of the commissioner's deed so executed shall be to convey to the purchaser of the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property the title in fee to the real property and interests in real property against all persons.



§ 14-120-327 - Redemption of property -- Vacation of decree.

Notwithstanding the provisions of § 14-120-326, the owner of any lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property, sold in the manner provided in this subchapter, may redeem the property within two (2) years after the date of the sale. Furthermore, owner of the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property, at any time within three (3) years after the date of sale, may file his petition in the same court, alleging the payment of the taxes on the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property, for the years for which they were sold. Upon the establishment of that fact, the court shall vacate and set aside the decree and the deed issued by the commissioner thereunder as to the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property lying within the boundaries of the district.



§ 14-120-328 - Authority to borrow money and issue bonds -- Purpose.

For the purpose of enabling the board of directors of any levee district, drainage district, or levee and drainage district to carry out the obligations imposed upon it by the act under which it was originally created and the obligations assumed by it for flood control and drainage works under the provisions of subchapter 2 of this chapter and amendments thereto, the board of directors of the levee district, drainage district, or levee and drainage district is authorized to borrow money and to that end may issue negotiable bonds or notes of the district.



§ 14-120-329 - Sale of bonds -- Interest coupons.

(a) Bonds or notes may be sold and negotiated in any market, either at public or private sale, and may be made callable.

(b) The terms of sale, the rate of interest, and other conditions of the bonds or notes shall be as the board of directors of the district shall direct.

(c) A place of payment and the amount of the several installments to be paid each year may be fixed by the board.

(d) The bonds or notes so issued shall be signed by the president of the board and countersigned by the secretary.

(e) If the bonds are issued, the interest thereon shall be represented by semiannual coupons authenticated by the lithographed signature of the president of the board.



§ 14-120-330 - Disposition and use of bond proceeds.

The proceeds derived from the sale of those bonds or notes shall be paid to the treasurer of the district and may be used for the operation of the district in carrying out the purposes for which it was originally created and those assumed by it under the provisions of subchapter 2 of this chapter and acts amendatory thereto.



§ 14-120-331 - Lithographing and registration of bonds.

(a) The bonds shall be lithographed with such devices for identification and to prevent imitation as the board of directors may think proper.

(b) The secretary shall register the bonds in a book to be kept for that purpose as the bonds are issued, stating therein the date, number, amount and place of payment, to whom issued and sold of each bond and shall take a receipt from the person to whom each of the bonds is delivered.

(c) The treasurer of the board shall keep a like register and shall show all bonds paid or taken up by the board, showing when payment was made. No bond or coupon paid or taken up by the board shall again be issued but shall be cancelled by the treasurer and punched with an instrument provided for that purpose.



§ 14-120-332 - No compensation for negotiating sale of bonds.

No compensation shall be allowed the treasurer of the district, or any other officer or member of the board of directors, either directly or indirectly, for negotiating the sale of the bonds or paying out the proceeds arising from their sale.



§ 14-120-333 - Use of revenues for bond payment -- Lien.

(a) To secure the due and prompt payment of both principal and interest of any bonds or notes issued under the provisions of this subchapter, the entire revenue of the district or such fractional part thereof as the board of directors may deem expedient and necessary is pledged.

(b) The board of directors of the district is required to set aside annually from the first revenue collected a sum sufficient in amount to secure and pay the interest on the bonds or notes and the principal, as the interest and principal may become due. Its duty to do so may be enforced by mandamus proceedings.

(c) The principal and interest of the bonds or notes shall be secured by a lien on all the lands, town lots, suburban lots, rural lots, industrial tracts, blocks, railroads, tramroads, telegraph, telephone, and electric power lines and underground cables, pipelines, and all other real property and interests in real property in the district.

(d) The board of directors may pledge all or any part of the assessment of benefits and its revenues as security for the payment of the principal and interest of the bonds or notes.

(e) In the event the board of directors fails or refuses to levy and collect the tax in any year in which there are bonds or notes or interest coupons outstanding when the proceeds of the tax are required for the payment of the bonds, notes, or interest coupons, this duty may be enforced by a mandamus or by a mandatory injunction in equity at the instance of any landowner in the district, the trustee in any deed of trust securing the bonds of the district, the holder of any bond, note, or interest coupon as to which the district has defaulted in the payment, or any other creditor of the district.






Subchapter 4 - -- Alternative Procedure for Extension, Collection, and Payment of Assessments and Taxes

§ 14-120-401 - Legislative intent.

Sections 14-120-402 -- 14-120-408 of this subchapter shall not repeal any existing laws but are intended to provide an alternative procedure for the extension and collection of taxes and assessments that may be adopted by any board of directors which now collects taxes and assessments in a manner other than provided for by this subchapter.



§ 14-120-402 - Definition.

As used in this subchapter unless the context otherwise requires, "board of directors" means the governing body of levee districts, drainage districts, or levee and drainage districts and includes the term "board of commissioners."



§ 14-120-403 - Resolution.

Notwithstanding the provisions of any special or general act, the board of directors of any levee district, drainage district, or levee and drainage district collecting taxes and assessments by special collectors may, by resolution adopted by a majority of the directors, change such method of collection and direct that the amount of taxes levied and assessed by the district shall annually be extended upon the tax books of the county or counties within which the lands so assessed and taxed are located and annually collected by the tax collectors in each county or counties along with the other taxes. Upon the adoption of that resolution, the clerk and tax collector of each county shall be charged with the duty of extending and collecting the annual tax and assessment levied by the districts.



§ 14-120-404 - Due dates of taxes.

(a) All taxes levied and assessed under § 14-120-403 are due and payable between the first business day in March and October 15 inclusive in the year levied.

(b) (1) Taxes levied and assessed under § 14-120-403 are a lien upon and bind the property upon which it is levied.

(2) The lien is entitled to preference over all demands, executions, encumbrances, or liens beginning the first Monday in January of the year in which the assessment shall be made.

(3) The lien shall continue until the taxes, together with any penalties that accumulate on the taxes, are paid.

(4) However, as between grantor and grantee, the lien shall not attach until the last date fixed by law for the county clerk to deliver the tax books to the county collector in each year.



§ 14-120-405 - Delinquencies.

If taxes and assessments shall not be paid at maturity, the collector shall not embrace such taxes in the taxes for which he shall sell the land but shall, on or before the date fixed by law for making settlement with the county treasurer for general taxes, make out and file with the board of directors of the district a list of all real property which lies in the county and which is delinquent for nonpayment of said taxes and retain a copy for use in collecting such delinquent taxes. The board of directors of the district shall enforce the collection of such taxes and the penalties thereon in the manner now provided by law.



§ 14-120-406 - Disposition of taxes collected.

The net amount of the taxes collected for the district shall be paid over by the collector to the board of the district at or before the time the collector is now required to make settlement with the county treasurer for general taxes.



§ 14-120-407 - Commissions.

The county clerk and tax collector shall receive commissions for the extension and collection of the taxes as are now or may hereafter be provided by law.



§ 14-120-408 - Notice of sale of land for nonpayment of taxes in certain districts.

Notwithstanding the provisions of §§ 14-86-1401 -- 14-86-1405, and any other provision relating to giving notice prior to selling or filing suit for sale of lands for nonpayment of improvement district assessments, the provisions of subchapter 3 of this chapter shall be the only notice requirement applicable to any improvement district embracing lands in four (4) or more counties for selling or filing suit to sell any lands for nonpayment of improvement district assessments.



§ 14-120-409 - Business interest exemption for districts with land in four or more counties.

The members of the board of directors of any improvement district consolidated pursuant to the provisions of subchapter 3 of this chapter, which encompasses lands located in four (4) or more counties, shall not be required to file the written statement required by §§ 21-8-301 -- 21-8-305, 21-8-306 -- 21-3-309.






Subchapter 5 - -- Judicial Review of Assessment of Benefits

§ 14-120-501 - Right to review -- Construction.

(a) Any person aggrieved by an assessment of benefits established against his property in any drainage district, levee district, or drainage and levee district, whether created under general laws or by special acts, may have the assessment reviewed by the chancery court of the county in which the property is situated or by the chancery court of the county in which the district has its domicile if the property involved is in more than one (1) county.

(b) The right of review provided in this subchapter shall be construed to be an enlargement of the administrative remedies now provided by law.



§ 14-120-502 - Petition for review.

(a) The petition for review shall be filed within thirty (30) days from the date when the assessment is completed and would, except for the purpose of review, become effective.

(b) A copy of the petition shall be delivered to the president of the district or to the chairman of its board of directors or commissioners.



§ 14-120-503 - Hearing and determination.

(a) The court shall hear the petition as expeditiously as possible. It shall have power to lower, raise, equalize, and determine the proper assessment of benefits established against the property described in the petition.

(b) The amount and legality of an assessment made by any district, in the absence of a petition for a review, shall be conclusive.



§ 14-120-504 - Certification to district of court's determination.

As soon as the court determines the proposed assessment of benefits under any petition pending before it, the clerk of the court shall promptly certify the assessment to the district so that the district taxes may be extended against it.



§ 14-120-505 - Appeal to Supreme Court.

(a) An appeal may be prosecuted from the assessment determined by the court, but the transcript shall be filed with the Clerk of the Supreme Court within sixty (60) days from the rendition of its determination by the chancery court.

(b) The Supreme Court shall advance the appeal on its docket as involving a matter of public interest.



§ 14-120-506 - Suit to collect taxes on property in custody of another court.

In suits by a drainage district, levee district, or drainage and levee district to collect taxes on any property in the custody of a court other than that in which the tax suit is brought, the decree shall adjudicate the amount and legality of the tax. The district shall file a certified copy of the decree in the court having the custody of the property for appropriate action for the payment of the tax.



§ 14-120-507 - Reduction of penalty for delinquency.

In all drainage districts organized by special act of the General Assembly in which the penalty is now twenty-five percent (25%) for failure to pay drainage district taxes within the time designated by the act, the commissioners of any drainage or levee district, at their discretion, may reduce all or any part of the penalty as low as ten percent (10%).






Subchapter 6 - -- Certain Boards of Commissioners

§ 14-120-601 - Subchapter supplemental.

The provisions of this subchapter shall be supplemental to the laws of this state governing levee and drainage districts and shall repeal only those laws or parts of laws which are specifically in conflict with this subchapter. It is the intent of the General Assembly that this subchapter shall not modify, affect, or repeal any of the existing levee and drainage district laws of this state, except to the extent the laws conflict with the provisions of this subchapter.



§ 14-120-602 - Applicability.

(a) This subchapter shall not apply to any drainage district or levee district, or combination of districts, which, under present law, are governed by more than five (5) commissioners, nor shall it apply to any such districts governed by commissioners who are elected under existing law.

(b) Laws concerning all such districts and other laws governing improvement and drainage and levee districts shall continue in full force and effect.



§ 14-120-603 - Determination of number of commissioners.

All drainage districts, levee districts, or combinations of such districts shall have either three (3) or five (5) commissioners, the exact number of which shall be determined by the court having jurisdiction of the formation of the district.



§ 14-120-604 - Increase in number of commissioners.

(a) The boards of commissioners of drainage districts, levee districts, and combinations of such districts which are now composed of only three (3) members may be increased to five (5) members by order of the court having jurisdiction of such districts in accordance with § 14-120-605.

(b) A petition to increase the number of commissioners may be filed with the court having jurisdiction by any interested taxpayer, and the clerk of the court shall give notice of hearing on the petition by publication for two (2) weeks in some newspaper published and having a general circulation in the county and shall further serve notice on the existing commissioners.

(c) The time and place of hearing on the petition shall be fixed by the court.



§ 14-120-605 - Petition by majority of landowners or existing commissioners -- Order.

If, upon the hearing provided for in § 14-120-604, a petition is presented to the court signed by landowners against whose lands more than fifty percent (50%) in value of the assessment of benefits in a district is levied, or if the petition is presented to the court by the existing commissioners of the district, the court shall forthwith issue an order that the board of commissioners of the district shall thereafter consist of five (5) members, selected as hereinafter provided.



§ 14-120-606 - Terms of office in districts having three commissioners.

(a) The terms of office of commissioners in all districts which have three (3) commissioners shall be nine (9) years to serve until their successors are duly selected and qualified as herein set forth.

(b) (1) These terms of office shall begin January 1.

(2) (A) For the initial terms the commissioners shall select one (1) of their number to serve for three (3) years, one (1) to serve for six (6) years, and one (1) to serve for nine (9) years.

(B) The names and terms, so selected shall be certified to the clerk of the court having jurisdiction on or before January 1.



§ 14-120-607 - Terms of office in districts having five commissioners.

(a) The term of office of commissioners in all districts which have five (5) commissioners shall be ten (10) years to serve until their successors are duly selected and qualified as set forth in this subchapter.

(b) (1) These terms of office shall begin January 1.

(2) (A) For the initial terms, the commissioners shall select one (1) of their number to serve for two (2) years, one (1) for four (4) years, one (1) for six (6) years, one (1) for eight (8) years, and one (1) for ten (10) years.

(B) The names and terms so selected shall be certified to the clerk of the court having jurisdiction on or before January 1.



§ 14-120-608 - Filling vacancies and new positions.

Vacancies in the office of commissioners, or creation of new positions by increase of number, shall be filled by order of the court having jurisdiction, subject to the following:

(1) Ten (10) or more landowners against whose lands more than fifty percent (50%) in value of the assessment of benefits in a district is levied may, at any time, petition the court to remove a commissioner or commissioners and to appoint designated qualified persons as successors, and the court shall forthwith enter an order to that effect.

(2) In the event of expiration of term of office, removal, or vacancy from any other cause, and in the absence of a petition as specified in the preceding subdivision, the court, on petition of any number of landowners or by the remaining commissioners, shall enter an order making the appointments. It shall cause notice to be published once a week for two (2) weeks in a newspaper or newspapers having general circulation in each of the counties involved in the district of the entry of its order appointing named commissioners for specified terms. Such notice shall specify a time and place for hearing, which shall be not less than ten (10) days after first publication of notice, at which time objections to such appointments will be heard. At the hearing the court may confirm the appointments or appoint any other qualified person.






Subchapter 7 - -- Maintenance of Facilities

§ 14-120-701 - Purpose and intent.

(a) It is the express purpose and intent of this subchapter to require levee and drainage districts to keep their facilities in proper repair, whenever the districts shall have given assurances to the federal government that maintenance of a facility would be provided upon its completion.

(b) In imposing the duty upon levee and drainage districts, the General Assembly takes cognizance of the fact that many levee and drainage facilities in the State of Arkansas are constructed through the cooperation of the federal government and that adequate maintenance of these facilities in good faith is extremely important if the State of Arkansas is to continue to receive the benefit of future development of levee and drainage projects in this state by the federal government.

(c) The General Assembly also recognizes that a number of levee or drainage districts may be involved in an overall connecting levee or drainage project that results in mutual benefits to all districts in the affected area.

(d) If one (1) or more of these districts fails to provide adequate maintenance according to the assurance given the federal government, the lack of maintenance can jeopardize the entire project.

(e) Therefore, each district shall have the duty of maintaining its facility and shall not endanger the facilities of the other districts in the affected area.

(f) In addition, the General Assembly recognizes that the policies of Congress in planning future levee and drainage work in the State of Arkansas will be influenced by the adequacy with which levee and drainage districts in this state provide maintenance of existing facilities according to the terms of the assurances given the federal government.

(g) In order to encourage Congress to continue to make available funds for future development and improvement of levee and drainage projects in this state, the General Assembly recognizes that the State of Arkansas must take steps to see that the assurances given to the federal government by levee and drainage districts as authorized by the laws of this state shall be fulfilled. It is declared that the purpose of this subchapter is to require that maintenance shall be provided.



§ 14-120-702 - Authority and powers of board of commissioners.

(a) The board of commissioners of any drainage or drainage and levee district organized under the laws of the State of Arkansas are authorized and empowered to purchase, lease, or rent, separately as individual districts or jointly with other districts such machinery, equipment, and material to be used in repairing, deepening, widening, clearing, and maintaining the ditches and levees of their districts.

(b) The board of commissioners is further authorized and empowered to employ personnel as necessary and incident to the use of the machinery, equipment, and material obtained.

(c) For the purpose of carrying out the provisions of this subchapter, drainage districts, and levee and drainage districts are authorized to levy a maintenance tax and obtain funds as now provided by law.



§ 14-120-703 - Maintenance requirements.

(a) Whenever any levee or drainage district in the State of Arkansas shall have given assurances to the United States Army Corps of Engineers or other appropriate federal agency that the levee or drainage district will maintain any levee or drainage facility upon its completion by the federal government, then that levee or drainage district shall maintain the levee or drainage facility according to the terms of the assurance agreement entered into with the federal government.

(b) It shall be the duty of the board of commissioners of all levee and drainage districts to take all appropriate action to maintain their levee and drainage facilities according to the assurances given to the federal government.



§ 14-120-704 - Failure to maintain structures.

(a) (1) Whenever any levee or drainage district shall fail, refuse, or neglect to maintain the levee and drainage structures after completion, in compliance with the assurances given the federal government, then the United States Army Corps of Engineers may give written notice to the officers of the levee and drainage district and in the notice shall set forth the plans and specifications and estimate of cost of restoring and maintaining the structures in accordance with the assurances given.

(2) The levee and drainage district shall take steps to comply with the specifications and requirements made by the United States Army Corps of Engineers within six (6) months after receiving notice.

(3) In the event that the levee and drainage district has not taken steps to comply therewith within the period of time above provided, then the United States Army Corps of Engineers may give written notice to the Attorney General of the State of Arkansas that the levee and drainage district has failed, refused, or neglected to comply with the requirements and upon receipt of written notice from the United States Army Corps of Engineers to the Attorney General of the State of Arkansas, then the Attorney General shall immediately bring a mandamus suit in a court of competent jurisdiction in the name of the State of Arkansas against the officers, commissioners, or directors of the levee and drainage district in the county in which the domicile of the district is situated. However, in the mandamus proceedings, if it is shown that the district has insufficient funds to meet and fulfill these requirements, then it shall be deemed a compliance with this subchapter if the district has taken steps to assess and levy a sufficient maintenance tax.

(b) (1) Where the board of commissioners of a drainage or levee district has indicated by resolution that it will not comply with the specifications and requirements contained in the notice of the United States Army Corps of Engineers, the Attorney General may immediately, in lieu of a mandamus proceeding against the commissioners of the district, bring an action and take other necessary legal steps in the proper local court, or courts, in the name of the State of Arkansas against the delinquent levee or drainage district, or subdivision thereof, or the board of commissioners thereof to effectuate, in the manner now provided by law, the assessment, reassessment, extension, or collection of a sufficient annual tax upon the real property in the levee or drainage district to enable the performance of the assurances given to the federal government.

(2) The Attorney General may also bring the action where the board of commissioners has failed to perform the assurances after the giving of the notice above specified.



§ 14-120-705 - Collection and expenditure of tax -- Costs.

(a) In all proceedings for the imposition and collection of an annual tax upon the real property in the levee or drainage district, the powers and duties of the Attorney General in this respect shall cease when the order of the proper court in the matter has become final.

(b) The actual collection and expenditure of the tax shall be left to the board of directors or commissioners.

(c) If the board fails or refuses to make the collection and expenditure, mandamus proceedings may be instituted, or, in case a district is without representation, the Attorney General may, in the name of the State of Arkansas, petition the proper local court for a receiver for the district to collect and expend the taxes.

(d) The order of the court in all such proceedings shall provide for the payment of the legal costs, including a reasonable fee for the Attorney General, by the defendant district.

(e) The order of the court in imposing an assessment or reassessment of taxes upon the real property in the district shall take into account the costs and expenses.









Chapter 121 - Drainage Improvement Districts Generally

Subchapter 1 - -- General Provisions

§ 14-121-101 - Definitions.

(a) As used in this act, unless the context otherwise requires:

(1) "Real property" shall have the same meaning as when used in § 26-1-101 et seq. and shall embrace all railroads and tramroads within the district;

(2) "Ditch" includes branch or lateral ditches, tile drains, levees, sluiceways, floodgates, and any other construction work found necessary for the reclamation of wet and overflowed land.

(b) Whenever the words "county court" or "county judge" are used in this act, they shall be construed to mean "circuit court" or "circuit judge," and the words "county clerk" shall mean "circuit clerk" in cases where the district contains lands in more than one (1) county.



§ 14-121-102 - Applicability.

(a) This act shall apply to the organization of districts, the main object of which is the construction of levees.

(b) This act shall not repeal the drainage laws now in force, but it is an alternative system.

(c) Drainage districts may be organized under this act or under the statutes which are in force at the time of the passage of this act.



§ 14-121-103 - Special court sessions.

The county and circuit court may, at the request of the commissioners of the district, at any time hold special sessions for the purpose of:

(1) Acting upon any petition or report; or

(2) Making any order in a matter involving any drainage district.



§ 14-121-104 - Appeals not to delay work.

No appeal provided for in this chapter shall be allowed to delay the organization of the district or the progress of the work of improvement.



§ 14-121-105 - Obstructing or damaging drainage works -- Penalty.

Any person who shall obstruct a drain or damage drainage works provided for by this act shall be guilty of a misdemeanor and fined one hundred dollars ($100). He shall also be liable to the district for double the cost of removing the obstruction or repairing damage.






Subchapter 2 - -- District Establishment

§ 14-121-201 - Petition for establishment -- Engineer and survey -- Bond.

(a) It shall be the duty of the county court to enter upon its records an order appointing an engineer to be selected by the petitioners when three (3) or more owners of real property within a proposed district shall:

(1) Petition the county court to establish a drainage district or a district to construct drainage or drainage and levee improvements in conjunction with the federal government and thereafter to maintain the whole of the improvements, or to maintain drainage or levee improvements constructed wholly or in part by the federal government, to embrace their property, describing generally the region which it is intended shall be embraced within the district; and

(2) File a good bond to pay for the expense of survey of the proposed district, in case the district is not formed.

(b) However, the engineer whom they select shall be a suitable person, and if not, an engineer shall be named who is satisfactory to the court. He shall give bond in a sum not less than one thousand dollars ($1,000), to be fixed by the court, for the faithful discharge of his duties, and shall be liable upon such bond for negligence or incompetency causing loss to the district.

(c) The engineer shall forthwith proceed to make a survey and ascertain the limits of the region which would be benefited by the proposed system of drainage.

(d) The engineer shall file with the county clerk a report showing the territory which will be benefited by the proposed improvement, giving a general idea of its character and expense and making such suggestions as to the size of the drainage ditches and their location as he may deem advisable.

(e) All expense incident to the survey and cost of publication shall be paid by the county as the work progresses upon proper showing, but all expenses incurred by the county shall be repaid out of the proceeds of the first assessment levied under this act.



§ 14-121-202 - Notice and hearing.

(a) The county clerk shall thereupon give notice by publication for two (2) weeks in some newspaper published and having a general circulation in the county calling upon all persons owning property within the district to appear before the court on some day to be fixed by the court, to show cause in favor of or against the establishment of the district.

(b) At the time named in the notice, the county court shall meet and hear all property owners within the proposed district who wish to appear and advocate or resist the establishment of the district. If the court deems it to the best interest of owners of real property within the district that the proposed district shall become a drainage district under the terms of this act, then it shall make an order upon its records establishing the same as a drainage district subject to all the terms and provisions of this act.



§ 14-121-203 - Land in more than one county.

(a) If land in more than one (1) county is embraced in the proposed district, the application shall be addressed to the circuit court in which the largest portion of the lands lie, and all proceedings shall be had in the circuit court.

(b) The circuit court shall apportion all costs between the county or counties in proportion to the benefits assessed to each county.

(c) The expenses incurred prior to the time when the assessment is made shall be apportioned between the counties in the proportion which the circuit court shall deem to be just and equitable.

(d) All notices in that event shall be published in newspapers published and having bona fide circulation in each county in which the district embraces lands.

(e) All of the districts shall be numbered consecutively or else shall receive names selected by the county court.

(f) If the county court does not act promptly in complying with the terms of any section of this act essential to the creation and operation of the districts, it may be compelled to do so by mandamus.

(g) The domicile of the district shall be the county in which the largest portion of the lands in the district lie, and all suits against it shall be by service on all of the commissioners of the district.



§ 14-121-204 - Signatures -- Establishment when no petition is filed.

(a) If, upon hearing provided for in §§ 14-121-201 -- 14-121-203, the petition is presented to the county court signed by a majority, either in numbers or in acreage or in value of the holders of real property within the proposed district, praying that the improvement be made, it shall be the duty of the county court to make the order establishing the district without further inquiry.

(b) If no petition is filed, it shall be the duty of the county court to investigate as provided in §§ 14-121-201 -- 14-121-203 and to establish the district if it is of the opinion that the establishment thereof will be to the advantage of the owners of real property therein.

(c) The petition provided for therein may be signed by guardians for their wards, and by trustees, executors, and administrators for the estates represented by them.

(d) If the signature of any corporation thereto is attested by the corporate seal, the signature shall be sufficient evidence of the assent of the corporation to the petition.



§ 14-121-205 - Effect of order establishing district -- Appeal.

(a) The order of the county court establishing the district shall have all of the force of a judgment.

(b) Any owner of real property within the district may appeal from the judgment within twenty (20) days after the judgment has been made, but if no appeal is taken within that time, the judgment shall be deemed conclusive and binding upon all the real property within the bounds of the district and upon the owners thereof. Any owner of property in the district may within a like time appeal from any order refusing to establish the district.



§ 14-121-206 - Advancement of cases involving validity of organization.

All cases in which there arises a question of the validity of the organization of drainage districts shall be advanced as matters of public interest and heard in all courts at the earliest practicable moment.



§ 14-121-207 - Reorganization of districts formed under other laws.

Any district organized under the existing statutes may become a drainage district under the terms of this act as follows:

(1) If three (3) owners of real property within the district shall petition the county court to constitute them a drainage district under the terms hereof, the county court shall give notice of the application by two (2) weeks' publication in some newspaper published and having a bona fide circulation in the county, and of a time when the petition will be heard.

(2) All owners of real property within the district shall have the right to appear and contest the petition or to support it.

(3) The county court shall hear the evidence and shall either grant the petition or deny it, as it deems most advantageous to the property owners of the district. If it grants the petition, the district shall have all the rights and powers and be subject to all the obligations provided by the terms of this act.

(4) However, if the majority of the landowners of the district or the owners of a majority of the acreage therein petition for the adoption of this act, the county court must make an order declaring that the district shall henceforth be governed by the terms of this act and shall appoint commissioners of his own selection, who shall carry into effect, without delay, the proposed drainage improvement.

(5) The provisions of this act and the act of which it is amendatory shall not apply to or in any way affect Drainage District No. 2 and Drainage District No. 5, both in Poinsett County, as originally organized in and by the county court of the county. The court shall proceed to carry out the proposed improvements as if this act and the act of which it is amendatory had never been passed or become a law.



§ 14-121-208 - Making districts created by special act into districts governed by general law.

All drainage districts created by special acts are made drainage districts under Acts 1909, No. 279, with all the powers conferred by the latter and with all the liabilities and restrictions thereby imposed. However, nothing in this section shall be construed as taking away from any improvement district created by special acts any powers which are thereby conferred upon it, nor shall it displace any commissioners or directors of such districts now in office.






Subchapter 3 - -- Board of Commissioners

§ 14-121-301 - Members generally.

(a) When the county court has established any such drainage district, it shall appoint three (3) owners of real property within the county to act as commissioners.

(b) Each of these commissioners shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he will not directly or indirectly be interested in any contract made by the board and that he will well and truly assess all benefits resulting from the improvement and all damages caused thereby.

(c) Any commissioner failing to take the oath within thirty (30) days after his appointment shall be deemed to have declined, and his place shall be filled by the county court if in session, and if not, by the county judge.

(d) All vacancies on the board shall be filled by the county court, or the county judge in vacation; but if a majority in value of the owners of real property in the district shall petition for the appointment of particular persons as commissioners, it shall be the duty of the county court or county judge to appoint the persons so designated.

(e) (1) The county court shall remove any member of the board on the petition of a majority in value of the owners of real property in the district.

(2) The county court may remove any commissioner and appoint his successor upon proof of incompetency or neglect of duty, but the charges shall be in writing, and the commissioner shall have the right to be heard in his defense and to appeal to the circuit court.

(f) The commissioners provided for in this subchapter shall receive as compensation the sum of twenty-five dollars ($25.00) each day for attending meetings of the board, together with their necessary expenses.



§ 14-121-302 - Members -- Increase in number.

(a) Whenever a majority in value of the owners of real property in any drainage district in this state which was established pursuant to the provisions of special acts of the General Assembly, but which were, by the provisions of § 14-121-208, brought under the provisions of §§ 14-121-101, 14-121-102, 14-121-104, 14-121-105, 14-121-201 -- 14-121-205, 14-121-207, 14-121-301, 14-121-304, 14-121-305, 14-121-307, 14-121-310, 14-121-311, 14-121-313, 14-121-401 -- 14-121-406, 14-121-408, 14-121-411, 14-121-412, 14-121-422 -- 14-121-432, 14-121-440 -- 14-121-442, 14-121-802 -- 14-121-805, and 14-121-808 shall file petitions with the county court of the county in which the drainage district is located requesting that the membership of the board of commissioners of the drainage district shall be increased from three (3) to five (5) members, it shall be the duty of the county court to appoint, in the manner provided by law, two (2) additional owners of real property in the district as commissioners of the district. Thereafter, the total membership of the board of commissioners of the drainage district shall consist of five (5) members.

(b) Such additional members shall be appointed in the same manner and vacancies in any position shall be filled in the same manner as now provided by law.

(c) All action by the board of commissioners of any drainage district affected by this section shall be a majority vote of the membership of the board of commissioners.



§ 14-121-303 - Members -- District in more than one county.

(a) In case of a district lying in more than one (1) county, three (3) commissioners shall be appointed, and in all cases the commissioners must be owners of real property within the district.

(b) However, where a district embraces lands in three (3) or more counties, the court may appoint as many commissioners as there are counties, but it shall be discretionary with the court whether he shall appoint a commissioner from each county.



§ 14-121-304 - Organization.

The board shall select one (1) of their number as chairman, and a majority shall constitute a quorum.



§ 14-121-305 - Powers and duties.

(a) The boards of commissioners mentioned in this chapter shall have control of the construction of the improvements in their districts.

(b) (1) A board may advertise in local papers or papers published in other states for proposals for doing any work by contract.

(2) No work exceeding twenty thousand dollars ($20,000) shall be let without public advertisement.

(3) A board may accept or reject any proposals.

(c) A board may:

(1) Appoint all necessary agents for carrying on the work and fix their pay;

(2) Buy all necessary material and implements;

(3) Sell material or implements on hand which may not be necessary for the completion of the improvement; and

(4) Make all such contracts in the prosecution of the work as may best subserve the public interest.

(d) It shall be the duty of a board to have the amount of work done by any contractor estimated, from time to time as may be desirable, by the engineer selected by the board. The board shall draw its warrants in favor of the contractor for not more than ninety percent (90%) of the amount of work so reported, reserving the remainder until it has been ascertained that the work has been completed according to contract and is free from liens.



§ 14-121-306 - Authority to secure federal aid -- Surveys.

All drainage districts in the State of Arkansas, whether created by special act or otherwise, are authorized, when considered practicable by the board of commissioners or directors of any such district, to make any necessary surveys for the securing of federal aid and assistance in the construction of dams and reservoirs for impounding of head waters which cause floods that overflow the ditches, wash away the levees and crops, and erode the lands in the district.



§ 14-121-307 - Cooperation with the United States.

(a) If improvements are undertaken in cooperation with the United States, the board may enter into an agreement providing for the construction of the works of improvement and awarding of contracts therefor, to be by, and under the control and supervision of, the United States or any agency or instrumentality thereof.

(b) In that event, the advertisement, award, and carrying out of the contracts shall be in accordance with the provisions of law applicable to the federal agency.



§ 14-121-308 - Authority to improve or extend districts, borrow money, and issue bonds.

(a) The commissioners of any drainage district organized under the provisions of §§ 14-121-101 -- 14-121-104, 14-121-201 -- 14-121-207, 14-121-301, 14-121-303 -- 14-121-305, 14-121-307, 14-121-309 -- 14-121-314, 14-121-401 -- 14-121-406, 14-121-408, 14-121-411, 14-121-412, 14-121-420 -- 14-121-424, 14-121-425 (a), (b), 14-121-426 -- 14-121-433, 14-121-440 -- 14-121-442, 14-121-501, 14-121-502, 14-121-802 -- 14-121-808, and 14-121-810 shall have the power as hereinafter provided, either before or after the completion of the plans for the work therein, to deepen or widen the drains in the district and to build additional laterals for the better drainage of its lands, and to borrow money for that purpose.

(b) To that end, they shall have power to issue negotiable bonds bearing a rate or rates of interest as provided in the resolution of the commissioners authorizing their issuance for the purpose of securing funds with which to complete the work of improvement in the district, and of widening or deepening the ditches, adding laterals, and for maintenance of the ditches and levees.

(c) They may secure the payment of the bonds by a pledge and a mortgage of the assessment of the benefits in the district, and of all reassessments thereof.



§ 14-121-309 - Deposit of funds -- Bond.

(a) If the commissioners deem best, they shall deposit the funds of the district in a solvent bank which will pay interest at not less than three percent (3%) nor exceeding four percent (4%) and shall give a good bond, conditioned that the funds shall be safely kept and paid out in accordance with the law.

(b) The order shall relieve the treasurer and his bondsmen from liability for loss of the funds through the insolvency of the bank and its bondsmen, and no commission shall be paid the treasurer on sums so deposited. The bank shall pay out the funds only on warrants drawn upon it as prescribed for funds in the hands of the treasurer.



§ 14-121-310 - Treasurer -- Warrants.

(a) The treasurer shall:

(1) Pay out no money, save upon the order of the board and upon a warrant signed by the chairman of the board;

(2) Be allowed a commission not exceeding one percent (1%) upon all sums lawfully paid out, to be fixed by the board; and

(3) Give special bond in a sum to be fixed by the county court as treasurer of each drainage district.

(b) (1) Every warrant shall state upon its face to whom, the amount, and the purpose for which it is issued.

(2) All warrants shall be dated and numbered consecutively. A record shall be kept by the board of the number and amount of each warrant.

(3) No warrant shall be paid unless there is in the treasury funds enough to pay all outstanding warrants bearing a lower number.

(4) No warrant shall be increased by reason of any depreciation in the market value thereof, nor shall any contract or warrant be made payable or paid in anything but currency.



§ 14-121-311 - Records and reports of financial transactions -- Penalty.

(a) The commission shall also keep the original itemized bills and accounts of all financial transactions and all warrants which have been paid. Each warrant shall state on its face the service for which it was rendered, the person to whom paid, and the amount of the warrant.

(b) (1) On or before January 1 of each year, the commission shall file with the county clerk a sworn statement of the financial condition of the district, to cover the year ending on November 1 preceding.

(2) The report shall contain, among other things:

(A) A statement of the cash on hand January 1 of the year for which the report is made, together with all other assets of the district;

(B) The total receipts for the preceding year; and

(C) The disbursements for administration, for construction, and for maintenance of bonds redeemed, of interest paid, and of interest due on outstanding bonds, together with all other indebtedness of the district.

(c) (1) In districts with revenues, from whatever source derived, in excess of five thousand dollars ($5,000) per year, the books, records, and last annual report of the district shall be examined at least one (1) time a year by a certified public accountant.

(2) The accountant shall file a report of the examination with the county court within thirty (30) days after completing the examination.

(3) The accountant shall recommend the form and methods for keeping books and records and for making the reports of the district.

(4) The expense of the examination shall be paid as a part of the district's expenses.

(d) All accounts of this district shall be open for inspection by any person lawfully entitled to inspect them.

(e) (1) The failure of any of the officials named in this section to perform the duties and acts required herein shall be a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each offense.

(2) For the making of a false or fraudulent report, the person or persons so making shall be guilty of perjury and punished accordingly.



§ 14-121-312 - Attorneys.

The commissioners of drainage districts appointed under § 14-121-301 shall have power to employ attorneys as needed by the district and to fix their compensation.



§ 14-121-313 - Liability.

No member of any board of improvement shall be liable for any damages sustained by anyone in the prosecution of the work under his charge unless it shall be made to appear that he has acted with a corrupt and malicious intent.



§ 14-121-314 - Ratification of commissioners' acts.

The property owners in a drainage district may:

(1) Consent to waive the right to resort to courts and may absolutely ratify and confirm what has been done by the board of commissioners and all other officials with reference to the district; and

(2) Thereafter, be forever barred from testing or contesting in any way the validity of the proceedings up to that time, the assessments made or the tax levied for the payment of principal and interest of bonds, or for any other purpose.






Subchapter 4 - -- District Operation Generally

§ 14-121-401 - Plans for improvements.

(a) As soon as the board shall have formed its plans for improvements and shall have ascertained the cost thereof, it shall file the plans with the county clerk.

(b) The plans shall be accompanied by:

(1) A map showing the location of all main and lateral ditches; and

(2) Specifications fully describing the character of the improvements to be made, the width and depth of the ditches, the probable quantity of earth to be removed, and all other work to be done.



§ 14-121-402 - Assessment of benefits and damages within district.

(a) (1) The commissioners shall proceed to assess the lands within the district and shall inscribe in a book the description of each tract of land. They shall assess the value of the benefits to accrue to each tract by reason of the improvement and shall enter such assessment of benefits opposite the description, together with an estimate of what the landowner will probably have to pay on the assessment.

(2) These assessments shall embrace not merely the land but all public and corporate roads, railroads, tramroads, and other improvements on lands that shall be benefited by the drainage system.

(3) They shall place opposite each tract of land the name of the supposed owner, as shown by the last county assessment, but a mistake in the name shall not vitiate the assessment. They may correct evident errors which occur in the county assessment list.

(b) If any commissioner or any private corporation or other drainage district has dug ditches or made drainage works that can be profitably used as a part of the general system, the value of the ditches or drainage works to the district shall be assessed by the commissioners, shall separately appear upon their assessment, and shall be paid for by the district, either in cash or by reduction of assessment.

(c) (1) The commissioners shall also assess all damages that will accrue to any landowner by reason of the proposed improvement, including all injury to lands taken or damaged.

(2) Where they return no such assessment of damages as to any tract of land, it shall be deemed a finding by them that no damage shall be sustained.

(3) Whenever the district embraces land in more than one (1) county, the secretary of the board of commissioners shall forward to the county clerk of each county in which the lands of the district lie a copy of the assessment of benefits insofar as relates to the lands in that county. The copy shall be preserved by the respective county clerks as permanent records of their offices.



§ 14-121-403 - Assessment of lands outside of district -- Hearing -- Extension of boundaries.

(a) If the commissioners find that other lands not embraced within the boundaries of the district will be affected by the proposed improvement, they shall assess the estimated benefits and damages to the land and shall specially report to the county court the assessment which they have made on the lands beyond the boundaries of the district as already established.

(b) It shall then be the duty of the county court to give notice in a newspaper published in the county where the lands lie, describing the additional lands which have been assessed.

(c) The owners of real property so assessed shall be allowed twenty (20) days after the publication of the notice to file with the county clerk their protest against being included within the district.

(d) The county court shall, at its next session, investigate the question of whether the lands beyond the boundaries of the district so assessed by the commissioners will in fact be benefited or damaged by the making of the improvement.

(e) From its finding in that regard, either the property owners affected by the assessment or the commissioners of the district may appeal to the circuit court within twenty (20) days.

(f) If the finding is in favor of the commissioners, the limits of the district shall be extended so as to embrace any lands that may be affected by the making of the improvement.



§ 14-121-404 - Filing the assessment -- Notice.

(a) When their assessment is completed, the commissioners shall subscribe the assessment and deposit it with the county clerk, where it shall be kept and preserved as a public record.

(b) Upon the filing of the assessment, the county clerk shall give notice of the fact by publication for two (2) weeks in some newspaper issued in each of the counties in which the lands of the district may lie.

(c) The notice shall give a description of the lands assessed for drainage purposes in the district, so that the owners of the lands, if they desire, may appear before the county court on a certain day, naming the day and present complaints, if they have any, against the assessment of any lands in the district.



§ 14-121-405 - Hearing on complaints -- Appeal.

(a) Any owner of real property within the district who perceives himself to be aggrieved by the assessment of benefits or damages or deems that the assessment of any land in the district is inadequate shall present his complaint to the county court at the first regular, adjourned, or special session held more than ten (10) days after the publication of the notice.

(b) The court shall consider the complaint and enter its finding thereon, either confirming the assessment or increasing or diminishing the assessment.

(c) The court's finding shall have the force and effect of a judgment, from which an appeal may be taken within twenty (20) days, either by the property owners or by the commissioners of the district.



§ 14-121-406 - Acquiescence to assessment or failure to assess -- Effect of demand for assessment.

(a) Any property owner may accept the assessment of damages in his favor made by the commissioners or acquiesce in their failure to assess damages in his favor. He shall be construed to have done so unless he gives to the commissioners, within thirty (30) days after the assessment is filed, notice in writing that he demands an assessment of his damages by a jury.

(b) In that event, the commissioners shall institute in the circuit court of the proper county an action to condemn the lands that must be taken or damaged in the making of the improvement. This action shall be in accordance with the proceedings for condemnation of rights-of-way by railroad, telegraph, and telephone companies, with the same right of paying into court a sum to be fixed by the circuit court or judge, and proceeding with the work before assessment by the jury.

(c) If there is more than one (1) claimant to the lands, all claimants may be made parties defendant in the suit, and the fund paid into court, leaving the claimants to contest in that action their respective rights to the fund.



§ 14-121-407 - Reassessment of benefits -- Appeals.

(a) The commissioners of the districts shall have the power to make a reassessment of the benefits not more often than once a year, and the reassessment shall be made, advertised, and equalized as is provided for the original assessment of benefits.

(b) All appeals of landowners objecting thereto must be taken and perfected within thirty (30) days from the time of the county court's action thereon.



§ 14-121-408 - Alteration of plans -- Reassessment.

(a) The commissioners may at any time alter the plans of the ditches and drains, but before constructing the work according to the changed plans, the changed plans with accompanying specifications showing the dimensions of the work as changed shall be filed with the county clerk. Notice of the filing shall be given by publication for one (1) insertion in some newspaper issued and having a bona fide circulation in each of the counties in which there are lands belonging to the district.

(b) If by reason of the change of plans either the board of commissioners or any property owners deem that the assessment on any property has become inequitable, they may petition the county court which shall thereupon refer the petition to the commissioners provided for in § 14-121-201, who shall reassess the property mentioned in the petition, increasing the assessment if greater benefits will be received and allowing damages if less benefits will be received or if damages will be sustained.

(c) In no event shall a reduction of assessments be made after the assessment of benefits has been confirmed, but any reduction in benefits shall be paid for as damages. That claim for damages shall be secondary and subordinate to the rights of the holders of bonds which have heretofore been issued.

(d) From the action of the commissioners in the matter, the property owners shall have the same right of appeal provided by § 14-121-405 for the original assessment.



§ 14-121-409 - Petition that improvements and extensions proceed under revised plans -- Notice, hearing, and appeal.

(a) If the commissioners shall have filed plans for additional work in the district, no proceeding shall be taken looking to a confirmation of the assessment of benefits based thereon until a petition has been filed with the county court, signed by a majority in numbers, acreage, and value of the owners of land within the district, praying that the work as provided for in the plans shall proceed. If no such petition is filed with the county court within one (1) year after the filing of the assessment based upon the revised plans, the assessment of benefits shall be withdrawn by the commissioners, and nothing further shall be done toward the carrying out of the revised plans.

(b) If the petition, purporting to be signed by a majority in value, number, and acreage of the property owners, is filed within the one-year time limit, it shall be the duty of the county clerk to give notice by publication once a week for two (2) weeks, the last insertion to be not less than ten (10) days before the date fixed for the hearing, of a date when the county court will hear the petition and determine whether it is signed by the requisite majority and whether the assessment of benefits which has been based thereon shall be sustained.

(c) Notice may be in the following form:

Click here to view form

(d) On the day named in the notice, it shall be the duty of the county court to meet and to hear all persons who wish to be heard and first to determine whether a majority in numbers, acreage, or value of the landowners have petitioned for the doing of the work under the revised plans. If it finds that the majority have signed the petition, then it shall hear all persons who filed written complaints against the assessment of benefits of their own land or the lands of anyone else and determine whether the assessment of benefits is equitable and just, and to equalize it.

(e) From the action of the court any party aggrieved, including the commissioners of the district, may appeal to the circuit court. However, the appeal must be taken and perfected within thirty (30) days; in the circuit court, proceedings shall be deemed matters of public interest and heard at the earliest possible moment, and appeals from its decisions must be taken and perfected within thirty (30) days.



§ 14-121-410 - Effect of reassessment.

(a) When any reassessment of benefits has been made and stands confirmed, it shall be the assessment of benefits until another reassessment has been made as provided in this chapter.

(b) Levies of the taxes on the reassessed benefits shall be made and collected in the same manner as levies on the original assessment of benefits and shall be a first lien on the lands of the district from the time they are made.



§ 14-121-411 - Benefits to lands in other districts -- Assessments.

In case any land in any drainage or other improvement district is benefited, and for any reason it was not assessed in the original proceedings, or was not assessed to the extent of benefits received or in case any corporation, individual, or other drainage district organized under this or any other general or special act, outside the limits of any district organized or operating under the terms of this act, shall drain land into any ditch belonging to any district formed or operating under the terms of this act, the commissioners of the drainage district shall assess the benefits or the enhanced benefits received by the land, and the proceedings outlined in §§ 14-121-402 -- 14-121-405 for assessing benefits to lands not included within the boundaries of the district shall in all matters be conformed with. However, this section and § 14-121-808 shall not operate to interfere with vested rights to natural drainage.



§ 14-121-412 - District continuance -- Additional levy.

(a) The district shall not cease to exist upon the completion of its drainage system but shall continue to exist for the purpose of preserving the system, of keeping the ditches clear from obstruction, and of extending, widening, or deepening the ditches from time to time as may be found advantageous to the district.

(b) (1) (A) To this end, the commissioners may, from time to time, apply to the county court for the levying of additional taxes.

(B) The taxes may be levied as a flat tax per acre.

(2) (A) Upon the filing of the petition, notice shall be published by the clerk for two (2) weeks in a newspaper published in each of the counties in which the district embraces land.

(B) Any property owner seeking to resist the additional levy may appear at the next regular, special, or adjourned term of the county court or adjourned day of the court and urge his objections thereto.

(C) Either the property owners or the commissioners may appeal from the finding of the county court.



§ 14-121-420 - Payment of assessments in drainage districts -- Interest.

(a) When assessments of benefits have been made in drainage districts organized either under general or special acts, the property owner shall have the right to pay the assessment in full within sixty (60) days after the formation of the district, but if he does not avail himself of this privilege, the assessment of benefits shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied.

(b) The interest need not be computed until necessary to be sure that the collections have not exceeded the total amount of benefits and interest, or the interest may be first collected.

(c) However, this section shall not apply to districts heretofore organized in which interest on bonds or other borrowed money was calculated as a part of the cost of construction and included in the assessment of benefits.



§ 14-121-421 - Payment of assessments in improvement districts -- Interest.

(a) When assessments of benefits are made in drainage and other improvement districts, the landowners shall have the privilege of paying the assessment in full within thirty (30) days after the assessment becomes final. However, the assessments shall be made payable in installments so that not more than twenty-five percent (25%) shall be collectible in any one (1) year against the wishes of the landowner. In the event that any landowner avails himself of this indulgence, the deferred installments of the assessed benefits shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied.

(b) The levy of the assessment may be made by way of proportional amounts of the total assessed benefits. Interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest.

(c) The amount of interest which will accrue on bonds issued by districts and subdistricts shall be included and added to the tax, but the interest to accrue on account of the issuing of the bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making the improvements are, or are not, equal to or in excess of the benefits assessed.



§ 14-121-422 - Procedure for levy of tax -- Preliminary expenses -- Validation of prior levies.

(a) The county court shall, at the same time that the assessment of benefits is filed or any subsequent time when called upon by the commissioners of the district, enter upon its records an order, which shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of the improvement with ten percent (10%) added for unforeseen contingencies.

(b) The tax shall be paid by the owner of the real property in the district, in proportion to the amount of the assessment of benefits thereon, and which is to be paid in annual installments, payable not to exceed twenty-five percent (25%) for any one (1) year, as provided in the order.

(c) The tax so levied shall be a lien upon all the real property in the district from the time the tax is levied by the county court and shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created. The tax shall continue until the assessment, with penalty and costs that may accrue thereon, shall have been paid.

(d) The remedy against the assessment of taxes shall be by appeal, and the appeal must be taken within twenty (20) days from the time that the assessment has been made by the county court, and on appeal the presumption shall be in favor of the legality of the tax.

(e) Any owner of real property within the district may by mandamus compel compliance by the county court with the terms of this section.

(f) If the commissioners do not deem it to the advantage of the district to proceed immediately with the construction of the improvements upon the filing and confirmation of the assessment of benefits, they may report to the county court the rate of taxation necessary to be levied to pay the preliminary expenses of the district. Thereupon it shall be the duty of the county court to make a levy of taxes upon the real property in the district sufficient to pay the preliminary expenses, with ten percent (10%) added for unforeseen contingencies, which tax shall be extended upon the tax books of the county and collected along with other taxes in the same manner as the taxes levied for construction purposes, as hereinbefore set forth. Where any levy has heretofore been made by the county court or any board of commissioners or directors, for the purpose of winding up the district, the levy is confirmed and ratified, and shall be collected in the manner provided by the law governing the district.

(g) Whenever any district embraces lands in more than one (1) county, the secretary of the board of commissioners shall file with the county clerk of each of the counties in which any land is situated a corrected copy of the order levying the tax, which shall be recorded by the county clerk in the county court records. The county clerk or other officials making up the general tax books from year to year shall annually extend the taxes upon the general tax books during the period provided for by the order, according to the assessment list for the county on file in the county clerk's office.



§ 14-121-423 - Validity of assessment or levy when error appears in description, etc.

No error in the names or residences of the owners of railroads, tramroads, lands, or improvements, or the description thereof, shall invalidate the assessment or levy of taxes if sufficient description is given to ascertain where the lands, railroads, or tramroads are situated.



§ 14-121-424 - Insufficiency of tax -- Additional levy.

(a) If the tax first levied shall prove insufficient to complete the improvement or to pay the bonds, both the principal and interest, issued by the board of commissioners on account of the improvement, as provided in this chapter, as the principal and interest shall become due and payable, the board shall report the amount of the deficiency to the county court. The county court shall thereupon make such further levy or levies on the property previously assessed for sums sufficient to complete the improvement and to pay the bonds and interest which shall be collected in the same manner as the first levy.

(b) The total levy or levies shall in no case exceed the value of the benefits assessed on the property.

(c) The performance of the duties may be enforced by mandamus at the instance of any person or board interested.



§ 14-121-425 - Collection of taxes generally -- Extension on county tax books.

(a) The amount of the taxes provided for in this section shall be annually extended upon the tax books of the county and collected by the collector of the county along with the other taxes. For his services in making the collection, the collector shall receive a commission as is now or may hereafter be provided by law. The amount collected shall be, by the collector, paid over to the commissioners of the respective districts at or before the time that he is now required to make settlement with the county treasurer for general taxes. However, this section shall not apply to any district that collects its annual assessments or taxes by collector other than the collector of state and county taxes.

(b) All districts shall collect their own assessments and taxes at their respective offices and issue receipts therefor, if those districts:

(1) Maintain a permanent office open during business hours throughout the year;

(2) Are in charge of full-time employees;

(3) Have assessed benefits in excess of five million dollars ($5,000,000); and

(4) Collect annual assessments of one hundred thousand dollars ($100,000) or more.

(c) If any collector whose duty it is to collect drainage tax shall fail to collect the drainage tax, he shall be subject to a penalty of one hundred dollars ($100) for each instance in which he shall collect from an individual the other taxes and omit the drainage tax unless the drainage tax has been enjoined by a court of competent jurisdiction to be recovered in a suit brought by the commissioners to the use of the district. The county clerk shall be subject to a like penalty for each case in which he shall fail to enter the drainage tax on the tax books.

(d) Where a majority of the drainage districts request in writing that the collector issue separate receipts for drainage taxes, he shall do so. A perforated receipt shall be deemed a separate receipt. However, this section shall not apply to any district that now collects or may hereafter collect its annual assessments or taxes by a collector other than the collector of state and county taxes.



§ 14-121-426 - Time for payment of tax -- Delinquency.

(a) All taxes levied under the terms of this act shall be payable on or before October 1 of each year.

(b) If any taxes levied by the county court in pursuance to this act are not paid at maturity, the collector shall not embrace the taxes in the taxes for which he shall sell the lands, but he shall report the delinquents to the board of commissioners of the district, who shall add to the amount of the tax a penalty of twenty-five percent (25%).

(c) The board of commissioners shall enforce the collection by chancery proceedings in a court of the county in which the lands are situated having chancery jurisdiction. The court shall give judgment against the lands, railroads, or tramroads for the amount of the taxes, and the penalty of twenty-five percent (25%) and interest thereon, from the end of the sixty (60) days allowed for the collection thereof, at the rate of six percent (6%) per annum, and all costs of the proceedings.

(d) The judgments shall provide for the sale of the delinquent lands for cash by a commissioner of the court, after advertisement as set out in § 14-121-430.

(e) Proceedings and judgment shall be in the nature of proceedings in rem.

(f) It shall be immaterial that the ownership of the lands be incorrectly alleged in the proceedings. Judgment shall be enforced wholly against the lands and not against any other property or estate of the defendant.

(g) All or any part of the delinquent lands, railroads, or tramroads for each of the counties may be included in one (1) suit for each county, instituted for the collection of the delinquent taxes, etc., as aforesaid.



§ 14-121-427 - Notice of proceedings for collection of taxes.

(a) (1) Notice of the pendency of a suit shall be given by publication weekly for two (2) weeks before judgment is entered for the sale of lands, railroads, or tramroads in some newspaper published in the county where the suits may be pending.

(2) The public notice may be in the following terms:

Click here to view form



§ 14-121-428 - Trial date -- Suit by bondholder.

(a) The suit shall stand for trial at the first term of court after the complaint may be filed, if four (4) weeks shall expire either before the first day of the term, or during the term of court to which the suits are brought respectively, unless a continuance is granted for good cause shown, within the discretion of the court. The continuance, for good cause shown, may be granted as to a part of the lands or defendants without affecting the duty of the court to dispose finally of the others as to whom no continuance may be granted.

(b) In case the commissioners shall fail to commence suit within sixty (60) days after the taxes become delinquent, the holder of any bond issued by the district shall have right to bring suit for the collection of the delinquent assessments, and the proceedings in the suit brought by the bondholder shall in all respects be governed by the provisions applicable to suits by the commissioners.



§ 14-121-429 - Trial procedure.

(a) Suits for collection shall be conducted in the name of the drainage district, and in accordance with the practice and proceedings of chancery courts in this state, except as otherwise provided in this chapter, and neither attorneys ad litem nor guardians ad litem, nor any of the provisions of § 16-65-403 shall be required.

(b) The suits may be disposed of on oral testimony, as in ordinary suits at law.

(c) This law shall be liberally construed to give to the assessment and tax lists the effect of bona fide mortgage for a valuable consideration, and a first lien upon the lands, railroads, and tramroads, as against all persons having an interest therein.

(d) In such suits it shall be sufficient to allege generally and briefly the organization of the district and the nonpayment of the taxes, setting forth the description of the lands proceeded against, and the amount chargeable to each tract, with prayer for foreclosure.

(e) No informality or irregularity in holding any of the meetings provided for herein, in valuation, in assessment of the lands, or in the name of the owners, or the number of acres therein shall be a valid defense to the action.



§ 14-121-430 - Sale of land.

(a) (1) (A) In all cases in which notice has been properly given and in which no answer has been filed, or if filed and the cause decided for the plaintiff, the circuit court by its decree shall grant the relief as prayed for in the complaint.

(B) (i) The court shall direct the commissioner of the court to sell the lands, railroads, and tramroads described in the complaint at the courthouse door of the county in which the decree is entered, at public outcry, to the highest and best bidder for cash in hand after having first advertised the sale for one (1) week in some newspaper published in the county, if there is one.

(ii) If there is no newspaper, then that advertisement shall be published in some newspaper in an adjoining county.

(iii) The advertisement may include all the lands described in the decree.

(2) If all the lands, railroads, and tramroads are not sold on the day as advertised, the sale shall continue from day to day until completed.

(3) (A) The commissioner of the court shall convey to the purchaser by proper deeds the lands, railroads, and tramroads so sold.

(B) The title to the lands, railroads, and tramroads shall thereupon become vested in the purchaser as against all others whomsoever, saving to infants and to insane persons having no guardian or curator, the right they now have by law to appear and except to the proceedings within three (3) years after their disabilities are removed.

(b) (1) In any case in which the lands, railroads, and tramroads are offered for sale by the commissioner of the court, as provided by this act, and the sum of the tax due, together with interest, cost, and penalty, is not bid for the lands, railroads, and tramroads, the commissioner of the court shall bid the lands, railroads, and tramroads off in the name of the board of directors of the drainage district, bidding the whole amount due.

(2) (A) The commissioner of the court shall execute the deed conveying the land to the drainage board.

(B) (i) No report of sale other than the execution of the deed and its submission to the court for approval and no confirmation other than approval of the deed need be made in any such case.

(ii) A deed to the land executed by the commissioner of the court, approved by the court and recorded, shall be conclusively presumed to be in consideration of the total amount rightfully due to the district whether that amount is stated or whether it is stated correctly or incorrectly in the deed.

(3) The deeds, together with other deeds as are duly executed in conformity to the provisions of this act and recorded, shall be received as evidence in all cases showing an indefeasible title in the district unassailable in either law or equity.



§ 14-121-431 - Attorney's fees.

In all suits brought for collection of delinquent taxes under this subchapter, a reasonable attorney's fee shall be taxed in favor of the attorney for the plaintiff, which fee shall be added to the amount of the cost.



§ 14-121-432 - Redemption.

(a) At any time within two (2) years after the rendition of the final decree of the chancery court provided for in this subchapter, the owner of the lands may file his petition in the court rendering the decree, alleging the payment of taxes on the land for the year for which they were sold.

(b) Upon the establishment of that fact, the court shall vacate and set aside that decree, provided that any landowner shall have the right within two (2) years after the day upon which lands are offered for sale to redeem any and all lands sold at the sale.



§ 14-121-433 - Land subject to improvement district tax lien -- Sale and resale.

(a) On sales of land condemned to be sold for the taxes of drainage districts and other improvement districts in this state, the land shall first be offered subject to the lien of all improvement district assessments then existing on it.

(b) If no one will purchase on those terms, the commissioner appointed to make the sale shall report that fact to the court and the land shall not again be offered for sale until after the lapse of one (1) year, nor until an attorney ad litem has been appointed to notify the commissioners or directors of other improvement districts and the trustees of all bondholders having liens thereon that the lands have been offered for sale on those terms and that no purchaser therefor has been found.

(c) Upon the coming in of the report of the attorney ad litem, showing in detail the notice that he has given to the commissioners or directors of other improvement districts having liens upon the property, and to the trustees of the bondholders of all districts having liens on the property, the court shall make an order for the sale of the lands free of encumbrances of the assessments of all other improvement districts that are subordinate to the lien that is foreclosed, but subject to subsequent installments of the assessments of benefits in the plaintiff district.

(d) When the sale is made, any balance that may remain after paying the cost of foreclosure and the amount of the lien that is foreclosed shall be distributed by the court in an equitable manner.

(e) If the board of commissioners or directors of any drainage district having a lien on the lands or the trustee of any bondholders having such lien is not notified of the application for the sale, they may on motion at any time within three (3) years have the sale set aside and the lands resold.



§ 14-121-440 - Bonds -- Prohibitions.

(a) It shall not be lawful for:

(1) The board of the district, or any officer, member, or agent thereof, to pledge or deposit any bond or coupon issued under the provisions of this act as security for payment of any borrowed money or any debt or obligation of board or any person, firm, or corporation whatever;

(2) The board of the district, or any officer, member, or agent thereof, to appropriate or use any money arising from the sale of any bond or bonds authorized to be issued under this act for any use or purpose whatever other than is herein specified and expressly directed.

(b) Any member, officer, or agent of the board of the district who shall violate any of the provisions of this section shall be deemed guilty of a felony and upon conviction shall be punished by imprisonment in the penitentiary for not less than one (1) year nor more than five (5) years.

(c) To the payment of both the principal and interest of the bonds to be issued under the provisions of this act, the entire revenues of the district arising from any and all sources and all real estate, railroads, and tramroads subject to taxation in the district are by this act pledged. The board of directors is required to set aside annually from the first revenues collected from any source whatever a sufficient amount to secure and pay the interest on the bonds and a sinking fund for their ultimate retirement if a sinking fund is contracted for.



§ 14-121-441 - Issuing bonds and evidences of debt to hasten work -- Terms of bonds.

(a) In order to hasten work, the board may borrow money at a rate of interest as provided for in a resolution of the commissioners, may issue negotiable bonds therefor, signed by the members of the board, and may pledge all assessments for the repayment thereof. It may also issue to the contractors who do the work its negotiable evidences of debt, bearing interest at such rate or rates as determined by the board.

(b) No bonds issued under the terms of this act shall run for more than thirty (30) years. All issues of bonds may be divided so that a portion thereof may mature each year as the assessments are collected, or they may all be made payable at the same time, with proper provision for a sinking fund.



§ 14-121-442 - Security for bonds -- Levy and collection of tax -- Default in payment of bonds.

(a) All bonds issued by commissioners under the terms of this act shall be secured by a lien on all lands, railroads, and tramroads in the district. The board of directors shall see to it that a tax is levied annually and collected under the provisions of this act, so long as it may be necessary to pay any bond issued or obligation contracted under its authority; and the making of the assessment or levy and collection may be enforced by mandamus.

(b) If any bond or interest coupon on any bond issued by the board is not paid within thirty (30) days after its maturity, it shall be the duty of the chancery court of the proper county, on the application of any holder of the bond or interest coupon so overdue, to cause the collection of the taxes set out in this chapter. The proceeds of the taxes and collections shall be applied, after payment of costs, first to overdue interest and then to payment pro rata of all bonds issued by the board which are then due and payable; and the commissioners may be directed by suit to foreclose the lien of the taxes on the lands.

(c) The suits so brought by the commissioners shall be conducted in all matters as suits by the board, as provided in this chapter, and with like effect.

(d) The decrees and deeds herein shall have the same presumptions in their favor.



§ 14-121-443 - Tax to pay off bonds issued for preliminary expenses.

(a) (1) For the purpose of paying the principal and interest of any bonds issued to pay preliminary expenses, either original or refunding bonds, when an assessment of benefits has not been made on the real property of the district, the court by which the district was established shall, when called upon by the commissioners of the district, enter upon its records an order, which shall have all the force and effect of a judgment, providing that there shall be assessed and collected a tax upon the real property of the district. This tax shall be sufficient to pay the bond issue as the bond issue matures, with ten percent (10%) added for unforeseen contingencies, based upon the valuation thereof as shown by the last assessment for county and state purposes. This tax shall be extended upon the tax books of the county and collected in the same manner as may be provided by law for the collection of taxes for state and county purposes, and for his services in making the collection, the collector shall receive a commission of one percent (1%).

(2) The tax so levied shall be a lien on all the real property of the district from the time the tax is levied by the court.

(3) The remedy against the assessment of taxes shall be by appeal, and the appeal must be taken within twenty (20) days from the time the assessment of taxes has been made by the court, and on appeal the presumption shall be in favor of the legality of the tax.

(b) The levy and collection of a tax for the payment of bonds issued to pay for preliminary expenses of a district or refunding bonds issued for such purposes shall not operate as an abandonment of the district, but the organization of the district shall be continued until such time as the board of commissioners of the district may deem it advisable to complete the improvements contemplated in the district, or, until it may be deemed advisable to abolish the district in the manner provided in subchapter 10 of this chapter.



§ 14-121-444 - Issuance of certificates of indebtedness for maintenance -- Appeal.

(a) Any drainage district organized under and pursuant to the laws of the State of Arkansas in which an additional tax levy has been made for the purpose of preserving the drainage system and of keeping the ditches clear from obstruction and of extending, widening, or deepening the ditches thereof, in order not to delay the necessary work, may issue and sell, with the approval of the court levying or approving the levying of the additional taxes, certificates of indebtedness, bearing interest at a rate not to exceed six percent (6%) per annum and for a total amount not to exceed one (1) annual tax. These certificates shall be, and are made, negotiable and shall mature and be made payable within one (1) year after their issuance and shall constitute a lien and charge against any funds of the district not previously pledged.

(b) No such certificates of indebtedness shall be issued while any appeal from any order levying such additional taxes is pending in any of the courts of this state, nor shall any such certificates of indebtedness be issued prior to the expiration of the time for appeal from any such order levying such taxes.

(c) However, the provisions of this section requiring the approval of the court of tax levies shall not apply to drainage districts which have heretofore been organized and created by special acts wherein it is provided that all tax levies shall be made by resolution or order of the board of commissioners or directors, and the provisions of such special acts so provided shall remain in full force and effect.

(d) Any property owner or the commissioners of any drainage district may appeal from the finding of the county court, or the circuit court where the lands comprising the district lie in more than one (1) county, on any petition for the levying of additional taxes for the purpose of preserving the drainage system and of keeping the ditches clear from obstruction and of extending, widening, or deepening the ditches thereof, at any time within thirty (30) days from the rendition of the finding, order, or judgment, but not thereafter.



§ 14-121-445 - Refunding bonds.

(a) Any drainage district in this state which has issued and sold bonds, prior to the assessment of benefits on the property of the district, for the purpose of paying preliminary expenses of the district is authorized and empowered to issue refunding bonds for the purpose of paying any bond or bonds of the district then outstanding.

(b) (1) The refunding bonds shall mature at such time or times as the board of commissioners of the district may direct.

(2) The refunding bonds may not bear a greater rate of interest than six percent (6%) per annum. However, the bonds may be converted into a larger amount of bonds bearing a lower rate of interest on such terms that the district shall receive therefor and pay thereon substantially the same amount of money.

(c) The refunding bonds shall not be issued for a substantially greater amount than is necessary to pay outstanding bonds with all interest thereon in addition to such discounts and expenses only as may be necessary and incident to the refunding bond issue.






Subchapter 5 - -- Subdistricts

§ 14-121-501 - Applicability of §§ 14-121-204 and 14-121-205.

The provisions of §§ 14-121-204 and 14-121-205 shall apply to the organization of a subdistrict the same as to the organization of the district.



§ 14-121-502 - Formation procedure in county court.

(a) (1) When three (3) or more owners of real property within a proposed subdistrict, composed of land wholly within a drainage district, or partly within and partly without that district, shall petition the county court to establish a subdistrict to embrace their property, describing generally the region which it is intended shall be embraced within the subdistrict, and shall file a good bond to pay for the expense of the survey of the proposed subdistrict, in case the subdistrict is not formed, it shall be the duty of the county court to enter upon its records an order directing the commissioners of the main district to forthwith proceed to cause a survey to be made and to ascertain the limits of the region which would be benefited by the proposed system of improvements.

(2) The commissioners shall cause a survey to be made and shall file with the county clerk a report showing the territory which will be benefited by the proposed improvement, giving a general idea of its character and expense and making suggestions as to the size of the drainage ditches and their location as the commissioners may deem advisable. They shall file their report with the county clerk.

(3) All expenses incident to preparing those plans, estimates, and the cost of publication shall be paid from the funds of the main drainage district, as the work progresses, upon proper showing to the commissioners of the district. However, all expenses incurred by the subdistricts shall be repaid out of the proceeds of the first money received by the proposed subdistrict.

(b) (1) The county clerk shall thereupon give notice by publication for two (2) weeks in some newspaper published in the county or counties in which the subdistrict will be located, calling upon all persons owning property in the subdistrict to appear before the court on some day fixed by the court to show cause in favor of or against the establishment of the subdistrict.

(2) At the time named in the notice, the county court shall meet and hear all property owners within the proposed subdistrict who wish to appear and advocate or resist the establishment of the subdistrict.

(3) If it appears to the court that the petition is signed by three (3) or more owners of real property within the subdistrict and if it appears to the county court that the organization of the proposed subdistrict will be conducive to the public health, convenience, and welfare, and to the interest of the owners of real property therein, then it shall make an order upon its records to the terms and provisions of this act.

(4) If the county court does not act promptly in complying with the terms of this section or any other section in this act essential to the creation and operation of the district, it may be compelled to do so by mandamus.



§ 14-121-503 - Formation procedure in circuit court.

(a) Where the main drainage district, of which the proposed subdistrict is to become a part, shall have been organized by a circuit court, the petition for the proposed subdistrict shall be presented to the circuit court and all subsequent proceedings had therein.

(b) Where the main drainage district, of which the proposed subdistrict shall embrace lands lying in another, or other counties, the petition for the organization of the proposed subdistrict shall be filed in the circuit court of the county in which the main district was organized and all subsequent proceedings shall be had in the circuit court.



§ 14-121-504 - Commissioners -- Subsequent proceedings.

When the county or circuit court has established a subdistrict, it shall appoint the commissioners of the main district of which the subdistrict is to become a part to act as commissioners of the subdistrict, and the proceedings thereafter shall conform to the provision of this act relating to drainage districts.



§ 14-121-505 - Authority to do construction for land reclamation.

A subdistrict of a drainage district organized under, or made subject to, §§ 14-121-101, 14-121-102, 14-121-104, 14-121-105, 14-121-201 -- 14-121-205, 14-121-207, 14-121-301, 14-121-304, 14-121-305, 14-121-307, 14-121-310, 14-121-311, 14-121-313, 14-121-401 -- 14-121-406, 14-121-408, 14-121-411, 14-121-412, 14-121-422 -- 14-121-432, 14-121-440 -- 14-121-442, 14-121-802 -- 14-121-805, and 14-121-808 may reconstruct, repair, enlarge, straighten, extend, and improve ditches, drains, levees, sluiceways, flood gates, and any and all other construction work of the original district for the reclamation of wet and overflowed land, as a part of the system of improvements of the subdistrict, provided the work shall be done at the expense of the subdistrict.






Subchapter 6 - -- Forming Maintenance Districts Within Original Districts

§ 14-121-601 - Scope.

The terms and provisions of this subchapter shall never at any time be applicable to a drainage district organized under the general drainage laws of this state for the primary purpose of constructing levees and other flood control projects under the terms and provisions of the Flood Control Acts of Congress, approved May 15, 1928, and June 15, 1936, and any amendments thereto, and all districts organized as aforesaid are exempt from the provisions of this subchapter.



§ 14-121-602 - Definition.

Throughout this subchapter, unless the context otherwise requires, "original district" includes the district which was first created in the circuit court and all subdistricts within and appurtenant to that district.



§ 14-121-603 - Dividing district land according to county boundaries.

Any drainage district in this state not organized for the primary purpose of constructing levees and receiving federal aid under Flood Control Acts of Congress, approved May 15, 1928, and June 15, 1936, and amendments thereto, comprising lands in more than one (1) county and organized under the provisions of the general drainage laws which have no outstanding unpaid bonds or other evidences of indebtedness may be divided into separate districts comprising the lands in each county of the original district for the purpose of preserving the drainage system, of keeping the ditches clear from obstructions and of extending, widening, or deepening the ditches from time to time as may be found advantageous to the lands in the separate district or districts, as provided in this subchapter.



§ 14-121-604 - Filing petition for separation -- Order.

(a) Any five (5) owners of land within the boundaries of the original district may file a petition in the circuit court of the county in which the district was originally organized, setting forth the fact that:

(1) The improvement for which the district was originally organized has been completed;

(2) The district comprises lands in more than one (1) county, that all obligations of the district have been paid in full, that the drainage district was not organized primarily for the construction of levees and has not received federal aid under Flood Control Acts of Congress approved May 15, 1928, and June 15, 1936, and amendments thereto, and praying that the lands in the county mentioned in the petition be separated from the original district for the purposes set forth in § 14-121-603.

(b) If the circuit court in which the petition is filed shall find the facts set forth in the petition to be true, the court shall enter an order granting the prayer of the petition for the purposes of this subchapter.

(c) Upon the filing of a certified copy of the order in the county court of the county set forth in the petition, the county court shall thereupon enter an order establishing a separate district which shall be named in the order and which shall comprise the lands in the county which were included in the district as originally organized.



§ 14-121-605 - Commissioners of separate districts.

(a) The county court shall appoint three (3) owners of real property within the boundaries of the separate district as commissioners thereof.

(b) Each commissioner shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he will not be directly or indirectly interested in any contract made by the board.

(c) Any commissioner failing to take the oath within thirty (30) days after his appointment shall be deemed to have declined to act, and his place shall be filled by the county court of that county.

(d) All vacancies on the board shall be filled by the county court, or the judge thereof in vacation, but if a majority in value of the owners of real property in the subdistrict shall petition for the appointment of a particular person or persons as commissioners, it shall be the duty of the county court to appoint the person or persons so designated.

(e) The board shall select one (1) of their number as chairman, and a majority shall constitute a quorum.

(f) The county court shall remove any member of the board on petition of a majority in value of the owners of real property in the district.



§ 14-121-606 - Commissioners of original district.

When the order has been entered by the county court and the commissioners have qualified as such under provisions of this subchapter, the lands in each county shall no longer be a part of the district as originally organized, and the power of the original district and the commissioners thereof to levy a tax on the lands in the county so separated from the original districts for the purposes provided in § 14-121-412 or for any other purposes shall terminate, but their authority as to all other lands located in the original district shall not be thereby affected.



§ 14-121-607 - Powers of separate districts.

The separate districts shall have the power to preserve the portion of the drainage system located in the county as provided in § 14-121-412 in the same manner as if the separate district had originally been organized under the laws of Arkansas as a drainage district comprising lands in one (1) county. However, the circuit court in which the original district was organized shall have authority to cause to be levied and collected a tax on all the lands of the original district for the purpose of paying the expenses incident to the cleaning out, but not for the purpose of extending, widening, or deepening existing ditches so as to provide an adequate outlet for the entire drainage system of the original district.






Subchapter 7 - -- Annexing Certain Benefited Lands to District

§ 14-121-701 - Lands to be annexed.

Where any slough, marsh, or lake has been drained into the drainage ditches of any drainage district which has completed its work of construction, lands benefited by the draining of the slough, marsh, or lake may be added to the drainage district in the manner provided by § 14-121-703, but in no case shall lands paying taxes in another drainage district be added to any drainage district under the provisions of this subchapter, and in no case shall lands, lots, or blocks already in a drainage district be in any way affected by the provisions of this subchapter.



§ 14-121-702 - Addition of sanitary sewer district -- Taxes and bonds.

(a) If any sanitary sewer district drains into the ditches or conduits of any drainage district which has completed its work of construction, or if private or other public sanitary sewers drain into the ditches or conduits, the lands within the sanitary sewer district or the lands served by those private or other public sewers may be added to the drainage district in the manner provided in § 14-121-703.

(b) If lands, lots, or blocks served by sanitary sewers are added to the drainage district, they shall not be taxed exceeding an average of fifty cents (50cent(s)) per year for each lot or parcel of land fifty feet by one hundred fifty feet (50' x 150'), and more or less for larger or smaller tracts or parcels of land. It is ascertained that the average benefits to the lands, lots, or parcels derived from the sanitary sewer drainage will not exceed that sum.

(c) The commissioners of any drainage district, with the consent of the chancery court in which the lands of the district are located, shall have the right to sell additional bonds for the purpose of cleaning, widening, deepening, and completing necessary ditches for the proper drainage of the district.



§ 14-121-703 - Annexation procedure.

(a) When the commissioners of any such drainage district find that lands, lots, or blocks such as are described in §§ 14-121-701 and 14-121-702 of this subchapter have been benefited by the connection established with the drainage ditches or conduits of the district, they shall file with the clerk of the chancery court of the county where the lands lie a petition setting forth the reasons why the lands, lots, or blocks should be annexed to the drainage district and praying for their annexation.

(b) Thereupon, it shall be the duty of the clerk of the court to publish once a week for two (2) weeks in some newspaper issued and having a bona fide circulation in the county a notice in substantially the following form:

Click here to view form

(c) On the day named in the notice or as soon thereafter as the business of the court will permit, the court shall hear all persons who wish to be heard on the question of whether the lands, lots, or blocks shall be annexed to the drainage district, and it shall enter its decree which shall be conclusive unless an appeal therefrom is taken and perfected within thirty (30) days.

(d) If it makes an order annexing the territory, the annexed territory shall constitute a part of the drainage district.



§ 14-121-704 - Assessment or reassessment of benefits.

(a) When lands have been annexed, the assessor of the drainage district shall proceed to assess the benefits in the annexed territory.

(b) Where there are no assessors, the board of commissioners shall act as assessors.

(c) The benefits shall be assessed, advertised, and equalized in the manner provided in §§ 14-121-402, 14-121-404, and 14-121-405, and appeals from the proceedings confirming the assessment must be taken within the time therein provided.

(d) If the commissioners of that drainage district deem it best, they may have a reassessment of all the benefits in the entire district, so as to equalize the burden, which reassessment shall be made, advertised, and equalized as above provided.



§ 14-121-705 - Use of increased revenues.

Any increased revenues by reason of the annexes to a district together with any other revenues of any district not required for bonds and interest payments may be used by the commissioners for the purpose of cleaning, widening, deepening, or maintaining the drainage ditches of the districts.



§ 14-121-706 - Legal proceedings.

All proceedings brought under this subchapter and all suits to enjoin such proceedings or questioning the assessment of benefits had hereunder shall be deemed matters of public interest and shall be disposed of at the earliest possible moment. Appeals therefrom must be taken and perfected within thirty (30) days.






Subchapter 8 - -- Construction and Maintenance Generally

§ 14-121-801 - Cooperation with the United States.

(a) All drainage districts organized under the laws of Arkansas, within whose boundaries the federal government has been, or shall hereafter be, authorized to do improvement work in aid of drainage and flood control, pursuant to an act of Congress, whereby the ditches and drains are to be cleared of obstructions, deepened, widened, and repaired, and the natural drains within a district are to be improved by clearing, dredging, or making cutoffs therein, are authorized to cooperate with the Department of Defense of the United States or other federal agency by permitting the work to be done in the district, and by furnishing any right-of-way necessary for the drainage improvement, for which purpose the districts shall have the right of eminent domain in accordance with §§ 18-15-1001 -- 18-15-1011, and amendments thereto.

(b) (1) Any drainage district shall have the further right and authority to give assurance to the federal government that it will maintain and keep in proper repair any ditch or drain which may be widened, deepened, cleared of obstructions, improved, or repaired within the district by the federal government acting through the United States Army Corps of Engineers or other agency, pursuant to an act of Congress of the United States in aid of flood control and drainage, and to agree to save and hold harmless the federal government from any liability or damages due to the construction of the works.

(2) Where the plans for the proposed improvement cover and include an area in which more than one (1) drainage district is located, and all of the included districts are part of one (1) comprehensive plan in the same drainage basin, then the districts in the affected area are authorized to form a permanent committee, composed of one (1) member from each of the districts, who shall be elected by the commissioners of each district, who may or may not be a commissioner, for the purpose of facilitating compliance with the regulations of the Secretary of Defense or other federal agency with reference to procuring all necessary commitments and assurances from the respective drainage districts, obtaining rights-of-way for the project, and as to inspections and maintenance of drainage and flood control works when completed by the federal government.

(3) The committee may employ a competent person to coordinate and perform the work and such clerical help as it deems necessary for the purpose.

(4) The expense thereof shall be considered as maintenance costs, which shall be paid by, and apportioned among, the districts in such areas on the basis of the total acreage in the districts in a fair and equitable manner.

(5) The cost of maintaining ditches and drains or drainage structures of each district after completion of the work by the federal government shall be borne wholly by the district in which the work is done.

(6) (A) For the purpose of carrying out all of the provisions of this section, districts are authorized to levy a maintenance tax, and obtain funds, as now provided by law.

(B) The tax may be levied as a flat tax per acre.

(7) In areas where all of the lands involved are situated within a levee district, the levee district may participate in the committee herein authorized to be formed on a basis which its commissioners deem to be fair and equitable.

(c) This section is supplemental and does not repeal any existing drainage law.



§ 14-121-802 - Contractor's bond.

All contractors shall be required to give bond for the faithful performance of the contracts awarded them, with good and sufficient securities, in an amount to be fixed by the board. The board shall not remit or excuse the penalty or forfeiture of the bond or the breaches thereof.



§ 14-121-803 - Right to pass over land -- Commissioners, engineers, and contractors.

(a) The commissioners, engineers, and contractors engaged in drainage work shall have the right to pass, with their equipment, over all the lands of the district, being liable to the owner for any damage done thereto.

(b) Any owner who shall prevent the passage over his land shall be guilty of a misdemeanor and fined one hundred dollars ($100) for each day that he prevents the passage.



§ 14-121-804 - Landowner ditches draining into public ditches -- Crossing lands of another.

(a) Any landowner within the district may build ditches to drain his lands into the public ditches.

(b) If any intervening landowner should refuse permission to cross his lands with such ditch, the landowner seeking to construct the ditch may, by proceedings in the circuit court to be conducted in the same manner as condemnation proceedings instituted by railroad, telegraph, and telephone companies, condemn a right-of-way for the ditch.

(c) In those proceedings, the jury shall deduct from the damages the benefits that will accrue to the intervening landowner by the construction of the ditch, and the intervening landowner shall have the right to use the ditch for the drainage of his own lands.



§ 14-121-805 - Ditches across or under highways, railroads, or bridges.

(a) The commissioners shall have the right to carry the ditches across any highway.

(b) Ditches may also be carried under or through any railroad track or tramway, and the owner thereof shall have no claim for damages on that account but shall bridge the ditch at its own expense.



§ 14-121-806 - District duty to build highway bridges over ditches.

The district shall build bridges to carry the county highways over the ditches dug by it.



§ 14-121-807 - Regulations for district fences, bridges, etc.

(a) In order to prevent damages to drainage systems and to secure the best results from their construction, the board of commissioners of any district may:

(1) Make regulations for and may prescribe the manner of building fences and bridges across any ditch or other construction; and

(2) Prescribe the manner in which branch ditches or tile lines shall enter the ditches of the district, and the means by which crossings shall be made over levees.

(b) The construction of any fences, bridges, or other construction and the digging of any lateral ditches into the ditches of the district in a manner contrary to that specified by the commissioners shall be a misdemeanor, punishable by a fine of not to exceed one hundred dollars ($100).

(c) The commissioners shall have authority to enforce the regulations and may remove any construction or may close any opening improperly made.



§ 14-121-808 - Construction of ditches beyond district limits.

(a) In case it is necessary to do so in order to obtain a proper outlet for the drainage system or otherwise to perfect the system of improvements, the commissioners may construct ditches or do other work on land beyond the jurisdiction of the county court or which for other reasons cannot be included in the district, so as to secure the object of the improvement.

(b) In that event, they shall have the right to condemn a right-of-way for that drain or other construction.

(c) The proceedings for the right-of-way shall be the same that are now provided by law for the condemnation of the rights-of-way for railroads, telegraphs, and telephones.

(d) The ditch or drain beyond the limits of the districts shall be the property of the district, and no person, corporation, or other drainage district not assessed shall have the right to dig any lateral drain connecting therewith without paying compensation to be fixed by the circuit court.



§ 14-121-809 - Construction, reconstruction, replacement, and repair of certain levees and setbacks.

(a) All drainage districts organized under special acts of the General Assembly are given authority to construct, reconstruct, repair, and replace levees and to construct setbacks abutting drainage ditches whenever deemed necessary and proper by the board of directors of the district for the benefit of the lands of the district in securing better drainage for those lands and preventing overflows and destruction of the crops and the erosion of lands within the district. They are given the power of eminent domain over such lands as may be necessary for the purpose.

(b) The drainage districts shall have a further right and authority to obligate the district to maintain and keep in proper repair any levees which may be constructed, reconstructed, repaired, or replaced within the district by the federal government for the benefit of the lands within the district and to further obligate the district to keep its drainage ditches and their outlets free of obstructions.



§ 14-121-810 - Ownership of timber on right-of-way.

In case the right-of-way for the improvement is through timber, the ownership of the timber shall pass to the district with the control of the right-of-way, and the board of commissioners may use or dispose of the timber as they deem best.



§ 14-121-811 - Authority to obtain and dispose of maintenance equipment -- Personnel -- Tax.

(a) (1) Boards of commissioners of drainage districts organized under the laws of Arkansas are authorized upon petition of the majority of the property owners in their districts, or upon petition of the owners of the majority of the property in their district, to purchase, lease, or rent, separately as individual districts or jointly with other districts, machinery, equipment, and material to be used in repairing, deepening, widening, and clearing the ditches of their districts.

(2) The commissioners are further authorized to employ and fix the compensation to be paid such personnel as may be necessary and incidental for the use of the machinery, equipment, and material obtained.

(3) (A) For the purpose of carrying out the provisions of this section, the drainage districts are authorized to levy a maintenance tax and obtain funds as now provided by law.

(B) The tax may be levied as a flat tax per acre.

(4) Commissioners are further authorized to sell or lease machinery, equipment, or material purchased under the provisions of this section, the proceeds of the sale or lease to be deposited to the credit of the district's maintenance fund in the established depository of the district.

(b) As used in this section, unless the context otherwise requires, "compensation" means all salaries, hourly wages, retirement allowances, group insurance, medical benefits, and anything else of value that the district provides in return for work done by the personnel.

(c) This section is supplemental and does not repeal any existing drainage law.






Subchapter 9 - -- Cleaning Public Drains

§ 14-121-901 - Board.

For the purpose of keeping a small cash fund on hand with which to clean out the public drains of this state, the county judge, county clerk, and sheriff of each county of this state wherein are located any public drains shall be and compose a board, of which the county judge shall be president and the county clerk shall be secretary, whose duty it shall be to ascertain the amount necessary to keep each public drain in their respective counties clean for the next ensuing year and certify the amount to the several quorum courts of the counties at the regular sessions of the courts for the levying of other taxes. It shall then be the duty of the levying court to levy the amount so certified as other taxes are levied, which amount so levied shall be by the county clerk extended as taxes against the lands assessed for the construction of each public drain in the same proportion as the land was originally assessed for the construction of the ditch, and when extended the amount shall be a lien upon the land. The land shall be subject to sale for the nonpayment of the incidental ditch tax and be sold in default of the payment of the tax as in cases of other delinquent taxes.



§ 14-121-902 - Treasurers to keep separate account with drainage district.

The county treasurers of this state shall keep upon their books a separate account with each public drainage district of their county, and no money collected under the provisions of § 14-121-901 shall be paid out only for the purpose of keeping clean the particular public ditch for which it was collected.



§ 14-121-903 - Unpaid amounts considered in making estimate -- Extension of overdue amounts.

(a) Whenever there shall remain due and unpaid at the date of the passage of this act any amounts for labor performed in cleaning out any of the public drains of this state, it shall be the duty of the board provided for in this act to take these amounts into consideration in making their estimates of the expenses of keeping the drains clean for the ensuing year. These amounts shall be paid out of the money arising from the amount certified by the board and collected as provided in § 14-121-901.

(b) Where fees have already been paid by the owner of any particular tract of land subject to the tax, no further amount shall be assessed against the land. The amount provided for in this section shall only be extended against the land as has not already been paid on. The county clerk, in extending the overdue amount, shall only extend the amount against the land as has not been previously paid, which amount shall be in addition to the land's share of the necessary amount to keep the drain clean for the ensuing year.






Subchapter 10 - -- Dissolution or Abolition of Districts

§ 14-121-1001 - Applicability.

The provisions of this act shall be applicable to any drainage district of this state which shall meet all the following requirements:

(1) The district shall have been created either by order of the county court or the circuit court on appeal;

(2) All lands within the district shall be within a single county;

(3) No assessment of benefits shall have been confirmed by the county court or the circuit court on appeal;

(4) No bonds shall have been issued by the districts secured by a valid pledge of any assessments, benefits, or betterments;

(5) The district shall have been created without petitions in favor thereof having been filed, signed by a majority either in numbers, in acreage, or in value of the holders of real property within the district.



§ 14-121-1002 - Filing petition.

The board of commissioners of any drainage district subject to the provisions of this act and meeting the requirements of § 14-121-1001, or not less than a majority of the property owners in the district determined either in number, in acreage, or in value of the lands of the district, when they deem it inadvisable or impractical and not for the best interest of the property owners of the district to construct the improvements contemplated by the organization of the district, may file a petition in the county court wherein the original petition to create the district was filed praying the court to abolish or dissolve the district. In the petition, the commissioners or landowners filing the petition shall set up their reasons why they are of the opinion the district should be abolished or dissolved.



§ 14-121-1003 - Notice and hearing.

(a) Upon the filing of the petition the court shall direct the clerk of the court to give notice by publication in some newspaper in the county in which the property in the district lies for not less than two (2) consecutive weekly publications, which notice shall set out the purpose of the petition and the day set for the hearing thereon. The court shall fix a day for the hearing of the petition and shall hear the evidence thereon, and if it is of the opinion that it is for the best interests of the property owners of the district that the petition be granted, it shall abolish or dissolve the district, but if it is of the opinion that it is for the best interest of the property owners that the organization of the district be continued, then it shall overrule the petition.

(b) The overruling of one petition for the abandonment of a district or a determination of the court in that hearing that the petition is not signed by the requisite number of landowners shall not be a bar to the filing of another petition for that purpose.



§ 14-121-1004 - Contracts during pendency of petition.

During the pendency of the petition and prior to the hearing on it, the county court may, in its discretion and by its order, prohibit the commissioners of the district subject to the term of this act at the time of the filing of the petition from the making of contracts, the pledging of assessments or betterments, the incurring of new indebtedness or the issuance of bonds or other obligations of the district.



§ 14-121-1005 - Valid indebtedness unimpaired.

No dissolution of a district under the terms of this act shall impair or deny any creditor of the district the right to the collection of its bona fide and valid indebtedness existing against the district, but the creditors of the district shall be subject to the provisions of this act in connection with the presentation, allowance, or other adjudication with reference to their claim.



§ 14-121-1006 - Claims against district.

(a) All claims against the district existing at the time the county court shall make an order for the dissolution of the district must be presented to the commissioners duly itemized and verified as is required in actions of account. If not presented to the commissioners of the district within six (6) months from the date of the county court order of dissolution, claims shall forever be barred.

(b) Within ten (10) days from the allowance or disallowance of any claim presented to the commissioners, the claim shall be filed by the commissioners in the county court with an endorsement thereon as their allowance or disallowance of the same, and within thirty (30) days from the filing of the claim or account in the county court, the county court shall make its order either approving, rejecting, or modifying the actions of the commissioners with reference to any such indebtedness. Within the time allowed by law for appeal from orders of the county court, either the district or any landowner therein or any party claiming to be a creditor of the district may either appeal from the order of the county court to the circuit court or any creditor may institute an action against the district in any court of competent jurisdiction for the determination of the determination of the existence and amount of his claim.



§ 14-121-1007 - Partial continuance.

(a) All drainage districts which are dissolved or abolished pursuant to the terms of this act shall nevertheless be continued in existence for the purpose of prosecuting and defending suits by or against the district and for the purpose of enabling the district to settle, close its business, to dispose of and convey its property, to levy, receive, and distribute taxes which are levied or collected for the purpose of meeting the obligations of the district, but not for the purpose of constructing the improvements for which the district shall have been established or for the purpose of creating any new indebtedness therefor other than indebtedness incident to the liquidation and settlement of the affairs of the district.

(b) Notwithstanding the order of dissolution, commissioners may be appointed or removed in the same manner as if the order of dissolution had not been made.



§ 14-121-1008 - Indebtedness of dissolved districts -- Levy and collection of tax.

(a) When the indebtedness owing by a district dissolved under the provisions of this act shall have been determined, it shall be the duty of the commissioners to certify to the county court their determination as to a tax levy upon the real property of the district which is sufficient to pay the indebtedness thereof, including the reasonable expenses of dissolution and settlement of the affairs of the district, which expenses shall be subject to the approval, modification, or rejection by the county court. Upon ascertainment by the county court that the levy is required for the purpose of this act, the county court shall approve the levy by its order and certify the amount of the levy to the quorum court of the county in which the district is located.

(b) The levy shall be upon the assessed value of the real property in the district for the state and county taxation as it appears upon the county assessment records.

(c) The taxes shall be collected and delinquencies shall be enforced in the same manner as if the district had continued in existence for the purpose of making the improvements contemplated by its original organization.



§ 14-121-1009 - Procedure when construction of improvement abandoned and all indebtedness paid.

(a) The board of commissioners of any drainage district in this state, when they may deem it inadvisable or impracticable and not for the best interests of the property owners of the district to construct the improvements contemplated by the organization of the district, may, when all indebtedness of the district has been fully paid, file a petition in the court in which the district was organized praying the court to abolish the district. In the petition the commissioners shall set up the reasons why they are of the opinion the district should be abolished.

(b) (1) Upon the filing of the petition, the court shall direct the clerk to give notice by publication in some newspaper in the county or counties in which the property in the district lies, for not less than two (2) consecutive weekly publications.

(2) The notice shall set out the purpose of the petition and the day set for the hearing thereof.

(c) The court shall fix a day for the hearing of the petition and shall hear the evidence thereon.

(d) (1) If the court is of the opinion that it is for the best interests of the property owners of the district that the petition be granted, it shall abolish the district.

(2) If the court is of the opinion that it is for the best interests of the property owners that the organization of the district be continued, then it shall overrule the petition.

(e) The overruling of one petition for the abandonment of a district shall not be a bar to the filing of another petition for that purpose.



§ 14-121-1010 - Procedures when improvements are abandoned, no maintenance assurances are given, and all indebtedness is paid.

(a) (1) The board of commissioners of any drainage district in this state, when they may deem it inadvisable or impracticable and not for the best interests of the property owners of the district for the district to continue in operation, when all indebtedness of the district has been fully paid and if no assurance of continued operation and maintenance has been given to the United States or the state, may file a petition in the court in which the district was organized praying the court to abolish the district.

(2) (A) In the petition the commissioners shall set out the reasons why they are of the opinion that the district should be abolished.

(B) In addition, the petition shall contain a current financial statement of the district and a plan of distribution of any money held by the district consistent with the district's prior assessment of benefits.

(b) (1) Upon the filing of the petition, the court shall direct the clerk to give notice by publication in some newspaper in the county or counties in which the property in the district lies for not less than two (2) consecutive weekly publications.

(2) The notice shall set out the purpose of the petition, the plan of distribution, and the day set for the hearing on the petition.

(c) The court shall fix a day for the hearing of the petition and shall hear the evidence on the petition.

(d) (1) If the court is of the opinion that it is in the best interests of the property owners of the district that the petition be granted, it shall by order approve the plan of distribution and, upon proper distribution of funds, abolish the district.

(2) If the court is of the opinion that it is in the best interests of the property owners that the organization of the district be continued, then it shall overrule the petition.

(e) The overruling of one (1) petition for the abandonment of a district shall not be a bar to the filing of another petition for that purpose.






Subchapter 11 - -- Drainage Districts

§ 14-121-1101 - Legislative determination.

It is found and declared as a matter of legislative determination that the organization and administration of those drainage districts authorized under this chapter, as amended, as separate and distinct entities and the operation and maintenance of the drainage levees and projects for which the districts were originally created places an undue burden on the districts, causes an unnecessary duplication of work, and increases the cost of construction, operation, and maintenance of the districts and their facilities. Further, the organization and administration of those drainage districts authorized under this chapter, as amended, as separate and distinct entities and the operation and maintenance of the drainage levees and projects for which the districts were originally created can be greatly benefited by the merger of drainage districts with other similar drainage districts, levees, and drainage projects, and merger will create economies of scale to achieve a significant savings in administrative and operational costs.



§ 14-121-1102 - Definitions.

As used in this subchapter:

(1) In cases where the drainage district contains lands in more than one (1) county, "county court", "county judge", and "county clerk" shall be construed to mean "circuit court", "circuit judge", and "circuit clerk", respectively, of the judicial circuit containing the majority in assessed value of the lands of the merged district; and

(2) "Drainage district" includes any drainage district organized under Acts 1909, No. 279, codified as §§ 14-121-101, 14-121-102, 14-121-104, 14-121-105, 14-121-201 -- 14-121-205, 14-121-207, 14-121-301, 14-121-304, 14-121-305, 14-121-307, 14-121-310, 14-121-311, 14-121-313, 14-121-401 -- 14-121-406, 14-121-408, 14-121-411, 14-121-412, 14-121-422 -- 14-121-432, 14-121-440 -- 14-121-442, 14-121-802 -- 14-121-805, and 14-121-808 and any drainage district organized under other acts which have been reorganized under Acts 1909, No. 279, as provided for by § 14-121-207.



§ 14-121-1103 - Subchapter cumulative.

This subchapter shall be construed to be cumulative to existing laws relating to drainage districts and shall not repeal any existing law unless the law is in direct conflict with this subchapter. It is the purpose of this subchapter to permit the merger by one (1) or more drainage districts of the duties, obligations, and purposes for which the districts were originally created under the provisions of this chapter and amendments thereto.



§ 14-121-1104 - Authority to merge.

(a) Any drainage district may merge all its required duties, obligations, and purposes whereby it carries out drainage projects with the duties, obligations, and purposes required of any other drainage district if it follows the terms and procedures of this subchapter in order to merge with the other drainage district.

(b) In order to effect the merger, the drainage district may:

(1) Combine into one (1) operation the organization and administration of the drainage districts and the operation and maintenance of the drainage levees and projects for which the districts were originally created;

(2) Levy and collect one (1) assessment for construction, operation, and maintenance of any and all operations and projects coming under the management and control of various districts prior to the merger and operations commenced by the district subsequent to merger;

(3) Use the funds arising from the assessments so levied for the payment of any obligation incurred in the construction, operation, or maintenance of any operation or project merged; and

(4) Cause an assessment of benefits to be made of the benefits arising from the merged construction, operation, and maintenance for which the districts were originally created and for those arising from the merged district.



§ 14-121-1105 - Merger procedure.

(a) No drainage district coming within the provisions of this subchapter shall exercise any of its powers conferred by this subchapter or merge the operation and maintenance of a levee or project for which the district was originally created with those of another drainage district's operations or maintenance until:

(1) The board of directors of each merging district shall have determined by a proper resolution, adopted by two-thirds (2/3) of the members of the board of directors of the district, that the merger would be in the best interest of the district and of the landowners; and

(2) A special meeting of the landowners and bondholders of the district shall have been held at which the question of merger shall have been presented and for the purpose of hearing support for or objections to the merger.

(b) Notice of the hearing shall be given by the secretary of the district by publication of a notice for at least two (2) consecutive weekly insertions in a newspaper published and having a bona fide circulation in each county within the district. This notice shall state:

(1) The time and place at which the board of directors shall meet for the purpose of hearing support for or objections to the merger;

(2) That the meeting shall be open to the public; and

(3) That at such meeting any landowner or bondholder of the district may offer support for or objection to the action of the board in adopting the resolution.

(c) (1) At the time and place specified in the notice, the board of directors shall meet at the office of the district for the purpose of the hearing.

(2) The district shall furnish a stenographer who shall take and transcribe all the testimony introduced before the board.

(3) The board shall keep a true and perfect record of its proceedings at the meeting, which shall be filed as a public record in the office of the district.

(4) A copy of the record certified by the secretary of the district shall be competent evidence in all courts of this state.

(5) After consideration of all comments in support of or in objection to the merger, if any, the board of directors, by proper resolution duly adopted by two-thirds (2/3) of the members of the board of directors, shall declare its decision regarding the merger of the district.

(6) Any landowner or bondholder aggrieved by the decision of the board may have the findings reviewed by the circuit court of the county in which the district has its domicile.

(7) The appeal shall be perfected in thirty (30) days.

(8) The review shall be heard by the court on the evidence introduced before the board of directors at the meeting aforesaid, and no additional or different evidence shall be admissible.

(9) Appeals to the Supreme Court from the decision of the circuit court shall be perfected in thirty (30) days.



§ 14-121-1106 - Board of directors for merged districts.

(a) Upon the merger's becoming effective, the new board of directors of the merged drainage district shall consist of one (1) member from each of the merging districts' boards of directors to be selected by each board and named in its resolution of merger, but in no event shall a new board of directors consist of less than three (3) members. In the event only two (2) districts have merged, the merging district with the majority of the value of real property within the merged district shall be entitled to name two (2) members to the board.

(b) Each of these members of the board shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he or she will not directly or indirectly be interested in any contract made by the board and that he or she will well and truly assess all benefits resulting from the improvement and all damages caused thereby.

(c) Any member failing to take the oath within thirty (30) days after his appointment shall be deemed to have declined, and his place shall be filled by the county judge.

(d) All vacancies on the board shall be filled by the county judge, but if a majority in value of the owners of real property in the merged district shall petition for the appointment of particular persons as members of the board, it shall be the duty of the county judge to appoint the persons so designated.

(e) The county judge shall remove any member of the board on the petition of a majority in value of the owners of real property in the district. He or she may remove any member and appoint his or her successor upon proof of incompetency or neglect of duty, but the charges shall be in writing, and the charged member shall have the right to be heard in his defense and to appeal to the circuit court.

(f) The board of directors provided for in this subchapter shall receive as compensation the sum of twenty-five dollars ($25.00) each day for attending meetings of the board, together with their necessary expenses.

(g) Actions by the board of directors of any merged district affected by this section shall be a majority vote of the membership of the board.



§ 14-121-1107 - Powers of board of directors.

(a) In order to discharge the obligations for which the district was originally created and those which it assumed under the terms of this subchapter, the board of directors of any merged drainage district under this subchapter is authorized and empowered:

(1) To exercise any and all the powers and duties of boards of directors of drainage districts as found under § 14-121-301 et seq., including, but not limited to, the authority to:

(A) Improve or extend district boundaries;

(B) Borrow money and issue bonds;

(C) Secure federal aid for surveys of drainage projects;

(D) Cooperate with the United States on drainage projects; and

(E) Employ attorneys for the district;

(2) To carry on district operations as found under § 14-121-401 et seq., including, but not limited to:

(A) Formulating plans for improvements;

(B) Making assessments of benefits and damages within the district;

(C) Reassessing benefits;

(D) Taking appeals;

(E) Altering plans for improvements;

(F) Collecting taxes; and

(G) Issuing bonds;

(3) To exercise any and all of the functions of other drainage districts under authority of §§ 14-121-501 et seq., 14-121-601 et seq., 14-121-701 et seq., 14-121-801 et seq., 14-121-901 et seq., and 14-121-1001 et seq.;

(4) To enter upon, take, and hold any lands, or interests or servitudes therein, whether by purchase, grant, donation, devise, or otherwise that may be deemed necessary and proper for the location, construction, operation, repair, or maintenance of any levee, levee foundation, channel rectification, floodway, reservoir, spillway, diversion, drainage canal, or other drainage works contemplated to be constructed and thereafter to be perpetually operated and maintained by the district;

(5) To take, hold, and acquire flowage and storage rights and servitudes upon, over, and across any land which may be necessary and incident to the construction, operation, repair, and maintenance of any necessary levee, levee foundation, channel rectification, floodway, reservoir, spillway, diversion, drainage canal, or other drainage works; and

(6) (A) To perform maintenance services on its merged drainage system for the purposes of:

(i) Preserving the system;

(ii) Keeping the ditches clear from obstruction; and

(iii) Extending, widening, or deepening the ditches from time to time as may be found advantageous to the merged district.

(B) To this end, the board of directors, from time to time, may levy a uniform maintenance service charge on all lands and landowners in the merged district at a flat rate per acre for the maintenance services.

(b) (1) In order that the rights, easements, and servitudes conferred may be acquired, the board of directors of the district is given authority and power to condemn lands or interests therein for such purposes and the authority and power to exercise rights of eminent domain.

(2) Condemnation proceedings therefor shall be instituted and conducted in the manner as is now provided in §§ 18-15-1001 -- 18-15-1010 and provided further damages shall be paid for any easement or flowage right or increased use or servitude on any lands by reason of increasing the amount or depth of water on those lands regardless of whether the lands are protected or unprotected by levees, and those damages shall be in addition to damages set out in §§ 18-15-1001 -- 18-15-1010. Any action for taking of property or damaging property as provided in this subchapter or in §§ 18-15-1001 -- 18-15-1010 shall be commenced within five (5) years from the time the cause of action accrues.



§ 14-121-1108 - Merger and use of assets -- Prior liabilities and obligations.

(a) Any drainage district which shall merge the duties, obligations, and purposes for which it was originally created with those of another district under the provisions of this subchapter shall merge all assets held by it and arising from any projects and shall also assume all liabilities of the district whether created for purposes for which the district was originally created or those assumed by it under the provisions of this subchapter.

(b) (1) The assets may be used by the merged district for any and all purposes now or hereafter authorized by law, and the liabilities of the merged district may be paid with funds arising from any source.

(2) However, if at the time of the merger, a merging drainage district has remaining cash balances which were dedicated to specific projects that remain uncompleted at the time of the merger, then those balances shall be spent only on the specific uncompleted projects, or if the district has made assessments which were dedicated for the construction of a specific project or improvement, then those assessments shall be used only on the specific projects within the boundaries of the former drainage district from which the assessments were made.

(c) All the provisions, rights, securities, pledges, covenants, and limitations contained in the instrument creating the liability shall not be affected by the merger but shall apply with the same force and effect as provided in the original creation of the liability.

(d) All bonds or notes heretofore issued by the drainage district shall not be affected by this merger, but they shall bear the same rate of interest as now provided and shall be due and payable at the time and place provided in the original issue of the bonds or notes.



§ 14-121-1109 - Valid indebtedness unimpaired.

No merger of a district under the terms of this subchapter shall impair or deny any creditor of the merging districts the right to the collection of its bona fide and valid indebtedness existing against the districts, but the creditors of the districts shall be subject to the provisions of this subchapter in connection with the presentation, allowance, or other adjudication with reference to their claim.



§ 14-121-1110 - Claims against district.

(a) All claims against the district existing at the time of the merger of the district shall be presented to the board of directors duly itemized and verified as is required in actions of account. If not presented to the board of directors of the district within six (6) months from the date of the effectiveness of the merger, the claims shall forever be barred.

(b) (1) Within ten (10) days from the allowance or disallowance of any claim presented, the claim shall be filed by the board in the county court with an endorsement thereon as their allowance or disallowance of the same, and within thirty (30) days from the filing of the claim or account in the county court, the county court shall make its order either approving, rejecting, or modifying the actions of the board with reference to any such indebtedness.

(2) Within the time allowed by law for appeal from orders of the county court, either the district, any landowner in the district, or any party claiming to be a creditor of the district may either appeal from the order of the county court to the circuit court or may institute an action against the district in any court of competent jurisdiction for the determination of the existence and amount of the claim.









Chapter 122 - Municipal Drainage Improvement Districts

Subchapter 1 - -- General Provisions

§ 14-122-101 - Chapter cumulative.

This chapter shall be construed to be cumulative of existing laws relating to the creation, operation, and existence of municipal improvement districts and shall not repeal any existing law unless that law is in direct conflict herewith, it being the intent of this chapter to provide additional authority to municipalities for creation of improvement districts and to authorize and enumerate additional powers for those districts.



§ 14-122-102 - Creation of drainage improvement districts by certain cities.

Any city of the first class in this state having a mayor-council form of government, may, by ordinance of the governing body, create a drainage improvement district in that city encompassing all or any part of the territory within the limits of the city.



§ 14-122-103 - Publication of notice of adoption of ordinance.

When the governing body of any city enacts an ordinance pursuant to the authority granted herein, creating a drainage improvement district encompassing all or any part of the territory within the limits of the city, the governing body shall cause a notice of the adoption of the ordinance and a complete copy of the ordinance enacted to be published in a newspaper of general circulation in the district within seven (7) days after the enactment thereof.



§ 14-122-104 - Filing referendum petitions -- Special election.

If petitions signed by not less than fifteen percent (15%) of the qualified electors voting on the office of mayor in the city at the last preceding general election are filed with the city clerk of the city within forty-five (45) days after the enactment of the ordinance creating the municipal drainage improvement district requesting that the ordinance be referred to a vote of the qualified electors of the district, the petitions shall be referred to the people at a special election to be called by the mayor of the municipality in accordance with § 7-11-201 et seq. to be held not more than ninety (90) days after the proclamation.



§ 14-122-105 - Establishment of drainage improvement district -- Conditions.

If referendum petitions are not filed within the time prescribed herein or if such petitions are filed and the electors voting at the special election held thereon do not reject the ordinance, the governing body of the municipality shall proceed to establish the drainage improvement district proposed in the ordinance in the manner and for the purposes provided in this chapter.



§ 14-122-106 - District board of commissioners -- Members.

(a) The board of commissioners for the district, consisting of five (5) owners of real property in the district or officers or stockholders of a corporation owning real property within the district shall be appointed as follows:

(1) Four (4) commissioners shall be appointed by the governing body of the city, and if the district includes all territory within the corporate limits of the city no more than one (1) member of the board shall be appointed from each of the wards in the city;

(2) One (1) commissioner shall be appointed by the mayor of the city from the district at large.

(b) Any vacancy occurring on the board shall be filled in the same manner herein prescribed for the initial appointments.

(c) The members of the board shall receive no compensation for their services but may be reimbursed for their actual expenses incurred in the performance of their duties.

(d) The governing body of the city shall have the authority to remove any member of the board by a two-thirds (2/3) vote of the membership of the governing body for cause, after a hearing thereon at which the board member proposed to be removed and all other interested parties shall be given an opportunity to be heard.



§ 14-122-107 - Board meeting and organization -- Formulation and filing of plans.

The board shall meet as soon as is practicable after appointment and qualification of its members, shall elect a chairman, a secretary, and such other officials as it deems necessary to carry out its responsibilities, and shall form plans for the improvement of drainage facilities in the district and obtain estimates of the cost thereof. The plan formed by the board shall be filed in the office of the city clerk.



§ 14-122-108 - Employment of personnel -- Payment of costs if improvement not made.

(a) In the preparation of the plan of improvement, the district is authorized to employ architects and engineers to prepare plans, specifications, and estimates of cost for the construction of the improvements and to supervise and inspect the construction.

(b) In addition, the district is authorized to engage and pay attorneys, accountants, and consultants and to obtain and pay for the other professional and technical services as it shall determine to be necessary or desirable in assisting it to effectively carry out the functions, powers, and duties conferred and imposed upon it to accomplish and maintain the proposed improvement.

(c) The district is further authorized to employ on a full-time basis persons necessary to maintain, operate, supervise, repair, administer, or otherwise render assistance in the effecting of the plan and its continued benefit.

(d) All expenditures hereunder shall be taken as a cost of the improvement.

(e) If for any cause the improvement shall not be made, the cost shall be a charge upon the real property in the district and shall be raised and paid by an assessment upon the real property in the district as assessed for state and county purposes, which shall be levied by the governing body on the application of any person interested, and shall be paid to the district to be distributed amongst the creditors of the district.

(f) When any improvement is abandoned, it is made the duty of the board to report to the governing body the total amount of the debts which it has incurred, to the end that the governing body may make adequate provision for their payment.



§ 14-122-109 - Powers of district to execute plans.

(a) The district shall have all powers necessary or desirable to undertake and carry out any and all parts of the plan for constructing, reconstructing, expanding, improving, or otherwise providing appropriate drainage facilities in the district, and to employ persons as it deems necessary to accomplish the purposes of the plan, including the authority to issue bonds as hereinafter provided except as otherwise provided in this chapter, Acts 1881, No. 84, and Acts 1899, No. 183, and all other laws of the State of Arkansas pertaining to municipal improvement districts, in general, as they have been and may be from time to time amended.

(b) This chapter shall be applicable to a drainage improvement district established hereunder, and shall govern the procedures for the operation of a district's affairs including without limitation, the giving of any notice, appointment of assessors, making and filing of assessments of benefits or reassessments of benefits, annexation of additional territory to a district, collection of assessments, enforcement of delinquent assessments, and all other matters relating to the internal operation of a district.



§ 14-122-110 - Powers of municipality.

The governing body of any municipality in which a drainage improvement district is created as authorized in this chapter shall have all the powers necessary or desirable to undertake and carry out, or to assist a district to undertake and carry out, all improvements described in the drainage improvement plan of the district.



§ 14-122-111 - Eminent domain.

(a) The right and power of eminent domain is conferred upon a district to enter upon, take, and condemn private property for the construction of improvements described in the plan of improvement, and the right and power of eminent domain conferred shall be exercised by the district in accordance with the procedures in §§ 18-15-301 -- 18-15-307, as amended.

(b) The right and power conferred shall include without limitation the right and power to enter upon lands and proceed with the work of construction prior to the assessment and payment of damages and compensation upon posting a deposit by the district in accordance with the procedure described in §§ 18-15-301 -- 18-15-303, as amended.

(c) The rights and powers granted in this section shall apply outside the boundaries of the municipality if the board of commissioners determines in writing that the exercise of the powers is necessary to accomplish the plan of improvement.

(d) The rights and powers granted in this section shall not apply outside the boundaries of the county in which the municipality is located nor shall the rights and powers apply within the boundaries of another municipality within the county.



§ 14-122-112 - Dissolution of districts.

A district created under this chapter shall continue in existence in perpetuity unless dissolved by ordinance of the governing body of the city. However, no district shall be dissolved at any time during which there shall be outstanding bonded indebtedness of the district unless funds sufficient to retire the indebtedness, including all interest, redemption premiums, if any, trustee's and paying agent's fees, and cost of publication of notice of redemption, shall have been deposited in trust according to the terms of the resolution or trust indenture authorizing the bonded indebtedness.






Subchapter 2 - -- District Financing

§ 14-122-201 - Authority to borrow money and issue bonds or certificates -- Security.

(a) For the purpose of providing funds to pay preliminary expenses, to construct improvements according to the plan, or to pay for an improvement already completed, the district may borrow money in an amount not exceeding the estimated cost thereof, including interest on the money borrowed to a date six (6) months subsequent to the estimated date of completion of the work and a reserve not to exceed one (1) year's principal and interest requirements, and may to that extent issue negotiable bonds or certificates of indebtedness.

(b) In order to secure the bonds, the district may pledge and mortgage all uncollected assessments of benefits for the payments of the bonds, and, in addition thereto, the municipality in which the district is created may pledge surplus utility revenues of the city to secure the bonds of the district.

(c) The bonds of the district shall be authorized and issued upon a majority vote of the qualified electors of the municipality.



§ 14-122-202 - Nature of bonds.

(a) The bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination, may be in such form and denomination, may have such date or dates, may be stated to mature at such times, may bear interest payable at such times and at such rate or rates, may be payable at such places within or without the State of Arkansas, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the board shall determine.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration as set forth in this section.



§ 14-122-203 - Authorizing resolution.

The authorizing resolution may contain any of the terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves;

(2) The nature and extent of the security;

(3) The issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event;

(4) The custody and application of the proceeds of the bonds;

(5) The collection and disposition of revenues;

(6) The investing and reinvesting in securities specified by the board of any moneys during the periods not needed for authorized purposes; and

(7) The rights, duties, and obligations of the district, the board, and of the holders and of the registered owners of the bonds.



§ 14-122-204 - Trust indenture.

(a) The authorizing resolution may provide for the execution by the district with a bank or trust company within or without the State of Arkansas of a trust indenture.

(b) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds, and the nature of the lien and pledge, parity or priority, in that event, the custody and application of the proceeds of the bonds, the collection and disposition of assessments and of revenues, the investing and reinvesting, in securities specified by the board, of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the board and the holders and registered owners of the bonds.



§ 14-122-205 - Contents of bonds.

It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter, that the bonds shall be obligations only of the district, and that in no event shall they constitute any indebtedness for which the faith and credit of the municipality or any of its revenues, other than surplus utility revenues, are pledged.



§ 14-122-206 - Sale of bonds.

(a) The bonds shall be sold at public sale on sealed bids.

(b) Notice of the sale shall be published once a week for at least two (2) consecutive weeks in a newspaper having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale, and may be published in such other publications as the district may determine.

(c) The bonds may be sold at such price as the board may accept, including sale at a discount.

(d) The award, if made, shall be to the bidder whose bid results in the lowest net interest cost.



§ 14-122-207 - Execution of bonds -- Seal.

(a) The bonds shall be executed by the manual or facsimile signature of the chairman of the board and by the manual signature of the secretary of the board.

(b) The coupons attached to the bonds shall be executed by the facsimile signature of the chairman of the board.

(c) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(d) The district shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the district.



§ 14-122-208 - Security and payment of bonds.

The principal of and interest on, and paying agent's fees in connection with, the bonds shall be secured by a lien on and pledge of, and shall be payable from, the assessments levied against the real property within the district.



§ 14-122-209 - Bonds -- Tax exemption.

Bonds issued under the provisions of this chapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes. The exemption shall include income, inheritance, and estate taxes.



§ 14-122-210 - Board liability on bonds.

No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this chapter unless he shall have acted with corrupt intent.



§ 14-122-211 - Additional funds -- Supplemental annual assessment.

(a) In order to effectuate the plan of improvement and to maintain the improvements constructed thereunder, it may be desirable to provide additional funds for operation, maintenance, repairs, and replacements and to levy a supplemental annual assessment upon the property owners within the district in order to provide funds for such purposes.

(b) The supplemental annual assessment for operation, maintenance, repairs, and replacements shall be in addition to that levied and collected upon the assessment of benefits which has been, or may be, pledged and mortgaged to retire bonded indebtedness of the district as authorized in this chapter.

(c) The petition requesting the creation of the district, and the ordinances creating the district and levying the tax on the assessment of benefits to provide for the retirement of bonded indebtedness, may also provide for a continuing supplemental annual levy of an assessment, which shall be designated for the purposes of operation, maintenance, repairs, and replacements of the improvements.

(d) However, if the petition requesting the creation of the district does not contain a provision requesting the levy of a supplemental annual assessment for operation, maintenance, repairs, and replacements, a majority in value of the owners of real property within the district may at any time petition the governing body for the adoption of an ordinance levying the supplemental assessment.

(e) If such petition is later filed, it shall be the duty of the governing body to adopt the requested ordinance upon inquiry only as to the sufficiency of the petition.

(f) The levy and collection of the supplemental annual assessment for operation, maintenance, repairs, and replacements shall not operate to reduce the total of the assessed benefits which may be, or may have been, mortgaged and pledged to secure bonded indebtedness of the district.

(g) Upon request of the board, the annual supplemental assessment may be adjusted no more frequently than annually by the governing body.

(h) Collection of the supplemental assessment for operation, maintenance, repairs, and replacements shall be in the same manner as for the collection of assessment of benefits pledged to retire indebtedness of the district. The failure to pay the supplemental assessments shall be enforced by proceedings in the same manner as other delinquent assessments.









Chapter 123 - Levee Improvement Districts Generally

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- District Establishment

§ 14-123-201 - Authority to create districts.

The county courts of the several counties in this state containing lands subject to overflow may divide the territory of their respective counties subject to overflow into one (1) or more districts, having reference to the locality of the land and the character of the river front, including in each of the districts as nearly as is possible all lands subject to overflow from the same crevasses or direction, which can be protected by the same system of levees.



§ 14-123-202 - Notice of proposed district formation.

(a) No district shall be formed unless notice of an intention to apply therefor is first given by posting written notices in three (3) public places in the limits of the proposed district at least ten (10) days before the formation of the district.

(b) Notice may be given by any land holder in the district or by order of the court made at a preceding term.



§ 14-123-203 - District name.

The court shall designate a number or name for each district, and the district shall be known and designated by number or name, thus:

"Levee District No. ....., County ...................., Levee District ................... County."



§ 14-123-204 - Consolidation of districts and boards -- Cooperation with other states.

(a) Wherever it shall be made to appear in any way that there shall be land in two (2) or more counties subject to overflow from the same crevasses or direction, and which can be protected by the same system of levees, the directors of the several levee districts of the two (2) or more counties may, by the consent of the county courts of counties entered of record, consolidate their several districts into one (1) district, and the directors shall constitute the board of directors for the consolidated district and shall represent their several districts in the consolidated districts.

(b) The board of the consolidated district shall elect a president, a secretary and treasurer, and an auditor, and allow such salary to each as his services may justify.

(c) The levee board shall control and supervise the interests of the consolidated levee system, and the officers of all county levee boards within the system shall report to the board of directors through their county directors.

(d) The board may cooperate with any levee board of another state if necessary to complete their system of levees.



§ 14-123-205 - Boundaries -- Change or alteration.

(a) The court may lay off levee districts or change or alter the boundaries of existing levee districts at any regular term.

(b) When an alteration or change in the boundary line of any existing levee district is desired and the new territory sought to be embraced in the alteration or change lies in two (2) or more counties, either county, with the consent of the county court of the other county or counties, entered of record, may make the change or alteration. The court of the county making the change or alteration shall have the same jurisdiction and power over the lands and officers of the district as if the district were wholly within the county.

(c) The notice required by § 14-123-202, for the formation of any new district, shall not be required for the change or alteration in the boundaries of an existing district.






Subchapter 3 - -- Board of Directors or Assessors

§ 14-123-301 - Election of directors and assessors -- In general -- Erroneous selection of commissioners or directors.

(a) At the term of the court at which the districts may be laid off, or at any future term, the court shall designate and fix a day of election for three (3) directors of levees and three (3) assessors of lands in each of the districts and shall appoint three (3) judges of election to hold the election.

(b) The election shall be held in accordance with the general election laws of the state, except that none but landholders of the district and mortgagees in possession after condition broken shall be allowed to vote at the election, be eligible to election to either of the offices, or to act as judges at the election, except that guardians duly appointed, and who shall have given bond and received letters of guardianship of infant heirs or insane persons owning land in the district, may vote in right of their respective wards.

(c) Where any levee district in Arkansas organized under any general or special act of the General Assembly provided for election of commissioners or directors and, through error, such commissioners or directors have not been elected but selected by some other method, and such commissioners or directors have served as such commissioners or directors in good faith, the acts of such commissioners and directors are hereby validated and shall have the same force and effect as though such commissioners or directors had been selected in the manner provided by law.

(d) In any levee district heretofore established which is now operating with a board of commissioners or directors, all of whom have taken, or, within thirty (30) days after March 26, 1991, take the oath required by law, said commissioners or directors may continue to serve for the terms prescribed by law, and the acts of such boards are hereby validated.



§ 14-123-302 - Voting by nonresident bondholders.

Nonresident bondholders, as well as resident landowners, shall be allowed to vote at such elections and also have a vote in determining when work shall be done, as prescribed in § 14-123-301, and the nonresident bondholders may cast their votes either by themselves or by their agents or attorney in fact, duly appointed.



§ 14-123-303 - Certification of unopposed candidates without election.

(a) In all elections held within this state for the election of directors or commissioners of any levee district, the names of unopposed candidates shall not be printed on the ballot, and the election commissioners of the county shall certify as elected the person who qualifies for the office.

(b) In the event all of the candidates within the county are unopposed, no election shall be held in the county. The person qualifying for the office shall be certified by the county board of election commissioners as the duly elected director or commissioner of the district and shall receive from the county board of election commissioners a certificate of election to the office.



§ 14-123-304 - Procedure at polls -- Depositing ballots and returns.

(a) The judges of the election shall:

(1) Open the polls;

(2) Appoint two (2) clerks of election;

(3) Proceed to hold the election by ballot;

(4) Keep the polls open until sundown of election day; and

(5) Cause poll books to be kept and the name of each voter to be recorded with the number of his ballot.

(b) Ballots shall be counted, and the result of the election shall be declared and recorded and the returns signed by the judges and clerks of the election.

(c) The returns and ballots shall be:

(1) Sealed up and directed to the judge of the county court;

(2) Sealed up in separate envelopes; and

(3) Deposited in the clerk's office of the county by one (1) of the judges of the election within five (5) days after the election is held.



§ 14-123-305 - Canvass of votes -- Declaration of result -- Contest.

(a) If it is more than ten (10) days until a regular term of the court after the election is held, the judge of the county court shall hold a special term of the court within ten (10) days of the election, at which the returns shall be opened by the court and clerk, who shall constitute the board of canvassers to canvass the votes at the election and declare the result.

(b) The three (3) persons having the highest number of votes in the district for directors shall compose the board of levee directors for the district.

(c) The three (3) persons having the highest number of votes for assessors shall compose the board of assessors of the district.

(d) The court shall cause an order to be entered on the minutes of the court reciting the election and the names of the persons so found to be elected to the offices and shall give to each of the persons a certificate of his election, attested by the clerk and the seal of the court.

(e) In case any person voted for at the election shall contest the election of either of the officers, he shall commence proceedings within ten (10) days after the result of the election is declared by the court. The contest shall be conducted in the same manner and governed by the same laws as are prescribed for contesting the election of constable.



§ 14-123-306 - Oath -- Terms of office.

(a) All directors and assessors elected under the provisions of this act shall, before they enter upon the discharge of their duties, take and subscribe the oath required by Arkansas Constitution, Article 19, § 20.

(b) They shall each hold their office for three (3) years and until their successors are elected and qualified.

(c) After the first election, the county court shall designate one (1) director and one (1) assessor to hold office for one (1) year, and one (1) of each to hold office for two (2) years, and one (1) of each for three (3) years, and thereafter one (1) of each of the officers shall be elected by the landholders of the district on the first Monday of May of each year.

(d) The directors and assessors shall hold their offices until the first Monday in May after the expiration of one (1) year from their first election.



§ 14-123-307 - Vacancies.

Should a vacancy occur in the board of directors or assessors during the term for which they are elected, the county court shall order an election to fill the vacancy, notice of which election shall be given by posting written or printed handbills in at least twenty (20) public places in the district ten (10) days immediately prior to holding the election.



§ 14-123-308 - Powers and duties.

The board of directors shall:

(1) Have the exclusive control and supervision of the levees in their district; and

(2) Make all necessary rules for their protection.



§ 14-123-309 - Records and reports.

The board of directors shall keep a record of their proceedings as well as a record of all the meetings of the district and shall, at the annual meeting on the first Monday of May in each year, report to the electors of the district an itemized statement, under oath, of the receipts and expenditures of the year preceding, which report they shall also cause to be published in some newspaper printed and published in the county, if any exists.



§ 14-123-310 - Treasurer.

(a) The board of directors shall at their annual meeting on the first Monday in May, or as soon thereafter as practicable, elect a treasurer for the levee district, whose term of office shall continue until the first Monday in the following May or until his successor is duly elected and qualified.

(b) The treasurer shall give such bond and receive such compensation as from time to time may be fixed by the board of directors.

(c) The treasurer of any levee district shall be custodian of all funds of the district and shall cause to be made and filed with the board of directors or commissioners of the district a sufficient bond, conditioned on the faithful performance of his duties, and to render full accountability, which bond shall be written in some surety company authorized to do business in the State of Arkansas and approved by the board or its finance committee, the expense of which is to be paid by the district.

(d) The treasurer shall not be construed to be an insurer of the funds of the district and shall not be liable on the bond except for his failure to pay over or account for funds in his possession. The receipt of any funds by any depository of the district shall release the treasurer from any liability therefor unless and until the funds shall thereafter be paid to him by the depository.



§ 14-123-311 - Warrants -- Employment and supervision of laborers.

(a) The board of levee directors shall draw warrants on the treasurer of the district to pay for work done on the levees, which shall be paid by the treasurer in the order of presentation.

(b) The board of levee directors shall:

(1) Have charge of all the public levees in their districts;

(2) Keep the public levees in repair; and

(3) For this purpose, have power to employ and superintend laborers.



§ 14-123-312 - Determination of necessary work -- Survey and report.

(a) It shall be the duty of the board of directors to determine what work is necessary to be done, or levees to be constructed, to protect their district from overflow.

(b) They shall cause accurate surveys of all work deemed necessary by them and accurate estimates and calculations, to be made by some suitable and competent engineer or other person, who shall make a written report thereof, showing the amount, character, and kind of work, the exact location thereof, and the probable cost thereof, and return the report with all plans and specifications to the board of directors.



§ 14-123-313 - Ownership of timber on right-of-way.

The ownership of timber located on the right-of-way of any levee district, embracing lands in four (4) or more counties, shall be vested in the board of directors of the district. The board may use, sell, or dispose of the timber as it deems best.



§ 14-123-314 - Depositories for funds.

(a) The board of directors or commissioners of any levee district organized under general or special laws, which is or may be hereafter authorized to select depositories for the funds of the district, shall select the depositories at the time, in the manner, and for the term as is required by existing statutes.

(b) However, in the event the depositories so selected cannot or do not provide the security required by law in an amount sufficient to provide protection for all the funds of the district, the board of directors or commissioners are authorized to select additional depositories without advertising for bids, which depositories may be located outside the district and within or without the State of Arkansas. The additional depositories shall be required to provide the security required by law for deposits of improvements districts.



§ 14-123-315 - Interest on deposits.

The rate of depository interest to be paid by the depositories selected in accordance with § 14-123-314 and by those depositories selected in accordance with existing laws shall be such as, in the opinion of the board of directors or commissioners, is consistent with the security given and for the best interests of the district. However, if the board is unable to secure any interest on its deposits, then it is authorized to make such deposits without interest.



§ 14-123-316 - Compensation of directors, assessors, employees, etc.

(a) The directors and assessors shall each receive the sum of up to fifty dollars ($50.00) per day for attending meetings of the board and while actually and necessarily engaged in the performance of their duties under this act.

(b) The directors shall be authorized to employ an engineer at a price not to exceed one hundred fifty dollars ($150) per month while actually engaged in the performance of his duties.

(c) The board of directors or board of commissioners of levee districts organized under general laws or special acts shall have the power to fix the amount of compensation to be paid to the officers and employees of the district who are required to devote all their time to the performance of the duties of their office or employment.






Subchapter 4 - -- District Operation

§ 14-123-401 - Assessment of lands.

Assessors shall:

(1) Assess the value of lands in the district subject to overflow and benefited by the work, having reference to the value of the land without the work, and the value thereof as benefited by work; and

(2) Assess the value thereof as improved by the work in an assessment book to be provided for that purpose.



§ 14-123-402 - Entry of land on assessment book.

(a) The lands shall be entered upon the books in convenient subdivisions, as surveyed by the federal government, with appropriate columns showing the names and residences of owners of the land, and of any person holding recorded liens or encumbrances thereon, if known to the assessors.

(b) The following shall also be recorded on the assessment book: The number of acres cleared or uncleared, as nearly as the assessors can ascertain, without measurement; the value thereof as assessed by them without the work; and the value thereof as improved by the work.

(c) No error in the description of the lands shall invalidate the assessment if sufficient description is given to ascertain where the land is situated.



§ 14-123-403 - Notice of landholders' meeting.

The board of directors shall then call a meeting of all the landholders of the district at some place convenient to some part of the work and shall give at least five (5) days' notice of the time and place of the meeting, by written or printed handbills put up in ten (10) public places in the district, that the estimates of the surveyor and the list of the assessors will be submitted to the meeting for action, and requiring the owner of the lands and the holders of any lien thereon to show cause at the meeting why the lands shall not be assessed with their proportional part of the cost of the work.



§ 14-123-404 - Landowners' meeting -- Levy of tax -- Issuance of evidence of indebtedness.

(a) At the landowners' meetings the reports and estimates of the engineers, the assessments of the assessors, and an estimate of the probable cost of the work shall be laid before the landowners present. If a majority of the landowners present, either in person or by proxy, shall vote in favor of the work, it shall be the duty of the board of directors to cause the levee to be constructed in accordance with the reports and estimates of the engineers, as nearly as may be.

(b) To that end the board of directors shall have power and authority to levy a tax upon the betterment estimated to accrue to the lands by reason of the work, sufficient to pay the cost thereof, which the tax may be paid as a whole or in such annual installments as the board of directors may decide.

(c) When the assessment shall be payable in annual installments, the treasurer of the district shall collect each year only the annual installments due for the year and any delinquent installments.

(d) The board of directors may issue interest-bearing evidences of indebtedness or bonds which may be either negotiable or nonnegotiable, and in such form and bearing interest at such rate or rates, and payable at such time or times as the board of directors may by resolution declare.

(e) To secure the prompt payment thereof, the board may pledge the property and revenue of the district, provided the total indebtedness shall not exceed the estimated betterment to accrue to the land by reason of the work.



§ 14-123-405 - Letting of work.

If it shall be decided at the meeting, in the manner aforesaid, to do the work, the directors shall proceed to let the work out to the lowest and best bidder. However, the directors shall have the right to reject all bids if the bids shall be deemed too high.



§ 14-123-406 - Bond of contractors.

The contractors shall give bond to the directors in a sum sufficient to secure the prompt execution of their contract, conditioned to pay any damages which shall result to the landholders of the district from a failure to perform their contracts or by reason of a negligent performance of the contract.



§ 14-123-407 - Execution of work -- Acceptance.

The work shall be done by contractors, under the supervision of the board of directors or any engineers to be selected by them and, when completed, if performed according to the terms of their contract and the plans and specifications submitted to the meeting of landholders, shall be received and accepted by the board of directors.



§ 14-123-408 - Assessment for cost of work -- Revision and delivery of lists.

(a) The board of assessors shall:

(1) Make an assessment of the cost of the work upon the lands situated in the district benefited by the work and reported to the meeting of landholders upon the value of the lands as increased by the work; and

(2) Also make a list of the lands as assessed, showing the owners' names, the description of the land, the number of acres, the valuation thereof as increased by the work, and the amounts of the assessments thereon.

(b) The assessors and board of directors shall then go carefully over the list, descriptions, and valuations and make all necessary corrections in the description of the lands assessed, adding to the list any lands omitted and striking out any lands improperly assessed.

(c) Notice of the time and place of the revision shall be given by written or printed handbills posted in ten (10) public places in the district for ten (10) days prior thereto. At that time any person feeling himself aggrieved by the assessment may appear and have his complaint heard and considered by the board of directors.

(d) The assessors shall make alterations and corrections in the list ordered by the board and shall then file the list in the clerk's office of the county court of the county. They shall also make a separate list thereof and deliver the separate list to the treasurer of the district. Both lists shall be signed by the assessors. For the purpose of ascertaining the description of any lands embraced in the district, the assessors and the owners of the land shall be governed by and subject to the provisions of § 26-26-717.



§ 14-123-409 - Assessments as lien -- Interest on delinquent assessments -- Correcting errors.

(a) The assessments shall be a lien on all the lands of the district, in the nature of a mortgage, and shall bear interest at the rate of six percent (6%) per annum after thirty (30) days from the filing of the assessments in the county clerk's office, and until paid.

(b) If at any time before judgment, in any foreclosure proceeding brought to enforce the lien, it shall appear that an error has been made in the description of any of the lands embraced in the assessment or lists, the error shall be at once corrected, and the correction shall have the effect in all respects as if the error had not existed.



§ 14-123-410 - Assessment of omitted lands.

(a) If, for any cause, any of the lands in any district now existing, or hereafter formed, has not been assessed or subjected to its proportional share of any work voted to be done, or to the annual tax provided in § 14-123-419, it shall be the duty of the assessors to at once make out and present lists to the board of directors, who shall examine the lists. They shall proceed to hear and determine all complaints respecting the lists, after notice to the owners as provided in § 14-123-408.

(b) The list shall then be filed in the clerk's office and with the board of directors, as provided in § 14-123-408, and shall constitute a lien on the lands to be enforced as if originally assessed as herein provided in this chapter.



§ 14-123-411 - Payment of assessments -- Effect of delinquency.

(a) When the assessment list is delivered to the treasurer, he shall proceed immediately to collect the assessments.

(b) If the assessments are not paid within thirty (30) days, a penalty of ten percent (10%) shall at once attach for the delinquency. The board of directors shall enforce the collection of the whole by chancery proceedings in a court of the county having chancery jurisdiction in which the lands are situated. The court shall give judgment against the persons claiming to be the owners of the land, if known to the board, for the amount of the assessment, the penalty of ten percent (10%), interest on the assessment from the end of the thirty (30) days allowed for the collection thereof at the rate of six percent (6%) per annum, and all costs of the proceedings.

(c) If the ownership of delinquent lands is unknown to the board, the lands may be proceeded against as set forth in this section for the collection of the assessments, penalty, interests, and costs due thereon, as being owned by unknown owners.

(d) The judgment shall provide for the sale of the delinquent lands for cash, by commissioner of the court, after advertisement as set out in this section.

(e) The proceedings and judgment shall be in the nature of proceeding in rem, and it shall be immaterial that the ownership of the lands may be incorrectly alleged in the proceedings.

(f) The judgment shall be enforced wholly against the land and not against any other property or estate of the defendant.

(g) All or any part of the delinquent lands in any levee district in one (1) county may be included in one (1) suit instituted for the collection of the delinquent assessments, etc., as aforesaid, and all delinquent owners of the land, including those unknown as aforesaid, may be included in the one (1) suit as defendant.



§ 14-123-412 - Notice of pending suit in districts with five counties or less.

(a) In all suits brought by any levee district formed under the general statutes or under any special act of this state to enforce the collection of assessments, the levee district shall give notice of the pendency thereof as against all landowners, whether known or unknown, when the suits may be pending. Notice shall be given by publication weekly for four (4) weeks prior to the date of the term of court on which final judgment may be entered for the sale of land in the levee district on which the assessments are delinquent in some newspaper published in the county where the suit is pending, which public notice may be in the following form:

"NOTICE

(b) Where the owners are unknown, that fact shall be so stated in the published notice. Upon the giving of the notice of the pendency of the suit, no further notice shall be necessary to any landowner and personal summons against the landowner need not be served, and the suit shall stand for trial as now provided by law.

(c) All statutory provisions contrary to the terms of this section are amended to conform hereto. However, this section shall not apply to levee districts comprising lands located in more than five (5) counties.



§ 14-123-413 - Notice of pending suit generally.

(a) Notice of the pendency of the suit shall be given as against nonresidents of the county and unknown owners, respectively, when the suits may be pending, by publication weekly for four (4) weeks prior to the day of the term of court on which final judgment may be entered for the sale of the land, in some newspaper published in the county, where the suit may be pending, which public notice may be in the following form:

"NOTICE

(b) Where the owners are unknown, that fact shall be so stated in the published notice.

(c) As against any defendant who resides in the county where the suit may be brought and who appears by the lists of land made by the assessors and filed in the county clerk's office to be the owner of any of the land proceeded against, notice of the pending suit shall be given by the service of personal summons of the court at least twenty (20) days before the day on which the defendant is required to answer as set out in the summons.



§ 14-123-414 - Trial date -- Continuance.

(a) The suit shall stand for trial at the first term of the court after complaint may be filed, if four (4) weeks in the case of a nonresident or unknown defendant as set out in § 14-123-413, or twenty (20) days in the case of resident defendants as set out in § 14-123-413, shall expire either before the first day of the term or during the term of the court to which the suits are brought, respectively, unless a continuance is granted for good cause shown within the discretion of the court.

(b) Continuances for good cause shown may be granted as to a part of the lands of defendants without affecting the duty of the court to dispose finally of the others as to whom no such continuances may be granted.



§ 14-123-415 - Decree -- Sale of land.

(a) In all cases where notice has been properly given as set out in § 14-123-413 and where no answer has been filed, or, if filed and the cause decided for the plaintiff, the court by its decree shall:

(1) Grant the relief as prayed in the complaint;

(2) Direct the commissioner to sell the land described in the decree at the courthouse door of the county wherein the decree is entered, at public outcry, to the highest bidder for cash in hand, after having first advertised the sale weekly for two (2) weeks, consecutively, in some newspaper published in the county, if there is one. If no newspaper is published in the county, then the advertisement shall be published in some newspaper of an adjoining county. The advertisement may include all the lands described in the decree.

(b) If all of the lands be not sold on the day as advertised, the sale shall be continued from day to day until completed.

(c) The commissioner shall by proper deeds convey to the purchasers the lands so sold, and the titles to the lands shall thereupon become vested in the purchasers as against all others whomsoever, saving to infants and insane persons having no guardians or curators, but who now have the rights by law to appear and except to the proceedings within twelve (12) months after their disabilities are removed.

(d) In any case where lands are offered for sale by the commissioner as provided by this act, and the sum of the assessment due, together with interests, costs, and penalty, is not bid for the lands, the commissioner shall bid the lands off in the name of the plaintiff levee district, bidding therefor the whole amount due as aforesaid, and shall execute his deed therefor, as in all other cases under this act, conveying the lands to the plaintiff levee district. The deed, when duly executed in conformity with the provisions of this act and recorded shall be received as evidence in all cases showing an indefeasible title in the purchasers, unassailable either in law or equity.



§ 14-123-416 - Redemption.

However, at any time within two (2) years after the rendition of the final decree of the chancery court as provided in § 14-123-415, the owner of the lands may file his petition in the court rendering the decree alleging the payment of the assessments on the lands for which they were sold. Upon the establishment of that fact, the court shall vacate and set aside the decree.



§ 14-123-417 - Parties defendant.

All persons having any interest in the lands or recorded liens thereon, known to the directors, shall be made parties defendant to the suit and shall be bound thereby and by the judgment and decree rendered therein.



§ 14-123-418 - Trial procedure.

(a) Suits shall be conducted in accordance with the practice and proceedings of chancery courts in this state, except as herein otherwise provided, and except:

(1) Neither attorneys for nonresident defendants nor guardians ad litem, nor any provision of § 16-65-403 [repealed] shall be required; and

(2) Suits may be disposed of on oral testimony as in ordinary suits at law; and

(3) This law shall be liberally construed to give the assessment lists the effect of bona fide mortgages for a valuable consideration, and a first lien upon the lands as against all persons having any interest therein.

(b) No informality or irregularity in holding the meetings, or in the description or valuation of the lands, or in the names of the owners, or the number of acres therein, shall be valid defense to the action.

(c) This act shall apply to all suits that may be brought for the collection of assessments heretofore levied that may be brought after the passage of this act.



§ 14-123-419 - Annual tax.

For the purpose of paying the expenses mentioned in § 14-123-316, for keeping the levees in each district in repair, and to meet the incidental and contingent expenses of the district, there shall be levied and collected off the lands as reported as benefited by the assessors an annual tax not to exceed five (5) mills on the dollar of the value of the lands as assessed for state and county purposes, to be levied, extended, and collected as state and county taxes are now collected by the officer authorized to levy and collect the tax. The taxes shall be extended on the tax books of the county against the lands so taxable as aforesaid, and to be paid over by the county collector to the treasurer of the levee district in coin or legal tender currency of the United States. The amount of the tax, not exceeding the rate percent aforesaid, shall be voted on at a meeting of the landholders of the district called by notice given as required by § 14-123-403, and the tax so certified to the county court of the county by the directors of the district on or before the day fixed by law for levying county and state taxes and making annual appropriations for the county.



§ 14-123-420 - Protection of persons injured by change of levee location.

(a) In all cases where the board of directors or commissioners of any levee district has, prior or subsequent to the passage of this act, agreed, contracted, or promised, formally or informally, to pay any landowner or landowners for damages to land caused by withdrawal of levee protection therefrom, or by enclosing the land within a loop or circle of the levee, or surrounding the land by the levee, the agreement, contract, promise, or understanding, when evidenced by a writing, whether a formal contract or a resolution of the board or other instrument, shall be valid and enforceable between the parties, except as to the amount of the damages, and amount of the damages which the landowner or landowners will sustain by reason of a change of the levee as provided in this section shall be assessed in the manner provided by Acts 1905, No. 53 [repealed].

(b) Damage shall include all damages which will result from the change in the position of the levee including injuries to natural and artificial drainage, withdrawal of levee protection therefrom, enclosing the lands within a loop or circle of the levees surrounding the lands by the levee, the inconvenience in passing over the levees, injury to crops and houses on the right-of-way injured or destroyed by the reconstruction of the levees, and any other damages which may be caused by the change in the location of the levees.

(c) The damages shall be recoverable, although the change in the levee may have been made upon the request of the federal government under and by virtue of the powers vested in it by the acts of Congress called "Flood Control."



§ 14-123-421 - Authority to issue remaining bonds.

(a) Any levee district in the State of Arkansas, organized under general or special laws, which has not yet issued and sold all the bonds authorized to be issued by the district or by its board of directors or commissioners, may issue, in its own name or in the name of its board of directors or commissioners, as directed by the laws authorizing their issuance, the remaining bonds authorized in serial form and with such maturities as the board of directors or commissioners may determine to be for the best interests of the district.

(b) The bonds may be made registrable as to principal only at the option of the holder or holders and may be made callable at the option of the board of directors or board of commissioners at any time to be fixed by the board.



§ 14-123-422 - Report of state lands sold by levee districts.

(a) On or before May 1 in each year after the passage of this act, the president and secretary of each of the levee boards created under the laws of this state and holding lands by virtue of any acts passed by the General Assembly of the State of Arkansas, donating lands to the several levee districts in the state, shall file with the Commissioner of State Lands a list of all lands disposed of by their respective boards the preceding year, showing the sections or parts of sections disposed of, the respective purchasers of each tract, and the date of sale. The first report shall contain a list showing a description of all the lands previously sold and the respective purchasers of each tract.

(b) Upon receipt of the report, it shall be the duty of the Commissioner of State Lands to certify down to the clerks of the respective counties, a list of all lands sold, to the end that they may be listed for taxation.

(c) Upon failure of any levee board or boards to comply with subsection (a) of this section, the clerks of the respective counties in which the lands of the district or districts are situated shall list all of the lands of the district or districts for taxation, and the lands shall be taxed as lands of all private individuals, corporations, and companies.






Subchapter 5 - -- Districts in Four or More Counties

§ 14-123-501 - Directors.

(a) (1) The board of directors of any levee district embracing lands in four (4) or more counties shall consist of one (1) director for every one hundred thousand (100,000) acres, and for a fraction or more than fifty thousand (50,000) acres, of lands on which taxes are assessed by the district in each of the respective counties. However, any county which has more than one hundred thousand (100,000) acres and less than one hundred fifty thousand (150,000) acres embraced in any levee district, subject to a levee tax, shall have two (2) levee directors.

(2) This subsection is not intended to cut short the term of any member of the board of directors of any levee district, but is intended to eliminate the requirement that any county having lands embraced in a levee district under this section of which are not assessed for levee taxes have one (1) levee director, provided that provision is only to be eliminated upon the expiration of the term of the levee director or if a vacancy occurs in that levee director's office prior to the expiration of his term, that position shall then be abolished.

(b) (1) The Governor shall appoint directors in conformity to this section for existing districts, who shall serve for a term of four (4) years and until their successors are elected and qualified.

(2) On the first Monday in November 1933 and every (4) years thereafter, one (1) director shall be elected from each county or division, as the case may be, in the manner provided by law, who shall serve for a term of four (4) years and until his successor is elected and qualified.

(c) Any resident of a county whose lands are embraced in any levee district and is otherwise eligible to serve as a levee director shall not be required to reside in the land embraced in the levee district division of the county.

(d) The directors shall organize by electing one (1) of their number as president.

(e) They shall also employ other officers and employees as are necessary in the discretion of the board.

(f) The new board shall be the legal successor to the old.



§ 14-123-502 - Compensation of officers, employees, etc.

(a) The board of directors or board of commissioners of levee districts embracing land in four (4) or more counties within the state shall have the power to fix the amount of compensation to be paid to all officers, employees, tax collectors, and assessors of the district and to fix the amount of per diem to be paid to members of the board of directors for attendance at all meetings.

(b) "Compensation" means all salaries, retirement allowances, group insurance, medical benefits, work uniforms, meals, housing, and anything else of value that the district provides in return for the work done by its officers and employees.



§ 14-123-503 - Tax collectors and assessors generally.

The board of directors or board of commissioners of levee districts embracing lands in four (4) or more counties within the state shall appoint tax collectors and assessors for each county within the district as is now provided by existing laws, but no tax collector or assessor shall be related by blood or marriage within the fourth degree to any member of the board of directors of such levee district.



§ 14-123-504 - Tax collector's bond.

(a) The tax collectors in all levee districts embracing land in four (4) or more counties within the state shall each give bond, payable to the president of the board of levee directors, and his successors in office, in an amount to be fixed by the board of directors of the levee district.

(b) The bond shall be executed by the collector as principal and by some surety company authorized to do business in the State of Arkansas as surety.

(c) The treasurer of the board of directors of the levee district is authorized to pay the premiums on the bonds with funds of the levee district.



§ 14-123-505 - Remittance by tax collector.

During the period permitted for the collection of levee taxes in levee districts embracing lands in four (4) or more counties within the state, each tax collector shall make remittance of all collections to the treasurer of the board of directors every ten (10) days or more often if required by the board of directors to do so.



§ 14-123-506 - Tax collector's report -- Final settlement.

(a) When the time for payment of levee taxes as provided by law shall have expired, the several collectors of taxes shall cease to collect the taxes and shall at once make up a report to the board of directors of the district of all taxes collected for the current year.

(b) This report, together with the tax books, shall be delivered by the collector to the board on or before December 15. At the time of delivery of the report and tax books, the collector shall make final settlement with the board for all taxes collected during the current year.

(c) If any such collector shall fail to make final settlement within the time herein fixed, he shall be chargeable with a penalty for each day that he may be delinquent with the settlement, in a sum equal to five percent (5%) of the amount of compensation to which he would otherwise be entitled.



§ 14-123-507 - List of uncollected taxes.

(a) The collector shall also file with the clerk of the chancery court of the county for which he is collector of levee taxes, at the time as is now required by law, a list of all uncollected levee taxes, showing thereon the name of the supposed owner, the description of the delinquent property, the amount of the uncollected tax, and all penalties.

(b) The list shall have affixed thereto an affidavit of the collector verifying its correctness.

(c) The collector shall also deliver a copy of the list to the secretary of the levee district.









Chapter 124 - Alternative Method Of Assessment And Collection Of Taxes In Levee Improvement Districts Of More Than One County

§ 14-124-101 - Resolution required.

This subchapter shall not be in force as to any district until a proper resolution to that effect is adopted by the board of directors of the district, and a copy of the resolution is published in a newspaper in each county which, or a part of which, is embraced in the levee district.



§ 14-124-102 - Appointment of assessor in each county.

The board of directors or commissioners of levee districts embracing parts of more than one (1) county, at an annual meeting or at a special meeting called for the purpose, shall appoint a landowner in each county or part of a county in the levee district who shall assess the annual benefit accruing by reason of levee protection to the lands, town lots, suburban lots, rural lots, industrial plants, railroads, tramroads, telegraph and telephone lines, electric high power lines in his county or part of a county in books to be furnished by the levee district for that purpose.



§ 14-124-103 - Filing assessment.

Each assessor, on completing his assessment, shall file it in the office of the board of directors or commissioners at the domicile of the district, where it shall be open to public inspection.



§ 14-124-104 - Calling a meeting of assessors -- Creation of board of assessment and equalization.

When all the assessments have been filed, the president of the levee district shall call a meeting of the assessors to be held in the office of the district at its domicile to sit as a board of assessment and equalization.



§ 14-124-105 - Notice of meeting.

Notice of the time and place of the meeting shall be published once a week for two (2) consecutive weeks in some newspaper in each county which, or a part of which, is embraced in the levee district:

(1) Notifying all property owners that at the meeting the board of assessment and equalization would sit to correct all wrongful or erroneous assessments and to equalize the assessments throughout the district; and

(2) Calling on all persons who are or may be aggrieved by the assessment of their property, or of the various classes of property, to appear and present their grievances and otherwise protect their interest.



§ 14-124-106 - Organization of board -- Record of proceedings.

(a) The assessors shall meet as a board of assessment and equalization at the time and place specified in the notice and shall elect one (1) of their members as chairman and another as secretary.

(b) The levee district shall furnish a stenographer who shall take and transcribe all the testimony introduced before the board.

(c) The board shall keep a true and perfect record of its proceedings which shall be filed as a public record in the office of the levee district.

(d) A copy of the record, certified by the secretary of the levee district, shall be competent evidence in the courts.



§ 14-124-107 - Powers and duties of board.

(a) The board shall:

(1) Hear all complaints filed before it, which shall be in writing;

(2) Correct all wrongful or erroneous assessments; and

(3) Equalize the assessments of all classes of property throughout the district so as to make them uniform.

(b) The board shall have the power to lower assessments that are intrinsically or relatively too high and to raise assessments that are intrinsically or relatively too low.

(c) Inequalities among assessments in one (1) class shall not be ground of complaint by property owners in another class if the class as a whole bears its just proportion of the burden of levee protection.

(d) When an assessment is made and equalized as provided in this chapter, it shall remain the assessment for the district until a new assessment is made pursuant to an order of the board of directors or commissioners.

(e) The assessment books for the several counties shall be corrected to conform to the action of the board.



§ 14-124-108 - Units for assessment purposes -- Assessments according to benefits accruing.

(a) The assessors for the several counties and the board of assessment and equalization may adopt such units for assessment purposes as they deem practicable and advisable, such as the acre for rural lands; the lot for real estate in cities, towns, and villages; the plant and the land on which it is located for industrial properties; and the mile for railroads, tramroads, telegraph and telephone lines, electric high power lines, and rural electrification lines.

(b) They shall assess the properties in each class according to the special benefits which accrue by reason of levee protection to property of the character embraced in the particular class.



§ 14-124-109 - Chancery court review of assessment.

(a) Any person aggrieved by an assessment made or equalized by the board of assessment and equalization may have the assessment reviewed by the chancery court of the county in which the property is situated or by the chancery court of the county in which the district has its domicile if the property involved is in more than one (1) county.

(b) Review shall be heard on the evidence introduced before the board of assessment and equalization. No additional or different evidence shall be admissible except on an issue of corrupt purpose or fraudulent action on the part of the board of assessment and equalization resulting in a wrongful and discriminatory assessment.

(c) The right of review provided herein shall be construed to be a part of the administrative remedy for relief from wrongful or erroneous assessments.



§ 14-124-110 - Petition for review.

The petition for review shall be filed within thirty (30) days from the date when the assessment is completed and would, except for the purpose of review, become effective. A copy of the petition shall be delivered to the president of the district, or to the chairman of its board of directors or commissioners.



§ 14-124-111 - Hearing -- District assessment conclusive in absence of review.

(a) The court shall hear the petition as expeditiously as possible, and it shall have the power to lower, raise, equalize, and determine the proper amount of benefit assessable against the property described in the petition.

(b) The amount and legality of an assessment made by any district, in the absence of a petition for a review, shall be conclusive.



§ 14-124-112 - Certification of assessment.

As soon as the court determines the proper assessment of benefits under any petition pending before it, the clerk of the court shall promptly certify such assessment to the district, so that the district taxes may be extended against it.



§ 14-124-113 - Appeal to Supreme Court.

(a) An appeal may be prosecuted from the assessment as fixed by the court, but the transcript shall be filed with the Clerk of the Supreme Court within sixty (60) days from the rendition of the decree of the chancery court.

(b) The Supreme Court shall advance the appeal on its docket as involving a matter of public interest.



§ 14-124-114 - Suits to collect taxes.

In suits by a levee district to collect taxes on any property in the custody of a court other than that in which the tax suit is brought, the decree shall simply be for the amount of the tax adjudged to be due. The district shall file a certified copy of the decree in the court having the custody of the property for appropriate action for the payment of the tax.



§ 14-124-115 - Levy of tax -- Limitation on rate.

(a) The board of directors or commissioners shall annually, at a regular meeting or at a special meeting called for that purpose, levy a tax on the benefits as assessed and equalized by the board of assessment and equalization.

(b) The rate of the tax shall be subject to the limitation, for the equal protection of all classes of property, that the tax on rural lands according to the rate shall not exceed twenty-five cents (25cent(s)) an acre.



§ 14-124-116 - Tax as lien.

The tax shall constitute a lien on the property in the district, shall be payable at the time and subject to the penalties for nonpayment, and shall be collected, except as specified in this chapter, in the manner provided by law.






Chapter 125 - Conservation Districts Law

Subchapter 1 - -- General Provisions

§ 14-125-101 - Title.

This chapter may be known and cited as the "Conservation Districts Law."



§ 14-125-102 - Legislative determination -- Soil condition.

It is declared, as a matter of legislative determination:

(1) That the farm and grazing lands of the State of Arkansas are among the basic assets of the state and that the preservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people;

(2) That improper land-use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of the farm and grazing lands of this state by water and wind;

(3) That the breaking of natural grass, plant, and forest cover have interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus and developing a soil condition that favors erosion;

(4) That the topsoil is being washed and blown out of the fields and pastures;

(5) That there has been an accelerated washing of sloping fields;

(6) That these processes of erosion by water and wind speed up with removal of absorptive topsoil, causing exposure of less absorptive and less protective but more erosive subsoil;

(7) That failure by any landowner to conserve the soil and control erosion upon his lands causes a washing and blowing of soil and water from his lands onto other lands and makes the conservation of soil and control of erosion on such other lands difficult or impossible.



§ 14-125-103 - Legislative determination -- Consequences of erosion.

It is declared, as a matter of legislative determination, that the consequences of soil erosion in the form of soil-washing and soil-blowing are:

(1) The silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors;

(2) The loss of fertile soil material in dust storms;

(3) The piling up of soil on lower slopes and its deposit over alluvial plains;

(4) The reduction in productivity or outright ruin of rich bottom lands by overwash of poor subsoil material, sand, and gravel swept out of the hills;

(5) Deterioration of soil and its fertility, deterioration of crops grown thereon, and declining acre yields despite development of scientific processes for increasing such yields;

(6) Loss of soil and water which causes destruction of food and cover for wildlife;

(7) A washing and blowing of soil into streams which silts over spawning beds and destroys water plants, diminishing the food supply of fish;

(8) A diminishing of the underground water reserve, which causes water shortages, intensifies periods of drought, and causes crop failures;

(9) An increase in the speed and volume of rainfall runoff, causing severe and increasing floods, which bring suffering, disease, and death;

(10) Impoverishment of families attempting to farm eroding and eroded lands;

(11) Damage to roads, highways, railways, farm buildings, and other property from floods and from dust storms; and

(12) Losses in navigation, hydroelectric power, municipal water supply, irrigation developments, farming, and grazing.



§ 14-125-104 - Legislative determination -- Improvements.

It is declared, as a matter of legislative determination, that to control and prevent soil erosion, to prevent floodwater and sediment damages, and to further the conservation, development, and utilization of soil and water resources and the disposal of water, it is necessary:

(1) That land-use practices contributing to soil wastage and soil erosion be discouraged and discontinued, and appropriate soil-conserving land-use practices and works of improvement for flood prevention or the conservation, development, and utilization of soil and water resources and the disposal of water be adopted and carried out;

(2) That among the works of improvement and procedures needed are:

(A) The carrying on of engineering operations such as the construction of terraces, terrace outlets, check dams, desilting basins, floodwater-retarding structures, channel improvements, floodways, dikes, ponds, ditches, and the like;

(B) The utilization of strip cropping, lister furrowing, contour cultivating, and contour furrowing;

(C) Land drainage;

(D) Land irrigation;

(E) Seeding and planting of waste, sloping, abandoned, or eroded lands to water-conserving and erosion-preventing plants, trees, and grasses;

(F) Forestation and reforestation;

(G) Rotation of crops;

(H) Soil stabilization with trees, grasses, legumes, and other thick-growing, soil-holding crops;

(I) Retardation of run-off of increasing absorption of rainfall;

(J) Retirement from cultivation of steep, highly erosive areas and areas now badly gullied or otherwise eroded;

(K) Fish and wildlife or recreational developments;

(L) The storage, transportation, and sale of water for irrigation, municipal or industrial water supply purposes; and

(M) Rural domestic water supply systems.



§ 14-125-105 - Legislative policy.

It is declared to be the policy of the General Assembly to provide for the control and prevention of soil erosion, for the prevention of floodwater and sediment damages, and for furthering the conservation, development, and utilization of soil and water resources and the disposal of water, and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, assist in the control of nonpoint source pollution, protect the tax base, protect public lands, and protect and promote the health, safety, and general welfare of the people of this state.



§ 14-125-106 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "District," "conservation district," "soil conservation district," or "soil and water conservation district" means a governmental subdivision of this state and a public body, corporate and politic, organized in accordance with the provisions of this chapter for the purposes, with the powers, and subject to the provisions, herein set forth. All districts created under this chapter shall be known as conservation districts and shall have all the powers and duties set out in this chapter;

(2) "Director" means one (1) of the members of the governing body of a district, elected or appointed in accordance with the provisions of this chapter;

(3) "Petition" means a petition filed under the provisions of § 14-125-201 for the creation of a district;

(4) "Nominating petition" means a petition filed under the provisions of § 14-125-302 to nominate candidates for the office of director of a soil conservation district;

(5) "State" means the State of Arkansas;

(6) "Agency of this state" includes the government of this state and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this state;

(7) "United States" or "agencies of the United States" includes the United States of America, the Soil Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America;

(8) "Government" or "governmental" includes the government of this state, the Government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them;

(9) "Landowner" or "owner of land" includes any person, firm, or corporation who shall hold title to or shall have contracted to purchase any lands lying within a district organized under the provisions of this chapter;

(10) "Due notice" means notice published at least twice, with an interval of at least seven (7) days between the two (2) publication dates, in a newspaper or other publication of general circulation within the appropriate area, or posted at a reasonable number of conspicuous places within the appropriate areas. This posting shall include, where possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally. At any hearing held pursuant to the notice, at the time and place designated in the notice, adjournment may be made from time to time without the necessity of renewing the notice for the adjourned dates;

(11) "Plan for works of improvement" or "improvement plan" means a plan for works of improvement, adopted by the board of directors of a district and approved by the chancery court, for an improvement project area established under this chapter;

(12) "Improvement project area" or "project area" means an area established under the provisions of this chapter within a soil and water conservation district or districts for the carrying out of a plan for works of improvement;

(13) "Qualified elector" means any owner of land within the district who is registered to vote under the election laws of the State of Arkansas.



§ 14-125-107 - Chapter controlling.

Insofar as any of the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.



§ 14-125-108 - Development of soil conservation program -- Powers and duties of commission.

(a) The commission in cooperation with the land grant college in the state shall develop a program for soil conservation and for other purposes as provided for in this chapter, which shall be recognized as the state's policy in soil conservation. It may perform such acts, hold such public hearings, and promulgate such rules and regulations as may be necessary for the execution of its functions under this chapter.

(b) The Arkansas Soil and Water Conservation Commission may employ technical experts and other agents and employees, permanent and temporary, as it may require, and shall determine their qualifications and duties. The commission may call upon the Attorney General of the state for the legal services it may require. It shall have authority to delegate to its chairman, to one (1) or more of its members, or to one (1) or more agents or employees such powers and duties as it may deem proper. Upon request of the commission for the purpose of carrying out any of its functions, the supervising officer of any state agency, or of any state institution of learning may, insofar as may be possible under available appropriations, and having due regard to the needs of the agency to which the request is directed, assign or detail to the commission members of the staff or personnel of the agency or institution of learning, and make special reports, surveys, or studies as the commission may request.

(c) In addition to the duties and powers hereinafter conferred upon the Arkansas Soil and Water Conservation Commission, it shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the directors of soil conservation districts, organized as provided hereinafter, in the carrying out of any of their powers and programs;

(2) To keep the directors of each of the several districts organized under the provisions of this chapter informed of the activities and experience of all other districts organized hereunder and to facilitate an interchange of advice and experience between the districts and cooperation between them;

(3) To coordinate the programs of the several soil conservation districts organized hereunder so far as this may be done by advice and consultation;

(4) To secure the cooperation and assistance of the United States and of any of its agencies, and of agencies of this state, in the work of the districts;

(5) To disseminate information throughout the state concerning the activities and programs of the soil conservation districts organized hereunder and to encourage the formation of the districts in areas where their organization is desirable.



§ 14-125-109 - Payments made to district by commission.

(a) For the purpose of aiding the development and general operation of the respective soil conservation districts of this state, the Arkansas Natural Resources Commission is authorized to make payments to the districts from time to time from funds appropriated for that purpose. All payments made to soil conservation districts shall be used for the purposes authorized by law, and no payments may be made to any district that does not comply with the provisions of this section.

(b) (1) Whenever the General Assembly shall have appropriated funds to be used for making payments as authorized by this section, the commission shall annually through its designated employee give notice to all soil conservation districts of this state that applications for payments will be received by the commission on or before a date designated by the commission, which date shall be at least thirty (30) days after the date of notice.

(2) Any soil conservation district desiring to receive payments under the provisions of this section shall make application therefor upon forms furnished by the commission and shall return the application to the commission on or before the date specified by the commission.

(3) All applications for payments shall be signed and verified by the chairman and secretary of the board of directors of the soil conservation district.

(4) The application form shall contain a statement that the signers thereof understand the purposes for which payments will be received and that they agree to use the payments for the purpose for which they are made and will be held accountable for any misuse of the payments.

(5) No application for payments shall be considered by the commission that is not prepared and signed according to the rules and regulations of the commission or which is received after the date specified by the commission for receiving applications.

(c) Payments made to the various conservation districts of this state shall be used only in furtherance of the purposes of this chapter and shall be in such amounts and with such restrictions as prescribed by the rules and regulations of the commission.

(d) (1) (A) The Division of Legislative Audit may annually audit the books and accounts of each of the soil conservation districts receiving payments under the provisions of this section.

(B) All payments made to the districts shall be used for the purposes provided for in this section.

(2) (A) Any soil conservation district which violates the provisions of this section shall not be eligible for payments under the provisions of this section for three (3) years.

(B) Any member of the board of directors of any soil conservation district or any other person who violates any of the provisions of this section shall be guilty of a misdemeanor.






Subchapter 2 - -- District Organization

§ 14-125-201 - Petition for district organization.

(a) Any twenty-five (25) owners of land lying within the limits of the territory proposed to be organized into a district may file a petition with the Arkansas Soil and Water Conservation Commission asking that a soil conservation district be organized to function in the territory described in the petition.

(b) The petition shall set forth:

(1) The proposed name of the district;

(2) That there is need, in the interest of the public health, safety, and welfare for a soil conservation district to function in the territory described in the petition;

(3) A description of the territory proposed to be organized as a district, which description shall not be required to be given by metes and bounds or by legal subdivisions but shall be deemed sufficient if generally accurate;

(4) A request that:

(A) The Arkansas Soil and Water Conservation Commission duly define the boundaries for the district;

(B) A referendum be held within the territory so defined on the question of the creation of a soil conservation district in the territory; and

(C) The commission determine that such a district be created.

(c) Where more than one (1) petition is filed covering parts of the same territory, the Arkansas Soil and Water Conservation Commission may consolidate all or any such petitions.



§ 14-125-202 - Hearings -- Determination of necessity and boundaries for district.

(a) Within thirty (30) days after the petition has been filed with the Arkansas Soil and Water Conservation Commission, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of the district, upon the question of the appropriate boundaries to be assigned to the district, upon the propriety of the petition and other proceedings taken under this chapter, and upon all questions relevant to such inquiries.

(b) All owners of land within the limits of the territory described in the petition, and of lands within any territory considered for addition to the described territory, and all other interested parties, shall have the right to attend the hearings and to be heard.

(c) If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearings shall be given throughout the entire area considered for inclusion in the district, and the further hearing held.

(d) After the hearing, if the commission shall determine, upon the facts presented at the hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the public health, safety, and welfare, for a soil conservation district to function in the territory considered at the hearing, it shall make and record the determination, and shall define, by metes and bounds, or by sections or part-sections, or by legal subdivisions, the boundaries of the district.

(e) In making the determination and in defining the boundaries, the commission shall give due weight and consideration to:

(1) The topography of the area considered and of the state;

(2) The composition of soils therein;

(3) The distribution of erosion;

(4) The prevailing land-use practices;

(5) The desirability and necessity of including within the boundaries the particular lands under consideration and the benefits the lands may receive from being included within the boundaries;

(6) The relation of the proposed area to existing watersheds and agricultural regions; and

(7) Other soil conservation districts already organized or proposed for organization under the provisions of this chapter and such other physical, geographical, and economic factors as are relevant, having due regard to the legislative determination set forth in §§ 14-125-102 -- 14-125-104.

(f) The territory to be included within the boundaries need not be contiguous.

(g) If the commission shall determine after the hearing, after due consideration of the relevant facts, that there is no need for a soil conservation district to function in the territory considered at the hearing, it shall make and record the determination and shall deny the petition.

(h) After six (6) months shall have expired from the date of the denial of a petition, subsequent petitions covering the same or substantially the same territory may be filed as aforesaid and new hearings held and determinations made thereon.



§ 14-125-203 - Administrative practicability and feasibility generally -- Holding referendum.

(a) After the commission has made and recorded a determination that there is need, in the interest of the public health, safety, and welfare, for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within the boundaries with the powers conferred upon soil conservation districts in this chapter is administratively practicable and feasible.

(b) To assist the commission in the determination of administrative practicability and feasibility, it shall be the duty of the commission, within a reasonable time after entry of the findings that there is need for the organization of the proposed district and the determination of the boundaries thereof, to hold a referendum within the proposed district upon the proposition of the creation of the district and to cause due notice of the referendum to be given.

(c) The question shall be submitted by ballots upon which the words "FOR creation of a soil conservation district of the lands below described and lying in the county(ies) of ....., .... and ....." and "AGAINST creation of a soil conservation district of the lands below described and lying in the county(ies) of .... and ....." shall be printed, with a direction to cross out or scratch off one (1) or the other of the propositions, leaving unmarked the proposition for which the voter wishes to vote.

(d) The ballot shall set forth the boundaries of the proposed district as determined by the commission.

(e) All owners of lands lying within the boundaries of the territory, as determined by the Arkansas Soil and Water Conservation Commission, shall be eligible to vote in the referendum.

(f) Only such landowners shall be eligible to vote.



§ 14-125-204 - Expenses and conduct of hearings and referenda.

(a) The commission shall pay all expenses for the issuance of notices and the conduct of the hearings and referenda and shall supervise the conduct of the hearings and referenda.

(b) It shall issue appropriate regulations governing the conduct of the hearings and referenda, and providing for the registration prior to the date of the referendum of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in the referendum.

(c) No informalities in the conduct of the referendum or in any matters relating thereto shall invalidate the referendum or its result if notice thereof shall have been given substantially as herein provided and the referendum shall have been fairly conducted.



§ 14-125-205 - Results of referendum -- Final determination by commission.

(a) The commission shall publish the result of the referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible.

(b) If the commission shall determine that the operation of the district is not administratively practicable and feasible, it shall record the determination and deny the petition.

(c) If the commission shall determine that the operation of the district is administratively practicable and feasible, it shall record the determination and shall proceed with the organization of the district in the manner hereinafter provided.

(d) In making the determination the commission shall give due regard and weight to the attitudes of the owners of lands lying within the defined boundaries, the number of landowners eligible to vote in the referendum who shall have voted, the proportion of the votes cast in the referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of the landowners of the proposed district, the probable expense of carrying on erosion-control operations within the district, and other economic and social factors as may be relevant to the determination, having due regard to the legislative determinations set forth in §§ 14-125-102 -- 14-125-104.

(e) However, the commission shall not have authority to determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible unless at least two-thirds (2/3) of the votes cast in the referendum upon the proposition of the creation of the district shall have been cast in favor of the creation of the district.



§ 14-125-206 - Appointment of directors -- Proceedings for organization.

(a) If the commission shall determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall appoint two (2) directors to act, with the three (3) directors elected as provided hereinafter, as the governing body of the district.

(b) The district shall be a governmental subdivision of this state and a public body, corporate and politic, upon the taking of the following proceedings:

(1) The two (2) appointed directors shall present to the Secretary of State an application signed by them, which shall set forth, and the application need contain no detail other than the mere recitals:

(A) (i) That a petition for the creation of the district was filed with the Arkansas Soil and Water Conservation Commission pursuant to the provisions of this chapter and that the proceedings specified in this chapter were taken pursuant to the petition;

(ii) That the application is being filed in order to complete the organization of the district as a governmental subdivision and a public body, corporate and politic, under this chapter; and

(iii) That the commission has appointed them as directors;

(B) The name and official residence of each of the directors, together with a certified copy of the appointments evidencing their right to office;

(C) The term of office of each of the directors;

(D) The name which is proposed for the district; and

(E) The location of the principal office of the directors of the district.

(2) The application shall be subscribed and sworn to by each of the directors before an officer authorized by the laws of this state to take and certify oaths, who shall certify upon the application that he personally knows the directors and knows them to be the officers as affirmed in the application, and that each has subscribed thereto in the officer's presence.

(3) The application shall be accompanied by a statement by the Arkansas Soil and Water Conservation Commission, which shall certify, and such statement need contain no detail other than the mere recitals, that:

(A) A petition was filed, notice issued, and hearing held as aforesaid;

(B) The commission did duly determine that there is need, in the interest of the public health, safety, and welfare, for a soil conservation district to function in the proposed territory and did define the boundaries thereof;

(C) Notice was given and a referendum held on the question of the creation of the district, that the result of the referendum showed two-thirds (2/3) of the votes cast in the referendum to be in favor of the creation of the district, and that thereafter the commission did duly determine that the operation of the proposed district is administratively practicable and feasible.

(4) The statement shall set forth the boundaries of the district as they have been defined by the commission.

(5) The Secretary of State shall examine the application and statement and, if he finds that the name proposed for the district is not identical with that of any other soil conservation district of this state or so nearly similar as to lead to confusion or uncertainty, shall receive and file them and shall record them in an appropriate book of record in his office. If the Secretary of State shall find that the name proposed for the district is identical with that of any other soil conservation district of this state, or so nearly similar as to lead to confusion and uncertainty, he shall certify that fact to the Arkansas Soil and Water Conservation Commission, which shall thereupon submit to the Secretary of State a new name for the district, which shall not be subject to the defects. Upon receipt of the new name, free of such defects, the Secretary of State shall record the application and statement, with the name so modified, in an appropriate book of record in his office.

(6) When the application and statement have been made, filed, and recorded, as provided in this section, the district shall constitute a governmental subdivision of this state and a public body, corporate and politic.

(7) The Secretary of State shall make and issue to the directors a certificate, under the seal of the state, of the due organization of the district and shall record the certificate with the application and statement. The boundaries of the district shall include the territory as determined by the Arkansas Soil and Water Conservation Commission as set out in §§ 14-125-201 and 14-125-202, but in no event shall they include any area included within the boundaries of another soil conservation district organized under the provisions of this chapter.



§ 14-125-207 - Subsequent petitions for district organization.

After six (6) months shall have expired from the date of entry of a determination by the Arkansas Soil and Water Conservation Commission that operation of a proposed district is not administratively practicable and feasible, and denial of a petition pursuant to the determination, subsequent petitions may be filed as set out in § 14-125-201 and action taken thereon in accordance with the provisions of this chapter.



§ 14-125-208 - Petitions to include additional territory.

(a) Petitions for including additional territory within an existing district may be filed with the Arkansas Soil and Water Conservation Commission, and the proceedings herein provided for in the case of petitions to organize a district shall be observed in the case of petitions for inclusion.

(b) The commission shall prescribe the form for such petitions, which shall be as nearly as may be in the form prescribed in this chapter for petitions to organize a district.

(c) Where the total number of landowners in the area proposed for inclusion shall be less than twenty-five (25), the petition may be filed when signed by two-thirds (2/3) of the owners of such areas, and in such case no referendum need be held.

(d) In referenda upon petitions for such inclusion, all owners of land lying within the proposed additional area shall be eligible to vote.



§ 14-125-209 - Certificate as evidence.

(a) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of the district, the district shall be deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of a certificate by the Secretary of State pursuant to § 14-125-206.

(b) A copy of the certificate duly certified by the Secretary of State shall be made admissible in evidence in any such suit, action, or proceeding and shall be proof of the filing and contents thereof.






Subchapter 3 - -- Board of Directors

§ 14-125-301 - Directors generally.

(a) The governing body of the district shall consist of five (5) directors, elected or appointed pursuant to this chapter.

(1) The three (3) elected directors shall be qualified electors residing in the district.

(2) The two (2) directors appointed by the commission shall be persons who are owners of land within the district and who are by training and experience qualified to perform the services which will be required of them in the performance of their duties under this chapter.

(b) The directors shall designate a chairman and may, from time to time, change the designation.

(c) The term of office of each director shall begin on the first day of the month next following his date of election or appointment, as the case may be, and shall be for three (3) years. The directors who are first appointed shall be designated to serve for terms of one (1) year and two (2) years, respectively, from the date of their appointment.

(d) Before entering on the duties of office, each director shall take and subscribe to the oath of office required by the Arkansas Constitution, Article 19, § 20.

(e) A director shall hold office until his successor has been elected or appointed and has qualified.

(f) All vacancies shall be filled by appointment by the commission. Vacancies in the office of an elected director shall be filled for the unexpired term. Vacancies in the office of an appointed director shall be filled for a new full term.

(g) In making appointments, the commission shall consider any recommendation which may be made by the remaining members of the local board.

(h) A majority of the directors shall constitute a quorum, and the concurrence of the majority in any matter within their duties shall be required for its determination.

(i) As reimbursement for his attendance at any scheduled meeting of the district, a director may receive a sum not to exceed fifteen dollars ($15.00) plus mileage allowance at the same rate authorized by law or state travel regulations for state employees, per mile traveled from his home to the place of meeting and return. He may also be reimbursed for his actual expenses, including traveling expenses, necessarily incurred in the discharge of his other duties.

(j) Any director may be removed by the commission upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason.

(k) A director shall not qualify for reappointment or reelection unless he shall have attended at least sixty-five percent (65%) of the scheduled conservation district board meetings and at least three (3) state or area meetings during each three-year term of office; provided, however, absences which are excused by the Arkansas Soil and Water Conservation Commission shall not disqualify a director for reappointment or reelection. Furthermore, the Arkansas Soil and Water Conservation Commission shall not require a director to personally appear before the commission in order to receive a waiver.

(l) However, upon a showing of good cause, this condition may be waived by resolution duly adopted by the commission.



§ 14-125-302 - Election of directors.

(a) Within thirty (30) days after the date of issuance by the Secretary of State of a certificate of organization of a conservation district, nominating petitions may be filed with the commission to nominate candidates for directors of the district.

(b) (1) The commission shall have authority to extend the time within which nominating petitions may be filed.

(2) No such nominating petition shall be accepted by the commission unless it shall be subscribed by twenty-five (25) or more qualified electors within the boundaries of the district.

(3) Qualified electors may sign more than one (1) such nominating petition to nominate more than one (1) candidate for director.

(4) The commission shall give due notice of an election to be held for the election of three (3) directors for the district.

(5) The names of all nominees on behalf of whom the nominating petitions have been filed within the time herein designated shall be printed, arranged in alphabetical order of the surnames upon ballots, with a direction to vote for three (3) by placing an "X" in the square beside the name of each person for whom the voter wishes to vote.

(6) All qualified electors within the district shall be eligible to vote in the election.

(7) The three (3) candidates who shall receive the largest number, respectively, of the votes cast in the election shall be the elected directors for the district.

(8) The commission shall:

(A) Pay all the expenses of the election;

(B) Supervise the conduct thereof;

(C) Prescribe regulations governing the conduct of the election and the determination of the eligibility of voters therein; and

(D) Publish the results and report results of the election to the Secretary of State.

(c) (1) Subsequent elections shall be conducted in the same manner. However, the district shall pay all the expenses of the elections, and the nominating petitions for candidates shall be filed with the commission during the first two (2) weeks of February of the year of election.

(2) The elections shall be scheduled as follows:

(A) On the first Tuesday in March, 2000, and on the first Tuesday in March every third year thereafter, in those districts which have the greatest amount of district territory in the following counties: Click here to view image.

(B) On the first Tuesday in March 1998, and on the first Tuesday in March every third year thereafter, in those districts which have the greatest amount of district territory in the following counties: Click here to view image.

(C) On the first Tuesday in March, 1999, and on the first Tuesday in March every third year thereafter in those districts which have the greatest amount of district territory in the following counties: Click here to view image.



§ 14-125-303 - Powers of districts and directors.

(a) A soil and water conservation district organized under the provisions of this chapter shall constitute a governmental subdivision of this state, and a public body, corporate and politic, exercising public powers. The district and the directors thereof shall have the following powers, in addition to others granted in other sections of this chapter:

(1) To carry out preventive and control measures and works of improvement for flood prevention or the conservation, development, and utilization of soil and water resources and the disposal of water within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and the measures listed in § 14-125-104, on lands owned or controlled by this state or any of its agencies, with the consent and cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner of the lands or the necessary rights or interests in the lands. When needed to carry out the purposes of the chapter within the district, works of improvement may also be carried out outside the boundaries of the district.

(2) To cooperate, or enter into agreements with, and within the limits of appropriations duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any owner of lands within the district, in the carrying on of erosion-control and prevention operations and works of improvement for flood prevention of the conservation, development, and utilization of soil and water resources and the disposal of water within the district, subject to such conditions as the directors may deem necessary to advance the purposes of this chapter;

(3) To obtain options upon and to acquire, by purchase, exchange, gift, grant, bequest, devise, or otherwise, any real or personal property, or rights or interests therein, within or without the district which may be needed for works of improvement for the prevention of erosion, floodwater, and sediment damages, or the conservation, development, and utilization of soil and water resources and the disposal of water; to acquire by condemnation any real property, or rights or interests therein, within or without the district, in the same manner provided by Acts 1945, No. 177 [repealed] except as otherwise provided in this chapter:

(A) To maintain, administer, and improve any properties acquired;

(B) To receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and

(C) To sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes and provisions of this chapter;

(4) To make available, on such terms as it shall prescribe to landowners within the district, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, and such other material or equipment, as will assist such landowners to carry on operations upon their lands for the prevention and control of soil erosion and for flood prevention or the conservation, development, and utilization of soil and water resources and the disposal of water;

(5) To construct, improve, operate, and maintain such works of improvement as may be necessary or convenient for the performance of any of the operations authorized in this chapter;

(6) To develop comprehensive plans for the control and prevention of soil erosion and for flood prevention or the conservation, development, and utilization of soil and water resources and the disposal of water within the district. These plans shall specify in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land, and to bring such plans and information to the attention of owners of lands within the district;

(7) To accept donations, gifts, and contributions in money, services, materials, or otherwise from the United States or any of its agencies, from this state or any of its agencies, or from any other source and to use or expend such moneys, services, materials, or other contributions in carrying on its operations, except that all forest tree seedlings shall be obtained, insofar as available, from the State Forestry Commission in cooperation with the United States Department of Agriculture; to accept appropriations from the state upon such terms and conditions as may be imposed by law to be used in the furtherance of the purposes of the district.

(8) (A) To sue and be sued in the name of the district;

(B) To have a seal which seal shall be judicially noticed;

(C) To have perpetual succession unless terminated as hereinafter provided;

(D) To make and execute contracts and other instruments, necessary or convenient to the exercise of its powers;

(E) To borrow money and to issue notes, bonds, and other evidences of indebtedness in connection therewith and to pledge, mortgage, and assign the income of the district, including special benefit taxes, and its personal property as security therefor;

(F) To levy taxes based on special benefits;

(G) To make, and from time to time amend and repeal rules and regulations not inconsistent with this chapter, to carry into effect its purposes and powers;

(9) As a condition to the extending of any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, directors to require contributions in money, services, materials, or otherwise to any operation conferring such benefits, and require landowners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion and prevent floodwater and sediment damages thereon.

(b) No provisions with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to the acquisition, operation, or disposition of property by a district organized hereunder unless the General Assembly shall specifically so state.



§ 14-125-304 - Delegation of directors' powers and duties.

The directors may delegate to their chairman, to one (1) or more directors, or to one (1) or more agents or employees such powers and duties as they may deem proper.



§ 14-125-305 - Employees -- Legal services.

(a) The directors may employ technical experts, whose qualifications shall be approved by the commission, and such other employees as they may require, and shall determine their qualifications, duties, and compensations.

(b) The directors may call upon the commission's attorney or the Attorney General for such legal services as they may require.



§ 14-125-306 - Furnishing information to commission.

The directors shall furnish to the commission, upon request, copies of such rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ and such other information concerning their activities as it may require in the performance of its duties under this chapter.



§ 14-125-307 - Assistance from counties and municipalities.

(a) The directors may invite the legislative body of any municipality or county located within or near the territory comprised within the district to designate a representative to advise and consult with the directors of the district on all questions of program and policy which may affect the property, water supply, or other interests of the municipality or county.

(b) Since the protection, preservation, conservation, and proper utilization of renewable natural resources are necessary in order to protect the public health and welfare, the county judge of any county served by a conservation district may assist the directors of the district in carrying out the purposes of this chapter. To that end he may use the equipment and employees of the county to do the conservation work as may be requested by the directors and may make a reasonable charge therefor.

(c) In the event the county court finds that the benefits accruing to the county by reason of the program of a conservation district justify the action, it may make donations to the district of money, services, or the use of equipment.

(d) The directors of those districts desiring county assistance shall make application therefor to the county judge and in such form as he may prescribe.

(e) The quorum courts of the respective counties of the state are authorized and empowered to appropriate annually an amount as may be deemed necessary for such purposes.



§ 14-125-308 - Cooperation between districts.

The directors of any two (2) or more districts organized under the provisions of this chapter may cooperate with one another in the exercise of any or all powers conferred in this chapter.



§ 14-125-309 - Construction.

(a) The board of directors shall have control of the construction of the works provided for in the improvement plan.

(b) It may advertise in local or state papers or papers published in other states for proposals for doing any work by contract. No work exceeding one thousand dollars ($1,000) shall be let without public advertisement. The board may accept or reject any proposals.

(c) If the improvement plan is undertaken in cooperation with the United States, the board may enter into an agreement providing for the construction of the works of improvement and awarding of contracts therefor, to be by, and under the control and supervision of, the United States or any agency or instrumentality thereof. In that event the advertisement, award, and carrying out of the contracts shall be in accordance with the provisions of law applicable to such federal agency.

(d) All contractors shall be required to give bond for the faithful performance of such contracts as may be awarded them for construction of the works provided for in the improvement plan, with good and sufficient sureties, in an amount to be fixed by the board. The board shall not remit or excuse the penalty or forfeiture of the bond or the breaches thereof.

(e) The board may:

(1) Appoint all necessary agents for carrying on the work and fix their pay;

(2) Buy all necessary materials and implements and sell any material or implements as may be on hand and which may not be necessary for the completion of the improvements; and

(3) Make all such contracts in the prosecution of the work as may best subserve the public interest.

(f) It shall be the duty of the board to have the amount of work done by any contractor estimated, from time to time as may be desirable, by the engineer selected by the board. The board shall draw its warrants in favor of the contractor for not more than ninety percent (90%) of the amount of work so reported, reserving the remainder until it has been ascertained that the work has been completed according to contract and is free from liens.



§ 14-125-310 - Surety bonds, records of proceedings, and audits.

The directors shall provide for:

(1) The execution of surety bonds for all employees and officers who shall be entrusted with funds or property;

(2) The keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and

(3) An annual audit of the accounts of receipts and disbursements.



§ 14-125-311 - Record and report of financial transactions.

(a) The board of directors shall keep a complete record of all financial transactions relating to the carrying out of the approved plan for works of improvement in a project area.

(b) (1) On or before March 1 of each year, the board shall file with the clerk of the court a sworn statement covering the preceding year ending December 31 of the financial condition of the district with respect to the approved plan in a project area.

(2) In project areas with revenues, from whatever source derived, in excess of five thousand dollars ($5,000) per year, the pertinent books, records, and last annual report of the district with respect to the approved plan shall be examined at least once a year by a certified public accountant.

(3) The accountant shall file a report of the examination with the clerk of the court within thirty (30) days after completing such examination.

(4) The accountant shall recommend the form and method for keeping books and records and for making the reports of the district with respect to the approved plan.

(5) The expense of the examination shall be paid as a part of the expenses of carrying out the approved plan.



§ 14-125-312 - Health insurance for conservation district employees.

Conservation district employees are deemed to be state employees for the purpose of participating in group health insurance programs.






Subchapter 4 - -- Division or Combination of Districts

§ 14-125-401 - In general.

Any district or districts organized under the provisions of this chapter may be divided, or combined with any other district or districts, or divided and combined with any other district or districts in the manner set out in §§ 14-125-402 -- 14-125-409.



§ 14-125-402 - Petition requesting division or combination.

(a) At least twenty-five (25) landowners of each district affected by the proposed division or combination shall sign and file with the Arkansas Soil and Water Conservation Commission a petition requesting that the district or districts, as the case may be, and the operations thereof, be divided or combined, or divided and combined, in the manner requested.

(b) The commission shall prescribe the form for the petitions, which shall be as nearly as may be in the form described in this chapter for petitions to organize a district.

(c) The commission may conduct the public meetings and public hearings upon the petition as may be necessary to assist it in the consideration thereof.

(d) The commission may define in more detail the boundaries outlined in the petitions for the districts proposed to result from the division or combination.



§ 14-125-403 - Conduct of referendum.

(a) Within sixty (60) days after a petition has been filed with the Arkansas Soil and Water Conservation Commission pursuant to § 14-125-402, the commission shall give due notice of the holding of a referendum, shall supervise and conduct the referendum, and shall issue appropriate regulations governing the conduct thereof.

(b) Each owner of land lying within the district or districts to be affected shall be entitled to vote, and only such landowners shall be entitled to vote.

(c) The Arkansas Soil and Water Conservation Commission shall make provisions on the referendum for each landowner to vote:

(1) On whether or not he approves of the proposed division, if any, of the district in which his land is located; and

(2) On whether or not he approves of the proposed new district in which his land will be located under the proposed combination, if any.

(d) No informalities in the conduct of the referendum or in any matters relating thereto shall invalidate the referendum or the result thereof if notice shall have been given substantially as provided in this section and the referendum shall have been fairly conducted.



§ 14-125-404 - Results of referendum -- Commission determination.

(a) The commission shall publish the results of the referendum and shall thereafter consider and determine whether the division or combination requested in the petition is administratively practicable and feasible.

(b) If the commission shall determine that the division or combination of the district or districts is not administratively practicable and feasible, it shall record the determinations and deny the petition. If the commission shall determine that the division or combination is administratively feasible and practicable, it shall record the determinations and proceed with the division or combination of the district or districts in the manner hereafter provided.

(c) In making the determinations, the commission shall give due regard and weight to:

(1) The attitudes of the owners of lands lying within the defined boundaries of the districts to be affected;

(2) The number of landowners eligible to vote in the referendum who shall have voted;

(3) The proportion of the votes cast in the referendum in favor of the division or combination of the district or districts to the total number of votes cast;

(4) The approximate wealth and income of the land owners of the proposed new district or districts;

(5) The probable expense of carrying on erosion-control operations within the district or districts; and

(6) Such other economic and social factors as may be relevant to the combination, having due regard to the legislative determinations set forth in §§ 14-125-102 -- 14-125-104.

(d) However, no district or districts may be divided or combined if a majority of land owners voting vote against either the particular division or combination which is submitted to their vote as hereinabove provided.



§ 14-125-405 - Directors -- Certification of commission determination.

(a) If the commission shall determine that the proposed division or combination is practicable and feasible in its entirety, it shall appoint for each district to result from the proposed division or combination two (2) directors to act with three (3) directors to be elected in accordance with, and subject to, the terms and conditions set forth in §§ 14-125-301 and 14-125-302, except that the nominating petitions shall be filed within thirty (30) days of the determination of the commission and notice thereof to the eligible voters, as the governing body of each such district.

(b) Any existing director shall be eligible to be appointed or elected as a new director.

(c) The commission shall then certify to the new directors, and to the directors of each existing district which is to be divided or combined, hereinafter sometimes called "old directors", the determination of the commission as to the administrative practicability and feasibility of the division or combination, the boundaries of the proposed district, the names, addresses, and positions of the directors appointed or elected for each new district, and such other data as it deems appropriate.

(d) Thereupon, the old directors of each district to be divided, if any, shall decide the proportion and manner of division of its property, assets, and rights, exclusive, however, of any executory contracts, among the new districts into which the old district is to be divided, taking into consideration the nature and source of the property, assets, and rights, the comparative sizes of the new divisions, the number of landowners of each division, and general considerations of fairness in making the allocation.

(e) The directors shall notify the commission and the new directors, who are to receive any of the property, rights, and assets, of their decision; and the property, assets, and rights shall then be divided and transferred accordingly.

(f) If no division of a district is to be made, the directors shall simply transfer the assets, property, and rights of the district to the new directors of the combined district of which it will comprise a part.

(g) If the directors of a district to be divided are unable to agree on the division of the property, assets, and rights to be made, within sixty (60) days after the certification of determination from the commission, they shall notify the commission. After a hearing of the directors and any other persons within the district who may be, in the commission's judgment, reasonably entitled to be heard, the commission shall decide and determine finally the proportions and manner of the division and shall certify its decision to the directors, who shall proceed forthwith to divide the property, assets, and rights accordingly.



§ 14-125-406 - Application for completion.

(a) Upon receiving the property, assets, and rights to which they shall be entitled under the division or combination decided upon in the above manner, the directors of each resulting district shall file an application, duly verified, with the Secretary of State, for the completion of the division or combination, which application shall set forth, and such application need contain no detail other than the mere recitals that:

(1) A petition for the division or combination of the district was filed with the Arkansas Soil and Water Conservation Commission pursuant to the provisions of this chapter and that the proceedings specified in this chapter were taken pursuant to petition;

(2) The application is being filed in order to complete the division or combination of the old district or districts as governmental subdivisions and public bodies, corporate and politic, under this chapter;

(3) They have been appointed and elected, respectively, as directors; and

(4) The application shall also set forth with respect to the resulting district or districts the matters required in § 14-125-206.

(b) The application shall:

(1) Be executed and sworn to as provided in § 14-125-206; and

(2) Be accompanied by a statement by the Arkansas Soil and Water Conservation Commission, which shall certify, and such a statement need contain no detail other than the mere recitals, that:

(A) A petition was filed, notice given, and a referendum held on the question of dividing or combining the named districts;

(B) The commission did duly determine that the division or combination was administratively practicable and feasible; and

(C) The division or combination of the property, assets, and rights was decided upon and carried out in accordance with the provisions of this chapter.

(3) The statement shall set forth the boundaries of the district as they have been described in the petition or further defined by the commission.



§ 14-125-407 - Processing applications -- Certification of resulting districts.

The Secretary of State shall examine the applications, shall receive and file them, and shall record them in the book for the recording of applications for the organization of districts. The old districts shall cease to exist as districts, and the resulting districts shall constitute governmental subdivisions of this state and public bodies corporate and politic. The secretary shall issue to the directors of each resulting district a certificate, under the seal of the state, of the due constitution by division or combination, as the case may be, of the district and shall record the certificate with the application and statement.



§ 14-125-408 - Effect of prior district regulations, contracts, etc. -- Commission responsibility.

(a) Upon the issuance of the certificate of due constitution of each such district under the provisions of this chapter, all ordinances and regulations theretofore adopted and in force within the former districts shall be of no further force and effect.

(b) All contracts, agreements, and easements entered into, to which an old district or the old directors thereof, are parties, shall remain in force and effect for the period provided in the contracts.

(c) The Arkansas Soil and Water Conservation Commission shall be substituted for the district or directors as a party to such contracts.

(d) The commission shall be entitled to all benefits and subject to all liabilities under the contracts and shall have the same right and liability to perform, to require performance, to sue and be sued, and to modify or terminate the contracts by mutual consent or otherwise, as the supervisors of the former district would have had.

(e) The commission may designate and direct any of the new districts to act as its agent to carry out any contract or duty, or enforce any right, or perform any other work which accrues to it under this subchapter on account of the division or combination of an old district.



§ 14-125-409 - District powers and restrictions.

The district constituted by the division or combination, and the directors thereof, shall have the same powers and be subject to the same restrictions as districts organized under §§ 14-125-201 -- 14-125-209 and the directors thereof.



§ 14-125-410 - Change of district name.

(a) The name of any soil and water conservation district may be changed with the approval of the Arkansas Soil and Water Conservation Commission upon:

(1) The adoption of a resolution by a majority of the board of directors of the district; and

(2) The filing of a certified copy of the resolution with the Secretary of State.

(b) The Secretary of State shall, if he finds that the name is not identical or so nearly similar to the name of another soil and water conservation district as to lead to confusion or uncertainty, file the resolution and issue a new certificate to the district showing the new name.






Subchapter 5 - -- Land-Use Regulations

§ 14-125-501 - Authority to formulate regulations -- Meetings and hearings.

(a) The directors of any district may formulate regulations governing the use of lands within the district in the interest of conserving soil and soil resources and preventing and controlling soil erosion.

(b) The directors may conduct public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work.



§ 14-125-502 - Contents of regulations -- Uniformity.

(a) The regulations to be adopted by the directors under the provisions of this subchapter may include:

(1) Provisions requiring the carrying out of necessary engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and other necessary structures;

(2) Provisions requiring observance of particular methods of cultivation including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding, and planting of lands with water-conserving and erosion-preventing plants, trees, and grasses, forestation, and reforestation;

(3) Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on;

(4) Provisions for such other means, measures, operations, and programs as may assist conservation of soil resources and prevent or control soil erosion in the district, having due regard for the legislative findings set forth in §§ 14-125-102 -- 14-125-104.

(b) The regulations shall be uniform throughout the territory comprised within the district except that the directors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use, and other relevant factors and may provide regulations varying with the type or class of land affected but uniform as to all lands within each class or type.



§ 14-125-503 - Notice of referendum -- Proposed ordinance.

(a) The directors shall not have authority to enact such land-use regulations into law until after:

(1) They shall have caused due notice to be given of their intention to conduct a referendum for submission of the regulations to the owners of lands lying within the boundaries of the district for their indication of approval or disapproval of the proposed regulations; and

(2) The directors have considered the result of the referendum.

(b) The proposed regulations shall be embodied in a proposed ordinance.

(c) Copies of the proposed ordinance shall be available for the inspection of all eligible voters during the period between publication of notice and the date of the referendum.

(d) The notices of the referendum shall recite the contents of the proposed ordinance or shall state where copies of the proposed ordinance may be examined.



§ 14-125-504 - Referendum.

(a) The question shall be submitted by ballots, upon which the words "FOR approval of proposed ordinance No...................., prescribing land-use regulations for conservation of soil and prevention of erosion" and "AGAINST approval of proposed ordinance No................... prescribing land-use regulations for conservation of soil and prevention of erosion" shall be printed, with a direction to cross out or scratch off one (1) or the other of the propositions, leaving unmarked the proposition for which the voter wishes to vote.

(b) The directors shall supervise the referendum, shall prescribe appropriate regulations governing the conduct thereof, and shall publish the result thereof.

(c) All owners of lands within the district shall be eligible to vote in the referendum. Only such landowners shall be eligible to vote.

(d) No informalities in the conduct of the referendum or in any matters relating thereto shall invalidate the referendum or its result if notice thereof shall have been given substantially as provided in this section and if the referendum shall have been fairly conducted.



§ 14-125-505 - Effect of referendum.

(a) The directors shall not have authority to enact the proposed ordinance into law unless at least three-fourths (3/4) of the votes cast in the referendum shall have been cast for approval of the proposed ordinance.

(b) The approval of the proposed ordinance by three-fourths (3/4) of the votes cast in the referendum shall not be deemed to require the directors to enact the proposed ordinance into law.



§ 14-125-506 - Copies of regulations.

Copies of land-use regulations adopted under the provisions of this subchapter shall be printed and made available to all occupiers of lands lying within the district.



§ 14-125-507 - Force and effect of regulations.

Land-use regulations prescribed in ordinances adopted pursuant to the provisions of this subchapter by the directors of any district shall have the force and effect of law in the district and shall be binding and obligatory upon all owners of lands within the district.



§ 14-125-508 - Enforcement.

(a) Where the directors of any district shall find that any of the provisions of land-use regulations prescribed in an ordinance adopted in accordance with the provisions of §§ 14-125-501 -- 14-125-507 and 14-125-509 are not being observed on particular lands and that the nonobservance tends to increase erosion on the lands and interferes with the prevention or control of erosion on other lands within the district, the directors may present to the chancery court for the county or counties within which the lands of the defendant may lie, a petition, duly verified, setting forth the adoption of the ordinance prescribing land-use regulations, the failure of the defendant landowner to observe the regulations and to perform particular work, operations, or avoidances as required thereby, and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, praying the court to require the defendant to perform the work, operations, or avoidances within a reasonable time, and to order that if the defendant shall fail so to perform, the directors may go on the land, perform the work or other operations, or otherwise bring the condition of the lands into conformity with the requirements of the regulations and recover the costs and expenses thereof, with interest, from the owner of the land.

(b) Upon the presentation of the petition, the court shall cause process to be issued against the defendant and shall hear the case.

(c) If it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take the evidence as it may direct and report the evidence to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

(d) The court may dismiss the petition, or it may require the defendant to perform the work, operations, or avoidances. It may also provide that upon the failure of the defendant to initiate the performance within the time specified in the order of the court and to prosecute the performance to completion with reasonable diligence, the directors may enter upon the lands involved and perform the work or operations or otherwise bring the condition of the lands into conformity with the requirements of the regulations and recover the costs and expenses thereof, with interest at the rate of five percent (5%) per annum, from the owner of the lands.

(e) The court shall retain jurisdiction of the case until after the work has been completed.

(f) Upon completion of the work pursuant to the order of the court, the directors may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest.

(g) The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five percent (5%) per annum until paid, together with the costs of suit, including a reasonable attorney's fee to be fixed by the court.



§ 14-125-509 - Amendment, supplementation, or repeal of regulations.

(a) Any owner of land within the district may at any time file a petition with the directors asking that any or all of the land-use regulations prescribed in any ordinance adopted by the directors under the provisions of this subchapter shall be amended, supplemented, or repealed.

(b) Land-use regulations prescribed in any ordinance adopted pursuant to the provisions of this subchapter shall not be amended, supplemented, or repealed except in accordance with the procedure prescribed in this section for adoption of land-use regulations.

(c) Referenda on adoption, amendment, supplementation, or repeal of land-use regulations shall not be held more often than once in six (6) months.






Subchapter 6 - -- Improvement Plans

§ 14-125-601 - Proposed improvement plan for project areas within districts -- Petition.

(a) The board of directors of a district may from time to time, on its own motion, and upon the filing of a petition by a majority in number of the owners of the lands or the owners of a majority in value of the lands, as shown by the last assessment of real property within a proposed improvement project area within the district, adopt a proposed plan for the construction, operation, and maintenance of works of improvement for the prevention of erosion, floodwater and sediment damages, or for the conservation, development, and utilization of soil and water resources and the disposal of water within the proposed project area.

(b) The petition shall describe generally the territory intended to be included in the project area and shall state the general nature and purposes of the proposed improvements and their necessity, feasibility, and estimated cost, with such reasonable detail and definiteness as will demonstrate the utility, feasibility, and need for the improvements.

(c) The petition of the landowners shall also be accompanied by a surety bond to pay for the expenses of survey of the proposed area, in case the proposed improvement plan for the project area is not approved by the court.



§ 14-125-602 - Court approval of plan generally.

(a) Upon its adoption of a proposed improvement plan for an improvement project area, a copy of the plan shall be submitted to appropriate federal and state agencies for comment and the board of directors shall file the plan with the clerk of the chancery court of the county in which the district is located, with a petition that the court approve such plan for the project area therein described.

(b) (1) The court shall enter an order appointing an engineer to be selected by the board, subject to approval by the court, who shall give bond in a sum not less than one thousand dollars ($1,000), to be fixed by the court, for the faithful discharge of his duties.

(2) The engineer shall forthwith proceed to make a survey and ascertain the limits of the region which would be benefited by the proposed improvements. He shall file with the clerk of the court a report showing the territory which will be benefited by the proposed improvements, giving a general idea of the character and expense thereof, and making such suggestions as to the proposed improvements and their location as he may deem advisable.

(3) The territory need not consist of contiguous parcels of land.

(c) (1) The chancery clerk shall, upon the filing of the report, give notice by publication for two (2) weeks in some newspaper published and having a general circulation in the county calling upon all persons owning property within the proposed project area, which shall be described in the notice, to appear at a hearing before the court on some day to be fixed by the court, to show cause in favor of or against the proposed improvement plan for the project area.

(2) If the court deems it to be in the best interests of the owners of land within the project area that the plan for the area shall be approved, it shall enter an order approving such plan and establishing the project area described therein.

(3) Any owner of land within the territory of such project area may petition the court at the hearing to exclude his property.

(4) If the court finds that the land would not be benefited by the proposed plan, the court, in its order, shall exclude the land of the petitioner or petitioners from the project area.

(5) All such improvement plans for project areas shall be appropriately identified by a number or a name selected by the court.



§ 14-125-603 - Court approval of plan based on preliminary survey and report prepared with agency assistance.

(a) If the plan adopted by the board and filed with the clerk of the court is based on, and accompanied by, a preliminary survey and report prepared with the assistance of a federal or state agency, which sets forth the purpose of the plan, delineates the area to be benefited, describes the general nature of the works of improvement, the necessity, feasibility, and estimated cost thereof, with such reasonable detail and definiteness that the court may understand therefrom the purpose, utility, feasibility, and need therefor, and if the court deems it to be in the best interests of the owners of land within the proposed project area, the court may, without the appointment of an engineer, hold a hearing in the manner provided in § 14-125-602. If, after the hearing, the court deems it to be in the best interests of the owners of land within the proposed project area, it shall enter an order approving the plan and establishing the project area described therein, subject to the filing of a final work plan with the court.

(b) When completed, the final work plan shall be filed by the board of directors, together with a map showing the location of the proposed improvements and an estimate of the costs thereof, with the court as a supplement to the preliminary survey and report, and if the court deems it to be in the best interests of the landowners of the project area, it shall enter an order approving such final plan as the improvement plan for the improvement project area delineated in such final plan.

(c) If the final work plan includes in the project area lands in addition to those included in the project area in the preliminary survey and report, the court shall, before entering an order approving the plan as the improvement plan for the project area described therein, hold a hearing with respect to the additional lands in the manner provided in § 14-125-602, and make a determination as to whether the improvement plan is in the best interests of the owners of land within the modified project area described therein.



§ 14-125-604 - Expense of plan preparation, adoption, and approval.

All costs and expenses incurred in the preparation, adoption, and approval of an improvement plan shall be paid by the district out of its general funds, but all such costs and expenses paid by the district, upon the approval of the improvement plan, shall be repaid to the general funds of the district out of the proceeds of the first taxes or other revenues collected by the district for carrying out the improvement plan.



§ 14-125-605 - Effect of order approving improvement plan and establishing project area.

(a) The order of the court approving the improvement plan as provided in § 14-125-602 or the final improvement plan as provided in § 14-125-603, and establishing the improvement project area described therein, shall have all the force and effect of a judgment.

(b) Any landowner within the project area may appeal from the order within thirty (30) days after it has been made, but if no appeal is taken within that time, the order shall be deemed conclusive and binding upon all the land within the boundaries of the project area, and upon the landowners.

(c) Any owner of land within a proposed project area may within like time appeal from any order refusing to approve a proposed plan and establish a project area.



§ 14-125-606 - Improvement plan for an improvement project area situated in more than one district.

(a) (1) If a proposed improvement plan for an improvement project area includes land in more than one (1) soil and water conservation district, the districts involved, after adoption of the plan by the respective boards of directors of each district, may jointly petition the chancery court of the county in which the largest portion of the land lies for approval of the plan, and all proceedings with respect to the plan shall be had in the court.

(2) The court shall apportion all costs and expenses incurred in the preparation, adoption, and approval of the plan between the districts in the proportion to the amount of the assessment of benefits to lands in each district, and the costs and expenses that are incurred prior to the time when the assessment of benefits is made shall be apportioned between the districts in the amounts which the court shall deem to be just and equitable, but the costs and expenses paid by the districts shall, if the plan is approved, be refunded to the respective districts out of the first taxes or other revenues collected for the carrying out of such plan.

(3) All notices in connection with the improvement plan shall be published in newspapers published and having a general circulation in each district in which any lands of the project area are located.

(4) In all other respects, the proceedings in connection with the improvement plan shall be the same as is provided for an improvement plan for a project area situated in one (1) district.

(b) (1) The improvement plan for any project area situated in more than one (1) district shall be carried out and administered by a joint board of directors appointed by the chancery court at the time the court approves the improvement plan from among the members of the boards of directors of the respective districts having land within the project area, which directors shall be eligible to serve on the joint board only during their tenure as district directors.

(2) The joint board shall consist of not more than five (5) directors, except where a larger number is required to afford adequate representation for each district having lands within the area.

(3) The representation of each district on the joint board shall be on such basis as the court shall deem to be just and equitable.

(4) In making the appointments, the court shall take into consideration the proportion that the benefits accruing from the improvement plan to the land in each district bears to the total benefits accruing to all lands within the project area and the proportion that the acreage of lands of each district included within the project area bears to the total acreage of lands within the project area.

(5) The court shall likewise fill by appointment any vacancy occurring on the board by reason of resignation, death, or otherwise.

(c) (1) The joint board shall act on behalf of the participating districts and shall exercise all the powers and duties of the districts with respect to the carrying out of the improvement plan for the project area.

(2) The actions taken and obligations entered into in the carrying out of the improvement plan shall be the actions and obligations of each of the participating districts acting through the joint board.

(3) All obligations issued by the joint board, including notes, bonds or other evidences of indebtedness, which are payable from taxes levied on the basis of assessment of benefits, shall be paid from the taxes levied against the land in the project area located in the several participating districts. The liability of each such district shall be in the proportion to the amount of the assessment of benefits on the lands in the district.



§ 14-125-607 - Alteration of plans.

(a) The board of directors may at any time alter the plan for works of improvement, but, before constructing the work according to the changed plan, the changed plan shall be filed with the clerk of the chancery court, and notice of the filing shall be given by publication for two (2) weeks in some newspaper published and having a general circulation in each of the counties containing lands within the project area.

(b) If the court approves the changes, it shall enter its order approving the alteration of plans. However, if the changes add lands to the established project area, the court shall, before entering the order, hold a hearing with respect to the additional lands in the manner provided in § 14-125-602 to determine whether the improvement plan is in the best interests of the owners of land within the modified project area, and the owners shall have the same right of appeal as provided in connection with the original improvement plan.



§ 14-125-608 - Additional works of improvement.

After the work contemplated by the original improvement plan has been completed, the board of directors may adopt and file with the clerk of the chancery court where the original plan was filed a plan for additional works of improvement for the project area, and the proceedings with respect to such additional plan, including the right of appeal, shall be the same insofar as may be practicable as those required in connection with the original plan.






Subchapter 7 - -- Taxes and Assessments

§ 14-125-701 - Assessments of benefits and damages.

(a) As soon as the court has entered its order approving an improvement plan and establishing the improvement project area described therein, the court shall appoint three (3) assessors who shall be resident landowners of the project area.

(b) Each of the assessors shall take the oath of office as required by Arkansas Constitution, Article 19, § 20, and shall also swear that he will well and truly assess all benefits resulting from the improvement and all damages caused thereby.

(c) Any assessor failing to take the oath within thirty (30) days after his appointment shall be deemed to have declined, and his place shall be filled by the chancery court.

(d) All vacancies shall be filled by the chancery court. However, if the owners of a majority in assessed value of the real property in the project area shall petition for the appointment of a particular person or persons as assessor or assessors, it shall be the duty of the chancery court to appoint the person or persons so designated.

(e) The chancery court shall remove any of the assessors on the petition of owners of a majority in assessed value of the real property in the district.

(f) The assessors herein provided for shall receive as compensation the sum of five dollars ($5.00) each day they are engaged in carrying out their duties hereunder, together with their necessary expenses.

(g) The assessors shall proceed to assess the land within the project area on the basis of benefits accruing to the land from the works of improvement for the prevention of erosion, floodwater, and sediment damages, or the conservation, development, and utilization of soil and water resources and the disposal of water.

(h) A separate book for each project area shall be maintained with respect to assessments of benefits on the basis of benefits accruing to the land from the works of improvement.

(i) The assessors shall cause to be inscribed in the book the description of each tract of land. The assessors shall assess the value of the benefits to accrue to each tract by reason of the works of improvement and shall enter the assessment of benefits opposite the description, together with an estimate of what the landowner will be required to pay on the assessment.

(j) The assessment shall embrace not merely the land, but shall also embrace all railroads, tramroads, and other improvements on land that will be benefited by the works of improvement.

(k) There shall be placed opposite each tract of land the name of the owner, as shown by the last county assessment, but a mistake in the name shall not vitiate the assessment. Evident errors which occur in the county assessment list may be corrected.

(l) If any owner of land or other district has made any improvements or works in the project area that can be profitably used as a part of the approved improvement plan, the value of the improvement or works shall be appraised by the assessors, shall separately appear upon its assessment of benefits, and shall be paid for the district, either in cash or by a reduction of assessment of benefits.

(m) The assessors shall also assess all damages that will accrue to any landowner by reason of the proposed improvements, including all injury to lands taken or damaged. Where the assessors return no such assessment of damages as to any tract of land, it shall be deemed a finding by the assessors that no damage will be sustained.



§ 14-125-702 - Filing and record of assessment.

(a) When an assessment is completed, the assessors shall subscribe an original and one (1) copy of the assessment and deposit the original with the clerk of the chancery court, where it shall be kept and preserved as a public record.

(b) The copy shall be certified by the clerk and returned to the assessors to be preserved with the records of the district.

(c) If the project area includes land in more than one (1) county, a certified copy of the assessment shall also be deposited with the clerk of the chancery court in such other county or counties to be kept and preserved as a public record.



§ 14-125-703 - Notice -- Hearing of complaints -- Appeal.

(a) Upon the filing of assessment, the clerk shall give notice thereof by publication for two (2) weeks in some newspaper published and having a general circulation in the county or counties in which the lands in the project area are located.

(b) The notice shall give a description of the land assessed and state that the owners of the land may appear before the court on a day named therein and present complaints, if they have any, against the assessment of any land in the project area.

(c) The day so named shall be not less than ten (10) days nor more than thirty (30) days after the last publication of the notice.

(d) If no complaint is made as provided in this section, the assessment as deposited with the clerk shall be conclusive and the court shall enter an order confirming the assessment.

(e) Any owner of land within the project area who conceives himself to be aggrieved by the assessment of benefits or damages or deems that the assessment of any land within the project area is inadequate shall present his complaint to the court on the day named in the notice.

(f) The court shall consider the complaint and enter its finding thereon, either confirming the assessment or increasing or diminishing it.

(g) Its findings shall have the force and effect of a judgment, from which an appeal may be taken within thirty (30) days, either by any such owner of land or by the board of directors.



§ 14-125-704 - Acquiescence in damage assessment -- Demand for assessment -- Condemnation.

Any owner of land may accept the assessment of damages in his favor made by the assessors or acquiesce in their failure to assess damages in his favor. He shall be construed to have done so unless he gives to the board, not later than the date of the hearing provided for in § 14-125-703, notice in writing that he demands an assessment of his damages by a jury. In this event, the board shall institute an action to condemn the land that will be taken or damaged in carrying out the works of improvement included in the approved improvement plan, which action shall be in accordance with the proceedings provided in § 14-125-303(a)(3).



§ 14-125-705 - Reassessment of benefits generally.

(a) The board shall have the power to order a reassessment of the benefits not more often than once a year, and this reassessment shall be made, advertised, and equalized as is provided for the original assessment of benefits.

(b) All appeals of landowners objecting thereto must be taken and perfected within thirty (30) days from the time of the action of the court thereon.

(c) If any obligation of the district shall be outstanding at the time of the reassessment, the liability thereon of land against which assessments of benefits have been confirmed shall be no less than the liability of the property by reason of the original assessment.



§ 14-125-706 - Reassessment after alteration of plans.

(a) If by reason of a change of plans pursuant to § 14-125-607, either the board or any landowners deem that the assessment on any land has become inequitable, they may petition the court. The court may thereupon refer the petition to the assessors, which shall reassess the land mentioned in the petition, increasing the assessment if greater benefits will be received and allowing damages if less benefits will be received or if damages will be sustained. A copy of the reassessment shall be deposited with the clerk of the chancery court as provided in § 14-125-702 in connection with the original assessment.

(b) In no event shall a reduction of assessments be made after the assessment of benefits has been confirmed by the court as provided in § 14-125-703 and obligations based on the assessments have been incurred, but any reduction in benefits shall be paid for by the district as damages. The claim for those damages shall be secondary and subordinate to the rights of the holders of bonds or other obligations or evidences of indebtedness which have theretofore been issued.

(c) The landowners shall have the same right of appeal from reassessment as provided for in this chapter in the case of the original assessment.



§ 14-125-707 - Taxes payable in full or in installments.

(a) The amount of interest which will accrue on notes, bonds, or other evidences of indebtedness issued by a district shall be included in and added to the taxes levied against the land in the project area, but the interest to accrue on the notes, bonds, or other evidences of indebtedness shall not be construed as a part of the costs of construction in determining whether the expenses and the costs of making the improvements exceed the assessment of benefits.

(b) (1) When the tax levies are made, the landowners shall have the privilege of paying the taxes in full, without interest, within thirty (30) days after the levy becomes final.

(2) But all these taxes shall be made payable in installments, so that not more than ten percent (10%) of the taxes shall be collectible in any one (1) year against the wishes of the landowner. In the event that any landowner avails himself of this privilege, the deferred installments of the taxes shall bear interest at the rate of six percent (6%) per annum and shall be payable only in installments as levied.

(3) However, the commencement of the payment of the taxes in installments may be deferred for such period after the completion of the improvement plan as the chancery court deems to be in the best interests of the landowners in the project area.

(4) If any landowner shall pay in full the levy of taxes against his land as herein provided, that land shall not be further liable by reason of the assessment of benefits or any reassessment thereof except a reassessment because of changed plans as provided in § 14-125-705, and then only to the extent of the increase in assessment, if any, because of the greater benefit thereby received. However, in case of any additional assessment for greater benefit, any landowner who shall have paid his previous tax levy in full shall have the privilege of paying in full the increase in tax levy in the manner herein provided.



§ 14-125-708 - Levy of tax -- Lien -- Appeal from tax assessment.

(a) The chancery court shall at the same time that the assessment of benefits is filed or at any subsequent time when called upon by the board enter an order, which shall have the force and effect of a judgment, providing that there shall be levied against the land within the project area a tax sufficient to pay the estimated cost of the improvement, with ten percent (10%) added for unforeseen contingencies. This tax shall be a charge against the land in the proportion to the amount of the assessment of benefits thereon and may be paid in full or in annual installments as provided in § 14-125-707.

(b) The tax so levied shall be a lien upon the land within the project area from the time that the tax is levied by the court and shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created. It shall continue until the tax, with such penalties and costs as may accrue thereon, shall have been paid.

(c) The remedy against such levy of taxes shall be by appeal, and this appeal shall be taken within twenty (20) days from the date of the order by the court. On this appeal, the presumption shall be in favor of the legality of the tax.



§ 14-125-709 - Levy of tax for preliminary expenses.

(a) If the board does not deem it to the advantage of the project area to proceed immediately with the construction of the improvements upon the filing and confirmation of the assessment of benefits, it may cause to be levied and collected a tax based upon the assessment of benefits and collectible from the benefited land in the project area in the proportion to the amount of the assessment of benefits thereon for the purpose of paying preliminary expenses for development of the improvement plan for the project area.

(b) The board shall report to the court the rate of taxation necessary to be levied to pay the preliminary expenses, and thereupon it shall be the duty of the court to make levy of taxes upon the benefited land in the project area sufficient to pay the preliminary expenses, with ten percent (10%) added for unforeseen contingencies. This tax shall be extended upon the tax books of the county and collected along with other taxes in the same manner as taxes levied for construction purposes, as provided in this chapter.

(c) If any project area is abandoned before the making of the assessment of benefits, the tax for preliminary expenses shall be levied at the rate fixed by the board upon the real property therein upon the basis of the assessment for county and state purposes.



§ 14-125-710 - Levy of tax for operation and maintenance.

(a) On or before the first Monday in October of each year, the board of directors shall estimate the amount necessary for the ensuing calendar year for operation and maintenance of the works of improvement provided for in the improvement plan and shall submit the estimate to the chancery court which approved the plan, with a request that a tax levy be made for the estimated amount.

(b) If the court finds the estimated amount to be fair and reasonable, it shall enter an order, which shall have the force and effect of a judgment, providing that there shall be levied against the benefited land within the project area a tax sufficient to pay the estimated cost of operation and maintenance. This tax shall be a charge against the benefited land in the proportion to the amount of the assessment of benefits on the land.



§ 14-125-711 - Extension of taxes on county tax books -- Collection of taxes.

(a) The amount of the taxes herein provided for shall be annually extended upon the tax books of the county, or counties if the project area is situated in more than one (1) county, and collected by the collector of the county along with the other taxes. For his services in making this collection, the collector shall receive a commission as is provided by law.

(b) The collections shall be by the collector paid over to the board of directors at or before the time that he is now required to make settlement with the county treasurer for general taxes.

(c) The collection of taxes levied hereunder, the proceedings for the collection of delinquent taxes, and the periods of redemption from sales for foreclosure of tax liens shall be in accordance with §§ 14-125-707 and 14-125-708.






Subchapter 8 - -- Bonds and Evidences of Indebtedness

§ 14-125-801 - Petition to borrow money or issue bonds, etc.

(a) The board of directors may petition the chancery court for authority to borrow money or issue bonds or other evidences of indebtedness.

(b) The petition of the board shall state whether it is desired that those bonds or other evidences of indebtedness shall be made payable from the proceeds of any revenues derived from the operation of the works of improvement included in the approved plan or from the proceeds of taxes levied against the land within the project area.

(c) The order of the court authorizing the issuance of the bonds or other evidences of indebtedness shall specify which sources shall be liable for the payments of the principal and interest thereon.



§ 14-125-802 - Notice -- Issuance.

(a) The clerk of the court shall upon receipt of the petition give due notice by publication for two (2) weeks in some newspaper published and having a general circulation within the county in which the project area is located calling upon all persons owning land within the area to appear before the court upon a date to be fixed by the court, not less than ten (10) days nor more than thirty (30) days from the date of the last publication, to show cause in favor of or against the issuance of bonds or other evidences of indebtedness.

(b) If upon final hearing the court deems it to be in the best interest of the owners of the land, the court shall enter an order authorizing the issuance of bonds or other evidences of indebtedness.

(c) The order of the court shall have the force and effect of a judgment and any aggrieved party may appeal from this order within thirty (30) days after the order has been made. If no appeal is taken within that time, the order shall be deemed conclusive and binding upon the lands in the project area and upon the owners thereof.

(d) The board may thereupon borrow money at a rate of interest from any agency of the United States or any other public or private lending source; may issue promissory notes, negotiable bonds, or other evidences of indebtedness as required by the lender thereof; and may pledge and assign all assessments and revenues relating to the project area for the repayment thereof.



§ 14-125-803 - Terms and form of bonds, etc.

(a) Bonds or other evidences of indebtedness issued under the terms of this chapter shall bear such date or dates, mature at such time or times not in excess of fifty (50) years, and be in such form and denomination as the board may determine.

(b) The board may sell, exchange, or hypothecate these obligations from time to time at such prices as shall best serve the interests of the owners of land within the project area, provided that any sale or exchange of the obligations at less than par value shall first have the approval of the chancery court.



§ 14-125-804 - Court order approving proceedings.

(a) After issuing any bonds or other evidences of indebtedness and before their sale, exchange, or hypothecation, the board may petition the chancery court for an order approving the legality and regularity of all proceedings leading up to the issuance of the bonds or other evidences of indebtedness. This order shall have the force and effect of a judgment from which an appeal may be taken within thirty (30) days by the board or by any owner of land against which assessments of benefits by the district have been confirmed.

(b) If the order of the court shall specify that the bonds or other evidences of indebtedness shall be made payable from revenues, the order shall declare specifically the revenues or portion thereof that shall be pledged to secure the payment of the principal and interest thereon. This order shall constitute a sufficient pledge to secure all such payments of all bonds or other evidences of indebtedness that may be issued in pursuance thereof. All revenues so designated shall be applied, except for a reasonable amount for annual operation and maintenance costs, first to the payment of such principal and interest. No tax shall be levied by or on behalf of the district against any land within the project area to pay any part of the principal or interest of the bonds or other evidence of indebtedness.

(c) If the order of the court authorizing the borrowing of money and the issuance of notes, bonds, or other evidences of indebtedness shall specify that they shall be made payable from the proceeds of assessments, that order shall provide for the levying of a tax against the benefited land within the project area in the proportion to the amount of the assessment of benefits thereon in the same manner and with the same effect as provided in § 14-125-708.



§ 14-125-805 - Refunding bonds.

Refunding bonds may be issued and may be sold, exchanged, or hypothecated under the procedure provided in §§ 14-125-801 -- 14-125-804.



§ 14-125-806 - Security for bonds -- Delinquencies.

(a) All bonds issued under the terms of this chapter that are made payable from the proceeds of assessments shall be secured by a lien on all benefited lands in the project area unless the board of directors shall be able to sell bonds payable out of revenue only. The board shall see to it that a tax is levied annually and collected under the provisions of this chapter so long as it may be necessary to pay any bond issued under its authority.

(b) (1) If any bond or interest coupon on any bond issued by the board is not paid within (30) days after its maturity, it shall be the duty of the chancery court of the proper county, on the application of any holder of the bond or interest coupon so overdue, to order the collection of the taxes aforesaid. At its discretion, the court may appoint a receiver therefor.

(2) The proceeds of the taxes and collections shall be applied, after payment of costs, first to overdue interest and then to payment pro rata of all bonds issued by the board which are then due and payable.

(3) The board or receiver may be directed by suit to foreclose the lien of the taxes on the lands.

(4) The suits so brought by the receiver shall be conducted in all matters as suits by the board, as hereinbefore provided, and with like effect.

(5) The decrees and deeds herein shall have the same presumptions in their favor.

(6) However, when all such sums have been paid, the receiver shall be discharged, and the affairs of the district with respect to the project area conducted by the board, as provided in this chapter.






Subchapter 9 - -- Discontinuance of Districts

§ 14-125-901 - Petition.

(a) At any time after five (5) years after the organization of a district under the provisions of this chapter, any twenty-five (25) owners of land lying within the boundaries of the district may file a petition with the Arkansas Soil and Water Conservation Commission praying that the operations of the district be terminated and the existence of the district discontinued.

(b) The commission may conduct the public meetings and public hearings upon the petition as may be necessary to assist it in the consideration thereof.



§ 14-125-902 - Notice and conduct of referendum.

(a) Within sixty (60) days after a petition has been received by the commission, it shall:

(1) Give due notice of the holding of a referendum;

(2) Supervise the referendum; and

(3) Issue appropriate regulations governing the conduct of the referendum.

(b) The question shall be submitted by ballots upon which the words "FOR terminating the existence of the .... (name of the soil conservation district to be here inserted)" and "AGAINST terminating the existence of the .... (name of the soil conservation district to be here inserted)" shall be printed, with a direction to cross out or scratch off one (1) or the other of the propositions, leaving unmarked the proposition for which the voter wishes to vote.

(c) Only owners of lands lying within the boundaries of the district shall be eligible to vote in the referendum.

(d) No informalities in the conduct of the referendum or in any matters relating thereto shall invalidate the referendum or its result if notice thereof shall have been given substantially as provided in this subchapter and the referendum shall have been fairly conducted.



§ 14-125-903 - Results of referendum -- Practicability and feasibility of continued operation.

(a) The commission shall publish the result of the referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible.

(b) If the commission shall determine that the continued operation of the district is administratively practicable and feasible, it shall record the determination and deny the petition.

(c) If the commission shall determine that the continued operation of the district is not administratively practicable and feasible, it shall record that determination and shall certify that determination to the directors of the district.

(d) In making that determination the commission shall give due regard and weight to:

(1) The attitudes of the owners of lands lying within the district;

(2) The number of landowners eligible to vote in the referendum who shall have voted;

(3) The proportion of the votes cast in the referendum in favor of the discontinuance of the district to the total number of votes cast;

(4) The approximate wealth and income of the landowners of the district;

(5) The probable expense of carrying on erosion control operations within the district; and

(6) Such other economic and social factors as may be relevant to the determination, having due regard to the legislative findings set forth in §§ 14-125-102 -- 14-125-104.

(e) However, the commission shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of the district.



§ 14-125-904 - Termination of district affairs -- Certification of dissolution.

(a) Upon receipt from the Arkansas Soil and Water Conservation Commission of a certification that the commission has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this subchapter, the directors shall forthwith proceed to terminate the affairs of the district.

(b) The directors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of the sale to be covered into the State Treasury.

(c) The directors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of the district and shall transmit with the application the certificate of the Arkansas Soil and Water Conservation Commission setting forth the determination of the commission that the continued operation of the district is not administratively practicable and feasible.

(d) The application shall recite that the property of the district has been disposed of and the proceeds paid over as provided in this subchapter and shall set forth a full accounting of the properties and proceeds of the sale.

(e) The Secretary of State shall issue to the directors a certificate of dissolution and shall record this certificate in an appropriate book or record in his office.



§ 14-125-905 - Times for discontinuance.

The Arkansas Soil and Water Conservation Commission shall not, until five (5) years have elapsed for the date of the district organization nor more often than once in three (3) years thereafter:

(1) Entertain petitions for the discontinuance of any district;

(2) Conduct referenda upon petitions; or

(3) Make determinations pursuant to such petitions in accordance with the provisions of this chapter.



§ 14-125-906 - Consent requirement.

No one (1) individual or corporation may be forced against his or its will into any district that may be created under the provisions of this chapter without the consent of the individual or corporation, unless lands so held by the above-named individual or persons mentioned above is wholly within the district, or the lands are so located in the district that it would be necessary to carry out the purpose of this chapter by including these lands in the district.



§ 14-125-907 - Effect of prior district regulations and contracts -- Commission responsibilities.

(a) Upon issuance of a certificate of dissolution under the provisions of this subchapter, all regulations theretofore adopted and in force within the districts shall be of no further force and effect.

(b) All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts.

(c) The Arkansas Soil and Water Conservation Commission shall be substituted for the district or directors as party to the contracts.

(d) The commission shall be entitled to all benefits and subject to all liabilities under the contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate the contracts by mutual consent or otherwise, as the directors of the district would have had.









Chapter 126-135 - [RESERVED.]

[Reserved]






Subtitle 8 - Public Facilities Generally

Chapter 136 - General Provisions

[Reserved]



Chapter 137 - Public Facilities Boards

§ 14-137-101 - Title.

This chapter may be referred to and cited as the "Public Facilities Boards Act."



§ 14-137-102 - Legislative determination and purpose.

(a) It is determined by the General Assembly that adequate:

(1) Facilities for health care;

(2) Decent, safe, and sanitary residential housing;

(3) Off-street parking facilities;

(4) Facilities for recreation and to develop tourism;

(5) Waterworks facilities;

(6) Sewer facilities;

(7) Facilities for securing or developing industry;

(8) Energy facilities;

(9) Educational facilities; and

(10) Hydroelectric power projects

are essential to the physical and mental health, safety, and physical and economic welfare of the people of this state. In order to meet these public needs, it is essential that public financing be provided for the facilities. It is the purpose of this chapter to provide an alternative method of financing for the facilities.

(b) The General Assembly finds that:

(1) The State of Arkansas is confronted with a severe energy crisis;

(2) The demand for fuels has outstripped the available supplies;

(3) The cost to the consumer for energy usage continues to increase at an accelerated rate;

(4) A great and growing number of residents of this state can no longer afford basic energy needs;

(5) The energy crisis has adversely affected the growth and stability of agriculture, commerce, and industry within the state, producing widespread unemployment;

(6) The energy crisis will be perpetuated by a continued dependence on depletable energy resources which are subject to rapid increases in price and uncertain availability, and by the wasteful and inefficient use of available energy supplies;

(7) These conditions are inimical to the economic security of the state and the health, welfare, and prosperity of its citizens.

(c) It is declared to be the public policy and responsibility of this state to encourage energy conservation and to promote the development and use of renewable energy resources in order to alleviate the undesirable social and economic conditions created by the energy crisis.

(d) The General Assembly finds that the public policy and responsibility of the state as set forth in this section cannot be fully attained without the use of public financing, and it is the purpose of this chapter to make such financing available for energy facilities which will reduce energy consumption and make use of renewable energy resources in residential, agricultural, commercial, or industrial applications.

(e) It is found that the providing of health care through establishment of health care facilities in many cities and counties in Arkansas has been facilitated by the availability of assistance by public facilities boards created by counties and cities; that it is in the best interest of the citizens of the State of Arkansas that assistance be provided, in the discretion of local public facilities boards, for all forms of health care for the citizens in such counties and cities; and that confusion exists regarding whether certain facilities are properly qualified under the terms of this chapter, and amendment thereof is necessary for the clarification of the facilities comprehended within the term "health care facilities" within the meaning of this chapter.



§ 14-137-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Public facilities board" or "board" means any board organized pursuant to the provisions of this chapter;

(2) "State" means the State of Arkansas;

(3) "Municipality" means any incorporated city or town in this state;

(4) "County" means any county in this state;

(5) "Governing body" means the council, board of directors, or other like body in which the legislative functions of a municipality are vested, or the quorum court of the county as it shall have been duly constituted and acting as the legislative body of the county pursuant to the provisions of Arkansas Constitution, Amendment 55, or if not so constituted and acting, the county court of the county;

(6) "Facilities" means real property, personal property, or mixed property of any and every kind including, without limitation, rights-of-way, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, buildings, and other improvements of every kind;

(7) "Health care facilities" means facilities for furnishing physical or mental health care including, without limitation, hospitals, nursing homes, rest homes, long-term care facilities, and offices and clinics of doctors of medicine, dentists, optometrists, podiatrists, chiropractors, and related facilities;

(8) "Residential housing facilities" means facilities for single and multifamily residential housing units of any and all kinds and such other facilities as are incidental or appurtenant thereto;

(9) "Off-street parking facilities" means facilities for the off-street parking of motor vehicles on, above, or below ground level including, without limitation, lots, garages, decks, and such other facilities as are incidental or appurtenant thereto;

(10) "Recreational and tourist facilities" means facilities for the securing and developing of athletics, recreation, relaxation, travel, entertainment, cultural development, and other recreational and tourism activities including, without limitation, hotels, motels, inns, lodges, camping centers, folklore facilities, cultural development facilities, auditoriums, convention facilities, restaurants in connection with other facilities for the securing and developing of recreation or tourism, parks, scenic roadways and walkways, stadiums, arts and crafts centers, museums, marinas, swimming pools, tennis courts, golf courses, gymnasiums, transportation facilities, park facilities, and tourist information and assistance centers, and recreation areas;

(11) "Waterworks facilities" means facilities for the furnishing of water for domestic, commercial, agricultural, and industrial purposes including, without limitation, mains, hydrants, meters, valves, standpipes, storage tanks, pumping tanks, intakes, wells, impounding reservoirs, purification plants, and lakes, watercourses, or water supplies pertaining thereto;

(12) "Sewer facilities" means facilities for the collection, treatment, and disposal of sewage, liquid and solid waste, and industrial waste;

(13) "Acquire" means to obtain, at any time by gift, purchase, or other arrangement, any project or any portion of a project, whether theretofore constructed and equipped, theretofore partially constructed and equipped, or being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the board shall determine;

(14) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as determined by the board, under the circumstances existing at the time, as will most effectively serve the purposes of this chapter;

(15) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(16) "Lease" means to lease for such rentals, for such periods, and upon such terms and conditions as the board shall determine and the granting of such extension and purchase options for such prices and upon such terms and conditions as the board shall determine;

(17) "Sell" means to sell for such price, in such manner, and upon such terms as the board shall determine including, without limitiation, public or private sale, and if public, pursuant to such advertisement as the public facilities board shall determine, for cash or on credit payable in lump sum or in such installments as the board shall determine, and if on credit, with or without interest and at such rate as the board may determine;

(18) "Ordinance" means, as to counties in which the quorum court of the county is not at the time duly constituted and acting as the legislative body of the county pursuant to the provisions of Arkansas Constitution, Amendment 55, an order of the county court of the county;

(19) "Lend" means to extend credit, make a loan to, acquire the obligations of, and generally, without limitation, engage in the financing of any facilities which the board shall have authority to construct, acquire, or equip pursuant to this chapter, upon such terms and with such security as the board deems suitable;

(20) "Energy facilities" means facilities in residential, agricultural, commercial, or industrial applications which:

(A) Reduce the amount of energy required to perform desired tasks; or

(B) Utilize renewable energy resources to supply energy needs;

(21) "Renewable energy resources" means any technology or source of energy which:

(A) Does not depend on the use of depletable fossil fuels such as oil, natural gas, and coal, or nuclear fuels; and

(B) Makes use of nondepletable supplies of energy including, without limitation, solar, wind, bioconversion, falling or flowing water, geothermal deposits, or municipal, commercial, industrial, agricultural, or individual waste products, or makes use of cogeneration technology for the production of energy;

(22) "Educational facilities" means real, personal, and mixed property of any and every kind intended for use by an educational institution in furtherance of its educational program including, but not limited to, dormitories, classrooms, laboratories, athletic fields, administrative buildings, utilities, equipment, and other property for use therein or thereon;

(23) "Emergency medical health care facilities" means real, personal, and mixed property of any and every kind used to furnish emergency medical health care and emergency medical services including, but not limited to:

(A) Ambulances or vehicles specifically designed, equipped, and licensed for transporting the sick or injured;

(B) Emergency medical equipment and supplies;

(C) Dispatching and other communication systems;

(D) Computers for billing, collections, and system design and control; and

(E) Training and administrative facilities;

(24) "Hydroelectric power project" means any facilities intended to be employed in the generation of electrical energy by the use of water as the source of generating power, whether standing, running, or falling, and facilities incidental or related thereto.



§ 14-137-104 - Provisions supplemental and controlling.

(a) This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws.

(b) The construction of facilities for public facilities projects by or on behalf of a public facilities board under the provisions of this chapter need not comply with the requirements of any other law applicable to the construction of public works or facilities.

(c) Notwithstanding any other provisions of state law or ordinance of any municipality or county to the contrary, except as otherwise expressly provided in this chapter, none of the powers granted to a board under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of the state, or of any municipality, county, or political subdivision of the state, or of any commission, board, body, bureau, official, or agency of the state or any municipality, county, or political subdivision.



§ 14-137-105 - Construction.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of it.



§ 14-137-106 - Creation -- Purposes.

(a) (1) Any municipality or any county is authorized to create one (1) or more public facilities boards and to empower each board to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of health care facilities, emergency medical health care facilities, residential housing facilities, off-street parking facilities, recreational and tourist facilities, waterworks facilities, sewer facilities, facilities for securing or developing industry, energy facilities, hydroelectric power projects, education facilities, other capital improvement facilities, or any combination of such facilities, or any interest in such facilities including, without limitation, leasehold interests in and mortgages on such facilities.

(2) Public facilities boards created under this chapter are not administrative boards under the County Government Code § 14-14-101 et seq.

(b) The boards may be further empowered to make loans to mortgage lenders, defined as all banks or trust companies, industrial loan institutions, credit unions, mortgage banking firms, national banking associations, savings and loan associations and investment banking firms that maintain a principal office or place of business in the state, and all insurance companies authorized to do business in the state, on condition that the mortgage lenders use the proceeds of each loan to provide financing for either health care facilities, emergency medical health care facilities, residential housing facilities, off-street parking facilities, recreational and tourist facilities, waterworks facilities, sewer facilities, facilities for securing or developing industry, energy facilities, educational facilities, hydroelectric power projects, other capital improvement facilities, or any combination of such facilities.

(c) Any such undertaking by a board will be sometimes referred to in this chapter as a "public facilities project" or "project".

(d) As used in this section, the term "other capital improvement facilities" means, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means, any physical public betterment or improvement or any preliminary plans, studies, or surveys relative thereto; lands or rights in land, including, without limitations, leases, air rights, easements, rights-of-way, or licenses; furnishings, machinery, vehicles, apparatus, equipment, or other personal property for use by the city or county; and any furnishings, machinery, vehicles, apparatus, or equipment for any public betterment or improvement, which shall include, without limiting the generality of the foregoing, the following:

(1) Any and all facilities for city or town halls, courthouses, and administrative, executive, or other public offices;

(2) Court facilities, jails, and police and sheriff stations, apparatus, and facilities;

(3) Fire fighting facilities and apparatus;

(4) Public health facilities and apparatus;

(5) Hospitals, nursing homes, and similar extended-care facilities;

(6) Residential housing for low and moderate income, elderly, or individuals with disabilities and families;

(7) Parking facilities and garages;

(8) Educational and training facilities for public employees;

(9) Auditoriums, stadiums, and convention, meeting, or entertainment facilities;

(10) Ambulance and other emergency medical service facilities;

(11) Civil defense facilities;

(12) Air and water pollution control facilities;

(13) Drainage and flood control facilities and storm sewers;

(14) Arts and crafts centers;

(15) Museums and libraries;

(16) Public parks, playgrounds, or other public open spaces;

(17) Marinas;

(18) Swimming pools, tennis courts, golf courses, camping facilities, gymnasiums, and other recreational facilities;

(19) Tourist information and assistance centers;

(20) Historical, cultural, natural, or folklore sites;

(21) Fair and exhibition facilities;

(22) Streets and street lighting, alleys, sidewalks, roads, bridges, and viaducts;

(23) Airports, passenger or freight terminals, and hangars and related facilities;

(24) Barge terminals, ports, harbors, ferries, wharves, docks, and similar marine services; and slack water harbors, water resource facilities, waterfront development facilities, and navigational facilities;

(25) Public transportation facilities;

(26) Public water systems and related transmission and distribution facilities; storage facilities, wells, and impounding reservoirs, treatment plants, lakes, dams, watercourses, and water rights;

(27) Sewer collection systems and treatment plants;

(28) Maintenance and storage buildings and facilities;

(29) Incinerators, and garbage and solid waste collection disposal, compacting, and recycling facilities of every kind; and

(30) Social and rehabilitative services facilities.



§ 14-137-107 - Creating ordinance -- Authority.

(a) Each public facilities board shall be created by ordinance of the governing body. The ordinance:

(1) Shall give the board a name which:

(A) Shall include the name of the creating municipality or county;

(B) Shall be descriptive of the powers granted to the board; and

(C) Shall be distinctive from the name given to any other board created by the municipality or county;

(2) (A) Shall specify the powers granted to the board; and

(B) May place specific limitations on the exercise of the powers granted, including limitations on the board's area of operations, the use of public facilities projects of the board, and the board's authority to issue bonds.

(b) Unless limited by the creating ordinance, each board created by a municipality shall be authorized to accomplish public facilities projects within or near or partly within and partly near the municipality. Each board created by a county shall be authorized to accomplish public facilities projects within or partly within and partly without the county.



§ 14-137-108 - Board members.

(a) (1) Each public facilities board shall consist of five (5) members unless there is an expansion of the board to provide services outside the boundaries of the governmental unit from which it obtains power.

(2) The provisions of this subsection are applicable only to:

(A) Boards in counties having a population of less than one hundred fifty thousand (150,000) according to the most recent federal decennial census; and

(B) All boards established by municipalities having a population of less than one hundred thousand (100,000) according to the most recent federal decennial census, regardless of where located.

(3) (A) (i) The initial members shall be appointed by the mayor of the creating municipality or the county judge of the creating county for terms, respectively, of:

(a) One (1) year;

(b) Two (2) years;

(c) Three (3) years;

(d) Four (4) years; and

(e) Five (5) years.

(ii) Members are not required to be residents of the municipality or county that has created the public facilities board.

(B) (i) (a) Successor members shall be nominated by a majority of the board and appointed by the mayor or the county judge, subject to confirmation by the governing body of the municipality or county for staggered terms of five (5) years each, unless the ordinance pursuant to which the public facilities board was formed provides for electing successor members by the membership of the board's service area.

(b) The board shall submit a written list of three (3) successor nominees to the mayor or the county judge at least sixty (60) days before the expiration of the term.

(c) If the board fails to submit a written list of nominees at least sixty (60) days before the expiration of the term, the mayor or the county judge may appoint a successor member without a nomination from the board.

(ii) In a municipality located in a metropolitan statistical area designated by the United States Census Bureau having a population of one million (1,000,000) or more persons according to the most recent federal decennial census, successor members shall be appointed by a majority of the board.

(C) Each member shall serve until his or her successor is elected and qualified.

(D) A member is eligible to succeed himself or herself.

(4) Each member shall qualify by taking and filing with the clerk of the municipality or county creating the board the oath of office in which the member shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas and to discharge faithfully his or her duties in the manner provided by law.

(5) (A) (i) In the event of a vacancy in the membership of the board, however caused, the mayor or the county judge shall appoint a successor member nominated by a majority of the board to serve the unexpired term, subject to confirmation by the governing body of the municipality or county.

(ii) The board shall submit a written list of three (3) nominees to fill the vacancy to the mayor or the county judge not later than sixty (60) days after the vacancy occurs.

(iii) If the board fails to submit a written list of nominees not later than sixty (60) days after the vacancy, the mayor or the county judge may appoint a successor member without a nomination from the board.

(B) In the event of a vacancy in the membership of the board, however caused, in a municipality located in a metropolitan statistical area designated by the United States Census Bureau having a population of one million (1,000,000) or more persons according to the most recent federal decennial census, the board shall appoint a successor member to serve the unexpired term.

(6) A member of the board shall not receive compensation for his or her services, but is entitled to reimbursement for reasonable and necessary expenses incurred in the performance of his or her duties.

(7) Any member of the board may be removed for misfeasance, malfeasance, or willful neglect of duty by the mayor of the municipality or the county judge of the county, as the case may be, which created the board, after reasonable notice of and an opportunity to be heard concerning the alleged grounds for removal.

(8) (A) (i) If the jurisdiction of a board, pursuant to interlocal agreements, expands to provide services outside the boundaries of the governmental unit from which it obtains power, then not more than two (2) additional members per governmental unit may be added pursuant to the terms of any relevant interlocal agreement.

(ii) (a) Each member shall be appointed by the mayor of the newly participating municipality or the county judge of the newly participating county and shall serve for a term agreed upon in the interlocal agreement.

(b) The term shall not exceed five (5) years.

(B) (i) The other provisions of this section shall apply to these additional members.

(ii) No additional member is eligible to serve as chair of the board.

(b) (1) County public facilities boards in counties having a population of one hundred fifty thousand (150,000) or more according to the most recent federal decennial census and public facilities boards established by all municipalities having a population of one hundred thousand (100,000) or more according to the most recent federal decennial census shall consist of five (5) members unless there is an expansion of the board to provide services outside the boundaries of the governmental unit from which it obtains power.

(2) (A) (i) The initial members shall be appointed by the mayor of the creating municipality or the county judge of the creating county, subject to confirmation by the governing body of the municipality or county for terms as determined by the governing body of the municipality or county.

(ii) The terms shall be set in a manner that results in the expiration of terms on a staggered basis.

(B) (i) (a) Successor members shall be appointed by the mayor of the creating municipality or the county judge of the creating county subject to confirmation by the governing body of the municipality or county for terms as determined by the governing body of the municipality or county.

(b) The terms shall be set in a manner that results in the expiration of terms on a staggered basis.

(ii) In a municipality located in a metropolitan statistical area designated by the United States Census Bureau having a population of one million (1,000,000) or more persons according to the most recent federal decennial census, successor members shall be appointed by a majority of the board.

(C) Each member shall serve until his or her successor is elected and qualified.

(D) A member is eligible to succeed himself or herself.

(E) (i) The governing body of the municipality or county may limit by ordinance the number of terms a person may serve on the board.

(ii) Subdivision (b)(2)(E)(i) of this section shall not apply to a municipality located in a metropolitan statistical area designated by the United States Census Bureau having a population of one million (1,000,000) or more persons according to the most recent federal decennial census.

(F) Members of public facilities boards established by municipalities who have special expertise as designated by the governing body of the municipality:

(i) Are not required to be residents of the municipality that established the public facilities board but shall be residents of the county in which the municipality is located; and

(ii) May be exempted by the governing body of the municipality from the term limits for board members, if any, set out in the ordinance establishing the public facilities board.

(3) Each member shall qualify by taking and filing with the clerk of the municipality or county creating the board his or her oath of office in which he or she shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas and to discharge faithfully his or her duties in the manner provided by law.

(4) In the event of a vacancy in the membership of the board, however caused, a majority of the board shall elect a successor member to serve the unexpired term.

(5) The members of the board shall not receive compensation for their services, but are entitled to reimbursement for reasonable and necessary expenses incurred in the performance of their duties.

(6) Any member of the board may be removed for misfeasance, malfeasance, or willful neglect of duty, by the mayor of the municipality or the county judge of the county, as the case may be, which created the board after reasonable notice of and an opportunity to be heard concerning the alleged grounds for removal.

(7) (A) (i) If the jurisdiction of a board, under interlocal agreements, expands to provide services outside the boundaries of the governmental unit from which it obtains power, then not more than two (2) additional members per governmental unit may be added under the terms of any relevant interlocal agreement.

(ii) These members shall be appointed initially by the mayor of the newly participating municipality or the county judge of the newly participating county and shall serve for a term agreed upon in the interlocal agreement, provided that the term shall not exceed five (5) years.

(B) This section shall apply to these additional members if no additional member is eligible to serve as chair of the board.



§ 14-137-109 - Officers -- Executive director.

(a) (1) The members of each public facilities board shall meet and organize by electing one (1) of their number as chairman, one (1) as vice chairman, one (1) as secretary, and one as treasurer, and such officers shall be elected annually thereafter in like manner.

(2) The duties of secretary and treasurer may be performed by the same member.

(b) The board may also appoint an executive director who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board.



§ 14-137-110 - Meetings -- Records.

(a) (1) Each public facilities board shall meet upon the call of its chairman, or a majority of its members, and at such times as may be specified in its bylaws for regular meetings. A majority of its members shall constitute a quorum for the transaction of business.

(2) The affirmative vote of a majority of the members present at a meeting of the board shall be necessary for any action taken by the board.

(3) Any action taken by the board may be authorized by resolution, and such resolution shall take effect immediately unless a later effective date is specified in the resolution.

(4) No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(b) (1) The secretary of the board shall keep a record of the proceedings of the board and shall be custodian of all books, documents, and papers filed with the board and of the minute book or journal of the board and of its official seal.

(2) The secretary may cause copies to be made of all minutes and other records and documents of the board. He may give certificates under the official seal of the board to the effect that the copies are true copies, and all persons dealing with the board may rely upon the certificates.

(3) County public facilities boards located in counties having a population of one hundred fifty thousand (150,000) or more persons according to the most recent federal decennial census shall preserve and maintain their records and documents at such locations and in such manner as prescribed by ordinance of the municipality or county which created the boards.



§ 14-137-111 - Powers generally -- Bidding and appraisal requirements.

(a) Each public facilities board is authorized and empowered:

(1) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal and alter it at pleasure;

(3) To maintain an office at such place in the municipality or county creating the board as it may designate;

(4) To sue and be sued in its own name;

(5) To fix, charge, and collect rents, fees, and charges for the use of any public facilities project;

(6) To employ and pay compensation to such employees and agents, including attorneys, consulting engineers, architects, surveyors, accountants, financial experts, and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

(7) To accomplish public facilities projects as authorized by this chapter and the ordinance creating the board;

(8) To do any and all other acts and things in this chapter authorized or required to be done, whether or not included in the powers mentioned in this section;

(9) To lend money, directly or indirectly, for the financing of the construction, acquisition, and equipment of all or a portion of a public facilities project;

(10) To invest money, including a major portion of the proceeds of any issue of bonds for the term of the bonds or a shorter period, in consideration of a contract to make payment or payments to provide for the payment of the principal, premium, if any, and interest on the bonds when due;

(11) In the acquisition, construction, and equipment of, and in the operation of, hydroelectric power projects:

(A) To contract with any regulated public utility for the supplying of electrical energy produced by any such project, upon terms acceptable to the board;

(B) To apply to the appropriate agencies of the state, the United States, or any state thereof, and to any other proper agency for such licenses, permits, certificates, or approvals as may be necessary, and to obtain, hold, and use the licenses, permits, certificates, and approvals. However, nothing contained in this subdivision shall be construed to require a board to obtain any license, certificate, permit, or approval from the Arkansas Public Service Commission; and

(12) To do any and all other things necessary or convenient to accomplish the purposes of this chapter.

(b) (1) When purchasing or selling real or personal property, each public facilities board shall be subject to the bidding and appraisal requirements that apply to the county or city which created the board, except as allowed under subdivision (b)(2) of this section.

(2) A public facilities board may sell or transfer a waterworks facilities to, or purchase or otherwise acquire waterworks facilities from, a public body created under the Consolidated Waterworks Authorization Act, § 25-20-301 et seq., without application of the bidding and appraisal requirements of subdivision (b)(1) of this section

(c) With regard to public facilities boards that own, operate, or administer jail facilities, the public facilities boards shall additionally possess the power and authority:

(1) To exercise those powers granted to jail boards pursuant to § 12-41-701 et seq.;

(2) To enter into contracts with any state agency, state or governmental body or political subdivision, public or private corporation, agencies or instrumentalities of the federal government, or other governmental body or political subdivision, public or private corporation, or other legal entity, or any individual, or a combination of any of these entities and individuals, to provide for the design, financing, construction, expansion, operation, and maintenance of all or any portion of a jail facility or for any combination of such services or functions;

(3) To enter into long-term or short-term contracts with counties, municipalities, public entities, the State of Arkansas, agencies or instrumentalities of the federal government, and other public entities under which the public facilities board shall provide nightly or other periodic housing of these entities' misdemeanants or other incarcerants for fee compensation or other consideration;

(4) To offer incarcerants the option to participate in community service programs and all other forms of voluntary labor;

(5) To enter into contracts with third-party governmental entities under which the board may receive compensation for supplying to these entities the voluntary services and labor of the board's incarcerants;

(6) To enter into jail management contracts with third-party governmental or private organizations upon terms and conditions that the board determines appropriate;

(7) To pledge contract revenue receivables realized through the execution of contracts with third parties for housing for incarcerants;

(8) To pledge contract revenue receivables realized through the execution of contracts with third parties for the labor of incarcerants or services rendered; and

(9) To pledge all other revenues and income of every nature that the board may realize through its operations that are otherwise expressly pledged and identified in the trust indenture that the board may execute in connection with the issuance of its debt.



§ 14-137-112 - Acquiring and transferring facilities.

(a) Any municipality or county may acquire facilities for a public facilities project, or any portion thereof, including a project site, by gift, purchase, lease, or condemnation, and may transfer any such facilities to a public facilities board created by the municipality or county by sale, lease, or gift.

(b) Transfer may be authorized by ordinance of the governing body without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

(c) Public facilities boards which operate water works facilities may exercise the power of eminent domain in accordance with the procedures prescribed by § 18-15-201 et seq.

(d) A county public facilities board may transfer land to the Arkansas State Game and Fish Commission with or without compensation, provided that the Arkansas State Game and Fish Commission agrees to develop a wildlife management area or to construct, stock, and maintain a public fishing lake thereon.



§ 14-137-113 - Postsecondary education or occupational training facilities.

Any public facilities board organized under the provisions of this chapter is authorized and empowered to include in the public facilities projects granted to the board, facilities for postsecondary education and occupational training programs, unless the ordinance creating the board placed specific limitations on the exercise of the powers granted or, from and after the passage of this section, the governing board limits by ordinance the public facilities projects in which the board is empowered to accomplish.



§ 14-137-114 - Tax exemption of properties.

It is declared that each public facilities board created pursuant to this chapter will be performing public functions and will be a public instrumentality of the municipality or county creating the board. Accordingly, all properties at any time owned by the board and the income therefrom shall be exempt from all taxation in the State of Arkansas.



§ 14-137-115 - Use of funds and revenue -- Bonds.

(a) Public facilities boards are authorized to use any available funds and revenues for the accomplishment of all or a portion of public facilities projects and may issue bonds, as authorized by this chapter, for the accomplishment of all or a portion of public facilities projects, either alone or together with other available funds and revenues.

(b) Bonds may be issued in principal amounts as shall be sufficient to pay the costs of issuing bonds, the amount necessary for a reserve, if deemed desirable, the amount necessary to provide for debt service until revenues for the payment thereof are available, the amount necessary to acquire a contract providing for payments to the board at a rate or rates at least sufficient to provide for, alone or with any other revenues that may be pledged, debt service on the bonds, if deemed desirable, and to pay any other costs and expenditures of whatever nature incidental to the accomplishment of all or a portion of the public facilities project involved and the placing of it in operation.

(c) Each county public facilities board in a county having a population of one hundred fifty thousand (150,000) or more according to the most recent federal decennial census and each public facilities board established by a municipality having a population of more than one hundred thousand (100,000) according to the most recent federal decennial census, regardless of where located, shall annually contract with a certified public accountant to perform an audit of the board's revenues which are not pledged to outstanding bonded indebtedness. The board shall furnish a copy of the audit report to the governing body of the municipality or county which created the board and the board shall make the audit report available to the public for inspection under the Freedom of Information Act, § 25-19-101 et seq.



§ 14-137-116 - Issuance, sale, and execution of bonds.

(a) (1) The issuance of bonds shall be by resolution of the public facilities board.

(2) As the resolution authorizing their issuance may provide, the bonds may:

(A) Be coupon bonds payable to bearer, but subject to registration as to principal or as to principal and interest;

(B) Be exchangeable for bonds of another denomination;

(C) Be in such form and denominations;

(D) Be made payable at such places within or without the state;

(E) Be issued in one (1) or more series;

(F) Bear such date or dates, and mature at such time or times, not exceeding forty (40) years from the respective dates;

(G) Bear interest at such rate or rates;

(H) Be payable in such medium of payment;

(I) Be subject to such terms of redemption; and

(J) Contain such terms, covenants, and conditions including, without limitation, those pertaining to:

(i) The custody and application of the proceeds of the bonds;

(ii) The collection and disposition of revenues;

(iii) The maintenance of various funds and reserves;

(iv) The nature and extent of the security and pledging of revenues;

(v) The rights, duties, and obligations of the board and the trustee for the holders and registered owners of the bonds; and

(vi) The rights of the holders and registered owners of the bonds.

(3) There may be successive bond issues for the purpose of financing the same public facilities project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping public facilities projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided by this chapter.

(4) Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the public facilities project involved may be controlled by the resolution authorizing the issuance of the bonds.

(5) Subject to the provisions of this section pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(6) Without limiting the generality of the foregoing, the resolution may provide for the investment of a major portion of the proceeds of the bonds in consideration of a contract to make payment or payments at least sufficient, alone or with other revenues pledged, to provide for principal, premium, if any, and interest on the bonds, as due.

(b) (1) The resolution authorizing the bonds may provide for the execution by the board of an indenture which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(2) The indenture may control the priority between and among successive issues and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to:

(A) The custody and application of proceeds of the bonds;

(B) The maintaining of rates and charges;

(C) The collection and disposition of revenues;

(D) The maintenance of various funds and reserves;

(E) The nature and extent of the security and pledging of revenues;

(F) The rights, duties, and obligations of the board and the trustee; and

(G) The rights of the holders and registered owners of the bonds.

(c) The bonds may be sold at public or private sale for such price including, without limitation, sale at a discount, and in such manner as the board may determine by resolution.

(d) (1) The bonds shall be executed by the manual or facsimile signature of the chairman and by the manual or facsimile signature of the secretary of the board.

(2) The coupons attached to the bonds may be executed by the facsimile signature of the chairman of the board.

(3) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.



§ 14-137-117 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any obligations issued under this chapter. Such refunding bonds may be combined with bonds issued under the provisions of § 14-137-116 into a single issue.

(b) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof either at maturity or upon any authorized redemption date.

(c) (1) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of such bonds.

(2) The resolution under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 14-137-118 - Investment of public funds in bonds.

Any municipality, or any board, commission, or other authority duly established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or the board of trustees of any retirement system created by the General Assembly of the State of Arkansas, may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this chapter. Bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.



§ 14-137-119 - Bonds -- Tax exemption.

Bonds issued under this chapter and the income therefrom shall be exempt from all state, county, and municipal taxes. This exemption includes income and estate taxes.



§ 14-137-120 - Obligations on bonds.

(a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter, that the bonds are obligations only of the public facilities board, and that in no event shall they constitute an indebtedness for which the faith and credit of the creating municipality or county or any of its revenues are pledged.

(b) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this chapter unless he shall have acted with a corrupt intent.

(c) The principal of and interest on the bonds shall be payable from:

(1) Revenues derived from the public facilities project acquired, constructed, reconstructed, equipped, extended, or improved, in whole or in part, with the proceeds of the bonds;

(2) Obligations of:

(A) The owners of public facilities projects; or

(B) Any person with whom the proceeds of the bonds, or a portion thereof, are invested by contract or otherwise;

(3) Any other funds or sources of funds of the board specifically pledged and which are set aside as a special fund or source, other than taxes or assessments for local improvements, for the purpose of paying the principal of and interest on the bonds; or

(4) Any combination of subdivisions (1), (2), and (3) of this subsection.

(d) The board is authorized to pledge those revenues, obligations, other special funds or sources to pay the principal of and interest on the bonds.



§ 14-137-121 - Mortgage liens -- Enforcement.

(a) The resolution or indenture referred to in § 14-137-116 may, or may not, impose a foreclosable mortgage lien upon or security interest in all or any portion of the lands, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter, and the nature and extent of the mortgage lien or security interest may be controlled by the resolution or indenture including, without limitation, provisions pertaining to the release of all or part of the lands, buildings, or facilities from the mortgage lien or security interest and the priority of the mortgage lien or security interest in the event of successive bond issues as authorized by § 14-137-116.

(b) Subject to such terms, conditions, and restrictions as may be contained in the resolution or indenture authorizing or securing the bonds, any holder or registered owner of bonds issued under the provisions of this chapter, or a trustee, on behalf of all holders and registered owners, may, either at law or in equity, enforce the mortgage lien or security interest and may, by proper suit, compel the performance of the duties of the members and employees of the issuing board as set forth in this chapter, the ordinance creating the board, and the resolution or indenture authorizing or securing the bonds.



§ 14-137-122 - Receivership upon default on bonds.

(a) (1) In the event of a default in the payment of the principal of or interest on any bonds issued under the provisions of this chapter, any court having jurisdiction may appoint a receiver to take charge of the public facilities project upon or in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver shall have the power and authority to operate and maintain the public facilities project in receivership and to charge and collect payments, fees, rents, and charges sufficient to provide for the payment of any costs of receivership and operating expenses of the project in receivership and to apply the revenues derived from the project in receivership in conformity with this chapter and the resolution or trust indenture securing the bonds in default.

(3) When the default has been cured, the receivership shall be ended and the project returned to the public facilities board.

(b) The relief provided for in this section shall be construed to be in addition and supplemental to the other remedies provided for in this chapter and the remedies that may be provided for in the resolution or trust indenture authorizing or securing the bonds, and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from and mortgage lien on or security interest in projects as specified in and fixed by the resolution or trust indenture authorizing or securing successive issues of bonds.



§ 14-137-123 - Annual reports.

(a) Within the first ninety (90) days of each calendar year, each public facilities board shall make a written report to the governing body of the municipality or county which created the board concerning its activities for the preceding calendar year.

(b) Each report shall set forth a complete operating and financial statement covering its operation during the year.






Chapter 138 - Public Corporations For Municipal Facilities

§ 14-138-101 - Legislative intent.

It is the intent of the General Assembly by the passage of this chapter to authorize in each municipality in this state the incorporation of a public corporation as a political subdivision of the state for the purpose of providing buildings and facilities for the respective purposes of projects enumerated in subdivision (9) of § 14-138-102, and to invest the corporation with all powers that may be necessary to enable it to accomplish such purposes, including the power to lease its properties and to issue interest bearing revenue bonds.



§ 14-138-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Corporation" means a corporation organized pursuant to the provisions of this chapter;

(2) "Board" means the board of directors of the corporation;

(3) "State" means the State of Arkansas;

(4) "Municipality" means that incorporated town, city of the second class, or city of the first class in the state which authorized the organization of the corporation;

(5) "County" means that county in which the certificate of incorporation of the corporation shall be filed for record;

(6) "United States" means the United States of America or any of its agencies or instrumentalities;

(7) "Governing body" means the council, board of directors, or other like body in which the legislative functions of the municipality are vested by law;

(8) "Lessee" means the municipality, the county, or other public body leasing a project from the corporation. "Other public body" as used in this subdivision shall mean any department, agency, subdivision, or instrumentality of the State of Arkansas or the United States, or of any city, county, or school district, a vocational-technical school, or a community junior college district;

(9) (A) "Project" means equipment to be utilized within or near or one (1) or more buildings located or to be located within or near the municipality and designed for use or occupancy by a lessee, as defined in this section, for any one (1) of the following public purposes:

(i) Convention centers;

(ii) Airport facilities;

(iii) Transportation facilities;

(iv) Off-street parking facilities;

(v) Schools of any and all kinds supported by public funds including, but not limited to, day care, kindergarten, elementary, junior high, senior high, junior college, college, community college, graduate college, vocational-technical schools, and school administration facilities;

(vi) City halls including administrative offices, police, courts, and jail facilities;

(vii) (a) Fire stations and substations, and sewage, garbage, and solid waste disposal facilities; and

(b) A system for the management of a project described in subdivision (9)(A)(vii)(a) of this section;

(viii) Courthouses and related administrative facilities including, but not limited to, courts and jail facilities;

(ix) Recreational facilities and community centers including, but not limited to, handicrafts, public gymnasiums and related facilities, swimming pools, meeting rooms, and dining facilities;

(x) Office space for state and federal agencies;

(xi) Both school and public stadiums;

(xii) Offices and administrative facilities including garages and necessary parking facilities for agencies of cities, counties, or other public bodies;

(xiii) Libraries and branch libraries;

(xiv) Hospitals and other medical facilities, and nursing homes and similar facilities;

(xv) Garages including parking garages and storage buildings;

(xvi) Any combination of the above or any type of facilities customarily constructed by the public for public use and benefit;

(B) The above projects may include any lands or interest therein, deemed by the board to be desirable in connection therewith, and necessary equipment for the proper functioning and operation of the buildings or facilities involved.

(10) "Indenture" means a mortgage, an indenture of mortgage, deed of trust, trust agreement, or trust indenture executed by the corporation as security for any bonds.



§ 14-138-103 - Construction.

(a) This chapter shall be liberally construed in conformity with its intent.

(b) All acts and activities of the corporation performed pursuant to the authority of this chapter are legislatively determined and declared to be essential governmental functions. In this regard, it is determined and declared that this chapter is the sole authority necessary for the performance of the acts authorized by this chapter including, without limitation, the issuance of bonds.



§ 14-138-104 - Authority generally.

There is conferred upon the corporation the authority to take such action and to do, or cause to be done, such things as shall be necessary or desirable to accomplish and implement the purposes and intent of this chapter according to the import of this chapter.



§ 14-138-105 - Authority and procedure to incorporate.

(a) (1) (A) If three (3) or more qualified electors file with the governing body an application in writing for authority to incorporate a public corporation under this chapter, the governing body may adopt a resolution declaring that it is wise, expedient, and necessary that a public corporation be formed and the persons filing the application may proceed to form the public corporation.

(B) After the adoption of the resolution under subdivision (a)(1)(A) of this section, the persons authorized to become the incorporators of the public corporation may incorporate the public corporation in the manner provided in this chapter.

(2) (A) If approved by an ordinance of the governing body of the municipality, the board of directors of a planning and development district created under § 14-166-201 et seq. may file with the governing body of the municipality an application in writing to be designated and to act as a public corporation for one (1) or more projects.

(B) (i) If the application under subdivision (a)(2)(A) of this section is approved by an ordinance of the governing body of the municipality, the district authorized to act as a public corporation under subdivision (a)(2)(A) of this section shall maintain detailed records of its activities, including without limitation financial records.

(ii) A district that is authorized to act as a public corporation under subdivision (a)(2)(B)(i) of this section may also be designated as a public corporation by another municipality for a separate project or a joint project if the designation is approved by an ordinance of the governing body of each municipality.

(iii) §§ 14-38-105 -- 14-38-109, and 14-138-123 do not apply to a district that is authorized to act as a public corporation under subdivisions (a)(2)(B)(i) and (a)(2)(B)(ii) of this section.

(b) (1) A corporation shall not be designated or formed under this chapter unless the:

(A) Application provided for in this section has been made; and

(B) Resolution provided for in this section has been adopted.

(2) Regardless of whether or not the project or facility being financed qualifies as a project under § 14-138-102(9)(A), a municipality may designate a district or a newly formed public corporation to act for it as a municipality under the Municipalities and Counties Industrial Development Revenue Bond Law, § 14-164-201 et seq., or with respect to Arkansas Constitution, Amendment 62, or Arkansas Constitution, Amendment 65.



§ 14-138-106 - Certificate of incorporation.

(a) The certificate of incorporation of the corporation shall state:

(1) The names of the persons forming the corporation, together with the residence of each thereof, and a statement that each of them is a duly qualified elector of the municipality;

(2) The name of the corporation, which shall be "The Public Building Authority of the City or Town of ...................."; or some other name of similar import;

(3) The location of its principal office, which shall be in the municipality; the number of directors, which number shall be three (3) or a multiple of three (3); and

(4) Any other matters relating to the corporation that the incorporators may choose to insert and that is not inconsistent with this chapter or with the laws of the state.

(b) The form and contents of the certificate of incorporation must be submitted to the governing body for its approval, which shall be evidenced by a resolution duly entered upon the minutes of the governing body.



§ 14-138-107 - Execution and recording of certificate.

(a) The certificate of incorporation shall be signed and acknowledged by the incorporators and shall have attached thereto a certified copy of the resolution provided for in § 14-138-106 and a certificate by the Secretary of State that the name proposed for the corporation is not identical with that of any other corporation in the state, or so nearly similar thereto as to lead to confusion and uncertainty.

(b) (1) The certificate of incorporation, together with the documents required by § 14-138-106 to be attached thereto, shall be filed in the office of the county clerk of the county in which the municipality is located, who shall forthwith receive and record it. A copy of the certificate shall be filed in the office of the Secretary of State.

(2) When the certificate of incorporation and attached documents have been so filed, the corporation referred to therein shall come into existence and shall constitute a body corporate and politic and a political subdivision of the state under the name set forth in the certificate of incorporation, whereupon the corporation shall be vested with the rights and powers granted in this chapter.



§ 14-138-108 - Board of directors.

(a) The corporation shall have a board of directors composed of the number of directors provided in the certificate of incorporation. All powers of the corporation shall be exercised by the board or pursuant to its authorization.

(b) (1) The directors shall be qualified electors of the municipality and shall be elected by the governing body for staggered terms of office as follows:

(A) The first term of one-third (1/3) of the directors shall be two (2) years;

(B) Another one-third (1/3) shall be elected for four (4) years; and

(C) The remaining one-third (1/3) shall be elected for six (6) years.

(2) Thereafter, the term of office of each director shall be six (6) years.

(c) If any director resigns, dies, becomes incapable of acting as a director, or ceases to be a qualified elector of the municipality, the board shall nominate one (1) or more qualified electors, and the governing body shall elect from those nominated a successor to serve for the unexpired period of his term.

(d) Directors shall be eligible for reelection to succeed themselves in office.

(e) In the case of a vacancy by virtue of the expiration of a term, the board shall nominate one (1) or more qualified electors. The governing body shall then elect from those nominated the person to serve for a regular term in the position involved.

(f) (1) A majority of the members of the board shall constitute a quorum for the transaction of business.

(2) No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the corporation.

(g) The members of the board and the officers of the corporation shall serve without compensation, except that they may be reimbursed for actual expenses incurred in and about the performance of their duties.

(h) (1) All proceedings of the board shall be reduced to writing by the secretary of the corporation and recorded in a well bound book.

(2) Copies of such proceedings, when certified by the secretary of the corporation under its seal, shall be received in all courts as evidence of the matters and things certified.



§ 14-138-109 - Officers.

(a) (1) The officers of the corporation shall consist of a chairman, vice chairman, a secretary, a treasurer, and such other officers as the board shall deem necessary to accomplish the purposes for which the corporation was organized.

(2) The offices of secretary and treasurer may, but need not, be held by the same person.

(b) (1) The chairman and vice chairman of the corporation shall be elected by the board from its membership.

(2) The secretary, the treasurer, and any other officers of the corporation, who may, but need not, be members of the board, shall also be elected by the board.



§ 14-138-110 - Powers generally.

The corporation shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof:

(1) To have succession by its corporate name until dissolved as provided in this chapter;

(2) To sue and be sued and to prosecute and defend suits in any court having jurisdiction of the subject matter and of the parties;

(3) To make use of a corporate seal and to alter it at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, gift, lease, devise, or otherwise, property of every description which the board may deem necessary to the acquisition, construction, equipment, improvement, enlargement, operation, or maintenance of a project, and to hold title thereto;

(6) To construct, enlarge, equip, improve, maintain, and operate one (1) or more projects;

(7) To borrow money for any of its corporate purposes;

(8) To sell and issue its interest-bearing revenue bonds;

(9) To sell and issue refunding revenue bonds;

(10) To secure any of its bonds by pledge and indenture as provided in this chapter;

(11) To appoint, employ, and compensate such agents, architects, engineers, attorneys, and other persons and employees as the business of the corporation may require;

(12) To provide for such insurance as the board may deem advisable;

(13) To invest in obligations that are direct or guaranteed obligations of the United States of America, or other securities in which public funds may be invested under the laws of this state, any of its funds that the board may determine are not presently needed for its corporate purposes;

(14) To contract, lease, and make lease agreements respecting its properties, or any part thereof; and

(15) To sell, convey, or otherwise dispose of any of its properties that may have become obsolete or worn out, or that may no longer be needed or useful in connection with, or in the operation of, any project.



§ 14-138-111 - Lease agreements.

(a) (1) The corporation and the lessee involved are respectively authorized to enter into with each other one (1) or more lease agreements whereunder a project shall be leased by the corporation to the lessee.

(2) Any lease agreement shall provide for subleasing of portions of the project under and pursuant to the provisions of law governing the leasing of public property to private persons.

(3) In the case of municipalities, counties, or other public bodies, the term of the lease shall not be longer than the then-current fiscal year of the municipality, county, or other public body. However, any such lease agreement may contain a grant to the municipality, county, or other public body of successive options of renewing the lease agreement on the terms specified therein for any subsequent fiscal year or years of the municipality, county, or other public body.

(4) The lease agreement may contain appropriate provisions as to the method by which the municipality, county, or other public body may, at its election, exercise such of the options of renewal as its governing body may elect, on the terms provided in this section such other covenants and provisions as shall not be inconsistent with this chapter, and as the corporation and the municipality, county, or other public body may agree.

(b) (1) The rental for each fiscal year during which the lease agreement shall be in effect shall be due in advance on the first day of the fiscal year. The rental for the fiscal year shall be payable and any such covenant on the part of the municipality, county, or other public body shall be performed solely out of the current revenues of the municipality, county, or other public body for the fiscal year.

(2) The state shall not in any manner be liable for the performance of any obligation or agreement contained in the lease agreement.

(3) The rental payable and the covenants to be performed by the lessees under the provisions of the lease agreement shall never create an indebtedness of the lessees within the meaning of any applicable limitation in the Constitution of the state, including particularly Arkansas Constitution, Amendment 10.

(4) It is declared that it is an essential governmental function of the lessee to secure and supply reasonable and adequate project facilities for the performance of its public functions and duties, and the rentals payable by the lessee for such purpose are and shall constitute a necessary governmental operating expense of the lessee.

(5) If there is any default in the payment of any rental required to be paid or in the performance of any covenant required to be performed by the lessee under the provisions of any such lease agreement while such lease agreement shall be in effect, the corporation and any pledgee of the lease agreement or rentals thereunder may, by any appropriate proceedings at law or in equity, enforce and compel payment of such rental and performance of such covenant.

(c) Should any usable space in any project leased to a lessee become vacant after acquisition or construction thereof by the corporation, then neither the lessee, nor any officer or agency thereof, shall thereafter enter into any lease or rental agreement for additional space or renew any existing lease or rental agreement for such space, nor construct any facilities duplicating such vacant space in the project until after all vacant space in the project shall have been filled.



§ 14-138-112 - Conveyance of property by lessee.

Any lessee is authorized to convey to the corporation, with or without the payment of monetary consideration therefor, any property that may be owned by the lessee, whether or not the property is necessary for the conduct of the governmental or other public functions of the lessee, if the conveyance has been authorized by a resolution duly adopted by the governing body prior to the conveyance.



§ 14-138-113 - Tax exemption of projects.

Each project, and the income from all leases made with respect thereto, are determined and declared by the General Assembly to be public property used exclusively for a public purpose and shall be exempt from ad valorem taxation by all taxing authorities.



§ 14-138-114 - Issuance of bonds.

(a) (1) The corporation is authorized at any time and from time to time to issue its interest-bearing revenue bonds for the purpose of acquiring, constructing, improving, enlarging, completing, and equipping one (1) or more projects.

(2) The principal of and the interest on any bonds shall be payable solely out of the revenues derived from the projects with respect to which the bonds are issued.

(3) None of the bonds of the corporation shall ever constitute an obligation or debt of the state or the lessee, or a charge against the credit or taxing powers of the state or the lessee.

(b) As the corporation shall determine, bonds of the corporation may:

(1) Be issued at any time and from time to time;

(2) Be coupon bonds, payable to bearer, or may be registrable as to principal and interest without coupons, and may be made exchangeable for bonds of another denomination, which bonds of another denomination may in turn be either coupon bonds, bonds payable to bearer or bonds registrable as to principal only with coupons, or bonds registrable as to both principal and interest without coupons;

(3) Be in such form and denominations;

(4) Have such date or dates;

(5) Mature at such time or times and in such amount or amounts, provided that no bonds may mature more than forty (40) years from date;

(6) Bear interest payable at such times and at such rate or rates;

(7) Be payable at such place or places within or without the State of Arkansas;

(8) Be subject to such terms of redemption in advance of maturity at such prices, including such premiums; and

(9) Contain such other terms and provisions.

(c) (1) Bonds of the corporation may be sold at either public or private sale in such manner and from time to time as may be determined by the board to be most advantageous.

(2) The corporation may pay all expenses, premiums, and commissions that the board may deem necessary or advantageous in connection with the authorization, sale, and issuance of its bonds.

(d) All bonds shall contain a recital that they are issued pursuant to the provisions of this chapter which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this chapter.

(e) All bonds issued under the provisions of this chapter shall be and are declared to be negotiable instruments within the meaning of the negotiable instruments law of the state.



§ 14-138-115 - Notice of bond resolution.

(a) Upon the adoption by the board of any resolution providing for the issuance of bonds, the corporation may, in its discretion, cause to be published one (1) time a week for two (2) consecutive weeks in a newspaper published in the municipality, or if there is no newspaper published in the municipality, then in a newspaper published in the county in which the municipality is located, a notice in substantially the following form with the blanks being properly filled in: "...................., a public corporation and a political subdivision of the State of Arkansas, on the .... day of ...................., authorized the issuance of $ .... principal amount of revenue bonds of the said corporation for the constructing and equipping of a project generally described as: ................... Any action or proceeding questioning the validity of the said bonds, or the pledge and the indenture to secure the same, or the proceedings authorizing the same, must be commenced within twenty (20) days after the first publication of this notice."

(b) Any action or proceeding in any court to set aside or question the proceeding for the issuance of the bonds referred to in the notice, or to contest the validity of any such bonds or the validity of the pledge and indenture made therefor, must be commenced within twenty (20) days after the first publication of the notice. After the expiration of this period, no right of action or defense founded upon the validity of the proceedings or of the bonds, or the pledge, or of the indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, or indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



§ 14-138-116 - Execution of bonds.

(a) Bonds shall be executed by the manual or facsimile signature of the chairman of the corporation and by the manual signature of the secretary of the corporation.

(b) Coupons attached to the bonds shall be executed by the facsimile signature of the chairman of the corporation.

(c) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officer before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(d) The bonds shall be sealed with the seal of the corporation.



§ 14-138-117 - Security for bonds.

(a) The principal of, and interest on, the bonds shall be secured by a pledge of the revenues out of which the bonds shall be made payable and by a pledge of the lease agreement covering the project from which revenues so pledged shall be derived and of the rental therefrom and may be secured by an indenture covering the project.

(b) The trustee under any indenture may be a trust company or bank having trust powers, whether located within or without the state.

(c) (1) The indenture may contain any agreements and provisions customarily contained in instruments securing evidences of indebtedness including, without limiting the generality of the foregoing, provisions respecting:

(A) The nature and extent of the security;

(B) The collection, segregation, and application of the rental from any project covered by the indenture;

(C) Terms to be incorporated in the lease agreement respecting the project;

(D) Covenants to always operate the project as a revenue-producing undertaking and to charge and collect, including the obligation to increase from time to time, sufficient rentals to maintain income at required levels;

(E) The maintenance and insurance of the project;

(F) The creation and maintenance of reserve and other special funds; and

(G) The rights and remedies available in the event of default to the holders of the bonds or the trustees under the indenture, all as the board shall deem advisable and as shall not be in conflict with the provisions of this chapter.

(2) In making such agreements or provisions, the corporation shall not have the power to obligate itself except with respect to projects and the application of the revenue therefrom.

(d) (1) If there is any default by the corporation in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the corporation that may properly be included in any indenture securing the bonds, the bondholders or the trustee under any indenture, as authorized in such indenture, may either in law or in equity, by suit, action, mandamus, or other proceeding, enforce payment of the principal or interest and compel performance of all duties of the board and officers of the corporation, and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver in equity with all the powers of such receiver for the operation and maintenance of the project covered by such indenture and the collection, segregation, and applications of rents therefrom.

(2) Any such indenture shall not be subject to foreclosure and shall not be construed so as to authorize the sale of any project covered thereby, or any part thereof, in satisfaction of the bonds secured thereby.

(e) The indenture may contain provisions:

(1) Regarding the rights and remedies of any trustee thereunder and the holders of the bonds and the coupons; and

(2) Restricting the individual rights of action of the holders of the bonds and coupons.



§ 14-138-118 - Eligibility of bonds as investment.

(a) Revenue bonds issued under the authority of this chapter are made securities in which insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. The bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is authorized by law.

(b) Any municipality or county or any board, commission, or other authority duly established by any municipality or county, or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly of the State of Arkansas may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this chapter, and bonds issued under the authority of this chapter shall be eligible to secure the deposit of public funds.



§ 14-138-119 - Bonds -- Tax exemption.

The principal of and interest on bonds issued under the authority of this chapter shall be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes.



§ 14-138-120 - Proceeds from sale of bonds.

(a) The proceeds derived from all of the bonds other than refunding bonds may be used only to pay the costs of acquiring, constructing, improving, enlarging, and equipping the project with respect to which they were issued, as may be specified in the proceedings in which the bonds are authorized to be issued and all costs incidental thereto including, without limitation:

(1) The costs of any land forming a part of the project;

(2) The costs of the labor, materials, and supplies used in any construction, improvement, and enlargement, including architect's and engineer's fees and the cost of preparing contract documents and advertising for bids;

(3) The purchase price of and the cost of installing equipment for the project;

(4) The cost of landscaping the lands forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities, and parking places in connection therewith;

(5) Legal, fiscal, and recording fees and expenses incurred in connection with the authorization, sale, and issuance of the bonds issued in connection with the project;

(6) Interest on bonds for a reasonable period prior to, during, and after the time required for such construction and equipment; and

(7) The amount necessary to fund a debt service reserve of not to exceed one (1) year's principal and interest requirements on the bonds.

(b) Nothing in this section shall be construed to authorize the use of proceeds derived from the sale of such bonds to purchase, condemn, or otherwise acquire a utility plant, property, or facilities owned or operated by any regulated utility.

(c) If any of the proceeds derived from the sale of bonds remains undisbursed after completion of the project and the making of all such expenditures, the balance shall be used for the redemption of bonds of the same issue.



§ 14-138-121 - Refunding bonds.

(a) The corporation may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and interest on any bonds of the corporation theretofore issued under this chapter and then outstanding, whether or not the principal and interest shall have matured at the time of the refunding under this chapter and for the payment of any expenses incurred in connection with the refunding and any premium necessary to be paid in order to redeem or retire the bonds to be refunded.

(b) The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued.

(c) Any such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof by immediate application or by escrow deposit with the right to invest moneys in the escrow deposit until needed for the redemption or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby. However, the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by the corporation under their respective provisions.

(d) Any refunding bonds of the corporation shall be payable solely from the revenues out of which the bonds or coupons to be refunded were payable.

(e) All provisions of this chapter pertaining to bonds of the corporation that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by the corporation.



§ 14-138-122 - Remedies on default.

(a) If there is any default in the payment of the principal of or interest on any bonds issued under this chapter, then the holder of any of the bonds and of any of the interest coupons applicable thereto and the trustee under any indenture, or any one (1) or more of them:

(1) May either at law or in equity, by suit, action, mandamus, or other proceeding, compel performance of all duties of the officers and directors of the corporation with respect to the use of funds for the payment of the bonds and for the performance of the agreements of the corporation contained in the proceedings under which they were issued, and compel performance of the duties of all officials of the city with respect to payment of the rentals provided to be paid under any lease made by the municipality pursuant to the provisions of this chapter and pledged as security for the bonds; and

(2) Regardless of the sufficiency of the security for the bonds and as a matter of right, shall be entitled to the appointment of a receiver to administer and operate the project out of the revenues from which the bonds issued with respect thereto are payable, with power to make leases with any public or private lessee including, without limitation, leases with a term running to the last maturity of the bonds, and fix and collect rents sufficient to provide for the payment of the principal of and interest on the bonds and any other obligations outstanding against the project or the revenues therefrom and for the payment of the expenses of operating and maintaining the project, and with power to apply the income therefrom in accordance with the provisions of the proceedings under which the bonds were authorized to be issued.

(b) The remedies specified in this section shall be cumulative to all other remedies which may otherwise be available for the benefit of the holders of the bonds and the coupons applicable thereto.



§ 14-138-123 - Dissolution.

(a) (1) (A) If the public corporation does not have any bonds outstanding, the board may adopt a resolution, which shall be entered in its minutes, declaring that the public corporation shall be dissolved; or

(B) If directed by its governing body, the board shall adopt a resolution to dissolve the public corporation.

(2) Upon the filing for record of a certified copy of a resolution made under subdivision (a)(1) of this section in the office of the county clerk of the county in which the municipality is located, the public corporation is dissolved.

(3) After its dissolution, the title to the property of a dissolved public corporation vests in the lessee.

(b) When the principal of and the interest on all bonds payable, in whole or in part, from the revenues derived from any project shall have been paid in full, title to that project shall thereupon vest in the lessee, but such vesting of title in the lessee shall not affect the title of the corporation to any other project, the revenues from which are pledged for the payment of any other bonds then outstanding.

(c) The formation and dissolution of one (1) or more corporations under the provisions of this chapter shall not prevent the subsequent formation under this chapter of other corporations in the same municipality.

(d) By giving a written notice to the district's board, the governing body of a municipality may rescind a planning and development district's designation and authority to act as a public corporation for a municipal facility under § 14-138-105(a)(2)(B) when the district does not have any bonds outstanding.






Chapter 139 - Municipal Exhibition Grounds And Buildings

§ 14-139-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Exhibition grounds and buildings" means the exhibition grounds and buildings, in its entirety or any integral part thereof, including all improvements erected on the land used or useful for the purposes of exhibiting livestock;

(2) "Municipality" means any city of the first or second class or incorporated town in the State of Arkansas;

(3) "Legislative body" means the mayor and council of any city or town.



§ 14-139-102 - Construction.

(a) This chapter shall be construed as cumulative authority for the acquisition, purchase, and construction of the grounds and buildings and betterments and improvements thereon for use in the exhibition of livestock and shall not be construed to repeal any existing laws with respect to it.

(b) This chapter, being necessary for the public health, safety, and welfare, shall be liberally construed to effectuate the purposes of it.



§ 14-139-103 - Authority generally.

(a) Any city or incorporated town in the State of Arkansas may acquire, purchase, or construct exhibition grounds and buildings for the purpose of exhibiting livestock, as provided in this chapter.

(b) This chapter shall, without reference to any other statute, be deemed full authority for the construction, acquisition, improvement, erection, maintenance, operation, and repair of exhibition grounds and buildings for the exhibition of livestock as provided for in this chapter and for the issuance and sale of the bonds authorized by this chapter.

(c) This chapter shall be construed as an additional and alternative method therefor and for the financing thereof. No petition or election or other or further proceeding in respect to the construction or acquisition of the exhibition grounds and buildings or to the issuance or sale of bonds under this chapter and no publication of any resolution, ordinance, notice, or proceeding relating to such construction or acquisition or to the issuance or sale of such bonds shall be required except such as are prescribed by this chapter, any provisions of other statutes of the state to the contrary notwithstanding.



§ 14-139-104 - Right of eminent domain.

For the purpose of acquiring any exhibition grounds and buildings to be used in connection with the exhibition of livestock under the provisions of this chapter, or for the purpose of acquiring any property necessary thereof, the municipality shall have the right of eminent domain as is provided in §§ 18-15-301 -- 18-15-303 and any acts amendatory or supplemental to it.



§ 14-139-105 - Issuance of revenue bonds.

(a) Whenever the legislative body of any municipality shall determine to acquire, purchase, and construct exhibition grounds and buildings under the provisions of this chapter, it shall cause an estimate to be made of the cost thereof and by ordinance shall provide for the issuance of revenue bonds under the provisions of this chapter.

(b) The ordinance shall set forth:

(1) A brief description of the contemplated improvement;

(2) The estimated cost thereof;

(3) The amount, rate of interest, and time and place of payment; and

(4) Other details in connection with the issuance of the bonds.

(c) The bonds shall bear interest at such rate or rates, payable semiannually, and shall be payable at such times and places, not exceeding twenty (20) years from their dates, as shall be prescribed in the ordinance providing for their issuance.

(d) The ordinance shall also:

(1) Declare that a statutory mortgage lien shall exist upon the property so to be acquired or constructed;

(2) Fix the rents or charges to be collected prior to the payment of all of the bonds; and

(3) Pledge the revenues derived from the exhibition grounds and buildings for the purpose of paying the bonds and interest thereon.

(e) The pledge shall definitely fix and determine the amount of revenue which shall be necessary to be set apart and applied to the payment of the principal of, and interest on, the bonds and the proportion of the balance of the revenues and income which are to be set aside as a proper and adequate depreciation account, and the remainder shall be set aside for the reasonable and proper operation thereof.

(f) The rents or charges from the exhibition grounds and buildings shall be sufficient to provide for:

(1) The payment of interest upon all bonds and to create a sinking fund to pay the principal thereof as and when the bonds shall become due;

(2) The operation and maintenance of the project; and

(3) An adequate depreciation fund.



§ 14-139-106 - Notice and hearing.

(a) After the ordinance shall have been adopted, it shall be published one (1) time in a newspaper published in the municipality; or if there is no newspaper so published, then the ordinance shall be posted in at least three (3) public places therein, with a notice to all persons concerned stating that:

(1) The ordinance has been adopted;

(2) The municipality contemplates the issuance of the bonds described in this ordinance; and

(3) Any person interested may appear before the governing body, upon a certain date which shall not be less than ten (10) days subsequent to the publication or posting of the ordinance and notice, and present protests.

(b) At the hearing, all objections and suggestions shall be heard, and the legislative body shall take such action as it shall deem proper in the premises.



§ 14-139-107 - Terms of authorizing ordinance.

(a) The ordinance authorizing the issuance of the revenue bonds may contain provisions for the acceleration of the maturities of all unmatured bonds in the event of default in the payment of any principal or interest maturing under the bond issue, or upon failure to meet any sinking fund requirements, or in any other event stipulated in the ordinance; and such provisions will be binding.

(b) The priorities as between successive issues of revenue bonds may also be controlled by the provisions of the ordinance.

(c) The ordinance may also, if deemed desirable, provide for:

(1) The execution, contemporaneously with the execution of bonds, by the municipality of an indenture defining the right of the bondholders' interests;

(2) Appointing a trustee for the bondholders, which trustee may be a domestic or foreign corporation;

(3) Vesting in the trustee, to such extent as is deemed advisable, all rights of action under the bonds;

(4) The priority of lien as between successive bond issues;

(5) The acceleration of bond maturities;

(6) Any covenants on the part of the municipality relating to the construction or acquisition of the project, or the application or safeguarding of the proceeds of the bonds, or other covenants intended for the protection of the bondholders; and

(7) Any other provisions, whether similar or dissimilar to the foregoing, which are consistent with the terms of this chapter and which may be deemed desirable.



§ 14-139-108 - Sale of bonds.

(a) Bonds provided for in this chapter shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of construction or acquisition, including engineering, legal, and other expenses, together with interest to a date six (6) months subsequent to the estimated date of completion.

(b) Bonds issued under the provisions of this chapter are declared to be negotiable instruments. They shall be executed by the presiding officer and clerk or recorder of the municipality and be sealed with the corporate seal of the municipality. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of the bonds, their signatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until the delivery.

(c) The bonds may be sold at not less than ninety cents (90cent(s)) on the dollar, and the proceeds derived therefrom shall be used exclusively for the purposes for which the bonds are issued. They may be sold at one (1) time or in parcels as funds are needed.



§ 14-139-109 - Bonds to be secured.

All bonds of the entire issue, issued under the provisions of this chapter, shall be secured ratably and equally by the revenues of the entire and aggregate works financed by the bond issue.



§ 14-139-110 - Statutory mortgage lien.

(a) (1) There shall be a statutory mortgage lien upon the exhibition grounds and buildings acquired or constructed from the proceeds of bonds authorized by this chapter to be issued, which shall exist in favor of the holder of the bonds and each of them, and to and in favor of the holder of the coupons attached to the bonds.

(2) The exhibition grounds and buildings shall remain subject to the statutory mortgage lien until payment in full of the principal and interest of the bonds.

(b) Subject to such restrictions as may be contained in the indenture authorized in this chapter, any holder of bonds issued under the provisions of this chapter, or of any coupons representing interest accrued thereon, may, either at law or in equity, enforce the statutory mortgage lien conferred by this section and may, by proper suit, compel the performance of the duties of the officials of the issuing municipality set forth in this chapter.

(c) If there is default in the payment of the principal of or interest upon any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to administer the exhibition grounds and buildings on behalf of the municipality, with power to charge and collect rents or charges sufficient to provide for the payment of the bonds and interest thereon, and for the payment of the operating expense, and to apply the income and revenues in conformity with this chapter and the ordinance providing for the issuance of the bonds.



§ 14-139-111 - Rents or charges -- Surplus.

(a) Rents or charges for the use of the exhibition grounds and buildings precedent to the issuance of bonds shall not be reduced until all of the bonds shall have been fully paid and may, whenever necessary, be increased in amounts sufficient to provide for the payment of the bonds, both principal and interest, and to provide proper funds for the depreciation account and operation and maintenance charges.

(b) (1) If any surplus shall be accumulated in the operating and maintenance fund which shall be in excess of the cost of maintaining and operating the project during the remainder of the fiscal year then-current, and the cost of maintaining and operating the project during the fiscal year then-ensuing, then any excess may be transferred by the legislative body to either the depreciation account or to the bond and interest redemption account, as the legislative body may designate.

(2) If any surplus shall be accumulated in the depreciation account over and above that which the legislative body shall find may be necessary for the probable replacement which may be needed during the then-present fiscal year and the ensuing fiscal year, the excess may be transferred to the bond and interest redemption account.

(3) If surplus shall exist in the bonds and interest redemption account, it shall be applied insofar as possible in the purchase or retirement of outstanding revenue bonds payable from the account. For that purpose, the legislative body is authorized to purchase bonds not due in the open market at not more than the fair market value thereof.



§ 14-139-112 - Funds custodian and accounts.

(a) (1) Any municipality issuing revenue bonds under the provisions of this chapter shall install and maintain a proper system of accounts, showing the amount of revenue received and the application of it.

(2) At least once a year, the municipality shall cause the accounts to be properly audited by a competent auditor, and the report of the audit shall be open for inspection at all proper times to any taxpayer or any holder of bonds issued under the provisions of this chapter, or anyone acting for and on behalf of such taxpayer or bondholder.

(b) (1) The treasurer of the municipality shall be custodian of the funds derived from income received from projects acquired or constructed, either in whole or in part, under the provisions of this chapter and shall give proper bond for the faithful discharge of his duties as such custodian. The bond shall be fixed and approved by the legislative body of the municipality.

(2) (A) All of the funds received as income from exhibition grounds and buildings acquired or constructed, in whole or in part, under the provisions of this chapter and all funds received from the sale of revenue bonds issued to acquire or construct those exhibition grounds and buildings shall be kept separate and apart from the other funds of the city.

(B) The treasurer shall maintain separate accounts in which shall be placed the interest and sinking fund moneys and other accounts in which shall be placed the depreciation funds and to provide for refunding outstanding certificates payable out of the project's revenue.



§ 14-139-113 - Payment of bonds.

Bonds issued under the provisions of this chapter shall be payable solely from the revenues derived from the exhibition grounds and buildings. The bonds shall not, in any event, constitute an indebtedness of the municipality within the meaning of the constitutional provisions or limitations. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.



§ 14-139-114 - Obligations payable solely from bond fund.

(a) No obligation shall, or may, be incurred by the municipality in the construction or acquisition of the works contemplated by this chapter, or in the condemnation of property in connection therewith, except such as shall be payable solely from the funds to be acquired from the sale of revenue bonds of the character authorized by this chapter.

(b) In view of this section, the court, in condemnation proceedings instituted under this chapter by the municipality, may make such requirements of security as will serve to protect the landowner.



§ 14-139-115 - Bonds -- Tax exemption.

Revenue bonds issued under this chapter shall be exempt from all state, county, and municipal taxation. This exemption shall include income taxation, inheritance taxation, as well as all forms of property taxation.






Chapter 140 - Public Marketplaces in Cities and Towns

Subchapter 1 - -- General Provisions

§ 14-140-101 - Maintenance and regulation of markets.

(a) The governing body may erect, establish, and regulate the markets and marketplaces for the sale of vegetables and other articles necessary for the sustenance, convenience, and comfort of the city and the inhabitants thereof.

(b) The governing body shall have power to prescribe:

(1) The times of opening and closing the markets or marketplaces;

(2) The kind and description of articles that may be sold therein; and

(3) The stands or places to be occupied by the vendors.

(c) The governing body may have full power to:

(1) Prevent forestalling;

(2) Prohibit or regulate huckstering in the markets; and

(3) Adopt such rules and regulations as are necessary to prevent fraud, to preserve order in the market, and to ensure the health and safety of the citizens.

(d) (1) The governing body may authorize the immediate seizure, arrest, or removal from any market of any person violating its regulations, as established by ordinance, together with any article in that person's possession, and the immediate seizure and destruction of tainted or unsound meat, seafood, poultry, vegetable, fruit, or other provisions.

(2) Under § 20-57-101 et seq., the Department of Health is the entity authorized to regulate food safety.

(e) A charge or an assessment, other than those essential for operations and maintenance, shall not be made or levied against any farmer or producer that is selling items grown or produced on the farmer's or producer's land or property.






Subchapter 2 - -- Market Facilities

§ 14-140-201 - Legislative declaration.

The General Assembly determines and declares that:

(1) The inadequate market facilities for the sale of farm products in the cities and incorporated towns of the State of Arkansas endanger the health and welfare of the public in general;

(2) The provision of adequate and conveniently located market facilities are therefore necessary to alleviate such conditions; and

(3) The establishment of public market facilities are deemed to be a proper public or municipal purpose.



§ 14-140-202 - Definition.

As used in this subchapter, unless the context otherwise requires, "public market facilities" means accommodations provided by public authority for the display and sale, both wholesale and retail, of farm products, and open to public use with or without charge. Market facilities may consist of lots, buildings, or other structures and accessories.



§ 14-140-203 - Market authorities.

(a) The city council or other governing body of any city or incorporated town is authorized to create a market authority within its jurisdiction for the purpose of establishing public market facilities.

(b) (1) The market authority shall consist of five (5) members.

(2) The members shall be appointed by the mayor and approved by the council or other legislative body of the city creating the authority. These members shall be qualified electors residing in the city, incorporated town, or territory served by the market authority and cannot hold any elective office of the city, town, county, or state.

(3) (A) The members of the authority shall be appointed for periods of one (1), two (2), three (3), four (4), and five (5) years respectively, so that the term of one (1) member shall expire each year after the creation of the authority.

(B) Upon the termination of office of each member, his successor shall be appointed for a term of five (5) years and shall serve until his successor shall have been appointed and qualifies.

(4) The members of the authority shall receive no compensation for their services.

(c) (1) The authority shall have authority to employ such persons as it deems necessary in furtherance of its duties under this subchapter.

(2) The employees authorized by this section shall be chosen by the members of the market authority of the respective city or town.



§ 14-140-204 - Authority to establish facilities.

The market authority of any city and town, acting alone or in cooperation with other market authorities or with any federal or state agency, is authorized to plan, design, locate, finance, acquire, and own property in order to construct, alter, enlarge, use, maintain, operate, and lease market facilities wherever and to the extent that such facilities are deemed necessary within its respective jurisdiction.



§ 14-140-205 - Planning for facilities.

(a) The market authority, after a thorough investigation of the marketing problem within its jurisdiction, shall formulate for public presentation a master plan of market facilities as a guide for the further provision for market facilities properly integrated with present and proposed market facilities, subject to alteration as necessary.

(b) A program of construction and method of financing shall likewise be formulated.



§ 14-140-206 - Design and location.

(a) The market authority is authorized to so design and locate, subject to approval of the planning commission, any market facilities as to best serve the public purpose for which these facilities are intended.

(b) These facilities may consist of:

(1) Lots, improved or unimproved;

(2) Single or multilevel buildings; and

(3) Such other structures and accessories that may be deemed necessary by the market authority.



§ 14-140-207 - Acquisition of property and property rights.

For the purposes of this subchapter, the market authority is authorized to acquire private or public, real or personal property and property rights necessary for market facilities or other purposes by purchase, eminent domain, gift, lease, or otherwise.



§ 14-140-208 - Construction -- Contracts.

(a) The market authority is authorized to construct, or cause to be constructed, public market facilities including buildings, structures, equipment, entrances, exits, fencing, and all other accessories necessary or desirable for the safety or convenience of persons using the facilities.

(b) The contracts for any market facilities are to be awarded to the lowest responsible bidder in the same manner as contracts are authorized by law to be awarded in connection with highways or streets within the jurisdiction of the respective market authority.



§ 14-140-209 - Procedure for issuance of revenue bonds.

The city council or other legislative body of any city or town desiring to provide marketing facilities as provided in this subchapter is authorized to issue revenue bonds to finance the planning, designing, acquisition of property for, construction, alteration, enlargement, maintenance, or operation of market facilities by the following procedure:

(1) Authorizing Ordinance. (A) The city council or other legislative body of any city or town shall by ordinance provide for the issuance of revenue bonds. The ordinance shall set forth:

(i) A brief description of the contemplated improvement;

(ii) The estimated cost thereof;

(iii) The amount, rate of interest, time, and place of payment; and

(iv) Other details in connection with the issuance of the bonds.

(B) The bonds shall bear interest at not more than six percent (6%) per annum, payable semiannually, and shall be payable at such times and places, not exceeding forty (40) years from their date, as shall be prescribed in the ordinance providing for their issuance.

(2) Statutory Mortgage Lien. (A) The ordinance shall also declare that a statutory mortgage lien shall exist upon the property so to be acquired, and all construction thereon, and shall pledge the revenues derived from the operation of the market facilities for the purpose of paying the bonds and interest thereon.

(B) The pledge shall definitely fix and determine the amount of revenue which shall be necessary to be set apart and applied to the payment of the principal of, and interest on, the bonds and the proportion of the balance of the revenues and incomes which are to be set aside as a proper and adequate depreciation account, and the remainder shall be set aside for the reasonable and proper operation thereof.

(3) Notice and Hearing. (A) After the ordinance shall have been adopted, it shall be published one (1) time in a newspaper published in the city or town with a notice to all persons concerned, stating that:

(i) The ordinance has been adopted;

(ii) The city or town contemplates the issuance of the bonds described in the ordinance; and

(iii) Any person interested may appear before the governing body upon a certain date, which shall not be less than ten (10) days subsequent to the publication of the ordinance and notice, and present protest.

(B) At the hearing, all objections and suggestions shall be heard, and the legislative body shall take such action as it shall deem proper in the premises.

(4) Issuance of Bonds. (A) Bonds provided for in this section shall be issued in such amount as may be necessary to provide sufficient funds to pay all costs of planning, designing, acquisition of property for, construction, alteration, enlargement, and other expenses, together with interest to a date six (6) months subsequent to the estimated date of completion.

(B) (i) Bonds issued under the provisions of this subchapter are declared to be negotiable instruments.

(ii) They shall be executed by the presiding officer and clerk or recorder of the corporate town and bear the corporate seal.

(iii) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of the bonds, their signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until the delivery.

(C) The bonds may be sold at not less than ninety cents (90cent(s)) on the dollar, and the proceeds derived therefrom shall be used exclusively for the purposes for which the bonds were issued.

(5) Payment of Bonds. (A) Bonds issued under the provisions of this section shall be payable solely from the revenues derived from leasing the market facilities.

(B) The bonds shall not, in any event, constitute an indebtedness of the city or town within the meaning of the constitutional provisions or limitations, and it shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the city or town.

(6) Enforcement of Mortgage Lien. (A) There shall be created a statutory mortgage lien upon the market facilities so acquired or constructed from the proceeds of bonds authorized by this section to be issued, which shall exist in favor of the holder of the bonds, and each of them, and in favor of the holder of the coupons attached to the bonds.

(B) The market facilities shall remain subject to the statutory mortgage lien until payment in full of the principal and interest of the bonds. Subject to such restrictions as may be contained in the indenture authorized in this section, any holder of bonds issued under the provisions of this subchapter or of the coupons representing interest accrued thereon may, either at law or in equity, enforce the statutory mortgage lien conferred by this section and may, by proper suit, compel the performance of the duties of the officials of the issuing city or town.

(C) If there is default in the payment of the principal of, and interest on, any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to administer the market facilities on behalf of the city or town, with power to charge and collect rates sufficient to provide for the payment of the bonds and interest thereon, and for payment of the operating expenses, and to apply the income and revenues in conformity with this subchapter and the ordinance providing for the issuance of the bonds.

(7) Rental Rates -- Surplus. (A) The rental rates for market facilities fixed precedent to the issuance of bonds shall not be reduced until all of the bonds shall have been fully paid and shall, wherever necessary, be increased, in amounts sufficient to provide for the payment of the bonds, both principal and interest, and to provide proper funds for the depreciation account and operation and maintenance charges. However, the rates may be reduced subject to any conditions which may be set out in the ordinance authorizing the issuance of the bonds of the trust indenture referred to in this section.

(B) (i) If any surplus shall be accumulated in the operating and maintenance fund which shall be in excess of the cost of maintaining and operating the market facilities during the remainder of the fiscal year then current, and the cost of maintaining and operating the facilities during the fiscal year then next ensuing, then any excess may be transferred by the legislative body to either the depreciation account or other bond and interest redemption account.

(ii) If a surplus shall exist in the bond or interest redemption account, it may be applied to the payment of any outstanding unmatured bonds payable from the bond and interest redemption account that may be subject to call for redemption before maturity.

(8) Funds Custodian and Accounts. (A) Any municipality issuing revenue bonds under the provisions of this subchapter shall install and maintain a proper system of accounts. The accounts shall be properly audited by a competent auditor, and the report of the audit shall be open to the public for inspection.

(B) The treasurer of the municipality shall be custodian of the funds derived from income received from the market facilities. All of the funds received as such income shall be kept separate and apart from the other funds of the city.

(9) Other Terms of Authorizing Ordinance. (A) The ordinance authorizing the issuance of revenue bonds may contain provisions for the acceleration of the maturities of all unmatured bonds in the event of default in the payment of any principal or interest maturing under the bond issue, or upon failure to meet any sinking fund requirements, or in any other event stipulated in the ordinance, and such provisions will be binding.

(B) The ordinance may also, if deemed desirable, provide for:

(i) The execution, contemporaneously with the execution of bond, by the municipality of an indenture defining the rights of the bondholders inter sese;

(ii) Appointing a trustee for the bondholders;

(iii) A priority of lien as between successive bond issues;

(iv) The acceleration of bond maturities;

(v) Any covenants on the part of the municipality relating to the construction or acquisition of the market facilities or the application of safeguarding of the proceeds of the bonds, or other covenants intended for the protection of the bondholders; and

(vi) Any other provisions which are consistent with the terms of this subchapter and which may be deemed desirable.



§ 14-140-210 - Records and reporting.

Every market authority shall maintain proper accounting and financial records of all transactions and provide and file annual financial statements with the city clerk.









Chapter 141 - Operation of Municipal Auditoriums

§ 14-141-101 - Savings provisions.

Nothing in this chapter shall be construed as repealing any special act heretofore passed providing for a board of commissioners to administer and operate municipal auditoriums. This chapter shall apply solely to cities of the first class. This chapter shall not alter, amend, or affect any indenture or obligation issued by a city prior to the passage of this act.



§ 14-141-102 - Creation of commission authorized.

By appropriate action of its city council, any city of the first class that owns and operates a municipal auditorium may create a commission for the purpose of operating and managing the auditorium.



§ 14-141-103 - Passage or repeal of ordinance.

(a) Any city desiring to avail itself of the benefits of this chapter, by a majority vote of the duly elected and qualified members of its city council, may enact an ordinance creating a municipal auditorium commission to be composed of five (5) citizens who are qualified electors of the municipality.

(b) The city may repeal the ordinance creating the commission by an affirmative vote of three-fourths (3/4) of the duly elected and qualified members of the city council.



§ 14-141-104 - Appointment of commissioners.

(a) (1) (A) The commissioners of a municipal auditorium commission shall be appointed by the mayor and confirmed by a majority vote of the duly elected and qualified members of the city council and shall hold office for a term of five (5) years.

(B) Those commissioners first appointed and confirmed after March 16, 1939, shall serve for terms of one (1), two (2), three (3), four (4), and five (5) years each, to be designated by the mayor and city council. Thereafter, upon the expiration of their respective terms, commissioners appointed by the mayor and approved by a majority vote of the city council shall each be appointed for a term of five (5) years.

(2) In the event of a vacancy occurring on the auditorium commission, it shall be filled by appointment by the mayor, subject to the approval of a majority vote of the duly elected and qualified members of the city council.

(3) Each commissioner shall file the oath required of public officials by law in the State of Arkansas.

(b) No member of a commission created under the provisions of this chapter shall hold any remunerative elective office under the municipal, county, state, or federal government while a member of the commission. However, the mayor of any such city may be made an ex officio member of the commission.

(c) Upon the appointment of the commissioners as provided in this section, the mayor and city council shall execute such instruments and enact such measures as may be necessary to vest complete charge of the municipally owned auditorium in the commissioners appointed under this chapter.



§ 14-141-105 - Enlarging commission by two members.

(a) Any city of the first class having a mayor-council form of government in which the city has established a municipal auditorium commission, as authorized in this chapter, which may desire to increase the membership of the commission by two (2) members in addition to the members thereof provided by § 14-141-104 may, upon the adoption of an ordinance therefor, enlarge the membership of the commission by two (2) additional members.

(b) (1) The members shall be appointed in the same manner as provided in § 14-141-104.

(2) The first additional members appointed to the commission shall be appointed for terms designated by the mayor, with the term of one (1) member to expire six (6) years from the date of the appointment, and the term of the other member to expire seven (7) years from the date of the appointment.

(c) Nothing in this section shall affect or reduce the term of any member then serving on the commission. However, upon the expiration of the term of office of any member of the commission then serving, the successor member shall be appointed for a term of seven (7) years in order that the full membership of the commission shall consist of members appointed for staggered terms, with the term of one (1) member expiring each year.

(d) The provisions of this section shall be cumulative and supplemental to the provisions of this chapter and are not intended to modify or repeal any part or provision of this chapter unless specifically in conflict with this section.

(e) It is the sole purpose of this section to authorize the city council of a city of the first class in this state having a municipal auditorium commission to elect, by adoption of an ordinance therefor, to enlarge the membership of the municipal auditorium commission from five (5) to seven (7) members without disturbing the terms of any of the existing members, and to make the necessary adjustments in the terms of those members in order that successor members will be appointed for seven-year terms.



§ 14-141-106 - Removal of commissioner.

Any commissioner of a municipal auditorium commission appointed by the provisions of this chapter may be removed for cause upon a two - thirds (2/3) vote of the duly elected and qualified members of the city council.



§ 14-141-107 - Powers of commissioners generally -- Exception.

(a) The commissioners of a municipal auditorium commission appointed under this chapter shall have full and complete authority to manage, operate, maintain, and keep in a good state of repair the municipal auditorium. They shall have full and complete charge of the building, including the right to control and permit or refuse to permit such public gatherings or other meetings or affairs as the commissioners shall see fit and deem to be in the best interests of the city.

(b) The commissioners shall have the right to employ or remove managers, janitors, and other employees of whatsoever nature, kind, or character and to fix, regulate, and pay their salaries, it being the intention of this chapter to vest in the commissioners authority to operate, manage, maintain, and control the municipal auditorium and to have full and complete charge thereof.

(c) The commissioners shall not have authority or power to sell, mortgage, or encumber the auditorium unless otherwise authorized by the statutes of Arkansas.



§ 14-141-108 - Rules and regulations.

The commissioners of a municipal auditorium commission shall adopt such rules and regulations as they may deem necessary and expedient for the proper operation and management of the municipal auditorium and shall have authority to alter, change, or amend the rules and regulations at their discretion.



§ 14-141-109 - Contracts for use.

The commissioners of a municipal auditorium commission shall have authority to enter into contracts with persons, firms, corporations, or organizations for the use of the auditorium building, or parts thereof.



§ 14-141-110 - Expenditures.

(a) (1) The commissioners of a municipal auditorium commission under this chapter shall have, in addition to other powers enumerated in this chapter, the exclusive right and power to make purchases of all supplies, apparatus, and other property and things requisite and necessary for the management and operation of the city auditorium.

(2) In all expenditures which may exceed three hundred dollars ($300), it shall be the duty of the commissioners to advertise for bids and let the work or contract to the lowest responsible bidder, when and if it is feasible and possible to obtain competitive bids.

(b) The commissioners shall have no power in any case, except upon advertisement and to the lowest bidders, to make any contract with any person associated in business with or related within the sixth degree of consanguinity or affinity under the civil law to any member of the auditorium commission, or to the mayor or any member of the city council. Every contract in which such forbidden person shall have an interest, directly or indirectly, shall be null and void.

(c) In any city which has a population between twenty-five thousand five hundred (25,500) and twenty-seven thousand (27,000) according to the most recent federal decennial census, the commission shall be allowed to make purchases of one thousand dollars ($1,000) or less without soliciting competitive bids.



§ 14-141-111 - Auditorium fund.

(a) (1) The commissioners of a municipal auditorium commission appointed under this chapter shall have the authority to utilize all revenues derived from the auditorium in the operations of the auditorium.

(2) (A) All funds derived from the use of the auditorium shall be segregated into an auditorium fund, which shall be used exclusively in the operations of the auditorium by the commissioners.

(B) Moneys in the fund shall not be mingled with other funds of the city and shall be handled exclusively by the commissioners.

(b) (1) The commissioners shall each furnish to the city a five thousand dollar ($5,000) surety bond that will serve to insure the city against any misappropriation or mishandling of funds.

(2) The surety on the bond shall be a reputable surety corporation.

(3) The premium on the bonds shall be paid for from moneys in the fund.

(c) The commissioners shall receive no salary for their services but shall be reimbursed from the fund for actual expenses incurred in the performance of their duties.

(d) The fund may also be expended by the commissioners, as they deem best, for the purpose of obtaining conventions or other attractions to meet in the auditorium.



§ 14-141-112 - Supplemental appropriations.

(a) Upon each quarterly report being made to the mayor and city council by the commissioners of a municipal auditorium commission, the city council may appropriate funds from the general revenue fund of the city, or from such other funds as the city may have available, to make up any deficits or to provide such funds as may be necessary to carry on the operations of the auditorium.

(b) The council may, at any time other than when the quarterly report is filed, appropriate such funds as it deems necessary from the general revenue fund or such other funds that the city may have available for the purpose of maintaining and operating the auditorium.



§ 14-141-113 - Quarterly reports -- Annual audit.

(a) (1) The commissioners of a municipal auditorium commission shall submit quarterly reports, beginning three (3) months after they take their oath of office, and each three (3) months thereafter, reporting in full on the operations of the auditorium including an accounting of receipts and disbursements, to the mayor and city council. The commissioners shall furnish such other and further reports, data, and information as may be requested by the mayor or city council.

(2) The quarterly report to the mayor and city council with respect to receipts and disbursements shall be certified by the commissioners as correct.

(b) The commissioners shall further submit an annual audit of the operations of the auditorium to the mayor and city council.






Chapter 142 - Local Government Library Bonds

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Local Government Library Bond Act

§ 14-142-201 - Title.

This subchapter shall be referred to and may be cited as the "Local Government Library Bond Act of 1993".



§ 14-142-202 - Legislative intent.

(a) The people of the State of Arkansas by the adoption of Arkansas Constitution, Amendment 72, which amends Arkansas Constitution, Amendments 30 and 38, have expressed their intention to provide cities having a population of not less than five thousand (5,000) expanded powers and authority with respect to the creation of bonded indebtedness for capital improvements to or construction of public city libraries and to provide counties expanded powers and authority with respect to the creation of bonded indebtedness for capital improvements to or construction of county libraries for county library services or systems, and have empowered the General Assembly to define and prescribe certain matters with respect to the exercise of this power and authority.

(b) To that end this subchapter is adopted to enable the accomplishment and realization of the public purposes intended by Arkansas Constitution, Amendment 72, and is not intended to otherwise limit in any manner the exercise of the powers of counties and municipalities.



§ 14-142-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Bonds" means bonds issued pursuant to this subchapter;

(2) "Capital improvements to or construction of public libraries" in the case of municipalities, or "capital improvements to or construction of county libraries for county library services or systems", in the case of counties, or "capital improvements" generally, for the purposes of Arkansas Constitution, Amendments 30 and 38, as amended by Arkansas Constitution, Amendment 72 and this subchapter, mean, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means:

(A) Any buildings, improvements and other physical public library betterment or improvement or any preliminary plans, studies, or surveys relative thereto;

(B) Land or rights in land, including, without limitation, leases, air rights, easements, rights-of-way, or licenses; and

(C) Any furnishings, machinery, vehicles, apparatus, or equipment, which shall include, without limiting the generality of the foregoing definition, the following:

(i) Administrative, executive, or other public library offices;

(ii) Computer systems, hardware and apparatus; and

(iii) Research and reading materials;

(3) "Chief executive" means the mayor of a municipality or the county judge of a county;

(4) "Clerk" means the clerk or recorder of a municipality or county clerk of a county;

(5) "County" means any county in the State of Arkansas;

(6) "Issuer" means a municipality or a county;

(7) "Legislative body" means the council, board of directors, board of commissioners, or similar elected governing body of a municipality;

(8) "Municipality" means any city having a population of not less than five thousand (5,000) persons in the State of Arkansas;

(9) "Order" means an order entered by the county court of a county;

(10) "Ordinance" means an ordinance or other appropriate legislative enactment of a legislative body; and

(11) "Tax" or "ad valorem tax" means a tax authorized for the payment of bonded indebtedness in Arkansas Constitution, Amendments 30 and 38, as amended by Arkansas Constitution, Amendment 72.



§ 14-142-204 - Construction.

This subchapter shall be construed liberally to effectuate the legislative intent and the purposes of this subchapter as complete and independent authority for the performance of each and every act and thing herein authorized, and all powers herein granted shall be broadly interpreted to effectuate the intent and purposes of this subchapter and not as a limitation of powers.



§ 14-142-205 - Subchapter supplemental.

(a) It is the specific intent of this subchapter that the provisions of this subchapter are supplemental to other constitutional or statutory provisions which may provide for the financing of capital improvements for public libraries.

(b) Nothing contained in this subchapter shall be deemed to be a restriction or limitation upon alternative means of financing previously available or hereafter made available to municipalities or counties for the purposes set forth in this subchapter.

(c) Nothing herein shall be construed as preventing coordination of the services of a city public library and a county public library, the services of libraries of different cities, or the services of libraries of different counties.



§ 14-142-206 - Venue.

For the purposes of this subchapter, when it is necessary to determine whether publication or other activity has taken place within a municipality lying in more than one (1) county, or where suit shall be filed contesting an election in that municipality, then the publication, activity, or suit shall take place in the county in which a majority of the people living in the municipality reside.



§ 14-142-207 - Bonds generally -- Authorizing ordinance for municipalities.

(a) Whenever one hundred (100) or more tax-paying electors of any municipality shall file a petition with the mayor:

(1) Asking that an ad valorem tax on real and personal property be levied for capital improvements, which petition shall specify a rate of taxation not to exceed three (3) mills on the dollar; and

(2) Authorizing the legislative body of the municipality to issue bonds as prescribed by this subchapter for capital improvements to or construction of a public library and to pledge all or any part of the tax for the purpose of retiring the bonds, a legislative body shall authorize the issuance of the bonds by ordinance specifying the maximum principal amount of bonds to be issued, and the rate of any ad valorem tax to be levied and pledged to the retirement of the bonds as specified in Arkansas Constitution, Amendment 30, as amended by Arkansas Constitution, Amendment 72.

(b) Whenever one hundred (100) or more tax-paying electors of any county shall file a petition with the county court:

(1) Asking that an ad valorem tax on real and personal property be levied for capital improvements, which petition shall specify a rate of taxation not to exceed three (3) mills on the dollar; and

(2) Authorizing the county court to issue bonds as prescribed by this subchapter for capital improvements to or construction of county libraries for county library services or systems and to pledge all or any part of the tax for the purpose of retiring the bonds, the county court shall authorize the issuance of the bonds by order specifying the maximum principal amount of bonds to be issued, and the rate of any ad valorem tax to be levied and pledged to the retirement of the bonds as specified in Arkansas Constitution, Amendment 38, as amended by Arkansas Constitution, Amendment 72.



§ 14-142-208 - Bonds generally -- Election to authorize issuance.

(a) The question of the issuance of such bonds shall be submitted to the electors of the municipality or county at the general election or at a special election called for that purpose in accordance with § 7-11-201 et seq., as provided in the ordinance or order and held in the manner provided in this subchapter; provided, however, that no voter residing within a municipality levying a maintenance tax for libraries or levying a tax pledged for the purpose of retiring library bonds issued by the municipality or pledged to pay for capital improvements to or construction of a public library pursuant to Arkansas Constitution, Amendment 30 and Amendment 72, shall be entitled to vote on the question of the issuance of bonds by the county within which the municipality is located as authorized pursuant to Arkansas Constitution, Amendment 38 and Amendment 72, and this section.

(b) (1) Except as otherwise provided in this subchapter, the election shall be held and conducted in the same manner as a special or general election under the election laws of the state.

(2) The ordinance or order shall set forth the form of the ballot question or questions in the form prescribed by Arkansas Constitution, Amendment 30 or Amendment 38, as amended by Arkansas Constitution, Amendment 72.

(3) Notice of the election shall be given by the clerk of the issuer by one (1) publication in a newspaper having general circulation within the municipality or county not less than ten (10) days prior to the election. No other publication or posting of a notice by any other public official shall be required.

(c) The chief executive officer of the municipality or county shall proclaim the results of the election by issuing a proclamation and publishing it one (1) time in a newspaper having general circulation within the municipality or county.

(d) (1) The results of the election as stated in the proclamation shall be conclusive unless suit is filed in the circuit court in the county in which the issuer is located within thirty (30) days after the date of the publication.

(2) No other action shall be maintained to challenge the validity of the bonds and of the proceedings authorizing the issuance of the bonds unless suit is filed in such circuit court within thirty (30) days after the date of adoption of an ordinance or entry of the order authorizing the sale of the bonds.



§ 14-142-209 - Bonds generally -- Terms and conditions.

(a) As the ordinance, order, or trust indenture as authorized in this subchapter may provide, the bonds may:

(1) Be in registered or other form;

(2) Be in such denominations;

(3) Be exchangeable for bonds of another denomination;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times;

(8) Be payable in such medium of payment;

(9) Be subject to such terms of redemption; and

(10) May contain such other terms, covenants, and conditions, including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of tax collections;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the pledge and security;

(E) The maintaining of taxes;

(F) The remedies on default;

(G) The rights, duties, and obligations of the issuer and the trustee, if any, for the owners of the bonds; and

(H) The rights of the owners of the bonds.

(b) All bonds and notes issued under the provisions of this subchapter shall be and are declared to be negotiable instruments within the meaning of the negotiable instruments law of the state.



§ 14-142-210 - Bonds generally -- Interest rates.

Bonds for capital improvements issued pursuant to this subchapter shall not bear a rate of interest in excess of the rate provided in the Arkansas Constitution.



§ 14-142-211 - Bonds generally -- Trust indenture.

(a) The ordinance or order authorizing the bonds may provide for the execution by the chief executive officer of the issuer of a trust indenture which defines the rights of the owners of the bonds and provides for the appointment of a trustee for the owners of the bonds.

(b) The trust indenture may provide for the priority between and among successive issues and may contain any of the provisions set forth in § 14-142-209, and any other terms, covenants, and conditions that are deemed desirable.



§ 14-142-212 - Bonds generally -- Contents.

It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and either Arkansas Constitution, Amendment 30, in the case of municipalities, or Arkansas Constitution, Amendment 38, in the case of counties, both as amended by Arkansas Constitution, Amendment 72.



§ 14-142-213 - Bonds generally -- Sale.

The bonds may be sold at public or private sale for such price, including, without limitation, sale at a discount, and in such manner as the issuer may determine.



§ 14-142-214 - Bonds generally -- Execution.

The bonds shall be executed in the manner provided by the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq., as that subchapter may be amended.



§ 14-142-215 - Bonds generally -- Successive issues.

There may be successive bond issues for the purpose of financing the same capital improvements.



§ 14-142-216 - Bonds generally -- Pledge of taxes generally.

The bonds shall be secured by, and contain a pledge of, any tax or combination of taxes authorized to pay the bonded indebtedness and shall be payable solely from the taxes authorized by Arkansas Constitution, Amendment 30 or Amendment 38, as amended by Arkansas Constitution, Amendment 72, and this subchapter. However, the issuer is not prohibited from using other taxes, revenues, or receipts to retire the bonds.



§ 14-142-217 - Bonds generally -- Liability.

No officer, employee, or member of the issuer shall be personally liable on any bonds issued under the provisions of this subchapter or for any damages sustained by any person in connection with any contracts entered into to carry out the purposes and intent of this subchapter, unless that person has acted with a corrupt intent.



§ 14-142-218 - Bonds generally -- Pledge and collection of ad valorem taxes.

(a) The ad valorem tax pledged for payment of bonds shall constitute a special fund pledged as security for the payment of such indebtedness.

(b) (1) The ad valorem tax shall never be extended for any other purpose nor collected for any greater length of time than necessary to retire such bonded indebtedness.

(2) However, tax collections in excess of the amount required to retire the debt according to its terms may, subject to covenants entered into with the owners of the bonds, be pledged as security for the issuance of additional bonds if authorized by the electors.

(3) The tax for the additional bonds shall terminate within the time provided for the tax originally imposed.

(c) Upon retirement on the bonded indebtedness, any surplus tax collections which may have accumulated shall be transferred to the general fund of the issuer, and shall be used for maintenance and operation of the public library.

(d) The collection of ad valorem taxes, or a portion thereof, may be suspended by the issuer when not required for the payment of the bonds, subject to any covenants with the owners of the bonds.

(e) Notwithstanding any other provision of this subchapter, a tax approved by the voters for the purpose of paying bonded indebtedness shall not be reduced or diminished, nor shall it be used for any other purpose than to pay principal of or premium or interest on the bonded indebtedness, and the reasonable fees of a trustee or paying agent so long as the bonded indebtedness shall remain outstanding and unpaid.

(f) Notwithstanding any other provision of this subchapter, a tax approved by the voters and levied for the purpose of paying bonded indebtedness authorized pursuant to this subchapter by a county shall not be levied against any real or personal property which is taxed by a municipality for the maintenance of a public library pursuant to Arkansas Constitution, Amendment 30, as amended by Arkansas Constitution, Amendment 72; provided, however, that no tax levied by a county for the purpose of paying bonded indebtedness authorized pursuant to this subchapter shall ever be diminished or reduced while such bonds are outstanding if a municipality within the county approves such a maintenance tax after the date on which the voters of a county approve a tax for the purpose of paying bonded indebtedness authorized pursuant to this subchapter.



§ 14-142-219 - Bonds generally -- Interim borrowing.

(a) If the issuance of bonds is authorized in accordance with the provisions of this subchapter, a municipality or county is authorized to obtain interim financing pending the delivery of all or any part of the bonds from such sources and upon such terms as the municipality or the county shall determine.

(b) As evidence of any indebtedness so incurred, the municipality or the county may execute and deliver its promissory note or notes and pledge to the payment thereof the tax or taxes approved by the voters to be pledged to the bonds, and to otherwise secure the notes as bonds issued under this subchapter may be secured.

(c) The notes may:

(1) Bear such date or dates;

(2) Mature at such time or times, not exceeding three (3) years from their respective dates;

(3) Bear interest at such rate or rates;

(4) Be in such form;

(5) Be executed in such manner;

(6) Be payable at such place or places;

(7) Contain such provisions for prepayment prior to maturity; and

(8) Contain such other terms, covenants, and conditions

as the ordinance or order may provide which are not inconsistent with the provisions of this subchapter.



§ 14-142-220 - Refunding bonds.

(a) Bonds may be issued under this subchapter for the purpose of refunding any outstanding bonds issued hereunder.

(b) (1) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(2) If sold for cash, the proceeds may be either applied to the payment of the obligations refunded or deposited in an irrevocable trust for the retirement thereof either at maturity or on an authorized redemption date.

(c) Refunding bonds shall in all respects be authorized, issued, and secured in the manner provided for the bonds being refunded, and shall have all the attributes of the refunded bonds. However, if the refunding bonds are not in a greater principal amount than the bonds being refunded, the question of issuing such refunding bonds need not be submitted at an election.

(d) The ordinance or order under which the refunding bonds are issued may provide that any refunding bonds shall have the same priority of lien on all sources of taxation or other income as originally pledged for payment of the obligation refunded thereby.

(e) (1) Bonds may also be issued under the provisions of this subchapter for the purpose of refunding any outstanding bonds issued pursuant to Arkansas Constitution, Amendment 62, whether or not issued prior to or subsequent to April 7, 1993, to finance capital improvements if the question of the issuance of the refunding bonds is submitted to the electors in the manner provided in § 14-142-208.

(2) (A) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(B) If sold for cash, the proceeds may either be applied to the payment of the bonds being refunded or deposited in an irrevocable trust for the retirement thereof at maturity or on an authorized redemption date.



§ 14-142-221 - Bonds generally -- Tax exemption.

Bonds and notes issued under the provisions of this subchapter and the income thereon shall be exempt from all state, county, and municipal taxes, including, without limitation, all income, property, and inheritance taxes.



§ 14-142-222 - Bonds generally -- Mortgage lien.

(a) The ordinance, order, or trust indenture authorized in §§ 14-142-207 and 14-142-209 may, but need not, impose a foreclosable mortgage lien upon the capital improvements financed with the proceeds of bonds issued under this subchapter.

(b) The nature and extent of such mortgage lien may be controlled by the ordinance, order, or trust indenture, including, without limitation, provisions:

(1) Pertaining to the release of all or part of the capital improvements from the mortgage lien;

(2) Pertaining to the priority of the mortgage lien in the event of successive bond issues; and

(3) Authorizing any owner of bonds, or a trustee on behalf of all owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuer set forth in this subchapter or in the ordinance, order, or trust indenture authorizing and securing the bonds.

(c) References in this section to "mortgage lien" shall include a security interest in any personal property constituting the capital improvements, or part thereof, financed with the proceeds of bonds issued under this subchapter.









Chapter 143 - Regional Intermodal Facilities Act

§ 14-143-101 - Title.

This chapter may be cited as the "Regional Intermodal Facilities Act."



§ 14-143-102 - Definitions.

As used in this chapter:

(1) "Authority" means any authority created under the provisions of this chapter;

(2) "Basic local exchange service" means the service provided to the premises of residential or business customers composed of the following:

(A) Voice grade access to the public switched network, with ability to replace and receive calls;

(B) Touch tone service availability;

(C) Flat rate residential local service and business local service;

(D) Access to emergency services (911/E911) where provided by local authorities;

(E) Access to basic operator services;

(F) A standard white page directory listing;

(G) Access to basic local directory assistance;

(H) Access to long distance toll service providers; and

(I) The minimum service quality as established and required by the Arkansas Public Service Commission on February 4, 1997;

(3) "Construct" means to acquire or build, in whole or in part, in the manner and by the method, including contracting therefor, and if the latter, by negotiation or bids upon the terms and pursuant to the advertising, as the authority shall determine to be in the public interest and necessary under the circumstances existing at the time to accomplish the purposes of and authorities set forth in this subchapter;

(4) "County" means any county in this state;

(5) "Equip" means to install or place on or in any building or structure, equipment of any and every kind, whether or not affixed, including, without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(6) "Facilities" or "property" or "properties" means any real property, personal property, or mixed property of any and every kind that can be used, or that will be useful, to accomplish the purposes of, and powers set forth in, this chapter including, without limiting the generality of the foregoing, rights-of-way, roads, streets, utilities, materials, equipment, fixtures, machinery, furnishings, furniture, instrumentalities, and other real, personal, or mixed property of every kind;

(7) "Governing body" means the council, board of directors, or city commission of any municipality or the county court of any county;

(8) "Intermodal" means one (1) or more modes of interconnected movement of freight, commerce, or passengers;

(9) "Lease" means to lease for such rentals, for such period or periods, and upon such terms and conditions as the authority shall determine, including, without limiting the generality of the foregoing, the granting of such renewal or extension options for such rentals, for such periods, and upon such terms and conditions as the authority shall determine and the granting of such purchase options for such prices and upon such terms and conditions as the authority shall determine;

(10) "Municipality" or "municipal corporation" means a city of the first class, a city of the second class, or an incorporated town;

(11) "Mode" means railway, highway, air, pipeline, waterway, transit, and communication systems and related means of movement of freight, commerce, or passengers;

(12) "Person" means any natural person, partnership, corporation, association, organization, business trust, and public or private person or entity;

(13) "Sell" means to sell for such price, in such manner, and upon such terms as the authority shall determine, including, without limiting the generality of the foregoing, private or public sale, and if public, pursuant to such advertising as the authority shall determine, sale for cash or credit payable in lump sum, or in installments over such period as the authority shall determine, and if on credit, with or without interest and at such rate or rates as the authority shall determine; and

(14) "State" means the State of Arkansas.



§ 14-143-103 - Establishment of authorities.

(a) (1) Any two (2) or more municipalities, any two (2) or more contiguous counties, or any one (1) or more municipalities together with any one (1) or more contiguous counties, are authorized to create and establish an authority as prescribed in this chapter for the purpose of acquiring, equipping, constructing, maintaining, and operating regional intermodal facilities.

(2) No county or municipality shall participate in such authority unless and until its governing body so provides by ordinance, and enters into an agreement with the other participating governmental units establishing the terms and conditions for the operation of the authority within the limitations provided in this chapter and such other laws of the State of Arkansas as may be applicable.

(b) To the extent that it is consistent with this chapter, the agreement shall specify the information provided for in § 25-20-104(c).

(c) The agreement shall be filed with the Secretary of State.



§ 14-143-104 - Authority as public corporation.

(a) Each authority when created, and the members thereof, shall constitute a public corporation and, as such, shall have perpetual succession, may contract and be contracted with, sue and be sued, and have and use a common seal.

(b) The exercise of the powers and performance of duties provided for in this chapter by each authority and its officers, agents, and employees are declared to be public and governmental functions, exercised for a public purpose and matters of public necessity, conferring upon each authority governmental immunity from suit in tort.



§ 14-143-105 - Appointment of board.

(a) Subject to such limitations as may be contained in the agreement provided for in § 14-143-103, the management and control of each authority and its property, operations, business, and affairs shall be lodged in a board of not less than six (6) nor more than twenty-four (24) persons who shall be appointed for terms of six (6) years each as hereinafter provided.

(b) The number of members that each of the participating governmental units is entitled to appoint to the board shall be set forth in the agreement provided for in § 14-143-103. However, each of the participating governmental units shall be entitled to appoint at least one (1) member to the board. Appointments shall be made by the mayor of each participating municipality and the county judge of each participating county.

(c) The members of the authority shall have staggered terms, as provided in the agreement establishing the authority, as follows: One-third (1/3) of the members for six-year terms; one-third (1/3) of the members for four-year terms; and one-third (1/3) of the members for two-year terms. Thereafter, all appointments shall be for six-year terms.

(d) All members of the board appointed by the participating municipalities and counties shall be bona fide residents and qualified electors of the county or municipality which the members represent.



§ 14-143-106 - Vacancy on board.

(a) If any member of an authority dies, resigns, is removed, or for any other reason ceases to be a member of the authority, the mayor or the county judge, as appropriate to the governmental unit which the member represented, shall appoint another person to fill the unexpired portion of the term of the member.

(b) A member of the authority once qualified shall not be removed during his appointment except for cause by the mayor or the county judge, as appropriate to the governmental unit which the member represents, or upon such other conditions as shall be set forth in the agreement establishing the authority.



§ 14-143-107 - Compensation prohibited -- Reimbursement of expenses.

(a) No member of the board of an authority shall receive any compensation, whether in form of salary, per diem allowance, or otherwise, for or in connection with his services as a member.

(b) Each member shall, however, be entitled to reimbursement by the authority for any necessary expenditures in connection with the performance of his general duties as a member.



§ 14-143-108 - Facilities authorized.

Each authority is authorized and empowered to acquire, equip, construct, maintain, and operate an intermodal facility and appurtenant facilities or properties so located to best serve the region in which they are located. Each authority is further authorized and empowered to acquire, equip, construct, maintain, and operate industrial, warehouse, distribution and related types of facilities, including education, training, office and support facilities, located at or near an intermodal facility for the purpose of securing and developing industry.



§ 14-143-109 - Powers of authority generally.

(a) Each authority is given power and authority as follows:

(1) To make and adopt all necessary bylaws, rules, and regulations for its organization and operations not inconsistent with law;

(2) To elect its own officers, to appoint committees, and to employ and fix the compensation for personnel necessary for its operation;

(3) To enter into contracts with any person, governmental department, firm, or corporation, including both public and private corporations, and generally to do any and all things necessary or convenient for the purpose of acquiring, equipping, constructing, maintaining, improving, extending, financing, and operating an intermodal facility including, without limitation, railway-highway terminals, highway-railway terminals, shipping facilities, railroad sidings, turnouts, spur branches, switches, yards tracks, bridges and trestles, parks for industrial facilities, buildings, warehouses, utilities, highways, roads, streets, roadways and approaches, bulk loading and unloading facilities, elevators, tipples, compresses, refrigeration storage plants, transfer equipment, and related improvements and facilities as it may deem feasible for the expeditious and efficient handling of freight, commerce, and passengers to and from any other part of the state or any other state and foreign countries to best serve the region in which it is located;

(4) To assume the rights and responsibilities of the municipality with respect to all existing and future permits and franchises with public utilities for the supplying of public utility service to be intermodal facility;

(5) To delegate any authority given to it by law to any of its officers, committees, agents, or employees;

(6) To apply for, receive, and use grants-in-aid, donations, and contributions from any source, including, but not limited to, the federal government, or any agency thereof, and the State of Arkansas, or any agency thereof, and to accept and use bequests, devises, gifts, and donations from any person, firm, or corporation;

(7) To acquire lands and hold title thereto in its own name;

(8) To acquire, own, hold, lease as lessor or as lessee, sell, encumber, dispose of, or otherwise deal in and with any facilities or real, personal, or mixed property, wherever located;

(9) To borrow money and execute and deliver negotiable notes, mortgage bonds, other bonds, debentures, and other evidences of indebtedness therefor, and give such security therefor as shall be requisite, including giving a mortgage or deed of trust on its properties and facilities in connection with the issuance of mortgage bonds;

(10) To raise funds by the issuance and sale of revenue bonds in the manner and according to the terms set forth in this chapter;

(11) To expend its funds in the execution of the powers and authorities given in this chapter and to invest and reinvest any of its funds pending need therefor;

(12) To apply for, receive, and use loans, grants, donations, technical assistance, and contributions from any agency of the federal government or the State of Arkansas;

(13) To constitute the authority, or a committee thereof, as improvement district commissioners and to create and operate an improvement district, composed of the area encompassed within the jurisdictions of the participating governing bodies, upon the petition of persons claiming to be two-thirds (2/3) in value of the owners of real property in the area, as shown by the last county assessment. The improvement district shall be for the purpose of financing the construction, reconstruction, or repair of the regional intermodal facilities. The creation and operation of an improvement district shall, to the extent consistent with this chapter, be in accordance with the procedures established by the laws of this state for the creation and operation of municipal improvement districts;

(14) To enforce all rules, regulations, and statutes relating to its intermodal facilities;

(15) To plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, and regulate its intermodal facilities and auxiliary services and facilities, and to establish minimum building codes and regulations and to protect and police the intermodal facilities and other facilities of the authority, in cooperation with the law enforcement agencies and officers having jurisdiction in the area where the facilities of the authority are located;

(16) To levy and collect a tax or fee, which tax or fee shall be levied upon and collected from the shippers, transporters, or other users loading or unloading freight, commerce or passengers at the terminal or other facilities of the authority, and the authority is empowered to make reasonable classifications of such shippers, transporters, or users for this purpose;

(17) To receive real and personal property from the United States for intermodal facilities and related purposes, by donation, purchase, lease or otherwise, and subject to such conditions and requirements relating thereto as the United States may require and to which the authority may agree;

(18) To apply to the proper authorities of the United States pursuant to appropriate law for the right to establish, operate, and maintain foreign trade zones within the area of jurisdiction of the member municipalities and/or counties and to establish, operate, and maintain such foreign trade zones;

(19) To promote, advertise, and publicize the authority and its facilities; provide information to shippers, transporters, users, operators and other commercial interests; and to represent and promote the interests of the authority; and

(20) To take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers and authorities conferred by this chapter and the intent and purposes of it.

(b) The enumeration of these powers shall not limit or circumscribe the broad objectives and purposes of this chapter and the broad objectives of developing to the utmost, intermodal facilities and necessary and desirable related facilities or properties, in order to stimulate commercial development.

(c) Nothing herein, however, authorizes this authority or any municipality, county, or state to provide, directly or indirectly, basic local exchange service.



§ 14-143-110 - Issuance of revenue bonds -- Authorization.

(a) Authorities are authorized to use any available revenues for the accomplishment of the purposes and the implementation of the powers authorized by this chapter, including the proceeds of revenue bonds issued from time to time pursuant to the provisions of this chapter, either alone or together with other available funds and revenues.

(b) The amount of each issue of bonds issued may be sufficient to pay:

(1) The costs of accomplishing the purposes for which it is being issued;

(2) The cost of issuing the bonds;

(3) The amount necessary for a reserve, if it is determined to be desirable in favorably marketing the bonds;

(4) The amount, if any, necessary to provide for debt service on the bonds until revenues for the payment thereof are available; and

(5) Any other costs and expenditures of whatever nature incidental to the accomplishment of the specified purposes.



§ 14-143-111 - Issuance of revenue bonds -- Resolution of authority -- Nature of bonds.

(a) The issuance of revenue bonds shall be by resolution of the authority.

(b) The bonds of each issue may:

(1) Be coupon bonds payable to bearer or may be registrable as to principal only or as to both principal and interest;

(2) Be in such form and denominations;

(3) Be made payable at such places within or without the state;

(4) Be issued in one (1) or more series;

(5) Bear such date or dates;

(6) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(7) Bear interest at such rate or rates;

(8) Be payable in such medium of payment;

(9) Be subject to such terms of redemption; and

(10) Contain such terms, covenants, and conditions as the resolution authorizing their issuance may provide including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance and investment of various funds and reserves;

(D) The imposition and maintenance of taxes, fees, rates and charges for the use of the terminal and other facilities;

(E) The nature and extent of the security;

(F) The rights, duties, and obligations of the authority and the trustee for the holders and registered owners of the bonds; and

(G) The rights of the holders and registered owners of the bonds.

(c) (1) There may be successive bond issues for the purpose of financing the same project. There may also be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided by this chapter.

(2) Priority between and among issues and successive issues as to security, the pledge of revenues and lien on and security interest in the land, buildings, and facilities involved, may be controlled by the resolutions authorizing the issuance of bonds under this chapter.

(d) Subject to the provisions of this section and § 14-143-110 and §§ 14-143-112 -- 14-143-118 of this chapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 14-143-112 - Issuance of revenue bonds -- Indenture.

(a) The resolution authorizing the bonds may provide for the execution by the authority of an indenture which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(b) Indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The imposition and maintenance of taxes, fees, rates and charges for the use of regional intermodal facilities and other facilities of the authority;

(5) The nature and extent of the security;

(6) The rights, duties, and obligations of the authority and the trustee; and

(7) The rights of the holders and registered owners of the bonds.



§ 14-143-113 - Issuance of revenue bonds -- Price and manner sold.

The bonds may be sold for such price, including sale at a discount, and in such manner as the authority may determine by resolution.



§ 14-143-114 - Issuance of revenue bonds -- Execution.

(a) (1) The bonds shall be executed by the manual or facsimile signatures of the chairman and secretary of the authority.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(b) The coupons attached to the bonds may be executed by the facsimile signature of the chairman of the authority.



§ 14-143-115 - Issuance of revenue bonds -- Obligation of authority.

(a) The revenue bonds issued under this chapter shall be obligations only of the authority and shall not be general obligations of any county or municipality, or the state.

(b) (1) In no event shall the revenue bonds constitute an indebtedness of any county or municipality, or the state within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of any county or municipality, or the state within any constitutional or statutory limitation.

(c) The principal of and interest on the bonds may be secured, to the extent set forth in the resolution or indenture securing the bonds, by a pledge of and payable from all or any part of revenues derived from the use of facilities of the authority, including, without limitation:

(1) Revenues derived from rates and charges imposed and maintained for the use of facilities of the authority;

(2) Revenues derived from taxes or fees levied under subdivision (a)(15) and (16) of § 14-143-109 of this chapter; and

(3) Lease rentals under leases or payments under security agreements or other instruments entered into under this chapter.



§ 14-143-116 - Issuance of revenue bonds -- Refunding bonds.

(a) (1) Revenue bonds may be issued under this chapter for the purpose of refunding any obligations issued under this chapter.

(2) The refunding bonds may be combined with bonds issued into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement of them.

(c) (1) All refunding bonds issued under this chapter shall, in all respects, be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of these bonds.

(2) The resolution under which these refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded by them.



§ 14-143-117 - Issuance of revenue bonds -- Mortgage lien.

(a) The resolution or indenture securing the bonds may impose a forecloseable mortgage lien upon or security interest in the facilities of the authority, or any portion thereof, and the extent of the mortgage lien or security interest may be controlled by the resolution or indenture including, without limitation, provisions pertaining to the release of all or part of the facilities subject to the mortgage lien or security interest in the event of successive issues of bonds.

(b) Subject to the terms, conditions, and restrictions contained in the resolution or indenture, any holder of any of the bonds, or of any coupon attached thereto, or a trustee on behalf of the holders may, either at law or in equity, enforce the mortgage lien or security interest and may, by proper suit, compel the performance of the duties of the officials of the authority set forth in this chapter and set forth in the resolution or indenture.



§ 14-143-118 - Issuance of revenue bonds -- Default.

(a) (1) In the event of a default in the payment of the principal of or interest on any bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of any facilities upon or in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver shall have the power to operate and maintain the facilities in receivership and to charge and collect taxes, fees, rates and rents sufficient to provide for the payment of any costs of receivership and operating expenses of the facilities in receivership and to apply the revenues derived from the facilities in receivership in conformity with this chapter and the resolution or indenture securing the bonds in default.

(3) When the default has been cured, the receivership shall be ended and the facilities returned to the authority.

(b) The relief provided for in this section shall be construed to be in addition and as supplemental to the remedies that may be provided for in the resolution or indenture securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, mortgage lien on, and security interest in facilities as specified in and fixed by the resolution or indenture securing successive issues of bonds.



§ 14-143-119 - Agreements to obtain funds.

Each authority may, in connection with obtaining funds for its purposes, enter into any agreement with any person, firm, or corporation including the federal government, or any agency or subdivision thereof, containing such provisions, covenants, terms, and conditions as the authority may deem advisable.



§ 14-143-120 - Acquisition of property.

(a) Whenever it shall be deemed necessary by an authority, in connection with the exercise of its powers conferred in this chapter, to take or acquire any lands, structures, buildings, or other rights, either in fee or as easements, for the purposes set forth in this chapter, the authority may purchase them directly or through its agents from the owners thereof, or failing to agree with the owners, the authority may exercise the power of eminent domain, and these purposes are declared to be public uses for which private property may be taken or damaged.

(b) Should an authority elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the authority, and it may proceed in the manner provided by the general laws of the State of Arkansas for the procedure by any county, municipality, or authority organized under the laws of this state, or by railroad corporations, as the authority may, in its discretion, elect.



§ 14-143-121 - Exemption from taxation.

(a) Each authority shall be exempt from the payment of any taxes or fees to the state, or any subdivision thereof, or to any office or employee of the state, or of any subdivision thereof; however, each authority shall withhold and remit state income taxes as prescribed by § 26-51-901 et seq.

(b) (1) The property of each authority shall be exempt from all local and municipal taxes.

(2) Bonds, notes, debentures, and other evidences of indebtedness of the authority are declared to be issued for a public purpose and to be public instrumentalities and, together with interest thereon, shall be exempt from all state, county, and municipal taxes, including, but without limitation, income, inheritance and estate taxes.



§ 14-143-122 - Use of surplus funds.

(a) If an authority should realize a surplus, whether from operating the intermodal facilities and other facilities or leasing it or them for operation, over and above the amount required for the maintenance, improvement, and operation of the intermodal facility and other facilities and for meeting all required payments on its obligations, it shall set aside the reserve for future operations, improvements, and contingencies as it shall deem proper and shall then apply the residue of the surplus, if any, to the payment of any recognized and established obligations not then due.

(b) After all the recognized and established obligations have been paid off and discharged in full, the authority shall, at the end of each fiscal year, set aside the reserve for future operations, improvements, and contingencies as prescribed in subsection (a) and then pay the residue of the surplus, if any, to the counties and municipalities in direct proportion to their financial contribution, provided that no such distribution of said residue of the surplus shall violate United States law or the terms of any deed, grant agreement or other agreement with the United States.



§ 14-143-123 - Public and private contributions.

(a) Contributions may be made to authorities from time to time by the counties, municipalities, and the state and persons, firms, or corporations that shall desire to do so.

(b) In order to afford maximum opportunities for contributions, the agreement provided for under § 14-143-103 of this chapter may be treated as a cooperative agreement under the provisions of the Interlocal Cooperation Act, § 25-20-101 et seq., and may contain language enabling the agreement to be treated as a formal compact under §§ 14-165-201 -- 14-165-204 in which case the authority shall hold title to property in its powers and capacity as a public corporation rather than as a commission-trustee as provided in §§ 14-165-201 -- 14-165-204, or may be treated as a less formal arrangement for the cooperative use of industrial development bond funds, all to the end that the counties and municipalities may contribute to the authority funds derived from general obligation bonds under Arkansas Constitution Amendments 13 and 49, from revenue bonds under §§ 14-164-201 -- 14-164-206 from other available sources, and may contribute funds derived from a combination of these sources.



§ 14-143-124 - Accounts and reports.

(a) (1) All funds received by an authority shall be deposited in such banks as the authority may direct and shall be withdrawn therefrom in such manner as the authority may direct.

(2) (A) Each authority shall keep strict account of all of its receipts and expenditures and shall each quarter make a report to those participating entities which have made contributions.

(B) (i) The report shall contain an itemized account of its receipts and disbursements during the preceding quarter.

(ii) The report shall be made within sixty (60) days after the termination of the quarter.

(b) (1) Within sixty (60) days after the end of each fiscal year, each authority shall cause an annual audit to be made by an independent certified public accountant and shall file a copy of the resulting audit report with each of the governing bodies participating in the authority. This audit shall contain an itemized statement of its receipts and disbursements for the preceding year.

(2) The books, records, and accounts of each authority shall be subject to audit and examination by any proper public official or body in the manner provided by law.

(c) The agreement provided for in § 14-143-103 of this chapter may also provide for each authority to furnish the participating governing bodies copies of its annual budget for examination and approval.



§ 14-143-125 - County, municipal, and state authority.

(a) Counties and municipalities are authorized and empowered to appoint members of the authorities and counties, municipalities, and the state are authorized and empowered to contribute to the cost of acquiring, constructing, equipping, maintaining, and operating the regional intermodal facilities and appurtenant facilities.

(b) Counties, municipalities, and the state are authorized and empowered to transfer and convey to the authorities property of any kind acquired by the counties, municipalities, and the state for transportation purposes.



§ 14-143-126 - Lease of facilities.

(a) Each authority may lease its intermodal facilities and all or any part of its appurtenances and facilities to any available lessee at such rental and upon such terms and conditions as the authority shall deem proper.

(b) Leases shall be for some purpose associated with intermodal transportation activities.



§ 14-143-127 - Sale of assets.

In the event the board shall so determine, any authority may make sale of all or any part of its properties and assets and distribute the proceeds among the participating municipalities and the counties in the proportion each such unit contributed to the authority's funds or otherwise in the manner set forth in the agreement establishing the authority, provided, no sale of properties or assets and no distribution of proceeds of such sale shall be done in a manner which violates United States law or the terms of any deed, grant agreement, or other agreement with the United States.



§ 14-143-128 - Authorized investors.

Any municipality, or any board, commission, or other authority duly established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such municipality, or the board of trustees of any retirement system created by the General Assembly of the State of Arkansas, may, in its discretion, invest any of its funds not immediately needed for its purposes, in bonds issued under the provisions of this chapter, and bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.



§ 14-143-129 - Construction.

This chapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purpose. To this end:

(1) It shall not be necessary to comply with the general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition, except to the extent provided for in § 14-206-101, et. seq., § 14-207-101, et seq., and § 18-15-501, et seq.; and

(2) Section 15-5-303 shall not apply.






Chapter 144 - Research Park Authority Act

Subchapter 1 - -- Intent and Definitions

§ 14-144-101 - Title.

This chapter may be cited as the "Research Park Authority Act".



§ 14-144-102 - Legislative intent.

(a) (1) It is the intent of the General Assembly to maximize the benefits to be derived from Arkansas's institutions of higher education. Therefore it is necessary to provide an environment conducive to the creation and retention of businesses that develop through Arkansas's colleges and universities.

(2) In many instances, these businesses are founded by entrepreneurs engaged in research, and it is imperative that research facilities be made available in the State of Arkansas to encourage, house, and support these developing entrepreneurs and businesses.

(3) This chapter is intended to provide a mechanism by which appropriate research facilities may be developed, funded, and operated for the purpose of supporting and retaining Arkansas entrepreneurs and businesses dependent upon research for their further development.

(b) It is further intended that the research parks created under this chapter shall serve as a catalyst for community growth and transformation and as centers for community planning and improvement.



§ 14-144-103 - Definitions.

As used in this chapter:

(1) "Accredited institution of higher education" means a four-year public college or university that offers bachelor's degrees and is recognized by the Department of Higher Education for credit;

(2) "Construct" means to acquire or build, in whole or in part, in the manner and by the method, including contracting for the acquisition or building, and if the latter, by negotiation or bids upon the terms and pursuant to the advertising, as the research park authority shall determine to be in the public interest and necessary under the circumstances existing at the time to accomplish the purposes of and authorities under this chapter;

(3) "County" means any county in this state;

(4) (A) "Development" means the translation of research findings or other knowledge into a plan or design for a new product or process or for a significant improvement to an existing product or process whether intended for sale or use.

(B) "Development" includes the conceptual formulation, design, and testing of all forms of software content, product alternatives, construction of prototypes, and operation of pilot plants;

(5) "Equip" means to install or place on or in any building or structure, equipment of any and every kind, whether or not affixed, including without limitation:

(A) Air conditioning equipment;

(B) Building service equipment;

(C) Fixtures;

(D) Furnishings;

(E) Furniture;

(F) Heating equipment;

(G) Machinery; and

(H) Personal property of every kind;

(6) "Facilities" means any real property, personal property, or mixed property of any kind that can be used or that will be useful to accomplish the purposes of this chapter, including without limitation:

(A) Equipment;

(B) Fixtures;

(C) Furnishings;

(D) Furniture;

(E) Instrumentalities;

(F) Machinery;

(G) Materials;

(H) Rights-of-way;

(I) Roads and streets;

(J) Utilities; and

(K) Other real, personal, or mixed property;

(7) "Governing body" means:

(A) For a municipality, the city council or board of directors;

(B) For a county, the quorum court;

(C) For an institution of higher education, the board of trustees;

(D) For a state agency, the Governor; and

(E) For a research institute or center, the board of directors of the 501(c)(3) or 501(c)(6) entity;

(8) "Lease" means to lease for rental, for periods, and upon terms and conditions the research park authority shall determine, including without limitation:

(A) The granting of renewal or extension options upon terms and conditions the authority shall determine; and

(B) The granting of purchase options at prices and upon terms the authority shall determine;

(9) "Municipality" means a city of the first class, a city of the second class, or an incorporated town;

(10) "Person" means any natural person, partnership, corporation, association, limited liability company, organization, business trust, foundation, trust, and public or private person;

(11) "Research" means planned research or critical investigation aimed at the discovery of new knowledge to create a new product or service or a new process or technique or to bring about a significant improvement in an existing product or process;

(12) "Research institute or center" means a nonprofit or government-owned or operated organization that has a presence in Arkansas and is involved with performing research for processes, products, techniques, or services;

(13) "Research park" means an area of a municipality or county with defined boundaries that is the site of one (1) or more buildings housing persons that are engaged in research and development projects under this chapter;

(14) "Research park authority" means a public entity created under this chapter to provide facilities and support for businesses engaged in research and development in pursuit of economic development opportunities;

(15) (A) "Sell" means to sell for a price, in a manner, and upon terms the authority determines, including without limitation private or public sale.

(B) (i) If the sale is public, the authority shall advertise the sale and shall determine whether the sale shall be for cash or credit payable in lump sum or in installments over a period the authority shall determine.

(ii) If the sale is for credit, the authority shall determine whether the credit shall be with or without interest and at what rate; and

(16) "State" means the State of Arkansas.



§ 14-144-104 - Construction.

(a) This chapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purpose.

(b) To this end:

(1) It shall not be necessary to comply with the general provisions of other laws dealing with public facilities and their acquisition, construction, leasing, encumbering, or disposition, except to the extent provided for in § 14-206-101 et seq., § 14-207-101 et seq., and § 18-15-501 et seq.; and

(2) Section 15-5-303 shall not apply.






Subchapter 2 - -- Powers of Research Park Authority

§ 14-144-201 - Research park authority -- Creation.

(a) (1) A research park authority:

(A) Shall have as sponsor at least one (1) accredited institution of higher education; and

(B) May have one (1) or more:

(i) Municipality;

(ii) County;

(iii) State agency; or

(iv) Research institute or center.

(2) One (1) or more sponsors who meet the requirements of subdivision (a)(1) of this section may create a research park authority under this chapter for the purpose of acquiring, constructing, maintaining, and operating a research park.

(b) A county or municipality shall not participate in a research park authority unless the governing body of the county or municipality:

(1) Provides by ordinance to participate in the research park authority; and

(2) Enters into an agreement with at least one (1) accredited institution of higher education to create and maintain the research park authority.

(c) An accredited institution of higher education shall not participate in a research park authority unless the governing body of the accredited institution of higher education adopts a resolution to participate in the research park authority.

(d) A research park shall be located either within:

(1) The geographical boundaries of a county or municipality that is a sponsor of the research park authority; or

(2) The main campus or in the proximity of the main campus of the sponsoring accredited institution of higher education that is a sponsor of the research park authority.

(e) (1) A sponsor of a research park authority shall enter into an agreement establishing the terms and conditions for the operation of the authority under this chapter and any other laws of the State of Arkansas that may be applicable.

(2) To the extent that it is consistent with this chapter, the agreement shall specify the information provided for in the Interlocal Cooperation Act, § 25-20-101 et seq.

(3) The agreement may also provide for each authority to furnish the participating sponsor or sponsors copies of its annual budget for examination and approval.

(4) The agreement shall be filed with the Secretary of State.

(f) By action of the research park authority board, a research park authority established under this chapter may add one (1) or more sponsors to the creating sponsors under subdivision (a)(1)(B) of this section.



§ 14-144-202 - Public corporation.

(a) Upon creation of a research park authority:

(1) The authority and its members shall:

(A) Constitute a public corporation; and

(B) Have perpetual succession; and

(2) The authority and its members may:

(A) Contract and be contracted with;

(B) Sue and be sued; and

(C) Have and use a common seal.

(b) The exercise of the powers and performance of the duties under this chapter by each authority are declared to be public and governmental functions that are exercised for a public purpose and for matters of public necessity and that confer upon each authority governmental immunity from suit in tort.



§ 14-144-203 - Research park authority board.

(a) Subject to any limitations created in the agreement required under § 14-144-201(c), the management and control of each research park authority and its property, operations, business, and affairs shall be lodged in a research park authority board of not less than five (5) nor more than seven (7) natural persons who shall be appointed for terms of five (5) years each.

(b) (1) The number of members of the board to which each of the participating governmental bodies is entitled shall be set forth in the agreement required under § 14-144-201(c).

(2) However, each of the participating governmental bodies shall be entitled to appoint at least one (1) member.

(3) Appointments of members shall be made:

(A) For a municipality, by the mayor;

(B) For a county, by the county judge;

(C) For an accredited institution of higher education, by the president or chancellor of the accredited institution of higher education; and

(D) For a state agency, by the Governor.

(c) (1) The members shall serve staggered terms.

(2) Upon taking office, the members shall draw lots so that:

(A) One (1) member shall have a one-year term;

(B) One (1) member shall have a two-year term;

(C) One (1) member shall have a three-year term;

(D) One (1) member shall have a four-year term; and

(E) One (1) member shall have a five-year term.

(3) A sixth or seventh member shall serve a five-year term.

(4) After the expiration of their respective terms, persons reappointed to the board or their successors shall serve five-year terms.

(5) A person shall not serve as a member for more than a total of ten (10) consecutive years.

(d) (1) A member appointed by a mayor or county judge shall be a bona fide resident and qualified elector of the municipality or county of the appointing mayor or county judge.

(2) A member of the board appointed by the president or chancellor of the accredited institution of higher education shall be a bona fide resident and qualified elector of the institution's metropolitan statistical area or the county in which the main campus of the institution is located if the main campus is not the institution's metropolitan statistical area.

(3) A member appointed by the Governor shall be a bona fide resident and a qualified elector of the State of Arkansas.

(e) If a member dies, resigns, is removed, or for any other reason ceases to be a member of the board, the officer who appointed the member shall appoint another eligible person to fill the unexpired portion of the term of the member.

(f) A member once qualified shall not be removed during his or her term except for cause by the mayor, county judge, president or chancellor of the accredited institution of higher education or Governor who appointed the member or upon such other conditions as may be set forth in the agreement required under § 14-144-201(c).

(g) (1) A member shall not receive any compensation whether in the form of salary, per diem allowance, or in another form for or in connection with his or her services as a member.

(2) However, each member shall be entitled to reimbursement by the board for any necessary expenditures in connection with the performance of his or her general duties as a member.



§ 14-144-204 - Powers of research park authority board.

(a) Each research park authority board is given the following powers:

(1) To make and adopt all necessary bylaws for its organization and operation;

(2) To elect officers and to employ personnel necessary for its operation;

(3) To delegate any authority given to it by law to any of its officers, committees, agents, or employees;

(4) To enter into contracts necessary or incidental to its powers and duties under this chapter;

(5) To apply for, receive, and spend grants for any purpose of this chapter;

(6) To acquire lands and hold title to the lands acquired in its own name;

(7) To acquire, own, use, and dispose of property in the exercise of its powers and the performance of its duties under this chapter;

(8) To borrow money and execute and deliver negotiable notes in the exercise of its powers and the performance of its duties under this chapter;

(9) To issue bonds;

(10) To acquire, equip, construct, maintain, and operate a research park and appurtenant facilities or properties;

(11) To acquire, equip, construct, maintain, and operate research and related types of facilities, including education, training, office and support facilities, located at or near a research park for the purpose of securing and developing new businesses with a research orientation;

(12) To request and receive from time to time, from counties or cities within the boundaries of the research park authority, funds to finance and support the authority, including county or city turnback funds as set forth in §§ 27-70-206 and 27-70-207 for the purpose of matching federal transportation funds;

(13) To receive property or funds by gift or donation for the finance and support of the authority;

(14) (A) Upon the petition of persons representing two-thirds (2/3) in value of the owners of real property in the area as shown by the last county assessment, to constitute the authority or a committee of the authority as an improvement district and to create and operate an improvement district composed of a specified area encompassed within the jurisdictions of the participating governing bodies.

(B) (i) The improvement district shall be for the purpose of financing the construction, reconstruction, or repair of the research park and its facilities.

(ii) To the extent consistent with this chapter, the creation and operation of an improvement district shall be in accordance with the procedures established by the laws of the State of Arkansas for the creation and operation of municipal improvement districts;

(15) To plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, and regulate a research park and auxiliary services and facilities and to establish minimum building codes and regulations and to protect and police the research park and other facilities of the authority in cooperation with the law enforcement agencies and officers having jurisdiction in the area where the facilities of the authority are located;

(16) To levy and collect a tax or fee to be levied upon and collected from the tenants or occupants of the research park or from the property owners within the improvement district or redevelopment district;

(17) To receive real and personal property from the United States for research park facilities and related purposes by donation, purchase, lease, or otherwise and subject to any conditions the United States may require and to which the authority may agree;

(18) To promote, advertise, and publicize the authority and its facilities and to represent and promote the interests of the authority; and

(19) To do all things necessary or appropriate to carry out the powers and duties expressly granted or imposed under this chapter.

(b) A research park authority may engage in the following activities:

(1) Research;

(2) Development of products or services, including without limitation:

(A) Advanced materials and manufacturing systems;

(B) Advanced electronics or computer products, or both;

(C) Agriculture, aquaculture, and forestry technologies;

(D) Bio-based products;

(E) Biotechnology, bioengineering, and life sciences;

(F) Engineering technology;

(G) Food and environmental sciences;

(H) Information and related technology;

(I) Medical devices;

(J) Nanotechnology;

(K) Pharmaceutical products;

(L) Products for energy conservation;

(M) Products for testing or remediation of environmental hazards;

(N) Software, including creative and artistic content and data communications; and

(O) Transportation logistics;

(3) Production of materials and products ancillary to items listed under subdivisions (b)(1) and (2) of this section; and

(4) Acting as support or resource services and suppliers in connection with items listed under subdivisions (b)(1)-(3) of this section.

(c) Any additional activities undertaken by a research park authority shall be related to the commercialization of research and the furtherance of products and services derived from research and development activities.

(d) The enumeration of powers under this section does not limit or circumscribe the broad objectives and purposes of this chapter and the broad objectives of developing a research park and necessary and desirable related facilities or properties.



§ 14-144-205 - Eminent domain.

(a) A research park authority shall have the right to acquire any property necessary to carry out the purposes of this chapter by exercising the power of eminent domain.

(b) The research park authority, its agents, and its employees may seek a court order to enter upon real property and make surveys, examinations, photographs, tests, and samplings or to engage in other activities for the purpose of appraising the property or determining whether the real property is suitable for the authority's purpose.



§ 14-144-206 - Condemnation petition -- Notice.

(a) A research park authority may exercise its power of eminent domain by filing an appropriate petition in condemnation in the circuit court of the county in which the property sought to be taken is situated to have the compensation determined, giving the owner of the property to be taken at least ten (10) days' notice in writing of the time and place where the petition will be heard.

(b) (1) If the property sought to be condemned is located in more than one (1) county, the petition may be filed in any circuit court having jurisdiction in any county in which any part of the property may be located.

(2) The proceedings had in the circuit court shall apply to all of the property described in the petition.

(c) (1) (A) If the owner of the property sought to be taken is a nonresident of the state, notice shall be by registered or certified mail, return receipt requested, addressed to the last known address of the owner, and by publication in any newspaper in the county that is authorized by law to publish legal notices.

(B) This notice shall be published for the same length of time as may be required in other civil causes.

(2) If there is no such newspaper published in the county, then publication shall be made in a newspaper designated by the circuit clerk, and one (1) written or printed notice of the petition shall be posted on the door of the county courthouse.

(d) (1) The condemnation petition shall describe the lands and property sought.

(2) When the immediate possession of lands and property is sought to be obtained, the research park authority may file a declaration of taking under this chapter at any time before judgment or together with the condemnation petition.



§ 14-144-207 - Declaration of taking.

(a) (1) The petitioner may file a declaration of taking at any time before a judgment is signed by the chair of the research park authority board or with the condemnation petition in any proceeding instituted by and in the name of the research park authority that involves the acquisition of real property, an interest in the real property, or the easement.

(2) The declaration shall declare that the authority is taking the real property, an interest in the real property, or the easement for the use of the authority.

(b) The declaration of taking shall contain or have annexed to it the following:

(1) A statement that the authority is taking the real property, an interest in real property, or an easement;

(2) A statement of the purpose for which the authority is taking the real property, an interest in the real property, or the easement;

(3) A description of the real property, an interest in the real property, or the easement that the authority is taking sufficient for the identification of the real property, an interest in the real property, or the easement;

(4) A plat showing the real property, the interest in the real property, or the easement that the authority is taking; and

(5) A statement of the amount of money estimated by the acquiring authority to be just compensation for the taking of the real property, an interest in the real property, or the easement.



§ 14-144-208 - Condemnation proceedings and judgment.

(a) The circuit court shall impanel a jury of twelve (12) persons, as in other civil cases, to ascertain the amount of compensation that the research park authority shall pay for the real property, an interest in the real property, or an easement that the authority is taking.

(b) The matter shall proceed and be determined as in other civil cases.

(c) In all cases of infants or incompetent persons, when no legal representative or guardian appears in the infant's or incompetent person's behalf at the hearing, the court shall appoint a guardian ad litem who shall represent interests of the infant or incompetent person for all purposes.

(d) Compensation shall be ascertained and awarded in the proceeding and established by judgment in the proceeding.



§ 14-144-209 - Acquisition of property.

(a) Whenever it is deemed necessary by a research park authority in connection with the exercise of its powers conferred in this chapter to take or acquire any lands, structures, buildings, or other rights, either in fee or as easements, for the purposes set forth in this chapter, the authority may purchase them directly or through its agents from the owners thereof, or failing to agree with the owners, the authority may exercise the power of eminent domain in accordance with the procedures set forth in this chapter, and these purposes are declared to be public uses for which private property may be taken with just compensation.

(b) Should an authority elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the authority, and it may proceed in the manner provided in this chapter and the general laws of the State of Arkansas not in conflict with this chapter that are applicable to the procedure by any county, municipality, accredited institution of higher education, or other authority organized under the laws of the State of Arkansas.






Subchapter 3 - -- Finance

§ 14-144-301 - Issuance of revenue bonds -- Authorization.

(a) A research park authority may use any available revenues for the accomplishment of the purposes and the implementation of the powers authorized by this chapter, including the proceeds of revenue bonds issued from time to time under this chapter, either alone or together with other available funds and revenues.

(b) The amount of each issue of bonds may be sufficient to pay:

(1) The costs of accomplishing the purposes for which the bonds are being issued;

(2) The cost of issuing the bonds;

(3) The amount necessary for a reserve, if it is determined to be desirable in favorably marketing the bonds;

(4) The amount, if any, necessary to provide for debt service on the bonds until revenues for the payment of the bonds are available; and

(5) Any other costs and expenditures of whatever nature incidental to the accomplishment of the specified purposes.



§ 14-144-302 - Issuance of revenue bonds -- Resolution of research park authority -- Nature of bonds.

(a) The issuance of revenue bonds shall be by resolution of the research park authority.

(b) The bonds of each issue may:

(1) Be coupon bonds payable to bearer or may be registrable as to principal only or as to both principal and interest;

(2) Be in such form and denominations as may be appropriate and necessary;

(3) Be made payable at such places within or without the state as may be appropriate and necessary;

(4) Be issued in one (1) or more series;

(5) Have such date or dates as may be appropriate and necessary;

(6) Mature at such time or times as may be appropriate and necessary, not exceeding forty (40) years from their respective dates;

(7) Bear interest at such rate or rates;

(8) Be payable in such medium of payment as may be appropriate and necessary;

(9) Be subject to such terms of redemption as may be appropriate and necessary; and

(10) Contain such terms, covenants, and conditions as the resolution authorizing their issuance may provide, including without limitation those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance and investment of various funds and reserves;

(D) The imposition and maintenance of taxes, fees, rates, and charges for the use of the research park and other facilities of the authority;

(E) The nature and extent of the security;

(F) The rights, duties, and obligations of the authority and the trustee for the holders and registered owners of the bonds; and

(G) The rights of the holders and registered owners of the bonds.

(c) (1) (A) There may be successive bond issues for the purpose of financing the same project.

(B) There may also be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided in this chapter.

(2) The priority between and among issues and successive issues as to security and the pledge of revenues and lien on and security interest in the land, buildings, and facilities involved may be controlled by the resolutions authorizing the issuance of bonds under this chapter.

(d) Subject to this section, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 14-144-303 - Issuance of revenue bonds -- Indenture.

(a) The resolution authorizing the bonds may provide for the execution by the research park authority of an indenture that defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(b) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including without limitation those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The imposition and maintenance of taxes, fees, rates, and charges for the use of the research park and other facilities of the authority;

(5) The nature and extent of the security;

(6) The rights, duties, and obligations of the authority and the trustee; and

(7) The rights of the holders and registered owners of the bonds.



§ 14-144-304 - Issuance of revenue bonds -- Price and manner sold.

The bonds may be sold for a price, including sale at a discount, and in a manner the research park authority may determine by resolution.



§ 14-144-305 - Issuance of revenue bonds -- Execution.

(a) (1) The bonds shall be executed by the manual or facsimile signatures of the chair and secretary of the board of the research park authority.

(2) In case any of the officers whose signatures appear on the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(b) The coupons attached to the bonds may be executed by the facsimile signature of the chair of the authority.



§ 14-144-306 - Issuance of revenue bonds -- Obligation of research park authority.

(a) The revenue bonds issued under this chapter shall be obligations only of the research park authority and shall not be general obligations of any county or municipality, accredited institution of higher education, or the State of Arkansas.

(b) (1) The revenue bonds shall not constitute an indebtedness of any county or municipality, accredited institution of higher education, or the State of Arkansas within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this chapter and that the bond does not constitute an indebtedness of any county or municipality, accredited institution of higher education, or the State of Arkansas within any constitutional or statutory limitation.

(c) The principal of and interest on the bonds may be secured to the extent set forth in the resolution or indenture securing the bonds by a pledge of and payable from all or any part of revenues derived from the use of facilities of the authority, including without limitation:

(1) Revenues derived from rates and charges imposed and maintained for the use of facilities of the authority;

(2) Revenues derived from taxes or fees levied under this chapter; and

(3) Lease rentals under leases or payments under security agreements or other instruments entered into under this chapter.



§ 14-144-307 - Issuance of revenue bonds -- Refunding bonds.

(a) (1) Revenue bonds may be issued under this chapter to refund any obligations issued under this chapter.

(2) The refunding bonds may be combined with bonds issued into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If the bonds are sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement of the bonds.

(c) (1) All refunding bonds issued under this chapter shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of those bonds.

(2) The resolution under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded by the bonds.



§ 14-144-308 - Issuance of revenue bonds -- Mortgage lien.

(a) The resolution or indenture securing the bonds may impose a foreclosable mortgage lien upon or security interest in the facilities of the research park authority or any portion of the facilities, and the extent of the mortgage lien or security interest may be controlled by the resolution or indenture, including without limitation provisions pertaining to the release of all or part of the facilities subject to the mortgage lien or security interest in the event of successive issues of bonds.

(b) Subject to the terms, conditions, and restrictions contained in the resolution or indenture, any holder of any of the bonds or of any coupon attached to a bond or a trustee on behalf of the holders either at law or in equity may enforce the mortgage lien or security interest and by proper suit may compel the performance of the duties of the officials of the authority set forth in this chapter and set forth in the resolution or indenture.



§ 14-144-309 - Issuance of revenue bonds -- Default.

(a) (1) In the event of a default in the payment of the principal of or interest on any bonds issued under this chapter, a court having jurisdiction may appoint a receiver to take charge of any facilities upon or in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver may operate and maintain the facilities in receivership and charge and collect taxes, fees, rates, and rents sufficient to provide for the payment of any costs of receivership and operating expenses of the facilities in receivership and to apply the revenues derived from the facilities in receivership in conformity with this chapter and the resolution or indenture securing the bonds in default.

(3) When the default has been cured, the receivership shall be ended and the facilities returned to the research park authority.

(b) The relief provided for in this section is in addition and supplemental to the remedies that may be provided for in the resolution or indenture securing the bonds and shall be so granted and administered as to accord full recognition to the priority rights of bondholders as to the pledge of revenues from, mortgage lien on, and security interest in facilities as specified in and fixed by the resolution or indenture securing successive issues of bonds.



§ 14-144-310 - Agreements to obtain funds.

In connection with obtaining funds for its purposes, a research park authority may enter into an agreement with any person, including the federal government or any agency or subdivision of the federal government, containing such provisions, covenants, terms, and conditions as the authority deems advisable.



§ 14-144-311 - Exemption from taxation.

(a) The property of each research park authority is exempt from all local and municipal taxes.

(b) Bonds, notes, debentures, and other evidences of indebtedness of the authority are declared to be issued for a public purpose and to be public instrumentalities and, together with interest thereon, are exempt from all state, county, and municipal taxes, including without limitation income tax, inheritance tax, and estate taxes.

(c) The establishment, development, and growth of research parks in the State of Arkansas serves a public purpose and use through:

(1) The creation of high-paying jobs;

(2) The ability to retain some of our most highly educated Arkansans;

(3) The growth of Arkansas-based businesses whose focus on the research and development of products and services will serve to diversify Arkansas's economy; and

(4) A strategic alliance between business and higher education that has the potential to substantially improve Arkansas's economy.



§ 14-144-312 - Use of surplus funds.

(a) If a research park authority realizes a surplus, whether from operating the research park facilities and other facilities or leasing it or them for operation, over and above the amount required for the maintenance, improvement, and operation of the research park facility and other facilities and for meeting all required payments on its obligations, the authority shall set aside the reserve for future operations, improvements, and contingencies as the authority deems proper and shall then apply the residue of the surplus, if any, to the payment of any recognized and established obligations not then due.

(b) After all the recognized and established obligations have been paid off and discharged in full, the authority shall set aside at the end of each fiscal year the reserve for future operations, improvements, and contingencies as prescribed in subsection (a) of this section and then pay the residue of the surplus, if any, to the sponsoring county, municipality, accredited institution of higher education and, if applicable, state agency in direct proportion to each sponsor's financial contributions to the authority, if the distribution of the residue of the surplus does not violate United States law or the terms of any deed, grant agreement, or other agreement with the United States.



§ 14-144-313 - Public and private contributions.

(a) Contributions may be made to a research park authority from time to time by any county, municipality, or accredited institution of higher education by the State of Arkansas or any agency of the state or by any person.

(b) (1) In order to afford maximum opportunities for contributions, the agreement provided for under § 14-144-201 may be treated as a cooperative agreement under the provisions of the Interlocal Cooperation Act, § 25-20-101 et seq., and at the election of the sponsors of the authority may contain language enabling the agreement to be treated as a formal compact under § 14-165-201 et seq.

(2) If the conditions set forth in subdivision (b)(1) of this section are met, the authority shall hold title to property in its powers and capacity as a public corporation rather than as a commission-trustee as provided in § 14-165-201 et seq. or may be treated as a less formal arrangement for the cooperative use of industrial development bond funds, all to the end that the counties and municipalities may contribute to the authority funds derived from general obligation bonds under Arkansas Constitution, from revenue bonds under § 14-164-201 et seq., and from other available sources, and may contribute funds derived from a combination of these sources.



§ 14-144-314 - Accounts and reports.

(a) (1) All funds received by a research park authority shall be deposited in such banks as the research park authority may direct and shall be withdrawn from those banks in a manner the authority may direct.

(2) (A) Each authority shall keep strict account of all of its receipts and expenditures and shall each quarter make a report to those participating entities that have made contributions.

(B) (i) The report shall contain an itemized account of the authority's receipts and disbursements during the preceding quarter.

(ii) The report shall be made within sixty (60) days after the end of the quarter.

(b) (1) (A) Within sixty (60) days after the end of each fiscal year, each research park authority shall cause an annual audit to be made by an independent certified public accountant and shall file a copy of the resulting audit report with each of the governing bodies participating in the authority.

(B) The audit shall contain an itemized statement of the authority's receipts and disbursements for the preceding year.

(2) The books, records, and accounts of each authority shall be subject to audit and examination by any proper public official or body in the manner provided by law.



§ 14-144-315 - County, municipal, and state participation.

A county, municipality, accredited institution of higher education, and state agency that is a sponsor of a research park authority may:

(1) Appoint members of a research park authority;

(2) Contribute to the cost of acquiring, constructing, equipping, maintaining, and operating the research park facilities and appurtenant facilities; and

(3) Transfer and convey to the authority property of any kind acquired by the county, municipality, accredited institution of higher education, and state agency or the State of Arkansas for research and economic development.



§ 14-144-316 - Lease of facilities.

(a) Each research park authority may lease its research park facilities and all or any part of its appurtenances and facilities to any available lessee at a rental and upon such terms and conditions as the authority deems proper.

(b) Leases shall be for some purpose associated with research or economic development activities that serve to build the local, regional, and state economies.



§ 14-144-317 - Sale of assets.

If the board of a research park authority so determines, the authority may sell all or any part of its properties and assets and distribute the proceeds among the sponsoring counties, municipalities, accredited institutions of higher education, and state agencies in the proportion each sponsor contributed to the authority's funds or otherwise in the manner set forth in the agreement or resolution establishing the authority if no sale of properties or assets and no distribution of proceeds of a sale are done in a manner that violates United States law or the terms of any deed, grant agreement, or other agreement with the United States.



§ 14-144-318 - Authorized investors.

Any county or municipality or any board, commission, or other authority established by ordinance of any county or municipality or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such municipality, or the board of trustees of any retirement system created by the General Assembly may invest any of its funds not immediately needed for its purposes in bonds issued under this chapter, and bonds issued under this chapter shall be eligible to secure the deposit of public funds.









Chapter 145-151 - [RESERVED.]

[Reserved]






Subtitle 9 - Public Facilities Improvement Districts

Chapter 152-161 - [RESERVED.]

[Reserved]






Subtitle 10 - Economic Development And Tourism Generally

Chapter 162 - General Provisions

[Reserved]



Chapter 163 - Industrial Commissions

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Cities of the First Class in Counties of 105,000 or More

§ 14-163-201 - Title.

This subchapter shall be referred to and may be cited as the "Amendment No. 18 Implementing Act of 1963."



§ 14-163-202 - Legislative intent.

(a) This subchapter is intended to supplement all constitutional provisions and other legislation designed to accomplish the securing and developing of factories, industries, and river transportation.

(b) When applicable, in accordance with the provisions of this subchapter, it may be utilized as an alternative notwithstanding any constitutional provision or any other legislation authorizing the issuance of bonds for the same or similar purposes.



§ 14-163-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "City" means any city of the first class located in a county having not less than one hundred five thousand (105,000) population;

(2) "Purposes and powers" means those purposes and powers specified in this subchapter, including particularly those purposes and powers enumerated in § 14-163-206.



§ 14-163-204 - Construction.

This subchapter shall be liberally construed to accomplish its purposes.



§ 14-163-205 - Appointment of commissioners.

(a) (1) The respective commissioners authorized by Arkansas Constitution, Amendment 18, shall be appointed by the appointing boards specified in it.

(2) The term of each commissioner shall be for six (6) years from the date of his appointment, and he shall serve for such a term and thereafter until his successor shall be appointed and qualified.

(b) Before entering upon his duties, each commissioner shall take and subscribe and file in the office of the circuit clerk of the county an oath to:

(1) Support the Constitution of the United States and the Constitution of the State of Arkansas; and

(2) Faithfully perform the duties of the office upon which he is about to enter.

(c) (1) At the expiration of the term of each commissioner, the applicable appointing board shall appoint a successor or may reappoint the same member to another term.

(2) Any vacancy arising for any reason other than the expiration of the term of a particular commissioner shall be filled by the applicable appointing board, and the person appointed to fill the vacancy shall serve for the unexpired portion of the term of the resigning or vacating member.

(d) (1) The commissioners shall not be charged with the responsibility to execute or perform the purposes and powers specified in this subchapter.

(2) The duties and responsibilities of the commissioners shall be those specified in Arkansas Constitution, Amendment 18.



§ 14-163-206 - Use of tax and bond proceeds -- Purposes and powers generally.

(a) The purposes for which the proceeds of the special tax or the proceeds of bonds issued under the provisions of this subchapter may be expended and the authority and powers that may be exercised in connection with the accomplishment of these purposes are the following:

(1) The establishment, development, and improvement of harbors, ports, river-rail and barge terminals, and any facilities or improvements necessary or desirable in connection with the utilization and operation of them within and adjacent to any city;

(2) The acquisition by gift, purchase, negotiation, or condemnation under the power of eminent domain, the construction, reconstruction, extension, equipment, owning, leasing, with or without options to purchase and with or without options to extend or renew, and the selling, the contracting concerning, or otherwise dealing in, with, or disposing of, any lands, buildings, machinery, or other personal property and facilities of any and every nature whatever necessary or desirable in connection with the establishing, developing, and improving of harbors, ports, and river-rail and barge terminals, and the improving of such portions of waterways as may be necessary or desirable in connection with them, which waterways are not within the exclusive jurisdiction of the federal government;

(3) The fostering and stimulation of the shipment of freight and commerce through ports, harbors, and river-rail and barge terminals, whether originating within or without the State of Arkansas, including the investigation, handling, and dealing with matters pertaining to all transportation rates and rate structures affecting them;

(4) The acquisition by gift, purchase, negotiation, or condemnation under the power of eminent domain, the construction, reconstruction, extension, equipment, owning, leasing, with or without options to purchase and with or without options to extend or renew, and the selling, the contracting concerning, or otherwise dealing in, with, or disposing of, any lands, buildings, machinery, or other personal property and facilities of any and every nature whatever necessary or desirable in connection with the securing and developing of factories, industries, river transportation, industrial sites, and facilities for them within and adjacent to any city;

(5) The acquisition of such rights-of-way, sites and lands, or any interest in them, as may be necessary or desirable, and the construction, reconstruction, extension, and equipment on them of such improvements of every nature whatever as may be necessary or desirable in connection with the securing and developing of factories, industries, river transportation, industrial sites, and facilities for them within and adjacent to any city, including by example and without limiting the generality of the foregoing:

(A) Storm drainage facilities;

(B) Streets, roads, and highways, including, without limitation, existing streets, roads, and highways, which will serve, in whole or in part, the transportation needs of any such factories, industries, river transportation, and other facilities;

(C) Fire stations and fire fighting facilities, water facilities, sewer facilities, and any other public facilities of any nature whatever to serve, in whole or in part, the needs of any such factories, industries, river transportation, and other facilities;

(D) The making of cash or noncash grants-in-aid or the making available of any funds from any tax levied under this subchapter or from the proceeds of any bond issued under this subchapter to the State of Arkansas, or any department, agency, commission, committee, or authority of it, any political subdivision of the state, or any department, agency, commission, committee, or authority of any political subdivision of the state, the federal government, or any department or agency of the federal government. This includes, without limitation, any housing authority or any city or metropolitan or other port authority, or any similar agencies, so long as the cash or noncash grant-in-aid or such funds are necessary or desirable for the accomplishment of any of the purposes authorized by this subchapter;

(6) The power to appoint, employ, and dismiss, at pleasure, agents and employees and to fix and pay their compensation;

(7) The payment of such expenses and costs, and the making of such other expenditures of every nature whatever, as may be necessary or desirable in the accomplishment of the authorized purposes and powers;

(8) The accomplishment of any other public purpose, except those excluded by Arkansas Constitution, Amendment 18, constituting an authorized action or activity of a city of the first class under constitutional and statutory provisions of the State of Arkansas, including, without limitation, the making of secured loans to persons, corporations, or associations for the operation of factories and industries upon such terms and conditions as shall be specified and agreed upon from time to time by the governing body of any city;

(9) The power to do any and all actions and things of whatever nature necessary or incidental to the accomplishment of the purposes specified by Arkansas Constitution, Amendment 18 and by this subchapter, including, without limitation, those that may exist by virtue of any other constitutional or statutory provision, whether or not specifically enumerated.

(b) Nothing in this subchapter shall be construed as including within the purposes and powers specified by this subchapter the power or authority to use the power of eminent domain or to issue or sell bonds or to use the proceeds of these bonds or of any special tax levied under the provisions of this subchapter to purchase, condemn, or otherwise acquire any plant, property, transmission, or distribution facility owned or operated by any regulated public utility as defined in § 23-1-101.



§ 14-163-207 - Levy of tax.

(a) By ordinance of its governing body, any city may levy, from time to time a special tax, not exceeding in the aggregate five (5) mills on the dollar of the assessed valuation of all taxable real and personal property in the city, for the purposes specified in § 14-163-206 when petitioned to do so by at least ten percent (10%) of the owners of real property in the city and after approval of a majority of the electors of the city voting on the question submitted at a special election called for the purpose.

(b) (1) Each petition for a special tax shall be directed to the governing body of the city and filed with the city clerk.

(2) A petition shall contain at least the following information:

(A) The purposes for which the tax proceeds are to be expended, named by general designation as set forth in this subchapter, if these expenditures are to be made for less than all of the authorized purposes and, if not, a statement that the proceeds are to be expended for any or all authorized purposes as the governing body of the city in its discretion shall determine from time to time;

(B) The amount of the tax in terms of mills which may be for all or any portion of the total authorized five (5) mills not theretofore voted;

(C) The number of years for which the tax is to be collected; and

(D) If there is to be a bond issue, the total amount of bonds to be voted and the length of time in years over which the bonds are to mature.

(c) (1) Upon the filing of the petition, the city clerk shall publish a notice one (1) time in a newspaper of general circulation in the city which need state only that a petition has been filed under the provisions of this subchapter requesting the levying of a special tax under Arkansas Constitution, Amendment 18, and stating the time, date, and place that a hearing will be held to determine the sufficiency of the petition.

(2) The notice must be published at least ten (10) days prior to the date of the hearing.

(d) (1) At the time, date, and place specified in the notice, the governing body of the city shall hold the hearing and shall determine and make a finding as to whether or not the petition is signed by at least ten percent (10%) of the owners of real property in the city.

(2) (A) If the governing body finds that the petition is signed by the requisite owners of real property, it shall adopt an ordinance setting forth its finding and calling a special election to be held in the city in accordance with § 7-11-201 et seq.

(B) The ordinance shall be published one (1) time.

(C) The finding that the petition is sufficient shall be conclusive unless attacked in the courts within thirty (30) days after the date of publication of the ordinance.

(D) (i) The ordinance shall contain at least the information set forth in this section as required information to be included in the petition.

(ii) In addition, the ordinance shall specify the form of the ballot to be submitted to the electors.

(e) (1) The ballot shall submit the question of voting for or against an industrial tax in the amount specified by the petition.

(2) In addition, if the bonds are to be voted upon, the statement of the measure on the ballot must, by general language, advise the electors of:

(A) The amount of the bond issue;

(B) The length of time in years over which the bonds are to mature; and

(C) The fact that the industrial tax, if voted in, will be a continuing annual tax until the principal of and interest on the bonds are paid.

(f) (1) The election shall be held and conducted, the vote canvassed, and the results declared in the manner provided for municipal elections, except as may be otherwise expressly provided.

(2) Notice of the election shall be given by the mayor of the city by advertisement in a newspaper of general circulation within the city one (1) time a week for four (4) consecutive weeks with the last publication to be not less than ten (10) days prior to the date of the election.

(3) Only qualified electors of the city shall have the right to vote.

(4) The results of the election shall be proclaimed by the mayor by proclamation published one (1) time in a newspaper of general circulation in the city and shall be conclusive unless attacked in the courts within thirty (30) days after the date of publication of the proclamation.

(g) The tax shall be levied by the governing body of the city and extended on the tax books and collected as general city taxes are extended and collected.



§ 14-163-208 - Bonds -- Issuance generally.

(a) If approved by the electors at a special election, the governing body of the city is authorized and empowered to issue bonds and to use the proceeds thereof for accomplishing the purposes and powers, either alone or together with other available funds and revenues, including the proceeds of any special tax theretofore levied and being collected under the provisions of Arkansas Constitution, Amendment 18 and the provisions of this subchapter.

(b) Each issuance of bonds shall be authorized by ordinance of the governing body of the city.



§ 14-163-209 - Bonds -- Amount -- Pledge and application of revenues.

(a) Bonds may be issued from time to time, and each issue shall be in the principal amount sufficient, together with other funds then available, for the accomplishment of the particular purpose for which the bonds are voted, including, without limitation:

(1) All costs and expenditures incurred in connection with the accomplishment of the particular purpose or purposes;

(2) All costs and expenditures incurred in connection with the issuance of the bonds;

(3) The amount necessary for a reserve, if deemed desirable by the governing body;

(4) The amount necessary to provide for debt service on the bonds until tax proceeds or other revenues are received in sufficient amounts for their payment as they become due and payable; and

(5) Any other costs necessarily incidental thereto.

(b) In this regard, if the particular purpose or purposes to be accomplished, in whole or in part, out of the proceeds of the bonds will be revenue producing, any available revenues may be pledged and applied to the payment of the principal of and interest on the bonds, and provision may be made for the suspension of the collection of all or part of the special continuing annual tax voted for the payment of the principal of and interest on the bonds, upon such terms and conditions as shall be specified by the governing body in the ordinance authorizing and directing the issuance of the bonds.



§ 14-163-210 - Bonds -- Terms and conditions.

(a) The bonds shall be coupon bonds payable to bearer, but may be made subject to registration as to principal only.

(b) As the authorizing ordinance may provide, the bonds may:

(1) Be in one (1) or more series;

(2) Bear such date or dates;

(3) Mature at such time or times, not exceeding thirty-five (35) years from their respective dates;

(4) Bear interest at such rate or rates;

(5) Be in such form;

(6) Be executed in such manner;

(7) Be payable in such medium of payment, at such place or places;

(8) Be subject to such terms of redemption; and

(9) Contain such terms, covenants, and conditions, including without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues and tax collections;

(C) The maintenance and investment of various funds and reserves;

(D) The nature and extent of the security;

(E) The rights, duties, and obligations of the city and of the trustee, if a trustee is designated, for the holders and registered owners of the bonds; and

(F) The rights of the holders or registered owners of the bonds.

(c) Bonds issued under this subchapter shall have all the qualities of negotiable instruments under the negotiable instruments laws of the State of Arkansas.



§ 14-163-211 - Bonds -- Trust indenture.

Each ordinance authorizing the issuance of bonds may provide for the execution of an indenture defining the rights of the holders and registered owners of the bonds and providing for the appointment of a trustee for the holders and registered owners of the bonds and containing such other terms, covenants, and conditions as authorized in this section to be included in the ordinance.



§ 14-163-212 - Bonds -- Sale.

Bonds issued under this subchapter shall be sold at public sale after twenty-days' advertisement in a newspaper having a bona fide circulation in the city. They may be sold for such price, including, without limitation, sale at a discount, as the governing body of the city shall determine.



§ 14-163-213 - Bonds, coupons -- Execution -- Seal.

(a) (1) Bonds issued under this subchapter may be executed by the manual or fascimile signature of the mayor of the city but must contain the manual signature of the city clerk of the city.

(2) Coupons attached to the bonds shall be executed by the facsimile signature of the mayor of the city.

(b) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(c) The bonds shall be sealed with the seal of the city.



§ 14-163-214 - Bonds -- Conversion.

Bonds issued under this subchapter may be sold with the privilege of conversion to an issue bearing a lower rate or rates of interest, upon such terms and subject to such conditions as the governing body of the city shall determine. However, under no circumstances shall the city receive less or pay more than it would receive and pay if the bonds were not converted, and any conversion shall be subject to the approval of the governing body of the city.



§ 14-163-215 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes, and this exemption shall include income, inheritance, and estate taxes.



§ 14-163-216 - Refunding bonds.

(a) Bonds may be issued under this subchapter for the purpose of refunding any bonds theretofore issued under this subchapter.

(b) Refunding bonds may be issued alone or combined with bonds issued under this subchapter into a single issue for the purpose of refunding outstanding bonds and for the purpose of accomplishing any authorized purpose or power.

(c) (1) When refunding bonds are issued, the bonds may be either sold or delivered in exchange for the outstanding bonds being refunded.

(2) If sold, the proceeds may either be applied to the payment of the bonds being refunded, or the proceeds may be deposited in escrow for the retirement of them.

(d) All refunding bonds shall be, in all respects, authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of these bonds.

(e) If refunding bonds alone are being issued which have the same maturity years as the bonds being refunded and to which the same special continuing annual tax theretofore voted for the bonds being refunded is to be pledged, no petition need be filed and no election need be held prior to the governing body authorizing the issuance of the refunding bonds by ordinance as prescribed in this subchapter.



§ 14-163-217 - Investment in bonds authorized.

Bonds issued under this subchapter shall be eligible to secure deposits of all public funds and shall be legal for the investment of bank, insurance company, and retirement funds.









Chapter 164 - Industrial Development Bonds

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Municipalities and Counties Industrial Development Revenue Bond Law

§ 14-164-201 - Title.

This subchapter shall be referred to and may be cited as the "Municipalities and Counties Industrial Development Revenue Bond Law."



§ 14-164-202 - Purpose.

This subchapter is intended to supplement all constitutional provisions and other legislation designed to secure and develop industry and, when applied in accordance with its provisions, may be used by any municipality or county as an alternative notwithstanding any constitutional provision or any other legislation authorizing a municipality or county or any commission or agency thereof to issue bonds for the purpose of securing and developing industry.



§ 14-164-203 - Definitions.

As used in this subchapter:

(1) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor and, if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as the municipality or county shall determine to be in the public interest and necessary under the circumstances existing at the time to accomplish the purposes of, and authorities set forth in, this subchapter;

(2) (A) "County" means a county of this state, or if a county is divided into two (2) districts, the term "county" means the entire county or either district of the county.

(B) It is the purpose and intent of this subdivision (2) to define the term "county", as used in this subchapter, to mean an entire county or either district of a county which is divided into two (2) districts and has two (2) separate levying courts, in order that either district of a county so divided may issue revenue bonds and do all other acts in the manner and for the purposes authorized in this subchapter;

(3) "Equip" means to install or place on or in any building or structure equipment of any kind, whether or not affixed, including, without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(4) "Facilities" means any real property, personal property, or mixed property of any kind that can be used or that will be useful in securing or developing industry, including, without limiting the generality of the foregoing, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, and other real, personal, or mixed property of every kind;

(5) "Governing body" means the council, board of directors, or city commission of any municipality;

(6) "Industry" means, but is not limited to, manufacturing facilities, warehouses, distribution facilities, repair and maintenance facilities, agricultural facilities, corporate and management offices for industry, tourism attractions and facilities, and technology-based enterprises;

(7) "Lease" means to lease for such rentals, for such periods, and upon such terms and conditions as the municipality or county shall determine, including, without limiting the generality of the foregoing, the granting of renewal or extension options for rentals for such periods and upon such terms and conditions as the municipality or county shall determine and the granting of purchase options for such prices and upon such terms and conditions as the municipality or county shall determine;

(8) "Loan" means to loan all or part of the proceeds of bonds upon repayment and other terms and conditions as the municipality or county determines;

(9) "Municipality" means a city of the first class, a city of the second class, or an incorporated town;

(10) "Sell" means to sell for such price, in such manner, and upon such terms as the municipality or county determines, including, without limiting the generality of the foregoing, private or public sale, and if public, pursuant to such advertisement as the municipality or county determines, sell for cash or credit payable in lump sum or installments over such period as the municipality or county determines and if on credit, with or without interest and at such rate or rates, as the municipality or county determines;

(11) "Surplus revenues" means revenues remaining after adequate provision has been made for expenses of operation, maintenance, and depreciation and all requirements of ordinances, orders, or indentures securing bonds issued before or after to finance the cost of acquiring, constructing, reconstructing, extending, or improving the lands, buildings, or facilities for developing and securing industry or utilities have been fully met and complied with;

(12) "Technology-based enterprises" means:

(A) A grouping of growing business sectors, identified as targeted businesses in § 15-4-2703(43)(A) and which pay one hundred fifty percent (150%) of the lesser of the county or state average wage;

(B) "Scientific and technical services business" as defined in § 15-4-2703(33);

(C) A corporation, partnership, limited liability company, sole proprietorship, or other legal entity whose primary business directly involves commercializing the results of research conducted in one (1) of the six (6) growing business sectors identified as targeted businesses in § 15-4-2703(43)(A) and paying not less than one hundred fifty percent (150%) of the lesser of the county or state average wage; and

(13) "Tourism attractions and facilities" means:

(A) Cultural or historical sites;

(B) Recreational or entertainment facilities;

(C) Areas of natural phenomena or scenic beauty;

(D) Theme parks;

(E) Amusement or entertainment parks;

(F) Indoor or outdoor plays or music shows;

(G) Botanical gardens;

(H) Cultural or educational centers; and

(I) Lodging facilities that are an integrated part of any of the enterprises in subdivisions (13)(A)-(H) of this section.



§ 14-164-204 - Construction.

(a) This subchapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purpose. To this end, it shall not be necessary to comply with general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition.

(b) (1) The practice of municipalities and counties and their authority to loan the proceeds of industrial development revenue bonds to accomplish the purposes set forth in § 14-164-205 is explicitly confirmed and ratified.

(2) All loans previously made by a municipality or county shall be considered for all purposes as if made under the authority of this subchapter.



§ 14-164-205 - Authority to develop industry.

Any municipality or any county is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, or contract concerning, or otherwise deal in or dispose of, any land, buildings, or facilities of any and every nature whatever that can be used in securing or developing industry within or near the municipality or county.



§ 14-164-206 - Authority to issue revenue bonds.

(a) Municipalities and counties are authorized to use any available revenues for the accomplishment of the purposes set forth in § 14-164-205 and are authorized to issue revenue bonds and to loan and otherwise use the proceeds thereof for the accomplishment of the purposes set forth in § 14-164-205, either alone or together with other available funds and revenues.

(b) (1) The proceeds of bonds issued may be used or loaned to pay:

(A) All or any portion of the costs of accomplishing the specified purposes;

(B) All or any portion of the costs of issuing the bonds;

(C) The amount necessary for a reserve, if desirable;

(D) The amount necessary to provide debt service on the bonds until revenues for payment of the bonds are available; and

(E) Any other costs of whatever nature necessarily incidental to the accomplishment of the specified purposes.

(2) (A) In addition, revenue bonds are authorized for the purpose of refunding any bonds issued and outstanding by a municipality or county under the provisions of Arkansas Constitution, Amendment 49 [repealed], it being declared that the refunding will be in the best interest of the municipality or county involved and will be in furtherance of the purpose of securing and developing industry in that the tax levied for Arkansas Constitution, Amendment 49 [repealed] bonds being refunded will, by virtue of the refunding, be released and thereby made available for a subsequent bond issue under Arkansas Constitution, Amendment 49 [repealed].

(B) The bonds issued under this subchapter for the purpose of refunding Arkansas Constitution, Amendment 49 [repealed] bonds may be issued solely for that purpose or may be issued for that purpose and for the accomplishment of any other purposes set forth in § 14-164-205.



§ 14-164-207 - Applicability of §§ 14-164-208 -- 14-164-216, and 14-164-218.

The provisions of this section and §§ 14-164-208 -- 14-164-216 and 14-164-218 shall not restrict the issuance of any bonds with regard to which a resolution, ordinance, order, or like action authorizing or committing to the issuance of bonds shall have been adopted or taken by a municipality or county prior to March 16, 1981.



§ 14-164-208 - Adoption of bond ordinance or order.

(a) (1) Revenue bonds authorized by this subchapter may be issued by a municipality upon the adoption of an ordinance for that purpose by the governing body of the municipality.

(2) Revenue bonds authorized by this subchapter may be issued by a county upon the entry of an order of the county court of the county.

(b) The ordinance or order shall state the purpose for which the revenue bonds are to be issued and the total principal amount of the issue.

(c) (1) No ordinance or order shall be adopted or entered until after a public hearing is held before the governing body of the municipality or the county court of the county. However, no public hearing shall be required for the issuance of bonds for the purpose of refunding any obligations issued under this subchapter.

(2) At least ten (10) days prior to the date of the hearing, notice of it shall be published one (1) time in a newspaper of general circulation in the municipality or county.

(d) After the hearing, which may be adjourned from time to time, the ordinance or order as introduced or as modified or amended may be adopted or entered.

(e) (1) The notice provided for in this section shall be published by the mayor, clerk, or recorder of the municipality or by the county judge or county clerk of the county.

(2) It shall not be necessary that the action be taken by the governing body or county court to direct publication of the notice.

(f) (1) (A) A municipal ordinance authorizing bonds shall be published one (1) time in a newspaper of general circulation in the municipality.

(B) It shall not be necessary to publish a county court order authorizing bonds.

(C) It shall not be necessary to comply with general provisions of other laws dealing with the publication or posting of ordinances or orders.

(2) (A) Subdivision (f)(1) of this section applies to all ordinances and orders adopted or entered under this section before March 28, 2007.

(B) An ordinance or order adopted or entered before March 28, 2007, shall be considered for all purposes as if adopted or entered under the authority of this subsection (f).

(C) An ordinance adopted before March 28, 2007, shall not be held to be invalidly adopted for noncompliance with § 14-55-206.



§ 14-164-209 - Bonds -- Issuance -- Authorizing resolution.

(a) The issuance of revenue bonds shall be by an ordinance of the municipality or an order of the county court, as the case may be.

(b) In the ordinance of the municipality or the order of the county court authorizing the issuance of revenue bonds, the municipality or the county may:

(1) Provide for the initial issuance of one (1) or more bonds aggregating the principal amount of the entire issue and may, in the ordinance or order, make such provisions for installment payments of the principal amount of the bonds as it may consider desirable; and

(2) Provide for the bonds to be payable to the bearer with interest coupons, or to be registrable as to principal only with interest coupons, or to be registrable as to principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsement of payment of interest on the bonds.



§ 14-164-210 - Bonds -- Terms and conditions.

(a) The bonds may be in bearer or registered form, with or without coupons, and may be subject to exchange or modification in that regard, and, as the ordinance may provide, may:

(1) Be issued in one (1) or more series;

(2) Bear such date or dates;

(3) Mature at such time or times, not exceeding thirty (30) years from their respective dates;

(4) Bear interest at such rate or rates;

(5) Be in such form;

(6) Be executed in such manner;

(7) Be payable in such medium of payment, at such place or places;

(8) Be subject to such terms of redemption; and

(9) Contain such terms, covenants, and conditions, including, without limitation, those pertaining to:

(A) The custody and application of proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the security;

(E) The rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds; and

(F) The rights of the holders or registered owners of the bonds.

(b) The bonds shall have all the qualities of negotiable instruments under the negotiable instruments laws of this state.



§ 14-164-211 - Bonds -- Trust indenture, lease, etc.

(a) The ordinance or order may provide for the execution by the municipality or county of an indenture which defines the rights of the bondholders and provides for the appointment of a trustee for the bondholders.

(b) The indenture may control the priority between successive issues and may contain any other items, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds; and

(6) The rights of the holders or registered owners of the bonds.

(c) It shall not be necessary for the municipality to publish any indenture, lease, or any other agreement if the ordinance authorizing an indenture, the ordinance authorizing a lease, or the ordinance authorizing any other agreement is published as required by the law governing the publication of ordinances of a municipality and the ordinance advises that a copy of the indenture, lease, or other agreement, as the case may be, is on file in the office of the clerk or recorder of the municipality for inspection by an interested person, and the copy of the indenture, lease, or other agreement, as the case may be, is filed with the clerk or recorder of the municipality.



§ 14-164-212 - Bonds and coupons -- Execution.

(a) (1) (A) The bonds shall be executed by the mayor and the city clerk or recorder of the municipality, or by the county judge and the county clerk of the county, as the case may be.

(B) One (1) signature may be facsimile, but one (1) signature must be manual.

(2) The coupons attached to the bonds may be executed by the facsimile signature of the mayor or county judge.

(b) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.



§ 14-164-213 - Bonds -- Sale.

The bonds may be sold for such price, including, without limitation, sale at a discount, and in such manner as the municipality or county may determine by ordinance or order.



§ 14-164-214 - Bonds -- Conversion.

The municipality or the county may make provision in the ordinance or order for the manner and circumstances in which and under which bonds issued under this section may, in the future at the request of the holders or registered owners thereof, be converted into bonds of smaller denomination. The bonds of smaller denomination may in turn be either coupon bonds payable to bearer or bonds registrable as to principal only, or bonds registrable as to both principal and interest.



§ 14-164-215 - Bonds -- Successive issues.

There may be successive bond issues for the purpose of financing the same industrial projects, including land, buildings, or facilities, involving one (1) or more industries, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping industrial projects, including land, buildings, or facilities, already in existence, whether or not originally financed by bonds issued under this subchapter, with each successive issue to be authorized as provided by this subchapter.



§ 14-164-216 - Bonds -- Priority among issues.

Priority between and among issues and successive issues as to security of the pledge of revenues and mortgage liens on the land, buildings, and facilities involved may be controlled by the ordinance or order authorizing the issuance of bonds under this subchapter.



§ 14-164-217 - Bonds -- Payment.

(a) (1) Revenue bonds issued under this subchapter shall not be general obligations of the municipality or county, but shall be special obligations, and in no event shall the revenue bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.

(b) (1) The principal of and interest on the revenue bonds and trustee's and paying agent's fees shall be payable from one (1) or more of the following sources as determined by the municipality or county:

(A) Revenues derived from the lands, buildings, or facilities acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds;

(B) Surplus revenues derived from other lands, buildings, or facilities used and useful for securing and developing industry;

(C) Surplus revenues derived from water, sewer, sanitation, gas, and electric utilities owned by the municipality or county;

(D) Revenues derived from payments in lieu of ad valorem taxes to the municipality or county with respect to the lands, buildings, or facilities acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds; and

(E) Revenues derived from governmental grants and tax rebates and credits received or anticipated to be received with respect to the lands, buildings, or facilities acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds.

(2) The revenues may also be pledged to and used for the reimbursement for payments of the principal of and interest on the bonds and trustee's and paying agent's fees made by the Arkansas Economic Development Commission or the Arkansas Economic Development Council pursuant to guaranties issued under the Industrial Revenue Bond Guaranty Law, § 15-4-601 et seq., or made by the Arkansas Development Finance Authority pursuant to guaranties issued under the Arkansas Development Finance Authority Bond Guaranty Act of 1985, § 15-5-401 et seq.

(3) Surplus funds on hand derived from the water, sewer, sanitation, gas, and electric utilities owned by the municipality or county may also be pledged and used for any of the foregoing purposes, including the establishment and maintenance of a reserve fund or funds for the payment of the principal of and interest on the bonds and trustee's and paying agent's fees or the reimbursement thereof.



§ 14-164-218 - Bonds -- Interim financing.

(a) If the issuance of bonds is authorized in accordance with the provisions of this subchapter, a municipality or county is authorized to obtain interim financing pending the delivery of all or any part of the bonds from such sources and upon such terms as the municipality or the county shall determine.

(b) As evidence of any indebtedness so incurred, the municipality or the county may execute and deliver its promissory note or notes and pledge to the payment thereof any revenues authorized by this subchapter to be pledged to revenue bonds and may secure the notes in the same manner as revenue bonds issued under this subchapter may be secured.

(c) As the ordinance or order may provide, the notes may:

(1) Bear such date or dates;

(2) Mature at such time or times, not exceeding thirty-six (36) months from their respective dates;

(3) Bear interest at such rate or rates;

(4) Be in such form;

(5) Be executed in such manner;

(6) Be payable at such place or places;

(7) Contain such provisions for prepayment prior to maturity; and

(8) Contain such other terms, or covenants and conditions, consistent with the provisions of this subchapter, pertaining to revenue bonds and pertaining to the security, rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds and the rights of the holders or registered owners of the bonds.

(d) These notes shall not be general obligations of the municipality or county but shall be special obligations, and in no event shall these notes constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(e) The municipality or county may use, as distinguished from pledge, any available revenues to pay or to apply to the payment of the principal of, and interest on, these notes and may use the proceeds of revenue bonds, either alone or with other available revenues, to pay the principal and interest on the notes.



§ 14-164-219 - Refunding bonds.

(a) (1) Revenue bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter.

(2) Refunding bonds may be combined with bonds issued under the provisions of § 14-164-206 into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement of them.

(c) (1) The ordinance or order under which the refunding bonds are issued may provide that any of the bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded by them.

(2) Refunding bonds shall be issued and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of these bonds.



§ 14-164-220 - Statutory mortgage lien.

(a) (1) The ordinance, order, or indenture referred to in §§ 14-164-209 and 14-164-211 may, but need not, impose a foreclosable mortgage lien upon the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.

(2) The nature and extent of the mortgage lien may be controlled by the ordinance, order, or indenture, including, without limitation, provisions pertaining to the release of all, or part of, the land, buildings, or facilities from the mortgage lien and the priority of the mortgage lien in the event of successive bond issues as authorized by § 14-164-215.

(b) (1) The ordinance, order, or indenture authorizing or securing the bonds may authorize any holder or registered owner of bonds issued under the provisions of this subchapter, or a trustee on behalf of all holders and registered owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuing municipality or county set forth in this subchapter and set forth in the ordinance, order, or indenture authorizing or securing the bonds.

(2) References in this subchapter to mortgage liens shall include and mean security interest in any personal property embodied in the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.



§ 14-164-221 - Default in payment of bonds.

(a) In the event of a default in the payment of the principal of, or interest on, any revenue bonds issued under this subchapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this subchapter, upon which land, buildings, or facilities, or any part thereof, there is a mortgage lien securing the revenue bonds with reference to which there is such a default in the payment of principal or interest.

(b) The receiver shall have the power to operate and maintain the land, buildings, or facilities and to charge and collect rates or rents sufficient to provide for the payment of the principal of, and interest on, the bonds, after providing for the payment of any cost of receivership and operating expenses of the land, buildings, or facilities, and to apply the income and revenues derived from the land, buildings, or facilities in conformity with this subchapter and the ordinance, order, or indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the properties returned to the municipality or county.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the ordinance, order, or indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, and mortgage lien on, the land, buildings, or facilities as specified in, and fixed by, the ordinances, orders, or indentures authorizing or securing successive bond issues.



§ 14-164-222 - Bonds -- Tax exemption.

(a) Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes.

(b) This exemption includes income and inheritance taxes.



§ 14-164-223 - Public investment.

(a) Any municipality or any board, commission, or other authority established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality or any county, or the board of trustees of any retirement system created by the General Assembly may, in its discretion, invest any of its funds not immediately needed for its purposes in the revenue bonds issued under the provisions of this subchapter.

(b) Revenue bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 14-164-224 - No utility acquisition by municipality.

Nothing in this subchapter shall be construed to authorize any municipality to issue or sell revenue bonds, or use the proceeds thereof, to purchase, condemn, or otherwise acquire a utility plant or distribution system owned or operated by a regulated public utility.






Subchapter 3 - -- Local Government Bond Act

§ 14-164-301 - Title.

This subchapter shall be referred to and may be cited as the "Local Government Bond Act of 1985."



§ 14-164-302 - Legislative intent.

The people of the State of Arkansas by the adoption of Arkansas Constitution, Amendment 62 have expressed their intention to provide county and municipal governments expanded powers and authority with respect to the creation of bonded indebtedness for capital improvements of a public nature and the financing of facilities for the securing and developing of industry, and have empowered the General Assembly to define and prescribe certain matters with respect to the exercise of this power and authority. To that end this subchapter is adopted to enable the accomplishment and realization of the public purposes intended by Arkansas Constitution, Amendment 62 and is not intended to otherwise limit in any manner the exercise of the powers of counties and municipalities.



§ 14-164-303 - Definitions.

As used in this subchapter:

(1) "Bonds" means bonds issued pursuant to this subchapter or under Arkansas Constitution, Amendment 62, if issued prior to the enactment hereof;

(2) "Capital improvements of a public nature" or "capital improvements" for the purposes of Arkansas Constitution, Amendment 62, and this subchapter means whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means:

(A) Any physical public betterment or improvement or any preliminary plans, studies, or surveys relative thereto;

(B) Land or rights in land, including, without limitation, leases, air rights, easements, rights-of-way, or licenses; and

(C) Any furnishings, machinery, vehicles, apparatus, or equipment for any public betterment or improvement, which shall include, without limiting the generality of the foregoing definition, the following:

(i) City or town halls, courthouses, and administrative, executive, or other public offices;

(ii) Court facilities;

(iii) Jails;

(iv) Police and sheriff stations, apparatus, and facilities;

(v) Firefighting facilities and apparatus;

(vi) Public health facilities and apparatus;

(vii) Hospitals, nursing homes, and other health care facilities;

(viii) Facilities for nonprofit organizations engaged primarily in public health, health systems support, safety, disaster relief, and related activities;

(ix) Residential housing for low and moderate income, elderly, or individuals with disabilities and families;

(x) Parking facilities and garages;

(xi) Animal control facilities and apparatus;

(xii) Economic development facilities;

(xiii) Education and training facilities;

(xiv) Auditoriums;

(xv) Stadiums and arenas;

(xvi) Convention, meeting, or entertainment facilities;

(xvii) Ambulance and other emergency medical service facilities;

(xviii) Civil defense or early warning facilities and apparatus;

(xix) Air and water pollution control facilities;

(xx) Drainage and flood control facilities;

(xxi) Storm sewers;

(xxii) Arts and crafts centers;

(xxiii) Museums and related audiovisual facilities;

(xxiv) Libraries;

(xxv) Public parks, playgrounds, or other public open space;

(xxvi) Marinas;

(xxvii) Swimming pools, tennis courts, golf courses, camping facilities, gymnasiums, and other recreational facilities;

(xxviii) Tourist information and assistance centers;

(xxix) Historical, cultural, natural, or folklore sites;

(xxx) Fair and exhibition facilities;

(xxxi) Streets and street lighting, alleys, sidewalks, roads, bridges, and viaducts;

(xxxii) Airports, passenger or freight terminals, hangars, and related facilities;

(xxxiii) Barge terminals, ports, harbors, ferries, wharves, docks, and similar marine services;

(xxxiv) Slack water harbors, water resource facilities, waterfront development facilities, and navigational facilities;

(xxxv) Public transportation facilities;

(xxxvi) Public water systems and related transmission and distribution facilities, storage facilities, wells, impounding reservoirs, treatment plants, lakes, dams, watercourses, and water rights;

(xxxvii) Sewage collection systems and treatment plants;

(xxxviii) Maintenance and storage buildings and facilities;

(xxxix) Incinerators;

(xl) Garbage and solid waste collection disposal, compacting, and recycling facilities of every kind;

(xli) Facilities for the generation, transmission, and distribution of television communications;

(xlii) Gas and electric generation, transmission, and distribution systems, including, without limiting the generality of the foregoing, hydroelectric generating facilities, dams, powerhouses, and related facilities;

(xliii) Social and rehabilitative service facilities; and

(xliv) Communications facilities and apparatus;

(3) "Chief executive" means the mayor of a municipality or the county judge of a county;

(4) "Clerk" means the clerk or recorder of a municipality or county clerk of a county;

(5) "County" means any county in the State of Arkansas;

(6) "Director" means the Director of the Department of Finance and Administration or any successor to the duties thereof and any authorized agent thereof;

(7) "Federal reserve rate" means the rate for primary credit, or its functional equivalent, in effect at the federal reserve bank for the federal reserve district in which Arkansas is located;

(8) "Industrial development bonds" means bonds specified in Arkansas Constitution, Amendment 62, §§ 2 and 3, issued for the public purpose of financing facilities for the securing and developing of industry;

(9) "Industrial facilities" means:

(A) Land, interests in land, buildings, facilities, equipment, or related improvements necessary or useful for the securing, developing, preserving, or maintaining of economic activity within or near the municipality or county, including, but not limited to, manufacturing facilities;

(B) Warehouse and storage facilities;

(C) Distribution facilities;

(D) Repair and maintenance facilities;

(E) Communications facilities;

(F) Facilities for computer and data processing equipment and related services;

(G) Agricultural storage, processing, packaging, shipping, and other agricultural facilities;

(H) Transportation facilities;

(I) Tourism facilities;

(J) Corporate and management offices for industry; and

(K) Industrial parks;

(10) "Issuer" means a municipality or a county;

(11) "Legislative body" means the quorum court of a county or the council, board of directors, board of commissioners, or similar elected governing body of a city or town;

(12) "Local sales and use tax", as used in §§ 14-164-327 -- 14-164-339, means a tax on the receipts from sales at retail within a municipality or county of all items and services which are subject to taxation under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and a tax on the receipts for storing, using, or consuming tangible personal property or taxable services under the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.;

(13) "Municipality" means any city or incorporated town in the State of Arkansas; and

(14) "Ordinance" means an ordinance, resolution, or other appropriate legislative enactment of a legislative body.



§ 14-164-304 - Construction.

This subchapter shall be construed liberally to effectuate the legislative intent and the purposes of this subchapter as complete and independent authority for the performance of each and every act and thing herein authorized and all powers herein granted shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers.



§ 14-164-305 - Subchapter supplemental.

(a) It is the specific intent of this subchapter that the provisions of this subchapter, and in particular § 14-164-303(b), and §§ 14-164-326 to 14-164-339, are supplemental to other constitutional or statutory provisions which may provide for the financing of capital improvements of a public nature or the securing and developing of industry.

(b) Nothing contained in this subchapter shall be deemed to be a restriction or limitation upon alternative means of financing previously available or hereafter made available to municipalities or counties for the purposes set forth in this subchapter.



§ 14-164-306 - Venue.

For the purposes of this subchapter, when it is necessary to determine whether publication or other activity has taken place within a municipality lying in more than one (1) county, or where suit shall be filed contesting an election in that municipality, then the publication, activity, or suit shall take place in the county in which a majority of the people living in the municipality reside.



§ 14-164-307 - Financing of facilities for industry.

To provide for the financing of facilities for the securing, developing, preserving, and maintaining of industry, municipalities and counties are authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of any industrial facilities.



§ 14-164-308 - Bonds generally -- Authorizing ordinance.

Whenever a legislative body determines the need to issue bonds for capital improvement or industrial development purposes it shall authorize the issuance of the bonds by ordinance specifying the principal amount of bonds to be issued, the purpose or purposes for which the bonds are to be issued, and the maximum rate of any ad valorem tax to be levied and pledged to the retirement of the bonds.



§ 14-164-309 - Bonds generally -- Election to authorize issuance.

(a) The question of the issuance of such bonds shall be submitted to the electors of the county or municipality at the general election or at a special election called for that purpose in accordance with § 7-11-201 et seq., as provided in the ordinance and held in the manner provided in this subchapter.

(b) Except as otherwise provided in this subchapter, the election shall be held and conducted in the same manner as a special or general election under the election laws of the state.

(c) The ordinance shall set forth the form of the ballot question or questions, which shall include a statement of the purpose or purposes for which the bonds are to be issued and the maximum rate of any ad valorem tax to be levied for payment of bonded indebtedness.

(d) Notice of the election shall be given by the clerk of the issuer by one (1) publication in a newspaper having general circulation within the municipality or county not less than ten (10) days prior to the election. No other publication or posting of a notice by any other public official shall be required.

(e) The chief executive officer of the municipality or county shall proclaim the results of the election by issuing a proclamation and publishing it one (1) time in a newspaper having general circulation within the municipality or county.

(f) (1) The results of the election as stated in the proclamation shall be conclusive unless suit is filed in the circuit court in the county in which the issuer is located within thirty (30) days after the date of the publication.

(2) No other action shall be maintained to challenge the validity of the bonds and of the proceedings authorizing the issuance of the bonds unless suit is filed in such circuit court within thirty (30) days after the date of the adoption of an ordinance authorizing the sale of the bonds.



§ 14-164-310 - Bonds generally -- Terms and conditions.

(a) As the ordinance or trust indenture as authorized in this subchapter may provide, the bonds may:

(1) Be in registered or other form;

(2) Be in such denominations;

(3) Be exchangeable for bonds of another denomination;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times;

(8) Be payable in such medium of payment;

(9) Be subject to such terms of redemption; and

(10) May contain such other terms, covenants, and conditions, including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of tax collections;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the pledge and security;

(E) The maintaining of taxes;

(F) The remedies on default;

(G) The rights, duties, and obligations of the legislative body of the issuer and the trustee, if any, for the owners of the bonds; and

(H) The rights of the owners of the bonds.

(b) All bonds and notes issued under the provisions of this subchapter shall be and are declared to be negotiable instruments within the meaning of the negotiable instruments law of the state.



§ 14-164-311 - Bonds generally -- Interest rates.

Bonds may bear the rate or rates of interest that the ordinance or trust indenture authorized in § 14-164-310(a) provides.



§ 14-164-312 - Bonds generally -- Trust indenture.

(a) The ordinance authorizing the bonds may provide for the execution by the chief executive officer of the issuer of a trust indenture which defines the rights of the owners of the bonds and provides for the appointment of a trustee for the owners of the bonds.

(b) The trust indenture may provide for the priority between and among successive issues and may contain any of the provisions set forth in § 14-164-310 and any other terms, covenants, and conditions that are deemed desirable.

(c) A municipality or county is not required to publish an indenture or other agreement if:

(1) The ordinance that authorizes the indenture or other agreement:

(A) Is published as required by law governing the publication of an ordinance; and

(B) States that a copy of the indenture or other agreement is on file in the office of the clerk or recorder of the municipality or county for inspection by an interested person; and

(2) A copy of the indenture or other agreement is filed in the office of the clerk or recorder of the municipality or county.



§ 14-164-313 - Bonds generally -- Contents.

It shall be plainly stated on the face of each bond that it has been issued under the provisions of Arkansas Constitution, Amendment 62 and this subchapter.



§ 14-164-314 - Bonds generally -- Execution.

The bonds shall be executed in the manner provided by the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq., as that act may be amended.



§ 14-164-315 - Bonds generally -- Sale.

(a) Except as provided in subsection (b) of this section, the bonds may be sold at public or private sale for such price, including, without limitation, sale at a discount, and in such manner as the legislative body of the issuer may determine.

(b) (1) Bonds which are industrial development bonds shall be sold only at public sale after notice of the sale shall have been given not less than twenty (20) days prior to the sale by one (1) publication in a newspaper having bona fide circulation in the municipality or county issuing such bonds.

(2) Nothing contained in this subsection shall require the public sale of industrial development bonds which are to be exchanged for bonds of like amount, rate of interest, and length of issue.



§ 14-164-316 - Bonds generally -- Pledge of taxes generally.

The bonds shall be secured by, and contain a pledge of, any tax or combination of taxes authorized to pay the bonded indebtedness and shall be payable solely from the taxes authorized by this subchapter. However, the issuer is not prohibited from using other taxes, revenues, or receipts to retire the bonds.



§ 14-164-317 - Bonds generally -- Pledge and collection of ad valorem taxes.

(a) The ad valorem tax pledged for payment of bonds shall constitute a special fund pledged as security for the payment of such indebtedness.

(b) (1) The ad valorem tax shall never be extended for any other purpose, nor collected for any greater length of time than necessary to retire such bonded indebtedness.

(2) However, tax collections in excess of the amount required to retire the debt according to its terms may, subject to covenants entered into with the owners of the bonds, be pledged as security for the issuance of additional bonds if authorized by the electors.

(3) The tax for the additional bonds shall terminate within the time provided for the tax originally imposed.

(c) Upon retirement on the bonded indebtedness, any surplus tax collections which may have accumulated shall be transferred to the general fund of the issuer.

(d) The collection of ad valorem taxes, or a portion thereof, may be suspended by the issuer when not required for the payment of the bonds, subject to any covenants with the owners of the bonds.



§ 14-164-318 - Bonds generally -- Successive issues.

There may be successive bond issues for the purpose of financing the same capital improvements.



§ 14-164-319 - Bonds generally -- Mortgage lien.

(a) The ordinance or trust indenture authorized in § 14-164-310 or § 14-164-312 may, but need not, impose a foreclosable mortgage lien upon the capital improvements or industrial facilities financed with the proceeds of bonds issued under this subchapter.

(b) The nature and extent of such mortgage lien may be controlled by the ordinance or trust indenture including, without limitation, provisions:

(1) Pertaining to the release of all or part of the land, buildings, or facilities from the mortgage lien;

(2) Pertaining to the priority of the mortgage lien in the event of successive bond issues; and

(3) Authorizing any owner of bonds, or a trustee on behalf of all owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuer set forth in this subchapter or in the ordinance or trust indenture authorizing and securing the bonds.

(c) References in this section to mortgage lien shall include a security interest in any personal property constituting the capital improvements or industrial facilities, or part thereof, financed with the proceeds of bonds issued under this subchapter.



§ 14-164-320 - Bonds generally -- Liability.

No officer, employee, or member of the legislative body of the issuer shall be personally liable on any bonds issued under the provisions of this subchapter or for any damages sustained by any person in connection with any contracts entered into to carry out the purposes and intent of this subchapter unless that person has acted with a corrupt intent.



§ 14-164-321 - Bonds generally -- Tax exemption.

Bonds and notes issued under the provisions of this subchapter and the income thereon shall be exempt from all state, county, and municipal taxes, including, without limitation, all income, property, and inheritance taxes.



§ 14-164-322 - Bonds generally -- Multipurpose bonds.

(a) When bonds are to be issued for more than one (1) purpose the principal amount of bonds applicable to each purpose shall be stated on the ballot as a separate question and no bonds shall be issued for such purpose unless a majority of the electors voting on each separate question shall have approved the issuance of bonds for such purpose.

(b) Bonds that are approved by the electors for more than one (1) purpose may be combined into a single issue.



§ 14-164-323 - Bonds generally -- Interim borrowing.

(a) If the issuance of bonds is authorized in accordance with the provisions of this subchapter, a municipality or county is authorized to obtain interim financing pending the delivery of all or any part of the bonds from such sources and upon such terms as the municipality or the county shall determine.

(b) As evidence of any indebtedness so incurred, the municipality or the county may execute and deliver its promissory note, or notes, and pledge to the payment thereof the tax or taxes approved by the voters to be pledged to the bonds, and to otherwise secure the notes as bonds issued under this subchapter may be secured.

(c) The notes may bear such date or dates, may mature at such time or times, not exceeding three (3) years from their respective dates, may bear interest at such rate or rates, may be in such form, may be executed in such manner, may be payable at such place or places, may contain such provisions for prepayment prior to maturity and may contain such other terms, or covenants, and conditions as the ordinance may provide which are not inconsistent with the provisions of this subchapter.



§ 14-164-324 - Refunding bonds.

(a) Bonds may be issued under this subchapter for the purpose of refunding any outstanding bonds issued pursuant to Arkansas Constitution, Amendment 62 or prior amendments to the Arkansas Constitution repealed by Arkansas Constitution, Amendment 62.

(b) (1) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(2) If sold for cash, the proceeds may be either applied to the payment of the obligations refunded or deposited in irrevocable trust for the retirement thereof either at maturity or on an authorized redemption date.

(c) Bonds issued to refund outstanding bonds that were issued under Arkansas Constitution, Amendment 62, shall in all respects be authorized and issued in the manner provided for the bonds being refunded. However, if the refunding bonds are not in a greater principal amount than the bonds being refunded, the question of issuing such refunding bonds need not be submitted at an election.

(d) (1) The ordinance under which the refunding bonds are issued may provide that any refunding bonds shall have the same priority of lien on all sources of taxation or other income as originally pledged for payment of the obligation refunded thereby.

(2) Alternatively, the ordinance may provide that refunding bonds to be issued to refund indebtedness originally created under Arkansas Constitution, Amendments 13 [repealed], 17 [repealed], 25 [repealed], or 49 [repealed] may be issued and secured in the manner provided in Arkansas Constitution, Amendment 62 and this subchapter if the question of the issuance of the refunding bonds is submitted to the electors in the manner provided in § 14-164-309.

(e) (1) Bonds may also be issued under the provisions of this subchapter for the purpose of refunding any outstanding revenue bonds, including bonds secured in whole or in part by revenues derived from any special tax pledged thereto, issued, whether or not issued prior or subsequent to April 15, 1985, to finance capital improvements of a public nature if the question of the issuance of the refunding bonds is submitted to the electors in the manner provided in § 14-164-309.

(2) (A) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(B) If sold for cash, the proceeds may either be applied to the payment of the bonds being refunded or deposited in an irrevocable trust for the retirement thereof at maturity or on an authorized redemption date.



§ 14-164-325 - Taxes not state revenues.

It is the express intent of the General Assembly that any tax levied under the authority of this subchapter by a municipality or county for the purpose of financing capital improvements of a public nature or facilities for the securing and developing of industry shall not constitute revenues of the state within the meaning of any constitutional or statutory provisions, but such tax shall at all times continue to be revenues of the particular municipality or county notwithstanding the participation or involvement, for the convenience of administration, by the Director of the Department of Finance and Administration or the State Treasurer in the manner authorized in this subchapter in any phase of collection, holding, or distribution of proceeds of any tax authorized under this subchapter.



§ 14-164-326 - Capital improvement bonds -- Hotel and restaurant tax.

(a) Any municipality levying a tax upon the gross receipts of hotel and motel accommodations or upon the gross receipts of restaurants, cafes, cafeterias, and similar establishments is authorized to pledge all or a specified portion of the receipts of such tax to the retirement of bonds for capital improvements.

(b) However, no such pledge or the issuance of such bonds shall be effective unless the pledge or the issuance of the bonds has been approved by a majority of the electors of the municipality voting on the question at an election held substantially in the manner provided in § 14-164-328.



§ 14-164-327 - Capital improvement bonds -- Local sales and use tax -- Levy.

(a) (1) In lieu of or in addition to the levying of an ad valorem tax to retire bonds for capital improvement purposes, the legislative body of a municipality or county may adopt an ordinance levying a local sales and use tax in the amount of one-eighth of one percent (0.125%), one-fourth of one percent (0.25%), one-half of one percent (0.5%), three-fourths of one percent (0.75%), one percent (1%), or any combination of these amounts to retire the bonds in accordance with the terms of this section and §§ 14-164-328 -- 14-164-335.

(2) (A) The ordinance may levy multiple taxes.

(B) However, there shall not be in effect at any one (1) time taxes levied under this subchapter at an aggregate rate greater than one percent (1%).

(b) A certified copy of the ordinance or ordinances authorizing the levy of a local sales and use tax or taxes and the issuance of bonds secured by the taxes shall be provided to the Director of the Department of Finance and Administration and to the Treasurer of State as soon as practicable after the adoption of the taxes.

(c) Section 26-74-414(b) does not apply to a local sales and use tax levied by a county under this subchapter for the sole purpose of retiring capital improvement bonds if all collections derived from the local sales and use tax are pledged by the county to pay the principal and interest of the capital improvement bonds.



§ 14-164-328 - Capital improvement bonds -- Local sales and use tax -- Election to authorize.

(a) (1) (A) On the date of adoption of an ordinance levying a local sales and use tax or taxes to retire the bonds, or within thirty (30) days following the adoption of the ordinance, the municipality or county shall provide by ordinance for the calling and holding of an election on the issuance of the bonds to which the tax or taxes will be pledged as provided in § 14-164-309.

(B) The ordinance levying the tax may also call the election.

(2) (A) In addition to the requirements of § 14-164-309 and in lieu of a reference to an ad valorem tax, if none is to be levied, there shall be set forth on the ballot a statement that a local sales and use tax or taxes shall be levied and pledged to the retirement of the bonds approved by the voters.

(B) The percentage rate for each tax shall also be specified on the ballot.

(b) (1) Following the election, the chief executive of the municipality or county shall issue his or her proclamation of the results of the election with reference to the bonds.

(2) The proclamation shall be published one (1) time in a newspaper having general circulation in the municipality or county.

(c) (1) Any person desiring to challenge the results of the election as published in the proclamation shall file a challenge in the circuit court in which the municipality or county is located within thirty (30) days of the date of publication of the proclamation.

(2) Hearings of such matters of litigation shall be advanced on the docket of the courts and disposed of at the earliest feasible time.



§ 14-164-329 - Capital improvement bonds -- Local sales and use tax -- Effective dates for imposition and termination of tax levy.

(a) The levy of a local sales and use tax shall not be effective until after the election has been held and the issuance of bonds has been approved by the voters and the Director of the Department of Finance and Administration has been given ninety (90) days' notice.

(b) In order to provide time for the preparations for election set forth in this section and to provide for the accomplishment of the administrative duties of the director, the following effective dates are applicable with reference to any such ordinance levying such tax:

(1) If an election challenge is not filed within thirty (30) days of the date of publication of the proclamation of the results of the election, the tax shall become effective on the first day of the first month of the calendar quarter after the expiration of the thirty-day period for challenge and after a minimum of sixty (60) days' notice has been provided by the director to sellers unless delayed as provided in subdivision (b)(3) of this section.

(2) In the event of an election contest, the tax shall be collected as prescribed in subdivision (b)(1) of this section unless enjoined by court order.

(3) (A) The municipality or county may delay the effective date of the tax.

(B) The delayed effective date shall be specified in the ordinance levying the tax and on the ballot approving the bonds or the tax, except in the event that the tax is replacing an existing tax. In such event, the ballot and the ordinance shall specify that the tax will replace the existing tax and that the effective date of the tax will be the day following the date the existing tax expires.

(C) The delayed effective date shall in any event be the first day of the first month of the calendar quarter.

(D) The effective date shall not be delayed for more than twelve (12) months, unless the tax replaces an existing tax.

(c) (1) (A) If bonds are issued, the tax shall be abolished when there are no bonds outstanding to which such tax collections are pledged as provided in this subchapter.

(B) If bonds have not been issued, the tax shall be abolished when it is determined by a roll call vote of two-thirds (2/3) of all the members elected to the municipality's or county's governing body that the bonds approved by the voters shall not be issued.

(C) Bonds shall not be deemed to be outstanding hereunder if the trustee for the bondholders provides the certificate provided for in subdivision (c)(2)(A) of this section.

(2) In order to provide for the accomplishment of the administrative duties of the director and to protect the owners of the bonds, the tax shall be abolished on the first day of the calendar quarter after the expiration of ninety (90) days from the date there is filed with the director a written statement signed by the chief executive officer of the municipality or county levying the tax and by the trustee for the bondholders, if a trustee is serving in such capacity, identifying the tax and the bonds, in which either:

(A) The trustee certifies that the trustee has or will have sufficient funds set aside to pay the principal of and interest on the bonds when due at maturity or at redemption before maturity and the municipality or county levying the tax certifies that the tax is not pledged to any other bonds of such municipality or county; or

(B) The municipality or county levying the tax certifies that there are no longer any bonds outstanding payable from tax collections.

(3) In the case of subdivision (c)(2)(B) of this section, there shall be attached to the written statement proof satisfactory to the director that there are no longer any bonds outstanding payable from tax collections.

(4) The chief executive officer of the municipality or county shall file the appropriate certificate not later than sixty (60) days after the bonds have been paid in full or funds to make payment in full have been set aside with the trustee.

(d) After one (1) year has elapsed after the effective date of the abolishment of the tax, the Treasurer of State shall remit the balance in any suspense account maintained by the Treasurer of State in connection therewith directly to the municipality or county levying the tax.



§ 14-164-330 - Capital improvement bonds -- Local sales and use tax -- Notice to Director of the Department of Finance and Administration.

As soon as is feasible and no later than ten (10) days following each of the events set forth in the ordinance with reference to the procedure for the adoption or abolition of the local sales and use tax and the effective dates of the action, the clerk shall notify the Director of the Department of Finance and Administration of such event.



§ 14-164-331 - Capital improvement bonds -- Local sales and use tax -- Alteration of municipal boundaries.

If a municipality in which a local sales and use tax has been imposed in the manner provided for in this subchapter changes or alters its boundaries, any tax imposed under this subchapter shall be effective in the added territory or abolished in the detached territory on the first day of the first calendar month following the expiration of thirty (30) days from the date that the annexation or detachment becomes effective.



§ 14-164-332 - Capital improvement bonds -- Local sales and use tax -- Pledge.

(a) Any moneys collected under this subchapter by the director acting as agent for any municipality or county which, as indicated by a certified copy of an ordinance of the municipality or county previously filed with the director and the State Treasurer, are pledged to secure the retirement of bonds authorized by this subchapter shall be transmitted by the director to the State Treasurer.

(b) Notwithstanding the provisions of §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-201 -- 26-75-221, 26-75-223, 26-75-317, and 26-75-318, in any municipality or county in which a local sales and use tax has been adopted in the manner provided for in this subchapter, and all or a portion of the tax is pledged to secure the payment of bonds as authorized by this subchapter, that portion of the tax pledged to retire the bonds shall not be repealed, abolished, or reduced so long as such bonds are outstanding and, subject to covenants entered into with owners of the bonds, the tax may be pledged as security for the issuance of additional bonds if authorized by the electors.



§ 14-164-333 - Capital improvement bonds -- Local sales and use tax -- Administration, collection, etc.

(a) (1) A sales and use tax levied pursuant to the authority granted by this subchapter shall be administered and collected subject to the provisions of § 26-74-212 or § 26-75-216, whichever shall be applicable.

(2) (A) The Director of the Department of Finance and Administration shall perform all functions incidental to the administration, collection, enforcement, and operation of the tax, as provided in §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-201 -- 26-75-221, 26-75-223, 26-75-317, and 26-75-318. Provided, however, to the extent the provisions of § 14-164-329 conflict with any provisions of § 26-74-101 et seq. or § 26-75-101 et seq., or any other law, § 14-164-329 shall be deemed to supersede the conflicting statutes.

(B) The tax levied in this subchapter on new and used motor vehicles shall be collected by the director directly from the purchaser in the manner prescribed in § 26-52-510.

(b) (1) (A) In each municipality or county where a local sales and use tax has been imposed in the manner provided in this subchapter, every retailer shall add the tax imposed by the Arkansas Gross Receipts Tax Act of 1941 § 26-52-101 et seq., the Arkansas Compensating Tax Act of 1949 § 26-53-101 et seq., and the tax imposed by this subchapter to the sale price, and when added, the combined tax shall constitute a part of the price, shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

(B) A retailer shall be entitled to a discount with respect to tax remitted under this subchapter as authorized in § 26-52-503.

(2) (A) Any fraction of one cent (1cent(s)) of tax which is less than one-half of one cent (0.5cent(s)) shall not be collected.

(B) Any fraction of one cent (1cent(s)) of tax equal to one-half of one cent (0.5cent(s)) or more shall be collected as a whole cent (1cent(s)) of tax.

(c) In the event the General Assembly or the electors of the state shall either increase or decrease the rate of the state gross receipts tax, the combined rate of the state gross receipts tax and the local sales tax shall be the sum of the two (2) rates.

(d) (1) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on his sales and use tax report. The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code. The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code. This provision applies only to taxes collected by the director.

(2) Each vendor who is liable for one (1) or more county sales or use taxes shall report a combined county sales tax and a combined county use tax on his sales and use tax report. The combined county sales tax is equal to the sum of all sales taxes levied by a county under this subchapter or any other provision of the Arkansas Code. The combined county use tax is equal to the sum of all use taxes levied by a county under this subchapter or any other provision of the Arkansas Code. This provision applies only to taxes collected by the director.



§ 14-164-334 - Capital improvement bonds -- Local sales and use tax -- Single transactions.

(a) Any sales and use tax levied pursuant to this subchapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of:

(1) Motor vehicles;

(2) Aircraft;

(3) Watercraft;

(4) Modular homes;

(5) Manufactured homes; or

(6) Mobile homes.

(b) (1) For any taxpayer not subject to the levy of a use tax on taxable services or tangible personal property brought into the State of Arkansas for storage until the property is subsequently initially used in the State of Arkansas, the use tax portion of the local sales and use tax authorized by this subchapter shall be computed on each purchase of the property by the taxpayer as if all the property was subject upon purchase to the use tax but only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of:

(A) Motor vehicles;

(B) Aircraft;

(C) Watercraft;

(D) Modular homes;

(E) Manufactured homes; or

(F) Mobile homes.

(2) The taxes so computed in the preceding sentence shall be aggregated on a monthly basis and the aggregate monthly amount shall be divided by the sum of the total purchases of the property on which the taxes are computed and the quotient shall be multiplied by the amount of the taxpayer's property subsequently initially used and subject to levy of such use tax within the municipality or county during the month for which the monthly aggregate tax figure was computed, and the product shall be the amount of such use tax liability for the taxpayer for the month computed.



§ 14-164-335 - Capital improvement bonds -- Local sales and use tax -- Reports.

Vendors collecting, reporting, and remitting such sales and use taxes shall show sales taxes as a separate entry on the tax report form filed with the director.



§ 14-164-336 - Local Sales and Use Tax Trust Fund. [Effective until October 1, 2011.]

(a) There is created a trust fund for the remittance of local sales and use taxes collected under this subchapter which shall be known as "the Local Sales and Use Tax Trust Fund," which trust fund shall be held apart from the State Treasury by the Treasurer of State and shall be administered by the Treasurer of State as provided in this section, in addition to other duties of the Treasurer of State prescribed by law.

(b) The Treasurer of State shall not deposit any such moneys into the State Treasury or into general revenues, but shall hold such moneys apart, in trust, and shall deposit such moneys as cash funds into the Local Sales and Use Tax Trust Fund established by this subchapter.

(c) The Treasurer of State shall transmit monthly to the treasurer of the municipality or county, as the case may be, or in the alternative, to a bank or other depository designated by the municipality or county, the moneys of the municipality or county held in the Local Sales and Use Tax Trust Fund established by this subchapter, subject to the charges payable and retainage authorized by §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-201 -- 26-75-221, 26-75-223, 26-75-317, and 26-75-318.

(d) (1) With the exception of revenue derived from taxes under subdivision (d)(2) of this section, revenue derived from a tax on aviation fuel by a city or county where a regional airport, as described by the Regional Airport Act, § 14-362-101 et seq., is located shall be remitted by the Treasurer of State directly to the regional airport located within the levying city or county.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this section.

§ 14-164-336 - Local Sales and Use Tax Trust Fund. [Effective October 1, 2011.]

(a) There is created a trust fund for the remittance of local sales and use taxes collected under this subchapter which shall be known as "the Local Sales and Use Tax Trust Fund," which trust fund shall be held apart from the State Treasury by the Treasurer of State and shall be administered by the Treasurer of State as provided in this section, in addition to other duties of the Treasurer of State prescribed by law.

(b) The Treasurer of State shall not deposit any such moneys into the State Treasury or into general revenues, but shall hold such moneys apart, in trust, and shall deposit such moneys as cash funds into the Local Sales and Use Tax Trust Fund established by this subchapter.

(c) The Treasurer of State shall transmit monthly to the treasurer of the municipality or county, as the case may be, or in the alternative, to a bank or other depository designated by the municipality or county, the moneys of the municipality or county held in the Local Sales and Use Tax Trust Fund established by this subchapter, subject to the charges payable and retainage authorized by §§ 26-74-201 -- 26-74-219, § 26-74-221, §§ 26-74-315 -- 26-74-317, §§ 26-75-201 -- 26-75-221, § 26-75-223, § 26-75-317, § 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq.

(d) (1) With the exception of revenue derived from taxes under subdivision (d)(2) of this section, revenue derived from a tax on aviation fuel by a city or county where a regional airport, as described by the Regional Airport Act, § 14-362-101 et seq., is located shall be remitted by the Treasurer of State directly to the regional airport located within the levying city or county.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this section.



§ 14-164-337 - Pledge of preexisting sales and use tax. [Effective until October 1, 2011.]

(a) In any municipality or county which has in effect the levy of a local sales and use tax, the legislative body may, by ordinance, pledge all or a specified portion of the existing tax to retire its bonds as provided in this subchapter.

(b) (1) No pledge of an existing local sales and use tax levy shall be effective unless the issuance of bonds has been approved by the voters of the municipality or county issuing the bonds at an election as provided in § 14-164-328.

(2) (A) The ballot form in an election to issue bonds secured by the pledge of an existing local sales and use tax levy shall be limited to the question or questions concerning the proposed bonds and shall not resubmit the levy of the tax.

(B) The ballot shall contain a statement that the existing sales and use tax shall be pledged to the retirement of the bonds.

(c) (1) In any county which has in effect a county local sales and use tax, a municipality therein may, by ordinance, pledge all or any portion of such tax to which the municipality is entitled to receive to retire bonds of the municipality issued under this subchapter.

(2) As long as any bonds so authorized and issued are outstanding, the local sales and use tax shall continue to be levied and collected in such municipality until the bonds are retired, notwithstanding the repeal or abolishment of such countywide tax.

(d) (1) In any county which has in effect a county local sales and use tax, a municipality therein may, by ordinance, pledge all or a portion of its share of the county tax to retire bonds of the county issued under this subchapter.

(2) All such amounts pledged shall be used by the county as its funds to the extent necessary to pay debt service on such bonds and, if not so necessary, shall be transferred by or on behalf of the county to the municipality.

(e) In any municipality or county in which an existing local sales and use tax is pledged to secure the payment of bonds authorized by this subchapter, that portion of the tax pledged to secure the payment of bonds shall not be repealed, abolished, or reduced so long as any of such bonds are outstanding.

(f) (1) Any moneys collected which, as indicated by a certified copy of an ordinance of the municipality or county previously filed with the director and the Treasurer of State, are pledged, under the provisions of any act, to secure the retirement of bonds authorized by this subchapter, shall be transmitted by the director to the Treasurer of State.

(2) The Treasurer of State shall not deposit any such moneys into the State Treasury or into general revenues, but shall hold such moneys apart, in trust, and shall deposit such moneys as cash funds into the Local Sales and Use Tax Trust Fund established by this subchapter.

(3) The Treasurer of State shall transmit monthly to the treasurer of the municipality or county, as the case may be, or, in the alternative, to a bank or other depository designated by the municipality or county, the moneys of the municipality or county held in the Local Sales and Use Tax Trust Fund established by this subchapter, subject to the charges payable and retainage authorized by §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-201 -- 26-75-221, 26-75-223, 26-75-317, and 26-75-318.

(4) (A) Upon receipt of a written statement signed by the trustee for the bondholders that the trustee has or will have set aside sufficient funds to pay when due at maturity or at redemption prior to maturity the principal of and interest on the bonds to which such tax has been pledged; or

(B) If no trustee is serving in such capacity, a written statement signed by the municipality or county pledging the tax or by the municipality or county issuing the bonds, or both, to the effect that the bonds to which the tax is pledged have been fully paid and are no longer outstanding, the Treasurer of State shall make payments directly to the treasurer of the municipality or county and the pledge of the tax shall cease.

§ 14-164-337 - Pledge of preexisting sales and use tax. [Effective October 1, 2011.]

(a) In any municipality or county which has in effect the levy of a local sales and use tax, the legislative body may, by ordinance, pledge all or a specified portion of the existing tax to retire its bonds as provided in this subchapter.

(b) (1) No pledge of an existing local sales and use tax levy shall be effective unless the issuance of bonds has been approved by the voters of the municipality or county issuing the bonds at an election as provided in § 14-164-328.

(2) (A) The ballot form in an election to issue bonds secured by the pledge of an existing local sales and use tax levy shall be limited to the question or questions concerning the proposed bonds and shall not resubmit the levy of the tax.

(B) The ballot shall contain a statement that the existing sales and use tax shall be pledged to the retirement of the bonds.

(c) (1) In any county which has in effect a county local sales and use tax, a municipality therein may, by ordinance, pledge all or any portion of such tax to which the municipality is entitled to receive to retire bonds of the municipality issued under this subchapter.

(2) As long as any bonds so authorized and issued are outstanding, the local sales and use tax shall continue to be levied and collected in such municipality until the bonds are retired, notwithstanding the repeal or abolishment of such countywide tax.

(d) (1) In any county which has in effect a county local sales and use tax, a municipality therein may, by ordinance, pledge all or a portion of its share of the county tax to retire bonds of the county issued under this subchapter.

(2) All such amounts pledged shall be used by the county as its funds to the extent necessary to pay debt service on such bonds and, if not so necessary, shall be transferred by or on behalf of the county to the municipality.

(e) In any municipality or county in which an existing local sales and use tax is pledged to secure the payment of bonds authorized by this subchapter, that portion of the tax pledged to secure the payment of bonds shall not be repealed, abolished, or reduced so long as any of such bonds are outstanding.

(f) (1) Any moneys collected which, as indicated by a certified copy of an ordinance of the municipality or county previously filed with the director and the Treasurer of State, are pledged, under the provisions of any act, to secure the retirement of bonds authorized by this subchapter, shall be transmitted by the director to the Treasurer of State.

(2) The Treasurer of State shall not deposit any such moneys into the State Treasury or into general revenues, but shall hold such moneys apart, in trust, and shall deposit such moneys as cash funds into the Local Sales and Use Tax Trust Fund established by this subchapter.

(3) The Treasurer of State shall transmit monthly to the treasurer of the municipality or county, as the case may be, or, in the alternative, to a bank or other depository designated by the municipality or county, the moneys of the municipality or county held in the Local Sales and Use Tax Trust Fund established by this subchapter, subject to the charges payable and retainage authorized by §§ 26-74-201 -- 26-74-219, § 26-74-221, §§ 26-74-315 -- 26-74-317, §§ 26-75-201 -- 26-75-221, § 26-75-223, § 26-75-317, § 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq.

(4) (A) Upon receipt of a written statement signed by the trustee for the bondholders that the trustee has or will have set aside sufficient funds to pay when due at maturity or at redemption prior to maturity the principal of and interest on the bonds to which such tax has been pledged; or

(B) If no trustee is serving in such capacity, a written statement signed by the municipality or county pledging the tax or by the municipality or county issuing the bonds, or both, to the effect that the bonds to which the tax is pledged have been fully paid and are no longer outstanding, the Treasurer of State shall make payments directly to the treasurer of the municipality or county and the pledge of the tax shall cease.



§ 14-164-338 - Alternative to issuance of bonds. [Effective until October 1, 2011.]

(a) If a legislative body determines that a sales and use tax of one percent (1%) or less authorized by § 14-164-327 would, if levied for no longer than twenty-four (24) months, produce sufficient revenue to finance capital improvements of a public nature without resorting to a bond issue, the legislative body may dispense with the issuance of bonds, levy the tax for no longer than twenty-four (24) months, and appropriate the resulting revenues, subject to the Arkansas Constitution, Article 12, § 4, paragraphs 2-4, provided:

(1) A majority of the qualified electors of the county or municipality voting on the question at a general or special election shall have approved the tax and the purpose of the capital improvements; and

(2) The revenues from the tax are expended solely for the purpose authorized by the electorate.

(b) The portion of the tax authorized by § 14-164-327 which is not utilized under this section may be used as otherwise provided in this subchapter.

(c) The provisions of this section shall not preclude or affect the ability of a municipality or county to levy a sales and use tax beyond the twenty-four-month-period, unless so restricted on the ballot, or for less than the twenty-four-month-period, if stated on the ballot, under §§ 26-74-201 -- 26-74-223, 26-74-301 -- 26-74-319, 26-75-201 -- 26-75-223, and 26-75-301 -- 26-75-318 and use all or a portion of the proceeds thereof to finance capital improvements of a public nature, with or without issuing bonds and with or without an election approving the use of the tax collections for capital improvements.

(d) The purpose of this subsection is to clarify that this section does not now, as amended, nor did it previously, limit the authority of municipalities and counties to levy taxes for twenty-four (24) months only under §§ 26-74-201 -- 26-74-223, 26-74-301 -- 26-74-319, 26-75-201 -- 26-75-223, and 26-75-301 -- 26-75-318 and use the proceeds thereof to finance capital improvements, and the General Assembly hereby finds and determines that §§ 26-74-201 -- 26-74-223, 26-74-301 -- 26-74-319, 26-75-201 -- 26-75-223, and 26-75-301 -- 26-75-318 each provide for the levy of up to a one percent (1%) sales and use tax and the use thereof for any purpose for which the general funds of the municipality or county may be used unless restricted on the ballot to a specified purpose.

(e) The revenues derived from this tax may also be used to retire existing bonds issued for the acquisition, renovation, or construction of capital improvements.

§ 14-164-338 - Alternative to issuance of bonds. [Effective October 1, 2011.]

(a) If a legislative body determines that a sales and use tax of one percent (1%) or less authorized by § 14-164-327 would, if levied for no longer than twenty-four (24) months, produce sufficient revenue to finance capital improvements of a public nature without resorting to a bond issue, the legislative body may dispense with the issuance of bonds, levy the tax for no longer than twenty-four (24) months, and appropriate the resulting revenues, subject to the Arkansas Constitution, Article 12, § 4, paragraphs 2-4, provided:

(1) A majority of the qualified electors of the county or municipality voting on the question at a general or special election shall have approved the tax and the purpose of the capital improvements; and

(2) The revenues from the tax are expended solely for the purpose authorized by the electorate.

(b) The portion of the tax authorized by § 14-164-327 which is not utilized under this section may be used as otherwise provided in this subchapter.

(c) This section does not preclude or affect the ability of a municipality or county to levy a sales and use tax beyond the twenty-four-month period, unless so restricted on the ballot, or for less than the twenty-four-month period, if stated on the ballot, under § 26-74-201 et seq., §§ 26-74-301 -- 26-74-319, § 26-75-201 et seq., §§ 26-75-301 -- 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq. and use all or a portion of the proceeds to finance capital improvements of a public nature, with or without issuing bonds and with or without an election approving the use of the tax collections for capital improvements.

(d) This section does not limit the authority of municipalities and counties to levy taxes for twenty-four (24) months only under § 26-74-201 et seq., §§ 26-74-301 -- 26-74-319, § 26-75-201 et seq., §§ 26-75-301 -- 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq. and use the proceeds to finance capital improvements, and the General Assembly determines that § 26-74-201 et seq., §§ 26-74-301 -- 26-74-319, § 26-75-201 et seq., §§ 26-75-301 -- 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq., each provide for the levy of up to a one percent (1%) sales and use tax and the use for any purpose for which the general funds of the municipality or county may be used unless restricted on the ballot to a specified purpose.

(e) The revenues derived from this tax may also be used to retire existing bonds issued for the acquisition, renovation, or construction of capital improvements.



§ 14-164-339 - Simultaneous pledge of local sales and use tax. [Effective until October 1, 2011.]

(a) (1) Any municipality levying a local sales and use tax pursuant to the provisions of § 26-75-201 et seq., § 26-75-301 et seq., or § 26-73-113 may pledge, simultaneously with the levy, all or a specified portion of the tax to retire bonds for the purposes set forth in § 14-164-303(2).

(2) The ballot form in a municipal election to levy a local sales and use tax pursuant to the provisions of §§ 26-75-208, 26-75-308, or 26-73-113 and to simultaneously pledge all or a specified portion of such tax to retire bonds as provided in this subchapter shall be headed with the question of approval or disapproval of such tax and shall be followed by the question or questions of the issuance of the bonds.

(3) (A) The question or questions of the issuance of bonds shall also contain a statement describing the extent to which the tax, if approved, may be pledged to retire the bonds which are approved by the voters of the municipality.

(B) The local sales and use tax or taxes authorized in § 14-164-327 may also be pledged to bonds approved pursuant to this section, and in such case, the question or questions of the issuance of the bonds shall contain a statement to that effect.

(4) The election shall be conducted as provided in § 14-164-309, and the bonds shall be authorized, issued, and secured as provided in this subchapter.

(b) (1) Any county levying a local sales and use tax pursuant to the provisions of § 26-74-201 et seq., § 26-74-301 et seq., § 26-74-401 et seq., or § 26-73-113 may pledge, simultaneously with such levy, all or a specified portion of such tax to retire bonds for the purposes set forth in § 14-164-303(a)(2).

(2) The ballot form in a county election to levy a local sales and use tax pursuant to the provisions of §§ 26-74-208, 26-74-308, 26-74-403, or 26-73-113 and to simultaneously pledge all or a specified portion of its share of such tax to retire bonds as provided in this subchapter shall be headed with the question of approval or disapproval of such tax and shall be followed by the question or questions of the issuance of the bonds.

(3) (A) The question or questions of the issuance of bonds shall also contain a statement describing the extent to which the tax, if approved, may be pledged to retire the bonds, which are approved by the voters of the county.

(B) The local sales and use tax or taxes authorized in § 14-164-327 may also be pledged to bonds approved pursuant to this section, and in such case, the question or questions of the issuance of the bonds shall contain a statement to that effect.

(4) The election shall be conducted as provided in § 14-164-309, and the bonds shall be authorized, issued, and secured as provided in this subchapter.

(c) In any municipality or county in which a local sales and use tax is adopted pursuant to § 26-75-201 et seq., § 26-75-301 et seq., §§ 26-74-201 -- 26-74-220, § 26-74-301 et seq., § 26-74-401 et seq., or § 26-73-113, respectively, and pledged to secure the payment of bonds as authorized by this subchapter, that portion of the tax pledged to secure the payment of bonds shall not be repealed, abolished, or reduced so long as any of such bonds are outstanding.

(d) In any municipality or county in which a local sales and use tax is approved and the issuance of bonds disapproved in an election held pursuant to subsection (a) or (b) of this section, revenues derived from such local sales and use tax may be utilized by the municipality or county for any valid governmental purpose.

(e) (1) Any moneys collected which, as indicated by a certified copy of an ordinance of the municipality or county previously filed with the Director of the Department of Finance and Administration and the Treasurer of State, are pledged, under the provisions of any act, to secure the retirement of bonds authorized by this subchapter, shall be transmitted by the director to the Treasurer of State.

(2) The Treasurer of State shall not deposit any such moneys into the State Treasury or into general revenues, but shall hold such moneys apart in trust and shall deposit such moneys as cash funds into the Local Sales and Use Tax Trust Fund established by this subchapter.

(3) The Treasurer of State shall transmit monthly to the treasurer of the municipality or county, as the case may be, or in the alternative, to a bank or other depository designated by the municipality or county, the moneys of the municipality or county held in the Local Sales and Use Tax Trust Fund established by this subchapter, subject to the charges payable and retainage authorized by §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-74-409, 26-74-413, 26-75-201 -- 26-75-221, 26-75-223, 26-75-317, and 26-75-318.

§ 14-164-339 - Simultaneous pledge of local sales and use tax. [Effective October 1, 2011.]

(a) (1) Any municipality levying a local sales and use tax pursuant to the provisions of § 26-75-201 et seq., § 26-75-301 et seq., or § 26-73-113 may pledge, simultaneously with the levy, all or a specified portion of the tax to retire bonds for the purposes set forth in § 14-164-303(2).

(2) The ballot form in a municipal election to levy a local sales and use tax pursuant to the provisions of §§ 26-75-208, 26-75-308, or 26-73-113 and to simultaneously pledge all or a specified portion of such tax to retire bonds as provided in this subchapter shall be headed with the question of approval or disapproval of such tax and shall be followed by the question or questions of the issuance of the bonds.

(3) (A) The question or questions of the issuance of bonds shall also contain a statement describing the extent to which the tax, if approved, may be pledged to retire the bonds which are approved by the voters of the municipality.

(B) The local sales and use tax or taxes authorized in § 14-164-327 may also be pledged to bonds approved pursuant to this section, and in such case, the question or questions of the issuance of the bonds shall contain a statement to that effect.

(4) The election shall be conducted as provided in § 14-164-309, and the bonds shall be authorized, issued, and secured as provided in this subchapter.

(b) (1) Any county levying a local sales and use tax pursuant to the provisions of § 26-74-201 et seq., § 26-74-301 et seq., § 26-74-401 et seq., or § 26-73-113 may pledge, simultaneously with such levy, all or a specified portion of such tax to retire bonds for the purposes set forth in § 14-164-303(a)(2).

(2) The ballot form in a county election to levy a local sales and use tax pursuant to the provisions of §§ 26-74-208, 26-74-308, 26-74-403, or 26-73-113 and to simultaneously pledge all or a specified portion of its share of such tax to retire bonds as provided in this subchapter shall be headed with the question of approval or disapproval of such tax and shall be followed by the question or questions of the issuance of the bonds.

(3) (A) The question or questions of the issuance of bonds shall also contain a statement describing the extent to which the tax, if approved, may be pledged to retire the bonds, which are approved by the voters of the county.

(B) The local sales and use tax or taxes authorized in § 14-164-327 may also be pledged to bonds approved pursuant to this section, and in such case, the question or questions of the issuance of the bonds shall contain a statement to that effect.

(4) The election shall be conducted as provided in § 14-164-309, and the bonds shall be authorized, issued, and secured as provided in this subchapter.

(c) In any municipality or county in which a local sales and use tax is adopted pursuant to § 26-75-201 et seq., § 26-75-301 et seq., §§ 26-74-201 -- 26-74-220, § 26-74-301 et seq., § 26-74-401 et seq., or § 26-73-113, respectively, and pledged to secure the payment of bonds as authorized by this subchapter, that portion of the tax pledged to secure the payment of bonds shall not be repealed, abolished, or reduced so long as any of such bonds are outstanding.

(d) In any municipality or county in which a local sales and use tax is approved and the issuance of bonds disapproved in an election held pursuant to subsection (a) or (b) of this section, revenues derived from such local sales and use tax may be utilized by the municipality or county for any valid governmental purpose.

(e) (1) Any moneys collected which, as indicated by a certified copy of an ordinance of the municipality or county previously filed with the Director of the Department of Finance and Administration and the Treasurer of State, are pledged, under the provisions of any act, to secure the retirement of bonds authorized by this subchapter, shall be transmitted by the director to the Treasurer of State.

(2) The Treasurer of State shall not deposit any such moneys into the State Treasury or into general revenues, but shall hold such moneys apart in trust and shall deposit such moneys as cash funds into the Local Sales and Use Tax Trust Fund established by this subchapter.

(3) The Treasurer of State shall transmit monthly to the treasurer of the municipality or county, as the case may be, or in the alternative, to a bank or other depository designated by the municipality or county, the moneys of the municipality or county held in the Local Sales and Use Tax Trust Fund established by this subchapter, subject to the charges payable and retainage authorized by §§ 26-74-201 -- 26-74-219, § 26-74-221, §§ 26-74-315 -- 26-74-317, § 26-74-409, § 26-74-413, §§ 26-75-201 -- 26-75-221, § 26-75-223, § 26-75-317, § 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq.



§ 14-164-340 - Alternative to issuance of bonds -- Criminal justice projects. [Effective until October 1, 2011.]

(a) In addition to the options provided for by § 14-164-338 for financing capital improvements of a public nature, if a legislative body determines that a sales and use tax of one percent (1%) or less authorized by § 14-164-327 would, if levied for no longer than thirty-six (36) months, produce sufficient revenue to finance capital improvements for criminal justice purposes without resorting to a bond issue, the legislative body may dispense with the issuance of bonds, levy the tax for no longer than the thirty-six month period, and appropriate the resulting revenues, subject to Arkansas Constitution, Article 12, § 4, provided that:

(1) A majority of the qualified electors of the county or municipality voting on the question at a general or special election shall have approved the tax and the projects of capital improvements for criminal justice purposes; and

(2) The revenues from the tax are expended solely for the projects authorized by the electorate.

(b) Under this section, the term "capital improvements for criminal justice purposes" means, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means, any physical public facility, betterment, or improvement with the purpose of furthering or promoting law enforcement or the apprehension, prosecution, probation, rehabilitation, or detention of any criminals, accused defendants, suspects, or juvenile detainees, and any preliminary plans, studies, or surveys relative thereto; land or rights in land, including, without limitations, leases, air rights, easements, rights-of-way, or licenses; and any furnishings, machinery, vehicles, apparatus, or equipment for any such public facility or betterment or improvement, which shall include, but is not limited to, the following: any and all facilities for city or town halls, courthouses and other administrative, executive, or other public offices for law enforcement officials or agencies; court facilities; jails; police stations and sheriffs' offices; police precincts or sheriffs' stations or substations; law enforcement training facilities; probation or parole offices and facilities; alternative learning centers; county and municipal criminal detention and correctional facilities; and juvenile detention facilities.

(c) The portion of the tax authorized by § 14-164-327 which is not utilized under this section may be used as otherwise provided in this subchapter.

(d) The provisions of this section shall not preclude or affect the ability of a municipality or county to levy a sales and use tax beyond the thirty-six month period, unless so restricted on the ballot, or for less than the thirty-six month period, if stated on the ballot, under §§ 26-74-201 -- 26-74-223, 26-74-301 -- 26-74-319, 26-75-201 -- 26-75-223, and 26-75-301 -- 26-75-318, and use all or a portion of the proceeds thereof to finance capital improvements for criminal justice purposes, with or without issuing bonds and with or without an election approving the use of the tax collections for capital improvements.

(e) (1) This section shall not limit the authority of municipalities and counties to levy taxes for thirty-six (36) months or less only under §§ 26-74-201 -- 26-74-223, 26-74-301 -- 26-74-319, 26-75-201 -- 26-75-223, and 26-75-301 -- 26-75-318, and use the proceeds thereof to finance capital improvements, and the General Assembly hereby finds and determines that §§ 26-74-201 -- 26-74-223, 26-74-301 -- 26-74-319, 26-75-201 -- 26-75-223, and 26-75-301 -- 26-75-318 each provide for the levy of up to a one percent (1%) sales and use tax and the use thereof for any purpose for which the general funds of the municipality or county may be used unless restricted on the ballot to a specified purpose.

(2) This section is intended to supplement all other laws which are designed to finance capital improvements for county and municipal governments and, when applicable in accordance with the provisions of this section, may be used by a county or a municipality as an alternative to financing capital improvements for criminal justice purposes.

(f) The revenues derived from this tax may also be used to retire existing bonds issued for the acquisition, renovation, or construction of capital improvements for criminal justice purposes.

(g) The revenues derived from this tax may also be used to establish a trust fund whose income would provide operating funds for the same purposes enumerated above in subsection (b) of this section.

(h) (1) The purpose of this section is to authorize an extension of the tax authorized by § 14-164-327 for an additional period of twelve (12) months.

(2) This section shall not be construed to authorize the imposition of any tax in addition to that authorized by § 14-164-327.

§ 14-164-340 - Alternative to issuance of bonds -- Criminal justice projects. [Effective October 1, 2011.]

(a) In addition to the options provided for by § 14-164-338 for financing capital improvements of a public nature, if a legislative body determines that a sales and use tax of one percent (1%) or less authorized by § 14-164-327 would, if levied for no longer than thirty-six (36) months, produce sufficient revenue to finance capital improvements for criminal justice purposes without resorting to a bond issue, the legislative body may dispense with the issuance of bonds, levy the tax for no longer than the thirty-six month period, and appropriate the resulting revenues, subject to Arkansas Constitution, Article 12, § 4, provided that:

(1) A majority of the qualified electors of the county or municipality voting on the question at a general or special election shall have approved the tax and the projects of capital improvements for criminal justice purposes; and

(2) The revenues from the tax are expended solely for the projects authorized by the electorate.

(b) Under this section, the term "capital improvements for criminal justice purposes" means, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means, any physical public facility, betterment, or improvement with the purpose of furthering or promoting law enforcement or the apprehension, prosecution, probation, rehabilitation, or detention of any criminals, accused defendants, suspects, or juvenile detainees, and any preliminary plans, studies, or surveys relative thereto; land or rights in land, including, without limitations, leases, air rights, easements, rights-of-way, or licenses; and any furnishings, machinery, vehicles, apparatus, or equipment for any such public facility or betterment or improvement, which shall include, but is not limited to, the following: any and all facilities for city or town halls, courthouses and other administrative, executive, or other public offices for law enforcement officials or agencies; court facilities; jails; police stations and sheriffs' offices; police precincts or sheriffs' stations or substations; law enforcement training facilities; probation or parole offices and facilities; alternative learning centers; county and municipal criminal detention and correctional facilities; and juvenile detention facilities.

(c) The portion of the tax authorized by § 14-164-327 which is not utilized under this section may be used as otherwise provided in this subchapter.

(d) This section does not preclude or affect the ability of a municipality or county to levy a sales and use tax beyond the thirty-six-month period, unless so restricted on the ballot, or for less than the thirty-six-month period, if stated on the ballot, under § 26-74-201 et seq., §§ 26-74-301 -- 26-74-319, § 26-75-201 et seq., §§ 26-75-301 -- 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq., and use all or a portion of the proceeds to finance capital improvements for criminal justice purposes, with or without issuing bonds and with or without an election approving the use of the tax collections for capital improvements.

(e) (1) This section does not limit the authority of municipalities and counties to levy taxes for thirty-six (36) months or less only under § 26-74-201 et seq., §§ 26-74-301 -- 26-74-319, § 26-75-201 et seq., §§ 26-75-301 -- 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq., and use the proceeds to finance capital improvements, and the General Assembly determines that § 26-74-201 et seq., §§ 26-74-301 -- 26-74-319, § 26-75-201 et seq., §§ 26-75-301 -- 26-75-318, and the Local Sales and Use Tax Economic Development Project Funding Act, § 26-82-101 et seq., each provide for the levy of up to a one percent (1%) sales and use tax and the use thereof for any purpose for which the general funds of the municipality or county may be used unless restricted on the ballot to a specified purpose.

(2) This section is intended to supplement all other laws which are designed to finance capital improvements for county and municipal governments and, when applicable in accordance with the provisions of this section, may be used by a county or a municipality as an alternative to financing capital improvements for criminal justice purposes.

(f) The revenues derived from this tax may also be used to retire existing bonds issued for the acquisition, renovation, or construction of capital improvements for criminal justice purposes.

(g) The revenues derived from this tax may also be used to establish a trust fund whose income would provide operating funds for the same purposes enumerated above in subsection (b) of this section.

(h) (1) The purpose of this section is to authorize an extension of the tax authorized by § 14-164-327 for an additional period of twelve (12) months.

(2) This section shall not be construed to authorize the imposition of any tax in addition to that authorized by § 14-164-327.






Subchapter 4 - -- Local Government Capital Improvement Revenue Bond Act

§ 14-164-401 - Title.

This subchapter shall be referred to and may be cited as the "Local Government Capital Improvement Revenue Bond Act of 1985."



§ 14-164-402 - Definitions.

As used in this subchapter:

(1) "Bonds" means revenue bonds issued pursuant to this subchapter;

(2) "Capital improvements" means any of the following:

(A) (i) City or town halls;

(ii) Courthouses; and

(iii) Administrative, executive, or other public offices;

(B) Court facilities;

(C) Jails;

(D) Police and sheriff stations, apparatus, and facilities;

(E) Fire fighting facilities and apparatus;

(F) Public health facilities and apparatus;

(G) Hospitals, homes, and facilities;

(H) Facilities for nonprofit organizations engaged primarily in:

(i) (a) Public health;

(b) Health systems support;

(c) Safety;

(d) Disaster relief; and

(ii) Related activities;

(I) Residential housing for low and moderate income, elderly, or individuals with disabilities and families;

(J) Parking facilities and garages;

(K) Educational and training facilities for public employees;

(L) Auditoriums;

(M) Stadiums and arenas;

(N) Convention, meeting, or entertainment facilities;

(O) Ambulance and other emergency medical service facilities;

(P) Civil defense or early warning facilities and apparatus;

(Q) Air and water pollution control facilities;

(R) Drainage and flood control facilities;

(S) Storm sewers;

(T) Arts and crafts centers;

(U) Museums;

(V) Libraries;

(W) Public parks, playgrounds, or other public open space;

(X) Marinas;

(Y) Swimming pools, tennis courts, golf courses, camping facilities, gymnasiums, and other recreational facilities;

(Z) Tourist information and assistance centers;

(AA) Historical, cultural, natural, or folklore sites;

(BB) Fair and exhibition facilities;

(CC) Streets and street lighting, alleys, sidewalks, roads, bridges, and viaducts;

(DD) Airports, passenger or freight terminals, hangars, and related facilities;

(EE) Barge terminals, ports, harbors, ferries, wharves, docks, and similar marine services;

(FF) Slack water harbors, water resource facilities, waterfront development facilities, and navigational facilities;

(GG) Public transportation facilities;

(HH) Public water systems and related transmission and distribution facilities, storage facilities, wells, impounding reservoirs, treatment plants, lakes, dams, watercourses, and water rights;

(II) Sewage collection systems and treatment plants;

(JJ) Maintenance and storage buildings and facilities;

(KK) Incinerators;

(LL) Garbage and solid waste collection disposal, compacting, and recycling facilities of every kind;

(MM) Gas and electric generation, transmission, and distribution systems, including, without limiting the generality of the foregoing, hydroelectric generating facilities, dams, powerhouses, and related facilities;

(NN) Social and rehabilitative service facilities;

(OO) Animal control facilities and apparatus; and

(PP) Communication facilities and apparatus;

(3) "Chief executive" means the mayor of a municipality or the county judge of a county;

(4) "Clerk" means the clerk or recorder of a municipality or county clerk of a county;

(5) "County" means any county in the State of Arkansas;

(6) "Efficiency savings" means the savings in operational cost realized by the issuer as a result of a performance-based efficiency project, which are capable of being verified by comparing the applicable project's annual operational cost after the implementation, construction, and installation of the performance-based efficiency project with:

(A) The applicable project's actual annual operational cost before the implementation, construction, and installation of the performance-based efficiency project; or

(B) In the case of a new performance-based efficiency project, the applicable project's projected annual operational cost without the implementation, construction, and installation of the performance-based efficiency project as determined by a professional engineer defined in § 17-30-101 who is not affiliated or associated with the qualified efficiency engineering company;

(7) "Issuer" means a municipality or a county;

(8) "Legislative body" means the quorum court of a county or the council, board of directors, board of commissioners, or similar elected governing body of a city or town;

(9) "Municipality" means any city or incorporated town in the State of Arkansas;

(10) "Operational cost" means any expenditure by an issuer for the operation of a project, including, but not limited to, utility costs, maintenance costs, payments required for third-party services, service contracts, including, but not limited to, commodities purchase contracts, labor costs, equipment costs, and material costs;

(11) "Ordinance" means an ordinance, resolution, or other appropriate legislative enactment of a legislative body;

(12) "Performance-based efficiency project" means an undertaking throughout which a qualified efficiency engineering company oversees the procurement of materials and services for a capital improvement or a project and the acquisition, development, design, installation, construction, maintenance, monitoring, and operation of a capital improvement or a project, causing an issuer to generate efficiency savings;

(13) "Project" means all, any combination, or any part of the capital improvements defined in subdivision (2) of this section;

(14) "Project revenues" means revenues derived from the capital improvements financed, in whole or in part, with the proceeds of bonds issued under this subchapter;

(15) "Qualified efficiency contract" means a written contract between an issuer and a qualified efficiency engineering company for the completion of a performance-based efficiency project that contains the following terms and conditions:

(A) The qualified efficiency engineering company shall guarantee to the issuer in writing that the issuer will derive efficiency savings from the performance-based efficiency project;

(B) The qualified efficiency engineering company shall guarantee to the issuer the annual amount of efficiency savings to be derived by the issuer from the performance-based efficiency project;

(C) The aggregate efficiency savings guaranteed by the qualified efficiency engineering company shall be in an amount at least equal to the aggregate principal and interest due or projected to become due on any bonds issued under this subchapter for the purpose of accomplishing a performance-based efficiency project;

(D) The qualified efficiency engineering company shall guarantee to the issuer the aggregate amount of efficiency savings to be derived by the issuer from the performance-based efficiency project by providing in favor of the issuer:

(i) A letter of credit issued by a federally insured banking institution;

(ii) An amount of cash equal to the aggregate projected efficiency savings to be placed in escrow with an independent escrow agent;

(iii) A multiyear surety bond insuring the aggregate amount of efficiency savings guaranteed by the qualified efficiency engineering company that must remain in force throughout the term of any revenue bonds issued under this subchapter to finance any costs and expenses associated with the performance-based efficiency project;

(iv) If the qualified efficiency engineering company has an investment-grade credit rating as established in writing addressed to the issuer by an independent third-party credit rating agency, a corporate guarantee of the qualified efficiency engineering company; or

(v) Any combination of subdivisions (16)(D)(i)-(iv) of this section;

(E) The qualified efficiency engineering company shall utilize the International Performance Measurement and Verification Protocol to measure and value the efficiency savings throughout the term of any revenue bonds issued pursuant to this subchapter;

(F) The qualified efficiency engineering company on at least an annual basis shall monitor and reconcile, in units of energy or other appropriate basis depending on the type of operational cost compared, the actual energy savings derived by the issuer from the performance-based efficiency project with the projected energy savings guaranteed by the qualified efficiency engineering company;

(G) If the reconciliation required by subdivision (16)(F) of this section discloses that the issuer derived from the performance-based efficiency project actual energy savings in an amount less than the projected energy savings, the qualified efficiency engineering company shall pay to the issuer the difference between the projected energy savings and the actual energy savings;

(H) (i) Performance-based efficiency project plans and specifications must be prepared by the qualified efficiency engineering company for the issuer and shall bear the seal of the professional engineer who prepared the plans and specifications.

(ii) The professional engineer shall hold a valid professional engineer's license in good standing issued by the State Board of Licensure for Professional Engineers and Professional Land Surveyors; and

(I) The qualified efficiency engineer shall provide in favor of the issuer a payment and performance bond insuring the qualified efficiency engineering company's faithful performance of the installation and construction required under the qualified efficiency contract.

(16) "Qualified efficiency engineering company" means any person or entity that:

(A) Holds a valid general contractor's license in good standing issued by the Contractors Licensing Board; and

(B) Develops, designs, installs, constructs, maintains, measures, monitors, and verifies the operation of a performance-based efficiency project, pursuant to a qualified efficiency contract with an issuer;

(17) "Revenue bonds" means all bonds, notes, certificates or other instruments or evidences of indebtedness the repayment of which is secured by user fees, charges or other revenues other than assessments for local improvements and taxes:

(A) Derived from the project, or improvements financed in whole or in part by such bonds, notes, certificates or other instruments or evidences of indebtedness;

(B) From the operations of any government unit; or

(C) From any other special fund or source other than assessments for local improvements and taxes; and

(18) "Revenues" means project revenues or any other special fund or source other than taxes or assessments for local improvements including, without limitation, any acquired with bond proceeds and the revenues to be derived from them, and any other user fees, charges or revenues derived from the operations of any municipality or county and any agency, board, commission, or instrumentality.



§ 14-164-403 - Construction.

This subchapter shall be construed liberally to effectuate the legislative intent and the purposes of this subchapter as complete and independent authority for the performance of each and every act and thing herein authorized and all powers granted in this subchapter shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers.



§ 14-164-404 - Subchapter supplemental.

It is the specific intent of this subchapter that the provisions hereof are supplemental to other constitutional or statutory provisions which may provide for the financing of capital improvements.



§ 14-164-405 - Bonds -- Issuance generally.

(a) Municipalities and counties are authorized to issue bonds for capital improvements and performance-based efficiency projects within, near, or within and near the municipality or county. These bonds shall be issued pursuant to an ordinance adopted by the legislative body specifying the principal amount of bonds to be issued, the purpose or purposes for which the bonds are to be issued, and provisions with respect to the bonds.

(b) If determined to be in the interest of the municipality or county, a portion of the bonds may be used to finance a project or a performance-based efficiency project, and expenses in connection with the issuance of the bonds and a major portion of the proceeds may be invested in consideration of a contract for the full term of the bonds or a shorter period at a rate or rates at least sufficient to provide for, alone or with other revenues that may be pledged, debt service for the bonds.



§ 14-164-406 - Bonds -- Terms and conditions.

(a) As the ordinance or trust indenture which is authorized in this subchapter may provide, the bonds may:

(1) Be in registered or other form;

(2) Be in such denominations;

(3) Be exchangeable for bonds of another denomination;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times;

(8) Be payable in such medium of payment;

(9) Be subject to such terms of redemption; and

(10) Contain such other terms, covenants, and conditions, including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of project revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the pledge and security;

(E) The remedies on default;

(F) The rights, duties, and obligations of the legislative body of the issuer and the trustee, if any, for the owners of the bonds, and the rights of the owners of the bonds.

(b) All bonds issued under the provisions of this subchapter shall be and are declared to be negotiable instruments within the meaning of the negotiable instruments law of the state.



§ 14-164-407 - Bonds -- Trust indenture.

(a) The ordinance authorizing the bonds may provide for the execution by the chief executive officer of the issuer of a trust indenture which defines the rights of the owners of the bonds and provides for the appointment of a trustee for the owners of the bonds.

(b) The trust indenture may provide for the priority between and among successive issues and may contain any of the provisions set forth in § 14-164-406 and any other terms, covenants, and conditions that are deemed desirable.



§ 14-164-408 - Bonds -- Contents.

It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the issuer within any constitutional or statutory limitation.



§ 14-164-409 - Bonds -- Sale.

The bonds may be sold at public or private sale for such price, including, without limitation, sale at a discount, and in such manner as the legislative body of the issuer may determine.



§ 14-164-410 - Bonds -- Execution.

The bonds shall be executed in the manner provided by the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq., as that act may be amended.



§ 14-164-411 - Bonds -- Payment -- Security.

(a) The principal of and interest on the revenue bonds issued pursuant to this section and § 14-164-402 shall be secured by a pledge of, and shall be payable from, revenues, as defined in § 14-164-402.

(b) Notwithstanding any provision of Arkansas law including, but not limited, § 14-200-101, et seq., in any municipality or county in which revenues have been pledged to secure the payment of revenue bonds as authorized by this subchapter, the portion of the revenues pledged to retire the revenue bonds shall not, except as permitted by the ordinance, order or trust indenture pursuant to which such revenue bonds are issued and secured, be repealed, abolished, or reduced so long as such revenue bonds, and any bonds issued to refund such revenue bonds, are outstanding.



§ 14-164-412 - Bonds -- Mortgage lien.

(a) The ordinance or trust indenture authorized in §§ 14-164-405 or 14-164-407 may, but need not, impose a foreclosureable mortgage lien upon the capital improvements financed or refinanced, in whole or in part, with the proceeds of bonds issued under this subchapter.

(b) The nature and extent of the mortgage lien may be controlled by the ordinance or trust indenture including, without limitation, provisions pertaining to:

(1) The release of all or part of the land, buildings, or facilities from the mortgage lien;

(2) The priority of the mortgage lien in the event of successive bond issues; and

(3) Authorizing any owner of bonds, or a trustee on behalf of all owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuer set forth in this subchapter or in the ordinance or trust indenture authorizing or securing the bonds.

(c) References in this section to mortgage lien shall include a security interest in any personal property constituting the capital improvements, or part thereof, financed or refinanced, in whole or in part, with the proceeds of bonds issued under this subchapter.



§ 14-164-413 - Bonds -- Special obligations.

The bonds issued under this subchapter shall not be general obligations of the issuer, but shall be special obligations, and in no event shall the bonds constitute an indebtedness of the issuer within the meaning of any constitutional or statutory limitation.



§ 14-164-414 - Bonds -- Liability of legislative body's officers, employees, or members.

No officer, employee, or member of the legislative body of the issuer shall be personally liable on any bonds issued under the provisions of this subchapter or for any damages sustained by any person in connection with any contracts entered into to carry out the purposes and intent of this subchapter unless the person has acted with a corrupt intent.



§ 14-164-415 - Bonds -- Successive issues.

There may be successive bond issues for the purpose of financing the same capital improvements.



§ 14-164-416 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter and the income thereon shall be exempt from all state, county, and municipal taxes, including, without limitation, all income, property, and inheritance taxes.



§ 14-164-417 - Alternative financing.

Nothing contained in this subchapter shall be deemed to be a restriction or limitation upon alternative means of financing previously available or hereafter made available to municipalities or counties for the purposes set forth in this subchapter.



§ 14-164-418 - Refunding bonds.

(a) Bonds may be issued under this subchapter to refund any outstanding bonds issued pursuant to this subchapter or to refund any outstanding bonds, whether revenue bonds or not, issued pursuant to any other law for the purpose of financing capital improvements or a performance-based efficiency project.

(b) (1) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(2) If sold for cash, the proceeds may be either applied to the payment of the obligations refunded or deposited in irrevocable trust for the retirement thereof either at maturity or on an authorized redemption date.

(c) Refunding bonds shall in all respects be authorized, issued, and secured in the manner provided in this subchapter.

(d) The ordinance under which the refunding bonds are issued may provide that any refunding bonds shall have the same priority of lien on revenues as originally pledged for payment of the obligation refunded thereby.



§ 14-164-419 - Contract requirements.

(a) All services provided by a qualified efficiency engineer in completing a performance-based efficiency project pursuant to a qualified efficiency contract, including, but not limited to, the procurement of any goods and services in connection with the performance-based efficiency project, shall be considered professional services under § 19-11-801 et seq.

(b) An issuer's engagement of a qualified efficiency engineering company and execution of a qualified efficiency contract in favor of a qualified efficiency engineering company shall be subject to § 19-11-801 et seq., but shall be exempt from all competitive bidding statutes, including, but not limited to, § 14-43-601 et seq., § 14-47-101 et seq., § 14-48-101 et seq., § 14-54-301 et seq., § 14-54-401 et seq., § 14-58-301 et seq., § 14-141-101 et seq., § 19-4-101 et seq., § 19-11-101 et seq., § 22-1-201 et seq., § 22-2-101 et seq., § 22-3-202 et seq., § 22-4-101 et seq., § 22-5-101 et seq., § 22-6-101 et seq., § 22-7-101 et seq., § 22-8-101 et seq., and § 22-9-101 et seq.






Subchapter 5 - -- Economic and Industrial Development Revenue Bond Law

§ 14-164-501 - Title.

This subchapter shall be referred to and may be cited as the "Economic and Industrial Development Revenue Bond Law of 1985."



§ 14-164-502 - Legislative findings and determinations.

It is found and declared by the General Assembly of the State of Arkansas that:

(1) (A) This state's program for industrial and economic development and the financing thereof is inadequate; and

(B) As a result, there are inadequate opportunities for employment of its inhabitants in industry and industry is not able to adequately replace, retool, or modernize with new technology, existing facilities; and

(2) The securing and developing of industry upon terms and under conditions competitive with those available in other states is essential to the economic growth and development of this state; and

(3) The economic and other benefits to the state and its people resulting from economic development are essential to the public health, safety, and welfare of the people of Arkansas; and

(4) Preserving and maintaining economic activity and the securing and developing of industry are essential public purposes serving to benefit the people of Arkansas; and

(5) The issuance of bonds and other evidences of indebtedness under the provisions of this subchapter will promote the economic welfare of this state and its people and is for a public purpose.



§ 14-164-503 - Purpose and supplemental intent.

(a) This subchapter is enacted by the General Assembly in the exercise of its inherent powers under Arkansas Constitution, Amendment 7, § 1 and not under any other express constitutional provision.

(b) This subchapter is intended to supplement all other law which is designed to secure and develop industry and, when applicable in accordance with the provisions of this subchapter, may be used by any municipality or county as an alternative notwithstanding any constitutional provision or any other act authorizing a municipality or county, or any commission or agency thereof, to issue bonds for the purpose of securing and developing industry.



§ 14-164-504 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "County" means a county of this state, or where a county is divided into two (2) districts the term "county" shall mean the entire county or either district of the county, in order that either district of a county so divided may issue revenue bonds and do all other acts in the manner and for the purposes authorized in this subchapter;

(2) "Governing body" means the council, board of directors, or city commission of any municipality;

(3) "Municipality" means a city of the first or second class or an incorporated town;

(4) "Equip" means to install or place on or in any building or structure equipment of any and every kind, whether or not affixed, including, without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(5) "Sell" means to sell for such price, in such manner, and upon such terms as the municipality or county shall determine, including, without limiting the generality of the foregoing, private or public sale, and if public pursuant to such advertisement as the municipality or county shall determine, sell for cash or credit payable in lump sum or in installments over such period as the municipality or county shall determine, and if on credit with or without interest and at such rate or rates as the municipality or county shall determine;

(6) "Lease" means to lease for such rentals, for such period or periods, and upon such terms and conditions as the municipality or county shall determine, including, without limiting the generality of the foregoing, the granting of such renewal or extension options for such rentals, for such period or periods, and upon such terms and conditions as the municipality or county shall determine and the granting of such purchase options for such prices and upon such terms and conditions as the municipality or county shall determine;

(7) "Facilities" or "industrial facilities" means land, interests in land, buildings, facilities, equipment, or related improvements necessary or useful for the securing, developing, preserving, or maintaining of economic activity within or near the municipality or county, including, but not limited to, manufacturing facilities; warehouse and storage facilities; distribution facilities; repair and maintenance facilities; communications facilities; facilities for computer and data processing equipment and related services; agricultural storage, processing, packaging, shipping, and other agricultural facilities; transportation facilities; corporate and management offices for industry; sewage collection systems and treatment plants; and industrial parks;

(8) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as the municipality or county shall determine to be in the public interest and necessary, under the circumstances existing at the time, to accomplish the purposes of and authorities set forth in this subchapter;

(9) "Surplus revenues" means revenues remaining after adequate provision shall have been made for expenses of operation, maintenance, and depreciation and all requirements of ordinances, orders, or indentures securing bonds, theretofore, or thereafter issued to finance the cost of acquiring, constructing, reconstructing, extending, or improving the lands, buildings, or facilities for developing and securing industry have been fully met and complied with;

(10) "Mortgage lien" means and includes security interest in any personal property embodied in the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.



§ 14-164-505 - Construction -- Subchapter controlling.

(a) This subchapter shall be liberally construed to accomplish its purposes.

(b) (1) This subchapter shall constitute the sole authority for the accomplishment of the purposes of this subchapter, separate and independent of any other act or constitutional provision pertaining to such purposes.

(2) Furthermore, it shall not be necessary to comply with general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition.



§ 14-164-506 - Authority to obtain and develop industry.

Any municipality and any county is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of industrial facilities of any and every nature whatever that can be used in securing or developing industry within or near the municipality or county.



§ 14-164-507 - Bonds -- Authorization to issue -- Amount.

Municipalities and counties are authorized to use any available revenues for the accomplishment of the purposes set forth in § 14-164-506, and are authorized to issue revenue bonds and to use the proceeds thereof for the accomplishment of the purposes set forth in § 14-164-506, either alone or together with other available funds and revenues. The bonds may be issued in an amount sufficient to pay all costs of accomplishing the specified purposes; all costs of issuing the bonds; the amount necessary for a reserve, if desirable; the amount necessary to provide for debt service on the bonds until revenues for the payment thereof are available; and any other costs of whatever nature necessarily incidental to the accomplishment of the specified purposes. In addition, revenue bonds are authorized for the purpose of refunding bonds as provided in § 14-164-525.



§ 14-164-508 - Bonds -- Authorizing ordinance or order generally.

In the ordinance of the municipality or the order of the county court authorizing the issuance of revenue bonds, the municipality or the county may provide for the initial issuance of one (1) or more bonds aggregating the principal amount of the entire issue and may, in the ordinance or order, make such provisions for installment payments of the principal amount of such bonds as it may consider desirable and may provide for such bonds to be payable to bearer with interest coupons, or to be registrable as to principal only with interest coupons, or to be registrable as to principal and interest, and where interest accruing thereon is not represented by interest coupons, for the indorsement of payment of interest on such bonds.



§ 14-164-509 - Bonds -- Authorizing ordinance or order -- Adoption.

(a) (1) (A) Revenue bonds authorized in this subchapter may be issued by a municipality upon the adoption of an ordinance therefor by the governing body of the municipality.

(B) Revenue bonds authorized in this subchapter may be issued by a county upon the entry of an order of the county court of the county.

(2) The ordinance or order shall state the purpose for which the revenue bonds are to be issued, and the total amount of the issue.

(b) (1) No such ordinance or order shall be adopted or entered until after a public hearing is held before the governing body of the municipality or the county court of the county.

(2) The hearing may be adjourned from time to time.

(c) (1) At least ten (10) days prior to the date of the hearing, notice thereof shall be filed with the Director of the Arkansas Economic Development Commission and the State Securities Commissioner and shall be published one (1) time in a newspaper of general circulation in the municipality or county.

(2) The notice provided for in this subsection shall be published and filed by the clerk or recorder of the municipality or by the county clerk of the county.

(3) It shall not be necessary that the action be taken by the governing body or county court directing publication and filing of the notice, and the clerk or recorder, or county clerk, as the case may be, shall publish and file notice when requested to do so by the mayor or any member of the governing body in the case of a municipality or by the county judge in the case of a county.

(d) After the hearing, the ordinance or order, as introduced or as modified or amended, may be adopted or entered.



§ 14-164-510 - Bonds -- Terms and conditions.

(a) As the ordinance may provide, the bonds issued under the authority of this subchapter may:

(1) Be in bearer or registered form, with or without coupons, and may be subject to exchange or modification in that regard;

(2) Be issued in one (1) or more series;

(3) Bear such date or dates;

(4) Mature at such time or times;

(5) Bear interest at such rate or rates;

(6) Be in such form;

(7) Be executed in such manner;

(8) Be payable in such medium of payment and at such place or places;

(9) Be subject to such terms of redemption; and

(10) Contain such terms, covenants, and conditions as the ordinance may provide, including, without limitation, those pertaining to:

(A) The custody and application of proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the security;

(E) The rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds; and

(F) The rights of the holders or registered owners of the bonds.

(b) The bonds shall have all the qualities of negotiable instruments under the negotiable instruments laws of this state.



§ 14-164-511 - Bonds -- Trust indenture.

(a) The ordinance or order may provide for the execution by the municipality or county of an indenture which defines the rights of the bondholders and provides for the appointment of a trustee for the bondholders.

(b) The indenture may control the priority between successive issues and may contain any other items, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds; and

(6) The rights of the holders or registered owners of the bonds.

(c) It shall not be necessary for the municipality or county to publish any indenture, lease, or any other agreement if:

(1) The ordinance authorizing an indenture, the ordinance authorizing a lease, or the ordinance authorizing any other agreement:

(A) Is published as required by the law governing the publication of ordinances of a municipality; and

(B) Advises that a copy of the indenture, lease, or other agreement, as the case may be, is on file in the office of the clerk or recorder of the municipality for inspection by an interested person; and

(2) The copy of the indenture, lease, or other agreement, as the case may be, is filed with the clerk or recorder of the municipality or county clerk.



§ 14-164-512 - Bonds -- Contents.

It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this subchapter, and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.



§ 14-164-513 - Bonds -- Sale.

The bonds may be sold for such price, including, without limitation, sale at a discount, and in such manner as the municipality or county may determine by ordinance or order.



§ 14-164-514 - Bonds, coupons -- Execution.

(a) (1) The bonds shall be executed by the mayor and the city clerk or recorder of the municipality, or by the county judge and the county clerk of the county, as the case may be.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, such signatures shall nevertheless be valid and sufficient for all purposes.

(b) The bonds shall be executed in the manner provided by the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq., as that act may be amended.

(c) The coupons attached to the bonds may be executed by the facsimile signature of the mayor or county judge.



§ 14-164-515 - Bonds -- Successive issues.

There may be successive bond issues for the purpose of financing the same industrial facilities, involving one (1) or more industries, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping industrial facilities already in existence, whether or not originally financed by bonds issued under this subchapter, with each successive issue to be authorized as provided by this subchapter.



§ 14-164-516 - Bonds -- Priority among issues.

Priority between and among issues and successive issues as to security of the pledge of revenues and mortgage liens on the land, buildings, and facilities involved may be controlled by the ordinance or order authorizing the issuance of bonds under this subchapter.



§ 14-164-517 - Bonds -- Conversion.

The municipality or the county may make provision in the ordinance or order for the manner and circumstances in which and under which bonds issued under § 14-164-508 may, in the future at the request of the holders or registered owners thereof, be converted into bonds of smaller denomination, which bonds of smaller denomination may in turn be either coupon bonds payable to bearer or bonds registrable as to principal only, or bonds registrable as to both principal and interest.



§ 14-164-518 - Bonds -- Payment.

The principal of and interest on the revenue bonds, and paying agent's fees, shall be payable in the first instance from gross revenues derived from the lands, buildings, or facilities acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds.



§ 14-164-519 - Bonds -- Surplus revenues.

The municipality or county is authorized to pledge to and use for the payment of the principal of and interest on the bonds, and paying agent's fees, surplus revenues derived from other lands, buildings, or facilities used and useful for securing and developing industry.



§ 14-164-520 - Bonds -- Mortgage lien.

(a) The ordinance, order, or indenture referred to in §§ 14-164-508, 14-164-509, and 14-164-511 may, but need not, impose a foreclosable mortgage lien upon the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.

(b) The nature and extent of the mortgage lien may be controlled by the ordinance, order, or indenture including, without limitation, provisions pertaining to the release of all or part of the land, buildings, or other facilities from the mortgage lien and the priority of the mortgage lien in the event of successive bond issues as authorized by § 14-164-515.

(c) The ordinance, order, or indenture authorizing or securing the bonds may authorize any holder or registered owner of bonds issued under the provisions of this subchapter, or a trustee on behalf of all holders and registered owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuing municipality or county set forth in this subchapter and set forth in the ordinance, order, or indenture authorizing or securing the bonds.



§ 14-164-521 - Bonds -- Default -- Receiver.

(a) In the event of a default in the payment of the principal of or interest on any revenue bonds issued under this subchapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this subchapter, upon which land, buildings, or facilities, or any part thereof, there is a mortgage lien securing the revenue bonds with reference to which there is such a default in the payment of principal or interest.

(b) The receiver shall have the power to operate and maintain the land, buildings, or facilities and to charge and collect rates or rents sufficient to provide for the payment of the principal of and interest on the bonds, after providing for the payment of any cost of receivership and operating expenses of the land, buildings, or facilities, and to apply the income and revenues derived from the land, buildings, or facilities in conformity with this subchapter and the ordinance, order, or indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the properties returned to the municipality or county.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the ordinance, order, or indenture authorizing or securing the bonds, and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, and mortgage lien on, the land, buildings, or facilities as specified in and fixed by the ordinances, orders, or indentures authorizing or securing successive bond issues.



§ 14-164-522 - Bonds -- Special obligations.

The bonds issued under the authority of this subchapter shall not be general obligations of the municipality or county, but shall be special obligations, and in no event shall the revenue bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.



§ 14-164-523 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes, including, without limitation, income and inheritance taxes.



§ 14-164-524 - Interim financing.

(a) If the issuance of bonds is authorized in accordance with the provisions of this subchapter, a municipality or county is authorized to obtain interim financing pending the delivery of all or any part of the bonds from such sources and upon such terms as the municipality or the county shall determine.

(b) As evidence of any indebtedness so incurred, the municipality or the county may execute and deliver its promissory note or notes and pledge to the payment thereof any revenues authorized by this subchapter to be pledged to revenue bonds and may secure the notes as revenue bonds issued under this subchapter may be secured.

(c) The notes shall not be general obligations of the municipality or county but shall be special obligations, and in no event shall such notes constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(d) The municipality or county may use, as distinguished from pledge, any available revenues to pay or to apply to the payment of the principal of and interest on the notes and may use the proceeds of revenue bonds, either alone or with other available revenues, to pay the principal and interest on the notes.

(e) The notes may bear such date or dates, may mature at such time or times, not exceeding thirty-six (36) months from their respective dates, may bear interest at such rate or rates, may be in such form, may be executed in such manner, may be payable at such place or places, may contain such provisions for prepayment prior to maturity and may contain such other terms, or covenants, and conditions as the ordinance or order may provide, not inconsistent with the provisions of this subchapter pertaining to revenue bonds and pertaining to the security, rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds and the rights of the holders or registered owners of the bonds.



§ 14-164-525 - Refunding bonds.

(a) Revenue bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter or similar acts.

(b) The refunding bonds may be combined with bonds issued under the provisions of § 14-164-507 into a single issue.

(c) When bonds are issued under this section for refunding purposes, such bonds may either be sold or delivered in exchange for the outstanding obligations.

(d) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(e) The ordinance or order under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.

(f) The refunding bonds shall be issued and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.



§ 14-164-526 - Investment in bonds authorized.

Any municipality or county, or any board, commission, or other authority thereof, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such municipality or any county, or the board of trustees of any retirement system created by the General Assembly may, in its discretion, invest any of its funds in the revenue bonds issued under the provisions of this subchapter, and revenue bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 14-164-527 - Bonds authorized under other laws.

The provisions of this subchapter shall not restrict the issuance, pursuant to the authority of other laws, of any bonds with regard to which a resolution, ordinance, order, or similar action authorizing or committing to the issuance of bonds has been adopted or taken by a municipality or county prior to or after April 17, 1985.



§ 14-164-528 - Municipality not authorized to acquire utility.

Nothing in this subchapter shall be construed to authorize any municipality to issue or sell revenue bonds or use the proceeds thereof to purchase, condemn, or otherwise acquire a utility plant or distribution system owned or operated by a regulated public utility.






Subchapter 6 - -- Compacts by Counties for Railroad Operations

§ 14-164-601 - Legislative intent.

(a) The General Assembly recognizes that:

(1) The continued industrial growth and development of some counties in the state is seriously threatened by the discontinuation of the operation of a railroad in these counties;

(2) These counties should be given the specific authority to issue general obligation bonds or revenue bonds to acquire the railroad and to repair and operate the railroad in order to avoid the loss of existing industry and to attract new industrial development in the area; and

(3) An adequate transportation system is essential to the industrial development of any area.

(b) The General Assembly therefore determines that:

(1) A railroad is an industrial facility, or a facility useful in securing and developing industry, as contemplated by Arkansas Constitution, Amendment 49 [repealed] and §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-224;

(2) The acquisition of an existing railroad and the acquisition and operation or leasing out of it for operation is a proper industrial development project to be financed by the issuance of industrial development bonds under Arkansas Constitution, Amendment 49 and §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-224; and

(3) This subchapter is designed to give contiguous counties specific authority to jointly issue bonds to be used to lease or otherwise acquire, repair, maintain, and operate, or lease out for operation, an existing railroad in these counties.



§ 14-164-602 - Definition.

As used in this subchapter, unless the context otherwise requires, "facilities" includes railroads and railroad locomotives, railroad cars, and other railroad equipment and facilities.



§ 14-164-603 - Authority generally.

(a) Any two (2) or three (3) contiguous counties in the state are authorized to enter into a compact where the participating counties agree to issue bonds, jointly or individually, under the provisions of Arkansas Constitution, Amendment 49 [repealed] or under the provisions of §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-224 and to use the proceeds of the bonds for the purpose of leasing or otherwise acquiring and repairing, maintaining, and operating, or leasing out for operation, an existing railroad within the participating counties.

(b) (1) Any such compact shall be evidenced by an ordinance of the quorum court of each of the participating counties.

(2) The ordinance shall identify and contain the terms of the compact, including the obligations of the particular county under the terms of the compact.

(c) Any one (1) county in the State of Arkansas is authorized to provide rail service pursuant to this subchapter, and any such county ordinance shall be treated as a compact for purposes of this subchapter.



§ 14-164-604 - Board of directors.

(a) A compact entered into pursuant to the authority granted in this subchapter may provide for the establishment of a compact board of directors, to be composed of such members as may be prescribed in the compact.

(b) The board shall have such authority with respect to the issuance of bonds and the payment of principal and interest on the bonds, together with any other expenses of issuing and selling the bonds, and, with respect to the supervision and administration of the lease or acquisition and the repair, maintenance, and operation or leasing out for operation of the railroad, as may be agreed upon by the participating counties.



§ 14-164-605 - Issuance of bonds.

All bonds issued pursuant to a compact entered into under the provisions of this subchapter, whether issued under the authority of Arkansas Constitution, Amendment 49 [repealed] or the authority granted in §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-224, shall be subject to all the conditions, restrictions, limitations, and other provisions relating to bonds issued for other purposes under the provisions of Arkansas Constitution, Amendment 49, and §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-224.



§ 14-164-606 - Limitations on rail service.

(a) Any rail service provided pursuant to this subchapter shall be limited to short line intrastate rail service only, and any such rail service is expressly prohibited from connecting with the rail service provided by any other compact formed under this subchapter.

(b) The rail service provided for in this subchapter may connect only with an existing railroad line presently operating in the State of Arkansas.

(c) This subchapter shall not be construed to prevent the extension of rail service to future industrial sites located within the geographical boundaries of counties which have a compact pursuant to this subchapter.






Subchapter 7 - -- Exemptions from Ad Valorem Taxation

§ 14-164-701 - Legislative intent.

(a) It is declared and confirmed that the securing and developing of industry is vital to the economic welfare of the state and its people. To this end, it is necessary that maximum flexibility be given to the Arkansas Development Finance Authority and to the counties and municipalities in the state in their efforts to retain and expand existing industrial facilities and locate new industrial facilities. This task involves the opportunity for the full utilization of the benefits of financing industrial facilities under Arkansas Constitution, Amendment 49 [repealed], and §§ 14-164-201 -- 14-164-206, §§ 14-164-208 -- 14-164-224, § 14-267-101 et seq., §§ 15-5-101 -- 15-5-105, § 15-5-207, § 15-5-301 et seq., and § 15-5-401 et seq., including the exemption from ad valorem taxation of all industrial facilities that were exempt under Arkansas Constitution, Article 16, § 5, as interpreted by the Supreme Court of Arkansas in Wayland v. Snapp, 232 Ark. 57, 334 S.W.2d 633 (1960).

(b) While concerns using industrial bond financing should be encouraged to make payments in lieu of ad valorem taxes, and that is declared to be the general policy of the General Assembly, the final determination of whether these payments are to be made and, if made, in what amounts should be negotiated and contracted by the counties or municipalities in the state and by the industrial concerns involved under § 14-164-704.



§ 14-164-702 - Applicability.

(a) Pursuant to the findings and declarations of the state in § 14-164-701, it is found and declared that not only are the industrial facilities owned by a municipality, county, or the Arkansas Development Finance Authority financed with bonds issued under §§ 14-164-201 -- 14-164-206, §§ 14-164-208 -- 14-164-224, § 14-267-101 et seq., §§ 15-5-101 -- 15-5-105, § 15-5-207, § 15-5-301 et seq., and § 15-5-401 et seq., to be exempt from ad valorem taxation, but the interest of a lessee or of a purchaser under a contract for sale of industrial facilities that are so exempt are also exempt from ad valorem taxation. To this end, the interest of a lessee or of a purchaser is intangible personal property for purposes of ad valorem taxation. This finding and declaration is made under the authority granted to the General Assembly by and in implementation of the provisions and purposes of Arkansas Constitution, Amendment 57.

(b) The findings and declarations made in § 14-164-701 and the policy declared in this section apply to all existing industrial facilities and to all future industrial facilities involved in Arkansas Constitution, Amendment 49 [repealed], §§ 14-164-201 -- 14-164-206, §§ 14-164-208 -- 14-164-224, § 14-267-101 et seq., §§ 15-5-101 -- 15-5-105, § 15-5-207, § 15-5-301 et seq., and § 15-5-401 et seq. financings, and to all existing and future interests in leases or purchase contracts pertaining to these industrial facilities.



§ 14-164-703 - Payments in lieu of taxes.

(a) If the Arkansas Development Finance Authority or a county or municipality in the state and a lessee under a lease or a purchaser under a contract for sale enter into an agreement for payments in lieu of ad valorem taxes, each agreement shall provide, or under this subchapter shall be interpreted as providing, that all in-lieu-of-taxes payments shall be distributed to the local political subdivisions that would have received ad valorem tax payments on the industrial facilities if the interest involved had not been exempt from ad valorem taxes in the proportions that the millage levied by each affected local political subdivision bears to the millage levied by all affected political subdivisions, unless all such local political subdivisions, including without limitation the affected school district or districts, shall otherwise agree.

(b) This section does not affect the rights or obligations of any of the parties to an agreement under this subchapter that exists on the date of enactment of this subchapter providing for payments in lieu of ad valorem taxes.



§ 14-164-704 - Sale of property.

(a) (1) (A) When the Arkansas Development Finance Authority or a municipality or county in the state enters into a lease of property owned by the authority, a municipality, or a county or enters into a contract for sale of property by the authority, a municipality, or a county to a private for-profit entity under this subchapter or any other law or the Constitution of Arkansas for the purpose of securing and developing industry, the lease or contract for sale shall, except as otherwise provided in this section, include an obligation that the lessee or purchaser make payments in lieu of property taxes in an amount as negotiated between the parties except the aggregate amount of the payments during the initial term of the lease or contract for sale shall be not less than thirty-five percent (35%) of the aggregate amount of ad valorem taxes that would be paid if the property were on the tax rolls, unless the Director of the Arkansas Economic Development Commission and the Chief Fiscal Officer of the State approve a lesser amount.

(B) If the authority is the owner of the property, there shall be a separate agreement for payment in lieu of taxes among the authority, the lessee or purchaser, the county in which the industrial facilities are located, and, if applicable, the municipality in which the industrial facilities are located.

(2) (A) The aggregate amount of ad valorem taxes that would be paid if the property were on the tax rolls during the initial term of the lease or contract for sale may be determined based on:

(i) The millage and assessment rates in effect at the time the obligation to make payments in lieu of property taxes is entered into;

(ii) The projected installed costs of the taxable real and personal property subject to or to be subject to the lease or contract for sale, which may be evidenced by an affidavit of an authorized officer of the private for-profit entity; and

(iii) Depreciation guidelines for personal property published by the Assessment Coordination Department.

(B) The aggregate amount determined under subdivision (a)(2) of this section shall be adjusted based on the actual installed costs of the taxable real and personal property at the time the lease or contract for sale is entered into or the time of completion of the project subject to the lease or contract for sale, whichever is later.

(3) In cases in which the municipality or county is the lessor or seller, the obligation may be contained in a separate agreement at the option of the parties to the lease or contract for sale.

(b) Before a meeting of municipal or county officials or officials of the authority in which action might be taken regarding approval of in-lieu-of-tax payments, the authority, municipality, or county shall give at least ten (10) days' notice of the date, time, and place of the meeting to the:

(1) Superintendent of each school district in which all or any part of the property that is subject to the lease or contract of sale is located; and

(2) Chief Fiscal Officer of the State.

(c) Subsections (a) and (b) of this section do not apply to:

(1) An agreement existing before July 1, 2001;

(2) An agreement entered into on or after July 1, 2001, under a memorandum of intent or agreement to issue bonds authorized by a municipality or county before July 1, 2001;

(3) An agreement entered into on or after July 1, 2001, related to a project covered by a financial incentive proposal from the Arkansas Economic Development Commission, or by resolution of the governing body of a municipality or a county designating the project by name for the purposes of this exemption, dated before July 1, 2001;

(4) A reissue or refinancing of bonds that are subject to an existing in-lieu-of-tax agreement; and

(5) A lease or contract for sale with a qualified manufacturer of steel as defined in § 26-52-901 or in Act 541 of 2001 entered into before June 30, 2009.









Chapter 165 - Industrial Development Compacts

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Inter-Municipal, Inter-County, and Municipal-County Compacts

§ 14-165-201 - Construction.

This chapter is intended to supplement all existing constitutional provisions and legislation designed to secure and develop industry and shall be liberally construed to accomplish its purposes.



§ 14-165-202 - Authority generally.

(a) Two (2) or more counties, or two (2) or more municipalities, whether or not in the same county, or one (1) or more counties and one (1) or more municipalities are authorized and empowered to join together in a compact for the purpose of engaging in joint efforts to secure and develop industry of mutual benefit to the parties to the compact and to finance it by each party to the compact issuing bonds under the provisions of Arkansas Constitution, Amendment 49 [repealed].

(b) (1) Counties entering into compacts to which one (1) or more other counties are parties must have a common border with at least one (1) other county that is a party to the compact.

(2) Municipalities entering into compacts must be sufficiently near to the other parties to the compact to enable all parties to the compact to benefit from the joint efforts undertaken.

(c) Any party to any compact authorized in this subchapter may issue revenue bonds under the provisions of the Municipalities and Counties Industrial Development Revenue Bond Law, §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-224, in aid of any compact project.



§ 14-165-203 - Establishment, authority, etc., of commission.

(a) (1) Any compact entered into under the terms of this subchapter shall provide for the establishment of an inter-municipal, inter-county, or municipal-county commission which shall hold title as trustee for the use and benefit of the parties to the compact as their interests may appear to any property acquired or constructed with the proceeds of the bonds issued by the parties.

(2) (A) The commission shall be made up of one (1) representative from each party to the compact, to be appointed by the mayor or county judge of the municipality or county which the appointee represents.

(B) In the case of a compact having an even number of parties, the appointed representatives of the parties to the compact shall select an additional person, who is agreeable to all parties to the compact, to serve on the commission.

(3) (A) The members of the commission:

(i) Shall serve for terms of three (3) years' duration;

(ii) Shall be eligible for reappointment; and

(iii) May be removed only for cause by the mayor or county judge of the municipality or county which they represent.

(B) In the event of a vacancy other than by expiration of term, the remaining members of the commission shall fill the vacancy by appointing a member to serve the unexpired portion of the term.

(b) (1) (A) Commissions created under the terms of this subchapter shall have the power to take all steps and to make and enter into all contracts and agreements necessary or incidental to the securing and developing of industry that is mutually beneficial to the parties to the compact.

(B) (i) However, any contract or agreement relating to the issuance of bonds shall be approved by the municipal governing body or county court of each municipality or county which is a party to the compact before it shall be effective.

(ii) Any property acquired under the provisions of this subchapter shall not be sold unless and until the terms of the sale are approved by the municipal governing body or county court of each and every party to the compact.

(2) The commission may employ engineers, architects, inspectors, managers, attorneys, and such other employees as, in its judgment, may be necessary in the execution of its powers and duties and may fix their compensation.

(3) After the construction or acquisition of any lands, buildings, or facilities and subject to the limitations contained in this chapter, the commission shall have the authority to reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of the lands, buildings, or facilities.

(c) All expenses and liabilities incurred in carrying out the duties and powers of the commission may be paid from any available funds, including, without limitation, funds obtained from the issuance of bonds or from revenues derived from facilities constructed or acquired with the proceeds of the bonds.



§ 14-165-204 - Issuance of bonds.

(a) Any compact entered into under the provisions of this subchapter may provide that each party to the compact will issue bonds under Arkansas Constitution, Amendment 49 [repealed], and that all funds obtained by the issuance of the bonds will be used for a joint industrial development project.

(b) Whenever the parties to the compact agree that each shall issue bonds under Arkansas Constitution, Amendment 49 [repealed], no bonds shall be issued by any party to the compact for use in the joint project unless the voters of each and every party to the compact approve the issuance of bonds.

(c) The parties to the compact shall determine by agreement the portion of the total cost of any project that each party to the compact is to bear.









Chapter 166 - Planning and Development Organizations

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Multi-County Planning and Development Organizations

§ 14-166-201 - Purpose.

(a) (1) The purpose of this subchapter is to encourage multi-county planning and development organizations which have been formed, or which may be formed in the future, as voluntary nonprofit associations to promote economic development, to assist local governments and private organizations in obtaining federal grants and loans, to prepare comprehensive regional plans for economic development and improved government services, to enlist private support for these activities, and to coordinate private and public programs in the multi-county districts.

(2) Recognizing the beneficial services to be provided the people of this state through the activities of such multi-county planning and development organizations established for the aforementioned purposes, and in order to encourage such organizations in their efforts to provide these beneficial services, the General Assembly establishes a program of providing financial assistance to the associations to enable them to continue and expand their activities in furtherance of the purposes of this subchapter.

(b) Nothing in this subchapter is intended to be inconsistent with or contrary to a policy of relying on the private enterprise system.



§ 14-166-202 - Designation of districts.

(a) The General Assembly recognizes as planning and development districts the boundaries of the following eight (8) economic development districts:

(1) Northwest Arkansas Economic Development District, Inc., consisting of Benton, Washington, Madison, Carroll, Boone, Newton, Marion, Searcy, and Baxter counties;

(2) North Central Arkansas Economic Development District, Inc., consisting of Fulton, Izard, Sharp, Stone, Independence, Jackson, Van Buren, Cleburne, White, and Woodruff counties;

(3) Northeast Arkansas Economic Development District, Inc., consisting of Randolph, Clay, Lawrence, Greene, Craighead, Mississippi, Poinsett, Cross, Crittenden, St. Francis, Lee, and Phillips counties;

(4) Southeast Arkansas Economic Development District, Inc., consisting of Grant, Jefferson, Arkansas, Cleveland, Lincoln, Desha, Bradley, Drew, Chicot, and Ashley counties;

(5) Southwest Economic Development District of Arkansas, Inc., consisting of Sevier, Howard, Little River, Hempstead, Nevada, Ouachita, Dallas, Calhoun, Miller, Lafayette, Columbia, and Union counties;

(6) Western Arkansas Economic Development District, Inc., consisting of Crawford, Franklin, Sebastian, Logan, Scott, and Polk counties;

(7) West Central Arkansas Economic Development District, Inc., consisting of Johnson, Pope, Conway, Yell, Perry, Montgomery, Garland, Pike, Clark, and Hot Spring counties; and

(8) Central Arkansas Economic Development District, Inc., consisting of Faulkner, Saline, Pulaski, Lonoke, Prairie, and Monroe counties.

(b) (1) If a municipality is located in two (2) or more counties which are situated in different planning and development districts, then if the governing body of the municipality so determines by ordinance, the entire area of the municipality may be deemed attached to the planning and development district which has the county with the highest proportion of the population of the municipality.

(2) The population of the municipality shall be based upon the most recent federal decennial or special census data available for the municipality.

(c) (1) Nothing in this subchapter is intended to change or conflict with the status of regional and metropolitan planning commissions or councils of governments established under § 14-17-301 et seq. and § 14-56-501 et seq.

(2) This subchapter does not change the designation of urban and metropolitan planning organizations presently recognized by the Department of Finance and Administration for programs of the Department of Housing and Urban Development or any other department of the federal government.



§ 14-166-203 - Recognition and qualification of organizations.

(a) The governing boards of directors of the eight (8) economic development districts are recognized as the representative organizations of the initial planning and development districts as recognized in § 14-166-202.

(b) In order to qualify for the benefits of the provisions of this subchapter, the representative organization of a planning and development district shall have a governing board of directors, a majority of whose members are elected officials of local governments and the remainder of whose members represent economic development organizations and organizations broadly representative of diverse community interests.

(c) (1) The operations of representative organizations of planning and development districts shall be solely within the discretion and control of the local governing boards of directors of the respective districts, it not being the intention of the General Assembly that anything in this subchapter creates any power, authority, or control in any state agency over the management and operations of the organizations.

(2) Continued state financial support of organizations as provided in this subchapter shall terminate with respect to any organization that uses state funds for any purpose not within the intent and purposes of this subchapter until the organization shall make restitution for any misused funds and furnishes proof of compliance with respect to future operations.



§ 14-166-204 - Allocation of payments.

(a) (1) The Department of Finance and Administration is authorized to make payments from time to time to officially recognized organizations of planning and development districts from state funds appropriated for that purpose.

(2) Payments shall be scheduled as nearly as possible to begin on July 1 of each fiscal year and on the first day of each calendar quarter thereafter.

(b) (1) Funds appropriated for payments to recognized organizations of planning and development districts shall be allocated, in equal shares, among the initial eight (8) recognized districts as established in § 14-166-202.

(2) If, in the future, any change occurs in the district boundaries of any of the initial eight (8) districts, as authorized in § 14-166-202, the number one (1) allocation of appropriated funds to the former districts which comprise counties reorganized in the new district shall be apportioned to the new district in accordance with equitable criteria established by the Department of Finance and Administration and published in advance prior to the establishment of the new district.



§ 14-166-205 - Conditions of payments.

(a) (1) Whenever the General Assembly shall have appropriated funds to be used for making payments as authorized in this subchapter, the Department of Finance and Administration shall notify the respective boards of directors of the planning and development districts of the amount allocated to the district as provided in § 14-166-204 and shall notify the district that application for the funds may be made upon forms provided by the department.

(2) Upon receipt of application for such allocated funds from a district, the department shall determine that the following conditions have been met before making payments:

(A) The organization applying for payment is officially recognized as a designated district in accordance with § 14-166-202 and § 14-166-203;

(B) The governing board of directors of the organization shall certify that a proposed budget has been established for the expenditures of state and local funds for purposes consistent with the purposes of this subchapter;

(C) The organization has obtained nonfederal matching funds committed from local governments or private sources at least equal to the amount of the payment of state funds, and the president or treasurer of the board of directors of the organization shall certify, from time to time, that such matching funds from local or private sources are on deposit to the organization's own account before quarterly payments of state funds may be made to the district;

(D) At the end of each fiscal year, an audited report of expenditures of the district shall be submitted to the department, and any state funds unexpended or unobligated by June 30 shall be returned by the district to the State Treasury. In addition, if the district shall have used any state funds for any purpose not within the purposes of this subchapter, the amount thereof shall be reimbursed to the State of Arkansas before any additional payments may be made to the district.

(b) Upon receipt of the application for funds from a district, the department shall review it, and if the department shall determine that the district is qualified to receive payments under this subchapter, state funds shall be paid to the district on a dollar-for-dollar matching basis of funds provided from local or private nonfederal sources. However, in no event may state matching funds exceed the amount of funds allocated to the district for the fiscal year from funds appropriated for it.

(c) (1) It is the specific intention of the General Assembly that all or part of the state and local funds may be used to qualify for matching federal funds to be used for the purposes provided in this subchapter.

(2) In the event a district shall not qualify for the total amount of state funds allocated to the district during any fiscal year because of failure to provide the required matching funds from nonfederal local or private sources, the amount thereof for which the district does not qualify shall remain in the State Treasury and shall not be apportioned for payment to other districts, it being the intention of this section that each district shall receive no payment in excess of the pro rata share of state funds allocated to the district.









Chapter 167 - Energy Resources and Conservation

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Energy Conservation and Renewable Energy Resource Financing

§ 14-167-201 - Title.

This subchapter shall be referred to, and may be cited as, the "Energy Conservation and Renewable Energy Resource Finance Act."



§ 14-167-202 - Legislative findings and public policy.

(a) The General Assembly finds that:

(1) The State of Arkansas is confronted with a severe energy crisis;

(2) The demand for fuels has outstripped the available supplies;

(3) The cost to the consumer for energy usage continues to increase at an accelerated rate;

(4) A great and growing number of residents of this state can no longer afford basic energy needs;

(5) The energy crisis has adversely affected the growth and stability of agriculture, commerce, and industry within the state, producing widespread unemployment;

(6) The energy crisis will be perpetuated by a continued dependence on depletable energy resources which are subject to rapid increases in price and uncertain availability; and by the wasteful and inefficient use of available energy supplies;

(7) These conditions are inimical to the economic security of the state and the health, welfare, and prosperity of its citizens.

(b) It is declared to be the public policy and responsibility of this state to encourage energy conservation and to promote the development and use of renewable energy resources, in order to alleviate the undesirable social and economic conditions created by the energy crisis.

(c) The General Assembly finds that the public policy and responsibility of the state as set forth in this section cannot be fully attained without the use of public financing, and it is the purpose of this subchapter to make such financing available for energy facilities which will reduce energy consumption or make use of renewable energy resources in residential, commercial, industrial, and agricultural application.



§ 14-167-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Facilities" or "energy facilities" means any real property, personal property, or mixed property of any and every kind which, in residential, commercial, industrial, or agricultural applications:

(A) Reduces the amount of energy required to perform desired tasks; or

(B) Utilizes renewable energy resources to supply energy needs;

(2) "Renewable energy resources" means any technology or source of energy which:

(A) Does not depend on the use of depletable fuels such as oil, natural gas, and coal or of nuclear fuels; and

(B) Makes use of nondepletable supplies of energy, including, without limitation, solar, wind, bioconversion, falling or flowing water, geothermal deposits, or municipal, commercial, industrial, agricultural, or individual waste products;

(3) "Acquire" means to obtain at any time, by gift, purchase, or other arrangement, any energy facilities, including, without limitation, those theretofore existing, those theretofore constructed and equipped, those theretofore partially constructed and equipped, and those being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the governing body of the municipality or the county shall determine;

(4) "Construct" means to acquire or build extensions, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising, as the municipality or county shall determine to be in the public interest and necessary under the circumstances existing at the time, to accomplish the purposes of and authorities set forth in this subchapter;

(5) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed;

(6) "Governing body" means the council, board of directors, or other like body in which the legislative functions of a municipality are vested, or the quorum court of the county;

(7) "Lease" means to lease for such rentals, for such periods, and upon such terms and conditions as the municipality or county shall determine and the granting of such extension and purchase options for such prices and upon such terms and conditions as the municipality or county shall determine;

(8) "Municipality" means a city of the first or second class or an incorporated town;

(9) "Sell" means to sell for such price, in such manner, and upon such terms as the municipality shall determine, including, without limitation, public or private sale and, if public, pursuant to such advertisement as the municipality or county shall determine, sell for cash or credit payable in lump sum or in installments over such period as the municipality or county shall determine;

(10) "Loan" means to loan for such periods, at such rates of interest, as fixed by the ordinance authorizing their issuance, in such manner, and upon such terms and conditions as the municipality or county shall determine, including, without limitation, a secured or unsecured loan.



§ 14-167-204 - Construction.

This subchapter is to be liberally construed to accomplish the purposes of it and shall be the sole authority necessary to be complied with. To this end, it shall not be necessary to comply with general provisions of other laws dealing with energy facilities, their acquisition, construction, leasing, encumbering, or disposition.



§ 14-167-205 - Energy project authority.

(a) Any municipality and any county in this state is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in, or dispose of, or make loans to finance the acquisition, construction, reconstruction, extension, equipment, or improvement of energy facilities.

(b) Any such undertaking will be referred to in this subchapter as an "energy project."



§ 14-167-206 - Authority to fund.

(a) Municipalities and counties are authorized to use any available revenues for the accomplishment of energy projects, either alone or together with other available funds and revenues, and may issue bonds, as authorized in this subchapter, for the accomplishment of energy projects, either alone or together with other available funds and revenues.

(b) Bonds may be issued in such principal amount as shall be sufficient to pay the cost of accomplishing the energy project involved, the cost of issuing bonds, the amount necessary for a reserve, if deemed desirable, the amount necessary to provide for debt service on the bonds until revenues for the payment of them are available, and any other costs and expenditures of whatever nature incidental to the accomplishment of the energy project involved.



§ 14-167-207 - Bonds -- Issuance generally.

The issuance of bonds shall be by ordinance of the municipality or county.



§ 14-167-208 - Bonds -- Terms and conditions.

(a) As the ordinance authorizing their issuance may provide, the bonds may:

(1) Be in such form and denominations;

(2) Be exchangeable for bonds of another denomination;

(3) Be made payable at such places within or without the state;

(4) Be issued in one (1) or more series;

(5) Bear such date or dates;

(6) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(7) Bear interest at such rate or rates;

(8) Be payable in such medium of payment;

(9) Be subject to such terms of redemption; and

(10) Contain such terms, covenants, and conditions, including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The rights, duties, and obligations of the municipality or county and the trustee for the holders and registered owners of the bonds; and

(D) The rights of the holders and registered owners of the bonds.

(b) Subject to provisions of the ordinance or of the trust indenture, as prescribed in this section or § 14-167-209 pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 14-167-209 - Bonds -- Trust indenture, lease, etc.

(a) The ordinance authorizing the bonds may provide for the execution by the municipality or county of an indenture which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee, who may be a trustee within or without the state, for the holders and registered owners of the bonds.

(b) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The maintaining of rates and charges;

(3) The collection and disposition of revenues;

(4) The maintenance of various funds and reserves;

(5) The nature and extent of the security and pledging of revenues;

(6) The rights, duties, and obligations of the municipality or county and the trustee; and

(7) The rights of the holders and registered owners of the bonds.

(c) It shall not be necessary for the municipality or county to publish any indenture, lease, or other agreement if:

(1) The ordinance authorizing an indenture, lease, or other agreement is published as required by law governing the publication of ordinances of a municipality or county;

(2) The ordinance advises that a copy of the indenture, lease, or other agreement, as the case may be, is on file in the office of the clerk or recorder of the municipality or the county clerk of the county for inspection by any interested person; and

(3) The copy of the indenture, lease, or other agreement, as the case may be, is actually filed with the clerk or recorder of the municipality or the county clerk of the county.



§ 14-167-210 - Bonds -- Sale.

The bonds may be sold for such price, including, without limitation, sale at a discount, and in such manner as the municipality or county may determine by ordinance.



§ 14-167-211 - Bonds, coupons -- Execution.

(a) (1) The bonds shall be executed by the mayor and the city clerk or recorder of the municipality or the county judge and county clerk of the county, with either the facsimile or manual signature of the mayor or county judge, but with the manual signature of the clerk or recorder and of the county clerk.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(b) The coupons attached to the bonds may be executed by the facsimile signature of the mayor of the municipality or the county judge of the county.



§ 14-167-212 - Bonds -- Successive issues.

There may be successive bond issues for the purpose of financing the same energy project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping energy projects already in existence, whether or not originally financed by bonds issued under this subchapter with each successive issue to be authorized as provided by this subchapter.



§ 14-167-213 - Bonds -- Priority among issues.

Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the energy project involved may be controlled by the ordinance authorizing the issuance of bonds under this subchapter.



§ 14-167-214 - Bond obligation.

(a) (1) The bonds issued under this subchapter shall not be general obligations of the municipality or county but shall be special obligations, and in no event shall the bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.

(b) The principal of, and interest on, the bonds shall be secured by a pledge of, and shall be payable from, revenues derived from the energy project acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds.



§ 14-167-215 - Refunding bonds.

(a) (1) Bonds may be issued for the purpose of refunding any obligations issued under this subchapter.

(2) Refunding bonds may be combined with bonds issued under the provisions of §§ 14-167-207 -- 14-167-213 into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement of them.

(c) (1) All bonds issued under this section shall, in all respects, be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.

(2) The ordinance under which refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded by them.



§ 14-167-216 - Mortgage lien.

(a) The ordinance or indenture referred to in § 14-167-207 or § 14-167-209 may, but need not, impose a foreclosable mortgage lien upon the land, buildings, or other properties acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.

(b) The nature and extent of the mortgage lien may be controlled by the ordinance or indenture including, without limitation, provisions pertaining to:

(1) The release of all or part of the land, buildings, or other properties from the mortgage lien; and

(2) The priority of the mortgage lien in the event of successive bond issues as authorized by § 14-167-212.

(c) The ordinance or indenture authorizing or securing the bonds may authorize any holder or registered owner of bonds issued under the provisions of this subchapter, or a trustee on behalf of all holders and registered owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuing municipality or county set forth in this subchapter and set forth in the ordinance or indenture authorizing or securing the bonds.

(d) References in this subchapter to mortgage lien shall include and mean security interest in any personal property embodied in properties acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.



§ 14-167-217 - Receivership.

(a) (1) The ordinance or indenture referred to in § 14-167-207 or § 14-167-209 may, but need not, provide that in the event of a default in the payment of the principal of, or interest on, any bonds issued under this subchapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or other properties acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds.

(2) The receiver shall have the power to operate and maintain the land, buildings, or other properties and to charge and collect rates or rents sufficient to provide for the payment of the principal of and interest on the bonds, after providing for the payment of all costs of receivership and operating expenses of the land, buildings, or other properties, and to apply the income and revenues derived from the land, buildings, or other properties in conformity with this subchapter and the ordinance or indenture authorizing or securing the bonds.

(3) When the default has been cured, the receivership shall be ended and the properties returned to the municipality or county.

(b) (1) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded to the trustee for the holders and registered owners of the bonds in the ordinance or indenture authorizing or securing the bonds.

(2) The relief shall be so granted and administered as to accord full recognition to priority rights of holders and registered owners of the bonds as to the pledge of revenues from, and the mortgage lien on, land, buildings, or other properties as specified in, and fixed by, the ordinance or indenture authorizing or securing successive bond issues.



§ 14-167-218 - Bonds -- Tax exemption.

Bonds issued under this subchapter and interest on them shall be exempt from all state, county, municipal, and school district taxes.



§ 14-167-219 - Public funds investment.

(a) Any municipality, or any board, commission, or other authority duly established by ordinance of any municipality, or the boards of trustees, respectively, of firemen's relief and pension funds and policemen's pension and relief funds of any municipality, or the board of trustees of any retirement system created by the General Assembly, may invest, in its discretion, any of its funds not immediately needed for its purposes in bonds issued under the provisions of this subchapter.

(b) Bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 14-167-220 - Intergovernmental agreements.

Municipalities and counties are authorized to enter into and carry out appropriate agreements with any agency or political subdivision of the federal government or of the State of Arkansas pertaining to the accomplishment of the purposes authorized by this subchapter, including, without limitation, loan agreements for the borrowing of money and agreements pertaining to grants.









Chapter 168 - Community Redevelopment Generally

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Community Redevelopment Financing



Subchapter 3 - -- Community Redevelopment -- Creation and Procedures

§ 14-168-301 - Definitions.

As used in this subchapter:

(1) "Applicable ad valorem rate" means the total ad valorem rate less the debt service ad valorem rate;

(2) "Base value" means the assessed value of all real property within a redevelopment district subject to ad valorem taxation, as of the most recent assessment preceding the effective date of the ordinance approving the project plan of the redevelopment district;

(3) (A) "Blighted area" means an area in which the structures, buildings, or improvements, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for access, ventilation, light, air, sanitation, or open spaces, high density of population, and overcrowding or the existence of conditions which endanger life or property, are detrimental to the public health, safety, morals, or welfare.

(B) "Blighted area" includes any area which, by reason of the presence of a substantial number of substandard, slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax on special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of a city, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use, or any area which is predominantly open and which because of lack of accessibility, obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of the community;

(4) "Capital improvements of a public nature" has the same meaning as in § 14-164-303(2);

(5) "Current value" means the assessed value of all real property within a redevelopment district subject to ad valorem taxation, as of the most recent assessment after the formation of the redevelopment district;

(6) "Debt service ad valorem rate" means that portion of the total ad valorem rate that, as of the effective date of the creation of the redevelopment district, is pledged to the payment of debt service on bonds issued by any taxing unit in which all or any part of the redevelopment district is located;

(7) (A) "Incremental value" for any redevelopment district, means the difference between the base value and the current value.

(B) The incremental value will be positive if the current value exceeds the base value, and the incremental value will be negative if the current value is less than the base value;

(8) "Local governing body" means the city council, city board of directors, county quorum court, or any other legislative body governing a local government in the State of Arkansas;

(9) "Local government" means any city or county in the State of Arkansas;

(10) (A) "Project costs" means expenditures made in preparation of the project plan and made, or estimated to be made, or monetary obligations incurred, or estimated to be incurred, by the local government, which are listed in the project plan as costs of public works or improvements benefiting a redevelopment project district, plus any costs incidental thereto.

(B) Project costs include, but are not limited to:

(i) Capital costs, including, but not limited to, the actual costs of the construction of public works or improvements, new buildings, structures, and fixtures, the demolition, alteration, remodeling, repair, or reconstruction of existing buildings, structures, and fixtures, environmental remediation, parking and landscaping, the acquisition of equipment, and site clearing, grading, and preparation;

(ii) Financing costs, including, but not limited to, all interest paid to holders of evidences of indebtedness issued to pay for project costs, all costs of issuance, and any redemption premiums, credit enhancement, or other related costs;

(iii) Real property assembly costs, meaning any deficit incurred resulting from the sale or lease as lessor by the local government of real or personal property within a redevelopment district for consideration which is less than its cost to the local government;

(iv) Professional service costs, including, but not limited to, those costs incurred for architectural, planning, engineering, and legal advice and services;

(v) Imputed administrative costs, including, but not limited to, reasonable charges for the time spent by local government employees in connection with the implementation of a project plan;

(vi) Relocation costs, including, but not limited to, those relocation payments made following condemnation and job training and retraining;

(vii) Organizational costs, including, but not limited to, the costs of conducting environmental impact and other studies and the costs of informing the public with respect to the creation of redevelopment project areas and the implementation of project plans;

(viii) The amount of any contributions made in connection with the implementation of the project plan;

(ix) Payments made, in the discretion of the local governing body, which are found to be necessary or convenient to the creation of redevelopment areas or the implementation of project plans; and

(x) That portion of costs related to the construction of environmental protection devices, storm or sanitary sewer lines, water lines, amenities, federal or state highways, or city or county streets or the rebuilding or expansion of highways or streets, the construction, alteration, rebuilding, or expansion of which is necessitated by the project plan for a district, whether or not the construction, alteration, rebuilding, or expansion is within the area;

(11) "Project plan" means the plan which shall be adopted by a local governing body for a redevelopment project as described in § 14-168-306;

(12) "Real property" means all lands, including improvements and fixtures on them and property of any nature appurtenant to them or used in connection with them and every estate, interest, and right, legal or equitable, in them, including terms for years and liens by way of judgment, mortgage, or otherwise, and the indebtedness secured by the liens;

(13) "Redevelopment district" means a contiguous geographic area within a city or county in which a redevelopment project will be undertaken, as defined and created by ordinance of the local governing body;

(14) (A) "Redevelopment project" means an undertaking for eliminating or preventing the development or spread of slums or deteriorated, deteriorating, or blighted areas, for discouraging the loss of commerce, industry, or employment, or for increasing employment, or any combination thereof.

(B) A redevelopment project may include one (1) or more of the following:

(i) The acquisition of land and improvements, if any, within the redevelopment district and clearance of the land so acquired; or

(ii) The development, redevelopment, revitalization, or conservation of the project area whenever necessary to provide land for needed public facilities, public housing, or industrial or commercial development or revitalization, to eliminate unhealthful, unsanitary, or unsafe conditions, to lessen density, mitigate or eliminate traffic congestion, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or otherwise remove or prevent the spread of blight or deterioration;

(iii) The financial or other assistance in the relocation of persons and organizations displaced as a result of carrying out the redevelopment project and other improvements necessary for carrying out the project plan, together with such site improvements as are necessary for the preparation of any sites and making any land or improvements acquired in the project area available by sale or by lease for public housing or for development, redevelopment, or rehabilitation by private enterprise for commercial or industrial uses in accordance with the plan;

(iv) The construction of capital improvements within a redevelopment district designed to alleviate deteriorating conditions or a blighted area or designed to increase or enhance the development of commerce, industry, or housing within the redevelopment district; or

(v) Any other projects the local governing body deems appropriate to carry out the purposes of this subchapter;

(15) "Special fund" means a separate fund for a redevelopment district established by the local government into which all tax increment revenues and other pledged revenues are deposited and from which all project costs are paid;

(16) "Tax increment" means the incremental value of a redevelopment district multiplied by the applicable ad valorem rate;

(17) "Taxing unit" means the State of Arkansas and any city, county, or school district; and

(18) (A) "Total ad valorem rate" means the total millage rate of all state, county, city, school, or other property taxes levied on all taxable property within a redevelopment district in a year.

(B) The total ad valorem rate shall not include any:

(i) Increases in the total millage rate occurring after the effective date of the creation of the redevelopment district if the additional millage is pledged for repayment of a specific bond or note issue;

(ii) Property taxes levied for libraries under Arkansas Constitution, Amendment 30, or Arkansas Constitution, Amendment 38;

(iii) Property taxes levied for a fireman's relief and pension fund or policeman's relief and pension fund of any municipality or county; or

(iv) Property taxes levied for any hospital owned and operated by a county.



§ 14-168-302 - Construction.

The General Assembly declares that this subchapter is necessary for the welfare of this state and its inhabitants, and it is the intent of the General Assembly that it is to be broadly construed to effect its purpose.



§ 14-168-303 - Powers supplemental.

The powers conferred by this subchapter are in addition and supplemental to the powers conferred upon local governments and improvement districts by the General Assembly relating to the issuance of bonds.



§ 14-168-304 - Powers generally.

In addition to any other powers conferred by law, a local government may exercise any powers necessary and convenient to carry out the purpose of this subchapter, including the power to:

(1) Create redevelopment districts and to define the boundaries of redevelopment districts;

(2) Cause project plans to be prepared, to approve the project plans, and to implement the provisions and effectuate the purposes of the project plans;

(3) Issue redevelopment bonds, notes, or other evidences of indebtedness, in one or more series, and to pledge tax increments and other redevelopment revenues for repayment of them;

(4) Deposit moneys into the special fund for any redevelopment project district;

(5) Enter into any contracts or agreements, including agreements with bondholders, determined by the local governing body to be necessary or convenient to implement the provisions and effectuate the purposes of project plans;

(6) Receive from the federal government or the state loans and grants for or in aid of a redevelopment project and to receive contributions from any other source to defray project costs;

(7) (A) Exercise the right of eminent domain to condemn property for the purposes of implementing the project plan.

(B) The rules and procedures set forth in §§ 18-15-301 -- 18-15-307 shall govern all condemnation proceedings authorized in this subchapter;

(8) Make relocation payments to such persons, businesses, or organizations as may be displaced as a result of carrying out the redevelopment project;

(9) Clear and improve property acquired by it pursuant to the project plan and construct public facilities on it or contract for the construction, development, redevelopment, rehabilitation, remodeling, alteration, or repair of the property;

(10) Cause parks, playgrounds, or water, sewer, or drainage facilities, or any other public improvements, including, but not limited to, fire stations, community centers, and other public buildings which it is otherwise authorized to undertake to be laid out, constructed, or furnished in connection with the redevelopment project;

(11) Lay out and construct, alter, relocate, change the grade of, make specific repairs upon, or discontinue public ways and construct sidewalks in, or adjacent to, the redevelopment project;

(12) Cause private ways, sidewalks, ways for vehicular travel, playgrounds, or water, sewer, or drainage facilities and similar improvements to be constructed for the benefit of the redevelopment district or those dwelling or working in it;

(13) Construct any capital improvements of a public nature, as such term is defined in § 14-164-303(2), as now or hereafter amended;

(14) Construct capital improvements to be leased or sold to private entities in connection with the goals of the redevelopment project;

(15) Designate one (1) or more officials or employees of the local government to make decisions and handle the affairs of redevelopment districts created pursuant to this subchapter;

(16) Adopt ordinances or bylaws or repeal or modify such ordinances or bylaws or establish exceptions to existing ordinances and bylaws regulating the design, construction, and use of buildings within the redevelopment district;

(17) Sell, mortgage, lease, transfer, or dispose of any property, or interest therein, acquired by it pursuant to the project plan for development, redevelopment, or rehabilitation in accordance with the project plan;

(18) Invest project revenues as provided in this subchapter; and

(19) Do all things necessary or convenient to carry out the powers granted in this subchapter.



§ 14-168-305 - Creation of district.

(a) The local governing body, upon its own initiative or upon request of affected property owners or upon request of the city or county planning commission, may designate the boundaries of a proposed redevelopment district.

(b) (1) The local governing body shall hold a public hearing at which interested parties are afforded a reasonable opportunity to express their views on the proposed creation of a redevelopment district and its proposed boundaries.

(2) (A) Notice of the hearing shall be published in a newspaper of general circulation in the city or county at least fifteen (15) days prior to the hearing.

(B) Prior to this publication, a copy of the notice shall be sent by first-class mail to the chief executive officers of all local governmental and taxing units having the power to levy taxes on property located within the proposed redevelopment district and to the superintendent of any school district which includes property located within the proposed redevelopment district.

(c) The local governing body shall adopt an ordinance which:

(1) Describes the boundaries of a redevelopment district sufficiently definitely to identify with ordinary and reasonable certainty the territory included, which boundaries may create a contiguous district;

(2) Creates the redevelopment district as of a date provided in it;

(3) (A) Assigns a name to the redevelopment district for identification purposes.

(B) The name may include a geographic or other designation, shall identify the city or county authorizing the district, and shall be assigned a number beginning with the number one (1).

(C) Each subsequently created district shall be assigned the next consecutive number;

(4) Contains findings that the real property within the redevelopment district will be benefited by eliminating or preventing the development or spread of slums or blighted, deteriorated, or deteriorating areas, or discouraging the loss of commerce, industry, or employment, or increasing employment, or any combination thereof; and

(5) Contains findings whether the property located in the proposed redevelopment district is in a wholly unimproved condition or whether the property located in the proposed redevelopment district contains existing improvements.

(d) The local governing body shall not approve an ordinance creating a redevelopment district, unless the local governing body determines that the boundaries of the proposed redevelopment district are in a blighted area that includes the presence of at least one (1) of the following factors:

(1) Property located in the proposed redevelopment district is in an advanced state of dilapidation or neglect or is so structurally deficient that improvements or major repairs are necessary to make the property functional;

(2) Property located in the proposed redevelopment district has structures that have been vacant for more than three (3) years;

(3) Property located in the proposed redevelopment district has structures that are functionally obsolete and cause the structures to be ill-suited for their original use; or

(4) Vacant or unimproved parcels of property located in the redevelopment district are in an area that is predominantly developed and are substantially impairing or arresting the growth of the city or county due to obsolete platting, deterioration of structures, absence of structures, infrastructure, site improvements, or other factors hindering growth.

(e) (1) No county shall establish a redevelopment district, any portion of which is within the boundaries of a city.

(2) However, one (1) or more local governments through interlocal agreement may join in the creation of a district, the boundaries of which lie in one (1) or more local governments.

(f) (1) The ordinance shall establish a special fund as a separate fund into which all tax increment revenues, and any other revenues generated under the Arkansas Constitution or Arkansas law and designated by the local government for the benefit of the redevelopment district shall be deposited and from which all project costs shall be paid.

(2) The special fund may be assigned to and held by a trustee for the benefit of bondholders if tax increment financing is used.

(3) If the local governing body determines that the property located in the proposed redevelopment district is in a wholly unimproved condition, the ordinance shall state that the revenues deposited into the special fund shall be used only for project costs incurred in connection with capital improvements of a public nature.

(g) (1) The boundaries of the redevelopment district may be modified from time to time by ordinance of the local government.

(2) However, in the event any bonds, notes, or other obligations are outstanding with respect to the redevelopment district, any change in the boundaries shall not reduce the amount of tax increment available to secure such tax increment financing.



§ 14-168-306 - Project plan -- Approval.

(a) (1) Upon the creation of the redevelopment district, the local governing body shall cause the preparation of a project plan for each redevelopment district, and the project plan shall be adopted by ordinance of the local governing body.

(2) This process shall conform to the procedures set forth in this section.

(b) Each project plan shall include:

(1) A statement listing the kind, number, and location of all proposed public works or improvements benefiting the district;

(2) (A) An economic analysis prepared by a third party independent of the local governing body that shall include the projected aggregate tax impact, if any, to taxing units as a result of the creation of a redevelopment district.

(B) The economic analysis shall include a comparison of the projected ad valorem tax revenue diverted from taxing units to the redevelopment district special fund against all projected sales, income, and ad valorem taxes received by taxing units or recaptured by taxing units from neighboring states as a result of the creation of the redevelopment district.

(C) (i) The local governing body shall submit the economic analysis to the Arkansas Economic Development Commission for review.

(ii) The department shall review the economic analysis and provide written comments as to its economic feasibility to the local governing body no later than thirty (30) days after submission by the local governing body;

(3) A list of estimated project costs;

(4) A description of the methods of financing all estimated project costs, including the issuance of tax increment bonds;

(5) A certification by the county assessor of the base value as of the date of certification;

(6) A certification by the county clerk or county tax collector, if the county operates under the unit tax ledger system, of the total ad valorem rate, debt service ad valorem rate, and applicable ad valorem rate for the redevelopment district as of the date of certification;

(7) The type and amount of any other revenues that are expected to be deposited to the special fund of the redevelopment district;

(8) A map showing existing uses and conditions of real property in the district;

(9) A map of proposed improvements and uses in the district;

(10) Proposed changes of zoning ordinances;

(11) Appropriate cross-references to any master plan, map, building codes, and city ordinances affected by the project plan;

(12) A list of estimated nonproject costs;

(13) A statement of the proposed method for the relocation of any persons to be displaced; and

(14) An estimate of the timing, number, and types of jobs to be created by the redevelopment project.

(c) If the project plan is to include tax increment financing, the tax increment financing portion of the plan shall set forth:

(1) An estimate of the amount of indebtedness to be incurred pursuant to this subchapter;

(2) An estimate of the tax increment to be generated as a result of the project;

(3) The method for calculating the tax increment, which shall be in conformance with the provisions of this subchapter, together with any provision for adjustment of the method of calculation;

(4) Any other revenues, such as payment-in-lieu-of-taxes revenues, to be used to secure the tax increment financing; and

(5) Any other provisions as may be deemed necessary in order to carry out any tax increment financing to be used for the redevelopment project.

(d) If less than all of the tax increment is to be used to fund a redevelopment project or to pay project costs or retire tax increment financing, the project plan shall set forth the portion of the tax increment to be deposited in the special fund of the redevelopment district, and provide for the distribution of the remaining portion of the tax increment to the taxing units in which the district lies.

(e) (1) The local governing body shall hold a public hearing at which interested parties are afforded a reasonable opportunity to express their views on the proposed project plan.

(2) (A) Notice of the hearing shall be published in a newspaper of general circulation in the city or county at least fifteen (15) days prior to the hearing.

(B) Prior to this publication, a copy of the notice shall be sent by first-class mail to the chief executive officers of all local governmental and taxing entities having the power to levy taxes on property located within the proposed redevelopment district and to the superintendent of any school district which includes property located within the proposed redevelopment district.

(3) The hearing may be held in conjunction with the hearing set forth in § 14-168-305(b)(1).

(f) (1) Approval by the local governing body of a project plan must be within one (1) year after the date of the county assessor's certification required by subdivision (b)(5) of this section.

(2) The approval shall be by ordinance which contains a finding that the plan is economically feasible.



§ 14-168-307 - Project plan -- Amendment.

(a) The local governing body may adopt by ordinance an amendment to a project plan.

(b) (1) Adoption of an amendment to a project plan shall be preceded by a public hearing held by the local governing body as provided in § 14-168-306(e)(1), at which interested parties shall be afforded a reasonable opportunity to express their views on the amendment.

(2) (A) Notice of the hearing shall be published in a newspaper of general circulation in the city or county at least fifteen (15) days prior to the hearing.

(B) Prior to publication, a copy of the notice shall be sent by first-class mail to the chief executive officers of all local governments or entities having the power to levy taxes on property within the district and to the superintendent of any school district that includes property located within the proposed district.

(c) (1) One (1) or more existing redevelopment districts may be combined pursuant to lawfully adopted amendments to the original plans for each district.

(2) Provided that the local governing body finds that the combination of the districts will not impair the security for any bonds previously issued pursuant to this subchapter.



§ 14-168-308 - Termination of districts.

(a) (1) A redevelopment district shall not be in existence for a period longer than twenty-five (25) years, unless under the original redevelopment plan or by amendment of the original redevelopment plan bonds have been issued and the bonds would not be fully paid until after the date that is twenty-five (25) years from the date of creation of the district.

(2) In any event, a redevelopment district shall not be in existence for a period longer than forty (40) years.

(b) The local governing body may set a shorter period for the existence of the district and may also provide that bonds shall not have a final maturity on a date later than the termination date of the district.

(c) Upon termination of the district, further ad valorem tax revenues shall not be distributed to the special fund of the district.

(d) (1) The local governing body shall adopt upon the expiration of the time periods set forth in this section an ordinance terminating the redevelopment district.

(2) A district shall not be terminated so long as bonds with respect to the district remain outstanding.



§ 14-168-309 - Costs of formation.

(a) The local government may pay, but shall have no obligation to pay, the costs of preparing the project plan or forming the redevelopment district.

(b) If the local government elects not to incur those costs, they shall be made project costs of the district and reimbursed from bond proceeds or other financing, or may be paid by developers, property owners, or other persons interested in the success of the redevelopment project.



§ 14-168-310 - Overlapping districts.

The boundaries of any redevelopment districts shall not overlap with any other redevelopment district.



§ 14-168-311 - Valuation of real property.

(a) (1) Upon and after the effective date of the creation of a redevelopment project district, the county assessor of the county in which the district is located shall transmit to the county clerk, upon the request of the local governing body, the base value, total ad valorem rate, debt service ad valorem rate, and applicable ad valorem rate for the redevelopment district and shall certify to it.

(2) (A) The assessor shall undertake, upon request of the local governing body, an investigation, examination, and inspection of the taxable real property in the district and shall reaffirm or revalue the base value for assessment of the property in accordance with the findings of the investigation, examination, and inspection.

(B) The assessor shall determine, according to his or her best judgment from all sources available to him or her, the full aggregate value of the taxable property in the district, which aggregate valuation, upon certification thereof by the assessor to the clerk, constitutes the base value of the area.

(b) (1) (A) (i) The assessor shall give notice annually to the designated finance officer of each taxing unit having the power to levy taxes on property within each district of the current value and the incremental value of the property in the redevelopment district.

(ii) The assessor shall also determine the tax increment by applying the applicable ad valorem rate to the incremental value.

(B) The notice shall also explain that the entire amount of the tax increment allocable to property within the redevelopment district will be paid to the special fund of the redevelopment district.

(2) The assessor shall identify upon the assessment roll those parcels of property which are within each existing district specifying on it the name of each district.



§ 14-168-312 - Division of ad valorem real property tax revenue.

(a) For so long as the redevelopment district exists, the tax assessor shall divide the ad valorem tax revenue collected, with respect to taxable property in the district, as follows:

(1) The assessor shall determine for each tax year:

(A) The amount of total ad valorem tax revenue which should be generated by multiplying the total ad valorem rate times the current value;

(B) The amount of ad valorem tax revenue which should be generated by multiplying the applicable ad valorem rate times the base value;

(C) The amount of ad valorem tax revenue which should be generated by multiplying the debt service ad valorem rate times the current value; and

(D) The amount of ad valorem revenue which should be generated by multiplying the applicable ad valorem rate times the incremental value;

(2) The assessor shall determine from the calculations set forth in subdivision (a)(1) of this section the percentage share of total ad valorem revenue for each according to subdivisions (a)(1)(B) -- (D) of this section, by dividing each of such amounts by the total ad valorem revenue figure determined by the calculation in subdivision (a)(1)(A) of this section; and

(3) On each date on which ad valorem tax revenue is to be distributed to taxing units, such revenue shall be distributed by:

(A) Applying the percentage share determined according to subdivision (a)(1)(B) of this section to the revenues received and distributing such share to the taxing entities entitled to such distribution pursuant to current law;

(B) Applying the percentage share determined according to subdivision (a)(1)(C) of this section to the revenues received and distributing such share to the taxing entities entitled to such distribution by reason of having bonds outstanding; and

(C) Applying the percentage share determined according to subdivision (a)(1)(D) of this section to the revenues received and distributing such share to the special fund of the redevelopment district.

(b) In each year for which there is a positive tax increment, the county treasurer shall remit to the special fund of the redevelopment district that portion of the ad valorem taxes that consists of the tax increment.

(c) Any additional moneys appropriated to the redevelopment district pursuant to an appropriation by the local governing body and any additional moneys dedicated to the fund from other sources shall be deposited to the redevelopment district fund by the treasurer of the local government.

(d) Any funds so deposited into the special fund of the redevelopment district may be used to pay project costs, principal and interest on bonds, and to pay for any other improvements of the redevelopment district deemed proper by the local governing body.

(e) Unless otherwise directed pursuant to any agreement with bondholders, moneys in the fund may be temporarily invested in the same manner as other municipal funds.

(f) If less than all of the tax increment is to be used for project costs or pledged to secure tax increment financing as provided in the plan for the redevelopment project, the assessor shall account for such fact in distributing the ad valorem tax revenues.



§ 14-168-313 - Payments in lieu of taxes and other revenues.

(a) The local governing body may elect to deposit into the special fund of the redevelopment district all or any portion of payments in lieu of taxes on property within the redevelopment district, including that portion of the payments in lieu of taxes that would have been distributed to other local political subdivisions under § 14-164-703.

(b) Other revenues to be derived from the redevelopment project may also be deposited in the special fund at the direction of the local governing body.



§ 14-168-314 - Bonds generally.

(a) (1) Bonds may be issued for project costs which may include interest prior to and during the carrying out of a project and for a reasonable time thereafter, with such reserves as may be required by any agreement securing the bonds and all other expenses incidental to planning, carrying out, and financing the project.

(2) The proceeds of bonds may also be used to reimburse the costs of any interim financing entered on behalf of the redevelopment district.

(b) Bonds issued under this subchapter shall be payable solely from the tax increment or other revenues deposited to the credit of the special fund of the redevelopment district and shall not be deemed to be a pledge of the faith and credit of the local government.

(c) Every bond issued under this subchapter shall recite on its face that it is a special obligation bond payable solely from the tax increment and other revenues pledged for its repayment.



§ 14-168-315 - Redevelopment bonds or notes -- Authority to issue.

For the purpose of paying project costs or of refunding bonds, notes, or other evidences of indebtedness issued under this subchapter for the purpose of paying project costs, the local governing body may issue bonds, notes, or other evidences of indebtedness, in one (1) or more series, with the bonds or notes payable out of positive tax increments and other revenues deposited to the special fund of the redevelopment district.



§ 14-168-316 - Redevelopment bonds or notes -- Authorizing resolution.

(a) Redevelopment bonds and notes shall be authorized by ordinance of the local governing body.

(b) (1) The ordinance shall state the name of the redevelopment project district, the amount of bonds or notes authorized, and the interest rate to be borne by the bonds or notes.

(2) The ordinance may prescribe the terms, form, and content of the bonds or notes and such other matters as the local governing body deems useful, or it may include by reference the terms and conditions set forth in a trust indenture or other document securing the redevelopment bonds.



§ 14-168-317 - Redevelopment bonds or notes -- Terms, conditions, etc.

(a) (1) Redevelopment bonds or notes may not be issued in an amount exceeding the estimated aggregate project costs, including all costs of issuance of the bonds or notes.

(2) The redevelopment bonds and notes shall not be included in the computation of the constitutional debt limitation of a local government.

(b) (1) The bonds or notes shall mature over a period not exceeding the date of termination of the redevelopment district, as determined pursuant to § 14-168-308.

(2) The bonds or notes may contain a provision authorizing their redemption, in whole or in part, at stipulated prices, at the option of the local government on any interest payment date and, if so, shall provide the method of selecting the bonds or notes to be redeemed.

(3) The principal and interest on the bonds and notes may be payable at any place set forth in the resolution, trust indenture, or other document governing the bonds.

(4) The bonds or notes shall be issued in registered form.

(5) The bonds or notes may be in any denominations.

(6) Each such bond or note is declared to be a negotiable instrument.

(c) The bonds or notes may be sold at public or private sale.

(d) Insofar as they are consistent with subdivision (a)(1) and subsections (b) and (c) of this section, the provisions of §§ 14-169-220 and 14-169-221 relating to procedures for issuance, form, contents, execution, negotiation, and registration of municipal bonds and notes are incorporated by reference in subdivisions (a)(1) and subsections (b) and (c) of this section.

(e) (1) The bonds may be refunded or refinanced and refunding bonds may be issued in any principal amount.

(2) Provided, that the last maturity of the refunding bonds shall not be later than the last maturity of the bonds being refunded.



§ 14-168-318 - Redevelopment bonds or notes -- Security -- Marketability.

To increase the security and marketability of redevelopment bonds or notes, the local government may:

(1) Create a lien for the benefit of the bondholders upon any public improvements or public works financed by the bonds; or

(2) Make such covenants and do any and all such actions, not inconsistent with the Arkansas Constitution, which may be necessary or convenient or desirable in order to additionally secure the bonds or notes, or which tend to make the bonds or notes more marketable according to the best judgment of the local governing body.



§ 14-168-319 - Redevelopment bonds or notes -- Special fund for repayment.

(a) Redevelopment bonds and notes are payable out of the special fund created for each redevelopment district under this subchapter.

(b) (1) The local governing body shall irrevocably pledge all or part of the special fund to the payment of the bonds or notes.

(2) The special fund, or the designated part thereof, may thereafter be used only for the payment of the bonds or notes and their interest until they have been fully paid.

(c) A holder of the bonds or notes shall have a lien against the special fund for payment of the bonds or notes and interest on them and may bring suit, either at law or in equity, to enforce the lien.



§ 14-168-320 - Redevelopment bonds or notes -- Tax exemption.

Bonds and notes issued under this subchapter, together with the interest and income therefrom, shall be exempt from all state, county, and municipal income taxes.



§ 14-168-321 - Excess funds.

(a) Moneys received in the special fund of the district in excess of amounts needed to pay project costs may be used only by the local governing body for the redemption of outstanding bonds, notes, or other evidences of indebtedness issued by the redevelopment district or for distribution to any taxing unit in such amounts as may be determined by the local governing body.

(b) Upon termination of the district, all amounts in the special fund of the district may be used by the local governing body for any lawful purpose.



§ 14-168-322 - Impact reports.

(a) The local governing body annually shall report to the Assessment Coordination Department the current value and incremental value of a redevelopment district and the properties adjacent to the redevelopment district.

(b) The department, in cooperation with other state agencies and local governments, shall make a comprehensive impact report to the Governor and to the General Assembly at the beginning of each biennium as to the economic, social, and financial effect and impact of community redevelopment financing projects.



§ 14-168-323 - Value of assessed property in a redevelopment district.

(a) If state funding to a school district is calculated with regard to the value of assessed property located in the school district, the incremental value of real property within a redevelopment district shall not be included in the assessed value of the real property within the school district for purposes of computing school district funding if the real property is located within the redevelopment district and within the school district and the assessed value of the real property increases above the base value.

(b) Subsection (a) of this section shall apply for each school year during which the tax increment for real property within the redevelopment district is distributed pursuant to § 14-168-312.



§ 14-168-324 - Exemption -- Library millage.

Property taxes levied for libraries under Arkansas Constitution, Amendment 30, or Arkansas Constitution, Amendment 38, are exempt from this subchapter and shall not be diverted from the use for which they were levied.









Chapter 169 - Housing Authorities And Urban Renewal Agencies

Subchapter 1 - -- General Provisions

§ 14-169-101 - Definitions.

As used in this act, unless the context otherwise requires:

(1) "Municipality" means any city, town, or other municipality in the state;

(2) "Bonds" means any bonds, notes, interim certificates, debentures, obligations, or other evidences of indebtedness issued by a housing authority;

(3) "Governing body" means, in the case of a municipality, the council or other legislative body, and in the case of a county, the county court or other legislative body;

(4) "Clerk" means the clerk or the officer with similar duties;

(5) "Housing Authorities Act" means §§ 14-169-201 -- 14-169-205, 14-169-207 -- 14-169-225, 14-169-227, 14-169-229 -- 14-169-240, and 14-169-804;

(6) "Supplemental Housing Authorities Act" means §§ 14-169-223, 14-169-228, 14-169-237, 14-169-238, 14-169-302 -- 14-169-313, 14-169-501 -- 14-169-503, and this act.



§ 14-169-102 - Powers supplemental.

(a) The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law.

(b) Nothing contained in this act shall affect the term of office of any commissioner of a housing authority heretofore appointed.

(c) The enactment of this act shall not be construed to render invalid any action or proceeding had or taken for the creation or establishment of a housing authority pursuant to laws in existence prior to the enactment of this act.



§ 14-169-103 - Appointment and meetings of commissioners.

Nothing contained in the Housing Authorities Act or the Supplemental Housing Authorities Act shall be construed to prevent meetings of the commissioners of a housing authority anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the housing authority is authorized to undertake a housing project, or to prevent the appointment of any person as a commissioner of the authority who resides within such boundaries or additional area and who is otherwise eligible for appointment under these statutes.



§ 14-169-104 - Exercise of powers in areas not included in area of operation.

(a) (1) In addition to its other powers, any housing authority created by or pursuant to the Housing Authorities Act or the Supplemental Housing Authorities Act may exercise any or all of its powers within the territorial boundaries of any municipality not included in the area of operation of the housing authority for the purpose of planning, undertaking, financing, constructing, and operating housing projects within the municipality, if a resolution shall have been adopted declaring that there is a need for the housing authority to exercise its powers within the municipality by:

(A) The governing body of the municipality in which the housing authority is to exercise its powers; and

(B) Any housing authority theretofore established by the municipality and authorized to exercise its powers in it.

(2) A municipality shall have the same powers to furnish financial and other assistance to the housing authority exercising its powers within the municipality under this section as though the municipality were within the area of operation of the authority.

(b) (1) (A) No governing body of a city or other municipality shall adopt a resolution under this section declaring that there is a need for a housing authority, other than a housing authority established by the municipality, to exercise its powers within the municipality, unless a public hearing has first been held by the governing body and unless the governing body shall have found, in substantially the following terms, that:

(i) Unsanitary or unsafe inhabited dwelling accommodations exist in the municipality or that there is a shortage of safe or sanitary dwelling accommodations in the municipality available to persons of low income at rentals they can afford; and

(ii) These conditions can be best remedied through the exercise of the housing authority's powers within the territorial boundaries of the municipality.

(B) The findings shall not have the effect of establishing a housing authority for any municipality under § 14-169-207 nor of thereafter preventing the municipality from establishing a housing authority or joining in the creation of a consolidated housing authority or the increase of the area of operation of a consolidated housing authority.

(2) (A) The clerk of the city or other municipality shall give notice of the time, place, and purpose of the public hearing at least ten (10) days prior to the date on which the hearing is to be held, in a newspaper published in the municipality. If there is no newspaper published in the municipality, then notice shall be published in a newspaper published in the state and having a general circulation in the municipality.

(B) Upon the date fixed for the public hearing, an opportunity to be heard shall be granted to all residents of the municipality and to all other interested persons.

(c) During the time that, pursuant to these findings, a housing authority has outstanding, or is under contract to issue, any evidences of indebtedness for a project within the city or other municipality, no other housing authority may undertake a project within the municipality without the consent of the housing authority which has the outstanding indebtedness or obligation.



§ 14-169-105 - Aid and cooperation by public bodies.

Any municipality, county, or other public body shall have the same rights and powers to aid and cooperate in the development or administration of any housing project of a housing authority established pursuant to the Supplemental Housing Authorities Act as such public body has, under any provisions of law, to aid or cooperate in the development or administration of housing projects of a housing authority established pursuant to the Housing Authorities Act.



§ 14-169-106 - Bonds as legal investments, etc.

The bonds and other obligations issued by any housing authority established pursuant to the Supplemental Housing Authorities Act shall be legal investments, security for public deposits, and negotiable to the same extent and for the same persons, institutions, associations, corporations, public and private bodies, and officers as bonds or other obligations issued by a housing authority established pursuant to the Housing Authorities Act.



§ 14-169-107 - Criminal background checks on applicants to public housing authorities.

(a) Upon the request of a public housing authority, a municipal police department may perform a criminal background check on an adult applicant to the public housing authority. The municipal police department shall require the signature of the applicant on an acceptable form permitting the public housing authority to secure the required background check.

(b) The municipal police department shall not release the criminal background records of the applicant, but shall notify the public housing authority whether or not the applicant meets the occupancy policy requirements of the public housing authority.

(c) A municipal police department may perform the criminal background check at a cost of no more than fifteen dollars ($15.00) to the public housing authority.

(d) As used in this section:

(1) "Criminal background check" means retrievable data from the criminal information system of the Arkansas Crime Information Center;

(2) "Public housing authority" means a housing authority established under § 14-169-207, a regional housing authority established under § 14-169-304, or a consolidated housing authority established under § 14-169-401; and

(3) "Occupancy policy" means legal rules and regulations for a public housing authority which outline application and residency requirements.






Subchapter 2 - -- Housing Authorities in Cities and Counties

§ 14-169-201 - Title.

This subchapter may be referred to as the "Housing Authorities Act."



§ 14-169-202 - Legislative declarations.

It is declared that:

(1) There exist in the state insanitary or unsafe dwelling accommodations and that persons of low income are forced to reside in insanitary or unsafe accommodations; within the state there is a shortage of safe or sanitary dwelling accommodations available at rents which persons of low income can afford, and that those persons are forced to occupy overcrowded and congested dwelling accommodations; these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the residents of the state and impair economic values; these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(2) Slum areas in the state cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved, through the operation of private enterprise, and that the construction of housing projects for persons of low income, as defined in § 14-169-203, would therefore not be competitive with private enterprise;

(3) The clearance, replanning, and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are exclusively public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(4) It is a proper public purpose for any state public body to aid, as provided in this subchapter, any housing authority operating within its boundaries or jurisdiction or any housing project located therein, as the state public body derives immediate benefits and advantages from such an authority or project;

(5) It is in the public interest that work on housing projects be commenced as soon as possible in order to relieve unemployment which constitutes an emergency; and

(6) The necessity in the public interest for the provisions enacted in this subchapter is declared as a matter of legislative determination.



§ 14-169-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Authority" or "housing authority" means any of the public corporations created by § 14-169-207;

(2) "City" means any city of the first or second class or any incorporated town. "The city" means the particular city or town for which a particular housing authority is created;

(3) "County" means any county in the state. "The county" means the particular county for which a particular housing authority is created;

(4) "State public body" means any city, town, county, municipal corporation, commission, district, authority, other subdivision, or other public body of the state;

(5) "Governing body" means:

(A) In the case of a city, the city council or other legislative body thereof;

(B) In the case of a county, the county court or other legislative body thereof; and

(C) In the case of other state public bodies, the council, commissioners, board, or other body having charge of the fiscal affairs of the state public body;

(6) "Mayor" means the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor or executive head of the city;

(7) "Clerk" means the clerk of the city or the clerk of the county, as the case may be, or the officer of the city or the county, charged with the duties customarily imposed on the clerk;

(8) "Area of operation" means:

(A) In the case of a housing authority of a city having a population of less than ten thousand (10,000), the city and the area within five (5) miles of its territorial boundaries;

(B) In the case of a housing authority of a city having a population of ten thousand (10,000) or more, the city and the area within fifteen (15) miles of its territorial boundaries.

However, the area of operation of a housing authority of any city shall not include any area which lies within the territorial boundaries of some other city as defined in this section; and

(C) In the case of a housing authority of a county, all of the county except that portion which lies within the territorial boundaries of any city as defined in this section;

(9) "Federal government" means the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(10) "Slum" means any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light, or sanitary facilities, or any combination of these factors, are detrimental to safety, health, and morals;

(11) (A) "Housing project" means any work or undertaking to:

(i) Demolish, clear, or remove buildings from any slum area. The work or undertaking may embrace the adaptation of the area to public purposes including parks or other recreational or community purposes;

(ii) Provide decent, safe, and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income. The work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, health, recreational, educational, welfare, or other purposes; or

(iii) Accomplish a combination of the foregoing.

(B) The term "housing project" also may be applied to:

(i) The planning of the buildings and improvements;

(ii) The acquisition of property;

(iii) The demolition of existing structures;

(iv) The construction, reconstruction, alteration, and repair of the improvements; and

(v) All other work in connection therewith;

(12) "Persons of low income" means persons or families who lack the amount of income which is necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding;

(13) "Bonds" means any bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this subchapter;

(14) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens;

(15) "Obligee of the authority" or "obligee" means any bondholder, trustee for any bondholder, or lessor demising to the authority property used in connection with a housing project, or any assignee of the lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority.



§ 14-169-204 - Provisions controlling.

Insofar as the provisions of this subchapter are inconsistent with the provisions of any other law, the provisions of this subchapter shall be controlling.



§ 14-169-205 - Planning, etc., laws applicable.

(a) All housing projects of a housing authority shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the housing project is situated.

(b) In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which the authority functions.



§ 14-169-206 - Validating provisions.

(a) The establishment and organization of housing authorities pursuant to the provisions of this subchapter, together with all proceedings, acts, and things heretofore undertaken, performed, or done with reference thereto, are validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity in them or any want of statutory authority.

(b) All contracts, agreements, obligations, and undertakings of housing authorities heretofore entered into relating to financing or aiding in the development, construction, maintenance, or operation of any housing projects or to obtaining aid for them from the United States. This shall include, without limiting the generality of the foregoing, loan and annual contributions contracts, leases with the United States, agreements with municipalities, counties, or other public bodies, including agreements which are pledged or authorized to be pledged for the protection of the holders of any notes or bonds issued by authorities or which are otherwise made a part of the contract with the holders of notes or bonds, relating to cooperation and contributions in aid of projects, payments, if any, in lieu of taxes, furnishing of services and facilities, and the elimination of unsafe and insanitary dwellings. Contracts for the construction of projects, together with all proceedings, acts, and things heretofore undertaken, performed, or done with reference to them are validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity in them or any want of statutory authority.

(c) All proceedings, acts, and things heretofore undertaken, performed, or done in or for the authorization, issuance, sale, execution, and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the development or construction of housing projects, and all notes and bonds heretofore issued by authorities, are validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity in them or any want of statutory authority.



§ 14-169-207 - Creation of authorities.

(a) (1) In each city and in each county of the state there is created a public body corporate and politic to be known as the "housing authority" of the city or county.

(2) (A) An authority shall not transact any business or exercise its powers under this subchapter until or unless the governing body of the city or the county, as the case may be, by proper resolution shall declare at any time that there is need for an authority to function in the city or county.

(B) The determination as to whether there is a need for an authority to function:

(i) May be made by the governing body on its own motion; or

(ii) Shall be made by the governing body upon the filing of a petition signed by twenty-five (25) residents of the city or the county, as the case may be, asserting that there is need for an authority to function in the city or county and requesting that the governing body so declare.

(b) (1) The governing body shall adopt a resolution declaring that there is need for a housing authority in the city or county, as the case may be, if it shall find that:

(A) Insanitary or unsafe inhabited dwelling accommodations exist in the city or county; or

(B) There is a shortage of safe or sanitary dwelling accommodations in the city or county available to persons of low income at rentals they can afford.

(2) In determining whether dwelling accommodations are unsafe or insanitary, the governing body may take into consideration:

(A) The degree of overcrowding;

(B) The percentage of land coverage;

(C) The light, air, space, and access available to the inhabitants of the dwelling accommodations;

(D) The size and arrangement of the rooms;

(E) The sanitary facilities; and

(F) The extent to which conditions exist in the buildings which endanger life or property by fire or other causes.

(c) (1) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under this subchapter upon proof of the adoption of a resolution by the governing body declaring the need for the authority.

(2) (A) A resolution shall be deemed sufficient if it declares that there is need for an authority and finds in substantially the foregoing terms, with no further detail being necessary, that either or both of the enumerated conditions exist in the city or county, as the case may be.

(B) A copy of the resolution, duly certified by the clerk, shall be admissible in evidence in any suit, action, or proceeding.

(d) A housing authority created under the authority of this section shall not transact any business in this state or exercise its powers under a fictitious name unless:

(1) It receives approval by its commissioners of the governing body of affairs of the state public body or, in the absence of commissioners, approval from the governing body of the city or county; and

(2) It files with the Secretary of State a form supplied or approved by the Secretary of State for recording the fictitious name under which the applicant housing authority will transact business or exercise its powers and the name of the housing authority and location of its principal office.



§ 14-169-208 - Appointment, etc., of commissioners, employees.

(a) (1) When the governing body of a city adopts a resolution as prescribed in § 14-169-207, it shall promptly notify the mayor of the adoption.

(2) (A) Upon receiving the notice, the mayor shall appoint five (5) persons as commissioners of the housing authority created for the city.

(B) When the governing body of a county adopts a resolution as indicated, the governing body shall appoint five (5) persons as commissioners of the authority created for the county.

(b) No commissioner of an authority may be an officer or employee of the city or county for which the authority is created.

(c) (1) The commissioners who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4), and five (5) years, respectively, from the date of their appointment.

(2) (A) Thereafter, commissioners shall be appointed as prescribed for a term of office of five (5) years. However, all vacancies shall be filled for the unexpired term.

(B) (i) When the term of office of a commissioner expires or other vacancy occurs in the commissioners of an authority, the commissioners shall appoint a successor to fill the vacancy, subject to confirmation by the municipal or county governing body.

(ii) If the commissioners fail to appoint a successor within forty-five (45) calendar days from the date a commissioner's term expires or other vacancy occurs, the governing body shall appoint a successor.

(C) (i) If the governing body fails to confirm or reject the commissioner's appointment within forty-five (45) calendar days after receiving written notice of the appointment, the appointment shall be deemed confirmed and the governing body shall have no power to act on the appointment thereafter.

(ii) If the governing body rejects such appointment within forty-five (45) calendar days after receiving written notice of the appointment, the commissioners shall within thirty (30) calendar days after receiving written notice of such rejection appoint another person to fill the vacancy.

(iii) If the commissioners fail to make the appointment within the thirty-day period, the governing body shall appoint a successor.

(3) A commissioner shall hold office until his successor has been appointed and has qualified.

(d) (1) A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the governing body.

(2) The certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

(e) A commissioner may receive reasonable compensation for his services, not to exceed three hundred dollars ($300) per year. He shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties.

(f) The powers of each authority shall be vested in their commissioners in office from time to time.

(g) (1) Three (3) commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes.

(2) Action may be taken by the authority upon a vote of a majority of the commissioners present, except as provided in this subchapter and except as otherwise provided in the bylaws of the authority.

(h) (1) The mayor, or in the case of an authority for a county, the governing body of the county, shall designate which of the commissioners appointed shall be the first chairman.

(2) When the office of the chairman of the authority thereafter becomes vacant, the authority shall select a chairman from among its commissioners.

(i) (1) An authority shall select from among its commissioners a vice chairman. It may also employ a secretary, who shall be executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation.

(2) For such legal services as it may require, an authority may call upon the chief law officer of the city or the county or may employ its own counsel and legal staff.

(3) An authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper.



§ 14-169-209 - Commissioner or employee interest prohibited.

(a) No commissioner or employee of a housing authority shall acquire any interest, direct or indirect, in any housing project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project.

(b) (1) If any commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any housing project, he immediately shall disclose it, in writing, to the authority. The disclosure shall be entered upon the minutes of the authority.

(2) Failure so to disclose an interest shall constitute misconduct in office.



§ 14-169-210 - Removal of commissioners.

(a) A commissioner of a city or county housing authority may be removed from office for inefficiency or neglect of duty or misconduct in office only by the vote of the majority of the city council or county quorum court, as the case may be.

(b) Removal shall occur only after the commissioner has been given a copy of the charges, at least ten (10) days prior to the hearing on the charges, and the commissioner has had an opportunity to be heard in person or by counsel.

(c) In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings on them, shall be filed in the office of the clerk.



§ 14-169-211 - Powers of authority generally.

A housing authority shall constitute a public body corporate and politic, exercising exclusively public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this subchapter, including the following powers in addition to others granted in this subchapter:

(1) To sue and be sued;

(2) To have a seal and to alter the same at pleasure;

(3) To have perpetual succession;

(4) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and

(5) To make and from time to time amend and repeal bylaws, rules, and regulations not inconsistent with this subchapter to carry into effect the powers and purposes of the authority;

(6) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; and

(7) To purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled;

(8) To exercise all or any part or combination of the powers granted in this section and §§ 14-169-212 -- 14-169-218 and 14-169-225(b).



§ 14-169-212 - Investigations, studies, etc.

A housing authority shall have the power, within its area of operation:

(1) To investigate into living, dwelling, and housing conditions and into the means and methods of improving these conditions;

(2) To determine where slum areas exist or where there is a shortage of decent, safe, and sanitary dwelling accommodations for persons of low income;

(3) (A) To make studies and recommendations relating to the problem of clearing, replanning, and reconstructing of slum areas and the problem of providing dwelling accommodations for persons of low income; and

(B) To cooperate with the city, the county, and the state, or any political subdivision therof, in action taken in connection with these problems; and

(4) To engage in research, studies, and experimentation on the subject of housing.



§ 14-169-213 - Examinations and investigations -- Conduct, oaths, subpoenas, etc.

A housing authority shall have the power, acting through one (1) or more commissioners or other persons designated by the authority:

(1) To conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information;

(2) To administer oaths;

(3) To issue subpoenas requiring the attendance of witnesses or the production of books and papers; and

(4) To issue commissions for the examination of witnesses who are outside of this state or unable to attend before the authority or excused from attendance.



§ 14-169-214 - Examinations and investigations -- Findings and recommendations.

A housing authority shall have the power to make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or insanitary structures within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety, or welfare.



§ 14-169-215 - Powers of authority regarding property generally.

A housing authority shall have the power:

(1) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures, or facilities embraced in any housing project and, subject to the limitations contained in this subchapter, to establish and revise the rents or charges for them;

(2) To own, hold, and improve real or personal property;

(3) To purchase, lease, obtain options upon, or acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest in it;

(4) To acquire by the exercise of the power of eminent domain any real property;

(5) To sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest in it; and

(6) To insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards.



§ 14-169-216 - Acquisition, operation, construction, etc., of housing projects.

(a) A housing authority shall have the power within its area of operation to prepare, carry out, acquire, lease, and operate housing projects, and to provide for the construction, reconstruction, improvement, alteration, or repair of any housing project or any part thereof.

(b) No provisions of law with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to an authority unless the General Assembly shall specifically so state.



§ 14-169-217 - Contracts for services, works, etc.

(a) A housing authority shall have the power to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a housing project or the occupants thereof.

(b) Notwithstanding anything to the contrary contained in this subchapter or in any other provision of law, a housing authority shall have the power to include, in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor and with any conditions which the federal government may have attached to its financial aid of the project.



§ 14-169-218 - Financing of project.

A housing authority shall have the power to:

(1) Purchase promissory notes, and the mortgages or trust deeds securing them, issued by any builder or developer engaged in constructing dwelling units to be sold or leased to the authority as part of any housing project;

(2) Make loans to any such builder or developer in order to aid in financing any housing project; and

(3) Issue its bonds for any such purpose.



§ 14-169-219 - Power of eminent domain.

(a) A housing authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this subchapter after the adoption by it of a resolution declaring that the acquisition of the real property described in it is necessary for those purposes.

(b) An authority may exercise the power of eminent domain in the manner prescribed in §§ 18-15-1202 -- 18-15-1207 for condemnation by railroad corporations in this state, or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain.

(c) Property already devoted to a public use may be acquired in like manner. However, no real property belonging to the city, the county, the state, or any political subdivision thereof may be acquired without its consent.



§ 14-169-220 - Authority to issue bonds.

(a) (1) (A) A housing authority shall have power to issue bonds, from time to time, in its discretion, for any of its corporate purposes.

(B) An authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it.

(2) (A) An authority may issue such types of bonds as it may determine, including bonds on which the principal and interest are payable:

(i) Exclusively from the income and revenues of the housing project financed from the proceeds of the bonds, or with such proceeds together with a grant from the federal government in aid of the project;

(ii) Exclusively from the income and revenues of certain designated housing projects, whether or not they were financed in whole or in part with the proceeds of the bonds;

(iii) From any funds received from the United States of America, or any agency thereof, pursuant to any act of Congress providing for grants or payments to housing authorities in connection with, or in anywise pertaining to, the achieving and maintaining of housing projects;

(iv) From the funds set forth in subdivision (a)(2)(A)(iii) of this section together with any or all of the revenues set forth in subdivisions (a)(2)(A)(i) and (ii) of this section; or

(v) From its revenues generally.

(B) Bonds may be additionally secured by a pledge of any revenues or a mortgage of any housing project or other property of the authority.

(b) (1) Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of their issuance.

(2) (A) The bonds and other obligations of an authority, which bonds and obligations shall so state on their face, shall not be a debt of the city, the county, or the state, or any political subdivision thereof. Neither the city, the county, the state, nor any political subdivision thereof shall be liable on them; nor, in any event, shall the bonds or obligations be payable out of any funds or properties other than those of the housing authority.

(B) The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.



§ 14-169-221 - Issuance of bonds.

(a) (1) Bonds of a housing authority shall be authorized by its resolution upon a vote of at least three (3) commissioners.

(2) Bonds may be issued in one (1) or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be sold in such manner and on such terms, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as the resolution, its trust indenture, or mortgage may provide.

(b) In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of the bonds, their signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until the delivery.

(c) Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this subchapter, subject to the provisions of this section with regard to registration, shall be fully negotiable.

(d) In any suit, action, or proceeding involving the validity or enforceability of any bond of an authority or the security therefor, any bond reciting, in substance, that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character. The project shall be conclusively deemed to have been planned, located, and constructed in accordance with the purposes and provisions of this subchapter.



§ 14-169-222 - Powers in issuing bonds or incurring obligations.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of the bonds or obligations, a housing authority, in addition to its other powers, shall have power to:

(1) Pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence;

(2) Mortgage all or any part of its real or personal property then owned or thereafter acquired;

(3) (A) Covenant against pledging all or any part of its rents, fees, and revenues or against mortgaging all, or any part, of its real or personal property to which its right or title then exists or may thereafter come into existence, or against permitting or suffering any lien on such revenues or property;

(B) Covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any housing project, or any part thereof; and

(C) Covenant as to what other or additional debts or obligations may be incurred by it;

(4) (A) Covenant as to the bonds to be issued and as to the issuance of the bonds, in escrow or otherwise, and as to the use and disposition of the proceeds thereof;

(B) Provide for the replacement of lost, destroyed, or mutilated bonds;

(C) Covenant against extending the time for the payment of its bonds, or interest thereon; and

(D) (i) Redeem the bonds;

(ii) Covenant for their redemption; and

(iii) Provide the terms and conditions of redemptions;

(5) (A) Covenant, subject to the limitations contained in this subchapter, as to:

(i) The rents and fees to be charged in the operation of a housing project;

(ii) The amount to be raised each year or other period of time by rents, fees, and other revenues; and

(iii) The use and disposition to be made of them; and

(B) (i) Create or authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes; and

(ii) Covenant as to the use and disposition of the moneys held in these funds;

(6) (A) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated;

(B) The amount of bonds the holders of which must consent thereto; and

(C) The manner in which the consent may be given;

(7) (A) Covenant as to the use of any, or all, of its real or personal property; and

(B) Covenant as to:

(i) The maintenance of its real and personal property;

(ii) The replacement of its property;

(iii) The insurance to be carried on its property; and

(iv) The use and disposition of insurance moneys;

(8) (A) Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; and

(B) Covenant and prescribe as to:

(i) The events of default and terms and conditions upon which any, or all, of its bonds or obligations shall become, or may be declared due before maturity; and

(ii) The terms and conditions upon which the declaration and its consequences may be waived;

(9) (A) Vest in trustees or the holders of bonds, or any proportion of them, the right to enforce the payment of the bonds or any covenants securing or relating to the bonds;

(B) Vest in trustees the right, in the event of a default by the authority, to:

(i) Take possession and use, operate, and manage any housing project, or part thereof;

(ii) Collect the rents and revenues arising from it; and

(iii) Dispose of the moneys in accordance with the agreement of the authority with the trustees;

(C) (i) Provide for the powers and duties of trustees; and

(ii) Limit the liabilities of trustees; and

(D) Provide the terms and conditions upon which the trustees or the holders of bonds, or any proportion of them, may enforce any covenant or rights securing or relating to the bonds; and

(10) (A) Exercise all, or any part or combination of, the powers granted in this section;

(B) Make covenants other than, and in addition to, the covenants expressly authorized in this section, of like or different character;

(C) (i) Make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds; or

(ii) In the absolute discretion of the authority, act to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section.



§ 14-169-223 - Bonds and obligations as legal investments.

(a) (1) The state and all public officers, municipal corporations, political subdivisions, and public bodies; and all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; and all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to this subchapter or issued by any public housing authority or agency in the United States, when the bonds or other obligations are secured by a pledge of annual contributions to be paid by the federal government, or any of its agencies.

(2) These bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state.

(b) It is the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies, and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations and to declare that any such bonds or other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state.

(c) Nothing contained in this section shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.



§ 14-169-224 - Joining or cooperating by authorities.

(a) Any two (2) or more housing authorities created pursuant to this subchapter may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing, including the issuance of bonds, notes, or other obligations and giving security therefor, planning, undertaking, owning, constructing, operating, or contracting with respect to housing projects located within the area of operation of any one (1) or more of the authorities.

(b) For such purpose, any authority may, by resolution, prescribe and authorize any other housing authority joining or cooperating with it to act on its behalf with respect to any or all of its powers.

(c) Any authorities joining or cooperating with one another may, by resolutions, appoint from among the commissioners of the authorities an executive committee with full power to act on behalf of the authorities with respect to any or all of their powers, as prescribed by resolutions of the authorities.



§ 14-169-225 - Federal aid or cooperation.

(a) (1) In addition to the powers conferred upon a housing authority by other provisions of this subchapter, the authority is empowered to:

(A) Borrow money or accept grants or other financial assistance from the federal government for, or in aid of, any housing project within its area of operation;

(B) Take over or lease or manage any housing project or undertaking constructed or owned by the federal government; and

(C) To these ends, comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable.

(2) It is the purpose and intent of this section to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance, or operation of any housing project by an authority.

(b) A housing authority shall have the power to procure insurance or guarantees from the federal government of the payment of any debts, or parts thereof, whether or not incurred by the authority, secured by mortgages on any property included in any of its housing projects.



§ 14-169-226 - Agreement to sell project as security for federal obligations.

(a) (1) In any contract or amendatory or superseding contract for a loan and annual contributions entered into between any housing authority and the federal government or any of its agencies, with respect to any housing project undertaken by the authority, the authority is authorized to make such covenants, including covenants with holders of obligations of the authority issued for purposes of the project involved. The authority may confer upon the federal government or any of its agencies such rights and remedies as the authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken.

(2) In any such contract, the authority may, notwithstanding any other provisions of law, agree to sell and convey the project, including all lands appertaining to it, to which the contract relates to the federal government, or any agency thereof, upon the occurrence of such conditions, or upon such defaults on obligations for which any of the annual contributions provided in the contract are pledged, as may be prescribed in the contract, and at a price, which may include the assumption by the federal government, or any agency thereof, of the payment, when due, of the principal of, and interest on, outstanding obligations of the housing authority issued for purposes of the project involved, determined as prescribed and upon such other terms and conditions as are provided in the contract.

(b) Any authority is authorized to enter into such supplementary contracts and to execute such conveyances as may be necessary to carry out the provisions of this section.

(c) Notwithstanding any other provisions of law, any contracts, supplementary contracts, or any conveyances made or executed pursuant to the provisions of this section shall not be or constitute a mortgage within the meaning of, or for the purposes of, any of the laws of this state.



§ 14-169-227 - Aid and cooperation by state public bodies.

(a) For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of housing projects, including projects of the federal government, located within the area in which it is authorized to act, any state public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its property to a housing authority or the federal government;

(2) Cause parks, playgrounds, and recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to, or in connection with, projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, alleys, sidewalks, or other works which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone any part of the state public body and make exceptions from building regulations and ordinances. Any city or town also may change its map;

(5) Enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with an authority or the federal government respecting action to be taken by the state public body pursuant to any of the powers granted by this subchapter; and

(6) Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction, or operation of projects.

(b) With respect to any housing project which an authority has acquired or taken over from the federal government and which the authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation, and other protection, no state public body shall require any changes to be made in the project or the manner of its construction or take any other action relating to the construction.

(c) In connection with any public improvements made by a state public body in exercising the powers granted in this section, the state public body may incur the entire expense of the improvements.

(d) Any law or statute to the contrary notwithstanding, any sale or conveyance to, or any lease or agreement with, an authority or the federal government may be made by a state public body pursuant to this section without appraisal, public notice, advertisement, or public bidding.



§ 14-169-228 - Additional powers of public bodies to aid or cooperate.

For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of housing projects, including housing projects of the federal government, located within the area in which it is authorized to act, any state public body may, in addition to other powers conferred on them by this subchapter or any other law, upon such terms, with or without consideration, as it may determine:

(1) Grant easements, licenses, or any other rights or privileges to a housing authority;

(2) Cause services to be furnished to an authority of the character which the state public body is otherwise empowered to furnish;

(3) Enter into agreements with respect to the exercise by the state public body of its powers relating to the repair, demolition, or closing of unsafe, insanitary, or unfit dwellings; and

(4) Employ, notwithstanding the provisions of any other law, any funds belonging to, or within the control of, the state public body, including funds derived from the sale or furnishing of property or facilities to an authority, in the purchase of the bonds or other obligations of an authority, and exercise all the rights of any holder of any such bonds or other obligations.



§ 14-169-229 - Public appropriations and loans.

(a) (1) When any housing authority which is created for any city or county becomes authorized to transact business and exercise its powers in it, the governing body of the city or county, as the case may be, shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of the authority during the first year. The governing body shall appropriate that amount to the authority out of any moneys in the treasury of the city or county not appropriated to some other purpose.

(2) The moneys so appropriated shall be paid to the authority as a donation.

(b) (1) Any city, town, or county located, in whole or in part, within the area of operation of a housing authority shall have the power from time to time to lend or donate money to the authority or agree to take such action.

(2) The authority, when it has money available, shall make reimbursements for all such loans made to it by way of loans.



§ 14-169-230 - Authority to exercise powers.

(a) (1) The exercise by a state public body of the powers granted in this subchapter may be authorized by resolution of the governing body of the state public body adopted by a majority of the members present at a meeting of the governing body.

(2) The resolution may be adopted at the meeting at which it is introduced.

(b) The resolution shall take effect immediately upon passage and need not thereafter be laid over, published, or posted.



§ 14-169-231 - Contracts for services furnished by public body.

(a) In connection with any housing project located within the area in which it is authorized to act, any state public body may contract with a housing authority or the federal government with respect to the sums, if any, which the housing authority or federal government may agree to pay, during any year or period of years, to the state public body for the improvements, services, and facilities to be furnished by it for the benefit of the project. However, in no event shall the amount of the payments exceed the estimated cost to the state public body of the improvements, services, or facilities to be furnished.

(b) The absence of a contract for the payments shall in no way relieve any state public body from the duty to furnish, for the benefit of the project, customary improvements and such services and facilities as the state public body furnishes customarily without a service fee.



§ 14-169-232 - Statutory remedies of obligee.

An obligee of a housing authority shall have the right, in addition to all other rights which may be conferred on the obligee, subject only to any contractual restrictions binding upon the obligee:

(1) By mandamus, suit, action, or proceeding, at law or in equity, to compel the authority and its commissioners, officers, agents, or employees to:

(A) Perform each and every term, provision, and covenant contained in any contract of the authority with or for the benefit of the obligee; and

(B) Require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this subchapter; and

(2) By suit, action, or proceeding in equity, to enjoin any acts or things which may be unlawful or the violation of any of the rights of the obligee of the authority.



§ 14-169-233 - Additional remedies conferrable on obligees.

A housing authority shall have power, by its resolution, trust indenture, mortgage, lease, or other contract, to confer upon any obligee holding or representing a specified amount in bonds or holding a lease the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in the resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction to:

(1) Cause possession of any housing project, or any part of it, to be surrendered to any such obligee;

(2) (A) Obtain the appointment of a receiver of any housing project of the authority, or any part of it, and of the rents and profits from it.

(B) If a receiver is appointed, he may:

(i) Enter and take possession of the housing project or any part of it;

(ii) Operate and maintain the project; and

(iii) Collect and receive all fees, rents, revenues, or other charges thereafter arising from the project.

(C) The receiver shall keep the moneys in a separate account or accounts and apply them in accordance with the obligations of the authority, as the court shall direct; and

(3) Require the authority and its commissioners to account as if it and they were the trustees of an express trust.



§ 14-169-234 - Exemption of property from execution.

(a) All real property of a housing authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against it, nor shall any judgment against the authority be a charge or lien upon its real property.

(b) The provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of any authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, or revenues.



§ 14-169-235 - Tax exemption of certain property.

(a) The property of a housing authority used exclusively for public purposes and not for profit is declared to be public property, and this property and the authority shall be exempt from all taxes and special assessments from the state or any state public body.

(b) Any property of an authority used for commercial, business, or industrial purposes shall be assessed and ad valorem taxes paid on it in the manner provided by law for the assessment and payment of taxes on other property, and the authority shall furnish the assessor with a certified statement, in writing, of the value at which the property was originally acquired to assist the assessor in arriving at the assessable value of it as provided by law.

(c) An authority may agree to make payments in lieu of taxes to a state public body for the benefit of a public housing project. However, in no event shall such payments exceed the estimated cost to the state public body of the improvements, services, or facilities to be so furnished.



§ 14-169-236 - Fixing of rental rates.

(a) It is declared to be the policy of this state that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations and that no housing authority shall construct or operate any project for profit or as a source of revenue to the city or the county.

(b) To this end, an authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which, together with all other available moneys, revenues, income, and receipts of the authority from whatever sources derived, will be sufficient to:

(1) Pay, as they become due, the principal and interest on the bonds of the authority;

(2) Meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority; and

(3) Create, during not less than the six (6) years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on the bonds in any one (1) year thereafter, and maintain the reserve.



§ 14-169-237 - Rentals and tenant selection.

In the operation or management of housing projects, a housing authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations in them only to persons of low income;

(2) It may rent or lease the dwelling accommodations in them only at rentals within the financial reach of persons of low income;

(3) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it deems necessary to provide safe and sanitary accommodations to the proposed occupants without overcrowding;

(4) (A) It shall not accept any person as a tenant in any housing project if the persons who would occupy the dwelling accommodations have an annual income in excess of five (5) times the annual rental of the quarters to be furnished the persons. However, in the case of families with three (3) or more minor dependents, the ratio shall not exceed six (6) to one (1).

(B) In computing the rental for the purpose of selecting tenants, there shall be included in the rental the average annual cost to the occupants, as determined by the authority, of heat, water, electricity, gas, cooking range, and other necessary services or facilities, whether or not the charge for those services and facilities is in fact included in the rental.



§ 14-169-238 - Right to possession, etc.

Nothing contained in § 14-169-236 or § 14-169-237 shall be construed as limiting the power of a housing authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project, or cause the appointment of a receiver of it, or acquire title to it, free from all the restrictions imposed by those statutes.



§ 14-169-239 - Security for funds deposited.

(a) A housing authority, by resolution, may provide that all moneys deposited by it shall be secured by:

(1) Obligations of the United States or of the state, of a market value equal at all times to the amount of the deposits; or

(2) Any securities in which savings banks may legally invest funds within their control; or

(3) An undertaking, with such sureties as shall be approved by the authority, faithfully to keep and pay over upon the order of the authority any such deposits and agreed interest on them.

(b) All banks and trust companies are authorized to give any such security for the deposits.



§ 14-169-240 - Reports and recommendations.

At least once a year, a housing authority shall file with the clerk a report of its activities for the preceding year and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this subchapter.






Subchapter 3 - -- Regional Housing Authorities

§ 14-169-301 - Provisions controlling.

Insofar as the provisions of this act are inconsistent with the provisions of any other law, the provisions of this act shall be controlling.



§ 14-169-302 - Functions, etc., of authority generally.

Except as otherwise provided in this act, a regional housing authority and its commissioners shall have within the area of operation of the regional housing authority the same functions, rights, powers, duties, privileges, immunities, and limitations provided for housing authorities created for cities of the first class or counties and the commissioners of those housing authorities in the same manner as though all the provisions of law applicable to housing authorities created for cities of the first class or counties were applicable to regional housing authorities.



§ 14-169-303 - Powers supplemental.

The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law.



§ 14-169-304 - Creation generally.

(a) (1) If the governing body of each of two (2) or more contiguous counties, by resolution, declares that there is a need for one (1) housing authority to be created for all of the contiguous counties to exercise in those counties powers and other functions prescribed for a regional housing authority, then a public body corporate and politic to be known as a regional housing authority shall thereupon exist for all of the counties and exercise its powers and other functions in the counties.

(2) Thereupon each county housing authority created for each of these counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as provided in this section.

(b) The governing body of each of two (2) or more contiguous counties shall, by resolution, declare that there is a need for one (1) regional housing authority to be created for all of the counties to exercise in those counties the powers and other functions prescribed for a regional housing authority only if the governing body finds that:

(1) Unsanitary or unsafe inhabited dwelling accommodations exist in the county or there is a shortage of safe or sanitary dwelling accommodations in the county available to persons of low income at rentals they can afford; and

(2) A regional housing authority would be a more efficient or economical administrative unit than the housing authority of the county.

(c) The governing body of a county shall not adopt a resolution as prescribed in this section if there is a county housing authority created for the county which has any bonds or notes outstanding unless:

(1) All holders of the bonds and notes consent, in writing, to the substitution of the regional housing authority in lieu of the county housing authority on all such bonds and notes; and

(2) The commissioners of the county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of the county housing authority to the regional housing authority as provided in this section.

(d) When the conditions of subsection (b) of this section are complied with and the regional housing authority is created and authorized to exercise its powers and other functions:

(1) All rights, contracts, agreements, obligations, and real and personal property of the county housing authority shall be in the name of, and vest in, the regional housing authority;

(2) All obligations of the county housing authority shall be the obligations of the regional housing authority; and

(3) All rights and remedies of any person against the county housing authority may be asserted, enforced, and prosecuted against the regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against the county housing authority.



§ 14-169-305 - Creation -- Deed from county to regional authority.

(a) When any real property of a county housing authority vests in a regional housing authority, as provided in this section, the county housing authority shall execute a deed of such property to the regional housing authority, which thereupon shall file the deed in the office provided for in the filing of deeds.

(b) However, nothing contained in this section shall affect the vesting of property in the regional housing authority as provided in § 14-169-304.



§ 14-169-306 - Creation -- Proof of validity.

(a) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the regional housing authority, the authority shall be conclusively deemed to have become created as a public body corporate and politic and to have become established and authorized to transact business and exercise its powers under this subchapter upon proof of the adoption of a resolution by the governing body of each of the counties creating the regional housing authority declaring the need for the regional housing authority.

(b) Each such resolution shall be deemed sufficient if it declares that there is need for the regional housing authority and finds in substantially the foregoing terms, no further detail being necessary, that the conditions enumerated in § 14-169-304(b)(1) and (2) exist.

(c) A copy of the resolution of the governing body of a county, duly certified by the clerk of the county, shall be admissible in evidence in any suit, action, or proceeding.



§ 14-169-307 - Applicability of housing authorities law.

Except as otherwise provided in this subchapter, all the provisions of law applicable to housing authorities created for counties and the commissioners of these authorities shall be applicable to regional housing authorities and their commissioners, unless a different meaning clearly appears from the context.



§ 14-169-308 - Commissioners generally.

(a) The governing body of each county included in a regional housing authority shall appoint one (1) person as a commissioner of the authority.

(b) Each commissioner to be first appointed by the governing body of a county may be appointed at or after the time of the adoption of the resolution declaring the need for a regional housing authority or declaring the need for the inclusion of the county in the area of operation of the regional housing authority.

(c) (1) The commissioners of a regional housing authority shall be appointed for terms of five (5) years. However, all vacancies shall be filled for the unexpired terms.

(2) When the term of office of a commissioner expires or any other vacancy occurs in the commission, the vacancy shall be filled in the same manner as provided for commissioners of housing authorities under § 14-169-208.

(3) Each commissioner shall hold office until his successor has been appointed and has qualified, except as otherwise provided in this section.

(d) (1) A certificate of the appointment of any commissioner shall be filed with the clerk of the county.

(2) The certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

(e) If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of the regional housing authority appointed by the governing body of the county shall be abolished.



§ 14-169-309 - Additional commissioners.

(a) (1) When the area of operation of a regional housing authority is increased to include an additional county as provided in § 14-169-304, the governing body of each county shall thereupon appoint one (1) additional person as a commissioner of the regional housing authority.

(2) If the area of operation of a regional housing authority consists at any time of an even number of counties, the commissioners of the regional housing authority appointed by the governing bodies of the counties shall appoint one (1) additional commissioner, whose term of office shall be as provided in this section for a commissioner of a regional housing authority except that such term shall end at any earlier time that the area of operation of the regional housing authority shall be changed to consist of an odd number of counties.

(b) (1) The term of office of such person begins during the terms of office of the commissioners appointing him.

(2) The commissioners of the authority appointed by the governing bodies of the counties shall likewise appoint each person to succeed the additional commissioners.

(c) A certificate of the appointment of any additional commissioner of the regional housing authority shall be filed with the other records of the regional housing authority and shall be conclusive evidence of the due and proper appointment of the additional commissioner.



§ 14-169-310 - Commissioners -- Removal.

(a) For inefficiency or neglect of duty or misconduct in office, a commissioner of a regional housing authority may be removed by the governing body appointing him or, in the case of the commissioner appointed by the commissioners of the regional housing authority, by such commissioners.

(b) A commissioner shall be removed only after he shall have been given a copy of the charges against him at least ten (10) days prior to the hearing on them and if the commissioner shall have had an opportunity to be heard in person or by counsel.

(c) (1) In the event of the removal of a commissioner by the governing body appointing him, a record of the proceedings, together with the charges and findings on them, shall be filed in the office of the clerk of the county.

(2) In the case of the removal of the commissioner appointed by the commissioners of the regional housing authority, the record shall be filed with the other records of the regional housing authority.



§ 14-169-311 - Commissioners -- Quorum.

A majority of the commissioners of a regional housing authority shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes.



§ 14-169-312 - Commissioners -- Power and authority.

The commissioners shall constitute the regional housing authority, and the powers of the authority shall be vested in the commissioners in office from time to time.



§ 14-169-313 - Chairman, officers, and employees of authority.

The commissioners of a regional housing authority shall elect a chairman from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require.



§ 14-169-314 - Area of operation.

(a) Except as otherwise provided in this subchapter, the area of operation of a regional housing authority shall include all of the counties for which the authority is created and established except that portion of the counties which lies within the territorial boundaries of any city of the first class.

(b) The governing body of each of the counties in the regional housing authority, the commissioners of the regional housing authority, and the governing body of each additional county shall, by resolution, declare that there is a need for the inclusion of the county in the area of operation of the regional housing authority only if:

(1) The governing body of each additional county finds that unsanitary or unsafe inhabited dwelling accommodations exist in the county or there is a shortage of safe or sanitary dwelling accommodations in the county available to persons of low income at rentals they can afford; and

(2) The governing body of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority, and the governing body of each additional county finds that the regional housing authority would be a more efficient or economical administrative unit if the area of operation of the regional housing authority is increased to include the additional county.



§ 14-169-315 - Increase of area.

(a) The area of operation of a regional housing authority may be increased from time to time to include one (1) or more additional contiguous counties not already within a regional housing authority if the governing body of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority, and the governing body of each additional county each adopt a resolution declaring that there is a need for the inclusion of the additional county in the area of operation of the regional housing authority.

(b) Upon the adoption of these resolutions, the county housing authority created for each additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as provided in this section.

(c) The resolution shall not be adopted if there is a county housing authority created for any additional county which has any bonds or notes outstanding unless:

(1) All holders of the bonds and notes consent, in writing, to the substitution of the regional housing authority in lieu of the county housing authority as the obligor on them; and

(2) The commissioners of the county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and real and personal property of the county housing authority to the regional housing authority as provided in this section.

(d) When the conditions of subsection (c) of this section are complied with and the area of operation of the regional housing authority is increased to include the additional county, as provided in this section:

(1) All rights, contracts, agreements, obligations, and real and personal property of the county housing authority shall be in the name of and vest in the regional housing authority;

(2) All obligations of the county housing authority shall be the obligations of the regional housing authority; and

(3) All rights and remedies of any person against the county housing authority may be asserted, enforced, and prosecuted against the regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against the county housing authority.



§ 14-169-316 - Increase of area -- Deed from county to regional authority.

When any real property of a county housing authority vests in a regional housing authority as provided in §§ 14-169-314 and 14-169-315, the county housing authority shall execute a deed of the property to the regional housing authority, which thereupon shall file the deed in the office provided for the filing of deeds. However, nothing contained in this section shall affect the vesting of property in the regional housing authority as provided in §§ 14-169-314 and 14-169-315.



§ 14-169-317 - Decreasing operational area -- Detachment of counties.

(a) (1) The area of operation of a regional housing authority shall be decreased from time to time to exclude one (1) or more counties from the area if the governing body of each of the counties in the area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding a county from the area. However, no action may be taken pursuant to this section if the regional housing authority has outstanding any bonds or notes unless all holders of the bonds and notes consent, in writing, to the action.

(2) (A) If such action decreases the area of operation of the regional housing authority to only one (1) county, the authority shall thereupon constitute and become a housing authority for the county, in the same manner, and with the same rights, powers, and immunities, as though the authority were created by and authorized to transact business and exercise its powers pursuant to § 14-169-207.

(B) The commissioners of such authority shall be thereupon appointed as provided in § 14-169-208 for the appointment of commissioners of a housing authority created for a county.

(b) The governing body of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county from the area only if:

(1) Each governing body of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when the area first included the county to be excluded, the regional housing authority would be a more efficient or economical administrative unit if that county were excluded from the area; and

(2) The governing body of each county to be excluded and the commissioners of the regional housing authority each also find that, because of the changed facts, another housing authority for the county would be a more efficient or economical administrative unit to function in the county.

(c) (1) In all regional housing authorities in this state in which there is construction in only one (1) county, the governing body of that county shall have the power, if it deems it to be in the best interest of the county, to enter an order detaching the county from the regional housing authority.

(2) Upon the entry of such order, the county shall thereupon cease to be a part of the regional housing authority.

(d) (1) All rights, contracts, agreements, obligations, and property, real and personal, of a regional housing authority shall be in the name of and vested in the county housing authority of the county when one shall have been created there under the provisions of § 14-169-318;

(2) All obligations of the regional housing authority shall thereupon be the obligations of the county housing authority; and

(3) All rights and remedies of any person against the regional housing authority may thereupon be asserted, enforced, and prosecuted against the county housing authority to the same extent as they might have been asserted, enforced, and prosecuted against the regional housing authority.



§ 14-169-318 - Housing authority for county excluded or detached.

(a) At any time after the exclusion or detachment of any county from the area of operation of a regional housing authority, as provided in this subchapter, the governing body of any such county may adopt a resolution or enter an order declaring that there is need for a housing authority in the county if the governing body shall find such need according to the provisions of § 14-169-207. Thereupon, a public body corporate and politic to be known as the housing authority of the county shall exist for that county, the five (5) commissioners of which shall be appointed by the governing body of that county and may transact business and exercise its powers in the same manner, and shall have the same rights, powers, and immunities, as though created by § 14-169-207.

(b) Nothing contained in this section shall be construed as preventing that county from thereafter being included within the area of operation of a regional housing authority as provided in this subchapter.



§ 14-169-319 - Procedures to create authority or change area.

(a) (1) The governing body of a county shall not adopt any resolution authorized by §§ 14-169-304, 14-169-315, or 14-169-317 unless a public hearing has first been held.

(2) The clerk of the county shall give notice of the time, place, and purpose of the public hearing at least ten (10) days prior to the day on which the hearing is to be held, in a newspaper published in the county, or if there is no newspaper published in the county, then in a newspaper published in the state and having a general circulation in the county.

(3) Upon the date fixed for the public hearing, an opportunity to be heard shall be granted to all residents of the county and to all other interested persons.

(b) In determining whether dwelling accommodations are unsafe or unsanitary, the governing body of a county shall take into consideration:

(1) The safety and sanitation of dwellings;

(2) The light and air space available to the inhabitants of the dwellings;

(3) The degree of overcrowding;

(4) The size and arrangement of the rooms; and

(5) The extent to which conditions exist in the dwellings which endanger life or property by fire or other causes.

(c) In connection with the issuance of bonds, a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase or decrease of its area of operation.






Subchapter 4 - -- Consolidated Housing Authorities

§ 14-169-401 - Creation and authority generally.

(a) (1) (A) If the governing body of each of two (2) or more municipalities declares, by resolution, that there is a need for one (1) housing authority for all of the municipalities to exercise in the municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic to be known as a consolidated housing authority, with such corporate name as it selects, shall thereupon exist for all of the municipalities and exercise its powers and other functions within its area of operation, as defined in this section, including the power to undertake projects in it. Thereupon, any housing authority created for any of the municipalities shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority.

(B) The creation of a consolidated housing authority and the finding of need for it shall be subject to the same provisions and limitations of §§ 14-169-101 -- 14-169-106, 14-169-223, 14-169-224, 14-169-226, 14-169-228, 14-169-237, 14-169-238, 14-169-301 -- 14-169-319, 14-169-401, and 14-169-501 -- 14-169-503 applicable to the creation of a regional housing authority, and all of these provisions applicable to regional housing authorities and their commissioners shall be applicable to consolidated housing authorities and their commissioners.

(2) (A) The area of operation of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of the authority, together with the territory within five (5) miles of the boundaries of each municipality.

(B) (i) An area of operation may be changed to include or exclude any municipality with its surrounding territory in the same manner and under the same provisions as provided in §§ 14-169-101 -- 14-169-106, 14-169-223, 14-169-224, 14-169-226, 14-169-228, 14-169-237, 14-169-238, 14-169-301 -- 14-169-319, 14-169-401, and 14-169-501 -- 14-169-503 for changing the area of operation of a regional housing authority by including or excluding a contiguous county.

(ii) For all such purposes:

(a) The term "county" shall be construed as meaning "municipality";

(b) The term "governing body" in §§ 14-169-308 -- 14-169-310 shall be construed as meaning "mayor or other executive head of the municipality"; and

(c) The terms "county housing authority" and "regional housing authority" shall be construed as meaning "housing authority of the city or town" and "consolidated housing authority," respectively, unless a different meaning clearly appears from the context.

(b) (1) The governing body of a municipality for which a housing authority has not been created may adopt the resolution as prescribed in this section if it first declares that there is a need for a housing authority to function in the municipality.

(2) The declaration shall be made in the same manner and subject to the same conditions as the declaration of the governing body of a city required by § 14-169-207 for the purpose of authorizing a housing authority created for a city to transact business and exercise its powers.

(c) Except as otherwise provided in this section, a consolidated housing authority and the commissioners of it shall have, within the area of operation of the consolidated housing authority, the same functions, rights, powers, duties, privileges, immunities, and limitations as those provided for housing authorities created for cities, counties, or groups of counties and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities, counties, or groups of counties were applicable to consolidated housing authorities.






Subchapter 5 - -- Rural Housing Projects

§ 14-169-501 - Definition.

As used in this subchapter, unless the context otherwise requires, "farmers of low income" means persons or families who, at the time of their admission to occupancy in a dwelling of a housing authority:

(1) Live under unsafe or unsanitary housing conditions;

(2) Derive their principal income from operating or working upon a farm; and

(3) Had an aggregate average annual net income for the three (3) years preceding their admission that was less than the amount determined by the housing authority to be necessary, within its area of operation, to enable them, without financial assistance, to obtain decent, safe, and sanitary housing, without overcrowding.



§ 14-169-502 - Authority generally.

(a) County housing authorities and regional housing authorities are specifically empowered and authorized to borrow money, accept grants, and exercise their other powers to provide housing for farmers of low income.

(b) In connection with these projects, the housing authorities may enter into such leases or purchase agreements, accept such conveyances, and rent or sell dwellings forming part of the projects to or for farmers of low income, as such housing authorities deem necessary in order to assure the achievement of the objectives of this subchapter.

(c) The leases, agreements, or conveyances may include such covenants as the housing authority deems appropriate regarding the dwellings and the tracts of land described in any such instrument. These covenants shall be deemed to run with the land where the housing authority deems it necessary and where the parties to the instrument so stipulate.

(d) In providing housing for farmers of low income, county housing authorities and regional housing authorities shall not be subject to tenant selection limitations provided in § 14-169-237.

(e) Nothing contained in this section shall be construed as limiting any other powers of any housing authority.



§ 14-169-503 - Applications by farmers.

(a) The owner of any farm operated, or worked upon, by a farmer of low income in need of safe and sanitary housing may file an application with a county housing authority or a regional housing authority requesting that it provide for a safe and sanitary dwelling for occupancy by the farmer of low income.

(b) The applications shall be received and examined by housing authorities in connection with the formulation of projects or programs to provide housing for farmers of low income.






Subchapter 6 - -- Redevelopment Generally

§ 14-169-601 - Legislative declarations.

It is found and declared that:

(1) There exists in many communities within this state blighted areas, as defined in § 14-169-604, or areas in the process of becoming blighted;

(2) (A) Such areas impair economic values and tax revenues;

(B) Such areas cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the residents of the state; and

(C) These conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, and accident protection, and other public services and facilities;

(3) The clearance, replanning, and preparation for rebuilding of these areas and the prevention or the reduction of blight and its causes are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(4) (A) Redevelopment activities will stimulate residential construction which is closely correlated with general economic activity; and

(B) Such undertakings authorized by this subchapter will aid the production of better housing and more desirable neighborhood and community development at lower costs and will make possible a more stable and larger volume of residential construction, which will assist materially in achieving and maintaining full employment; and

(5) (A) It is in the public interest that advance preparation for such projects and activities be made; and

(B) The necessity in the public interest for the provisions enacted in this subchapter is declared as a matter of legislative determination.



§ 14-169-602 - Provisions controlling.

Insofar as the provisions of this subchapter are inconsistent with the provisions of any other law, the provisions of this subchapter shall control.



§ 14-169-603 - Powers supplemental.

The powers conferred by this subchapter shall be in addition and supplemental to the powers conferred by any other law.



§ 14-169-604 - Authority generally.

Any housing authority established pursuant to the Housing Authorities Act, §§ 14-169-201 -- 14-169-205, 14-169-207 -- 14-169-225, 14-169-227, 14-169-229 -- 14-169-240, and 14-169-804, and any amendments thereto, may carry out any work or undertaking to be called a "redevelopment project", to:

(1) Acquire blighted areas, which are defined as areas, including slum areas, with buildings or improvements which by reason of dilapidation, obsolescence, overcrowding, faulty arrangement or design, lack of ventilation, light and sanitary facilities, excessive land coverage, deleterious land use or obsolete layout, or any combination of these or other factors are detrimental to the safety, health, morals, or welfare of the community;

(2) Acquire other real property for the purpose of removing, preventing, or reducing blight, blighting factors, or the causes of blight;

(3) Acquire real property where the acquisition of the area by the authority is necessary to carry out a redevelopment plan;

(4) Clear any areas acquired and install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan;

(5) Sell land so acquired for uses in accordance with the redevelopment plan; or

(6) Accomplish a combination of these projects to carry out a redevelopment plan.



§ 14-169-605 - Rights, etc., of housing authority.

(a) In undertaking development projects, a housing authority shall have all the rights, powers, privileges, and immunities that a housing authority has under the Housing Authorities Act, §§ 14-169-201 -- 14-169-205, 14-169-207 -- 14-169-225, 14-169-227, 14-169-229 -- 14-169-240, and 14-169-804 and any other provision of law relating to slum clearance and housing projects for persons of low income including, without limiting the generality of the foregoing, the power to make and execute contracts, to issue bonds and other obligations and give security therefor, to acquire real property by eminent domain or purchase, and to do any and all things necessary to carry out projects, in the same manner as though all the provisions of law applicable to slum clearance and housing projects were applicable to redevelopment projects undertaken under this subchapter.

(b) Nothing contained in §§ 14-169-236 -- 14-169-238 shall be construed as limiting the power of an authority, in the event of a default by a purchaser or lessee of land in a redevelopment plan, to acquire property and operate it free from the restrictions contained in these statutes.



§ 14-169-606 - Local approval and assistance.

(a) An authority shall not initiate any redevelopment project under this subchapter until the governing body or agency designated by it or empowered by law so to act of each city or town, i.e., "municipalities," in which any of the area to be covered by the project is situated, has approved a plan, to be called the "redevelopment plan," which provides an outline for the development or redevelopment of the area and is sufficiently complete to indicate:

(1) Its relationship to definite local objectives as to appropriate land uses and improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements;

(2) Proposed land uses and building requirements in the area; and

(3) The method for the temporary relocation of persons living in such areas; and also the method for providing, unless already available, decent, safe, and sanitary dwellings substantially equal in number to the number of substandard dwellings to be cleared from the area, at rents within the financial reach of the income groups displaced from the substandard dwellings.

(b) Municipalities are authorized to approve redevelopment plans through their governing body or agency designated by it for that purpose.

(c) Any state public body, as defined in § 14-169-203, shall have the same rights and powers to cooperate with and assist housing authorities with respect to redevelopment projects that such state public body has pursuant to the Housing Authorities Act, §§ 14-169-201 -- 14-169-205, 14-169-207 -- 14-169-225, 14-169-227, 14-169-229 -- 14-169-240, and 14-169-804, for the purpose of assisting the development or administration of slum clearance and housing projects in the same manner as though the provisions of the Housing Authorities Act were applicable to redevelopment projects undertaken under this subchapter.



§ 14-169-607 - Federal financial aid.

An authority may borrow money or accept contributions from the federal government to assist in its undertaking redevelopment projects. An authority may do any and all things necessary or desirable to secure such financial aid, including obligating itself in any contract with the federal government for annual contributions to convey to the federal government the project to which the contract relates upon the occurrence of a substantial default under it, in the same manner as it may do to secure such aid in connection with slum clearance and housing projects under the provisions of the Housing Authorities Act, §§ 14-169-201 -- 14-169-205, 14-169-207 -- 14-169-225, 14-169-227, 14-169-229 -- 14-169-240, and 14-169-804.



§ 14-169-608 - Bonds deemed legal investments.

Bonds or other obligations issued by a housing authority in connection with a redevelopment project pursuant to this subchapter shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, and other bodies and officers as bonds or other obligations issued pursuant to the Housing Authorities Act, §§ 14-169-201 -- 14-169-205, 14-169-207 -- 14-169-225, 14-169-227, 14-169-229 -- 14-169-240, and 14-169-804, in connection with the development of slum clearance or housing projects.



§ 14-169-609 - Use of land in project.

(a) (1) The authority may make land in a redevelopment project available for use by private enterprise or public agencies in accordance with the redevelopment plan.

(2) The land may be made available at its use value, which represents the value, whether expressed in terms of rental or capital price, at which the authority determines the land should be made available in order that it may be developed or redeveloped for the purposes specified in the plan.

(b) (1) To assure that land acquired in a redevelopment project is used in accordance with the redevelopment plan, an authority, upon the sale or lease of the land, shall obligate purchasers or lessees to:

(A) Use the land for the purpose designated in the redevelopment plan;

(B) Begin the building of their improvements within a period of time which the authority fixes as reasonable; and

(C) Comply with such other conditions as are necessary to carry out the purposes of this subchapter.

(2) Any such obligations by the purchaser shall be covenants and conditions running with the land where the authority so stipulates.






Subchapter 7 - -- Urban Renewal Generally

§ 14-169-701 - Legislative findings.

It is found and declared that:

(1) There exist in municipalities of this state slum, blighted, or deteriorated areas which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of this state, and the findings and declarations heretofore made in § 14-169-601 with respect to slum and blighted areas are affirmed and restated;

(2) Certain slum, blighted, or deteriorated areas, or portions of them, may require acquisition and clearance, as provided in this subchapter, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions of them, through the means provided in this subchapter, may be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied, or prevented, and that such blighted areas can be conserved and rehabilitated through appropriate public action and the cooperation and voluntary action of the owners and tenants of property in such areas; and

(3) All powers conferred by this subchapter are for public uses and purposes for which public money may be expended and such other powers exercised, and the necessity in the public interest for the provisions of this subchapter is declared as a matter of legislative determination. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this subchapter, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of areas by private enterprise.



§ 14-169-702 - Definitions.

As used in §§ 14-169-708 -- 14-169-713, unless the context otherwise requires:

(1) "Municipality" means any incorporated city or town in the state;

(2) "Undertaken" means if any real property has been purchased for the urban renewal project or a contract for the purchase has been executed or if a housing authority has received any funds for the planning or execution of the project;

(3) "Governing body" means, in the case of a municipality, the council, or other legislative body of it.



§ 14-169-703 - Urban renewal projects.

(a) (1) In addition to its authority under any section of § 14-169-601 et seq., a housing authority is authorized to plan and undertake urban renewal projects.

(2) As used in this subchapter, an urban renewal project may include undertakings and activities for the elimination and for the prevention of the development or spread of slums or blighted, deteriorated, or deteriorating areas and may involve any work or undertaking for such purposes constituting a redevelopment project or any rehabilitation or conservation work, or any combination of such undertaking or work. Such undertaking and work may include:

(A) Carrying out plans for a program of voluntary repair and rehabilitation of buildings or other improvements;

(B) Acquisition of:

(i) A slum area or a deteriorated or deteriorating area; or

(ii) Land which is predominantly open and which, because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of the community; or

(iii) Open land necessary for sound community growth. The requirement of this subchapter that the area be a slum area or a blighted, deteriorated, or deteriorating area shall not be applicable in the case of an open land project; or

(iv) Acquisition of any other real property in the urban renewal project area where necessary to eliminate unhealthful, insanitary, or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities, and demolition, removal, or rehabilitation of buildings and improvements;

(C) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and

(D) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property, or part of it, acquired in the area of such project. Disposition shall be in the manner prescribed in this subchapter for the disposition of property in a redevelopment project area.

(b) Notwithstanding any other provisions of this subchapter, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of tornado, flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the Governor has certified the need for disaster assistance under Public Law 81-875 [repealed] or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to any provisions of this subchapter requiring that the urban renewal area is a slum area, or a blighted, deteriorated, or deteriorating area, or that the urban renewal area be predominantly residential in character or be developed or redeveloped for residential uses.



§ 14-169-704 - Urban renewal plan.

(a) Any urban renewal project undertaken pursuant to § 14-169-703 shall be undertaken in accordance with an urban renewal plan for the area of the project.

(b) As used in this subchapter, an "urban renewal plan" means a plan as it exists from time to time for an urban renewal project. This plan shall:

(1) Conform to the general plan for the municipality as a whole; and

(2) Be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning, and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(c) An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in § 14-169-601 et seq. with respect to a redevelopment plan.

(d) Where real property acquired by a municipality is to be transferred in accordance with the urban renewal plan, or such parts of the contract or plan as the housing authority may determine, the transfer may be recorded in the land records of the county in such manner as to afford actual or constructive notice of it.



§ 14-169-705 - Powers generally.

(a) A housing authority shall have all the powers necessary or convenient to undertake and carry out urban renewal plans and urban renewal projects, including the authority to acquire and dispose of property, to issue bonds and other obligations, to borrow and accept grants from the federal government or other source, and to exercise the other powers which § 14-169-601 et seq. confers on an authority with respect to redevelopment projects.

(b) (1) In connection with the planning and undertaking of any urban renewal plan or urban renewal project, the authority, the municipality, and all public and private officers, agencies, and bodies shall have all the rights, powers, privileges, and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of § 14-169-601 et seq. applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project.

(2) (A) For such purposes:

(i) The word "redevelopment" as used in this subchapter, except in this section and in the definition of "redevelopment project" in § 14-169-604, shall mean "urban renewal";

(ii) The word "slum" and the word "blighted" as used in this subchapter, except in this section and in the definitions in § 14-169-604, shall mean "blighted, deteriorated, or deteriorating"; and

(iii) The finding prescribed in § 14-169-604 with respect to a blighted area shall not be required.

(B) Any disaster area referred to in § 14-169-703 shall constitute a "blighted area," and this subsection shall not change the corporate name of the authority or the short title of Acts 1945, No. 212, or amend any section of it.

(c) In addition to the surveys and plans which an authority is otherwise authorized to make, an authority is specifically authorized to make:

(1) Plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements;

(2) Plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements;

(3) Plans for the relocation of persons, including families, business concerns, and others displaced by an urban renewal project;

(4) Preliminary plans outlining urban renewal activities for neighborhoods to embrace two (2) or more urban renewal areas; and

(5) Preliminary surveys to determine if the undertaking and carrying out of an urban renewal project are feasible.

(d) (1) The authority is authorized to make relocation payments to, or with respect to, persons including families, business concerns, and others displaced by an urban renewal project, for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.

(2) The authority is also authorized to develop, test, and report methods and techniques, and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight.



§ 14-169-706 - Assistance by municipalities and other public bodies.

(a) Any municipality or other public body is authorized, without limiting any provision in § 14-169-705, to do any and all things necessary to aid and cooperate in the planning and undertaking of any urban renewal project in the area in which the municipality or public body is authorized to act, including the furnishing of such financial and other assistance as the municipality or public body is authorized by § 14-169-601 et seq. to furnish for, or in connection with, a redevelopment plan or redevelopment project.

(b) A housing authority is authorized to delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of an urban renewal project in the area in which the municipality or public body is authorized to act. The municipality or public body is authorized to carry out or perform such powers or functions for the authority.

(c) Any public body is authorized to enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with any other public bodies respecting action to be taken pursuant to any of the powers granted by this subchapter including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.



§ 14-169-707 - Workable program.

(a) The governing body of the municipality or such public officer or public body as it may designate is authorized to prepare a workable program. This program may include an official plan of action as it exists from time to time for effectively dealing with the problem of urban slums and blighted, deteriorated, or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment and renewal of blighted, deteriorated, or slum areas, or to undertake such of these activities or other feasible activities as may be suitably employed to achieve the objectives of such a program.

(b) The powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law.



§ 14-169-708 - Adoption of powers by municipality.

(a) Notwithstanding any other provisions in this subchapter, it is provided that in any municipality in this state where on January 10, 1961, a housing authority has not been established or a housing authority is established but the authority has not undertaken an urban renewal project, the municipality may, if the local governing body, by resolution, determines such action to be in the public interest, elect to have the same powers with respect to urban renewal and redevelopment that are conferred on a housing authority by §§ 14-169-601 -- 14-169-609, 14-169-701, and 14-169-703 -- 14-169-707, to be exercised by an urban renewal agency created by § 14-169-709 or by a housing authority if one is authorized for, or subsequently established in, the municipality.

(b) In the event the local governing body makes such determination, the urban renewal agency or the housing authority, as the case may be, shall be vested with all such urban renewal powers as are conferred by this subchapter.



§ 14-169-709 - Urban renewal agency created.

(a) There is created in each municipality in this state, where on January 10, 1961, a housing authority has not been established or a housing authority is established but the housing authority has not undertaken an urban renewal project, a public body politic and corporate to be known as the urban renewal agency of the municipality for the purpose of planning and undertaking urban renewal projects.

(b) The agency shall not transact any business or exercise any powers under this subchapter unless and until the local governing body shall have adopted a resolution finding that:

(1) One (1) or more slum, blighted, deteriorated, or deteriorating areas exist in the municipality; and

(2) The rehabilitation, conservation, redevelopment, or a combination thereof, of such areas is necessary in the interest of the public health, safety, morals, or welfare of the residents of the municipality.



§ 14-169-710 - Commissioners generally.

(a) (1) If an urban renewal agency is authorized to transact business and exercise powers under this subchapter, the mayor shall appoint a board of commissioners of the agency which shall consist of five (5) commissioners.

(2) No commissioner may be an officer or employee of the municipality for which the agency is created.

(b) (1) The commissioners who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4), and five (5) years, respectively, from the date of their appointment. Thereafter, commissioners shall be appointed as provided in this section for terms of office of five (5) years, except that any vacancy shall be filled for the unexpired term.

(2) A commissioner shall hold office until his successor has been designated by the board and approved and confirmed by the municipal council or other municipal governing body.

(c) (1) When appointed or reappointed, approved, and confirmed, a certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipal council or other governing body.

(2) The certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

(d) When a vacancy occurs on the board, the commissioners of the agency shall designate a successor to fill the vacancy, subject to approval and confirmation by the municipal council or other municipal governing body.

(e) A commissioner shall receive no compensation for his services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties.

(f) The mayor shall designate a chairman and vice chairman from among the first commissioners appointed. Thereafter, these offices shall be filled by action of the board.

(g) (1) A majority of the commissioners shall constitute a quorum for the purpose of conducting business, exercising the powers of the agency, and for all other purposes.

(2) Action may be taken by the agency upon a vote of a majority of the commissioners present unless in any case the bylaws shall require a larger number.

(h) The powers of an agency shall be exercised by its commissioners.



§ 14-169-711 - Commissioners -- Removal.

(a) (1) For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed by the vote of a three-fourths (3/4) majority of the members of the governing body of the municipality.

(2) However, a commissioner shall be removed only after he shall have been given a copy of the charges at least ten (10) days prior to the hearing on them and had an opportunity to be heard in person or by counsel.

(b) In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings on it, shall be filed in the office of the clerk.



§ 14-169-712 - Executive director, technical experts, agents, etc., of agency.

(a) An agency may employ an executive director, technical experts, and such other agents and employees, permanent and temporary, as it may require. It may determine their qualifications, duties, and compensation.

(b) For such legal service as it may require, an agency may employ or retain its own legal staff or its own counsel.



§ 14-169-713 - Interest of commissioner or employee in project or property or contract in connection with project.

(a) No commissioner or employee of an agency shall acquire any interest, direct or indirect, in any urban renewal project nor in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any urban renewal project.

(b) (1) If any commissioner or employee of an agency owns or controls a direct or indirect interest in any property included or planned to be included in any urban renewal project, he immediately shall disclose it, in writing, to the agency. This disclosure shall be entered upon the minutes of the agency.

(2) Failure so to disclose such interest shall constitute misconduct in office.






Subchapter 8 - -- Acquisition of Property for Urban Renewal

§ 14-169-801 - Authority generally.

(a) A housing authority or an urban renewal agency authorized to carry on urban renewal or redevelopment activities in connection with the undertaking and carrying out of an urban renewal project may acquire real property in the urban renewal area, demolish improvements on it, relocate families from it, contract for loans and grants covering the financing of it, and take all appropriate actions, including, but not limited to, the disposition of the property, regardless of the stage of development of the urban renewal plan, if the municipal governing body shall have approved it by resolution.

(b) The municipal governing body may agree to assume the responsibility to bear any loss that may arise as the result of such acquisition in the event the property so acquired is not used for urban renewal purposes because the urban renewal plan for the project is not approved, is amended to omit any of the acquired property, or is abandoned for any reason.



§ 14-169-802 - Power of eminent domain.

(a) (1) (A) Any urban renewal agency in this state created pursuant to the provisions of §§ 14-169-601 -- 14-169-609, 14-169-702, 14-169-708 -- 14-169-713, and 14-169-801 shall have the power of eminent domain to carry out urban renewal plan objectives.

(B) The procedure to be followed by the urban renewal agency to acquire property by eminent domain shall be that the board of commissioners shall, by resolution, declare that:

(i) The acquisition of certain real property is necessary for urban renewal plan objectives which have been approved by the governing body of the municipal government after a public hearing;

(ii) Negotiations for acquisition have been unsuccessful; and

(iii) Suit is authorized to condemn the property.

(2) An urban renewal agency may exercise the power of eminent domain in the manner prescribed by law for condemnation by railroad corporations in this state as prescribed by §§ 18-15-1202 -- 18-15-1207 and acts amendatory thereof or supplementary thereto; the urban renewal agency may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain.

(b) It is the intent of this section to affirm the power of urban renewal agencies to exercise the power of eminent domain to acquire real property to carry out urban renewal plan objectives.



§ 14-169-803 - Donations by school districts.

Any school district owning lands and buildings within the boundaries of any existing urban renewal project or neighborhood development program, or within the boundaries of any such project or program that may be constituted in the future, is authorized to donate and dedicate to the governing board of any such urban renewal program or neighborhood development project as may be created any surplus lands or buildings owned by it if the lands or buildings are found by the board of the school district to be surplus to its present needs or the lands and buildings are unsuitable for further use by the school district.



§ 14-169-804 - Tax exemption of certain property.

(a) The property of an urban renewal agency used exclusively for public purposes and not for profit is declared to be public property, and this property and the agency shall be exempt from all taxes and special assessments from the state or any public body thereof.

(b) Any property of an agency used for commercial, business, or industrial purposes shall be assessed and ad valorem taxes paid on it in the manner provided by law for the assessment and payment of taxes on other property. The agency shall furnish the assessor with a certified statement, in writing, of the value at which the property was originally acquired to assist the assessor in arriving at the assessable value of it as provided by law.

(c) An agency may agree to make payments in lieu of taxes to a state public body for the benefit of a renewal project. However, in no event shall such payments exceed the estimated cost to the state public body of the improvements, services, or facilities to be so furnished.






Subchapter 9 - -- Participation in Federal Programs

§ 14-169-901 - Legislative intent.

It is the intention of this subchapter to permit municipal and county government in the State of Arkansas to participate fully in the Community Development Act of 1974, specifically, but not limited to, community development activities eligible for assistance in section 105 of it, and to have their governing bodies exercise any and all powers conferred on housing authorities and urban renewal agencies, including, but not limited to:

(1) Eminent domain;

(2) Redevelopment activities;

(3) Housing;

(4) Public housing;

(5) Urban renewal; and

(6) Community development in its broadest sense.



§ 14-169-902 - Authority generally.

Municipalities and counties, acting through their governing bodies, are granted all the powers and authority granted to housing authorities and to urban renewal agencies by §§ 14-169-201 -- 14-169-205, 14-169-207 -- 14-169-225, 14-169-227, 14-169-229 -- 14-169-240, 14-169-601 -- 14-169-609, 14-169-701 -- 14-169-713, 14-169-801, 14-169-802, and 14-169-804.



§ 14-169-903 - Powers supplemental.

(a) Powers granted to municipalities and counties in this subchapter are supplemental and in addition to all other powers of municipalities and counties.

(b) Nothing in this subchapter shall be construed as changing, limiting, or otherwise affecting the powers of any existing housing authority, urban renewal agency, or their commissions.






Subchapter 10 - -- Surplus Federal Housing Facilities

§ 14-169-1001 - Construction of subchapter.

This subchapter shall, without reference to any other statute, be deemed full authority for the acquisition, operation, lease, or sale of any surplus federal property and for the issuance and sale of bonds as provided in this subchapter. This subchapter shall be construed as an additional and alternative method therefor and the financing thereof, and no petition, election, or other or further proceeding in respect to the acquisition of the property or the sale or lease of it after acquisition or the issuance or sale of bonds under this subchapter and no publication of any resolution, ordinance, notice, or proceeding relating to the acquisition of surplus federal property or the sale or lease of it by the county or municipality or the issuance or sale of bonds shall be required except as required by this subchapter, any provisions of other statutes of this state to the contrary notwithstanding.



§ 14-169-1002 - Continuing authority.

Nothing in this subchapter shall be construed to limit, in any manner, the continuing authority of the counties or municipalities to operate, lease, finance, or sell the properties so acquired.



§ 14-169-1003 - Authority to acquire.

(a) Any county, city, or incorporated town in the State of Arkansas is empowered to execute with the United States, through any of its agencies, contracts for the acquisition of houses, housing facilities, housing projects, sewer and water plants and facilities which are necessary to the operation of the housing facilities, and other real, personal, or mixed properties which have been or may be declared surplus by the federal government.

(b) The contract may provide for outright purchase for cash or on terms or the lease of the properties from the federal government.



§ 14-169-1004 - Property outside municipal limits.

Cities or incorporated towns may acquire properties under this subchapter located within or without the corporate limits.



§ 14-169-1005 - Funds for acquisition.

(a) Funds for the acquisition of surplus federal properties may be provided from general revenue sources, general mortgage loans, or revenue bonds which may be issued by the county, city, or town to provide funds.

(b) (1) The revenue bonds may bear interest at such rate or rates as provided in the ordinance authorizing their issuance. Bonds so issued shall:

(A) Be negotiable;

(B) Declare that a statutory mortgage lien shall exist on the property so acquired; and

(C) Be executed by the county judge and county clerk or municipal mayor and municipal clerk or recorder.

(2) The funds derived from the bonds shall be used exclusively for purposes for which they are issued.



§ 14-169-1006 - Issuance of bonds.

(a) Bonds provided for in this subchapter shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of acquisition.

(b) (1) Bonds issued under the provisions of this subchapter shall be payable solely from the revenues derived from the operation of the properties acquired. These bonds shall not, in any event, constitute an indebtedness of the county or municipality within the meaning of the constitutional provisions or limitations.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the county or municipality within any constitutional or statutory limitation.



§ 14-169-1007 - Statutory mortgage lien.

(a) (1) There is created a statutory mortgage lien upon the property acquired from the proceeds of bonds authorized to be issued under this subchapter which shall exist in favor of the holder of the bonds and each of them and to and in favor of the holder of the coupons attached to the bonds.

(2) The property acquired shall remain subject to this lien until payment in full of the principal and interest of the bonds.

(b) (1) Any holder of bonds issued under provisions of this subchapter may, either at law or in equity, enforce the lien conferred by this section and may, by proper suit, compel the performance of duties of the officials of the issuing county or municipality set forth in this subchapter.

(2) If there is default in the payment of the principal of or interest upon any of the bonds, any court having jurisdiction may, in any proper action, appoint a receiver to administer the properties on behalf of the county or municipality with power to operate any properties or sell them and to apply the income or proceeds in conformity with this subchapter and the provisions of the mortgage or bond contract.



§ 14-169-1008 - Operation, lease, or disposition of facilities.

Counties, cities, or incorporated towns acquiring properties under this subchapter may operate them, lease them to private industry or operators, or dispose of them through sale.



§ 14-169-1009 - Proceeds from sale or lease.

(a) In the event any county or municipality acquires surplus federal properties and subsequently sells or leases them, the proceeds from the sale or leasing shall first be applied to the payment of the debt created by the acquisition of the property, if any, in accordance with the terms of the mortgage or bond indebtedness.

(b) After payment of this indebtedness, any surplus shall be placed in the county or municipal general revenue fund.



§ 14-169-1010 - Operation by local government.

Counties or municipalities acquiring property under this subchapter and electing to operate them shall do so on a basis permitting the maintenance and operation, including administrative overhead, insurance, payments in lieu of taxes, amortization of capital costs, debt service, replacement, repairs, and reasonable reserves, without subsidy from any other public funds.



§ 14-169-1011 - Limitations on use.

No property acquired under the provisions of this subchapter shall be used for slum clearance or to provide subsidized housing for persons of low income.






Subchapter 11 - -- Targeted Neighborhood Enhancement Plan Act

§ 14-169-1101 - Title.

This subchapter shall be known as the "Targeted Neighborhood Enhancement Plan Act."



§ 14-169-1102 - Construction.

This subchapter, being necessary for the public health, safety and welfare, shall be liberally construed to effectuate the purposes of it.



§ 14-169-1103 - Declaration of areas as targeted neighborhoods.

Any municipality may, upon fulfillment of the following requirements, declare an area of the municipality as a targeted neighborhood. There is no limit on the number of targeted neighborhoods that a municipality may create. Once a targeted neighborhood area has been designated, and a plan has been implemented, the municipality may take advantage of all the provisions of this subchapter.



§ 14-169-1104 - Legislative finding.

It is hereby found by the General Assembly of the State of Arkansas that certain areas within any municipality are either suffering from neglect, abandonment, or are about to become urban blight. This subchapter is necessary to recapture or rehabilitate these neighborhoods, create new homes, rehabilitate existing structures, and maintain residents for a period of several years. Overcoming neighborhood decay and blight fulfills a legitimate public purpose that is essential to the public health, safety and welfare. Therefore, cities are free to designate one (1) or more targeted neighborhoods and to implement a targeted neighborhood enhancement plan in accordance with this subchapter.



§ 14-169-1105 - Requirements for an area to qualify as a targeted neighborhood.

Before a municipality may designate an area as a targeted neighborhood, it must first complete each of the following steps:

(a) The municipality must pass a resolution, containing a proposed map, noting its intent to designate a particular area as a targeted neighborhood. The area will be referred to as the (name of area) Targeted Neighborhood Enhancement Plan.

(b) Upon the passage of the resolution, the municipality shall compile a report on the targeted neighborhood which sets forth the following information:

(1) A brief history of the neighborhood including current demographic information of the residents,

(2) Information on the deterioration or demolition of housing stock,

(3) Information concerning incidents of crime,

(4) The location of existing government resources that could help rehabilitate the neighborhood such as police and fire substations, schools, playgrounds, or other government centers,

(5) A list of financial institutions that are willing to participate as lending institutions to persons that contract with the city to build, or rehabilitate, and reside in a residential structure within the targeted neighborhood pursuant to the provisions of this subchapter,

(6) A proposed plan to rehabilitate the various blocks of the neighborhood that sets forth, among other things, the resources the municipality is willing to dedicate to ensure the success of the effort. For example, the location of a community-oriented police effort to enable residents to feel more secure would be an example of a resource the municipality is willing to dedicate.

(c) Once this plan is completed, the municipality shall conduct two (2) public hearings at different locations to indicate the nature of the rehabilitation plan and the resources the municipality is willing to dedicate to the rehabilitation effort over the next five (5) years.

(d) After any amendments to the plan the municipality wishes to make as a result of the public hearings, the municipality shall adopt an ordinance that sets forth the plan and sets forth the resources the municipality is able to dedicate to the plan over the period of five (5) years.



§ 14-169-1106 - Contract to participate in a targeted neighborhood enhancement plan.

(a) A municipality may contract with a person who agrees to participate in a targeted neighborhood enhancement plan. This contract may be for an amount not to exceed twenty percent (20%) of the cost of building or rehabilitating a residential structure within the designated area, exclusive of down payment, provided the person agrees to occupy the structure as the person's principal residence for a continuous period of five (5) years.

(b) A municipality may contract with any person or entity owning and developing property for resale within a targeted neighborhood to provide an amount not to exceed twenty percent (20%) of the cost of constructing or rehabilitating a residential structure under the following conditions:

(1) The person or entity shall demand that the purchaser of the property within the targeted area shall occupy the structure and make it the person's or entity's principal residence for a period of five (5) years; and

(2) Any contracted amount from the municipality will not be provided to the person or entity developing the property for resale until:

(A) The property is sold to a purchaser who then contracts with the municipality to occupy the structure within the targeted area in return for the provision of up to twenty percent (20%) of the cost of construction or rehabilitation, which amount at sale is assigned from the person or entity to the purchaser; and

(B) The new purchaser makes the residential structure the purchaser's principal residence for a period of five (5) years; and

(3) None of the amount provided by the municipality shall be used for down payment.



§ 14-169-1107 - Foreclosure.

(a) If an individual under contract with the municipality fails to fulfill the commitment to live within the residential structure for the contract period, the municipality after proper notice may file a lien against the real property in the amount of the contract plus costs of foreclosure.

(b) The municipality shall be entitled to collect the amount of the contract, plus any costs of collection including attorney's fees, by either of the following methods:

(1) (A) By filing an action to foreclose the lien plus costs at any time within one (1) year of the date that the municipality has notice that the resident owner moved out of the structure in breach of contract with the municipality.

(B) In such case, the date the municipality filed the lien shall determine its priority in relation to other liens against the property; or

(2) (A) (i) If the legislative body of the municipality determines that it is in the best interests of the municipality to do so, the amount of the lien provided for in this subsection may be collected by the county clerk in the same manner as property taxes, if the municipality has filed the contract in the real estate records of the county in which the property is located.

(ii) In such case, the date of filing the contract determines the priority of the lien.

(B) In order to pursue this remedy, the municipality shall set forth the exact amount of the lien, with costs, in a resolution adopted at a hearing before the governing body of the municipality in accordance with the following procedure:

(i) The hearing shall be held not fewer than thirty (30) days after receipt of written notice by certified mail, with restricted delivery and return receipt requested, to the owner of the property if the name and whereabouts of the owner are known;

(ii) If the name and whereabouts of the owner cannot be determined, or if restricted delivery of certified mail is not accomplished, then the hearing to determine the amount shall be held not fewer than fourteen (14) days after publication of notice of the hearing in a newspaper having a bona fide circulation in the county where the property is located for one (1) insertion per week for four (4) consecutive weeks; and

(iii) (a) The amount so determined at the hearing, plus a ten percent (10%) penalty for collection, shall be certified by the governing body of the municipality to the tax collector of the county where the municipality is located and placed by the collector on the tax books as delinquent taxes and collected accordingly.

(b) The amount, less three percent (3%) thereof, when so collected shall be paid to the municipality by the county tax collector.



§ 14-169-1108 - Continuation after five years.

If the municipality wishes to continue the program in a particular targeted neighborhood at the conclusion of five (5) years, it may do so by completing the steps set forth in this subchapter, provided that no area may be maintained as a targeted neighborhood for more than an aggregate of fifteen (15) years.









Chapter 170 - Tourism Generally

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Tourism Revenue Bonds

§ 14-170-201 - Legislative determination.

The tourist industry is legislatively determined to be an industry within the meaning of that term as used in Arkansas Constitution, Amendment 49 [repealed], in that recreation, relaxation, travel, entertainment, cultural development, and other tourism activities of every nature are essential to the health, welfare, safety, progress, and physical and economic well-being of the people. Therefore, this subchapter, and the authorities conferred by it are in implementation of Arkansas Constitution, Amendment 49 [repealed], and necessary for the full accomplishment of the public purposes contemplated by the people in adopting that amendment.



§ 14-170-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Governing body" means the council, board of directors, or city commission of any municipality;

(2) "Municipality" means a city of the first class or a city of the second class or an incorporated town;

(3) "Equip" means to install or place in, or on, any building or structure equipment of any and every kind, whether or not affixed including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(4) "Sell" means to sell for such price, in such manner, and upon such terms as the municipality or county shall determine including, without limitation, public or private sale. If public, sale shall be made pursuant to such advertisement as the municipality or county shall determine, and shall be made for cash or credit, payable in lump sum or in installments over such period as the municipality or county shall determine, and, if on credit, with or without interest, and shall be made at such rates as the municipality or county shall determine;

(5) "Lease" means to lease for such rentals, for such periods, and upon such terms and conditions as the municipality or county shall determine and the granting of such purchase options for such prices and upon such terms and conditions as the municipality or county shall determine;

(6) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising, as the municipality or county shall determine to be in the public interest and necessary, under the circumstances existing at the time, to accomplish the purposes of and authorities set forth in this subchapter;

(7) "Facilities" means any real property, personal property, or mixed property of any and every kind that can be used or that will be useful in securing and developing tourism including, without limitation, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, buildings, improvements, and other real, personal, or mixed property of every kind.



§ 14-170-203 - Construction.

This subchapter shall be liberally construed to accomplish its purposes and shall be the sole act and authority necessary to be complied with.



§ 14-170-204 - Limitations on authority.

Nothing in this subchapter shall be construed to authorize any municipality or county to sell bonds or use the proceeds of them to purchase or condemn a utility plant or condemn a utility plant or distribution system owned or operated by a regulated public utility.



§ 14-170-205 - Authority generally.

Any municipality and any county in this state is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of any lands, buildings, improvement, or facilities of any and every nature whatever necessary or desirable for the securing and developing of recreation, relaxation, travel, entertainment, cultural development, and other tourism activities of every nature, which are collectively referred to as "tourism", within or near the municipality or within the county including, without limitation, hotels, motels, inns, lodges, folklore facilities, cultural development facilities, convention facilities, restaurants in connection with other facilities for the securing and developing of tourism, parks, scenic roadways and walkways, transportation facilities, parking facilities, tourist information and assistance centers, recreation areas, and other facilities of any nature whatever that can be used to secure and develop tourism and to thereby stimulate and enhance the economic growth and well-being of the municipality or county and the people. Any such undertaking, or combination of these undertakings, may be referred to as a "tourism project."



§ 14-170-206 - Funding authorized.

(a) Municipalities and counties are authorized to use any available revenues for the accomplishment of tourism projects, either alone or together with other available funds and revenues. They may issue bonds, as authorized in this subchapter, for the accomplishment of tourism projects, either alone or together with other available funds and revenues.

(b) Bonds may be issued in such principal amount as shall be sufficient to pay the cost of accomplishing the tourism project involved, the cost of issuing bonds, the amount necessary for a reserve, if deemed desirable, the amount necessary to provide for debt service on the bonds until revenues for the payment of them are available, and any other costs and expenditures of whatever nature incidental to the accomplishment of the tourism project involved.



§ 14-170-207 - Bonds generally.

(a) (1) The issuance of bonds shall be by ordinance of the municipality or order of the county court.

(2) As the ordinance or order authorizing their issuance may provide, the bonds may:

(A) Be coupon bonds payable to bearer, but subject to registration as to principal or as to principal and interest;

(B) Be exchangeable for bonds of another denomination;

(C) Be in such form and denominations;

(D) Be made payable at such place or places within or without the state;

(E) Be issued in one (1) or more series;

(F) Bear such date or dates;

(G) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(H) Bear interest at such rate or rates;

(I) Be payable in such medium of payment;

(J) Be subject to such terms of redemption; and

(K) Contain such terms, covenants, and conditions including, without limitation, those pertaining to:

(i) The custody and application of the proceeds of the bonds;

(ii) The collection and disposition of revenues;

(iii) The maintenance and investment of various funds and reserves;

(iv) The nature and extent of the security and pledging of revenues;

(v) The rights, duties, and obligations of the municipality or county and the trustee for the holders and registered owners of the bonds; and

(vi) The rights of the holders and registered owners of the bonds.

(3) There may be successive bond issues for the purpose of financing the same tourism project. There may also be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping tourism projects already in existence, whether or not originally financed by bonds issued under this subchapter, with each successive issue to be authorized as provided by this subchapter.

(4) Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the tourism project facilities involved may be controlled by the ordinance or order authorizing the issuance of bonds under this subchapter.

(5) Subject to the provisions of this section pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(b) (1) (A) The ordinance or order authorizing the bonds may provide for the execution by the municipality or county of an indenture which defines the right of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(B) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to:

(i) The custody and application of the proceeds of the bonds;

(ii) The maintaining of rates and charges;

(iii) The collection and disposition of revenues;

(iv) The maintenance of various funds and reserves;

(v) The nature and extent of the security and pledging of revenues; and

(vi) The rights, duties, and obligations of the municipality and the trustee and the rights of the holders and registered owners of the bonds.

(2) It shall not be necessary for the municipality to publish any indenture or any lease if the ordinance authorizing an indenture or lease is published as required by law governing the publication of ordinances of a municipality and the ordinance advises that a copy of the indenture or a copy of the lease, as the case may be, is on file in the office of the clerk or recorder of the municipality for inspection by any interested person, and the copy of the indenture or the copy of the lease, as the case may be, is actually filed with the clerk or recorder of the municipality.

(c) The bonds may be sold for such price, including, without limitation, sale at a discount, and in such manner as the municipality or county may determine by ordinance or county court order.

(d) (1) (A) The bonds shall be executed by the mayor and the city clerk or recorder of the municipality or the county judge and county clerk of the county, with either the facsimile or manual signature of the mayor or county judge, but with the manual signature of the clerk or recorder and of the county clerk.

(B) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(2) The coupons attached to the bonds may be executed by the facsimile signature of the mayor of the municipality or the county judge of the county.



§ 14-170-208 - Refunding bonds.

(a) (1) Bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter.

(2) Refunding bonds may be combined with bonds issued under the provisions of § 14-170-207 into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement of them.

(c) (1) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of those bonds.

(2) The ordinance or order under which refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded by them.



§ 14-170-209 - Security for bonds -- Special obligations.

(a) (1) The bonds issued under this subchapter shall not be general obligations of the municipality or county but shall be special obligations. In no event shall the bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.

(b) The principal of, and interest on, the bonds shall be secured by a pledge of, and shall be payable from, revenues derived from the tourism project acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds.



§ 14-170-210 - Statutory mortgage lien.

(a) (1) Subject to the provisions of this section, there shall exist a statutory mortgage lien upon the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter which shall exist in favor of the holders and registered owners of the bonds, and in favor of the holders of the coupons attached to the bonds.

(2) The land, buildings, or facilities shall remain subject to the statutory mortgage lien until payment in full of the principal of, and interest on, the bonds.

(b) (1) Anything in this section to the contrary notwithstanding, the ordinance, order, or indenture referred to in § 14-170-207 may impose a foreclosable mortgage lien upon the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.

(2) The nature and extent of the mortgage lien may be controlled by the ordinance, order, or indenture including, without limitation, provisions pertaining to the release of all, or part of, the land, buildings, or facilities from the mortgage lien and the priority of the mortgage lien in the event of successive bond issues as authorized by § 14-170-207.

(c) Subject to such terms, conditions, and restrictions as may be contained in the ordinance, order, or indenture authorizing or securing the bonds, any holder or registered owner of bonds issued under the provisions of this subchapter, or of any coupon attached to them, may, either at law or in equity, enforce the mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the issuing municipality or county set forth in this subchapter and set forth in any ordinance, order, or indenture authorizing or securing the bonds.

(d) References in this subchapter to mortgage lien shall include, and mean, security interest in any personal property embodied in a tourism project acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter.



§ 14-170-211 - Default in bond payment.

(a) (1) (A) In the event of a default in the payment of the principal of, or interest on, any bonds issued under this subchapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this subchapter, upon which land, buildings, or facilities, or any part of them, there is a mortgage lien securing the bonds with reference to which there is such a default in the payment of principal or interest.

(B) The receiver shall have the power to operate and maintain the land, buildings, or facilities and to charge and collect rates or rents sufficient to provide for the payment of the principal of, and interest on, the bonds, after providing for the payment of all costs of receivership and operating expenses of the land, buildings, or facilities, and to apply the income and revenues derived from the land, buildings, or facilities in conformity with this subchapter and the ordinance, order, or indenture authorizing or securing the bonds.

(2) When the default has been cured, the receivership shall be ended and the properties returned to the municipality or county.

(b) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded to the trustee for the holders and registered owners of the bonds in the ordinance or indenture authorizing or securing the bonds, and shall be so granted and administered as to accord full recognition to priority rights of holders and registered owners of the bonds as to the pledge of revenues from, and the mortgage lien on, lands, buildings, or facilities as specified in and fixed by the ordinance, order, or indenture authorizing or securing successive bond issues.



§ 14-170-212 - Bonds -- Tax exemption.

(a) Bonds issued under this subchapter shall be exempt from all state, county, and municipal taxes.

(b) This exemption includes income and inheritance taxes.



§ 14-170-213 - Public investment in bonds.

(a) Any municipality, or any board, commission, or other authority duly established by ordinance of any municipality, or the board of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such municipality, or the board of trustees of any retirement system created by the General Assembly, may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this subchapter.

(b) Bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 14-170-214 - Intergovernmental agreements.

Municipalities and counties are authorized to enter into and carry out appropriate agreements with any agency or political subdivision of the federal government or of the State of Arkansas pertaining to the accomplishment of the purposes authorized by this subchapter, including, without limitation, loan agreements for the borrowing of money and agreements pertaining to grants.









Chapter 171 - Tourist Facilities

Subchapter 1 - -- General Provisions

§ 14-171-101 - Restrictions on funds.

Nothing in § 22-3-1009 shall prohibit the use of funds provided under the City-County Tourist Meeting and Entertainment Facilities Assistance Law, § 14-171-201 et seq., for eligible facilities as defined in § 14-171-203(7).






Subchapter 2 - -- City-County Tourist Meeting and Entertainment Facilities

§ 14-171-201 - Title.

This subchapter may be cited as the "City-County Tourist Meeting and Entertainment Facilities Assistance Law."



§ 14-171-203 - Definitions.

As used in this subchapter, unless the context otherwise requires, "eligible facility" means a facility:

(1) With a valid agreement entered into with the State Board of Finance pursuant to this subchapter as of June 30, 2000; or

(2) That has submitted an application to the State Board of Finance for assistance under the provisions of this subchapter as of January 1, 2001.



§ 14-171-210 - State assistance.

The payments provided for in this subchapter shall be subject to the approval of and specific appropriation by the General Assembly and shall be for a term of not longer than two (2) years, but may be extended from time to time for additional terms of not to exceed two (2) years each, subject to the approval of and appropriation by the General Assembly.



§ 14-171-211 - City-County Tourist Facilities Aid Fund -- Creation.

There is created and established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a fund to be known as the City-County Tourist Facilities Aid Fund.



§ 14-171-212 - City-County Tourist Facilities Aid Fund -- Transfer of funds.

(a) The Treasurer of State, before making the percentage distributions of general revenues as provided by law, shall deduct from the General Revenue Fund Account of the State Apportionment Fund an amount of moneys necessary to meet the quarterly payments to cities and counties that are associated with the eligible facilities and shall credit them to the City-County Tourist Facilities Aid Fund.

(b) The Treasurer of State shall make no deductions or credits pursuant to this section in any biennium for which the General Assembly has not approved payments under this subchapter and appropriated funds for them.



§ 14-171-214 - City-County Tourist Facilities Aid Fund -- Accounting.

Moneys deposited in the City-County Tourist Facilities Aid Fund shall be accounted for so as to determine that the moneys in it being held are paid to each participating city and county.



§ 14-171-215 - Payments to localities.

(a) Payments of state assistance to cities and counties under an agreement with the eligible facilities shall be made as follows:

(1) The Fort Smith Convention Center or its bond trustee shall receive:

(A) One million seven hundred ninety-five thousand eight hundred twenty-seven dollars ($1,795,827) in the fiscal year 2009; and

(B) One million seven hundred seventy-seven thousand four hundred forty-six dollars ($1,777,446) in the fiscal year 2010;

(2) The Texarkana Four States Fair, Inc., or its bond trustee shall receive:

(A) Two hundred thirty-five thousand eight hundred thirty-eight dollars ($235,838) in the fiscal year 2009; and

(B) Two hundred ten thousand six hundred thirty-eight dollars ($210,638) in the fiscal year 2010;

(3) The Hot Springs Advertising and Promotion Commission Convention Center or its bond trustee shall receive:

(A) Two million four hundred fifty-four thousand two hundred thirty dollars ($2,454,230) in the fiscal year 2009;

(B) Two million four hundred fifty-three thousand two hundred thirty dollars ($2,453,230) in the fiscal year 2010;

(C) Two million four hundred fifty-four thousand seven hundred seventy dollars ($2,454,770) in the fiscal year 2011; and

(D) Two million four hundred fifty-four thousand four hundred thirty dollars ($2,454,430) in the fiscal year 2012;

(4) The City of Little Rock Convention and Visitors Bureau or its bond trustee shall receive:

(A) One million nine hundred thirty-eight thousand twenty-two dollars ($1,938,022) in the fiscal year 2009;

(B) One million nine hundred thirty-seven thousand ninety dollars ($1,937,090) in the fiscal year 2010;

(C) One million nine hundred thirty-two thousand five dollars ($1,932,005) in the fiscal year 2011;

(D) One million nine hundred twenty-seven thousand eight hundred seventy-four dollars ($1,927,874) in the fiscal year 2012;

(E) One million nine hundred twenty-one thousand forty-six dollars ($1,921,046) in the fiscal year 2013;

(F) One million nine hundred eighteen thousand two hundred dollars ($1,918,200) in the fiscal year 2014;

(G) One million nine hundred eleven thousand eight hundred thirty-five dollars ($1,911,835) in the fiscal year 2015; and

(H) One hundred fifty-nine thousand two hundred seventy-three dollars ($159,273) in the fiscal year 2016; and

(5) The Arkansas State Fair and Livestock Show Association or its bond trustee shall receive the moneys listed in this subdivision (a)(5), less any general revenues appropriated to the State Fair:

(A) Seven hundred ten thousand three hundred twenty-eight dollars ($710,328) in the fiscal year 2009;

(B) Eight hundred eighty-seven thousand nine hundred eight dollars ($887,908) in the fiscal year 2010;

(C) Eight hundred eighty-seven thousand nine hundred eight dollars ($887,908) in the fiscal year 2011;

(D) Eight hundred eighty-seven thousand nine hundred eight dollars ($887,908) in the fiscal year 2012;

(E) Eight hundred eighty-seven thousand nine hundred eight dollars ($887,908) in the fiscal year 2013;

(F) Eight hundred eighty-seven thousand nine hundred eight dollars ($887,908) in the fiscal year 2014;

(G) Eight hundred eighty-seven thousand nine hundred eight dollars ($887,908) in the fiscal year 2015; and

(H) Eight hundred eighty-seven thousand nine hundred eight dollars ($887,908) in the fiscal year 2016.

(b) (1) The payments provided in subsection (a) of this section are based on expense or debt service schedules in effect on January 1, 2001.

(2) The eligible facilities shall receive the dollar amounts of state assistance by fiscal year, as reflected in subsection (a) of this section, regardless of refinancing, payment, or prepayment of outstanding debt.

(3) The Treasurer of State shall make quarterly payments from the City-County Tourist Facilities Aid Fund to the eligible facilities in accordance with subsection (a) of this section.



§ 14-171-216 - Suspension of local tax.

Any city or county entering into an agreement pursuant to § 14-171-210 may provide for suspension, in whole or in part, of the collection of any tax voted for payment of its general obligation bonds issued in accordance with an agreement under § 14-171-210 in any year when moneys derived from state assistance under this subchapter or from other sources are available for payment of all, or a portion of, the debt service on the bonds.



§ 14-171-217 - Pledge of state revenues prohibited.

(a) Nothing in this subchapter shall be construed as authorizing the pledging of the faith and credit of the state or any of its revenues, either for the performance of the obligations of the state under the agreements authorized by §§ 14-171-204 -- 14-171-210 or for the payment of bonds issued pursuant to such agreements.

(b) All payments to cities and counties under agreements entered into in accordance with this subchapter are made subject to specific appropriations for such purpose and nothing in this subchapter, or in any agreement entered into pursuant to this subchapter, shall be construed to require the General Assembly to make any appropriation pursuant to this subchapter, or such agreement, or to prohibit the General Assembly from amending or repealing this subchapter at any time.



§ 14-171-218 - Future applicants.

Any applications submitted after January 1, 2001, for state aid for the expansion of eligible facilities or for new facilities shall be submitted to the General Assembly and any appropriation for the expansion or new facility shall be made from the General Improvement Fund or its successor fund or fund accounts.









Chapter 172 - Historic Districts

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Cities and Towns

§ 14-172-201 - Title.

This subchapter shall be known and may be cited as the "Historic Districts Act."



§ 14-172-202 - Purpose.

The purpose of this subchapter is to promote the educational, cultural, economic, and general welfare of the public through the preservation and protection of buildings, sites, places, and districts of historic interest through the maintenance of such as landmarks in the history of architecture of the municipality, of the state, and of the nation, and through the development of appropriate settings for such buildings, places, and districts.



§ 14-172-203 - Applicability.

None of the provisions of this subchapter shall be in operation until and unless:

(1) There shall have been filed, with the clerk of the city, town, or county in which an historic district is contemplated, a petition signed by a majority in numbers of the property owners within the proposed historic district agreeing that their property shall be included in the historic district; or

(2) The boundaries of the proposed historic district are identical to and encompass the area of a National Register of Historic Places Historic District as certified by the United States Department of the Interior.



§ 14-172-204 - Penalty.

(a) Any person who violates any of the provisions of this subchapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars ($10.00) nor more than five hundred dollars ($500).

(b) Each day that a violation continues to exist shall constitute a separate offense.



§ 14-172-205 - Enforcement.

The chancery court having jurisdiction over the property in question shall have jurisdiction in equity to enforce the provisions of this subchapter in the rulings issued under it and may restrain by injunction violations of it.



§ 14-172-206 - Historic district commissions.

(a) (1) An historic district commission shall consist of no less than five (5) members nor more than nine (9) members.

(A) When the district is located within the boundaries of any city or incorporated town, the commission members shall:

(i) Be appointed by the mayor, subject to confirmation by the governing body of the city;

(ii) Be electors of the municipality; and

(iii) Hold no salaried or elective municipal office.

(B) When a district is located outside the boundaries of any city or incorporated town, the commission members shall:

(i) Be appointed by the county judge subject to confirmation by the quorum court;

(ii) Be electors of the county; and

(iii) Hold no salaried or elective county office.

(2) (A) The appointments to membership on the commission shall be so arranged that the term of at least one (1) member will expire each year, and their successors shall be appointed in a like manner for terms of three (3) years.

(B) Vacancies shall be filled in like manner for the unexpired term.

(b) All members shall serve without compensation.

(c) The commission shall elect a chairman and vice chairman annually from its own number.

(d) The commission may adopt rules and regulations not inconsistent with the provisions of this subchapter and may, subject to appropriation, employ clerical and technical assistants or consultants and may accept money, gifts, or grants and use them for these purposes.



§ 14-172-207 - Establishment of historic districts.

By ordinance adopted by vote of the governing body thereof, any city, town, or county may establish historic districts and may make appropriations for the purpose of carrying out the provisions of this subchapter, subject to the following provisions:

(1) (A) (i) An historic district commission, established as provided in § 14-172-206, shall make an investigation and report on the historic significance of the buildings, structures, features, sites, or surroundings included in any such proposed historic district and shall transmit copies of its report to the Arkansas Historic Preservation Program, a division of the Department of Arkansas Heritage, to the planning commission of the municipality or county, if any, and in the absence of such commission, to the governing body of the municipality or county for its consideration and recommendation.

(ii) Each such body or individual shall give its recommendation to the historic district commission within sixty (60) days from the date of receipt of the report.

(B) (i) Recommendations shall be read in full at the public hearing to be held by the commission as specified in this section.

(ii) Failure to make recommendations within sixty (60) days after the date of receipt shall be taken as approval of the report of the commission.

(2) (A) The commission shall hold a public hearing on the establishment of a proposed historic district after giving notice of the hearing by publication in a newspaper of general circulation in the municipality or county once a week for three (3) consecutive weeks, the first such publication to be at least twenty (20) days prior to the public hearing.

(B) The notice shall include the time and place of the hearing, specify the purpose, and describe the boundaries of the proposed historic district.

(3) (A) The commission shall submit a final report with its recommendations and a draft of a proposed ordinance to the governing body of the municipality or county within sixty (60) days after the public hearing.

(B) The report shall contain the following:

(i) A complete description of the area or areas to be included in the historic district. Any single historic district may embrace noncontiguous lands;

(ii) A map showing the exact boundaries of the area to be included within the proposed district;

(iii) A proposed ordinance designed to implement the provisions of this subchapter; and

(iv) Such other matters as the commission may deem necessary and advisable.

(4) The governing body of the municipality or county, after reviewing the report of the commission, shall take one (1) of the following steps:

(A) Accept the report of the commission and enact an ordinance to carry out the provisions of this subchapter;

(B) Return the report to the commission, with such amendments and revisions thereto as it may deem advisable, for consideration by the commission and a further report to the governing body of the municipality or county within ninety (90) days of such return; or

(C) Reject the report of the commission, stating its reasons therefor, and discharge the commission.

(5) The commission established under the provisions of this subchapter, by following the procedures set out in subdivisions (2) to (4), inclusive, of this section, may, from time to time, suggest proposed amendments to any ordinance adopted under this section or suggest additional ordinances to be adopted under this section.



§ 14-172-208 - Certificate of appropriateness required -- Definition.

(a) (1) No building or structure, including stone walls, fences, light fixtures, steps, and paving or other appurtenant fixtures, shall be erected, altered, restored, moved, or demolished within an historic district until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to and approved by the historic district commission. The municipality or county shall require a certificate of appropriateness to be issued by the commission prior to the issuance of a building permit or other permit granted for purposes of constructing or altering structures. A certificate of appropriateness shall be required whether or not a building permit is required.

(2) For purposes of this subchapter, "exterior architectural features" shall include the architectural style, general design, and general arrangement of the exterior of a structure, including the kind and texture of the building material and the type and style of all windows, doors, light fixtures, signs, and other appurtenant fixtures.

(b) The style, material, size, and location of outdoor advertising signs and bill posters within an historic district shall also be under the control of the commission.



§ 14-172-209 - Determination on application for certificate.

(a) Within a reasonable time, not to exceed thirty (30) days after the filing of an application for a certificate of appropriateness with the historic district commission, the commission shall determine the property to be materially affected by the application and immediately send by mail, postage prepaid, to the applicant and to the owners of all such properties to be materially affected notice of the hearing to be held by the commission on the application.

(b) (1) The commission may hold such public hearings as are necessary in considering any applications for certificates of appropriateness.

(2) The commission shall act on an application for certificate of appropriateness within a reasonable period of time.

(3) The commission shall determine whether the proposed construction, reconstruction, alteration, restoration, moving, or demolition of buildings, structures, or appurtenant fixtures involved will be appropriate to the preservation of the historic district for the purposes of this subchapter, or whether, notwithstanding that it may be inappropriate, owing to conditions especially affecting the structure involved, but not affecting the historic district generally, failure to issue a certificate of appropriateness will involve a substantial hardship, financial or otherwise, to the applicant, and whether the certificate may be issued without substantial detriment to the public welfare and without substantial derogation from the intent and purpose of this subchapter.

(c) (1) If the commission determines that the proposed construction, reconstruction, alteration, restoration, moving, or demolition is appropriate or is not appropriate, owing to conditions as aforesaid, but that failure to issue a certificate of appropriateness would involve substantial detriment or derogation as aforesaid, or if the commission fails to make a determination within a reasonable time prescribed by ordinance, the commission shall forthwith approve the application and shall issue to the applicant a certificate of appropriateness.

(2) If the commission determines that a certificate of appropriateness should not be issued, it shall place upon its records the reasons for the determination and may include recommendations respecting the proposed construction, reconstruction, alteration, restoration, moving, or demolition.

(3) The commission shall immediately notify the applicant of the determination.



§ 14-172-210 - Certain changes not prohibited.

Nothing in this subchapter shall be construed to prevent the ordinary maintenance or repair of any exterior architectural feature in the historic district which does not involve a change in design, material, color, or outer appearance thereof; nor to prevent the construction, reconstruction, alteration, restoration, or demolition of any such feature which the building inspector, or similar agent, shall certify is required for the public safety because of an unsafe or dangerous condition; nor to prevent the construction, reconstruction, alteration, restoration, or demolition of any such feature under a permit issued by a building inspector, or similar agent, prior to the effective date of the establishment of the historic district.



§ 14-172-211 - Interior architectural features.

In its deliberations under this subchapter, the historic district commission shall not consider interior arrangement or use and shall take no action under this subchapter except for the purpose of preventing the construction, reconstruction, alteration, restoration, moving, or demolition of buildings, structures, or appurtenant fixtures in the historic district obviously incongruous with the historic aspects of the district.



§ 14-172-212 - Appeal from decision.

(a) (1) Any applicant aggrieved by the determination of the historic district commission, within thirty (30) days after the making of the decision, may appeal to the chancery court of the county wherein the property is located.

(2) The court shall hear all pertinent evidence and shall annul the determination of the commission if it finds the reasons given for the determination to be unsupported by the evidence or to be insufficient in law and may make such other decree as justice and equity may require.

(b) The remedy provided by this section shall be exclusive; but the applicant shall have all rights of appeal as in other equity cases.









Chapter 173 - Economic Development Grants

§ 14-173-101 - Title.

This chapter shall be known and cited as the "City and County Economic Development Grant Authorization Act".



§ 14-173-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "City" means any city of the first class, any city of the second class, or any incorporated town established by the laws of the State of Arkansas;

(2) "County" means any county in the State of Arkansas;

(3) "Economic development grant program" means a governmental program to award grants to nonprofit corporations to encourage the location, relocation, creation, or development of a business, industry, manufacturing facility, transportation facility, or other economic unit which creates jobs, employs people, or generates economic activity;

(4) "Grant" means an award or transfer of public funds to a nonprofit corporation under a set of prescribed criteria to accomplish the public purpose of economic development in the city or in the county or in their surrounding areas; and

(5) "Grantee" means the nonprofit corporation to whom the grant is awarded based on the prescribed criteria for awarding the funds under the establishing ordinance.



§ 14-173-103 - Authority to establish programs.

(a) The governing body of any city or the quorum court of any county in Arkansas shall be authorized under this subchapter to establish by ordinance a program for the awarding of grants to any nonprofit corporation, organization, or association to aid or assist or otherwise promote economic development in the city or the county or in their surrounding areas.

(b) The grants shall be paid from funds appropriated by the governing body of the city or the quorum court for the economic development grant program authorized by this subchapter.



§ 14-173-104 - Grant ordinance.

The city or county economic development grant ordinance shall:

(1) Provide for the mayor or county judge or a designee to administer the grant program authorized under this subchapter;

(2) Require the mayor or county judge to take the necessary action to ensure that the funds are used for the purposes for which the grant is to be awarded and that they are expended in accordance with all state laws and local ordinances and other local procedures and regulations of the awarding government;

(3) Specify the procedure for receiving applications for grants, who is eligible to apply for grants, the economic development goals and objectives of the city or county economic development grant program, and the procedures for awarding the grants; and

(4) Require the grantee to file a report with the governing body of the city or the quorum court of the county within thirty (30) days after the end of the calender year in which the grant is awarded, explaining the exact amount of expenditures of the grant funds, the purpose for which the grant fund was awarded and expended, and the economic development goals and objectives that were accomplished as a result of the expenditure of the grant funds.



§ 14-173-105 - Application and award.

(a) The mayor or county judge or a designee shall promulgate the forms to be used in applying for the city or county economic development grant.

(b) All applications shall be submitted as required by the establishing ordinance.

(c) After receipt of the application, the mayor or county judge or a designee shall review the economic development grant applications and shall select the applications by rank order which will best fulfill the economic goals and objectives of the economic development grant program as described by the enabling ordinance. The mayor or county judge or a designee shall then award the economic development grants to the grant applicants based on their rank order on the list of grant applications.

(d) The grants may be awarded until all funds appropriated by the governing body of the city or the county quorum court for grants have been expended.






Chapter 174 - Economic Development Tax

§ 14-174-101 - Purpose.

The purpose of this subchapter is to provide cities and counties with the authority to levy taxes to raise revenue for funding economic development projects to stimulate the local economy and to support private sector job creation opportunities. No funds generated by any tax levied pursuant to this subchapter shall be used as general operating revenue, but shall be expended for the purposes prescribed by §§ 14-174-105 -- 14-174-107 or § 14-174-109.



§ 14-174-102 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "County" means each of the counties of this state;

(2) "Municipality" and "city" mean any city or incorporated town in this state;

(3) "Director" means the Director of the Department of Finance and Administration or any of his authorized agents;

(4) "Local government" means city or county.



§ 14-174-103 - Levy of new taxes permitted.

(a) (1) In addition to all other authority of local governments to levy taxes provided by law, any county, acting through its quorum court, or any municipality, acting through its governing body, may levy any tax.

(2) (A) However, no ordinance levying any tax authorized by this subchapter shall be valid until adopted at a special election in accordance with § 7-11-201 et seq. by qualified electors of the city or in the county where the tax is to be imposed, as the case may be.

(B) An election will also be required to increase, decrease, or repeal a tax levied pursuant to this subchapter.

(b) Nothing in this subchapter shall be construed to diminish the existing powers of county governments or city governments.

(c) Nothing in this subchapter shall terminate, repeal, or otherwise affect any other tax levied by a local government.

(d) The local government levying the tax shall collect and administer the tax.



§ 14-174-104 - Levy of sales and use taxes currently authorized.

(a) The local government may levy a sales or use tax pursuant to any other currently existing statutory authority to levy the tax and provide that the proceeds generated by the tax are to be used for any purpose authorized by this subchapter.

(b) The Department of Finance and Administration will administer and collect any sales or use tax levied under this section if the Department of Finance and Administration would have administered and collected the tax had the tax been levied solely pursuant to the primary statutory authority to levy the tax. The primary statutory authority to levy the tax is the statute upon which the local government relied for levying the tax, not this subchapter.



§ 14-174-105 - Disposition of funds.

The taxes levied pursuant to this subchapter may be utilized for construction, reconstruction, demolition, site development, contracts, and related costs associated with the creation, expansion, and rehabilitation of water or sewer systems, streets and roads, bridges, drainage, and other vital public facilities or the establishment and operation of local economic development programs.



§ 14-174-106 - Public facilities.

To secure, develop, preserve, and maintain the local economy, local governments are authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of any facility. For the purposes of this section, "facility" means land, interests in land, buildings, furnishings, machinery, equipment, or related improvements necessary or useful for the securing, developing, preserving, or maintaining of economic activity within or near the municipality or county.



§ 14-174-107 - Services.

To secure professional economic and industrial development management expertise, local governments are authorized to contract for such services with a community-based not-for-profit economic development corporation. For the purposes of this section, "management" means economic and industrial development planning, marketing, advertising, public relations, supervision and operation of industrial parks or other such properties, negotiation of contracts for the sale or lease of such properties, and such other operating expenses as the governing body may deem necessary, convenient, or appropriate. A "community-based not-for-profit economic development corporation" means an organization formed for the same or similar purposes as those contained in this subchapter, which may be a chamber of commerce, industrial development corporation, or similar corporation.



§ 14-174-108 - Joint agreements.

Any two (2) or more local governments within a single county, or any two (2) or more adjacent counties, may enter into agreements to jointly perform any power granted under this subchapter.



§ 14-174-109 - Public corporation for economic development.

(a) The sales and use taxes levied or authorized under this subchapter may be used for the sole use and benefit of a corporation organized under the Public Corporations for Economic Development Act, § 14-175-101 et seq.

(b) On receipt from the Director of the Department of Finance and Administration of the net proceeds of the sales and use tax levied or authorized under this subchapter, the local government shall deliver all of the proceeds to the corporation to use in carrying out its functions.

(c) At an election called and held under § 14-174-103, the local government may also allow the voters to vote on a ballot proposition that limits the length of time that a sales and use tax may be imposed.






Chapter 175 - Public Corporations for Economic Development Act

§ 14-175-101 - Title.

This chapter shall be known and may be cited as the "Public Corporations for Economic Development Act".



§ 14-175-102 - Intent.

It is the intent of the General Assembly by the enactment of this chapter to authorize in each municipality and county in this state the incorporation of a public corporation as a political subdivision of the state for the purpose of securing and developing industry and fostering economic development and to invest the corporation with all powers that may be necessary to enable it to accomplish those purposes.



§ 14-175-103 - Definitions.

As used in this subchapter:

(1) "Board" means the board of directors of a corporation;

(2) "Corporation" means a corporation organized under this chapter;

(3) (A) "Costs" means expenditures made or estimated to be made and monetary obligations incurred or estimated to be incurred by a corporation.

(B) "Costs" includes, but is not limited to:

(i) Real property assembly costs, including, but not limited to, those costs incurred for and in connection with the acquisition of interests in real property and improvements and any deficit incurred as a result of the sale or lease as lessor by the corporation of real or personal property or a project for consideration which is less than its cost to the corporation;

(ii) Capital costs, including, but not limited to:

(a) The actual costs of the construction of new buildings, structures, and fixtures;

(b) The demolition, alteration, expansion, remodeling, repair, or reconstruction of existing buildings, structures, and fixtures and the environmental remediation of real property;

(c) Parking;

(d) Landscaping;

(e) The acquisition of equipment; and

(f) Site clearing, grading, and preparation;

(iii) Financing costs, including, but not limited to:

(a) All interest paid to holders of evidences of indebtedness issued to pay for project costs;

(b) All costs of issuance; and

(c) Any redemption premiums, credit enhancement, or other related costs;

(iv) Research and development costs;

(v) Professional service costs, including, but not limited to, those costs incurred for architectural, planning, engineering, accounting, and legal advice and services;

(vi) Relocation costs;

(vii) Organizational and administrative costs incurred by the corporation, including, but not limited to, the costs of:

(a) Conducting feasibility studies, environmental impact studies, and other studies; and

(b) Informing the public with respect to a project;

(viii) The amount of any contributions made in connection with a project; and

(ix) Costs related to the construction of environmental protection devices, storm or sanitary sewer lines, water lines, or amenities or streets or the rebuilding or expansion of streets in connection with a project;

(4) "County" means any county in this state;

(5) "Enterprise" means any for-profit or nonprofit corporation, partnership, sole proprietorship, firm, franchise, association, organization, or trust, or any other form of legal entity;

(6) "Governing body" means the council, board of directors, or other like body in which the legislative functions of a municipality are vested or the quorum court of the county as it has been constituted and acting as the legislative body of the county under Arkansas Constitution, Amendment 55, or if not so constituted and acting, the county court of the county;

(7) "Municipality" means any incorporated city or town in this state;

(8) "Primary job" means a job that is available or expected to become available at an enterprise:

(A) For which a majority of the products or services of that enterprise are ultimately used in regional, statewide, national, or international markets infusing new dollars into the local economy; and

(B) That derives less than ten percent (10%) of its total Arkansas revenue from sales to the general public;

(9) (A) "Project" means an undertaking related to the creation or retention of primary jobs.

(B) A project may include one (1) or more of the following:

(i) The acquisition and disposition of land, buildings, equipment, facilities, related infrastructure, and improvements necessary to:

(a) Attract, promote, or develop new or expanded enterprises that will create or retain primary jobs in the future; or

(b) Provide job training and postsecondary education required or suitable for the creation or retention of primary jobs;

(ii) The construction or expansion of buildings, facilities, related infrastructure, and improvements necessary to attract, promote, or develop new or expanded enterprises that will create or retain primary jobs in the future or to provide job training and postsecondary education required or suitable for the creation or retention of primary jobs;

(iii) Job training required or suitable for the creation or retention of primary jobs;

(iv) Postsecondary education required or suitable to educate students in fields of study needed by enterprises providing primary jobs; and

(v) Expenditures found by the corporation to be required or suitable for infrastructure necessary to attract, promote, or develop new or expanded enterprises, limited to:

(a) Streets and roads;

(b) Parking;

(c) Rail spurs;

(d) Water and electric utilities;

(e) Gas utilities;

(f) Drainage and related improvements;

(g) Telecommunications;

(h) Data communications; and

(i) Internet improvements; and

(10) "State" means the State of Arkansas.



§ 14-175-104 - Construction.

(a) This chapter shall be liberally construed in conformity with its intent.

(b) (1) All acts and activities of the public corporation performed under the authority of this chapter are legislatively determined and declared to be essential governmental functions.

(2) The General Assembly determines and declares that this chapter is the sole authority necessary for the performance of the acts authorized by this chapter.



§ 14-175-105 - Authority generally.

There is conferred upon corporations incorporated as public corporations under this chapter the authority to take such action and to do or cause to be done such things as shall be necessary or desirable to accomplish and implement the purposes and intent of this chapter according to the import of this chapter.



§ 14-175-106 - Authority and procedure to incorporate.

(a) Whenever any number of natural persons, but not fewer than three (3), files with the governing body an application in writing for authority to incorporate a public corporation under this chapter, if it is made to appear to the governing body that each of the persons is a duly qualified elector of the municipality or county creating the corporation and if the governing body adopts a resolution that declares that it will be wise, expedient, and necessary that a public corporation be formed and that the persons filing the application may proceed to form a corporation, then the persons shall become the incorporators of and shall proceed to incorporate the corporation in the manner provided in this chapter.

(b) No corporation shall be formed under this chapter unless:

(1) The application provided for in this section is made; and

(2) The resolution provided for in this section is adopted.

(c) No county or municipality may authorize more than one (1) corporation under this chapter.



§ 14-175-107 - Articles of incorporation.

(a) The articles of incorporation of the corporation shall state:

(1) The names of the persons forming the corporation, together with the residence of each person forming the corporation, and a statement that each person is a qualified elector of the municipality or county;

(2) The name of the corporation, which shall be:

(A) (i) "The Economic Development Corporation of [City], Arkansas";

(ii) "The Economic Development Corporation of [Town], Arkansas";

(iii) "The Economic Development Corporation of [County], Arkansas"; or

(B) Some other name of similar import; and

(3) Any other matters relating to the corporation required by the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., or that the incorporators may choose to insert, and which are not inconsistent with this chapter or with the laws of this state.

(b) (1) The form and content of the articles of incorporation shall be submitted to the governing body for its approval.

(2) The governing body shall evidence approval by a resolution entered upon the minutes of the governing body.



§ 14-175-108 - Execution and recording of articles.

(a) The articles of incorporation shall be signed and acknowledged by the incorporators and shall have attached to them a certified copy of the resolution required by § 14-175-107.

(b) (1) The articles of incorporation, together with a certified copy of the resolution required by § 14-175-107, shall be filed in the location or locations required by the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq.

(2) When the articles of incorporation and attached resolution have been so filed, the corporation referred to in the articles shall come into existence and shall constitute a body corporate and politic and a political subdivision of the state under the name set forth in the articles of incorporation, whereupon the corporation shall be vested with the rights and powers granted in this chapter.



§ 14-175-109 - Board of directors.

(a) The corporation shall have a board of directors composed of five (5) to fifteen (15) members, as specified in the corporation's articles of incorporation.

(b) All powers of the corporation shall be exercised by the board or pursuant to its authorization.

(c) (1) (A) The directors shall be residents of the municipality or county creating the corporation and shall be appointed by the mayor of the creating municipality or the county judge of the creating county, subject to confirmation by the governing body of the municipality or county.

(B) The directors shall serve terms not exceeding five (5) years as determined by the governing body of the municipality or county and set in such manner as will result in the expiration of terms on a staggered basis.

(2) Upon the expiration of a director's term, a successor director shall be appointed for a five-year term by the mayor of the creating municipality or the county judge of the creating county, subject to confirmation by the governing body of the municipality or county.

(3) Each director shall serve until his or her successor is elected and qualified.

(4) A director shall be eligible to succeed himself or herself.

(5) In the event of a vacancy in the membership of the board, however caused, a director shall be appointed by the mayor of the creating municipality or the county judge of the creating county, subject to confirmation by the governing body of the municipality or county.

(d) Each director shall qualify by taking and filing with the clerk of the municipality or county creating the corporation the oath of office in which the member shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas and to discharge faithfully his or her duties in the manner provided by law.

(e) A director shall receive no compensation for his or her services but shall be entitled to reimbursement for reasonable and necessary expenses incurred in the performance of his or her duties.

(f) After reasonable notice of and an opportunity to be heard concerning the alleged grounds for removal, the mayor of the municipality or the county judge of the county which created the board may remove any director for misfeasance, malfeasance, or willful neglect of duty.

(g) (1) A majority of the members of the board shall constitute a quorum for the transaction of business.

(2) No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the corporation.



§ 14-175-110 - Officers.

(a) (1) The officers of the corporation shall consist of:

(A) A chair;

(B) A vice chair;

(C) A secretary;

(D) A treasurer; and

(E) Such other officers as the board shall deem necessary to accomplish the purposes for which the corporation was organized.

(2) The offices of secretary and treasurer may be held, but need not be held, by the same person.

(b) (1) The chair and vice chair of the corporation shall be elected by the board from its membership.

(2) The secretary, the treasurer, and any other officers of the corporation who may be, but need not be, members of the board shall also be elected by the board.



§ 14-175-111 - Powers generally.

(a) The corporation shall have and exercise all of the rights, powers, privileges, authority, and functions given by the general laws of this state to nonprofit corporations incorporated under the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq.

(b) In addition to the rights, powers, privileges, authority, and functions authorized under subsection (a) of this section, the corporation shall have the following powers with respect to projects, together with all powers incidental to those powers or necessary for the performance of those powers set forth in this subsection:

(1) To receive sales and use taxes levied under § 14-174-101 et seq., from the local government or governments under whose authority the corporation was created;

(2) To acquire, whether by construction, devise, purchase, gift, lease, or otherwise or any one (1) or more of those methods and to construct, improve, maintain, equip, and furnish one (1) or more projects located within the state and within or near the corporate limits of the local government or governments under whose authority the corporation was created;

(3) To lease to a user all or any part of any project for the rentals and upon such terms and conditions as the corporation's board may deem advisable and not in conflict with the provisions of this chapter;

(4) To sell by installment payments or otherwise and convey all or any part of any project to a user for a purchase price and upon such terms and conditions as the corporation's board may deem advisable and not in conflict with the provisions of this chapter;

(5) To donate, exchange, convey, sell, or lease land, improvements, or any other interest in real property or furnishings, fixtures, or equipment or personal property to an institution of higher education for a legal purpose of the institution upon such terms and conditions as the board may deem advisable and that are not in conflict with the provisions of this chapter;

(6) To make loans to a user for the purpose of providing temporary or permanent financing or refinancing of all or part of the cost of any project, including the refunding of any outstanding obligations, mortgages, or advances issued, made, or given by any person for the cost of a project, and charge and collect interest on the loans for the loan payments and upon such terms and conditions as its board may deem advisable and not in conflict with the provisions of this chapter;

(7) To contract with private enterprises to carry out industrial development programs or objectives or to assist with the development or operation of an economic development program or objectives consistent with the purposes and duties of the corporation, upon such terms and conditions as its board may deem advisable and not in conflict with the provisions of this chapter;

(8) To appoint, employ, and compensate such employees, agents, architects, planners, engineers, accountants, attorneys, and other persons as the activities of the corporation may require;

(9) (A) To invest any of the corporation's funds that the board may determine are not presently needed for its corporate purposes in obligations that are direct or guaranteed obligations of the United States, other securities in which public funds may be invested under the laws of this state, or securities of or other interests in open-end investment companies or investment trusts registered under the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq.

(B) However, the portfolio of any investment company or investment trust is limited solely to securities in which public funds may be invested under the laws of this state;

(10) Contract with enterprises to impose such terms and conditions on the receipt of benefits provided by a corporation as the corporation's board may deem advisable and not in conflict with the provisions of this chapter; and

(11) (A) To exercise all powers necessary or appropriate to effect the purposes for which the corporation is organized.

(B) However, the powers are subject to the control of the local government or governments under whose authority the corporation was created.



§ 14-175-112 - Economic development taxes.

(a) All tax proceeds received by a corporation under § 14-174-101 et seq., shall be used for any one (1) or more of the following purposes:

(1) To pay administrative costs incurred by the corporation;

(2) To pay costs incurred in connection with a project;

(3) To pay costs incurred for promotional purposes; or

(4) To pay expenses incurred by the corporation under § 14-175-113 relating to job training.

(b) No tax proceeds received by a corporation under § 14-174-101 et seq., may be used for a project for the direct benefit of a specific individual or individuals or nongovernmental enterprise or enterprises unless the primary purpose of the project is to finance facilities for the securing and developing of industry within or near the local government that levies the tax.



§ 14-175-113 - Average weekly wage -- Job training expenditures.

A corporation may spend tax revenue received under this chapter for job training offered through an enterprise only if the enterprise has committed in writing to:

(1) Create new jobs that pay wages that are at least equal to the prevailing wage for the applicable occupation in the local labor market area; or

(2) Retain jobs that pay wages that are at least equal to the prevailing wage for the applicable occupation in the local labor market area.



§ 14-175-114 - Limitation on liability.

The corporation, the corporation's board of directors, officers, employees and agents, the local government approving the organization of a corporation, members of the governing body of the local government, and employees of the local government are not liable for damages arising from the performance of a governmental function of the corporation or local government.



§ 14-175-115 - Annual reports.

(a) Each corporation shall make a written report to the governing body that created the corporation concerning its activities for the preceding calendar year.

(b) Each report shall include audited financial statements covering the corporation's operations during the preceding calendar year.



§ 14-175-116 - Application of Arkansas Nonprofit Corporation Act of 1993.

(a) Each corporation is subject to the provisions of the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., to the extent that those provisions are not in conflict with the provisions of this chapter.

(b) If a provision of the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., is in conflict with any provision of this chapter, the provisions of this chapter shall control.






Chapter 176-182 - [Reserved.]

[Reserved]






Subtitle 11 - Economic Development Improvement Districts, Facilities, And Authorities

Chapter 183 - General Provisions

[Reserved]



Chapter 184 - Central Business Improvement Districts

Subchapter 1 - -- General Provisions

§ 14-184-101 - Title.

This subchapter may be referred to and cited as the "Central Business Improvement District Act."



§ 14-184-102 - Purpose.

This subchapter shall be construed as cumulative of existing laws relating to the creation, operation, and existence of municipal improvement districts and shall not repeal any existing law unless the law is in direct conflict with this subchapter. It is the intent of this subchapter to provide additional authority to municipalities for creation of improvement districts and to authorize and enumerate additional powers for these districts.



§ 14-184-103 - Legislative determinations.

(a) It is determined and declared by the General Assembly that:

(1) The deterioration of the central business districts of urban centers of the state by reason of obsolescence, overcrowding, faulty arrangement or design, deleterious land use, or a combination of these or other factors is a threat to the property tax and other revenue sources of municipalities;

(2) Increases in population and automobile usage have created conditions of traffic congestion in central business districts, and such conditions constitute a hazard to the safety of pedestrians and impede the use of public rights-of-way;

(3) The elimination of urban blight and decay and the modernization and general improvement of central business districts by governmental action are considered necessary to promote the public health, safety, and welfare of the communities; and

(4) The restoration of central business districts is the appropriate subject for remedial legislation.

(b) It is further determined and declared by the General Assembly that:

(1) Municipalities should be encouraged to create self-financing improvement districts and designated district management corporations to execute self-help programs to enhance local business climates; and

(2) Municipalities should be given the broadest possible discretion in establishing self-help programs consistent with local needs, goals, and objectives.



§ 14-184-104 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Acquire" means obtain property rights by gift, purchase, devise, bequest, eminent domain, lease, sublease, assignment of lease, or any combination or variant of these means;

(2) "Assessed value" means value as assessed for ad valorem property tax purposes;

(3) "Board" means the board of commissioners appointed;

(4) "District" means the central business improvement district created by ordinance of the municipality;

(5) "Governing body" means the city council, board of directors, commission, or other municipal body exercising general legislative power in the municipality;

(6) "Municipality" means any city having the population required by § 14-184-107;

(7) "Owner" means record owner in fee simple;

(8) "Plan or plan of improvement" means the general design plan, including any amendments to it that may be made from time to time of the proposed improvements in the district.



§ 14-184-105 - Construction.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.



§ 14-184-106 - Other laws applicable.

Except as otherwise provided in this subchapter, the provisions of Acts 1881, No. 84; Acts 1899, No. 183; and all other laws of the State of Arkansas pertaining to municipal improvement districts, in general, as they may be amended from time to time, shall be applicable to a central business improvement district and shall govern the procedures for the operation of a district's affairs including, without limitation:

(1) Giving of any notice;

(2) Appointment of assessors;

(3) Making and filing of assessments of benefits or reassessments of benefits;

(4) Annexation of additional territory to a district;

(5) Collection of assessments;

(6) Enforcement of delinquent assessments; and

(7) All other matters relating to the internal operation of a district.



§ 14-184-107 - Authority to create districts.

The governing body of any first-class or second-class municipality of the state is authorized to create, by ordinance, one (1) or more central business improvement districts in the manner and for the purposes provided in this subchapter.



§ 14-184-108 - Petition for organization -- Notice and hearing.

(a) (1) (A) When persons claiming to be owners of two thirds (2/3) in assessed value, as shown by the last county assessment, of real property in the area proposed to comprise a central business improvement district, file with the city clerk a petition for the organization of a district for the purposes provided in this subchapter, it shall be the duty of the clerk to give notice that the petition will be heard at a meeting of the governing body named in the notice, which will be held more than fifteen (15) days after the filing of the petition.

(B) Notice shall be published once a week for two (2) weeks, the last insertion to be not less than seven (7) days before the date fixed for the hearing.

(2) (A) The mayor, if he sees fit, may call a special meeting of the governing body for the purpose of hearing the petition.

(B) This called meeting shall be held not less than fifteen (15) days after the date of the call, and notice of the hearing shall be published for the time and in the manner stated in this subsection.

(3) The notice may be in the following form:

Click here to view form

(b) (1) This petition may limit the cost of the improvement either to a fixed sum or to a percentage of the assessed value of the real property in the district.

(2) The petition may also set forth the names of the persons whom the petitioners request be named as members of the board of commissioners of the district.



§ 14-184-109 - Rules governing petitions.

(a) After the filing of a petition for the creation of a central business improvement district, no petitioner shall be permitted to withdraw his name from it.

(b) No petition with the requisite signatures shall be declared void on account of formal or insubstantial defects.

(c) The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular.

(d) Similar petitions for the organization of the same district may be filed and together shall be regarded as one petition with the original.

(e) All petitions filed prior to the hearing on the first petition filed shall be considered by the governing body in the same manner as if filed with the first petition placed on file.



§ 14-184-110 - Organizational expenses.

A central business improvement district organized under this subchapter is authorized to pay reasonable compensation to those persons who have done necessary or desirable preliminary work in the organization of it, including the fees of abstractors and title companies, engineers, architects, and attorneys.



§ 14-184-111 - Board of commissioners.

(a) (1) (A) In the ordinance creating a central business improvement district, the governing body shall appoint a minimum of five (5) persons who shall be owners of real property in the district or officers or stockholders of a corporation owning real property within the district as commissioners who shall compose a board of commissioners for the district.

(B) In cities operating under a commission form of government, the mayor and city commissioners, by virtue of their offices, may be commissioners of each district and may compose the board of each district.

(2) (A) At the initial meeting of commissioners, the governing body of the municipality shall divide randomly the commissioners into three (3) groups roughly equal in number.

(B) (i) The first group of commissioners shall serve a term of two (2) years.

(ii) The second group of commissioners shall serve a term of four (4) years.

(iii) The third group of commissioners shall serve a term of six (6) years.

(C) Following the initial group of commissioners, all commissioners shall serve a term of six (6) years.

(3) The board of commissioners shall elect a chair and a secretary.

(b) (1) (A) (i) All vacancies that may occur after the board shall have been organized shall be filled by the governing body.

(ii) The vacating member shall serve, if possible, until a successor is appointed by the governing body of the municipality.

(B) If all places on the board shall become vacant or those appointed shall refuse or neglect to act or shall cease to have the qualifications required for their original appointment, new members shall be appointed by the governing body as in the first instance.

(2) (A) (i) The governing body shall have the power to remove the board or any member of it by a two-thirds (2/3) vote of the whole number of the members of the governing body.

(ii) Removal shall be for cause only and after a hearing upon sworn charges preferred in writing by a property owner in the district. Ten (10) days' notice of the hearing on the charges shall be given.

(B) The governing body shall have the power to remove the board or any member of it by a vote of the majority of the whole number of the members elected to the governing body upon the written petition of the owners of a majority in assessed value of the property located within the district after a hearing upon ten (10) days' notice to each member of the board affected.

(c) The members of the board shall receive no compensation for their services but may be reimbursed for their actual expenses incurred in the performance of their duties.



§ 14-184-112 - Plans and estimated cost of improvement.

(a) (1) As soon as is practicable after the qualification of its members, the board of commissioners for a central business improvement district shall form plans for the improvement as described in the petition and shall obtain estimates of the cost of it.

(2) Prior to the filing of any assessment of benefits to accomplish the plan of improvement, a copy of the plans and the estimated cost for the accomplishment of the plans shall be filed in the office of the city clerk.

(b) The plan may provide for the construction of improvements, and other implementation of the plan, in such sequence and in such parts as the board shall determine from time to time to be most advantageous to the district.

(c) (1) The plan of improvement may be amended at any time by the board in order to include or delete such features as the board shall determine to be in the best interests of the district.

(2) (A) A copy of the plan, as amended, shall be filed in the office of the city clerk, and, if the original assessment of benefits shall not have yet been filed, no further notice shall be necessary.

(B) (i) If the assessment of benefits for the district shall have been filed and a levy of it enacted by ordinance, the board shall examine the amended plan and determine whether or not a reassessment of benefits shall be desirable.

(ii) If the board shall determine that a reassessment is desirable, the board shall direct that a reassessment be prepared and filed as in the case of any other reassessment. However, if the amended plan shall provide for the construction of additional improvements the costs of which are to be financed primarily from the issuance of bonds to be retired from the revenues from the additional improvements or from other sources, it shall not be necessary to reassess benefits.



§ 14-184-113 - Expenditures for services.

(a) (1) In the preparation of the plan of improvement, a central business improvement district is authorized to employ architects and engineers to prepare plans, specifications, and estimates of cost for the construction of the improvements and to supervise and inspect the construction.

(2) In addition, the district is authorized to engage and pay attorneys, accountants, and consultants and to obtain and pay for such other professional and technical services as it shall determine to be necessary or desirable in assisting it to effectively carry out the functions, powers, and duties conferred and imposed upon it to accomplish and maintain the proposed improvement.

(3) The district is further authorized to employ, on a full-time basis, such persons as shall be necessary to maintain, operate, supervise, repair, administer, or otherwise render assistance in the effecting of the plan and its continued benefit.

(b) All expenditures under this section shall be taken as a cost of the improvement.



§ 14-184-114 - Abandonment of improvement.

(a) (1) If for any cause the improvement shall not be made, the cost shall be a charge upon the real property in the central business improvement district and shall be raised and paid by an assessment upon the real property in the district as assessed for state and county purposes.

(2) The assessment shall be levied by the governing body on the application of any person interested and shall be paid to the district to be distributed among the creditors of the district.

(b) When any improvement is abandoned, it is made the duty of the board of commissioners to report to the governing body the total amount of the debts which it has incurred, to the end that the governing body may make adequate provision for their payment.



§ 14-184-115 - Powers of improvement district generally.

A central business improvement district shall have all powers necessary or desirable to undertake and carry out any or all parts of the planned improvement including, but not limited to, the following:

(1) Existence as a body corporate, having the power to sue and to be sued and to contract in its name;

(2) To own, acquire, improve, operate, maintain, sell, lease as lessor or lessee, and contract concerning, or otherwise deal in or dispose of, any and all real and personal property necessary or desirable for the accomplishment of the plan;

(3) (A) To acquire, construct, install, operate, maintain, and contract regarding pedestrian or shopping malls, plazas, sidewalks or moving sidewalks, parks, parking lots, parking garages, offices, urban residential facilities including, without limitation, apartments, condominiums, hotels, motels, convention halls, rooms, and related facilities, and buildings and structures to contain any of these facilities, bus stop shelters, decorative lighting, benches or other seating furniture, sculptures, telephone booths, traffic signs, fire hydrants, kiosks, trash receptacles, marquees, awnings or canopies, walls and barriers, paintings or murals, alleys, shelters, display cases, fountains, child-care facilities, restrooms, information booths, aquariums or aviaries, tunnels and ramps, and pedestrian and vehicular overpasses and underpasses;

(B) To acquire airspace for and to construct pedestrian walkways through buildings; and

(C) To construct each and every other useful, necessary, or desired facility or improvement that may secure and develop industry and be conducive to improved economic activity within the district.

(4) To landscape and plant trees, bushes and shrubbery, grass, flowers, and each and every other kind of decorative planting;

(5) To install and operate or to lease public music and news facilities;

(6) To acquire and operate buses, minibuses, mobile benches, and other modes of transportation;

(7) To construct and operate child care facilities;

(8) To acquire air rights for and to construct, operate, and maintain pedestrian overpasses, vehicular overpasses, public restaurants or other facilities within the air rights, to establish, operate, and maintain other restaurants or public eating facilities within the district, and to lease space within the district for sidewalk cafe tables and chairs;

(9) To construct lakes, dams, and waterways of whatever size;

(10) To employ and provide special police facilities and personnel for the protection and enjoyment of the property owners and the general public using the facilities of the district;

(11) To employ such persons as are necessary to procure such equipment as may be required to maintain the streets, alleys, malls, bridges, ramps, tunnels, lawns, trees, and decorative planting of each and every nature, and every structure or object of any nature whatsoever constructed or operated by the district;

(12) To grant permits for newsstands, sidewalk cafes, and every other useful and desired private usage of public or private property;

(13) To prohibit or restrict vehicular traffic on the streets within the district as the governing body may deem necessary and to provide the means for access by emergency vehicles to or in these areas;

(14) To acquire, construct, reconstruct, extend, maintain, operate, repair, or lease to others for public use parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install these facilities in public and private areas, whether these areas are owned in fee simple, by easement, or by leasehold, with the approval and authority of the governing body, and, where desirable, to exchange property in kind by negotiations with private owners in the acquisition of property and property rights for the public purposes contemplated by this subchapter;

(15) (A) To remove, by agreement or by the power of eminent domain, any existing structures or signs of any description in the district not conforming to the plan of improvement; and

(B) To require, whether by agreement or by the exercise of eminent domain, any or all utilities servicing the district to lay such pipe, extend such wires, provide such facilities, or conform, modify, or remove existing facilities to effectuate the plan of improvement for the district;

(16) To provide services for the improvement and operation of the district including, without limitation:

(A) Promotion and marketing;

(B) Advertising;

(C) Health and sanitation;

(D) Public safety;

(E) Security;

(F) Traffic and parking improvements;

(G) Recreation;

(H) Cultural enhancement;

(I) Consultation regarding planning, management, and development activities;

(J) Maintenance of improvements;

(K) Activities in support of business or residential recruitment, retention, or management development;

(L) Aesthetic improvements, including the decoration, restoration, or renovation of any public place or building facade and exterior in public view that confers a public benefit;

(M) Furnishing music in any public place;

(N) Special event and festival management;

(O) Professional management, planning, and promotion of the district;

(P) Stabilization, maintenance, rehabilitation, and adaptive reuse of historic buildings; and

(Q) Design assistance; and

(17) To do everything necessary or desirable to effectuate the plan of improvement for the district.



§ 14-184-116 - Power of eminent domain.

(a) The right and power of eminent domain is conferred upon a central business improvement district to enter upon, take, and condemn private property for the construction of improvements described in the plan of improvement.

(b) The right and power of eminent domain conferred by this section shall be exercised by the district in accordance with the procedures in §§ 18-15-301 -- 18-15-307.

(c) The right and power conferred by this section shall include, without limitation, the right and power to enter upon lands and proceed with the work of construction prior to the assessment and the payment of damages and compensation upon the posting of a deposit by the district in accordance with the procedure described in §§ 18-15-301 -- 18-15-303.



§ 14-184-117 - Powers of municipal governing bodies.

The governing body of any municipality shall have all powers necessary or desirable to undertake and carry out, or to assist a central business improvement district to undertake and carry out, all improvements described in the ordinance setting up the district including, but not limited to, the following:

(1) (A) To close existing streets or alleys, or to open new streets and alleys, or to widen or narrow existing streets and alleys, in whole or in part.

(B) These closings shall be subject to franchise, permit, or other occupancy right of utilities for existing facilities, except as provided in subdivision (8) of this section;

(2) (A) To condemn and take easements necessarily incident to the plan of improvement adopted for the district.

(B) Except as otherwise provided in this subchapter, the rules and procedures set forth in §§ 18-15-301 -- 18-15-307 shall govern all condemnation proceedings;

(3) (A) To permit the district, on public property or rights-of-way, to install and operate, or to lease, public parking facilities, public music facilities, news facilities, and sidewalk cafe tables and chairs;

(B) To construct lakes, dams, and waterways of whatever size;

(C) To landscape and plant trees, bushes, shrubbery, flowers, and each and every other kind of decorative planting;

(D) To acquire air rights for the construction of pedestrian overpasses, vehicular overpasses, and public restaurants or facilities to be located in these spaces; and

(E) To permit the purchase and operation of buses, minibuses, mobile benches, and other modes of transportation;

(4) To provide special police facilities and the personnel for the protection and enjoyment of the property owners and the general public using the facilities of the district;

(5) To maintain, as provided in this subchapter, all government-owned streets, alleys, malls, bridges, ramps, tunnels, lawns, and decorative plantings of each and every nature, and every structure or object of any nature whatsoever constructed and operated by the municipality;

(6) To prohibit or restrict vehicular traffic on the streets within the district as may be deemed necessary and to provide the means for access by emergency vehicles to or in these areas;

(7) To remove any existing structures or signs of any description in the district not conforming to the plan of improvements; and

(8) Upon payment of reasonable compensation for it by the district, to require any or all utilities servicing the district to lay such pipe, extend such wires, provide such facilities, or conform, modify, or remove existing facilities to effectuate the plan of improvement for the district.



§ 14-184-118 - Supplemental annual assessments.

(a) (1) In order to effectuate the plan of improvement and to maintain the improvements constructed under it, it may be desirable to provide additional funds for operation, maintenance, repairs, and replacements, and to levy a supplemental annual assessment upon the property owners within a central business improvement district in order to provide funds for these purposes.

(2) Supplemental annual assessment for operation, maintenance, repairs, and replacements shall be in addition to that levied and collected upon the assessment of benefits which has been, or may be, pledged and mortgaged to retire bonded indebtedness of the district as authorized in this subchapter.

(b) (1) The petition requesting the creation of the district and the ordinances creating the district and levying the tax on the assessment of benefits to provide for the retirement of bonded indebtedness may also provide for a continuing supplemental annual levy of an assessment which shall be designated for the purposes of operation, maintenance, repairs, and replacements of the improvements.

(2) (A) If the petition requesting the creation of the district does not contain a provision requesting the levy of a supplemental annual assessment for operation, maintenance, repairs, and replacements, a majority in value of the owners of real property within the district at any time may petition the governing body for the adoption of an ordinance levying such supplemental assessment.

(B) If the petition is later filed, it shall be the duty of the governing body to adopt the requested ordinance upon inquiry only as to the sufficiency of the petition.

(c) (1) The levy and collection of the supplemental annual assessment for operation, maintenance, repairs, and replacements shall not operate to reduce the total of the assessed benefits which may be, or may have been, mortgaged and pledged to secure bonded indebtedness of the district.

(2) Upon request of the board of commissioners, the annual supplemental assessment may be adjusted no more frequently than annually by the governing body.

(3) (A) Collection of the supplemental assessment for operation, maintenance, repairs, and replacements shall be in the same manner as for the collection of assessment of benefits pledged to retire indebtedness of the district.

(B) The failure to pay the supplemental assessments shall be enforced by proceedings in the same manner as other delinquent assessments.



§ 14-184-119 - Revenue-producing facilities.

(a) (1) Nothing in this subchapter shall be deemed to limit or prohibit the operation of any facility which is a part of the plan of improvement as a revenue-producing facility.

(2) Without limiting the generality of this provision, a central business improvement district may construct, operate, and maintain public restaurants, parking garages, and automobile serving facilities, places of amusement and entertainment, including facilities for the sale of food and refreshments and other similar public facilities, under circumstances which may provide revenues exceeding the cost of the operations of them.

(b) The revenues may be:

(1) Used to defray the costs of general operation and maintenance of the district;

(2) Used to retire indebtedness of the district; or

(3) Set aside and pledged in separate funds to secure other indebtedness of the district.

(c) The board of commissioners may authorize the lease of any of the facilities, or a portion of them constructed under the plan, including the parking garages, to other persons for such rental, upon such terms, and for such time as the board shall deem desirable.



§ 14-184-120 - Authority to borrow, issue bonds, etc. -- Security -- Amount.

(a) For the purpose of providing funds to pay preliminary expenses, to construct improvements according to the plan, or to pay for an improvement already completed, a central business improvement district may borrow money in an amount not exceeding the estimated costs of it, including interest on the money borrowed to a date six (6) months subsequent to the estimated date of completion of the work and a reserve not to exceed one (1) year's principal and interest requirements and, to that extent, may issue negotiable bonds or certificates of indebtedness bearing a rate of interest not to exceed the maximum rate allowed by law.

(b) In order to secure the bonds, the district may pledge and mortgage all uncollected assessment of benefits for the payment of the bonds.

(c) In addition to bonds for which uncollected assessments may be mortgaged and pledged, or in conjunction with them, the district is authorized to issue revenue bonds from time to time in sufficient principal amounts and to use the proceeds of them, together with any other available funds, for the purposes set forth in this subchapter.



§ 14-184-121 - Bonds -- Authorizing resolution.

(a) The bonds of the district, whether payable from assessments, from revenues, or from both shall be authorized by a resolution of the board of commissioners.

(b) The authorizing resolution may contain any of the terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves;

(2) The nature and extent of the security;

(3) The issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event;

(4) The custody and application of the proceeds of the bonds;

(5) The collection and disposition of revenues;

(6) The investing and reinvesting, in securities specified by the board, of any moneys during periods not needed for authorized purposes; and

(7) The rights, duties, and obligations of the district, the board, and of the holders and of the registered owners of the bonds.



§ 14-184-122 - Bonds -- Terms and conditions.

(a) As the board of commissioners shall determine, the bonds may:

(1) Be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination;

(2) Be in such form and denomination;

(3) Have such date or dates;

(4) Be stated to mature at such times;

(5) Bear interest payable at such times and at such rate or rates. However, no bond may bear interest at a rate exceeding the maximum rate allowed by law;

(6) Be payable at such places within or without the State of Arkansas;

(7) Be made subject to such terms of redemption in advance of maturity at such prices; and

(8) Contain such terms and conditions.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth in this section.



§ 14-184-123 - Bonds -- Trust indenture.

(a) The authorizing resolution may provide for the execution by the district with a bank or trust company, within or without the State of Arkansas, of a trust indenture.

(b) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves;

(2) The nature and extent of the security;

(3) The issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event;

(4) The custody and application of the proceeds of the bonds;

(5) The collection and disposition of assessments and of revenues;

(6) The investing and reinvesting, in securities specified by the board, of any moneys during periods not needed for authorized purposes; and

(7) The rights, duties, and obligations of the board and the holders and registered owners of the bonds.



§ 14-184-124 - Bonds -- Sale.

(a) The bonds may be sold for such price, including without limitation sale at a discount, and at such rate of interest and in such manner as the board may determine by resolution.

(b) [Repealed].

(c) [Repealed].

(d) [Repealed].

(e) Any bank, savings and loan association, or other financial institution regulated by an agency of the state in which it is incorporated, or the federal government may bid upon and purchase these bonds, notwithstanding the fact that a director, officer, employee, or shareholder of that financial institution is a member of the board of the district, and the provisions of §§ 14-88-309, 14-88-310, and 14-88-402 shall not apply to any such transaction.



§ 14-184-125 - Bonds -- Execution and seal.

(a) (1) (A) The bonds shall be executed by the manual or facsimile signature of the chairman of the board and by the manual signature of the secretary of the board.

(B) The coupons attached to the bonds shall be executed by the facsimile signature of the chairman.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(b) The district shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the district.



§ 14-184-126 - Refunding bonds.

(a) (1) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter.

(2) (A) Refunding bonds may be either sold or delivered in exchange for the bonds being refunded.

(B) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the central business improvement district in the resolution or trust indenture securing the bonds.

(b) (1) The resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority on assessments or revenues pledged for their payment as was enjoyed by the bonds refunded.

(2) Revenue refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of the bonds initially issued.

(c) Refunding bonds secured primarily by the mortgage and pledge of assessed benefits may also be issued in accordance with the laws governing refunding bonds of municipal improvement districts generally.



§ 14-184-127 - Obligation on bonds.

(a) (1) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter, that the bonds shall be obligations only of the central business improvement district, and that in no event shall they constitute any indebtedness for which the faith and credit of the municipality or any of its revenues are pledged.

(2) No member of the board of commissioners shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this subchapter unless he shall have acted with corrupt intent.

(b) (1) The principal of, interest on, and paying agent's fees in connection with the bonds shall be secured by a lien on and pledge of, and shall be payable from, the assessments levied against the real property within the district or the revenues derived from the operation of revenue-producing facilities of the district including, without limitation, lease rentals as provided for in this subchapter, constructed or acquired under the provisions of this subchapter.

(2) In this regard, the district is authorized to issue bonds for the purposes of constructing and equipping one (1) or more separate and distinct facilities as it may determine and, in the event more than one (1) facility is involved, to operate and pledge revenues from all such facilities as though a single project were involved.

(c) (1) In the case of a separate facility financed by a separate bond issue, the district may pledge and use for debt service and reserves maintained in connection with the single project revenues derived from another project, either on a parity or subordinate lien basis as may be determined by the district, subject to the provisions of any resolutions or trust indentures which authorized and secured bonds previously issued.

(2) The right to issue subsequent issues of bonds can, if the district so determines, be reserved in any authorizing resolution or trust indenture on either a parity or subordinate lien basis and upon such terms and conditions as the district may determine and specify in the particular authorizing resolution or trust indenture.



§ 14-184-128 - Bonds -- Tax exemption.

(a) Bonds issued under the provisions of this subchapter and the interest on them shall be exempt from all state, county, and municipal taxes.

(b) This exemption shall include income, inheritance, and estate taxes.



§ 14-184-129 - Public investment in bonds.

(a) Any municipality; any board, commission, or other authority duly established by ordinance of any municipality; the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality; or the board of trustees of any retirement system created by the General Assembly of the State of Arkansas may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this subchapter.

(b) Bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 14-184-130 - Dissolution of district.

(a) A central business improvement district created under this subchapter shall continue in existence in perpetuity unless dissolved by ordinance of the governing body to be enacted solely in the manner provided in this section:

(1) A majority of the board of commissioners and a majority in value of the owners of real property in the district may petition the governing body for the dissolution of the district; or

(2) The owners of real property in the district comprising two-thirds (2/3) in value of the real property may petition the governing body for the dissolution of the district;

(3) Upon the filing with the clerk or recorder of the municipality in which the district is located of a petition in accordance with subdivision (1) or (2) of this subsection, it shall then be the duty of the governing body to adopt an appropriate ordinance dissolving the district and providing for the distribution of its assets.

(b) (1) If practicable, all funds of the district remaining after the payment of any outstanding indebtedness shall be distributed pro rata to the owners of real property within the district in proportion to the assessment of benefits as it appears according to the most recent reassessment of them; otherwise, funds which cannot be practicably refunded shall be paid to the municipality in which the district is located for its general account.

(2) Title to all personal property owned by the district and title to all real property, improvements, easements, and other rights constructed or acquired by the district shall, unless otherwise provided in any conveyance, easement, or grant of right, pass to the municipality in which the district is located.

(c) No district shall be dissolved at any time during which there shall be outstanding bonded indebtedness of the district unless funds sufficient to retire the indebtedness including all interest, redemption premium, if any, trustee's and paying agent's fees, and cost of publication of notices of redemption have been deposited in trust according to the terms of the resolution or trust indenture authorizing the bonded indebtedness.






Subchapter 2 - -- Financing of Improvements

§ 14-184-201 - Legislative determinations.

It is determined and declared by the General Assembly that:

(1) The deterioration of the central business districts of urban centers of the state is a threat to the property tax and other revenue sources of such municipalities;

(2) Funds for the improvement and modernization of property and for the acquisition of property for the purpose of improvement and modernization of the property in such areas are in many instances unavailable from established lending institutions at reasonable rates of interest;

(3) The public interest requires a convenient and reasonable source of permanent financing to enable the acquisition of property for the purpose of modernization and improvement and to enable property owners to make the needed improvements in conjunction with plans of improvement undertaken, or to be undertaken, by central business improvement districts created under the authority of §§ 14-184-101 -- 14-184-130; and

(4) Such improvements will:

(A) Operate to eliminate and prevent urban blight and decay;

(B) Provide for the modernization of properties within the central business districts thus improving the local tax structure, reducing crime and disease, and other hazards to persons and property; and

(C) Be of general public benefit.



§ 14-184-202 - Definition.

As used in this subchapter, unless the context otherwise requires, "property" means real property and tangible and intangible personal property.



§ 14-184-203 - Construction.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.



§ 14-184-204 - Provisions supplemental.

This subchapter shall be construed as cumulative of existing laws relating to the creation, operation, and existence of municipal improvement districts and shall not repeal any existing law unless the law is in direct conflict with this subchapter. It is the intent of this subchapter to authorize and enumerate additional powers for these districts.



§ 14-184-205 - Revenue bonds authorized.

Central business improvement districts created under the authority of § 14-184-101 et seq. are authorized to issue revenue bonds for the purpose of providing funds for the acquisition, construction, reconstruction, repair, replacement, renovation, or any other restoration or improvement of real and personal property located within the boundaries of the district which, in the opinion of the board of commissioners, will further the elimination of urban blight and decay and provide for the modernization and general improvement of the properties within the district.



§ 14-184-206 - Loans to property owners.

(a) Direct loans may be made by a central business improvement district to property owners, including lessees of the property owners, within the district on such terms and conditions, and with such security for repayment, as the commissioners shall deem necessary and desirable.

(b) Loans may be evidenced by promissory notes, debentures, or other evidence of indebtedness, and may be secured by mortgages, security interests in personal property, guarantees, or such other security as the commissioners shall require in their sole discretion.



§ 14-184-207 - Providing of funds.

(a) For the purpose of providing funds to make loans including any reserve for contingencies deemed desirable, a central business improvement district may issue negotiable bonds or certificates of indebtedness bearing a rate of interest not to exceed the maximum rate allowed by law.

(b) In order to secure the bonds, the district may pledge, assign, or otherwise encumber any notes, debentures, evidences of indebtedness, mortgages, security interests, or other instrument of security or guaranty which may have been obtained to evidence a loan from the district to property owners within the district to accomplish the purposes of this subchapter.

(c) Assessments of benefits against the property owners in the district may not be pledged to secure the payment of the bonds authorized by this subchapter.



§ 14-184-208 - Bonds -- Authorizing resolution.

(a) The bonds of a central business improvement district shall be authorized by a resolution of the board of commissioners.

(b) The authorizing resolution may contain any of the terms, covenants, and conditions that are deemed desirable by the board, including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves;

(2) The nature and extent of the security;

(3) The issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event;

(4) The custody and application of the proceeds of the bonds;

(5) The collection and disposition of revenues;

(6) The investing and reinvesting, in securities specified by the board, of any moneys during periods not needed for authorized purposes; and

(7) The rights, duties, and obligations of the district, the board, and of the holders and of the registered owners of the bonds.



§ 14-184-209 - Bonds -- Terms and conditions.

(a) As the board shall determine, the bonds may:

(1) Be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest and may be exchangeable for bonds of another denomination;

(2) Be in such form and denomination;

(3) Have such date or dates;

(4) Be stated to mature at such times;

(5) Bear interest payable at such times and at such rate or rates, provided that no bond may bear interest at a rate exceeding the maximum rate allowed by law;

(6) Be payable at such places within or without the State of Arkansas;

(7) Be subject to such terms of redemption in advance of maturity at such prices; and

(8) Contain such terms and conditions.

(b) The bonds shall have all of the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth in this section.



§ 14-184-210 - Bonds -- Trust indenture.

(a) The authorizing resolution may provide for the execution by the district with a bank or trust company, within or without the State of Arkansas, of a trust indenture.

(b) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to:

(1) The maintenance of various funds and reserves;

(2) The nature and extent of the security;

(3) The issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event;

(4) The custody and application of the proceeds of the bonds;

(5) The collection and disposition of assessments and revenues;

(6) The investing and reinvesting, in securities specified by the board, of any moneys during periods not needed for authorized purposes; and

(7) The rights, duties, and obligations of the board and the holders and registered owners of the bonds.



§ 14-184-211 - Bonds -- Sale.

(a) The bonds may be sold for such price including, without limitation sale at a discount, and at such rate of interest and in such manner as the board may determine by resolution.

(b) The bonds or certificates of indebtedness may be sold to any bank, savings and loan association, or other financial institution regulated by an agency of the state in which it is incorporated, or the federal government, notwithstanding the fact that a director, officer, employee, or shareholder of the financial institution is a member of the board of the district. The provisions of §§ 14-88-309, 14-88-310, 14-88-402 shall not apply to any such transaction.



§ 14-184-212 - Bonds, coupons -- Execution -- Seal.

(a) (1) (A) The bonds shall be executed by the manual or facsimile signature of the chairman of the board and by the manual signature of the secretary of the board.

(B) The coupons attached to the bonds shall be executed by the facsimile signature of the chairman.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(b) The district shall adopt and use a seal in the execution and issuance of the bonds. Each bond shall be sealed with the seal of the district.



§ 14-184-213 - Bonds -- Conversion.

(a) The bonds may be sold with the privilege of conversion into an issue bearing other rate or rates of interest, upon the terms that the board receive no less and pay no more than it would receive and pay if the bonds were not converted.

(b) The conversion shall be subject to the approval of the board.



§ 14-184-214 - Refunding bonds.

(a) (1) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter.

(2) (A) Refunding bonds may be either sold or delivered in exchange for the bonds being refunded.

(B) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the central business improvement district in the resolution or trust indenture securing the bonds.

(b) (1) The resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority on revenues pledged for their payment as was enjoyed by the bonds refunded.

(2) Revenue refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of the bonds initially issued.



§ 14-184-215 - Obligation on bonds.

(a) (1) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter, that the bonds shall be obligations only of the central business improvement district, and that in no event shall they constitute any indebtedness for which the faith and credit of the municipality or any of its revenues are pledged.

(2) No member of the board of commissioners shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this subchapter unless he shall have acted with corrupt intent.

(b) The principal of, interest on, and paying agent's fees in connection with the bonds shall be secured by a lien on and pledge of the instruments evidencing loans specified in § 14-184-206.



§ 14-184-216 - Bonds -- Tax exemption.

(a) Bonds issued under the provisions of this subchapter and the interest on them shall be exempt from all state, county, and municipal taxes.

(b) This exemption shall include income, inheritance, and estate taxes.



§ 14-184-217 - Public investment in bonds.

(a) Any municipality; any board, commission, or other authority duly established by ordinance of any municipality; the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality; the board of trustees of any retirement system created by the General Assembly of the State of Arkansas may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this subchapter.

(b) Bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.









Chapter 185 - Metropolitan Port Authorities

§ 14-185-101 - Title.

This chapter shall be referred to and may be cited as the "Metropolitan Port Authority Act of 1961."



§ 14-185-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "County" means a county of this state or, where a county is divided into two (2) districts, the term "county" means the entire county or either district of the county;

(2) "County court" means the quorum court after the quorum court is constituted and acting as the county court under Arkansas Constitution, Amendment 55 or, until such quorum court is so constituted and acting, the county judge sitting as the county court;

(3) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as the port authority shall determine to be in the public interest and necessary, under the circumstances existing at the time, to accomplish the purposes of and authorities set forth in this chapter;

(4) "Governing body" means the council, board of directors, or city commission of any municipality;

(5) "Municipality" means a city of the first or second class or an incorporated town;

(6) "Equip" means to install or place on or in any building or structure equipment of any and every kind, whether or not affixed, including, without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(7) "Sell" means to sell for such price, in such manner, and upon such terms as the port authority shall determine including, without limiting the generality of the foregoing, private or public sale, and, if public, pursuant to such advertisement as the port authority shall determine, sale for cash or credit payable in lump sum or in installments, over such period as the port authority shall determine, and, if on credit, with or without interest and at such rate or rates as the port authority shall determine;

(8) "Lease" means to lease for such rentals, for such period or periods and upon such terms and conditions as the port authority shall determine including, without limiting the generality of the foregoing, the granting of such renewal or extension options for such rentals, for such period or periods, and upon such terms and conditions as the port authority shall determine and the granting of such purchase options for such prices and upon such terms and conditions as the port authority shall determine;

(9) "Facilities", "properties", or "property" means any real property, personal property, or mixed property of any and every kind that can be used or that will be useful in carrying out any of the purposes of this chapter;

(10) "Acquire" means to obtain at any time, by gift, purchase, or other arrangement, any project or any portion of a project, whether theretofore constructed and equipped, theretofore partially constructed and equipped, or being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the port authorities shall determine;

(11) "Person" means any natural person, partnership, corporation, association, organization, business trust, and public or private person or entity;

(12) "Port authority" or "port authorities" means a port authority or port authorities established pursuant to the provisions of this chapter;

(13) "Mortgage lien" includes and means security interest in any personal property embodied in the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter.



§ 14-185-103 - Construction.

(a) This chapter is intended and shall be construed to supplement all constitutional provisions and acts of the General Assembly designed to accomplish, in whole or in part, the purposes of this chapter.

(b) When applicable, this chapter may be used as an alternative notwithstanding any constitutional provision or other legislation authorizing counties, municipalities, or port authorities, and other agencies or commissions, to accomplish, in whole or in part, the purposes specified in this chapter.

(c) This chapter shall be liberally construed to accomplish its purposes.



§ 14-185-104 - Power to establish.

(a) Two (2) or more counties or two (2) or more municipalities, whether or not in the same county, or one (1) or more counties and one (1) or more municipalities, whether or not in the same county, within or near which there is a navigable river or waterway are authorized and empowered to organize and establish a metropolitan port authority, in the manner and for the accomplishment of the purposes specified in this chapter.

(b) (1) Each authority established under this chapter shall consist of and be governed by a board of directors.

(2) The members of the board shall be selected and shall serve as set forth in this chapter.



§ 14-185-105 - Organization of authority.

(a) The governing body of each municipality and the county court of each county desiring to organize a port authority under this chapter shall declare its intention to do so by ordinance of the governing body of the municipality and by order of the county court of the county.

(b) (1) The ordinance shall authorize and direct the mayor of the municipality, and the order shall authorize and direct the county judge of the county to prepare, or cause to be prepared, and to sign and file with the circuit clerk of any county which is to be a party to the organization of an authority under this chapter a petition requesting the circuit court of the county where the petition is filed to establish an authority under this chapter.

(2) The petition shall at least contain the following information:

(A) The identity of the municipalities and counties desiring to organize the port authority;

(B) The population of each petitioning municipality and each petitioning county, which population of a petitioning county wherever referred to in this chapter shall mean the population of the county exclusive of the population of each petitioning municipality in the county, according to the last federal census;

(C) The official name desired by the petitioners for the authority to be established;

(D) The total number of the members of the board of directors of the authority desired by the petitioning municipalities or counties, subject to the conditions pertaining thereto specified in this chapter;

(E) The number of the members of the board of the authority that shall represent each petitioning municipality or county, determined in accordance with the conditions specified in this chapter; and

(F) A request that the circuit court enter an order designating the total number of the members of the board, designating the number that shall represent each petitioning municipality or county and establishing an authority under the provisions of this chapter as a public agency of the petitioning municipalities or counties, but with the powers set forth in this chapter, which need not be enumerated in the order.

(c) (1) The circuit court shall enter an order establishing and naming the authority and designating the board in accordance with the petition.

(2) The circuit court shall enter the order as a record of the court, and it shall be placed in the permanent records of the circuit clerk of the court.

(d) After the entry of the order of the circuit court establishing the authority and after the appointments of the members of it by the governing bodies of the petitioning municipalities and the county courts of the petitioning counties, the authority shall be in existence. It shall thereafter exist as a separate entity and body corporate as set forth in this chapter.



§ 14-185-106 - Members of the board of authority.

(a) Immediately after the filing of the order of the circuit court, the governing body of each petitioning municipality and the county court of each petitioning county shall appoint the persons to be the members of the board of the authority established by the order of the circuit court in accordance with the provisions of the order as to the number of members to be selected by the respective petitioning municipalities and counties.

(b) The total number of the members of the board of the authority established by the order must be an odd number, each petitioning municipality and each petitioning county must have at least one (1) representative as a member of the board, and the number of members that represent each petitioning municipality and each petitioning county shall be apportioned in the ratio that each petitioner's population bears to the total population of all petitioners.

(c) (1) The term of each member of the board shall be for three (3) years from the date of his appointment by the governing body of the municipality or the county court of the county, and he shall serve for such term and thereafter until his successor shall be duly appointed and qualified.

(2) At the expiration of the term of each member of the board, the governing body of the municipality or the county court of the county which is represented on the board by the member shall appoint a successor member or may reappoint the same member to another term.

(d) (1) Any vacancy arising for any reason other than the expiration of the term of a particular member shall be filled by the governing body of the municipality or the county court of the county which is represented on the board by the resigning or vacating member, and the person appointed to fill the vacancy shall serve for the unexpired portion of the term of the resigning or vacating member.

(2) In the event a vacancy on the board is not filled by the municipality or county entitled to fill it within ninety (90) days after the vacancy occurs, a majority of the other members of the board shall promptly fill the vacancy by appointing a qualified person to serve for the unexpired portion of the term of the resigned or vacated member. For purposes of this provision, the mere expiration of a member's term shall not create a vacancy, but the member whose term has expired shall continue to serve until his successor shall be appointed and qualified or until he shall resign or otherwise vacate his office.

(e) Before entering upon his duties, each member of the board of the authority shall take and subscribe and file in the office of the circuit clerk of the county where the order establishing the authority was filed an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and faithfully to perform the duties of the office upon which he is about to enter.

(f) To be eligible for membership on the board, a person, at the time of his appointment and qualification by filing the required oath, must be a qualified elector of the municipality or of the county, as the case may be, that he represents on the board.

(g) (1) (A) The board of each authority shall select one (1) of its members as chairman, one (1) of its members as secretary, and one (1) of its members as treasurer.

(B) The offices of secretary and treasurer may be combined and held by one (1) member.

(2) The term and duties of the officers shall be fixed by resolution of the board of each authority.



§ 14-185-107 - Permanent records of authority.

A certified copy of each ordinance and a certified copy of each county court order appointing persons to membership on the board shall be filed with the secretary of the board of the authority and shall be and remain part of the permanent records of the authority.



§ 14-185-108 - General purposes of authority.

(a) Port authorities are authorized to accomplish the following general purposes:

(1) To establish, acquire, develop, improve, or maintain harbors, ports, river-rail terminals, barge terminals, parks for industrial and commercial operations, and related improvements and facilities in or near any city or incorporated town in the State of Arkansas as it may deem feasible for the expeditious and efficient handling of commerce by water, air, roadway, highway, or other from and to any other part of the State of Arkansas or any other states and foreign countries. The authority shall accept such proposal as is commercially reasonable and in the authority's best interest;

(2) To acquire, purchase, install, lease, own, hold, use, control, construct, equip, maintain, develop, and improve lands and facilities, of whatever nature necessary or desirable, in connection with establishing, developing, improving, and maintaining the ports, harbors, river-rail terminals, barge terminals, and parks for industrial and commercial operations including, without limitation, buildings, warehouses, utilities, and the improvement of portions of waterways, highways or roadways, and other facilities not within the exclusive jurisdiction of the federal government;

(3) To foster and stimulate the shipment of freight and commerce, whether by water, air, roadway, highway, or other, and industrial and commercial development at and through the ports, harbors, river-rail terminals, barge terminals, and parks for industrial and commercial operations and industries and businesses located on them, whether originating within or without the State of Arkansas, including the investigation, handling, and dealing with matters pertaining to all transportation rates and rate structures affecting them;

(4) To cooperate with the federal government, the State of Arkansas, and any agency, department, corporation, or instrumentality of either in the development, improvement, maintenance, and use of the harbors, ports, river-rail terminals, barge terminals, parks for industrial and commercial operations and industries and businesses located in them in connection with the furtherance of the operation and needs of the federal government, the State of Arkansas, and any such industry or business;

(5) To accept and use funds from any sources and to use them in such a manner as is within the purposes of the authorities;

(6) To cooperate with the State of Arkansas and all agencies, departments, and instrumentalities of it and with other port authorities, counties, municipalities, and political subdivisions in the maintenance, development, improvement, and use of the harbors, ports, river-rail terminals, barge terminals, and parks for industrial and commercial operations;

(7) To cooperate with any other state and all its agencies, departments, and instrumentalities and port authorities, counties, municipalities, political subdivisions, and all their instrumentalities and agencies in other states in the maintenance, development, improvement, and use of harbors, ports, river-rail terminals, barge terminals, and parks for industrial and commercial operations;

(8) To act as agent for the federal government or any agency, department, corporation, or instrumentality of it and for the State of Arkansas and any agency, department, instrumentality, or political subdivision of it in any matter pertaining to the accomplishment of the purposes of the authorities;

(9) To acquire, construct, equip, maintain, develop, and improve facilities at the ports, harbors, river-rail terminals, barge terminals, and parks for industrial and commercial operations to secure and develop industry, business, and commerce;

(10) To sell, lease, contract concerning, or permit the use of all or any part of the facilities so acquired, constructed, and equipped to any person for industrial or commercial activities; and

(11) In general, to do and perform any act or function which may tend to or be useful toward the development and improvement of harbors, ports, river-rail terminals, barge terminals, and parks for industrial and commercial operations and to further the movement of waterborne and other forms of commerce, foreign and domestic, through the harbors, ports, river-rail terminals, barge terminals, and parks for industrial and commercial operations.

(b) The enumeration of these purposes shall not limit or circumscribe the broad objectives and purposes of this chapter and the broad objectives of developing to the utmost the ports, harbors, river-rail terminals, barge terminals, and industrial and commercial development possibilities of the State of Arkansas, and its political subdivisions.



§ 14-185-109 - Powers of authority generally.

In order to enable authorities to carry out the purposes of this chapter, the authorities shall:

(1) Have the powers of a body corporate including the power to sue and be sued, to make contracts, and to adopt and use a seal;

(2) Have the power to rent, acquire, improve, develop, operate, maintain, lease, buy, own, mortgage, otherwise encumber, sell, dispose of, and otherwise deal with such real, personal, or mixed property as the authorities may deem proper, necessary, or desirable to carry out the purposes and provisions of this chapter, all or any of them;

(3) Have the power to acquire, purchase, install, lease, rent, own, hold, use, control, develop, sell, improve, construct, maintain, equip and operate, and otherwise deal with and dispose of any buildings, wharves, docks, piers, quays, elevators, tipples, bulk loading and unloading facilities, water terminals, air terminals, rail terminals, roadways and approaches, compresses, refrigeration storage plants, landing places, basins, belt line roads, highways, bridges, causeways, shipyards, shipping facilities, transportation facilities, boats, barges, machinery, equipment, dredging of approaches, warehouses, and other structures, and any and all facilities and work in connection with them, of every nature whatever incidental to and useful or convenient for the accomplishment of the purposes of this chapter and needful for the convenient use of them in aid of commerce, whether by water, air, roadway, highway, or other, and industrial and commercial operations;

(4) Have the power consistent with this chapter to acquire, own, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, lease with or without options to purchase, lease with or without options to extend or renew, contract concerning, or otherwise deal in, with, or dispose of any lands, buildings, improvements, machinery, equipment, or facilities of any and every nature for the securing and developing of industry and commerce and parks for industrial and commercial operations;

(5) Have the power to appoint and employ and dismiss at pleasure, such agents and employees as may be selected by the authorities and to fix and pay their compensation;

(6) Have the power to establish an office for the transaction of business at such place as, in the opinion of the authorities, shall be advisable or necessary in carrying out the purposes of this chapter;

(7) Have the power to create and operate such agencies, departments, and instrumentalities as the authorities may deem necessary, desirable, or useful for the accomplishment and furtherance of any of the purposes of this chapter;

(8) Have the power to pay and expend funds for all necessary costs and expenses involved in and incident to the formation and organization of the authorities and the carrying out of the powers and purposes of this chapter;

(9) Have the power to adopt, alter, or repeal from time to time its own bylaws, rules, and regulations consistent with this chapter governing the manner in which the business of the authorities may be transacted and in which the purposes and powers may be transacted and in which the purposes and powers of the authorities may be accomplished and carried out;

(10) Have the power to fix and change, from time to time, rates and charges for the use of the facilities and services of the authorities;

(11) Have the power to promulgate and to alter or repeal, from time to time, rules and regulations consistent with this chapter and to enforce the same governing and pertaining to the use of the facilities and services of the authorities;

(12) Have the power to sell, contract concerning, or lease any of its docks, wharves, piers, quays, elevators, compresses, refrigeration storage plants, warehouses, industrial or commercial plants and facilities, and other improvements and facilities of whatever nature and to permit the use of any such facilities by any person engaging in any industrial or commercial activity;

(13) Have the power to acquire, construct, equip, and operate any and all facilities in or about the ports, harbors, river-rail terminals, barge terminals, and parks for industrial and commercial operations for the purpose of securing and developing industrial and commercial operations.

(14) Have the power to do any and all other acts and things of whatever nature consistent with this chapter necessary or incidental to the carrying out of the powers specified in this section and the accomplishment of the purposes of this chapter, whether or not specifically enumerated; and

(15) Be authorized to carry out the powers of the authorities and to accomplish the purposes of this chapter.



§ 14-185-110 - Warehouse facilities -- Proposals for lease or operation.

With regard to warehouse facilities used for commercial warehousing purposes mentioned § 14-185-108(a)(1)-(4), (6), (7), and (9)-(11), § 14-185-108(b), and § 14-185-109(2), (3), (12), and (13), the authority, prior to entering into a new lease of existing warehouse facilities or into a lease of new warehouse facilities, in whole or in part, or prior to operating warehouse facilities for these purposes, in whole or in part, shall first publicly solicit proposals for the leasing or operation of the warehouse facilities for these purposes on such terms as shall be customary and usual in the commercial warehousing industry. The authority shall accept such proposal as is commercially reasonable and in the authority's best interest.



§ 14-185-111 - Acquisition of rights-of-way and property.

(a) For the acquiring of rights-of-way and property necessary or desirable for the carrying out of their powers and for the accomplishment of the purposes of this chapter, port authorities shall have the right and power to acquire property by gift, by purchase, by negotiation, or by condemnation.

(b) If an authority determines to exercise the right of eminent domain, it may be exercised in the manner provided for taking private property for railroads as provided by §§ 18-15-1202 -- 18-15-1207, in the manner provided by §§ 18-15-301 -- 18-15-307, or in the manner provided by any other statutes enacted for the exercise of the power of eminent domain by the State of Arkansas, or by any of its officers, departments, agencies, or political subdivisions.

(c) Authorities may exchange any property acquired under this chapter for other property necessary or desirable in the carrying out of the powers of the authorities.



§ 14-185-112 - Condemnation of utility system prohibited.

Nothing in this chapter shall be construed to authorize any port authority to acquire by condemnation, or to issue bonds and use the proceeds of them to acquire by condemnation, a utility plant or utility distribution system, or any part of them, owned or operated by a regulated public utility for the purpose of operation by the acquiring authority.



§ 14-185-113 - Operation of terminal railroads.

(a) (1) Port authorities shall have the power and are authorized to acquire, own, lease, locate, install, construct, equip, hold, maintain, control, and operate at harbors, ports, and river-rail and barge terminals or lines of terminal railroads with necessary sidings, turnouts, spur branches, switches, yard tracks, bridges, trestles, and causeways.

(2) In connection with these lines and appurtenant thereto, authorities shall have the further right to lease, install, construct, acquire, own, maintain, control, and use any and every kind or character of motive power and conveyances or appliances necessary or proper to carry passengers, goods, wares, and merchandise over, along, or upon the tracks of the terminal railroads or other conveyances.

(b) (1) Authorities shall have the right and power to make agreements as to scale of wages, seniority, working conditions, and related matters with locomotive engineers, firemen, switchmen, foremen, hostlers, and other employees engaged in the operation of the terminal railroads and the service and equipment pertinent to them.

(2) Authorities shall have the right and power with their terminal railroads to connect with or cross any other railroad upon payment of just compensation and to receive, deliver to, and transport the freight, passengers, and cars of common carrier railroads as though they were ordinary common carriers.



§ 14-185-114 - Dealings with federal government.

(a) (1) Port authorities are authorized to assign, transfer, lease, convey, grant, or donate to the federal government, or to the appropriate agency of it, any or all of their property, for use by the federal government, or the appropriate agency of it, for any purpose included within the purposes of this chapter.

(2) No such assignment, transfer, lease, conveyance, grant, or donation shall be made which would constitute an impairment of the covenants and obligations of any authority in connection with bonds or other certificates of indebtedness issued and outstanding by the authority or which would constitute an event of default under any indenture or similar instrument securing any indebtedness of any authority.

(3) Any assignment, transfer, lease, conveyance, grant, or donation, subject to the limitations specified, shall be upon such terms as the authority involved may deem advisable.

(b) In the event the federal government or the appropriate agency or department of it should decide to undertake the acquisition, construction, equipment, maintenance, or operation of any of the properties and facilities of any port authority and should decide to acquire the lands and properties necessarily needed in connection with it by condemnation or otherwise, authorities are further authorized to transfer and pay over to the federal government or to the appropriate agency of it such of the moneys belonging to the authorities as may be reasonably required by the federal government or the appropriate agency of it to meet and pay the amount of judgments in condemnation proceedings as may be rendered from time to time against the federal government or the appropriate agency of it or as may be reasonably necessary to permit and allow the federal government or the appropriate agency of it to acquire and become possessed of such lands and properties as are reasonably required for the acquisition, construction, and use of the properties and facilities referred to in this section.



§ 14-185-115 - Assistance by municipalities and counties.

(a) (1) It is determined that the ports, harbors, river-rail and barge terminals, and the facilities authorized to be acquired, constructed, reconstructed, extended, equipped, or improved by port authorities under this chapter are necessary for and useful in the securing and developing of industry in the State of Arkansas.

(2) Therefore, port authorities are authorized and empowered to contract and agree with the municipalities and the counties represented on their boards of directors concerning the making available by the municipalities and counties to the authorities of the proceeds of bonds issued by the municipalities and counties under the provisions of Arkansas Constitution, Amendment 49 [repealed] for the purpose of financially assisting the authorities to carry out the powers conferred upon them by this chapter and to accomplish the purposes of this chapter upon such terms as may be agreed upon by the municipalities and counties and the authorities consistent with the provisions of Arkansas Constitution, Amendment 49 [repealed].

(b) (1) In addition, municipalities and counties are expressly authorized to use and make available to the authorities, by way of donation, loan, or otherwise, any available revenues of the municipalities and counties for the purpose of financially assisting the authorities to carry out the powers conferred upon them by this chapter and to accomplish the purposes of this chapter.

(2) Any such available revenues so made available may be used by the authorities either alone or together with any other available funds and revenues for the accomplishment of the authorized purposes.



§ 14-185-116 - Authority to borrow funds, issue bonds.

(a) Port authorities are authorized and empowered to enter into the necessary contracts for the borrowing of funds, pursuant to the provisions of this chapter, which they may determine will be required to carry out the powers of port authorities and to carry out the purposes of this chapter. In this regard, port authorities are authorized to issue bonds and to use the proceeds of them for the carrying out of the powers of port authorities and the accomplishment of the purposes of this chapter, either alone or together with other available funds and revenues.

(b) Any port authority is also authorized to issue revenue bonds under the provisions of this chapter for the purpose of applying a major portion of the proceeds of the revenue bonds, alone or with other revenues that may be pledged, to the acquisition of an investment contract or contracts at a rate or rates of interest at least sufficient to provide for principal, premium, if any, and interest on the revenue bonds, as due, in consideration of the receipt of a portion of the proceeds for application by the port authority to one (1) or more of the purposes authorized by this chapter.



§ 14-185-117 - Bonds -- Authority to issue.

This chapter shall be the sole authority required for the issuance of bonds under it and for the exercise of the powers of authorities established under this chapter. It shall not be necessary for the municipalities and counties represented on the boards of directors of authorities to take any action authorizing or approving the issuance of bonds or the exercise of any other powers by the authorities.



§ 14-185-118 - Bonds -- Covenants and agreements -- Enforcement.

All covenants and agreements entered into and made by an authority shall be binding in all respects on the authority and the members of it and their successors from time to time in accordance with the terms of such covenants and agreements. All of those provisions shall be enforceable by mandamus or other appropriate proceedings at law or in equity.



§ 14-185-119 - Bonds -- Purposes.

Bonds may be issued from time to time for the acquisition, construction, and equipment of facilities and the reconstructing, extending, improving, equipping, or reequipping of facilities.



§ 14-185-120 - Bonds -- Principal amount.

Each bond issue shall be in the principal amount sufficient, together with other available funds, for the acquisition, construction, and equipment of facilities or the reconstruction, extension, improvement, equipment, or reequipment of facilities, all costs of issuing bonds, the amount necessary for a reserve, if deemed desirable by the authority issuing the bonds, the amount necessary to provide for debt service on the bonds until revenues for the payment of them are available, and any cost of whatever nature necessarily incidental to them.



§ 14-185-121 - Bonds -- Resolution or trust indenture generally.

The authority issuing the bonds, by the resolution or indenture, among other things, may control the subsequent issuance of additional bonds and the priority, between and among issues, of the pledge of revenues and of the mortgage lien, provide for the use of surplus pledged revenues, and provide for the creation of special trust funds to be maintained in such banks as the authority issuing the bonds may select. The moneys in these special trust funds shall be secured and disbursed as determined by the authority. The special trust funds may, without limitation, include a bond fund, a depreciation fund, an operation and maintenance fund, and such reserve funds as the authority issuing the bonds may determine to be in the best interests of the authority in accomplishing the purposes of this chapter.



§ 14-185-122 - Bonds -- Authorizing resolution.

(a) Each issue of bonds shall be authorized by resolution of the authority issuing the bonds.

(b) Priority, between and among successive issues, of the pledge of revenues and mortgage lien may be controlled by the resolutions authorizing the issuance of bonds under this chapter.



§ 14-185-123 - Bonds -- Terms and conditions.

(a) As the authorizing resolution may provide, the bonds may:

(1) Be coupon bonds payable to bearer;

(2) Be registered as to principal or as to principal and interest, or be coupon bonds subject to registration as to principal or as to principal and interest;

(3) Be in one (1) or more series;

(4) Bear such date or dates;

(5) Mature at such time or times, not exceeding thirty-five (35) years from their respective dates;

(6) Bear interest at such rate or rates;

(7) Be in such form;

(8) Be executed in such manner;

(9) Be payable in such medium of payment at such place or places;

(10) Be subject to such terms of redemption; and

(11) Contain such terms, covenants, and conditions including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance and investment of various funds and reserves;

(D) The nature and extent of the security;

(E) The rights, duties, and obligations of the authority issuing the bonds and of the trustee for the holders or registered owners of the bonds; and

(F) The rights of the holders or registered owners of the bonds.

(b) Bonds issued under this chapter shall have all of the qualities of negotiable instruments under the negotiable instruments laws of the State of Arkansas, subject to the provisions of this section pertaining to registration.



§ 14-185-124 - Bonds -- Trust indenture.

(a) Each resolution of an authority authorizing the issuance of bonds may provide for the execution of an indenture defining the rights of the holders and registered owners of the bonds and providing for the appointment of a trustee for the holders and registered owners of the bonds.

(b) The indenture may control the priority, between and among successive issues, of the pledge of revenues and mortgage lien and may control any other terms, covenants, and conditions that are deemed desirable, including without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the authority and the trustee for the holders and registered owners of the bonds; and

(6) The rights of the holders and registered owners of the bonds.



§ 14-185-125 - Bonds -- Contents.

It shall be plainly stated on the face of each bond issued under this chapter that it has been issued under the provisions of this chapter.



§ 14-185-126 - Bonds -- Sale.

Bonds issued under this chapter may be sold for such price including, without limitation, sale at a discount and in such manner as the authority issuing the bonds may determine by resolution.



§ 14-185-127 - Bonds, coupons -- Execution.

(a) (1) Bonds issued under this chapter may be executed by the facsimile signature of the chairman of the authority issuing the bonds and by the manual signature of the secretary of the authority issuing the bonds and sealed with the seal of the authority issuing the bonds.

(2) The coupons attached to the bonds may be executed by the facsimile signature of the chairman of the authority issuing the bonds.

(b) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.



§ 14-185-128 - Bonds -- Conversion.

Bonds issued under this chapter may be sold with the privilege of conversion to an issue bearing a lower rate or rates of interest upon such terms that the authority issuing the bonds receive no less and pay no more than it would receive and pay if the bonds were not converted. The conversion shall be subject to the approval of the authority issuing the bonds.



§ 14-185-129 - Bonds -- Issues.

There may be separate issues involving different facilities and there may be successive issues involving the same facilities.



§ 14-185-130 - Bonds -- General or special obligations.

Bonds issued under this chapter shall be general or special obligations only of the port authority issuing the bonds. In no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or the faith and credit of any municipality or county, or other political subdivision of the State of Arkansas or any of their revenues are pledged.



§ 14-185-131 - Bonds -- Liability.

No member of any port authority shall be personally liable on the bonds or for any damages sustained by anyone in connection with the contracts with the holders and registered owners of the bonds or the construction, reconstruction, extension, improvement, or equipping of buildings or facilities unless the member shall have acted with a corrupt intent.



§ 14-185-132 - Bonds -- Pledge of revenues.

(a) The principal of, premium, if any, or interest on, and trustee's and paying agent's fees in connection with each issue of bonds issued by the port authority under this chapter shall be secured by a pledge of, and shall be payable from, the revenues derived from the lands, buildings, or facilities acquired, constructed, reconstructed, extended, improved, or equipped, in whole or in part, with the proceeds of the bonds of the particular issue.

(b) In addition, the port authority issuing the bonds is authorized to pledge to, and use for the payment of the principal of, premium, if any, or interest on, and trustee's and paying agent's fees in connection with a particular issue of bonds, revenues derived from other lands, buildings, or facilities owned or held by the port authority, and an investment contract or contracts entered into by the port authority for the purpose of paying and securing the bonds, and any revenues to be derived from the contract or contracts.



§ 14-185-133 - Refunding bonds.

(a) (1) Bonds may be issued under this chapter for the purpose of refunding any bonds theretofore issued under this chapter.

(2) (A) Refunding bonds may be issued alone or combined with bonds issued under this chapter into a single issue for the purpose of refunding outstanding bonds, acquiring lands, and constructing and equipping buildings or facilities or reconstructing, extending, improving, or reequipping existing buildings or facilities.

(B) (i) When refunding bonds are issued, the bonds may be either sold or delivered in exchange for the outstanding bonds being refunded.

(ii) If sold, the proceeds may either be applied to the payment of the bonds being refunded, or the proceeds may be deposited in escrow for the retirement of them.

(b) (1) All refunding bonds shall, in all respects, be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of such bonds.

(2) The resolution or indenture authorizing or securing refunding bonds may provide that the bonds shall have the same priority of lien on the revenues pledged for their payment and on the property mortgaged as security for their payment as was enjoyed by the bonds refunded by them.



§ 14-185-134 - Bonds -- Tax exemption.

(a) Bonds issued under the provisions of this chapter shall be exempt from all state, county, and municipal taxes.

(b) This exemption shall include income, inheritance, and estate taxes.



§ 14-185-135 - Bonds as legal investment.

Bonds issued under this chapter shall be eligible to secure deposits of all public funds and shall be legal for the investment of bank, insurance company, and retirement funds.



§ 14-185-136 - Bonds -- Mortgage lien.

(a) The resolution or indenture referred to in §§ 14-185-122 and 14-185-124 may, but need not, impose a foreclosable mortgage lien upon the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter.

(b) The nature and extent of the mortgage lien may be controlled by the resolution or indenture including, without limitation, provisions pertaining to:

(1) The release of all or part of the land, building, or facilities from the mortgage lien; and

(2) The priority of the mortgage lien in the event of successive bond issues as authorized by this chapter.

(c) The resolution or indenture authorizing or securing the bonds may authorize any holder or registered owner of bonds issued under the provisions of this chapter or a trustee on behalf of all holders and registered owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, to compel the performance of the duties of the officials of the authority set forth in this chapter and set forth in the resolution or indenture authorizing or securing the bonds.



§ 14-185-137 - Bonds -- Default -- Receiver.

(a) In the event of a default in the payment of the principal of or interest on any bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or facilities upon which there is a mortgage lien securing the bonds.

(b) The receiver shall have the power to operate and maintain the land, buildings, or facilities and to charge and collect rates or rents with reference to them. These rents shall be sufficient to provide for the payment of the principal of and interest on bonds, after providing for the payment of any costs of receivership and operating expenses of the land, buildings, or facilities and to apply the income and revenues derived from them in conformity with this chapter and the resolution or indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the properties returned to the authority issuing the bonds.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the resolution or indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, the mortgage lien on, the land, buildings, or facilities as specified in and fixed by the resolution or indenture authorizing or securing successive bond issues.






Chapter 186 - Harbors And Port Facilities Generally

Subchapter 1 - -- General Provisions

§ 14-186-101 - Powers of city council generally.

(a) (1) A city council shall have power to:

(A) Establish, construct, and regulate landing places, levees, wharves, docks, piers, and basins;

(B) Fix the rates of landing, wharfage, and dockage; and

(C) Use, for the purposes indicated, any public landing or any property belonging to or under the control of the city.

(2) For these purposes, the council shall have the use and control of the shore or bank of any lake or river, not the property of individuals, to the extent and in the manner that the state can grant such use or control.

(b) (1) The council shall have the power to:

(A) Appoint, or to provide that the qualified voters shall elect, harbormasters, wharfmasters, port wardens, and other officers usual or proper for the regulation of the navigation, trade, or commerce of the city;

(B) Define their duties and powers; and

(C) Fix their fees and compensation.

(2) Copies of the examination and surveys and of the proceedings of any port warden in the usual discharge of the duties of this office, certified under his hand, shall be prima facie evidence of the facts stated in them.






Subchapter 2 - -- Municipal Port Authorities

§ 14-186-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Governing body" means the council, board of directors, or other like body in which the legislative functions of a city or incorporated town are vested;

(2) "Facilities" means real property, personal property, or mixed property of any and every kind including, without limitation, rights-of-way, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, buildings, and other improvements of every kind;

(3) "Acquire" means to obtain, at any time, by gift, purchase, or other arrangement, any project, or any portion of a project, whether theretofore constructed and equipped, theretofore partially constructed and equipped, or being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the municipal port authority shall determine;

(4) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising, as determined by the municipal port authority, under the circumstances existing at the time, will most effectively serve the purposes of this subchapter;

(5) "Equip" means to install or place in, or on, any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(6) (A) "Lease" means to lease for such rentals, for such periods, and upon such terms and conditions as the municipal port authority shall determine. It also shall mean the granting of such extension and purchase options for such prices and upon such terms and conditions as the authority shall determine.

(B) With regard to warehouse facilities used for commercial warehousing purposes, the municipal port authority, prior to entering into a new lease of existing warehouse facilities or into a lease of new warehouse facilities, in whole or in part, or prior to operating warehouse facilities for these purposes, in whole or in part, shall first publicly solicit proposals for the leasing or operation of the warehouse facilities for these purposes on such terms as shall be customary and usual in the commercial warehousing industry, and the authority shall accept such proposal as is commercially reasonable and in the authority's best interest;

(7) "Sell" means to sell for such price, in such manner, and upon such terms as the municipal port authority shall determine including, without limitation, public or private sale and, if public, pursuant to such advertisement as the authority shall determine, and to sell for cash or on credit, payable in lump sum or in such installments as the authority shall determine, and if on credit, with or without interest and at such rate or rates as the authority may determine;

(8) "Person" means any natural person, partnership, corporation, association, organization, business trust, and public or private person or entity;

(9) "Port authority" or "authority" means a municipal port authority established pursuant to the provisions of this subchapter.



§ 14-186-202 - Construction.

(a) It is intended that the provisions of this subchapter shall be liberally construed to accomplish the purposes provided for, or intended to be provided for, in this subchapter.

(b) Where strict construction would result in the defeat of the accomplishment of any of the actions authorized in this subchapter and a liberal construction would permit or assist in the accomplishment of them, the liberal construction shall be chosen.



§ 14-186-203 - Creation of authority -- Members.

(a) (1) The municipal port authority shall be created by ordinance of the governing body of the city or town and shall be an instrumentality of the city or town creating the authority.

(2) (A) Any city or incorporated town in the State of Arkansas shall have the right, by ordinance, to create and set up a port authority.

(B) The authority shall consist of and be governed by a board of not less than five (5) members and not more than seven (7) members, one (1) of whom may be the mayor of the city or incorporated town creating the authority.

(i) If the mayor is a member of the port authority, the mayor shall be chair.

(ii) If the mayor is not a member of the port authority, the chair shall be elected by the members of the authority.

(b) (1) The members shall be appointed by the mayor of the city or town creating the authority and shall be qualified electors residing in the city or town or within the county in which the city or town is located.

(2) (A) (i) The members of the board shall be appointed for a period of one (1) year, two (2) years, three (3) years, four (4) years, and five (5) years, respectively.

(ii) If the authority consists of more than five (5) members, the new members shall initially be appointed for staggered terms so that in no year will more than two (2) members be appointed to a full five-year term.

(B) (i) Upon the termination of office of each member, his or her successor shall be appointed for a term of five (5) years and shall serve until his or her successor has been appointed and qualified.

(ii) In the event of a vacancy, however caused, the successor shall be appointed by the mayor for the unexpired term.

(3) (A) The board shall elect one (1) of their number as vice chair and shall elect a secretary and a treasurer who need not necessarily be members of the board.

(B) The authority shall require a surety bond of the treasurer appointee in such amount as the authority may fix, and the premiums on it shall be paid by the authority as a necessary expense of the authority.

(4) The board shall meet upon the call of its chair. A majority of all of its members shall constitute a quorum for the transaction of business.

(5) The members of the authority shall receive such compensation for their services as shall be determined and prescribed by the ordinance setting up and creating the authority.



§ 14-186-204 - Authority -- Purposes.

(a) The authority may be created to accomplish the following general purposes:

(1) To establish, acquire, develop, improve, or maintain harbors, ports, river-rail terminals, barge terminals, parks for industrial and commercial operations, and related improvements and facilities in or near any city or town in the State of Arkansas as it may deem feasible for the expeditious and efficient handling of commerce, by water, roadway, highway, air, or other, from and to any other part of the State of Arkansas or any other states and foreign countries;

(2) To acquire, purchase, construct, install, equip, lease, maintain, own, hold, develop, use, control, and improve lands and facilities of whatever nature necessary or desirable in connection with the establishing, developing, improving, and maintaining the ports, harbors, river-rail terminals, barge terminals, and parks for industrial and commercial operations, including, without limitation, buildings, warehouses, utilities, and the improvement of portions of waterways, highways or roadways, and other facilities not within the exclusive jurisdiction of the federal government;

(3) To foster and stimulate the shipment of freight and commerce, by water, roadway, highway, air, or other, and industrial and commercial development at and through the ports, harbors, river-rail terminals, barge terminals, parks for industrial and commercial operations and industries, and businesses located on them, whether originating within or without the State of Arkansas, including the investigation, handling, and dealing with matters pertaining to all transportation rates and rate structures affecting them.

(4) To cooperate with the federal government, the State of Arkansas, and any agency, department, corporation, or instrumentality of either of them in the development, improvement, maintenance, and use of the harbors, ports, river-rail terminals, barge terminals, parks for industrial and commercial operations and industries, and businesses located in them in connection with the furtherance of the operation and needs of the United States, the State of Arkansas, the city or town, and any such industry or business;

(5) To accept funds from any sources and to use them in such manner, within the purposes of the authority, as shall be stipulated by the source from which received, and

(6) To act as agent or instrumentality of the city or incorporated town in any matter coming within the general purposes of the authority;

(7) To act as agent for the federal government or any agency, department, corporation, or instrumentality of it, and for the State of Arkansas and any agency, department, instrumentality, or political subdivision of it, in any matter coming within the purposes or powers of the authority;

(8) To acquire, construct, equip, maintain, develop, and improve facilities at the ports, harbors, river-rail terminals, barge terminals, and parks for industrial and commercial operations to secure and develop industry, business, and commerce.

(9) To sell, lease, contract concerning, or permit the use of all, or any part, of the facilities so acquired, constructed, and equipped to any person for industrial or commercial activities;

(10) In general, to do and perform any act or function which may tend to or be useful toward the development and improvement of harbors, ports, river-rail terminals, barge terminals, and parks for industrial and commercial operations and to further the movement of waterborne and other forms of commerce, foreign and domestic, through the harbors, ports, river-rail terminals, barge terminals, and parks for industrial and commercial operations.

(b) The enumeration of these purposes shall not limit or circumscribe the broad objectives of developing to the utmost the port and industrial and commercial development possibilities of the State of Arkansas.



§ 14-186-205 - Authority -- Activities in which city or town may engage.

Through the municipal port authority created under § 14-186-203, any city or incorporated town may engage in promoting, developing, acquiring, constructing, equipping, maintaining, and operating harbors, ports, river-rail terminals, barge terminals, parks for industrial and commercial operations and improvements, and facilities incident to them, within or without the corporate limits of the city or town, including the acquisition, construction, maintenance, and operation of such harbors, ports, river-rail terminals, barge terminals, parks for industrial and commercial operations, improvements, and facilities including, without limitation, highways, railroads, bridges, utilities, and other facilities necessary or essential for the proper operation of them, subject to the purposes and restrictions set forth in § 14-186-204.



§ 14-186-206 - Jurisdiction.

The jurisdiction of a municipal port authority in any harbors, ports, or river-rail and barge terminals within the state shall extend over the waters and shores of the harbors or ports.



§ 14-186-207 - Powers generally.

In order to enable any city or incorporated town to carry out the purposes of this subchapter, a municipal port authority shall:

(1) Have the powers of a body corporate, including the power to sue and be sued, to make contracts, and to adopt and use a common seal;

(2) Be authorized and empowered to rent, improve, develop, operate, maintain, lease, buy, own, acquire, mortgage, otherwise encumber, sell, and dispose of, and otherwise deal with such real, personal, or mixed property as the authority may deem proper, necessary, or desirable to carry out the purposes and provisions of this subchapter, all or any of them.

(3) Be authorized and empowered to acquire, construct, maintain, equip, and operate any wharves, docks, piers, quays, elevators, compresses, refrigeration storage plants, warehouses, and other structures and any and all facilities needed for the convenient use of them in aid of commerce, whether by roadway, highway, water, air, or other, and industrial and commercial operations involving water, waterways, rail, highways, roadways, pipelines, air, or other transportation sources, including, without limitation, the dredging of approaches, the construction of utilities, belt line roads and highways and bridges and causeways, and other improvements and facilities necessary or useful, and shipyards, shipping facilities, terminal railroad and transportation facilities useful and convenient;

(4) Appoint, employ, and dismiss at pleasure such employees as may be selected by the authority board, and to fix and pay their compensation;

(5) Establish an office for the transaction of its business at such place as, in the opinion of the authority, shall be advisable or necessary in carrying out the purposes of this subchapter and the ordinances of any city or town in connection with it;

(6) Be authorized and empowered to create and operate such agencies and departments as the board may deem necessary or useful for the furtherance of any of the purposes of this subchapter;

(7) Be authorized and empowered to pay all necessary costs and expenses involved in and incident to the formation and organization of the authority, and incident to the administration and operation of it, and to pay all other costs and expenses reasonably necessary or expedient in carrying out and accomplishing the purposes of this subchapter;

(8) Be authorized and empowered to act as agent for the federal government, the State of Arkansas, or any agency, department, corporation, or instrumentality of either of them in any matter coming within the purposes or powers of the authority;

(9) Have the power to adopt, alter, or repeal its own bylaws, rules, and regulations consistent with this subchapter governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, and may provide for the appointment of such committees, and the function of them, as the authority may deem necessary or expedient in facilitation of its business;

(10) Be authorized and empowered to sell, lease, or contract concerning any of its docks, wharves, piers, quays, elevators, compresses, refrigeration storage plants, warehouses, industrial or commercial plants and facilities, and other improvements and facilities of whatever nature and to permit the use of any of these facilities by any person engaging in any industrial or commercial activity.

(11) Be authorized and empowered to acquire, construct, equip, and operate any and all facilities in or about the ports, harbors, river-rail terminals, barge terminals, and parks for the purpose of securing and developing industrial and commercial operations;

(12) Be authorized and empowered to do any and all other acts and things authorized in this subchapter or required to be done, whether or not included in the general powers mentioned in this section; and

(13) Be authorized and empowered to do any and all things necessary to accomplish the purposes of this subchapter.



§ 14-186-208 - Warehouse facilities -- Proposals for lease or operation.

With regard to warehouse facilities used for commercial warehousing purposes mentioned in § subdivisions (1)-(4) and (8)-(10) of § 14-186-204(a) and § 14-186-204(b), and subdivisions (2), (3), and (10)-(13) of § 14-186-207, the authority, prior to entering into a new lease of existing warehouse facilities or into a lease of new warehouse facilities, in whole or in part, or prior to operating warehouse facilities for these purposes, in whole or in part, shall first publicly solicit proposals for the leasing or operation of the warehouse facilities for these purposes on such terms as shall be customary and usual in the commercial warehousing industry, and the authority shall accept such proposal as is commercially reasonable and in the authority's best interest.



§ 14-186-209 - Operation of terminal railroads.

(a) A municipal port authority shall have the power and authority to acquire, own, lease, locate, install, construct, equip, hold, maintain, control, and operate at harbors, ports, and river-rail and barge terminals a line of terminal railroads with necessary sidings, turn outs, spurs, branches, switches, yard tracks, bridges, trestles, and causeways; and in connection therewith and appurtenant thereto, shall have the further right to lease, install, construct, acquire, own, maintain, control, and use any and every kind or character of motive power and conveyances or appliances necessary or proper to carry passengers, goods, wares, and merchandise over, along, or upon the tracks of the railroads or other conveyances.

(b) (1) The authority shall have the right and authority to make agreements as to scale of wages, seniority, and working conditions with locomotive engineers, locomotive firemen, switchmen, switch engine foremen, and hostlers engaged in the operation of the terminal railroads provided for in this section, and the service and equipment pertinent to them.

(2) Should the authority exercise the power given in this section, then, in such event, it shall be the duty of the authority to make such agreements with the employees specified, in accordance with the act of Congress known as the Railway Labor Act, as amended, to the end that the same agreements as to seniority and working conditions will obtain as to the employees and that the standard rate of pay be provided, as are in force relative to like employees of interstate railroads operating in the same territory with terminal railroads authorized by this section.

(c) The authority shall have the right and power with its terminal railroads to connect with or cross any other railroad upon payment of just compensation and to receive, deliver to, and transport the freight, passengers, and cars of common carrier railroads as though it were an ordinary common carrier.



§ 14-186-210 - Acquisition of rights-of-way and property.

(a) For the acquiring of rights-of-way and property necessary for the construction of terminal railroads and structures, including railroad crossings, airports, seaplane bases, naval bases, wharves, piers, ships, docks, quays, elevators, compresses, refrigeration storage plants, warehouses, and other riparian and littoral terminals and structures and approaches to them and transportation facilities needful for the convenient use of them, and belt line roads and highways and causeways and bridges and other bridges and causeways, a municipal port authority shall have the right and power to acquire them by purchase, by negotiation, or by condemnation.

(b) (1) Should it elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the authority, and it may proceed in the manner provided by the general laws of the State of Arkansas for the procedure by any county, municipality, or authority organized under the laws of this state, or by the State Highway and Transportation Department, or by railroad corporations, or in any other manner provided by law, as the authority may, in its discretion, elect.

(2) The power of eminent domain shall not apply to property of persons, state agencies, or corporations already devoted to public use.



§ 14-186-211 - Exemptions for property.

The property of a municipal port authority shall not be subject to any taxes or assessments on it.



§ 14-186-212 - Exchange of property, etc.

(a) A municipal port authority may exchange any property acquired under the authority of this subchapter for other property usable in carrying out the power conferred by this subchapter.

(b) The authority may also remove from lands needed for its purposes, and reconstruct on other locations, buildings, terminals, railroads, or other structures, upon the payment of just compensation if, in its judgment, it is necessary or expedient so to do in order to carry out any of its plans for port, harbor, or river-rail or barge terminal development, under the authorization of this subchapter.



§ 14-186-213 - Transfer of property or money to federal government.

(a) A municipal port authority is authorized to assign, transfer, lease, convey, grant, or donate to the federal government, or to the appropriate agency or department of it, any, or all, of the property of the authority for any use by the federal government for any purpose included within the general purposes of this subchapter, as provided in this subchapter, such assignments, transfer, lease, conveyance, grant, or donation to be made upon such terms as the authority board may deem advisable.

(b) In the event the federal government should decide to undertake the acquisition, construction, equipment, maintenance, or operation of the airports, seaplane bases, naval bases, wharves, piers, ships, refrigerator storage plants, warehouses, elevators, compresses, docks, shipyards, shipping and transportation facilities referred to in this section including terminal railroads, roads, highways, causeways, or bridges, and should itself decide to acquire the lands and properties necessarily needed in connection with them, by condemnation or otherwise, the authority is further authorized to transfer and pay over to the federal government, or to the appropriate agency or department of it, such of the moneys belonging to the authority as may be found, needed, or reasonably required by the federal government to meet and pay the amount of judgments or condemnation, including costs, if any are taxed on them, as may be rendered from time to time against the federal government or its appropriate agency, or as may be reasonably necessary to permit and allow the federal government, or its appropriate agency, to acquire and become possessed of such lands and properties as are reasonably required for the construction and use of the facilities referred to in this section.



§ 14-186-214 - Deposit and payment of funds.

(a) All municipal port authority funds shall be deposited in banks to be designated by the authority.

(b) No funds of the authority shall be disbursed except for a purpose authorized by this subchapter and only when the account or expenditure for which it is to be given in payment has been approved by the authority.



§ 14-186-215 - Periodic financial statement.

(a) At least once in each year, a municipal port authority shall publish a report. It shall be published one (1) time in some newspaper published in the city or incorporated town where the authority is located. If no paper exists in the city or town creating such authority, the report may be published in any newspaper published in the county where the authority is located. It shall show a complete financial statement of all moneys received and disbursed by the authority during the preceding year.

(b) The statement shall show:

(1) The several sources from which funds were received;

(2) The balance on hand at the time of publishing the statement; and

(3) The complete financial condition of the authority.






Subchapter 3 - -- Municipal Port Authority Facilities

§ 14-186-301 - Legislative intent.

(a) This subchapter, without reference to any other statute, shall be deemed full authority for the construction, acquisition, improvement, equipment, maintenance, operation, and repair of barge terminals together with tenders and barges, wharves, docks, landing places, piers, and basins provided for in this subchapter and for the issuance and sale of the bonds authorized by this subchapter. It shall be construed as an additional and alternative method for them and for the financing of them.

(b) No petition or election or other or further proceeding in respect to the construction or acquisition of barge terminals, together with tenders and barges, wharves, docks, landing places, piers, and basins, or to the issuance or sale of bonds under this subchapter and no publication of any resolution, ordinance, notice, or proceeding relating to such construction or acquisition or to the issuance or sale of such bonds shall be required except such as are prescribed by this subchapter, any provisions of other statutes of the state to the contrary notwithstanding.



§ 14-186-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Municipality" means a city of the first class, a city of the second class, or an incorporated town;

(2) "Governing body" means the council, board of directors, or city commission of any municipality;

(3) "Equip" means to install or place on, or in, any building or structure equipment of any and every kind, whether or not affixed, including, without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(4) "Sell" means to sell for such price, in such manner and upon such terms as the municipality shall determine, including, without limiting the generality of the foregoing, private or public sale and, if public, pursuant to such advertisement as the municipality shall determine, sale for cash or credit payable in lump sum or in installments over such period as the municipality shall determine and, if on credit, with or without interest, and at such rate or rates as the municipality shall determine;

(5) "Lease" means to lease for such rentals, for such periods, and upon such terms and conditions as the municipality shall determine, including, without limiting the generality of the foregoing, the granting of renewal or extension options for the rentals, for such periods, and upon such terms and conditions, as the municipality shall determine and the granting of purchase options for such prices and upon such terms and conditions as the municipality shall determine;

(6) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bids upon such terms and pursuant to such advertising, as the municipality shall determine to be in the public interest and necessary under the circumstances existing at the time to accomplish the purposes of and authorities set forth in this subchapter;

(7) "Port authority facilities" means any real property, personal property, or mixed property of any and every kind that can be used or that will be useful to accomplish the purposes of and authorities set forth in this subchapter, including, without limiting the generality of the foregoing, wharves, docks, piers, quays, barges, shipyards, elevators, compresses, storage plants, rights-of-way, roads, streets, railroads, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furnishings, furniture, instrumentalities, and other real, personal, or mixed property of every kind.



§ 14-186-303 - Powers of municipality generally.

Any municipality owning a port, harbor, or related facilities is authorized and empowered to acquire, construct, equip, operate, sell, lease, contract concerning, and otherwise deal in and with lands, buildings, structures, and other improvements and facilities, of whatever nature and wherever located, connected with, or incidental to or related to the operation or management of the port, harbor, or related facilities, or such facilities that may be necessary or useful in the securing and developing of industry, which may be collectively referred to in this subchapter as "port authority facilities."



§ 14-186-304 - Power of eminent domain.

To acquire property, wherever located, in furtherance of the purposes of this subchapter, any municipality shall have the power of eminent domain as is provided in §§ 18-15-301 -- 18-15-303 and any statutes supplemental thereto.



§ 14-186-305 - Funding of facilities.

(a) Municipalities are authorized to use any available revenues for the accomplishment of the purposes and the implementation of the powers authorized by this subchapter, including the proceeds of revenue bonds issued from time to time pursuant to the provisions of this subchapter, either alone or together with other available funds and revenues.

(b) The amount of each issue of bonds issued may be sufficient to pay:

(1) The costs of accomplishing the purposes for which it is being issued;

(2) The cost of issuing the bonds;

(3) The amount necessary for a reserve if it is determined to be desirable in favorably marketing the bonds;

(4) The amount, if any, necessary to provide for debt service on the bonds until revenues for the payment of them are available; and

(5) Any other costs and expenditures of whatever nature incidental to the accomplishment of the specified purposes.



§ 14-186-306 - Issuance of revenue bonds generally.

(a) (1) The issuance of revenue bonds shall be by ordinance of the municipality.

(2) As the ordinance authorizing their issuance may provide, the bonds of each issue may:

(A) Be coupon bonds payable to bearer or may be made registrable as to principal only or as to both principal and interest;

(B) Be in such form and denominations;

(C) Be made payable at such places within or without the state;

(D) Be issued in one (1) or more series;

(E) Bear such date or dates;

(F) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(G) Bear interest at such rate or rates;

(H) Be payable in such medium of payment;

(I) Be subject to such terms of redemption; and

(J) Contain such terms, covenants, and conditions, including without limitation those pertaining to:

(i) The custody and application of the proceeds of the bonds;

(ii) The collection and disposition of revenues;

(iii) The maintenance and investment of various funds and reserves;

(iv) The imposition and maintenance of rates and charges for the use of port authority facilities;

(v) The nature and extent of the security;

(vi) The rights, duties, and obligations of the municipality and the trustee for the holders and registered owners of the bonds; and

(vii) The rights of the holders and registered owners of the bonds.

(b) There may be successive bond issues for the purpose of financing the same project. There may also be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this subchapter, with each successive issue to be authorized as provided by this subchapter.

(c) Priority between and among issues and successive issues as to security, the pledge of revenues and lien on and security interest in the land, buildings, and facilities involved, may be controlled by the ordinances authorizing the issuance of bonds under this subchapter.

(d) Subject to the provisions of this section pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 14-186-307 - Sale and execution of bonds.

(a) Revenue bonds may be sold for such price including sale at a discount and in such manner as the municipality may determine by ordinance.

(b) (1) (A) The bonds shall be executed by the manual or facsimile signature of the mayor and the manual signature of the clerk or recorder of the municipality.

(B) The coupons attached to the bonds may be executed by the facsimile signature of the mayor of the municipality.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.



§ 14-186-308 - Payment of bonds.

(a) (1) Revenue bonds issued under this subchapter shall not be general obligations of the municipality but shall be special obligations. In no event shall the revenue bonds constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.

(b) The principal of, and interest on, the bonds shall be secured by a pledge of, and be payable from, all, or any part, of the revenues derived from the use of port authority facilities including without limitation:

(1) Revenues derived from rates and charges imposed and maintained for the use of port authority facilities; and

(2) Lease rentals under leases or payments under security agreements or other instruments entered into under this subchapter.



§ 14-186-309 - Refunding bonds.

(a) (1) Revenue bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter.

(2) Refunding bonds may be combined with bonds issued under this subchapter into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement of them.

(c) (1) All refunding bonds issued under this subchapter shall, in all respects, be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of these bonds.

(2) The ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded by them.



§ 14-186-310 - Indentures and other agreements.

(a) (1) The ordinance authorizing revenue bonds may provide for the execution by the municipality of an indenture which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(2) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The imposition and maintenance of rates and charges for the use of port authority facilities;

(E) The nature and extent of the security; and

(F) The rights, duties, and obligations of the municipality and the trustee and the rights of the holders and registered owners of the bonds.

(b) It shall not be necessary for the municipality to publish any indenture, lease, or other security agreement or instrument if:

(1) The ordinance authorizing the indenture, lease, or other security agreement or instrument is published as required by law governing the publication of ordinances of a municipality and the ordinance advises that a copy of the indenture, lease, or other security agreement or instrument, as the case may be, is on file in the office of the clerk or recorder of the municipality for inspection by any interested person; and

(2) The copy of the indenture, lease, or other security agreement or instrument, as the case may be, is actually filed with the clerk or recorder of the municipality.



§ 14-186-311 - Mortgage lien or security interest.

(a) (1) (A) The ordinance or indenture securing revenue bonds may impose a foreclosable mortgage lien, security interest, or both, on the port authority facilities, or any portion thereof.

(B) The extent of the mortgage lien on or security interest may be controlled by the ordinance or indenture, including, without limitation, provisions pertaining to:

(i) The release of all, or part, of the facilities subject to the mortgage lien or security interest; and

(ii) The priority of the mortgage lien or security interest in the event of successive issues of bonds.

(2) Subject to the terms, conditions, and restrictions contained in the ordinance or indenture, any holder of any of the bonds or of any coupon attached to them, or a trustee on behalf of the holders, may, either at law or in equity, enforce the mortgage lien or security interest and, by proper suit, may compel the performance of the duties of the officials of the municipality set forth in this subchapter and set forth in the ordinance or indenture.

(b) (1) (A) In the event of a default in the payment of the principal of or interest on any bonds issued under this subchapter, any court having jurisdiction may appoint a receiver to take charge of any port authority facilities upon or in which there is a mortgage lien or security interest securing the bonds in default.

(B) (i) The receiver shall have the power to operate and maintain the facilities in receivership and to charge and collect rates and rents sufficient to provide for the payment of any costs of receivership and operating expenses of the facilities in receivership and to apply the revenues derived from the facilities in receivership in conformity with this subchapter and the ordinance or indenture securing the bonds in default.

(ii) When the default has been cured, the receivership shall be ended and the facilities returned to the municipality.

(2) The relief provided for in this subsection shall be construed to be in addition as supplemental to the remedies that may be provided for in the ordinance or indenture securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from and mortgage lien on and security interest in port authority facilities as specified in, and fixed by, the ordinance or indenture securing successive issues of bonds.



§ 14-186-312 - Bonds -- Tax exemption.

(a) Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes.

(b) This exemption includes income, estate, and inheritance taxes.






Subchapter 4 - -- Joint Operation of Ports by Municipalities and Counties

§ 14-186-401 - Legislative intent.

(a) Without reference to any other statute, this subchapter shall be deemed full authority for the construction, acquisition, improvement, equipment, maintenance, operation, and repair of any port provided for in this subchapter and for the issuance and sale of the bonds as authorized by this subchapter, and shall be construed as an additional or alternative method for them and for the financing of them.

(b) No petition or election or other or further proceedings in respect to the construction or acquisition of the port nor to the issuance or sale of bonds under this subchapter, no publication of any resolution, ordinance, order, notice, or proceeding relating to such construction or acquisition nor to the issuance or sale of such bonds shall be required except such as are prescribed by this subchapter, any provision of other statutes of this state to the contrary notwithstanding.



§ 14-186-402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Municipality" means any city of the first or second class, or any incorporated town in the State of Arkansas;

(2) "Mayor" means the mayor of municipalities having the mayor-aldermanic form of government and the presiding officer of municipalities having a commission or other form of government;

(3) "Legislative body" means the council of municipalities having the mayor-aldermanic form of government and the commission, or other governing body, of municipalities having a commission or other form of government;

(4) "Port" means ports, harbors, and river-rail barge terminals, together with wharves, docks, piers, quays, elevators, compresses, refrigeration storage plants, warehouses, landing places and basins, and other structures, and any and all facilities needful for the convenient use of them, including:

(A) The dredging of approaches to them and the construction of belt line roads and highways and bridges and causeways on them;

(B) Other bridges and causeways necessary or useful in connection with them; and

(C) Shipyards, shipping facilities, and transportation facilities incident to them and useful or convenient for the use of them, including terminal railroads, in their entirety, or any integral part of them.



§ 14-186-403 - Construction.

This subchapter, being necessary for the public health, safety, and welfare, shall be liberally construed to effectuate the purposes of it.



§ 14-186-404 - Powers generally.

Any two (2) or more municipalities, any two (2) or more counties, or any one (1) municipality or more together with any one (1) county or more in the State of Arkansas, or in an adjoining state where a navigable river forms the boundary between the states and the county or municipality in the other state lies approximately opposite the county or municipality within the State of Arkansas may join to construct, purchase, establish, equip, and operate a port within or without the corporate limits of any such municipality and within or without the boundaries of any such county, as they are defined and laid out, or as they may in the future be enlarged, as provided in this subchapter.



§ 14-186-405 - Provisions in authorizing ordinance or order.

(a) The ordinances or orders authorizing the issuance of the revenue bonds may contain provisions for the acceleration of the maturities of the unmatured bonds in the event of default in the payment of any principal or interest maturing under the bond issue, or part failure to meet any sinking fund requirements, or in any other stipulated event, and these provisions will be binding.

(b) The priorities as between successive issues of revenue bonds may also be controlled by the provisions of the ordinances or orders.

(c) The ordinances or orders may also, if deemed desirable, provide for:

(1) The issuance, contemporaneously with the execution of the bonds, of an indenture defining the rights of the bondholders inter sese;

(2) Appointing a trustee for the bondholders, which trustee may be a domestic or foreign corporation;

(3) Vesting in the trustee, to such extent as is deemed advisable, all rights of action under the bonds, providing for the priority of lien as between successive bond issues;

(4) The acceleration of bond maturities;

(5) Any covenants on the part of the municipalities or counties relating to:

(A) The construction or acquisition of the port;

(B) The application or safeguard of the proceeds of the bonds; or

(C) Other covenants intended for the protection of the bondholders; and

(6) Any other provisions, whether similar or dissimilar to the foregoing, which are consistent with the terms of this subchapter and which may be deemed desirable.



§ 14-186-406 - Lease of port.

The municipalities or counties desiring to avail themselves of the benefit of this subchapter and to join in the issuance of bonds as provided in this subchapter shall have the power to lease the port to an operating person, company, or corporation in such manner and upon such terms as may be deemed to be in the best interest of the municipalities or counties.



§ 14-186-407 - Right of eminent domain.

For the purpose of acquiring a new port under the provisions of this subchapter or for the purpose of acquiring any property necessary for it, municipalities and counties shall have the right of eminent domain as is provided in §§ 18-15-301 -- 18-15-303 and any acts amendatory and supplementary to it.



§ 14-186-408 - Obligations incurred by municipalities or counties.

(a) No obligation shall, nor may, be incurred by municipalities or counties in the construction or acquisition of any port contemplated in this subchapter, or in the condemnation of property in connection with it, except such as shall be payable solely from the funds to be acquired from the sale of revenue bonds of the character authorized by this subchapter.

(b) In view of this section, the court, in condemnation proceedings instituted under this subchapter by municipalities or counties, may make such requirements of security as will serve to protect the landowner.



§ 14-186-409 - Issuance of revenue bonds generally.

(a) (1) Whenever it shall be determined by the legislative body of any municipality or by the county court of any county to join with another municipality or other municipalities or another county or other counties, to construct, purchase, establish, equip, and operate a port under the provisions of this subchapter, it shall cause an estimate to be made of the costs of it and shall provide, by ordinance of the legislative body or by order of the county court, as the situation may require, for the issuance of revenue bonds, as provided in this subchapter.

(2) (A) The ordinance or order shall set forth a brief description of the contemplated improvement or improvements, the estimated costs of them, the amount, rate of interest, time and place of payment, and other details in connection with the issuance of the bonds.

(B) The bonds shall bear interest at such rate or rates, payable semiannually, and shall be payable at such times not exceeding forty (40) years from their date and at such places as shall be prescribed in the respective ordinance or order.

(b) The bonds shall be executed by each municipality joining in the undertaking by its mayor and clerk or recorder, and by each county joining in the undertaking by its county judge and county clerk.

(c) (1) Each ordinance and order shall also declare that a statutory mortgage lien shall exist upon the property so to be acquired or constructed, fix the minimum rate or rates on all freight or cargo that passes over or through the port, to be collected prior to the payment of all of the bonds, and shall pledge the revenue derived from the port for the purpose of paying the bonds, and the interest on them.

(2) (A) The pledge shall definitely fix and determine the amount of revenues which shall be necessary to set apart and apply to the payment of principal of, and interest on, the bonds, and the proportion of the balance of the revenues and income which are to be set aside as a proper and adequate depreciation account, and the remainder shall be set aside for the reasonable and proper operation of the port.

(B) The rates to be charged for the services from the port shall be sufficient to provide for:

(i) The payment of interest upon all bonds and to create a sinking fund to pay the principal of them as and when they become due;

(ii) For the operation and maintenance of the port; and

(iii) An adequate depreciation fund.



§ 14-186-410 - Notice and hearing on issuance.

(a) After the passage of any ordinance pursuant to § 14-186-409, it shall be published one (1) time in a newspaper published in the municipality. If there is no newspaper so published, then the ordinance shall be published in a newspaper which has a bona fide general circulation within the municipality, with a notice to all persons concerned stating that:

(1) The ordinance has been passed;

(2) The municipality contemplated the issuance of the bonds described in the ordinance; and

(3) Any person interested may appear before the legislative body, upon a certain date, which shall be not less than ten (10) days subsequent to the publication of the ordinance and notice, and present protests.

(b) After the granting of any order, it shall be published one (1) time in a newspaper published in the county, with a notice to all persons concerned stating that:

(1) The order has been granted;

(2) The county contemplated the issuance of the bonds described in the order; and

(3) Any person interested may appear before the county court, upon a certain date, which shall be not less than ten (10) days subsequent to the publication of the order and notice, and present protests.

(c) At the hearing, all objections and suggestions shall be heard and the legislative body or county court shall take such action as it shall deem proper in the premises.



§ 14-186-411 - Execution and sale of bonds.

(a) Bonds provided for in this subchapter shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of construction or acquisition, including engineering, legal, and other expenses, together with interest to a date not exceeding five (5) years.

(b) (1) Bonds issued under the provisions of this subchapter are declared to be negotiable instruments. They shall be executed as provided in this subchapter and be sealed with the seal of each municipality or county joining in the undertaking.

(2) In the event that any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds, their signatures shall, nevertheless, be valid and sufficient for all purposes the same as if they had remained in office until the delivery.

(c) (1) (A) Bonds authorized under the provisions of this subchapter may be sold at not less than ninety cents (90cent(s))on the dollar and the proceeds from them shall be used exclusively for the purposes for which the bonds are issued.

(B) The bonds may be sold at one (1) time or in parcels as funds are needed and may be sold at private sale or public sale on such notice and in such manner as may be determined in the respective ordinances or order.

(2) (A) A fiscal agent may be employed in the issuance and sale of the bonds, and he shall be entitled to such reasonable compensation as may be agreed upon.

(B) No fiscal agent may purchase, directly or indirectly, any of the bonds while he serves in the capacity of fiscal agent.



§ 14-186-412 - Payment of bonds.

(a) Bonds issued under the provisions of this subchapter shall be payable solely from the revenues derived from the port for the construction or acquisition of which the bonds were issued, and the bonds shall not in any event constitute an indebtedness of any such municipality or any such county within the meaning of the constitutional provisions or limitations.

(b) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.



§ 14-186-413 - Statutory mortgage lien.

(a) (1) There shall be a statutory mortgage lien upon the port constructed or acquired from the proceeds of bonds authorized to be issued under the provisions of this subchapter. This lien shall exist in favor of the holders of the bonds and each of them and to and in favor of the holders of the coupons attached to the bonds.

(2) The port shall remain subject to this statutory mortgage lien until the payment in full of the principal of, and interest on, the bonds.

(b) (1) Subject to such restrictions as may be contained in the indenture authorized in this subchapter, any holder of bonds issued under the provisions of this subchapter, or of any coupons representing interest accrued on them, may, either at law or in equity, enforce the statutory mortgage lien conferred by this section, and may, by proper suit, compel the performance of the duties of the officials of the respective municipality or county set forth in this subchapter.

(2) If there is default in the payment of the principal or interest upon any of the bonds, any court having jurisdiction, in any proper action, may appoint a receiver to administer the port. This receiver shall have power to charge and collect rates sufficient to provide for the payment of the bonds and the interest on them and for the payment of the operating expenses, and power to apply the income and revenues in conformity with this subchapter and the respective ordinance or order providing for the issuance of the bonds.



§ 14-186-414 - Service rates and surplus.

(a) Rates fixed precedent to the issuance of bonds shall not be reduced until all of the bonds shall have been fully paid and, whenever necessary, may be increased in amounts sufficient to provide for the payment of the bonds, both principal and interest, and to provide proper funds for the depreciation account and operation and maintenance charges.

(b) (1) If any surplus shall be accumulated in the operating and maintenance fund which shall be in excess of the costs of maintaining and operating the port during the remainder of the fiscal year then current, and the costs of maintaining and operating the port during the fiscal year ensuing, then any excess may be transferred to either the depreciation account, or to the bond and interest redemption account as may be provided.

(2) If any surplus shall be accumulated in the depreciation account over and above that which may be found necessary for the proper replacements which may be needed during the present fiscal year and the ensuing fiscal year, then the excess may be transferred to the bond and interest redemption account.

(3) If any surplus shall exist in the bond and interest redemption account, it shall be applied, insofar as possible, in the purchase or retirement of outstanding revenue bonds payable from the account, and for that purpose the bonds not yet due may be purchased in the open market at not more than the fair market value of them.



§ 14-186-415 - Depository for funds.

(a) (1) The municipalities or counties joined together to issue revenue bonds under the provisions of this subchapter shall designate a bank, which shall be a member of the Federal Deposit Insurance Corporation, to serve as a common depository to receive and hold on deposit and for disbursement of all revenues derived from the port.

(2) (A) The depository shall install and maintain a proper system of accounts, showing the amount of revenues received and the application of them.

(B) (i) The accounts shall be subject to audit at least once a year by a competent auditor.

(ii) The report of the auditor shall be open to inspection at all times to any municipality or county joining in the issuance of the bonds, any taxpayer in these localities, or any holder of bonds issued under the provisions of this subchapter, or anyone acting for and on behalf of the municipality, county, taxpayer, or bondholder.

(b) (1) All the funds received as income from the port constructed or acquired, in whole or in part, under the provisions of this subchapter and all funds received from the sale of revenue bonds issued to construct or acquire the port shall be kept separate and apart from the other funds of the municipalities or counties.

(2) The depository shall maintain separate accounts in which shall be placed the interest and sinking fund moneys and other accounts in which shall be placed depreciation funds.



§ 14-186-416 - Allocation of bond proceeds.

(a) (1) Any specified portion of the proceeds of an issue of bonds authorized under the provisions of this subchapter may be allocated to any particular project authorized under this subchapter, or to any construction, as distinguished from the purchase of a port constructed, or vice versa.

(2) (A) After an allocation, the designated portion of the proceeds of the bond issue shall be kept separate and apart from the remaining proceeds and shall be held in trust for the performance of the purposes specified and none other.

(B) The diversion of these funds to any other purpose may be enjoined on the suit of the trustee under the indenture, if any, accompanying the bonds, or on the suit of any of the bondholders, or on the suit of any person whose property is to be served by the port.

(b) In making an allocation, the engineer's original estimate of costs shall control.

(c) (1) (A) In the event of the allocation of proceeds, the bonds themselves may be similarly or correspondingly segregated and allocated to the respective purposes of the issue.

(B) Bonds segregated and allocated to one (1) purpose shall, from the standpoint of legality and in all other respects, be deemed to have been issued to finance such purpose and that alone.

(2) (A) Notwithstanding such allocation and segregation, all bonds of the entire issue will, unless the initial ordinance or order or indenture accompanying the bonds shall provide to the contrary, be secured ratably and equally by the aggregate revenues of the port financed by the bond issue.

(B) Unless the ordinance, order, or indenture shall so specifically provide, the allocation of bond proceeds or segregation of bonds mentioned in this section will never have the effect of allocating the revenues from any particular portion of the authorized port exclusively to any particular bond or bonds.



§ 14-186-417 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes, including income and inheritance taxes.









Chapter 187 - Municipal Wharf Improvement Districts

§ 14-187-101 - Duty to operate, etc., improvements.

(a) Boards of improvement in municipal improvement districts organized in this state for the purpose of constructing wharves for the transfer and interchange of river and rail freights are charged with the duty to operate, manage, and control the improvements.

(b) (1) The boards shall also have the power to lease the improvements, in whole or in part, or otherwise contract for the operation of the improvement, upon such terms as may be deemed by them advisable and have power to lease from others such equipment as in the judgment of the board may be deemed advisable.

(2) The board shall collect moneys due the district for tolls, wharfage, storage, elevation, rentals, and all moneys other than moneys received from collection of the assessment of benefits and shall keep an accurate and separate account of them.

(c) The board shall have control of the disbursement of the moneys and may pay costs of operations, maintenance, repairs, replacements, renewals, improvements, depreciation, or bonded or other indebtedness in such manner as the board may deem to be in the best interests of the owners of real property in the district.



§ 14-187-102 - Construction of new improvements.

(a) In addition to the power vested by law in boards of improvement, boards described in § 14-187-101 shall have power to construct and to borrow money with which to construct new and additional improvements necessary, convenient, or required for transfer or interchange of any and all commodities.

(b) The board may issue the notes, bonds, or other evidences of indebtedness of the district to evidence this indebtedness. These obligations shall be negotiable although payable only from a certain fund, and may pledge net revenues arising from the operation of the new and additional improvements, assign any leases or contracts of or concerning the new and additional improvements, and mortgage the new and additional improvements to secure the repayment of the borrowed money and interest on it.



§ 14-187-103 - Power over property.

Boards of improvement of the class described in § 14-187-101 shall have power to:

(1) Acquire, by lease or purchase, real estate needed or convenient in the public service rendered by the improvement district;

(2) Grant rights-of-way over any and all properties owned by the district; and

(3) Grant landing rights to persons engaged in water transportation.



§ 14-187-104 - No assessment or tax.

No indebtedness, obligation, or liability, or the interest thereon, created or incurred under the provisions of this chapter shall at any time be secured or paid by or from any special assessment upon or taxation against the real property of any improvement district.



§ 14-187-105 - Contracts ratified.

All contracts made by any board of improvement of the class described in § 14-187-101, not in conflict with the terms of this chapter, are confirmed, approved, and ratified.



§ 14-187-106 - Procedure for sale of improvements.

(a) The board of improvement of any municipal wharf improvement district of this state owning wharves, river and rail terminals, warehouses, and tracks for the transfer and interchange of river and rail freights, including the lands, equipments, and all appliances incident to its operation, together with the right and franchise to operate them, may sell the properties and terminal facilities when the board shall determine, by resolution adopted by a majority vote of the board, that it would be to the best interest of the district that the sale be consummated.

(b) Before any such sale shall be consummated, there shall be filed, within one (1) year after the adoption of the resolution, with the city council of the city within which the district is situated, a petition signed by a majority in value, as shown by the last county assessment, of the owners of real property within the district, proposing to make the sale, asking that the sale be made, and stating the minimum price at which the sale shall be made. This shall in no event be a sum less than the amount necessary to pay all of the outstanding indebtedness against the district.

(c) Upon the filing of the petition or petitions, the council shall give notice by publication one (1) time a week for two (2) weeks in some newspaper published in the county in which the district is situated. This publication shall advise the owners of real property within the district that on a day therein named the council of the city will hear the petition and determine whether those signing it constitute a majority in value of the owners of real property.

(d) At the meeting named in the notice, the owners of real property within the district shall be heard before the council, which shall determine whether the signers of the petition constitute a majority in value, and the finding of the council shall be conclusive.

(e) It shall be the duty of the council to ratify and confirm the proposed sale unless within thirty (30) days thereafter suit is brought to review its action in the chancery court of the county in which the district is situated.

(f) In determining whether those signing the petition constitute a majority in value of the owners of real property within the district, the council and the court shall be guided by the records of deeds in the office of the recorder of the county and shall not consider any unrecorded instrument.



§ 14-187-107 - Payment and securing indebtedness.

(a) Where the sale price is for an amount greater than the outstanding indebtedness of a municipal wharf improvement district, the excess shall be paid in cash.

(b) (1) (A) In the event the purchaser desires to purchase the property and pay off the bonded indebtedness of the district as the bonded indebtedness matures, as a part of the purchase price, then the purchaser shall be required to assume the payment of the indebtedness, together with the accrued interest on it. To secure the payment of the indebtedness, together with the accrued interest on the bonded indebtedness, the purchaser shall be required to give a bond in favor of the city and the district in an amount equal to the unpaid purchase price including the indebtedness of the district.

(B) The bond shall also be for the maintenance of the terminal and terminal facilities and shall remain in full force and effect until the unpaid purchase price, including the indebtedness of the district, has been paid in full. However, the city council and the board of improvement of the district shall have the right to reduce the amount of the bond from time to time in proportion to the amount of the indebtedness as discharged and retired by the purchaser of the improvements.

(2) The bond shall be further conditioned that the purchaser will maintain insurance upon the properties so purchased and sold for an amount to be agreed upon by the board and respective purchaser, with the loss payable clause for the benefit of the district making the sale, as its interests may appear.

(3) The bond provided for in this section shall be approved by the council and the board of the district and shall be made and executed by a corporate surety company authorized to do business in the State of Arkansas. However, the council and the board of the district shall, by their joint action, waive the execution of the bond required in this section when, in their judgment and discretion, the bond is not necessary or required for the protection of the city, the district, and the landowners.



§ 14-187-108 - Deed of conveyance.

(a) (1) (A) The transfer of property under this chapter shall be evidenced by a deed of conveyance in the usual form and with the usual covenants of warranty. A lien against the property sold shall be retained in the deed for all of the unpaid purchase price. The lien shall include the indebtedness of the district required to be assumed by the purchaser, with the right in the board of improvement of the district upon default in the payment of any part or portion of the principal or interest, as it matures, to declare all of the purchase price due and payable and to proceed to foreclose the lien on the property.

(B) In the same action or by separate action, the board of improvement and the city shall proceed against the surety on the bond provided for in § 14-187-107 to recover any and all damages that the district may have sustained on account or by reason of the breach of the sale.

(2) The deed of conveyance shall be executed on behalf of the city by the mayor and clerk and on behalf of the improvement district by the chairman and secretary of the board of improvement.

(b) (1) The sale of all property of an improvement district shall not work a forfeiture of the corporate entity of the district until all of the purchase price including the indebtedness of the district so assumed by the purchaser shall have been paid in full.

(2) Upon the payment of all the indebtedness by the purchaser, the lien retained in the deed of conveyance shall be satisfied by a deed of release or by marginal entry upon the deed records where it is recorded, by the mayor and clerk for and in behalf of the city and by the chairman and secretary of the board of improvement for and on behalf of the district.



§ 14-187-109 - Payment exceeding debts.

If the properties authorized to be sold under this chapter should sell for more than the secured and unsecured indebtedness of the municipal wharf improvement district, then the excess shall be apportioned and paid by the board of improvement back to the then-owners of record of the real property of the district in the same proportion that each parcel of the property has contributed in taxes for the acquisition, construction, and operation of the improvement.






Chapter 188 - Rural Development Authorities

§ 14-188-101 - Title.

This chapter may be referred to as the "Rural Development Authority Act."



§ 14-188-102 - Legislative declarations.

It is declared that:

(1) Many rural areas of Arkansas suffer from chronic unemployment and underemployment, lack of economic development, and patterns of land use which contribute to soil erosion, undue depletion of soil fertility resulting in inadequate income to support the farm family, and inadequate control of surface waters for flood prevention or drainage and for the maximum conservation and multiple utilization of water resources;

(2) Economic development of rural areas of Arkansas is a public use and purpose for which public money may be spent and private property acquired and is a governmental function of state concern;

(3) It is a proper public purpose for any state public body to aid, as provided in this chapter, any rural development authority operating within its boundaries or jurisdiction, or any rural development project located in it, as the state public body derives immediate benefits and advantages from such an authority or project;

(4) It is in the public interest that such rural development projects be commenced as soon as possible in order to alleviate these conditions of chronic unemployment, underemployment, and economic underdevelopment of rural areas which constitute an emergency; and

(5) The necessity in the public interest for the provisions enacted in this chapter is declared as a matter of legislative determination.



§ 14-188-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Rural development authority", "development authority", or "authority" means any of the public corporations created pursuant to the provisions of this chapter;

(2) "County" means any county in this state;

(3) "State public body" means any city, town, county, municipal corporation, commission, district, authority, or other political subdivision of this state;

(4) "Governing body" means the county court of any county and, in the case of other state public bodies, the council, commission, board, city council, or other body having charge of the management of the affairs of the state public body;

(5) "Area of operation" means all areas within the county, except those areas lying within the corporate limits of cities and towns which have a population of more than five thousand five hundred (5,500) or such part of the area as may be designated as an area of operation pursuant to the provisions of this chapter;

(6) "Federal government" means the United States of America, or any agency or instrumentality, corporate or otherwise, of the United States of America;

(7) "Rural development project", "development project", or "project" means, but is not limited to, any work or undertaking:

(A) To develop recreational facilities;

(B) To acquire the types of land enumerated for any of the following purposes:

(i) Submarginal or low-yielding land to convert it to conservation, grazing, forestry, fish and wildlife propagation, or recreation or desirable long-range economic uses;

(ii) Land suitable for cultivation that, because of diverse ownership or location, may be made available by the owners of it and consolidated with other similar tracts in the establishment of adequate farming units or consolidated with land devoted to uses other than crop production;

(iii) Land suitable for cultivation which becomes available in large blocks upon the death or retirement of the operator or which, because of technological changes or economic conditions, may be made available by the owners of it for diverse ownership and operations as adequate farming units;

(iv) Land necessary or desirable for soil and water conservation, flood prevention, watershed protection, drainage, water storage and use, anti-pollution or sanitation uses and other public services or facilities, or necessary rights-of-way and access roads; or

(C) For installation, construction, and improvements to utility facilities, roads, parks, conservation practices and measures, flood control and drainage structures and facilities, dams, wells, and reservoirs, pipelines, waterworks, and other devices for the development, storage, and utilization of water for agricultural, domestic, industrial, and community purposes, the development or improvement of sanitation measures, including sewage and sewage disposal facilities and anti-pollution measures, and the construction, operation, maintenance, and repair of any housing project, or part of it;

(8) "Bonds" means any bonds, notes, interim certificates, debentures, or other evidences of indebtedness issued by a rural development authority pursuant to this chapter.



§ 14-188-104 - Creation of authorities.

(a) (1) In each county of the state there is created a public body corporate and politic to be known as the rural development authority.

(2) The authority shall not transact any business or exercise its powers under this chapter until or unless the county court, by proper resolution, shall declare, at any time, its need for a development authority to function in the county.

(b) (1) (A) The determination as to whether there is a need for an authority to function may be made by:

(i) The county court on its own motion; or

(ii) The county court upon the filing of a petition signed by twenty-five (25) residents of the county asserting that there is need for an authority to function in the county and requesting that the court so declare.

(B) (i) In either event, the court shall hold a public hearing on the matter as set forth in this section.

(ii) Prior to any hearing held to determine if there is need for an authority to function in the county, the clerk shall cause notice of the hearing to be published for at least two (2) successive weeks in a newspaper of general circulation in the county, setting forth the time and place of the hearing.

(iii) Not more than two (2) weeks after the last publication of the notice, the court shall hold a public hearing on it and adopt a resolution which shall state if there is a need for a development authority in the county and define the area of operation, which may be enlarged or reduced by a majority of the commissioners, appointed pursuant to this chapter, at any subsequent meeting.

(iv) The court may adopt a resolution declaring that there is a need for development authority in the county if it shall find that:

(a) Chronic unemployment or chronic underemployment exists in the area; or

(b) The economic development of the area is inadequate when compared with the economic development of other parts of rural America.

(2) The determination as to whether there is need for a development authority to function shall be made upon the petition of a majority in number of the owners of title to real property and the owners of a majority in value of the real property in any proposed development area, as shown by the last assessment, which petition shall define the boundaries of the proposed area of development and request the creation of a rural development authority for the area.

(c) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any resolution, regulation, or contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under this chapter upon proof of its compliance with this section.



§ 14-188-105 - Appointment of commissioners, etc.

(a) (1) When the county court adopts a resolution as prescribed in § 14-188-104, the court shall appoint five (5) persons as commissioners of the rural development authority created for the county.

(2) (A) The commissioners who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4), and five (5) years, respectively, from the date of their appointment. Thereafter, commissioners shall be appointed as indicated for a term of office of five (5) years, except that all vacancies shall be filled for the unexpired terms.

(B) (i) A certificate of the appointment or reappointment of any commissioner shall be filed with the county clerk.

(ii) The certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

(3) The county court of the county shall designate one (1) of the commissioners who shall be the first chairman.

(b) (1) Immediately after appointment, the authority shall hold its first meeting, presided over by the first chairman, and elect a vice chairman from among its commissioners.

(2) (A) The authority shall employ a secretary who shall be executive director, technical experts, and such other officers, agents, and employees as it may require and shall determine their qualifications, duties, and compensation.

(B) For such legal services as it may require, an authority may call upon the chief law officer of the county, or it may employ its own counsel.

(3) An authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper.

(c) (1) The powers of each authority shall be vested in its commissioners in office from time to time.

(2) (A) Three (3) commissioners shall constitute a quorum of the authority for the purposes of conducting its business and exercising its powers and for all other purposes.

(B) Action may be taken by the authority upon a vote of a majority of the commissioners present, except as provided in this chapter and except as otherwise provided in the rules and regulations of the authority.

(3) Minutes of all authority meetings are to be kept by the secretary and shall be made available to the county court of the county at any time.

(4) A commissioner shall receive no compensation for his services, but he shall be entitled to necessary expenses including travel expenses incurred in the discharge of his duties.



§ 14-188-106 - Rules and regulations.

(a) At the first meeting, a rural development authority shall adopt rules and regulations which are to be filed with the county clerk.

(b) Amendments to the rules and regulations may be made at any time and shall be filed with the clerk.



§ 14-188-107 - Interest of commissioners or employees prohibited.

(a) (1) No commissioner or employee of a rural development authority shall directly or indirectly acquire any interest in any development project or in any property included, or planned to be included, in any project.

(2) Nor shall a commissioner or employee have any direct or indirect interest in any contract or proposed contract for materials or services to be furnished for use in connection with any project.

(b) (1) If any commissioner or employee of an authority owns or controls a direct or indirect interest in property included, or planned to be included, in any project, he immediately shall disclose it in writing to the authority. This disclosure shall be entered upon the minutes of the authority.

(2) Failure to disclose his interest shall constitute misconduct in office.



§ 14-188-108 - Removal of commissioner.

(a) (1) For insufficiency or neglect of duty or misconduct in office, a commissioner of a rural development authority may be removed by the county court.

(2) A commissioner shall be removed only after he shall have been given a copy of the charges at least ten (10) days prior to the hearing on them and had an opportunity to be heard in person or by counsel.

(b) In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings on them, shall be filed in the office of the clerk.



§ 14-188-109 - Powers of authority generally.

A rural development authority shall constitute a public body corporate and politic, exercising public and essential government functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but not limited to, the following powers in addition to others granted in this chapter:

(1) (A) To sue and be sued;

(B) To have a seal and alter it at pleasure;

(C) To have perpetual succession;

(D) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and

(E) To amend and repeal rules and regulations, from time to time, not inconsistent with this chapter to carry into effect the powers and purposes of the authority;

(2) (A) To borrow money and otherwise contract indebtedness;

(B) To issue its bonds or other evidence of indebtedness; and

(C) To secure the payment of it by mortgage or pledge of any or all of its property, assets, rights, privileges, licenses, rights-of-way, easements, revenues, or income;

(3) Within its area of operation:

(A) To prepare, acquire, lease, and operate development projects; and

(B) To engage in all related activities which have as their objective the long-range economic development of the county;

(4) (A) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a development project; and

(B) Notwithstanding anything to the contrary contained in this chapter or in any other provision of law, to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with any conditions which the federal government may have attached to its financial aid of the project;

(5) (A) To own, hold, and improve real or personal property;

(B) To purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise, any real or personal property, or any interest in it;

(C) To sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest in it;

(D) To insure or provide for the insurance of any real or personal property, or operations of the authority, against any risk or hazards;

(E) To procure insurance or guarantees from the federal government of the payment of any debts, or parts of them, secured by mortgages on any property included in any of its projects;

(6) (A) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control;

(B) To purchase its bonds at a price not more than their principal amount, with accrued interest;

(7) Within its area of operation, to investigate into unemployment, underemployment, and economic underdevelopment, and into the means of improving these conditions; and

(8) To exercise all, or any part or combination of, the powers granted in this section.



§ 14-188-110 - Issuance of bonds and other evidence of indebtedness.

(a) (1) (A) A rural development authority shall have power to issue bonds or other evidence of indebtedness from time to time, in its discretion, for any of its corporate purposes.

(B) Any authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it.

(2) (A) An authority may issue these types of bonds as it may deem necessary, including bonds on which the principal and interest are payable:

(i) Exclusively from the income and revenues of the development project financed with the proceeds of the bonds, or with these proceeds together with a grant from the federal government in aid of the project;

(ii) Exclusively from the income and revenues of certain designated development projects, whether or not they were financed, in whole or in part, with the proceeds of the bonds; or

(iii) From its revenues generally.

(B) Any of the bonds may be additionally secured by a pledge of any revenues or a mortgage of any development project or other property of the authority.

(b) (1) Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance of them.

(2) (A) The bonds and other evidence of indebtedness of an authority shall not be a debt of the city, county, the state, or any political subdivision thereof, and neither the city, the county, nor the state, nor any political subdivision thereof, shall be liable on them nor in any event shall such bonds or evidence of the indebtedness be payable out of any funds or properties other than those of the authority.

(B) The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.



§ 14-188-111 - Powers in connection with issuance of bonds, etc.

In connection with the issuance of bonds or with the incurrence of other indebtedness, and in order to secure the payment of bonds or other evidence of indebtedness, a rural development authority, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence;

(2) To mortgage all, or any part, of its real or personal property, then owned or thereafter acquired;

(3) (A) To covenant against pledging all, or any part, of its rents, fees, and revenues or against mortgaging all, or any part, of its real or personal property, to which its right or title then exists or may thereafter come into existence or to covenant against permitting or suffering any lien on such revenues or property;

(B) To covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any development project, or any part of it; and

(C) To covenant as to what other, or additional, debts or obligations may be incurred by it;

(4) (A) To covenant as to the bonds to be issued as to the issuance of the bonds, in escrow or otherwise, and as to the use and disposition of the proceeds of them;

(B) To provide for the replacement of lost, destroyed, or mutilated bonds;

(C) To covenant against extending the time for the payment of its bonds, or interest on them;

(D) To redeem the bonds;

(E) To covenant for their redemption; and

(F) To provide the terms and conditions of them;

(5) (A) To covenant as to the rents and fees to be charged in the operation of a development project or projects, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition to be made of them;

(B) To create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes; and

(C) To covenant as to the use and disposition of the moneys held in these funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given;

(7) (A) To covenant as to the use of any or all of its real or personal property; and

(B) To covenant as to the maintenance of its real and personal property, the replacement of it, the insurance to be carried on it, and to the use and disposition of insurance moneys;

(8) (A) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; and

(B) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which this declaration and its consequences may be waived;

(9) (A) To vest in trustees, or the holders of bonds or any proportion of them, the right to enforce the payment of the bonds or any covenants securing or relating to the bonds;

(B) To vest in trustees the right, in the event of a default by the authority, to take possession and use, operate, and manage any development project, or part of it, and to collect the rents and revenues arising from it, and to dispose of the moneys in accordance with the agreement of the authority with the trustee;

(C) To provide for the powers and duties of trustees and to limit the liabilities of them; and

(D) To provide the terms and conditions upon which the trustees, or the holders of bonds or any proportion of them, may enforce any covenant or rights securing or relating to the bonds; and

(10) (A) To exercise all, or any part or combination, of the powers granted in this section;

(B) To make covenants other than, and in addition to, the covenants expressly authorized in this section, of like or different character; and

(C) To make such covenants and to do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds, or, in the absolute discretion of the authority, as will tend to make the bonds more marketable, notwithstanding that the covenants, acts, or things may not be enumerated in this section.



§ 14-188-112 - Form and sale of bonds, etc.

(a) (1) Bonds or other evidence of indebtedness of a rural development authority shall be authorized by a resolution upon a vote of at least three (3) commissioners.

(2) As the resolution, its trust indenture, or mortgage may provide, the bonds:

(A) May be issued in one (1) or more series; and

(B) Shall:

(i) Bear such date or dates;

(ii) Mature at such time or times;

(iii) Bear interest at such rate or rates;

(iv) Be in such denomination or denominations;

(v) Be in such form, either coupon or registered;

(vi) Carry such conversion or registration privileges;

(vii) Have such rank or priority;

(viii) Be executed in such manner;

(ix) Be payable in such medium of payment, at such place or places; and

(x) Be subject to such terms of redemption, with or without premium.

(3) (A) The bonds may be sold under such terms or conditions as the authority may require.

(B) Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(b) In case any of the commissioners or officers of the authority whose signatures appear on any bonds shall cease to be commissioners or officers before the delivery of the bonds, their signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until the delivery.

(c) In any suit, action, or proceedings involving the validity or enforceability of any bond of an authority, or the security for it, any such bond reciting in substance that it has been issued by the authority to aid in financing a rural development project shall be conclusively deemed to have been issued for a development project of such character and the project shall be conclusively deemed to have been planned, located, and constructed in accordance with the purposes and provisions of this chapter.



§ 14-188-113 - Validation of indebtedness.

All outstanding loans and their evidences of indebtedness obtained and processed under the provisions of this chapter are validated, ratified, and confirmed. These evidences of debt are, respectively, found and declared to be valid and subsisting obligations of the makers in accordance with the terms of them.



§ 14-188-114 - Remedies of obligees.

An obligee of a rural development authority shall have the right, in addition to all other rights which may be conferred upon the obligee, subject only to any contractual restrictions binding upon the obligee, by:

(1) Mandamus, suit, action, or proceeding, at law or in equity, to compel the authority, and the commissioners, officers, agents, or employees of it, to perform each and every term, provision, and covenant contained in any contract of the authority with or for the benefit of the obligee, and to require the carrying out of any or all such covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter; or

(2) Suit, action, or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of the obligee of the authority.



§ 14-188-115 - Additional remedies conferrable on obligees.

A rural development authority shall have power, by its resolution, trust indenture, mortgage, lease, or other contract, to confer upon any obligee holding or representing a specified amount in bonds or other evidence of indebtedness the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in the resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction, to:

(1) Cause possession of any development project, or any part of it, to be surrendered to any obligee;

(2) Obtain the appointment of a receiver of any development project of the authority, or any part of it, and of the rents and profits from it. If a receiver is appointed, he may enter and take possession of the project, or any part of it, and operate and maintain it, collect and receive all fees, rents, revenues, or other charges thereafter arising from it, and shall keep the moneys in a separate account and apply them in accordance with the obligations of the authority, as the court shall direct; and

(3) Require the authority and the commissioners of it to account as if it and they were the trustees of an express trust.



§ 14-188-116 - Exemption from lien and execution sale.

(a) All real property of a rural development authority shall be exempt from levy and sale by virtue of an execution. No execution or other judicial process shall issue against it, nor shall any judgment against an authority be a charge or lien upon its real property.

(b) The provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of any authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, or revenues.



§ 14-188-117 - Exemption from taxes or assessments.

(a) (1) The property of a rural development authority is declared to be public property used for essential and exclusively public and governmental purposes and not for profit.

(2) The property and income from notes and bonds issued by an authority shall be exempt from all taxes, including state income taxes, and special assessments of the state or any state public body.

(b) (1) In lieu of taxes or special assessments, an authority may agree to make payments to a state public body for improvements, services, and facilities furnished by the state public body for the benefit of a development project.

(2) In no event shall these payments exceed the estimated cost to the state public body of the improvements, services, or facilities to be furnished.



§ 14-188-118 - Security for deposits.

(a) A rural development authority may, by resolution, provide that all moneys deposited by it shall be secured by:

(1) Obligations of the United States or of the state of a market value equal at all times to the amount of the deposits; or

(2) Any securities in which savings banks may legally invest funds within their control; or

(3) An undertaking with such sureties as shall be approved by the authority faithfully to keep and pay over upon the order of the authority any such deposits and agreed interest on them.

(b) All banks and trust companies are authorized to give any such security for such deposits.



§ 14-188-119 - Cooperation by authorities.

Any two (2) or more rural development authorities, created by or pursuant to the provisions of this chapter, may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all their powers for the purpose of financing, including the issuance of bonds, notes, or other evidence of indebtedness and giving security for them, planning, undertaking, constructing, operating, or contracting with respect to development projects located within the area of operation of any one (1) or more of the authorities.



§ 14-188-120 - Aid and cooperation by state public bodies.

For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of rural development projects, including development projects of the federal government, located within the area in which it is authorized to act, any state public body may, upon such terms, with or without consideration, as it may determine, may:

(1) Dedicate, sell, convey, or lease any of its property to a rural development authority;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works, which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with development projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

(4) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a development authority or the federal government respecting action to be taken by the state public body pursuant to any of the powers granted by this chapter; and

(5) Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction, or operation of such projects.



§ 14-188-121 - Federal aid and assistance.

(a) In addition to the powers conferred upon a rural development authority by other provisions of this chapter, an authority is empowered to borrow money or accept grants or other financial assistance from the federal government for, or in aid of, any development project within its area of operation. To these ends, an authority may comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable.

(b) It is the purpose and intent of this section to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance, or operation of any development project and in any other activity or undertaking of the authority.



§ 14-188-122 - Agreements with federal government.

(a) In any contract or amendatory or superseding contract for a loan entered into between any rural development authority and the federal government, or any of its agencies, with respect to any development project undertaken by the authority, any authority is authorized to make such covenants, including covenants with holders of obligations of the authority issued for purposes of the project involved, and to confer upon the federal government, or any of its agencies, such rights and remedies as the authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken.

(b) In any such contract, notwithstanding any other provisions of law, the authority may agree to sell and convey the project, including all lands appertaining to it to which the contract relates, to the federal government, or any agency of it, upon the occurrence of such conditions as may be prescribed in the contract, and at a price, which may include the assumption by the federal government, or any agency of it, of the payment, when due, of the principal of, and interest on, outstanding obligations of the authority issued for purposes of the project involved, determined as prescribed in it and upon such other terms and conditions as are provided in it.

(c) Any authority is authorized to enter into such supplementary contracts and to execute such conveyances as may be necessary to carry out the provisions of this section.






Chapter 189-198 - [Reserved.]

[Reserved]






Subtitle 12 - Public Utilities Generally

Chapter 199 - General Provisions

Subchapter 1 - -- General Provisions

§ 14-199-101 - Surplus revenues.

(a) As used in this section, unless the context otherwise requires:

(1) "Surplus revenues" means revenues remaining after adequate provision shall have been made for expenses of operation, maintenance, and depreciation of the utilities and all requirements pertaining to the payment of principal, interest, and fees in connection with bonds and establishing and maintaining reserves of ordinances or indentures securing bonds issued to finance the cost of constructing, reconstructing, extending, improving, or equipping the utilities have been fully met and complied with;

(2) "Utilities" means the utility or utilities involved in the pledging and use of surplus utility revenues pursuant to this section for the payment of the principal of, interest on, and paying agent's fees in connection with any bonds issued by the municipality.

(b) Any municipality in this state is authorized to pledge and use surplus revenues derived from one (1) or more of the water, sewer, gas, or electric utilities already owned at the time of any such pledge or use by the municipality for any of the following purposes only:

(1) Off-street parking facilities;

(2) Sanitation facilities;

(3) Hospital buildings and facilities;

(4) Public park buildings, improvements, and facilities;

(5) Auditoriums;

(6) Convention centers;

(7) Streets and roadways;

(8) Airport improvements and facilities;

(9) City halls and municipal administration buildings;

(10) Public ports, harbors, and industrial or other facilities related thereto, whether owned by the municipality or another public body;

(11) Fire and emergency equipment;

(12) Assistance for low-income customers under subsection (d) of this section; or

(13) Any combination of the above purposes.

(c) The authority conferred by this section pertains to the pledging and use of surplus utility revenues to bonds issued by municipalities for the purposes set forth in subsection (b) of this section only, which purposes are not related to the operation of utilities. Nothing in this section shall be construed as modifying or diminishing the authority, the existence of which is confirmed and ratified, of the direct pledging and cross pledging of all or any part of the revenues of each utility to utility revenue bonds issued for constructing, reconstructing, extending, improving, or equipping that and other utilities already owned by the municipality at the time of any such pledge, cross pledge, or use, as is presently done in the case of many municipalities in the state.

(d) (1) (A) The governing authority of a municipal electric utility may use surplus revenues from the operation of the municipal electric utility to provide assistance to low-income customers of the utility.

(B) Not more than four percent (4%) of surplus revenues may be used by the governing authority of a municipal electric utility to provide assistance to low-income customers of the utility.

(2) Assistance to low-income customers of the municipal electric utility may include without limitation:

(A) Home energy efficiency improvements;

(B) Bill payment assistance; or

(C) Other assistance approved by the governing authority of a municipal electric utility.

(3) If the governing authority of a municipal electric utility uses surplus revenues to provide assistance to low-income customers of the utility, the governing authority of a municipal electric utility shall establish guidelines for the application of assistance, including without limitation, qualifications for assistance and the manner in which assistance is sought.



§ 14-199-102 - Compensation of school district in lieu of taxes.

(a) (1) Upon approval of the governing body of a municipality, a utility owned by the municipality may compensate annually a public school district in which the utility is wholly or partly located in an amount not to exceed the amount the utility would pay in taxes if it were subject to taxation.

(2) The amount shall be based on a percentage not in excess of twenty percent (20%) of the value of all properties of the utility located in the public school district computed at the millage rate currently in effect in that district. The valuation may be determined by a certified public accountant who is personally familiar with the assets of the utility.

(3) The purpose of this subsection is to permit, but not to require, municipally owned utilities to compensate public school districts for loss of taxes resulting from the utilities' tax-exempt status.

(b) (1) The council of any city of the first class, city of the second class, or incorporated town in this state owning an electric utility system and deriving revenues from it may agree to and make payments in lieu of taxes to any school district, all or a portion of which is within the city limits of the municipality, when some or all of the property of the electric utility system of the municipality is within the boundaries of the school district.

(2) The amount of the payment in lieu of taxes to be made to the school district shall be such amount as the council of the municipality shall determine, not to exceed the amount that would be due the school district in taxes if the property of the electric utility system of the municipality located within the boundaries of the school district was privately owned and subject to taxation by the school district.

(3) Payments in lieu of taxes shall be made only from surplus electric revenues.

(4) "Surplus electric revenues," as used in this subsection, means electric revenues remaining after adequate provision shall have been made for expenses of operation, maintenance, and depreciation and all requirements of ordinances, orders, and indentures securing bonds theretofore issued or securing bonds thereafter issued to finance the cost of acquiring, constructing, reconstructing, extending, or improving the electric utility system have been fully met and complied with.



§ 14-199-103 - Vacation of public utility easements.

(a) Cities of first and second class and incorporated towns are given power and authority to vacate public utility easements or segments thereof, within such cities and towns under the conditions and in the manner provided for the vacation of streets and alleys by §§ 14-301-301 -- 14-301-306.

(b) A petition requesting the vacation of a public utility easement, signed by the property owners through whose property the easement extends shall be filed with the municipal legislative body and dealt with in the manner provided for by law.

(c) Upon the adoption of an ordinance vacating a public utility easement, or a segment thereof, the ownership of the lot, block, or parcel of real property through which the easement extends shall cease to be burdened with the easement.

(d) Nothing in this section shall be construed as empowering first-class and second-class cities and incorporated towns to vacate utility easements still in use or to vacate utility easements owned by utilities without just compensation therefor.

(e) This section shall be cumulative to §§ 14-301-301 -- 14-301-306.



§ 14-199-104 - Insurance and retirement plans.

(a) In any city of the first class owning and operating municipal light and power systems, the boards of commissioners or other controlling or managing bodies in control of such systems are authorized to provide plans of social security, group insurance, hospitalization insurance, old age pension and retirement pay benefits, or any of these benefits, for any or all employees of municipal light and power systems under such plan or plans as the boards of commissioners deem most desirable.

(b) The plans for any or all benefits may include payments from both the boards of commissioners and the employees, or either of them, and may be underwritten by some solvent insurance company or by a fund set up and maintained by the boards of commissioners from the funds of the light and power systems, except such funds as are set aside for specific purposes, the employees, or both or either of them.

(c) The plans, when perfected, shall supersede all other plans provided by law.






Subchapter 2 - -- Profits of Electric or Water System

§ 14-199-201 - Applicability to commission form of government.

No part of this subchapter shall apply to a municipal plant operated solely by city commissioners without a majority vote of the commissioners.



§ 14-199-202 - Authorized use.

Any municipality owning an electric power plant or a water system, where the plant or system has no bonded indebtedness, is authorized to use the profit derived from the operation of the plant or system toward the payment of the outstanding bonded indebtedness of all sewer or street improvement districts within the limits of the municipality, as provided in this subchapter.



§ 14-199-203 - Ordinance requirement.

The profits from the operation of any electric power plant or water system within any municipality shall not be used toward the retirement of the bonded indebtedness of any sewer or street improvement district within such city until the use of the profit for that purpose has first been authorized by an ordinance regularly adopted by the council of the municipality.



§ 14-199-204 - Apportionment ratio.

At the end of each fiscal year of the operation of the municipally owned electric plant or water system, the profit from the operation of the plant or system shall be determined. If the council or city commission of the municipality shall determine that the profit or a part thereof shall be used toward the retirement of the bonded indebtedness of all the sewer or street improvement districts within the limits of such municipality, then the council, by ordinance as provided in § 14-199-203, shall allocate the amount to the various improvement districts within the limits of the municipality according to the following ratio: The total amount of bond and interest maturities of all sewer or street improvement districts within such municipality coming due during the particular fiscal year for which the profit of the plant and system was determined, shall be determined, and the ratio which the total bond and interest maturities of any sewer or street improvement district for such fiscal year bears to the total bond and interest maturities of all the sewer or street improvement districts for the fiscal year shall be the percentage used to allocate to each sewer or street improvement district, its proportion of the profit to be used for the retirement of the bonded indebtedness of any such district.



§ 14-199-205 - Payment of allocated funds.

The amounts allocated to the various sewer or street improvement districts within the limits of a municipality shall be paid to the districts when the commissioners of the district shall request that the amount be paid in order that the amount may be used to pay the bond and interest maturities of the districts which are about to come due.






Subchapter 3 - -- Lease or Sale

§ 14-199-301 - Lease or contract.

(a) The council of any municipal corporation operating a system of waterworks or sewer or gas or electric plants belonging to and owned by any town or city may lease, or may contract for the operation of, the system of waterworks or sewer or gas or electric plants for such period of time and upon such terms and conditions as the council may deem for the best interest of the town or city.

(b) The lessees, or parties with which the town or city has contracted, shall be required to maintain, keep in repair, and return the plant to the town or city in as good condition as when received, ordinary wear and tear excepted, but the maintenance contemplated shall permit more modern or suitable machinery or equipment, equally as efficient to perform the service required, to be installed in place of machinery or equipment then in use.

(c) No lease shall be made, and no contract for the operation of any such system shall be entered into, except with persons, firms, or corporations, both for profit and nonprofit, holding a franchise to operate a system of waterworks or sewer or gas or electric plants in the city or town in which the plant or system to be leased or operated is situated.

(d) No plant shall be taken over for operation under the provisions of this subchapter unless and until the lessee, or the party with which the town or city contracts, has filed with the town or city an approved bond, in such sum as the council may require, for the faithful fulfillment of the terms of the lease or contract.



§ 14-199-302 - Sale.

(a) The council of any municipal corporation owning a system of waterworks or gas or electric plants may sell the system or either of them, together with the right to operate them when they shall determine by resolution adopted by a majority vote of the council that it would be for the best interest of the town or city that the sale be consummated.

(b) (1) Before any sale shall be consummated, a petition shall be filed with the council within one (1) year after the adoption of the resolution, signed by a majority in value as shown by the last county assessment of the owners of real property within the town or city proposing to make the sale, asking that the sale be made and stating the minimum price at which the sale shall be made, which shall in no event be a sum less than the amount necessary to pay all the outstanding secured indebtedness against the plant or system.

(2) Upon the filing of this petition, the council of the city or town shall give notice by publication once a week for two (2) weeks in a newspaper published in the county in which the city or town may lie, advising the owners of real property within the city or town that on a day therein named the council of the city or town will hear the petition and determine whether those signing it constitute a majority in value of the owners of real property.

(3) At the meeting named in the notice, the owners of real property within the city or town shall be heard before the council, which shall determine whether the signers of the petition constitute a majority in value. The finding of the council shall be conclusive unless within thirty (30) days thereafter suit is brought to review its action in the chancery court of the county in which the city or town lies.

(4) In determining whether those signing the petition constitute a majority in value of the owners of the real property within the city or town, the council and the chancery court shall be guided by the records of deeds in the office of the recorder of the county and shall not consider any unrecorded instrument.



§ 14-199-303 - Payment -- Bond.

(a) Where the sale price is an amount greater than the outstanding secured indebtedness of the district, at least the excess over the amount of the secured indebtedness shall be paid in cash.

(b) (1) All deferred payments, if any, shall be secured by a bond for one and one-half (11/2) times the total amount of the deferred payments. This bond shall be for the maintenance of the plant or system during the time of any outstanding secured indebtedness and for the prompt payment of any interest or principal on any secured indebtedness as and when the interest or principal shall fall due.

(2) The bond shall be further conditioned that the purchaser will maintain insurance upon the plant for an amount to be agreed upon, with a "loss payable" clause for the benefit of the town or city making the sale as its interest may appear.

(3) The bond shall be approved by the town or city council.

(4) The bond provided for in this section and § 14-199-301 shall be made by a corporate surety company authorized to do business in the State of Arkansas.



§ 14-199-304 - Deed of conveyance -- Satisfaction of lien.

(a) The transfer of property under this subchapter shall be evidenced by a deed of conveyance in the usual form and with the usual covenants or warranty; but a lien against the property sold shall be retained in the deed for all of the unpaid sale price with the right, upon default of payment of any interest or indebtedness when any interest or indebtedness falls due, to declare all of the unpaid sale price due and payable and to proceed to a foreclosure. The deed of conveyance shall be executed on behalf of a town or city by the mayor and the recorder or clerk.

(b) A receipt duly executed by the treasurer of a town or city shall release the purchaser from further liability for the payment of the amount recited in the receipt.

(c) Upon the payment of all indebtedness for which a lien may be retained in the deed of conveyance, the mayor and recorder or clerk of a town or city are authorized and directed to satisfy the lien by a deed or release, or by marginal entry upon the deed records where the lien may be recorded.



§ 14-199-305 - Use of down payment.

The proceeds of any initial cash payment from the sale of any system of waterworks or gas or electric plants of any town or city shall be applied first to the payment of all unsecured debts owing by the town or city on account of the plant or system. Any remainder shall be turned over to the treasurer of the town or city.



§ 14-199-306 - First opportunity to purchase -- Notice.

(a) Any privately owned utility whose main facilities and service area is wholly located within no more than two (2) counties and which serves primarily rural residential customers shall not be transferred or sold to another privately owned legal entity without first the county, or a political subdivision of the county established by the utility's customers solely for the purpose of acquiring the utility, being given the first opportunity to purchase the utility together with the right to meet any other bona fide offers.

(b) Prior to any offering, the utility shall attach a notice to each customer's bill that the utility will be offered for sale on a specified future date not less than ninety (90) days after the date of the first notice.






Subchapter 4 - -- Joint Management

§ 14-199-401 - Joint management authorized.

All cities of the first class whose population exceeds seven thousand (7,000) according to the official federal census now owning both a light plant and a water plant which are operated by separate boards or commissions, the light plants having been constructed pursuant to Arkansas Constitution, Amendment 13 [repealed], and the water plants having been constructed by an improvement district embracing the city as a whole, are authorized and empowered to adopt a municipal ordinance providing for the consolidation of the boards or commissions, and for the joint management of the water and light plants by the consolidated boards or commissions.



§ 14-199-402 - Ordinance abolishing old boards -- Light and water commission created.

(a) Cities of the first class, in order to comply with the provisions of this subchapter, are authorized and empowered to adopt and approve an ordinance providing that:

(1) Each board or commission referred to in § 14-199-401 shall be immediately abolished;

(2) A new board, known as the "light and water commission," shall be created and established to be composed of not more than nine (9) members, with at least one (1) member from each ward, whose qualifications and tenures of office are set forth in subsection (b).

(b) (1) The city council shall, immediately after the passage of the ordinance, select four (4) members; two (2) members from the light board or commission and two (2) members from the water board or commission abolished by this ordinance to serve as commissioners of the light and water commission.

(2) (A) Members appointed shall serve until the third city general election following their appointment and thereafter shall be elected for two (2) year terms by the qualified voters of the municipality.

(B) The remaining members of the commission shall be appointed to serve until the second general election after the passage of this ordinance and thereafter shall be elected each two (2) years by the qualified voters of the municipality at the city general election.

(c) The commission shall have authority to designate its chairman and prescribe rules and regulations for the operation of the commission.



§ 14-199-403 - Compensation of commissioners.

The city council of any city adopting an ordinance in conformity with this subchapter is authorized to allow a per diem expense for each member at each meeting of the light and water commission herein provided. The per diem expense shall not exceed ten dollars ($10.00), and neither shall it exceed twenty dollars ($20.00) in any calendar month.



§ 14-199-404 - Report and audit of operation.

The city council of any city adopting the ordinance provided for in this subchapter shall require the consolidated governing body designated as the light and water commission to make a complete and competent audit by an auditor approved by the city council each biennium, from and after the effective date of the ordinance. The city council shall require the light and water commission to file with the city council a complete report and audit of the operation of both the light plant and water plant. This audit shall be publicized in a legal newspaper having a general circulation in the county wherein the city is located.






Subchapter 5 - -- Electric Distribution System Management

§ 14-199-501 - Authority to create commission.

All cities of the first class in excess of population of fifty thousand (50,000), according to the last official federal census and having the mayor-council form of government on the date of passage of this subchapter, now owning an electric distribution system are authorized and empowered to adopt a municipal ordinance providing for the creation of a commission for the management of the electric distribution system.



§ 14-199-502 - General powers of commission.

(a) The commission created pursuant to this subchapter shall have full power to operate and control the utilities system entrusted to its direction by the city ordinance creating the commission.

(b) Subject to such restrictions as may be prescribed in the ordinance creating the commission pertaining to the expenditure of surplus utility revenues, establishment of rates for service, and appointment of commission members, the commission shall have plenary powers with reference to the selection, supervision, and payment of compensation for all employees required in connection with the operation of the electrical distribution system, with reference to management, improvement, extension, and maintenance of the electrical distribution system, with reference to the purchase of such materials and supplies, or machinery as are necessary and proper, and with reference to necessary indebtedness to finance the extension, betterment, or improvement of the electrical distribution system.



§ 14-199-503 - Fiscal powers of commission.

(a) (1) Subject to restrictions set forth in the ordinance creating the commission, it shall have power to borrow money and issue negotiable evidences of debt in the form of serial bonds or short-term notes. It may execute such negotiable notes or bonds to obtain the funds needed to carry out its functions.

(2) The commission may also pledge its revenues including the income from operations, and it may mortgage its property to secure the payment of money borrowed.

(b) The rate of interest to be paid and the time of maturity of all obligations shall be such as, in the judgment of the commission, will be most advantageous to the commission and its patrons. However, no obligation shall be made to run for more than twenty (20) years and no obligation running longer than one (1) year shall bear interest at more than the maximum rate allowable for income from the obligations to qualify for tax-exempt status under the laws of the United States of America and the State of Arkansas.



§ 14-199-504 - Quarterly report.

The commission shall report to the city council on each calendar quarter of the year on the state of the operations of the commission and its financial affairs.



§ 14-199-505 - Outstanding bond indebtedness -- Cross-pledging.

(a) If any city of the first class subject to this subchapter shall have outstanding, on the date of enactment of this subchapter, any revenue bonds issued under the authority of § 14-199-101, or the general laws of the state wherein electric utility revenues or surplus electric utility revenues are pledged, then, in that event, the ordinance authorizing the creation of the commission envisioned within this subchapter shall specifically provide all of the terms and provisions of ordinances and laws authorizing such bonded indebtedness shall be fully complied with. The ordinance creating the commission provided for in this subchapter shall make specific provisions limiting the authority of the commission so as not to cause a default under any existing bond issue. If the city council deems it appropriate, the authorizing ordinance shall provide for separate accountings and audits as is required by such bond issues.

(b) Nothing contained in this section shall either prohibit or authorize the cross-pledging of sewer, electric, and water revenues as may be now allowed by law or § 14-199-101.






Subchapter 6 - -- Television Signal Distribution Systems

§ 14-199-601 - Authority of municipalities generally -- Immunity.

(a) Any first-class city, second-class, and incorporated town may own, construct, acquire, purchase, maintain, and operate a television signal distribution system for the purpose of receiving, transmitting, and distributing television impulses and television energy, including audio signals and transient visual images, to the inhabitants of the city or town and to the inhabitants of an area not to exceed two (2) miles outside the boundaries of the city or town.

(b) In no case shall a city or town be held liable for damages for failure to furnish or provide the service.



§ 14-199-602 - Appliances, fixtures, and equipment authorized.

The city or town may erect, construct, operate, repair, and maintain in, upon, along, over, across, through, and under its streets, alleys, highways, and public grounds, poles, cross-arms, cables, wires, guy-wires, stubs, anchors, towers, antennas, pipes, connections, and other appliances, fixtures, and equipment necessary, expedient, or useful in connection with a television signal distribution system.






Subchapter 7 - -- Municipal Utility Systems

§ 14-199-701 - Authority to lease or contract with nonprofit corporation.

(a) Any city of the first class, city of the second class, and incorporated town owning a waterworks system, sewer system, gas system, electric system, television signal distribution system, other municipal utility system, or any combination thereof, may lease such system or systems to any nonprofit corporation organized under the laws of the State of Arkansas, or may contract with any such nonprofit corporation, for the purpose of the management and operation of such system or systems for such period of time and upon such terms and conditions as may be deemed to be in the best interests of the city or town.

(b) The nonprofit corporation shall manage and operate the utility system or systems solely on behalf of the city or town and shall be deemed an instrumentality thereof for such purpose.

(c) No such lease or contract shall contain an option to purchase or otherwise transfer ownership to such utility system or systems, nor shall any such lease or contract have a term which is more than eighty percent (80%) of the reasonably expected economic life of the utility system or systems.

(d) The directors of the nonprofit corporation shall be nominated by its members, and the members and directors shall be approved by the council, board of directors, or other like body in which the legislative functions of a municipality are vested and shall be residents of the city or town.

(e) The provisions of subsections (b) and (d) of this section shall not apply to nonprofit corporations formed under the provisions of § 23-18-301 et seq., and nothing in this subchapter shall act to prevent or prohibit a city or town from entering into a lease or contract with such a nonprofit corporation for the purposes set out in subsection (a) of this section.



§ 14-199-702 - Subchapter supplemental.

It is the specific intent of this subchapter that the provisions of this subchapter are supplemental to other constitutional or statutory provisions which may provide for the leasing of or contracting for the management and operation of municipal utility systems.









Chapter 200 - Municipal Authority over Utilities

§ 14-200-101 - Jurisdiction over utilities -- Appeal.

(a) As used in this section, "public utility" means any electric, gas, sewer, or telephone company, and any company providing similar services, except a company excluded from the definition of "public utility" under § 23-1-101(9)(B)(ii), a consolidated utility district under § 14-217-101 et seq., and a water or light commission under § 14-201-101 et seq.

(b) (1) Acting by ordinance or resolution of its council, board of directors, or commission, every city and town shall have jurisdiction to:

(A) (i) Except as provided in § 23-4-201, determine the terms and conditions upon which the public utility may be permitted to occupy the streets, highways, or other public places within the municipality, including without limitation:

(a) The rates, quality, and character of each kind of product or service to be furnished or rendered by a public utility; and

(b) A reasonable franchise fee.

(ii) The ordinance or resolution shall be deemed prima facie reasonable.

(iii) A franchise fee for a utility, including a telephone company providing services other than basic local exchange service, shall not exceed the higher of the amount in effect on January 1, 1997, or four and one-quarter percent (4.25%), unless agreed to by the affected utility or approved by the voters of the municipality;

(B) Require a telephone company providing basic local exchange service to pay a reasonable franchise fee not to exceed the higher of the amount of the telephone company's franchise fee on January 1, 1997, or a fee equal to four and one-quarter percent (4.25%) of the revenues received by the telephone company from providing basic local exchange services, unless:

(i) A higher rate or franchise fee is approved by the voters of the municipality; or

(ii) The telephone company agrees to pay a higher percentage on services offered in addition to basic local exchange services;

(C) Require of any public utility such additions and extensions to its physical plant within the municipality as shall be reasonable and necessary in the interest of the public and to designate the location and nature of all such additions and extensions, the time within which they must be completed, and all conditions under which they must be constructed; and

(D) Provide a penalty for noncompliance with the provisions of any ordinance or resolution adopted pursuant to the provisions of this chapter.

(2) Nothing in this section shall limit the authority of the public utility to collect from its customers residing in each municipality an amount that equals the franchise fee assessed by the municipality on the public utility.

(3) If franchise fees assessed for basic local exchange services are based on revenues, the revenues shall consist of revenues from basic local service, excluding, among other things, extension, terminal equipment, toll, access, yellow pages, and other miscellaneous equipment revenues.

(4) (A) No cause of action that challenges the right of a municipality to assess a franchise fee against a public utility for permission to occupy the streets, highways, or other public places within the municipality shall result in the award of money damages.

(B) However, consistent with the provisions of Arkansas Constitution, Article 16, § 13, any cause of action for illegal exaction found to be meritorious may result in the granting of injunctive relief.

(c) (1) Any public utility affected by any such ordinance or resolution or any other party authorized to complain to the Arkansas Public Service Commission under § 23-3-119 may appeal the action of the council or commission by filing within twenty (20) days of receipt of notice of the ordinance or resolution by the utility's registered agent for service of process of the final action a written complaint with the commission setting out how the ordinance or resolution is unjust, unreasonable, or unlawful, whereupon the commission shall proceed with an investigation, hearing, or determination of the matters complained of, with the same procedure that it would dispose of any other complaint made to it, and with like effect.

(2) Such appeal shall not suspend the enforcement of any provisions of the ordinance or resolution unless the commission, after a hearing and upon notice and for good cause shown, orders the suspension conditioned upon the filing of a bond with the commission as provided for in § 23-4-408.

(3) Nothing in this section shall be construed to in any way limit or restrict the jurisdiction or the powers of the commission as in other sections granted.

(4) In the event the municipal boundaries of a city or town are altered or amended by annexation or otherwise, the city or town shall notify the utility's registered agent for service of process of the alteration or amendment, and the utility shall not be liable for any additional franchise fees for the right to furnish utility service or occupy the streets, highways, or public places in newly added or annexed areas unless the notice shall have been given.

(d) In all matters of which by this act the commission and cities and towns are each given original jurisdiction, such jurisdiction shall be concurrent. Cities and towns shall take no action with respect to any matter under investigation by the commission until the matter has finally been disposed of by the commission. The commission shall take no action with respect to any matter which is the subject of an ordinance or resolution pending before the council or commission of any city or town until the matter has finally been disposed of.

(e) Nothing in this act shall deprive or be construed as depriving any municipality of the benefits or rights accrued or accruing to it under any franchise or contract to which it may be a party, and neither the commission nor any court exercising jurisdiction under this act shall deprive the municipality of any such benefit or right.

(f) (1) No city or town may impose additional franchise fees upon any provider of regulated broadband services under the Broadband Over Power Lines Enabling Act, § 23-18-801 et seq.

(2) A city or town may impose franchise fees upon any provider of nonregulated broadband services under the Broadband Over Power Lines Enabling Act, § 23-18-801 et seq., at the same rates that the city or town charges other providers of broadband network services.



§ 14-200-102 - Violation of municipal franchise -- Penalty -- Damages.

(a) Whenever a person, company, or corporation which has secured a franchise from any municipality in this state to furnish power, water, gas, or electricity to the municipality and to consumers thereof fails or refuses to keep, erect, or use due diligence to maintain reasonably adequate facilities or instrumentalities to enable it to carry out its contractual obligations with the municipality and the consumers therein, and negligently or willfully fails or refuses to furnish an adequate supply of the utility it has contracted and agreed to furnish and provide, then, and in every such case, the person, company, or corporation so failing or refusing shall be subject to a penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each day such negligent or willful failure or refusal continues to exist. Each day shall constitute a separate offense.

(b) This penalty shall be recovered by the city attorney of any municipality in a suit instituted by him, or by the prosecuting attorney filing information in behalf of the state, for the use and benefit of the municipality affected, in a court of competent jurisdiction, from any utility because of the negligent or willful failure or refusal of the person, company, or corporation to furnish an adequate supply of the utility as provided by its contract.

(c) Any person or consumer of the utility having a contract with any such utility for service, upon the failure or refusal of the utility, shall have the right to institute a suit in his own behalf in a court of competent jurisdiction. He shall recover compensatory damages for any failure or refusal in whatsoever amount the proof may show he has been damaged.

(d) This section shall not apply to cities or towns with a population of less than three thousand (3,000) that have granted franchises for electric current for lighting and other purposes that is furnished by a manufacturing establishment not solely engaged in the manufacture of electric current for lighting and other purposes.



§ 14-200-103 - Duration of permits granted by municipalities.

(a) All permits, licenses, or franchises granted by any municipality to any public utility authorizing it to occupy the streets, highways, alleys, and other public ways in the municipality, for the purpose of constructing and maintaining any facilities for the supplying of any public service or commodity, shall be unlimited as to time.

(b) The utility or its successors and assigns shall hold the permit, license, or franchise in accordance with the terms, conditions, and limitations of this act and any future regulatory acts.

(c) The permit, license, or franchise shall continue in force until such time as a municipality having authority to do so shall purchase the property operating under such permit, license, or franchise in accordance with the provisions of this act, or until terminated according to the law for misuser or nonuser.



§ 14-200-104 - Continuation of existing franchises and permits.

Any permit, license, or franchise heretofore granted to a public utility by the state or a municipality to occupy the streets, highways, alleys, or other public ways of any municipality for the purpose of carrying on any of the public services defined in this act, is amended in such manner that the permit, license, or franchise shall continue in force until such time as the municipality having authority to do so shall purchase the property operated under the permit or franchise in accordance with the terms and provisions of this act or until terminated according to law for misuser or nonuser.



§ 14-200-105 - Acceptance of permit as consent to future sale.

(a) Any public utility accepting or operating under any permit, license, or franchise shall by acceptance of any permit, license, or franchise be deemed to have consented to a future purchase of its property actually used and useful for the convenience of the public by the municipality in which it is situated, upon notice of not less than ninety (90) days from the municipality of its intention to make the purchase for the just compensation and the damages, including severance damages, if any, and under the terms and conditions of purchase and sale determined by the Arkansas Public Service Commission in the manner provided in §§ 14-200-106 -- 14-200-108.

(b) The public utility shall thereby be deemed to have waived the right of the necessity of such taking to be established by the verdict of a jury and to have waived all other remedies and rights relative to condemnation except such rights and remedies as are provided in § 14-200-108.



§ 14-200-106 - Municipal power to acquire, construct, or operate public utility plant.

Any municipality shall have the power, subject to the provisions of this act, to acquire by purchase or otherwise or construct and operate a public utility plant and equipment, or any part thereof, for the production, transmission, delivery, or furnishing of any public service.



§ 14-200-107 - Election to authorize purchase by municipality.

Any municipality may determine to acquire the property of a public utility as authorized under the provisions of this act by the vote of the municipal council or city commission, taken after a public hearing, of which at least thirty (30) days' notice has been given, and ratified and confirmed by a majority of the electors voting thereon at any general or special municipal election held in accordance with § 7-11-201 et seq.



§ 14-200-108 - Compensation and damages for purchase.

(a) Whenever the Arkansas Public Service Commission has been notified by either party that a municipality has, pursuant to law, decided to purchase a plant property or facilities of a public utility and that the parties to the purchase and sale have been unable to agree on just compensation to be paid and to be received, or any other terms and conditions of the sale, the commission shall thereupon proceed to set a time and place for a public hearing after thirty (30) days' notice to the utility and municipality upon the matters of the just compensation to be paid for the taking of the property of the public utility actually used and useful for the convenience of the public, and damages, if any, caused by the severance of the property purchased or to be purchased by the municipality, and of all other terms and conditions of the purchase and sale.

(b) (1) Within a reasonable time after the time fixed for the hearings and notice, the commission shall by order fix, determine, and certify to the municipal council, to the public utility, and to any bondholders, mortgagees, and lienors of the utility appearing upon the hearing, the just compensation, and damages, if any, to be paid for the taking and severance of the property of the public utility used and useful for the convenience of the public, and all other terms and all conditions of sale and purchase which it shall ascertain to be reasonable, which terms and conditions shall constitute a compensation and damages, and terms and conditions, to be paid.

(2) Upon the filing of the order by the commission with the clerk of the municipality, the municipality shall thereupon be obligated to make the payments and otherwise comply with the terms and conditions of the order in order to consummate the purchase.

(c) Upon the consummation of the purchase, the public utility shall execute an instrument conveying the property purchased and so paid for.



§ 14-200-109 - Municipal power to finance electric facilities system.

(a) Any municipality, board, commission, or other authority duly established by any municipality owning and operating any system for the generation, transmission, or distribution of electric power or energy may issue revenue bonds and pledge the revenues derived from the system, whether the revenues are derived from within or beyond the corporate limits of the municipality, as may be permitted or authorized by applicable law, without obtaining the approval of the Arkansas Public Service Commission.

(b) Nothing in this section should be construed to authorize any municipality, board, commission, or authority to issue or sell bonds or use the proceeds thereof to purchase, condemn, or otherwise acquire a utility plant or distribution system or portion thereof owned or operated by a public utility without the consent of the public utility.



§ 14-200-110 - Municipal access to utility records.

The municipal councils or city commissions shall have authority, by order, to require:

(1) From the utility certified copies of all reports, rates, classifications, rules, or other practices in force on the part of the utility at any time;

(2) From the utility for the purpose of examination or investigation all books, records, and other information as to any matter pertaining to its business or organization; and

(3) The utility to furnish from time to time, for consideration, verified itemized and detailed inventory and valuation of any or all of its property as to which the municipal council or city commission should properly have knowledge, in order to enable it to perform its duties under this chapter.



§ 14-200-111 - Rural service.

(a) Municipalities owning or operating facilities for supplying a public service or commodity to its citizens may extend its electric service into rural territory contiguous to the municipality upon order of the Arkansas Public Service Commission.

(b) (1) Rates and rules for the rural electric service shall be established from time to time by the city council, board of directors, or local water and light commission governing such municipally owned electric utility and without the approval of the Arkansas Public Service Commission.

(2) However, at no time shall the rates for rural territory so served exceed the rates charged to ratepayers receiving service within the municipality, provided, however, that, where the municipality serves less than three thousand (3,000) customers outside its corporate limits, rates may be ten percent (10%) higher than rates inside its corporate limits if, but only if, such rates for service with the ten percent (10%) surcharge are equal to, or less than, rates for service of electric public utilities adjacent to the municipality's service territory.



§ 14-200-112 - Exemption from regulation by state commissions.

Municipalities owning or operating any public utilities are exempt from any supervision or regulation by the Arkansas Transportation Commission and the Arkansas Public Service Commission.






Chapter 201 - Municipal Boards And Commissions

Subchapter 1 - -- Cities of the First Class Generally

§ 14-201-101 - Scope of subchapter.

(a) Any water or waterworks commission in this state now operating under §§ 14-234-301 -- 14-234-309 shall be excluded from all the provisions of this subchapter.

(b) Any city of the first class operating a municipally owned electric light plant and system and electing the commissioners thereof by popular vote prior to January 1, 1956, under the provisions of subchapter 2 of this chapter shall not be governed by this subchapter but shall continue to operate their municipally owned light plants under that subchapter and other applicable legislation and any ordinance passed pursuant to that subchapter.

(c) Any cities of the first class heretofore operating a municipally owned water system, sewer system, or any other municipally controlled improvement district, which have been consolidated under and controlled by a specially created board of directors under any special act of the General Assembly, and particularly Acts 1923, No. 487, shall be exempt from the operation of this subsection and shall continue to operate under the acts providing for their creation.



§ 14-201-102 - Construction of subchapter.

(a) (1) Nothing in this subchapter shall be construed to reduce or take away any of the powers or authority of the city council or other governing body, at the request of the commission, to authorize the issuance of bonds or other evidences of indebtedness under other applicable legislation.

(2) Nothing in this subchapter shall be construed to affect bonds previously so issued or other obligations previously so incurred which are ratified and confirmed.

(b) Nothing in this subchapter shall be construed to authorize any municipality or commission to issue revenue bonds or other evidences of debt or to pledge electric property, for the purpose of acquiring or paying the cost of acquisition by purchase, condemnation, or otherwise of any electric light and power plants, system, or other facilities, or any part thereof, owned or operated by another utility without the consent of such utility.



§ 14-201-103 - Applicability of subchapter.

The provisions of this subchapter shall not apply to any commission, agency, or board created otherwise than pursuant to this subchapter by any city of the first class for the purpose of operating and managing the city's waterworks or electric system.



§ 14-201-104 - Powers of city council.

(a) (1) Any city of the first class owning and operating either a waterworks and distribution system or electrical light plant and system, or both, may by appropriate action by its city council or other governing body create a commission pursuant to this subchapter for the purpose of operating and managing the waterworks and distribution system or electrical light plant and system or both.

(2) The ordinance, resolution, or other action creating a commission shall specifically state that the commission is created pursuant to this subchapter.

(b) The city council or other governing body may enact whatever measures may be found necessary to carry out the purposes of this subchapter.



§ 14-201-105 - Creation of commission -- Members.

(a) (1) Any city of the first class in which it is desired to establish such a utility commission, by a majority vote of the city council, shall enact an ordinance creating a commission to be composed of five (5) citizens who are qualified electors of the county and not less than thirty-five (35) years of age.

(2) The ordinance, resolution, or other action creating a commission shall specifically state that the commission is created pursuant to this subchapter.

(b) The commissioners shall be appointed by the mayor and confirmed by a two-thirds (2/3) vote of the city council.

(c) (1) No member of the commission shall hold any elective office under the municipal, county, state, or federal government while a member of the commission.

(2) No member of the commission shall be an officer, director, or employee of any private utility company.

(d) There shall be five (5) positions on the commission. The person appointed to position number one (1) shall serve for a term of two (2) years. The person appointed to position number two (2) shall serve for a term of four (4) years. The person appointed to position number three (3) shall serve for a term of six (6) years. The person appointed to position number four (4) shall serve for a term of eight (8) years. The person appointed to position number five (5) shall serve for a term of ten (10) years. Successor members shall be appointed for a term of ten (10) years.

(e) All vacancies occurring in the membership of the commission due to death, resignation, or other causes shall be filled by the mayor appointing a person to fill the unexpired term of the membership so vacated, subject to the approval of two-thirds (2/3) of the city council.

(f) Successors to members of the commission whose terms have expired or who fill the unexpired portion of a term shall be appointed by the mayor, subject to the approval of two-thirds (2/3) of the city council.



§ 14-201-106 - Compensation of commissioners.

The commissioners shall receive ten dollars ($10.00) per day while attending meetings of the commission. In addition, they shall be reimbursed for expenses incurred for necessary travel, meals, and lodging while attending to the business of the commission away from the city and for other necessary expenses incurred in the performance of the business of the commission.



§ 14-201-107 - Oath of commissioners.

Before entering upon their duties as commissioners, each member of the commission shall take the oath prescribed by Arkansas Constitution, Article 19, § 20.



§ 14-201-108 - Removal from office of commissioner.

A member of the commission may be removed from office by the mayor and a two-thirds (2/3) vote of the city council for malfeasance, misfeasance, nonfeasance, or other misconduct.



§ 14-201-109 - Abolition of commission.

(a) (1) When such a utility commission has been established pursuant to this subchapter by the city council or other governing body, it cannot be abolished except by a majority vote of the electorate of the city at a special election called for the purpose.

(2) No abolishment of any such commission, whether pursuant to the provisions of this subchapter or otherwise, shall affect the rights, properties, or obligations held or incurred by the commission.

(b) (1) If twenty-five percent (25%) of the electors of the city petition the city council to do so, a special election shall be ordered in accordance with § 7-11-201 et seq. not later than fourteen (14) days from the date on which the petition was filed to be held at least ninety (90) days after the order on the question whether the utility commission shall be abolished or continued.

(2) A majority vote of the electorate shall determine the question.



§ 14-201-110 - General powers of commission.

(a) (1) The commission shall have full power to manage, operate, improve, extend, maintain, and contract concerning the municipal waterworks and distribution system or electric light plant and system, or both, and has full power to employ or remove any and all assistants and employees and to fix, regulate, and pay their salaries.

(2) Without limiting the generality of the foregoing, the commission is empowered to acquire, construct, and equip any and all facilities, consisting of real property, personal property, or mixed property of any and every kind, which in the judgment of the commission are necessary or useful as a part of or in connection with the municipal waterworks and distribution system or electric light plant and system, or both including, without limitation, facilities for the generation of electric power and related transmission facilities, which may be located within or without the corporate boundaries of the city. In furtherance of its authority to construct facilities for the distribution or transmission of electric energy and to provide its customers reliable utility service, the commission is granted the right of eminent domain outside the corporate limits of the municipality creating the commission, but subject to the provisions of § 14-201-102(b) and only within the contiguous service territory as heretofore or hereafter granted to the municipality by the Arkansas Public Service Commission and in accordance with the procedures of §§ 18-15-301 -- 18-15-308 and as those sections may be amended.

(b) (1) The commission is empowered to establish rates for water, or electricity, or both, and it may change the rates when the facts so warrant.

(2) The commission is empowered to execute long-term contracts for utility service, subject to the power to change the rates applicable to them as set out in this section.



§ 14-201-111 - Authority to borrow, issue bonds or notes -- Pledge of revenues.

(a) The commission may borrow money and issue negotiable evidences of debt therefor either in the form of bonds or short-term notes, and it may execute such negotiable notes or bonds to obtain the funds needed to carry out its functions.

(b) The commission may also pledge its revenues including the income from operations, and it may mortgage waterworks or electric system property to secure the payment of money borrowed.



§ 14-201-112 - Bonds or notes -- Issuance generally.

The issuance of bonds or notes shall be by a resolution of the commission.



§ 14-201-113 - Bonds or notes -- Terms and conditions.

(a) The bonds or notes may:

(1) Be coupon bonds payable to bearer, subject to registration as to principal or as to principal and interest, or fully registered bonds without coupons;

(2) Contain exchange privileges;

(3) Be issued in one (1) or more series;

(4) Bear such date or dates;

(5) Mature at such time or times;

(6) Bear interest at such rate or rates;

(7) Be in such form;

(8) Be executed in such manner;

(9) Be payable in such medium of payment, at such place or places;

(10) Be subject to such terms of redemption in advance of maturity at such prices; and

(11) Contain such terms, covenants, and conditions as the resolution may provide, including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds or notes;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The investing and reinvesting of any moneys during periods not needed for authorized purposes;

(E) The nature and extent of the security;

(F) The rights, duties, and obligations of the commission and the trustee for the holders or registered owners of the bonds or notes; and

(G) The rights of the holders or registered owners of the bonds or notes.

(b) The bonds and notes shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions for registration set forth herein.



§ 14-201-114 - Bonds or notes -- Trust indenture.

(a) The authorizing resolution may provide for the execution of a trust indenture by the commission with a bank or trust company within or without the State of Arkansas.

(b) The trust indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable by the commission, including, without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds or notes;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The investing and reinvesting of any moneys during periods not needed for authorized purposes;

(5) The nature and extent of the security;

(6) The rights, duties, and obligations of the commission and the trustee for the holders or registered owners of the bonds; and

(7) The rights of the holders or registered owners of the bonds or notes.



§ 14-201-115 - Bonds or notes -- Contents.

It shall be plainly stated on the face of each bond or note that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the city within any constitutional or statutory limitation.



§ 14-201-116 - Bonds or notes -- Sale.

The bonds or notes may be sold at public or private sale, for such price, including, without limitation, sale at a discount, and in such manner as the commission may determine by resolution.



§ 14-201-117 - Bonds or notes -- Nature of indebtedness.

(a) The bonds and notes shall not be general obligations of the city, but shall be special obligations payable from and secured by a pledge of revenues derived from the city's waterworks or electric system and otherwise secured as provided in this subchapter.

(b) In no event shall the bonds and notes constitute an indebtedness of the city within the meaning of any constitutional or statutory limitation.



§ 14-201-118 - Bonds or notes -- Priority among issues.

Priority between successive issues may be controlled by the resolution.



§ 14-201-119 - Refunding bonds or notes.

(a) Bonds or notes may be issued for the purpose of refunding any bonds or notes issued under this subchapter, or for the purpose of refunding any bonds or notes issued by the city creating the commission secured, in whole or in part, by waterworks or electric system revenues.

(b) Refunding bonds or notes may be combined with bonds or notes issued under the provisions of §§ 14-201-112 and 14-201-113 into a single issue.

(c) (1) When refunding bonds or notes are issued, the bonds or notes may either be sold or delivered in exchange for the bonds or notes being refunded.

(2) If sold, the proceeds may be either applied to the payment of the bonds or notes being refunded or deposited in escrow for the retirement thereof.

(d) All refunding bonds and notes shall in all respects be issued and secured in the manner provided for other bonds and notes issued under this subchapter and shall have all the attributes of the bonds and notes.

(e) The resolution under which the refunding bonds or notes are issued may provide that any of the refunding bonds or notes shall have the same priority of lien on and security interest in waterworks or electric system revenues and the waterworks or electric system as was enjoyed by the bonds or notes refunded thereby.



§ 14-201-120 - Default in payment of notes or bonds -- Receiver.

(a) If the commission defaults in the payment of any note or bond issued by it in either principal or interest, the holder of the note or bond or the trustee or mortgagee in any pledge, mortgage, or deed of trust given to secure it may bring suit for the enforcement thereof in the chancery court. Upon the filing of the suit, the holder is entitled to the immediate appointment of a receiver with power to take charge of all property of the commission and to operate it and collect the revenues arising therefrom.

(b) The appointment of a receiver shall be made as a matter of right, upon proof only of the default and of the plaintiff's right to bring suit as provided in this section.

(c) The receiver may be authorized to charge for service the rates in force at the time of his appointment; but, if the rates have been reduced to the prejudice of persons holding the obligations of the commission, the court may authorize the receiver to charge rates in accordance with the schedule in force when the obligation sued on was contracted, if the restoration of the higher rate is necessary to protect the rights of creditors.



§ 14-201-121 - Use of fees and charges -- Pledges -- Surplus.

(a) For so long as any bond or notes are outstanding and unpaid, the rates, fees, and charges for water and electricity charged and collected by the commission shall be fixed so as to provide revenues sufficient to pay all costs of and charges and expenses in connection with the proper operation and maintenance of the waterworks and electric light systems, respectively, and all necessary repairs, replacements, or renewals thereof; to pay when due the principal of, premium, if any, and interest on all bonds payable from such revenues; to create and maintain revenues as may be required by any resolution or trust indenture authorizing or securing bonds or notes; and to pay any and all amounts which the commission may be obligated to pay from such revenues by law or contract.

(b) Any pledge made by the commission pursuant to this subchapter shall be valid and binding from the date the pledge is made. The revenues so pledged and then held or thereafter received by the commission or any fiduciary on its behalf shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the commission without regard to whether such parties have notice thereof. The resolution, trust indenture, or other instrument by which a pledge is created need not be filed or recorded in any manner.

(c) Any surplus remaining after the expenditures authorized by this subchapter may be made available for other purposes of the city by resolution of the city council.



§ 14-201-122 - Meetings and records.

All meetings of the commission shall be open to the public, and all rules, regulations, and records of the commission are public records.



§ 14-201-123 - Quarterly report to city council.

The commission shall report to the city council on each calendar quarter of the year on the state of the operations of the commission and its financial affairs.



§ 14-201-124 - Annual audit.

At the end of each fiscal year, the commission shall cause an audit to be made of the financial affairs of the commission by a certified public accountant. Five (5) copies of the report shall be retained in the office of the commission, and there shall be made available a copy to the mayor and to each member of the city council.



§ 14-201-125 - Rules and regulations for operation -- Injunctions.

(a) The commission shall adopt such rules and regulations as it deems necessary and proper for the operation and management of the waterworks and distribution system or electric light plant and system, or both, and it is empowered to change the rules and regulations at any time the commission desires to do so.

(b) The commission may obtain prohibitive and mandatory injunctions against any person for refusal to comply with the regulations of the commission.



§ 14-201-126 - Enforcement of rights under resolution or trust indenture.

Any holder or registered owner of bonds or notes, or coupons appertaining to bonds, except to the extent the rights herein given may be restricted by the resolution or trust indenture authorizing or securing such bonds or notes or coupons, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the State of Arkansas or granted hereunder, or, to the extent permitted by law, under such resolution or trust indenture authorizing or securing such bonds or notes or under any agreement or other contract executed by the commission pursuant to this subchapter, and may enforce and compel the performance of all duties required by this subchapter or by such resolution or trust indenture to be performed by the commission or by any officer thereof, including the fixing, charging, and collecting of rates, fees, and charges.



§ 14-201-127 - Bonds -- Tax exemption.

Bonds and notes issued under the provisions of this subchapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes, including property, income, inheritance, and estate taxes.



§ 14-201-128 - Investment of public funds in bonds or notes.

Any municipality or any board, commission, or other authority duly established by ordinance of any municipality, or the board of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or the board of trustees of any retirement system created by the General Assembly may, in its discretion, invest any of its funds in bonds or notes issued under the provisions of this subchapter. Bonds and notes issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 14-201-129 - Social security, pension, and retirement for employees.

The commission is authorized to provide a plan of social security, old age pension, or retirement pay for a part or all of the employees under its jurisdiction in accordance with § 14-234-310.






Subchapter 2 - -- Cities of the First Class -- Pre-1957 Provisions

§ 14-201-201 - Construction.

(a) (1) This subchapter shall not be construed to repeal or amend any valid local or special act heretofore passed pertaining to the operation, control, or management of any light or water plant or sewer system nor to the creation or election of any board of directors or like board elected or appointed pursuant to any special act or acts, nor to plants or systems organized as improvement districts.

(2) Any acts providing for election of members of any boards or commissions shall remain in full force and effect.

(b) Nothing in this subchapter shall be construed to prohibit the city council of any city subject to the terms of this subchapter from repealing or amending any act which it may have passed pursuant to the authority conferred by this subchapter.



§ 14-201-202 - Existing boards continued.

(a) (1) If, in any municipal corporation subject to the provisions of this subchapter, there shall be in existence a board or commission created by or acting under any existing ordinance passed by the city council of the city and approved by its mayor, and if the members of the board shall have been elected by popular vote pursuant to any existing law, ordinance, or practice, and, if the board shall be actually operating and controlling the municipally owned plant or plants upon the passage of this act, the members of the board so elected shall constitute the membership of the board as created under § 14-201-204.

(2) Their terms shall expire in accordance with the dates of their election to the board by popular vote at any prior city election.

(b) If, prior to the passage of this act, any board of five (5) members shall be in existence as last hereinabove provided under this section and shall have elected its president and secretary or other officers, then the president, secretary, and other officers shall remain in office for the term to which they have been elected and thereafter shall be elected by the board annually.



§ 14-201-203 - Commission to operate utilities authorized.

(a) A city of the first class may, by ordinance, create a commission or commissions to operate, control, and supervise such of its municipally owned water, sewer, or light plants as may be prescribed by ordinance which are not now being operated by a commission created by or pursuant to valid special or local acts of the General Assembly.

(b) If either a municipally owned water or sewer or light plant belonging to a city of the first class is being operated at the time of the passage of this act by a commission or commissions created by or pursuant to valid special or local acts of the General Assembly, then the power of the city to create a commission shall be limited to such plants as are not now being operated by a commission created by or pursuant to valid special or local acts of the General Assembly.

(c) Nothing contained in this section shall be construed to supersede management of any such municipally owned water, sewer, or light plant under or pursuant to any valid local or special act referred to in § 14-201-201.



§ 14-201-204 - Creation of board or commission -- Members -- Vacancies.

(a) Any city of the first class subject to the provisions of this subchapter owning, operating, or controlling a municipal light and power plant, or sewer plant, or water plant is authorized by a proper ordinance passed by the city council of the city and approved by its mayor to create a board consisting of five (5) members for the purpose of directing, managing, controlling, and operating the plant within the city or in any area in which the city may be lawfully authorized to operate outside the city limits thereof, except as provided in § 14-201-202.

(b) (1) In the ordinance creating the board or commission of five (5) members, the city council shall designate the members thereof to hold office for the first term and shall fix the term of office for one (1) member of the board at one (1) year; one (1) member at two (2) years; one (1) member at three (3) years; one (1) member at four (4) years; and one (1) member at five (5) years and, in each instance, until their respective successors have been chosen and qualified.

(2) Thereafter, as the terms of office of the members of the board expire, the successor to each member shall be chosen for a period of five (5) years.

(c) Unless otherwise provided in the ordinance creating the board or commission, each member shall be elected by popular vote in the same manner as the mayor of the city shall be chosen. The election shall be held at the regular city election. The candidates for election shall be voted for by the same qualified voters and in the same way and manner as designated by law for voting for the office of mayor of the city.

(d) Vacancies occurring shall be filled by appointment by the city council, and the person appointed to fill a vacancy under this section or under § 14-201-202 shall serve until the next regular city election at which a successor may be elected and until a successor shall have been elected and qualified unless the ordinance creating the commission shall have provided for a different method for filling vacancies on the commission.



§ 14-201-205 - Meetings of board -- Organization.

(a) When the city council of a city, subject to the provisions of this subchapter, shall have passed the initiatory ordinance as provided in this subchapter, the board therein provided shall meet immediately.

(b) A quorum of the board is authorized, upon reasonable notice to the other members of the board of the time, place, and purpose of any meeting, to transact any and all legal business which may come before either the first meeting of the board or any subsequent meeting thereof.

(c) At its first meeting, the board shall designate one (1) of its members as chairman, whose duty it shall be to preside over all meetings had and held by the board.

(d) (1) The board shall designate a certain time for a regular meeting each month or may adjourn from time to time and reassemble pursuant to adjournment.

(2) The president of the board or any three (3) members thereof may call a meeting of the board at such time as may be necessary in the judgment of the person calling the meeting upon reasonable notice of the time, place, and purpose of the meeting.

(3) No notice shall be required of any regular monthly meeting previously designated by the board.

(e) A record of the proceedings of each regular, adjourned, or called meeting shall be kept by some person who may either be a member of the board selected and chosen as secretary thereof by the board, or by such person as the board may designate as secretary, who need not be a member of the board.

(f) Officers elected by the board shall hold office for a term of one (1) year or until their successors shall be elected and qualified. However, any secretary of the board who shall not be a member thereof may be removed by the board at any time.



§ 14-201-206 - Powers of board and city council.

(a) The board created pursuant to this subchapter shall have full power to operate and control the plant entrusted to its direction by the city ordinance creating the board as provided in § 14-201-203.

(b) Subject to such restrictions as may be prescribed in the ordinance creating the board, the board shall have full power to buy and pay for out of the earnings or revenues of the plants for the welfare and benefit of the citizens and inhabitants of the municipal corporation, and the board may purchase and pay for out of the revenues derived from the operation of the power plants, all necessary equipment needed in the operation of the plants and for such lands as may be necessary and the board may also sell any real or personal property, not necessary to be used in the operation of the plant, but shall not sell or rent the right to own, use, and operate the necessary equipment of the plant.

(c) Except as its powers may be limited by city ordinance, the board shall have the same rights and powers with reference to the nature, extent, and performance of its duties and with reference to the employment of the employees and other necessary assistants as is now provided by law with reference to the boards of commissioners of municipal improvement districts.

(d) Nothing in this subchapter shall be construed to limit or impair the rights of the city council to approve any rates or charges for electric, water, or sewer service.



§ 14-201-207 - Employees of board -- Salary of board members.

(a) Subject to such restrictions or limitations as may be imposed by municipal ordinances, the board created pursuant to this subchapter shall have plenary powers with reference to the selection, supervision, and payment of compensation for all employees required in connection with the operation of the municipal plants under its jurisdiction.

(b) (1) Any ordinance passed by the city council may make additional provisions for the control and operation of light, water, or sewer plants and may provide a limitation as to salaries or wages to be paid by the board including salaries to be paid to members of the board for their services as members of the board.

(2) Unless otherwise limited or authorized by city ordinances, the salaries to be paid to members of the board shall be ten dollars ($10.00) per month or five dollars ($5.00) for each meeting attended by each board member, whichever is less.



§ 14-201-208 - Reports of board.

The board shall make due report to the city council with reference to the conditions and affairs of the municipal plants under its control at whatever time and in whatever manner the city council may designate.






Subchapter 3 - -- Cities of the Second Class and Towns

§ 14-201-301 - Construction.

This subchapter shall not be construed to repeal or amend any local and special act passed before February 16, 1939, pertaining to the operation, control, or management of any light or water plant or sewer system in this state or to the creation or election of any board of directors or like board for the management, control, and operation of any light or water plant or sewer system being controlled or operated under the terms of such local or special act.



§ 14-201-302 - Creation of board.

(a) In each of the cities of the second class and incorporated towns of this state where electric light plants or water plants or sewerage systems or electric light plants and water plants and sewerage systems are owned by any improvement district or districts, or such districts having been paid out and now under control of the city or town council wherein the districts are located, having been constructed or acquired by the district or districts in whole or in part with funds derived from taxes or assessments of benefits against the real property in the improvement district or districts, there may be created a board to be known as "the board of public utilities."

(b) The board shall have the sole and exclusive control of the maintenance, enlargement, and operations of the plants, subject to the provisions and conditions of this subchapter.

(c) This subchapter shall not apply to districts that have outstanding bonds unpaid.



§ 14-201-303 - Petition for election to adopt subchapter.

(a) When fifty (50) or more owners of real property in any improvement district or districts in any city of the second class or incorporated town in this state shall desire that the provisions of this subchapter be made applicable to the electric lights plants, water plants, and sewerage systems or to the electric light plant, water plant or sewerage system in the city or town, they shall file with the county board of election commissioners in the county in which the city or town lies, a petition signed by them praying that board of election commissioners call an election in the improvement district or districts to determine whether the provisions of this subchapter shall be made applicable to the light plant, water plant, or sewage system or the light plants, water plants, and sewage systems of the district or districts.

(b) The signers of the petition shall all be residents of the area embraced in one (1) or more of the improvement districts to be affected, but it shall not be necessary that they own real property in the district in which they reside, it being sufficient if they own real property in at least one (1) of the districts to be affected.



§ 14-201-304 - Notice of election.

Within five (5) days after the filing of the petition, the county board of election commissioners shall call an election to be held in the city or town at a time not less than thirty (30) days nor more than sixty (60) days from the date of the filing of the petition. The board shall give due notice thereof by publication in some newspaper published in the city or town, weekly for two (2) weeks, stating in the notice the time and place where the election will be held and the purpose thereof; and the election may be held at any place in the city or town designated by the board whether the place be within or without the boundaries of the improvement district or districts. If no newspaper is published in the city or town, notice of the election shall be given by printed notices posted at ten (10) public places therein for more than twenty (20) days prior to the election.



§ 14-201-305 - Form of ballots -- Manner of voting.

(a) The county board of election commissioners shall provide ballots to be used at the election upon which shall be printed the following words:

"FOR THE CREATION OF A BOARD OF PUBLIC UTILITIES."

"AGAINST THE CREATION OF A BOARD OF PUBLIC UTILITIES."

(b) There shall also be printed upon the ballots the necessary words and figures to show the date of the election and the city or town wherein the election is to be held, and no other words or figures shall be printed thereon.

(c) Persons desiring to vote for the creation of a board of public utilities shall strike out the words "Against the Creation of a Board of Public Utilities" and those desiring to vote against the creation of a board of public utilities shall strike out the words "For the Creation of a Board of Public Utilities."



§ 14-201-306 - Conduct of election -- Board created upon majority vote.

(a) The polls at the election shall be opened at 8:00 a.m. on the day set by the county board of election commissioners for the holding of the election and shall be closed at 6:00 p.m. on that date. Immediately thereafter and on the same day the judges and clerks shall count the ballots cast at the election and announce the result thereof and shall immediately thereafter file with the secretary of the board of election commissioners of the county and with the city clerk or recorder of the city or town a certificate showing the result of the election.

(b) If at the election a majority of the votes cast shall be for the creation of a board of public utilities, the board shall be deemed to have been created and the provisions of this subchapter shall extend to and control the operation and maintenance of all the electric light plants, water plants and sewerage systems or the electric light plant, water plant and sewerage system belonging to any improvement district or districts in the city or town.



§ 14-201-307 - Calling election to elect board members -- Notice of election.

(a) Immediately after the creation of the board of public utilities pursuant to § 14-201-306, the county board of election commissioners shall call an election to be held in the city or town at a time not less than thirty (30) days nor more than sixty (60) days distant for the purpose of electing five (5) members to compose the board of public utilities.

(b) Notice of the election shall be given in the same manner as provided in § 14-201-304 for notice of the election to create the board of public utilities.



§ 14-201-308 - Qualifications of voters.

(a) Only owners of real estate in one (1) or more of the improvement districts to be affected thereby and who reside in one (1) of the districts whose light plant, water plant, or sewerage system is to be controlled and operated by the board shall be allowed to vote at any of the elections provided for by this subchapter. Each of such owners of real property shall be entitled to cast one (1) vote for each one dollar ($1.00) of state and county taxes he shall have paid upon such real estate owned by him in the district or districts during the tax paying period next preceding the year of such elections. No vote shall be cast for property which lies within the district but which was not assessed with benefits for the improvements therein.

(b) The judges holding the election shall have access to the assessments of benefits, tax books, other records of the district, and the state and county tax books for the purpose of determining who shall be entitled to vote and the number of votes to be cast by any voter. In the event of a dispute as to the ownership of any tract or parcel of land in any of the districts, the ownership shall be deemed to be in the person having the possession thereof at the time of the election and paying the state and county taxes thereon during the taxpaying period next preceding the year of the election.



§ 14-201-309 - Supplies for elections -- Cost.

The board of election commissioners shall provide all necessary ballots, poll books, and tally sheets for the holding of elections herein provided for and the expense thereof, and all costs of the election shall be paid by the city or town council of the city or town where such election is held from the funds of the light and water plants and sewage systems under its control.



§ 14-201-310 - Ballots in duplicate -- Conduct of election.

In the conduct of the election, all ballots shall be in duplicate; duplicate ballot boxes shall be provided for use at the election and, generally, unless in conflict with this subchapter, the laws of the State of Arkansas pertaining to the conduct of general elections and to the preservation of poll books, tally sheets, and ballots shall apply to all elections held hereunder.



§ 14-201-311 - Election officials.

(a) Not less than ten (10) days before the date fixed by the board of election commissioners for the holding of any of the elections herein provided for, the board shall appoint three (3) persons of lawful age who reside and own real estate in one (1) of the districts, whose light plant, water plant, or sewerage system is to be controlled and operated by the board of public utilities herein provided for, as judges to hold the election and two (2) persons possessing like qualifications as clerks of the election and shall designate the place in the city or town where the election shall be held.

(b) Should any judge or clerk appointed to hold any of the elections provided for herein fail to appear at the time for opening of the polls, a majority of the persons entitled to vote at the election then present at the polls may select some other person possessing the qualifications herein prescribed to serve as judge or clerk in his stead.



§ 14-201-312 - Members of board -- Qualifications.

(a) Boards of public utilities, when created in the manner set out in this subchapter, shall be composed of five (5) members each of whom, at the time of his election shall not be less than twenty-five (25) years old and a resident and owner of real estate in one (1) or more of the improvement districts owning the light or water plants or sewerage systems coming under the control of the board of public utilities as provided.

(b) No officeholder, either state, county, or municipal, whether elected or appointed, or his deputy, shall be eligible to membership on any board of public utilities created under this subchapter.



§ 14-201-313 - Nominations to board membership.

Nominations of candidates for membership on the board of public utilities shall be made by filing of a petition signed by not less than ten (10) owners of real property in one (1) or more of the improvement districts whose plants or systems will be placed under the control of the board with the county board of election commissioners. All nominations shall close on and no nominating petitions shall be filed after the tenth day preceding the election.



§ 14-201-314 - Interest of board members in contracts unlawful -- Penalty.

(a) It shall be unlawful for any member of the board of public utilities to be directly or indirectly interested in any contract with the board.

(b) Any member engaging in conduct constituting an offense under this section commits a Class D felony. Further, his office shall thereby become vacant, and he shall forever be ineligible as a member of any board of public utilities created under this subchapter.



§ 14-201-315 - Terms of initial members.

The candidate receiving the highest number of votes at the election shall serve as a member of the board for five (5) years; the candidate receiving the next highest number of votes shall serve as a member of the board for four (4) years; the candidate receiving the next highest number of votes shall serve as a member of the board for three (3) years; the candidate receiving the next highest number of votes shall serve as a member of the board for two (2) years; and the candidate receiving the next highest number of votes shall serve as a member of the board for one (1) year.



§ 14-201-316 - Election of succeeding members -- Term -- Conduct of election -- Notice.

(a) In all cities and towns where a board of public utilities shall be created under the provisions of this subchapter, there shall be held, on a day to be designated by the county board of election commissioners not less than thirty (30) days nor more than sixty (60) days before the expiration of the term of office of any member of the board of public utilities, an election for the purpose of electing a member of the board to succeed the outgoing member.

(b) The members of the board so elected at such elections shall serve as members thereof for a period of five (5) years or until their successors are elected and qualified in the manner herein provided.

(c) (1) Elections shall be held under the authority of the county board of election commissioners as herein provided for in the election of members of the board in the first instance, and the county board of election commissioners shall provide the ballots, ballot boxes, tally sheets, and poll books for the election, the expense of which shall be paid by the board of public utilities out of any funds in its hands.

(2) The judges and clerks for the election shall be owners of real property in one (1) or more of the improvement districts to be affected by the election. The election shall be conducted and the returns thereof made as provided in this subchapter for the first election of members of the board.

(d) Notice of the election shall be given in the same manner and for the same length of time as provided in § 14-201-304 for notice of the election to create the board of public utilities.



§ 14-201-317 - Commencement of term -- Oath of office.

The term of office of the members of the board shall begin on the first Tuesday following their election, at which time they shall meet and take the oath prescribed by Arkansas Constitution, Article 19, § 20, and shall file a copy of the oath with the city clerk or recorder.



§ 14-201-318 - Vacancies.

If any member of the board shall cease to be a resident or owner of real estate in any of the improvement districts upon which his qualification as to ownership of property and residence shall be based or, if he shall resign from the board, his office shall be deemed vacant and any vacancy upon the board for that reason specified shall be filled by a majority vote of the remaining members thereof.



§ 14-201-319 - Compensation of members.

(a) The sole compensation of each member of the board shall be the sum of five dollars ($5.00) per month.

(b) The board, by a vote of a majority of its members, may fix a reasonable sum for the secretary of the board to compensate him for the clerical duties required of him.



§ 14-201-320 - Officers of board -- Meetings -- Minutes.

(a) At the first meeting of the board, one (1) of its members shall be elected as chairman and one (1) member shall be elected as secretary and treasurer.

(b) The board shall fix the time for its regular meetings to be held not less than once every month. Special meetings may be called by the chairman at any time upon two (2) days' notice to all members.

(c) The chairman shall preside at all meetings, and the secretary shall keep a minute book in which shall be inscribed a record of the minutes of all meetings of the board. The book shall be at all times subject to the inspection of any taxpayer.



§ 14-201-321 - Subsequent election to create board.

In event of a failure of the owners of real estate as provided in this subchapter to create a board of public utilities under the provisions of this subchapter at any election called for that purpose, the failure shall not be held to exhaust their powers to create the board at another election which may be called as provided in this subchapter. No election shall be called to be held within less than two (2) years after holding of the first or subsequent elections.



§ 14-201-322 - General powers of board.

The board of public utilities:

(1) May do and perform all things necessary to enforce the collection of the rates to be charged for the service rendered by any and all plants or sewerage systems under its jurisdiction; and

(2) Shall do any and all things necessary to the successful operation and maintenance of the electric light plants, water plants, or sewerage systems.



§ 14-201-323 - Agents and employees.

The board, in the operation of the plant or plants or sewerage systems, from time to time may employ agents, servants, and employees as it may deem necessary in the operation of the plant and may likewise discharge such agents, servants, or employees and such others as may have been employed in the operation of the plants or sewerage systems at the time of the creation of the board. No person related by blood or marriage to any member of the board shall ever be employed by it for any purpose.



§ 14-201-324 - Deposit of moneys -- Bond -- Checks.

(a) All moneys derived from the operation of utilities under this subchapter shall be deposited in some solvent bank whose deposits are insured by the Federal Deposit Insurance Corporation to the credit of the board. In the event any sums in excess of the amount of the insurance shall be deposited therein, the board shall require of the bank ample security for same, either in the form of United States Bonds of an amount equal to the excess or by a bond in like amount executed by some surety company authorized to do business in the State of Arkansas.

(b) The secretary and treasurer of the board shall give bond in some surety company authorized to do business in the State of Arkansas in an amount double the amount of any funds in his hands, and the bond shall be subject to the approval of all the members of the board. Before accepting the bonds herein mentioned, the chairman of the board shall investigate as to the solvency of the surety company issuing the bonds and its qualifications to do business in the State of Arkansas and shall file and incorporate in the minutes of the board the result of his findings with a resume of the evidence upon which such findings are based.

(c) All checks drawn upon the funds of the board shall be countersigned by the chairman. The checks shall be of the voucher form and shall state the purpose and consideration for which they are given.



§ 14-201-325 - Disposition of profits.

Any profits derived by any of the boards of public utilities created under this subchapter, after there has been set aside from the earnings a sum sufficient to pay all outstanding indebtedness of the plants or sewerage systems under the control of the board and a sum sufficient to provide for expenses, extensions, and enlargements found necessary, or which may be reasonably anticipated, shall be used by the board to retire any outstanding bonds or interest thereon issued by any of the boards of improvement of the district constructing the plants under its control. In case there are no such outstanding bonds or interest or when all of such outstanding bonds and interest thereon have been paid, such profits shall be paid to the treasurer of the city or town wherein the board is created. These funds are to be used by the board of aldermen of the city or town to defray any expense or pay any debt of the city or town.



§ 14-201-326 - Enlargements of plants and systems.

(a) The board of public utilities may, in their discretion and from time to time, make an enlargement or enlargements of the plants and systems and extensions of the lines thereof as may be necessary to serve the residents of the city or town with electric lights, electric power, water, or sewerage, whether the area to be so serviced shall be included in the improvement district or not.

(b) No additional tax shall be levied upon the property within the improvement district, but the funds for that purpose may be contributed in whole or in part by outside agencies, or by the persons to be benefited, or, in the discretion of the board, the funds may be taken from the net revenue coming into its hands.



§ 14-201-327 - Sale or mortgage of plants and machinery.

No board of public utilities created under the terms of this subchapter shall ever have the right to sell, mortgage, or create any lien whatsoever upon any of the plants under its jurisdiction, except that the board, from time to time, may sell and dispose of any machinery or equipment not necessary to the maintenance or operation of the plants, and, in the purchase of any equipment for the plants, the seller may retain title to or a vendor's lien upon the property purchased from him by the board.



§ 14-201-328 - Accounting books -- Annual audit.

(a) The board shall keep or cause to be kept separate books of account of each light plant, water plant, or sewerage system under its control and operation and for that purpose may employ such clerical help, bookkeepers, and accountants as may be necessary.

(b) The books of accounts shall be audited annually by a certified public accountant, licensed and engaged in the practice of accountancy in the State of Arkansas, who shall make a detailed report of his audit and file one (1) copy with the secretary of the board and one (1) copy with the city clerk or recorder of the city or town wherein the board shall be. The expenses of such audits shall be paid by the boards of public utilities from the funds derived by them from the operation of the plants or sewerage systems.



§ 14-201-329 - Suits for misappropriation or misuse of money.

Any taxpayer in any city or town in this state where this subchapter shall be adopted shall have the right to institute a suit against the board of public utilities or any member thereof for any sums of money or any property that may be misappropriated or misused by the board or any member thereof.



§ 14-201-330 - Power to sue and be sued -- Hiring of attorneys.

(a) The board of public utilities may collect and receipt for and sue in its own name to recover any money, property, or right belonging to any of the utilities coming under its jurisdiction and may be sued.

(b) When any actions shall be brought by or against the board or when, in its opinion, legal advice or services are necessary, it may employ and compensate from the funds in its hands any attorneys it may deem advisable to employ.









Chapter 202 - Joint Municipal Electric Power Generation

§ 14-202-101 - Title.

This chapter may be referred to and cited as the "Joint Municipal Electric Power Generation Act."



§ 14-202-102 - Definitions.

As used in this chapter:

(1) "Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this chapter;

(2) "Clerk" means city clerk, city recorder, town recorder, or other similar office hereafter created or established;

(3) "Costs" or "project costs" means, but shall not be limited to:

(A) All costs of acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any project, including the costs of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto;

(B) All costs of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, and franchises, and the preparation of applications for and securing the same;

(C) Administrative, organizational, legal, engineering, and inspection expenses;

(D) Financing fees, expenses, and costs;

(E) Working capital;

(F) Initial and reload fuel costs;

(G) All machinery and equipment, including construction equipment;

(H) All costs related to upgrades on a transmission system owned by a person or an entity that are required for the delivery of power and energy from the project to the municipality;

(I) Interest on the bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing municipality;

(J) Establishment of reserves; and

(K) All other expenditures of the issuing municipality incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any project and the placing of the project in operation;

(4) "Electric system" means any system for the generation, transmission, or distribution of electric power or energy;

(5) "Energy service provider" means a qualifying facility, a power broker, a power marketer, any entity other than an electric utility or a municipal electric utility, or an aggregator other than a municipality or county or group of municipalities or counties that sells or otherwise provides electricity to or for itself or a retail electric customer, regardless of whether the entity sells other electric services and regardless of whether the entity takes title to the electricity;

(6) "Governing body" means the council, board of directors, commission, or other governing body of a municipality;

(7) "Interest" or "interest in a project" means any ownership interest in a project, including, without limitation, an undivided interest as a tenant in common, an undivided leasehold interest, or an interest consisting of rights to receive an agreed-upon portion of the power and energy output of a project;

(8) "Major utility facility" means any electric generating plant and related necessary and appurtenant land rights, substation, fuel, fuel handling, processing and storage equipment, water supply facilities, and similar necessary equipment and property, whether real, personal, or mixed;

(9) "Municipality" means any city of the first class or city of the second class incorporated under the laws of this state, or any commission or agency thereof, including any municipally owned or controlled corporation or any improvement district, consolidated public or municipal utility system improvement district, or nonprofit corporation lessee of such entity which owns or operates an electric system, and any authority created under the Arkansas Municipal Electric Utility Interlocal Cooperation Act of 2003, § 25-20-401 et seq.;

(10) "Person" means any natural person, firm, corporation, electric cooperative corporation, energy service provider, nonprofit corporation, association, or improvement district;

(11) "Power requirements of the municipality" means the maximum hourly electric consumption by the municipality's retail customers;

(12) "Project" means any major utility facility owned, in whole or in part, by one (1) or more public utilities, persons, or municipalities, whether the major utility facility is located entirely or partly within, or wholly without, the state;

(13) "Public utility" means any person or entity engaged in the generation and sale of electric power and energy which was subject to regulation by the Arkansas Public Service Commission as to such generation and sale prior to the enactment of § 23-19-101 et seq. [repealed]; and

(14) "State" means the State of Arkansas.



§ 14-202-103 - Authorization to construct and operate project.

(a) (1) A municipality is authorized and empowered to acquire, construct, reconstruct, enlarge, equip, operate, and maintain an interest in a project, jointly with one (1) or more municipalities, persons, or public utilities, and is authorized and empowered to enter into agreements for the joint or cooperative ownership, financing, construction, or operation and maintenance of any project, and to enter into agreements for the exchange of, and to exchange with, other municipalities, persons, or public utilities an interest in one (1) or more portions of a project for an interest in one (1) or more other portions of the project.

(2) In particular, but without limiting the generality of subdivision (a)(1) of this section, any municipality may participate in the financing of any project owned or to be owned by the other party or parties to the agreement, in exchange for the ownership of a portion thereof, for the use of the project or for an agreed upon portion of the power and energy output thereof.

(3) Any agreement may provide for the creation of a joint board or committee for administration of the undertaking covered by the agreement or for the delegation of authority to administer an undertaking to one (1) or more parties to the agreement and may contain such other terms and conditions as the parties consider appropriate.

(b) Prior to exercising any such authority or power, the governing body of the municipality shall determine the needs of the municipality for power and energy for the present and a reasonable period in the future as shall be determined by the governing body of the municipality. In determining the desirability of a proposed project, there shall be taken into account the following:

(1) The economies, efficiencies, and revenues estimated to be achieved in acquiring, constructing, and operating the proposed project;

(2) The municipality's estimated requirements for power and energy from the project and for reserve capacity and to meet obligations under pooling and reserve sharing agreements reasonably related to its needs for power and energy to which it is or is anticipated to become a party;

(3) The cost of existing or alternative power supply sources; and

(4) The marketability of electric power in excess of the power requirements of the municipality.

(c) Any municipality is authorized to make, or cause to be made, and pay for engineering and other studies as it may deem necessary or desirable.

(d) A municipality shall not undertake the acquisition, construction, enlarging, or equipping of an interest in the project which will result in the municipality's owning electric power capacity that shall exceed two hundred fifty percent (250%) of the power requirements of the municipality.



§ 14-202-104 - Contracts to acquire interest in project.

(a) The acquisition of an interest in a project may include the purchase or lease by mutual voluntary agreement with another person or municipality of an existing project or an interest therein or the participation in the planning, engineering, and legal aspects of preparing for the construction of and securing necessary state, local, or federal permits for the construction of a proposed project or a project on which construction begun but not been completed.

(b) Any contract entered into by a municipality with respect to an interest in, and operation of, a project shall be authorized by ordinance of the governing body of the municipality and shall contain such terms, conditions, and provisions as the governing body of the municipality shall determine to be necessary or desirable. Any contract may include, but shall not be limited to, the following:

(1) The purpose or purposes of the contract;

(2) The duration of the contract;

(3) The manner of appointing or employing the personnel necessary in connection with the project;

(4) The method of financing the project, including the apportionment of costs and revenues;

(5) Provisions specifying the ownership interests of the parties in real property, or portions thereof, used or useful in connection with the project and the procedures for the disposition of such property when the contract expires, is terminated, or when the project, for any reason, is abandoned, decommissioned, or dismantled;

(6) Provisions relating to alienation and partition of a municipality's undivided interest in a project;

(7) Provisions permitting or requiring the exchange by the municipality with other municipalities, persons, or public utilities of an interest in one (1) or more portions of a project for an interest in one (1) or more other portions of the project and specifying the procedure therefor;

(8) Appropriate provisions pertaining to the details of accomplishing the acquisition, including provisions that authorize a person, including one (1) of the parties to the contract, a public utility, or a third party, to construct the project as agent for all the parties;

(9) Provisions for the operation and maintenance of a project, including provisions that authorize a person, including one (1) of the parties to the contract, a public utility, or a third party, to operate and maintain the project as agent for all the parties;

(10) Provisions that if one (1) or more of the parties shall default in the performance or discharge of its or their obligations with respect to the project, one (1) or more of the other parties shall assume, pro rata, or otherwise, the obligations of such defaulting party or parties and succeed to such rights and interests of the defaulting parties in the project as may be agreed upon in the contract;

(11) Methods of amending the contract;

(12) Methods for terminating the contract; and

(13) Any other necessary or proper matter.

(c) It shall not be necessary for the municipality to publish any such contract if the ordinance authorizing the contract is published as required by law governing the publication of ordinances of a municipality, the ordinance advises that a copy of the contract is on file in the office of the clerk of the municipality for inspection by any interested person, and the copy of the contract is filed with the clerk of the municipality.



§ 14-202-105 - Sale of excess capacity.

Capacity or output derived by a municipality from a project not then required by the municipality may be sold or exchanged by the municipality, for such consideration, for such period, and upon such other terms and conditions as may be determined by the parties to any other municipality, improvement district, federal or state political subdivision or agency, or other person, which other municipality, improvement district, federal or state political subdivision or agency, or other person owns an electric system or electric system facilities whether operated by it, or by a person under a franchise, lease, or other agreement.



§ 14-202-106 - Acquisition of licenses and permits.

(a) Municipalities proceeding under this chapter are authorized to apply to the appropriate agencies of the state, the United States or any state thereof, and to any other proper agency for such licenses, permits, certificates, or approvals as may be necessary, and to obtain, hold and use such licenses, permits, certificates, and approvals.

(b) Nothing in this chapter shall be construed to require a municipality to obtain any license, certificate, permit, or approval from the Arkansas Public Service Commission not otherwise required by other laws of the State of Arkansas.



§ 14-202-107 - Contracts to exchange and transmit electric power.

Municipalities are authorized to enter into contracts for the exchange, interchange, wheeling, pooling, and transmission of electric power and energy produced by a project with any other municipality, improvement district, federal or state political subdivision or agency, or other person which owns an electric system, or electric system facilities, whether operated by it or by a person under a franchise, lease, or other agreement.



§ 14-202-108 - Bonds -- Issuance generally.

(a) Municipalities are authorized to use any available funds and revenues to pay and provide for costs and expenses of accomplishing the purposes authorized by this chapter and, for the purpose of paying project costs or the portion thereof pertaining to its interest in the project, a municipality may issue revenue bonds as provided in this chapter.

(b) The issuance of bonds shall be by an ordinance of the governing body of the municipality.



§ 14-202-109 - Bonds -- Terms and conditions.

(a) As the ordinance may provide, the bonds may:

(1) Be coupon bonds payable to bearer, subject to registration as to principal or as to principal and interest, or fully registered bonds without coupons;

(2) Contain exchange privileges;

(3) Be issued in one (1) or more series;

(4) Bear such date or dates;

(5) Mature at such time or times;

(6) Bear interest at such rate or rates;

(7) Be in such form;

(8) Be executed in such manner;

(9) Be payable in such medium of payment, at such place or places;

(10) Be subject to such terms of redemption in advance of maturity at such prices; and

(11) Contain such terms, covenants, and conditions including without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The investing and reinvesting of any moneys during periods not needed for authorized purposes;

(E) The nature and extent of the security;

(F) The rights, duties, and obligations of the municipality and the trustee for the holders or registered owners of the bonds; and

(G) The rights of the holders or registered owners of the bonds.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of this state, subject to the provisions for registration set forth herein.



§ 14-202-110 - Bonds -- Trust indenture.

(a) The ordinance may provide for the execution of a trust indenture by the municipality with a bank or trust company within or without the state.

(b) The trust indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable by the governing body including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the investing and reinvesting of any moneys during periods not needed for authorized purposes, the nature and extent of the security, the rights, duties, and obligations of the municipality and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(c) It shall not be necessary for the municipality to publish any trust indenture, or any security agreement or other instrument, if the ordinance authorizing the trust indenture or security agreement or other instrument is published as required by the law governing the publication of ordinances of a municipality, and the ordinance advises that a copy of the trust indenture or security agreement or other instrument, as the case may be, is on file in the office of the clerk of the municipality for inspection by any interested person, and the copy of the trust indenture or security agreement or other instrument, as the case may be, is filed with the clerk of the municipality.



§ 14-202-111 - Bonds -- Sale.

The bonds may be sold at public or private sale for whatever price including, without limitation, sale at a discount, and in whatever manner as the municipality may determine by ordinance.



§ 14-202-112 - Bonds, coupons -- Execution and seal.

(a) (1) (A) Bonds issued hereunder shall be executed by the manual or facsimile signatures of the mayor and clerk of the municipality.

(B) Any coupons attached to the bonds may be executed by the facsimile signature of the mayor of the municipality.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(b) The seal of the municipality shall be placed or printed on each bond in such manner as the governing body of the municipality shall determine.



§ 14-202-113 - Bonds -- Priority among issues.

Priority between and among successive issues may be controlled by the ordinance.



§ 14-202-114 - Bonds -- Mortgage lien.

(a) The ordinance or trust indenture authorizing or securing any bonds issued hereunder may impose a foreclosable mortgage lien upon the interest of the municipality in the project financed in whole or in part with the proceeds of the bonds or upon all or any part of the electric system of the municipality.

(b) The nature and extent of the mortgage lien may be controlled by the ordinance or trust indenture, including, without limitation, provisions pertaining to the release of all or part of the project properties or the electric system, as the case may be, from the mortgage lien and the priority of the mortgage lien in the event of the issuance of additional bonds.

(c) Subject to whatever terms, conditions, and restrictions may be contained in the ordinance or trust indenture, any holder or registered owner of bonds issued under this chapter, or of any coupon attached thereto, may, either at law or in equity, enforce the mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the municipality set forth in the ordinance or trust indenture authorizing or securing the bonds.



§ 14-202-115 - Bonds -- Default -- Receiver.

(a) In the event of a default in the payment of the principal of, premium, if any, or interest on any bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of all or any part of the electric system of the municipality.

(b) The receiver shall have the power to operate and maintain the electric system and to charge and collect rates, fees, and charges sufficient to provide for the payment of the principal of, premium, if any, and interest on the bonds, after providing for the payment of any costs of receivership and operating expenses of the electric system, and to apply the revenues derived from the electric system in conformity with this chapter and the ordinance or trust indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the electric system returned to the municipality.

(d) The authority of a receiver hereunder to take charge of, operate, or maintain any part of the electric system represented by an undivided interest in a project, shall be subject to the provisions of any and all contracts with others relative to the ownership, operation, and maintenance of the project and the receiver shall assume only the rights and obligations of the municipality therein.

(e) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the ordinance or trust indenture authorizing or securing the bonds and shall be granted and administered so as to accord full recognition to priority rights of bondholders as the pledge of revenues from, and the mortgage lien on, the electric system as specified in and fixed by the ordinances or trust indentures authorizing or securing successive bond issues.



§ 14-202-116 - Bonds -- Nature of indebtedness.

(a) The bonds and coupons issued under this chapter shall not be general obligations of the municipality, but shall be special obligations payable from and secured by a pledge of revenues derived from the municipality's electric system and otherwise secured as provided in this chapter.

(b) In no event shall the bonds and coupons constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation.

(c) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.



§ 14-202-117 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this chapter. Refunding bonds may be combined with bonds issued under the provisions of §§ 14-202-108 -- 14-202-115 into a single issue.

(b) When refunding bonds are issued, they may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in escrow for the retirement thereof.

(c) All refunding bonds shall in all respects be issued and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of those bonds.

(d) The ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on and security interest in electric system revenues and the electric system as was enjoyed by the bonds refunded thereby.



§ 14-202-118 - Rates, fees, and charges -- Disposition -- Pledges.

(a) (1) A municipality is authorized to fix, charge, and collect rates, fees, and charges for electric power and energy from its electric system.

(2) For so long as any bonds are outstanding and unpaid, the rates, fees, and charges shall be fixed so as to provide revenues sufficient to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its electric system, including its interest in any project, and all necessary repairs, replacements, or renewals thereof, to pay when due the principal of, premium, if any, and interest on all bonds, including bonds subsequently issued for additional projects or other additions, improvements, and betterments to its electric system, payable from the revenues, to create and maintain reserves as may be required by any ordinance or trust indenture authorizing or securing bonds, and to pay any and all amounts which the municipality may be obligated to pay from electric system revenues by law or contract.

(b) Any pledge made by a municipality pursuant to this chapter shall be valid and binding from the date the pledge is made. The revenues so pledged and then held or thereafter received by the municipality or any fiduciary on its behalf shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act. The lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality without regard to whether the parties have notice thereof. The ordinance, trust indenture, or other instrument by which a pledge is created need not be filed or recorded in any manner.



§ 14-202-119 - Enforcement of rights under ordinance or trust indenture.

Any holder or registered owner of bonds or coupons appertaining thereto, except to the extent the rights given under this chapter may be restricted by the ordinance or trust indenture authorizing or securing the bonds and coupons, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of this state or granted as provided in this chapter, or, to the extent permitted by law, under such ordinance or trust indenture authorizing or securing the bonds or under any agreement or other contract executed by the municipality pursuant to this chapter. The holder or owner may enforce and compel the performance of all duties required by this chapter or by the ordinance or trust indenture to be performed by any municipality or by any officer thereof, including the fixing, charging, and collecting of rates, fees, and charges.



§ 14-202-120 - Bonds and projects -- Tax exemption.

(a) Bonds issued under the provisions of this chapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes, including property, income, inheritance, and estate taxes.

(b) Any interest in a project of a municipality shall be exempt from all state, county, and municipal taxes, including property, income, inheritance, and estate taxes.



§ 14-202-121 - Investment of public funds in bonds.

Any municipality, or any board, commission, or other authority duly established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or the board of trustees of any retirement system created by the General Assembly may, in its discretion, invest any of its funds in bonds issued under the provisions of this chapter, and bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.



§ 14-202-122 - Contracts for grants-in-aid and loans.

The governing body of any municipality is authorized to make application and to enter into contracts for and to accept grants-in-aid and loans from the United States and the State of Arkansas, and their agencies, for planning, acquiring, constructing, expanding, maintaining, and operating any project or electric system or participating in any research or development program, or performing any function which the municipality may be authorized by law to provide or perform.



§ 14-202-123 - Exemption of projects from other laws.

Participation by a municipality in the acquisition, construction, reconstruction, enlargement, equipment, or operation and maintenance of projects under the provisions of this chapter need not comply with the requirements of any other law applicable to the acquisition, construction, reconstruction, enlargement, equipment, or operation and maintenance of public works or facilities, including, without limitation, laws pertaining to public bidding, paying prevailing wages, transfer or exchange of title to real or personal property, or any other aspect of the acquiring, constructing, reconstructing, enlarging, equipping, or operation or maintenance of public works or public projects, or transfer or exchange of title to real or personal property, none of which laws shall be applicable to projects under this chapter.






Chapter 203 - Municipal Electric System Financing

§ 14-203-101 - Title.

This chapter may be referred to and cited as the "Municipal Electric System Financing Act."



§ 14-203-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this chapter;

(2) "Clerk" means city clerk, city recorder, town recorder, or other similar office hereafter created or established;

(3) "Costs" means, but shall not be limited to:

(A) All costs of acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any electric system, including the costs of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto;

(B) All costs of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and securing them;

(C) Administrative, organizational, legal, engineering, and inspection expenses;

(D) Financing fees, expenses, and costs;

(E) Working capital;

(F) Initial and reload fuel costs;

(G) Contracts for the purchase of electric power and energy from others;

(H) All machinery and equipment including construction equipment;

(I) Interest on the bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing municipality;

(J) Establishment of reserves; and

(K) All other expenditures of the issuing municipality incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any electric system;

(4) "Electric system" means any system for the generation, transmission, or distribution of electric power or energy;

(5) "Governing body" means the council, board of directors, commission, or other governing body of a municipality;

(6) "Municipality" means any city of the first class which owns an electric system whether operated by it or by a person under a franchise, lease, or other agreement or arrangement between the municipality and such person;

(7) "Person" means any natural person, firm, corporation, electric cooperative corporation, nonprofit corporation, association, or improvement district; and

(8) "State" means the State of Arkansas.



§ 14-203-103 - Scope of chapter.

(a) Nothing in this chapter shall be construed as modifying or diminishing the present authority of municipalities respecting the ownership and operation of their electric systems including, without limitation, the authority contained in §§ 14-202-101 -- 14-202-123 and §§ 14-204-101 -- 14-204-112.

(b) Nothing in this chapter shall be construed to authorize any municipality to issue or sell bonds under the provisions of this chapter or to use the proceeds thereof to purchase, condemn, or otherwise acquire a utility plant or distribution system or portion thereof owned or operated by a regulated public utility without the consent of such public utility.



§ 14-203-104 - Authorization to finance electric system.

Municipalities are authorized to use any available funds and reserves to pay and provide for costs and expenses of owning and operating an electric system and, for the purpose of paying electric system costs, a municipality may issue revenue bonds as provided in this chapter.



§ 14-203-105 - Bonds -- Issuance generally.

The issuance of bonds shall be by an ordinance of the governing body of the municipality.



§ 14-203-106 - Bonds -- Terms and conditions.

(a) As the ordinance may provide, the bonds may:

(1) Be coupon bonds payable to bearer, subject to registration as to principal or as to principal and interest, or fully registered bonds without coupons;

(2) Contain exchange privileges, and be issued in one (1) or more series;

(3) Bear such date or dates;

(4) Mature at such time or times;

(5) Bear interest at such rate or rates;

(6) Be in such form;

(7) Be executed in such manner;

(8) Be payable in such medium of payment, at such place or places;

(9) Be subject to such terms of redemption in advance of maturity at whatever prices; and

(10) Contain such terms, covenants, and conditions; including without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The investing and reinvesting of any moneys during periods not needed for authorized purposes;

(E) The nature and extent of the security;

(F) The rights, duties, and obligations of the municipality and the trustee for the holders or registered owners of the bonds; and

(G) the rights of the holders or registered owners of the bonds.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of this state, subject to the provisions for registration set forth herein.



§ 14-203-107 - Bonds -- Trust indenture.

(a) The ordinance may provide for the execution of a trust indenture by the municipality with a bank or trust company within or without the state.

(b) The trust indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable by the governing body including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the investing and reinvesting of any moneys during periods not needed for authorized purposes, the nature and extent of the security, the rights, duties, and obligations of the municipality and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(c) It shall not be necessary for the municipality to publish any trust indenture, or any security agreement or other instrument, if the ordinance authorizing the trust indenture or security agreement or other instrument is published as required by the law governing the publication of ordinances of a municipality. The ordinance advises that a copy of the trust indenture or security agreement or other instrument, as the case may be, is on file in the office of the clerk of the municipality for inspection by an interested person, and the copy of the trust indenture or security agreement or other instrument, as the case may be, is filed with the clerk of the municipality.



§ 14-203-108 - Bonds -- Sale.

The bonds may be sold at public or private sale, for whatever price, including, without limitation, sale at a discount, and in whatever manner that the municipality may determine by ordinance.



§ 14-203-109 - Bonds, coupons -- Execution -- Seal.

(a) (1) (A) Bonds issued under this chapter shall be executed by the manual or facsimile signatures of the mayor and clerk of the municipality.

(B) The coupons attached to the bonds may be executed by the facsimile signature of the mayor of the municipality.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(b) The seal of the municipality shall be placed or printed on each bond in such manner as the governing body of the municipality shall determine.



§ 14-203-110 - Bonds -- Priority among issues.

Priority between successive issues may be controlled by the ordinance.



§ 14-203-111 - Bonds -- Nature of indebtedness -- Surplus revenues.

(a) The bonds and coupons issued under this chapter shall not be general obligations of the municipality, but shall be special obligations payable from and secured by a pledge of revenues derived from the municipality's electric system and otherwise secured as provided in this chapter. In no event shall the bonds and coupons constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation.

(b) It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.

(c) (1) In addition, the municipality is authorized to pledge to and use for the payment of the principal of and interest on the bonds, together with other expenses in connection with the bonds, surplus revenues derived from water, sewer, and gas utilities owned by the municipality.

(2) "Surplus revenues", as used in this subsection, is defined to mean revenues remaining after adequate provision shall have been made for expenses of operation, maintenance, and depreciation and all requirements of ordinances, orders, and indentures securing bonds theretofore or thereafter issued to finance the cost of acquiring, constructing, reconstructing, extending, or improving the utilities have been fully met and complied with.



§ 14-203-112 - Refunding bonds.

(a) (1) Bonds may be issued for the purpose of refunding any bonds issued under this chapter. Any bonds issued under other applicable legislation payable from and secured by, in whole or in part, a pledge of revenues derived from the municipality's electric system.

(2) The refunding bonds may be combined with bonds issued under the provisions of §§ 14-203-104, 14-203-110, 14-203-113, and 14-203-114 into a single issue.

(b) When refunding bonds are issued, such bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in escrow for the retirement thereof.

(c) All refunding bonds shall in all respects be issued and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of such bonds.

(d) The ordinance or trust indenture under which such refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on and security interest in electric system revenues and the electric system as was enjoyed by the bonds refunded thereby.



§ 14-203-113 - Bonds -- Mortgage lien.

(a) The ordinance or trust indenture authorizing or securing any bonds issued under this chapter may impose a foreclosable mortgage lien upon all or any part of the electric system of the municipality.

(b) The nature and extent of the mortgage lien may be controlled by the ordinance or trust indenture including, without limitation, provisions pertaining to the release of all or part of the electric system from the mortgage lien and the priority of the mortgage lien in the event of the issuance of additional bonds.

(c) Subject to such terms, conditions, and restrictions as may be contained in the ordinance or trust indenture, any holder or registered owner of bonds issued under this chapter, or of any coupon attached thereto, may, either at law or in equity, enforce the mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the municipality set forth in the ordinance or trust indenture authorizing or securing the bonds.



§ 14-203-114 - Bonds -- Default -- Receiver.

(a) In the event of a default in the payment of the principal of, premium, if any, or interest on any bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of all or any part of the electric system of the municipality.

(b) The receiver shall have the power to operate and maintain the electric system and to charge and collect rates, fees, and charges sufficient to provide for the payment of the principal of, premium, if any, and interest on the bonds, after providing for the payment of any costs of receivership and operating expenses of the electric system, and to apply the revenues derived from the electric system in conformity with this chapter and the ordinance or trust indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the electric system shall be returned to the municipality.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the ordinance or trust indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as the pledge of revenues from, and the mortgage lien on, the electric system as specified in and fixed by the ordinances or trust indentures authorizing or securing successive bond issues.



§ 14-203-115 - Rates, fees, and charges -- Disposition -- Pledges.

(a) For so long as any bonds are outstanding and unpaid, the rates, fees, and charges for electric power and energy charged and collected by a municipality shall be so fixed as to provide revenues sufficient to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its electric system, and all necessary repairs, replacements, or renewals thereof, to pay when due the principal of, premium, if any, and interest on all bonds, including bonds subsequently issued for additions, improvements, and betterments to its electric system, payable from such revenues, to create and maintain reserves as may be required by any ordinance or trust indenture authorizing or securing bonds, and to pay any and all amounts which the municipality may be obligated to pay from electric system revenues by law or contract.

(b) For so long as any contract for the purchase of electric power and energy is in effect, the rates, fees, and charges for electric power and energy charged and collected by a municipality may be fixed to provide sufficient revenues to secure payments of amounts due under the contract and to comply with the terms of the contract. Any contract shall be approved by ordinance of the governing body of the purchasing municipality, and the ordinance shall be published one (1) time in a newspaper of general circulation in the municipality. Any contest of the ordinance shall be barred at the end of thirty (30) days after the ordinance is published.

(c) Any pledge made by a municipality pursuant to this chapter shall be valid and binding from the date the pledge is made. The revenues so pledged and then held or thereafter received by the municipality or any fiduciary on its behalf shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality without regard to whether the parties have notice thereof.

(d) The ordinance, trust indenture, or other instrument by which a pledge is created need not be filed or recorded in any manner.



§ 14-203-116 - Rights of holder or owner of bonds.

Any holder or registered owner of bonds or coupons appertaining thereto, except to the extent the rights given in this chapter may be restricted by the ordinance or trust indenture authorizing or securing such bonds and coupons, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder, or, to the extent permitted by law, under such ordinance or trust indenture authorizing or securing such bonds or under any agreement or other contract executed by the municipality pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by such ordinance or trust indenture to be performed by any municipality or by any officer thereof, including the fixing, charging, and collecting of rates, fees, and charges.



§ 14-203-117 - Bonds -- Tax exemption.

Bonds issued under the provisions of this chapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes, including property, income, inheritance, and estate taxes.



§ 14-203-118 - Investment of public funds in bonds.

Any municipality, or any board, commission, or other authority duly established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or the board of trustees of any retirement system created by the General Assembly may, in its discretion, invest any of its funds in bonds issued under the provisions of this chapter. Bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.






Chapter 204 - Municipal And County Hydroelectric Power Development

§ 14-204-101 - Title.

This chapter may be referred to and may be cited as the "Municipalities and Counties Hydroelectric Power Development Revenue Bond Law."



§ 14-204-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and, if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as the municipality or county shall determine to be in the public interest and necessary under the circumstances existing at the time, to accomplish the purposes of and authorities set forth in this chapter;

(2) "County" means any county of this state, regardless of whether such county owns any facilities for the transmission or distribution of electrical energy;

(3) "Equip" means to install or place on or in any building or structure equipment of any and every kind, whether or not affixed including, without limiting the generality of the foregoing, building service equipment, machinery, furniture, furnishings, and personal property of every kind;

(4) "Facilities" means any real property, personal property, or mixed property of any and every kind that can be used or that will be useful as a part of or in connection with a hydroelectric power project, including, without limiting the generality of the foregoing, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, and other real, personal, or mixed property of every kind;

(5) "Governing body" means the council, board of directors, or city commission of any municipality;

(6) "Hydroelectric power project" or "project" means any facilities intended to be employed in the generation of electrical energy by the use of water as the source of generating power, whether standing, running, or falling, and facilities incidental or related thereto;

(7) "Lease" means to lease for such rentals, for such periods and upon such terms and conditions as the municipality or county shall determine including, without limiting the generality of the foregoing, the granting of such renewal or extension options for such rentals, for such periods and upon such terms and conditions as the municipality or county shall determine and the granting of such purchase options for such prices and upon such terms and conditions as the municipality or county shall determine;

(8) "Loan" or "make loans" means to loan upon such terms and conditions as the municipality or county shall determine;

(9) "Mortgage lien" includes and means security interest in any personal property embodied in the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter;

(10) "Municipality" means a city of the first or second class or an incorporated town, regardless of whether such municipality owns any facilities for the transmission or distribution of electrical energy;

(11) "Sell" means to sell for such price, in such manner and upon such terms as the municipality or county shall determine including, without limiting the generality of the foregoing, private or public sale, and, if public, pursuant to such advertisement as the municipality or county shall determine, sale for cash or credit payable in lump sum or in installments over such period as the municipality or county shall determine and, if on credit, with or without interest and at such rate or rates as the municipality or county shall determine; and

(12) "State" means the State of Arkansas.



§ 14-204-103 - Construction.

(a) This chapter shall be liberally construed to accomplish the purposes hereof and shall be the sole act and authority necessary to be complied with.

(b) This chapter and the authority conferred by it shall be supplemental to all other authority set forth in any other act.



§ 14-204-104 - Authorization to own and operate hydroelectric power project -- Contracts to supply energy.

(a) Any municipality and any county is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of, or make loans to finance the acquisition, construction, reconstruction, extension, equipment, improvement of, facilities to constitute all or any part of a hydroelectric power project, as defined in § 14-204-102.

(b) Without limiting the generality of the foregoing, any municipality or county is authorized to contract with any regulated public utility for the supplying of electrical energy produced by any such project, upon terms acceptable to such municipality or county.



§ 14-204-105 - Authorization to issue bonds.

(a) Municipalities and counties are authorized to use any available revenues for the accomplishment of the purposes set forth in § 14-204-104 and are authorized to issue revenue bonds and to use the proceeds thereof for the accomplishment of the purposes set forth in § 14-204-104, either alone or together with other available funds and revenues.

(b) The amount of bonds issued shall be sufficient to pay all costs of accomplishing such purposes, all costs of issuing the bonds, the amount necessary for a reserve, if desirable, the amount necessary to provide for debt service on the bonds until revenues for the payment thereof are available, and any other costs of whatever nature incidental to the accomplishment of such purposes.



§ 14-204-106 - Revenue bonds generally.

(a) (1) Revenue bonds authorized in this chapter may be issued by a municipality upon the adoption of an ordinance therefor by the governing body of the municipality. Revenue bonds authorized by this chapter may be issued by a county upon order of the county court of the county.

(2) The ordinance or order shall state the purpose for which the revenue bonds are to be issued and the total amount of the issue.

(3) The bonds may be in such form, may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times, not exceeding thirty (30) years from their respective dates, may bear interest at such rate or rates, may be executed in such manner, may be payable in such medium of payment, at such place or places, within or without this state, may be subject to such terms of redemption, and may contain such terms, covenants, and conditions as the ordinance or order may provide including, without limitation, those pertaining to the custody and application of proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the investment of moneys held thereunder, the nature and extent of the security, the rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(4) There may be successive bond issues for the purpose of financing the same project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided by this chapter.

(5) Priority between and among issues and successive issues as to security of the pledge of revenues and mortgage liens on the land, buildings, and facilities involved may be controlled by the ordinance or order authorizing the issuance of bonds hereunder.

(b) The bonds shall have all the qualities of negotiable instruments under the negotiable instruments laws of this state but may be issued in registered form or may be subject to registration as to principal or as to principal and interest.

(c) (1) The ordinance or order may provide for the execution by the municipality or county of an indenture which defines the rights of the bondholders and provides for the appointment of a trustee, within or without this state, for the bondholders.

(2) The indenture may control the priority between successive issues and may contain any other items, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the investment of moneys held thereunder, the nature and extent of the security, the rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(3) It shall not be necessary for the municipality to publish any indenture, lease, or any other agreement if the ordinance authorizing an indenture, the ordinance authorizing a lease, or the ordinance authorizing any other agreement is published as required by the law governing the publication of ordinances of a municipality, and the ordinance advises that a copy of the indenture, lease, or other agreement, as the case may be, is on file in the office of the clerk or recorder of the municipality for inspection by any interested person, and the copy of the indenture, lease, or other agreement, as the case may be, is filed with the clerk or recorder of the municipality.

(d) The bonds may be sold for such price including, without limitation, sale at a discount, and in such manner as the municipality or county may determine by ordinance or order.

(e) The bonds shall be executed by the mayor and the city clerk or recorder of the municipality; or by the county judge and county clerk of the county; one (1) signature may be facsimile but one (1) must be manual. The coupons attached to the bonds may be executed by the facsimile signature of the mayor or county judge. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, the signatures shall nevertheless be valid and sufficient for all purposes.



§ 14-204-107 - Nature of bond indebtedness -- Payment from revenue of project -- Use of excess revenue.

(a) (1) Revenue bonds shall not be general obligations of the municipality or county but shall be special obligations, and in no event shall the revenue bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.

(b) The principal of and interest on the revenue bonds, with trustee's and paying agent's fees and similar servicing charges, shall be payable from revenues derived from the hydroelectric project or projects acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds.

(c) Revenues derived from the operation of hydroelectric power projects in excess of the revenues necessary to provide for the operation, maintenance, depreciation, and debt service requirements in connection with such hydroelectric power projects, as determined by the municipality or county, may be used for any lawful municipal or county purpose and may be pledged by the municipality or county issuing revenue bonds under this chapter to the payment of principal and interest on indebtedness incurred by the municipality or county, or by a nonprofit corporation with the approval of the municipality or county, for financing the acquisition, construction, reconstruction, extension, equipment, or improvement of waterworks facilities, of sanitation and solid waste facilities, of facilities for the securing or developing of tourism, or of community recreational facilities.



§ 14-204-108 - Refunding bonds.

(a) Revenue bonds may be issued under this chapter for the purpose of refunding any obligations issued under this chapter. Such refunding bonds may be combined with bonds issued under the provisions of § 14-204-105 into a single issue.

(b) When bonds are issued under this section for refunding purposes, such bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(c) The ordinance or order under which such refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.

(d) Such refunding bonds shall be issued and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of such bonds.



§ 14-204-109 - Mortgage lien -- Default -- Receiver.

(a) The ordinance, order, or indenture referred to § 14-204-106 may, but need not, impose a foreclosable mortgage lien upon the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter, and the nature and extent of such mortgage lien may be controlled by the ordinance, order, or indenture including, without limitation, provisions pertaining to the release of all or part of the facilities from the mortgage lien and the priority of the mortgage lien in the event of successive bond issues as authorized by § 14-204-106.

(b) The ordinance, order, or indenture authorizing or securing the bonds may authorize any holder or registered owner of bonds issued under this chapter, or a trustee on behalf of all holders and registered owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, to compel the performance of the duties of the officials of the issuing municipality or county set forth in this chapter and set forth in the ordinance, order, or indenture authorizing or securing the bonds.

(c) Subject to the provisions of the ordinance, order, or indenture referred to in § 14-204-106, in the event of a default in the payment of the principal of or interest on any revenue bonds issued under this chapter any court having jurisdiction may appoint a receiver to take charge of the facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of such bonds. The receiver shall have the power to operate and maintain the facilities and to charge and collect rates and rents sufficient to provide for the payment of the principal of and interest on the bonds, after providing for the payment of any cost of receivership and operating expenses of the facilities, and to apply the income and revenues derived from the facilities in conformity with this chapter and the ordinance or indenture authorizing or securing the bonds. When the default has been cured, the receivership shall be ended and the properties returned to the municipality or county.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the ordinance, order, or indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, and mortgage lien on, the facilities, as specified in and fixed by the ordinances, orders, or indentures authorizing or securing successive bond issues.



§ 14-204-110 - Application for licenses, permits, certificates, and approvals.

(a) Municipalities and counties proceeding under this chapter are authorized to apply to the appropriate agencies of the state, the United States or any state thereof, and to any other proper agency for such licenses, permits, certificates, or approvals as may be necessary, and to obtain, hold, and use such licenses, permits, certificates, and approvals.

(b) Nothing in this chapter shall be construed to require a municipality or county to obtain any license, certificate, permit, or approval from the Arkansas Public Service Commission not otherwise required by other laws of this state.



§ 14-204-111 - Bonds -- Tax exemption.

Bonds issued under the provisions of this chapter shall be exempt from all state, county, and municipal taxes. This exemption includes income, property, and inheritance taxes.



§ 14-204-112 - Investment of public funds in bonds.

Any public funds may be invested in revenue bonds issued under the provisions of this chapter. Revenue bonds issued under this chapter shall be eligible to secure the deposit of public funds.






Chapter 205 - Natural Gas Distribution Systems

§ 14-205-101 - Construction.

Nothing in this chapter shall be construed as applying to municipalities now served by any existing gas transmission line or for any distribution system either publicly or privately owned.



§ 14-205-102 - Election on bond issue.

(a) Any municipality, by and with the consent of a majority of the qualified electors of the municipality voting on the question at an election held for the purpose, may issue revenue bonds for the purpose of constructing and operating transmission lines or distribution systems for natural gas.

(b) The notice, calling, publication, and conduct of the election shall be governed by the provisions of Arkansas Constitution, Amendment 13 [repealed].



§ 14-205-103 - Provisions of ordinance.

(a) The ordinance providing for the issuance of the revenue bonds shall set forth a brief description of the contemplated undertaking and must include:

(1) The estimated cost thereof;

(2) The amount of the issue;

(3) The rate of interest;

(4) The time and place of payment; and

(5) Other details in connection with the issuance of the bonds.

(b) The ordinance shall declare that a statutory mortgage lien shall exist upon the property to be constructed, fix the minimum rate to be collected for gas prior to the payment of the bonds, and it shall pledge the revenues derived from the system for the purpose of paying the principal and interest on the bonds.

(c) The pledge shall fix the amount of revenue to be set apart and applied to the payment of the principal and interest on the bonds and the proportion of the balance of such revenues and income to be set aside as an adequate depreciation account and the remainder to be set aside for reasonable and proper operation.



§ 14-205-104 - Publication of ordinance and notice.

When the ordinance is adopted by the municipality's legislative body, it shall be published one (1) time in a newspaper published in the municipality, or, if there is no newspaper so published, then in a newspaper which has a bona fide general circulation within the municipality with a notice to all persons concerned stating that the ordinance has been adopted, that the municipality contemplated the issuance of the bonds described in the ordinance, and that any person interested may appear before the legislative body, upon a certain date which shall not be less than ten (10) days subsequent to the publication of the ordinance and notice, and present protests.



§ 14-205-105 - Hearing.

At the hearing all objections and suggestions shall be heard and the governing body of the municipality may take such action as it deems proper.



§ 14-205-106 - Bonds as negotiable instruments -- Execution.

(a) Bonds issued under the provisions of this chapter shall be negotiable instruments.

(b) (1) The bonds shall be executed by the presiding officer and clerk or recorder of the municipality and sealed with the corporate seal of the municipality.

(2) When an officer whose signature appears on the bonds or coupons ceases to be an officer before delivery of the bonds, his signature shall nevertheless be valid.



§ 14-205-107 - Amounts of bonds.

The bonds shall be issued in whatever amounts may be necessary to provide sufficient funds to pay all costs of construction, including engineering, legal, and other expenses, together with interest on the bonds themselves to date six (6) months subsequent to the estimated date of completion of the construction.



§ 14-205-108 - Sale of bonds -- Use of proceeds.

The bonds shall be sold at not less than ninety cents (90cent(s)) on the dollar. The proceeds derived therefrom shall be used exclusively for the purposes for which the bonds are issued. They may be sold at one (1) time or in parcels as funds are needed.



§ 14-205-109 - Interest on bonds.

The bonds shall bear interest at such rate or rates payable semiannually and shall be payable at such times and places not exceeding thirty-five (35) years from their date as prescribed in the ordinance providing for their issuance.



§ 14-205-110 - Bonds -- Nature of indebtedness.

(a) Bonds issued under this chapter shall be payable solely from revenues derived from the gas system.

(b) The bonds shall not, in any event, constitute an indebtedness of the municipality within the meaning of the constitutional provisions.

(c) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter.



§ 14-205-111 - Statutory lien upon system.

(a) A statutory mortgage lien shall be imposed upon the gas system constructed from the proceeds of bonds authorized by this chapter. The lien shall exist in favor of the holders of the bonds and the holders of coupons attached to the bonds.

(b) The gas system shall remain subject to the statutory mortgage lien until payment in full of the principal and interest of the bonds.



§ 14-205-112 - Eminent domain.

(a) The right and power of eminent domain is conferred upon municipal corporations to enter upon, take, and condemn private property, either within or without the corporate limits of any such municipality, for the construction and operation of transmission lines or distribution systems for natural gas.

(b) The right and power of eminent domain, as conferred in this section, shall be exercised in the same manner as is provided in §§ 18-15-301 -- 18-15-307 and any act amendatory or supplemental thereto.






Chapter 206 - Acquisition Of Utilities By Municipalities

§ 14-206-101 - Applicability.

(a) The provisions of this chapter shall not be applicable to the acquisition of any gas or electric public utility plant or equipment by a municipality which, on March 3, 1987, owns, whether operated by it or another entity under a franchise, lease, or other agreement or arrangement between the municipality and the entity, a system for the production, transmission, delivery, distribution, or furnishing of gas or electric utility service of the type which the municipality seeks to acquire, whether or not the municipality has granted, or in the future grants, to the public utility a franchise as defined elsewhere in this chapter.

(b) The valuation provisions of § 14-206-109(b)(2)(A)-(E) shall have no application to any proceedings involving acquisition by a municipality described in this section of any gas or electric public utility plant or equipment.



§ 14-206-102 - Power to acquire, construct, and operate -- Notice.

(a) When authorized by order of the Arkansas Public Service Commission, and not otherwise, a municipality shall have the power, subject to the provisions of this chapter, to acquire by purchase, to construct, and to operate a gas or electric public utility plant and equipment, or any part thereof, for the production, transmission, delivery, or furnishing of any public service.

(b) (1) Any gas or electric public utility accepting or operating under any permit, license, or franchise heretofore or hereafter granted by any municipality, by acceptance of any such permit, license, or franchise, shall be deemed to have consented to a future purchase by the municipality of its distribution property located within the boundaries of the municipality which is actually used and useful for the convenience of the public:

(A) Upon the municipality's compliance with the requirements and conditions set forth in this chapter; and

(B) Upon receipt by the gas or electric public utility of the payment by payment by the municipality of the purchase price as determined in accordance with the provisions of this chapter.

(2) However, the purchase price for the gas or electric public utility property shall be no less than the just compensation and damages to which the gas or electric public utility would otherwise be entitled under the constitution of this state or that of the United States.

(c) (1) By accepting or operating under any such permit, license, or franchise, the gas or electric public utility shall thereby be deemed to have waived the right of the necessity of the taking, to be established by the verdict of a jury, and to have waived all other procedural remedies and rights relative to condemnation, except such rights and remedies as are provided in this chapter.

(2) However, the municipality shall give the gas or electric public utility not less than ninety (90) days' written notice of its intention to make the purchase prior to taking any action to acquire those properties under this chapter.



§ 14-206-103 - Confirmation by electors.

(a) Any municipality may determine to seek approval from the commission to acquire the property of a gas or electric public utility as authorized under the provisions of this chapter by the vote of the municipal council, city commission, or governing body taken after a public hearing, of which at least thirty (30) days' notice has been given by publication in newspapers having a general circulation within the municipality. This vote shall have been ratified and confirmed by a majority of the electors voting thereon at any special election held in accordance with § 7-11-201 et seq.

(b) (1) In the event the vote of the municipal council, city commission, or governing body is ratified and confirmed by a majority of the electors voting thereon, the clerk of the municipality shall notify the commission of the results of the election within ninety (90) days thereafter.

(2) Within one (1) year after the election, the municipality may file with the commission an application for approval of a certificate for the acquisition or purchase of the property of a gas or electric public utility as provided in this chapter.



§ 14-206-104 - Application -- Economic impact statement -- Review.

(a) In its application for a certificate, the municipality shall file with the commission a verified application in such form as the commission shall by rule prescribe. It shall contain the following information:

(1) A description of the gas or electric utility property proposed to be acquired;

(2) The estimated costs of those properties and the proposed method of financing the acquisition of those properties;

(3) An analysis of the projected economic or financial impact on the municipality, the gas or electric public utility from which those properties will be acquired and its customers, and the local community where the property is located as a result of the acquisition and the operation of those properties by the municipality;

(4) The estimated effects on energy costs to the customers of the gas or electric public utility and the customers to be served by the municipality as a result of the acquisition and operation of those properties by the municipality;

(5) A statement of how the municipality will comply with all applicable laws and regulations to assure that the public health, safety, economy, and convenience will not be adversely affected;

(6) A demonstration that the municipality is technically and financially qualified to engage in the proposed activities in accordance with all applicable laws and regulations; and

(7) Such other information as the municipality may consider relevant or as the commission may by regulation or order require.

(b) In addition, the commission shall by rule or regulation require the filing of an exhibit containing an economic impact statement with the application. The statement shall fully develop the factors listed in subsection (a) of this section, treating in reasonable detail such consideration, if applicable, of the proposed acquisition's direct and indirect effect on:

(1) The municipality;

(2) The customers to be served by the municipality;

(3) The gas or electric public utility from which the properties will be acquired;

(4) The remaining customers of the gas or electric public utility; and

(5) The local economy.

(c) Promptly after filing, the staff of the commission shall invite comments from the gas or electric public utility which owns the property and all state agencies entitled to service under § 14-206-105 as to the adequacy of the municipality's statements. The invitation to comment shall advise the gas or electric public utility and the state agencies that comments must be received within sixty (60) days of the date of mailing or delivery thereof, unless the commission, upon request of the gas or electric public utility or an agency, approves a longer period for consideration.

(d) Upon review of those comments, if any, if the staff shall determine that the municipality failed to include or adequately develop an aspect of the acquisition of the property, it shall then issue a deficiency letter pointing out in detail all such specific deficiencies in the application. The deficiency letter shall be prepared and served upon the municipality no later than thirty (30) days after the last comments were filed. The municipality shall promptly respond to any deficiency letter.



§ 14-206-105 - Proof of service and notice -- Filing fee.

(a) (1) Each application shall be accompanied by proof of service of a copy of the application on the gas or electric public utility which owns the property and on the director or other administrative head of the following state agencies or departments:

(A) The Arkansas Department of Environmental Quality;

(B) The Arkansas Economic Development Commission;

(C) The Department of Finance and Administration;

(D) The Arkansas Energy Office;

(E) The Attorney General;

(F) Any school district or other political subdivision of this state that is the recipient of real and personal property taxes in which any of the gas or electric utility properties to be acquired by the municipality may be located; and

(G) Any other state agency or department or political subdivision of this state designated by Arkansas Public Service Commission regulation or order.

(2) The copy of the application shall be accompanied by a notice specifying the date on or about which the application is to be filed and a notice that interventions or limited appearances must be filed with the commission within thirty (30) days after the date of filing, unless good cause is shown.

(b) (1) Each application shall also be accompanied by proof that public notice thereof was given to persons residing in the municipality by the publication of a summary of the application, and a statement of the date on which it is to be filed, and a statement that interventions or limited appearances must be filed with the commission within thirty (30) days after the filing date set forth in the notice, unless good cause is shown, in a newspaper or newspapers having substantial circulation in the municipality.

(2) For purposes of this subsection, any economic impact statement submitted as an exhibit to the application need not be summarized. However, the published notice shall include a statement that the impact statements are on file at the office of the commission and available for public inspection.

(3) The municipality shall also cause copies of the economic impact statement to be available for public inspection. The published notice shall contain a statement of the location and the times the impact statements will be available for public inspection.

(4) In addition, the commission may, after filing, require the applicant to serve notice of the application or copies of it, or both, upon such other persons, and file proof thereof, as the commission may deem appropriate.

(c) Where any personal service or notice is required in this section and § 14-206-104, service may be made by any officer authorized by law to serve process by personal delivery or by certified mail.

(d) An initial filing fee of five hundred dollars ($500) shall accompany each application.



§ 14-206-106 - Public hearing.

Upon receipt of an application complying with §§ 14-206-104 and 14-206-105, the commission shall fix a date for the commencement of a public hearing on the application. The testimony presented at the hearing may be presented in writing or orally. The commission may make rules designed to exclude repetitive, redundant, or irrelevant testimony.



§ 14-206-107 - Parties to proceeding -- Limited appearance.

(a) The parties to the proceeding shall include the municipality and the gas or electric public utility which owns the property. In addition, each county and government agency or department or other person entitled to receive service of a copy of the application under § 14-206-105(a) shall be a party if it has filed with the commission a notice of intervention as a party within thirty (30) days after the service. A party to the proceeding shall also include any person whose petition for intervention is approved by the commission.

(b) (1) Any person may make a limited appearance in the proceeding by filing a verified statement of position within thirty (30) days after the date given in the public notice as the date of filing the application. No person making a limited appearance shall be a party or shall have the right to receive further notice or to cross-examine witnesses on any issue outside the scope of its statement of position.

(2) A person making a limited appearance is subject to being called for cross-examination only on the subject matter of the statement of position by the applicant or other party. If a person fails to appear for cross-examination, if called, the statement of position may be stricken from the record at the discretion of the commission.



§ 14-206-108 - Decision upon application -- Burden of proof.

(a) The commission shall render a decision upon the record either granting or denying the application as filed or granting it upon such terms, conditions, or modifications of the financing, acquisition, operation, or maintenance of the property as the commission may deem appropriate. The commission may not grant a certificate for the financing, acquisition, operation, and maintenance of any property, either as proposed or as modified by the commission, unless it shall find and determine:

(1) The nature of the probable economic impact of the acquisition on the customers of the gas or electric public utility that owns the property and on the customers to be served by the municipality;

(2) That the method of financing the acquisition, either as proposed or as modified by the commission, represents an acceptable economic impact, considering economic conditions and the need for and cost to the municipality of additional gas or electric public utility services;

(3) That the acquisition of the properties, the gas or electric public utility functions to be performed, the operating procedures, the properties and equipment, and the use of the properties collectively provide reasonable assurance that the municipality will comply with all applicable laws and regulations and that the public health, safety, economy, and convenience will not be adversely affected;

(4) That the municipality is technically and financially qualified to acquire and operate the proposed properties in accordance with all applicable laws and regulations;

(5) That the issuance of the certificate will not be detrimental to the public health, safety, economy, and convenience; and

(6) That the acquisition will serve the public interest, convenience, and necessity.

(b) Any municipality which files an application for approval of the acquisition or purchase of any gas or electric utility property shall have the burden of proof with respect to every element of the application. The commission shall not approve any application for approval of the purchase or acquisition by any municipality of any property of a gas or electric public utility unless it shall be shown at the hearing upon the application for approval of the acquisition, by the clear preponderance of the evidence, that neither the gas or electric public utility nor the customers of the gas or electric public utility will be adversely affected by the proposed acquisition or purchase.



§ 14-206-109 - Denial -- Purchase price, terms, and conditions of sale.

(a) In the event that the commission determines, on the basis of the evidence, that either the gas or electric public utility or its customers will be adversely affected by the proposed acquisition or purchases, it shall deny the application for approval.

(b) (1) In the event the commission determines, on the basis of the evidence, that the requested approval should be granted, it shall fix the purchase price to be paid by the municipality to the gas or electric public utility for any properties to be purchased from the gas or electric utility as well as all other terms and conditions of the purchase and sale.

(2) The amount to be paid shall include, but shall not be limited to, the total of the following elements:

(A) The present-day reproduction cost, new, of the facilities being acquired, adjusted for remaining life expectancy;

(B) An amount equal to the cost of constructing any necessary facilities to reintegrate the system of the gas or electric utility outside the area to be acquired after detaching the portion to be sold;

(C) An amount sufficient to reimburse the gas or electric utility for reasonable expenses it incurs preparing the aforementioned reproduction cost, new, adjusted for remaining life expectancy, including the appraisal, and all other expenses including, but not limited to, employee salaries, overheads, consultants' fees and attorneys' fees incurred in connection with the acquisition of the facilities;

(D) (i) An amount equal to any severance damages which will be incurred by the gas or electric utility. Severance damages shall be measured by the present value of the estimated revenue requirements associated with any investment in plant, gas supply, expenses incurred, or other costs which would have been allocated to or paid by the gas or electric public utility's customers in that portion of the gas or electric public utility's service area to be acquired or served by the municipality and which could be shifted to or allocated to other customers of the gas or electric public utility as a result of the acquisition of the properties by the municipality.

(ii) The estimated present value of any such revenue requirements shall include, but shall not be limited to, the estimated revenue requirements associated with:

(a) The investment in, or other costs incurred with respect to, existing substations, compressor stations, and other distribution, transmission, or generating facilities;

(b) Expenses incurred under purchased power contracts or gas supply contracts except to the extent the expenses arise from a plant which is not then in commercial operation;

(c) Real property owned or leased by the gas or electric public utility; or

(d) Other costs which would have been allocated to the customers in that portion of the gas or electric utility's service area to be acquired or served by the municipality;

(iii) The estimated revenue requirements shall be estimated for such reasonable period of time in the future as may be justified by the applicable facts and circumstances, but in no event shall that period of time be less than a period of ten (10) years after the date the purchase is projected to be consummated;

(E) An amount sufficient to reimburse the gas or electric utility for any federal or state income tax effect, if any, requiring payment of either federal or state income tax because of the involuntary transfer, which taxes are related to recapture of tax benefits from:

(i) Investment tax credit or investment tax credit carry-forwards or other accelerated income tax benefits;

(ii) Other income tax benefits, which have been flowed through to ratepayers through the setting of rates by a regulatory commission, that reflect either the amortization of investment tax credits or other accelerated income tax benefits; and

(iii) An amount sufficient to reimburse the gas or electric utility for any federal or state income tax effects that result from the use of a net of tax allowance for funds used during construction rate by the gas or electric utility in either the accounting for construction costs on its books or the calculation of the depreciated replacement cost.



§ 14-206-110 - Confirmation of sale -- Modification.

(a) The commission shall by order fix, determine, and certify to the municipal governing body, to the gas or electric public utility, and to any bondholders, mortgagees, and lienors of the gas or electric utility appearing at the hearing, the purchase price to be paid for the taking and severance of the property of the gas or electric public utility and all other terms and all conditions of sale and purchase that it shall ascertain to be reasonable, which terms and conditions shall constitute the compensation and damages to be paid, and the other terms and conditions of the sale and purchase.

(b) Upon the filing of the order by the commission with the clerk of the municipality, the municipality shall thereupon be obligated to make the required payment and otherwise comply with the terms and conditions of the order to consummate the purchase.

(c) Upon the consummation of the purchase, the gas or electric public utility shall execute an instrument conveying the property purchased and paid for by the municipality, and the municipality may take over the control and operation of the property.

(d) Unless the purchase price is paid and the purchase consummated within one hundred eighty (180) days after the filing of the commission's order with the clerk of the municipality, the commission's order shall be considered null and void.

(e) If the commission determines that all or part of the proposed acquisition should be modified, it may condition its approval of the acquisition upon the modification.



§ 14-206-111 - Order -- Findings of fact.

In rendering a decision on the application for approval of the acquisition, the commission shall issue and serve upon all parties an order, which shall include, or be accompanied by, findings of fact stating its reasons for the action taken.



§ 14-206-112 - Rehearing -- Judicial review.

Any party aggrieved by any decision issued on an application for approval of the acquisition may apply for a rehearing as provided in § 23-2-401, and §§ 23-2-421 -- 23-2-424. A party aggrieved by the final decision of the commission on rehearing may obtain judicial review of the decision in accordance with the provisions of § 23-2-401, and §§ 23-2-421 -- 23-2-424.






Chapter 207 - Valuation of Properties and Facilities Upon Annexation

§ 14-207-101 - Definitions.

As used herein the following terms shall have the following definitions:

(1) "Municipality" shall mean both Arkansas municipal corporations and consolidated municipal utility improvement districts;

(2) "Electric public utility" and "electric public utility system" shall include persons, corporations, and other entities providing electric power to the public at wholesale or retail, but shall not include electric cooperative corporations providing electric power predominantly for resale;

(3) "Franchise" or "franchise agreement" shall mean an agreement between a municipality which owns or operates an electric utility system and an electric public utility, including, but not limited to franchise agreements within the meaning of Act 324 of 1935, as amended, whereby the electric public utility continues to serve customers in its allocated service area and pays to the municipality which owns or operates an electric utility system franchise fees in accordance with applicable law and the rules and regulations of the Arkansas Public Service Commission.



§ 14-207-102 - Confirmation of ownership rights.

The right of Arkansas municipal corporations and consolidated municipal utility improvement districts currently owning and operating electric utility systems is hereby ratified and confirmed.



§ 14-207-103 - Right to acquire properties, facilities, and customers.

(a) (1) Unless otherwise agreed between a municipality which owns or operates an electric utility system and an electric public utility, the inclusion by annexation, whether voluntary or involuntary according to applicable law, of any part of the assigned service area of an electric public utility within the boundaries of any Arkansas municipality shall not in any respect impair or affect the rights of the electric public utility to continue and extend electric service throughout any part of its assigned service area unless a municipality which owns or operates an electric utility system elects, within three (3) years after the certification of annexation, to purchase from the electric public utility all customers, distribution properties, and facilities reasonably utilized or reasonably necessary to serve customers of the electric public utility within the annexed areas in accordance with the provisions of this subchapter.

(2) If the municipality which owns or operates an electric utility system and the electric public utility agree to a franchise agreement for a specific term of years, unless otherwise agreed, the municipality's obligation to elect to acquire public utility properties within a period of three (3) years as required by this subsection shall not commence until the termination of the franchise agreement.

(3) A municipality which owns or operates an electric utility system and an electric public utility may agree to franchise agreements defined in § 14-207-101(3), whether or not the service territory of the electric public utility is brought into the municipality's corporate limits before or after March 26, 1991.

(4) Unless otherwise agreed between a municipality which owns or operates an electric utility system and an electric public utility, a municipality may not undertake or commence any construction or operation of any equipment or facilities for the supplying of electric service, or extension thereof, to the annexed areas without having made a timely election and complying with the provisions of this subchapter. Any violation shall vest the affected electric public utility with a right to injunctive relief.

(b) (1) The municipality shall give a six-months' written notice to the electric public utility of its election to acquire from the electric public utility all customers, distribution properties, and facilities reasonably utilized or reasonably necessary to serve customers of the electric public utility within the annexed areas.

(2) Within the six-month period after the notification, the municipality and the electric public utility shall meet and negotiate in good faith the terms of the acquisition, including, as an alternative, granting the electric public utility a franchise or franchise agreement to serve the annexed area.

(3) In the event that the electric public utility system does not provide wholesale power service to the municipality acquiring its properties, facilities, and customers, the municipality and the electric public utility shall also negotiate, consistent with the laws, rules, and regulations of appropriate authorities and existing power supply agreements, for power contracts which would provide for the purchase of power by the municipality from the electric public utility for an amount of power equivalent to the loss of any sales to customers of the electric public utility acquired by the municipality under this subchapter.



§ 14-207-104 - Procedures and valuation formula.

(a) In the event that an agreement pursuant to § 14-207-103(a) or (b) cannot be reached within such six-month period, the municipality shall pay to the electric public utility an amount equal to the following:

(1) The present-day reproduction cost, new, of the properties and facilities being acquired, less depreciation computed on a straight-line basis; plus

(2) The book value, net of depreciation, of all properties and facilities not being acquired or portions thereof, which were constructed or purchased in good faith by the electric public utility in order to serve customers in the annexed area, less the book value, net of depreciation, of the properties and facilities, to the extent that at the time that title to the properties or facilities being taken pursuant to this act is transferred, the properties and facilities not being acquired:

(A) Are required for serving customers of the electric public utility not in the annexed area; and

(B) May be reasonably expected to serve customers not in the annexed area within eight (8) years following the acquisition; plus

(3) An amount equal to the cost of constructing any necessary facilities to reintegrate the system of the electric public utility outside the annexed area after detaching the portion to be sold; plus

(4) In the event that the electric public utility system does not provide wholesale power service to the municipality acquiring its properties, facilities, and customers under this subchapter, then, in addition to the amounts required by subdivisions (a)(1) and (3) of this section, the municipality shall pay the electric public utility either:

(A) Three hundred fifty-five percent (355%) of gross revenues less gross receipts taxes received by the electric public utility for the twelve-month period preceding notification from customers in the annexed area; or

(B) The amount required by subdivision (a)(4)(A) of this section payable over five (5) years with interest at the then-prevailing AAA insured tax-exempt municipal bond interest rate.

(b) In the event that the electric public utility system ceases to provide wholesale power service to the municipality prior to five (5) years after the acquisition of the properties, facilities, and customers of the electric power utility under this subchapter, then the municipality will pay, pro rata for the remainder of such five-year period, in accordance with subdivision (a)(4)(A) of this section.



§ 14-207-105 - Valuation data.

The public utility shall provide to the municipality all data and information required to establish valuations under this subchapter, provided, however, that the municipality shall, at the time of the transfer under § 14-207-104, reimburse the public utility for reasonable costs of appraisal, engineering, and incidental expenses associated with establishing valuation.



§ 14-207-106 - Exercise of power of eminent domain.

(a) At the conclusion of the six-month notification period, in the event that agreement is not reached pursuant to § 14-207-103(a) or (b), or the municipality and the electric public utility disagree on the valuations described in § 14-207-104, but no later than three (3) years from certification of annexation or three (3) years from termination of any franchise agreement authorized by this subchapter, the municipality may, after paying, or, if applicable, commencing payment of, any amounts not in dispute and depositing into the registry of the court the amount in dispute, or such lesser amounts as the court, after hearing, determines to be just, exercise the right and power of eminent domain under the procedures of § 18-15-301 et seq., and may take possession of the properties and facilities and commence service to the customers as of the date it makes the deposit; provided, however, that any compensation or damages for the properties, facilities, and customers taken shall be determined in accordance with § 14-207-104.

(b) The date of taking for the purposes of this subchapter shall be either the date the deposit authorized by this section is made or, in the event no deposit is made, the date of the court award.






Chapter 208 - Valuation of Rural Water Service Properties and Facilities Upon Annexation

§ 14-208-101 - Definitions.

As used in this chapter:

(1) "Municipality" means both Arkansas municipal corporations and consolidated municipal water improvement districts; and

(2) "Rural water service" means any entity under Arkansas law that is not owned by a municipality and is a water association, water improvement district, or water authority.



§ 14-208-102 - Right to acquire rural water service properties, facilities, and customers.

(a) (1) Unless otherwise agreed between a municipality that owns or operates a water service and a rural water service, the inclusion by annexation of any part of the assigned service area of a rural water service within the boundaries of any Arkansas municipality shall not in any respect impair or affect the rights of the rural water service to continue operations and extend water service throughout any part of its assigned service area unless a municipality that owns or operates a water service elects to purchase from the rural water service all customers, distribution properties, and facilities located within the municipality reasonably utilized or reasonably necessary to serve customers of the rural water service within the annexed areas under this chapter, excluding water sources, treatment plants, and storage serving customers outside the annexed areas.

(2) (A) Unless otherwise agreed between a municipality that owns or operates a water service and a rural water service, a municipality may not undertake or begin construction, operation, or extension of any equipment or facilities for the supplying of water service to the annexed areas without complying with this chapter.

(B) The affected rural water service is entitled to injunctive relief for any violation of this chapter.

(b) (1) The municipality shall give written notice to the rural water service prior to the municipality's acquiring from the rural water service all customers, distribution properties, and facilities reasonably utilized or reasonably necessary to serve customers of the rural water service within the annexed areas.

(2) The municipality and the rural water service shall meet and negotiate in good faith the terms of the acquisition, including, as an alternative, granting the rural water service an agreement to serve the annexed area or portions of the annexed area.

(3) (A) Before an acquisition under this chapter by the municipality occurs, the municipality shall receive approval from the Arkansas Natural Resources Commission that the action complies with the Arkansas Water Plan under § 15-22-503.

(B) The commission shall:

(i) Approve the application under the Arkansas Water Plan if it determines the requirements of § 15-22-223(b)(2)(B) are satisfied, including costs derived from negotiation or appraisal;

(ii) Issue a letter to the municipality that the proposed action is exempt from review under the Arkansas Water Plan; or

(iii) Deny the application under the Arkansas Water Plan if it determines the requirements of § 15-22-223(b)(2)(B) are not satisfied.

(c) An agreement reached under this chapter shall comply with § 15-22-223.

(d) This chapter shall not limit applicable federal law, including without limitation 7 U.S.C. § 1926(b).

(e) If a municipality that owns or operates a water service has an area within its corporate limits that is served by another municipality's water service, the municipality may elect to purchase from the other municipality's water service all customers, distribution properties, and facilities located within the municipality using the procedures under this subchapter.



§ 14-208-103 - Procedures and valuation formula.

(a) (1) (A) If an agreement under § 14-208-102 cannot be reached, the municipality and the rural water service shall each select one (1) qualified appraiser, and the two (2) appraisers selected shall then select a third appraiser for the purpose of conducting appraisals to determine the value of customers, distribution properties, and facilities of the rural water service annexed by the municipality.

(B) The value of customers, distribution properties, and facilities of the rural water service annexed by the municipality shall be determined by using the factors set out in § 15-22-223(b)(2)(B).

(2) The agreement or decision of at least two (2) of the three (3) appraisers is the value.

(3) If either the municipality or the rural water service is dissatisfied with the decision of the appraisers, either may institute an action in circuit court to challenge the reasonableness of the value determined by the appraisers.

(b) The compensation required by this section shall be paid:

(1) To the rural water service at a time not later than one hundred twenty (120) days following the date upon which the value is certified;

(2) At a later date as mutually agreed upon by the parties; or

(3) As determined by the circuit court.



§ 14-208-104 - Valuation data.

(a) The rural water service shall provide to the municipality all data and information required to establish valuations under this chapter.

(b) Upon execution of an agreement reached under this chapter, the municipality shall reimburse the rural water service for reasonable costs of appraisal and incidental expenses associated with establishing valuation.






Chapter 209-215 - [Reserved.]

[Reserved]






Subtitle 13 - Public Utility Improvement Districts

Chapter 216 - General Provisions

§ 14-216-101 - Power of improvement districts to finance electric facilities system.

(a) Any improvement district owning and operating any system for the generation, transmission, or distribution of electric power or energy may issue revenue bonds and pledge the revenues derived from the system, whether the revenues are derived from within or beyond the corporate limits of the district, as may be permitted or authorized by applicable law without obtaining the approval of the Arkansas Public Service Commission.

(b) Nothing in this section should be construed to authorize any improvement district to issue or sell bonds or use the proceeds thereof to purchase, condemn, or otherwise acquire a utility plant or distribution system or portion thereof owned or operated by a public utility without the consent of the public utility.






Chapter 217 - General Consolidated Public Utility System Improvement Districts

§ 14-217-101 - Title.

This chapter shall be known as the "General Consolidated Public Utility System Improvement District Law."



§ 14-217-102 - Purpose of chapter.

(a) It has been found and determined by the General Assembly that:

(1) There exists a great deal of uncertainty and confusion in the laws of this state pertaining to municipal improvement districts created for the construction and operation of consolidated utility systems as defined in § 14-217-103;

(2) Some of these districts were created by special acts which can no longer be amended;

(3) The uncertainty and confusion contained in existing laws retards the creation of new districts and the growth and development of existing districts;

(4) This uncertainty and confusion can be corrected only by the enactment of a general law defining and clarifying the functions and powers of such districts.

(b) It is the purpose of this chapter, therefore, to provide a uniform and workable definition of the powers and functions of such districts.



§ 14-217-103 - Definitions.

Whenever used in this chapter, unless the context otherwise requires:

(1) "Consolidated utility district" or "district" means any municipal improvement district created before March 19, 1975, pursuant to special act or general act, or created after March 19, 1975, pursuant to this chapter, for the purpose of constructing or operating and maintaining a consolidated utility system;

(2) "Consolidated utility system", or "consolidated system", or "system" means any system of public utilities together with any facilities related to or necessary or appropriate to the construction, operation, or maintenance consisting of:

(A) A combined water system and sewer system; or

(B) An electric system consolidated or combined with a water system or with a sewer system;

(3) "Electric system" means any system for the production, generation, transmission, or delivery of electricity;

(4) "Water system" means any system for the acquisition, treatment, storage, transmission, or delivery of water;

(5) "Sewer system" means any system for the collection, transmission, treatment, or disposal of liquid or solid industrial or domestic waste;

(6) "Major utility facility" or "major facility" means any electric generating plant or bulk water supply facility and related necessary appurtenant land and land rights, substation, fuel, fuel handling and storage equipment, and similar necessary equipment;

(7) "Construct" or "construction" means to acquire, construct, reconstruct, extend, improve, install, or equip any system or portion thereof;

(8) "Municipality" means any city of the first class, city of the second class, or incorporated town;

(9) "Governing body" means the council, board of directors, commission, or other governing body of a municipality;

(10) "City clerk" means city clerk, city recorder, town recorder, or other similar office hereafter created or established;

(11) "Public utility corporation" means any public utility as defined in § 23-1-101;

(12) "Person" means any natural person, firm, corporation, association, public agency located within or outside the State of Arkansas, or other legally recognized entity;

(13) "Bonds" means bonds issued under the authority of this chapter, whether assessment secured bonds or revenue bonds;

(14) "Assessment secured bonds" means bonds described in and issued under the authority of § 14-217-109(b);

(15) "Revenue bonds" means bonds described in and under the authority of § 14-217-109(c);

(16) "Board of commissioners" or "board" means the board of commissioners, board of directors, board of improvement, or other governing board of a district; and

(17) "Commissioner" means any member of a board of commissioners.



§ 14-217-104 - Application and construction of chapter.

(a) This chapter shall apply to any consolidated utility district already created and to any consolidated utility district which may be created pursuant to this chapter.

(b) This chapter shall constitute the complete and sole necessary authority to carry out the purposes of this chapter.

(c) This chapter is intended as supplemental to all other laws which authorize any of the purposes described in this chapter. This chapter may be relied upon and used as an alternative to any other laws by a consolidated utility district, without the necessity of compliance with the requirements of the other laws, in the accomplishment of any of the purposes described in this chapter.

(d) Nothing in this chapter shall be construed to reduce or take away any of the powers conferred prior to March 19, 1975 upon any district by special act or judicial decree.

(e) Except as provided in this subsection, the form of government or administration of any district as established by or pursuant to the authority of any special act or judicial decree before March 19, 1975, including the composition of and the method of selection of the members of any board of commissioners, shall continue in full force and effect as so established and all of which are ratified and confirmed. However, any member of any board of commissioners of any such district who has prior to March 19, 1975 been elected by the owners of real property within the district shall after March 19, 1975, commencing with the next regular election for the member prescribed by general or special law applicable to the district, be elected by all persons who are qualified electors of the municipality served by the district in which they reside, each resident to have one (1) vote. In any district in which commissioners are elected, the ownership of real property in the district shall not be a qualification to hold the office of commissioner. Nothing in this chapter shall be construed to affect or impair any action taken before March 19, 1975 by any board of commissioners of any such district or any bonds or other obligations issued prior to March 19, 1975 by any district, all of which are validated, ratified, and confirmed.

(f) Nothing in this chapter shall be construed to confer upon any district any power which by the Arkansas Constitution may be conferred only with the approval of a required portion of the owners of real property in the district unless approval has been or is acquired.

(g) Nothing in this chapter shall be construed to authorize any district or any municipality to issue or sell bonds or use the proceeds thereof to purchase, condemn, or otherwise acquire a utility system or part thereof owned or operated by a public utility corporation without the consent of the public utility corporation.



§ 14-217-105 - Creation of consolidated utility districts -- Petition -- Notice of hearing.

(a) Upon the petition of at least two-thirds (2/3) majority in assessed value, as shown by the last county assessment and the deed records in the office of the circuit clerk and ex officio recorder, of the owners of real property in any territory all or the larger portion of which lies within the corporate limits of any municipality, the governing body of the municipality shall, by ordinance, lay off into a consolidated utility district the territory described in the petition and shall appoint as commissioners of the district the three (3) persons who are nominated in the petition for the office of commissioner, provided that they are owners of real property in the district. If the petition does not contain the names of persons nominated as commissioners, the governing body shall appoint as commissioners three (3) owners of real property in the district.

(b) All such districts shall be numbered or given names as determined by the governing body. If the governing body does not act promptly to comply with the terms of this section, or of any other section of this chapter necessary to the creation or operation of the district, it may be compelled to do so by mandamus.

(c) The petition shall set forth the purposes of the district, and any district created under this chapter shall have all powers necessary or appropriate to the accomplishment of those purposes as provided in this chapter.

(d) The petition shall be filed with the city clerk. Upon the filing of the petition it shall be the duty of the city clerk to give notice that the petition will be heard at a meeting of the governing body of the municipality at the time set forth in the notice. The notice shall be published once a week for not less than two (2) weeks in a newspaper of general circulation in the municipality. The notice may be in the following form:

"All owners of real property within the following described territory .... (description of territory to be included in the district) .... are hereby notified that a petition has been filed with the city clerk of the city of .... (name of municipality).... purporting to be signed by at least a two-thirds (2/3) majority in assessed value of the owners of real property within the territory, which petition prays that a consolidated utility district be formed embracing the territory, for the purpose of .... (description of consolidated system in general terms).... and that the cost thereof be assessed against the real property situated in the territory. All owners of real property within the territory are advised that the petition will be heard at a meeting of the .... (governing body).... to be held at ................... m., on ....., 19....., and that at that meeting the .... (governing body).... will determine whether those having signed the petition constitute at least a two-thirds (2/3) majority in assessed value of the owners of real property within the territory. At the meeting, all owners of real property within the territory who so desire will be heard upon the question."



§ 14-217-106 - General powers and purposes of districts.

In addition to any purposes and powers authorized elsewhere in this chapter, consolidated utility districts created prior to March 19, 1975, whether pursuant to special act or general law or created after March 19, 1975, subject, in the case of any district created after March 19, 1975, to the terms of the petition for creation of such district, may carry out and shall have the following purposes and powers:

(1) To construct consolidated utility systems;

(2) To operate and maintain consolidated utility systems;

(3) To sell or lease any consolidated system owned by it to or from any public utility corporation, municipality, or other person;

(4) To enter into contracts including, without limitation, contracts with any public utility corporation, municipality, or other person, concerning the normal operation and maintenance of any system owned by the district;

(5) To enter into agreements with public utility corporations, municipalities, or other persons for the joint or cooperative ownership, financing, construction, or operation and maintenance of any major facility of a utility system. In particular, but without limiting the generality of the foregoing, any district may participate in the financing of any major utility facility owned or to be owned by the other party to the agreement in exchange for the ownership of a portion or the use of the major facility or for an agreed upon portion of the electricity or water thereof. Any such agreement:

(A) May provide for the creation of a joint board or committee for administration of the undertaking covered by the agreement or for the delegation of authority to administer such an undertaking to one or more parties to the agreement;

(B) May contain provisions specifying the ownership interests of the parties in a major utility facility, including provisions permitting or requiring the exchange by a district with one (1) or more other parties to the agreement of an interest in one (1) or more portions of the major facility for an interest in one (1) or more other portions thereof, and specifying the procedure therefor; and

(C) May contain such other terms and conditions as the parties consider appropriate;

(6) To retain agents and employees and fix their compensation;

(7) To sell and issue revenue bonds and assessment-secured bonds in order to accomplish any of the purposes of this chapter;

(8) To establish rates and charges for services of any system owned by it;

(9) To establish accounts in one (1) or more banks and to make deposits therein and withdrawals therefrom, with or without requiring bond of the depository as determined by the district;

(10) To apply for and receive any moneys or properties from public utility corporations, municipalities, and other persons and to enter into contracts and agreements in connection therewith;

(11) To invest and reinvest any of its moneys in securities as determined by the district;

(12) In the case of districts created pursuant to laws heretofore enacted, to carry out such purposes and exercise such powers as may be authorized by such laws;

(13) To take such action as may be necessary or appropriate to carry out the purposes or to exercise the powers authorized by this chapter.



§ 14-217-107 - Rights and powers of districts pertaining to assessments, repairs, and sale of property.

(a) Any district, whether created before or after March 19, 1975, shall be governed by and shall have the rights and powers conferred by the provisions of §§ 14-92-201, 14-92-203 -- 14-92-208, 14-92-210 -- 14-92-232, 14-92-235 -- 14-92-239 in particular §§ 14-92-201, 14-92-207, 14-92-208, 14-92-216, 14-92-221, 14-92-223 -- 14-92-232, 14-92-235 -- 14-92-239, as they pertain to appointment of an assessor, assessment of benefits, filing of assessments of benefits, giving of notices, reassessment of benefits, levy of assessments and taxes, payment and collection of assessments and taxes, enforcement of delinquent assessments, accrual of interest on assessments, preservation and repair of systems, and sale of property.

(b) No assessment of benefits shall be levied except with the approval of two-thirds (2/3) in assessed value, as shown by the last county assessment and the deed records in the office of the circuit clerk and ex officio recorder, of the owners of real property in the district. This approval may, however, be reflected by the petition referred to in § 14-217-105(a). Subject to such approval, nothing in this chapter shall be construed to limit the number of assessments that may be levied by a district.

(c) Any assessment of benefits imposed pursuant to this chapter, and any taxes collected thereon, may be pledged to secure the payment of assessment-secured bonds issued under this chapter or used to accomplish any of the purposes authorized by this chapter, including without limitation the operation and maintenance of any consolidated utility system.



§ 14-217-108 - Location of consolidated system.

(a) Subject to the provisions of subsection (b) of this section, any consolidated system or major facility constructed or financed under the authority of this chapter, whether constructed or financed by a district alone or in a joint or cooperative undertaking pursuant to § 14-217-106(5), may, subject to § 14-200-111, be constructed, wholly or partly, at such locations as, in the judgment of the board of commissioners, best serves the owners of real property within the district and the users of the consolidated system, whether within or without the boundaries of the district and whether within or without the municipality or the county within which the district is located.

(b) Anything contained in this chapter to the contrary notwithstanding, nothing contained herein, including, without limitation, subdivisions (3)-(5) of § 14-217-106 and subsection (a) of this section, shall be construed to authorize any district to acquire or construct any property or facility outside the boundaries of the municipality in which it is located for the operation of an electric system or any portion thereof or to enter into any lease, contract, or agreement concerning any such property or facility except for the production, generation, or bulk transmission of electricity for the use of the district.

(c) No restriction or limitation contained in this section shall be construed to reduce or take away or to restrict any district in the exercise of any power conferred upon the district by any other act or law or any judicial decree heretofore entered.



§ 14-217-109 - Payment of costs -- Authority to use funds and revenues and to issue bonds.

(a) Consolidated utility districts are authorized to use any available funds and revenues to pay and provide for costs of accomplishing any of the purposes authorized by this chapter and are authorized to sell and issue bonds and to use the proceeds thereof to pay and provide for costs of accomplishing construction under this chapter, either alone or with other available funds and revenues. The amount of bonds issued shall be sufficient to pay all costs of accomplishing the construction, all costs of issuing the bonds, amounts necessary for reserves, if desirable, the amount necessary to provide for debt service on the bonds until funds for the payment thereof are available, and any other costs of whatever nature necessary or appropriate to the accomplishment of the construction.

(b) (1) Bonds issued by the district may be assessment-secured bonds. The district may pledge for the security and payment of assessment-secured bonds all or any specified portion of the uncollected assessments of benefits levied by the district. As additional security, the district may pledge for the security and payment of assessment-secured bonds all or any specified portion of the revenues including, without limitation, lease rentals, derived or to be derived by the district from any systems owned or operated by the district.

(2) In the resolution or trust indenture authorizing or securing assessment-secured bonds, the district may provide for suspension of collection of assessments or taxes and the use of other funds or revenues for payment of such bonds, upon terms and conditions set forth in the resolution or trust indenture.

(c) (1) Bonds issued by the district may be revenue bonds. The district may pledge for the security and payment of revenue bonds all or any specified portion of the revenues including, without limitation, lease rentals derived or to be derived by the district from any systems owned or operated by the district.

(2) In this regard, but without limiting the generality of the foregoing, the district is authorized to issue revenue bonds for the purpose of financing construction of one (1) or more separate and distinct systems and to pledge to the revenue bonds, either by direct cross pledge or by pledge of surplus revenues, all or any specified portion of the revenues derived or to be derived from other systems owned or operated by the district.

(d) Subject to covenants and agreements entered into under the authority of this chapter or other laws, any district may use any of its revenues for any lawful purpose.



§ 14-217-110 - Bonds generally.

(a) Bonds of the district shall be authorized by resolution of the board of commissioners.

(b) The bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination, may be in such form and denominations, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the board shall determine.

(c) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration as set forth above.

(d) The authorizing resolution may contain any of the terms, covenants, and conditions that are deemed desirable by the board, including, without limitation, those pertaining to the maintenance and investment of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the priority of pledges in that event, the custody and application of the proceeds of the bonds, the collection and disposition of assessments and of revenues, the investing and reinvesting in securities specified by the board) of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the district, the board, and of the holders and the registered owners of the bonds.

(e) The authorizing resolution may provide for the execution of a trust indenture by the district with a bank or trust company within or without the State of Arkansas. The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to the maintenance and investment of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the priority of pledges in that event, the custody and application of the proceeds of the bonds, the collection and disposition of assessments and of revenues, the investing and reinvesting in securities specified by the board of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the board, the trustee, and the holders and registered owners of the bonds.

(f) The bonds shall be executed by the manual or facsimile signature of the chairman of the board and by the manual signature of the secretary of the board. The coupons attached to the bonds may be executed by the facsimile signature of the chairman of the board. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes. The district shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the district.

(g) The bonds may be sold for such price, including, without limitation, sale at a discount and may be sold in such manner as the district may determine.

(h) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter, that the bonds are obligations only of the district, and that in no event do they constitute any indebtedness for which the faith and credit of any municipality is pledged.

(i) No member of the board of commissioners shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this chapter, unless he shall have acted with corrupt intent.



§ 14-217-111 - Bonds -- Mortgage lien.

(a) The resolution or trust indenture authorizing or securing any bonds issued hereunder may impose a foreclosable mortgage lien upon the system constructed in whole or in part with the proceeds thereof.

(b) The nature and extent of the mortgage lien may be controlled by the resolution or trust indenture including, without limitation, provisions pertaining to the release of all or part of the system from the mortgage lien and the priority of the mortgage lien in the event of the issuance of additional bonds.

(c) Subject to such terms, conditions, and restrictions as may be contained in the resolution or trust indenture, any holder of bonds issued under this chapter or of any coupon attached thereto may, either at law or in equity, enforce the mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the district set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 14-217-112 - Bonds -- Default -- Receiver.

(a) In the event of a default in the payment of the principal of or interest on any revenue bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of the system constructed, in whole or in part, with the proceeds thereof.

(b) The receiver shall have the power to operate and maintain the system and to charge and collect rates and rents sufficient to provide for the payment of the principal of and interest on the revenue bonds, after providing for the payment of any costs of receivership and operating expenses of the system, and to apply the revenues derived from the system in conformity with this chapter and the resolution or trust indenture authorizing or securing the revenue bonds.

(c) When the default has been cured, the receivership shall be ended and the system returned to the district.

(d) The relief afforded by this section, shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the resolution or trust indenture authorizing or securing the bonds. This relief shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, and the mortgage lien on, the system as specified in and fixed by the resolutions or trust indentures authorizing or securing successive bond issues.



§ 14-217-113 - Refunding bonds.

Bonds may be issued for the purpose of refunding any bonds issued under this chapter. Refunding bonds may be either sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to payment of the bonds being refunded or deposited in trust and applied as provided by § 19-9-301.



§ 14-217-114 - Bonds -- Tax exemption.

Bonds issued under the provisions of this chapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes.



§ 14-217-115 - Investment of public funds in bonds.

Any municipality or any board, commission, or other authority established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or the board of trustees of any retirement system created by the General Assembly of the State of Arkansas, may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this chapter. Bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.






Chapter 218 - Consolidated Water And Light Improvement Districts

§ 14-218-101 - Scope of chapter -- Applicability of general laws.

(a) None of the provisions of this chapter shall apply to any consolidated improvement district or districts consolidated by a special act of the General Assembly.

(b) Except as otherwise provided in this chapter, the district, the board of improvement, the members thereof, the assessors, and every agent and employee of the district shall be governed by the general laws relating to improvement districts in cities and towns and shall take the oaths, make the bonds, file the reports, perform the duties, have the powers, and be subject to the limitations therein prescribed.



§ 14-218-102 - Purpose of districts.

Improvement districts may be established in cities of the first and second class in the manner provided in this chapter for the purpose of acquiring, taking over, consolidating, enlarging, improving, extending, repairing, and maintaining an existing waterworks plant and system and an electric light plant and system theretofore acquired or constructed by separate improvement districts in those cities.



§ 14-218-103 - Petition for establishment of district.

Whenever any ten (10) owners of real property in any city shall petition the city council to lay off and establish an improvement district embracing all of the real property in the city, the city council may, by ordinance, lay off the entire city into one (1) improvement district to be known as "Consolidated Water and Light Improvement District of the City of ....................", if it finds that the acquiring and taking over of an existing waterworks plant and system theretofore acquired or constructed by an improvement district named in the petition, and the taking over and acquiring of an existing electric light plant and system theretofore acquired or constructed by an improvement district named in the petition, and the consolidation of the plants and systems, and the enlarging, extending, and repairing the existing plants and systems constitute a single improvement of a local nature beneficial to all of the real property in the city.



§ 14-218-104 - Publication of ordinance establishing district.

Within twenty (20) days after the passage of the ordinance, the clerk of the city shall publish the ordinance of the council laying off and establishing the district. The ordinance shall be published in a newspaper published in the city or town, for one (1) insertion.



§ 14-218-105 - Hearing on petition -- Notice -- Review.

(a) Before passing the ordinance, the city council shall cause the city clerk to give notice by publication one (1) time a week for two (2) weeks in a newspaper published in the county in which the city may lie, advising the property owners within the proposed district that on a day therein named, the council will hear the petition and determine whether those signing the petition are actually owners of real property in such city.

(b) At the meeting named in the notice, the owners of real property within such city shall be heard before the council, which shall determine whether ten (10) persons who actually own real property within the limits of the city actually signed the petition.

(c) The finding of the council shall be conclusive unless within thirty (30) days thereafter suit is brought to review its action in the chancery court of the county where the city lies.



§ 14-218-106 - Petition to take over light and water plant.

(a) If, within ninety (90) days after the publication of the ordinance creating and establishing the district, persons claiming to be a majority in value of the owners of real property within the district shall present to the city council a petition that the plants and systems be acquired and consolidated, that the improvements be made, that thereafter the plants and systems be maintained, and that the cost thereof be assessed and charged upon the real property situated within the district, the city clerk shall give notice by publication one (1) time a week for two (2) weeks in a newspaper published in the county in which the city lies. This publication shall advise the property owners within the district that on a day therein named the council will hear the petition and determine whether those signing the petition constitute a majority in value of the owners of real property.

(b) At the meeting named in the notice, the owners of real property within the district shall be heard before the council, which shall determine whether the signers of the petition constitute a majority in value. The findings of the council shall be conclusive unless within thirty (30) days thereafter suit is brought to review its action in the chancery court of the county where the city lies.

(c) In ascertaining whether the petition purporting to be signed by a majority in value of the owners of real property in the district is actually so signed, council and courts shall take and be governed by the valuation placed upon the property as shown by the last county assessment on file in the county clerk's office.

(d) The petition provided for in this section may be in the following form:

Click here to view form



§ 14-218-107 - Appointment of board of improvement -- Oath.

(a) If the city council shall determine after notice and hearing, as provided in § 14-218-106, that the signers of the petition constitute a majority in value of the owners of real property in the district, then the city council shall at once appoint three (3) persons owners of real property therein, who shall compose a board of improvement for the district.

(b) Before entering upon his duties, each member of the board shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and take an oath that he will not either directly or indirectly be interested in any contract made by the board. The oath shall be filed in the office of the city clerk.



§ 14-218-108 - Plans for improvements.

(a) (1) After their qualification, the board shall form plans for the improvements within the consolidated district.

(2) These plans shall include the existing water plant and system and the existing light plant and system owned and constructed by the separate water and light districts. The plans shall also include such additions, extensions, enlargements, improvements, repairs, and replacements thereof and thereto which the board may determine upon.

(3) As soon as the plans shall have been determined upon, the board shall file a copy of the plans and an estimate of the cost thereof with the city council. The copy of plans so filed shall show the character and extent of the plans and systems acquired or constructed by the separate light and water districts, as well as all new proposed improvements to be made for the purpose of consolidating the operation of the plants and all other new proposed improvements and extensions to the existing plants and systems. This copy shall also show the location of all water mains including such extensions and new mains as are proposed and shall show the location of all electric light and power lines including such extensions and new lines as are proposed.

(4) The estimate of the cost shall include all sums required to pay for the existing system as well as the cost of new improvements and extensions.

(b) At any time after the filing of the original plans provided for in this section, the board of improvement of such a consolidated district may, upon the request of the city council of the city in which such district is located, form additional plans for new improvements, extensions, repairs, or replacements to the consolidated water and electric light plant and system. A copy of the plans and of the estimated cost thereof shall be filed with the city council.



§ 14-218-109 - Appointment of assessors -- Oath -- Compensation.

(a) As soon as the board of improvement shall have filed the plans and the estimated cost of the improvement, the city council shall appoint three (3) electors of the city who shall constitute a board of assessment of the benefits to be received by each lot or block, or other subdivision of land within the district, by reason of the proposed local improvement.

(b) Each assessor shall, before entering upon the discharge of his duties, take oath that he will and truly assess, to the best of his knowledge and ability, the value of all the benefits to be received by each landowner by reason of the proposed improvements as affecting each of the lots, blocks, or parcels of land, or railway tracks and rights-of-way within the district.

(c) The members of the board of assessment shall each receive five dollars ($5.00) a day during the time that they shall be actually engaged in performing the duties prescribed in this chapter, to be paid out of the funds collected by taxation for such local improvement.



§ 14-218-110 - Assessments and corrections.

(a) The assessors shall at once proceed to inscribe in a book to be used for that purpose the description of each of the lots, blocks, or parcels of land, and railroad tracks and rights-of-way and shall assess the value of the benefit to accrue to each of the lots, blocks, or parcels of land, and railroad tracks and rights-of-way by reason of such improvement, which assessment of benefits they shall enter upon the book opposite the description thereof.

(b) They shall then subscribe the assessment and deposit it in the office of the city clerk, where it shall be kept and preserved as a public record.

(c) The assessment may be annually readjusted as provided in this chapter.

(d) (1) The assessors, or their successors, or a majority of them, may file with the city clerk their certificate correcting erroneous descriptions of the lots, blocks, and rights-of-way, or describing the lots, blocks and rights-of-way where the description was in the original assessment defective or wholly or partly omitted.

(2) Upon the filing of the certificate, the city clerk shall extend or set out in the book the corrected or supplied descriptions, and the descriptions shall relate back to the filing of the assessment in the first instance and shall have the same force and effect as if correctly assessed and described and filed at that time.



§ 14-218-111 - Notice of filing of assessments.

Immediately on filing of the assessment, the city clerk shall insert the following notice in a newspaper published in the county in which the city lies:

Click here to view form



§ 14-218-112 - Appeal from assessment.

(a) At any time within ten (10) days from the giving of the notice, anyone whose real estate is embraced in the assessment may file with the city clerk, in writing, his notice of appeal from the action of the board in making the assessment of his property.

(b) The appeal shall be heard and disposed of at the next regular meeting of the city council, and, on such appeal, the matter shall be heard de novo on such evidence as may be adduced on either side.

(c) The city council shall enter on its minutes the result of its finding on the appeal and shall then cause a copy of its finding to be certified to the board of assessors.

(d) The board shall make its assessment conform thereto if any change has been made therein by the city council.



§ 14-218-113 - Payment of assessments.

(a) It shall be provided by ordinance that the local assessment of benefits shall be paid in successive annual installments so that no annual installment shall in any one (1) year exceed twelve and one-half percent (121/2%) of the assessed benefits accruing to the real property.

(b) The ordinance shall fix the day in each year when the local assessments of the year shall be paid.



§ 14-218-114 - Form of assessment ordinance -- Lien on real property.

(a) The ordinance may be in the following form:

Click here to view form

(b) (1) The local assessment shall be a charge and lien against all the real property in the district from the date of the ordinance.

(2) The lien shall be entitled to preference over all judgments, executions, encumbrances, or liens whensoever created and shall continue until such local assessment, with any penalty and costs that may accrue thereon, shall be paid.

(3) As between grantor and grantee, all payments not due at the date of the transfer of the real property shall be payable by the grantee.



§ 14-218-115 - Publication of assessment ordinance -- Statute of limitations for challenging assessments.

(a) Within thirty (30) days after the passage of the ordinance mentioned in § 14-218-114, the city clerk shall publish a copy of it in a newspaper published in the town or city.

(b) All persons who shall fail to begin legal proceedings within thirty (30) days after such publication, for the purpose of correcting or invalidating such assessment, shall be forever barred and precluded.



§ 14-218-116 - Copy of assessment delivered to collector -- Warrant for collection.

(a) Within forty (40) days after the passage of the ordinance, unless the time is extended by the city council, the city clerk shall deliver to the city collector a copy of the assessment of benefits, containing a description of the blocks, lots, and parcels of land in the district and the amount assessed on each, duly extended against each lot, block, or parcel of land. The clerk shall deliver it with his warrant attached thereto to the city collector.

(b) The warrant may be in the following form:

Click here to view form

(c) Similar writs shall be issued annually until the local assessment shall be fully paid.



§ 14-218-117 - Collector's notice -- Publication.

The collector shall immediately, upon the receipt of the tax list, cause to be published in a newspaper published in the city a notice, which may be in the following form:

Click here to view form



§ 14-218-118 - School property subject to assessment.

The property of the public school districts within the limits of a district shall be subject to assessment for the local improvements made by a consolidated district beneficial thereto. The president or secretary of the district may sign the petition for making of the improvements, when authorized by the board of directors.



§ 14-218-119 - Vesting of title in consolidated district -- Liability of separate districts.

(a) As soon as the ordinance levying the assessment is passed, the title to the water system and plant, the title to the electric light system and plant theretofore acquired or constructed by separate water and light districts in the city, and the title to all other property of every kind and wherever situate owned by the separate districts shall vest in the consolidated district.

(b) The consolidated district shall be and become liable for all legal debts contracted by either of the separate districts and shall be obligated to pay them as they fall due.

(c) (1) All valid mortgages, pledges, or liens made or given by the separate districts shall continue and remain in full force and effect until the debts which they secure have been paid and discharged.

(2) The separate districts shall remain severally liable, so far as their creditors are concerned, for all debts contracted by them until the debts shall have been discharged.

(d) As to the creditors of the separate districts, nothing in this chapter shall affect any uncollected assessments of the separate districts or the lien thereof until the respective debts of the districts have been paid in full.

(e) After the passage of the ordinance levying the assessments for the consolidated district, the assessments theretofore levied by the separate districts shall cease to be a lien as between grantor and grantee of real property located in the separate district.



§ 14-218-120 - Conveyance of property to consolidated district.

(a) Upon the passage of the ordinance levying the assessment of the consolidated district, it shall be the duty of the board of improvement of the separate water district and the duty of the board of improvement of the separate light district in the city to execute and deliver proper conveyances of all property owned by them respectively to the consolidated district.

(b) These conveyances shall recite on their face that they are made subject to any valid incumbrance on the property conveyed and that the consideration for the conveyance is the obligation and agreement of the consolidated district to pay all valid debts of the conveying districts.

(c) These instruments shall be acknowledged and recorded.



§ 14-218-121 - Retirement of bonds of separate districts before maturity.

(a) The board of improvement of the consolidated district is authorized to pay any notes or bonds given by either of the separate districts before the notes or bonds become due including accrued interest on the notes or bonds up until the date of payment.

(b) In order to facilitate the retirement of the notes or bonds, the board at its option, may pay, in addition to the face value and accrued interest on any bond or note, a premium of not exceeding one-half of one percent (1/2 of 1%) for each full year that the payment of the note or bond is anticipated.



§ 14-218-122 - Annual revision of assessments.

(a) The board of assessors of a consolidated district shall annually revise and readjust the assessment of property made by them for the district.

(b) The annual readjustment shall be made, and the list showing it filed with the city clerk at least ninety (90) days before the date fixed by the city council of the city for the collection of the annual installments of the assessments of the district.

(c) (1) In making the annual revision and readjustment, the board of assessors shall have no power to increase the assessment or make any new assessment against any tract of land except to cover the increased value by reason of improvements actually placed on the land since the making of the first assessment or the last annual readjustment thereof, or to cover the increased or new benefits derived by any property by reason of new improvements, extensions, repairs, or replacements to the consolidated system made, or to be made, in accordance with additional plans filed as provided in § 14-218-108(b).

(2) The aggregate amount of the assessed benefits of all property in such districts, as shown by the assessment originally made, shall not be diminished by any readjustment or revision.

(d) The failure of the assessors of the districts to revise and readjust annually the assessment of the districts shall not invalidate or affect in any way the original assessment.

(e) At the time of making the annual readjustment and revision, the board of assessors may correct and amend the description of any property improperly described in the original assessment, or any previous revision thereof.



§ 14-218-123 - Revised assessment list filed with city clerk -- Notice.

(a) Immediately after making the annual readjustment and revision, the board of assessors shall file with the city clerk a list of the tracts, lots, and parcels of land upon which the assessment has been charged by them. This list shall show the name of the owner of each tract, lot, and parcel of land and the value of the benefits to accrue to each of the tracts as fixed by them at the annual readjustment.

(b) The clerk shall insert in a newspaper published in the county in which the city is located the following notice:

Click here to view form



§ 14-218-124 - Appeal from reassessment.

(a) Any owner of real estate located in the district, at any time within five (5) days from the giving of the notice, may appeal from the action of the board of assessors in readjusting or refusing to readjust the assessment against his property by filing with the clerk, in writing, his notice of appeal from the action of the board of assessors.

(b) The appeal shall be heard and disposed of at the next meeting of the city council.

(c) The city council shall enter upon its minutes the result of its findings on the appeal and shall have a copy of its findings certified to the board of assessors who shall make their assessment conform thereto if any change has been made therein by the council.

(d) Any person who shall fail to begin legal proceedings for the purpose of correcting or invalidating the readjustment or any new assessment against his property within thirty (30) days from the publication of the notice provided for in § 14-218-123 shall be forever barred and precluded.



§ 14-218-125 - Computation of tax upon reassessment.

The annual tax or installment shall be computed and extended upon the assessment as readjusted and revised as hereinbefore provided by the clerk without further ordinance or levy by the council.



§ 14-218-126 - Delinquency.

(a) If any assessment made under this chapter shall not be paid within the time mentioned in the notice published by the collector, the collector shall add thereto a penalty of twenty percent (20%) and shall at once return a list of the property on which the assessments have not been paid to the board of improvement as delinquent.

(b) (1) The board shall thereupon proceed to collect the delinquent assessments by filing a complaint in equity in the court having jurisdiction of suits for the enforcement of liens upon real property.

(2) The pleadings, service, right and time of redemption, time and manner of taking appeal, and all procedure, both in the lower court and on appeal, shall be governed by the general statutes providing for such suits by improvement districts in cities and towns.



§ 14-218-127 - Operation of plants by city -- Use of income.

(a) The city in which the consolidated district is located, through its proper officers, shall have full power and authority to operate the consolidated plant and system acquired and improved by the consolidated district instead of the board of improvement of the consolidated district.

(b) The city may supply water, light, and power to private consumers and make and collect proper charges for such service; the gross income derived therefrom shall be first devoted by the city to the payment of operating expenses.

(c) The income derived from the operation after paying operating expenses shall be annually paid by the city to the board of improvement.

(d) So much of the amount so received by the board of improvement as may be necessary for the purpose shall be used by the board of improvement for the maintenance and improvement of the consolidated system. Any balance not so expended may be used by the board of improvement in paying indebtedness theretofore incurred by the consolidated district.

(e) None of the provisions of this section shall apply to any consolidated improvement district or districts consolidated by a special act of the General Assembly.



§ 14-218-128 - Use of funds for improvements outside city.

It shall be lawful for money raised by assessment in the district to be expended in the purchase of lands or erection of houses, reservoirs, or other improvements outside of the limits of the city in which the district is located, which may be necessary for the proper construction and operation of the waterworks and electric light plant.



§ 14-218-129 - Powers of board concerning improvements.

(a) The board of improvement shall have control of the construction of improvements of the district.

(b) The board may:

(1) Advertise for proposals for doing any work by contracts and may accept or reject any proposals;

(2) Appoint all necessary agents and engineers for carrying on the work and making plans herein provided and may fix their pay;

(3) Buy all necessary material and implements;

(4) Sell any such material or implements as may be on hand and which may not be necessary for the completion of the improvement under way or which may have been completed; and

(5) In general, make all contracts in the prosecution of the work as may best subserve the public interest.



§ 14-218-130 - Contractors' bonds.

All contractors shall be required to give bond for the faithful performance of such contracts as may be awarded them, with good and sufficient securities, in an amount equal to the amount of the contract work. The board shall not remit or excuse the penalty or forfeiture of the bond or the breaches thereof.



§ 14-218-131 - Bonds -- Issuance.

(a) In order to hasten the work provided for in the original or any additional or supplementary plans and to pay the indebtedness owed by any separate district whose plant or system is acquired by such consolidated district, the board may borrow money at a rate or rates of interest as provided by the resolution authorizing issuance of bonds.

(b) In order to carry out any of the above purposes, the board may sell bonds which may be secured by a mortgage of uncollected assessments or a part of same and by a mortgage on the consolidated plant and system. The sale of all bonds shall be at public auction after notice of such sale has been published one (1) time a week for two (2) weeks in some newspaper published and having a bona fide circulation in the county in which the district is located.

(c) Mortgages given by the board shall have priority in the order of their recording.

(d) The total outstanding indebtedness of the district, excluding interest, shall never exceed fifty percent (50%) of the assessed value of the real estate in the district, as shown by the last county assessment.



§ 14-218-132 - Additional assessments.

(a) If the assessment first levied shall be insufficient to complete the improvement and pay the debts of the district, additional assessments may be levied and collected from time to time.

(b) (1) The total assessment against any piece of property shall never exceed the benefits received by it.

(2) The total assessments collected from all the property in the district under the provisions of this chapter shall not exceed fifty (50) percent of the assessed value of all property in the district for state and county purposes, according to the assessment list on file at the time of the publication of the ordinance creating the district.



§ 14-218-133 - Eminent domain.

(a) The right of eminent domain is conferred upon any consolidated district for the purpose of securing any lands or rights-of-way needed in making an improvement.

(b) Suits brought by the board for condemnation of lands or rights-of-way shall be deemed cases of public interest and shall be advanced both by the circuit courts and Supreme Court.

(c) Upon the filing of a condemnation suit in the circuit court, the court or judge in vacation may designate an amount of money to be deposited by the district subject to the order of the court and for the purpose of making compensation when the amount thereof shall have been assessed at the trial of the cause, and the court or judge in vacation shall designate the place of the deposit.

(d) Whenever the deposits shall have been made in compliance with order of the court or judge, it shall be lawful for the district to enter upon the land and proceed with their work prior to the assessment and payment of damages for the use and right to be determined in the suit.






Chapter 219 - Lease Or Sale Of Utility Plants

§ 14-219-101 - Lease.

(a) The board of commissioners of any improvement district, operating a system of waterworks, gas plants, or electric plants belonging to and owned by any improvement district, may lease the system of waterworks, gas plants, or electric plants for such period of time and upon such terms and conditions as the board of commissioners may deem for the best interest of the district.

(b) The lessees shall be required to maintain, keep in repair, and return the plant to the district in as good condition as when received, ordinary wear and tear excepted, but the maintenance contemplated shall permit more modern or suitable machinery or equipment, equally as efficient to perform the service required, to be installed in place of machinery or equipment then in use.

(c) No lease shall be made except to persons, firms, or corporations holding a franchise to operate a system of waterworks, gas plants, or electric plants in the city or town in which the plant or system to be leased is situated.

(d) No plant shall be taken over for operation under the provisions hereof unless and until the lessee files with the district an approved bond, in such sum as the board of commissioners may require, for the faithful fulfillment of the terms of the lease.



§ 14-219-102 - Sale.

(a) The board of commissioners of any improvement district owning a system of waterworks, gas plants, or electric plants may sell the system or any of them, together with the right to operate them, when they shall determine by resolution adopted by a majority vote of the board that it would be for the best interest of the district that the sale be consummated.

(b) (1) Before any sale shall be consummated, there shall be filed within one (1) year after the adoption of the resolution, with the board of commissioners of the improvement district, a petition, signed by a majority in value as shown by the last county assessment of the owners of real property within the improvement district proposing to make the sale, asking that such sale be made and stating the minimum price at which such sale shall be made. In no event shall the minimum price be a sum less than the amount necessary to pay all the outstanding secured indebtedness against the plant or system.

(2) Upon the filing of this petition, the board of commissioners shall give notice, by publication one (1) time a week for two (2) weeks in a newspaper published in the county in which the improvement district may lie, advising the owners of real property within the improvement district that on a day therein named the board of commissioners of the improvement district will hear the petition and determine whether those signing the petition constitute a majority in value of such owners of real property.

(3) At the meeting named in the notice, the owners of real property within the improvement district shall be heard before the board of commissioners, which shall determine whether the signers of the petition constitute a majority in value. The finding of the board of commissioners shall be conclusive, unless within thirty (30) days thereafter suit is brought to review its action in the chancery court of the county in which the improvement district lies.

(4) In determining whether those signing the petition constitute a majority in value of the owners of the real property within the improvement district, the board of commissioners and the chancery court shall be guided by the records of deeds in the office of the recorder of the county and shall not consider any unrecorded instrument.



§ 14-219-103 - Payment -- Bond.

(a) Where the sale price is an amount greater than the outstanding secured indebtedness of the district, at least the excess over the amount of the secured indebtedness shall be paid in cash.

(b) (1) All deferred payments, if any, shall be secured by a bond for one and one-half (11/2) times the total amount of the deferred payments, which bond shall be for the maintenance of the plant or system during the time of any outstanding secured indebtedness and for the prompt payment of any interest or principal on any secured indebtedness as and when it shall fall due.

(2) The bond shall be further conditioned that the purchaser will maintain insurance upon the plant for an amount to be agreed upon, with a "loss payable" clause for the benefit of the district making the sale as its interest may appear.

(3) The bond herein provided for shall be approved by the board of commissioners.

(4) The bond provided for in this section and § 14-219-101 shall be made by a corporate surety company authorized to do business in the State of Arkansas.



§ 14-219-104 - Deed of conveyance -- Sale of all property -- Satisfaction of lien.

(a) The transfer of property under this chapter shall be evidenced by a deed of conveyance in the usual form and with the usual covenants or warranty. However, a lien against the property sold shall be retained in the deed for all of the unpaid sale price with the right, upon default of payment of any interest or indebtedness when it falls due, to declare all of the unpaid sale price due and payable and to proceed to a foreclosure. The deed of conveyance shall be executed on behalf of any improvement district by the chairman and secretary of the board of commissioners.

(b) A receipt duly executed by a majority of the board of commissioners of an improvement district shall release the purchaser from further liability for the payment of the amount recited in the receipt.

(c) The sale of all the property of an improvement district shall not work a forfeiture of the corporate entity of the district until all of the secured indebtedness of the district shall have been paid.

(d) Upon the payment of all indebtedness for which a lien may be retained in the deed of conveyance, the chairman and secretary of the board of commissioners of an improvement district are authorized and directed to satisfy the lien by a deed or release, or by marginal entry upon the deed records where it may be recorded.



§ 14-219-105 - Use of initial payment.

The proceeds of any initial cash payment from the sale of any plant or system of any improvement district shall be applied first to the payment of all unsecured debts outstanding against the district on account of the plant or system. The remainder shall be, by the commissioners, placed in the treasury of the city or town wherein such plant or system is located to become a part of the general fund of the city or town.






Chapter 220-228 - [Reserved.]

[Reserved]






Subtitle 14 - Solid Waste Disposal, Waterworks, And Sewers Generally

Chapter 229 - General Provisions

§ 14-229-101 - Individual Sewage Disposal Systems Advisory Committee -- Creation -- Members.

(a) There is established an advisory committee to be known as the "Individual Sewage Disposal Systems Advisory Committee", for the purpose of making recommendations, advising, and providing assistance to the Program Administrator of the Environmental Program Section of the Division of Environmental Health Protection of the Department of Health concerning the utilization and application of alternate and experimental individual sewage disposal systems.

(b) The advisory committee shall consist of fourteen (14) members, to be appointed as follows:

(1) A member of the Arkansas Home Builders Association, to be appointed by the president of the association;

(2) A member of the Arkansas Real Estate Commission, to be appointed by a majority vote of the commission;

(3) A member of the Arkansas Realtors Association, to be appointed by the president of the association;

(4) (A) One (1) member who shall be a currently serving or former member of the board of a suburban improvement district or an officer or member of an association of property owners created by and pursuant to state law and organized for the purpose of maintaining common facilities, including sewage disposal facilities, in unincorporated subdivisions in this state, to be named by the Governor.

(B) However, in making the appointment, the Governor shall name a person who has been a developer or a member or officer of the board of a development company that has developed large unincorporated subdivisions in two (2) or more counties in this state;

(5) One (1) member who is a registered septic tank installer, to be appointed by the Governor;

(6) One (1) member who is a certified designated representative, to be appointed by the Governor;

(7) Two (2) members who are interested in individual sewage disposal systems research from the University of Arkansas, to be named by the President of the University of Arkansas;

(8) Three (3) members involved with the individual sewage disposal systems program of the Department of Health, to be appointed by the Director of the Department of Health;

(9) The Director of the Arkansas Department of Environmental Quality or a designee;

(10) The State Conservationist of the United States Department of Agriculture Natural Resources Conservation Service or a designee; and

(11) The State Geologist with the Arkansas Geological Survey or a designee.

(c) (1) The eight (8) members of the advisory committee appointed to serve thereon in the manner set forth in subdivisions (b)(1) - (7) of this section shall be appointed for terms of four (4) years.

(2) A vacancy in the term of any member due to death, resignation, or other cause shall be filled in the manner provided in this section for the original appointment for the unexpired portion of the term.

(d) Members of the advisory committee shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(e) (1) (A) The advisory committee shall elect from its membership a chair, a vice chair, and a secretary-treasurer, who shall each serve a term of one (1) year.

(B) Officers shall be eligible for election to succeed themselves.

(2) The advisory committee shall establish its own rules of procedure.

(3) The advisory committee shall meet upon call by the chair, at the request of any five (5) members of the committee stated in writing, at the request of the Director of the Division of Environmental Health Protection of the Department of Health, or upon call by the Director of the Department of Health.



§ 14-229-102 - Individual Sewage Disposal Systems Advisory Committee -- Powers and duties.

The Individual Sewage Disposal Systems Advisory Committee shall have the following powers and duties:

(1) To advise with and make recommendations to the Director of the Department of Health and the Director of the Division of Environmental Health Protection of the Department of Health, concerning the utilization and application of alternate and experimental individual sewage disposal systems;

(2) To advise with and assist the Division of Environmental Health Protection of the Department of Health in efforts to promote the experimentation, development, and improvement of individual sewage disposal systems;

(3) To advise with and assist the division in the development and implementation of:

(A) Training and educational programs for employees of the division to acquaint the employees with technological advances in the development of experimental and alternate systems for individual sewage disposal systems;

(B) Opportunities for employees of the division to participate in seminars and other training programs designed for their technological advancement, including the promulgation of guidelines and regulations for reimbursement of expenses for employees who engage in the training opportunities;

(C) The acquisition of laboratory testing equipment necessary for the conducting of experiments and testing of experimental and alternate individual sewage disposal systems;

(D) The acquisition of necessary field supplies and equipment to enable the division to engage in necessary field activities to assist property owners in the installation, operation, and repair of experimental and alternate individual sewage disposal systems, and to enable the department to offer technical advice, when requested by property owners, with respect to the operation or repair of the equipment;

(E) To provide, if funds are available, technical assistance, materials, and equipment required for the modification or repair of experimental and alternate individual sewage disposal systems, which have been installed by property owners under permits issued by the department, of equipment approved by the department as being adequate to meet state individual sewage disposal systems standards; and

(F) To cooperate with and offer assistance to other public agencies, private developers, and home owners in the development, installation, operation, repair, modification, and improvement of experimental and alternate individual sewage disposal systems for the purpose of developing the necessary technological advancements required to meet the standards prescribed by the division for the installation and operation of individual sewage disposal systems deemed adequate to function, in accordance with the standards in the particular area in which the systems are to be installed;

(4) (A) If a firm, person, or corporation violates any provision of § 14-236-101 et seq. or the rules or orders promulgated or issued by the State Board of Health or violates any condition of a license, permit, certificate, or any other type of registration, the committee may assess a civil penalty and suspend or revoke the license, permit certificate, or other type of registration of the firm, person, or corporation.

(B) A civil penalty assessed under subdivision (4)(A) of this section shall not exceed one thousand dollars ($1,000) for each violation.

(C) Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessments.

(D) All fines collected under this section shall be deposited into the State Treasury and credited to the Public Health Fund to be used to defray the costs of administering the individual sewage disposal systems program.

(E) Subject to rules that may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the department may transfer all unexpended funds relative to fines collected under this section, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year;

(5) (A) An applicant or interested party seeking review of a final agency decision regarding a permit under § 14-236-101 et seq. or the rules adopted by the State Board of Health under § 14-236-101 et seq. shall file a written appeal for a hearing before the committee within thirty (30) days after the receipt of the agency decision.

(B) An appeal to the committee shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.; and

(6) (A) After a hearing held under subdivision (4) or subdivision (5) of this section, a person who considers himself or herself injured in his or her person, business, or property by a final committee action is entitled to a review of the action by the State Board of Health.

(B) A person shall institute a proceeding for review under subdivision (6)(A) of this section by filing a petition with the Department of Health within thirty (30) days after service upon the person of the committee's final decision.



§ 14-229-103 - Termination of water service.

(a) A municipality owning or operating a public sewer system or sewer improvement district that provides sewer service to its citizens may request a water association, a water improvement district, or a water authority that provides the water service to terminate the water service to a resident who is delinquent at least thirty (30) days in making payment to the municipality for sewer service or solid waste service.

(b) The water association, water improvement district, or water authority shall send notice to a person who is delinquent in making payments for sewer service or solid waste service of the date the water service will be terminated and shall terminate the water service upon that date unless the balance due the municipality for sewer service or solid waste service is paid.

(c) The water association, water improvement district, or water authority shall terminate the water service upon certification by the municipality that the person:

(1) Is more than thirty (30) days delinquent in making payments for sewer service or solid waste service; and

(2) Has been sent notice of the termination of the water service as required under subsection (b) of this section.

(d) As used in this section, "water authority" means the public body politic and governmental entity organized under the Water Authority Act, § 4-35-101 et seq.



§ 14-229-104 - Rural water and wastewater entities -- Electronic funds transfers.

All rural water and rural wastewater entities, however organized, may disburse funds for payment of debts by electronic funds transfer if:

(1) The person responsible for the disbursement maintains a ledger including without limitation the following information:

(A) The name and address of the entity receiving payment;

(B) The routing number of the bank in which the funds are held;

(C) The account number and the accounts clearinghouse trace number pertaining to the transfer; and

(D) The date and amount transferred; and

(2) Written consent for payment by electronic funds transfer is given by the entity to whom the transfer is made.






Chapter 230 - Water, Sewer, And Solid Waste Management Financing

§ 14-230-101 - Title.

This chapter shall be known as "The Water, Sewer, and Solid Waste Management Systems Finance Act of 1975."



§ 14-230-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Eligible applicant" means a city, a town, a county, a regional water district, a special improvement district, a public facilities board, a rural development authority, a rural waterworks facilities board including boards and commissions thereof, other public entity, or a nonprofit corporation which provides water, sewer, or solid waste services to one (1) or more cities, towns, or counties;

(2) "Commission" means the Arkansas Soil and Water Conservation Commission.



§ 14-230-103 - General duties of commission.

The Arkansas Soil and Water Conservation Commission shall:

(1) Administer the loan and grant programs authorized under this chapter;

(2) Take necessary action to ensure that the funds are used for the purposes established in this chapter and in accordance with state and federal laws.



§ 14-230-105 - State loan and grant program authorized.

(a) The commission is authorized to make loans and grants to provide funds for water, sewer, or solid waste management financial assistance.

(b) The commission may provide financial assistance up to the total project cost for water, sewer, or solid waste management systems projects.



§ 14-230-106 - Eligible applicants.

(a) An eligible applicant is eligible to apply for loans and grants specified in this chapter. Combinations of eligible applicants may apply jointly for loans or grants authorized under this chapter in accordance with § 25-20-101 et seq.

(b) (1) Award of a loan or grant may be made contingent upon the receipt of the federal, state or other financial assistance for which an eligible applicant has applied.

(2) Award of a loan or grant may be made contingent upon the eligible applicant providing additional local funds for water, sewer, or solid waste management systems.

(c) Award of a loan or grant may be made contingent upon (1) the funds provided being the last to be used, (2) the eligible applicant establishing and a maintaining depreciation, debt service or other reserves, any reasonable condition established by the Commission.



§ 14-230-107 - Applications for grants.

(a) The commission shall promulgate such rules, regulations, and forms as are needed for the efficient administration of the chapter.

(b) Applications shall be submitted to the commission.

(c) (1) The commission shall consider the merits of the application and, in accordance with the criteria for selection and the available funds, make a final determination concerning the disposition of the application.

(2) The director of the commission shall, within ten (10) days, notify the applicant of the final action of the commission in accepting, modifying, or rejecting the application.



§ 14-230-108 - Criteria for selection of loan and grant recipients.

In selecting the recipients for loans and grants authorized in this chapter, the following factors shall be taken into consideration by the commission:

(1) The financial ability of the eligible applicant to provide the funds for the project;

(2) The burden placed on low income, elderly, or unemployed persons if an eligible applicant constructs a water, sewer, or solid waste management system and pays for the project through user fees, or taxes, or both;

(3) Evaluations and priorities as enunciated in the Arkansas State Water Plan;

(4) State and regional priorities and requirements as recommended by appropriate state and regional agencies;

(5) The amount of fair user charges or other revenues which the project may reasonably be expected to generate; and

(6) The funds necessary to amortize the initial cost and provide for the successful operation and maintenance of the project, including depreciation.



§ 14-230-109 - Revolving fund.

(a) A special fund, entitled the "Water, Sewer and Solid Waste Systems Revolving Fund", is created to provide a depository for funds which may be appropriated or otherwise secured.

(b) The revolving fund shall be used to provide low interest loans or grants to an eligible applicant for the purposes established in this chapter. Funds from the repayment of loans made under this chapter shall return to the revolving fund and shall be reused in a manner which is consistent with the purposes of this chapter.

(c) The commission is authorized to use the funds made available under this chapter for grants to or for suspended repayment of loans to eligible applicants.

(d) Special terms for repayment of loans, including a negotiated schedule of repayment that reasonably minimizes the user charges and tax burden upon customers of an eligible applicant, may be negotiated by the commission and concluded by contractual agreement. Repayment of loans not exceeding a fifty-year period is authorized.

(e) (1) The commission is authorized to require partial or complete repayment of grants plus the payment of interest accumulated on the sum granted if the operation of a water, sewer, or solid waste management system constructed with the assistance of such grants produces an income which exceeds the sum necessary to repay the federal, state, or other loans for construction of the system and the expenses of operating the system.

(2) The terms and conditions of possible repayment of grants shall be specified and agreed to in writing prior to the disbursement of the grant.






Chapter 231 - Refunding Bonds For Sewers And Waterworks



Chapter 232 - Refuse Disposal Generally

§ 14-232-101 - Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Governing body" means the council, board of directors, or city commissioner of any municipality or the county judge and quorum court of any county;

(2) "Municipality" means a city of the first class or a city of the second class or an incorporated town;

(3) "Refuse" means refuse, garbage, trash, rubbish, debris of any nature, including, without limitation, food waste, rejected animal or vegetable matter, whether or not intended for or resulting from the preparation of food, paper, clothing, grass, leaves, ashes, tin cans, bottles, and solid waste of any nature whatever;

(4) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(5) "Sell" means to sell for such price, in whatever manner, and upon whatever terms the county or municipality shall determine, including, without limitation, public or private sale, and if public, pursuant to such advertisement as the county or municipality shall determine, to sell for cash or credit, payable in lump sum or in installments over such period as the county or municipality shall determine and, if on credit, with or without interest;

(6) "Lease" means to lease for such rentals, for such periods, and upon such terms and conditions as the county or municipality shall determine, and to grant such purchase options for such prices and upon such terms and conditions as the county or municipality shall determine;

(7) "Facilities" means any real property, personal property, or mixed property of any and every kind that can be used or that will be useful in controlling, collecting, removing, handling, reducing, disposing of, treating, and otherwise dealing in and concerning refuse, including, without limitation, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, motor vehicles, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, and other real, personal, or mixed property of every kind;

(8) "Person" means any individual, corporation, or other organization of whatever nature, whether or not a property owner and whether residing within or without the corporate limits of the municipality or county involved.



§ 14-232-102 - Construction.

This chapter shall be liberally construed to accomplish its purposes.



§ 14-232-103 - General powers of counties and municipalities.

(a) Any county or municipality in this state is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in facilities of any nature necessary or desirable for the control, collection, removal, reduction, disposal, treatment, or other handling of refuse. Each undertaking by a county or municipality under this chapter may sometimes be referred to as a "project."

(b) Counties and municipalities are authorized to prescribe, by order or ordinance, reasonable rules and regulations necessary or appropriate to the control, collection, removal, reduction, disposal, treatment, and handling of refuse.



§ 14-232-104 - Revenue bonds -- Power to issue -- Amount.

(a) Counties and municipalities are authorized to use any available revenues for the accomplishment of the purposes set forth in § 14-232-103(a), including the proceeds of revenue bonds issued under the authority of this chapter, either alone or together with other available funds and revenues.

(b) The amount of revenue bonds issued shall be sufficient to pay:

(1) The cost of accomplishing the specified purposes;

(2) The cost of issuing bonds;

(3) The amount necessary for a reserve, if desirable;

(4) The amount necessary to provide for debt service on bonds until revenues for the payment thereof are available; and

(5) Any other costs and expenditures of whatever nature incidental to the accomplishment of the specified purposes.



§ 14-232-105 - Revenue bonds -- Terms -- Indenture -- Execution.

(a) The issuance of revenue bonds shall be by order of the county court or by ordinance of the municipality.

(b) The bonds may be coupon bonds payable to bearer but subject to registration as to principal and interest, may be made exchangeable for bonds of another denomination, may be in such form and denominations, may be made payable at such places within or without the state, may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at such rate or rates, may be payable in such medium of payment, may be subject to such terms of redemption, and may contain such terms, covenants, and conditions as the order or ordinance authorizing their issuance may provide, including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the maintaining of rates and charges, the collection and disposition of revenues, the maintenance and investment of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the county or municipality and the trustee for the holders and registered owners of the bonds, and the rights of the holders and registered owners of the bonds.

(c) There may be successive bond issues for the purpose of financing the same project and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided by this chapter.

(d) Priority between and among issues and successive issues as to security of the pledge of revenues may be controlled by the order or ordinance authorizing the issuance of bonds hereunder.

(e) Subject to the provisions hereof pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(f) (1) The order or ordinance authorizing the bonds may provide for the execution by the county or municipality of an indenture which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(2) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the maintaining of rates and charges, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the county or municipality and the trustee, and the rights of the holders and registered owners of the bonds.

(g) The bonds may be sold for such price, including, without limitation, sale at a discount, and in such manner as the county or municipality may determine by order or ordinance.

(h) The bonds shall be executed by the county judge and county clerk of the county or by the mayor and the city clerk or recorder of the municipality, with either the manual or facsimile signature of the county judge or mayor but with the manual signature of the clerk or recorder. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, the signatures shall nevertheless be valid and sufficient for all purposes. The coupons attached to the bonds may be executed by the facsimile signature of the county judge of the county or the mayor of the municipality.



§ 14-232-106 - Refunding bonds.

(a) Revenue bonds may be issued under this chapter for the purpose of refunding any obligations issued under this chapter. The refunding bonds may be combined with bonds issued under the provisions of § 14-232-105 into a single issue.

(b) When bonds are issued under this section for refunding purposes, they may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(c) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of those bonds.

(d) The order or ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 14-232-107 - Bonds -- Nature of indebtedness -- Security.

(a) The revenue bonds issued under this chapter shall not be general obligations of the county or municipality but shall be special obligations.

(b) In no event shall the revenue bonds constitute an indebtedness of the county or municipality within the meaning of any constitutional or statutory limitation.

(c) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the county or municipality within any constitutional or statutory limitation.

(d) The principal of and interest on the revenue bonds and the paying agent's fees shall be secured by a pledge of and payable from revenues derived from the rates or charges imposed and collected under the authority of this chapter.



§ 14-232-108 - Receivership.

(a) In the event of a default in the payment of the principal of or interest on any revenue bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of any project acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this chapter.

(b) The receiver shall have the power to operate and maintain the project and to charge and collect rates and charges sufficient to provide for the payment of the principal of and interest on the bonds, after providing for the payment of all costs of receivership and operating expenses of the project, and to apply the income and revenues derived from the project in conformity with this chapter and the ordinance or indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the properties returned to the county or municipality.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded to the trustee for the holders and registered owners of the bonds and the holders and registered owners of the bonds in the order, ordinance, or indenture authorizing or securing the bonds. It shall be so granted and administered as to accord full recognition to priority rights of holders and registered owners of the bonds as to the pledge of revenues from the project as specified in and fixed by the order, ordinance, or indenture authorizing or securing successive bond issues.



§ 14-232-109 - Investment of public funds in bonds.

Any municipality; any board, commission, or other authority established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality; or the board of trustees of any retirement system created by the General Assembly of the State of Arkansas may, in its discretion, invest any of its funds not immediately needed for its purposes in revenue bonds issued under the authority of this chapter. Revenue bonds issued under the authority of this chapter shall be eligible to secure the deposit of public funds.



§ 14-232-110 - Rates and charges.

(a) Counties and municipalities are authorized to impose and collect rates and charges for the services provided by projects of the type authorized by this chapter whether or not acquired, constructed, reconstructed, extended, or improved under the authority of this chapter.

(b) Counties and municipalities are authorized to impose upon and collect from all persons who can be served by a project reasonable rates and charges for the services of the project, without regard to whether the person desires to utilize the services.

(c) All or any part of the revenues derived from the rates and charges imposed and collected under the authority of this chapter may be used for accomplishing and carrying out the authorities conferred by this chapter, including the pledging and use of those revenues for the payment of the principal of and interest on bonds issued under the authority of this chapter.



§ 14-232-111 - Lease agreements.

Counties and municipalities are authorized to enter into leases, as lessor, leasing any project or any facilities thereof. The lease rentals shall be treated as project revenues for all purposes of this chapter.



§ 14-232-112 - Compacts in joint effort.

(a) Any county or any municipality is authorized and empowered to enter into a compact with any county or counties, any municipality or municipalities, the United States of America, or the State of Arkansas, or any agency or political subdivision thereof, for the purpose of a cooperative effort to carry out any or all of the purposes authorized by this chapter.

(b) The compact may provide for joint ownership or joint operation of any facilities and may contain other terms and conditions as the parties deem necessary or desirable for the accomplishment of any of the purposes authorized by this chapter.



§ 14-232-113 - Eminent domain.

(a) In the event that necessary lands needed for the accomplishment of the purposes authorized by this chapter cannot be acquired by negotiation, any county or municipality is authorized to acquire the needed lands by condemnation proceedings under the power of eminent domain.

(b) Such proceedings may be exercised in the manner now provided for taking private property for rights-of-way for railroads as set forth by §§ 18-15-1202 -- 18-15-1207, or in the manner provided by §§ 18-15-301 -- 18-15-307, or pursuant to any other applicable statutory provisions enacted for the exercise of the power of eminent domain by the various counties or municipalities in the State of Arkansas.



§ 14-232-114 - Bonds -- Tax exemption.

Bonds issued under the authority of this chapter shall be exempt from all state, county, and municipal taxes. This exemption includes income taxes.



§ 14-232-115 - County dumping grounds.

(a) (1) The several counties of this state shall designate appropriate areas throughout each county as public dumping grounds for the residents of such counties for the disposal of trash, garbage, and other forms of waste materials.

(2) Each county shall take necessary measures to assure that the trash, garbage, or other forms of waste materials dumped at the designated site will not be blown or otherwise deposited upon adjoining lands. The county shall at reasonable intervals dispose of the trash, garbage, or other forms of waste materials by open burying or other approved means.

(3) The several counties of this state shall be allowed to charge an appropriate fee as set by the county quorum court.

(b) The several counties of this state are authorized to do all things necessary to provide countywide dumping grounds, including the power to acquire real or personal property of every kind, or any interest therein within the county by grant, purchase, gift, or lease, and to hold, manage, occupy, dispose of, convey, and encumber the same and create a leasehold interest in the same for the benefit of the county and to equip, operate, and maintain the services authorized by this section.

(c) Nothing in this section shall be construed to require the several counties of this state to provide dumping grounds for any municipality located within those counties.



§ 14-232-116 - Sites or facilities in another county.

(a) No county or municipality in a county shall acquire land for or establish a solid waste disposal site or facility in another county without the prior approval of the county judge and the quorum court of the county wherein the land is proposed to be acquired or wherein the site or facility is proposed to be located.

(b) Any official of a county or a municipality which violates the provisions of this section shall be subject to a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), and the conviction shall be grounds for removal from office.






Chapter 233 - Joint County And Municipal Solid Waste Disposal

§ 14-233-101 - Title.

This chapter may be referred to and cited as the "Joint County and Municipal Solid Waste Disposal Act."



§ 14-233-102 - Definitions.

As used in this chapter:

(1) "Board of directors" or "board" means the board of directors of a sanitation authority created under this chapter;

(2) "Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this chapter;

(3) "Clerk" means the county clerk of a county and the city clerk, city recorder, town recorder of a municipality, or other similar office of a county or municipality hereafter created or established;

(4) "Costs" or "project costs" means, but is not limited to:

(A) All costs of acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating to them;

(B) All costs of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, and franchises, and the preparation of applications for and securing them;

(C) Administrative, organizational, legal, engineering, and inspection expenses;

(D) Financing fees, expenses, and costs;

(E) Working capital;

(F) All machinery and equipment, including construction equipment;

(G) Interest on the bonds during the period of construction and for such a reasonable period thereafter as may be determined by the issuing sanitation authority;

(H) Establishment of reserves; and

(I) All other expenditures of the issuing sanitation authority incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any project and the placing of it in operation;

(5) "County" means any county in this state;

(6) "District" means an entity established pursuant to § 14-114-101 et seq., § 14-115-101 et seq., § 14-116-101 et seq., § 14-117-101 et seq., § 14-118-101 et seq., § 14-119-101 et seq., § 14-120-101 et seq., § 14-121-101 et seq., § 14-122-101 et seq., § 14-123-201 et seq., § 14-124-101 et seq., § 14-125-101 et seq., § 14-184-101 et seq., § 14-185-101 et seq., § 14-186-101 et seq., § 14-187-101 et seq., § 14-188-101 et seq., § 14-249-101 et seq., § 14-250-101 et seq., and § 14-251-101 et seq.;

(7) "Governing body" means the quorum court of a county and the council, board of directors, commission, or other governing body of a municipality or district;

(8) "Member" means a municipality, county, or district that participates jointly through a sanitation authority with other municipalities or counties in projects under this chapter;

(9) "Municipality" means a city of the first class, city of the second class, or an incorporated town;

(10) "Person" means any natural person, firm, corporation, nonprofit corporation, association, or improvement district;

(11) (A) "Project" means any real property, personal property, or mixed property of any kind that can be used or will be useful in:

(i) Controlling, collecting, storing, removing, handling, reducing, disposing of, treating, and otherwise dealing in and concerning solid waste, including without limitation, property that can be used or that will be useful in extracting, converting to steam, including the acquisition, handling, storage, and utilization of coal, lignite, or other fuel of any kind, or water that can be used or will be useful in converting solid waste to steam, and distributing the steam to users thereof, or otherwise separating and preparing solid waste for reuse, or that can be used or will be useful in generating electric energy by the use of solid waste as a source of generating power and distributing the electric energy to purchasers or users thereof in accordance with the general laws of the state; or

(ii) Collecting, pumping, disposing of, treating, or otherwise dealing in wastewater, sludge, or treated effluent.

(B) For purposes of this chapter, not more than twenty-five percent (25%) of the fuel used to produce steam or generate electricity from any project shall consist of materials other than solid waste;

(12) "Sanitation authority" or "authority" means a public body and body corporate and politic organized in accordance with the provisions of this chapter;

(13) "Solid waste" means any:

(A) Garbage, refuse, or sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility; and

(B) Other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations and from community activities; and

(14) "State" means the State of Arkansas.



§ 14-233-103 - Construction.

(a) This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized by this chapter and shall be regarded as supplemental and additional to powers conferred by other laws.

(b) Except as expressly provided in this chapter, the acquisition, construction, reconstruction, enlargement, equipment, or operation and maintenance of projects under the provisions of this chapter need not comply with the requirements of any other law applicable to the acquisition, construction, reconstruction, enlargement, equipment, and operation and maintenance of public works or facilities including, without limitation, laws pertaining to public bidding, paying prevailing wages, transfer or exchange of title to real or personal property, or any other aspect of the acquiring, constructing, reconstructing, enlarging, equipping, or operation or maintenance of public works or public projects, or transfer or exchange of title to real or personal property, none of which laws shall be applicable to projects under this chapter.

(c) This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 14-233-104 - Creation of authority -- General powers and restrictions.

(a) (1) Any two (2) or more municipalities or suburban improvement districts, any two (2) or more counties, or any one (1) or more municipalities or suburban improvement districts together with any one (1) or more counties are authorized to create and become members of a sanitation authority as prescribed in this chapter.

(2) Any city of the first class, city of the second class, or incorporated town may create a sanitation authority under this chapter, and the sanitation authority shall have the same powers as other sanitation authorities vested under this chapter.

(3) Any district may become a member of a sanitation authority if approved for membership unanimously by the other members.

(b) (1) Each authority may be empowered to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of a project.

(2) Unless limited by the members of the authority in the manner provided in this chapter, any project may be located at any place that in the judgment of the board of directors of the authority best serves the needs of the member governments, whether within or without the boundaries of the member governments.

(c) All projects accomplished by sanitation authorities pursuant to the provisions of this chapter shall be subject to all applicable federal and state requirements for the disposal, treatment, or other handling of solid waste.



§ 14-233-105 - Contents of ordinance -- Filing of application -- Certificate of incorporation -- Amendments.

(a) (1) The governing body of each municipality and county desiring to create and become a member of a sanitation authority may determine by ordinance that it is in the best interest of the municipality or county in accomplishing the purposes of this chapter to create and become a member of an authority.

(2) The governing body of each district desiring to become a member of a sanitation authority may determine by resolution that it is in the best interest of the district to become a member of an authority.

(b) The ordinance or resolution shall:

(1) Set forth the names of the municipalities, counties, or districts which are proposed to be members of the authority;

(2) Specify the powers to be granted to the authority and any limitations on the exercise of the powers granted, including limitations on the authority's area of operations, the use of projects by the authority, and the authority's power to issue bonds;

(3) Specify the number of directors of the authority and the voting rights of each director;

(4) Approve an application to be filed with the Secretary of State, setting forth:

(A) The names of all proposed members;

(B) Copies of all ordinances or resolutions certified by the respective clerks or secretaries;

(C) The powers granted to the authority and any limitations on the exercise of the powers granted;

(D) The number of directors of the authority and the voting rights of each director;

(E) The desire that an authority be created as a public body and a body corporate and politic under this chapter; and

(F) The name which is proposed for the authority.

(c) (1) The application shall be:

(A) Signed by the mayor of each municipality, county judge of each county, and presiding officer of each district;

(B) Attested by the respective clerks and secretaries; and

(C) Subscribed and sworn to before an officer or officers authorized by the laws of this state to administer and certify oaths.

(2) (A) The Secretary of State shall examine the application.

(B) If he or she finds that the name proposed for the authority is not identical with that of any other corporation of this state or of any agency or instrumentality of this state or not so nearly similar as to lead to confusion and uncertainty, he or she shall receive and file it and shall record it in an appropriate book of record in his or her office.

(3) When the application has been made, filed, and recorded as provided in this chapter, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application.

(d) (1) The Secretary of State shall make and issue a certificate of incorporation pursuant to this chapter under the seal of the state and shall record the certificate with the application.

(2) The certificate shall set forth the names of the members.

(e) (1) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the authority, the authority, in the absence of establishing fraud in the premises, shall be conclusively deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State.

(2) A copy of the certificate, certified by the Secretary of State, shall be admissible in evidence in the suit, action, or proceeding and shall be conclusive proof of the filing and contents of the certificate.

(f) (1) Any application filed with the Secretary of State pursuant to the provisions of this chapter may be amended from time to time with the unanimous consent of the members of the authority as evidenced by ordinance or resolution of their governing bodies.

(2) The amendment shall be signed and filed with the Secretary of State in the manner provided in this section, whereupon the Secretary of State shall make and issue an amendment to the certificate of incorporation.

(g) (1) The county quorum court may appoint one (1) additional director to the authority upon the recommendation of the county industrial development corporation.

(2) That additional director shall be a full voting director.



§ 14-233-106 - New members -- Withdrawal of old members.

(a) (1) After the creation of a sanitation authority, any other municipality, county, or district may become a member upon application to the authority, after adoption of an ordinance or resolution by its governing body making the determination prescribed in § 14-233-105 and authorizing the municipality, county, or district to participate, and with the unanimous consent of the members of the authority evidenced by ordinance or resolution of their governing bodies.

(2) Copies of the ordinances or resolutions, certified by the respective clerks or secretaries of the member municipalities, counties, and districts, together with an amendment to the application signed by the county judge, mayor, or presiding officer of each member and prospective member in the manner provided in § 14-233-105, shall be filed with the Secretary of State, whereupon the Secretary of State shall make and issue an amendment to the certificate of incorporation setting forth the then-current names of the member municipalities, counties, and districts.

(b) (1) Any municipality, county, or district may withdraw from a sanitation authority at any time without the consent of the other members of the authority. All contractual rights acquired and obligations incurred while the municipality, county, or district was a member shall remain in full force and effect.

(2) The withdrawal shall become effective upon the adoption of an ordinance by the withdrawing municipality or county or, in the case of a district, the adoption of a resolution, and the filing of the ordinance or resolution with the Secretary of State together with an amendment signed by the mayor of the withdrawing municipality, the county judge of the withdrawing county, or the presiding officer of a district in the manner provided in § 14-233-105, whereupon the Secretary of State shall make and issue an amendment to the certificate of incorporation setting forth the then-current names of the member municipalities, counties, and districts.



§ 14-233-107 - Specific powers of authority.

Each sanitation authority shall have all of the rights and powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, the rights and powers:

(1) To have perpetual succession as a body politic and corporate, and to adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations, and policies in connection with the performance of its functions and duties;

(2) To adopt an official seal and alter it at pleasure;

(3) To maintain an office at such places as it may determine;

(4) To sue and be sued in its own name and to plead and be impleaded;

(5) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the authority under this chapter, including contracts with persons, firms, corporations, and others;

(6) To apply to the appropriate agencies of the state, the United States, or any state thereof, and to any other proper agency for such permits, licenses, certificates, or approvals as may be necessary, and to construct, maintain, and operate projects in accordance with, and to obtain, hold and use licenses, permits, certificates, or approvals in the same manner as any other person or operating unit of any other person;

(7) To employ such engineers, architects, attorneys, real estate counselors, appraisers, financial advisors, and other consultants and employees as may be required in the judgment of the authority and to fix and pay their compensation from funds available to the authority therefor;

(8) To purchase all kinds of insurance including, but not limited to, insurance against tort liability, business interruption, and risks of damage to property;

(9) To fix, charge, and collect rents, fees, and charges for the use of any project or portion thereof or for steam produced therefrom;

(10) To accomplish projects as authorized by this chapter and the ordinances creating the authority;

(11) To distribute steam produced by a project to any person, municipality, or county;

(12) To do any and all other acts and things necessary, convenient, or desirable to carry out the purposes and to exercise the powers granted to the authority by this chapter;

(13) To contract for the sale of electric energy produced by any such project, or to consume electric energy produced by any project;

(14) To own and operate as a project any public work authorized by law and undertaken by the authority for public use or benefit, including, but not limited to, wastewater treatment facilities, collection mains, interceptors, force mains, pump stations, and other appurtenances for collection, pumping, treatment, and disposal of wastewater, sludge, or treated effluent; and

(15) (A) To have and exercise the power of eminent domain for the purpose of acquiring rights-of-way, easements, other properties necessary in the construction or operation of its projects, property, or business under subdivision (14) of this section and exercised through the procedures under §§ 14-235-201 -- 14-235-205 and 14-235-210;

(B) However, if an authority is created by two (2) or more municipalities, the authority shall disclose its intent to exercise the power of eminent domain by conducting an informational hearing before the quorum court of the county in which the power of eminent domain is exercised.



§ 14-233-108 - Board of directors -- Executive committee.

(a) Each sanitation authority shall consist of a board of directors appointed by the governing bodies of the members of the authority.

(b) (1) The number and voting rights of directors shall be determined as set forth in § 14-233-105 and shall not thereafter be changed except by unanimous consent of the members of the authority as evidenced by ordinances or resolutions of their governing bodies.

(2) Copies of all such ordinances or resolutions, certified by the respective clerks of the member municipalities and counties or secretaries of the member districts shall be filed with the Secretary of State.

(c) Before entering upon his or her duties, each appointed director shall take and subscribe to an oath of office in which he or she shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas and to discharge faithfully his or her duties in the manner provided by law.

(d) (1) Except as may otherwise be provided in the application organizing the sanitation authority, the board of directors of the sanitation authority shall annually elect one (1) of the directors as chair, another as vice chair, and other persons, who may be but need not be directors, as treasurer, secretary, and if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary.

(2) The board of directors may also appoint such additional officers as it deems necessary.

(3) In the event the board of directors is organized so that no members of the board are actively involved in the actual handling and accounting for sanitation authority funds, the board of directors shall be authorized to waive any requirement for the purchase of a surety bond for the members of the board of directors.

(e) (1) The secretary or assistant secretary of the authority shall keep a record of the proceedings of the authority. The secretary shall be the custodian of all records, books, documents, and papers filed with the authority, the minute book or journal of the authority, and its official seal.

(2) Either the secretary or the assistant secretary of the authority may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true copies. All persons dealing with the authority may rely upon such certificates.

(f) (1) A majority of the directors of a sanitation authority then in office shall constitute a quorum. A vacancy in the board of directors of the authority shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(2) Any action taken by the authority under the provisions of this chapter may be authorized by resolution at any regular or special meeting. Each resolution shall take effect immediately and need not be published or posted. A majority of the votes which all directors are entitled to cast shall be necessary and sufficient to take any action or to pass any resolution.

(g) No director of a sanitation authority shall receive any compensation for the performance of his or her duties under this chapter, but each director shall be paid:

(1) A per diem allowance of one hundred fifty dollars ($150) for attending each meeting of the board unless the board of directors sets a different per diem allowance by board resolution; and

(2) His or her necessary expenses incurred while engaged in the performance of such duties.

(h) The board of directors of a sanitation authority may create an executive committee of the board and may provide for the composition of the executive committee so as to afford, in its judgment, fair representation of the member municipalities and counties. The executive committee shall have and exercise the powers and authority of the board of directors during intervals between the board's meetings as may be prescribed by its rules, motions, or resolutions. The terms of office of the members of the executive committee and the method of filling vacancies shall be fixed by the rules of the board of directors of the authority.



§ 14-233-109 - Bonds -- Issuance, public hearing, execution, and sale.

(a) Sanitation authorities are authorized to use any available funds and revenues for the accomplishment of projects and may issue bonds, as authorized by this chapter, for the purpose of paying, financing, and refinancing project costs and accomplishing projects, either alone or together with other available funds and revenues.

(b) (1) (A) Prior to a sanitation authority's proposed issuance of bonds, the sanitation authority shall publish one (1) time in a newspaper of general circulation in each county that is a member of the sanitation authority and in each county in which a member of the sanitation authority is located:

(i) Notice of the proposed issuance of bonds;

(ii) The maximum principal amount of bonds contemplated to be sold;

(iii) A general description of the project contemplated to be financed or refinanced with bond proceeds; and

(iv) The date, time, and location of a public hearing at which members of the public may obtain further information regarding the bonds and the development of the project.

(B) (i) The location of the public hearing described in subdivision (b)(1)(A)(iv) of this section shall be in the county in which the project is located.

(ii) If the project is located in more than one (1) county, the location of the public hearing shall be in the county that has the greatest amount of territory of the counties in which the project is located.

(C) Notice under subdivision (b)(1)(A) of this section shall be published at least ten (10) days prior to the date of the hearing described in subdivision (b)(1)(A)(iv) of this section.

(2) A sanitation authority chair or his or her designee shall be responsible for conducting the hearing and shall request all public comments that might pertain to the proposed issuance of bonds by the sanitation authority.

(3) (A) Upon compliance with the provisions of this section, no other notice, hearing, or approval by any other entity or governmental unit shall be required as a condition to the issuance by a sanitation authority of its contemplated bonds.

(B) The provisions of the Revenue Bond Act of 1987, § 19-9-601 et seq., do not apply to this section.

(4) The requirements of this subsection shall not apply to the issuance of bonds to refund bonds of the sanitation authority for which a public hearing was held.

(c) (1) The issuance of bonds shall be by resolution of the board of the sanitation authority.

(2) The bonds may be coupon bonds payable to bearer, subject to registration as to principal or as to principal and interest, or fully registered bonds without coupons, may contain exchange privileges, may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at such rate or rates, may be in such form, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption in advance of maturity at such prices, and may contain such terms, covenants, and conditions as the resolution may provide, including without limitation those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the investing and reinvesting of any moneys during periods not needed for authorized purposes, the nature and extent of the security, the rights, duties, and obligations of the authority and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(d) There may be successive bond issues for the purpose of financing the same project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided by this chapter. Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the sanitation authority's properties involved may be controlled by the resolution authorizing the issuance of the bonds.

(e) Subject to the provisions of this chapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(f) The bonds may be sold at public or private sale for such price, including without limitation sale at a discount and in such manner the authority may determine by resolution.

(g) Bonds issued under this chapter shall be executed by the manual or facsimile signatures of the chairman and secretary of the board, but one of such signatures must be manual. The coupons attached to the bonds may be executed by the facsimile signature of the chairman of the board. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. The seal of the sanitation authority shall be placed or printed on each bond in such manner as the board shall determine.



§ 14-233-110 - Bonds -- Trust indenture.

(a) The resolution authorizing the bonds may provide for the execution by the authority with a bank or trust company within or without this state of a trust indenture that defines the rights of the holders and registered owners of the bonds.

(b) The resolution or indenture may control the priority between and among successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including without limitation those pertaining to the custody and application of proceeds of the bonds, the maintaining of rates and charges, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security and pledging of revenues, the rights, duties, and obligations of the agency and the trustee for the holders or registered owners of the bonds, and the rights of the holders and registered owners of the bonds.

(c) The resolution or trust indenture authorizing or securing any bonds issued under this chapter may or may not impose a foreclosable mortgage lien upon or security interest in the project financed in whole or in part with the proceeds of the bonds or other properties of the authority, and the nature and extent of the mortgage lien or security interest may be controlled by the resolution or trust indenture, including without limitation provisions pertaining to the release of all or part of the authority's properties from the mortgage lien or security interest and the priority of the mortgage lien or security interest in the event of the issuance of additional bonds.

(d) Subject to the terms, conditions, and restrictions that may be contained in the resolution or trust indenture, any holder or registered owner of bonds issued under this chapter or of any coupon attached thereto may either at law or in equity enforce the mortgage lien or security interest and may by proper suit compel the performance of the duties of the members and employees of the sanitation authority as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 14-233-111 - Bonds -- Default.

(a) (1) In the event of a default in the payment of the principal of, premium on, if any, or interest on any bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of all or any part of the project in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver shall have the power and authority to operate and maintain the project, to charge and collect rates, payments, rents, and charges sufficient to provide for the payment of the principal of, premium on, if any, and interest on the bonds, after providing for the payment of any costs of receivership and operating expenses of the project, and to apply the revenues derived from the project in conformity with this chapter and the resolution or trust indenture authorizing or securing the bonds.

(3) When the default has been cured, the receivership shall be ended and the project returned to the sanitation authority.

(b) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the resolution or trust indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, and the mortgage lien on and security interest in, the project as specified in and fixed by the resolutions or trust indentures authorizing or securing successive bond issues.



§ 14-233-112 - Bonds -- Liability -- Payment and security.

(a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter, that the bonds are obligations only of the sanitation authority, and that in no event shall they constitute an indebtedness for which the faith and credit of the member municipalities, counties, or districts or any of their revenues are pledged.

(b) No member of the board of directors shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this chapter unless he or she shall have acted with corrupt intent.

(c) The principal of and interest on the bonds shall be payable from and may be secured by a pledge of revenues received by the sanitation authority or obligations of the owners of projects.



§ 14-233-113 - Refunding bonds -- Issuance.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this chapter or any other interest-bearing indebtedness of the sanitation authority. Refunding bonds may be combined with bonds issued under the provisions of § 14-233-109 into a single issue.

(b) When refunding bonds are issued, they may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may either be applied to the payment of the bonds or indebtedness being refunded or deposited in escrow for the retirement thereof.

(c) The resolution under which refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on and security interest in sanitation authority revenues and the sanitation authority's properties as was enjoyed by the bonds refunded by them.



§ 14-233-114 - Contracts with municipalities or counties -- Rates, fees, and charges -- Pledges.

(a) Any municipality or county that is a member of a sanitation authority may contract with the authority to utilize any project upon any terms and conditions as are deemed necessary, convenient, or desirable by the municipality or county and the authority including without limitation agreements on the part of the municipality or county for any period of time:

(1) To deliver all solid waste collected by or on behalf of the municipality or county to a particular project for disposal, treatment, or other handling;

(2) To prohibit by ordinance or other legal means the disposal, treatment, or other handling of solid waste within the corporate boundaries of the municipality or county by persons other than the sanitation authority or any person designated by the sanitation authority; and

(3) To deliver all or a certain amount of wastewater, sludge, or treated effluent from its sewer system to the project.

(b) Any municipality or county that is a member of a sanitation authority may:

(1) Require by ordinance or other legal means that solid waste generated or collected within the corporate boundaries of the municipality or county be delivered to a particular project for disposal, treatment, or other handling;

(2) Prohibit by ordinance or other legal means the collection, disposal, treatment, or other handling of solid waste within the corporate boundaries of the municipality or county by persons other than the municipality or county, the sanitation authority, or any persons designated by the municipality or county or the sanitation authority;

(3) Provide by ordinance or other legal means that no person other than as may be designated by the municipality or county or the sanitation authority shall engage in the collection or utilization of solid waste within the corporate boundaries of the municipality or county that would be competitive with the purposes or activities of the sanitation authority as provided in this chapter; and

(4) Covenant in connection with the issuance of bonds, notes, or other evidence of indebtedness to adopt any ordinance described in subdivisions (b)(1)-(3) of this section and that any ordinance so adopted shall remain in full force and effect and shall be enforced so long as any bonds, notes, or other evidences of indebtedness remain outstanding.

(c) A sanitation authority is authorized to fix, charge, and collect rates, fees, and charges for disposal, treatment, or other handling of solid waste, wastewater, sludge, or treated effluent at a project. If duly authorized by the municipal or county members of a sanitation authority, the sanitation authority may implement the collection procedures through the personal property tax system provided for by § 8-6-211 or § 8-6-212. For as long as any bonds are outstanding and unpaid, the rates, fees, and charges shall be so fixed by the authority as to provide revenues sufficient:

(1) To pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects and all necessary repairs, replacements, or renewals thereof;

(2) To pay when due the principal of, premium, if any, and interest on all bonds, including bonds subsequently issued for additional projects, payable from the revenues;

(3) To create and maintain reserves as may be required by any resolution or trust indenture authorizing or securing bonds; and

(4) To pay any and all amounts that the sanitation authority may be obligated to pay from project revenues by law or contract.

(d) Any pledge made by a sanitation authority pursuant to this chapter shall be valid and binding from the date the pledge is made. The revenues pledged and then held or thereafter received by the sanitation authority or any fiduciary on its behalf shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act. The lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the sanitation authority without regard to whether such parties have notice thereof.

(e) The resolution, trust indenture, or other instrument by which a pledge is created need not be filed or recorded in any manner.



§ 14-233-115 - Rights of bondholders.

Any holder or registered owner of bonds or coupons pertaining to the bonds, except to the extent the rights given in this chapter may be restricted by the resolution or trust indenture authorizing or securing the bonds and coupons may, either at law or in equity, by suit, action, mandamus, or other proceeding protect and enforce any and all rights under the laws of the state or granted under this chapter or, to the extent permitted by law, under the resolution or trust indenture authorizing or securing the bonds or under any agreement or other contract executed by a municipality, county, or sanitation authority pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by the resolution or trust indenture to be performed by any municipality, county, or sanitation authority, or by any officer of the foregoing, including the fixing, charging, and collecting of rates, fees, and charges.



§ 14-233-116 - Bonds -- Tax exemption.

Bonds issued under the provisions of this chapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes, including property, income, inheritance, and estate taxes.



§ 14-233-117 - Tax exempt status of property and income of authority.

Each sanitation authority created pursuant to this chapter will be performing public functions and will operate in a governmental capacity as a public instrumentality of the municipalities or counties which are members of the authority. Accordingly, all properties at any time owned by the authority and the income therefrom shall be exempt from all taxation in the State of Arkansas and the authority shall retain all immunities of the municipalities and counties which are members of the authority.



§ 14-233-118 - Investment of public funds in bonds.

Any municipality, any board, commission, or other authority established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or the board of trustees of any retirement system created by the General Assembly of the State of Arkansas, may in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this chapter. Bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.



§ 14-233-119 - Transfer of facilities to authority by county or municipality.

(a) (1) Any municipality or county may acquire facilities for a project or any portion thereof, including a project site, by gift, purchase, lease, or condemnation, and may transfer the facilities to a sanitation authority by sale, lease, or gift.

(2) The transfer may be authorized by ordinance of the governing body without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

(b) Any municipality may also contribute funds from its sewer system, grant funds, or proceeds of revenue bonds issued by it to pay, in whole or in part, the cost of a project which will be utilized by the municipality.



§ 14-233-120 - Annual report.

Within the first ninety (90) days of each calendar year, each sanitation authority shall make a written report to the governing body of each municipality and county which are members of the authority concerning its activities for the preceding calendar year. Each report shall set forth a complete operating and financial statement covering its operation during the year.



§ 14-233-121 - Dissolution of authority.

(a) Whenever the member municipalities and counties shall by ordinance determine that the purposes for which the sanitation authority was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the authority have been fully paid or satisfied, the member municipalities and counties may by ordinance declare the authority to be dissolved.

(b) On the effective date of the dissolution, the title to all funds and other property owned by the authority at the time of the dissolution shall vest in all or any number of the member municipalities and counties in the manner provided in the ordinances declaring the dissolution.

(c) Copies of all the ordinances, certified by the respective clerks of the member municipalities and counties, shall be filed with the Secretary of State.



§ 14-233-122 - Purchasing procedures.

The board of each sanitation authority shall adopt county purchasing procedures, as provided in § 14-22-101 et seq., as the approved purchasing procedures for the sanitation authority.






Chapter 234 - Waterworks and Water Supply

Subchapter 1 - -- General Provisions

§ 14-234-101 - Definitions.

As used in this act unless the context requires otherwise:

(1) "Operating authority" means either the city council, legislative body, or board of commissioners, whichever, in a given instance, shall be charged with the responsibility of operating the municipal waterworks system;

(2) "Nonresident consumer" means any consumer who purchases water within the municipal boundaries, which water is then transported to a point outside the municipal boundaries for use or resale; the term also applies to any consumer receiving service outside the municipality;

(3) "Operation and maintenance," as used in this act and in all other acts relating to municipally owned waterworks systems includes, among other items of operation and maintenance, taxes, improvements, extensions, and additions to the waterworks system.



§ 14-234-102 - Construction.

This act, being necessary for the public health, safety, and welfare, shall be liberally construed to effectuate its purposes.



§ 14-234-103 - Improvements -- Financing with bonds.

(a) Whenever any municipality shall own or operate a waterworks system and shall desire to construct improvements and betterments thereto, it may issue revenue bonds under the provisions of this section to pay for them. The procedure for issuance of bonds shall be as provided in this section.

(b) The legislative body of the municipality shall provide for the issuance of revenue bonds by ordinance. The ordinance shall set forth a brief and general description of the contemplated improvements and betterments, the amount, rate of interest, time and place of payment, and other details in connection with the issuance of the bonds.

(c) The bonds shall bear interest at such rate or rates, payable semiannually, and shall be payable at such times and place not exceeding forty (40) years from their date as shall be prescribed in the ordinance providing for their issuance.

(d) The ordinance shall also declare that a statutory mortgage lien shall exist upon the waterworks system to secure the payment of the bonds and interest.

(e) (1) The ordinance shall fix the minimum rate or rates for water to be collected prior to the payment of all of the bonds, with exceptions as may be provided in the ordinance, and shall pledge the revenues derived from the waterworks system for the purpose of paying the bonds and interest thereon.

(2) The pledge shall definitely fix and determine the amount of revenue which shall be necessary to be set apart and applied to the payment of principal and interest on the bonds and the proportion of the balance of the revenues or income which are to be set aside as a proper and adequate depreciation account.

(3) The rates to be charged for the services of the waterworks shall be sufficient to provide for the payment of all interest upon all bonds, to create a sinking fund to pay the principal thereof as and when payment becomes due, to provide for the operation and maintenance of the system, and to provide an adequate depreciation account.

(f) The ordinance:

(1) Shall provide, find, and declare, in addition to the other requirements set out in this section, the value of the then-existing system and the value of the property proposed to be constructed, and that the revenues derived from the entire system when the contemplated betterments and improvements are completed shall be derived according to those values and that so much of the revenue as is in proportion to the value of the betterments and improvements as against the value of the previously existing plant as so determined shall be set aside and used solely and only for the purpose of paying the revenue bonds issued for the betterments, together with costs of the operation and the depreciation thereof, and the revenue shall be deemed to be income derived exclusively from the betterments and improvements; or

(2) Shall provide that there shall be set aside and used, solely and only for the payment or retirement of revenue bonds issued for the betterment or improvement, all or any part of the revenues derived from the operation of the waterworks system not presently required to be set aside for other purposes by an ordinance of the municipality authorizing the issuance of revenue bonds then outstanding.

(g) (1) The proceeds derived from the sale of the bonds shall be used solely for the purpose of making betterments and improvements to the waterworks system owned or operated by the municipality.

(2) The terms "betterments" and "improvements" include mains, pipelines, hydrants, meters, valves, standpipes, storage tanks, storage basins, pumping tanks, intakes, wells, clear water wells, impounding reservoirs, pumps, purification plants and units thereof, filtration plants and units thereof, as well as all other improvements and betterments.

(h) (1) Bonds issued under the provisions of this section shall be payable solely from revenues derived from such waterworks system.

(2) The bonds shall not in any event constitute an indebtedness of the municipality within the meaning of the constitutional provisions or limitations.

(3) It shall be plainly stated on the face of each bond that it is issued under the provisions of this section and that it does not constitute an indebtedness of the municipality within the constitutional limitation.



§ 14-234-104 - Improvements -- Financing with promissory notes.

(a) Any municipality owning or operating a waterworks system, however constructed or acquired, and desiring to construct improvements and betterments thereto, may borrow money to be used for those purposes, to refinance or retire existing indebtedness related to the waterworks system, or to provide funds for preliminary expenses prior to the issuance of revenue bonds, the loan to be evidenced by revenue promissory notes as set out in this section. The money so borrowed shall be deposited in a revenue note fund and shall be used solely for the purposes authorized in this section.

(b) The note or notes evidencing the loan shall be authorized by the legislative body of the municipality and shall be due in no more than five (5) years from date and shall bear interest at a rate or rates as shall be provided in the ordinance authorizing their issuance, interest payable semiannually.

(c) (1) The note or notes shall be payable solely from the revenues derived from the waterworks system and shall not in any event constitute an indebtedness of the municipality within the meaning of the constitutional provisions or limitations.

(2) It shall be plainly stated on the face of each note that it has been issued under the provisions of this act and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitations.

(d) The note or notes shall be subordinate to any outstanding revenue bonds theretofore issued by the municipality.

(e) It shall be no objection to the subsequent issue of any revenue bonds that a portion of the proceeds received from the sale of the revenue bonds is to be used to retire the indebtedness permitted by this section. If the proceeds of the bonds are so used, then the improvements constructed or purchased with the proceeds of the loan authorized by this section shall be considered to be a portion of the improvements constructed or purchased with the revenue bonds subsequently issued and shall be subject to the lien of the bonds.

(f) All interest paid on the revenue bonds shall be exempt from State of Arkansas income tax.



§ 14-234-105 - Alteration despite zoning regulations.

Any municipality maintaining facilities in an area zoned subsequent to the construction of the facilities may add to, alter, expand, or change the facilities upon the land now used for those purposes, or upon lands immediately adjacent thereto, without regard to the zoning regulation for the area if the operating authority of the waterworks system deems the action necessary for the proper operation of its system.



§ 14-234-106 - Relocation of waterworks or sewer system by federal government.

(a) All cities and incorporated towns in the State of Arkansas are authorized to grant the United States of America the right to alter or relocate any portion of a municipally owned waterworks or sewer system in connection with the construction, development, operation, or maintenance of any flood control or other public project being constructed, operated, developed, or maintained by the United States of America, upon such terms and conditions and for such consideration as the cities or towns may determine to be just and proper.

(b) The cities or towns of each county of the State of Arkansas shall have power to execute any and all contracts, deeds, easements, subordination agreements, and other instruments of conveyance as may be required in or convenient to the exercise of the powers granted in this section, whether those powers are held in a governmental or proprietary capacity.



§ 14-234-107 - Cities of the first class -- Operation by city in governmental capacity.

Every city of the first class shall operate its waterworks system, however acquired, in its governmental capacity.



§ 14-234-108 - Cities of the first class -- Sale or purchase of water to other municipalities.

(a) (1) A city of the first class owning or operating a waterworks system may sell, in its governmental capacity, water at contractual rates to another municipality of this state or to an improvement district created under the laws of this state.

(2) A municipality of this state or an improvement district created under the laws of this state may purchase, in its governmental capacity, water at contractual rates from a city of the first class of this state and may expend the necessary funds to connect its distribution system with the supply or other mains of the selling municipality.

(b) (1) The contract between two (2) municipalities of this state for the sale and purchase of water or between a municipality of this state and an improvement district created under the laws of this state for the sale and purchase of water shall be in writing, shall be authorized by ordinances adopted by the respective governing bodies of the contracting municipalities or by ordinance adopted by the governing body of the contracting municipality and by resolution adopted by the board of commissioners of the contracting improvement district, and shall be signed by the mayor of each contracting municipality and by the chairman of the board of each contracting improvement district.

(2) Unless the Arkansas Natural Resources Commission is involved in the financing and determines that a different form or length of contract would be best in meeting the long-term water supply needs of the contracting parties, the contract may be for a term not to exceed twenty (20) years and may fix by its terms the rate or rates to be paid for the water for the entire term of the contract or may fix the rate or rates for the first year, two (2) years, or five (5) years, with appropriate provisions for arriving at the rate or rates for each succeeding one-year, two-year, or five-year period.

(3) The contract may also contain other appropriate provisions which will protect the respective interests of the contracting parties.



§ 14-234-109 - Cities of the first class -- Sale of water to certain persons.

(a) Any city of the first class owning or operating a water system may, in its governmental capacity, sell surplus water at contractual rates to any person engaged in the business of selling and distributing water to consumers within a zone which is adjacent to and commercially a part of the city, or within any municipality which is within a zone adjacent to and commercially a part of the city, provided that the person has been authorized to engage in such business by the legal authority with jurisdiction to regulate it.

(b) Delivery of the water to the person shall be made at a point not beyond the corporate limits of the city.



§ 14-234-110 - Waterworks operated in governmental capacity -- Services to nonresident consumers.

(a) A municipality owning a waterworks system shall operate its entire system in a governmental and not proprietary capacity.

(b) (1) The municipality shall have the option of extending its services to any consumer outside the municipal boundaries, but it shall not be obligated to do so.

(2) No municipality shall be obligated to supply any fixed amount of water or water pressure to nonresident consumers, nor shall a municipality be obligated to increase the number or size of, or change the location of, any mains or pipes outside its boundaries.

(3) Water may be supplied to nonresident consumers at such rates as the legislative body of the municipality may deem just and reasonable, and the rates need not be the same as the rates charged residents of the municipality.



§ 14-234-111 - Service to adjacent areas -- Municipalities generally.

(a) Any municipality in the State of Arkansas owning and operating a municipal waterworks system or a municipal sewer system or both may extend its service lines beyond its corporate limits for the purpose of giving water service, sewer service, or both, to adjacent areas where the demand for service is sufficient to produce revenues that will retire the cost of the service lines.

(b) (1) A municipality owning and operating a municipal water or sewer system, or both, without applying for a certificate of convenience and necessity, extend its water lines and sewer lines or both to serve the adjacent or nearby areas.

(2) In order to secure the funds with which to make the service line extension or extensions, the municipality may issue negotiable coupon bonds or interest-bearing certificates of indebtedness to be paid out of the net revenues derived from the operation of the services so extended and, for the payment of the bonds, may pledge not only the net revenues from the areas but also any unpledged revenues derived by the municipality from the operation of either its water or sewer system, or both, that may be available from year to year in order to prevent a default in the payment of the revenue bonds issued for the extension beyond the corporate limits.

(c) The bonds or certificates of indebtedness authorized under this section shall be issued and sold under the provisions governing the issuance and sale of municipal water revenue bonds, as set out in subchapter 2 of chapter 234 of this title.

(d) Any municipality extending a service to an adjacent or nearby area shall have the power to fix the schedule of rates for services so extended.

(e) For the purpose of carrying out the provisions of this section, a municipality shall have the right of eminent domain as is provided in §§ 18-15-301--18-15-307.

(f) Nothing in this section shall be construed to require a municipality to extend either water or sewer service to adjacent or nearby areas.



§ 14-234-112 - Service to adjacent areas -- Cities of the second class.

Cities of the second class now owning a waterworks system are authorized and empowered to purchase, construct, own, and maintain water supply lines to the city limits of any adjacent city or town where the latter city or town agrees to purchase water under contract from the supplying city.



§ 14-234-113 - Service to other municipalities.

Municipal corporations, upon approval by resolution of their governing bodies, may make and enter into contracts whereby one (1) municipal corporation shall construct and maintain a water system for, and supply water to, another municipal corporation.



§ 14-234-114 - Payments from water revenues in lieu of taxes.

(a) The operating authority of any municipal waterworks system which was constructed or acquired pursuant to the authority contained in subchapter 2 of chapter 234 of this title shall have discretion to make payments from water revenues to the general fund of the municipality, in lieu of taxes, in return for police, fire, and health protection and in return for administrative and other services furnished the waterworks system by the municipality.

(b) The payments, if made, shall be an operation and maintenance expense of the waterworks system.

(c) In any calendar year, the payments authorized by this section shall not exceed the total of the following:

(1) A sum equal to five percent (5%) of gross income from water sales during the preceding calendar year; plus

(2) A sum equal to the amounts the municipality would have received from the waterworks system as property taxes for the preceding calendar year if the waterworks system's property had been privately owned and subject to tax by the municipality. For the purpose of this computation, the waterworks property shall be deemed to have an assessed value equal to twenty percent (20%) of book value as reflected by the waterworks system's usual accounting procedures.

(d) The payments shall be discretionary with the operating authority of the waterworks system and shall not be mandatory.

(e) Nothing contained in this section shall be construed as authorizing payments in violation of any trust indenture executed by municipalities to secure waterworks revenue bondholders. It shall be permissible for such indentures to limit or prohibit the payments authorized in this section.

(f) The payments authorized in this section shall not be made unless the municipality maintains water rates sufficient to provide the operating authority's estimated cost of operating and maintaining the waterworks system and sufficient to pay all other items specified in § 14-234-214.



§ 14-234-115 - Water impoundments in other counties -- Payment in lieu of taxes.

(a) Cities of the first class owning a water impoundment in excess of one thousand two hundred fifty (1,250) acres in a county other than the county in which the city is located shall pay to the school districts wherein their water impoundments are located, in lieu of property tax on the water impoundments, an annual amount equal to the property taxes the cities would pay to such school districts were their water impoundments not exempt from property taxation.

(b) It is declared to be the intent of the General Assembly to afford school districts located in counties where there is no corresponding benefit from the water impoundment a means of recovering lost revenues due to the impoundment.



§ 14-234-116 - Waterworks and sewer commission.

(a) Any city of the first or second class operating its municipal waterworks through a waterworks commission, by passage of a municipal ordinance, may authorize the waterworks commission to function as a waterworks and sewer commission.

(b) Waterworks and sewer commissions created pursuant to the authority granted in this section shall retain all powers now granted to waterworks commissions and, in addition, shall have all the powers granted to sewer committees by §§ 14-235-206 and 14-235-207 and all the powers granted to sanitary boards by § 14-235-209.

(c) It is the express purpose of this section to permit cities of the first and second class to operate their waterworks and sewer systems through a single commission.



§ 14-234-117 - Return of dedicated property.

(a) Any water improvement district or any municipality that has paid for the construction of water pipelines and other portions of the infrastructure of a water system used by the district or municipality and has dedicated the property to the use of another municipality shall be entitled to the return of the property located within its boundaries by a vote of a majority of the board of directors of the water improvement district or the governing body of the municipality.

(b) The property shall be returned without charge except for cost reimbursement for repairs that have been made to the water pipelines and other portions of the infrastructure of the water system.

(c) The provisions of this section shall apply only to municipalities and improvement districts within counties having a population of two hundred thousand (200,000) or more according to the most recent decennial census.



§ 14-234-118 - No abrogation of existing contracts -- Exception.

(a) As used in this section:

(1) The term "utility service" shall mean utility service of municipally owned water utilities and shall not mean utility service of municipally owned electric utilities, municipally owned natural gas utility systems, or consolidated municipal utility improvement districts;

(2) The term "abrogate" means to cancel, invalidate, nullify, annul, void, revoke, rescind, deny, repudiate, or otherwise terminate or refuse to honor.

(b) The provisions of this section shall not apply to contracts between a municipality within this state and an entity or entities located outside the boundaries of this state.

(c) (1) The governing body of a municipality shall have no authority, by ordinance or otherwise, to abrogate an existing contract to furnish water utility service to residents in an area outside the boundaries of the municipality unless provided for by mutual agreement of all parties involved. Provided, nothing herein shall be construed to prohibit or restrict the authority of the governing body of a municipality to revise a revision of the rates to be charged water utility users in an area outside the boundaries of the municipality if circumstances arise which justify a revision in such rates or charges.

(2) Provided further, nothing herein shall be construed to prohibit or restrict the authority of a municipality to enforce payment of utility bills by disconnecting utility service and terminating contracts to furnish utility service.

(d) Nothing contained in this section shall require a municipally owned water utility to extend new service under existing water supply contracts outside its corporate limits or continue service under existing water supply contracts outside its corporate limits, if, in the opinion of the municipally owned water utility, such extension or continuance of service would be an engineering or financial impracticality, affect the reliability or quality of service to customers served under such extension or continuance, or affect the reliability or quality of service to other customers of the municipally owned water utility.



§ 14-234-119 - Annual audits and procedures.

(a) (1) Any county, municipality, improvement district, or not-for-profit association or entity receiving fees from customers for providing sewage services shall obtain an annual financial audit of the system if the system has at least five hundred (500) service connections during any fiscal year.

(2) Any county, municipality, improvement district, or not-for-profit association or entity receiving fees from customers for providing water services shall obtain an annual financial audit of the system if the system has at least seven hundred fifty (750) service connections during any fiscal year.

(b) (1) (A) Any county, municipality, improvement district, or not-for-profit association or entity receiving fees from customers for providing sewage services and having at least one hundred (100) but less than five hundred (500) service connections during any fiscal year shall obtain an annual audit or an annual agreed-upon procedures and compilation report.

(B) Any county, municipality, improvement district, or not-for-profit association or entity receiving fees from customers for providing water services and having at least one hundred (100) but less than seven hundred fifty (750) service connections during any fiscal year shall obtain an annual audit or an annual agreed-upon procedures and compilation report.

(2) The agreed-upon procedures and compilation engagements shall be conducted in accordance with standards established by the American Institute of Certified Public Accountants and subject to minimum procedures prescribed by the Legislative Joint Auditing Committee.

(c) The audits or agreed-upon procedures and compilation reports shall be completed within one (1) year following each system's fiscal year end.

(d) Each entity shall choose and employ accountants who are licensed and in good standing with the Arkansas State Board of Public Accountancy.



§ 14-234-120 - Filing of report.

Within thirty (30) days of completion of the audit report or the agreed-upon procedures and compilation report, the accountant performing the audit or agreed-upon procedures and compilation shall submit the report to the Legislative Auditor. The report shall be submitted in an electronic media format approved by the Legislative Auditor.



§ 14-234-121 - Review of audit report or report of agreed-upon procedures by board.

Each audit report or report of agreed-upon procedures shall be reviewed by the appropriate board at the next regularly scheduled open meeting after receiving the audit report or the report of agreed-upon procedures from the accountant.



§ 14-234-122 - Penalty provision.

Any entity not complying with §§ 14-234-119 -- 14-234-121 may be subject to fines up to one thousand dollars ($1,000) by the Department of Health, the Arkansas Department of Environmental Quality, or the Arkansas Natural Resources Commission and any permits or licenses obtained from these agencies are subject to cancellation or non-renewal.






Subchapter 2 - -- Purchase and Construction

§ 14-234-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Municipality" means any city of the first or second class or incorporated town in the State of Arkansas;

(2) "Waterworks system" means and includes a waterworks system in its entirety, or any integral part thereof, including mains, hydrants, meters, valves, standpipes, storage tanks, pumping tanks, intakes, wells, impounding reservoirs, or purification plants.



§ 14-234-202 - Construction.

(a) This subchapter shall be construed as cumulative authority for the purchase or construction of a waterworks system or for the construction of betterments and improvements thereto and shall not be construed to repeal any existing laws with respect thereof.

(b) (1) This subchapter shall, without reference to any other statute, be deemed full authority for the construction, acquisition, improvement, equipment, maintenance, operation, and repair of the works provided for in this subchapter and for the issuance and sale of the bonds by this subchapter authorized, and shall be construed as an additional and alternative method therefor and for the financing thereof.

(2) No petition or election, or other or further proceeding, in respect to the construction or acquisition of the works or to the issuance or sale of bonds under this subchapter and no publication of any resolution, ordinance, notice, or proceeding relating to the construction or acquisition or to the issuance or sale of the bonds shall be required except as prescribed by this subchapter, any provisions of other statutes of the state to the contrary notwithstanding.

(3) All functions, powers, and duties of the Department of Health shall remain unaffected by this subchapter.

(c) This subchapter being necessary for the public health, safety, and welfare, it shall be liberally construed to effectuate its purposes.



§ 14-234-203 - Authority of municipalities.

(a) Municipalities are authorized to purchase or construct a waterworks system or any integral part thereof and to purchase and hold title to, lease, or rent in connection therewith any land, lake, watercourse, or water supply either inside or outside the limits of the municipality or inside or outside the limits of the county in which the municipality is located.

(b) (1) In any municipality located in a county, the border line of which adjoins any other state, the municipality may take title to or lease or rent any land, lake, watercourse, or water supply outside this state.

(2) The ownership or lease of any land, lake, watercourse, or water supply located outside this state which has been acquired by any municipality previous to the passage of this subchapter is declared to be a valid exercise of the power of the municipality and shall remain in effect the same as if the acquisition by purchase or lease thereof had been made after the passage of this subchapter.

(c) Municipalities are authorized to construct a waterworks system or any integral part thereof either inside or outside the limits of the county in which the municipality is located.

(d) A municipality constructing a waterworks system or integral part thereof may sell the water to private consumers located inside and outside of the municipality. It may sell a part of the water to an improvement district, or it may sell the water or a part of it to a private corporation engaged in the business of selling water to private consumers in the municipality.

(e) Nothing in this section shall authorize any city or improvement district to sell its existing plant to a private corporation.



§ 14-234-204 - Authority of cities and towns -- Use of revenues.

(a) Any city or incorporated town in the State of Arkansas may purchase or construct a waterworks system, or construct betterments and improvements to its waterworks system, or to a system owned by a waterworks district and operated by the city or town, as provided in this subchapter.

(b) Any city operating a waterworks system owned, constructed, or acquired by a waterworks district is authorized to use the revenue derived from operating the waterworks system in paying revenue bonds and the interest on the bonds issued under and pursuant to the terms of this subchapter, and, for that purpose may create a sinking fund, and other items prescribed by this subchapter, operating expenses, and maintenance and improvement of the existing system owned by the district. The balance of the revenue remaining shall be paid by the city to the district to be used in retiring obligations of the district.



§ 14-234-205 - Ordinance for issuance of bonds -- Contents.

(a) Whenever the legislative body of any municipality shall determine to purchase or construct a waterworks system under the provisions of this subchapter, it shall cause an estimate to be made of the cost thereof, and shall, by ordinance, provide for the issuance of revenue bonds under the provisions of this subchapter.

(b) (1) The ordinance shall set forth a brief description of the contemplated improvement, the estimated cost thereof, the amount and rate of interest, the time and place of payment, and other details in connection with the issuance of the bonds.

(2) The bonds shall bear interest as the ordinance authorizing their issuance may provide, payable semiannually, and shall be payable at any times and places not exceeding forty (40) years from their date as shall be prescribed in the ordinance providing for their issuance.

(3) The ordinance shall also declare that a statutory mortgage lien shall exist upon the property so to be acquired or constructed, fix the minimum rate or rates for water to be collected prior to the payment of all of the bonds, and pledge the revenues derived from the waterworks system for the purpose of paying the bonds and interest thereon.

(4) The pledge shall definitely fix and determine the amount of revenue which shall be necessary to be set apart and applied to the payment of the principal of and interest on the bonds and the proportion of the balance of the revenues and income which are to be set aside as a proper and adequate depreciation account, and the remainder shall be set aside for the reasonable and proper operation thereof.

(c) The rates to be charged for the services from the waterworks shall be sufficient to provide for the payment of interest upon all bonds and to create a sinking fund to pay the principal as and when they become due, to provide for the operation and maintenance of the system, and to provide an adequate depreciation fund.



§ 14-234-207 - Bonds -- Amount -- Negotiability -- Execution -- Sale.

(a) Bonds shall be issued in such amounts as may be necessary to provide sufficient funds to pay all costs of construction or acquisition, including engineering, legal, and other expenses, together with interest to a date six (6) months subsequent to the estimated date of completion.

(b) Bonds issued under the provisions of this subchapter are declared to be negotiable instruments.

(c) They shall be executed by the presiding officer and clerk or recorder of the municipality and be sealed with the corporate seal of the municipality. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before delivery of the bonds, the signature shall nevertheless be valid and sufficient for all purposes the same as if the officers had remained in office until delivery.

(d) The bonds may be sold at not less than ninety cents (90cent(s))on the dollar. The proceeds derived therefrom shall be used exclusively for the purposes for which the bonds are issued. Bonds may be sold at one time or in parcels as funds are needed.



§ 14-234-208 - Lien in favor of bondholders -- Enforcement -- Appointment of receiver upon default.

(a) (1) There shall be created a statutory mortgage lien upon the waterworks system acquired or constructed from the proceeds of bonds authorized to be issued.

(2) The lien shall exist in favor of the holder of the bonds, and each of them, and to and in favor of the holder of the coupons attached to the bonds.

(3) The waterworks system shall remain subject to the statutory mortgage lien until payment in full of the principal and interest of the bonds.

(b) Subject to whatever restrictions may be contained in the indenture authorized in this subchapter, any holder of bonds issued under the provisions of this subchapter or of any coupons representing interest accrued thereon may, either at law or in equity, enforce the statutory mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the issuing municipality set forth in this subchapter.

(c) If there be default in the payment of the principal of or interest upon any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to administer the waterworks system on behalf of the municipality with power to charge and collect rates sufficient to provide for the payment of the bonds and interest thereon, and for the payment of the operating expenses and to apply the income and revenues in conformity with this subchapter and the ordinance providing for the issuance of the bonds.



§ 14-234-209 - Accounts -- Audit -- Treasurer as custodian of fund -- Fund separated from city funds.

(a) Any municipality issuing revenue bonds under the provisions of this subchapter shall install and maintain a proper system of accounts showing the amount of revenue received and the application of the revenue.

(b) The municipality shall at least once a year cause the accounts to be properly audited by a competent auditor. The report of the audit shall be open for inspection at all proper times to any taxpayer, water user, or any holder of bonds issued under the provisions of this subchapter, or anyone acting for and on behalf of such taxpayer, water user, or bondholder.

(c) The treasurer of the municipality shall be custodian of the funds derived from income received from waterworks systems acquired or constructed either in whole or in part under the provisions of this subchapter and shall give proper bond for the faithful discharge of his duties as custodian. The bond shall be fixed and approved by the legislative body of the municipality.

(d) (1) All of the funds received as income from a waterworks system acquired or constructed in whole or in part under the provisions of this subchapter and all funds received from the sale of revenue bonds issued to acquire or construct a waterworks system shall be kept separate and apart from the other funds of the city.

(2) The treasurer shall maintain separate accounts in which shall be placed the interest and sinking fund moneys and another account in which shall be placed the depreciation funds, all to provide for refunding outstanding certificates payable out of water revenue.



§ 14-234-210 - Allocation of specific portion of issue of bonds to particular project.

(a) Any specified portion of the proceeds of an issue of bonds authorized under this subchapter may be allocated by the municipal council to any particular project or to new construction as distinguished from the purchase of works already constructed.

(b) (1) After allocation, the designated portion of the proceeds of the bond issue shall be kept separate and apart from the remaining proceeds and shall be held by the municipality in trust for the performance of the purposes specified, and none other.

(2) The diversion of funds to any other purpose may be enjoined on the suit of the trustee under the indenture, if any, accompanying the bonds, on the suit of any of the bondholders, or on the suit of any person whose property, under the ordinance of the council, is to be served by the proposed works.

(c) In making the allocation, the municipal council will be controlled by the engineer's estimate of cost referred to in the initial ordinance.

(d) (1) In the event of allocation of proceeds, the bonds themselves may be similarly and correspondingly segregated and allocated to the respective purposes of the issue.

(2) Bonds segregated and allocated to one (1) purpose, from the standpoint of legality and in all other respects, shall be deemed to have been issued to finance that purpose, and that alone.

(3) Notwithstanding the allocation and segregation, and unless the initial ordinance or the indenture accompanying the bonds shall provide to the contrary, all bonds of the entire issue will be secured ratably and equally by the revenues of the entire and aggregate works financed by the bond issue.

(4) Unless the ordinance or indenture shall so specifically provide, the allocation of bond proceeds or segregation of bonds will never have the effect of allocating the revenues from any particular portion of the authorized works exclusively to any particular bond or bonds.



§ 14-234-211 - Acceleration of maturities -- Priorities between bond issues -- Execution of indenture.

(a) The ordinance authorizing the issuance of the revenue bonds may contain provisions for the acceleration of the maturities of all unmatured bonds in the event of default in the payment of any principal or interest maturing under the bond issue, or upon failure to meet any sinking fund requirements, or in any other event stipulated in the ordinance. Such provisions will be binding.

(b) The priorities as between successive issues of revenue bonds may also be controlled by the provisions of the ordinance.

(c) The ordinance may also, if deemed desirable, provide for the execution, contemporaneously with the execution of bonds, by the municipality of an indenture:

(1) Defining the rights of the bondholders inter sese;

(2) Appointing a trustee for the bondholders, which trustee may be a domestic or foreign corporation;

(3) Vesting in the trustee, to such extent as is deemed advisable, all rights of action under the bonds;

(4) Providing for the priority of lien as between successive bond issues;

(5) Providing for the acceleration of bond maturities;

(6) Containing any covenants on the part of the municipality relating to the construction or acquisition of the works, the application or safeguarding of the proceeds of the bonds, or other covenants intended for the protection of the bondholders; and

(7) Containing any other provisions, whether similar or dissimilar to the foregoing, which are consistent with the terms of this subchapter and which may be deemed desirable.



§ 14-234-212 - Issuance of bonds to construct improvements.

(a) (1) If any municipality shall own or operate a waterworks system, whether or not purchased or constructed under the provisions of this subchapter, and shall desire to construct improvements, extensions, or betterments thereto, it may issue revenue bonds under the provisions of this subchapter to provide funds for those purposes. However, if the municipality deems that it has sufficient funds to construct the proposed improvements without borrowing, then it shall not be necessary to issue revenue bonds to pay for the proposed improvements.

(2) A municipality may also issue revenue bonds under the provisions of this subchapter to provide funds to pay extraordinary expenses or liabilities arising from the ownership and operation of its waterworks system including, without limitation, liabilities to customers of the waterworks system for charges collected for services of the system.

(b) (1) The procedure for the issuance of bonds and the fixing of rates shall be the same as in this subchapter provided for the issuance of bonds for the acquisition or construction of a waterworks system in a municipality which has not theretofore owned and operated a waterworks system.

(2) In the ordinance declaring the intention to issue bonds and providing details in connection therewith, the legislative body shall either:

(A) Provide, find, and declare, in addition to the other requirements set out in this subchapter, the value of the then-existing system and, in the case of financing betterments and improvements, the value of the property proposed to be constructed and that the revenues derived from the entire system when the contemplated betterments and improvements are completed shall be divided according to such values and that so much of the revenue as is in proportion to the value of the betterments and improvements as against the value of the previously existing plant as so determined shall be set aside and used solely and only for the purpose of paying the revenue bonds issued for the betterments and improvements, together with the cost of operation, maintenance, and depreciation thereof, and the revenues shall be deemed to be income derived exclusively from the betterments and improvements; or

(B) Provide that there shall be set aside and used solely and only for the purpose of paying revenue bonds issued:

(i) For the betterments and improvements, together with the cost of depreciation, maintenance, and operation thereof; or

(ii) For extraordinary expenses or liabilities all or any part of the surplus in the bond and interest redemption account referred to in § 14-234-214.

(3) For the purpose of allocating revenues, the book value of the existing system may be deemed to be the value of the existing system.



§ 14-234-213 - Exchange of unpaid water revenue certificates for refunding bonds.

(a) Whenever all of the holders of unpaid water revenue certificates of a particular issue, which were issued to pay the cost of constructing a waterworks system and which are payable from the revenues thereof, shall offer in writing to exchange the certificates for refunding revenue bonds to be issued under the provisions of this subchapter, the legislative body shall receive the certificates, and if they are found to be properly executed, may adopt an ordinance incorporating therein the offer, setting forth the determined value of the entire waterworks system as it then exists, the value of so much of the system as was paid for by the issue of certificates, the unpaid portion of which is proposed to be refunded, and the details in connection with the issuance of the bonds in the same manner as is provided for in the issuance of revenue bonds. The municipality may fix the minimum rate or rates to be charged for water and pledge the revenues, if and when the refunding revenue bonds are issued, to pay the bonds.

(b) The revenues shall be applied as provided in this subchapter for revenue bonds and particularly §§ 14-234-212 and 14-234-214.

(c) The amount of refunding revenue bonds shall not exceed and may be less than the par amount of certificates to be surrendered and shall not exceed and may be less than the determined value of so much of the systems as was paid for by the issue of certificates, less the amount of certificates paid.

(d) (1) The ordinance shall be published together with notice of hearing thereon in the same manner as is provided in this subchapter in case of the issuance of revenue bonds, and hearing shall be had thereon as is provided in this subchapter in case of the issuance of revenue bonds.

(2) After the hearing, the refunding revenue bonds may be issued, or a less amount thereof may be issued with the consent of the certificate holders, or the ordinance may be repealed, all as the legislative body shall determine.

(e) If the refunding revenue bonds are issued, the certificates shall be surrendered and cancelled simultaneously therewith.

(f) Refunding revenue bonds issued under the provisions of this subchapter shall be payable only out of the revenues derived from the system as provided in the ordinance and according to the terms of this subchapter.

(g) Holders of refunding revenue bonds issued under the provisions of this subchapter shall have similar rights as holders of revenue bonds issued under this subchapter, including the power to apply for a receiver to operate the system, and the municipality shall be under the same obligations to the bondholders as is provided to holders of revenue bonds issued under the provisions of this subchapter.



§ 14-234-214 - Rates -- Disposition of surplus funds.

(a) Rates for resident and nonresident consumers of a municipal waterworks system shall be fixed by the legislative body of the municipality.

(b) The rates to be charged by the municipality must be adequate to:

(1) Pay the principal of and interest on all revenue bonds and revenue promissory notes as they severally mature;

(2) Make such payments into a revenue bond sinking fund as may be required by ordinance or trust indenture;

(3) Provide an adequate depreciation fund and to provide the operating authority's estimated cost of operating and maintaining the waterworks system.

(c) Rates fixed prior to the issuance of revenue bonds or notes may be reduced if authorized by the trust indenture or ordinance pertaining to the issuance. The rates shall not be reduced below the standards prescribed in this subchapter.

(d) If a municipality subject to the provisions of this subchapter proposes to make additions to its system, which additions are to be financed by the issuance of revenue bonds or revenue promissory notes, within eighteen (18) months of the effective date of the rate, then the legislative body of the municipality shall fix a rate to be effective immediately, which will be sufficient, in addition to the above requirements, to amortize the revenue bonds or revenue promissory notes with interest as they severally mature.

(e) (1) If any surplus is accumulated in the operation and maintenance fund of the waterworks system which shall be in excess of the operating authority's estimated cost of maintaining and operating the plant during the remainder of the fiscal year then-current and the cost of maintaining and operating the plant during the fiscal year next ensuing, the excess may be by the operating authority transferred to either the depreciation account or to the bond and interest redemption account, as the operating authority may designate.

(2) If any surplus is accumulated in the depreciation account over and above that which the operating authority shall find may be necessary for probable replacements needed during the then fiscal year, and the next ensuing fiscal year, the excess may be transferred to the bond and interest redemption account.

(3) If a surplus shall exist in the bond and interest redemption account, it may be applied by the operating authority, in its discretion, subject to any limitations in the ordinance authorizing the issuance of the bonds, or in the trust indenture:

(A) To the payment of bonds that may later be issued for additional betterments and improvements;

(B) To the purchase or retirement, insofar as possible, of outstanding unmatured bonds payable from the bond and interest redemption account, at no more than the fair market value thereof;

(C) To the payment of any outstanding unmatured bonds payable from the bond and interest redemption account that may be subject to call for redemption before maturity; or

(D) To any other municipal purpose.



§ 14-234-215 - Eminent domain.

(a) For the purpose of acquiring any lands or property for the operation of the municipal waterworks system authorized by law, a municipality shall have the right of eminent domain as provided in §§ 18-15-301 -- 18-15-303.

(b) The municipality shall have the right by its agents or employees to peacefully enter upon any lands, structures, or rights-of-way to make surveys, tests, and measurements thereon, but is liable for any damage that may result by reason of its acts.

(c) (1) When a municipality by inadvertence has taken private property without the eminent domain procedure authorized by law or without the consent of the property owner, the municipality may file an application in the circuit court of the county in which the property is situated setting out the facts and praying that a jury be assembled to assess the amount the municipality should pay for the property so taken.

(2) Service of process or publication of notice shall be as provided in §§ 18-15-301 -- 18-15-303.



§ 14-234-216 - Obligations incurred solely through sale of revenue bonds -- Security in condemnation proceedings.

No obligation may be incurred by the municipality in the construction or acquisition of the works contemplated by this subchapter or in the condemnation of property in connection therewith, except as shall be payable solely from the funds to be acquired from the sale of revenue bonds of the character authorized by this subchapter. In view of this provision, the court, in condemnation proceedings instituted under this subchapter by the municipality, may make such requirements of security as will serve to protect the landowner.



§ 14-234-217 - Bonds -- Nature of indebtedness.

(a) Bonds issued under the provisions of this subchapter shall be payable solely from the revenues derived from the waterworks system.

(b) The bonds shall not in any event constitute an indebtedness of the municipality within the meaning of the constitutional provisions or limitations.

(c) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.



§ 14-234-218 - Bonds -- Tax exemption.

The revenue bonds shall be exempt from all taxation, state, county, and municipal. This exemption includes income taxation and inheritance taxation.






Subchapter 3 - -- Waterworks Commissions

§ 14-234-301 - Construction and applicability.

(a) Nothing in this subchapter shall be construed as repealing any special act providing for a board of commissioners to administer and operate municipal waterworks, nor shall this subchapter apply to cities which have a commission form of government.

(b) This subchapter shall not alter, amend, or affect any indenture or obligation issued by any city prior to the passage of this subchapter.



§ 14-234-302 - Creation of commission.

Any city of the first or second class owning and operating a waterworks and distributing system, by appropriate action of its city council, may create a commission for the purpose of operating and managing the waterworks and distributing system.



§ 14-234-303 - Ordinance -- Qualifications of commissioners.

(a) (1) (A) Any city of the first class desiring to avail itself of the benefits of this subchapter shall enact an ordinance by a majority vote of the elected and qualified members of its city council creating a waterworks commission to be composed of no less than three (3) nor more than five (5) citizens who are qualified electors of the municipality or who are qualified electors of the area served by the municipality.

(B) Any waterworks commission of a city of the first class having less than five (5) members may have its membership increased at any time to no more than five (5) members by ordinance of the city council passed by the majority vote of the elected and qualified members of the city council.

(2) In all cities of the first class having a mayor-council form of government and having a population of not less than fifty thousand (50,000) persons according to the most recent federal decennial census, the waterworks commission shall be composed of five (5) members to be appointed and confirmed in the manner and to serve for the terms prescribed in this subchapter.

(b) Any city of the second class desiring to avail itself of the benefits of this subchapter, by a majority vote of the elected and qualified members of its city council, shall enact an ordinance creating a waterworks commission to be composed of not less than three (3) nor more than five (5) citizens who are qualified electors of the municipality or who are qualified electors of the area served by the municipality.



§ 14-234-304 - Appointment of commissioners -- Term -- Salaries -- Oath.

(a) (1) The commissioners shall be appointed by the mayor and confirmed by a two-thirds (2/3) vote of the duly elected and qualified members of the city council and shall hold office for a term of eight (8) years.

(2) (A) However, commissioners first appointed and confirmed shall serve for terms of four (4), six (6), and eight (8) years for a three--member commission, and for terms of two (2), four (4), six (6), seven (7), and eight (8) years for a five--member commission, each to be designated by the mayor and city council.

(B) Thereafter, and upon the expiration of their respective terms, their successors shall be appointed by the remaining commissioners subject to the approval of two-thirds (2/3) of the duly elected and qualified members of the city council for a term of eight (8) years.

(b) (1) If the membership of any waterworks commission of a city of the first class is increased pursuant to the provisions prescribed in this subchapter, the members selected to fill the additional positions following the increase in membership of the waterworks commission shall be appointed as vacancies are filled pursuant to subsection (d) of this section, for terms of such duration to assure that thereafter the terms of the remaining commissioners will expire in successive years, with no two (2) terms expiring during any one (1) calendar year.

(2) All successor appointments to the waterworks commission shall be made in the manner and for the terms prescribed in this subchapter.

(c) The city council shall have authority to fix and prescribe the salaries to be paid to the commissioners.

(d) In the event of a vacancy occurring on the commission, it shall be filled in the following manner: The remaining commissioners will appoint a member, subject to the approval of two-thirds (2/3) of the duly elected and qualified members of the city council, to fill the vacancy.

(e) The commissioners shall file the oath of public officials required by law in the State of Arkansas.



§ 14-234-305 - Removal of commissioners.

Any commissioner appointed by the provisions of this subchapter may be removed for cause upon a two-thirds (2/3) vote of the duly elected and qualified members of the city council.



§ 14-234-306 - Authority of commissioners to operate and manage waterworks system.

(a) The commissioners appointed under this subchapter shall have full and complete authority to manage, operate, improve, extend, and maintain the municipal waterworks and distribution system, and shall have full and complete charge of the plant, including the right to employ or remove any and all assistants and employees of whatsoever nature, kind, or character and to fix, regulate, and pay their salaries.

(b) It is the intention of this subchapter to vest in the commissioners unlimited authority to operate, manage, maintain, improve, and extend the municipally owned waterworks and distribution system and to have full and complete charge thereof.

(c) The commissioners shall not have authority or power to sell, mortgage, or encumber the waterworks and distribution system, unless it is done in accordance with the provisions of subchapter 2 of this chapter or when authorized by the mandate of an election called for that purpose.



§ 14-234-307 - Further powers of commissioners -- Donations to charitable organizations -- Use of waterworks commission funds.

(a) (1) The commissioners shall, in addition to the powers enumerated in § 14-234-306, have such other and further powers as are now by law given to the city council of any city.

(2) The commissioners shall be governed by all existing statutes pertaining to the duties of city councils.

(b) (1) The commissioners shall be authorized to make donations of money from the revenue of municipal waterworks systems to local community chests or other citywide nonsectarian, incorporated, charitable organizations.

(2) Any commissioner or commissioners making donations to local community chests or other organizations under the provisions of this section and § 14-42-108 shall not be liable for the penalty provided in § 14-42-108; nor shall they be personally liable by civil action because of any donation made to a local community chest or other organization under the provisions of this section. It is the purpose of this section to authorize such donations and to relieve the commissioners from any criminal or civil liability as a result of their official act in making the donation.

(c) (1) The General Assembly finds that payments to a chamber of commerce for industrial development activities or prevention of community deterioration are authorized payments within the board of commissioners' authority to manage and operate a waterworks and distribution system pursuant to this subchapter.

(2) A board of waterworks commissioners created pursuant to this subchapter may expend operation and maintenance funds of the waterworks for industrial development or community deterioration prevention activities conducted by a chamber of commerce or similar not-for-profit organization, if such activities in the judgment of the board of commissioners are likely to increase revenues of the waterworks or decrease expenditures resulting from system deterioration.

(3) It is not intended that this subsection should in anywise alter any authority that a board of waterworks commissioners has as of April 12, 1993.



§ 14-234-308 - Vesting of control in commissioners.

(a) Upon the appointment of the commissioners as provided in this subchapter, the mayor and city council shall execute such instruments and enact measures as may be necessary to vest complete charge of the municipally owned waterworks and distributing system in the commissioners appointed under this subchapter.

(b) Upon their failure to do so, mandamus may be maintained against them, or any one of them, in any court of competent jurisdiction by any taxpayer of the city wherein is located the waterworks and distributing system in question.



§ 14-234-309 - Rules and regulations -- Reports and audits.

(a) The commissioners shall adopt such rules and regulations as they may deem necessary and expedient for the proper operation and management of the municipal waterworks and distributing system and shall have authority to alter, change, or amend the rules and regulations at their discretion.

(b) They shall submit monthly reports and annual audits of operations to the mayor and city council and furnish other and further reports, data, and information as may be requested by the mayor or city council.



§ 14-234-310 - Social security and retirement for employees of waterworks system in cities of the first class.

(a) In any city of the first class owning and operating waterworks and distribution systems by or through a board of waterworks commissioners created in compliance with this subchapter, the board of waterworks commissioners of the city may provide a plan for social security, old age pensions, and retirement pay for part or all of the employees of the waterworks system under such plan as the board of waterworks commissioners may provide.

(b) The plan may include payments from both the board of commissioners and the employees, or either of them and may be underwritten by a solvent insurance company or by a fund set up and maintained by the board of commissioners from the funds of the waterworks system, the employees, or both, or either of them.

(c) The board may also authorize its employees to participate in the Federal Old Age and Survivor's Insurance Program with the city's cost of contribution to constitute an operating expense of the waterworks system.






Subchapter 4 - -- Recreational Activities

§ 14-234-401 - Definition.

As used in this subchapter, unless the context otherwise requires, "operating authority" means either the legislative body or the board of commissioners, whichever is charged in a given instance with the responsibility of operating the municipal waterworks system.



§ 14-234-402 - Penalty.

The violation of this subchapter or of any rule or regulation adopted by the operating authority shall constitute a misdemeanor, and upon conviction the offender shall be fined not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) for each offense.



§ 14-234-403 - Injunctions.

(a) Anything to the contrary in this subchapter notwithstanding, the State Board of Health may obtain an injunction restraining the operating authority from permitting a recreational activity if the rules and regulations adopted by the operating authority, or if the provisions of any lease granted by the operating authority do not adequately protect the water supply from pollution, or if the rules and regulations or the terms of any lease are not properly enforced by the operating authority.

(b) Any operating authority may obtain prohibitive and mandatory injunctions against any person, firm, or corporation polluting its water supply or refusing to obey lawful regulations adopted by the operating authority or the State Board of Health for the protection of any municipal water supply.



§ 14-234-404 - Summons and prosecution for offense.

(a) Wardens may issue a special summons returnable to the municipal court of the municipality owning the waterworks system. The summons shall specify the date of the offense and the law or the number of the rule or regulation violated.

(b) The original of the summons shall be retained by the warden. A copy shall be delivered to the offender and two (2) copies delivered to the clerk of the municipal court within ten (10) days after issuance of the summons.

(c) The clerk of the court shall insert the date of hearing on one (1) copy of the summons and the copy shall be served on the offender by regular mail or may be served in person by the warden or by any other person authorized by law to serve processes.

(d) It shall be the duty of the prosecuting attorney of the county where the municipality is located to prosecute offenders.



§ 14-234-405 - Recreational activities on lands and waters authorized -- Exceptions.

(a) The operating authority of any municipally owned waterworks system which maintains adequate controls against pollution shall have the authority to permit recreational activities upon the lands and waters owned by the municipality for waterworks purposes, to construct recreational facilities, to collect fees and rentals for permitting recreational activities, and to prescribe rules and regulations prohibiting, permitting, and governing recreational activities.

(1) The rules and regulations shall have the force and effect of any other laws of this state and shall be effective wherever the lands and waters are located.

(2) A copy of all rules and regulations, or amendments thereto, adopted by the operating authority shall be furnished to the State Board of Health within thirty (30) days after adoption.

(3) If the operating authority elects to permit hunting or fishing upon its premises, the laws of this state and the rules and regulations of the Arkansas State Game and Fish Commission governing hunting and fishing shall remain in full force and effect and may not be abrogated by the rules and regulations of the operating authority.

(b) Regardless of any rule or regulation adopted by the operating authority, it shall be unlawful for any person to wade, bathe, or swim in any lake or reservoir with a surface area of less than seven hundred (700) acres used by a municipality for its water supply, or to wade, bathe, or swim in that part of any nonnavigable stream located upon land belonging to the municipality which lies above the water intake or impounding dam owned by the municipality. However, the prohibition set forth in this subsection shall not apply to reservoirs whose water is diverted into a natural stream and flows by gravity down the stream three (3) or more miles before reaching the water intake of the municipality unless all of the land of the stream belongs to the municipality.

(c) It shall be unlawful for any unauthorized person to camp upon land not owned by him which is located above any impounding dam for the municipal water supply and within the drainage area of the reservoir, lake, or nonnavigable stream from which the water supply is taken. However, where any land adjoining the drainage area, reservoir, lake, or nonnavigable stream from which the water supply is taken is within the confines of any national forest reserve or national park, persons may camp upon the lands enclosed in the national forest reserve or national park upon such terms and conditions as are or may be permitted by the rules and regulations governing the national forest reserves or national parks.



§ 14-234-406 - Lease of property for recreational purposes.

(a) The operating authority may lease portions of its property for recreational purposes upon such terms as it deems advisable and may permit the lessee to construct upon the leased premises such recreational and merchandising facilities as the operating authority thinks proper.

(b) Public notice of intention to lease the premises shall be published at least one (1) time and at least two (2) weeks before the bid date, in a newspaper of general circulation in the county where the municipality is situated.

(c) The operating authority may reject all bids or may accept the bid which it believes most advantageous, bearing in mind the experience and financial resources of the bidder.



§ 14-234-407 - Designation of warden.

(a) Any employee of the operating authority may be designated as a warden.

(b) Wardens shall have the authority to arrest or apprehend any person whom they believe to have violated this subchapter, or the boating laws of this state, or the rules and regulations of the operating authority which are authorized in this subchapter, or the rules and regulations of the State Board of Health pertaining to protection of municipal water supplies, and may take the offender when apprehended before any court having jurisdiction of the offense. Wardens shall have no authority to make arrests for violation of the game and fish laws, rules, and regulations of this state.



§ 14-234-408 - Nonliability for torts of employees.

No municipality or operating authority permitting any activities authorized by this subchapter shall be liable for the torts of its servants, agents, or employees committed while acting within the scope of their employment in carrying out the duties assigned to them in connection with the aforesaid recreational activities.



§ 14-234-409 - Disposition of fees, rentals, and income.

All fees, rentals, or other income of any type derived by the operating authority as a result of the acts authorized in this subchapter may be treated as recreational income rather than as water revenues and may be used to defray the cost of providing or maintaining recreational facilities and providing for protection of the water supply against pollution because of recreational activities.






Subchapter 5 - -- Joint Systems

§ 14-234-501 - Definitions.

As used in this subchapter, unless the context requires otherwise:

(1) "Municipality" means any city of the first or second class or any incorporated town in the State of Arkansas;

(2) "Waterworks system" means and includes the waterworks system in its entirety or any integral part thereof including mains, hydrants, meters, valves, standpipes, storage tanks, pumping plants, intakes, wells, impounding reservoirs, or purification plants;

(3) "Mayor" means the mayor of municipalities having the mayor-aldermanic form of government and the presiding officer of municipalities having a commission or other form of government;

(4) "Net revenues" means the revenues of the waterworks system remaining after the payment of the reasonable costs of operation, repair, maintenance, and depreciation.



§ 14-234-502 - Construction.

(a) This subchapter shall be construed as cumulative authority for the purchase or construction of a waterworks system and shall not be construed to limit or repeal any existing law with reference thereto.

(b) (1) This subchapter shall, without reference to any other statute, be deemed full authority for the acquisition, construction, improvement, equipment, maintenance, operation, and repair of the waterworks systems provided for in this subchapter and for the issuance and sale of the bonds authorized under the provisions of this subchapter.

(2) This subchapter shall be construed as an additional and alternative method therefor and for the financing thereof.

(3) No petition or election or other or further proceedings in respect to the acquisition or construction of the waterworks systems, or to the issuance or sale of bonds under this subchapter, and no publication of any resolution, ordinance, notice, or proceedings relating to such acquisition or construction, or the issuance or sale of bonds, shall be required except such as are prescribed by this subchapter, any provision or other statutes of the state to the contrary notwithstanding.

(c) All functions, powers, and duties of the State Board of Health shall remain unaffected by this subchapter.

(d) This subchapter, being necessary for the public health, safety, and welfare, shall be liberally construed to effectuate its purposes.



§ 14-234-503 - Authority for joint undertaking.

(a) Any two (2) or more municipalities in the State of Arkansas may join in the purchase or construction of a waterworks system for each of the municipalities, execute the joint obligation of the several municipalities, and secure the payment thereof by a joint pledge of the net revenues derived from the operation of the several waterworks systems until the obligations, principal and interest, shall be fully paid, as provided in this subchapter.

(b) (1) Any city of the first class having a city manager form of government and divided by a state line shall have the authority to join in the purchase, construction, and operation of a waterworks system with the adjoining city in another state for each of the municipalities, and to execute an agreement for the joint obligation of the municipalities and secure the payment thereof by a joint pledge of the net revenues derived from the operation of the waterworks systems.

(2) The municipalities shall employ a joint manager for the operation of the waterworks system who shall be hired by the city managers of the municipalities and who shall serve under the direct supervision of the city managers jointly.



§ 14-234-504 - Cost estimate -- Contents of ordinances -- Bonds.

(a) Whenever the respective legislative bodies of two (2) or more municipalities shall determine to purchase or construct a waterworks system for the respective municipalities under the provisions of this subchapter, they shall cause an estimate to be made of the costs thereof and shall, by ordinances, provide for the issuance of revenue bonds under the provisions of this subchapter.

(b) The ordinances shall set forth a brief description of the contemplated respective improvements, the estimated costs thereof, the amount, rate of interest, time and place of payment, and other details in connection with the issuance of the bonds.

(c) (1) The bonds shall bear interest at such rate or rates, payable semiannually, and shall be payable at such times and places not exceeding thirty-five (35) years from their date, as shall be prescribed in the respective ordinances providing for their issuance.

(2) The bonds shall be executed by all of the municipalities joining in the undertaking by their respective mayors and clerks or recorders and be the joint and several obligations of the several municipalities.

(d) The ordinances of the respective municipalities shall also declare that a statutory mortgage lien shall exist upon the respective properties so to be acquired or constructed, fix the minimum rate or rates for water to be collected within the respective municipalities prior to the payment of all of the bonds, and pledge the net revenues of the respective municipalities derived from the waterworks systems in the respective municipalities for the purpose of paying the principal of and interest on the bonds.

(e) The rates to be charged within each municipality for the services from the waterworks system within each municipality shall be sufficient to produce total net revenues from all of the municipalities joining in the undertaking to provide for the payment of interest upon all of the bonds issued to provide funds for the costs of acquisition or construction of all of the waterworks systems and to create a sinking fund to pay the principal of the bonds as and when it becomes due.

(f) The respective ordinances shall also provide for the operation and maintenance of the respective waterworks systems and to provide adequate depreciation funds.



§ 14-234-505 - Ordinances -- Additional provisions.

(a) The several ordinances authorized in the issuance of the revenue bonds may contain provisions for the acceleration of the maturities of all unmatured bonds in the event of default in the payment of any principal or interest maturing under the bond issue, upon failure to meet any sinking fund requirements, or in any other event stipulated in the ordinances. These provisions will be binding.

(b) The priorities as between successive issuance of revenue bonds may also be controlled by the provisions of the ordinances.

(c) The ordinances may also, if deemed desirable, provide for the execution of an indenture, contemporaneously with the execution of the bonds, by the several municipalities:

(1) Defining the rights of the bondholders inter sese;

(2) Appointing a trustee for the bondholders, which trustee may be a foreign or domestic corporation, vesting in that trustee, to the extent deemed advisable, all rights of action under the bonds;

(3) Providing for the priority of lien as between successive bond issues;

(4) Providing for the acceleration of bond maturities, and containing any covenants on the part of the municipalities relating to the acquisition or construction of the waterworks systems, or the application or safeguarding of the proceeds of the bonds, or other covenants intended for the protection of the bondholders; and

(5) Containing any other provisions, whether similar or dissimilar to the foregoing, which are consistent with the terms of this subchapter and which may be deemed desirable.



§ 14-234-506 - Ordinances -- Publication -- Hearing.

(a) After the passage of the ordinance, it shall be published one (1) time in a newspaper published in the municipality, or if there is no newspaper so published, then in a newspaper which has a bona fide general circulation within the municipality, with a notice to all persons concerned stating that the ordinance has been passed and that the municipality contemplates the issuance of the bonds described in the ordinance and that any person interested may appear before the legislative body, upon a certain date which shall be not less than ten (10) days subsequent to the publication of the ordinance and notice, and present protests.

(b) At the hearings all objections and suggestions shall be heard and the legislative body shall take such action as it shall deem proper in the premises.



§ 14-234-507 - Location of system -- Sale of water -- Ownership of distribution system.

(a) Municipalities are authorized to construct waterworks systems or any integral part thereof either inside or outside the limits of the municipalities and inside and outside the limits of the county in which the municipalities are located.

(b) (1) A municipality purchasing or constructing a waterworks system or integral part thereof may sell the water to private consumers located inside and outside of the municipality.

(2) It may sell a part of the water to an improvement district, or it may sell the water or a part thereof to a private corporation engaged in the business of selling water to private consumers in the municipality.

(c) Nothing in this section shall authorize any city or improvement district to sell its existing plant to a private corporation.

(d) Each municipality shall own its own distribution system, and the several municipalities together may own jointly, on whatever terms they may agree upon, whatever of the waterworks systems that serves the several municipalities jointly.



§ 14-234-508 - Bond issue -- Sufficiency -- Negotiability -- Sale -- Fiscal agent.

(a) Bonds provided for in this subchapter shall be issued in whatever amounts may be necessary to provide sufficient funds to pay the total costs of acquisition or construction of the several waterworks systems to be provided for the several municipalities joining in the undertaking. The total costs shall include engineering, legal, and other expenses, together with interest to a date six (6) months subsequent to the estimated date of completion of all of the waterworks systems.

(b) Bonds issued under the provisions of this subchapter are declared to be negotiable instruments.

(c) Bonds shall be executed as provided in this subchapter and be sealed with the corporate seals of the municipalities. In the event any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before delivery of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until delivery.

(d) Bonds authorized under the provisions of this subchapter may be sold at not less than ninety cents (90cent(s)) on the dollar and the proceeds derived therefrom shall be used exclusively for the purposes for which the bonds are issued. The bonds may be sold at one time or in parcels as funds are needed and may be sold at private sale or at public sale upon whatever notice and in whatever manner the municipalities may determine in their respective ordinances.

(e) In the issuance and sale of the bonds, the municipalities may employ a fiscal agent and shall pay for its services reasonable compensation, except that no fiscal agent may purchase, directly or indirectly, any bonds of the municipalities while it serves them in the capacity of fiscal agent.



§ 14-234-509 - Bonds -- Nature of indebtedness.

(a) Bonds issued under the provisions of this subchapter shall be payable solely from the total revenues derived from the waterworks systems of all of the municipalities joining in the undertaking.

(b) The bonds shall not in any event constitute an indebtedness of the municipalities within the meaning of the constitutional provisions or limitations.

(c) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter, that it does not constitute an indebtedness of the municipalities within any constitutional or statutory limitation, and that it is the joint and several obligation of all the municipalities executing the bond, payable solely from the total net revenues of the waterworks systems of the municipalities.



§ 14-234-510 - Obligation payable from revenue bonds only -- Security in condemnation proceedings.

(a) No obligation shall, or may, be incurred by the several municipalities in the acquisition or construction of the waterworks systems contemplated under the provisions of this subchapter or in the condemnation of property in connection therewith, except those as shall be payable solely from the funds to be acquired from the sale of revenue bonds of the character authorized by this subchapter.

(b) In view of this provision, the court, in condemnation proceedings instituted under this subchapter by the several municipalities, may make requirements of security as will serve to protect the landowners.



§ 14-234-511 - Allocation of bond proceeds.

(a) Any specified portion of the proceeds of an issue of bonds authorized under the provisions of this subchapter may be allocated by the respective legislative bodies to any particular project, or to new construction, as distinguished from the purchase of waterworks already constructed.

(b) (1) After the allocation, the designated portion of the proceeds of the bond issue shall be kept separate and apart from the remaining proceeds and shall be held by the respective municipalities in trust for the performance of the purposes specified and none other.

(2) The diversion of funds to any other purpose may be enjoined on the suit of the trustee under the indenture, if any, accompanying the bonds, or on the suit of any of the bondholders, or on the suit of any person whose property, under the respective ordinances, is to be served by the proposed waterworks system.

(c) In making the allocation, the legislative bodies will be controlled by the engineer's estimate of costs referred to in the initial ordinances.

(d) (1) In the event of the allocation of proceeds, the bonds themselves may be similarly or correspondingly segregated and allocated to the respective purposes of the issue.

(2) Bonds segregated and allocated to one (1) purpose shall, from the standpoint of legality and in all other respects, be deemed to have been issued to finance that purpose and that alone.

(3) Notwithstanding the allocation and segregation, all bonds of the entire issue will, unless the initial ordinances or the indenture accompanying the bonds shall provide to the contrary, be secured ratably and equally by the revenues of the entire and aggregate waterworks systems financed by the bond issue.

(4) Unless the ordinances or indenture shall so specifically provide, the allocation of bond proceeds or segregation of bonds will never have the effect of allocating the revenues from any particular portion of the authorized works exclusively to any particular bond or bonds.



§ 14-234-512 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes, including income and inheritance taxes.



§ 14-234-513 - Fixed rate reduction prohibited -- Exception -- Surpluses.

(a) Rates for water fixed precedent to the issuance of the bonds shall not be reduced until all of the bonds shall have been fully paid and shall, whenever necessary, be increased in an amount sufficient to provide for the payment of the bonds, both principal and interest, and to provide proper funds for the depreciation account and operation and maintenance charges. However, the rates may be reduced subject to any conditions which may be set out in the ordinances authorizing the issuance of the bonds or in the trust indenture authorized under the provisions of this subchapter.

(b) (1) If any surplus shall be accumulated in the operating and maintenance fund of any one (1) of the several municipalities which shall be in excess of the costs of maintaining and operating the waterworks system of that municipality during the remainder of the current fiscal year and the costs of maintaining and operating the waterworks system of that municipality during the next fiscal year, then any excess may be transferred to either the depreciation account of the waterworks system of that municipality, or to the bond and interest redemption account, as the several legislative bodies may designate in their respective ordinances.

(2) If any surplus shall be accumulated in the depreciation account of any waterworks system of any one (1) of the several municipalities over and above that which may be necessary for the proper replacements which may be needed during the fiscal year and the next fiscal year, that excess may be transferred to the bond and interest redemption account.

(3) If a surplus shall exist in the bond and interest redemption account, the same may be applied by the legislative bodies in their discretion subject to any limitations in the ordinances authorizing the issuance of the bonds or in the trust indenture:

(A) To the payment of any outstanding unmatured bonds payable from the bond and interest redemption account that may be subject to call for redemption before maturity; or

(B) To any other municipal purpose.



§ 14-234-514 - Deposit of funds.

(a) Municipalities joining together to issue revenue bonds under the provisions of this subchapter shall designate a bank, which shall be a member of the Federal Deposit Insurance Corporation, to act as a common depository for all of the municipalities to receive and hold on deposit and for disbursement all of the revenues derived from the waterworks systems of the several municipalities.

(b) The depository shall install and maintain a proper system of accounts, showing the amount of revenues received from each municipality and the application thereof.

(c) The accounts shall be subject to audit at least once a year by a competent auditor and the report of the auditor shall be open to inspection at all times to any of the several municipalities, any taxpayer, any water user, or any holder of bonds issued under the provisions of this subchapter, or anyone acting for and on behalf of the municipalities, taxpayer, water user, or bondholder.

(d) All of the funds received as income from the waterworks systems acquired or constructed in whole or in part under the provisions of this subchapter and all funds received from the sale of revenue bonds issued to acquire or construct the waterworks system shall be kept separate and apart from the other funds of the municipalities.

(e) No one (1) account shall be maintained for all of the municipalities in which shall be placed the interest and sinking fund moneys; separate accounts shall be maintained for each municipality in which shall be placed the depreciation funds and funds to provide for the operation and maintenance of the respective waterworks systems.



§ 14-234-515 - Statutory mortgage lien -- Default.

(a) (1) There shall be created a statutory mortgage lien upon the several waterworks systems acquired or constructed from the proceeds of bonds authorized to be issued.

(2) The lien shall exist in favor of the holder of the bonds, and each of them, and to and in favor of the holder of the coupons attached to the bonds.

(3) The waterworks systems shall remain subject to statutory mortgage lien until payment in full of the principal of and interest on the bonds.

(b) Subject to whatever restrictions may be contained in the indenture authorized in this subchapter, any holder of bonds issued under the provisions of this subchapter or any coupons representing interest accrued thereon, may, either at law or in equity, enforce the statutory mortgage lien hereby conferred and may, by proper suit, compel the performance of the duties of the officials of the issuing municipalities set forth in this subchapter.

(c) If there is default in the payment of the principal of or interest upon any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to administer the waterworks systems on behalf of the municipalities with power to charge and collect rates sufficient to provide for the payment of the principal of and interest on the bonds and for the payment of the operating expenses and to apply the income and revenues in conformity with this subchapter and the ordinances providing for the issuance of the bonds.



§ 14-234-516 - Eminent domain.

For the purpose of acquiring any waterworks system under the provisions of this subchapter, or for the purpose of acquiring any properties necessary therefor, each of the municipalities joining together under the provisions of this subchapter shall have the right of eminent domain, as is provided in §§ 18-15-301--18-15-303.



§ 14-234-517 - Management of system.

(a) Municipalities desiring to avail themselves of the benefits of this subchapter and join together in the issuance of bonds as provided under the provisions of this subchapter, by proper ordinances, passed by all of the respective municipalities, may employ, under terms and for a compensation satisfactory to the respective municipalities, the same person, or persons, or corporation to manage and operate on behalf of all of the municipalities all of the several waterworks systems.

(b) The person or persons or corporation so employed jointly by the several municipalities may be vested with full and complete authority to manage, operate, employ, extend, and maintain the several waterworks systems and shall have full and complete charge of the waterworks systems including the right to employ or remove any and all assistants and employees of whatsoever nature, kind, or character and to fix, regulate, and pay their salaries, it being the intention of this section to vest in the person or persons or corporation unlimited authority to operate, manage, maintain, improve, and extend the waterworks systems and to have full and complete charge thereof.

(c) The person, or persons, or corporation shall not have authority or power to sell, mortgage, or encumber the waterworks systems, or any of them.






Subchapter 6 - -- Collection of Delinquent Water Bills

§ 14-234-601 - Definitions.

As used in this subchapter:

(1) "Water association" means any entity organized under the laws of the State of Arkansas, whether for profit or not for profit, that provides, distributes, transmits, treats, pumps, or stores raw or potable water for the benefit of members of the general public or commercial, industrial, and other users; and

(2) "Water system" means any entity that provides, distributes, transmits, treats, pumps, or stores raw or potable water, wastewater, or sewage for the benefit of members of the general public and commercial, industrial, and other users, including without limitation, the following entities that perform such activities:

(A) Municipalities;

(B) Counties;

(C) Public facilities boards;

(D) Public water authorities;

(E) Central Arkansas Water;

(F) Regional water distribution districts; and

(G) Water associations.



§ 14-234-602 - Liability.

Any person who is delinquent on the payment for water, wastewater service, or sewer service provided by a water system may be held liable, at the discretion of a court of competent jurisdiction, for attorney's fees and costs incurred in the collection of the delinquency.



§ 14-234-603 - Refusal of water service for delinquency.

If a person who is delinquent on the payment of an undisputed bill for water service, wastewater service, or sewer service provided by a water system within this state moves into another area of this state and that person applies for or receives water from another water system, if the person's former water system establishes that there is no dispute that the delinquent amount is properly due and owed by that particular individual in that amount, the new water system shall refuse to provide water service to the delinquent person until the person provides proof of curing the delinquency.



§ 14-234-604 - Applicability.

No provision of this subchapter shall apply to a water system that is regulated by the Arkansas Public Service Commission as a public utility as provided in § 23-1-101(9).



§ 14-234-605 - Termination of water service for delinquency.

A public water system that is not otherwise regulated by a municipality or municipal improvement district may terminate water service to a water user when the water user:

(1) Is more than twenty-five (25) days past the earliest due date shown on the face of the bill in making a payment for water, wastewater, or sewer service to the public water system or other public entity; and

(2) Has been sent notice via the United States Postal Service to an address provided by the water user that service will be terminated in no less than fifteen (15) days from date of mailing if the balance due on the service and any applicable late fees are not paid.









Chapter 235 - Municipal Sewage Systems

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Operation of Systems by Municipalities

§ 14-235-201 - Definition.

As used in this subchapter, unless the context otherwise requires, the term "works" shall be construed to mean and include:

(1) The structures and property as provided in § 14-235-203;

(2) Storm water management;

(3) The creation and operation of a storm water utility;

(4) The creation and operation of a storm water department; and

(5) Other like organizational structures related to the disposal or treatment of storm water by municipalities.



§ 14-235-202 - Construction.

This subchapter, being necessary for the public health, safety, and welfare, shall be liberally construed to effectuate the purposes of it.



§ 14-235-203 - Authority generally.

(a) The authority given in this subchapter shall be in addition to, and not in derogation of, any power existing in any municipality under any statutory or charter provisions which it may adopt.

(b) For all purposes of this subchapter, all municipalities shall have jurisdiction for ten (10) miles outside their corporate limits.

(c) (1) Every municipality in the State of Arkansas is authorized and empowered to own, acquire, construct, equip, operate, and maintain, within or without the corporate limits of the city or town, a sewage collection system or a sewage treatment plant, intercepting sewers, outfall sewers, force mains, pumping stations, ejector stations, and all other appurtenances necessary or useful and convenient for the collection and treatment, purification, and disposal in a sanitary manner of the liquid and solid waste, sewage, night soil, and industrial waste of the municipality. However, before a municipality may construct, operate, or maintain a sewage collection system or sewage treatment plant outside the corporate limits, it must be demonstrated in accordance with subsection (d) of this section that such construction, operation, or maintenance within the corporate limits is not feasible. If it is determined that it is not feasible to construct, operate, or maintain the sewage collection system or sewage treatment plant within the corporate limits, the feasibility of constructing, operating, or maintaining the sewage collection system or sewage treatment plant within the municipality's seven-year growth area must be determined in accordance with subsection (d) of this section.

(2) (A) A municipality shall not seek placement of a sewage collection system or sewage treatment plant within its seven-year growth area if it is feasible to locate the sewage collection system or sewage treatment plant within the corporate limits of the municipality.

(B) A municipality shall not seek placement of a sewage collection system or sewage treatment plant outside its seven-year growth area if it is feasible to locate the sewage collection system or sewage treatment plant within the seven-year growth area of the municipality.

(d) The determination of feasibility shall include the municipality's best efforts to locate the sewage collection system or sewage treatment plant within the corporate limits of the municipality. The question of feasibility in regard to placing a sewage collection system or sewage treatment plant outside the corporate limits of the municipality shall address all criteria required by applicable state and federal laws and regulations, applicable financing requirements, physical possibility, cost of construction or maintenance, and any material adverse effect on real property outside the corporate limits of the municipality. The determination of material adverse effect on real property outside the corporate limits of the municipality shall be made by a state-certified appraiser and shall be in conformance with the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation. The determination of feasibility shall be made by a certified engineer appointed by the municipality's governing body.

(e) All feasibility determinations shall be made in good faith without a predisposition to any proposed or feasible locations. Any engineer or engineering firm hired to determine feasibility as provided in this section shall consider not only locations proposed by the municipality, but any location within the corporate limits that may be suitable.



§ 14-235-204 - Extent of authority.

(a) Except as provided in § 14-235-203, this subchapter shall, without reference to any other statute, be deemed full authority for the construction, acquisition, improvement, equipment, maintenance, operation, and repair of the works provided for in this subchapter and for the issuance and sale of the bonds authorized by this subchapter and shall be construed as an additional and alternative method for them and for the financing of them.

(b) No petition or election or other or further proceeding in respect to the construction or acquisition of the works or to the issuance or sale of bonds under this subchapter, and no publication or any resolution, ordinance, notice, or proceeding relating to such construction or acquisition or to the issuance or sale of such bonds shall be required except such as are prescribed by this subchapter, any provisions of other statutes of the state to the contrary notwithstanding. However, all functions, powers, and duties of the State Board of Health shall remain unaffected by this subchapter.



§ 14-235-205 - Authority to own, etc., systems.

(a) A municipality shall have authority to:

(1) Acquire, by gift, grant, purchase, condemnation, or otherwise, all necessary lands, rights-of-way, and property within or without the corporate limits of the city or town; and

(2) Issue revenue bonds to pay the cost of these works and property.

(b) No obligation shall be incurred by the municipality in the construction or acquisition except such as is payable solely from the funds provided under the authority of this subchapter.



§ 14-235-206 - Appointment of sewer committee.

(a) (1) (A) The construction, acquisition, improvement, equipment, custody, operation, and maintenance of any works for the collection, treatment, or disposal of sewage and the collection of revenue from it for the service rendered by it, shall be effected and supervised by a committee to be designated for that purpose by the municipal council.

(B) The committee will function under the control of the council to such extent as may be provided in the ordinance or resolution appointing the committee.

(2) The council may remove any member of the committee, with or without cause, and may appoint any substitute members in case of death, removal, or resignation.

(3) (A) The committee will be called the "sewer committee."

(B) Provided, however, any city may by ordinance change the name of its sewer committee to "wastewater treatment committee", and, in such instance, the wastewater treatment committee shall have all powers, duties, and functions prescribed by this chapter for wastewater treatment committees.

(b) The council may appoint one (1) sewer committee to handle all municipal sewer projects, or it may entrust each project to a separate committee.



§ 14-235-207 - Powers and duties of sewer committee.

(a) (1) (A) The sewer committee shall have power to take all steps and proceedings and to make and enter into all contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers under this subchapter.

(B) Any contract relating to the financing of the acquisition or construction of any works or any trust indenture as provided in § 14-235-219 shall be approved by the municipal council before it shall be effective.

(2) The committee may employ engineers, architects, inspectors, superintendents, managers, collectors, attorneys, and such other employees as, in its judgment, may be necessary in the execution of its powers and duties and may fix their compensation, all of whom shall do such work as the committee shall direct.

(3) All compensation and all expenses and liabilities incurred in carrying out the provisions of this subchapter shall be paid solely from funds provided under the authority of this subchapter, and the committee shall not exercise or carry out any authority or power given it in this subchapter so as to bind the committee or the municipality beyond the extent to which money has been or may be provided under the authority of this subchapter.

(4) (A) No contract or agreement with any contractor for labor or material exceeding the sum of twenty thousand dollars ($20,000) shall be made without advertising for bids.

(B) The bids shall be publicly opened and the award made to the best bidder, with power in the committee to reject any or all bids.

(b) After the construction, installation, and completion of the works or the acquisition of them, the committee shall:

(1) Operate, manage, and control them and may order and complete any extensions, betterments, and improvements of and to the works that it may deem expedient if funds for them are available, or are made available, as provided in this subchapter;

(2) Establish rules and regulations for the use and operation of the works and of other sewers and drains connected with them so far as they may affect the operation of the works; and

(3) Do all things necessary or expedient for the successful operation of the works.

(c) All public ways or public works damaged or destroyed by the committee in carrying out its authority under this subchapter shall be restored or repaired by the committee and placed in their original condition, as nearly as practicable, if requested to do so by proper authority, out of funds provided by this subchapter.



§ 14-235-208 - Appointment, members, etc., of sanitary board.

(a) (1) The municipal council may, in its discretion, provide by ordinance that the custody, administration, operation, and maintenance of sewage system works shall be under the supervision and control of a sanitary board created as provided in this section.

(2) (A) (i) A sanitary board shall be composed of the mayor of the municipality and two (2) persons appointed by the council.

(ii) No officer or employee other than the mayor of the municipality, whether holding a paid or unpaid office, shall be eligible to appointment on the board until at least one (1) year after the expiration of the term of his public office.

(B) (i) The appointees shall originally be appointed for terms of two (2) and three (3) years, respectively, and, upon the expiration of each term and each succeeding term, an appointment of a successor shall be made in like manner for a term of three (3) years.

(ii) Vacancies shall be filled for an unexpired term in the same manner as the original appointment.

(3) Each member shall give such bond, if any, as may be required by ordinance.

(b) (1) (A) The mayor shall act as chairman of the board, which shall select a vice chairman from its members and shall designate a secretary and treasurer, who need not be members of the sanitary board.

(B) The secretary and the treasurer may be one (1) and the same.

(2) The vice chairman, secretary, and treasurer shall hold office as such at the will of the board.

(c) (1) (A) The members of the board shall receive such compensation for their services, either as a salary or as payments for meetings attended, as the council may determine, not in excess of twenty-five dollars ($25.00) per month for each member, and shall be entitled to payment for their reasonable expenses incurred in the performance of their duties.

(B) The council shall, in its discretion, fix the reasonable compensation of the secretary and treasurer and shall fix the amount of bond to be given by the treasurer.

(2) All compensation, together with the expenses referred to in this section, shall be paid solely from funds provided under the authority of this subchapter.



§ 14-235-209 - Powers and duties of sanitary board.

(a) The board shall have power to establish bylaws, rules, and regulations for its own government.

(b) The board, in respect to all matters of custody, operation, administration, and maintenance of the works, shall have all the powers and perform all the duties provided in § 14-235-207 for the sewer committee in respect of these matters.



§ 14-235-210 - Power of eminent domain.

(a) (1) Under this subchapter, every municipality shall have power to condemn any works to be acquired and any land, rights, easements, franchises, and other property, real or personal, deemed necessary or convenient for the construction of any works, or for extensions, improvements, or additions to them. In this connection, they may have and exercise all the rights, powers, and privileges of eminent domain granted to municipalities under the laws relating to them.

(2) Title to property condemned shall be taken in the name of the municipality.

(3) Proceedings for such appropriation of property shall be under and pursuant to the provisions of §§ 18-15-301 -- 18-15-303 and any acts supplemental to it. However, a municipality shall be under no obligation to accept and pay for any property condemned or purchased except from the funds provided pursuant to this subchapter.

(4) (A) In any proceedings to condemn, such orders may be made as may be just to the municipality and to the owners of the property to be condemned.

(B) An undertaking or other security may be required securing the owners against any loss or damage to be sustained by reason of the failure of the municipality to accept and pay for the property. However, the undertaking or security shall impose no liability upon the municipality except such as may be paid from the funds provided under the authority of this subchapter.

(b) In event of the acquisition by purchase, the sewer committee may obtain and exercise an option from the owner of the property for the purchase of it, or may enter into a contract for the purchase of it, and the purchase may be made upon such terms and conditions, and in such manner, as the committee may deem proper.

(c) In event of the acquisition of any works already constructed by purchase or condemnation, the committee, at or before the time of the adoption of the ordinance described in § 14-235-213, shall cause to be determined what repairs, replacements, additions, and betterments will be necessary in order that the works may be effective for their purpose. An estimate of the cost of these improvements shall be included in the estimate of cost required by § 14-235-213, and improvement shall be made upon the acquisition of the works and as a part of the cost of them.



§ 14-235-211 - Acquisition of encumbered property.

No property shall be acquired under this subchapter upon which any lien or other encumbrance exists unless at the time the property is acquired a sufficient sum of money be deposited in trust to pay and redeem the lien or encumbrance in full.



§ 14-235-212 - Contracting with other political subdivisions.

(a) (1) (A) Any municipality operating a sewage collection system or sewage disposal works as defined in this subchapter or which, as provided in this subchapter, has ordered the construction or acquisition of such works, in this section called the owner, is authorized to contract with one (1) or more other cities, towns, or political subdivisions within the state, in this section called the lessee.

(B) The lessees are authorized to enter into contracts with the owners, for the service of such works to the lessees and their inhabitants, but only to the extent of the capacity of the works without impairing the usefulness of them to the owners, upon such terms and conditions as may be fixed by the sewer committee or sanitary board and approved by ordinance of the respective contracting parties.

(2) No such contract shall be made for a period of more than fifteen (15) years or in violation of the provisions of an ordinance authorizing bonds under this subchapter or in violation of the provisions of the trust indenture.

(b) (1) The lessee shall, by ordinance, have power to establish, change, and adjust, so far as will not impair the rights of bondholders, rates and charges for the service rendered by the works against the owners of the premises served, in the manner provided in § 14-235-223 for establishing, changing, and adjusting rates and charges for the service rendered in the municipality where the works are owned and operated, and the rates or charges shall be collectible and shall be a lien as provided in § 14-235-223 for rates and charges made by the owner.

(2) The necessary intercepting sewers and appurtenant works for connecting the works of the owner with the sewerage system of the lessee shall be constructed by the owner or the lessee upon such terms and conditions as may be set forth in the contract, and the cost, or that part of the cost of them which is to be borne by the owner, may be paid as a part of the cost of the works from the proceeds of bonds issued under this subchapter unless otherwise provided by the ordinance or trust indenture prior to the issuance of the bonds.

(3) The income received by the owner under any such contract, if so provided in the ordinance or trust indenture, shall be deemed to be a part of the revenues of the works as defined in this subchapter and shall be applied as provided in this subchapter for the application of such revenues.



§ 14-235-213 - Enactment of ordinance before construction or acquisition.

Before any municipality shall construct or acquire any works under this subchapter, the municipal council shall enact ordinances which shall:

(1) Set forth:

(A) A brief and general description of the works proposed to be constructed or purchased; and

(B) If the works are to be constructed, a reference to the preliminary report or plans and specifications which shall theretofore have been prepared and filed with the clerk or recorder by an engineer chosen by such council;

(2) Set forth:

(A) The cost of the works estimated by the engineer chosen as prescribed; or

(B) The purchase price if the works are to be purchased;

(3) Order the construction or acquisition of the works, in which connection the ordinance will recite that the terms of the construction or acquisition, so far as they are not set out in the ordinance, will thereafter be fixed by the council or sewer committee;

(4) State the names of the members of the sewer committee to have charge of the works and the construction or acquisition of them;

(5) Direct that revenue bonds of the municipality shall be issued pursuant to this subchapter in such an amount as may be found necessary to pay the cost of the works; and

(6) Contain such other provisions as may be necessary in the premises.



§ 14-235-214 - Cost of works.

The cost of works under this subchapter shall be deemed to include:

(1) The cost of acquisition or construction of them;

(2) The cost of all property, rights, easements, and franchises deemed necessary or convenient for them and for the improvements determined upon as provided in § 14-235-210;

(3) Interest upon bonds prior to and during construction or acquisition and for six (6) months after completion of construction or of acquisition of the improvements mentioned;

(4) Engineering and legal expenses;

(5) Expense for estimates of cost and of revenues;

(6) Expense for plans, specifications, and surveys;

(7) Other expenses necessary or incident to determining the feasibility or practicability of the enterprise;

(8) Administrative expense; and

(9) Such other expenses as may be necessary or incident to the financing authorized in this subchapter and the construction or acquisition of the works and the placing of the works in operation and the performance of the things required in this subchapter or permitted in connection with any of it.



§ 14-235-215 - Issuance of revenue bonds and notes generally.

(a) (1) Nothing contained in this subchapter shall be so construed as to authorize or permit any municipality to make any contract or to incur any obligation of any kind or nature except such as shall be payable solely from the funds provided under the authority of this subchapter.

(2) (A) (i) Funds for the payment of the entire cost of the works and for the payment of any extraordinary expenses or liabilities arising from the ownership and operation of the works including, without limitation, liabilities to customers of the works relating to rates charged by the municipality for use of the works shall be provided by funds derived from the operation of the works, by funds of the municipality appropriated for that purpose, and by the issuance of municipal revenue bonds, the principal and interest of which shall be payable solely from the special fund provided in § 14-235-221 for payment.

(ii) The bonds shall not, in any respect, be a corporate indebtedness of the municipality within the meaning of any statutory or constitutional limitations on them.

(B) All the details of the bonds shall be determined by ordinance of the municipality.

(b) (1) (A) Any municipality owning or operating a sewage system, however constructed or acquired, and desiring to construct improvements and betterments to it, may borrow money to be used for these purposes, to refinance or retire existing indebtedness related to the sewage system, or to provide funds for preliminary expense prior to the issuance of revenue bonds or to provide interim financing pending receipt of federal or state grant-in-aid of loan disbursements.

(B) Such a loan shall be evidenced by revenue promissory notes as set out in this section.

(2) The money so borrowed shall be deposited in a revenue note fund and shall be used solely for the purposes authorized in this section.

(3) The notes evidencing the loan shall be authorized by the legislative body of the municipality and shall be due in not exceeding five (5) years from date and shall bear interest at such rate or rates as provided in the ordinance authorizing their issuance, interest being payable semiannually.

(4) (A) The note or notes shall be payable solely from the revenues derived from the sewage system and shall not, in any event, constitute an indebtedness of the municipality within the meaning of the constitutional provisions or limitations.

(B) It shall be plainly stated on the face of each note that the same has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitations.

(5) The notes shall be subordinate to any outstanding revenue bonds theretofore issued by the municipality.

(6) (A) It shall be no objection to the subsequent issue of any revenue bonds that a portion of the proceeds received from the sale of the revenue bonds is to be used to retire the indebtedness permitted by this section.

(B) If the proceeds of the bonds are so used, then the improvements constructed or purchased with the proceeds of the loan authorized by this section shall be considered to be a portion of improvements constructed or purchased with the revenue bonds subsequently issued.

(7) All interest paid on the revenue bonds shall be exempt from State of Arkansas income tax.



§ 14-235-216 - Terms, execution, and sale of bonds.

(a) (1) Revenue bonds issued under this subchapter shall bear interest at such rate or rates, payable annually or at shorter intervals, and shall mature at such time or times as may be determined by ordinance.

(2) The bonds may be made redeemable before maturity, at the option of the municipality, to be exercised by the sewer committee, at not more than the par value thereof and a premium of five percent (5%), under such terms and conditions as may be fixed by the ordinance authorizing the issuance of the bonds.

(3) The principal and interest of the bonds may be made payable in any lawful medium.

(4) The ordinance shall determine the form of the bonds, including the interest coupons to be attached to them, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest of them, which may be at any bank or trust company within or without the state.

(5) The bonds shall contain a statement on their face that the municipality shall not be obligated to pay them or the interest on them except from the special fund provided from the net revenues of the works.

(6) All such bonds shall be, shall have, and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments laws of the state.

(7) (A) The bonds shall be exempt from all taxation, state, county, and municipal.

(B) This exemption shall include income taxation and inheritance taxation, as well as all forms of property taxation.

(8) Provisions may be made for the registration of any of the bonds in the name of the owner as to principal alone.

(b) Bonds shall be executed in the same manner as other bonds issued by municipalities are executed.

(c) (1) The bonds shall be sold by the sewer committee in such manner as may be determined to be for the best interests of the municipality and subject to the approval of the municipal council or the committee.

(2) Any surplus of bond proceeds over and above the cost of the works shall be paid into the sinking fund provided for in § 14-235-221.

(3) If the proceeds of the bonds, by error or calculation or otherwise, shall be less than the cost of the works, additional bonds may in like manner, be issued to provide the amount of the deficit and, unless otherwise provided in the ordinance authorizing the issuance of the bonds first issued or in the trust indenture executed in connection with them, shall be deemed to be the same issue as the antecedent bonds, secured by a lien of equal rank and in all other respects upon a parity with them.

(4) Prior to the preparation of the definitive bonds, temporary bonds may, under like restrictions, be issued with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



§ 14-235-217 - Additional bonds authorized.

(a) The municipal council or sewer committee may provide by the ordinance authorizing the issuance of the bonds, or in the trust indenture executed in connection with it, that additional bonds may thereafter be authorized and issued, at one time or from time to time, under such limitations and restrictions as may be set forth in the ordinance or trust indenture, for the purpose of extending, improving, or bettering the works authorized under this subchapter when deemed necessary in the public interest.

(b) Unless otherwise provided in the ordinance or in the trust indenture executed pursuant to it, the additional bonds will be secured and be payable from the revenues of the works equally with all other bonds issued pursuant to the ordinance, without preference or distinction between any one (1) bond and any other bond by reason of priority of issuance or otherwise. However, any provisions of the ordinance or trust indenture subordinating the lien of subsequent issues, or otherwise regulating the priorities as between successive issues, will be controlling.



§ 14-235-218 - Issuance of additional bonds.

Nothing contained in this subchapter shall prevent the issuance of additional bonds, from time to time, if the bonds shall be authorized by law. However, all such additional bonds shall be subordinate to bonds issued pursuant to §§ 14-235-215 -- 14-235-217 in respect to the application of revenues to such additional bonds unless the additional bonds consist of revenue bonds issued under this subchapter, the issuance of which was expressly authorized in the ordinance or indenture governing prior bonds of similar character. In this event, the additional bonds and such prior bonds will have a parity of lien unless the governing ordinance or indenture shall provide to the contrary.



§ 14-235-219 - Securing of bonds by trust indenture.

(a) (1) In the discretion of the municipal council or sewer committee, bonds issued under this subchapter may be secured by a trust indenture by and between the municipality and a corporate trustee, which may be any domestic or nonresident trust company or bank having the powers of a trust company.

(2) The trust indenture may convey or mortgage the works or any part of it.

(b) The ordinance authorizing the revenue bonds and fixing the details of it may provide that the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper, not in violation of law, including covenants setting forth the duties of the municipality and the committee in relation to the construction or acquisition of the works and the improvement, operation, repair, maintenance, and insurance of them, and the custody, safeguarding, and application of all moneys, and may provide that the works shall be contracted for, constructed, and paid for under the supervision and approval of consulting engineers employed or designated by the committee and satisfactory to the original bond purchasers, successors, assigns, or nominees. The bond purchasers, etc. may be given the right to require that the security given by contractors and by any depository of the proceeds of bonds or revenues of the works or other moneys pertaining to them be satisfactory to the purchasers, successors, assigns, or nominees.

(c) The indenture may set forth the rights and remedies of the bondholders or the trustee, restricting the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.

(d) Except as otherwise provided in this subchapter, the council or committee may provide by ordinance, or in the trust indenture, for the payment of the proceeds of the sale of the bonds and the revenues of the works to such officer, board, or depository as it may determine for the custody of them and for the method of disbursement of them, with such safeguards and restrictions as it may determine.



§ 14-235-220 - Enforcement of rights by bondholders or trustee.

(a) (1) Any holder of any bonds issued under this subchapter, or any of the coupons attached to them, and the trustee, if any, except to the extent the rights given in this subchapter may be restricted by the ordinance authorizing issuance of the bonds or by the trust indenture, may either, at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights granted under this subchapter or under the ordinance or trust indenture.

(2) A bondholder or trustee may enforce and compel performance of all duties required by this subchapter or by the ordinance or trust indenture to be performed by the municipality issuing the bonds or by the sewer committee or any officer, including the making and collecting of reasonable and sufficient charges and rates for service rendered by the works.

(b) If there is any failure to pay the principal or interest of any of the bonds on the date named for payment, any court having jurisdiction of the action may appoint a receiver to administer the works on behalf of the municipality and the bondholders or trustee, except as so restricted, with power to charge and collect, or, by mandatory injunction or otherwise, to cause to be charged and collected, rates sufficient to provide for the payment of the expenses of operation, repair, and maintenance and also to pay any bonds and interest outstanding and to apply the revenue in conformity with this subchapter and the ordinance or trust indenture.



§ 14-235-221 - Sinking fund to pay bonds and interest.

(a) (1) At or before the issuance of any bonds under this subchapter, the municipal council shall, by ordinance, create a sinking fund for the payment of the bonds and the interest on them and the payment of the charges of banks or trust companies for making payment of the bonds or interest and shall set aside and pledge a sufficient amount of the net revenues of the works, meaning the revenues of the works remaining after the payment of the reasonable expense of operation, repair, and maintenance.

(2) (A) This amount shall be paid by the sewer committee into the sinking fund at intervals to be determined by ordinance prior to issuance of the bonds, for:

(i) The interest upon the bonds as interest shall fall due;

(ii) The necessary fiscal agency charges for paying bonds and interest;

(iii) The payment of the bonds as they fall due, or, if all bonds mature at one time, the proper maintenance of a sinking fund sufficient for the payment of them at such time; and

(iv) A margin for safety and for the payment of premiums upon bonds retired by call or purchase as provided in this subchapter, which margin, together with any unused surplus of such margin carried forward from the preceding year, shall equal ten percent (10%) of all other amounts so required to be paid into the sinking fund.

(B) Required payments shall constitute a first charge upon all the net revenues of the works.

(b) (1) Prior to the issuance of the bonds, the committee, by ordinance, may be given the right to use or direct the trustee to use the sinking fund, or any part of it, in the purchase of any of the outstanding bonds payable from it at the market price of them but not exceeding the price, if any, at which they shall, in the same year, be payable or redeemable, and all bonds redeemed or purchased shall be cancelled and shall not again be issued.

(2) After the payments into the sinking fund as required in this section, the committee, at any time, in its discretion, may transfer all, or any part, of the balance of the net revenues after reserving an amount deemed by the committee sufficient for operation, repair, and maintenance for an ensuing period of not less than twelve (12) months and for depreciation, into the sinking fund or into a fund for extensions, betterments, and additions to the works.



§ 14-235-222 - Allocation of funds from bonds and revenues.

(a) (1) (A) Any specified portion of the proceeds of an issue of bonds authorized under this subchapter may be allocated by the municipal council to any particular project, or to new construction, as distinguished from the purchase of works already constructed, or vice versa.

(B) (i) After such allocation, the designated portion of the proceeds of the bond issue shall be kept separate and apart from the remaining proceeds and shall be held by the municipality in trust for the performance of the purposes specified, and none other.

(ii) The diversion of the funds to any other purpose may be enjoined on the suit of the trustee under the indenture securing the bonds, or on the suit of any of the bondholders, or on the suit of any person whose property, under the ordinance of the council, is to be served by the proposed works.

(2) In making the allocation, the council will be controlled by the engineer's estimate of cost referred to in the initial ordinance.

(b) (1) (A) In the event of such allocation or proceeds, the bonds themselves may be similarly and correspondingly segregated and allocated to the respective purposes of the issue.

(B) Bonds segregated and allocated to one purpose, from the standpoint of legality and in all other respects, shall be deemed to have been issued to finance such purpose, and that alone.

(2) (A) Notwithstanding such allocation and segregation, all bonds of the entire issue, unless the initial ordinance and the indenture securing the bonds shall provide to the contrary, will be secured ratably and equally by the revenues of the entire and aggregate works financed by the bond issue.

(B) Unless the ordinance and indenture shall so specifically provide, the allocation of bond proceeds or segregation of bonds mentioned will never have the effect of allocating the revenues from any particular portion of the authorized works exclusively to any particular bonds.



§ 14-235-223 - Rates and charges for services -- Lien.

(a) (1) The council of the municipality shall have power, and it shall be its duty, by ordinance to establish and maintain just and equitable rates or charges for the use of and the service rendered by the works, to be paid by each user of the sewerage system of the municipality.

(2) The council may change and readjust the rates or charges from time to time to such extent as will not render insecure the rights of the holders of revenue bonds or violate any sinking fund agreement, or other lawful agreement, with such bondholders.

(b) The rates or charges shall be sufficient in each year for the payment of the proper and reasonable expense of operation, repair, replacements, and maintenance of the works and for the payment of the sums required in this subchapter to be paid into the sinking fund.

(c) Revenues collected pursuant to this section shall be deemed the revenues of the works.

(d) (1) (A) No rates or charges shall be established until after a public hearing, at which all the users of the works and owners of property served or to be served by them and others interested shall have opportunity to be heard concerning the proposed rates or charges.

(B) After introduction of the ordinance fixing the rates or charges, and before the ordinance is finally enacted, notice of the hearing, setting forth the proposed schedule of the rates or charges, shall be given by one (1) publication in a newspaper published in the municipality if there is such a newspaper, but otherwise in a newspaper having general circulation in the municipality, at least ten (10) days before the date fixed in the notice for the hearing, which may be adjourned from time to time.

(2) After the hearing the ordinance establishing rates or charges, either as originally introduced or as modified and amended, shall be passed and put into effect.

(e) A copy of the schedule of the rates and charges established shall be kept on file in the office of the sewer committee having charge of the operation of the works, and also in the office of the municipal clerk or recorder, and shall be open to inspection by all parties interested.

(f) (1) The rates or charges so established for any class of users or property served shall be extended to cover any additional premises thereafter served which fall within the same class, without the necessity of any hearing or notice.

(2) (A) Any change or readjustment of the rates or charges may be made in the same manner as the rates or charges were originally established as provided in this section.

(B) If the change or readjustment is made substantially pro rata as to all classes of service, no hearing or notice shall be required.

(g) The aggregate of the rates or charges shall always be sufficient for the expense of operation, repair, and maintenance and for the sinking fund payments.

(h) If any service rate or charge established shall not be paid within thirty (30) days after it is due, the amount of it, together with a penalty of ten percent (10%) and a reasonable attorney's fee, may be recovered by the sewer committee in a chancery suit, filed in the chancery court of the county where the works, or the greater part of them, shall be located, in the name of the municipality or in the name of the trustee under the indenture securing the revenue bonds, or in the name of the bondholders, to such extent as their right to sue in their own name may be permitted under the trust indenture.



§ 14-235-224 - Service payments by municipalities.

(a) A municipality shall be subject to the same charges and rates established as provided in § 14-235-223, or to charges and rates established in harmony with them, for service rendered the municipality and shall pay the rates or charges when due from corporate funds.

(b) The payments shall be deemed to be a part of the revenues of the works as defined in this subchapter and shall be applied as provided in this subchapter for the application of such revenues.



§ 14-235-225 - Authority for joint undertaking.

(a) Any city of the first class having a city manager form of government and divided by a state line shall have the authority to join in the purchase, construction, and operation of a sewage system with the adjoining city in another state for each of the municipalities, and to execute an agreement for the joint obligation of the municipalities and secure the payment thereof by a joint pledge of the net revenues derived from the operation of the sewage systems.

(b) The municipalities shall employ a joint manager for the operation of the sewage system who shall be hired by the city managers of the municipalities and who shall serve under the direct supervision of the city managers jointly.






Subchapter 3 - -- Sewer Connections by Property Owners

§ 14-235-301 - Penalties.

(a) (1) It is declared a misdemeanor for any person to:

(A) Injure, damage, or destroy any public sewer; or

(B) Fail or refuse to connect with or tap the sewers of a municipality within the time prescribed by an ordinance of the municipality.

(2) (A) Any person so offending shall be punished on conviction by fine or imprisonment, or both, at the discretion of the court, in any sum not more than five hundred dollars ($500) and for a period not longer than six (6) months.

(B) (i) An offender shall also be liable for all damages which shall be found by the jury.

(ii) The sum so found, judgment shall be rendered in favor of the municipality, and execution shall issue on it as on other judgments at law.

(b) (1) A city council shall have power by ordinance to compel all sewers built by private parties to be kept clean and in repair, by fine and punishment of the party in possession as owner or lessee of the property where the sewer is situated.

(2) The fine shall not exceed fifty dollars ($50.00) for any one (1) neglect, nor shall the imprisonment be more than ninety (90) days.



§ 14-235-302 - Ordering property owners to connect.

(a) After the completion of any sewer or branch sewer authorized to be built under the provisions of this act, it shall be lawful for any municipality to which this act is applicable, whenever in its opinion the public health will be promoted by it, to order any one (1) or more property owners near or adjacent to any sewer to construct upon their property sewers leading from some point or place on their premises to the sewer of the municipality for the purpose of:

(1) Draining off surface or other water; and

(2) Conducting any excrement that may be at or about the premises and filth of every nature, character, and description into the sewers belonging to the municipality.

(b) In the order issued to construct the sewers for the purpose presented, the time within which they are to be completed, the nature and character of the material to be used in the construction of them, and the place of tapping the sewers of the municipality shall be designated, as well as the manner of doing it.



§ 14-235-303 - Refusal of owner to connect.

(a) (1) If the owner of property shall fail, neglect, or refuse to connect the sewer as ordered in § 14-235-302 within the time prescribed in the order, unless further time is granted for the completion of the sewer, it shall be the duty of the municipality to cause the sewer to be constructed, by contract or otherwise, in as economic and substantial a manner as may be practicable.

(2) For that purpose, the municipality is authorized to enter upon, by its agents, contractors, and employees, any property on which they may order a sewer to be constructed, doing as little damage as possible.

(b) (1) When the construction has been completed and the cost ascertained, it shall become a charge and a lien upon the property.

(2) (A) The municipality is authorized and empowered to institute suit in any court having jurisdiction to enforce liens against real property, in the manner designated in § 14-90-1002 for the commencement of suits by the board of improvement, for the purpose of making the property chargeable for the lien provided in this section and the amount of the construction of the sewer, together with a twenty percent (20%) penalty for noncompliance with the order of the municipality.

(B) (i) When a decree has been obtained, the property shall be ordered sold in the manner provided in § 14-90-1101 et seq. and § 14-90-1201 et seq. for the sale of property.

(ii) All appeals to the Arkansas Supreme Court or the Arkansas Court of Appeals from decrees rendered against property under this section shall be prosecuted within the time and under the restrictions and limitations set forth in this act, and no injunction shall be issued by any court restraining the building of any sewer ordered by the municipality.

(c) (1) All notices and summons required in this section shall be served in the manner provided in § 14-90-1003 against resident as well as nonresident owners of property.

(2) (A) The court shall be open, as stated in § 14-90-1001.

(B) The same preference shall be given to suits commenced under this section.

(C) The same summary mode of proceeding shall be adopted in pleading and in all matters relating to the enforcement of the lien.



§ 14-235-304 - Restrictions on connections.

Nothing in this act shall be so construed as to authorize a municipal board of health to order or compel the building of a sewer by one property owner over the property of another, or for a greater distance from his property through or into any street or alley than three hundred feet (300'), to a place where a connection can be made with a sewer.



§ 14-235-305 - Tapping of sewers.

(a) The city council shall regulate, by ordinance, the terms, time, and manner, and the compensation which shall be paid by the private parties not building sewers under orders of the municipal board of health under this act, upon compliance with which the parties may tap the sewers of the municipality.

(b) No person shall be allowed to tap any sewer without paying in proportion to the value of his property to be benefited by it, as compared with the value of the property taxed in the district and the actual cost of the sewer.









Chapter 236 - Arkansas Sewage Disposal Systems Act

§ 14-236-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Sewage Disposal Systems Act."



§ 14-236-102 - Findings, policy, and intent.

(a) The General Assembly finds and determines that:

(1) Safe and adequate sewage disposal promotes the health and welfare of the citizens of this state by minimizing the exposure of the citizens, farm animals, domestic animals, fish, and wildlife of this state to human excreta and domestic wastes and thus minimizing the disease transmission potential of human excreta and domestic wastes, by minimizing the contamination of drinking water supplies and the hazards to recreational areas of this state, and by minimizing the pollution of other ground and surface waters of this state;

(2) Individual sewage disposal systems, when properly designed and constructed in suitable soils, provide renovation of waste water and inject the renovated waste water back into the hydrologic cycle;

(3) Community sewage systems are preferable for densely developed portions of cities, towns, subdivisions, mobile home parks, and other built up areas because the concentration of individual sewage disposal systems could increase the degree of contamination of local ground and surface waters and could increase the exposure of the citizens of this state to human excreta and other domestic wastes while community sewerage systems permit the location of sewage treatment and disposal facilities in areas remote from the population;

(4) In densely developed subdivisions located outside incorporated areas, property owners associations have been formed for the purpose of constructing and maintaining community sewage systems and that authorization from the state granting jurisdiction over nonincorporated community sewage systems is desirable to insure that the property owners associations shall qualify for state and federal assistance;

(5) In some areas of this state, the soil is not suitable for normal underground sewage disposal, and that the improper and unapproved construction or installation of individual septic systems has created conditions throughout the state that are dangerous to the public health of the citizens of Arkansas and has contributed to the devaluation of properties.

(b) Therefore, it is the public policy of this state and the purpose of this chapter to:

(1) Eliminate and prevent health hazards by regulating the location, design, construction, installation, operation, and maintenance of individual sewage disposal systems and the proper planning thereof, and to authorize the charging and collection of fees for the issuance of permits for the construction, installation, alteration, repair, extension, and operation of individual sewage disposal systems, and for the tests, designs, and inspections of the systems, and to prescribe penalties for violations;

(2) Require registration of all installers of individual sewage disposal systems by the Division of Sanitarian Services of the Department of Health, with the individual homeowner retaining all rights to install and repair his system in accordance with the provisions of this chapter;

(3) Encourage the use of community sewage systems when economically feasible wherever density of development or the lack of acceptable soils makes the renovation of waste water and the return of the renovated waste water to the hydrologic cycle by individual sewage disposal systems impractical;

(4) Encourage research and development by institutions, agencies of government, or persons to develop modifications to, or alternates for, septic tank systems which will be improvements to the systems, or which will make the systems applicable to soils not suitable for normal underground sewage disposal; and

(5) Permit the rules and regulations adopted pursuant to this chapter to be amended periodically to include therein such proposed modifications and alternates as are approved by the State Board of Health.

(c) Furthermore, it is the intent of this chapter to aid and assist the citizens of this state in obtaining safe and adequate individual sewage disposal systems.



§ 14-236-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Community sewage system" means any system, whether publicly or privately owned, serving two (2) or more individual lots, for the collection and disposal of sewage or industrial wastes of a liquid nature, including various devices for the treatment of the sewage or industrial wastes;

(2) "Department" means the Division of Environmental Health Protection of the Department of Health;

(3) "Homeowner" means a person who owns and occupies a building as his home;

(4) "Industrial wastes" means liquid wastes resulting from the processes employed in industrial and commercial establishments;

(5) "Individual sewage disposal system" means a single system of treatment tanks, disposal facilities, or both, used for the treatment of domestic sewage, exclusive of industrial wastes, serving only a single dwelling, office building, or industrial plant or institution;

(6) "Installer" means any person, firm, corporation, association, municipality, or governmental agency who for compensation constructs, installs, alters, or repairs individual sewage disposal systems for others;

(7) "Municipality" means a city, town, county, district, or other public body created by or pursuant to state law, or any combination thereof acting cooperatively or jointly;

(8) "Person" means any institution, public or private corporation, individual, partnership, or other entity;

(9) "Potable water" means water free from impurities in an amount sufficient to cause disease or harmful physiological effects, with the bacteriological and chemical quality conforming to applicable standards of the State Board of Health;

(10) "Property owners association" means an association created by and pursuant to state law and organized for the purpose of maintaining common facilities, including sewage disposal facilities in unincorporated subdivisions;

(11) "Domestic sewage" means all wastes discharging from sanitary conveniences and plumbing fixtures of a domestic nature, exclusive of industrial and commercial wastes;

(12) "Subdivision" means land divided or proposed to be divided for predominantly residential purposes into such parcels as required by local ordinances or, in the absence of local ordinances, the term "subdivision" means any land which is divided or proposed to be divided by a common owner or owners for predominantly residential purposes into three (3) or more lots or parcels, any of which contain less than three (3) acres, or into platted or unplatted units any of which contain less than three (3) acres, as a part of a uniform plan of development;

(13) "Authorized agent" means the sanitarian assigned to the county or local area by the Division of Environmental Health Protection of the Department of Health;

(14) "Designated representative" means a person designated by the authorized agent to make percolation tests, system designs, and inspections subject to the authorized agent's final approval. Designated representatives shall be registered professional engineers, registered land surveyors, licensed master plumbers, registered sanitarians, or other similarly qualified individuals holding current certificates from the State of Arkansas, and shall demonstrate to the satisfaction of the authorized agent prior to their designation as a designated representative their competency to make percolation tests, designs, and final inspections for individual sewage disposal systems in accordance with the rules and regulations promulgated pursuant to this chapter;

(15) "Alternate and experimental system" means a nonstandard individual sewage disposal system or treatment system which is classified as experimental in order to evaluate its potential effectiveness;

(16) "Septic tank manufacturer" means a person, firm, corporation, or association who manufactures septic tanks, package treatment plants, or other components for individual sewage disposal or treatment systems; and

(17) "Certified maintenance person" means an individual registered by the Department of Health to conduct assessments under this chapter.



§ 14-236-104 - Certain individual systems excepted from chapter.

(a) (1) No individual sewage disposal system in existence on July 1, 1977, nor any individual sewage disposal system installed after July 1, 1977, in a subdivision, wherein individual lots have been developed or sold for use with individual sewage disposal systems, for which a plat has been filed of record prior to July 1, 1977, shall be required to conform to more stringent specifications and requirements as to design, construction, density of improvements, lot size, and installation than those standards contained in any applicable, duly adopted, and published regulation in effect at the time of the platting of record of the subdivision.

(2) No individual sewage disposal system to be installed on a residential lot for which the Division of Environmental Health Protection of the Department of Health or its authorized agent has issued a construction permit on or before July 1, 1977, shall be required to conform to the design, construction, and installation provisions of this chapter, or any rules and regulations adopted pursuant thereto.

(3) In a subdivision for which a master plan has been approved by the Department of Health or the Arkansas Department of Environmental Quality prior to July 1, 1977, or for which the Department of Health or the Arkansas Department of Environmental Quality has otherwise previously issued its written approval for the installation of individual sewage disposal systems and where individual lots have been developed or sold in reliance upon the prior written approval, individual sewage disposal systems shall not be required to conform to more stringent specifications as to design, construction, and installation than those standards in effect at the time of or referred to in the prior written approval.

(b) However, any individual sewage disposal system which is determined by the Division of Environmental Health Protection of the Department of Health to be a health hazard or which constitutes a nuisance due to odor or unsightly appearance must conform with the provisions of this chapter and applicable rules and regulations within a reasonable time after notification that the determination has been made.

(c) The requirements of this chapter shall not apply to any individual sewage disposal system or alternate and experimental system which is situated on a tract of land ten (10) acres or larger, in which the field line or sewage disposal line is no closer than two hundred feet (200') to the property line.



§ 14-236-105 - Interpretation with other laws.

The provisions of any law or regulation of any municipality establishing standards affording greater protection to the public health or safety shall prevail within the jurisdiction of the municipality over the provisions of this chapter and regulations adopted hereunder.



§ 14-236-106 - Penalties.

(a) (1) A person who shall willingly and knowingly violate the provisions of this chapter shall be liable to the party aggrieved or damaged by that violation for the cost of suit, including a reasonable attorney's fee, actual damages, and additional punitive damages equal to twenty-five percent (25%) of the damages proven by the aggrieved party, to be taxed by the court where the suit is heard on an original action, by appeal, or otherwise, and recovered by a suit at law in any court of competent jurisdiction. However, the party aggrieved or damaged thereby must give twenty (20) days' written notice of any violation of this chapter to the violator.

(2) Approval by the Division of Environmental Health Protection of the Department of Health or its authorized agent of a requested variation from the rules and regulations adopted pursuant to this chapter shall not be construed as a violation of this chapter.

(b) The Division of Environmental Health Protection of the Department of Health or its authorized agent is authorized to require the property owner to take the necessary action to correct the malfunctioning individual sewage disposal system within thirty (30) working days of being notified. Failure to take corrective action shall constitute a violation of this chapter.

(c) (1) Any person, firm, corporation, or association who violates any of the provisions of this chapter or any rules and regulations promulgated under the authority of this chapter shall, upon conviction, be deemed guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(2) (A) Every firm, person, or corporation who violates any of the provisions of this chapter or rules, regulations, or orders issued or promulgated by the State Board of Health or who violates any condition of a license, permit, certificate, or any other type of registration issued by the board may be assessed a civil penalty by the board.

(B) (i) The penalty shall not exceed one thousand dollars ($1,000) for each violation.

(ii) Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessments.

(3) All fines collected under subdivision (c)(1) of this section shall be deposited in the State Treasury and credited to the Public Health Fund to be used to defray costs of administering this chapter.

(4) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to fines collected under this section, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 14-236-107 - Division of Sanitarian Services -- Powers and duties.

(a) The Division of Sanitarian Services of the Department of Health or its authorized agents shall have general supervision and authority over the location, design, construction, installation, and operation of individual sewage disposal systems, and shall be responsible for the administration of this chapter and of the rules and regulations adopted pursuant to this chapter.

(b) In order to assure the effective and efficient administration of the provisions and purposes of this chapter, the Division of Sanitarian Services of the Department of Health is authorized to:

(1) After review by the House and Senate Interim Committees on Public Health, Welfare, and Labor or appropriate subcommittees thereof adopt, and from time to time amend, rules and regulations governing the review and approval of subdivisions proposing to utilize individual sewage disposal systems as the means of sewage disposal for part or all of the lots in the subdivision and the location, design, construction, installation, and operation of individual sewage disposal systems proposed for or located in subdivisions or in platted or unplatted lots or tracts of land pursuant to the procedures provided in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., in order that the wastes from the systems will not pollute any potable water supply, or source of water used for public or domestic supply purposes, or for recreational purposes, or other waters of this state, and will not give rise to a public health hazard by being accessible to insects, rodents, or other possible carriers which may come into contact with food or potable water, or by being accessible to human beings, and will not constitute a nuisance due to odor or unsightly appearance;

(2) Include a provision in all rules and regulations adopted or amended under this chapter to encourage studies and alternate submissions by engineers, sanitarians, institutions, agencies, and other persons of economically feasible alternate systems for underground and above ground individual sewage disposal systems for use in soils not suitable for normal underground sewage disposal;

(3) Include in rules and regulations adopted pursuant to this chapter, definitions and detailed descriptions of good management practices and procedures which, when utilized in the construction of septic systems, will:

(A) Justify variation in field size or in other standard requirements;

(B) Promote the use of good management practices or procedures in the construction of septic systems by adopting under the rules and regulations promulgated under this chapter standard permissible reductions in field size which may be applied when the management practices or procedures are utilized in the construction of a septic system;

(C) Require the utilization of one (1) or more specific management practices or procedures as a condition of approval of standard septic systems where, in the opinion of the authorized agent, unusual site conditions or problems require the additional management practices or procedures to ensure the proper operation of an otherwise standard septic system;

(4) Enforce the provisions of this chapter and any rules and regulations adopted pursuant thereto;

(5) Delegate, at its discretion, to any municipality or, in the case of an unincorporated subdivision, the property owners association, any of its authority under this chapter in the administration of the rules and regulations adopted pursuant to this chapter;

(6) Issue permits, and other documents, including the establishment and collection of permit fees and of procedures and forms for the submission, review, approval, and rejection of application for permits required under this chapter.



§ 14-236-108 - Division of Sanitarian Services -- Nonliability.

The Division of Sanitarian Services of the Department of Health and its authorized agents, when performing their duties as prescribed by established policies and procedures, are exempt from any liability for damages or claims resulting from its approval or disapproval of the installation or operation of any individual sewage disposal system.



§ 14-236-109 - Property owners' associations -- Powers and duties.

Property owners' associations that construct and maintain or have constructed and maintained sewage disposal facilities in accordance with the standards and regulations established by the Division of Environmental Health Protection of the Department of Health or the Arkansas Department of Environmental Quality shall have jurisdiction over the disposal of sewage within and for the subdivided area over which their authority extends and shall have general supervision and authority over the location, design, construction, installation, and operation of individual and community sewage disposal systems to the extent that the general supervision and authority is consistent with this chapter and the rules and regulations promulgated thereunder.



§ 14-236-110 - Construction, alteration, repair prohibited.

No person shall construct, alter, repair, or extend or cause to be constructed, altered, repaired, or extended any individual sewage disposal system contrary to the provisions of this chapter and other applicable rules and regulations.



§ 14-236-111 - Review of proposals and inspections.

(a) (1) The Division of Environmental Health Protection of the Department of Health or its authorized agent is authorized and directed to review proposals for individual sewage disposal systems and to make inspections of individual sewage disposal systems as may be necessary to determine substantial compliance with this chapter and regulations adopted hereunder. The systems shall not be used unless a permit for operation has been approved by the division or its authorized agent.

(2) In the event that an authorized agent has not been designated for a county or municipality or locality, applications for individual sewage disposal systems shall be made to the division.

(3) The division or its authorized agent shall either approve or disapprove the individual sewage disposal system design, and, if disapproved, the system shall not be installed until all deficiencies are corrected and the design approved by the Division of Environmental Health Protection of the Department of Health or its authorized agent.

(b) It shall be the duty of the installer to notify the division, its authorized agent, or his or her designated representative when the installation is to occur and it shall be the duty of the owner or occupant of the property to give the division, its authorized agent, or his or her designated representative free access to the property at reasonable times for the purpose of making such inspections as are necessary.

(c) Within five (5) working days, the installer shall certify to the division that the system has been installed pursuant to the approved permit.

(d) Any person aggrieved by the disapproval of an individual sewage disposal system shall be afforded review as provided in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 14-236-112 - Permit and registration required -- Exception.

(a) It shall be unlawful for any person, firm, corporation, association, municipality, or governmental agency to construct, alter, repair, extend, or operate an individual sewage disposal system or alternate and experimental system installed after July 1, 1977, unless a valid permit has been issued by the Division of Sanitarian Services of the Department of Health or its authorized agent for the specific construction, alteration, repair, extension, or operation proposed, except that emergency repairs may be undertaken without prior issuance of a permit, provided a permit is subsequently obtained within ten (10) working days after the repairs are made.

(b) It shall be unlawful for any person, firm, corporation, or association to begin construction, alteration, repair, or extension of any individual sewage disposal system or alternate and experimental system, owned by any other person, firm, corporation, association, municipality, or governmental agency until the owner first obtains a valid permit issued by the Division of Sanitarian Services of the Department of Health or its authorized agent.

(c) It shall be unlawful for a septic tank manufacturer to operate a business in the State of Arkansas or to do business in the State of Arkansas unless he holds a valid registration issued by the Department of Health.



§ 14-236-113 - Applications for permits, etc. -- Refusal.

(a) All applications for permits, licenses, or review certificates shall be made on a form which includes such information as may be required by the Division of Sanitarian Services of the Department of Health or its authorized agent to establish compliance with the provisions of this chapter, and any regulations adopted hereunder.

(b) Except as provided in § 14-236-104(a) and (b), a permit for the construction, alteration, repair, extension, or operation of an individual sewage disposal system or alternate and experimental system shall be refused where community sewerage systems are reasonably available or economically feasible, or in instances where the issuance of such permit is in conflict with other applicable laws and regulations, or where the issuance of the permit is in conflict with the public policy declared by this chapter.



§ 14-236-114 - Notification by installer required.

It shall be unlawful for any installer to begin construction, alteration, repair, or extension of any individual sewage disposal system or alternate and experimental system, owned by any other person, firm, corporation, association, municipality, or governmental agency, until the installer first notifies the authorized agent of the date he plans to begin work on the system.



§ 14-236-115 - Registration of installers.

(a) Each installer who operates within the State of Arkansas, regardless of the location of his home office, must become registered by the Division of Sanitarian Services of the Department of Health.

(b) The registration will be issued by the Division of Sanitarian Services of the Department of Health or its authorized agent upon application on proper forms and compliance with the provisions of this chapter and regulations adopted pursuant to this chapter.

(c) The registration shall be renewable on January 1 of each year.

(d) The installer's registration may be revoked without advance notice whenever any provision of this chapter is violated. The installer may appeal the revocation as provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) Each installer must furnish proof of current registration upon request by an authorized representative of the Division of Sanitarian Services of the Department of Health.

(f) Failure of an installer to register with the Division of Sanitarian Services of the Department of Health as an installer in the State of Arkansas shall subject the installer to the penalties of subsection (c) of § 14-236-106.



§ 14-236-116 - Permits and registration fees -- Annual training course -- Transferability -- Renewal.

(a) (1) A fee shall be levied for the review of individual sewage disposal permit applications as follows:

(A) For structures one thousand five hundred square feet (1,500 sq. ft.) or less, the fee to review a permit application is thirty dollars ($30.00);

(B) For structures more than one thousand five hundred square feet (1,500 sq. ft.) and less than two thousand square feet (2,000 sq. ft.), the fee to review a permit application is forty-five dollars ($45.00);

(C) For structures more than two thousand square feet (2,000 sq. ft.) and less than three thousand square feet (3,000 sq. ft.), the fee to review a permit application is ninety dollars ($90.00);

(D) For structures more than three thousand square feet (3,000 sq. ft.) and less than four thousand square feet (4,000 sq. ft.), the fee to review a permit application is one hundred twenty dollars ($120);

(E) For structures four thousand square feet (4,000 sq. ft.) and greater, the fee to review a permit application is one hundred fifty dollars ($150); and

(F) For the alteration, repair, or extension of any individual sewage disposal system, the fee to review a permit application is thirty dollars ($30.00).

(2) (A) In calculating the square footage of a residential structure for purposes of determining the applicable fee under this section, the square footage of all auxiliary areas of the residential structure shall not be considered.

(B) Auxiliary areas include garages, carports, porches, and other similar areas as determined by the Division of Environmental Health Protection of the Department of Health.

(b) An installer shall receive at least one (1) annual training course from an online, private, or governmental source approved by the Department of Health and pay a fee of one hundred dollars ($100) annually to maintain certification.

(c) A fee of one hundred dollars ($100) shall be levied annually for the registration of septic tank manufacturers.

(d) A designated representative must attend at least one (1) annual training course provided by the Department of Health and pay a one hundred dollar ($100) fee annually to maintain certification.

(e) A certified maintenance person must attend at least one (1) annual training course approved by the Department of Health and pay a fifty-dollar fee annually to maintain certification.

(f) The fee for the issuance of a review certificate under the provisions of this chapter to the person developing a subdivision shall be a minimum of one hundred dollars ($100) for one (1) lot and twenty-five dollars ($25.00) for each following lot, with a maximum of one thousand five hundred dollars ($1,500).

(g) Permit and regulation fees collected under this chapter shall be deposited in the State Treasury as follows:

(1) Five dollars ($5.00) of each permit fee collected for permits issued under subsection (a) of this section shall be credited to a special fund to be known as the "Individual Sewage Disposal Systems Improvement Fund" that is established on the books of the Treasurer of State, with such moneys to be used by the Division of Environmental Health Protection of the Department of Health, and in the manner recommended by the Individual Sewage Disposal Systems Advisory Committee, for the implementation of the utilization and application of alternate and experimental individual sewage disposal systems, as set forth in this chapter;

(2) The remainder of the fees collected for permits issued under the provisions of subsection (a) of this section and all of the net fees collected under the provisions of subsections (b)-(f) of this section shall be credited to the Public Health Fund, and the moneys shall be used only for the operation of the Onsite Wastewater Program of the Division of Environmental Health Protection of the Department of Health; and

(3) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is hereby authorized to transfer all unexpended funds relative to the funds outlined in subdivision (g)(2) of this section that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(h) (1) Permits issued under subsections (b)-(d) of this section shall be nontransferable and shall be renewed annually.

(2) A late fee equal to one-half (1/2) of the renewal fee for any type of registration or certification shall be charged to renew a permit sixty (60) days after the annual expiration date.



§ 14-236-117 - Duty to prosecute.

It shall be the duty of each prosecuting attorney to whom an authorized agent of the State Board of Health reports any violation of this chapter to cause appropriate proceedings to be instituted in the proper courts without delay and to cause the individual who commits the violation to be prosecuted in the manner required by law.



§ 14-236-118 - Fees for tests, designs, and inspections.

Designated representatives may charge reasonable fees for percolation tests, system designs, and final inspections where the fees are based on generally accepted wage rates for work of the type and on generally accepted charges for equipment and mileage.



§ 14-236-119 - Registration of a certified maintenance person.

(a) Each certified maintenance person who operates within the State of Arkansas shall be registered by the Division of Environmental Health Protection of the Department of Health.

(b) The registration shall be issued by the division or its authorized agent upon compliance with this chapter and rules and regulations adopted under this chapter.

(c) The registration shall be renewed on January 1 of each year.

(d) (1) If a violation of this chapter occurs, a certified maintenance person's registration may be revoked without notice by the division.

(2) The certified maintenance person may appeal the revocation of the registration under the Administrative Procedure Act, § 25-15-201 et seq.

(e) Upon request by an authorized representative of the division, a certified maintenance person shall provide proof of registration.

(f) A certified maintenance person is subject to the penalties under § 14-236-106 for a violation of this chapter.






Chapter 237 - Municipal Water And Sewer Department Accounting Law

§ 14-237-101 - Title.

This chapter shall be known and cited as "The Arkansas Municipal Water and Sewer Department Accounting Law".



§ 14-237-102 - Applicability.

This chapter shall apply to all municipal water and sewer departments operating in this state under authority granted by state law for the establishment of municipal water and sewer departments.



§ 14-237-103 - Exemption of accounting systems exceeding minimum.

(a) In the event any department feels its system of bookkeeping equals or exceeds the basic system prescribed by this chapter, the department may request a review by the Legislative Joint Auditing Committee.

(b) Upon the committee's concurrence with the department's position, the committee may issue a certificate to the department stating that the department's accounting system is of a degree of sophistication which meets the basic requirements of this chapter and exempting the department from the requirements of the particulars of the system prescribed by this chapter.



§ 14-237-104 - Bank accounts.

All municipal water and sewer departments of this state shall maintain all funds in depositories approved for that purpose by law. The accounts shall be maintained in the name of the municipal water and sewer department.



§ 14-237-105 - Prenumbered receipts or mechanical receipting devices.

(a) (1) All funds received are to be formally receipted at the time of collection or the earliest opportunity by the use of prenumbered receipts or mechanical receipting devices.

(2) However, the use of prenumbered receipts shall not be required for receipting revenues derived from the sale of water to individual consumers where the income is determined by periodic readings of meters and the individual consumer is billed for the water by means of a water bill, part of which must be returned by the consumer with his or her remittance. In those cases, the water and sewer department shall prepare a detailed monthly statement showing the amount billed to each consumer and posting the amount collected from each consumer on a monthly basis. A summary of the monthly statements shall be submitted to the governing body for its review.

(b) In the use of prenumbered receipts, the following minimum standards shall be met:

(1) If manual receipts are used, receipts are to be prenumbered by the printer and a printer's certificate obtained and retained for audit purposes. The certificate shall state the date printing was done, the numerical sequence of receipts printed, and the name of the printer;

(2) The prenumbered receipts shall contain the following information for each item receipted:

(A) Date;

(B) Amount of receipt;

(C) Name of person or company from whom money was received;

(D) Purpose of payment;

(E) Fund to which receipt is to be credited; and

(F) Identification of employee receiving the money;

(3) If manual receipts are used, the original receipt should be given to the party making payment. One (1) duplicate copy of the receipt shall be maintained in numerical order in the receipt book and made available to the auditors during the course of annual audit. Additional copies of the receipt are optional with the water and sewer department and may be used for any purpose it deems fit.

(c) If an electronic receipting system is used, the system shall be in compliance with the Information Systems Best Practices Checklist provided by the Legislative Joint Auditing Committee.



§ 14-237-106 - Prenumbered checks -- Electronic funds transfers.

(a) All disbursements of water and sewer department funds, except those described in this section and as noted in § 14-237-107, are to be made by prenumbered checks drawn upon the bank account of that department.

(b) An electronic funds transfer may be used for payment of debts provided that:

(1) The person responsible for the disbursement maintains a ledger including without limitation the following information:

(A) The name and address of the entity receiving payment;

(B) The routing number of the bank in which the funds are held;

(C) The account number and the accounts clearinghouse trace number pertaining to the transfer; and

(D) The date and amount transferred; and

(2) Written consent for payment by electronic funds transfer is given by the entity to whom the transfer is made.

(c) The checks shall be of the form normally provided by commercial banking institutions and shall contain, as a minimum, the following information:

(1) Date of issue;

(2) Check number;

(3) Payee;

(4) Amount; and

(5) Signature of two (2) authorized disbursing officers of the department.

(d) Disbursements of department funds used for payment of salaries and wages of department officials and employees may be made by electronic funds transfer provided that the department employee or official responsible for disbursements maintains a ledger containing at least the:

(1) Name, address, and social security number of the employee receiving payment of salary or wages;

(2) Routing number of the bank in which the funds are held;

(3) Account number and the accounts clearinghouse trace number pertaining to the transfer; and

(4) Date and amount transferred and proof that the employee has been notified of direct deposit of his or her salary or wages by electronic funds transfer.

(e) Disbursements of department funds, other than for payments under subsections (b) and (d) of this section, may be made by electronic funds transfer provided that:

(1) The department's governing body may establish an electronic funds payment system directly into payees' accounts in financial institutions in payment of any account allowed against the department.

(2) As used in this subsection, departments opting for an electronic funds payment system shall establish an electronic payment method that provides for internal accounting controls and documentation for audit and accounting purposes.

(3) Each electronic payment method established under subdivision (e)(2) of this section shall be approved by the Legislative Joint Auditing Committee before implementation by the department.

(4) A single electronic funds payment may contain payments to multiple payees, appropriations, characters, or funds.

(f) A disbursement of department funds shall have adequate supporting documentation for the disbursement.



§ 14-237-107 - Petty cash funds.

(a) Municipal water and sewer departments are permitted to establish petty cash funds, so long as the funds are maintained as set forth in this section. The establishment of a petty cash fund must be approved by the department's governing body.

(b) (1) In establishing a petty cash fund, a check is to be drawn upon the bank account of the water and sewer department payable to "Petty Cash." That amount may be maintained in the water and sewer department offices for the handling of small expenditures for items such as postage, light bulbs, delivery fees, etc.

(2) A paid-out slip is to be prepared for each item of expenditure from that fund and signed by the person receiving the moneys. These paid-out slips shall be maintained with the petty cash.

(3) When the fund becomes depleted, the department may then draw another check payable to "Petty Cash" in an amount which equals the total paid-out slips issued, and at that time the paid-out slips shall be removed from the petty cash fund and utilized as invoice support for the check replenishing petty cash.



§ 14-237-108 - Fixed asset records.

(a) (1) Each water and sewer department's governing body shall adopt a policy defining fixed assets.

(2) At a minimum, the policy shall set forth the dollar amount and useful life necessary to qualify as a fixed asset.

(b) (1) Each department shall establish by major category and maintain, as a minimum, a listing of all fixed assets owned by the department.

(2) The listing shall be totaled by category with a total for all categories.

(3) The categories of fixed assets shall include the major types, such as:

(A) Land;

(B) Buildings;

(C) Motor vehicles;

(D) Equipment; and

(E) Other.

(c) For each fixed asset, the listing shall contain, as a minimum:

(1) Property item number if used by the department;

(2) Brief description;

(3) Serial number, if available;

(4) Date of acquisition; and

(5) Cost of property.



§ 14-237-109 - Cash receipts journal.

(a) Water and sewer departments shall establish a cash receipts journal or an electronic receipts listing, which shall indicate the:

(1) Receipt number;

(2) Date of the receipt;

(3) Payor;

(4) Amount of the receipt; and

(5) Classification or general ledger account.

(b) Classifications of the receipts shall include the major sources of revenue.

(c) (1) All items of receipts shall be posted to and properly classified in the cash receipts journal or electronic receipts listing.

(2) (A) The journal shall be properly balanced and totaled monthly and on a year-to-date basis.

(B) The journal shall be reconciled monthly to total bank deposits as shown on the department's bank statements.

(3) (A) The electronic receipts listing shall be posted to the general ledger at least monthly.

(B) The general ledger shall be reconciled monthly to total bank deposits as shown on the department's bank statements.



§ 14-237-110 - Cash disbursements journal.

(a) Water and sewer departments shall establish a cash disbursements journal or electronic check register which shall indicate the date, payee, check number or transaction number, amount of each check written or transaction, and classification or general ledger account.

(b) The classifications of expenditures shall include the major type of expenditures by department, such as:

(1) Personal services;

(2) Supplies;

(3) Other services and charges;

(4) Capital outlay;

(5) Debt service; and

(6) Transfers out.

(c) (1) The cash disbursements journal shall be properly balanced and totaled monthly and on a year-to-date basis.

(2) The cash disbursements journal shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.

(d) (1) The electronic check register shall be posted to the general ledger at least monthly.

(2) The general ledger shall be reconciled monthly to total bank disbursements as indicated on the monthly bank statements.



§ 14-237-111 - Reconciliation of bank accounts.

(a) (1) All water and sewer departments shall reconcile on a monthly basis their cash receipts and disbursements journals to the amount on deposit in banks.

(2) This reconciliation shall be approved by an official or employee, other than the person preparing the reconciliation, as designated by the governing body of the department.

(3) The reconciliations should take the following form: Click here to view image.

(b) This reconciled balance shall agree with either the cash balance as shown on the department's check stubs running bank balance or the department's general ledger cash balance, whichever system the department employs.



§ 14-237-112 - Maintenance and destruction of accounting records.

(a) Accounting records can basically be divided into three (3) groups:

(1) (A) Support Documents. Support documents consist primarily of the following items:

(i) Canceled checks;

(ii) Invoices;

(iii) Bank statements;

(iv) Receipts;

(v) Deposit slips;

(vi) Bank reconciliations;

(vii) Check book register or listing;

(viii) Receipts listing;

(ix) Monthly financial reports;

(x) Payroll records;

(xi) Budget documents; and

(xii) Bids, quotes, and related documentation.

(B) These records shall be maintained for a period of at least four (4) years and shall not be disposed of before any required audit for the period in question;

(2) (A) Semipermanent Records. Semipermanent records consist of:

(i) Fixed-asset records and equipment detail records;

(ii) Investment and certificate of deposit records;

(iii) Journals, ledgers, or subsidiary ledgers; and

(iv) Annual financial reports.

(B) (i) These records shall be maintained by the water and sewer department for a period of not less than seven (7) years and shall not be disposed of before any required audit for the period in question.

(ii) For investment and certificate of deposit records, the seven (7) years of required maintenance will begin on the date of maturity.

(3) (A) Permanent Records. Permanent records consist of:

(i) Minutes;

(ii) Employee retirement documents; and

(iii) Annual financial audits.

(B) These records shall be maintained permanently.

(b) When documents are destroyed, the department shall document the destruction by the following procedure:

(1) An affidavit is to be prepared stating which documents are being destroyed and to which period of time they apply, indicating the method of destruction. This affidavit is to be signed by the department's employee performing the destruction and one (1) member of the governing body;

(2) In addition, the approval of the governing body for destruction of the documents shall be obtained and an appropriate note of the approval indicated in the governing body's minutes along with the destruction affidavit. Governing body approval shall be obtained before the destruction.



§ 14-237-113 - Annual publication of financial statements.

(a) (1) The governing body of each municipal water or sewer department shall cause to be published annually a financial statement of the department, including receipts and expenditures for the period and a statement of the indebtedness and financial condition of the department. The financial statement shall be published one (1) time in a newspaper published in the municipality.

(2) The financial statement shall be at least as detailed as the minimum record of accounts as provided in this chapter.

(3) The financial statement shall be published by April 1 of the following year.

(b) In municipalities where no newspaper is published, the financial statement shall be posted in two (2) public places in the municipality.






Chapter 238 - Rural Waterworks Facilities Boards

§ 14-238-101 - Short title.

This chapter may be referred to and cited as the "Rural Waterworks Facilities Boards Act".



§ 14-238-102 - Legislative intent.

It is determined by the General Assembly that adequate rural waterworks and rural water distribution systems are essential to the health, safety, and economic welfare of the people of this state. In order to meet these public needs, it is essential that public financing be provided for the facilities, and it is the purpose of this subchapter to provide an alternative method of financing for those facilities.



§ 14-238-103 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Acquire" means to obtain by gift, purchase, or other arrangement any project or any portion of a project, whether theretofore constructed and equipped, theretofore partially constructed and equipped, or being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the board shall determine;

(2) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and, if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as determined by the board, as will most effectively serve the purposes of this subchapter;

(3) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(4) "Facilities" means real property, personal property, or mixed property of any and every kind, including, without limitation, rights-of-way, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, buildings, and other improvements of every kind;

(5) "Lease" means to lease as lessor or lessee for such rentals, for such periods, and upon such terms and conditions as the board shall agree, including, without limitation, such extension and purchase options for such prices and upon such terms and conditions as the board shall agree;

(6) "Lend" means to extend credit, make a loan to, acquire the obligations of, and generally, without limitation, engage in the financing of any facilities which the board has the authority to construct, acquire, or equip pursuant to this subchapter, upon such terms and with such security as the board deems suitable;

(7) "Ordinance" means an ordinance of a quorum court;

(8) "Rural waterworks facilities board" or "board" means any board organized under this chapter;

(9) "Sell" means to sell for such price, in such manner, and upon such terms as the board shall determine, including, without limitation, public or private sale, and if public, pursuant to such advertisement as the board shall determine, for cash or on credit, payable in a lump sum or in such installments as the board shall determine, and if on credit, with or without interest and at such rate as the board may determine;

(10) "Wastewater facilities" means facilities for the collection, treatment, and disposal of wastewater, but shall not include solid or hazardous waste; and

(11) "Waterworks facilities" means facilities for the furnishing of water for domestic, commercial, agricultural, and industrial purposes, including, without limitation, mains, hydrants, meters, valves, standpipes, storage tanks, pumping tanks, intakes, wells, impounding reservoirs, purification plants, and lakes and watercourses.



§ 14-238-104 - Provisions supplemental.

This chapter shall be liberally construed to effect the purposes of it.



§ 14-238-105 - Construction of chapter.

This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.



§ 14-238-106 - Creation of boards.

(a) Any county is authorized to create one (1) or more rural waterworks facilities boards and to empower each board to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of, waterworks facilities and wastewater facilities or any interest in such facilities, including, without limitation, leasehold interests in and mortgages on such facilities.

(b) Boards created under this subchapter are not administrative boards under the County Government Code, § 14-14-101 et seq.

(c) Any public facility board created under the Public Facilities Boards Act, § 14-137-101 et seq., or its predecessor, for the purpose of operating a waterworks facility and/or a wastewater facility, and which is in existence on July 28, 1995, may petition the quorum court which created the board to grant the board all the powers conveyed by this chapter, and if the quorum court adopts an ordinance to that effect, the powers and authority granted under this chapter shall be applicable to that public facilities board, and it shall thereafter be governed exclusively by the provisions of this chapter and none other.



§ 14-238-107 - Board names -- Powers.

(a) Each board shall be created by ordinance of the quorum court. The ordinance shall give the board a name which:

(1) Shall include the name of the creating county;

(2) Shall be descriptive of the powers granted to the board;

(3) Shall be distinctive from the name given to any other board created by the county;

(4) Shall specify the powers granted to the board; and

(5) May place specific limitations on the exercise of the powers granted, including limitations on:

(A) The board's area of operations;

(B) The use of waterworks facilities and wastewater facilities; and

(C) The board's authority to issue bonds.

(b) Unless limited by the creating ordinance, each board created shall be authorized to accomplish waterworks facilities and wastewater facilities projects within, or partly within and partly without, the county.



§ 14-238-108 - Members -- Compensation.

(a) Each board shall consist of five (5) members unless there is an expansion of the board to provide services outside the county which created it.

(b) (1) The initial members shall be appointed by the county judge of the creating county for terms of one (1), two (2), three (3), four (4), and five (5) years, respectively.

(2) When a rural waterworks facilities board is created to assume the operations of an existing nonprofit corporation that provides water or sewer service, the county judge shall appoint the initial members from a list of nominees provided by the nonprofit corporation's board of directors.

(3) Successor members shall be elected by a majority of the board or by alternative member selection as set forth in § 14-238-124 for terms of five (5) years.

(4) Each member shall serve until his successor is elected and qualified.

(5) A member shall be eligible to succeed himself.

(c) Each member shall qualify by taking and filing with the clerk of the county creating the board his or her oath of office in which he or she shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas and to discharge faithfully his or her duties in the manner provided by law.

(d) In the event of a vacancy in the membership of the board, however caused, a majority of the board shall elect a successor member to serve the unexpired term.

(e) The members of the board shall receive no compensation for their services but shall be entitled to reimbursement for reasonable and necessary expenses incurred in the performance of their duties.

(f) Any member of the board may be removed for misfeasance, malfeasance, or willful neglect of duty by the county judge of the county which created the board, after reasonable notice of and an opportunity to be heard concerning the alleged grounds for removal.

(g) (1) (A) If the jurisdiction of a board, pursuant to interlocal agreements, expands to provide services outside the boundaries of the county from which it obtains power, then not more than two (2) additional members per county may be added pursuant to the terms of any relevant interlocal agreement.

(B) These members shall initially be appointed by the county judge of the noncreating county and shall serve for a term agreed upon in the interlocal agreement, provided that the term shall not exceed five (5) years.

(2) (A) The other provisions of this section shall apply to these additional members.

(B) Provided, no additional member shall be eligible to serve as chairman of the board.



§ 14-238-109 - Officers.

(a) (1) (A) The members of each board shall meet and organize by electing one (1) of their number as chairman, one (1) as vice chairman, one (1) as secretary, and one (1) as treasurer.

(B) Such officers shall be elected annually thereafter in like manner.

(2) The duties of secretary and treasurer may be performed by the same member.

(b) The board may also appoint an executive director who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board.



§ 14-238-110 - Meetings -- Quorum -- Actions -- Records.

(a) (1) Each board shall meet upon the call of its chairman or a majority of its members and at such times as may be specified in its bylaws for regular meetings.

(2) At least annually, the board shall hold a users meeting at which time it shall accept comments and recommendations from its users. The meeting may be held in conjunction with a regular board meeting. Notice of the users meeting shall be sent by first-class mail to each user and may be sent with the user's bill.

(3) A majority of its members shall constitute a quorum for the transaction of business.

(4) No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(b) (1) The affirmative vote of a majority of the members present at a meeting of the board shall be necessary for any action taken by the board.

(2) Any action taken by the board shall be by resolution, and such resolution shall take effect immediately unless a later effective date is specified in the resolution.

(c) (1) The secretary of the board shall keep a record of the proceedings of the board and shall be custodian of all books, documents, and papers filed with the board and of the minute book or journal of the board and of its official seal.

(2) The secretary may cause copies to be made of all minutes and other records and documents of the board. He may give certificates under the official seal of the board to the effect that the copies are true copies, and all persons dealing with the board may rely upon the certificates.

(3) Records and documents of the boards shall be preserved and maintained at such locations and in such manner as prescribed by ordinance of the county which created the boards.



§ 14-238-111 - Powers -- Duties.

(a) Each board is authorized and empowered:

(1) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal and alter it at pleasure;

(3) To maintain an office at such place in the county creating the board as it may designate;

(4) To sue and be sued in its own name;

(5) To accomplish waterworks facilities and wastewater facilities projects as authorized by this subchapter and the ordinance creating the board;

(6) To lend money, directly or indirectly, for the financing of the construction, acquisition, and equipment of all or a portion of a waterworks facility and/or wastewater facility project;

(7) To invest money, including a major portion of the proceeds of any issue of bonds for the term of the bonds or a shorter period, in consideration of a contract to make payment or payments to provide for the payment of the principal, premium, if any, and interest on the bonds when due;

(8) To fix, charge, and collect rents, fees, and charges for the use of any waterworks facilities;

(9) To employ and pay compensation to such employees and agents, including attorneys, consulting engineers, architects, surveyors, accountants, financial experts, and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

(10) To do any and all other acts and things in this chapter authorized or required to be done, whether or not included in the powers mentioned in this section; and

(11) To do any and all other things necessary or convenient to accomplish the purposes of this subchapter.

(b) Any board established under this chapter may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this chapter.



§ 14-238-112 - Acquisition of property.

(a) Any county may acquire facilities for a waterworks facility and/or wastewater facility project, or any portion thereof, including a project site, by gift, purchase, lease, or condemnation, and may transfer any such facilities to a board created by the county by sale, lease, or gift.

(b) Transfer may be authorized by ordinance of the quorum court without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

(c) Boards may exercise the power of eminent domain in accordance with the procedures prescribed by § 18-15-201 et seq.



§ 14-238-113 - Funds.

(a) Boards are authorized to use any available funds and revenues for the accomplishment of all or a portion of waterworks facilities and/or wastewater facilities projects and may issue bonds, as authorized by this subchapter, for the accomplishment of all or a portion of waterworks facilities and/or wastewater facilities projects, either alone or together with other available funds and revenues.

(b) Bonds may be issued in principal amounts as shall be sufficient to pay the costs of issuing bonds, the amount necessary for a reserve, if deemed desirable, the amount necessary to provide for debt service until revenues for the payment thereof are available, the amount necessary to acquire a contract providing for payments to the board at a rate or rates at least sufficient to provide for, alone or with any other revenues that may be pledged, debt service on the bonds, if deemed desirable, and to pay any other costs and expenditures of whatever nature incidental to the accomplishment of all or a portion of the waterworks facilities or wastewater facilities project involved and the placing of it into operation.



§ 14-238-114 - Issuance of bonds -- Procedure.

(a) (1) The issuance of bonds shall be by resolution of the board.

(2) As the resolution authorizing their issuance may provide, the bonds may:

(A) Be in such form and denominations;

(B) Be exchangeable for bonds of another denomination;

(C) Be issued in one (1) or more series;

(D) Bear such date or dates, and mature at such time or times, not exceeding forty (40) years from the respective dates;

(E) Bear interest at such rate or rates;

(F) Be coupon bonds payable to bearer but subject to registration as to principal or as to principal and interest;

(G) Be made payable at such places within or without the state;

(H) Be payable in such medium of payment;

(I) Be subject to such terms of redemption; and

(J) Contain such terms, covenants, and conditions, including, without limitation, those pertaining to:

(i) The custody and application of the proceeds of the bonds;

(ii) The collection and disposition of revenues;

(iii) The maintenance of various funds and reserves;

(iv) The nature and extent of the security and pledging of revenues;

(v) The rights, duties, and obligations of the board and the trustee for the holders and registered owners of the bonds; and

(vi) The rights of the holders and registered owners of the bonds.

(3) (A) There may be successive bond issues for the purpose of financing the same waterworks facilities and/or wastewater facilities project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping waterworks facilities and/or wastewater facilities projects already in existence, whether or not originally financed by bonds issued under this subchapter, with each successive issue to be authorized as provided by this subchapter.

(B) Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the waterworks facilities and/or wastewater facilities project involved may be controlled by the resolution authorizing the issuance of the bonds.

(4) Subject to the provisions of this section pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(5) Without limiting the generality of the foregoing, the resolution may provide for the investment of a major portion of the proceeds of the bonds in consideration of a contract to make payment or payments at least sufficient, alone or with other revenues pledged, to provide for principal, premium, if any, and interest on the bonds, as due.

(b) (1) The resolution authorizing the bonds may provide for the execution by the board of an indenture which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(2) The indenture may control the priority between and among successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to:

(A) The custody and application of proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintaining of rates and charges;

(D) The maintenance of various funds and reserves;

(E) The nature and extent of the security and pledging of revenues;

(F) The rights, duties, and obligations of the board and the trustee; and

(G) The rights of the holders and registered owners of the bonds.

(c) The bonds may be sold at public or private sale for such price, including, without limitation, sale at a discount, and in such manner as the board may determine by resolution.

(d) (1) The bonds shall be executed by the manual or facsimile signature of the chairman and by the manual or facsimile signature of the secretary of the board.

(2) The coupons attached to the bonds may be executed by the facsimile signature of the chairman of the board.

(3) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.



§ 14-238-115 - Bonds for refunding obligations.

(a) Bonds may be issued for the purpose of refunding any obligations issued under this chapter. Such refunding bonds may be combined with bonds issued under the provisions of § 14-238-114 into a single issue.

(b) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof, either at maturity or upon any authorized redemption date.

(c) (1) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of such bonds.

(2) The resolution under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 14-238-116 - Payment of bonds.

(a) The principal of and interest on the bonds shall be payable from:

(1) Revenues derived from the waterworks facilities and/or wastewater facilities projects acquired, constructed, reconstructed, equipped, extended, or improved, in whole or in part, with the proceeds of the bonds;

(2) Obligations of:

(A) The owners of waterworks facilities and/or wastewater facilities projects; or

(B) Any person with whom the proceeds of the bonds, or a portion thereof, are invested by contract or otherwise;

(3) Any other funds or sources of funds of the board specifically pledged and which are set aside as a special fund or source, other than taxes or assessments for local improvements, for the purpose of paying the principal of and interest on the bonds; or

(4) Any combination of subdivisions (a)(1)-(3) of this section.

(b) The board is authorized to pledge those revenues, obligations, and other special funds or sources to pay the principal of and interest on the bonds.



§ 14-238-117 - Bonds may impose mortgage lien.

(a) The resolution or indenture referred to in § 14-238-114 may, or may not, impose a foreclosable mortgage lien upon or security interest in all or any portion of the lands, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter, and the nature and extent of the mortgage lien or security interest may be controlled by the resolution or indenture, including, without limitation, provisions pertaining to the release of all or part of the lands, buildings, or facilities from the mortgage lien or security interest and the priority of the mortgage lien or security interest in the event of successive bond issues as authorized by § 14-238-114.

(b) Subject to such terms, conditions, and restrictions as may be contained in the resolution or indenture authorizing or securing the bonds, any holder or registered owner of bonds issued under the provisions of this chapter, or a trustee, on behalf of all holders and registered owners, may, either at law or in equity, enforce the mortgage lien or security interest and may, by proper suit, compel the performance of the duties of the members and employees of the issuing board as set forth in this chapter, the ordinance creating the board, and the resolution or indenture authorizing or securing the bonds.



§ 14-238-118 - Receiver.

(a) (1) In the event of a default in the payment of the principal of or interest on any bonds issued under the provisions of this chapter, any court having jurisdiction may appoint a receiver to take charge of the waterworks facilities and/or wastewater facilities projects upon or in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver shall have the power and authority to:

(A) Operate and maintain the waterworks facilities project in receivership;

(B) Charge and collect payments, fees, rents, and charges sufficient to provide for the payment of any costs of receivership and operating expenses of the project in receivership; and

(C) Apply the revenues derived from the project in receivership in conformity with this chapter and the resolution or trust indenture securing the bonds in default.

(3) When the default has been cured, the receivership shall be ended and the project returned to the board.

(b) The relief provided for in this section shall be construed to be in addition and supplemental to the other remedies provided for in this chapter and the remedies that may be provided for in the resolution or trust indenture authorizing or securing the bonds, and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from and mortgage lien on or security interest in projects as specified in and fixed by the resolution or trust indenture authorizing or securing successive issues of bonds.



§ 14-238-119 - Bonds as obligation of issuing board.

(a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter, that the bonds are obligations only of the board, and that in no event shall they constitute an indebtedness for which the faith and credit of the creating county or any of its revenues are pledged.

(b) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this chapter unless he shall have acted with a corrupt intent.



§ 14-238-120 - Bonds tax exempt.

Bonds issued under this chapter and the income therefrom shall be exempt from all state, county, and municipal taxes. This exemption includes income and estate taxes.



§ 14-238-121 - Property exempt.

(a) It is declared that each board created pursuant to this subchapter will be performing public functions and will be a public instrumentality of the county creating the board. Accordingly, all properties at any time owned by the board and the income therefrom shall be exempt from all taxation in the State of Arkansas.

(b) Bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.



§ 14-238-122 - Report by boards.

(a) Within the first ninety (90) days of each calendar year, each board shall make a written report to the quorum court of the county which created the board concerning its activities for the preceding calendar year.

(b) Each report shall set forth a complete operating and financial statement covering its operation during the year.



§ 14-238-123 - Audits.

(a) Each board shall annually contract with a certified public accountant to perform an audit of the board's revenues which are not pledged to outstanding bonded indebtedness.

(b) The board shall furnish a copy of the audit report to the quorum court of the county which created the board, and the board shall make the audit report available to the public for inspection under the Freedom of Information Act, § 25-19-101 et seq.



§ 14-238-124 - Alternative membership selection.

(a) If so prescribed, successor members shall be elected by a majority of members from a list of nominated candidates.

(b) A candidate may be nominated by petition of twenty-five (25) users or ten percent (10%) of the number of total users as of January 1 preceding the election, whichever is less. A petition shall be filed thirty (30) days prior to the expiration of the term of the member whose seat the candidate seeks.

(c) Each water or sewer service connection, or both, shall be considered a "user" for purposes of this chapter.

(d) Use of this alternative member selection may be prescribed by the ordinance creating the board or the board may irrevocably select this method of member selection by properly adopted resolution. The resolution shall be filed with the county clerk of the creating county.






Chapter 239-247 - [Reserved.]

[Reserved]






Subtitle 15 - Solid Waste Disposal, Waterworks, And Sewer Improvement Districts

Chapter 248 - General Provisions

[Reserved]



Chapter 249 - Suburban Sewer Districts

§ 14-249-101 - Applicability.

Sections 14-249-103 -- 14-249-106 are primarily intended to regulate connections to sewer systems operating where there are now no regulations as to sewer connections and they shall not apply to connections made to sewer lines located in cities or towns of the first or second class.



§ 14-249-102 - Formation authorized.

The property owners adjacent to any city of the first or second class are authorized to form a sanitary sewer district in the same manner and under the same provisions as drainage districts are now formed.



§ 14-249-103 - Procedure for tapping service.

(a) The commissioners of any suburban sewer district, which has built sanitary sewer lines outside the corporate limits of towns and cities of the first and second class, are given the right to establish rules and regulations for tapping the sewer mains built by the district, and the commissioners may require that all parties desiring to tap the sewer main shall obtain a permit before making any excavation to make the tap or sewer connection, and the commissioners shall have the right to charge for the connection permit whatever sum they deem equitable not in excess of six dollars ($6.00) for each connection or tap.

(b) The commissioners shall provide a form of permit for all connections, which shall be issued in triplicate, one (1) going to the party who secured the permit, one (1) to be filed with the secretary of the commission, and one (1) to be retained by the inspector or party issuing the permit.

(c) Any party who makes an excavation for a connection or a connection to the lines of a sanitary sewer district coming under the provisions of §§ 14-249-101 and 14-249-103 -- 14-249-106 and who fails to obtain a permit shall be required to pay to the district double the regular connection charge and shall be required to remove the earth so that the inspector can see the connection made. Furthermore, the person shall be subject to prosecution and to a fine of not less than ten dollars ($10.00) for the first offense and one hundred dollars ($100) for the second offense.



§ 14-249-104 - Employment of inspector.

(a) The board of commissioners of any sewer district may employ an inspector and fix the inspector's compensation, which shall be a portion of each connection fee collected.

(b) The inspector shall make an inspection after the party making the connection has excavated down to the sewer main but before the sewer main is tapped, and then the inspector shall make a second inspection after the tap or connection is made to the sewer main but before the section of the sewer main, which is tapped, is backfilled with earth, so that the inspector can see that the connection is properly made and well cemented in place.

(c) Where two (2) or more sewer districts embrace an area that is adjacent to or overlapped by the various sewer districts, the boards of the several sewer districts may jointly employ an inspector who shall look after connections on the lines of the different sewer systems by which he is employed, in which case, the permit issued shall show not only the location of the connection to be made, for which the permit was issued, but on the lines of what sewer district the connection is to be made.



§ 14-249-105 - Settlement and report of inspector.

(a) The inspector shall make a settlement, quarterly, with the board of commissioners or with each board of commissioners if he is in the employ of more than one (1) sewer district. Annually the inspector shall make a report to each district, showing each connection made and the fee collected therefor.

(b) This report shall be in triplicate, one (1) copy to be retained by the inspector, one (1) copy to be filed with the secretary of the district, and one (1) copy to be filed with the clerk of the county court.



§ 14-249-106 - Disposition of fees.

All funds received by the district from connection fees over and above the amount paid the inspector shall be kept in a bank in a separate maintenance account of the sewer district and shall be used in maintaining the sewer system.






Chapter 250 - Wastewater Treatment Districts

§ 14-250-101 - Title.

This chapter may be referred to and cited as the "Wastewater Treatment Districts Act."



§ 14-250-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Acquire" means and includes construct or acquire by purchase, lease, devise, gift, or other mode of acquisition;

(2) "Board" or "board of directors" means the board of a wastewater district organized under the authority of this chapter;

(3) "Department" means the Arkansas Department of Environmental Quality;

(4) "District" or "wastewater district" means a nonprofit regional wastewater treatment district organized under the authority of this chapter;

(5) "Obligation" includes bonds, notes, debentures, interim certificates or receipts, and all other evidences of indebtedness issued by a regional wastewater district formed under this chapter; and

(6) "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state agency, state or political subdivision thereof, municipality, or any body politic.



§ 14-250-103 - Provisions controlling.

(a) This chapter is complete in itself and shall be controlling.

(b) The provision of any other law of this state, except as provided in this chapter, shall not apply to a wastewater district organized under this chapter.



§ 14-250-104 - Exemption from jurisdiction of Arkansas Public Service Commission.

Districts organized under this chapter shall be exempt in any and all respects from the jurisdiction and control of the Public Service Commission of this state.



§ 14-250-105 - Construction.

(a) This chapter shall be construed liberally.

(b) The enumerating of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 14-250-106 - Petition to establish.

(a) When resolutions proposing creation of a regional wastewater collection and treatment district are passed by the councils or other governing bodies of two (2) or more municipalities, a petition to establish a regional wastewater collection and treatment district may be submitted to the circuit court of a county which contains a significant portion of the proposed district.

(b) The petition shall contain a duly executed resolution from each entity authorizing each entity to be included in the district, provided that, in any unincorporated area, fifty-one percent (51%) of property owners by number shall approve by petition prior to being included in the district. The petition shall also contain:

(1) An accurate description and a map of the area to be served initially;

(2) A brief statement showing the need for formation of the district and describing the benefits to be received by residents or property owners in the area;

(3) The proposed name of the district;

(4) The proposed location of the principal office of the district.



§ 14-250-107 - Review of petition.

(a) Upon the filing of the petition in the office of the circuit court for the county, or any one of the counties, where the district is to be located, in whole or in part, the clerk shall prepare a certified copy of the petition and transmit the copy to the department within five (5) days from the date of the filing of the petition.

(1) Upon receipt of the certified copy, the department shall institute an investigation of the proposed district, its territory, and purposes and, within thirty (30) days after receipt of the copy, shall transmit a written report of its findings on the petition to the clerk of the circuit court.

(2) The report shall include any pertinent information related to the advisability or inadvisability of establishment of the proposed district.

(b) Within thirty (30) days after the report of the department has been filed in the office of the circuit clerk, the petition shall be presented to the judge of the circuit court of the county, either in term or vacation, and the court shall thereupon enter its order setting a hearing upon the petition and directing the clerk of the court to give notice of the hearing by publication for two (2) consecutive weeks in a newspaper or newspapers having a general circulation in each of the entities comprising the proposed district. The notice shall contain:

(1) A brief and concise statement describing the purpose of the hearing;

(2) A description of the territory to be embraced within the district;

(3) A brief and concise statement of the action of the department;

(4) A warning to all persons residing or owning property within the boundaries of the proposed district to appear upon the date and at the time and place of the hearing to show cause, if there is any, why the petition should not be granted.



§ 14-250-108 - Hearing on petition -- Appeal.

(a) Upon the date and at the time and place named in the notice, the circuit court shall meet, and shall hear all persons who wish to appear and advocate or resist the establishment of the district and, if the court, after being satisfied as to the sufficiency of the petition and the proceedings thereon, finds and deems it is in the best interests of the persons residing or owning property within the boundaries of the proposed district that the district be established under the terms of this chapter, then the court shall enter its order establishing a district embracing the territory described in the petition, subject to all the terms and provisions in this chapter, and designating a name for the wastewater district. The order establishing the wastewater district shall have all the force and effect of a judgment.

(b) Any person aggrieved by the entry of the order by the court may appeal, as in other cases of appeal to the Supreme Court, from the order within thirty (30) days after the order has been made, but, if no appeal is taken within that time, the order authorizing and creating the district shall be deemed conclusive and any person residing in the district may, in like manner and time appeal from any order refusing to establish the district.



§ 14-250-109 - Board of directors -- Appointment.

(a) All powers granted a district created under this chapter shall be executed by a board of directors. The board shall equal a total of nine (9) directors, which members shall be ascertained by the circuit court according to the population of each entity which is enumerated in the formation order creating the district.

(b) When the circuit court has established any such district, it shall, within a reasonable time thereafter, appoint one (1) director from each of the entities to act as director of said district, and the remaining number of directors as previously ascertained by the court shall be appointed by the city council of the entity within which they are domiciled.

(c) Each of the directors, and all directors appointed thereafter, shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he will not, directly or indirectly, be interested in any contract made by the board.

(1) Any commissioner failing to take the oath within thirty (30) days after his appointment or election shall be removed from office, and his place shall be filled as are other vacancies.

(2) All oaths of directors shall be executed in writing and filed in the office of the circuit clerk in the county where the petition was originally filed.

(d) Each director shall serve a term as set forth in the district's bylaws, but not to exceed four (4) years. Initial appointments shall be of varying lengths so that no more than one (1) director for each entity shall be replaced at any one time.

(e) Three (3) directors shall be appointed by the governing body of each participating entity which they are to represent.

(f) The petition shall be filed with the county board of election commissioners at least sixty (60) days prior to the general election.

(g) Any director who resigns or vacates his office for any reason other than expiration of his term shall be replaced by the entity he represented.



§ 14-250-110 - Board of directors -- Proceedings.

(a) Immediately upon the appointment of the board of directors, the directors shall meet and organize and shall elect a president, vice president, and secretary-treasurer from their membership and shall adopt bylaws which shall govern their proceedings.

(b) (1) Regular meetings of the board of directors shall be held quarterly in the office of the district on a day to be selected by the board.

(2) Notice of the meetings shall be mailed to each director at least five (5) days prior to the date thereof. Special meetings may be held at any time, upon waiver of notice of the meetings by all directors, or may be called by the president or by any two (2) directors at any time, provided that notice in writing, signed by the persons calling any special meeting, shall be mailed to each director at least five (5) days prior to the time fixed for the special meeting.

(c) A majority of the directors shall constitute a quorum for the transaction of business, and, in the absence of any of the elected officers of the district, a quorum at any meeting may select a director to act as the officer pro tempore.

(d) Each meeting of the board, whether regular or special, shall be open to the public, and the board shall at no time go into executive session. All regular board meetings shall be advertised by at least one (1) insertion in a newspaper serving the district. The insertion shall be at least two (2) days prior to the meeting.

(e) The directors provided for in this chapter may receive as compensation the sum of twenty dollars ($20.00) each day for attending meetings of the board, provided that not more than forty dollars ($40.00) shall be paid to any director for meetings held in any one (1) calendar month, together with the director's reasonable and necessary expenses.

(f) The board shall have the right, power, and authority to employ such attorneys, agents, and personnel as it may deem necessary, and to fix their respective compensation.



§ 14-250-111 - Powers.

Each wastewater district shall have power:

(1) To sue and be sued, and complain and defend, in its corporate name;

(2) To adopt a seal, which may be altered at pleasure, and to use it, or a facsimile thereof, as required by law;

(3) To construct, erect, lease as lessee, purchase, and in any manner acquire, hold, own, maintain, operate, sell, dispose of, lease as lessor, exchange, and mortgage plants, buildings, works, machinery, supplies, equipment, facilities, property rights, and transportation and collection lines useful, necessary, or convenient to the purpose of the district as set forth in this chapter;

(4) To acquire, own, hold, use, exercise, and, to the extent permitted by law, sell, mortgage, pledge, hypothecate, and in any manner dispose of franchises, rights, privileges, licenses, rights-of-way, and easements necessary, useful, or appropriate;

(5) To purchase, receive, lease as lessee, or in any other manner acquire, own, hold, maintain, sell, exchange, and use any and all real and personal property, or any interest therein;

(6) To borrow money and otherwise contract indebtedness, to issue its obligations therefor, and to secure the payment thereof by mortgage, pledge, or deed of trust of all or any of its property, assets, franchises, rights, privileges, licenses, rights-of-way, easements, revenues, or income. Any and all securities and evidences of indebtedness issued by a wastewater district formed pursuant to this chapter and the income, interest, and capital gains thereon shall be subject to the income tax and inheritance tax laws of this state, and persons owning or holding securities and evidences of indebtedness or their heirs, devisees, successors, or assigns shall not be required to pay to the State of Arkansas inheritance tax upon the securities or evidences of indebtedness and shall not be required to pay to the State of Arkansas income tax upon the profits and capital gains upon the securities and evidences of indebtedness;

(7) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property, assets, franchises, rights, privileges, licenses, rights-of-way, and easements;

(8) In connection with the acquisition, construction, improvement, operation, or maintenance of its transportation and collection lines, systems, equipment, facilities, or apparatus, to acquire any highway or any right-of-way, easement, or other similar property rights, or any tax-forfeited land owned or held by the State of Arkansas or any political subdivision thereof;

(9) To have and exercise the right of eminent domain for the purpose of acquiring rights-of-way and other properties necessary in the construction or operation of its property and business in the manner now provided by the condemnation laws of this state for acquiring private property for public use;

(10) To accept gifts or grants of money, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other real or personal property;

(11) To make any and all contracts necessary or convenient for the exercise of the powers granted in this chapter;

(12) To fix, regulate, and collect rates, fees, rents, or other charges for wastewater collection and disposal and any other facilities, supplies, equipment, or services furnished by the wastewater district. The rates shall be just, reasonable, and nondiscriminatory;

(13) To conduct its affairs within and without this state;

(14) To elect, appoint, or employ officers, agents, and employees of the district and to define their duties and fix their compensation;

(15) To do and perform all acts and things and to have and exercise any and all powers necessary, convenient, or appropriate to effectuate the purpose for which the district is organized.



§ 14-250-112 - Expansion of service area.

Service may be extended to any person upon majority vote of the board if the extension will not cause injury to any person already served and if the costs for the service are calculated and billed in an equitable manner.



§ 14-250-113 - Nonprofit operation.

(a) Wastewater districts formed pursuant to this chapter shall be operated without profit, but the rates, fees, rent, or other charges for wastewater disposal and other facilities, supplies, equipment, or services furnished by the wastewater district shall be sufficient at all times:

(1) To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its affairs and the principal of and interest on the obligations issued or assumed by the district in the performance of the purposes for which it was organized;

(2) For the creation of adequate reserves.

(b) The revenues of the wastewater district shall be devoted first to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations and, thereafter, to such reserves for improvements, new construction, depreciation, and contingencies as the board may prescribe from time to time.

(c) Revenues not required for the purposes set forth in subsection (b) of this section shall be returned from time to time to the customers of the wastewater district on a pro rata basis, according to the amount of business done with each customer during the period for which the return is made, either in cash, in abatement of current charges for wastewater disposal, or otherwise as the board determines. The return may be made by way of a general rate reduction to customers if the board so elects.



§ 14-250-114 - Tax and assessment exemption.

Districts formed pursuant to this chapter shall be exempt from all excise taxes of whatsoever kind or nature and, further, shall be exempt from payment of assessments in any general or special taxing district levied upon the property of the water district, whether real, personal, or mixed.



§ 14-250-115 - Service or rate grievance -- Right to petition.

(a) Any person aggrieved by the service furnished or rates charged by a district shall have, as a matter of right, the right to petition the grievance from the decision or action of the district to the circuit court of the county in which the district was formed.

(b) Upon the petition being filed, the circuit court shall hear the petition de novo and is empowered to make such orders as may be necessary and proper in equity.






Chapter 251 - Water Improvement Districts

§ 14-251-101 - Definition.

The term "operating authority", as used in this chapter unless the context otherwise requires, is defined to mean either the legislative body or the board of commissioners, whichever is charged in a given instance with the responsibility of operating the municipal waterworks system.



§ 14-251-102 - Applicability.

The provisions of this chapter, with the exception of §§ 14-251-104 and 14-251-108, shall apply to all water improvement districts.



§ 14-251-103 - Penalty.

The violation of this chapter or of any rule or regulation adopted by the operating authority shall constitute a misdemeanor, and upon conviction the offender shall be fined not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) for each offense.



§ 14-251-104 - Summons and prosecution for offense.

(a) Wardens may issue a special summons returnable to the municipal court of the municipality owning the waterworks system. The summons shall specify the date of the offense and the law or the number of the rule or regulation violated.

(b) The original of the summons shall be retained by the warden. A copy shall be delivered to the offender and two (2) copies delivered to the clerk of the municipal court within ten (10) days after issuance of the summons.

(c) The clerk of the court shall insert the date of hearing on one (1) copy of the summons and the copy shall be served on the offender by regular mail or may be served in person by the warden or by any other person authorized by law to serve process.

(d) It shall be the duty of the prosecuting attorney of the county where the municipality is located to prosecute offenders.



§ 14-251-105 - Injunction.

(a) Anything to the contrary in this chapter notwithstanding, the State Board of Health may obtain an injunction restraining the operating authority from permitting a recreational activity if the rules and regulations adopted by the operating authority or if the provisions of any lease granted by the operating authority, do not adequately protect the water supply from pollution, or if the rules and regulations or the terms of any lease are not properly enforced by the operating authority.

(b) Any operating authority may obtain prohibitive and mandatory injunctions against any person, firm, or corporation polluting its water supply or refusing to obey lawful regulations adopted by the operating authority or the State Board of Health for the protection of any municipal water supply.



§ 14-251-106 - Recreational activities on lands and waters authorized -- Exceptions.

(a) The operating authority of any municipally owned waterworks system which maintains adequate controls against pollution shall have the authority to permit recreational activities upon the lands and waters owned by the municipality for waterworks purposes, to construct recreational facilities, to collect fees and rentals for permitting recreational activities, and to prescribe rules and regulations prohibiting, permitting, and governing recreational activities.

(1) The rules and regulations shall have the force and effect of any other laws of this state and shall be effective wherever the lands and waters are located.

(2) A copy of all rules and regulations, or amendments thereto, adopted by the operating authority shall be furnished to the State Board of Health within thirty (30) days after adoption.

(3) If the operating authority elects to permit hunting or fishing upon its premises, the laws of this state and the rules and regulations of the Arkansas State Game and Fish Commission governing hunting and fishing shall remain in full force and effect and may not be abrogated by the rules and regulations of the operating authority.

(b) Regardless of any rule or regulation adopted by the operating authority, it shall be unlawful for any person to wade, bathe, or swim in any lake or reservoir of less than seven hundred (700) acre surface used by a municipality for its water supply, or to wade, bathe, or swim in that part of any nonnavigable stream located upon land belonging to the municipality which lies above the water intake or impounding dam owned by the municipality. However, the prohibition set forth in this subsection shall not apply to reservoirs whose water is diverted into a natural stream and flows by gravity down the stream three (3) or more miles before reaching the water intake of the municipality unless all of the land of the stream belongs to the municipality.

(c) It shall be unlawful for any unauthorized person to camp upon land not owned by him which is located above any impounding dam for the municipal water supply and within the drainage area of the reservoir, lake, or nonnavigable stream from which the water supply is taken. However, where any land adjoining the drainage area, reservoir, lake, or nonnavigable stream from which the water supply is taken is within the confines of any national forest reserve or national park, persons may camp upon the lands enclosed in the national forest reserve or national park upon such terms and conditions which are or may be permitted by the rules and regulations governing the national forest reserves or national parks.



§ 14-251-107 - Lease of property for recreational purposes.

(a) The operating authority may lease portions of its property for recreational purposes upon such terms as it deems advisable and may permit the lessee to construct upon the leased premises such recreational and merchandising facilities as the operating authority thinks proper.

(b) Public notice of intention to lease the premises shall be published at least one (1) time and at least two (2) weeks before the bid date in a newspaper of general circulation in the county where the municipality is situated.

(c) The operating authority may reject all bids or may accept the bid which it believes most advantageous, bearing in mind the experience and financial resources of the bidder.



§ 14-251-108 - Designation of warden.

(a) Any employee of the operating authority may be designated as a warden.

(b) Wardens shall have the authority to arrest or apprehend any person whom they believe to have violated this chapter, or the boating laws of this state, or the rules and regulations of the operating authority which are authorized in this chapter, or the rules and regulations of the State Board of Health pertaining to protection of municipal water supplies and may take the offender when apprehended before any court having jurisdiction of the offense. Wardens shall have no authority to make arrests for violation of the game and fish laws, rules, and regulations of this state.



§ 14-251-109 - Nonliability of employees.

No municipality or operating authority permitting any activities authorized by this chapter shall be liable for the torts of its servants, agents, or employees, committed while acting within the scope of their employment in carrying out the duties assigned to them in connection with the aforesaid recreational activities.



§ 14-251-110 - Disposition of fees, rentals, etc.

All fees, rentals, or other income of any type derived by the operating authority as a result of the acts authorized in this chapter, may be treated as recreational rather than as water revenues and may be used to defray the cost of providing or maintaining recreational facilities and providing for protection of the water supply against pollution because of recreational activities.






Chapter 252-260 - [Reserved.]

[Reserved]






Subtitle 16 - Public Health And Welfare Generally

Chapter 261 - General Provisions

[Reserved]



Chapter 262 - Local Health Authorities

§ 14-262-101 - Penalties.

(a) Every firm, person, or corporation violating any of the provisions of this chapter, or any of the orders, rules, or regulations made and promulgated in pursuance hereof, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment not exceeding one (1) month, or both. Each day of violation shall constitute a separate offense.

(b) (1) Every firm, person, or corporation who violates any of the rules or regulations issued or promulgated by the board, or who violates any condition of a license, permit, certificate or any other type of registration issued by the State Board of Health may be assessed a civil penalty by the board. The penalty shall not exceed one thousand dollars ($1,000) for each violation. Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessments. However, no civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on the violation.

(2) All fines collected under this subsection shall be deposited in the State Treasury and credited to the Public Health Fund to be used to defray the costs of administering this section.

(3) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to fines collected under this subsection, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(4) All rules and regulations promulgated pursuant to this subsection shall be reviewed by the House and Senate Interim Committees on Public Health, Welfare, and Labor or appropriate subcommittees thereof.



§ 14-262-102 - City board of health.

(a) A city of the first class or city of the second class may establish a city board of health to be constituted as follows:

(1) The mayor of the city may appoint no fewer than five (5) persons, two (2) of whom shall be physicians who shall be graduates of reputable medical colleges and of good professional standing, who shall constitute a city board of health, and who shall have and exercise the powers conferred upon those boards by law and by the ordinances of the city; and

(2) The mayor of the city shall be an ex officio member of the board.

(b) (1) The city council shall have the power to establish a board of health.

(2) The board shall have jurisdiction for one (1) mile beyond the city limits, and for quarantine purposes, in cases of epidemic, five (5) miles.

(c) The city council shall have power to invest the board with such powers and impose upon it such duties as shall be necessary to:

(1) Secure the city and its inhabitants from the evils of contagious, malignant, and infectious diseases;

(2) Provide for its proper organization and the election or appointment of the necessary officers; and

(3) Make such bylaws, rules, and regulations for its government and support as shall be required for enforcing the prompt and efficient performance of its duties and the lawful exercise of its powers.



§ 14-262-103 - City health officer.

(a) The office of city health officer may be created by the governing body of a city of the first class, city of the second class, or an incorporated town.

(b) The office of city health officer shall be filled by a competent physician who is legally qualified to practice medicine within this state, a graduate of a reputable medical college, and of reputable professional standing.

(c) (1) (A) It is the duty of the mayor of each incorporated city and town within this state to elect a qualified person to the office of city health officer if the governing body of the city or town creates the office.

(B) The appointment shall be approved by a majority of the votes of the city or town council.

(2) After appointment, the city health officer shall:

(A) Take and subscribe to the constitutional oath of office;

(B) File a copy of the appointment with the State Board of Health, and

(C) Shall not be deemed to be legally qualified until the copies have been so filed.

(d) (1) Each city health officer shall perform such duties as may be required by the ordinances of his or her city or town.

(2) The officer shall discharge and perform such duties as may be prescribed for him or her under the directions, rules, regulations, and requirements of the board.

(3) The officer shall be required to aid and assist the board in all matters of quarantine, vital and mortuary statistics, inspection, disease prevention and suppression, and sanitation within his or her jurisdiction.

(4) The officer shall at all times report to the board, in such manner and form as shall be prescribed by the board, the presence of all contagious, infectious, and dangerous epidemic diseases within his or her jurisdiction and shall make such other and further reports in the manner and form and at the times as the board shall direct, touching all matters as may be proper for the board to direct.

(5) The officer shall aid the board at all times in the enforcement of proper rules, regulations, and requirements in the enforcement of all sanitary laws, quarantine regulations, and vital statistics collections and shall perform any other duties the board shall direct.

(e) The compensation of city health officers shall be fixed by the mayor and council of the respective towns and cities within this state.



§ 14-262-104 - County health officer.

(a) The office of county health officer is created in each county within the state.

(b) The State Board of Health, upon recommendation of the county judge, shall appoint for each county in this state a health officer who shall serve a term of four (4) years and may be reappointed for additional terms.

(c) (1) The county health officer shall be a graduate of an accredited and reputable medical or osteopathic university, shall be licensed to practice medicine in Arkansas, and shall have had at least three (3) years' experience in the practice of medicine in this state.

(2) Time spent in the practice of medicine while in the services of the armed forces of the United States shall be accepted as equivalent to time spent in the practice of medicine in Arkansas.

(d) (1) (A) The county health officer shall serve as a key public health representative in the local community.

(B) The duties of the county health officer shall include without limitation:

(i) Promoting the use of local health unit services;

(ii) Advocating for public health policy initiatives with local and state policy makers;

(iii) Providing assistance to local public health education and promotion of initiatives; and

(iv) Establishing a regular communication process with the local health unit administrator.

(2) The county health officer also shall aid and assist the State Board of Health and collaborate with the State Health Officer and the Department of Health in county emergency preparedness response and planning including without limitation:

(A) Implementing orders of the State Health Officer if isolation, quarantine, or emergency legal measures are required;

(B) Participating in the development, review, or both development and review of local emergency plans; and

(C) Serving as a local spokesperson to media, general public, and medical community in the event of a public health emergency.

(3) The county health officer also shall support the board, the State Health Officer, and the department with any infectious or communicable disease outbreaks by without limitation:

(A) Assisting in containment and management of an infectious disease outbreak under the direction of state public health officials;

(B) Providing prescriptive support for medication as appropriate; and

(C) Serving as local spokesperson to media, the community at large, and the medical community in the event of infectious disease outbreak based on information provided by the department.

(e) The county health officer shall make reports to the board and the department as requested.

(f) The county health officer also shall perform other duties as prescribed under rules of the board.

(g) The county health officer may receive an annual salary to be fixed by the county court, which may be payable monthly out of the county treasury.

(h) Upon the failure of the county health officer to perform the duties of his or her office, as required by this section, he or she may be removed by the board.

(i) When performing official duties, a county health officer is immune from civil suit and liability in the same manner officers and employees of the State of Arkansas are immune under § 19-10-305 and Arkansas Constitution, Article 5, § 20.



§ 14-262-105 - Expenses and claims.

(a) All expenses legally incurred for the work of protecting the public health outside of cities and towns shall be paid by the county in which the expense is incurred, and claims shall be allowed by the county court when proved as other claims against a county are required by law to be proved; however, every claim must be approved by the county health officer before allowance.

(b) The expense legally incurred for the protection of public health inside corporate limits of cities and towns shall be paid out of the treasury of the cities and towns in which the work is done.

(c) All of the expenditures made by representatives of the State Board of Health and chargeable, under the provisions of this act, to any county, city, or town shall be made only with the advice and consent of the county judge of the county, or of the city board of health in any city of the first or second class, or of the mayor and town council in any incorporated town.

(d) From the judgment of the county court upon a claim, the claimant or any taxpayer of the county may appeal to the circuit court and thence to the Supreme Court.



§ 14-262-106 - County or district health departments -- Establishment.

(a) Any county may, by proper order of the county court, establish and maintain a county health department.

(b) Any two (2) or more counties may, with approval of the State Board of Health and, by order of the county court of the respective counties, establish and maintain a district health department.

(c) As used in this act, unless the context otherwise requires, "department" means a county or district health department which shall consist of a public health officer and all other personnel employed or retained under the provisions of this act.

(d) (1) Whenever a petition requesting the establishment and maintenance of a county health department is signed by fifteen percent (15%) or more of the qualified electors of a county and is presented to the county court of that county, the county court shall, by an order, instruct the county clerk to certify to the county board of election commissioners the proposition of the establishment and maintenance of such a health department, and the county board of election commissioners shall make provision for submitting the proposition to the electors of the county at the next general election.

(2) If a majority of all the votes cast upon the proposition is in favor of it, the county court shall immediately proceed to establish a health department.

(e) (1) Whenever a petition requesting the establishment and maintenance of a multiple-county health department is signed by fifteen percent (15%) or more of the qualified electors in each of at least two (2) adjacent counties, is presented to the respective county courts, and is approved by the State Board of Health, each county court shall, by an order, instruct its respective county clerk to certify to its county board of election commissioners the proposition of the establishment and maintenance of such a health department, and the county board of election commissioners shall make provision for submitting the proposition to the electors of the county at the next general election.

(2) If a majority of all the votes cast upon the proposition in each county is in favor of it, the several county courts shall immediately proceed to organize a multiple-county health department and shall agree on the conditions governing the organization and operation of the department and the apportionment of the cost thereof.

(f) In the event three (3) or more counties have joined in petitioning for the establishment and maintenance of a multiple-county health department and not all of the counties shall vote in favor of the proposition, but two (2) or more do vote in favor of the proposition, then, with the approval of the State Board of Health, they shall proceed to organize a multiple-county health department; however, no county shall be forced to participate in the establishment and maintenance of a multiple-county health department that votes "NO" regarding the creation of the health unit.

(g) No county, whether in a multiple unit or otherwise, voting "NO" regarding the establishment and maintenance of a county health department shall be forced to create a health unit.



§ 14-262-107 - County or district health departments -- Jurisdiction.

(a) The jurisdiction of any county or district health department shall extend over all unincorporated areas and over all municipal corporations within the territorial limits of the county or the counties comprising the district, but not over the territory of any municipal corporation which at the time of the establishment of the county or district health department had a population in excess of twenty-five thousand (25,000) according to the most recent federal census and which maintains its own health department and employs a supervising health officer; however, any such municipal corporation not otherwise within the jurisdiction of a department, by the passage of an ordinance by three-fourths (3/4) of the elected members of its city council, board of trustees, or other governing body, and by agreement with the county or district board of health approved by the State Board of Health, may merge its department with the county or district health department.

(b) All local boards of health existing within the county or district, except those of any municipal corporation which at the time of the establishment of the county or district health department had a population in excess of twenty-five thousand (25,000) according to the most recent federal census and which maintains its own health department, employs a supervising health officer, and does not elect to merge its health activities with the county or district health department shall be dissolved upon the organization of a county or district health department under the provisions of this act, or upon the acceptance of a county into a district health department.

(c) All cities of the first class under twenty-five thousand (25,000) in population incorporated in any county or district health department may contribute an equitable share of the annual financial cost of the health department.



§ 14-262-108 - County or district health departments -- Personnel.

(a) The administrative and executive head of each county and district health department shall be a public health officer, which office is created by this section.

(b) (1) The public health officer shall be appointed by the county or district board of health to serve for a term of four (4) years and shall possess such qualifications as may be prescribed by the State Board of Health.

(2) He shall be employed on a full-time basis and shall receive such compensation and expense allowance as may be recommended by the county or district board and with the approval of the State Board of Health.

(c) (1) All other personnel required by a department shall be appointed by the public health officer from the civil service list, where one exists, and shall possess qualifications approved by the State Board of Health.

(2) All personnel shall perform the duties as shall be prescribed by the public health officer.



§ 14-262-109 - County or district health departments -- Powers and duties.

(a) Each county and district health department shall have and exercise, in addition to all other powers and duties imposed upon it by law, the following powers and duties:

(1) To administer and enforce the laws pertaining to public health and vital statistics and the orders, rules, regulations, and standards promulgated by the State Board of Health;

(2) To investigate and control the cause of epidemic and communicable disease affecting the public health;

(3) To establish, maintain, and enforce isolation and quarantine, and, in pursuance thereof and for this purpose only, to exercise such physical control over property and over the persons of the people within the jurisdiction of the department as the department may find necessary for the protection of the public health;

(4) To make any necessary sanitary and health investigations and inspections on its own initiative or in cooperation with the Department of Health as to any matters affecting public health, within the jurisdiction and control of the department;

(5) To cooperate with the Department of Health and the State Board of Health in all matters pertaining to public health;

(6) To initiate and carry out health programs, not inconsistent with law, that may be deemed necessary or desirable for the protection of the public health and the control of disease.

(b) A representative of the county health department may visit any or all schools in a school district when requested to do so by the superintendent of schools or other appropriate official of the district for the purpose of checking for and assisting with medical problems of students at the school.



§ 14-262-110 - County or district health departments -- Dissolution.

(a) Any county or district health department may be dissolved by a referendum initiated by petition or submitted by vote as prescribed in § 14-262-106.

(b) The proposition shall be stated "FOR the discontinuance of the county (or district) health department" and "AGAINST the discontinuance of the county (or district) health department."



§ 14-262-111 - County or district health departments -- Joining or withdrawing.

(a) (1) Any county adjacent to a district maintaining a district health department may, with the approval of the State Board of Health, become a part of the district by either of the following two (2) methods:

(A) By agreement between the county courts of the counties comprising the district;

(B) By a petition signed by one hundred (100) or more of the qualified electors of the county presented to the county court of the county. The court shall thereupon, by an order, direct the clerk of the county to certify to the county board of election commissioners the proposition to be submitted to the electors of the county at the next general election, and, in the event that a majority vote in favor of the proposition, the county shall thereupon be added to the district.

(2) Upon being accepted into a district, a county shall thereupon become subject to all of the provisions of this act as though it were originally a part of the district.

(b) Any municipal corporation which has voluntarily merged its health department with a county or district health department, under the authority of § 14-262-107, may withdraw from the county or district health department by resolution of its city council, board of trustees, or other governing body; however, no municipal corporation may withdraw from a department within the two-year period following the municipal corporation's becoming a part of the department, and then only after ninety (90) days' written notice given to the department.

(c) Any county which has become a part of a district health department may withdraw from the district health department pursuant to the following procedure: Upon a petition of one hundred (100) or more qualified electors, the county court shall, by an order, direct the county clerk to certify to the county board of election commissioners the question of withdrawal, which shall be submitted to the electors of the county at the next general election; in the event the vote is favorable to the withdrawal, the county court shall thereupon formally withdraw the county from the district health department, but only after ninety (90) days' written notice is given to the district health department, and the withdrawal may not be less than two (2) years after the entry of the county into the district health department.



§ 14-262-112 - Public health officers -- Powers and duties.

In addition to the other powers and duties conferred and imposed upon a public health officer in this act, the officer, in person or through the other officers and employees of the department, shall have and exercise the following powers and duties:

(1) To administer and enforce the public health laws of the State of Arkansas; the orders, rules, regulations, and standards of the State Board of Health; and the orders, rules, and regulations of the county or district board of health;

(2) To exercise all powers and duties conferred and imposed upon county or district health departments not expressly delegated to county or district boards of health by the provisions of this act;

(3) To act as the local registrar of vital statistics for the area over which his county or district health department has jurisdiction, as follows:

(A) In county health departments, he shall collect fees for this service that shall be credited to the department fund and used in the administration of the department;

(B) In district health departments, the health officer shall appoint a deputy registrar in each county who shall be a full-time employee of the department, and the fees collected for this service shall be credited to the department and used in the administration of the department.

(4) To be custodian of all property and records of the department;

(5) To submit to the State Board of Health an annual report of the administration of his department and such information as may be required, to maintain such records as may be prescribed by the State Board of Health, and to provide such reports as may be requested, including the provision of an annual report.



§ 14-262-113 - County or district boards of health -- Appointment.

(a) Within thirty (30) days after the entry of an order by the county court to establish and maintain a county or district health department, the county court or courts, as the case may be, shall proceed to organize the department by the appointment of a county or district board of health.

(b) (1) Every county board of health shall consist of five (5) members, at least one (1) of whom shall have a degree of Doctor of Medicine from a medical school approved by the Council on Medical Education and Hospitals, or its successor, of the American Medical Association, to be appointed by the county judge for five-year terms, except that the members first appointed shall be so designated so that one shall serve for one (1) year, one for two (2) years, one for three (3) years, one for four (4) years, and one for five (5) years, from January 1 of the year appointed. Thereafter, full term appointments shall be for five (5) years.

(2) All members shall be residents of the county.

(3) Appointments shall be made to the board so that no business or professional group shall constitute a majority of the board.

(4) Any vacancy on the board shall be filled by the county judge in the same manner as full-term appointments by the appointment of a qualified person for the unexpired term.

(c) (1) Every district board of health shall consist of two (2) members for each county who shall reside in the county from which they are appointed, one (1) of whom shall have a degree of Doctor of Medicine from a medical school approved by the Council on Medical Education and Hospitals, or its successor, of the American Medical Association, to be appointed by the county judge of the county in which they reside, together with one (1) additional member to be chosen from the district by the members so appointed; however, the additional member shall not be a member of the medical profession.

(2) The members of the board of health first appointed shall be designated by the county judge so that one member from each county shall serve for three (3) years and one member for five (5) years; thereafter, all full-term appointments shall be for five (5) years. The additional member to be chosen by the members so appointed shall serve five (5) years.

(3) Appointments shall be made to the board so that no business or professional group shall constitute a majority of the board.

(4) Any vacancy on the board shall be filled by the county judge in the same manner as full-term appointments by the appointment of a qualified person for the unexpired term.



§ 14-262-114 - County or district boards of health -- Meetings -- Compensation.

(a) (1) Each board shall, at its organizational meeting, elect from its members a president and such other officers as it shall determine.

(2) The public health officer of the county or district health department, as provided in this act, may serve as secretary, in the discretion of the board, but he shall not be a member of the board.

(3) All officers shall hold office at the pleasure of the board.

(b) (1) Regular meetings of the board shall be held not less than once every year, at such time as it may be fixed by resolution of the board.

(2) Special meetings of the board may be called by the president, by the county or district public health officer, or by a majority of the members of the board, at any time with three (3) days' notice by mail or, in case of emergency, with twenty-four (24) hours' notice by telephone or telegraph.

(3) The board may adopt, and at any time may amend, bylaws in relation to its meetings and the transaction of its business.

(4) A majority shall constitute a quorum of the board.

(5) Members shall serve without compensation, but shall be reimbursed by the county in which the member resides for the actual and legal expenses incurred in attending any called regular or special meeting of the board.



§ 14-262-115 - County or district boards of health -- Powers and duties.

(a) In addition to all other powers and duties conferred and imposed upon county and district boards of health by the provisions of this act, the boards shall have and exercise the following specific powers and duties:

(1) To provide, equip, and maintain suitable offices and all necessary facilities for the proper administration and operation of the county or district health department;

(2) To determine general policies to be followed by the public health officer in administering and enforcing the public health laws, rules, and regulations of the board and the orders, rules, regulations, and standards promulgated by the State Board of Health;

(3) To act in an advisory capacity to the public health officer on all matters pertaining to public health;

(4) To issue from time to time such orders and to adopt such rules and regulations, not inconsistent with the public health laws of this state nor with the orders, rules, and regulations of the State Board of Health, as the board may deem necessary for the proper exercise of the powers and duties vested in or imposed upon a county or district health department or board of health by this act.

(b) All statutes, rules, and regulations in force on February 28, 1949, which relate to matters concerning public health in municipalities coming under the jurisdiction of the county or district boards, as set forth in § 14-262-107, shall remain in full force and shall be enforceable by the boards unless and until they are amended or repealed by proper authority or unless they are repugnant to the provisions of this act.



§ 14-262-116 - City health department in cities with a population of 25,000 or more -- City board of health -- City health officer.

(a) Within thirty (30) days after the entry of an order by the city council of a city of twenty-five thousand (25,000) or more, according to the most recent federal census, to establish and maintain a city health department, the city council shall proceed to organize a health department by the appointment of a city board of health.

(b) (1) Every city board of health shall consist of five (5) members, two (2) of whom shall have a degree of Doctor of Medicine from a medical school approved by the Council on Medical Education and Hospitals, or its successor, of the American Medical Association, to be appointed by the mayor for a five-year term, except that the members first appointed shall be so designated that one shall serve for one (1) year, one for two (2) years, one for three (3) years, one for four (4) years, and one for five (5) years, from January 1 of the year appointed; thereafter, full-term appointments shall be for five (5) years.

(2) All members shall be residents of the city.

(3) Appointments shall be made to the board so that no business or professional group shall constitute a majority of the board.

(4) Any vacancy on the board shall be filled by the mayor in the same manner as full-term appointments by the appointment of a qualified person for the unexpired term.

(5) At its organizational meeting, the board shall elect from its members a president and such other officers as it shall determine.

(6) The city health officer of the city health department, as provided in this act, in the discretion of the board, may serve as secretary, but he shall not be a member of the board.

(7) All officers shall hold office at the pleasure of the board.

(8) Regular meetings of the board shall be held not less than one (1) time every year, at such time as may be fixed by resolution of the board. Special meetings of the board may be called by the president, by the city health officer, or by a majority of the members of the board, at any time with three (3) days' notice by mail, or, in case of emergency, with twenty-four (24) hours' notice by telephone or telegraph.

(9) The board may adopt, and at any time amend, bylaws in relation to its meetings and the transaction of its business.

(10) A majority shall constitute a quorum of the board.

(11) Members shall serve without compensation.

(12) The powers and duties of the city board of health are to be the same as set forth in § 14-262-115.

(c) (1) In a city of twenty-five thousand (25,000) or more establishing a city health department, the office of city health officer shall be created and filled by a doctor who has a degree of Doctor of Medicine from a medical school approved by the Council on Medical Education and Hospitals, or its successor, of the American Medical Association, and who shall possess such qualifications as may be prescribed by the State Board of Health.

(2) The city health officer of each incorporated city of twenty-five thousand (25,000) or more which establishes a city health department shall be appointed by the mayor and approved by the city council to serve on a full-time basis for four (4) years.

(3) The city health officer, after appointment, shall take and subscribe to the constitutional oath of office, shall file a copy of his appointment with the State Board of Health, and shall not be deemed qualified to serve until the copy has been filed.

(4) Each city health officer shall perform the following:

(A) Such duties as may be required by the city board of health and the city council;

(B) Such duties as may be required of him by general law and the city board of health, mayor, council, or ordinances with regard to the general health and sanitation of towns and cities; and

(C) Such duties as shall be legally required of him by general law and the city board of health, mayor, councils, or ordinances of the city or town, or by the directions, rules, regulations, and requirements of the State Board of Health.

(5) The powers and duties of the city health officer shall be the same as those set forth in § 14-262-112.



§ 14-262-117 - Legal action and adviser.

The prosecuting attorney of the judicial circuits, his deputy, or the city attorney, the case as may be, shall, without fee or reward, advise and give legal assistance to the public health officer and the county, district, or city board of health and shall bring any civil or criminal action upon the request of the health officer, the county, district, or city board of health, or the State Board of Health on all questions relating to the enforcement of the provisions of this act.



§ 14-262-118 - Employment status.

Those employees of city and county health offices who are occupying state-authorized positions and are being paid by the Department of Health from either state or federal funds shall be deemed to be state employees under the full direction and supervision of the Department of Health.



§ 14-262-119 - County Organization of State Aid Fund.

(a) (1) In addition to any and all other appropriations made for the State Board of Health, there may be made an appropriation which shall be known as the County Organization of State Aid Fund, which shall be expended exclusively for this purpose.

(2) The fund shall be available to any county whenever the county shall make an appropriation of an adequate sum of money, to be approved by the Director of the Department of Health, necessary to do effective work.

(3) All counties which shall be found organized for this work on July 1 of each year shall receive priority in the allocation of funds.

(b) (1) Before any county shall receive state aid under the provisions of this section, a cooperative budget shall be prepared by the county judge, the Director of the Department of Health, and any other agency which may be contributing and shall be signed by each.

(2) The Director of the Department of Health shall draw vouchers against the State Aid Fund, as provided in the cooperative budget, in the usual manner.






Chapter 263 - Board Of Governors For County Hospitals

§ 14-263-101 - Legislative intent.

(a) It is found and determined by the General Assembly that § 14-14-101 et seq. specifically repealed the existing laws relating to county hospital boards of governors and provided that county hospital boards of governors, along with various other county boards and commissions, would cease to exist on July 1, 1978, or sooner if so provided by ordinance of the quorum court, and that the functions and duties of those boards would thereafter be assigned to various county departments.

(b) The General Assembly declares that it would be highly detrimental to the various county hospitals in this state to abolish the boards of governors of those hospitals and to transfer the responsibility for the management and operation of those hospitals to a county department.

(c) It is the purpose and intent of the General Assembly to substantially reenact the laws relating to county hospital boards of governors which were repealed by § 117 of Acts 1977, No. 742, to amend § 14-14-712 so as to exclude county hospital boards of governors from the provisions of § 14-14-712, relating to the reorganization of county boards and commissions, and to assure that the various county hospital boards of governors in the state will continue to function and have the authority and responsibility for the management, control, and operation of the respective county hospitals in substantially the same manner and to the same extent as was provided in Acts 1949, No. 481 [repealed] and the various acts amendatory and supplemental thereto, as if those acts had not been repealed and as if county hospital boards of governors had never been included in the provisions of § 14-14-712; however, in keeping with the intent of Arkansas Constitution, Amendment 55, the quorum courts of the respective counties shall have the authority as set forth in this chapter and § 14-14-712 regarding the appointment and functions of county hospital boards of governors.



§ 14-263-102 - Continuation of existing boards of governors.

(a) The various county hospital boards of governors in existence on August 15, 1977, shall continue in existence and shall function under the provisions of this chapter.

(b) The members of all those boards serving on August 15, 1977, shall continue to serve for the respective terms for which they were appointed, and their successors shall be selected in the manner and for the terms provided in this chapter.



§ 14-263-103 - Creation.

(a) There is created in each county in this state owning a county hospital a board of governors which shall be charged with the responsibility of the management, control, and operation of the county hospital as provided in this chapter.

(b) (1) If there is more than one (1) county hospital in any one (1) county, the hospitals may be operated under the management and control of a single board of governors, or the quorum court of the county, if it so elects, may establish, by an appropriate ordinance, a board of governors of each county hospital.

(2) The ordinance of the quorum court providing for a separate board of governors for each such hospital shall designate the county hospital over which each board shall have jurisdiction.

(3) When the quorum court establishes a separate board of governors for each county hospital in the county, each board of governors shall be constituted, shall be appointed, and shall have the duties, powers, and responsibilities with reference to the county hospital over which it has jurisdiction as specified in this chapter.

(c) The existence of a board of governors is no longer required once the county rather than the board of governors has leased the hospital facilities in accordance with § 14-263-106.



§ 14-263-104 - Members.

(a) The board of governors shall consist of seven (7) members, who shall be qualified electors of the county in which the hospital is located and who shall be appointed by the county judge and approved by the quorum court.

(b) (1) The regular term of office of each member so appointed by the county judge and approved by the quorum court shall begin as of July 1 next following the expiration of the term of his predecessor and shall end on June 30 of the seventh year thereafter; however, the terms of the original members shall be designated and arranged by the county judge so that the term of one (1) member shall expire on June 30 next following the date of his appointment, and the terms of the other members shall expire, respectively, on June 30 of the first, second, third, fourth, fifth, and sixth years thereafter.

(2) Interim appointments shall be for the unexpired term.

(3) Each board member shall hold office after the expiration of his term of office until his successor has been appointed and qualified.

(4) All appointments made to fill vacancies caused by expiration of terms or by death shall be for a period of seven (7) years.

(5) The duty to appoint the initial members of the board and to fill vacancies in case of death, resignation, expiration of terms, or for any other reason shall be that of the county judge with approval of the quorum court.

(c) (1) In any county in which there are two (2) county-owned hospitals under the management, control, and direction of a single board of governors, the membership of the board of governors for those hospitals may be increased to eight (8) members, by ordinance of the quorum court.

(2) When a county hospital board of governors is increased to eight (8) members as authorized in this subsection, the additional member of the board shall be appointed in the same manner, shall possess the same qualifications, shall have the same authority and responsibility, and shall be subject to removal for cause as other members of the board.

(3) When the membership of a board is increased to eight (8) members, the person first appointed to fill the additional position shall be appointed for a term of eight (8) years, and thereafter all successor appointments to the board shall be for terms of eight (8) years in such manner that the term of one (1) member of the board shall expire each year.

(d) In the event of misconduct or refusal to act, any member of the board may be removed for cause.

(e) The board of governors shall be an honorary board, and its members shall receive no compensation for their services, nor shall they be liable individually for any civil damages arising out of the operation of the hospital.



§ 14-263-105 - Powers and duties.

(a) Within ten (10) days after the appointment of the members of a board created by this chapter, the board shall assemble and elect from its membership a chairman and shall organize for the purpose of performing its duties.

(b) Each board, being charged with the duty of managing, controlling, and supervising the operation of the county hospital, is vested by the terms of this chapter with discretion as to what policies and methods of operation shall be in the best interest of the hospital.

(c) Each board is empowered with the authority to make regulations, employ personnel, and prescribe any and all requirements and other matters pertaining to the operation of the hospital by the board.

(d) Each board shall employ, in addition to other personnel, some competent person to act as administrative officer. The board may require such bond as it shall deem necessary of its manager or other personnel for the performance of their duties, which personnel shall be paid salaries as determined by the board.

(e) The right of the administrative officer or board to make quarterly reports and settlements to the county treasurer is expressly conferred by this chapter.

(f) (1) Each board shall submit monthly reports beginning on the twentieth day of the month following the previous month of operation of the hospital and on the twentieth day of each month thereafter, to the county judge and quorum court.

(2) The reports shall include an accounting of receipts and disbursements and such other reports, data, and information as may be required by the county judge or quorum court, or the reports shall be prepared and submitted in accordance with generally accepted hospital accounting procedures.

(g) Each board is empowered to accept promissory notes from patients for sums due the hospital and to discount the notes to banks, in a commercially reasonable manner, with recourse; but recourse shall be limited to hospital funds and shall not constitute a general claim against the county.



§ 14-263-106 - Contracting or leasing of hospital facilities.

(a) (1) Should the board of governors determine that it would be in the best interests of the citizens of the county that the hospital be operated or leased to an individual, a firm, or a corporation, the board of governors may contract or lease the equipment and hospital facilities to the individual, firm, or corporation for a period of time and for consideration and conditions the board of governors may deem wise, subject to approval of the contract or lease by the county judge and the quorum court of the county in which the hospital is located.

(2) With the recommendation of the board of governors, the county may be the lessor of the hospital rather than the board.

(3) Once a lease has been entered into by the county rather than the board of governors, there shall be no requirement for a future recommendation by the board of governors for a subsequent lease by the board of governors before entering into the lease, and the county may enter into contracts concerning the hospital without the recommendation of the board of governors.

(b) If the county rather than the board of governors leases the hospital facilities in accordance with subsection (a) of this section, the duties of managing, controlling, and supervising the operation of the county hospital, as described in § 14-263-105, shall be imposed upon the lessee, which shall eliminate the requirement that a board of governors submit monthly reports or be in place for the duration of the term of the lease and any extensions thereof, unless the quorum court and county judge determine the board should continue in its existence or should be reinstated.

(c) Once the board of governors has made its initial determination that it is in the best interests of the citizens of the county to lease the hospital, the county, if it is the lessor, will thereafter be responsible for all matters pertaining to the lease, the facilities, and the lessee, including without limitation:

(1) Renewal or extension of the lease; or

(2) Any conflicts that may arise pertaining to the lease or the lessee.

(d) (1) This section applies to all hospital leases adopted before July 31, 2007, adopted or entered under the authority of this section.

(2) All such leases adopted or entered into before July 31, 2007, shall be considered for all purposes as if adopted or entered into under this section.

(3) A lease adopted before July 31, 2007, shall not be held to be invalid by reason of § 14-263-103 and this section.






Chapter 264 - Commissions For Municipal Hospitals

§ 14-264-101 - Construction, applicability, and effect.

(a) Nothing in this chapter shall be construed as repealing any special act previously passed providing for a board of commissioners to administer or operate municipal hospitals, and this chapter shall apply solely to cities of the first class owning or operating hospitals, including hospitals in the process of construction.

(b) The provisions of this chapter shall be cumulative and shall not be deemed to repeal or supersede any other plan of operation of any municipal hospital as authorized by law since it is the intention of this chapter to provide an additional method of operation of any municipal hospital subject to the terms of this chapter.



§ 14-264-102 - Creation.

(a) Any city of the first class, or any city of the second class in counties with a population of not less than seventeen thousand (17,000) nor more than thirty-eight thousand five hundred (38,500), according to the last federal census, which own or operate a municipal hospital, including a municipal hospital in the process of construction, may create a commission, by appropriate action of its city council, for the purpose of operating and managing the hospital.

(b) Any city, as defined in this section, desiring to avail itself of the benefits of this chapter, may enact an ordinance, by a majority vote of the duly elected and qualified members of the city council, creating a hospital commission to be composed of not less than three (3) nor more than seven (7) citizens who are qualified electors of the municipality or of the county in which the municipality is located.

(c) The city may repeal the ordinance creating the commission by an affirmative vote of three-fourths (3/4) of the elected and qualified members of the city council.



§ 14-264-103 - Commissioners -- Appointment -- Removal.

(a) The commissioners shall be appointed by the mayor and confirmed by a majority vote of the elected and qualified members of the city council and shall hold office for a term of five (5) years; however, those commissioners first appointed and confirmed after the passage of this chapter shall serve for terms of one (1), two (2), three (3), four (4), and five (5) years each, to be designated by the mayor and city council. Thereafter, upon the expiration of their respective terms, commissioners appointed by the mayor and approved by a majority vote of the city council shall each be appointed for a term of five (5) years.

(b) In the event of a vacancy occurring on the commission, it shall be filled by appointment by the mayor, subject to the approval of a majority vote of the duly elected and qualified members of the city council.

(c) Each commissioner shall file the oath required of public officials by law in the State of Arkansas.

(d) Upon the appointment of the commissioners as provided in this section, the mayor and city council shall execute such instruments and enact such measures as may be necessary to vest complete charge of the municipally owned or operated hospital in the commissioners.

(e) The city council may require bond of the commissioners, in its discretion, for the faithful performance of their duties.

(f) Any commissioner appointed by the provisions of this chapter may be removed for cause upon a two-thirds (2/3) vote of the elected and qualified members of the city council.



§ 14-264-104 - Commissioners -- Powers and duties -- Liability.

(a) The commissioners appointed pursuant to this chapter shall have full and complete authority to manage, operate, maintain, and keep in a good state of repair the municipal hospital. They shall have full and complete charge of the building, with the power to handle it as the commissioners shall see fit and deem to be in the best interests of the city.

(b) The commissioners shall have the right to employ or remove managers and all other employees of whatsoever nature, kind, or character and to fix, regulate, and pay their salaries, wages, or other compensation since it is the intention of this chapter to vest in the commissioners the authority to operate, manage, maintain, and control the municipal hospital and to have full and complete charge of it, including the same discretionary powers afforded to the boards of trustees of benevolent or nonprofit corporations in this state; however, the commissioners shall not have the authority or power to sell, mortgage, or encumber the municipal hospital unless otherwise authorized by the statutes of Arkansas.

(c) The commissioners, however, by and with the consent of the city council, shall have the authority and power to lease the hospital to a nonprofit or benevolent organization upon such terms that no profit or dividend shall ever be paid to any person, firm, or corporation; however, nothing contained in this chapter shall be construed to prevent the use, either by the commission or any lessee, of profits arising from the operation of the hospital for the repair, improvement, or additions to the hospitals or the equipment thereof, or for charitable purposes in connection with the operations of the hospital.

(d) The commissioners shall have the exclusive right and power to make purchases of all supplies, apparatus, and other property and things requisite and necessary for the management and operation of the hospital; the management and operation of the hospital shall include the construction thereof and repairs and additions thereto.

(e) The commissioners shall be afforded the same protection from personal liability for their acts as commissioners as is afforded to school directors in connection with their duties in behalf of the school districts which they represent.



§ 14-264-105 - Commissioners -- Rules and regulations -- Reports.

(a) (1) The commissioners shall have the authority to adopt such rules and regulations as they may deem necessary and expedient for the proper operation and management of the hospital and shall have the authority to alter, change, or amend the rules and regulations at their discretion.

(2) The commissioners shall have the right to adopt and enforce standards for the operation and management of the hospital including the right to apply for and accept membership in accredited hospital societies and organizations and to comply with, and enforce compliance with, the rules and regulations thereof. However, nothing contained in this subsection shall be construed to authorize the adoption of standards less than the minimum standards required by the laws of the State of Arkansas for the operation or management of hospitals coming under the provisions of this chapter.

(b) (1) The commissioners shall submit reports, beginning three (3) months after they take their oath of office and thereafter at such periods as the city council may direct, reporting in full on the construction and operations, including an accounting of receipts and disbursements, to the mayor and city council. They shall furnish such other and further reports, data, and information as may be requested by the mayor or city council.

(2) The reports to the mayor and city council with respect to receipts and disbursements shall be certified by the commissioners as correct.

(3) The commissioners shall further submit an annual audit of the operations of the hospital to the mayor and city council. The fiscal year shall be determined by the mayor and city council.



§ 14-264-106 - Appropriation of city funds for hospital purposes.

(a) Upon each annual report's being made to the mayor and city council by the commissioners, the city council may lend or appropriate funds from the general revenue fund of the city, or from such other funds as the city may have available, to make up any deficits or to provide such funds as may be necessary to carry on the operations of the hospital.

(b) The city council, at any time other than when the annual report is filed, may lend or appropriate such funds as it deems necessary from the general revenue fund or from such other funds as the city may have available for the purpose of maintaining and operating the hospital.



§ 14-264-107 - Hospital fund.

(a) The commissioners appointed pursuant to this chapter shall have the authority to utilize all revenues derived from the hospital in the operations of the hospital including repairs and additions thereto or the construction thereof.

(b) All funds derived from the use of the hospital shall be segregated into a hospital fund, which fund shall be used exclusively in the operations of the hospital by the commissioners.

(c) Moneys in the hospital fund shall not be mingled with other funds of the city and shall be handled exclusively by the commissioners.

(d) The commissioners shall receive no salary for their services, but they shall be reimbursed from the hospital fund for actual expenses incurred in the performance of their duties.






Chapter 265 - Health Care Facilities

§ 14-265-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "County" means a county of this state, or, where a county is divided into two (2) districts, "county" means the entire county or either district of the county;

(2) "Governing body" means the council, board of directors, or city commission of any municipality;

(3) "Municipality" means a city of the first or second class or an incorporated town;

(4) "Equip" means to install or place on or in any building or structure equipment of any and every kind, whether or not affixed, including, without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(5) "Sell" means to sell for such price, in such manner, and upon such terms as the municipality or county shall determine including, without limiting the generality of the foregoing, private or public sale, and, if public, pursuant to such advertisement as the municipality or county shall determine. "Sell" also means to sell for cash or credit payable in a lump sum or in installments over such period as the municipality or county shall determine and, if on credit, with or without interest and at such rate or rates as the municipality or county shall determine;

(6) "Lease" means to lease for such rentals, for such period or periods, and upon such terms and conditions as the municipality or county shall determine including, without limiting the generality of the foregoing, the granting of purchase options for such prices and upon such terms and conditions as the municipality or county shall determine;

(7) "Facilities" means any real property, personal property, or mixed property of any and every kind that can be used or that will be used for or in the operation of the hospital, nursing home, rest home, or related facilities including, without limiting the generality of the foregoing, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, commodities, supplies, and other real, personal, or mixed property of every kind;

(8) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and, if the latter, by negotiation or bidding upon terms and pursuant to advertising, as the municipality or county shall determine to be in the public interest and, under the circumstances existing at the time, to accomplish the purposes of and authorities set forth in this chapter.



§ 14-265-102 - Applicability and construction.

(a) This chapter is intended to supplement all constitutional provisions and other acts and, when applicable in accordance with the provisions of this chapter, may be used by any municipality or county as an alternative, notwithstanding any constitutional provisions or any other act authorizing a municipality or county or any commission or agency thereof to issue bonds for any of the purposes provided in this chapter.

(b) This chapter shall be liberally construed to accomplish its purposes and shall be the sole authority required for the accomplishment of its purposes. To that end, it shall not be necessary to comply with general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition.



§ 14-265-103 - Authority to acquire, own, manage, and sell health facilities.

Any municipality and any county is authorized to acquire, own, construct, reconstruct, extend, equip, improve, maintain, operate, sell, lease, contract concerning, or otherwise deal in or dispose of any land, buildings, improvements, or facilities of any and every nature whatever that can be used for hospitals, nursing homes, rest homes, or related facilities within or near the municipality or county.



§ 14-265-104 - Bonds -- Authority to issue.

(a) Municipalities and counties are authorized to use any available revenues for the accomplishment of the purposes set forth in § 14-265-103 and are authorized to issue revenue bonds and to use the proceeds thereof for the accomplishment of the purposes set forth in § 14-265-103 either alone or together with other available funds and revenues.

(b) The amount of bonds issued shall be sufficient to pay all costs and sums required and necessarily incidental to the accomplishment of the specified purposes and to the sale on the best possible basis and issuance of the bonds, including, without limitation, all costs and expenses of issuing the bonds, a reasonable reserve, and an amount covering interest to a date not in excess of six (6) months subsequent to the date of acquisition or the estimated date of completion, whichever is later.



§ 14-265-105 - Bonds -- Issuance, sale, and execution.

(a) (1) The issuance of revenue bonds shall be by an ordinance of the municipality or an order of the county court, as the case may be.

(2) The bonds shall be coupon bonds payable to bearer but subject to registration as to principal or as to principal and interest.

(3) The bonds may be:

(A) Bonds registered as to principal or as to principal and interest;

(B) Exchangeable for bonds of another denomination; and

(C) Issued in one (1) or more series.

(4) The bonds may bear such date or dates, may mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at such rate or rates, may be in such form, may be executed in such manner, may be payable in such medium of payment and at such place or places, may be subject to such terms of redemption, and may contain such terms, covenants, and conditions as the ordinance or order may provide including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance and investment of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(5) Priority between and among successive issues may be controlled by the ordinance or order.

(6) The bonds shall have all the qualities of negotiable instruments under the laws of this state, subject to the provisions for registration set forth in this section.

(b) (1) The ordinance or order may provide for the execution by the municipality or county of an indenture which defines the rights of the bondholders and provides for the appointment of a trustee for the bondholders.

(2) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the municipality or county and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(3) It shall not be necessary for the municipality to publish any indenture or any lease or other security agreement or instrument if the ordinance authorizing the indenture or lease or other security agreement or instrument is published as required by the law governing the publication of ordinances of a municipality and the ordinance advises that a copy of the indenture or lease or other security agreement or instrument, as the case may be, is on file in the office of the clerk or recorder of the municipality for inspection by any interested person and a copy of the indenture or lease or other security agreement or instrument, as the case may be, is filed with the clerk or recorder of the municipality.

(c) (1) The bonds may be sold at public or private sale, for such price, including, without limitation, sale at a discount, and in such manner as the municipality or county may determine by ordinance or order.

(2) The bonds may be sold with the privilege of conversion into an issue bearing another rate or rates of interest, upon such terms and conditions as the municipality or county shall specify but, in any event, such that the municipality or county receives no less and pays no more than it would receive and pay if the bonds were not converted; the conversion shall be subject to the approval of the governing body of the municipality or the county court.

(d) (1) The bonds shall be executed by the mayor and the clerk or recorder of the municipality, or by the county judge and county clerk of the county, as the case may be, and, in case any of the officers whose signatures appear on the bonds or coupons shall cease to be those officers before the delivery of the bonds or coupons, the signatures shall nevertheless be valid and sufficient for all purposes.

(2) The coupons attached to the bonds may be executed by the facsimile signature of the mayor or county judge.



§ 14-265-106 - Bonds -- Issuance for refunding obligations.

(a) Revenue bonds may be issued under this chapter for the purpose of refunding any obligations issued under this chapter.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(c) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of those bonds.

(d) The ordinance or order under which refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded.



§ 14-265-107 - Bonds -- Indebtedness as special obligation -- Payment of principal and interest.

(a) (1) The revenue bonds shall not be general obligations of the municipality or county, but they shall be special obligations. In no event shall the revenue bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.

(b) (1) The principal of, and interest on, the revenue bonds and paying agent's fees shall be payable in the first instance from gross revenues derived from the lands, buildings, and facilities acquired, constructed, reconstructed, extended, and improved, in whole or in part, with the proceeds of the bonds, and, for that purpose, the municipality or county may pledge all or any part of the gross revenues.

(2) In addition, the municipality or county is authorized to pledge to, and use for, the payment of the principal of and interest on the bonds, and for paying agent's fees, surplus revenues derived from water, sewer, gas, and electric utilities owned by the municipality or county.

(3) As used in this subsection, "surplus revenues" means revenues remaining after adequate provision shall have been made for expenses of operation, maintenance, and depreciation and after all requirements of ordinances, orders, and indentures securing bonds theretofore or thereafter issued to finance the cost of acquiring, constructing, reconstructing, extending, and improving the utilities, have been fully met and complied with.

(c) The municipality or county is also authorized to use, for the payment of the principal of and interest on the bonds and for paying agent's fees, moneys in the general fund of the municipality or county.



§ 14-265-108 - Bonds -- Statutory mortgage lien -- Enforcement by holder of bonds.

(a) Subject to the subsequent provisions of this section, there shall exist a statutory mortgage lien upon the land, buildings, and facilities acquired or constructed, in whole or in part, with the proceeds of the revenue bonds, which shall exist in favor of the holders of the bonds and in favor of the holders of the coupons attached to the bonds.

(b) The land, buildings, and facilities shall remain subject to the statutory mortgage lien until payment in full of the principal of and interest on the revenue bonds.

(c) The nature and extent of the mortgage lien on the land, buildings, and facilities may be controlled by the indenture referred to in § 14-265-105(b), including, without limitation, provisions pertaining to the release of all or part of the land, buildings, and facilities from the lien and the priority of the lien in the event of additional bond issues under this chapter for the purpose of reconstructing, replacing, extending, or improving the same land, buildings, and facilities.

(d) Subject to the restrictions as may be contained in the ordinance, order, or indenture authorizing and securing the bonds, any holder of bonds issued under the provisions of this chapter or of any coupons representing interest accrued thereon may enforce, either at law or in equity, the statutory mortgage lien conferred by this section and may compel, by proper suit, the performance of the duties of the officials of the issuing municipality or county as set forth in this chapter and in any ordinance, order, or indenture authorizing and securing the revenue bonds.



§ 14-265-109 - Bonds -- Default in payment.

(a) In the event of a default in the payment of the principal of, or interest on, any revenue bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this chapter, upon which land, buildings, or facilities, or any part thereof, there is a mortgage lien securing the revenue bonds with reference to which there is a default in the payment of principal or interest.

(b) The receiver shall have the power to operate and maintain the land, buildings, or facilities, to charge and collect rates or rents sufficient to provide for the payment of the principal of and interest on the bonds, after providing for the payment of any cost of receivership and operating expenses of the land, buildings, or facilities, and to apply the income and revenues derived from the land, buildings, or facilities in conformity with this chapter and the ordinance, order, or indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the properties returned to the municipality or county.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the ordinance, order, or indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge or revenues from, and mortgage lien on, the land, buildings, or facilities as specified in, and fixed by, the ordinances, orders, or indentures authorizing or securing successive bond issues.



§ 14-265-110 - Bonds -- Tax exemption.

Bonds issued under the provisions of this chapter shall be exempt from all state, county, and municipal taxes including income and estate taxes.



§ 14-265-111 - Bonds -- Investment of public funds.

(a) Any municipality; any board, commission, or other authority duly established by ordinance of any municipality; the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or any county; or the board of trustees of any retirement system created by the General Assembly, in its discretion, may invest any of its funds not immediately needed for its purposes in the revenue bonds issued under the provisions of this chapter.

(b) Revenue bonds issued under this chapter shall be eligible to secure the deposit of public funds.






Chapter 266 - Municipal Ambulance Licensing

§ 14-266-101 - Title.

This chapter shall be known as the "Municipal Ambulance Licensing Act."



§ 14-266-102 - Legislative determination.

(a) (1) It is legislatively determined that it may be desirable for cities of the first class and second class within this state to be authorized and empowered to own, operate, permit, control, manage, franchise, license, and regulate emergency medical services, emergency medical technicians, emergency and nonemergency ambulances, ambulance companies, their relative properties, facilities, equipment, personnel, and any and all aspects attendant to providing emergency medical services and ambulance operations as the cities may deem proper to provide for the health, safety, and welfare of their citizens.

(2) In addition, it is legislatively determined that, in order to accomplish the purposes enumerated in this chapter, it may also be necessary for the cities, in addition to all other powers granted in this chapter, to enact and establish standards, rules, and regulations that are equal to, or greater than, the minimum standards, rules, and regulations established by the state, pursuant to §§ 20-13-201 -- 20-13-209 and 20-13-211, concerning emergency medical services, emergency medical technicians, ambulances, ambulance companies, their relative properties, facilities, equipment, personnel, and any and all aspects attendant to providing emergency medical services and ambulance operations within the boundaries of their respective cities.

(3) Further, it is the legislative intent that the standards, rules, and regulations shall not be less than those established by the state.

(b) (1) It is further legislatively determined that emergency medical services and ambulance operations, when subjected to competitive practices of multiple companies simultaneously serving the same city, operate under precarious financial conditions and that this type of competition is harmful to the health, safety, and welfare of residents of the state.

(2) However, it is also legislatively determined that periodic competition among companies for the right to provide ambulance services offers a safe and effective means of encouraging fair and equitable private-sector participation.

(3) Therefore, in order to ensure the availability of state-of-the-art advanced life-support systems and ambulance systems, the General Assembly specifically delegates and grants to cities of the first class and second class the right and power to contract exclusively or otherwise, using competitive procurement methods, for the provision of emergency medical services and ambulance services for the city and to provide continuing supervision of those services.

(c) The General Assembly has determined that this chapter grants cities of the first class and second class broad authority regarding emergency and nonemergency medical services. The General Assembly has further determined that cities of the first class and second class should be allowed to enter into agreements with other cities within the county where they are located or with the county wherein they are located regarding emergency and nonemergency medical services. Therefore, cities of the first class and second class may enter into interlocal agreements with other cities located within the county wherein the city of the first class or second class is located, or with the county wherein the city of the first class or second class is located, and thereby exercise as a cooperative governmental unit all power granted to the city of the first class or second class by this chapter.



§ 14-266-103 - Definitions.

As used in this chapter:

(1) "Emergency medical services" means the transportation and emergency medical services personnel care provided to the critically ill or injured before arrival at a medical facility by licensed emergency medical services personnel and within a medical facility subject to the individual approval of the medical staff and governing board of that facility.

(2) (A) "Nonemergency ambulance services" means the transport in a motor vehicle to or from medical facilities, including without limitation hospitals, nursing homes, physicians' offices, and other health care facilities of persons who are infirm or injured and who are transported in a reclining position.

(B) "Nonemergency ambulance services" does not include not-for-hire on a fee-for-service basis transportation furnished by licensed hospitals and licensed nursing homes to their own admitted patients or residents and individual not-for-hire transportation.



§ 14-266-104 - Applicability and construction.

(a) Nothing in this chapter shall apply to nonprofit or hospital-based ambulance services operated on November 1, 1981, by a nonprofit organization or an Arkansas hospital licensed by the Department of Health.

(b) Nothing in this chapter shall be construed as expanding the authority of emergency medical technicians or other ambulance personnel beyond the authority existing under applicable Arkansas law.

(c) Nothing in this chapter shall be construed to give cities the power to regulate, in any way, regional or state emergency medical service communication facilities.



§ 14-266-105 - Grant of authority.

(a) Cities of the first class and cities of the second class are authorized:

(1) (A) To enact and establish standards, rules, and regulations that are equal to or greater than those established by the state concerning emergency medical services, as defined in this chapter, and emergency medical services personnel, emergency and nonemergency ambulances, and ambulance companies, as defined under §§ 20-13-201 -- 20-13-209 and 20-13-211.

(B) However, the standards, rules, and regulations shall not be less than those established by this state;

(2) To establish, own, operate, regulate, control, manage, permit, franchise, license, and contract with, exclusively or otherwise, emergency medical services, ambulances, ambulance companies, and their relative properties, facilities, equipment, personnel, and any aspects attendant to emergency medical services and ambulance operations, whether municipally owned or otherwise, including without limitation:

(A) Rates;

(B) Fees;

(C) Charges; and

(D) Other assessments the cities consider proper to provide for the health, safety, and welfare of their citizens;

(3) To establish an Emergency Medical Health Care Facilities Board, hereinafter called "Emergency Medical Services Board" or "EMS Board", under the Public Facilities Boards Act, § 14-137-101 et seq., and to exercise all the powers conferred in this chapter and the power conferred under the Public Facilities Boards Act, § 14-137-101 et seq., either alone or in conjunction with the EMS Board;

(4) To provide emergency medical services to its residents and to the residents of the county, surrounding counties, and municipalities within those counties, but only if the governing bodies of the counties and municipalities request and authorize the service under § 14-14-101, §§ 14-14-103 -- 14-14-110 or § 25-20-101 et seq.;

(5) (A) To regulate all intracity patient transports, all intercity patient transports, and all intracounty patient transports originating from within the regulating city. However, this chapter shall not restrict or allow local regulation of not-for-hire on a fee-for-service basis transportation or intercity patient transports to medical facilities within the regulating city originating from anywhere outside the regulating city, except as provided in subdivisions (a)(5)(B) and (D) of this section;

(B) (i) To regulate patient transports, by the patient's choice of either the emergency medical service provided by the regulating city or the emergency medical service provided by the medical facility, to the regulating city originating from a medical facility outside the regulating city or cooperative governmental unit.

(ii) If the medical facility does not operate an emergency medical service and the patient has chosen to be transported by the medical facility, then the patient shall be transported by the emergency medical service provided by the city in which the medical facility is located;

(C) To regulate patient transports originating from within the regulating city by emergency medical service providers with an existing special purpose license issued by the Department of Health on the effective date of this act; and

(D) To regulate patient transports authorized by the regulating city's franchised emergency medical service provider in a mutual aid agreement if the franchised emergency medical service provider is not able to provide patient transports in a timely manner under the franchise agreement.

(b) (1) A city regulating ambulance companies which contracts with private ambulance companies under this chapter shall permit those companies to offer ambulance services outside its boundaries.

(2) A city regulating ambulance services, which municipally owns or operates those services, shall provide ambulance services to those surrounding areas whose governing bodies request and authorize those services but only if mutually agreeable contracts can be reached to provide those services.

(3) All direct and indirect costs of extending those services shall be borne entirely by patient user fees or subsidies provided by the patient, municipality, or county to whom those services are rendered.

(4) In no event shall the city extending ambulance services beyond its boundaries be required in any manner to subsidize or otherwise extend financial support to render those services.

(c) The city shall have the same authority to regulate nonemergency ambulance services.



§ 14-266-106 - Authority of EMS Board.

(a) In addition to the powers granted pursuant to §§ 14-137-101 -- 14-137-123, the EMS Board, unless limited by the governing body of the city, shall have unlimited authority, by negotiation or by bidding, to own, acquire, lease, construct, contract, operate, manage, improve, extend, maintain, control, permit, license, supervise, and regulate emergency medical services, ambulances, ambulance companies, their related properties, facilities, equipment, personnel, and any and all aspects attendant to providing emergency medical services and ambulance operations in the city. This may include, but not be limited to, the right to employ, regulate, license, and remove any and all personnel, assistants, and employees of whatsoever nature, kind, or character and to regulate and fix their compensation.

(b) The EMS Board may also appoint an executive director who shall not be a member of the EMS Board and who shall serve at the pleasure of the EMS Board and receive such compensation as shall be fixed by the EMS Board.

(c) The members of the EMS Board shall receive no compensation but shall be entitled to reimbursement of expenses incurred in the performance of their duties.



§ 14-266-107 - Franchise.

(a) Cities of the first class and cities of the second class, whether or not they establish an EMS Board as provided in this chapter, shall have and possess all the powers that an EMS Board is granted in this chapter and may exercise those powers alone or in conjunction with an EMS Board.

(b) The cities shall also have the right and power to franchise, exclusively or otherwise, emergency medical services, ambulances, ambulance companies, their related properties, facilities, equipment, personnel, and any and all aspects attendant to providing emergency medical services and ambulance operations within the cities, whether or not owned and operated by the city.

(c) In the event an exclusive franchise is issued, the process employed in the issuance shall provide periodic opportunity for competitive solicitation of ambulance franchise applications.



§ 14-266-108 - Financing of services and facilities.

(a) The emergency medical services and emergency medical health care facilities anticipated by this chapter may be financed by service charges and bonds or by subsidy by some governmental agency.

(b) (1) The bonds, which shall be issued under §§ 14-137-101 -- 14-137-123, may be financed by service charges and rates levied by ordinance.

(2) The service charges and rates shall be assessed and collected on a per unit of service basis as determined by the EMS Board.



§ 14-266-109 - Rules, standards, and regulations.

(a) All rules, standards, and regulations concerning clinical medical standards, including, but not limited to, equipment standards, personnel standards, and training standards shall be submitted to the State Board of Health with advice from the Governor's Advisory Council for EMS through the Department of Health for review and approval before becoming effective.

(b) (1) Approval shall not be required if the clinical medical standards are developed and approved by an organization of physicians licensed under the Arkansas Medical Practices Act, and authorized by local ordinance adopted pursuant to this chapter to establish clinical medical standards which are not in conflict with the Arkansas Medical Practices Act, and are not less than those established by this state.

(2) In this instance, the clinical medical standards so developed and approved shall be submitted to the State Board of Health with advice from the Governor's Advisory Council for EMS through the Department of Health for review and comment only.



§ 14-266-110 - Effect of termination of permit by state.

The revocation, suspension, or expiration of any permit, license, or certification issued by the Department of Health to an ambulance company or ambulance personnel shall cause an automatic revocation of the holder's permit, license, certification, or franchise granted under this chapter.






Chapter 267 - Pollution Control Facilities

§ 14-267-101 - Legislative determination.

(a) Pollution control facilities are legislatively determined to be essential to the securing and developing of industry and essential to the health, safety, and physical and economic welfare of the people of this state.

(b) The availability of permanent financing for pollution control facilities on favorable terms is necessary in the case of new and existing projects so that the people may obtain the benefits of additional jobs and payrolls, in the case of new projects, and may retain and, where applicable, expand jobs and payrolls which might otherwise be lost, in the case of existing projects. This chapter is in implementation of Arkansas Constitution, Amendment 49 [repealed], and is necessary for the full accomplishment and realization of the public purposes contemplated by the people in adopting Arkansas Constitution, Amendment 49 [repealed].



§ 14-267-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Acquire" means to obtain by gift, purchase, or other arrangement any pollution control facilities, including, without limitation, those theretofore existing, those theretofore constructed and equipped, those theretofore partially constructed and equipped, and those being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the governing body of the municipality or the county court shall determine;

(2) "Construct" means to acquire or build extensions, in whole or in part, in such manner and by such method including contracting therefor and, if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as the municipality or county shall determine to be in the public interest and necessary under the circumstances existing at the time to accomplish the purposes of, and authorities set forth in, this chapter;

(3) "Equip" means to install or place in or on any building or structure equipment, of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(4) "Facilities" or "pollution control facilities" means any real property, personal property, or mixed property of any and every kind that can be used or that will be useful in pollution control of sewerage, solid waste, air, water, or any other type whatever, or any combination thereof, including, without limitation, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, buildings, improvements, and other real, personal, or mixed property of every kind;

(5) "Governing body" means the council, board of directors, or city commission of any municipality;

(6) "Lease" means to lease for such rentals, for such period or periods, and upon such terms and conditions as the municipality or county shall determine and the granting of such extension and purchase options for such prices and upon such terms and conditions as the municipality or county shall determine;

(7) "Municipality" means a city of the first or second class or an incorporated town;

(8) "Sell" means to sell for such price, in such manner, and upon such terms as the municipality or county shall determine including, without limitation, public or private sale and, if public, pursuant to such advertisement as the municipality or county shall determine. "Sell" also means to sell for cash or credit, payable in a lump sum or in installments over such period as the municipality or county shall determine and, if on credit, with or without interest and at such rate or rates as the municipality or county shall determine;

(9) "Loan" means to loan for such period or periods, at such rate or rates of interest, in such manner, and upon such terms and conditions as the municipality or county shall determine including, without limitation, a secured or unsecured loan.



§ 14-267-103 - Construction.

(a) This chapter is to be liberally construed to accomplish the purposes hereof and shall be the sole act and authority necessary to be complied with. To that end, this chapter and the authority conferred by it shall be supplemental to all other authority set forth in any other act authorizing or dealing with industrial or pollution control facilities and their financing.

(b) The pollution control facilities authorized by this chapter may pertain to any aspect of the securing and developing of industry including those directly involved and those indirectly involved therewith, such as, without limiting the generality of the foregoing, utility facilities and services, whether rendered by political subdivisions or private persons, corporations, or organizations.

(c) Nothing in this chapter shall be construed to authorize any municipality or county to sell bonds and use the proceeds of that sale to condemn a utility plant or distribution system owned or operated by a regulated public utility.



§ 14-267-104 - Authority.

Any municipality and any county in this state is authorized to own, acquire, contruct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of, or make loans to finance the acquisition, construction, reconstruction, extension, equipment, or improvement of pollution control facilities for the disposal or control of sewerage, solid waste, water pollution, air pollution, or any combination thereof; any such undertaking, or combination of such undertakings, shall be sometimes referred to in this chapter as a "pollution control project."



§ 14-267-105 - Agreements with federal or state agencies.

Municipalities and counties are authorized to enter into and carry out appropriate agreements with any agency or political subdivision of the United States of America or of the State of Arkansas pertaining to the accomplishment of the purposes authorized by this chapter including, without limitation, loan agreements for the borrowing of money and agreements pertaining to grants.



§ 14-267-106 - Bonds -- Authority to issue.

(a) Municipalities and counties are authorized to use any available revenues for the accomplishment of pollution control projects, either alone or together with other available funds and revenues. They may issue bonds, as authorized in this chapter, for the accomplishment of pollution control projects, either alone or together with other available funds and revenues.

(b) Bonds may be issued in such principal amount as shall be sufficient to pay the cost of accomplishing the pollution control project involved, the cost of issuing bonds, the amount necessary for a reserve, if deemed desirable, the amount necessary to provide for debt service on the bonds until revenues for the payment thereof are available, and any other costs and expenditures of whatever nature incidental to the accomplishment of the pollution control project involved.



§ 14-267-107 - Bonds -- Issuance, sale, and execution.

(a) (1) The issuance of bonds shall be by ordinance of the municipality or by order of the county court.

(2) The bonds may be coupon bonds payable to bearer, but subject to registration as to principal only or as to principal and interest; may be exchangeable for bonds of another denomination; may be in such form and denominations; may be made payable at such places within or without the state; may be issued in one (1) or more series; may bear such date or dates; may mature at such time or times, not exceeding forty (40) years from their respective dates; may bear interest at such rate or rates; may be payable in such medium of payment; may be subject to such terms of redemption; and may contain such terms, covenants, and conditions as the ordinance or order authorizing their issuance may provide including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security and pledging of revenues, the rights, duties, and obligations of the municipality or county and the trustee for the holders and registered owners of the bonds, and the rights of the holders and registered owners of the bonds.

(3) There may be successive bond issues for the purpose of financing the same pollution control project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping pollution control projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided by this chapter.

(4) Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the pollution control project facilities involved may be controlled by the ordinance or order authorizing the issuance of bonds under this chapter.

(5) Subject to the provisions of this subsection pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(b) (1) The ordinance or order authorizing the bonds may provide for the execution by the municipality or county of an indenture which defines the rights of the holders and registered owners of the bonds and which provides for the appointment of a trustee for the holders and registered owners of the bonds.

(2) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the maintaining of rates and charges, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security and pledging of revenues, the rights, duties, and obligations of the municipality and the trustee, and the rights of the holders and registered owners of the bonds.

(3) It shall not be necessary for the municipality to publish any indenture, lease, or other agreement if the ordinance authorizing an indenture, lease, or other agreement is published as required by the law governing the publication of ordinances of a municipality; if the ordinance advises that a copy of the indenture, lease, or other agreement, as the case may be, is on file in the office of the clerk or recorder of the municipality for inspection by any interested person; and if the copy of the indenture, lease, or other agreement, as the case may be, is actually filed with the clerk or recorder of the municipality.

(c) The bonds may be sold for such price, including, without limitation, sale at a discount, and in such manner as the municipality or county may determine by ordinance or county court order.

(d) (1) The bonds shall be executed by the mayor and the city clerk or recorder of the municipality or the county judge and county clerk of the county, as the case may be, and in case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, the signatures shall, nevertheless, be valid and sufficient for all purposes.

(2) One (1) signature may be facsimile, but one (1) must be manual.

(3) The coupons attached to the bonds may be executed by the facsimile signature of the mayor of the municipality or the county judge of the county.



§ 14-267-108 - Bonds -- Issuance for refunding of obligations.

(a) Bonds may be issued for the purpose of refunding any obligations issued under this chapter.

(b) The refunding bonds may be combined with bonds issued under the provisions of § 14-267-107 into a single issue.

(c) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(d) All bonds issued under this section shall, in all respects, be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of those bonds.

(e) The ordinance or order under which chapter refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 14-267-109 - Bonds -- Indebtedness as special obligation -- Payment of principal and interest.

(a) The bonds issued under this chapter shall not be general obligations of the municipality or county but shall be special obligations. In no event shall the bonds constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory limitation.

(b) It shall be plainly stated on the face of each bond that the same has been issued under the provisions of this chapter, and that it does not constitute an indebtedness of the municipality or county within any constitutional or statutory limitation.

(c) The principal of and interest on the bonds shall be secured by a pledge of, and shall be payable from, revenues derived from the pollution control project acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds.

(d) In addition, the municipality or county is authorized to pledge to and use for the payment of the principal of and interest on the bonds, together with other expenses in connection therewith, surplus revenues derived from water, sewer, gas, and electric utilities owned by the municipality or county.

(e) Surplus revenues, as used in this section, are defined to mean revenues remaining after adequate provision shall have been made for expenses of operation, maintenance, and depreciation and all requirements of ordinances, orders, or indentures securing bonds, theretofore and thereafter issued to finance the cost of acquiring, constructing, reconstructing, extending, or improving the utilities, have been fully met and complied with.



§ 14-267-110 - Bonds -- Mortgage lien.

(a) The ordinance, order, or indenture referred to in § 14-267-107 may, but need not, impose a foreclosable mortgage lien upon the land, buildings, and facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter. The nature and extent of the mortgage lien may be controlled by the ordinance, order, or indenture, including, without limitation, provisions pertaining to the release of all or part of the land, buildings, and facilities from the mortgage lien and the priority of the mortgage lien in the event of successive bond issues, as authorized by § 14-267-107.

(b) The ordinance, order, or indenture authorizing or securing the bonds may authorize any holder or registered owner of bonds issued under the provisions of this chapter, or a trustee on behalf of all holders and registered owners, either at law or in equity, to enforce the mortgage lien and, by proper suit, compel the performance of the duties of the officials of the issuing municipality or county as set forth in this chapter and in the ordinance, order, or indenture authorizing or securing the bonds.

(c) References in this chapter to "mortgage lien" shall include a security interest in any personal property embodied in a pollution control project acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter.



§ 14-267-111 - Bonds -- Default in payment.

(a) In the event of a default in the payment of the principal of or interest on any bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of bonds issued under this chapter, upon which land, buildings, or facilities, or any part thereof, there is a mortgage lien securing the bonds with reference to which there is a default in the payment of principal or interest.

(b) The receiver shall have the power to operate and maintain the land, buildings, or facilities, to charge and collect rates or rents sufficient to provide for the payment of the principal of and interest on the bonds after providing for the payment of all costs of receivership and operating expenses of the land, buildings, or facilities and to apply the income and revenues derived from the land, buildings, or facilities in conformity with this chapter and the ordinance, order, or indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the properties returned to the municipality or county.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded to the trustee for the holders and registered owners of the bonds and the holders and registered owners of the bonds in the ordinance or indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of holders and registered owners of the bonds as to the pledge of revenues from, and the mortgage lien on, the land, buildings, or facilities as specified in, and fixed by, the ordinance, order, or indenture authorizing or securing successive bond issues.



§ 14-267-112 - Bonds -- Tax exemption.

Bonds issued under this chapter shall be exempt from all state, county, and municipal taxes, including income and inheritance taxes.



§ 14-267-113 - Bonds -- Investment of public funds.

(a) Any municipality; any board, commission, or other authority duly established by ordinance of any municipality; the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality; or the board of trustees of any retirement system created by the General Assembly, may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this chapter.

(b) Bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.






Chapter 268 - Flood Loss Prevention

§ 14-268-101 - Legislative determination.

It is found and declared:

(1) That there are communities and areas in this state which have suffered from, and are threatened by, floods and the incidents and hazards of flooding;

(2) That flooding in the areas causes destruction of life and property, contributes to the spread of disaster-related diseases, and constitutes a hindrance to the economic development of this state and to the health, safety, and welfare of the residents of this state;

(3) That flood hazards in these flood-prone areas impair their economy and tax revenues;

(4) That insurance with federal reinsurance or other federal assistance will not be available to property owners in these communities unless adequate land use and control measures, consistent with federal criteria, are adopted by the communities prior to June 30, 1970;

(5) That it is the policy of this state to encourage and support all appropriate actions to prevent and lessen these flood hazards and losses;

(6) That it is necessary to adopt state and local measures which, to the maximum extent feasible, will:

(A) Discourage the development of land by improvements which are exposed to flood damage;

(B) Guide the development of proposed construction away from locations which are threatened by flood hazards;

(C) Assist in reducing damage caused by floods; and

(D) Otherwise improve long-range land management in, and use of, flood-prone areas; and

(7) That the enactment of these measures by cities, towns, counties, or the state constitutes a public purpose necessary to the protection and promotion of the economic development of this state and to the health, safety, and welfare of the residents of this state.



§ 14-268-102 - Definitions.

As used in this chapter:

(1) "Commission" means the Arkansas Natural Resources Commission;

(2) "Floodplain administrator" means the person designated by a city, town, or county to administer and implement this chapter and other federal and state laws and local ordinances and regulations relating to the management of flood-prone areas; and

(3) "Flood-prone areas" means areas that are subject to or are exposed to flooding and flood damage.



§ 14-268-103 - Penalty.

(a) Any person or corporation who violates any measure adopted under this chapter which prohibits the development of land by improvements that are exposed to flood damage or that are threatened by flood hazards may be fined not more than five hundred dollars ($500) for each offense.

(b) Each day during which a violation exists is a separate offense.



§ 14-268-104 - Authority to adopt measures.

(a) In addition to all other powers, and notwithstanding any provision of any other law, each city, town, or county in this state is authorized to enact, adopt, and enforce ordinances, building or zoning codes, or other appropriate measures regulating, restricting, or controlling the management and use of land, structures, and other developments in flood-prone areas.

(b) The measures, in addition to all other matters, may:

(1) Restrict the development and use of land which is exposed to flood damage;

(2) To the extent possible, guide the development of proposed construction away from locations threatened by flood hazards;

(3) Prescribe assistance in reducing flood damage;

(4) Require flood-proofing of structures which are permitted to remain in, or are to be constructed in, flood-prone areas;

(5) Prescribe regulation of the types, purposes, and uses of structures, buildings, developments, or fills permitted to be erected or improved in flood-prone areas;

(6) Require drainage and such other action as is feasible to minimize flooding; and

(7) Assure the adequacy of sewerage and water systems that may be affected by flooding.



§ 14-268-105 - Public nuisance -- Injunction or abatement.

Every structure, building, fill, or development placed or maintained within any flood-prone area in violation of measures enacted under the authority of this chapter is a public nuisance. The creation of any of these may be enjoined and the maintenance thereof may be abated by action or suit of any city, town, or county, the state, or any citizen of this state.



§ 14-268-106 - Floodplain administrator.

(a) Each county, city, or town ordinance adopted under this chapter shall designate a person to serve as the floodplain administrator to administer and implement the ordinance and any local codes and regulations relating to the management of flood-prone areas.

(b) Beginning July 1, 2004, each floodplain administrator shall become accredited by the Arkansas Natural Resources Commission under the commission's authority regarding flood control under §§ 15-24-102 and 15-24-109.






Chapter 269 - Parks And Recreational Facilities

Subchapter 1 - -- Acquisition, Construction, and Maintenance of Recreational Facilities

§ 14-269-101 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Governing body" means the council, board of directors, or city commission of any municipality;

(2) "Municipality" means a city of the first or second class or an incorporated town;

(3) "Equip" means to install or place in or on any building or structure, equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind.

(4) "Sell" means to sell for such price, in such manner, and upon such terms as the municipality shall determine including, without limitation, public or private sale and, if public pursuant to such advertisement as the municipality shall determine. "Sell" also means to sell for cash or credit, payable in a lump sum or in installments over such period as the municipality shall determine, and if on credit, with or without interest and at such rate or rates as the municipality shall determine;

(5) "Lease" means to lease for such rentals, for such period or periods and upon such terms and conditions as the municipality shall determine including, without limitation, the granting of such renewal or extension options for such rentals, for such period or periods and upon such terms and conditions as the municipality shall determine and the granting of such purchase options for such prices and upon such terms and conditions as the municipality shall determine;

(6) "Facilities" means any real, personal, or mixed property of any and every kind that can be used, or that will be useful, in developing and providing public parks and facilities under this subchapter, including, without limitation, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, and other real, personal, or mixed property of every kind.



§ 14-269-102 - Construction.

(a) This subchapter shall be liberally construed to accomplish its purposes.

(b) Nothing in this subchapter shall be construed to authorize any municipality to issue or sell revenue bonds, or use the proceeds of the bonds, to purchase or condemn a utility plant or distribution system owned or operated by a regulated public utility.



§ 14-269-103 - General authority -- Agreements with federal agencies -- Condemnation proceedings.

(a) Any municipality in this state is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of any land, buildings, improvements, or facilities of any and every nature whatever necessary or desirable for the developing and providing of public parks and facilities within or near the municipality including, without limitation, recreation areas, stadiums, auditoriums, arts and crafts centers, folklore centers, interpretative centers, camping areas, and other facilities so as to provide for the recreation and cultural needs of its inhabitants and to stimulate and encourage the economic growth of the municipality and its inhabitants; each such undertaking by a municipality shall sometimes be referred to in this subchapter as a "project".

(b) (1) Any municipality in this state shall have the authority to lease to any individual, firm, or corporation municipal property comprising parks, playgrounds, golf courses, swimming pools, or other property which has been dedicated to a public use for recreational or park purposes, on such terms and conditions as may be desirable or necessary.

(2) Any municipality is also authorized to lease municipally owned lands and facilities to a community college board to be used for educational purposes.

(3) Any lease under this subsection shall be for a period not to exceed ninety-nine (99) years.

(4) Those persons or entities holding leases on municipal park and recreational facilities on July 6, 1977, shall have the first option to renew their leases.

(c) Municipalities are authorized to enter into and carry out appropriate agreements with any agency of the government of the United States of America, hereinafter referred to as "government," pertaining to the accomplishment of the purposes authorized by this subchapter including, without limitation, loan agreements with the government for the borrowing of money and agreements pertaining to grants from the government.

(d) (1) In the event that necessary lands needed for the accomplishment of the purposes authorized by this subchapter cannot be acquired by negotiation, any municipality is authorized to acquire the needed lands by condemnation proceedings under the power of eminent domain.

(2) The proceedings may be exercised in the manner provided for taking private property for rights-of-way for railroads as set forth in §§ 18-15-1202 -- 18-15-1207, or in the manner provided by §§ 18-15-301 -- 18-15-307, or pursuant to any other applicable statutory provisions for the exercise of the power of eminent domain by the various municipalities in the State of Arkansas.



§ 14-269-104 - Commission.

(a) Any municipality, at its option, may establish a commission to acquire, construct, reconstruct, extend, equip, improve, and operate any project under this subchapter.

(b) The commission shall have full and complete authority with respect to the project and its operation and with respect to the collection and disposition of revenues derived from the operation of the project.

(c) The commission shall consist of either three (3), six (6), or nine (9) members, as the governing body of the municipality appointing the commission shall determine.

(d) (1) Of the initial members of the commission, one-third (1/3) shall serve for a term of one (1) year, one-third (1/3) shall serve for a term of two (2) years, and one-third (1/3) shall serve for a term of three (3) years.

(2) The term of each replacement member shall be for three (3) years.

(e) Members of the commission may be removed only for cause.

(f) The original members of the commission shall be named by the governing body of the municipality by resolution. Thereafter, each successor member, including a member appointed to fill the unexpired term of an existing member, shall be filled by appointment on the basis of a person selected by the remaining members of the commission and reported to the governing body of the municipality, which governing body must approve the appointment of the person so selected by the remaining members of the commission.

(g) Each member of the commission shall take and file with the clerk or recorder of the municipality an oath of office.

(h) In order to be eligible for membership on the commission, a person need only be a qualified elector at the time of original appointment and need not reside within the municipality.

(i) The members of the commission shall receive no compensation for their services, but they shall employ such agents, servants, and employees and shall compensate them upon such terms as shall be necessary in order to effectively carry out the purposes of this subchapter. In this regard, the commission shall have full and complete authority to do any and every act and to take any and every action necessary to carry out the purposes of this subchapter including, without limitation, the authority to contract and the authority to prescribe rates and charges and to enter into necessary rental and lease agreements; however, only the municipality shall have the authority to issue revenue bonds or, in any way, to pledge, obligate, or create a lien upon the project or any of the revenues derived therefrom.



§ 14-269-105 - Bonds -- Authority to issue.

(a) Municipalities are authorized to use any available revenues for the accomplishment of the purposes set forth in § 14-269-103, and are authorized to issue revenue bonds and to use the proceeds thereof for the accomplishment of the purposes set forth in § 14-269-103, either alone or together with other available funds and revenues.

(b) The amount of bonds issued shall be sufficient to pay the cost of accomplishing the specified purposes, the cost of issuing the bonds, the amount necessary for a reserve, if desirable, the amount necessary to provide for debt service on the bonds until revenues for the payment thereof are available, and any other costs and expenditures of whatever nature incidental to the accomplishment of the specified purposes.



§ 14-269-106 - Bonds -- Issuance, sale, and execution.

(a) (1) The issuance of revenue bonds shall be by ordinance of the municipality.

(2) The bonds may be coupon bonds payable to bearer or may be made registrable as to principal only with interest coupons, or may be made registrable as to both principal and interest without interest coupons.

(3) The bonds may be exchanged for bonds of another denomination, which bonds of another denomination may, in turn, be either coupon bonds payable to bearer, coupon bonds registrable as to principal only, or bonds registrable as to both principal and interest without interest coupons.

(4) The bonds may be in such form and denominations; may be made payable at such places within or without the state; may be issued in one (1) or more series; may bear such date or dates; may mature at such time or times, not exceeding forty (40) years from their respective dates; may bear interest at such rate or rates; may be payable in such medium of payment; may be subject to such terms of redemption; and may contain such terms, covenants, and conditions as the ordinance authorizing their issuance may provide including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance and investment of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the municipality and the trustee for the holders and registered owners of the bonds, and the rights of the holders and registered owners of the bonds.

(5) There may be successive bond issues for the purpose of financing the same project, including land, buildings, or facilities, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects, land, buildings, or facilities, already in existence, whether or not originally financed by bonds issued under this subchapter, with each successive issue to be authorized as provided by this subchapter.

(6) Priority between and among issues and successive issues as to security of the pledge of revenues and mortgage liens on the land, buildings, and facilities involved may be controlled by the ordinance authorizing the issuance of bonds under this subchapter.

(7) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.

(b) (1) The ordinance may provide for the execution by the municipality of an indenture which defines the rights of the bondholders and provides for the appointment of a trustee for the bondholders.

(2) The indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the municipality and the trustee, and the rights of the holders and registered owners of the bonds.

(3) It shall not be necessary for the municipality to publish any indenture or any lease if the ordinance authorizing an indenture or the ordinance authorizing a lease is published as required by the law governing the publication of ordinances of a municipality, the ordinance advises that a copy of the indenture or a copy of the lease, as the case may be, is on file in the office of the clerk or recorder of a municipality for inspection by any interested person, and the copy of the indenture or the copy of the lease, as the case may be, is actually filed with the clerk or recorder of the municipality.

(c) (1) The bonds may be sold for such price, including, without limitation, sale at a discount, and in such manner as the municipality may determine by ordinance.

(2) The bonds may be sold with the privilege of conversion into an issue bearing another rate or rates of interest, upon such terms that the municipality receives no less and pays no more than it would receive and pay if the bonds were not converted, and the conversion shall be subject to the approval of the governing body of the municipality.

(d) (1) The bonds shall be executed by the mayor and the city clerk or recorder of the municipality, and, in case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, the signatures shall, nevertheless, be valid and sufficient for all purposes.

(2) The coupons attached to the bonds may be executed by the facsimile signature of the mayor of the municipality.



§ 14-269-107 - Bonds -- Issuance for refunding of obligations.

(a) Revenue bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter.

(b) The refunding bonds may be combined with bonds issued under the provisions of § 14-269-106 into a single issue.

(c) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(d) All bonds issued under this section shall, in all respects, be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of those bonds.

(e) The ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 14-269-108 - Bonds -- Indebtedness as special obligation -- Payment of principal and interest.

(a) The revenue bonds issued under this subchapter shall not be general obligations of the municipality but shall be special obligations. In no event shall the revenue bonds constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation.

(b) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.

(c) The principal of and interest on the revenue bonds and paying agent's fees shall be payable from gross revenues derived from the lands, buildings, or facilities acquired, constructed, reconstructed, extended, or improved, in whole or in part, with the proceeds of the bonds.



§ 14-269-109 - Bonds -- Mortgage lien.

(a) Subject to the subsequent provisions of this section, there shall exist a statutory mortgage lien upon the land, buildings, and facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this subchapter, which shall exist in favor of the holders of the bonds and in favor of the holders of the coupons attached to the bonds, and the land, buildings, and facilities shall remain subject to the statutory mortgage lien until payment in full of the principal of, and interest on, the revenue bonds.

(b) Anything in this subchapter to the contrary notwithstanding, the ordinance or indenture referred to in § 14-269-106 may impose a forecloseable mortgage lien upon the land, buildings, and facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this subchapter, and the nature and extent of the mortgage lien may be controlled by the ordinance or indenture including, without limitation, provisions pertaining to the release of all or part of the land, buildings, and facilities from the mortgage lien and the priority of the mortgage lien in the event of successive bond issues as authorized by § 14-269-106.

(c) Subject to such terms, conditions, and restrictions as may be contained in the ordinance or indenture authorizing or securing the bonds, any holder of bonds issued under the provisions of this subchapter, or of any coupons attached thereto, may, either at law or in equity, enforce the mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the issuing municipality as set forth in this subchapter, and in any ordinance or indenture authorizing or securing the bonds.



§ 14-269-110 - Bonds -- Default in payment.

(a) In the event of a default in the payment of the principal of, or interest on, any revenue bonds issued under this subchapter, any court having jurisdiction may appoint a receiver to take charge of the land, buildings, or facilities acquired, constructed, reconstructed, extended, equipped, or improved, in whole or in part, with the proceeds of revenue bonds issued under this subchapter, upon which land, buildings, or facilities, or any part thereof, there is a mortgage lien securing the revenue bonds with reference to which there is a default in the payment of principal or interest.

(b) The receiver shall have the power to operate and maintain the land, buildings, or facilities; to charge and collect rates or rents sufficient to provide for the payment of the principal of and interest on the bonds after providing for the payment of all costs of receivership and operating expenses of the land, buildings, or facilities; and to apply the income and revenues derived from the land, buildings, or facilities in conformity with this subchapter and the ordinance or indenture authorizing or securing the bonds.

(c) When the default has been cured, the receivership shall be ended and the properties returned to the municipality.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the bondholders in the ordinance or indenture authorizing or securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, and the mortgage lien on, the land, buildings, or facilities as specified in, and fixed by, the ordinance or indenture authorizing or securing successive bond issues.



§ 14-269-111 - Bonds -- Tax exemption.

Bonds issued under this subchapter shall be exempt from all state, county, and municipal taxes, including income and inheritance taxes.



§ 14-269-112 - Bonds -- Investment of public funds.

(a) Any municipality; any board, commission, or other authority duly established by ordinance of any municipality; the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality; or the board of trustees of any retirement system created by the General Assembly, may, in its discretion, invest any of its funds not immediately needed for its purposes in revenue bonds issued under the provisions of this subchapter.

(b) Revenue bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.






Subchapter 2 - -- Operation and Management of Parks

§ 14-269-201 - Authority for creation of commission in cities of the first and second class.

Any city of the first or second class that may desire to set up a recreational park or parks for the municipality may, by appropriate action of the city council, create a commission or commissions, if desired, for the purpose of operating and managing the park within the municipality.



§ 14-269-202 - Commission -- Creation -- Members.

(a) Any city of the first or second class desiring to avail itself of the benefits of this subchapter, by a majority vote of the elected and qualified members of the city council, may enact an ordinance creating a recreation commission to be composed of five (5) citizens who are qualified electors of the municipality and, by affirmative vote of three-fourths (3/4) of the elected and qualified members of the city council, may repeal the ordinance creating the commission.

(b) The commissioners shall be appointed by the mayor and confirmed by a majority vote of the duly elected and qualified members of the city council and shall hold office for a term of five (5) years; however, the first commissioners to be appointed and confirmed shall serve for terms of one (1), two (2), three (3), four (4), and five (5) years, respectively, to be designated by the mayor and city council. Thereafter, upon the expiration of their respective terms, commissioners appointed by the mayor and approved by a majority vote of the city council shall each be appointed for a term of five (5) years.

(c) In the event of a vacancy occurring on the commission, it shall be filled by appointment by the mayor, subject to the approval of a majority vote of the duly elected and qualified members of the city council.

(d) Each commissioner shall file the oath required by law in the State of Arkansas of public officials.

(e) (1) Any city of the first or second class which has previously created or which may create a city recreation commission, as authorized in this subchapter, is authorized, by ordinance of the governing body of the city, to increase the membership of the commission from five (5) members to seven (7) members. The ordinance enlarging the commission may provide that the two (2) additional members of the commission are not required to be qualified electors of the municipality.

(2) When any city enacts an ordinance increasing the membership of the city recreation commission from five (5) members to seven (7) members, as authorized in this subsection, one (1) of the additional members first appointed shall serve for a term of four (4) years and one (1) shall serve for a term of five (5) years, and their successors shall be appointed for terms of five (5) years.

(f) Upon the appointment of the commissioners as provided in this section, the mayor and city council shall execute such instruments and enact such measures as may be necessary to vest complete charge of the municipally owned recreational park in the commissioners.

(g) Any commissioner appointed by the provisions of this section may be removed for cause upon a two-thirds (2/3) vote of the duly elected and qualified members of the city council.



§ 14-269-203 - Commissioners -- Powers and duties.

(a) The commissioners appointed pursuant to this subchapter shall have full and complete authority to build, manage, operate, maintain, and keep in a good state of repair any municipal buildings deemed necessary to carry on a recreation park for the municipality including the building of swimming pools, field houses, stadiums, zoos, or other buildings necessary to carry on the recreational park.

(b) The commissioners shall have full and complete charge of the buildings and grounds, including the right to control and permit, or refuse to permit, such public gatherings or other meetings or affairs, as the commissioners shall see fit and deem to be in the best interests of the city.

(c) The commissioners shall have the right to employ or remove managers, janitors, and other employees of whatsoever nature, kind, or character and to fix, regulate, and pay their salaries since it is the intention of this subchapter to vest in the commissioners the authority to build, operate, manage, maintain, and control the municipal recreational park and to have full and complete charge thereof.

(d) The commissioners shall not have the authority or power to sell, mortgage, or encumber the property unless otherwise authorized by the statutes of Arkansas.

(e) The commissioners shall have the exclusive right and power to make purchases of all supplies, apparatus, and other property and things requisite and necessary for the management and operation of the recreational park, including the construction thereof and repairs and additions thereto.

(f) The commissioners shall have the authority to enter into contracts with persons, firms, corporations, or organizations for the use of recreational park buildings or parts thereof.



§ 14-269-204 - Commissioners -- Rules and regulations.

The commissioners shall adopt such rules and regulations as they may deem necessary and expedient for the proper operation and management of the municipal recreational park, and they shall have the authority to alter, change, or amend the rules and regulations at their discretion.



§ 14-269-205 - Commissioners -- Park fund.

(a) The commissioners appointed pursuant to this subchapter shall have the authority to utilize all revenues derived from the operation of the recreational park in the operation of the recreational park.

(b) (1) All funds derived from the use of the recreational park shall be segregated into a park fund, which fund shall be used exclusively in the operation of the recreational park by the commissioners.

(2) Moneys in the fund shall not be mingled with other funds of the city and shall be handled exclusively by the commissioners.

(c) (1) The commissioners shall each furnish to the city a five thousand dollar ($5,000) surety bond that will serve to insure the city against any misappropriation or mishandling of funds.

(2) The surety on the bonds shall be a reputable surety corporation.

(3) The premium on the bonds shall be paid from moneys in the park fund.

(d) (1) The commissioners shall receive no salary for their services but shall be reimbursed from the park fund for actual expenses incurred in the performance of their duties.

(2) The park fund may also be expended by the commissioners, as they deem best, for the purpose of obtaining attractions to meet on the park.



§ 14-269-206 - Commissioners -- Reports -- Appropriations.

(a) (1) The commissioners shall submit quarterly reports, beginning three (3) months after they take their oath of office and each three (3) months thereafter, reporting in full on the operations, including an accounting of receipts and disbursements, to the mayor and city council, and furnish such other and further reports, data, and information as may be requested by the mayor or city council.

(2) The quarterly report to the mayor and city council, with respect to receipts and disbursements, shall be certified by the commissioners as correct.

(3) The commissioners shall further submit an annual audit of the operations of the recreational park to the mayor and city council.

(b) (1) Upon each quarterly report being made to the mayor and city council by the commissioners, the city council may appropriate funds from the general revenue fund of the city, or from such other funds as the city may have available, to make up any deficits or to provide such funds as may be necessary to carry on the operations of the recreational park.

(2) The city council, at any time other than when the quarterly report is filed, may appropriate such funds as it deems necessary from the general revenue fund, or from such other funds as the city may have available, for the purpose of maintaining and operating the recreational park.






Subchapter 3 - -- Operation and Management of Parks and Recreation Programs

§ 14-269-301 - Authority for creation of commission in cities of the first and second class.

Any city of the first or second class that may desire to set up a parks and recreation program for the municipality, by appropriate action of the city council, may create a commission for the purpose of operating and managing the program within the municipality.



§ 14-269-302 - Commission -- Creation -- Members.

(a) (1) Any city of the first class or city of the second class desiring to avail itself of the benefits of this subchapter, by a majority vote of the elected and qualified members of the city council, may enact an ordinance creating a parks and recreation commission to be composed of no fewer than five (5) nor more than fifteen (15) citizens who are qualified electors of the municipality and, by affirmative vote of three-fourths (3/4) of the elected and qualified members of the city council, may repeal the ordinance creating the commission.

(2) The city council of any city of the first class or city of the second class may increase the membership of its parks and recreation commission to no more than fifteen (15) members under subsection (e) of this section if the city council determines that an enlarged commission could better serve the city's parks and recreation program.

(b) (1) (A) The commissioners:

(i) Shall be appointed by the mayor;

(ii) Shall be confirmed by a majority vote of the duly elected and qualified members of the city council; and

(iii) Shall hold office for a term of five (5) years.

(B) (i) However, the first commissioners to be appointed and confirmed shall serve for terms of one (1) year, two (2) years, three (3) years, four (4) years, and five (5) years, respectively, to be designated by the mayor and city council.

(ii) Thereafter, upon the expiration of their respective terms, commissioners appointed by the mayor and approved by a majority vote of the city council shall each be appointed for a term of five (5) years.

(2) The commissioners may be reappointed.

(c) (1) In the event of a vacancy occurring on the commission, it shall be filled by appointment by the mayor, subject to the approval of a majority vote of the duly elected and qualified members of the city council.

(2) A vacancy shall be filled for the remainder of the term.

(d) Each commissioner shall file the oath required of public officials in the State of Arkansas.

(e) (1) In the event the city council of any city votes to increase the membership of its parks and recreation commission under subdivision (a)(2) of this section, then the additional members of the commission shall be appointed in the manner provided in subsection (b) of this section and shall serve terms as provided in subdivision (e)(4) of this section.

(2) Their successors shall be appointed for five-year terms.

(3) The members shall qualify in the same manner as provided in subsection (a) of this section for other commission members, and vacancies in either of the additional member positions shall be filled in the manner provided in subsection (c) of this section.

(4) Upon increasing the number of members of the commission, the existing and additional commissioners shall serve initial terms as follows:

(A) For commissions of six (6) members, the initial terms shall be:

(i) One (1) member with a term of one (1) year;

(ii) One (1) member with a term of two (2) years;

(iii) One (1) member with a term of three (3) years;

(iv) One (1) member with a term of four (4) years; and

(v) Two (2) members with terms of five (5) years;

(B) For commissions of seven (7) members, the initial terms shall be:

(i) One (1) member with a term of one (1) year;

(ii) One (1) member with a term of two (2) years

(iii) One member with a term of three (3) years;

(iv) Two (2) members with terms of four (4) years; and

(v) Two (2) members with terms of five (5) years;

(C) For commissions of eight (8) members, the initial terms shall be:

(i) One (1) member with a term of one (1) year;

(ii) One (1) member with a term of two (2) years;

(iii) Two (2) members with terms of three (3) years;

(iv) Two (2) members with terms of four (4) years; and

(v) Two (2) members with terms of five (5) years;

(D) For commissions of nine (9) members, the initial terms shall be:

(i) One (1) member with a term of (1) year;

(ii) Two (2) members with terms of two (2) years;

(iii) Two (2) members with terms of three (3) years;

(iv) Two (2) members with terms of four (4) years; and

(v) Two (2) members with terms of five (5) years;

(E) For commissions of ten (10) members, the initial terms shall be:

(i) Two (2) members with terms of one (1) year;

(ii) Two (2) members with terms of two (2) years;

(iii) Two (2) members with terms of three (3) years;

(iv) Two (2) members with terms of four (4) years; and

(v) Two (2) members with terms of five (5) years;

(F) For commissions of eleven (11) members, the initial terms shall be:

(i) Two (2) members with terms of one (1) year;

(ii) Two (2) members with terms of two (2) years;

(iii) Two (2) members with terms of (3) years;

(iv) Two (2) members with terms of (4) years; and

(v) Three (3) members with terms of five (5) years;

(G) For commissions of twelve (12) members, the initial terms shall be:

(i) Two (2) members with terms of one (1) year;

(ii) Two (2) members with terms of two (2) years;

(iii) Two (2) members with terms of three (3) years;

(iv) Three (3) members with terms of four (4) years; and

(v) Three (3) members with terms of five (5) years;

(H) For commissions of thirteen (13) members, the initial terms shall be:

(i) Two (2) members with terms of one (1) year;

(ii) Two (2) members with terms of two (2) years;

(iii) Three (3) members with terms of three (3) years;

(iv) Three (3) members with terms of four (4) years; and

(v) Three (3) members with terms of five (5) years;

(I) For commissions of fourteen (14) members, the initial terms shall be:

(i) Two (2) members with terms of (1) year;

(ii) Three (3) members with terms of two (2) years;

(iii) Three (3) members with terms of three (3) years;

(iv) Three (3) members with terms of four (4) years; and

(v) Three (3) members with terms of five (5) years; and

(J) For commissions of fifteen (15) members, the initial terms shall be:

(i) Three (3) members with terms of one (1) year;

(ii) Three (3) members with terms of two (2) years;

(iii) Three (3) members with terms of three (3) years;

(iv) Three (3) members with terms of four (4) years; and

(v) Three (3) members with terms of five (5) years.

(f) Upon the appointment of the commissioners as provided in this section, the mayor and city council shall execute such instruments and enact such measures as may be necessary to vest complete charge of the municipally owned parks and recreation facilities in the commissioners.

(g) Any commissioner appointed by the provisions of this section may be removed for cause upon a two-thirds (2/3) vote of the elected and qualified members of the city council.



§ 14-269-303 - Commissioners -- Powers and duties -- Selection of employees.

(a) The commissioners appointed pursuant to this subchapter shall have full and complete authority to build, manage, operate, maintain, and keep in a good state of repair any municipal buildings deemed necessary to carry on a parks and recreation program for the municipality including the building of swimming pools, field houses, stadia, zoos, or other buildings necessary to carry on a parks and recreation program.

(b) The commissioners shall have full and complete charge of the buildings and grounds including the right to control and permit, or refuse to permit, such public gatherings or other meetings or affairs as the commissioners shall see fit and deem to be in the best interests of the city.

(c) (1) The commissioners shall have the exclusive right and power to make purchases of all supplies, apparatus, and other property and things requisite and necessary for the management and operation of the parks and recreation program including the construction of facilities and repairs and additions thereto.

(2) The commissioners shall not have authority or power to sell, mortgage, or encumber the property unless otherwise authorized by the statutes of Arkansas.

(d) The commissioners shall have the authority to enter into contracts with persons, firms, corporations, or organizations for the use of buildings, or parts thereof, of the parks and recreation program.

(e) The employees necessary in the operation of the parks and recreation program, as well as their salaries and classifications, shall be selected and determined as prescribed by law through competitive examination and certification by the civil service commission.



§ 14-269-304 - Commissioners -- Rules and regulations.

The commissioners shall adopt such rules and regulations as they may deem necessary and expedient for the proper operation and management of the municipal parks and recreation program, and they shall have the authority to alter, change, or amend the rules and regulations at their discretion.



§ 14-269-305 - Commissioners -- Park fund.

(a) The commissioners appointed pursuant to this subchapter shall have the authority to utilize all revenues derived from the operation of the parks and recreation program in the operation of the parks and recreation program.

(b) (1) All funds derived from the use of the parks and recreation program shall be segregated into a park fund, which fund shall be used exclusively in the operation of the parks and recreation program by the commissioners.

(2) Moneys in the fund shall not be mingled with other funds of the city and shall be handled exclusively by the commissioners.

(c) (1) The commissioners shall furnish the city a five thousand dollar ($5,000) surety bond that will serve to insure the city against any misappropriation or mishandling of funds.

(2) The surety on the bond shall be a reputable surety corporation.

(3) The premium on the bond shall be paid from moneys from the park fund.

(d) (1) The commissioners shall receive no salary for their services but shall be reimbursed from the park fund for actual expenses incurred in the performance of their duties.

(2) The park fund may also be expended by the commissioners, as they deem best, for the purpose of obtaining attractions to be staged as a part of the parks and recreation program.



§ 14-269-306 - Commissioners -- Reports -- Appropriations.

(a) (1) The commissioners shall submit quarterly reports, beginning three (3) months after they take their oath of office and each three (3) months thereafter, reporting in full on the operations including an accounting of receipts and disbursements, to the mayor and city council and shall furnish such other and further reports, data, and information as may be requested by the mayor and city council.

(2) The quarterly report to the mayor and city council, with respect to receipts and disbursements, shall be certified by the commissioners as correct.

(3) The commissioners shall further submit an annual audit of the operations of the parks and recreation program to the mayor and city council.

(b) (1) Upon each quarterly report being made to the mayor and city council by the commissioners, the city council may appropriate funds from the general revenue fund of the city or from such other funds as the city may have available to make up any deficits or to provide such funds as may be necessary to carry on the operations of the parks and recreation program.

(2) At any time other than when the quarterly report is filed, the city council may appropriate such funds as it deems necessary from the general revenue fund or from such other funds as the city may have available for the purpose of maintaining and operating the parks and recreation program.









Chapter 270 - Rural Community Projects

Subchapter 1 - -- General Provisions

§ 14-270-101 - Purpose.

(a) The General Assembly recognizes that there are numerous unincorporated rural communities and small incorporated rural cities and towns in this state which do not have adequate fire protection or social, recreational, cultural, or other facilities available for the benefit of their citizens or comparable to the facilities available in larger cities of this state. Many of these rural communities and rural small cities and towns lack the resources to develop and implement programs to enhance their viability.

(b) The General Assembly further recognizes the need to establish a program whereby, through the participation of local citizens and by the use of state incentive funds, unincorporated rural communities and small incorporated rural cities and towns in this state will be provided opportunities for the construction, development, and improvement of fire protection and construction projects benefiting the citizens. The program will provide matching grants to rural communities to alleviate this problem and encourage rural communities to develop programs designed to meet their uniquely rural needs.



§ 14-270-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Community, city, or town projects" means, but shall not be limited to, parks, playgrounds, community meeting halls, community cultural facilities, picnic grounds, community recreation facilities, firefighting equipment and facilities, and similar projects to be available to the members of the unincorporated community or citizens of the small city or town in the rural areas of the state for their use, benefit, and enjoyment;

(2) "Rural area" or "rural community" means all the territory of the State of Arkansas that is not within the outer boundary of any city or town having a population of twenty thousand (20,000) or more according to the latest federal decennial census or within such a city's or town's neighboring urbanized areas;

(3) "Small city or town" means a city or a town incorporated under the laws of the State of Arkansas with a population of less than three thousand (3,000) persons according to the latest federal decennial census;

(4) "State" shall mean the State of Arkansas;

(5) "Unincorporated community" means an unincorporated community in a rural area of the state;

(6) "Urbanized area" means the areas of dense settlement and suburbanization contiguous to the central city of a metropolitan area;

(7) "Property in kind" means real or personal property.



§ 14-270-103 - Grant of state funds.

(a) From funds provided by the General Assembly therefor, the Chief Fiscal Officer of the State, with the advice of the Arkansas Rural Development Commission, is authorized to make grants to unincorporated communities and small cities or towns in this state, whenever:

(1) Representatives of unincorporated communities or small cities or towns in this state develop a written plan for a community, city, or town project and submit the plan, in the case of an unincorporated community, to the quorum court of the county or, in the case of a small city or town, to the governing body of the city or town, for its approval and adoption;

(2) (A) The members of the community or small city or town presenting the request to the quorum court or the governing body shall have submitted proof that, through donations of either money or property in kind, the citizens of the community, city, or town, have pledged or will make available one-fourth (1/4) of the cost of the project and that no tax funds are included in the citizens' support.

(B) The members of the community, or citizens of the city or town, may also provide the county's or city's or town's one-fourth (1/4) share in lieu of the county's or city's or town's defraying one-fourth (1/4) of the cost of the project; provided, if a small incorporated town has sufficient revenues in its general fund to cover one-half (1/2) of the project costs, the town shall have the option to utilize said funds as an alternative to the other method set forth in this section;

(3) The quorum court of the county or governing body of the city or town approves and, if the citizens of the community, city, or town do not provide the county's or the city's or town's share, appropriates the funds or provides property in kind to defray one-fourth (1/4) of the cost of the project; and

(4) The facts enumerated in subdivisions (a)(1)-(3) of this section are certified to the Chief Fiscal Officer of the State by the county judge of the county or the mayor of the city or town, setting forth the name of the person or persons who will administer the funds if the state grant is approved, outlining the details of the project, and certifying that the project has been determined by the quorum court of the county or governing body of the city or town to be an approved community, city, or town project eligible to receive funds under the provisions of this chapter.

(b) Upon receipt of the certification of the quorum court or governing body of the city or town and upon determination that all matters required by subsection (a) of this section have been complied with, the Chief Fiscal Officer of the State may approve a state grant to be used in connection with the community, city, or town project in an amount of one-half (1/2) of the estimated project cost; however, in no event shall the total cost of any one (1) project under the provisions of this chapter exceed thirty thousand dollars ($30,000), and the state's share thereof shall not exceed one-half (1/2), or fifteen thousand dollars ($15,000), of the amount.

(c) (1) Project funds from all sources shall be expended through a fund established on the books of the county, city, or recorder treasurer.

(2) All project expenditures, with the invoices attached, shall be approved by the county judge or mayor and shall remain on file in the office of the county judge or mayor for three (3) years or until audited, whichever is later.

(d) (1) All projects must be completed within twelve (12) months after the date of the grant award.

(2) A final report, on a form provided by the Chief Fiscal Officer of the State, of all funds expended, along with the state's one-half (1/2) of all unexpended funds, shall be submitted by the county judge or mayor to the Chief Fiscal Officer of the State no more than sixty (60) days following the project's completion or within the one-year period, whichever comes first.



§ 14-270-104 - Funding upon exhaustion of state funds.

(a) In the event sufficient state funds have not been appropriated to provide the state's matching share of all eligible approved community, city, or town projects certified to the Chief Fiscal Officer of the State by the respective county judges or mayors of this state, the Chief Fiscal Officer of the State, with the advice of the Arkansas Rural Development Commission, shall approve payments for projects in the order in which each project application is filed with his office until all funds available during each fiscal year have been exhausted, shall defer until the next fiscal year the various projects for which adequate funds are not available during the preceding fiscal year, and shall give those projects priority in the order in which filed with the Office of Rural Advocacy of the Arkansas Rural Development Commission for funding from moneys appropriated by the General Assembly for that fiscal year.

(b) (1) However, in the event project applications for the state's matching share of community, city, or town projects in any county are not submitted for the use of the funds available for community, city, or town projects in that county during any fiscal biennium, and application therefor has not been filed with the Office of Rural Advocacy within thirty (30) days prior to the end of the fiscal biennium, the Arkansas Rural Development Commission shall make the funds remaining for projects in that county available for approved community, city, or town projects in other counties which have applied for more project matching funds than were available.

(2) The Arkansas Rural Development Commission shall give priority in the allocation of the unused project funds to approved projects in other counties in the order in which applications were received for the projects.



§ 14-270-105 - Audit of funds.

All state and county funds made available for community, city, or town projects under the provisions of this chapter shall be audited by the Division of Legislative Audit in connection with the annual audit of each county or city or town to assure that the funds have been used for the purposes for which they were made available under the provisions of this chapter.






Subchapter 2 - -- Outdoor Recreational Facilities

§ 14-270-201 - Legislative intent.

The General Assembly recognizes outdoor recreation as an important element to the quality of life in Arkansas. Outdoor recreation is interlocked to the emotional and economic well being of the state's citizens. Therefore, it is the desire of the General Assembly to establish a new outdoor grants program that shall assist small communities and rural areas of Arkansas with outdoor recreational facilities.



§ 14-270-202 - Elements of the grants program.

There is hereby established the FUN Parks Grants Program to be administered by the Arkansas Department of Parks and Tourism. The purpose of the FUN Parks Program is to provide basic outdoor recreation facilities including baseball and softball fields, basketball courts, picnic tables and pavilions, and playground equipment to residents of small Arkansas communities. The goal of this program is to build two hundred (200) new outdoor parks statewide in communities of two thousand five hundred (2,500) or less as established by the 1990 census. Up to fifty (50) new FUN parks may be constructed each year in each of the next four (4) years at a cost not to exceed ten thousand dollars ($10,000) for each FUN park.



§ 14-270-203 - Authorization.

The Arkansas Department of Parks and Tourism is herein authorized to promulgate procedures, rules, guidelines, or regulations necessary for the administration of the FUN Park Grants Program.









Chapter 271 - Underground Facilities Damage Prevention

§ 14-271-101 - Title.

This chapter may be cited as the "Arkansas Underground Facilities Damage Prevention Act".



§ 14-271-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) Approximate location of underground facilities means a strip of land at least three feet (3') wide but not wider than the width of the facility plus one and one-half feet (11/2') on either side of the facility;

(2) "Damage" includes the substantial weakening of structural or lateral support of underground facilities, the penetration or destruction of any protective coating, housing, or other protective device of underground facilities, the partial or complete severance of an underground facility, and the rendering of any underground facility inaccessible;

(3) "Demolish" or "demolition" means any operation by which a structure or mass of material is wrecked, razed, rendered, moved, or removed by means of any powered tools, powered equipment, exclusive of transportation equipment, or discharge explosives;

(4) "Excavate" or "excavation" means to dig, compress, or remove earth, rock, or other materials in or on the ground by use of mechanized equipment or blasting, including, but not necessarily limited to, augering, boring, backfilling, drilling, grading, pile-driving, plowing in, pulling in, trenching, tunneling, and plowing;

(5) "Mechanized equipment" means equipment operated by means of mechanical power, including trenchers, bulldozers, power shovels, augers, backhoes, scrapers, drills, cable and pipe plows, and other equipment used for plowing in or pulling in cable or pipe;

(6) "Member operator" means any operator that is a member of the Arkansas One Call Center;

(7) "One Call Center" means a center operated by an organization which has as one of its purposes to receive notification of planned excavation and demolition in a specified area from excavators and to disseminate such notification of planned excavation or demolition to operators who are members of the center;

(8) "Operator" means any person that owns or operates an underground facility;

(9) "Person" means any individual, any corporation, partnership, association, improvement district, property owners association, property developer, public agency, or any other entity organized under the laws of any state or any subdivision or instrumentality of a state, and any employee, agent, or legal representative thereof;

(10) "Preengineered project" means a public project wherein the public agency responsible for the project, as part of its engineering and contract procedures, holds a formal meeting prior to the commencement of any construction work on the project in which all persons determined by the public agency to have underground facilities located within the construction area of the project are invited to attend and given an opportunity to verify or inform the public agency of the location of their underground facilities, if any, within the construction area and wherein the location of all known underground facilities are located or noted on the engineering drawing and specifications for the project;

(11) "Public agency" means the state or any board, commission, or agency of the state and any city, town, county, subdivision thereof, or other governmental entity;

(12) "Right-of-way" means any area along which an underground facility is located;

(13) (A) "Underground facility" means any line, system, and appurtenance or facility that is:

(i) Located beneath the ground surface or beneath structures, streets, roads, alleys, sidewalks, or other public rights-of-way; and

(ii) Used for producing, storing, conveying, transmitting, or distributing communications, data, electricity, gas, heat, water, steam, chemicals, television or radio transmissions or signals, or sewage.

(B) "Underground facility" does not include:

(i) Privately owned service lines:

(a) Used solely for the purpose of transporting communications, data, electricity, gas, heat, water, steam, chemicals, television or radio transmissions or signals, or sewage for the operation of a residence or business; and

(b) Wholly located on or beneath private property; or

(ii) Residential or agricultural underground irrigation systems;

(14) "Underground pipeline facilities" means any underground pipeline facility used to transport natural gas or hazardous liquids. However, this definition does not apply to persons, including operator's master meters, whose primary activity does not include the production, transportation, or marketing of gas or hazardous liquids or to master-metered systems whose underground facilities do not cross property other than their own or are not located under public rights-of-way; and

(15) "Working day" means every day, except Saturday, Sunday, and national and legal state holidays.



§ 14-271-103 - Applicability.

(a) The Arkansas Public Service Commission shall, after public comment and hearing as provided below, promulgate regulations providing for an Arkansas one call center to be established and maintained by all operators subject to the jurisdiction of the commission.

(b) The regulations shall at a minimum be consistent with the requirements of any federal law relating to one call centers, and otherwise shall provide standards and guidelines for the organization and administration by operators of the Arkansas One Call Center consistent with the terms, purposes, and requirements of this chapter, provided, however, that nothing herein, nor in the rules to be promulgated by the commission, shall be construed to restrict, diminish, or otherwise affect the ratemaking authority and responsibility of the commission with respect to One Call System expenditures by utilities or with respect to any other matter.



§ 14-271-104 - Penalties -- Civil remedies.

(a) (1) Except as provided in subdivision (a)(2) of this subsection, any person who violates any provisions of this chapter shall be subject to a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation.

(2) Operators of underground pipeline facilities and excavators shall, upon violation of any applicable requirements of 49 C.F.R. Part 198, Subpart C, be subject to civil penalties not to exceed twenty-five thousand dollars ($25,000) for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed five hundred thousand dollars ($500,000) for any related series of violations.

(b) (1) Actions to recover the penalties provided for in this section shall be brought by the Attorney General of Arkansas, the county prosecutor, or the city attorney, at the request of any person, in the circuit court in the county in which the cause, or some part thereof, arose or in which the defendant has its principal place of business or resides.

(2) All penalties recovered in any such action shall be paid into the general fund of the state, county, or municipality that prosecutes the action.

(c) The Attorney General of Arkansas, the county prosecutor, or the city attorney shall, at the request of any person, bring an action in a court of competent jurisdiction to enjoin any violation of 49 C.F.R. Part 198, Subpart C, committed by operators of underground pipeline facilities and excavators.

(d) Nothing in this chapter shall be construed to modify or repeal existing laws pertaining to the tort liability of local governments and their employees.

(e) This chapter does not affect any civil remedies for personal injury or property damage, including underground facilities, except as otherwise specifically provided for in this chapter.

(f) Neither the State Highway Commission, nor the Arkansas State Highway and Transportation Department, nor their officers, agents, employees, or contractors, nor the county judges or their road departments shall be subject to the provisions of this section.



§ 14-271-106 - Permittees to comply.

A permit issued pursuant to law authorizing excavation or demolition operation shall not be deemed to relieve a person from the responsibility for complying with the provisions of this chapter.



§ 14-271-107 - Membership in One Call Center.

(a) All operators of underground facilities shall become members of the One Call Center; however, the commission may provide, by rule or by orders, for such exemptions or waivers concerning some or all of the requirements of membership as may appear reasonable and proper, as long as the exemption or waiver is not prohibited by statute or federal law.

(b) Additionally, other persons who own or control underground facilities or similar facilities may, upon application, become members of the One Call Center.

(c) Membership shall be evidenced by participation in, and payment for, the services furnished by the One Call Center.



§ 14-271-108 - Notice to One Call Center -- Changes -- Files.

(a) (1) Each member operator having underground facilities, including those facilities that have been abandoned in place by the member operator but not yet physically removed and that can be identified, shall file a notice with the One Call Center that the member operator has underground facilities.

(2) The notice shall include a list of the geographic areas where facilities are located, providing as much specific information as reasonably possible, the name of the member operator, and the name, title, address, and telephone number of its representative designated to respond to notices of intent to excavate.

(b) Changes to any of the information contained in the notice filed in accordance with subsection (a) of this section shall be filed with the One Call Center within thirty (30) days of the change.

(c) The One Call Center shall file the notice submitted by member operators and shall maintain an index of the notices.

(d) Member operators shall maintain records and drawings of all changes and additions to their underground facilities.



§ 14-271-109 - Notice to One Call Center -- Exceptions.

(a) Compliance with notice requirements of § 14-271-112 is not required for:

(1) The moving of earth by tools manipulated only by human or animal power;

(2) Any form of cultivation for agricultural purposes, digging for postholes on private property, farm ponds, land clearing, or other normal agricultural purposes which are not on a right-of-way of an operator;

(3) Work by a public agency or its contractors on a preengineered project;

(4) The opening of a grave in a cemetery; or

(5) Routine road work and general maintenance as performed in the right-of-way by state or county maintenance departments, but excluding any work or maintenance involving change of grade or clearing or widening drainage ditches.

(b) (1) Compliance with notice requirements of § 14-271-112 is not required of persons responsible for repair or restoration of service, or to ameliorate an imminent danger to life, health, property, or public safety.

(2) However, those persons shall give, as soon as practicable, oral notice of the emergency excavation or demolition to the One Call Center and request emergency assistance from the One Call Center in locating and providing immediate protection to its underground facilities.

(3) An imminent danger to life, health, property, or public safety exists whenever there is a substantial likelihood that loss of life, health, or property will result before the procedures under § 14-271-112 can be fully complied with.



§ 14-271-110 - Notifying operators of underground facilities -- Identification of location.

(a) (1) Within four (4) working hours after receiving notification of intent to excavate or demolish, the One Call Center shall in turn notify all member operators of underground facilities in the affected area of the proposed activity.

(2) (A) Unless otherwise agreed to between the excavators and the operator, within two (2) working days after notification from the One Call Center, the operator shall identify the approximate location of the facilities by field-marking on the surface by paint, dye, stakes, or any other clearly visible marking which designates the horizontal course of the facilities.

(B) If the operator has no facilities in the area, the operator shall so inform the person proposing the activity, either by contacting that person or by leaving such information at the site.

(3) When an underground facility is being located, the operator shall furnish the excavator information which identifies the approximate center line, approximate or estimated depth, when known, and dimensions of the underground facility.

(4) (A) When excavating within the approximate location of an underground facility, the excavator shall uncover the facility using a method approved by the operator.

(B) No power-driven tools or equipment shall be used without the express approval of the operator.

(b) Subject to the provisions of § 14-271-112(b) governing the duration of a locate request, when projects are delayed or are lengthy in time and location, the operator and the excavator shall establish and maintain coordination regarding location, marking, and identification of the facilities until all excavation or demolition is completed.



§ 14-271-111 - Color code for marking facility and excavation or demolition locations.

(a) (1) If the approximate location of an underground facility is marked with temporary markers, stakes, or other physical means, the operator shall follow the color coding prescribed as follows: Click here to view image.

(2) In addition to the foregoing, all underground facilities installed after January 1, 1996, shall be permanently marked with tracing wires of appropriate durability or in other manner which will enable the operator to trace the specific course of the underground facility.

(b) Unless otherwise agreed by all affected operators, persons engaged in excavation or demolition shall mark the proposed area of work with stakes, flags, posts, or painted or chalked lines that are white in color and are clearly visible.

(c) Any person who moves, removes, alters, conceals, or defaces any markings required under this chapter before the demolition or excavation work is commenced shall be subject to the penalties contained in § 14-271-104.



§ 14-271-112 - Notice of intent to excavate or demolish.

(a) Except as provided in § 14-271-109, no person may engage in excavation or demolition activities without having first notified the One Call Center in accordance with the provisions listed in this section.

(b) (1) Each person responsible for any excavation or demolition operation shall serve written or telephonic notice of intent to excavate or demolish at least two (2), but not more than ten (10), full working days before commencing this activity.

(2) The notice of intent shall be delivered to the One Call Center.

(3) (A) The notice given by this section shall be effective for a period of twenty (20) working days from the date that the notice was given.

(B) If the work to be performed is not completed within this period, or if the location markings have been removed or are no longer visible, the person engaging in the demolition or excavation activity shall reinitiate the notice procedure set forth in this section.

(c) The written or telephonic notice of intent required by subsection (b) of this section shall contain the name of the person notifying the One Call Center, the name, address, and telephone number of the person responsible for the excavation or demolition, the starting date, anticipated duration and type of excavation or demolition operation to be conducted, the specific location of the proposed excavation or demolition, and whether or not explosives are anticipated to be used.

(d) The One Call Center shall, as soon as practicable after receiving such notice, provide persons giving notice of an intention to engage in an excavation activity the names of any member operators of underground facilities to whom the notice will be transmitted.

(e) (1) An adequate record of notifications to the One Call Center shall be maintained by the One Call Center.

(2) A copy of the record shall be furnished to the persons giving notice of intent to excavate or demolish if requested.

(3) The records shall be maintained by the One Call Center for at least three (3) years.

(f) Nothing in this section shall be construed to obligate the One Call Center to transmit a notice of intent to excavate for any operator that is not a member of the One Call Center.



§ 14-271-113 - Notice of damage required -- Exception.

(a) Except as provided by subsection (b) of this section, each person responsible for any excavation or demolition operation that results in any damage to an underground facility shall notify, immediately upon discovery of the damage, the operator of the facility of the location and nature of the damage and shall allow the operator reasonable time to accomplish necessary repairs before completing the excavation or demolition in the immediate area of the facility.

(b) Each person responsible for any excavation or demolition operation that results in damage to an underground facility permitting the escape of any flammable, toxic, or corrosive gas or liquid shall notify the operator and police and fire departments immediately upon discovery of the damage and take any other action reasonably necessary to protect persons and property and to minimize the hazards until arrival of the operator's personnel or police and fire departments.



§ 14-271-114 - Operators of underground pipeline facilities.

In addition to the provisions of this chapter, all operators of underground pipeline facilities are required to comply with all applicable federal statutes and regulations pertaining to pipeline safety and damage prevention.



§ 14-271-115 - No responsibility for nonmember facilities.

Neither the One Call Center, nor any entity operating the One Call Center, nor any member of the One Call Center shall be responsible for locating nonmember underground utility facilities, or for advising or otherwise warning of the possibility of the existence of underground utility facilities other than those owned or operated by members of the One Call Center.






Chapter 272 - Rural Fire Departments

Subchapter 1 - -- Rural Fire Departments Study Commission

§ 14-272-101 - Creation.

(a) There is hereby created the Rural Fire Departments Study Committee to be composed of:

(1) Two (2) members of the House Committee on Insurance and Commerce to be appointed by the chair of the committee;

(2) One (1) member of the Senate Committee on Insurance and Commerce to be appointed by the chair of the committee;

(3) One (1) member of the House Committee on Agriculture, Forestry, and Economic Development to be appointed by the chair of the committee;

(4) One (1) member of the Senate Committee on Agriculture, Forestry, and Economic Development to be appointed by the chair of the committee;

(5) One (1) member of the House Committee on City, County, and Local Affairs to be appointed by the chair of the committee;

(6) One (1) member of the Senate Committee on City, County, and Local Affairs to be appointed by the chair of the committee;

(7) Three (3) members of the House of Representatives to be appointed by the Speaker of the House of Representatives; and

(8) Three (3) members of the Senate to be appointed by the President Pro Tempore of the Senate.

(b) (1) The following shall be nonvoting ex officio members of the committee:

(A) One (1) member representing the Arkansas Farm Bureau Federation to be recommended by the Arkansas Farm Bureau Federation and appointed by the Speaker of the House of Representatives;

(B) One (1) member representing the Independent Insurance Agents of Arkansas to be recommended by the Independent Insurance Agents of Arkansas and appointed by the Speaker of the House of Representatives;

(C) One (1) member representing the County Judges Association to be recommended by the County Judges Association and appointed by the Speaker of the House of Representatives;

(D) One (1) member representing the Arkansas Rural Fire Fighters Association to be recommended by the Arkansas Rural Fire Fighters Association and appointed by the Speaker of the House of Representatives;

(E) One (1) member representing the Arkansas Council of Professional Fire Fighters to be recommended by the Arkansas Council of Professional Fire Fighters and appointed by the Speaker of the House of Representatives;

(F) One (1) member representing the Arkansas Municipal League to be recommended by the Arkansas Municipal League and appointed by the Speaker of the House of Representatives;

(G) One (1) member appointed by the Speaker of the House of Representatives to represent the Arkansas State Firefighters' Association;

(H) The Director of the Arkansas Forestry Commission or the director's designee;

(I) The Director of the Department of Rural Services or the director's designee; and

(J) The Manager of the Rural Fire Protection Program of the Arkansas Association of Resource Conservation and Development Councils.

(2) If an ex officio nonvoting member no longer represents the organization from which he or she was selected, a vacancy shall exist and the vacancy shall be filled in the same manner as the original appointment.

(c) The Speaker of the House of Representatives shall select one (1) of the Representatives as a cochair, and the President Pro Tempore of the Senate shall select one (1) of the Senators as a cochair.

(d) (1) A member of the committee shall continue to serve on the committee until he or she no longer wishes to serve or no longer qualifies to represent or no longer is a member of the committee, body, or organization which he or she was appointed to represent.

(2) Any vacancy on the committee shall be filled by the original appointing authority with another qualifying member of the committee, body, or organization.



§ 14-272-102 - Members -- Compensation.

(a) Members of the Rural Fire Departments Study Committee, other than the legislative members, shall serve without compensation but may be reimbursed for expenses and travel in the maximum amounts prescribed by the Department of Finance and Administration for state employees.

(b) (1) Legislative members of the committee shall be entitled to per diem and mileage at the same rate authorized by law for attendance at meetings of interim committees of the General Assembly.

(2) Legislative members of the committee may receive payment for per diem and mileage from appropriated funds for the interim committees which they represent, for the interim committees on which they serve, or from appropriated funds for travel and expenses for the house of the General Assembly in which they serve.



§ 14-272-103 - Funding study -- Findings.

(a) (1) The Rural Fire Departments Study Committee of the General Assembly shall conduct an in-depth study of the funding of rural fire departments to determine the sources and whether it is sufficient to provide adequate fire protection in rural areas.

(2) The committee shall study and make recommendations for a permanent source of funding for these rural fire departments.

(b) The committee shall also designate rural areas that do not have adequate fire protection and make recommendations as to the needs of these areas.



§ 14-272-104 - Biennial reports.

The Rural Fire Departments Study Committee on or before September 1 of each even-numbered year shall submit a biennial report and its recommendations for any proposed legislation to the:

(1) House Committee on Insurance and Commerce;

(2) Senate Committee on Insurance and Commerce;

(3) House Committee on City, County, and Local Affairs;

(4) Senate Committee on City, County, and Local Affairs; and

(5) House Committee on Agriculture, Forestry, and Economic Development.






Subchapter 2 - -- Study of Rural Fire Departments and Their ISO Ratings



Subchapter 3 - -- Fire Department Services Agreements

§ 14-272-301 - Definitions.

As used in this subchapter, unless the context clearly expresses otherwise:

(1) "Beneficiaries" means those persons or entities who have executed services agreements and who have paid and remain current in the payment of services availability fees to a fire department or fire departments that are recognized as providing firefighting services to the beneficiaries' property;

(2) "Fire department" means any fire protection district, improvement district, subordinate service district, other governmental entity or volunteer, not-for-profit, rural, or other organization, or entity of any nature that is involved in the provision of firefighting services;

(3) "Firefighting equipment" means all equipment, vehicles, improvements, and other real and personal property of every nature that might be used by a fire department in connection with the supplying of firefighting services, specifically including, without limitation, all fire trucks, lines, hoses, pumps, ladders, fire houses, office facilities, storage facilities, and other improvements of every nature;

(4) "Firefighting services" means the provision of all services of whatever nature which might be utilized in connection with the extinguishing of fires and the preservation of life and real and personal property;

(5) "Lenders" means those parties who extend funds or credit to fire departments for the purpose of acquiring, upgrading, leasing, accessing, or otherwise gaining the use and enjoyment of firefighting equipment, specifically including, without limitation, banks, savings associations, commercial lenders, indenture trustees, other lenders, or other parties of whatever nature who extend credit or financing to others;

(6) "Nonbeneficiaries" means those persons or entities who have not executed a services agreement or who have not paid or are not current in the payment of services availability fees to a fire department or fire departments recognized as being capable of providing firefighting services to the property of the nonbeneficiaries;

(7) "Services agreement" means a written agreement between a fire department and a beneficiary which shall address the following:

(A) That period of time during which the services agreement shall be effective;

(B) Provisions for the renewal of the services agreement for successive terms;

(C) The dollar amount of that services availability fee which the beneficiary shall pay annually to the fire department in consideration for the provision by the fire department to the beneficiary of firefighting services, along with any provisions that the fire department may specify which allow for the installment payment of the annual services availability fee;

(D) The manner in which the fire department might increase the services availability fee during the term of the services agreement;

(E) An explanation of the nature and extent of the firefighting services which are offered by the fire department; and

(F) Such other information as the fire department might specify and determine from time to time; and

(8) "Services availability fee" means the annual fee that is charged by fire departments to beneficiaries in consideration for the provision of firefighting services, with it being understood that the fire department may set varying services availability fees dependent upon the square footage of real property improvements, property type and usage, or other criteria identified by the fire department.



§ 14-272-302 - Services agreements, authority, pledge, and assignment.

(a) Any fire department may enter into services agreements with its beneficiaries.

(b) (1) Fire departments are authorized and empowered to enter into loans, lease-purchase agreements, and other extensions of credit from lenders and are empowered to pledge and assign services agreements to lenders in order to collateralize and secure repayment of loans, lease-purchase agreements, and other extensions of credit that might be advanced by lenders to fire departments for the purpose of acquiring, improving, accessing, or otherwise gaining the use of fire equipment.

(2) (A) Fire departments may additionally grant to lenders all mortgages, security interests, and other liens to secure and collateralize repayment of credit extended by lenders to fire departments.

(B) Notwithstanding any other applicable statute, rule, or regulation, the pledging and collateral assignment of services agreements, the encumbering of all other fire department assets, and the execution of all other debt-evidencing and debt-securing documents shall occur by means of a resolution which is duly adopted by the governing board or body of the fire department.



§ 14-272-303 - Firefighting services entitlement.

(a) Beneficiaries shall be entitled to receive all firefighting services specified in the services agreement.

(b) (1) Should a fire department provide firefighting services to a nonbeneficiary, then the nonbeneficiary shall pay to the fire department a sum not to exceed five thousand dollars ($5,000) as consideration for the provision of firefighting services, with its being understood that the exact amount of the sum shall be specified by written resolution of the fire department in the services agreement.

(2) If any nonbeneficiary owing such a debt to a fire department fails to pay the debt in full within thirty (30) days after receipt of a written request for payment delivered by certified mail from the fire department, the fire department may initiate litigation against that nonbeneficiary to collect the amount owed to the fire department.



§ 14-272-304 - Payment of service availability fees.

(a) A fire department shall adopt written procedures pursuant to which the department's service availability fees shall be paid.

(b) If not paid within thirty (30) days after a due date, then a fire department shall have the right to initiate collection litigation against a delinquent beneficiary and shall have the right to receive a judgment in the amount of the delinquent service availability fee, plus all reasonable costs and fees.

(c) A fire department shall have the right to contract with third parties for the provision of accounting, invoicing, servicing, and related and unrelated services associated with the assessment, collection, and administration of service availability fees.









Chapter 273-280 - [Reserved.]

[Reserved]






Subtitle 17 - Public Health And Welfare Improvement Districts

Chapter 281 - General Provisions

[Reserved]



Chapter 282 - Ambulance Service Improvement Districts

§ 14-282-101 - Purpose.

It is the purpose and intent of this chapter to authorize the establishment, and to prescribe the procedure for the establishment, of improvement districts for the purpose of providing ambulance services to residents of the districts and to prescribe the procedure for assessing the property in the district to finance the services.



§ 14-282-102 - Petition for improvement district.

(a) Upon the petition of a majority in value and area of the owners of real property in any designated area, it shall be the duty of the county court to lay off into an improvement district the territory described in the petition and to name three (3) commissioners of the district.

(b) The purpose of the district shall be for the acquiring of appropriate vehicles and equipment and the maintaining and operating of ambulance services for the use and benefit of the property holders within the district, and it is realized that the ambulance services would be a benefit to all the real property located in the district.

(c) The petition for, and the court order creating, the district shall designate the maximum amount that may be expended for vehicles, equipment, personal services, and other expenses of providing ambulance services in the district during any one (1) year.

(d) Any number of identical petitions may be circulated. Identical petitions with identical names may be filed at any time until the county court acts.

(e) (1) (A) An ambulance service district that is composed of an area within a county as established by the quorum court of the county may be created by ordinance of the quorum court. The ordinance shall designate the area to be served. However, in no event shall the area include less than a whole precinct and all precincts must be contiguous. The ordinance shall also set forth the method the ambulance service district shall assess the persons residing therein or the property owners having property located therein.

(B) An assessment of up to five (5) mills may be levied by the quorum court in the ambulance service district area, provided that the assessment is approved by at least a majority of the qualified electors voting on the issue at an election called for that purpose.

(C) The quorum court shall establish the date of the election which may be the same date as the general election, and only the qualifying electors residing within the boundaries of the district shall be entitled to vote at such election. The cost of the election shall be borne by the county.

(2) The ordinance shall further specify that the matter shall be referred to the electors of the affected area not less than sixty (60) days and not more than ninety (90) days after the passage of the ordinance and before any taxes are levied, assessed, or collected.

(3) In the event the referred ordinance is approved, it shall be in full force and effect upon certification of the election results by the county election commission. An ambulance service district created by this procedure shall be exempt from the assessment procedures set out in this chapter. The taxes collected pursuant to the ordinance shall be administered by the county as an enterprise fund, but shall be levied and collected as county taxes.

(4) The provisions of subsection (e) of this section shall not apply to existing nonprofit volunteer ambulance services that provide ambulance and paramedic services in a general but undefined area of the state and which have been in existence for more than five (5) years.



§ 14-282-103 - Notice of petition.

(a) It shall be the duty of the county clerk to give notice of the filing of the petition describing the territory to be affected and calling upon all persons who wish to be heard upon the question of the establishment of the district to appear before the county court on a day to be fixed in the notice.

(b) The notice shall be published one (1) time a week for two (2) consecutive weeks in some newspaper published and having a bona fide circulation in the county where the lands affected are situated.

(c) This notice may be in the following form:

Click here to view form



§ 14-282-104 - Hearing and appeal -- Appointment of board of commissioners -- Purpose of petition.

(a) On the day named in the notice, it shall be the duty of the county court to meet and to hear the petition and to determine whether those signing the petition constitute the majority in value and area.

(b) (1) If the county court determines that a majority in value and area have petitioned for the establishment of the district, it shall enter its judgment laying off the district as defined in the petition and appointing the commissioners who are resident property holders in the district, all of whom shall be citizens of integrity and good business ability.

(2) If it finds that a majority has not signed the petition, it shall enter its order denying it.

(c) (1) The commissioners shall serve without compensation and shall be appointed to serve for terms of one (1), two (2), and three (3) years, respectively.

(2) The length of the term of each commissioner shall be stated in the order of the county court making the appointment.

(3) As the terms of the commissioners expire, the county court shall appoint successors to hold office for a term of three (3) years.

(4) The county court may reappoint a commissioner whose term is expiring.

(5) In case of vacancy on the board of commissioners after the commissioners have organized, the county court shall appoint some resident property holder as his successor, who shall qualify in like manner and within a like time.

(6) The commissioners shall serve until their successors are appointed and qualified.

(d) Any petitioner or any opponents of the petition may appeal from the judgment of the county court creating or refusing to create the district, but the appeal must be taken and perfected within thirty (30) days. If no appeal is taken within that time, the judgment creating the district shall be final and conclusive upon all persons.

(e) The commissioners are authorized to acquire such vehicles, equipment, and other facilities and to employ such personnel as they deem necessary to provide adequate ambulance services to the residents of the district.

(f) The purpose for which the district is to be formed shall be stated in the petition, and the judgment establishing the district shall give it a name which shall be descriptive of the purpose. The district shall also receive a number to prevent its being confused with other districts for similar purposes.



§ 14-282-105 - Board of commissioners -- Organization.

(a) Within thirty (30) days after their appointment, the commissioners shall take and file their oaths of office with the county clerk, in which they shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas, to faithfully discharge their duties as commissioners and that they will not be interested, directly or indirectly, in any contract let by the board. Any commissioner failing to file the oath within the period shall be deemed to have declined the office, and the county court shall appoint some resident property holder as his successor who shall qualify in like manner within a like time.

(b) The board shall organize by electing one (1) of its members chairman, and it shall select a secretary.

(c) The board may also employ such personnel as it deems best and fix their compensation.

(d) Each improvement district shall be a body corporate, with power to sue and be sued, and it shall have a corporate seal.

(e) The board shall also select some solvent bank or trust company as the depository of its funds, exacting of the depository a bond in an amount equal to the amount of money likely to come into its hands.



§ 14-282-106 - Board of commissioners -- Liability.

No member of the board of improvement shall be liable for any damages unless it shall be made to appear that he acted with a corrupt and malicious intent.



§ 14-282-107 - Formation of plans -- Assessment generally.

(a) Upon the qualification of the commissioners, they shall form plans for the providing of ambulance improvements they intend to make and the property and equipment they intend to purchase.

(b) They shall thereupon appoint three (3) assessors to assess the annual benefits which will accrue to the real property within the district from the providing of ambulance services and shall fix their compensation. The assessors shall take an oath that they will well and truly assess all annual benefits that will accrue to the landowners of the improvement district by the providing of ambulance services.

(c) The assessors shall thereupon proceed to assess the annual benefits to the lands within the improvement district. They shall inscribe in a book each tract of land and shall extend opposite each tract of land the amount of annual benefits that will accrue each year to the land by reason of the services.

(d) In case of any reassessment, the reassessment shall be advertised and equalized in the same manner as provided in this section for making the original assessment. The owners of all property whose assessment has been raised shall have the right to be heard and to appeal from the decision of the assessors, as in the original assessment.

(e) The assessors shall place opposite each tract the name of the supposed owner, as shown by the last county assessment, but a mistake in the name shall not void the assessment, and the assessors shall correct errors which occur in the county assessment list.

(f) The commissioners shall have the authority to fill any vacancy in the position of assessor and the assessors shall hold their office at the pleasure of the board.



§ 14-282-108 - Assessment -- Notice and hearing of assessment.

(a) The assessment shall be filed with the county clerk of the county, and the secretary of the board shall thereupon give notice of its filing by publication one (1) time a week for two (2) weeks in a newspaper published and having a bona fide circulation in the county. This notice may be in the following form:

Click here to view form

(b) On the day named by the notice, it shall be the duty of the assessors to meet at the place named as a board of assessors and to hear all complaints against the assessment and to equalize and adjust the assessment. Their determination shall be final unless suit is brought in the chancery court within thirty (30) days to review it. If the board is unable to hear all complaints between the hours designated, they shall adjourn over from day to day until all parties have been heard.



§ 14-282-109 - Assessment -- Annual reassessment.

(a) The commissioners shall one (1) time a year order the assessors to reassess the annual benefits of the district, provided there have been improvements made or improvements destroyed or removed from one (1) or more tracts of land in the district, making it necessary to have the annual benefits revised.

(b) Whereupon, it shall be the duty of the assessors to reassess the benefits of the district, and the annual benefits assessed may be raised or lowered as conditions of the property change.

(c) However, the annual benefits extended against any piece of property shall not be increased from the annual benefits originally extended unless improvements are made to the land that will be benefited by the ambulance services provided by the improvement district.



§ 14-282-110 - Assessment -- Entry upon board records -- Lien.

(a) The board of commissioners of the improvement district shall at the time that the annual benefit assessment is equalized, or at any time thereafter, enter upon its records an order which shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district and collected annually, the annual benefit assessment set opposite each tract of land described. The annual benefit is to be paid by the owner of the real property in the improvement district, payable as provided in the order.

(b) The uncollected annual benefit assessment as extended shall be a lien upon the real property in the district against which it is extended from the time the assessment is levied. This lien shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created and shall continue until the assessment, with any penalty and costs that may accrue thereon, shall have been paid.

(c) Notice of the amount due shall be given to each landowner, if he fails to pay his assessment on or before the third Monday in April, at his last known address by mail.

(d) (1) The remedy against the annual benefit assessment shall be by suit in chancery, and the suits must be brought within thirty (30) days from the time that the notice is mailed.

(2) On the appeal, the presumption shall be in favor of the legality of the annual benefit assessment.



§ 14-282-111 - Assessment -- Filing and collection.

(a) The original assessment record or any reassessment record shall be filed with the county clerk, whose duty it shall be to extend the annual benefit assessment annually upon the tax books of the county until the improvement district is dissolved. It shall then be the duty of the collector to collect each year the annual benefit assessment extended upon the book along with the other taxes, and the taxes shall be paid by the collector over to the depository of the improvement district at the same time that he pays over the county funds.

(b) (1) If there is any change in the annual benefits assessed, a certified copy of the revised assessment shall be filed with the county clerk who shall extend the revised assessment annually upon the tax books until a new assessment is made, which shall be extended upon the tax books in like manner. The power to reassess and extend the assessment upon the tax books shall be a continuing power as long as the district continues to exist. It shall be the duty of the county collector to collect the taxes so extended.

(2) In lieu of filing the reassessment, the assessors may make the changes in the assessments in red ink on the assessment already on file, or the assessment record may contain many columns at the head of which the year shall be designated and, in the column the new annual benefits may be shown in red ink which will indicate any increase or decrease in the original annual benefits extended. When the change is made, a red ink line shall be drawn through the figures showing the original annual benefits extended.



§ 14-282-112 - Assessment -- Time for payment -- Failure to pay.

(a) All annual benefits extended and levied under the terms of this chapter shall be payable between the third Monday in February and the third Monday in April of each year.

(b) (1) If any annual benefit assessments levied by the board pursuant to this chapter are not paid at maturity, the collector shall not embrace the assessments in the taxes for which he shall sell the lands, but he shall report the delinquencies to the board of commissioners of the improvement district, who shall add to the amount of the annual benefit assessment a penalty of ten percent (10%).

(2) The board of commissioners shall enforce the collection by chancery proceedings in the chancery court of the county in the manner provided by §§ 14-121-426 -- 14-121-432.

(3) The owner of property sold for taxes thereunder shall have the right to redeem it at any time within two (2) years from the time when his lands have been stricken off by the commissioner making the sale.



§ 14-282-113 - Payments by district -- Public proceedings and transactions -- Filing of report.

(a) The depository shall pay out no money except upon the order of the board and upon a voucher check signed by at least two (2) of the commissioners. Every voucher check shall state upon its face to whom payable, the amount, and the purpose for which it is used. All voucher checks shall be dated and shall be numbered consecutively in a record to be kept by the board of the number and amount of each.

(b) All proceedings and transactions of the board shall be a matter of public record and shall be open to the inspection of the public.

(c) The board of commissioners shall file with the county clerk in January of each year a certified itemized report showing all moneys received, the date of receipt, the source from which received, all moneys paid out, date paid, to whom paid, and for what purpose during the preceding year, together with an itemized list of all delinquent taxes showing owner, description of property, years for which the tax is delinquent, and amount of total delinquency.



§ 14-282-114 - Issuance of negotiable notes.

(a) In order to acquire equipment and to do the work, the board may issue the negotiable notes of the improvement district signed by the members of the board and bearing a rate of interest not exceeding six percent (6%) per annum and may pledge and mortgage a portion of future annual benefit assessments as collected for the payment thereof.

(b) Any petitions for the creation of a district and the court order creating a district, shall limit the total amount of notes that may be outstanding at any one (1) time to twenty thousand dollars ($20,000).

(c) The improvement district shall have no authority to issue bonds.



§ 14-282-115 - Dissolution of district.

(a) The improvement district shall continue to exist for the purpose of operating and maintaining ambulance services until such time as the owners of a two-thirds (2/3) majority in value of the real property within the district petition the county court for dissolution of the improvement district.

(b) Publication of the petition for dissolution, as provided for in creating the improvement district, shall be made. If the county court finds that a two-thirds (2/3) majority in value of the real property in the district have petitioned for the dissolving of the district, the district shall be dissolved.

(c) Parties for or against the dissolution shall have the same right of appeal as in the creation of the district.



§ 14-282-116 - Advancement on docket -- Appeals.

(a) All cases involving the validity of the districts or the annual benefit assessments and all suits to foreclose the lien of annual benefit assessments shall be deemed matters of public interest, and shall be advanced and disposed of at the earliest possible moment.

(b) All appeals therefrom must be taken and perfected within thirty (30) days.



§ 14-282-117 - Fees of county collector and county clerk.

The collector of taxes in any county, in collecting annual benefit assessments in any district created under this chapter, shall deduct one percent (1%) of the annual benefit assessments or taxes so collected and retain one-half of the one percent (1/2 of 1%) as the fee of the collector for collecting the assessments or taxes and pay over the remaining one-half (1/2) of the one percent (1%) of the assessments or taxes collected to the county clerk of the county as the fee of the county clerk for extending on the assessment records of the county the annual benefit assessments or taxes.






Chapter 283 - Mosquito Abatement Districts

§ 14-283-101 - Petition for special election.

(a) When petitions are filed with the county court of any county containing the signatures of ten percent (10%) or more of the qualified electors of all or any defined part of any county or all or any defined part of any city, as determined by the number of votes cast by the qualified electors of the county, city, or designated portion thereof, for all candidates for Governor at the last preceding general election, requesting the establishment of a mosquito abatement district in the county or a designated portion of the county or in the city or designated portion of the city and requesting that assessed benefits be made on the property located in the district to finance the operation of the district, the county court shall call a special election in accordance with § 7-11-201 et seq. in the county, city, or designated area of the city to determine whether a mosquito abatement district shall be established for the area.

(b) Petitions filed pursuant to subsection (a) of this section shall specifically define the area proposed to be included in a mosquito abatement district and shall specify the maximum assessed benefits or taxes which may be levied against property within the district for the support of the district. In no event shall the assessed benefits in any district exceed an amount equal to one percent (1%) of the assessed valuation of real property in the district.

(c) The quorum court of the county may on its own motion enact an ordinance directing the county court to call a special election in accordance with § 7-11-201 et seq. in the county, city, or designated area of the city to determine whether a mosquito abatement district shall be established for the area.



§ 14-283-102 - Procedures for special elections.

(a) The special election called by the county court to submit the question of the establishment and financing of a mosquito abatement district to the electors of the proposed district shall be held in accordance with § 7-11-201 et seq. within ninety (90) days after the proclamation calling the election.

(b) At the election, the question of establishing and financing the district shall be placed on the ballot in substantially the following form:

Click here to view form



§ 14-283-103 - Board of commissioners -- Appointment.

(a) If at such election a majority of the qualified electors voting on the question vote "FOR" the establishment of the proposed mosquito abatement district and the levy of assessed benefits to support the district, the county court shall enter an order establishing the district as described in the petitions and shall appoint five (5) qualified electors of the district as a board of commissioners for the district. Two (2) members of the commission shall be appointed for terms of two (2) years and three (3) members shall be appointed for terms of three (3) years.

(b) All successor members shall be appointed by the county court for terms of three (3) years.

(c) Vacancies occurring on the board because of resignation or otherwise shall be filled by the county court for the unexpired term.

(d) The members of the board shall serve without compensation, but shall be entitled to actual expenses incurred in attending meetings in an amount not to exceed fifty dollars ($50.00) per month for each member of the board.



§ 14-283-104 - Board of commissioners -- Power and authority.

The board of commissioners of any district created pursuant to this chapter shall have the power and authority to:

(1) Execute contracts and other instruments for and in behalf of the district;

(2) Cooperate with any other mosquito abatement district or any political subdivision or agency of this state or the United States in carrying out the purposes of the district;

(3) Establish rules and regulations for the transaction of the district's business and for carrying out the purposes of the district;

(4) Make assessments of benefits against real property in the district and provide for the collection of the assessments and issue bonds as provided in this chapter to finance the district and its purposes; and

(5) Do any and all other actions necessary or desirable to enable the board to carry out its responsibilities and to accomplish the purposes of the district.



§ 14-283-105 - Board of commissioners -- Proceedings -- Offices.

(a) (1) The board shall annually choose from among its members a chairman and a secretary-treasurer.

(2) The chairman and secretary-treasurer shall furnish bond conditioned upon faithful performance of their duties in the amount of five thousand dollars ($5,000) each. The cost of securing and maintaining the bonds shall be paid from funds of the district.

(b) (1) The board shall employ a director who shall have such training, experience, and qualifications as may be prescribed by the State Board of Health. The board may employ such other employees as it deems necessary to carry out the purposes of the district.

(2) Employees of the board shall have such responsibilities and receive such compensation as may be prescribed by the board.

(c) The county in which any district is located shall cooperate with and assist the board by providing suitable office space and meeting facilities for the board and its staff.

(d) The board shall meet at least quarterly and at such other times as it may deem necessary to properly carry out its responsibilities.

(1) Meetings shall be called by the chairman or a majority of the members of the board.

(2) Three (3) members of the board shall constitute a quorum and any substantive action of the board shall require an affirmative vote of at least three (3) members of the board.

(e) The Director of the Department of Health shall be an ex officio member of the board and shall serve without compensation. He or his representative shall cooperate with and assist the board by furnishing the board with such surveys, maps, information, and advice as may be helpful to the board in carrying out its responsibilities and to assist in such other manner as may be reasonably requested by the board.



§ 14-283-106 - Preparation of plans -- Assessors and assessments generally.

(a) As soon as is practical after its establishment, the board shall prepare plans for providing mosquito abatement services and for acquiring the property and equipment necessary to carry out the purposes of the district.

(b) The county assessors shall assess the annual benefits which will accrue to the real property within the district from the providing of mosquito abatement services.

(c) The original assessment of benefits and any reassessment shall be advertised and equalized in the same manner as provided in this chapter, and owners of all property whose assessment has been raised shall have the right to be heard and to appeal from the decision of the assessor, as provided in this chapter.

(d) The assessor shall place opposite each tract the name of the supposed owner, as shown by the last county assessment, but a mistake in the name shall not void the assessment, and the assessor shall correct errors which occur in the county assessment list.

(e) The assessments levied under this chapter shall be collected by the county collector in the same manner as property taxes.



§ 14-283-107 - Assessment -- Notice and hearing.

(a) The assessment shall be filed with the county clerk of the county, and the secretary of the board shall thereupon give notice of its filing by publication one (1) time a week for two (2) weeks in a newspaper published and having a bona fide circulation in the county. This notice may be in the following form:

Click here to view form

(b) On the day named by the notice, it shall be the duty of the assessors to meet, at the place named, as a board of assessors, to hear all complaints against the assessment, and to equalize and adjust the assessments. Their determination shall be final unless suit is brought in the chancery court within thirty (30) days to review it. If the board is unable to hear all complaints between the hours designated, they shall adjourn over from day to day until all parties have been heard.



§ 14-283-108 - Assessments -- Annual reassessments.

(a) The commissioners shall one (1) time a year order the assessors to reassess the annual benefits of the district, provided there have been improvements made or improvements destroyed or removed from one (1) or more tracts of land in the district, making it necessary to have the annual benefits revised.

(b) (1) Whereupon, it shall be the duty of the assessors to reassess the benefits of the district, and the annual benefits assessed may be raised or lowered as conditions of the property change.

(2) However, the annual benefits extended against any piece of property shall not be increased from the annual benefits originally extended unless improvements are made to the land that will be benefited by the mosquito abatement services provided by the district.



§ 14-283-109 - Assessment -- Filing and collection.

(a) The original assessment record or any reassessment record shall be filed with the county clerk, whose duty it shall be to extend the annual benefit assessment annually upon the tax books of the county until the district is dissolved.

(b) It shall then be the duty of the collector to collect each year the annual benefit assessment extended upon the book along with the other taxes, and the taxes shall be paid over by the collector to the depository of the district at the same time that he pays over the county funds.

(c) (1) If there is any change in the annual benefits assessed, a certified copy of the revised assessment shall be filed with the county clerk who shall extend the revised assessment annually upon the tax books until a new assessment is made, which shall be extended upon the tax books in a similar manner. The power to reassess and extend the assessment upon the tax books shall be a continuing power as long as the district continues to exist. It shall be the duty of the county collector to collect the taxes so extended.

(2) In lieu of filing the reassessment, the assessors may make the changes in the assessments in red ink on the assessment already on file, or the assessment record may contain many columns at the head of which the year shall be designated and, in the column, the new annual benefits may be shown in red ink which will indicate any increase or decrease in the original annual benefits extended. When the change is made, a red ink line shall be drawn through the figures showing the original annual benefits extended.



§ 14-283-110 - Assessment -- Time for payment -- Failure to pay.

(a) All annual benefits extended and levied under the terms of this chapter shall be payable at the time ad valorem taxes are payable, and if any annual benefit assessments levied by the board pursuant to this chapter are not paid when due, the collector shall not embrace the assessments in the taxes for which he shall sell the lands, but he shall report the delinquencies to the board of commissioners of the district. The board shall add to the amount of the annual benefit assessment a penalty of ten percent (10%).

(b) The board of commissioners shall enforce the collection by chancery proceedings in the chancery court of the county in the manner provided by §§ 14-121-426 -- 14-121-432.

(c) The owner of property sold for taxes thereunder shall have the right to redeem it at any time within two (2) years from the time when his lands have been stricken off by the commissioner making the sale.



§ 14-283-111 - Expenditures -- Public proceedings and transactions -- Filing of report.

(a) Funds of the district shall be expended only upon the order of the board and upon a voucher check signed by the chairman and secretary-treasurer of the board.

(1) Every voucher check shall state upon its face to whom payable, the amount, and the purpose for which it is used.

(2) All voucher checks shall be dated and shall be numbered consecutively in a record to be kept by the board of the number and amount of each.

(b) All proceedings and transactions of the board shall be a matter of public record and shall be open to the inspection of the public.

(c) The board shall file with the county clerk in January of each year a certified itemized report showing all moneys received, the date of receipt, and the source from which received; and all moneys paid out, date paid, to whom paid, and for what purpose, during the preceding year, together with an itemized list of all delinquent taxes showing owner, description of property, years for which the tax is delinquent, and amount of total delinquency.



§ 14-283-112 - Bonds and certificates of indebtedness generally.

(a) The board shall have the authority to issue negotiable bonds or certificates of indebtedness to secure funds for the expenses of the district including office supplies and salaries, the purchase of equipment, facilities, chemicals, and such other items as may be necessary to carry out the purposes of the district.

(1) Bonds issued by the board shall be for a term of not more than twenty (20) years and shall bear interest at a rate not to exceed ten percent (10%) per annum.

(2) To secure the bonds, the board may pledge all or a portion of the benefit assessed against real property in the district.

(b) Bonds of the districts shall be authorized by resolution of the board and may be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest and may be made exchangeable for bonds of another denomination; may be in such form and denomination; may have such date or dates; may be stated to mature at such times; may bear interest payable at such times and at such rate or rates, provided that no bond may bear interest at a rate exceeding ten percent (10%) per annum; may be payable at such places within or without the State of Arkansas; may be made subject to such terms of redemption in advance of maturity at such prices; and may contain such terms and conditions, all as the board shall determine.

(1) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth above.

(2) The authorizing resolution may contain any of the terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting in securities specified by the board of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the district, the board, and of the holders and registered owners of the bonds.

(c) The authorizing resolution may provide for the execution of a trust indenture by the district with a bank or trust company within or without the State of Arkansas. The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event, the custody and application of the proceeds of the bonds, the collection and disposition of assessments and of revenues, the investing and reinvesting in securities specified by the board of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the board and the holders and registered owners of the bonds.

(d) The bonds shall be sold at public sale on sealed bids.

(1) Notice of the sale shall be published one (1) time a week for at least two (2) consecutive weeks in a newspaper having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale and may be published in such other publications as the district may determine.

(2) The bonds may be sold at such price as the board may accept including sale at a discount, but in no event shall any bid be accepted which results in a net interest cost, which is determined by computing the aggregate interest cost from date to maturity at the rate or rates bid and deducting any premium or adding any amount of any discount, in excess of the interest cost computed at par for bonds bearing interest at the rate of ten percent (10%) per annum.

(3) The award, if made, shall be to the bidder whose bid results in the lowest net interest cost.

(e) (1) The bonds shall be executed by the manual or facsimile signature of the chairman of the board and by the manual signature of the secretary-treasurer of the board.

(2) The coupons attached to the bonds shall be executed by the facsimile signature of the chairman of the board.

(3) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(f) The district shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the district.



§ 14-283-113 - Bonds -- Security -- Liability of board for bonds and contracts.

(a) (1) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter, that the bonds shall be obligations only of the district, and that in no event shall they constitute any indebtedness for which the faith and credit of the state or any county or municipality or any of the revenues of the state or any county or municipality are pledged.

(2) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this chapter unless he shall have acted with corrupt intent.

(b) (1) The principal of, interest on, and paying agent's fees in connection with the bonds shall be secured by a lien on, and pledge of, and shall be payable from the assessments levied against the real property within the district.

(2) The right to issue subsequent issues of bonds can, if the district so determines, be reserved in any authorizing resolution or trust indenture on either a parity or subordinate lien basis and upon such terms and conditions as the district may determine and specify in the particular authorizing resolution or trust indenture.



§ 14-283-114 - Bonds -- Refunding.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this chapter.

(b) Refunding bonds may be either sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the district in the resolution or trust indenture securing the bonds.

(c) The resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority on assessments or revenues pledged for their payment as was enjoyed by the bonds refunded.

(d) Refunding bonds shall be sold and secured in accordance with the provisions of this chapter pertaining to the sale and security of the bonds initially issued.



§ 14-283-115 - Bonds -- Tax exemption.

Bonds issued under the provisions of this chapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes.



§ 14-283-116 - Dissolution of district.

(a) A mosquito abatement district created pursuant to this chapter may be dissolved upon a vote of a majority of qualified electors of the district, and the question of dissolution of the district may be submitted to the electors in the same manner as is prescribed in this chapter for submitting the question of the establishment of the district.

(b) If any district having outstanding bonds or other indebtedness is dissolved, the assessed benefits being levied at the time of dissolution shall continue to be levied and collected until the outstanding bonds or other indebtedness are paid.

(c) No election on the question of dissolution of a mosquito abatement district may be held within the first three (3) years after the establishment of the district.






Chapter 284 - Fire Protection Districts

Subchapter 1 - -- General Provisions

§ 14-284-101 - Definitions.

(a) As used in this subchapter, unless the context otherwise requires, wherever the words "majority in value" are used, it shall be construed to mean a majority in assessed value as shown by the latest county assessment records for general taxes.

(b) As used in this chapter, unless the context otherwise requires, "contractor" means any person, firm, partnership, copartnership, association, corporation, or other organization, or any combination thereof, who, for a fixed price, commission, fee, or wage, attempts to or submits a bid to construct, or contracts or undertakes to construct, or assumes charge, in a supervisory capacity or otherwise, or manages the construction, erection, alteration or repair, or has or have constructed, erected, altered, or repaired, under his, their, or its direction, any fire station, building, or any other improvement or structure for the benefit or use of a district created under this chapter.



§ 14-284-102 - Purpose of district.

The purpose of the district shall be the building, equipping, and operating of a fire station or stations equipped with a fire truck or fire trucks, fire hose, chemical fire extinguishers, and other equipment for extinguishing fires. The district may provide other emergency services, like hazardous and toxic materials response, search and rescue, emergency medical, ambulance, and patient transport services, and such other functions as may be assigned to or reasonably expected of a local fire services agency and which it is trained and qualified to perform.



§ 14-284-103 - Petition generally.

(a) Upon the petition of majority in value of the owners of real property in any designated area, no part of which is more than three (3) miles, except as provided in subsection (e) of this section, from a lot or plot of ground not exceeding a square acre in area on which the fire station is located or is to be located, the location of which lot or plot of ground must be definitely fixed in the petition, and which area defined in the petition contains not less than one hundred (100) residences, exclusive of garages and other buildings, it shall be the duty of the county court to lay off into an improvement district the territory described in the petition and to name five (5) commissioners of the district who are resident property holders in the district.

(b) Portions of incorporated towns may be included in the districts, provided the town has no equipped fire fighting station.

(c) If any part of the district, as defined in the petition therefor or the court order establishing the district, shall be found to be more than three (3) miles from the designated location of the fire station, it shall not affect the validity of the district, but the portion of the district in excess of three (3) miles from the designated location of the fire station shall be excluded.

(d) However, any tract of land not exceeding three hundred thirty square feet (330 sq. ft.) which equals one-sixteenth (1/16) of a section in length and breadth, any part of which shall be within three (3) miles of the fire station of the district, may be included in the district.

(e) A fire protection district having a radius of five (5) miles may be created in any county having a population of not less than fifteen thousand three hundred (15,300) and not more than fifteen thousand five hundred (15,500) according to the 1970 Federal Decennial Census in the same manner and for the same purposes as provided in this subchapter for a fire protection district having a three-mile radius.

(f) The petition shall state the purpose or purposes for which the district is to be formed, and the judgment establishing the district shall give it a name which shall be descriptive of the purpose. The district shall also receive a number to prevent its being confused with other districts for similar purposes.



§ 14-284-104 - Petition -- Notice and hearing.

(a) Upon the filing of the petition, it shall be the duty of the county clerk to give notice of the filing thereof, describing the territory to be affected and calling upon all persons who wish to be heard upon the question of the establishment of the district to appear before the county court on a day to be fixed in the notice.

(1) The notice shall be published one (1) time a week for two (2) weeks in some newspaper published and having a bona fide circulation in the county where the lands affected are situated.

(2) This notice may be in the following form:

Click here to view form

(b) Any number of identical petitions may be circulated, and identical petitions with additional names may be filed at any time until the county court acts.

(c) On the day named in the notice, it shall be the duty of the county court to meet and to hear the petition and to ascertain whether those signing the petition constitute a majority in value.

(1) If the county court determines that a majority in value have petitioned for the improvement, it shall enter its judgment laying off the district as defined in the petition and appointing the commissioners.

(2) If it finds that a majority has not signed the petition, the county court shall enter its order denying the petition.

(d) Any petitioner or any opponent of the petition may appeal from the judgment of the county court creating or refusing to create the district, but the appeal must be taken and perfected within thirty (30) days. If no appeal is taken within that time, the judgment creating the district shall be final and conclusive upon all persons.



§ 14-284-105 - Board of commissioners -- Appointment -- Qualifications.

(a) The board of commissioners shall be resident property holders in the district and shall be citizens of integrity and good business ability.

(b) (1) The commissioners shall be appointed to serve for terms of one (1), two (2), three (3), four (4), and five (5) years respectively, and the length of the term of each commissioner shall be stated in the order of the county court making the appointment.

(2) As the terms of the commissioners expire, the county court shall appoint successors to hold office for a term of five (5) years. The county court may reappoint a commissioner whose term is expiring.

(c) In case of a vacancy on the board of commissioners after the commissioners have organized, the county court shall appoint some resident property holder as his successor who shall qualify in like manner and within a like time.

(d) The commissioners shall serve without compensation and until their successors are appointed and qualified.



§ 14-284-106 - Board of commissioners -- Proceedings -- Officers -- Employees -- Selection of depository.

(a) (1) Within thirty (30) days after their appointment, the commissioners shall take and file with the county clerk their oaths of office in which they shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas, to discharge faithfully their duties as commissioners, and that they will not be interested, directly or indirectly, in any contract let by the board.

(2) Any commissioner failing to file the oath within that period shall be deemed to have declined the office. The county court shall appoint some resident property holder as his successor who shall qualify in like manner within a like time.

(b) The board shall organize by electing one (1) of its members chairman, and it shall select a secretary.

(c) The board may also employ fire fighters and organize a voluntary fire department, as it deems best, and fix the compensation for paid fire fighters.

(d) Each district shall be a body corporate with power to sue and be sued, and it shall have a corporate seal.

(e) The board shall also select some solvent bank or trust company as the depository of its funds.



§ 14-284-107 - Board of commissioners -- Liability.

No member of the board of improvement shall be liable for any damages unless it shall be made to appear that he had acted with a corrupt and malicious intent.



§ 14-284-108 - Plans for improvement -- Assessors and assessments generally.

(a) Immediately after their qualification, the commissioners shall form plans for the improvements they intend to make and the equipment they intend to purchase. To that end, they may employ an architect, if a fire station is to be built, and shall file a copy of the plans or specifications with the county clerk.

(b) They shall appoint three (3) assessors to assess the annual benefits which will accrue to the real property within the district from making the improvement and operation of the fire fighting equipment, and fix their compensation. The assessors shall take an oath that they will well and truly assess all annual benefits that will accrue to the landowners of the district by the making of the proposed improvement and the acquisition and operation of the fire fighting equipment.

(c) The assessors shall proceed to assess the annual benefits to the lands within the district, and shall inscribe in a book each tract of land and shall extend opposite each tract of land the amount of annual benefits that will accrue each year to the land by reason of building and equipping the fire station and operating the fire equipment for the extinguishing of fires, and the keeping in repair of the streets or roads liable to be traversed by the fire fighting equipment.

(d) In case of any reassessment, the reassessment shall be advertised and equalized in the same manner as provided in this section for making the original assessment. The owners of all property whose assessment has been raised shall have the right to be heard and to appeal from the decision of the assessors as in the original assessment.

(e) The assessors shall place opposite each tract the name of the supposed owner as shown by the last county assessment. However, a mistake in the name shall not vitiate the assessment, and the assessors shall correct errors which occur in the county assessment list.

(f) The assessors shall hold their office at the pleasure of the board, which can fill any vacancy in the position of assessors.



§ 14-284-109 - Assessment -- Notice and hearing.

(a) The assessment shall be filed with the county clerk of the county, and the secretary of the board shall give notice of its filing by publication one (1) time a week for two (2) weeks in a newspaper published and having a bona fide circulation in the county. This notice may be in the following form:

Click here to view form

(b) On the day named by the notice, it shall be the duty of the assessors to meet at the place named as a board of assessors and to hear all complaints against the assessment and to equalize and adjust the assessment. Their determination shall be final unless suit is brought in the chancery court within thirty (30) days to review it.

If the board is unable to hear all complaints between the hours designated, they shall adjourn over from day to day until all parties have been heard.

(c) (1) However, in cities of the first class that have two (2) or more full-time volunteer fire protection districts, the assessment is not final until reviewed by the governing body of the city and a resolution is passed that states the assessments have been reviewed.

(2) The city's governing body may return the assessments to the assessors with a request for further review of the assessments by the assessors.



§ 14-284-110 - Assessment -- Annual reassessment.

(a) The commissioners shall one (1) time a year order the assessors to reassess the annual benefits of the district, provided there have been improvements made or improvements destroyed or removed from one (1) or more tracts of land in the district, making it necessary to have the annual benefits revised.

(b) (1) It shall be the duty of the assessors to reassess the benefits of the district, and the annual benefits assessed may be raised or lowered as conditions of the property change or as requirements of the fire department change.

(2) However, the annual benefits extended against any piece of property shall not be increased from the annual benefits originally extended unless the original benefits were uniformly assessed against all classes of land in the amount of one dollar ($1.00) per parcel of vacant land and ten dollars ($10.00) per parcel of improved land and providing there have been material changes in value or character made from one (1) or more tracts of land in the district since the original assessment of benefits, making it necessary for the assessors to equitably reassess the annual benefits.



§ 14-284-111 - Assessment -- Order of levy -- Lien.

(a) (1) The board of commissioners of the district shall, at the same time that the annual benefit assessment is equalized or at any time thereafter, enter upon its records an order. This order shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district, and collected annually, the annual benefit assessment set opposite each tract of land described, which annual benefit is to be paid by the owner of the real property in the district, payable as provided in the order.

(2) However, the commissioners shall, promptly after an entry of an order of levy of annual benefit assessment, publish one (1) time a week for two (2) consecutive weeks in some newspaper having general circulation in the district a notice setting forth the order of levy and warning all persons affected that the order of levy shall become final unless suit is brought to contest it within thirty (30) days of the date of first publication of the notice. No property owner shall be barred from contest of the levy within the thirty-day publication period.

(b) (1) The uncollected annual benefit assessment as extended shall be a lien upon the real property in the district against which it is extended from the time the same is levied, shall be entitled to preference over all demands, executions, encumbrances, or liens whenever created, and shall continue until the assessment, with any penalty and costs that may accrue thereon, shall have been paid.

(2) Notice of the amount due shall be given, by mail at his last known address to each landowner who fails to pay his assessment on or before the third Monday in April.

(3) The remedy against the annual benefit assessment shall be by suit in chancery, and the suits must be brought within thirty (30) days from the time that the notice is mailed. On the appeal, the presumption shall be in favor of the legality of the annual benefit assessment.



§ 14-284-112 - Assessment -- Filing and collection.

(a) The original assessment record, or any reassessment record, shall be filed with the county clerk, whose duty it shall be to extend the annual benefit assessment annually upon the tax books of the county until the district is dissolved.

(b) It shall then be the duty of the collector to collect each year the annual benefit assessment extended upon the book along with the other taxes, and the taxes shall be paid by the collector over to the depository of the district at the same time that he pays over the county funds.

(c) (1) If there is any change in the annual benefits assessed, a certified copy of the revised assessment shall be filed with the county clerk who shall extend the revised assessment annually upon the tax books until a new assessment is made, which shall be extended upon the tax books in a similar manner. The power to reassess and extend the assessment upon the tax books shall be a continuing power as long as the district continues to exist. It shall be the duty of the county collector to collect the taxes so extended.

(2) In lieu of filing the reassessment, the assessors may make the changes in the assessments in red ink on the assessment already on file, or the assessment record may contain many columns, at the head of which the year shall be designated and, in the column, the new annual benefits may be shown in red ink which will indicate any increase or decrease in the original annual benefits extended. When the change is made, a red ink line shall be drawn through the figures showing the original annual benefits extended.



§ 14-284-113 - Assessment -- Time for payment -- Failure to pay -- Redemption.

(a) (1) All annual benefits extended and levied under the terms of this subchapter shall be payable between the third Monday in February and the third Monday in April of each year.

(2) If any annual benefit assessments levied by the board in pursuance to this subchapter are not paid at maturity, the collector shall not embrace the assessments in the taxes for which he shall sell the lands, but he shall report the delinquencies to the board of commissioners of the district who shall add to the amount of the annual benefit assessment a penalty of ten percent (10%).

(b) The board of commissioners shall enforce the collection by chancery proceedings in the chancery court of the county in the manner provided by §§ 14-121-426 -- 14-121-432.

(c) The owner of property sold for taxes thereunder shall have the right to redeem it at any time within two (2) years from the time when his lands have been stricken off by the commissioner making the sale.



§ 14-284-114 - Expenditures -- Filing of report.

(a) The depository shall pay out no money save upon the order of the board and upon a voucher check signed by at least two (2) of the commissioners. Every voucher check shall state upon its face to whom payable, the amount, and the purpose for which it is issued. All voucher checks shall be dated and shall be numbered consecutively in a record to be kept by the board of the number and amount of each.

(b) (1) The board of commissioners shall file with the county clerk in January of each year a certified itemized report showing all moneys received, the date of receipt, and the source from which received. The report shall further show all moneys paid out, the date paid, to whom paid, and for what purpose during the preceding year, together with an itemized list of all delinquent taxes showing the owner, a description of the property, the years for which taxes are delinquent, and the amount of total delinquency.

(2) Copies of the report shall be made and furnished to the chief of the fire department, who shall keep the reports at the fire station to be handed out on request by property holders of the district.



§ 14-284-115 - Street and road maintenance.

(a) The board of commissioners may make the necessary repairs upon the streets or roads within the district.

(b) (1) It is realized that the fire fighting apparatus must rush with great speed to the place of the fire and that holes or ruts in the streets or roads which it traverses may result in injury or death to fire fighters and in wrecking the fire fighting apparatus.

(2) Therefore, any district organized pursuant to this subchapter is authorized to spend a sum not exceeding two hundred fifty dollars ($250) per annum in maintaining the streets or roads in a safe condition.

(3) It is realized that the expenditure would be a benefit to all the real property in the district.

(4) The petition for and the court order creating the district shall designate the maximum amount that may be expended for labor and material in any year in maintaining the public thoroughfares of the district, but in no case shall the amount exceed two hundred fifty dollars ($250) annual expenditure.



§ 14-284-116 - Awarding of contracts.

(a) (1) All contractors shall be required to give bond for the faithful performance of contracts as may be awarded them, with good and sufficient sureties in an amount to be fixed by the board of commissioners.

(2) The board shall not remit or excuse the:

(A) Penalty or forfeiture of the bond; or

(B) Breaches of the bond.

(b) (1) The board may appoint all necessary agents for carrying on the work and may fix their pay.

(2) The board shall pay a reasonable fee for legal services in organizing the district.

(c) (1) The board may sell all unnecessary material and implements that may be on hand and which may not be necessary for the completion of the improvement under way or for its operation.

(2) The board may in general make all contracts in the conduct of the affairs of the district as may best serve the public interest.

(d) (1) The board shall make no contract for the purchase of material or equipment costing ten thousand dollars ($10,000) or more except upon sealed bids opened in public.

(2) It shall be the duty of the secretary of the district to deliver a news item notice of intention to receive bids on certain equipment to the daily papers in the county and at least one (1) weekly paper.



§ 14-284-117 - Issuance of notes.

(a) (1) In order to acquire equipment and to do the work, the board of commissioners may issue the negotiable notes of the fire protection district signed by the members of the board and bearing a rate of interest not exceeding eight percent (8%) per annum, and it may pledge and mortgage a portion of the future annual benefit assessments as collected for the payment thereof.

(2) The petition for the creation of a district in the court order creating the district shall limit the total amount of notes that may be outstanding at any time, but the limits may be increased to the maximum prescribed in this section by a vote of a majority in value of the owners of real property in the district.

(3) No district created under this section shall have notes outstanding at any one time in excess of one hundred fifty thousand ($150,000).

(b) The district shall have no authority to issue bonds.



§ 14-284-118 - Dissolution.

(a) The district shall not cease to exist upon the completion of the improvement, but it shall continue to exist for the purpose of operating the fire fighting equipment and keeping it in repair until such time as the owners of a majority in value of the real property within the district petition the county court for dissolution of the district.

(b) Publication of the petition for dissolution, as provided for in creating the district, shall be made, and, if the county court finds that a majority in value of the real property in the district have petitioned for the dissolving of the district, the district shall be dissolved.

(c) Parties for or against the dissolution shall have the same right of appeal as in the creation of the district.



§ 14-284-119 - Certain suits in public interest.

(a) All cases involving the validity of such districts or the annual benefit assessments and all suits to foreclose the lien of annual benefit assessments shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment.

(b) All appeals therefrom must be taken and perfected within thirty (30) days.



§ 14-284-120 - Alteration of plans and specifications.

(a) The commissioners may at any time alter the plans and specifications, which shall be filed with the county court. Notice of the filing shall be given by publication for two (2) weeks in some newspaper issued and having a bona fide circulation in the county.

(b) If by reason of a change of plans the board of commissioners deems that the assessment of benefits has become inequitable, it shall direct the assessors to make a reassessment. If any property owner deems that by reason of the change of plans his assessment has become inequitable, he may, within two (2) weeks after the last publication of the notice, petition the board to order a reassessment. The decision of the board upon his petition shall be final unless an appeal is taken within ten (10) days to the county court. In case of a reassessment, the reassessment shall be filed, advertised, and equalized as provided for in the original assessment.



§ 14-284-121 - Fee of collector and county clerk.

The collector of taxes in any county, in collecting annual benefit assessments in any district created under this subchapter or in collecting taxes in any improvement district created under Acts 1921, No. 660 [repealed] or Acts 1923, No. 126 [superseded], shall deduct one percent (1%) of the annual benefit assessments or taxes so collected, retain one-half of one percent (1/2 of 1%) as the fee of the collector for collecting the assessments or taxes, and pay over the remaining one-half of one percent (1/2 of 1%) of the assessments or taxes collected to the county clerk of the county as the fee of the county clerk for extending on the assessment records of the county the annual benefit assessments or taxes.



§ 14-284-122 - Authority to contract with other governmental entities to provide fire protection services.

Fire protection improvement districts or fire protection districts organized under this subchapter are authorized to contract with a city, town, county, the state, the federal government, or an existing fire protection improvement district or fire protection district for the provision of fire protection services.



§ 14-284-123 - Formation in certain towns.

(a) The real property owners in any incorporated town in this state having a population of not less than four hundred twenty-five (425) persons nor more than four hundred thirty-five (435) persons according to the 1970 Federal Decennial Census are authorized to form a fire protection district under the provisions of this subchapter for the purpose of acquiring, maintaining, and operating fire fighting equipment and facilities to provide fire protection to the residents of the incorporated town.

(b) A fire protection district formed pursuant to the authority granted in this section shall be formed in the manner and for the purposes prescribed in this subchapter and shall have all powers, authority, and responsibility of other fire protection districts created under it.



§ 14-284-124 - Consolidation -- Conditions and procedures.

(a) (1) Fire protection districts organized under this subchapter may consolidate if:

(A) The districts are geographically contiguous;

(B) Located in the same county; and

(C) No parcel of land in the new district will be more than three (3) miles from an existing fire station.

(2) (A) Consolidation of fire protection districts may be initiated upon the adoption of a resolution for consolidation by the board of directors of each district.

(B) (i) Upon adopting a resolution, each fire protection district shall hold a public hearing to be held in the district no sooner than twenty (20) days and no later than forty-five (45) days following the adoption of the resolution.

(ii) (a) Each district shall publish notice of its hearing in a newspaper of general circulation in the district once a week for two (2) consecutive weeks.

(b) The notice shall include the date, time, place, and purpose of the hearing.

(C) (i) Following the hearing, the commissioners of the district shall vote on a resolution finding that consolidation of the districts is in the best interest of the landowners of the district.

(ii) If the resolution is adopted by the board of commissioners, a copy of the resolution shall be sent to the county court in the county where the district is located.

(D) (i) Upon receiving a resolution from each district to be consolidated, the county court shall order the districts consolidated and shall name five (5) commissioners of the new district.

(ii) The new commissioners shall be appointed pursuant to § 14-284-105.

(b) (1) In cities of the first class that have two (2) or more full-time volunteer fire protection districts, the governing body of the city may refer to the voters in the fire protection districts the option to consolidate the districts.

(2) If a majority of the voters in each district vote in favor of consolidation, the districts shall consolidate as set forth in subsections (c)-(e) of this section.

(c) (1) (A) Any fire protection district which is formed by the consolidation of two (2) or more fire protection districts shall consolidate all assets held by it arising from any of the districts and shall also assume all liabilities of the districts.

(B) The assets may be used by the district for any purpose allowed by law, and the liabilities of the district may be paid with funds arising from any source.

(2) All the provisions, rights, securities, pledges, covenants, and limitations contained in the instrument creating a liability shall not be affected by the consolidation, but shall apply with the same force and effect as provided in the original creation of liability.

(d) (1) The existing assessments of each district consolidated into the new district shall remain in force until the end of the year in which the districts are consolidated.

(2) The commissioners shall order the assessors to reassess the annual benefits of the new district for the following year.

(e) (1) A consolidated fire protection district shall not have notes outstanding at any one (1) time in excess of one hundred thousand dollars ($100,000).

(2) The limitation of the excess outstanding note balance under subdivision (d)(1) of this section shall not apply to a consolidation of fire protection districts in a city of the first class that has two (2) or more full-time volunteer fire protection districts that have received funding from the city.



§ 14-284-125 - Boundaries of overlapping districts.

The State Forestry Commission shall have authority to adjust the boundaries of fire protection districts having overlapping boundaries. The commission shall adjust the boundaries of overlapping fire districts upon the request of either district. The commission shall adjust the boundaries so that each district receives approximately fifty percent (50%) of the area that is within the boundaries of both districts.






Subchapter 2 - -- Fire Protection Districts Outside of Cities and Towns

§ 14-284-201 - Applicability.

(a) (1) Fire protection districts established under the provisions of this subchapter shall cover only territory within the county, or within the defined district, outside the corporate limits of cities and towns.

(2) However, if any city or town within the district does not have an organized or volunteer fire department and desires to be included within the fire protection district, upon the adoption of an ordinance therefor by the governing body of the city or town, addressed to the county judge and quorum court, the area covered by the fire protection district may be extended to provide fire protection within the city limits of the city or town by ordinance adopted by the quorum court.

(b) In order to avoid duplication of fire protection services, fire protection districts established under this subchapter shall be established for the primary purpose of providing fire protection in rural areas for buildings, structures, and other man-made improvements. In addition, fire protection districts may provide other emergency services, like hazardous and toxic materials response, search and rescue services, emergency medical, ambulance, and patient transport services, and such other functions as may be assigned to or reasonably expected of a local fire services agency and which it is trained and qualified to perform.

(3) Nothing in this subchapter shall be construed to relieve the Arkansas Forestry Commission of responsibility for providing for fire protection for forest lands.



§ 14-284-202 - Provisions supplemental.

The provisions of this subchapter are supplemental to any other laws and procedures for the establishment, funding, and operation of fire protection districts and shall not be construed to modify, amend, supersede, or otherwise affect other laws and procedures.



§ 14-284-203 - Methods of establishment.

Fire protection districts may be established to serve all or any defined portion of any county in any of the following ways:

(1) By ten percent (10%) of the qualified electors in the proposed district's petitioning the quorum court to hold a public hearing and to form a district, and by the quorum court's adopting an ordinance calling for notice and a public hearing within the district;

(2) By the county court pursuant to an election of the qualified electors of the proposed district initiated, called, and conducted as provided in this subchapter; or

(3) By the county court pursuant to a resolution of a suburban improvement district, approved by unanimous vote of its board of commissioners, to convert to a fire protection district to be administered under this subchapter.



§ 14-284-204 - Establishment by petition and adoption of ordinance.

(a) (1) If petitions containing a description of the territory for a proposed fire protection district, along with an accurate map of the proposed district boundaries, and containing the signatures of ten percent (10%) or more of the qualified electors within the proposed district are filed with the county quorum court of a county in which the proposed fire protection district is to be located, and requesting a public hearing and the establishment of a fire protection district in the county, then the county quorum court or quorum courts, if the district is located in more than one (1) county, shall conduct a public hearing to determine the support for the proposed district.

(2) (A) The quorum court shall set the time for the hearing to be held not less than thirty (30) days nor more than sixty (60) days after the petitions are certified and shall set the place for the hearing to be held within the boundaries of the proposed district.

(B) When a time and place for the hearing are set, the quorum court shall publish notice of the hearing in a newspaper of general circulation in the county.

(3) (A) Before setting the initial hearing on the adoption of an ordinance to establish a fire protection district, petitions filed with the county quorum court shall be sent to the county clerk of the county where the proposed district is to be located.

(B) It shall be the duty of the county clerk or clerks, as the case may be, to determine the sufficiency of the signatures and to certify the sufficiency in writing to the quorum court.

(C) The petitions shall indicate the elector's name, address, and signature and shall contain a verification of the signatures pursuant to § 7-9-109.

(b) (1) After the petitions are certified and the initial public hearing held, the county quorum court may adopt an ordinance to establish the district, to levy assessments on property or the landowners, or both, and to call for a public hearing on the ordinance.

(2) The ordinance shall set the time and place for a public hearing on the ordinance to be held within the boundaries of the proposed district.

(c) (1) (A) When an ordinance is adopted by the quorum court establishing a fire protection district, the quorum court shall publish notice of the adoption of the ordinance in a newspaper of general circulation in the county.

(B) The notice shall include a copy of the ordinance and shall prescribe a time and place within the proposed district for a public hearing on the ordinance.

(2) (A) A public hearing shall be held at some large public facility within the boundaries of the proposed district at least sixty (60) days and not more than ninety (90) days after the date of publication of the notice.

(B) If at the hearing a majority of the qualified electors in the proposed district appear in person to oppose the establishment of the district or if petitions opposing the establishment of the district and containing the signatures of a majority of the qualified electors in the proposed district are filed at or before the public hearing, the ordinance creating the district shall be void.

(C) (i) If a majority of the qualified electors of the proposed district do not object to the establishment of the district in person or by petition within the time prescribed in this subsection, the ordinance shall be valid and the district shall be established.

(ii) The board of commissioners for the district shall be appointed and serve, and the levy of assessed benefits to support the district may be made, in the same manner as is provided in this subchapter for fire protection districts established pursuant to a vote of the electors.

(d) (1) A fire protection district established by ordinance of the quorum court without a vote of the electors of the district shall have no authority to issue bonds and to pledge assessed benefits of the district to secure bonds, unless the question of the issuance of bonds by the district is first submitted to, and approved by, a majority of the qualified electors of the district voting on the issue.

(2) The question of the issuance of bonds by a fire protection district established by ordinance of the quorum court may be submitted to the electors of the district at an election called by the county court either at the request of the board of commissioners of the district or upon petition signed by ten percent (10%) of the electors of the district as determined by the number of votes cast by the electors of the district for all candidates for Governor at the last preceding general election.



§ 14-284-205 - Establishment by election.

(a) When petitions are filed with the county court of any county wherein the fire protection district to be established is located in a single county or if the fire protection district is to be located in more than one (1) county and the petitions are filed with the county courts of all counties wherein the fire protection district is to be established, and the petitions contain the signatures of ten percent (10%) or more of the qualified electors within the proposed fire protection district boundaries, as determined by the number of votes cast by the qualified electors within the proposed fire protection district boundaries for all candidates for Governor at the last preceding general election, requesting the establishment of a fire protection district in the county or a designated portion thereof and requesting that assessments be made on the property or assessments be made on the landowners, or assessments be made both on the property and the landowners located in the district to finance the operation of the district, the county court, or county courts if the fire protection district is located in more than one (1) county, shall call a special election in accordance with § 7-11-201 et seq. within the proposed fire protection district to determine whether a fire protection district shall be established for the area.

(b) (1) The county court or county courts, if the proposed fire protection district is located in more than one (1) county, shall call a special election in accordance with § 7-11-201 et seq. to submit the question of the establishment and financing of a fire protection district to the electors of a proposed district.

(2) The special election shall be held within ninety (90) days after the filing of the petitions requesting the election.

(3) If the proposed fire protection district is located within more than one (1) county, the county courts shall set the date of the election on the same date and set the places of the election within the proposed fire protection district boundaries.

(4) At the election, the question of establishing and financing the district shall be placed on the ballot in substantially the following form:

"FOR the establishment of a fire protection district in ......................(county), ...................(designated area), and the levy of assessed benefits on real property in the district to finance the district ......................[]

AGAINST the establishment of a fire protection district in ..........(county), ...................(designated area), and the levy of assessed benefits on real property in the district to finance the district ......................[]"



§ 14-284-206 - Definition of area in petition.

Petitions filed pursuant to § 14-284-203 shall specifically define the area proposed to be included in a fire protection district and shall specify the maximum assessed benefits which may be levied against property within the district for the support of the district.



§ 14-284-207 - Quorum court to establish fire protection service area -- Furnishing of maps.

(a) (1) The quorum court of each county wherein is located a fire protection district formed for fire protection purposes shall establish the service area of the fire protection districts to not exceed a radius of five (5) miles from each fire station.

(2) For the purpose of this subsection, five (5) miles means a distance of five (5) miles by straight line, not road or highway miles.

(b) The quorum courts shall furnish the fire protection organizations with a map indicating their service area.



§ 14-284-208 - Order for establishment -- Board of commissioners -- Appointment -- Compensation.

(a) (1) If at an election a majority of the qualified electors voting on the question vote "FOR" the establishment of the proposed fire protection district and the levy of assessed benefits to support the district or if an ordinance of the quorum court establishing a district is sustained or if the board of commissioners of a suburban improvement district votes unanimously to convert to a fire protection district, the county court shall enter an order establishing the district as described in the petitions or ordinance and shall appoint five (5) qualified electors of the district as a board of commissioners for the district, unless it is otherwise provided for by law.

(2) (A) Two (2) members of the commission shall be appointed for terms of two (2) years and three (3) members of the commission shall be appointed for terms of three (3) years.

(B) All successor members shall be appointed by the county court for terms of three (3) years.

(C) All appointments shall be subject to confirmation by the quorum court of the county.

(b) The members of the boards of commissioners of fire protection districts formed after July 3, 1989, or converted from suburban improvement districts, under this subchapter shall be elected at a public meeting called by the county court. The commissioners shall be elected by the qualified electors residing within the district.

(c) Vacancies occurring on the board because of resignation, removal, or otherwise shall be filled by the county court for the unexpired term.

(d) The members of the board shall serve without compensation but shall be entitled to actual expenses incurred in attending meetings in an amount not to exceed fifty dollars ($50.00) per month for each member of the board as authorized by the quorum court of the county.

(e) Members of the board may be removed from office by the county court for good cause shown.

(f) (1) If the district includes territory from more than one (1) county, the board of commissioners shall be composed of seven (7) members.

(2) The members of the board of commissioners of multicounty fire protection districts formed after July 3, 1995, under this subchapter shall be residents of the fire protection district and elected at a public meeting as agreed upon by the county courts in order to establish the time of the meeting and the place of the meeting being within the district. The commissioners shall be elected by the qualified electors residing within the district.

(3) The members of the board of commissioners shall serve staggered terms.

(4) Vacancies occurring on the board due to resignation, removal, or otherwise shall be filled by the remaining board members for the unexpired term.

(5) (A) (i) Members of the board may be removed by a special election to be held within ninety (90) days after the presentation of a special election removal petition signed by ten percent (10%) of the assessed landowners or the assessed per parcel or per acre owners, with the removal of the board member to be determined by the majority votes of the votes cast in person by the assessed landowners or the assessed per parcel or per acre property owners.

(ii) Each assessed landowner or assessed parcel or acre property owner shall have one (1) vote per paid assessment.

(B) The election for the removal of board members shall be held at a meeting at a designated location within the fire protection district.



§ 14-284-209 - Board of commissioners -- Officers and employees.

(a) The board shall annually choose from among its members a chairman and a secretary-treasurer. The chairman and secretary-treasurer shall furnish bonds, conditioned upon faithful performance of their duties, in the amount of five thousand dollars ($5,000) each. The cost of securing and maintaining the bonds shall be paid from funds of the district.

(b) The board may employ a director and such other employees as it deems necessary to carry out the purposes of the district. Employees of the board shall have such responsibilities and receive such compensation, if any, as may be prescribed by the board.



§ 14-284-210 - Board of commissioners -- Proceedings -- Meeting and office space.

(a) The county in which any district is located shall cooperate with and assist the board by providing suitable office space and meeting facilities for the board and its staff if facilities and space are available.

(b) The board shall meet at least quarterly and at such other times as it may deem necessary to properly carry out its responsibilities.

(c) Meetings shall be called by the chairman or a majority of the members of the board.

(d) Three (3) members of the board shall constitute a quorum, and any substantive action of the board shall require an affirmative vote of at least three (3) members.



§ 14-284-211 - Board of commissioners -- Power and authority.

The board of commissioners of any district created pursuant to this subchapter shall have the power and authority to:

(1) Execute contracts and other instruments for and in behalf of the district;

(2) Cooperate with any other fire protection district, municipal fire department, or any political subdivision or agency of this state or the United States in carrying out the purposes of the district;

(3) Establish rules and regulations for the transaction of the district's business and for carrying out the purposes of the district;

(4) Make assessments of benefits against real property in the district benefited by fire protection services of the district and provide for the collection of the assessments;

(5) Issue bonds as provided in this subchapter to finance the district and its purposes. However, districts established by ordinance of the quorum court shall have no authority to issue bonds unless the question is first submitted to and approved by the electors of the district as provided in §§ 14-284-204 and 14-284-205; and

(6) Do any and all other actions necessary or desirable to enable the board to carry out its responsibilities and to accomplish the purposes of the district.



§ 14-284-212 - Preparation of plans -- Assessors and assessments generally.

(a) As soon as is practical after its establishment, the board shall prepare plans for providing fire protection services and for acquiring the property and equipment necessary to carry out the purposes of the district.

(b) They shall thereupon appoint three (3) assessors to assess the annual benefits which will accrue to the real property within the district from the providing of fire protection services and shall fix their compensation. The assessors shall take an oath that they will well and truly assess all annual benefits that will accrue to the protected landowners of the district by the providing of fire protection services.

(c) The assessors shall thereupon proceed to assess the annual benefits to the lands within the district and shall inscribe in a book each tract of land and extend opposite the inscription of each tract of land the amount of annual benefits that will accrue each year to that land by reason of the services.

(d) The original assessment of benefits and any reassessment shall be advertised and equalized in the same manner as provided in this subchapter, and owners of all property whose assessment has been raised shall have the right to be heard and to appeal from the decision of the assessors, as hereinafter provided.

(e) The assessors shall place opposite each affected tract the name of the supposed owner as shown by the last county assessment, but a mistake in the name shall not void the assessment, and the assessors shall correct errors which occur in the county assessment list.

(f) The commissioners shall have the authority to fill any vacancy in the position of assessor, and the assessors shall hold office at the pleasure of the board.

(g) (1) (A) The elected board of commissioners of a fire protection district formed after July 3, 1995, under this subchapter may assess a flat fee per parcel of land or per acre of land located within the district or assess a flat fee per landowner who owns land located within the district, as an alternative to assessing benefits.

(B) The elected board of commissioners of a fire protection district formed after July 3, 1995, under this subchapter may establish a different flat fee for the classification of property as commercial property other than for residential property and a different flat fee for the classification of property as unimproved property.

(C) The elected board of commissioners may determine if a parcel of property or acre is to be classified as commercial, residential, or unimproved property.

(D) If the elected board of commissioners of a fire protection district formed after July 3, 1995, under this subchapter assesses the flat fee per landowner and also establishes different flat fee classifications per parcel or per acre, and if a landowner owns more than one (1) parcel or one (1) acre of property within the fire district with different flat fee classifications, the landowner is to be annually assessed one (1) time the highest flat fee classification assessment.

(2) (A) If the elected board of commissioners of a fire protection district formed after July 3, 1995, under this subchapter assesses an increase in the flat fee per parcel or per acre classification or an increase in the assessment per landowner or an increase in the assessment for both parcel or acre classification and landowner, the increased assessment must be approved in an election by a majority vote of the votes cast in person by the assessed landowners or the assessed per parcel or per acre property owners.

(B) The election called by the elected board of commissioners for an increase in the flat fee assessment shall be held within ninety (90) days after the board of commissioners' meeting that approves the assessment increase.

(C) Notice of the election must be published at least three (3) times by insertion in a newspaper of general circulation within the fire protection district and by a public notice posted at the fire stations within the fire protection district.

(D) The election for the assessment increase shall be held at a designated location within the fire protection district.

(E) Each assessed landowner or assessed parcel or acre property owner shall have one (1) vote per paid assessment.



§ 14-284-213 - Assessments -- Notice and hearing.

(a) The assessment or reassessment shall be filed with the county clerk of the county, and the secretary of the board shall thereupon give notice of its filing by publication once a week for two (2) weeks in a newspaper having a bona fide circulation in the county. This notice may be in the following form:

Click here to view form

(b) On the day named by the notice, it shall be the duty of the assessors to meet as a board of assessors at the place named to hear all complaints against the assessment or reassessment and to equalize and adjust the same. Their determination shall be final unless suit is brought in the chancery court within thirty (30) days to review it. If the board is unable to hear all complaints between the hours designated, they shall adjourn over from day to day until all parties have been heard.



§ 14-284-214 - Assessments -- Annual reassessments.

(a) The commissioners shall once a year order the assessors to reassess the annual benefits of protected property in the district if there have been improvements made or improvements destroyed or removed from one (1) or more tracts of land in the district, making it necessary to have the annual benefits revised.

(b) (1) Whereupon, it shall be the duty of the assessors to reassess the benefits of the district, and the annual benefits assessed may be raised or lowered as fire protection services benefiting the property change.

(2) If the commissioners determine that there have been no significant changes in improvements on the lands in the district, they may direct that assessed benefits remain the same as the benefits assessed the preceding year.



§ 14-284-215 - Assessments -- Filing and collection.

(a) The original benefit assessment or flat fee assessment or any reassessment shall be filed with the county clerk of each county within which the district is located, and it shall be the duty of the county clerk to extend the annual benefit assessment or flat fee assessment annually upon the tax books of each county for the property within the fire protection district as located within that county until the district is dissolved.

(b) It is the duty of the collector each year to collect the annual benefit assessment, flat fee assessment, or reassessment so extended, along with the other taxes.

(1) The collector shall deduct three percent (3%) of the assessments collected, shall retain one-half (1/2) thereof as his fee for collecting the benefits, and shall pay over the remaining one-half (1/2) of this amount to the clerk of the county, or to the appropriate county official who extended the assessment, as his fee for extending the assessments on the assessment records.

(2) The collector shall remit the remainder of the assessments collected to the secretary-treasurer of the district at the same time the collector remits tax collections to the county treasurer.

(3) Upon receipt of the assessed benefits, the secretary-treasurer of the district shall execute a receipt for the funds, deliver it to the county collector, and shall deposit the funds so received in a bank or banks that are located within the district or a bank or banks designated by the board of commissioners if no bank or banks are located within the district, with said funds to be used solely and exclusively for district purposes.

(c) (1) If there is any change in the annual assessments, a certified copy of the revised assessment shall be filed with the county clerk, who shall extend the revised assessment annually upon the tax books until a new assessment is made, which shall be extended upon the tax books in like manner. The power to reassess and extend the assessment upon the tax books shall be a continuing power as long as the district continues to exist. It shall be the duty of the county collector to collect the taxes so extended.

(2) In lieu of filing the reassessment, the assessors may make the changes in the assessment in red ink on the assessment already on file, or the assessment record may contain many columns, at the head of which the year shall be designated, and, in the corresponding column, the new annual assessment may be shown in red ink which will indicate any increase or decrease in the original annual assessment extended. When the change is made, a red ink line shall be drawn through the figures showing the previous annual assessment extended.



§ 14-284-216 - Assessments -- Time for payment -- Failure to pay.

(a) (1) All annual assessments extended and levied under the terms of this subchapter shall be payable at the time ad valorem taxes are payable.

(2) If any annual assessments levied by the board of commissioners under this subchapter are not paid when due, the collector shall not embrace the assessments in the taxes for which the collector shall sell the lands.

(3) The collector shall report delinquent assessments annually to the board of commissioners for informational purposes.

(4) The collector shall add to the amount of the delinquent assessment a penalty of ten percent (10%) and shall collect the delinquent assessment in the same manner as delinquent ad valorem taxes for a period of no less than eighteen (18) months subsequent to October 10 of the year the fee became delinquent.

(b) The board of commissioners shall enforce the collection by proceedings in the circuit court of the county in the manner provided by §§ 14-121-426 -- 14-121-432.

(c) (1) The collector may retain in reserve up to ten percent (10%) of monthly remittances to a fire protection district for a period of no more than sixty (60) days.

(2) The reserve shall be refunded at the end of the sixty (60) days without interest, and the reserve fund may accompany a dues remittance payment.



§ 14-284-217 - Expenditures -- Public proceedings and transactions -- Filing of report.

(a) Funds of the district shall be expended only upon the order of the board and upon a voucher check signed by the chairman and secretary-treasurer of the board. Every voucher check shall state upon its face to whom it is payable, the amount, and the purpose for which it is used. All voucher checks shall be dated and shall be numbered consecutively in a record to be kept by the board of the number and amount of each.

(b) All proceedings and transactions of the board shall be a matter of public record and shall be open to the inspection of the public.

(c) The board shall file with the county clerk in January of each year a certified itemized report showing all moneys received, the date of receipt, and the source from which received. The report shall further show all moneys paid out, the date paid, to whom paid, and for what purpose during the preceding year, together with an itemized list of all delinquent taxes, showing the owner, a description of the property, the years for which taxes are delinquent, and the amount of total delinquency.



§ 14-284-218 - Bonds and certificates of indebtedness generally.

(a) The board of any fire protection district established pursuant to a vote of the electors as authorized in this subchapter, and the board of any fire protection district established by ordinance of the quorum court when so authorized by a vote of electors in the district as authorized in this subchapter, and the board of fire protection district converted from a suburban improvement district shall have the authority to issue negotiable bonds or certificates of indebtedness to secure funds for the expenses of the district, including office supplies and salaries and the purchase of land, buildings, equipment, facilities, chemicals, and such other items as may be necessary to carry out the purposes of the district.

(1) Bonds issued by the board shall be for a term of not more than twenty (20) years.

(2) To secure the bonds, the board may pledge all or a portion of the benefits assessed against benefited real property in the district.

(b) Bonds of the district shall be authorized by resolution of the board and may be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination, may be in such form and denomination, may have such date or dates, may be stated to mature at such times, may bear interest payable at such times and at such rate or rates, may be payable at such places within or without the State of Arkansas, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the board shall determine. The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth above.

(c) (1) The authorizing resolution may contain any of the terms, covenants, and conditions that are deemed desirable by the board, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge, whether parity or priority, in that event, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting in securities specified by the board of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the district, the board, and the holders and registered owners of the bonds.

(2) The authorizing resolution may provide for the execution by the district of a trust indenture with a bank or trust company within or without the State of Arkansas. The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge, whether parity or priority, in that event, the custody and application of the proceeds of the bonds, the collection and disposition of assessments and of revenues, the investing and reinvesting, in securities specified by the board, of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the board and the holders and registered owners of the bonds.

(d) The bonds shall be sold at public sale on sealed bids or may be sold and negotiated in any market either at a public or private sale, as may be determined by the board.

(1) If the bonds are sold at public sale on sealed bids, notice of the sale shall be published one (1) time a week for at least two (2) consecutive weeks in a newspaper having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale, and may be published in such other publications as the director may determine.

(2) The bonds may be sold at such price as the board may accept, including sale at a discount.

(3) The award, if made on sealed bids, shall be to the bidder whose bid results in the lowest net interest cost.

(e) (1) The bonds shall be executed by the manual signature of either the chairman or secretary-treasurer of the board or by the manual signature of an officer of the trustee for the bonds if the trustee certifies in writing to the authenticity of the bonds. The coupons attached to the bonds shall be executed by the facsimile signature of the chairman of the board.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(f) The district shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the district.



§ 14-284-219 - Bonds -- Security -- Liability of board for bonds and contracts.

(a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter, that the bonds shall be obligations only of the district, and that in no event shall they constitute any indebtedness for which the faith and credit of the state or any county or municipality, or any of the revenues of the state or any county or municipality, are pledged.

(b) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this subchapter unless he shall have acted with corrupt intent.

(c) (1) The principal of, interest on, and paying agent's fees in connection with the bonds shall be secured by a lien on and pledge of, and shall be payable from, the assessments levied against the benefited real property within the district.

(2) The right to issue subsequent issues of bonds, if the district so determines, can be reserved in any authorizing resolution or trust indenture on either a parity or subordinate lien basis and upon such terms and conditions as the district may determine and specify in the particular authorizing resolution or trust indenture.



§ 14-284-220 - Bonds -- Refunding of obligations.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter.

(b) Refunding bonds may be either sold or delivered in exchange for the bonds being refunded.

(c) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the district in the resolution or trust indenture securing the bonds.

(d) The resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority on assessments or revenues pledged for their payment as was enjoyed by the bonds refunded.

(e) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of the bonds initially issued.



§ 14-284-221 - Bonds -- Tax exemption.

Bonds issued under the provisions of this subchapter and the interest thereon shall be exempt from all state, county, and municipal taxes, including ad valorem, income, inheritance, and estate taxes.



§ 14-284-222 - Dissolution.

(a) A fire protection district created pursuant to this subchapter may be dissolved upon a vote of a majority of qualified electors of the district, and the question of dissolution of the district may be submitted to the electors in the same manner as is prescribed in this subchapter for submitting the question of the establishment of the district.

(b) However, if any district having outstanding bonds or other indebtedness is dissolved, the assessed benefits being levied at the time of dissolution shall continue to be levied and collected until the outstanding bonds or other indebtedness are paid.

(c) No election on the question of dissolution of a fire protection district may be held within the first three (3) years after the establishment of the district.



§ 14-284-223 - Authority to contract with other governmental entities to provide fire protection services.

Fire protection improvement districts or fire protection districts organized under this subchapter are authorized to contract with a city, town, or county, the state, the federal government, or an existing fire protection improvement district or fire protection district for the provision of fire protection services.



§ 14-284-224 - Petition to annex territory to an existing district -- Special election.

(a) (1) (A) When petitions are filed with the board of commissioners of a fire protection district created pursuant to this subchapter containing the signatures of at least ten percent (10%) of qualified electors of a portion of the unincorporated area of the county, as determined by the number of votes cast by the qualified electors of that portion of the county for all candidates for Governor at the last preceding general election, requesting the annexation of the territory to an existing fire protection district created under this subchapter and requesting that assessed benefits be made on the property located within the area to be annexed to help finance the operation of the district, the board of commissioners shall conduct a public hearing on the petition.

(B) If the board determines the annexation to be desirable, the board shall notify the quorum court, and the quorum court may at its discretion call a special election within the area of the existing fire protection district and the area proposed to be annexed to determine whether the annexation should occur.

(2) No annexation shall occur except pursuant to an election under subsection (b) of this section or by ordinance under subsection (d) of this section.

(b) (1) The special election called by the quorum court to submit the question of the annexation and financing of the fire protection district to the electors of the district and the area to be annexed shall be held no later than ninety (90) days after the proclamation of a special election in accordance with § 7-11-201 et seq.

(2) At the election, the question of annexing the area to the district and the financing of the district shall be placed on the ballot in substantially the following form:

"FOR the annexation of ..........(description of area to be annexed), and the levy of assessed benefits on real property within the area to be annexed to help finance the district ......................[]

AGAINST the annexation of ..........(description of area to be annexed), and the levy of assessed benefits on real property within the area to be annexed to help finance the district ......................[]"

(c) If a majority of those voting at the election who reside within the area to be annexed and a majority of those voting at the election who reside within the existing district vote in favor of the annexation, the area shall be deemed annexed and shall become a part of the fire protection district and governed accordingly.

(d) (1) As an alternative to an election on the annexation issue, if the board of commissioners of a fire protection district is in favor of the annexation, the board may refer the petitions to the county quorum court that may then accomplish the annexation by enactment of a county ordinance providing for the annexation.

(2) (A) (i) However, the ordinance shall not go into effect until sixty (60) days after its enactment.

(ii) During that time, if petitions calling for a referendum on the ordinance are presented to the quorum court and the petitions are signed by the number prescribed in subsection (a) of this section, the quorum court shall call a special election in accordance with § 7-11-201 et seq. on the issue of the annexation.

(B) The election shall be conducted as prescribed in subsection (b) of this section.

(C) Unless at least a majority of those voting at the election who reside within the area to be annexed and a majority of those voting at the election who reside within the existing district vote in favor of the annexation, the annexation shall not occur.

(3) If the petitions are filed within sixty (60) days after enacting the ordinance, the ordinance shall not go into effect until and unless the annexation is approved at the election provided for in this section.

(e) An attempt at annexation under this section, whether successful or not, shall in no way reduce the bonding authority of the fire protection district, nor shall the failure of the attempt at annexation have any effect on the existing fire protection district.

(f) No area shall be annexed under this section if it is located within the service area of another fire protection district or a nonprofit fire protection corporation.



§ 14-284-225 - Assessment -- When annexed into a municipality.

No property located within the bounds of a municipality shall be assessed, taxed, or required to pay fees to any fire protection district after March 29, 1995, unless:

(1) There is a mutual, formal agreement between the municipality and the fire protection district to provide fire protection services to the property; or

(2) Bonded indebtedness for fire protection equipment or facilities was incurred by the fire protection district prior to the date of annexation of such property and the indebtedness incurred before annexation has not been retired.






Subchapter 3 - -- Rural Fire Protection Service

§ 14-284-301 - Definition.

As used in this subchapter, unless the context otherwise requires, the term "rural fire protection district" shall include any city or town which does not have a full-time organized fire department or in which seventy-five percent (75%) or more of the fire fighters employed by the fire department are volunteer fire fighters.



§ 14-284-302 - Applicability.

The benefits of the provisions of this subchapter shall be available to rural fire protection districts and services operated not-for-profit providing fire protection services to property owners in areas outside the limits of incorporated cities or towns and to areas partially or totally within the boundaries of cities or incorporated towns in this state which do not have a full-time organized fire department or in which seventy-five percent (75%) or more of the fire fighters employed by the fire department are volunteer fire fighters.



§ 14-284-303 - Establishment.

(a) There is established within the Arkansas Forestry Commission a Rural Fire Protection Service, which shall be assigned to separate divisional status or as a program or section within an existing division of the Arkansas Forestry Commission, as determined by the Arkansas Forestry Commission.

(b) The Arkansas Forestry Commission shall provide, through the Rural Fire Protection Service, a program designed to encourage and aid localities in the establishment, development, and operation of fire protection districts and programs in rural areas which do not have available the benefits of an organized or voluntary fire fighting service and to assist existing organized or volunteer fire fighting services.



§ 14-284-304 - Powers and duties.

The Rural Fire Protection Service of the Arkansas Forestry Commission shall have the following powers, functions, and duties to be performed under appropriate policies, rules, and regulations promulgated by the Arkansas Forestry Commission:

(1) To develop rural fire protection plans for the providing of fire protection services in the various rural areas of this state which do not have available the benefits or services of an organized or voluntary fire fighting program, and to assist existing organized or volunteer fire fighting services;

(2) To encourage the establishment of rural fire protection districts and to promulgate reasonable and necessary rules and regulations that rural communities must meet in order to become eligible to secure fire fighting vehicles and equipment through the Arkansas Forestry Commission;

(3) To cooperate with and assist the Arkansas Fire Training Academy in developing training programs designed to instruct and train fire fighters employed or used by rural fire protection districts in the suppression of fires, and to especially establish training programs designed to prepare rural fire fighters in the methods of handling fire fighting problems encountered in rural areas;

(4) To provide leadership and to cooperate with the Arkansas Department of Emergency Management, the State Fire Marshal's office, and the Arkansas Fire Training Academy in coordinating the efforts of these agencies with the efforts and services of rural fire protection districts for the purpose of coordinating and making maximum use of the services and resources of this state in providing rural fire protection services in this state;

(5) To establish a program to obtain by acquisition, donation, transfer, loan, or purchase, vehicles and other properties which are suitable for repair, refurbishing, and renovation, to be used as fire trucks or other fire fighting equipment, and to acquire the necessary tanks, pumps, water hoses, and other equipment to convert and adapt the equipment for fire fighting purposes, and to make the equipment available to rural fire protection districts, under appropriate rules and regulations and eligibility standards promulgated by the Arkansas Forestry Commission, to be used by rural fire protection districts in the suppression of fires;

(6) To provide technical assistance and guidance to rural fire protection districts, to cooperate with and assist persons interested in the creation of the districts in the collection of data and providing other resources or technical assistance to aid rural property owners in efforts to establish rural fire protection services, and to provide technical advice and assistance to rural fire protection districts to enable the districts to obtain and operate the necessary equipment and training and operating procedures to function efficiently as a rural fire protection district;

(7) To contract with the Department of Correction for providing mechanical, painting, body work, or other repair services relative to the conversion, painting, and adaptation of vehicles being converted into fire protection vehicles, and to reimburse the Department of Correction for the cost of the services;

(8) To promulgate appropriate rules, regulations, and forms for the administration of the Rural Fire Protection Revolving Fund, which shall consist of moneys made available for it to be used by the Arkansas Forestry Commission in defraying the initial cost of equipment, repair, furnishing, and adaptation of vehicles as fire trucks, or other fire fighting equipment, with the cost to be reimbursed to the Arkansas Forestry Commission upon the vehicle being made available to a rural fire protection district or similar rural fire fighting agency which operates not for profit, and, in addition, to make loans, as provided in this subchapter, to rural fire protection districts to provide a portion of the moneys required to enable the districts to acquire vehicles and equipment from the Arkansas Forestry Commission; and

(9) To perform such other functions and duties which may be necessary to enable the Arkansas Forestry Commission to provide a program of comprehensive services to encourage the development and availability of rural fire protection services throughout this state.



§ 14-284-305 - Rural Fire Protection Revolving Fund generally.

(a) There is created and established on the books of the Treasurer of State, the Auditor of State, and the Department of Finance and Administration the "Rural Fire Protection Revolving Fund", into which shall be transferred or deposited the moneys to be provided by law for the fund, to be used as a revolving fund by the Arkansas Forestry Commission for:

(1) The acquisition by the Arkansas Forestry Commission of vehicles and for the payment of charges for labor, equipment, and materials necessary to convert the vehicles into fire fighting vehicles suitable for rural fire protection service, and to make reimbursement to the fund upon making the vehicles available to rural fire protection districts, as provided by law; and

(2) Making loans to rural fire protection districts which apply therefor and which are qualified under rules and regulations promulgated by the Arkansas Forestry Commission as qualified rural fire protection districts.

(A) The loans shall be used by qualified rural fire protection districts to provide moneys required to pay not more than seventy-five percent (75%) of the cost of acquiring, repairing, renovating, or equipping fire fighting vehicles which have been converted and adapted by the Arkansas Forestry Commission for rural fire protection use.

(B) However, the moneys loaned to a rural fire protection district from the Rural Fire Protection Revolving Fund shall be used exclusively to defray a portion of the cost of acquiring the fire fighting equipment from the Arkansas Forestry Commission.

(C) The Arkansas Forestry Commission may establish a reasonable rate of interest to be charged on loans made from the revolving fund.

(b) All revenues received by the Arkansas Forestry Commission from the furnishing of fire fighting vehicles or equipment to rural fire protection districts, or to other eligible nonprofit organizations which are eligible to purchase the equipment from the Arkansas Forestry Commission, and all moneys received by the Arkansas Forestry Commission upon repayment of loans made from the Rural Fire Protection Revolving Fund shall be deposited in the State Treasury as nonrevenue receipts and shall be credited by the State Treasurer to the rural Fire Protection Revolving Fund, to be used for the purposes of the fund as set forth by law.



§ 14-284-306 - Acquisition and renovation of equipment.

(a) The Arkansas Forestry Commission may provide through existing facilities, or such expanded facilities as may be required therefor, a program of acquisition of vehicles which are suitable for conversion to fire fighting equipment, and may repair, refinish, and equip the vehicles for use as fire fighting equipment, including the acquisition and furnishing of tanks, pumps, hoses, and other equipment necessary for fire fighting purposes, and, upon renovation thereof, may make them available to a rural fire protection district or other rural fire protection district or service which operates not for profit, and recover the cost of acquisition and repair or refurbishing of the vehicle, plus a nominal charge to cover departmental overhead for the services performed.

(b) All moneys acquired from the recovery of the cost of the fire fighting equipment by the Arkansas Forestry Commission shall be deposited as nonrevenue receipts in the Rural Fire Protection Revolving Fund in the State Treasury.



§ 14-284-307 - Loans for purchase of vehicles and equipment.

(a) Rural fire protection districts organized under the laws of this state which operate not-for-profit or any other rural fire protection agency, service, or program which provides rural fire protection to its members or to the public not-for-profit shall be eligible to purchase fire fighting vehicles and equipment from the Arkansas Forestry Commission, if the vehicles and equipment are available, to be used for rural fire protection services.

(b) The Arkansas Forestry Commission may make loans to eligible rural fire protection districts and other qualified districts, services, or programs which provide fire protection to rural areas not-for-profit, who may apply to the Arkansas Forestry Commission, upon forms and in accordance with rules and regulations promulgated by the Arkansas Forestry Commission, for loans not to exceed seventy-five percent (75%) of the cost of acquiring rural fire protection vehicles or equipment.

(c) The loans shall be for such period as may be approved by regulation of the Arkansas Forestry Commission, and in no event may any loan be for more than three (3) years.

(d) The Arkansas Forestry Commission is authorized to establish a system of priorities for determining eligibility for the acquisition of fire fighting vehicles renovated by the department which are available for sale to rural fire protection districts and may also establish a system of priorities for eligibility for loans from the Rural Fire Protection Revolving Fund for a portion of the moneys needed to acquire the vehicles by rural fire protection districts.






Subchapter 4 - -- Insurance Premium Taxes

§ 14-284-401 - Legislative findings.

It is hereby found and determined by the General Assembly of the State of Arkansas that additional funding is needed to improve the fire protection services in this state. It is further found and determined that the public policy of this state is to provide adequate fire protection services for property of citizens through the use of properly trained and equipped fire fighters, and that the provisions of § 26-57-614 and this subchapter, are necessary in furtherance of the public health and safety.



§ 14-284-402 - Construction.

The provisions of § 26-57-614 and this subchapter are intended to be supplemental to current provisions of Arkansas law, and shall not be construed as repealing or superseding any other laws applicable thereto.



§ 14-284-403 - Apportionment of funds.

(a) (1) These premium tax moneys are assessed for disbursement from the Fire Protection Premium Tax Fund, § 19-6-468, by the Department of Finance and Administration to the counties in the following percentages:

Arkansas County -- 0.78%, Ashley County -- 1.39%, Baxter County -- 1.78%, Benton County -- 3.86%, Boone County -- 1.46%, Bradley County -- 0.52%, Calhoun County -- 0.51%, Carroll County -- 0.97%, Chicot County -- 0.51%, Clark County -- 1.13%, Clay County -- 1.10%, Cleburne County -- 1.11%, Cleveland County -- 0.66%, Columbia County -- 1.24%, Conway County -- 1.04%, Craighead County -- 2.91%, Crawford County -- 1.98%, Crittenden County -- 1.32%, Cross County -- 0.84%, Dallas County -- 0.45%, Desha County -- 0.71%, Drew County -- 0.80%, Faulkner County -- 2.30%, Franklin County -- 0.97%, Fulton County -- 0.84%, Garland County -- 3.12%, Grant County -- 1.13%, Greene County -- 1.39%, Hempstead County -- 1.89%, Hot Spring County -- 1.46%, Howard County -- 0.75%, Independence County -- 1.90%, Izard County -- 0.91%, Jackson County -- 0.95%, Jefferson County -- 2.32%, Johnson County -- 1.05%, Lafayette County -- 0.71%, Lawrence County -- 0.96%, Lee County -- 0.73%, Lincoln County -- 1.12%, Little River County -- 0.77%, Logan County -- 1.06%, Lonoke County -- 1.70%, Madison County -- 0.95%, Marion County -- 1.00%, Miller County -- 1.44%, Mississippi County -- 1.77%, Monroe County -- 0.53%, Montgomery County -- 0.66%, Nevada County -- 0.58%, Newton County -- 0.67%, Ouachita County -- 1.37%, Perry County -- 0.62%, Phillips County -- 1.12%, Pike County -- 0.87%, Poinsett County -- 1.14%, Polk County -- 1.01%, Pope County -- 1.73%, Prairie County -- 0.83%, Pulaski County -- 5.99%, Randolph County -- 0.96%, St. Francis County -- 1.45%, Saline County -- 3.00%, Scott County -- 0.59%, Searcy County -- 0.73%, Sebastian County -- 2.06%, Sevier County -- 0.82%, Sharp County -- 1.30%, Stone County -- 0.77%, Union County -- 2.01%, Van Buren County -- 1.18%, Washington County -- 3.46%, White County -- 2.71%, Woodruff County -- 0.47%, Yell County -- 1.11%.

(2) (A) The moneys shall be apportioned by each quorum court to the districts and municipalities within the county based upon population unless the county intergovernmental cooperation council notifies the quorum court of the fire protection needs of the districts and municipalities, in which case the moneys shall be apportioned by the quorum court based on those needs.

(B) The funds shall be distributed to municipalities and those certified departments in districts that are in compliance with this subchapter, § 20-22-801 et seq., and § 6-21-106.

(C) Fire departments that are not certified by the Office of Fire Protection Services under § 20-22-801 et seq. shall also be eligible to receive moneys disbursed under this section so long as all moneys received are spent directly on equipment, training, capital improvements, or other expenditures necessary for upgrading the service provided by the department.

(D) (i) An inactive fire department, as determined by the county judge, is not eligible to receive moneys disbursed under this section.

(ii) Any moneys allocated by the county intergovernmental cooperation council and any moneys that would have been apportioned to an inactive fire department based upon population shall be disbursed by the quorum court to the active departments based upon fire protection needs.

(iii) If a quorum court has passed a resolution that reallocates the moneys remaining after the disbursement of moneys under this section, then the moneys shall be reallocated based upon the quorum court resolution.

(b) Disbursements shall be made on forms prescribed by the Department of Finance and Administration.

(c) A county treasurer shall not collect the treasurer's commission provided in § 21-6-302 on any of the premium tax moneys disbursed from the Fire Protection Premium Tax Fund.



§ 14-284-404 - Use of funds to defray training expenses and for purchase and improvement of equipment.

(a) (1) Such funds shall be used to defray training expenses of fire fighters at the Arkansas Fire Training Academy and fire training centers certified by the Arkansas Fire Protection Services Board, for the purchase and improvement of, or for pledging as security for a period of not more than ten (10) years in the financing of the purchase and improvement of, fire fighting equipment and initial capital construction or improvements of fire departments.

(2) Municipalities, fire departments, and districts must expend or allocate for expenditure all funds received under the provisions of this subchapter on or before the expiration of twelve (12) months from the date of receipt.

(3) Any excess or surplus funds which are not expended or allocated for expenditure within such twelve-month period shall be remitted to the fund no later than sixty (60) days following the expiration of such twelve-month period.

(b) Such equipment shall be used by the municipalities and departments located in fire protection districts which have been duly formed or established under the provisions of § 14-284-201 et seq.



§ 14-284-405 - Payment to rural volunteer fire departments.

(a) No rural volunteer fire department or district shall receive payments or disbursements from the Fire Protection Premium Tax Fund unless the county quorum court and the board of commissioners of the fire protection district designate the current county fire service coordinator or designate a county fire service coordinator who shall be responsible for seeing that standard guidelines established by the Arkansas Fire Protection Services Board pursuant to § 20-22-801 et seq., are followed.

(b) No funds shall be paid to any certified rural volunteer fire department or fire protection district until a written proposal stating the following information has been approved by the quorum court and the Arkansas Fire Protection Services Board:

(1) Amount of funds requested;

(2) Purpose for which funds will be expended;

(3) Plans for training of fire fighters; and

(4) Anticipated time of completion of project.

(c) (1) Rural volunteer fire departments and fire protection districts shall supply such statistical and operational information to the Arkansas Fire Protection Services Board and quorum court as required.

(2) The quorum court of each county shall file reports on January 15 annually with the State Auditor and Department of Finance and Administration stating how such funds were expended during the preceding twelve (12) months.

(3) Each rural volunteer fire department and fire protection district which receives such funds shall file reports on December 1 annually with the quorum court stating how such funds were expended during the preceding twelve (12) months.

(4) If any quorum court, rural volunteer fire department, or fire protection district fails to make such reports, the fire department or district shall not be eligible for new or additional funds until the reports are filed.

(5) Any rural fire department or district which fails to expend funds in due compliance with the provisions of this subchapter shall not be eligible for new or additional funds from the Fire Protection Premium Tax Fund until the department or district reimburses the fund in the exact amount of those moneys improperly retained or expended.



§ 14-284-406 - Areas with no rural volunteer fire department or fire protection district -- Areas in two or more counties.

(a) (1) Pursuant to § 14-284-201(a)(2), in any area in any county in which there is no rural volunteer fire department or fire protection district which qualifies for funds under the provisions of this subchapter, the quorum court is authorized, in its discretion and with the approval of the Arkansas Fire Protection Services Board, to designate any unincorporated area of the county to be served by a municipal fire department, if approved by the governing authorities of the municipality.

(2) (A) In addition to funds the municipality is otherwise entitled to under this subchapter, the municipality serving any such designated area shall receive the funds which the rural volunteer fire department or fire protection district would have been eligible to receive.

(B) The funds shall be used by the municipality to provide training and to purchase equipment necessary to provide fire protection in the designated unincorporated area in compliance with this subchapter.

(b) (1) No municipality shall receive funds under this subchapter unless it is willing to provide fire protection through mutual aid agreements in areas within five (5) miles of its corporate limits.

(2) A municipality shall not be required to respond when, in the opinion of proper municipal authorities, its municipal property or fire classification rating would be jeopardized.

(c) (1) A rural volunteer fire department or fire protection district that qualifies for funds under this subchapter and that provides fire protection services in two (2) or more counties shall be eligible to receive moneys from each of the counties under § 14-284-403(a)(2).

(2) The county quorum court of each county shall apportion the funds to the fire departments or districts eligible under this subsection in accordance with § 14-284-403(a)(2).



§ 14-284-407 - Fire protection services organization of volunteer fire department or district after January 1, 1992.

Nothing in this subchapter shall be construed to prevent the organization of a volunteer fire department or district pursuant to the provisions of Arkansas law. If such a volunteer fire department or district is organized after January 1, 1992, the Department of Finance and Administration shall distribute funds provided by § 26-57-614 and this subchapter upon due compliance by the volunteer fire department and district with the eligibility requirements of this subchapter and §§ 20-22-801 -- 20-22-809.



§ 14-284-408 - Direct contributions -- Provision of water.

(a) Nothing in this subchapter shall be construed to prevent quorum courts and governing bodies of municipalities from contributing funds directly to any volunteer fire department or district serving such county or municipality.

(b) Nothing in this subchapter shall be construed to prevent county, municipal, or local water utilities or associations from contributing water free of charge for fire fighting and training activities to volunteer fire departments and districts.



§ 14-284-409 - Maintenance of real property of rural volunteer fire department.

The county judge of any county is hereby authorized and empowered, in his or her discretion, to grade, gravel, pave, and maintain real property of a rural volunteer fire department, including roads or driveways, as necessary for the effective and safe operation of the rural volunteer fire department.



§ 14-284-410 - Certification of fire department required.

No fire department shall receive funds under this subchapter after January 1, 1998, unless the fire department is certified by the Arkansas Fire Protection Services Board.



§ 14-284-411 - Mayor -- When member of county intergovernmental cooperation council.

For the purposes of this subchapter, the mayor of any city or incorporated town whose fire protection district extends into an adjoining county shall be a member of the county intergovernmental cooperation council of the adjoining county.









Chapter 285 - Municipal Recreation Improvement Districts

§ 14-285-101 - Definition.

For the purposes of this act, "municipal recreation improvement district" means a municipal improvement district formed under Acts 1881, No. 84, as amended, or Acts 1929, No. 64, as amended, for the sole purpose of acquiring, constructing, operating, or maintaining a recreational facility.



§ 14-285-102 - Time and manner of payment of annual installments.

(a) Payment of the annual installments of the assessments of benefits by municipal recreation improvement districts located within second class cities shall be due on the same dates as ad valorem real property taxes and the annual installments shall be collected by the county collector at the same time and in the same manner as the collection of ad valorem real property taxes.

(b) If the annual installments are delinquent at the time the realty subject to a lien for delinquent annual installments is sold for delinquent taxes, the State Land Commissioner shall recover the delinquent annual installments at the time of the sale thereby relieving the district of the requirement of instituting a civil action for foreclosure.

(c) Therefore, any questions arising regarding the interpretation of any provision of this act shall be resolved in such manner as will result in the implementation of the legislative intent expressed above.



§ 14-285-103 - Collection of annual installments.

(a) The county collector of each county wherein is located all or part of a municipal recreation improvement district formed in a second class city shall collect the annual installments of the assessment of benefits by the district and the amount shall be collected along with and at the same time as ad valorem real property taxes.

(b) The county collector shall not accept payment of ad valorem real property taxes unless accompanied by payment of annual installments of the assessments by the municipal recreation improvement districts.

(c) All municipal recreation improvement districts shall report their assessments of benefits to the county collectors at such time and in such manner as required by the county collectors.

(d) A municipal recreation improvement district may enforce collection of a delinquent assessment by a proceeding in the circuit court of the county in the manner as provided for municipal property owners' improvement districts under § 14-94-122.



§ 14-285-104 - Withdrawal.

(a) If a municipal recreation improvement district is composed of two (2) noncontiguous areas, one (1) of which lies outside the boundaries of the municipality, then the separate area which is located outside the boundaries of the municipality may withdraw from the district if no recreational facilities have been installed in the area.

(b) (1) The area may withdraw from the district by a petition filed with the municipal clerk. The petition shall be signed by both a majority of the landholders in the area to be removed and the owners of a majority of the land in the area.

(2) The area shall be removed from the district and the boundaries of the district revised accordingly, upon the clerk determining the sufficiency of the petition.

(c) The landowners in an area that withdraws from a municipal recreation district pursuant to this section shall continue to pay the assessments of the district until all bonds existing at the time the petition is filed are repaid.

(d) The landowners in an area that withdraws pursuant to this section shall pay all assessments made prior to the withdrawal from the district.



§ 14-285-105 - Release.

(a) In a municipal recreation improvement district which is composed of two (2) noncontiguous areas, one (1) of which lies outside the boundaries of the municipality, the separate area which is located outside the boundaries of the municipality shall be deemed to be released from the municipal recreation district if the area meets the criteria of this section. The release shall become effective October 13, 1993. However, if, before the release becomes effective, a majority of the landholders in the separate area file a petition with the district seeking to remain in the district, then the area shall not be released from the district.

(b) To be eligible for release from the district, the following criteria must be met:

(1) The area lies at least one (1) mile outside the boundaries of the municipality;

(2) The municipal recreation improvement district has been in existence for at least ten (10) years; and

(3) The municipal recreation improvement district does not have recreation facilities located in the area.

(c) Upon the release of an area, any unpaid taxes assessed shall be forgiven. This section shall not be construed to require any municipal recreation improvement district to refund any taxes paid on property located in areas released from the district in accordance with this section.






Chapter 286 - Fire Ant Abatement Districts

§ 14-286-101 - Definitions.

For purposes of this subchapter:

(1) "Red Imported Fire Ant" means solenopsis invicta.

(2) "Board" means the board of commissioners of each red imported fire ant abatement district.



§ 14-286-102 - Elections -- Calling elections.

(a) The county board of commissioners shall call a special election in the county, city, or designated area of the city to determine whether a red imported fire ant abatement district shall be established for the area upon the filing of petitions with the county court of any county containing the signatures of ten percent (10%) or more of the qualified electors of all or any defined part of any county, or all or any defined part of any city, as determined by the total number of votes cast for Governor at the last general election by the qualified electors of the county, city, or designated portion thereof, requesting the establishment of a red imported fire ant abatement district in the county or a designated portion of the county or in the city or designated portion of the city and requesting that assessed benefits be made on the property located in the district to finance the operation of the district.

(b) Petitions filed pursuant to subsection (a) of this section shall specifically define the area proposed to be included in the red imported fire ant abatement district and shall specify the maximum assessed benefits which may be levied against property within the district for the support of the district. In no event shall the assessed benefits in any district exceed an amount equal to one percent (1%) of the assessed valuation of real property in the district.

(c) The quorum court of the county may on its own motion enact an ordinance directing the county court to call a special election in the county, city, or designated area of the city to determine whether a red imported fire ant abatement district shall be established for the area.



§ 14-286-103 - Elections -- Time -- Ballots.

(a) The special election called by the county court to submit the question of the establishment and financing of a red imported fire ant abatement district to the electors of the proposed district shall be held in accordance with § 7-11-201 et seq. no later than ninety (90) days after the proclamation of the election.

(b) At the election, the question of establishing and financing the district shall be placed on the ballot in substantially the following form:

"FOR the establishment of a Red Imported Fire Ant (Solenopsis invicta) abatement district in _____ County, _____ (city), _____ (designated area) and the establishment of assessed benefits on real property in the district in an amount not to exceed one percent (1%) of the assessed valuation of real property in the district to finance the district _____.

AGAINST the establishment of a Red Imported Fire Ant (Solenopsis invicta) abatement district in _____ County, _____ (city), _____ (designated area) and the establishment of assessed benefits on real property in the district in an amount not to exceed one percent (1%) of the assessed valuation of real property in the district to finance the district _____."



§ 14-286-104 - Boards -- District established -- Members.

(a) Upon approval by the voters of the red imported fire ant abatement district and the levy of assessed benefits to support the district, the county court shall enter an order establishing the district as described in the petitions and shall appoint five (5) qualified electors of the district as a board of commissioners for the district. Two (2) members of the commission shall be appointed for terms of two (2) years and three (3) members shall be appointed for terms of three (3) years.

(b) All successor members shall be appointed by the county court for terms of three (3) years.

(c) Vacancies occurring on the board for reasons other than the expiration of a term shall be filled by the county court for the unexpired term.

(d) The members of the board shall serve without compensation, but shall be entitled to actual expenses incurred in attending meetings in an amount not to exceed fifty dollars ($50.00) per day for each member of the board.



§ 14-286-105 - Boards -- Officers -- Director -- Employees -- Functions -- Cooperation of county.

(a) (1) The board shall annually choose from among its members a chairman and a secretary-treasurer.

(2) The chairman and secretary-treasurer shall furnish bonds conditioned upon faithful performance of their duties in the amount of five thousand dollars ($5,000) each. The cost of securing and maintaining the bonds shall be paid from funds of the district.

(b) (1) The board shall employ a director who shall have such training, experience, and qualifications as may be prescribed by the Cooperative Extension Service, and an entomologist associated with the University of Arkansas system. The board may employ such other employees as it deems necessary to carry out the purposes of the district.

(2) Employees of the board shall have such responsibilities and receive such compensation as may be prescribed by the board.

(c) The county in which any district is located shall cooperate with and assist the board by providing suitable office space and meeting facilities for the board and its staff.

(d) The board shall meet at least quarterly and at such other times as it may deem necessary to properly carry out its responsibilities.

(1) Meetings shall be called by the chairman or a majority of the members of the board.

(2) Three (3) members of the board shall constitute a quorum and any substantive action of the board shall require an affirmative vote of at least three (3) members of the board.

(e) A Cooperative Extension Services specialist involved in fire ant education and/or the county agent chairman shall serve as ex officio members of the board and shall serve without compensation. The Cooperative Extension Services specialist, the county agent or their representatives shall cooperate with and assist the board by furnishing the board with such surveys, maps, information, and advice as may be helpful to the board in carrying out its responsibilities and to assist in such other manner as may be reasonably requested by the board.

(f) The board shall be responsible for approving materials used in the red imported fire ant abatement district and shall be responsible for certifying applicators using those materials.



§ 14-286-106 - Boards -- Annual report.

Any county or city creating a red imported fire ant abatement district will be responsible to the Fire Ant Advisory Board. The board of commissioners of each red imported fire ant abatement district shall submit to the Fire Ant Advisory Board an annual report of any abatement program initiated including information regarding the techniques used, their effectiveness, and any problems encountered in the program, the cost of such techniques, and moneys collected.



§ 14-286-107 - Boards -- Plans for abatement -- Appointment of assessors -- Assessments.

(a) As soon as is practical after its establishment, the board shall prepare plans for providing red imported fire ant abatement services and for acquiring the property and equipment necessary to carry out the purposes of the district.

(b) The board shall thereupon appoint three (3) assessors to assess the annual benefits which will accrue to the real property within the district as a result of the red imported fire ant abatement services and shall fix their compensation.

(1) The assessors shall take an oath that they will assess all annual benefits that will accrue to the landowners of the district as a result of the red imported fire ant abatement services.

(2) The assessors shall thereupon proceed to assess the annual benefits to the lands within the district. They shall inscribe in a book each tract of land and shall extend opposite each tract of land the amount of annual benefits that will accrue each year to the land by reason of the services.

(c) The original assessment of benefits and any reassessment shall be advertised and equalized in the manner provided in this subchapter, and owners of all property whose assessments have been raised shall have the right to be heard and to appeal from the decision of the assessors, as provided in this subchapter.

(d) The assessors shall place opposite each tract the name of the owner, as shown by the last county assessment, but a mistake in the name shall not void the assessment, and the assessors shall correct errors which occur in the county or district assessment list.

(e) The commissioners shall have the authority to fill any vacancy in the position of assessor, and the assessors shall hold their office at the pleasure of the board.



§ 14-286-108 - Assessments -- Filing -- Notice -- Complaints.

(a) The assessment shall be filed with the county clerk of the county in which the property is located, and the secretary of the board shall thereupon give notice of its filing by publication one (1) time a week for two (2) weeks in a newspaper of general circulation in the county. The notice shall be in the following form:

"Notice is hereby given that the assessment of annual benefits of _____ District Number _____ has been filed in the office of the County Clerk of _____ where it is open for inspection. All persons wishing to be heard regarding the assessment will be heard by the assessors of the district in the office of the county clerk between the hours of one (1:00) p.m. and four (4:00) p.m., at _____ on the _____, 19_____."

(b) On the day named by the notice, it shall be the duty of the assessors to meet, at the place named, as a board of assessors, to hear all complaints against the assessment, and to equalize and adjust the assessments. The determination shall be final unless suit is brought in the chancery court within thirty (30) days after the original determination by the assessors. If the board is unable to hear all complaints submitted between the hours designated in this subsection, the assessors shall adjourn over from day to day until all parties have been heard.



§ 14-286-109 - Assessments -- Reassessments.

(a) The commissioners shall one (1) time a year order the assessors to reassess the annual benefits of the district, provided there have been improvements made or improvements destroyed or removed from one (1) or more tracts of land in the district, making it necessary to have the annual benefits revised.

(b) (1) Whereupon, it shall be the duty of the assessors to reassess the benefits of the district, and the annual benefits assessed may be raised or lowered as conditions of the property change.

(2) However, the annual benefits extended against any piece of property shall not be increased from the annual benefits originally extended unless improvements are made to the land that will be benefited by the red imported fire ant abatement services provided by the district.



§ 14-286-110 - Assessments -- Duties of county clerk and county collector.

(a) The original assessment record or any reassessment record shall be filed with the county clerk, whose duty it shall be to extend the annual benefit assessment annually upon the tax books of the county until the district is dissolved.

(b) It shall then be the duty of the county collector to collect each year the annual benefit assessment extended upon the book along with the other taxes, and the taxes shall be paid over by the collector to the depository of the district at the same time the collector pays over the county funds.

(c) (1) If there is any change in the annual benefits assessed, a certified copy of the revised assessment shall be filed with the county clerk who shall extend the revised assessment annually upon the tax books until a new assessment is made, which shall be extended upon the tax books in a similar manner. The power to reassess and extend the assessment upon the tax books shall be a continuing power as long as the district continues to exist. It shall be the duty of the county collector to collect the taxes so extended.

(2) In lieu of filing the reassessment, the assessors may make the changes in the assessment in red ink on the assessment already on file, or the assessment record may contain many columns at the head of which the year shall be designated and, in the column, the new annual benefits may be shown in red ink which will indicate any increase or decrease in the original annual benefits extended. When the change is made, a red ink line shall be drawn through the figures showing the original annual benefits extended.



§ 14-286-111 - Expenditures -- Public records.

(a) Funds of the district shall be expended only upon the order of the board and upon a voucher check signed by the chairman and secretary/treasurer of the board.

(1) Every voucher check shall state upon its face to whom the amount is payable, and the purpose for which it is issued.

(2) All voucher checks shall be dated and shall be numbered consecutively in a record to be kept by the board of the number and amount of the check.

(b) All proceedings and transactions of the board shall be a matter of public record and shall be open to the inspection of the public.

(c) The board shall file with the county clerk in January of each year a certified itemized report showing all moneys received, the date of receipt, and the source from which received; and all moneys paid out, date paid, to whom paid, and for what purpose, during the preceding year, together with an itemized list of all delinquent assessments showing owner, description of property, years for which the assessment is delinquent, and the amount of the total delinquency.



§ 14-286-112 - Bonds -- Authority -- Requirements generally.

(a) The board shall have the authority to issue negotiable bonds or certificates of indebtedness to secure funds for the expenses of the district including office supplies and salaries, the purchase of equipment, facilities, chemicals, and such other items as may be necessary to carry out the purposes of the district.

(1) Bonds issued by the board shall be for a term not more than twenty (20) years and shall bear interest at a rate not to exceed the constitutional maximum.

(2) To secure the bonds, the board may pledge all or a portion of the benefit assessed against real property in the district.

(b) Bonds of the districts shall be authorized by resolution of the board and may be registrable as to principal only or as to principal and interest and may be made exchangeable for bonds of another denomination; may be in such form and denomination; may have such date or dates; may be stated to mature at such times; may bear interest payable at such times and at such rate or rates, provided that no bond may bear interest at a rate exceeding the constitutional maximum; may be payable at such places within or without the State of Arkansas; may be made subject to such terms of redemption in advance of maturity at such prices; and may contain such terms and conditions, as the board shall determine.

(1) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration as set forth in this subchapter.

(2) The authorizing resolution may contain any of the terms, covenants and conditions that are deemed desirable by the board including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting in securities specified by the board of any moneys during the periods not needed for the authorized purposes, and the rights, duties, and obligations of the district, the board, and of the holders and registered owners of the bonds.

(c) The authorizing resolution may provide for the execution of a trust indenture by the district with a bank or trust company within or without the State or Arkansas. The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge, parity or priority, in that event, the custody and application of the proceeds of the bonds, the collections and disposition of assessments and of revenues, the investing and reinvesting in securities specified by the board of any moneys during the periods not needed for authorized purposes, and the rights, duties, and obligations of the board and the holders and registered owners of the bonds.

(d) The bonds shall be sold at a public sale through sealed bids.

(1) Notice of the sale shall be published one (1) time a week for at least two (2) consecutive weeks in a newspaper having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale and may be published in such other publications as the district may determine.

(2) The bonds may be sold at such price as the board may accept including sale at a discount, but in no event shall any bid be accepted which results in a net interest cost, which is determined by computing the aggregate interest cost from the date to maturity at the rate or rates bid and deducting any premium or adding any amount of any discount, in excess of the interest cost computed at par for bonds bearing interest at the maximum rate prescribed by the Arkansas Constitution.

(3) The award, if made, shall be to the bidder whose bid results in the lowest net interest cost.

(e) (1) The bonds shall be executed by the manual or facsimile signature of the chairman of the board and by the manual signature of the secretary/treasurer of the board.

(2) In case any of the officers whose signature appears on the bonds shall cease to be officers before the delivery of the bonds, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(f) The district shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the district.



§ 14-286-113 - Bonds -- Limits on liability -- Payment.

(a) (1) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter, that the bonds shall be obligations only of the district, and that in no event shall they constitute any indebtedness for which the faith and credit of the state or any county or municipality or any of the revenues of the state or any county or municipality are pledged.

(2) No member of the board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this subchapter, unless the board member has not acted as a reasonably prudent person would.

(b) (1) The principal of, interest on, and paying agent's fees in connection with the bonds shall be secured by a lien on, and pledge of, and shall be payable from the assessments levied against the real property within the district.

(2) The right to issue subsequent issues of bonds can, if the district so determines, be reserved in any authorizing resolution or trust indenture on either a parity or subordinate lien basis and upon such terms and conditions as the district may determine and specify in the particular authorizing resolution or trust indenture.



§ 14-286-114 - Bonds -- Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter.

(b) Refunding bonds may be either sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there be maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the district in the resolution or trust indenture securing the bonds.

(c) The resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority on assessments or revenues pledged for their payment as possessed by the bonds refunded.

(d) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security bonds.



§ 14-286-115 - Bonds -- Tax exemptions.

Bonds issued under the provisions of this subchapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes.



§ 14-286-116 - Dissolution of district.

(a) A red imported fire ant abatement district created under this subchapter may be dissolved upon a vote of a majority of the qualified electors of the district, and the question of dissolution of the district may be submitted to the electors in the same manner as is prescribed in this subchapter submitting the question of the establishment of the district.

(b) If any district having outstanding bonds or other indebtedness is dissolved, the assessed benefits being levied at the time of dissolution shall continue to be levied and collected until the outstanding bonds or their indebtedness are paid.

(c) No election on the question of dissolution of a red imported fire ant abatement district may be held within the first three (3) years after the establishment of the district.






Chapter 287 - Municipal Management Districts

§ 14-287-101 - Authority to create.

Cities may enact by ordinance a process to create a municipal management district to manage, develop, construct, and maintain public works and enhancement projects in areas of municipalities.



§ 14-287-102 - Petition to create.

Before a municipal management district can be created, a petition must be submitted to the governing body of the municipality that includes the following:

(1) A resolution to the governing body in support of the creation of the district and signed by at least ninety percent (90%) of the property owners within the district representing at least ninety percent (90%) of the appraised property value within the district and at least ninety percent (90%) of the privately held land area within the district;

(2) The boundaries of the proposed district;

(3) The specific purposes for which the district will be created;

(4) The general nature of the work, projects, or services proposed to be provided;

(5) The method of establishing assessments for the district;

(6) A project cost estimate which shall not exceed two million dollars ($2,000,000); and

(7) A budget for operating and paying for improvements.



§ 14-287-103 - Maximum size of district.

The municipal management district will be limited to a maximum of one (1) square mile.



§ 14-287-104 - Municipal management district commission.

(a) The mayor will appoint two (2) members of the governing authority and three (3) residents or owners of property in the district to serve on the municipal management district commission.

(b) Terms of the commissioners will be decided by local ordinance, not to exceed five (5) years.

(c) No commission member shall receive compensation.

(d) The commission may retain legal counsel and staff assistance may be provided by the municipality.

(e) Upon termination of the district, the municipality shall accept maintenance responsibility for the improvements.

(f) The life of the district shall not exceed ten (10) years, at which time all improvements, debts, and charges will be paid in full.



§ 14-287-105 - Rates and other fees -- Annual audit.

(a) Municipal management districts may establish and maintain reasonable and nondiscriminatory rates, fares, tolls, charges, assessments, rents, or other fees or compensation for the use of the improvements constructed, operated, or maintained by the district.

(b) The district shall be audited by a certified public accountant each year with the audit findings being published in a daily newspaper with a circulation which includes the district.






Chapter 288-295 - [Reserved.]

[Reserved]






Subtitle 18 - Roadways, Bridges, And Parking Generally

Chapter 296 - General Provisions

§ 14-296-101 - Maintenance of roads where public use acquired through adverse possession.

If the public obtains the right to use a road through adverse possession, the municipality or county in which the road is located shall have the authority to maintain the road.






Chapter 297 - County Highway Commission



Chapter 298 - Establishment, Alteration, And Vacation Of County Roads

§ 14-298-101 - Powers of county court.

All public roads and highways shall be laid out, opened, and repaired agreeably to the provisions of this chapter. The county court of each county in this state shall have full power and authority to make and enforce all orders necessary as well for establishing and opening new roads as for changing and vacating any public road or part thereof.



§ 14-298-102 - Notice prerequisite to petition for county road.

(a) Previous to any petition being presented for a county road, or for the alteration or vacation of a county road, notice thereof shall be given by publication in some newspaper, published in the county, if one exists.

(b) If there is no newspaper published in the county, then notice shall be given by advertisements set up in three (3) public places in each township through or into which any part of the road is designed to be laid out, altered, or vacated, stating the time when the petition is to be presented and the substance thereof. Notice shall be duly authenticated and presented with the petition to the county court.



§ 14-298-103 - Application by petition -- Bond.

(a) All applications for laying out, viewing, reviewing, altering, or vacating any county road shall be by petition to the county court, signed by at least ten (10) freeholders of the county.

(b) One (1) or more of the signers to the petition shall enter into bond, with sufficient security, payable to the State of Arkansas for the use of the county. This bond shall be conditioned that the persons making the application for a view, review, alteration, or vacation of any road shall pay into the treasury of the county the amount of all costs and expenses accruing on the view, review, alteration, or vacation. In case the prayer of the petitioners shall not be granted, or when the proceedings had in pursuance thereof shall not be finally confirmed and established, and, on neglect or refusal of the persons so bound, after a liability shall have accrued, to pay into the treasury, according to the tenor of the bond, all costs and expenses that shall have accrued, the county clerk shall deliver the bond to the prosecuting attorney of the circuit, whose duty it shall be to collect and pay over the bond to the county treasury.

(c) In all cases of contest, the court having jurisdiction of the case shall have power to render judgment for costs, according to justice, between the parties.



§ 14-298-104 - Contents of petition.

All petitions for laying out, altering, or vacating any county road shall specify the place of beginning, the intermediate points, if any, and the place of termination of the road.



§ 14-298-105 - Appointment of viewers -- Duties.

(a) On presentation of the petition and proof of notice of publication as set out in § 14-298-102 and if the county court is satisfied that proper notice has been given in accordance with the provisions of this chapter, the court shall appoint three (3) disinterested citizens of the county as viewers, who shall also:

(1) Be a jury to assess and determine the compensation to be paid in money for the property sought to be appropriated, without deduction for benefits to any property of the owners; and

(2) Assess and determine what damages each owner of the lands over which the road is to run shall suffer by the opening and construction of the road.

(b) The county court shall issue its order directing the viewers to proceed on a day to be named in the order to view, survey, and lay out or alter the road and also determine whether the public convenience requires that the road, or any part thereof, shall be established.



§ 14-298-106 - Surveyors.

(a) The viewers may call to their assistance a competent surveyor to assist them in laying out and surveying or altering any road they may be ordered by the county court to view, survey, and lay out or alter.

(b) It shall be the duty of every surveyor, when called on by any viewer or reviewers, to survey any road they may be required to view or review, lay out, establish, or alter and to furnish all courses, bearings, distances, plats, and surveys of roads required by them to be laid out, established, or altered, as viewers or reviewers, when demanded by them.



§ 14-298-108 - Notices to landowners and viewers.

(a) It shall be the duty of one (1) of the petitioners to give at least thirty (30) days' notice in writing to:

(1) The owner or his or her agents, if residing within the county, or if the owner is an incapacitated person as defined by § 28-65-104, then to the guardian of that person, if a resident of the county, through whose land the road is proposed to be laid out and established; and

(2) The viewers named in the order of the county court of the time and place of meeting as specified in the order.

(b) (1) (A) It is further made the duty of the principal petitioner, if the road is proposed to be laid out on or through any land owned by nonresidents of the county, to cause notice to the nonresidents of the county to be served as provided by the Arkansas Rules of Civil Procedure, and if service is not obtained, then the notice shall be published one (1) time per week for two (2) consecutive weeks in some newspaper of general circulation published in the county.

(B) If there is no newspaper published in the county, then notice shall be given to the nonresident by posting a notice of the time and place of meeting of the viewers as specified in the order of the county court.

(2) The substance of the petition for the road shall also be posted upon the door of the office of the clerk of the county court for at least two (2) weeks before the time fixed for the meeting of the viewers.



§ 14-298-109 - Viewing, surveying, and laying out road.

It shall be the duty of the viewers to meet at the time and place specified in the order. After taking an oath or affirmation to faithfully and impartially discharge the duties of their appointments, respectively, they shall take to their assistance two (2) suitable persons as chain carriers and one (1) person as marker and proceed to view, survey, and lay out or alter the roads as prayed for in the petition, or as near the same as in their opinion a good road can be made with reasonable expense, taking into consideration the ground, convenience, and inconvenience and expense which will result to individuals as well as to the public if the road is established, or any part thereof, or altered as prayed for. In laying out or altering or establishing public highways, the highways shall be located as near as practicable on section and subdivision lines.



§ 14-298-110 - Determination of road width.

(a) (1) The viewers shall report what width the road should be to promote public convenience.

(2) However, the county courts shall have power to determine what shall be the width of each road in their respective counties.

(b) The presumed width of a public road shall be fifty feet (50'), providing a minimum of twenty-five feet (25') of right-of-way on either side of the center line.



§ 14-298-111 - Assessment of damages.

The viewers shall assess and determine the damages sustained by any person through whose premises the road is proposed to be established, mentioning the damages to each tract separately.



§ 14-298-112 - Report of viewers -- Contents.

Viewers shall make and sign a report in writing, stating:

(1) Their opinion in favor of or against the establishment, alteration, or vacation of a road, or any part thereof, and set forth the reason for their opinion;

(2) The commencement and termination, courses, and distances of the road, so that the road can be readily formed and located;

(3) The value of the property sought to be appropriated for the establishment of the road; and

(4) The amount of damages, if any, and to whom, which by them have been assessed and which would accrue by the establishing and opening of the road.



§ 14-298-113 - Proceedings on report -- Compensation and damages.

(a) The county court, on receiving the reports of the viewers as set out in § 14-298-112, shall cause the report to be available to all parties and shall cause a hearing to be held in which the report is read publicly.

(b) If no legal objection is made to the reports by the parties and the court is satisfied that the road, or any part thereof, will be of sufficient importance to the public to cause the damages and the compensation that have been assessed as set out in § 14-298-111 to be paid by the county, and that the amount so assessed is reasonable and just, and the report of the viewers being favorable thereto, the court shall order the damages to be paid to the persons entitled thereto from the county treasury, and thenceforth the road shall be considered a public road.

(c) If the court is of the opinion that the road is not of sufficient public utility for the county to pay the compensation and damages assessed as set out in § 14-298-111 and the petitioners refuse to pay the compensation and damages, then the road shall not be declared a public highway or road and the costs accruing by reason of the application shall be paid by the petitioners, as provided in § 14-298-103. If the report of the viewers is against the proposed road or alteration, or if the road is not of sufficient public utility, in the opinion of the court, then no further proceedings shall be had thereon and the obligors in the bond securing costs and expenses shall be liable for the full amount of the costs and expenses.



§ 14-298-114 - Order opening road.

After any road has been established and declared a public road, the county court shall issue an order declaring the road to be opened and the order shall be filed of record with the county clerk.



§ 14-298-115 - Review.

(a) After the viewers of any county road shall have made return in favor of the road and before the road has been established, any citizen of the county whose lands are affected by the road may apply by petition to the county court for a review of the road, as provided in § 14-298-103.

(b) The court, on being satisfied from the petition that a review should be granted, shall appoint three (3) disinterested freeholders of the county to review the road and issue their order to the reviewers directing them to meet at a time and place therein specified. After taking the oath required of viewers, they shall proceed to examine the route surveyed for the road by the former viewers and make a report in writing to the court stating their opinion in favor of or against the establishment of the road, or any part thereof, and their reasons therefor.

(c) The petitioners for review shall give at least thirty (30) days' notice to the principal petitioner for the road of the time and place of meeting of the reviewers.

(d) If a review is granted, then no further proceedings shall be had until the reviewers have reported their action to the court.

(e) (1) If the report of the reviewers is in favor of the road, the road shall be established, recorded, and opened, and the persons bound for the review shall pay into the county treasury the amount of the costs of the review.

(2) If the report is against the establishment of the road, no further proceedings shall be had about the road before the court, and the persons executing the first bond shall pay into the county treasury the costs and expenses of the views, survey, and review of the road.



§ 14-298-116 - Appeal to circuit court.

(a) (1) An appeal from the final decision of the county court for a new county road or for vacating, altering, or reviewing any county road shall be allowed to the circuit court.

(2) Notice of the appeal shall be given within thirty (30) days from the date the order of the county court is filed of record with the county clerk.

(b) The appellant, within thirty (30) days following the decision, shall enter into bond, with good and sufficient security, to be approved by the clerk of the county court, for the payment of all costs and expenses arising from the appeal.

(c) Incapacitated persons, as defined by § 28-65-104, or their guardians may appeal without giving bond.

(d) The circuit court may order another view or review of the road or make other orders as justice of the case demands.

(e) The county court, after notice of appeal has been given, shall not issue any order in the premises until after thirty (30) days have expired from the time of making the decision appealed from.

(f) If the appeal has not been perfected agreeably to the provisions of this chapter, the clerk shall issue the order for the opening of the road.

(g) The decisions of the circuit court on petitions for roads taken into the county by appeal shall be recorded in the record of the county court from which the appeal is taken.



§ 14-298-117 - Vacation of road.

(a) (1) When any county road or any part of any county road is considered useless, any ten (10) citizens residing in that portion of the county may make application by petition agreeable to § 14-298-124 to the county court to vacate the road, setting forth in the petition the reason why the road ought to be vacated.

(2) The petition shall be publicly read by the county court at the hearing on the petition, with the proof of notice and publication required by this chapter.

(b) If no objections are made and filed, the county court may declare the road vacated, or any part thereof that it may deem necessary.

(c) If objection is made in writing, the county court shall appoint three (3) viewers to view the road who shall proceed, after taking the oath or affirmation required by this chapter, to view the road as aforesaid and make a written report of their opinion thereon, and their reason for the opinion, to the county court. If the viewers shall report in favor of vacating the road, or any part thereof, the court, if it deems the report reasonable and just, may declare the road, or any part thereof, vacated, agreeable to the report of the viewers.

(d) The costs thereof and expenses incident thereto shall be paid by the petitioners unless the county court shall order the costs and expenses paid out of the county treasury.



§ 14-298-118 - Compensation.

(a) All persons required to render services under the provisions of this chapter as viewers or reviewers, chain carriers, markers, or surveyors shall be paid reasonable costs and expenses based upon the current market rate out of the registry of the court for each day necessarily employed, and payments are to be charged as costs and expenses against a petitioner.

(b) The amount due to each person and the number of days employed shall be certified under oath by the viewers or reviewers, as the case may be.

(c) The county shall be reimbursed for the payment so made and for all other necessary expenses incident to the proceedings, by a petitioner, as hereinbefore provided.

(d) The county clerk shall receive fees he may be entitled to by law, to be taxed as costs and paid as provided in this section.



§ 14-298-119 - Limitation on damages for land taken.

No part of this chapter shall be so construed as to entitle any person whose lands, or any part thereof, may be appropriated under this chapter to a public highway to any further compensation and damages than the value of property appropriated and damages sustained by the owner thereof by reason of a road being established on and over the property, over and above such value.



§ 14-298-120 - Opening, changing, and classifying roads by order of county court.

(a) (1) The county courts shall have power to:

(A) Open new roads;

(B) Make changes in old roads, as they deem necessary and proper; and

(C) Classify the roads and bridges in their respective counties for the purposes of this section and § 27-67-212.

(2) (A) When the change shall be made or any new road opened, the road shall be located on section lines as nearly as may be, taking into consideration the conveniences of the public travel, contour of the country, etc.

(B) Roads hereafter established or opened as public roads shall not be less than fifty feet (50') wide, providing a minimum of twenty-five feet (25') of right-of-way on either side of the center line.

(3) An appropriate order of the county court shall be made and entered of record therefor.

(b) (1) Any five (5) or more interested landowners may petition the county court for the opening of any road as a public road.

(2) The petition shall give the starting point and terminus of the road, as well as intermediate points, and such other description or plat as will permit the location of the road by the county surveyor.

(c) (1) (A) The petition shall be accompanied by a bond signed by at least one (1) of the petitioners and by other good and sufficient sureties.

(B) The bond shall provide for reimbursing the county for any claims that may be sustained against the county for lands taken by opening of the road.

(2) The petitioners shall cause notice to be served upon the landowners as provided by the Arkansas Rules of Civil Procedure.

(d) (1) On filing the petition, the county court shall set a date for the hearing.

(2) If service is not obtained, then by one (1) insertion for two (2) weeks at least thirty (30) days before the hearing in some newspaper having a general circulation in the county, the county clerk shall publish a notice as to the filing of the petition, naming the day on which the county court will hear the parties and those for and those against the opening of the road.

(e) On the day named, the county court shall hear those for and against the opening of the petitioned road and shall grant or deny the prayer of the petitioners as may be deemed wise and expedient by the court and shall make and cause to be entered an appropriate court order either laying out or changing the road or denying the petition.

(f) Upon the entry of the foregoing order of the county court, the clerk of the court within ten (10) days shall cause a copy of the order to be served upon each of the owners of record of any lands affected by the order. The service shall be in the form and manner provided by law for service in civil actions.

(g) Upon return to be made by the sheriff showing service of the order upon any landowner, the clerk shall note in the records of the county court the record of the service, showing the date thereof and the person served, which shall be and become a part of the permanent records of the court.

(h) Upon the entry of the order by the county court, the records shall constitute valid constructive notice to all subsequent purchasers of the lands and all other persons acquiring or holding the lands by or through the landowners affected.

(i) If the owner of the land over which any road shall hereafter be so laid out by the court shall refuse to give a right-of-way therefor, then the owner shall have the right to present his or her verified claim to the county court for damages the owner may claim by reason of the road's being laid out on his or her land.

(j) If the owner is not satisfied with the amount allowed by the court, he or she shall have the right to appeal, as now provided by law from judgments of the county court.

(k) However, no claim shall be presented for such damages after twelve (12) months from the date of the service of the order as provided in this section. When the order is made and entered of record laying out or changing any road, the county court or judge thereof shall have the right to enter upon the lands of the owner and proceed with the construction of the road. All damages allowed under this section shall be paid out of any funds appropriated for roads and bridges, and if no funds are so appropriated, then damages shall be paid out of the general revenue fund of the county.

(l) This section and § 27-67-212 shall be cumulative to all existing laws and parts of laws, and shall not be construed as to repeal any existing laws or parts of laws, unless they are in conflict herewith, and then only to the extent of the conflict.



§ 14-298-121 - Opening or altering roads in counties voting for road tax generally.

(a) (1) The county courts shall have power to:

(A) Open new roads;

(B) Make changes in old roads as they may deem necessary and proper; and

(C) Classify the roads and bridges in their respective counties for the purpose of this chapter.

(2) (A) When the change is made or any new road is opened, the road shall be located on section lines as nearly as may be, taking into consideration the conveniences of the public travel, contour of the country, etc.

(B) Roads hereafter established or opened as public roads shall not be less than fifty feet (50') wide, providing a minimum of twenty-five feet (25') of right-of-way on either side of the center line.

(3) An appropriate order of the county court shall be made and entered of record.

(b) (1) Any five (5) or more interested landowners may petition the county court for the opening of any road as a public road.

(2) The petition shall give the starting point and terminus of the road, as well as intermediate points, and other description or plat that permits the location of the road by the county surveyor.

(c) (1) The petition shall be accompanied by a bond signed by at least one (1) of the petitioners and by other good and sufficient sureties.

(2) The bond shall provide for reimbursing the county for any claims that may be sustained against the county for lands taken by opening of the road.

(d) (1) On filing the petition, the county court shall set a date for the hearing.

(2) (A) It shall be the duty of one (1) of the petitioners to give at least thirty (30) days' notice in writing to the owners as required by § 14-298-108.

(B) If service is not obtained, then by one (1) insertion for two (2) weeks in some newspaper published and having a general circulation in the county, the county clerk shall publish a notice as to the filing of the petition and naming the day on which the county court will hear the parties and those for and against the opening of the road.

(e) On the day named, the county court shall hear those for and against the opening of the petitioned-for road and shall grant or deny the prayer of the petitioners as they may be deemed wise and expedient by the court and shall make and cause to be entered an appropriate court order either laying out the road or denying the petition.

(f) If the owner of the land over which any road shall hereafter be so laid out by the court shall refuse to give a right-of-way therefor or to agree upon the damages therefor, then that owner shall have the right to present his or her verified claim to the county court for such damages as the owner may claim by reason of the road being laid out on his or her land, and if the owner is not satisfied with the amount allowed by the court, the owner shall have the right to appeal as now provided by law from judgments of the county court.

(g) (1) However, no claim shall be presented for the damages after twelve (12) months from the date of the order laying out or changing any road.

(2) When the order is made and entered of record laying out or changing any road, the county court or county judge shall have the right to enter upon the lands of the owner and proceed with the construction of the road.

(3) All damages allowed under this chapter shall be paid out of any funds appropriated for roads and bridges, and if no such funds exist, then damages shall be paid out of the general revenue fund of the county.



§ 14-298-122 - Opening or altering roads in counties voting for road tax -- Notice by actions.

(a) The purpose of this section is to establish a rule defining what actions have supplied the requisite notice to affected landowners of the condemnation of their property by county court orders effected pursuant to § 14-298-121.

(b) Entry and notice shall mean:

(1) Any construction work performed on a road, street, or highway where the right-of-way thereof condemned by the county court is on a new location was entry and was notice of the existence of the condemnation order, from the date of performance of the work, to the person owning, prior to the court order, the property entered upon;

(2) Where the right-of-way condemned by a county court order included an existing road, street, or highway, construction work on the right-of-way which was more than the mere resurfacing or reconditioning of the existing road, street, or highway, was entry and was notice of the existence of the condemnation order to the person owning, prior to the court order, the property entered upon.



§ 14-298-123 - Replacement of washed-out road.

(a) When any county road may be injured or destroyed by the washing of any lake, river, or creek, the judge of the county court shall be notified by any witness in writing of the nature and extent of the injury.

(b) If the judge shall be satisfied that the road has been injured or destroyed to such extent as to inconvenience the traveling public, the judge shall appoint (3) viewers. They may, if in their judgment it is necessary, take with them a competent surveyor and proceed to view and survey a new road upon such ground as will accommodate the traveling public.

(c) The viewers shall determine the compensation to be allowed the owners of the property sought to be appropriated, at its true value, and the damages occasioned by the new road and shall make a report of their doings in the manner pointed out in this chapter as the duties of viewers of new roads.

(d) Appeals may be taken from the appointment and orders of the judge and from the assessment allowed by the viewers as a jury to the owners of the property, in the manner provided by this chapter, within the time allowed by law, after the first regular term of the court thereafter held.

(e) The appointment of viewers and order of the judge provided in this chapter shall be recorded in the records of the court.

(f) The county court shall be governed in the reception, approving, and recording of the report of viewers, in all respects, as is prescribed in the case of new roads, except no notice of the destruction or injury to the road shall be required except as required by this section.

(g) All costs, damages, and expenses arising under the provisions of this section shall be paid out of the county treasury on the warrant of the county clerk.



§ 14-298-124 - Altering public roads on private land.

(a) (1) If any person through whose land a public road is or may be established shall be desirous of turning the road through any other part of his or her land, that person shall apply by petition to the county court to permit him or her to turn the road through any other part of his or her land on as good ground and without increasing the distance to the injury of the public.

(2) Upon presentation of the petition, the person shall present a supporting affidavit to the effect that the proposed change will not materially increase the distance to the injury of the public, together with opinions by supporting affidavits in writing as to the utility or practicability of the alteration.

(b) The court shall declare the new road a public highway if:

(1) The court finds that the prayer of the petition is reasonable and the alteration will not place the road on worse ground or increase the distance to the injury of the public;

(2) The court is satisfied that the new road will be opened by the petitioner, a legal width and, in all respects made as good as the old road was for the convenience of travelers; and

(3) In the opinion of the court, the petition shall be just and reasonable.

(c) A person desiring the alteration provided in this section shall pay all the cost incident to the proceedings, and no damages shall be allowed to any petitioner under the provisions of this section by reason of any such change to any petitioner.



§ 14-298-125 - Federal authority.

(a) The county court of each county in the State of Arkansas is authorized to grant the United States of America the right to close, inundate, destroy, relocate, alter, or appropriate any county highway in the county in connection with the construction, development, operation, or maintenance of any flood control or other public project being constructed, operated, developed, or maintained by the United States of America, upon such terms and conditions and for such consideration as the county court may determine to be just and proper.

(b) The county court of each county of the State of Arkansas shall have power to execute any and all contracts, deeds, easements, and other instruments of conveyance as may be required in or convenient to the exercise of the powers granted in this section.






Chapter 299 - Maintenance And Repair Of County Highways

Subchapter 1 - -- General Provisions

§ 14-299-101 - Classification of roads.

All public roads and highways running most centrally through the county and most used by the public shall be designated as first-class roads and all other public roads and highways as second-class roads.



§ 14-299-102 - Roadwork priority according to classification.

All roads of the first class shall be first worked, and then the second-class roads shall be worked as the court may class and order.






Subchapter 2 - -- Voluntary Agreements for Road Improvements

§ 14-299-201 - Filing the agreement -- Contents.

Whenever the landowners of one (1) or more adjoining townships in any county or in a certain described portion thereof, amounting to three-fourths (3/4) of the number of landowners in the territory described in the petition, shall file with the county court of the county a written statement and agreement signed by the landowners wherein they represent to the court that they have voluntarily agreed among themselves to improve certain county roads or parts thereof in the township or in the area described in the agreement, by contributing in cash the necessary funds therefor, and that the costs of the proposed improvements shall not exceed a total sum to be stated in the agreement, and that the costs shall be paid pro rata by the signers of the agreement in the proportion that the assessed value of their land shall bear to the total cost of the improvements, then the statement and agreement shall be spread in full upon the records of the county court. Thereafter, each and every owner and signer of the agreement shall be bound by the terms of the agreement and shall be personally liable for his proportionate part of the costs of the improvement as set out in this section.



§ 14-299-202 - Signer's failure to pay pro rata costs.

If any signer of the agreement fails to pay his part of the costs according to the terms of the agreement, the board of commissioners created in § 14-299-204 is authorized to bring suit against the owner, his successors, and assigns for the recovery of the amount due. Until that amount is paid, it shall constitute a lien upon the land of the delinquent owner in the township or area affected.



§ 14-299-203 - Liability of all area landowners.

When any such agreement has been entered of record by the county court as directed in §§ 14-299-201 and 14-299-202, then all the owners of land in the township or in the area affected, whether they have signed the statement and agreement or not, shall become liable to pay their proportionate part of the costs of the improvement to the same extent, in the same manner, and subject to the same procedure to collect the costs, as applies to the signers of the agreement.



§ 14-299-204 - Board of commissioners -- Determination of cost.

(a) The statement and agreement referred to in §§ 14-299-201 and 14-299-202 must contain the names of three (3) of the signers thereto who shall constitute a board of commissioners to have supervision, direction, and control of the improvement. It shall be their duty to see that the improvement is properly made.

(b) The board of commissioners shall first determine the cost of the proposed improvement and then shall calculate and determine the pro rata cost of each landowner. Each landowner shall be required to pay that amount to the board of commissioners within sixty (60) days after having been notified in writing by the board of the amount of his payment.

(c) If the improvement cannot be completed for the sum first determined by the board of commissioners and if the total cost as first determined by the board shall be less than the total amount of the cost of the improvement fixed in the agreement referred to in § 14-299-203, then the board is authorized to require additional pro rata payment from the various landowners for the purpose of completing the improvement. In no event shall the total cost of the improvement exceed the amount fixed in the agreement.



§ 14-299-205 - Financing by landowners.

(a) It is the purpose and intent of this subchapter that:

(1) No bonds shall be issued by the board of commissioners;

(2) No money shall be borrowed and no interest shall be paid, but the entire cost of the improvement shall be paid by the cash payments from the landowners as provided for in this subchapter;

(3) Seventy-five percent (75%) of the total amount of payments due to be made by the various landowners shall be paid to the board of commissioners before the improvements provided for in this subchapter shall be begun.

(b) It is not the purpose of this subchapter to impair the power and authority given the county court by the Constitution and laws of this state over roads and highways of the county.









Chapter 300 - County Bridges

Subchapter 1 - -- General Provisions

§ 14-300-101 - Purchase of private bridges by county.

Where a bridge across any stream in this state is owned by private parties and the bridge is, in the opinion of the county court of the county in which it is situated, a public necessity or convenience, the county court is empowered and authorized to purchase the bridge when an appropriation has been made therefor by the quorum court.






Subchapter 2 - -- Building Bridges

§ 14-300-201 - Classification of bridges on public roads.

The bridges on the public roads of this state shall be divided into three (3) classes:

(1) Bridges over sixty feet (60') in length, exclusive of abutments, shall be bridges of the first class;

(2) Bridges of not less than thirty feet (30') nor more than sixty feet (60') in length, exclusive of abutments, shall comprise the second class; and

(3) All bridges less than thirty feet (30') in length shall comprise the third class.



§ 14-300-202 - Building methods generally -- Bridges 60 feet or less in length.

(a) Bridges of the first, second, and third class shall be built in the manner provided in this subchapter.

(b) It shall be left to the discretion of the county court to determine when bridges sixty feet (60') or less in length shall be built at the cost of the county.



§ 14-300-203 - Building bridges of first class.

(a) Bridges of the first class shall be built at the expense of the county in which they are situated.

(b) It shall be the duty of the county court, when it has been determined to build any bridge of the first class, to appoint a commission of three (3) competent persons who are property holders of the county, whose duty it shall be to make a personal examination of the place where the bridge is needed and to report to the court with the plans and specifications best adapted to the ground where the bridge is to be erected.

(c) If the court determines that a bridge shall be built, and the plans and specifications have been adopted, it shall be the duty of the court to give notice by posting three (3) notices at the courthouse and one (1) at each precinct in the county. This notice shall set forth the plans and specifications of the bridge, with the place where it is to be built and the time when it is to be completed.

(d) The contract for the bridge shall be let at public vendue, at the courthouse door, to the lowest and best bidder.



§ 14-300-204 - Bond of contractor.

(a) The person obtaining the contract shall proceed at once to give bond in the amount of his bid, with good and sufficient security to be approved by the court, which bond shall set forth the time in which the bridge shall be completed.

(b) When the bridge has been finished or when the time in which it was to be completed has expired, the court shall instruct the commissioners who reported the plans of the bridge to make personal examination and report.

(1) If it shall appear that the bridge has been built in accordance with the plans and in the time agreed upon, the court shall proceed to make an appropriation to pay for the bridge.

(2) However, if it shall appear that the bridge has not been built according to the plans and in the time specified, the bond of the contractor shall be declared forfeited, and the court shall proceed to collect the bond.

(3) If it shall appear that the contractor has been delayed in the performance of his contract by providential hindrances, the court may allow him a reasonable length of time in which to complete the bridge.



§ 14-300-205 - Building bridges of second class.

It shall be the duty of the overseer of roads to cause to be built all bridges of the second class in the following manner:

(1) When it becomes necessary to build a bridge of the second class in any road district, the overseer of the district shall warn the hands in a manner provided by law for warning road hands, shall supply them with the necessary tools, and shall proceed to build the bridge on the plans he deems best adapted to the place;

(2) The county court shall appropriate money sufficient to pay for the lumber to floor and bannister the bridge;

(3) When any bridge of the second class is ordered built at the expense of the county, the work shall be done and the bridge erected in all respects as is provided for in § 14-300-203.



§ 14-300-206 - Building bridges of third class.

All bridges of the third class shall be built under the direction of the overseer of the roads on the plan he may deem best adapted to the place where needed, without expense to the county, except that the county shall furnish plank for all bridges over ten feet (10') in length.



§ 14-300-207 - Building bridges in counties voting for three-mill road tax.

(a) All bridges of the first class shall be built and repaired by the county as provided in §§ 14-300-203 and 14-300-204.

(b) (1) All bridges of the second class shall be built and repaired by the road commissioner, the overseers, and road hands of the district in which the bridges are situated or to be built, under the direction of the county court.

(2) The cost of building or repairing second-class bridges shall be paid out of the road and bridge tax in the county treasury to the credit of the district.

(3) (A) However, the county court may, in its discretion, let the building of second-class bridges out on contract to the lowest bidder, and, in case the court so decides, the road commissioner shall make a personal examination of the place where the bridge is needed and report to the court, or the judge thereof in vacation, with the plans and specifications best adapted to the ground where the bridge is to be constructed.

(B) If the court or judge shall adopt the plans and specifications submitted by the commissioner, it shall be the duty of the court or judge to give notice by publishing for thirty (30) days in some newspaper, published in the county, if there is one. If there is no newspaper, then notice shall be given by posting written or printed notices in each township in the county, setting forth the plans and specifications of the bridge, with the place where it is to be built and the time when it is to be completed.

(C) The contract for the bridge of the second class shall be let at the courthouse door to the lowest and best bidder.

(c) All bridges of the third class shall be repaired and built by the overseer, under the direction of the road commissioner, and their costs shall be paid out of the road and bridge tax fund in the county treasury to the credit of the district in which the bridge shall be built or constructed.



§ 14-300-208 - Persons required to work on bridges.

All male inhabitants of this state between the ages of eighteen (18) and forty-five (45) years shall be subject to be warned to work on bridges of the second and third class, and upon refusal, shall be subject to all the fines attached to the general law.






Subchapter 3 - -- Highway Bridges over Navigable Streams

§ 14-300-301 - Construction.

This subchapter shall not conflict with the operation of the laws relating to bridges embraced in §§ 14-300-201 -- 14-300-206, 14-300-208 and 14-319-101.



§ 14-300-302 - Board of commissioners.

Whenever a highway bridge is to be built by any county in this state across a navigable stream over four hundred feet (400') in width, it shall be the duty of the county court of that county to appoint a commission of two (2) competent persons who are property holders and taxpayers of the county and who, in conjunction with the county judge, shall constitute a board of commissioners whose duty it shall be to locate the bridge. When the bridge is so located, the board shall give at least thirty (30) days' notice, by publication in one (1) or more newspapers published in the county, that they are ready to receive plans, specifications, and bids for the erection of the bridge.



§ 14-300-303 - Award of contract.

After receiving plans, specifications, and bids, the board of commissioners shall proceed, without delay, to make a careful examination thereof. The board shall determine, after taking into consideration the style, principle, and durability of each plan submitted and the character and quality of material to be furnished, who is the lowest and best bidder. Thereupon, they shall award to that bidder the contract for building the bridge. However, the commissioners shall have the right to reject any and all bids.



§ 14-300-304 - Certified check to accompany bid.

No bid shall be entertained by the board of commissioners unless the bid is accompanied by a certified bank check in the sum of five thousand dollars ($5,000), with the understanding that the amount shall be forfeited to the county should the contract be awarded to the bidder and he should fail, within ten (10) days thereafter, to execute the contract and give the bond referred to in § 14-300-305.



§ 14-300-305 - Bond of contractor.

When a contract is awarded to any bidder, he shall be required to give a good and sufficient bond, to be approved by the commissioners, in a sum equal to twenty-five percent (25%) of the full amount of the bid, conditioned for the faithful performance of the contract within the time limited therefor.









Chapter 301 - Municipal Streets Generally

Subchapter 1 - -- General Provisions

§ 14-301-101 - City council -- Powers and duties.

The city council shall:

(1) Have the care, supervision, and control of all the public highways, bridges, streets, alleys, public squares, and commons within the city; and

(2) Cause those public highways, bridges, streets, alleys, public squares, and commons to be kept open and in repair, and free from nuisance.



§ 14-301-102 - Dedication of streets.

No street or alley which shall be dedicated to public use by the proprietor of ground in any city shall be deemed to be a public street or alley, or to be under the care or control of the city council, unless the dedication shall be accepted and confirmed by an ordinance specially passed for that purpose.



§ 14-301-103 - Building and repair of bridges.

Each city of the first and second class and incorporated town in this state shall have the power to build, construct, and keep in repair any bridge within the corporate limits thereof at the exclusive expense of that municipal corporation.



§ 14-301-104 - Opening or improving street or highway -- Delinquent tax.

(a) No street or highway shall be opened, straightened, or widened, nor shall any other improvement be made which will require proceedings to condemn private property, without the concurrence in the bylaw, ordinance, or resolution directing the condemnation of two-thirds (2/3) of the whole number of members elected to council.

(b) The concurrence of a like majority shall be required to direct any improvement or repair of a street or highway, the cost of which is to be assessed on the owners of the property, unless one-half (1/2) of the owners to be charged shall petition in writing therefor.

(c) The council of any incorporated city or town may order the clerk, or other proper officer of the council, to certify under his official seal any delinquent tax which is assessed by the city or town, for opening or grading, or otherwise improving any street or alley in the city or town, to the clerk of the proper county.

(d) The clerk is required to place the tax so certified on the tax book of his county, in a separate column, and it shall be collected in a like manner as state and county taxes.



§ 14-301-105 - Grading streets or alleys -- Assessment and recovery of damages.

(a) In all cases where any municipal corporation shall be liable for the payment of damages to the owner or occupant of any lots or grounds, by reason of the grading of any streets or alleys, or public grounds, or part thereof, the damages shall be ascertained and assessed by three (3) disinterested reputable freeholders of the city who shall be appointed as follows:

(1) One (1) by the city or town council;

(2) One (1) by the owner of the property injured; and

(3) The persons thus appointed shall choose the third person.

(b) The assessors thus appointed, before entering on their duties, shall take an oath or affirmation, before some officer authorized to administer oaths, that they will well and truly, to the best of their knowledge and ability, appraise the damages which the claimant may or shall have suffered by reason of the grading, and for which the city is liable. This oath shall be filed in the office of the city clerk, and the assessors shall, within thirty (30) days after their appointment, make the assessment, and file it in the city clerk's office, where it shall be subject to the inspection of all claimants for damages. The damages assessed by them shall be by them paid out of the city treasury or tendered to the party in whose favor the damages were assessed.

(c) If the claimant refuses to appoint, the council shall appoint all three (3) of the assessors.

(d) If any person shall neglect or refuse to accept the amount so assessed, as provided in this section, and shall prosecute the city, and if by suit for damages he shall not recover more than the amount allowed by the assessors, the party so prosecuting shall pay all costs of suit.

(e) No claimant for damages shall commence any suit for damages on account of the grading or improvement until he shall have filed a claim for greater damages with the city clerk at least thirty (30) days before the commencement of the suit.

(f) No suit shall be commenced until after the assessors shall have been appointed and made return of their assessment as herein provided, nor for thirty (30) days thereafter.

(g) The city or town council, within three (3) days after the claimant shall have notified them in writing that he has appointed his assessors, shall appoint one (1) assessor on the part of the city. They shall, within five (5) days thereafter, select the third assessor and qualify him as provided in this section.



§ 14-301-106 - Sidewalks, curbing, and guttering in cities of the first class -- Exceptions.

(a) In order to better provide for the public welfare, safety, comfort, and convenience of the inhabitants of cities of the first class, the council of any city of the first class, by ordinance, resolution, or order, shall have the power to:

(1) Compel the owners of any property abutting its streets or public squares to build, rebuild, maintain, and repair foot pavements or sidewalk improvements, curbing, and guttering there along and to designate the kind of sidewalk, curbing, and guttering improvements to be made, the kind of material to be used, the specifications to be followed, and the time within which such improvement is required to be completed; and

(2) Provide that:

(A) If the owner of the property shall fail or refuse to comply with the provisions thereof, in the manner and within the time therein prescribed, the cities may contract with some suitable person for the construction, reconstruction, or repair of the sidewalk, curbing, or guttering, on the best terms that can be made and in the manner to be prescribed in the ordinance, resolution, or order after giving reasonable notice to the owner or agent in charge of the property of an intention to do so; and

(B) The cities may pay that person for so constructing, reconstructing, or repairing the sidewalk, curbing, or guttering and to provide that the amount so paid by the cities, together with a six percent (6%) penalty added thereto, shall constitute a charge against the owner of the property and shall be a lien on the property from the date of the commencement of the work, the charge and lien to be assignable by the city, the charge to be recovered in an ordinary suit against the owner by the city or its assignee, or the lien to be foreclosed by the city or its assignee by suit in equity in the courts having jurisdiction of suits for the enforcement of liens upon real property, for the condemnation and sale of the property for the payment of the sums so paid by the city, together with the interest, penalty, and cost of suit, the suit in equity to be brought in the manner and under the terms now provided by law for the foreclosure of property by improvement districts, so far as applicable.

(b) Nothing contained in this section shall be construed as repealing § 14-54-104 or as preventing cities of the first class from proceeding in any other manner provided by existing laws.



§ 14-301-107 - Sidewalks and curbing in towns and in cities of the first and second class.

(a) In order to better provide for the public welfare, safety, comfort, and convenience of the inhabitants of cities of the first and second class and of incorporated towns, the council of any such city or town, by ordinance, resolution, or order, shall have the power to:

(1) Compel the owners of any property abutting its streets or public squares to build, rebuild, maintain, and repair foot pavements or sidewalk improvements and curbing and to designate the kind of sidewalks and curbing improvements to be made, the kind of material to be used, the specifications to be followed, and the time within which the improvement is required to be completed; and

(2) Provide that:

(A) If the owner of any property shall fail or refuse to comply with the provisions thereof, in the manner and within the time therein prescribed, the cities and towns may contract with some suitable person for the construction, reconstruction, or repair of the sidewalk or curbing, on the best terms that can be made and in the manner prescribed in the ordinance, resolution, or order after giving reasonable notice to the owner or the agent in charge of the property of an intention to do so; and

(B) The cities and towns may pay that person for so constructing, reconstructing, or repairing the sidewalks and curbing and that the amount so paid by the cities and towns, together with six percent (6%) penalty added thereto, shall constitute a charge against the owner of the property and shall be a lien on the property from the date of the commencement of the work with the charge and lien to be assignable by the city and town and the charge to be recovered in an ordinary suit against the owner by the city or town or its assignee or the lien to be foreclosed by the city or town or its assignee by suit in equity in the courts having jurisdiction of suits for the enforcement of liens upon real property, for the condemnation and sale of the property for the payment of the sums so paid by the city or town, together with the interest, penalty, and cost of suit, the suit in equity to be brought in the manner and under the terms now provided by law for the foreclosure of property by improvement districts, so far as applicable.

(b) Nothing herein contained shall be construed as repealing § 14-54-104, or as preventing the cities and towns from proceedings in any manner provided by existing laws.



§ 14-301-108 - Wheelchair access.

In any instance where a city of the first class, city of the second class, or incorporated town repairs or constructs a street curb at a corner or intersection in a business district, that city or town shall repair or construct the curb in such manner as to provide access to wheelchairs.



§ 14-301-109 - Public foot-walk required over railroad tracks near depot.

The council of any city of the first or second class or of any incorporated town shall have and is vested with authority and power to require by ordinance any railroad company that has or maintains a passenger depot in the city or incorporated town in this state to construct and to maintain a public footwalk over and across its right-of-way, switches, sidetracks, and main track to its passenger depot from either or both sides of any street abutting on its right-of-way and lying opposite its passenger depot, in cases where walks have already been constructed, or required to be constructed to the right-of-way. The walks are to be uniform in kind and width with the walks with which they connect, and are to designate the width thereof, and the material of which the walk shall be constructed and maintained, and are to provide and assess penalties, fines, and forfeitures for the violation of any such ordinances.



§ 14-301-110 - Straightening or abandoning streets in cities of over 15,000 inhabitants.

(a) Every city which has a population of more than fifteen thousand (15,000) inhabitants as shown by the last federal census shall have the right in all cases where a street contains offsets and sufficient property is dedicated to the offsets to:

(1) Straighten the street and eliminate any one (1) or more of the offsets;

(2) Abandon, with the consent of the abutting property owners and any other persons directly interested, such part of the property formerly used as a street which shall not be within the line of the street as straightened.

(b) When any person owning property abutting any part of the property proposed to be abandoned as a street shall present to the city council his petition praying that any property be abandoned as a street, the city council shall by resolution direct the city clerk to give notice by a publication one (1) time a week for two (2) weeks in some newspaper published in the county in which the city may lie. To advise the property owners affected that on a day named in the notice the council will hear the petition and determine whether the property should be abandoned as a street and whether all abutting property owners and other persons directly interested have consented to the abandonment. At the meeting named in the notice, all property owners affected shall be heard before the council, which shall determine whether the property should be abandoned and whether all abutting property owners and other persons directly interested have consented to the abandonment. The determination and finding of the council shall be conclusive unless within thirty (30) days thereafter suit is brought to review its action in the chancery court of the county where the city lies. In determining whether all abutting property owners and other persons directly interested have consented to the abandonment, the council and the chancery court shall be guided by the record of deeds in the office of the recorder of the county and shall not consider any unrecorded instrument.

(c) If the council finds that the property should be abandoned as a street and that all abutting property owners and other persons directly interested have consented to the abandonment, the finding shall be expressed in an ordinance which shall have all of the force and effect of a judgment. Thereupon, the absolute ownership of the property abandoned shall vest in the owners of the fee simple title to the property free from the former easement of the city therein for public use as a street.



§ 14-301-111 - Abandonment suits involving public interest.

All suits which involve the right of any city to abandon any such property as a street or the unqualified and absolute fee simple ownership of the property free from the public easement therein for use as a street shall be deemed suits involving the public interest and shall be advanced in all courts and heard at the earliest practicable moment.



§ 14-301-112 - Abandonment of unnecessary alleys in cities of the first class -- Utilities as property owners.

(a) Whenever the city council of any city of the first class shall find and determine that any alley or other passageway across any particular block within the city is not needed for highway purposes and that the welfare of the city will be enhanced or promoted by the closing and abandoning of the alley or passageway, the city council shall have authority, acting by and through its mayor and city clerk and pursuant to resolution of the council, to join in a written agreement with the owners of all the real estate of the block to close and abandon the alley or passageway.

(b) Upon the proper execution and acknowledgment of the instrument and the filing of it in the office of the proper circuit clerk and recorder, the title to the alley or passageway so abandoned shall vest in the owners of the real estate adjacent thereto, each adjacent owner taking title to the middle of the alley or passageway.

(c) Express authority is granted and conferred upon cities of the first class to close and abandon alleys or other passageways in this manner.

(d) However, any owner of property in the vicinity of the alley, feeling aggrieved by the action, may file suit within thirty (30) days after the filing of the instrument in the office of the circuit clerk and recorder to have the court determine whether he has been especially damaged by the action.

(e) Any person, firm, or corporation which has erected or installed any conduit, pipe, cable, pole, or overhead wire along or across any such alley or passageway shall be considered a property owner whose consent to the closing of the alley or passageway must be secured as provided in this section.



§ 14-301-113 - Prohibition on adverse possession of alleys, streets, or public parks -- Validity of prior deeds.

(a) No title or right of possession to any alley, street, or public park, or any portion thereof, in any city or incorporated town in this state shall or can be acquired by adverse possession or adverse occupancy thereof. The right of the public or of any city or incorporated town in this state or of the authorities of any such city or incorporated town to open or have opened any alley, street, or public park, or parts thereof, shall not be defeated in any action or proceeding by reason or because of adverse possession or adverse occupancy of the alley, street, or public park or any portion thereof where such adverse possession or occupancy commenced after the passage of this section.

(b) However, all deeds or conveyances to any portion of any lands dedicated to public use as a street or thoroughfare in any city of the first or second class made by authority of the city council of the city during and prior to the year 1924 shall be confirmed and validated, subject, however, to the payment of any purchase money that may be due and owing therefor. No such deed or conveyance made as aforesaid shall be impeached on the ground that it was made without authority of law. No such deed or conveyance shall be valid if any street or boulevard is thereby reduced in width to less than fifty feet (50').



§ 14-301-114 - Validation of pre-1960 conveyances of streets, etc. -- Prohibition on impeaching deed.

(a) All deeds or conveyances of any street, alley, or public ground, or any portion of streets, alleys, or public grounds, executed by any city of the first class, city of the second class, or incorporated town in the State of Arkansas, conveying all or any portion of the street, alley, or public ground which before the making of the deed had been dedicated to public use, and made by authority of the city council or board of aldermen of the city or incorporated town named as grantor in the deed, prior to 1960, shall be validated.

(b) No such deed made as set forth in § 14-301-202, shall be impeached or its validity brought in question on the ground that the deed was made without authority of law. However, this section shall not change the effect of any judgment or decree rendered by any court of this state before the passage of this section in any cause wherein the validity of the deed has been brought in question, nor shall this section be pleaded in any action now pending in any of the courts of this state wherein the validity of any deed executed by any city or town of the type referred to in subsection (a) of this section is a matter of litigation.



§ 14-301-115 - Validation of pre-1925 conveyances of land for streets.

(a) All deeds or conveyances to any portion of any lands dedicated to public use as a street or thoroughfare to any incorporated town, made by authority of the city council to individuals prior to and during the year 1924, shall be and are confirmed and validated.

(b) No such deed or conveyance made as aforesaid shall be impeached on the ground that it was made without authority of law.






Subchapter 2 - -- Street Improvements

§ 14-301-201 - Provisions supplemental.

The procedure prescribed in this subchapter for the construction of street improvements and the financing thereof shall be supplemental to all other laws of this state with respect thereto and shall not be construed to amend, repeal, or otherwise affect those laws.



§ 14-301-202 - Street improvement studies -- Resolution of findings and determinations.

(a) When the governing body of any city or incorporated town in this state shall deem it desirable to enter into a street improvement program in the city or town or any defined areas thereof, the governing body of the city or town may cause studies to be made of:

(1) The needs for street improvements including grading, paving, curbing, guttering, drainage, and storm sewers in the city or town or the designated areas thereof; and

(2) The approximate cost of the improvements, the means available for financing the improvements, the portion thereof which the municipality is willing and able to pay, taking into account any funds available to the city for street improvements including federal funds and the approximate assessment which would be made against each lot or parcel of property in the defined area to reimburse the city for the cost of the improvements to be borne by the property owners in the area.

(b) Upon the completion of the study and determination as provided for in this section, the governing body of the municipality may adopt a resolution setting forth the findings and determinations and agreeing to make the improvements and pay for the improvements out of funds available to the municipality for those purposes, provided the property owners in the municipality or defined areas thereof agree to repay the municipality the cost of the improvements or a prescribed percentage of the cost through uniform, ad valorem, according to value assessed benefits upon each lot or parcel of property in the municipality or defined areas thereof. The governing body of the municipality shall cause the resolution to be published one (1) time in a newspaper of general circulation in the municipality.



§ 14-301-203 - Petition to undertake improvements -- Notice -- Special meeting.

(a) If, within sixty (60) days after the adoption and publication of the resolution by the governing body of the municipality, petitions are filed with the clerk or recorder of the municipality containing the signatures of a majority in value of the real property owners in the municipality or the defined areas thereof requesting that the improvements be undertaken and financed in the manner as stated in the resolution adopted by the governing body of the municipality as authorized in § 14-301-202, the clerk or recorder shall set a date and place for a public hearing on the sufficiency of the petitions.

(b) Notice of the public hearing shall be published one (1) time in a newspaper of general circulation in the municipality not less than five (5) days prior to the date fixed for the hearing.

(c) The governing body of the municipality may hold a special meeting for the purpose of conducting the hearing.



§ 14-301-204 - Hearing on petition -- Assessments.

(a) At the time and place stated in the notice, the governing body of the municipality shall meet and hear all owners of real property of the designated areas in the municipality who wish to be heard on the question of whether the petitions contain the signatures of a majority in value of the real property owners of the designated areas in the municipality and shall make a finding and ruling as to whether the petitions contain the signatures of a majority in value of the real property owners and shall publish the finding one (1) time in a newspaper of general circulation in the municipality.

(b) The finding and ruling of the governing body of the municipality with respect to the sufficiency of the petitions shall be final and conclusive unless questioned by action filed in the chancery court of the county in which the municipality is located within thirty (30) days after the date of publication of the findings.

(c) If the governing body of the municipality determines that the petitions and signatures on the petition are sufficient, it shall cause an assessment to be made against each lot or parcel of real property in the municipality or the designated areas, based upon the cost of the improvements to be borne by the property owners in the district and the benefits accruing to each lot and parcel of property because of the improvements, with the assessments on property in the municipality or designated areas to be ad valorem, according to value of benefits, and uniform.

(d) A copy of the assessed benefits shall be filed with the city clerk or recorder.

(e) Notice that the assessed benefits have been filed with the city clerk or recorder shall be published once in a newspaper of general circulation in the municipality, and the assessments shall be final and conclusive unless questioned by action filed in the chancery court within thirty (30) days after the date of publication of notice of the filing of the assessed benefits.



§ 14-301-205 - Payment.

(a) The assessments on the real property in the district shall be payable to the city or town collector in the manner and within the time prescribed by the governing body of the municipality.

(b) Property owners may be given the option to pay the amount of the assessments in one (1) lump sum payment, or to pay the amount of the assessment in installments, within a time and at a rate of interest prescribed by the governing body of the municipality.



§ 14-301-206 - Lien of assessment.

(a) The assessment against each lot or parcel of property shall constitute a lien on the property in favor of the municipality.

(b) When any annual assessed benefit against any lot or parcel of property has not been paid for two (2) years from the date due, the delinquent assessment plus a ten percent (10%) penalty shall be certified by the mayor to the county clerk. The clerk shall place the assessment and penalty on the tax book as delinquent taxes, which shall be collected accordingly. The amount, when so collected, shall be paid to the city by the collector.



§ 14-301-207 - Disposition of assessments collected.

All funds derived from assessments upon real property under the provisions of this subchapter shall be funds of the municipality, shall at all times be kept separate and apart from other funds of the municipality, and shall be used solely to reimburse the municipality for expenses incurred in making the study and survey provided for in § 14-301-202 and for funds expended by the municipality for the street improvements made pursuant to the provisions of this subchapter.






Subchapter 3 - -- Vacating Streets and Alleys for Public Use Generally

§ 14-301-301 - Power and authority to vacate.

(a) Cities of the first and second class and incorporated towns are given power and authority to vacate public streets and alleys within the cities and towns under the conditions and in the manner herein provided.

(b) In all cases where the owner of property within a city or town shall have dedicated, or may hereafter dedicate, a portion of the property to the public use as streets or alleys by platting the property and causing the plat to be filed for record, as provided by law, and any street or alley, or section thereof, shown on the plat so filed shall not have been actually used by the public as a street or alley for a period of five (5) years and in all cases where all property abutting any street or alley, or section thereof, is owned by any educational institution or college, whether the property shall have been actually used by the public as a street or alley for a period of five (5) years or not, the city or town council shall have power to vacate and abandon the street or alley, or any portion thereof, by proceeding in the manner set forth in this subchapter.



§ 14-301-302 - Petition to vacate -- Notice of hearing.

(a) The owners of any property abutting upon a street or alley referred to in § 14-301-301, may file a petition with the city or town council requesting the council to vacate the street or alley, or a portion thereof.

(b) The petition shall designate the street or alley, or a portion thereof, to be vacated, and there shall be filed with the petition a certified or photostatic copy of the portion of the plat filed in the office of the county recorder which shows the street or alley to be vacated, together with the lot and block numbers of each lot which abuts upon the street or alley to be vacated.

(c) At the next regular or special meeting of the council, the council shall, by resolution, fix a day for the hearing of the petition and shall direct the city clerk or town recorder to give notice of the meeting by publication once a week for two (2) consecutive weeks in some newspaper published in the county and having a general circulation in the city or town.

(d) The notice shall:

(1) State the names of the persons who sign the petition;

(2) State the name of the street or alley, or the portion thereof, to be vacated. If the street or alley is not named on the plat, the notice shall identify the street or alley by the abutting lot or block numbers; and

(3) Advise all persons that on a certain day named in the notice, the council will hear and determine whether the street or alley shall be vacated.



§ 14-301-303 - Hearing -- Written consent of abutting owners.

At the meeting of the council as designated in the notice, any property owner affected by the petition shall be heard. The council shall then determine whether, from the standpoint of public interest and welfare, the street or alley should be vacated as proposed in the petition. However, no street or alley, or any portion thereof, shall be abandoned or vacated unless there has been filed with the council the written consent of the owners of all lots abutting on the street or alley, or the portion thereof, to be vacated.



§ 14-301-304 - Ordinance vacating street or alley.

(a) If the council shall find by a majority vote of its members that the petition should be granted, either in whole or in part, the decision of the council shall be incorporated in an ordinance to that effect which shall be substantially as follows:

Click here to view form



§ 14-301-305 - Suit to reject ordinance -- Evidence of consent.

(a) The determination, findings, and ordinance of the council shall be conclusive unless, within thirty (30) days after the passage of the ordinance, suit is brought to reject the ordinance in the chancery court of the county where the city or town is located.

(b) In determining whether all abutting property owners have consented to the abandonment, the council and chancery court shall be limited by the record of deeds in the office of the recorder of the county and shall not consider unrecorded instruments.



§ 14-301-306 - Ownership of street or alley vesting in abutting owners -- Pending suits unaffected.

(a) Upon the adoption of the ordinance, the absolute ownership of the property abandoned by the city or town shall vest in the owners of the real estate abutting thereon. Each such abutting owner shall take title to the center line of the street or alley so abandoned, and the ownership shall be free from the easement of the city or town for public use as a street or alley.

(b) This subchapter shall not affect suits now pending in any of the courts of this state.






Subchapter 4 - -- Closure of Alleys to Build Schools, Hospitals, Orphanages, or Churches

§ 14-301-401 - Closure authority.

When, in the opinion of a majority of the members of any city or town council in any of the cities of the first or second class or any incorporated towns of this state, it shall be necessary and desirable to use the land which is or may be dedicated for the use of the general public as an alley through or across any part of any block in the city or town, upon which to build any public school, hospital, orphanage, or church building, or any addition to the buildings as may be built, it shall be lawful for the city or town council, by ordinance duly enacted, to vacate and close the alley, or any part thereof, thereby cancelling and rescinding the rights of the general public and the owners of real property abutting upon the alley to use the property as an alley. However, the procedure for vacating and closing an alley or any part thereof shall be as set out in this subchapter.



§ 14-301-402 - Petition of property owners to close alley -- Notice.

When any person files with the city clerk or recorder of any city of the first or second class or any incorporated town in this state a petition signed by ten (10) or more persons claiming to be owners of real property in the city or town and including a majority of the owners of real property abutting upon any alley running through or across any part of any block in the city, with this petition stating that the land embraced in the alley or any part thereof is needed for the purpose of building on the lands any public school, hospital, orphanage, or church building, or any addition to those buildings, and praying that the alley be vacated as a whole or in part and, if not as a whole, describing specifically the part of the alley desired to be vacated, then it shall be the duty of the city clerk or recorder to give notice of the filing of the petition by publication in some newspaper published in the city or town, by one (1) insertion. If no newspaper is published therein, notice shall be given by publication of the notice, by one (1) insertion, in any newspaper published in the county and shall call upon the owners of real property abutting upon the alley and upon all other persons, firms, and corporations, to appear before the council of the city or town at its next regular meeting to be held after ten (10) days from the date of the notice and show cause, if any they can, why the petition should not be granted and the alley vacated.



§ 14-301-403 - Hearing -- Closure ordinance.

On the day named in the notice provided for in § 14-301-402 of this subchapter, the city or town council shall hear the petition and the protests and objections of all persons, firms, or corporations desiring to object to or protest against the closing and vacating of the alley, and if a majority of the city or town council finds that the petition is signed by ten (10) or more owners of real property in the city or town, including a majority of the owners of real property abutting upon the alley, and that it is desirable or necessary to close the alley for any of the purposes mentioned in § 14-301-401, then the city or town council shall, by ordinance, vacate and close the alley or such part thereof as may be described in the petition. Thereafter, the right of the general public and of the owners of real property abutting upon the alley to use the lands embraced therein and described in the petition as an alley shall be forever cancelled and barred, and the title to the lands embraced in the alley shall be forever free of the right of all persons to use the lands as an alley. However, no protest or objection to the closing of the alley shall be considered by the council or by any court on appeal unless the protest or objection shall be in writing and shall be filed before or at the hearing provided for in this section.



§ 14-301-404 - Appeal -- Bond.

(a) Any person, firm, or corporation aggrieved by the finding of any council of any city or town upon any petition named in this subchapter shall have the right to appeal to the circuit court of the county in which the city or town is located, upon the filing of a good and sufficient bond for all costs of the appeal and an affidavit setting forth that the appeal is not taken for delay but that justice may be done the party appealing. The bond and affidavit shall be filed within ten (10) days after the hearing provided for in § 14-301-402, and not thereafter, but the appeal shall not operate to delay the construction of any building of any public school, hospital, orphanage, or church unless the parties taking the appeal shall enter into bond for the diligent prosecution of the appeal and guaranteeing the payment of all damages that may result from the delay in the construction of the buildings during the time the appeal shall be pending. The bond is to be filed with the city clerk or recorder of the city or town council from the finding of which the appeal shall be taken.

(b) Upon all appeals, the case shall be heard de novo by the circuit judge sitting as a jury. If the court shall find that the lands embraced in the alley or any part of the alley described in the petition are needed for the construction of any of the buildings described in § 14-301-401, that the petition is signed by ten (10) or more owners of real property in the city or town where the alley lies, and that the petition is also signed by a majority of the owners of real property abutting the alley, it shall be the duty of the court to dismiss the appeal; otherwise, the court shall declare the ordinance passed by the city or town council to be void and of no effect and shall enter an order accordingly.



§ 14-301-405 - Transcripts.

(a) Upon the filing of any bond and affidavit for appeal with the city clerk or recorder, as provided in this subchapter, the city clerk or recorder shall immediately prepare a certified transcript of the record in the case. The transcript shall include copies of the original petition, the bond and affidavit for appeal and the ordinance enacted by the city or town council upon the petition closing and vacating the alley. The recorder or clerk shall certify the transcript, affixing to the certificate of the transcript the seal of the city or town council and shall file the transcript with the circuit clerk of the county. The appeal shall stand for trial upon the first day thereafter that the circuit court shall meet in regular or adjourned session.

(b) The appeal, upon motion of any of the parties interested therein, shall be advanced and heard ahead of any and all other cases, such matters being of great public interest and importance. Upon notice by any interested party requiring him to do so, the city clerk or recorder shall file with the circuit clerk any or all of the original papers in such matters.









Chapter 302 - Municipal Street And Parking Revenue Bond Act

§ 14-302-101 - Title.

This chapter may be referred to and cited as the "Municipal Street and Parking Revenue Bond Act."



§ 14-302-102 - Purpose and construction.

(a) This chapter shall be construed liberally.

(b) All acts and activities of the municipality performed pursuant to the authority of this chapter are legislatively determined and declared to be essential governmental functions.

(c) In this regard it is determined and declared that this chapter is the sole authority necessary for the performance of the acts authorized by this chapter including, without limitation, the issuance of bonds.

(d) There is conferred upon the municipalities of this state the authority to take such action and to do or cause to be done such things as shall be necessary or desirable to accomplish and implement the purposes and intent of this chapter according to the import hereof.



§ 14-302-103 - Chapter cumulative.

The provisions of this chapter shall be cumulative, insofar as the authority conferred and the subject matter dealt with is concerned, to all other laws dealing with the accomplishing of similar work to that embodied in street and parking projects dealt with in this chapter and to the financing and operation thereof by municipalities or agencies or authorities of municipalities.



§ 14-302-104 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bonds" means bonds issued under the authority of this chapter;

(2) "Municipalities" means first-class cities, second-class cities, and incorporated towns;

(3) "Street and parking revenues" means special revenues specified in § 14-302-110.



§ 14-302-105 - Power of municipalities over street and parking projects.

Municipalities are authorized and empowered to acquire, by purchase or exercise of eminent domain:

(1) Sites and rights-of-way to construct, reconstruct, widen, extend, and maintain streets, alleys, and roadways of every nature including, without limitation, bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, access roads, and any other work of whatever nature incidental thereto; and

(2) Sites and rights-of-way to construct, reconstruct, widen, extend, and maintain and operate off-street parking facilities, sometimes collectively referred to in this chapter as "street and parking projects."



§ 14-302-106 - Authority to issue bonds -- Costs.

(a) Municipalities are authorized and empowered to issue revenue bonds from time to time in principal amounts sufficient to pay the costs of street and parking projects as they are defined in subsection (c) of this section.

(b) More than one (1) street or parking project, or combination thereof, may be involved as to any issue of revenue bonds hereunder. There may be more than one (1) issue for a particular street or parking project, or combination thereof, or there may be one (1) issue sold and delivered in series.

(c) The costs of a street or parking project, or combination thereof, as the case may be, may include all costs incurred in connection with the accomplishing of the project, an amount covering interest in bonds during construction and for a period up to one (1) year thereafter, any amounts determined to be desirable by the municipality for funding debt service and maintenance reserves, and all expenses incurred in connection with the authorization and issuance of bonds.



§ 14-302-107 - Issuance of bonds -- Sale.

(a) Bonds shall be authorized by ordinance of the governing body of the municipality.

(b) They may be coupon bonds, payable to bearer, or may be registrable as to principal only, with interest coupons, or may be registrable as to both principal and interest without coupons, and may be made exchangeable for bonds of another denomination, which bonds of another denomination may in turn be either coupon bonds, payable to bearer, or bonds registrable as to principal only with coupons, or bonds registrable as to both principal and interest without coupons. The bonds may be in such form and denominations; the bonds may have such date or dates; the bonds may mature at such time or times and in such amount or amounts, provided that no bonds may mature more than forty (40) years from date; the bonds may bear interest payable at such times and at such rate or rates; the bonds may be payable at such place or places within or without the State of Arkansas; the bonds may be subject to such terms of redemption in advance of maturity at such prices, including such premiums; and the bonds may contain such other terms and provisions, all as the municipality issuing the bonds shall determine.

(c) The authorizing ordinance may contain any other terms, covenants, and conditions that are deemed desirable by the municipality including, without limitation:

(1) Provisions controlling the priority between and among successive issues;

(2) Those pertaining to the custody and application of bond proceeds, the maintenance and investment of various funds and reserves;

(3) The nature and extent of the security;

(4) The rights, duties, and obligations of the municipality and of the holders and registered owners of the bonds.

(d) Bonds may be sold in the manner the municipality involved may determine to be in its best interest and may be sold for such price including, without limitation, sale at a discount. The bonds may be sold with the privilege of conversion upon terms and conditions as the municipality involved shall specify, but in no event shall the municipality involved receive less or pay more than it would receive and pay if the bonds were not converted.



§ 14-302-108 - Execution of bonds and coupons -- Seal.

(a) Bonds shall be executed by the manual or facsimile signature of the mayor of the municipality and by the manual signature of the clerk or recorder of the municipality.

(b) Coupons attached to the bonds shall be executed by the facsimile signature of the mayor.

(c) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officer before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(d) The bonds shall be sealed with the seal of the municipality issuing the bonds.



§ 14-302-109 - Bonds as special obligations payable from street and parking revenues.

(a) The bonds shall not be general obligations of the municipality involved but shall be special obligations payable solely from the revenues specified in § 14-302-110.

(b) The principal of and interest on all bonds issued under the authority of this chapter shall be secured solely by a pledge of, and shall be payable solely from, street and parking revenues.

(c) The ordinance authorizing the issuance of bonds together with this chapter shall constitute a contract by and between the municipality and the holders and registered owners of all bonds issued by the municipality under the authority of this chapter, which contract, and all covenants, agreements, and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of the contract. The contract and all rights of the holders and registered owners of the bonds and the obligations of the municipality may be enforced by mandamus or any other appropriate proceeding at law or in equity.

(d) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter.



§ 14-302-110 - Use of street and parking revenues for the payment of bonds issued.

The municipality involved may pledge and use all or any part of the following street and parking revenues for the payment of bonds issued by it as follows:

(1) In the case of a parking project or of a street and parking project, the municipality is authorized to fix charges for the use of the off-street parking facilities and to pledge to, and use the net revenues derived therefrom for, the payment of the principal of and interest on the bonds. In that event, the municipality shall include a covenant in its contract with the bondholders that it will always operate the off-street parking facilities as a revenue-producing undertaking so long as any bonds issued by it under the authority of this chapter shall be outstanding, and that it will fix and collect charges for the use of the off-street parking facilities which will produce revenues at least sufficient to provide for the payment of any operation and maintenance expenses of the off-street parking facilities and leave a balance of funds which, together with other street and parking revenues specified in this section which it may pledge, will provide for the payment of the principal of, interest on, and paying agent's fees in connection with the bonds as they become due, and for the maintenance, at the required level, of a debt service reserve, if one is provided for.

(2) (A) In the case of a street project or of a street and parking project, the municipality is authorized to pledge and use all, or any part, of the net parking meter revenues derived from any or all parking meters in the municipality. As used in this section, "net parking meter revenues" means gross revenues derived from the operation of the parking meters, less the total of the following:

(i) The amounts, if any, required to be paid on a current basis on any indebtedness incurred in the acquisition of the parking meters;

(ii) The amounts of the costs of operating and maintaining the parking meters; and

(iii) If there are outstanding bonds to which a pledge of parking meter revenues has been made, the amounts required to be used for the timely payment of the principal, interest, and paying agent's fees on the outstanding bonds and for the maintenance at the required levels of any reserves or other funds specified in the authorizing ordinance or in the pledge securing the outstanding bonds.

(B) In the event net parking meter revenues are pledged and used, as authorized in this section, the municipality shall include a covenant in the contract with the bondholders that it will always operate its parking meters as a revenue-producing undertaking so long as any bonds issued by it under the authority of this chapter shall be outstanding and that it will fix and collect parking meter revenues in such amounts that net parking meter revenues, together with any other street and parking revenues specified in this section which it may pledge, will provide for the payment of the principal, interest, and paying agent's fees in connection with the bonds as the bonds become due, and for the maintenance, at the required level, of a debt service reserve, if one is provided for.

(3) In the case of a street project or a parking project, or of a combination thereof, the municipality is authorized to pledge and use all, or any part, of the amounts at any time received from the Treasurer of State as municipal aid derived from the Arkansas Highway Revenue Distribution Law, as from time to time amended, § 27-70-201 et seq., or under any law replacing or intended as a substitute therefor which specifies the distribution of motor fuel taxes and motor vehicle registration and licensing fees. The treasurer of any municipality which shall have so pledged its municipal aid turnback for the bond payments pursuant to an executed bond ordinance shall withhold each month from the municipal aid turnback transfer for deposit in a special account within the municipality's street fund an amount sufficient to meet the current month's payment for the principal of, interest on, and paying agent's fees therefor. This payment shall be paid directly to the trustee, or other custodian of street and parking revenues, designated in the authorizing bond ordinance. So long as any bonds issued under the authority of this chapter shall be outstanding, if any changes are made by the General Assembly in municipal highway turnback revenues, or in the applicable highway revenue distribution law, the changes must be such that substantially the same amount of municipal highway turnback revenues pledged to outstanding bonds will be received by the municipality involved as would have been received had there been no changes.



§ 14-302-111 - Refunding bonds.

(a) Revenue bonds may be issued for the purpose of refunding any bonds issued under the authority of this chapter.

(b) The refunding bonds may be combined into a single issue with revenue bonds issued for a street and parking project.

(c) Refunding bonds may either be sold or delivered in exchange for the bonds being refunded.

(d) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement thereof, as shall be specified by the municipality in the ordinance authorizing and securing the refunding bonds.

(e) The ordinance authorizing the refunding bonds may provide that the refunding bonds shall have the same priority of lien on street and parking revenues pledged for their payment as was enjoyed by the bonds refunded. Refunding bonds shall be sold and secured in accordance with the provisions of this chapter pertaining to the sale and security of revenue bonds.



§ 14-302-112 - Revenue bonds made securities.

(a) Revenue bonds issued under the authority of this chapter are made securities in which insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds including capital in their control or belonging to them.

(b) The bonds are made securities which may properly and legally be deposited with, and received by, any state or municipal officer or any agency or political subdivision of this state for any purpose for which the deposit of bonds or obligations of this state is now or may hereafter be authorized by law.

(c) Any municipality or county; any board, commission, or other authority established by any such municipality or county; or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this chapter. Bonds issued under the authority of this chapter shall be eligible to secure the deposit of public funds.



§ 14-302-113 - Bonds -- Tax exemption.

The principal of, and interest on, bonds issued under the authority of this chapter shall be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes.






Chapter 303 - Municipal Tollway Authority Act

Subchapter 1 - -- General Provisions

§ 14-303-101 - Title.

This chapter may be referred to and cited as the "Arkansas Municipal Tollway Authority Act."



§ 14-303-102 - Construction.

(a) This chapter shall be construed liberally.

(b) All acts and activities of an authority performed pursuant to the powers of this chapter are determined and declared by the General Assembly to be essential governmental functions. In this regard, it is determined and declared that this chapter is the sole authority necessary for the performance of the acts authorized in this chapter including, without limitation, the issuance of bonds. Specifically, it shall not be necessary for the city involved to take any action with reference to any matters concerning which authority is conferred upon an authority including, without limitation, the issuance of revenue bonds. To this end, there is conferred upon authorities created pursuant to the provisions of this chapter the power to take action and do or cause to be done anything necessary or desirable to accomplish and implement the purposes and intent of this chapter according to the import hereof with the action taken by an authority or the things done or caused to be done by an authority pursuant to the provisions of this section being determined and declared to be ministerial rather than legislative in nature.



§ 14-303-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means any municipal tollway authority created pursuant to the provisions of this chapter;

(2) "Project" or "tollway project" means any expressway constructed under the provisions of this chapter by an authority including, without limitation, lands, rights-of-way, bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, toll houses, service stations, administration buildings, storage buildings, and other buildings and facilities which the authority involved may deem necessary or desirable for the operation of a tollway project, together with all property, rights, easements, rights-of-way, and interest that may be acquired by an authority for or in connection with the construction or operation of a tollway project. Each tollway project shall be separately designated by appropriate name or number and may be constructed, reconstructed, or extended in sections and stages as the authority may determine from time to time;

(3) "Costs" or "project costs" embraces all direct and indirect costs incurred in connection with the acquisition of rights-of-way for, and constructing and equipping, tollway project. This shall include, without limitation, the cost of the acquisition of all lands, rights-of-way, property, rights, easements, and interest acquired by an authority; the cost of demolishing or removing buildings or structures on the land so acquired; the cost of acquiring any lands to which the buildings or structures may be moved; the cost of all machinery and equipment, financing charges, interest prior to and during construction, and, for a period of not exceeding two (2) years after construction, the funding of a debt service reserve if determined to be necessary by the authority involved; the cost of traffic estimates,engineering fees, legal fees, plans, specifications, surveys, estimates of cost and revenues, any other expenses or expenditures necessary or incidental to determining the feasibility or practicability of a tollway project, administration expense, and any other expense, cost, or expenditure necessary or incidental to the construction of a tollway project, the financing of the construction, and the placing of the tollway project into operation. Any obligation, expense, or expenditure incurred or made by the State Highway Commission with state or federal funds, or any other state or United States agency or department with the authority or approval, prior or subsequent, of an authority for matters pertaining to a tollway project including, without limitation, construction, traffic surveys, boring, preparation of plans and specifications, engineering services, and any other expenses, costs, or expenditures of whatever nature shall be regarded as a part of the costs of a tollway project and shall be reimbursed to the State Highway Commission or other agency or department of the state or United States out of the proceeds of revenue bonds hereafter authorized, or out of any other available funds of an authority;

(4) "Public roads" or "public highways" means all public highways and roads which at any time are part of the state highway system, and all roads and highways which are part of the county road system of the State of Arkansas, and all streets and roadways maintained by any municipality, improvement district, or political subdivision in the State of Arkansas;

(5) "Bonds," "tollway revenue bonds," or "revenue bonds" means revenue bonds of an authority authorized under and issued pursuant to the authority conferred by this chapter;

(6) "Owner" means all individuals, partnerships, associations, corporations, or organizations having any title or interest in any property, rights, easements, or interest authorized to be acquired by and under the authority conferred by this chapter;

(7) "Revenues" embraces all tolls, rentals, gasoline tax revenues, gifts, grants, moneys, charges, and other funds and property of whatever nature coming into the possession of, or under the control of, the authority by virtue of this chapter except the proceeds derived from the sale of revenue bonds issued under the provisions of this chapter.



§ 14-303-104 - Tollway projects declared public properties -- Ad valorem tax exemption.

All tollway projects, and all the properties thereof, are legislatively determined and declared to be public properties used exclusively for public purposes and the legislative intent is that tollway projects, and all properties thereof, shall be exempt from ad valorem taxes under and pursuant to the provisions of Arkansas Constitution, Article 16, Section 5.






Subchapter 2 - -- Municipal Tollway Authorities

§ 14-303-201 - Creation and members.

(a) Any city of the first class may by ordinance create a municipal tollway authority, herein sometimes referred to as "the authority," composed of five (5) citizens who are qualified electors of the city involved.

(b) The ordinance creating the authority shall appoint the members of the authority. Of those first appointed, one (1) shall serve for a term of one (1) year, one (1) shall serve for a term of two (2) years, one (1) shall serve for a term of three (3) years, one (1) shall serve for a term of four (4) years, and one (1) shall serve for a term of five (5) years. These terms shall be determined by lot at the first meeting of the authority. Upon the expiration of the respective terms, successor members of the authority shall be appointed by the remaining members, subject to approval of the governing body of the city involved, with each such appointee to serve for a term of five (5) years.

(c) In the event of a vacancy occurring on the authority, the remaining members of the authority, subject to the approval of the governing body of the city involved, shall appoint a member to serve the unexpired term.

(d) All members of the authority shall file the oath required by law in the State of Arkansas for public officials.

(e) Any member of the authority may be removed only for cause by the governing body of the city involved after a hearing of which the member proposed to be removed is given reasonable notice and an opportunity to be heard.

(f) Members of the authority shall receive no pay for their services but shall be entitled to actual expenses incurred in the performance of their duties as members of the authority.



§ 14-303-202 - Organization.

(a) The authority shall elect from among its members a chairman and a secretary who shall serve for such terms as the authority shall determine.

(b) The secretary shall be the authority's disbursing agent and executive officer. The secretary shall furnish bond, with a corporate surety, in the penal sum of fifty thousand dollars ($50,000) on the condition that he will faithfully perform his powers, functions, and duties, and properly handle all funds received and disbursed by him and account therefor. The premium on the bond shall be a proper charge against funds of the authority.



§ 14-303-203 - Meetings.

(a) Meetings of the authority shall be held on call by the chairman or by any three (3) or more members, upon reasonable advance notice to each member, at such places as may suit the authority's convenience.

(b) A quorum for the transaction of business at any meeting shall consist of not less than three (3) members, and the affirmative vote of three (3) members shall be requisite for the authorizing or approving of any action or the passage or adoption of any motion or resolution.



§ 14-303-204 - Powers and duties.

An authority is authorized and empowered to:

(1) Acquire, by purchase or exercise of eminent domain, sites, and rights-of-way for and to construct, reconstruct, extend, maintain, repair, and operate tollway projects as defined in this chapter at such locations within the city involved as it shall determine and, in accordance with such design and construction standards as it shall determine, subject to the approval of the State Highway Commission. In this connection, an authority is authorized to acquire, and the State Highway Commission is authorized to convey to an authority, with this to constitute the sole authority required notwithstanding the provisions of any other laws pertaining to the disposition of state property, for inclusion in a tollway project any portion of a public highway, including necessary lands and interest therein, constructed or under construction, upon such terms and for such consideration as the State Highway Commission and the authority may agree upon. Projects shall be constructed in accordance with applicable laws pertaining to competitive bidding, contracting, performance, and payment bonds, and other matters applicable to street construction, which laws, as they may be amended or changed from time to time are incorporated by reference;

(2) Apply for, receive, accept, and use any moneys and properties from agencies of the Government of the United States of America, from any state or other governmental agency, from any public or private corporation, agency, or organization of any nature, and from any individual or group of individuals;

(3) Invest and reinvest any of its moneys;

(4) Establish accounts in one (1) or more banks, and, from time to time, make deposits in, and withdrawals from, such accounts;

(5) Contract and be contracted with;

(6) Obtain the necessary funds for financing the objects specified in this section including, without limitation, the proceeds of the sale of revenue bonds authorized by this chapter;

(7) Purchase, lease, or rent, and receive bequests or donations of, and sell or barter any real, personal or mixed property, or convert into money any property bequeathed or donated to it not needed or which cannot be used in the form received;

(8) Fix and revise from time to time, and charge and collect, tolls for transit over each tollway project constructed by it;

(9) Establish rules and regulations for the use of each tollway project;

(10) Employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, and such other employees and agents as may be necessary in its judgment and fix their compensation;

(11) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers and authority conferred by this chapter and carry out the intent and purposes of this chapter.






Subchapter 3 - -- Construction of Tollway Projects

§ 14-303-301 - Prerequisites to undertaking project.

No tollway project shall be undertaken unless and until the tollway project involved shall have been thoroughly studied with respect to traffic, engineering, costs, and financing, and unless the authority involved makes, by resolution entered in the records of that authority, a determination based upon the study that:

(1) Sufficient public funds for construction of the proposed tollway are not available; and

(2) The construction of the proposed tollway can be financed wholly through the investment of private funds in revenue bonds.



§ 14-303-302 - Surveys, etc., on private lands.

(a) An authority, and its authorized agents and employees, may enter upon any lands, waters, and premises for the purposes of making such surveys, soundings, drillings, and examinations as they may deem necessary or desirable for the purposes of carrying out the authority conferred by this chapter. Such entries shall not be deemed trespasses, nor shall such entries for such purposes be deemed entries under any condemnation proceedings which may then be pending.

(b) An authority shall make reimbursement to the owners for any actual damage resulting to the lands, waters, and premises as a result of such activities, and reimbursements shall be part of the project costs.



§ 14-303-303 - Eminent domain.

(a) The power of eminent domain is expressly conferred upon authorities, created pursuant to the provisions of this chapter.

(b) In the event that any lands, or interest therein, determined by an authority to be necessary for any tollway project cannot be acquired by negotiation, the authority involved is empowered to institute condemnation proceedings for the acquisition of the lands, or the interest therein, desired by it.

(c) The condemnation proceedings under the power of eminent domain may be exercised in the manner now provided for taking private property for rights-of-way for railroads as provided by §§ 18-15-1202 -- 18-15-1207, as amended, or in the manner provided by §§ 18-15-301 -- 18-15-307, as amended, or pursuant to any other statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain by the State of Arkansas, or by any of its officers, agencies, or departments, or by political subdivisions of the State of Arkansas.

(d) Title to, and all interest in, lands acquired by an authority, by purchase or by condemnation, shall be taken in the name of the authority involved.



§ 14-303-304 - Grade separations -- Lines and grades.

In connection with the construction of any tollway project, an authority is authorized to construct grade separations at intersections of any tollway project with public highways and to change and adjust the lines and grades of public highways so as to accommodate the lines and grades to the design of the grade separation. The cost of the grade separations and any damages incurred in connecting and adjusting the lines and grades of public highways shall be ascertained and paid by the authority involved as part of the costs of the tollway project involved.



§ 14-303-305 - Approval required to change highway location.

An authority shall not change the location of any portion of a public highway which is a part of the state highway system without the prior approval of the State Highway Commission, nor a public highway subject to the exclusive jurisdiction of a county court without the prior approval of the county court involved.



§ 14-303-306 - Highway vacation or relocation.

Any public highway affected by the construction of a tollway project may be vacated or relocated by an authority in the manner provided by law for the vacation or relocation of public roads. Any damages awarded on account thereof shall be paid by the authority involved as part of the project costs.



§ 14-303-307 - Relocation or removal of tollway facilities.

Whenever an authority shall determine that it is necessary for transmission facilities, including tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of whatever nature existing or used in connection with public and private utilities, pipeline companies, or pipeline operators which now are, or hereafter may be, located in, on, along, over, or under any tollway project, to be relocated in the tollway project, or to be removed from the tollway project, the owner or operator of the transmission facilities shall relocate or remove the transmission facilities in accordance with the order of the authority involved. However, the cost and expenses of the relocation or removal, including the cost of installing the facilities in new locations, and the cost of any lands, or any rights or interest in lands and any other rights acquired to accomplish the relocation or removal, shall be ascertained and paid by the authority involved as part of the project costs.






Subchapter 4 - -- Tollway Project Revenues

§ 14-303-401 - Powers of authority.

(a) An authority is authorized to fix, revise, charge, and collect tolls for the use of each tollway project and the different parts or sections thereof; to contract with any person, partnership, association, corporation, or organization desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for placing thereon telephone, telegraph, electric light or power lines, and other facilities, or for any other purpose; and to fix the terms, conditions, rents, and rates of charges for such use. However, public utilities, rural cooperatives, political subdivisions, and pipeline companies may construct and maintain crossings of tollway projects with their facilities, without charge, if the facilities are constructed and maintained in compliance with reasonable requirements of public safety, and all costs of restoring the projects to as good a condition as they were before being disturbed, are paid by the owner of the facilities.

(b) The tolls charged by an authority shall not be subject to supervision or regulation by the city involved or by any other commission, board, bureau, agency, or political subdivision of the State of Arkansas.



§ 14-303-402 - Deposit of revenues.

The tolls and all other revenues derived from the tollway project involved, sometimes collectively referred to as "tollway project revenues," shall be deposited, as and when received, into special accounts of the authority in those depository banks or trust companies as may be designated from time to time by the authority, with the accounts to be appropriately designated to indicate the particular tollway project involved.



§ 14-303-403 - Use of revenues.

(a) The tollway project revenues are to be used solely as authorized in this chapter.

(b) The tollway project revenues shall be used:

(1) To pay the reasonable expenses of maintenance, repair, and operation of the tollway project involved, including, without limitation, reimbursing of any state or United States agency or department for expenses paid or incurred for maintenance, repair, or operation of the tollway project involved;

(2) To pay the principal of, and interest on, all revenue bonds issued for financing the cost of the tollway project involved as the principal and interest become due, including the original issue or issues, bonds issued for reconstruction and extension, and refunding bonds, as in this chapter authorized;

(3) For the creation of such maintenance and debt service reserves as the authority involved may determine and specify in the trust indenture securing the revenue bonds involved; and

(4) For the redemption of bonds prior to maturity, if provision is made for redemption, all as shall be specified in detail in the trust indenture securing the revenue bonds involved.



§ 14-303-404 - Pledge of revenues to pay off bonds.

(a) The pledge of tollway project revenues to the payment of the principal of and interest on the revenue bonds shall be valid and binding from the time the pledge is made.

(b) The tollway project revenues so pledged shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act.

(c) The lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against an authority, irrespective of whether the parties have notice thereof.

(d) Neither the resolution of an authority, nor any trust indenture by which a pledge is created, need be filed or recorded in any office or other place except in the records of the authority involved, and in the office of the circuit clerk and ex officio recorder of the county in which the city involved is located.



§ 14-303-405 - Turnpike gasoline tax revenues.

(a) Reference is made to Acts 1967, No. 43 [repealed], and particularly to § 12 of Acts 1967, No. 43 [repealed].

(b) It is intended and is provided that any tollway project hereunder shall participate in "turnpike gasoline tax revenues" to the same extent as though the tollway project hereunder were a turnpike project under § 12 of that act.






Subchapter 5 - -- Tollway Revenue Bonds

§ 14-303-501 - Issuance generally.

(a) An authority is authorized and empowered to issue from time to time tollway revenue bonds in principal amounts sufficient to pay the costs of a tollway project.

(b) No more than one (1) tollway project may be involved as to any issue of tollway revenue bonds hereunder, but for a tollway project there may be more than one (1) issue of bonds, or there may be one (1) issue sold and delivered in series.

(c) There may also be a subsequent issue or subsequent issues of bonds for all or any of the following purposes:

(1) Completing the construction of a tollway project;

(2) Reconstruction work on a tollway project when the amount involved is such that it cannot be handled as an item of maintenance and repair out of all tollway project revenues; or

(3) The extension of a tollway project, subject in each instance to such conditions as to the available and estimated tollway project revenues and other conditions, to insure the prompt payment of the principal and interest of subsequent bond issues, as the authority involved shall determine and specify in its resolution authorizing, or in the trust indenture securing, the bonds. In all instances, priority between and among issues and successive issues shall be controlled by the resolution of the authority authorizing the issuance of bonds or by the trust indenture securing the bonds. Tollway revenue bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 14-303-502 - Authorizing resolution.

(a) Tollway revenue bonds shall be authorized by resolution of the authority involved.

(b) They may be coupon bonds payable to bearer; may be registrable as to principal only with interest coupons; or may be registrable as to both principal and interest without coupons; and may be made exchangeable for bonds of another denomination, which bonds of another denomination may in turn be either coupon bonds payable to bearer, bonds registrable as to principal only with coupons, or bonds registrable as to both principal and interest without coupons. The bonds may be in such form and denominations; the bonds may have such date or dates; the bonds may mature at such time or times; the bonds may bear interest payable at such times and at such rate or rates, provided that no bonds may bear interest at a rate exceeding seven percent (7%) per annum; the bonds may be payable at such place or places within or without the State of Arkansas; the bonds may be subject to such terms of redemption in advance of maturity at such prices, including such premiums; and the bonds may contain such terms and provisions, all as the authority involved shall determine.

(c) The authorizing resolution may contain any other terms, covenants, and conditions that are deemed desirable by the authority involved including, without limitation, those pertaining to the custody and application of bond proceeds, the maintenance of various funds and reserves, the nature and extent of the security, and the rights, duties, and obligations of the authority involved and of the holders and owners of the bonds.



§ 14-303-503 - Trust indenture.

(a) The resolution of an authority authorizing the issuance of bonds may provide for the execution, by the authority involved with a bank or trust company within or without the State of Arkansas, of a trust indenture.

(b) The trust indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to the custody and application of the proceeds of bonds, the collection and disposition of tollway project revenues, the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the authority involved, and the trustee for the holders and owners of the bonds, and the rights of the holders and owners of the bonds.



§ 14-303-504 - Sale -- Limitations.

(a) Bonds issued under the authority of this chapter shall be sold at public sale or at private sale, upon the written approval of the State Securities Commissioner based on his finding that a private sale will be in the best interest of the authority involved.

(b) Any sale of the bonds will be for a price including, without limitation, sale at a discount, and in a manner the authority involved may determine, but in no event shall the authority involved pay more than seven percent (7%) interest on the amount received, computed with relation to the absolute maturity of the bonds in accordance with the Standard Tables of Bond Values.

(c) Supplemental and dual coupons shall not be permitted, and the bonds shall not be subject to conversion.



§ 14-303-505 - Execution.

(a) Bonds shall be executed by the manual or facsimile signature of the chairman and by the manual signature of the secretary of the authority involved.

(b) Coupons attached to the bonds shall be executed by the facsimile signature of the chairman. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery date of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(c) Each authority shall adopt and use a seal in the execution and issuance of bonds, and each bond shall be sealed with the seal of the authority involved.



§ 14-303-506 - Obligation and liability.

(a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter, and the bonds issued hereunder shall be obligations only of the authority involved. In no event shall they constitute an indebtedness of the State of Arkansas or of the city involved within the meaning of any constitutional or statutory limitation or for which the faith and credit of the state or the city are pledged.

(b) No member of an authority shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this chapter unless that member shall have acted with a corrupt intent.



§ 14-303-507 - Security and payment of bonds.

(a) The principal of, and interest on, all revenue bonds issued under the authority of this chapter shall be secured solely by a pledge of, and shall be payable solely from, tollway project revenues.

(b) They shall not be secured by a statutory or forecloseable mortgage lien on the tollway project, or any of the facilities, of or in connection with, the tollway project.

(c) Each resolution authorizing the issuance of bonds, each trust indenture executed and delivered to secure the bonds, and this chapter shall constitute a contract by and between the authority involved and the holders and owners of the bonds issued under this chapter. This contract and all covenants, agreements, and obligations therein, including, without limitation, an obligation on the part of the authority involved to always operate the tollway project as a revenue producing undertaking so long as any bonds are outstanding, to properly maintain the tollway project, and to charge and collect tollway project revenues in required amounts, all as specified in detail in the resolution, the trust indenture, and in this chapter shall be promptly performed in strict accordance with the terms and provisions of the contract. The contract, all rights of the trustee and of the holders and owners of the bonds, and the obligations of the authority may be enforced by mandamus or any other appropriate proceeding at law or in equity.



§ 14-303-508 - Default -- Receiver.

(a) In the event of a default in the payment of the principal of, or interest on, any revenue bonds issued under this chapter, any court having jurisdiction may appoint a receiver to take charge of the tollway project involved.

(b) The receiver shall have the power to:

(1) Operate and maintain the tollway project involved;

(2) Charge and collect tolls sufficient to provide for the costs of the receivership and operating expenses of the tollway project;

(3) Provide for the payment of the principal of and interest on the revenue bonds;

(4) Apply the revenues derived from the tollway project in conformity with this chapter and in conformity to the resolution and indenture authorizing and securing the bonds.

(c) When the default has been cured, the receivership shall cease and the tollway project returned to the authority involved.

(d) The relief afforded by this section shall be construed to be in addition and supplemental to the remedies that may be afforded the trustee for the bondholders and the holders and owners of the bonds in the resolution and indenture authorizing and securing the bonds.



§ 14-303-509 - Refunding bonds.

(a) Revenue bonds may be issued for the purpose of refunding any bonds issued under the authority of this chapter.

(b) Such refunding bonds may be combined into a single issue with revenue bonds issued for the purpose of completing, reconstructing, or extending the tollway project.

(c) Refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement thereof, as shall be specified by the authority in the trust indenture securing the refunding bonds.

(d) The resolution authorizing and the trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority of lien on tollway project revenues pledged for their payment as was enjoyed by the bonds refunded thereby.

(e) Refunding bonds shall be sold and secured in accordance with the provisions of this chapter pertaining to the sale and security of revenue bonds.



§ 14-303-510 - Revenue bonds made securities.

(a) Revenue bonds issued under the authority of this chapter are made securities in which all insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

(b) The revenue bonds are made securities which may properly and legally be deposited with, and received by, any state or municipal officer or any agency or political subdivision of this state for any purpose for which the deposit of bonds or obligations of this state is now or may hereafter be authorized by law.

(c) Any municipality or county; any board, commission, or other authority established by any such municipality or county, or the boards of trustees, respectively, of any retirement fund or retirement system created by, or pursuant to, authority conferred by the General Assembly may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this chapter. Bonds issued under the authority of this chapter shall be eligible to secure the deposit of public funds.



§ 14-303-511 - Bonds -- Tax exemption.

The principal of, and interest on, bonds issued under the authority of this chapter shall be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes.



§ 14-303-512 - Authority to operate project after completion of payments.

(a) Except as provided in this section, when the principal of, and interest on, all bonds issued under the authority of this chapter in connection with a particular tollway project shall have been paid, or the required provision made for their payment, and upon resolution of the authority involved filed with the city clerk of the city involved, that tollway project shall be and become part of the city's street system and shall thereafter be operated by the city free of tolls and charges.

(b) At the time of the final payment of principal and interest, or the making of adequate provision therefor, of outstanding revenue bonds with reference to a particular tollway project, the authority involved may determine and declare, by resolution entered in its records, that the tollway project involved is not to become part of the city street system, but is to continue to be operated. The tollway project revenues derived therefrom over and above expenses of maintenance, repair, and operation are to be pledged to and used for the payment of revenue bonds issued for financing the cost of another tollway project. However, no such pledge or use of tollway revenues for the payment of the principal and interest of bonds for any other tollway project shall be undertaken until the principal and interest of all outstanding bonds of the tollway project involved shall have been fully paid, or the required provision made for their payment.



§ 14-303-513 - Studies of proposed projects -- Expenses.

(a) An authority and the State Highway Commission are authorized to enter into arrangements or to enter into agreements, as may be determined by them to be necessary or desirable for:

(1) The investigation and study of any proposed tollway project;

(2) The use of State Highway Commission engineering and other forces, including consulting engineers and traffic engineers;

(3) The purpose of effecting such study; or

(4) The obtaining and use of outside engineering and traffic and other expert studies; all as may be necessary or desirable in connection with a proposed tollway project, with all expenses in connection therewith, which are paid by the State Highway Commission, to be deemed part of the project costs.

(b) Upon the sale of bonds all such expenses incurred by the State Highway Commission are to be reimbursed to that commission out of the proceeds of the bonds.









Chapter 304 - Parking Authorities

Subchapter 1 - -- General Provisions

§ 14-304-101 - Declaration of policy.

The General Assembly determines and declares that:

(1) Excessive curb parking of motor vehicles on roads and streets in the cities and towns of the State of Arkansas and the lack of adequate off-street parking facilities create congestion, obstruct the free circulation of traffic, diminish property values, and endanger the health, safety, and general welfare of the public;

(2) The provision of conveniently located off-street parking facilities is therefore necessary to alleviate those conditions; and

(3) The establishment of public off-street automobile parking facilities is deemed to be a proper public or municipal purpose.



§ 14-304-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Automobile" means and includes any vehicle which is self-propelled, including, but not limited to, passenger cars, trucks, vans, and buses; and

(2) "Public off-street automobile parking facilities" means accommodations provided, with or without charge, by public authority for the parking of automobiles off the street or highway and open to public use and may:

(A) Consist of lots, garages, or other structures and accessories; and

(B) Be surface facilities or facilities above or below the ground.



§ 14-304-103 - Creation.

The city council or other governing body of cities and towns is authorized to create a parking authority within its jurisdiction for the purpose of establishing public off-street automobile parking facilities.



§ 14-304-104 - Members.

(a) The parking authority shall consist of five (5) members.

(b) The members shall be appointed by the mayor and approved by the council or other legislative body of the city creating the authority, and they shall be qualified electors residing in the city or incorporated town. They cannot hold any elective office of the city, county, or state.

(c) The members of the authority shall be appointed for periods of one (1), two (2), three (3), four (4), and five (5) years, respectively, so that the term of one (1) member shall expire each year after the creation of the authority.

(d) Upon the termination of office of each member, his successor shall be appointed for a term of five (5) years and shall serve until his successor shall have been appointed and qualified.

(e) The members of the authority shall receive no compensation for their services.



§ 14-304-105 - Personnel.

(a) The authority shall have authority to employ such persons as it deems necessary in furtherance of its duties hereunder.

(b) The employees authorized by this chapter shall be chosen by the civil service commission of the respective city or town in the manner now required by law.



§ 14-304-106 - Authority to establish and supervise facilities -- Prohibitions.

(a) The parking authority of the cities and towns, acting alone or in cooperation with other parking authorities or with any federal or state agency, is authorized to:

(1) Plan, design, locate, finance, acquire, and own property for, and construct, alter, enlarge, use, maintain, operate, and lease off-street automobile parking facilities wherever and to the extent that the facilities are deemed necessary within its respective jurisdiction; and

(2) Supervise and control all other matters pertaining to the parking of vehicles.

(b) However, the sale, storage, or dispensing of any product used in or for the servicing of motor vehicles shall not be permitted on or in connection with parking facilities.



§ 14-304-107 - Authority to contract.

(a) Any municipal parking authority created pursuant to the provisions of this chapter, is authorized to enter into contracts with any other public agency or with any private person or firm for the operation, maintenance, and management of any one (1) or more off-street automobile parking facilities established by the authority.

(b) Any contract shall be for such term, not to exceed twenty (20) years, and may contain such provisions as shall be approved by the parking authority.

(c) The contract shall be an obligation only of the authority, payable solely from revenues derived from parking facilities under the jurisdiction of the authority, and shall not constitute an obligation or indebtedness of the municipality within the meaning of any constitutional or statutory limitations.

(d) All such contracts entered into prior to June 28, 1985, are ratified and confirmed.



§ 14-304-108 - Planning, designing, and locating facilities.

(a) The parking authority, after a thorough investigation of the parking problem within its jurisdiction, shall formulate for public presentation a master plan of automobile parking facilities as a guide for the further provision for parking facilities, properly integrated with present and proposed traffic facilities, subject to alteration as necessary.

(b) A program of construction and method of financing shall likewise be formulated.

(c) The parking authority is authorized to so design and locate any off-street automobile parking facilities as to best serve the public purpose for which such facilities are intended.

(d) Such facilities may consist of:

(1) Lots, improved or unimproved;

(2) Single or multi-level garages; or

(3) Other structures and accessories.



§ 14-304-109 - Acquisition of property and property rights.

For the purpose of this chapter, the parking authority is authorized to acquire private or public, real or personal property and property rights, above, at, or below the surface of the earth necessary for off-street automobile parking facilities by purchase, eminent domain, gift, lease, or otherwise.



§ 14-304-110 - Construction of facilities.

(a) The parking authority is authorized to construct or cause to be constructed public off-street automobile parking facilities above, at, or below the surface of the earth including buildings, structures, equipment, entrances, exits, fencing, and all other accessories necessary or desirable for the safety or convenience of motorists using the facilities.

(b) The contracts for any of the above are to be awarded to the lowest responsible bidder in the same manner as contracts are authorized by law to be awarded in connection with highways or streets within the jurisdiction of the respective parking authority.



§ 14-304-111 - Records and reporting.

Every parking authority shall maintain proper accounting and financial records of all transactions and provide and file annual financial statements with the city clerk.






Subchapter 2 - -- Revenue Bonds






Chapter 305-314 - [RESERVED.]

[Reserved]






Subtitle 19 - Roadways, Bridges, and Parking Improvement Districts

Chapter 315 - General Provisions

[Reserved]



Chapter 316 - Road Improvement Districts Generally

Subchapter 1 - -- General Provisions

§ 14-316-101 - Road improvement tax generally.

(a) All taxes levied by road improvement districts in this state, whether organized under general or special laws, shall be payable between the first Monday in January and April 10 of each year.

(b) This section shall not apply to Greene County.



§ 14-316-102 - Bonds of road improvement districts validated.

(a) All acts and proceedings of commissioners of road improvement districts heretofore organized in the State of Arkansas under the general road law, commonly known as the Alexander Road Law, or under special acts, where bonds have been issued for the purpose of paying valid indebtedness of the districts and where the bonds have been delivered prior to January 1, 1927, are declared to be valid acts and proceedings as if all proceedings and formalities required by law had been fully complied with.

(b) All bonds so issued by the districts in payment of valid indebtedness thereof are valid and binding obligations upon the districts under all laws of this state as if all proceedings and formalities pertaining to the issuance of the bonds as required by law had been fully complied with.

(c) However, this section shall not affect or make valid any fraudulent acts on the part of commissioners of those districts and shall not validate any fraudulent issuance of bonds by the districts.



§ 14-316-103 - Funding and refunding outstanding bonded indebtedness.

(a) Any road improvement districts of this state, whether organized and created under general law or by special act of the General Assembly, shall have power to fund and refund its outstanding valid bonded indebtedness or judgments on its bonded indebtedness and accrued matured interest thereon on such terms as the commissioners or directors of the districts shall deem for the best interest of the districts and, to that end, may issue the negotiable bonds of the districts, with interest coupons attached.

(b) (1) The commissioners or directors of the districts may exchange new bonds for the outstanding bonds, including accrued matured interest coupons, or may issue and sell the new bonds and use the proceeds thereof to pay the outstanding bonds or judgments and accrued interest thereon.

(2) The refunding bonds shall not be issued in a greater amount than is necessary to pay the outstanding bonds or judgments and accrued interest thereon to the date of the refunding bonds, plus printing, trustee, legal, and other necessary expenses incurred in connection with the issuance of the refunding bonds.

(3) No refunding bonds shall bear a greater rate of interest than three percent (3%) per annum, nor shall they be disposed of at less than par. However, bonds bearing a lower rate of interest than three percent (3%) per annum may be sold at a discount on a basis whereby the district shall not be required to pay approximately more than if the bonds had been sold at par bearing three percent (3%) interest.

(4) All such refunding bonds:

(A) Shall be negotiable instruments and may have coupons evidencing interest, payable at annual or semiannual periods;

(B) Shall have all the rights of security, including liens on assessment of benefits and levy of taxes on the lands, together with all remedies for their collection that are provided for the bonds to be refunded or the bonds on which the judgments to be refunded are based; and

(C) May be further secured by a pledge and mortgage of the assessment benefits and taxes in the district, to be executed by the directors or commissioners.



§ 14-316-104 - Allotment of funds where improvement districts embrace lands in more than one county.

In those situations where the boundaries of a road improvement district embrace lands in more than one (1) county and any of the counties have available funds, either directly from the State Treasury or by action of the quorum court, to apply on the bonded indebtedness of road improvement districts in that county, the basis of ascertaining the proportion of the bonded indebtedness owing by the road improvement district that should be considered in allotting funds to road improvement districts in that county shall be the relation that the assessment of benefits in that county bears to the assessment of benefits in the road improvement district. The percentage that the assessment of such benefits in any of such counties is of the entire assessment of benefits in such district shall be the percentage of the bonds of such district entitled to allotments in that county.



§ 14-316-105 - Cancellation of records of unsatisfied liens when there are no unsatisfied obligations.

(a) Whenever it shall appear to the chancery court of any county, upon the petition of any interested person, that there is of record any unsatisfied lien by virtue of any assessment of benefits or mortgage created under the authority of any general or special road improvement district laws of this state, and that all assessments, bonds, or other obligations of the road improvement district, to secure the payment thereof, have been paid; or that such improvement has been completed or abandoned without the issuance of bonds and there are no unpaid obligations of that district, but there remains of record the unsatisfied lien of assessment of benefits against the lands within that district, the chancery court shall, if it finds the allegations of the petition to be true, enter an order cancelling the unsatisfied liens of assessment and setting aside any judgment theretofore rendered in the court for foreclosure of any delinquent assessments, penalties, and costs then remaining unsatisfied. The court shall also have the power to cancel, set aside, and hold for naught any title held by any district coming under the terms and provisions of this section.

(b) Upon the rendition of the order or decree by the chancery court, the circuit clerk or chancery clerk, as the case may be, is empowered and directed to enter upon the proper record in his office a satisfaction of the mortgage, delinquent assessment of benefits, or other court order or instrument creating a lien against the lands within the district, and a release of the lien thereunder.



§ 14-316-106 - Cancellation of assessment liens when roads are taken by state or no bonds were issued.

All liens are cancelled when:

(1) There is of record any unsatisfied lien by virtue of any assessment, pledge, or mortgage, delinquent record, or decree of foreclosure made or created under authority of any general or special law relating to a road improvement district of this state or bridge improvement district of which all bonds and other obligations of the district have been paid, and the district has been completely absorbed or taken over by the state or by the Arkansas State Highway and Transportation Department; or

(2) The improvements have been completed or abandoned without the issuance of bonds, there are no outstanding obligations of the district, and there remains of record an assessment of benefits lien against the lands of the district.



§ 14-316-107 - Cancellation of district-acquired delinquent tax title.

In the event there has been a sale to the district of any lands for delinquent taxes and some manner of title is still held by the district, the title so acquired is divested out of the district, cancelled, and held for naught. The title shall in no wise constitute a lien on the property or a cloud on the title to the property.



§ 14-316-108 - Road and school district boundaries to be coextensive.

When any road district in the State of Arkansas dissects any school district in this state wherein the lands and property of a majority of the property owners in the school district lie in an adjoining road district but in the same school district, the boundary lines of the road district so dissecting shall follow and be the same as the boundary lines of the school district.



§ 14-316-109 - Route change to avoid dangerous railroad crossing.

(a) In road and highway districts where the act creating the district, and amendments thereto, do not permit a change in plans of the district or where by act of the General Assembly the roads to be built are specifically defined or otherwise limited, and where the road is not completed and a minor change in route or an addition to the road would enable the traveling public to avoid a dangerous railroad grade crossing, the board of commissioners is authorized to make the minor changes in route or to make an addition to the roads to be built that will enable the traveling public to avoid a dangerous grade crossing. If the change in route or addition to the road is not planned over existing public roads, then the change or addition shall only be made with the approval of the county court. The commissioners shall then lay out a public road over the proposed route if the court approves the change or addition.

(b) If it is necessary to increase the assessed benefits or to increase the annual levy of any district, both in acreage and assessed valuation of property, in order to make a change in route or addition to a road in order to enable the traveling public to avoid a dangerous grade crossing, then the change shall only be made with the consent of a majority of the landowners of the district.






Subchapter 2 - -- Collection and Disposition of Taxes Generally

§ 14-316-201 - Penalty and enforcement.

(a) Any commissioner, officer, agent, or employee of any district who shall wilfully fail or refuse to comply with, or who shall knowingly violate, any of the provisions of this subchapter, shall be guilty of a misdemeanor, and shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(b) The provisions of this subchapter may be enforced by mandamus at the instance of the State Highway Commission or of any interested landowner.



§ 14-316-202 - Examination of records by commission -- Liability for wrongful use of funds.

(a) The State Highway Commission:

(1) Shall have authority to examine the books, records, and accounts of road districts and to have them audited; and

(2) May take any other steps necessary to ascertain the exact status and assets of a road district.

(b) Any commissioner, officer, agent, or employee of a road district wrongfully using or permitting the wrongful use of district funds shall be personally liable therefor. The Attorney General, at the request of the commission, shall prosecute the necessary suit, in the name of the district, to enforce that liability.



§ 14-316-203 - Districts with roads wholly within the state highway system -- Annual report.

(a) On or before January 10 of each year, the commissioners of road districts whose roads, exclusive of any portion within the corporate limits of any city or town of more than two thousand five-hundred (2,500) inhabitants, are wholly included in the state highway system shall file a report with the State Highway Commission showing:

(1) The cash on hand, the amount of delinquent taxes, and all other assets; and

(2) All receipts and disbursements during the previous year.

(b) The report shall state the date of each voucher drawn, the amount, to whom payable, and for what purpose issued.



§ 14-316-204 - Remission of funds for paying bonded indebtedness and interest.

(a) When directed by the State Highway Commission, the commissioners of road districts referred to in § 14-316-203 shall remit all funds on hand from any and all sources, or so much thereof as may be necessary, to the bank or trust company named as payee in the deed of trust securing the bonds of the district, for the purpose of paying the bonds and interest as they mature, to the extent of the funds. However, the districts may retain sufficient amounts of the funds on hand to take care of existing contracts.

(b) In making the allotment provided for in section 3 of Act No. 11, approved February 4, 1927, [superseded], the commission shall only allot to the districts referred to in § 14-316-203 having funds on hand in an amount which, when added to the funds, will be sufficient to meet the maturing bonds and interest of the district, with the paying charge on that amount.



§ 14-316-205 - Districts with roads not wholly within state highway system -- Tax levy -- Sale of certificates of indebtedness -- Saving clause.

With the approval of the county court, the commissioners in each district whose roads are not wholly included in the state highway system may annually, as necessary, levy a tax not to exceed one percent (1%) on the assessed benefits in the district for the purpose of constructing, repairing, and maintaining roads within the district which are not included in the state highway system. For that purpose, in order not to delay such necessary work, the road improvement district may issue and sell certificates of indebtedness, bearing interest at a rate not exceeding six percent (6%) per annum and for an amount not exceeding one (1) annual tax. These certificates shall be negotiable, shall mature and be made payable within one (1) year after their issuance, and shall constitute a lien and charge against the funds of the district. This section shall not repeal Acts 1923, No. 180, § 1.



§ 14-316-206 - Maintenance of roads not wholly within the state highway system -- Use of funds -- Cooperation with State Highway Commission -- Annual report.

(a) The commissioners of districts whose roads are not wholly included in the state highway system shall, with the approval of the county court of the county in which the greater portion of the lands of the district are situated, or with the approval of the State Highway Commission, use the funds and revenues of the district for the repair and maintenance and completion of construction of the roads not included in the state highway system, and for other lawful expenses.

(1) The approval of the county court or of the State Highway Commission shall not be necessary in paying out funds in compliance with valid contracts now in existence.

(2) In districts in which the mileage of the roads constructed and included in the state highway system and on which the state has done maintenance work is more than the mileage of the roads constructed and not so included and previously maintained by the district, one-half (1/2) of the cash on hand on January 1, 1927, and one-half (1/2) of the delinquent taxes due before January 1, 1927, thereafter collected, and one-half (1/2) of all other assets, except equipment, shall be used as provided in § 14-316-204. In making the allotment provided for in Acts 1927, No. 11, § 3 [superseded], the commission shall only allot to the district an amount which, when added to such funds, will be sufficient to meet the maturing bonds and interest of the district, with the paying charge on that amount.

(b) The commissioners of such districts shall have the right to call on the State Highway Commission for the advice and services of state highway engineers. If the commission shall deem it inexpedient to furnish the services, the districts may, with the consent of the county court or of the State Highway Commission, employ engineers. The compensation of those engineers shall be fixed by the court or the commission consenting to the employment.

(c) On or before January 10 of each year, the commissioners of such districts shall file with the county court a report, duly sworn to by them, showing the items enumerated in § 14-316-203. All districts which are required by subsection (a)(2) of this section to pay one-half (1/2) of their cash, collections, and other assets on maturing bonds and interest of the district shall file a certified report, as provided in § 14-316-203, both with the county court and the State Highway Commission.

(d) The State Highway Commission shall have like authority, and the commissioners, officers, agents, and employees of such districts shall be under a like personal liability, enforceable in like manner, as to that provided in § 14-316-202.



§ 14-316-207 - Payment of outstanding indebtedness and bonds by funds derived from taxes.

(a) Funds derived from taxes in road improvement districts shall be used by each district to pay its bonds, interest, and other valid and outstanding indebtedness which matured prior to January 1, 1927. The balance, if any, shall be used to pay bonds and interest maturing after January 1, 1927, or for construction, repairs, and maintenance, subject to the restrictions set forth in this subchapter which are intended to govern the expenditure of those funds.

(b) In the event any road district has valid and outstanding indebtedness existing prior to January 1, 1927, or maturing thereafter, not evidenced by bonds or interest coupons and which is not taken over by the state by virtue of Acts 1927, No. 11 [superseded], and the districts have no funds on hand with which to pay the indebtedness, the commissioners of the road district may levy a tax from year to year upon the lands in the district sufficient to pay the valid outstanding indebtedness. Upon payment of the indebtedness as provided in this section, any balance or surplus shall be handled in accordance with the further provisions of this subchapter, provided such districts are authorized to refund any such indebtedness.



§ 14-316-208 - Tax collection prohibited except to pay bonds and interest.

Except taxes delinquent on January 1, 1927, no taxes shall be extended or collected by any district whose roads are wholly included in the state highway system except to pay bonds and interest which became due prior to January 1, 1927, or for other liabilities, unless it becomes necessary to extend and collect taxes to pay bonds and interest maturing after January 1, 1927.



§ 14-316-209 - Use of funds -- County road tax vested in county -- Repayment of advances.

(a) Road districts shall be permitted to use funds that are on hand to pay valid outstanding debts of the district existing at the date of the passage of this subchapter.

(b) Any part or portion of the three (3) mill county road tax by authority of law vested in or given to any particularly designated rural road improvement district shall be vested in the county in which the tax originates. It shall constitute a part of the public county road funds of that county. In special road improvement districts in counties to which funds have been advanced for use in completing any unfinished road, the improvement of which is authorized by the law creating the district, the board of commissioners of any such improvement district or any receiver in charge thereof is authorized and directed to repay the sums of money so advanced to any person advancing that amount out of any fund on hand which is not necessary for the payment of bonds of the district maturing prior to January 1, 1927, and accrued interest thereon.






Subchapter 3 - -- Collection of Delinquent Assessments

§ 14-316-301 - Construction.

This subchapter shall be liberally construed to give the assessment and tax list the effect of bona fide mortgages for a valuable consideration, and to give a first lien upon the lands and real property as against all persons, firms, or corporations having an interest therein.



§ 14-316-302 - Enforcement proceedings generally.

(a) If the assessments of road improvement districts and road maintenance districts as certified by the county tax collector shall not be paid by the time fixed by law for the payment of county taxes, which for the purpose of this subchapter shall be between the first Monday in January and April 10 of each year, a penalty of twenty-five percent (25%) is attached for the delinquency, and the board of commissioners shall institute proceedings in the chancery court for the county to enforce the collection of the delinquency.

(b) The court shall give judgment against the lands and the real property for the amount of the taxes, the penalty of twenty-five percent (25%), and interest on the taxes and penalty from the expiration of the time for their payment to the collector at the rate of six percent (6%) per annum, and for all costs of the proceeding.

(c) The judgment shall provide for the sale of the delinquent lands for cash by a commissioner of the court after advertisement as set forth in § 14-316-303.

(d) The proceedings and judgment shall be in the nature of a proceeding in rem, and it shall be immaterial that the ownership of the lands is incorrectly alleged in the proceedings. The judgment shall be enforced wholly against the lands and not against any other property of the defendant.

(e) All or any part of the delinquent lands or real property within the district may be included in one (1) suit instituted for the collection of the delinquent taxes, penalty, and costs.



§ 14-316-303 - Notice.

(a) For two (2) consecutive weeks before judgment is entered for the sale of the lands, weekly notice of the pendency of the suit shall be given by publication in some newspaper in the county having a general circulation therein.

(b) Notice may be in the following form:

"NOTICE"

(c) The complaint above referred to need not allege minor details of organization of the district or the manner of making or levying the assessments or benefits, but it may allege generally the organization of the district and that the taxes sought to be foreclosed are past due and unpaid.



§ 14-316-304 - Trial procedures.

(a) Suits for delinquent assessments shall be conducted in the name of the district and in accordance with the practice and procedure of the chancery courts of this state, except as herein otherwise provided, but neither attorneys ad litem, guardians ad litem, nor any other provisions of § 16-65-403 shall be required, and the suits may be disposed of on oral testimony as in ordinary suits at law.

(b) However, no informality or irregularity in holding any meeting provided for in this subchapter, or in any description, valuation, or assessment of the property, or in the name of the owner, number of acres, or manner of assessment, shall be a valid defense to the action.



§ 14-316-305 - Decree -- Sale of delinquent lands.

(a) At the first regular or adjourned term of the chancery court after the notice has been published for three (3) consecutive weeks and not earlier than five (5) days after the last insertion of the notice, the suit shall stand for trial unless a continuance is granted to a delinquent for some good cause shown, in the discretion of the court. The continuance shall not affect the court's duty to proceed with the delinquents as to whom no continuance was granted.

(b) In all cases where the notice has been published as provided in subsection (a) of this section and no answer has been filed, or where answer is filed and the cause decided for the plaintiff, the chancery court by its decree shall grant the relief prayed for in the complaint, shall tax as part of the cost a reasonable attorney's fee for the plaintiff, and shall direct the commissioner to sell the land described in the complaint at the front door of the county courthouse to the highest and best bidder for cash in hand, after having first advertised the sale, such advertisement to include all lands embraced in the decree, for two (2) weeks consecutively in some newspaper published in the county.

(c) If all lands are not sold on the day advertised, the sale shall be continued from day to day until completed.

(d) The commissioner shall by proper deed convey title to the purchaser as against all others whomsoever, saving to infants and insane persons having no guardians and curators, the rights they now have by law to appear and except to the proceedings within twelve (12) months after their disabilities have ended.

(e) The commissioner conducting the sale shall be allowed a reasonable fee, to be fixed by the chancery court, which shall be taxed as costs in the case.

(f) The commissioner shall keep an accurate list of all lands sold and shall account to the board of commissioners for all money derived from the sale of delinquent lands.



§ 14-316-306 - Bidding by district -- Conveyance of indefeasible title.

In any case where property is offered for sale by the commissioner as provided in § 14-316-305 and the sum of the taxes, together with the interest, costs, and penalty, is not bid for the property, the commissioner shall bid therefor, in the name of the district, the whole amount due as aforesaid, and shall execute his deed therefor, as in other cases under this subchapter, conveying the property to the district. All deeds, when executed in conformity with the provisions of this subchapter and recorded, shall be as evidence in all cases showing an indefeasible title in the purchaser, unassailable either at law or in equity.



§ 14-316-307 - Right of redemption.

(a) At any time within three (3) years after the rendition of the final decree by the chancery court provided for in § 14-316-305, the owner of the property may file his petition in the court alleging the payment of taxes for the year for which the lands were sold. Upon the establishment of that fact, the court shall vacate and set aside the decree as to that particular property.

(b) Any owner of real property shall have the same right to redeem any and all property sold at the sale within one (1) year thereafter.









Chapter 317 - Rural Road Improvement Districts

§ 14-317-101 - Definition.

As used in this chapter, unless the context otherwise requires, "lands" or "real property" shall be construed to embrace all property subject to taxation for the purposes of this chapter.



§ 14-317-102 - Violations.

It shall not be lawful for the board of the district, or any officer, member, or agent thereof, to pledge or deposit any bond or coupon issued under the provisions of this chapter as security for payment of any borrowed money or any debt or obligation of the board, or any person, firm, or corporation whatever, nor shall it be lawful for the board of the district, or any officer, member, or agent thereof, to appropriate or use any money arising from the sale of any bond or bonds authorized to be issued under this chapter to any use or purpose whatever other than is herein specified and expressly directed. Any officer, member, or agent of the board of the district who shall violate any of the provisions of this section shall be deemed guilty of a felony and upon conviction shall be punished by imprisonment in the penitentiary for not less than one (1) year nor more than five (5) years.



§ 14-317-103 - Petition for district formation -- In general.

(a) (1) Whenever a two-thirds (2/3) majority in value, acreage, or number of landowners within a proposed road improvement district shall petition the county court to establish a road improvement district to embrace a certain region which it is intended shall be embraced within the boundaries of the district, it shall be the duty of the county court:

(A) To lay off into a road improvement district the territory described in the petition for the purpose of grading, draining, graveling, paving, curbing, and guttering roads, highways, and streets as set forth in the petition; and

(B) To name as commissioners of the district the persons whose names appear in the petition, provided they are property owners in the district, if the petition contains the names and if not, three (3) property owners of the district of integrity and good business ability.

(2) All or portions of incorporated towns or cities may be included in the districts, provided that the area of the district located within the incorporated towns or cities shall be less than a majority of the area of the entire district and provided further that no incorporated town or city or portion thereof shall be included in the district unless it shall be found that a two-thirds (2/3) majority in value of the owners of real property within the affected area of the incorporated town or city, irrespective of a majority elsewhere in the district, have petitioned for formation of the district.

(b) (1) If land in more than one (1) county is embraced in the proposed district, the petition shall be addressed to the circuit court for the county in which the largest portion of the lands lie and all proceedings shall be had in that circuit court. In cases where the district contains lands in more than one (1) county, the words "county court" or "county judge" as used in this chapter shall be construed to mean "circuit court" or "circuit judge," and the words "county clerk" to mean "circuit clerk," unless the context clearly indicates to the contrary. All notices in that event shall be published in newspapers published and having a bona fide circulation in each county in which the district embraces land.

(2) If land in more than one (1) county is embraced in the proposed district, the commissioners of the district shall be selected so as to name at least one (1) property holder in the affected territory of each county in which the district embraces land. However, if the district embraces land in more than three (3) counties, the commissioners of the district shall be selected so that not more than one (1) commissioner shall be a property holder in the territory of any county in which the district embraces land.



§ 14-317-104 - Notice of petition.

(a) Upon the filing of the petition, it shall be the duty of the county clerk to give notice of the filing thereof, describing the territory to be affected and calling upon all persons who wish to be heard upon the question of the establishment of the district, to appear before the county court on a day to be fixed in the notice.

(b) The notice shall be published once a week for two (2) weeks in some newspaper published and having a bona fide circulation in the district where the lands affected are situated.

(c) This notice may be in the following form:

Click here to view form



§ 14-317-105 - Circulation of identical petitions.

Any number of identical petitions may be circulated, and identical petitions with additional names may be filed at any time until the county court acts.



§ 14-317-106 - Hearing on petition -- Appeal.

(a) On the day named in the notice, it shall be the duty of the county court to meet and to hear the petition and to ascertain whether those signing the petition constitute a two-thirds (2/3) majority in value, acreage, or number of landowners within the proposed road improvement district.

(1) If the county court determines that a two-thirds (2/3) majority in value, acreage, or number of landowners within the proposed road improvement district have petitioned for the improvement, it shall enter its judgment laying off the district as defined in the petition and appointing the commissioners named in the petition, if commissioners are named therein and are property holders in the district.

(2) If it fails to find that a two-thirds (2/3) majority in either value, acreage, or number of landowners within the proposed road improvement district have signed the petition, it shall enter its order denying the petition.

(b) If any part of the proposed district shall be located within the corporate limits of an incorporated town or city, the county court shall make a separate finding on the question of two-thirds (2/3) majority in that incorporated town or city.

(1) If the court finds that a two-thirds (2/3) majority in value in the portion of each incorporated town or city that is included in the proposed district, as well as two-thirds (2/3) majority in value, acreage, or number of landowners of rural lands affected, have petitioned for the improvement, it shall enter its judgment laying off the district as defined in the petition and appoint the commissioners named in the petition, if commissioners are named therein and are property holders in the district.

(2) If it fails to find that a two-thirds (2/3) majority in value of the area affected by the proposed district in any incorporated town or city affected or a two-thirds (2/3) majority in either value, acreage, or number of landowners of the lands affected outside of an incorporated town or city has signed the petition, it shall enter its order denying the petition.

(c) Any petitioner or any opponent of the petitioner may appeal from the judgment of the county court creating or refusing to create the district, but the appeal must be taken and perfected within thirty (30) days. If no appeal is taken within that time, the judgment creating the district shall be final and conclusive upon all persons.

(d) The petition shall state the specific purposes for which the district is to be formed. The judgment establishing the district shall give it a name which shall be descriptive of the purpose. The district shall also receive a number to prevent its being confused with other districts for similar purposes.



§ 14-317-107 - District as body corporate.

Each district shall be a body corporate with power to sue and to be sued, and it shall have a corporate seal.



§ 14-317-108 - Commissioners' oath.

(a) Within thirty (30) days after their appointment, the commissioners shall take and file their oath of office with the county clerk. In their oath they shall swear that they will support the Constitution of the United States and the Constitution of the State of Arkansas, that they will discharge faithfully their duties as commissioners, and that they will not be interested, directly or indirectly, in any contract let by the board.

(b) Any commissioner failing to file such oath within the thirty-day period shall be deemed to have declined the office, and the county court shall appoint some property holder as his successor, who shall qualify in like manner within a like time.



§ 14-317-109 - Board organization -- Vacancy.

(a) The board of commissioners shall organize by electing one of its members chairman, and it shall select a secretary.

(b) It may also employ such agents, servants, engineers, and attorneys as it deems best and fix their compensation and the compensation of the secretary.

(c) In case of a vacancy on the board of commissioners, after the commissioners have organized, the remaining commissioners shall select the successor, who shall be a property holder in the district. The person so selected shall qualify by taking the oath of office as prescribed for the original commissioners.



§ 14-317-110 - Liability of board members.

No member of the board of improvement shall be liable for any damages unless it shall be made to appear that he has acted with a corrupt and malicious intent.



§ 14-317-111 - Depository.

The board shall select some solvent bank or trust company as the depository of its funds, exacting of the depository a bond in an amount equal to the amount of money likely to come into its hands.



§ 14-317-112 - Eminent domain.

All districts organized under this chapter shall have the right of eminent domain in order that they may carry out the purpose of their creation. This right shall be exercised in the same manner as in the case of railroads, telegraph, and telephone companies, but without the necessity of making a deposit of money before entering into possession of the property condemned.



§ 14-317-113 - Sale of acquired lands.

Any land that may be acquired by any district organized under this chapter may be sold by the commissioners for the price and on the terms they deem best.



§ 14-317-114 - Bonds generally.

(a) All bonds issued by the commissioners under the terms of this chapter shall be secured by a lien on all lands in the district. The board of commissioners shall see to it that a tax is levied annually and collected under the provisions of this chapter, so long as may be necessary to pay any bond issued or obligation contracted under its authority, and the making of the assessment or levy and collection may be enforced by mandamus.

(b) If any bond or interest coupon on any bond issued by the board is not paid within thirty (30) days after its maturity, it shall be the duty of any court of competent jurisdiction, on application of any holder of the bond or interest coupon so overdue, to appoint a receiver to collect the taxes aforesaid and an assessor to reassess the benefits, if necessary. The proceeds of the taxes and collections shall be applied after payment of costs, first to overdue interest, and then to payment pro rata of all bonds issued by the board which are then due and payable. The receiver may be directed by suit to foreclose the lien of the taxes on the lands, and the suits so brought by the receiver shall be conducted in all matters as suits by the board as hereinbefore provided and with like effect, and the decree and deeds therein shall have the same presumption in their favor. However, when all the sums have been paid, the receiver shall be discharged and the affairs of the district conducted by the board of commissioners as hereinbefore provided.



§ 14-317-115 - Plans for improvement -- Assessor.

(a) Immediately after their qualification, the commissioners shall form plans for the improvement. To that end they may employ such engineers, attorneys, and other assistants as they find necessary and shall file a copy thereof with the county clerk.

(b) (1) They shall thereupon appoint an assessor to assess the benefits which will accrue to the real property within the district from the making of the improvement.

(2) The assessor shall take an oath that he will well and truly assess all benefits that will accrue to the landowners of the district by the making of the proposed improvement.

(3) He shall thereupon proceed to assess the lands within the district and shall inscribe in a book each tract of land. He shall place in one (1) column his valuation of each tract or parcel of land before the improvement is made, which column may be marked "Assessed Value of Land before Improvements Are Made," and in another column he shall place what he thinks will be the value of each tract or parcel of land after the improvement is made, which column may be marked "Assessed Value of Land after Improvements Are Made." If the "Assessed Value of Land after Improvements Are Made" is greater than the "Assessed Value of Land before the Improvements Are Made," as assessed by the assessor for the district, then the difference between the two (2) shall be the assessed benefits that will accrue to each tract by reason of the improvement, but if the "Assessed Value of Land after Improvements Are Made" is less than the "Assessed Value of Land before Improvements Are Made," as assessed by the assessor for the district, then the difference between the two (2) shall be the assessed damages that will accrue to the particular parcel or tract of land by reason of the improvement. The assessor shall enter such assessment of benefits or damages opposite the description of each piece of property in appropriate columns, one (1) of which may be marked "Assessed Benefits," and the other may be marked "Assessed Damages," and in another column the assessor shall show the estimate of the probable cost to the landowner, which may be marked "Estimated Cost."

(4) His assessment shall embrace all the lands and improvements on real estate that will be benefited by the making of the improvement.

(5) The assessor shall place opposite each tract the name of the supposed owner, as shown by the last county assessment, but a mistake in the name shall not vitiate the assessment, and the assessor shall correct errors which occur in the county assessment list.

(6) The assessor shall also assess all damages that will accrue to any landowner by reason of the proposed improvement, including all injury to lands taken or damaged.

(7) Where he returns no such damages to any tract of land, it shall be deemed a finding by him that no damages will be sustained.

(8) When the board shall make the levy of taxes, it shall be the duty of the assessor to extend the amount levied and set that amount opposite each benefit assessed in a column marked "Annual Collection."

(9) The assessor shall hold his office at the pleasure of the board, which can fill any vacancy in the position of assessor.



§ 14-317-116 - County clerk -- Collector.

(a) It shall be the duty of the county clerk of the county to extend taxes annually upon the tax books of the county until the levy is exhausted, and for his services he shall receive a commission of one and one-half percent (11/2%) of the amount so extended.

(b) It shall then be the duty of the collector to collect each year the taxes extended upon the books along with the other taxes until the entire levy is exhausted. For his services in making the collections, the collector shall receive a commission of one and one-half percent (11/2%), and the taxes shall be paid by the collector to the depository of the district at the same time he pays over the county funds.

(c) In counties operating under the unit tax ledger system, the tax collector shall receive a commission of one and one-half percent (11/2%) for extending the taxes and a commission of an additional one and one-half percent (11/2%) for collecting the taxes. County clerks and tax collectors are authorized to employ additional deputies to do the additional work imposed by the terms of this chapter.

(d) No property owner shall be required to pay the improvement taxes herein provided as a prerequisite to paying his general taxes.



§ 14-317-117 - Alteration of plans.

(a) The commissioners may at any time alter the plans and specifications.

(b) The changed plans, with the accompanying specifications, shall be filed with the county court. Notice of filing shall be given by publication for two (2) weeks in some newspaper issued and having a bona fide circulation in the county.

(c) If, by reason of the change of plans, the board of commissioners deems that the assessment of benefits has become inequitable, it shall direct the assessor to make a reassessment.

(d) If any property owner deems that by reason of the change of plans his assessment has become inequitable, he may, within two (2) weeks after the last publication of notice, petition the board to order a reassessment. The decision of the board upon his petition shall be final unless an appeal is taken within ten (10) days to the county court.

(e) In case of reassessment, the reassessment shall be filed, advertised, and equalized as provided for in the original assessment.

(f) Wherever the words "two-thirds (2/3) majority in value" are used herein, it shall be construed to mean a two-thirds (2/3) majority in assessed value as shown by the latest county assessment records for general taxes.



§ 14-317-118 - Signatures prerequisite to levy -- Five year freeze on assessment increase.

(a) Road and street improvement districts formed after July 4, 1983, under the provisions of this chapter shall be subject to the provisions of this section in addition to other provisions of this chapter and all other applicable laws.

(b) When the initial assessment of benefits by the districts has been determined, the petition for formation of the districts shall once again be reviewed by the authority initially reviewing the petition, and, if upon review, it does not appear that persons who would be liable for at least fifty-one percent (51%) of the initial assessed benefits have signed the petition, then the assessment shall not be levied until additional signatures are obtained on the petition which would represent the approval of persons who would be liable for at least fifty-one percent (51%) of the assessments.

(c) Furthermore, the first assessment of benefits by the districts shall not be increased for a period of five (5) years subsequent to the first levy.

(d) Thereafter, the assessment of benefits shall be as otherwise provided by law.



§ 14-317-119 - Assessment order -- Lien -- Remedy.

(a) The board of commissioners of the district shall at the same time that the assessment of benefits is equalized, or at any time thereafter, enter upon its records an order, which shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of the improvement with ten percent (10%) added for unforeseen contingencies. This tax is to be paid by the real property in the district in the proportion to the amount of the assessment of benefits thereon and is to be paid in annual installments, payable not to exceed ten percent (10%) for any one year, as provided in the order.

(b) The tax so levied shall be a lien upon all the real property in the district from the time the tax is levied and shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created, and shall continue until the assessment, with any penalty costs that may accrue thereon, shall have been paid.

(c) The remedy against the levy of taxes shall be by suit in chancery, and the suit must be brought within thirty (30) days from the time that the levy was made, and on the appeal the presumption shall be in favor of the legality of the tax.



§ 14-317-120 - Filing assessments -- Notice -- Hearing.

(a) The assessment shall be filed with the county clerk of the county where the land lies.

(b) The secretary of the board shall thereupon give notice of its filing by publication one (1) time a week for two (2) weeks in a newspaper publishing and having a bona fide circulation in the district.

(c) This notice may be in the following form:

Click here to view form

(d) On the day named in the notice, it shall be the duty of the commissioners and assessor to meet together at the place named as a board of equalization and to hear all complaints against the assessment and to equalize and adjust the assessment. Their determination shall be final unless suit is brought in the chancery court within thirty (30) days to review it.



§ 14-317-121 - Interest on assessment.

The assessment of the benefits shall bear interest at the rate of six percent (6%) per annum from the time it is equalized, but the interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest, or the interest may be first collected.



§ 14-317-122 - Reassessment.

(a) The commissioners, not more often than once a year, may require the assessor to reassess the benefits in the district. In the event the district shall have incurred any indebtedness or issued bonds, the total amount of assessed benefits shall never be diminished.

(b) The reassessment shall be made, advertised, and equalized in the same manner as provided herein for making the original assessment.



§ 14-317-123 - Additional levies for payment of bonds.

If the tax first levied shall prove insufficient to pay the bonds, both the principal and interest, issued by the board of commissioners on account of the improvement, as hereinbefore provided, as the improvement shall become due and payable, they shall from time to time make further levies upon the property previously assessed for sums sufficient to complete the improvement and to pay the bonds and interest, which shall be extended and collected in the same manner as the first levy. However, the total levy shall in no case exceed the value of the benefits assessed on the property with interest, and the performance of the duties may be enforced by mandamus at the instance of any person or board interested.



§ 14-317-124 - Payment of levies -- Delinquency.

All taxes levied under the terms of this chapter shall be payable in installments at the same time as other state, county, and city taxes are now paid. If any taxes levied by the board in pursuance to this chapter are not paid at maturity, the collector shall not embrace such taxes in the taxes for which he shall sell the lands, but he shall report the delinquencies to the board of commissioners of the district, who shall add to the amount of the tax a penalty of twenty-five percent (25%). The board of commissioners shall enforce the collection by chancery proceedings in the chancery court of the county, in the manner provided by §§ 14-121-426 -- 14-121-432. But the owner of the property sold for taxes thereunder shall have the right to redeem it at any time within two (2) years from the time when his lands have been stricken off by the commissioner making the sale.



§ 14-317-125 - Warrants.

(a) The depository shall pay out no money save upon the order of the board and upon a warrant signed by at least two (2) of the commissioners.

(b) Every warrant shall state upon its face to whom it is issued and the amount and the purpose for which it is issued.

(c) All warrants shall be dated and shall be numbered consecutively, in a record to be kept by the board of the number and amount of each. No warrant shall be paid unless there are in the treasury funds enough to pay all outstanding warrants bearing a lower number.

(d) No warrants shall be increased by reason of any depreciation in the market value thereof, nor shall any contract or warrant be made payable or paid in anything but currency.



§ 14-317-126 - Priority of actions -- Appeals.

(a) All cases involving the validity of rural road and street improvement districts or the assessment of benefits and all suits to foreclose the lien or taxes shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment.

(b) All appeals therefrom must be taken and perfected within thirty (30) days.



§ 14-317-127 - Powers of board.

(a) The board of commissioners may appoint all necessary agents for carrying on the work and may fix their pay and shall pay a reasonable fee for legal services in organizing the district and for circulating petitions.

(b) The board may sell all unnecessary material and implements that may be on hand and which may not be necessary for the completion of the improvement under way, or which may have been completed, and may in general make all contracts in the prosecution of the work as may best subserve the public interest.



§ 14-317-128 - Negotiable notes or bonds -- Mortgages.

(a) In order to meet preliminary expenses and to do the work, the board may issue the negotiable notes or bonds of the district signed by the members of the board and bearing a rate or rates of interest approved by the board and may pledge and mortgage all assessments for the payment thereof.

(b) It may also issue to the contractors who do the work negotiable evidences of debt-bearing interest at a rate or rates provided in the resolution authorizing their issuance and secure the negotiable evidences of debt in the same manner as set out in subsection (a) of this section.

(c) No bonds issued under the terms of this chapter shall run for more than thirty (30) years, and all issues of bonds may be divided so that a portion thereof may mature each year as the assessments are collected or they may all be made payable at the same time, with proper provision for a sinking fund.

(d) The bonds shall not be sold for less than par without the unanimous vote of the board.



§ 14-317-129 - Contractors' bonds.

All contractors shall be required to give bond for the faithful performance of the contracts awarded them, with good and sufficient sureties, in an amount to be fixed by the board. The board shall not remit or excuse the penalty or forfeiture of the bond or the breaches thereof.



§ 14-317-130 - Estimate of work completed -- Payment of contractors.

It shall be the duty of the board to have the amount of work done by any contractor estimated from time to time, as may be desirable by the engineer selected by the board. The board shall draw its warrants in favor of the contractor for not more than ninety percent (90%) of the amount of work so reported, reserving the remainder until it has been ascertained that the work is completed according to contract and is free from liens.



§ 14-317-131 - Preliminary expenses after failure to make improvement.

In case for any reason the improvement contemplated by any district organized under this chapter is not made, the preliminary expense shall be a first lien upon all the land in the district and shall be paid by a levy of a tax thereon upon the assessed value for county and state taxation, which levy shall be made by the chancery court of the county and shall be collected by a receiver to be appointed by the court.



§ 14-317-132 - District's continued existence -- Levies for repair.

(a) The district shall not cease to exist upon the completion of the improvement, but the district shall continue to exist for the purpose of preserving it and keeping it in repair.

(b) To this end, the commissioners may from time to time make such additional levies based upon the assessment of benefits as may be necessary for that purpose, and the amount of the total levies shall not exceed the assessed benefits and interest thereon.



§ 14-317-133 - Disposition of funds.

(a) The county court is authorized:

(1) To turn over to any road or street improvement district organized under this chapter such proportion of the road tax, as may be just and equitable, or any portion of the automobile or gasoline tax turnback fund; and

(2) To contribute the funds in money or scrip to the expense of the improvement from the general revenue of the county as it may deem appropriate.

(b) Any such district is authorized to receive any part of the funds that may be set aside by the Government of the United States for the improvement of public roads, and any that may hereafter be set aside by the government of this state for aid in the improvement of public roads.

(c) The commissioners of the district and the Arkansas State Highway and Transportation Department are authorized and directed to take such action as may be necessary to secure any of the federal funds for the districts as an improvement of a part of the public roads of the state in which this state has an interest.



§ 14-317-134 - Changing assessment of benefits when property is transferred.

(a) (1) When any owner of real property located in a road improvement district created under this chapter notifies any member of the board of directors of the improvement district by certified mail, return receipt requested, that the property owner has transferred ownership of all or any part of the property, the board shall instruct the county official in possession of the tax books of the county within thirty (30) calendar days after the notice was mailed as to:

(A) The change of ownership; and

(B) If the property was divided, the amount of assessment of benefits levied against each resulting portion of the property.

(2) (A) (i) At the same time the real property owner notifies a board member under subdivision (a)(1) of this section, the property owner shall also notify the county clerk of the county in which the property is located.

(ii) The notice shall indicate the identity of the board member notified and the date the notice is mailed.

(B) If the county clerk is not in possession of the tax books of the county when the notice is received, the county clerk shall forward the notice to the county official in possession of the tax books of the county.

(b) If the county official in possession of the tax books of the county does not receive instructions from the improvement district board as required under subsection (a) of this section, the county official may reapportion the assessment of benefits in an equitable manner and change the tax books of the county to reflect the change in ownership.






Chapter 318 - Improvement Districts For Acquiring Rights-of-way

§ 14-318-101 - Definition.

As used in this chapter, unless the context otherwise requires, "adjacent lands" mean all lands within ten (10) miles of any city or incorporated town.



§ 14-318-102 - Enforcement.

The commissioners and all other officers having duties to perform under this chapter may be required to perform their duties either by mandamus or by mandatory injunction in a suit brought by any interested party.



§ 14-318-103 - Petition by landowners.

When a petition, signed by ten (10) owners of real property within the limits of a district proposed to be organized for the purpose of procuring a right-of-way for any highway, viaduct, or underpass which the Government of the United States, or any of its agencies, proposes to construct and for the purpose of paying the damages caused by such improvement, the petition describing the property which will be benefited by the making of the improvement, is presented to the county court or county judge, it shall be the duty of the county court to meet immediately and to enter an order upon its record, reciting the filing of the petition and fixing a day for hearing of those who favor the formation of the district and those opposed thereto.



§ 14-318-104 - Notice of petition.

(a) It shall be the duty of the county clerk to give notice of the filing of the petition describing the territory to be affected and calling upon all persons who wish to be heard upon the question of the establishment of the district to appear before the county court on a day to be fixed in the notice.

(b) The notice shall be published once a week for two (2) weeks in some newspaper published and having a bona fide circulation in the county where the lands affected are situated. The last publication of notice is to be at least seven (7) days before the day fixed for the hearing.

(c) This notice may be in the following form:

Click here to view form



§ 14-318-105 - Hearing on petition -- Appeal.

(a) On the day named in the notice, it shall be the duty of the county court to meet and to hear all persons who favor the formation of the district or oppose its formation.

(1) If the court finds that the organization of the district would be to the benefit of the territory described in the petition and to the public interest, it shall enter its judgment creating the district.

(2) If it finds that the organization of the district would not be beneficial to the real property in the district or to the public interest, it shall enter its judgment refusing to establish the district.

(b) The district may embrace a portion of any city or incorporated town that would be specially benefited by the making of the improvement, but the territory outside of the town and within the district must exceed in area that portion which is within the city or incorporated town.

(c) Any petitioner or any opponent of the petition may appeal from the judgment of the county court creating or refusing to create the district; but the appeal must be taken within thirty (30) days. If no appeal is taken within that time, the judgment creating the district shall be final and conclusive upon all persons.

(d) Any judgment creating a district shall appoint three (3) commissioners, who shall be owners of real property within the district. The judgment shall give a name to the district which shall be descriptive of its purpose, and it shall also receive a number to prevent its being confused with other districts for similar purposes.



§ 14-318-106 - District as body corporate.

Each district shall be a body corporate with power to sue and to be sued, and it shall have a corporate seal.



§ 14-318-107 - Commissioners' oath.

Within thirty (30) days after their appointment, the commissioners shall take and file their oath of office with the county clerk. In this oath they shall swear that they will support the Constitution of the United States and the Constitution of the State of Arkansas, that they will discharge faithfully their duties as commissioners, and that they will not be interested, directly or indirectly, in any contract let by the board. Any commissioner failing to file such oath within this period shall be deemed to have declined the office. The county court shall appoint some property holder as his successor, who shall qualify in like manner within a like time.



§ 14-318-108 - Board organization -- Vacancy.

(a) The board shall organize by electing one (1) of its members chairman, and it shall select a secretary. It may also employ such agents, servants, engineers, and attorneys as it deems best and fix their compensation and the compensation of the secretary.

(b) In case of a vacancy on the board of commissioners, after the commissioners have organized, the remaining commissioners shall select the successor, who shall be a property holder in the district. The person so selected shall qualify by taking the oath of office as prescribed for the original commissioners.



§ 14-318-109 - Liability of board members.

No member of the board of improvement shall be liable for any damages unless it shall be made to appear that he had acted with a corrupt and malicious intent.



§ 14-318-110 - Depository.

The board shall also select some solvent bank or trust company as the depository of its funds, exacting of the depository a bond in an amount equal to the amount of money likely to come into its hands.



§ 14-318-111 - Eminent domain.

All districts organized under this chapter shall have the right of eminent domain in order that they may carry out the purposes of their creation. This right shall be exercised in the same manner as in the case of railroads, telegraph, and telephone companies, but shall be without the necessity of making a deposit of money before entering into possession of the property condemned.



§ 14-318-112 - Procurement and filing of plans for rights-of-way.

Immediately after their qualifications, the commissioners shall procure from the Government of the United States, or any of its agencies, the plans for the improvement. They shall file the plans with the county clerk along with a statement of the obligation which the district will assume for the procurement of the necessary rights-of-way, and for paying all damages that may be caused by the making of the improvement.



§ 14-318-113 - Assessor.

(a) The commissioners shall thereupon appoint an assessor to assess the benefits which will accrue to the real property within the district from the making of the improvement and the damages which will be caused thereby. The assessor shall take an oath that he will well and truly assess all benefits that will accrue to the landowners of the district by the making of the proposed improvement.

(b) He shall thereupon proceed to assess the lands within the district, and shall inscribe in a book each lot, block, and tract of land within the district. He shall put opposite each tract the assessment of the benefits and damages which will accrue to the lots, blocks, and tracts of land by reason of the improvement.

(c) His assessment shall embrace not merely the lands, but all railroads, tramroads, telegraph, telephone, and pipelines and other improvements on real property that will be benefited by the making of the improvement.

(d) The assessor shall place opposite each tract the name of the supposed owner as shown by the last county assessment. However, a mistake in the name shall not vitiate the assessment, and the assessor may correct errors which occur in the county assessment list.

(e) The assessor shall also assess all damages that will accrue to any landowner by reason of the proposed improvement, including all injury to lands taken or damaged. Where the assessor returns no such damages as to any tract or parcel of land, it shall be deemed a finding by him that no damages will be sustained.

(f) When the board shall make the levy of taxes, it shall be the duty of the assessor to extend the amount levied and set the amount opposite each benefit assessed in a column marked "Annual Collection."

(g) The assessor shall hold his office at the pleasure of the board, which can fill any vacancy in the position of assessor.



§ 14-318-114 - Duties of the county clerk and the collector.

(a) It shall be the duty of the county clerk of the county to extend the taxes annually upon the tax books of the county until the levy is exhausted. For his services he shall receive a commission of one-half of one percent (1/2 of 1%) of the amount so extended.

(b) It shall then be the duty of the collector to collect each year the taxes extended upon the book along with the other taxes until the entire levy is exhausted. For his services in making such collections, the collector shall receive a commission of one-half of one percent (1/2 of 1%), and the taxes shall by the collector be paid over to the depository of the district at the same time that he pays over the county funds.

(c) If any collector shall fail to collect the improvement tax along with the other taxes, he shall be subject to a penalty of twenty-five dollars ($25.00) for each instance in which he shall collect from an individual the other taxes and omit the improvement tax, unless the improvement tax has been enjoined by a court of competent jurisdiction to be recovered in a suit brought by the commissioners to the use of the district; and the county clerk shall be subject to a like penalty for each tract of land that he omits from the tax books.



§ 14-318-115 - Assessment order -- Lien -- Remedy.

(a) The board of commissioners of the district shall, at the same time that the assessment of benefits is equalized or at any time thereafter, enter upon its records an order, which shall have all the force of a judgment, providing that there shall be assessed upon the real property of the district a tax sufficient to pay the estimated cost of the improvement with ten percent (10%) added for unforeseen contingencies. This tax is to be paid by the real property in the district in proportion to the amount of the assessment of benefits thereon and is to be paid in annual installments, payable not to exceed ten percent (10%) for any one (1) year, as provided in the order.

(b) The tax so levied shall be a lien upon all the real property in the district from the time the tax is levied and shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created. It shall continue until the assessment, with any penalty and costs that may accrue thereon, shall have been paid.

(c) The remedy against the levy of taxes shall be by suit in chancery, and the suit must be brought within thirty (30) days from the time that the levy was made. On such appeal the presumption shall be in favor of the legality of the tax.

(d) The levy shall be only for an amount sufficient to pay for the rights-of-way required for the improvement and to pay all damages caused by its construction or to pay the bonds which may be issued by the district with the interest thereon and its necessary operating expenses.



§ 14-318-116 - Filing assessments -- Notice -- Hearing.

(a) The assessment shall be filed with the county clerk of the county and the secretary of the board shall thereupon give notice of its filing by publication once a week for two (2) weeks in a newspaper published and having a bona fide circulation in the county.

(b) This notice may be in the following form:

Click here to view form

(c) On the day named in the notice, it shall be the duty of the commissioners and assessor to meet together at the place named as a board of equalization and to hear all complaints against the assessment and to equalize and adjust the assessment. Their determination shall be final unless suit is brought in the chancery court within thirty (30) days to review it.



§ 14-318-117 - Interest on assessment.

The assessment of the benefits shall bear interest at the rate of six percent (6%) per annum from the time it is equalized, but the interest need not be calculated until it is necessary to do so to avoid exceeding the total amount of benefits and interest, or the interest may be first collected.



§ 14-318-118 - Reassessment of benefits.

The commissioners may, not more often than once a year, require the assessor to reassess the benefits in the district. In the event the district shall have incurred any indebtedness or issued bonds, the total amount of assessed benefits shall never be diminished. The reassessment shall be made, advertised, and equalized in the same manner as provided herein for making the original assessment.



§ 14-318-119 - Time for payment of tax -- Collection of delinquent taxes -- Right of redemption.

(a) All taxes levied under the terms of this chapter shall be payable between the first Monday in January and April 10 of each year. If any taxes levied by the board in pursuance to this chapter are not paid at maturity, the collector shall not embrace the taxes in the taxes for which he shall sell the lands, but he shall report the delinquencies to the board of commissioners of the district, who shall add to the amount of the tax a penalty of twenty-five percent (25%).

(b) The board of commissioners shall enforce the collection by chancery proceedings in the chancery court of the county, in the manner provided by §§ 14-121-426 -- 14-121-432, but the owner of property sold for taxes thereunder shall have the right to redeem it at any time within two (2) years from the time when his lands have been stricken off by the commissioner making the sale.



§ 14-318-120 - Payment of improvement taxes with general taxes.

No property owner shall be allowed to pay his general taxes without paying the improvement taxes herein provided for.



§ 14-318-121 - Additional levies in event of deficiency -- Mandamus.

(a) If the tax first levied shall prove insufficient to pay the bonds, both the principal and interest, issued by the board of commissioners on account of such improvement, as hereinafter provided, as the bonds shall become due and payable, the board shall from time to time make further levies upon the property previously assessed for sums sufficient to complete the improvement and to pay such bonds and interest. Any such levies shall be extended and collected in the same manner as the first levy.

(b) However, the total levy shall in no case exceed the value of the benefits assessed on the property with interest, and the performance of the duties may be enforced by mandamus at the instance of any person or board interested.



§ 14-318-122 - Commissioners' warrant.

(a) The depository shall pay out no money save upon the order of the board and upon a warrant signed by at least two (2) of the commissioners.

(b) Every warrant shall state upon its face to whom, the amount, and the purpose for which it is issued.

(c) All warrants shall be dated and shall be numbered consecutively, in a record to be kept by the board of the number and amount of each. No warrant shall be paid unless there are in the treasury funds enough to pay all outstanding warrants bearing a lower number.

(d) No warrant shall be increased by reason of any depreciation in the market value thereof, nor shall any contract or warrant be made payable or paid in anything but currency.



§ 14-318-123 - Negotiable notes or bonds -- Preliminary expenses and work.

(a) In order to meet preliminary expenses and to do the work, the board may issue the negotiable notes or bonds of the district, signed by the members of the board and bearing a rate of interest not exceeding six percent (6%) per annum. The board may pledge and mortgage all assessment of benefits for the payment thereof.

(b) No bonds issued under the terms of this chapter shall run for more than thirty (30) years, and all issues of bonds may be divided so that a portion thereof may mature each year as the assessments are collected or they may all be made payable at the same time with proper provisions for a sinking fund.

(c) The bonds shall not be sold for less than par value without the unanimous vote of the board.



§ 14-318-124 - Payment of preliminary expenses after failure to make improvement.

In case for any reason the improvement contemplated by any district organized under this chapter is not made, the preliminary expense shall be a first lien upon all the land in the district and shall be paid by a levy of a tax thereon upon the assessed value for county and state taxation, which levy shall be made by the chancery court of the county and shall be collected by a receiver to be appointed by the court.



§ 14-318-125 - Misuse of bonds or money arising from sale of bonds -- Penalties.

(a) It shall not be lawful for the board of the district or any officer, member, or agent thereof to pledge or deposit any bond or coupon issued under the provisions of this chapter as security for payment of any borrowed money or any debt or obligation of the board or any person, firm, or corporation whatever; nor shall it be lawful for the board of the district or any officer, member, or agent thereof to appropriate or use any money arising from the sale of bonds authorized to be issued under this chapter to any use or purpose whatever other than is herein specified and expressly directed.

(b) Any officer, member, or agent of the board of the district who shall violate any of the provisions of this section shall be deemed guilty of a felony and upon conviction shall be punished by imprisonment in the penitentiary for not less than one (1) year nor more than five (5) years.



§ 14-318-126 - Priority of actions -- Appeals.

All cases involving the validity of the districts or the assessments of benefits and all suits to foreclose the lien of taxes shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment. All appeals therefrom must be taken and perfected within thirty (30) days.






Chapter 319 - County Bridge Improvement Districts

§ 14-319-101 - Powers of county court -- Organization of improvement districts.

(a) When a bridge is necessary over any stream, the county court is authorized to contract for the building and keeping the bridge in repair, and, when it shall be necessary, over any stream which divides one (1) county from another, the county court of each county shall join in the agreement and make contracts for building and keeping the bridge in repair. The cost thereof shall be defrayed by both counties, in such proportions as the county courts of the counties may agree upon, having due regard for the assessed value of the real estate and personal property in and the benefits to accrue to the people of each county.

(b) When any bridge may be deemed necessary, authority is given to organize a bridge improvement district. The bridge improvement district, when organized, may issue bonds and proceed to sell and dispose of the bonds and construct the bridge. In the organization of the bridge improvement district, the district shall be organized in the manner and under the laws of the State of Arkansas as now provided for the organization of drainage districts, and all the procedures now provided by law for the organization of drainage districts shall apply to the organization of the bridge improvement district as fully and completely as if set out in this chapter.



§ 14-319-102 - Bonds -- Default.

(a) (1) Any district organized under the laws of this state or created by special act for the purpose of building a bridge over a nonnavigable stream may issue its negotiable bonds bearing interest at a rate of interest not exceeding six percent (6%) per annum, for the purpose of raising money with which to construct approaches to the bridges, or to make repairs on the approaches and bridges, or to fund its debts, or any part thereof, or for any or all of these purposes.

(2) To secure the bonds, it may make a pledge and mortgage of its assessment of benefits and revenues.

(b) (1) If any bond or interest coupon on any bond issued by the board of commissioners or directors of the district is not paid within thirty (30) days after its maturity, it shall be the duty of any court of competent jurisdiction, on the application of the holder of any such bond or interest coupon so overdue, or of the trustee named in the pledge or mortgage made for the security of the bonds, to appoint a receiver to collect the taxes of the bridge improvement district and an assessor to reassess the benefits, if necessary.

(2) The proceeds of the taxes and collection shall be applied, after the payment of costs, first to the overdue interest and then to the payment pro rata of all bonds issued by the board which are then due and payable.

(3) The receiver may be directed by suit to foreclose the lien of taxes on the lands, and the suits so brought by the receiver shall be conducted in all matters as suits by the board, as provided in the act creating the district, and with like effect.

(4) The receiver shall be authorized to have the taxes collected, as far as possible, by spreading the taxes upon the tax books of the county or counties where the district is situated.

(5) The decrees and deeds in such suits shall have the same presumption in their favor as in the case of suits brought by the board.

(6) When all of the delinquent sums shall have been paid, the receiver shall be discharged and the affairs of the district conducted by its board of commissioners or directors.



§ 14-319-103 - Suits to collect taxes -- Costs and fees for summons.

(a) Wherever legal proceedings are commenced or are now pending against property owners who have failed to pay required assessments made against them in any bridge improvement district in this state and summons is or has been issued against the property owners, the circuit clerk issuing the summons shall be required to collect and account for the cost, fees, and the taxes now provided by law for each and every original summons so issued, whether the summons is against one (1) defendant or several defendants.

(b) As used in this section, "original summons" includes every summons issued by the clerk against one (1) defendant or several defendants in the proceedings, whether the summons is a duplicate summons issued for the officer to make his return for service upon, and includes the name of only one (1) or all defendants and whether issued concurrently or consecutively, provided that the original summons shall not be construed to include the copy to be left with the defendant or posted upon his property by the officer serving it.



§ 14-319-104 - Unencumbered bridges -- Prohibition on collection of tolls.

(a) All bridges in districts where there has been sufficient money collected to pay all outstanding lawful indebtedness of the district are declared free, and they shall become the sole property of the State of Arkansas and shall be maintained by the Arkansas State Highway and Transportation Department as is now provided by law.

(b) It shall be unlawful for the commissioners of any bridge district in this state to collect any tolls for the use of any bridge where the bridge district has sufficient money already collected to pay all the lawful outstanding indebtedness of the bridge district.

(c) Any commissioner, agent, or employee of any bridge district in this state which has sufficient tolls collected to pay all outstanding lawful indebtedness of the district who shall collect any tolls in violation of the provisions of this section shall be deemed guilty of a misdemeanor and on conviction shall be punished by a fine not to exceed one hundred dollars ($100). Each day on which tolls are unlawfully collected shall constitute a separate offense.



§ 14-319-105 - Title to bridges and property of bridge improvement districts vested in State Highway Commission -- Prior vesting ratified.

(a) The titles of the bridges and to all other real, personal, and mixed properties of bridge improvement districts which either are no longer under control by their commissioners by reason of the assumption heretofore of both the maintenance and control of their bridges by the State Highway Commission pursuant to the provisions of §§ 27-67-101, 27-67-201, or any other law, or which have heretofore fully discharged the principal and interest of their bonds and other indebtedness in part to the state aid received by them are divested out of the districts and of any political subdivisions of the state to which title may have nominally passed and fully and finally vested in the State Highway Commission. All such divestitures and vestings of title as may have heretofore occurred, either actually or ostensibly by reason of the assumption of both the maintenance and control of the bridges by the State Highway Commission, are fully ratified and confirmed as of the dates when they respectively occurred or ostensibly occurred. But all such divestitures and vestings, both actual or nominal and prospective, shall not extend to the titles to lands within the districts which were acquired by the districts through foreclosure of their liens thereon and were not subsequently disposed of, nor to the liens for delinquent assessments due the districts, and all such titles to lands so acquired and all such delinquent assessments are fully and finally cancelled.

(b) All funds on hand with the districts shall be promptly paid over to the Treasurer of State for deposit as a nonrevenue receipt in the fund from which the Arkansas State Highway and Transportation Department is maintained, and there used for the same purposes for which other moneys in the fund may be used.






Chapter 320 - Interstate Bridge Districts

§ 14-320-101 - Scope.

The terms and provisions of this chapter shall only be applicable for the creation of bridge districts for the construction, operation, and maintenance of interstate bridges and approaches thereto over and across the navigable rivers where the river forms a state boundary. Bridges to be constructed under the terms and provisions of this chapter can be constructed within or without the boundaries or territorial limits of the district.



§ 14-320-102 - Board of commissioners.

(a) When the circuit court has established the bridge district, it shall appoint five (5) owners of real property within the district to act as commissioners.

(b) Each commissioner shall take the oath of office required by the Arkansas Constitution, Article 19, Section 20, and shall also swear that he will not, directly or indirectly, be interested in any contract made by the board of commissioners and that he will well and truly assess all benefits resulting from the improvement. Any commissioner failing to take the oath within thirty (30) days after his appointment shall be deemed to have declined, and his place shall be filled by the circuit court, if in session, if not, by the circuit judge.

(c) All vacancies on the board shall be filled by the circuit court or the circuit judge in vacation; but if a majority, in number or value, of the owners of real property in the district shall petition for the appointment of particular persons as commissioners, it shall be the duty of the circuit court or circuit judge to appoint the persons so designated.

(d) The board shall select from its members a chairman, vice chairman, secretary, and treasurer. A majority of the members of the board shall constitute a quorum.

(e) The circuit judge shall remove any member of the board upon petition signed by a majority, in number or value, of the owners of real property in the district.

(f) The commissioners herein provided for shall receive the sum of ten dollars ($10.00) each for every day or fraction thereof in which they are called upon to attend meetings of the board, together with their necessary traveling expenses.



§ 14-320-103 - Employment of personnel.

The board of commissioners shall have the power to employ engineers, attorneys, auditors, manager, or superintendent, and such other employees as may be necessary for the orderly functioning of the district and to fix their respective compensation.



§ 14-320-104 - Plans -- Map and specifications.

(a) As soon as the board of commissioners shall have formed plans for the bridge and the approaches thereto, and shall have ascertained the cost thereof, it shall file the plans with the circuit clerk.

(b) The plans shall be accompanied by a map showing the location of the bridge and the approaches thereto, together with specifications fully describing the construction and character of the improvement to be made.



§ 14-320-105 - Petition for district establishment -- Contents and signatures.

(a) When twenty-five (25) or more owners of real property within a proposed district shall petition the circuit court of the county in which the largest portion of the lands of the proposed district are situated to establish a bridge district to construct, maintain, and operate an interstate bridge and the approaches thereto embracing their property, the petition describing the region or area to be embraced within the district, and describing generally the location of the bridge, the proposed plan of financing the construction, maintenance, and operation of the bridge, together with a general idea of its character and expenses, accompanied by a certificate or resolution from the State Highway Commission showing the need and necessity for the construction of the bridge, then it shall be the duty of the circuit court to enter upon its records an order fixing a day and date for a hearing on the petition to determine whether or not the petition should be granted or denied.

(b) The petitions provided for herein may be signed by any person, firm, or corporation owning real property therein. Guardians may sign for their wards, and trustees, executors, and administrators may sign for the estates they represent.



§ 14-320-106 - Petition -- Notice, hearing, and appeal.

(a) The circuit clerk shall thereupon give notice by publication for two (2) weeks in some newspaper published and having a general circulation in the counties within which the lands of the proposed district are situated, calling upon all persons owning property therein to appear before the court on the day and date fixed by the court to show cause in favor of or against the establishment of the district.

(b) At the time named in the notice, the circuit court, or the judge thereof in vacation, shall meet and hear all property owners within the proposed district who wish to appear and advocate or resist the establishment of the district. If it is deemed to the best interest of the owners of real property within the district that the district shall be created under the terms of this chapter, the court shall enter an order of record establishing the real property as an interstate bridge district which shall be subject to all the terms and provisions of this chapter.

(c) If upon the hearing provided for in subsection (b) of this section petitions are presented to the circuit court signed by a majority, either in number or in value, of the owners of real property within the proposed district praying that the improvement be made, it shall thereupon be the duty of the circuit court to make an order establishing the district without further inquiry. If no such petitions are filed, it shall be the duty of the circuit court to investigate as provided in the preceding section and to establish the district if it is of the opinion that the establishment thereof will be to the advantage of the owners of real property therein.

(d) Any landowner feeling himself aggrieved by the order of the court shall have the right of appeal within thirty (30) days from the date the order was entered.



§ 14-320-107 - Assessment of lands -- Procedure.

(a) The board of commissioners shall proceed to assess the lands within the district and shall inscribe in a book the description of each tract, piece, and parcel of land and assess the benefits to accrue to each tract, piece, and parcel of land by reason of such improvement and shall enter the assessment of benefits opposite the description thereof.

(b) The assessment shall embrace not merely the lands, but all public and corporate roads, railroads, tramroads, and other improvements on the lands that will be benefited by the improvement.

(c) They shall place opposite each tract, piece, and parcel of land the supposed name of the owner as shown by the last general assessment, but a mistake in name shall not vitiate the assessment. They may correct evident errors which occur in the county assessment list.



§ 14-320-108 - Notice and filing of assessment -- Hearing and appeal.

(a) When the assessment of benefits is completed, the board of commissioners shall subscribe the assessment and file it with the circuit clerk where it shall be kept and preserved as a public record.

(b) Upon the filing of the assessment of benefits, the circuit clerk shall give notice of filing by publication for two (2) weeks in some newspaper having a bona fide circulation in the counties in which the lands of the district are situated.

(c) The notice shall give a description of the lands assessed, and the owners of the lands may appear, if they desire, before the circuit court on a day therein named and present complaints, if they have any, against the assessment of any lands in the district.

(d) Any owner of real property within the district who conceives himself to be aggrieved by the assessment of benefits or deems the assessment of any lands to be inequitable shall present his complaint to the circuit court at the first regular, adjourned, or special session held more than ten (10) days after publication of the notice. The circuit court shall consider the complaint and enter its findings thereon, either confirming the assessment or increasing or diminishing it.

(e) Its findings shall have the force and effect of a judgment, from which an appeal may be taken within twenty (20) days, either by the property owners or by the board of commissioners of the district.



§ 14-320-109 - Paying the assessment.

(a) When the assessment of benefits has been made and filed, as provided herein, the property owner shall have the right to pay such assessment of benefits in full within sixty (60) days thereafter, but, if he does not avail himself of this privilege, the assessment of benefits shall bear interest at the rate of six percent (6%) per annum.

(b) The interest need not be computed until necessary to be sure the collections have not exceeded the total amount of the benefits so levied.



§ 14-320-110 - Determination of construction costs.

(a) The circuit court, in determining the question of whether the cost of the improvement exceeds the benefits, shall be required to take into consideration only the amount that the district will be required to pay for the cost of the improvement. It shall credit against the total cost of the bridge and approaches thereto any and all grants or allocations of money made by the federal government through the Federal Highway Administration, grants of state aid made by the State Highway Commission, state aid made by the state or highway commission of any adjoining state, aid and grants from any county, city, or town of this state or adjoining state, and the annual amounts to be received by the district from tolls collected as provided in this chapter, and other financial assistance the district may receive from any other sources whatsoever.

(b) The interest to accrue on account of the issuance of bonds by the district shall not be construed as a part of the cost of construction.



§ 14-320-111 - Levy of tax.

(a) (1) The circuit court shall, at the time the assessment of benefits is filed or at any subsequent time when called upon by the commissioners of the district, enter upon its records an order which shall have the force of a judgment, providing that there shall be assessed upon the real property of the district a tax sufficient to pay the district's proportionate part of the estimated cost of the improvement with ten percent (10%) added for unforeseen contingencies.

(2) This tax shall be paid by the real property owners in the district in the proportion to the amount of the assessment of benefits thereon and shall be paid in annual installments not to exceed twenty-five percent (25%) for any one (1) year as provided in the order.

(3) The tax so levied shall be a lien upon all the real property in the district from the time the tax is levied by the circuit court and shall be entitled to preference over all demands, executions, incumbrances, or liens whensoever created and shall continue until the assessment with penalty and costs that may accrue thereon have been paid.

(4) The remedy against the assessment of taxes shall be by appeal, and the appeal must be taken within twenty (20) days from the time the assessment has been made by the circuit court, and on appeal the presumption shall be in favor of the validity of the tax.

(b) If the commissioners do not deem it to the advantage of the district to proceed immediately with the construction of the improvement upon the filing and confirmation of the assessment of benefits, then they may report to the circuit court the rate of taxation necessary to be levied to pay the preliminary expenses of the district. They shall petition the court to continue the actual construction of the improvement to a more advantageous time, and thereupon it shall be the duty of the court to make a levy of taxes upon the real property in the district sufficient to pay the preliminary expenses with ten percent (10%) added for unforeseen contingencies, and shall continue the actual construction of the improvement to a more advantageous time.



§ 14-320-112 - Collection of taxes -- Delinquency.

(a) The amount of taxes provided for in this chapter shall be annually extended upon the tax books of the county by the county clerk. The tax shall be collected by the collector of the county along with other taxes. For his services in making the collection, the collector shall receive the same compensation he now receives or may hereafter receive, as fixed by law, for the collection of state and county taxes. The taxes so collected shall be paid over by the collector to the board of commissioners of the district at the same time as he is required to make settlement with the county treasurer for general taxes.

(b) All taxes levied under the terms of this chapter shall be payable at the same time and in the same manner as state and county taxes. If any taxes levied by the circuit court in pursuance to this chapter are not paid as aforesaid, the collector shall certify the delinquents, together with a penalty of twenty-five percent (25%), to the clerk of the chancery court in the same manner as provided by §§ 14-86-1101, 14-86-1102, and 14-86-1104 -- 14-86-1106 and acts amendatory thereto.

(c) The board of commissioners shall enforce the collection of delinquent tax, penalty, and costs by chancery proceedings in a court of the county in which the lands are situated in accordance with the same procedure as now prescribed for the foreclosure of delinquent taxes due drainage districts as set forth in §§ 14-121-426 -- 14-121-432.



§ 14-320-113 - Additional tax levy.

If the tax first levied shall prove insufficient to complete the improvement or to pay the bonds, both principal and interest, issued by the board of commissioners for the improvement, as provided in this chapter, as the principal and interest shall become due and payable, then the board of commissioners shall from time to time report the amount of deficiency to the circuit court. It shall thereupon make levies upon the property previously assessed for sums sufficient to complete the improvement and to pay the bonds and interest in the same manner as the first levy.



§ 14-320-114 - Borrowing money -- Bond issues.

In order to carry out the purposes for which the district is organized and created, the board of commissioners may borrow money at a rate of interest not exceeding six percent (6%) per annum and issue negotiable bonds therefor signed by the chairman or vice chairman and secretary when so authorized by the board of commissioners and may pledge all assessments of benefits for the repayment thereof. No bonds issued under the terms of this chapter shall run for more than thirty (30) years, and all issues of bonds may be divided so that a portion thereof may mature each year as the assessments are collected.



§ 14-320-115 - Lien of bonds -- Tax levy -- Default.

(a) All bonds issued by the board of commissioners shall be secured by a lien on all lands, railroads, and tramroads in the district. The board of commissioners shall be required to levy a tax annually and to collect the tax under the provisions of this chapter so long as it is necessary and required to pay any bonds issued or obligations contracted under the authority granted in this subchapter. The making of such levy of tax on the assessment of benefits and collection thereof may be enforced by mandamus.

(b) If any bond or interest coupon on any bond issued by the board of commissioners is not paid within thirty (30) days after its maturity, it shall be the duty of the chancery court of the proper county, upon application of any holder of the bond or interest coupon so overdue and unpaid, to appoint a receiver or to appoint the board of commissioners as receiver of the court to collect the taxes aforesaid. The proceeds of the taxes so collected shall be applied after payment of cost, first to the overdue interest and then to the payment, pro rata, of all bonds issued by the board of commissioners which are then due and payable. The receiver or board of commissioners may be directed by suit to foreclose the lien of the taxes on the lands, and the suits so brought by the receiver or board of commissioners shall be conducted in all matters as suits are conducted as hereinbefore provided and with like effect. The decrees and deeds in this chapter shall have the same presumption in their favor. However, when all sums have been paid, the receiver or board of commissioners shall be discharged as the receiver, and the affairs of the district shall thereafter be conducted by the board of commissioners as provided in this chapter.



§ 14-320-116 - Revenue bonds -- Tax levy when tolls insufficient.

(a) If the board of commissioners shall have ascertained that the construction, maintenance, and operation of the interstate bridge can be financed in whole or in part by the issuance of revenue bonds payable from the tolls so charged and collected, then the board of commissioners is given and granted the full power and authority to issue revenue bonds for the part or portion which can be so financed, the bonds to be payable over a period of not exceeding thirty (30) years, and shall bear interest at a rate not exceeding six percent (6%) per annum.

(b) To secure the payment of the revenue bonds, together with the interest thereon, the board of commissioners is granted the power and authority to pledge all or any part or portion of the tolls charged and collected or to be collected therefrom as hereinafter provided, and as required to do so in order to finance the bonds. The board of commissioners shall have the right to pledge all or any part or portion of the assessment of benefits as additional security in the event the tolls collected are insufficient to pay the principal and interest of the bonded indebtedness.

(c) If it becomes necessary in order to obtain proper financing of the construction of the bridge, the board of commissioners is granted the power and authority to enter into contracts with the bond-holders or the trustees of the bond issues to guarantee and underwrite the payment of the principal and interest on the bonded indebtedness, and to obligate the board of commissioners and the district to levy or cause to be levied a sufficient tax against the assessment of benefits if the tolls collected in any year shall be insufficient to fully pay off the principal and interest on the bonded debt.

(d) In the event the tolls charged and collected are insufficient to pay the principal and interest of the bonded debt as it matures, then the board of commissioners is required to file a petition in the circuit court setting out the deficiency. Thereupon, the court shall levy a tax of a sufficient amount to make up the deficit with ten percent (10%) added for unforeseen contingencies.

(e) The board of commissioners and the circuit court may be required by mandamus to levy the tax in any proceedings instituted by the trustee or trustees of the bondholders or any individual bond-holder who may hold any unpaid bond or interest coupon. The right to require a levy of tax against the assessment of benefits shall be a continuing right which may be exercised by the trustees or bond-holders until the full amount of the principal and interest of the bonded debt has been paid.



§ 14-320-117 - Applicability of federal law.

All interstate bridges shall be constructed under the terms and provisions of the "General Bridge Act of 1946" and any act amendatory thereto.



§ 14-320-118 - Tolls -- Transfer of bridge to state.

(a) The board of commissioners is granted the right and power to construct, operate, and maintain the bridge as a toll bridge. It shall have the power to fix and determine, subject to the terms and provisions of the General Bridge Act, the tolls to be charged for transit over the bridge for motor-propelled vehicles, animals, foot passengers, pipelines, or other persons, firms, or corporations using the bridge, and the rates so prescribed shall be the legal rate or rates demanded and received for the transit.

(b) The rates for tolls may be increased or decreased by the board of commissioners, subject however, to the terms and provisions of the General Bridge Act of Congress.

(c) The board of commissioners shall make an annual report of all tolls collected to the trustees representing the bond-holders and to the State Highway Commission. One (1) copy of the report shall be filed with the clerk of the circuit court of the county in which the bridge is located.

(d) When the bonded indebtedness and all claims and liabilities have been fully paid and discharged, the bridge shall become a free bridge, and the board of commissioners shall thereupon convey all of its right, title, and interest in the bridge to the State of Arkansas. Thereafter, the State Highway Commission shall maintain and operate the bridge as a part of its highway system.

(e) The tolls so charged and collected for the use of the bridge shall be used as follows:

(1) To the payment of reasonable cost of maintaining, repairing, and operating the bridge and approaches thereto under economical management;

(2) To the payment of the principal and interest on the bonded indebtedness; and

(3) The balance, if any, to be placed in a sinking fund to be used for future maintenance and operation and the retirement of bond indebtedness.



§ 14-320-119 - Contracts with federal government, highway commission, local governments, or other states.

(a) For the purpose of carrying into effect the objects and purposes of this chapter, the board of commissioners shall have full power and authority to:

(1) Negotiate and enter into contracts with the federal government or any of its agencies, the State Highway Commission, or the state highway commission of any adjoining state where the bridge may be located;

(2) To contract with any counties, cities, or towns of the State of Arkansas and any adjoining state whereby the district may receive financial aid in the construction, maintenance, and operation of the bridge and approaches thereto;

(3) To contract for the joint ownership thereof and the means and manner of operating and maintaining the bridge and approaches thereto.

(b) The powers herein granted to the board of commissioners shall be broad and liberal powers to carry out the purposes of this chapter.



§ 14-320-120 - Acquisition of real property -- Eminent domain.

(a) The board of commissioners acting for and on behalf of the district shall have the right, power, and authority to purchase, hold, and possess real estate necessary for the purposes for which the district was organized. In addition thereto, the district organized under this chapter shall have the right of eminent domain.

(b) If condemnation proceedings become necessary, such proceedings shall be instituted and conducted in the same manner as now provided by § 14-91-104.






Chapter 321 - Viaduct Improvement Districts

§ 14-321-101 - Scope.

This chapter shall apply to all improvement districts created for the construction of a free viaduct connecting with a bridge over a navigable river.



§ 14-321-102 - Commissioners.

In all viaduct districts described in § 14-321-101, commissioners shall be elected in the manner provided by the laws applying to such districts respectively.



§ 14-321-103 - Limitations on bond issue -- Interest.

(a) In all the viaduct improvement districts described in § 14-321-101, limitations on bonds that may be issued by a district shall not apply to interest on any bonds or borrowed money.

(b) If bonds are issued before the construction work is completed, limitations on the issuance of bonds to a part of the total cost of construction shall apply to the estimated total cost of construction as estimated by the engineer for the district and approved by the commissioners at the time the bonds are issued. Bonds may be issued from time to time on revisions of the estimates.



§ 14-321-104 - Bonds sold for less than par when carrying lower interest rate.

If any viaduct improvement district described in § 14-321-101, where it is or may be provided by law that the interest on bonds issued by the district shall not exceed six percent (6%) per annum, nor the bonds be sold for less than par, bonds bearing a lower rate of interest may be issued by the district and sold at less than par, provided that the proceeds of the sale of the bonds issued by the district shall not be less than the proceeds of the sale of six percent (6%) bonds at par.



§ 14-321-105 - Plans to be submitted to county court.

The commissioners of the viaduct improvement districts described in § 14-321-101 shall submit their plans for the improvement to the county court in the county in which the viaduct is to be situated for its approval or disapproval. Appeals from the order of the court may be taken by the commissioners for the district, or any interested property owner, and shall be perfected within thirty (30) days from the time the order is entered of record.



§ 14-321-106 - Assessment of benefits.

The assessment of benefits in any viaduct improvement district described in § 14-321-101 shall be made according to the actual benefits the lands will realize from the making and maintenance of the improvement. The commissioners or assessors in the district, in making the assessment of benefits, shall not be required to make them in zones of any form, or proportion them in circular zones of any particular width with reference to the viaduct. However, the commissioners or assessors are not prohibited from making their assessment of benefits on the basis of zones circular or in other form, if, in their opinion, this is the best basis on which to ascertain and fix the amount of the benefits to the several tracts and parcels of land in the district.



§ 14-321-107 - Land in different counties -- Assessment hearings in respective counties.

In any viaduct improvement district described in § 14-321-101 embracing lands in more than one (1) county, the hearing on the assessment of benefits as they affect the lands in each county shall be had at a place in each county as set forth in the notices of the hearing on the assessment of benefits.






Chapter 322 - Improvement Districts For City Streets

§ 14-322-101 - Chapter supplemental.

The procedure prescribed herein for the establishment of improvement districts in municipalities of this state shall be supplemental to all other laws of this state with respect to the establishment of municipal improvement districts and shall not be construed to amend, repeal, or otherwise affect those laws.



§ 14-322-102 - Street improvement studies -- Resolution.

(a) When the governing body of any city or incorporated town in this state shall deem it desirable to enter into a street improvement program in that city or town or any defined portions thereof, the governing body of the city or town may cause studies to be made of the needs for street improvements including grading, paving, curbing, guttering, and drainage and storm sewers in the city or town or the designated areas thereof. The governing body may cause studies to be made of the approximate cost of the improvements and the approximate amount which would need to be assessed against each parcel of property to pay the cost of the proposed improvement.

(b) Upon the completion of the study and determination as provided for in this section, the governing body of the municipality shall adopt a resolution setting out the findings and determinations and shall cause the findings and determinations to be published one (1) time in a newspaper of general circulation in the municipality.



§ 14-322-103 - Filing of petition requesting improvement district.

If, within sixty (60) days after the adoption and publication of the resolution by the governing board of the municipality, petitions are filed with the clerk or recorder of the municipality containing the signatures of a majority in value, number, and area of the real property to be located within the proposed district as shown by the last county assessment in the municipality, or the designated areas requesting that an improvement district be created for the purpose of making the improvements, then the clerk or recorder shall set a date and place for a public hearing on the sufficiency of the petitions.



§ 14-322-104 - Notice of hearing -- Special meeting.

(a) Notice of the public hearing shall be published one (1) time in a newspaper of general circulation in the municipality, at least five (5) days prior to the date fixed for the hearing.

(b) The governing body of the municipality may hold a special meeting for the purpose of conducting the hearing.



§ 14-322-105 - Hearing -- Publication -- Effect of ruling.

(a) At the time and place stated in the notice, the governing body of the municipality shall meet and hear all owners of real property in the proposed district who wish to be heard on the question of whether the petitions contain the signatures of a majority in value of the real property owners in the district. It shall make a finding and ruling as to whether the petitions contain the signatures of a majority in value of the real property owners and shall publish the finding one (1) time in a newspaper of general circulation in the municipality.

(b) The finding and ruling of the governing body of the municipality with respect to the sufficiency of the petitions shall be final and conclusive unless questioned by action filed in the chancery court of the county in which the municipality is located within thirty (30) days after the date of publication of the finding.

(1) If the governing body of the municipality determines that the petitions and signatures thereon are sufficient, it shall proceed to establish the proposed district by ordinance. The governing body of the municipality shall, by virtue of their offices, constitute a board of commissioners to make the assessments and carry out the improvements provided for in the ordinance. After the board of commissioners determines the amount of the initial proposed assessment of benefits, and prior to levying the benefits, the initial petition shall once again be presented to the governing body of the city or town and that governing body shall ascertain whether persons who would be liable for a majority of the assessed benefits proposed to be levied had signed the original petition for formation.

(2) If the municipal governing body determines that petitions and signatures are insufficient, then the assessments may not be levied until enough additional signatures of property owners within the boundaries of the proposed district are obtained on the petition so that persons who would be liable for more than fifty percent (50%) of the assessed benefits have signed the formation petition. When the petition is deemed adequate in that respect, the assessed benefits shall be levied, and the assessment shall continue annually for five (5) years and thereafter reassessments may occur as otherwise provided by law.



§ 14-322-106 - Assessments -- Filing, notice, and appeal.

(a) Upon the establishment of the district, the board shall cause an assessment to be made against each lot or parcel of real property in the district based upon the cost of the improvements and the benefits accruing to each lot and parcel of property, with all assessments on property in the district to be ad valorem, according to the value of the benefits and uniform.

(b) A copy of the assessed benefits shall be filed with the city clerk and county clerk.

(c) Notice that the assessed benefits have been filed with the city clerk and county clerk shall be published in a newspaper of general circulation in the municipality.

(d) The assessment of benefits against each parcel of property shall be final and conclusive unless questioned by action filed in the chancery court within thirty (30) days after the date of publication of notice of filing assessed benefits.



§ 14-322-107 - Payment generally.

(a) All assessments shall be payable in the manner and within the time prescribed by ordinance of the governing body of the municipality.

(b) Property owners may be given the option to pay the amount of the assessments in one (1) lump sum payment or to pay the amount of the assessments in installments, within the time and at the rate of interest prescribed by ordinance of the governing body of the municipality.



§ 14-322-108 - Installment payments.

(a) All installments of assessments shall be paid in equal annual amounts as provided by ordinance of the governing body of the municipality.

(b) The ordinance shall provide that the first annual installment shall be collected by the county collector on a date fixed in the ordinance.

(c) The ordinance shall provide that the second and subsequent installments shall be paid at the time provided by law for paying the first installment of general taxes or shall provide for the payment thereof in quarterly installments, at the election of the property owner, along with the quarterly installments of general taxes.

(d) It shall be the duty of the county clerk to extend the installments on the tax books of the county, and the duty of county collector to collect the installments along with general taxes until the entire levy of the assessment is exhausted.



§ 14-322-109 - Use of funds to pay off debt of improvement district.

(a) Any city or town in which an improvement district is established under this chapter may use any funds of the municipality available, including any federal funds, as may be determined by the governing body of the city or town, to make any annual payment of principal and interest or part thereof on bonds, certificates of indebtedness, or other negotiable evidences of debt issued by an improvement district created under this chapter.

(b) However, when the governing body of any such municipality shall pay the annual installment or any portion thereof on bonds issued by the district, the annual installments on assessments upon property in the district shall not be extended and collected for that year or shall be reduced proportionately as the case may be.

(c) Notice of the amount assessments shall be reduced shall be filed with the county clerk before November 1 of the year preceding the year assessments are collected.



§ 14-322-110 - Fund-raising to finance improvements.

The board of commissioners of any improvement district established under the provisions of this chapter are authorized to issue bonds, certificates of indebtedness, or other negotiable evidences of debt to secure funds to finance the proposed improvements. All unpaid assessments upon real property in the district may be pledged to secure the bonds or other negotiable evidences of debt.



§ 14-322-111 - Use of funds.

All funds derived from assessments upon real property by a district established under the provisions of this chapter shall be funds of the district and not funds of the municipality. They shall at all times be kept separate and apart from funds of the municipality and shall be used solely for paying the cost of the contemplated improvements. However, such funds may be used to reimburse the municipality for expenses incurred in making the study and survey provided for in § 14-322-102.






Chapter 323-332 - [RESERVED.]

[Reserved]






Subtitle 20 - Public Transit Systems Generally

Chapter 333 - General Provisions

§ 14-333-101 - Rights-of-way for railroads.

(a) The city council of any city of the first or second class and the town council of any incorporated town shall have power to grant to any railroad company a right-of-way through the streets of the city or town, with the right to establish and maintain depots and other necessary improvements in connection therewith.

(b) If any property is damaged, the railroad company shall be liable for the damage, which shall be assessed in the manner provided by law for assessing damages for the appropriation of the right-of-way through lands.






Chapter 334 - Public Transit Systems Generally

§ 14-334-101 - Title.

This chapter may be cited as the "Public Transit System Act."



§ 14-334-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means the public corporation created pursuant to § 14-334-103;

(2) "Capital costs" means the fixed expenses associated with initiating transit operations including, but not limited to, the purchase of land, vehicles, facilities, and equipment;

(3) "Chairman" or "chairman of the board" or "chairman of the board of the authority" means the presiding officer of the authority, as selected pursuant to § 14-334-107;

(4) "Public transit system" means a transit system owned and operated by any municipality, county, regional authority, state, or other governmental agency including school districts, and any transit system created or licensed by a government agency or managed by a private management firm under contract to the government agency owner. Excluded from the jurisdiction of any public transit system created by this chapter is any intercity bus transportation system subject to the regulations of the Arkansas Transportation Commission and the Interstate Commerce Commission;

(5) "Transit system" means the facilities, equipment, personnel, and procedures needed to provide and maintain public transportation services to the public;

(6) "Public transportation" means the transportation of persons within and through the authority;

(7) "Improvement district" means a district as authorized pursuant to § 14-334-108(8) and for the purpose of upgrading and otherwise improving public transit, and their creation and operation shall, to the extent consistent with this chapter, be in accordance with the procedures established by law for the creation and operation of municipal improvement districts.



§ 14-334-103 - Creation of authorities.

(a) Any combination of two (2) or more entities as defined in § 14-334-102(4), or portions of those entities, are authorized to create and establish one (1) or more authorities for the purpose of acquiring, owning, equipping, leasing, maintaining, licensing, and operating a public transit system.

(b) No entity shall participate in such an authority unless and until its governing body so provides and enters into an agreement with the other participating entities. This agreement shall establish the terms and conditions for the operation of the authority within the limitations provided in this chapter and such other laws of the State of Arkansas which may be applicable.

(c) To the extent that it is consistent with this chapter, the agreement shall specify the information provided for in § 25-20-104(c) of the Interlocal Cooperation Act, § 25-20-101 et seq.



§ 14-334-104 - Authority as public corporation.

(a) Each authority, when created, and the members thereof, shall constitute a public corporation and, as such, shall have perpetual succession, may contract and be contracted with, may sue and be sued, and may have and use a common seal.

(b) The exercise of the powers and performance of duties provided for in this chapter by each authority are declared to be public and governmental functions, exercised for a public purpose and matters of public necessity, conferring upon each authority governmental immunity from suit in tort.



§ 14-334-105 - System authorized.

Each authority is authorized and empowered to acquire, own, equip, construct, lease, maintain, license, and regulate public and private public transportation and otherwise maintain a public transit system so located and operated to best serve the region in which it is located.



§ 14-334-106 - Systems declared public properties.

(a) All transit systems formed under this chapter, and all the properties thereof, are declared to be public properties used exclusively for public purposes.

(b) The legislative intent of this section is that these transit systems, and all properties thereof, shall be exempt from:

(1) Ad valorem taxes under and pursuant to the provisions of Arkansas Constitution, Article 16, § 5; and

(2) Motor vehicle registration fees levied by the state. However, a one dollar ($1.00) annual registration fee shall be charged on all vehicles used for public transit purposes by an authority.



§ 14-334-107 - Board of authority.

(a) Subject to such limitations as may be contained in the agreement provided for in § 14-334-103, the management and control of each authority, its property, operations, business, and affairs shall be governed by a board comprised of at least:

(1) A representative of the county judge of each participating county; and

(2) A representative for one (1) mayor from each participating county selected by the mayors within the participating county.

(b) In the event an authority is established by a single county, representatives of three (3) mayors shall be selected to serve with the representative of the county judge and one (1) citizen representative who holds no public office, who shall be selected by the county judge and mayors serving as described in this section, to form a board having a minimum of five (5) members.

(c) (1) The members of the board shall serve as such throughout their terms in office.

(2) If any member of the board ceases, for any reason, to be a member, that member shall be replaced by the elected official succeeding the member or as may be provided further in the bylaws created under § 14-334-108(1).

(d) The members of the board shall be solely responsible for selecting the chairman of the board.

(e) All members of the board of each authority shall be qualified electors within the judicial boundaries of the authority which the members represent. They do not necessarily have to be bona fide residents of the area served by the authority.

(f) (1) No member of the board of an authority shall receive any compensation, whether in form of salary, per diem allowance, or otherwise, for or in connection with his services as such a member.

(2) Each member shall, however, be entitled to reimbursement by the authority for any necessary expenditures in connection with the performance of his general duties as a member.



§ 14-334-108 - Powers generally.

Each authority is given power and authority as follows:

(1) To make and adopt all necessary bylaws, rules, and regulations for its organization and operations not inconsistent with law;

(2) To elect officers, to appoint committees, and to employ and fix the compensation for personnel necessary for its operation;

(3) To enter into contracts with any person, governmental department, firm, or corporation, including both public and private corporations, and generally to do any and all things necessary or convenient for the purpose of acquiring, owning, equipping, leasing, licensing, constructing, maintaining, improving, extending, financing, operating, and governing a surface public transit system covering all publicly and privately owned public transportation service provided within its boundaries to best serve the region in which it is located;

(4) To delegate any authority given to it by law to any of its officers, committees, agents, or employees;

(5) To apply for, receive, and use grants-in-aid, appropriated funds, donations, and contributions from any source including, but not limited to, the federal government and any agency thereof, and the Arkansas State Highway and Transportation Department, the State of Arkansas and any agency thereof, and to accept and use bequests, devises, gifts, and donations from any person, firm, or corporation;

(6) To acquire lands and hold title thereto in its own name;

(7) To acquire, own, hold, lease as lessor or as lessee, sell, encumber, dispose of, or otherwise deal in and with any facilities or real, personal, or mixed property, wherever located;

(8) (A) To constitute the authority or a committee thereof as improvement district commissioners and to create and operate an improvement district, composed of the area encompassed within the jurisdictions of the participating governing bodies, upon the petition of persons claiming to be two-thirds (2/3) in value of the owners of real property in the area, as shown by the last county assessment.

(B) The improvement district shall be for the purpose of providing basic revenues to operate the authority or in conjunction with the payment of bond principal and interest and any other expenses incurred in the issuance of transit bonds as provided in this chapter.

(C) The creation and operation of such an improvement district shall, to the extent consistent with this chapter, be in accordance with the procedures established by the laws of this state for the creation and operation of municipal improvement districts;

(9) To borrow money and execute and deliver negotiable notes, mortgage bonds, other bonds, debentures, and other evidences of indebtedness therefor, and give such security therefor as shall be requisite, including giving a mortgage or deed of trust on its properties and facilities in connection with the issuance of mortgage bonds;

(10) To raise funds by the issuance and sale of revenue bonds in the manner and according to the terms set forth in this chapter;

(11) To expend its funds in the execution of the powers and authorities given in this section and to invest and reinvest any of its funds pending need therefor;

(12) To apply for, receive, and use loans, grants, donations, technical assistance, and contributions from any other regional or area transit authorities or commissions that may be established and any agency of the federal government or the State of Arkansas;

(13) To enforce all rules, regulations, and statutes relating to the transit system;

(14) To plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, and regulate the system and auxiliary services and facilities including, but not limited to, parking facilities or decks, and to protect and police the properties of the authority, in cooperation with the law enforcement agencies and officers having jurisdiction in the area where the facilities of the authority are located; and

(15) To take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers and authorities conferred by this section and the intent and purposes of it.



§ 14-334-109 - Issuance of revenue bonds.

(a) (1) The authority is authorized and empowered to issue transit revenue bonds from time to time in principal amounts sufficient to pay capital costs of the system.

(2) There may be more than one (1) issue of bonds, or there may be one (1) issue sold and delivered in series.

(3) In all instances, priority between and among issues and successive issues shall be controlled by the authorizing resolution or by the trust indenture securing the bonds.

(4) Transit revenue bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions of this chapter regarding registration.

(b) (1) Transit revenue bonds shall be authorized by resolution of the authority, referred to as the "authorization resolution."

(2) (A) The bonds may be coupon bonds, payable to bearer, or may be registrable as to both principal and interest without coupons and may be made exchangeable for bonds of another denomination. The bonds of another denomination may in turn be coupon bonds payable to bearer, or bonds registrable as to principal only or as to principal and interest with coupons, or bonds registrable as to principal and interest without coupons.

(B) As the authority shall determine, the bonds may:

(i) Be in such form and denominations;

(ii) Have such date or dates;

(iii) Mature at such time or times;

(iv) Bear interest payable at such time or times and at such rate or rates;

(v) Be payable at such places within or without the State of Arkansas;

(vi) Be subject to such terms of redemption in advance of maturity at such prices, including such premiums; and

(vii) Contain such terms and provisions.

(3) The authorizing resolution may contain any other terms, covenants, and conditions that are deemed desirable by the authority, including, without limitation, those pertaining to:

(A) The custody, investment, and application of bond proceeds;

(B) The maintenance of various funds reserves;

(C) The nature and extent of the security;

(D) The rights, duties, and obligations of the authority; and

(E) The rights, duties, and obligations of the holders and registered owners of the bonds.

(c) (1) The authorizing resolution may provide for the execution by the authority with a bank or trust company, within or without the State of Arkansas, of a trust indenture, referred to as the "trust indenture."

(2) The trust indenture may control the priority between and among successive issues and series and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of bonds;

(B) The collection and disposition of transit system revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the security;

(E) The rights, duties, and obligations of the authority and the trustee for the holders or registered owners of the bonds; and

(F) The rights of the holders or registered owners of the bonds.

(d) (1) (A) Bonds issued under the authority of this chapter may be sold at public or private sale.

(B) If sold at public sale, the bonds shall be sold on sealed bids, and notice of the sale shall be published once in a newspaper having a general circulation throughout the State of Arkansas at least ten (10) days prior to the date of sale.

(2) In either case, the bonds may be sold at a price the authority may accept, including sale at a discount.

(3) The award at any public sale, if made, shall be to the bidder whose bid results in the lowest net interest cost.

(e) (1) (A) (i) Bonds shall be executed by the manual or facsimile signature of the chairman of the board of the authority and by the manual signature of the secretary of the authority.

(ii) Coupons attached to the bonds shall be executed by the facsimile signature of the chairman of the board of the authority.

(B) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such an officer before the delivery date of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(2) The authority shall adopt and use a seal in the execution and issuance of bonds, and each bond shall be sealed with the seal of the authority.



§ 14-334-110 - Security for bonds.

(a) The principal of and interest on all bonds issued under the authority of this chapter may be secured by a pledge of, and shall be payable from, transit system revenues or liens on real and personal property of the authority.

(b) (1) Each resolution authorizing the issuance of bonds, and this chapter, shall constitute a contract by and between the authority and the holders and registered owners of all bonds issued under the authority of this chapter.

(2) The contract and all covenants, agreements, and obligations therein, including, without limitation, an obligation on the part of the authority to properly maintain the transit system and to charge and collect transit system revenues in required amounts, all as specified in detail in the authorizing resolution, the trust indenture, and in this chapter, shall be promptly performed in strict accordance with the terms and provisions of the contract.

(3) The contract and all rights of the trustee and holders and registered owners of the bonds and the obligations of the authority may be enforced by mandamus or any other appropriate proceeding at law or in equity.



§ 14-334-111 - Refunding bond issue.

(a) (1) Transit revenue bonds may be issued for the purpose of refunding any bonds issued under the authority of this chapter.

(2) Refunding bonds may be combined into a single issue with revenue bonds issued for the purpose of completing, reconstructing, or expanding the transit system.

(b) (1) Refunding bonds may either be sold or delivered in exchange for the bonds being refunded.

(2) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement thereof, as shall be specified by the authority in the trust indenture securing the refunding bonds.

(c) The resolution authorizing and the trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority of lien on transit system revenues pledged for their payment as was enjoyed by the bonds refunded thereby.

(d) Refunding bonds shall be sold and secured in accordance with the provisions of this chapter pertaining to the sale and security of revenue bonds.



§ 14-334-112 - Investment of revenue bonds.

(a) Revenue bonds issued under the authority of this chapter are made securities in which all insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

(b) These bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of this state for any purpose for which the deposit of bonds or obligations of this state is authorized by law.

(c) Any municipality or county, or any board, commission, or other authority duly established by any municipality or county, or the board of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly of the State of Arkansas, may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this chapter.

(d) Bonds issued under the authority of this chapter shall be eligible to secure the deposit of public funds.



§ 14-334-113 - Bonds -- Tax exemption.

The principal of and interest on bonds issued under the authority of this chapter shall be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes.



§ 14-334-114 - Public and private contributions permitted.

(a) Contributions may be made to authorities from time to time by the various public and private entities and persons, firms, or corporations that shall desire to do so.

(b) (1) In order to afford maximum opportunities for contributions, the agreement provided for under § 14-334-103 may:

(A) Be treated as a cooperative agreement under the provisions of the Interlocal Cooperation Act, § 25-20-101 et seq.;

(B) Contain language enabling the agreement to be treated as a formal compact under §§ 14-165-201 -- 14-165-204, in which case the authority shall hold title to property in its powers and capacity as a public corporation rather than as a commission-trustee as provided in §§ 14-165-201 -- 14-165-204; or

(C) Be treated as a less formal arrangement for the cooperative use of industrial development bond funds.

(2) All these treatments shall be to the end that the counties and municipalities may contribute to the authority funds derived from:

(A) General obligation bonds under Arkansas Constitution Amendments 13 and 49;

(B) Revenue bonds under § 14-164-201 et seq.;

(C) Other available sources; and

(D) Funds derived from a combination of sources.

(c) (1) The entities defined in § 14-334-102(4) are authorized and empowered to contribute to the cost of acquiring, constructing, equipping, maintaining, and operating a transit system.

(2) These entities are authorized and empowered to transfer and convey to the authorities property of any kind acquired by the entities.



§ 14-334-115 - Accounting for receipts and expenditures.

(a) All funds received by an authority shall be deposited in such banks as the authority may direct and shall be withdrawn therefrom in such manner as the authority may direct.

(b) (1) (A) Each authority shall keep a strict account of all its receipts and expenditures and shall, each quarter, make a quarterly report to the counties and municipalities which have made contributions.

(B) The report shall contain an itemized account of its receipts and disbursements during the preceding quarter.

(2) The report shall be made within sixty (60) days after the termination of the quarter.

(c) Within sixty (60) days after the end of each fiscal year, each authority shall cause an annual audit to be made by an independent certified public accountant. It shall file a copy of the resulting audit report, containing an itemized statement of its receipts and disbursements for the preceding year, with each of the governing bodies participating in the authority.

(d) The books, records, and accounts of each authority shall be subject to audit and examination by any proper public official or body in the manner provided by law.

(e) The agreement provided for in § 14-334-103 may also provide for each authority to furnish the participating governing bodies copies of its annual budget for examination and approval.



§ 14-334-116 - Workers' compensation for employees.

All employees of each authority who are eligible shall be deemed to be within the workers' compensation laws of Arkansas, and premiums on their compensation shall be paid by the authority as required by law.






Chapter 335 - Electric And Street Railroads

§ 14-335-101 - Authority to construct, operate, and maintain generally.

(a) (1) The county court of any county in this state may grant to persons or corporations authority for the construction, maintenance, and operation, for a period of not exceeding fifty (50) years, of electric railroads or railways upon, over, along, and across any public road or highway in the county over which the court has jurisdiction.

(2) In granting this authority, the court may prescribe the terms and conditions on which these railroads or railways and their appurtenances shall be constructed, maintained, and operated upon, over, along, and across the roads or highways, and to grade an elevation at which they shall be maintained and operated.

(3) No such authority shall be granted except upon the filing with the court of:

(A) A petition setting forth the rights and privileges applied for, signed and verified by the persons or corporation desiring them; and

(B) The consents in writing of at least a majority of the owners in frontage of the lands abutting on the portions of the roads and highways to be occupied by the railroads or railways specified in the petition.

(b) In case any electric railroad or railway shall be located in part on a private right-of-way, then the owner of the electrical road or railway shall have the right to construct, maintain, and operate the electrical road or railway across any county road or highway which intersects the routes of the railway. However, the crossing shall be constructed and maintained at such grade and elevation as shall be prescribed by the county court having jurisdiction over the road or highway and in such manner as to cause no unnecessary damage.

(c) (1) The owner of any electric railroad or railway occupying any county road or highway, or any portion thereof, as permitted by this section, shall keep the portion of the public road or highway occupied by its tracks and roadbed in good repair and condition.

(2) The county courts are directed to enforce the provisions of this subsection by proper proceedings with respect to all public roads and highways under their respective jurisdictions.

(d) Any authority previously granted by a county court or board of supervisors of any county in this state to construct, operate, and maintain electric railroads or railways upon, over, along, or across any county road or highway under the jurisdiction of the court or board is confirmed and declared to be valid and effectual according to its terms.



§ 14-335-102 - Construction and maintenance of overhead wires.

(a) All street railway companies or corporations operating cars by electricity or by overhead wires shall construct and maintain their wires at a height of not less than twenty-two feet (22') above the top of the rail or the railroad track crossed by the street railway company.

(b) The wires of the street railway company shall be guarded or provided with fenders or guard wires to prevent the wires from coming in contact with the cars, track, or telegraph line along the track of the railroad company.



§ 14-335-103 - Duty to pave between rails in first-class cities.

(a) (1) (A) It shall be the duty of every person, firm, or corporation operating any street railway on, along, or across any street or avenue in any city of the first class in the State of Arkansas, under and by virtue of any indeterminate permit issued by the Arkansas Transportation Commission, to pave between its rails and to the end of its ties whenever the portions of the streets or avenues adjacent to the portion of the street occupied by its ties and rail shall have been paved by the city, the county, or an improvement district.

(B) The space between the rails and to the end of the ties shall be paved by the person, firm, or corporation operating under the indeterminate permit, with the same class and character of material used by the city, county, or improvement district in paving the other portion of the street or avenue adjacent thereto.

(2) The work shall be done by the person, firm, or corporation holding the indeterminate permit in a good and workmanlike manner. The pavement so laid by the person, firm, or corporation holding the indeterminate permit shall be maintained by the person, firm, or corporation in as good condition as the remainder of the pavement laid on the street or avenue.

(3) (A) In case the person, firm, or corporation operating the street railway under an indeterminate permit shall deem it advisable to use a different character of material for paving that portion of any street or avenue between its rails and to the end of its ties than that used on the remainder of the street, it may present a written petition to the city council or commission of the city asking permission to use some other character of material.

(B) The council or commission is authorized to grant the petition either by ordinance or resolution, if, in the judgment of the commission or council, the material set forth in the petition is of equal grade and durability to that used on the balance of the street or avenue.

(b) The tracks of any street railway and the paving provided for in subsection (a) of this section shall be laid and maintained to the grade established by the city.

(c) The circuit court of the county in which the city is located is given jurisdiction to enforce compliance with the provisions of subsection (a) of this section by mandamus upon the complaint of the city.

(d) (1) (A) Whenever the city, the county, or an improvement district shall have adopted final plans for the paving of any street or avenue occupied by railway track and shall have finally determined the material to be used, it may cause to be served upon the person, firm, or corporation operating the street railway a notice, in writing, stating the character of material to be used upon the balance of the street and directing the person, firm, or corporation to proceed with the work of paving between the rails to the end of its ties.

(B) In case the person, firm, or corporation shall fail to start paving within thirty (30) days, or to complete paving within a reasonable time, then the city, county, or improvement district, as the case may be, may cause the tracks of the street railway to be brought to grade and may construct the pavement between the rails and to the end of the ties.

(2) The amount expended by the city, county, or improvement district in paving the space between the rails and to the end of the ties, together with ten percent (10%) interest on the amount of the expenditure from the date thereof, may be recovered by it from the person, firm, or corporation holding an indeterminate permit in an ordinary action at law.

(3) The remedies provided for in this subsection are cumulative and are in addition to the remedy of mandamus provided for in subsection (c) of this section.

(e) The term "pavement" as used in this section shall include a proper foundation and all excavation, drainage, and other work necessary to properly pave the space between the rails and to the end of the ties.

(f) The provisions of this section shall not apply to Miller County.



§ 14-335-104 - Duty to heat streetcars in first-class cities.

(a) All persons, companies, or corporations operating any streetcar line for the transportation of passengers in any city of the first class in this state shall be required to keep every streetcar run by them for the transportation of passengers heated during the fall, winter, and spring seasons of each year so as to make them comfortable for all passengers on the cars.

(b) All persons, companies, or corporations failing to keep every streetcar operated by them heated as provided in this section shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00). Each day each car is not heated as provided in this section shall be counted as a separate offense within the provisions of this section.



§ 14-335-105 - Duty to stop at railroad crossings.

(a) It shall be the duty of every street railway company or corporation operating a street railway crossing the tracks of a railroad company to bring its cars to a full stop at least ten feet (10') and not more than twenty feet (20') before reaching the tracks of the railroad company.

(b) It shall be the duty of the conductor, or some other employee of the street railway company, to go forward to the tracks of the railroad company to find out whether a train is approaching the crossing.






Chapter 336-345 - [RESERVED.]

[Reserved]






Subtitle 21 - Public Transit Improvement Districts

Chapter 346-355 - [RESERVED.]

[Reserved]






Subtitle 22 - Airport Facilities Generally

Chapter 356 - General Provisions

§ 14-356-101 - Display of air markers.

(a) All municipal corporations with a population, according to the last federal census, of one thousand (1,000) people or more, shall paint or prepare a conspicuous sign displaying the name of the municipality so as to be visible to persons traveling by air.

(b) The sign shall be for the guidance and protection of aircraft in flight.



§ 14-356-102 - Use -- Exclusively public.

(a) The ownership, operation, and management of municipal airports, county airports, municipal airports operated pursuant to the Airport Commission Act, §§ 14-359-101 -- 14-359-120, airports in border municipalities operated pursuant to the Municipal Airports Act, § 14-361-101 et seq., and regional airports operated pursuant to the Regional Airport Act, §§ 14-362-101 -- 14-362-129, and their related properties and facilities, including without limitation, runways, hangars, terminal facilities, and suitable areas or space which are made available to those who are willing and otherwise qualified to offer transportation services to the public or support services to aircraft operators, all as may be necessary or desirable for the servicing of aircraft in commercial or general aviation or for the comfort and accommodation of air travelers traveling in commercial or general aviation, are vital to the economic welfare of the State of Arkansas and its people, and such airports and their related properties and facilities are declared and confirmed to be used exclusively for public purposes.

(b) All airport property and related properties and facilities owned by a municipality, county, or other public agency for the purposes enumerated in this section are declared to be acquired and used exclusively for public and governmental purposes and as a matter of public necessity and shall be exempt from ad valorem taxation to the same extent as other property used exclusively for public purposes.






Chapter 357 - County Airport Commissions

§ 14-357-101 - Creation.

(a) Any county owning and operating an airport may, by appropriate action of the county court, create a commission for the purpose of operating and managing the airport and its related properties and facilities.

(b) The county court of any county desiring to avail itself of the benefits of this chapter shall enter an order creating an airport commission to be composed of seven (7) citizens who are qualified electors of the county.



§ 14-357-102 - Appointment of commissioners.

(a) The first commissioners shall be appointed by the county court in the order creating the airport commission.

(b) Of the commissioners first appointed, one (1) shall serve for a term of one (1) year, one (1) shall serve for a term of two (2) years, one (1) shall serve for a term of three (3) years, one (1) shall serve for a term of four (4) years, one (1) shall serve for a term of five (5) years, one (1) shall serve for a term of six (6) years, and one (1) shall serve for a term of seven (7) years, to be determined by lot at the first meeting of the commission.

(c) Upon the expiration of the respective terms, successor commissioners shall be appointed by the remaining commissioners, subject to the approval of the county court, for a term of seven (7) years.

(d) In the event of a vacancy occurring on the commission, the remaining commissioners shall, subject to the approval of the county court, appoint a commissioner to serve the unexpired term.

(e) The commissioner shall file the oath required of public officials by law in the State of Arkansas.



§ 14-357-103 - Removal of commissioners.

Any commissioner appointed under the provisions of this chapter may be removed only for cause by the county court after a hearing in which the commissioner proposed to be removed is given reasonable notice and an opportunity to appear.



§ 14-357-104 - Compensation of commissioners.

The county court shall have authority to fix and prescribe the compensation, if any, to be paid to the commissioners.



§ 14-357-105 - Authority of commissioners.

(a) (1) The commissioners appointed under this chapter shall have full and complete authority to manage, operate, improve, extend, and maintain the airport and its related properties and facilities.

(2) The commissioners shall have full and complete charge of the airport and its related properties and facilities including, without limitation, the right to:

(A) Establish charges and fees for the services and facilities of the airport and to collect, handle, and disburse all revenues derived therefrom;

(B) Contract; and

(C) Employ and remove any and all assistants and employees of whatsoever nature, kind, or character and to fix, regulate, and pay their compensation.

(b) It is the intention of this chapter to vest in the commissioners unlimited authority to operate, manage, maintain, improve, and extend the county-owned airport and to have full and complete charge of it. However, the commissioners shall not have authority or power to sell, mortgage, or encumber the airport and its related properties and facilities.



§ 14-357-106 - Rules and regulations.

(a) (1) The commissioners shall adopt such rules and regulations as they deem necessary and expedient for the proper operation and management of the airport and its related properties and facilities.

(2) The commissioners shall have authority to alter, change, or amend these rules and regulations at their discretion.

(b) (1) The commissioners shall comply with, or cause to be complied with, all civil air regulations of the federal and state government as to air worthiness, certification, and operation of aircraft.

(2) The commissioners shall protect all the aerial approaches to the airport insofar as it comes within their jurisdiction to do so.



§ 14-357-107 - Use of operational revenue.

All revenue derived from the operation of the airport, after paying the operating expenses and maintenance, may be set aside and used for additional improvements on the airport or for any lawful purpose.



§ 14-357-108 - Records and reports.

(a) (1) The commissioners shall keep a record of all revenues and expenditures of the airport and its related properties and facilities. They shall prepare and file an annual report of the financial affairs and conditions of the airport and its related properties and facilities.

(2) The report shall be filed in the office of the clerk of the county court and shall be subject to inspection by any interested person.

(b) The commissioners shall also furnish such other and further reports, data, and information as shall be requested by the county court.






Chapter 358 - County Airports

§ 14-358-101 - Authorization.

Any county in this state may acquire, own, operate, and maintain an airport or flying field in that county and may make, build, and construct all improvements at the airport or flying field as may be deemed necessary for the proper operation thereof.



§ 14-358-102 - Acquisition of property.

(a) Counties are authorized to acquire lands for airports or flying fields by gift, purchase, or by the exercise of the power of eminent domain, which is granted to counties for this purpose.

(b) The power of eminent domain granted to counties by this section shall be exercised in the same manner and procedure as is prescribed for the exercise of this power by railroads.






Chapter 359 - Municipal Airport Commissions

§ 14-359-101 - Title.

This chapter shall be known as the "Airport Commission Act."



§ 14-359-102 - Applicability.

This chapter shall apply to cities of the first class and of the second class or any group of cities jointly owning or operating a municipal airport.



§ 14-359-103 - Authority to create.

Any city of the first class or of the second class owning and operating a municipal airport and its relative properties and facilities, or any city of the first class or second class desiring to own and operate a municipal airport, by appropriate action of its city council or other governing body, may create a commission for the purpose of operating and managing the airport and its relative properties and facilities.



§ 14-359-104 - Creation of commission.

(a) Any city affected by and desiring to avail itself of the benefits of this chapter shall enact by a majority vote of the elected and qualified members of its city council an ordinance creating an airport commission to be composed of seven (7) citizens who are qualified electors of the state.

(b) (1) At least one (1) of the members shall be fully experienced in aviation, holding some type of pilot aeronautical rating.

(2) If there is not any citizen experienced in aviation holding some type of pilot's aeronautical rating who is available or willing to serve on the commission, then the city council may waive this requirement.

(c) No more than one (1) member of the commission may have financial dealings or interests in an aeronautical enterprise while a member of the commission.



§ 14-359-105 - Appointment of commissioners.

(a) (1) The commissioners shall be appointed by the mayor and confirmed by a three-fourths (3/4) vote of the elected and qualified members of the city council.

(2) In municipalities located in a metropolitan statistical area designated by the United States Census Bureau having a population of one million (1,000,000) or more according to the most recent federal decennial census, the commissioners shall be appointed by the mayor and confirmed by a simple majority vote of the elected and qualified members of the city council.

(b) (1) The commissioners first appointed and confirmed shall serve terms of one (1), two (2), three (3), four (4), and five (5) years, with two (2) commissioners serving terms of four (4) years and two (2) commissioners serving terms of five (5) years. The terms shall be designated by the mayor.

(2) Upon the expiration of their respective terms, their successors shall be appointed by the mayor, subject to the approval of the council, for terms of five (5) years.

(c) The commissioners shall file the oath required by law in the State of Arkansas.

(d) For municipal airport commissions in existence on August 1, 1997, the initial terms of the two (2) new members shall be as follows:

(1) One (1) new member shall serve an initial term of four (4) years; and

(2) One (1) new member shall serve an initial term of five (5) years.

(e) For municipal airport commissions with five (5) members in existence on March 9, 2005, the initial terms of the two (2) new members shall be as follows:

(1) One (1) new member shall serve an initial term of four (4) years; and

(2) One (1) new member shall serve an initial term of five (5) years.



§ 14-359-106 - Removal of commissioners.

Any commissioner appointed by the provisions of this chapter may be removed upon a three-fourths (3/4) vote of the elected and qualified members of the city council.



§ 14-359-107 - Salary of commissioners.

The city council shall have authority to fix and prescribe the salaries to be paid to the commissioners.



§ 14-359-108 - Meetings of commission.

The commissioners shall meet at least monthly, but other meetings may be held at any time by the commission or upon the call of the mayor and city council.



§ 14-359-109 - Authority of commissioners.

(a) (1) The commissioners appointed under this chapter shall have full and complete authority to manage, operate, improve, extend, and maintain the municipal airport and its related properties and facilities.

(2) The commissioners shall have full and complete charge of the airport and its related properties and facilities, including the right to employ or remove any and all assistants and employees of whatsoever nature, kind, or character and to fix, regulate, and pay their salaries.

(b) (1) It is the intention of this chapter to vest in the commissioners unlimited authority to operate, manage, maintain, improve, and extend the municipally owned airport and its related properties and facilities, and to have full and complete charge of it, including without limitation the authority to charge and collect tolls and fees from vehicles accessing or departing from the airport, to make reasonable tolls and fees in accordance with industry standards, and to make reasonable classifications of vehicles for this purpose.

(2) (A) The tolls or fees levied for use of airport roads by private off-facility parking services at an airport located in a county with a population of at least three hundred sixty thousand (360,000) and in a city with a population of at least one hundred seventy-five thousand (175,000) according to the most recent federal decennial census shall not exceed the local sales tax rate of the municipality in which the airport is located.

(B) Private off-facility parking services shall have full access to drop off and pick up airport passengers and the same queing access as all commercial shuttles, limos, taxi cabs, airport-owned vans or buses, and valet services.

(C) For an airport located in a county with a population of at least three hundred sixty thousand (360,000) and in a city with a population of at least one hundred seventy-five thousand (175,000) according to the most recent federal decennial census, tolls and fees fixed by the authority shall not be subject to supervision or regulation by any other commission, board, bureau, or agency of the State of Arkansas.



§ 14-359-110 - Vesting of authority in commissioners.

(a) Upon the appointment of the commissioners as provided in this chapter, the mayor and city council shall execute such instruments and enact such measures as may be necessary to vest complete charge of the municipally owned airport and its related properties and facilities in the commissioners appointed.

(b) Upon their failure to do so, mandamus may be maintained against them, in any court of competent jurisdiction, by any taxpayer of the city where the airport and its related properties and facilities in question are located.



§ 14-359-111 - Financing of improvements.

(a) All cities qualifying under this chapter are authorized to finance improvements of airport facilities as provided in any manner not inconsistent with the Arkansas Constitution and in accordance with any such finance method including, but not limited to, the issuance of bonds, borrowing money, and the allocation of other available municipal funds authorized cities of the first class in the necessary functions of municipal affairs.

(b) Bonds issued under the authority of this chapter shall bear interest at rate or rates as the ordinance authorizing their issuance may provide.



§ 14-359-112 - Eminent domain.

The city is expressly authorized to have all the rights of eminent domain as may be necessary and expedient for the proper operation and management of the municipal airport and its related properties and facilities as is granted by § 14-360-102.



§ 14-359-113 - Zoning regulations.

The city is expressly authorized to put into effect zoning regulations necessary for the proper operation and management of the municipal airport and its related properties and facilities as provided by the Airport Zoning Enabling Act, § 14-363-201 et seq.



§ 14-359-114 - Rules and regulations.

(a) (1) The commissioners shall adopt such rules and regulations as they may deem necessary and expedient for the proper operation and management of the municipal airport and its related properties and facilities.

(2) The commissioners shall have authority to alter, change, or amend these rules and regulations at their discretion.

(b) (1) The commissioners shall comply with, or cause to be complied with, all civil air regulations of the federal and state government as to air worthiness, certification, and operation of aircraft.

(2) The commissioners shall protect all the aerial approaches to the airport insofar as it comes within their jurisdiction.



§ 14-359-115 - Additional powers of commissioners.

(a) The commissioners shall, in addition to the other powers enumerated in this chapter, have such other and further powers as are by law given to the city council of any city.

(b) They shall be governed by all existing statutes pertaining to the duties of city councils.



§ 14-359-116 - Estimate of funds required.

The board of commissioners shall submit to the city, annually before the city prepares its budget, the amount of funds necessary for maintenance, operation, and management of the municipal airport and its related properties and facilities above the estimated revenue and the funds remaining on hand.



§ 14-359-117 - Use of operational revenue.

All revenue derived from the operation of the airport or flying field, after paying the operating expenses and maintenance, shall be set aside and used for additional improvements on the airport or for the retirement of bonds and interest thereon issued or advancement made for the purchase and improvement of the airport or flying field.



§ 14-359-118 - Records and reports.

(a) The commissioners shall keep a record of all revenues and expenditures of the airport and its related properties and facilities and shall submit monthly reports to the mayor and city council.

(b) (1) (A) It shall be the duty of the airport commissioners to prepare and file an annual report of the financial affairs and conditions of the municipal airport and its related properties and facilities, annually by January 15 and the first Monday in February thereafter.

(B) The report shall be filed in the office of the clerk or recorder of the municipality and shall be subject to the inspection of any citizen of the state.

(2) (A) The report shall set out a full detailed, complete, and correct statement of all receipts of every kind since the last report, showing the source thereof, and all disbursements of every kind showing date, amount, number, and purposes of each voucher, to whom issued, and the date cancelled, if cancelled.

(B) The report shall show:

(i) The full financial condition of the airport and its related properties and facilities;

(ii) The status of its bonded debt, if any; and

(iii) Every other detail necessary to a full and thorough understanding from the report of the actual financial condition of the municipal airport.

(3) The report shall be verified by the airport board of commissioners.

(c) The commissioners shall also furnish such other and further reports, data, and information as may be requested by the mayor or city council.



§ 14-359-119 - Civil service not applicable.

The Civil Service Act shall not apply to the commissioners or employees of a municipally owned airport and its related properties and facilities.



§ 14-359-120 - Pension and retirement plans.

(a) In any city of the first class, owning and operating a municipal airport and its related properties and facilities, by or through an airport board of commissioners, the commission is authorized to provide a plan for social security, old age pensions, or retirement pay for part or all employees of the airport and its related properties and facilities, under such plan as the commissioners may provide.

(b) If such a plan is not placed in effect, the seniority and retirement rights and benefits to which the airport personnel are entitled shall remain in full force and effect.



§ 14-359-121 - Term of members.

For municipal airport commissions in existence on August 1, 1997, the initial term of the two (2) new members shall be as follows: one (1) new member shall serve an initial term of four (4) years; and one (1) new member shall serve an initial term of five (5) years.






Chapter 360 - Municipal Airports Generally

Subchapter 1 - -- General Provisions

§ 14-360-101 - Municipal airports authorized.

Cities of the first and second class and incorporated towns in the State of Arkansas may acquire and own airports or flying fields, which may be located either within or without the corporate limits of the cities or towns.



§ 14-360-102 - Acquisition of property.

(a) The real property for municipal airports or flying fields may be acquired by gift, purchase, or by the exercise of the right of eminent domain, which is granted to cities for this purpose.

(b) The procedure for the exercise of the right of eminent domain shall be that prescribed by law for the exercise of this power by railroads.



§ 14-360-103 - Improvements, operation, and maintenance.

(a) Cities are authorized to make, build, and construct all necessary improvements on their airports or flying fields.

(b) Cities are further authorized to operate and maintain their airports or flying fields.



§ 14-360-104 - Operation in another state.

Any city of the first class which is located at or near the boundary of another state may acquire, own, improve, and operate an airport or flying field located wholly or in part in the other state.



§ 14-360-105 - Use of operational revenue.

All revenue derived from the operation of a municipal airport or flying field, after paying the operating expenses and maintenance, shall be set aside and used for additional improvements on the airport, or for the retirement of bonds and interest thereon issued for the purchase and improvement of the airport or flying field.






Subchapter 2 - -- Joint Municipal Airports

§ 14-360-201 - Authorization.

Any two (2) or more municipal corporations in the State of Arkansas may own and hold in joint tenancy, by gift or purchase, lands for use as airports or flying fields, which may be located either within or without their corporate limits, and may enter into contracts or agreements with each other, authorized by ordinances, for their joint operation, control, maintenance, improvement, and development.



§ 14-360-202 - Administration.

The councils of municipal corporations shall provide, by ordinances, for a joint airport commission for the control and administration of joint airports or flying fields with such powers, including the fixing of proper charges for their use and the expenditure of the revenues therefrom, and to be composed of such numbers of members representing each municipal corporation, as the ordinances may provide.






Subchapter 3 - -- Improvements

§ 14-360-301 - Authority granted cumulative.

The authority granted by this subchapter shall be cumulative and granted in addition to any authority previously granted by other acts, specifically including but not limited to all authority granted by Acts 1949, No. 53, known as the "Airport Commission Act".



§ 14-360-302 - Authority to erect.

Any city owning a municipal airport is authorized and empowered to erect and construct buildings, structures, and other improvements, whether or not they are essential to, connected with, or incidental to the operation of the airport and airport facilities, upon municipal airport property, that is, upon lands which are managed and operated by the city, by its governing body, or through its airport commission or other designated municipal agency in conjunction with, or as a part of, the municipal airport.



§ 14-360-303 - Recommendation by commission.

The authority granted by this subchapter to a city may be exercised by the governing body of the city, in its discretion, only after it has received the recommendation of its airport commission in the form of a resolution of the airport commission.



§ 14-360-304 - Operation after completion.

The airport commission is authorized and empowered to operate the buildings, structures, or other improvements, after the completion thereof, including, without limiting the generality of this grant, the execution of lease agreements covering the leasing of space therein in such form, for such terms, with such provisions, for such amounts, and with such parties including, but not limited to, governmental agencies and private businesses of any nature, whether or not they are essential to, connected with, or incidental to the operation of the airport and airport facilities, as the commission shall determine.



§ 14-360-305 - Borrowing of funds and revenue bonds -- Authorization to contract.

A city is authorized and empowered to enter into the necessary contracts for the borrowing of all funds that it may determine will be required in connection with the financing of the structures, buildings, or other improvements or the construction of extensions, additions, or improvements thereto, after the original construction is completed, including architectural, engineering, legal, or other similar expenses.



§ 14-360-306 - Borrowing of funds and revenue bonds -- Issuance.

(a) In evidence of any loan of funds, the city is authorized and empowered to issue its negotiable coupon revenue bonds.

(b) (1) The bonds shall be authorized by ordinance duly enacted by the governing body of the city and shall be executed by its mayor and city clerk.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, the signatures shall nevertheless be valid and sufficient for all purposes.

(c) As the ordinance may provide, the bonds may:

(1) Be issued in one (1) or more series;

(2) Bear such date or dates;

(3) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(4) Bear interest at such rate or rates;

(5) Be in such form;

(6) Be executed in such manner;

(7) Be payable in such medium of payment, at such place or places;

(8) Be subject to such terms of redemption;

(9) Be registrable as to principal only; and

(10) Contain such terms, covenants, and conditions as the ordinance may provide. Priority between and among successive issues may be controlled by the ordinance, and the ordinance may provide for the maintenance of any adequate reserve for contingencies.

(d) The bonds may be sold for such price and in such manner as the city may determine by ordinance duly adopted by its governing body.

(e) The coupons attached to the bonds may be executed by the facsimile signature of the mayor of the city.

(f) The bonds may be sold with the privilege of conversion into an issue bearing other rate or rates of interest but only on the condition that the city receive no less and pay no more than it would receive and pay if the bonds were not converted, and the conversion shall be subject to the approval of the city.

(g) The bonds shall have all the qualities and incidents of negotiable instruments under the commercial paper laws of the state.



§ 14-360-307 - Borrowing of funds and revenue bonds -- Payment and indebtedness.

(a) The bonds and interest thereon shall be payable solely from and secured by a pledge of the gross revenues derived from the operation or the lease of the buildings, structures, or other improvements, or other revenues obtained from the operation of the airport.

(b) The pledge shall be subject to the restriction that the municipality shall never in any fiscal year be bound beyond an amount that would, together with the other expenditures and contracts of the municipality, call for a payment or payments in that fiscal year in excess of the total revenue for the municipality for that fiscal year, so that the municipality shall never at any time by its contract or pledge of gross revenues and rentals violate the provisions of Arkansas Constitution, Amendment 10.

(c) The bonds shall, in no event, constitute an indebtedness of the municipality within the meaning of any constitutional provisions or limitations.



§ 14-360-308 - Borrowing of funds and revenue bonds -- Statements on bonds.

It shall be plainly stated upon the face of each bond that it has been issued under the provisions of this subchapter and that it does not constitute an indebtedness of the municipality within any constitutional or statutory limitation.



§ 14-360-309 - Borrowing of funds and revenue bonds -- Performance required.

(a) Subject to such restrictions as may be contained in the ordinance authorizing the issuance of the bonds issued under this subchapter or other contract with the bondholders as well as such restrictions contained in contracts with the bondholders of other prior issues, any holder of bonds issued under the provisions of this subchapter or of any coupon representing interest accrued thereon may, by proper suit, compel the performance of the duties of the officials of the issuing city or its airport commission set forth in this subchapter.

(b) If there is default in the payment of the principal of or interest upon any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to operate the buildings, structures, or other improvements authorized by this subchapter on behalf of the city or its airport commission with power to operate or lease them in order to obtain funds for the payment of the bonds and interest thereon, and for the payment of the operation and maintenance expenses, and to apply the income and revenues in conformity with this subchapter and the ordinance providing for the issuance of the bonds.

(c) Any covenants and agreements entered into by the city shall be binding in all respects upon successive governing bodies of the city and the airport commission and its successors in accordance with the terms of such covenants and agreements.



§ 14-360-310 - Borrowing of funds and revenue bonds -- Mortgage lien.

(a) Anything herein to the contrary notwithstanding, the ordinance authorizing issuance of the bonds may impose a foreclosable mortgage lien upon the buildings, structures, or other improvements constructed under the authority of this subchapter and upon the lands upon which such improvements are located.

(b) The nature and extent of the mortgage lien may be controlled by the ordinance including, without limitation, provisions pertaining to the release of all, or part of, the lands or improvements from the mortgage lien and the priority of mortgage liens in the event of successive bond issues.

(c) Subject to such terms, conditions, and restrictions as may be contained in the ordinance, any holder of bonds issued under the authority of this subchapter or of any coupon attached thereto may, either at law or in equity, enforce the mortgage lien and may, by proper suit, compel the performance of the duties of the officials of the city or its airport commission, as set forth in this subchapter and as set forth in the ordinance authorizing the bonds.



§ 14-360-311 - Borrowing of funds and revenue bonds -- Refunding bonds.

(a) The city may issue bonds under this subchapter for the purpose of refunding, at a rate or rates of interest not exceeding the maximum rate otherwise authorized in this section, any obligations of the city theretofore issued under this subchapter or under other authority or may authorize and deliver a single issue of bonds under this subchapter in part for the purpose of refunding such obligations and in part for the purpose of erecting and constructing buildings, structures, and other improvements authorized by this subchapter, or extensions, additions, or improvements thereto.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(c) All bonds issued under this subsection shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.

(d) The city may provide that any refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations thereby refunded.



§ 14-360-312 - Borrowing of funds and revenue bonds -- Exemption from certain taxes.

(a) Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes.

(b) This exemption shall include income taxation and inheritance taxation.



§ 14-360-313 - Use of operational revenue.

Subject to such restrictions as may be contained in the ordinance authorizing the issuance of the bonds issued under this subchapter or other contract with the bondholders, as well as restrictions contained on contracts with the bondholders of other prior issues, all revenues derived from the operation and the lease of buildings, structures, or other improvements in excess of those required for payment of and interest upon the bonds, plus any reserve for contingencies, plus those funds required for operation and maintenance expenses for the buildings, structures, or other improvements, shall be used by the airport commission only for the purpose of expansion, maintenance, or operation of the airport or any of its facilities, buildings, or other improvements. This may include the payment of principal of and interest upon other bonds issued under this subchapter, or of other prior issues, and for no other purpose.









Chapter 361 - Airports In Border Municipalities

§ 14-361-101 - Title.

This chapter may be cited as the "Municipal Airports Act."



§ 14-361-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Airport" means any area of land or water which is used, or intended for use, for the landing and takeoff of aircraft and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon;

(2) "Air navigation facility" means any facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in aid of air navigation, including any structures, mechanism, lights, beacons, markers, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft or the safe and efficient operation or maintenance of an airport and any combination of any or all of these facilities;

(3) "Airport hazard" means any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to the landing or taking off of aircraft;

(4) "Municipality" means any municipality of the first or second class, the city limits of which are within five (5) miles of a boundary line of this state; and

(5) "Person" means any individual, firm, partnership, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof.



§ 14-361-103 - Construction.

(a) This chapter shall be interpreted and construed so as to make uniform so far as possible the laws and regulations of this state and other states and of the government of the United States having to do with the subject of municipal airports.

(b) This chapter is cumulative of and in addition to all laws of the State of Arkansas on this subject.



§ 14-361-104 - Powers of municipalities generally.

(a) Establishment, Operation, and Land Acquisition. Every municipality as defined in § 14-361-102 is authorized, out of any appropriations or other moneys made available for such purposes, to plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police airports and air navigation facilities, either within or without the territorial limits of the municipality and within or without the territorial boundaries of this state, including the construction, installation, equipment, maintenance, and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase and sale of supplies, goods, and commodities as an incident to the operation of its airport properties. For such purposes, the municipality may use any available property that it may own or control and may, by purchase, gift, devise, lease, eminent domain proceedings, or otherwise, acquire real or personal property or any interest therein, including easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the airport or to permit the removal, elimination, obstruction-marking of obstructions, lighting of airport hazards, or to prevent the establishment of airport hazards.

(b) Acquisition of Existing Airports. The municipality may, by purchase, gift, devise, lease, proceedings, or otherwise, acquire existing airports and navigation facilities. However, it shall not acquire or take over any airport or air navigation facility owned or controlled by another municipality or public agency of this or any other state without the consent of the municipality or public agency.

(c) Establishment of Airport on Public Waters and Reclaimed Lands. For the purposes of this chapter, a municipality may establish or acquire and maintain, within or bordering upon the territorial limits of the municipality, airports in, over, and upon any public waters of this state, any submerged lands under public waters, and any artificial or reclaimed lands which, before the artificial making or reclamation thereof, constituted a portion of the submerged lands under public waters and may construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection thereof.

(d) Limitation on Design and Operation of Air Navigation Facilities. All air navigation facilities established or operated by municipalities shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.



§ 14-361-105 - Supplementary powers.

In addition to the general and special powers conferred by this chapter, every municipality is authorized to exercise such powers as are necessarily incidental to the exercise of the conferred general and special powers.



§ 14-361-106 - Functions -- Public and governmental.

(a) The acquisition of any land or interest therein pursuant to this chapter, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation, protection, and policing of airports and air navigation facilities, including the acquisition or elimination of airport hazards, and the exercise of any other powers granted in this chapter to municipalities and public agencies thereof, to be severally or jointly exercised, are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity. In the case of any municipality, they are declared to be municipal functions and purposes as well as public and governmental.

(b) All land and other property and privileges acquired and used by or on behalf of any municipality or other public agency in the manner and for the purposes enumerated in this chapter shall be acquired and used for public and governmental purposes and as a matter of public necessity and for municipal purposes.



§ 14-361-107 - Operation and use privileges.

(a) Under Municipal Operation. In operating an airport or air navigation facility owned, leased, or controlled by a municipality, the municipality, except as may be limited by the terms and conditions of any grant, loan, or agreement pursuant to § 14-361-117, may enter into contracts, leases, and other arrangements with any persons:

(1) Granting the privilege of using or improving the airport or air navigation facility, or any portion or facility thereof, or space therein for commercial purposes;

(2) Conferring the privilege of supplying goods, commodities, things, services, or facilities at that airport or air navigation facility; or

(3) (A) Making available services to be furnished by the municipality or its agents at that airport or navigation facility.

(B) In each case, the municipality may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with due regard to the property and improvements used and the expenses of operation to the municipality.

(b) Under Other Operation. Except as may be limited by the terms and conditions of any grant, loan, or agreement pursuant to § 14-361-117, a municipality, by contract, lease, or other arrangement, upon a consideration fixed by it, may grant to any qualified person, for a term not to exceed forty (40) years, the privilege of operating as agent of the municipality, or otherwise, any airport owned or controlled by the municipality. No person shall be granted any authority to operate the airport other than a public airport or to enter into any contracts, leases, or other agreements in connection with the operation of the airport which the municipality might not have undertaken under subsection (a) of this section.



§ 14-361-108 - Contracts.

A municipality may enter into any contracts necessary to the execution of the powers granted it and for the purposes provided by this chapter.



§ 14-361-109 - Disposal of property.

(a) Except as may be limited by the terms and conditions of any grant, loan, or agreement pursuant to § 14-361-117, every municipality may, by sale, lease, or otherwise, dispose of any airport, air navigation facility, or other property, or portion thereof or interest therein, acquired pursuant to this chapter.

(b) (1) Disposal by sale, lease, or otherwise shall be in accordance with the laws of this state, or provisions of the charter of the municipality, governing the disposition of other property of the municipality.

(2) In the case of disposal to another municipality or agency of the state or federal government for aeronautical purposes incident thereto, the sale, lease, or other disposal may be effected in such manner and upon such terms as the governing body of the municipality may deem in the best interest of the municipality.



§ 14-361-110 - Delegation of authority.

Any authority vested by this chapter in a municipality, or in the governing body thereof, for the planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection, and policing of airports or other air navigation facilities established, owned, or controlled or to be established, owned, or controlled by the municipality may be vested by resolution of the governing body of the municipality in an officer or board or other municipal agency whose powers and duties shall be prescribed in the resolution. However, the expense of such planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection, and policing shall be a responsibility of the municipality.



§ 14-361-111 - Jurisdiction and regulation.

(a) Scope. (1) (A) A municipality, which has established or acquired an airport or air navigation facility is authorized to adopt, amend, and repeal such reasonable ordinances, resolutions, rules, regulations, and orders as it shall deem necessary for the management, government, and use of the airport or air navigation facility under its control, whether situated within or without the territorial limits of the municipality.

(B) (i) For the enforcement of them, the municipality, by ordinance or resolution as may by law be appropriate, may appoint airport guards or police, with full police powers, and fix penalties, within the limits prescribed by law, for the violation of the ordinances, resolutions, rules, regulations, and orders.

(ii) The penalties shall be enforced in the same manner in which penalties prescribed by other ordinances or resolutions of the municipality are enforced.

(2) To the extent that an airport or other air navigation facility controlled and operated by a municipality is located outside the territorial limits of the municipality, it shall, subject to federal and state laws, rules, and regulations, be under the jurisdiction and control of the municipality controlling or operating it, and no other municipality shall have any authority to charge or exact a license fee or occupation tax for operations thereon.

(b) Conformity to Federal and State Law. No ordinance, resolution, rule, regulation, or order adopted by a municipality pursuant to this chapter shall be inconsistent with, or contrary to, any act of the Congress of the United States or laws of this state, or to any regulations promulgated or standards established pursuant to them.



§ 14-361-112 - Zoning.

Nothing contained in this chapter shall be construed to limit any right, power, or authority of a municipality to regulate airport hazards by zoning.



§ 14-361-113 - Liens.

To enforce the payment of any charges for repairs or improvements to, or storage or care of, any personal property made or furnished by the municipality or its agents, in connection with the operation of an airport or air navigation facility owned or operated by the municipality, the municipality shall have liens on the property, which shall be enforceable by the municipality as provided by law.



§ 14-361-114 - Issuance of bonds.

(a) (1) The cost of planning, acquiring, establishing, developing, constructing, enlarging, improving, or equipping an airport or air navigation facility, or the site therefor, including buildings and other facilities incidental to the operation thereof, and the acquisition or elimination of airport hazards may be paid for, wholly or partly, from the proceeds of the sale of bonds of the municipality, as the governing body of the municipality shall determine.

(2) (A) For these purposes, a municipality may issue general or special obligation bonds, revenue bonds, or other forms of bonds, secured or unsecured, including refunding bonds.

(B) (i) All bonds issued by a municipality pursuant to this chapter which are payable, as to principal and interest, solely from the revenues of an airport or air navigation facility shall so state on their face.

(ii) In any suit, action, or proceeding involving the security, or the validity or enforceability, of any bonds issued by a municipality, which bonds state on their face that they were issued pursuant to the provisions of this chapter and for a purpose or purposes authorized to be accomplished by this chapter, the bonds shall be conclusively deemed to have been issued pursuant to this chapter for such purposes.

(b) Bonds issued under the authority of this chapter shall bear interest at a rate or rates as the ordinances authorizing their issuance may provide.



§ 14-361-115 - Validation of prior actions.

(a) Any acquisition of property previously made, within or without the limits of any municipality of the state, for the purposes authorized by this chapter, and any other action heretofore taken by a municipality in the furtherance of these purposes including, but not limited to, the making of appropriations, the expenditure of money, the incurring of debts, the acceptance and disbursement of federal, state, or other grants or loans, the issuance and payment of bonds, or the execution of leases and contracts, which acquisition or action would have been authorized had this chapter been in effect at the time of the acquisition or action, is ratified and made valid.

(b) All bonds previously issued in furtherance of purposes authorized by this chapter and actions ratified by this section are confirmed as legal obligations of the municipality, and without prejudice to the general powers granted to the municipality by this chapter, the municipality is authorized to issue further bonds for these purposes up to the limit fixed in the original authorization therefor, which bonds shall be legal obligations in accordance with their terms.



§ 14-361-116 - Disposition of revenues.

(a) The revenues obtained by a municipality from the ownership, control, or operation of any airport or air navigation facility, including proceeds from the sale of any airport or portion thereof or air navigation facility property, shall be deposited in a special fund to be called the "................... Airport Fund."

(b) The revenues shall be appropriated solely to, and used by the municipality for, the purposes authorized by this chapter.



§ 14-361-117 - Federal and state aid.

(a) Acceptance Authorized, Conditions. (1) Every municipality is authorized to accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan, or both, to accomplish, in whole or in part, any of the purposes of this chapter.

(2) (A) All federal moneys accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the United States and as are consistent with state law.

(B) All state moneys accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the state.

(3) Unless otherwise prescribed by the agency from which the moneys were received, the chief financial officer of the municipality shall, on its behalf, deposit all moneys received pursuant to this section and shall keep them, in separate funds designated according to the purposes for which the moneys were made available, in trust for these purposes.

(b) Aeronautics Commission as Agent. (1) (A) (i) A municipality is authorized to designate the Arkansas Department of Aeronautics as its agent to accept, receive, receipt for, and disburse federal and state moneys and other moneys, public or private, made available by grant or loan, or both, to accomplish, in whole or in part, any of the purposes of this chapter and to designate the commission as its agent in contracting for and supervising the planning, acquisition, development, construction, improvement, maintenance, equipment, or operation of any airport or other air navigation facility.

(ii) All contracts made, let, or awarded by the department, acting as agent of a municipality under authority of this section, shall be made, let, or awarded pursuant to the laws governing the making of contracts by or on behalf of the state.

(B) The municipality may enter into an agreement with the department prescribing the terms and conditions of the agency in accordance with such terms and conditions as are prescribed by the United States, if federal money is involved, and in accordance with the applicable laws of this state.

(2) (A) All federal moneys shall be accepted and transferred or expended by the commission upon such terms and conditions as are prescribed by the United States.

(B) All moneys received by the department pursuant to this subsection shall be deposited in the State Treasury and, unless otherwise prescribed by the agency from which the moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available and held by the state in trust for these purposes.



§ 14-361-118 - Joint operations -- Authorization.

(a) (1) For the purposes of this section and §§ 14-361-119 -- 14-361-122, unless the context otherwise requires, the term "public agency" includes municipality, as defined in this chapter, any agency of the state government and of the United States, and any municipality, political subdivision, and agency of another state; and

(2) The term "governing body" means the governing body of the municipality, and the head of the agency if the public agency is other than a municipality.

(b) (1) All powers, privileges, and authority granted to any municipality by this chapter may be exercised and enjoyed jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment.

(2) If not otherwise authorized by law, any agency of the state government, when acting jointly with any municipality, may exercise and enjoy all of the powers, privileges, and authority conferred by this chapter upon a municipality.



§ 14-361-119 - Joint operations -- Agreements.

(a) Any two (2) or more public agencies may enter into agreements with each other for joint action pursuant to the provisions of this chapter, and any two (2) or more municipalities are specially authorized to make such agreement or agreements as they may deem necessary for the joint acquisition and operation of airports and air navigation facilities.

(b) (1) Concurrent action by ordinance, resolution, or otherwise of the governing bodies of the participating public agencies shall constitute joint action.

(2) Each such agreement shall specify:

(A) Its duration;

(B) The proportionate interest which each public agency shall have in the property;

(C) Facilities and privileges involved;

(D) The proportion to be borne by each public agency of preliminary costs and costs of acquisition, establishment, construction, enlargement, improvement, and equipment of the airport or air navigation facility;

(E) The proportion of the expenses of maintenance, operation, regulation, and protection thereof to be borne by each; and

(F) Such other terms as are required by the provisions of this section.

(3) The agreement may also provide for:

(A) Amendments thereof, and conditions and methods of termination of the agreement;

(B) The disposal of all or any of the property, facilities, and privileges jointly owned, prior to or upon the property, facilities, and privileges, or any part thereof, ceasing to be used for the purposes provided in this chapter, or upon termination of the agreement;

(C) The distribution of the proceeds received upon any such disposal, and of any funds or other property jointly owned and undisposed of;

(D) The assumption or payment of any indebtedness arising from the joint venture which remains unpaid upon the disposal of all assets or upon a termination of the agreement; and

(E) Such other provisions as may be necessary or convenient.



§ 14-361-120 - Joint operations -- Joint boards.

(a) (1) Public agencies acting jointly pursuant to this section shall create a joint board which shall consist of members appointed by the governing body of each participating public agency.

(2) The number to be appointed, their term, and compensation, if any, shall be provided for in the joint agreement.

(b) Each joint board shall organize, select officers for terms to be fixed by the agreement, and adopt and amend, from time to time, rules for its own procedure.

(c) The joint board shall have power to plan, acquire, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police any airport or air navigation facility or airport hazard to be jointly acquired, controlled, and operated, and the board may exercise, on behalf of its constituent public agencies, all the powers of each with respect to the airport, air navigation facility, or airport hazard, subject to the limitations of § 14-361-121.



§ 14-361-121 - Joint operations -- Limitations on joint boards.

(a) Expenditures. The total expenditures to be made by the joint board for any purpose in any calendar year shall be determined by a budget approved by the governing bodies of its constituent public agencies on or before the preceding December 1.

(b) Acquisitions Beyond Sums Allotted. No airport, air navigation facility, airport hazard, or real or personal property, the cost of which is in excess of sums therefor fixed by the joint agreement or allotted in the annual budget, may be acquired by the joint board without the approval of the governing bodies of its constituent public agencies.

(c) Eminent Domain. (1) Eminent domain proceedings under this section may be instituted only by authority of the governing bodies of the constituent public agencies of the joint board.

(2) If so authorized, these proceedings shall be instituted in the names of the constituent public agencies jointly, and the property so acquired shall be held by the public agencies as tenants in common until conveyed by them to the joint board.

(d) Disposal of Real Property. The joint board shall not dispose of any airport, air navigation facility, or real property under its jurisdiction except with the consent of the governing bodies of its constituent public agencies. However, the joint board may, without such consent, enter into the contract, lease, or other arrangements contemplated by § 14-361-107.

(e) Police Regulations. Any resolutions, rules, regulations, or orders of the joint board dealing with subjects authorized by § 14-361-111 shall become effective only upon approval of the governing bodies of the constituent public agencies provided that, upon such approval, the resolutions, rules, regulations, or orders of the joint board shall have the same force and effect in the territories or jurisdictions involved as the ordinances, resolutions, rules, regulations, or orders of each public agency would have in its own territory or jurisdiction.



§ 14-361-122 - Joint operations -- Joint fund.

(a) (1) For the purpose of providing a joint board with moneys for the necessary expenditures in carrying out the provisions of this section and §§ 14-361-118 -- 14-361-121, a joint fund shall be created and maintained, into which shall be deposited the share of each of the constituent public agencies as provided by the joint agreement.

(2) Each of the constituent public agencies shall provide its share of the fund from sources available to each.

(b) (1) Any federal, state, or other contributions or loans, and the revenues obtained from the joint ownership, control, and operation of any airport or air navigation facility under the jurisdiction of the joint board, shall be paid into the joint fund.

(2) Disbursements from the fund shall be made by order of the board, subject to the limitations prescribed in § 14-361-121.



§ 14-361-123 - Levy of special tax.

In addition to and exclusive of any taxes which may be levied for the interest and sinking fund of any bonds, notes, or time warrants issued under authority of this chapter or any other act of the General Assembly authorizing municipalities to issue such bonds, notes, or warrants for airport purposes, the governing body of any municipality may levy and collect a special tax for the purpose of improving, operating, maintaining, and conducting an airport or air navigation facility, or for any other purpose falling within the purview of this chapter. However, the total of the special tax, together with all other taxes levied by the municipality, shall not exceed the limit placed on the municipal taxes by Arkansas Constitution, Article 14, § 4, nor exceed the limits of indebtedness placed upon municipalities by the constitution and laws of this state.



§ 14-361-124 - Tax exemptions.

(a) Any property in this state acquired by a municipality for airport purposes pursuant to the provisions of this chapter and any income derived by the municipality from the ownership, operation, or control thereof, shall be exempt from taxation to the same extent as other property used for public purposes.

(b) Any municipality is authorized to exempt from municipal taxation any property acquired within its boundaries by a public agency of another state for airport purposes and any income derived from the property, to the extent that the other state authorizes similar exemptions from taxation to municipalities of this state.






Chapter 362 - Regional Airports

Subchapter 1 - -- General Provisions

§ 14-362-101 - Title.

This chapter may be cited as the "Regional Airport Act."



§ 14-362-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means any authority created under the provisions of this chapter;

(2) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bids upon such terms and pursuant to such advertising, as the authority shall determine to be in the public interest and necessary under the circumstances existing at the time to accomplish the purposes of and authorities set forth in this chapter;

(3) "County" means any county in this state;

(4) "Equip" means to install or place on or in any building or structure equipment of any and every kind, whether or not affixed, including without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(5) "Facilities" or "property" or "properties" means any real property, personal property, or mixed property of any and every kind that can be used, or that will be useful, to accomplish the purposes of, and powers set forth in, this chapter including, without limiting the generality of the foregoing, rights-of-way, roads, streets, utilities, materials, equipment, fixtures, machinery, furnishings, furniture, instrumentalities, and other real, personal, or mixed property of every kind;

(6) "Governing body" means the council, board of directors, or city commission of any municipality or the county court of any county;

(7) "Lease" means to lease for such rentals, for such period or periods, and upon such terms and conditions as the authority shall determine, including, without limiting the generality of the foregoing, the granting of such renewal or extension options for such rentals, for such periods, and upon such terms and conditions as the authority shall determine and the granting of such purchase options for such prices and upon such terms and conditions as the authority shall determine;

(8) "Major airport facility" means a public airport with an active runway at least seven thousand feet (7,000') long;

(9) "Municipality" or "municipal corporation" means a city of the first class, a city of the second class, or an incorporated town;

(10) "Sell" means to sell for such price, in such manner, and upon such terms as the authority shall determine including, without limiting the generality of the foregoing, private or public sale; and if public, pursuant to such advertisement as the authority shall determine, sale for cash or credit payable in lump sum, or in installments over such period as the authority shall determine; and if on credit, with or without interest and at such rate or rates as the authority shall determine; and

(11) "State" means the State of Arkansas.



§ 14-362-103 - Establishment of authorities.

(a) (1) Any two (2) or more municipalities, any two (2) or more contiguous counties, or any one (1) or more municipalities together with any one (1) or more contiguous counties, are authorized to create and establish an authority as prescribed in this chapter for the purpose of acquiring, equipping, constructing, maintaining, and operating regional airports.

(2) No county or municipality shall participate in such authority unless and until its governing body so provides by ordinance and enters into an agreement with the other participating governmental units establishing the terms and conditions for the operation of the authority within the limitations provided in this chapter and such other laws of the State of Arkansas as may be applicable.

(b) The state may join in the creation and establishment of any authority if the regional airport to be acquired, equipped, constructed, maintained, or operated is a major airport facility. The state shall not participate in any authority unless and until the Governor so provides by proclamation and enters into the agreement with the other participating governmental units. The agreement with the other participating governmental units shall be executed by the Governor.

(c) To the extent that it is consistent with this chapter, the agreement shall specify the information provided for in § 25-20-104(c).

(d) The agreement shall be filed with the Secretary of State.



§ 14-362-104 - Authority as public corporation.

(a) Each authority when created, and the members thereof, shall constitute a public corporation and, as such, shall have perpetual succession, may contract and be contracted with, sue and be sued, and have and use a common seal.

(b) The exercise of the powers and performance of duties provided for in this chapter by each authority and its officers, agents, and employees are declared to be public and governmental functions, exercised for a public purpose and matters of public necessity, conferring upon each authority governmental immunity from suit in tort.



§ 14-362-105 - Appointment of board.

(a) Subject to such limitations as may be contained in the agreement provided for in § 14-362-103, the management and control of each authority and its property, operations, business, and affairs shall be lodged in a board of not less than six (6) nor more than twenty-four (24) persons who shall be appointed for terms of six (6) years each as hereinafter provided.

(b) The number of members that each of the participating governmental units is entitled to appoint to the board shall be set forth in the agreement provided for in § 14-362-103. However, each of the participating governmental units shall be entitled to appoint at least one (1) member to the board and, if the state is a participant in the authority, the state shall be entitled to appoint a majority of the members of the board. Appointments shall be made by the mayor of each participating municipality, the county judge of each participating county, and the Governor.

(c) The members of the authority shall have staggered terms, as provided in the agreement establishing the authority, as follows: One-third (1/3) of the members for six-year terms; one-third (1/3) of the members for four-year terms; and one-third (1/3) of the members for two-year terms. Thereafter, all appointments shall be for six-year terms.

(d) All members of the board appointed by the participating municipalities and counties shall be bona fide residents and qualified electors of the county or municipality which the members represent. All members of the board appointed by the state shall be bona fide residents of the state.



§ 14-362-106 - Vacancy on board.

(a) If any member of an authority dies, resigns, is removed, or for any other reason ceases to be a member of the authority, the mayor, the county judge, or the Governor, as appropriate to the governmental unit which the member represented, shall appoint another person to fill the unexpired portion of the term of the member.

(b) A member of the authority once qualified shall not be removed during his or her appointment except for cause by the mayor, the county judge, or the Governor, as appropriate, which appointed him or her, or upon such other conditions as shall be set forth in the agreement establishing the authority.



§ 14-362-107 - Compensation prohibited -- Reimbursement of expenses.

(a) No member of the board of an authority shall receive any compensation, whether in form of salary, per diem allowance, or otherwise, for or in connection with his services as a member.

(b) Each member shall, however, be entitled to reimbursement by the authority for any necessary expenditures in connection with the performance of his general duties as a member.



§ 14-362-108 - Facilities authorized.

Each authority is authorized and empowered to acquire, equip, construct, maintain, and operate a regional airport or landing field and appurtenant facilities so located to best serve the region in which they are located. Each authority in which the state is a participant is further authorized and empowered to acquire, equip, construct, maintain, and operate industrial, warehouse, distribution, and related types of facilities, including education, training, office and support facilities, located at a major airport facility for the purpose of securing and developing industry within the state.



§ 14-362-109 - Powers of authority generally.

Each authority is given power and authority as follows:

(1) To make and adopt all necessary bylaws, rules, and regulations for its organization and operations not inconsistent with law;

(2) To elect its own officers, to appoint committees, and to employ and fix the compensation for personnel necessary for its operation;

(3) To enter into contracts with any person, governmental department, firm, or corporation, including both public and private corporations, and generally to do any and all things necessary or convenient for the purpose of acquiring, equipping, constructing, maintaining, improving, extending, financing, and operating a public airport to best serve the region in which it is located;

(4) To delegate any authority given to it by law to any of its officers, committees, agents, or employees;

(5) To apply for, receive, and use grants-in-aid, donations, and contributions from any source, including, but not limited to, the federal government or any agency thereof and the State of Arkansas or any agency thereof and to accept and use bequests, devises, gifts, and donations from any person, firm, or corporation;

(6) To acquire lands and hold title to those lands in its own name;

(7) To acquire, own, hold, lease as lessor or as lessee, sell, encumber, dispose of, or otherwise deal in and with any facilities or real, personal, or mixed property, wherever located;

(8) To borrow money and execute and deliver negotiable notes, mortgage bonds, other bonds, debentures, and other evidences of indebtedness, and give such security therefor as shall be requisite, including giving a mortgage or deed of trust on its airport properties and facilities in connection with the issuance of mortgage bonds;

(9) To raise funds by the issuance and sale of revenue bonds in the manner and according to the terms set forth in this chapter;

(10) To expend its funds in the execution of the powers and authorities given in this chapter and to invest and reinvest any of its funds pending need therefor;

(11) To apply for, receive, and use loans, grants, donations, technical assistance, and contributions from any regional or area commissions that may be established and any agency of the federal government or the State of Arkansas;

(12) (A) To constitute the authority or a committee of the authority as improvement district commissioners and to create and operate an improvement district composed of the area encompassed within the jurisdictions of the participating governing bodies upon the petition of persons claiming to be two-thirds (2/3) in value of the owners of real property in the area, as shown by the last county assessment.

(B) The improvement district shall be for the purpose of financing the construction, reconstruction, or repair of the regional airport and its facilities.

(C) The creation and operation of an improvement district shall be, to the extent consistent with this chapter, in accordance with the procedures established by the laws of this state for the creation and operation of municipal improvement districts;

(13) (A) To enforce all rules, regulations, and statutes relating to its airports, including airport zoning regulations.

(B) In this connection, the authority is empowered and authorized to exercise the powers and privileges of the signatory parties under § 14-363-201 et seq. and the board of directors of the authority is designated by the signatory parties as the zoning board for the purposes and powers under these provisions;

(14) To levy and collect a tax on aviation fuel sold at an airport or airports of the authority;

(15) To plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, and regulate its airports and auxiliary services and facilities and to establish minimum building codes and regulations;

(16) (A) To protect and police the airports of the authority, in cooperation with the law enforcement agencies and officers having jurisdiction in the area where the facilities of the authority are located, and to appoint one (1) or more persons to be designated by the authority as an authority law enforcement officer to aid and supplement the law enforcement agencies of this state in the protection of the persons and property of the authority, the authority's passengers, and the authority's employees.

(B) (i) Each authority law enforcement officer shall have and exercise throughout the property of the authority the power to make arrests for the violations of any law on the property of the authority and to arrest persons, whether on or off the authority's property, for the violation of any law on the authority's property, under the same conditions under which other law enforcement officers or other peace officers may by law make arrests and shall have the authority to carry weapons for the reasonable purposes of the office of authority policemen.

(ii) Provided, however, each authority law enforcement officer shall be eligible for certification by the Arkansas Law Enforcement Training Academy and shall also be subject to the same certification standards as other law enforcement officers, including time limits for certification after being hired;

(17) (A) To promulgate rules and regulations and to amend or change them from time to time as shall be deemed necessary, providing for the operation and parking of motor vehicles upon the grounds, streets, drives, and alleys under its control, including, but not limited to, regulations:

(i) Limiting the rate of speed;

(ii) Assigning parking spaces and designating parking areas and their uses and collecting rent for those spaces;

(iii) Prohibiting parking as it deems necessary;

(iv) Removing vehicles parked in violation of authority rules and regulations or ordinances, at the expense of the violator, who shall pay the expense before the vehicle is released; and

(v) Collecting, under an established system, administrative charges for violations of authority rules and regulations governing motor vehicles, their operation, and parking.

(B) However, an administrative finding of violation may be appealed to the appropriate municipal court where the matter shall be heard de novo.

(C) Rules and regulations, together with any amendments thereto, which from time to time may be adopted by an authority for the regulation of operation and parking of motor vehicles shall be recorded in the official minutes of the authority board and shall be printed with copies available at convenient locations in the terminal building.

(D) Speed limits shall be posted at reasonable intervals, and traffic and parking directions and prohibitions shall be indicated by signs.

(E) (i) From and after the promulgation of the rules and regulations, it shall be unlawful for any person to operate or to park a motor vehicle in violation thereof.

(ii) Any person violating or refusing to comply with the rules and regulations shall be subjected to a reasonable administrative charge stated in the promulgated rules and regulations.

(F) (i) Persons violating authority rules and regulations promulgated under this section, at the option of the authority law enforcement officer, shall be charged under the authority's system of charges or summoned to appear before any court of competent jurisdiction to be dealt with according to law.

(ii) A person adversely affected by any administrative determination as described shall have a right to appeal therefrom to the appropriate municipal court where the matter shall be heard de novo.

(G) Any fines, penalties, and forfeitures imposed by any court pursuant to this section shall be paid into the airport authority treasury for airport authority purposes, and any court costs imposed and collected shall be disbursed pursuant to § 16-10-305;

(18) To plan, establish, develop, construct, enlarge, improve, and maintain intermodal access roads providing service to the airport, together with related auxiliary services and facilities;

(19) (A) (i) To fix, revise, charge, and collect tolls, access fees, ground transportation fees, or other fees for vehicular use of any roads or other facilities owned by or providing service to the airport and to contract with any person, partnership, association, corporation, or organization desiring the use of any part of those roads, including the right-of-way adjoining the paved portion for placing their own telephone, telegraph, electric, light, or power lines, motor fuel service stations, garages, restaurants, and other facilities or for any other purpose, and to fix the terms, conditions, rents, and rates of charges for that use.

(ii) However, public utilities, rural cooperatives, political subdivisions, and pipeline companies may construct and maintain crossings of roads with their facilities, without charge, if the facilities are constructed and maintained in compliance with reasonable requirements of public safety and all costs of restoring the project to as good a condition as it was before being disturbed are paid by the owners of the facilities.

(B) (i) The tolls and fees may be charged and collected from vehicles accessing or departing from the airport, and the authority is empowered to make reasonable tolls and fees in accordance with industry standards and to make reasonable classifications of vehicles for this purpose.

(ii) (a) The tolls or fees levied for use of airport roads by private off-facility parking services at an airport located in a county with a population of at least three hundred sixty thousand (360,000) and in a city with a population of at least one hundred seventy-five thousand (175,000) according to the most recent federal decennial census shall not exceed the local sales tax rate of the municipality in which the airport is located.

(b) Private off-facility parking services shall have full access to drop off and pick up airport passengers and the same queing access as all commercial shuttles, limos, taxi cabs, airport-owned vans or buses, and valet services.

(C) For an airport located in a county with a population of at least three hundred sixty thousand (360,000) and in a city with a population of at least one hundred seventy-five thousand (175,000) according to the most recent federal decennial census, tolls and fees fixed by the authority shall not be subject to supervision or regulation by any other commission, board, bureau, or agency of the State of Arkansas;

(20) (A) To levy and collect a tax in an amount not to exceed the maximum amount per passenger allowed by the federal government on the boarding or disembarking of aircraft at the airport or airports of the authority.

(B) The tax shall be levied upon and collected from the passengers boarding or disembarking from the aircraft or the airlines operating the aircraft, and the authority is empowered to make reasonable classifications of passengers for this purpose;

(21) To receive real and personal property from the United States for airport and related purposes by donation, purchase, lease, or otherwise, subject to such conditions and requirements relating thereto as the United States Government may require and to which the authority may agree;

(22) To apply to the proper authorities of the United States Government pursuant to appropriate law for the right to establish, operate, and maintain foreign trade zones within the area of jurisdiction of the member municipalities or counties, or both, and to establish, operate, and maintain those foreign trade zones;

(23) To promote, advertise, and publicize the authority and its facilities, to provide information to shippers, operators, and other commercial interests, and to represent and promote the interests of the authority; and

(24) To take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers and authorities conferred by this chapter and the intent and purposes of it.



§ 14-362-110 - Issuance of revenue bonds -- Authorization.

(a) Authorities are authorized to use any available revenues for the accomplishment of the purposes and the implementation of the powers authorized by this chapter, including the proceeds of revenue bonds issued from time to time pursuant to the provisions of this chapter, either alone or together with other available funds and revenues.

(b) The amount of each issue of bonds issued may be sufficient to pay:

(1) The costs of accomplishing the purposes for which it is being issued;

(2) The cost of issuing the bonds;

(3) The amount necessary for a reserve, if it is determined to be desirable in favorably marketing the bonds;

(4) The amount, if any, necessary to provide for debt service on the bonds until revenues for the payment thereof are available; and

(5) Any other costs and expenditures of whatever nature incidental to the accomplishment of the specified purposes.



§ 14-362-111 - Issuance of revenue bonds -- Resolution of authority -- Nature of bonds.

(a) The issuance of revenue bonds shall be by resolution of the authority.

(b) The bonds of each issue may:

(1) Be coupon bonds payable to bearer or may be registrable as to principal only or as to both principal and interest;

(2) Be in such form and denominations;

(3) Be made payable at such places within or without the state;

(4) Be issued in one (1) or more series;

(5) Bear such date or dates;

(6) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(7) Bear interest at such rate or rates;

(8) Be payable in such medium of payment;

(9) Be subject to such terms of redemption; and

(10) Contain such terms, covenants, and conditions as the resolution authorizing their issuance may provide including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance and investment of various funds and reserves;

(D) The imposition and maintenance of rates and charges for the use of airport facilities;

(E) The nature and extent of the security;

(F) The rights, duties, and obligations of the authority and the trustee for the holders and registered owners of the bonds; and

(G) The rights of the holders and registered owners of the bonds.

(c) (1) There may be successive bond issues for the purpose of financing the same project. There may also be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this chapter, with each successive issue to be authorized as provided by this chapter.

(2) Priority between and among issues and successive issues as to security, the pledge of revenues and lien on and security interest in the land, buildings, and facilities involved, may be controlled by the resolutions authorizing the issuance of bonds under this chapter.

(d) Subject to the provisions of this section and §§ 14-362-110 and 14-362-112 -- 14-362-118, pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 14-362-112 - Issuance of revenue bonds -- Indenture.

(a) The resolution authorizing the bonds may provide for the execution by the authority of an indenture which defines the rights of the holders and registered owners of the bonds and provides for the appointment of a trustee for the holders and registered owners of the bonds.

(b) Indenture may control the priority between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The imposition and maintenance of rates and charges for the use of airport facilities;

(5) The nature and extent of the security;

(6) The rights, duties, and obligations of the authority and the trustee; and

(7) The rights of the holders and registered owners of the bonds.



§ 14-362-113 - Issuance of revenue bonds -- Price and manner sold.

The bonds may be sold for such price, including sale at a discount, and in such manner as the authority may determine by resolution.



§ 14-362-114 - Issuance of revenue bonds -- Execution.

(a) (1) The bonds shall be executed by the manual or facsimile signatures of the chair and secretary of the authority.

(2) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes.

(b) The coupons attached to the bonds may be executed by the facsimile signature of the chair of the authority.



§ 14-362-115 - Issuance of revenue bonds -- Obligation of authority.

(a) The revenue bonds issued under this chapter shall be obligations only of the authority and shall not be general obligations of any county, municipality, or the state.

(b) (1) In no event shall the revenue bonds constitute an indebtedness of any county, municipality, or the state within the meaning of any constitutional or statutory limitation.

(2) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of any county, municipality, or the state within any constitutional or statutory limitation.

(c) The principal of and interest on the bonds may be secured, to the extent set forth in the resolution or indenture securing the bonds, by a pledge of and payable from all or any part of revenues derived from the use of the facilities of the authority, including, without limitation:

(1) Revenues derived from rates and charges imposed and maintained for the use of the facilities of the authority;

(2) Revenues derived from taxes levied under §§ 14-362-109(14) and 14-362-109(20);

(3) Lease rentals under leases or payments under security agreements or other instruments entered into under this chapter; and

(4) Revenues derived from tolls imposed upon vehicles utilizing intermodal access roads providing service to the airport and revenues derived from related auxiliary services and facilities.



§ 14-362-116 - Issuance of revenue bonds -- Refunding bonds.

(a) (1) Revenue bonds may be issued under this chapter for the purpose of refunding any obligations issued under this chapter.

(2) The refunding bonds may be combined with bonds issued into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement of them.

(c) (1) All refunding bonds issued under this chapter shall, in all respects, be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of these bonds.

(2) The resolution under which these refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded by them.



§ 14-362-117 - Issuance of revenue bonds -- Mortgage lien.

(a) The resolution or indenture securing the bonds may impose a forecloseable mortgage lien upon or security interest in the facilities of the authority, or any portion thereof, and the extent of the mortgage lien or security interest may be controlled by the resolution or indenture including, without limitation, provisions pertaining to the release of all or part of the facilities subject to the mortgage lien or security interest in the event of successive issues of bonds.

(b) Subject to the terms, conditions, and restrictions contained in the resolution or indenture, any holder of any of the bonds, or of any coupon attached thereto, or a trustee on behalf of the holders may, either at law or in equity, enforce the mortgage lien or security interest and may, by proper suit, compel the performance of the duties of the officials of the authority set forth in this chapter and set forth in the resolution or indenture.



§ 14-362-118 - Issuance of revenue bonds -- Default.

(a) (1) In the event of a default in the payment of the principal of or interest on any bonds issued under this chapter any court having jurisdiction may appoint a receiver to take charge of any facilities upon or in which there is a mortgage lien or security interest securing the bonds in default.

(2) The receiver shall have the power to operate and maintain the facilities in receivership and to charge and collect rates and rents sufficient to provide for the payment of any costs of receivership and operating expenses of the facilities in receivership and to apply the revenues derived from the facilities in receivership in conformity with this chapter and the resolution or indenture securing the bonds in default.

(3) When the default has been cured, the receivership shall be ended and the facilities returned to the authority.

(b) The relief provided for in this section shall be construed to be in addition and as supplemental to the remedies that may be provided for in the resolution or indenture securing the bonds and shall be so granted and administered as to accord full recognition to priority rights of bondholders as to the pledge of revenues from, mortgage lien on, and security interest in facilities as specified in and fixed by the resolution or indenture securing successive issues of bonds.



§ 14-362-119 - Agreements to obtain funds.

Each authority may, in connection with obtaining funds for its purposes, enter into any agreement with any person, firm, or corporation including the federal government, or any agency or subdivision thereof, containing such provisions, covenants, terms, and conditions as the authority may deem advisable.



§ 14-362-120 - Acquisition of property.

Whenever it shall be deemed necessary by an authority, in connection with the exercise of its powers conferred in this chapter, to take or acquire any lands, structures, buildings, or other rights, either in fee or as easements, for the purposes set forth in this chapter, the authority may purchase them directly or through its agents from the owners thereof, or failing to agree with the owners, the authority may exercise the power of eminent domain in the manner provided for condemnation proceedings under §§ 14-358-101, 14-358-102, and 14-360-102, and these purposes are declared to be public uses for which private property may be taken or damaged.



§ 14-362-121 - Exemption from taxation.

(a) Each authority shall be exempt from the payment of any taxes or fees to the state, or any subdivision thereof, or to any office or employee of the state, or of any subdivision thereof.

(b) (1) The property of each authority shall be exempt from all local and municipal taxes.

(2) Bonds, notes, debentures, and other evidence of indebtedness of the authority are declared to be issued for a public purpose and to be public instrumentalities and, together with interest thereon, shall be exempt from taxes.



§ 14-362-122 - Use of surplus funds.

(a) If an authority should realize a surplus, whether from operating the airport or leasing it for operation, over and above the amount required for the maintenance, improvement, and operation of the airport and for meeting all required payments on its obligations, it shall set aside the reserve for future operations, improvements, and contingencies as it shall deem proper and shall then apply the residue of the surplus, if any, to the payment of any recognized and established obligations not then due.

(b) (1) After all the recognized and established obligations have been paid and discharged in full, at the end of each fiscal year the authority shall set aside the reserve for future operations, improvements, and contingencies as prescribed in subsection (a) of this section and then pay the residue of the surplus, if any, to the counties, municipalities, and the state in direct proportion to their financial contribution.

(2) No such distribution of the residue of the surplus shall violate United States law or the terms of any deed, grant agreement, or other agreement with the United States.



§ 14-362-123 - Public and private contributions.

(a) Contributions may be made to authorities from time to time by the counties and municipalities and persons, firms, or corporations that shall desire to do so.

(b) In order to afford maximum opportunities for contributions, the agreement provided for under § 14-362-103 may be treated as a cooperative agreement under the provisions of the Interlocal Cooperation Act, § 25-20-101 et seq., and may contain language enabling the agreement to be treated as a formal compact under §§ 14-165-201 -- 14-165-204 in which case the authority shall hold title to property in its powers and capacity as a public corporation rather than as a commission-trustee as provided in §§ 14-165-201 -- 14-165-204, or may be treated as a less formal arrangement for the cooperative use of industrial development bond funds, all to the end that the counties and municipalities may contribute to the authority funds derived from general obligation bonds under the Arkansas Constitution, Amendments No. 13 and 49, from revenue bonds under §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-223 from other available sources, and may contribute funds derived from a combination of these sources.



§ 14-362-124 - Accounts and reports.

(a) (1) All funds received by an authority shall be deposited in such banks as the authority may direct and shall be withdrawn therefrom in such manner as the authority may direct.

(2) (A) Each authority shall keep strict account of all of its receipts and expenditures and each quarter shall make a report to the counties and municipalities which have made contributions.

(B) (i) The report shall contain an itemized account of its receipts and disbursements during the preceding quarter.

(ii) The report shall be made within sixty (60) days after the termination of the quarter.

(b) (1) (A) Within one hundred fifty (150) days after the end of each fiscal year, each authority shall cause an annual audit to be made by an independent certified public accountant and shall file a copy of the resulting audit report with each of the governing bodies participating in the authority.

(B) This audit shall contain an itemized statement of its receipts and disbursements for the preceding year.

(2) The books, records, and accounts of each authority shall be subject to audit and examination by any proper public official or body in the manner provided by law.

(c) The agreement provided for in § 14-362-103 may also provide for each authority to furnish the participating governing bodies copies of its annual budget for examination and approval.



§ 14-362-125 - County, municipal, and state authority.

(a) Counties, municipalities, and the state are authorized and empowered to appoint members of the authorities and to contribute to the cost of acquiring, constructing, equipping, maintaining, and operating the regional airports and appurtenant facilities.

(b) Counties, municipalities, and the state are authorized and empowered to transfer and convey to the authorities property of any kind acquired by the counties, municipalities, and the state for airport purposes.



§ 14-362-126 - Lease of facilities.

(a) Each authority may lease its airport and all or any part of its appurtenances and facilities to any available lessee at such rental and upon such terms and conditions as the authority shall deem proper.

(b) Leases shall be for some purpose associated with airport activities.



§ 14-362-127 - Sale of assets.

(a) In the event the board shall so determine, any authority may sell all or any part of its properties and assets and distribute the proceeds among the participating municipalities, counties, and the state in the proportion each unit contributed to the authority's funds or otherwise in the manner set forth in the agreement establishing the authority, provided no authority in which the state is a participant shall sell all or substantially all of its properties or assets without the consent of the Governor.

(b) No sale of properties or assets and no distribution of proceeds of such sale shall be done in a manner which violates United States law or the terms of any deed, grant agreement, or other agreement with the United States.



§ 14-362-128 - Workers' compensation.

All employees of each authority who are eligible shall be deemed to be within the workers' compensation laws of Arkansas, and premiums on their compensation shall be paid by the authority as required by law.



§ 14-362-129 - Existing authorities.

Any existing regional airport authority, de facto or de jure, previously created, or attempted to have been created, under the acts of Arkansas, or in any other manner created under color of law, having been created substantially in conformance with the provisions contained in this chapter is declared to be a body corporate and public as fully and to all intents and purposes as if created under this chapter. All acts and deeds heretofore done by any member or officer of the authority or of the governing bodies participating in the authority and any agreement between participating bodies creating the authority are cured, validated, and confirmed and shall have the full force and effect as if done pursuant to this chapter.



§ 14-362-130 - Authorized investors.

Any municipality, or any board, commission, or other authority duly established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such municipality, or the board of trustees of any retirement system created by the General Assembly may, in its discretion, invest any of its funds not immediately needed for its purposes, in bonds issued under the provisions of this chapter, and bonds issued under the provisions of this chapter shall be eligible to secure the deposit of public funds.



§ 14-362-131 - Construction.

(a) This chapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purpose.

(b) To this end:

(1) It shall not be necessary to comply with the general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition; and

(2) Section 15-5-303 shall not apply.



§ 14-362-132 - Exemption from annexation and municipal regulation.

(a) For purposes of this section, "authority" means an authority created with members from two (2) or more counties and three (3) or more cities, and the property of the authority shall be defined as the real property owned in fee simple title by the authority or property acquired in fee simple title by the authority in the future which is acquired for aviation purposes.

(b) (1) The property and operations of an authority shall be exempt from the enactment of any rules, regulations, ordinances, permit requirements, and enforcement by a municipality.

(2) A municipality may enact and collect a sales tax, a liquor tax, and a hotel, motel, and restaurant tax on the operations located on the property of the authority, but other taxes or fees enacted by a municipality pertaining to the property or operations of the authority shall require the approval of a majority vote of the board of directors of the authority.

(c) If a municipality in which the property of an authority is located merges with or is annexed or consolidated by another municipality, an authority may de-annex from the municipality upon a majority vote of the board of directors of the authority.






Subchapter 2 - -- Contracts for Effective Bond Interest Rates

§ 14-362-201 - Definitions.

As used in this subchapter:

(1) "Authority" means any authority created under the provisions of § 14-362-103;

(2) "Bond" means a revenue bond;

(3) "Contract for effective interest rates" means any contract to achieve a desirable effective interest rate, including, but not limited to:

(A) An investment contract;

(B) A funding agreement;

(C) An interest rate swap agreement;

(D) A currency swap agreement;

(E) A forward payment conversion agreement;

(F) A futures contract;

(G) A contract providing for payments based on levels of or changes in interest rates;

(H) A contract to exchange cash flows or a series of payments; or

(I) A contract, including options, puts or calls, issued to hedge payment rate, spread, or similar interest rate exposure; and

(4) "Revenue bond" means a revenue bond issued by, or on behalf of, an authority under the Arkansas Constitution and under an act of the General Assembly, including all bonds, notes, certificates, or other instruments or evidences of indebtedness which constitute a revenue bond as defined in Arkansas Constitution, Amendment 65.



§ 14-362-202 - Contracts authorized.

(a) In connection with revenue bonds issued by an authority, the authority may enter into a contract for effective interest rates.

(b) A contract for effective interest rates may be entered into at the time the bonds are issued or at any time while the bonds are outstanding.

(c) A contract for effective interest rates may also be entered into by authorities in connection with an agreement that secures bonds or provides liquidity for the bonds.

(d) (1) A contract for effective interest rates shall be made upon the terms and conditions established by the governing body of the authority.

(2) The contract may include terms permitting the authority to pay to or receive from a person or entity any loss of benefits under the contract upon an early termination or a default under the contract.



§ 14-362-203 - Payments and revenues.

(a) Payments required to be made by an authority under a contract for effective interest rates under this subchapter shall be payable from the same revenue source or sources from which the related bonds are payable.

(b) Revenues derived by an authority from a contract for effective interest rates shall be used for one (1) or more of the following purposes:

(1) The payment of the bond principal, bond premium, interest on the related bonds, or for amounts held in reserve for the bond payment;

(2) The payment of the authority's obligations under the contract; or

(3) Any purpose for which the related bonds were or could have been issued if the contract is authorized by the governing body of the authority in the same manner as the issuance of bonds.



§ 14-362-204 - Supplemental.

This subchapter is supplemental to all other provisions of state law governing the issuance of bonds by authorities and the investment of the bond proceeds.









Chapter 363 - Airport Zoning

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Zoning by Cities

§ 14-363-201 - Title.

This subchapter shall be known and may be cited as the "Airport Zoning Enabling Act."



§ 14-363-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Airport" means any area of land usable for the landing and taking off of airplanes;

(2) A city is "served" by an airport if the airport is used for private flying or otherwise as a point of arrival or departure by air by persons residing or having their place of business in the city;

(3) An airport is of the "public utility class" if it is available to the general public for private flying or otherwise as a point of arrival or departure by air;

(4) "Person" means any individual, firm, copartnership, public or private corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof; and

(5) "Structure" means any object constructed or installed by man including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines.



§ 14-363-203 - Penalties and enforcement.

(a) Penalties of fines and imprisonment for violations of any regulation, order, or ruling promulgated or made pursuant to this subchapter may be prescribed in any airport zoning regulations that may be promulgated under authority of this subchapter.

(b) In addition, any city, or board, commission, or agency thereof, authorized to administer and enforce zoning regulations promulgated pursuant to this subchapter may institute, in any court of competent jurisdiction, an appropriate action or proceeding to prevent, restrain, correct, or abate any violation of zoning regulations, or any order or ruling made in connection with their administration or enforcement. The court shall adjudge then to the plaintiff such relief, by way of injunction, which may be mandatory or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to carry out and effectuate the purposes of this subchapter and of the regulations adopted and orders and rulings made pursuant to authority given in this section.



§ 14-363-204 - Promulgation, administration, and enforcement of regulations.

(a) (1) In order to protect airport approaches against obstruction, to protect the life and property of users of airports of the public utility class and of occupiers of land in their vicinity, to encourage and foster the use of airports, to safeguard the public investment therein, and to promote the public health, safety, and general welfare, all cities, of whatever class, are given the power to promulgate, administer, and enforce, in the manner and upon the conditions prescribed in this section, zoning regulations with respect to any airports of the public utility class by which they may be served, whether owned by them or not, dividing the area surrounding such airports into zones and limiting the height of all existing and future structures and objects of natural growth therein.

(2) Where an airport serves more than one (1) city, this power shall be vested in the commission vested with control and administration of the airport as provided by the statutes of the State of Arkansas and ordinances adopted pursuant to them.

(b) (1) In promulgating airport zoning regulations under authority of this subchapter, the city or agency thereof promulgating the regulations shall prescribe such zone and height limits as it considers reasonably necessary and calculated to insure airport approaches and turning space adequate for all flying operations expected to be conducted at the airport in question.

(2) The limits shall not be more exacting than is justified taking into account, among other considerations, the terrain in the vicinity of the airport, the height of existing structures and objects of natural growth above the level of the airport, and the possibility of lowering or removing existing obstructions.

(3) The area zones shall in no case extend more than five (5) miles from the airport.

(4) The zone and height limits shall in no case be more exacting than is necessary to conform to the current airport approach and turning space standards of the Federal Aviation Administration, or such other agency of the federal government as may be concerned with the development of civil aeronautics.

(c) (1) Any city upon which this power is conferred may promulgate, administer, and enforce airport zoning regulations even though all or a part of the airport in question, or all or a part of the area to be zoned, is located outside its corporate limits and within the territory of another political subdivision.

(2) In all such cases, the political subdivision having within its territorial limits all or a portion of an airport, or all or a portion of its zones, but not vested with this power shall not promulgate any regulations of any kind that would conflict or interfere with the airport zoning regulations promulgated by the city authorized by this section to do so, or in any way hinder or interfere with the enforcement of this regulation.

(d) The governing body of any city may delegate the power to promulgate, administer, and enforce airport zoning regulations granted by this subchapter to any zoning board or planning commission under its jurisdiction and may, if it so desires, authorize one (1) agency to determine and promulgate the regulations and another to administer and enforce them.



§ 14-363-205 - Lawful nonconforming uses.

(a) In order to eliminate or mitigate existing hazards to landing and taking off at airports of the public utility class, to improve and make safer such airports, and to permit public use of the obstructed air space needed for such use, all cities granted the power to promulgate, administer, and enforce airport zoning regulations, by § 14-363-204, are given the power to acquire, by purchase, grant, or condemnation, such estate or interest in any structure or object of natural growth, existing at the time of adoption of zoning regulations pursuant to this subchapter, which does not conform to the height limitations of the regulations and for which a permit has been granted in accordance with § 14-363-206(a), as is necessary to permit lowering or removal of the structure or object of natural growth to the extent necessary to conform to the height limits.

(b) In cases of imminent danger to the health, safety, and general welfare of the public, the city shall have the power to take immediate steps as are necessary to remove the danger. A hearing shall thereafter be held to determine what compensation, if any, should be made to the owner of the structure or object of natural growth causing the danger.



§ 14-363-206 - Permits and variances.

(a) Permits for Continuance of Nonconforming Uses. (1) The owner of any structure or object of natural growth existing at the time of the adoption of airport zoning regulations under authority of this subchapter which does not conform to the regulations shall be granted a permit authorizing continuance of the nonconforming use upon application made by him to the board, commission, or agency authorized to administer and enforce the regulations.

(2) If the application is not made within ninety (90) days of the effective date of the regulations in question, the board, commission, or agency shall, by appropriate action, compel the owner of the nonconforming structure or object of natural growth, at his own expense, to lower or remove the object to the extent necessary to conform to the regulations.

(b) Permits for Change and Repair of Nonconforming Uses. (1) (A) Before any existing nonconforming structure or object of natural growth for which a permit has been issued in accordance with subsection (a) may be altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the board, commission, or agency authorized to administer and enforce the regulations authorizing that change or repair.

(B) (i) No permit shall be granted that would permit the structure or object of natural growth in question to be made higher or become a greater hazard to air navigation than it was when the permit for its continuance was granted under subsection (a).

(ii) Where the structure or object of natural growth has been more than fifty percent (50%) torn down or destroyed, whether voluntarily or by act of God or otherwise, or has become more than fifty percent (50%) deteriorated or decayed, no permit shall be granted that would permit the structure or object of natural growth to exceed the applicable height limit prescribed by the zoning regulations. Instead, in all such cases of fifty percent (50%) destruction, deterioration, or decay, whether application is made for a permit for repair or not, the board or agency shall, by appropriate action, compel the owner of the nonconforming structure or object of natural growth, at his own expense, to lower or remove the object to the extent necessary to conform to the height limit.

(2) Except as indicated, all applications for permits for change or repair of nonconforming uses shall be granted.

(c) Permits for All Uses. Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to this subchapter, a system for the granting of permits for all uses and structures within the zoned area may be established.

(d) Variances. (1) Any person desiring to erect any structure or increase the height of any structure or permit the growth of any object of natural growth, in excess of height limits prescribed under authority of this subchapter, must apply to the board, commission, or agency authorized to consider these applications for a variance from the zoning regulations in question.

(2) Variances shall be allowed upon a showing of practical difficulty or unnecessary hardship, together with a showing that the structure or object of natural growth in question will not constitute an undue hazard to aircraft operations at the airport.

(e) Obstruction Marking and Lighting. In granting any application for any permit or variance in accordance with this section, the board, commission, or agency authorized to do so may, if it deems the action advisable to effectuate the purposes of this subchapter, so condition the permit or variance as to require the owner of the structure or object of natural growth in question to install and maintain obstruction marking or lighting.

(f) Exhaustion of Remedies. No person desiring to continue a nonconforming use, to change or repair a nonconforming use, to take any action requiring a variance under subsection (d), or to take any other action covered by this section shall initiate any action in the courts unless and until he has exhausted the remedies provided by this section.



§ 14-363-207 - Public hearings.

(a) In all cases of applications for permits and variances as provided for in § 14-363-206, a public notice shall be published in the manner prescribed by law for publication of legal notices of a public hearing upon the application in question.

(b) A public hearing shall be held at which any person having an interest in the proceedings shall have an opportunity to offer evidence for or in opposition to the application in question.

(c) Written findings of fact and conclusions of law shall be made by the board, commission, or agency authorized to consider the application, based upon the evidence offered at the public hearing.



§ 14-363-208 - Judicial review.

(a) Any person aggrieved by any zoning regulations adopted pursuant to this subchapter, or by any order or ruling upon an application for a permit or variance, may within thirty (30) days appeal to the circuit court of the county within which the structure or object of natural growth in question is located.

(b) After such notice as the court shall direct to the parties interested, including all political subdivisions served by the airport affected and the city promulgating the zoning regulations in question, a hearing may be had before the court at an early and convenient time and place fixed by it.

(c) (1) The court may annul, affirm, or alter the regulations, order, or ruling complained of if it finds that the applicable rules of law so require.

(2) Any findings of fact made by the board, commission, or agency authorized by substantial evidence shall be accepted by the court as conclusive.

(d) Appeals from the circuit court shall be in accordance with the laws governing appeals.






Subchapter 3 - -- United States Airports

§ 14-363-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "United States airport" means any United States airport owned or operated by the federal government, any part of which is located within the State of Arkansas;

(2) "County" means a county within whose borders there is any part of a United States airport;

(3) "City" means any city whose territorial limits are within fifty thousand feet (50,000') from any United States airport;

(4) "Person" means any individual, firm, copartnership, public or private corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof; and

(5) "Structure" means any object constructed or installed by man including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines.



§ 14-363-302 - Penalty.

(a) Any person who violates a provision of this subchapter or a regulation promulgated pursuant thereto shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000).

(b) Each day a violation continues is a separate offense.



§ 14-363-303 - Promulgation and enforcement of regulations.

(a) All counties and cities of any class and towns are empowered to promulgate and enforce zoning regulations with respect to United States airports in the manner provided in this section by dividing the area surrounding the airports into zones and limiting the height of all existing and future structures and objects of natural growth therein.

(b) (1) Cities and towns within fifty thousand feet (50,000') of a United States airport are empowered to promulgate and enforce zoning regulations within their respective city limits only.

(2) Counties are empowered to promulgate and enforce zoning regulations in the area thereof within fifty thousand feet (50,000') of a United States airport which is not within the limits of a city or town.

(c) Zoning regulations promulgated for the benefit of United States airports shall conform to and be consistent with United States Air Force standards and specifications and such waivers of the zoning regulations as may be made by the United States Government.

(d) The governing body of any county, city, or town may delegate the power to promulgate, administer, and enforce airport zoning regulations granted by this subchapter to any zoning board or planning commission under its jurisdiction, and it may authorize one (1) agency to promulgate the regulations and another to administer and enforce them.

(e) (1) In counties not having a county planning board, the board shall promulgate the regulations contemplated in this section in accordance with the procedure prescribed by §§ 14-17-201, 14-17-202, 14-17-204 -- 14-17-209, and 14-17-211.

(2) In counties not having a county planning board, the county judge, along with four (4) residents of the county to be selected by the judge, shall compose a board to be known as the "county airport planning board." This board shall promulgate the regulations contemplated in accordance with the procedure prescribed in §§ 14-17-201, 14-17-202, 14-17-204 -- 14-17-209, and 14-17-211.

(f) A county, city, or town is entitled to the remedy of either affirmative or negative injunction to enforce its regulations.



§ 14-363-304 - Lawful nonconforming uses.

(a) In order to eliminate or mitigate existing hazards to landing and taking off at United States airports, to improve and make safer such airports, and to permit use of the obstructed air space needed, all counties, cities, towns, or any agency thereof, granted the power to promulgate and enforce airport zoning regulations are empowered to acquire, by purchase, grant, or condemnation, such estate or interest in any structure or object of natural growth, existing at the time of adoption of zoning regulations pursuant to this subchapter which does not conform to the height limitations of the regulations and for which no permit has been granted in accordance with § 14-363-305, as is necessary to permit lowering or removal of the structure or object of natural growth to the extent necessary to conform to the height limits.

(b) In cases of imminent danger to the health, safety, and general welfare of the public, the county, city, or town is empowered to take such immediate steps as are necessary to remove the danger. A hearing shall thereafter be held to determine what compensation, if any, should be made to the owner of the structure or object of natural growth causing the danger.



§ 14-363-305 - Permits and variances.

(a) Permits for Continuance of Nonconforming Uses. (1) The owner of any structure or object of natural growth existing at the time of the adoption of airport zoning regulations under authority of this subchapter which does not conform to the regulations may be granted a permit authorizing continuance of the nonconforming use upon application made by him to the board, commission, or agency authorized to administer and enforce the regulations.

(2) If the application is not made within ninety (90) days of the effective date of the regulations in question, the board, commission, or agency may, by appropriate action, compel the owner of the nonconforming structure or object of natural growth to lower or remove the object to the extent necessary to conform to the regulations.

(b) Permits for Change and Repair of Nonconforming Uses. (1) (A) Before any existing nonconforming structure or object of natural growth for which a permit has been issued in accordance with subsection (a) of this section may be altered, repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the board, commission, or agency authorized to administer and enforce the regulations authorizing the change or repair.

(B) (i) No permit shall be granted that would permit the structure or object of natural growth in question to be made higher or become a greater hazard to air navigation than it was when the permit for its continuance was granted under subsection (a) of this section.

(ii) Where the structure or object of natural growth has been more than fifty percent (50%) torn down or destroyed, whether voluntarily, by act of God, or otherwise, or has become more than fifty percent (50%) deteriorated or decayed, no permit shall be granted that would permit the structure or object of natural growth to exceed the applicable height limit prescribed by the zoning regulations; instead, in all cases of fifty percent (50%) destruction, deterioration, or decay, whether application is made for a permit for repair or not, the board or agency shall by appropriate action compel the owner of the nonconforming structure or object of natural growth to lower or remove the object to the extent necessary to conform to the height limit.

(2) Except as indicated, all applications for permits for change or repair of nonconforming uses shall be granted.

(c) Permits for All Uses. Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to this subchapter, a system for the granting of permits for all uses and structures within the zoned area may be established.

(d) Variances. (1) Any person desiring to erect any structure or increase the height of any structure or permit the growth of any object of natural growth, in excess of height limits prescribed under authority of this subchapter, must apply to the board, commission, or agency authorized to consider these applications for a variance from the zoning regulations in question.

(2) Variances shall be allowed upon a showing of practical difficulty or unnecessary hardship, together with a showing that the structure or object of natural growth in question will not constitute an undue hazard to aircraft operations at the airport.

(e) Obstruction Marking and Lighting. In granting any application for any permit or variance in accordance with this section, the board, commission, or agency authorized to do so may, if it deems the action advisable to effectuate the purposes of this subchapter, so condition the permit or variance as to require the owner of the structure or object of natural growth in question to install and maintain obstruction marking or lighting.

(f) Exhaustion of Remedies. No person desiring to continue a nonconforming use, to change or repair a nonconforming use, to take any action requiring a variance under subsection (d) of this section, or to take any other action covered by this section shall initiate any action in the courts unless and until he has exhausted the remedies provided by this section.



§ 14-363-306 - Public hearings.

(a) In all cases of applications for permits and variances as provided for in § 14-363-305, a public notice shall be published in the manner prescribed by law for publication of legal notices of a public hearing upon the application in question.

(b) A public hearing shall be held at which any person having an interest in the proceedings shall have an opportunity to offer evidence for or in opposition to the application in question.

(c) Written findings of fact and conclusions of law shall be made by the board, commission, or agency authorized to consider the application, based upon the evidence offered at the public hearing.



§ 14-363-307 - Judicial review.

(a) Any persons aggrieved by any zoning regulations adopted pursuant to this subchapter or by any order or ruling upon an application for a permit or variance may, within thirty (30) days thereof, appeal to the circuit court of the county within which the structure or object of natural growth in question is located.

(b) After such notice as the court shall direct to the parties interested, including all political subdivisions affected, a hearing shall be held before the court at a time and place fixed by it.

(c) (1) By its decree, the court may annul, affirm, or alter the regulations, order, or ruling complained of if it finds that the applicable rules of law so require.

(2) In all cases, any findings of fact that may have been made by the board, commission, or agency founded upon substantial evidence shall be accepted by the courts as conclusive.









Chapter 364 - Tax On Aviation Fuel

§ 14-364-101 - Levy of tax -- Exception.

(a) The airport commission of any city or county, by and with the approval of the governing body of the city or county, may, by a majority vote of the membership of the commission, levy and collect a tax of one cent (1cent(s)) per gallon on all aviation fuel sold at the airport operated and managed by the commission.

(b) This section and § 14-364-102 shall not apply to commercial scheduled airline carriers or agricultural flying.



§ 14-364-102 - Use of revenues.

All revenues derived from a tax levied upon aviation fuel as authorized in § 14-364-101 shall be set aside and used for the operation and maintenance of the airport for the construction of facilities at the airport or to retire bonds issued for the purchase or the improvement of the airport.






Chapter 365-374 - [RESERVED.]

[Reserved]






Subtitle 23 - Airport Facilities Improvement Districts

Chapter 375-384 - [RESERVED.]

[Reserved]






Subtitle 24 - Fencing And Livestock Districts

Chapter 385 - General Provisions

[Reserved]



Chapter 386 - Fencing Districts

Subchapter 1 - -- General Provisions

§ 14-386-101 - Definition.

As used in this chapter, unless the context otherwise requires, "land" has the same meaning and signification as are attached to the words "real property" in the act providing for the collection of state, county, and city revenue.



§ 14-386-102 - Penalty for leaving gates open, etc. -- Damages.

(a) Any person who shall willfully leave open or unfastened any gate, bars, or other passway leading into a fencing district, or any person passing through a gate, bars, or other passway and finding the gates, bars, or other passway opened or unfastened and shall fail to close or fasten them, or who shall tear down the fence, or any part of it, or in any manner injure or destroy it, shall be guilty of a misdemeanor.

(b) Upon conviction, an offender shall be punished by a fine in any sum not less than one dollar ($1.00) nor more than fifty dollars ($50.00) and, in addition thereto, shall be liable to:

(1) The fencing board of the district so injured for double the amount of damages done to the fence; and

(2) Any person in double the amount of any damages caused him by such action.



§ 14-386-103 - Penalty for stock running at large -- Damages.

(a) After any fencing district has been enclosed by a good and lawful fence, it shall be unlawful for any person who is the owner, or who has control of any kind of stock, to let them run at large in the district.

(b) (1) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor.

(2) Upon conviction, an offender shall be fined in any sum not less than one ($1.00) or more than fifty dollars ($50.00) and, in addition to the fine, shall be liable for double the amount of any damages that any person may sustain by reason of the stock running at large in the district, to be recovered by action before any court having competent jurisdiction.

(c) This section shall not prohibit any person from fencing his lands, or any part of them, separately and pasturing them.



§ 14-386-104 - Establishment of fencing districts.

(a) The county court of any county in the state is authorized, empowered, and required, on the petition of two-thirds (2/3) of the landowners of any township, or any fractional part of them contiguous to each other, to form a fencing district and establish the boundaries of it in accordance with the petition.

(b) Each district shall be designated by number.



§ 14-386-105 - Appointment of fencing board, etc.

(a) (1) (A) Immediately upon the formation of a fencing district, the county court shall appoint three (3) persons, and owners of land in it who shall compose the fencing board of the district.

(B) If the petition for the formation of such a district names the persons to be appointed as the board, the court shall appoint the persons named in the petition.

(2) (A) (i) Each member of the board shall, within ten (10) days after his appointment, take the oath of office required by Arkansas Constitution, Article 19, § 20 and that he will not, either directly or indirectly, be interested in any contract made by the board.

(ii) The oath shall be filed in the office of the county clerk.

(B) If any member of the board shall fail to take the oath and file it in the office of the clerk within the time allowed in this section, he shall be taken to have declined the office and the court shall at once appoint another person having the like qualifications in his place, who shall take and file the oath of office within ten (10) days after his appointment.

(b) (1) The board shall elect one of their number chairman.

(2) (A) Vacancies that may occur after the board shall have organized shall be filled by appointments made by the remaining members.

(B) If all the places on the board become vacant, or if those appointed shall, after qualification, refuse or neglect to act, new members shall be appointed by the court as in the first instance.

(c) (1) A majority of the board shall constitute a quorum for the transaction of business and the performance of the duties enjoined by this subchapter.

(2) The members of the board shall receive no compensation for their services.



§ 14-386-106 - Appointment of collector and treasurer, etc.

(a) (1) (A) The fencing board shall appoint the collector and treasurer of the district, who shall take the oath of office required by § 14-386-105.

(B) The collector and treasurer shall execute bond to the chairman of the board, each in a sum at least equal to twice the amount of moneys which will probably come to their hands, with good and sufficient security, to be approved by the board, conditioned that:

(i) They will faithfully discharge the duties of their office; and

(ii) They will account for and pay over all moneys that may come to their hands according to law and the order of the board for the district for which they were appointed.

(2) The same person may be treasurer or collector of one (1) or more districts of the county, but the moneys of the different districts shall be kept separately.

(b) (1) The collector shall pay over to the treasurer on the first of each month all moneys received by him, deducting from them three percent (3%) for his services, and shall take duplicate receipts for them, one (1) of which he shall file with the board.

(2) (A) The treasurer shall pay out no moneys save upon the order of the board and upon a warrant signed by the chairman of it.

(B) The treasurer shall be allowed a commission of one percent (1%) on all sums by him lawfully paid out.



§ 14-386-107 - Plans for building fence.

(a) (1) Immediately after their organization, fencing boards shall form plans for the building of a good and lawful fence and all necessary gates to enclose and protect the fencing district and shall procure estimates of the cost of it.

(2) For this purpose, the board may employ such engineers, surveyors, and other agents as may be needed, and may provide for their compensation, which, with all other necessary expenditures, shall be taken as a part of the cost of the fencing.

(b) If for any cause the improvement shall not be made, the cost shall be a charge upon the land in the district and shall be raised and paid by assessment in the manner prescribed in § 14-386-115.



§ 14-386-108 - Openings and gates required.

A fencing board shall provide for openings and gates with good and convenient fastenings on all public highways or necessary roads, and at such other points along the enclosing fence as they may deem advisable, and shall have substantial blocks or stiles placed adjacent to the roads on each side of every gate or opening.



§ 14-386-109 - No boundary fences for adjoining districts.

(a) In all cases where two (2) or more fence or no-fence districts adjoin at one (1) or more points, it shall be unnecessary for the districts to construct or maintain a boundary fence at the points where the districts adjoin each other. The terms "fence district" and "no-fence district" shall mean any territory within which the running at large of stock or animals of any kind is prohibited, regardless of whether it is termed a fence district, a no-fence district, a stock law district, or any other name.

(b) In all such cases, all of the provisions of the law under which each of the adjoining districts is operating shall be applicable to the districts, despite the fact that there is no boundary fence at the point where the districts adjoin.



§ 14-386-110 - Removal of fence in adjoining districts.

(a) In any fencing district or no-fence district created, whether under a special act or the general laws of the State of Arkansas, where any such district shall be adjoined either before or after the construction of its boundary fence by any other fencing or no-fence district in the same or any other county, if a boundary fence shall have been constructed along such portion of the district's boundary prior to the organization of the other district, the commissioner or directors of the district shall have the right to tear down and remove the fence at all points where it shall be adjacent or contiguous to the other district and may dispose of the materials in the fence as, in their judgment, they may deem to be the best interest of the district.

(b) The penalties provided for allowing animals to run at large and the remedies offered for depredation of such animals and any and all other provisions of fencing districts or no-fence districts laws shall remain in full force and effect and shall not be deemed to be in any manner abrogated or nullified by reason of the fact that there may be no fence along the line between any two (2) fencing or no-fence districts.



§ 14-386-111 - Use of existing fences.

(a) If in the construction of the fence of a fencing district any owner of land in the district shall be found to have built a fence which may be profitably made a part of the general fence for the district, being as good as that required by the system determined upon by the fencing board, the board shall appraise the value of the fence made by the owner and shall allow its value as a set-off against the assessment against his land.

(b) (1) In case the fence made by the owner shall be found to fail to meet the required standard, the board may allow the owner the value of the materials of it, insofar as they may be profitably used in perfecting the fence of the district, as a set-off against the assessment against his land.

(2) In such a case, the board shall issue to the owner a certificate showing the amount of the set-off allowed, which certificate shall be received by the collector for the amount named in it in lieu of money charged against the holder's land.



§ 14-386-112 - Navigable stream as lawful fence.

Where the boundary of any fencing district shall lie along the bank of a navigable stream, and any other watercourse flows into the stream across the boundary with such force as to render it impracticable to maintain watergaps, the distance from bank to bank of the watercourse shall be deemed and held to be a good and lawful fence as part of the fence enclosing the district.



§ 14-386-113 - Assessment not required.

If each landowner in a fencing district shall build and maintain his proportionate share of the fence required to make a good and lawful fence for the district in accordance with the plan determined upon by the fencing board, the assessment provided for in this chapter need not be made or collected.



§ 14-386-114 - Railroads subject to tax.

(a) Every railroad company, foreign or domestic, doing business in this state and having any part of its real property situated wholly or in part in any fencing district formed in this state, whether it is formed under general or special law, shall be required to pay taxes for the benefit of any such district.

(b) The tax required in this section shall be assessed by the county court, which assessment shall be based upon the last assessment made by the Assessment Coordination Department, and each parcel of land or right-of-way owned by the railroad, and situated in any such district, shall be subject to the tax.



§ 14-386-115 - Order of assessment.

(a) (1) As soon as the fencing board shall have formed its plan and shall have ascertained the cost of the fencing, it shall report it to the county court, which shall at once, by order, assess the cost upon the land in the district, assessing each parcel of land according to its value as shown by the last county assessment on file in the office of the county clerk.

(2) In the case of land owned by railroad companies, the assessment shall be made according to the value of the land as shown by the last assessment made by the Assessment Coordination Department.

(b) (1) If the estimated cost of the fencing shall exceed one percent (1%) of the assessed value of the land as indicated, then it shall be provided by the order that the assessment shall be paid in successive annual installments, so that no assessment shall in any one (1) year exceed one percent (1%) of the assessed value of the land for the fencing.

(2) The order shall fix the day in each year when the assessment for the year shall be paid, and the day fixed for the payment of the first installment shall not be later than sixty (60) days from the date of the order making the assessment.

(c) The order of the county court assessing the cost of fencing may be in the following form:

"Whereas, Two-thirds of the landowners of Fencing District No..... have petitioned for the formation of said district, and,

"Whereas, Said district has been formed and established by orders of this court on said petition and a fencing board for said district have been appointed and have qualified and have reported to the court an estimate of the cost of fencing said district, and,

"Whereas, The estimated cost of said fencing is .... dollars, amounting to .... percent of the assessed value of said real property; therefore,

"It is now ordered and adjudged by the court that all land situated in said district be assessed at the rate of .... percent upon the dollar of the said valuation, as the same appears by the assessment made by the assessor of this county, now on file in the county clerk's office, which assessment shall be paid on or before the .... day of ....., 20....., and such assessment shall be a charge against and lien upon the lands in said district from the date of said order."



§ 14-386-116 - Publication of order -- Contest.

(a) Within seven (7) days from the making of the order mentioned in § 14-386-115, the county clerk shall publish a copy of it in some newspaper published in the county one (1) time if a newspaper is published in the county; and if not, then by posting the copy at the courthouse door, and by posting not less than ten (10) copies of it in the district.

(b) (1) Anyone who may feel aggrieved by the order may object to the assessment.

(2) A person shall commence legal proceedings for the purpose of trying the validity of the assessment within twenty (20) days after the date of publication, or else he shall be forever barred in all courts of law or equity from questioning the validity of the assessment and the lien created by it.



§ 14-386-117 - Delivery of assessment to collector.

(a) Immediately after making the order, the county clerk shall:

(1) Make out, at the expense of the fencing district, a copy of so much of the last assessment made by the county assessor as contains the description and valuation of the land situated in the district;

(2) Extend against each parcel of land on it the assessment made; and

(3) Deliver it, with his warrant attached to it, to the collector of the district within thirty (30) days from the making of the order.

(b) The warrant may be in the following form:

Click here to view form



§ 14-386-118 - Notice of assessment.

(a) The collector of a fencing district shall, immediately upon the receipt of the tax list, cause to be published in some newspaper published in the county, if there is one, a notice which may be in the following form:

"SPECIAL ASSESSMENT

(b) The notice shall also be published by posting ten (10) copies of it in the district.



§ 14-386-119 - Proceedings upon nonpayment of assessment.

(a) If any assessment made under this subchapter shall not be paid within the time mentioned in the notice published by the collector of a fencing district:

(1) The collector shall add to it a penalty of twenty percent (20%) and shall at once return a list of the property on which the assessments have not been paid to the fencing board, as delinquent;

(2) (A) The board shall straightway cause a complaint in equity to be filed in the court having jurisdiction of suits for the enforcement of liens upon real property, for the condemnation and sale of such delinquent land for the payment of the assessment, penalty, and costs of suit.

(B) In the complaint, it shall not be necessary to state more than the fact of the assessment and the nonpayment of it within the time required by law, without any other further statement of any step required to be taken by the court, the board, or any officer whatever, concluding with a request that the delinquent lands be charged with the amount of the assessment, penalty, and costs of suit and be condemned and sold for the payment of it.

(b) (1) It shall not be necessary to exhibit with the complaint any copy of any order of court or other document or paper connected with the assessment and collection of moneys assessed under this subchapter; and

(2) It shall be no objection to any suit brought for this purpose that the lands of two (2) or more owners are joined in the same proceeding, as such a suit may be brought against one (1) or more owners.

(c) (1) In these suits the same service shall be had on defendants, and the case shall proceed in the same manner as is provided by law in cases or suits for the collection of assessments for local improvements in cities of the first class, insofar as these proceedings can be made applicable.

(2) In case of sale, the owner shall have the same right of redemption by paying the amount of the purchase money and all assessments to the purchaser and twenty percent (20%) on it, within one (1) year from the date of sale.



§ 14-386-120 - Certifying delinquencies in no-fence district.

(a) In all instances where county collectors are charged with the collection of assessments in no-fence districts, they shall, in addition to certifying the list of delinquent assessments to the commissioners of the district, certify the list to the county clerk.

(b) (1) It is the duty of the clerks to add delinquent assessments to any application for redemption of lands sold for state and county taxes.

(2) It is the duty of the county treasurers to collect the assessments and pay the collection to the commissioners of the district.



§ 14-386-121 - Annual repairs.

(a) The cost of keeping a fence in repair shall, from year to year, be ascertained, collected, and expended in the same manner as is provided in § 14-386-115 as to the cost of the original erection of the fence. However, the county court shall be authorized, on the petition of two-thirds (2/3) of the landowners of the district, to revoke the order that established the district.

(b) No order of revocation shall in any way interfere with or prevent the assessment and collection of all sums needed to pay all debts contracted by the fencing board prior to the order of revocation.



§ 14-386-122 - Control of fence construction.

(a) Fencing boards shall have control of the construction of the fence for their districts.

(b) (1) The boards may advertise for proposals for doing any work by contract and may accept or reject any proposals.

(2) (A) All contractors shall be required to give bond for the faithful performance of such contracts as may be awarded them, with good and sufficient securities in double the amount of the contract work.

(B) The bond shall be given to the board, and suits may be brought on it in the name of the board, but the sum recovered shall be for the use of the district for which the bond was given.






Subchapter 2 - -- Small Stock

§ 14-386-201 - Penalty.

(a) Whenever a fencing district is established under the provisions of this subchapter, it shall be unlawful for any person owning or having control of stock that have been restrained from running at large to knowingly permit such stock to run at large within the territory comprising the district.

(b) Any person violating the provisions of subsection (a) of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than ten dollars ($10.00) nor more than twenty-five ($25.00) dollars.



§ 14-386-202 - Establishment of fencing districts.

(a) (1) The county court of any county is authorized, empowered, and required, on the petition of a majority in land value, acreage, or number of landowners of any townships or any fractional part of them contiguous to each other, to form and establish a fencing district and establish the boundaries of it, in accordance with the petition.

(2) The court may change the boundaries of the district by adding new territory contiguous to it upon the application of a majority in land value, acreage, or number of landowners of the territory to be added.

(3) Each district shall be designated by number.

(b) (1) The petitioners shall specify in their petition what stock they wish to restrain from running at large, and the county court shall make an order restraining the stock mentioned in the petition from running at large within the district.

(2) The district shall apply to such stock as are mentioned in the petition.



§ 14-386-203 - Lawful fence.

Whenever a fencing district is established as to small stock, such as hogs, sheep, goats, etc., four (4) barbed wires securely fastened to posts firmly set in the ground, not exceeding sixteen feet (16') apart, the bottom wire twenty inches (20'') above the ground, the second wire ten inches (10'') above the first, the third wire twelve inches (12'') above the second, and the fourth wire twelve inches (12'') above the third; or five (5) sound rails securely fastened to posts firmly set in the ground, the top rail four and one-half feet (41/2') above the ground, and the others properly spaced beneath, shall be a lawful fence within the district.






Subchapter 3 - -- Additions or Consolidations

§ 14-386-301 - Addition of adjacent area to fencing district.

(a) When any number of owners of either rural acreage or city or town land near or adjacent to any fencing district organized under and pursuant to the law shall present to the county court a petition, in writing, accompanied by a map giving description and setting forth such land as they desire to have enclosed in any such district embraced within the enclosure of the fence of the district, it shall be the duty of the court to give a notice by publication in some newspaper in the county for a period of not less than twenty (20) days of a hearing upon the petition, calling upon all persons whose lands or interest may be affected by the petition to appear and show cause, if any, why the request of the petitioner should not be granted.

(b) If upon the hearing, the court shall deem that owners of a majority in value or acreage of the land affected favor the petition and that the lands should be enclosed within the fencing district and protected by the enclosure or fences kept and maintained by the district, it shall be the duty of the court to make an order enclosing the lands in the district and to direct the commissioner of the district to make such alteration of the fences kept and maintained by the district as may be necessary to bring the lands within the enclosure.

(c) (1) From the date of the order, all lands which shall become a part of the fencing district shall thereafter be liable for such charges, taxes, and assessments as are levied against other lands within the district.

(2) (A) The lands so enclosed in the order shall be liable for any special assessments made by the commissioner of the district, to help defray the cost and expenses of making the alteration necessary to enclose the additional lands.

(B) The assessment shall be paid by the owners of the lands.



§ 14-386-302 - Consolidation of fence or no-fence districts.

(a) (1) All fence districts or no-fence districts created by special act or under § 14-386-202 in any county in the State of Arkansas may be consolidated under the management of one (1) board of commissioners by order of the county court.

(2) One (1) or either of the boards of the districts may be appointed as commissioners of the consolidated district, or the court may appoint three (3) other landowners of the district as commissioners.

(b) The consolidated district as provided in this section shall be governed by general statutes pertaining to fencing districts and all the power conferred in them is invested in the consolidated district and in its board of commissioners.






Subchapter 4 - -- Enclosure by Other Districts

§ 14-386-401 - Penalty for animals running at large -- Damages.

(a) If a majority of the qualified electors voting in an election held under the provisions of this subchapter shall approve the creation of the proposed fencing district, the district shall be held and deemed to be enclosed by a good and lawful fence, and it shall be unlawful for any person who is the owner, or who has control, of any kind of stock to let them run at large in the district.

(b) (1) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one dollar ($1.00) or more than fifty dollars ($50.00).

(2) In addition to the fine, an offender shall be liable for double the amount of any damages that any person may sustain by reason of his stock running at large in the district, to be recovered by action before any court of competent jurisdiction.

(c) This section shall not prohibit any person from fencing his lands, or any part of them separately, and pasturing them.



§ 14-386-402 - Petition to establish district.

When any number of landowners owning land adjacent to any fencing district organized under and pursuant to the law shall present to the county court a petition, in writing, accompanied by a map, giving a description and setting forth what land they desire to have enclosed in such district, and where the lands as set forth and described in the petition are bounded or completely enclosed by existing fencing districts, no-fence districts, counties where a stock law is in effect, or navigable rivers, or combination of them, it shall be the duty of the court to give notice, by publication in some newspaper published in the county where the lands lie, of the filing of the petition and a description of all lands as set forth and contained in the description.



§ 14-386-403 - Submission to electors.

(a) The county court shall in the same publication prescribed by § 14-386-402 give notice of and cause an election to be held within thirty (30) days of the date of the filing of the petition, in the townships or parts of townships included in the petition, where the question of the creation of the proposed fencing district shall be submitted to the qualified electors living or owning land in the proposed district.

(b) The court shall designate a place in each township or parts of each township to be affected by the proposed district where the election shall be held and appoint and name the judges and clerks to conduct the election.



§ 14-386-404 - Manner of election.

(a) Except as provided for in this subchapter, all elections held under the provisions of this subchapter shall be held subject to and in accordance with the general election laws of this state.

(b) Ballots used in elections provided for in this subchapter shall be substantially in the following form:

"FENCING DISTRICT BALLOT



§ 14-386-405 - Election results.

(a) After the county election commissioners have ascertained and declared the results of any election held under the provisions of this subchapter, it shall be the duty of the county court to cause the results to be printed in some newspaper published in the county where the lands lie.

(b) If the proposed district has been approved, the county court shall declare the proposed fencing district to be created.



§ 14-386-406 - Rejection of proposal.

If, at any election held under the provisions of this subchapter, a majority of the electors reject the proposed fencing district, no petition proposing to create or establish such a district with the same boundaries shall be filed within one (1) year from the date of the election at which the proposed district was rejected.



§ 14-386-407 - Payment of expenses.

All expenses incurred by any official or officer of any county in performance of duties defined by this subchapter and the costs of all elections held under the provisions of this subchapter shall be paid by the persons signing or filing the petition as provided in this subchapter, unless there is, in the opinion of the county judge, sufficient funds in the county general revenues, in which event the judge is empowered to pay all costs from these revenues, at his discretion.



§ 14-386-408 - Navigable river as lawful fence.

Where the boundary of any fencing district created under the provisions of this subchapter shall be a navigable river, the river shall be deemed and held to be a good and lawful fence, as part of the fence enclosing the remainder of the district.






Subchapter 5 - -- Status and Funding

§ 14-386-501 - Construction.

This subchapter shall be liberally construed to the end that its purposes may be successfully accomplished.



§ 14-386-502 - Validation of existing districts.

The organization of all fencing districts created and established by order of any county court in the State of Arkansas, which have not been abandoned or dissolved by the judgment or order of any court of competent jurisdiction, are ratified and confirmed. All districts are declared to be legal entities in the nature of quasi-municipal corporations, public agencies with all powers and authorities vested in them by the provisions of §§ 14-386-101 -- 14-386-108, 14-386-111, 14-386-113, 14-386-115 -- 14-386-119, 14-386-121, 14-386-122, and all legislation supplementary thereto.



§ 14-386-503 - Money from federal government or private sector.

(a) All fencing districts are expressly authorized to accept grants of money from, and to borrow money from, the federal government, or from any federal agency, or from any private person, individual, or corporation, or from any other source, for the purpose of executing or carrying out the purposes for which the district was organized.

(b) (1) Any district, or the fencing board of the district, for the purposes prescribed in subsection (a) of this section is expressly authorized and empowered to enter into and to execute the loan agreements and contracts with the lending agencies as the board may deem necessary or proper in connection with any grant or loan to the district.

(2) Any agreement or contract entered into by any district, or the board of any such district, is ratified, confirmed, and made binding, in all respects, upon any board and its successor, from time to time, and any contract shall be enforceable by an appropriate civil action in the courts of this state.



§ 14-386-504 - Issuance of bonds, notes, etc.

(a) (1) Any fencing district, or the fencing board of the district, for the purposes prescribed in § 14-386-503 is expressly authorized and empowered to issue its general obligation, negotiable bonds, notes, or certificates of indebtedness, in the corporate name of the district, or in the name of the board of any district, in form, denomination, rate of interest, amount, place of payment, date of retirement, terms of payment, or redemption, and with contract provisions required by the lending agency or approved by the board of any district.

(2) In no event shall any bonds or other evidences of indebtedness be sold by any such district, or the board of any such district, on any basis that will cost the borrower over the life of the obligation interest at more than six percent (6%) per annum.

(b) (1) Any and all bonds, notes, or certificates of indebtedness issued by any district, or the board of any such district in its corporate capacity, shall be signed by the chairman and attested by the secretary of the board, in the name of, and for, the district.

(2) (A) All bonds, notes, certificates of indebtedness, or other evidences of indebtedness issued under this subchapter shall:

(i) Be, and constitute, the general obligation of any district;

(ii) Have the effect of negotiable paper;

(iii) Not be invalid for any irregularity or defect in the proceedings for the issue or sale of them; and

(iv) Be incontestable in the hands of bona fide purchasers or holders for value.

(B) (i) Under no circumstances shall any such bond, note, or other evidence of indebtedness issued under this subchapter be held or construed to be an obligation of the State of Arkansas, nor shall the State of Arkansas, under any theory or upon any grounds, be liable or responsible for them.

(ii) The bonds, notes, or other evidences of indebtedness, shall be solely and exclusively the general negotiable obligations of the district issuing them in its corporate capacity, or of the board for the district in its representative capacity, and without personal obligation or liability of either of the individual members of the board, and shall be secured by, and payable only from, the assets, property, securities, and revenues, matured or unmatured, of the district, authority for the mortgage, or pledge of which as security for the payment of them is expressly given.



§ 14-386-505 - Disposition of surplus funds.

When any fencing district in this state has completed all of the contemplated improvements and has paid and discharged all of its obligations and has a surplus of funds on hand, not needed for repair or maintenance or the operation of the district, then, in such event, the board of directors of the district may, in their discretion, contribute so much of the surplus funds as they may determine to any public, charitable, educational, or general welfare purpose within the county in which the district is situated.






Subchapter 6 - -- Stock at Large

§ 14-386-601 - Impounding of animals.

(a) Any person finding stock running at large in any fencing district may impound them.

(b) Immediately upon impounding the stock the impounder shall give notice to the owner or his agent, if known.



§ 14-386-602 - Return to owner.

If the owner shall, within two (2) days after being notified, pay the reasonable charges for impounding, feeding, and caring for the stock, and also pay all damages to owners of crops caused by the stock, they shall be turned over to him.



§ 14-386-603 - Appointment of appraisers.

If the parties interested fail to agree upon the amount of the charges and damages, the secretary of the fencing board and the impounder shall each appoint an appraiser, and the appraisers shall adjust and fix the charges and damages, calling in a third party if they cannot agree.



§ 14-386-604 - Sale of impounded animals.

If the owner or agent fails to pay the charges and damages within two (2) days after notice, the impounder shall post written or printed notices in three (3) public places in the fencing district, describing the property and fixing a day for its sale at some public place in the district upon a day at least ten (10) days from the date of the notices, and shall sell the property at the time and place mentioned in the notices, at public outcry, to the highest bidder for cash in hand and within legal hours for judicial sales.



§ 14-386-605 - Disposition of excess money.

(a) After deducting the charges and damages as ascertained in § 14-386-603, the impounder shall pay the remainder to the treasurer of the fencing district, taking his receipt for it.

(b) The failure to pay the moneys to the treasurer by the impounder or other person claiming to be damaged by the stock shall be deemed theft and punished as such.



§ 14-386-606 - Duties of treasurer.

The treasurer of the fencing district shall keep, in the books of the district, an accurate account of all moneys so received by him, with the name of the depositor and the date of the receipt by him, being responsible upon his official bond for them, and shall pay over the moneys to the proper owner of the stock so sold, upon proof of his ownership.









Chapter 387 - Stock Law Districts

Subchapter 1 - -- General Provisions

§ 14-387-101 - Payment of expenses.

(a) In no case shall the county be liable for any costs by reason of any county or subdivision availing or attempting to avail itself of this subchapter and subchapter 2 of this chapter.

(b) In all cases the whole expense shall be paid by the petitioners.



§ 14-387-102 - Lawful fence.

Whenever this subchapter and subchapter 2 of this chapter become operative in any county or subdivision, any fence within the county or subdivision shall be deemed a lawful fence that is made of post and wire or plank, where the top wire or plank shall be five feet (5') from the ground and the wire or plank sufficiently close to keep in the class of stock embraced within this subchapter or the order of the court made in pursuance of it.



§ 14-387-103 - Impounding stock running at large.

(a) If any stock forbidden to run at large under the provisions of this subchapter and subchapter 2 of this chapter shall enter the cultivated lands of another, without his consent, in any county or subdivision in which the provisions of this subchapter and subchapter 2 of this chapter have become operative, the owner, lessee, or person in lawful possession of the lands may impound the stock and detain them until his fees and all damages occasioned by the stock are paid.

(b) Whenever any stock is impounded under the provisions of this section, notice shall be given to the owner, if known, and the owner shall be entitled to their possession upon payment of fees and damages.



§ 14-387-104 - Fees for impounding.

Any person impounding stock under the provisions of this subchapter and subchapter 2 of this chapter shall be entitled to the following fees:

(1) Ten cents (10cent(s)) per day per head for hogs;

(2) Ten cents (10cent(s)) per day per head for goats; and

(3) Five cents (5cent(s)) per day per head for sheep.



§ 14-387-105 - Assessment of damages.

(a) The damages done by impounded stock may be assessed by any three (3) disinterested householders of the county or subdivision, who shall first take an oath before some officer of the county authorized to administer oaths to view and assess the damages fairly and honestly.

(b) The assessment by the householders shall be final.



§ 14-387-106 - Sale of impounded stock generally.

(a) If the owner of impounded stock or his agent, after being notified of the impoundment, shall neglect to pay the fees and damages, the taker-up of the stock may sell them at public auction for cash, after first giving five (5) days' notice of the time, place, and terms of the sale, by:

(1) One (1) posted handbill on the courthouse door of the county; and

(2) A copy of the notice delivered to the owner of the stock, if known.

(b) The taker-up shall:

(1) Apply the proceeds, after deducting expenses of sale, to the satisfaction of his fees and damages; and

(2) Pay the balance to the owner of the stock.



§ 14-387-107 - Sale of stock when owner unknown.

(a) If no owner of impounded stock can be found, the taker-up may, after the expiration of five (5) days, make an affidavit before a justice of the peace describing the stock and that the owner is unknown to the affiant, which affidavit shall be delivered immediately by the justice to the clerk of the county court, to be kept in his office for inspection.

(b) (1) After the filing of the affidavit, the taker-up may sell the stock as in cases where the owner is known, except that a copy of the notice posted is not to be delivered.

(2) If any sum remains after satisfying his fees and damages, the taker-up shall report it, under oath, to the clerk and pay the money over to the county treasurer to be paid, received, and disbursed as in the case of strays.






Subchapter 2 - -- Creation of District -- Petition Method

§ 14-387-201 - Duty to order no running at large.

Upon the written petition of a majority of the qualified electors of any county bordering upon a navigable stream and having territory in cultivation subject to overflow, or any subdivision of a county consisting of not less than thirty-six (36) square miles, where the subdivision borders upon a navigable stream and contains territory in cultivation subject to overflow, being filed in the county court of the county, requesting an order to prevent the running at large of hogs, sheep, and goats within the county or subdivision, as the case may be, it shall be the duty of the court to make such an order when the petitioners have complied with this subchapter and subchapter 1 of this chapter.



§ 14-387-202 - Filing of petition.

(a) When the qualified electors of any county, or subdivision of a county consisting of not less than thirty-six (36) square miles, desire to avail themselves of the benefits of this subchapter and subchapter 1 of this chapter, they shall file their petition, signed by a majority of the qualified electors of the county or subdivision, in the county court of the county at a regular term of the court.

(b) (1) The petition shall set forth, clearly, whether it is their intention to prevent the running at large of all animals mentioned in § 14-387-201 or only one (1) or more classes of them.

(2) If the petition is from the qualified electors of a subdivision, the subdivision shall be particularly described and its boundaries clearly designated.



§ 14-387-203 - Deposit for costs, etc.

(a) The county court, after the filing of a petition pursuant to § 14-387-202 shall proceed no further with the matter until the petitioners, or some of them, deposit with the clerk of the court a sufficient amount of money to pay all the costs, fees, and expenses that may arise in making the order.

(b) Under the provisions of this subchapter, the amount so deposited shall be determined by the court, and the clerk's receipt for it shall be filed with the petition.



§ 14-387-204 - Notice of filing petition.

(a) (1) After the filing of the petition as provided in § 14-387-202, the county court shall make an order directing the clerk to cause notice to be given immediately of the filing of the petition.

(2) The notice shall specify:

(A) The class of animals it is proposed shall not run at large; and

(B) If, for a subdivision of a county, the territory described in the petition.

(b) (1) The notice shall be published in some newspaper published in the county, if there is one.

(2) (A) If no newspaper is published in the county, the notice shall be posted at the courthouse door and at each voting precinct in the county, if the petition is for a county.

(B) If the petition is for a subdivision, then the notice shall be posted at three (3) of the most public places in the subdivision.



§ 14-387-205 - Order prohibiting stock running at large.

(a) (1) At the next regular term of the county court after the filing of a petition under this subchapter, the court shall investigate the matter.

(2) If, on investigation, it appears that a majority of the qualified electors of the county or subdivision, as the case may be, signed the petition and that the notice provided for in § 14-387-204 was given, the court shall make an order prohibiting the running at large of such stock as may be described in the petition in the territory described or in the county, as the case may be, after January 1 after the order is made.

(b) (1) (A) Immediately after the making of the order, the clerk shall cause copies of it to be posted at every voting precinct in the county, if the order is made for the county.

(B) If the order is for a subdivision, then a copy of the order shall be posted in three (3) of the most public places in the subdivision.

(2) After January 1, it shall be unlawful to permit to run at large, within the limits designated, any animal of the class mentioned in the order.



§ 14-387-206 - Setting aside of order.

(a) (1) Whenever any county or subdivision has availed itself of this subchapter and subchapter 1 of this chapter, it shall be lawful for a majority of the qualified electors of the county or district, as the case may be, to petition the county court to set aside the order prohibiting the stock mentioned from running at large.

(2) The same notice shall be given and proceedings had as provided in this subchapter for obtaining the order.

(b) The court shall set aside the former order if, on investigation, it finds that:

(1) A majority of the qualified electors have petitioned for it; and

(2) The proper notice has been given.

(c) The petitioners shall pay all costs for having the order set aside.






Subchapter 3 - -- Creation of District -- Election Method

§ 14-387-301 - Order for election.

(a) Whenever twenty-five percent (25%) of the qualified electors of three (3) or more townships in any county in this state, as shown by the election returns for Governor at the last general election preceding the date of the petition, shall petition the county court for the privilege of voting on the question of restraining horses, mules, asses, cattle, goats, swine, and sheep, or any two (2) or more of these animals or the male species of them, from running at large, the court shall make an order for an election in the townships to be held at any general or special election for state or county officers.

(b) If petitioners file with their petition proper bond to be approved by the court conditioned to pay all the cost and expense of a special election, the court may call an election in accordance with § 7-11-201 et seq. at any time upon the filing of the petition by giving notice of it as provided by law for general elections if the petition contains twenty-five percent (25%) of the qualified electors residing within each township mentioned in the petition.



§ 14-387-302 - Form of ballot.

There shall be written or printed on each ballot voted at an election under this subchapter the following sentences:

"FOR restraining (insert the names of the animals mentioned in petition) from running at large ..................... [].

"AGAINST restraining (insert the names of the animals named in the petition) from running at large ..................... []."



§ 14-387-303 - Result of election.

If a majority of the legal voters voting for and against the provisions of this subchapter at the election, whether general or special, shall vote to restrain the running at large of the animals named in the petition, the clerk of the county court shall:

(1) Enter on the record the result of the election;

(2) File the papers and terms of it in his office; and

(3) (A) Immediately give notice of the result by publication in some newspaper published in the county and by causing notices to be posted in three (3) public places in each township affected by the election.

(B) If the vote shall be against restraining, publication and notice will not be required.



§ 14-387-304 - Effect of approval.

When the required percent of the qualified electors and the required number of townships shall have petitioned the county court for the privilege of voting on the question of restraining the animals named in the petition from running at large, when the court shall have called an election as provided by this subchapter, when the majority of the legal electors in the townships shall have voted for enforcing the law restraining such animals from running at large, and when the provisions of this subchapter shall have been adopted as prescribed in it, then it shall be unlawful for any of the animals to be found running at large outside of the enclosure of the owner or keeper of it.



§ 14-387-305 - Taking up of strays.

(a) Whenever the provisions of this subchapter shall have been adopted as provided in this subchapter, six (6) months thereafter it shall be unlawful for the owners of any of the animals named in the petition that has been submitted, voted upon, and adopted to permit them to run at large outside of the enclosure of the owner or keeper.

(b) (1) (A) If any of the animals shall be found running at large outside the enclosure of the owner or keeper, it shall be lawful for any person to restrain them immediately.

(B) The person shall, within three (3) days, notify the owner or keeper of the animals, in writing, if known, stating the amount of compensation for feeding and keeping the animals and the damage, if any, claimed, whereupon the owner or keeper of the animals shall pay to the taker-up of the animals a reasonable compensation for taking up, feeding, and caring for them and the actual damages sustained of him by them.

(2) If the owner or keeper of the animals is not known, they shall be deemed to be strays and shall be dealt with as provided by law with respect to taking up such property under the stray laws of this state.



§ 14-387-306 - Exemption of townships from district.

(a) A majority of the legal electors residing within the territory of any one (1) township included in the adoption shall have the right to file their petition with the court within sixty (60) days after the election showing cause why the township should not be included with the other townships where the adoption has been made.

(b) (1) If the petitioners and qualified electors shall show good and valid reason why the territory of the townships should not be governed by the order and shall, before the filing of the petition, give fifteen (15) days' notice, by publication, of their intention of filing and presenting the petition, and shall set forth in the notice their reasons why the township and petitioners should be exempt from the order adopting the act, then the court shall hear the petition, together with any remonstrance to it.

(2) If the court should find that the township and the citizens of it should be exempt from the provisions of the adoption, and that no injury will be done to citizens residing within adjoining townships, then the court shall make an order exempting the township from the adoption.






Subchapter 4 - -- Addition of Townships to District

§ 14-387-401 - Authority and procedure generally.

(a) In all counties in this state where a majority of the area of the county has been created into a stock law district, or where any portion of a county has been created into a stock law district, by an act of the General Assembly prohibiting the running at large of certain designated livestock within a prescribed area and providing penalties for it and the act provides that other townships may become attached to and made a part of the stock law district by a majority petition of qualified electors of their respective townships to the county judge, who shall declare the townships attached to the original territory described in the act, it shall be lawful for any township, or part of a township in the county, whether it is contiguous or adjoining the original stock law district or not, to be made a part of the stock law district and subject to all provisions of the original act, as to the kind of stock running at large in it and the penalties for violations of the original act, upon a majority of the qualified electors residing in the territory to be affected, and named or described in the petition, filing with the county clerk a petition, describing the township, or parts of it, and requesting that the territory described in it be made a part of the original stock law district theretofore created by the General Assembly for parts of the county.

(b) (1) The county court of any such county, upon finding that the petition correctly described the territory or names the townships to be affected and contains a majority of the qualified electors residing in the territory to be affected, shall make an order naming the township and describing the part of any township included, if only a part of a township is to be included, naming the kind of livestock prohibited from running at large in it and declaring the territory described in the order to be a part of the original stock law district of the county and subject to all the provisions and penalties of the original act as fully as though described in the original act of the General Assembly.

(2) (A) The order shall be effective from and after the date of the order.

(B) (i) Notice of the order shall be given by publication of it in some newspaper published in the county.

(ii) The costs of the order and publication shall be paid by petitioners.






Subchapter 5 - -- Exemption of Townships in District Including Entire County

§ 14-387-501 - Authority and procedure generally.

(a) In any county in this state where any law has been enacted to restrain the running at large of horses, mules, asses, cattle, hogs, sheep, and goats, or any three (3) of these animals, by initiated local act, or otherwise, which includes the entire county, any political township in which no national or state highway or railroad traverses, and in which not more than fifteen percent (15%) of the lands within the township are improved or enclosed, a majority of the qualified electors of the political township may file, with the county court of the county, a petition showing good cause why the provisions of the local act should not be enforced, and that it would cause the inhabitants of the township great loss on account of being deprived of their ability to raise such livestock on unenclosed lands and the public range.

(b) The electors shall, before presenting the petition to the court, give fifteen (15) days' notice, by publication in some newspaper published in the county, where the act has been adopted, of the date on which the petition will be filed and presented to the court, setting forth in the notice the reasons why the township and petitioners should be exempted from the act, then the court shall hear the petition and any remonstrance that may be filed against it.

(c) If the court shall find, upon the hearing, that the requests of the petitioners to be exempt is reasonable, that not more than fifteen percent (15%) of the lands in the township are improved or enclosed, that the political township is not traversed by any national or state highway or railroads, and that the enforcement of any such local act would cause hardship and loss to the inhabitants of the township, and that it would cause no injury or injustice to the citizens of adjoining townships, then the court is empowered to enter an order exempting the residents of the township from the requirements, provisions, and penalties of such local act.



§ 14-387-502 - Effect of exemption.

(a) The livestock mentioned in § 14-387-501 shall be kept under such control and restraint as to prevent them from running at large in any other township in the county which has not been exempted as provided for in this subchapter.

(b) The owners or keepers of all such livestock as may be found running at large in any township not so exempted shall be subject to all the provisions of the act then in force in the county.






Subchapter 6 - -- Stock Marshals

§ 14-387-601 - Provisions cumulative.

This subchapter is cumulative of existing laws and shall not prevent any person from restraining the running at large of animals as provided by law.



§ 14-387-602 - Appointment.

The county judges of the respective counties, upon written petition signed by fifteen percent (15%) of the voters of the townships, are authorized and empowered to designate and appoint some competent person as stock marshal in any such townships within the county which have voted to restrain the running at large of livestock in them as provided in § 14-387-301 et seq.



§ 14-387-603 - Authority.

(a) (1) Any person appointed stock marshal shall have authority to restrain and impound any animals found running at large outside the enclosures of the owner or keeper of it in any township which has voted to restrain the running at large of such animals, and shall be entitled to a reasonable fee for the taking up, feeding, and keeping of such animals.

(2) The stock marshal, within three (3) days, shall notify, in writing, the owner of the animals, if known, of the taking up of the animals, stating the amount due for the taking up, feeding, and keeping.

(b) (1) The stock marshal shall have a lien upon any such animals found running at large and taken up by him for the taking up, feeding, keeping, and care of them.

(2) (A) (i) If the owner or keeper fails or refuses to pay for the taking up, feeding, keeping, and care of the animals within ten (10) days after the receipt of the written notice, the stock marshal shall sell them for cash, at public auction in the township where the animals were taken up, after first advertising the sale by at least three (3) written notices posted in the township where the animals were taken up.

(ii) Any amount received from the sale of any animals in excess of the amount due for the taking up, feeding, keeping, and care of the animals shall be paid to the county treasurer.

(B) If the owner or keeper of the animals is not known, they shall be deemed to be strays and shall be dealt with as provided by § 14-387-107.






Subchapter 7 - -- Miscellaneous Provisions

§ 14-387-701 - Certain counties excepted.

Sections 14-387-301 -- 14-387-306, and 14-386-701 -- 14-386-706 shall not apply to Hot Spring, Montgomery, Sebastian, Sharp, Nevada, Izard, Van Buren, Calhoun, Marion, Howard, Cross, Cleveland, Monroe, Arkansas, St. Francis, Crittenden, Clark, Drew, Desha, Bradley, and Union counties.



§ 14-387-702 - Other provisions cumulative.

All laws and parts of laws that are in force shall be cumulative with §§ 14-387-301 -- 14-387-306, and 14-387-701 -- 14-387-706, except where existing laws are in direct conflict with §§ 14-387-301 -- 14-387-306, and 14-387-701 -- 14-387-706.



§ 14-387-703 - Adding townships to stock district.

Whenever three (3) or more townships shall have been formed into a unit for the purpose of restraining any stock as enumerated in § 14-387-301 and shall have been perfected in the way and manner as provided in this chapter, then any other township, or any group of townships, that would be a contiguous whole to the unit thus formed, may be attached to, and become a part of, the unit, in the same way and manner as provided for in this chapter in the first instance, by merely stating in the petition, in addition to the other requirements, that the petitioners wish their township attached to the unit, naming the townships in it.



§ 14-387-704 - Fence not required -- Exception.

It shall not be necessary for any person to fence against any of the species of animals enumerated in the petition that has been adopted, and it shall be no defense to any action or proceedings brought or had that the party taking up stock did not have his lands enclosed with a lawful fence. However, nothing in this section shall be construed to lessen or interfere with the obligations of the railroads in this state to fence the right-of-way of the railroads as is provided for by law.



§ 14-387-705 - Driving of animals permitted.

Nothing in §§ 14-387-301 -- 14-387-306, and 14-387-701 -- 14-387-706 shall be construed as to prevent owners or other persons from driving any of the species of animals enumerated in § 14-387-301 from one place to another, or along the public highway, the owners of animals being responsible for all damages that any person may sustain in consequence of the driving of stock.



§ 14-387-706 - Damages and compensation for taking up strays.

(a) If the owner or keeper of the stock restrained and the taker-up or the person damaged by the stock cannot agree on the amount of damage, then either party may apply to any justice of the peace where the taker-up resides for the appointment of three (3) appraisers to assess the damages done, or what would be a reasonable compensation for the taking up, feeding, and keeping of the stock. Thereupon, it shall be the duty of the justice to issue notice to three (3) disinterested householders of the township to appear at such place in the township as he may designate and assess the damages or compensation as required in this section.

(b) (1) The appraisers, or any two (2) of them so notified, shall take an oath that they will fairly and impartially assess the damages or compensation, or both, in the controversy, and they shall make out, sign, and deliver to each party a written statement of their findings as to damages and compensation.

(2) (A) Upon the payment of the damages and compensation and the expenses of the controversy, the owner of the stock shall be entitled to take them away.

(B) (i) If refused, the owner may maintain an action for them as in case of wrongful detention of property.

(ii) In any such action, if it be shown to the satisfaction of the court trying the cause that the owner or keeper of the stock had, previous to the appointment of appraisers, tendered to the taker-up of the stock in legal currency of the United States the amount of damages awarded by the appraisers and that the taker-up of the stock refused to accept the tender so made, then the taker-up of the stock shall pay all costs incident to the appraisement made by the appraisers as prescribed in this section.

(c) (1) The justice of the peace, the appraisers, and the witnesses, if any, shall be allowed the same fees as are allowed by law for similar services.

(2) The fees shall be paid by the owner of the stock before he is entitled to take the stock away.















Title 15 - Natural Resources and Economic Development

Subtitle 1 - Development Of Economic And Natural Resources Generally

Chapter 1 - General Provisions

§ 15-1-101 - Economic Advisor.

(a) There is established within the Office of the Governor the position of Economic Advisor, to be appointed by and serve at the pleasure of the Governor.

(b) The advisor shall confer and advise with the Governor on all matters pertaining to the economy of this state.

(c) On instruction of the Governor for further economic advancement, the advisor shall:

(1) Advise and confer with all state agencies having responsibilities for planning, publicity, promotion, and development of the industrial and economic advancement of this state so that the programs are coordinated into a maximum effort of promoting the industrial and economic growth of the state;

(2) Evaluate and advise the Governor with respect to all aspects of the state's industrial development program, of the effectiveness of various efforts of the program, and of means of improving it;

(3) Confer and advise with the various private organizations and groups of this state representing agriculture, labor, industry, trade and commerce, finance and banking, and other areas of economic interests to the extent that the Governor might be fully advised of all aspects of economic activity in the state and be kept informed of means whereby the State of Arkansas might aid and assist in promoting greater economic expansion and growth; and

(4) Perform such other duties with respect to the development and coordination of the state's industrial and economic expansion efforts as the Governor may direct.






Chapter 2 - Southern Growth Policies Agreement

§ 15-2-101 - Enactment and text.

The Southern Growth Policies Agreement is hereby enacted into law and entered into by this State with all other states legally joining therein in the form substantially as follows:

SOUTHERN GROWTH POLICIES AGREEMENT

ARTICLE I Findings and Purposes

(a) The party states find that the South has a sense of community based on common social, cultural, and economic needs and fostered by a regional tradition. There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation, and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth. The independence of each state and the special needs of subregions are recognized and are to be safeguarded. Accordingly, the cooperation resulting from this Agreement is intended to assist the states in meeting their own problems by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

(b) The purposes of this agreement are to provide:

1. Improved facilities and procedures for study, analysis, and planning of governmental policies, programs, and activities of regional significance;

2. Assistance in the prevention of interstate conflicts and the promotion of regional cooperation;

3. Mechanisms for the coordination of state and local interests on a regional basis;

4. An agency to assist the states in accomplishing the foregoing.

ARTICLE II The Board

(a) There is hereby created the Southern Growth Policies Board, hereinafter called "the board."

(b) The board shall consist of five (5) members from each party state, as follows:

1. The Governor;

2. Two (2) members of the state legislature, one (1) appointed by the presiding officer of each house of the legislature or in such other manner as the legislature may provide;

3. Two (2) residents of the state who shall be appointed by the Governor to serve at his pleasure.

(c) In making appointments pursuant to paragraph (b) 3, a Governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to paragraph (b), will make the state's representation on the board broadly representative of the several socio-economic elements within his state.

(d) 1. A Governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the board in such manner as its bylaws may provide.

2. A legislative member of the board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation and if notice of the designation of such alternate is given to the board in such manner as its bylaws may provide. An alternate for a legislative member of the board shall be selected by the member from among the members of the legislative house in which he serves.

3. A member of the board serving pursuant to paragraph (b) 3 of this Article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote; provided that notice of the identity and designation of the representative selected by the member is given to the board in such manner as its bylaws may provide.

ARTICLE III Powers

(a) The board shall prepare and keep current a Statement of Regional Objectives, including recommended approaches to regional problems. The statement may also identify projects deemed by the board to be of regional significance. The statement shall be available in its initial form two (2) years from the effective date of this agreement and shall be amended or revised no less frequently than once every six (6) years. The statement shall be in such detail as the board may prescribe. Amendments, revisions, supplements, or evaluations may be transmitted at any time. An annual commentary on the statement shall be submitted at a regular time to be determined by the board.

(b) In addition to powers conferred on the board elsewhere in this agreement, the board shall have the power to make or commission studies, investigations, and recommendations with respect to:

1. The planning and programming of projects of interstate or regional significance;

2. Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region and to the well-being of its population;

3. Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact;

4. Measure for influencing population distribution, land use, development of new communities, and redevelopment of existing ones;

5. Transportation patterns and systems of interstate and regional significance;

6. Improved utilization of human and natural resources for the advancement of the region as a whole;

7. Any other matters of a planning, data collection, or informational character that the board may determine to be of value to the party states.

ARTICLE IV Avoidance of Duplication

(a) To avoid duplication of effort and in the interest of economy, the board shall make use of existing studies, surveys, plans, and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the board and to otherwise assist it in the performance of its functions. At the request of the board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the board may have available to it current information with respect thereto.

(b) The board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

(c) In general, the policy of paragraph (b) of this Article shall apply to the activities of the board relating to its Statement of Regional Objectives, but nothing herein shall be construed to require the board to rely on the services of other persons or agencies in developing the Statement of Regional Objectives or any amendment, supplement, or revision thereof.

ARTICLE V Advisory Committees

The board shall establish a Local Government Advisory Committee. In addition, the board may establish advisory committees representative of subregions of the South, civic and community interests, industry, agriculture, labor, or other categories or any combinations thereof. Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto and such service may be considered as a duty of his regular office or employment.

ARTICLE VI Internal Management of the Board

(a) The members of the board shall be entitled to one (1) vote each. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor thereof. Action of the board shall be only at a meeting at which a majority of the members or their alternates are present. The Board shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the board may delegate the exercise of any of its powers relating to internal administration and management to an executive committee or the executive director. In no event shall any such delegation include final approval of:

1. A budget or appropriation request;

2. The Statement of Regional Objectives or any amendment, supplement, or revision thereof;

3. Official comments on or recommendations with respect to projects of interstate or regional significance;

4. The annual report.

(b) To assist in the expeditious conduct of its business when the full board is not meeting, the board shall elect an executive committee of not to exceed seventeen (17) members, including at least one (1) member from each party state. The executive committee, subject to the provisions of this agreement and consistent with the policies of the board, shall be constituted and function as provided in the bylaws of the board. One-half (1/2) of the membership of the executive committee shall consist of Governors, and the remainder shall consist of other members of the board, except that at any time when there is an odd number of members on the executive committee, the number of Governors shall be one (1) less than one-half (1/2) of the total membership. The members of the executive committee shall serve for terms of two (2) years, except that members elected to the first executive committee shall be elected as follows: one (1) less than one-half (1/2) of the membership for two (2) years and the remainder for one (1) year. The chairman, chairman-elect, vice-chairman and treasurer of the board shall be members of the executive committee and anything in this paragraph to the contrary notwithstanding shall serve during their continuance in these offices. Vacancies in the executive committee shall not affect its authority to act, but the board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

(c) The board shall have a seal.

(d) The board shall elect, from among its members, a chairman, a chairman-elect, a vice-chairman and a treasurer. Elections shall be annual. The chairman-elect shall succeed to the office of chairman for the year following his service as chairman-elect. For purposes of the election and service of officers of the board, the year shall be deemed to commence at the conclusion of the annual meeting of the board and terminate at the conclusion of the next annual meeting of the board. The board shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the board, and together with the treasurer and such other personnel as the board may deem appropriate shall be bonded in such amounts as the board shall determine. The executive director shall be secretary.

(e) The executive director, subject to the policy set forth in this agreement and any applicable directions given by the board, may make contracts on behalf of the board.

(f) Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director, subject to the approval of the board, shall appoint, remove, or discharge such personnel as may be necessary for the performance of the functions of the board, and shall fix the duties and compensation of such personnel. The board in its bylaws shall provide for the personnel policies and programs of the board.

(g) The board may borrow, accept, or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two (2) or more of the party jurisdictions or their subdivisions.

(h) The board may accept for any of its purposes and functions under this agreement any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency or from any person, firm, association, foundation, or corporation, and may receive, utilize, and dispose of the same. Any donation or grant accepted by the board pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this Article shall be reported in the annual report of the board. Such report shall include the nature, amount, and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor and legislature of each party state a report covering the activities of the board for the preceding year. The board at any time may make such additional reports and transmit such studies as it may deem desirable.

(l) The board may do any other or additional things appropriate to implement powers conferred upon it by this agreement.

ARTICLE VII Finance

(a) The board shall advise the Governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

1. One-third (1/3) in equal shares;

2. One-third (1/3) in the proportion that the population of a party state bears to the population of all party states; and

3. One-third (1/3) in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the board shall employ the most recent authoritative sources of information and shall specify the sources used.

(c) The board shall not pledge the credit of any party state. The board may meet any of its obligations in whole or in part with funds available to it pursuant to Article VI(h) of this agreement, provided that the board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner.

Except where the board makes use of funds available to it pursuant to Article VI(h), or borrows pursuant to this paragraph, the board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. The board may borrow against anticipated revenues for terms not to exceed two (2) years, but in any such event the credit pledged shall be that of the board and not of a party state.

(d) The board shall keep accurate accounts of all receipts and disbursements of the board, which shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the board.

(f) Nothing contained herein shall be construed to prevent board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the board.

ARTICLE VIII Cooperation with the Federal Government and Other Governmental Entities

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the Governor or in such manner as state law may provide or authorize. The board may facilitate the work of state representatives in any joint interstate or cooperative federal-state undertaking authorized by this Article, and each such state shall keep the board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

ARTICLE IX Subregional Activities

The board may undertake studies or investigations centering on the problems of one or more selected subareas within the region; provided that, in its judgment, such studies or investigations will have value as demonstrations for similar or other areas within the region. If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the board finds that it is not justified in undertaking the work for its regional value as a demonstration, the board may undertake the study or investigation as a special project. In any such event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the board determines that it would be inequitable for it to assume. Prior to undertaking any study or investigation pursuant to this Article as a special project, the board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in Article IV(b).

ARTICLE X Comprehensive Land Use Planning

If any two (2) or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan, or a land use plan for any interstate area lying partly within each such state, the governors of the states involved may designate the board as their joint agency for the purpose. The board shall accept such designation and carry out such responsibility, provided that the states involved make arrangements satisfactory to the board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared. Nothing contained in this Article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the board or to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this agreement.

ARTICLE XI Compacts and Agencies Unaffected

Nothing in this agreement shall be construed to:

1. Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof;

2. Affect the rights or obligations of any governmental units, agencies, or officials, or of any private persons or entities conferred or imposed by any interstate or interstate-federal compacts to which any one or more states participating herein are parties;

3. Impinge on the jurisdiction of any existing interstate-federal mechanism for regional planning or development.

ARTICLE XII Eligible Parties; Entry into and Withdrawal

(a) This agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, and the territories of Puerto Rico and the Virgin Islands.

(b) Any eligible state may enter into this agreement, and it shall become binding thereon when it has adopted the same, provided that in order to enter into initial effect, adoption by at least five (5) states shall be required.

(c) Adoption of the agreement may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his state a party only until December 31, 1973. During any period when a state is participating in this agreement through gubernatorial action, the Governor may provide to the board an equitable share of the financial support of the board from any source available to him. Nothing in this paragraph shall be construed to require a governor to take action contrary to the constitution or laws of his state.

(d) Except for a withdrawal effective on December 31, 1973, in accordance with paragraph (c) of this Article, any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE XIII Construction and Severability

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable, and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.






Chapter 3 - Science And Technology Authority

Subchapter 1 - -- Arkansas Science and Technology Authority

§ 15-3-101 - Definitions.

As used in this chapter:

(1) "Applied research" means any activity which seeks to utilize, synthesize, or apply existing knowledge, information, or resources to the resolution of a specified problem, question, or issue;

(2) "Authority" means the Arkansas Science and Technology Authority established by this chapter;

(3) "Basic research" means any original investigation for the advancement of scientific or technological knowledge;

(4) "Board" means the Board of Directors of the Arkansas Science and Technology Authority;

(5) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as the authority shall determine to be in the public interest and necessary, under the circumstances existing at the time, to accomplish the purposes of and authorities set forth in this chapter;

(6) "Endowment fund" means the Arkansas Science and Technology Authority Endowment Fund created by § 15-3-118;

(7) "Enterprise" means a business with its principal place of business in Arkansas and which is or proposes to be engaged in this state in manufacturing, research, and development, or the provision of services involving a significant amount of technology;

(8) "Equip" means to install or place on or in any building or structure equipment of any and every kind, whether or not affixed, including, without limiting the generality of the foregoing, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, laboratories, scientific equipment, furniture, furnishings, and personal property of every kind;

(9) "Facilities" means any real property, personal property, or mixed property of any and every kind that can be used or that will be useful in securing or developing industry, including science and high-technology, including, without limiting the generality of the foregoing, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, and other real, personal, or mixed property of every kind;

(10) "Industry" shall include, but not be limited to, manufacturing facilities, warehouses, distribution facilities, repair and maintenance facilities, agricultural facilities, and corporate management offices for industry;

(11) "Initial capitalization" means financing that is provided for the development, refinement, and commercialization of a product or process and other working capital needs;

(12) "Investment fund" means the fund created by § 15-3-120;

(13) "Lease" means to lease for such rentals, for such period or periods, and upon such terms and conditions as the authority shall determine, including, without limiting the generality of the foregoing, the granting of such renewal or extension options for such rentals, for such period or periods, and upon such terms and conditions as the authority shall determine, and the granting of such purchase options for such prices and upon such terms and conditions as the authority shall determine;

(14) "Qualified security" means any note, stock, treasury stock bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, preorganization certificate or subscription, transferable share, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or application therefor, or in royalty or other payments under such a patent or application or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, guarantee of, or option, warrant, or right to subscribe to or purchase any of the foregoing, provided that in the valuation of "qualified security", no value shall be placed on in-kind services;

(15) "Scientific and technological project" means a project undertaken in Arkansas by an enterprise, which project the board shall have determined promotes the purposes of this chapter and otherwise benefits the state and its citizens;

(16) "Sell" means to sell for such price, in such manner, and upon such terms as the authority shall determine, including, without limiting the generality of the foregoing, private or public sale, and if public, pursuant to such advertisement as the authority shall determine, sell for cash or credit payable in lump sum or installments over such period as the authority shall determine, and if on credit, with or without interest and at such rate or rates as the authority shall determine; and

(17) "State" means the State of Arkansas.



§ 15-3-102 - Construction.

(a) This chapter shall be liberally construed to accomplish the intent and purpose thereof and shall be the sole authority required for the accomplishment of such purposes.

(b) To this end, it shall not be necessary for the Arkansas Science and Technology Authority to comply with general provisions of other laws dealing with public facilities and equipment, their acquisition, construction, leasing, encumbering, or disposition.



§ 15-3-103 - Establishment of the authority.

There is established for the State of Arkansas the Arkansas Science and Technology Authority, hereinafter referred to as the "authority", which shall have the powers, functions, and duties, as provided in this chapter, to be the instrumentality of this state to exert leadership in and to give direction to a broad spectrum of programs and services designed to gain for this state and its people the benefits and opportunities to be realized through advanced science and technology.



§ 15-3-104 - Members.

(a) The Arkansas Science and Technology Authority shall be governed by fourteen (14) directors, who together shall serve as the Board of Directors of the Arkansas Science and Technology Authority.

(b) Directors shall be legal residents of the State of Arkansas.

(c) The board shall consist of the Director of the Department of Higher Education or the director's designee, and thirteen (13) directors who shall be appointed by the Governor, subject to confirmation by the Senate, as follows:

(1) Three (3) directors shall be engineers or scientists recognized for their scientific or technological research efforts;

(2) Two (2) directors shall be appointed as representatives of academic institutions who have an extended extensive involvement in science and technology research;

(3) Five (5) directors shall be representatives of the private sector of the state, who shall be persons with knowledge or experience in the fields of agriculture, forestry, finance, economic development, or science and technology; and

(4) Three (3) directors shall be appointed as representatives of the private sector of the state, who shall be persons with knowledge or experience in the field of manufacturing.

(d) In making appointments, the Governor shall give consideration to geographical representation in order that each major area of the state will be represented on the board.

(e) Directors shall be appointed for terms running four (4) years from January 14 of the year of appointment. Directors shall hold office for the terms of their appointments and until their successors have been appointed and qualified.

(f) In the event of a vacancy in the position of director, the vacancy shall be filled by appointment by the Governor in the same manner as provided for the initial appointment for the remainder of the unexpired portion of the term of the director.

(g) No director of the authority shall serve more than two (2) terms of office.

(h) A director of the authority may be removed by the Governor for cause, stated in writing, after a hearing or upon joint address of a majority of the membership of both houses of the General Assembly at a regular session, fiscal session, or special session.

(i) Unless otherwise provided by law, a director of the authority may receive expense reimbursement in accordance with § 25-16-901 et seq. Such expenses and mileage shall be paid from funds appropriated for such purpose or otherwise available to the authority.



§ 15-3-105 - Organization.

(a) Directors of the Arkansas Science and Technology Authority shall annually elect from their membership one (1) member as chair, one (1) member as vice chair, and one (1) member as secretary.

(b) (1) The directors shall select some person who is not a member of the Board of Directors of the Arkansas Science and Technology Authority to serve at the pleasure of the Governor as President of the Arkansas Science and Technology Authority.

(2) The directors may also employ such other officers and employees as they may deem necessary.

(3) Any such officer shall be eligible for selection to succeed himself or herself.



§ 15-3-106 - Executive committee.

(a) The directors shall establish an Executive Committee of the Arkansas Science and Technology Authority, to be composed of the chair, the vice chair, the secretary, and two (2) additional members to be chosen by the chair from the remaining directors.

(b) The committee, in intervals between meetings of the board, may transact any business of the board that has been delegated to the committee.

(c) A majority of the committee may conduct business, and a favorable vote of three (3) members shall be deemed consent of the committee.



§ 15-3-107 - Meetings.

(a) Directors of the Arkansas Science and Technology Authority shall meet at least one (1) time during each calendar quarter and at such other times as may be provided in the rules of the authority, upon call by the president, the chair, or upon written request of a majority of the directors.

(b) A majority of the directors shall be necessary to transact business of the authority, and all actions of the directors shall be by a majority vote of the full number of the members of the Board of Directors of the Arkansas Science and Technology Authority.



§ 15-3-108 - Nature, powers, and duties generally.

(a) The Arkansas Science and Technology Authority shall be a body corporate and politic, having the powers and jurisdiction hereinafter enumerated and additional powers as conferred upon it by the General Assembly or by the people of this state.

(b) The authority is authorized and designated to engage in undertakings, programs, enterprises, and activities involving agriculture, manufacturing, medical and health care, transportation, public utility services, research and development, and other programs involving the establishment and encouragement of science and technological research.

(c) The authority and its board, employees, and agents shall be immune from civil liability for performing the duties of the authority under this chapter.

(d) In the furtherance of its purposes, the authority shall have all the powers necessary to carry out its purposes, which shall include, but not be limited to:

(1) Make, amend, and repeal bylaws, rules, and regulations for the management of its affairs;

(2) Adopt an official seal;

(3) Sue and be sued in its own name;

(4) Make contracts and execute all instruments necessary or convenient for carrying out its business;

(5) Acquire, own, hold, dispose of, and encumber real or personal property of any nature, both tangible and intangible, or any interest therein;

(6) Enter into agreements or other transactions with any federal, state, county, or municipal agency and with any individual, corporation, firm, association, or any other entity involving science and technology;

(7) Acquire real property or an interest in real property by purchase or foreclosure when such an acquisition is necessary or appropriate to protect or secure any investment or loan in which the authority has an interest;

(8) Sell, transfer, and convey any such property to a buyer, and in the event the sale, transfer, or conveyance cannot be effected with reasonable promptness or at a reasonable price, lease the property to a tenant;

(9) Invest any funds appropriated by the state and held in reserve in funds not required for immediate disbursement, in investments that may be lawful for fiduciaries in the State of Arkansas, and invest funds received from gifts, grants, donations, and other operations of the authority in investments that would be lawful for a private corporation having purposes similar to the authority;

(10) Borrow money and give guaranties, provided that the indebtedness and other obligations of the authority shall be payable solely out of its own resources and shall not constitute a pledge of the full faith and credit of the State of Arkansas or any of its revenues;

(11) Appoint officers, employees, consultants, agents, and advisors and prescribe their duties;

(12) Appear in its own behalf before boards, commissions, departments, or other agencies of municipal, county, state, or federal government;

(13) Procure insurance against any losses in connection with its properties in amounts from insurers that may be necessary or desirable;

(14) Consent, subject to the provisions of any contract with noteholders, whenever it deems it necessary or desirable in the fulfillment of the purposes of this chapter, to the modifications with respect to the rate of interest, time payment, or of any installment, of principal and interest, or any terms of any contract or agreement of any kind to which the authority is a party;

(15) (A) Accept any and all donations, grants, bequests, and devises, conditional or otherwise, of money, property, services, or other things of value that may be received from the federal government or any agency thereof, any governmental agency, or any institution, person, firm, or corporation, public or private, to be held, used, or applied for any or all of the purposes specified in this chapter in accordance with the terms and conditions of any such grant.

(B) Receipt of each such donation or grant shall be detailed in the annual report of the authority.

(C) This report shall include the identity of the donor or lender, the nature of the transaction, and any conditions attaching thereto;

(16) Trade, buy, or sell qualified securities;

(17) Finance, conduct, or cooperate in the financing or conducting of scientific, technological, business, financial, or other investigations that are related or likely to lead to business and economic development involving science and technology by making and entering into contracts or other appropriate arrangements, including the provision of grants, loans, and other forms of assistance;

(18) Solicit, study, and assist in the preparation of business plans and proposals of new or established science and technologically oriented businesses and advance the state of science in Arkansas for those purposes;

(19) Prepare, publish, and distribute, with or without charge as the authority may determine, such technological studies, reports, bulletins, and other materials as it deems appropriate, subject only to the maintenance and responsibility for confidentiality of the client's proprietary information;

(20) Organize, conduct, sponsor, or cooperate in and assist the conduct of special institutes, conferences, demonstrations, and studies relating to the stimulation and formulation of basic science, applied science, and technologically oriented businesses and studies relating to the formulation of scientific or technologically oriented business and industry endeavors;

(21) Own and possess patents, copyrights, and proprietary processes and enter into contracts and establish charges for the use of such patents, copyrights, and proprietary processes involving science or technology;

(22) Provide and pay for advisory services and technical assistance that may be necessary or desirable to carry out the purposes of this chapter;

(23) Exercise any other powers necessary for the operation and functioning of the authority within the purposes authorized in this chapter;

(24) (A) Provide scientific and technological data and information required by the Governor, the General Assembly, or its committees, and to state agencies and cities, counties, and school districts, and to private citizens and groups, within the limitations of the resources available to the authority.

(B) This service shall be in addition to any services currently being provided to the General Assembly by any higher education institution, committee, or any other organization; and

(25) Prepare, publish, amend, and distribute a research and development plan to guide investments in research and commercialization, strategic research, and technology-based enterprises.



§ 15-3-109 - Power to carry out programs.

(a) In relation to its authorization under this chapter to engage in undertakings, programs, enterprises, and activities involving research and development and other programs involving the establishment and encouragement of scientific and technological research, the Arkansas Science and Technology Authority shall have all the powers necessary to carry out programs which include, but are not limited to:

(1) Funding basic research at Arkansas colleges and universities as specified in § 15-3-110;

(2) Stimulating applied research partnerships between private industry and Arkansas colleges and universities and matching funds from private sources for proposed applied research projects as specified in § 15-3-110;

(3) Assisting small businesses in identifying and applying for funds to conduct research and development work on innovative technical ideas;

(4) Transferring knowledge and technology from college, university, and government laboratories to private industry;

(5) Creating, in cooperation with Arkansas colleges and universities, facilities to foster the growth of technology-based enterprises;

(6) Developing emerging product and process technologies which contribute to business and economic growth;

(7) Engaging in innovative demonstration and pilot projects involving improved education and preparation of the future workforce in the areas of science, technology, and mathematics; and

(8) Transferring knowledge and technology from colleges, universities, government entities and laboratories, and other sources of innovation to public schools.

(b) In establishing and maintaining the programs authorized by this section, the authority may utilize moneys drawn from the investment fund and such other moneys as are lawfully available to the authority for supporting its purposes.



§ 15-3-110 - Power to promote basic and applied research at Arkansas colleges and universities.

(a) The Arkansas Science and Technology Authority is empowered to make such rules and regulations as it may deem appropriate to enable it to create and fund programs designed to promote basic and applied research at Arkansas colleges and universities and to develop technology emerging from sources of innovation in this state, including, but not limited to, colleges and universities, federal laboratories, small businesses, and inventors.

(b) (1) In carrying out its functions under this section, the Board of Directors of the Arkansas Science and Technology Authority may create such advisory committees as may be useful in evaluating research and development proposals.

(2) The memberships of these advisory committees may include both directors and staff members of the authority and other persons drawn from sources other than the authority, all of whom shall serve at the pleasure of the board.

(3) Members of such advisory committees shall serve without compensation for their membership on such committees but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(c) (1) Any moneys lawfully available to the authority for the purpose of supporting basic research at Arkansas colleges and universities shall in no event defray more than sixty percent (60%) of the total cost of the proposed basic research project being funded.

(2) The remaining forty percent (40%) of the total cost of the proposed research project shall be funded by moneys or in-kind services provided by the college or university proposing the research project.

(d) (1) (A) Any moneys lawfully available to the authority for the purpose of creating applied research partnerships between private industry and Arkansas colleges and universities shall in no event defray more than fifty percent (50%) of the total cost of the proposed applied research project.

(B) However, the contribution of the authority may, at the board's sole discretion, defray up to sixty-six and two-thirds percent (662/3%) of the total cost of a proposed applied research project if the board finds that the participating private industry is principally located in Arkansas and employs fifty (50) or fewer persons.

(2) The proposed applied research project shall be submitted by an Arkansas college or university, and the proposal shall state that a percentage of the total cost of the proposed applied research project will be provided by private sources in accordance with the matching provisions of this subsection.

(3) The board shall approve for funding only those proposed applied research projects for which the board finds that enhanced employment opportunity within Arkansas will be a likely result.

(e) (1) Any moneys lawfully available to the authority for the purpose of supporting technology development shall in no event exceed one hundred thousand dollars ($100,000) per project being funded.

(2) The board shall impose a reasonable, nonrefundable fee for the evaluation of the technological and economic potential of emerging technologies contained in proposals from nonpublic sources of innovation.

(3) The board is authorized to incorporate a royalty provision not to exceed five percent (5%) of net sales revenue per year for a period of not more than ten (10) years as a condition of award.

(4) The board shall approve for funding only those proposed technology development projects for which the board finds that enhanced economic opportunity within Arkansas will be a likely result.



§ 15-3-111 - Additional powers.

The Arkansas Science and Technology Authority shall have such additional powers and duties as may be hereafter delegated to or imposed upon it from time to time by the General Assembly.



§ 15-3-112 - Prohibition on personal interest in contracts.

(a) No director, officer, or employee of the Arkansas Science and Technology Authority, for purpose of personal gain, shall have or attempt to have, directly or indirectly, any interest in any contract or agreement of the authority in connection with the qualified investments or other programs of the authority.

(b) The authority shall not invest, pursuant to § 15-3-122, in any qualified security of:

(1) Any enterprise that is owned, wholly or partially, directly or indirectly, by any director or officer; or

(2) Any enterprise that employs a director.

(c) It shall not be a violation of this section for the authority to permit any college, university, or other nonprofit institution with which a director is affiliated to participate in any program of the authority, provided that the director shall promptly disclose the nature of the affiliation to the Board of Directors of the Arkansas Science and Technology Authority.

(d) (1) It shall not be a violation of this section for the authority to permit a manufacturer or other for-profit entity with which a director is affiliated to pay to the authority fees for services and receive, in return for those fees, services:

(A) That are generally available to all manufacturers or other for-profit entities; and

(B) That are not available to the manufacturer or other for-profit entity solely due to its affiliation with a director.

(2) (A) A director affiliated with a manufacturer or other for-profit entity that enters into a contract or an agreement pursuant to subdivision (d)(1) of this section shall disclose the contract or agreement in writing to the president of the authority.

(B) The president of the authority shall inform the board of the contract or agreement at its next regularly scheduled meeting and attach a copy of the written disclosure to the minutes of that meeting.



§ 15-3-113 - Studies, planning, and recommendations -- Cooperation with other agencies.

(a) The Arkansas Science and Technology Authority shall, from time to time, make studies and develop plans and programs in the sciences and technologies to support industrial development in certain areas of research and development.

(b) The authority shall recommend to the General Assembly proposed laws and regulations to support the growth and development of programs and research in the sciences and specialized areas of high technology.

(c) The authority may provide leadership and assistance in cooperation with the Arkansas Transportation Commission [abolished], the Arkansas Public Service Commission, or any other federal, state, county, or municipal authority and to private industries in this state for the adoption and execution of any improvements, changes in methods of operation, rates of transportation, utilities and, zoning and building requirements and covenants which, in the opinion of the authority, may be designed to improve or better operate the existing programs and research in the sciences and specific areas of high technology and related industrial development.



§ 15-3-114 - Use of land, buildings, or facilities for science and high technology.

The Arkansas Science and Technology Authority is authorized to own, acquire, construct, reconstruct, extend, equip, improve, operate, maintain, sell, lease, contract concerning, or otherwise deal in or dispose of any land, buildings, or facilities of any and every nature whatever that can be used in securing or developing industry, transportation facilities, research and technological laboratories and production facilities, and agricultural, medical, and scientific enterprises involving the use of science and high technology, hereinafter referred to as "industry" or "industries", within this state.



§ 15-3-115 - Pledging of credit.

The Arkansas Science and Technology Authority shall not pledge the credit of the State of Arkansas or any of its revenues, except by the authority granted to it by the General Assembly and upon approval of the electors of this state as may be required by Arkansas Constitution, Amendment 20.



§ 15-3-116 - Deposit of moneys -- Audit.

(a) All moneys coming into the hands of the Arkansas Science and Technology Authority shall be deposited in one (1) or more financial institutions selected by the authority and authorized to do business in this state.

(b) Moneys received by the authority from appropriations of the General Assembly shall be deposited, administered, and accounted for in such manner as the General Assembly may provide.

(c) The authority shall provide for an audit to be performed and accepted by a certified public accountant or firm within sixty (60) days following the conclusion of each fiscal year of the authority, and shall file copies thereof with the Legislative Joint Auditing Committee.

(d) The committee may accept such audit report or direct an audit of the financial record of the authority by the staff of the committee.



§ 15-3-117 - Use of revenues -- Assistance to minority businesses.

(a) The Arkansas Science and Technology Authority is authorized to use any available revenues for the accomplishment of the purposes set forth in this subchapter.

(b) In carrying out the purposes set forth in this subchapter, the authority will assist minority businesses in obtaining loans or other means of financial assistance.

(c) The terms and conditions of such loans or financial assistance, including the charges for interest and other services, will be consistent with the provisions of this subchapter.

(d) In order to comply with this requirement, efforts will be made to solicit for review and analysis proposed minority business ventures.

(e) It is further provided that basic loan underwriting standards will not be waived to inconsistently favor minority persons or businesses, or both, from the intent of the authority's lending practices.



§ 15-3-118 - Establishment of endowment fund -- Deposits and disbursements.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Arkansas Science and Technology Authority Endowment Fund", hereafter known as the "endowment fund", to which shall be credited any state appropriations specifically so designated.

(b) The Board of Directors of the Arkansas Science and Technology Authority, from time to time, may increase the fund by crediting to it such unrestricted appropriations, gifts, donations, or grants from any source, in amounts as the board shall determine.

(c) No disbursement may be made from the corpus of the fund to support the Arkansas Science and Technology Authority's activities as provided in this chapter, it being intended that only the income from the fund, as earned pursuant to § 15-3-119, shall be available for such purposes.



§ 15-3-119 - Investment of endowment fund assets.

(a) The moneys and other assets composing the Arkansas Science and Technology Authority Endowment Fund shall be invested in such manner and in such instruments as the Treasurer of State may direct.

(b) The income from the investment of the fund shall be redeposited in the fund, and such income shall be subject to appropriation under § 15-3-120 for the use of the Arkansas Science and Technology Authority in carrying out the purposes of this chapter.



§ 15-3-120 - Creation of investment fund -- Deposits credited to fund.

(a) There is created an investment fund, to be held and managed by the Arkansas Science and Technology Authority as provided in this chapter, to which shall be appropriated all net income of the Arkansas Science and Technology Authority Endowment Fund.

(b) The net income of the endowment fund so appropriated to the investment fund shall be credited to the investment fund at the times directed in the appropriations act.

(c) The Board of Directors of the Arkansas Science and Technology Authority, from time to time, may credit to the investment fund such other moneys as are available to the authority, from whatever source derived.

(d) The authority shall hold the investment fund in an account or accounts separate from other funds and shall manage its investment as set forth in § 15-3-121.

(e) All moneys received by the authority and deposited to the investment fund are specifically declared to be cash funds, restricted in their use, and to be used solely as provided in this chapter.



§ 15-3-121 - Use of investment fund generally.

The Arkansas Science and Technology Authority may use the investment fund and the income thereof as follows:

(1) To carry out the purposes of this chapter through investment in qualified securities and through the forms of financial assistance authorized by this chapter, including, but not limited to, the following:

(A) Loans;

(B) Equity investments;

(C) Leaseholds;

(D) Management or consultant service agreements;

(E) Loans with warrants attached that are beneficially owned by the authority;

(F) Loans with warrants attached that are beneficially owned by a party other than the authority; and

(G) (i) Any other contractual arrangement in which the authority is providing scientific and technological services to any federal, state, county, or municipal agency, or to any individual, corporation, firm, association, or any other entity involving science and technology.

(ii) In connection with the provision of any form of financial assistance, the authority may enter into royalty agreements with an enterprise;

(2) To pay all or a portion of the operating expenses of the authority; and

(3) To invest in such other investments as are lawful for fiduciaries in Arkansas.



§ 15-3-122 - Purchase of qualified securities -- Prerequisites -- Advisory committees.

(a) The Arkansas Science and Technology Authority may utilize the investment fund to purchase qualified securities issued by enterprises as a part of a scientific and technological project for the purpose of raising the initial capitalization for such projects subject to the conditions set forth in this section.

(b) The authority shall purchase qualified securities issued by an enterprise as a part of a scientific and technological project only after:

(1) Receipt of an application from the enterprise which contains:

(A) A business plan, including a description of the enterprise and its management, product, and market;

(B) A statement of the amount, timing, and projected use of the capital required;

(C) A statement of the potential economic impact of the enterprise, including the number, location, and types of jobs expected to be created; and

(D) Such other information as the Board of Directors of the Arkansas Science and Technology Authority shall request; and

(2) Approval of the investment by the board after the board shall find, based upon the application submitted by the enterprise and such additional investigation as the staff of the authority shall make, and incorporate in its minutes that:

(A) The proceeds of the investment will only be used to cover the initial capitalization needs of the enterprise except as hereinafter authorized;

(B) The enterprise has a reasonable chance of success;

(C) The authority's participation is necessary to the success of the enterprise because funding for the enterprise is unavailable in the traditional capital markets or because funding has been offered on terms that would substantially hinder the success of the enterprise;

(D) The enterprise has the reasonable potential to create a substantial amount of primary employment within the state;

(E) The entrepreneur and other founders of the enterprise have already made or are contractually committed to make a substantial financial and time commitment to the enterprise;

(F) The securities to be purchased are qualified securities;

(G) There is a reasonable possibility that the authority will recoup at least its initial investment; and

(H) Binding commitments have been made to the authority by the enterprise for adequate reporting of financial data to the authority, which shall include a requirement for an annual or other periodic audit of the books of the enterprise and for such control on the part of the authority as the board shall consider prudent over the management of the enterprise so as to protect the investment of the authority, including, in the discretion of the board and without limitation, right of access to financial and other records of the enterprise.

(c) (1) In carrying out its functions under this section, the board may create such advisory committees as may be useful in evaluating potential investments in qualified securities.

(2) The memberships of these advisory committees may include both directors and staff members of the authority and other persons drawn from sources other than the authority, all of whom shall serve at the pleasure of the board.

(3) Members of these advisory committees shall serve without compensation for their membership on the committees but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(d) The authority shall not make investments in qualified securities issued by enterprises in excess of the following limits:

(1) Not more than five hundred thousand dollars ($500,000) shall be invested in the qualified securities of any one (1) enterprise; and

(2) The authority shall not own securities representing more than forty-nine percent (49%) of the voting stock of any one (1) enterprise at the time of the purchase by the authority, after giving effect to the conversion of all outstanding convertible securities of the enterprise. However, in the event of severe financial difficulty of the enterprise threatening, in the judgment of the board, the investment of the authority therein, a greater percentage of such securities may be owned by the authority.

(e) The authority may not invest nor may it commit to invest in any qualified securities prior to the board's adopting rules to govern the programs authorized under this section.



§ 15-3-123 - Annual report.

Unless and until otherwise provided, the Arkansas Science and Technology Authority shall make an annual report to the Governor and to both houses of the General Assembly setting forth in detail the operations and transactions conducted by it pursuant to this chapter and any other legislation thereafter provided.



§ 15-3-130 - Centers for applied technology -- Definition.

For the purposes of this section and §§ 15-3-131 -- 15-3-134, "center for applied technology" or "center" means a college or university or university-affiliated unit, or a consortium of such units, which conducts a continuing program of basic and applied research, development, and technology transfer in one (1) or more technological areas in collaboration with and through the support of private enterprises.



§ 15-3-131 - Centers for applied technology -- Authority to designate.

In order to encourage greater collaboration between private enterprises and Arkansas colleges and universities in the development and application of new technologies, the Arkansas Science and Technology Authority is authorized to designate technological areas as having significant potential for economic growth in Arkansas or in which the application of new technologies could significantly enhance the productivity and stability of Arkansas enterprises.



§ 15-3-132 - Centers for applied technology -- Criteria -- Designation.

(a) The Arkansas Science and Technology Authority shall:

(1) Identify technological areas for which centers should be designated, including, but not limited to, technological areas that are related to enterprises with significant potential for economic growth and development in Arkansas and areas that are related to the enhancement of productivity in various enterprises in Arkansas;

(2) Establish, in consultation with the Department of Higher Education, criteria that must be satisfied for designation as a center, including, but not limited to:

(A) An established record of research, development, and instruction in the area of technology;

(B) The capacity to conduct research and development activities in collaboration with private enterprises;

(C) The capacity to secure substantial private and other government funding for the proposed center;

(D) The ability and willingness to cooperate with other colleges and universities in conducting research and development activities and in disseminating research results and to work with institutions of higher learning to enhance the quality of technological education in the area or areas of technology involved; and

(E) The ability and willingness to cooperate with the authority, the Arkansas Economic Development Council, and other economic development agencies in promoting the growth and development in Arkansas of enterprises based upon or benefiting from the areas of technology involved; and

(3) Designate, using a competitive selection process, those centers for applied technology to be created in cooperation with colleges and universities in the state.

(b) The authority may not designate technological areas or establish centers prior to the Board of Directors of the Arkansas Science and Technology Authority's adopting rules to govern the program authorized under this section, § 15-3-130, § 15-3-131, § 15-3-133, and § 15-3-134.



§ 15-3-133 - Centers for applied technology -- Advisory committees.

(a) In carrying out its functions under this section, §§ 15-3-130 -- 15-3-132, and § 15-3-134, the Board of Directors of the Arkansas Science and Technology Authority may create such advisory committees as may be useful in evaluating potential technological areas and centers.

(b) The memberships of these advisory committees may include both directors and staff members of the Arkansas Science and Technology Authority and other persons drawn from sources other than the authority, all of whom shall serve at the pleasure of the board.

(c) Members of such advisory committees shall serve without compensation for their membership on such committees but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 15-3-134 - Centers for applied technology -- Disposition of funds.

Any moneys lawfully available to the Arkansas Science and Technology Authority for the purpose of creating centers for applied technology may be used for the purchase of equipment and fixtures, employment of faculty and support staff, provision of graduate fellowships, and other purposes approved by the authority but may not be used for capital construction.



§ 15-3-135 - Promotion of scientific, medical, and technological jobs and infrastructure enhancements.

(a) As used in this section, the term "qualified medical company" means a corporation engaged in:

(1) Research and development in the medical field; and

(2) Manufacture and distribution of medical products, including therapeutic and diagnostic products.

(b) (1) All agencies, departments, boards, commissions, and other instrumentalities of this state and all political subdivisions of this state and all agencies, departments, boards, commissions, and other instrumentalities thereof, to the greatest extent possible, shall expedite the processing of all lawful applications and requests required or permitted by law which are submitted or made by qualified medical companies and, in considering all such applications and requests, give due consideration to the purposes of this section.

(2) To the extent available time, personnel, and other resources permit, all state-funded colleges and universities shall provide research assistance to the Arkansas Science and Technology Authority to assist with planning to develop scientific, medical, and technological commercial infrastructure enhancements to encourage qualified medical companies to locate in this state.






Subchapter 2 - -- Arkansas Research Matching Fund

§ 15-3-201 - Legislative intent.

A national ranking of Arkansas' research performance in comparison with other states places our state forty-ninth. In order to be competitive in our economic and educational endeavors, it is critical that our research capabilities be upgraded. To be competitive will require a commitment on behalf of the state that is specifically targeted to improving our ranking among the states in the areas of science and engineering graduates, university research and development, federal research and development, and small business innovation research grants. The commitment necessary to improve our ranking is to be found in investing in research and research infrastructure.



§ 15-3-202 - Creation.

(a) There is created the Arkansas Research Matching Fund.

(b) The fund shall be administered by the Arkansas Science and Technology Authority and shall be for the benefit of colleges and universities located within the State of Arkansas.

(c) In order to qualify for the research moneys to be made available through this fund, schools must be a two-year or four-year accredited institution of post-secondary education. Consortiums of eligible institutions are eligible and encouraged to apply for these funds. The fund shall be focused on basic and strategic research.



§ 15-3-203 - Administration.

(a) In order to obtain moneys from the Arkansas Research Matching Fund:

(1) A college or university may provide the Arkansas Science and Technology Authority with the research grant proposal for federal funds submitted with a letter of intent to apply for a match to one (1) of the funding agencies identified in § 15-3-205;

(2) (A) A college or university shall apply to the authority for a match from this fund in writing within two (2) weeks of the notice of an award of federal funds from one (1) of the funding agencies identified in § 15-3-205.

(B) In addition to the grant proposal submitted to the federal agency, the application shall include an approved budget and an official notice of the grant award from the federal funding agency; and

(3) A college or university shall adhere to the rules and regulations that may be promulgated by the authority for administration of this fund.

(b) (1) Upon receipt of an application for matching funds to match federal funds from one (1) of the funding agencies identified in § 15-3-205, the authority shall determine the eligibility for matching funds based on a finding that the proposed research is in fields having long-term economic or commercial value to the state and which have been identified in the research and development plan approved by the Board of Directors of the Arkansas Science and Technology Authority.

(2) The authority shall promptly review applications for matching funds for consistency with this subchapter.

(3) The board shall ensure that no commitments for matching funds shall be made in excess of funds available for any given year and may review and approve those applications that have:

(A) Provided the information on the application for matching funds in accordance with the provisions of this subchapter;

(B) Included an official notice of award of a research grant from one (1) of the funding agencies identified in § 15-3-205; and

(C) Filed a proposal for federal funding consistent with the types of research authorized by this subchapter.



§ 15-3-204 - Disbursement of funds.

(a) The matching funds authorized by this subchapter are to be used primarily to attract federal funds to the state for basic and strategic research.

(b) The Board of Directors of the Arkansas Science and Technology Authority may approve multi-year research grants, but disbursements of the matching funds authorized by this subchapter shall be for no more than a twelve-month period.



§ 15-3-205 - Funds for match.

Funds used under the provisions of this subchapter shall adhere to the following criteria:

(1) Be used for the purposes of matching an approved grant from an eligible federal agency, limited to the following:

(A) The National Science Foundation;

(B) The National Institutes of Health;

(C) The Department of Energy;

(D) The Department of Defense;

(E) The Environmental Protection Agency;

(F) The National Aeronautics and Space Administration;

(G) The Department of Agriculture;

(H) The Department of Transportation;

(I) The Department of Commerce;

(J) The Department of Education; and

(K) The Department of Homeland Security;

(2) (A) Proposals for federal funds that contain a specific state or federal match requirement, for the purposes of this subchapter, shall not be matched at a rate of more than fifty percent (50%), except that any portion of the match over fifty percent (50%) may be borne by the college or university.

(B) Proposals for federal funds that do not contain a specific state or federal match requirement, for the purposes of this subchapter, shall not be matched at a rate of more than ten percent (10%), provided that the state share is matched dollar for dollar by the college or university for a combined match of not more than twenty percent (20%), except that any portion of the match over twenty percent (20%) may be borne by the college or university; and

(3) A state financial match requirement of at least twenty thousand dollars ($20,000) for equipment matching and at least fifty thousand dollars ($50,000) for research project matching.



§ 15-3-206 - Reporting.

The Arkansas Science and Technology Authority shall present to the Governor's office and the General Assembly a report on the investment from the Arkansas Research Matching Fund by April 1 of each even-numbered year.



§ 15-3-207 - Prohibition.

None of the moneys appropriated by the General Assembly for the Arkansas Research Matching Fund shall be used for the construction of new facilities.



§ 15-3-208 - Rules and regulations.

The Arkansas Science and Technology Authority has the authority to establish guidelines by which eligible institutions might access research funds created by this subchapter through the promulgation of administrative rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 3 - -- Arkansas Research Alliance Act

§ 15-3-301 - Title.

This subchapter shall be known and may be cited as the "Arkansas Research Alliance Act".



§ 15-3-302 - Legislative intent.

The General Assembly finds:

(1) Economic growth and development in Arkansas in the twenty-first century are indisputably tied to the success of research centers and institutions in incubating high-tech industry;

(2) The critical success factors of research institutions are available research infrastructure, talented senior researchers, suitable buildings, and effective equipment; and

(3) Private sector leadership understands the market potential of research in economic development and the job-creating power of public-private collaboration.



§ 15-3-303 - Definitions.

As used in this subchapter:

(1) "Job-creating research" means basic and applied laboratory research that may reasonably be expected to lead to the creation of knowledge-based and high-technology jobs in Arkansas;

(2) "Knowledge-based and high-technology jobs" means employment opportunities in positions that pay more than one and seventy-five one hundredths (1.75) times the average annual wage in the state according to the most recent data available;

(3) "Research alliance" means the collaborative functions of research universities for the purpose of:

(A) Enhancing research infrastructure;

(B) Increasing the number of talented researchers at research universities; and

(C) Expanding knowledge-based and high-technology job-creating research activities;

(4) "Research infrastructure" means the equipment, buildings, information technology connectivity, and software of research universities within which talented researchers conduct their work; and

(5) "Research university" means any university campus in Arkansas that receives significant federal funding of job-creating research.



§ 15-3-304 - Collaboration of Arkansas Science and Technology Authority with research universities and private business sector representatives.

(a) The Arkansas Science and Technology Authority may work with the chancellors and presidents of research universities and the private business sector to support collaborations establishing an alliance for the purpose of improving the economy of the state through:

(1) Improving research infrastructure;

(2) Increasing the focus on job-creating research activities within or supported by the research universities; and

(3) Expanding job-creating research activities toward producing more knowledge-based and high-technology jobs in this state.

(b) The authority shall designate no more than five (5) institutions of higher education as research universities for the purposes of this subchapter.



§ 15-3-305 - Areas of collaboration.

The Arkansas Science and Technology Authority may recommend that a research alliance under this subchapter:

(1) Identify specific areas where scientific research and technological investigation may contribute to the creation and growth of knowledge-based and high-technology jobs in Arkansas;

(2) Determine specific areas in which financial investment in scientific and technological research and development from federal agencies or private businesses located in Arkansas could be enhanced or increased if state resources were made available to assist in financing research infrastructure;

(3) Advise universities of the research needs of Arkansas businesses and improve the exchange of scientific and technological information for the mutual benefit of universities and private businesses;

(4) Encourage collaborations among scholars and faculty of research universities in the areas of research identified by the alliance;

(5) (A) Recommend state investments in research infrastructure.

(B) In determining the recommendations for state investments in research infrastructure, the alliance shall invite from research universities:

(i) Assessments of the capabilities of the research universities to seize research opportunities in the areas of research identified by the alliance; and

(ii) Investments that would accelerate the creation of economic opportunities for the citizens of the state;

(6) Certify investments in research infrastructure from the Arkansas Research Infrastructure Fund; and

(7) Monitor, in the specific areas identified by the alliance:

(A) Growth in university research funding;

(B) Intellectual property creation;

(C) Licensing of technology to entrepreneurial firms and existing Arkansas companies;

(D) Growth in venture capital investments in Arkansas; and

(E) Employment in knowledge-based and high-technology employees.



§ 15-3-306 - Contracting with research alliance.

(a) In order to assist a research alliance in achieving the objectives identified in § 15-3-305, the Arkansas Science and Technology Authority may contract with a research alliance or any nonprofit organization recommended by a research alliance for activities consistent with the research alliance's purpose under § 15-3-305.

(b) When contracting with the alliance or its designee under this subchapter, the authority may directly enter into agreements with persons or entities and shall not be bound by the provisions of Arkansas procurement law requiring competitive bids.






Subchapter 4 - -- Postdoctoral Science and Engineering Grant Program for Economic Development and Knowledge-Based Job Growth

§ 15-3-401 - Legislative intent.

It is the intent of the General Assembly:

(1) To assist growing, technology-based enterprises by:

(A) Attracting and retaining highly trained science and engineering postdoctoral graduates by encouraging the establishment of career opportunities within the State of Arkansas;

(B) Providing scientific expertise to emerging technology-based enterprises by helping them hire postdoctoral graduates to address the needs of these businesses; and

(C) Developing a growing core of scientific job talent in Arkansas by attracting and retaining postdoctoral science and engineering graduates; and

(2) That the establishment of the postdoctoral science and engineering grant program shall benefit the State of Arkansas as a whole and that provisions be made to ensure that all parts of the state have an opportunity to benefit from this subchapter.



§ 15-3-402 - Application for funding.

(a) The Arkansas Science and Technology Authority shall make available forms upon which a business eligible for a grant under § 15-3-403 may apply for a grant to support the hiring of postdoctoral science and engineering graduates to work in areas of their expertise in Arkansas.

(b) Within thirty (30) days of the receipt of an application, the authority shall notify the applicant whether:

(1) The applicant meets the criteria for benefits; and

(2) Funds are available to assist the business in the hiring of postdoctoral science and engineering graduates.



§ 15-3-403 - Eligibility for grants.

To qualify for a grant authorized under § 15-3-404, a business shall:

(1) Have operations within the State of Arkansas that are in one (1) of the six (6) categories of targeted businesses identified in § 15-4-2703(43)(A);

(2) Pay average hourly wages in excess of one hundred ten percent (110%) of the county or state average hourly wage, whichever is less;

(3) Agree to hire a postdoctoral graduate; and

(4) Provide proof that the postdoctoral graduate is an Arkansas taxpayer and a resident of the State of Arkansas.



§ 15-3-404 - Authorization of grants.

(a) If an applicant meets the requirements of § 15-3-403, the applicant shall be placed in one (1) of the following four (4) levels and be eligible for a grant for up to five (5) years:

(1) (A) An eligible business with a payroll in excess of ten million dollars ($10,000,000) is eligible to receive a grant of up to thirty-five thousand dollars ($35,000) over the five-year period.

(B) If approved, the business will receive:

(i) Ten thousand dollars ($10,000) in year one (1);

(ii) Ten thousand dollars ($10,000) in year two (2);

(iii) Seven thousand five hundred dollars ($7,500) in year three (3);

(iv) Five thousand dollars ($5,000) in year four (4); and

(v) Two thousand five hundred dollars ($2,500) in year five (5);

(2) (A) An eligible business with a payroll in excess of five million dollars ($5,000,000) but no more than ten million dollars ($10,000,000) may be eligible to receive a grant of up to fifty-two thousand five hundred dollars ($52,500) over the five-year period.

(B) If approved, the business will receive:

(i) Fifteen thousand dollars ($15,000) in year one (1);

(ii) Fifteen thousand dollars ($15,000) in year two (2);

(iii) Eleven thousand two hundred fifty dollars ($11,250) in year three (3);

(iv) Seven thousand five hundred dollars ($7,500) in year four (4); and

(v) Three thousand seven hundred fifty dollars ($3,750) in year five (5);

(3) (A) An eligible business with a payroll in excess of at least one million dollars ($1,000,000) but no more than five million dollars ($5,000,000) may be eligible to receive a grant of up to seventy thousand dollars ($70,000) over the five-year period.

(B) If approved, the business will receive:

(i) Twenty thousand dollars ($20,000) in year one (1);

(ii) Twenty thousand dollars ($20,000) in year two (2);

(iii) Fifteen thousand dollars ($15,000) in year three (3);

(iv) Ten thousand dollars ($10,000) in year four (4); and

(v) Five thousand dollars ($5,000) in year five (5); and

(4) (A) An eligible business with a payroll of less than one million dollars ($1,000,000) may be eligible to receive a grant of up to eighty-seven thousand five hundred dollars ($87,500) over the five-year period.

(B) If approved, the business will receive:

(i) Twenty-five thousand dollars ($25,000) in year one (1);

(ii) Twenty-five thousand dollars ($25,000) in year two (2);

(iii) Eighteen thousand seven hundred fifty dollars ($18,750) in year three (3);

(iv) Twelve thousand five hundred dollars ($12,500) in year four (4); and

(v) Six thousand two hundred fifty dollars ($6,250) in year five (5).

(b) The grants authorized by this section shall be administered and paid according to rules established by the Arkansas Science and Technology Authority.

(c) The authority shall not provide further grant funds to the approved business if at any time during the five-year grant period the postdoctoral graduate is no longer employed in Arkansas by the approved business.



§ 15-3-405 - Rules.

(a) The Arkansas Science and Technology Authority, through the promulgation of rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall establish procedures consistent with this subchapter to carry out the intent of this legislation.

(b) The authority shall establish by rule opportunities for assisting in the hiring of postdoctoral graduates in each of the four (4) congressional districts in the state.






Subchapter 5 - -- Arkansas Acceleration Fund Act

§ 15-3-501 - Title.

This subchapter shall be known and may be cited as the "Arkansas Acceleration Fund Act".



§ 15-3-502 - Legislative intent.

(a) The General Assembly finds that in October 2008 the Arkansas Task Force for the 21st Century Economy found and recommended that:

(1) Education, research and development, entrepreneurship, risk capital, existing business innovation, and cyberinfrastructure are the most critical roles to Arkansas's success in the twenty-first century global economy;

(2) Twenty-six (26) programs, initiatives, and constitutional issues be given priority consideration as being key to competitiveness and contributing to economic development in the twenty-first century global economy;

(3) Resources should be dedicated to further study the structure and effectiveness of the state's economic development organizations because economic development is ever changing and the continuing review will provide information about twenty-first century demands on the organizations; and

(4) Arkansas should create a dedicated revenue stream for funding twenty-first century business development.

(b) The General Assembly further finds that in 2009 the Arkansas Governor's Strategic Plan for Economic Development identified that Arkansas:

(1) Needs an approach to an economy supported by knowledge-based jobs; and

(2) Lacks a recurring and predictable funding formula for economic development.



§ 15-3-503 - Arkansas Acceleration Fund Committee.

(a) The Arkansas Science and Technology Authority shall create the Arkansas Acceleration Fund Committee.

(b) (1) The committee shall make recommendations regarding support and assistance for the accelerated growth of knowledge-based and high-technology jobs in the State of Arkansas through focused funding of the state's initiatives and programs.

(2) For funds in the Arkansas Acceleration Fund, § 19-5-1243, the committee shall make recommendations to the authority regarding the allocation or reallocation of funds and moneys for programs and initiatives authorized by the:

(A) Arkansas Research Alliance Act, § 15-3-301 et seq.;

(B) Innovate Arkansas Fund, § 19-5-1237;

(C) Arkansas Risk Capital Matching Fund Act of 2007, § 15-5-1601 et seq.;

(D) Supplemental science, technology, engineering, and math fund grants under § 6-17-2701 et seq.;

(E) Existing programs of the authority authorized under § 15-3-101 et seq., § 15-3-201 et seq., § 15-3-301 et seq., and § 15-3-401 et seq.; and

(F) Arkansas Technical Careers Student Loan Forgiveness Program, § 6-50-201.



§ 15-3-504 - Members of the committee.

(a) The Arkansas Acceleration Fund Committee is composed of the following members:

(1) Seven (7) of the members shall be individuals from the private sector;

(2) One (1) member is to be the President of the Arkansas Science and Technology Authority or the president's designee;

(3) One (1) member is to be the Director of the Arkansas Economic Development Commission or the director's designee; and

(4) One (1) member to be the President of the Arkansas Development Finance Authority or the president's designee.

(b) Each private sector member of the committee shall:

(1) Be knowledgeable through personal experience or training of the process of growth and development of knowledge-based or technology-based jobs;

(2) Have obtained at least an undergraduate degree from a four-year institution of higher learning; and

(3) Have:

(A) A science or engineering degree from a four-year institution of higher learning;

(B) Experience managing a private sector knowledge-based or high technology company; or

(C) Experience working in areas related to development of private sector knowledge-based or high technology jobs.

(c) (1) The President of the Arkansas Science and Technology Authority shall seek recommendations from the Arkansas Science and Technology Authority's board of directors and the Governor of the State of Arkansas for the initial list of private sector committee members.

(2) After obtaining the recommendations, the President of the Arkansas Science and Technology Authority shall nominate the initial private sector members of the committee for appointment to the committee by the Arkansas Science and Technology Authority's board of directors.

(d) (1) Each private sector committee member shall serve a four-year term, with a maximum of two (2) consecutive four-year terms.

(2) The initial terms of the private sector committee members shall be as follows:

(A) One (1) member shall serve a one-year term;

(B) Two (2) members shall serve a two-year term;

(C) Two (2) members shall serve a three-year term; and

(D) Two (2) members shall serve a four-year term.

(3) The President of the Arkansas Science and Technology Authority shall determine the terms of the initial private members of the committee.

(4) Each member may be reappointed from time to time thereafter to serve not more than a maximum of eight (8) consecutive years, including his or her initial term.

(e) Successors to the initial private sector committee members shall be nominated by the President of the Arkansas Science and Technology Authority upon recommendation by the committee and shall be appointed by the Board of Directors of the Arkansas Science and Technology Authority.

(f) Members of the committee shall serve without compensation.



§ 15-3-505 - Recommendations.

(a) Upon receiving funding, the Arkansas Acceleration Fund Committee shall meet at least annually to recommend the allocation and priorities of funding, funding ratios, and the maximum amounts to be made available among the particular programs to be supported under this chapter and that will accelerate the development of knowledge-based and high-technology jobs in Arkansas.

(b) The committee may base its recommendations for investment and reinvestment on an analysis of the growth in the state's knowledge-based and high-technology jobs and associated wages and estimated individual state income tax revenue.

(c) The committee's recommendations may be used to guide the preparation of budget requests by the Arkansas Science and Technology Authority or budget requests by state agencies for the programs stated in § 15-3-503(b).

(d) (1) The Board of Directors of the Arkansas Science and Technology Authority may act on the committee's recommendations.

(2) The governing body of each agency listed under § 15-3-503(b) may act on the committee's recommendations for the programs listed in their areas.

(3) The board shall report its actions to the Governor by June 30 of each year and shall forward copies of the report to the agencies included in the report's recommendations.









Chapter 4 - Development Of Business And Industry Generally

Subchapter 1 - -- General Provisions

§ 15-4-101 - Title.

This act shall be referred to and may be cited as the "Arkansas Industrial Development Act".



§ 15-4-102 - Construction.

(a) This section and §§ 15-4-101, 15-4-201 -- 15-4-204, 15-4-206, and 15-4-209 -- 15-4-212, and § 15-4-501 et seq. shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 15-4-103 - Registration of community development corporations.

(a) For purposes of this section, "qualified community development corporation" means an organization chartered under the Arkansas nonprofit corporation law which:

(1) Is governed by a board consisting of the area's business, professional, and civic leaders;

(2) Has a record of implementing economic development projects or whose articles of incorporation or bylaws state the organization's mission to develop and improve local communities through economic and related development;

(3) Has secured from the federal Internal Revenue Service a section 501(c)(3) tax exemption status; and

(4) Otherwise meets the federal definition of a community development corporation.

(b) The Secretary of State shall maintain a registry of all qualified community development corporations established under the laws of Arkansas.

(c) (1) Every qualified community development corporation shall register with the Secretary of State within ninety (90) days after August 13, 1993, or within ninety (90) days after the date of its establishment if established after August 13, 1993.

(2) The Secretary of State shall collect a registration fee of twenty-five dollars ($25.00) from each community development corporation registered under this section.



§ 15-4-104 - Bond guaranty programs for employee stock purchases.

(a) When an Arkansas-based employee stock ownership plan buys at least twenty percent (20%) of the stock of an Arkansas-based business entity formed under Arkansas law and the Director of the Arkansas Economic Development Commission determines that had it not been for the purchase by the employee stock ownership plan that Arkansas jobs would have been lost, the Arkansas-based business entity shall be qualified for any bond guaranty programs administered by the Arkansas Economic Development Commission or the Arkansas Development Finance Authority.

(b) The commission and the authority shall promulgate regulations necessary for the implementation of this section.






Subchapter 2 - -- Arkansas Economic Development Council

§ 15-4-201 - Creation.

There is created and established at the seat of government of this state a council to be known as the "Arkansas Economic Development Council", hereinafter referred to as the "council".



§ 15-4-202 - Members.

(a) (1) The Arkansas Economic Development Council shall consist of sixteen (16) members, who shall be residents and qualified electors of this state, to be appointed by the Governor by and with the advice and consent of the Senate.

(2) (A) At least three (3) members shall be appointed from each of the four (4) congressional districts existing on January 1, 1987.

(B) Four (4) members shall be appointed at large.

(3) The members so appointed by the Governor shall be selected with special reference to their knowledge of and interest in the resources and industrial development of the State of Arkansas.

(b) For each member appointed by the Governor, the term of office shall commence on January 15 following the expiration date of the preceding term and shall end on January 14 of the fourth year following the year in which the regular term commenced.

(c) Any vacancy arising in the membership of the commission so appointed by the Governor for any reason other than expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor to be thereafter effective until the expiration of the terms, subject, however, to the confirmation of the Senate when it is next in session.

(d) Before entering upon his or her duties, each member of the council shall take and subscribe and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he or she is about to enter.

(e) Members of the council may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 15-4-203 - Organization and meetings.

(a) (1) The Arkansas Economic Development Council, from time to time, shall select from its membership a chair and a vice chair.

(2) The Director of the Arkansas Economic Development Commission shall be ex officio Secretary of the Arkansas Economic Development Council but shall have no vote on matters coming before it.

(b) (1) The council shall adopt and may modify rules for the conduct of its business and shall keep a public record of its transactions, findings, and determinations.

(2) The rules shall provide for regular meetings and for special meetings at the call of the Chair of the Arkansas Economic Development Council or of the Vice Chair of the Arkansas Economic Development Council if he or she is for any reason the acting chair, either at his or her own instance or upon the written request of at least six (6) members.

(3) A quorum shall consist of not fewer than six (6) members present at any regular or special meeting, and an affirmative vote of that number shall be necessary for the disposition of any business.



§ 15-4-204 - Functions, powers, and duties.

(a) The Arkansas Economic Development Council shall have and be subject to all functions, powers, and duties imposed upon it by this act.

(b) For the purpose of regulating its own procedure and carrying out its functions, the commission shall have the authority from time to time to make, amend, and enforce all reasonable rules or regulations not inconsistent with law which will aid in the performance of any of the functions, powers, or duties conferred or imposed upon it by law.

(c) In addition, the council shall have the function, power, and duty within the bounds of its financial means to approve:

(1) The articles of incorporation of any local industrial corporation prior to its submission to the Secretary of State for filing;

(2) The issuance of bonds by any local industrial development corporation; and

(3) Guaranties of amortization payments on Act No. 9 bonds, as provided for in the Industrial Revenue Bond Guaranty Law, § 15-4-601 et seq.



§ 15-4-205 - Arkansas Economic Development Commission -- Information and investigations.

(a) The objects and purposes of the Arkansas Economic Development Commission shall be to:

(1) Gather and assemble information, make investigation, compile statistics and data in respect to the natural and agricultural resources within the State of Arkansas, and catalogue and publish the same in any form deemed helpful in the development of the resources;

(2) Distribute the information in a manner or form appropriate for the promotion of industrial enterprise within the State of Arkansas or the procuring of locations within the State of Arkansas of manufacturing or processing enterprises for the development of natural resources; and

(3) Foster and encourage the development of industrial utilization of agricultural and mineral products of the State of Arkansas, and in general to encourage helpful industries within the state.

(b) The commission shall perform such other duties in the field of agriculture and industry as may be consistent with the purposes of this act.



§ 15-4-206 - Arkansas Economic Development Commission -- Director.

(a) The Director of the Arkansas Economic Development Commission shall be appointed by the Governor with the consent of the Arkansas Economic Development Council and be subject to confirmation by the Senate. The director shall serve at the pleasure of the Governor.

(b) (1) The council shall be charged with the duty of administering the provisions of this act.

(2) By resolution duly adopted, the council may delegate to the director any of the powers or duties vested in or imposed upon it by this act.

(3) These delegated powers and duties may be exercised by the director in the name of the council.

(c) (1) The director shall be a person who shall have had technical training in business administration and economics and not less than three (3) years' practical administrative and field experience in economic and industrial research and development.

(2) He or she shall be custodian of all property held in the name of the Arkansas Economic Development Commission and shall be the ex officio disbursing agent of all funds available for its use.

(3) He or she shall furnish a bond to the state with a corporate surety thereon in the penal sum of ten thousand dollars ($10,000), conditioned that he or she will faithfully perform his or her duties of employment and properly account for all funds received and disbursed by him or her.

(4) An additional disbursing agent's bond shall not be required of the director.

(5) The bond so furnished shall be filed with the Secretary of State and an executed counterpart thereof shall be filed with the Auditor of State.

(d) Notwithstanding his or her primary responsibility, the director may designate one (1) of his or her assistants to receive and disburse funds of the commission. The assistants so designated shall be required to furnish bond with a corporate surety thereon in such amount as shall be determined by the director. This bond, together with such bonds as the director may require of other employees, shall be filed in the office of the commission. The premium on all such bonds shall be paid by the commission.



§ 15-4-207 - Arkansas Economic Development Commission -- Duties regarding tax exemption to industries.

The Arkansas Economic Development Commission shall be the official state agency to act with the Governor in carrying out the provisions of Arkansas Constitution, Amendment 27, which provides for the granting of a limited exemption of state taxes to new manufacturing or processing investments in Arkansas for a period of from one (1) to ten (10) years.



§ 15-4-208 - Arkansas Economic Development Commission -- Cooperation with other states and federal government.

The Arkansas Economic Development Commission is empowered to cooperate with similar agencies existing in other states, with the several federal departments, and with other boards, commissions, and departments of the state government. Cooperation shall be for the purpose of coordinating laws, rules, and regulations governing the interstate movement of all agricultural products and articles of commerce relating thereto with the view of properly safeguarding Arkansas against plant and animal diseases, insects, and pests and at the same time endeavoring to eliminate the trade barriers that have arisen between states.



§ 15-4-209 - Arkansas Economic Development Commission -- Additional functions, powers, and duties.

In addition to its functions, powers, and duties now provided by law, it shall be the function, power, and duty of the Arkansas Economic Development Commission within the bounds of its financial means to:

(1) Bring labor, industry, and agriculture into the closest and fullest possible accord for the development of the state's resources and the furtherance of its industry;

(2) Assemble and publicize all available information pertinent to the industrial opportunities afforded by this state, both in respect to particular sections and the state as a whole, including the raw material and the products producible therefrom, the water and power resources, transportation facilities, available markets, labor supply, industrial sites, and banking and credit facilities, all to the end of encouraging both the establishment of new industrial enterprises and the expansion of industries already existing;

(3) Cooperate with civic organizations devoted to the welfare and development of the state, or of particular sections, and to receive from such organizations and also from other sources similarly interested contributions to be used in the furtherance of any of the commission's functions;

(4) Prepare and publicize through the various appropriate media, including paid advertisements in instances in which appropriations have been made available for that purpose, information for the purpose of bringing into and establishing new industry in the state;

(5) Purchase, lease, rent, or sell and receive bequests or donations of any real, corporeal, or personal property;

(6) Contract and be contracted with;

(7) Establish and administer an industry training program to train workers for new manufacturing jobs in new or expanded plants of new manufacturing companies characterized by one (1) or more of the following criteria: a high average skill, a high average wage, rapid national growth, or jobs feasible and desirable for location in rural regions; in furtherance thereof, to contract with any one (1) or more state agencies, other public agencies, or private agencies for the performance by such agencies of any educational or training activity authorized by law or for the providing of any services related thereto; and, in furtherance thereof, to cooperate with and accept funds from the State Board of Education, the State Board of Career Education, or any other state agency or from the United States or any agency thereof;

(8) Engage in economic development planning to promote the harmonious development of the state, encouraging increased employment, increased personal income, and the preservation of the state's natural beauty and environment in cooperation with other state agencies and with local substate planning and development agencies;

(9) Promote the development, retention, expansion, and support of small businesses in Arkansas by providing direct technical assistance services and by coordination of and with the various available assistance programs;

(10) Expand the exportation of the state's agricultural and manufactured products to national and international markets by providing appropriate and effective marketing assistance and support;

(11) Encourage local participation and organization for economic development by providing necessary and appropriate community assistance; and

(12) Take such other action not inconsistent with law as it may deem necessary or desirable to carry out the intent and purpose of this act.



§ 15-4-210 - Overseas operation -- Reports.

(a) The Arkansas Economic Development Council, with the approval of the Governor, shall open such foreign offices as are deemed appropriate to promote the export and sale of Arkansas products in foreign markets and to develop foreign industry and markets in Arkansas.

(b) The council shall report the progress of these offices annually to the Legislative Council, the Legislative Joint Auditing Committee, and the Governor.



§ 15-4-211 - Overseas program -- Personnel.

(a) The Arkansas Economic Development Council is authorized to engage the services of contract employees for the purpose of promoting the development of:

(1) European industry in Arkansas and the export and sale of Arkansas products in Europe;

(2) Asian industry in Arkansas and the export and sale of Arkansas products in Asia; and

(3) Latin American industry in Arkansas and the export and sale of Arkansas products in Latin America.

(b) The combined salaries for all employees shall not exceed the line item appropriation.



§ 15-4-212 - Sale of property.

(a) The Arkansas Economic Development Council is empowered to sell, for cash, and upon compliance with the provisions of this act, all that property transferred to it under the provisions of this act.

(b) The council, through its chair and the Director of the Arkansas Economic Development Commission, shall certify to the Governor, in duplicate, its proposal for any such sale. The Governor, if he or she approves the proposal, shall endorse his or her approval upon both copies of the certificate and return one (1) copy thereof to the director, and he or she shall at the same time appoint a committee of appraisers to appraise the property, with notice thereof to the director. He or she may similarly fill any vacancy occurring on the committee.

(c) The committee shall consist of five (5) persons, each of whom is the owner of real property within the state. Before entering upon his or her respective duties, each member of the committee shall make and subscribe, in duplicate, an affidavit that he or she is not in any manner interested, either directly or indirectly, either in the sale or in the purchase of the property and that he or she will well and truly, according to the best of his or her ability, view and appraise the property.

(d) The members of the committee may receive expense reimbursement in accordance with § 25-16-901 et seq.

(e) After each member of the committee has made his or her appraisal of the property, he or she shall append to each copy of his or her affidavit a statement of his or her appraisal over his or her signature. He or she shall deliver both copies of the affidavit, with the statement appended thereto, to the Governor. The Governor, if he or she continues to approve the proposed sale of the property, as so appraised, shall endorse his or her approval upon both copies of the affidavit and statement. He or she shall transmit one (1) copy to the director.

(f) Thereupon, the director shall give notice on behalf of the council of the terms of sale by publication in one (1) newspaper regularly published in Little Rock and having a general circulation in the State of Arkansas, by four (4) weekly insertions therein. The notice shall specify a time and place for the receipt by the council of sealed bids for the purchase of the property. The specified time shall be not less than thirty (30) days from and after the date of the first insertion.

(g) Each bid shall be accompanied by a bank officer's check, payable to the order of the council, in an amount equal to one-tenth (1/10) of the bid. The proceeds of the check of the successful bidder, if he or she makes the balance of his or her bid good, shall be credited upon his or her bid. If he or she fails to make the balance good, the proceeds shall be retained by the council as liquidated damages on account of such a failure. The check of each unsuccessful bidder shall be returned to him or her upon the final acceptance of the successful bid.

(h) The council, at the time and place specified in the notice, subject to its adjournment by announcement then and there to some other time or place, shall open the bids which shall have been received. The council shall proceed to accept that bid which, in its best judgment, shall tend most to the industrial development of the state. No such sale, however, shall be had otherwise than for cash, nor for less than the amount of the appraisal. Provided further, no such bid shall be accepted unless and until approved by the Governor.

(i) (1) Upon receipt from the successful bidder of the full amount of his or her bid, the council, acting through the chair and the director, shall execute and deliver its deed conveying the property to the purchaser and shall certify a copy of the deed to the Governor. The deed shall recite in detail the compliance with the respective provisions of this act. The recital shall be prima facie evidence of the facts so set forth.

(2) The deed need not be acknowledged to entitle it to record. The effect of the deed, the provisions of this act having been substantially complied with in the sale, shall be to vest the purchaser with all of the right, title, and interest of the council and of the State of Arkansas, at law and in equity, in and to the property.

(j) The proceeds of the sale, including any liquidated damages as provided in subsection (g) of this section, upon receipt thereof, shall be deposited in the Arkansas Industrial Development Revolving Fund [INACTIVE], which is created and established in the State Treasury.



§ 15-4-213 - Rural development generally.

The Arkansas Economic Development Council shall act as coordinator with other state agencies in forming advisory teams to work with communities in the development of business, industry, and agriculture in the rural areas of the state.



§ 15-4-214 - Interagency contracts.

The Arkansas Economic Development Council is authorized to enter into interagency contracts in order to promote underdeveloped areas of the state, especially those areas with high unemployment.



§ 15-4-218 - Access to industrial sites.

(a) The Arkansas Economic Development Council is authorized to investigate and study the necessity and desirability of constructing or reconstructing any transportation access to an industrial site located in a publicly owned industrial park.

(b) (1) Based upon such study, the council may enter into agreements with the Arkansas State Highway and Transportation Department or other governmental entities for the construction or reconstruction of transportation accesses to industrial sites.

(2) Such agreements may include provisions for preliminary engineering by the department and the letting of bids for such projects.



§ 15-4-219 - Annual report.

The Arkansas Economic Development Council shall present a report annually on the Arkansas Economic Development Council's work during the previous calendar year, in these areas of concern:

(1) An accounting of:

(A) All projects completed the previous calendar year, including:

(i) The number of jobs created by each project and average hourly wages or annual salaries for each project;

(ii) The location of each project; and

(iii) What elements of the council's incentive packages were used;

(B) All projects offered but not opened, including:

(i) An assessment of the reasons why offered projects failed to open; and

(ii) Proposals the General Assembly should consider that would have assisted the council in its negotiations;

(C) All factories and plants closed, including:

(i) The number of jobs lost;

(ii) The location of each factory or plant closed; and

(iii) An assessment of the reasons for each factory or plant closing; and

(D) The council's strategies and recommendations for the coming year, including:

(i) An assessment of the relative risk of loss of factories, plants, and jobs in the state; and

(ii) Plans for:

(a) Preventing future closings of factories and plants;

(b) Preventing future losses of jobs;

(c) Increasing the number of economic development proposals within the state;

(d) Drawing an increasing number of economic development proposals into the state; and

(e) Creating new incentives for economic development proposals; and

(2) The director's assessment of the council's performance, including a comparison to:

(A) The council's performance over the past two (2) years;

(B) The council's own projections; and

(C) Economic development in neighboring states.



§ 15-4-220 - Audit of economic incentive programs.

(a) In order to provide information to the General Assembly regarding the benefits of certain economic incentive programs, the Division of Legislative Audit shall prepare a cost-benefit analysis of the incentive programs provided under the Consolidated Incentive Act of 2003, § 15-4-2701 et seq.

(b) The analysis may include, but not be limited to:

(1) The dollar amount of incentives actually provided;

(2) The direct and indirect state and local benefits associated with each program; and

(3) The safeguards to protect noneconomic influences in the award of incentives.

(c) (1) The analysis may be conducted annually on a rotating basis so that each incentive program provided under the Consolidated Incentive Act of 2003, § 15-4-2701 et seq., is evaluated at least one (1) time every five (5) years.

(2) Should the division's staff be insufficient to conduct the scheduled analysis in a given year, the executive committee of the Legislative Joint Auditing Committee may establish the priority and number of programs that can be reasonably analyzed with available resources for a particular year.

(d) (1) All records, data, and other information from whatever source that the Legislative Auditor deems necessary in the examination of the incentive programs shall be made available to the division.

(2) However, nothing in this subsection authorizes or permits publication of information protected from publication by law.

(3) Records and information exempt from public disclosure shall remain exempt in the custody of the division.






Subchapter 3 - -- Minority Business Economic Development Act

§ 15-4-301 - Title.

This subchapter shall be known and may be cited as the "Minority Business Economic Development Act".



§ 15-4-302 - Purpose.

(a) The General Assembly finds that it is the policy of the State of Arkansas to support equal opportunity as well as economic development in every sector.

(b) The General Assembly recognizes that it is the purpose of this subchapter to support to the fullest all possible participation of firms owned and controlled by minority persons in state-funded and state-directed public construction programs and in the purchase of goods and services for the state.

(c) All state agencies shall attempt to ensure that ten percent (10%) of the total amount expended in state-funded and state-directed public construction programs and in the purchase of goods and services for the state each fiscal year is paid to minority businesses.



§ 15-4-303 - Definitions.

As used in this subchapter:

(1) (A) "Exempt" means goods and services classified as exempt for the purpose of administering this subchapter.

(B) The classification shall be determined by the Office of State Procurement of the Department of Finance and Administration and the Division of Minority Business Enterprise of the Arkansas Economic Development Commission and submitted to the Arkansas Economic Development Council for its review and consideration for the purposes of this subchapter;

(2) "Minority" means a lawful permanent resident of this state who is:

(A) African American;

(B) Hispanic American;

(C) American Indian;

(D) Asian American;

(E) Pacific Islander American; or

(F) A service-disabled veteran as designated by the United States Department of Veterans Affairs;

(3) "Minority business enterprise" means a business that is at least fifty-one percent (51%) owned by one (1) or more minority persons as defined in this section;

(4) "Minority business officer" means the individual within each state agency with the responsibility for carrying out the intended purposes of this subchapter;

(5) (A) "Nonexempt" means goods and services classified as nonexempt for the purpose of administering this subchapter.

(B) The classification shall be determined by the office and the division and submitted to the council for its review and consideration for the purposes of this subchapter;

(6) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any goods or services;

(7) "State agency" means a department, an office, a board, a commission, or an institution of this state, including a state-supported institution of higher education; and

(8) "State contract" means a state agreement, regardless of what it may be called, for the purchase of commodities and services and for the disposal of surplus commodities and services not otherwise exempt.



§ 15-4-304 - Creation.

The Division of Minority Business Enterprise of the Arkansas Economic Development Commission:

(1) Is established and confirmed within the commission under the jurisdiction of the Arkansas Economic Development Council;

(2) Shall be operated as a division within the commission; and

(3) Shall perform the functions and duties as provided in this subchapter.



§ 15-4-305 - Administrator.

The head of the Division of Minority Business Enterprise of the Arkansas Economic Development Commission is the Administrator of the Division of Minority Business Enterprise of the Arkansas Economic Development Commission and shall be appointed by the Governor.



§ 15-4-306 - Duties.

The Division of Minority Business Enterprise of the Arkansas Economic Development Commission shall:

(1) Provide technical, managerial, and counseling services and assistance to minority business enterprises;

(2) With the participation of other state departments and agencies as appropriate:

(A) Develop comprehensive plans and specific program goals for a minority business enterprise program;

(B) Establish regular performance monitoring and reporting systems to assure that goals are being achieved; and

(C) Evaluate the impact of federal and state support in achieving the objectives established by the commission;

(3) Implement state policy in support of minority business enterprise development and coordinate the plans, programs, and operations of state government that affect or may contribute to the establishment, preservation, and strengthening of minority business enterprises;

(4) Coordinate, make application for, and administer federal funding grants from the Minority Business Development Agency of the United States Department of Commerce and other federal agencies where applicable;

(5) Promote the mobilization of activities and resources of state agencies and local governments, business and trade associations, universities, foundations, professional organizations, and volunteer and other groups toward the growth of minority business enterprises, and facilitate the coordination of the efforts of these groups with those of other state departments and agencies;

(6) Establish a center for the development, collection, and dissemination of information that will be helpful to persons and organizations throughout the state in undertaking or promoting the establishment and successful operation of minority business enterprises;

(7) Conduct coordinated reviews of all proposed state training and technical assistance activities in direct support of the minority business enterprise program to ensure consistency with program goals and to preclude duplication of effort of other state agencies with overlapping jurisdictions;

(8) Recommend appropriate legislative or executive actions to enhance minority business opportunities in this state;

(9) Assist minority businesses in obtaining governmental or commercial financing for business expansion, establishment of new businesses, or industrial development projects;

(10) Provide services to promote the organization of local development corporations for rural development and assist minority business persons in agrarian endeavors;

(11) Assist minority businesses to promote reciprocal foreign trade and investment;

(12) Assist minority business persons in business contract procurement from governmental and private commercial sources; and

(13) Provide a program effort to ensure participation of veterans in Arkansas minority business enterprise activities.



§ 15-4-307 - Minority Business Advisory Council.

(a) The Division of Minority Business Enterprise of the Arkansas Economic Development Commission shall be represented by a statewide Minority Business Advisory Council and shall report to that council.

(b) (1) The council shall consist of seven (7) members.

(2) The council shall:

(A) Monitor progress, make recommendations, and develop strategic plans for performance improvement; and

(B) Report to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

(c) (1) The Governor shall appoint three (3) members of the council with the advice and consent of the Senate.

(2) The President Pro Tempore of the Senate shall appoint two (2) members of the council.

(3) The Speaker of the House of Representatives shall appoint two (2) members of the council.

(4) Appointments shall reflect and be representative of the minority business community, resource organizations, entrepreneurs, corporations, and other minority business advocates.

(d) Except as otherwise provided by law, members of the council shall serve without compensation.

(e) The term of office of the council shall be at the pleasure of the appointing officer.

(f) There is established a formal relationship between the council and the Administrator of the Division of Minority Business Enterprise of the Arkansas Economic Development Commission.

(g) (1) The administrator and the small disadvantaged business officer shall be the liaison to the council and shall be responsible for submitting to the council any reports and documents under the provisions of this section.

(2) Their duties in relation to this section shall be considered official duty in the conduct of state business.

(h) The council's duties and responsibilities shall be to:

(1) Review reports and interpret each agency's achievement of its goals;

(2) Advise the Governor when an agency has not reached its goals;

(3) Make annual reports to the Governor;

(4) Recommend to the state agency, the division, and the Office of State Procurement of the Department of Finance and Administration corrective actions to strengthen minority business opportunities in the state; and

(5) Conduct public hearings when necessary to obtain public input and support for the purpose of carrying out the provisions of this subchapter.

(i) Each state agency, through its minority business officer, shall submit to the division, the council, and the office the agency's plan to reach its goals for the coming fiscal year and shall:

(1) Be submitted to the division by June 30 of each year;

(2) Contain the name of the state agency submitting the plan;

(3) Contain a policy statement signed by the agency head expressing a commitment to use minority businesses in all aspects of contracting to the maximum extent feasible;

(4) Identify the name of the minority business officer in the agency who is responsible for developing and administering the compliance plan;

(5) Establish a timetable for the agency to reach its goals under the plan and the manner in which the agency intends to reach its goals; and

(6) Contain any other procedures the division deems necessary to comply with the goals and the compliance plan.



§ 15-4-308 - Administration.

(a) The Division of Minority Business Enterprise of the Arkansas Economic Development Commission and the Office of State Procurement of the Department of Finance and Administration shall serve as the principal coordinators of the initiative to ensure the successful implementation of this subchapter.

(b) The division and the office shall provide assistance to minority businesses seeking contract opportunities with various state agencies.

(c) The division and the office shall maintain a directory of all minority business officers for each state agency.

(d) The division and the office shall provide management and technical assistance to any state agency that experiences difficulty in complying with the provisions of this subchapter.

(e) The division and the office shall maintain a current directory of minority businesses and shall make the directory available to each state agency and minority business officer.

(f) The division shall serve as a central clearinghouse for information on state contracts, including a record of all pending state contracts upon which minority businesses may participate.



§ 15-4-309 - Exempt contracts.

Upon the approval of the Minority Business Advisory Council, the Division of Minority Business Enterprise of the Arkansas Economic Development Commission and the Office of State Procurement of the Department of Finance and Administration shall determine the classifications of contracts to be exempted from the goals established by this subchapter whenever there exists an insufficient number of minority businesses to ensure adequate competition.



§ 15-4-310 - Minority business officer.

(a) Each state agency shall designate an individual as its minority business officer.

(b) The minority business officer shall be the person within the agency with whom the Division of Minority Business Enterprise of the Arkansas Economic Development Commission and the Minority Business Advisory Council shall work in their efforts to accomplish the goals of this subchapter.

(c) Upon the appointment of the minority business officer in each state agency, the agency shall notify the division and the Office of State Procurement of the Department of Finance and Administration.



§ 15-4-311 - Annual minority purchasing plan.

(a) Prior to June 30 each year, each state agency shall submit to the Division of Minority Business Enterprise of the Arkansas Economic Development Commission and the Office of State Procurement of the Department of Finance and Administration a minority purchasing plan that shall outline the agency's plan to reach its goals for the coming fiscal year.

(b) The minority purchasing plan shall include without limitation:

(1) The name of the state agency;

(2) A policy statement signed by the agency head expressing a commitment to use minority business in all aspects of contracting to the maximum extent feasible;

(3) The name of the minority business officer in the agency who is responsible for developing and administering the compliance plan;

(4) The time table for the agency to reach its goals under the plan and the manner in which the agency intends to reach its goals; and

(5) Any other procedures the agency deems necessary to comply with the goals and the compliance plan.



§ 15-4-312 - State agencies to submit reports.

The Minority Business Advisory Council shall require each state agency to produce within fifteen (15) days of the close of each three-month period a report summing up total procurement for all contracts, except exempt contracts of the agency, and the dollar value and the percentage of the contracts of the agency awarded to minority businesses.



§ 15-4-313 - Accelerated payments.

To ensure that minority businesses are not financially hindered due to delays in payment by state agencies entering into contracts with minority businesses under this subchapter, state agencies shall accelerate payment to minority vendors to preclude accounts receivable problems of minority businesses caused by the State of Arkansas.



§ 15-4-314 - Minority business enterprises certification process.

(a) The Division of Minority Business Enterprise of the Arkansas Economic Development Commission shall promulgate rules to create a certification process for minority business enterprises.

(b) The certification process shall include without limitation:

(1) Criteria for certification that shall include without limitation:

(A) A determination that the business is structured as a minority business enterprise;

(B) Verification of minority ownership and control of the business; and

(C) Annual updates indicating continuing minority ownership and control;

(2) A formal application process;

(3) An education program to assist minority business enterprises in achieving certification; and

(4) An outreach to ensure the broadest possible participation of minority business enterprises and persons proposing new minority business enterprises.

(c) The Office of State Procurement of the Department of Finance and Administration shall cooperate with the division to the fullest extent possible in sharing information concerning certification and registration of minority business enterprises carrying out the purposes of this section.






Subchapter 4 - -- Jobs Creation by Stimulating Small Business Growth Act of 1985

§ 15-4-401 - Title.

This subchapter shall be known and may be cited as the "Jobs Creation by Stimulating Small Business Growth Act of 1985".



§ 15-4-402 - Legislative findings and purpose.

The General Assembly finds that:

(1) It would be in the best interest of the population of the State of Arkansas to promote the growth and development of small business concerns and concerns owned and controlled by socially and economically disadvantaged individuals, to the extent provided in this subchapter, by:

(A) Stimulating the flow of private capital and long-term loan funds these concerns need for the sound financing of capital improvements for their business operations and for growth, expansion, and modernization; and

(B) Providing incentives as appropriate for the increase of business volume these concerns need to become competitive; and

(2) The State of Arkansas' primary concern is to encourage the creation of more jobs for the population in a segment in which the ratio of new jobs per dollar invested is maximized.



§ 15-4-403 - Definitions.

As used in this subchapter:

(1) "Council" means the Arkansas Economic Development Council;

(2) "Division" means the Division of Minority Business Enterprise within the Arkansas Economic Development Commission;

(3) "Small business concern" means small business firms in this state owned and operated by:

(A) Socially and economically disadvantaged individuals who are qualified to receive federally secured loans through small business investment companies licensed by the Small Business Administration; and

(B) Small business firms owned and operated by persons of limited financial means; and

(4) "Small business investment company" means a small business investment company organized and chartered under the business corporation or nonprofit corporation statutes of this state or formed as a limited partnership for the purpose of making investment loans for capital improvements and expansion to persons whose participation in the free enterprise system is hampered because of social or economic disadvantages, as authorized in 15 U.S.C. § 681(d) [repealed], or because of limited financial means.



§ 15-4-404 - Promulgation of rules and regulations generally.

The Arkansas Economic Development Council shall promulgate rules, regulations, and procedures to be followed by the Division of Minority Business Enterprise of the Arkansas Economic Development Commission:

(1) In administering the provisions of this subchapter; and

(2) In the making of loans to small business investment companies or in the purchase from the companies of loans made to small business concerns in compliance with the provisions of this subchapter.



§ 15-4-405 - Companies qualified for loan application and sale -- Apportioning available funds.

(a) Any small business investment company which qualifies and is licensed by the Small Business Administration as a small business investment company authorized to do business in this state and to make loans and provide investment funds for capital improvements to persons whose participation in the free enterprise system is hampered because of social or economic disadvantage shall be entitled to apply with the Division of Minority Business Enterprise of the Arkansas Economic Development Commission for loans under the provisions of this subchapter and may sell to the division loans made to small business concerns eligible to receive the loans under the provisions of this subchapter.

(b) If applications for loans or applications to sell investment loans filed with the division exceed the funds available for such purposes, the Arkansas Economic Development Council shall promulgate appropriate rules and regulations to apportion to each such small business investment company its pro rata share of available loan funds in accordance with guidelines and standards promulgated by the council.



§ 15-4-406 - Authority to issue revenue bonds -- Loan funds.

To stimulate the flow of private funds for capital improvements to small business concerns, the Arkansas Economic Development Council is authorized to:

(1) Issue revenue bonds to obtain funds to be administered through the Division of Minority Business Enterprise of the Arkansas Economic Development Commission to make investment loans to small business concerns insured by the Small Business Administration of the federal government; and

(2) Provide funds whereby the division may purchase from small business investment companies small business enterprise loans for capital improvements and expansions guaranteed by the Small Business Administration, thereby making available to such small business investment companies additional loan funds.



§ 15-4-407 - Limits on bond issuance and loan purchases.

(a) The Arkansas Economic Development Council is authorized and empowered to issue revenue bonds in such amounts as may be determined by the council.

(b) For the purposes of this subchapter, the aggregate amount of revenue bonds to be issued under the provisions of this subchapter shall not exceed the sum of ten million dollars ($10,000,000) for the fiscal biennium ending June 30, 1987.

(c) Moneys loaned to small business companies under the provisions of this subchapter shall be used by the companies in making business loans to small business concerns, as defined in this subchapter, in amounts not to exceed an aggregate of one hundred thousand dollars ($100,000) in such moneys to the same small business concern during any fiscal biennium.

(d) Small business concern loans purchased by the council from qualified small business investment companies shall not exceed an aggregate of one hundred thousand dollars ($100,000) in loans to any single business firm during any fiscal biennium.



§ 15-4-408 - Prerequisites to issuance.

Before the Arkansas Economic Development Council shall issue its revenue bonds, the commission, acting through the Division of Minority Business Enterprise of the Arkansas Economic Development Commission, shall have received from small business investment companies in this state binding commitments to make business loans to small business concerns, as defined in this subchapter, to sell small business loans to the division or to engage in specific small business concern loan activities, as authorized in this subchapter.



§ 15-4-409 - Authorizing resolution and trust indenture.

(a) Before revenue bonds shall be issued, the Arkansas Economic Development Council shall adopt an authorizing resolution and trust indenture which, together with this subchapter, shall constitute a contract between the council and the holders and registered owners of the bonds.

(b) The contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and conditions of the contracts, and the covenants, agreements, and obligations of the Arkansas Economic Development Commission shall be enforced by mandamus or other appropriate proceedings at law or in equity.



§ 15-4-410 - Issuance and redemption procedures.

(a) The bonds to be issued by the Arkansas Economic Development Council shall be issued in accordance with the same procedures provided for the issuance of revenue bonds by the Arkansas Development Finance Authority.

(b) All other provisions of the Arkansas Housing Development Agency Act [repealed] governing the issuance of revenue bonds, the issuance of refunding bonds, and the various formalities and procedures to be followed with respect to the issuance or redemption thereof shall be applicable to revenue bonds to be issued by the council under the provisions of this subchapter.



§ 15-4-411 - Security.

(a) The principal of, interest on, and trustees' and paying agents' fees in connection with the revenue bonds issued by the Arkansas Economic Development Council under the provisions of this subchapter shall be secured by a lien and pledge of the loans made or the investment loans purchased from the proceeds and collateral security received by the council from small business investment companies.

(b) It shall not be necessary to the provisions of the lien and pledge that the trustees or holders of the revenue bonds take possession of the loan mortgages for collateral security.



§ 15-4-412 - Expenses.

The Arkansas Economic Development Council may require the small business investment company borrowing money from the commission or selling small business concern investment loans to the commission to pay all or part of the incidental expenses in connection therewith and all or part of the expenses of issuance of the bonds.



§ 15-4-413 - Tax exemption.

Bonds issued under the provisions of this subchapter and the interest on those bonds shall be exempt from all state, county, and municipal taxes, and the exemption shall include income, inheritance, and estate taxes.



§ 15-4-414 - No personal liability.

Neither the members of the Arkansas Economic Development Council nor officials or employees of the Arkansas Economic Development Commission or the Division of Minority Business Enterprise of the Arkansas Economic Development Commission executing bonds or notes pursuant to this subchapter shall be liable personally on such bonds or notes by reason of the issuance thereof.



§ 15-4-415 - Authority to use bond proceeds.

The Arkansas Economic Development Council, acting through the Division of Minority Business Enterprise of the Arkansas Economic Development Commission, is authorized and empowered to use the proceeds of any bonds issued under this subchapter, together with any other available funds, for the making of loans for:

(1) The purchase of investment loans and paying of incidental expenses in connection therewith;

(2) Paying the expenses of amortizing and issuing the bonds;

(3) Paying interest on the bonds until revenues thereon are available in sufficient amounts; and

(4) Funding such debt service reserves as the council deems necessary or desirable.



§ 15-4-416 - Deposit and use of revenues.

(a) All revenues received by the Division of Minority Business Enterprise of the Arkansas Economic Development Commission in behalf of the Arkansas Economic Development Council under the authority of this subchapter, except revenues derived from appropriations, are specifically declared to be cash funds restricted in their use and dedicated and to be used solely as provided in this subchapter.

(b) The pledged revenues shall not be deposited in the State Treasury, but, when received, shall be deposited by the council in the account or accounts and in the depository or depositories specified by resolution of the council and shall be used by the council solely for the purpose of carrying out the provisions of this subchapter and in conformity with the provisions of any resolution or indenture-securing bonds of the council or other agreement entered into by the council pursuant to the provisions of this subchapter.

(c) Any revenues at any time held by the council in excess of the amount necessary to accomplish the purpose for which the revenues were received and to comply with all covenants and agreements of the agency relating thereto shall be deposited to the credit of the state in such depositories and shall be reported to the Treasurer of State at such time and in such manner as shall be designated and prescribed by the Treasurer of State.






Subchapter 5 - -- Industrial Development Corporations

§ 15-4-501 - Purpose -- Incorporators.

In order to encourage and promote the economic, agricultural, and industrial development of any city, town, or county in this state, not fewer than fifteen (15) natural persons of the age of twenty-one (21) or more who are residents of the city, town, or county may act as incorporators of a corporation to be organized under this act by executing articles of incorporation as provided in this act.



§ 15-4-502 - Articles of incorporation -- Contents.

(a) The articles of incorporation shall state:

(1) The name of the corporation. The name shall include the name of the city, town, or county and the words "industrial development" or "economic development" and the word "corporation", "incorporated", "inc.", or "company". The name shall be such as to distinguish it from any other corporation organized and existing under the laws of this state;

(2) The purpose for which the corporation is formed;

(3) The names and addresses of the incorporators who shall serve as directors and manage the affairs of the corporation until its first annual meeting of members or until their successors are elected and qualified;

(4) The number of directors, not fewer than three (3), to be elected at the annual meetings of members;

(5) The address of its principal office and the name and address of its agent upon whom process may be served;

(6) The period of duration of the corporation, which may be perpetual;

(7) The terms and conditions upon which persons shall be admitted to membership in the corporation, but if expressly so stated, the determination of such matters may be reserved to the directors by the bylaws; and

(8) Any provisions not inconsistent with law which the incorporators may choose to insert for the regulation of the business and the conduct of the affairs of the corporation.

(b) It shall not be necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this act.



§ 15-4-503 - Articles -- Signatures and acknowledgment of incorporators.

The original copy of the articles of incorporation shall be signed by the incorporators and acknowledged before any officer authorized by the laws of this state to acknowledge the execution of deeds and conveyances.



§ 15-4-505 - Articles -- Filing.

(a) The original executed articles of incorporation shall be filed in the office of the Secretary of State.

(b) If the Secretary of State finds that the articles of incorporation conform to law, he or she shall, when the fees prescribed by this act have been paid:

(1) Endorse on the original copy the word "Filed", and the month, day, and year of the filing thereof;

(2) File the original in the office of the Secretary of State; and

(3) Issue a certificate of incorporation to the incorporators.

(c) The incorporators shall file for recording a certified copy of the articles of incorporation in the office of the county clerk in the county in which the principal office of the corporation is located.



§ 15-4-506 - Beginning of corporate existence.

(a) Upon the issuance of a certificate of incorporation by the Secretary of State, the corporate existence of the corporation shall begin.

(b) The certificate of incorporation shall be conclusive evidence, except as against the state, that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this act.



§ 15-4-507 - Meeting.

(a) After the issuance of the certificate of incorporation, an organization meeting shall be held at the call of a majority of the incorporators for the purpose of adopting bylaws and electing officers and for the transaction of such other business as may properly come before the meeting.

(b) The incorporators calling the meeting shall give at least three (3) days' notice by mail to each incorporator. The notice shall state the time and place of the meeting, but the notice may be waived in writing.



§ 15-4-508 - Filing corrected articles of incorporation.

(a) In the event any corporation has filed defective articles of incorporation or has failed to do all things necessary to perfect its corporate organization, it may, nevertheless, file corrected articles of incorporation or amend the original articles and do and perform all acts and things necessary in the premises for the correction of such defects.

(b) The action so taken shall be valid and binding upon all persons concerned. The capacity of such a corporation to file corrected articles of incorporation or amendments to the original articles or to do and perform all acts and things necessary in the premises shall not be questioned.



§ 15-4-509 - Corporate powers.

Each corporation organized under this act shall have power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have perpetual succession, unless a limited period of duration is stated in its articles of incorporation;

(3) To adopt a corporate seal, which may be altered at pleasure, and to use it, or a facsimile thereof as required by law;

(4) To encourage and promote the economic, agricultural, and industrial development of its city, town, or county;

(5) To purchase, receive, lease as lessee or in any other manner acquire, own, hold, maintain, sell, exchange, and use any and all real and personal property, or any interest therein;

(6) In the manner hereinafter provided, to borrow money and otherwise contract indebtedness, to issue its bonds or other obligations therefor, and to secure the payment thereof by mortgage, pledge, or a deed of trust of all or any part of its property, assets, revenues, or income;

(7) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property and assets;

(8) To accept gifts or grants of money, service, or property, real or personal;

(9) To make any and all contracts necessary or convenient for the exercise of the powers granted in this act;

(10) To conduct its business and have officers within or without the state;

(11) To elect or appoint officers, agents, and employees of the corporation and to define their duties and fix their compensation;

(12) To make and alter bylaws not inconsistent with the articles of incorporation or with the laws of this state for the administration and regulation of the affairs of the corporation; and

(13) To do and perform any and all acts and things and to have and exercise any and all powers as may be necessary, convenient, or appropriate to effectuate the purpose for which the corporation is organized.



§ 15-4-510 - Bylaws.

(a) The power to make, alter, amend, or repeal the bylaws of the corporation shall be vested in the board of directors.

(b) The bylaws may contain any provision for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.



§ 15-4-511 - Amendments to articles of incorporation.

(a) A corporation organized under this act may amend its articles of incorporation by a majority vote of the members present in person or by proxy at any regular meeting or at any special meeting of its members called for that purpose.

(b) The power to amend shall include the power to accomplish any desired change in the provisions of its articles of incorporation and to include any purpose, power, or provision which would be authorized to be included in original articles of incorporation if executed at the time the amendment is made.

(c) Articles of amendment, signed by the president or vice president and attested by the secretary certifying to such an amendment and its lawful adoption, shall be executed, acknowledged, filed, and recorded as the original articles of incorporation of a corporation organized under this act.

(d) As soon as the Secretary of State has accepted the articles of amendment for filing and issued a certificate of amendment, the amendments shall be in effect.



§ 15-4-512 - Filing charges.

The Secretary of State shall charge and collect for:

(1) Filing articles of incorporation and issuing a certificate of incorporation, ten dollars ($10.00);

(2) Filing articles of amendment and issuing a certificate of amendment, ten dollars ($10.00); and

(3) Filing articles of dissolution, one dollar ($1.00).



§ 15-4-513 - Nonprofit operation -- Payment of indebtedness.

(a) (1) Each corporation organized under the provisions of this act shall be operated without profit to its members.

(2) All revenues of the corporation derived from lands subject to mortgage or deed of trust given to secure the payment of bonds or other obligations of the corporation shall be devoted:

(A) First to the payment of taxes, insurance, and, in the instance of damage to the mortgaged property of the corporation caused by acts of God, to the extent of the amount in excess of insurance recovery as shall be required to restore the property to its condition prior to the time of the damage;

(B) Then to the payment of interest on and principal of the bonds or other obligations of the corporation secured by the mortgage or deed of trust as they mature and according to the terms of the mortgage or deed of trust; and

(C) Thereafter to the encouragement and promotion of the economic, agricultural, and industrial development of its city, town, or county.

(b) However, revenues of the corporation may be used also to refund the amounts paid by members of the corporation, as evidenced by its register of membership certificates, and the refunds may be made concurrently with the payment of bonds or other obligations of the corporation.

(c) Notwithstanding the fact that refunds from time to time may be made as provided in subsection (b) of this section, no prior legal right to such revenues of the corporation shall ever attach for the purpose of making refunds on membership certificates so long as any bonds or other obligations of the corporation remain outstanding.



§ 15-4-514 - Authority to borrow money, issue bonds, etc.

(a) Each corporation organized under this act is authorized to borrow money and to issue negotiable coupon bonds, or notes, or other obligations for the payment thereof from corporate funds to carry out the purposes for which the corporation is organized.

(b) However, no first lien bonds, notes, or other obligations shall be issued by any corporation organized under the provisions of this act for the purpose of purchasing any equipment or other personal property not used in manufacturing or processing operations.



§ 15-4-515 - Exemption from Arkansas Securities Act.

Whenever any corporation organized under this act borrows money, the bonds of the corporation or its other obligations issued to evidence such indebtedness shall be exempt from the provisions of the Arkansas Securities Act, § 23-42-101 et seq.



§ 15-4-517 - Bond issue -- Terms.

(a) (1) Bonds, notes, or other obligations issued under the provisions of this act shall be issued by the corporation in such form as its directors may provide and shall be executed by the president and the secretary of the corporation and be sealed with its corporate seal.

(2) In the event any of the officers whose signatures appear on any such obligations shall cease to be officers before the delivery thereof, the signatures shall, nevertheless, be valid and sufficient for all purposes the same as if they had remained in office until delivery.

(3) Signatures to interest coupons attached to any such obligation may be lithographed or engraved.

(b) First lien obligations of the corporation shall bear interest at such rate or rates, payable semiannually, and shall be payable at such times and places not exceeding twenty-five (25) years from their date, as shall be prescribed by the corporation.



§ 15-4-518 - Security for bonds.

(a) (1) Such bonds, notes, or other obligations as may be issued by the corporation may be secured by a mortgage or deed of trust of any of the lands of the corporation and the improvements constructed or proposed to be constructed thereon and machinery and equipment installed or to be installed therein.

(2) However, no corporation shall issue first lien obligations under the provisions of this act in excess of eighty percent (80%) of the appraised or cost value duly established of such lands, improvements, machinery, and equipment mortgaged to secure payment of the obligations.

(b) Obligations may be secured additionally by a mortgage or deed of trust on any other personal property of the corporation, by a pledge of the revenues of the corporation derived from the properties mortgaged to secure the obligations, and by a pledge of any and all other income of the corporation.



§ 15-4-520 - Excess funds.

(a) Any funds remaining with the corporation in excess of the amount necessary to finance a project, including the cost of lands, buildings, and facilities and other expenses necessary to its completion, shall be used by the corporation to reduce the amount of its first lien obligations.

(b) For this purpose, the corporation shall call its first lien obligations for payment in inverse numerical order not later than the next interest payment date after completion of the project.



§ 15-4-521 - Sale of obligations.

(a) Obligations of the corporation may be sold at public or private sale as the corporation shall determine.

(b) (1) No first lien obligations may be sold for less than par on the basis of interest thereon at the rate of ten percent (10%) per annum.

(2) However, any obligation of the corporation may be sold with the privilege of conversion into obligations bearing a lower rate or rates of interest on such terms that the corporation shall receive no less and pay no more than substantially the same that it would have received and paid had no conversion been effected.

(c) Any conversion of obligations must be approved by the trustee provided in the deed of trust given to secure the payment of the obligations.

(d) No brokerage, agent's fees, or commissions of any kind for securing a purchaser of the bonds shall be allowed.

(e) Obligations may be sold and delivered at one (1) time or in parcels as funds are needed.

(f) The proceeds derived from the sale of obligations of the corporation shall be used exclusively for the purpose for which issued.



§ 15-4-522 - Refunding obligations.

(a) Any corporation organized under this act shall have the right to refund its outstanding obligations at any time.

(b) All refunding obligations shall state on their face that they are refunding obligations, and no refunding obligations shall be issued until the debt refunded is cancelled simultaneously with the issue of the refunding obligations, either:

(1) By the surrender of the obligations being refunded; or

(2) If the outstanding obligations are redeemable before maturity and have been called for redemption, by the deposit of the money for their payment on presentation according to the terms of the call, in trust, with the paying agent for the obligations to be refunded; or

(3) By a combination of methods set out in subdivisions (b)(1) and (2) of this section.



§ 15-4-523 - Authorized investors.

(a) Any city or town in this state or any board, commission, or other authority duly established by ordinance of any such city or town or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such city or town may invest any of its funds not immediately needed for its purposes in the bonds or other obligations of any industrial or economic development corporation having its principal office in the county in which any such city or town is located.

(b) The board of trustees of any retirement system created by the General Assembly, in its discretion, may invest its funds in first lien coupon bonds of any corporation organized under the provisions of this act.



§ 15-4-524 - Tax exemptions.

Interest on bonds or other obligations issued in accordance with the provisions of this act shall be exempt from all state income taxes and the principal thereof from inheritance taxation.



§ 15-4-525 - Dissolution.

(a) Any corporation organized under this act, after the payment in full and cancellation of its bonds and other obligations issued under the provisions of this act or the deposit in trust with the trustee provided in the deed of trust given to secure the payment of all such obligations of a sum of money sufficient for the purpose, may dissolve by a majority vote of the members present in person or by proxy at any regular meeting or at any special meeting of its members called for that purpose.

(b) A certificate of dissolution shall be signed by the president or vice president and attested to by the secretary certifying to the dissolution and stating that they have been authorized to execute and file the certificate by vote cast in person or by proxy by a majority of the members of the corporation.

(c) A certificate of dissolution shall be executed, acknowledged, filed, and recorded in the same manner as the original articles of incorporation of a corporation organized under this act.

(d) As soon as the Secretary of State shall have accepted the certificate of dissolution for filing and issued a certificate of dissolution, the corporation shall be deemed to be dissolved.

(e) However, the corporation shall continue for the purpose of paying, satisfying, and discharging any other existing liabilities or obligations, collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name.

(f) Any assets remaining after all liabilities or other obligations of the corporation have been satisfied or discharged shall be distributed pro rata among the members of the corporation at the time of the filing of the certificate of dissolution.

(g) Any corporation which purports to have been incorporated under this act but which has not complied with all of the requirements for legal corporate existence and which does not have outstanding and unpaid any bonds or other obligations authorized to be issued under the provisions of this act, nevertheless may file a certificate of dissolution in the same manner as a validly existing corporation.

(h) The certificate of dissolution, in such case, may be authorized by a majority of the incorporators or directors at a meeting called by any incorporator upon ten (10) days' notice mailed to the last known post office address of each incorporator or director and held at the principal office of the corporation named in the articles of incorporation.






Subchapter 6 - -- Industrial Revenue Bond Guaranty Law

§ 15-4-601 - Title.

This subchapter shall be referred to and may be designated as the "Industrial Revenue Bond Guaranty Law".



§ 15-4-602 - Definitions.

As used in this subchapter:

(1) "Act No. 9 bonds" means revenue bonds issued in accordance with the provisions of the Municipalities and Counties Industrial Development Revenue Bond Law, § 14-164-201 et seq.;

(2) "ADFA bonds" means revenue bonds and direct loans, including bond anticipation loans, issued by the Arkansas Development Finance Authority in accordance with the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316;

(3) "Amortization payments" means periodic, which may be monthly, semiannual, annual, etc., payments of interest, and payments of principal, whether the principal is payable in installments or otherwise, including principal required to be prepaid upon the happening of certain events, as required by an Act No. 9 bond or Arkansas Development Finance Authority indenture or resolution; and

(4) "User" means the lessee or other principal user of the industrial project to be financed, in whole or in part, with the proceeds of Act No. 9 bonds or ADFA bonds.



§ 15-4-603 - Arkansas Economic Development Council empowered to grant or deny guaranty bonds.

The Arkansas Economic Development Council, called the "council", in addition to all the duties and functions defined in §§ 15-4-101, 15-4-102, 15-4-201 -- 15-4-204, 15-4-206, 15-4-209 -- 15-4-212, and 15-4-501 -- 15-4-525, is empowered to approve or deny by majority vote of the membership of the council the guaranty as provided in this subchapter of amortization payments on Act No. 9 bonds or ADFA bonds, subject to the provisions, restrictions, and conditions set forth in this subchapter.



§ 15-4-604 - When bonds may be guaranteed -- Standards and regulations for evaluations.

(a) Amortization payments on Act No. 9 bonds and ADFA bonds may be guaranteed in instances when:

(1) Substantial employment is involved;

(2) The total principal amount of all outstanding Act No. 9 bonds and ADFA bonds under guaranty is not in excess of one hundred million dollars ($100,000,000);

(3) No one (1) issue or series of Act No. 9 bonds or ADFA bonds guaranteed under this section shall exceed five million dollars ($5,000,000) in principal amount;

(4) The user of the industrial project involved is not permitted to purchase or own at any time any of such bonds; and

(5) The user is found to be financially responsible and the full payment of the interest and principal amount of the bonds may reasonably be expected.

(b) The Arkansas Economic Development Council shall promulgate standards and regulations for the evaluation of the financial condition and business history of users.



§ 15-4-605 - Revenue Bond Guaranty Reserve Account -- Investment of funds.

(a) The Arkansas Economic Development Council is authorized to:

(1) (A) Establish a Revenue Bond Guaranty Reserve Account, sometimes referred to in this subchapter as the "account", in any Arkansas bank that is a member of the Federal Deposit Insurance Corporation.

(B) Each account shall be in the name of the council, and the amount thereof in excess of that insured by the Federal Deposit Insurance Corporation must be secured by direct obligations of the United States or general obligations of the State of Arkansas or political subdivisions thereof; and

(2) (A) Invest funds in the account in either direct obligations of the United States or certificates of deposit issued by an Arkansas bank or banks.

(B) All moneys received by the council under and pursuant to the provisions of this subchapter shall be deposited as and when received in the account.

(C) It is the intent of this subchapter that idle funds in the account shall be invested in direct obligations of the United States or certificates of deposit issued by an Arkansas bank or banks, as provided in this section, in order that maximum interest return may be received by the account.

(b) All moneys now or hereafter deposited in, or paid to the council for deposit in, the account are specifically declared to be cash funds, received from sources other than taxes, restricted in their use. These moneys shall not be deposited in the State Treasury but shall be deposited in one (1) or more banks, as set forth in subsection (a) of this section.



§ 15-4-606 - Evidence to support guaranty -- Review of applications.

(a) (1) (A) Each county or municipality requesting a guaranty under this subchapter shall submit to the Arkansas Economic Development Council evidence showing conformity with §§ 14-164-201 -- 14-164-206 and 14-164-208 -- 14-164-224 and such other supporting documents as the council shall require. The application and documentation may be submitted by the user of the industrial project involved.

(B) When a guaranty is requested with respect to Arkansas Development Finance Authority bonds, the Arkansas Development Finance Authority shall submit to the council evidence showing conformity with §§ 15-5-101 -- 15-5-105, 15-5-201 -- 15-5-211, and 15-5-301 -- 15-5-316 and such other supporting documents as the council shall reasonably require.

(2) (A) All applications for guaranties shall be accompanied by a one-time premium payment to the Revenue Bond Guaranty Reserve Account in an amount equal to whichever is the larger amount of either:

(i) Three percent (3%) of the amount of the total principal and interest requirements from date of issuance to maturity of the Act No. 9 bonds or authority bonds guaranteed; or

(ii) Five percent (5%) of the principal amount of the Act No. 9 bonds or authority bonds guaranteed.

(B) The premium payment may be collected by the county or municipality or the authority from the lessee of the industrial project involved.

(b) (1) All applications filed with the council under the provisions of this subchapter shall first be reviewed by the appropriate designated staff officials of the council or by a committee consisting of members of the council for preliminary review and recommendation prior to being submitted for consideration by the council.

(2) (A) All applications submitted to the council and all supporting documents, instruments, proposed contracts, estimated costs, or other evidence submitted therewith shall be confidential and shall not be open to public review except as provided in this section.

(B) All staff meetings or meetings of the review committee of members of the council established for the purpose of giving preliminary review of such applications shall be confidential and shall not be open to the public.

(3) Upon conclusion of the preliminary review of each request for a guaranty under this subchapter, if the request for guaranty is submitted to the council with a recommendation that it be approved, the application and all supporting documents, including the findings and the recommendations resulting from the staff or review committee thereof, shall be an open public record available for inspection during all regular business hours.

(4) In the event that an application from a municipality or county or the authority requesting a guaranty under this subchapter is not recommended for approval by the council, that application and all supporting documents, including all findings and recommendations in regard thereto by the staff or review committee, shall continue to be confidential and not open to public inspection.

(5) The municipality or county or the authority shall be notified in writing of any staff or review committee determination that the application is not being submitted to the council with a recommendation that it be approved. This notice shall advise the municipality or county or the authority that the application will be kept confidential unless the municipality or county or the authority, within thirty (30) days from the date of receipt of the written notice, shall file a petition with the council requesting that the council hold a hearing in regard to the application. In this event, the application and all supporting documents shall become public information available for public inspection.

(c) The membership of a review committee, when acting in that capacity, shall never be considered to constitute a quorum of the council for the purpose of approving an application for guaranty under this subchapter.

(d) No provision of this section shall be interpreted to create any private right against any member of the council or any member of its staff.



§ 15-4-607 - Power to accept grants.

The Arkansas Economic Development Council is authorized to accept grants to its Revenue Bond Guaranty Reserve Account from any federal agencies, municipalities, corporations, foundations, individual donees, or authorities.



§ 15-4-608 - Guaranty agreement provisions.

Guaranty agreements entered into by the Arkansas Economic Development Council under the provisions of this subchapter with respect to Act No. 9 bonds issued by any municipality or county or the Arkansas Development Finance Authority shall provide, among other things, that:

(1) (A) The council guarantees and the council is required to use the funds on deposit in the Revenue Bond Guaranty Reserve Account to meet amortization payments as guaranteed under this subchapter as the payments become due in the event and to the extent the issuer of the bonds is unable to meet such payments in accordance with the terms of the bond indenture when called on to do so by the trustee of the bondholders.

(B) Whenever the council, acting under the terms of the guaranty agreement, deems it necessary to assume the obligation of maintenance of any building or facility, the amortization payments of which the council has guaranteed under the provisions of this subchapter, the council may use funds on deposit in the account to pay insurance and maintenance costs required for the preservation of the building or facility and to protect the reserve account from loss or to minimize losses in such manner as deemed necessary and advisable by the council; and

(2) (A) The guaranty shall not be a general obligation of the council or of the State of Arkansas but shall be a special obligation. In no event shall the guaranty constitute an indebtedness of the council or of the State of Arkansas within the meaning of any constitutional or statutory limitation.

(B) Each guaranty agreement shall:

(i) Have plainly stated on the face thereof that:

(a) It has been entered into under the provisions of this subchapter;

(b) It does not constitute an indebtedness of the council or the State of Arkansas within any constitutional or statutory limitation; and

(c) The full faith and credit of the State of Arkansas or any of its revenues are not pledged to meet any of the obligations of the council under such a guaranty agreement; and

(ii) State that the obligation of the council under the guaranty shall be limited to the funds available in the account as authorized in this subchapter.



§ 15-4-609 - Regulations.

(a) The Arkansas Economic Development Council is authorized and directed to conduct such investigation as it may determine necessary for the promulgation of regulations to govern the operation of the guaranty program authorized by this subchapter.

(b) These regulations shall include the restrictions and conditions imposed by this subchapter, including particularly those set forth in §§ 15-4-604 and 15-4-608. The regulations may include such other additional provisions, restrictions, and conditions as the council, after the investigation referred to in subsection (a) of this section, shall determine to be proper to achieve the most effective utilization of the guaranty program authorized by this subchapter. This may include, without limitation, a detailing of the remedies that must be exhausted by the bondholders or a trustee acting in their behalf prior to calling upon the council to perform under its guaranty agreement and the subrogation or other rights of the council with reference to the industrial project and its operation in the event the council makes payment pursuant to the applicable guaranty agreement.

(c) In this regard, the council is expressly authorized to enter into such agreements and otherwise take such action as may be necessary to exercise the authority conferred by this subchapter or to evidence the exercise thereof.

(d) The regulations promulgated by the council to govern the operation of the guaranty program shall contain specific provisions with respect to the rights of the council to enter, take over, and manage the industrial development properties upon default. These regulations shall set forth the respective rights of the council and the bondholders in regard thereto.

(e) Such regulations shall be in conformity with §§ 14-164-201 -- 14-164-206, 14-164-208 -- 14-164-224, 15-5-101 -- 15-5-105, 15-5-201 -- 15-5-211, and 15-5-301 -- 15-5-316.






Subchapter 7 - -- Industrial Development Guaranty Bond Act

§ 15-4-701 - Title.

This subchapter shall be known and may be cited as the "Industrial Development Guaranty Bond Act".



§ 15-4-702 - Authority to use Arkansas Economic Development Council moneys if account is insufficient.

If the Arkansas Economic Development Council shall at any time determine that the moneys in the Revenue Bond Guaranty Reserve Account, sometimes referred to in this subchapter as "account", created and being maintained pursuant to the provisions of the Industrial Revenue Bond Guaranty Law, § 15-4-601 et seq., are not or will not be sufficient to meet the obligations of the account, the council is authorized to use the necessary amount of any available moneys that it may have which are not needed for or committed to other authorized functions and purposes of the council then or in the foreseeable future. Any such moneys so used may be reimbursed out of the account if and when there are moneys therein available for the purpose.



§ 15-4-703 - Authority to issue bonds -- Arkansas Economic Development Council determinations.

(a) If at the time there are no other available moneys to meet the then-present or reasonably projected obligations of the Revenue Bond Guaranty Account, the Arkansas Economic Development Council shall proceed promptly to issue bonds, as authorized in this subchapter, in such principal amounts as may be necessary to enable the council to meet, as and when due, all obligations of the account.

(b) The authority to issue bonds shall be a continuing authority that may be exercised from time to time.

(c) Determination of when additional moneys will be needed for the account, the amounts that will be needed, the availability or unavailability of other moneys, the necessity for the issuance of bonds, and the principal amounts of bonds to be issued shall be made solely by the council in the exercise of its discretion.



§ 15-4-704 - Authorizing resolution -- Bond issuance, form, and contents.

(a) The bonds shall be authorized by resolution of the Arkansas Economic Development Council.

(b) The bonds may be issued at one (1) time or in series from time to time. If in series, the initial series shall be designated "Series A" and subsequent series shall be designated in alphabetical order.

(c) All bonds issued under this subchapter, regardless of series, shall be on a parity as to lien, pledge, and security.

(d) The bonds may:

(1) (A) Be coupon bonds payable to bearer or may be registrable as to principal only with interest coupons or may be registrable as to both principal and interest without coupons, and may be made exchangeable for bonds of another denomination.

(B) The bonds of another denomination may in turn be either coupon bonds payable to bearer or coupon bonds registrable as to principal only or bonds registrable as to both principal and interest without coupons; and

(2) Be in such form and denomination, may have such date or dates, may be stated to mature at such times, may bear interest payable at such times and at such rate or rates, provided that no bond may bear interest at a rate exceeding ten percent (10%) per annum, may be made payable at such places within or without the State of Arkansas, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the commission shall determine.

(e) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownership, as set forth in subsection (d) of this section.

(f) The authorizing resolution may contain any other terms, covenants, and conditions that the council determines are desirable, including, without limitation, those pertaining to the:

(1) Maintenance of various funds and reserves;

(2) Nature and extent of the security;

(3) Custody and application of the proceeds of the bonds;

(4) Collection and disposition of revenues; and

(5) Rights, duties, and obligations of the council and of the holders and registered owners of the bonds.



§ 15-4-705 - Trust indenture.

(a) The resolution authorizing the issuance of bonds may provide for the execution of a trust indenture by the Arkansas Economic Development Council with a bank or trust company within or without the State of Arkansas.

(b) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the council, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, and the rights, duties, and obligations of the council and of the holders and registered owners of the bonds.



§ 15-4-706 - Execution and delivery of bonds.

(a) The bonds shall be executed by the facsimile signature of the Chair of the Arkansas Economic Development Council and by the manual signature of the Director of the Arkansas Economic Development Commission.

(b) Interest coupons attached to the bonds shall be executed with the facsimile signature of the chair.

(c) Delivery of the bonds and coupons so executed shall be valid notwithstanding any change in persons holding such offices occurring after the bonds have been executed.



§ 15-4-707 - Temporary notes or bonds.

Temporary notes or bonds conforming generally to the provisions of this subchapter, exchangeable for definitive bonds, may be issued in the discretion of the Arkansas Economic Development Council.



§ 15-4-708 - Sale of bonds.

(a) The bonds shall be sold at public sale on sealed bids.

(b) Notice of the sale shall be published one (1) time a week for three (3) consecutive weeks in a newspaper published in the City of Little Rock and having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale.

(c) The award, if made, shall be to the bidder whose bid results in the lowest net interest cost, determined by computing the aggregate interest cost at the rate bid and deducting any premium or adding the amount of any discount.



§ 15-4-709 - Arkansas Economic Development Council obligations -- Deposit of revenues and net proceeds.

(a) All bonds issued under this subchapter shall be obligations of the Arkansas Economic Development Council only and shall not be obligations of the State of Arkansas and shall not be secured by a lien on any revenues of the State of Arkansas.

(b) The bonds shall be payable from the Guaranty Bond Fund created by this subchapter and the revenues which, pursuant to the provisions of this subchapter, are to be deposited therein.

(c) It shall be stated on the face of each bond that it has been issued under the provisions of this subchapter.

(d) The net proceeds, meaning gross proceeds less all expenses of authorizing and issuing the bonds which shall be first paid out of the proceeds, of all bonds issued under this subchapter shall be deposited into the Revenue Bond Guaranty Reserve Account, except that accrued interest paid by the purchaser shall be deposited in the fund.



§ 15-4-710 - Notice to State Board of Finance -- Disposition of bond debt service amount.

(a) The Arkansas Economic Development Council shall notify the State Board of Finance or the appropriate officer, board, or agency then having jurisdiction over the moneys involved when it has determined to issue bonds under this subchapter and the amount that will be needed each month after the bonds are issued to provide for the payment, when due, of interest, principal, trustee's and paying agent's fees and any other necessary expenses and to provide for the establishing and maintaining of reserves, if the council determines to establish reserves. The monthly amount is referred to in this section as the "bond debt service amount".

(b) After receipt of notice, the board or the appropriate officer, board, or agency then having jurisdiction over the moneys involved shall set aside the bond debt service amount out of interest derived from the investment of state funds pursuant to § 19-3-219 [repealed].

(c) The bond debt service amount shall not be deposited or deemed to be a part of the State Treasury for purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provision but shall be paid directly to the council for deposit in a special fund of the council in a bank or trust company selected by the council designated "Guaranty Bond Fund", also known as the "fund".

(d) Moneys in the fund shall be used to pay interest, principal, trustee's and paying agent's fees and to establish and maintain reserves all as shall be specified by the council in the resolution or trust indenture authorizing and securing the bonds.

(e) The interest earnings, meaning the bond debt service amount transferred directly to the council, are declared to be cash funds restricted in their use and dedicated and to be used solely as authorized in this subchapter.

(f) So long as any bonds issued under this subchapter are unpaid, no changes shall be made in laws of the State of Arkansas which would or could result in the council's not receiving as cash funds amounts of interest equaling the bond debt service amount.






Subchapter 8 - -- Arkansas Enterprise Zone Act of 1989



Subchapter 9 - -- Arkansas Development Finance Corporation Act

§ 15-4-901 - Title.

This subchapter shall be referred to and may be cited as the "Arkansas Development Finance Corporation Act".



§ 15-4-902 - Purposes.

The purposes of each development finance corporation organized under the provisions of this subchapter shall be to:

(1) Promote, stimulate, develop, and advance the business prosperity and economic welfare of the State of Arkansas and its citizens;

(2) Encourage and assist, through loans, investments, or other business transactions in the location of new business and industry in this state and rehabilitate and assist existing business and industry;

(3) Stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state;

(4) Provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state;

(5) Cooperate and act in conjunction with other public or private organizations in the promotion and advancement of industrial, commercial, agricultural, and recreational development in this state; and

(6) Provide financing for the promotion, development, and conduct of all kinds of business activity in this state.



§ 15-4-903 - Definitions.

As used in this subchapter:

(1) "Board" means the State Banking Board;

(2) "Capital corporation" or "development finance corporation" means a corporation authorized to be organized under the provisions of this subchapter;

(3) "Commissioner" means the Bank Commissioner; and

(4) "Person", as used in § 15-4-922, includes a natural person, firm, association, corporation, joint-stock company, trust, and trust estate.



§ 15-4-904 - Construction.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 15-4-905 - Supervision.

(a) Each development finance corporation organized under the provisions of this subchapter shall be subject to the supervision, examination, and control of the Bank Commissioner. It shall make such reports of its condition to the commissioner as the commissioner shall prescribe.

(b) The commissioner is authorized to charge each development finance corporation under the commissioner's supervision assessment fees in order to defray the expenses of department supervision and examination at the rate of forty-five dollars ($45.00) per examiner per hour of examination.



§ 15-4-906 - Articles of incorporation.

(a) The articles of incorporation for any development finance corporation organized under the provisions of this subchapter shall state:

(1) The name of the corporation. The name shall include the words "capital corporation" or "development finance corporation" and such other designation as necessary to distinguish it from any subsequent development corporation which may be organized under the provisions of this subchapter and to distinguish it from any other corporation organized and existing under the laws of the State of Arkansas;

(2) The purpose for which the corporation is formed;

(3) The period of duration of the corporation, which may be perpetual or limited;

(4) The address of its principal office and the name and address of its agent upon whom process may be served;

(5) The total number of shares of common stock which the corporation is authorized to issue. The number shall be not less than one thousand (1,000) shares of common stock having a par value of one hundred dollars ($100) per share;

(6) The total number of shares of preferred stock which the corporation is authorized to issue. The number shall be not less than thirty-six thousand (36,000) shares of preferred stock having a par value of twenty-five dollars ($25.00) per share;

(7) In addition to the ex officio directors, the number of directors, not fewer than six (6) nor more than fifteen (15), to be elected at the annual meeting of the holders of common stock, the terms of office of the directors, and any provisions desirable for staggering their terms of office, except that the terms of office of directors and other matters pertaining to the directors may be provided in the bylaws of the corporation;

(8) The names and addresses of the incorporators who, with the ex officio directors, shall manage the affairs of the corporation until the first meeting of the holders of the common stock; and

(9) Any provisions not inconsistent with law which the incorporators may choose to insert for the regulation of the business and the conduct of the affairs of the corporation.

(b) It shall not be necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this subchapter.



§ 15-4-907 - Application for preliminary approval.

Any fifteen (15) or more qualified natural persons, all of whom shall be bona fide residents of this state and among whom each of the congressional districts in the state shall have at least one (1) representative and who desire to associate themselves for the purpose of establishing and operating a development finance corporation, may subscribe, acknowledge, and file with the Bank Commissioner for preliminary approval proposed articles of incorporation, in duplicate, as authorized by § 15-4-906.



§ 15-4-908 - Preliminary investigation.

As soon as practicable after the receipt of the articles of incorporation, the Bank Commissioner shall, from the best source of information at his or her command:

(1) Ascertain the qualifications, character, and general fitness of the applicants and their standing in their respective communities; and

(2) Determine whether public convenience and necessity require a development finance corporation.



§ 15-4-909 - Preliminary approval.

If the Bank Commissioner is satisfied that the applicants are bona fide residents of the state, that each of the congressional districts in the state is represented by at least one (1) applicant, that the applicants have the confidence of their respective communities, that public convenience and necessity require a development finance corporation, and that the proposed articles of incorporation conform to the provisions of § 15-4-906, the commissioner shall issue his or her certificate approving the articles of incorporation and authorizing the applicants to proceed with the organization of the development finance corporation.



§ 15-4-910 - Organization.

Upon receipt of the certificate of preliminary approval, the applicants may proceed to complete the organization of the development finance corporation, to obtain subscriptions for and payment of its capital stock, and to do all other things necessarily incidental and preliminary to its transacting business.



§ 15-4-911 - Certificate of organization.

(a) When the applicants shall have completed the organization of the proposed development finance corporation, they shall file with the Bank Commissioner a certificate of organization executed by the president of the development finance corporation, attested by its secretary, and with its seal affixed thereto, certifying:

(1) The names and addresses of all of its subscribers of common stock, the number of shares subscribed, and the number of shares fully paid for by each;

(2) The total number of shares of common stock subscribed but not fully paid for;

(3) The total number of shares of common stock paid in full;

(4) The total number of shares of preferred stock subscribed but not fully paid for;

(5) The total number of shares of preferred stock paid in full;

(6) The name and address of the depository or the names and addresses of the depositories, if more than one (1), holding on deposit the funds of the development finance corporation; and

(7) The names and addresses of the officers, directors, and members of the executive committee, if any, of the development finance corporation.

(b) The certificate of organization of the applicant shall be accompanied by the certificate of the named depository or by the certificates of the named depositories, if more than one (1), certifying the amount of the funds on deposit to the credit of the development finance corporation.

(c) The certificate of organization shall be accompanied also by any bylaws or by any regulations which may have been adopted by the directors of the corporation.



§ 15-4-912 - Final investigation and approval by the board.

(a) Immediately upon the filing of the certificate of organization by the applicants, the Bank Commissioner shall submit to the State Banking Board the proposed articles of incorporation and the certificate of organization of the applicants.

(b) As soon as practicable thereafter, the board shall direct the commissioner to issue the applicants a certificate of incorporation in such form as it may prescribe, if the board, from the best source of information at its command, determines that:

(1) Public convenience and necessity continue to require the development finance corporation;

(2) The holders of the fully paid common stock of the development finance corporation are at least one hundred (100) in number;

(3) All of the subscribers of the common stock of the development finance corporation are qualified natural persons and bona fide residents of the State of Arkansas;

(4) Each congressional district in the state is represented by at least ten percent (10%) of the fully paid common stock of the development finance corporation and by at least one (1) member of the board of directors;

(5) Not less than one hundred thousand dollars ($100,000) of common stock has been subscribed and fully paid for;

(6) Not less than nine hundred thousand dollars ($900,000) of preferred stock has been subscribed and fully paid for; and

(7) The bylaws and regulations submitted, if any, are in conformity with the articles of incorporation and the provisions of this subchapter, are not contrary to the laws of this state, and are otherwise satisfactory.

(c) The commissioner shall return to the applicants one (1) of the copies of the articles of incorporation theretofore submitted to him or her by the applicants, upon which copy he or she shall have endorsed the fact of the issuance by him or her of the certificate of incorporation.

(d) If bylaws and regulations are submitted and are found satisfactory by the board, the commissioner shall issue his or her certificate of approval thereof.



§ 15-4-913 - Beginning of corporate existence -- Certificate as evidence.

(a) Upon the issuance of the certificate of incorporation by the Bank Commissioner, the corporate existence of the development finance corporation shall begin.

(b) The certificate of incorporation shall be conclusive evidence, except as against the state, that all conditions precedent required to be performed by the applicants have been complied with and that the development finance corporation has been incorporated under this subchapter.

(c) A copy of the articles of incorporation so endorsed by the commissioner, as prescribed in § 15-4-912, shall be filed for recordation in the office of the county clerk in the county in which the principal office of the development finance corporation is located.



§ 15-4-914 - Amendment to articles of incorporation.

(a) A corporation organized under the provisions of this subchapter may amend its articles of incorporation by a majority vote of the stock, represented in person or by proxy at any regular meeting or at any special meeting of the holders of the common stock called for that purpose.

(b) The power to amend shall include the power to accomplish any desired change in the provisions of the articles of incorporation and to include any purpose, power, or provision authorized to be included in the original articles of incorporation or by any amendment to this subchapter.

(c) Articles of amendment signed by the president or vice president and attested by the secretary certifying to such amendment and its lawful adoption shall be executed, acknowledged, and filed with the Bank Commissioner and when approved by the State Banking Board recorded with a certificate of the commissioner approving the articles of amendment in the same manner as the original articles of incorporation.

(d) As soon as the commissioner shall issue his or her certificate of amendment, the amendment or amendments shall be in effect.



§ 15-4-915 - Management of corporation -- Voting and transfer of common stock.

(a) Only the holders of common stock, through the board of directors, shall manage the affairs of the corporation. Each holder of common stock shall be entitled to one (1) vote, in person or by proxy, for each share of common stock held by him or her and, in voting for the directors of the corporation, shall be entitled to exercise the right of cumulative voting, except that ex officio directors shall be excluded from any calculation with respect to cumulative voting.

(b) In the event of the transfer of shares of common stock, whether by act of the holder or by operation of law, the names of the proposed transferees shall be submitted to the directors of the development finance corporation and the directors may refuse to approve the transfer. In this event, the development finance corporation shall have the option to purchase the shares of common stock at par. Shares of common stock so purchased shall be cancelled and shares in lieu thereof may be reissued and sold by the corporation. In the event that the directors do not purchase the shares of common stock subject to transfer, the shares of common stock then may be transferred without the approval of the directors.

(c) (1) (A) In addition to the directors elected by the holders of common stock of a development finance corporation, the Director of the Arkansas Economic Development Commission, the President of the Arkansas Development Finance Authority, and the Executive Director of the Arkansas Science and Technology Authority or persons holding similar executive positions in any agency or instrumentality succeeding thereto shall be ex officio members of the board of directors of each corporation created under this subchapter.

(B) Ex officio directors shall have all rights, duties, and obligations of a director except that their terms of office shall be concurrent with their employment in the position by the respective agencies and shall be deemed to have resigned as a director of the corporation when such employment is terminated.

(C) The successor to such a person shall become a director without further action by the board of directors upon receipt of written notice by the president of the corporation from the chair of the board or commission of the respective agency that the person has become so employed.

(2) It shall not be necessary to amend the articles of incorporation of any development finance corporation organized and existing prior to the enactment of this provision, and the provisions of this subsection shall be applicable to all such corporations on March 27, 1985.



§ 15-4-916 - Powers.

In furtherance of the purposes set out in § 15-4-902, each corporation organized under this subchapter shall have the power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have perpetual succession unless a limited period of duration is stated in its articles of incorporation;

(3) To adopt a corporate seal, which may be altered at pleasure, and to use it or a facsimile thereof as required by law;

(4) Within the limitations hereinafter imposed and in the manner hereinafter prescribed, to borrow money and otherwise contract indebtedness, to issue its bonds, notes, debentures, or other obligations therefor with or without security, and, if with security, to secure the payment thereof by mortgage, pledge, or deed of trust on all or any part of its property, assets, revenues, or income;

(5) To purchase, receive, lease as lessee, or in any other manner acquire, own, hold, maintain, sell, exchange, and use any and all real and personal property or any interest therein;

(6) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property or assets;

(7) In the exercise of good judgment, to make sound and prudent loans to any person, firm, corporation, joint-stock company, association, or trust and to establish and regulate the terms and conditions with respect to any such loans and the charges for interest and service connected therewith, consistent with the provisions of this subchapter;

(8) To purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of bonds, securities, or evidences of indebtedness created by any other corporation of this state or any other state or government or created by any individual, unincorporated association, trust estate, improvement district, or government or municipal agency of any character;

(9) To purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the shares of the capital stock of any other corporation of this or any other state or government subject to such restrictions and limitations, if any, as may be imposed by the laws of this or any other state in which the corporation may do business, and while owner of such stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon;

(10) To make any and all contracts necessary or convenient for the exercise of the powers granted in this subchapter;

(11) To elect or appoint officers, agents, and employees of the corporation and to define their duties and fix their compensation;

(12) To conduct its business and to have officers within or without the state;

(13) To accept gifts or grants of money, service, or property, real or personal;

(14) With the approval of the board, by action of the directors of the corporation, to make and alter bylaws and regulations not inconsistent with the articles of incorporation or with the laws of this state for the administration and regulation of the affairs of the corporation;

(15) To encourage and promote the cultural, industrial, economic, and recreational development of the State of Arkansas;

(16) To do and perform any and all acts and things and to have and exercise any and all powers as may be necessary, convenient, or appropriate to effectuate the purpose for which the corporation is organized; and

(17) (A) To assist minority businesses in obtaining loans or other means of financial assistance.

(B) The terms and conditions of the loans or financial assistance, including the charges for interest and other services, will be consistent with the provisions of this subchapter.

(C) In order to comply with this requirement, efforts must be made to solicit for review and analysis proposed minority business ventures.

(D) Basic loan underwriting standards will not be waived to inconsistently favor minority persons or businesses, or both, from the intent of the corporation's lending practices.



§ 15-4-917 - Corporation to be nonprofit -- Use of revenues.

(a) Each corporation organized under the provisions of this subchapter shall be operated without profit to its members. No dividends shall be declared at any time on the common or preferred stock of such a corporation.

(b) All revenues of the corporation shall be devoted to the payment of interest on the bonds of the corporation, to the maintenance of reserves, to the establishment and maintenance of a sinking fund for the retirement of debentures, and to transfers to earned surplus, substantially in the order named, but as may be more fully provided in the bylaws of the corporation.



§ 15-4-918 - Liability of directors and officers.

The directors and officers of the development finance corporation organized under the provisions of this subchapter shall not be responsible for losses unless the losses shall have been occasioned by the willful misconduct of such directors or officers.



§ 15-4-919 - Retirement of preferred stock.

(a) The outstanding preferred stock of a corporation authorized and issued as provided in this subchapter shall be retired from time to time from the proceeds received by the corporation from the issuance and disposal of its debentures, as provided in this subchapter, and until all of the issued and outstanding preferred stock of the corporation shall have been retired, all proceeds of the corporation received from the issuance and disposal of its debentures must be used for the retirement of the outstanding preferred stock of the corporation.

(b) Such preferred stock shall be retired by lot, and the procedure for determining the preferred stock so to be retired and for its retirement may be provided in the bylaws of the corporation.

(c) Preferred stock of the corporation retired as provided in this section shall be cancelled and shall not be reissued.



§ 15-4-920 - Exemption from the Arkansas Securities Act.

The bonds and all other obligations issued by any development finance corporation organized and existing under the provisions of this subchapter shall be exempt from the provisions of the Arkansas Securities Act, § 23-42-101 et seq.



§ 15-4-921 - Obligations as negotiable instruments.

All bonds, notes, debentures, and other obligations of a development finance corporation authorized under and issued in compliance with the provisions of this subchapter shall be, shall have, and are declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code, § 4-1-101 et seq.



§ 15-4-922 - Debentures.

(a) Any development finance corporation organized under the provisions of this subchapter may issue debentures which shall be unsecured and noninterest-bearing and which may be payable all at one (1) time or serially over such a period of time as the corporation may provide for each such issue of debentures.

(b) The debentures issued under the provisions of this subchapter shall be issued by the corporation in such form as its directors may provide and shall be executed by the president and secretary of the corporation and be sealed with its corporate seal. In the event any of the officers whose signatures appear on any such obligation shall cease to be officers before the delivery thereof, such signatures nevertheless shall be valid and sufficient for all purposes the same as if they had remained in office until such delivery.

(c) The debentures shall not be offered for sale to the public. Instead, as a condition precedent to the purchase by the development finance corporation of bonds issued by any corporation organized and existing under the provisions of §§ 15-4-101, 15-4-102, 15-4-201 -- 15-4-204, 15-4-206, 15-4-209 -- 15-4-212, and 15-4-501 -- 15-4-525, or as a condition precedent to the purchase by the development finance corporation of any common or preferred stock of any corporation, or as a condition precedent to the loan by the development finance corporation of any sum of money to any person, the development finance corporation may require that the corporation, the bonds or stocks of which are purchased or the person to whom money is loaned, shall purchase from the development finance corporation at par debentures equal to at least five percent (5%) of the amount of the bonds or stocks purchased or the sum of money loaned. The corporation or the person so purchasing the debentures of the development finance corporation shall pledge the debentures so purchased to the development finance corporation as additional security for the payment of the bonds purchased, for the retirement of the stocks purchased, or for the repayment of the loan made by the development finance corporation.

(d) Until all of the preferred stock of the development finance corporation issued and outstanding has been fully retired as provided in this subchapter, the entire proceeds reserved by the corporation from such sales of debentures shall be used exclusively for the retirement of the preferred stock of the corporation.



§ 15-4-923 - Bonds and notes -- Use of earned surplus.

(a) (1) Any development finance corporation organized under the provisions of this subchapter, from time to time, as the conduct of its business requires, may issue and sell at a price not less than par plus accrued interest its bonds or notes not to exceed, in a total aggregate amount outstanding at any one (1) time, ten (10) times the total amount of its fully paid common stock, its fully paid issued and outstanding preferred stock, its debentures issued and outstanding, and the amount of its earned surplus in excess of a reserve set aside therefrom equal in amount to five percent (5%) of the aggregate total amount of loans of the development finance corporation outstanding at any one (1) time.

(2) However, the validity of bonds or notes of the corporation valid at the time of the issuance and delivery shall not thereafter be affected if in excess of such ratio.

(b) (1) The bonds or notes of the development finance corporation shall contain such provisions concerning the limitations, conditions, and security therefor, if any, and shall be in such form and denominations; shall have such dates and maturities; shall bear interest payable at such times and places and at such rates; shall be payable at such places within or without the state; and shall contain such provisions as to registration of ownership, if registration is deemed desirable, all as the directors of the corporation shall determine in conformity with the provisions of this subchapter.

(2) They shall be executed by the president and secretary of the corporation and be sealed with the corporate seal, and, in the event any of the officers whose signatures appear on any such obligation shall cease to be officers before the delivery thereof, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the officers had remained in office until such delivery.

(c) (1) Unless otherwise specifically stated therein, all bonds or notes of a development finance corporation issued under the provisions of this subchapter, irrespective of the date of issue, shall be on a parity as to security and shall be secured by a lien on the entire assets of the corporation. The lien shall be a first lien and superior to all other debts and to all other encumbrances of whatsoever nature on all of the assets of the corporation.

(2) However, the corporation may issue one (1) or more series of bonds or notes of differing parity as to security or specifying a particular lien, pledge, or other security therefor, as the board of directors shall determine.

(d) The earned surplus of the corporation, in whole or in part, in the discretion of the directors of the corporation, may be invested as provided in the bylaws of the corporation and retained in reserve to meet losses and contingencies of the corporation.



§ 15-4-924 - Eligibility for certain investments.

Any city or town in this state, any board, commission, or other authority duly established by ordinance of any city or town, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any city or town may invest any of its funds not immediately needed for its purposes in the bonds of any development finance corporation organized under the provisions of this subchapter.



§ 15-4-925 - Exemption of interest and obligations from certain taxes.

Interest on bonds, notes, or other obligations of any development finance corporation issued under and in accordance with the provisions of this subchapter shall be exempt from all state income taxes and the principal thereof from inheritance taxes.



§ 15-4-926 - Loan policy -- Disposition of funds.

(a) A development finance corporation organized under the provisions of this subchapter shall not lend money when credit is readily available elsewhere. Before granting a loan, the directors of the corporation shall endeavor so far as is reasonably possible to ascertain that the first opportunity to grant the loan has been given to the banks, the insurance companies, and to the other lending institutions of the state.

(b) No development finance corporation organized under the provisions of this subchapter shall receive money on deposit.

(c) The development finance corporation shall not deposit any of its funds in any banking institution unless the institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the directors, exclusive of any director who is an officer or director of the depository so designated.



§ 15-4-927 - Dissolution.

(a) (1) Any corporation organized under this subchapter may dissolve after the:

(A) Payment in full and cancellation of all its bonds and other obligations issued under the provisions of this subchapter; or

(B) Deposit in trust with the respective trustees designated in any deeds of trust given to secure the payment of any such obligations of a sum of money sufficient for the purpose.

(2) Dissolution may be effected by the vote of a majority of the common stock of the corporation, represented in person or by proxy, at any regular meeting or at any special meeting of the holders of the common stock of the corporation called for that purpose.

(b) A certificate of dissolution shall be signed by the president or vice president and attested by the secretary certifying to the dissolution and stating that they have been authorized to execute and file the certificate by a vote cast in person or by proxy by holders of a majority of the common stock of the corporation.

(c) The certificate of dissolution shall be executed, acknowledged, and filed and recorded in the same manner as the original articles of incorporation. As soon as the Bank Commissioner shall have accepted and endorsed on the certificate of dissolution his or her approval thereof, the corporation shall be deemed to be dissolved.

(d) (1) However, the corporation shall continue for the purpose of paying, satisfying, and discharging any other existing liabilities or obligations, collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name.

(2) (A) Any assets remaining after all liabilities or other obligations of the corporation have been satisfied or discharged shall be distributed pro rata first among the then-holders, if any, of the preferred stock of the corporation.

(B) Upon the retirement of the preferred stock of the corporation, if any, at par, any remaining assets of the corporation shall be distributed next, pro rata, among the then-holders of the common stock of the corporation.

(C) Upon the retirement of the common stock of the corporation at par, all remaining assets of the corporation shall be paid into the State Treasury.






Subchapter 10 - -- Arkansas Capital Development Company Act

§ 15-4-1001 - Title.

This subchapter shall be referred to and may be cited as the "Arkansas Capital Development Company Act".



§ 15-4-1002 - Definitions.

(a) As used in this subchapter:

(1) "Articles" means the articles of incorporation, articles of organization, certificate of limited partnership, or any similar document adopted by a capital development company in connection with its formation;

(2) "Board" means the State Banking Board;

(3) "Business law" means:

(A) The Arkansas Business Corporation Act, § 4-27-101 et seq.;

(B) The Small Business Entity Tax Pass Through Act, § 4-32-101 et seq.;

(C) The Uniform Partnership Act, § 4-46-101 et seq.;

(D) The Uniform Limited Partnership Act (2001), § 4-47-101 et seq.;

(E) The Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq.; or

(F) Any other laws related to the formation of business entities;

(4) "Commissioner" means the Bank Commissioner;

(5) "Capital development company" means a capital development company authorized to be organized under this subchapter;

(6) "Development finance corporation" means a development finance corporation organized under the Arkansas Development Finance Corporation Act, § 15-4-901 et seq.;

(7) "Equity capital" means the amount by which the total assets of a capital development company exceed the total liabilities of the company;

(8) "Equity interest" means any share of stock, limited liability company interest, partnership unit of ownership, or other evidence of ownership of an entity;

(9) "Financial institution" means any banking corporation or institution, trust company, savings bank, savings and loan association, insurance company, or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds;

(10) "Governing board" means the individual or individuals authorized under applicable business law and the capital development company's governing documents to manage the business of the company;

(11) "Governing documents" means the bylaws, operating agreement, partnership agreement, or other document adopted by the capital development company to govern its conduct; and

(12) "Person" includes any natural person, firm, association, corporation, joint-stock company, trust, trust estate, partnership, limited liability company, joint venture, and any other similar entity authorized by law.

(b) (1) The singular number includes the plural.

(2) The masculine form includes the feminine.



§ 15-4-1003 - Construction.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 15-4-1004 - Application for approval.

(a) Any development finance corporation that desires to establish and operate a capital development company may subscribe, acknowledge, and file in duplicate with the Bank Commissioner an application for approval and proposed articles.

(b) The application for approval shall include a certificate executed by the chief executive officer of the capital development company certifying:

(1) That not less than one hundred thousand dollars ($100,000) of equity interests have been subscribed and fully paid for;

(2) The name and address of the depository or the names and addresses of the depositories, if more than one (1), holding on deposit the funds of the company; and

(3) The names and addresses of the members of the governing board and the officers, managers, and other persons responsible for carrying out the day-to-day operations of the company.

(c) The application for approval shall also be accompanied by any governing documents adopted by the governing board or the subscribers of equity interests of the company.



§ 15-4-1008 - Ex officio members of the governing board.

(a) (1) The Director of the Arkansas Economic Development Council, the President of the Arkansas Development Finance Authority, and the President of the Arkansas Science and Technology Authority, or their respective designees, or persons holding similar executive positions in any agency or instrumentality succeeding thereto, or their respective designees, shall be ex officio members of the governing board of each capital development company created under this subchapter during their respective terms of office.

(2) An ex officio member under subdivision (a)(1) of this section may elect not to serve as a member of the governing board of a capital development company. He or she may change the election at any time.

(b) Ex officio members of the governing board shall have all rights, duties, and obligations of other members of the governing board under the company's governing documents.



§ 15-4-1009 - Liability of governing board and officers.

No member of the governing board and no officer, manager, or other person responsible for carrying out the daily operations of a capital development company shall be responsible for any loss of assets of the company unless the loss was occasioned by the willful misconduct of that person.



§ 15-4-1011 - Investigation and approval by the State Banking Board.

(a) As soon as practicable after the receipt of the application for approval and the articles, the Bank Commissioner shall:

(1) Ascertain the qualifications, character, and general fitness of the applicant and its standing in the community; and

(2) Determine whether public convenience and necessity require a capital development company.

(b) (1) Thereafter, the commissioner shall submit the application and the proposed articles of the company to the State Banking Board.

(2) As soon as practicable thereafter, the board shall direct the commissioner to issue to the company a certificate of organization in whatever form the commissioner may prescribe if the board determines that:

(A) Public convenience and necessity continue to require the capital development company;

(B) Each congressional district in the state is represented by at least one (1) member of the governing board;

(C) Not less than one hundred thousand dollars ($100,000) of equity interests have been subscribed and fully paid for; and

(D) The governing documents submitted, if any, are in conformity with the articles and the provisions of this subchapter, are not contrary to the laws of the state, and are otherwise satisfactory.

(c) If a certificate of organization is issued under subdivision (b)(2) of this section, the commissioner shall return one (1) copy of the articles to the applicant and shall endorse on the face of the articles that the certificate of organization has been issued.



§ 15-4-1012 - Commencement of existence.

(a) Upon the issuance of the certificate of organization by the Bank Commissioner, the existence of the capital development company shall begin.

(b) The certificate of organization shall be conclusive evidence, except as against the state, that all conditions precedent required to be performed by the applicant have been complied with and that the capital development company has been organized under this subchapter and the applicable business law under which it was formed.

(c) A copy of the articles so endorsed by the commissioner as prescribed by § 15-4-1011 shall be filed for recordation in the office of the Secretary of State.



§ 15-4-1013 - Articles.

The articles for any capital development company shall state:

(1) The name of the company. The name shall include the words "Capital Development Company";

(2) The purpose for which the company is formed;

(3) The period of duration of the company, which may be perpetual or limited;

(4) The address of the company's principal office and the name and address of its agent upon whom process may be served;

(5) Any provision required by the applicable business law under which the company is formed; and

(6) (A) Any provision not inconsistent with law that the organizers choose to insert for the regulation of the business and the conduct of the affairs of the company.

(B) It shall not be necessary to state in the articles the powers enumerated in this subchapter.



§ 15-4-1014 - Amendment to articles.

(a) A capital development company may amend its articles in accordance with the applicable business law under which it was formed or with the provisions of its governing documents.

(b) (1) Articles of amendment adopted in accordance with subsection (a) of this section shall be executed by the authorized officers of the company and filed with the Bank Commissioner for approval.

(2) The commissioner shall issue a certificate approving the articles of amendment if the articles of amendment do not violate this subchapter or other applicable law.

(3) An amendment is effective when the commissioner issues the certificate of approval.

(4) The company shall record the articles of amendment and the commissioner's certificate of approval in the same manner as the original articles.



§ 15-4-1015 - Management of a capital development company.

(a) The governing board shall manage the affairs of the capital development company.

(b) (1) If a person desires to transfer an equity interest or the tax credit associated therewith, or both, whether by act of the person or by operation of law, the name or names of the proposed transferees and the terms of the proposed transfer shall be submitted to the governing board of the company.

(2) If the requested transfer is not denied by the governing board of the capital development company within fifteen (15) days from the date of receipt of the name or names of the proposed transferees and the terms of the proposed transfer, the transfer shall be deemed approved by the governing board.

(3) If the governing board refuses to approve the transfer, the company may purchase the equity interest or tax credit, or both, in accordance with the company's governing documents.

(4) Equity interests purchased under subdivision (b)(2) of this section shall be cancelled, and equity interests in lieu thereof may be reissued and sold by the company.

(5) If the governing board approves the transfer, then the equity interest or tax credit, or both, may be transferred.



§ 15-4-1016 - Powers.

(a) The purposes of each capital development company shall be to:

(1) Promote, stimulate, develop, and advance the business prosperity and economic welfare of the State of Arkansas and its citizens;

(2) Encourage and assist through loans, investments, or other business transactions in the location of new business and industry in this state and to assist the growth and expansion of existing business and industry;

(3) Stimulate and assist in the expansion of all kinds of business activity that will tend to promote the business development and maintain the economic stability of this state, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state and, similarly, to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of knowledge-based industry, venture capital, and biotechnology and cultural, industrial, technological, scientific, commercial, agricultural, economic, and recreational development in this state;

(4) Provide financing for the promotion, development, and conduct of all kinds of business activity in this state, including new businesses developed through colleges and universities located in the state and businesses owned by women and minorities; and

(5) Foster the flow of development capital throughout the state.

(b) In furtherance of the purposes stated in subsection (a) of this section and in addition to any powers granted by the applicable business law under which it was formed, each company shall have the power:

(1) To sue and be sued, complain, and defend in its own name;

(2) To have perpetual succession unless a limited period of duration is stated in its articles;

(3) To adopt a seal, which may be altered at pleasure, and to use it or a facsimile thereof as permitted by law;

(4) Within the limitations hereinafter imposed and in the manner hereinafter prescribed, to borrow money and otherwise contract indebtedness, to issue its bonds, notes, debentures, or other obligations with or without security and if with security, to secure the payment thereof by mortgage, pledge, or deed of trust on all or any part of its property, assets, revenues, or income;

(5) To purchase, receive, lease as lessee, or in any other manner acquire, own, hold, maintain, sell, exchange, and use any real and personal property or any interest therein;

(6) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property or assets;

(7) To make loans to any person and to establish and regulate the terms and conditions with respect to any loans and the charges for interest and service connected therewith, consistent with the provisions of this subchapter;

(8) To purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of bonds, securities, or evidences of indebtedness created by any individual or by any other capital development company, corporation, limited liability company, partnership, unincorporated association, trust estate, improvement district, or other entity or any governmental or municipal agency of any character;

(9) To purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of equity interests of any other entity or entities of this or any other state or government, subject to restrictions and limitations, if any, as may be imposed by the laws of this or any other state in which the company may do business and, while owner of an equity interest, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon;

(10) To make any contracts necessary or convenient for the exercise of the powers granted in this subchapter;

(11) To elect or appoint managers, officers, agents, and employees of the company and to define their duties and fix their compensation;

(12) To conduct its business and to have offices within or without the state;

(13) To accept gifts or grants of money, service, or real or personal property;

(14) With the approval of the board and by action of the governing board of the company, to make and alter governing documents in a manner not inconsistent with the articles or with the laws of this state for the administration and regulation of the affairs of the company;

(15) To encourage and promote the cultural, industrial, technological, scientific, commercial, agricultural, knowledge-based industry, venture capital, biotechnology, economic, and recreational development of the State of Arkansas;

(16) (A) To assist minority-owned and women-owned businesses in obtaining loans, venture capital, or other means of financial assistance.

(B) The terms and conditions of loans, venture capital investments, or financial assistance, including the charges for interest and other services, shall be consistent with the provisions of this subchapter.

(C) In order to comply with this requirement, efforts must be made to solicit for review and analysis proposed minority-owned and women-owned business ventures.

(D) The company's investment policies and underwriting standards may not be waived to inconsistently favor minority-owned or women-owned businesses;

(17) With the approval of the board, to make loans to or investments in entities that do not own property or do not have employees located in this state if the loan or investment satisfies one (1) or more of the purposes stated in subsection (a) of this section; and

(18) To do and perform any and all acts and things and to have and exercise any and all powers as may be necessary, convenient, or appropriate to effectuate the purpose for which the company is organized.



§ 15-4-1017 - Dividends and distributions.

Subject to any limitations as may be stated in the articles or governing documents thereof, the governing board of the capital development company may declare dividends and make partial distributions of its capital under the applicable business law under which it was formed.



§ 15-4-1018 - Bonds or notes of the company.

(a) From time to time as the conduct of its business requires, any capital development company may issue and sell bonds or notes at a price and on terms determined by the governing board.

(b) The bonds or notes of the capital development company shall be executed by the authorized officers of the company.



§ 15-4-1019 - Authority of other corporations and financial institutions.

(a) Notwithstanding any rule at common law or any provision of law or any provision in their respective articles of incorporation, all for-profit and nonprofit entities, including any public utility, company organized under the County and Regional Industrial Development Company Act, § 15-4-1201 et seq., financial institution, pension fund, and all trusts, may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, notes, or other evidence of indebtedness created by, or the equity interests or other securities of, a capital development company.

(b) The owner of an equity interest or other security may exercise all the rights, powers, and privileges of ownership, including the right to vote.

(c) Any of the actions in subsection (a) or (b) of this section may be taken by the owner of an equity interest or other security without the approval of any regulatory authority of the state.



§ 15-4-1022 - Compliance with the Arkansas Securities Act.

The equity interests, notes, debentures, bonds, and all other securities or obligations issued by any capital development company shall be issued in compliance with and are subject to the provisions of the Arkansas Securities Act, § 23-42-101 et seq.



§ 15-4-1023 - Obligations as negotiable instruments.

All bonds, notes, debentures, and other similar obligations of a capital development company authorized under and issued in compliance with the provisions of this subchapter shall be and shall have and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state.



§ 15-4-1024 - Eligibility for certain investments.

Any agency or instrumentality of this state or city or town in this state or any board, commission, or other authority duly established by ordinance of any city or town or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any city or town may invest any of its funds not immediately needed for its purposes in the bonds, notes, or equity interests of any capital development company.



§ 15-4-1025 - Exemption from certain taxes.

(a) (1) The income of a capital development company shall be exempt from taxation under the Income Tax Act of 1929, § 26-51-101 et seq., and from the payment of any other income taxes levied by a county or a municipality.

(2) Dividends, distributions, and income allocable to the equity interests of any company shall be exempt from all state, county, or municipal income tax.

(3) Interest on bonds, notes, or other obligations of any company issued under and in accordance with the provisions of this subchapter shall be exempt from all state, county, or municipal income taxes.

(b) Each company shall file an income tax return each year at the time provided for the filing of tax returns in the Income Tax Act of 1929, § 26-51-101 et seq.

(c) Each company claiming exemption from income tax under this section shall attach to the return required in subsection (b) of this section a certification from the Bank Commissioner stating that the company has been organized and is operating as a capital development company in accordance with the provisions of this subchapter.



§ 15-4-1026 - Tax credit.

(a) (1) Subject to the limitations contained in this section, a person who purchases an equity interest in a capital development company in any of the calendar years 2003 -- 2015 is entitled to a credit against any state income tax liability or premium tax liability that may be imposed on the purchaser for any tax year commencing on or after the date of the purchase.

(2) However, within eighteen (18) months after receipt of the proceeds from the purchase of an equity interest in a company, the proceeds must be used in one (1) or more of the transactions described in subdivision (a)(3) of this section and for the purposes stated in § 15-4-1016 or for operating expenses.

(3) Upon satisfaction of the conditions in subdivisions (a)(1) and (2) of this section, use of proceeds from the purchase described in subdivision (a)(1) of this section in the following transactions shall cause the purchaser to be eligible for the tax credit under subdivision (a)(1) of this section:

(A) Transactions in which one (1) or more persons purchase equity interests in a capital development company to create a pool of capital available for investment in entities approved by the capital development company's governing board;

(B) Transactions in which one (1) or more persons purchase equity interests in a capital development company and the proceeds of the purchases are invested by the capital development company at the direction of the purchasers into one (1) or more venture capital funds or private equity funds that have investment policies which conform to all or a portion of the capital development company's investment policy, if the governing board reviews and does not object to the use of the proceeds by the funds; and

(C) Transactions in which:

(i) A capital development company enters into an agreement with an entity approved by the governing board of the company;

(ii) The entity is required to identify the investors who will invest in the entity;

(iii) Receipt of the tax credit is contingent upon the investors' actually investing in the entity through the company; and

(iv) The governing board of the company determines that the entity would not be able to raise the funds needed for the entity's business without a tax credit.

(b) The credit shall be determined in the following manner:

(1) (A) The credit shall be equal to thirty-three and one-third percent (331/3%) of the actual purchase price paid for the equity interest to the company, which shall include any fees or commissions to underwriters or sales agents paid by the company.

(B) (i) However, the total amount of fees and commissions to underwriters or sales agents for which a credit may be taken shall not exceed fifteen percent (15%) of the actual purchase price.

(ii) No fees or commissions in excess of fifteen percent (15%) of the total purchase price may be considered in calculating the amount of the credit determined in this section;

(2) In any one (1) tax year, the credit allowed by this section shall not exceed fifty percent (50%) of the net Arkansas state income tax liability or premium tax liability of the taxpayer after all other credits and reductions in tax have been calculated;

(3) (A) Any credit in excess of the amount allowed by subdivision (b)(2) of this section for any one (1) tax year may be carried forward and applied against Arkansas state income tax or premium tax for the next-succeeding tax year and annually thereafter for a total period of eight (8) years next succeeding the year in which the equity interest in a company was purchased, subject to the provisions of subdivision (b)(2) of this section or until the credit is exhausted, whichever occurs first.

(B) In no event may the credit allowed by this section be allowed for any tax year ending after December 31, 2021; and

(4) An original purchaser of equity interests who seeks to qualify for the income tax credit or premium tax credit provided in this section must obtain and attach to the income tax return or premium tax return for the years the credit is claimed a certified statement from the company stating:

(A) The name and address of the original purchaser;

(B) The tax identification number of the person entitled to the credit;

(C) The original date of purchase of the equity interest;

(D) The number and type of equity interests purchased;

(E) The amount paid by the original purchaser for the equity interest;

(F) The amount of the tax credit associated with the purchase of the equity interest; and

(G) The amount of dividends and distributions previously paid by the company to the purchaser.

(c) (1) A transferee from an original purchaser is entitled to the tax credit described in this section only to the extent the credit is still available to and has not previously been used by the transferor.

(2) A transferee of equity interests or tax credits who seeks to qualify for the income tax credit or premium tax credit provided in this section must obtain and attach to the income tax return or premium tax return for the years the credit is claimed a certified statement from the company stating:

(A) The name and address of the original purchaser and all transferees;

(B) The tax identification number of all persons entitled to any portion of the original tax credit;

(C) The original date the equity interest was purchased;

(D) The number and type of equity interests purchased;

(E) The amount paid by the original purchaser for the equity interest;

(F) The amount of the tax credit associated with the purchase of the equity interest;

(G) The amount of the tax credit associated with the original purchase used by all previous owners of the equity interest or tax credit and the remaining amount of the tax credit available for use by the transferee; and

(H) The amount of dividends and distributions previously paid by the company to the original purchaser and all transferees.

(d) (1) If the owner of an equity interest in or a tax credit issued by a company is a pass-through entity for tax purposes, such as a limited liability company or a partnership, then the owner of the pass-through entity is entitled to the tax credit described in this section.

(2) If a pass-through entity entitled to a tax credit under subdivision (d)(1) of this section is owned by two (2) or more persons, then the tax credit may be allocated among the pass-through entity owners in the method selected by the owners as described in the governing documents of the pass-through entity or by other written agreement among the owners.

(e) (1) For the purpose of ascertaining the gain or loss from the sale or other disposition of an equity interest in a company, the owner of the equity interest shall reduce his or her basis in the equity interest by the amount of the tax credits previously deducted under this section.

(2) However, sale or other disposition under subdivision (e)(1) of this section does not include a transfer from the holder of an equity interest to the company in liquidation of the equity interest.

(3) This reduced basis shall be used by the original purchaser or transferee when calculating tax due under the Income Tax Act of 1929, § 26-51-101 et seq.

(f) (1) If any of the proceeds from the purchase of equity interests in a company are not used for the purposes stated in § 15-4-1016 or for operating expenses within eighteen (18) months after receipt, then for each person who previously claimed a tax credit under this section with respect to that purchase, the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for the year in which the eighteen-month period ends shall be increased by the tax credit amount associated with the unused purchase proceeds.

(2) Within thirty (30) days after the expiration of the eighteen-month period, the company shall notify each person who claimed a tax credit under this section and the Department of Finance and Administration of the failure to use the proceeds and the tax recapture amount associated with the failure.

(g) (1) Except as provided in subdivision (g)(2) of this section, the total cumulative amount of tax credits available to all purchasers of equity interest in capital development companies under this section in any calendar year shall not exceed five million dollars ($5,000,000).

(2) For any calendar year, the maximum tax credit under subdivision (g)(1) of this section may be increased by an additional amount not to exceed one million two hundred fifty thousand dollars ($1,250,000) by the Director of the Department of Finance and Administration if a capital development company requests the increase and the requirements of subdivision (g)(3) of this section are met.

(3) By August 15 of the calendar year for which the maximum tax credit increase is requested, the director shall:

(A) Determine:

(i) The total amount of tax credits first claimed under this section during the most recent fiscal year;

(ii) The total amount of tax credits claimed under this section by all taxpayers during the most recent fiscal year; and

(iii) Based upon the amounts calculated under subdivisions (g)(3)(A)(i) and (ii) of this section, the estimated amount of tax credits that may be claimed under this section during the fiscal year that began on the most recent July 1;

(B) Based on the most recent revenue forecast and budget information, determine:

(i) The fiscal impact of the estimated tax credits under subdivision (g)(3)(A) of this section on the amount of general revenues available for distribution under § 19-5-202 for the fiscal year that began on the most recent July 1, including amounts to be distributed for the support of public schools; and

(ii) The fiscal impact of increasing the maximum tax credit under subdivision (g)(2) of this section on the amount of general revenues available for distribution under § 19-5-202 for the fiscal year that began on the most recent July 1, including amounts to be distributed for the support of public schools; and

(C) Certify the amount, if any, that the maximum tax credit shall be increased under subdivision (g)(2) of this section such that the resulting estimated amount of general revenues available for distribution under § 19-5-202 for the fiscal year that began on the most recent July 1, including amounts to be distributed for the support of public schools, is sufficient to meet the budgeted needs of state agencies and public schools funded by general revenues.

(h) (1) No capital development company shall enter into an agreement or a commitment for the purchase by any person of equity interests in the capital development company on or after July 1, 2007.

(2) However, all agreements and commitments of the capital development company related to the purchase of equity interests in existence before July 1, 2007, and certified to the Arkansas Economic Development Commission shall remain valid and enforceable, shall be entitled to the tax credits set forth in this section, and shall be completed in accordance with their respective terms.



§ 15-4-1027 - Investment and loan policy.

(a) A capital development company shall not lend money when credit is readily available on comparable terms elsewhere.

(b) (1) The governing board of a company shall adopt an investment policy consistent with the provisions of this subchapter.

(2) The governing board shall deliver to the Bank Commissioner a copy of the company's investment policy within thirty (30) days after its adoption.

(c) No company under this subchapter shall receive money on deposit.



§ 15-4-1028 - Supervision of capital development companies.

(a) Each capital development company shall be subject to the supervision, examination, and control of the Bank Commissioner in the same manner, so far as applicable, as provided in § 23-46-501 et seq., and shall make reports of its condition to the commissioner as the commissioner shall prescribe, but the company shall not be deemed a financial institution.

(b) The commissioner shall have the power to:

(1) Make rules and regulations to regulate the safety and soundness of capital development companies;

(2) Conduct investigations that may be necessary to determine whether any person has engaged in or is about to engage in any act or practice constituting noncompliance with any provision of this subchapter or of other laws of this state; and

(3) (A) Classify as confidential records and information obtained by the State Bank Department from an investigation or examination by the department's staff under § 23-46-101.

(B) However, for purposes of this subchapter, applications for approval under § 15-4-1004 are public documents.

(c) (1) Whenever it appears, upon sufficient grounds or evidence satisfactory to the commissioner, that any company has engaged in or is about to engage in any act or practice that is noncompliant with this subchapter or any rule, regulation, or order under this subchapter or that the assets or capital of any company is impaired or a company's affairs are in an unsafe condition, the commissioner may:

(A) Refer the evidence that is available concerning noncompliance with this subchapter or any rule, regulation, or order under this subchapter to the appropriate agency; or

(B) (i) Summarily order the company to cease and desist from the act or practice during the time the commissioner may apply to the Pulaski County Circuit Court or the circuit court in the county in which the company is situated, has its principal office or place of business, or in which its chief officer resides to enjoin the act or practice and to enforce compliance with this subchapter or any rule, regulation, or order under this subchapter.

(ii) However, the commissioner may apply directly to Pulaski County Circuit Court or the circuit court in the county in which the company is situated or has its principal office or place of business or in which its chief officer resides for injunctive relief without issuing a cease and desist order.

(2) Upon the entry of the order, the commissioner shall promptly notify the company that the order has been entered, of the reasons for the entry of the order, and of the right to a hearing on the order.

(3) (A) A hearing shall be held on the written request of the company aggrieved by the order if the request is received by the commissioner within thirty (30) days after the date of the entry of the order or if ordered by the commissioner.

(B) If no hearing is requested and none is ordered by the commissioner, the order shall remain in effect until it is modified or vacated by the commissioner.

(C) If a hearing is requested or ordered, the commissioner, after notice of and an opportunity for hearing, may affirm, modify, or vacate the order.

(4) Upon a proper showing, the circuit court shall grant a permanent or temporary injunction, restraining order, or writ of mandamus and may appoint a receiver or conservator for the company or its assets.

(5) The circuit court shall not require the commissioner to post a bond.

(6) In addition to any other remedy provided in this subchapter or under other applicable law, the circuit court may impose as additional damages payable by the company the costs incurred by the commissioner in successfully pursuing acts of noncompliance with this subchapter.

(7) The commissioner shall forward a copy of all reports of the investigation or other proceedings conducted under this section to the Director of the Department of Finance and Administration.

(d) Each company shall deliver a quarterly report to the commissioner and the Department of Finance and Administration that describes each investment transaction made by the company in the previous quarter and the economic benefits and any tax credits allowed under this subchapter.

(e) Each company shall deliver an annual report to the commissioner and the Department of Finance and Administration within six (6) months after the close of its fiscal year that shall include an annual audit of the activities conducted by the company and shall list any tax credits allowed under this subchapter.



§ 15-4-1029 - Dissolution.

(a) A capital development company may dissolve in accordance with the applicable business law under which it was formed.

(b) In connection with a dissolution under subsection (a) of this section, a certificate of dissolution shall be signed by the authorized officers of the company and delivered to the Bank Commissioner.

(c) The certificate of dissolution shall be filed and recorded in the same manner as the original articles. As soon as the commissioner has accepted and endorsed on the certificate of dissolution his or her approval thereof, the company shall be deemed to be dissolved.

(d) However, the company shall be continued for the purpose of paying, satisfying, and discharging any other existing liabilities or obligations and collecting or liquidating its assets and doing all other acts required to adjust and conclude its business and affairs and may sue and be sued in its own name.

(e) Any assets remaining after all liabilities or other obligations of the company have been satisfied or discharged shall be distributed in accordance with the applicable business law under which it was formed and the company's governing documents.

(f) (1) Upon dissolution, if any proceeds from the purchase of an equity interest in a company have not been used for the purposes stated in § 15-4-1016 or for operating expenses, then for each person who previously claimed a tax credit under § 15-4-1026 with respect to that purchase, the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for the year in which dissolution occurs shall be increased by the tax credit amount associated with the unused purchase proceeds.

(2) Within thirty (30) days after dissolution, the company shall notify each person who previously claimed a tax credit and the Department of Finance and Administration of a failure to use the proceeds and the tax recapture amount associated with the failure.

(g) (1) If authority to receive tax credits pursuant to this subchapter is terminated prior to December 31, 2015, or if a capital development company is dissolved, then the capital development company may assign the administration of any outstanding tax credits to the Arkansas Economic Development Council or its successor.

(2) (A) If the governing board of a capital development company approves an agreement for the purchase by any person of equity interests in the capital development company upon satisfaction of the conditions in the agreement and the agreement is approved prior to December 31, 2015, then the agreement shall remain valid and enforceable.

(B) However, the person entering into the agreement described in subdivision (g)(2)(A) of this section shall not receive any tax credits for the purchase of an equity interest in the capital development company that occurs after December 31, 2015.

(C) The capital development company shall remain in existence until the purchases of equity interests contemplated by this subsection are completed.



§ 15-4-1030 - Merger.

(a) Subject to the provisions of this subchapter, a capital development company may merge or consolidate with or into another capital development company, a development finance corporation, a company organized under the County and Regional Industrial Development Company Act, § 15-4-1201 et seq., a financial institution, or any other entity.

(b) (1) Each entity that is a party to a merger or consolidation shall adopt articles of merger or consolidation in accordance with the applicable business law under which it was formed and shall file the articles with the Bank Commissioner.

(2) The commissioner shall issue a certificate approving the articles of merger or consolidation if the articles of merger or consolidation are acceptable to the commissioner.

(3) The articles of merger or consolidation are effective when the commissioner issues the certificate of approval.

(4) The company shall record the articles of merger or consolidation and the commissioner's certificate of approval in the same manner as the original articles.



§ 15-4-1031 - Application of business laws.

(a) Each capital development company is subject to the provisions of any applicable business law under which it was formed, as now or hereafter amended, to the extent that those provisions are not in conflict with the provisions of this subchapter.

(b) If a provision of an applicable business law is in conflict with any provision of this subchapter, then the provisions of this subchapter shall control.






Subchapter 11 - -- Steel Mill Tax Incentives



Subchapter 12 - -- County and Regional Industrial Development Company Act

§ 15-4-1201 - Title.

This subchapter shall be referred to and may be cited as the "County and Regional Industrial Development Company Act".



§ 15-4-1202 - Definitions.

As used in this subchapter:

(1) "Bank Commissioner" means the Bank Commissioner of the State of Arkansas;

(2) "Board" means the State Banking Board;

(3) "Company" means a county or regional industrial development corporation or limited liability company authorized to be organized under the provisions of this subchapter;

(4) "Financial institution" means any banking corporation or institution, trust company, savings bank, savings and loan association, insurance company, or related corporation, partnership, foundation, or other institution engaged in lending or investing funds;

(5) "Impaired" means, for the purposes of § 15-4-1228, that the capital of the company has been reduced to fifty thousand dollars ($50,000) or less;

(6) "Loan limit" means, for any member, the maximum amount permitted to be outstanding at any one (1) time on loans made by the member to the company, as determined under § 15-4-1218;

(7) "Member" means any financial institution authorized to do business in the State of Arkansas which may undertake to lend money to a company upon its call and in accordance with the provisions of § 15-4-1218;

(8) "Person" includes all natural persons and legal entities;

(9) "Region" means any compact area composed of no fewer than three (3) nor more than fifteen (15) contiguous counties within the State of Arkansas;

(10) "Securities Commissioner" means the Securities Commissioner of the State of Arkansas; and

(11) "Unit of interest" means a participation in the profits interests of a limited liability company so that the total of all the units of interest in a limited liability company shall equal one hundred percent (100%) of the profits interests in the limited liability company.



§ 15-4-1203 - Liberal construction.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 15-4-1204 - Application for preliminary approval.

Any five (5) or more qualified natural persons who shall be bona fide residents of the same county or region in this state to be served by the proposed company and who desire to associate themselves for the purpose of establishing and operating a company may subscribe, acknowledge, and file with the Bank Commissioner for preliminary approval proposed articles of incorporation in the case of a corporation and articles of organization and an operating agreement in the case of a limited liability company, in duplicate, as authorized by § 15-4-1211.



§ 15-4-1205 - Preliminary approval.

(a) If the Bank Commissioner is satisfied that the applicants are bona fide residents of the county or region to be served by the proposed company, that the applicants have the confidence of their respective communities, that, in the case of a regional company, the proposed region constitutes a reasonably compact area with similar economic development needs, that public convenience and necessity require a company, and that the proposed articles of incorporation or articles of organization and operating agreement conform to the provisions of § 15-4-1211, the commissioner shall issue his or her certificate approving the articles of incorporation or articles of organization and operating agreement and authorizing the applicants to proceed with the organization of the company.

(b) (1) The commissioner shall not refuse a certificate to a regional company solely because one (1) or more county companies have been approved for the counties composing the region.

(2) Provided, however, only one (1) county industrial development company may be organized to serve in each individual county.



§ 15-4-1206 - Organization.

Upon receipt of such certificate of preliminary approval, the applicants may proceed to complete the organization of the company, to obtain subscriptions for and payment of its stock or limited liability units of interest, and to do all other things necessarily incidental to its transacting business.



§ 15-4-1207 - Liability of directors, officers, managers, and members.

The directors and officers of a corporation organized under the provisions of this subchapter and the managers and members of a limited liability company organized under the provisions of this subchapter shall not be responsible for losses of assets of the company unless the losses shall have been occasioned by the willful misconduct of such directors, officers, managers, or members.



§ 15-4-1208 - Certificate of organization.

(a) When the applicants have completed the organization of the proposed company, they shall file with the Bank Commissioner a certificate of organization executed by the chief executive officer of the company, attested by its chief financial officer, and with its seal affixed thereto, certifying:

(1) The names and addresses of all of its subscribers of stock or units of interest of a limited liability company, the number of shares subscribed or the amount of units of interest subscribed in the case of a limited liability company, and the number of shares fully paid for by each in the case of a corporation or the amount of units of interest fully paid for by each in the case of a limited liability company;

(2) The total number of shares of stock or units of interest of a limited liability company subscribed, but not fully paid for;

(3) The total number of shares of stock or units of interest paid in full;

(4) The name and address of the depository or the names and addresses of the depositories, if more than one (1), holding on deposit the funds of the company; and

(5) The names and addresses of the officers, directors, and members of the executive committee, if any, of a corporation and the names and addresses of the managers and members of the management committee of a limited liability company.

(b) The certificate of organization of the applicant shall be accompanied by the certificate of the named depository or by the certificates of the named depositories, if more than one (1), certifying the amount of the funds on deposit to the credit of the company.

(c) The certificate of organization shall also be accompanied by any bylaws or by any regulations which may have been adopted by the directors of a corporation or the operating agreement of a limited liability company.



§ 15-4-1209 - Final investigation and approval by the board.

(a) (1) Immediately upon the filing of the certificate of organization by the applicants, the Bank Commissioner shall submit to the State Banking Board the proposed articles of incorporation, articles of organization and operating agreement, as appropriate, and the certificate of organization of the applicants.

(2) As soon as practicable thereafter, if the board shall determine from the best sources of information at its command that:

(A) Public convenience and necessity continue to require the company;

(B) The holders of the fully paid common stock of a corporation or units of interest of a limited liability company are at least twenty (20) in number;

(C) Not less than one hundred thousand dollars ($100,000) of common stock or units of interest have been subscribed and fully paid for;

(D) No single stockholder nor related group of stockholders owns more than ten percent (10%) of the voting stock in the case of a corporation or no single member nor related group of members owns more than ten percent (10%) of the units of interest in the case of a limited liability company; and

(E) The bylaws submitted, if any, or the operating agreement is in conformity with the articles of incorporation or articles of organization and the provisions of this subchapter, is not contrary to the laws of the state, and is otherwise satisfactory,

the board shall direct the commissioner to issue to the applicants a certificate of incorporation or certificate of organization in such form as it may prescribe.

(b) (1) The commissioner shall also return to the applicants one (1) of the copies of the articles of incorporation or the articles of organization theretofore submitted to the commissioner by the applicants, upon which copy he or she shall have endorsed the fact of the issuance by him or her of the certificate of incorporation or certificate of organization.

(2) If the bylaws, regulations, or the operating agreement are submitted and are found to be satisfactory by the board, the commissioner shall also issue his or her certificate of approval.



§ 15-4-1210 - Commencement and continuation of existence.

(a) Upon the issuance of the certificate of incorporation or certificate of organization by the Bank Commissioner, the existence of the company shall begin.

(b) The certificate of incorporation or certificate of organization shall be conclusive evidence, except as against the state, that all conditions precedent required to be performed by the applicants have been complied with and that the company has been organized under this subchapter.

(c) A copy of the articles of incorporation or articles of organization so endorsed by the commissioner, as prescribed in § 15-4-1209, shall be filed for recordation in the office of the county clerk in the county in which the principal office of the company is located and a copy shall be delivered to the Director of the Department of Finance and Administration.

(d) The company shall pay to the commissioner in semiannual billings four hundred dollars ($400) per year to establish and continue its existence and good standing under this subchapter.



§ 15-4-1211 - Articles of incorporation or articles of organization.

(a) The articles of incorporation for any corporation or the articles of organization of any limited liability company organized under the provisions of this subchapter shall state:

(1) The name of the company, which shall include the words "County Industrial Development Company" if the proposed company is to serve a single county, or "Regional Industrial Development Company" if the proposed company is to serve a region larger than a single county, and such designation as may be appropriate to distinguish it from any subsequent company which may be organized under the provisions of this subchapter, and the name shall be such as to distinguish it from any other corporation, limited liability company, limited partnership, limited liability partnership, and limited liability limited partnership organized and existing under the laws of the State of Arkansas as evidenced by the Secretary of State in writing;

(2) The purpose for which the company is formed;

(3) The period of duration of the company, which for a corporation may be perpetual or limited, but which for a limited liability company must be for a stated term;

(4) The address of the principal office of the company and the name and address of its agent upon whom process may be served;

(5) The total number of shares of common stock that the corporation is authorized to issue, which number shall be not less than one hundred (100) shares of common stock, each share having a par value of one hundred dollars ($100) in the case of a corporation or the total units of interest in the limited liability company that the limited liability company is authorized to issue, which number shall not be less than one hundred (100) units of interest, each unit of interest having a stated value of one hundred dollars ($100);

(6) The total number of shares of stock of any other class or distinction which a corporation is authorized to issue and its par value, if any, in the case of a corporation or the total number of units of other interests in a limited liability company that a limited liability company is authorized to issue and its stated value and preferences or limitations, if any;

(7) That no stockholder or member shall have preemptive rights with respect to any additional equity issued by the company or with respect to any debt issued by the company;

(8) That no stockholder shall be entitled to own more than ten percent (10%) of the total number of shares of voting stock issued at any time or that no member shall be entitled to own more than ten percent (10%) of the total units of interest of a limited liability company issued at any time;

(9) (A) In the case of a corporation, the number of directors, not fewer than six (6) nor more than fifteen (15), to be elected at the annual meeting of the holders of stock entitled to vote for the election of directors, in the case of a regional corporation, the requirement that at least one (1) director shall be a resident of each county composing the region and a prohibition of more than one-third (1/3) of the directors being residents of any single county, the terms of office of the directors, and any provisions desirable for staggering their terms of office.

(B) However, the terms of office of directors and other matters pertaining to the directors may be provided in the bylaws of the corporation;

(10) (A) In the case of a limited liability company, the number of members of the management committee, not fewer than six (6) nor more than fifteen (15), to be elected at the annual meeting of the members of the limited liability company entitled to vote for the election of the members of the management committee, in the case of a regional limited liability company, the requirement that at least one (1) member of the management committee shall be a resident of each county composing the region and a prohibition of more than one-third (1/3) of the members of the management committee being residents of any single county, the terms of office of the members of the management committee, and any provisions desirable for staggering their terms of office.

(B) However, the terms of office of members of the management committee and other matters pertaining to the members of the management committee may be provided in the operating agreement of the limited liability company;

(11) The names and addresses of the incorporators or organizers who shall constitute the board of directors or the management committee and manage the affairs of the company until the first meeting of the holders of the common stock or until the first meeting of the members of the limited liability company;

(12) (A) In the case of a limited liability company, that such an entity shall be a manager-managed limited liability company and shall be governed by a management committee elected by the holders of the units of interest of the limited liability company.

(B) The management committee shall appoint a chief operating officer, a chief financial officer, and such other officers as it deems appropriate;

(13) (A) In the case of a corporation, that the shares of the corporation shall be issued at such prices and with such rights and preferences as stated in the articles of incorporation, the bylaws, and as stated by the board of directors.

(B) In the case of a limited liability company, the ownership of the limited liability company shall be represented by units of interest that shall be issued at such prices and with such rights and preferences as stated in the articles of organization, the operating agreement, or as stated by the management committee of the limited liability company.

(C) (i) Stock and units of interest may be issued for consideration consisting of money paid, labor done, or property actually received, but neither promissory notes nor the promise of future services shall constitute valid consideration.

(ii) In all cases, shares or units of interest shall be issued at not less than the par value of one hundred dollars ($100) per share or the stated value of one hundred dollars ($100) per unit of interest; and

(14) Any provisions not inconsistent with law which the incorporators or organizers may choose to insert for the regulation of the business and the conduct of the affairs of the company.

(b) It shall not be necessary to set forth in the articles of incorporation or the articles of organization or the operating agreement any of the company powers enumerated in this subchapter.



§ 15-4-1212 - Amendment to articles of incorporation or articles of organization.

(a) A company organized under the provisions of this subchapter may amend its articles of incorporation or its articles of organization by a majority vote of the common stock in the case of a corporation or by a majority vote of the units of interest of a limited liability company represented in person or by proxy at any regular meeting or at any special meeting of the holders of the common stock or members of the limited liability company called for that purpose.

(b) The power to amend shall include the power to accomplish any desired change in the provisions of the articles of incorporation or articles of organization and to include any purpose, power, or provision authorized to be included in the original articles of incorporation or articles of organization or by later amendment to this subchapter.

(c) (1) Articles of amendment signed by the chief executive officer and attested by the secretary, an assistant secretary, or another manager certifying to such an amendment and its lawful adoption shall be executed, acknowledged, and filed with the Bank Commissioner and, when approved by the State Banking Board, recorded with the certificate of the commissioner approving the articles of amendment in the same manner as the original articles of incorporation or articles of organization.

(2) As soon as the commissioner shall issue his or her certificate of amendment, the amendment or amendments shall be in effect.



§ 15-4-1213 - Management of company.

(a) (1) Only the holders of common stock, through the board of directors, shall manage the affairs of a corporation.

(2) Only holders of units of interest in a limited liability company shall manage the affairs of a limited liability company.

(3) Each holder of common stock or each holder of a unit of interest in the limited liability company shall be entitled to one (1) vote, in person or by proxy, for each share of common stock or each unit of interest held by him or her and, in voting for the directors or management committee of the company, shall be entitled to exercise the right of cumulative voting.

(b) (1) (A) In the event of the transfer of shares of common stock or units of interest, whether by act of the holder or by operation of law, the name or names of the proposed transferees shall be submitted to the directors of the corporation or to the management committee of the limited liability company and the directors or the management committee may refuse to approve the transfer, in which event the company shall have the option to purchase the shares of common stock or the units of interest at par or stated value.

(B) Shares of common stock or units of interest so purchased shall be cancelled, and shares or units in lieu thereof may be reissued and sold by the company.

(2) In the event that the directors or the management committee do not purchase the shares of common stock or the units of interest subject to transfer, the shares of common stock or the units of interest then may be transferred without the approval of the directors or the management committee.



§ 15-4-1214 - Powers of the company.

(a) The purposes of each company organized under the provisions of this subchapter shall be to:

(1) Promote, stimulate, develop, and advance the business prosperity and economic welfare of the county or region where it is located and its citizens;

(2) Encourage and assist through loans, investments, or other business transactions in the location of new business and industry in that county or region, and to assist the growth and expansion of existing business and industry;

(3) Stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of the county or region, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of that county or region;

(4) Cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, technological, scientific, commercial, agricultural, and recreational development in that county or region; and

(5) Provide venture financing for the promotion, development, and conduct of all kinds of business activity in that county or region on terms and conditions that would not otherwise be available from existing financial institutions.

(b) In furtherance of such purposes, each company organized under this subchapter shall have the power to:

(1) Sue and be sued and to complain and defend in its corporate or limited liability company name;

(2) Have perpetual succession, in the case of corporations, unless a limited period of duration is stated in its articles of incorporation;

(3) Adopt a company seal, which may be altered at pleasure, and to use it or a facsimile thereof as permitted by law;

(4) Within the limitations imposed in this subchapter and in the manner prescribed in this subchapter, borrow money and otherwise contract indebtedness, to issue its bonds, notes, debentures, or other obligations with or without security, and, if with security, to secure the payment thereof by mortgage, pledge, or deed of trust on all or any part of its property, assets, revenues, or income;

(5) Purchase, receive, lease as lessee, or in any other manner acquire, own, hold, maintain, sell, exchange, and use any and all real and personal property or any interest therein;

(6) Sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property or assets;

(7) Make loans to any qualifying person within its county or region and to establish and regulate the terms and conditions with respect to those loans and the charges for interest and service connected with those loans, consistent with the provisions of this subchapter;

(8) Purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of:

(A) Bonds, securities, or evidences of indebtedness created by any other corporation or corporations of this state or any other state or government or created by any individual, unincorporated association, limited liability company, limited partnership, general partnership, limited liability partnership, limited liability limited partnership, trust estate, improvement district, municipality, or governmental or municipal agency of any character;

(B) Shares of the capital stock of any other corporation or corporations of this or any other state or government, subject to such restrictions and limitations, if any, as may be imposed by the laws of this or any other state in which the corporation may do business, and, while owner of such stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote that stock; and

(C) The units of interest of limited liability companies, partnerships, joint ventures, or other business entities of this or any other state or government, subject to such restrictions and limitations, if any, as may be imposed by the laws of this or any other state in which the business entity may do business, and, while owner of such units of interest, to exercise all the rights, powers, and privileges of ownership, including the right to vote those units of interest;

(9) Make any and all contracts necessary or convenient for the exercise of the powers granted in this subchapter;

(10) Elect or appoint officers, agents, and employees of the company and to define their duties and fix their compensation;

(11) Conduct its business and to have officers within or without the state;

(12) Accept gifts or grants of money, service, or property, real or personal;

(13) With the approval of the board of directors or the management committee by action of those persons, make and alter bylaws and regulations not inconsistent with the articles of incorporation or the articles of organization and operating agreement or with the laws of this state for the administration and regulation of the affairs of the company;

(14) Encourage and promote the cultural, industrial, technological, scientific, economic, and recreational development of the county or region where it is located;

(15) (A) Assist minority businesses in obtaining loans or other means of financial assistance.

(B) The terms and conditions of such loans or financial assistance, including the charges for interest and other services, will be consistent with the provisions of this subchapter.

(C) Efforts must be made to solicit for review and analysis proposed minority business ventures.

(D) Be it further provided that basic loan underwriting standards will not be changed to inconsistently favor or disfavor minority persons or businesses, or both, from the intent of the company's lending practices; and

(16) Do and perform any and all acts and things and to have and exercise any and all powers as may be necessary, convenient, or appropriate to effectuate the purpose for which the company is organized.



§ 15-4-1215 - Dividends and distributions.

(a) The directors of a corporation, subject to such limitations as may be set forth in the articles of incorporation or bylaws of the corporation, may declare dividends to the holders of its stock and make partial distribution of its capital surplus pursuant to the provisions of the Arkansas Business Corporation Act of 1987, § 4-27-101 et seq.

(b) The management committee of a limited liability company, subject to such limitations as may be set forth in the articles of organization or the operating agreement, may declare distributions to the holders of the units of interest in the limited liability company consistent with the provisions of the Small Business Entity Tax Pass Through Act, § 4-32-101 et seq.



§ 15-4-1216 - Bonds and notes of the company.

(a) (1) From time to time as the conduct of its business requires, any company organized under the provisions of this subchapter may issue and sell at such price and on such terms as the board of directors or the management committee shall determine its bonds and notes not to exceed in a total aggregate amount outstanding at any one (1) time ten (10) times the total amount of its fully paid common stock or units of interest, its fully paid issued and outstanding preferred stock, if any, and the amount of its earned surplus in excess of a reserve set aside therefrom equal in amount to five percent (5%) of the aggregate total amount of loans of the company outstanding at any one (1) time.

(2) However, the validity of the bonds and notes of the company valued at the time of issuance and delivery shall not thereafter be affected if in excess of such ratio.

(b) (1) The bonds and notes of the company shall:

(A) Be in such form and denominations;

(B) Have such dates and maturities;

(C) Bear interest payable at such times and places within or without the state; and

(D) Contain such provisions as to registration of ownership if registration is deemed desirable, all as the directors of a corporation or the management committee of a limited liability company shall determine in conformity with the provisions of this subchapter.

(2) (A) The bonds and notes of the company shall be executed by the chief executive officer and chief financial officer of the company and be sealed with the company seal.

(B) In the event any of the officers whose signatures appear on any obligation shall cease to be officers before the delivery of those obligations, those signatures, nevertheless, shall be valid and sufficient for all purposes, the same as if they had remained in office until the delivery.

(c) All bonds and notes of a company issued under the provisions of this subchapter, unless otherwise limited by the express provisions thereof and irrespective of the date of issue, shall be on a parity as to security and shall be secured by a lien on the entire assets of the company. The lien shall be a first lien and superior to all other debts and to all other encumbrances of whatsoever nature on all of the assets of the company.

(d) In the discretion of the directors of the corporation, the earned surplus of a corporation, in whole or in part, may be invested as provided in the bylaws of the corporation and retained in reserve to meet losses and contingencies of the corporation.

(e) The undistributed earnings of a limited liability company, in whole or in part, in the discretion of the management committee of a limited liability company, may be invested as provided in the operating agreement of the limited liability company and retained in reserves to meet losses and contingencies of the limited liability company.



§ 15-4-1217 - Authority of other corporations and financial institutions.

Notwithstanding any rule at common law or any provision of law or any provision in their respective articles of incorporation:

(1) All domestic corporations, including nonprofit corporations and associations, organized for the purpose of carrying on business within this state, including, without implied limitation, any public utility, and all trusts, are authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, notes, securities, or other evidences of indebtedness created pursuant to this subchapter or the shares of the common stock or the units of interest of a company organized under this subchapter and, while owners of the stock or units of interest, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state;

(2) All financial institutions are authorized to become members of the company and to make loans to the company as provided in this subchapter;

(3) A financial institution which does not become a member of the company shall not be permitted to acquire any shares of the common stock or units of interest of the company; and

(4) (A) (i) Each financial institution which becomes a member of the company is authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, notes, securities, or other evidences of indebtedness created pursuant to this subchapter or the shares of the common stock or the units of interest of the company and, while owners of the stock or units of interest, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state.

(ii) However, the amount of the common stock of a corporation or the units of interest of a limited liability company which may be acquired by any member pursuant to the authority granted in this section shall not exceed ten percent (10%) of the loan limit of each member.

(B) The common stock or the units of interest of a company organized under this subchapter which any member is authorized to acquire pursuant to the authority granted in this section is in addition to the amount of common stock in corporations or units of interest in other business entities which the member may otherwise be authorized to acquire.



§ 15-4-1218 - Member financial institutions -- Loan limits.

(a) Any financial institution may request membership in the company by making application to the board of directors or the management committee on such form and in such manner as the board of directors or the management committee may require, and membership shall become effective upon the acceptance of the application by the board of directors or the management committee.

(b) Each member of the company may make loans to the company as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors or the management committee, subject to the following conditions:

(1) All loan limits shall be established at the thousand-dollar amount nearest to the amount computed in accordance with the provisions of this section;

(2) No loan to a company organized under this subchapter shall be made by members pursuant to a call made by the company if immediately thereafter the total amount of the loans will exceed ten (10) times the amount then paid in on the outstanding stock or the units of interest of the company plus ten (10) times the earned surplus of a corporation less reserves or ten (10) times the undistributed earnings of a limited liability company less reserves;

(3) The total amount outstanding on loans to a company made by any member at any one (1) time, when added to the amount of the investment in the capital stock or the units of interest of the company then held by that member, shall not exceed the limitation on loans established by law or regulation applicable to the member or, in the absence of any limitation, the amount approved by the board of directors or the management committee for that member;

(4) (A) Each call made by the company may be prorated among members of a company in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members.

(B) The adjusted loan limit of a member shall be the amount of the member's loan limit, reduced by the balance of outstanding loans made by the member to the company and the investment in capital stock of a corporation or units of interest in a limited liability company held by the member at the time of the call, and further reduced, in the case of a member who has assumed the obligation of a financial institution withdrawn from membership pursuant to § 15-4-1219(a)(2), by the balance of outstanding loans made to the company by the financial institution; and

(5) All loans to a company by members shall be evidenced by bonds, debentures, notes, or other evidence of indebtedness of the company which shall be freely transferable at all times and which shall bear interest at a rate which may be adjusted from time to time in a manner determined by the board of directors or the management committee. The rate shall not be less than one-quarter of one percent (0.25%) in excess of the prime or base rate of interest prevailing at the time of the adjustment for commercial banks in the City of Little Rock on unsecured commercial loans.



§ 15-4-1219 - Withdrawal of members.

(a) (1) Membership in a company shall be for an indeterminate period not to exceed the termination date of the company stated in its articles of incorporation or articles of organization.

(2) Provided, however, that:

(A) Upon written notice given to a company five (5) years in advance, a member may withdraw from membership in the company at the expiration date of the notice; or

(B) (i) In the event that a member, herein called a "constituent member", shall consolidate with, merge into, or sell all or substantially all of its property and assets to another financial institution, herein called the "continuing institution", the board of directors or the management committee may permit, in such manner as it determines, the withdrawal of the constituent member from membership in the company if the continuing institution at the time of the withdrawal is a member and has assumed any obligation of the constituent member to make loans to the company.

(ii) If the continuing institution is not a member prior to the consolidation, merger, or sale, the assumed obligation shall be discharged at the time the continuing institution becomes a member.

(b) A member shall not be obligated to make any loans to the company pursuant to calls made either before or after the withdrawal of the member.



§ 15-4-1220 - Exemption for securities.

(a) (1) The stock, units of interest, notes, debentures, bonds, and all other securities or obligations issued by any company organized and existing under the provisions of this subchapter shall be exempt from the provisions of the Arkansas Securities Act, § 23-42-101 et seq.

(2) However, any company organized and existing under the provisions of this subchapter shall not be exempt from the following:

(A) The antifraud provisions of the Arkansas Securities Act, § 23-42-507;

(B) The criminal provisions for violation of the provisions found in § 23-42-104(a); and

(C) The civil remedies available for violation of the provisions found in § 23-42-106.

(b) (1) Notwithstanding the provisions of subsection (a) of this section, no company may offer its stock, units of interest, notes, debentures, bonds, or other securities or obligations without filing a notice with the Securities Commissioner before the first offer of the securities to be sold.

(2) (A) The filing shall state the terms of the offer and how the company intends to comply with the antifraud provisions of the Arkansas Securities Act, § 23-42-101 et seq., and shall be accompanied by copies of any sales materials the company will use in the offer of the securities.

(B) The filing shall be effective upon deposit with the Securities Commissioner.

(C) This filing requirement shall be applicable to the initial capitalization of the company and any subsequent offer of stock, units of interest, notes, debentures, bonds, or other securities or obligations or series thereof.

(c) Failure of a company to make the filing required by subsection (b) of this section shall be a basis for imposition of all remedies available to the Securities Commissioner for the offer and sale of unregistered and nonexempt securities under the Arkansas Securities Act, § 23-42-101 et seq.



§ 15-4-1221 - Obligations as negotiable instruments.

All bonds, notes, debentures, and other obligations of a company authorized under and issued in compliance with the provisions of this subchapter shall be, shall have, and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments laws of the state.



§ 15-4-1222 - Eligibility for certain investments.

Any city or town in this state or any board, commission, or other authority duly established by ordinance of any such city or town or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such city or town may invest any of its funds not immediately needed for its purposes in the bonds and notes of any company organized under the provisions of this subchapter.



§ 15-4-1223 - Exemption from certain taxes.

(a) (1) County or regional industrial development companies shall be exempt from taxation under the Income Tax Act of 1929, § 26-51-101 et seq., and from the payment of any other income taxes levied by a county or a municipality.

(2) Dividends on stock or distributions with respect to units of interest of any such company pursuant to § 15-4-1215 shall be exempt from all state, county, or municipal income tax.

(3) Interest on bonds, notes, or other obligations of any company issued under and in accordance with the provisions of this subchapter shall be exempt from all state, county, or municipal income taxes.

(b) Corporations and limited liability companies shall file income tax returns each year at the time provided for the filing of corporate or partnership income tax returns, respectively.

(c) A company claiming exemption from income tax under this section shall attach to the return required in subsection (b) of this section a certification from the Bank Commissioner stating that the company has been incorporated or organized and is operating as a corporation or limited liability company in accordance with the provisions of this subchapter.



§ 15-4-1224 - Tax credit.

(a) (1) The original purchaser of common stock of a corporation or a unit of interest of a limited liability company shall be entitled to a credit against any Arkansas income tax liability or premium tax liability which may be imposed on such a purchaser for any tax year commencing on or after January 1, 1999, for common stock purchased from a corporation or units of interest of a limited liability company and retained during any of the calendar years 1999-2003.

(2) The credit shall be determined in the following manner:

(A) (i) (a) The credit is an amount equal to thirty-three and one-third percent (331/3%) of the actual purchase price paid for the stock of a corporation to the corporation or for the units of interest of a limited liability company to the limited liability company, which shall include any fees or commissions to underwriters or sales agents paid by the company.

(b) However, the total amount of fees and commissions to underwriters or sales agents for which a credit may be taken shall not exceed fifteen percent (15%) of the actual purchase price. Any fees or commissions in excess of fifteen percent (15%) of the total purchase price shall not be considered in calculating the amount of the credit determined in this section.

(ii) If any shares or units of interest, once purchased from the company, are then sold or otherwise disposed of prior to five (5) years elapsing from the date of purchase, the maximum amount of any credit shall be reduced a pro rata amount. In addition, any distribution from the company to the holder of the common stock or the unit of interest that is not a dividend or distribution within the meaning of § 15-4-1215 shall be deemed a sale of that portion of the original purchase price of the common stock or unit of interest on the date of such distribution for application of the credit reduction calculated under subdivision (a)(2)(A) of this section;

(B) In any one (1) tax year, the credit allowed by this section shall not exceed fifty percent (50%) of the net Arkansas state income tax or premium tax liability of the taxpayer after all other credits and reductions in tax have been calculated;

(C) (i) Any credit in excess of the amount allowed by subdivision (a)(2)(B) of this section for any one (1) tax year may be carried forward and applied against Arkansas state income tax or premium tax for the next-succeeding tax year and annually thereafter for a total period of three (3) years next succeeding the year in which the credit arose, subject to the provisions of subdivision (a)(2)(B) of this section, or until the credit is exhausted, whichever occurs first.

(ii) However, any credit arising under the County and Regional Industrial Development Company Act, § 15-4-1201 et seq., shall be allowed to be carried forward to years past December 31, 1999, subject to the three-year carry forward rules of subdivision (a)(2)(C) of this section.

(iii) In no event will the credit allowed by this section be allowed for any tax year ending after December 31, 2006; and

(D) Any original purchaser of common stock or units of interest who seeks to qualify for and maintain the income tax credit or premium tax credit provided in this section must obtain and attach to its annual income tax or premium tax return a certified statement from the company issuing the common stock or units of interest stating:

(i) The name and address of the original purchaser;

(ii) The number of shares or units of interest purchased;

(iii) The amount paid by the original purchaser for the common stock or units of interest, specifying what portion of the original purchase price consisted of fees or commissions to the underwriter or sales agent;

(iv) The date of purchase of the common stock or units of interest;

(v) The number of shares or units of interest of the original purchase still owned by the original purchaser; and

(vi) The amount and date of distributions made from the company to the purchaser and whether or not such distributions are ones made pursuant to § 15-4-1215.

(b) (1) For the purpose of ascertaining the gain or loss from the sale or other disposition of common stock in a corporation or units of interest in a limited liability company, the original purchaser of the common stock or the units of interest shall reduce his or her basis in the stock or units by the amount of the tax credits previously deducted under this section.

(2) (A) The original purchaser's basis in the stock or the units shall be further reduced by ten percent (10%) of the original purchase price for any shares of stock or any units of interest sold or otherwise disposed of before five (5) years have elapsed from the date of purchase.

(B) This reduced basis shall be used by the original purchaser when calculating tax due under the Income Tax Act of 1929, § 26-51-101 et seq.



§ 15-4-1225 - Loan policy.

(a) A company organized under the provisions of this subchapter shall not lend money when credit is readily available with comparable terms elsewhere. Before granting a loan, the directors of a corporation or the management committee of a limited liability company shall endeavor so far as is reasonably possible to ascertain that reasonable opportunity to grant the loan has been given to the financial institutions of the state.

(b) No company organized under the provisions of this subchapter shall receive money on deposit.

(c) The company shall not deposit any of its funds in any banking institution unless the institution has been designated as a depository by a vote of a majority of the directors or a majority of the management committee present at an authorized meeting of the directors or the management committee, exclusive of any director or any member of the management committee who is an officer or director of the depository so designated.



§ 15-4-1226 - Supervision of companies.

(a) (1) Each company organized under the provisions of this subchapter shall be subject to the general supervision and control of the Bank Commissioner.

(2) In addition to the other duties imposed upon them by law, the powers of the Bank Commissioner are to:

(A) Make reasonable rules and regulations which may be necessary to regulate the safety and soundness of the companies for making this subchapter effective;

(B) Conduct investigations which may be necessary to determine whether any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this subchapter or of the laws of this state;

(C) Conduct any examinations, investigations, and hearings which may be necessary and proper for the efficient administration of the county and regional industrial development company laws of this state and to charge the company for the expense of such examination, investigation, or hearing at the rate of two hundred twenty-five dollars ($225) per examiner per day or partial day; and

(D) (i) Within the Bank Commissioner's discretion, classify as confidential certain records and information obtained by the State Bank Department when such matters are obtained from an investigation or examination by the department's staff.

(ii) However, applications shall be public documents.

(b) With respect to § 15-4-1220, each company organized under the provisions of this subchapter shall be subject to the specific regulation and control of the Securities Commissioner, who shall have the authority to:

(1) Make reasonable rules and regulations which may be necessary for making § 15-4-1220 effective;

(2) Conduct investigations and hearings which may be necessary to determine whether any person has engaged in or is about to engage in any act or practice constituting a violation of § 15-4-1220 and to charge the company for the expense of such an investigation or hearing at the rate of two hundred twenty-five dollars ($225) per investigator per day or partial day;

(3) Conduct any examinations, investigations, and hearings which may be necessary and proper for the efficient administration and application of § 15-4-1220 to county and regional industrial development companies; and

(4) Within the Securities Commissioner's discretion, classify as confidential certain records and information obtained by the Securities Commissioner when such matters are obtained from an investigation or examination by the State Bank Department's staff.



§ 15-4-1227 - Dissolution of company.

(a) Any company organized under this subchapter, after the payment in full and cancellation of all its notes, bonds, and other obligations issued under the provisions of this subchapter or after the deposit in trust with the respective trustees designated in any deeds of trust given to secure the payment of any such obligations of a sum of money sufficient for the purpose, may dissolve by a vote of a majority of the common stock of a corporation or by a vote of a majority of the units of interest of a limited liability company, represented in person or by proxy, at any regular meeting or at any special meeting of the holders of the common stock of a corporation or the holders of the units of interest of a limited liability company called for that purpose.

(b) A certificate of dissolution shall be signed by the chief executive officer and attested by the chief financial officer certifying to the dissolution and stating that they have been authorized to execute and file the certificate by a vote cast in person or by proxy by holders of a majority of the common stock of a corporation or by holders of a majority of the units of interest of a limited liability company.

(c) The certificate of dissolution shall be executed, acknowledged, and filed and recorded in the same manner as the original articles of incorporation or articles of organization, and as soon as the Bank Commissioner shall have accepted and endorsed on the certificate of dissolution his or her approval thereof, the company shall be deemed to be dissolved.

(d) (1) However, the company shall be continued for the purposes of:

(A) Paying, satisfying, and discharging any other existing liabilities or obligations;

(B) Collecting or liquidating its assets; and

(C) Doing all other acts required to adjust and conclude its business and affairs.

(2) The company may sue and be sued in its corporate or limited liability company name.

(e) Any assets remaining after all liabilities or other obligations of the company have been satisfied or discharged shall be distributed pro rata first among the then-holders, if any, of any stock of a corporation or the then-holders, if any, of any units of interest of a limited liability company entitled to a preference, and the remaining assets of the company shall then be distributed pro rata among the then-holders of the common stock of a corporation or among the then-holders of the units of interest of a limited liability company not entitled to any such preferences.

(f) A copy of the certificate of dissolution as accepted and endorsed by the commissioner, as prescribed in subsection (c) of this section, shall be filed for recordation in the office of the county clerk in the county in which the principal office of the company is located, and a copy shall be delivered to the Director of the Department of Finance and Administration.



§ 15-4-1228 - Investigations by Bank Commissioner or Securities Commissioner -- Injunctions.

(a) The Bank Commissioner may investigate, either upon complaint or otherwise, when it appears that a county or regional industrial development company is conducting its business in an unsafe and injurious manner or in violation of this subchapter or the regulations promulgated under this subchapter by the Bank Commissioner or when it appears that any person is engaging in the business without being approved under the provisions of this subchapter.

(b) The Securities Commissioner may investigate, either upon complaint or otherwise, when it appears that a county or regional industrial development company is offering its securities in violation of § 15-4-1220 or is otherwise violating the provisions of Arkansas law that come under the jurisdiction of the Securities Commissioner.

(c) (1) Subject to the jurisdictional provisions of subsections (a) and (b) of this section, whenever it appears upon sufficient grounds or evidence satisfactory to the Bank Commissioner or the Securities Commissioner that any county or regional industrial development company has engaged in or is about to engage in any act or practice in violation of this subchapter or any rule or regulation or order under this subchapter, or the assets or capital of any county or regional industrial development company is impaired or the county or regional industrial development company's affairs are in an unsafe condition, the Bank Commissioner or the Securities Commissioner may:

(A) Refer the evidence which is available concerning violations of this subchapter or any rule, regulation, or order under this subchapter to the appropriate agency, which may institute the appropriate corrective action or proceedings with or without the reference; or

(B) (i) Summarily order the county or regional industrial development company to cease and desist from the act or practice during the time the Bank Commissioner or the Securities Commissioner may apply to the Pulaski County Circuit Court to enjoin the act or practice and to enforce compliance with this subchapter or any rule, regulation, or order under this subchapter.

(ii) However, the Bank Commissioner or the Securities Commissioner may apply directly to the Pulaski County Circuit Court for injunctive relief without issuing a cease and desist order.

(2) Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the county or regional industrial development company or its assets.

(3) The court may not require the Bank Commissioner or the Securities Commissioner to post a bond.

(4) In addition to any other remedy provided in this subchapter or under applicable law, the costs of the Bank Commissioner or the Securities Commissioner incurred in successfully prosecuting violations of this subchapter may be imposed by the court as additional damages payable by the company.

(d) A copy of all reports of the investigation or other proceedings conducted pursuant to this section shall be forwarded to the Director of the Department of Finance and Administration.






Subchapter 13 - -- Arkansas Linked Deposit Program Act



Subchapter 14 - -- Inventors' Assistance Act

§ 15-4-1401 - Title.

This subchapter shall be known and may be cited as the "Inventors' Assistance Act".



§ 15-4-1402 - Definitions.

As used in this subchapter:

(1) "Center" means the Center for Prototype Development and Emerging Technologies to be developed and operated by the University of Arkansas at Little Rock;

(2) "Commercial state" means the point at which a product has been developed beyond the theoretical and prototype stage and is capable of being manufactured or practiced commercially;

(3) "Gross sales revenues" means all revenues or anything of value received by any person from the sale of a proprietary product;

(4) "Intellectual property" means patents, copyrights, or trademarks acquired pursuant to federal or state law or applications for patent or for copyright or trademark registration;

(5) "Inventor" means any person who conceives a new concept which may result in a proprietary product;

(6) "Person" means any individual, sole proprietor, partnership, or corporation;

(7) "Product" means any device, technique, process, item of manufacture, composition of matter, or work of authorship;

(8) "Product development plan" means a plan prepared by the center for developing a product to the commercial state;

(9) "Proposal" means a plan provided by the inventor which includes technical and descriptive information on a product;

(10) "Proprietary product" means a product patented, copyrighted, or trademarked pursuant to federal or state law or for which an application for patent or for copyright or trademark registration is pending; and

(11) "Royalties" means all things of value received by an inventor in connection with the licensing of a proprietary product or the assignment, sale, or licensing of intellectual property.



§ 15-4-1403 - Prototype development center -- Objectives of program.

(a) The Board of Trustees of the University of Arkansas, in consultation with the Arkansas Inventors Congress, is authorized to establish a Center for Prototype Development and Emerging Technologies at the University of Arkansas at Little Rock to provide assistance to inventors.

(b) The inventors' assistance program shall be designed to:

(1) Attract inventors from throughout this state, the nation, and other countries and encourage them to submit their proposals for review and evaluation;

(2) (A) Provide assistance to inventors whose proposals are accepted after evaluation and review.

(B) Assistance may include limited patent searches, market analysis, product research and development, assistance in obtaining financing, business counseling, and any other assistance not prohibited by the constitution or laws of this state which is necessary to develop the product to the commercial state.

(C) To protect both the state and the inventor, a disclosure document shall be on file with the United States Patent and Trademark Office before the center will review a proposal;

(3) Provide assistance to enable the manufacturing, marketing, and distribution of the product; and

(4) Protect the confidentiality of each inventor's proposals to the extent permitted by law.



§ 15-4-1404 - Authority of board.

(a) The Board of Trustees of the University of Arkansas, on behalf of the Center for Prototype Development and Emerging Technologies, may:

(1) Enter into contracts on a competitive-bid basis or noncompetitive-bid basis, consistent with state laws and regulations, with public and private agencies, institutions, organizations, and individuals for the purpose of providing assistance to and services for inventors as required by this subchapter;

(2) Solicit the support and contribution of public and private agencies, organizations, institutions, and individuals;

(3) Receive and administer funds for the purpose of operating the inventors' assistance program;

(4) Advertise and promote the inventors' assistance program;

(5) Adopt policies and procedures to implement the provisions of this subchapter; and

(6) Acquire security interests in intellectual property to the extent necessary to protect the state's interest in the fees charged pursuant to § 15-4-1406.

(b) The board, on behalf of the center, is authorized to enter into a written contract with each center employee which shall include provisions designed to protect the confidentiality of inventors' proposals and to prohibit the employee from using information gained at the center to compete with or disadvantage any inventor.



§ 15-4-1405 - Annual report.

(a) The Center for Prototype Development and Emerging Technologies shall submit an annual report based on the fiscal year on or before December 31 of each year to the Governor and shall mail the report to the Legislative Council to be reviewed by the House Committee on State Agencies and Governmental Affairs and the Senate Committee on State Agencies and Governmental Affairs.

(b) The report shall include, but not be limited to:

(1) The number of proposals submitted for review and evaluation;

(2) The number of proposals accepted for development and the number rejected;

(3) The number of products patented;

(4) The number of products developed to the commercial state;

(5) The number of jobs created and preserved as a result of the manufacturing, marketing, packaging, warehousing, and distribution of products; and

(6) An estimate of the multiplier effect on the Arkansas economy as a result of jobs so created and preserved.



§ 15-4-1406 - Fees -- Review of proposals.

(a) The Center for Prototype Development and Emerging Technologies shall charge a filing fee of up to five hundred dollars ($500) for each proposal submitted for review and evaluation, depending upon the cost to research the proposal as determined by the center.

(b) After review and evaluation, proposals shall be accepted or rejected for product development under the inventors' assistance program.



§ 15-4-1407 - Product development -- Contracts.

(a) (1) If a proposal is accepted for product development, the Center for Prototype Development and Emerging Technologies shall prepare a product development plan which will include a technical plan for developing the product, time schedule, and estimated cost.

(2) The center will have an established policy for making decisions to develop products utilizing appropriate resources and bringing the products to a commercial state.

(3) The services of the center may include patent searches, applications for patent, copyright registration, market analysis, product research and development, assistance in obtaining financing, including financing from private resources, and business counseling.

(b) (1) If the inventor wants the center to develop the product according to the product development plan but is unable to finance all or part of the development, then the center may develop the product using in part its own or other resources, provided such resources are available.

(2) The inventor shall be liable to pay a fee according to the policy set forth in subdivision (c)(3) of this section.

(3) The inventor may finance the product development plan in full and, in such cases, there will not be any additional fee involved.

(c) Before services to aid in the development of the product shall commence, the Board of Trustees of the University of Arkansas, on behalf of the center, shall enter into a written contract with the inventor which shall include, in addition to any other provisions consistent with this subchapter:

(1) The services which the center will provide to aid in the development of the product;

(2) Any other services which the center will assist the inventor in obtaining and for which the inventor shall be liable pursuant to written consent;

(3) (A) Authorization for the center to receive a fee not to exceed an amount equal to:

(i) Ten percent (10%) of all royalties from the product for a period not to exceed ten (10) years from the first day after royalties are first received by the inventor;

(ii) One percent (1%) of the gross sales revenue for a period not to exceed ten (10) years from the first day after the product reaches the commercial state; and/or

(iii) An equitable percentage of any consideration received from the sale, licensing, or transfer of any interest in intellectual property or proprietary products.

(B) The fees shall be based on a consideration of the following factors:

(i) The inventor's contribution to the financing of the product according to the product development plan;

(ii) The center's contribution to the financing of the product according to the product development plan; and

(iii) The potential for commercial success of the product;

(4) (A) A written agreement from the inventor that all products developed under the program shall be researched, developed, manufactured, and packaged within this state and distributed from this state, to the extent that it is economically feasible.

(B) Provided, wherever the products are manufactured, the fee set forth in subdivision (c)(3) of this section shall accrue to this state pursuant to the provisions of this subchapter;

(5) Provision for acquisition by the center of any security interest in intellectual property as required to protect the state's interest in the fee set forth in subdivision (c)(3) of this section;

(6) Agreement by the inventor that any assignment, sale, or licensing of a product or intellectual property developed under the program shall be subject to the center's security interest and that any contract with a third party for the assignment, sale, or licensing of a product or intellectual property developed under the program shall explicitly condition such assignment, sale, or license on the prior rights of the center; and

(7) Provision for such fiscal reporting by the inventor, the inventor's assignee, or licensee as may be necessary to assure the performance of all provisions of the written contract.



§ 15-4-1408 - Inventors' Assistance Program Fund.

There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Inventors' Assistance Program Fund". This fund shall consist of all moneys received by the Center for Prototype Development and Emerging Technologies for implementation of this subchapter and all fees received pursuant to this subchapter. Moneys received into the fund are authorized to be applied to implement this subchapter. Any amount in the fund not directly needed to implement this subchapter shall go to the general revenue fund of the state.






Subchapter 15 - -- Arkansas Aviation and Aerospace Commission



Subchapter 16 - -- Arkansas Economic Development Incentive Act of 1993

§ 15-4-1601 - Title.

This subchapter may be referred to and cited as the "Arkansas Economic Development Incentive Act of 1993".



§ 15-4-1602 - Definitions.

As used in this subchapter:

(1) "Annual payroll" means the wages of the net new full-time permanent employees based on the payroll for the previous twelve (12) months reported to the Department of Workforce Services and is computed by using the total of the net new full-time permanent employees' reported taxable earnings, including overtime pay;

(2) "Commission" means the Arkansas Economic Development Commission;

(3) "Corporate or regional headquarters" means the home or center of operations, including research and development, of a national or multinational corporation;

(4) "Director" means the Director of the Arkansas Economic Development Commission;

(5) "Distribution center" means a facility for the reception, storage, or shipping of:

(A) A business' own products or products which the business wholesales to retail businesses or ships to its own retail outlets;

(B) Products owned by other companies with which the business has contracts for storage and shipping if seventy-five percent (75%) of the sales revenues are from out-of-state customers; or

(C) Products for sale to the general public if seventy-five percent (75%) of the sales revenues are from out-of-state customers;

(6) (A) "Existing employees" means those employees hired by the business prior to the date of the signed financial incentive plan.

(B) Existing employees may be considered "net new full-time permanent employees" only if:

(i) The position or job filled by the existing employee was created in accordance with the signed financial incentive plan; and

(ii) The position vacated by the existing employee was either filled by a subsequent employee or no subsequent employee will be hired because the business no longer conducts the particular business activity requiring such classification;

(7) "Financial incentive plan" means an agreement entered into by a business and the Arkansas Economic Development Commission to provide the business an incentive to locate a new facility or expand an existing facility in Arkansas;

(8) "Fund" means the Economic Development Incentive Fund;

(9) (A) "High unemployment" means an unemployment rate equal to or in excess of one hundred fifty percent (150%) of the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services when the state's annual average unemployment rate is six percent (6%) or below.

(B) When the state's annual average unemployment rate is above six percent (6%), "high unemployment" means equal to or in excess of three percent (3%) above the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services;

(10) (A) (i) "Net new full-time permanent employee" means a position or job which was created pursuant to a signed financial incentive plan and which is filled by one (1) or more employees or contractual employees who were Arkansas taxpayers during the year in which the tax credits or incentives were earned.

(ii) The position or job held by such an employee or employees must have been filled for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours per week.

(B) However, in order to qualify for the provisions of this subchapter, a contractual employee must be offered a benefits package comparable to a direct employee of the business seeking incentives under this subchapter; and

(11) "Office sector " means control centers that influence the environment in which data processing, customer service, credit accounting, telemarketing, claims processing, and other administrative functions that act as production centers are performed.



§ 15-4-1603 - Economic Development Incentive Fund.

There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Economic Development Incentive Fund" of the Arkansas Economic Development Commission. The fund shall consist of revenues designated for this fund by the Revenue Division of the Department of Finance and Administration pursuant to agreements entered into by the Arkansas Economic Development Commission with qualified businesses.



§ 15-4-1604 - Powers and duties of the Arkansas Economic Development Commission.

The Arkansas Economic Development Commission shall administer the provisions of this subchapter and shall have the following powers and duties in addition to those mentioned in this subchapter and in other laws of this state:

(1) To promulgate rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., necessary to carry out the provisions of this subchapter;

(2) (A) In highly competitive situations, the Director of the Arkansas Economic Development Commission is authorized to negotiate proposals on behalf of the state with prospective businesses which are considering locating a new facility or expanding an existing facility that would employ the requisite number of net new full-time permanent employees provided by § 15-4-1605.

(B) The Arkansas Economic Development Commission is authorized to negotiate with the business a financial incentive plan up to an amount equal to three and nine-tenths percent (3.9%) of the business' annual payroll for the net new full-time permanent employees, and may negotiate with the business a financial incentive plan up to an amount equal to five percent (5%) of the annual payroll for the net new full-time permanent employees if the business locates in an area of high unemployment as defined by § 15-4-1602;

(3) To provide the Department of Finance and Administration with a copy of each formal agreement entered into by the Arkansas Economic Development Commission with each of the qualifying businesses so that the Department of Finance and Administration will know how much money is to be designated for the Economic Development Incentive Fund each quarter; and

(4) To make disbursement from the fund to qualified businesses which have entered into financial incentive plans.



§ 15-4-1605 - Qualifications.

To qualify for the benefits of this subchapter, the entity applying must:

(1) Be classified as one (1) or more of the following types of businesses:

(A) Manufacturers classified in Standard Industrial Classification codes 20-39, including semiconductor and microelectronic manufacturers that will employ one hundred (100) or more net new full-time permanent employees;

(B) (i) Computer businesses primarily engaged in providing:

(a) Computer programming services;

(b) Design and development of prepackaged software;

(c) Digital content production and preservation;

(d) Computer processing and data preparation services;

(e) Information retrieval services; and

(f) Computer and data processing consulting and developing.

(ii) All businesses in the group described in subdivision (1)(B)(i) of this section shall:

(a) Employ twenty-five (25) or more net new full-time permanent employees;

(b) Derive at least seventy-five percent (75%) of the business' revenue from out-of-state sales; and

(c) Have no retail sales to the general public;

(C) Businesses primarily engaged in commercial physical and biological research as classified by Standard Industrial Classification code 8731 that will employ fifty (50) or more net new full-time permanent employees;

(D) (i) Businesses primarily engaged in motion picture production that will employ fifty (50) or more net new full-time permanent employees.

(ii) All businesses in this group must derive at least seventy-five percent (75%) of their revenue from out-of-state sales and have no retail sales to the general public;

(E) A distribution center with no retail sales to the general public unless seventy-five percent (75%) of the sales revenues are from out-of-state customers and that will employ one hundred (100) or more net new full-time permanent employees;

(F) An office sector business with no retail sales to the general public and that will employ fifty (50) or more net new full-time permanent employees;

(G) A national, corporate, or regional headquarters with no retail sales to the general public that will employ fifty (50) or more net new full-time permanent employees; and

(H) A coal mining operation that employs twenty-five (25) or more net new full-time permanent employees;

(2) Hire the requisite number of net new full-time permanent employees within twenty-four (24) months following the date the financial incentive plan was entered into with the Arkansas Economic Development Council;

(3) Agree to certify to the Department of Finance and Administration the number of net new full-time permanent employees and the net new full-time permanent employees' payroll once the number of net new full-time permanent employees reaches the requisite number provided in subdivision (1) of this section and recertify the number and payroll of the net new full-time permanent employees annually thereafter during the term of the financial incentive plan so that the Department of Finance and Administration can determine the amount of money to be deposited into the Economic Development Incentive Fund; and

(4) Agree to certify to the Department of Finance and Administration within thirty (30) days after the number of net new full-time permanent employees falls below the required numbers enumerated in subdivision (1) of this section.



§ 15-4-1606 - Limitations.

The following limitations shall apply to all financial incentive plans negotiated by the Arkansas Economic Development Commission:

(1) (A) The term of a financial incentive plan shall not exceed one hundred twenty-six (126) months.

(B) (i) For defense industry projects, as defined in § 26-52-702, the one hundred and twenty-six (126) months shall be calculated forward from the date certification of the mandatory number of employees is granted by the Department of Finance and Administration.

(ii) For all other financial incentive plans, the one hundred twenty-six (126) months shall be calculated forward from the date of the financial incentive plan entered into by the business and the Arkansas Economic Development Commission;

(2) The business shall not be entitled to the benefits of a financial incentive plan entered into with the Arkansas Economic Development Commission until twelve (12) months after it has hired the requisite number of net new full-time permanent employees and has certified that fact to the Department of Finance and Administration as required by this subchapter;

(3) (A) If the number of net new full-time permanent employees drops below the requisite number provided in § 15-4-1605, all benefits under the financial incentive plan entered into with the Arkansas Economic Development Commission shall be terminated unless the Director of the Arkansas Economic Development Commission and the Chief Fiscal Officer of the State approve a written request filed by the business explaining why the number of net new full-time permanent employees fell below the requisite number. The Director of the Arkansas Economic Development Commission and the Chief Fiscal Officer of the State may grant the business up to twenty-four (24) months to bring the number of net new full-time permanent employees back up to the requisite number and may approve the continuation of benefits during that period.

(B) (i) In the event that the requisite number of net new full-time permanent employees cannot be employed within the twenty-four-month period, the business can file a written application with the Arkansas Economic Development Commission explaining why additional time is necessary. The business can be afforded up to twenty-four (24) more months to hire the requisite number of employees if the Director of the Arkansas Economic Development Commission and the Chief Fiscal Officer of the State agree.

(ii) In the event that a business fails to notify the Department of Finance and Administration that the number of net new full-time permanent employees has fallen below the required number to continue to receive benefits under a financial incentive plan, that business will be liable for the repayment of all benefits which were paid to the business after it no longer qualified for the benefits. Interest shall also be due at the rate of ten percent (10%) per annum;

(4) (A) The financial benefits received by a business shall be used in accordance with the financial incentive plan entered into with the Arkansas Economic Development Commission.

(B) (i) Financial incentive plans shall designate how the funds are to be used by the business.

(ii) A financial incentive plan may designate funds for employee training, infrastructure, or other purposes agreed to by the business and the Director of the Arkansas Economic Development Commission; and

(5) Recipients of benefits under this subchapter are precluded from receiving benefits under § 2-8-101 et seq. [repealed] and the Arkansas Economic Development Act of 1995, § 15-4-1901 et seq.



§ 15-4-1607 - Transfer of funds.

After the Department of Finance and Administration has received the certification of the number of employees and their payroll from a business that has entered into a financial incentive plan with the Arkansas Economic Development Commission, the Department of Finance and Administration shall transfer the appropriate amount of money designated by the financial incentive plan out of general revenues into a special account designated as special revenue for the Economic Development Incentive Fund.



§ 15-4-1608 - Verification.

(a) The Department of Finance and Administration shall have the authority to obtain whatever information necessary from participating businesses and from the Department of Workforce Services to verify that businesses which have entered into financial incentive plans with the Arkansas Economic Development Commission are complying with the terms of the financial incentive plans and reporting accurate information concerning the number of employees and their payrolls to the Department of Finance and Administration.

(b) The Department of Finance and Administration may promulgate rules and regulations necessary for the proper administration of the provisions of this subchapter.



§ 15-4-1609 - Effect of participation.

Receiving benefits pursuant to this subchapter will preclude a business from participating in the incentive program of the Arkansas Economic Development Act of 1995, § 15-4-1901 et seq.






Subchapter 17 - -- Arkansas Enterprise Zone Act of 1993

§ 15-4-1701 - Title.

This subchapter may be referred to and cited as the "Arkansas Enterprise Zone Act of 1993".



§ 15-4-1702 - Definitions.

As used in this subchapter:

(1) (A) "Average hourly wage" means the average wage of the net new full-time permanent employees based on payroll for the most recent quarter reported to the Department of Workforce Services.

(B) "Average hourly wage" is computed by using the total of the net new full-time permanent employee's reported taxable earnings, including overtime pay and one quarter (1/4) of the employee's annual bonus amount, divided by the number of weeks worked during the most recent quarter, divided by the average hours worked per week per net new full-time permanent employee;

(2) "Commission" means the Arkansas Economic Development Commission;

(3) "Corporate headquarters" means the home or center of operations, including research and development, of a national or multinational corporation;

(4) "Director" means the Director of the Arkansas Economic Development Commission;

(5) "Distribution center" means a facility for the reception, storage, or shipping of:

(A) A business's own products or products that the business wholesales to retail businesses or ships to its own retail outlets;

(B) Products owned by other companies with which the business has contracts for storage and shipping if seventy-five percent (75%) of the sales revenues are from out-of-state customers; or

(C) Products for sale to the general public if seventy-five percent (75%) of the sales revenues are from out-of-state customers;

(6) (A) "Existing employees" means those employees hired by the business prior to the date of the financial incentive plan.

(B) Existing employees may be considered net new full-time permanent employees only if:

(i) The position or job filled by the existing employee was created as a result of the project; and

(ii) The position vacated by the existing employee was either filled by a subsequent employee or no subsequent employee would be hired because the business no longer conducts the particular business activity requiring such a classification;

(7) "Financial incentive plan" means an agreement entered into by a business and the Arkansas Economic Development Commission to provide the business an incentive to locate a new facility or expand an existing facility in Arkansas;

(8) "Governing authority" means the quorum court of a county or the governing body of a municipality;

(9) (A) "High unemployment" means an unemployment rate equal to or in excess of one hundred fifty percent (150%) of the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services when the state's annual average unemployment rate is six percent (6%) or below.

(B) When the state's annual average unemployment rate is above six percent (6%), "high unemployment" means an unemployment rate equal to or in excess of three percent (3%) above the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services;

(10) "Modernization" means to increase efficiency or to increase productivity of the business through investment in machinery or equipment, or both, and shall not include costs for routine maintenance;

(11) (A) (i) "Net new full-time permanent employee" means a position or job that was created pursuant to a signed financial incentive plan and that is filled by one (1) or more employees or contractual employees who were Arkansas taxpayers during the year in which the tax credits or incentives were earned.

(ii) The position or job held by the employee or employees must have been filled for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours per week.

(B) However, in order to qualify for the provisions of this subchapter, a contractual employee must be offered a benefits package comparable to a direct employee of the business seeking incentives under this subchapter.

(C) Employees could not have been claimed for tax credits or incentives under this subchapter during the preceding taxable year.

(D) The number of net new full-time permanent employees shall be equal to the total number of new full-time permanent employees for the current year minus the total number of new full-time permanent employees for the previous tax year;

(12) "Office sector business" means control centers that influence the environment in which data processing, customer service, credit accounting, telemarketing, claims processing, and other administrative functions that act as production centers are performed;

(13) "Program" means the Arkansas Enterprise Zone Act of 1993, § 15-4-1701 et seq.;

(14) (A) "Project" means:

(i) All activities and costs associated with the construction of a new plant or facility;

(ii) The expansion of an established plant or facility by adding to the building or production equipment or support infrastructure, or both; or

(iii) Modernization through the replacement of production or processing equipment or support infrastructure, or both.

(B) Expenditures for routine repair and maintenance that do not result in new construction or expansion are ineligible for benefits under this subchapter.

(C) In order to receive credit for project costs, the costs must be incurred within four (4) years from the date the project plan was approved by the Arkansas Economic Development Commission.

(D) Routine operating expenditures are ineligible for benefits under this subchapter;

(15) "Project plan" means the plan submitted to the Arkansas Economic Development Commission containing such information as may be required by the director to determine eligibility for benefits;

(16) "Regional headquarters" means the center of operations for a specific geographical area;

(17) "Routine maintenance" means the replacement of existing machinery parts with like parts; and

(18) "Trucking sector business" means a business that is classified within the Standard Industrial Classification code number 4231.



§ 15-4-1703 - Powers and duties of the Arkansas Economic Development Commission.

The Arkansas Economic Development Commission shall administer the provisions of this subchapter and shall have the following powers and duties, in addition to those mentioned in this subchapter and in other laws of this state:

(1) To monitor the implementation and operation of this subchapter and to conduct a continuing evaluation of the progress made;

(2) To assist the governing authority in obtaining assistance from any other department of state government, including assistance in providing training and technical assistance to new businesses and industries;

(3) To assist any employer or prospective employer with a qualifying project in obtaining the benefits of any incentive or inducement program authorized by state law;

(4) To act as a liaison between other state agencies and businesses and industries to assure that both the spirit and the intent of this subchapter are met;

(5) To submit an annual written report evaluating the effectiveness of the program and presenting any suggestions for improving the program, to be submitted to the Governor no later than March 1 of each year; and

(6) To promulgate rules and regulations, in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., necessary to carry out the provisions of this subchapter.



§ 15-4-1704 - Refund of sales and use tax -- Tax credit.

(a) (1) The Revenue Division of the Department of Finance and Administration shall authorize a refund of sales and use taxes imposed by the state and a municipality or county if the municipality or county authorized the refund of its local tax on the purchases of the material used in the construction of a building or buildings or any addition, modernization, or improvement thereon for housing any legitimate business enterprise and machinery and equipment to be located in or in connection with such a building.

(2) A refund shall not be authorized for routine operating expenditures.

(3) (A) (i) A refund shall not be authorized for the purchase of replacements of items previously purchased as part of a project under this subchapter unless the items previously purchased will not enable the project to function as originally intended.

(ii) In order to qualify for a refund under this subchapter, the replacement of an item previously purchased must be necessary for the implementation or completion of the project.

(B) However, a program participant may make changes in a project by amendment to the project plan filed with the Arkansas Economic Development Council.

(4) (A) All claims for sales and use tax refunds under this subchapter shall be filed with the Revenue Division within three (3) years from the date of the qualified purchase or purchases.

(B) Claims filed after three (3) years from the date of the qualified purchase or purchases shall be disallowed.

(5) (A) The time limitation in this section for filing claims shall be tolled if:

(i) A program participant fails to pay sales or use tax on an item that was taxable; and

(ii) The applicable tax is subsequently assessed as a result of an audit by the Revenue Division.

(B) All claims for sales and use tax refunds relating to an audited purchase shall be filed with the Revenue Division within one (1) year after payment of the assessed tax or the date of a final administrative or judicial order, whichever is later.

(6) A program participant that files a claim for a sales or use tax refund relating to an audited purchase shall be entitled to a refund of interest paid on the amount of tax assessed on the audited purchase if a refund is approved for the purchase.

(b) A sales and use tax refund as provided for in subsection (a) of this section shall be authorized, provided that the business is classified as one (1) of the following types of businesses:

(1) Manufacturers classified in Standard Industrial Classification codes 20-39, including semiconductor and microelectronic manufacturers, that create one (1) or more net new full-time permanent jobs;

(2) (A) Computer businesses primarily engaged in:

(i) Providing computer programming services;

(ii) The design and development of prepackaged software;

(iii) Businesses engaged in digital content production and digital preservation;

(iv) Computer processing and data preparation services;

(v) Information retrieval services; and

(vi) Computer and data processing consultants and developers.

(B) All businesses in this group must:

(i) Create five (5) or more net new full-time permanent jobs after July 1, 2001;

(ii) Derive at least seventy-five percent (75%) of their revenue from out-of-state sales; and

(iii) Have no retail sales to the general public;

(3) Businesses primarily engaged in commercial physical and biological research as classified by Standard Industrial Classification code 8731 that create one (1) or more net new full-time permanent jobs;

(4) (A) Businesses primarily engaged in motion picture production that will create twenty-five (25) or more net new full-time permanent jobs.

(B) All businesses in this group must derive at least sixty percent (60%) of their revenue from out-of-state sales and have no retail sales to the general public;

(5) A distribution center with no retail sales to the general public, unless seventy-five percent (75%) of the sales revenues are from out-of-state customers, that creates twenty-five (25) or more net new full-time permanent jobs;

(6) An office sector business with no retail sales to the general public that creates twenty-five (25) or more net new full-time permanent jobs;

(7) A corporate or regional headquarters with no retail sales to the general public that creates twenty-five (25) or more net new full-time permanent jobs;

(8) A trucking/distribution terminal as classified by Standard Industrial Classification code 4231 with no retail sales to the general public that creates twenty-five (25) or more net new full-time permanent jobs; and

(9) A coal mining operation that employs twenty-five (25) or more net full-time permanent persons.

(c) The business shall file an endorsement resolution with the Arkansas Economic Development Council and the Department of Finance and Administration. The endorsement resolution must be approved by the governing body of a municipality or county in whose jurisdiction the facility is located and must:

(1) Approve the specific entity's participation in the program; and

(2) Specifically state whether the municipality or county authorizes the Department of Finance and Administration to refund local sales and use taxes to the entity under the program. A municipality or county can authorize the refund of all or part of a tax levied by it but cannot authorize the refund of any tax not levied by it.

(d) In the event it is found that any business receiving the benefits contained in subsection (a) of this section has failed to comply with the conditions contained in subsections (b) and (c) of this section, that business will be liable for the payment of all sales and use taxes which were refunded under subsection (a) of this section.

(e) If the business does not continuously and throughout the project term meet the requirements of subdivisions (b)(1)-(8) of this section, then that business will automatically be disqualified from receiving any benefits under this section and will be required to repay any tax benefits already received under this subchapter, plus penalty and interest, as allowed by law.

(f) (1) In the event that a business fails to notify the Department of Finance and Administration that the number of employees has fallen below the required number to continue to receive benefits under this subchapter, that business will be liable for the repayment of all benefits which were paid to the business after it no longer qualified for the benefits.

(2) Interest shall also be due at the rate of ten percent (10%) per annum.

(g) (1) The requisite number of net new full-time permanent employees must be employed by the business within twenty-four (24) months following the date the financial incentive plan was signed.

(2) In the event that the requisite number of net new full-time permanent employees cannot be employed within the twenty-four-month period, the business can file a written application with the commission explaining why additional time is necessary. The business can be afforded up to twenty-four (24) more months to hire the requisite number of employees if the Director of the Arkansas Economic Development Council and the Chief Fiscal Officer of the State determine that the need for additional time is due to:

(A) Unanticipated and unavoidable delay in the construction of a facility that must be completed before the employees can be hired;

(B) The project as originally planned will require more than twenty-four (24) months to complete; or

(C) A change in the business ownership or business structure due to a merger or acquisition.

(h) (1) The Revenue Division of the Department of Finance and Administration shall authorize an income tax credit equal to one hundred (100) times the average hourly wage paid, with a maximum of three thousand dollars ($3,000) per net new full-time permanent employee hired within sixty (60) months following the date of the approved financial incentive plan of a business qualifying under subsection (b) of this section.

(2) (A) This tax credit may be used for the taxable year in which the net new full-time permanent employee was hired.

(B) However, with respect to projects approved prior to March 25, 1997, if the entire credit cannot be used in the year earned, the remainder may be applied against the income tax for the succeeding four (4) years or until the credit is entirely used, whichever occurs first. For projects approved on or after March 25, 1997, the credit may be applied against income tax for the succeeding nine (9) years or until the credit is entirely used, whichever occurs first.

(3) The multiplier allowed under this section shall be four hundred (400) multiplied by the average hourly wage paid with a maximum credit of six thousand dollars ($6,000) if the business is located in a high-unemployment county.

(i) (1) An income tax credit as provided for in subsection (c) of this section shall be authorized, provided that:

(A) The request for such a credit is accompanied by an endorsement resolution approved by the governing body of the appropriate municipality or county in whose jurisdiction the establishment is to be located; and

(B) All of the net new full-time permanent employees are employed at the facility.

(2) (A) In the event it is found that any business receiving the benefits contained in subsection (h) of this section has failed to comply with the conditions contained in this section, that business shall be disqualified from receiving any further benefits under the program and shall be liable for the payment of such additional income taxes as may be due after the income tax credits provided for in subsection (h) of this section are disallowed.

(B) Interest shall also be due at the rate of ten percent (10%) per annum.

(j) To be counted as a net new full-time permanent employee for the purpose of qualifying for the tax credits and incentives provided in this section, the employee in the position or job must have been an Arkansas taxpayer during the year in which the tax credits or incentives were earned.



§ 15-4-1705 - Projects under Manufacturer's Investment Sales and Use Tax Credit Act of 1985.

(a) (1) No person or entity may file for benefits under this subchapter if an application for benefits has been filed and approved under the Economic Investment Tax Credit Act, § 26-52-701 et seq., for the same project.

(2) However, an application for benefits under the Economic Investment Tax Credit Act, § 26-52-701 et seq., may be withdrawn if no tax credits have been taken under that subchapter.

(b) (1) When a project has been approved under the Economic Investment Tax Credit Act, § 26-52-701 et seq., no application for a project under this subchapter will be accepted until the expiration of one (1) year after the date of the approval of the application under the Economic Investment Tax Credit Act, § 26-52-701 et seq.

(2) When a project has been approved under this subchapter, no application for projects under the Economic Investment Tax Credit Act, § 26-52-701 et seq., shall be accepted until the expiration of one (1) year after the date of approval of the application under this subchapter.



§ 15-4-1709 - Exceptions.

(a) A county that does not qualify as a high-unemployment county, as defined in § 15-4-1702, but has experienced a sudden and severe period of economic distress caused by the closing of a business entity that results in the loss of a minimum of five hundred (500) full-time permanent jobs or a minimum of five percent (5%) of the employed labor force, as determined by the most recent "Labor Market Information" publication published by the Department of Workforce Services, may be designated as a high-unemployment county by the Arkansas Economic Development Council.

(b) The designation as a high-unemployment county shall be in effect for one (1) year after the closing of the business.






Subchapter 18 - -- Major Industry Facilities Incentive Act

§ 15-4-1801 - Title.

This subchapter shall be known as the "Major Industry Facilities Incentive Act".



§ 15-4-1802 - Definitions.

As used in this subchapter:

(1) "Bonds" means revenue bonds or general obligation bonds;

(2) "Eligible facility" means any facility owned by any state agency or political subdivision and any facility financed through the issuance of bonds by any state agency or political subdivision at which at least one hundred (100) people are employed and which is acquired or completed or substantially reconstructed or expanded after December 31, 1992;

(3) "Political subdivision" means cities of the first class or cities of the second class and counties and any governmental entity created by them; and

(4) "State income tax" means the Arkansas state income tax.



§ 15-4-1803 - Application for assistance generally.

Any state agency or political subdivision that has acquired or constructed or which desires to acquire or construct or which has financed or which desires to finance through the issuance of its bonds an eligible facility may apply to the State Board of Finance for state assistance in paying the debt service requirements, including principal, interest, and trustee's and paying agent's fees and charges, on bonds issued or to be issued by the state agency or political subdivision to finance all or a portion of the eligible facilities and capital improvements related thereto and any amounts theretofore expended by the state agency or political subdivision from its revenues to acquire or construct the eligible facility and capital improvements related thereto, increased by an annual rate of interest equal to the average rate of interest to be paid on the bonds issued to finance the facility.



§ 15-4-1804 - Application -- Contents.

(a) All applications for state assistance under this subchapter shall be in writing and shall describe:

(1) The eligible facilities;

(2) The financing thereof;

(3) The estimated number of people to be employed at the facility;

(4) The estimated additional state income tax revenues to be derived as a result of the expenditures;

(5) The expected expense, if any, to the state; and

(6) Any other matters prescribed by the State Board of Finance.

(b) Upon receipt of an application for state assistance, the board shall proceed promptly to review it and shall notify the applicant of any additional information needed for a proper evaluation of the application.



§ 15-4-1805 - Application -- Hearings.

(a) After reviewing the application and upon reasonable notice to the applicant, the State Board of Finance shall hold a public hearing on the application.

(b) (1) The board shall give notice of the time, place, and purpose of the public hearing by publication one (1) time in a newspaper of general circulation within the boundaries of the applicant, the publication to be not less than ten (10) calendar days prior to the hearing.

(2) The notice shall describe generally the facilities for which state assistance has been requested and shall contain a brief description of the procedural steps to be taken in connection with the application and the financing of the facilities.

(c) At the public hearing, representatives of the applicant and any other interested persons may appear and present evidence and argument in support of or in opposition to the application, and the board may present additional evidence.



§ 15-4-1806 - Application -- Determination of eligibility.

(a) After consideration of the application and conclusion of the hearing, the State Board of Finance shall determine whether the facilities described in the application are eligible facilities.

(b) If the board determines that the facilities described in the application are eligible facilities and that the financing of or repayment for such eligible facilities through a combination of bonds of the applicant and state assistance under this subchapter is in the best interest of the applicant and the state, the application shall be approved.

(c) In determining whether state assistance is in the best interest of the applicant and the state, the board shall consider:

(1) The capacity of the applicant to issue bonds to finance the eligible facilities;

(2) The amount of additional state income tax revenues estimated to be derived from the eligible facilities; and

(3) The estimated principal and interest requirements for the bonds issued in connection with the eligible facilities or amounts necessary to repay the investment by a state agency or political subdivision in eligible facilities.



§ 15-4-1807 - State assistance.

(a) If the application is approved, the State Board of Finance shall fix the amount of state assistance to the state agency or political subdivision to repay its investment or for paying debt service on the bonds issued to finance, in whole or in part, the eligible facilities, if requested by the state agency or political subdivision and, on behalf of the state, shall enter into an agreement providing for the payment of the amount so fixed in quarterly payments and shall certify the amount to the Treasurer of State.

(b) If the state agency or political subdivision issues two (2) or more issues of bonds to finance eligible facilities, the amount of state assistance shall be fixed separately for each issue.

(c) The total amount of state assistance shall be fixed at no more than the additional state income tax revenues directly generated by the eligible facilities.

(d) It shall be a condition to any payments under this subchapter that the state agency or political subdivision has issued and has outstanding its bonds for the purpose of financing, in whole or in part, the eligible facilities, but this shall not limit the provisions in this subchapter for repayment of a state agency's or political subdivision's investment heretofore made in eligible facilities.

(e) The payments provided for in this subchapter shall be subject to the specific appropriation by the General Assembly and shall be for a term of not longer than two (2) years, but, subject to the appropriation by the General Assembly, shall be extended from time to time for additional terms of not to exceed two (2) years each.



§ 15-4-1808 - Major Industry Facilities Incentive Fund -- Creation.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Major Industry Facilities Incentive Fund".

(b) The Treasurer of State shall monthly, before making the percentage distributions of general revenues as provided by law, deduct from the General Revenue Fund Account of the State Apportionment Fund an amount of money necessary to meet the quarterly payments to state agencies and political subdivisions provided for in this subchapter and shall credit them to the Major Industry Facilities Incentive Fund, and shall quarterly pay over the amounts to each state agency or political subdivision, provided that the General Assembly shall have appropriated funds for them.

(c) (1) The State Board of Finance shall certify to the Treasurer of State the amount of assistance to each state agency or political subdivision for paying debt service on the bonds issued to finance the eligible facilities.

(2) If it should be determined that overpayments were made to the entity, then the overpayments shall be recovered by reducing the succeeding fiscal year's entitlement by the overpayment.



§ 15-4-1809 - Payments.

(a) Payments of state assistance to state agencies and political subdivisions under this subchapter shall be made by remitting them directly to the trustee for the holders of the bonds issued to finance the eligible facilities.

(b) The trustee shall apply the state assistance money to the payment or redemption of the bonds and to the payment of interest thereon.

(c) When the bonds issued to finance the eligible facilities are fully retired or the investment of the state agency or political subdivision of its revenues in the eligible facilities has been repaid with accrued and accruing interest, any money then held by the trustee derived from the state assistance shall be returned to the Treasurer of State and deposited in the State Treasury as general revenues to the credit of the General Revenue Fund Account of the State Apportionment Fund, and future eligibility for that project shall be terminated.



§ 15-4-1810 - Suspension of local tax.

Any state agency or political subdivision entering into an agreement pursuant to this subchapter may provide for suspension, in whole or in part, of the collection of any tax voted for payment of its general obligation bonds issued in accordance with an agreement under this subchapter in any year when money derived from state assistance under this subchapter or from other sources is available for payment of all or a portion of the debt service on the bonds.



§ 15-4-1811 - Pledge of state revenues prohibited.

(a) Nothing in this subchapter shall be construed as authorizing the pledging of the faith and credit of the state or any of its revenues, either for the performance of the obligations of the state under the agreements authorized by this subchapter or for the payment of bonds issued pursuant to such agreements.

(b) All payments to state agencies and political subdivisions under this subchapter are made subject to specific appropriations for such purpose and nothing in this subchapter or in any agreement entered into pursuant to this subchapter shall be construed to require the General Assembly to make any appropriation pursuant to this subchapter or such agreement or to prohibit the General Assembly from amending or repealing this subchapter at any time.






Subchapter 19 - -- Arkansas Economic Development Act of 1995

§ 15-4-1901 - Title.

This subchapter may be referred to and cited as the "Arkansas Economic Development Act of 1995".



§ 15-4-1902 - Definitions.

As used in this subchapter:

(1) (A) "Average hourly wage" means the average wage of the net new full-time permanent employees based on payroll for the most recent quarter reported to the Department of Workforce Services.

(B) "Average hourly wage" is computed by using the total of the net new full-time permanent employees' reported taxable earnings, including overtime pay and one quarter (1/4) of the employee's annual bonus amount, divided by the number of weeks worked during the most recent quarter, divided by the average hours worked per week per net new full-time permanent employee.

(2) "Commission" means the Arkansas Economic Development Commission;

(3) "Corporate headquarters" means the home or center of operations, including research and development, of a national or multinational corporation;

(4) "Director" means the Director of the Arkansas Economic Development Commission;

(5) "Distribution center" means a facility for the reception, storage, or shipping of:

(A) A business' own products or products that the business wholesales to retail businesses or ships to its own retail outlets;

(B) Products owned by other companies with which the business has contracts for storage and shipping if seventy-five percent (75%) of the sales revenues are from out-of-state customers; or

(C) Products for sale to the general public if seventy-five percent (75%) of the sales revenues are from out-of-state customers;

(6) "Eligible business" is defined as one (1) or more of the following:

(A) Manufacturers classified in Standard Industrial Classification codes 20-39, including semiconductor and microelectronic manufacturers;

(B) (i) Computer businesses primarily engaged in providing computer programming services; the design and development of prepackaged software; businesses engaged in digital content production and preservation; computer processing and data preparation services; information retrieval services; and computer and data processing consultants and developers.

(ii) All businesses in this group must derive at least seventy-five percent (75%) of their revenue from out-of-state sales and have no retail sales to the general public;

(C) Businesses primarily engaged in commercial physical and biological research as classified by Standard Industrial Classification code 8731;

(D) (i) Businesses primarily engaged in motion picture productions.

(ii) All businesses in this group must derive at least seventy-five percent (75%) of their revenue from out-of-state sales and have no retail sales to the general public;

(E) A distribution center with no retail sales to the general public unless seventy-five percent (75%) of the sales revenues are from out-of-state customers;

(F) An office sector business with no retail sales to the general public; and

(G) A corporate or regional headquarters with no retail sales to the general public;

(7) "Financial incentive plan" means an agreement entered into by a business and the department to provide the business an incentive to locate a new facility or expand an existing facility in Arkansas;

(8) "Governing authority" means the quorum court of a county or the governing body of a municipality;

(9) (A) "High unemployment" means an unemployment rate equal to or in excess of one hundred fifty percent (150%) of the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services, when the state's annual average unemployment rate is six percent (6%) or below.

(B) When the state's annual average unemployment rate is above six percent (6%), "high unemployment" means equal to or in excess of three percent (3%) above the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services;

(10) (A) (i) "Net new full-time permanent employee" means a position or job which was created as a result of a project and which is filled by one (1) or more employees or contractual employees who were Arkansas taxpayers during the year in which the tax credits or incentives were earned.

(ii) The position or job held by the employee or employees must have been filled for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours per week.

(B) However, in order to qualify for the provisions of this subchapter, a contractual employee must be offered a benefits package comparable to a direct employee of the business seeking incentives under this subchapter;

(11) "Office sector" means control centers that influence the environment in which data processing, customer service, credit accounting, telemarketing, claims processing, and other administrative functions that act as production centers are performed;

(12) The "payroll factor" of a project plant or facility is a fraction, the numerator being the total amount paid in this state during the tax period by the project plant or facility for compensation to employees working in the plant or facility and the denominator being the total compensation paid in the taxpayer's Arkansas operations during the tax period;

(13) "Program" means this subchapter;

(14) (A) "Project" means the construction or expansion of an eligible business as defined in subdivision (6) of this section in Arkansas costing at least five million dollars ($5,000,000), including the cost of the land, buildings, and equipment used in the construction or expansion, which has been approved by the department as a construction or expansion qualifying for tax benefits under this subchapter.

(B) The project cost shall include:

(i) All activities and costs associated with the construction of a new plant or facility;

(ii) All activities and costs associated with the expansion of an established plant or facility by adding to the building or production equipment or support infrastructure, or both; and

(iii) All activities and costs associated with the replacement of production or processing equipment or support infrastructure, or both.

(C) The project cost shall not include routine operating expenditures;

(15) The "property factor" of a project plant or facility is a fraction, the numerator being the average value of the taxpayer's real and tangible personal property owned or rented and used at the project plant or facility during the tax period and the denominator being the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period in Arkansas;

(16) "Regional headquarters" means the center of operations for a specific geographical area; and

(17) The "sales factor" of a project plant or facility is a fraction, the numerator being the total sales of the project plant or facility in this state during the tax period and the denominator being the total sales of the taxpayer's Arkansas operations during the tax period.



§ 15-4-1903 - Powers and duties of the Arkansas Economic Development Commission.

The Arkansas Economic Development Commission shall administer the provisions of this subchapter and shall have the following powers and duties in addition to those mentioned in this subchapter and in other laws of this state:

(1) To promulgate rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., necessary to carry out the provisions of this subchapter;

(2) (A) To negotiate proposals on behalf of the state with prospective businesses which are considering locating a new facility or expanding an existing facility that would employ at least one hundred (100) net new full-time permanent employees and expend at least five million dollars ($5,000,000) on the project.

(B) (i) For projects initiated after June 1, 2000, the commission is authorized to negotiate with a business a financial incentive plan granting an income tax credit based on total investment, without regard to how the project is financed, if it otherwise meets the qualifications of this act. The annual credit earned shall be based on the total investment divided by the term of the financial incentive plan.

(ii) The amount of credit that may be claimed each year will depend on the average hourly wage of the net new full-time permanent employees.

(iii) The amount of the income tax credit that may be claimed each year shall be negotiated in accordance with the following:

(a) When the average hourly wage, multiplied by forty (40), of the net new full-time permanent employee is between one hundred twenty-five percent (125%) and one hundred forty-nine percent (149%) of the lesser of the county or state annual average weekly wage per employee, the employer shall receive an annual income tax credit in the amount of fifty percent (50%) of the employer's state income tax liability;

(b) When the average hourly wage, multiplied by forty (40), of the net new full-time permanent employee is between one hundred fifty percent (150%) and one hundred seventy-four percent (174%) of the lesser of the county or state annual average weekly wage per employee, the employer shall receive an annual income tax credit in the amount of seventy-five percent (75%) of the employer's state income tax liability;

(c) When the average hourly wage, multiplied by forty (40), of the net new full-time permanent employee is one hundred seventy-five percent (175%) or more of the lesser of the county or state annual average weekly wage per employee, the employer shall receive an annual income tax credit in the amount of one hundred percent (100%) of the employer's state income tax liability; and

(d) If the average hourly wage, multiplied by forty (40), of the net new full-time permanent employee is less than one hundred twenty-five percent (125%) of the lesser of the county or state annual average weekly wage per employee, the employer shall receive no tax credit under this section.

(iv) If the project is located in a high unemployment area, the Director of the Arkansas Economic Development Commission will consider all the factors of the project and negotiate with the business an income tax credit in an amount up to one hundred percent (100%) of the state income tax liability;

(3) (A) To provide the Department of Finance and Administration with a copy of each financial incentive plan entered into by the commission with each of the qualifying businesses so that the department will know the maximum amount of income tax credit the qualified business may claim during the term of the agreement.

(B) (i) The financial incentive plan shall specify the annual amount of payments, including principal and interest, the business will make to the lender in connection with the project financing and attach copies of the business' loan documents that reflect the amount of the annual payments.

(ii) For projects initiated after June 1, 2000, and which qualify for the incentives authorized by this subchapter regardless of financing, the financial incentive plan shall specify the amount of tax credit to be earned annually, based on estimates of total project investments, which shall be limited to land, buildings, and equipment and divided by the term of the financial incentive plan; and

(4) To collect a one-time fee of two thousand five hundred dollars ($2,500) for the commission's administrative and legal fees associated with the preparation of the financial incentive plan.



§ 15-4-1904 - Qualifications.

To qualify for the benefits of this subchapter, the business must:

(1) Be an eligible business as defined in § 15-4-1902;

(2) Hire at least one hundred (100) net new full-time permanent employees within twenty-four (24) months of the date the financial incentive plan was signed by the Arkansas Economic Development Commission and the business;

(3) Expend at least five million dollars ($5,000,000) on the project covered by the financial incentive plan;

(4) Agree to certify to the Department of Finance and Administration the number of net new full-time permanent employees and the average hourly wage of the net new full-time permanent employees once the number of net new full-time permanent employees reaches one hundred (100); and

(5) Agree to certify to the department within thirty (30) days after the number of net new full-time permanent employees falls below one hundred (100) or the average hourly wage falls below the amount specified in the financial incentive plan.



§ 15-4-1905 - Financial incentive plan.

The financial incentive plan shall:

(1) Specify the tax incentives the business is to receive, including the maximum amount of income tax credit the business may claim for each tax year covered by the financial incentive plan;

(2) (A) Specify the term of the plan, which cannot exceed ten (10) years.

(B) The ten (10) years shall be calculated from the date the financial incentive plan is signed by the business and the Arkansas Economic Development Commission;

(3) Specify the annual tax credit earned based on total investment divided by the term of the financial incentive plan and attach copies of the business's loan documents which reflect the amount of the annual payments, or documents reflecting the amount of total investment in land, buildings, and equipment;

(4) Specify the amount of the average hourly wage the business must maintain to receive benefits under the plan;

(5) Specify the percentage of income tax liability against which the income tax credit may be claimed;

(6) Specify that the tax credits can never exceed the total amount of the debt service or for projects initiated after June 1, 2000, the total amount of the investment in land, buildings, and equipment; and

(7) Specify that after the term of the plan expires, the business may not claim any unused credit against income tax liability for subsequent tax years.



§ 15-4-1906 - Refund of sales and use tax -- Income tax credit.

(a) (1) The Revenue Division of the Department of Finance and Administration shall authorize a refund of sales and use taxes imposed by the state and a municipality or county if the municipality or county authorized the refund of its local tax on the purchases of the material used in the construction of a building or buildings or any addition or improvement thereon for housing any legitimate business enterprise and machinery and equipment to be located in or in connection with such a building.

(2) A refund shall not be authorized for routine operating expenditures.

(3) (A) (i) A refund shall not be authorized for the purchase of replacements of items previously purchased as part of a project under this subchapter unless the items previously purchased will not enable the project to function as originally intended.

(ii) In order to qualify for a refund under this subchapter, the replacement of an item previously purchased must be necessary for the implementation or completion of the project.

(B) However, a program participant may make changes in a project by amendment to the financial incentive plan entered into with the Arkansas Economic Development Commission.

(4) (A) All claims for sales and use tax refunds under this subchapter shall be filed with the division within three (3) years from the date of the qualified purchase or purchases.

(B) Claims filed after three (3) years from the date of the qualified purchase or purchases shall be disallowed.

(5) (A) The time limitation in this section for filing claims shall be tolled if:

(i) A program participant fails to pay sales or use tax on an item that was taxable; and

(ii) The applicable tax is subsequently assessed as a result of an audit by the division.

(B) All claims for sales and use tax refunds relating to an audited purchase shall be filed with the division within one (1) year after payment of the assessed tax or the date of a final administrative or judicial order, whichever is later.

(6) A program participant that files a claim for a sales or use tax refund relating to an audited purchase shall be entitled to a refund of interest paid on the amount of tax assessed on the audited purchase if a refund is approved for the purchase.

(b) (1) A sales and use tax refund as provided for in subsection (a) of this section shall be authorized, provided that:

(A) The company is an eligible business as defined in § 15-4-1902;

(B) The business and its contractors give preference and priority to Arkansas manufacturers, suppliers, contractors, and labor, except when it is not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency; and

(C) (i) The business:

(a) Files an endorsement resolution with the commission and the Department of Finance and Administration; and

(b) Files with the department a copy of the financial incentive plan the business entered into with the commission.

(ii) The endorsement resolution must be approved by the governing body of a municipality or county in whose jurisdiction the facility is located and must:

(a) Approve the specific entity's participation in the program; and

(b) (1) Specifically state whether the municipality or county authorizes the commission to refund local sales and use taxes to the entity under the program.

(2 ) A municipality or county can authorize the refund of all or part of a tax levied by it but cannot authorize the refund of any tax not levied by it.

(2) (A) The requisite number of net new full-time permanent employees must be employed by the business within twenty-four (24) months following the date the financial incentive plan was signed.

(B) In the event that the requisite number of net new full-time permanent employees cannot be employed within the twenty-four-month period, the business can file a written application with the commission explaining why additional time is necessary. The business can be afforded up to twenty-four (24) more months to hire the requisite number of employees if the Director of the Arkansas Economic Development Commission and the Chief Fiscal Officer of the State determine that the need for additional time is due to:

(i) Unanticipated and unavoidable delay in the construction of a facility that must be completed before the employees can be hired;

(ii) The project as originally planned will require more than twenty-four (24) months to complete; or

(iii) A change in the business ownership or business structure due to a merger or acquisition.

(c) (1) (A) The division shall authorize an income tax credit based on the total investment in land, buildings, and equipment divided by the term of the financial incentive plan for each tax year.

(B) (i) The amount of income tax credit taken during any tax year shall not exceed the Arkansas income tax liability resulting from the project plant or facility.

(ii) The income tax liability of the project plant or facility shall be determined by adding the sales factor, the payroll factor, and the property factor of the plant or facility and dividing the sum by three (3) to arrive at the project apportionment percentage. The total Arkansas corporate income tax liability of the corporation shall be multiplied by the project apportionment percentage to arrive at the income tax liability arising from the project.

(iii) The income tax credit available may then be used to offset the income tax liability arising from the project as agreed upon in the financial incentive plan.

(2) However, if the entire credit cannot be used in the year earned, the remainder may be applied against the income tax for the succeeding nine (9) tax years or until the financial incentive plan expires, whichever occurs first.

(d) An income tax credit as provided for in subsection (c) of this section shall be authorized, provided that:

(1) The request for such a credit is accompanied by an endorsement resolution approved by the governing body of the appropriate municipality or county in whose jurisdiction the establishment is to be located and a copy of the financial incentive plan the business entered into with the commission;

(2) All of the net new full-time permanent employees are employed at the facility; and

(3) Benefits for the same project are not being claimed under the Arkansas Economic Development Incentive Act of 1993, § 15-4-1601 et seq.

(e) (1) (A) If the number of net new full-time permanent employees drops below one hundred (100) after twenty-four (24) months from the date the financial incentive plan is signed, all benefits under the financial incentive plan will be terminated unless the Chief Fiscal Officer of the State approves a written request filed by the business explaining why the number of net new full-time permanent employees fell below one hundred (100).

(B) The Chief Fiscal Officer of the State may grant the business up to twenty-four (24) months to bring the number of net new full-time permanent employees back up to at least one hundred (100) and may approve the continuation of the benefits during that period.

(2) In the event that a business fails to notify the department that the number of employees has fallen below one hundred (100) or that the average hourly wage has fallen below the amount specified in the financial incentive plan, the business will be liable for the repayment of all benefits which were received by the business, plus penalty and interest.

(f) (1) Any business receiving benefits under this program shall be liable for the repayment of any benefits received, plus penalty and interest, if it does not comply with:

(A) The terms of the financial incentive plan;

(B) The requirements of this subchapter; or

(C) Any rule or regulation promulgated pursuant to this subchapter.

(2) The Chief Fiscal Officer of the State may bring any lawful action to recover any amount for which the recipient is liable.



§ 15-4-1907 - Verification.

(a) The Department of Finance and Administration shall have the authority to obtain whatever information necessary from the participating businesses and from the Department of Workforce Services to verify that businesses which have entered into financial incentive plans with the Arkansas Economic Development Commission are complying with the terms of the financial incentive plans and reporting accurate information concerning the number of employees and their payroll to the Department of Finance and Administration.

(b) The Department of Finance and Administration may promulgate rules and regulations necessary for the proper administration of the provisions of this subchapter.



§ 15-4-1908 - Effect of participation.

Receiving benefits for a project pursuant to this subchapter will preclude a business from receiving benefits under any other tax incentive program for that same project.






Subchapter 20 - -- Digital Product and Motion Picture Industry Development Act of 2009

§ 15-4-2001 - Short title.

This subchapter may be referred to and cited as the "Digital Product and Motion Picture Industry Development Act of 2009".



§ 15-4-2002 - Legislative intent.

It is the intent of the General Assembly to assist in cultivating the film industry by:

(1) Providing the citizens of Arkansas with the education, training, and financial tools to succeed in today's global economy. The economic landscape of the state and the nation has moved from a manufacturing-based economy to one based on knowledge and technology, and to cultivate the state's economy based upon knowledge and technology, by further developing the film and digital content industry in Arkansas;

(2) Providing the financial incentives needed to foster the long-term development of the digital medium and traditional film industry in Arkansas;

(3) Recognizing that similar incentives in surrounding states have been a catalyst for unprecedented economic growth within those states and that to create an effective mechanism for the sustained growth of the film industry in Arkansas will require the passage of legislation that establishes a film production incentive program that is not only competitive but also uniquely attractive to specific types of projects, production companies, and infrastructure creation;

(4) Recognizing that a successfully cultivated film industry will create a sector of high technology in Arkansas, a much-needed infusion of capital into areas of the state that may be economically depressed, and offer to Arkansans skilled labor employment opportunities that require knowledge and pay well;

(5) Recognizing that the temporary revenue loss to seed the initial growth will be offset by the film and digital content industry's total value added to the Arkansas economy and directly offset through the state and local taxes collected on economic activity generated by the industry;

(6) Allowing Arkansas to become competitive with surrounding states that offer financial incentives to the film and digital content industry;

(7) Creating a vibrant film and digital content industry in Arkansas that will be essential to retain highly educated and creative individuals in Arkansas who want to pursue a career in this field;

(8) Recognizing that the state is uniquely qualified to attract digital form product providers to live, work, and play within its borders due to the state's natural settings, availability of labor and materials, climate, and the hospitality of its people; and

(9) Recognizing that the Motion Picture Incentive Act of 1983, previously codified at this subchapter, which was one of the first incentives offered to the motion picture industry and allowed the state and motion picture industry to develop a strong partnership, resulted in a significant increase in the number of movies filmed in Arkansas.



§ 15-4-2003 - Definitions.

As used in this subchapter:

(1) (A) "Below-the-line employees" means employees involved with the production of a motion picture production, including without limitation:

(i) Casting assistants;

(ii) Costume design;

(iii) Gaffers;

(iv) Grips;

(v) Location managers;

(vi) Production assistants;

(vii) Set construction staff; and

(viii) Set design staff.

(B) "Below-the-line employees" does not include actors, directors, producers, and writers;

(2) (A) "Film and digital product" means video images or other visual media entertainment content.

(B) "Film and digital product" includes without limitation:

(i) Motion pictures;

(ii) Documentaries;

(iii) Long-form programs, specials, miniseries, series, music videos, and television programming;

(iv) Interactive television;

(v) Interactive games;

(vi) Video games;

(vii) Commercials;

(viii) Digital media created primarily for distribution or exhibition to the general public; and

(ix) A trailer, pilot, video teaser, or demo created primarily to stimulate the sale, marketing, promotion, or exploitation of future investment in either a product or a qualified production through any means and media in a digital media format, film, or videotape if the program meets all the underlying criteria of a qualified production;

(3) "Film office" means the division of the Arkansas Economic Development Council charged with the responsibility of promoting and assisting the digital content industry in Arkansas;

(4) "Financial institution" means any bank or savings and loan association in the state that carries Federal Deposit Insurance Corporation insurance;

(5) (A) "Highly compensated individual" means an individual who directly or indirectly receives compensation in excess of five hundred thousand dollars ($500,000) for personal services with respect to a single production.

(B) An individual receives compensation indirectly when a production company pays a personal service company or an employee-leasing company that pays the individual;

(6) (A) "Postproduction" means a final stage in the production of digital content occurring after the action has been filmed or videotaped and involves editing and the addition of soundtracks.

(B) "Postproduction" includes without limitation editing, music, soundtracks, special effects, and credits;

(7) "Postproduction costs" means all expenditures incurred in the state in the postproduction phase of a state-certified production;

(8) (A) "Production" means the process of producing a type of entertainment content and includes film and digital product.

(B) "Production" shall not include:

(i) An ongoing program created primarily as news, weather, or financial market reports;

(ii) A production containing any material or performance that is obscene;

(iii) A production deemed an infomercial; or

(iv) Sexually explicit productions as defined in 18 U.S.C. § 2257, as it existed on January 1, 2009;

(9) "Production company" means a corporation, partnership, limited liability company, or other business entity engaged in the business of producing qualified productions and qualified by the Secretary of State to engage in business in the state;

(10) (A) "Qualified production costs" means costs incurred in Arkansas in the development, preproduction, production, or postproduction of a qualified production.

(B) "Qualified production costs" includes costs incurred concerning original music compositions produced by an Arkansas resident to be used as incidental music, the score, or the soundtrack in film or video games.

(C) "Qualified production costs" includes the cost to option or purchase intellectual property, including without limitation books, scripts, music, or trademarks relating to the development or purchase of a script, screenplay, or format if:

(i) The intellectual property was produced primarily in Arkansas or the creator of the intellectual property is a resident of Arkansas;

(ii) At least seventy-five percent (75%) of the subsequent film or digital content is produced in Arkansas; and

(iii) The production expenses or costs for the optioning or purchase are less than twenty-five percent (25%) of the production expenses or costs incurred in Arkansas. The expenses or costs include all expenditures associated with the optioning or purchase of intellectual property, including option money, agent fees, and attorney's fees relating to the transaction but do not include deferrals, deferments, royalties, profit participation, or recourse or nonrecourse loans that the eligible production company may negotiate in order to obtain the rights to the intellectual property.

(D) "Qualified production costs" does not include:

(i) The optioning or purchase of intellectual property that does not comply with the provisions of subdivision (8)(A) of this section;

(ii) Media buys, promotional events, or gifts or public relations associated with the promotion or marketing of any qualified production;

(iii) Deferred, leveraged, or profit participation costs relating to any and all personnel associated with any and all aspects of the production, including, but not limited to, producer fees, director fees, talent fees, and writer fees;

(iv) Amounts paid to persons or businesses as a result of their participation in profits from the exploitation of the qualified production; and

(v) Salaries for highly compensated individuals;

(11) "Resident" means natural persons and includes, for the purpose of determining eligibility for the rebate incentive provided by this subchapter, a person domiciled in Arkansas and any other person who maintains a permanent residence within the state and spends in the aggregate at least six (6) months of the taxable year within the state; and

(12) "State-certified production" means a qualified production produced by an eligible production company that is:

(A) In compliance with established regulations to this subchapter;

(B) Authorized by the commission to conduct business in this state; and

(C) Approved by the commission as qualifying for a production rebate under this section.



§ 15-4-2004 - Requirement for registration.

(a) A production company that plans to operate within the borders of Arkansas shall register with the film office of the Arkansas Economic Development Commission before beginning operations.

(b) (1) Upon registration and signing a financial incentive agreement, the production company shall include the name of Arkansas in the credits.

(2) The Director of the Arkansas Economic Development Commission may waive this requirement if he or she determines that the state should not be acknowledged.



§ 15-4-2005 - Production rebate.

(a) (1) A production company, upon approval of the application by the Arkansas Economic Development Commission, shall be eligible for a rebate of fifteen percent (15%), with no cap per production, on all qualified production costs in connection with the production of a state-certified film project.

(2) An additional rebate of ten percent (10%) will be granted for the payroll of below-the-line employees who are full-time residents of Arkansas.

(b) To qualify for this rebate, a production company shall spend at least fifty thousand dollars ($50,000) within a six-month period in connection with the production of one (1) project.



§ 15-4-2006 - Postproduction rebate.

(a) (1) A qualifying production company, upon approval of the application by the Arkansas Economic Development Commission, shall be eligible for a rebate of fifteen percent (15%), with no cap per production, on all qualified production costs in connection with the postproduction of a state-certified film project.

(2) An additional rebate of ten percent (10%) will be granted for the payroll of below-the-line employees who are full-time residents of Arkansas.

(b) To qualify for this rebate, a production company must spend at least fifty thousand dollars ($50,000) within a six-month period in connection with the production of one (1) project.



§ 15-4-2007 - Application for rebate.

(a) (1) To qualify for the rebates provided under this subchapter, a production company shall submit an application and provide an estimate of total expenditures to be made in Arkansas in connection with the production.

(2) The application and estimate of expenditures shall be filed with the Arkansas Economic Development Commission and be approved as eligible for the rebate provided by this subchapter before the commencement of production in Arkansas.

(b) (1) After each production company submits an application, the commission will sign a financial incentive agreement with each eligible production company that qualifies under this subchapter and is approved by the commission.

(2) (A) The financial incentive agreement shall define the benefits to be received and the start and end date of the project.

(B) The financial incentive agreement shall include the:

(i) Effective date of the agreement;

(ii) Term of the agreement, which shall be calculated from the date the agreement is signed by the production company and the Revenue Division of the Department of Finance and Administration;

(iii) Incentive for which the production company may qualify;

(iv) Investment threshold requirements necessary to qualify for eligibility;

(v) Production company's responsibilities for certifying eligibility requirements; and

(vi) Production company's responsibilities for failure to meet or maintain eligibility requirements.

(c) At the time the production company registers and provides the estimate of expenditures to the commission, the production company also shall designate a member or representative to work with the commission and the division on the reporting of expenditures and other information necessary to qualify for the rebate.

(d) No later than ninety (90) days after the last production expenses or costs are incurred in the production of a qualified production, the production company shall:

(1) Apply to the commission for a production rebate certificate; and

(2) Provide a final expenditure report that includes the amount of the company's production expenses or costs.

(e) (1) To be eligible for the rebate incentive provided for by this subchapter, payments for production and postproduction expenses shall be made from a checking account from an Arkansas financial institution.

(2) Direct cash payments by a production company to Arkansas vendors, businesses, or citizens hired as cast or crew that are accompanied by receipts shall be allowed if the sum of the cash payments does not exceed forty percent (40%) of the total verifiable expenditures.

(3) Per diem expenditures by the cast or crew for lodging when accompanied by receipts shall be eligible expenditures.

(f) Expenditure reports also shall include information as required by the division to ensure compliance with this subchapter.

(g) Payments for salaries or wages shall be eligible for the rebate if they are reported to the division and are subject to state income taxes.

(h) (1) The employment rebate also entitles a state-certified production for an additional rebate for employing full-time residents of Arkansas.

(2) The employment rebate authorizes an additional credit of ten percent (10%) for the aggregate payroll of salaries and wages to Arkansas residents who are below-the-line employees of the state-certified production.

(i) The salary for an employee whose salary is equal to or greater than five hundred thousand dollars ($500,000) shall be excluded from eligibility for either rebate.

(j) Payments for penalties or fines, payments to nonprofit organizations, and payments to federal and state entities that do not pay state taxes are not eligible.

(k) If a production company hires a payroll service company to handle the payroll of a production, the payroll payments shall be allowed as eligible expenditures provided:

(1) Payments made by the production company to the payroll service company are paid through an Arkansas financial institution account; and

(2) All eligible income payments to employees and independent contractors done through the payroll service are subject to Arkansas state income taxes.

(l) (1) The final expenditure report and all qualified production costs shall be subject to an audit by an outside certified public accountant licensed in the state.

(2) The eligible production company shall be responsible for paying all fees associated with the audit and final certification.

(m) (1) If the commission determines that the company is eligible for a rebate certificate, the commission shall enter on the certificate the amount of production expenses or costs that has been established to the satisfaction of the commission and the amount of the company's rebate.

(2) The commission shall provide a copy of the certificate to the Director of the Department of Finance and Administration.



§ 15-4-2008 - Disbursement of rebate incentive.

(a) The Revenue Division of the Department of Finance and Administration shall upon receipt of an application for a rebate:

(1) Calculate the total expenditures of the relevant production company for which there are documented receipts for funds expended in the state;

(2) Calculate the incentive benefit the applicant is entitled to; and

(3) Provide certification to the Director of the Department of Finance and Administration specifying the amount to be remitted to the production company within ninety (90) days after the final expenditure report has been submitted.

(b) The director, within ten (10) working days after the receipt of the certification from the division, shall remit the fifteen-percent rebate to:

(1) The production company; or

(2) At the option of the production company, the full amount or a specified amount noted by the production company to the:

(A) National Film Preservation Foundation;

(B) Motion Picture Retirement Fund; or

(C) Digital Product and Motion Picture Office Fund.

(c) (1) There is no per-production cap on the rebate, and the amount of the rebate shall be limited only by the amount of moneys in the Digital Product and Motion Picture Office Fund.

(2) The rebate shall be awarded on a first-come, first-served basis.



§ 15-4-2009 - Penalties.

(a) A production company that intends to apply for the rebate and does not register as required by § 15-4-2004 may be enjoined from engaging in production activities in the state by any court of competent jurisdiction until the production company has registered.

(b) A production company that intends to apply for the rebate incentives and fails to comply with this subchapter may be denied future participation in this incentive program and shall be subject to penalty in accordance with applicable state or federal law.



§ 15-4-2010 - Rules.

The Arkansas Economic Development Commission shall promulgate appropriate rules to carry out the intent and purposes of this subchapter and to prevent abuse.



§ 15-4-2011 - Sunset.

The opportunity for a rebate provided by this subchapter shall expire on June 30, 2019.






Subchapter 21 - -- Arkansas Emerging Technology Development Act of 1999



Subchapter 22 - -- Arkansas Workforce Investment Act

§ 15-4-2201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Workforce Investment Act".



§ 15-4-2202 - Purpose.

The purpose of this subchapter is to outline a workforce development plan for Arkansas and to comply with the federal Workforce Investment Act of 1998 by providing workforce investment activities, through statewide and local workforce investment systems, that increase the employment, retention, and earning of participants, and increasing occupational skill attainment by participants, and as a result improving the quality of the workforce, reducing welfare dependency, and enhancing the productivity and competitiveness of the State of Arkansas.



§ 15-4-2203 - Definitions.

As used in this subchapter:

(1) "Chief elected official" means:

(A) The chief elected executive officer of a unit of general local government in a local area.

(B) However, in a case in which a local area includes more than one (1) unit of general local government, the chief elected officials shall include the county judge or judges and the mayor or mayors of the city or cities of the first class. These officials may include other mayors, in accordance with the agreement cited in subdivision (1)(C) of this section;

(C) In a case in which a local area includes more than one (1) unit of general local government, the chief elected officials of each unit shall execute an agreement specifying the respective roles of the individual chief elected officials;

(2) "General local government" means any general purpose political subdivision of Arkansas that has the power to levy taxes and spend funds, as well as general corporate and police powers; and

(3) "Local educational agency" has the meaning given the term in section 14101 of the Elementary and Secondary Education Act of 1965.



§ 15-4-2204 - Arkansas Workforce Investment Board established.

(a) There is created the Arkansas Workforce Investment Board.

(b) (1) The board shall consist of:

(A) The Governor;

(B) Two (2) members to be appointed by the President Pro Tempore of the Senate;

(C) Two (2) members to be appointed by the Speaker of the House of Representatives;

(D) The following members to be appointed by the Governor, subject to confirmation by the Senate:

(i) One (1) chief elected official nominated by the Arkansas Municipal League;

(ii) One (1) chief elected official nominated by the Association of Arkansas Counties;

(iii) No fewer than two (2) representatives of labor organizations to be nominated by the Arkansas Labor Federation;

(iv) No fewer than two (2) representatives of individuals and organizations who have experience with respect to youth activities and programs;

(v) No fewer than two (2) representatives of individuals and organizations who have experience and expertise in the delivery of workforce investment activities of which:

(a) One (1) member shall be a chief executive officer of a two-year college nominated by the Association of Two-year Colleges; and

(b) One (1) member shall represent a community-based organization;

(E) The Director of the Department of Career Education;

(F) The Director of the Department of Workforce Services;

(G) The Director of the Department of Human Services;

(H) The Director of the Arkansas Economic Development Commission;

(I) A representative of employment and training activities carried out by the United States Department of Housing and Urban Development;

(J) The Director of the Department of Higher Education;

(K) The Director of the Arkansas Rehabilitation Services of the Department of Career Education; and

(L) The Director of the Division of State Services for the Blind of the Department of Human Services.

(2) A majority of the members of the board shall be representatives of business in Arkansas who:

(A) Are owners of businesses, chief executives or operating officers of businesses, and other business executives or employers with optimum policymaking or hiring authority, including members of the local workforce investment boards;

(B) Represent businesses with employment opportunities reflecting the employment opportunities of Arkansas; and

(C) Are appointed from among individuals nominated by Arkansas business organizations and business trade associations.

(c) (1) In no event shall the board consist of more than forty-three (43) members.

(2) A person may serve in dual capacity as a member of the board.

(d) In appointing members, the Governor shall take into consideration that the board represents the diverse regions of Arkansas, including without limitation urban, rural, and suburban areas.

(e) Members of the board who represent organizations, agencies, or other entities shall be individuals with optimum policymaking authority within their respective organizations, agencies, and entities.

(f) (1) Nonlegislative members shall be appointed for four-year staggered terms.

(2) The staggered terms shall be assigned by lot.

(3) The terms shall begin on July 1 of each year.

(g) The Governor shall annually select on June 1 a chair for the board among the representatives of businesses described in subdivision (b)(1)(D) of this section.

(h) In the event of a vacancy on the board, the vacancy shall be filled for the unexpired portion of the term by the appointment of a person meeting the same qualifications required for initial appointment.

(i) (1) By a majority vote of the total membership of the board cast during its first regularly scheduled meeting of each calendar year, the board may authorize payment to its members of a stipend not to exceed one hundred ten dollars ($110) per meeting attended. The board members shall receive no other compensation, expense reimbursement, or in-lieu-of payments as provided in § 25-16-902.

(2) The stipend shall be paid from the Arkansas Workforce Investment Fund.

(j) Legislative members shall receive in lieu of reimbursement for meals, lodging, and travel the same per diem and mileage allowance for each day of attending meetings of the board as is authorized by law for attending meetings of the interim committees of the General Assembly, to be payable from the Arkansas Workforce Investment Fund.

(k) A member of the board shall not:

(1) Vote on a matter under consideration by the board:

(A) Regarding the provision of services by the member or by an entity that the member represents; or

(B) That would provide direct financial benefit to the member or the immediate family of the member; or

(2) Engage in any other activity determined by the Governor or by law to constitute a conflict of interest.

(l) Meetings of the board shall be held at least quarterly or at the call of the chair or upon the written request of a majority of the members of the board.



§ 15-4-2205 - Arkansas Workforce Investment Board Executive Committee.

(a) In order to comply with the requirements and responsibilities assigned within this subchapter, the Arkansas Workforce Investment Board shall select from its membership an executive committee to be composed of at least thirteen (13) members but no more than fifteen (15) members.

(b) The chair and vice chair of the board shall serve as the chair and vice chair of the Arkansas Workforce Investment Board Executive Committee, respectively.

(c) The membership of the executive committee shall include:

(1) At least seven (7) business members, at least one (1) of whom serves on a local workforce investment board;

(2) At least two (2) Arkansas labor federation representatives;

(3) At least one (1) community college representative; and

(4) At least one (1) chief elected official.

(d) The board shall form such other committees as needed.

(e) Membership on any committee shall not extend beyond the term of service on the board.

(f) The executive committee shall meet as needed between the quarterly board meetings at the call of the chair of the executive committee or upon the request of seventy-five percent (75%) of the executive committee members, and the chair of the executive committee shall report any actions of the executive committee to the board at the quarterly meetings.

(g) Compensation for the members of the executive committee shall be as provided in § 15-4-2204(i).



§ 15-4-2206 - Powers and duties of Arkansas Workforce Investment Board.

(a) The Arkansas Workforce Investment Board shall advise and assist the Governor and the General Assembly in the:

(1) Development of a state workforce development plan;

(2) Development and continuous improvement of a statewide system of activities that are funded under this subchapter or carried out through a one-stop delivery system which receives funds under this subchapter including:

(A) Development of linkages in order to assure coordination and nonduplication among the programs and activities; and

(B) Review of local plans;

(3) Commenting on an annual basis on the measures taken pursuant to section 113(b)(14) of the Carl D. Perkins Vocational and Applied Technology Education Act;

(4) Designation of local workforce investment areas;

(5) Development of an allocation formula for the distribution of funds for adult employment and training activities and youth activities to local areas;

(6) Development and continuous improvement of comprehensive state performance measures, including state adjusted levels of performance, to assess the effectiveness of the workforce investment activities in the state;

(7) Preparation of the annual report to the United States Secretary of Labor;

(8) Development of a statewide employment statistics system as described in section 15(e) of the Wagner-Peyser Act;

(9) Development of an application for an incentive grant;

(10) Recommendation of the programs identified in § 15-4-2207(b)(8)(A) which may be consolidated or realigned;

(11) Creation of workforce investment program accountability measures and standards;

(12) Development of workforce training standards;

(13) Evaluation of the entire Arkansas workforce investment system, including, but not limited to, the education system, the Career Development system, and the youth programs, to determine if it is meeting the goals of this subchapter;

(14) Reevaluation of this subchapter;

(15) Coordination of state agencies to assist in the development of the state workforce development plan;

(16) Development of additional state workforce development plans every three (3) years;

(17) Use of federal, state or private funds, donations, and grants made available for the development of the Arkansas workforce development plan;

(18) Establishing procedures that will be taken by the state to assure coordination of and to avoid duplication among workforce investment programs; and

(19) Provide a report prior to each regular session to the General Assembly with recommendations for appropriate statutory changes which may enhance the delivery of workforce investment in and for Arkansas.

(b) The board may recommend to the Governor the resolution of any disagreements between or among state agencies pertaining to their duties and responsibilities in the state workforce investment plan. The board shall notify the agencies involved of the recommendation in writing.

(c) The board may recommend to the Governor that he or she require state agencies to cooperate with the board in implementing the state workforce investment plan, including, but not limited to, providing information to the board and providing staff assistance.

(d) The board shall have the authority to promulgate any rules or regulations necessary to carry out the provisions of this subchapter and to comply with the federal Workforce Investment Act of 1998.

(e) The board shall present a report quarterly to the Legislative Council concerning the progress, performance, and compliance with the federal Workforce Investment Act of 1998 and this subchapter and shall provide to the Legislative Council any information requested of it.

(f) Based upon measures established through subdivision (a)(11) of this section, the board shall recommend performance incentives and shall recommend sanctions for failure to achieve such measures.

(g) (1) The Director of the Arkansas Workforce Investment Board shall be appointed by the Governor with the consent of the board and be subject to confirmation by the Senate.

(2) The director shall hire the necessary staff to carry out the provisions of this subchapter.



§ 15-4-2207 - State plan for workforce investment system strategy.

(a) By April 1, 2000, the Governor shall submit to the United States Secretary of Labor and other approval authorities, as appropriate, a state plan outlining the state's five-year strategy for the statewide workforce investment system of the state.

(b) The state plan shall include:

(1) A description of the state board, including a description of the manner in which the board collaborated in the development of the state plan and a description of how the board will continue to collaborate in carrying out the functions described in this section;

(2) A description of state-imposed requirements for the statewide workforce investment system;

(3) A description of the state performance accountability system developed for the workforce investment activities to be carried out through the statewide workforce investment system, including, but not limited to, information identifying state performance measures;

(4) Information describing:

(A) The needs of the state with regard to current and projected employment opportunities by occupation;

(B) The job skills necessary to obtain employment opportunities;

(C) The skills and economic development needs of the state; and

(D) The type and availability of workforce investment activities in the state;

(5) An identification of local areas designated in the state, including a description of the process used for the designation of the areas;

(6) An identification of criteria to be used by chief elected officials for the appointment of members of local boards;

(7) The detailed plans required under section 8 of the Wagner-Peyser Act, 29 U.S.C. § 49g;

(8) (A) A description of the procedures that will be taken by the state to assure coordination of and avoid duplication among:

(i) Workforce investment activities authorized under this subchapter;

(ii) Other activities authorized under this subchapter;

(iii) Programs authorized under the Wagner-Peyser Act, 29 U.S.C. § 49 et seq., title I of the Rehabilitation Act of 1973, 29 U.S.C. § 720 et seq., part A of title IV of the Social Security Act, 42 U.S.C. § 601 et seq., and section 6(d)(4) of the Food Stamp Act of 1977, 7 U.S.C. § 2015(d)(4); activities authorized under title V of the Older Americans Act of 1965, 42 U.S.C. § 3056 et seq.; and postsecondary vocational education activities authorized under the Carl D. Perkins Vocational and Applied Technology Education Act, 20 U.S.C. § 2301 et seq.;

(iv) Work programs authorized under section 6(o) of the Food Stamp Act of 1977, 7 U.S.C. § 2015(o);

(v) Activities authorized under chapter 2 of title II of the Trade Act of 1974, 19 U.S.C. § 2271 et seq.;

(vi) Activities authorized under chapter 41 of title 38, United States Code;

(vii) Employment and training activities carried out under the Community Services Block Grant Act, 42 U.S.C. § 9901 et seq.;

(viii) Activities authorized under the National and Community Service Act of 1990, 42 U.S.C. § 12501 et seq.;

(ix) Employment and training activities carried out by the Department of Housing and Urban Development; and

(x) Programs authorized under state unemployment compensation laws; and

(B) A description of the common data collection and reporting processes used for the programs and activities;

(9) A description of the process used by the state to provide an opportunity for public comment, including comment by representatives of businesses and representatives of labor organizations, and input into development of the plan, prior to submission of the plan;

(10) Information identifying how the state will use funds the state receives under this subchapter to leverage other federal, state, local, and private resources in order to maximize the effectiveness of the resources and to expand the participation of business, employees, and individuals in the statewide workforce investment system;

(11) Assurances that the state will provide for fiscal control and fund accounting procedures that may be necessary to ensure the proper disbursement of and accounting for funds paid to the state;

(12) (A) A description of the methods and factors the state will use in distributing funds to local areas for youth activities and adult employment and training activities, including:

(i) A description of how the individuals and entities represented on the state board were involved in determining the methods and factors of distribution; and

(ii) A description of how the state consulted with chief elected officials in local areas throughout the state in determining the distribution;

(B) Assurances that the funds will be distributed equitably throughout the state, and that no local areas will suffer significant shifts in funding from year-to-year; and

(C) A description of the formula prescribed by the Governor for the allocation of funds to local areas for dislocated worker employment and training activities;

(13) Information specifying the actions that constitute a conflict of interest;

(14) With respect to the one-stop delivery systems, a description of the strategy of the state for assisting local areas in development and implementation of fully operational one-stop delivery systems in the state;

(15) A description of the appeals process;

(16) A description of the competitive process to be used by the state to award grants and contracts in the state for activities carried out under this subchapter;

(17) With respect to the employment and training activities for adults:

(A) A description of:

(i) The employment and training activities that will be carried out with the funds received by the state through the allotment;

(ii) How the state will provide rapid response activities to dislocated workers from funds reserved for the purposes, including the designation of an identifiable state rapid response dislocated worker unit to carry out statewide rapid response activities;

(iii) The procedures the local boards in the state will use to identify eligible providers of training services; and

(iv) How the state will serve the employment and training needs of dislocated workers, low-income individuals, individuals training for nontraditional employment, and other individuals with multiple barriers to employment; and

(B) An assurance that veterans will be afforded the employment and training activities by the state, to the extent practicable;

(18) With respect to youth activities, information:

(A) Describing the state strategy for providing comprehensive services to eligible youth, particularly those eligible youth who are recognized as having significant barriers to employment;

(B) Identifying the criteria to be used by local boards in awarding grants for youth activities, including criteria that the Governor and local boards will use to identify effective and ineffective youth activities and providers of the activities;

(C) Describing how the state will coordinate the youth activities carried out in the state with the services provided by Job Corps centers in the state; and

(D) Describing how the state will coordinate youth activities with activities carried out through the youth opportunity grants;

(19) A description of the eligibility criteria set by the state to certify training providers including postsecondary institutions certified under the Higher Education Act, apprenticeship programs registered under the National Apprenticeship Act, and other public or private providers of training. Criteria shall be established for both initial and subsequent eligibility and shall be applied equitably to all training providers. The state shall develop this criteria with input from the public and the training providers; and

(20) A description of how the state will ensure that local workforce investment board plans include information as to how they will support the Transitional Employment Assistance implementation plans for the counties in its service areas.

(c) The state plan submitted to the United States Secretary of Labor shall be considered to be approved by the United States Secretary of Labor at the end of the ninety-day period beginning on the day the United States Secretary of Labor receives the plan, unless the United States Secretary of Labor makes a written determination, during the ninety-day period, that:

(1) The plan is inconsistent with the provisions of this subchapter; and

(2) In the case of the portion of the plan described in section 8(a) of the Wagner-Peyser Act, 29 U.S.C. § 49g(a), the portion does not satisfy the criteria for approval.

(d) The state may submit modifications to a state plan in accordance with the requirements of this section as necessary during the five-year period covered by the plan.

(e) The General Assembly authorizes for inclusion in the state plan those programs referenced in section 501(b)(2)(A) of Pub. L. No. 105-220. Such inclusion shall have the concurrence of the State Board of Workforce Education and Career Opportunities.



§ 15-4-2208 - Local workforce investment areas.

(a) No later than September 30, 1999, the Governor shall designate local workforce investment areas within the state:

(1) Through consultation with the Arkansas Workforce Investment Board; and

(2) After consultation with chief elected officials and after consideration of comments received through the public comment process, as described in section 112(b)(9) of the federal Workforce Investment Act of 1998.

(b) In making the designation of local areas, the Governor shall take into consideration the following:

(1) Geographic areas served by local educational agencies and intermediate educational agencies;

(2) Geographic areas served by postsecondary educational institutions and area vocational education schools;

(3) The extent to which the local areas are consistent with labor market areas;

(4) The distance that individuals will need to travel to receive services provided in the local areas; and

(5) The resources of the local areas that are available to effectively administer the activities carried out under this subchapter.

(c) The Governor shall approve any request for designation as a local area:

(1) From any unit of general local government with a population of five hundred thousand (500,000) or more;

(2) Of the area served by a rural concentrated employment program grant recipient of demonstrated effectiveness that served as a service delivery area or substate area under the Job Training Partnership Act, if the grant recipient has submitted the request; and

(3) Of an area that served as a service delivery area under section 101(a)(4)(A)(ii) of the Job Training Partnership Act as effective on September 1, 1999, in a state that has a population of not more than one million one hundred thousand (1,100,000) and a population density greater than nine hundred (900) persons per square mile.

(d) (1) The Governor shall approve any request made not later than the date of submission of the initial state plan under this subchapter for temporary designation as a local area from any unit of general local government, including a combination of the units, with a population of two hundred thousand (200,000) or more that was a service delivery area under the Job Training Partnership Act as effective on September 1, 1999, if the Governor determines that the area:

(A) Performed successfully in each of the last two (2) years prior to the request for which data are available in the delivery of services to participants under part A of title II and title III of the Job Training Partnership Act as effective on September 1, 1999; and

(B) Has sustained the fiscal integrity of the funds used by the area to carry out the activities.

(2) A temporary designation shall be for a period of not more than two (2) years, after which the designation shall be extended until the end of the period covered by the state plan if the Governor determines that, during the temporary designation period, the area substantially met the local performance measures for the local area and sustained the fiscal integrity of the funds used by the area to carry out activities under this subchapter.

(e) The Governor may approve a request from any unit of general local government for designation as a local area if the board, after consultation with and agreement of the local chief elected officials, recommends to the Governor that the area should be so designated.

(f) A unit of general local government or grant recipient that requests but is not granted designation of an area as a local area may submit an appeal to the board under an appeal process established in the state plan. If the appeal does not result in the designation, the United States Secretary of Labor, after receiving a request for review from the unit or grant recipient and on determining that the unit or grant recipient was not accorded procedural rights under the appeal process established in the state plan or that the area meets the requirements of this section, may require that the area be designated as a local area.



§ 15-4-2209 - Local workforce investment boards to be established.

(a) There shall be established by January 15, 2000, in each local area of the state and certified by the Governor a local workforce investment board to set policy for the portion of the statewide workforce investment system within the local area.

(b) The Governor in partnership with the Arkansas Workforce Investment Board shall establish criteria for use by chief elected officials in the local areas for appointment of members of the local boards.

(c) At a minimum, the criteria shall require that the membership of each local board include representatives in the local area who are representatives of:

(1) Businesses in the local area who:

(A) Are owners of businesses, chief executives or operating officers of businesses, and other business executives or employers with policymaking or hiring authority;

(B) Represent businesses with employment opportunities that reflect the employment opportunities of the local area; and

(C) Are appointed from among individuals nominated by local business organizations and business trade associations;

(2) Local educational entities, including:

(A) Local educational agencies;

(B) Local school boards;

(C) Two-year colleges and universities;

(D) Entities providing adult education and literacy activities; and

(E) Postsecondary educational institutions, selected from among individuals nominated by regional or local educational agencies, institutions, or organizations representing local educational entities;

(3) Labor organizations nominated by Arkansas local labor federations or other representatives of employees if no employees are represented by labor organizations;

(4) Community-based organizations;

(5) Economic development agencies, including private sector economic development entities;

(6) Each of the one-stop partners;

(7) One (1) member who:

(A) Is an individual with a disability and is familiar with vocational rehabilitation; and

(B) (i) Represents an organization of Arkansans with disabilities; or

(ii) Complies with subdivision (c)(1) of this section; and

(8) One (1) member who represents veterans' organizations.

(d) A majority of the members of the local board shall be representatives described in subdivision (c)(1) of this section.

(e) The chief elected official shall ensure that the local board membership shall reflect the same percentage of minorities as in the 2000 Federal Decennial Census for the local workforce investment areas of the board.

(f) The local board shall elect a chair for the local board from among the representatives described in subsection (c) of this section.

(g) (1) The chief elected official in a local area is authorized to appoint the members of the local board for the area in accordance with the state criteria.

(2) In the event a local area includes more than one (1) unit of general local government, the chief elected officials of the units shall execute an agreement that specifies the respective roles of the individual chief elected officials:

(A) In the appointment of the members of the local board from the individuals nominated or recommended to be the members in accordance with the criteria; and

(B) In carrying out any other responsibilities assigned to the officials under this section.

(3) If after a reasonable effort the chief elected officials are unable to reach agreement, the Governor may appoint the members of the local board from individuals so nominated or recommended.

(h) The local board may include other individuals or representatives of entities as the chief elected official in the local area may determine to be appropriate.



§ 15-4-2210 - Certification of local workforce investment boards.

(a) One (1) time every two (2) years, the Governor shall certify one (1) local board for each local area in the state.

(b) The certification shall be based on criteria established under § 15-4-2209 and, for a second or subsequent certification, the extent to which the local board has ensured that workforce investment activities carried out in the local area have enabled the local area to meet the local performance measures.

(c) Failure of a local board to achieve certification shall result in reappointment and certification of another local board.

(d) The Governor may decertify a local board at any time after providing notice and an opportunity for comment for:

(1) Fraud or abuse; or

(2) Failure to carry out the functions specified for the local board.

(e) The Governor may decertify a local board if a local area fails to meet the local performance measures for the local area for two (2) consecutive years.

(f) If the Governor decertifies a local board for a local area, the Governor may require that a new local board be appointed and certified for the local area pursuant to a reorganization plan developed by the Governor, in consultation with the chief elected official in the local area.



§ 15-4-2211 - Powers and duties of local workforce investment board.

(a) The functions of the local board shall include the following:

(1) Development of a local plan in accordance with § 15-4-2212;

(2) The local board, with the agreement of the chief elected official:

(A) Shall designate or certify one-stop operators; and

(B) May terminate for cause the eligibility of the operators;

(3) The local board shall identify eligible providers of youth activities in the local area by awarding grants or contracts on a competitive basis, based on the recommendations of the youth council;

(4) The local board shall identify eligible providers of training services using criteria established by the state;

(5) If the one-stop operator does not provide intensive services in a local area, the local board shall identify eligible providers of intensive services in the local area;

(6) The local board shall develop a budget for the purpose of carrying out the duties of the local board under this section, subject to the approval of the chief elected official; and

(7) The local board annually shall provide a progress report to the Arkansas Workforce Investment Board.

(b) The chief elected official in a local area shall serve as the local grant recipient for and shall be liable for any misuse of the grant funds allocated to the local area, unless the chief elected official reaches an agreement with the Governor for the Governor to act as the local grant recipient and bear the liability.

(c) In order to assist in the administration of the grant funds, the chief elected official or the Governor, when the Governor serves as the local grant recipient for a local area, may designate an entity to serve as a local grant subrecipient for the funds or as a local fiscal agent. The designation shall not relieve the chief elected official or the Governor of the liability for any misuse of grant funds.

(d) The local grant recipient or an entity shall disburse the funds for workforce investment activities at the direction of the local board, pursuant to the requirements of this subchapter. The local grant recipient or entity shall disburse the funds immediately on receiving the direction from the local board.

(e) The local board may contract for some or all of its administrative services in an amount consistent with the grant, but in no case shall the cost of administrative services exceed ten percent (10%) of the total cost of the program.

(f) The local board may solicit and accept grants and donations from sources other than federal funds.

(g) The local board, in partnership with the chief elected official, shall conduct oversight with respect to local programs of youth activities, local adult employment and training, and the one-stop delivery system in the local area.

(h) The local board, the chief elected official, and the Governor shall negotiate and reach an agreement on local performance measures.

(i) The local board shall assist the Governor in developing the statewide employment statistics system described in section 15(e) of the Wagner-Peyser Act, as effective on September 1, 1999.

(j) The local board shall coordinate the workforce investment activities carried out in the local area with economic development strategies and develop other employer linkages with the activities.

(k) The local board shall promote the participation of private sector employers in the statewide workforce investment system and ensure the effective provision through the system of connecting, brokering, and coaching activities through intermediaries like the one-stop operator in the local area or through other organizations to assist the employers in meeting hiring needs.

(l) (1) No local board may provide training services unless pursuant to a request from the Governor the local board grants a written waiver of the prohibition for a program of training services, if the local board:

(A) Submits to the Governor a proposed request for the waiver that includes:

(i) Satisfactory evidence that there is an insufficient number of eligible providers of the program of training services to meet local demand in the local area; and

(ii) Information demonstrating that:

(a) The local board meets the requirements for an eligible provider of training services; and

(b) The program of training services prepares participants for an occupation that is in demand in the local area;

(B) Makes the proposed request available to eligible providers of training services and other interested members of the public for a public comment period of not less than thirty (30) calendar days; and

(C) Includes in the final request for a waiver the evidence and information described in subdivisions (l)(1)(A) and (B) of this section.

(2) A waiver granted to a local board shall apply for a period not to exceed one (1) year. The waiver may be renewed for additional periods not to exceed one (1) year, pursuant to requests from the local board.

(3) The Governor may revoke a waiver granted if the state determines that the local board involved has engaged in a pattern of inappropriate referrals to training services operated by the local board.

(m) Nothing in this section shall be construed to provide a local board with the authority to mandate curricula for schools.

(n) A member of a local board may not:

(1) Vote on a matter under consideration by the local board:

(A) Regarding the provision of services by the member or by an entity that the member represents; or

(B) That would provide direct financial benefit to the member or the immediate family of the member; or

(2) Engage in any other activity determined by the Governor or by law to constitute a conflict of interest as specified in the state plan.

(o) (1) There shall be established as a subgroup within each local board a youth council appointed by the local board, in cooperation with the chief elected official for the local area.

(2) (A) The membership of each youth council shall include:

(i) Members of the local board with special interest or expertise in youth policy;

(ii) Representatives of youth service agencies, including juvenile justice and local law enforcement agencies;

(iii) Representatives of local public housing authorities;

(iv) Parents of eligible youth seeking assistance under this subchapter;

(v) Individuals, including former participants, and representatives of organizations that have experience relating to youth activities; and

(vi) Representatives of the Job Corps, as appropriate.

(B) The membership of each youth council may include other individuals as the chair of the local board, in cooperation with the chief elected official, determines to be appropriate.

(3) Members of the youth council who are not members of the local board shall be voting members of the youth council and nonvoting members of the board.

(4) The duties of the youth council include:

(A) Developing the portions of the local plan relating to eligible youth, as determined by the chair of the local board;

(B) Subject to the approval of the local board:

(i) Recommending eligible providers of youth activities, to be awarded grants or contracts on a competitive basis by the local board to carry out the youth activities; and

(ii) Conducting oversight with respect to the eligible providers of youth activities in the local area;

(C) Coordinating youth activities in the local area; and

(D) Other duties determined to be appropriate by the chair of the local board.

(p) A local board may provide core services or intensive services, or both, as defined in the federal Workforce Investment Act of 1998, or may be designated or certified as a one-stop operator, only with the agreement of the chief elected official or officials and the Governor.



§ 15-4-2212 - Local plan for workforce investment system strategy.

(a) Each local board shall develop and submit to the Governor a comprehensive five-year local plan in partnership with the appropriate chief elected official. The plan shall be consistent with the state plan and shall be updated every three (3) years thereafter.

(b) The local plan shall include:

(1) An identification of:

(A) The workforce investment needs of businesses, job seekers, and workers in the local area;

(B) The current and projected employment opportunities in the local area; and

(C) The job skills necessary to obtain the employment opportunities;

(2) A description of the one-stop delivery system to be established or designated in the local area, including:

(A) A description of how the local board will ensure the continuous improvement of eligible providers of services through the system and ensure that the providers meet the employment needs of local employers and participants; and

(B) A copy of each memorandum of understanding concerning the operation of the one-stop delivery system in the local area;

(3) A description of the local levels of performance negotiated with the Governor and chief elected official to be used to measure the performance of the local area and to be used by the local board for measuring the performance of the local fiscal agent, eligible providers, and the one-stop delivery system, in the local area;

(4) A description and assessment of the type and availability of adult and dislocated worker employment and training activities in the local area;

(5) A description of how the local board will coordinate workforce investment activities carried out in the local area with statewide rapid response activities, as appropriate;

(6) A description and assessment of the type and availability of youth activities in the local area, including an identification of successful providers of the activities;

(7) A description of the process used by the local board to provide an opportunity for public comment, including comment by representatives of businesses and comment by representatives of labor organizations, and input into the development of the local plan, prior to submission of the plan;

(8) An identification of the entity responsible for the disbursal of grant funds as determined by the chief elected official or the Governor;

(9) A description of the competitive process to be used to award the grants and contracts in the local area for activities carried out under this subchapter; and

(10) Other information as the Governor may require.

(c) Prior to the date on which the local board submits a local plan under this section, the local board shall:

(1) Make available copies of a proposed local plan to the public through public hearings and local news media;

(2) Allow members of the local board and members of the public, including representatives of business and representatives of labor organizations, to submit comments on the proposed local plan to the local board, not later than the end of the thirty-calendar-day period beginning on the date on which the proposed local plan is made available; and

(3) Include with the local plan submitted to the Governor under this section any comments that represent a disagreement with the plan.

(d) The local plan submitted to the Governor under this section shall be considered to be approved by the Governor at the end of the ninety-day period beginning on the day the Governor receives the plan, unless the Governor makes a written determination during the ninety-day period that:

(1) Deficiencies in activities carried out under this subchapter have been identified through audits or otherwise, and the local area has not made acceptable progress in implementing corrective measures to address the deficiencies; or

(2) The plan does not comply with this subchapter.






Subchapter 23 - -- Arkansas Public Roads Improvements Credit Act

§ 15-4-2301 - Title.

This subchapter may be referred to and cited as the "Arkansas Public Roads Improvements Credit Act".



§ 15-4-2302 - Legislative intent.

The General Assembly finds and declares that:

(1) The state's program for capital improvements for public roads projects and the financing of those projects is inadequate;

(2) The economic and other benefits to the state and its people resulting from capital improvements for public roads projects are essential to the public health, safety, and welfare of the people of Arkansas; and

(3) Providing tax credits to taxpayers for contributions in aid of construction of capital improvements for public roads projects will encourage public and private participation in these capital improvement projects, will promote the economic welfare of this state and its people, and is in the public interest.



§ 15-4-2303 - Definitions.

As used in this subchapter:

(1) "Capital improvements" means capital improvements for public roads;

(2) "Commission" means the Arkansas Economic Development Commission;

(3) "Contribution" means a contribution in aid of construction of a public roads project made by a taxpayer to the Public Roads Incentive Fund;

(4) "Council" means the Arkansas Economic Development Council;

(5) "County" means any county in the State of Arkansas;

(6) "Director" means the Director of the Arkansas Economic Development Commission;

(7) "Fund" means the Public Roads Incentive Fund;

(8) "Governing authority" means the quorum court of a county, the governing body of a municipality, and the State Highway Commission;

(9) "Municipality" means any city or incorporated town in the State of Arkansas;

(10) "Project" means all, any combination, or any part of the capital improvements for public roads which are authorized by a governing authority and approved by the director;

(11) "Public roads" means roads maintained by a governing authority; and

(12) "Taxpayer" includes any individual, fiduciary, or corporation subject to Arkansas state income tax.



§ 15-4-2304 - Approval of projects.

Governing authorities may apply to the Director of the Arkansas Economic Development Commission for funding assistance for capital improvement projects for public roads as provided by this subchapter. The director is authorized to approve capital improvements for funding assistance upon a finding that a project is in the public interest.



§ 15-4-2305 - Public Roads Incentive Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Public Roads Incentive Fund" of the Arkansas Economic Development Council.

(b) The fund shall consist of contributions made by taxpayers for public roads projects approved by the Director of the Arkansas Economic Development Commission and any other funds as are designated or deposited to the fund by law.

(c) (1) A separate account shall be established for each project, and contributions for a project shall be applied to provide funding assistance for such a project.

(2) Any contributions which remain in the fund when a project is completed or terminated shall be held and applied to other public roads projects in such manner as the director shall direct.



§ 15-4-2306 - Tax credit.

(a) A taxpayer shall be entitled to a credit against any Arkansas income tax liability which may be imposed on the taxpayer for any tax year commencing on or after January 1, 1999, for contributions transmitted to the Treasurer of State pursuant to this subchapter.

(b) The credit shall be determined in the following manner:

(1) The credit is limited to an amount not to exceed thirty-three percent (33%) of the taxpayer's contribution;

(2) In any one (1) tax year, the credit allowed by this section shall not exceed fifty percent (50%) of the net Arkansas state income tax liability of the taxpayer after all other credits and reductions in tax have been calculated; and

(3) Any credit in excess of the amount allowed by subdivision (b)(2) of this section for any one (1) tax year may be carried forward and applied against any Arkansas state income tax liability for the next-succeeding tax year and annually thereafter for a total period of three (3) years next succeeding the year in which the credit arose, subject to the provisions of subdivision (b)(2) of this section or until the credit is exhausted, whichever occurs first.



§ 15-4-2307 - Powers and duties of the Arkansas Economic Development Commission.

The Arkansas Economic Development Commission shall administer the provisions of this subchapter and shall have the following powers and duties, in addition to those mentioned in this subchapter and in other laws of this state:

(1) To monitor the implementation and operation of this subchapter and to conduct a continuing evaluation of the progress made;

(2) To assist the governing authority in obtaining assistance from any other department of state government;

(3) To submit an annual written report evaluating the effectiveness of the program and presenting any suggestions for improving the program, to be submitted to the Governor no later than March 1 of each year; and

(4) To promulgate rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., necessary to carry out the provisions of this subchapter.






Subchapter 24 - -- Steel Manufacturers' Tax Exemptions and Credits

§ 15-4-2401 - Definitions.

As used in this subchapter:

(1) "Invested" includes, but is not limited to, expenditures made from the proceeds of bonds, including interim notes or other evidence of indebtedness, issued by a municipality, county, or an agency or instrumentality of a municipality, county, or the State of Arkansas, if the obligation to repay the bonds, including interest thereon, is a legally binding obligation, directly or indirectly, of the taxpayer;

(2) "Production, processing, and testing equipment" includes machinery and equipment essential for the receiving, storing, processing, and testing of raw materials and the production, storage, testing, and shipping of finished products, and facilities for the production of steam, electricity, chemicals, and other materials that are essential to the manufacturing process but which are consumed in the manufacturing process and do not become essential components of the finished product; and

(3) "Qualified manufacturer of steel" means any natural person, company, or corporation engaged in the manufacture, refinement, or processing of steel whenever more than fifty percent (50%) of the electricity or more than fifty percent (50%) of the natural gas consumed in the manufacture, refinement, or processing of steel is used to power an electric arc furnace or furnaces, continuous casting equipment, or rail steel mill equipment in connection with the melting, continuous casting, or rolling of steel or in the preheating of steel for processing through a rail steel mill.



§ 15-4-2402 - Certification required.

To claim the benefits of this subchapter, a taxpayer must obtain a certification prior to December 31, 2006, from the Director of the Arkansas Economic Development Commission certifying to the Revenue Division of the Department of Finance and Administration that the taxpayer:

(1) Is a qualified manufacturer of steel;

(2) Operates a steel mill in Arkansas which began production after January 1, 2001; and

(3) Has invested after January 1, 2001, and prior to December 31, 2006, more than two hundred million dollars ($200,000,000) in a steel mill, and the investment expenditure is for one (1) or more of the following:

(A) Property purchased for use in the construction of a building or buildings or any addition or improvement thereon to house the steel mill;

(B) (i) Machinery and equipment to be located in or in connection with the steel mill.

(ii) Motor vehicles of a type subject to registration shall not be considered as machinery and equipment; and

(C) Project planning costs or construction labor costs, including:

(i) On-site direct labor and supervision, whether employed by a contractor or the project owner;

(ii) Architectural fees or engineering fees, or both;

(iii) Right-of-way purchases;

(iv) Utility extensions;

(v) Site preparation;

(vi) Parking lots;

(vii) Disposal or containment systems;

(viii) Water and sewer treatment systems;

(ix) Rail spurs;

(x) Streets and roads;

(xi) Purchase of mineral rights;

(xii) Land;

(xiii) Buildings;

(xiv) Building renovation;

(xv) Production, processing, and testing equipment;

(xvi) Drainage systems;

(xvii) Water tanks and reservoirs;

(xviii) Storage facilities;

(xix) Equipment rental;

(xx) Contractor's cost-plus fees;

(xxi) Builders' risk insurance;

(xxii) Original spare parts;

(xxiii) Job administrative expenses;

(xxiv) Office furnishings and equipment;

(xxv) Rolling stock; and

(xxvi) Capitalized start-up costs related to the construction.



§ 15-4-2403 - Exemption from taxes.

Sales of natural gas and electricity to taxpayers qualified to receive the benefits of this subchapter for use in connection with the steel mill shall be exempt from the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and any other state or local tax administered under those acts.



§ 15-4-2404 - Net operating loss deduction -- Carry forward.

(a) Taxpayers qualified for the benefits of this subchapter and entitled to a net operating loss deduction as provided in § 26-51-427 may carry forward that deduction to the next-succeeding taxable year following the year of the net operating loss and annually thereafter for a total period of ten (10) years or until the net operating loss has been exhausted, whichever is earlier.

(b) The net operating loss deduction must be carried forward in the order named in subsection (a) of this section.



§ 15-4-2405 - Extension of recycling tax credit -- Postconsumer waste.

(a) (1) A qualified manufacturer of steel which has been certified by the Director of the Arkansas Economic Development Commission after January 1, 2001, and prior to December 31, 2006, as qualifying for the benefits of this subchapter and has qualified for the income tax credit for the purchase of waste reduction, reuse, or recycling equipment provided by § 26-51-506, may carry forward any unused income tax credit earned under § 26-51-506 for a period of fourteen (14) consecutive years following the taxable year in which the credit originated.

(2) Income tax credits which would otherwise expire during that period shall first be used.

(b) In the case of a qualified manufacturer of steel as described in subsection (a) of this section:

(1) The term "waste reduction, reuse, or recycling equipment" as defined in § 26-51-506 shall include production, processing, and testing equipment used to manufacture products containing recovered materials; and

(2) (A) The provisions of § 26-51-506(d)(4) shall not apply.

(B) However, the qualified manufacturer of steel shall make a good faith effort to use recovered materials containing Arkansas post-consumer waste as a part of the materials used.



§ 15-4-2406 - Refund of recycling tax credit.

(a) (1) In the case of a qualified manufacturer of steel as described in § 15-4-2405(a), the provisions of § 26-51-506(f) shall not apply.

(2) However, the qualified manufacturer of steel shall refund the amount of the tax credit provided by subsection (b) of this section if within three (3) years of the taxable year in which the credit originated:

(A) (i) The waste reduction, reuse, or recycling equipment is removed from Arkansas, disposed of, or transferred to another person, or the qualified manufacturer of steel otherwise ceases to use the required materials or operate in accordance with § 26-51-506.

(ii) However, reorganization transactions, changes of ownership and control, and sales and transfers of waste reduction, reuse, or recycling equipment among affiliates which do not constitute sales or transfers to a third-party purchaser shall not be considered disposals, transfers, or cessations of use for purposes of § 26-51-506; or

(B) The Director of the Arkansas Department of Environmental Quality finds that the qualified manufacturer of steel has operated the waste reduction, reuse, or recycling equipment in a manner which demonstrates a pattern of intentional failure to comply with final administrative or judicial orders which clearly indicates a disregard for environmental regulation.

(b) If the provisions of subsection (a) of this section apply, the qualified manufacturer of steel shall refund the amount of the tax credit which was deducted from income tax liability which exceeds the following amounts:

(1) Within the first year, zero dollars ($0.00);

(2) Within the second year, an amount equal to thirty-three percent (33%) of the amount of credit allowed; and

(3) Within the third year, an amount equal to sixty-seven percent (67%) of the credit allowed.

(c) Any refund required by subdivision (a)(2)(A) of this section shall apply only to the credit given for the particular waste reduction, reuse, or recycling equipment to which that subdivision applies.

(d) Any taxpayer who is required to refund part of a credit pursuant to this section shall no longer be eligible to carry forward any amount of that credit which had not been used as of the date the refund is required.

(e) Any person or legal entity aggrieved by a decision of the director under this section may appeal to the Arkansas Pollution Control and Ecology Commission through administrative procedures adopted by the commission and to the courts in the manner provided in §§ 8-4-222 -- 8-4-229.



§ 15-4-2407 - Apportionment of credit amount.

In the case of a qualified manufacturer of steel as described in § 15-4-2405(a) which is:

(1) A proprietorship, partnership, or other business organization treated as a proprietorship or partnership for tax purposes, the amount of the credit determined under this subchapter for any taxable year shall be apportioned to each proprietor, partner, member, or other owner in proportion to the amount of income from the entity which the proprietor, partner, member, or other owner is required to include in gross income;

(2) A Subchapter S corporation, the amount of credit determined shall be apportioned to each Subchapter S corporation shareholder in proportion to the amount of income from the entity which the Subchapter S corporation shareholder is required to include as gross income; or

(3) An estate or trust:

(A) The amount of the credit determined for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each; and

(B) Any beneficiary to whom any amount has been apportioned under this subchapter shall be allowed, subject to the limitations contained in this subchapter, a credit under this subchapter for that amount.






Subchapter 25 - -- Small Business Loan Collaboration Program

§ 15-4-2501 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Economic Development Commission;

(2) "Community lender" means any organization that is involved in making loans to small businesses within this state;

(3) "Council" means the Arkansas Economic Development Council;

(4) "Director" means the Director of the Arkansas Economic Development Commission;

(5) (A) "High unemployment" means an unemployment rate equal to or greater than one hundred fifty percent (150%) of the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services, when the state's annual average unemployment is six percent (6%) or lower.

(B) However, when the state's unemployment rate is above six percent (6%), "high unemployment" means unemployment equal to or greater than three percent (3%) above the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services;

(6) "Small business" means business enterprises with fewer than fifty (50) full-time employees and less than one million dollars ($1,000,000) in annual gross sales or receipts; and

(7) "Small-business person" means an individual, firm, partnership, limited liability company, corporation, or any other business entity in any form that owns and operates a small business.



§ 15-4-2502 - Fifty-percent loan subsidy program.

(a) The Arkansas Economic Development Commission shall institute a program to make participation loans that are originated by approved community lenders for small businesses in this state.

(b) The commission's participating share of any qualified loan shall not exceed fifty percent (50%) of the total loan amount, and the department's share shall be in an amount not less than two thousand five hundred dollars ($2,500) and not more than forty thousand dollars ($40,000).

(c) The commission shall share on a pari passu basis with the originating community lender all collateral, guarantees, repayments, and recoveries on loans made in this program.

(d) The commission shall give preference to high-unemployment counties.



§ 15-4-2503 - Lender application -- Approval.

(a) Any community lender that desires to seek participating loans from the Arkansas Economic Development Commission pursuant to the program authorized by this subchapter shall make application to the commission.

(b) Approval of any participating community lender shall be done by action of the Arkansas Economic Development Council.



§ 15-4-2504 - Supporting documents.

Each community lender requesting a participating loan shall submit to the Arkansas Economic Development Commission an application, supporting documents, and instruments as may be required by the regulations promulgated by the department.



§ 15-4-2505 - Duty to seek collaboration.

The Arkansas Economic Development Commission shall:

(1) Actively seek support from and collaboration with statewide financial institutions, the Arkansas Credit Union League, Small Business Administration, Arkansas Bankers Association, Arkansas Development Finance Authority, and other agencies interested in supporting small business efforts in the state; and

(2) Provide small business persons with:

(A) Assistance and resources for preparation of business plans available through the department and other agencies;

(B) Information about services available through the department;

(C) Information about financial institutions and agencies that have agreed to support and collaborate with the program authorized by this subchapter;

(D) Continuing assistance after a loan is made; and

(E) Information on training programs or technical assistance to include instructions on the importance of establishing and maintaining credit, seeking and obtaining state licenses and contracts, and business planning and management.



§ 15-4-2506 - Regulations.

The Arkansas Economic Development Commission shall promulgate regulations to implement this subchapter.






Subchapter 26 - -- Arkansas Delta Development Commission



Subchapter 27 - -- Consolidated Incentive Act of 2003

§ 15-4-2701 - Legislative intent.

(a) The General Assembly recognizes that job creation and capital investment in Arkansas are dependent upon being competitive with other states for business locations and expansions.

(b) Acts 2001, No. 757, authorized the Bureau of Legislative Research to conduct a study of business development incentives in Arkansas and in states with which Arkansas frequently competes for business locations.

(c) This subchapter incorporates many of the findings of that study in an effort to make our state more competitive for the creation of new and better jobs for the citizens of Arkansas.



§ 15-4-2702 - Title.

This subchapter shall be known and may be cited as the "Consolidated Incentive Act of 2003".



§ 15-4-2703 - Definitions.

As used in this subchapter:

(1) "Applied research" means any activity that seeks to utilize, synthesize, or apply existing knowledge, information, or resources to the resolution of a specific problem, question, or issue;

(2) (A) "Average hourly wage" means the amount obtained when payroll, as defined in this section, is divided by the number of hours worked to earn the payroll.

(B) For the purpose of subdivision (2)(A) of this section, forty (40) hours per week shall be used as the number of hours worked for a salaried employee;

(3) "Basic research" means any original investigation for the advancement of scientific or technological knowledge;

(4) "Commission" means the Arkansas Economic Development Commission;

(5) "Contractual employee" means an employee who:

(A) May be included in the payroll calculations of a business qualifying for benefits under this subchapter and is under the direct supervision of the business receiving benefits under this subchapter, but is an employee of a business other than the one receiving benefits under this subchapter;

(B) Otherwise meets the requirements of a new full-time permanent employee of the business receiving benefits under this subchapter; and

(C) Receives a benefits package comparable to direct employees of the business receiving benefits under this subchapter;

(6) (A) "Corporate headquarters" means the facility or portion of a facility where corporate staff employees are physically employed and where the majority of the company's financial, personnel, legal, planning, information technology, or other headquarters-related functions are handled either on a regional basis or a national basis.

(B) A corporate headquarters must be a regional corporate headquarters or a national corporate headquarters;

(7) (A) "County or state average hourly wage" means the weighted average weekly earnings for Arkansans in all industries, both statewide and countywide, as calculated by the Department of Workforce Services in its most recent "Annual Covered Employment and Earnings" publication, divided by forty (40).

(B) The average hourly wage threshold determined at the signing date of the financial incentive agreement shall be the threshold for the term of the agreement;

(8) "Director" means the Director of the Arkansas Economic Development Commission;

(9) "Distribution center" means a facility for the reception, storage, and shipping of:

(A) A business's own products or products that the business wholesales to retail businesses or ships to its own retail outlets if seventy-five percent (75%) of the sales revenues are from out-of-state customers;

(B) Products owned by other companies with which the business has contracts for storage and shipping if seventy-five percent (75%) of the sales revenues of the product owner are from out-of-state customers; or

(C) Products for sale to the general public if seventy-five percent (75%) of the sales revenues are from out-of-state customers;

(10) "Eligible businesses" means nonretail businesses engaged in commerce for profit that meet the eligibility requirements for the applicable incentive offered by this subchapter and fall into one (1) or more of the following categories:

(A) Manufacturers classified in sectors 31-33 in the North American Industry Classification System, as in effect January 1, 2003;

(B) (i) Businesses primarily engaged in the design and development of prepackaged software, digital content production and preservation, computer processing and data preparation services, or information retrieval services.

(ii) All businesses in this group shall derive at least seventy-five percent (75%) of their sales revenue from out of state;

(C) (i) Businesses primarily engaged in motion picture productions.

(ii) All businesses in this group shall derive at least seventy-five percent (75%) of their sales revenue from out of state;

(D) Distribution centers or intermodal facilities;

(E) Office sector businesses;

(F) National or regional corporate headquarters, North American Industry Classification System Code 551114, as in effect January 1, 2005;

(G) Firms primarily engaged in commercial, physical, and biological research as classified in the North American Industry Classification System Code 541710, as in effect January 1, 2005;

(H) (i) Scientific and technical services businesses.

(ii) (a) All businesses in this group shall derive at least seventy-five percent (75%) of their sales revenue from out of state.

(b) (1) The average hourly wages paid by businesses in this group shall exceed one hundred fifty percent (150%) of the county or state average hourly wage, whichever is less.

(2) The average hourly wage threshold determined at the signing date of the financial incentive agreement shall be the threshold for the term of the agreement; and

(I) The Director of the Arkansas Economic Development Commission may classify a nonretail business as an eligible business if the following conditions exist:

(i) The business receives at least seventy-five percent (75%) of its sales revenue from out of state; and

(ii) The business proposes to pay wages in excess of one hundred ten percent (110%) of the county or state average hourly wage, whichever is less;

(11) "Equity investment" means capital invested in common or preferred stock, royalty or intellectual property rights, limited partnership interests, limited liability company interests, and any other securities or rights that evidence ownership in private businesses, including a federal agency's award of a Small Business Innovative Research grant or a Small Business Technology Transfer grant;

(12) (A) "Existing employees" means those employees hired by the business before the date the financial incentive agreement was signed.

(B) Existing employees may be considered new full-time permanent employees only if:

(i) The position or job filled by the existing employee was created in accordance with the signed financial incentive agreement; and

(ii) The position vacated by the existing employee was either filled by a subsequent employee or no subsequent employee will be hired because the business no longer conducts the particular business activity requiring that classification.

(C) If the Director of the Arkansas Economic Development Commission and the Director of the Department of Finance and Administration find that a significant impairment of Arkansas job opportunities for existing employees will otherwise occur, they may jointly authorize the counting of existing employees as new full-time permanent employees;

(13) "Facility" means a single physical location at which the eligible business is conducting its operations;

(14) "Financial incentive agreement" means an agreement entered into by an eligible business and the commission to provide the business an incentive to locate a new business or to expand an existing business in Arkansas;

(15) "Fund" means the Economic Development Incentive Fund;

(16) "Governing authority" means the quorum court of a county or the governing body of a municipality;

(17) (A) (i) "In-house research" means applied research supported by the business through the purchase of supplies for research activities and payment of wages and usual fringe benefits for employees of the business who conduct research activities in research facilities:

(a) Dedicated to the conduct of research activities;

(b) Operated by the business; and

(c) Performed primarily under laboratory, clinical, or field experimental conditions for the purpose of reducing a concept or idea to practice or to advance a concept or idea or improvement thereon to the point of practical application.

(ii) "In-house research" includes:

(a) Experimental or laboratory activity to develop new products, improve existing products, or develop new uses of products, but only to the extent that activity is conducted in Arkansas; and

(b) A contractual agreement with a state college, state university, or other research organization to perform research for a targeted business if the President of the Arkansas Science and Technology Authority makes a written determination before the research is performed that the research is essential to the core function of the targeted business.

(B) "In-house research" does not include tests or inspections of materials or products for quality control, efficiency surveys, management studies, other market research, or any other ordinary and necessary expenses of conducting business;

(18) "Intellectual property" means an invention, discovery, or new idea that the legal entity responsible for commercialization has decided to legally protect for possible commercial gain, based on the disclosure of the creator;

(19) "Intermodal facility" means a facility with more than one (1) mode of interconnected movement of freight, commerce, or passengers;

(20) "Investment threshold" means the minimum amount of investment in project costs that must be incurred in order to qualify for eligibility;

(21) "Invests" or "investment" means money expended by or on behalf of an approved eligible business that seeks to begin or expand operations in Arkansas, and without this infusion of capital, the location or expansion may not take place;

(22) "Lease" means a right to possession of real property for a specific term in return for consideration, as determined in a lease agreement by both parties;

(23) (A) "Modernization" means an increase in efficiency or productivity of a business through investment in machinery or equipment, or both.

(B) "Modernization" does not include costs for routine maintenance or the installation of equipment that does not improve efficiency or productivity, except for expenditures for pollution control equipment mandated by state or federal laws or regulations;

(24) "National corporate headquarters" means the sole corporate headquarters in the nation that handles headquarters-related functions on a national basis;

(25) (A) (i) "New full-time permanent employee" means a position or job that was created pursuant to the signed financial incentive agreement and that is filled by one (1) or more employees or contractual employees who:

(a) Were Arkansas taxpayers during the year in which the tax credits or incentives were earned;

(b) (1) Work at the facility identified in the financial incentive agreement.

(2) New employees who do not work at the facility may be counted if they:

(A) Otherwise meet the definition of "new full-time permanent employee";

(B) Are subject to the Arkansas Income Tax Withholding Act of 1965, § 26-51-901 et seq.; and

(C) Meet an average hourly wage threshold equal to or greater than the state average hourly wage for the preceding calendar year; and

(c) Are not existing employees, except as allowed under subdivision (12) of this section.

(ii) The position or job held by the employee or employees shall have been filled for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours per week.

(B) However, to qualify under this subchapter, a contractual employee shall be offered a benefits package comparable to a direct employee of the business seeking incentives under this subchapter;

(26) "Nonretail business" means a business that derives less than ten percent (10%) of its total Arkansas revenue from sales to the general public;

(27) (A) "Office sector business" means business operations that support primary business needs, including, but not limited to, customer service, credit accounting, telemarketing, claims processing, and other administrative functions.

(B) All businesses in this group must be nonretail businesses and derive at least seventy-five percent (75%) of their sales revenue from out of state;

(28) "Payroll" means the total taxable wages, including overtime and bonuses, paid during the preceding tax year of the eligible business to new full-time permanent employees hired after the date of the signed financial incentive agreement;

(29) (A) "Person" means an individual, trust, estate, fiduciary, firm, partnership, limited liability company, or corporation.

(B) "Person" includes:

(i) The directors, officers, agents, and employees of any person;

(ii) Beneficiaries, members, managers, and partners; and

(iii) Any county or municipal subdivision of the state;

(30) "Preconstruction costs" means the cost of eligible items incurred before the start of construction, including:

(A) Project planning costs;

(B) Architectural and engineering fees;

(C) Right-of-way purchases;

(D) Utility extensions;

(E) Site preparations;

(F) Purchase of mineral rights;

(G) Building demolition;

(H) Builders risk insurance;

(I) Capitalized start-up costs;

(J) Deposits and process payments on eligible machinery and equipment; and

(K) Other costs necessary to prepare for the start of construction;

(31) (A) "Project" means costs associated with the:

(i) Construction of a new plant or facility including, but not limited to, land, building, production equipment, or support infrastructure;

(ii) Expansion of an established plant or facility by adding to the building, production equipment, or support infrastructure; or

(iii) Modernization of an established plant or facility through the replacement of production or processing equipment or support infrastructure that improves efficiency or productivity.

(B) "Project" does not include:

(i) Expenditures for routine repair and maintenance that do not result in new construction or expansion;

(ii) Routine operating expenditures;

(iii) Expenditures incurred at multiple facilities; or

(iv) The purchase or acquisition of an existing business unless:

(a) There is sufficient documentation that the existing business was closed; and

(b) The purchase of the existing business will result in the retention of the jobs that would have been lost due to the closure.

(C) Eligible project costs must be incurred within four (4) years from the date a financial incentive agreement was signed by the commission;

(32) "Project plan" means a plan:

(A) Submitted to the commission containing such information as may be required by the Director of the Arkansas Economic Development Commission to determine eligibility for benefits; and

(B) That if approved is a supplement to the financial incentive agreement;

(33) "Qualified business" means an eligible business that:

(A) Has met the qualifications for one (1) or more economic development incentives authorized by this subchapter; and

(B) Has signed a financial incentive agreement with the commission or is involved in a research and development program administered by the Arkansas Science and Technology Authority;

(34) "Qualified research expenditures" means the sum of any amounts that are paid or incurred by an Arkansas taxpayer during the taxable year in funding a qualified research program that has been approved for tax credit treatment under rules and regulations promulgated by the commission;

(35) "Region" or "regional" means a geographic area comprising two (2) or more states, including this state;

(36) (A) "Regional corporate headquarters" means the location where a headquarters staff performs functions on a regional basis that involve the services of administration, planning, research and development, marketing, personnel, legal, computer, or telecommunications.

(B) (i) As used in subdivision (36)(A) of this section, "regional" means a geographic area composed of this state and a contiguous state.

(ii) However, a function on a regional basis does not include a function involving manufacturing, processing, warehousing, distributing, or wholesaling activities or the operation of a call center;

(37) "Research and development programs of the Arkansas Science and Technology Authority" means statutory programs operated by the Arkansas Science and Technology Authority under § 15-3-101 et seq.;

(38) "Research area of strategic value" means research in fields having long-term economic or commercial value to the state and that have been identified in the research and development plan approved from time to time by the Board of Directors of the Arkansas Science and Technology Authority;

(39) "Scientific and technical services business" means a business:

(A) Primarily engaged in performing scientific and technical activities for others, including:

(i) Architectural and engineering design;

(ii) Computer programming and computer systems design; and

(iii) Scientific research and development in the physical, biological, and engineering sciences;

(B) Selling expertise;

(C) Having production processes that are almost wholly dependent on worker skills;

(D) Deriving at least seventy-five percent (75%) of its sales revenue from out of state; and

(E) Paying average hourly wages that exceed one hundred fifty percent (150%) of the county or state average hourly wage, whichever is less;

(40) "Start of construction" means any activity that causes a physical change to the building or property, or both, identified as the site of the approved project, but excluding engineering surveys, soil tests, land clearing, and extension of roads and utilities to the project site;

(41) "Strategic research" means research that has strategic economic or long-term commercial value to the state and that is identified in the research and development plan approved from time to time by the Board of Directors of the Arkansas Science and Technology Authority;

(42) "Support infrastructure" means physical assets necessary for the business to operate including, but not limited to, water systems, wastewater systems, gas and electric utilities, roads, bridges, parking lots, and communication infrastructure;

(43) (A) "Targeted businesses" means a grouping of growing business sectors, not to exceed six (6), that include the following:

(i) Advanced materials and manufacturing systems;

(ii) Agriculture, food, and environmental sciences;

(iii) Biotechnology, bioengineering, and life sciences;

(iv) Information technology;

(v) Transportation logistics; and

(vi) Bio-based products.

(B) In order to receive benefits as a targeted business, the business must:

(i) Have been operating in the state for less than five (5) years;

(ii) Pay not less than one hundred fifty percent (150%) of the lesser of the county or state average hourly wage; and

(iii) Have been selected to receive special benefits; and

(44) "Tiers" means the ranking of the seventy-five (75) counties of Arkansas into four (4) divisions that delineate the economic prosperity of the counties and allow for different levels of benefits.



§ 15-4-2704 - Tier system.

(a) The Arkansas Economic Development Commission shall establish a tier system that shall rank all seventy-five (75) counties of this state into four (4) divisions on the basis of economic prosperity.

(b) Tier 4 will be the least prosperous division and tier 1 will be the most prosperous division.

(c) The assignment of a county to a tier shall be based on a ranking of:

(1) Unemployment rate;

(2) Poverty rate;

(3) Per capita income; and

(4) Population growth.

(d) The commission shall:

(1) Update ranking statistics annually; and

(2) Place counties into tiers based on the updated statistics.

(e) (1) A county that has experienced a sudden and severe period of economic distress caused by the closing of a business entity that results in the loss of a minimum of five percent (5%) of the employed labor force, as determined by the most recent Labor Market Information publication published by the Department of Workforce Services, may be moved up one (1) tier upon submitting a request to and being approved by the Arkansas Economic Development Council.

(2) If the council approves a county's move to a higher tier, any qualified business having signed a financial incentive agreement with the commission dated before the council's action shall receive the benefits for the duration of the term of the agreement that were assigned to the county to which it located at the time the financial incentive agreement was signed by the commission regardless of any subsequent change to the tier in which the county is assigned.



§ 15-4-2705 - Job-creation tax credit.

(a) There is established a job-creation tax credit to encourage:

(1) The creation of new jobs; and

(2) Business growth and expansion.

(b) An application for the income tax credit under this section shall be submitted to the Arkansas Economic Development Commission.

(c) To qualify for this credit, an eligible business shall have an annual payroll for new full-time permanent employees in excess of the payroll threshold for the county tier in which the project is located, as follows:

(1) For tier 1 counties, the annual payroll threshold is one hundred twenty-five thousand dollars ($125,000);

(2) For tier 2 counties, the annual payroll threshold is one hundred thousand dollars ($100,000);

(3) For tier 3 counties, the annual payroll threshold is seventy-five thousand dollars ($75,000); and

(4) For tier 4 counties, the annual payroll threshold is fifty thousand dollars ($50,000).

(d) (1) The credit earned under this section is a percentage of the payroll of the new full-time permanent employees hired following the date of the approved financial incentive agreement.

(2) The percentage shall be determined by the county tier in which the project is located, as follows:

(A) For tier 1 counties, the credit is one percent (1%) of the payroll for the new full-time permanent employees of the business;

(B) For tier 2 counties, the credit is two percent (2%) of the payroll for the new full-time permanent employees of the business;

(C) For tier 3 counties, the credit is three percent (3%) of the payroll for the new full-time permanent employees of the business; and

(D) For tier 4 counties, the credit is four percent (4%) of the payroll for the new full-time permanent employees of the business.

(3) To qualify for a credit under this subsection, the proposed average hourly wage of a company applying for the benefit shall equal or be greater than the lowest county average hourly wage as calculated by the commission based on the most recent calendar year data published by the Department of Workforce Services.

(e) The term of the financial incentive agreement shall be for a period of sixty (60) months, beginning on the date of the approved financial incentive agreement.

(f) (1) After receiving an approved financial incentive agreement from the Arkansas Economic Development Commission, the qualified business shall certify to the Revenue Division of the Department of Finance and Administration the payroll of the new full-time permanent employees annually at the end of each tax year during the term of the agreement.

(2) Upon verification of the reported payroll amounts, the Revenue Division shall authorize the appropriate income tax credit.

(g) (1) The tax credits earned under this section may offset fifty percent (50%) of the business's tax liability in any one (1) year.

(2) Any unused tax credits may be carried forward for nine (9) years after the year in which the credit was first earned or until exhausted, whichever event occurs first.

(h) (1) If a business fails to meet the payroll threshold within two (2) years after the signing of the financial incentive agreement or within the time period established by an extension approved by the Director of the Department of Finance and Administration and the Director of the Arkansas Economic Development Commission, that business will be liable for repayment of all benefits previously received by the business.

(2) After a business has failed to reach the payroll threshold of this section in a timely manner, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.



§ 15-4-2706 - Investment tax incentives.

(a) There are established investment tax incentives to:

(1) Encourage capital investment for the long-term viability of businesses in the state; and

(2) Create new jobs.

(b) (1) The award of this incentive shall be at the discretion of the Director of the Arkansas Economic Development Commission.

(2) If offered, an application for an income tax credit under this section shall be submitted to the commission.

(3) Eligibility for this incentive is dependent upon the tier in which the project is located, as follows:

(A) For tier 1 counties, the business shall invest five million dollars ($5,000,000) or more and have an annual payroll for new full-time permanent employees in excess of two million dollars ($2,000,000);

(B) For tier 2 counties, the business shall invest three million seven hundred fifty thousand dollars ($3,750,000) or more and have an annual payroll for new full-time permanent employees in excess of one million five hundred thousand dollars ($1,500,000);

(C) For tier 3 counties, the business shall invest three million dollars ($3,000,000) or more and have an annual payroll for new full-time permanent employees in excess of one million two hundred thousand dollars ($1,200,000); or

(D) For tier 4 counties, the business shall invest two million dollars ($2,000,000) or more and have an annual payroll for new full-time permanent employees in excess of eight hundred thousand dollars ($800,000).

(4) Upon approval by the commission, the director shall transmit an approved financial incentive agreement to the approved company and the Revenue Division of the Department of Finance and Administration.

(5) The qualified business shall reach the investment threshold within four (4) years from the date of the signing of the financial incentive agreement, except for lease payments authorized by subdivision (b)(6)(D) of this section or subdivision (c)(6) of this section.

(6) (A) (i) After receiving an approved financial incentive agreement from the commission, the approved company shall certify eligible project costs annually at the end of each calendar year for the term of the agreement to the Revenue Division.

(ii) Upon verification of eligible project costs, the Revenue Division shall authorize an income tax credit of ten percent (10%) based on the total investment in land, buildings, equipment, and costs related to licensing and protecting intellectual property.

(B) The amount of income tax credit taken during any tax year shall not exceed fifty percent (50%) of the business's income tax liability resulting from the project or facility.

(C) Unused tax credits may be carried forward for up to nine (9) years after the year in which the credit was first earned.

(D) A qualified business that enters into a lease for a building or equipment for a period in excess of five (5) years may count the lease payments for five (5) years as a qualifying expenditure for the investment threshold required for this investment incentive.

(7) Technology-based enterprises, as defined by § 14-164-203(12), may earn, at the discretion of the Director of the Arkansas Economic Development Commission, an income tax credit or sales and use tax credit based on new investment, provided that the technology-based enterprise:

(A) Creates a new payroll of at least two hundred fifty thousand dollars ($250,000); and

(B) Pays wages that are at least one hundred seventy-five percent (175%) of the state or county average hourly wage, whichever is less.

(8) (A) The income tax credit or sales and use tax credit that may be earned by a technology-based enterprise shall be based on the level of investment as follows:

(i) The income tax credit or sales and use tax credit will be equal to two percent (2%) of the investment for an investment that is between two hundred fifty thousand dollars ($250,000) and five hundred thousand dollars ($500,000);

(ii) The income tax credit or sales and use tax credit will be equal to four percent (4%) of the investment for that part of the investment that is over five hundred thousand dollars ($500,000) and less than one million dollars ($1,000,000);

(iii) The income tax credit or sales and use tax credit will be equal to six percent (6%) of the investment for that part of the investment that is over one million dollars ($1,000,000) and less than two million dollars ($2,000,000); and

(iv) The income tax credit or sales and use tax credit will be equal to eight percent (8%) of the investment for that part of the investment that is over two million dollars ($2,000,000).

(B) The percentage of the investment used to determine the amount of credit earned shall be established based upon the project cost estimate at the time of signing the financial incentive agreement.

(9) All investments by a technology-based enterprise must be made within four (4) years of the date of the signed financial incentive agreement.

(10) Prior to execution of the financial incentive agreement, the approved company shall elect to receive the tax credits as either:

(A) A sales and use tax credit; or

(B) An income tax credit.

(11) (A) The income tax credit or sales and use tax credit earned by a technology-based enterprise may offset income tax liabilities or sales and use tax liabilities as follows:

(i) A technology-based enterprise that pays at least one hundred seventy-five percent (175%) of the state or county average hourly wage, whichever is less, may offset fifty percent (50%) of its income tax liability or sales and use tax liability;

(ii) A technology-based enterprise that pays at least two hundred percent (200%) of the state or county average hourly wage, whichever is less, may offset seventy-five percent (75%) of its income tax liability or sales and use tax liability; and

(iii) A technology-based enterprise that pays at least two hundred twenty-five percent (225%) of the state or county average hourly wage, whichever is less, may offset one hundred percent (100%) of its income tax liability or sales and use tax liability.

(B) The average hourly wage proposed to be paid by the approved company as provided in the signed financial incentive agreement shall be the average hourly wage to determine the percentage of credit that may be used against the approved company's tax liability for the term of the financial incentive agreement.

(12) After receiving an approved financial incentive agreement from the commission, the approved company shall certify eligible project costs annually at the end of each tax year for the term of the financial incentive agreement to the Revenue Division of the Department of Finance and Administration.

(13) Unused income tax credits or sales and use tax credits may be carried forward for a period not to exceed nine (9) years after the year in which the credit was first earned.

(c) (1) (A) An application for a retention tax credit under this subsection shall be submitted to the commission.

(B) (i) The application shall be submitted to the commission before incurring any project costs.

(ii) With the exception of preconstruction costs, only those costs incurred after the commission's approval are eligible for the tax credit.

(2) The tax credit against the qualified business' sales and use tax liability is available only to Arkansas businesses that:

(A) Have been in continuous operation in the state for at least two (2) years;

(B) Invest a minimum of five million dollars ($5,000,000) in a project, including land, buildings, and equipment used in the construction, expansion, or modernization; and

(C) Hold a direct-pay sales and use tax permit from the Revenue Division before submitting an application for benefits.

(3) (A) If allowed, the credit shall be a percentage of the eligible project costs.

(B) The amount of the credit shall be one-half percent (0.5%) above the state sales and use tax rate in effect at the time a financial incentive agreement is signed with the commission.

(C) In any one (1) year following the year of the expenditures, credits taken cannot exceed fifty percent (50%) of the direct pay sales and use tax liability of the business for taxable purchases.

(D) Unused credits may be carried forward for a period of up to five (5) years beyond the year in which the credit was first earned.

(4) (A) Upon determination by the Director of the Arkansas Economic Development Commission that the project qualifies for credit under this subsection, the Director of the Arkansas Economic Development Commission shall certify to the Director of the Department of Finance and Administration that the project qualifies and shall transmit with his or her certification the documents or copies of the documents upon which the certification was based.

(B) The Director of the Department of Finance and Administration shall provide forms to the qualified business on which to claim the credit.

(C) At the end of the calendar year in which the application is made and at the end of each calendar year thereafter until the project is completed, the qualified business shall certify on the form provided by the Director of the Department of Finance and Administration the amount of expenditures on the project during the preceding calendar year.

(D) Upon receipt of the form certifying expenditures, the Director of the Department of Finance and Administration shall determine the amount due as a credit for the preceding calendar year and issue a memorandum of credit to the qualified business.

(E) The credit against the qualified business' sales and use tax liability shall be a percentage of the eligible project costs equal to one-half percent (0.5%) above the state sales and use tax rate in effect at the time the financial incentive agreement was signed by the commission.

(5) If a business plans to apply for benefits under this subsection and also plans to apply for benefits under § 15-4-2705, the financial incentive agreement under § 15-4-2705 must be signed within twenty-four (24) months after signing the financial incentive agreement under this subsection.

(6) A qualified business that enters into a lease for a building or equipment for a period in excess of five (5) years may count the lease payments for five (5) years as a qualifying expenditure for the investment threshold required for this investment incentive.

(d) (1) (A) An application for a state and local sales and use tax refund for a new and expanding eligible business shall be filed with the commission contingent upon the approval of an endorsement resolution from the governing authority of a municipality or county, or both, in whose jurisdiction the business will be located.

(B) The resolution shall:

(i) Endorse the applicant's participation in this sales and use tax refund program; and

(ii) (a) Specify that the Department of Finance and Administration is authorized to refund local sales taxes to the qualified business.

(b) A municipality or county, or both, may authorize the refund of any sales or use tax levied by the municipality or county but may not authorize the refund of any sales or use tax not levied by the municipality or county in which the qualified business is located.

(C) Any eligible business that applies for a sales and use tax refund under this subsection shall invest in excess of one hundred thousand dollars ($100,000) in order to qualify for the sales and use tax refund.

(2) (A) (i) A sales and use tax refund of state and local sales and use taxes, excepting the sales and use taxes dedicated to the Educational Adequacy Fund created in § 19-5-1227 and the Conservation Tax Fund as authorized by § 19-6-484, on the purchases of the material used in the construction of a building or buildings or any addition, modernization, or improvement thereon for housing any new or expanding qualified business and machinery and equipment to be located in or in connection with such a building shall be authorized by the Director of the Department of Finance and Administration.

(ii) The local sales and use tax may be refunded only from the municipality or county, or both, in which the qualified business is located.

(B) A refund shall not be authorized for:

(i) Routine operating expenditures; or

(ii) The purchase of replacements of items previously purchased as part of a project under this subsection unless the items previously purchased are necessary for the implementation or completion of the project.

(3) Subject to the approval of the commission, a program participant may make changes in a project by written amendment to the project plan filed with the commission.

(4) All claims for sales and use tax refunds under this subsection shall be denied unless they are filed with the Revenue Division of the Department of Finance and Administration within three (3) years from the date of the qualified purchase or purchases.

(5) (A) (i) In order to be eligible for the benefits under this subsection, a business shall sign a job creation financial incentive agreement under § 15-4-2705 or § 15-4-2707 and comply with the eligibility requirements of the incentive agreement.

(ii) However, a business may apply for benefits under this subsection if:

(a) The business has an existing agreement under subdivision (d)(5)(A) of this section and the provisions of subdivision (d)(5)(B) of this section have been met within the previous forty-eight (48) months; or

(b) The business has signed a job creation financial incentive agreement under § 15-4-2705 or § 15-4-2707 within the previous forty-eight (48) months.

(B) The financial incentive agreement under § 15-4-2705 or § 15-4-2707 shall be signed within twenty-four (24) months after signing the financial incentive agreement under this subsection.

(e) (1) A new targeted business shall be eligible for a refund of state and local sales and use taxes for qualified expenditures identified in the project plan if:

(A) The annual payroll of the business for Arkansas taxpayers is greater than one hundred thousand dollars ($100,000); and

(B) The business shows proof of an equity investment of at least two hundred fifty thousand dollars ($250,000).

(2) (A) An application for the targeted business state and local sales and use tax refund program for a new targeted business shall be filed with the commission contingent upon the approval of an endorsement resolution from the governing authority of a municipality or county, or both, in whose jurisdiction the business will be located.

(B) The resolution shall:

(i) Endorse the applicant's participation in this sales and use tax refund program; and

(ii) (a) Specify that the Department of Finance and Administration is authorized to refund local sales and use taxes to the targeted business.

(b) A municipality or county, or both, can authorize the refund of any sales tax levied by the municipality or county but cannot authorize the refund of any sales or use tax not levied by the municipality or county in which the targeted business is located.

(3) After the Director of the Arkansas Economic Development Commission has determined that the project is eligible for the sales and use tax refund, this determination accompanied by the financial incentive agreement and any other pertinent documentation shall be forwarded to the Director of the Department of Finance and Administration.

(4) (A) (i) A sales and use tax refund of state and local sales and use taxes, excepting the sales and use taxes dedicated to the Educational Adequacy Fund as authorized by § 26-57-1002(d)(1)(A)(ii)(a) and the Conservation Tax Fund as authorized by § 19-6-484, on the purchases of the material used in the construction of a building or buildings or any addition, modernization, or improvement thereon for housing any new or expanding qualified business and machinery and equipment to be located in or in connection with such a building shall be authorized by the Director of the Department of Finance and Administration.

(ii) The local sales and use tax may be refunded only from the municipality or county, or both, in which the qualified business is located.

(B) A refund shall not be authorized for:

(i) Routine operating expenditures; or

(ii) The purchase of replacement items under this subsection unless the items are necessary for the implementation or completion of the project.

(5) Subject to the approval of the commission, a program participant may make changes in a project by written amendment to the project plan filed with the Arkansas Economic Development Commission.

(6) All claims for sales and use tax refunds under this subsection shall be denied unless they are filed with the Revenue Division of the Department of Finance and Administration within three (3) years after the date of the qualified purchase or purchases.

(7) If a targeted business plans to apply for benefits under this subsection and also plans to apply for benefits under § 15-4-2709, the financial incentive agreement under § 15-4-2709 must be signed within twenty-four (24) months of signing the financial incentive agreement under this subsection and comply with the eligibility requirements of the agreements.



§ 15-4-2707 - Economic Development Incentive Fund -- Payroll rebate.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Economic Development Incentive Fund of the Arkansas Economic Development Commission.

(b) The fund shall consist of revenues designated for this fund by the Revenue Division of the Department of Finance and Administration pursuant to agreements entered into by the commission with eligible businesses.

(c) After the department has received the certification of the payrolls of the businesses that have entered into financial incentive agreements with the commission for the payroll rebate authorized by this section, the department shall transfer the appropriate amount of money designated by the financial incentive agreements out of general revenues into a special account designated as special revenue for the fund.

(d) (1) The award of this incentive is at the discretion of the Director of the Arkansas Economic Development Commission and may be offered for a period of up to ten (10) years.

(2) (A) Benefits are conditioned upon the hiring of new full-time permanent employees with an annual payroll threshold of two million dollars ($2,000,000) and certifying to the department that the requisite payroll threshold has been met.

(B) The eligible business receiving benefits under this subsection must certify annually to the department that the requisite payroll threshold has been met.

(C) The eligible business receiving benefits under this subsection must claim the rebate payment on an annual basis by certifying or recertifying payroll figures and filing the appropriate claim forms with the Department of Finance and Administration.

(D) Failure to certify or recertify payroll figures and claim the rebate payment annually shall result in:

(i) A ten-percent reduction of the earned rebate if not claimed within twelve (12) months from the end of the tax year in which the rebate was earned; or

(ii) A one hundred-percent forfeiture of the earned rebate if not claimed within twenty-four (24) months from the end of the tax year in which the rebate was earned.

(3) Payments are subject to the following conditions:

(A) For tier 1 counties, the benefit is three and nine-tenths percent (3.9%) of the annual payroll of new full-time permanent employees;

(B) For tier 2 counties, the benefit is four and one-quarter percent (4.25%) of the annual payroll of new full-time permanent employees;

(C) For tier 3 counties, the benefit is four and one-half percent (4.5%) of the annual payroll of new full-time permanent employees;

(D) For tier 4 counties, the benefit is five percent (5%) of the annual payroll of new full-time permanent employees; and

(E) The director may authorize benefits to a prospective eligible business up to five percent (5%) of the payroll of new full-time permanent employees if the following conditions exist:

(i) The prospective eligible business is considering a location in another state;

(ii) The prospective eligible business receives at least seventy-five percent (75%) of its sales revenues from out of state; and

(iii) The prospective eligible business is proposing to pay wages in excess of one hundred percent (100%) of the county average hourly wage of the county in which it locates.

(e) (1) Technology-based enterprises, as defined in § 14-164-203(12), may earn, at the discretion of the director, a payroll rebate equal to five percent (5%) of the payroll for new full-time permanent employees for a period not to exceed ten (10) years.

(2) In order to qualify for the payroll rebate:

(A) The average hourly wage of the payroll for new full-time permanent employees must be at least one hundred seventy-five percent (175%) of the state or county average hourly wage, whichever is less, for the county in which the technology-based enterprise locates or expands;

(B) The payroll for new full-time permanent employees must exceed two hundred fifty thousand dollars ($250,000); and

(C) The payroll rebate authorized by this subsection (e) may not be used in combination with the income tax credit based on payroll authorized by § 15-4-2709.



§ 15-4-2708 - Research and development tax credits.

(a) A taxpayer who contracts with one (1) or more Arkansas colleges or universities in performing basic or applied research may qualify for the tax credit established under § 26-51-1102(b) for qualified research expenditures, subject to the limitations established under § 26-51-1103 and the documentation requirements of § 26-51-1104.

(b) (1) New eligible businesses that conduct in-house research in a research facility operated by the business and that qualify for federal research and development tax credits may qualify for an income tax credit equal to twenty percent (20%) of the amount spent on in-house research that exceeds the base year for a period of three (3) years and the incremental increase in qualified research expenditures for the succeeding two (2) years, subject to the limitations established under § 26-51-1103.

(A) For a new research facility, the base year is zero (0). Therefore, in the first three (3) years following the date of the financial incentive agreement, all eligible expenditures will qualify for the credit.

(B) Qualified research and development expenditures in the third year shall be used as a base to calculate the tax credit in the fourth year.

(C) Qualified research and development expenditures in the fourth year shall be used as a base to calculate the tax credit in the fifth year.

(2) Existing eligible businesses that conduct in-house research in a research facility operated by the business and that qualify for federal research and development tax credits may qualify for an income tax credit equal to twenty percent (20%) of the amount spent on in-house research that exceeds the base year for a period of three (3) years and the incremental increase in qualified research expenditures for the succeeding two (2) years, subject to the limitations established under § 26-51-1103.

(A) For an existing research facility, the base year amount shall be the amount of eligible research and development expenditures incurred in the year prior to the year in which the financial incentive agreement was signed by the Arkansas Economic Development Commission.

(B) Qualified research and development expenditures in the third year shall be used as a base to calculate the tax credit in the fourth year.

(C) Qualified research and development expenditures in the fourth year shall be used as a base to calculate the tax credit in the fifth year.

(3) The income tax credit may be used to offset one hundred percent (100%) of an eligible business's annual income tax liability.

(4) Unused credits may be carried forward for a period not to exceed nine (9) years.

(5) A business claiming tax credits earned under this subsection may not receive the credit granted by § 26-51-1102(b) for the same expenditures.

(6) (A) The term of the financial incentive agreement for in-house research authorized by this subsection shall be for a period not to exceed five (5) years.

(B) The financial incentive agreement may be renewed for a period not to exceed five (5) years upon the submittal and approval of a new application and project plan for benefits under this subsection.

(C) The business claiming a tax credit under this subsection shall certify annually to the commission the amount expended on in-house research.

(c) (1) Targeted businesses may qualify for an income tax credit equal to thirty-three percent (33%) of the amount spent on in-house research per year for the first five (5) tax years following the business' signing a financial incentive agreement with the commission, subject to the limitations established under § 15-4-2709(d)(2).

(2) The credits earned by targeted businesses may be sold as authorized in § 15-4-2709.

(d) (1) An Arkansas taxpayer may qualify for an income tax credit equal to thirty-three percent (33%) of the amount spent on the research for the first five (5) tax years following the business's signing a financial incentive agreement with the commission, subject to the limitations established under § 26-51-1103 if the taxpayer invests in:

(A) In-house research in a strategic research area; or

(B) Projects under the research and development programs of the Arkansas Science and Technology Authority when the projects directly involve an Arkansas business and are approved by the Board of Directors of the Arkansas Science and Technology Authority under rules promulgated by the authority for those programs.

(2) However, the maximum tax credit for a qualified business engaged in a research area of strategic value or involved in research and development programs sponsored by the authority shall not exceed fifty thousand dollars ($50,000) per year.

(3) A business claiming tax credits earned under this subsection shall be prohibited from receiving the credit granted by § 26-51-1102(b) for the same expenditures.

(4) (A) A business claiming tax credits earned under this subsection may offset one hundred percent (100%) of the business's Arkansas income tax liability in any one (1) year.

(B) Any unused income tax credits may be carried forward for nine (9) years after the year in which the credit was first earned or until exhausted, whichever event occurs first.

(e) To claim the credit granted under subsections (b)-(d) of this section, the taxpayer shall file with his or her return, as an attachment to the form prescribed by the Director of the Department of Finance and Administration, copies of documentation to show that the authority has approved the research expenditure as a part of a qualified in-house research program or under the research and development programs of the authority.



§ 15-4-2709 - Targeted business special incentive.

(a) A special incentive based on the payroll of the new targeted businesses in the state is established to:

(1) Encourage the development of jobs that pay significantly more than the county average hourly wage in the county in which the business locates or the state average hourly wage if the state average hourly wage is less than the county average hourly wage; and

(2) Provide an incentive to assist with the start-up of businesses targeted for growth.

(b) In order to qualify for the special incentive provided by subsection (c) of this section, a new business shall:

(1) Be identified by the Arkansas Economic Development Commission as being one of those business sectors targeted for growth under § 15-4-2703;

(2) Have an annual payroll of the business for Arkansas taxpayers of not less than one hundred thousand dollars ($100,000) or more than one million dollars ($1,000,000);

(3) Show proof of an equity investment of two hundred fifty thousand dollars ($250,000) or more; and

(4) Pay average hourly wages in excess of one hundred fifty percent (150%) of the county or state average hourly wage, whichever is less.

(c) (1) A new targeted business may earn an income tax credit equal to ten percent (10%) of its annual payroll, with the maximum payroll credit not to exceed one hundred thousand dollars ($100,000) in any year during the term of the financial incentive agreement.

(2) (A) The term of the financial incentive agreement shall be established by the Director of the Arkansas Economic Development Commission for a period not to exceed five (5) years.

(B) The term of the financial incentive agreement for new targeted businesses earning a tax credit under this subsection (c) or under § 15-4-2708(c) shall begin on January 1 of the year in which the financial incentive agreement was signed.

(C) The director may allow a qualified targeted business to sell any income tax credits earned through one (1) or more incentives authorized by this subchapter.

(d) (1) In order to sell income tax credits earned through incentives authorized by this subchapter, the new targeted business must apply to the commission and furnish information necessary to facilitate the sale of income tax credits.

(2) (A) Any unused tax credits may be carried forward for nine (9) years after the year in which the credit was first earned or until exhausted, whichever occurs first.

(B) The ultimate recipient of the tax credits shall be subject to the same carry-forward provisions as the targeted business that earned the credits.

(C) The purchase of the tax credits will not establish a new carry-forward period for the ultimate recipient.

(e) A targeted business claiming or selling tax credits earned under this section or § 15-4-2708 shall be prohibited from receiving the credit granted by § 26-51-1102(b) for the same expenditures.

(f) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Innovate Arkansas Fund" for the support of a contract to provide support and assistance to the development and growth of knowledge-based and technology-based companies in the State of Arkansas.

(2) This fund shall be for the sole support of a contract between the commission and the entity selected to provide direct support and assistance to knowledge-based companies in the State of Arkansas.

(3) Moneys deposited into the Innovate Arkansas Fund by the General Assembly shall be used only through a contractual relationship between the commission and the entity selected to provide needed services to knowledge-based companies.



§ 15-4-2710 - Powers and duties of the Arkansas Economic Development Commission.

The Arkansas Economic Development Commission shall administer this subchapter and in addition to powers and duties mentioned in other laws may:

(1) Promulgate rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., necessary to carry out the provisions of this subchapter;

(2) Provide the Department of Finance and Administration with a copy of each financial incentive agreement entered into by the commission with each qualifying business;

(3) Assist the governing authority in obtaining assistance from any other agency of state government, including assistance to new businesses and industries;

(4) Assist any employer or prospective employer with a qualifying project in obtaining the benefits of any incentive or inducement program authorized by state law;

(5) Act as a liaison between other state agencies and businesses and industries to ensure that both the spirit and intent of this subchapter are met;

(6) Make disbursements from the Economic Development Incentive Fund to qualified businesses as authorized in § 15-4-2707; and

(7) Negotiate proposals on behalf of the state with prospective businesses that are considering locating new facilities or expanding existing facilities that would seek the benefits of § 15-4-2706(b) or (e), § 15-4-2707, § 15-4-2708(c), or § 15-4-2709.



§ 15-4-2711 - Administration.

(a) A person claiming credit under the provisions of § 15-4-2706(c) is a "taxpayer" within the meaning of § 26-18-104(16) and shall be subject to all applicable provisions of that section.

(b) Administration of the provisions of § 15-4-2706(c) shall be under the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(c) (1) All claims for sales and use tax refunds under § 15-4-2706(d) and (e) shall be filed annually with the Revenue Division of the Department of Finance and Administration within three (3) years from the date of the qualified purchase or purchases.

(2) Claims filed after three (3) years from the date of the qualified purchase or purchases shall be disallowed.

(d) (1) The time limitation for § 15-4-2706(d) and (e) for filing claims shall be tolled if:

(A) A program participant fails to pay sales tax on an item that was taxable; and

(B) The applicable tax is subsequently assessed as a result of an audit by the Revenue Division.

(2) All claims for sales and use tax refunds relating to an audited purchase shall be entitled to a refund of interest paid on the amount of tax assessed on the audited purchase if a refund is approved for the purchase.

(e) A business must reach the investment thresholds under § 15-4-2706 within four (4) years from the date of the signed financial incentive agreement.

(f) (1) All claims for payroll rebate payments under § 15-4-2707 shall be certified to the Department of Finance and Administration and shall be recertified annually thereafter during the term of the financial incentive agreement.

(2) Failure to annually certify or recertify payroll figures and claim the rebate payment shall result in:

(A) A ten percent (10%) reduction of the earned rebate if not claimed within twelve (12) months from the end of the tax year in which the rebate was earned; or

(B) A one hundred percent (100%) forfeiture of the earned rebate if not claimed within twenty-four (24) months from the end of the tax year in which the rebate was earned.

(g) (1) If the annual payroll of the business applying for benefits under this subchapter is not met within twenty-four (24) months after signing the financial incentive agreement, the business may request in writing an extension of time to reach the required payroll threshold.

(2) (A) If the Director of the Arkansas Economic Development Commission and the Director of the Department of Finance and Administration find that the approved business has presented compelling reasons for an extension of time, the Director of the Arkansas Economic Development Commission may grant an extension of time not to exceed forty-eight (48) months.

(B) However, the extension on projects applying for benefits under § 15-4-2705 is limited to a twenty-four-month extension.

(3) (A) If a business fails to reach the annual payroll threshold before the expiration of the twenty-four (24) months or the time period established by a subsequent extension of time, the business will be liable for the repayment of all benefits previously received by the business.

(B) After a business has failed to reach the annual payroll threshold in a timely manner, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(h) (1) If a business fails to reach the investment threshold before the expiration of the four-year time limit, the business will be liable for the repayment of all benefits previously received by the business.

(2) After a business has failed to reach the investment threshold of this subchapter in a timely manner, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(i) (1) If the annual payroll of a business receiving benefits under this subchapter falls below the payroll threshold for qualification in a year subsequent to the one in which it initially qualified for the incentive, the benefits outlined in the financial incentive agreement will be terminated unless the business files a written application for an extension of benefits with the Arkansas Economic Development Commission explaining why the payroll has fallen below the level required for qualification.

(2) The Director of the Arkansas Economic Development Commission and the Director of the Department of Finance and Administration may approve the request for extension of time, not to exceed twenty-four (24) months, for the business to bring the payroll back up to the requisite threshold amount and may approve the continuation of benefits during the period the extension is granted.

(3) (A) If a business fails to reach the payroll threshold before the expiration of the twenty-four (24) months or the time period established by a subsequent extension of time, the business shall be liable for the repayment of all benefits previously received by the business.

(B) After a business has failed to reach the payroll threshold in a timely manner, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(j) (1) If a business fails to reach the average hourly wage requirement for benefits under this subchapter within twenty-four (24) months of the effective date of the financial incentive agreement, the business will be liable for the repayment of all benefits previously received by the business.

(2) After a business has failed to meet the hourly wage requirements, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(k) (1) If a business fails to meet the nonretail business requirements of this subchapter, the business will be liable for the repayment of all benefits previously received by the business.

(2) After a business has failed to meet the nonretail business requirements, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(l) (1) Eligible businesses whose qualification depends on receiving seventy-five percent (75%) of their sales revenue from out-of-state customers shall meet this requirement within three (3) years from the date of their financial incentive agreement.

(2) (A) If the requirement is not met within three (3) years of the signed financial incentive agreement, the business may request in writing an extension of time to reach the required sales threshold.

(B) If the Director of the Arkansas Economic Development Commission finds that the business has presented compelling reasons for an extension of time, the Director of the Arkansas Economic Development Commission may grant an extension of time not to exceed twenty-four (24) months.

(m) (1) If a business fails to timely meet the out-of-state revenue requirements of this subchapter, the business will be liable for the repayment of all benefits previously received by the business.

(2) After a business has failed to meet the out-of-state revenue requirements, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(n) (1) If a business fails to notify the Department of Finance and Administration that the annual payroll of the business has fallen below the payroll threshold for qualification for and retention of any incentive authorized by this subchapter, the business will be liable for the repayment of all benefits that were paid to the business after it no longer qualified for the benefits.

(2) After a business has failed to notify the Department of Finance and Administration that the business has fallen below the payroll threshold, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(3) Interest shall also be due at the rate of ten percent (10%) per annum.

(o) (1) For a qualified business taking advantage of one (1) or more of the investment incentives offered in § 15-4-2706, if the project costs exceed the initial project cost estimate included in the approved financial incentive agreement, the business shall submit an amended project plan to include updated cost figures as soon as the cost overrun is recognized.

(2) (A) An amendment that exceeds twenty-five percent (25%) of the original financial incentive agreement estimate will not be considered and shall be submitted as a new project.

(B) An amendment shall not change the start date of the original project.

(p) The Department of Finance and Administration may obtain whatever information is necessary from a participating business and from the Department of Workforce Services to verify that a business that has entered into financial incentive agreements with the Arkansas Economic Development Commission is complying with the terms of the financial incentive agreements and reporting accurate information concerning investments, payrolls, and out-of-state revenues to the Department of Finance and Administration.

(q) The Department of Finance and Administration may file a lawsuit in the Pulaski County Circuit Court or the circuit court in any county where a program participant is located to enforce the repayment provisions of this subchapter.

(r) (1) If a business fails to satisfy or maintain any other requirement or threshold of this subchapter, the business will be liable for the repayment of all benefits that were paid to the business after it no longer qualified.

(2) After a business has failed to comply with the requirements or thresholds of this subchapter, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the business or file a lawsuit to enforce the repayment provisions.

(s) If a repayment is required as a result of not complying with the requirements or thresholds of this subchapter, interest shall be due at the rate of ten percent (10%) per annum.



§ 15-4-2712 - Restrictions.

(a) Except as provided in subsection (b) of this section, the incentives established by this subchapter may be combined.

(b) (1) The investment tax credit authorized in § 15-4-2706(c) may not be combined with the sales and use tax refund authorized in § 15-4-2706(d) for the same project.

(2) The job creation tax credits authorized in § 15-4-2709, the sales and use tax refund authorized in § 15-4-2706(e), and the research and development tax credit authorized in § 15-4-2708(c) may be combined with each other but may not be combined with any other incentives authorized in this subchapter during the period in which the business qualifies for benefits under § 15-4-2709.

(3) The job creation tax credit authorized in § 15-4-2705 may not be combined with the investment tax credit authorized in § 15-4-2706(b).

(4) The job creation tax credit authorized in § 15-4-2705 may not be combined with the payroll rebate program authorized in § 15-4-2707.

(5) The investment tax credit authorized in § 15-4-2706(b) may not be combined with the sales and use tax refund authorized in § 15-4-2706(d) for the same project.

(c) The following are discretionary incentives and are not available unless offered by the Arkansas Economic Development Commission:

(1) The payroll rebate program authorized in § 15-4-2707;

(2) The job creation tax credit authorized in § 15-4-2709;

(3) The investment tax credit authorized in § 15-4-2706(b);

(4) The sales and use tax refund authorized in § 15-4-2706(e); and

(5) The research and development tax credit authorized in § 15-4-2708(c).



§ 15-4-2714 - Coordination with other economic development programs.

(a) Eligible businesses that sign a financial incentive agreement with the Arkansas Economic Development Commission before March 3, 2003, shall be provided only the benefits for which they are qualified under any of the following:

(1) Biotechnology Training and Development Act, § 2-8-101 et seq. [repealed];

(2) Arkansas Economic Development Incentive Act of 1993, § 15-4-1601 et seq.;

(3) Arkansas Enterprise Zone Act of 1993, § 15-4-1701 et seq.;

(4) Arkansas Economic Development Act of 1995, § 15-4-1901 et seq.;

(5) Economic Investment Tax Credit Act, § 26-52-701 et seq.; and

(6) Arkansas Emerging Technology Development Act of 1999, § 15-4-2101 et seq. [repealed].

(b) Eligible businesses signing a financial incentive agreement with the department after March 3, 2003, shall receive only the benefits for which they are qualified under this subchapter.

(c) (1) Under no circumstances shall an eligible business be entitled to receive incentives or benefits for a project under this subchapter and the programs listed in subsection (a) of this section.

(2) It is the specific intent of this subchapter that the incentives provided by this subchapter and the incentives provided by prior laws are mutually exclusive.






Subchapter 28 - -- Biodiesel Incentive Act

§ 15-4-2801 - Title.

This subchapter shall be known and may be cited as the "Biodiesel Incentive Act".



§ 15-4-2802 - Definitions.

As used in this subchapter:

(1) "Biodiesel fuel" means a diesel fuel substitute produced from nonpetroleum renewable resources that meets the registration requirements for fuels and fuel additives established under the Energy Policy Act of 1992, 42 U.S.C. §§ 13211 -- 13219, as in effect on January 1, 2005;

(2) "Biodiesel mixture" means a mixture of biodiesel fuel and undyed, clear distillate special fuel that is suitable for use in motor vehicles on Arkansas highways and determined without regard to any use of kerosene that is:

(A) Sold by the supplier producing biodiesel mixture to any person for use as a fuel; or

(B) Used as a fuel by the supplier producing the biodiesel mixture;

(3) "Biodiesel producer" means a business located in the State of Arkansas that uses agricultural crops, agricultural residues, or waste products, excluding recycled oils, to manufacture biodiesel fuels;

(4) "Commission" means the Alternative Fuels Commission; and

(5) "Supplier" means any person who:

(A) Is customarily in the wholesale business of offering distillate special fuels or liquefied gas special fuels for resale or use to any person in this state; and

(B) Makes bulk sales of fuel.



§ 15-4-2803 - Tax credit for biodiesel suppliers.

(a) There shall be allowed a credit against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., in an amount as determined in subsection (b) of this section to a biodiesel supplier for the cost of the facilities and equipment used directly in the wholesale or retail distribution of biodiesel fuels.

(b) The amount of the credit allowed shall be equal to five percent (5%) of the cost of the facilities and equipment.

(c) The costs of service contracts, sales tax, or acquisition of undeveloped land shall not be included in determining the amount of the credit.

(d) (1) No income tax credit shall be claimed by a supplier for any facility or equipment that is in use on or before the certification of the company for tax credits or for which a tax credit was previously claimed by a supplier for any other tax year.

(2) The provisions of this subsection shall not apply if any entity is sold and the entity is entitled to an income tax credit under this subchapter.

(3) The tax credit provided in subsection (b) of this section may be carried forward for a period not to exceed three (3) years.

(e) (1) A supplier is entitled to a refund of all or a portion of the tax imposed on the supplier under §§ 26-56-201, 26-56-502, and 26-56-601.

(2) (A) The amount of the refund authorized in subdivision (e)(1) of this section shall be equal to fifty cents (50cent(s)) for each gallon of biodiesel fuel used by the supplier to produce a biodiesel mixture for sale by the supplier or for use by the supplier in a trade or business.

(B) To the extent the gallons of biodiesel fuel mixed with undyed, clear distillate special fuel to make a biodiesel mixture exceed two percent (2%) of the total biodiesel mixture, the refund shall be limited to two percent (2%) of the total gallons of biodiesel mixture.

(3) The refund allowed under this subsection shall first be available to a supplier when:

(A) One (1) or more biodiesel producers:

(i) Sign a financial incentive agreement with the Arkansas Economic Development Council;

(ii) Are approved by the Alternative Fuels Commission as biodiesel producers with biodiesel fuel production capacity to produce at least one million gallons (1,000,000 gal.) of biodiesel fuel in a twelve-month period;

(iii) Certify that they will produce biodiesel fuel meeting appropriate federal and state standards; and

(iv) Begin production of biodiesel fuel; and

(B) The supplier is approved as a biodiesel supplier by the Director of the Department of Finance and Administration in accordance with rules promulgated by the director.

(4) A supplier may file a claim for refund for the sale or use of biodiesel mixture that occurred on or after the date that all of the requirements of subdivision (e)(3) of this section have been met.

(5) (A) A claim for refund under this subsection shall be filed quarterly, and in no event shall a claim be filed later than one (1) year after the sale or use of the biodiesel mixture under subdivision (e)(2) of this section.

(B) The total amount of refunds paid to a supplier during a calendar year shall not exceed the tax liability of the supplier under §§ 26-56-201, 26-56-502, and 26-56-601 during the calendar year.

(C) Except as otherwise provided in this subsection, a claim for refund under this subsection shall be subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(6) The director shall promulgate rules for the administration and enforcement of this subsection.

(7) This subsection shall expire on June 30, 2007.



§ 15-4-2804 - Incentives for biodiesel producers.

(a) The Alternative Fuels Commission may provide grants not to exceed ten cents (10cent(s)) per gallon of biodiesel fuel produced by a biodiesel producer who has met the qualifications prescribed by the commission under its regulations.

(b) The grants authorized by subsection (a) of this section shall be limited to the first five million (5,000,000) gallons of biodiesel fuel produced annually by a biodiesel producer qualified by the commission for a period not to exceed five (5) years.

(c) The grants authorized by subsection (a) of this section shall be disbursed from the Alternative Fuels Fund established under § 15-10-701 [repealed] and from the Health Adequacy Committee Fund, § 19-6-487 under the disbursement procedures to be established by the Department of Finance and Administration.

(d) The commission shall not authorize grants that exceed or may expect to exceed the balance of funds available or expected to be available in the fund.

(e) In the event the number of biodiesel producers qualified by the commission exceeds the balance of funds available to allow each qualified biodiesel producer to receive the maximum benefits under subsections (a) and (b) of this section, the commission shall suspend the qualification of additional biodiesel producers until such time as additional funds are available.



§ 15-4-2805 - Rules and regulations.

The Alternative Fuels Commission shall promulgate regulations as necessary to implement the provisions of this subchapter.






Subchapter 29 - -- Arkansas Workforce Investment Board and Adult Education Study Committee

§ 15-4-2901 - Legislative findings and intent.

(a) The General Assembly recognizes that adequate educational opportunities for adults are critical to the economic and social development of the state.

(b) The General Assembly finds that over four hundred ninety-one thousand eight hundred sixty-three (491,863) adults age eighteen (18) or older, approximately twenty-five percent (25%) of the adult population in Arkansas, lack a high school diploma or have not passed the General Educational Development Test, and thus there is a critical need for adult education and training services.

(c) It is the intent of this legislation to ensure that the limited funds available for adult education and training services are having the greatest possible impact on improving the skills and employment and earnings prospects of adults in Arkansas.



§ 15-4-2902 - Establishment -- Members.

(a) There is established a committee to be known as the "Arkansas Workforce Investment Board and Adult Education Study Committee".

(b) The committee shall consist of twenty-six (26) members as follows:

(1) (A) Thirteen (13) members appointed by the Arkansas Workforce Investment Board.

(B) Ten (10) of the members appointed by the board shall be a representative from a workforce center in each of the ten (10) local workforce investment areas of the state; and

(2) (A) Thirteen (13) members appointed by the Adult Education Section of the Department of Career Education.

(B) Ten (10) of the members appointed by the Adult Education Section of the Department of Career Education shall be a representative from an adult education program in each of the ten (10) local workforce investment areas of the state.

(c) The appointed committee members shall be residents of the State of Arkansas at the time of appointment and throughout their terms.

(d) (1) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled in the same manner as the original appointment.

(2) The new appointee shall serve for the remainder of the unexpired term.

(e) The board and the Adult Education Section of the Department of Career Education shall each name one (1) member to serve as cochairs of the committee.

(f) (1) The committee shall meet at times and places that either of the cochairs deems necessary, but no meetings shall be held outside of the State of Arkansas.

(2) A majority of the members of the committee shall constitute a quorum for the purpose of transacting business.

(3) All actions of the committee shall be by a majority vote of the full membership of the committee.

(g) The committee shall:

(1) Review the programs and services offered by workforce centers and adult education programs and determine if those entities offer duplicative services;

(2) Determine the extent to which workforce centers and adult education programs are coordinating services to create a seamless system of education and training opportunities for adults; and

(3) Make specific recommendations for reducing unnecessary duplication of services and improving the coordination of services between workforce centers and adult education programs in the form of a written report to the Governor, the House Committee on Education, and the Senate Committee on Education on or before September 1, 2004, and an oral report to the House Committee on Education and the Senate Committee on Education as directed by the chairs of the respective legislative committees.

(h) (1) The Adult Education Section of the Department of Career Education and the board shall provide staff and meeting space to the committee.

(2) (A) Members of the committee shall serve without pay except members who receive compensation incidental to their regular employment.

(B) Members of the committee may receive expense reimbursement in accordance with § 25-16-902, to be paid by the Adult Education Section of the Department of Career Education or the board to the entities' respective appointees and to the extent money is available.






Subchapter 30 - -- Arkansas General Obligation Economic Development Superprojects Bond and Project Funding Act

§ 15-4-3001 - Title.

This subchapter may be referred to and cited as the "Arkansas General Obligation Economic Development Superprojects Bond and Project Funding Act".



§ 15-4-3002 - Legislative findings.

The General Assembly finds that:

(1) Independent studies have confirmed that the State of Arkansas and its people have not been able to participate in and enjoy the economic development benefits to be gained from the location in Arkansas of a superproject, as have many other southern states, resulting in a loss of opportunity for our citizens and a further loss for economic expansion in Arkansas;

(2) The government of the state must take bold steps to establish an adequate program for funding and financing superprojects;

(3) The location in Arkansas of superprojects will help alleviate severe economic instability and economic distress among the citizens of Arkansas; and

(4) A superprojects program will provide means for accelerated progress in the economic development of the state, thereby providing increased payrolls, job opportunities, and tax income to support the public services of this state.



§ 15-4-3003 - Definitions.

As used in this subchapter:

(1) "Authority" means the Arkansas Development Finance Authority and any successor agency or department;

(2) "Bonds" means bonds issued under this subchapter;

(3) "Commission" means the Arkansas Economic Development Commission;

(4) "Debt service" means principal, interest, redemption premiums, if any, and trustees', paying agents', dissemination agents', and like servicing fees relative to the bonds;

(5) "Develop" means to plan, design, construct, acquire by purchase or by eminent domain, own, operate, rehabilitate, lease as lessor or lessee, enter into lease-purchase agreements with respect to, lend, make grants in respect of, or install or equip any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, real, personal, or mixed;

(6) "Federal Deposit Insurance Corporation" means the federal agency by that name or any successor agency that insures deposits of commercial banks;

(7) "General revenues" means the revenues described and enumerated in § 19-6-201 et seq., or in any successor law;

(8) "Infrastructure of a superproject" means:

(A) Land acquisition;

(B) Site preparation;

(C) Road and highway improvements;

(D) Rail spur construction;

(E) Water service;

(F) Wastewater treatment;

(G) Employee training, which may include equipment used for the training;

(H) Environmental mitigation; and

(I) Training and research facilities and the necessary equipment for the facilities;

(9) "Investment" means money expended by the sponsor on capital assets directly related to the superproject and does not include amounts expended in aid of the superproject by the state pursuant to this subchapter, or otherwise, or amounts expended in aid of the superproject by a local entity, however financed;

(10) "Local entity" means any nonprofit corporation, county, city of the first class, city of the second class, incorporated town, improvement district, or school district in the state or any agency or instrumentality thereof, including the authority and the commission;

(11) "Nationally recognized rating agency" means Moody's Investors Service, Inc., Standard & Poor's Ratings Group, or any other nationally recognized rating agency approved by the Treasurer of State;

(12) (A) "New full-time permanent employee" means a position or job that was created pursuant to a signed incentive plan between the sponsor and the commission and that is filled by one (1) or more employees or contractual employees who are Arkansas taxpayers. The position or job held by the employee or employees must have been filled for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours' work per week.

(B) A contractual employee must be offered a benefits package comparable to a direct employee of the sponsor.

(13) "New job" means a position for a new full-time permanent employee created at a superproject in this state but does not include a job created when an employee is shifted from an existing location in this state to a new or expanded facility if the transferred job is from or to a superproject of the sponsor or a related person;

(14) "Person" means any local entity or any individual, corporation, trust, limited liability company, or partnership;

(15) "Project costs" means:

(A) All or any part of the costs of developing a superproject and costs incidental or appropriate to the project, including, without limitation, all costs to the commission associated with the development or operation of a superproject in a supervisory capacity; and

(B) Costs incidental or appropriate to the financing of the project, including, without limitation, capitalized interest, costs of issuance of and appropriate reserves for the bonds, loan or commitment fees, loan or grant administration fees, and costs for engineering, legal, and other administrative and consultant services;

(16) "Project fund" means the Economic Development Superprojects Project Fund created by this subchapter;

(17) "Related person" means any entity or person that bears a relationship to the sponsor as described in section 267 of the Internal Revenue Code of 1986, as it existed on February 1, 2003;

(18) "Sponsor" means a sole proprietor, partnership, corporation, limited liability company, or association taxable as a business entity or any combination of these entities;

(19) "State" means the State of Arkansas;

(20) "State Apportionment Fund" means the fund by that name created by § 19-5-201 or any successor law; and

(21) "Superproject" means infrastructure, land, buildings, and other improvements on the land and all other machinery, apparatus, equipment, office facilities, and furnishings that are necessary, suitable, or useful by a sponsor and in which a total of at least four hundred million dollars ($400,000,000) is invested by the sponsor and at least four hundred (400) new jobs are created at the project by the sponsor.



§ 15-4-3004 - Authority to issue bonds.

(a) (1) The Arkansas Development Finance Authority, exercising an essential public function as the State of Arkansas' bond-issuing authority, is authorized by this subchapter to issue bonds to fund superprojects.

(2) The authority shall be responsible for developing the bond financing portion of the plan required by § 15-4-3005.

(b) (1) As the lead economic development agency for the State of Arkansas, the Arkansas Economic Development Commission is authorized to utilize the superproject funding in attracting superprojects to Arkansas.

(2) The commission shall:

(A) Utilize economic impact and cost-benefit analysis to evaluate proposed superprojects;

(B) Be responsible for developing the portion of the plan concerning the selection and funding of the superprojects; and

(C) Be responsible for monitoring and reporting to the authority, the Governor, and the Legislative Council on the ongoing economic impact of the project and the sponsor's progress in meeting the requirement for their economic development investment.



§ 15-4-3005 - State of Arkansas Economic Development General Obligation Bonds.

(a) The Arkansas Development Finance Authority may issue bonds of the State of Arkansas, to be known as "State of Arkansas Economic Development General Obligation Bonds", in total principal amount not to exceed four hundred million dollars ($400,000,000) for the purposes authorized in this subchapter.

(b) The bonds may be issued in one (1) or more series, as required, subject to the conditions and in compliance with the procedures provided by this subchapter.

(c) The total principal amount of bonds to be issued during any fiscal biennium shall not exceed sixty million dollars ($60,000,000) unless the General Assembly shall have authorized by law a greater principal amount to be issued during a fiscal biennium.

(d) Before any bonds may be issued during any fiscal biennium, the Arkansas Economic Development Commission and the authority shall submit the plan to the Legislative Council and the Governor.

(e) (1) Upon receipt of the plan, the Governor shall confer with the Chief Fiscal Officer of the State concerning whether, after utilization of the balance in the Economic Development Superprojects Project Fund, any amount of general revenues will be required to be set aside for payment of debt service requirements in connection with the bonds during either year of the fiscal biennium in which the bonds are to be issued and, if any general funds are required to be used, whether such a use would cause an undue hardship upon any agency or program supported from the general revenues under the Revenue Stabilization Law, § 19-5-101 et seq.

(2) The commission's written plan shall set forth:

(A) A description of the project or projects to be financed with the proceeds derived from the sale of the bonds;

(B) A description of the economic impact and cost benefit of the proposed project or projects;

(C) The amount of bonds necessary to be issued to defray project costs and a budget of those costs;

(D) A certification by the Director of the Arkansas Economic Development Commission that each project to benefit from the expenditure of the proceeds of the bonds consists of an investment in the state of not less than four hundred million dollars ($400,000,000) and the creation of no fewer than four hundred (400) new permanent full-time jobs; and

(E) A tentative time schedule setting forth the period of time during which the sum requested is to be expended.

(3) The authority's written plan shall set forth:

(A) A debt service table showing the annual principal and interest requirements for any bonds outstanding and to be issued; and

(B) A recommended plan of marketing for the bonds and proposed schedule of issuance dates based on the department's proposed spending schedule.

(f) (1) Upon the conclusion of the conference and after obtaining the advice of the Legislative Council, the Governor may by proclamation authorize the authority to proceed with the issuance of the bonds, in one (1) or more series, up to the maximum principal amount approved by the Governor for the fiscal biennium.

(2) If the Legislative Council fails to advise the Governor within thirty (30) calendar days after receipt of the request for advice, the Governor may proceed to issue the proclamation.

(g) (1) If the Governor declines or refuses to give his or her approval for the issuance of the bonds, the Governor shall promptly notify the authority in writing, and the bonds shall not be issued.

(2) The authority may resubmit a request to the Governor for the approval of the issuance of the bonds.

(3) The issue as resubmitted to the Governor shall be dealt with in the same manner as provided for the initial request to issue the bonds.



§ 15-4-3006 - Qualification as a superproject.

(a) (1) To qualify as a superproject, the investment and job creation requirements must be attained no later than the eighth year after the project first begins operations unless the eight-year period is extended by the Arkansas Economic Development Commission.

(2) The commission may extend the eight-year deadline for a reasonable period of time, taking into consideration general economic conditions.

(b) If the investment and job creation requirements are not attained within the eight-year deadline or the extended deadline as prescribed by the commission, the sponsor shall refund to the Arkansas Development Finance Authority any funds the sponsor received under this subchapter.



§ 15-4-3007 - Series of bonds.

(a) The bonds shall be issued in series in amounts sufficient to finance or refinance all or any part of a superproject's costs, with the respective series to be designated in alphabetical order or by the year in which issued, or both.

(b) Each series of bonds shall have such date as the Arkansas Development Finance Authority shall determine and shall mature or be subject to mandatory sinking fund redemption as determined by the authority over a period ending not later than thirty (30) years after the date of issuing the bonds of each series.

(c) Pending the issuance of bonds, the authority may issue temporary notes maturing not more than five (5) years after the date of issuance, to be exchanged for or paid from the proceeds of bonds at such time as the bonds may be issued.

(d) (1) Each series of the bonds shall bear interest at the rate or rates accepted by the authority.

(2) Interest shall be payable at such times as the authority shall determine.

(e) The bonds may:

(1) Be issued in the form;

(2) Be in the denominations;

(3) Be made exchangeable for bonds of another form or denomination bearing the same rate of interest and date of maturity;

(4) Be made payable at the places within or without the state;

(5) Be made subject to redemption prior to maturity in the manner and for redemption prices; and

(6) Contain other terms and conditions as the authority shall determine.

(f) The bonds shall have all of the qualities of negotiable instruments or securities under the laws of this state, subject to the provision for registration of ownership.



§ 15-4-3008 - Purpose of bonds.

(a) Bonds shall be issued for the purpose of financing superprojects.

(b) The proceeds of the bonds shall be applied:

(1) To the payment of project costs and the costs and expenses of issuance of the bonds;

(2) In connection with a superproject refinancing, to the repayment of indebtedness incurred to pay superproject costs; or

(3) For refunding of bonds as provided in this subchapter.



§ 15-4-3009 - Authorization of bonds.

(a) (1) The bonds shall be authorized by resolution of the Arkansas Development Finance Authority.

(2) Each resolution shall contain terms, covenants, and conditions as deemed desirable, including, without limitation, those pertaining to:

(A) The establishment and maintenance of funds and accounts;

(B) The deposit and investment of revenues and of bond proceeds; and

(C) The rights and obligations of the state, its officers and officials, the authority, and the registered owners of the bonds.

(3) (A) The resolution of the authority may provide for the execution and delivery by the authority of a trust indenture or indentures with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions referred to in this subchapter.

(B) The trust indenture or indentures shall be binding upon the state and its agencies, officers, and officials to the extent set forth in this subchapter.

(b) Any resolution or trust indenture adopted or executed under this section shall provide that power is reserved:

(1) To apply to the payment of debt service on the bonds issued or secured under this subchapter all or any part of the revenues that may be derived from any superproject financed by the bonds or financed by the authority in some other manner; and

(2) To the extent of the revenues that the authority elects to apply to debt service, to release from any requirement of the resolution or trust indenture other revenues and resources of the state, including, without limitation, the Economic Development Superprojects Project Fund revenues or other revenues required to be transferred under this subchapter.



§ 15-4-3010 - Form and delivery of bonds.

(a) Each bond shall:

(1) Be signed with the manual or facsimile signatures of the Governor, the Chair of the Board of Directors of the Arkansas Development Finance Authority, and the Treasurer of State; and

(2) Have affixed, imprinted, or lithographed on the bond the Great Seal of the State of Arkansas.

(b) Interest coupons attached to the bonds, if any, shall be signed with the facsimile signature of the Treasurer of State.

(c) Delivery of the bonds and coupons shall be valid notwithstanding any change in persons holding such offices occurring after the bonds have been executed.



§ 15-4-3011 - Sale and price of bonds.

(a) The bonds may be sold in the manner, either at public or private sale, and upon terms as determined by the Arkansas Development Finance Authority to be reasonable and expedient for effectuating the purposes of this subchapter.

(b) The bonds may be sold at the price the authority determines acceptable, including sale at a discount.

(c) The authority may employ administrative agents, fiscal agents, underwriters, architects, accountants, engineers, and legal counsel and may pay them reasonable compensation from the proceeds of the bonds.

(d) The proceeds from the sale of the bonds may be used to pay:

(1) The fees of any trustee or paying agent;

(2) The costs of publication of notices;

(3) The costs of publication of the printing of the bonds;

(4) The costs of publication of official statements and other documents relating to the sale of the bonds;

(5) The fees of any rating agency; and

(6) Other reasonable costs incurred by the authority for issuing and selling the bonds.



§ 15-4-3012 - Deposit of bond proceeds.

(a) The proceeds from the sale of the bonds, together with all revenues derived by the Arkansas Development Finance Authority from any superproject financed or refinanced under this subchapter shall be deposited by the recipient, as received, into trust funds either established in the State Treasury or into accounts established outside the State Treasury in the name of the authority to accomplish the purposes of this subchapter, in amounts or portions as set forth in the resolution or trust indenture authorizing or securing the bonds issued to finance or refinance the superproject.

(b) There is created as a trust fund in the State Treasury an account designated as the "Economic Development Superprojects Project Fund" to provide for payment of all or a part of debt service on bonds issued under this subchapter and to directly fund superprojects on a pay-as-you-go basis should bonds neither be approved nor issued.

(c) (1) The Treasurer of State shall establish separate accounts and subaccounts within the project fund to correspond to the applicable series of bonds.

(2) In addition, there may be created in the State Treasury other funds, accounts, or subaccounts as the authority may determine to be necessary to accomplish the purposes of this subchapter.

(d) All procedures and methods for application of proceeds of any series of bonds to the financing or refinancing of superproject costs shall be developed in consultation with and approved by the Arkansas Economic Development Commission and shall be set forth in writings and shall be maintained as part of the records of the authority.

(e) Any arrangements undertaken pursuant to subsection (b) of this section whereby a local entity will administer funds composed in whole or in part of proceeds of bonds or disbursements from the project fund shall include provision for the auditing of the funds no less frequently than annually.

(f) The proceeds from the sale of the bonds together with all revenues derived by the authority from any superproject financed or refinanced under this subchapter may be invested and reinvested by the Treasurer of State in any of the following:

(1) Direct obligations of the United States, including obligations issued or held in book entry form on the books of the United States Department of the Treasury or obligations the principal of and interest on which are unconditionally guaranteed by the United States;

(2) Bonds, debentures, notes, or other evidences of indebtedness issued or guaranteed by any United States government agency if the obligations are backed by the full faith and credit of the United States;

(3) Non-full faith and credit senior debt obligations issued or guaranteed by United States government agencies;

(4) Money market funds investing exclusively in the investments described in subdivisions (f)(1)-(3) of this section;

(5) (A) Certificates of deposit providing for deposits secured at all times by collateral described in subdivisions (f)(1)-(3) of this section.

(B) The certificates must be issued by commercial banks whose deposits are insured by the Federal Deposit Insurance Corporation and whose collateral must be held by a third party.

(C) The Treasurer of State, or assigns, must have a perfected first security interest in the collateral;

(6) Certificates of deposit, savings accounts, deposit accounts, or money market deposits, all of which are fully insured by the Federal Deposit Insurance Corporation;

(7) Bonds or notes issued by this state or any municipality, county, or school district in this state, or any agency or instrumentality thereof;

(8) Investment agreements with financial institutions or insurance companies that are rated in one (1) of the two (2) highest rating categories of a nationally recognized rating agency;

(9) Repurchase agreements providing for the transfer of securities from a dealer bank or securities firm to the Treasurer of State, and the transfer of cash from the Treasurer of State to the dealer bank or securities firm with an agreement that the dealer bank or securities firm will repay the cash plus a yield to the Treasurer of State in exchange for the securities at a specified date. Repurchase agreements must satisfy the following criteria:

(A) Repurchase agreements must be between the Treasurer of State and a dealer bank or securities firm described as follows:

(i) Dealers with at least one hundred million dollars ($100,000,000) in capital; or

(ii) Banks whose deposits are insured by the Federal Deposit Insurance Corporation; and

(B) The written repurchase agreement contract must include the following:

(i) Securities that are acceptable for transfer are those listed in subdivisions (f)(1)-(3) of this section;

(ii) The term of the repurchase agreement may not exceed thirty (30) calendar days;

(iii) The collateral must be delivered to the Treasurer of State, a trustee if a trustee is not supplying the collateral, or a third party acting as agent for the trustee if the trustee is supplying the collateral before or simultaneous with payment; and

(iv) (a) The securities must be valued weekly, marked-to-market at current market price plus accrued interest.

(b) (1) The value of collateral must be equal to one hundred three percent (103%) of the amount of cash transferred by the Treasurer of State to the dealer bank or security firm under the repurchase agreement plus accrued interest.

(2) If the value of securities held as collateral declines below one hundred three percent (103%) of the value of the cash transferred by the Treasurer of State, then additional cash or acceptable securities, or both, must be transferred and held by the Treasurer of State; and

(10) Any other investment authorized by state law.



§ 15-4-3013 - Powers of the Arkansas Economic Development Commission.

In addition to powers conferred under other laws, the Arkansas Economic Development Commission may take any action necessary to carry out the purposes of this subchapter, including the power to:

(1) Provide loans and grants from bond proceeds or project revenues to local entities and to authorize local entities to make loans to other persons for financing superprojects;

(2) Cause the authority to purchase with bond proceeds or project revenues, bonds or notes from a local entity in order to provide funds for financing superprojects and to enter into note and bond purchase agreements in connection with those purchases;

(3) Fix, regulate, and collect rates, fees, rents, or other charges for making any loan or commitment under this subchapter and for performing accounting and loan servicing duties relating to the loans;

(4) Require audits of all accounts related to construction, operation, or maintenance of any superproject funded by this subchapter;

(5) Take reasonable actions necessary to ensure that debt service requirements are met;

(6) Refinance loans made by the Arkansas Development Finance Authority from whatever source to local entities in order to develop a superproject;

(7) Provide loans from bond proceeds or project revenues to local entities for the purpose of refinancing indebtedness of the local entity incurred for the purpose of financing a superproject; and

(8) Take any other action necessary to accomplish the purposes of this subchapter.



§ 15-4-3014 - General obligations bonds.

(a) The bonds shall be direct general obligations of the state for the payment of debt service on which the full faith and credit of the state are irrevocably pledged so long as any of the bonds are outstanding.

(b) The bonds shall be payable from the Economic Development Superprojects Project Fund and, if necessary, from general revenues, and such amount of general revenues as may be necessary is pledged to the payment of debt service on the bonds and shall be and remain pledged for those purposes.



§ 15-4-3015 - Annual determination of moneys required for bond repayment.

(a) (1) On or before commencement of each fiscal year, the Chief Fiscal Officer of the State shall determine the estimated amount required for payment of all or a part of the debt service on the bonds issued during the fiscal year and deduct therefrom the estimated moneys to be available to the Arkansas Development Finance Authority from other sources and the amount available in the Economic Development Superprojects Project Fund to determine what amount of general revenues, if any, will be required.

(2) The Chief Fiscal Officer of the State shall certify the estimated amount to the Treasurer of State.

(3) The Treasurer of State shall then make monthly transfers from the project fund and, if necessary, from the State Apportionment Fund to the bond fund of the amount of general revenues as shall be required to pay the maturing debt service on the bonds.

(b) (1) The obligation to make monthly transfers of general revenues from the State Apportionment Fund to the bond fund shall constitute a first charge against the general revenues prior to all other uses to which the general revenues are devoted, either under present law or under any laws that may be enacted in the future.

(2) To the extent other general obligation bonds of the state may have been issued or may subsequently be issued, they shall rank on a parity of security with respect to payment from general revenues.

(c) (1) Moneys credited to the project fund shall be used for the purposes identified in § 15-4-3012(b), and for those purposes the Treasurer of State is designated as the disbursing officer to administer those funds in accordance with this subchapter.

(2) If no bonds are issued, upon the request of the Arkansas Economic Development Commission and with the approval of the Governor, moneys in the project fund may be used on a pay-as-you-go basis as department grants to local entities for infrastructure project costs.

(d) Moneys in the bond fund over and above the amount necessary to ensure the prompt payment of debt service on the bonds and the establishment and maintenance of a reserve fund, if any, may be used for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 15-4-3016 - Exemption from taxes.

(a) All bonds issued under this subchapter and interest on the bonds are exempt from all state and local taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of bank, fiduciary, insurance company, trust, and public funds.



§ 15-4-3017 - Refunding bonds.

(a) (1) Bonds may be issued under this subchapter for the purpose of refunding any outstanding bonds issued pursuant to this subchapter.

(2) The Arkansas Development Finance Authority shall not be required to include bonds issued pursuant to this section in any written plan submitted to the Governor under § 15-4-3005, and the bonds shall not be subject to the requirements for the approval and proclamation of the Governor as set forth in § 15-4-3005.

(b) (1) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(2) If sold for cash, the proceeds may be either applied to the payment of the obligations refunded or deposited in an irrevocable trust for the retirement thereof either at maturity or on an authorized redemption date.

(c) (1) Refunding bonds shall in all respects be authorized, issued, and secured in the manner provided for the bonds being refunded and shall have all the attributes of the refunded bonds.

(2) To the extent that the refunding bonds are not in a greater principal amount than the outstanding principal amount of the bonds being refunded, the principal amount of the refunding bonds shall not be subject to the limit of four hundred million dollars ($400,000,000) set forth in § 15-4-3005(a) or the limit of sixty million dollars ($60,000,000) set forth in § 15-4-3005(c).

(d) The resolution or trust indenture under which the refunding bonds are issued shall provide that any refunding bonds shall have the same priority of payment as was enjoyed by the obligations refunded.



§ 15-4-3018 - Contractual obligations of state -- Enforcement.

(a) This subchapter shall constitute a contract between the state and the registered owners of all bonds issued under this subchapter that shall never be impaired, and any violation of its terms, whether under purported legislative authority or otherwise, shall be enjoined by the courts at the suit of any bondholder or any taxpayer.

(b) (1) In like suit against the Arkansas Development Finance Authority, the Treasurer of State, or other appropriate agency, officer, or official of the state, the courts shall prevent a diversion of any revenues pledged and shall compel the restoration of diverted revenues by injunction or mandamus.

(2) Without limitation as to any other appropriate remedy at law or in equity, any bondholder, by an appropriate action, including, without limitation, injunction or mandamus, may compel the performance under this subchapter of all covenants and obligations of the state and its officers and officials.



§ 15-4-3019 - No rights until first series of bonds sold and delivered -- Outstanding bonds unaffected.

(a) This subchapter shall not create any right of any character, and no right of any character shall arise under it unless and until the first series of bonds authorized by this subchapter are sold and delivered.

(b) The issuance of bonds authorized by this subchapter shall not impair or affect any outstanding bonds of the Arkansas Development Finance Authority issued under prior acts.



§ 15-4-3020 - Consent by qualified electors to issue bonds.

(a) No bonds shall be issued under this subchapter except by and with the consent of a majority of the qualified electors of the state voting on the question in substantially the form described in this section at a special election called by proclamation of the Governor.

(b) The proclamation shall be issued in accordance with § 7-11-201 et seq., and notice of the special election shall be given by publication of the proclamation by one (1) insertion in one (1) newspaper of general circulation published in each county in the state not less than thirty (30) calendar days prior to the date of the election.

(c) If there is no newspaper regularly published in a county, the proclamation may be published in any newspaper having a general circulation in the county.

(d) In the case of the notice or proclamation for the election, it is not necessary to publish this subchapter in its entirety, but the notice or proclamation shall state that it is issued for the purpose of submitting to the people the following question:

"Shall the Arkansas Development Finance Authority be authorized to issue general obligation bonds under the authority of the Arkansas General Obligation Economic Development Superprojects Bond and Project Funding Act in total principal amount not to exceed four hundred million dollars ($400,000,000), in series from time to time in principal amounts not to exceed, without prior approval of the General Assembly, sixty million dollars ($60,000,000) in any fiscal biennium, for the financing and refinancing of superprojects as defined in the Arkansas General Obligation Economic Development Superprojects Bond and Project Funding Act, which bonds shall be secured by a pledge of the full faith and credit of the State of Arkansas?"

(e) The title of this subchapter shall be the ballot title, and there shall be printed on the ballot the proposition stated in subsection (d) of this section, and the following:

"FOR Issuance of State of Arkansas Economic Development Superprojects General Obligation Bonds __________"

"AGAINST Issuance of State of Arkansas Economic Development Superprojects General Obligation Bonds __________"

(f) (1) The county boards of election commissioners of the several counties of the state shall conduct the election.

(2) Each board shall take action with respect to the appointment of election officials and other matters as the law requires.

(3) The vote shall be canvassed and the result declared in each county by the several county boards.

(4) The results shall be certified within ten (10) calendar days after the date of the election by the county boards to the Secretary of State, who shall tabulate all returns so received and certify to the Governor the total vote for and against the proposition.

(5) The result of the election shall be proclaimed by the Governor by publication one (1) time in a newspaper published in the City of Little Rock, and the results as proclaimed shall be conclusive unless attacked in the courts within thirty (30) calendar days after the date of the publication.



§ 15-4-3021 - Vote on issuance of bonds by qualified electors.

(a) If a majority of the qualified electors voting on the question vote for the issuance of the bonds, the Arkansas Development Finance Authority shall proceed with the sale and the issuance of the bonds as provided in this subchapter.

(b) If a majority of the qualified electors voting on the question vote against the issuance of the bonds, none of the bonds authorized by this subchapter shall ever be sold or issued.



§ 15-4-3022 - Legal actions heard as preferred cause -- Appeals.

Any case involving the validity of this subchapter or involving the bonds issued under this subchapter shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause, and all appeals from judgments or decrees rendered in the cases must be taken within thirty (30) calendar days after rendition of the judgment or decree.



§ 15-4-3023 - Construction.

This subchapter shall:

(1) Be liberally construed to accomplish its purposes;

(2) Constitute the sole authority necessary to accomplish its purposes; and

(3) (A) Be interpreted to supplement existing laws conferring rights and powers upon the Arkansas Development Finance Authority.

(B) The rights and powers under this subchapter shall be regarded as alternate methods for the accomplishment of the purposes of this subchapter.






Subchapter 31 - -- Nonprofit Incentive Act of 2005

§ 15-4-3101 - Title.

This subchapter shall be known and may be cited as the "Nonprofit Incentive Act of 2005".



§ 15-4-3102 - Legislative intent.

The General Assembly finds that:

(1) Nonprofit organizations can make a significant contribution to the local economy of Arkansas communities;

(2) In many instances, a nonprofit organization can locate its operations in any number of states, creating a situation in which an Arkansas community may be in the position of competing for the location with another community located out of state;

(3) In situations in which a nonprofit organization is considering whether to locate its operations in Arkansas, it is important to have an inducement to help the nonprofit organization decide to locate in Arkansas; and

(4) The offering of incentives to a nonprofit organization should occur only when the eligibility requirements in § 15-4-3104 are met.



§ 15-4-3103 - Definitions.

As used in this subchapter:

(1) "Average hourly wage" means the weekly earnings, excluding overtime, bonuses, and company-paid benefits, of all new full-time permanent employees hired after the date of the signed financial incentive agreement, divided by the number of new full-time permanent employees, divided by forty (40);

(2) "County or state average hourly wage" means the weighted average weekly earnings for Arkansas residents in all industries, both statewide and countywide, as calculated by the Department of Workforce Services in its most recent "Annual Covered Employment and Earnings" publication, divided by forty (40);

(3) "Financial incentive agreement" means an agreement entered into by an eligible nonprofit organization and the Arkansas Economic Development Commission to provide the organization an incentive to locate or stay in Arkansas;

(4) "Governing authority" means the quorum court of a county or the governing body of a municipality;

(5) "Income" means the moneys received by a nonprofit organization for operations of the organization and includes donations, revenue from sales or memberships, grants, or legislative appropriations;

(6) (A) (i) "New full-time permanent employee" means a position or job that is:

(a) Created pursuant to the signed financial incentive agreement; and

(b) Filled by one (1) or more employees or contractual employees who were Arkansas taxpayers during the year in which the tax credits or incentives were earned.

(ii) The position or job held by the employee or employees shall have been filled for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours per week.

(B) However, in order to qualify for the incentives authorized by this subchapter, a contractual employee shall be offered a benefits package comparable to that of a direct employee of the nonprofit organization seeking incentives under this subchapter;

(7) "Nonprofit organization" means an entity that has filed required documents with and been approved by the Secretary of State as having met the qualifications for a nonprofit organization in Arkansas and that also has received a § 501(c)(3), § 501(c)(6), or § 501(c)(9) designation from the Internal Revenue Service prior to applying for the benefits afforded under this subchapter;

(8) "Payroll" means the total taxable wages, including overtime and bonuses, paid during the preceding tax year of the eligible nonprofit organization to new full-time permanent employees hired after the date of the signed financial incentive agreement;

(9) (A) "Project" means:

(i) Preconstruction costs, including project planning costs, architectural or engineering fees, right-of-way purchases, utility extensions, site preparations, purchase of mineral rights, building demolition, builders' risk insurance, capitalized start-up costs, deposits and process payments on eligible machinery and equipment, and other costs necessary to prepare for the start of construction;

(ii) Costs associated with the construction of a new plant or facility, including, but not limited to, land, building, production equipment, or support infrastructure;

(iii) Costs associated with the expansion of an established plant or facility by adding to the building, production equipment, or support infrastructure; or

(iv) Costs associated with modernization of an established plant or facility through the replacement of production or processing equipment or support infrastructure that improves efficiency or productivity.

(B) "Project" does not mean:

(i) Expenditures for routine repair and maintenance that do not result in new construction or expansion;

(ii) Routine operating expenditures;

(iii) Expenditures incurred at multiple facilities; or

(iv) The purchase or acquisition of an existing business unless there is sufficient documentation that the existing business was closed and the purchase of the existing business will result in the retention of the jobs that would have been lost due to the closure.

(C) In order to receive credit for or refunds related to project costs, the costs shall be incurred within four (4) years from the date the financial incentive agreement was signed by the commission.

(D) Routine operating expenditures are ineligible for benefits under this subchapter;

(10) "Project plan" means the plan submitted to the department containing such information as may be required by the Director of the Arkansas Economic Development Commission to determine eligibility for benefits, and if approved, it becomes a supplement to the financial incentive agreement; and

(11) "Start of construction" means any activity that causes a physical change to the building or property identified as the site of the approved project, excluding engineering surveys, soil tests, land clearing, and extension of roads and utilities to the project site.



§ 15-4-3104 - Eligibility.

(a) A nonprofit organization that has a payroll of new full-time permanent employees in excess of five hundred thousand dollars ($500,000) annually may apply for and receive any benefits authorized by this subchapter.

(b) In order to qualify for any benefits authorized by this subchapter, the nonprofit organization shall:

(1) Pay wages that average in excess of one hundred ten percent (110%) of the lesser of the county or state average wage; and

(2) Receive a minimum of seventy-five percent (75%) of its income from out-of-state sources.

(c) Hospitals, medical clinics, accredited academic educational institutions, and churches are specifically excluded from receiving the benefits authorized by this subchapter.

(d) (1) (A) Nonprofit organizations shall apply and qualify for benefits under § 15-4-3106 in order to receive the benefits under § 15-4-3105.

(B) A nonprofit organization cannot receive the sales and use tax refund without meeting the job creation requirements of this subchapter.

(2) A sales and use tax refund shall be made only if after the audit of expenditures and payroll by the Revenue Division of the Department of Finance and Administration, the Revenue Division determines that the nonprofit organization is in compliance with all qualifications to receive benefits under this subchapter.

(e) In order to receive the benefits authorized by this subchapter, the nonprofit organization applying for benefits shall sign a financial incentive agreement with the Arkansas Economic Development Commission prior to the start of any construction.



§ 15-4-3105 - Sales and use tax refund.

(a) (1) An application for a sales and use tax refund under this subchapter shall be filed with the Arkansas Economic Development Commission and shall include an endorsement resolution from the governing authority of a municipality or county where the nonprofit organization is or will be located.

(2) The resolution shall:

(A) Endorse the applicant's participation in the sales and use tax refund program; and

(B) Authorize the refund of any sales and use tax levied by the municipality or county.

(b) (1) The Director of the Department of Finance and Administration shall authorize a sales and use tax refund of state and local sales and use taxes, excepting the sales and use tax dedicated to the Educational Adequacy Fund, as authorized by § 19-5-1227, and the Conservation Tax Fund, as authorized by § 19-6-484, on the purchases by the nonprofit organization of the material used in the construction of a building or buildings or any addition, modernization, or improvement for housing any new or expanding nonprofit organization and machinery and equipment to be located in or in connection with a building.

(2) To qualify for the sales and use tax refund under this section, a qualified nonprofit organization shall spend in excess of two hundred fifty thousand dollars ($250,000) on buildings, machinery, and equipment in the new or improved facility.

(3) A refund shall not be authorized for:

(A) Routine operating expenditures; or

(B) The purchase of items previously purchased as part of a project under this section unless the items previously purchased are necessary for the implementation or completion of the project.

(c) Subject to the approval of the commission, a program participant may make changes in a project by written amendment to the project plan filed with the commission, provided that the amendment complies with § 15-4-3107(h)(2).

(d) All claims for sales and use tax refunds under this section shall be denied unless they are filed with the Revenue Division of the Department of Finance and Administration within three (3) years from the date of the qualified purchase or purchases.



§ 15-4-3106 - Economic Development Incentive Fund -- Payroll rebate.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Economic Development Incentive Fund".

(b) The fund shall consist of revenues designated for this fund by the Director of the Department of Finance and Administration pursuant to agreements entered into by the Arkansas Economic Development Commission with qualified nonprofit organizations.

(c) After the Department of Finance and Administration has received the certification of the payroll of a nonprofit organization that has entered into financial incentive agreements with the commission for the payroll rebate authorized by this section, the Director of the Department of Finance and Administration shall transfer the appropriate amount of money for the payroll rebate designated by the financial incentive agreement from the General Revenue Fund Account of the State Apportionment Fund to the Economic Development Incentive Fund.

(d) (1) The award of the incentive authorized by this section is at the discretion of the Director of the Arkansas Economic Development Commission.

(2) Benefits are conditioned upon the hiring of new full-time permanent employees and certifying to the Department of Finance and Administration that the requisite payroll thresholds have been met.

(3) The requisite annual payroll of five hundred thousand dollars ($500,000) shall be reached within twenty-four (24) months of the signing of the financial incentive agreement for the benefits of this section to be approved.

(4) If the Director of the Arkansas Economic Development Commission and the Director of the Department of Finance and Administration find that the nonprofit organization has presented compelling reasons for an extension of time, the Director of the Arkansas Economic Development Commission may grant an extension of time not to exceed twenty-four (24) months to reach the requisite annual payroll of five hundred thousand dollars ($500,000).

(5) In addition to having an annual payroll of five hundred thousand dollars ($500,000) or more, the nonprofit organization applying for benefits under this subchapter shall pay average hourly wages in excess of one hundred ten percent (110%) of the lesser of the state or county average wage for the county in which the organization locates or expands.

(6) Payments to a nonprofit organization with an annual payroll in excess of five hundred thousand dollars ($500,000) shall be considered and may be authorized by the Director of the Arkansas Economic Development Commission, after the Director of the Arkansas Economic Development Commission has signed a financial incentive agreement with the nonprofit organization, in the amount of four percent (4%) of the annual payroll of the new full-time permanent employees.

(7) The Director of the Arkansas Economic Development Commission may authorize a payroll rebate for up to five (5) years.



§ 15-4-3107 - Administration.

(a) (1) All claims for sales and use tax refunds under § 15-4-3105 shall be filed annually with the Revenue Division of the Department of Finance and Administration within three (3) years from the date of the qualified purchase or purchases.

(2) Claims filed after three (3) years from the date of the qualified purchase or purchases shall be disallowed.

(b) (1) The time limitation imposed by § 15-4-3105 for filing claims shall be tolled if:

(A) A nonprofit organization fails to pay sales or use tax on an item that was taxable; and

(B) The applicable tax is subsequently assessed as a result of an audit by the Revenue Division.

(2) All claims for sales and use tax refunds relating to an audited purchase shall be entitled to a refund of interest paid on the amount of tax assessed on the audited purchase if a refund is approved for the purchase.

(c) A nonprofit organization must reach the investment threshold under § 15-4-3105(b)(2) within four (4) years from the date of the signed financial incentive agreement.

(d) (1) All claims for payroll rebates under § 15-4-3106 shall be certified to the Department of Finance and Administration and shall be recertified annually during the term of the financial incentive agreement.

(2) Failure to certify payroll figures and recertify those figures annually may result in a denial of payments.

(3) (A) If the annual payroll of the nonprofit organization applying for benefits under this subchapter is not met within twenty-four (24) months after the signing of the financial incentive agreement, the nonprofit organization may request in writing an extension of time to reach the required payroll threshold.

(B) If the Director of the Arkansas Economic Development Commission and the Director of the Department of Finance and Administration find that the nonprofit organization has presented compelling reasons for an extension of time, the Director of the Arkansas Economic Development Commission may grant an extension of time not to exceed twenty-four (24) months.

(e) (1) If the annual payroll of a nonprofit organization receiving benefits under this subchapter falls below the threshold for qualification in a year subsequent to the one in which it initially qualified for the incentive, the benefits outlined in the financial incentive agreement shall be terminated unless the nonprofit organization files a written application for an extension of benefits with the Arkansas Economic Development Commission explaining why the payroll has fallen below the level required for qualification.

(2) The Director of the Arkansas Economic Development Commission and the Director of the Department of Finance and Administration may approve the request for extension of time, not to exceed twenty-four (24) months, for the nonprofit organization to bring the payroll back up to the requisite payroll threshold amount and may approve the continuation of benefits during the period the extension is granted.

(3) If a nonprofit organization fails to reach the payroll threshold before the expiration of the twenty-four (24) months or the time period established by a subsequent extension of time, the nonprofit organization shall be liable for repayment of all payroll benefits previously received by the nonprofit organization.

(f) (1) If a nonprofit organization fails to maintain the average hourly wage requirements for benefits under this subchapter, the nonprofit organization shall be liable for the repayment of all payroll benefits previously received by the nonprofit organization.

(2) After a nonprofit organization has failed to maintain the average hourly wage requirements, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the nonprofit organization or to file a lawsuit to enforce the repayment provisions.

(g) (1) If a nonprofit organization fails to notify the Department of Finance and Administration that the annual payroll of the nonprofit organization has fallen below the threshold for qualification for and retention of any incentive authorized by this subchapter, the nonprofit organization shall be liable for the repayment of all payroll benefits that were paid to the nonprofit organization after it no longer qualified for the benefits.

(2) After a nonprofit organization has failed to notify the Department of Finance and Administration that the nonprofit organization has fallen below the payroll threshold, the Department of Finance and Administration shall have two (2) years to collect benefits previously received by the nonprofit organization or to file a lawsuit to enforce the repayment provisions.

(3) Interest shall also be due at the rate of ten percent (10%) per annum.

(h) (1) If the project costs of a qualified nonprofit organization taking advantage of the sales and use tax refund offered in § 15-4-3105 exceed the initial project cost estimate included in the approved financial incentive agreement, the nonprofit organization shall submit an amended project plan to include the updated cost figures as soon as the cost overrun is recognized.

(2) (A) Amendments that exceed twenty-five percent (25%) of the original financial incentive agreement estimate shall not be considered and shall be submitted as a new project.

(B) An amendment shall not change the start date as specified in the original project.

(i) The Department of Finance and Administration may obtain necessary information from a participating nonprofit organization and from the Department of Workforce Services to verify that a nonprofit organization that has entered into financial incentive agreements with the commission is complying with the terms of the financial incentive agreements and reporting accurate information concerning investments and payrolls to the Department of Finance and Administration.

(j) The Department of Finance and Administration may file a lawsuit in Pulaski County Circuit Court or the circuit court in any county where a qualifying nonprofit organization is located to enforce the repayment provisions of this subchapter.

(k) The commission shall have the power to promulgate rules necessary to implement, enforce, and administer this subchapter.






Subchapter 32 - -- Arkansas Amendment 82 Implementation Act

§ 15-4-3201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Amendment 82 Implementation Act".



§ 15-4-3202 - Definitions.

As used in this subchapter:

(1) "Amendment 82 agreement" means a contract between the state and a sponsor under which the state is to provide Amendment 82 bond financing in exchange for the sponsor's agreeing to make an investment and to locate a new business or substantially expand an existing business in the State of Arkansas in accordance with the requirements of Arkansas Constitution, Amendment 82, and this subchapter. At a minimum, the agreement shall contain the following provisions:

(A) The infrastructure needs to be provided by the state in support of the qualified Amendment 82 project and financed under Arkansas Constitution, Amendment 82, and this subchapter;

(B) A description of all other economic incentives to be provided by the state in connection with the qualified Amendment 82 project;

(C) The commitments of the sponsor, if any, with regard to investment and job creation associated with the qualified Amendment 82 project, including timetables for meeting and maintaining any investment and job creation requirements;

(D) The agreement of the sponsor to make all specified records pertaining to the sponsor's commitments available for annual audit by the Chief Fiscal Officer of the State and, upon request, but no more often than annually, by the Office of Economic and Tax Policy of the Bureau of Legislative Research or a person or entity retained by the office;

(E) Performance benchmarks and economic goals of the qualified Amendment 82 project; and

(F) The penalties to be applied if the sponsor does not satisfy its commitments under the Amendment 82 agreement;

(2) "Average hourly wage" means the weekly earnings, excluding overtime, bonuses, and company-paid benefits, of all new full-time permanent employees hired after the execution date of the Amendment 82 agreement divided by forty (40) and then divided by the number of new full-time permanent employees;

(3) "Bonds" means general obligation bonds issued under Arkansas Constitution, Amendment 82, and this subchapter;

(4) "Chief Fiscal Officer of the State" means the Chief Fiscal Officer of the State of Arkansas, who is also the Director of the Department of Finance and Administration;

(5) "Contractual employee" means an employee who:

(A) May be included in the payroll calculations of a sponsor qualifying for bond financing under Arkansas Constitution, Amendment 82, and this subchapter and is under the direct supervision of the sponsor receiving benefits under Arkansas Constitution, Amendment 82, and this subchapter, but is an employee of a business other than the one receiving benefits under Arkansas Constitution, Amendment 82, and this subchapter;

(B) Otherwise meets the requirements of a new full-time permanent employee of the sponsor receiving benefits under Arkansas Constitution, Amendment 82, and this subchapter;

(C) Receives an average hourly wage that exceeds the lesser of:

(i) The county average hourly wage for the county in which the position or job is located; or

(ii) The state average hourly wage; and

(D) Receives a benefits package, including, without limitation, health and retirement benefits comparable to direct employees of the sponsor receiving benefits under Arkansas Constitution, Amendment 82, and this subchapter;

(6) "County average hourly wage" means the weighted average weekly earnings for Arkansas residents in all industries countywide as calculated by the Department of Workforce Services in its most recent "Annual Covered Employment and Earnings" publication, divided by forty (40);

(7) "Debt service" means principal, interest, redemption premiums, if any, and servicing fees relative to the bonds, including, without limitation:

(A) Trustees' fees;

(B) Paying agents' fees;

(C) Dissemination agents' fees;

(D) Administrative fees;

(E) Issuer's fees;

(F) Guarantee fees;

(G) Counsel fees; and

(H) Fees related to arbitrage compliance or rebate calculations;

(8) (A) "Existing employee" means an employee hired by a sponsor before the date the Amendment 82 agreement was executed.

(B) An existing employee may be considered a new full-time permanent employee for purposes of Arkansas Constitution, Amendment 82, and this subchapter only if:

(i) The position or job filled by the existing employee was created in accordance with the Amendment 82 agreement; and

(ii) The position vacated by the existing employee was filled by a subsequent employee who was not an existing employee, or no subsequent employee will be hired because the sponsor no longer conducts the particular business activity requiring that employee;

(9) "Federal Deposit Insurance Corporation" means the federal agency by that name or any successor agency that insures deposits of commercial banks;

(10) "Gross general revenues" means the revenues described and enumerated in § 19-6-201 or in any successor law;

(11) "Infrastructure needs" means:

(A) Land acquisition;

(B) Site preparation;

(C) Road and highway improvements;

(D) Rail spur construction;

(E) Water service;

(F) Wastewater treatment;

(G) Employee training, which may include equipment used for the training;

(H) Environmental mitigation;

(I) Training and research facilities and the necessary equipment for the facilities; or

(J) Any other facility, activity, or infrastructure determined by the General Assembly to fall within the parameters of Arkansas Constitution, Amendment 82;

(12) (A) "Investment" means money expended by the sponsor on capital assets physically located within the state and directly related to the qualified Amendment 82 project, but which are not required to be owned by the sponsor.

(B) "Investment" shall not include amounts expended in aid of the qualified Amendment 82 project by the state under Arkansas Constitution, Amendment 82, and this subchapter, or otherwise, or amounts expended in aid of the qualified Amendment 82 project by a local entity, however financed, which are not required to be repaid by the sponsor;

(13) "Letter of commitment" means a binding agreement signed by a sponsor and the Arkansas Economic Development Commission that at a minimum contains the following provisions:

(A) A determination by the commission that the sponsor has the financial capability, business history, and corporate intent to implement and maintain a qualified Amendment 82 project;

(B) A commitment by the sponsor that the sponsor intends to locate a new business or substantially expand an existing business in the State of Arkansas and a description of any other commitments made by the sponsor;

(C) A tentative timetable for development of the proposed project;

(D) The consequences if the sponsor does not satisfy its obligations under the letter of commitment; and

(E) A statement from the commission that its obligation under the letter of commitment is limited to presenting the letter of commitment and supporting documentation to the Governor, who may or may not elect to present the proposal to the General Assembly for its consideration;

(14) "Local entity" means any nonprofit corporation, county, city of the first class, city of the second class, incorporated town, improvement district, school district, or any agency or instrumentality of the state, including the Arkansas Development Finance Authority and the commission;

(15) "Nationally recognized rating agency" means Moody's Investors Service, Standard & Poor's Ratings Services, Fitch, Inc., or any other nationally recognized rating agency approved by the Treasurer of State;

(16) "Net general revenues" means the amount specified in § 19-5-202(b)(2)(B)(iii), otherwise known as net general revenues of the state available for distribution;

(17) "New full-time permanent employee" means a position or job that is created under an Amendment 82 agreement and that is filled by one (1) employee or contractual employee who is an Arkansas taxpayer. In order to count toward the job creation requirements of Arkansas Constitution, Amendment 82, and this subchapter:

(A) The position or job held by the employee must be filled for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours' work per week;

(B) The employee must receive an average hourly wage that exceeds the lesser of:

(i) The county average hourly wage for the county in which the position or job is located; or

(ii) The state average hourly wage;

(C) The employee must receive a benefits package, including, without limitation, health and retirement benefits; and

(D) The employee is not an existing employee;

(18) (A) "New job" means a position for a new full-time permanent employee created at a qualified Amendment 82 project in the state.

(B) "New job" shall not include a job filled by an existing employee;

(19) "Other needs" means financial or other noninfrastructure incentives that are approved by the General Assembly as part of a qualified Amendment 82 project and may include, without limitation, transactions that include loans, grants, or lease arrangements;

(20) "Outstanding bonded indebtedness" means the principal balance of all bonds issued under Arkansas Constitution, Amendment 82 and this subchapter;

(21) "Project costs" means:

(A) All or any part of the costs of developing a proposed or qualified Amendment 82 project and costs incidental or appropriate to the proposed or qualified Amendment 82 project, including, without limitation, all costs to the commission associated with the development or operation of a qualified Amendment 82 project in a supervisory capacity; and

(B) Costs incidental or appropriate to the financing of the proposed or qualified Amendment 82 project, including, without limitation:

(i) Capitalized interest;

(ii) Costs of issuance;

(iii) Funding of appropriate reserves for the bonds;

(iv) Loan fees;

(v) Guarantee fees;

(vi) Commitment fees;

(vii) Grant administration fees;

(viii) Surety bond premiums;

(ix) Bond insurance;

(x) Credit enhancement;

(xi) Fees of nationally recognized rating agencies;

(xii) Liquidity facilities fees; and

(xiii) Costs for engineering, legal, and other administrative and consultant services;

(22) "Proposed project" means a project which if developed as proposed would meet the criteria for a qualified Amendment 82 project and is therefore properly considered under Arkansas Constitution, Amendment 82, and this subchapter;

(23) "Qualified Amendment 82 project" means a proposed project that has satisfied the requirements of Arkansas Constitution, Amendment 82, and this subchapter with respect to which the General Assembly has approved the issuance of bonds under Arkansas Constitution, Amendment 82, and this subchapter;

(24) "Related entity" means any entity or person that bears a relationship to the sponsor as described in section 267 of the Internal Revenue Code of 1986, as in existence on January 1, 2005;

(25) "Sponsor" means a sole proprietor, partnership, corporation, limited liability company, joint venture, or association taxable as a business entity, or any combination of these entities, that qualifies as an eligible business under the Consolidated Incentive Act of 2003, § 15-4-2701 et seq.; and

(26) "State average hourly wage" means the weighted average weekly earnings for Arkansas residents in all industries statewide as calculated by the Department of Workforce Services in its most recent "Annual Covered Employment and Earnings" publication, divided by forty (40).



§ 15-4-3203 - Amendment 82 project qualification.

(a) (1) (A) In exercising its responsibilities under Section 1 of Amendment 82 to the Arkansas Constitution, the General Assembly delegates, authorizes, and directs the Arkansas Economic Development Commission, the Arkansas Development Finance Authority, and the Chief Fiscal Officer of the State to undertake a review of all proposed projects following the procedures described in this section.

(B) In order to be considered for qualification, a sponsor must fall within the definition of an "eligible business", as defined in § 15-4-2703.

(2) If the Governor refers a proposed project to the General Assembly under subsection (h) of this section, the commission and the authority shall prepare and provide to each member of the General Assembly the reports described in subsection (i) of this section, after which the General Assembly shall make the final and definitive decisions concerning the proposed project as set forth in subsection (j) of this section.

(b) (1) As the lead economic development agency for the State of Arkansas, the Arkansas Economic Development Commission may propose the use of Amendment 82 bonds to finance infrastructure and other needs in any combination in order to attract proposed projects to the State of Arkansas.

(2) In addition to powers conferred under other laws, the department may take any reasonable action necessary to carry out the purposes of Arkansas Constitution, Amendment 82, and this subchapter.

(3) The proposed use of Amendment 82 financing by the commission shall not prohibit the commission, the state, or any local entity from using any other available economic incentives in connection with a proposed project.

(c) The commission shall initiate the process of selecting a proposed project for referral to the General Assembly by performing an economic impact and cost-benefit analysis to evaluate the capability of a sponsor and the feasibility of a proposed project and to determine if the proposed project has the potential to be a qualified Amendment 82 project. The economic impact and cost-benefit analysis shall include all other economic incentives offered by the state in connection with the proposed project.

(d) If the commission determines that a proposed project has the potential to become a qualified Amendment 82 project, the commission shall refer the proposal and the commission's findings to the authority so that the authority may perform an initial assessment of the feasibility and impact of issuing Amendment 82 bonds in connection with the proposed project, including the state's ability to cover projected debt service obligations and the impact on the overall rating of the state's general obligation bonded indebtedness, including, without limitation, bonds issued under Arkansas Constitution, Amendment 82, and this subchapter.

(e) If the authority's initial assessment is that Amendment 82 bond financing for the proposed project is feasible, the authority shall notify the department, and the department shall refer the proposal and the findings of the department and the authority to the Chief Fiscal Officer of the State for review of the impact of the proposed Amendment 82 bond financing on any agency or program supported from the gross general revenues under the Revenue Stabilization Law, § 19-5-101 et seq.

(f) If the Chief Fiscal Officer of the State's initial assessment is that the proposed Amendment 82 financing will not have a substantially negative impact on any agency or program supported from gross general revenues, then:

(1) The Chief Fiscal Officer of the State shall notify the commission; and

(2) The commission shall make a formal proposal to the sponsor detailing the state's proposed offer with respect to Amendment 82 financing and all other economic incentives offered by the state in connection with the proposed project.

(g) (1) If the sponsor of a proposed project determines to accept Amendment 82 financing, then the sponsor and the commission, on behalf of the state, shall sign a letter of commitment.

(2) The commission shall forward the letter of commitment and the findings and recommendations of the commission, the authority, and the Chief Fiscal Officer of the State to the Governor for review.

(3) (A) The commission shall also forward the letter of commitment, the findings and recommendations of the the department, the authority, and the Chief Fiscal Officer of the State, and all supporting documentation to the Office of Economic and Tax Policy of the Bureau of Legislative Research on behalf of the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

(B) (i) At the direction of the President Pro Tempore of the Senate or the Speaker of the House of Representatives, the office shall arrange for an independent confirmation of the economic impact and cost-benefit analysis performed by the commission or an independent economic impact and cost-benefit analysis of the proposed project to be completed within twenty (20) working days after the receipt of the letter of commitment.

(ii) All information forwarded to the President Pro Tempore of the Senate and the Speaker of the House of Representatives by the commission and any resulting information related to the confirmation of the commission's economic impact and cost-benefit analysis or independent economic impact and cost-benefit analysis:

(a) Shall be considered working papers of the President Pro Tempore of the Senate and the Speaker of the House of Representatives under § 25-19-105(b)(7) and shall not be open to inspection and copying by any citizen of the State of Arkansas; and

(b) Is specifically exempt from the requirements of § 25-19-105(a).

(h) If the Governor determines that it is in the best interest of the state to pursue Amendment 82 financing for the proposed project, the Governor shall refer the proposed project to the General Assembly in regular session, fiscal session, or special session in order for the General Assembly to consider whether to approve the issuance of bonds under Arkansas Constitution, Amendment 82, and this subchapter.

(i) (1) In order to expedite review by the General Assembly, the commission and the authority shall prepare and provide to each member of the General Assembly the reports described in subdivisions (i)(2) and (3) of this section.

(2) The commission's report shall include:

(A) A description of the proposed project;

(B) (i) An itemization of the proposed infrastructure needs and other needs to be financed with the proceeds derived from the sale of Amendment 82 bonds.

(ii) The itemization shall include estimated costs and details to the maximum extent available at the time of the report;

(C) A description of all other economic incentives to be provided by the state in connection with the proposed project;

(D) A description of the economic impact and cost-benefit analyses of the proposed project for a period of at least ten (10) years that includes:

(i) The annual projected benefit to the state from increased sales and use tax and income tax revenue;

(ii) The annual projected cost to the state for each economic incentive offered to the sponsor in connection with the proposed project; and

(iii) The overall net present value benefit-to-cost ratio for the period of at least ten (10) years;

(E) The amount of bonds necessary to be issued to defray project costs and a budget of the project costs;

(F) A tentative time schedule setting forth the period of time during which the proceeds of the Amendment 82 bonds are to be expended;

(G) A statement by the Director of the Arkansas Economic Development Commission based on and outlining the:

(i) Terms of the letter of the commitment;

(ii) Estimated dollar amount of investment in the state from the proposed project; and

(iii) Estimated number of new jobs to be created by the proposed project;

(H) A copy of the signed letter of commitment for the proposed project; and

(I) A copy of the unexecuted Amendment 82 agreement for the proposed project.

(3) The authority's report shall include:

(A) A schedule of projected debt service, including all fees, showing the annual principal and interest requirements for any Amendment 82 bonds outstanding, if applicable, and the projected debt service for the Amendment 82 bonds proposed to be issued for the proposed project;

(B) A projected schedule of revenues, if any, to be received by the state from the sponsor in connection with its use of the infrastructure needs and other needs associated with the proposed project;

(C) An initial plan of marketing for the bonds and a proposed schedule of issuance dates, including, without limitation, the number of series to be issued and an estimated timeline for the series based on the commission's proposed spending schedule; and

(D) A preliminary and estimated sources and uses table.

(j) If the General Assembly determines that the proposed project is of the nature intended by the electors of the state to be financed with Amendment 82 bonds and approves the Amendment 82 agreement, it shall take appropriate legislative action to:

(1) Declare the proposed project a qualified Amendment 82 project;

(2) Establish any additional parameters deemed necessary by the General Assembly for the general structure of the qualified Amendment 82 project, including, without limitation, penalty provisions;

(3) Authorize the execution of the Amendment 82 agreement in substantially the same form as presented to the General Assembly; and

(4) Authorize the issuance of Amendment 82 bonds.



§ 15-4-3204 - Amendment 82 agreement.

As soon as practicable after the General Assembly's approval of the issuance of bonds and before the Arkansas Development Finance Authority issues bonds, the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Director of the Arkansas Economic Development Commission, the President of the Arkansas Development Finance Authority, and the Chief Fiscal Officer of the State, all on behalf of the state, and the sponsor of the qualified Amendment 82 project shall execute the Amendment 82 agreement in substantially the same form as approved by the General Assembly.



§ 15-4-3205 - Penalties.

The sponsor shall be subject to specific penalties set forth in the Amendment 82 agreement and enacted in related legislation under § 15-4-3203(j) if the sponsor:

(1) Does not satisfy the minimum job creation and investment requirements specified in the Amendment 82 agreement within the time period specified in the Amendment 82 agreement;

(2) Does not maintain the job creation requirements specified in the Amendment 82 agreement for the period of time specified in the Amendment 82 agreement; or

(3) Fails to satisfy other terms of the Amendment 82 agreement.



§ 15-4-3206 - Compliance time period -- Audit requirements.

(a) (1) The Amendment 82 agreement shall specify a time period in which the sponsor must comply with the terms and conditions specified in the Amendment 82 agreement.

(2) Except as provided in subsection (b) of this section, the time period shall not exceed four (4) years from the date of enactment of related legislation under § 15-4-3203(j).

(3) If the sponsor does not comply with the applicable time period, then the penalty provisions set forth in the agreement and under § 15-4-3203(j) shall apply.

(b) (1) (A) The sponsor may request a one-year extension of the time period specified in the Amendment 82 agreement by submitting to the Director of the Arkansas Economic Development Commission a written request with an explanation as to why the extension is necessary.

(B) The request shall be submitted at least ninety (90) days before the expiration of the time period specified in the Amendment 82 agreement.

(2) (A) Upon receipt of a request to extend the applicable time period, the director shall immediately notify the President of the Arkansas Development Finance Authority, the Chief Fiscal Officer of the State, and the Governor.

(B) The director, the president, and the Chief Fiscal Officer of the State may approve a request for a one-year extension upon a determination that there is a valid economic reason for granting the extension.

(3) The sponsor shall be granted not more than three (3) one-year extensions of the applicable time period.

(c) (1) The sponsor shall maintain and make available records pertaining to items contained in the terms and agreements of the Amendment 82 agreement for annual audit by the Chief Fiscal Officer of the State and upon request no more often than annually by the Office of Economic and Tax Policy of the Bureau of Legislative Research or a person or entity retained by the office.

(2) The Arkansas Tax Procedure Act, § 26-18-101 et seq., shall apply to records maintained under this subsection and any audits conducted of the records, including any audit conducted through the office.

(3) (A) Records obtained or reviewed by the office under this section:

(i) Shall be considered working papers of the President Pro Tempore of the Senate and the Speaker of the House of Representatives under § 25-19-105(b)(7) and shall not be open to inspection and copying by any citizen of the State of Arkansas; and

(ii) Are specifically exempt from the requirements of § 25-19-105(a).

(B) However, a report of the audit shall be presented to the Legislative Council with respect to the status of the applicable qualified Amendment 82 project that details the sponsor's compliance with the provisions of the Amendment 82 agreement.



§ 15-4-3207 - Maximum ceiling on bond principal.

(a) In determining the maximum amount of Amendment 82 bonds that may be issued, the sum of the outstanding bonded indebtedness plus the principal amount of the proposed Amendment 82 bonds shall not exceed five percent (5%) of the net general revenues for the most recent fiscal year for which revenue calculations are available.

(b) It shall not be a violation of Arkansas Constitution, Amendment 82 or this subchapter or affect the validity of Amendment 82 bonds that were properly issued if:

(1) Net general revenues decline after Amendment 82 bonds are issued; and

(2) The outstanding bonded indebtedness exceeds five percent (5%) of the net general revenues for the most recent fiscal year for which revenue calculations are available.

(c) Amendment 82 bonds that when issued complied with the five-percent limitation may be refunded under Arkansas Constitution, Amendment 82 and this subchapter even if the outstanding bonded indebtedness before or after the refunding exceeds five percent (5%) of the net general revenues for the most recent fiscal year for which revenue calculations are available.



§ 15-4-3208 - Amendment 82 bonds.

(a) After the General Assembly's approval in regular session, fiscal session, or special session and the execution of the Amendment 82 agreement, the Arkansas Development Finance Authority, on behalf of the state, may issue bonds under Arkansas Constitution, Amendment 82, and this subchapter, to be known as "Amendment 82 Bonds" in one (1) or more series up to the maximum principal amount approved by the General Assembly.

(b) (1) Bonds shall be issued for the purpose of financing infrastructure needs and other needs to support a qualified Amendment 82 project.

(2) The proceeds of the Amendment 82 bonds shall be applied:

(A) To the payment of project costs and the costs and expenses of issuance of the Amendment 82 bonds; or

(B) In connection with a qualified Amendment 82 project refinancing, to the repayment of indebtedness incurred to pay project costs and the costs and expenses of issuance of the Amendment 82 bonds.



§ 15-4-3209 - Series of bonds.

(a) The bonds shall be issued, whether or not the interest on the bonds is subject to federal taxation, in series in amounts sufficient to finance or refinance all or any part of a qualified Amendment 82 project's costs, with the respective series to be designated by the year in which issued, and if more than one (1) series is to be issued in a particular year, by alphabetical designation.

(b) Each series of bonds shall have such date as the Arkansas Development Finance Authority shall determine and shall mature or be subject to mandatory sinking-fund redemption as determined by the authority over a period ending not later than thirty (30) years after the date of issuing the bonds of each series.

(c) Pending the issuance of bonds, the authority may issue temporary notes maturing not more than five (5) years after the date of issuance to be exchanged for or paid from the proceeds of bonds at such time as the bonds may be issued.

(d) (1) Each series of the bonds shall bear interest at the rate or rates accepted by the authority. The bonds may bear interest at either a fixed or variable rate or may be convertible from one (1) interest-rate mode to another.

(2) Interest shall be payable at such times as the authority shall determine, including the use of zero coupon or capital appreciation bonds.

(e) As determined by the authority, the bonds may:

(1) Be issued in the form of a bond registered as to principal and interest without coupons;

(2) Be in the denominations;

(3) Be made exchangeable for bonds of another form or denomination bearing the same rate of interest and date of maturity;

(4) Be made payable at the places within or without the state;

(5) Be made subject to redemption prior to maturity in the manner and for redemption prices; and

(6) Contain other terms and conditions.

(f) The bonds shall have all of the qualities of negotiable instruments or securities under the laws of this state, subject to the provision for registration of ownership.



§ 15-4-3210 - Authorization of bonds.

(a) (1) Prior to the issuance of any series of bonds, the Arkansas Development Finance Authority shall adopt a resolution authorizing the issuance of the bonds.

(2) Each resolution may contain terms, covenants, and conditions as deemed desirable, including, without limitation, those pertaining to:

(A) The establishment and maintenance of funds and accounts;

(B) The deposit and investment of revenues and of bond proceeds; and

(C) The rights and obligations of the state, its officers and officials, the authority, and the registered owners of the bonds.

(3) (A) The resolution of the authority may provide for the execution and delivery by the authority of a trust indenture or indentures, which may be a master trust indenture, series indenture, supplemental indenture, or any other form of indenture deemed necessary by the authority, with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions referred to in this subchapter or as otherwise authorized by law.

(B) The trust indenture or indentures shall be binding upon the state and its agencies, officers, and officials to the extent set forth in this subchapter or as otherwise authorized by law.

(b) Any resolution or trust indenture adopted or executed under this section shall provide that power is reserved:

(1) To apply to the payment of debt service on the bonds issued or secured under Arkansas Constitution, Amendment 82, and this subchapter all, any part, or none of the revenues that may be derived from any qualified Amendment 82 project financed by the bonds or financed by the authority in some other manner; and

(2) At the option of the authority and to the extent of the revenues that the authority elects to apply to debt service, to release from any requirement of the resolution or trust indenture other revenues and resources of the state.

(c) Any resolution or trust indenture adopted or executed under this section may provide for the retirement and defeasance of the bonds by the depositing of cash or investments in trust to be maintained for the purpose of retirement and defeasance of the bonds. When the provisions of the resolution or trust indenture are complied with, the bonds being defeased shall not be deemed to be outstanding bonded indebtedness for the purposes of this subchapter.



§ 15-4-3211 - Form and delivery of bonds.

(a) Each bond shall:

(1) Be signed with the manual or facsimile signatures of the Governor, the Chair of the Board of Directors of the Arkansas Development Finance Authority, and the Treasurer of State; and

(2) Have affixed, imprinted, or lithographed on the bond the Great Seal of the State of Arkansas.

(b) Delivery of the bonds shall be valid notwithstanding any change in persons holding such offices occurring after the bonds have been executed.



§ 15-4-3212 - Sale and price of bonds.

(a) The bonds may be sold in the manner, either at public or private sale, and upon terms determined by the Arkansas Development Finance Authority to be reasonable and expedient for effectuating the purposes of Arkansas Constitution, Amendment 82, and this subchapter.

(b) The bonds may be sold at the price the authority determines acceptable, including sale at a discount or a premium.

(c) (1) If the bonds are to be sold at public sale, the authority shall give notice of the offering of the bonds in a manner reasonably designed to notify participants in the public finance industry that the offering is being made.

(2) The authority shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(d) The authority may employ administrative agents, fiscal agents, underwriters, architects, accountants, engineers, and legal counsel and may pay them reasonable compensation from the proceeds of the bonds.

(e) (1) The authority may structure the sale of bonds using financing techniques recommended by its underwriters or other professional advisors in order to take advantage of market conditions and obtain the most favorable interest rates consistent with the purposes of Arkansas Constitution, Amendment 82, and this subchapter.

(2) (A) In furtherance of this authorization, the authority may enter into ancillary agreements in connection with the sale of the bonds as it deems necessary and advisable.

(B) Ancillary agreements may include, without limitation:

(i) Bond purchase agreements;

(ii) Remarketing agreements;

(iii) Letters of credit; or

(iv) Reimbursement agreements.

(3) The authority may also enter into interest rate exchange agreements or similar agreements or contracts with any person on a competitive or negotiated basis under terms or conditions determined by the authority, but in compliance with § 15-5-317.

(f) After funding any necessary reserve or reserves, the proceeds from the sale of the bonds may be used to pay:

(1) The fees of any trustee or paying agent;

(2) The costs of publication of notices;

(3) The costs of printing the bonds;

(4) The costs of publication and printing of official statements and other documents relating to the sale of the bonds;

(5) The fees of any nationally recognized rating agency;

(6) The fees of the issuer;

(7) The fees of the guarantor;

(8) Project costs; and

(9) Other reasonable costs incurred by the authority for issuing and selling the bonds.



§ 15-4-3213 - Deposit of bond proceeds.

(a) The proceeds from the sale of the bonds, together with any revenues derived by the Arkansas Development Finance Authority from a qualified Amendment 82 project financed or refinanced under Arkansas Constitution, Amendment 82, and this subchapter, that are required to be so deposited under the resolution or trust indenture authorizing or securing the bonds shall be deposited by the recipient, as received, into trust funds in the name of the authority under the resolution or trust indenture authorizing or securing the bonds to accomplish the purposes of Arkansas Constitution, Amendment 82, and this subchapter in amounts or portions as set forth in the resolution or trust indenture authorizing or securing the bonds issued to finance or refinance the qualified Amendment 82 project.

(b) (1) The holder of the trust funds shall establish separate accounts and subaccounts within the applicable fund to correspond to the applicable series of bonds.

(2) In addition and under the resolution or trust indenture authorizing or securing the bonds, there may be created other funds, accounts, or subaccounts as the authority may determine to be necessary or desirable to accomplish the purposes of Arkansas Constitution, Amendment 82, and this subchapter.

(c) All procedures and methods for application of proceeds of any series of bonds to the financing or refinancing of project costs shall be:

(1) Developed in consultation with the Arkansas Economic Development Commission and the Chief Fiscal Officer of the State;

(2) Set forth in the resolution or trust indenture authorizing or securing the bonds; and

(3) Maintained as part of the records of the authority.

(d) The holder and administrator of funds composed, in whole or in part, of proceeds of bonds or disbursements from funds established under this subchapter shall be required by appropriate provision of the resolution or trust indenture authorizing or securing the bonds issued to audit funds no less frequently than annually and to assist the authority in preparing any report related to the bonds that may be required by this subchapter or other applicable federal or state law.

(e) The proceeds from the sale of the bonds, together with any revenues derived by the authority from any qualified Amendment 82 project financed or refinanced under Arkansas Constitution, Amendment 82, and this subchapter that are required to be so deposited under the resolution or trust indenture authorizing or securing the bonds and any money held in any funds created under or authorized by Arkansas Constitution, Amendment 82, or this subchapter, may be invested and reinvested in accordance with the resolution or trust indenture authorizing or securing the bonds issued and shall be invested by the authority to the fullest extent practicable pending disbursement for the purposes intended in any of the following:

(1) Direct obligations of the United States, including obligations issued or held in book entry form on the books of the United States Department of the Treasury or obligations the principal of and interest on which are unconditionally guaranteed by the United States;

(2) Bonds, debentures, notes, or other evidences of indebtedness issued or guaranteed by any United States Government agency if the obligations are backed by the full faith and credit of the United States;

(3) Nonfull faith and credit senior debt obligations issued or guaranteed by United States Government agencies;

(4) Money market funds investing exclusively in the investments described in subdivisions (e)(1)-(3) of this section;

(5) (A) Certificates of deposit providing for deposits secured at all times by collateral described in subdivisions (e)(1)-(3) of this section.

(B) The certificates must be issued by commercial banks, deposits of which are insured by the Federal Deposit Insurance Corporation and collateral of which must be held by a third party.

(C) The holder of the trust funds must have a perfected first security interest in the collateral;

(6) Certificates of deposit, savings accounts, deposit accounts, or money market deposits, all of which are fully insured by the Federal Deposit Insurance Corporation;

(7) Bonds or notes issued by this state, any municipality, county, or school district in this state, or by any agency or instrumentality thereof;

(8) Investment agreements with financial institutions or insurance companies that are rated in one (1) of the two (2) highest rating categories of a nationally recognized rating agency;

(9) Repurchase agreements providing for the transfer of securities from a dealer bank or securities firm to the holder of the trust funds and the transfer of cash from the holder of the trust funds to the dealer bank or securities firm, with an agreement that the dealer bank or securities firm will repay the cash plus a yield to the holder of the trust funds in exchange for the securities at a specified date. Repurchase agreements must satisfy the following criteria:

(A) Repurchase agreements must be between the holder of the trust funds and a dealer bank or securities firm described as follows:

(i) Dealers with at least one hundred million dollars ($100,000,000) in capital; or

(ii) Banks whose deposits are insured by the Federal Deposit Insurance Corporation; and

(B) The written repurchase agreement contract must include the following:

(i) Securities that are acceptable for transfer are those listed in subdivisions (e)(1)-(3) of this section;

(ii) The term of the repurchase agreement may not exceed thirty (30) calendar days;

(iii) The collateral must be delivered to the holder of the trust funds, a trustee if a trustee is not supplying the collateral, or a third party acting as agent for the trustee if the trustee is supplying the collateral before or simultaneously with payment; and

(iv) (a) The securities must be valued weekly, marked-to-market at current market price plus accrued interest.

(b) (1) The value of collateral must be equal to one hundred three percent (103%) of the amount of cash transferred by the holder of the trust funds to the dealer bank or security firm under the repurchase agreement plus accrued interest.

(2) If the value of securities held as collateral declines below one hundred three percent (103%) of the value of the cash transferred by the holder of the trust funds, then additional cash or acceptable securities, or both, must be transferred and held by the holder of the trust funds; and

(10) Any other investment authorized by state law.



§ 15-4-3214 - General obligation bonds.

(a) The bonds shall be direct general obligations of the state for the payment of debt service on which the full faith and credit of the state are irrevocably pledged so long as any of the bonds are outstanding.

(b) (1) The bonds shall be payable from gross general revenues or special revenues, which shall be appropriated by the General Assembly for that purpose, and the amount of gross general revenues or, if applicable, special revenues as may be necessary are pledged to the payment of debt service on the bonds and shall be and remain pledged for those purposes.

(2) In addition, each authorizing resolution or trust indenture may pledge all, a portion, or none of the revenues generated by any qualified Amendment 82 project as additional security for the bonds.



§ 15-4-3215 - Annual determination of moneys required for bond repayment.

(a) (1) On or before commencement of each fiscal year, the Chief Fiscal Officer of the State shall determine the estimated amount required for payment of all or a part of the debt service on the outstanding bonded indebtedness during the fiscal year and deduct therefrom the estimated moneys to be available from special revenues or to the Arkansas Development Finance Authority from other sources related to the qualified Amendment 82 project to determine what amount of gross general revenues, if any, will be required.

(2) The Chief Fiscal Officer of the State shall certify the estimated amount to the Treasurer of State.

(3) The Treasurer of State shall then make monthly transfers from the State Apportionment Fund to the appropriate trust fund of the amount of gross general revenues or, if applicable, special revenues as shall be required to pay the maturing debt service on the outstanding bonded indebtedness.

(b) (1) The obligation to make monthly transfers of general revenues from the State Apportionment Fund to the appropriate trust fund shall constitute a first charge against the gross general revenues prior to all other uses to which the general revenues are devoted, either under present law or under any laws that may be enacted in the future.

(2) To the extent other general obligation bonds of the state may have been issued or may subsequently be issued, the bonds shall rank on a parity of security with respect to payment from general revenues.

(c) The resolution or trust indenture authorizing or securing the bonds issued shall identify the fund to which moneys shall be credited and used for the purposes identified in § 15-4-3208(b), and for those purposes, the holder of the trust funds is designated as the disbursing officer to administer those funds in accordance with Arkansas Constitution, Amendment 82, and this subchapter.

(d) Moneys held in trust funds in excess of the amount necessary to ensure the prompt payment of debt service on the bonds and the establishment and maintenance of reserve funds, if any, may be used for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 15-4-3216 - Exemption from taxes.

(a) All bonds issued under Arkansas Constitution, Amendment 82, and this subchapter and interest on the bonds are exempt from all state and local taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of bank, fiduciary, insurance company, trust, and public funds.



§ 15-4-3217 - Refunding bonds.

(a) After bonds have been issued under Arkansas Constitution, Amendment 82, and this subchapter, the Arkansas Development Finance Authority may issue bonds for the purpose of refunding any outstanding bonds issued under Arkansas Constitution, Amendment 82, and this subchapter.

(b) The refunding bonds shall be general obligations of the state and shall be secured and sold in accordance with the provisions of this subchapter.

(c) The proceeds of the refunding bonds either may be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded as shall be specified by the authority in the resolution or trust indenture authorizing or securing the refunding bonds.

(d) The resolution or trust indenture under which the refunding bonds are issued may provide that any refunding bonds shall have the same security for payment as provided for the bonds being refunded. Other than approval of the resolution or trust indenture under which refunding bonds are issued by appropriate action of the authority, no additional action or approval for the issuance of refunding bonds shall be required to be taken by the General Assembly, the Arkansas Economic Development Commission, or the Chief Fiscal Officer of the State under this subchapter or as otherwise may be provided by other law.



§ 15-4-3218 - Contractual obligations of state -- Enforcement.

(a) This subchapter shall constitute a contract between the state and the registered owners of all bonds issued under Arkansas Constitution, Amendment 82, and this subchapter that shall never be impaired, and any violation of its terms, whether under purported legislative authority or otherwise, shall be enjoined by the courts at the suit of any bondholder or any taxpayer.

(b) (1) In any suit for impairment or violation of contract with regard to bonds issued under Arkansas Constitution, Amendment 82, and this subchapter brought against the Arkansas Development Finance Authority, the Treasurer of State, or other appropriate agency, officer, or official of the state, the courts shall prevent a diversion of any revenues pledged and shall compel the restoration of diverted revenues by injunction or mandamus.

(2) Without limitation as to any other appropriate remedy at law or in equity, any bondholder, by an appropriate action, including, without limitation, injunction or mandamus, may compel the performance under this subchapter of all covenants and obligations of the state and its officers and officials.



§ 15-4-3219 - No rights until first series of bonds sold and delivered -- Outstanding bonds unaffected.

(a) This subchapter shall not create any right of any character, and no right of any character shall arise under it unless and until the first series of bonds authorized by this subchapter are sold and delivered.

(b) The issuance of bonds authorized by this subchapter shall not impair or affect any outstanding bonds of the Arkansas Development Finance Authority issued under prior acts.



§ 15-4-3220 - Legal actions heard as preferred cause -- Appeals.

Any case involving the validity of this subchapter or involving the bonds issued under Arkansas Constitution, Amendment 82, and this subchapter shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause, and all appeals from judgments or decrees rendered in the cases must be taken within thirty (30) calendar days after rendition of the judgment or decree.



§ 15-4-3221 - Monitoring and reporting.

(a) The Arkansas Economic Development Commission shall require audits of all accounts related to construction, operation, or maintenance of any qualified Amendment 82 project funded by this subchapter.

(b) The Arkansas Economic Development Commission is responsible for monitoring and reporting to the Arkansas Development Finance Authority, the Governor, and the General Assembly on the ongoing economic impact of the project and the sponsor's progress in meeting the terms and conditions under the Amendment 82 agreement and this subchapter.

(c) The Arkansas Economic Development Commission and the authority, as applicable, shall require the sponsor to comply with all reporting and auditing requirements of the United States Securities and Exchange Commission or other state or federal regulatory agency that may have jurisdiction over the sponsor.



§ 15-4-3222 - Release of information.

(a) (1) Except as otherwise required to be disclosed under this subchapter, all information of the type identified in § 25-19-105(b)(9)(A) and related to a proposed project or a qualified Amendment 82 project that is provided to, compiled by or for, or developed by or for the Arkansas Economic Development Commission, the Arkansas Development Finance Authority, the Chief Fiscal Officer of the State, a local entity, the Governor, or the Office of Economic and Tax Policy of the Bureau of Legislative Research in furtherance of their powers, duties, and obligations under this subchapter is awarded the privileges and entitled to the exclusions set forth in subsection (b) of this section.

(2) Subdivision (a)(1) of this section shall not apply to information that is:

(A) Generated, compiled, or developed by a local entity that is not an agency or instrumentality of the state;

(B) Noncompetitive and nonproprietary; and

(C) Not provided to the commission under its powers, duties, and obligations set forth in this subchapter.

(b) The information described in subdivision (a)(1) of this section is not open to inspection and copying by any citizen of the State of Arkansas and is specifically exempt from the requirements of § 25-19-105(a) regardless of whether such information is in the custody of the commission, the authority, the Chief Fiscal Officer of the State, a local entity, or the Governor.



§ 15-4-3223 - Power and duties of the Arkansas Economic Development Commission and the Arkansas Development Finance Authority.

(a) In connection with their duties and powers under this subchapter, the Arkansas Economic Development Commission and the Arkansas Development Finance Authority, acting independently or jointly, shall have the following powers and duties, in addition to and not in replacement or limitation of powers conferred under other laws, to:

(1) Provide loans to a sponsor for payment of project costs;

(2) Develop or cause to be developed with proceeds of the Amendment 82 bonds, leases as lessee or lessor, in any manner acquire, own, hold, maintain, operate, sell, dispose of, exchange, mortgage, or lend, on behalf of the state, with respect to all or any part of any qualified Amendment 82 project;

(3) In any manner acquire, own, hold, use, exercise, sell, mortgage, pledge, hypothecate, or dispose of franchises, rights, privileges, licenses, rights-of-way, and easements that are necessary, useful, or appropriate for the exercise of the powers or implementation of the purposes set forth in Arkansas Constitution, Amendment 82, and this subchapter;

(4) Sell, convey, mortgage, pledge, lease as lessor, or otherwise dispose of all or any part of any qualified Amendment 82 project or other properties that it owns or leases, tangible or intangible, including, without limitation, franchises, rights, privileges, licenses, rights-of-way, and easements;

(5) Have and exercise the right of eminent domain for the purpose of acquiring lands, the fee title thereto, or any easement, right-of-way, or other interest or estate therein for a qualified Amendment 82 project, the infrastructure needs, or other needs therefor or portions thereof by the procedure now provided for condemnation by railroads in § 18-15-1201 et seq.;

(6) Make or accept gifts or grants of moneys, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other property, real or personal or mixed;

(7) Enter into any contract necessary or convenient for the exercise of the powers or implementation of the purposes set forth in Arkansas Constitution, Amendment 82, and this subchapter;

(8) Fix, regulate, and collect rates, fees, rents, or other charges for the use of any properties or services furnished or delivered by the commission and the authority;

(9) Require audits or other periodic reports of any or all accounts related to construction, operation, or maintenance of any infrastructure or other needs funded by Arkansas Constitution, Amendment 82, and this subchapter;

(10) Take reasonable actions to ensure that debt service requirements are met; and

(11) Take such other action as may be appropriate to accomplish the purpose of Arkansas Constitution, Amendment 82, and this subchapter.

(b) The commission and the authority may promulgate rules with respect to their powers and duties under Arkansas Constitution, Amendment 82, and this subchapter.

(c) No member, officer, director, or employee of the commission or the authority shall be liable personally for any reason arising from the issuance of bonds under Arkansas Constitution, Amendment 82, and this subchapter unless the person acted with corrupt intent.



§ 15-4-3224 - Public reporting requirements.

(a) The reports delivered to the General Assembly under § 15-4-3203(i)(2) and (3) shall be available to the general public under the same policies and procedures that generally apply with respect to reports to the General Assembly.

(b) (1) During the term of an Amendment 82 agreement, the Arkansas Economic Development Commission shall provide a report to the Legislative Council no less frequently than annually with respect to the status of the applicable qualified Amendment 82 project which details the sponsor's compliance with the provisions of the Amendment 82 agreement.

(2) At a minimum, the commission's report shall address:

(A) A description of the infrastructure needs and other needs provided by the state under Arkansas Constitution, Amendment 82, and this subchapter and costs associated with each item;

(B) A description of how the sponsor has satisfied the investment and job creation requirements of the Amendment 82 agreement, including performance benchmarks and economic goals as specifically defined in the Amendment 82 agreement;

(C) The number of jobs created by each qualified Amendment 82 project and average hourly wages for each project;

(D) A description of the benefits package, including, without limitation, health and retirement benefits received by hourly employees;

(E) A comparison of the total number of new jobs and annual payroll by the sponsor pertaining to the qualified Amendment 82 project on the date the Amendment 82 agreement was executed and the end date of the calendar year before the filing of this report; and

(F) The application of any penalties for failure of the sponsor to satisfy its commitments under an Amendment 82 agreement.

(c) At the end of a ten-year period following the beginning of operation of the Amendment 82 project, the General Assembly may request a third party cost-benefit analysis to accurately determine the total project costs and the total benefits received by the state from the qualified Amendment 82 project.

(d) While Amendment 82 bonds are outstanding, the Arkansas Development Finance Authority shall provide a report to the Legislative Council, no less frequently than annually, with respect to the status of the Amendment 82 bonds. The report shall contain the information required by § 19-9-502.

(e) During the term of an Amendment 82 agreement, the Chief Fiscal Officer of the State shall provide a report to the Legislative Council, no less frequently than annually, with respect to the dates and costs of all economic incentives received by each qualified Amendment 82 project except as restricted by law.






Subchapter 33 - -- Equity Investment Incentive Act of 2007

§ 15-4-3301 - Title.

This subchapter shall be known and may be cited as the "Equity Investment Incentive Act of 2007".



§ 15-4-3302 - Equity investment incentives -- Creation -- Purpose -- Tax credit.

(a) Equity investment incentives in the form of tax credits to persons or companies investing in certain types of eligible businesses are created.

(b) The equity investment incentives shall:

(1) Encourage capital investment in certain types of businesses including:

(A) Early-stage businesses and start-up businesses in this state;

(B) Businesses paying wages in excess of prevailing wages in the state or the county where the company is located; and

(C) Businesses that are invested in by venture capital funds and regional or community-based alliance funds; and

(2) Create new jobs.

(c) (1) An equity investment incentive tax credit is created that shall be equal to thirty-three and one-third percent (33 1/3%) of the approved amount invested by an investor in an eligible business, as identified in § 15-4-3303(a).

(2) The tax credit, if awarded, is available to the investor.



§ 15-4-3303 - Eligibility for equity investment incentive.

(a) Eligibility for the equity investment incentive tax credit under this subchapter is limited to investments in:

(1) Targeted businesses as defined in § 15-4-2703(43); or

(2) A business that receives assistance in the form of equity investments from capital investment funds that target early-stage businesses and start-up businesses, if the business:

(A) Pays not less than one hundred fifty percent (150%) of the lesser of the county average wage or the state average wage; and

(B) Meets at least two (2) of the following conditions:

(i) The business is in one (1) of the business sectors set forth in § 15-4-2703(43)(A)(i)-(vi);

(ii) The business is identified in a local or regional economic development plan as the type of business targeted for recruitment or growth within the community or region;

(iii) The business is supported by a resolution of the city council or quorum court in the municipality or county in which the business is located or plans to locate;

(iv) The business is supported by business incubators certified under § 26-51-815(d);

(v) The business is supported by federal small business innovation research grants; or

(vi) The business is supported by technology development or seed capital investments made by instrumentalities of the state.

(b) (1) The award of the equity investment incentive tax credit to a qualified business under subsection (a) of this section shall be determined jointly at the discretion of the Director of the Arkansas Economic Development Commission, the President of the Arkansas Development Finance Authority, and the President of the Arkansas Science and Technology Authority.

(2) Only cash investments shall qualify for the equity investment incentive tax credit under this subchapter.

(3) A business that seeks eligibility for an equity investment incentive tax credit under this subchapter shall sign an equity investment incentive agreement with the Arkansas Economic Development Commission.



§ 15-4-3304 - Application for an equity investment incentive tax credit.

(a) A business that seeks eligibility for an equity investment incentive tax credit under this subchapter shall file an application with the Arkansas Economic Development Commission.

(b) The application shall include:

(1) A business plan describing the proposed business for which an equity investment incentive tax credit is sought;

(2) A projection of the amount of capital being sought for the proposed business; and

(3) Other information requested jointly by the Director of the Arkansas Economic Development Commission, the President of the Arkansas Development Finance Authority, and the President of the Arkansas Science and Technology Authority.

(c) (1) The commission shall gather information necessary to determine the eligibility of a business that seeks an equity investment incentive tax credit and process the application.

(2) The commission shall share the application and all information concerning the business with the Arkansas Development Finance Authority and the Arkansas Science and Technology Authority for review and concurrence on whether or not an equity investment incentive is offered to the business.

(d) (1) If a business is notified of approval of an application for an equity investment incentive tax credit, the business shall sign an equity investment incentive agreement with the commission.

(2) After the equity investment incentive agreement has been signed by the business and the commission, the business may solicit investors and offer the equity investment incentive tax credit to the investors.

(e) For the equity investment tax credit to be awarded to an investor, the eligible business shall verify that all conditions to the award of an equity investment incentive tax credit stated in the equity investment incentive agreement have been met within the time set forth in the agreement.



§ 15-4-3305 - Award of an equity investment incentive tax credit.

(a) A person or company that purchases an equity interest in a qualified business under § 15-4-3303(a) in any of the calendar years 2007 -- 2019 is entitled to a credit against any state income tax liability that may be imposed on the person or company for any tax year, beginning in the tax year in which the equity interest was purchased and for a period not to exceed nine (9) years beyond the tax year in which the equity interest was purchased.

(b) The credit against state income tax liability shall be determined in the following manner:

(1) The credit shall not exceed thirty-three and one-third percent (331/3%) of the actual purchase price paid for the equity interest to the business, less any fees or commissions to underwriters or sales agents paid by the business;

(2) In any one (1) tax year, the credit allowed by this section shall not exceed fifty percent (50%) of the net Arkansas state income tax liability or premium tax liability of the taxpayer after all other credits and reductions in tax have been calculated;

(3) (A) Any credit in excess of the amount allowed by subdivision (b)(2) of this section for any one (1) tax year may be carried forward and applied against Arkansas state income tax for the next-succeeding tax year and annually thereafter for a total period of nine (9) years next succeeding the year in which the equity interest in a business was purchased, subject to the provisions of subdivision (b)(2) of this section or until the credit is exhausted, whichever occurs first.

(B) In no event may the credit allowed by this section be allowed for any tax year ending after December 31, 2028; and

(4) An original purchaser of equity interests who seeks to qualify for the income tax credit or premium tax credit provided in this section shall obtain and attach to the income tax return or premium tax return for the years the credit is claimed a certified statement from the business stating:

(A) The name and address of the original purchaser;

(B) The tax identification number of the person entitled to the credit;

(C) The original date of purchase of the equity interest;

(D) The number and type of equity interests purchased;

(E) The amount paid by the original purchaser for the equity interest;

(F) The amount of the tax credit associated with the purchase of the equity interest; and

(G) The amount of dividends and distributions previously paid by the business to the purchaser.

(c) (1) A transferee from an original purchaser is entitled to the tax credit described in this section only to the extent the credit is still available to and has not previously been used by the transferor.

(2) A transferee of equity interests or tax credits who seeks to qualify for the income tax credit or premium tax credit provided in this section shall obtain and attach to the income tax return or premium tax return for the years the credit is claimed a certified statement from the business stating:

(A) The name and address of the original purchaser and all transferees;

(B) The tax identification number of all persons entitled to any portion of the original tax credit;

(C) The original date the equity interest was purchased;

(D) The number and type of equity interests purchased;

(E) The amount paid by the original purchaser for the equity interest;

(F) The amount of the tax credit associated with the purchase of the equity interest;

(G) The amount of the tax credit associated with the original purchase used by all previous owners of the equity interest or tax credit and the remaining amount of the tax credit available for use by the transferee; and

(H) The amount of dividends and distributions previously paid by the business to the original purchaser and all transferees.

(d) (1) If the owner of an equity interest in or a tax credit issued by a company is a pass-through entity for tax purposes, such as a limited liability company or a partnership, then the owner of the pass-through entity is entitled to the tax credit described in this section.

(2) If a pass-through entity entitled to a tax credit under subdivision (d)(1) of this section is owned by two (2) or more persons, then the tax credit may be allocated among the pass-through entity owners in the method selected by the owners as described in the governing documents of the pass-through entity or by other written agreement among the owners.

(e) (1) For the purpose of ascertaining the gain or loss from the sale or other disposition of an equity interest in a business, the owner of the equity interest shall reduce the owner's basis in the equity interest by the amount of the tax credits previously deducted under this section.

(2) However, sale or other disposition under subdivision (e)(1) of this section does not include a transfer from the holder of an equity interest to the business in liquidation of the equity interest.

(3) This reduced basis shall be used by the original purchaser or transferee when calculating tax due under the Income Tax Act of 1929, § 26-51-101 et seq.

(f) The total cumulative amount of tax credits available to all purchasers of equity interest in qualified businesses under this section and under § 15-4-1026 in any calendar year shall not exceed six million two hundred fifty thousand dollars ($6,250,000).



§ 15-4-3306 - Rules.

The Arkansas Economic Development Commission, Arkansas Development Finance Authority, and Arkansas Science and Technology Authority shall promulgate jointly rules to implement this subchapter.






Subchapter 34 - -- Regional Economic Development Partnership Act

§ 15-4-3401 - Title.

This subchapter shall be known and may be cited as the "Regional Economic Development Partnership Act".



§ 15-4-3402 - Legislative intent.

The General Assembly finds that:

(1) The support of regional economic development efforts is vital to the economic health and vitality of the state;

(2) In order to increase the income of Arkansans at a growth pace greater than the national average and to compete more effectively in the global marketplace for new business and jobs, the state must invest in innovative economic development strategies;

(3) The economy of the state varies significantly, and effective policies and programs must be customized to take advantage of resources and strengths within a particular region;

(4) New economic development strategies will meet the special needs and take advantage of the extraordinary assets of particular regions of the state instead of relying on a single approach; and

(5) When economically feasible, the state should assist regional public and private efforts to promote economic development by providing state funds to share the cost of eligible marketing and promotional expenses associated with implementing a regional strategic plan.



§ 15-4-3403 - Definitions.

As used in this subchapter:

(1) "Economic development region" means a group of municipalities or counties that:

(A) Includes at least two (2) counties; and

(B) Is willing to form a regional economic development partnership for the purposes of regional economic development;

(2) "In-kind contributions" means items given to a regional economic development partnership, including without limitation donated office space, equipment, staff, and other items specifically approved by the Arkansas Economic Development Commission; and

(3) "Regional economic development partnership" means an organization whose mission is to promote specific regions within the state for business, retail, nonprofit, and industrial location, relocation, and expansion.



§ 15-4-3404 - Regional economic development partnerships -- Board of directors.

(a) A regional economic development partnership shall:

(1) Include an economic development region that encompasses the local governments that demonstrate a willingness to form a regional economic development partnership; and

(2) Satisfy the following requirements:

(A) The economic development region includes the active participation of at least two (2) counties;

(B) The participating counties are from the same geographic region of the state;

(C) The economic development region is of adequate size in population to:

(i) Effectively undertake economic development activities while remaining a distinct and viable region for attracting new investment; and

(ii) Generate adequate regional resources to provide matching funds; and

(D) The economic development region is economically integrated as determined by commuting patterns, economic base, major employers, membership in a defined metropolitan statistical area, or other indicators determined by the Arkansas Economic Development Commission.

(b) (1) After a regional economic development partnership has been formed, a municipality or county within the geographic region in which the regional economic development partnership is located may elect to join the regional economic development partnership by adopting an ordinance to that effect.

(2) However, a municipality or county that adopts an ordinance under subdivision (b)(1) of this section shall become a member of the regional economic development partnership only upon a majority vote of the members of the board of directors of the regional economic development partnership.

(c) (1) A regional economic development partnership shall be governed by a board of directors that shall operate, manage, and control the regional economic development partnership in all respects.

(2) (A) The board of directors shall contain one (1) representative from each municipality or county that is a member of the regional economic development partnership.

(B) The governing body of each municipality or county that is a member of the regional economic development partnership shall appoint one (1) member of the board of directors.

(C) A person appointed to the board of directors may be a representative of either a public entity or a private entity.

(3) (A) (i) Each member of the board of directors shall serve for a term of five (5) years.

(ii) However, each member of the board of directors serves at the pleasure of the chief executive officer of the municipality or county that appointed the member.

(B) A member of the board of directors may serve for a maximum of three (3) terms.

(4) A public official may serve on the board of directors during his or her term in office.

(5) (A) A member of the board of directors shall not receive compensation for service on the board of directors.

(B) However, a member of the board of directors is entitled to reimbursement by the regional economic development partnership for expenses the member incurs in serving on the board of directors.

(6) A quorum of the board of directors shall meet at least one (1) time each year.

(7) The commission may allow an existing entity that applies to be a regional economic development partnership to maintain the entity's existing rules regarding the membership, terms, and duties of the board of directors.



§ 15-4-3405 - Application.

(a) An entity shall not be recognized as a regional economic development partnership under this subchapter unless the board of directors of the entity submits an application and is approved under this section.

(b) An entity applying for approval as a regional economic development partnership shall submit an application to the Arkansas Economic Development Commission that includes the following information:

(1) At least a three-year business strategic plan that includes the following:

(A) An outline of the need for a regional economic development partnership;

(B) The proposed activities of the partnership; and

(C) Two (2) detailed budgets as follows:

(i) One (1) budget based on full state funding as outlined in § 15-4-3407; and

(ii) One (1) budget that assumes zero dollars ($0.00) of state funding;

(2) Proof of organization;

(3) A copy of the bylaws or articles of incorporation;

(4) A map of the economic development region and the population served by the proposed regional economic development partnership based on the latest decennial census;

(5) The identity of each public organization and private organization within the economic development region that is active in economic development and a description of the role, if any, each organization will undertake in the regional economic development partnership;

(6) A list of the initial members of the board of directors and the entity each member represents; and

(7) (A) Evidence of at least:

(i) One (1) full-time staff member and one (1) part-time staff member; or

(ii) The equivalent of one and one-half (11/2) full-time staff positions.

(B) The primary responsibility of the staff members described in subdivision (b)(7)(A) of this section is to market and promote the economic development region to site selectors and economic developers and to accomplish the goals and objectives of the strategic plan required under subdivision (b)(1) of this section.

(c) The commission shall review each application submitted under this section and shall certify that:

(1) The applicant satisfies the requirements of § 15-4-3404;

(2) The application submitted under this section includes the information required under subsection (b) of this section; and

(3) A reasonable need for the proposed regional economic development partnership exists.

(d) Because this subchapter is intended to encourage the formation of regional economic development partnerships, if an application submitted under this section is denied for any reason, the commission is encouraged to:

(1) Assist the applicant in remedying the deficiencies in the application; and

(2) Provide guidance to the denied applicant on reapplication.



§ 15-4-3406 - Termination.

(a) A board of directors of a regional economic development partnership may terminate the regional economic development partnership upon a majority vote of the board of directors.

(b) Notice of the intent to terminate a regional economic development partnership shall be sent to the Arkansas Economic Development Commission at least thirty (30) days before a board of directors votes on the termination of a regional economic development partnership.

(c) Upon the termination of a regional economic development partnership, the board of directors of the regional economic development partnership shall promptly remit any unspent state funds to the commission.



§ 15-4-3407 - State funding.

(a) (1) Each regional economic development partnership shall enter into an agreement with the Arkansas Economic Development Commission to receive state funds.

(2) The agreement under subdivision (a)(1) of this section shall:

(A) Be for a term of not longer than one (1) year; and

(B) Identify the eligible expenses for which the regional economic development partnership intends to use state funds under § 15-4-3409.

(3) The commission and the regional economic development partnership may enter into subsequent one-year agreements under this section following the commission's review of the annual report required under § 15-4-3411.

(b) (1) Each year, the commission shall allocate funds specifically appropriated by the General Assembly or the commission for regional economic development.

(2) (A) Each regional economic development partnership shall receive the portion of the available regional economic development funds that accords to the regional economic development partnership's percentage of population compared to the population of all approved regional economic development partnerships.

(B) In determining the allocation of funds under subdivision (b)(2)(A) of this section, the commission shall:

(i) Divide the population within the economic development region of the regional economic development partnership by the total population within all approved regional economic development partnerships; and

(ii) (a) Multiply the result obtained under subdivision (b)(2)(B)(i) of this section by the total amount of available regional economic development funds.

(b) The population within each regional economic development partnership shall be based on the most recent federal decennial census results.



§ 15-4-3408 - Matching funds.

(a) A regional economic development partnership shall match the state funds allocated to the regional economic development partnership on the basis of at least two dollars ($2.00) of nonstate funds for every one dollar ($1.00) of state funds.

(b) If a regional economic development partnership does not provide proof of sufficient nonstate matching funds before the release of state funds, the Arkansas Economic Development Commission shall reduce the award of state funds in the amount necessary to adhere to the required two-to-one ratio of nonstate dollars to state dollars.

(c) Nonstate matching funds may be:

(1) Provided by public sources, private sources, or a combination of public sources and private sources; and

(2) (A) Received in the form of cash, in-kind contributions, or a combination of cash and in-kind contributions.

(B) In-kind contributions shall not be more than forty percent (40%) of the regional economic development partnership's total nonstate matching funds.



§ 15-4-3409 - Eligible uses of state funds.

(a) State funds shall be used only for marketing, advertising, promoting, and other activities related to implementing the strategic plan required under § 15-4-3405.

(b) (1) Eligible uses of state funds include without limitation payment for the following expenses:

(A) Research studies;

(B) Purchase of demographic data;

(C) Promotion through computer databases;

(D) Direct mail to targeted economic development audiences;

(E) Attendance and participation in trade shows and strategic marketing events, including without limitation registration fees, booth fees, exhibit fees, booth construction and setup costs, travel, and meal expenses;

(F) Production of slide shows, digital video discs, compact discs, print material, brochures, flyers, and other media for dissemination to consultants, executives, industry representatives, and other persons involved in relocation, expansion, and location decisions;

(G) Mass media advertising costs;

(H) Public relations expenses, including without limitation expenses related to the design, planning, and operation of special events related to economic development;

(I) Design and ongoing maintenance of a regional economic development website and geographic information system; and

(J) Site tours for consultants, recruits, and prospects visiting the region, including without limitation transportation, lodging, meals, entertainment, and other related hosting expenses.

(2) Upon approval by the Arkansas Economic Development Commission, up to twenty-five percent (25%) of state funds may be used to pay for administrative costs identified in § 15-4-3410 as ineligible uses of state funds.



§ 15-4-3410 - Ineligible uses of state funds.

(a) Except as provided in § 15-4-3409, state funds shall not be used for administrative costs.

(b) Ineligible uses of state funds include without limitation payment for the following expenses:

(1) Administrative salaries, benefits, general administrative costs, and salaries and benefits related to economic development;

(2) Overhead expenses, including without limitation postage, shipping, rent, subscriptions, equipment, furniture, fixtures, telephone, and utilities;

(3) Travel and conference expenses within the state;

(4) Local promotions or sponsorships;

(5) Stationery, paper, pens, and general office supplies;

(6) Construction and infrastructure costs;

(7) Membership dues;

(8) Alcoholic beverages; and

(9) Gratuity on meals, including meals related to activities described in § 15-4-3409.



§ 15-4-3411 - Annual reports.

(a) (1) A regional economic development partnership that receives state funding shall submit an annual report to the Arkansas Economic Development Commission.

(2) The commission shall make a copy of the annual report required under subdivision (a)(1) of this section available to the public on the commission's website on or before July 1 of each year.

(b) The annual report required under subsection (a) of this section shall include the following:

(1) A description of the economic development activities and organizational activities of the regional economic development partnership in the preceding twelve (12) months;

(2) A detailed financial report;

(3) A detailed budget for the next twelve (12) months;

(4) An inventory of the industrial buildings, commercial buildings, industrial sites, commercial sites, industrial parks, and available building sites for the regional economic development partnership;

(5) A comprehensive demographics report;

(6) A description of the economic development strengths of the regional economic development partnership's economic development region; and

(7) An updated business strategic plan as described in § 15-4-3405.



§ 15-4-3412 - Administration -- Rules.

The Arkansas Economic Development Commission shall administer this subchapter and may adopt any rules necessary to implement this subchapter.









Chapter 5 - Arkansas Development Finance Authority

Subchapter 1 - -- Arkansas Development Finance Authority Act -- General Provisions

§ 15-5-101 - Title.

This subchapter, §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 shall be referred to as and may be cited as the "Arkansas Development Finance Authority Act".



§ 15-5-102 - Legislative findings and declaration of public necessity.

(a) The General Assembly finds:

(1) (A) That there exists severe economic instability in traditional national and international markets for goods and services produced by the citizens of the State of Arkansas.

(B) This instability has caused serious economic distress among the citizens of our state and is manifest in:

(i) The increasing number of business failures and bankruptcies, both personal and corporate, and the extraordinarily high levels of unemployment in agricultural business and industrial enterprises; and

(ii) The rapidly rising costs of housing for elderly persons and families of low and moderate income;

(2) That the continued existence of these conditions is inimical to the public health, welfare, safety, morals, and economic security of the citizens and inhabitants of the state; and

(3) That the economic well-being of the citizens of the State of Arkansas will be enhanced by the providing of:

(A) Economical health care facilities for the benefit of its citizens;

(B) Educational facilities of every nature and kind;

(C) Capital improvement facilities for its citizens; and

(D) Financial assistance to political subdivisions of the state.

(b) For the reasons set out in subsection (a) of this section, the General Assembly finds that there exists in the state an immediate and urgent need to provide the means and methods for providing financing:

(1) To complement Arkansas' private financial institutions to better serve their customers in ways which contribute to a strengthened and diversified Arkansas economy and which do not compete with Arkansas' private financial institutions;

(2) To restore and revitalize existing agricultural business and industrial enterprises for the purpose of retaining existing employment within the state;

(3) To promote and develop the expansion of existing and the establishment of new agricultural business and industrial enterprises for the purpose of further alleviating unemployment within the state and for providing additional employment;

(4) To promote and target resources of the state to further the development of export trade of Arkansas products for the purpose of the economic development of the state and for providing additional employment therefrom;

(5) To eliminate the shortage of decent, safe, sanitary, and affordable residential housing for elderly persons and families of low and moderate income in the state;

(6) To assure the development of reliable, affordable, efficient, and environmentally compatible sources of energy for all types of public and private consumption;

(7) To provide health care facilities for the citizens and inhabitants of the state;

(8) To provide capital improvement facilities for the benefit of the citizens and inhabitants of the state;

(9) To provide educational facilities for educational institutions within the state and to enhance the Public School Fund;

(10) To provide for short-term advance funding of the obligations of local governments throughout the state; and

(11) To assist minority businesses in obtaining loans or other means of financial assistance.

(c) It is declared to be the public policy and responsibility of this state to promote the health, welfare, safety, morals, and economic security of its inhabitants through the retention of existing employment and alleviation of unemployment in all phases of agricultural business and industrial enterprises, the elimination of the shortage of decent, safe, sanitary, and affordable housing for elderly persons and persons of low and moderate income, for the development of reliable, affordable, efficient, and environmentally compatible sources of energy for all types of public and private consumption, for health care facilities, for capital improvement facilities, and for educational facilities for the benefit of educational institutions within the state.

(d) The General Assembly finds that the public policies and responsibilities of the state as set forth in this section cannot be fully attained without the use of public financing and that such public financing can best be provided by the creation of a state development finance authority with comprehensive and extensive powers therein. The authority shall have the power to issue revenue bonds to provide financing for qualified agricultural businesses and industrial enterprises, residential housing, energy enterprises and facilities, health care facilities, capital improvement facilities, and educational facilities, and that all of the foregoing are public purposes and uses for which public moneys may be borrowed, expended, advanced, loaned, and granted.



§ 15-5-103 - Definitions.

As used in this subchapter, §§ 15-5-201 -- 15-5-211, 15-5-213, 15-5-301 -- 15-5-316, § 15-5-401 et seq., and § 15-5-701 et seq.:

(1) "Aggregate security value of the contract" means the amount determined by the party identified in and in the manner identified in an interest rate exchange agreement or similar agreement or contract that a proposed assignee would pay in United States currency to the Arkansas Development Finance Authority to assume the obligations of the authority under the interest rate exchange agreement or similar agreement or contract;

(2) "Agricultural business enterprises" means facilities and operations supporting farms, ranches, and other agricultural or silvicultural commodity producers, such as aquaculture, fish hatchery operations and fish farms, and related businesses and industries, including, but not limited to, grain elevators, shipping heads, livestock pens, warehouses and other storage facilities, related transportation facilities, drainage facilities, and any related facilities and operations thereto;

(3) "Authority" means the Arkansas Development Finance Authority created by § 15-5-201;

(4) "Board of directors" means the Board of Directors of the Arkansas Development Finance Authority created in § 15-5-202;

(5) "Bonds" means any bonds, notes, debentures, interim certificates, grant and revenue anticipation notes, commercial paper or other notes with maturities of one (1) year or less, interest in a lease, and lease certificates of participation or other evidences of indebtedness, whether or not the interest on them is subject to federal income taxation, issued by the authority;

(6) "Capital improvements" means, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means:

(A) Any physical public betterment or improvement or any preliminary plans, studies, or surveys relative thereto;

(B) Land or rights in land, including without limitations leases, air rights, easements, rights-of-way, or licenses; and

(C) Any furnishings, machinery, vehicles, apparatus, or equipment for any public betterment or improvement, which shall include without limiting the generality of the foregoing definition the following:

(i) Any and all facilities for state agencies, city or town halls, courthouses, and other administrative, executive, or public offices;

(ii) Court facilities;

(iii) Jails;

(iv) Firefighting facilities and apparatus;

(v) Parking garages or other facilities;

(vi) Educational and training facilities for public employees;

(vii) Auditoriums, stadiums, convention halls, and similar public meeting or entertainment facilities;

(viii) Civil defense facilities;

(ix) Air and water pollution control facilities;

(x) Drainage and flood control facilities;

(xi) Storm sewers;

(xii) Arts and crafts centers;

(xiii) Museums;

(xiv) Libraries;

(xv) Public parks, playgrounds, or other public open space;

(xvi) Marinas;

(xvii) Swimming pools, tennis courts, golf courses, camping facilities, gymnasiums, and other recreational facilities;

(xviii) Tourist information and assistance centers;

(xix) Historical, cultural, natural, or folklore sites;

(xx) Fair and exhibition facilities;

(xxi) Streets and street lighting, alleys, sidewalks, roads, bridges, and viaducts;

(xxii) Airports, passenger or freight terminals, hangars, and related facilities;

(xxiii) Barge terminals, ports, harbors, ferries, wharves, docks, and similar marine services;

(xxiv) Slack water harbors, water resource facilities, waterfront development facilities, and navigation facilities;

(xxv) Public transportation facilities;

(xxvi) Public water systems and related transmission and distribution facilities, storage facilities, wells, impounding reservoirs, treatment plants, lakes, dams, watercourses, and water rights;

(xxvii) Sewage collection systems and treatment plants;

(xxviii) Maintenance and storage buildings and facilities;

(xxix) Police and sheriffs' stations, apparatus, and training facilities;

(xxx) Incinerators;

(xxxi) Garbage and solid waste disposal and compacting and recycling facilities of every kind; and

(xxxii) Social and rehabilitative facilities;

(7) "Construct" means to acquire or build, in whole or in part, in such manner and by such method, including contracting therefor, and if the latter, by negotiation or bidding upon such terms and pursuant to such advertising as the authority shall determine to be in the public interest and necessary under the circumstances existing at the time to accomplish the purposes of and authority set forth in this subchapter;

(8) "Counterparty" means the party entering into the interest rate exchange agreement or similar agreement or contract with the authority;

(9) "Educational facilities" means real, personal, and mixed property of any and every kind intended by an educational institution in furtherance of its educational program, including, but not limited to, dormitories, classrooms, laboratories, athletic fields, administrative buildings, equipment, and other property for use therein or thereon;

(10) "Facilities" means any real property, personal property, or mixed property of every kind, including, without limiting the generality of the foregoing, rights-of-way, roads, streets, pipes, pipelines, reservoirs, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, instrumentalities, and other real, personal, or mixed property of every kind or any preliminary studies and surveys relative thereto;

(11) "Health care facilities" means facilities for furnishing physical or mental health care, including, without limitation:

(A) Hospitals, other facilities for the diagnosis and treatment of any illness or disease, offices and clinics of doctors of medicine, dentists, optometrists, podiatrists, chiropractors, and related facilities, and nursing homes and related facilities;

(B) Long-term care or life-care facilities for the elderly or disabled, including facilities used to furnish emergency medical health care and emergency medical services, including, but not limited to, ambulances or vehicles specifically designed, equipped, and licensed for transporting the sick or injured;

(C) Laboratories and other facilities for conducting health care-related research, including buildings and other facilities to support and sustain these activities;

(D) Equipment of every nature and kind related to health care, whether for diagnostic purposes, medical treatment, or research;

(E) Emergency medical equipment and supplies;

(F) Dispatching or other communication systems;

(G) Computers for billing, collections, and system design and control;

(H) Training and administrative facilities; and

(I) Health care project costs as defined in subdivision (12) of this section;

(12) (A) (i) "Health care project costs" specifically includes the refinancing of any existing debt of a health care facility necessary in order to permit the health care facility to borrow from the authority and give adequate security for the health care facility loan.

(ii) The determination of the authority with respect to the necessity of refinancing and adequate security for a health care facility loan is conclusive.

(B) (i) "Health care project costs" also includes the financing of working capital.

(ii) However, any health care facility loan to a health care facility located outside the state to finance working capital shall be made only if necessary to a program of working capital financing, including a health care facility loan to a health care facility located within the state.

(C) The determination of the authority with respect to the necessity of these health care facility loans to health care facilities located outside the state is conclusive.

(D) Pooled or Consolidated Financings of a Number of Loans for Health Care Facilities. (i) The authority may make loans for health care facilities located outside the state, provided:

(a) Loans under the same pooled or consolidated financing program are made under similar terms to health care facilities located within the state; and

(b) The authority's fees or charges, after deducting all appropriate expenses for providing the aggregated or pooled financings of health care facilities, are primarily dedicated to furthering the delivery of health care within the state.

(ii) The determination of the authority with respect to the necessity and appropriateness of the health care facility loans to health care facilities located either within or outside the state is conclusive.

(iii) The General Assembly declares that the authority acting as authorized under this section in making health care loans under the terms hereof is within the legislative findings and declaration of public necessity as set forth in § 15-5-102(b)(7).

(iv) Bonds issued by the authority under this subdivision (12)(D) shall not be exempt from taxes of the State of Arkansas;

(13) (A) "Housing development" means any work or undertaking, whether new construction or rehabilitation, that is designed and financed pursuant to the provisions of this subchapter for the primary purpose of providing sanitary, decent, and safe dwelling accommodations for elderly persons and families of low or moderate income in need of housing.

(B) Such an undertaking may include any buildings, land, equipment, facilities, or other real or personal properties that are necessary, convenient, or desirable appurtenances, such as, but not limited to, site preparation, landscaping, and other nonhousing facilities such as community and recreational facilities as the authority determines to be necessary, convenient, or desirable appurtenances, retirement homes, centers, and related facilities, nursing homes and related facilities, and long-term care or life-care facilities for the elderly or disabled;

(14) (A) "Industrial enterprise" means, but is not limited to, facilities and operations for manufacturing, producing, processing, assembling, repairing, extracting, warehousing, distributing, communications, computer services, the production of motion pictures and like products, technology-based enterprises, tourism enterprises, transportation, corporate and management offices, and services provided in connection with any of the foregoing, in isolation or in any combination, that involve the creation of new or additional employment or the retention of existing employment, and industrial parks.

(B) However, a shopping center, retail store or shop, or other similar undertaking that is solely or predominantly of a commercial retail nature shall not be an industrial enterprise for the purposes of this subchapter;

(15) "Interest rate exchange agreement or similar agreement or contract" means a written contract entered into by the authority with one (1) or more counterparties that:

(A) Is related to the issuance of bonds by the authority or to bonds previously issued by the authority that are outstanding on the date of execution of the contract;

(B) Provides for an exchange of payments, denominated in United States currency, that is based upon fixed or variable interest rates; and

(C) Includes contracts and options related to any exchange of payments as determined by the authority under its rulemaking authority under § 15-5-317;

(16) "Loans" means loans made for the purposes of financing any of the activities authorized within this subchapter, including:

(A) Working capital, the acquisition of accounts as defined in § 4-9-106, to finance working capital;

(B) Loans made to financial institutions for the purpose of funding or as security for loans made for the purpose of accomplishing any of the purposes of this subdivision (16);

(C) Loans made to nonprofit corporations and affiliated organizations for the purpose of such entities' providing funds and loans for health care project costs as defined in this section; and

(D) Reserves and expenses appropriate or incidental to all such loans described in this subdivision (16);

(17) "Operations" means any and all matters deemed necessary or desirable to the promotion of agricultural business and industrial enterprises, including, but not limited to, the provision of labor and services of any nature and all transactions pertaining to receivables, accounts, inventory, loans, lines of credit, and working capital, designed to promote, restore, revitalize, or develop existing agricultural business or industrial enterprises, or the establishment of new agricultural business or industrial enterprises;

(18) "Political subdivision" means a city of the first class, a city of the second class, an incorporated town, a county, or an improvement district, or any agency, board, commission, public corporation, or instrumentality of the above;

(19) "Scientific and technical services business" means a business:

(A) Primarily engaged in performing scientific and technical activities for others, including:

(i) Architectural and engineering design;

(ii) Computer programming and computer systems design; and

(iii) Scientific research and development in physical, biological, and engineering sciences;

(B) Selling expertise;

(C) Having production processes that are almost wholly dependent upon worker skills;

(D) Deriving at least seventy-five percent (75%) of its revenue from out-of-state sales; and

(E) Paying average hourly wages that exceed one hundred fifty percent (150%) of the county or state average wage, whichever is less;

(20) "Short-term advance funding" means the financing of temporary cash shortfalls of local governments based on the local government's projected monthly incomes and expenditures and its surplus at the beginning of each fiscal year, and the shortfall is the result of the local government's projected income's being insufficient to meet the needs of its estimated expenditures, even though the aggregate income will exceed the aggregate expenditures for the fiscal year;

(21) "State" means the State of Arkansas;

(22) "State agency" means any office, department, board, commission, bureau, division, public corporation, agency, or instrumentality of this state;

(23) "Technology-based enterprises" means:

(A) (i) A grouping of growing business sectors, identified as targeted businesses, that includes the following:

(a) Advanced materials and manufacturing systems;

(b) Agriculture, food, and environmental sciences;

(c) Biotechnology, bioengineering, and life sciences;

(d) Information technology;

(e) Transportation logistics; and

(f) Bio-based products.

(ii) In order to receive benefits as a targeted business, the business must pay not less than one hundred fifty percent (150%) of the lesser of the county or state average wage;

(B) A scientific and technical services business; or

(C) A corporation, partnership, limited liability company, sole proprietorship, or other legal entity whose primary business directly involves commercializing the results of research conducted in one (1) of the six (6) growing business sectors identified as targeted businesses; and

(24) "Tourism enterprise" means:

(A) Cultural and historic sites, recreational and entertainment facilities, areas of natural phenomena or scenic beauty, theme parks, amusement or entertainment parks, indoor or outdoor theatrical productions, botanical gardens, and cultural or educational centers; and

(B) Lodging facilities that are an integrated part of any of the enterprises listed in this subdivision (24).



§ 15-5-104 - Construction.

(a) This subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 shall be liberally construed.

(b) Nothing contained in this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any other law of this state, and the provisions of this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 are cumulative to such powers. The provisions of this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws.

(c) The issuance of bonds under the provisions of this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 need not comply with the requirements of any other state laws applicable to the issuance of bonds, notes, and other obligations, and it shall not be necessary to comply with general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition.

(d) No proceedings, notice, or approval shall be required for the issuance of any bonds or any instrument or the security therefor except as provided for in this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316.



§ 15-5-105 - Subchapters supplemental.

(a) Except as stated in § 15-5-303, it is the specific intent of this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 that the provisions hereof are supplemental to other constitutional and statutory provisions now existing or hereafter adopted which may provide for enhancing the Public School Fund or the financing of agricultural business enterprises, capital improvements, educational facilities, health care facilities, housing development, industrial enterprises, or short-term advance funding of local government obligations.

(b) Nothing contained in this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316 shall be deemed to be a restriction or limitation upon alternative means of financing previously available or hereafter made available to municipalities or counties for the purposes set forth in this subchapter and §§ 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316.



§ 15-5-106 - Bonds.

The Arkansas Development Finance Authority is authorized to issue bonds for residential community developments.






Subchapter 2 - -- Arkansas Development Finance Authority Act -- Administration

§ 15-5-201 - Creation of authority.

There is created, with such duties and powers as are hereinafter set forth to carry out the provisions of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316, a public body politic and corporate, with corporate succession, to be an independent instrumentality exercising essential public functions, and to be known as the "Arkansas Development Finance Authority".



§ 15-5-202 - Board of directors -- Members.

(a) (1) The Board of Directors of the Arkansas Development Finance Authority shall consist of the Director of the Department of Finance and Administration or his or her designee, who shall serve during the director's absence, and eleven (11) public members to be appointed by the Governor with the advice and consent of the Senate.

(2) The members appointed by the Governor shall be residents of the state and shall have been qualified electors therein for at least one (1) year preceding the time of appointment and shall be recognized by their peers as outstanding in the field of economic development or development finance.

(3) Each congressional district in the state shall be represented by at least one (1) public member of the board.

(4) (A) One (1) public member of the board shall be a representative of the agricultural business enterprise industry, and one (1) public member shall be a representative of the state's elderly population and shall be sixty (60) years of age or older.

(B) This member shall not be actively engaged in or retired from the operation of an agricultural business enterprise.

(C) He or she shall be selected from the state at large subject to confirmation by the Senate and shall be a full voting member of the authority.

(5) The additional public member added by this section shall be a public housing or community development professional actively engaged in that profession, and that person must not be a member of any public housing board.

(6) (A) As vacancies occur, the Governor shall ensure that two (2) of the ten (10) members represent various agricultural interests in the state.

(B) (i) In addition to their other duties as board members, those board members representing agriculture shall function as an agriculture subcommittee to oversee and support the Division of Agriculture Development.

(ii) This subcommittee shall assist in policy development and program oversight and will be responsible to the Governor and the authority as a whole.

(C) In addition to the two (2) members of the Agriculture Subcommittee of the Arkansas Development Finance Authority provided for in subdivisions (a)(6)(A) and (B) of this section, the subcommittee shall also include three (3) members of the Senate Committee on Agriculture, Forestry, and Economic Development to be designated by the chair of the committee, and three (3) members of the House Committee on Agriculture, Forestry, and Economic Development to be designated by the chair of the committee, who shall serve as ex officio members of the subcommittee.

(7) In addition to the other members of the board, the Treasurer of State or his or her designee, who shall serve during the Treasurer of State's absence, shall serve as an ex officio member of the board.

(b) The Governor shall appoint public members of the board to terms of four (4) years.

(c) (1) Each board member shall hold office for the term of his or her appointment and until his or her successor shall have been appointed and qualified.

(2) Any vacancy in the board occurring other than by expiration of term shall be filled by appointment by the Governor, but for the unexpired term only.

(3) The terms of the members of the board shall expire on January 14.

(d) (1) Each appointed public board member may be removed from office by the Governor for cause after a public hearing and may be suspended by the Governor pending the completion of the hearing.

(2) (A) Before entering upon his or her duties, each board member shall take and subscribe to an oath to perform the duties of his or her office faithfully, impartially, and justly to the best of his or her ability.

(B) A record of the oath shall be filed in the office of the Secretary of State.

(e) The members of the board shall serve without compensation, but the authority may reimburse its board members for expenses in accordance with § 25-16-901 et seq.



§ 15-5-203 - Board officers and employees.

(a) Annually and at such other times as may be deemed appropriate by the Board of Directors of the Arkansas Development Finance Authority, the board shall elect from the public members of the board appointed by the Governor one (1) of its members as chair and one (1) of its members as vice chair.

(b) The board shall also employ a president who shall serve at the will of the Governor.

(c) The board shall appoint and employ such additional officers, accountants, financial advisors or experts, bond counsel, or other attorneys, agents, and employees as it may require and shall determine their qualifications, duties, and compensation. Periodically, the Arkansas Development Finance Authority will review selection of bond counsel or other attorneys to ensure that legal representatives are selected in a manner that will provide the authority with competent, economical legal representation that furthers the best interest of the authority.

(d) The President of the Arkansas Development Finance Authority shall be an ex officio nonvoting member of the board and may be elected secretary of the board.



§ 15-5-204 - Prohibition on personal interests in contracts.

(a) (1) No officer or employee of the Arkansas Development Finance Authority for purpose of personal gain shall have or attempt to have, directly or indirectly, any interest in any contract or agreement of the authority in connection with the sale or purchase of any bonds or investments of the authority.

(2) The General Assembly finds and declares, in furtherance of the public purposes set forth in § 15-5-201, that it shall not be deemed a violation of the provisions of this section if any member of the Board of Directors of the Arkansas Development Finance Authority or any firm owned by a member or by which a member is employed, shall participate in any program of the authority provided that such participation shall be on the same terms and subject to the same conditions governing all other participants in the program.

(b) Any member, officer, employee, or agent of the authority who shall be found guilty of violating the provisions of this section shall be barred from public employment in the state in any capacity whatsoever for a period of five (5) years from the date he or she was adjudged guilty of the misdemeanor, in addition to such other penalties as may be provided by law.



§ 15-5-205 - Board meetings.

(a) The powers of the Arkansas Development Finance Authority shall be vested in the members of the Board of Directors of the Arkansas Development Finance Authority in office from time to time, and six (6) members of the board shall constitute a quorum at any meeting thereof.

(b) Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of present and voting board members.

(c) However, any motion and resolution to authorize an issue of bonds, to approve a loan application, to authorize a lease transaction, or to approve a bond guaranty shall have the affirmative vote of at least six (6) board members.

(d) No vacancy in the membership of the board shall impair the right of a quorum of the members to exercise all the powers and perform all duties of the board.



§ 15-5-207 - Rights, powers, privileges, and duties of authority.

(a) The Arkansas Development Finance Authority shall have such rights, powers, and privileges and shall be subject to such duties as provided by this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316

(b) Except as otherwise limited by this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316, the authority shall have the following powers:

(1) To sue;

(2) To be sued;

(3) To have a seal and alter the seal at its pleasure;

(4) To make and alter bylaws for its organization and internal management;

(5) To make and issue such rules and regulations as may be necessary or convenient in order to carry out the purposes of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316;

(6) To acquire, hold, and dispose of real and personal property for its corporate purposes;

(7) To appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their compensation;

(8) To borrow money and to issue notes, bonds, and other obligations, whether or not the interest on which is subject to federal income taxation, and to provide for the rights of the lenders or holders thereof;

(9) To issue bonds on behalf of state agencies and political subdivisions;

(10) (A) To issue bonds to provide financing for a specific activity or particular project authorized herein or to provide on a pooled or consolidated basis financing for activities or projects authorized hereunder which shall be secured by and payable solely from the bonds, lease payments, or other obligations issued by or payable to the state agencies, political subdivisions of the state, or others for whose benefit the authority may issue bonds, and the security and sources of payments thereof.

(B) (i) The authority may also issue bonds for the purpose of generating investment earnings or other income.

(ii) The investment earnings or other income shall thereafter be used to finance activities or projects authorized in this section.

(C) Prior to the engagement of a financial institution to serve as trustee, paying agent, or in any fiduciary capacity in connection with any program, indenture, or general resolution of the authority, the authority shall request proposals for services, and the selection of the financial institution shall be made on the basis of the response to such a request that is the most economical and in the best interest of the authority;

(11) To purchase notes or participations in notes evidencing loans that are secured by mortgages or security interests and to enter into contracts in that regard, or to purchase accounts to finance working capital;

(12) (A) To make secured or unsecured loans, including loans made to financial institutions to secure loans made by the financial institutions to qualifying agricultural business enterprises, capital improvements, educational facilities, energy enterprises, health care facilities, housing developments, industrial enterprises, and short-term advance funding of local government obligations.

(B) Prior to the making of any loan for qualifying agricultural business enterprises or industrial enterprises, the loan transaction shall be recommended to the authority by a financial institution or investment banker;

(13) To sell mortgages and security interests at public or private sale, to negotiate modifications or alterations in mortgage and security interests, to foreclose on any mortgage or security interest in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, security agreement, contract, or other agreement, and to bid for and purchase property that was the subject of such a mortgage or security interest at any foreclosure or at any other sale, to acquire or take possession of any such property, and to exercise any and all rights as provided by law for the benefit or protection of the authority or mortgage holders;

(14) To collect fees and charges in connection with its loans, bond guaranties, commitments, and servicing, including, but not limited to, reimbursement of costs of financing as the authority shall determine to be reasonable and as shall be approved by the authority;

(15) To make and execute contracts for the servicing of mortgages acquired by the authority pursuant to this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316 and to pay the reasonable value of services rendered to the authority pursuant to those contracts;

(16) To accept gifts, grants, loans, and other aid from the federal government, the state or any state agency, or any political subdivision of the state, or any person or corporation, foundation, or legal entity and to agree to and comply with any conditions attached to federal and state financial assistance not inconsistent with the provisions of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316;

(17) To invest moneys of the authority, including proceeds from the sale of any bonds, in such manner as the Board of Directors of the Arkansas Development Finance Authority shall determine, subject to any agreement with bondholders stated in the authorizing resolution, as defined in § 15-5-309, providing for the issuance of bonds;

(18) To procure insurance against any loss in connection with its programs, property, and other assets;

(19) To provide technical assistance and advice to the state, political subdivisions of the state, and local governing authorities and to enter into contracts with the state, political subdivisions of the state, and local governing authorities to provide such services. The state, political subdivisions of the state, and local governing authorities are authorized to enter into contracts with the authority for such services and to pay for such services as may be provided them;

(20) (A) To contract, cooperate, or join with any one (1) or more other governments or public agencies or with any political subdivisions of the state or with the United States to perform any administrative service, activity, or undertaking that any such contracting party is authorized by law to perform, including the issuance of bonds.

(B) An "intergovernmental agreement" is defined as any service contract entered into by a contracting party that establishes a permanent perpetual relationship thereby obligating the financial resources of the contracting party.

(C) The term "permanent or perpetual relationship" is defined for purposes of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316 as any agreement exhibiting an effective duration greater than one (1) year, twelve (12) calendar months, or an agreement exhibiting no fixed duration but when the apparent intent of such an agreement is to establish a permanent or perpetual relationship. Such intergovernmental agreements shall be authorized by ordinance or resolution of the contracting party. Any intergovernmental agreement enacted may provide for the contracting party to:

(i) Cooperate in the exercise of any function, power, or responsibility;

(ii) Share the services of any officer, department, board, employee, or facility; and

(iii) Transfer or delegate any function, power, responsibility, or duty.

(D) An intergovernmental agreement shall be authorized and approved by the governing body of each party to the agreement, shall set forth fully the purposes, powers, rights, obligations, and responsibilities of the contracting parties, and shall specify the following:

(i) Its duration;

(ii) The precise organization, composition, and nature of any separate legal entity created;

(iii) The purpose or purposes of the intergovernmental agreement;

(iv) The manner of financing the joint or cooperative undertaking and establishing and maintaining a budget;

(v) The permissible method or methods to be employed in accomplishing the partial or complete termination of an agreement and for disposing of property upon partial or complete termination. The method or methods for termination shall include a requirement of six (6) months' written notification of the intent to withdraw by the governing body of the public agency wishing to withdraw;

(vi) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking, including representation of the contracting parties on the joint board;

(vii) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking; and

(viii) Any other necessary and proper matters.

(E) (i) Every agreement prior to and as a condition precedent to its final adoption and performance shall be submitted to the Attorney General, who shall determine whether the agreement is in proper form and compatible with the laws of the State of Arkansas.

(ii) The Attorney General shall approve any agreement submitted to him or her unless he or she finds it does not meet the conditions set forth in this section and shall detail in writing addressed to the governing bodies of the public agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law.

(iii) Failure to disapprove an agreement within thirty (30) days of its submission shall constitute approval;

(21) To undertake and carry out studies and analyses of agricultural business, industrial, health care, housing, energy, educational, capital improvement, and local governments' short-term advance funding needs within the state and ways of meeting such needs;

(22) To establish accounts in one (1) or more depositories;

(23) To lease, acquire, construct, sell, and otherwise deal in and contract concerning any facilities;

(24) To accept funds for and participate in federal and other governmental programs established for the purpose of the promotion and development of agricultural business, industry, the provision of decent, safe, and sanitary housing, health care, education, tourism, capital improvements, and related matters;

(25) To have and exercise all of the powers granted to the public housing authorities by the state, except that the authority shall not have the power of eminent domain;

(26) To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316;

(27) (A) To assist minority businesses in obtaining loans or other means of financial assistance.

(B) The terms and conditions of such loans or financial assistance, including the charges for interest and other services, will be consistent with the provisions of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316.

(C) In order to comply with this requirement, efforts must be made to solicit for review and analysis proposed minority business ventures.

(D) Be it further provided that basic loan underwriting standards will not be waived to inconsistently favor minority persons or businesses from the intent of the authority's lending practices;

(28) To create nonprofit corporations that shall have such purposes and powers as the board shall determine, to assist in carrying out the purposes of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316, and to provide technical, administrative, and financial assistance to those nonprofit corporations;

(29) To make secured or unsecured loans to or to guarantee the payment of loans made to businesses for the purpose of financing the export of goods to foreign countries if the board shall first find that a substantial portion of the value of those goods prior to export has been or will be added in the state;

(30) To make loans and enter into contracts with respect to, and issue bonds on behalf of, nonprofit organizations, including the issuance of qualified 501(c)(3) bonds as defined in the Internal Revenue Code;

(31) To make loans and enter into contracts with respect to, and issue bonds on behalf of, scientific and technical services businesses, technology-based enterprises, and tourism enterprises;

(32) To administer the allocation of the state ceiling of private activity bonds, as that term is defined in the Tax Reform Act of 1986, which are subject to volume limitations under federal law, including particularly the limitations under section 146 of the Internal Revenue Code of 1986; and

(33) To enter into an interest rate exchange agreement or similar agreement or contract.

(c) All applications filed with the Arkansas Development Finance Authority for direct loans authorized under subsection (b) of this section shall be treated, handled, and considered in the same manner as set forth for other loan applications in § 15-5-409.



§ 15-5-208 - Services of public entities to authority -- Expenses.

(a) All officers, departments, boards, agencies, divisions, and commissions of the state are authorized and empowered to render any and all of such services to the Arkansas Development Finance Authority as may be within the area of their respective governmental functions as fixed or established by law and as may be requested by the authority.

(b) The cost and expenses of any such services shall be met and provided by the authority.



§ 15-5-209 - Disposition and use of funds.

(a) All revenues received by the Arkansas Development Finance Authority, except revenues derived from appropriations, are specifically declared to be cash funds restricted in their use and dedicated and to be used solely as provided in this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316.

(b) The authority is authorized and empowered to use the proceeds of any bond issues, together with any other available funds, for the making of loans, purchasing mortgages, security interests in loan participations as herein authorized and paying all incidental expenses in connection therewith, paying expenses of authorizing and issuing the bonds, paying interest on the bonds until revenues thereof are available in sufficient amounts, and funding such reserves as the authority deems necessary and desirable.

(c) All moneys received by the authority, other than moneys received by virtue of an appropriation, are specifically declared to be cash funds restricted in their use and to be used solely as provided herein.

(d) No moneys of the authority other than moneys received by appropriation shall be deposited in the State Treasury.

(e) No part of the funds of the authority shall inure to the benefit of or be distributed to its employees, officers, or board of directors, except that the authority shall be authorized and empowered to pay its employees reasonable compensation.

(f) The pledged revenues shall not be deposited into the State Treasury but when received shall be deposited by the authority in an account or accounts in a depository or depositories specified by resolution of the authority and used by the authority solely for the purpose of carrying out the provisions of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316 and in conformity with the provisions of any resolution or any indenture securing bonds of the authority or other agreement entered into by the authority pursuant to the provisions of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316.

(g) Any revenues at any time held by the authority in excess of the amount necessary to accomplish the purposes of this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316 and to comply with all covenants and agreements of the authority relating thereto may by resolution of the Board of Directors of the Arkansas Development Finance Authority be declared to be surplus moneys and may be designated for deposit to such other fund or funds as the General Assembly may deem appropriate.

(h) The authority may create and establish one (1) or more special funds or accounts as appropriate to secure bonds issued under this subchapter and §§ 15-5-101 -- 15-5-106 and 15-5-301 -- 15-5-316, as determined by the authority.



§ 15-5-210 - Annual report.

(a) On or before January 31 of each year, the Arkansas Development Finance Authority shall make an annual report of its activities for the preceding fiscal year to the Governor and to the General Assembly.

(b) The report shall contain an audit of the preceding fiscal year prepared by an independent certified public accountant acceptable to the bond rating agency used by the authority.



§ 15-5-211 - Dissolution of the authority.

(a) The Arkansas Development Finance Authority may be dissolved by act of the General Assembly on condition that the authority has no debts or obligations outstanding or provision has been made for the payment or retirement of such debts or obligations.

(b) Upon any such dissolution of the authority, all property, funds, and assets thereof shall be vested in the state.



§ 15-5-212 - Approval of Legislative Council for certain matters.

(a) The Arkansas Development Finance Authority shall not employ or select any investment banker, consultant, professional financial advisor, or attorney unless the selection criteria to be used in the selection have been submitted to the Legislative Council for review.

(b) (1) As soon as practicable after closing any new bond issue, the authority shall submit a program fact sheet for the new bond issue to the Legislative Council for its review. The program fact sheet shall include, but not be limited to, the fees, interest rates, average coupon life of the securities, and gross spread for the new bond issue.

(2) A copy of each program fact sheet shall be submitted to the Division of Legislative Audit at the same time that the program fact sheet is submitted to the Legislative Council.



§ 15-5-213 - Correction Facilities Construction Fund.

(a) There is established on the books of the Arkansas Development Finance Authority a special restricted fund to be known as the "Correction Facilities Construction Fund". This fund shall be administered in accordance with the provisions of this section.

(b) The fund shall receive moneys payable from the Treasurer of State in accordance with § 15-5-422. All moneys deposited in the fund and all income, interest, and earnings therefrom are declared to be cash funds restricted in their use and dedicated and are to be used solely for acquisition and construction of regional correction facilities for use by the Department of Correction, specifically including a regional correction facility in Chicot County, which facility will be leased to and utilized by the department.

(c) The fund shall be held and the amounts therein invested by the authority only in accordance with this section. The moneys in the fund shall be invested by the authority in accordance with the restrictions established for the Bond Guaranty Reserve Account provided for in § 15-5-407. The fund and the moneys in the fund shall not be part of the general funds of the authority subject to claims of the general creditors of the authority. The fund may be pledged by the authority upon proper authorization of the Board of Directors of the Arkansas Development Finance Authority only to secure repayment of obligations of the authority, the proceeds of which are used to construct or acquire correction facilities as specified in subsection (b) of this section.

(d) After July 1, 2008, as the authority no longer has outstanding obligations, the proceeds of which have been used to construct and acquire correction facilities as specified in subsection (b) of this section, all amounts remaining in the fund shall be paid by the authority to the Treasurer of State.

(e) (1) There is created within the Correction Facilities Construction Fund of the Arkansas Development Finance Authority an account entitled the "Correction Facilities Privatization Account", and the account shall receive:

(A) Moneys payable from funds in the Department of Correction as established in § 12-27-128;

(B) Such moneys as are transferred pursuant to § 22-3-1210(c); and

(C) Such cash funds of the department as are deemed necessary by the Chief Fiscal Officer of the State for the purposes established herein.

(2) All moneys deposited in the Correction Facilities Privatization Account and all income, interest, and earnings therefrom are declared to be cash funds restricted in their use and dedicated to be used solely for acquisition, construction, and rehabilitation of correction facilities for the use and benefit of the department or for payments to private contractors for the use of correction facilities by the department.

(3) The moneys deposited in the account shall not be subject to the provisions of subsection (d) of this section.

(4) The account shall not be subject to distribution to the Treasurer of State, and the account shall remain as an account of the authority.



§ 15-5-214 - Criminal background check.

(a) The Arkansas Development Finance Authority may require a state and federal criminal background check, which shall conform to the applicable federal standards and shall include the taking of fingerprints of an:

(1) Applicant of a program administered by the authority, including individual members of an entity that may participate in a program administered by the authority;

(2) Applicant for employment with the authority; or

(3) Employee of the authority.

(b) The criminal background check shall be performed through the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(c) Prior to a criminal background check, the applicant or employee shall sign a release authorizing the background check.

(d) The results of the background check shall be used by the authority to determine the fitness or suitability of:

(1) The applicant for participation in an authority program or for employment with the authority; or

(2) An employee for continued employment with the authority.

(e) The authority shall treat the criminal background information of an applicant or employee as confidential.

(f) A criminal background check obtained under this section shall be destroyed by the authority within six (6) months of the receipt of the background check.

(g) The authority shall promulgate rules for the requesting and use of criminal background checks under this section.






Subchapter 3 - -- Arkansas Development Finance Authority Act -- Bonds

§ 15-5-301 - Power to issue bonds.

(a) (1) The Arkansas Development Finance Authority is authorized and empowered to issue bonds from time to time, whether or not the interest on the bonds is subject to federal income taxation, either for a specific activity or for a particular project or on a pooled or consolidated basis for a series of related or unrelated activities or projects in such amounts as shall be determined by the authority for the purpose of enhancing the Public School Fund or financing qualified agricultural business enterprises, capital improvement facilities, educational facilities, health care facilities, housing developments, industrial enterprises, exports of goods and short-term advance funding of local government obligations, scientific and technical services businesses, technology-based enterprises, tourism enterprises, nonprofit organizations, or any combination of those facilities or enterprises, or any interest in facilities, including, without limitation, leasehold interests in and mortgages on those facilities.

(2) The proceeds of and earnings from the bond issues, in amounts determined by the authority, may be deposited into the State Treasury to the credit of the fund.

(b) However, nothing in this subchapter and §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, and 15-5-213 shall be construed to authorize the authority to issue or sell revenue bonds or use the proceeds thereof to purchase, condemn, or otherwise acquire a utility plant or distribution system owned or operated by a regulated public utility.



§ 15-5-302 - Underwriters and experts.

(a) The Arkansas Development Finance Authority, when requested to do so by a state agency or a political subdivision, is authorized and empowered to engage an underwriter or underwriters to facilitate the issuance and sale of bonds to accomplish the financing of a specific activity or a particular project of the state agency or political subdivision permitted to be financed hereunder, or other activities and projects for which no state agency or political subdivision is authorized by law to obtain such financing, which the authority determines to be consistent with the purposes of this subchapter and §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, and 15-5-213.

(b) In the furtherance thereof, the authority is also authorized and empowered to engage in connection therewith such legal counsel and other experts as may be recommended by the underwriter or underwriters.



§ 15-5-303 - Exclusive issuer of revenue bonds for public facilities.

It is the intention of the General Assembly that the Arkansas Development Finance Authority shall be the exclusive issuer of revenue bonds for public facilities acquired or constructed for the benefit of state agencies, except the Arkansas Student Loan Authority, the respective boards of trustees of state-supported institutions of higher education, the State Board of Career Education, the State Board of Finance, the War Memorial Stadium Commission, and the Arkansas Economic Development Council when issuing bonds pursuant to §§ 15-4-604, 15-4-605, and 15-4-608, and § 15-4-701 et seq.



§ 15-5-304 - Exclusive issuer of mortgage bonds.

For purposes of compliance with the Mortgage Subsidy Bond Tax Act of 1980, the General Assembly finds and declares that the Arkansas Development Finance Authority shall be the exclusive issuer of mortgage bonds as defined in the Mortgage Subsidy Bond Tax Act of 1980, and the authority shall receive the entire allocation to the state in principal amount of bonds to be issued annually.



§ 15-5-305 - Authorized investors.

Any municipality or any board, commission, or other authority duly established by ordinance of any municipality or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any such municipality or the board of trustees of any retirement system created by the General Assembly, in its discretion, may invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this subchapter and §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, and 15-5-213, and bonds issued under the provisions of this subchapter and §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, and 15-5-213 shall be eligible to secure the deposit of public funds.



§ 15-5-306 - Tax exemption.

Any bonds issued under the provisions of this subchapter and §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, and 15-5-213 and the interest paid thereon, unless specifically declared to be taxable in the authorizing resolution, shall be exempt from all state, county, and municipal taxes, and the exemption shall include income, inheritance, and property taxes.



§ 15-5-307 - Request to issue certain bonds.

(a) When gubernatorial approval is required by the provisions of the Tax Equity and Fiscal Responsibility Act of 1982 or any other federal or state law, the Governor is authorized to approve the issuance of bonds by the Arkansas Development Finance Authority upon receipt of written request for approval from the Board of Directors of the Arkansas Development Finance Authority.

(b) The written request shall state that the authority has conducted a public hearing pursuant to appropriate public notice concerning the purposes for which the bonds are to be issued, shall contain a description of the project or projects to be financed, and shall describe the method of financing the project or projects.

(c) The written request shall also summarize the comments made and questions posed at the public hearing.



§ 15-5-308 - Notice of issue -- Disapproval.

(a) Not less than thirty (30) days prior to the issuance of any bonds authorized under this subchapter and §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, and 15-5-213 with respect to any project or activity which is to be undertaken for the direct benefit of any person or entity which is not a state agency or a political subdivision, written notice of the intention of the Arkansas Development Finance Authority to provide financing and issue bonds therefor shall be given by the President of the Arkansas Development Finance Authority to the mayor of the municipality in which the project or activity is to be located, or, if the project or activity is not proposed to be located within a municipality, the notice shall be given to the county judge of the county.

(b) No bonds for the financing of the project or activity shall be issued by the authority or any other political subdivision or instrumentality of the state for a one-year period if, within fifteen (15) days after the giving of the notice, the legislative body of the political subdivision in which the project or activity is proposed to be located shall have duly enacted an ordinance or resolution stating express disapproval by the legislative body of the project or activity and the reasons therefor.

(c) Such disapproval shall not be effective unless a certified copy of the ordinance or resolution shall have been delivered to the president within twenty (20) days of the giving of notice by the president as herein required.

(d) (1) Any notice required by this section may be given by the mailing thereof or actual delivery thereof to the proper person, and it shall be conclusively presumed that any notice given by mail, with proper postage prepaid, has been timely received by the addressee.

(2) However, it shall not be necessary to give the notice provided for in this section if the project or activity is of such a nature that a public hearing has been held in the affected political subdivision with respect thereto and approval given in the manner required by § 147(f) of the Internal Revenue Code of 1986.

(e) This section shall not apply to the issuance of bonds to provide financing on a pooled or consolidated basis for a series of related or unrelated activities or projects when the activities or projects have not been specifically identified prior to the issuance of the bonds.



§ 15-5-309 - Authorizing resolution and trust indenture -- Terms and qualities of bonds.

(a) (1) Bonds issued in accordance with this subchapter shall be authorized by resolution of the Arkansas Development Finance Authority.

(2) The bonds may be issued as registered bonds or coupon bonds, payable to bearer, and if coupon bonds, may be registerable as to principal only or as to principal and interest and may be exchangeable for bonds of another denomination or in another form.

(3) The bonds may:

(A) Be in such form and denominations;

(B) Have such date or dates;

(C) Be stated to mature at such time or times;

(D) Bear interest payable at such times and at such rate or rates, including variable rates;

(E) Be zero coupon or capital appreciation bonds;

(F) Be payable at such places within or without the state;

(G) Be subject to such terms of redemption in advance of maturity at such prices; and

(H) Contain such terms and conditions,

all as the authority shall determine.

(4) The bonds shall be denominated in the currency of the United States unless the authority in its discretion determines that denominating the bonds in the currency of a foreign country is in the best interests of the authority. In that case, the bonds may be denominated in the currency of a foreign country.

(5) The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration as set forth in this subsection.

(6) The authorizing resolution may contain any other terms, covenants, and conditions that the authority deems reasonable and desirable, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for payment of the bonds;

(C) Custody and application of the proceeds of the bonds;

(D) Collection and disposition of revenues;

(E) Investing for authorized purposes; and

(F) Rights, duties, and obligations of the authority and the holders and registered owners of the bonds.

(b) (1) The authorizing resolution may provide for the execution of a trust indenture between the authority and any financial institution within or without the State of Arkansas.

(2) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the authority, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for the payment of the bonds;

(C) Custody and application of the proceeds of the bonds;

(D) Collection and disposition of revenues;

(E) Investing and reinvesting of any moneys during periods not needed for authorized purposes;

(F) Credit enhancement and liquidity features; and

(G) Rights, duties, and obligations of the authority and the holders and registered owners of the bonds.

(c) (1) Any authorizing resolution and trust indenture relating to the issuance and security of the bonds shall constitute a contract between the authority and holders and registered owners of the bonds.

(2) The contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract, and the covenants, agreements, and obligations of the authority may be enforced by mandamus or other appropriate proceeding at law or in equity.



§ 15-5-310 - Sale.

(a) The bonds may be sold in such manner, either at public or private sale, and upon such terms as the Arkansas Development Finance Authority shall determine to be reasonable and expedient for effectuating the purposes for which the authority was created.

(b) The bonds may be sold at a price the authority may accept, including sale at discount.



§ 15-5-311 - Execution.

(a) The bonds shall be executed by manual or facsimile signature of the Chair of the Board of Directors of the Arkansas Development Finance Authority and the manual or facsimile signature of the President of the Arkansas Development Finance Authority or any other director or officer authorized to do so by resolution of the Board of Directors of the Arkansas Development Finance Authority.

(b) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of the bonds or coupons, their signatures, nevertheless, shall be valid and sufficient for all purposes.

(c) The authority shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be impressed or imprinted with the seal of the authority.



§ 15-5-312 - Statement on face of bond -- Security.

(a) It shall be plainly stated on the face of each bond that it has been issued under this subchapter, that the bonds shall be obligations only of the Arkansas Development Finance Authority, and that in no event shall the bonds constitute an indebtedness of the State of Arkansas or an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged or an indebtedness secured by lien on or a security interest in any property of the state.

(b) The payment of the principal of, redemption premium, if any, and interest on the trustee's and paying agent's fees in connection with the bonds may be secured by a lien on any security interest in facilities financed by bonds issued hereunder, by lien or pledge of loans made or mortgages purchased by the authority, and any collateral security received by the authority, including, without limitation, the authority's interest in and any revenue derived from any loan agreements.

(c) It shall not be necessary to the perfection of the lien and pledge for such purposes that the trustee in connection with the bond issue or the holders of the bonds take possession of the loans, mortgages, and collateral security.



§ 15-5-313 - Pledge valid and binding -- Lien.

(a) Any pledge of revenues, moneys, funds, or other property made by the Arkansas Development Finance Authority shall be valid and binding from the time when the pledge is made and the revenues, moneys, funds, or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without the physical delivery thereof or further act on the part of the authority, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof.

(b) Neither the authorizing resolution nor any other instrument by which a pledge is created need be filed or recorded, except in the records of the authority.



§ 15-5-314 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this subchapter.

(b) The refunding bonds may either be sold or delivered in exchange for the bonds being refunded.

(c) If sold, the proceeds may either be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the Arkansas Development Finance Authority and the authorizing resolution or trust indenture securing the refunding bonds.

(d) The authorizing resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded.

(e) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of the bonds.



§ 15-5-315 - Securing deposit of public funds.

Bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 15-5-316 - No personal liability.

No director or officer of the Arkansas Development Finance Authority shall be liable personally for any reason arising from the issuance of bonds under this subchapter unless he or she shall have acted with a corrupt intent.



§ 15-5-317 - Power to enter into an interest rate exchange agreement or similar agreement or contract.

(a) In connection with bonds issued before, on, or after March 18, 2003, the Arkansas Development Finance Authority shall have the power to:

(1) (A) Enter into an interest rate exchange agreement or similar agreement or contract with any person on a competitive or negotiated basis under the terms and conditions as the authority shall determine.

(B) The terms and conditions of the agreements under subdivision (a)(1)(A) of this section in which the authority may enter shall include terms as to default or early termination and indemnification by the authority or any other party to the agreement for loss of benefits as a result of default or early termination;

(2) Procure insurance, letters of credit, or other credit enhancement with respect to an interest rate exchange agreement or similar agreement or contract;

(3) Provide security for the payment or performance of its obligations with respect to an interest rate exchange agreement or similar agreement or contract in accordance with existing state law governing security for its bonds; and

(4) Modify, amend, or replace an interest rate exchange agreement or similar agreement or contract.

(b) Any interest rate exchange agreement or similar agreement or contract entered into under this section is subject to the following limitations, and the authority shall not enter into an interest rate exchange agreement or similar agreement or contract unless:

(1) The counterparty to the agreement has obtained a credit rating from at least one (1) nationally recognized statistical rating agency that is at least equal to the lowest investment grade rating of any of the authority's bonds by the rating agency or the payment obligations of the counterparty are unconditionally guaranteed by an entity with the credit ratings stated in this section;

(2) The written contract evidencing the agreement provides that if the rating of the counterparty or of the guarantor of the counterparty falls below the rating level stated in subdivision (b)(1) of this section during the term of the agreement, the obligation of the counterparty or guarantor to pay the aggregate security value of the contract to the authority shall be collateralized by the counterparty's or guarantor's investment obligations to the extent required by the authority's guidelines adopted under this section; and

(3) The authority files in its records a finding by independent financial advisors to the authority that the terms and conditions of the interest rate exchange agreement or similar agreement or contract reflect a fair market value regardless of whether the agreement was solicited on a competitive or negotiated basis.

(c) Prior to authorizing the approval of any contract for an interest rate exchange agreement or a similar agreement, the authority shall adopt guidelines for the use of an interest rate exchange agreement or a similar agreement or contract that shall include the following:

(1) The methods by which those agreements are to be solicited and procured;

(2) The standards and procedures for counterparty selection;

(3) The aspects of risk exposure associated with those agreements;

(4) The types of agreements to be entered into;

(5) The collateralization requirements imposed upon a counterparty or guarantor in the event of a rating agency downgrade; and

(6) The long-term implications associated with entering into those agreements, such as:

(A) Costs of borrowing;

(B) Historical trends;

(C) Any potential impact on the future ability to redeem bonds, including opportunities to refund related debt obligations; or

(D) Any similar consideration.

(d) The authority may amend the guidelines for an interest rate exchange agreement or similar agreement or contract and shall make the guidelines available for public inspection at the offices of the authority.

(e) Pursuant to the authority's reporting requirement under § 15-5-212, the authority shall disclose to the Governor and to the Legislative Council each interest rate exchange agreement or a similar agreement or contract to which the authority is a party.



§ 15-5-318 - Primary administration of federal allocations of private activity and governmental volume cap.

(a) (1) Except as provided in subsection (b) of this section, the Arkansas Development Finance Authority is hereby recognized as the primary administrator of federal allocations of private activity and governmental volume cap that are and may be allocated to the State of Arkansas by the United States Department of the Treasury.

(2) All plans, policies, and procedures developed for the administration of volume cap allocations will be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) This section shall not apply to § 15-5-601 et seq.






Subchapter 4 - -- Arkansas Development Finance Authority Bond Guaranty Act of 1985

§ 15-5-401 - Title.

This subchapter may be referred to and cited as the "Arkansas Development Finance Authority Bond Guaranty Act of 1985".



§ 15-5-402 - Legislative findings and declaration of public necessity.

(a) The General Assembly finds:

(1) That there exists severe economic instability in traditional national and international markets for goods and services produced by the citizens of the State of Arkansas. This instability has caused serious economic distress among the citizens of our state and is manifest in the increasing number of business failures and bankruptcies, both personal and corporate, and the extraordinarily high levels of unemployment in agricultural business and industrial enterprises, in the rapidly rising costs of housing for elderly persons and families of low and moderate income, and in the growing unavailability of reliable, affordable, efficient, and environmentally compatible sources of energy for all types of public and private consumption. The continued existence of these conditions is inimical to the public health, welfare, safety, morals, and economic security of the citizens and inhabitants of the state; and

(2) That the economic well-being of the citizens of the State of Arkansas will be enhanced by the providing of economical health care facilities for the benefit of its citizens, the providing of educational facilities of every nature and kind, and by the providing of water and sewer facilities to provide a source of decent water services and sewer services for its citizens.

(b) For these reasons, the General Assembly finds that there exists in the state an immediate and urgent need to provide the means and methods for providing financing and enhancing and supporting the credit of such financing to:

(1) Restore and revitalize existing agricultural business and industrial enterprises for the purpose of retaining existing employment within the state;

(2) Promote and develop the expansion of existing and the establishment of new agricultural business and industrial enterprises for the purpose of further alleviating unemployment within the state and for providing additional employment;

(3) Promote and target resources of the state to further the development of export trade of Arkansas products for the purpose of the economic development of the state and for providing additional employment therefrom;

(4) Eliminate the shortage of decent, safe, sanitary, and affordable residential housing for elderly persons and families of low and moderate income in the state;

(5) Assure the development of reliable, affordable, efficient, and environmentally compatible sources of energy for all types of public and private consumption;

(6) Provide health care facilities for the citizens and inhabitants of the state;

(7) Provide public improvements facilities for the benefit of the citizens and inhabitants of the state; and

(8) Provide educational facilities for educational institutions within the state.

(c) It is declared to be the public policy and responsibility of this state to promote the health, welfare, safety, morals, and economic security of its inhabitants through the retention of existing employment and alleviation of unemployment in all phases of agricultural business and industrial enterprises, the elimination of the need for decent, safe, sanitary, and affordable housing for elderly persons and persons of low and moderate income, for the development of reliable, affordable, efficient, and environmentally compatible sources of energy for all types of public and private consumption, for health care facilities, for water works and sewer facilities, and for educational facilities for the benefit of educational institutions within the state.

(d) The General Assembly finds that the public policies and responsibilities of the state as set forth in this section cannot be fully attained without the use of public financing and that the public financing can best be provided by the creation of a means of enhancing and supporting the credit of the public financing by establishing a bond guaranty procedure to be administered by the Arkansas Development Finance Authority.



§ 15-5-403 - Definitions.

As used in this subchapter:

(1) "Act" means the Arkansas Development Finance Authority Bond Guaranty Act of 1985, § 15-5-401 et seq.;

(2) "ADFA Act" means the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316;

(3) "Amortization payments" means the periodic, that is, monthly, semiannual, annual, etc., payments of interest, whether at a fixed or variable rate, or premium, if any, and installments of principal of qualified bonds as required by the trust indenture relating to the bonds;

(4) "Authority" means the Arkansas Development Finance Authority;

(5) "Board" means the Board of Directors of the Arkansas Development Finance Authority;

(6) "Bond fund" means the Guaranty Bond Fund authorized in this subchapter from which bonds issued by the authority for the purpose of meeting the obligations of the Bond Guaranty Reserve Account are payable;

(7) "Borrower" means the individual, entity, firm, or corporation, whether for profit or nonprofit, or city, county, other political subdivision, or state agency charged with developing the project under the terms of the trust indenture relating to qualified bonds;

(8) "Bond Guaranty Reserve Account" means the account created in this subchapter for the purpose of:

(A) Meeting amortization payments of qualified bonds guaranteed by the authority; and

(B) Enhancing and supporting the credit of those qualified bonds;

(9) "Project" means the project for which the proceeds of qualified bonds are utilized;

(10) "Qualified bonds" means:

(A) Revenue bonds validly issued by the authority in accordance with the provisions of the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316;

(B) An obligation issued by the designated investor group under the Venture Capital Investment Act of 2001, § 15-5-1401 et seq.; or

(C) Revenue bonds validly issued by a city or county under the Municipalities and Counties Industrial Development Revenue Bond Law, § 14-164-201 et seq.;

(11) "State" means the State of Arkansas; and

(12) "Supplemental Guaranty Reserve Account" means an account which may be established by the authority for the purpose of enhancing the Bond Guaranty Reserve Account.



§ 15-5-404 - Power of authority to grant or deny guaranty bonds.

The Arkansas Development Finance Authority, in addition to all the duties and functions defined in the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316, is empowered to approve or deny by majority vote of the Board of Directors of the Arkansas Development Finance Authority the guaranty as provided in this subchapter of amortization payments on qualified bonds, subject to the provisions, restrictions, and conditions set forth in this subchapter.



§ 15-5-405 - When bonds may be guaranteed.

Amortization payments on qualified bonds may be guaranteed in instances when:

(1) The Arkansas Development Finance Authority deems the utilization of the guaranty is in the best interest of the economic development of the State of Arkansas;

(2) The total amount of qualified bonds guaranteed at any time under this subchapter will be the lesser of:

(A) One hundred fifty million dollars ($150,000,000); or

(B) An amount equal to ten (10) times the amount on deposit at that time in the Bond Guaranty Reserve Account;

(3) The borrower involved is not permitted to purchase or own at any time any of such bonds;

(4) The borrower is found to be financially responsible and that sufficient income may reasonably be expected to amortize in an orderly manner amortization payments of the qualified bonds; and

(5) (A) A financial institution participates in the financing necessary to accomplish the project.

(B) However, the authority may waive this requirement, in the exercise of its sound discretion, upon a sufficient showing by the borrower that such participation cannot be obtained or is not feasible because of justifiable circumstances and that the project involved otherwise meets the other conditions of this section and § 15-5-406.



§ 15-5-406 - Standards and regulations for evaluations.

The Arkansas Development Finance Authority shall promulgate standards and regulations for the evaluation of the financial condition and business history of developers and may require the attachment to each application for guaranty under this subchapter of a financial report and evaluation by an independent certified public accounting firm, in addition to such examination and evaluation as the authority may make, in determining whether the developer meets prescribed minimum standards and qualifications before entering into any guaranty under this subchapter.



§ 15-5-407 - Bond Guaranty Reserve Account -- Investment of funds.

(a) (1) The Arkansas Development Finance Authority is authorized to establish a Bond Guaranty Reserve Account in an Arkansas financial institution or institutions that are members of the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation.

(2) The account shall be in the name of the authority, and the amount thereof in excess of that insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation must be secured by, and the authority is authorized to invest account funds in:

(A) Direct obligations of, or obligations which are guaranteed by, the United States;

(B) Obligations, debentures, notes, or other evidences of indebtedness issued or guaranteed by any of the following:

(i) Bank for Cooperatives;

(ii) Export-Import Bank of the United States;

(iii) Farmers Home Administration;

(iv) Federal Financing Bank;

(v) Federal Home Loan Bank System;

(vi) Federal Home Loan Mortgage Corporation;

(vii) Federal Housing Administration;

(viii) Federal Intermediate Credit Bank;

(ix) Federal Land Bank;

(x) Federal National Mortgage Association; or

(xi) Government National Mortgage Association;

(C) Repurchase agreements with financial institutions acting as principal or agent for securities described in subdivisions (a)(1) and (2) of this section, if the securities are delivered to the authority or trustee on its behalf;

(D) Obligations issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States or temporary notes, preliminary loan notes, or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States;

(E) Certificates of deposit or time deposits or similar banking arrangements with a bank or banks insured by the Federal Deposit Insurance Corporation or savings and loan association or associations insured by the Federal Savings and Loan Insurance Corporation; and

(F) Investment agreements, capital notes, or banking arrangements with financial institutions or holding companies thereof approved by the Board of Directors of the Arkansas Development Finance Authority, and to provide for the sale of any such investment and for the reinvestment of the proceeds thereof.

(b) (1) All moneys received by the authority under and pursuant to the provisions of this subchapter shall be deposited as and when received in the account.

(2) It is the intent of this subchapter that idle funds in the account shall be invested as provided in this section in order that maximum interest return may be received by the account.

(c) All moneys now or hereafter deposited in or paid to the authority for deposit in the account are specifically declared to be cash funds, received from sources other than taxes, restricted in their use and shall not be deposited in the State Treasury but shall be deposited in one (1) or more banks, as set forth in this section.



§ 15-5-408 - Evidence to support guaranty -- Premium payment.

(a) Each borrower requesting a guaranty under this subchapter shall submit to the Arkansas Development Finance Authority supporting documents, instruments, contractor's costs or estimated cost of improvements, land costs, and other evidence showing conformity with the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316, or other law pursuant to which qualified bonds are to be or have been issued.

(b) (1) Each borrower receiving a guaranty under this subchapter shall pay a premium payment or payments to the Bond Guaranty Reserve Account as provided in this section.

(2) The amount and terms of the premium payment shall be determined by the authority taking into consideration the relative degree of risk involved in guaranteeing the project and other appropriate considerations.



§ 15-5-409 - Review of applications.

(a) All applications filed with the Arkansas Development Finance Authority under the provisions of this subchapter shall first be reviewed by the appropriate designated staff officials of the authority or by a committee consisting of members of the authority for preliminary review and recommendation prior to being submitted for consideration by the authority.

(b) All applications submitted to the authority and all supporting documents, instruments, proposed contracts, estimated costs, or other evidence submitted with the applications shall be confidential and shall not be open to public review, except as provided in this subchapter, and all staff meetings or meetings of the review committee of members of the authority established for the purpose of giving preliminary review of the applications shall be confidential and shall not be open to the public.

(c) Upon conclusion of the preliminary review of each request for a guaranty under this subchapter, if the request for guaranty is submitted to the authority with a recommendation that it be approved, the application and all supporting documents, including the findings and the recommendations resulting from the staff or review committee, shall be an open public record available for inspection during all regular business hours.

(d) In the event that an application from a borrower requesting a guaranty under this subchapter is not recommended for approval by the authority under this subchapter, that application and all supporting documents, including all findings and recommendations in regard thereto by the staff or review committee, shall continue to be confidential and not open to public inspection.

(e) The borrower shall be notified in writing of any staff or review committee determination that the application is not being submitted to the authority with a recommendation that it be approved. The notice shall advise the borrower that the application will be kept confidential unless the borrower shall file, within thirty (30) days from the date of receipt of the written notice, a petition with the authority requesting that the authority hold a hearing in regard to the application, in which event the application and all supporting documents shall become public information available for public inspection.

(f) The membership of a review committee, when acting in that capacity, shall never be considered to constitute a quorum of the authority for the purpose of approving an application or guaranty under this subchapter.



§ 15-5-410 - No private right against authority under §§ 15-5-408 and 15-5-409.

No provision of §§ 15-5-408 and 15-5-409 shall be interpreted to create any private right against any member of the Arkansas Development Finance Authority or any member of the staff thereof.



§ 15-5-411 - Grants to fund.

(a) The Arkansas Development Finance Authority is authorized to accept grants to its Bond Guaranty Reserve Account from any state or federal agencies, municipalities, corporations, foundations, individual donees, or authorities, specifically including, but not limited to, allocations from the Treasurer of State as hereinafter provided.

(b) (1) Excluding the interest income classified as special revenues as authorized by §§ 15-41-110 and 27-70-204, the first six million dollars ($6,000,000) of interest income received by the Treasurer of State during the fiscal year commencing July 1, 1985, from the investment of state funds as authorized by the State Treasury Management Law, § 19-3-201 et seq. [repealed], are declared to be cash funds restricted in their use and dedicated and are to be used solely as authorized by this subchapter.

(2) (A) Such cash funds as received by the Treasurer of State shall not be deposited or deemed to be a part of the State Treasury for purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provision.

(B) The Treasurer of State shall pay such cash funds to the authority for depositing those amounts in the account for the purposes authorized by this subchapter.

(3) The interest earnings transferred directly to the authority are declared to be cash funds restricted in their use and dedicated and to be used solely as authorized in this subchapter.



§ 15-5-412 - Guaranty agreement provision.

Guaranty agreements entered into by the Arkansas Development Finance Authority under the provisions of this subchapter with respect to qualified bonds issued on behalf of any borrower shall provide, among other things:

(1) (A) That the authority guarantees and the authority is required to use the funds on deposit in the Bond Guaranty Reserve Account to meet amortization payments as guaranteed under this subchapter as the same become due, in the event and to the extent the borrower is unable to meet such payments in accordance with the terms of the bond indenture when called on to do so by the trustee of the bondholders.

(B) Whenever the authority, acting under the terms of the guaranty agreement, deems it necessary to assume the obligation of maintenance of any project, the amortization payments of which the authority has guaranteed under the provisions of this subchapter, the authority may use funds on deposit in the account to pay insurance and maintenance costs required for the preparation of the same and to protect the account from loss or to minimize losses in such manner as deemed necessary and advisable by the authority; and

(2) (A) That the guaranty shall not be a general obligation of the authority or of the State of Arkansas, but shall be a special obligation, and in no event shall the guaranty constitute an indebtedness of the authority or of the State of Arkansas within the meaning of any constitutional or statutory limitation.

(B) Each guaranty agreement shall have plainly stated on the face of the agreement that the same has been entered into under the provisions of this subchapter, and that it does not constitute an indebtedness of the authority or of the State of Arkansas within any constitutional or statutory limitation, and that the full faith and credit of the State of Arkansas or any of its revenues are not pledged to meet any of the obligations of the authority under the guaranty agreement.

(C) Each agreement shall state that the obligation of the authority under the guaranty shall be limited to the funds available in the account as authorized in this subchapter.



§ 15-5-413 - Regulations -- Remedies.

(a) The Arkansas Development Finance Authority is authorized and directed to conduct such investigation as it may determine necessary for the promulgation of regulations to govern the operation of the guaranty program authorized by this subchapter. The regulations shall include the restriction and conditions imposed by this subchapter, including particularly those set forth in §§ 15-5-405 and 15-5-412, and may include such other and additional provisions, restrictions, and conditions as the authority, after the investigation referred to in this subsection, shall determine to be proper to achieve the most effective utilization of the guaranty program authorized by this subchapter, including, without limitation, a detailing of:

(1) The remedies that must be exhausted by the bondholders or a trustee acting in their behalf prior to calling upon the authority to perform under its guaranty agreement; and

(2) The subrogation or other rights of the authority with reference to the project and its operation in the event the authority makes payment pursuant to the applicable guaranty agreement.

(b) In this regard, the authority is expressly authorized to take such action and enter into such agreements and otherwise take such action as may be necessary to exercise the authority conferred by this subchapter or to evidence the exercise thereof.

(c) The regulations promulgated by the authority to govern the operation of the guaranty program shall contain specific provisions with respect to the rights of the authority to enter, take over, and manage the project and its properties upon default, and shall set forth the respective rights of the authority and the bondholders in regard thereto.

(d) Such regulations shall be in conformity with this subchapter.



§ 15-5-414 - Authority to use money committed to other projects.

(a) If the Arkansas Development Finance Authority shall at any time determine that the moneys in the Bond Guaranty Reserve Account are not or will not be sufficient to meet the obligations of the Bond Guaranty Reserve Account, the authority is authorized to use the necessary amount of any available moneys that it may have which are not needed then or in the foreseeable future for or committed to, other authorized functions and purposes of the authority, and any such moneys so used may be reimbursed out of the Bond Guaranty Reserve Account if and when there are moneys therein available for the purposes.

(b) (1) In addition to the procedure described in subsection (a) of this section, the authority, at its discretion by a majority vote of the Board of Directors of the Arkansas Development Finance Authority, may establish a Supplemental Guaranty Reserve Account by depositing into a separate account moneys from unpledged reserves of the authority, which may include grants from any state or federal agencies, municipalities, corporations, foundations, individual donors, or authorities.

(2) However, upon determination that the Bond Guaranty Reserve Account is sufficient to honor all foreseeable obligations of the guaranty program, the authority may use the funds in the Supplemental Guaranty Reserve Account for other purposes approved by a majority vote of the board.



§ 15-5-415 - Issuance of bonds to provide additional moneys.

(a) If at the time there are no other available moneys to meet the then-present or reasonably projected obligations of the Bond Guaranty Reserve Account, the Arkansas Development Finance Authority shall proceed promptly to issue bonds as authorized in this subchapter in such principal amounts as may be necessary to enable the authority to meet, as and when due, all obligations of the account.

(b) The authority to issue bonds shall be a continuing authority that may be exercised from time to time.

(c) Determination of when additional moneys will be needed for the account, the amounts that will be needed, the availability or unavailability of other moneys, the necessity for the issuance of bonds, and the principal amounts of bonds to be issued shall be made solely by the authority in the exercise of its discretion.



§ 15-5-416 - Authorizing resolution.

(a) The bonds shall be authorized by resolution of the Arkansas Development Finance Authority.

(b) The bonds may be issued at one (1) time or in series from time to time. If in series, the initial series shall be designated "Series A" and subsequent series shall be designated in alphabetical order.

(c) All bonds issued under this subchapter, regardless of series, shall be on a parity as to lien, pledge, and security.

(d) (1) (A) The bonds may be coupon bonds payable to bearer or may be registrable as to principal only with interest coupons or may be made exchangeable for bonds of another denomination.

(B) The bonds of another denomination may in turn be either coupon bonds payable to bearer or coupon bonds registrable as to principal only or bonds registrable as to both principal and interest without coupons.

(2) The bonds may:

(A) Be in such form and denomination;

(B) Have such date or dates;

(C) Be stated to mature at such times;

(D) Bear interest payable at such times and at such rate or rates;

(E) Be made payable at such places within or without the State of Arkansas;

(F) Be made subject to such terms of redemption in advance of maturity at such prices; and

(G) Contain such terms and conditions, all as the authority shall determine.

(e) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownership, as set forth in subsection (d) of this section.

(f) The authorizing resolution may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to the:

(1) Maintenance of various funds and reserves;

(2) Nature and extent of the security;

(3) Custody and application of the proceeds of the bonds;

(4) Collection and disposition of revenues; and

(5) Rights, duties, and obligations of the authority and of the holders and registered owners of the bonds, as the authority shall determine.



§ 15-5-417 - Trust indenture.

(a) The resolution authorizing the issuance of bonds may provide for the execution by the Arkansas Development Finance Authority with a financial institution within or without the State of Arkansas of a trust indenture.

(b) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the authority, including, without limitation, those pertaining to the maintainance of various funds and reserves, the nature and extent of the security, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, and the rights, duties, and obligations of the authority and of the holders and registered owners of the bonds.



§ 15-5-418 - Execution of bonds and coupons -- Temporary notes or bonds.

(a) The bonds shall be executed by the facsimile or manual signature of the Chair of the Arkansas Development Finance Authority and by the facsimile or manual signature of the Secretary of the Arkansas Development Finance Authority.

(b) Interest coupons attached to the bonds shall be executed with the facsimile signature of the chair.

(c) Delivery of the bonds and coupons so executed shall be valid, notwithstanding any change in persons holding such offices occurring after the bonds have been executed.

(d) Temporary notes or bonds conforming generally to the provisions of this subchapter, exchangeable for definitive bonds, may be issued in the discretion of the Arkansas Development Finance Authority.



§ 15-5-419 - Sale of bonds -- Statement on face of bond.

(a) The bonds may be sold in such manner, either at public or private sale, and upon such terms as the Arkansas Development Finance Authority shall determine to be reasonable and expedient for effectuating the purposes for which the authority was created.

(b) The bonds may be sold at such price as the authority may accept, including sale at a discount.

(c) It shall be stated on the face of each bond that it has been issued under the provisions of this subchapter.



§ 15-5-420 - Obligation of authority -- Disposition of proceeds.

(a) All bonds issued under this subchapter shall be obligations of the Arkansas Development Finance Authority only and shall not be obligations of the State of Arkansas and shall not be secured by a lien on any revenues of the State of Arkansas.

(b) The bonds shall be payable from the Guaranty Bond Fund created by § 15-5-421(e) and the revenues which, pursuant to the provisions of this subchapter, are to be deposited therein.

(c) The net proceeds, being gross proceeds less all expenses of authorizing and issuing the bonds, which shall be first paid out of the proceeds, of all bonds issued under this subchapter shall be deposited into the Bond Guaranty Reserve Account, except accrued interest paid by the purchaser shall be deposited in the Guaranty Bond Fund.



§ 15-5-421 - Bond debt service amount.

(a) The Arkansas Development Finance Authority shall notify the Treasurer of State when it has determined to issue bonds under this subchapter and the amount that will be needed each month after the bonds are issued to provide for the payment, when due, of interest, principal, trustee's and paying agent's fees, and any other necessary expenses, and to provide for the establishing and maintaining of reserves, if the authority determines to establish reserves, which monthly amount is referred to in this section as the "bond debt service amount".

(b) Excluding the interest income classified as special revenue as authorized by §§ 15-41-110 and 27-70-204, interest income derived from investment of state funds pursuant to the State Treasury Management Law, § 19-3-201 et seq. [repealed], received by the Treasurer of State from and after receipt of the bond debt service amount notice from the authority are declared to be cash funds restricted in their use and dedicated and are to be used solely as authorized in this subchapter.

(c) (1) The cash funds shall not be placed in the State Treasury or be deemed to be a part of the State Treasury for purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provision.

(2) The Treasurer of State shall deposit the cash funds in a depository other than the State Treasury to the credit of the State Board of Finance Trust Fund Account, a trust fund which shall be maintained by the State Board of Finance so long as any bonds authorized by this section and §§ 15-5-414 -- 15-5-420 are outstanding.

(d) From the moneys deposited in the account, the Secretary of the State Board of Finance shall from the first moneys accruing to the benefit of the account pay to the authority the amounts of money required for the bond debt service amount, when needed, if any, and the remaining moneys shall be paid to the Treasurer of State for deposit into the State Treasury as trust funds income to the credit of the Securities Reserve Fund, there to be used for the purposes as authorized by law.

(e) The bond debt service amounts as paid by the Secretary of the Board of Finance to the authority shall be paid directly to the authority for deposit in a special fund of the authority designated the "Guaranty Bond Fund" in a financial institution selected by the authority.

(f) Moneys in the fund shall be used to pay interest on, premium, if any, and principal of the bonds, trustee's and paying agent's fees and to establish and maintain reserves all as shall be specified by the authority in the resolution or trust indenture authorizing and securing the bonds.

(g) The interest earnings, the bond debt service amount, transferred directly to the authority are declared to be cash funds restricted in their use and dedicated and to be used solely as authorized in this subchapter.

(h) So long as any bonds issued under this subsection are unpaid, no changes shall be made in laws of the State of Arkansas which would or could result in the authority not receiving as cash funds amounts of interest equaling the bond debt service amount.



§ 15-5-422 - Moneys for Correction Facilities Construction Fund.

(a) The Arkansas Development Finance Authority is authorized to accept moneys for the Correction Facilities Construction Fund from any source, including, but not limited to, allocations from the Treasurer of State as provided in this section.

(b) (1) After providing for the exclusion of the interest income classified as special revenues as authorized by §§ 15-41-110 and 27-70-204, the first two million dollars ($2,000,000) of interest income received each fiscal year by the Treasurer of State beginning with the fiscal year commencing July 1, 1988, and ending with the fiscal year ending June 30, 2008, from the investment of state funds invested as authorized by the State Treasury Management Law, § 19-3-201 et seq. [repealed], are declared to be cash funds restricted in their use and dedicated and are to be used solely as authorized in § 15-5-213.

(2) (A) The cash funds when received by the Treasurer of State shall not be deposited or deemed to be a part of the State Treasury for purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provision.

(B) The Treasurer of State shall pay the cash funds to the authority for deposit in the Correction Facilities Construction Fund for the purposes authorized by § 15-5-213.

(3) The interest earnings transferred directly to the authority are declared to be cash funds restricted in their use and dedicated and to be used solely as authorized in § 15-5-213.






Subchapter 5 - -- Arkansas Private Activity Bond Allocation Act of 1985



Subchapter 6 - -- Allocation of State Ceiling

§ 15-5-601 - Bonds affected.

(a) This subchapter shall be effective for the calendar year 2001 and thereafter and may be relied upon by issuers of affected bonds, beneficiaries of the proceeds from and owners of the bonds, and other participants in the issuance of the bonds with respect to all affected bonds issued on and after January 1, 2001.

(b) As used in this subchapter:

(1) "Affected bonds" means bonds subject to the "state ceiling"; and

(2) "Qualified housing issues" shall have the same meaning as used in section 146(d)(5)(B)(ii) of the Internal Revenue Code of 1986, as it existed on January 1, 2009;

(3) "State ceiling" shall have the same meaning as used in section 146 of the Internal Revenue Code of 1986 as it existed on January 1, 2001; and

(4) "2008 Housing Act Volume Cap" means the temporary increase in annual private activity volume cap provided to the state by Pub. L. No. 110-289.



§ 15-5-602 - Delegation of functions.

The President of the Arkansas Development Finance Authority may delegate in writing functions under this subchapter to other officers and employees within the Arkansas Development Finance Authority.



§ 15-5-603 - Aggregate percentages allocated.

(a) The aggregate of the state ceiling for the State of Arkansas for each calendar year shall be allocated on a percentage basis as follows:

(1) The Arkansas Development Finance Authority is allocated for calendar year 2001 and for each year thereafter the following amounts for the purposes stated:

(A) For multifamily residential housing, ten percent (10%) of the aggregate state ceiling;

(B) For single family residential housing, seventeen percent (17%) of the aggregate state ceiling; and

(C) For industrial development, thirty-three percent (33%) of the aggregate state ceiling;

(2) However, the Arkansas Development Finance Authority, by resolution of its board of directors, may provide that the total amount of sixty percent (60%) of the aggregate state ceiling allocated to the authority for calendar years 2001 and thereafter may be redistributed among the purposes stated in amounts other than those set forth in this subsection; and

(3) The Arkansas Student Loan Authority is allocated ten percent (10%) of the aggregate state ceiling for calendar year 2001 and for each calendar year thereafter for bonds issued to provide student loans.

(b) To the extent any amounts of the aggregate state ceiling allocated pursuant to subsection (a) of this section are not used prior to September 1 in any year, these amounts shall be allocated pursuant to subsection (c) of this section.

(c) The remaining thirty percent (30%) of the aggregate state ceiling plus any amounts not used by September 1 in each year pursuant to subsection (b) of this section is allocated to all other affected bonds issued by all issuers of such bonds within the state, regardless of whether such issuers are at the state level or at the local level, pursuant to rules and regulations established by the Arkansas Development Finance Authority promulgated in compliance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., in the amounts set forth in filings made by or on behalf of issuers.



§ 15-5-604 - Filing by issuer of reservation of volume cap and notice of issuance of bonds.

(a) In order to reserve an allocation of the state ceiling to an issue of affected bonds prior to the issuance by delivery and payment of those bonds, a reservation filing by or on behalf of the issuer must be made with the President of the Arkansas Development Finance Authority not more than sixty (60) days prior to the projected issuance date of the affected bonds. Each reservation filing shall be assigned a priority number in accordance with § 15-5-607.

(b) (1) Once accepted as a reservation of volume cap by the president pursuant to the rules and regulations of the Arkansas Development Finance Authority, a reservation filing shall be effective to allocate state volume cap for purposes of compliance with federal tax law, subject only to the timely issuance of the affected bonds.

(2) The bonds shall be issued by delivery and payment within sixty (60) days after the date that the reservation filing is accepted as effective to allocate volume cap, unless:

(A) The deadline is extended pursuant to subsection (e) of this section;

(B) The reservation is accepted as effective to allocate volume cap on or after November 1, by December 31 of the applicable calendar year; or

(C) The issuer is granted permission by the president to carry forward the allocation pursuant to § 15-5-606.

(c) The issuance of the affected bonds shall be evidenced by the filing of a notice of issuance with the president. However, the failure to file such notice of issuance shall not affect the allocation of volume cap to bonds that have been otherwise timely issued pursuant to subsection (b) of this section.

(d) (1) For reservation filings received by the president prior to September 1 of each calendar year, volume cap shall be reserved and allocated based on the priority number assigned in accordance with subsection (a) of this section.

(2) For reservation filings made on or after September 1 of each calendar year, or for reservation filings made once a volume cap shortage has been declared in accordance with the rules and regulations of the authority, volume cap shall be reserved and allocated in accordance with the rules and regulations of the authority.

(3) The authority shall promulgate rules and regulations to provide for the declaring of a volume cap shortage and to reserve and allocate volume cap in cases of a shortage declaration in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) (1) In the event that an allocation expires by reason of failure to issue the bonds within the applicable period stated in subsection (b) of this section, a new filing shall be made that shall be accorded priority in accordance with its new time of filing.

(2) (A) The president may extend the applicable period for issuing the bonds by up to sixty (60) days in accordance with the rules and regulations promulgated by the authority.

(B) The rules and regulations may provide for the payment by the issuer of a fee to extend the issuance period and may provide for the filing of an explanatory statement as to the reasons the bonds were not issued during the original applicable period.

(C) The authority shall promulgate rules and regulations to provide for extending the applicable period for issuing the bonds in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 15-5-605 - Special rules for allocation of volume cap for multifamily residential housing bonds.

(a) Notwithstanding § 15-5-604(c), the priority allocation of volume cap to multifamily residential housing bonds, whether the bonds are issued by the Arkansas Development Finance Authority or by any other issuer, shall not be determined based solely on the date of the reservation filing.

(b) Multifamily residential housing bonds shall be granted a priority based upon the decision of the authority in accordance with rules and regulations establishing criteria to determine priority for multifamily residential housing bonds.

(c) The rules and regulations may provide for the priority of the allocation to be based upon:

(1) The need for multifamily residential housing in the particular area of the state in which the project is to be located;

(2) The characteristics of the proposed project; and

(3) Any other factors as determined necessary by the authority.

(d) The authority shall promulgate rules and regulations to establish criteria to determine priority for multifamily residential housing bonds in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 15-5-606 - Balance of state ceiling -- Carry forwards.

(a) (1) (A) Volume cap that has not been allocated by the end of the calendar year may be allocated by the President of the Arkansas Development Finance Authority for one (1) or more carryforward purposes, and the issuer receiving such allocation shall carry forward the allocation of volume cap in the manner described in subdivision (a)(2) of this section.

(B) (i) Volume cap that has been allocated prior to the end of the calendar year to another issuer by the Arkansas Development Finance Authority but as to which no bonds have been issued may be carried forward only upon the approval of the president.

(ii) The issuer seeking to carry forward an allocated volume cap must request the written permission of the president.

(iii) The president may require the issuer to submit such information as he or she deems necessary to determine if approval of the request should be granted.

(iv) If the president approves the carryforward request, permission to carry forward the volume cap shall be evidenced by a letter from the president, and the issuer shall carry forward the volume cap in the manner described in subdivision (a)(2) of this section.

(v) If the president does not approve the carryforward request, the allocation shall be deemed to have expired as of the end of the calendar year, and the volume cap related to the expired allocation may be allocated by the president as set forth in subdivision (a)(1)(A) of this section.

(2) (A) In order to carry forward volume cap allocated pursuant to subdivision (a)(1)(A) or subdivision (a)(1)(B) of this section, the issuer, whether such issuer is the authority or another issuer, must make a valid carryforward election statement under the provisions of federal tax law.

(B) The carryforward election statement must set forth the information required and must be filed at the place, in the manner, and by the date required for timely filing of a carryforward election statement under federal tax law as set forth in any federal statute, or in any regulation or published notice or ruling of the Internal Revenue Service.

(3) A copy of any federal carryforward election statement shall be filed with the president at the same time it is filed with the Internal Revenue Service.

(b) Carryforwards elected with respect to any purpose shall be used in order of the calendar years in which they arose. Carryforward purposes shall be those permitted by section 146(f)(5) of the Internal Revenue Code of 1986.

(c) (1) Carryforwards previously elected with respect to any purpose pursuant to the provisions of Section 4 of the Proclamation of the Governor dated November 30, 1986, for the calendar year ending December 31, 1986, are ratified and confirmed.

(2) Carryforwards elected prior to January 2, 2007, with respect to any purpose pursuant to the provisions of the law then in effect are ratified and confirmed.



§ 15-5-607 - Records of filings.

(a) The Arkansas Development Finance Authority shall maintain continuous cumulative records of the filings made under this subchapter.

(b) For such a purpose, the filings under this subchapter shall be dated and numbered by the President of the Arkansas Development Finance Authority in the order made.

(c) The president shall attempt to accept filings in the order in which completed applications are received.



§ 15-5-608 - Acceptable forms.

Filings made under this subchapter and notice of issuance of bonds given under this subchapter and carryforward elections shall be substantially in the forms established by the Arkansas Development Finance Authority.



§ 15-5-609 - Filing fee.

The Arkansas Development Finance Authority may charge each issuer of affected bonds a filing fee for establishing its compliance with the Internal Revenue Code of 1986 by appropriate resolution of the authority and may modify its filing fee from time to time by subsequent resolution of the authority.



§ 15-5-610 - Allocation of 2008 Housing Act Volume Cap.

(a) The 2008 Housing Act Volume Cap shall be allocated one hundred percent (100%) to the Arkansas Development Finance Authority to finance qualified housing issues.

(b) The authority may carry forward the 2008 Housing Act Volume Cap as provided in Section 146(f)(6) of the Internal Revenue Code of 1986, as in effect on January 1, 2009.

(c) The authority, by resolution of its board of directors, may assign any portion of the 2008 Housing Act Volume Cap to one (1) or more other bond issuers in the state for the purpose of financing qualified housing issues.






Subchapter 7 - -- Arkansas Development Finance Authority Small Business Act of 1989

§ 15-5-701 - Title.

This subchapter may be referred to and cited as the "Arkansas Development Finance Authority Small Business Act of 1989".



§ 15-5-702 - Legislative findings and declaration of public necessity.

(a) The General Assembly finds:

(1) That there exists severe economic instability in traditional national and international markets for goods and services produced by the citizens of the State of Arkansas. This instability has caused serious economic distress among the citizens of the state and is manifest in the increasing number of business failures and bankruptcies, both personal and corporate, and the extraordinarily high levels of unemployment. The continued existence of these conditions is inimical to the public health, welfare, safety, morals, and economic security of the citizens and inhabitants of the state;

(2) That the economic well-being of the citizens of the State of Arkansas will be enhanced by providing affordable financing to small business enterprises in Arkansas;

(3) That there exists a need to leverage private capital, to import capital into Arkansas, and to expand the permanent presence of investment talent in Arkansas;

(4) That the state needs to forge strong coinvestment relationships with regional and national investors that best address market inefficiencies in Arkansas; and

(5) There exists a need to attract venture capital pools, companies, or partnerships and to expand the range and variety of capital products available through these entities to Arkansas small businesses.

(b) For these reasons, the General Assembly finds that there exists in the state an immediate and urgent need to provide the means and methods for providing financing and enhancing and supporting the credit of that financing to:

(1) Promote and develop the expansion of existing and the establishment of new small business enterprises for the purpose of further alleviating unemployment within the state and for providing additional employment;

(2) Promote and target the resources of the state by leveraging available loan funds through participation with local financial institutions in Arkansas and with agencies of the United States Government;

(3) Promote and target resources of the state to further the development of export trade of Arkansas products for the purpose of the economic development of the state and for providing additional employment therefrom; and

(4) Target resources of the state toward the development and expansion, especially in rural areas, of technology-oriented small business enterprises, minority-owned small business enterprises, and agriculture-related small business enterprises.

(c) It is declared to be the public policy and responsibility of this state to promote the health, welfare, safety, morals, and economic security of its inhabitants through the retention of existing employment and alleviation of unemployment in all phases of agricultural business and industrial enterprises.

(d) The General Assembly finds that the public policies and responsibilities of the state as set forth in this section cannot be fully attained without the use of public financing and that the public financing can best be provided by the creation of a Small Business Revolving Loan Fund.

(e) It is the purpose of this subchapter to establish programs under which the State of Arkansas, through the Arkansas Development Finance Authority, will provide fiscal resources to assist small business capital development and to assist Arkansas financial institutions to overcome obstacles and constraints in meeting the full range of economically sound financing needs of Arkansas small businesses.



§ 15-5-703 - Definitions.

As used in this subchapter:

(1) "Agencies of the United States Government" means federal agencies empowered to make direct loans and provide guaranties backed by the United States Government;

(2) "Amortization payments" means periodic, i.e., monthly, semiannual, annual, etc., payment of interest on and installments of principal of loans guaranteed by the Small Business Revolving Loan Fund;

(3) "Arkansas Development Finance Authority guaranty" means:

(A) A special obligation of the Small Business Revolving Loan Fund; or

(B) A special obligation of the Bond Guaranty Reserve Account as defined in § 15-5-403(8);

(4) "Arkansas Development Finance Authority guaranty premium payment" means a premium payment or payments made to the Bond Guaranty Reserve Account by borrowers receiving guaranties;

(5) "Arkansas Development Finance Authority loans" means direct loans from the Small Business Revolving Loan Fund or from direct loans made by the authority in accordance with provisions of the Arkansas Development Finance Authority Act, §§ 15-5-101--15-5-106, 15-5-201--15-5-211, 15-5-213, and 15-5-301--15-5-316;

(6) "Authority" means the Arkansas Development Finance Authority;

(7) "Board" means the Board of Directors of the Arkansas Development Finance Authority;

(8) "Direct fund" means the total dollar amount of cash funds of the authority dedicated and made available by the board for qualified investments to invest exclusively in Arkansas small businesses, preferably as a coinvestor with other professional venture investors;

(9) "Local financial institutions" means state and local agencies, banks, Arkansas savings and loans, Arkansas development finance corporations, and Arkansas certified development corporations;

(10) "Project" means the project for which proceeds of authority loans are utilized;

(11) "Qualified investment" means an investment, in whatever form, in the capital structure of a small business through the direct fund or through cooperation with other investment entities;

(12) "Small business" means business enterprises with fewer than fifty (50) employees and less than one million dollars ($1,000,000) in gross sales or receipts;

(13) (A) "Small business" means business enterprises with fewer than five hundred (500) employees and less than eighty million dollars ($80,000,000) in gross sales or receipts.

(B) This definition is subject to change by standards and regulations promulgated by the authority;

(14) "Small business investment company" means an entity which is qualified as such under the provisions of section 301 of the Small Business Investment Act of 1958, 15 U.S.C. § 681, and the regulations promulgated thereunder;

(15) "Small Business Loan Committee" means a committee comprised of authority staff members or board members, or both, appointed by the Chair of the Board of Directors of the Arkansas Development Finance Authority and approved by a majority vote of the Board of Directors of the Arkansas Development Finance Authority. The committee is to comply with standards and requirements set by the board in carrying out its function;

(16) "Small-business person" means:

(A) An individual, firm, or corporation, whether for profit or nonprofit, charged with developing the project; or

(B) An individual, firm, partnership, limited liability company, corporation, or any other business entity in any form which owns and operates a small business;

(17) "Small Business Revolving Loan Fund" means the fund created under this subchapter for the purpose of making direct loans and meeting amortization payments of loans guaranteed by the Small Business Revolving Loan Fund;

(18) "Specialized small business investment company" means an entity which is qualified as such under the provisions of section 301(d) of the Small Business Investment Act of 1958, 15 U.S.C. § 681(d) [repealed], and the regulations promulgated thereunder;

(19) "State" means the State of Arkansas; and

(20) "Title IX revolving loan funds" means revolving loan funds operated by regional planning and development districts and authorized by Title IX of the Public Works and Economic Development Act of 1965.



§ 15-5-704 - Duty of authority.

The Arkansas Development Finance Authority, in addition to all the duties and functions defined in the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316, is empowered to approve or deny by majority vote of the Board of Directors of the Arkansas Development Finance Authority the applications for direct loans and guaranties of obligations and qualified investments, except that, at the discretion of the board, approvals for loans up to any limit the board shall specify may be approved by the Small Business Loan Committee. The committee shall report all such actions taken at the next meeting of the board.



§ 15-5-705 - Funding or guarantee of loans -- Conditions.

(a) Loans may be guaranteed when:

(1) The Arkansas Development Finance Authority deems the utilization of a loan guaranty in the best interest of the economic development of the State of Arkansas;

(2) The amount in the Small Business Revolving Loan Fund, excluding the unpaid portion of any direct loan made from the fund in accordance with subsection (b) of this section, is sufficient to pay current calendar debt service requirements on all guaranteed loans currently outstanding plus the loan to be guaranteed;

(3) The small-business person is found to be financially responsible and demonstrates that sufficient income may reasonably be expected to be available to pay as they come due the amortization payments of the loan and all normal operating expenses of the business; and

(4) (A) A financial institution agrees to participate in the financing package necessary to accomplish the project.

(B) Participation may range from ten percent (10%) to fifty percent (50%) depending upon the project and the requirement for funding.

(b) A direct loan may be made by the authority from the fund when:

(1) The authority deems the making of a direct loan to be in the best interest of the economic development of the State of Arkansas;

(2) The small-business person is found to be financially responsible and demonstrates that sufficient income may be reasonably expected to be available to pay as they come due the amortization payments on the loan and the normal operating expenses of the business; and

(3) The assets remaining in the fund, excluding the unpaid portion of any direct loan held by the fund, shall not be reduced by the making of the loan to an amount less than is required by subdivision (a)(2) of this section for all then-outstanding guaranteed loans.

(c) In all events, the authority shall not make direct loans to small business persons which, in the aggregate, exceed at any one (1) time thirty percent (30%) of the total assets, including the unpaid portion of all direct loans made from the fund, of the fund.



§ 15-5-706 - Evaluation of small-business persons.

(a) The Arkansas Development Finance Authority shall promulgate standards and regulations for the evaluation of the financial condition and business history of the small-business person and may require the attachment to each application for a loan or guaranty or qualified investment under this subchapter of a financial report and evaluation by an independent certified public accountant firm in addition to such examination and evaluation as the authority may make in determining whether the small-business person meets prescribed minimum standards and qualifications before entering into any guaranty under this subchapter.

(b) The authority shall also be empowered to promulgate rules and regulations for the handling of disbursements from and payments to the Small Business Revolving Loan Fund and the direct fund and for the management and implementation of programs provided in this subchapter, specifically including the establishment of amounts to be made available for small businesses in rural areas.



§ 15-5-707 - Small Business Revolving Loan Fund -- Investment of funds.

(a) (1) The Arkansas Development Finance Authority is authorized to establish a Bond Guaranty Reserve Account, sometimes referred to in this subchapter as the "account", in an Arkansas financial institution or institutions that are members of the Federal Deposit Insurance Corporation.

(2) The account shall be in the name of the authority, and the amount thereof in excess of that insured by the Federal Deposit Insurance Corporation must be secured by, and the authority is authorized to invest account funds in:

(A) Direct obligations of or obligations which are guaranteed by the United States;

(B) Obligations, debentures, notes, or other evidences of indebtedness issued or guaranteed by any of the following:

(i) Bank for Cooperatives;

(ii) Export-Import Bank of the United States;

(iii) Farmers Home Administration;

(iv) Federal Financing Bank;

(v) Federal Home Loan Bank System;

(vi) Federal Home Loan Mortgage Corporation;

(vii) Federal Housing Administration;

(viii) Federal Intermediate Credit Bank;

(ix) Federal Land Bank;

(x) Federal National Mortgage Association; or

(xi) Government National Mortgage Association;

(C) Repurchase agreements with financial institutions acting as principal or agent for securities described in subdivisions (a)(1) and (2) of this section, if the securities are delivered to the authority or trustee on its behalf;

(D) Obligations issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States or temporary notes, preliminary loan notes, or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States;

(E) Certificates of deposit or time deposits or similar banking arrangements with a bank or banks insured by the Federal Deposit Insurance Corporation; and

(F) Investment agreements, capital notes, or banking arrangements with financial institutions or holding companies thereof approved by the Board of Directors of the Arkansas Development Finance Authority, and to provide for the sale of any such investment and for the reinvestment of the proceeds thereof.

(b) (1) All moneys received by the authority under and pursuant to the provisions of this subchapter shall be deposited as and when received in the Small Business Revolving Loan Fund.

(2) It is the intent of this subchapter that idle funds in the fund shall be invested as provided in this section, in order that maximum interest return may be received by the fund.

(c) All moneys now or hereafter deposited in or paid to the authority for deposit in the fund are specifically declared to be cash funds, received from sources other than taxes, restricted in their use and shall not be deposited in the State Treasury but shall be deposited in one (1) or more banks as set forth in subsection (a) of this section.



§ 15-5-708 - Applications -- Supporting documents.

Each small-business person requesting a loan or guaranty or qualified investment under this subchapter shall submit to the Arkansas Development Finance Authority an application, supporting documents, and instruments as may be required by the rules and regulations promulgated by the authority pursuant to this subchapter and approved by a majority vote of the Board of Directors of the Arkansas Development Finance Authority.



§ 15-5-709 - Applications -- Review -- Confidentiality and public disclosure -- Notice.

(a) All applications filed with the Arkansas Development Finance Authority under the provisions of this subchapter shall first be reviewed by the appropriate designated staff officials of the authority or by a committee consisting of members of the authority for preliminary review and recommendation prior to being submitted for consideration by the authority.

(b) All applications submitted to the authority and all supporting documents, instruments, proposed contracts, estimated costs, or other evidence submitted therewith shall be confidential and shall not be open to public review except as provided in this section, and all staff meetings or meetings of the review committee of members of the authority established for the purpose of giving preliminary review of such applications shall be confidential and shall not be open to the public.

(c) Upon conclusion of the preliminary review of each request under this subchapter, if the request is submitted to the authority with a recommendation that it be approved, the application and all supporting documents, including the findings and the recommendations resulting from the staff or review committee thereof, shall be an open public record available for inspection during all regular business hours.

(d) In the event that an application from a small-business person under this subchapter is not recommended for approval by the authority under this subchapter, that application and all supporting documents, including all findings and recommendations in regard thereto by the staff or review committee, shall continue to be confidential and not open to public inspection.

(e) (1) The small-business person shall be notified in writing of any staff or review committee determination that the application is not being submitted to the authority with a recommendation that it be approved.

(2) The notice shall advise the small-business person that the application will be kept confidential unless within thirty (30) days from the date of receipt of the written notice the small-business person files a petition with the authority requesting that the authority hold a hearing in regard to the application. In that event, the application and all supporting documents shall become public information available for public inspection.

(f) The membership of a review committee, when acting in that capacity, shall never be considered to constitute a quorum of the authority for the purpose of approving an application for guaranty under this subchapter.



§ 15-5-710 - Liability of authority's members and staff.

No provision of §§ 15-5-708 and 15-5-709 shall be interpreted to create any private right against any member of the Arkansas Development Finance Authority or any member of the staff thereof.



§ 15-5-711 - Grants to fund.

The Arkansas Development Finance Authority is authorized to accept grants to its Small Business Revolving Loan Fund from any state or federal agencies, municipalities, corporations, foundations, individual donees, or authorities.



§ 15-5-712 - Power to make grants and loans.

The Arkansas Development Finance Authority is authorized to make grants, direct loans, or loan guaranties to new or existing Title IX revolving loan funds, small business investment companies, or specialized small business investment companies.



§ 15-5-713 - Funding of qualified investments.

(a) (1) The Arkansas Development Finance Authority is authorized to make, from cash funds held by the authority for such a purpose, qualified investments upon such terms and conditions and for such periods of time as shall be recommended by the President of the Arkansas Development Finance Authority and approved by the Board of Directors of the Arkansas Development Finance Authority.

(2) Before approving a qualified investment, the board shall determine that the making of the qualified investment furthers the purposes of this subchapter as included in § 15-5-702 and is in the best interest of the state.

(b) The authority shall not make qualified investments in any one (1) small business, in the aggregate, exceeding five hundred thousand dollars ($500,000) or ten percent (10%) of the direct fund, whichever is smaller.






Subchapter 8 - -- Rural and Agricultural Development

§ 15-5-801 - Rural development generally.

The Arkansas Development Finance Authority shall act as coordinator with other state agencies in forming advisory teams to work with communities in the development of business, industry, and agriculture in the rural areas of the state.



§ 15-5-802 - Division of Agriculture Development.

There is created a Division of Agriculture Development within the Arkansas Development Finance Authority. The division will be staffed with adequate personnel to carry out its duties as itemized and described in this subchapter and in the authority's appropriations legislation.



§ 15-5-803 - Duties of division.

The functions of the Division of Agriculture Development of the Arkansas Development Finance Authority shall include to:

(1) Monitor and advise the Governor and the Arkansas Development Finance Authority on federal and state legislative issues affecting agriculture;

(2) Serve as an ombudsman for the agricultural community;

(3) Identify job creation opportunities in the agriculture business;

(4) Assist in domestic and international marketing of agricultural products;

(5) Identify new agricultural business enterprises as well as assist in implementing an agriculture awareness program in this state;

(6) Identify problems in the agricultural sector and develop necessary policies and programs to address the problems; and

(7) Perform such other duties as prescribed by the Governor and the Chair of the Board of Directors of the Arkansas Development Finance Authority.



§ 15-5-804 - Advisory capacity of division.

The Division of Agriculture Development of the Arkansas Development Finance Authority is mandated to serve in an advisory capacity to the development finance functions of the Arkansas Development Finance Authority as they may relate to the development of agricultural business enterprises.



§ 15-5-805 - Catfish Industry Development Program.

(a) (1) There is created a Catfish Industry Development Program within the Arkansas Development Finance Authority.

(2) The program's office will be staffed with adequate personnel to carry out its functions as itemized and described in this section and in the appropriation legislation of the Arkansas Development Finance Authority.

(b) The functions of the program shall include:

(1) Monitoring and advising the Governor and the authority on federal and state legislative issues affecting the catfish industry;

(2) Identifying job-creation opportunities in the catfish industry;

(3) Identifying new catfish industry enterprises as well as assisting in implementing a catfish industry awareness program in this state;

(4) Identifying problems in the catfish industry and developing necessary policies and programs to address the problems;

(5) Developing financing programs to provide funds for new and existing catfish-industry enterprises; and

(6) Performing such other duties as prescribed by the Governor and the Chair of the Board of Directors of the Arkansas Development Finance Authority.






Subchapter 9 - -- Construction Assistance Revolving Loans

§ 15-5-901 - Fund -- Establishment -- Uses -- Accounts.

(a) (1) (A) There is established on the books of the Arkansas Natural Resources Commission a special restricted fund to be known as the "Construction Assistance Revolving Loan Fund".

(B) The fund shall be maintained in perpetuity and administered by the commission for the purposes stated in this subchapter.

(2) Grants from the federal government or its agencies allotted to the state for capitalization of the fund, state matching grants when required, proceeds of bonds issued by the commission or the Arkansas Development Finance Authority for capitalization of the fund, principal, interest, and premiums on loans provided, and bonds, notes, and other evidences of indebtedness purchased with moneys in the fund shall be deposited into the fund.

(3) The commission may deposit loans made to and bonds, notes, and other evidences of indebtedness issued by local governmental entities and other owners of environmental projects to finance or refinance the planning, design, acquisition, construction, expansion, equipping, rehabilitation, or consolidation of wastewater systems, water systems, solid and hazardous waste facilities, recycling facilities, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental projects or parts of environmental projects in the fund.

(b) Moneys in the fund shall be expended in a manner consistent with the terms and conditions of applicable federal and state capitalization grants and may be used:

(1) To provide loans for the planning, design, acquisition, construction, expansion, equipping, rehabilitation, consolidation, or refinancing of wastewater systems, water systems, solid and hazardous waste facilities, recycling facilities, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental projects or parts of environmental projects;

(2) Subject to the provisions of subsection (c) of this section and subject to the approval of the commission, to secure the payment of the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority, if proceeds of the bonds are deposited into the Construction Assistance Revolving Loan Fund Account;

(3) To purchase bonds, notes, or other evidences of indebtedness issued by local governmental entities to finance or refinance the planning, design, acquisition, construction, expansion, equipping, rehabilitation, or consolidation of wastewater systems, water systems, solid and hazardous waste facilities, recycling facilities, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental projects or parts of environmental projects;

(4) To fund other wastewater system programs, water system programs, solid and hazardous waste facilities programs, recycling programs, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental programs that the federal or state government may allow in the future;

(5) To fund the administrative expenses of the commission relating to the responsibilities and requirements of this subchapter and the federal environmental acts as defined in § 15-5-909;

(6) To provide for any other expenditures consistent with applicable federal and state law;

(7) To provide loans to prospective and actual purchasers of abandoned industrial, commercial, or agricultural sites for assessments, investigations, and remedial actions pursuant to § 8-7-1101;

(8) To pay the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority, if proceeds of the bonds are deposited in the Construction Assistance Revolving Loan Fund Account;

(9) To make grants or loans to the Safe Drinking Water Fund established by § 15-22-1102 in amounts approved by the commission, consistent with applicable federal law;

(10) Subject to the provisions of subsection (c) of this section and subject to the approval of the commission, to secure the payment of the principal of and premium, if any, and interest on bonds issued by the commission or the authority, if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account established by § 15-22-1102, consistent with applicable federal law;

(11) Subject to subsection (c) of this section and the approval of the commission, to pay the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority, if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account established by § 15-22-1102, consistent with applicable federal law; or

(12) (A) To make grants for the planning, design, acquisition, construction, expansion, equipping, rehabilitation, or consolidation of wastewater systems, water systems, solid and hazardous waste facilities, recycling facilities, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental projects or parts of environmental projects.

(B) However, grants shall be made only from moneys in the fund provided by the federal government under the Clean Water Act to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants or any combination of forgiveness of principal, negative interest loans, or grants.

(c) (1) There is established a separate account within the fund, designated the "State Grants Account", into which moneys appropriated by the state for deposit into the fund shall be deposited.

(2) (A) Moneys in the State Grants Account may be expended for the same purposes as other moneys in the fund.

(B) However, moneys in the State Grants Account shall never be pledged to the payment of or as security for any bonds issued by the commission or the authority.

(d) (1) There is established a separate account within the fund, designated the "Remedial Action Account", into which moneys identified in § 8-7-504(c) and any other moneys as designated by the Director of the Arkansas Department of Environmental Quality shall be deposited.

(2) Moneys in the Remedial Action Account may be expended as authorized in § 8-7-1101 and for the same purposes as other moneys in the fund.

(e) (1) There is established a separate account within the fund, designated the "Construction Assistance Administrative Account", into which shall be deposited:

(A) Moneys provided by the federal government under the federal environmental acts for the purpose of administering programs funded by the federal environmental acts; and

(B) Fees under § 15-5-904.

(2) Moneys in the Construction Assistance Administrative Account may be expended by the commission for administrative costs of programs funded by the federal environmental acts.

(3) Moneys in the Construction Assistance Administrative Account shall never be pledged to the payment of or as security for any bonds issued by the authority or the commission.

(f) (1) There is established a separate account within the fund, designated the "Construction Assistance Revolving Loan Fund Account", into which shall be deposited moneys provided by:

(A) The federal government under the federal environmental acts;

(B) Proceeds of bonds issued by the commission or the authority; and

(C) Other amounts, excluding state appropriations, received under § 15-5-903 for the purpose of providing financial assistance to local governmental entities and other owners of environmental projects in connection with the planning, design, acquisition, construction, expansion, equipping, or rehabilitation of wastewater systems , water systems, solid and hazardous waste facilities, recycling facilities, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental projects or parts of environmental projects.

(2) Moneys in the Construction Assistance Revolving Loan Fund Account may also be expended for the purposes set forth in subdivisions (b)(1)-(5) and (b)(7)-(12) of this section.

(g) The commission may establish and maintain additional accounts within the fund or subaccounts within the accounts established by this section.

(h) The commission shall maintain the fund at the authority or at one (1) or more financial institutions within or without the state.



§ 15-5-902 - Fund -- Administration.

(a) (1) The Construction Assistance Revolving Loan Fund shall be administered by the Arkansas Natural Resources Commission.

(2) The commission may establish procedures and adopt rules required to administer the fund and programs financed, in whole or in part, with moneys in the fund in accordance with federal or state law providing for:

(A) Wastewater systems, water systems, solid and hazardous waste facilities, recycling facilities, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental projects; and

(B) Assessments, investigations, and remedial actions with respect to abandoned industrial, commercial, or agricultural sites, including without limitation the federal environmental acts.

(b) The commission may enter into contracts and other agreements in connection with the operation of the fund, including without limitation contracts and agreements with federal agencies, local governmental entities, the Arkansas Development Finance Authority, the Arkansas Department of Environmental Quality, and other persons to the extent necessary or convenient for the implementation of the fund and programs financed, in whole or in part, with moneys in the fund.

(c) The commission shall maintain full authority for the operation of the fund in accordance with applicable federal and state law, including withdrawals necessary to achieve the intended purposes of the fund.

(d) To the extent that moneys provided by the federal government under the federal environmental acts and nonappropriated state matches do not designate the account into which the moneys shall be deposited, the moneys shall be deposited into the accounts within the fund designated by the commission.

(e) The commission shall execute capitalization grant agreements on behalf of the state in order to obtain funds under the Clean Water Act.



§ 15-5-903 - Fund -- Grants -- Deposits -- Cash funds.

(a) The Arkansas Natural Resources Commission and the Arkansas Development Finance Authority as agent for the commission are authorized to accept grants for the use of the Construction Assistance Revolving Loan Fund from any state or federal agencies, municipalities, corporations, foundations, individual donors, or authorities, specifically including without limitation appropriations from the State Treasury as heretofore or hereafter provided.

(b) All moneys received by the commission or the authority under and pursuant to the provisions of this subchapter shall be deposited as and when received in the fund except as otherwise specifically provided by federal or state law.

(c) (1) Except for moneys hereafter deposited in or paid to the commission or the authority for deposit in the State Grants Account, all moneys now or hereafter received for, deposited in, or paid to the commission or the authority for deposit in the fund are specifically declared to be cash funds restricted in their use and which shall not be deposited in the State Treasury or deemed to be a part of the State Treasury for the purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provisions but shall be held and applied by the commission or the authority as agent for the commission solely for the uses set forth in this subchapter.

(2) Interest and other moneys received from the investment of moneys, the purchase of bonds, notes, or other evidences of indebtedness issued by local governmental entities, or the making of loans with moneys in the fund, including in each case moneys in the State Grants Account, are declared to be cash funds restricted in their use and shall not be deposited in the State Treasury but shall be held and applied by the commission or the authority solely for the uses set forth in this subchapter.



§ 15-5-904 - Fees for technical and administrative services.

(a) (1) The Arkansas Natural Resources Commission may establish and collect fees for its technical and administrative services in connection with the planning, design, acquisition, construction, expansion, equipping, or rehabilitation of wastewater systems, water systems, solid and hazardous waste facilities, recycling facilities, nonpoint source management facilities, wetlands conservation and management facilities, and other environmental projects or parts of environmental projects and in connection with assessments, investigations, and remedial actions with respect to abandoned industrial, commercial, or agricultural sites, financed in whole or in part with moneys in the Construction Assistance Revolving Loan Fund.

(2) The authority granted in this section shall be supplemental to the authority granted to the commission under other laws to establish and collect fees for its services.

(b) The fees shall be payable in any one (1) or more of the following methods:

(1) From proceeds of loans, bonds, notes, or other evidences of indebtedness of a local governmental entity or other owner of an environmental project purchased from moneys in the fund;

(2) From proceeds of bonds issued by the commission or the Arkansas Development Finance Authority in connection with the fund; or

(3) From periodic payments due on the loans, bonds , notes, or other evidences of indebtedness of a local governmental entity or other owner of an environmental project purchased with moneys in the fund.

(c) If requested by the commission, the authority will collect the fees from the local governmental entities or other environmental project owners receiving financial assistance from the Construction Assistance Revolving Loan Fund and deposit the fees into the Construction Assistance Administrative Account within five (5) days after each periodic payment is made.



§ 15-5-905 - Federal grants deposited into fund.

(a) The Arkansas Natural Resources Commission and the Arkansas Development Finance Authority may accept moneys for deposit into the Construction Assistance Revolving Loan Fund from allocations from the Treasurer of State under this section.

(b) Notwithstanding the provisions of §§ 19-6-108 and 19-6-601, grants received by the Treasurer of State from the federal government for deposit into the Construction Assistance Revolving Loan Fund are declared to be cash funds restricted in their use and dedicated and are to be used solely as authorized in this subchapter.



§ 15-5-906 - Security for bonds.

(a) The Arkansas Natural Resources Commission and, with the approval of the commission, the Arkansas Development Finance Authority may use the moneys in the Construction Assistance Revolving Loan Fund, excluding the State Grants Account, and use the assets acquired with moneys in the fund to secure the payment of the principal of and premium, if any, and interest on bonds issued by the commission or the authority if the proceeds of the bonds are deposited into the Construction Assistance Revolving Loan Fund Account and pay the principal of and premium, if any, and interest on and pay costs incurred in connection with bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Construction Assistance Revolving Loan Fund Account.

(b) Subject to § 15-5-901(c), the commission and, with the approval of the commission, the authority may pledge the Construction Assistance Revolving Loan Fund Account, excluding the State Grants Account, and pledge the assets acquired with moneys in the Construction Assistance Revolving Loan Fund Account to secure the payment of the principal of and premium, if any, and interest on bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account established by § 15-22-1102, consistent with applicable federal law and pay the principal of and premium, if any, and interest on and costs incurred in connection with bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account established by § 15-22-1102, consistent with applicable federal law.

(c) Nothing in subsections (a) and (b) of this section shall be deemed to adversely affect pledges made by the authority to secure the payment of the principal of and premium, if any, and interest on bonds issued by the authority before July 1, 2003, so long as the bonds are outstanding.

(d) All accounts within the fund or subaccounts within the accounts established in § 15-5-901 pledged to secure the payment of the principal of and premium, if any, and interest on bonds issued by the authority before July 1, 2003, shall be maintained at the authority so long as the bonds are outstanding.



§ 15-5-907 - Substitution of loans -- Forgiveness of principal.

(a) The Arkansas Natural Resources Commission may remove any loan, bond, note, or other evidence of indebtedness purchased with moneys in the Construction Assistance Revolving Loan Fund Account from the account and substitute another loan, bond, note, or other evidence of indebtedness not then in default as to payment of any installment of principal, interest, or financing fee and having an equal or greater outstanding principal balance, made by the commission for a purpose authorized by this subchapter.

(b) The commission may forgive principal of loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the Construction Assistance Revolving Loan Fund, provided that principal may be forgiven only for loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the fund provided by the federal government under the Clean Water Act for the purpose of providing additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants or any combination of principal, negative interest loans, or grants.



§ 15-5-908 - Withholding general revenue turnback.

(a) Should any city, town, county, or political subdivision receiving general revenue turnback funds, as defined in the Revenue Stabilization Law, § 19-5-101 et seq., fail, neglect, or refuse to pay any installment of principal, interest, or financing fee for a period of more than ninety (90) calendar days past the due date in accordance with the written instrument for the repayment of its bonds, notes, or other evidences of indebtedness purchased with moneys in the Construction Assistance Revolving Loan Fund Account, the Arkansas Natural Resources Commission, after notification to the city, town, county, or political subdivision, may certify to the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the name of the city, town, county, or political subdivision, the amount of deficiencies ninety (90) days or more past due.

(b) Upon certification, the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State are directed to withhold from the city's, town's, county's, or other political subdivision's share of general revenue turnback, as the share is defined in the Revenue Stabilization Law, § 19-5-101 et seq., the amount certified as due and to transfer the amount to the Construction Assistance Revolving Loan Fund Account and the Construction Assistance Administrative Account as follows:

(1) Amounts withheld as fees shall be transferred to the Construction Assistance Administrative Account; and

(2) Amounts withheld as principal and interest shall be transferred to the Construction Assistance Revolving Loan Fund Account.



§ 15-5-909 - Definitions.

As used in this subchapter:

(1) "Administrative account" means the Construction Assistance Administrative Account established by this subchapter within the Construction Assistance Revolving Loan Fund;

(2) "Authority" means the Arkansas Development Finance Authority or any successor agency or commission of the state;

(3) "Clean Water Act" means the Federal Water Pollution Control Act of 1972, as amended by the federal Water Quality Act of 1987;

(4) "Commission" means the Arkansas Natural Resources Commission or a successor agency or commission of the state;

(5) "Department" means the Arkansas Department of Environmental Quality or a successor agency of the state;

(6) "Federal environmental acts" means the Clean Water Act, the Safe Drinking Water Act, the Resource Conservation and Recovery Act, the Clean Air Act, and the Comprehensive Environmental Response, Compensation, and Liability Act;

(7) "Fund" means the Construction Assistance Revolving Loan Fund established by this subchapter;

(8) "Owner" means the owner or prospective owner of an environmental project, excluding any federal agencies;

(9) "Revolving loan account" means the Construction Assistance Revolving Loan Fund Account established by this subchapter within the fund;

(10) "State" means the State of Arkansas; and

(11) "State Grants Account" means the State Grants Account established by this subchapter within the fund.



§ 15-5-910 - Interest rates on loans.

(a) The loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the Construction Assistance State Revolving Loan Fund shall bear interest at rates of interest, including without limitation negative rates of interest, established by the Arkansas Natural Resources Commission.

(b) However, the commission may establish negative rates of interest only for loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the fund provided by the federal government under the Clean Water Act for the purpose of providing additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants or any combination of principal, negative interest loans, or grants.

(c) Notwithstanding any other provision of law, loans, bonds, notes, and other evidences of indebtedness issued by owners may bear interest at a negative rate if they are purchased with moneys in the Construction Assistance State Revolving Loan Fund.






Subchapter 10 - -- Water Resources and Waste Disposal Revolving Loan Fund



Subchapter 11 - -- Arkansas Capital Access Program for Small Business Act of 1993

§ 15-5-1101 - Title.

This subchapter may be referred to and cited as the "Arkansas Capital Access Program for Small Business Act of 1993".



§ 15-5-1102 - Legislative findings and declaration of public necessity.

(a) The General Assembly finds:

(1) There is a persistent shortage of capital available to small businesses in Arkansas, and there exists an immediate and urgent need to provide the means and methods for providing financing to:

(A) Improve the viability of small businesses in the state by stabilizing and increasing employment in small businesses;

(B) Foster an environment that promotes the establishment of new small businesses which reduce the state's unemployment rate by hiring new employees; and

(C) Complement Arkansas financial institutions to better serve their customers in ways which contribute to a strengthened and diversified Arkansas economy, and which does not compete with Arkansas financial institutions;

(2) Small businesses make important contributions to economic growth and vitality in this state;

(3) Small businesses comprise approximately eighty-five percent (85%) of the business entities in this state;

(4) Small businesses provide approximately ninety-eight percent (98%) of the private sector employment in this state;

(5) All national economic indicators establish that the greatest source of future new employment is in the small business sector of the economy;

(6) Many private sector financial institutions in Arkansas are limited in their ability to provide financing to small but rapidly growing businesses; and

(7) There exists a need to leverage private sector investment in entrepreneurial activity and in economic development finance, therefore, state assistance for development finance should reflect a leveraging investment strategy.

(b) It is the purpose of this subchapter to establish a capital access program under which the State of Arkansas through the Arkansas Development Finance Authority will provide public fiscal resources to assist Arkansas financial institutions to overcome obstacles and constraints in meeting the full range of economically sound financing needs of Arkansas small businesses.



§ 15-5-1103 - Definitions.

As used in this subchapter:

(1) "Authority" means the Arkansas Development Finance Authority;

(2) "Financial institution" means all banks, savings and loan associations, corporations organized pursuant to either the Arkansas Development Finance Corporation Act, § 15-4-901 et seq., or the County and Regional Industrial Development Company Act, § 15-4-1201 et seq., and any other lending institutions approved by the board;

(3) "Loss reserve account" means an account in any financial institution which is established and maintained by the authority for the benefit of a financial institution participating in the program;

(4) "Program" means the Arkansas Capital Access Program for Small Business;

(5) "Qualified business" means any person conducting business for profit or not-for-profit who is authorized to conduct business in the State of Arkansas;

(6) "Qualified loan" means a loan or portion of a loan made by a financial institution to a qualified business for any business activity that has its primary economic effect in Arkansas; and

(7) "State" means the State of Arkansas.



§ 15-5-1104 - Contracts with financial institutions for capital access -- Contents of contract.

(a) The Arkansas Development Finance Authority may contract with any financial institution for the purpose of allowing the financial institution to participate in the Arkansas Capital Access Program for Small Business.

(b) A contract between the authority and a financial institution under this section shall provide:

(1) For the creation of a loss reserve account by the authority for the benefit of the financial institution;

(2) That the financial institution, a qualified business, and the authority will deposit moneys to the credit of the institution's loss reserve account when the financial institution makes a qualified loan to the qualified business;

(3) That the authority will pay moneys in the loss reserve account, not exceeding an amount equal to the total amount credited to the loss reserve account, to the financial institution to reimburse the institution for any financial loss incurred as a result of any qualified loan made under the program;

(4) That the liability of the authority to the financial institution under the contract is limited to the amount of money credited to the loss reserve account of the institution; and

(5) For such other terms as the authority may require.



§ 15-5-1105 - Capital Access Fund -- Use -- Investment earnings -- Administrative expenses.

(a) There is created within the Arkansas Development Finance Authority the "Capital Access Fund".

(b) (1) All moneys deposited into the fund are for the purpose of making payments to loan loss reserve accounts established under § 15-5-1106.

(2) All moneys available for deposit into the fund shall be restricted to only such cash funds available to the authority for the purposes provided in this subchapter.

(c) Moneys in the fund may be invested as provided in § 15-5-407.



§ 15-5-1106 - Loss reserve accounts -- Limitation on amount.

(a) The Arkansas Development Finance Authority shall establish a loss reserve account for each financial institution with which the authority makes a contract.

(b) The loss reserve account for a financial institution shall consist of moneys paid in fees by borrowers and the financial institution and moneys transferred to the account from the Capital Access Fund.

(c) The authority may establish and maintain loss reserve accounts with any financial institution under such policies as the authority may adopt.

(d) All moneys in a loss reserve account are the property of the authority.



§ 15-5-1107 - Enrollment of qualified loan in program -- Procedure -- Fee -- Transfers to loss reserve account.

(a) (1) When a financial institution participates in the Arkansas Capital Access Program for Small Business, if the financial institution decides to enroll a qualified loan under the program in order to obtain the protection against loss provided by its loss reserve account, the financial institution shall notify the Arkansas Development Finance Authority of the loan within ten (10) days after the loan is made.

(2) The notification shall be in writing on a form prescribed by the authority.

(b) (1) When making a qualified loan that will be enrolled under the program, the financial institution shall require the qualified business to which the loan is made to pay a fee of not less than one and one-half percent (1.5%) of the principal amount of the loan but not more than three and one-half percent (3.5%) of the principal amount.

(2) (A) The financial institution shall also pay a fee in an amount equal to the fee paid by the borrower.

(B) However, the financial institution may collect the amount of its fee from the qualified borrower.

(3) The financial institution shall deliver the fees collected under this subsection to the authority for deposit in the loss reserve account for the institution.

(c) When depositing fees collected under subsection (b) of this section to the credit of the loss reserve account for a financial institution, the authority shall transfer an amount that is not less than the total amount of the fees paid by the borrower and the financial institution from the Capital Access Fund to the loss reserve account for the institution.



§ 15-5-1108 - Claims for reimbursement of losses -- Amounts subject to reimbursement.

(a) The Arkansas Development Finance Authority shall establish procedures under which financial institutions participating in the Arkansas Capital Access Program for Small Business may submit claims for reimbursement for losses incurred as a result of qualified loan defaults.

(b) Costs for which a financial institution may be reimbursed from its loss reserve account include loan principal, accrued interest on the principal, actual and necessary costs of seeking recovery of the principal amount and interest thereon, and any other related costs.

(c) (1) A financial institution may seek reimbursement of loan losses prior to the liquidation of collateral from defaulted loans.

(2) The financial institution shall repay its loss reserve account for any moneys received as reimbursement under this section if the financial institution recovers moneys from the borrower or from the liquidation of collateral for the defaulted loan.



§ 15-5-1109 - Rules.

The Arkansas Development Finance Authority may adopt such rules as it considers necessary to carry out its duties, functions, and powers relating to the Arkansas Capital Access Program for Small Business.



§ 15-5-1110 - Financial report of Capital Access Fund.

(a) At least semiannually every calendar year, the Arkansas Development Finance Authority shall prepare a report conforming to generally accepted accounting principles that describes the financial condition of the Capital Access Fund and describes the results and economic impact of the Arkansas Capital Access Program for Small Business.

(b) The reports required under this section shall be submitted to the Governor and to the Legislative Council.






Subchapter 12 - -- Petroleum Storage Tank Trust Fund Bond Financing Act

§ 15-5-1201 - Title.

This subchapter may be known and may be cited as the "Petroleum Storage Tank Trust Fund Bond Financing Act".



§ 15-5-1202 - Purpose.

The purpose of this subchapter is to provide for the benefit of the public an additional method for financing remediation costs and costs of compensating tank owners or operators for third-party claims from the Petroleum Storage Tank Trust Fund. This financing program is made available on terms and conditions prescribed by this subchapter, and it is found and determined that this subchapter is in furtherance of a public purpose and that the duties imposed upon the Arkansas Development Finance Authority in this subchapter are in furtherance of the conservation of the environment and for the protection of the public health, welfare, and safety.



§ 15-5-1203 - Definitions.

As used in this subchapter:

(1) "Act" means the Arkansas Development Finance Authority Act, § 15-5-101 et seq.;

(2) "Authority" means the Arkansas Development Finance Authority;

(3) "Bonds" means the Arkansas Development Finance Authority Petroleum Storage Tank Trust Fund revenue bonds or other obligations authorized to be issued or incurred by the authority pursuant to this subchapter and the Arkansas Development Finance Authority Act, §§ 15-5-101 et seq., 15-5-201 et seq., and 15-5-301 et seq.;

(4) "Debt service fund" means the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund and any subaccount of the fund to be established on the books of the authority for the purpose of paying the principal of and interest on the bonds as they come due;

(5) "Director" means the Director of the Department of Finance and Administration;

(6) "Pledged fees" means the fees collected by the director pursuant to § 8-7-906;

(7) "Reserve fund" means the Petroleum Storage Tank Trust Fund Revenue Bonds Reserve Fund and any subaccount of the fund established on the books of the authority pursuant to this subchapter as a reserve for the payment of the principal or any interest on the bonds;

(8) "Trust fund" means the Petroleum Storage Tank Trust Fund established in the State Treasury pursuant to § 8-7-905; and

(9) "Trust fund act" means the Petroleum Storage Tank Trust Fund Act, § 8-7-901 et seq.



§ 15-5-1204 - Issuance of revenue bonds by the authority.

(a) (1) Upon the request of the Director of the Arkansas Department of Environmental Quality and based upon an estimate by the Department of Finance and Administration of the pledged fees to be collected, the Arkansas Development Finance Authority may issue bonds for the purpose of:

(A) Providing money for the Petroleum Storage Tank Trust Fund; and

(B) Paying the cost of issuing the bonds and establishing the Petroleum Storage Tank Trust Fund Revenue Bonds Reserve Fund, if necessary.

(2) The money in the Petroleum Storage Tank Trust Fund shall be used as provided in the Petroleum Storage Tank Trust Fund Act, § 8-7-901 et seq.

(b) (1) The bonds are special obligations payable only from:

(A) The pledged fees collected by the Director of the Department of Finance and Administration pursuant to § 8-7-906;

(B) The amounts on deposit in the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund and the Petroleum Storage Tank Trust Fund Revenue Bonds Reserve Fund, if any; and

(C) The investment income on the amounts in the Petroleum Storage Tank Trust Fund, the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund, and the Petroleum Storage Tank Trust Fund Revenue Bonds Reserve Fund.

(2) The bonds do not constitute an indebtedness of the state as prohibited by the Arkansas Constitution.

(c) (1) (A) Bonds issued under this subchapter shall be authorized by resolution of the Board of Directors of the Arkansas Development Finance Authority and shall have the form and characteristics and bear the designations as are provided in the resolution and permitted under the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316.

(B) The resolution may include such provisions and covenants as the board determines necessary.

(2) The board may approve and have executed any other proceedings, agreements, trust agreements, or other instruments necessary and convenient to the issuance of the bonds.



§ 15-5-1205 - Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund -- Pledged fees.

(a) (1) The debt service on the bonds shall be secured by a lien on and pledge of the petroleum environmental assurance fee established by § 8-7-906.

(2) The pledging of such fees is authorized.

(b) Commencing on the first day of the month next succeeding the issuance of bonds by the Arkansas Development Finance Authority, the pledged fees are specifically declared to be cash funds restricted in their use and dedicated and to be used solely as provided and authorized in this subchapter, the Arkansas Development Finance Authority Act, §§ 15-5-101 -- 15-5-106, 15-5-201 -- 15-5-211, 15-5-213, and 15-5-301 -- 15-5-316, and the Petroleum Storage Tank Trust Fund Act, § 8-7-901 et seq.

(c) (1) Commencing on the first day of the month next succeeding the issuance of bonds by the authority, the pledged fees shall not be deposited into the State Treasury and shall not be subject to legislative appropriations, but, as received by the Director of the Department of Finance and Administration or the Treasurer of State, shall be deposited in a bank or banks selected by the authority and approved by the Treasurer of State.

(2) The pledged fees shall be deposited to the credit of a fund established on the books of the authority created and designated as the "Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund".

(d) (1) There is established on the books of the authority a reserve fund to be known as the "Petroleum Storage Tank Trust Fund Revenue Bonds Reserve Fund".

(2) The Petroleum Storage Tank Trust Fund Revenue Bonds Reserve Fund shall be funded from the proceeds of the bonds and shall be held and used to ensure prompt payment of debt service on the bonds in such a manner and pursuant to such conditions as may be specified by the authority in the resolution or trust indenture authorizing or securing the bonds.



§ 15-5-1206 - Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund -- Payment of debt service -- Tax exemption.

(a) Payment of principal and interest on the bonds shall be paid from the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund when due.

(b) If and so long as all payments of debt service are properly made, on the last day of each fiscal quarter the pledged fees remaining in the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund in excess of a reserve of two (2) months' requirements of debt service shall be withdrawn from the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund and deposited in the Petroleum Storage Tank Trust Fund as special revenues.

(c) The interest on the bonds shall be exempt from state, county, and municipal income, inheritance, and estate taxes.



§ 15-5-1207 - Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund -- Expiration of provision.

The provisions of this subchapter shall expire upon payment of all principal and accrued interest due on the bonds and any refunding bonds issued.



§ 15-5-1208 - Refunding bonds.

(a) The Arkansas Development Finance Authority may provide by resolution for the issuance of refunding bonds to refund outstanding bonds issued under this subchapter and accrued interest on those bonds.

(b) The authority may sell the refunding bonds and use the proceeds to retire the outstanding bonds issued under this subchapter, exchange the refunding bonds for the outstanding bonds, or refund the bonds in the manner provided by any other applicable statute.



§ 15-5-1209 - Eligible security.

The bonds are eligible to secure deposits of public funds of the state and cities, counties, school districts, districts, authorities, and other political subdivisions of the state.



§ 15-5-1210 - Subchapter cumulative of other laws.

This subchapter is cumulative of other laws on the subject and the Arkansas Development Finance Authority may use provisions of other applicable laws in the issuance of bonds and other obligations, but this subchapter is wholly sufficient authority for the issuance of bonds and the performance of all other acts and procedures authorized by this subchapter.






Subchapter 13 - -- Affordable Neighborhood Housing Tax Credit Act of 1997

§ 15-5-1301 - Title.

This subchapter shall be known and may be cited as the "Affordable Neighborhood Housing Tax Credit Act of 1997".



§ 15-5-1302 - Definitions.

As used in this subchapter:

(1) "Affordable housing assistance activities" means money, real, or personal property expended or devoted to the construction or rehabilitation of affordable housing units developed by or in conjunction with any governmental unit or not-for-profit corporation, such costs to include related site and infrastructure costs and community and supportive services;

(2) "Affordable housing unit" means:

(A) For purposes of rental units, a housing unit or units which have restricted rents that do not exceed thirty percent (30%) of median income for the metropolitan area or county in which the project is located for:

(i) At least forty percent (40%) of its units, which must be occupied by persons or families having incomes of sixty percent (60%) or less of the median income for the metropolitan area or county in which the project is located; or

(ii) For at least twenty percent (20%) of its units, which must be occupied by persons or families having incomes of fifty percent (50%) or less of the median income for the metropolitan area or county in which the project is located;

(B) In the case of owner-occupied units, a housing unit which is sold to a purchaser:

(i) Whose family income does not exceed one hundred fifteen percent (115%) of the median income, adjusted for family size, of the county of SMSA at the time of the initial purchase contract;

(ii) Who has not owned a home for three (3) years prior to initial occupancy; and

(iii) Who will occupy the housing unit as the family's principal residence;

(C) In the case of rental units, the cost to the occupant shall be considered the amount of the gross rent; and

(D) For purposes of owner-occupied units, the Arkansas Development Finance Authority shall establish the requirements for an affordable housing unit to be consistent with guidelines established under the federal HOME program;

(3) "Authority" means the Arkansas Development Finance Authority or its successor agency;

(4) "Business firm" means:

(A) A person;

(B) A general or limited partnership;

(C) A partner in such partnership;

(D) A corporation;

(E) A limited liability company or a member thereof;

(F) A shareholder in an S corporation subject to the state income tax imposed by the provisions of §§ 26-51-101 -- 26-51-1510;

(G) An insurance company paying an annual tax on its gross premium receipts in this state; or

(H) A financial institution paying income taxes to the State of Arkansas;

(5) "Director" means the Director of the Department of Finance and Administration;

(6) "Governmental unit" means:

(A) The State of Arkansas;

(B) Any county, municipality, or other political subdivision of the State of Arkansas; and

(C) Any agency, board, commission, or instrumentality of any of the foregoing;

(7) "Neighborhood organization" means any organization performing community services or economic development activities in the State of Arkansas and:

(A) Holding a ruling from the Internal Revenue Service that the organization is exempt from income taxation under the provisions of the Internal Revenue Code;

(B) Incorporated in the State of Arkansas as a not-for-profit corporation; or

(C) Designated as a community development corporation by the United States Government under the provisions of Title VII of the Economic Opportunity Act of 1964 [repealed]; and

(8) "S corporation" means a corporation described in section 1361(a)(1) of the United States Internal Revenue Code of 1986.



§ 15-5-1303 - Affordable housing assistance activities and affordable housing units -- Business firms proposing to provide -- Procedure for approval and tax credit.

(a) Any business firm which engages in providing affordable housing assistance activities in the State of Arkansas shall receive a tax credit as provided in § 15-5-1304 if the Arkansas Development Finance Authority or its delegate approves a proposal submitted by one (1) or more business firms for the provision of affordable housing units.

(b) The proposal shall set forth:

(1) A program of affordable housing to be conducted;

(2) The location and number of affordable housing units;

(3) The neighborhood area to be served;

(4) Why the program is needed;

(5) The time period for which affordable housing units shall be provided;

(6) The estimated amount to be invested in the program;

(7) Plans for implementing the program; and

(8) A list of the business firms proposing to provide affordable housing assistance activities which are a part of the proposal.

(c) In the case of rental units, all proposals approved by the authority shall require a land-use restriction agreement stating the provision of affordable housing on the property for a time period deemed reasonable by the authority.

(d) (1) In the case of owner-occupied units, all proposals approved by the authority shall require a land-use restriction agreement for a time period deemed reasonable by the authority requiring any subsequent owner, except a lender with a security interest in the property, to be an owner-occupant whose income at the time of acquisition is at or below the level described in § 15-5-1302 and further requiring that the acquisition price to any subsequent owner shall not exceed by more than a five percent (5%) annual appreciation the acquisition price to the original, eligible owner at the time tax credits are first claimed.

(2) The restriction shall be approved by the property owner and shall be binding on any subsequent owner of the property unless otherwise approved by the authority.

(e) In approving a proposal, the authority may authorize the use of tax credits by one (1) or more of the business firms listed in the proposal and shall establish specific requirements regarding the degree of completion of affordable housing assistance activities necessary to be eligible for tax credits provided under this section.

(f) If, in the opinion of the authority or its delegate, a business firm's investment can be made more consistently with the purposes of this section through contributions to a neighborhood organization, tax credits may be allowed as provided in this section.

(g) The authority or its delegate is authorized to promulgate rules and regulations for:

(1) Establishing criteria for evaluating such proposals by business firms for approval or disapproval;

(2) Establishing housing priorities for approval or disapproval of such proposals by business firms, and;

(3) The certification of eligibility for tax credits authorized under this section.

(h) The decision of the authority or its delegate to approve or disapprove a proposal pursuant to this section shall be in writing, and if approved, the maximum credit allowable to the business firm shall be stated.

(i) A copy of the decision of the authority or its delegate shall be transmitted to the Director of the Department of Finance and Administration and to the Governor.

(j) A copy of the certification approved by the authority and a statement of the total amount of credits approved by the authority, the amount of credits previously taken by the taxpayer, and the amount being claimed for the current tax year shall be filed in a manner and form designated by the director for any tax year in which a tax credit is being claimed.



§ 15-5-1304 - Tax credits authorized -- Amount allowed annually -- Exceeded when -- Upper limits set -- Carryover permitted.

(a) (1) For proposals approved under § 15-5-1303, the amount of the tax credit shall not exceed thirty percent (30%) of the total amount invested in affordable housing assistance activities by a business firm.

(2) Any tax credit not used in the period for which the credit was approved may be carried forward to any of the five (5) subsequent taxable years until the full credit has been allowed.

(3) The total amount of tax credits granted for programs approved under § 15-5-1303 shall not exceed seven hundred fifty thousand dollars ($750,000) in any taxable year.

(4) For taxable year 1997, at least one-half (1/2) of the tax credits shall be designated by the Arkansas Development Finance Authority to the affordable housing assistance activities in counties declared disaster areas by the Governor.

(b) (1) For any year during the compliance period indicated in the land-use restriction agreement, the owner of the affordable housing rental units for which a credit is being claimed shall certify to the authority that all tenants renting claimed units are income-eligible for the affordable housing units and that the rentals for each claimed unit are affordable in compliance with the provisions of § 15-5-1302.

(2) The authority is authorized, in its discretion, to audit the records and the accounts of the owner to verify the certification.

(c) (1) In the case of owner-occupied affordable housing units, the qualifying owner-occupant, before the end of the first year in which credits are claimed, shall certify to the authority that the occupant is income eligible during the preceding two (2) years and at the time of the initial purchase contract, but not thereafter.

(2) The qualifying owner-occupant shall further certify to the authority before the end of the first year in which credits are claimed that during the compliance period indicated in the land-use restriction agreement, the cost of the affordable housing unit to the occupant for the claimed unit can reasonably be projected to be in compliance with the provisions of § 15-5-1302.

(3) Any succeeding owner-occupant acquiring the affordable housing unit during the compliance period indicated in the land-use restriction agreement shall make the same certification.



§ 15-5-1305 - Rules and regulations.

The Director of the Department of Finance and Administration and the Arkansas Development Finance Authority shall promulgate rules and regulations necessary to administer the provisions of this subchapter. No rule or portion of a rule promulgated under the authority of this subchapter shall become effective until it has been approved by the director in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 14 - -- Venture Capital Investment Act Of 2001

§ 15-5-1401 - Title.

This subchapter shall be known and may be cited as the "Venture Capital Investment Act of 2001".



§ 15-5-1402 - Purpose.

The State of Arkansas desires to increase the availability of equity and near-equity capital for emerging, expanding, relocating, and restructuring enterprises in the state. Such investments will help strengthen the state's economic base and create jobs.



§ 15-5-1403 - Definitions.

As used in this subchapter:

(1) "Authority" means the Arkansas Development Finance Authority;

(2) "Bond guaranty" means a special obligation of the Bond Guaranty Reserve Account as defined in § 15-5-403(8);

(3) "Capital guaranty" means the guaranty provided by the authority under § 15-5-1405;

(4) "Certificate" means a document executed by the authority extending a capital guaranty to the designated investor group;

(5) "Designated investor group" means the investor group selected by the authority under this subchapter;

(6) "Equity capital" means capital invested in common or preferred stock, royalty rights, limited partnership interests, limited liability company interests, and any other securities or rights that evidence ownership in private businesses;

(7) "Investor group" means any individual, corporation, partnership, limited liability company, or other lawfully organized entity;

(8) "Near-equity capital" means capital invested in unsecured, undersecured, subordinated, or convertible loans or debt securities;

(9) "Person" means any individual, corporation, partnership, or other lawfully organized entity;

(10) "Revolving fund" means a bank account:

(A) Created by the designated investor group in a financial institution located in this state; and

(B) Used solely as provided in this subchapter; and

(11) "Tax credit" means an income tax credit granted to the authority under this subchapter.



§ 15-5-1404 - Designated investor group.

(a) (1) The Arkansas Development Finance Authority shall solicit from investor groups investment plans for the raising and investing of capital in accordance with the requirements of this subchapter.

(2) Investment plans submitted shall address the investor group's:

(A) Level of experience;

(B) Quality of management;

(C) Investment philosophy and process;

(D) Probability of success in fund raising; and

(E) Plan for achieving the purposes of this subchapter.

(b) (1) The authority shall consider and select the investment plans and shall select and certify as the designated investor group the one (1) investor group deemed best qualified to:

(A) Capitalize the private revolving fund with the most effective and efficient utilization of the capital guaranty;

(B) Invest the capital in private seed and venture capital entities in a manner mobilizing a wide variety of equity and near-equity capital investments in ventures promoting the economic development of Arkansas; and

(C) Help build a significant, fiscally strong, and permanent resource to serve the objectives expressed in this subsection.

(2) The designated investor group must have a manager who is a person with demonstrated substantial successful experience in design, implementation, and management of seed and venture capital investment programs and in capital formation.

(c) The authority, in its discretion, shall have the right to:

(1) Remove and replace the chosen designated investor group; and

(2) Effect the assignment of all assets, liabilities, guaranties, and other contracts of this program to a new designated investor group.



§ 15-5-1405 - Guaranty.

(a) The Arkansas Development Finance Authority shall have the power to extend a capital guaranty of obligations issued by the designated investor group.

(b) The capital guaranty shall be secured by:

(1) The authority guaranty, subject to the limits establish by the authority; and

(2) Tax credits.

(c) The authority may charge a reasonable fee for costs and the fair compensation of risk associated with its guaranty.



§ 15-5-1406 - Tax credits.

(a) The State of Arkansas shall issue income tax credits that may be used to reduce the tax liability of a person, firm, or corporation.

(b) (1) Income tax credits transferred by the Arkansas Development Finance Authority shall only be used to offset payment of reported state income tax liability and are not refundable.

(2) Unused credit may be carried forward for five (5) additional taxable years after the taxable year in which the credit was first used.

(b) Tax credits against liabilities shall be limited to the amount that would otherwise be collected and allocated to the Treasurer of State.

(c) The total amount of credits issued and transferable to the authority is sixty million dollars ($60,000,000).

(d) The credits issued under this subchapter shall be transferred only after:

(1) The authority guaranty funds, subject to limits established by the authority, are exhausted;

(2) (A) The authority presents its recommendations concerning the issuance of tax credits to the State Board of Finance.

(B) These recommendations shall include:

(i) The amount of tax credits to be transferred to the parties with whom the authority has contracted;

(ii) The parties to whom the credits will be transferred; and

(iii) Other information requested by the board; and

(3) The board reviews and approves the issuance of the tax credits.

(e) (1) The authority shall immediately notify in writing the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor if any tax credit is transferred in conjunction with a legitimate call on an authority guarantee.

(2) The authority shall not be required to make such a notification for transfers to subsequent transferees.

(f) The authority shall determine the amount of income tax credits to be transferred by the authority under this subchapter, up to a total amount of ten million dollars ($10,000,000) in any one (1) fiscal year, and may negotiate for sale of the credits subject only to the limits imposed under this subchapter.

(g) The authority shall clearly indicate upon the face of the document transferring the tax credit the principal amount of the tax credit.

(h) The authority may pay a fee in connection with the purchase by the authority of an option or other agreement under which the transfer of the tax credits authorized under this subchapter may be made.

(i) The authority shall have the power to make any contract, execute any document, charge reasonable fees for any services rendered, perform any act, or enter into any financial or other transaction necessary in order to carry out its mission.

(j) (1) The authority may employ any person as required for:

(A) Proper implementation of this subchapter;

(B) The management of its assets; or

(C) The performance of any function authorized or required by this subchapter or necessary for the accomplishment of any function.

(2) The person employed shall be selected by the authority based upon outstanding knowledge and leadership in the field for which the person performs services for the authority.



§ 15-5-1407 - Registration of tax credits.

(a) The Arkansas Development Finance Authority, in conjunction with the Revenue Division of the Department of Finance and Administration, shall develop a system for registration of all tax credits claimed under this subchapter.

(b) The system shall verify that any:

(1) Tax credit claimed upon a tax return is valid and properly taken in the year of claim; and

(2) Transfer of the tax credit is made in accordance with the requirements of this subchapter.



§ 15-5-1408 - Annual report.

The designated investor group shall publish an annual report within six (6) months after the close of its fiscal year, which shall:

(1) Include its annual audit of the activities conducted by the designated investor group;

(2) Be presented in writing, and by testimony if requested, to the:

(A) Governor;

(B) House Committee on Agriculture, Forestry, and Economic Development and the Senate Committee on Agriculture, Forestry, and Economic Development;

(C) Arkansas Development Finance Authority;

(3) Document and review the progress of the designated investor group in implementing its investment plan; and

(4) List any use, redemption, or transfer of tax credits allowed under this subchapter.



§ 15-5-1409 - Powers of the Arkansas Development Finance Authority.

The Arkansas Development Finance Authority shall have the power to promulgate regulations and make any contract, execute any document, perform any act, or enter into any financial or other transaction necessary to implement this subchapter.






Subchapter 15 - -- Arkansas Brownfield Revolving Loan Fund Act

§ 15-5-1501 - Title.

This subchapter may be titled as the "Arkansas Brownfield Revolving Loan Fund Act".



§ 15-5-1502 - Definitions.

As used in this subchapter:

(1) "Authority" means the Arkansas Development Finance Authority or its successor;

(2) "Department" means the Arkansas Department of Environmental Quality or its successor; and

(3) "Fund" means the Brownfield Revolving Loan Fund.



§ 15-5-1503 - Brownfield Revolving Loan Fund -- Establishment -- Uses.

(a) (1) There is established on the books of the Arkansas Development Finance Authority a special restricted fund to be known as the "Brownfield Revolving Loan Fund", which shall be maintained by the authority and administered by the Arkansas Department of Environmental Quality for the purposes stated under this subchapter.

(2) The authority may create subaccounts within the fund, as necessary.

(b) Moneys in the fund shall be expended in a manner consistent with the terms and conditions of applicable federal and state grants and may be used to:

(1) Provide loans to prospective and actual purchasers of abandoned industrial, commercial, or agricultural sites for assessments, investigations, and remedial actions under § 8-7-1101 et seq.;

(2) Provide grants for assessments, investigations, and remedial actions under § 8-7-1101 et seq. or as consistent with federal law;

(3) Secure the payment of the principal, premium, and interest on and to pay costs incurred in connection with bonds issued by the authority if the net proceeds of the bonds are deposited into the fund;

(4) Fund administrative expenses relating to implementing this subchapter; and

(5) Provide for any other expenditures consistent with applicable federal or state law.



§ 15-5-1504 - Brownfield Revolving Loan Fund -- Sources -- Deposits.

(a) The following moneys shall be deposited directly into the Brownfield Revolving Loan Fund:

(1) Grants from the federal government or federal agencies allotted to the state for capitalization of the Brownfield Revolving Loan Fund;

(2) State matching grants;

(3) Proceeds of bonds issued by the Arkansas Development Finance Authority under this subchapter;

(4) Loan payments of principal, interest, and premiums under this subchapter;

(5) Any money received from the Hazardous Substance Remedial Action Trust Fund;

(6) Any money received by the state as a gift or donation to the Brownfield Revolving Loan Fund;

(7) Any interest earned upon money deposited into the Brownfield Revolving Loan Fund; and

(8) Any other money legally designated for the Brownfield Revolving Loan Fund.

(b) (1) All moneys received after July 1, 2003, from whatever source for direct deposit into the Brownfield Revolving Loan Fund or paid to the authority for deposit in the Brownfield Revolving Loan Fund are cash funds restricted in their use and shall not be deposited in the State Treasury or deemed to be a part of the State Treasury for the purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provisions but shall be held by the authority and used solely for the purposes stated under this subchapter.

(2) All moneys received by the authority under this subchapter shall be deposited into the Brownfield Revolving Loan Fund when received unless otherwise provided by state law.

(3) (A) Interest and other moneys received from the investment of moneys, the purchase of bonds, notes, or other evidences of indebtedness, or the making of loans with moneys in the Brownfield Revolving Loan Fund shall be cash funds to be used solely as authorized under this subchapter.

(B) Interest earnings that are transferred directly to the authority shall be cash funds to be used solely as authorized under this subchapter.

(c) The authority may accept grants for deposit into the Brownfield Revolving Loan Fund from any state or federal agency, municipality, corporation, foundation, individual, or authority and may accept any appropriation from the State Treasury that the authority received before, as of, or after July 1, 2003.



§ 15-5-1505 - Brownfield Revolving Loan Fund -- Administration.

(a) (1) The Brownfield Revolving Loan Fund shall be administered by the Arkansas Department of Environmental Quality, with the Arkansas Development Finance Authority serving as agent for the department.

(2) The department may establish procedures to administer the fund and the programs financed, in whole or in part, with moneys from the fund that are used for the purposes stated under this subchapter.

(3) The department may enter into contracts and other agreements in connection with the operation of the fund, including contracts and agreements with federal agencies, local governmental entities, the authority, and other persons, to implement this subchapter.

(b) The department shall have full authority to operate the fund and may make withdrawals as necessary to achieve the intended purposes of this subchapter.



§ 15-5-1506 - Loans -- Grants.

(a) With approval of the Arkansas Department of Environmental Quality, the Arkansas Finance Development Corporation may:

(1) Make secured or unsecured loans from the Brownfield Revolving Loan Fund;

(2) Award grants from the fund;

(3) Collect interest on any loans issued; and

(4) Assess penalties on late loan payments.

(b) Loans issued under this subchapter may contain an acceleration clause.



§ 15-5-1507 - Allocation from Treasurer of State.

(a) (1) The Arkansas Development Finance Authority may accept moneys from the Treasurer of State for deposit into the Brownfield Revolving Loan Fund, as provided by law, to be used for the purposes authorized under this subchapter.

(2) Federal or state grants transferred directly to the authority for deposit into the fund are declared to be cash funds restricted in their use solely for the purposes under this subchapter.

(b) Notwithstanding the provisions of §§ 19-6-108 and 19-6-601, federal or state grants received by the Treasurer of State for purposes authorized under this subchapter are declared to be cash funds to be used solely as authorized under this subchapter.

(c) (1) Moneys received under this section shall not be considered to be a part of the State Treasury for the purposes of:

(A) Arkansas Constitution, Article 5, § 29;

(B) Arkansas Constitution, Article 16, § 12;

(C) Arkansas Constitution, Amendment 20; or

(D) Any other constitutional or statutory provision.

(2) The Treasurer of State shall not deposit moneys received under this section into the State Treasury but shall remit the moneys to the authority for deposit in the fund.



§ 15-5-1508 - Security for bonds.

The Arkansas Development Finance Authority may use the moneys in the Brownfield Revolving Loan Fund and the assets acquired with moneys in the fund to secure payment of the principal, premium, and interest on bonds issued by the authority if the net proceeds of the bonds are deposited into the fund.



§ 15-5-1509 - Administrative fees.

(a) The Arkansas Department of Environmental Quality and the Arkansas Development Finance Authority may establish fees for their respective administrative services under this subchapter, including the costs of financing loans and awarding grants under this subchapter.

(b) The authority to establish fees under this section is supplemental to the authority granted to the department or the authority under other laws.



§ 15-5-1510 - Collection of fees.

(a) (1) With approval of the Arkansas Department of Environmental Quality, the Arkansas Development Finance Authority may collect administrative fees and remit the fees directly to the authority within fifteen (15) days after each payment is collected.

(2) The authority shall remit any administrative fee owed to the department, and the fees shall be deposited into the Brownfield Revolving Loan Fund on a quarterly basis.

(3) Any administrative fees owed to the authority shall not be deposited into the fund.



§ 15-5-1511 - Regulations.

The Arkansas Department of Environmental Quality may adopt regulations as necessary to implement this subchapter.






Subchapter 16 - -- Arkansas Risk Capital Matching Fund Act of 2007

§ 15-5-1601 - Title.

This subchapter shall be known and may be cited as the "Arkansas Risk Capital Matching Fund Act of 2007".



§ 15-5-1602 - Legislative intent.

The General Assembly finds:

(1) There is a need to strengthen and advance the infrastructure that supports and accelerates the advancement of the growth of technology-based enterprises in Arkansas;

(2) There exists a shortage of risk capital and financial assistance at the early stages of development for technology-based enterprises;

(3) An improved investment climate for early stage technology-based enterprises is expected to increase, advance, and accelerate the growth and development of technology-based enterprises in Arkansas;

(4) The ultimate goal of supporting technology-based enterprises is to convert research and development activities and early stage technology-based enterprises into viable commercial ventures; and

(5) The provision of financial investment and assistance to aid early stage technology-based enterprises is expected to strengthen the economic base of the State of Arkansas and create better paying jobs, thereby benefiting all citizens of the state.



§ 15-5-1603 - Definitions.

As used in this subchapter:

(1) "Angel investor" means a high-net-worth individual or a network of high-net-worth individuals who invest in early stage technology-based enterprises;

(2) "Enterprise Development Account" means a separate account bearing that name and to be maintained within the Arkansas Risk Capital Matching Fund, the moneys in which account shall be used for the purposes and in the manner prescribed by this subchapter;

(3) "Equity capital" means capital invested in common stock or preferred stock, royalty rights, limited partnership interests, limited liability company interests, and any other equity, securities, or rights that evidence ownership or investment in private enterprises;

(4) "Near-equity capital" means capital invested in unsecured, undersecured, subordinated, or convertible loans or debt securities;

(5) "Private sector advisory committee" means a committee composed of individual representatives from the private sector in Arkansas, established to offer assistance and advice to the trustees of the fund in:

(A) Developing rules; and

(B) Reviewing:

(i) Investments under consideration by the review committee; and

(ii) Annual reports from the trustees of the Venture Capital Investment Trust;

(6) "Review committee" means a committee comprosed of the President of the Arkansas Development Finance Authority, the President of the Arkansas Science and Technology Authority, and the Director of the Arkansas Economic Development Commission;

(7) "Technology-based enterprises" means a group of growing businesses in one (1) or more of the following business sectors:

(A) Advanced materials and manufacturing systems;

(B) Agriculture, food, and environmental sciences;

(C) Biotechnology, bioengineering, medical technology, and life sciences;

(D) Information technology;

(E) Transportation logistics; and

(F) Biobased products;

(8) "Technology Validation Account" means the separate account bearing that name and to be maintained as a separate account within the Arkansas Risk Capital Matching Fund, the moneys in which account shall be used for the purposes and in the manner prescribed by this subchapter; and

(9) "Venture Capital Investment Trust" means the public trust formed July 21, 2003, under § 28-72-201 et seq., the trustees of which are the President of the Arkansas Development Finance Authority, the President of the Arkansas Science and Technology Authority, and the Director of the Department of Finance and Administration and that has as a principal purpose increasing the availability of equity capital and near-equity capital for emerging and expanding enterprises in the State of Arkansas.



§ 15-5-1604 - Creation of Arkansas Risk Capital Matching Fund.

(a) There is established the Arkansas Risk Capital Matching Fund, and within that fund the Enterprise Development Account and the Technology Validation Account, which fund and accounts shall be held by and maintained as a separate fund and separate accounts within the Venture Capital Investment Trust.

(b) (1) The Arkansas Risk Capital Matching Fund is created for the purpose of providing financial assistance to technology-based enterprises located in Arkansas, with the expectation of developing jobs paying in excess of county and state average wages, improving the growth, development, and advancement of technology-based enterprises, and converting research and development activities and early stage technology-based enterprises into viable and productive commercial ventures.

(2) The Arkansas Risk Capital Matching Fund shall target the financial assistance toward those technology-based enterprises that are in the early stages of development and that are not yet able to attract adequate private sources of traditional financing or venture or investor-backed capital for their growth and development.



§ 15-5-1605 - Funding of Arkansas Risk Capital Matching Fund.

(a) The trustees of the Venture Capital Investment Trust may accept moneys and funds for the Arkansas Risk Capital Matching Fund from any source.

(b) Moneys and funds received by the trustees of the trust for the fund shall be dedicated and used solely as authorized in this subchapter.

(c) (1) Moneys and funds received by the Arkansas Development Finance Authority, the Arkansas Science and Technology Authority, or the Arkansas Economic Development Commission designated for use or ownership by the fund shall be deposited to the trust and held in the Technology Validation Account and the Enterprise Development Account of the fund, as applicable and as specified in this subchapter, until used for the purposes of this subchapter.

(2) (A) Moneys deposited to the trust for the purposes of providing financial assistance to technology-based enterprises under this subchapter shall be allocated between the Technology Validation Account and the Enterprise Development Account according to a ratio recommended by the private sector advisory committee and approved by the trustees of the trust from time to time.

(B) Until a different ratio is approved by the trustees, moneys shall be allocated as follows:

(i) Seventy-five percent (75%) of the moneys shall be allocated to the Enterprise Development Account; and

(ii) Twenty-five percent (25%) of the moneys shall be allocated to the Technology Validation Account.

(d) The trustees of the trust will establish separate accounting and tracking and will be responsible for administering the moneys in the Enterprise Development Account and the Technology Validation Account.

(e) Proceeds received by the trust as a return on or in full or partial liquidation of any investments made from either the Enterprise Development Account or the Technology Validation Account, subject to § 15-5-1607, shall be restricted in their use and dedicated and retained in either the Enterprise Development Account or the Technology Development Account or allocated between those accounts, as recommended by the private sector advisory committee and approved by the trustees of the trust and not commingled with other moneys held by the trust, and such proceeds may be used and reused from time to time for the purposes specified for moneys held in such accounts as provided by this subchapter.

(f) Moneys shall be withdrawn from either the Enterprise Development Account or the Technology Validation Account, as appropriate, upon requisition from the trustees of the trust for achieving the purposes of this subchapter.

(g) (1) Moneys and funds within the Technology Validation Account shall be used within the parameters expressed in this subsection for the purpose of assisting very early stage technology-based enterprises in developing or achieving one (1) or more of the following:

(A) A sound business plan;

(B) Market research;

(C) Marketing plans;

(D) Software or hardware and equipment relating to the particular technology or technologies on which the technology-based enterprise is being built;

(E) Development of laboratory, preclinical, or other testing procedures and results;

(F) Attaining proof of concept;

(G) Building of experimental or pilot-scale models of products or facilities; or

(H) Achieving other similar milestones required for the advancement of very early stage technology-based enterprises as approved by the private sector advisory committee and the review committee.

(2) Financial assistance provided from the Technology Validation Account may be made in the form of equity capital or near-equity capital, as recommended by the private sector advisory committee and approved by the review committee.

(3) Financial assistance made from the Technology Validation Account may but shall not be required to be structured or approved based on a market rate-based rate of return or other benchmark rate of return expected to be achieved with respect to an investment, it being the primary purpose of investments made from the Technology Validation Account, within the reasonable discretion of the review committee, to assist in validating the technology or technologies on which these enterprises rely or are based, so that such enterprises may be better enabled to attract additional investments by angel investors or other investors.

(4) Financial assistance made from the Technology Validation Account shall be required to be matched by a contribution of equity capital or near-equity capital, or other sources of funds as set forth in this section, in some proportion as determined by the review committee on a case-by-case basis or as a matter of rule, but on not less than a one-to-nine (1:9) basis with not less than one dollar ($1.00) from the applicant technology-based business for every nine dollars ($9.00) from the account, from:

(A) One (1) or more owners of any technology-based enterprise receiving financial assistance from the Arkansas Risk Capital Matching Fund;

(B) Proceeds of state or federal research grants, including without limitation federal Small Business Innovation Research grants, Small Business Technology Transfer Program grants, Department of Defense research grants, National Institutes of Health research grants, or from any successor programs or agency grants; or

(C) Community-based investment sources.

(5) Any technology-based enterprise receiving financial assistance to be disbursed from the Technology Validation Account shall have a business valuation as represented by the technology-based enterprise and approved by the review committee of not more than two million dollars ($2,000,000) determined prior to the making of the investment from the Technology Validation Account and as the maximum valuation may be adjusted from year to year by the review committee on recommendation of the private sector advisory committee to take into account the effects of inflation.

(6) The maximum investment that may be made to any one (1) technology-based enterprise from the Technology Validation Account shall be one hundred thousand dollars ($100,000), as may be adjusted from year to year by the review committee on recommendation of the private sector advisory committee to take into account the effects of inflation.

(h) (1) Moneys and funds within the Enterprise Development Account shall be used within the parameters expressed in this subsection for the purpose of assisting early stage technology-based enterprises in augmenting the investments made or proposed to be made in such enterprises from angel investors and other individual or institutional investors where established milestones for further development of such enterprises are set forth in a business plan to be approved by the fund manager and the review committee.

(2) Financial assistance provided from the Enterprise Development Account may be made in the form of equity capital or near-equity capital, as recommended by the private sector advisory committee and approved by the review committee, and shall be on substantially the same terms and conditions as other investments proposed to be made by angel investors or other investors contemporaneously with the assistance to be provided from the fund.

(3) Financial assistance made from the Enterprise Development Account shall be required to be matched by investments from angel investors or other investors in some proportion, as determined by the review committee on a case-by-case basis or as a matter of rule, but on not less than a four-to-one (4:1) basis with not less than four dollars ($4.00) from the applicant technology-based business for every one dollar ($1.00) from the account.

(4) Any technology-based enterprise receiving financial assistance to be disbursed from the Enterprise Development Account shall have a business valuation as represented by the technology-based enterprise and approved by the review committee of not more than twenty-five million dollars ($25,000,000), determined prior to the making of the investment from the Enterprise Development Account and as the maximum valuation may be adjusted from year to year by the review committee on recommendation of the private sector advisory committee to take into account the effects of inflation.

(5) The maximum investment that may be made to any one (1) technology-based enterprise from the Enterprise Development Account fund shall be seven hundred fifty thousand dollars ($750,000), as may be adjusted from year to year by the review committee on recommendation of the private sector advisory committee to take into account the effects of inflation.



§ 15-5-1606 - Private sector advisory committee.

(a) The trustees of the Venture Capital Investment Trust shall appoint a private sector advisory committee, to consist of not less than five (5) nor more than nine (9) individuals from the private sector in Arkansas who have demonstrated personal or professional experience in assisting one (1) or more of the financing, growth, and development of very early stage and early stage technology-based businesses.

(b) (1) The private sector advisory committee shall serve for terms as determined by the trustees of the trust.

(2) Members of the private sector advisory committee may serve successive terms.

(3) Members of the private sector advisory committee may be reimbursed for actual expenses incurred in the performance of their duties as determined by the trustees of the trust.

(c) The trustees of the trust in their discretion shall have the right to remove and replace the members of the private sector advisory committee.

(d) The trustees of the trust, in consultation with the private sector advisory committee and the review committee, shall develop guidelines for investments of Arkansas Risk Capital Matching Fund assets in technology-based enterprises consistent with the provisions of this subchapter.

(e) It shall not be a prohibited conflict of interest for a member of the private sector advisory committee to have a direct or indirect pecuniary interest in any technology-based enterprise applying for assistance from the Arkansas Risk Capitol Matching Fund so long as the member:

(1) Makes full disclosure of his or her interest before the consideration of the application by the private sector advisory committee;

(2) Does not vote on the application; and

(3) Excuses himself or herself from any deliberations of the private sector advisory committee regarding the application.



§ 15-5-1607 - Review committee.

The review committee shall:

(1) Recommend to the trustees the payment of fees and expenses out of the Arkansas Risk Capital Matching Fund for the operation of the fund; and

(2) Review and give final approval to the recommendations made by the private sector advisory committee with regard to fund investments.



§ 15-5-1608 - Annual report.

The trustees of the Venture Capital Investment Trust shall publish an annual report within five (5) months after the close of each fiscal year that shall:

(1) Include an annual audit of the Arkansas Risk Capitol Matching Fund's activities conducted by the trustees with the assistance of the review committee and the private sector advisory committee;

(2) Be presented in writing, and by testimony if requested, to the:

(A) Governor;

(B) House Committee on Agriculture, Forestry, and Economic Development;

(C) Senate Committee on Agriculture, Forestry, and Economic Development;

(D) Arkansas Development Finance Authority;

(E) Arkansas Science and Technology Authority; and

(F) Arkansas Economic Development Commission; and

(3) Document and review the progress of the trustees of the trust and the review committee in implementing the investment and financial assistance activities under this subchapter.



§ 15-5-1609 - Powers of the trustees of the Venture Capital Investment Trust.

The trustees of the Venture Capital Investment Trust shall have the power to promulgate guidelines and rules, and make any contract, execute any document, perform any act, or enter into any financial or other transaction necessary to implement this subchapter.






Subchapter 17 - -- Arkansas Housing Trust Fund Act of 2009

§ 15-5-1701 - Title.

This subchapter shall be known and may be cited as the "Arkansas Housing Trust Fund Act of 2009".



§ 15-5-1702 - Legislative intent.

The General Assembly finds:

(1) That current economic conditions, the lack of affordable housing, and declining resources at all levels of government adversely affect the ability of the citizens of Arkansas to obtain safe, decent, and affordable housing;

(2) That the lack of affordable housing affects the abilities of communities to maintain and develop viable and stable economies; and

(3) That the establishment of the Arkansas Housing Trust Fund is intended:

(A) To provide a flexible source of funds for communities to address their affordable housing needs;

(B) To help families attain economic stability;

(C) To revitalize distressed neighborhoods and build healthy, vibrant communities by developing high-quality affordable housing;

(D) To leverage additional private investment in Arkansas communities;

(E) To contribute to economic growth through increased housing production, employment, and tax revenues, thereby benefiting all the citizens of the state;

(F) To alleviate deficiencies in the supply of safe, accessible, and affordable housing for the citizens of the state most likely, because of low incomes, to suffer from these deficiencies, including without limitation persons who are homeless, disabled, elderly, or victims of domestic violence; and

(G) To alleviate deficiencies in the supply of safe, accessible, and affordable housing for the citizens of the state living in rural areas.



§ 15-5-1703 - Definitions.

As used in this subchapter:

(1) "Advisory committee" means the Housing Trust Fund Advisory Committee created in § 15-5-1706;

(2) "Authority" means the Arkansas Development Finance Authority;

(3) "Board" means the Board of Directors of the Arkansas Development Finance Authority;

(4) "Eligible activities" means activities eligible for funding by the Arkansas Housing Trust Fund, as set forth in this subchapter;

(5) "Eligible applicants" means persons or entities eligible to receive funds from the housing trust fund, as set forth in this subchapter;

(6) "Housing trust fund" means the Arkansas Housing Trust Fund created in § 15-5-1704; and

(7) "Median household income" means state or area median household income, as defined and adjusted annually by the United States Department of Housing and Urban Development.



§ 15-5-1704 - Establishment of Arkansas Housing Trust Fund.

(a) There is established on the books of the Arkansas Development Finance Authority a special restricted fund, to be known as the "Arkansas Housing Trust Fund", which shall be maintained and administered by the authority for the purposes stated in this subchapter.

(b) All moneys deposited into the housing trust fund under this subchapter are cash funds restricted in their use and shall not be deposited into the State Treasury or deemed to be a part of the State Treasury for the purposes of Arkansas Constitution, Article 5, § 29, Article 16, § 12, or Amendment 20 or any other constitutional or statutory provisions but shall be held by the authority and used solely for the purposes stated under this subchapter.



§ 15-5-1705 - Sources and deposits -- Administration of Arkansas Housing Trust Fund -- Responsibilities of the Arkansas Development Finance Authority.

(a) The following moneys shall be deposited into the Arkansas Housing Trust Fund:

(1) Money designated by the General Assembly or by the Governor for the purpose of funding the housing trust fund;

(2) Grants or other moneys from the federal government or federal agencies that can be used for the purpose of funding the housing trust fund;

(3) Any money received by the Arkansas Development Finance Authority or the state from private sources as a contribution, gift, or donation to the housing trust fund;

(4) Repayments of any loans made from the housing trust fund under this subchapter;

(5) Any interest or investment earnings on amounts held in the housing trust fund; and

(6) Any other money legally designated for the housing trust fund.

(b) The housing trust fund shall be maintained and administered by the authority. The authority is authorized and directed:

(1) To invest and reinvest all money held in the housing trust fund in investments under the authority's investment policies, pending its use for the purposes described in this subchapter;

(2) To keep books and records relating to the investment, interest earnings, and uses of moneys deposited into the housing trust fund;

(3) To establish procedures for the withdrawal, allocation, and use of the moneys held in the housing trust fund for the purposes described in this subchapter;

(4) To cause to be prepared an annual independent audit of the housing trust fund;

(5) To enter into contracts and agreements in connection with the operation of the housing trust fund, including contracts and agreements with federal agencies, local governmental entities, community developers, and other persons, to implement this subchapter;

(6) To develop rules for the competitive evaluation of projects seeking to receive moneys from the housing trust fund and as needed to implement this subchapter; and

(7) To engage in ongoing efforts to increase funding sources for the housing trust fund, including any additional ongoing state-dedicated funding source.

(c) The authority shall seek the input of the Arkansas Housing Trust Fund Advisory Committee created by § 15-5-1706, but the Board of Directors of the Arkansas Development Finance Authority shall have the final decision-making authority on all matters relating to the housing trust fund and the programs administered under this subchapter.

(d) (1) To reimburse the authority for its services in administering the housing trust fund, the authority shall be periodically paid a reasonable fee from amounts deposited to the housing trust fund.

(2) On an annual basis, the authority shall not be paid in excess of six percent (6%) of the total annual deposits to the housing trust fund or the average outstanding balance of the assets of the housing trust fund, whichever is greater.



§ 15-5-1706 - Creation of Arkansas Housing Trust Fund Advisory Committee.

(a) (1) There is created the Arkansas Housing Trust Fund Advisory Committee for the purpose of advising the staff and the Board of Directors of the Arkansas Development Finance Authority with respect to the Arkansas Housing Trust Fund.

(2) The members of the advisory committee shall be residents of the state and should, to the extent possible, reflect the demographics of the state with respect to geography, race, gender, and urban-rural mix.

(3) The members of the advisory committee shall be entitled to expense reimbursement under § 25-16-902 from amounts deposited into the housing trust fund.

(4) Each member of the advisory committee should have a demonstrated interest in the housing needs of individuals and families with low or moderate incomes and the revitalization of distressed neighborhoods.

(b) The advisory committee shall consist of eleven (11) members with the qualifications under § 15-5-1705 to be appointed by the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate, as follows:

(1) A representative of the financial industry, appointed by the Governor;

(2) A beneficiary of assistance in rental housing or home ownership, appointed by the Governor;

(3) An advocate for the homeless, appointed by the Governor;

(4) A representative of the real estate industry, appointed by the Governor;

(5) A representative from the economic development field, appointed by the Governor;

(6) A developer of affordable housing, appointed by the Governor;

(7) A citizen, appointed by the Governor;

(8) A consumer advocate with experience as a fair-housing advocate, housing counselor, or affordable housing advocate, appointed by the Speaker of the House of Representatives;

(9) A housing advocate representing the needs of rural interests, appointed by the Speaker of the House of Representatives;

(10) A special needs housing advocate appointed by the President Pro Tempore of the Senate; and

(11) An advocate for public housing, appointed by the President Pro Tempore of the Senate.

(c) (1) A member of the advisory committee shall serve a term of four (4) years.

(2) In order to stagger the terms of the members, the initial members of the advisory committee shall draw lots as follows:

(A) Two (2) members will have an initial term of one (1) year;

(B) Three (3) members will have an initial term of two (2) years;

(C) Three (3) members will have an initial term of three (3) years; and

(D) Three (3) members will have an initial term of four (4) years.

(3) Members of the advisory committee may serve successive terms.



§ 15-5-1707 - Roles and responsibilities of the Arkansas Housing Trust Fund Advisory Committee.

(a) The Arkansas Housing Trust Fund Advisory Committee will operate within the structure of the Arkansas Development Finance Authority and will advise the Board of Directors of the Arkansas Development Finance Authority on matters relating to the Arkansas Housing Trust Fund and its programs.

(b) The responsibilities of the advisory committee shall be to:

(1) Collaborate with the staff of the authority in drafting rules, compliance responsibilities, set-asides, and funding priorities for the housing trust fund and the programs funded by the housing trust fund, which rules and policies will be referred by the advisory committee to the authority for its review and approval;

(2) Review and advise the authority on housing trust fund marketing efforts;

(3) Review data on the use and impact of the housing trust fund compiled by the staff of the authority, which shall be provided to the advisory committee not less frequently than one (1) time a year;

(4) Prepare, working with the staff of the authority, an annual review of the rules, compliance responsibilities, set-asides, funding priorities, and funding decisions, including any recommended changes, which review shall be presented to the board for final approval; and

(5) Prepare an annual performance report for the housing trust fund, including information about the housing trust fund's success in meeting its intended purposes, which shall be provided to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.



§ 15-5-1708 - Purposes and uses of the Arkansas Housing Trust Fund.

(a) Money held in the Arkansas Housing Trust Fund shall be used to provide assistance for eligible activities proposed by eligible applicants, including without limitation grants, loans, loan guarantees, and loan subsidies.

(b) Eligible activities may include without limitation the following:

(1) New construction, reconstruction, or rehabilitation of rental housing or housing designed for owner occupancy;

(2) Rental assistance;

(3) Land acquisition;

(4) Predevelopment costs;

(5) Infrastructure;

(6) Transitional housing;

(7) Down payment assistance;

(8) Housing and foreclosure counseling; and

(9) Technical assistance.

(c) Eligible applicants of assistance from the housing trust fund shall include without limitation:

(1) Local governments;

(2) Public housing authorities, public housing agencies, and public housing facilities boards;

(3) Nonprofit organizations;

(4) Nonprofit housing developers; and

(5) For-profit housing developers.



§ 15-5-1709 - Minimum requirements -- Distribution of funds -- Application evaluation guidelines.

(a) In order for a proposal to be an activity eligible for support, the following minimum requirements must be present:

(1) Beneficiaries of the activity must have household incomes equal to or less than eighty percent (80%) of the median household income;

(2) Housing to be funded must meet the same requirements for duration of affordability as set forth in the rules of the Arkansas Development Finance Authority for its HOME Investment Partnership Program;

(3) Housing to be funded must adhere to the universal design criteria set forth in the rules and regulations of the authority;

(4) Housing to be funded must meet all building and maintenance standards set forth in the rules of the authority; and

(5) No more than ten percent (10%) of the project budget may be spent on administrative costs.

(b) (1) Activities to be funded by the Arkansas Housing Trust Fund shall be selected through a competitive process under rules to be promulgated by the authority.

(2) The rules of the authority shall include incentives, set-asides, or inducements for the development of housing, including without limitation for the following:

(A) Persons with very low income;

(B) Persons living in rural areas;

(C) Homeless persons;

(D) Persons with disabilities;

(E) Elderly persons; and

(F) Victims of domestic violence.

(3) The rules of the authority shall also set forth evaluation criteria, which shall include without limitation the following:

(A) The experience of the entity making the proposal, determined through consideration of the proposer's past history in completing activities of a similar scale and nature;

(B) If rental housing is being proposed, an evaluation of the property management history of the developer and management agent;

(C) The timeliness with which units will be developed or the activity implemented;

(D) The number of years a development shall maintain units at affordable rental or sales prices and the strength of enforcement mechanisms to ensure long-term affordability;

(E) The number of affordable units being made available to households with household incomes at or below thirty percent (30%) of area median household income;

(F) The degree to which housing trust fund moneys are used to leverage additional funding and the extent to which housing trust fund moneys will be returned through repayment;

(G) The extent to which the activity will leverage or augment local community affordable housing goals or locally adopted affordable housing plans such as revitalization areas or other geographic areas targeted for investment;

(H) The extent to which the activity will minimize negative impacts on existing tenants and community members, with particular emphasis on displacement;

(I) The extent to which housing produced will be part of a mixed income development or neighborhood;

(J) The extent to which the activity serves households with special needs, including persons who are elderly, disabled, mentally ill, homeless, or victims of domestic violence;

(K) The extent to which the activity adheres to energy efficiency and other environmental and sustainability standards;

(L) The extent to which housing will be located near transit, shopping, community services, and other amenities;

(M) The extent to which financial and home ownership counseling is provided to households served by the activity; and

(N) The amount of the activity budget spent on administrative costs.









Chapter 6 - Arkansas Rural Development Program Act

§ 15-6-101 - Title.

This chapter may be known and may be cited as the "Arkansas Rural Development Program Act".



§ 15-6-102 - Legislative intent.

(a) The General Assembly finds and declares that:

(1) Federal, state, and local resources and individual effort available to address rural needs are often isolated and limited to individual symptoms of blight and deterioration. Related programs are frequently inaccessible to the residents they are designed to serve. The placement of such programs within the various organizational structures is indistinct and many localities have inadequate numbers of managerial, professional, or technical personnel to pursue such assistance. Additionally, many public and private agencies also lack adequate staffing to adapt programs and services to the special needs and requirements of citizens and their environs. This situation has contributed to a growing confusion and disintegrating force that discourages coordinated individual policy and program development and delivery of services intended to address the needs of rural localities and citizens. Consequently, the energies and resources of the many individual federal, state, and local, public, and private initiatives that could help answer rural needs and capitalize on the strengths of these areas are often frustrated or diminished in their effort;

(2) An important role and challenge for state government, therefore, is to get diverse groups to work together for the betterment of Arkansas and to combine their efforts in imaginative ways to the end that all regions of the state may always offer the highest possible quality of life and cultural and material standards of living without sacrificing individual freedom or responsibility. The General Assembly believes that such individual efforts can be significantly enhanced and can support and sustain each other in the public interest, and many useful and innovative responses to rural needs will be possible if a more focused and coordinated interdisciplinary approach for addressing these problems and opportunities is made available through state government;

(3) The General Assembly seeks to amplify the efforts of existing agencies and individuals who are interested in such rural policy areas as economic development and employment, local government and management, business, agriculture, environment, land use, natural resources, community revitalization, human services and community life, health care, education, transportation, community facilities, and housing; and

(4) Since no state office has been specifically created to promote, harmonize, or assist efforts to address the unique needs, conditions, and strengths of rural areas of the state, it is, therefore, the intent of the General Assembly to create the Arkansas Rural Development Commission and a Department of Rural Services. The commission shall serve as the focal point for generating rural development policy initiatives for the State of Arkansas.

(b) The department shall:

(1) Serve as a single contact point for rural governments, service providers, state and federal agencies, and for individuals interested in rural policies and programs of the state;

(2) Strive to promote cooperative and integrated efforts among such agencies and programs that are designed to address rural needs; and

(3) Recommend to the Governor and to the General Assembly the suitable use of policies, programs, long-range plans, laws, and regulatory mechanisms in order to meet such needs.



§ 15-6-103 - Definitions.

As used in this chapter:

(1) "Commission" means the Arkansas Rural Development Commission as established by this chapter;

(2) "Department" means the Department of Rural Services established by this chapter;

(3) "Director" means the chief administrative officer of the Department of Rural Services as established by this chapter;

(4) "Federal agency" means any department, office, council, or agency of the federal government or any public benefit corporation or authority authorized by federal statute;

(5) "Governing body" means:

(A) The city council or board of directors for a city of the first class or a city of the second class;

(B) The town council for an incorporated town; or

(C) The quorum court for a county;

(6) "Local governmental units" or "local agency" means a city of the first class or a city of the second class, an incorporated town, or a county or an office or department thereof;

(7) "Municipality" means any city of the first class, city of the second class, or incorporated town established under the laws of the State of Arkansas;

(8) "Political subdivision" means a county, municipality, and any other unit of local government, including a school district and an improvement district, authorized by law to perform governmental functions;

(9) "Rural area" or "rural community" means all the territory of the State of Arkansas that is not within the outer boundary of any city or town having a population of twenty thousand (20,000) or more according to the latest federal decennial census or within the city's or town's neighboring urbanized areas;

(10) "Rural development and revitalization" means those policies, programs, laws, regulations, or other matters having to do with rural areas, including, but not limited to, economic development, employment, local government services and management, business, agriculture, environment, land use and natural resources, human services and community life, health care, education, transportation, community facilities, and housing;

(11) "State" means the State of Arkansas;

(12) "State agency" means any department, board, commission, office, or agency of the State of Arkansas; and

(13) "Urbanized area" means the areas of dense settlement and suburbanization contiguous to the central city of a metropolitan area.



§ 15-6-104 - Arkansas Rural Development Commission.

(a) There is established the Arkansas Rural Development Commission, which shall consist of eleven (11) members from rural areas.

(b) The members shall be appointed as follows:

(1) (A) (i) There shall be seven (7) members of the commission appointed by the Governor to serve for terms of five (5) years;

(ii) One (1) member shall be appointed from each of the four (4) congressional districts of the state as constituted January 1, 1990, and shall be a resident of a rural area of that congressional district; and

(iii) Three (3) members shall be appointed from the state at large and shall be residents of a rural area.

(B) In the event of a vacancy on the commission in one (1) of the Governor's appointee positions due to death, resignation, or other reason, the vacancy shall be filled for the unexpired portion of the term by appointment by the Governor of a person meeting the same qualifications required for initial appointment.

(C) (i) Except as provided in subdivisions (b)(1)(C)(ii)-(iv) of this section, members of the commission shall not be eligible for reappointment.

(ii) A member appointed to fill the unexpired portion of a term may be reappointed to serve a five-year term.

(iii) A member appointed to a five-year term by the Governor shall not be eligible for reappointment by the Governor but may be appointed by the President Pro Tempore of the Senate or the Speaker of the House of Representatives.

(iv) The Governor may appoint to a five-year term a person previously appointed to the commission by the President Pro Tempore of the Senate or the Speaker of the House of Representatives; and

(2) Two (2) members shall be appointed by and shall serve at the pleasure of the President Pro Tempore of the Senate, and two (2) members shall be appointed by and shall serve at the pleasure of the Speaker of the House of Representatives.

(c) The commission shall select by majority vote one (1) of its members to serve as chair and one (1) to serve as vice chair.

(d) Members of the commission shall serve without compensation, provided that, in the event funds shall be appropriated for such purposes, the members may receive expense reimbursement in accordance with § 25-16-902.



§ 15-6-105 - Department of Rural Services.

(a) There is created the Department of Rural Services.

(b) The head of the department shall be the Director of the Department of Rural Services, who shall be appointed by the Governor and shall serve at his or her pleasure, subject to confirmation by the Arkansas Rural Development Commission.

(c) The director shall employ necessary staff to carry out the duties and functions of the department as otherwise provided in this chapter or as otherwise provided by law.

(d) The Governor shall direct that all state agencies provide the director with assistance in advancing the purpose of the department to assure that the activities of the department are fully coordinated with the activities of state agencies providing related services.



§ 15-6-106 - Arkansas Rural Development Commission -- Department of Rural Services -- Functions, powers, and duties.

(a) The Arkansas Rural Development Commission, by and through the Department of Rural Services, the Director of the Department of Rural Services, and his or her duly authorized officers and employees, shall have the following functions, powers, and duties:

(1) To serve as a clearinghouse and provide comprehensive information relating to rural development and revitalization upon request to any agency, individual, or corporation;

(2) To advise and assist agencies, individuals, and corporations in answering particular rural revitalization and development needs, including cooperative efforts among such agencies, individuals, and corporations to solve common problems or provide services in these areas;

(3) (A) To receive notification from all state and federal agencies, individuals, or corporations engaged in rural development and revitalization of program descriptions, appropriation data, and application procedures.

(B) The department shall maintain a listing of existing programs and advise local agencies, individuals, or corporations of their existence;

(4) To assist, upon request, applicant local agencies, individuals, or corporations located in rural areas in obtaining timely and efficient responses from state and federal agencies, to assist such applicants in consideration of alternative program grant strategies, to assist state and federal agencies in cooperative approaches to address the needs of such applicants, and to provide technical assistance to agencies in formulating and implementing rural development and revitalization programs;

(5) To assist the Governor and the General Assembly in the integration and formulation of state rural development and revitalization policy and long-range plans for rural areas and in answering needs related thereto;

(6) To analyze and make recommendations concerning proposed new state legislation or programs that may affect rural areas;

(7) To apply for and receive grants or financial assistance from the federal government or other agencies, individuals, or corporations;

(8) To assist the Governor in coordinating the activities and services of those departments and agencies of the state having relationships with local rural agencies, individuals, and corporations in order to provide more effective service to them and to simplify state procedures relating thereto;

(9) To keep the Governor informed about the problems and needs of agencies, individuals, and corporations that are involved with rural development and revitalization and to assist in formulating policies with respect thereto and utilizing the resources of state government for the benefit of rural areas; and

(10) To promote and encourage the establishment of a nonprofit foundation, a Center for Rural Arkansas, and to cooperate and coordinate with and assist the center in accessing state and federal government and private nonprofit and corporate foundation grant funds to aid in rural development and revitalization for rural Arkansas.

(b) The commission shall have the power to prescribe and issue, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., such reasonable rules and regulations as may be necessary to carry out the provisions of this chapter.

(c) The commission shall prepare and submit biennially on January 1 a comprehensive report concerning the assistance activities undertaken by the department under the direction of the commission, any recommendations for legislative proposals, data concerning program activities in rural areas, and other pertinent information which, in the opinion of the commission, will indicate the activities conducted by the department and the commission in the previous biennium.



§ 15-6-107 - Assistance programs and grants.

(a) The Department of Rural Services shall request such specific information as the Arkansas Rural Development Commission and the Director of the Department of Rural Services determine to be necessary concerning assistance programs and grants administered by federal, state, and local agencies, individuals, and corporations designed to enhance rural areas. The information shall be used to advise local agencies, individuals, or corporations for the purpose of promoting coordination in program or grant efforts wherever feasible or proper.

(b) Any political subdivision requesting program grants or assistance in order to address rural development and revitalization needs, conditions, or strengths in rural areas, pursuant to the rules of the commission, may confer with the department to obtain assistance in gaining the most prompt and efficient processing and review of any grant applications.

(c) The department, so far as possible, shall render such assistance, and the commission may designate an officer or employee of the department to act as an expediter for the purpose of:

(1) Facilitating contacts for the applicant with state, federal, or local agencies, individuals, or corporations responsible for processing and reviewing grant applications;

(2) Arranging conferences to clarify the interest and requirements of any such agency, individual, or corporation with respect to grant applications;

(3) Considering with the agency, individual, or corporation the feasibility of consolidating hearings and data required of the applicant;

(4) Assisting the applicant in the resolution of outstanding issues identified by the agency, individual, or corporation, including delays experienced in application review; and

(5) Coordinating federal, state, and local grant application review actions and assistance programs to the extent practicable.






Chapter 7-8 - [RESERVED.]

[Reserved]



Chapter 9 - Commission on Information Age Communities Act

§ 15-9-101 - Title.

This chapter may be cited as and shall be known as the "Commission on Information Age Communities Act".



§ 15-9-102 - Definition.

As used in this chapter, the term "communities" means lawfully incorporated municipalities, unincorporated areas, counties, or any combination thereof.



§ 15-9-103 - Legislative findings and intent.

(a) The General Assembly finds and declares that the economic well-being of Arkansas and its communities depends upon the belief of its citizens that their state and their community are places where:

(1) Families can live in safety and security;

(2) Quality health care is readily available;

(3) The educational system meets the needs of learners of all ages;

(4) Government services are provided in an efficient and effective manner;

(5) Opportunities for business and commercial growth are encouraged and supported; and

(6) The state's natural heritage and quality of life are protected and enjoyed.

(b) The General Assembly further finds and determines that the economic and societal changes that have occurred in the last half of the twentieth century have been driven primarily by major advances in the fields of science and technology. These advances have caused unanticipated and dramatic shifts in the educational and skill requirements for the nation's workforce and wide disparities in the availability of economic opportunities within and between states.

(c) It is the intent of the General Assembly to provide the communities of this state with a mechanism to meet the economic and societal challenges that have and will continue to arise as new technologies are developed and marketed.

(d) It is also the intent of the General Assembly that this mechanism will prepare Arkansas communities and government agencies to deal with economic and societal challenges by encouraging:

(1) A vision for the twenty-first century in which Arkansas will have an information-ready citizenry and state leaders will be knowledgeable about information-age budget policy;

(2) Collaborative partnering, the essential behavior of the twenty-first century economy;

(3) Organizational and budgeting collaboration for connectivity investments and investments in people networks;

(4) Links between community needs and statewide network applications;

(5) Economic development expansion strategies that are based on information connectivity; and

(6) Integration of existing state resources as the embodiment of planned, long-term change.



§ 15-9-104 - Commission on Information Age Communities established.

(a) There is created the Commission on Information Age Communities, which shall consist of nine (9) voting members:

(1) The President of the Arkansas Science and Technology Authority;

(2) The Director of the Arkansas Economic Development Commission;

(3) The Director of the Department of Finance and Administration;

(4) The Director of the Department of Information Systems;

(5) The Director of the Department of Education;

(6) The Director of the Department of Higher Education; and

(7) (A) Three (3) members appointed by the Governor from a list of names submitted by the membership of the commission who are knowledgeable in various aspects of information technology and community development.

(B) The members appointed by the Governor shall serve staggered three-year terms.

(b) The commission shall annually elect one (1) member from the commission as Chair of the Commission on Information Age Communities. The commission may also elect a Vice Chair of the Commission on Information Age Communities and a Secretary of the Commission on Information Age Communities.

(c) (1) Five (5) members of the commission shall constitute a quorum, and the affirmative vote of five (5) members shall be necessary for any action taken by the commission.

(2) No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission.

(d) Members of the commission shall serve without compensation.

(e) The commission shall meet at least semiannually.

(f) The commission will report at least annually to the Governor and the Joint Committee on Advanced Communications and Information Technology regarding the status of its work.

(g) (1) In carrying out its functions, the commission may create such advisory committees as it may deem necessary.

(2) The memberships of these advisory committees may include both members and staff of the commission and other persons drawn from sources other than the commission, all of whom shall serve at the pleasure of the commission.

(3) Members of such advisory committees shall serve without compensation for their membership on the committees.



§ 15-9-105 - Powers and duties.

(a) The Commission on Information Age Communities shall be a body corporate and politic, having the powers and jurisdiction provided in this chapter and any additional powers as conferred upon it by the General Assembly or by the people of this state.

(b) The commission is authorized and designated to engage in cooperative programs and activities involving the establishment and encouragement of community-based technologies, systems, networks, and services that are designed to enhance the quality of life, educational opportunity, and economic well-being for residents of that community.

(c) The commission shall have all the powers necessary to carry out its purposes, which shall include, but not be limited to, the following:

(1) To make, amend, and repeal bylaws, rules, and regulations for the management of its affairs;

(2) To make contracts and execute all instruments necessary or convenient for carrying out its business;

(3) To enter into agreements or other transactions with any federal, state, county, or municipal agency and with any individual, corporation, firm, association, or any other entity involving technology, products, and services;

(4) To appoint officers, employees, consultants, agents, and advisors and prescribe their duties;

(5) To appear on its own behalf before boards, commissions, departments, or other agencies of municipal, county, state, or federal government;

(6) (A) To accept any and all donations, grants, bequests, and devises, conditional or otherwise, of money, property, services, or other things of value which may be received from the federal government or any agency thereof, any governmental agency, or any institution, person, firm, or corporation, public or private, to be held, used, or applied for any or all of the purposes specified in this chapter, in accordance with the terms and conditions of any such grant.

(B) Receipt of each donation or grant shall be detailed annually in the report of the commission and shall include the identity of the donor or lender, the nature of the transaction, and any conditions attached thereto;

(7) To organize, conduct, sponsor, or cooperate in and assist in the conduct of special institutes, conferences, demonstrations, and studies relating to the stimulation and formulation of community-based technologies, systems, networks, and services that are designed to enhance the quality of life, educational opportunity, and economic well-being for residents of that community; and

(8) To exercise any other powers necessary for the operation and functioning of the commission within the purposes authorized in this chapter.






Chapter 10 - Energy Conservation And Development

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Energy Reorganization and Policy Act of 1981

§ 15-10-201 - Title.

This subchapter may be cited as the "Arkansas Energy Reorganization and Policy Act of 1981".



§ 15-10-202 - Declaration of policy.

The General Assembly finds and declares that:

(1) The adequacy of future energy supplies will be crucial to the state's economic development;

(2) In order to create a favorable environment for economic development and in order to preserve and enhance our present quality of life, Arkansas must promote the efficient use of energy and the development of a reliable and economic energy delivery system which includes the use of renewable energy resources as well as conventional sources of energy such as coal, lignite, uranium, oil, and natural gas;

(3) The need exists for comprehensive state leadership to ensure the wise and efficient production, distribution, use, and conservation of energy;

(4) Only an agency with comprehensive duties and powers can collect, analyze, and disseminate information necessary to promote a reliable and efficient energy delivery system for the state;

(5) It is in the best interest of the citizens of this state to establish a division within the Arkansas Economic Development Commission to coordinate the planning and execution of comprehensive energy conservation programs; and

(6) The development and use of a diverse array of energy resources must be encouraged.



§ 15-10-203 - Arkansas Energy Office -- Creation.

(a) (1) There is created an Arkansas Energy Office, also referred to in this subchapter as the "office", as a division within the Arkansas Economic Development Commission.

(2) (A) The executive head of this division shall be the Director of the Arkansas Energy Office.

(B) The Director of the Arkansas Energy Office shall be appointed by the Director of the Arkansas Economic Development Commission with the advice and consent of the Governor.

(b) The Arkansas Energy Office shall consist of such divisions as may be established by the Director of the Arkansas Energy Office, with the approval of the Director of the Arkansas Economic Development Commission.



§ 15-10-204 - Arkansas Energy Office -- Director.

(a) Each division of the Arkansas Energy Office shall be under the direct control and supervision of the Director of the Arkansas Energy Office.

(b) The Director of the Arkansas Energy Office may delegate his or her functions, powers, and duties to various divisions of the office as he or she may deem desirable and necessary for the effective and efficient operation of the agency.

(c) In addition to other duties and functions prescribed for the Director of the Arkansas Energy Office elsewhere in this subchapter, the Director of the Arkansas Energy Office shall supervise the daily operation of the agency and advise the Director of the Arkansas Economic Development Commission, the Governor, and the General Assembly on energy matters.



§ 15-10-205 - Arkansas Energy Office -- Powers and duties.

(a) The Arkansas Energy Office shall coordinate authority and planning by the state in energy-related matters and shall have the following duties and responsibilities:

(1) Coordinating energy matters between and among all state agencies;

(2) Compiling an energy profile for the state which includes, but is not limited to, data on the demand for and supply of renewable and nonrenewable energy resources;

(3) Collecting data on, planning, and administering emergency plans, when needed, to allocate the distribution of motor fuels, aviation fuels, heating oil, and propane by wholesale jobbers and dealers within the state;

(4) Collecting data on, planning, and administering emergency plans, when needed, for the conservation or rationing of motor fuels;

(5) Proposing executive and legislative measures on energy-related matters;

(6) Providing comments before state and federal regulatory bodies on energy matters mandated by federal and state agencies;

(7) Monitoring and evaluating existing and proposed actions, laws, policies, regulations, and orders of the state and federal governments in energy matters relevant to Arkansas;

(8) Securing and administering federal energy grants for agencies of state government and monitoring and publicizing federal energy grants available to the private sector;

(9) Carrying out energy-related administrative and program functions established and required by federal law, regulations, or guidelines when applicable in Arkansas;

(10) Developing and administering conservation programs directed toward reducing wasteful, inefficient uses of energy;

(11) Promulgating reasonable rules and regulations for the purpose of implementing and prescribing enforcement for thermal and lighting efficiency standards for new building construction in the state;

(12) Developing and proposing thermal and lighting efficiency improvement programs for all buildings owned by the state and prescribing reasonable thermal and lighting efficiency criteria applicable to the leasing of buildings by all state agencies; and

(13) Administering a public energy awareness program to inform and demonstrate to the public the importance and methods of utilizing energy conservation and renewable energy resources.

(b) The office shall have the authority to:

(1) Provide comments before state and federal bodies in energy matters relevant to Arkansas;

(2) Receive and expend funds obtained from the federal government or other sources by means of contracts, grants, awards, payment for services, and other devices in support of energy-related programs, studies, or other operations beneficial to the State of Arkansas;

(3) Promulgate reasonable rules for the purpose of:

(A) Implementing and prescribing enforcement for thermal and lighting efficiency standards for new building construction;

(B) Requiring a city or county that issues building permits for new building construction to adopt the Arkansas Energy Code for New Building Construction; and

(C) Complying with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(4) Propose programs for the implementation of thermal and lighting efficiency improvements for all buildings owned by the state and prescribe reasonable thermal and lighting efficiency criteria applicable to the leasing of buildings by all state agencies; and

(5) Promulgate rules and regulations for the purpose of administering emergency plans as referred to in subdivision (a)(4) of this section.

(c) Prior to the final adoption of the rules and regulations prescribing thermal and lighting efficiency standards for new building construction referred to in subdivision (b)(3) of this section, the Joint Committee on Energy of the General Assembly shall review and comment on the rules and regulations of the office.



§ 15-10-206 - Agency cooperation and coordination with Arkansas Energy Office.

All other state agencies shall cooperate and coordinate with the Arkansas Energy Office to the utmost degree within the range of action permissible within statutory authority.






Subchapter 3 - -- Nuclear Power Generally

§ 15-10-301 - Declaration of policy.

(a) The State of Arkansas endorses the action of Congress in enacting the Atomic Energy Act of 1954 to institute a program to encourage the widespread participation in the development and utilization of atomic energy for peaceful purposes to the maximum extent consistent with the common defense and security and with the health and safety of the public and therefore declares the policy of the state to be:

(1) To cooperate actively in the program thus instituted; and

(2) To the extent that the regulation of special nuclear materials and by-product materials, of production facilities and utilization facilities, and of persons operating such facilities may be within the jurisdiction of the state, to provide for the exercise of the state's regulatory authority so as to conform, as nearly as may be, to the Atomic Energy Act of 1954 and regulations issued thereunder, to the end that there may be, in effect, a single harmonious system of regulation within the state.

(b) The State of Arkansas recognizes that the development of industries producing or utilizing atomic energy may result in new conditions calling for changes in the laws of the state and in regulations issued thereunder with respect to health and safety; working conditions; workers' compensation; transportation; public utilities; life, health, accident, fire, and casualty insurance; the conservation of natural resources, including wildlife; and the protection of streams, rivers, and airspace from pollution, and therefore declares the policy of the state to be to:

(1) Adapt its laws and regulations to meet the new conditions in ways that will encourage the healthy development of industries or utilizing atomic energy while at the same time protecting the public interest;

(2) Initiate continuing studies of the need for changes in the relevant laws and regulations of the state by the respective departments and agencies of the state which are responsible for their administration; and

(3) Assure the coordination of the studies thus undertaken, particularly with other atomic industrial development activities of the state and with the development and regulatory activities of other states and of the United States Government.



§ 15-10-302 - Definitions.

As used in this subchapter:

(1) "Atomic energy" means all forms of energy released in the course of nuclear fission or nuclear transformation;

(2) "By-product material" means any radioactive materials, except special nuclear materials, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing nuclear materials;

(3) "Operator" means any individual who manipulates the controls of a utilization or production facility;

(4) "Production facility" means:

(A) Any equipment or device capable of the production of special nuclear material in such quantity as to be of significance to the common defense and security or in such manner as to affect the health and safety of the public; or

(B) Any important component part especially designed for such equipment or device;

(5) "Special nuclear material" means:

(A) Plutonium and uranium enriched in the isotope 233 or in the isotope 235 or any other material after the United States Nuclear Regulatory Commission has determined the material to be such; or

(B) Any material artificially enriched by any of the foregoing; and

(6) "Utilization facility" means any:

(A) Equipment or device, except an atomic weapon, capable of making use of special nuclear materials in such quantity as to be of significance to the common defense and security or in such manner as to affect the health and safety of the public or peculiarly adapted for making use of atomic energy in such quantity as to be of significance to the common defense and security or in such manner as to affect the health and safety of the public; or

(B) Important component part especially designed for such equipment or device.



§ 15-10-303 - License or permit requirement.

No person shall manufacture, construct, produce, transfer, acquire, or possess any special nuclear material, by-product material, production facility, or utilization facility wholly within this state unless he or she shall have first obtained a license or permit for the activity in which he or she proposes to engage from the United States Nuclear Regulatory Commission if, pursuant to the Atomic Energy Act of 1954, the commission requires a license or permit to be obtained by persons proposing to engage in activities of the same type over which it has jurisdiction.



§ 15-10-304 - Studying the need for changes in law.

(a) Each of the following departments and agencies of state government is directed to initiate and to pursue continuing studies as to the need, if any, for changes in the laws and regulations administered by it that would arise from the presence within the state of special nuclear materials and by-product materials and from the operation herein of production or utilization facilities.

(b) On the basis of such studies, each of these departments and agencies is to make recommendations for the enactment of laws or amendments to laws administered by it and proposals for amendments to the regulations issued by it, as may appear necessary and appropriate:

(1) The State Board of Health, particularly as to hazards, if any, to the public health and safety;

(2) The Department of Labor, particularly as to hazardous working conditions, if any;

(3) The Workers' Compensation Commission, particularly as to the time and character of proof of claims of injuries and the extent of the compensation allowable therefor;

(4) The Arkansas State Highway and Transportation Department, particularly as to the transportation of special nuclear materials and by-product materials on highways of the state;

(5) The Arkansas Public Service Commission, particularly as to the transportation of special nuclear materials and by-product materials by common carriers not in interstate commerce and as to the participation by public utilities subject to its jurisdiction in projects looking to the development of production or utilization facilities for industrial or commercial use;

(6) The State Insurance Department, particularly as to the insurance of persons and property from hazards to life and property resulting from atomic development;

(7) The Arkansas Geological Commission, particularly as to the hazards, if any, to the natural resources of the state, including wildlife, and as to the protection, if necessary, of rivers, streams, and airspace from pollution; and

(8) Such other departments and agencies, including departments and agencies of political subdivisions of the state, as the Governor may direct and for the purposes specified by him or her.



§ 15-10-305 - Coordinator of Atomic Development Activities.

(a) (1) The Governor may appoint a citizen of this state as the Coordinator of Atomic Development Activities.

(2) The person appointed shall serve as:

(A) Advisor to the Governor with respect to atomic industrial development within the state;

(B) Coordinator of the development and regulatory activities of the state relating to the industrial and commercial uses of atomic energy; and

(C) Deputy of the Governor in matters relating to atomic energy, including cooperation with other states and with the United States Government.

(b) (1) The coordinator shall have the duty of coordinating the studies, recommendations, and proposals of the several departments and agencies of the state and its political subdivisions required by § 15-10-304 with each other and also with the programs and activities of the Arkansas Economic Development Council.

(2) So far as may be practicable, he or she shall coordinate the studies conducted and the recommendations and proposals made in this state with like activities in other states and with the policies and regulations of the United States Nuclear Regulatory Commission.

(3) In carrying out his or her duties, he or she shall proceed in close cooperation with the Arkansas Economic Development Council.

(c) (1) The several departments and agencies of the state and its political subdivisions which are directed by § 15-10-304 to initiate and pursue continuing studies are further directed to keep the coordinator fully and currently informed as to their activities relating to atomic energy.

(2) No regulation or amendment to a regulation applying specifically to an atomic energy matter which any such department or agency may propose to issue shall become effective until thirty (30) days after it has been submitted to the coordinator unless, upon a finding of emergency need, the Governor by order waives all or any part of this thirty-day period.

(d) The coordinator shall keep the Governor and the several interested departments and agencies informed as to private and public activities affecting atomic industrial development and shall enlist their cooperation in taking action to further such development as is consistent with the health, safety, and general welfare of this state.



§ 15-10-306 - Injunction.

Whenever, in the opinion of the Attorney General, any person is violating or is about to violate § 15-10-303, the Attorney General may apply to the appropriate court for an order enjoining the person from engaging or continuing to engage in the activity violative of this subchapter. Upon a showing that the person has engaged or is about to engage in any such activity, a permanent or temporary injunction, restraining order, or other order may be granted.






Subchapter 4 - -- Southern States Energy Compact

§ 15-10-401 - Enactment of compact into law.

The Southern States Energy Compact is hereby enacted into law and entered into by this State with any and all states legally joining therein in accordance with its terms, in the form substantially as follows:

SOUTHERN STATES ENERGY COMPACT

ARTICLE I Policy and Purpose

The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities materials, and products within the context of a responsible regard for the environment can assist substantially in the industrialization of the South and the development of a balanced economy for the region. They also recognize that optimum benefit from and acquisition of energy resources and facilities requires systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community well-being of the region's people.

ARTICLE II The Board

(a) There is hereby created an agency of the party states to be known as the "Southern States Energy Board," hereinafter called the Board. The Board shall be composed of three (3) members from each party state, one (1) of whom shall be appointed or designated in each state to represent the Governor, the State Senate, and the State House of Representatives, respectively. Each member shall be designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the Board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any lesser period of time) by a deputy or assistant, if the laws of this state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one (1) vote on the Board, to be determined by majority vote of each member or member's representative from the party state present and voting on any question. No action of the Board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the Board are cast in favor thereof.

(c) The Board shall have a seal.

(d) The Board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The Board shall appoint an Executive Director who shall serve at its pleasure and who shall also act as Secretary, and who, together with the Treasurer, shall be bonded in such amounts as the Board may require.

(e) The Executive Director, with the approval of the Board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the Board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The Board may establish and maintain, independently or in conjunction with any one (1) or more of the party states, a suitable retirement system for its full-time employees. Employees of the Board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the Board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The Board may establish and maintain or participate in such additional program of employee benefits as may be appropriate.

(g) The Board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The Board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize and dispose of the same.

(i) The Board may establish and maintain such facilities as may be necessary for the transacting of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

(j) The Board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The Board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The Board annually shall make to the governor of each party state, a report covering the activities of the Board for the preceding year, and embodying such Recommendations as may have been adopted by the Board, which report shall be transmitted to the legislature of said state. The Board may issue such additional reports as it may deem desirable.

ARTICLE III Finances

(a) The Board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One-half (1/2) of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one-quarter (1/4) of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one-quarter (1/4) of each budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the Board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the Board.

(c) The Board may meet any of its obligations in whole or in part with funds available to it under Article II(h) of this compact, provided that the Board takes specific action setting aside such funds prior to the incurring of any obligations to be met in whole or in part in this manner. Except where the Board makes use of funds available to it under Article II(h) hereof, the Board shall not incur any obligations prior to the allotment of funds by the party jurisdictions adequate to meet the same.

(d) The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Board.

(e) The accounts of the Board shall be open at any reasonable time for inspection.

ARTICLE IV Advisory Committees

The Board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civil associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact. It is not the intent of this Act to withdraw or affect Arkansas' continued membership, participation, and support of the Southern Interstate Nuclear Compact until at least nine (9) of the party states to the Southern Interstate Nuclear Compact approve substantially the same changes in the Compact as are provided in this Act, and the Congress of the United States consents to the Compact substantially as amended by this Act.

ARTICLE V Powers

The Board shall have power to:

(a) Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation, and responsible use of energy and energy-related facilities, installations, and products as part of a balanced economy and healthy environment.

(c) Collect, correlate, and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of:

(1) energy, environment and applications of energy, environmental, and related concerns to industry, medicine, or education or the promotion or regulation thereof;

(2) the formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to, the laws, codes, rules, regulations, and administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(i) Prepare, publish and distribute, (with or without charge) such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

(k) Act as licensee of the United States Government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the nuclear, environmental, and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states, and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The Board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

ARTICLE VI Supplementary Agreements

(a) To the extent that the Board has not undertaken an activity or project which would be within its power under the provisions of Article V of this compact, any two (2) or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the Board. The Board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the Board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the Board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

ARTICLE VII Other Laws and Relationships

Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rules, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the Atomic Energy Commission, the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the Board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the Board own or operate any facility or installation for industrial or commercial purposes.

ARTICLE VIII Eligible Parties, Entry into Force and Withdrawal

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven (7) states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

ARTICLE IX Severability and Construction

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.



§ 15-10-402 - Arkansas board members.

(a) The three (3) Arkansas members on the Southern States Energy Board shall be selected as follows:

(1) The Governor shall be ex officio a member of the board, or the Governor, at his or her discretion, may name some other resident elector of this state to serve on the board in his or her place, to serve at the pleasure of the Governor;

(2) (A) At each regular session of the General Assembly, the Speaker of the House of Representatives shall name one (1) member thereof to serve on the board.

(B) This member shall serve until the convening of the next regular session of the General Assembly or until his or her successor is appointed; and

(3) (A) At each regular session of the General Assembly, the President Pro Tempore of the Senate shall name one (1) member of the Senate to serve on the board.

(B) This member shall serve until the convening of the next regular session of the General Assembly or until his or her successor is appointed.

(b) Vacancies on the board shall be filled in the manner provided herein for the initial appointment.

(c) (1) Legislative members of the board shall be reimbursed for their reasonable and necessary expenses for meals, lodging, travel, and related expenses for attending board meetings, with these expenses to be paid from funds available to their respective houses of the General Assembly.

(2) (A) The Governor or the member of the board appointed to serve in the place of the Governor shall be reimbursed for travel expenses in attending board meetings.

(B) These expenses shall be payable from funds available for the support of the Governor's office or from funds available to a state agency if the member appointed to serve on the board in the place of the Governor is an official or employee of a state agency.



§ 15-10-403 - Supplementary agreements -- Appropriations.

(a) Any supplementary agreement entered into pursuant to Article VI of the Southern States Energy Compact, § 15-10-401, and requiring the expenditure of funds or the assumption of an obligation to expend funds shall not become effective as to this state prior to the making of an appropriation for it by the General Assembly.

(b) Provided, that with respect to the payment of this state's share of the budget of expenditures for the maintenance of the Southern States Energy Board as provided in Article III(b) of the Southern States Energy Compact, § 15-10-401, the Governor, in the absence of a specific legislative appropriation for the purpose, may use such appropriations as are made available to him or her for emergency expenditures.



§ 15-10-404 - Officers, departments, agencies, and institutions authorized to cooperate with board.

All officers, departments, agencies, and institutions of this state and of its political subdivisions are authorized to cooperate with the Southern States Energy Board in the furtherance of any of its activities pursuant to the Southern States Energy Compact, § 15-10-401.






Subchapter 5 - -- Alternative Fuels



Subchapter 6 - -- Alternative Fuels Commission



Subchapter 7 - -- Alternative Fuels Fund and Arkansas Weatherization Assistance Fund



Subchapter 8 - -- Arkansas Alternative Energy Commission

§ 15-10-801 - Arkansas Alternative Energy Commission.

(a) There is created the Arkansas Alternative Energy Commission.

(b) The commission shall consist of fifteen (15) diverse members appointed as follows:

(1) Five (5) members appointed by the Governor as follows:

(A) Two (2) members to represent utility companies that are concerned with alternative energy development; and

(B) Three (3) members who are consumers concerned with alternative energy development;

(2) Five (5) members appointed by the Speaker of the House of Representatives as follows:

(A) Two (2) members to represent utility companies that are concerned with alternative energy development; and

(B) Three (3) members who are consumers concerned with alternative energy development; and

(3) Five (5) members appointed by the President Pro Tempore of the Senate as follows:

(A) Two (2) members to represent utility companies that are concerned with alternative energy development; and

(B) Three (3) members who are consumers concerned with alternative energy development.

(c) (1) The Governor shall appoint a chair for the commission.

(2) The chair shall call the first meeting of the commission within sixty (60) days after July 31, 2009.

(d) (1) A majority of the membership of the commission shall constitute a quorum.

(2) A majority vote of those members present shall be required for any action of the commission.

(e) The commission shall meet at least one (1) time every three (3) months but may meet more often at the call of the chair.

(f) A vacancy arising in the membership of the commission for any reason other than expiration of the regular terms for which the members are appointed shall be filled by appointment by the person or persons who appointed the vacating member.

(g) (1) The Bureau of Legislative Research shall provide staff for the commission.

(2) The commission shall conduct its meetings in Pulaski County at the State Capitol or at other locations that the commission considers appropriate.



§ 15-10-802 - Duties.

The Arkansas Alternative Energy Commission shall study:

(1) The feasibility of creating or expanding alternative energy sources in Arkansas, including without limitation:

(A) (i) Bioenergy, including without limitation energy from biomass.

(ii) As used in subdivision (a)(1)(A)(i) of this section:

(a) "Biomass" includes agricultural waste, wood waste, poultry litter, and animal waste; and

(b) "Poultry litter" means poultry manure combined with wood shavings, straw, rice hulls, and other bedding material;

(B) Ethanol;

(C) Solar power;

(D) Energy derived from animal waste;

(E) Wind power; and

(F) Other energy sources identified by the commission;

(2) The effects of the use of alternative energy sources on the economic development of the state; and

(3) Other issues related to alternative energy production and use and the economic impact of alternative energy that the commission considers appropriate.









Chapter 11 - Publicity And Tourism

Subchapter 1 - -- General Provisions

§ 15-11-101 - Publicity generally.

It shall be the duty of the Director of the Department of Parks and Tourism to:

(1) Devote his or her entire time to the carrying out of the provisions of this section;

(2) Make available and make use of the materials and information assembled by state agencies and gather additional information and materials concerning the state's resources, its departments of government, and its institutions;

(3) Make this information available to the newspapers, magazines, and other media of publicity for the preparation of articles and stories favorable to the state, its resources, its institutions, and its departments of government;

(4) Prepare paid advertisements favorable to the State of Arkansas and, subject to the approval of the State Parks, Recreation, and Travel Commission, expend such state funds as may be made available for this purpose in the publication of advertisements in magazines, newspapers, and other periodicals, either directly with advertising media or through the services of a recognized advertising agency on a commission basis regularly allowed by the advertising media;

(5) Assemble and prepare material for the publication of pamphlets, booklets, folders, maps, brochures, and other similar advertising matter concerning the State of Arkansas and contract, subject to the approval of the commission, for the reproduction of advertising matter;

(6) Distribute advertising matter to the general public or to special groups for which it is intended, either by mail or other method; and

(7) Assist and aid the various departments of state in the preparation and distribution of pamphlets, booklets, folders, etc., when it may be deemed advisable to give publicity to the activities of any department or to inform the public of the activities, rules, regulations, or requirements of the state government.



§ 15-11-102 - Promulgation of rules and procedures.

(a) The Department of Parks and Tourism is specifically authorized to promulgate its own rules and procedures applying to the purchase of printed material and specialty items for advertising purposes. The Department of Parks and Tourism will take no less than a minimum of three (3) bids in purchasing printing and specialty items. The records pertaining to the bidding procedures, bids, and contract awards will be made a part of the permanent record file of the Department of Parks and Tourism, and copies will be forwarded to the purchasing department of the Department of Finance and Administration.

(b) The Department of Parks and Tourism is specifically authorized to promulgate its own rules and procedures applying to the professional services of an advertising agency. The Department of Parks and Tourism will take proposals and contract with an advertising agency with the advice of the Legislative Council.






Subchapter 2 - -- State Parks, Recreation, and Travel Commission

§ 15-11-201 - Purpose -- Creation.

For the purpose of aiding in the establishment of new industrial enterprises and the expansion of the tourist industry, and additionally, for furnishing authentic and favorable information about this state and its people through publicizing the State of Arkansas with respect to its natural resources, its agricultural and industrial possibilities, its historic background and cultural attainments, its educational, religious, and recreational facilities, its climate, its water resources, and transportation facilities, and, for the purpose of promoting the health and pleasure of the people of this and other states through the management, improvement, and extension of the state park system, there is created and established at the seat of government of this state a State Parks, Recreation, and Travel Commission, hereinafter referred to as the "commission".



§ 15-11-202 - Members generally.

(a) The State Parks, Recreation, and Travel Commission shall consist of:

(1) (A) Thirteen (13) regular members, of whom at least:

(i) One (1) shall be an active newspaper staff member, editorial worker, or editor;

(ii) One (1) shall be active in radio or television broadcasting;

(iii) One (1) shall be active in any recognized news media in the state;

(iv) Two (2) whose primary occupation shall embrace the recreational or travel field of endeavor; and

(v) One (1) shall be an historian having knowledge of Arkansas's historic background.

(B) (i) Vacancies occurring on the commission after August 1, 1985, shall be filled by the Governor in such manner that at least five (5) of the members of the commission shall be owners or operators of food service, lodging, or travel-oriented businesses.

(ii) A travel-oriented business includes, but is not limited to, boat docks, marinas, theme parks, camp grounds, tourist resorts, caves, caverns, highway gift shops, and firms commonly known as tourist attractions.

(iii) The Governor also shall assure that at least one (1) of the members of the commission is active in the news media in this state.

(iv) Subdivisions (a)(1)(B)(i)-(iii) of this section shall not cut short the term of any member of the commission serving as such on August 1, 1985, but shall be implemented by the filling of vacancies;

(2) One (1) member who is sixty (60) years of age or over, who shall serve as a representative of the elderly and who shall not be actively engaged in or retired from any of the professions set out in subdivision (a)(1)(A) of this section; and

(3) One (1) or more commissioner emeritus.

(b) Each member shall be a resident elector of this state and shall be appointed by the Governor by and with the advice and consent of the Senate.

(c) Each of the four (4) congressional districts of the state, as established by Acts 1971, No. 23 [repealed], shall be represented on this commission.

(d) (1) All members appointed to the commission shall be appointed for terms of six (6) years.

(2) The term of office shall commence on January 15 following the expiration date and shall end on January 14 of the sixth year following the year in which the regular term commenced.

(e) Any vacancies arising in the membership of the commission for any reason other than expiration of the regular terms for which members were appointed shall be filled by appointment by the Governor and be thereafter effective until the expiration of their regular terms, subject, however, to the confirmation of the Senate when it is next in session.

(f) Before entering upon their respective duties, each member of the commission shall take and subscribe and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he or she is about to enter.

(g) Members of the commission shall not receive compensation for their services but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 15-11-203 - Commissioner emeritus.

(a) Any person who has served, is now serving, or serves in the future as a member for the State Parks, Recreation, and Travel Commission, as established by §§ 15-11-201, 15-11-202, and 15-11-204 -- 15-11-207, or its predecessor commissions and who has served or serves twenty-four (24) years as a member of the commission or its predecessor commissions shall be known and designated as a "commissioner emeritus".

(b) A commissioner emeritus shall serve as a member of the commission for the remainder of his or her life and shall be notified of all commission meetings and is entitled to the same expenses and other allowances for attending commission meetings as is provided by law for other commission members.

(c) The Governor shall cause an appropriate commission to be prepared and issued to each commissioner emeritus of the commission. The commissioner emeritus shall file the commission with the Secretary of State and take the official oath of office before entering upon his or her duties as a commissioner emeritus.



§ 15-11-204 - Organization -- Meetings.

(a) From time to time, the State Parks, Recreation, and Travel Commission shall select from its membership a chair and a vice chair.

(b) The Director of the Department of Parks and Tourism provided for in § 15-11-205 shall be ex officio Secretary of the State Parks, Recreation, and Travel Commission but shall have no vote on matters coming before it.

(c) The commission shall adopt and may modify rules for the conduct of its business and shall keep a record of its transactions, findings, and determinations. The record shall be public.

(d) Meetings shall be at the call of the Chair of the State Parks, Recreation, and Travel Commission either at his or her own instance or upon the written request of at least seven (7) members.

(e) A quorum shall consist of not fewer than seven (7) members present at any regular or special meeting. A majority affirmative vote of that number shall be necessary for the disposition of any business.



§ 15-11-205 - Director of the Department of Parks and Tourism.

(a) The State Parks, Recreation, and Travel Commission, with the approval of the Governor, shall employ a Director of the Department of Parks and Tourism who shall be charged with the duty of administering the provisions of this subchapter and the rules, regulations, and orders established thereunder.

(b) The commission, by resolution duly adopted, may delegate to the Director of the Department of Parks and Tourism any of the powers or duties vested in or imposed upon it by this subchapter, and the delegated powers and duties may be exercised by the Director of the Department of Parks and Tourism in the name of the commission.

(c) The Director of the Department of Parks and Tourism shall:

(1) Be selected with special reference to his or her executive ability, experience, and interest in the resources and development of the state;

(2) Be a person with at least five (5) years' experience in the newspaper or radio profession in an editorial or advertising capacity;

(3) Be custodian of all property held in the name of the commission;

(4) Be ex officio the disbursing agent of all funds available for its use; and

(5) (A) Furnish a bond to the state with a corporate surety thereon in the penal sum of ten thousand dollars ($10,000), conditioned that he or she will faithfully perform his or her duties of employment and properly account for all funds received and disbursed by him or her.

(B) An additional disbursing agent's bond shall not be required of the Director of the Department of Parks and Tourism.

(C) The bond so furnished shall be filed with the Secretary of State and an executed counterpart of the bond shall be filed with the Auditor of State.

(d) (1) The Director of the Department of Parks and Tourism, subject to approval of the commission, shall employ a Director of State Parks and a Director of Recreation and Travel and such assistants and other personnel as necessary to properly administer the provisions of this subchapter, with the duties of both directors and such assistants as appointed to be independent of the other, but they shall cooperate as necessary for the proper performance of the commission.

(2) The Director of Recreation and Travel, as appointed by the Director of the Department of Parks and Tourism, shall be a person with a background in the travel service industry or editorial experience in news media with a minimum of three (3) years' experience in news media or travel service, with special consideration being given to a background in advertising.



§ 15-11-206 - Functions, powers, and duties.

(a) The State Parks, Recreation, and Travel Commission shall:

(1) Have and be subject to all functions, powers, and duties as by law are conferred and imposed upon it; and

(2) For the purpose of regulating its own procedure and carrying out its functions, have the authority from time to time to make, amend, and enforce all reasonable rules or regulations not inconsistent with law which will aid in the performance of any of the functions, powers, or duties conferred or imposed upon it by law.

(b) In addition, it shall be the function, power, and duty of the commission to:

(1) Cooperate with other state agencies, civic organizations, and others similarly interested in preparing, correlating, and distributing information in furtherance of the commission's functions and to furnish or otherwise make such information available, without cost to the recipients, in such manner as the commission shall determine to all who may have an interest therein and, for such purpose, the executive head of each state agency shall furnish such information as shall be requested of him or her by the commission;

(2) Contract and be contracted with;

(3) Purchase, lease, rent, or sell and receive bequests or donations of any real, corporeal, or personal property;

(4) Exploit and promote by all available means the recreational and travel potentialities of the state;

(5) Acquire such land within the state as it may deem necessary or proper to the extension, development, or improvement of the state park system and, when necessary to properly carry out its functions, to acquire any real property by the exercise of its right of eminent domain, this right being vested in the commission;

(6) Require a strict accounting of all business transacted by each concessionaire operating at a state park; and

(7) Take such other action not inconsistent with law as it may deem necessary or desirable to carry out the intent and purposes of this subchapter.



§ 15-11-207 - Cooperation with news media representatives.

(a) The Director of the Department of Parks and Tourism and his or her staff shall cooperate with representatives of newspapers, magazines, and radio and television stations but shall not otherwise be identified with any of these enterprises.

(b) (1) All information or publicity originated or developed by the director and his or her staff shall be released to all news media at times agreeable to a majority of the representatives thereof who are assigned to the State Capitol Building.

(2) However, upon the request of any such representative or other individual for specific information not theretofore originated and developed for a news release by the director or his or her staff, the director shall furnish the news release to the individual making the request without regard to the provision of subdivision (b)(1) of this section.

(c) Nothing in this subchapter shall be construed as an abridgement of the freedom of the press or speech nor of the right of the executive head of any state agency to discuss freely with the representatives of the various news media any of the affairs of his or her agency.



§ 15-11-208 - Effect of §§ 15-11-201 and 15-11-202.

Nothing in §§ 15-11-201 and 15-11-202 shall be deemed to affect in any manner the placing of the State Parks, Recreation, and Travel Commission under any other principal department or subdivision of a principal department by any law now or hereafter enacted.



§ 15-11-210 - Award of pistol upon retirement.

When a commissioned law enforcement officer of the State Parks Division of the Department of Parks and Tourism retires from service in good standing after twenty (20) years of service, in recognition of and appreciation for the service of the retiring officer, the Director of the State Parks Division may award to the officer the pistol carried by the officer at the time of his or her retirement from service.



§ 15-11-211 - Disposal of railroad track material.

(a) The State Parks, Recreation, and Travel Commission and the Department of Parks and Tourism are authorized to dispose of rail and other railroad track material by gift or contract to a regional intermodal facilities authority organized pursuant to the Regional Intermodal Facilities Act, § 14-143-101 et seq., a metropolitan port authority organized pursuant to the Metropolitan Port Authority Act of 1961, § 14-185-101 et seq., or a planning and development district recognized by § 14-166-202.

(b) A regional intermodal facilities authority, a metropolitan port authority, or a planning and development district may receive and acquire the property described in subsection (a) of this section upon such terms and conditions acceptable to it and shall use the property for railroad purposes in accordance with the power and authority conferred by law.

(c) If a regional intermodal facilities authority, a metropolitan port authority, or a planning and development district subsequently sells the property described in subsection (a) of this section, the net proceeds received from disposition of the property, after deduction of all costs and expenses related thereto, shall be remitted to the State Parks, Recreation, and Travel Commission and the Department of Parks and Tourism.






Subchapter 3 - -- Tourist Information Bureaus

§ 15-11-301 - Creation.

The Department of Parks and Tourism is authorized and directed to establish, as funds are provided therefor, and to maintain and operate at or near the federal interstate highway points of entry into this state tourist information bureaus to perform the functions and duties as provided by this subchapter.



§ 15-11-302 - Department duties.

Tourist information bureaus established pursuant to this subchapter shall:

(1) Be open to the public at regular business hours and, during tourist seasons, shall be operated at such other hours as may be determined by the Department of Parks and Tourism;

(2) Be situated at or near federal interstate highway points of entry into this state and be located convenient to access by the motoring public;

(3) Be staffed by persons trained and informed concerning:

(A) The highways of this state;

(B) Sites of historical interest and importance;

(C) State parks and other public and private recreational facilities;

(D) Annual festivals, fairs, and other events of local, regional, or statewide importance of interest and appeal to tourists;

(E) The population of the state and the various counties and cities;

(F) The agricultural and industrial economy of the state;

(G) The natural and human resources that make the State of Arkansas attractive to industry and tourists; and

(H) Such other information and data concerning this state as may be deemed advisable by the Department of Parks and Tourism;

(4) Maintain files, reference books, and sources of information to answer questions and to furnish information to tourists;

(5) (A) Maintain facilities for the display of brochures, circulars, and other literature furnished the department by hotels, motels, restaurants, and other business establishments publicizing services for the accommodation and convenience of tourists.

(B) Provided, that the tourist information bureaus shall display the literature for the information and benefit of tourists without favoritism or prejudice to any business establishment; and

(6) Perform such other duties as determined by the department to be in furtherance of the purposes and intent of this subchapter.



§ 15-11-303 - Commission duties.

In furtherance of the purposes of this subchapter, the State Parks, Recreation, and Travel Commission shall:

(1) Encourage the assistance and cooperation of public agencies and private businesses throughout the state in promoting the tourist industry;

(2) Have the authority to accept gifts, grants, and donations of property, both real and personal, to be used in furtherance of the purposes of this subchapter;

(3) Reject for display at any tourist information bureau any brochure, pamphlet, or other literature which is misleading or contains false representations; and

(4) Make reasonable rules and regulations and perform such other duties as may be in furtherance of the purposes of this subchapter.



§ 15-11-304 - Preferential treatment or consideration.

In accepting gifts, grants, and donations, the State Parks, Recreation, and Travel Commission shall not make any agreement whereby the person or firm making the gift, grant, or donation shall receive any special consideration or preference from the commission or any tourist information bureau in the performance of the respective duties provided in this subchapter.



§ 15-11-305 - Cooperation with other state agencies.

The State Highway Commission, the Arkansas State Game and Fish Commission, and all other state agencies are requested to cooperate and assist the Department of Parks and Tourism with respect to tourist information bureaus established under the provisions of this subchapter.



§ 15-11-306 - Authority to lease facilities.

(a) (1) The Department of Parks and Tourism is authorized to lease existing buildings and facilities deemed suitable therefor by the department at or near the major highway points of entry into this state, may provide for the staffing and operation in buildings or facilities of tourist information centers, and may pay the necessary cost of maintenance, upkeep, and operation thereof.

(2) Tourist information centers shall be for the purpose of furnishing information to tourists entering this state with respect to the various attractions, opportunities, facilities, and other resources of this state which are of interest to tourists or which provide accommodations for their use or convenience while visiting this state.

(3) The department shall promulgate reasonable rules and regulations regarding the operation of such tourist information centers.

(b) In the event that it becomes necessary for the department to cease to operate any tourist information center in the state as a result of the shortage of funds, the State Parks, Recreation, and Travel Commission shall lease the tourist information center facility to a municipality or county in which it is located or to a nonprofit organization approved by the commission for an annual lease payment of ten dollars ($10.00) per year to be operated by the lessee in a manner approved by the commission.






Subchapter 4 - -- Regional Tourist Promotion Agencies

§ 15-11-401 - Definitions.

As used in this subchapter:

(1) "Commission" means the State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism or any successor agency designated by law to promote tourist travel and vacation business in Arkansas;

(2) "Natural planning regions" means the respective counties composing each of the fourteen (14) natural planning regions as defined by the Arkansas Economic Development Council and which are outlined on the records and maps maintained by the Arkansas Economic Development Council as natural planning regions of this state existing on August 6, 1969;

(3) "Regional tourist promotion agency" means a corporation organized pursuant to the provisions of the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., or the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq., established for the purposes authorized in this subchapter and which is recognized by the commission or its successor agency as qualifying under the provisions of this subchapter; and

(4) "Tourism division" means the Tourism Division of the Department of Parks and Tourism or its successor agency.



§ 15-11-402 - Formation.

(a) (1) Any group of interested citizens and residents of counties composing a natural planning region of this state and who are residents of counties representing not less than fifty percent (50%) of the total population of the region, but in no event fewer than fifteen (15) individuals, who shall form a nonprofit corporation pursuant to the provisions of the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., for the purpose of promoting tourist travel and vacation business in the counties composing the natural planning region and whose charters, bylaws, and purposes are in compliance with the rules and regulations promulgated by the State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism pursuant to the provisions of this subchapter may apply for recognition by the commission as a regional tourist promotion agency under this subchapter.

(2) However, upon approval of the commission, a county in one (1) natural planning region of the state may be included within the area composing a different and adjacent natural planning region if and when experience establishes that the county tourist values are more closely identified with the other region.

(b) (1) In addition, any two (2) or more natural planning regions may merge to form a single regional tourist agency to represent the total area of the respective regions.

(2) However, no more than one (1) nonprofit corporation may be designated as the regional tourist promotion agency for the combined regions.



§ 15-11-403 - Designation.

(a) The State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism, upon receipt of a copy of incorporation papers, constitution, bylaws, and resolutions, if any, of a nonprofit corporation applying for recognition as a regional tourist promotion agency under the provisions of this subchapter, is authorized to designate the applying corporation as a regional tourist promotion agency under the provisions of this subchapter, provided that the commission shall determine:

(1) That the applying agency is established under the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., and has a constitution and bylaws governing the activities and purposes of the corporation which are in compliance with the rules and regulations of the commission established in furtherance of the purposes of this subchapter;

(2) That the charter, constitution, or bylaws of the applying agency provide for the selection of a board of directors and successor members on the boards, of persons who have demonstrated knowledge of and interest in the tourist travel and vacation business in the various counties composing the region to be served by the agency; and

(3) That the applying agency has furnished a proposed plan and demonstration of financial resources to establish and promote an active tourist travel and vacation business promotion program within the region as provided in this subchapter.

(b) Upon determining that an applying corporation is eligible for designation as a regional tourist promotion agency under the provisions of this subchapter, the State Parks, Recreation, and Travel Commission, upon a majority vote of the full membership of the commission, shall designate the agency as the participating agency under the provisions of this subchapter for the region and shall certify that fact to the applying agency.

(c) The commission is authorized to revoke its designation of any regional tourist promotion agency or to suspend the agency from participation in the provisions of this subchapter whenever the commission shall determine that the agency is not complying with this subchapter or with the rules and regulations of the commission or has failed to comply with the terms of any grant made to the agency pursuant to the provisions of this subchapter.



§ 15-11-404 - Administrative agency.

The Tourism Division of the Department of Parks and Tourism is designated as the administrative agency of this state to act under the authority of the State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism in administering the provisions of this subchapter.



§ 15-11-405 - Grants generally.

(a) All grants under the provisions of this subchapter shall be on a matching basis with the applying agency furnishing one-third (1/3) of the funds and the state grant being two (2) times the amount of the funds supplied by the applying agency.

(b) Upon approval of each application and the making of a grant by the State Parks, Recreation, and Travel Commission in accordance therewith, the State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism shall give notice to the applying regional tourist promotion agency of the approval and grant and shall direct the regional promotion tourist agency to proceed with its promotional program as described in its application and to use therefor funds allocated by the regional tourist promotion agency for such purposes.

(c) Upon the furnishing of evidence to the commission that the particular regional tourist promotion agency has proceeded in accordance with the terms of the application, the grant allocated to the agency shall be paid to the agency by the Tourism Division of the Department of Parks and Tourism.



§ 15-11-406 - Grants from Department of Parks and Tourism.

(a) Upon approval of the State Parks, Recreation, and Travel Commission, the Department of Parks and Tourism is authorized to make grants from funds specifically appropriated for such purposes to regional tourist promotion agencies, to assist such agencies in the financing of promotional and advertising programs, and to encourage and stimulate tourist travel and vacation business within the region.

(b) However, before any such grant may be made:

(1) (A) The regional tourist promotion agency shall have made application to the commission or the department for such a grant and shall have set forth therein the promotion and advertising program and project proposed to be undertaken for the purpose of encouraging and stimulating the tourist travel and vacation business within the region.

(B) The application shall further state, under oath or affirmation, the amount of funds held by or committed or subscribed to the regional tourist promotion agency for application to the purposes described in this section and the amount of the grant for which application is made; and

(2) (A) If after review of the application the commission is satisfied that the program of the regional tourist promotion agency appears to be in accord with the purposes of this subchapter, the commission shall authorize the making of a matching grant to the regional tourist promotion agency equal to the funds of the agency allocated by it to the program described in the application.

(B) However, the state grant shall not exceed an amount equal to the total amount apportioned to the region as outlined in this subchapter.



§ 15-11-407 - Federal funds.

(a) The State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism is authorized to accept gifts, grants, or donations from the federal government or agencies thereof, and some private individuals, foundations, or concerns to be used in furtherance of the purposes of this subchapter.

(b) (1) The commission shall annually review the amount of funds appropriated by the General Assembly and other funds that may be available therefor.

(2) (A) It shall apportion the funds at the beginning of each fiscal year on an equal basis to the various participating regional tourist promotion agencies or associations recognized by the commission.

(B) However, each region shall be eligible for at least one thousand dollars ($1,000) annually but shall not be eligible for more than twenty percent (20%) of the appropriation made to the commission for the purposes set forth in this subchapter.



§ 15-11-408 - Matching state funds -- Use, reversion, and reallocation.

(a) (1) The State Parks, Recreation, and Travel Commission shall promulgate reasonable rules and regulations regarding the use of matching funds that are available to the respective regional tourist promotion agencies.

(2) The funds available to each regional tourist promotion agency may be used for needed approved tourist promotion and advertising or research programs designed to encourage and stimulate the visitor and vacation business within the region and for operational and administrative expenses, as may have been approved by the commission or the Department of Parks and Tourism.

(b) (1) Matching funds available for operational and administrative expenses shall be limited to ten percent (10%) of the funds allocated to the regional tourist promotion agency.

(2) It is the intent of this section that no more than ten percent (10%) of the funds made available to a regional tourist promotion agency shall be used for operational or administrative expenses.

(c) (1) After six (6) months, unused state funds allocated to a regional tourist promotion agency shall revert to the commission to be reapportioned on a pro rata basis to participating regional tourist promotion agencies with active programs.

(2) However, no one (1) agency shall receive in excess of twenty percent (20%) of the funds appropriated for grants under the provisions of this subchapter.

(d) In the event sufficient regional or local funds cannot be raised to match the state funds appropriated for the matching fund program by January 1 of each year, those state funds not applied for shall revert to the advertising and promotion budget of the Tourism Division of the Department of Parks and Tourism.



§ 15-11-409 - Investigations and audits.

The State Parks, Recreation, and Travel Commission or the Tourism Division of the Department of Parks and Tourism from time to time may make such investigations and audits and require each participating agency to furnish such evidence or proof to determine that all funds granted under the provisions of this subchapter are being handled and expended for the purposes as approved by the commission or the Department of Parks and Tourism in awarding the grant.



§ 15-11-410 - Brochures and other printed matter.

(a) Any brochures and other printed materials produced by the regional tourist promotion agencies or municipalities with state matching funds under the provisions of §§ 15-11-401 -- 15-11-409 shall not be subject to state printing contracts.

(b) However, all such brochures and other printed matter shall be printed by Arkansas printing firms.






Subchapter 5 - -- Arkansas Tourism Development Act

§ 15-11-501 - Title.

This subchapter shall be referred to and may be cited as the "Arkansas Tourism Development Act".



§ 15-11-502 - Legislative intent.

The General Assembly finds and declares that the general welfare and material well-being of the citizens of the State of Arkansas depend, in large measure, upon the development of tourism attractions in the state, and that it is in the best interests of the state to induce the creation of new or the expansion of existing tourism attractions within the state in order to advance the public purposes of relieving unemployment by preserving and creating jobs that would not exist if not for the inducements to be offered by the state to approved companies, and by preserving and creating sources of tax revenues for the support of public services provided by the state. The authority prescribed by this subchapter and the purposes to be accomplished under the provisions of this subchapter are proper governmental and public purposes for which public moneys may be expended. The inducement of the creation or expansion of tourism attraction projects is of paramount importance, mandating that the provisions of this subchapter be liberally construed and applied in order to advance public purposes.



§ 15-11-503 - Definitions.

As used in this subchapter:

(1) "Agreement" means an agreement entered into pursuant to § 15-11-506 by and between the Director of the Arkansas Economic Development Commission and an approved company with respect to a tourism attraction project;

(2) "Approved company" means any eligible company that is seeking to undertake a tourism attraction project and is approved by the director pursuant to §§ 15-11-505 and 15-11-506;

(3) "Approved costs" means:

(A) Obligations incurred for labor and to vendors, contractors, subcontractors, builders, suppliers, deliverymen, and materialmen in connection with the acquisition, construction, equipping, and installation of a tourism attraction project;

(B) The costs of acquiring real property or rights in real property in connection with a tourism attraction project and any costs incidental thereto;

(C) The cost of contract bonds and insurance of all kinds that may be required or necessary during the course of the acquisition, construction, equipping, and installation of a tourism attraction project which is not paid by the vendor, supplier, deliveryman, contractor, or otherwise provided;

(D) All costs of architectural and engineering services, including, but not limited to, estimates, plans and specifications, preliminary investigations, and supervision of construction and installation, as well as for the performance of all the duties required by or consequent to the acquisition, construction, equipping, and installation of a tourism attraction project;

(E) All costs required to be paid under the terms of any contract for the acquisition, construction, equipping, and installation of a tourism attraction project;

(F) All costs required for the installation of utilities in connection with a tourism attraction project, including, but not limited to, water, sewer, sewage treatment, gas, electricity, and communications, and including off-site construction of utility extensions paid for by the approved company; and

(G) All other costs comparable with those described in this section;

(4) "Director" means the Director of the Arkansas Economic Development Commission or the director's designated representative;

(5) "Eligible company" means any corporation, limited liability company, partnership, registered limited liability partnership, sole proprietorship, business trust, or any other entity that invests a minimum of five hundred thousand dollars ($500,000) in a high-unemployment county or one million dollars ($1,000,000) in any other county for the purpose of constructing, operating, or intending to operate a tourism attraction project, whether owned or leased, within the state that meets the standards promulgated by the director pursuant to § 15-11-504;

(6) "Final approval" means the action taken by the director authorizing the eligible company to receive inducements under §§ 15-11-507 and 15-11-509;

(7) (A) "High unemployment" means an unemployment rate equal to or in excess of one hundred fifty percent (150%) of the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services when the state's annual average unemployment rate is six percent (6%) or below.

(B) When the state's annual average unemployment rate is above six percent (6%), "high unemployment" means equal to or in excess of three percent (3%) above the state's average unemployment rate for the preceding calendar year as specified by statewide annual labor force statistics compiled by the Department of Workforce Services;

(8) (A) "Increased state sales tax liability" means that portion of an approved company's reported state sales, that is, gross receipts tax liability resulting from taxable sales of goods and services to its customers at the tourist attraction for any monthly sales tax reporting period after the approved company provides the certification required by § 15-11-507(b), which exceeds that reported state sales tax liability for sales to its customers for the same month in the calendar year immediately preceding that certification.

(B) If an approved company purchases an existing tourism attraction that was selling goods and services at the time of purchase and that may or may not have been entitled to the benefits of this subchapter prior to such a purchase, the "increased state sales tax liability" resulting from any investments in the tourism attraction by the new owners means that portion of the approved company's reported state sales, or gross receipts, tax liability resulting from taxable sales of goods and services to its customers at the tourism attraction for any monthly sales tax reporting period after the approved company provides the certification required by § 15-11-507(b), which exceeds the reported state sales tax liability for sales made by the seller of the tourism attraction for the same month in the calendar year immediately preceding that certification.

(C) The prohibitions against disclosure of confidential tax information provided in § 26-18-303 shall not apply for purposes of computing the credit available under this subchapter;

(9) "Inducements" means the Arkansas sales tax credit as prescribed in § 15-11-507 or the Arkansas income tax credit as prescribed in § 15-11-509, or both;

(10) "Investment threshold" means the minimum amount of approved costs that must be incurred in order to qualify for eligibility;

(11) (A) (i) "New full-time permanent employee" means a position or job which was created as a result of a tourism attraction project and which is filled by one (1) or more employees or contractual employees who were Arkansas taxpayers during the year in which the tax credits or incentives were earned or claimed.

(ii) The employee or employees must work an average of at least thirty (30) hours per week.

(B) However, in order to qualify for the provisions of this subchapter, a contractual employee must be offered a benefits package comparable to a direct employee of the business seeking incentives under this subchapter;

(12) "Payroll" means the total taxable wages, including overtime and bonuses, paid during the preceding tax year of the approved company to new full-time permanent employees hired after the date of the signed financial incentive agreement;

(13) (A) "Tourism attraction" means:

(i) Cultural or historical sites;

(ii) Recreational or entertainment facilities;

(iii) Areas of natural phenomena or scenic beauty;

(iv) Theme parks;

(v) Amusement or entertainment parks;

(vi) Indoor or outdoor plays or music shows;

(vii) Botanical gardens; and

(viii) Cultural or educational centers.

(B) A tourism attraction shall not include:

(i) Lodging facilities, unless the facilities constitute a portion of a tourism attraction project and represent less than sixty percent (60%) of the total approved costs of the tourism attraction project or unless the project meets the special rules outlined in § 15-11-510;

(ii) Facilities that are primarily devoted to the retail sale of goods, unless the goods are created at the site of the tourism attraction project or if the sale of goods is incidental to the tourism attraction project;

(iii) Facilities that are not open to the general public;

(iv) Facilities that do not serve as a likely destination where individuals who are not residents of the state would remain overnight in commercial lodging at or near the tourism attraction project;

(v) Facilities owned by the State of Arkansas or a political subdivision of the state; or

(vi) (a) Facilities established for the purpose of conducting legalized gambling.

(b) However, a facility regulated under the Arkansas Horse Racing Law, § 23-110-101 et seq., or the Arkansas Greyhound Racing Law, § 23-111-101 et seq., shall be a tourism attraction for purposes of this subchapter for any approved project as outlined in subdivision (13)(A) of this section or for an approved project relating to pari-mutuel racing at the facility and not for establishing a casino or for offering casino-style gambling; and

(14) "Tourism attraction project" or "project" means the:

(A) Acquisition, including the acquisition of real estate by leasehold interest with a minimum term of ten (10) years, construction, and equipping of a tourism attraction; and

(B) Construction and installation of improvements to facilities necessary or desirable for the acquisition, construction, and installation of a tourism attraction, including, but not limited to:

(i) Surveys;

(ii) Installation of utilities, which may include water, sewer, sewage treatment, gas, electricity, communications, and similar facilities; and

(iii) Off-site construction of utility extensions to the boundaries of the real estate on which the facilities are located,

all of which are to be used to improve the economic situation of the approved company in a manner that will allow the approved company to attract persons.



§ 15-11-504 - Evaluation standards -- Tourism attraction project applications.

(a) The Director of the Arkansas Economic Development Commission shall establish standards for the making of applications for inducements to eligible companies and their tourism attraction projects by the promulgation of administrative regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) With respect to each eligible company making an application to the director for inducements and with respect to the tourism attraction project described in the application, the director shall make inquiries and request materials of the applicant that shall include, but shall not be limited to:

(1) Marketing plans for the project that target individuals who are not residents of the state;

(2) A description and location of the project;

(3) Capital and other anticipated expenditures for the project that indicate that the total cost of the project shall exceed five hundred thousand dollars ($500,000) in a high-unemployment county and one million dollars ($1,000,000) in all other counties and the anticipated sources of funding for the project;

(4) The anticipated employment and wages to be paid at the project;

(5) Business plans which indicate the average number of days in a year in which the project will be in operation and open to the public; and

(6) The anticipated revenues and expenses generated by the project.

(c) The Arkansas Economic Development Commission shall analyze the data made available by the eligible company and collect and analyze additional information as is necessary to determine that the tourism attraction project will:

(1) Develop a marketing plan that targets at least twenty-five percent (25%) of its visitors from among persons who are not residents of the state;

(2) Have costs in excess of five hundred thousand dollars ($500,000) in a high-unemployment county and one million dollars ($1,000,000) in all other counties;

(3) Have a significant and positive economic impact on the state considering, among other factors, the extent to which the tourism attraction project will compete directly with existing tourism attractions in the state and the amount by which increased tax revenues from the tourism attraction project will exceed the sales tax credit allowed pursuant to § 15-11-507;

(4) Produce sufficient revenues and public demand to be operating and open to the public on a regular and persistent basis; and

(5) Not adversely affect existing employment in the state.



§ 15-11-505 - Standards for preliminary and final approval of companies and projects.

(a) The Director of the Arkansas Economic Development Commission shall establish standards for final approval of eligible companies and their projects by the promulgation of administrative regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) The Director of the Arkansas Economic Development Commission shall obtain the review and advice of the Director of the Department of Parks and Tourism prior to designating an entity as an approved company eligible for the tourism incentive.

(c) The Director of the Arkansas Economic Development Commission may give approval by designating an eligible company as an approved company and authorizing the undertaking of the tourism attraction project.

(d) The Director of the Arkansas Economic Development Commission shall review the information that has been made available to the director in order to determine whether the tourism attraction project will further the purposes of this subchapter.

(e) The criteria for final approval of eligible companies and tourism attraction projects shall include, but shall not be limited to, the criteria set forth in § 15-11-504(c).

(f) After a review of the relevant materials, other information made available to the Director of the Arkansas Economic Development Commission, the completion of other inquiries, and the review and advice of the Director of the Department of Parks and Tourism, the Director of the Arkansas Economic Development Commission may give final approval to the eligible company's application for a tourism attraction project and may grant the approval to the eligible company in the form of a financial incentive agreement.



§ 15-11-506 - Contracts.

(a) Upon granting final approval, the Director of the Arkansas Economic Development Commission may enter into an agreement with an approved company with respect to its tourism attraction project.

(b) The terms and provisions of each agreement shall include, but shall not be limited to:

(1) The amount of approved costs, which shall be determined by negotiations between the Director of the Arkansas Economic Development Commission and the approved company;

(2) (A) (i) The eligibility date for incurring project costs.

(ii) The eligibility date shall be the date by which the approved company shall have completed the tourism attraction project.

(B) Within three (3) months of the completion date, the approved company shall document the actual cost of the tourism attraction project through a certification of such costs by an independent certified public accountant acceptable to the Director of the Arkansas Economic Development Commission; and

(3) The following provisions:

(A) (i) The term shall be ten (10) years from the later of:

(a) The date of the final approval of the tourism attraction project; or

(b) The completion date specified in the agreement, if the completion date is within two (2) years of the date of the final approval of the tourism attraction project.

(ii) However, the term of the agreement may be extended for up to two (2) additional years by the Director of the Arkansas Economic Development Commission with the advice and consent of the Director of the Department of Finance and Administration, if the Director of the Arkansas Economic Development Commission determines that:

(a) The failure to complete the tourism attraction project within two (2) years resulted from unanticipated and unavoidable delay in the construction of the tourism attraction project;

(b) The tourism attraction project as originally planned will require more than two (2) years to complete; or

(c) The failure to complete the tourism attraction project within two (2) years resulted from a merger, acquisition, or other change in business ownership or business structure;

(B) In any sales tax reporting period during which an agreement is in effect, if the increased state sales tax liability of the approved company exceeds the state sales tax credit available to the approved company, then the approved company shall pay the excess to the state as sales tax;

(C) Within forty-five (45) days after the end of each calendar year, the approved company shall supply the Director of the Arkansas Economic Development Commission with such reports and certifications as the Director of the Arkansas Economic Development Commission may request, demonstrating to the satisfaction of the Arkansas Economic Development Commission that the approved company is in compliance with the provisions of this subchapter; and

(D) The approved company shall not receive a credit against the Arkansas sales tax imposed by § 26-52-301 et seq., with respect to any calendar year if in any calendar year following the first year of the agreement the tourism attraction project is not operating and open to the public on a regular and persistent basis.

(c) The agreement shall not be transferable or assignable by the approved company without the written consent of the Director of the Arkansas Economic Development Commission.

(d) If the approved company utilizes sales tax credits which are subsequently disallowed, then the approved company will be liable for the payment to the Director of the Department of Finance and Administration of all taxes resulting from the disallowance of the credits, plus applicable penalties and interest.

(e) The Director of the Arkansas Economic Development Commission shall provide a copy of each agreement entered into with an approved company to the Director of the Department of Finance and Administration.



§ 15-11-507 - Tourism attraction project sales tax credit.

(a) Upon receiving notification from the Director of the Arkansas Economic Development Commission that an approved company has entered into a tourism project agreement and is entitled to the sales tax credits provided by this subchapter, the Director of the Department of Finance and Administration shall provide the approved company with such forms and instructions as are necessary to claim those credits.

(b) (1) (A) (i) (a) An approved company shall be entitled to a credit if the company certifies to the Director of the Department of Finance and Administration that it has expended at least five hundred thousand dollars ($500,000) in a high-unemployment county and one million dollars ($1,000,000) in all other counties in approved costs and the Director of the Arkansas Economic Development Commission certifies that the approved company is in compliance with this subchapter.

(b) (1) The Director of the Department of Finance and Administration shall then issue a sales tax credit memorandum to the approved company equal to fifteen percent (15%) of the approved costs.

(2) However, in high-unemployment counties the Director of the Department of Finance and Administration shall issue a credit memorandum to the approved company equal to twenty-five percent (25%) of the approved costs.

(c) The sales tax credit memorandum shall not include an offset of the tourism tax levied under § 26-63-401 et seq.

(ii) Subsequent requests for credit for additional certified approved costs shall be filed with the Department of Finance and Administration during the term of the agreement.

(B) (i) The Director of the Department of Finance and Administration may require proof of expenditures.

(ii) Additional credit memoranda may be issued as the approved company certifies additional expenditures of approved costs.

(2) (A) No sales tax credit memorandum shall be issued for any approved costs expended after the expiration of two (2) years from the date the agreement was signed by the Director of the Arkansas Economic Development Commission and the approved company.

(B) However, the Director of the Arkansas Economic Development Commission, with the advice and consent of the Director of the Department of Finance and Administration, may authorize sales tax credits for approved costs expended up to four (4) years from the date the agreement was signed if the Director of the Arkansas Economic Development Commission determines that the failure to complete the tourism attraction project within two (2) years resulted from:

(i) Unanticipated and unavoidable delay in the construction of the tourism attraction project;

(ii) The tourism attraction project, as originally planned, will require more than two (2) years to complete; or

(iii) A change in business ownership or business structure resulting from a merger or acquisition.

(c) The credit memorandum issued pursuant to subsection (b) of this section may be used to offset a portion of the reported state sales, or gross receipts, tax liability of the approved company for all sales tax reporting periods following the issuance of the credit memorandum, subject to the following limitations:

(1) Only increased state sales tax liability as defined in this subchapter may be offset by the issued credit;

(2) (A) An approved company whose agreement provides that it shall expend approved costs in excess of five hundred thousand dollars ($500,000) in a high-unemployment county and one million dollars ($1,000,000) in all other counties shall be entitled to use one hundred percent (100%) of the issued credit to offset increased state sales tax liability during the first year if its tax liability is equal to or greater than the amount issued in the state sales tax credit memorandum.

(B) Unused credits may be carried forward for a period of nine (9) years;

(3) All issued credit memoranda shall expire at the end of the month following the expiration of the agreement as provided in § 15-11-506; and

(4) Except as provided in § 15-11-511, credit memoranda shall not be used to offset any tax other than state sales tax.

(d) The approved company shall have no obligation to refund or otherwise return any amount of this credit to the person from whom the sales tax was collected.

(e) By April 1 of each year, the Director of the Department of Finance and Administration shall certify to the Director of the Arkansas Economic Development Commission the state sales tax liability of the approved companies receiving inducements under this section and the amount of state sales tax credits taken during the preceding calendar year.

(f) (1) The Director of the Department of Finance and Administration may promulgate administrative regulations as are necessary for the proper administration of this subchapter.

(2) The Director of the Department of Finance and Administration may also develop such forms and instructions as are necessary for an approved company to claim the sales tax credit provided by this subchapter.

(g) (1) The Director of the Department of Finance and Administration shall have the authority to obtain any information necessary from the approved company and the Arkansas Economic Development Commission to verify that approved companies have received the proper amounts of sales tax credits as authorized by this subchapter.

(2) The Director of the Department of Finance and Administration shall demand the repayment of any credits taken in excess of the credit allowed by this subchapter.



§ 15-11-508 - Liberal construction.

This subchapter shall be construed liberally to effectuate the legislative intent, and the purpose of this subchapter is complete and independent authority for the performance of each and every act and thing authorized by this subchapter, and all powers granted by this subchapter shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.



§ 15-11-509 - Tourism attraction project income tax credit.

(a) Tourism attraction projects meeting the eligibility requirements under § 15-11-503(13)(A) are entitled to receive an income tax credit based upon a percentage of the payroll of the new full-time permanent employees working at the tourism attraction project.

(b) Upon notification from the Director of the Arkansas Economic Development Commission that an approved company has entered into a tourism attraction project agreement and is entitled to the income tax credit provided by this section, the Director of the Department of Finance and Administration shall provide the approved company with such forms and instructions as are necessary to claim those credits.

(c) (1) The approved company shall certify the number and payroll of the new full-time permanent employees to the Revenue Division of the Department of Finance and Administration.

(2) Upon certification by the company, the Department of Finance and Administration shall authorize an income tax credit equal to four percent (4%) of the payroll of the new full-time permanent employees of the approved tourism attraction project qualifying for benefits under this act.

(d) To be counted as a net new full-time permanent employee for the purpose of qualifying for the tax credits provided by this section, the employee in the position or job must have been an Arkansas taxpayer during the year in which the tax credits were earned.

(e) In the event it is found that any approved company receiving the benefits contained in this section has failed to comply with the conditions contained in this act, that company shall be disqualified from receiving any further benefits under this act and shall be liable for payment of such additional income taxes as may be due after the income tax credits provided for in this section are disallowed, plus interest.

(f) If the Department of Finance and Administration determines that an approved company is no longer qualified to participate in this act, it shall decertify the company. Any company so decertified shall not receive any benefits under this act.

(g) For projects receiving final approval after March 1, 1999, the credit may be applied against the approved company's income tax liability for the succeeding nine (9) years or until the credit is entirely used, whichever occurs first.



§ 15-11-510 - Special rules for certain lodging facilities.

(a) A lodging facility may qualify as a tourism attraction project, as defined in § 15-11-503, entitled to the benefits of this subchapter even though the lodging costs represent one hundred percent (100%) of the total project costs, provided the approved costs for the lodging facility exceed five million dollars ($5,000,000), and:

(1) The lodging facility is attached to a convention center containing a minimum of seventy-five thousand square feet (75,000 sq. ft.); or

(2) (A) The lodging facility contains a minimum of twelve thousand square feet (12,000 sq. ft.) of meeting or exhibit space.

(B) The benefits provided by this subchapter shall not be available to a lodging facility with approved costs exceeding five million dollars ($5,000,000) and containing a minimum of twelve thousand square feet (12,000 sq. ft.) of meeting or exhibit space unless the Director of the Arkansas Economic Development Commission designates the lodging facility as an approved company and authorizes the undertaking of the tourism attraction project prior to April 1, 2011.

(b) (1) A lodging facility qualifying as a tourism attraction project under this section shall be entitled to the sales tax benefits as provided in § 15-11-507(b)(1)(A), provided that all other requirements of this subchapter regarding tourism attraction projects are satisfied.

(2) The sales tax credit shall be available only against the increased sales tax liability for the tourism attraction project.



§ 15-11-511 - Special rules -- Qualified amusement parks.

(a) As used in this section, "qualified amusement park" means a commercial recreational activity that:

(1) Operates at least three (3) consecutive months during a calendar year;

(2) Offers rides, shows, games, and other diversions;

(3) Otherwise qualifies as an approved company under § 15-11-503(2);

(4) Operates within a designated area of not less than one hundred (100) acres; and

(5) Has annual gross receipts from paid admissions of at least four million dollars ($4,000,000) during a calendar year.

(b) (1) A qualified amusement park may claim the sales tax credit provided in § 15-11-507 against its liability for:

(A) Gross receipts tax levied under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.; and

(B) Tourism gross receipts tax levied under § 26-63-401 et seq.

(2) A qualified amusement park may not claim the sales tax credit against any other taxes collected by the state other than as provided in this section.

(3) An approved company other than a qualified amusement park may only claim the sales tax credit provided in § 15-11-507 against the gross receipts tax levied under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(4) The sales tax credit provided in this section to a qualified amusement park may be carried forward and used in the same manner as provided in § 15-11-507(c).

(c) A qualified amusement park entitled to any unused sales tax credits on March 1, 2005, may use the sales tax credits to offset its liability for:

(1) Gross receipts tax levied under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., for the remaining carry-forward period as provided in § 15-11-507(c) and calculated from the date of original issuance of the sales tax credit memorandum; and

(2) (A) Tourism gross receipts tax levied under § 26-63-401 et seq. for a period of ten (10) years beginning on March 1, 2005.

(B) At the end of the ten-year period, the qualified amusement park shall not be allowed to use any unused credits against tourism gross receipts tax levied under § 26-63-401 et seq.

(d) (1) Notwithstanding the other provisions of this subchapter, a qualified amusement park that on or after January 1, 2006, enters into an agreement that provides that the qualified amusement park shall expend approved costs of more than one million dollars ($1,000,000) shall be entitled to a sales tax credit if the qualified amusement park certifies to the Director of the Department of Finance and Administration that it has expended at least one million dollars ($1,000,000) in approved costs and the Director of the Arkansas Economic Development Commission certifies that the qualified amusement park is in compliance with this subchapter.

(2) The Director of the Department of Finance and Administration shall then issue a sales tax credit memorandum to the qualified amusement park equal to twenty-five percent (25%) of the approved costs. The sales tax credit memorandum may be used to offset the liability of the qualified amusement park for:

(A) Gross receipts tax levied under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.; and

(B) Tourism gross receipts tax levied under § 26-52-1001 et seq.

(3) The Director of the Department of Finance and Administration may require proof of expenditures.

(4) Additional credit memoranda may be issued as the qualified amusement park certifies additional expenditures of approved costs.

(5) (A) No sales tax credit memorandum shall be issued for any approved costs expended after the expiration of two (2) years from the date the agreement was signed by the Director of the Arkansas Economic Development Commission and the qualified amusement park.

(B) However, the Director of the Department of Finance and Administration, with the advice and consent of the Director of the Arkansas Economic Development Commission, may authorize sales tax credits for approved costs expended up to four (4) years from the date the agreement was signed if the Director of the Arkansas Economic Development Commission determines that the failure to complete the tourism attraction project within two (2) years resulted from:

(i) Unanticipated and unavoidable delay in the construction of the tourism attraction project;

(ii) The tourism attraction project, as originally planned, will require more than two (2) years to complete; or

(iii) A change in business ownership or business structure resulting from a merger or an acquisition.

(6) The credit memorandum issued pursuant to subdivision (d)(2) of this section may be used to offset one hundred percent (100%) of the reported state tax liability as provided in subdivision (d)(2) of this section of the qualified amusement park for all sales tax reporting periods following the issuance of the credit memorandum, subject to the following limitations:

(A) Unused credits may be carried forward for a period of nine (9) years; and

(B) All issued credit memoranda shall expire at the end of the month following the expiration of the agreement as provided in § 15-11-506.

(7) The approved company shall have no obligation to refund or otherwise return any amount of this credit to the person from whom the sales tax was collected.

(8) By April 1 of each year, the Director of the Department of Finance and Administration shall certify to the Director of the Arkansas Economic Development Commission the state sales tax liability of the qualified amusement parks receiving inducements under this section and the amount of state sales tax credits taken during the preceding calendar year.






Subchapter 6 - -- Keep Arkansas Beautiful Commission

§ 15-11-601 - Creation -- Membership.

(a) (1) There is created the "Keep Arkansas Beautiful Commission", to be composed of nine (9) members appointed by the Governor subject to confirmation by the Senate.

(2) Two (2) members shall be appointed from each Arkansas congressional district and the remaining member shall be appointed from the state at large.

(b) (1) The term of office of the initial members of the commission shall be determined by lot as follows:

(A) The term of office of two (2) of the initial members shall expire on January 14, 2003;

(B) The term of office of two (2) of the initial members shall expire on January 14, 2002;

(C) The term of office of two (2) of the initial members of the commission shall expire on January 14, 2001;

(D) The term of office of one (1) of the initial members of the commission shall expire on January 14, 2000;

(E) The term of office of one (1) of the initial members of the commission shall expire on January 14, 1999; and

(F) The term of office of one (1) of the initial members of the commission shall expire on January 14, 1998.

(2) All successor members, other than those appointed to fill unexpired terms, shall serve six-year terms to expire on January 14 of the sixth year.

(c) All vacancies shall be filled by appointment by the Governor and each appointment shall be subject to confirmation by the Senate.

(d) (1) The Governor shall designate the member to chair the organizational meeting of the commission, at which meeting the commission shall select from its membership a chair, a vice chair, and such other officers as it determines appropriate.

(2) The officers shall serve as such for such period of time as determined by the commission.

(e) Before entering upon his or her duties as a member of the commission, each member shall take and subscribe and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to perform faithfully the duties of the office upon which he or she is about to enter.

(f) Members of the commission shall serve without compensation for their service but may receive expense reimbursement and a stipend of eighty-five dollars ($85.00) per day in accordance with § 25-16-901 et seq.

(g) The Director of the Administrative Office of the Keep Arkansas Beautiful Commission shall serve as ex officio Secretary of the Keep Arkansas Beautiful Commission and shall have no vote on matters coming before the commission.



§ 15-11-602 - Administration office -- Director -- Duties.

(a) The Administrative Office of the Keep Arkansas Beautiful Commission shall be located within the Department of Parks and Tourism.

(b) The Director of the Administrative Office of the Keep Arkansas Beautiful Commission shall be appointed by and serve at the pleasure of the Director of the Department of Parks and Tourism.

(c) The Director of the Administrative Office of the Keep Arkansas Beautiful Commission shall develop and administer all programs and projects of the commission and perform such other duties which the Director of the Department of Parks and Tourism deems necessary and appropriate to foster and promote the awareness of all Arkansans as to the need to protect Arkansas' natural environment.



§ 15-11-603 - Powers and duties of commission.

The Keep Arkansas Beautiful Commission shall:

(1) Be an official agency of the State of Arkansas authorized to accept and receive grants, moneys, equipment, material, and services and real and personal property donated, bequeathed, or devised for any purposes relating to the programs of the commission and not expressly designated for any other agency and to disburse and utilize such moneys and property for the purposes of this subchapter;

(2) Implement a statewide litter prevention program through the voluntary action of local communities and state and local governmental agencies;

(3) Educate Arkansas' citizens and community leaders as to the problem of litter and the need for recycling the state's resources;

(4) Encourage litter prevention;

(5) Encourage beautification projects;

(6) Increase awareness of litter law enforcement;

(7) Promote consumer awareness of recycling benefits;

(8) Assist communities in establishing the Keep Arkansas Beautiful system;

(9) Encourage educational programs in schools and elsewhere that support the goals of the commission;

(10) Serve in an advisory capacity to the Director of the Administrative Office of the Keep Arkansas Beautiful Commission and the Director of the Department of Parks and Tourism; and

(11) Cooperate with and support existing recycling, beautification, and litter control programs in the state.



§ 15-11-604 - Transfer of powers and duties.

All powers, duties, functions, and responsibilities of the Keep Arkansas Beautiful Commission, created by Executive Order 89-4, are transferred to the Keep Arkansas Beautiful Commission created by this subchapter, and all similar commissions, whether created by law or executive order, are abolished.






Subchapter 7 - -- Wildlife Observation Trails Pilot Program

§ 15-11-701 - Title.

This subchapter shall be known and may be cited as the "Wildlife Observation Trails Pilot Program".



§ 15-11-702 - Findings.

The General Assembly finds that:

(1) Arkansas is a state of natural cultural and scenic beauty, natural resources, and wildlife;

(2) Enjoyment of the natural cultural and scenic beauty, the natural resources, and the observation of wildlife in Arkansas is a favorite pastime of many;

(3) There will be a positive impact on the physical, intellectual, and emotional development of our youth through enhanced access to the state's natural resources and wildlife by establishing wildlife observation trails in local communities;

(4) The potential for growth in the tourism sector of the economy through the development of trails is significant;

(5) The growth of the economy through the development of trails is "green growth" that is good for the environment;

(6) The development of trails is also good for encouraging and promoting a healthy lifestyle for our citizens;

(7) Wildlife observation trails rank high among the list of local amenities that an industry desires when it considers locating within the state;

(8) In permitted hunting and fishing areas of the state, the creation of wildlife observation trials can improve access to those activities; and

(9) The Department of Parks and Tourism and the Arkansas State Game and Fish Commission are interested in continuing a Wildlife Observation Trails Pilot Program to ignite interest in the natural cultural and scenic beauty and natural resources of Arkansas and to promote economic development in a healthy and environmentally sound manner.



§ 15-11-703 - Definition.

"Wildlife observation trail" means a trail route designed to promote conservation and management of wildlife resources of the state and to promote tourism and economic development through the enjoyment, use, protection, and improvement of the natural resources of Arkansas.



§ 15-11-704 - The Wildlife Observation Trails Pilot Program.

(a) There is continued a program to be known as the "Wildlife Observation Trails Pilot Program".

(b) The program shall be developed, implemented, and administered by the Department of Parks and Tourism with the assistance of the Arkansas State Game and Fish Commission.

(c) The purpose of the program is to:

(1) Increase public awareness of the conservation of wildlife and other natural resources;

(2) Utilize the natural beauty, natural resources, and wildlife in the landscape of Arkansas in a positive, healthful manner;

(3) Attract tourism and the tourism industry through the enjoyment and utilization of the trails; and

(4) Promote harmonious interaction between communities and industry and the natural environment.



§ 15-11-705 - Wildlife Observation Trails -- Development.

(a) To accept a wildlife observation trail into the Wildlife Observation Trails Pilot Program and be eligible to receive grant moneys under this subchapter, the Department of Parks and Tourism shall require that the trail:

(1) meet the criteria established by the department after consultation with the Wildlife Observation Trails Pilot Program Advisory Board. The criteria includes without limitation:

(A) A right-of-way or easement for public use for a minimum period of ten (10) years;

(B) Trail operation and maintenance by a responsible organization for a minimum period of ten (10) years;

(C) Adherence to state trails standards and guidelines for the trail type designated;

(D) Location and design of the trail so that it is optimally attractive for wildlife observation;

(E) Readiness of the trail for public use; and

(F) Proper marking and signing;

(2) conform to goals established in the Statewide Comprehensive Outdoor Recreation Plan or the Arkansas Trails Plan; and

(3) promote tourism and economic development.

(b) When designating the grant recipients that are eligible for moneys under this subchapter, the department shall give more consideration to the location and design of a trail that:

(1) Is assessed to be a tourism attraction;

(2) Promotes economic development;

(3) Is designed to have particular appeal to youths for optimal wildlife observation; and

(4) Is designed to provide access for hunting or fishing activities.



§ 15-11-706 - Wildlife Observation Trails Pilot Program Advisory Board -- Created.

(a) (1) There is continued an advisory body to the Department of Parks and Tourism to be known as the "Wildlife Observation Trails Pilot Program Advisory Board" to provide recommendations to the Director of the Department of Parks and Tourism and the Arkansas State Game and Fish Commission to develop criteria to establish and fund the development and maintenance of wildlife observation trails through the distribution of grant moneys under this subchapter.

(2) The board is a voluntary board that consists of seven (7) members that are appointed by the Director of the Department of Parks and Tourism as follows:

(A) One (1) representative of the Arkansas Economic Development Commission;

(B) One (1) representative of the Arkansas State Game and Fish Commission;

(C) One (1) representative of the Arkansas Recreation and Parks Association;

(D) One (1) representative of the Association of Arkansas Counties;

(E) One (1) representative of the Arkansas Game and Fish Foundation;

(F) One (1) representative of the Arkansas Audubon Society; and

(G) One (1) representative of the Arkansas Municipal League.

(b) The Director of the Department of Parks and Tourism shall:

(1) Assist the board in establishing criteria consistent with § 15-11-705 by the promulgation of rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for recommendation of a grant for the development of a wildlife observation trail in the Wildlife Observation Trails Pilot Program; and

(2) Seek recommendations from the board for the selection of a grant recipient.

(c) The Director of the Department of Parks and Tourism shall consult with the Director of the Arkansas State Game and Fish Commission to establish criteria for the development and maintenance of wildlife observation trails in the wildlife management areas that are managed by the Arkansas State Game and Fish Commission.



§ 15-11-707 - Funding.

(a) (1) The Arkansas State Game and Fish Commission agrees to make available an amount not to exceed one million dollars ($1,000,000) for fiscal year 2011-2012 for the Wildlife Observation Trails Pilot Program for the development of wildlife observation trails under this subchapter from moneys that the commission has received from oil and gas leases in the Fayetteville Shale.

(2) The General Assembly recognizes that the agreement under subdivision (a)(1) of this section does not constitute:

(A) A mandate by the General Assembly;

(B) An appropriation of funds by the General Assembly; or

(C) A waiver or relinquishment by commission of the authority vested in the commission under Arkansas Constitution, Amendment 35.

(3) Before moneys are distributed under this section, the commission shall retain the right to approve or disapprove the release of moneys.

(4) Future funding for the program is subject to the review under subdivisions (b)(2) and (3) of this section and shall be determined by and distributed from the availability of royalties from oil and gas leases in the Fayetteville Shale that the commission receives or from money from other sources.

(b) (1) The Department of Parks and Tourism and the commission agree to execute a memorandum of understanding to delineate each party's participation, obligation, and cooperation in the program sufficient to fulfill the requirements of this subchapter.

(2) The subjects agree to review the memorandum of understanding under subdivision (b)(1) of this section every two (2) years to evaluate the effectiveness and success of the program and to reexamine the need for moneys to be made available to the grant recipients to fund the development and maintenance of wildlife observation trails.

(3) If both the commission and the department agree that the program meets or exceeds the purpose of the legislation or agree that to discontinue the program would result in an undue disruption of progress, then the parties shall reexecute a memorandum of understanding under subdivision (b)(1) of this section.

(c) An agreement for funding in a memorandum of understanding under subdivision (b)(1) of this section and a distribution of money under this section requires the final approval of the commission.

(d) The maximum grant amount for a single project funded under the program is one hundred thousand dollars ($100,000) per year.



§ 15-11-708 - Grant distribution.

(a) (1) A grant application under this subchapter that meets the criteria under § 15-11-705 shall be submitted to the Wildlife Observation Trails Pilot Program Advisory Board by the Director of the Department of Parks and Tourism for review and comment.

(2) The board shall recommend grants for approval by the director.

(3) The director shall designate the grant recipients that are eligible for moneys under this subchapter and notify the Arkansas State Game and Fish Commission of the grant recipients.

(b) The commission agrees to receive grant designations submitted by the director and approve distribution of moneys annually to eligible grant recipients in the Wildlife Observation Trails Pilot Program as follows:

(1) A maximum of eighty percent (80%) of the moneys for grants for wildlife observation trail development to cities or counties; and

(2) A maximum of twenty percent (20%) of the moneys for grants for wildlife observation trail development to state agencies or nonprofit organizations.



§ 15-11-709 - Reporting.

(a) The Arkansas State Game and Fish Commission and the Department of Parks and Tourism shall report the status of the Wildlife Observation Trails Pilot Program biannually to the Game and Fish/State Police Subcommittee of the Legislative Council and the Parks and Tourism Subcommittee of the Joint Budget Committee.

(b) The report shall address and evaluate whether or not the program as provided in this subchapter has been successful in creating new wildlife observation trails and stimulating economic growth.






Subchapter 8 - -- Arkansas Great Places Program

§ 15-11-801 - Legislative intent.

(a) The General Assembly finds that:

(1) The state of Arkansas has a range of geographic and cultural diversity, stretching from the Ozark Mountains, to the Ouachita Mountains, to the Arkansas River Valley, to the Delta, and to the Timberlands;

(2) The economics of each of these geographic regions, encompassed in the four (4) congressional districts, provide different opportunities for their respective residents;

(3) A community, city, or nonprofit organization that has the organization in place, has the motivation, and has acquired a base of financial resources to move itself ahead in the search for visitors and potential investors should be provided additional finances and resources to set its community or city apart as an "Arkansas Great Place"; and

(4) Visitors and potential investors in the State of Arkansas should be given the chance to acquaint themselves with the communities and cities that are the "Arkansas Great Places" of each congressional area.

(b) The purpose of this subchapter is to create a system and resources for geographic and culturally diverse communities and cities to be recognized as Arkansas Great Places.



§ 15-11-802 - Arkansas Great Places Program -- Creation.

(a) The Department of Arkansas Heritage shall administer and establish the Arkansas Great Places Program to:

(1) Provide planning and financial assistance to eligible organizations for community development; and

(2) Combine resources of state government in an effort to showcase the unique and authentic qualities of communities, regions, neighborhoods, and districts that make those locations exceptional places to work and live.

(b) The Arkansas Economic Development Commission and the Department of Parks and Tourism shall provide assistance to the Department of Arkansas Heritage in administering and establishing the program.



§ 15-11-803 - Eligibility for Arkansas Great Places Program.

(a) As used in this subchapter, "eligible organization" means:

(1) A county;

(2) A municipality or incorporated town; or

(3) A nonprofit organization.

(b) (1) An eligible organization may apply to the Department of Arkansas Heritage for participation in the Arkansas Great Places Program.

(2) The department shall forward applications for participation in the program to the Arkansas Natural and Cultural Heritage Advisory Committee to select applicants for participation in the program.

(c) An application for participation in the program shall be for a project that will:

(1) Stimulate economic growth;

(2) Enhance local community development efforts;

(3) Foster creative economies;

(4) Enhance the quality of life in the community where the eligible organization is located;

(5) Promote awareness and enjoyment of the natural and cultural heritage of Arkansas; or

(6) Foster cooperative efforts among organizations, businesses, and government.

(d) The committee shall not approve an application for participation in the program if the application would:

(1) Fund academic research;

(2) Be awarded to a for-profit organization or event;

(3) Fund programs or projects that disregard the need to preserve, protect, or conserve historical sites, structures, artifacts, and the environment; or

(4) Be outside accepted professional museum or environmental standards.

(e) (1) An application for participation in the program shall indicate the amount of funds the eligible organization wishes to receive.

(2) (A) Except as provided in subdivision (e)(2)(B) of this section, as a condition of participating in the program, an eligible organization shall pledge matching funds from nongovernmental sources in the following amounts:

(i) An eligible organization located in a county with a population of less than twenty thousand (20,000) residents shall pledge at least ten percent (10%) of the total amount of funding requested from the Arkansas Great Places Program Fund, § 19-5-1245;

(ii) An eligible organization located in a county with a population of at least twenty thousand (20,000) but less than fifty thousand (50,000) residents shall pledge at least twenty percent (20%) of the total amount of funding requested from the fund; and

(iii) An eligible organization located in a county with a population of fifty thousand (50,000) or more residents shall pledge at least thirty percent (30%) of the total amount of funding requested from the fund.

(B) When selecting an applicant for participation in the program, the committee may specify an amount of matching funds to be pledged by an eligible organization in lieu of the amounts under subdivision (e)(2)(A) of this section.

(f) The department shall promulgate rules necessary to implement the program, including without limitation rules containing:

(1) The procedure to apply for participation in the program; and

(2) The criteria to be used by the committee when determining whether to award a grant.

(g) (1) The department may make investigations and audits of an eligible organization participating in the program to determine that all funds granted under this subchapter are handled and expended for the purposes as approved by the department in awarding the funds.

(2) During an investigation or audit, an eligible organization shall provide any information requested by the department to ensure that funds were handled and expended properly by the eligible organization.

(h) (1) The awarding of funds under this subchapter is contingent on the appropriation and availability of funding for the program.

(2) The department shall not solicit or accept applications for the program if funds for the program are not available.



§ 15-11-804 - Selection for Arkansas Great Places Program.

(a) (1) (A) The Arkansas Natural and Cultural Heritage Advisory Committee shall select four (4) eligible organizations for participation in the Arkansas Great Places Program by July 1, 2012.

(B) An eligible organization selected for participation in the program under subdivision (a)(1)(A) of this section shall participate in the program for a two-year period.

(C) The committee shall select an eligible organization under subdivision (a)(1)(A) of this section from each of the four (4) congressional districts.

(D) Two (2) of the four (4) eligible organizations selected under subdivision (a)(1)(A) of this section shall be located in counties of twenty thousand (20,000) residents or less.

(2) (A) After July 1, 2012, the committee shall select by July 1 of each even-numbered year no more than four (4) eligible organizations for participation in the program.

(B) An eligible organization selected for participation in the program under subdivision (a)(2)(A) of this section shall participate in the program for a two-year period.

(b) A member of the committee shall recuse from the consideration of an application for participation in the program by an eligible organization located in the county in which the member of the committee resides.

(c) The Department of Arkansas Heritage shall work with the Arkansas Economic Development Commission to maximize grants awarded to participants in the program.

(d) (1) When considering an application for a grant or other state funds, a state agency shall give additional consideration or additional points in the application of rating or evaluation criteria to an eligible organization that is a participant in the program.

(2) Subdivision (d)(1) of this section applies to applications filed within three (3) years of the eligible organization's selection as a participant in the program.






Subchapter 9 - -- Arkansas Arts and Cultural Districts Act

§ 15-11-901 - Title.

This subchapter shall be known as the "Arkansas Arts and Cultural Districts Act".



§ 15-11-902 - Definitions.

As used in this subchapter:

(1) "Artistic work" means an original and creative work that:

(A) Is created, written, composed, or executed; and

(B) Falls into one (1) or more of the following categories:

(i) A book or other writing;

(ii) A play or performance of a play;

(iii) An instrumental or vocal musical composition or the performance of an instrumental or vocal musical composition;

(iv) A painting or other picture;

(v) A sculpture;

(vi) A traditional or fine craft;

(vii) The creation of a film or television production or the acting within a film or television production;

(viii) The creation of a dance or the performance of a dance;

(ix) The creation of original jewelry, clothing, costumes, or clothing or costume design; or

(x) Any other product generated as a result of a work listed in subdivisions (1)(B)(i)-(ix) of this section;

(2) "Arts and cultural district" means a developed district of public and private uses that:

(A) Is well recognized as an area in which there is a high concentration of arts and cultural resources that serves as an anchor attraction; and

(B) Ranges in size from a portion of a city or county to a regional district with a special coherence;

(3) "Arts and cultural enterprise" means a for-profit or not-for-profit entity dedicated to visual or performing arts; and

(4) "Qualifying residing artist" means an individual who:

(A) Owns or rents residential real property in the county in which the arts and cultural district is located;

(B) Conducts a business in the arts and cultural district; and

(C) Derives income from the sale or performance within the arts and cultural district of an artistic work that the individual wrote, composed, executed, or otherwise created, either alone or with others, in the arts and cultural district.



§ 15-11-903 - Applicability.

This subchapter does not apply to:

(1) The creation or execution of artistic work for industry-oriented or industry-related production; or

(2) Tailoring services, clothing alteration, or jewelry repair.



§ 15-11-904 - Creation of arts and cultural districts.

(a) The following may apply to the Arkansas Arts Council to designate an arts and cultural district:

(1) A city or county for an area within the city or county;

(2) With the prior consent of the city, a county, on its own behalf or on behalf of a city, for an area in the city; or

(3) Two (2) or more cities or counties jointly for an area at least partially located in each city or county.

(b) The application shall:

(1) Be in the form and manner and contain the information required by the council;

(2) Contain sufficient information to allow the council to determine if the proposed district qualifies under § 15-11-902(2); and

(3) Be submitted for a city or county by the chief elected officer or, if none, the governing body of the city or county.



§ 15-11-905 - Rules.

The Arkansas Arts Council shall promulgate rules to implement this subchapter.









Chapter 12 - Arkansas Natural and Cultural Resources Council

§ 15-12-101 - Creation -- Members -- Meetings.

(a) There is established the Arkansas Natural and Cultural Resources Council, which shall consist of eleven (11) voting members as follows:

(1) The Director of the Department of Parks and Tourism;

(2) The Director of the Department of Arkansas Heritage;

(3) The Chair of the State Parks, Recreation, and Travel Commission or his or her designee;

(4) The Chair of the Arkansas Natural Heritage Commission or his or her designee;

(5) The Commissioner of State Lands;

(6) Two (2) resident electors of this state as public members who are representatives of recreation groups, conservation groups, or other groups interested in the wise use, preservation, and conservation of Arkansas' natural or cultural resources;

(7) One (1) member to represent Arkansas cities and towns, to be named by the Governor from a list of three (3) names recommended to the Governor by the Arkansas Municipal League. This member shall serve a term of two (2) years or until his or her successor is appointed and qualified;

(8) One (1) member to represent Arkansas counties, who shall be appointed by the Governor from a list of three (3) names submitted to the Governor by the Arkansas County Judges Association. This member shall serve a term of two (2) years or until his or her successor is appointed and qualified;

(9) One (1) member appointed by the Speaker of the House of Representatives; and

(10) One (1) member appointed by the President Pro Tempore of the Senate.

(b) The appointments under subdivisions (a)(6)-(8) of this section shall be made by the Governor and, insofar as possible, shall be made from names recommended to the Governor by groups representative of those organizations.

(c) (1) One (1) member appointed under subdivision (a)(6) of this section shall represent rural areas and will be chosen from a list of names submitted to the Governor by the Arkansas Forestry Association.

(2) The other member appointed under subdivision (a)(6) of this section shall represent urban areas.

(d) Members appointed under subdivisions (a)(7) and (8) of this section shall serve for four-year terms.

(e) Members of the council shall serve without pay. However:

(1) (A) The Director of the Department of Parks and Tourism, the Director of the Department of Arkansas Heritage, the Chair of the State Parks, Recreation, and Travel Commission or his or her designee, and the Chair of the Arkansas Natural Heritage Commission or his or her designee may receive expense reimbursement for attending meetings of the council as provided by § 25-16-902.

(B) These allowances shall be paid from funds appropriated for the support of their respective agencies; and

(2) (A) The appointees to the council under subdivisions (a)(6)-(10) of this section, including the city and county representatives on the council, shall be entitled to reimbursement for reasonable and necessary expenses incurred for meals, lodging, and travel in attending council meetings.

(B) Expenses shall be paid from funds appropriated for the support of the Department of Arkansas Heritage.

(f) All action by the council shall be taken by the vote of a majority of the members of the council.

(g) (1) The council shall organize by choosing one (1) of its voting members to serve as Chair of the Arkansas Natural and Cultural Resources Council and shall elect such other officers as deemed necessary for the functioning of the council.

(2) The Director of the Department of Arkansas Heritage shall serve as Secretary of the Arkansas Natural and Cultural Resources Council and shall serve as disbursing officer of any funds appropriated for or administered by the council.

(h) The council shall meet on call of the chair or upon written request of not fewer than four (4) voting members or at such times as provided in rules adopted by the council.



§ 15-12-102 - Administration of trust fund.

The Arkansas Natural and Cultural Resources Council shall administer the Arkansas Natural and Cultural Resources Grants and Trust Fund established in this chapter and shall administer and approve all grants payable from the fund.



§ 15-12-103 - Disposition of revenues -- Grants.

(a) All revenues derived from the additional tax levied by § 26-60-105(b) shall be deposited by the Director of the Department of Finance and Administration in the State Treasury as special revenues.

(b) After deducting three percent (3%) of the revenues for distribution to the Constitutional Officers Fund and the State Central Services Fund to be used for the purposes as provided by law, the Treasurer of State shall credit the net amount thereof as follows:

(1) (A) Eighty percent (80%) of the net amount shall be credited to the Arkansas Natural and Cultural Resources Grants and Trust Fund, to be preserved and managed by the Arkansas Natural and Cultural Resources Council for use in the acquisition, management, and stewardship of state-owned lands or the preservation of state-owned historic sites, buildings, structures, or objects which the council determines to be of value for recreation or conservation purposes, with the properties to be used, preserved, and conserved for the benefit of this and future generations.

(B) It is not the intention of this chapter that the council shall itself manage, operate, or maintain any lands so acquired, but, rather, that it from time to time in its own discretion shall make grants to other agencies of the state authorized by law to acquire, manage, operate, and maintain the lands.

(C) The grants shall be made in such amounts, for such purposes, and to such agencies as the council in its discretion shall select.

(D) However, in choosing among competing purposes or expenditures, the council shall be guided by the principles set forth in the Arkansas Statewide Comprehensive Outdoor Recreation Plan as it may exist and be in force from time to time.

(E) In funding state park improvements, the council should initially emphasize the restoration or renovation of existing facilities and historic structures within the system.

(F) The council in its discretion shall have power either to allow moneys paid into the Natural and Cultural Resources Grants and Trust Fund to accumulate, with only the income thereon being spent, or to expend the whole or any part of the corpus or principal of the Natural and Cultural Resources Grants and Trust Fund.

(G) However, the council shall have power to do any and all things necessary to take advantage of federal or private funds donated or obtainable through the use of the Natural and Cultural Resources Grants and Trust Fund.

(H) Without limiting the generality of the foregoing provisions of this section, the council shall have power to set aside any portion of the Natural and Cultural Resources Grants and Trust Fund into a separate and segregated account, the corpus or principal of which shall be inviolate, and only the income of which may be expended, to the extent necessary to comply with any federal law, regulation, or other requirement in connection with federal matching or grant moneys.

(I) As used in this section, the term "stewardship" shall include moneys necessary for the maintenance, preservation, operation, improvement, and management of state-owned lands acquired for recreational or conservational purposes and shall include such other stewardship purposes as may be authorized by the council;

(2) Ten percent (10%) of the net amount shall be distributed to the Parks and Tourism Fund Account, to be used by the Department of Parks and Tourism, on approval of the Parks, Recreation, and Tourism Grant Advisory Committee, for making grants for outdoor recreational purposes to cities and counties of this state in accordance with the plan; and

(3) Ten percent (10%) of the net amount shall be credited to a fund to be known as the "Natural and Cultural Resources Historic Preservation Trust Fund", to be used by the council for providing a source of funds for the operation of the state historic preservation program and the "Main Street" program.






Chapter 13 - Arkansas Alternative Fuels Development Act

Subchapter 1 - -- General Provisions

§ 15-13-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Alternative Fuels Development Act".



§ 15-13-102 - Definitions.

As used in this chapter:

(1) "Alternative fuels" means biofuel, ethanol, compressed natural gas, propane gas, or a synthetic transportation fuel;

(2) "Alternative fuels distributor" means a business located in the State of Arkansas that distributes alternative fuels or alternative fuels mixture;

(3) "Alternative fuels mixture" means a mixture of alternative fuels that is:

(A) An undyed, clear distillate special fuel that is suitable for use in motor vehicles on Arkansas highways;

(B) A dyed fuel for off-road use;

(C) Sold by the supplier producing alternative fuels mixture to any person for use as a fuel; or

(D) Used as a fuel by the supplier producing the alternative fuels mixture;

(4) "Alternative fuels producer" means a business located in Arkansas that uses biomass or other renewable resources excluding recycled petroleum oils to manufacture alternative fuels;

(5) "Bi-fuel compressed natural gas school bus" means a school bus that is powered by compressed natural gas and gasoline or diesel;

(6) (A) "Biofuel" means a renewable, biodegradable, combustible liquid or gaseous fuel derived from biomass or other renewable resources that can be used as transportation fuel, combustion fuel, or refinery feedstock and that meets the American Society for Testing and Materials International Specifications and Test Methods and federal quality requirements as in effect on February 1, 2007, for each category or grade of fuel.

(B) "Biofuel" includes without limitation:

(i) Biodiesel or renewable diesel;

(ii) Renewable gasoline;

(iii) Renewable jet fuel;

(iv) Renewable naphtha;

(v) Biocrude;

(vi) Biogas; and

(vii) Other renewable, biodegradable, mono alkyl ester combustible fuel derived from biomass;

(7) (A) "Biomass" means any matter derived from plants, animals, or waste materials that is used for the production of alternative fuels.

(B) "Biomass" includes residues or byproducts from:

(i) Agricultural production;

(ii) Agricultural processing;

(iii) Algae;

(iv) Forest or wood resources;

(v) Forestry or wood production;

(vi) Forestry or wood processing; or

(vii) Landfill refuse.

(C) "Biomass" includes plant material from crops that are produced for use in the production of alternative fuels and cellulosic biomass.

(D) "Biomass" does not include recycled petroleum oil;

(8) "Conversion kit" means a set of supplies, materials, parts, tools, or equipment used to convert a diesel-powered or gasoline-powered school bus to a dedicated or bi-fuel compressed natural gas school bus;

(9) "Dedicated compressed natural gas school bus" means a school bus that is powered only by compressed natural gas;

(10) "Ethanol" means ethyl alcohol derived from biomass that:

(A) Meets the American Society for Testing and Materials Specification D4806-04a for ethanol as in effect on January 1, 2007; and

(B) Is denatured as specified in 27 C.F.R. Part 20 and Part 21, as in effect on January 1, 2007;

(11) "Feedstock processor" means a business located in Arkansas that uses biomass or other renewable resources excluding recycled petroleum oils to manufacture feedstock to be used in the production of alternative fuels;

(12) "Other renewable resources" means any material that can be recycled, regenerated, reclaimed, or reused;

(13) "State agency" means any office, board, commission, department, council, bureau, or other entity created by the General Assembly; and

(14) "Synthetic transportation fuel" means a liquid fuel produced from biomass by a gasification process or other refining process that meets any applicable state or federal environmental requirement.






Subchapter 2 - -- Production and Standards

§ 15-13-201 - Alternative fuels production goal.

The per annum goal for alternative fuels production at production facilities in the state is fifty million gallons (50,000,000 gal.) by October 1, 2008.



§ 15-13-202 - Biofuel standard for state vehicles and state equipment.

Beginning on January 1, 2009, all diesel-powered motor vehicles, light trucks, and equipment owned or leased by a state agency shall be operated using diesel fuel that contains a minimum of two percent (2%) biofuel by volume.



§ 15-13-203 - Allowances for variance of the biofuel standard.

The Director of the Department of Finance and Administration may grant a waiver for a variance from the biofuel standard under § 15-13-202 if the applicant demonstrates one (1) or more of the following:

(1) The cost of diesel fuel that is blended with biofuel exceeds the cost of diesel that does not contain biofuel by fifteen cents (15cent(s)) per gallon or more;

(2) Diesel fuel blended with biofuel is not available for purchase in the geographic region; or

(3) Compliance with the biofuel standard is not economically feasible.



§ 15-13-204 - Quality determinations and testing.

(a) The Arkansas Bureau of Standards of the State Plant Board shall make the determination that alternative fuels used in this state:

(1) Are useable in motor vehicles;

(2) Meet the specifications for biofuel and ethanol as provided under § 15-13-102; and

(3) Undergo quality assurance testing to ensure fuel quality and continued consumer confidence in alternative fuels.

(b) The Director of the Arkansas Bureau of Standards may:

(1) Establish a fuel testing laboratory;

(2) Contract with a laboratory for testing;

(3) Adopt rules on false and misleading advertising, labeling, and posting of prices; and

(4) Adopt the standards for alternative fuels.



§ 15-13-205 - Rules.

The Director of the Department of Finance and Administration shall promulgate rules and regulations to provide for the administration of this subchapter.






Subchapter 3 - -- Arkansas Alternative Fuels Development Program

§ 15-13-301 - Arkansas Alternative Fuels Development Program.

(a) The Arkansas Alternative Fuels Development Program is established and shall be developed and administered by the Arkansas Agriculture Department.

(b) The program shall include four (4) types of incentives:

(1) Capital and operation production incentives for alternative fuels producers;

(2) Production incentives for feedstock processors;

(3) Distribution incentives for alternative fuels distributors; and

(4) Rebate incentives for the costs of converting diesel-powered and gasoline-powered school buses into dedicated or bi-fuel compressed natural gas school buses.

(c) The incentives under this subchapter are available only for the following after July 1, 2011:

(1) Capital investments in alternative fuels production facilities, feedstock processing facilities, or distribution facilities;

(2) The production of alternative fuels;

(3) The processing of feedstock; or

(4) The conversion of diesel-powered and gasoline-powered school buses to dedicated or bi-fuel compressed natural gas school buses.



§ 15-13-302 - Production incentives for alternative fuels producers.

(a) The Arkansas Alternative Fuels Development Program shall include a grant incentive program for alternative fuels producers based on the gallonage production of alternative fuels as provided in this section.

(b) The program shall include grants for:

(1) Capital improvements made after January 1, 2007, for the construction, modification, alteration, or retrofitting of an alternative fuels production facility located and operated in Arkansas; and

(2) Operations costs after January 1, 2007, for the operation of an alternative fuels production facility located and operated in Arkansas.

(c) The Arkansas Agriculture Department shall create a grant application process for alternative fuels producers for capital improvements that includes:

(1) An application for a grant under this subsection (c) that shall include at a minimum:

(A) The expected gallonage production of alternative fuels at the facility;

(B) A narrative description of the intended use of the grant moneys; and

(C) Evidence sufficient to satisfy the department that the applicant has the capacity to complete the proposed project;

(2) Instructions about the grant process;

(3) Scoring procedures to determine the award of the grants; and

(4) Other factors that the Secretary of the Arkansas Agriculture Department deems necessary.

(d) The department shall create a grant application process for alternative fuels producers for operations costs that includes:

(1) An application for a grant under this subsection (d) shall include at a minimum:

(A) The expected gallonage production of alternative fuels at the facility; and

(B) Evidence sufficient to satisfy the department that the applicant has the capacity to operate during the applicable grant period;

(2) Instructions about the grant process;

(3) Scoring procedures to determine the award of the grants; and

(4) Other factors that the secretary deems necessary.

(e) (1) The department shall prepare an annual progress report on grant assistance made under this section.

(2) The report shall include:

(A) The amount of each grant;

(B) The purpose of each grant;

(C) How grant funds were expended by the grant recipient;

(D) The results produced or the progress made;

(E) The revenues produced;

(F) Tonnages of feedstock materials used; and

(G) The gallonage of alternative fuels produced.

(3) The report for each state fiscal year shall be filed by June 30 of the following fiscal year with the office of the Governor and the Legislative Council.

(f) (1) The secretary shall make cash payments to an alternative fuels producer that qualifies as a grant recipient under this section in an amount not to exceed twenty cents (20cent(s)) per gallon of alternative fuels produced.

(2) The payment to an alternative fuels producer under this section shall be for the annual production of alternative fuels.

(g) (1) The department shall not award a grant in an amount that exceeds two million dollars ($2,000,000) to any one (1) alternative fuels producer in any one (1) fiscal year.

(2) An entity that holds a controlling interest in more than one (1) alternative fuels production facility is considered one (1) alternative fuels producer under this section.

(h) Nothing in this section shall limit a grant recipient under this section from applying for or receiving a production incentive for feedstock processors under § 15-13-303.



§ 15-13-303 - Production incentives for feedstock processors.

(a) The Arkansas Alternative Fuels Development Program shall include a grant incentive program that provides grants to feedstock processors to assist in the construction, modification, alteration, or retrofitting of feedstock processing facilities that are located and operated in Arkansas.

(b) The Arkansas Agriculture Department shall create a grant application process for feedstock processors that shall include:

(1) An application for a grant under this subchapter that shall include at a minimum:

(A) A narrative description of the intended use of the grant moneys; and

(B) Evidence sufficient to satisfy the department that the applicant has the capacity to complete the proposed project;

(2) Instructions about the grant process;

(3) Scoring procedures to determine the award of the grants; and

(4) Other factors that the Secretary of the Arkansas Agriculture Department deems necessary.

(c) (1) The department shall prepare an annual progress report on grant assistance made under this section.

(2) The report shall include:

(A) The amount of each grant;

(B) The purpose of each grant;

(C) How grant funds were expended by the grant recipient; and

(D) The origin and tonnage of the feedstock that was processed.

(3) The report for each state fiscal year shall be filed by June 30 of the following fiscal year with the office of the Governor and the Legislative Council.

(d) (1) The department shall not award a grant in an amount that exceeds three million dollars ($3,000,000) or fifty percent (50%) of the project cost, whichever is less, to any one (1) feedstock processor in any one (1) fiscal year.

(2) An entity that holds a controlling interest in more than one (1) feedstock processing plant is considered one (1) feedstock processor under this section.

(e) Nothing in this section shall limit a grant recipient under this section from applying for or receiving a production incentive for alternative fuels producers under § 15-13-302.



§ 15-13-304 - Distribution incentives for alternative fuels distributors.

(a) The Arkansas Alternative Fuels Development Program shall include a grant incentive program that provides grants to alternative fuels distributors to assist the alternative fuels distributors with the storage and distribution of the alternative fuels or alternative fuels mixture at distribution facilities that are located and operated in Arkansas.

(b) The Arkansas Agriculture Department shall create a grant application process for alternative fuels distributors that shall include:

(1) An application for a grant under this subchapter that shall include at a minimum:

(A) A narrative description of the intended use of the grant moneys; and

(B) Evidence sufficient to satisfy the department that the provision of a grant to the alternative fuels distributor will improve the statewide supply and distribution of alternative fuels and alternative fuels mixtures that are produced in Arkansas;

(2) Instructions about the grant process;

(3) Scoring procedures to determine the award of the grants; and

(4) Other factors that the Secretary of the Arkansas Agriculture Department deems necessary.

(c) (1) The department shall prepare an annual progress report on grant assistance made under this section.

(2) The report shall include:

(A) The amount of each grant;

(B) The purpose of each grant;

(C) How grant funds were expended by the grant recipient;

(D) The results produced or the progress made in the overall distribution of alternative fuels or alternative fuels mixtures statewide;

(E) The revenues produced; and

(F) Tonnages of materials stored and distributed.

(3) The report for each state fiscal year shall be filed by June 30 of the following fiscal year with the office of the Governor and the Legislative Council.

(d) The department shall not award a grant in an amount that exceeds three hundred thousand dollars ($300,000) or fifty percent (50%) of the project cost, whichever is less, to any one (1) alternative fuels distributor at each alternative fuels distributor site in any one (1) fiscal year.



§ 15-13-305 - Rules.

After consulting the Arkansas Energy Office, the Arkansas Agriculture Department shall promulgate rules to implement and administer this subchapter.



§ 15-13-306 - Rebate incentives for modification of school buses.

(a) The Arkansas Alternative Fuels Development Program shall include an incentive program that provides a rebate to Arkansas school districts to assist in the purchase of a conversion kit used to convert a diesel-powered school bus or gasoline-powered school bus to a dedicated or bi-fuel compressed natural gas school bus and for the incremental costs associated with the conversion of a diesel-powered school bus or gasoline-powered school bus into a dedicated or bi-fuel compressed natural gas school bus.

(b) Additional funding for the incentive program provided by this section shall be from gifts, grants, private donations, and other funds made available by the General Assembly.

(c) The Arkansas Agriculture Department shall create a rebate application process for an Arkansas school district to obtain a rebate that shall include:

(1) An application for a rebate under this subchapter that shall include at a minimum:

(A) An affidavit or proof that the school bus is registered in Arkansas or will be registered in Arkansas upon acquisition of the school bus; and

(B) The incremental costs associated with the conversion of a diesel-powered school bus or gasoline-powered school bus into a dedicated or bi-fuel compressed natural gas school bus;

(2) Instructions about the rebate process;

(3) Scoring procedures to determine the award of the rebates; and

(4) Other factors that the Secretary of the Arkansas Agriculture Department deems necessary.

(d) (1) The department shall prepare an annual progress report on rebates made under this section.

(2) The report shall include:

(A) The amount of each rebate;

(B) The purpose of the rebate;

(C) The total amount expended by the rebate recipient in converting the school bus to a dedicated or bi-fuel compressed natural gas school bus; and

(D) The results produced or the progress made in the overall conversion of diesel-powered school buses and gasoline-powered school buses to dedicated or bi-fuel compressed natural gas school buses.

(3) The report for each state fiscal year shall be filed by June 30 of the following fiscal year with the office of the Governor and the Legislative Council.

(e) An independent third-party evaluator selected by the department shall:

(1) Study the use of a diesel-powered and gas-powered school bus as compared to a dedicated or bi-fuel compressed natural gas school bus in the following areas:

(A) Environmental impact;

(B) Operational costs; and

(C) Maintenance costs;

(2) Prepare an annual report of the results from the study; and

(3) File the annual report by June 30 of the following fiscal year with the office of the Governor and the Legislative Council.

(f) The rebate to be awarded by the department is seventy-five percent (75%) of the cost for the conversion kit and incremental costs of converting to a dedicated or bi-fuel compressed natural gas school bus.

(g) No school district may receive more than fifty thousand dollars ($50,000) per fiscal year for school bus conversion kit costs and incremental costs.









Chapter 14 - Arkansas Retirement Community Program Act

§ 15-14-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Retirement Community Program Act".



§ 15-14-102 - Definitions.

As used in this chapter:

(1) "Association" means the Arkansas Association of Development Organizations; and

(2) "Program" means the Arkansas Retirement Community Program.



§ 15-14-103 - Arkansas Retirement Community Program -- Creation.

(a) The Arkansas Association of Development Organizations shall establish and maintain an Arkansas Retirement Community Program under which retirees and potential retirees are encouraged to make their homes in Arkansas communities that have met the criteria for certification by the association as an Arkansas retirement community.

(b) The mission of the program is to:

(1) Promote Arkansas as a retirement destination to retirees and potential retirees both inside and outside Arkansas;

(2) Assist Arkansas communities in their efforts to market themselves as desirable retirement locations and to develop communities that retirees would find attractive for a retirement lifestyle;

(3) Assist in the development of retirement communities for economic development purposes and as a means of providing a potential workforce and enriching Arkansas communities; and

(4) Encourage tourism to Arkansas.



§ 15-14-104 - Eligibility.

(a) To be eligible to be an Arkansas retirement community, an applicant community, acting through a board or panel that serves as the applicant community's official program sponsor, shall:

(1) Complete a retiree desirability assessment, as developed by the Arkansas Association of Development Organizations, to include facts regarding crime statistics, tax information, recreational opportunities, housing availability, and other appropriate factors, including criteria listed in subsection (b) of this section;

(2) Work to gain the support of churches, clubs, businesses, media, and other entities as necessary for the success of the Arkansas Retirement Community Program in the applicant community;

(3) Identify emergency medical services and hospitals within a seventy-five-mile radius of the community; and

(4) Submit to the association:

(A) An application fee in an amount equal to the greater of:

(i) Two thousand five hundred dollars ($2,500); or

(ii) Twenty-five cents (25cent(s)) multiplied by the population of the applicant community, as determined by the most recent federal decennial census;

(B) An annual renewal fee equal to the greater of:

(i) Two thousand five hundred dollars ($2,500); or

(ii) Twenty-five cents (25cent(s)) multiplied by the population of the applicant community, as determined by the most recent federal decennial census.

(C) A marketing plan detailing the mission as applied to the applicant community, the target market, the competition, an analysis of the applicant community's strengths, weaknesses, opportunities, and dangers and the strategies the applicant community will employ to attain the goals of the program; and

(D) A long-term plan outlining the steps the applicant community will undertake to maintain its desirability as a destination for retirees, including an outline of plans to correct any facility and service deficiencies identified in the retiree desirability assessment required by subdivision (a)(1) of this section.

(b) The association shall develop and use a scoring system to determine whether an applicant community will qualify as an Arkansas retirement community. In addition to the requirements of subsection (a) of this section, the association shall consider as part of the scoring system the applicant community in relation to the following criteria:

(1) Arkansas's state and local tax structure;

(2) Housing opportunities and cost;

(3) Climate;

(4) Personal safety;

(5) Working opportunities;

(6) Health care services and other services along the continuum of care, including home-based services and community-based services, housing for the elderly, assisted living, personal care, and nursing care facilities;

(7) Transportation;

(8) Continuing education;

(9) Leisure living;

(10) Recreation;

(11) Performing arts;

(12) Festivals and events;

(13) Sports at all levels; and

(14) Other services and facilities in the applicant community that are necessary to enable persons to age in the least restrictive environment, as may be identified by the Department of Human Services.

(c) The association shall initiate the Arkansas Retirement Community Program as a pilot program limited to up to ten (10) communities that apply for certification under this program.



§ 15-14-105 - Services provided.

(a) If the Arkansas Association of Development Organizations finds that an applicant community successfully meets the requirements of an Arkansas retirement community, not later than ninety (90) days after the application is submitted, the association shall certify the community and provide the following services to the community, to the extent to which funds are available:

(1) Assistance in the training of local staff and volunteers;

(2) Ongoing oversight and guidance in marketing, including updates on retirement trends;

(3) Inclusion in the state's national advertising and public relations campaigns and travel show promotions, including a prominent feature on the association's Internet website, to be coordinated with the Internet websites of other agencies, as appropriate;

(4) Eligibility for state financial assistance for brochures, support material, and advertising; and

(5) An evaluation and progress assessment on maintaining and improving the community's desirability as a home for retirees.

(b) The association may contract with a local or regional nonprofit organization to provide a service described by subsection (a) of this section.



§ 15-14-106 - Recertification.

An Arkansas retirement community's certification under § 15-14-105 expires on the fifth anniversary of the date the initial certification is issued. To be considered for recertification by the Arkansas Association of Development Organizations, an Arkansas retirement community must:

(1) Complete and submit a new application in accordance with the requirements of § 15-14-104(a); and

(2) Submit data demonstrating the success or failure of the Arkansas retirement community's efforts to market and promote itself as a desirable location for retirees and potential retirees.



§ 15-14-107 - Arkansas Retirement Community Program Fund Account.

The Arkansas Retirement Community Program Fund Account is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State and shall be funded by the fees collected under § 15-14-104. All moneys collected under the fund account shall be deposited into the State Treasury to the credit of the fund account as special revenues. Moneys in the account may be appropriated to the Arkansas Institute for Economic Advancement of the University of Arkansas at Little Rock only for the purposes of this chapter, including the payment of administrative and personnel costs of the Arkansas Association of Development Organizations connected with administering the Arkansas Retirement Community Program.



§ 15-14-108 - Rules and regulations.

The Arkansas Association of Development Organizations, after having received input from the Department of Parks and Tourism, the Department of Arkansas Heritage, and the Arkansas Economic Development Commission, shall promulgate rules and regulations to implement this chapter.






Chapter 15-19 - [RESERVED.]

[Reserved]






Subtitle 2 - Land And Water Resources Generally

Chapter 20 - General Provisions

Subchapter 1 - -- General Provisions

§ 15-20-101 - Complaints.

(a) A person who provides information to the Arkansas Natural Resources Commission concerning a possible violation of the Arkansas Poultry Feeding Operations Registration Act, § 15-20-901 et seq., the Arkansas Soil Nutrient Management Planner and Applicator Certification Act, § 15-20-1001 et seq., or the Arkansas Soil Nutrient Application and Poultry Litter Utilization Act, § 15-20-1101 et seq., shall provide:

(1) A written complaint to the commission; and

(2) His or her:

(A) Legal name; and

(B) Current mailing and physical address at which the complainant may be contacted.

(b) The complaint shall be verified by the notarized signature of the complainant.

(c) All complaints provided under this section shall be open to public inspection under the Freedom of Information Act of 1967, § 25-19-101 et seq.






Subchapter 2 - -- Arkansas Natural Resources Commission

§ 15-20-201 - Creation.

There is created and established at the seat of government of this state a commission to be known as the "Arkansas Natural Resources Commission", hereinafter also referred to as the "commission".



§ 15-20-202 - Members.

(a) The Arkansas Natural Resources Commission shall consist of nine (9) members who are residents and electors of this state, to be appointed by the Governor and with the advice and consent of the Senate.

(b) At least two (2) members shall reside in each congressional district as the districts exist on August 1, 1985.

(c) For each member appointed to a regular term, the term of office shall commence on January 15 following the expiration date of the prior term and shall end on January 14 of the seventh year following the year in which the regular term commenced.

(d) Any vacancies arising in the membership of the commission for any reason other than expiration of the regular terms for which such members were appointed shall be filled by appointment by the Governor and to be thereafter effective until the expiration of those terms, subject, however, to the confirmation of the Senate when it is next in session.

(e) Before entering upon his or her duties, each member of the commission shall take and subscribe and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas, and to faithfully perform the duties of the office upon which he or she is about to enter.

(f) Members of the commission shall receive no pay for their services but may receive expense reimbursement and stipends in accordance with §§ 25-16-901 et seq. and 15-20-207.



§ 15-20-203 - Offices -- Seal.

(a) The officer or commission having custody of the public buildings shall assign to the Arkansas Natural Resources Commission suitable office space in the State Capitol Building or other office building located on the State Capitol grounds, with the necessary conveniences for the transaction of its business and the safekeeping of its records.

(b) The Governor shall procure an official seal for the use of the commission.



§ 15-20-204 - Organization.

The Arkansas Natural Resources Commission shall from time to time select from its membership a chair and a vice chair. The Executive Director of the Arkansas Natural Resources Commission, hereinafter provided for, shall be ex officio secretary of the commission but shall have no vote on matters coming before it.



§ 15-20-205 - Executive director.

(a) The Executive Director of the Arkansas Natural Resources Commission shall be appointed by and serve at the pleasure of the Governor.

(b) The executive director shall be charged with the duty of administering the provisions of this subchapter and the rules, regulations, and orders established thereunder.

(c) The commission, by resolution duly adopted, may delegate to the executive director any of the powers or duties vested in or imposed upon it by this subchapter. These delegated powers and duties may be exercised by the executive director in the name of the commission.

(d) The executive director shall be custodian of all property held in the name of the commission and shall be ex officio the disbursing agent of all funds available for its use.

(e) (1) The executive director shall furnish bond to the state, with corporate surety thereon, in the penal sum of ten thousand dollars ($10,000), conditioned that he or she will faithfully perform his or her duties of employment and properly account for all funds received and disbursed by him or her.

(2) An additional disbursing agent's bond shall not be required of the executive director.

(3) The bond so furnished shall be filed with the Secretary of State and an executed counterpart thereof shall be filed with the Auditor of State.



§ 15-20-206 - Rules and regulations -- Meetings -- Oaths, subpoenas, etc. -- Judicial review.

(a) For the purpose of carrying out its functions, the Arkansas Natural Resources Commission shall have authority to make and amend and enforce all necessary or desirable rules, regulations, and orders not inconsistent with law.

(b) The commission shall adopt and may modify rules for the conduct of its business and shall keep a record of its transactions, findings, and determinations. The record shall be public.

(c) The rules shall provide for regular meetings and for special meetings at the call of the Chair of the Arkansas Natural Resources Commission or the Vice Chair of the Arkansas Natural Resources Commission if he or she is for any reason the acting chair, either at his or her own instance or upon the written request of at least four (4) members.

(d) A quorum shall consist of not less than one-half (1/2) of the commission membership present at any regular or special meetings, and the affirmative vote of that number shall be necessary for the disposition of any business.

(e) The commission shall meet or hold hearings at such times and places as in each instance may suit the commission's convenience, and all such meetings and hearings shall be open to the public.

(f) In all matters coming before the commission, the commission shall have the power to administer oaths, issue subpoenas, and enforce its decisions and orders pursuant to procedures set out in § 15-22-201 et seq.

(g) Any rule, regulation, or order made by the commission shall be subject to judicial review pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 15-20-207 - Powers and duties.

The Arkansas Natural Resources Commission shall have the authority to:

(1) (A) Enter into negotiations with the duly authorized representatives of adjoining states relating to the protection and use of interstate waters occurring in underground aquifers, streams, lakes, reservoirs, or natural or artificial channels or impoundments and, with the consent of the Congress, enter into written compacts in relation thereto which shall become effective upon their ratification by the General Assembly and the legislative bodies of the other states which are parties thereto.

(B) In order that it may perform its functions more effectively, the commission shall employ a Water Resources Engineer, and the person so employed, at the time of his or her employment and during the continuance thereof, shall hold a certificate of registration granted by the State Board of Licensure for Professional Engineers and Professional Surveyors;

(2) Cooperate with similar agencies existing in other states, with the several federal departments, and with civic organizations interested in and devoted to water and soil conservation and flood control and prevention;

(3) (A) Cooperate with local organizations, with districts organized under the Arkansas Irrigation, Drainage, and Watershed Improvement District Act of 1949, § 14-117-101 et seq., or other state law of similar import, and with appropriate federal departments and agencies in the development and prosecution of plans for the construction, operation, and maintenance of pools, lakes, reservoirs, dams, levees, ditches, canals, waterways, pumping works, and other facilities.

(B) This cooperation may be for work on improvements on lakes, rivers, bayous, and streams for the purpose of and to provide for irrigation, flood control, and drainage and additionally for preventing erosion, floodwater, and sediment damage and for the conservation, development, utilization, and disposal of water or in furtherance of any such purposes;

(4) (A) Cooperate with counties, municipalities, and the respective instrumentalities thereof and other political subdivisions of the state and other local interests and with the United States Army Corps of Engineers, the Bureau of Reclamation, or other appropriate agency of the federal government in the development and prosecution of plans for water supplies for domestic, municipal, industrial, and other purposes in connection with the construction, maintenance, and operation of federal navigation, flood control, irrigation, or multiple purpose projects whereof the project is of a character that storage or impoundment of water for present or anticipated future demand or need for the purposes stated in this subdivision (4)(A) may be included in any reservoir project in connection with any construction, operation, and maintenance.

(B) (i) Whenever, after having made a detailed study, in conjunction with local interests, of the anticipated present and future demand or need for water for the purposes stated in subdivision (4)(A) of this section, the commission shall be of the opinion that the plans should provide for the impounding of water for current use or for both current and future use, it shall so advise the appropriate federal agency.

(ii) The commission shall also furnish the agency with a copy of its findings and determinations and the basis upon which the findings and determinations were made, including, but not limited to, estimates of quantities of water which will be required from time to time, the prospective users, and estimates of the amounts of revenues to be derived therefrom, together with additional or other information as shall be required to enable the federal agency to make a judgment as to the feasibility of including storage for the aforesaid purposes in any reservoir project.

(C) (i) The commission shall obtain from the appropriate federal agency an estimate of the entire amounts of construction costs, including interest during construction, which would be allocated to water supply for current use only and for both current and future uses.

(ii) Whenever it shall make a determination, based upon the estimates and its own study, that the costs of the project for either or both uses may be amortized over the life of the project, but in no event to exceed fifty (50) years, it shall so advise the local interests in order that all local interests or any one (1) of them may be in a position to make a firm commitment to pay the cost of that part of the project, providing only for storage for current demand or need or to give reasonable assurances that demands for the use of such storage for both anticipated current and future demand or need will be made within a period of time which will permit the paying out of the costs within the life of the project.

(D) (i) Whenever several entities of local interests are involved, the commission, acting in behalf of all of them on their request, may give the appropriate federal agency reasonable assurance, in writing, that the demands for the use of storage for anticipated future needs, as distinguished from anticipated current needs, will be made within a period of time which will permit the paying out of the costs within the life of the project.

(ii) Nothing in subdivision (a)(4)(D) of this section shall be so construed as to commit the state government either to pay or guarantee the payment of such costs, and a statement to that effect shall be contained in any such writing.

(iii) The foregoing proviso shall not be so construed as to inhibit the right of the commission to pay any costs as related to anticipated future demand or need whenever it shall have been provided with funds for that purpose;

(5) Cooperate with the several federal agencies in the development of their plans for federal public works under the Public Works Acceleration Act or other federal law of similar import in such projects as small watershed, river and harbor, flood control, and soil conservation, and promote river navigation and hydroelectric power;

(6) (A) Receive and expend any moneys arising from federal means, grants, contributions, gratuities, reimbursements, or loans payable or distributable to the State of Arkansas by the United States or any of its agencies or instrumentalities pursuant to any congressional act or rule or regulation of such an agency or instrumentality now or hereafter enacted or promulgated for or on account of any functions performable by the commission.

(B) (i) It shall likewise receive any contributions, grants, or gratuities donated by private persons, associations, or corporations for or on account of any of the functions aforesaid. All moneys so received shall be deposited in the State Treasury unless provisions shall have otherwise been made by the respective federal agencies, private persons, associations, or corporations furnishing the funds.

(ii) However, in the event the General Assembly shall fail to appropriate any such moneys for the use of the commission or in the event the specified use of any such moneys preclude its deposit in the State Treasury, the commission is authorized and empowered to convert any such moneys to the Arkansas Water Development Fund, to be used for the purposes for which granted, donated, or received or as otherwise provided by this subchapter;

(7) Contract and be contracted with;

(8) Take such other action, not inconsistent with law, as it shall deem necessary or desirable to carry out the purposes and intent of this subchapter; and

(9) (A) Execute, issue, and deliver binding and irrevocable conditional or unconditional commitments in the form of letters or other written instruments to lenders of every sort located within or outside the State of Arkansas evidencing the commission's binding, enforceable, and irrevocable commitment and obligation to provide fully amortizing or other permanent financing for water, sewer, solid waste, flood control, drainage, water pollution control abatement and prevention, wetlands, irrigation, and any other projects that the commission may finance under the financial assistance programs that it from time to time administers.

(B) The commission may condition its obligation to provide fully amortizing or other permanent financing upon:

(i) The obtaining of construction, acquisition, or other financing for a qualifying project by a lender acceptable to the commission located within or outside of the State of Arkansas;

(ii) The completion of construction and operational certification of a qualifying project in accordance with commission requirements;

(iii) The acquisition of a project deemed acceptable to the commission;

(iv) The passage of a specified period of time;

(v) The issuance of commission bonds or the availability of other commission funds; or

(vi) Any other conditions of whatever nature that the commission may choose to include in the commitment letter.



§ 15-20-208 - Failure to repay loan or fee -- Certification of deficiency.

(a) Should any city, town, county, or political subdivision receiving general revenue turnback funds, as defined in the Revenue Stabilization Law, § 19-5-101 et seq., fail, neglect, or refuse to pay for a period of more than ninety (90) days past the due date of any loan payment or fee due the Arkansas Natural Resources Commission, pursuant to:

(1) Any or all of the following statutes:

(A) The Arkansas Waste Disposal and Pollution Abatement Facilities Financing Act of 1987, § 15-22-701 et seq.;

(B) The Arkansas Water Resources Cost Share Finance Act, § 15-22-801 et seq.;

(C) The Arkansas Water Resources Development Act of 1981, § 15-22-601 et seq.;

(D) The Water, Sewer, and Solid Waste Management Systems Finance Act of 1975, § 14-230-101 et seq.; and

(E) The Arkansas Water Development Fund, § 15-22-507;

(2) Rules promulgated or agreements entered pursuant to any of the statutes referred to in subdivision (a)(1) of this section; or

(3) Fail to negotiate repayment of loans made pursuant to the statutes referred to in subdivision (a)(1) of this section,

the commission, after notification to the city, town, county, or political subdivision, may certify that amount of deficiencies to the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(b) Upon certification, the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State are directed to withhold from the city's, town's, county's, or other political subdivision's share of general revenue turnback the amount so certified as due the commission and to transfer such amount as directed by the commission for use as provided by law.



§ 15-20-209 - Fee assessment for cost recovery.

The Arkansas Natural Resources Commission may assess and collect fees for recovery of the costs of implementing and administering programs which have been delegated to the commission or to conservation districts.



§ 15-20-210 - Underground aquifers.

It is found and determined by the General Assembly that:

(1) The Sparta Aquifer is being depleted and damaged by salt water instrusion;

(2) The preservation and protection of the Sparta Aquifer can best be accomplished through an interstate compact;

(3) The Arkansas Natural Resources Commission is currently authorized to enter into interstate compacts to protect interstate waters occurring in streams, lakes, reservoirs, and natural or artificial channels or impoundments; and

(4) The commission's authority should be expanded to allow it to enter into interstate compacts for the protection of underground aquifers.






Subchapter 3 - -- Arkansas Environmental Quality Act of 1973

§ 15-20-301 - Title.

This subchapter may be cited and referred to as the "Arkansas Environmental Quality Act of 1973".



§ 15-20-302 - State policy.

To the end that the environment and resources of the State of Arkansas shall be used and preserved for the welfare of all people, it is the policy of the State of Arkansas to:

(1) Preserve, manage, and enhance the lands, waters, and air of the state with full recognition that this generation is a trustee of the environment for succeeding generations;

(2) Preserve, to the fullest extent possible, areas of historical, geological, archeological, paleontological, ecological, biological, and recreational importance;

(3) Promote as wide a range of choice as possible among beneficial uses of the environment; and

(4) Strike a proper balance among population growth, economic development, environmental preservation, and ecological diversity.



§ 15-20-303 - System of natural areas -- Establishment.

(a) A state system of natural areas, hereinafter called the "system", is established.

(b) The system shall consist of lands, waters, and interests therein acquired and administered as provided in this subchapter.



§ 15-20-304 - Arkansas Natural Heritage Commission -- Establishment.

The Arkansas Natural Heritage Commission, hereinafter called the "commission", is established.



§ 15-20-305 - Commission -- Members.

(a) (1) The Arkansas Natural Heritage Commission shall consist of fifteen (15) members.

(2) (A) (i) Nine (9) of the members shall be appointed by the Governor from persons with an interest in the preservation of natural areas, with two (2) members to be appointed from each congressional district and one (1) member to be appointed from the state at large.

(ii) One (1) member of the commission shall be a member of the board of directors of a levee or drainage district.

(iii) One (1) member shall be chosen from a list of five (5) persons jointly nominated by the Arkansas Farm Bureau Federation, the Arkansas Farmers' Union, and the Arkansas Agricultural Council.

(iv) One (1) member shall be chosen from a list of five (5) persons nominated by the Arkansas Wood Products Association.

(v) One (1) member shall be chosen from a list of five (5) persons nominated by the Arkansas Wildlife Federation.

(B) Three (3) members shall be appointed by the Speaker of the House of Representatives to serve at the pleasure of the Speaker of the House of Representatives.

(C) Three (3) members shall be appointed by the President Pro Tempore of the Senate to serve at the pleasure of the President Pro Tempore of the Senate.

(b) Any successor appointments and appointments to vacancies on the commission shall be appointed in the same manner.

(c) Members appointed by the Governor shall serve terms of nine (9) years, and all members shall serve until their successors have been appointed and qualified.

(d) When an appointment is made to fill a vacancy, the appointment shall be for the remaining term of the position vacated.

(e) A member of the commission appointed by the Governor who has served two (2) consecutive full terms shall not be eligible for reappointment for a period of one (1) year following the expiration of the second full term.

(f) Members of the commission appointed by the Governor shall be subject to confirmation by the Senate.

(g) Members of the commission shall serve without compensation, except that they may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(h) In addition to the per diem, members shall be paid a mileage allowance equal to the rate designated for state employees for each mile in traveling from their homes and returning.



§ 15-20-306 - Commission -- Organization.

(a) The Governor shall designate one (1) of the initial appointees as Chair of the Arkansas Natural Heritage Commission.

(b) At its first meeting, the Arkansas Natural Heritage Commission shall elect a secretary from its membership and shall adopt procedural rules for transacting its business and keeping records thereof.

(c) Five (5) members shall constitute a quorum for the transaction of business.

(d) The chair shall have a vote in all cases.



§ 15-20-308 - Commission -- Rights, powers, and duties.

The Arkansas Natural Heritage Commission shall have the following rights, powers, and duties:

(1) To choose lands, waters, and interests therein to be acquired in the manner set forth elsewhere in this subchapter for inclusion in the natural areas system, in accordance with criteria specified in § 15-20-310;

(2) (A) (i) To acquire, by purchase, gift, devise, grant, dedication, as hereinafter defined, or otherwise, the fee or other interest in real property for inclusion in the system.

(ii) However, the commission shall not have the power of eminent domain.

(B) The commission shall retain fee title or convey that title to such agency or department of the state as it may select, after due consideration of:

(i) The particular characteristics of a natural area;

(ii) The type and extent of management required to maintain that area in its natural condition;

(iii) The types and extent of activity permissible which are consistent with preservation of natural heritage; and

(iv) Other factors;

(3) To acquire and hold any interest in real property less than fee, including environmental or scenic easements;

(4) (A) To establish and from time to time amend such policies, rules, and regulations for the selection, acquisition, management, protection, and use of the system as it may find necessary or appropriate to preserve the lands or interests therein acquired under this subchapter and carry out the policies of this subchapter.

(B) These policies, rules, and regulations shall prevail, in the event of conflict, over any policies, rules, regulations, and practices of any agency or department that may receive title to any portion of the system;

(5) To cooperate and contract with any federal, state, or local governmental agency, private organization, or individual;

(6) (A) To maintain:

(i) (a) A registry or inventory of lands and waters in the state, whether publicly or privately owned, that retain their primeval character to a substantial degree or that have floral, faunal, ecological, geological, or archeological features of significant scientific, educational, or recreational interest.

(b) The registry shall be known as the "Registry of Natural Areas"; and

(ii) An inventory of habitats of rare, vanishing, or endangered species, subspecies, or populations of plants and animals, and other records of natural areas.

(B) However, the commission shall have no regulatory jurisdiction over lands or interests therein not actually acquired for the natural areas system;

(7) To conduct research and investigation and to publish and disseminate information and recommendations pertaining to natural areas and to the system;

(8) To supervise the protection, management, and use of the system and to administer and enforce its policies, rules, and regulations;

(9) To investigate, promote, advise, and assist in the preservation, protection, and management of natural areas;

(10) To advise the United States Department of Agriculture and the United States Department of the Interior and other agencies of the federal government concerning areas or streams eligible for treatment under federal criteria as wildlife refuges, wilderness areas, or wild, scenic, or recreational rivers; and

(11) To submit to the Governor and the General Assembly and to publish on or before December 1 of each year a report which shall describe and account for the status and condition of each portion of the system and of each natural area listed in the registry.



§ 15-20-309 - Commission -- Power to receive gifts of property and to acquire real estate for trade or exchange.

The Arkansas Natural Heritage Commission shall have the following rights, powers, and duties in addition to those already established by law:

(1) (A) To receive gifts, grants, donations, fee conveyances, or transfers of money and property, both real and personal, from private and public sources, or federal, or either and to sell or dispose of such property, real and personal, or either, as the commission deems advisable.

(B) Any and all funds and income from any and all property so furnished shall be placed in the State Treasury in the Department of Arkansas Heritage Federal Fund and expended in the same manner as other state moneys are expended, upon vouchers drawn by the Director of the Arkansas Natural Heritage Commission;

(2) (A) With the advice and consent of the Legislative Council and the Governor, to acquire, by purchase or otherwise, real property for the purpose of trade or exchange, and to trade or exchange any such property acquired for lands to be included in the natural areas system.

(B) However, the commission shall exercise this power in such a manner that any and all property acquired for the purpose of trade or exchange shall in fact be traded or exchanged forthwith and without delay.



§ 15-20-310 - Acquisition of natural areas properties -- Categories.

(a) In choosing lands, waters, and interests therein for acquisition for the system, the Arkansas Natural Heritage Commission shall observe the policies set forth in § 15-20-302.

(b) The following categories of real property shall be eligible for inclusion in the system:

(1) Areas representative of the various types of lands and habitats typical of those portions of the state still substantially untrammeled by the works of humans;

(2) Areas of substantially undisturbed natural quality;

(3) Areas containing habitat for rare, vanishing, or endangered species, subspecies, or populations of animals or plants;

(4) Areas of unusual aesthetic or ecological quality along the banks of rivers, lakes, or streams;

(5) Areas in private ownership within the boundaries of national forests, wildlife refuges, state wildlife management areas, or similar publicly owned or administered areas;

(6) Swamps, overflow lands, flood plains, or wetlands of unusual aesthetic or ecological quality;

(7) Areas necessary or desirable to serve as buffer zones to protect other portions of the system; and

(8) Any other lands, waters, or interests therein listed in the Registry of Natural Areas.

(c) No acquisition of lands, waters, or any interests therein, whether by dedication or otherwise, shall become effective until after the Governor shall have received thirty (30) days' notice in writing.



§ 15-20-311 - Limitation on purchase of land.

(a) (1) In any county in this state in which thirty-three percent (33%) or more of the total acreage in the county is publicly owned land, the Arkansas Natural Heritage Commission shall not purchase in excess of forty (40) acres per year.

(2) However, the commission may purchase not to exceed forty (40) additional acres in any year in any such county if it first obtains approval of the Legislative Council for such a purchase.

(b) The commission shall not under any circumstance purchase in excess of eighty (80) acres in any such county in any one (1) year unless specifically authorized to do so by legislation enacted by the General Assembly at a regular session, fiscal session, or special session.



§ 15-20-312 - Dedication of property.

(a) As used in this subchapter, "dedication" means the creation of a scenic, conservation, or environmental easement to be vested in and legally enforceable by the Arkansas Natural Heritage Commission.

(b) Dedication may be either donative or for a consideration.

(c) The owner of the fee title to certain real property, whether a private individual, a private organization, or a public or governmental agency or department may impress such an easement upon his, her, or its property by executing and delivering to the commission, with its consent, articles of dedication specifying the terms and conditions of the easement.

(d) (1) Articles of dedication shall be in writing, under seal, and acknowledged.

(2) The commission shall cause the articles to be recorded by the recorder of deeds in each county wherein any portion of the property affected by the articles shall lie.



§ 15-20-313 - Designation of areas of local significance.

The natural areas system and each portion thereof are declared to be areas of local significance within the meaning of section 4(f) [repealed] of the Department of Transportation Act of 1966, and of section 138 of the Federal-Aid Highway Act of 1968. Nothing in this subchapter shall prohibit or prevent any project or activity now or hereafter authorized or undertaken pursuant to an act of Congress.



§ 15-20-314 - Changes in property interests as result of dedication.

(a) Interests in land created by dedication shall be perpetual and may not be altered, changed, or modified unless the Arkansas Natural Heritage Commission shall find, after public notice and hearing, that:

(1) The particular change, alteration, or modification is required by imperative public necessity;

(2) There is no feasible and prudent alternative thereto; and

(3) All possible planning has been done to minimize harm caused to the system thereby.

(b) At least thirty (30) days' written notice of any such hearing shall be given to:

(1) The Governor;

(2) Each official advisor to the commission;

(3) Each member of the General Assembly; and

(4) Each person, organization, or entity that shall have requested notice.

(c) Any finding made by the commission as a result of such a hearing shall be subject to judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) No such alteration, change, or modification in any interest created by dedication shall become effective until the next regular session of the General Assembly following the fulfillment of this section shall have adjourned sine die.



§ 15-20-315 - Restrictions on alienation or encumbrance.

No portion of the natural areas system may be alienated or encumbered, directly or indirectly, in whole or in part, except in accordance with the procedures set forth in § 15-20-314.



§ 15-20-316 - Exemptions to §§ 15-20-314 and 15-20-315.

None of the provisions of §§ 15-20-314 and 15-20-315 shall be deemed to apply to:

(1) The acquisition of land or the construction of structures thereon required for the operation of railroad facilities; or

(2) The construction of necessary public utility structures or facilities, the construction of which has been permitted by order of the Arkansas Public Service Commission or any successor agency, if the Arkansas Natural Heritage Commission has been given notice of and an opportunity to comment upon and participate in each application and hearing which resulted in such an order of permission.



§ 15-20-317 - Fees for research services.

The Arkansas Natural Heritage Commission shall establish by rule and operate a system of fees or special charges to defray the expense of providing research services to users of the heritage data system.



§ 15-20-318 - Use of funds.

Any and all moneys, funds, and property shall be used solely for the purpose of carrying out the provisions of § 15-20-308.



§ 15-20-319 - Deposit of moneys.

Any and all moneys so collected shall be placed in a bank account created specifically for the continuing operation of the natural heritage data system developed by the Nature Conservancy.






Subchapter 4 - -- Conservation Easement Act

§ 15-20-401 - Title.

This subchapter shall be known and may be cited as the "Conservation Easement Act".



§ 15-20-402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations, the purposes of which include retaining or protecting natural, scenic, or open-space values of real property; assuring its availability for agricultural, forest, recreational, or open-space use; protecting natural resources; maintaining or enhancing air or water quality; or preserving the historical, architectural, archeological, or cultural aspects of real property;

(2) "Holder" means:

(A) Any state agency, county, city of the first class or city of the second class, or incorporated town empowered to hold an interest in real property under the laws of this state or the United States; or

(B) A charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property; assuring the availability of real property for agricultural, forest, recreational, or open-space use; protecting natural resources; maintaining or enhancing air or water quality; or preserving the historical, architectural, archeological, or cultural aspects of real property; and

(3) "Third-party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.



§ 15-20-403 - Applicability and construction.

(a) This subchapter applies to any interest created after July 4, 1983, which complies with this subchapter, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise.

(b) This subchapter applies to any interest created before July 4, 1983, if it would have been enforceable had it been created after July 4, 1983, unless retroactive application contravenes the Constitution or laws of this state or the United States.

(c) This subchapter does not invalidate any otherwise valid interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, which was created under §§ 15-20-301 -- 15-20-308, 15-20-310, and 15-20-312 -- 15-20-316, Acts 1975, No. 882 [repealed], or any other law of this state.

(d) (1) This subchapter shall not be construed to imply that any restriction, easement, covenant, or condition which does not come within the purview of this subchapter, on account of any provisions hereof, shall be unenforceable.

(2) Nothing in this subchapter shall diminish the powers granted by any general or special law to acquire by purchase, gift, eminent domain, or otherwise and to use land for public purposes.

(3) Nothing in this subchapter shall be construed to repeal or diminish any of the powers, functions, or responsibilities of any state agency, county, city of the first class or city of the second class, or incorporated town.



§ 15-20-404 - Creation, conveyance, etc.

Except as otherwise provided in this subchapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.



§ 15-20-405 - Acceptance.

No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.



§ 15-20-406 - Duration.

Except as provided in § 15-20-409(b), a conservation easement is unlimited in duration unless the instrument creating it provides otherwise.



§ 15-20-407 - Effect on existing interests.

An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.



§ 15-20-408 - Validity.

A conservation easement is valid even though:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.



§ 15-20-409 - Judicial actions.

(a) An action affecting a conservation easement may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) A holder of the easement;

(3) A person having a third-party right of enforcement; or

(4) A person authorized by other law.

(b) This subchapter does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.

(c) Conservation easements may be enforced by injunction or other proceeding in equity and shall entitle representatives of the holder to enter the land in a reasonable manner and at reasonable times to assure compliance.



§ 15-20-410 - Easements held by Old State House Commission.

(a) (1) Approval of the creation, modification, or termination of a conservation easement held by the Old State House Commission shall be executed by the Director of the Old State House Commission in accordance with the rules and regulations promulgated by the Old State House Commission to assure that conservation easements shall be in the public interest.

(2) Approval shall be evidenced by a certificate of approval, certificate of modification, or certificate of termination duly executed on behalf of the Old State House Commission and duly recorded in the deed records of the county in which the real property is located.

(b) In determining whether the conservation easement or its continuance is in the public interest, the Old State House Commission shall take into consideration any national, state, regional, and local comprehensive land use or development plan affecting the historical, architectural, archeological, or cultural aspects of the real property.

(c) A conservation easement held by the Old State House Commission may be modified or released, in whole or in part, by the Old State House Commission for such consideration, if any, as the Old State House Commission may determine, in the same manner as the Old State House Commission may dispose of land or other interests in land, but only after a public hearing upon reasonable public notice under the procedures established by the Old State House Commission.

(d) All easements in the name of the Arkansas Commemorative Commission are transferred to the Old State House Commission.






Subchapter 5 - -- Arkansas Natural Areas Protection Act

§ 15-20-501 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Heritage Commission;

(2) "Director" means the Director of the Arkansas Natural Heritage Commission or his or her appointed agents; and

(3) "Natural area" means any real property held by the commission in fee or less than fee interest, along with all appurtenances thereto.



§ 15-20-502 - Rules and regulations -- Enforcement -- Penalties.

(a) The Arkansas Natural Heritage Commission shall have the authority to promulgate rules and regulations establishing policies governing the use and protection of natural areas.

(b) Any person violating any of the rules and regulations promulgated by the commission governing natural areas shall upon conviction be fined not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250), or imprisoned for not less than ten (10) days nor more than thirty (30) days for each and every offense.

(c) Any law enforcement officer shall have the right to issue citations and to apprehend persons detected violating any rules or regulations promulgated by the commission for use and protection of natural areas and take offenders before any court having jurisdiction in the county where the offense is committed.

(d) The Director of the Arkansas Natural Heritage Commission may apply to the circuit court of any county in which a violation of this subchapter is occurring or in which the director has reasonable cause to believe a violation of this subchapter is about to occur, and that court shall have jurisdiction to grant a temporary or permanent injunction restraining any person from violating this subchapter without requiring the director to post bond during the pendency of this action.

(e) (1) In addition to criminal penalties set forth in subsection (b) of this section, any person who violates any rules and regulations promulgated by the commission governing natural areas or who causes such a violation by his or her employee or agent shall be liable for a civil penalty of five hundred dollars ($500) or three (3) times the value of the damages caused, whichever is the greater, the penalty to be recovered in an action brought by the Attorney General or the commission's attorney in the proper circuit court.

(2) The penalty shall be used to restore the natural area or to secure the preservation of similar areas.



§ 15-20-503 - Exceptions.

(a) Activities and consequences thereof by employees of the Arkansas Natural Heritage Commission or their agents or by persons under contract to the commission or their agents shall not be construed as violations of this subchapter when such employees, persons, or agents are acting in performance of their official duties.

(b) Activities and consequences thereof conducted pursuant to and in accord with the provisions of any permit or special authorization issued by the Director of the Arkansas Natural Heritage Commission shall not be construed as violations of this subchapter.






Subchapter 6 - -- Arkansas Cave Resources Protection Act

§ 15-20-601 - Legislative findings and policy.

The General Assembly finds that caves are uncommon geologic phenomena, and that the minerals deposited therein may be rare and occur in unique forms of great beauty which are irreplaceable if destroyed. Also irreplaceable are the cultural resources in caves which are of great scientific and historic value. It is further found that the organisms which live in caves are unusual and of limited numbers, that many are rare and endangered species, and that caves are a natural conduit for groundwater flow and are highly subject to water pollution, thus having far-reaching effects transcending man-made property boundaries. It is therefore declared to be the policy of the State of Arkansas and the intent of this subchapter to protect these unique natural and cultural resources.



§ 15-20-602 - Definitions.

As used in this subchapter:

(1) "Archeological site" means physical evidence of human activity which is fifty (50) years old or older;

(2) (A) (i) "Cave" means any naturally formed cavity beneath the surface of the earth which is enterable by people by a natural entrance into the bedrock.

(ii) For the purposes of this subchapter, "cave" also includes any rock shelter formed by an overhanging bluff whenever the bluff is undercut by at least twenty feet (20').

(B) "Cave" does not include any mine or other human excavation;

(3) "Cave life" means any life-form normally found in a cave or subterranean water system;

(4) "Cold water solution" means solution processes occurring below seventy degrees Fahrenheit (70 degrees F);

(5) "Owner" means any person or the State of Arkansas and any of its agencies, departments, boards, commissions, and other political subdivisions holding any possessory estate in any cave and any agent of such a person or governmental entity;

(6) "Sinkhole" means a depression of the surface of the earth due to solution or collapse of material below the surface; and

(7) (A) "Speleothem" means any mineral deposit formed within a cave, including, but not limited to, stalactites, stalagmites, and all other forms of minerals precipitated from cold water solution.

(B) "Speleothem" does not include cementation of sediments by calcium salts.



§ 15-20-603 - Vandalism -- Penalties.

(a) It shall be unlawful for any person, without express permission of the owner, to purposefully or recklessly:

(1) Break, carve, mark upon, or deface the natural rock surface of any cave, whether wall, ceiling, or floor, any speleothem, whether attached or previously broken, or any man-made material within the cave which constitutes an archeological site or was placed within the cave under permission of the owner;

(2) Remove from the cave any material protected by this subchapter;

(3) Damage in any way any lock, gate, door, or other obstruction designed to control access to any cave, even though entry thereto may not be gained;

(4) Remove or deface any sign stating that the cave is posted or citing provisions of this subchapter; and

(5) Excavate, deface, or disrupt the integrity of any identifiable archeological or paleontological site which may be found in any cave.

(b) (1) The entering or remaining in a cave which has not been posted by the owner shall not by itself constitute a violation of this section.

(2) Any permission obtained under the provisions of this subchapter shall be deemed sufficient compliance with any law relating to recreational use of private lands.

(3) Subject to any restrictions imposed by the owner, it shall not be a violation of this subchapter to move any dangerous or obstructive material or to place shoring or anchorage where necessary for safe passage or to place small isolated marks where necessary to recover a location critical to a measurement or study.

(c) Any person who violates the provisions of this section shall be guilty of a Class A misdemeanor.



§ 15-20-604 - Pollution -- Penalties.

(a) It shall be unlawful for any person to knowingly store, dump, litter, dispose of, or otherwise place any refuse, garbage, dead animals, sewage, or toxic substances harmful to cave life or humans in any cave or sinkhole.

(b) It shall be unlawful to burn within a cave or sinkhole any material which produces any smoke or gas which is harmful to any organism naturally occurring in the cave.

(c) This section shall not prohibit the operation within a cave of any source of flame capable of being carried in the hand or attached to a person, provided that the heat and exhaust of such a device is not directed onto any cave life or used as prohibited in § 15-20-603(a).

(d) This section shall not be interpreted to prohibit or regulate any agricultural or silvacultural practice whatever nor to prohibit or regulate the charging of a fee for admission to a cave.

(e) Any person who violates the provisions of this section shall be guilty of a Class A misdemeanor.



§ 15-20-605 - Cave conservation.

Any cave owner may, at the owner's discretion and with the consent of the Arkansas Natural Heritage Commission, enter into an agreement with the commission for the purpose of applying conservation measures to the owner's cave.



§ 15-20-606 - Liability of owners limited.

Neither the owner of a cave nor his or her employees or agents acting within the scope of their authority shall be liable for injuries sustained by any person using the cave for recreational or scientific purposes if no charge has been made for the use of the cave. This section is supplemental to any other limitation of landowner liability which may be in effect.



§ 15-20-607 - Enforcement.

In addition to the enforcement of this subchapter by criminal process, an owner may apply to the circuit court of any county in which he or she has reasonable cause to believe conduct prohibited by this subchapter is occurring or is about to occur for a temporary or permanent injunction restraining any person from such conduct, and the court shall have jurisdiction to grant all proper relief without requiring the owner to post bond during pendency of the action.






Subchapter 7 - -- Arkansas Scenic Resources Act of 1991

§ 15-20-701 - Title.

This subchapter may be cited and referred to as the "Arkansas Scenic Resources Act of 1991".



§ 15-20-702 - Policy.

It is the policy of the State of Arkansas to:

(1) Preserve, manage, and enhance the scenic beauty of lands and rights-of-way owned or administered by state agencies;

(2) Encourage local, regional, and federal governmental agencies to give priority to landscape protection and enhancement; and

(3) Direct state agencies to assist private organizations and individuals in the preservation of the state's natural beauty.



§ 15-20-703 - Definitions.

As used in this subchapter:

(1) "Commission" means the State Parks, Recreation, and Travel Commission;

(2) "Committee" means the Arkansas Scenic Resources Preservation Coordinating Committee created by this subchapter;

(3) "Department" means the Department of Parks and Tourism; and

(4) "Registry" means the state Registry of Scenic Resources created by this subchapter.



§ 15-20-704 - Effect of subchapter.

This subchapter shall not affect the rights of private landowners, nor shall it repeal any other law.



§ 15-20-705 - Duties of agencies.

(a) The State Parks, Recreation, and Travel Commission and the Department of Parks and Tourism shall have the following duties in addition to those otherwise prescribed by law:

(1) To identify and maintain a registry of lands and waters in the state, whether publicly or privately owned, that exhibit outstanding characteristics of scenic beauty;

(2) To cooperate with the Arkansas Scenic Resources Preservation Coordinating Committee and any federal, state, or local government agency, private organization, or individual;

(3) To investigate, promote, advise, and assist in the preservation, protection, enhancement, and management of scenic resources;

(4) To encourage private organizations and individuals to recognize scenic resources and to utilize "best management practices" in all instances, particularly those affecting scenic resources;

(5) To encourage scenic resources protection by working with agencies and individuals to set up demonstration projects involving such techniques as wildflower plots, adopt-a-spot programs, wetlands restoration, and native plantings wherever possible;

(6) To notify federal agencies of the state's interest in protecting scenic resources and to request that scenic resources protection and enhancement be included in the appropriate planning activities of the agencies;

(7) By December 1 of each year, submit a report to the Governor and the General Assembly describing and accounting for the status and condition of each entry listed in the Registry of Scenic Resources and including any recommendations to be considered by the Governor and General Assembly for improving and enhancing the scenic beauty of the state; and

(8) To bring the registry to the attention of the public through its advertising and public relations efforts.

(b) The commission shall not have regulatory power but shall strongly encourage other state agencies to use existing legislation to protect the scenic resources of the state.



§ 15-20-706 - Registry of Scenic Resources.

(a) There is established the Registry of Scenic Resources.

(b) The registry shall identify lands and waters in the state that exhibit outstanding characteristics of scenic beauty.

(c) The registry shall be maintained by the Department of Parks and Tourism.

(d) The registry shall be prepared in a manner which will enable the Department of Arkansas Heritage to include registry records in its environmental review procedures.



§ 15-20-707 - Arkansas Scenic Resources Preservation Coordinating Committee.

(a) To assist the State Parks, Recreation, and Travel Commission, an advisory committee to be known as the "Arkansas Scenic Resources Preservation Coordinating Committee" is established.

(b) The committee shall consist of nine (9) members as follows:

(1) The Directors of the Department of Parks and Tourism, the Arkansas State Highway and Transportation Department, the Keep Arkansas Beautiful Commission, the Arkansas Forestry Commission, and the Department of Arkansas Heritage; and

(2) (A) Four (4) members, each having an interest in scenic resources, shall be appointed by the Governor with each congressional district being represented.

(B) The members appointed by the Governor shall serve four-year terms.

(c) The Director of the Department of Parks and Tourism shall serve as Chair of the Arkansas Scenic Resources Preservation Coordinating Committee.

(d) The committee shall meet at the call of the chair.

(e) A majority of the committee shall constitute a quorum.

(f) The members of the committee shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 15-20-708 - Duties of committee.

The Arkansas Scenic Resources Preservation Coordinating Committee shall have the following duties:

(1) To assist in the development of criteria, guidelines, and standards for the Registry of Scenic Resources;

(2) To provide recommendations and nominations to the State Parks, Recreation, and Travel Commission and Department of Parks and Tourism for entries in the registry;

(3) To act as a coordinating body for the efforts of other local, state, or federal agencies;

(4) To assist the commission and department in the preparation of the annual report; and

(5) To maintain official minutes and records of the committee.






Subchapter 8 - -- Arkansas Soil and Water Conservation Commission Pooled Loan Securitization Act of 1995

§ 15-20-801 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Resources Commission;

(2) "Fairness opinion" means a written opinion by the commission's financial advisor stating that the proposed transaction is structured in a commercially reasonable manner and that the commission is receiving fair, adequate, and equitable consideration in exchange for the sale or pledge of the loans;

(3) "Financial advisor" means any entity, either private or governmental, that routinely provides advice to governmental entities regarding their capital improvement and financial needs;

(4) "Investors" means any individuals, institutions, or other entities that acquire an interest in loans to be sold or pledged by the commission;

(5) "Loans" means those obligations owed to and owned by the commission pursuant to those financial assistance programs that the commission may administer from time to time;

(6) "Pledge" means to pledge, encumber, mortgage, hypothecate, or otherwise grant a security interest in;

(7) "Pool" means to gather together into a single portfolio;

(8) "Sell" means to grant, transfer, convey, dispose of, or otherwise alienate; and

(9) "Transaction enhancement" means any form of insurance, any contractual provision, any fund, or any other obligation that may be supplied by either the commission or any third party which shall serve to enhance the creditworthiness of the pool.



§ 15-20-802 - Commission authorized to pledge or sell loans or other securities.

(a) (1) The Arkansas Natural Resources Commission is authorized to pledge or sell loans or undivided interests in pools of loans to investors in consideration for the payment to the commission of cash or cash equivalents.

(2) The commission is further authorized to:

(A) Sell the loans or undivided interests in pools of loans to investors at par, a premium, or a discount;

(B) Pledge the loans or undivided interests in pools of loans to investors as security for repayment of commission indebtedness to the investors; or

(C) Otherwise use the loans or undivided interests in pools of loans to collateralize or secure other financial relationships with investors as the commission may deem appropriate.

(b) (1) The commission is authorized to supplement its sale, pledge, or other use of the loans with any form of transaction enhancement that the commission may deem appropriate and that the financial advisor deems fair and reasonable.

(2) Specifically, the commission may:

(A) Establish a cash reserve against which defaulting loans may be offset;

(B) Agree to replace defaulted loans with other loans that the commission subsequently originates or otherwise possesses;

(C) Agree to repurchase defaulted loans;

(D) Sell to investors loans having a collective face value in excess of the par value of the consideration received from the pool sale or pledge in order to provide a pool of loans from which defaulting loans can be offset or replaced; or

(E) Purchase or provide any other form of transaction enhancement as the commission may deem necessary.

(c) The commission is authorized to:

(1) Sell participation certificates or other indicia of ownership to investors that shall evidence the investor's ownership of undivided interests in loans or pools of the loans sold pursuant to the provisions of this subchapter;

(2) Sell bonds to investors that shall evidence the commission's obligation to repay principal, interest, and redemption premium, if any, to those investors purchasing bonds secured by the loans pursuant to the provisions of this subchapter; or

(3) Sell or place any other form of security involving or secured by the loans or pools that the commission may structure or determine to be appropriate.

(d) The commission is authorized to retain the services of bond counsel, financial advisors, underwriters, investment bankers, indenture trustees, portfolio servicers, and other professionals in structuring, documenting, selling, and servicing the loans and securities contemplated to be issued under this subchapter.

(e) (1) The commission is authorized to use the proceeds received from the sale or pledge of the loans:

(A) To fund water, sewer, solid waste, flood control, drainage, water pollution abatement, prevention, or control, wetlands, irrigation, or other projects that the commission may fund under the financial assistance programs that it administers from time to time;

(B) To provide the matching funding for programs sponsored by state or federal governmental agencies or entities that provide assistance for the types of projects listed in this subdivision (e)(1); or

(C) For any other lawful purpose that the commission may identify from time to time.

(2) All proceeds from the sale or pledge of the loans or pools of loans under this subchapter shall be deposited into:

(A) The Arkansas Water Development Fund;

(B) The Water Resources and Waste Disposal Revolving Loan Fund;

(C) The Water, Sewer, and Solid Waste Systems Revolving Fund;

(D) The Arkansas Water Resources Cost Share Revolving Fund; or

(E) Any other fund or account or combination of funds or accounts that the commission shall direct.

(f) The commission is authorized and empowered to sell or pledge single or multiple series or pools of loans with those amortization and payment schedules and other terms and conditions that the commission may specify from time to time, including, without limitation, the establishment of debt service reserve funds, capitalized interest funds, cost of issuance funds, defaulted loan reserve accounts, and all other forms of accounts or funds that the commission may deem appropriate.



§ 15-20-803 - Commission to retain financial advisor.

Prior to the sale, pledge, or other use of the loans or undivided interests in pools of loans, the Arkansas Natural Resources Commission shall retain the services of a financial advisor who shall render, prior to the closing of the contemplated transaction, a fairness opinion which shall verify that:

(1) The loans are properly valued;

(2) The transaction enhancements, if any, are not excessive or unreasonable; and

(3) The terms and conditions of the contemplated transaction are fair and reasonable.



§ 15-20-804 - Limitation.

(a) In no event shall the Arkansas Natural Resources Commission obligate or pledge the full faith and credit of the State of Arkansas to secure any obligation sold, pledged, or placed with investors under this subchapter.

(b) (1) The commission shall not pledge its full faith and credit to secure any obligation sold, pledged, or placed with investors under this subchapter.

(2) However, the commission may obligate itself to honor those financial covenants and transaction enhancements that may be associated with the sale or pledge of the loans.






Subchapter 9 - -- Arkansas Poultry Feeding Operations Registration Act

§ 15-20-901 - Title.

This subchapter shall be known and may be cited as the "Arkansas Poultry Feeding Operations Registration Act".



§ 15-20-902 - Legislative intent.

It is found by the General Assembly that:

(1) Litter provides nutrients that are beneficial to plant growth;

(2) The proper utilization of litter allows the addition of nutrients to the soil at a low cost;

(3) Improper utilization may result in a buildup of nutrients in the soil and result in the nutrients' leaving the soil and entering the waters within the state;

(4) In order to encourage the proper utilization of litter, litter sources must be located and the amount of litter produced in Arkansas quantified; and

(5) It is necessary for poultry feeding operations to register annually with the Arkansas Natural Resources Commission.



§ 15-20-903 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Resources Commission;

(2) "Conservation district" means a conservation district created under the Conservation Districts Law, § 14-125-101 et seq.;

(3) "Director" means the Executive Director of the Arkansas Natural Resources Commission;

(4) "Land application" means the application of litter, in whole or in part, to land;

(5) "Litter" means byproducts associated with the confinement of poultry, including excrement, feed wastes, bedding materials, composted carcasses, and any combinations thereof;

(6) "Litter management system" means any method used to dispose or utilize litter;

(7) "Person" means any individual, partnership, company, association, fiduciary, corporation, or any organized group of persons whether incorporated or not;

(8) "Poultry" means chickens, turkeys, ducks, geese, and any other domesticated birds;

(9) "Poultry processor" means an entity that processes poultry for commercial sale;

(10) (A) "Poultry feeding operation" means any lot or facility where two thousand five hundred (2,500) or more poultry are housed or confined and fed or maintained on any one (1) day in the preceding twelve-month period.

(B) Multiple poultry houses within a reasonable proximity to one another under the control of one (1) owner shall be considered one (1) facility; and

(11) "Waters within the state" means all streams, lakes, marshes, ponds, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, that are contained within, flow through, or border upon this state or any portion of the state.



§ 15-20-904 - Registration.

(a) The Arkansas Natural Resources Commission shall operate an annual registration program for the purpose of assembling and maintaining information on the number, composition, and practices of poultry feeding operations in the state.

(b) All poultry feeding operations shall register annually with the commission.

(c) The commission shall promulgate regulations that require a poultry feeding operation to submit, at a time and in a manner determined by the commission, information regarding:

(1) The number and kind of poultry housed or maintained in the poultry feeding operation;

(2) The location of the poultry feeding operation;

(3) The litter management system used;

(4) The litter storage system used and the amount of litter stored;

(5) The acreage owned or controlled by the poultry feeding operation and used for land application of litter;

(6) The land application practices used by the poultry feeding operation and the amount of litter applied;

(7) The amount of litter transferred or otherwise utilized by the poultry feeding operation and the type of transfer or utilization;

(8) The poultry processor or processors with which the poultry feeding operation has contracted to provide poultry; and

(9) Any other relevant information necessary to effect the purposes of this subchapter.

(d) Each poultry feeding operation required to register under this subchapter shall pay an annual fee of ten dollars ($10.00) to the commission.

(e) All regulations shall be promulgated pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(f) (1) Information collected about an individual poultry feeding operation shall not be a public record.

(2) Compilation or summary information that prevents identification of individual poultry feeding operations shall be a public record.

(g) The commission may delegate portions of the annual registration program for implementation to the director or conservation districts, or both.



§ 15-20-905 - Enforcement.

(a) (1) Agents of the Arkansas Natural Resources Commission shall have the power to enter on private property to determine compliance with this subchapter.

(2) (A) Entry shall not occur without prior notification of the owner, operator, or agent in charge of the property.

(B) Notice shall be given to the owner, operator, or agent in charge of the property at least seventy-two (72) hours before entry.

(3) Documentation of biosecurity measures taken and biosecurity certification received by an inspection agent of the Arkansas Natural Resources Commission or by a conservation district officer, including a biosecurity log book, shall be available to the owner upon request.

(4) Upon notice of disease outbreak by the Arkansas Livestock and Poultry Commission, inspection under this subchapter shall be automatically suspended until notification by the Arkansas Livestock and Poultry Commission that it is safe to resume inspections.

(b) (1) The Arkansas Natural Resources Commission may impose administrative penalties not to exceed five hundred dollars ($500) per violation against the owner of a poultry feeding operation that fails to comply with the requirements of this subchapter.

(2) The imposition of administrative penalties shall be conducted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) If the person against whom an administrative penalty has been imposed by the Arkansas Natural Resources Commission under this section fails to pay the penalty to the Arkansas Natural Resources Commission, the Arkansas Natural Resources Commission may file an action to collect the administrative penalty in the circuit court of the county in which the poultry feeding operation is located.



§ 15-20-906 - Disposition of fees and penalties.

(a) Fees paid and penalties collected shall be deposited in the Arkansas Water Development Fund and used in furtherance of the nutrient management program, including this subchapter, except that a portion of the fee may be retained by the conservation districts if a portion of the program has been delegated to conservation districts.

(b) Fees or penalties collected shall be cash funds when received by the Treasurer of State and shall not be deposited or deemed to be a part of the State Treasury for the purposes of:

(1) Arkansas Constitution, Article 5, § 29;

(2) Arkansas Constitution, Article 16, § 12;

(3) Arkansas Constitution, Amendment 20; or

(4) Any other constitutional or statutory provision.






Subchapter 10 - -- Arkansas Soil Nutrient Management Planner and Applicator Certification Act

§ 15-20-1001 - Title.

This subchapter shall be known and may be cited as the "Arkansas Soil Nutrient Management Planner and Applicator Certification Act".



§ 15-20-1002 - Legislative intent.

The General Assembly finds that:

(1) Proper application of nutrients is necessary for maximum soil fertility and proper plant growth;

(2) Failure to properly apply nutrients to soil may result in a waste of a valuable resource and may negatively impact waters within the state;

(3) Persons developing soil nutrient plans or applying nutrients to soil should have certain knowledge, skills, and abilities to ensure the proper use of soil nutrients; and

(4) A certification system must be developed to determine that persons certified have the knowledge, skill, and abilities to properly develop nutrient management plans or properly apply soil nutrients.



§ 15-20-1003 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Resources Commission;

(2) "Crop" means any vegetative cover;

(3) "Director" means the Executive Director of the Arkansas Natural Resources Commission;

(4) "Litter" means byproducts associated with the confinement of livestock, including excrement, feed wastes, bedding materials, composted carcasses, and any combinations thereof;

(5) "Livestock" means animals kept or raised for use or pleasure, especially farm animals kept for use and profit, including horses, cattle, swine, and poultry;

(6) (A) "Nutrient" means a substance or recognized plant nutrient, element, or compound that is used or sold for its plant-nutritive content or its claimed nutritive value.

(B) "Nutrient" includes litter, compost as fertilizer, commercially manufactured chemical or organic fertilizers, sewage sludge, or combinations thereof;

(7) "Nutrient application" means the process by which humans apply nutrients to soil or associated crops;

(8) "Nutrient applicator" means any person who applies nutrients to soil or associated crops;

(9) "Nutrient management plan" means any plan prepared to assist landowners and operators in the proper management and utilization of nutrient sources for maximum soil fertility and protection of the waters within the state;

(10) (A) "Nutrient surplus area" means the:

(i) Illinois River watershed, included within Benton, Crawford, and Washington counties;

(ii) Spavinaw Creek watershed, included within Benton County;

(iii) Honey Creek watershed, included within Benton County;

(iv) Little Sugar Creek watershed, included within Benton County;

(v) Upper Arkansas River watershed, which includes Lee Creek within Crawford and Washington counties and Massard Creek within Sebastian County;

(vi) Poteau River watershed, included within Polk, Scott, and Sebastian counties;

(vii) Mountain Fork of the Little River watershed, included within Polk County; and

(viii) Upper White River watershed above its confluence with the Crooked Creek.

(B) No additional areas may be added unless the areas are added as nutrient surplus areas pursuant to the Arkansas Soil Nutrient Application and Poultry Litter Utilization Act, § 15-20-1101 et seq.;

(11) "Person" means any natural person; and

(12) "Waters within the state" means all streams, lakes, marshes, ponds, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, including surface and underground, natural or artificial, and public or private, that are contained within, flow through, or border upon this state or any portion of the state.



§ 15-20-1004 - Nutrient planner program.

(a) The Arkansas Natural Resources Commission shall develop and implement a nutrient management education, training, and certification program to certify the minimal competence and knowledge of a person preparing a nutrient management plan.

(b) (1) The planner certification program is voluntary for planners who develop plans outside nutrient surplus areas.

(2) The commission may not require a nutrient planner to become certified unless the planner intends to develop plans for areas within nutrient surplus areas or the plans or the components of the plans are to be paid, in whole or part, by federal or state funds.

(c) The commission shall promulgate regulations that:

(1) Specify qualifications and standards for a person to be deemed competent in nutrient management plan preparation and provide for the issuance of documentation of certification to the person;

(2) Specify the conditions under which a certification issued may be suspended or revoked;

(3) Establish fees to be paid by a person enrolling in the training and certification programs;

(4) Provide for the performance of other duties and the exercise of other powers by the Executive Director of the Arkansas Natural Resources Commission as may be necessary to provide for the training and certification of a person preparing nutrient management plans; and

(5) Give due consideration to relevant existing agricultural or other certification programs.



§ 15-20-1005 - Nutrient applicator program.

(a) The Arkansas Natural Resources Commission shall develop and implement a nutrient applicator training and certification program to certify the competence and knowledge of a person making nutrient application, including the proper utilization of litter.

(b) (1) The applicator certification program is voluntary for applicators that apply nutrients outside nutrient surplus areas.

(2) The commission may not require a nutrient applicator to become certified unless the applicator intends to apply nutrients within nutrient surplus areas or otherwise utilize litter produced within nutrient surplus areas.

(c) The commission shall promulgate regulations that:

(1) Specify the qualifications and standards for a person to be deemed competent in nutrient application and provide for the issuance of documentation of certification to the person;

(2) Specify the conditions under which a certification issued may be suspended or revoked;

(3) Establish fees to be paid by persons enrolling in the training and certification programs; and

(4) Provide for the performance of other duties and the exercise of other powers by the Executive Director of the Arkansas Natural Resources Commission as may be necessary to provide for the training and certification of a person making nutrient application.



§ 15-20-1006 - Procedure.

(a) The process for the development of regulations and the imposition of administrative penalties shall be conducted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) Any records collected by the Arkansas Natural Resources Commission in furtherance of this subchapter that contain information about a specific nutrient management plan or specific nutrient application shall not be made public record.



§ 15-20-1007 - Disposition of fees and penalties.

(a) Fees paid and penalties collected shall be deposited in the Arkansas Water Development Fund and used in furtherance of the nutrient management program, including this subchapter.

(b) Fees collected shall be cash funds when received by the Treasurer of State and shall not be deposited or deemed to be a part of the State Treasury for the purposes of:

(1) Arkansas Constitution, Article 5, § 29;

(2) Arkansas Constitution, Article 16, § 12;

(3) Arkansas Constitution, Amendment 20; or

(4) Any other constitutional or statutory provision.



§ 15-20-1008 - Administrative penalties.

(a) The Arkansas Natural Resources Commission may impose administrative penalties not to exceed one thousand dollars ($1,000) per violation against any person violating this subchapter or regulations adopted pursuant to this subchapter.

(b) The commission or the Executive Director of the Arkansas Natural Resources Commission may issue subpoenas under § 15-22-208.

(c) If a person against whom an administrative penalty has been imposed by the commission as authorized in this section fails to pay the penalty to the commission, the commission may file an action to collect the administrative penalty in the circuit court of the county in which the person resides.






Subchapter 11 - -- Arkansas Soil Nutrient Application and Poultry Litter Utilization Act

§ 15-20-1101 - Title.

This subchapter shall be known and may be cited as the "Arkansas Soil Nutrient Application and Poultry Litter Utilization Act".



§ 15-20-1102 - Legislative intent.

The General Assembly finds that:

(1) In certain areas of Arkansas, applications of soil nutrients may have resulted or in the future may result in excessive soil nutrient concentration;

(2) These applications are not the most effective use of nutrients and if continued could negatively impact the area;

(3) Land application of poultry litter is a significant source of nutrients in these areas; and

(4) Therefore, in certain areas, it is necessary to limit the application of nutrients and to regulate the utilization of poultry litter to protect the area while maintaining soil fertility.



§ 15-20-1103 - Definitions.

As used in this subchapter:

(1) "Certified nutrient applicator" means any natural person that has shown to the Arkansas Natural Resources Commission that he or she has the minimal knowledge and technical competence necessary to properly apply nutrients;

(2) "Commission" means the Arkansas Natural Resources Commission;

(3) "Conservation district" means a conservation district created under the Conservation Districts Law, § 14-125-101 et seq.;

(4) "Crop" means any vegetative cover;

(5) "Director" means the Executive Director of the Arkansas Natural Resources Commission;

(6) "Litter" means byproducts associated with the confinement of livestock, including excrement, feed wastes, bedding materials, composted carcasses, and any combinations thereof;

(7) "Livestock" means animals kept or raised for use or pleasure, especially farm animals kept for use and profit, including horses, cattle, swine, and poultry;

(8) (A) "Nutrient" means a substance or recognized plant nutrient, element, or compound that is used or sold for its plant-nutritive content or its claimed nutritive value.

(B) "Nutrient" includes substances in litter, compost as fertilizer, commercially manufactured chemical and organic fertilizers, sewage sludge, and combinations thereof;

(9) "Nutrient application" means the process by which humans apply nutrients to soil or associated crops;

(10) "Nutrient applicator" means any person that applies nutrients to soil or associated crops;

(11) "Nutrient management plan" means a plan prepared to assist landowners and operators in the management of fertilizers, litter, sewage sludges, compost, and other nutrient sources for maximum soil fertility and protection of the waters within the state;

(12) "Nutrient surplus area" means an area declared by § 15-20-1104 in which the soil concentration of one (1) or more nutrients is so high or the physical characteristics of the soil or area are such that continued application of the nutrient to the soil could negatively impact soil fertility and the waters within the state;

(13) "Person" means any individual, partnership, company, association, fiduciary, corporation, or any organized group of persons whether incorporated or not;

(14) "Poultry" means chickens, turkeys, ducks, geese, and any other domesticated birds;

(15) (A) "Poultry feeding operation" means any lot or facility where two thousand five hundred (2,500) or more poultry are housed or confined and fed or maintained on any one (1) day in the preceding twelve-month period.

(B) Multiple poultry houses within a reasonable proximity to one another under the control of one (1) owner shall be considered one (1) facility;

(16) "Poultry litter management plan" means the plan for utilization of litter by poultry feeding operations pursuant to § 15-20-1108;

(17) "Protective rate" means the agronomic rate or other rate as determined by the commission of a designated nutrient that provides for proper crop utilization and prevention of significant impact to waters within the state; and

(18) "Waters within the state" means all streams, lakes, marshes, ponds, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, that are contained within, flow through, or border upon this state or any portion of the state.



§ 15-20-1104 - Declared nutrient surplus areas.

(a) The General Assembly declares the following areas to be nutrient surplus areas for phosphorus and nitrogen:

(1) The Illinois River watershed, included within Benton, Crawford, and Washington counties;

(2) The Spavinaw Creek watershed, included within Benton County;

(3) The Honey Creek watershed, included within Benton County;

(4) The Little Sugar Creek watershed, included within Benton County;

(5) The upper Arkansas River watershed, which includes Lee Creek within Crawford and Washington counties and Massard Creek within Sebastian County;

(6) The Poteau River watershed, included within Polk, Scott, and Sebastian counties;

(7) The Mountain Fork of the Little River watershed, included within Polk County; and

(8) The upper White River watershed above its confluence with Crooked Creek.

(b) The Arkansas Natural Resources Commission shall promulgate rules to further define the geographical boundaries of any area declared a nutrient surplus area.



§ 15-20-1105 - Regulatory considerations.

In developing regulations to implement this subchapter, the Arkansas Natural Resources Commission shall consider:

(1) The current and projected level of nutrients in the soil within the area;

(2) The current or potential impacts of surplus nutrients within the area;

(3) Litter produced and applied in the area;

(4) Commercial fertilizer, compost, and other sources of nutrients applied within the area;

(5) The current or projected nutrient needs within the area, including the nutrient level necessary to maintain soil fertility, current and future cropping patterns, and those crops' demands for nutrients;

(6) The soil type, geology, hydrology, and other physical characteristics of the area;

(7) The types of water bodies and the uses of the waters within the area; and

(8) Any other relevant information necessary to effect the purposes of this subchapter.



§ 15-20-1106 - Designated nutrient application.

(a) It shall be a violation of this subchapter to apply designated nutrients to soils or associated crops within a nutrient surplus area unless the nutrient application is done in compliance with a nutrient management plan approved by the Arkansas Natural Resources Commission or at a protective rate established by the commission.

(b) After a soil test with nutrient application recommendations is obtained for lands within a nutrient surplus area:

(1) Application of commercial fertilizer may continue in compliance with the protective rate after January 1, 2007; and

(2) The protective rate as indicated by the soil test shall constitute a permit to apply nutrients consistent with the protective rate.

(c) Designated nutrient application within a nutrient surplus area shall be applied under time, place, and manner restrictions determined necessary by the commission to protect the soil fertility, crop vitality, and the waters within the state.

(d) Except as provided in subsection (e) of this section:

(1) (A) Only a certified nutrient applicator may apply a nutrient application within a nutrient surplus area.

(B) In areas outside nutrient surplus areas, nutrient applicators may not be required to be certified; and

(2) (A) Nutrient application within a nutrient surplus area shall be documented by the nutrient applicator in a method acceptable to the commission.

(B) This documentation shall be maintained by the landowner and the nutrient applicator.

(C) The information collected in furtherance of this subchapter shall not be public record.

(e) (1) Designated nutrient application within a nutrient surplus area on residential lands of two and one-half (2 1/2) acres or less shall be applied at a rate not to exceed the protective rate and in a manner acceptable to the commission and may be performed by the landowner or resident.

(2) In such instances, the landowner or resident shall not be required to be a certified nutrient applicator but shall maintain the required documentation.

(f) Application of poultry litter to soils or associated crops within a nutrient surplus area shall be done in accordance with a nutrient management plan or poultry litter management plan after January 1, 2007.



§ 15-20-1107 - Nutrient management plan.

(a) (1) Nutrient management plans shall be approved by the board of directors of the conservation district where a majority of the land to which the plan applies is located.

(2) The person requesting a nutrient management plan may appeal the plan's disapproval or any of the plan's provisions to the Executive Director of the Arkansas Natural Resources Commission.

(b) In considering the approval of a nutrient management plan, a conservation district board of directors and the Arkansas Natural Resources Commission shall consider the plan's provision for:

(1) Soil nutrient testing;

(2) The level of nutrients contained in the nutrient source;

(3) Nutrient application rates, including the methodology utilized in determining the rate;

(4) Crops being grown, soil type, geology, hydrology, and other physical characteristics of land on which the nutrient will be applied;

(5) The manner and timing of nutrient application;

(6) The method for keeping application records contained in the plan; and

(7) The qualifications of the person developing the plan.

(c) If the land application of a designated nutrient within a nutrient surplus area is a part of a process regulated under the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., or other similar federal or state law and the permit contains conditions regulating the application of the designated nutrient acceptable to the commission, then the permit shall serve as the nutrient management plan.

(d) An approved plan shall constitute a permit to apply nutrients consistent with the plan.



§ 15-20-1108 - Poultry litter management plan.

(a) (1) Poultry litter management plans shall be approved by the board of directors of the conservation district where a majority of the land to which the plan applies is located.

(2) The person requesting a poultry litter management plan may appeal the plan's disapproval or any of the plan's provisions to the Executive Director of the Arkansas Natural Resources Commission.

(b) (1) Poultry feeding operations within a surplus nutrient area shall develop and implement a poultry litter management plan acceptable to the Arkansas Natural Resources Commission.

(2) The person that develops the poultry litter management plan shall have obtained certification from the commission in planning.

(3) If the commission determines it to be beneficial, the poultry litter management plan may be a part of a nutrient management plan.

(c) At a minimum, the poultry litter management plan shall contain a:

(1) Periodic poultry litter nutrient content analysis component;

(2) Poultry litter utilization component providing for the proper utilization of the litter produced, including provisions ensuring that:

(A) Land application within a nutrient surplus area is in accordance with a nutrient management plan or at a rate not to exceed the protective rate;

(B) Land application outside a nutrient surplus area is in a method and at a rate acceptable to the commission; and

(C) Litter not land-applied is converted to a nonnutrient use or other use acceptable to the commission; and

(3) Records component that requires the owner of the poultry feeding operation to maintain sufficient records at the site of the poultry feeding operation to determine poultry litter utilization and compliance with the other portions of the poultry litter management plan.

(d) The commission may accept a plan or permit prepared to comply with federal law as a poultry litter management plan if the plan or permit substantially meets the requirements of this section.

(e) An approved plan shall constitute a permit to apply nutrients consistent with the plan.



§ 15-20-1109 - Sale or transfer of litter.

(a) Upon sale or transfer of poultry litter from a poultry feeding operation within a nutrient surplus area to any user, the poultry feeding operation shall not be responsible for the ultimate utilization of the poultry litter.

(b) Any person receiving poultry litter from a poultry feeding operation within a nutrient surplus area shall utilize the poultry litter in compliance with the poultry litter management plan or other method of utilization that complies with the requirements of this subchapter.



§ 15-20-1110 - Litter utilization committee.

(a) In nutrient surplus areas, the Arkansas Natural Resources Commission shall activate a litter utilization committee to facilitate utilization or removal of excess litter.

(b) The Executive Director of the Arkansas Natural Resources Commission shall appoint a committee composed of poultry feeding operators, commission staff, and other persons knowledgeable in litter management.

(c) (1) The committee shall consider methods of removal, valuation of the litter, and avenues of distribution of litter.

(2) Alternative uses shall include adequate compensation to poultry feeding operations for the value of the litter.



§ 15-20-1111 - Implementation.

(a) (1) The Arkansas Natural Resources Commission may develop all regulations necessary to implement this subchapter.

(2) Regulations shall be adopted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) The commission may delegate portions of the program for implementation to the Executive Director of the Arkansas Natural Resources Commission or conservation districts, or both.

(c) (1) The commission may defer the requirements of §§ 15-20-1106 -- 15-20-1108 for up to two (2) years after declaration as a nutrient surplus area to allow the development of nutrient management plans and poultry litter management plans and implementation of alternative use plans in order that persons affected may come into compliance with this subchapter.

(2) The commission may further defer the requirements of §§ 15-20-1106 -- 15-20-1108 if it determines that there is no alternative use for litter or there are no readily available, affordable alternative nutrient supplies for which litter has been used.



§ 15-20-1112 - Enforcement.

(a) (1) Agents of the Arkansas Natural Resources Commission or a conservation district may enter on private property to determine compliance with this subchapter.

(2) (A) Entry shall not occur without prior notification of the owner.

(B) Notice shall be given to the owner, operator, or agent in charge of the property at least seventy-two (72) hours before entry.

(3) Documentation of biosecurity measures taken and biosecurity certification received by an inspection agent of the Arkansas Natural Resources Commission or by a conservation district officer, including a biosecurity log book, shall be available to the owner upon request.

(4) Upon notice of disease outbreak by the Arkansas Livestock and Poultry Commission, inspection under this subchapter shall be automatically suspended until notification by the Arkansas Livestock and Poultry Commission that it is safe to resume inspections.

(b) The process for the imposition of administrative penalties under § 15-20-1113 shall be conducted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 15-20-1113 - Administrative penalties.

(a) The Arkansas Natural Resources Commission may impose administrative penalties not to exceed two thousand five hundred dollars ($2,500) per violation against any person who violates the requirements of this subchapter.

(b) (1) Penalties collected shall be deposited in the Arkansas Water Development Fund and used in furtherance of the nutrient management program, including provisions of this subchapter.

(2) Penalties collected shall be cash funds when received by the Treasurer of State and shall not be deposited in or deemed to be a part of the State Treasury for the purposes of:

(A) Arkansas Constitution, Article 5, § 29;

(B) Arkansas Constitution, Article 16, § 12;

(C) Arkansas Constitution, Amendment 20; or

(D) Any other constitutional or statutory provision.

(c) If a person against whom an administrative penalty has been imposed by the commission as authorized in this section fails to pay the penalty to the commission, the commission may file an action to collect the administrative penalty in the circuit court of the county in which the poultry feeding operation is located.



§ 15-20-1114 - No conflict with Arkansas Water and Air Pollution Control Act.

(a) (1) This subchapter shall not supersede the requirement that liquid animal waste management systems comply with the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., or regulations adopted under the act.

(2) This subchapter shall not supersede the requirements of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., for waste disposal systems utilizing land application as a part of the waste disposal process.

(b) Except as provided in subsection (a) of this section, nutrient and litter management activities conducted in compliance with this subchapter shall not be subject to regulation under the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., or regulations adopted under the act.

(c) (1) The Arkansas Natural Resources Commission may determine that certain nutrient and litter-management activities regulated under the provisions of this subchapter are not in compliance with the subchapter and thus constitute placing sewage, industrial waste, or other wastes in a location where it is likely to cause pollution to the waters within the state.

(2) The nutrient and litter-management activities so determined shall be subject to regulation under the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., and regulations adopted under the act.






Subchapter 12 - -- Surplus Nutrient Removal Incentives Act

§ 15-20-1201 - Title.

This subchapter shall be known and may be cited as the "Surplus Nutrient Removal Incentives Act".



§ 15-20-1202 - Definitions.

As used in this subchapter:

(1) "Litter" means byproducts associated with the confinement of poultry, including excrement, feed wastes, bedding materials, composted carcasses, and any combinations thereof; and

(2) "Nutrient surplus area" means an area declared a nutrient surplus area under § 15-20-1104.



§ 15-20-1203 - Cost share.

(a) (1) For the purchase and transportation of surplus litter from any nutrient surplus area to be used or disposed of within Arkansas but outside nutrient surplus areas and outside the watersheds listed in subdivision (a)(2) of this section, the Arkansas Natural Resources Commission may provide cost share incentives to natural persons, partnerships, and corporations in an amount not to exceed fifteen dollars ($15.00) from the Arkansas Water Development Fund for each ton of surplus litter purchased and transported.

(2) Surplus litter removed from a nutrient surplus area under this subchapter may not be applied to land in the following watersheds as defined by the National Datasets for Natural Resource Analysis of the National Resources Conservation Service of the United States Department of Agriculture:

(A) Upper Frog Bayou, Hydrologic Unit Code 1111020104;

(B) Lower Frog Bayou, Hydrologic Unit Code 1111020105;

(C) Lower Mulberry River, Hydrologic Unit Code 1111020108;

(D) Middle Mulberry River, Hydrologic Unit Code 1111020107;

(E) White Oak Creek-Arkansas River, Hydrologic Unit Code 1111020109;

(F) Headwaters Mulberry River, Hydrologic Unit Code 1111020106;

(G) Horsehead Creek, Hydrologic Unit Code 1111020202;

(H) Spadra Creek, Hydrologic Unit Code 1111020203;

(I) Headwaters Buffalo River, Hydrologic Unit Code 1101000502;

(J) Little Buffalo River, Hydrologic Unit Code 1101000501;

(K) Upper Big Piney Creek, Hydrologic Unit Code 1111020206;

(L) Little Piney Creek, Hydrologic Unit Code 1111020207;

(M) Lower Big Piney Creek, Hydrologic Unit Code 1111020208;

(N) Headwaters Crooked Creek, Hydrologic Unit Code 1101000309;

(O) Clear Creek-Crooked Creek, Hydrologic Unit Code 1101000308;

(P) Outlet Crooked Creek, Hydrologic Unit Code 1101000310;

(Q) Richland Creek-Buffalo River, Hydrologic Unit Code 1101000503;

(R) Bear Creek-Buffalo River, Hydrologic Unit Code 1101000504; and

(S) Outlet Buffalo River, Hydrologic Unit Code 1101000505.

(b) Cost share funds shall be available to a natural person, partnership, or corporation that:

(1) Purchases surplus litter from a poultry feeding operation in a nutrient surplus area registered under the Arkansas Poultry Feeding Operations Registration Act, § 15-20-901 et seq.; and

(2) Transports or arranges for the transportation of the surplus litter outside the nutrient surplus areas to an area within Arkansas but outside the watersheds listed in subdivision (a)(2) of this section.



§ 15-20-1204 - Application of transported litter.

Litter that is transported from a nutrient surplus area and then land applied shall be applied in a manner consistent with soil test recommendations.



§ 15-20-1205 - Application and approval procedure -- Administration.

(a) The Arkansas Natural Resources Commission shall promulgate rules necessary to administer the cost share program under this subchapter.

(b) (1) The commission may charge a reasonable application fee to process cost share applications.

(2) All fees received under subdivision (b)(1) of this section shall be deposited into the Arkansas Water Development Fund.



§ 15-20-1206 - Source of program money.

The Arkansas Water Development Fund may be used to finance cost share under this subchapter.






Subchapter 13 - -- Arkansas Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007

§ 15-20-1301 - Title.

This subchapter shall be known and may be cited as the "Arkansas Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007".



§ 15-20-1302 - Definitions.

As used in this subchapter:

(1) "Aquatic resources" means ecological functions, services, and values provided by the waters of the United States that are subject to compensatory mitigation pursuant to Department of the Army permits under Section 404 of the Clean Water Act, 33 U.S.C. § 1344, and Sections 9 and 10 of the Rivers and Harbors Act, 33 U.S.C. §§ 401 and 403, or other federal law requiring mitigation;

(2) "Bonds" means any bonds, notes, interim certificates, or other evidences of indebtedness;

(3) "Debt service" means principal, interest, redemption premiums, if any, and trustee's fees, paying agent's fees, dissemination agent's fees, and like servicing fees relative to a bond;

(4) "Develop" means to plan, design, construct, acquire by purchase or by eminent domain, own, operate, rehabilitate, lease as lessor or lessee, enter into lease-purchase agreements with respect to, lend, make grants in respect of, or install or equip any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, real, personal, or mixed;

(5) "Drainage" means the removal or diversion of water from lands through natural or artificial means;

(6) "Federal Deposit Insurance Corporation" means the Federal Deposit Insurance Corporation or its successor that insures commercial banks;

(7) "Flood control" means:

(A) Drainage, levee, and flood prevention improvements for protection from water-induced damages;

(B) Adjustments in land use and facilities designed to reduce flood damage from overflow or backwater due to major storms; and

(C) Facilities designed to collect, contain, or convey water within natural watercourses or other waterways;

(8) "General revenues of the state" means the revenues described and enumerated in § 19-6-201 of the Revenue Classification Law, § 19-6-101 et seq., or in any successor law;

(9) "Irrigation" means the production or transportation of water for agricultural uses through artificial or natural conveyances for watering crops or other agricultural products;

(10) "Local entity" means any nonprofit corporation or any county, municipality, conservation district, improvement district, drainage district, irrigation district, levee district, regional water distribution district, public facilities board, public water authority, rural development authority, solid waste authority, regional wastewater treatment district, regional solid waste management district, rural water association, or school district in the state or any agency or instrumentality of any of the foregoing, or any agency or instrumentality of the state, including the Arkansas Natural Resources Commission;

(11) "Nationally recognized rating agency" means Moody's Investors Service, Inc., Standard & Poor's, Fitch Ratings, or any other nationally recognized rating agency approved by the State Investing Office;

(12) "Person" means any local entity or any individual, corporation, trust, limited liability company, or partnership;

(13) "Pollution abatement" means the reduction, prevention, recycling, control, or elimination by appropriate methods of contamination or pollution, or other alteration of the physical, chemical, or biological properties, of any land or waters of the state, or of such discharge of any liquid, gaseous, or solid substance as will or is likely to create a nuisance or render any land or waters of the state harmful or detrimental or injurious to public health, safety, or the welfare of individuals, to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, fish, or other aquatic life;

(14) "Prior act" means Acts 1997, No. 607, as now or hereafter amended;

(15) "Program" means the Water, Waste Disposal, and Pollution Abatement Facilities Development Program of the Arkansas Natural Resources Commission under which the commission will fund loans or grants to local entities or persons;

(16) (A) "Project" or "projects" means any lands, buildings, improvements, machinery, equipment, or other property, real, personal, or mixed, or any combination thereof, and programs using such property, developed in pursuance of the purposes of this subchapter, including without limitation:

(i) The production, impoundment, treatment, and transportation of water;

(ii) The collection, treatment, and disposition of waste;

(iii) Pollution abatement programs;

(iv) Drainage or flood control facilities;

(v) Irrigation facilities; and

(vi) The preservation and development of wetlands and aquatic resources.

(B) "Project" or "projects" includes projects for:

(i) Agricultural, administrative, research, residential, recreational, commercial, or industrial purposes;

(ii) The use and benefit of local entities, the commission, and other persons; and

(iii) Facilities and improvements that are necessary, ancillary, or related to a project;

(17) "Project costs" means all or any part of the administrative costs of the commission in connection with the program and the costs of developing any project, costs incidental or appropriate thereto, including without limitation all costs to the commission associated with the development or operation of any project in a supervisory capacity, and costs incidental or appropriate to the financing thereof, including without limitation capitalized interest, costs of issuance of and appropriate reserves for the bonds, loan or commitment fees, loan or grant administration fees, and costs for engineering, legal, and other administrative and consultant services;

(18) "State Investing Office" means the Treasurer of State for the investment of any funds established on the books of the State Treasury, and the commission for the investment of any funds held outside the State Treasury;

(19) "Waste" means a liquid or solid produced as an undesirable by-product of any activity;

(20) "Water" means any waters of the state, including surface water and ground water; and

(21) "Wetlands" means land that:

(A) Has a predominance of hydric soils;

(B) Is inundated or saturated by surface water or ground water at a frequency and duration sufficient to support a prevalence of hydrophytic vegetation typically adapted for life in saturated soil conditions; and

(C) Under normal circumstances supports a prevalence of the hydrophytic vegetation typically adapted for life in saturated soil conditions.



§ 15-20-1303 - Authority to issue bonds.

(a) (1) The Arkansas Natural Resources Commission is hereby authorized to issue bonds of the State of Arkansas to be known as "State of Arkansas Water, Waste Disposal, and Pollution Abatement Facilities General Obligation bonds", in total principal amount not to exceed three hundred million dollars ($300,000,000), for the purposes of this subchapter.

(2) However, no more than one hundred million dollars ($100,000,000) of bonds shall be issued to finance projects for irrigation facilities.

(3) The bonds may be issued in one (1) or more series as required under this subchapter.

(b) Unless the General Assembly authorizes a greater principal amount to be issued during a fiscal biennium, the total principal amount of bonds to be issued during any fiscal biennium shall not exceed sixty million dollars ($60,000,000).

(c) (1) Before any bonds may be issued during a fiscal biennium, the commission shall submit to the Governor a written plan:

(A) Setting forth criteria to be used by the commission in choosing the projects to be financed with the proceeds derived from the sale of the bonds or the programs for which funds may be provided by the commission to finance projects, or both; and

(B) Requesting authorization for the projected maximum principal amount of bonds required to be issued in the fiscal biennium.

(2) Upon receipt of the written plan, the Governor shall:

(A) Confer with the Chief Fiscal Officer of the State concerning whether the annual amount of general revenue funds required to be set aside from the general revenues of the state under the Revenue Stabilization Law, § 19-5-101 et seq., for payment of debt service requirements in connection with the bonds during either year of the fiscal biennium in which the bonds are to be issued would require moneys from the general revenues of the state that would work undue hardship upon any agency or program supported from the general revenues of the state under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.; and

(B) Upon compliance with subdivision (c)(2)(A) of this section, obtain the advice of:

(i) The Joint Budget Committee if the General Assembly is in session; or

(ii) The Legislative Council if the General Assembly is not in session.

(d) (1) If the Governor deems it to be in the public interest, he or she by proclamation shall authorize the commission to proceed with the issuance of the bonds in one (1) or more series up to the maximum principal amount for the fiscal biennium approved by the Governor.

(2) (A) If the Governor refuses to give his or her approval for the issuance of the bonds by declining to issue a proclamation approving the issuance, he or she shall promptly notify the commission in writing and the bonds shall not be issued.

(B) The commission may resubmit a request to the Governor for the approval of the issuance of the bonds.

(C) The issue as resubmitted to the Governor shall be dealt with in the same manner as provided for the initial request for authority to issue the bonds.



§ 15-20-1304 - Terms and characteristics of bonds.

(a) The bonds shall be issued in series in amounts sufficient to finance or refinance all or any part of project costs with the respective series to be designated in alphabetical order or by the year in which issued, or both.

(b) (1) Each series of bonds shall have the date as the Arkansas Natural Resources Commission determines and shall mature or be subject to mandatory sinking fund redemption as determined by the commission over a period ending not later than thirty-five (35) years after the date of the bonds of each series.

(2) Pending the issuance of bonds under this subchapter, the commission may issue temporary notes maturing not more than five (5) years from the date of issuance to be exchanged for or paid from the proceeds of bonds when the bonds are issued.

(c) (1) Each series of bonds shall bear interest whether or not subject to federal income taxation at the rate or rates accepted by the commission.

(2) Interest shall be payable at such times as the commission determines.

(d) The commission shall determine:

(1) The form of the bonds;

(2) The denomination of the bonds;

(3) Whether the bonds may be exchanged for bonds of another form or denomination bearing the same rate of interest and date of maturity;

(4) Whether the bonds may be payable within or without the state;

(5) Whether the bonds may be subject to redemption prior to maturity, including:

(A) The manner of redemption; and

(B) The redemption prices; and

(6) Any other terms and conditions of the bonds.

(e) The bonds shall have all the qualities of negotiable instruments or securities under the laws of the state, subject to the provision for registration of ownership.



§ 15-20-1305 - Purpose of bonds.

Bonds issued under this subchapter shall be issued to finance on a temporary or permanent basis or to refinance and develop one (1) or more projects, and the proceeds of the bonds shall be applied to the payment of project costs and the costs and expenses of issuance of the bonds, or in connection with a project refinancing, the repayment of indebtedness incurred to pay project costs, or for refunding of bonds as provided in § 15-20-1313.



§ 15-20-1306 - Resolutions and trust indentures.

(a) (1) The bonds shall be authorized by resolution of the Arkansas Natural Resources Commission.

(2) Each resolution shall contain the terms, covenants, and conditions deemed desirable for the bonds, including without limitation conditions pertaining to:

(A) The establishment and maintenance of funds and accounts;

(B) The deposit and investment of revenues and of bond proceeds; and

(C) The rights and obligations of the state, its officers and officials, the commission, and the registered owners of the bonds.

(3) The resolution of the commission may provide for the execution and delivery by the commission of one (1) or more trust indentures with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions stated in subdivision (a)(2) of this section.

(4) A trust indenture shall be binding upon the state and its agencies, officers, and officials to the extent set forth in this subchapter.

(b) Any resolution or trust indenture adopted or executed under this section shall provide that power is reserved to:

(1) Apply to the payment of debt service on the bonds issued or secured under all or any part of the revenues that may be derived from any project financed by the bonds or financed by the commission in some other manner; and

(2) To the extent of revenues that the commission elects to apply to debt service, to release from any requirement of the resolution or trust indenture other revenues and resources of the state, including without limitation the general revenues of the state required to be transferred under § 15-20-1311.



§ 15-20-1307 - Form of bond -- Signatures.

(a) Each bond shall:

(1) Be signed with the manual or facsimile signatures of the Governor, the Chair of the Arkansas Natural Resources Commission, and the Treasurer of State; and

(2) Have affixed, imprinted, or lithographed on the bond the Great Seal of the State of Arkansas.

(b) Interest coupons attached to the bonds, if any, shall be signed with the facsimile signature of the Treasurer of State.

(c) Delivery of the bonds and coupons so executed shall be valid notwithstanding any change in persons holding such offices occurring after the bonds have been executed.



§ 15-20-1308 - Sale of bonds.

(a) The bonds may be sold:

(1) Either at public or private sale in a manner and upon such terms as the Arkansas Natural Resources Commission determines to be reasonable and expedient for the purposes for which the commission was created; and

(2) At the price the commission determines acceptable, including sale at a discount.

(b) The commission may employ administrative agents, fiscal agents, underwriters, architects, accountants, engineers, and legal counsel and may pay them reasonable compensation from the proceeds of the bonds.

(c) The fees of any trustee or paying agent as well as the costs of publication of notices and of printing of the bonds, official statements, and other documents relating to the sale of the bonds, the fees of any rating agency, and other reasonable costs of issuing and selling the bonds incurred by the commission may be paid from the proceeds of the bonds.



§ 15-20-1309 - Proceeds of bonds.

(a) The proceeds from the sale of the bonds, together with all revenues derived by the Arkansas Natural Resources Commission from any project financed or refinanced under this subchapter and appropriated, allocated, or otherwise set aside by the commission for the payment of the bonds and from any other project and appropriated, allocated, or otherwise set aside by the commission for the payment of the bonds, shall be deposited by the recipient thereof, as received, into trust funds either established in the State Treasury, or into accounts established outside the State Treasury in the name of the commission, to accomplish the purposes of this subchapter, in amounts or portions as set forth in the resolution or trust indenture authorizing or securing the bonds issued to finance or refinance the development of projects.

(b) (1) There is established as a trust fund in the State Treasury an account designated as the "Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007 Bond Fund" that is being created to provide for payment of all or a part of the debt service in connection with bonds issued under this subchapter.

(2) (A) The Treasurer of State shall establish separate accounts and subaccounts within the fund to correspond to the applicable series of bonds.

(B) In addition, there may be created in the State Treasury such other funds, accounts, or subaccounts as the commission may determine to be necessary to accomplish the purposes of this subchapter.

(c) (1) All procedures and methods for the application of proceeds of any series of bonds to the financing or refinancing of project costs shall be set forth in writing.

(2) The writings shall be maintained as a part of the records of the commission.

(3) The procedures and methods may include without limitation:

(A) Development of projects to be owned, operated, and maintained by the commission;

(B) Grants to local entities and the commission;

(C) Loans to local entities or persons or the purchase of bonds or other general or special obligation debt of local entities;

(D) Development of projects to be leased to or operated by local entities;

(E) Development of projects to be purchased at one (1) time or by installment purchase by local entities;

(F) Establishment of funds, including revolving funds for the lending of money to persons to be repaid into the funds for the development of projects;

(G) Matching of proceeds of bonds with moneys provided by local entity or other persons;

(H) Matching of moneys provided pursuant to other laws, including § 15-22-501 et seq.; the Arkansas Water Resources Cost Share Finance Act, § 15-22-801 et seq.; The Water, Sewer, and Solid Waste Management Systems Finance Act of 1975, § 14-230-101 et seq.; and § 15-22-1101 et seq.; and

(I) Establishment of funds to refund or refinance bonds issued under this subchapter, bonds issued under the prior act, and the bonds or other debt of local entities that were incurred for the purpose of paying project costs.

(d) Any arrangements undertaken pursuant to subsection (c) of this section whereby a local entity will administer funds composed, in whole or in part, of proceeds of bonds shall include provision for the auditing no less than annually of the funds.

(e) The proceeds from the sale of the bonds, together with all revenues derived by the commission from any project financed or refinanced under this subchapter or from any other project, that are appropriated, allocated, or otherwise set aside by the commission for the payment of the bonds, may be invested and reinvested by the State Investing Office in any of the following:

(1) Direct obligations of the United States, including obligations issued or held in book-entry form on the books of the United States Department of the Treasury or obligations that are unconditionally guaranteed as to principal and interest by the United States;

(2) Bonds, debentures, notes, or other evidences of indebtedness issued or guaranteed by any agencies of the United States Government that are backed by the full faith and credit of the United States;

(3) Senior debt obligations issued or guaranteed by agencies of the United States Government that are non-full faith and credit agencies;

(4) Money market funds investing exclusively in the investments described in subdivision (e)(1), (2), or (3) of this section;

(5) Certificates of deposit providing for deposits secured at all times by collateral described in subdivision (e)(1), (2), or (3) of this section if:

(A) The certificates of deposit are issued by commercial banks whose deposits are insured by the Federal Deposit Insurance Corporation and whose collateral is held by a third party; and

(B) The State Investing Office or its assigns have a perfected first security interest in the collateral;

(6) Certificates of deposit, savings accounts, deposit accounts, or money market deposits, all of which are fully insured by the Federal Deposit Insurance Corporation;

(7) Bonds or notes issued by the state or any municipality, county, school district, community college district, or regional solid waste management district in the state or any agency or instrumentality of the state;

(8) Investment agreements with financial institutions or insurance companies that are rated in one (1) of the two (2) highest rating categories of a nationally recognized rating agency;

(9) Repurchase agreements providing for the transfer of securities from a dealer bank or securities firm to the State Investing Office and the transfer of cash from the State Investing Office to the dealer bank or securities firm with an agreement that the dealer bank or securities firm will repay the cash plus a yield to the State Investing Office in exchange for the securities at a specified date if the repurchase agreements satisfy the following criteria:

(A) Repurchase agreements must be between the State Investing Office and a dealer bank or securities firm described as follows:

(i) Dealers with at least one hundred million dollars ($100,000,000) in capital; or

(ii) Banks whose deposits are insured by the Federal Deposit Insurance Corporation; and

(B) The written repurchase agreement contract must include the following:

(i) Securities that are acceptable for transfer are those listed in subdivision (e)(1),(2), or (3) of this section;

(ii) The term of the repurchase agreement may be up to thirty (30) days;

(iii) The collateral must be delivered to the State Investing Office, the trustee if the trustee is not supplying the collateral, or to a third party acting as agent for the trustee if the trustee is supplying the collateral, before or at the time of the payment and perfection by possession of certificated securities; and

(iv) (a) The securities must be valued weekly, market-to-market at current market price plus accrued interest.

(b) The value of collateral must be equal to one hundred three percent (103%) of the amount of cash transferred by the State Investing Office to the dealer bank or security firm under the repurchase agreement plus accrued interest.

(c) If the value of securities held as collateral declines below one hundred three percent (103%) of the value of the cash transferred by the State Investing Office, then additional cash, acceptable securities, or a combination of cash and securities must be transferred and held by the State Investing Office; and

(10) Any other investment authorized by state law.



§ 15-20-1310 - Full faith and credit of state pledged to repay bonds.

The bonds shall be the direct general obligations of the state for the payment of debt service on which the full faith and credit of the state are irrevocably pledged so long as any such bonds are outstanding. The bonds shall be payable from the general revenues of the state, and the amount of general revenues of the state as is necessary and shall remain pledged to the payment of debt service on the bonds.



§ 15-20-1311 - Payment of debt service on the bonds.

(a) (1) On or before the commencement of each fiscal year, the Chief Fiscal Officer of the State shall determine the estimated amount required for payment of all or a part of the debt service on the bonds issued under this subchapter during the fiscal year and deduct from the estimated moneys to be available to the Arkansas Natural Resources Commission from other sources to determine what amount of general revenues of the state will be required.

(2) The Chief Fiscal Officer of the State shall certify the estimated amount to the Treasurer of State.

(3) The Treasurer of State shall then make monthly transfers from the State Apportionment Fund to the Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007 Bond Fund of the amount of general revenues of the state required to pay the maturing debt service on bonds issued under this subchapter.

(b) (1) The obligation to make monthly transfers of general revenues of the state from the State Apportionment Fund to the Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007 Bond Fund shall constitute a first charge against the general revenues of the state prior to all other uses to which the general revenues of the state are devoted, either under present law or under any laws that may be enacted in the future.

(2) However, to the extent other general obligation bonds of the state have been issued or may subsequently be issued, all general obligation bonds shall rank on a parity of security with respect to payment from general revenues of the state.

(c) Moneys credited to the Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007 Bond Fund shall be used only to pay debt service on the bonds, either at maturity or upon redemption prior to maturity, and for such purposes the Treasurer of State is designated disbursing officer to administer such funds in accordance with this subchapter.

(d) Moneys in the Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007 Bond Fund over and above the amount necessary to ensure the prompt payment of debt service on the bonds and the establishment and maintenance of a reserve fund, if any, may be used for the redemption of bonds prior to maturity under the provisions pertaining to redemption prior to maturity, as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 15-20-1312 - Bonds exempt from state, county, and municipal taxes.

Bonds and the interest on the bonds issued under this subchapter are exempt from state, county, and municipal taxes, including income taxes, inheritance taxes, and property taxes. The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of bank funds, fiduciary funds, insurance company funds, trust funds, and public funds.



§ 15-20-1313 - Refunding bonds.

(a) (1) Bonds may be issued under this subchapter to refund any outstanding bonds issued under this subchapter or to refund any outstanding bonds of the Arkansas Natural Resources Commission issued pursuant to the prior act.

(2) Bonds issued under this section:

(A) Do not require the commission to submit a written plan to the Governor under § 15-20-1303(c); and

(B) Are not subject to the requirements for the approval and proclamation of the Governor under § 15-20-1303(d).

(b) (1) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(2) If sold for cash, the proceeds may be applied to the payment of the obligations refunded or may be deposited in irrevocable trust for the retirement of the outstanding obligations either at maturity or on an authorized redemption date.

(c) (1) Refunding bonds shall in all respects be authorized, issued, and secured as provided for the bonds being refunded and shall have all the attributes of the refunded bonds.

(2) To the extent that the refunding bonds are not in a greater principal amount than the outstanding principal amount of the bonds being refunded, the principal amount of the refunding bonds shall not be subject to the limit of three hundred million dollars ($300,000,000) set forth in § 15-20-1303(a) or the limit of sixty million dollars ($60,000,000) set forth in § 15-20-1303(b).

(d) The resolution or trust indenture under which the refunding bonds are issued shall provide that any refunding bonds shall have the same priority of payment as the obligations refunded.



§ 15-20-1314 - Additional powers of the Arkansas Natural Resources Commission.

In addition to powers conferred under other laws, the Arkansas Natural Resources Commission may take appropriate action to carry out the purposes of this subchapter, including the power to:

(1) Develop projects;

(2) Operate and maintain projects;

(3) Acquire absolute title to and use for any purpose and at any place, water stored in any reservoir or other impoundment;

(4) Acquire, collect, impound, store, transport, distribute, sell, furnish, and dispose of water to any person at any place;

(5) Purify, treat, and process water;

(6) Assist local entities in the preparation of their premises for the use of water furnished by the commission and to construct upon their premises project properties of any kind and in connection therewith to receive, acquire, endorse, pledge, hypothecate, and dispose of notes, bonds, and other evidences of indebtedness;

(7) Use the bed of any watercourse without adversely affecting existing riparian rights, any highway or any right-of-way, easement, or other similar property rights, or any tax-forfeited land owned or held by the state or by any political subdivision of the state;

(8) Provide loans and grants from bond proceeds or project revenues to local entities and to authorize local entities to make loans to other persons for payment of project costs in order for the local entity receiving the funds to develop a project;

(9) Purchase with bonds proceeds or project revenues bonds or notes from a local entity in order to provide funds for payment of project costs in order for the local entity receiving the funds to develop a project and to enter into note and bond purchase agreements in connection therewith;

(10) Appropriate amounts from bond proceeds to satisfy state matching requirements for federal grants, subsidies, and revolving loan funds established by the Congress of the United States for the purpose of facilitating water, waste disposal, pollution control, abatement and prevention, drainage, irrigation, flood control, and wetlands and aquatic resources projects;

(11) Appropriate amounts from bond proceeds for the matching of moneys provided pursuant to other laws, including without limitation, § 15-22-501 et seq., the Arkansas Water Resources Cost Share Finance Act, § 15-22-801 et seq., The Water, Sewer, and Solid Waste Management Systems Finance Act of 1975, § 14-230-101 et seq., § 15-22-1101 et seq., and § 15-5-901 et seq.;

(12) Construct or cause to be constructed, lease as lessee, lease as lessor, and in any manner acquire, own, hold, maintain, operate, sell, dispose of, exchange, mortgage, or lend with respect to all or any part of any project;

(13) Acquire, own, hold, use, exercise, sell, mortgage, pledge, hypothecate, and in any manner dispose of franchises, rights, privileges, licenses, rights-of-way, and easements necessary, useful, or appropriate for the exercise of the powers or implementation of the purposes set forth in this subchapter;

(14) Sell and convey, mortgage, pledge, lease as lessor, enter into lease-purchase agreements with respect to, and otherwise dispose of all or any part of any project or other properties, tangible or intangible, including without limitation franchises, rights, privileges, licenses, rights-of-way, and easements;

(15) Have and exercise the right of eminent domain for the purpose of acquiring the fee title, an easement, a right-of-way, or any other interest or estate in lands for projects or portions of projects by the procedure now provided for condemnation by municipal corporations, § 18-15-401 et seq.;

(16) Make or accept gifts or grants of moneys, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other property, real or personal or mixed;

(17) Make any contract necessary or convenient for the exercise of the powers or implementation of the purposes of this subchapter;

(18) Fix, regulate, and collect rates, fees, rents, or other charges for making any loan or commitment under this subchapter, for performing accounting and loan servicing duties relating to such loans and for the use of any properties or services furnished by the commission, and with respect thereto, the commission shall not be subject to the jurisdiction or control of the Arkansas Public Service Commission;

(19) Require audits of all accounts related to construction, operation, or maintenance of any project funded by this subchapter;

(20) Take reasonable actions necessary to ensure that debt service requirements are met;

(21) Refinance loans made by the commission from whatever source to local entities in order to develop a project;

(22) Provide loans from bond proceeds or project revenues to local entities to refinance indebtedness of the local entity incurred to develop a project;

(23) Procure insurance, letters of credit, or other credit enhancement for the bonds;

(24) Administer the program;

(25) Purchase with bond proceeds or project revenues bonds or notes from a local entity in order to provide funds to refinance indebtedness incurred by a local entity to develop a project; and

(26) Take any other action appropriate to accomplish the purposes of this subchapter.



§ 15-20-1315 - No impairment of bond obligations.

(a) This subchapter constitutes a contract between the state and the registered owners of all bonds issued under this subchapter.

(b) The contract shall never be impaired, and any violation of its terms whether under purported legislative authority or otherwise shall be enjoined by the courts at the suit of any bondholder or any taxpayer.

(c) In like suit against the Arkansas Natural Resources Commission, the Treasurer of State, or other appropriate agency, officer, or official of the state, the courts shall prevent a diversion of any revenues pledged hereunder and shall compel the restoration of diverted revenues by injunction or mandamus.

(d) Without limiting any other appropriate remedy at law or in equity, a bondholder may by an appropriate action including without limitation injunction or mandamus compel the performance of all covenants and obligations of the state and its officers and officials under this subchapter.



§ 15-20-1316 - No obligations until bonds issued.

This subchapter shall not create any right of any character unless the first series of bonds authorized by this subchapter has been sold and delivered.



§ 15-20-1317 - No impairment of outstanding bonds.

The issuance of bonds authorized by this subchapter shall not impair or affect any outstanding bonds of the Arkansas Natural Resources Commission issued pursuant to the prior act.



§ 15-20-1318 - Election.

(a) (1) Bonds shall not be issued under this subchapter except with the consent of a majority of the qualified electors of the state voting on the question in substantially the form described in this section at the 2008 General Election unless the Governor by proclamation calls a special election before the 2008 General Election.

(2) If the question is presented at the 2008 General Election, notice thereof shall be published by the Secretary of State by one (1) insertion in a newspaper of general circulation in the state at least sixty (60) days prior to the general election, and notice thereof shall be mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to the general election.

(3) If a special election is called by the Governor, the proclamation of the special election shall be made at least sixty (60) days prior to the date fixed by the proclamation for the election, and notice of the special election shall be given by publication of the proclamation by one (1) insertion in one (1) newspaper of general circulation published in each county in the state not less than thirty (30) days prior to the date of the special election.

(4) If there is no newspaper regularly published in a county, the proclamation may be published in any newspaper having a general circulation in the county.

(b) In the case of the notice or proclamation for the election, it shall not be necessary to publish this subchapter in its entirety, but the notice or proclamation shall state that it is issued to submit to the people substantially the following question:

"Shall the Arkansas Natural Resources Commission be authorized to issue General Obligation bonds under the authority of the Arkansas Water, Waste Disposal, and Pollution Abatement Facilities Financing Act of 2007, for the financing and refinancing of the development of water, waste disposal, water pollution control, abatement and prevention, drainage, irrigation, flood control, and wetlands and aquatic resources projects to serve the citizens of the State of Arkansas, in total principal amount not to exceed Three Hundred Million Dollars ($300,000,000), with no more than One Hundred Million Dollars ($100,000,000) of such bonds to be issued to finance and refinance the development of irrigation facilities, in series from time to time in principal amounts not to exceed, without prior approval of the General Assembly, Sixty Million Dollars ($60,000,000) in any fiscal biennium, which bonds shall be secured by a pledge of the full faith and credit of the State of Arkansas?"

(c) Whether the question is presented at a special election or at the 2008 General Election, the title of this subchapter shall be the ballot title, and there shall be printed on the ballot the proposition as stated above and the following:

"FOR Issuance of State of Arkansas Water, Waste Disposal, and Pollution Abatement Facilities General Obligation bonds _____

AGAINST Issuance of State of Arkansas Water, Waste Disposal, and Pollution Abatement Facilities General Obligation bonds _____"

(d) (1) The county boards of election commissioners of the several counties of the state shall hold and conduct the election, and each board may take action with respect to the appointment of election officials and other matters as the law requires.

(2) The vote shall be canvassed and the result declared in each county by the county boards of election commissioners.

(3) Within ten (10) days after the date of the election, the results shall be certified by the county boards of election commissioners to the Secretary of State who shall tabulate all returns received by him or her and certify to the Governor the total vote for and against the proposition submitted under this section.

(e) The result of the election shall be proclaimed by the Governor by publication one (1) time in a newspaper published in the City of Little Rock, Arkansas, and the results as proclaimed shall be conclusive unless attacked in the courts within thirty (30) days after the date of the publication.



§ 15-20-1319 - Effect of election.

(a) If a majority of the qualified electors voting on the question vote for the issuance of the bonds, the commission shall proceed with the sale and the issuance of the bonds as provided in this subchapter.

(b) If a majority of the qualified electors voting on the question vote against the issuance of the bonds, the bonds authorized by this subchapter shall not be sold or issued, and this subchapter shall be of no further effect.



§ 15-20-1320 - No waiver of previous authority to issue bonds.

This subchapter shall not constitute a waiver of the authority to issue bonds under the prior act or any other legislation authorizing the issuance of bonds for similar purposes.



§ 15-20-1321 - Severability.

If, for any reason, any section or provision of this subchapter shall be held to be unconstitutional or invalid for any reason, such holding shall not affect the remainder of this subchapter, but this subchapter, insofar as it is not in conflict with the Arkansas Constitution or the Constitution of the United States, shall be permitted to stand, and the various provisions of this subchapter are hereby declared to be severable for that purpose.



§ 15-20-1322 - Cases involving bonds.

A case involving the validity of this subchapter or involving the bonds issued under this subchapter shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause, and all appeals from judgments or decrees rendered in such cases shall be taken within thirty (30) days after rendition of the judgment or decree.



§ 15-20-1323 - Construction of subchapter.

(a) This subchapter shall be liberally construed to accomplish its purposes. This subchapter shall constitute the sole authority necessary to accomplish the purposes hereof, and to this end it shall not be necessary that the provisions of other laws pertaining to the development of public facilities and properties and the financing thereof be complied with.

(b) This subchapter shall be interpreted to supplement existing laws conferring rights and powers upon the Arkansas Natural Resources Commission, and the rights and powers set forth in this subchapter shall be regarded as alternate methods for the accomplishment of the purposes of this subchapter.

(c) Nothing set forth in this subchapter repeals or reduces the powers conferred by the prior act.






Subchapter 14 - -- Premium Biosolid Marketing Incentive Act

§ 15-20-1401 - Title.

This subchapter shall be known and may be cited as the "Premium Biosolid Marketing Incentive Act".



§ 15-20-1402 - Definitions.

As used in this subchapter:

(1) (A) "Biosolid" means solid, semisolid, or liquid residue generated during the treatment of domestic sewage in a treatment works and includes without restriction:

(i) Domestic septage;

(ii) Scum or solids removed in a primary, secondary, or advanced wastewater treatment process; and

(iii) Material derived from a biosolid.

(B) "Biosolid" does not include the following:

(i) Ash generated during the firing of a biosolid in a biosolid incinerator; or

(ii) Grit and screenings generated during preliminary treatment of domestic sewage in a treatment works;

(2) (A) "Domestic septage" means liquid or solid material removed from a septic tank, cesspool, portable toilet, marine sanitation device designed to prevent overboard discharge of sewage, or similar treatment works that receives only domestic sewage.

(B) "Domestic septage" does not include the following:

(i) Liquid or solid material removed from a septic tank, cesspool, or similar treatment works that receives commercial wastewater or industrial wastewater; and

(ii) Grease removed from a grease trap at a restaurant;

(3) "Domestic sewage" means waste and wastewater from a human or a residence that is discharged to or otherwise enters a treatment works;

(4) "Eligible premium biosolid" means a premium biosolid that is sold:

(A) In bulk and not in bags or other containers or vehicles having a capacity of one (1) metric ton or less;

(B) By a farm supply dealer or other retailer located in the state; and

(C) For application to land in a location and manner not likely to cause water pollution within the meaning of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq.;

(5) "Incentive certification" means a written certification that contains the following information with respect to the sale and purchase of an eligible premium biosolid:

(A) The name and business address of the:

(i) Seller; and

(ii) Purchaser;

(B) The date of the sale;

(C) The amount of the eligible premium biosolid, stated in tons and rounded up to the nearest one tenth (1/10) of a ton;

(D) The type of land on which the eligible premium biosolid is to be applied;

(E) The approximate number of acres of the land on which the eligible premium biosolid is to be applied;

(F) The county of the location of the land on which the eligible premium biosolid is to be applied;

(G) A statement that the purchaser has taken delivery of the eligible premium biosolid and has received from the seller a credit against the purchase price equal to the amount of the cost-share incentive due the seller from the Arkansas Water Development Fund under this subchapter; and

(H) The signature of the:

(i) Seller; and

(ii) Purchaser;

(6) "Land" means land located within the state and includes without restriction:

(A) Agricultural land;

(B) Pasture land;

(C) Forest land;

(D) A reclamation site;

(E) A public park; and

(F) A golf course;

(7) "Premium biosolid" means a biosolid fertilizer that meets the pollutant concentration limits of Table 3 of 40 C.F.R. pt. 503.13 as it existed on November 1, 2010, Class A pathogen reduction limits, and one (1) of the vector attraction reduction requirements of 40 C.F.R. pt. 503.33(b)(1) - (8), as it existed on November 1, 2010; and

(8) "Treatment works" means a federally owned, publicly owned, or privately owned device or system used to treat, recycle, or reclaim domestic sewage or a combination of domestic sewage and liquid industrial waste.



§ 15-20-1403 - Land Application Setbacks.

(a) Application of eligible premium biosolids shall not be made within:

(1) One hundred feet (100') of streams including:

(A) Intermittent streams;

(B) Ponds;

(C) Lakes;

(D) Springs;

(E) Sinkholes;

(F) Rock outcrops;

(G) Wells; and

(H) Water supplies; or

(2) Three hundred feet (300') of extraordinary resource waters, ecologically sensitive waterbodies, and natural and scenic waterways, as defined by the Arkansas Pollution Control and Ecology Commission.

(b) Buffer distances for streams, ponds and lakes shall be measured from the ordinary high-water mark.



§ 15-20-1404 - Cost-share incentive.

(a) (1) The Arkansas Natural Resources Commission may provide a cost-share incentive for the sale and purchase within the State of Arkansas of an eligible premium biosolid.

(2) The cost-share incentive from the Arkansas Water Development Fund shall not exceed fifteen dollars ($15.00) per ton of an eligible premium biosolid.

(b) An eligible premium biosolid for which an incentive certification has been submitted under this subchapter shall be applied only:

(1) To land located within the state; and

(2) In accordance with the requirements stated in 40 C.F.R. pt. 503, as it existed on November 1, 2010.

(c) Cost-share incentive funds for an eligible premium biosolid shall be available to a natural person or a business entity that:

(1) Sells an eligible premium biosolid to a purchaser for application to land that meets the requirements of subsection (b) of this section;

(2) Gives the purchaser a credit against the purchase price equal to the amount of the cost-share incentive that will be paid to the seller from the fund as provided in this section; and

(3) Submits to the commission an incentive certification in the form and manner required by the commission within ninety (90) days after the purchaser has accepted delivery of the eligible premium biosolid.



§ 15-20-1405 - Application procedure -- Administration.

(a) The Arkansas Natural Resources Commission shall promulgate rules necessary to administer the cost-share program under this subchapter.

(b) (1) The commission may charge a reasonable application fee to process an application for the payment of cost-share incentive funds under this subchapter.

(2) All fees received under subdivision (b)(1) of this section shall be deposited into the Arkansas Water Development Fund.



§ 15-20-1406 - Source of program funding.

The Arkansas Natural Resources Commission may use the Arkansas Water Development Fund to finance the cost-share incentives under this subchapter.









Chapter 21 - Land

Subchapter 1 - -- General Provisions

§ 15-21-101 - Restoration of General Land Office corners.

(a) In order to expedite the restoration of original United States General Land Office, or GLO, corners by placement of markers and monuments, a contract between certified land surveyors of this state and the Division of Land Surveys of the Arkansas Agriculture Department shall not be required.

(b) Compensation may be made to any certified surveyor who provides proof of restoration according to specifications prescribed by the State Surveyor.






Subchapter 2 - -- Surveys

§ 15-21-201 - Division of Land Surveys -- Creation.

(a) There is created in the Arkansas Agriculture Department a Division of Land Surveys.

(b) The primary functions of the division shall be the establishment, maintenance, and preservation of land monuments, section corners, and other physical accessories of the United States Public Land Survey within the State of Arkansas, the field notes, plats, and other documents relating and evidencing the United States Public Land Survey, and the prescribing of general land survey regulations.



§ 15-21-202 - Land survey advisory board -- Creation -- Members.

(a) There is created an Advisory Board to the Division of Land Surveys.

(b) The board shall consist of the following:

(1) One (1) person who is a professional engineer and registered professional surveyor designated by the State Board of Licensure for Professional Engineers and Professional Surveyors;

(2) One (1) person who is a registered professional surveyor designated by the Arkansas Association of Professional Surveyors;

(3) One (1) person designated by the Arkansas Realtors Association;

(4) One (1) person who is a registered professional engineer and registered professional surveyor with the Arkansas State Highway and Transportation Department designated by the State Highway Commission;

(5) One (1) person designated by the Arkansas County Judges Association;

(6) One (1) licensed abstractor designated by the Arkansas Abstractors Association; and

(7) One (1) registered professional surveyor designated by the Arkansas Forestry Commission.

(c) All members of the board shall serve for terms of six (6) years.

(d) Members of the board shall serve without compensation but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 15-21-203 - Advisory board -- Organization and meetings.

The Advisory Board to the Division of Land Surveys shall select a chair from its membership. The board shall meet at least quarterly and at any other times as shall be determined by the Chair of the Advisory Board to the Division of Land Surveys.



§ 15-21-204 - Advisory board -- Duties.

The Advisory Board to the Division of Land Surveys created by this subchapter shall act in an advisory capacity to the Secretary of the Arkansas Agriculture Department and the State Surveyor in all matters relative to formulating policies of the Division of Land Surveys and in promulgating the regulations designed to establish uniform professional surveying and mapping methods and standards for the state and in formulating other policies, practices, and regulations as the secretary and the State Surveyor shall deem necessary to carry out the purpose and intent of this subchapter.



§ 15-21-205 - State Surveyor -- Generally.

(a) The Division of Land Surveys shall be headed by and shall be under the direction, supervision, and control of the State Surveyor.

(b) The State Surveyor shall:

(1) Be a person of proven administrative ability, a registered professional surveyor, and a resident of the State of Arkansas with training and experience properly qualifying the person for the performance of his or her official duties;

(2) Be appointed by and serve at the pleasure of the Secretary of the Arkansas Agriculture Department, provided that the secretary shall appoint the State Surveyor after consulting with the State Board of Licensure for Professional Engineers and Professional Surveyors and the Arkansas Society of Professional Surveyors;

(3) Devote his or her full time to the performance of his or her official functions and duties as prescribed in this subchapter;

(4) Hold no other lucrative position while serving as State Surveyor; and

(5) Receive such compensation as may be prescribed by law.



§ 15-21-206 - State Surveyor -- Powers and duties.

The State Surveyor, acting under the supervision and direction and with the approval of the Secretary of the Arkansas Agriculture Department, shall have the following authority and responsibility:

(1) To:

(A) Restore, maintain, and preserve the land survey monuments, section corners, and quarter section corners established by the United States Public Land Survey within the State of Arkansas, together with all pertinent field notes, plats, and documents; and

(B) Restore, establish, maintain, and preserve other boundary markers as may be determined to be necessary or important in establishing and maintaining accurate land descriptions in this state;

(2) (A) To design and cause to be placed at established public land survey corner sites, where practical, substantial monuments permanently indicating with words and figures the exact location involved.

(B) If the monuments cannot be placed at the exact corner point, then witness corners of similar design shall be placed as near as is possible with words and figures indicating the bearing and distance to the true corner;

(3) To establish, maintain, and provide safe storage facilities for a comprehensive system of recordation of information respecting all monuments established by the United States Public Land Survey within this state and any records as may be pertinent to the Division of Land Surveys of the Office of the Commissioner of State Lands establishment or maintenance of other land corners, Arkansas coordinate system stations and accessories, and monuments in general;

(4) To extend throughout the state a triangulation and leveling net of precision whereby the Arkansas Coordinate System 1983, § 15-21-301 et seq., already initiated in this state by the United States National Geodetic Survey may be made to cover to the necessary extent those areas of the state that do not now have enough geodetic control stations to permit the general use of the system by land surveyors and others;

(5) To collect and preserve information obtained from surveys made by those authorized to establish land monuments or land boundaries and to assist in the proper recording of the information by the duly constituted county officials or other appropriate officials;

(6) (A) To furnish certified copies of records created or maintained by the division to any person, entity, or agency upon request therefor and payment of the prescribed fees.

(B) All such records when certified by the State Surveyor or a designated assistant shall be admissible in evidence in any court in this state as the original record filed with this agency;

(7) To:

(A) Prescribe reasonable rules not inconsistent with law designed to establish uniform professional surveying and mapping methods and standards in this state;

(B) Disseminate the rules to those engaged in the profession of land surveying; and

(C) Administer the rules by referring evidence of violations to the State Board of Licensure for Professional Engineers and Professional Surveyors under subdivision (9) of this section;

(8) To promote the training and the increase in number of quality surveyors in this state;

(9) To receive and investigate complaints against any surveyor and to present the results from the investigation of complaints to the board for any action the board considers appropriate;

(10) To assist the county assessors in establishing accurate land descriptions of the state-owned or state-claimed lands and to assist the public and private surveyors to obtain land ownership information for surveying purposes;

(11) To accept for the state gifts, grants, and donations from any and all persons, corporations, associations, and foundations and from the federal or state government or any agency or program thereof to be deposited in a financial institution in this state;

(12) To enter into such agreements or contracts with agencies of the United States Government, agencies of the State of Arkansas, other states, and registered land surveyors as he or she deems necessary or desirable to properly plan and execute projects within the scope and purpose of this subchapter; and

(13) To employ such surveyors and other professional and nonprofessional assistants and to take other reasonable action as deemed necessary to carry out the purposes of this subchapter.



§ 15-21-207 - Surveyors generally.

(a) Every employee of the Division of Land Surveys who performs any work required by law to be done by a registered professional surveyor shall be a registered surveyor.

(b) Neither the State Surveyor nor any employee of the division shall engage in private land surveying or consultation while so employed by the division.

(c) The State Surveyor and employees of the division shall cooperate with and assist county surveyors in performing their duties as prescribed by law and shall cooperate with and assist other surveyors in locating or establishing section corner markers and other land description markers and monuments.

(d) In performing the duties and responsibilities provided for in this subchapter, the State Surveyor and employees of the office of State Surveyor may solicit the advice and assistance of the county surveyor in each county and other surveyors in the county.

(e) If there are no registered professional surveyors in a particular county, the division may employ qualified registered professional surveyors from other areas of the state to assist the division in carrying out its duties and responsibilities under this subchapter.



§ 15-21-208 - Right to enter private property.

(a) The State Surveyor or any employee of the Division of Land Surveys shall have the right to enter upon private property for the purpose of making surveys or searching for, locating, relocating, or remonumenting land monuments, levelling stations, or section corners.

(b) Employees of the division and members of the Advisory Board to the Division of Land Surveys shall be immune from arrest for trespass in performing their duties as prescribed in this subchapter but shall always, where practical, announce and identify themselves and their intentions before entering upon private property. The employees and board members shall be personally liable for any damage caused to private property by their wantonness, willfulness, or gross negligence.



§ 15-21-209 - Exchange of information.

(a) When the State Surveyor so requests, the public recorder of deeds, mortgages, or other instruments dealing with interest in real property and all state agencies, boards, and commissions and all county and municipal officials shall furnish to the Division of Land Surveys certified copies of records in their custody which are essential for the division to carry out its duties under the provisions of this subchapter.

(b) Copies of the records shall be furnished free of cost when possible.

(c) If a charge is made for the records, it shall be a reasonable charge based upon the actual costs of furnishing the records.

(d) On request of state agencies and departments and county and municipal officials, the division shall furnish to such requesting officials or agencies certified copies of records of the division.

(e) The records shall be furnished free of cost when possible, but if a charge is to be made for furnishing the records, the charge shall be based upon the actual cost of furnishing the records.



§ 15-21-210 - Sale of information by division.

(a) The Division of Land Surveys may produce, reproduce, and sell maps, plats, and records and shall prescribe a reasonable charge therefor.

(b) All income derived from these sales shall be deposited in a financial institution in this state.



§ 15-21-211 - Abstractors unaffected.

Nothing in this subchapter shall prohibit abstractors from preparing legal land descriptions.






Subchapter 3 - -- Arkansas Coordinate System

§ 15-21-301 - Designation of system.

The system of plane coordinates which has been established by the United States National Geodetic Survey for defining and stating the positions or locations of points on the surface of the earth within the State of Arkansas is to be known and designated as the "Arkansas Coordinate System 1983".



§ 15-21-302 - Creation of zones.

(a) For the purpose of the use of the Arkansas Coordinate System 1983 the state is divided into a "North Zone" and a "South Zone".

(b) The area now included in the following counties shall constitute the North Zone: Baxter, Benton, Boone, Carroll, Clay, Cleburne, Conway, Craighead, Crawford, Crittenden, Cross, Faulkner, Franklin, Fulton, Greene, Independence, Izard, Jackson, Johnson, Lawrence, Logan, Madison, Marion, Mississippi, Newton, Perry, Poinsett, Pope, Pulaski, Randolph, Scott, Searcy, Sebastian, Sharp, St. Francis, Stone, Van Buren, Washington, White, Woodruff, and Yell.

(c) The area now included in the following counties shall constitute the South Zone: Arkansas, Ashley, Bradley, Calhoun, Chicot, Clark, Cleveland, Columbia, Dallas, Desha, Drew, Garland, Grant, Hempstead, Hot Spring, Howard, Jefferson, Lafayette, Lee, Lincoln, Little River, Lonoke, Miller, Monroe, Montgomery, Nevada, Ouachita, Phillips, Pike, Polk, Prairie, Saline, Sevier, and Union.



§ 15-21-303 - Designations within zones.

(a) As established for use in the North Zone, the Arkansas Coordinate System 1983 shall be named and in any land description in which it is used it shall be designated the "Arkansas Coordinate System 1983, North Zone".

(b) As established for use in the South Zone, the Arkansas Coordinate System 1983 shall be named and in any land description in which it is used it shall be designated the "Arkansas Coordinate System 1983, South Zone".



§ 15-21-304 - Land lying in both zones.

When any tract of land to be defined by a single description extends from one (1) into the other of the coordinate zones established by § 15-21-302, the positions of all points on its boundaries may be referred to either of the two (2) zones, the zone which is used being specifically named in the description.



§ 15-21-305 - Coordinates.

(a) The plane coordinates of a point on the earth's surface to be used in expressing the position or location of such a point in the appropriate zone of the Arkansas Coordinate System 1983 shall consist of two (2) distances, expressed in meters and decimals of a meter.

(b) One (1) of these distances, to be known as the "east(x)-coordinate", shall give the position in the east-and-west direction, and the other, to be known as the "north(y)-coordinate", shall give the position in a north-and-south direction.

(c) These coordinates shall be made to depend upon and conform to the coordinates on the Arkansas Coordinate System 1983 of the triangulation and traverse stations of the United States National Geodetic Survey within the State of Arkansas as those coordinates have been determined by the survey.

(d) (1) The official conversion for meters to feet shall be the United States survey foot.

(2) (A) Meters shall be converted to United States survey feet by multiplying the number of meters by 39.37 and dividing that result by twelve (12).

(B) One (1) meter shall equal 39.37 inches.

(C) 3.280833333 United States survey feet are equal to one (1) meter.



§ 15-21-306 - Technical definition of system -- Marking of coordinates on ground.

(a) For purposes of more precisely defining the Arkansas Coordinate System 1983, the following definition by the United States National Geodetic Survey is adopted:

(1) (A) The Arkansas Coordinate System 1983, North Zone, is a Lambert conformal projection of the North American Datum of 1983 (NAD83), having standard parallels at north latitudes of thirty-four degrees fifty-six minutes (34 degrees 56' north) and thirty-six degrees fourteen minutes (36 degrees 14' north), along which parallels the scale shall be exact.

(B) The origin of coordinates is at the intersection of the meridian ninety-two degrees zero minutes west of Greenwich (92 degrees 00' west) and the parallel thirty-four degrees twenty minutes north latitude (34 degrees 20' north). This origin is given the coordinates: East equals four hundred thousand meters (400,000 m.) and north equals zero meters (0.0 m.); and

(2) (A) The Arkansas Coordinate System 1983, South Zone, is a Lambert conformal projection of the North American Datum of 1983 (NAD83), having standard parallels at north latitudes of thirty-three degrees eighteen minutes (33 degrees 18' north) and thirty-four degrees forty minutes (34 degrees 40' north), along which parallels the scale shall be exact.

(B) The origin of coordinates is at the intersection of the meridian ninety-two degrees zero minutes west of Greenwich (92 degrees 0' west) and the parallel thirty-two degrees forty minutes north latitude (32 degrees 40' north). This origin is given the coordinates: East equals four hundred thousand meters (400,000 m.) and north equals four hundred thousand meters (400,000 m.).

(b) The position of Arkansas Coordinate System 1983 shall be marked on the ground by triangulation or traverse stations established in conformity with standards adopted by the United States National Geodetic Survey for first-order and second-order work, whose geodetic positions have been rigidly adjusted on the North American Datum of 1983 and whose coordinates have been computed on the system herein defined. Any such station may be used for establishing a survey connection with the Arkansas Coordinate System 1983.



§ 15-21-307 - Proximity to stations required for recording.

No coordinates based on the Arkansas Coordinate System 1983 purporting to define the position of a point on a land boundary shall be presented to be recorded in any public land records or deed records unless such point is within fifteen (15) miles of a triangulation or traverse station established in conformity with the standards prescribed in § 15-21-306. However, the fifteen-mile limitation may be modified by a duly authorized state agency to meet local conditions.



§ 15-21-308 - References to system on maps and surveys.

The use of the term "Arkansas Coordinate System 1983" on any map, report of survey, or other document shall be limited to coordinates based on the Arkansas Coordinate System 1983 as defined in this subchapter.



§ 15-21-309 - Description by coordinates supplemental to references to public land surveys.

Wherever coordinates based on the Arkansas Coordinate System 1983 are used to describe any tract of land which in the same document is also described by reference to any subdivision, line, or other corner of the United States Public Land Survey, the description by the coordinates shall be construed as supplemental to the basic description of such subdivision, line, or corner contained in the official plats and field notes filed of record, and in the event of any conflict, the description by reference to the subdivision, line, or corner of the United States Public Land Survey shall prevail over the description by coordinates.



§ 15-21-310 - Reliance on system not required.

Nothing contained in this subchapter shall require any purchaser or mortgagee to rely on the description, any part of which depends exclusively upon the Arkansas Coordinate System 1983.






Subchapter 4 - -- Acceptance of Federal Soil Conservation Act

§ 15-21-401 - Policy and purposes -- Acceptance of federal act.

(a) It is recognized and declared, as a matter of legislative determination, that the public welfare of this state requires the cooperation of this state with other states and with the federal government in the accomplishment of the policy and purposes declared by Congress in section 7(a) of the Soil Conservation and Domestic Allotment Act. Those policies and purposes are:

(1) Preservation and improvement of soil fertility;

(2) Promotion of the economic use and conservation of land;

(3) Diminution of exploitation and wasteful and unscientific use of national soil resources;

(4) The protection of rivers and harbors against the results of soil erosion in aid of maintaining the navigability of waters and water courses and in aid of flood control; and

(5) (A) Reestablishment, at as rapid a rate as the Secretary of Agriculture determines to be practicable and in the general public interest of the ratio between the purchasing power of the net income per person on farms and that of the income per person not on farms that prevailed during the five-year period August 1909 -- July 1914, inclusive, as determined from statistics available in the Department of Agriculture, and the maintenance of such a ratio.

(B) The powers conferred under sections 7-14, inclusive, of the Soil Conservation and Domestic Allotment Act shall be used to assist voluntary action calculated to effectuate the purposes specified in this section. Such powers shall not be used to discourage the production of supplies of foods and fibers sufficient to maintain normal domestic human consumption as determined by the Secretary of Agriculture from the records of domestic human consumption in the years 1920-1929, inclusive, taking into consideration increased population, quantities of any commodity that were forced into domestic consumption by decline in exports during such a period, current trends in domestic consumption and exports of particular commodities, and the quantities of substitutes available for domestic consumption within any general class of food commodities.

(C) In carrying out the purposes of this section, due regard shall be given to the maintenance of a continuous and stable supply of agricultural commodities adequate to meet consumer demand at prices fair both to producers and consumers.

(b) The State of Arkansas therefore adopts the policy of cooperating with the governments and agencies of other states and of the United States in the accomplishment of the policy and purposes of section 7 of the Soil Conservation and Domestic Allotment Act and accepts the provisions and requirements thereof.



§ 15-21-402 - University of Arkansas designated as state agency.

(a) The University of Arkansas, hereinafter referred to as the "university", is designated as the agency of the State of Arkansas to formulate, to submit to the Secretary of Agriculture, and to administer state agricultural plans designed to carry out the policy and purposes of section 7 of the Soil Conservation and Domestic Allotment Act.

(b) The university shall perform the duties and functions as the state agency separately and distinctly from the performance of its duties and functions in any other capacity, except that as the state agency, it shall cooperate with the dean and faculty of the Dale Bumpers College of Agricultural, Food and Life Sciences of the University of Arkansas, with the Cooperative Extension Service and the Agricultural Experiment Station, and with other agencies of the state qualified to assist therein. The university may utilize the services and assistance of the personnel and facilities normally used in the performance of other functions of the university if that may be done without interference with the effective performance of those other functions.



§ 15-21-403 - University powers and duties generally.

In carrying out the provisions of each state agricultural plan, the University of Arkansas shall have the power to:

(1) Designate and employ such agencies as it may deem necessary;

(2) Cooperate with local and state agencies and with agencies of other states and of the federal government;

(3) Provide for the conduct of research and to conduct educational activities in connection with the operation of such plans;

(4) Provide for adjustments, by voluntary methods, in the utilization of land and in farming practices and for payments in connection therewith; and

(5) Prescribe such rules and regulations as may be necessary or expedient with reference to the administration of such state agricultural plans.



§ 15-21-404 - State plans -- Formulation and submission.

The University of Arkansas, as the state agency, is authorized, empowered, and directed to:

(1) Formulate, pursuant to the standards therefor as provided in § 15-21-403, agricultural plans for this state for each calendar year and, from time to time, make revisions in the state agricultural plans as may be necessary or proper to conform to the standards; and

(2) Submit the state agricultural plans and all revisions thereof to the Secretary of Agriculture in conformity with the provisions of section 7 of the Soil Conservation and Domestic Allotment Act.



§ 15-21-405 - Federal funds -- Acceptance and use.

(a) The University of Arkansas, as the state agency, is authorized and empowered to accept and receive all grants of money made pursuant to section 7 of the Soil Conservation and Domestic Allotment Act for the purpose of enabling the State of Arkansas to carry out the provisions of any state agricultural plan.

(b) (1) All such funds, subject to any conditions upon which the funds shall have been granted, together with any moneys which may be appropriated by the state for such a purpose, shall be available to the university for expenditures as provided in the state agricultural plans.

(2) Expenditures may include, but need not be limited to, expenditures for research and investigation, administrative expenses, equipment, supplies, salaries, compensation, and expenses of the officers and agents of the university in connection with the execution of their duties hereunder, educational activities, benefit payments, and all other necessary or proper expenditures incident to any such matters, including reimbursement to other funds of the university for expenditures made in effectuating the policy of this subchapter.



§ 15-21-406 - Acceptance of lands donated for soil conservation purposes.

The Board of Trustees of the University of Arkansas is authorized to:

(1) Accept donations of land and to acquire title to the land for the use of the National Resources Conservation Service of the United States Department of Agriculture to conduct, in cooperation with the Arkansas Agricultural Experiment Station, experiments in soil erosion and erosion control and prevention; and

(2) Enter into agreement or contract with or give permission to the National Resources Conservation Service of the United States Department of Agriculture for the improvement, development, and operation of the lands acquired.



§ 15-21-407 - Accounts and reports.

The University of Arkansas shall provide for keeping full and accurate accounts of its transactions as a state agency, separate from the accounts of its transactions in other capacities, and shall provide for the rendering of necessary and proper reports, including reports designed to ascertain whether any state agricultural plans provided for in this subchapter are being carried out according to their terms.






Subchapter 5 - -- Arkansas State Land Information Board

§ 15-21-501 - Purpose.

(a) In recognition that a vast majority of all information used in the management of government can be spatially referenced and that public institutions and private firms expend considerable resources collecting and managing land information records in diverse and disparate formats and scales, a modern automated system of accessible land information data and technologies is required to serve the essential needs of individuals, businesses, and government agencies.

(b) The essential component of all automated land information systems is valid, consistent, comprehensive, available, and current data. Since federal, state, regional, county, and municipal agencies, state universities and colleges, private firms, and others require the same spatial data, it is desirable that unnecessary duplication of effort be avoided, that existing data be shared in a coordinated manner, and that new data be developed in an accurate and usable form in accordance with the State of Arkansas Enterprise Architecture. Pursuant to this, all state agencies, boards, and commissions are required to cooperate and participate with the Arkansas Geographic Information Systems Board.

(c) Implementation of an overall Arkansas land and geographic resources program requires cooperative methods for development and maintenance of spatial data between state and local governments in the State of Arkansas.

(d) The board will determine, define, and implement short-term and long-term strategies that will result in improved decision making, effective asset management, and reduced costs for the citizens of Arkansas.



§ 15-21-502 - Definitions.

As used in this subchapter:

(1) "Agency" means any agency or instrumentality of the State of Arkansas that utilizes geographic information systems data;

(2) "Arkansas Geographic Information Office" means the office that provides administrative and technical support to the Arkansas Geographic Information Systems Board, including, but not limited to, staff, hardware, software, and representation;

(3) "Arkansas Spatial Data Infrastructure" means the combination of state framework data, data repository, or GeoStor, distribution mechanisms, and the staff and organizational structures necessary to accomplish these activities;

(4) "Digital basemap" means a computerized representation of map information;

(5) "Digital cadastre" means the storage and manipulation of computerized representations of parcel maps and linked parcel databases;

(6) "Framework data" means commonly needed data themes developed, maintained, and integrated by public and private organizations within a geographic area. These data themes include, but are not limited to, digital cadastre, public land survey system, elevation, geodetic control, governmental units, hydrography, orthoimagery, transportation, soils, and geology;

(7) "Metadata" means a description of the content, ancestry and source, quality, database schema, and accuracy of digital map data;

(8) "Spatial data" means information that identifies the geographic location and characteristics of natural or constructed features and boundaries on the earth. This information may be derived from, among other things, remote sensing, mapping, and surveying technologies;

(9) "Spatial data repository" means the physical location and content of the state's consolidated spatial data;

(10) "State Chief Technology Officer" means the Director of the Department of Information Systems;

(11) "State Geodetic Advisor" means the coordinator of the state's network of geodetic control monuments;

(12) "State Geographic Information Officer" means the person who provides administrative and technical support to the board; and

(13) "State of Arkansas Enterprise Architecture" means the same as the definition set out at § 25-4-103(16).



§ 15-21-503 - Creation -- Board.

(a) The Arkansas Geographic Information Systems Board is created.

(b) (1) (A) (i) The board shall be composed of thirteen (13) voting members.

(ii) Twelve (12) of the voting members shall be appointed by the Governor for terms of four (4) years.

(iii) The thirteenth voting member shall be the State Chief Technology Officer.

(B) At the time of appointment or reappointment, the appointing authority shall adjust the length of terms to ensure that the terms of members of the board are staggered so that, insofar as possible, an equal number of members shall rotate each year.

(2) The board shall be composed of the following members or their designees:

(A) Three (3) state entity representatives;

(B) Three (3) city, county, and local government representatives;

(C) Three (3) private sector representatives;

(D) Three (3) representatives of institutions of higher education; and

(E) The State Chief Technology Officer.

(3) All members of the board shall have knowledge of the use and usefulness of digital land and geographic information in the management of government and a general awareness of the role of mapping as related to that management.

(4) No person shall serve as a member of the board for more than two (2) full consecutive terms.

(5) Upon the death, disability, resignation, removal, or refusal to serve of any member, the Governor shall appoint a qualified person to complete board membership.

(c) (1) (A) A chair and a vice chair shall be elected by the board membership to oversee all board and committee meetings.

(B) Members of the board must elect a chair and vice chair every year.

(2) (A) The board shall appoint the State Geographic Information Officer to serve with the approval and at the pleasure of the Governor.

(B) The State Geographic Information Officer will:

(i) Assist the board in developing a comprehensive plan and evaluation procedures on how the state should implement tactical and strategic geographic information systems and land information systems planning;

(ii) Implement informational and educational programs; and

(iii) Coordinate intrastate geographic information systems and land information systems efforts.

(C) The State Geographic Information Officer shall report directly to the Governor.

(d) (1) The State Geographic Information Officer shall administer daily operations of the Arkansas Geographic Information Office with direction from the board.

(2) This may include liaison between the board, the Governor, the State Chief Technology Officer, and public or private sector entities involved in spatial data and land records modernization, project management in the preparation of the strategic planning documents related to spatial data and land records modernization, developing policy and procedures for land records modernization, and developing policy and procedures for the activities of the board.

(3) Additional requirements are the implementation of educational programs, coordinating vendor exhibits, and facilitating technical assistance and consulting.

(e) The board may conduct meetings at such places and such times as it may deem necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish its objectives and purposes.

(f) Members of the board shall receive no compensation for their services.

(g) The board will be provided administrative support through the Arkansas Geographic Information Office.

(h) The funds necessary to carry out the provisions of this subchapter shall come from the Geographic Information Systems Fund.

(i) The board shall provide an annual report on the status of the Arkansas Spatial Data Infrastructure to the Joint Committee on Advanced Communications and Information Technology .



§ 15-21-504 - Duties, responsibilities, and authority.

(a) The Arkansas Geographic Information Systems Board shall be empowered to:

(1) Provide a strategy for the continuing development of the Arkansas Spatial Data Infrastructure;

(2) Develop standard metadata reports through the Arkansas Geographic Information Office; and

(3) Direct available funds to mapping and land records modernization projects at various levels of government.

(b) The board shall:

(1) Undertake a continuing study of the land information needs of federal, state, county, and local agencies and private entities in the state;

(2) Review current and projected technology, standards, and collection methods and all statutes pertaining thereto;

(3) Develop strategies and guidelines for spatial data systems and land records modernization; and

(4) Pursue activities that result in coordinated cost-effective programs for spatial data development and distribution.

(c) The board shall coordinate completion and maintenance of shareable statewide framework data, applications of geographic information system technologies, spatial project methodologies, and methods of funding.

(d) (1) The board will develop and implement a program to further the process of land records modernization.

(2) (A) The board, using the technical support provided by the office, shall coordinate the development and maintenance of a statewide digital cadastre system.

(B) The digital cadastre manages and provides access to cadastral information. Digital cadastre does not represent legal property boundary descriptions, nor is it suitable for boundary determination of the individual parcels included in the cadastre.

(C) The board, using the technical support provided by the office, shall coordinate the development and maintenance of a statewide road centerline database.

(D) The board, using the technical support provided by the office, shall coordinate the development and maintenance of a statewide digital orthophotography database with a priority to be taken in leaf-off conditions.

(e) The duties of the board shall include, but not be restricted to:

(1) Identifying issues, problems, and solutions in implementing an overall Arkansas land and geographic resources program;

(2) Identifying and clarifying the roles of participants;

(3) Developing an overall coordinating schedule for framework data projects;

(4) Recommending methods of financing;

(5) Developing recommended priorities for the distribution of funds;

(6) Developing procedures for the inventory, storage, and distribution of spatial information;

(7) Implementing an ongoing information and education program to promote understanding and productive use of spatial and land information systems by public and private entities and individuals; and

(8) Encouraging and coordinating collaborative spatial project efforts and rewarding participants of collaborative efforts that result in economies of scale or demonstrable cost savings.

(f) (1) The board, through the office, shall define technical specifications and standards to use in the collection, distribution, and reporting of spatial information as required by the State of Arkansas Enterprise Architecture.

(2) (A) The board shall require metadata to be prepared and attached to all publicly funded mapping and geographic information systems databases.

(B) The metadata shall follow the Federal Geographic Data Committee content for the geospatial metadata standard.

(g) The board will serve as a point of contact for existing or proposed federal programs that impact the creation of spatial data or the Arkansas Spatial Data Infrastructure, or both.

(h) The board, through the office, shall review the strategic plans for digital mapping and land records modernization and make recommendations for the distribution of public funds for land records modernization, enhancement, and implementation.

(i) The office will serve as a statewide source of mapping and geographic information technology and will coordinate with federal agencies on state components of the National Spatial Data Infrastructure.

(j) (1) The office may utilize existing repositories as appropriate in order to maintain the Arkansas Spatial Data Infrastructure.

(2) (A) Agreements will be interagency service agreements and are exempt from the provisions of the Arkansas Procurement Law, § 19-11-201 et seq., and regulations.

(B) Further, these agreements will not be considered professional services or consulting service contracts.

(k) The office shall submit an annual maintenance plan and budget for geographic information systems and geodata services relating to the Arkansas Spatial Data Infrastructure to the board.

(l) As directed by the board, the office will coordinate framework data development and maintenance, provide technical processing of data sets, evaluate adherence to state-approved mapping standards, and work with spatial data stakeholders on statewide projects.

(m) (1) (A) The board may administer a statewide parcel mapping grant program at the direction of the office.

(B) The office shall develop and implement a program to provide funding support to counties to assist in the completion of statewide parcel mapping.

(2) (A) The program shall be supported by funds and appropriations provided by the General Assembly and the counties.

(B) Counties in the state are eligible to apply for a grant under the program to:

(i) Initiate parcel map automation;

(ii) Accelerate the completion of parcel map automation; or

(iii) Support parcel map improvements.

(C) Grants under the program shall be funded as follows:

(i) State funding equaling up to sixty percent (60%) of the cost of the approved projects; and

(ii) The balance of the cost from required matching funds from the county.

(D) At least forty percent (40%) of the cost of any parcel mapping project shall come from the counties participating in a project awarded under the program.

(E) (i) The matching funds may be provided by counties, affected school districts, and affected cities.

(ii) The matching funds shall be deposited by the office into the Geographic Information Systems Fund.

(3) The office may promulgate rules necessary to administer the program.






Subchapter 6 - -- Earthquake Activity

§ 15-21-601 - Legislative intent.

It is found and determined by the General Assembly that:

(1) Earthquake activity in Arkansas has never been closely monitored by a local network of seismic stations and that the realistic assessment of seismic hazards in this state can only be accomplished by long-term local monitoring of earthquake activity in this state;

(2) Although the monitoring systems operated by St. Louis University and the Center for Earthquake Research and Information at the University of Memphis have provided a great deal of information for risk assessment in the New Madrid seismic zone, the need for monitoring within Arkansas has become apparent;

(3) It would be most beneficial to the residents of this state for a collaborative program to be established between St. Louis University, the University of Memphis, and the Arkansas Center for Earthquake Education and Technology Transfer at the University of Arkansas at Little Rock in order to coordinate efforts and prevent duplication;

(4) The Arkansas Center for Earthquake Education and Technology Transfer is ideally located to handle the logistics of installing and maintaining a network of seismic monitoring stations within this state and is committed to offering the necessary personnel and facilities to efficiently handle the undertaking; and

(5) The focus will be on establishing long-term, continuous monitoring of earthquake activity in Arkansas in order to provide reliable data for a realistic seismic hazard assessment, and it is the intent of this subchapter to accomplish that purpose.



§ 15-21-602 - Arkansas Seismological Observatory.

(a) The University of Arkansas at Little Rock is directed to establish the Arkansas Seismological Observatory as a part of the Arkansas Center for Earthquake Education and Technology Transfer.

(b) The observatory shall:

(1) Monitor earthquake activity throughout the state;

(2) Assist in emergency planning and in providing early warning;

(3) Provide public education regarding earthquake hazards;

(4) Provide information useful for earthquake hazard mitigation;

(5) Provide the scientific community with relevant data;

(6) Provide real-time, immediate data regarding seismic activity to government agencies such as the Arkansas Department of Emergency Management, the Arkansas Geological Survey, and critical facilities that operate in the region such as Arkansas Nuclear One, the National Center for Toxicological Research, and the Army Nerve Gas Facility; and

(7) Establish a collaborative relationship with St. Louis University and the University of Memphis in order to coordinate efforts and prevent duplication of effort.



§ 15-21-603 - Seismic network for monitoring earthquake activity.

The seismic network operated by the Arkansas Seismological Observatory should initially consist of at least ten (10) stations installed at remote locations with the central recording station located on the campus of the University of Arkansas at Little Rock. The complete monitoring network should be established over a five-year period to allow for technological upgrades so that state-of-the-art seismological equipment will be utilized appropriately throughout the network.









Chapter 22 - Water Resources

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Allocation and Use Generally

§ 15-22-201 - Declaration of policy.

(a) It is in the best interest of the people of the State of Arkansas to have a water policy that recognizes the vital importance of water to the prosperity and health of both people and their natural surroundings.

(b) Preserving water of a sufficient quality and quantity will allow Arkansas to be known both as a natural state and a land of opportunity where agriculture, industry, tourism, and recreation will remain strong for future generations.

(c) It is declared to be the policy of the State of Arkansas to encourage best management practices and reliable data to provide scientific methods for managing and conserving water for future use in recognition of the facts that:

(1) Arkansas has annual rainfall providing surplus surface water for the use of persons in this state, while continuing to provide water for wildlife habitat, recreation, industry, agriculture, and commerce;

(2) In many instances much of this surplus water is now underutilized;

(3) The groundwater supplies of the state are being used at a rate that will result in valuable water aquifers being destroyed, harming both the general public and the private property rights of those owning property in this state; and

(4) Surface water and ground water supplies must be managed together for maximum effect.

(d) It is declared to be the purpose of this subchapter to permit and regulate the construction of facilities to use surplus surface water in order to, without limitation:

(1) Protect critical groundwater supplies that are a significant source of the drinking water supply for thousands of people in Arkansas;

(2) Protect the rights of all persons equitably and reasonably interested in the use and disposition of water;

(3) Maintain healthy in-stream flows for all streams and rivers;

(4) Prevent harmful overflows and flooding; and

(5) Conserve the natural resources of the State of Arkansas.



§ 15-22-202 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Resources Commission;

(2) "Conservation district" means conservation districts created under the Conservation Districts Law, § 14-125-101 et seq.;

(3) "Diffused surface water" means water occurring naturally on the surface of the ground other than in natural channels, lakes, or ponds;

(4) "District" means a conservation district or regional water district;

(5) "Domestic use" means the use of water for ordinary household purposes, including human consumption, washing, watering of domestic livestock, poultry, and animals, and watering of home gardens for consumption by the household;

(6) "Minimum streamflow" means the quantity of water required to meet the largest of the following instream flow needs as determined on a case-by-case basis:

(A) Interstate compacts;

(B) Navigation;

(C) Fish and wildlife;

(D) Water quality; and

(E) Aquifer recharge;

(7) "Ordinary high watermark" means the line delimiting the bed of a stream from its bank, that line at which the presence of water is continued for such length of time as to mark upon the soil and vegetation a distinct character;

(8) "Person" means any natural person, partnership, firm, association, cooperative, municipality, county, public or private corporation, and any state or local governmental agency;

(9) "Regional water district" means a regional water distribution district created under The Regional Water Distribution District Act, § 14-116-101 et seq.; and

(10) "Stream" means a stream of water and its channel, including springs, lakes, or marshes in which the stream originates or through which it flows, where the stream flows in a reasonably definite channel, excluding a depression, swale, or gully, through which diffused water flows.



§ 15-22-203 - Cumulative effect.

(a) The provisions of this subchapter shall be cumulative of all existing statutes of this state with respect to matters governed by this subchapter and shall not be construed to repeal any statute or provision thereof.

(b) However, the construction and maintenance of a dam in accordance with the provisions of this subchapter shall be lawful, and no work for the construction of a dam on any stream shall be done without a permit from the Arkansas Natural Resources Commission issued in accordance with the provisions of this subchapter.



§ 15-22-204 - Penalties -- Enforcement.

(a) (1) Any person who violates any provision of this subchapter shall be guilty of a misdemeanor and subject to imprisonment not to exceed six (6) months or a fine not to exceed ten thousand dollars ($10,000), or both.

(2) For a continuing offense, each day during which the offense is committed shall be considered a separate violation.

(b) The Arkansas Natural Resources Commission shall enforce its regulations and orders by any or all of the following means:

(1) Revocation of any permit or suspension from any program administered by the commission;

(2) Suit for injunction or for damages, or both; and

(3) Civil penalties not to exceed ten thousand dollars ($10,000).

(c) All penalties received shall go to the Arkansas Water Development Fund.



§ 15-22-205 - Powers of commission regarding waters.

(a) The Arkansas Natural Resources Commission shall have the power to:

(1) Issue permits for the construction of dams to impound water;

(2) Issue certificates of registration of water diverted from streams; and

(3) Make allocations among persons taking water from streams during periods of shortage, to the extent and in the manner provided by law.

(b) To that end, the commission shall conduct hearings and promulgate rules, regulations, and orders under the procedure prescribed in this subchapter.



§ 15-22-206 - Procedure for making rules, regulations, and orders -- Meetings.

(a) (1) (A) No rule, regulation, or order, including a change, renewal, or extension thereof, shall be made by the Arkansas Natural Resources Commission except after reasonable notice and public hearing with respect thereto.

(B) If matters to be considered at a meeting are of general application throughout the state, the meeting shall be held in Little Rock, and notice with respect thereto shall be published in a newspaper of general circulation throughout the state.

(C) If the purpose of the meeting relates only to waters within one (1) county, that meeting shall be held in the county involved, and notice of the meeting shall be published in a newspaper of general circulation in that county.

(D) If the purpose of the meeting is with respect to waters in more than one (1) county, the meeting shall be held in one (1) of those counties, and notice shall be published in one (1) or more newspapers which together have general circulation in all of the counties involved.

(2) The notice, with respect to any meeting, shall state the time and place at which the meeting will be held and the matters to be considered by the commission at that meeting.

(b) (1) If the commission elects to give notice to any person by personal service, the service shall be made by the sheriff of the county in which the meeting is to be held, by one (1) of his or her deputies, or by any agent of the commission.

(2) Proof of service shall be by the affidavit of the person making personal service.

(c) (1) Each rule, regulation, and order made by the commission shall be in writing and shall be entered in full in a book to be kept by the commission for such a purpose. The book shall be a public record and be open to inspection at all times during reasonable office hours.

(2) A copy of any such rule, regulation, or order, certified by a member of the commission or the Executive Director of the Arkansas Natural Resources Commission, shall be received in evidence in all courts of this state with the same effect as the original.



§ 15-22-207 - Administration of oath to witnesses.

Any member of the Arkansas Natural Resources Commission or the Executive Director of the Arkansas Natural Resources Commission or attorney shall have power to administer an oath to any witness in any hearing, investigation, or proceeding under the provisions of this subchapter.



§ 15-22-208 - Subpoenas -- Refusal to testify.

(a) The Arkansas Natural Resources Commission or any member thereof is empowered to issue a subpoena for any witness to require his or her attendance and the giving of testimony before the commission and to require the production of books, papers, and records in any proceeding before the commission which may be material to questions lawfully before the commission.

(b) The subpoena shall be served by:

(1) The sheriff of the county in which the person subpoenaed resides;

(2) The sheriff's deputy; or

(3) Any other officerauthorized by law to serve process in this state.

(c) If any person fails or refuses to comply with a subpoena issued by the commission or any member thereof or refuses to testify or answer to any matter regarding which he or she may be lawfully interrogated, the circuit court of the county in which the person is domiciled, on application of the commission, may:

(1) In term time or vacation, issue an attachment for the person;

(2) Compel him or her to:

(A) Comply with the subpoena;

(B) Appear before the commission;

(C) Produce the documents;

(D) Give his or her testimony upon such matters as may be lawfully required; and

(3) Punish for contempt any person who fails to obey any such order, as in a case of disobedience of a like subpoena issued by or from that court or for refusal to testify therein.

(d) With respect to any such person who is not domiciled in Arkansas, the circuit court of the county in which the hearing involved is being held or is to be held shall have jurisdiction.



§ 15-22-209 - Appellate review.

Any person affected by any rule, regulation, or order made by the Arkansas Natural Resources Commission or action taken may obtain review of such an action pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 15-22-210 - Permits required for dam construction -- Conditions for issuance.

No person shall have the right to construct or own a dam to impound water for any purpose unless and until he or she obtains a permit from the Arkansas Natural Resources Commission to construct or own that dam on the following conditions:

(1) Any permit granted shall be on the condition that the dam constructed under it shall be:

(A) So constructed and operated that:

(i) There will be impounded only surplus surface waters thereby; and

(ii) There shall be discharged each day from the water impounded by it a quantity of water as may be fixed by the commission as that necessary to preserve, from time to time, below the dam, the flow of any stream involved at a rate designed to protect the rights of any lower riparian owner and the fish and wildlife dependent thereon; and

(B) Constructed in such manner and maintained in such condition as to:

(i) Preserve the life of the dam and reservoir for the period of time for which the permit is issued; and

(ii) Adequately protect the lives and property of those persons downstream from the site of the dam;

(2) (A) Any representative of the commission shall have the right, at any time, to enter upon the land upon which the dam is built or is to be built to inspect work of construction thereof and the maintenance and operation of the dam after construction.

(B) If the commission determines that the dam is unsafe, it shall request in writing that the owner of the dam perform such repair as the commission deems necessary to assure the safety of the dam.

(C) If the owner fails to perform adequate repair within a reasonable period of time, as determined by the commission, the commission shall cause the dam to be repaired or breached or cause any other necessary action to be taken, and the cost incurred by the commission in performing such a repair shall be a lien against the property whereupon the dam is located.

(D) The commission shall perfect the lien by filing a notice of the lien with the circuit clerk of the county wherein the dam is located.

(E) The notice shall constitute a lien as of the date of the expenditure of the moneys by the commission.

(F) The lien shall have priority second only to the lien of real estate taxes imposed upon the dam.

(G) Further, no action shall be brought against the state or the commission or its agents or employees for the recovery of damages caused by the partial or total failure of any dam or reservoir or through the operation of any dam or reservoir upon the grounds that the defendant is liable by virtue of any of the following:

(i) The approval of the dam or reservoir or approval of flood-handling plans during construction;

(ii) The issuance or enforcement of orders relative to maintenance and operation of the dam or reservoir;

(iii) Control and regulation of the dam or reservoir; or

(iv) Measures taken to protect against failure during an emergency;

(3) (A) Each permit, with reasonable definiteness, shall describe the location of the dam and the land necessary for impounding water by means thereof.

(B) No dam shall be constructed or operated so as to impound water on any land other than on land which the applicant for the construction thereof owns or has the right to occupy during the period for which the permit is issued.

(C) Any person who constructs and maintains a dam under the provisions of this subchapter shall have the right to occupy land in the bed of any stream, which land is owned by the state, and is required to impound the water impounded by the dam;

(4) (A) The permit shall be for a period fixed by the commission not less than that found by the commission to be necessary to permit amortization of reasonable indebtedness, if any, incurred in connection with the construction of the dam, but in no event in excess of fifty (50) years.

(B) Any such permit, for good cause shown, may be extended by the commission by order entered not more than five (5) years prior to the expiration of that permit, the extension of the permit to be for an additional period to be fixed by the commission. The additional period shall in no event extend longer than fifty (50) years; and

(5) (A) Within six (6) months after title to any dam for which a permit is issued under the provisions of this subchapter is purchased or inherited by, or otherwise becomes vested in any person not holding a permit to own and operate the dam, the transferee of the title shall so notify the commission, which shall immediately issue a new permit to the transferee.

(B) Otherwise, the permit issued hereunder shall terminate six (6) months following the transfer of title, during which time the transferee will not be deemed in violation of this subchapter.



§ 15-22-211 - Permits -- Application.

(a) The applicant for a dam construction permit shall file with the Arkansas Natural Resources Commission upon a form prescribed by the commission an application accompanied by plans and specifications for the construction and manner of operation and maintenance of the dam.

(b) The commission shall examine the plans and specifications of the dam and conduct other necessary investigations for the granting or denial of the permit, including inspection of the site of the proposed construction.

(c) The application for a dam construction permit shall be accompanied by the dam permit application review fee as specified in § 15-22-219.



§ 15-22-212 - Permits -- Notice of application -- Hearing.

(a) (1) Upon receipt of the application and before granting or denying the permit, the Arkansas Natural Resources Commission shall cause notice of the filing thereof to be published for two (2) weeks in a newspaper published and having a general circulation in each county wherein the dam and area necessary for the impounding of water by means thereof is located.

(2) The notice, with reasonable definiteness, shall describe the size and location of the proposed dam and reservoir and shall call upon all interested persons having questions or objections pertaining thereto and desiring public hearing thereon to make their questions or objections known within twenty (20) days after publication of the notice to the commission in writing, including their names and post office addresses.

(b) (1) Upon the expiration of twenty (20) days after the notice provided in subsection (a) of this section, the commission shall grant the permit.

(2) However, should a hearing be requested as provided in subsection (a) of this section or desired by the commission, the commission shall schedule a public hearing and, by certified mail, return receipt requested, shall notify the applicant and all interested persons of the date, time, and place thereof, after which it shall either grant or, for good cause shown, deny the permit.



§ 15-22-213 - Permits -- Modification or cancellation.

Any permit or an extension thereof issued by the Arkansas Natural Resources Commission may be modified or cancelled by order of the commission after notice and hearing upon the failure of the person holding the permit to maintain the dam adequately or to comply substantially with any condition of the permit with respect to its operation.



§ 15-22-214 - Exemptions.

(a) No permit shall be required for any dam which impounds less than fifty (50) acre-feet of water or is of a height less than twenty-five feet (25').

(b) No permit shall be required for any dam the height of which is at or below the ordinary high water mark on the stream.

(c) A permit shall be required of a dam exempted from a permit under subsection (a) or (b) of this section if, upon petition by persons affected and after notice and hearing, the Arkansas Natural Resources Commission determines that the proposed dam would pose a significant threat to life or property.



§ 15-22-215 - Certificates of registration -- Water diversion -- Exceptions.

(a) Any person diverting water from any stream, lake, or pond, except those natural lakes or ponds in the exclusive ownership of one (1) person, shall register the diversion with the Arkansas Natural Resources Commission or his or her local conservation district.

(b) Each registration shall set forth:

(1) The name and post office address of the registrant;

(2) The source of water supply and location of the point of diversion, the manner of diversion, whether a dam is utilized, and the size and location of any such dam;

(3) The purpose for the water diversion;

(4) The estimated quantity of water diverted for direct use and the quantity of water stored away from the point of diversion for use when needed;

(5) The location of the land on which the water is used, and, if for irrigation, the area and legal description of the lands irrigated, which may be depicted by the use of appropriate maps, and the kinds of crops cultivated under irrigation during the year;

(6) The times during the water year that the water was diverted; and

(7) Any other reasonable information requested by the commission in the performance of its duties under the laws of the State of Arkansas.

(c) (1) The registration shall be based upon a water year, the twelve-month period beginning October 1 and ending the next September 30.

(2) Registrations shall be submitted annually no later than March 1 for the prior water year.

(d) After the initial registration, persons whose water use remains unchanged from the prior year need only report no change in water use.

(e) Upon receipt of the registration by the commission, it shall be the duty of the commission to furnish to the registrant a certificate of registration containing all the information as set forth by the registrant.

(f) (1) In any proceeding before any court or the commission for the adjudication of rights to divert water from any stream, lake, or pond, no party shall be granted any allocation of water above that required for domestic use unless he or she has complied with the provisions of this section.

(2) However, this section shall not operate to allow a nonriparian use of water to supersede, subordinate, or otherwise take priority or precedence over a riparian right to divert water from a stream, lake, or pond.

(g) (1) Any person who fails to register a diversion as required by subsections (a) and (b) of this section shall be subject to a late reporting fee of not more than five hundred dollars ($500) for each year he or she fails to register.

(2) At the direction of the commission, the Attorney General or the commission's counsel shall bring suit on the relation of the State of Arkansas for the collection of the fee.

(3) All fees received shall go to the Arkansas Water Development Fund.



§ 15-22-216 - Right to take impounded water.

(a) Any person constructing a dam under permit issued under the provisions of this subchapter shall have the exclusive right to take water from the reservoir created by that dam so long as the dam is maintained and operated under permit from the Arkansas Natural Resources Commission, subject to his or her obligation to discharge water from the dam as provided in the permit, and shall have the right to exclude all persons from the water impounded by that dam.

(b) (1) However, if the dam causes water to be impounded unlawfully on land which the person maintaining the dam does not own or have the right to occupy, the owner of the land so unlawfully occupied shall have the right to take water from the impoundment at a point on his or her land, so long as the water is unlawfully impounded on his or her land.

(2) (A) The owner of land so unlawfully occupied by impounded waters, in addition to the right to use the water as provided in subdivision (b)(1) of this section, may have the right to recover in an action at law all damages resulting from the unlawful trespass.

(B) The cause of action shall not accrue until the land shall be actually unlawfully occupied by water thus impounded.



§ 15-22-217 - Allocation during shortages.

(a) Whenever a shortage of water in any stream or part thereof exists to the extent that there is not sufficient water in the stream to meet the requirements of all water needs, on its own initiative or on the petition of any person affected by the shortage of water and after notice and hearing, the Arkansas Natural Resources Commission may allocate the available water from the stream among the uses of water affected by the shortage of water in a manner that each of the needs affected by the shortage of water may obtain an equitable portion of the available water.

(b) In allocating water in such a case, the commission may consider the use that each person involved is to make of the water allocated to that person.

(c) In making such allocations of water, reasonable preferences shall be given to different uses, in the following order of preference:

(1) Sustaining life;

(2) Maintaining health; and

(3) Increasing wealth.

(d) Water needs shall include domestic and municipal water supply needs, agricultural and industrial water needs, and navigational, recreational, fish and wildlife, and other ecological needs.

(e) The following priorities shall be reserved prior to allocation:

(1) Domestic and municipal domestic;

(2) Minimum streamflow; and

(3) Federal water rights.



§ 15-22-218 - Right to acquire title and use water stored in a governmental reservoir.

(a) Any person shall have, to the full extent that the State of Arkansas can grant that right, the right to acquire absolute title to and use for any purpose water allocated for local use and stored in any reservoir created by the construction of a multipurpose dam by the United States Army Corps of Engineers for the United States Government or any agency thereof.

(b) The right shall vest in the person upon his or her compliance with the following conditions:

(1) Upon filing with the Arkansas Natural Resources Commission a notice of intent to negotiate and contract with the United States Government for the withdrawal of water from the reservoir; and

(2) Upon the person executing a contract with the United States Government or any agency thereof for the withdrawal of water from the reservoir and filing the contract with the commission.

(c) (1) The notice of intent shall set forth in detail the name of the person who is filing the notice and the place of the reservoir.

(2) The act of filing the notice of intent shall empower the person to negotiate and contract with the United States Government or any agency thereof for the water.

(d) Any person who has acquired title to and use of water stored in a United States Government reservoir shall:

(1) File with the commission a certified copy of the contract made with the United States Government for the withdrawal of water; and

(2) Annually thereafter file with the commission a detailed report of the amount of water withdrawn and for what purpose the water is used.



§ 15-22-219 - Fees.

(a) (1) Any person applying for a permit and having plans and specifications examined under § 15-22-211, in consideration therefor, shall pay to the Arkansas Natural Resources Commission an initial dam permit application review fee equal to one percent (1%) of the estimated cost of construction for the dam, which in any case shall not be less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(2) The dam permit application review fee shall be assessed as an initial fee upon application for the dam permit or upon a major modification of a dam requiring the issuance of a revised permit.

(b) (1) Any person obtaining a permit under the provisions of § 15-22-210, in consideration therefor, shall pay to the commission a fee equal to twelve cents (12cent(s)) per acre-foot of water which the dam involved is designed to impound, but not less than twenty-five dollars ($25.00) nor more than ten thousand dollars ($10,000).

(2) The permit shall provide that the same fee shall be paid by that person to the commission each year thereafter during which the dam is maintained, on or before the anniversary date of the issuance of the permit.

(c) The fees in subsections (a) and (b) of this section shall be deposited by the commission in the Arkansas Water Development Fund to be used by the commission as provided by law and shall not be paid into the State Treasury.



§ 15-22-220 - Continued water use study.

The Arkansas Natural Resources Commission shall gather and compile, from time to time, information as to the use of surface water in this state and the needs of the citizens of this state for surface water, that the information may be available to officials of this state and to its citizens.



§ 15-22-221 - Delegation of allocation authority.

(a) The Arkansas Natural Resources Commission may delegate the power to allocate water during times of shortage, as provided in this subchapter, to conservation districts and regional water districts.

(b) (1) A district to which the commission has delegated its authority to allocate water during shortages shall have all powers under this subchapter and shall be governed by the procedures set out in this subchapter.

(2) The commission shall provide technical assistance and shall establish guidelines which shall be followed by districts to which the commission has delegated powers.

(c) (1) The commission shall have all the necessary power to effectuate this delegation, including, but not limited to, the power to determine disputes between, approve or disapprove regulations of, and hear appeals from decisions of districts to which the commission has delegated powers.

(2) The commission may reserve any or all power in itself and may withdraw its delegation of power at any time.



§ 15-22-222 - Minimum stream flows.

(a) The Arkansas Natural Resources Commission shall establish and enforce minimum stream flows for the protection of instream water needs.

(b) (1) Prior to the establishment of minimum stream flows, the Arkansas Natural Resources Commission shall notify by certified mail, return receipt requested, the Arkansas State Game and Fish Commission, the Arkansas Department of Environmental Quality, and any other interested state boards and commissions.

(2) Within thirty (30) days of receipt of notice, the Arkansas State Game and Fish Commission and the Arkansas Department of Environmental Quality shall file written comments with the Arkansas Natural Resources Commission.

(c) In establishing minimum stream flows, the Arkansas Natural Resources Commission shall follow the procedure for rulemaking, including publishing notice and the conducting of a public hearing.

(d) Nothing in this section shall be construed to override any other duties or powers of the Arkansas Natural Resources Commission.



§ 15-22-223 - Protection of service areas.

(a) It is unlawful for a person to provide water or wastewater services to an area where such services are being provided by the current provider that has pledged or utilizes revenue derived from services within the area to repay financial assistance provided by the Arkansas Natural Resources Commission, unless approval for such activity has been given by the commission and the new provider has received approval under the Arkansas Water Plan established in § 15-22-503, if applicable.

(b) (1) As a condition of its approval, the commission may require the payment of an equitable portion of the outstanding financial assistance provided.

(2) (A) Any payment made shall reduce the outstanding balance of the financial assistance provided by the commission to the current provider.

(B) To determine the amount of payment, the commission shall base its approval on the following factors:

(i) The impact of the transfer of the area on the current provider's existing indebtedness and its ability to repay the debt;

(ii) The value, including depreciation, of the current provider's facilities in the area to be transferred;

(iii) The amount of any expenditures by the current provider for planning, design, or construction of service facilities outside the area, including without limitation treatment, transmission, and storage facilities, that are directly and reasonably allocable to the area to be transferred;

(iv) Any demonstrated impairment of service or increase in cost, including without limitation operation and maintenance, to consumers of the current provider remaining after the transfer of the area;

(v) The impact of future lost revenues from the current provider's existing consumers in the area to be transferred, but only until the indebtedness is retired;

(vi) Necessary and reasonable legal expenses and professional fees; and

(vii) Other relevant factors as determined by the commission.

(3) Upon enactment of this section, financial assistance provided by the commission for potable water or wastewater projects shall be provided only to:

(A) The state, counties, cities, towns, or their agencies or instrumentalities; and

(B) Nonprofit corporations existing on August 1, 1997.

(c) The commission or other parties may institute a civil action in the circuit court of the county where the unlawful activities have or will likely occur to:

(1) Restrain such activities;

(2) Compel compliance with the provisions of this section; and

(3) Recover all costs and expenses incurred as a result of violations of this section.

(d) Nothing in this subchapter limits the applicable federal law.

(e) (1) The state may require that if a borrower of water loans or wastewater loans is able to refinance the amount of the indebtedness to any government lender then outstanding, in whole or in part, by obtaining a loan for the same purpose from a responsible cooperative or private source at a reasonable rate and under reasonable terms for similar loans, then the borrower shall:

(A) Apply for and accept the loan in sufficient amount to repay the government lender; and

(B) Take all actions required in connection with the loan.

(2) Subdivision (e)(1) of this section shall also apply if a borrower seeks financing from the state for any water project or wastewater project that is not currently funded by a government lender.



§ 15-22-224 - Appointment of receiver.

(a) As used in this section:

(1) "Adequate financial operation" means operation of a public water system or public sewer system in such a manner that the system has and will have the ability to provide sufficient funds for viable current and future operations, including without limitation:

(A) Operating costs;

(B) Debt repayment;

(C) Replacement costs; and

(D) Depreciation costs;

(2) "Adequate managerial operation" means operation of a public water system or public sewer system by persons having sufficient leadership, knowledge, skills, and abilities to manage the system for current and long-term viable operations of the system, including without limitation:

(A) A functioning governing body; and

(B) Adequate employee staffing;

(3) "Adequate technical operation" means operation of a public water system or public sewer system with sufficient facilities, equipment, and personnel for current and long-term viable operations of the system, including without limitation:

(A) Employment of licensed operators;

(B) Timely repair or replacement of equipment; and

(C) Planning for long-term system continuation;

(4) "Public sewer system" means a sewer collection or treatment system subject to regulation under the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq., as existing on January 1, 2011, or the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., which is owned by a municipal corporation, a governmental corporation, or a nonprofit corporation, including without limitation:

(A) A municipality;

(B) A public facilities board;

(C) A public water authority;

(D) A water association;

(E) A regional water distribution district;

(F) A rural development authority;

(G) A sanitation authority;

(H) An improvement district; or

(I) A regional wastewater treatment district; and

(5) "Public water system" means a water system subject to regulation under the Safe Drinking Water Act, 42 U.S.C. 300f, as existing on January 1, 2011, which is owned by a municipal corporation, a governmental corporation, or a nonprofit corporation, including without limitation:

(A) A municipality;

(B) A public facilities board;

(C) A public water authority;

(D) A water association;

(E) A regional water distribution district;

(F) A rural development authority;

(G) A sanitation authority;

(H) An improvement district;

(I) A regional wastewater treatment district; or

(J) A consolidated waterworks.

(b) (1) Except as provided in subsection (g) of this section, a court having jurisdiction in any proper action, upon application of the Arkansas Natural Resources Commission or its successor or successors, may appoint a receiver to take charge of the public water system or public sewer system if a public water system or public sewer system for a period of not less than six (6) months:

(A) Has failed to provide for the adequate financial operation of the system, provide for the adequate managerial operation of the system, or provide for the adequate technical operation of the system; or

(B) Has failed to comply with:

(i) Rules of the Department of Health or its successor or successors concerning drinking water standards and public water systems; or

(ii) The Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., or rules promulgated in support of that act by the Arkansas Pollution Control and Ecology Commission or any successor or successors and enforced by the Arkansas Department of Environmental Quality or any successor or successors.

(2) The receiver may:

(A) Administer the public water system or public sewer system;

(B) Make improvements to the public water system or public sewer system;

(C) Operate and maintain the public water system or public sewer system;

(D) Charge and collect rates and fees for the public water system or public sewer system sufficient to provide for the payment of:

(i) Any costs of receivership;

(ii) Debt service on any indebtedness secured by revenues of the public water system or public sewer system; and

(iii) Operation and maintenance expenses and costs of improvements to the public water system or public sewer system; and

(E) Apply the income and revenues of the public water system or public sewer system in conformity with Arkansas law.

(c) Notwithstanding any Arkansas law to the contrary, the Arkansas Natural Resources Commission may be appointed as receiver under this section.

(d) (1) (A) Before entering upon his or her duties, the receiver shall be sworn to perform them faithfully.

(B) With one (1) or more sureties approved by the court, the receiver shall execute a bond to the person and in such sum as the court shall direct, to the effect that he or she will:

(i) Faithfully discharge the duties of receiver in the action; and

(ii) Obey the orders of the court.

(2) Subdivision (d)(1) of this section does not apply if the Arkansas Natural Resources Commission is appointed as receiver under this section.

(e) The receiver may, under the control of the court:

(1) Bring and defend actions;

(2) Take and keep possession of the property of the public water system or public sewer system;

(3) Receive rents;

(4) Collect debts;

(5) Sell or otherwise dispose of all or part of the real or personal property of a public water system or public sewer system; and

(6) Take other actions concerning the public water system or public sewer system and its property as the court may authorize.

(f) Upon application by the Arkansas Natural Resources Commission to a court having jurisdiction and upon approval of the court, the receiver may sell, transfer, convey, or donate the public water system or public sewer system to, or merge the public water system or public sewer system with, another public water system or public sewer system.

(g) Upon certification by the Department of Health that the public water system's or public sewer system's operation represents an immediate public health threat or certification by the Arkansas Department of Environmental Quality that the public sewer system is being operated in a manner to allow the discharge of pollutants in quantities unacceptable under applicable permits or state water quality standards and posing an imminent threat to public health, a court having jurisdiction in any proper action may, upon application of the Arkansas Natural Resources Commission, immediately appoint a receiver to take charge of the public water system or public sewer system.






Subchapter 3 - -- Determination of Water Use Requirements

§ 15-22-301 - Duties of commission.

The Arkansas Natural Resources Commission shall:

(1) Inventory the surface water resources and underground water resources within this state;

(2) Determine the surface water requirements for fish and wildlife;

(3) Determine the surface water requirements for navigation;

(4) Establish minimum stream flows;

(5) Determine the water needs of public water supplies;

(6) Determine the water needs for industry;

(7) Determine the water needs for agriculture, taking into account the decreasing groundwater tables and the resulting future needs for surface water to augment groundwater supplies;

(8) Determine the water needs of all other users;

(9) Propose a definition of critical water areas and delineate areas which are now critical or which will be critical within the next thirty (30) years;

(10) Define the term "excess surface water" and determine the quantity of the excess surface water within the state and where it is located;

(11) Define the term "safe yield" of a stream, river, or river basin, and a groundwater aquifer;

(12) Report periodically to the House Committee on Agriculture, Forestry, and Economic Development and the Senate Committee on Agriculture, Forestry, and Economic Development;

(13) Declare and delineate surplus or excess surface water areas within the state based on a determination that surface water in a defined geographic area is in excess of the amount required for the foreseeable economic development needs of the defined geographic area;

(14) Develop guidelines for evaluation of any proposed interbasin transfers in order that the areas of origin would be protected from serious adverse effects during periods of low streamflow; and

(15) Develop guidelines for determining the amount of compensation, if any, to interested parties within the area of origin who incur damages as a result of a proposed transfer, including claims of individual water rights holders, adverse effects upon the political subdivisions involved, and adverse environmental effects.



§ 15-22-302 - Withdrawal of underground water -- Annual reports.

(a) All persons who withdraw underground water, except from individual household wells used exclusively for domestic use and except from wells having a maximum potential flow rate of less than fifty thousand (50,000) gallons per day, shall report to their local conservation district or the Arkansas Natural Resources Commission the following:

(1) If the water is used for agricultural irrigation:

(A) The number and size of wells;

(B) The crops and acreage irrigated; and

(C) The legal description of the lands irrigated, which may be depicted by the use of appropriate maps;

(2) If the water is used for other than agricultural irrigation:

(A) The number and size of wells;

(B) The name of the water user and the location of the use; and

(C) The use of the water and the quantity used; and

(3) Any other reasonable information requested by the commission in the performance of its duties under the laws of the State of Arkansas.

(b) (1) The reports shall be submitted annually no later than March 1, indicating the water usage for the prior water year.

(2) After the initial report, persons whose water use remains unchanged from the prior water year need only report no change in water use.

(3) A "water year" is a twelve-month period beginning October 1 and ending the next September 30.

(c) (1) Any person who fails to report a withdrawal of underground water as required by subsection (a) of this section shall be subject to a late registration fee of not more than five hundred dollars ($500) for each year he or she fails to register.

(2) At the direction of the commission, the Attorney General or the commission's counsel shall bring suit on the relation of the State of Arkansas for the collection of the fee.

(3) All fees received shall go to the Arkansas Water Development Fund.



§ 15-22-303 - Out-of-state transportation and use of water.

(a) The State of Arkansas has long recognized the importance of the conservation of the waters within this state and the necessity to maintain adequate water supplies to meet the state's present and future water requirements. The state also recognizes that under appropriate conditions, out-of-state transportation and use of its waters is not in conflict with the public welfare of its citizens or the conservation of its waters.

(b) Any person or entity desiring to withdraw water from any water source within this state and transport it for use outside the state shall so notify the Arkansas Natural Resources Commission. The commission shall research the request and recommend to the General Assembly at its next regular session whether the transfer would be in the public interest of the citizens of this state.

(c) In arriving at its conclusion, the commission shall consider, among other things, the following factors:

(1) The supply of water available in the State of Arkansas;

(2) The present and future water demands of water users in this state;

(3) Whether there are water shortages within the state;

(4) Whether the water that is the subject of the proposed transfer could feasibly be transported to alleviate water shortages within this state;

(5) The supply and sources of water available to the applicant in the state where the applicant intends to use the water; and

(6) The demands placed upon the applicant's supply in the state where the applicant intends to use the water.

(d) No water may be stored, withdrawn, or diverted for use outside the State of Arkansas unless approved by the General Assembly and by interstate compact under the provisions of § 15-20-207. However, this prohibition does not apply to marketers of bottled water.



§ 15-22-304 - Transfer of excess surface water to nonriparians.

(a) The Arkansas Natural Resources Commission may authorize the transportation of excess surface water to nonriparians of such surface water for their use.

(b) "Excess surface water" means twenty-five percent (25%) of that amount of water available on an average annual basis from any watershed above that amount, as determined by the commission, required to satisfy all of the following:

(1) Existing riparian rights as of June 28, 1985;

(2) The water needs of federal water projects existing on June 28, 1985;

(3) The firm yield of all reservoirs in existence on June 28, 1985;

(4) Maintenance of instream flows for fish and wildlife, water quality, aquifer recharge requirements, and navigation; and

(5) Future water needs of the basin of origin as projected in the state water plan developed pursuant to §§ 15-20-207 and 15-22-501 et seq.

(c) All applications for transfer of water to nonriparians shall be evaluated by the commission in terms of the reasonableness of the proposed nonriparian use, including, but not limited to:

(1) The availability at reasonable cost of alternative sources of water for the proposed use;

(2) The environmental impact of the proposed transfer; and

(3) The nature and extent of the impact of the transfer on other water uses.

(d) (1) As a condition of granting the transfer authority, the commission may require the applicants to contract for the transportation of a specific quantity of water, for a specific period, at a reasonable price to users within the immediate vicinity of the proposed route of transportation.

(2) The term "reasonable price" means only the cost of transportation of the water, not the water itself.

(e) For purposes of transfer of the excess surface water, as defined in subsection (b) of this section, in the White River Basin, the transfer amount shall not exceed on a monthly basis an amount which is fifty percent (50%) of the monthly average of each individual month of excess surface water.






Subchapter 4 - -- Abandoned or Unused Artesian Wells

§ 15-22-401 - Scope.

The provisions of this subchapter shall apply to artesian wells abandoned prior to passage and approval of this act.



§ 15-22-402 - Notice to judge of nearby abandoned or unused well by person with inadequate well.

When any real estate owner or tenant who depends or may depend upon an artesian well for his or her home water supply discovers that the artesian well water pressure has become inadequate to accommodate the existing plumbing facilities of his or her home and the owner or tenant knows or has reason to believe that there is an abandoned, unused artesian well within one (1) mile, by the most direct route, of the home, the homeowner or tenant shall notify the county judge of his or her county of the lowered water pressure and petition the county judge to take appropriate action as provided by this subchapter.



§ 15-22-403 - Notice to owners of land containing abandoned or unused well.

Any county judge receiving notice as provided by § 15-22-402 shall ascertain from the record of deeds the owner of the land on which is situated any abandoned artesian well, and the county judge shall notify the property owner by registered letter, with return receipt requested, of the complaint and shall apprise the owner of the provisions of this subchapter.



§ 15-22-404 - Sealing of well by judge upon failure of landowner.

Any owner of property on which an abandoned well, as defined by § 15-22-402, is situated who fails to seal the well within ten (10) days after receipt of notice as provided by § 15-22-403 shall suffer the penalty of having the well sealed by the county judge or county employees under the judge's supervision.



§ 15-22-405 - Filing of expense statement by judge.

Any county judge sealing or directing the sealing of any artesian well shall file an expense statement on behalf of the county in the amount of one hundred dollars ($100) with the county recorder of deeds.



§ 15-22-406 - Expense statements recorded as part of landowner's deed.

Any and all expense statements filed with the recorder of deeds shall be filed by him or her and recorded as a part of the deed of the land upon which a well as described in § 15-22-405 is situated.



§ 15-22-407 - Prohibition on recording deed before payment of expenses.

It shall be unlawful for any recorder of deeds to record a deed or allow the same to be done by any deputy without first demanding and procuring payment of all items of expense on record as provided in §§ 15-22-405 and 15-22-406.



§ 15-22-408 - Deposit of collected sums.

Any sums collected by the recorder of deeds as provided in § 15-22-407 shall be deposited by the recorder within ten (10) days with the county treasurer in the general revenue fund.






Subchapter 5 - -- Water Development Projects Generally

§ 15-22-501 - Definitions.

As used in this subchapter, "water development project" means the construction, acquisition, ownership, replacement, operation, and maintenance of facilities, including land, easements, and works of improvement, for the protection, conservation, preservation, development, utilization, and proper disposal of the state's water resources and related land resources in order to:

(1) Provide for the people of the state adequate supplies of quality water for municipal, industrial, agricultural, recreational, and domestic purposes, water for navigation, and access to the state's lakes and streams, parks, and other recreational sites along their shores;

(2) Reclaim, preserve, and protect the state's land resources and adequately protect the wealth of the state from disastrous floods; and

(3) Collect or treat sewage, including without limitation, wastewater treatment plants, intercepting sewers, outfall sewers, force mains, pumping stations, instrumentation and control systems, and other appurtenances necessary or useful for the collection, removal, reduction, treatment, purification, disposal, and handling of liquid and solid waste, sewage and industrial waste, and refuse.



§ 15-22-502 - Construction -- Surveys, reports, etc.

(a) Nothing in this subchapter shall be so construed as to impair or restrict the right of any municipality, drainage district, water district, county, or other political subdivision or agency of this state to cooperate with the United States or any department or agency thereof with respect to planning water development projects, nor to impair or prevent the consummation of any contract between local interests and agencies of the federal government respecting any existing or planned water development project as of August 7, 1969, by requiring any other or additional assurances, approvals, or contracting parties.

(b) (1) Nothing in this subchapter shall be construed to repeal, amend, alter, or affect any of the laws now governing levee or drainage districts or any of the powers, functions, and duties of the respective boards of any levee or drainage district in this state.

(2) However, each levee or drainage district shall file with the Arkansas Natural Resources Commission a copy of any preliminary survey or report for any water development project being undertaken by the levee or drainage district as provided in § 15-22-503 and may otherwise cooperate with the commission under the provisions of this subchapter.



§ 15-22-503 - Arkansas Water Plan.

(a) Under such rules and regulations as it may adopt, the Arkansas Natural Resources Commission is charged with the duty of preparing, developing, formulating, and engaging in a comprehensive program for the orderly development and management of the state's water and related land resources, to be referred to as the "Arkansas Water Plan".

(b) The commission shall be governed in its preparation of the plan by a regard for the public interest of the entire state. It shall direct its efforts to protect the water resources of the state, including boundary waters, against unwarranted encroachments by other states and the United States upon its sovereignty with respect thereto. Any attempt to transport or export any of such waters against the best interests of the State of Arkansas and its inhabitants shall be strongly opposed.

(c) The plan shall give due consideration to existing water rights of the state and its inhabitants and shall take into account modes and procedures for the equitable adjustment of individual water rights affected by the implementation of the plan. The plan shall be the state policy for the development of water and related land resources in this state and, from time to time, shall be altered, amended, or repealed to the extent necessary for the proper administration of the state's water resources.

(d) All state agencies, commissions, and political subdivisions shall take the plan into consideration in all matters pertaining to the discharge of their respective duties and responsibilities as they may affect the comprehensive plan, but nothing in the plan shall be construed as to impair any water right existing under the laws of this state.

(e) (1) No political subdivision or agency of the state shall spend any state funds on or engage in any water development project, excluding any project in which game protection funds or federal or state outdoor recreation assistance grant funds are to be spent, provided that such a project will not diminish the benefits of any existing water development project, until a preliminary survey and report therefor which sets forth the purpose of the project, the benefits to be expected, the general nature of the works of improvement, the geographic area to be served by the project, the necessity, feasibility, and the estimated cost thereof is filed with the commission and is approved by the commission to be in compliance with the plan.

(2) Upon approval of the report, no political subdivision or agency board or commission thereof filing the report or designated by the commission as having responsibility for constructing, operating, managing, and maintaining the improvement shall be dissolved, merged, abolished, or otherwise changed during the life of the water development project without prior approval of the commission.



§ 15-22-504 - Publication and availability of plan.

(a) In accordance with §§ 15-20-207, 15-22-204, and 15-22-501, the Arkansas Natural Resources Commission shall publish an "Arkansas Water Plan", which shall from time to time be revised, updated, and amended as new information, projects, and developments shall occur.

(b) The plan shall be made available to all interested state agencies, departments, commissions, and individuals in order to ensure that the provisions of this subchapter are complied with concerning water resource planning and development.



§ 15-22-505 - Powers and duties of commission generally.

In addition to such other powers, authorities, and duties as are provided to it by law, the Arkansas Natural Resources Commission shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this subchapter, including, but not limited to, the following powers and duties:

(1) To be responsible for the proper distribution and allocation of water stored in the ownership of the state as developed by the commission under the provisions of this subchapter;

(2) To approve a reasonable method of delivery and measurement of water sold from storage;

(3) To sell, assign, or lease water or water storage capacity at costs designed to return the investment to the state and to sufficiently discharge as they mature all obligations pertaining to the principal of and interest on any water development bonds issued by the commission;

(4) (A) To make and execute contracts for financial assistance to political subdivisions of the State of Arkansas which are engaged as local sponsors of any water development project which is an integral part of the Arkansas Water Plan.

(B) The financial assistance shall be funded by the Arkansas Water Development Fund established under § 15-22-507 and may consist of long-term loans designed to return the investment to the state, or the financial assistance may consist of the underwriting of local assurances for the payment of water development project costs;

(5) To acquire by lease, purchase, gift, devise, or otherwise water rights, water storage capacity, and the facilities of any water development project, including lands, rights-of-way, and easements;

(6) (A) To invest any cash funds of the fund by converting the funds into bonds of the United States or into certificates of deposit in banks or savings and loan associations qualifying for the deposit of public funds.

(B) However, if any condition shall arise whereof the investment of federal funds is restricted by the federal government, such federal funds may not be invested;

(7) (A) To adopt and enforce such rules and regulations as are necessary for the proper and efficient administration of this subchapter.

(B) However, all rules and regulations adopted by the commission are subject to judicial review in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.; and

(8) To institute a civil action in the Pulaski County Circuit Court or in the circuit court of the county where the water development project is located to restrain any political subdivision or agency of the state from spending any state funds from any source on or engaging in any water development project which has not been approved as in compliance with the plan, to compel compliance with the provisions of this subchapter, and to recover all costs and expenses of the commission and any inappropriately spent state funds.



§ 15-22-506 - Cooperation with state or federal agencies -- Project costs.

(a) The Arkansas Natural Resources Commission is authorized to engage in any water development project or any phase thereof in cooperation with any political subdivision or agency of the State of Arkansas, provided it is included in and made a part of the Arkansas Water Plan.

(b) Whenever any water development project of any federal agency is included in the plan, the commission shall so advise the appropriate federal agency and shall obtain from that agency an estimate of the entire amounts of nonfederal costs involved in the project.

(c) (1) Whenever it shall make a determination, based upon such estimates and its own study that the local nonfederal costs of the project may be amortized over the life of the project, the commission may give the appropriate federal agency constructing the project reasonable assurance, in writing, that the demands for the use of the project will be made within a period of time which will permit the paying out of the costs within the life of the project.

(2) Nothing in subdivision (c)(1) of this section shall be construed as to commit the state government either to pay or guarantee the payment of such costs, and a statement to that effect shall be contained in any such writing.

(3) Subdivision (c)(2) of this section shall not be so construed as to inhibit the right of the commission to pay any such costs as related to anticipated future demand or need whenever it shall have been provided with funds for that purpose.

(d) Whenever funds are appropriated for that purpose and to the extent that they are available, the commission may use such funds for the following water development project costs:

(1) Planning and engineering costs;

(2) Costs of acquisition of necessary lands, rights-of-way, and easements;

(3) Costs of necessary relocation of roads, highways, bridges, railroads, pipelines, power transmission lines, and other such properties;

(4) Construction costs;

(5) Project operation, maintenance, and replacement costs; and

(6) Payment of interest on the unpaid balance of any of the itemized costs in this subsection.



§ 15-22-507 - Arkansas Water Development Fund.

(a) The Arkansas Natural Resources Commission is authorized to establish, maintain, and administer the "Arkansas Water Development Fund", which shall be used for the payment of any water development project costs set out in § 15-22-506 and to discharge obligations pertaining to the principal of and interest on any water development bond issued by the commission.

(b) The fund may consist of the following:

(1) Cash funds, from whatever source received, on deposit by the commission in any one (1) or more banks qualifying for the deposit of public funds;

(2) Savings accounts in any one (1) or more banks qualifying for such deposits of public funds; and

(3) Bonds of the United States.



§ 15-22-511 - Exemption of commission property from mortgages and forced sales.

All property controlled and operated by the Arkansas Natural Resources Commission shall be exempt from forced sale. Nothing in this subchapter shall be construed to authorize the commission to mortgage or otherwise encumber any of the property, except that the revenues thereof may be pledged as provided in this subchapter.



§ 15-22-512 - Tax exemptions for commission property.

All of the property controlled and operated by the Arkansas Natural Resources Commission shall be exempt from taxation by the State of Arkansas or by any municipal corporation, county, or other political subdivision or taxing district of the state.



§ 15-22-513 - Use of appropriated funds.

(a) In addition to being available for use in the operation of the Arkansas Natural Resources Commission for current water development project costs and for such other and additional purposes as provided for by law, appropriated funds for the maintenance of the commission may be used in the discretion of the commission for meeting the debt service requirements of outstanding revenue bonds issued by the commission including the retirement thereof in advance of maturity by call or purchase on tender.

(b) However, no tax moneys appropriated for maintenance of the commission may be pledged, as distinguished from used, to meet the debt service requirements of any revenue bonds issued by the commission.



§ 15-22-514 - Disposition of fees, earnings, etc.

All fees, earnings, and other collections of the Arkansas Natural Resources Commission shall be converted by the commission to the Arkansas Water Development Fund to be used by the commission as provided by law and shall not be paid into the State Treasury.






Subchapter 6 - -- Arkansas Water Resources Development Act of 1981

§ 15-22-601 - Title.

This subchapter may be referred to and cited as the "Arkansas Water Resources Development Act of 1981".



§ 15-22-602 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Resources Commission;

(2) "Debt service" means principal, interest, redemption premiums, if any, and trustees' and paying agents' and like servicing fees;

(3) "Develop" means to construct, acquire by purchase or, as set forth in this subchapter, by eminent domain, install, or equip any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, real, personal, or mixed;

(4) "Person" means any individual, partnership, or corporation or any county, municipality, school district of the State of Arkansas, or agency thereof or any agency of the State of Arkansas;

(5) "Project" or "water resources project" means any lands, buildings, improvements, machinery, equipment, or other property, real, personal, or mixed or any combination thereof developed in pursuance of all or any of the purposes of this subchapter, including, without limitation, any reservoir;

(6) "Project costs" means all or any part of the costs of developing any project under this subchapter, costs incidental or appropriate thereto and costs incidental or appropriate to the financing thereof, including, without limitation, capitalized interest, appropriate reserves and fees and costs for engineering, legal, and other administrative and consultant services;

(7) "Reservoir" means any impoundment of water accomplished as a project under this subchapter; and

(8) "Water" means water created by precipitation or other forces of nature, including, without limitation, surface, spring, or other subsurface water which percolates to the surface of the earth, whether carried in a watercourse, carried in a man-made channel, or carried on the surface of the earth and not in any watercourse or channel or held in any reservoir, or other impoundment or standing body of water.



§ 15-22-603 - Construction.

(a) This subchapter shall be liberally construed to accomplish the purposes set forth. This subchapter shall constitute the sole authority necessary to accomplish the purposes of this subchapter, and to this end it shall not be necessary that the provisions of other laws pertaining to the development of public facilities and properties and the financing thereof be complied with.

(b) This subchapter shall be interpreted to supplement existing laws conferring rights and powers upon the Arkansas Natural Resources Commission, and the rights and powers set forth in this subchapter shall be regarded as alternative methods for the accomplishment of the purposes of this subchapter.



§ 15-22-604 - Powers of commission.

In addition to powers conferred under other laws, the Arkansas Natural Resources Commission shall have the power under this subchapter:

(1) To develop water resources projects;

(2) To acquire absolute title to and use for any purpose and at any place water stored in any reservoir or other impoundment;

(3) To acquire, collect, impound, store, transport, distribute, sell, furnish, and dispose of water to any person at any place;

(4) To construct, lease as lessee, and in any manner acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange, and mortgage all or any part of any project;

(5) To purify, treat, and process water;

(6) To assist persons in the preparation of their premises for the use of water furnished by the commission and to construct upon such premises project properties of any kind and character and, in connection therewith, to receive, acquire, endorse, pledge, hypothecate, and dispose of notes, bonds, and other evidences of indebtedness;

(7) To acquire, own, hold, use, exercise, sell, mortgage, pledge, hypothecate, and in any manner to dispose of franchises, rights, privileges, licenses, rights-of-way, and easements necessary, useful, or appropriate;

(8) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of any project or other properties, tangible or intangible, including, without limitation, franchises, rights, privileges, licenses, rights-of-way, and easements;

(9) To use the bed of any watercourse without adversely affecting existing riparian rights, any highway, or any right-of-way, easement, or other similar property rights or any tax-forfeited land owned or held by the State of Arkansas or by any political subdivision thereof;

(10) To have and exercise the right of eminent domain for the purpose of acquiring lands, whether by the fee title thereto or any easement, right-of-way, or other interest or estate therein, for reservoirs and other projects or portions thereof utilizing the procedure now provided for condemnation by railroads by §§ 18-15-1201 -- 18-15-1207;

(11) To accept gifts or grants of moneys, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other property, real, personal, or mixed;

(12) To make any and all contracts necessary or convenient for the exercise of the powers or implementation of the purposes set forth in this subchapter;

(13) To fix, regulate, and collect rates, fees, rents, or other charges for water or for the use of any properties or services furnished by the commission; and

(14) To take such other action as may be appropriate to accomplish the purposes of this subchapter.



§ 15-22-605 - Water resources development bonds -- Authority to issue.

The Arkansas Natural Resources Commission is authorized to issue bonds of the State of Arkansas, to be known as "State Water Resources Development General Obligation Bonds". For the purposes set forth in this subchapter, the total principal amount of the bonds shall not exceed one hundred million dollars ($100,000,000).



§ 15-22-606 - Bonds -- Principal amount.

The total principal amount of bonds to be issued during any fiscal biennium shall not exceed fifteen million dollars ($15,000,000), unless the General Assembly by law shall have authorized a greater principal amount of bonds to be issued during a fiscal biennium.



§ 15-22-607 - Bonds -- Approval of Governor.

(a) Before any bonds may be issued during any fiscal biennium, the Arkansas Natural Resources Commission shall submit to the Governor a written plan for the work or projects to be performed with the proceeds derived from the sale of the bonds, the need for, and the estimated benefits thereof.

(b) Upon receipt of the plan, the Governor shall confer with the Chief Fiscal Officer of the State concerning whether the annual amount of general revenue funds required to be set aside from the general revenues, as such a term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., for payment of debt service requirements in connection with the bonds during either year of the fiscal biennium in which the bonds are to be issued, would require moneys from the general revenues for allocation that would work undue hardship upon any agency or program supported from general revenues under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.

(c) Upon conclusion of the studies and after obtaining the advice of the Legislative Council thereon, the Governor, if he or she deems the plan to be in the public interest, by proclamation, shall authorize the commission to proceed with the issuance of the bonds as provided in this subchapter.

(d) (1) If the Governor shall decline or refuse to give his or her approval for the issuance of the bonds and shall decline to issue a proclamation approving the issuance thereof, the Governor shall promptly notify the commission, in writing, and the commission shall not issue the bonds.

(2) However, the commission may resubmit a request to the Governor for the issuance of the bonds within one (1) year from the date of notice of the Governor's refusal to grant approval for the issuance.

(e) The issue as resubmitted to the Governor shall be dealt with in the same manner as provided for the initial request for authority to issue the bonds.



§ 15-22-608 - Bonds -- Purpose of issuance and application of proceeds.

Bonds issued under this subchapter shall be issued for the purpose of financing the development of water resources projects, and the proceeds of any bonds issued under this subchapter shall be applied for the payment of project costs.



§ 15-22-609 - Bonds -- Form.

Bonds may be issued in the form of coupon bonds, payable to bearer, or as bonds registered as to principal only with interest coupons, or as bonds registered as to both principal and interest without coupons; may be in such denominations; may be made exchangeable for bonds of another form or denomination, bearing the same rate of interest and date of maturity; principal and interest may be made payable at such places within or without the state; may be made subject to redemption prior to maturity in such manner and for such redemption prices; and may contain such other terms and conditions, all as the Arkansas Natural Resources Commission shall determine.



§ 15-22-610 - Bonds -- Individual series.

(a) The bonds shall be issued in series as set forth in this subchapter in amounts sufficient to finance all or any part of project costs with the respective series to be designated in alphabetical order or by the year in which issued.

(b) The bonds of each series shall:

(1) (A) Have such date as the Arkansas Natural Resources Commission shall determine and shall mature annually over a period ending not later than thirty (30) years after the date of the bonds of each series with the maturities to be so fixed that the aggregate principal and interest payments shall be approximately equal, insofar as practicable, each year throughout the maturity schedule, as determined by the commission.

(B) Pending the issuance of bonds hereunder, the commission may issue temporary notes to be exchanged for or paid from the proceeds of bonds at such time as bonds may be issued;

(2) (A) Bear interest at the rate or rates accepted by the commission at the public sale of the bonds.

(B) Interest shall be payable at such times as the commission shall determine, but no bond issued under this subchapter shall bear interest at a rate in excess of ten percent (10%) per annum; and

(3) Have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions regarding registration of ownership set forth in § 15-22-609.



§ 15-22-611 - Bonds -- Authorizing resolution, trust indenture, and selection of projects.

(a) (1) All bonds issued under this subchapter shall be authorized by resolution of the Arkansas Natural Resources Commission.

(2) Each resolution shall contain terms, covenants, and conditions as deemed desirable, including, without limitation, those pertaining to:

(A) The establishment and maintenance of funds and accounts;

(B) The deposit and investment of revenues and of bond proceeds; and

(C) The rights and obligations of the state, its officers and officials, the commission, and the holders and the registered owners of the bonds.

(3) All bonds issued under this subchapter shall be on a parity as to security.

(4) (A) The resolution of the commission may provide for the execution and delivery by the commission of a trust indenture or trust indentures with a bank or banks located within or without the state, containing any of the terms, covenants, and conditions referred to in subdivision (a)(2) of this section.

(B) The trust indenture or trust indentures shall be binding upon the state and its officers and officials to the extent set forth in this subchapter.

(b) Any resolution or trust indenture adopted or executed under this section shall provide that power is reserved:

(1) To apply to the payment of debt service on the bonds issued or secured thereunder all or any part of the revenues derived from any project financed by such bonds; and

(2) To the extent of the revenues referred to in subdivision (b)(1) of this section, to release from any requirement of the resolution or trust indenture other revenues and resources of the state, including, without limitation, the general revenues for allocation required to be transferred under § 15-22-616.

(c) The commission shall endeavor to select projects for financing and development under this subchapter which offer reasonable and realistic prospects of the production of revenues, whether by sales of water to municipalities or other public bodies, sales of water to industry, or otherwise.



§ 15-22-612 - Bonds -- Execution and delivery.

(a) Each bond shall be signed with the facsimile signatures of the Governor, the Secretary of State, and the Chair of the Arkansas Natural Resources Commission and by the manual signature of the Treasurer of State or by a deputy of the Treasurer of State and shall have affixed or imprinted thereon the Great Seal of the State.

(b) Interest coupons attached to the bonds shall be signed with the facsimile signature of the Treasurer of State.

(c) Delivery of the bonds and coupons so executed shall be valid, notwithstanding any change in persons holding those offices occurring after the bonds have been executed.



§ 15-22-613 - Bonds -- Sale after notice.

(a) Bonds at any time sold under the provisions of this subchapter shall be on the basis of public sale on sealed bids, after notice published by the Chair of the Arkansas Natural Resources Commission for at least one (1) insertion not less than twenty (20) days before the date of sale in a newspaper published in the City of Little Rock and in a financial newspaper or journal published in the Borough of Manhattan, City and State of New York.

(b) The Arkansas Natural Resources Commission shall award the sale, if any, to the bidder offering to purchase the bonds at a price which results in the lowest net interest cost to the State of Arkansas as determined by computing the total interest cost from date to maturity and deducting therefrom any premium bid and adding thereto the amount of any discount bid.

(c) The commission shall reserve the right to reject all bids.

(d) The notice shall contain any other terms and provisions as the commission determines to be desirable.

(e) If the commission determines that such action is desirable, the commission may employ fiscal agents and legal counsel and may pay them reasonable compensation out of the proceeds of the bonds.



§ 15-22-614 - Deposit of revenues -- Trust funds.

(a) All revenues derived by the Arkansas Natural Resources Commission from any project financed under this subchapter shall be deposited by the commission, as received, into trust funds in the State Treasury to accomplish the purposes of this subchapter, specifically, in amounts or portions as set forth in the resolution or trust indenture authorizing or securing the bonds issued to finance the development of such a project into trust funds created and designated as follows:

(1) Into the Water Resources Development Bond Fund to provide for payment of all or a part of debt service on bonds issued under this subchapter;

(2) Into the Water Resources Development Debt Service Reserve Fund to provide a reserve for payment of debt service on the bonds; and

(3) Into the Water Resources Development Operation and Maintenance Fund to provide for all or a part of the operation and maintenance needs of such a project or of other projects financed under this subchapter.

(b) The Treasurer of State is authorized and directed to establish separate accounts within the funds to correspond to and reflect the various series of bonds to which attributable.



§ 15-22-615 - Bonds as general obligations of state -- Pledge of revenues.

(a) All bonds issued under this subchapter shall be direct general obligations of the State of Arkansas for the payment of the debt service on which the full faith and credit of the State of Arkansas are hereby irrevocably pledged so long as the bonds are outstanding.

(b) The bonds shall be payable from the general revenues of the state as that term is defined in the Revenue Stabilization Law of Arkansas, § 19-5-101 et seq., and the amount of general revenues as is necessary is pledged to the payment of debt service on the bonds, and shall be and remain pledged for those purposes.



§ 15-22-616 - Payment of debt service -- Transfer and use of funds.

(a) (1) On or before the commencement of each fiscal year, the Chief Fiscal Officer of the State shall:

(A) Determine the estimated amount required for payment of all or a part of debt service on the bonds issued under this subchapter during that fiscal year, after making deductions therefrom of estimated moneys to be available to the Arkansas Natural Resources Commission from other sources therefor; and

(B) Certify to the Treasurer of State the estimated amount referred to in subdivision (a)(1)(A) of this section.

(2) The Treasurer of State shall make monthly transfers from the State Apportionment Fund to the Water Resources Development Bond Fund to provide for payment of all or part of the debt service on the bonds issued under this subchapter, of that amount of general revenues for allocation, as such a term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., as shall be required to pay the maturing debt service on bonds issued under this subchapter.

(b) (1) The Treasurer of State shall make any additional monthly transfer or transfers of general revenues for allocation as the Chief Fiscal Officer of the State shall certify to him or her as being required to enable the commission to establish and thereafter maintain a Water Resources Development Debt Service Reserve Fund to provide reserves for payment of debt service on the bonds.

(2) The obligation to make monthly transfers of general revenues for allocation from the State Apportionment Fund to the Water Resources Development Bond Fund and to the Water Resources Development Debt Service Reserve Fund shall constitute a first charge against the general revenues for allocation prior to all other uses to which the general revenues for allocation are devoted, either under present law or under any laws that may be enacted in the future.

(c) Moneys credited to the Water Resources Development Bond Fund and the Water Resources Development Debt Service Reserve Fund shall be used only for the purpose of paying debt service on the bonds, either at maturity or upon redemption prior to maturity, and for these purposes the Treasurer of State is designated the disbursing officer to administer the funds in accordance with the provisions of this subchapter.

(d) The Water Resources Development Debt Service Reserve Fund shall be held and used to ensure prompt payment of debt service on the bonds in the manner and pursuant to the conditions specified by the commission in the resolution or trust indenture authorizing or securing the bonds.

(e) Moneys in the Water Resources Development Bond Fund and the Water Resources Development Debt Service Reserve Fund over and above the amount necessary to ensure the prompt payment of debt service on the bonds and the establishment and maintenance of a reserve fund, if any, may be used for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity, as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 15-22-617 - Tax exemption -- Legal investment.

(a) All bonds issued under this subchapter and interest thereon shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 15-22-618 - Contract not to be impaired -- Remedies of bondholder.

(a) (1) This subchapter shall constitute a contract between the State of Arkansas and the holders and registered owners of all bonds issued under this subchapter which shall never be impaired.

(2) Any violation of its terms, whether under purported legislative authority or otherwise, shall be enjoined by the courts at the suit of any bondholder or of any taxpayer.

(b) The courts, in like suit against the Arkansas Natural Resources Commission, the Treasurer of State, or other appropriate officer or official of the state, shall prevent a diversion of any revenues pledged under this subchapter and shall compel the restoration of diverted revenues, by injunction or mandamus.

(c) Also and without limitation as to any other appropriate remedy at law or in equity, any bondholder, by an appropriate action, including, without limitation, injunction or mandamus, may compel the performance of all covenants and obligations of the state and its officers and officials under this subchapter.



§ 15-22-619 - Creation of rights.

This subchapter shall not create any right of any character, and no right of any character shall arise pursuant to it unless and until the first series of bonds authorized by this subchapter shall have been sold and delivered.



§ 15-22-620 - Deposit of proceeds of sale of bonds.

The proceeds of the sale of bonds issued under this subchapter shall be deposited by the Arkansas Natural Resources Commission:

(1) Into all or any one (1) or more of the funds established pursuant to § 15-22-614, as set forth in the resolution or trust indenture authorizing or securing such bonds; and

(2) (A) Into the Water Resources Development Construction Fund, to be applied pursuant to appropriation by the General Assembly to the development of a project or projects developed under this subchapter.

(B) The Treasurer of State is authorized to establish various accounts within the fund to correspond to and reflect the series of bonds to which attributable.



§ 15-22-621 - Investment of moneys.

Any moneys held in any fund created under this subchapter shall be invested by the State Board of Finance to the fullest extent practicable pending disbursement for the purposes intended. Investment shall be in accordance with the terms of the resolution or trust indenture authorizing or securing the series of bonds to which the fund appertains to the extent of the terms of the resolution or trust indenture.



§ 15-22-622 - Expediting cases.

All cases involving the validity of this subchapter or any portion thereof or in any way arising under this subchapter or involving the bonds issued under this subchapter shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause. All appeals from judgments or decrees rendered in these cases must be taken within thirty (30) days after the rendition of the judgment or decree.






Subchapter 7 - -- Arkansas Waste Disposal and Pollution Abatement Facilities Financing Act of 1987

§ 15-22-701 - Title.

This subchapter may be referred to and cited as the "Arkansas Waste Disposal and Pollution Abatement Facilities Financing Act of 1987".



§ 15-22-702 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Resources Commission and any successor agency or department;

(2) "Debt service" means principal, interest, redemption premiums, if any, and trustees' and paying agents' and like servicing fees relative to the bonds;

(3) "Develop" means to construct, acquire by purchase or, as set forth in § 15-22-704(5), by eminent domain, own, operate, lease as lessor or lessee, lend, make grants in respect of, or install or equip any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, real, personal, or mixed;

(4) "Person" means any individual partnership or corporation, or any county, municipality, conservation district, or school district in the State of Arkansas or agency thereof or any agency of the State of Arkansas;

(5) "Pollution abatement" means reduction, control, or elimination by appropriate methods of contamination or other alteration of the physical, chemical, or biological properties of any waters of the state or such discharge of any liquid, gaseous, or solid substance in any waters of the state as will or is likely to create a nuisance or render the waters harmful or detrimental or injurious to public health, safety, or welfare or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses or to livestock, wild animals, birds, or fish or other aquatic life;

(6) "Project" means any lands, buildings, improvements, conservation practices, machinery, equipment, or other property, real, personal, or mixed, or any combination thereof developed in pursuance of all or any of the purposes of this subchapter;

(7) "Project costs" means all or any part of the costs of developing any project under this subchapter, costs incidental or appropriate thereto, and costs incidental or appropriate to the financing thereof, including, without limitation, capitalized interest and appropriate reserves and fees and costs for engineering, legal, and other administrative and consultant services; and

(8) "Waste" means any liquid or solid produced as an undesirable by-product of any activity.



§ 15-22-703 - Construction.

(a) This subchapter shall be liberally construed to accomplish the purposes of this subchapter. This subchapter shall constitute the sole authority necessary to accomplish the purposes of this subchapter, and to this end, it shall not be necessary that the provisions of other laws pertaining to the development of public facilities and properties and the financing thereof be complied with.

(b) This subchapter shall be interpreted to supplement existing laws conferring rights and powers upon the Arkansas Natural Resources Commission, and the rights and powers set forth in this subchapter shall be regarded as alternative methods for the accomplishment of the purposes of this subchapter.



§ 15-22-704 - Powers of commission.

In addition to powers conferred under other laws, the Arkansas Natural Resources Commission shall have the power under this subchapter to:

(1) Provide loans from bond proceeds to cities, counties, improvement districts, conservation districts, or other political subdivisions or agencies and instrumentalities of the state for payment of project costs;

(2) Construct or cause to be constructed with proceeds of loans or grants by the commission, lease as lessee, and in any manner acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange, mortgage, or lend with respect to all or any part of any project;

(3) Acquire, own, hold, use, exercise, sell, mortgage, pledge, hypothecate, and in any manner to dispose of franchises, rights, privileges, licenses, rights-of-way, and easements necessary, useful, or appropriate for the exercise of the powers or implementation of the purposes set forth in this subchapter;

(4) Sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of any project or other properties, tangible or intangible, including, without limitation, franchises, rights, privileges, licenses, rights-of-way, and easements;

(5) Have and exercise the right of eminent domain for the purpose of acquiring lands, the fee title thereto, or any easement, right-of-way, or other interest or estate therein for projects or portions thereof by the procedure now provided for condemnation by railroads by § 18-15-1201 et seq.;

(6) Make or accept gifts or grants of moneys, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other property, real, personal, or mixed;

(7) Make any and all contracts necessary or convenient for the exercise of the powers or implementation of the purposes set forth in this subchapter;

(8) Fix, regulate, and collect rates, fees, rents, or other charges for the use of any properties or services furnished by the commission;

(9) Require audits of any or all accounts related to construction, operation, or maintenance of any project funded by this subchapter;

(10) Take reasonable actions necessary to ensure that debt service requirements are met; and

(11) Take such other action as may be appropriate to accomplish the purposes of this subchapter.



§ 15-22-705 - Waste disposal and pollution abatement facilities bonds -- Authority to issue.

The Arkansas Natural Resources Commission is authorized to issue bonds of the State of Arkansas, to be known as "State of Arkansas Waste Disposal and Pollution Abatement Facilities General Obligation Bonds", in total principal amount not to exceed two hundred fifty million dollars ($250,000,000), for the purposes set forth in this subchapter. The bonds may be issued in one (1) or more series as required subject to the conditions and in compliance with the procedures set forth in this subchapter.



§ 15-22-706 - Bonds -- Principal amount.

The total principal amount of bonds to be issued during any fiscal biennium shall not exceed fifty million dollars ($50,000,000), unless the General Assembly, by law, shall have authorized a greater principal amount to be issued during a fiscal biennium.



§ 15-22-707 - Bonds -- Approval of Governor.

(a) Before any bonds may be issued during any fiscal biennium, the Arkansas Natural Resources Commission shall submit to the Governor a written plan for the work or projects to be financed with the proceeds derived from the sale of the bonds, the need for the work or projects, and the estimated benefits of the projects.

(b) Upon receipt of the written plan, the Governor shall confer with the Chief Fiscal Officer of the State concerning whether the annual amount of general revenue funds required to be set aside from the general revenues, as that term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., for payment of debt service requirements in connection with the bonds during either year of the fiscal biennium in which the bonds are to be issued would require moneys from the general revenues for allocation that would work undue hardship upon any agency or program supported from general revenues under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.

(c) Upon conclusion of the studies and after obtaining the advice of the Legislative Council, the Governor, if he or she deems it to be in the public interest, shall by proclamation authorize the commission to proceed with the issuance of the bonds as provided in this subchapter.

(d) If the Governor shall decline or refuse to give his or her approval for the issuance of the bonds and shall decline to issue a proclamation approving the issuance of the bonds, the Governor shall promptly notify the commission, in writing, and the commission shall not issue the bonds, but it may thereafter, but not sooner than one (1) year from the date of the earlier submission, resubmit a request to the Governor for the issuance of the bonds.

(e) The issue as resubmitted to the Governor shall be dealt with in the same manner as provided for the initial request for authority to issue the bonds.



§ 15-22-708 - Bonds -- Purpose of issuance and application of proceeds.

Bonds issued under this subchapter shall be issued for the purpose of financing and development of waste disposal facilities or pollution abatement facilities, and the proceeds of the bonds shall be applied for the payment of project costs and the costs and expenses of issuance of the bonds.



§ 15-22-709 - Bonds -- Form.

The bonds may be issued in the form of coupon bonds, payable to bearer, or as bonds registered as to principal only with interest coupons, or as bonds registered as to both principal and interest without coupons; may be in such denominations; and may be made exchangeable for bonds of another form or denomination, bearing the same rate of interest; may be made payable at such places within or without the state; may be made subject to redemption prior to maturity in such manner and for such redemption prices; and may contain such other terms and conditions, all as the Arkansas Natural Resources Commission shall determine.



§ 15-22-710 - Bonds -- Individual series.

(a) The bonds shall be issued in series as set forth in this section, in amounts sufficient to finance all or any part of project costs with the respective series to be designated in alphabetical order or by the year in which issued.

(b) The bonds of each series shall:

(1) (A) Have such date as the Arkansas Natural Resources Commission shall determine and shall mature annually, or be subject to mandatory sinking fund redemption, over a period ending not later than thirty (30) years after the date of the bonds of each series so as to provide annual debt service of approximately equal amounts insofar as practicable throughout the term of the bonds, as determined by the commission.

(B) Pending the issuance of bonds under this subchapter, the commission may issue temporary notes, maturing not more than five (5) years from the date of issuance, to be exchanged for or paid from the proceeds of bonds at such time as the bonds may be issued;

(2) (A) Bear interest at the rate or rates accepted by the commission at the public sale of the bonds.

(B) Interest shall be payable at such times as the commission shall determine; and

(3) Have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions regarding registration of ownership set forth in § 15-22-709.



§ 15-22-711 - Bonds -- Authorizing resolution, trust indenture, and selection of projects.

(a) (1) The bonds shall be authorized by resolution of the Arkansas Natural Resources Commission.

(2) Each resolution shall contain such terms, covenants, and conditions as are deemed desirable, including, without limitation, those pertaining to the establishment and maintenance of funds and accounts, to the deposit and investment of revenues and of bond proceeds, and to the rights and obligations of the state, its officers and officials, the commission, and the holders or registered owners of the bonds.

(3) The resolution of the commission may provide for the execution and delivery by the commission of a trust indenture or trust indentures with a bank or banks located within or without the state, containing any of the terms, convenants, and conditions referred to in this subsection. The trust indenture or trust indentures shall be binding upon the state and its officers and officials to the extent set forth in this subchapter.

(b) Any resolution or trust indenture adopted or executed under this section shall provide that power is reserved:

(1) To apply to the payment of debt service on the bonds issued or secured thereunder all or any part of the revenues derived from any project financed by the bonds; and

(2) To the extent of the revenues, to release from any requirement of the resolution or trust indenture other revenues and resources of the state, including, without limitation, the general revenues for allocation required to be transferred under § 15-22-715.

(c) The commission shall endeavor to select projects for financing and development under this subchapter which offer reasonable and realistic prospects of the production of revenues, whether by direct user fees, taxes, or otherwise.



§ 15-22-712 - Bonds -- Execution and delivery.

(a) (1) Each bond shall be signed with the facsimile signatures of the Governor, the Secretary of State, and the Chair of the Arkansas Natural Resources Commission and with the manual signature of the Treasurer of State or by one (1) or more deputies of the Treasurer of State.

(2) Each bond shall have affixed or imprinted thereon the Great Seal of the State of Arkansas.

(b) Interest coupons attached to the bonds, if any, shall be signed with the facsimile signature of the Treasurer of State.

(c) Delivery of the bonds and coupons so executed shall be valid, notwithstanding any change in persons holding such offices occurring after the bonds have been executed.



§ 15-22-713 - Bonds -- Sale after notice.

(a) Bonds shall be sold at public sale on sealed bids, after notice published by the Chair of the Arkansas Natural Resources Commission by at least one (1) insertion not less than twenty (20) days before the date of sale in a newspaper published in the City of Little Rock and in a financial newspaper or journal published in the Borough of Manhattan, City and State of New York.

(b) The Arkansas Natural Resources Commission shall award the sale of the bonds to the bidder offering to purchase the bonds at a price which results in the lowest net interest cost to the State of Arkansas, determined by computing the total interest cost from date to maturity and deducting therefrom any premium bid and adding thereto the amount of any discount bid.

(c) The commission shall reserve the right to reject all bids tendered at the public sale.

(d) The notice shall contain such other terms and provisions as the commission determines to be desirable.

(e) The costs of publication of notices and of printing of the bonds, official statements, and other documents relating to the sale of the bonds shall be paid from the proceeds of the bonds.

(f) The commission may employ administrative agents, fiscal agents, and legal counsel and may pay them reasonable compensation from the proceeds of the bonds.



§ 15-22-714 - Bonds as general obligations of state -- Pledge of revenues.

(a) The bonds shall be the direct general obligations of the State of Arkansas for the payment of debt service on which the full faith and credit of the State of Arkansas are irrevocably pledged so long as any such bonds are outstanding.

(b) The bonds shall be payable from the general revenues of the state as that term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., and such amount of general revenues as is necessary is pledged to the payment of debt service on the bonds and shall be and remain pledged for that purpose.



§ 15-22-715 - Payment of debt service -- Transfer and use of funds.

(a) (1) On or before commencement of each fiscal year, the Chief Fiscal Officer of the State shall determine the estimated amount required for payment for all or a part of debt service on the bonds issued under this subchapter during that fiscal year, after making deductions therefrom of estimated moneys to be available to the Arkansas Natural Resources Commission from other sources therefor, and shall certify the estimated amount to the Treasurer of State.

(2) The Treasurer of State shall then make monthly transfers from the State Apportionment Fund to the bond fund of such amount of general revenues for allocation, as that term is defined in the Revenue Stabilization Law, § 19-5-101 et seq., as shall be required to pay the maturing debt service on bonds issued under this subchapter.

(b) (1) (A) The Treasurer of State shall make such additional monthly transfer or transfers of general revenues for allocation as the Chief Fiscal Officer of the State shall certify to him or her as being required to enable the commission to establish and thereafter maintain the Debt Service Reserve Fund to provide a reserve or reserves for payment of debt service on the bonds.

(B) The obligation to make monthly transfers of general revenues for allocation from the State Apportionment Fund to the bond fund and to the Debt Service Reserve Fund shall constitute a first charge against the general revenues for allocation prior to all other uses to which the general revenues for allocation are devoted, either under present law or under any laws that may be enacted in the future.

(2) However, to the extent other general obligation bonds of the state may subsequently be issued, all such general obligation bonds shall rank on a parity of security with respect to payment from general revenues for allocation.

(c) Moneys credited to the bond fund and the Debt Service Reserve Fund shall be used only for the purpose of paying debt service on the bonds, either at maturity or upon redemption prior to maturity, and for that purpose the Treasurer of State is designated disbursing officer to administer the funds in accordance with the provisions of this subchapter.

(d) The Debt Service Reserve Fund shall be held and used to ensure prompt payment of debt service on the bonds in such manner and pursuant to such conditions as may be specified by the commission in the resolution or trust indenture authorizing or securing the bonds.

(e) Moneys in the bond fund and the Debt Service Reserve Fund over and above the amount necessary to ensure the prompt payment of debt service on the bonds, and the establishment and maintenance of a reserve fund, if any, may be used for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity as set forth in the resolution or trust indenture authorizing or securing the bonds.



§ 15-22-716 - Tax exemption -- Legal investment.

(a) All bonds issued under this subchapter and interest on the bonds shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 15-22-717 - Contract not to be impaired -- Remedies of bondholder.

(a) This subchapter shall constitute a contract between the State of Arkansas and the holders or registered owners of all bonds issued under this subchapter which shall never be impaired, and any violation of its terms, whether under purported legislative authority or otherwise, shall be enjoined by the courts at the suit of any bondholder or any taxpayer.

(b) The courts, in like suit against the Arkansas Natural Resources Commission, the Treasurer of State, or other appropriate officer or official of the state, shall prevent a diversion of any revenues pledged under this subchapter and shall compel the restoration of diverted revenues by injunction or mandamus.

(c) In addition and without limitation as to any other appropriate remedy at law or in equity, any bondholder, by an appropriate action, including, without limitation, injunction or mandamus, may compel the performance of all covenants and obligations of the state, its officers, and its officials under this subchapter.



§ 15-22-718 - Creation of rights.

This subchapter shall not create any right of any character and no right of any character shall arise under or pursuant to it unless and until the first series of bonds authorized by this subchapter shall have been sold and delivered.



§ 15-22-719 - Deposit of proceeds of sale of bonds.

(a) The proceeds from the sale of the bonds, together with all revenues derived by the Arkansas Natural Resources Commission from any project financed under this subchapter, shall be deposited by the commission, as received, into trust funds in the State Treasury to accomplish the purposes of this subchapter, in amounts or portions as set forth in the resolution or trust indenture authorizing or securing the bonds issued to finance the development of the project into trust funds created by this section and designated as follows:

(1) Into the Waste Disposal and Pollution Abatement Facilities Construction Fund to provide for the development of projects and the payment of the costs and expenses of the issuance of the bonds;

(2) Into the Waste Disposal and Pollution Abatement Facilities Bond Fund to provide for payment for all or a part of debt service on bonds issued under this subchapter;

(3) Into the Waste Disposal and Pollution Abatement Facilities Debt Service Reserve Fund to provide for a reserve or reserves for payment of debt service on the bonds; and

(4) Into the Waste Disposal and Pollution Abatement Facilities Operation and Maintenance Fund to provide for all or a part of the operation and maintenance of the projects financed under this subchapter.

(b) (1) The Treasurer of State is authorized and directed to establish separate accounts within such funds to correspond to the applicable series of bonds.

(2) In addition, there may be created in the State Treasury such other funds, accounts, or subaccounts as the commission may determine in the resolution or trust indenture to be necessary to accomplish the purposes of this subchapter.



§ 15-22-720 - Investment of moneys.

Any moneys held in any fund created under this subchapter shall be invested by the State Board of Finance to the full extent practicable pending disbursement for the purposes intended. Notwithstanding any other provision of law, the investments shall be in accordance with the terms of the resolution or trust indenture authorizing or securing the series of bonds to which the fund appertains to the extent the terms of such a resolution or trust indenture are applicable.



§ 15-22-721 - Expediting cases.

Any case involving the validity of this subchapter or involving the bonds issued under this subchapter shall be deemed of public interest and shall be advanced by all courts and heard as a preferred cause, and all appeals from judgments or decrees rendered in such cases must be taken within thirty (30) days after rendition of the judgment or decree.






Subchapter 8 - -- Arkansas Water Resources Cost Share Finance Act

§ 15-22-801 - Title.

This subchapter shall be known and cited as the "Arkansas Water Resources Cost Share Finance Act".



§ 15-22-802 - Purpose.

The purpose of this subchapter is to provide the state and local political subdivisions of the State of Arkansas with the nonfederal share of their financial obligations required under any local cooperative agreements entered into with the federal government.



§ 15-22-803 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Natural Resources Commission;

(2) "Cooperative agreement" means an agreement entered into between the federal government and the state and a local government in Arkansas;

(3) "Cost sharing" means a program in which the state or local governments in Arkansas are financially responsible for the nonfederal share of various water resources development projects;

(4) "Local governments" means all political subdivisions of the State of Arkansas which shall include, but not be limited to:

(A) Cities of the first class, cities of the second class, and incorporated towns;

(B) All county governments and their agencies;

(C) All regional water districts;

(D) All conservation districts;

(E) All irrigation and drainage improvement districts;

(F) All levee improvement districts;

(G) All drainage improvement districts;

(H) All drainage and levee improvement districts; and

(I) Other political subdivisions of the state;

(5) "Revolving fund" means the Arkansas Water Resources Cost Share Revolving Fund created by this subchapter;

(6) "State" means the State of Arkansas or its instrumentalities; and

(7) "Water resources development project" means the construction, acquisition, ownership, replacement, operation, and maintenance of facilities, including land, easements, and works of improvement, for the protection, conservation, preservation, development, utilization, and proper disposal of the state's water resources and related land resources in order to:

(A) Provide for the people of the state:

(i) Adequate supplies of quality water for municipal, industrial, agricultural, recreational, and domestic purposes;

(ii) Water for navigation; and

(iii) Access to the state's lakes and streams and parks and other recreational sites along their shores; and

(B) Reclaim, preserve, and protect the state's land resources and adequately protect the wealth of the state from disastrous floods.



§ 15-22-804 - Duties of commission.

The Arkansas Natural Resources Commission shall:

(1) Administer the loan and grant programs authorized under this subchapter;

(2) Take necessary action to ensure that the funds are used for the purposes established in this subchapter and in accordance with state and federal laws; and

(3) In accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., promulgate such rules and regulations and procedures necessary for the operation of this program.



§ 15-22-805 - Loans or grants -- Authorized -- Amounts.

(a) The Arkansas Natural Resources Commission is authorized to make either loans or grants to local governments to provide them with the nonfederal interest's share of the cost share for a water resources development project.

(b) (1) The commission shall not make a loan or grant to a local government for more than fifty percent (50%) of the total project cost for a water resources development project.

(2) If the commission determines to provide assistance for a water resources project without the requirement of the execution of a cooperative agreement, the commission may provide up to sixty-five percent (65%) of the total project cost in the form of a loan or grant to the local government.



§ 15-22-806 - Loans or grants -- Eligibility -- Applications -- Awards.

(a) (1) Local governments who have entered into or who are attempting to enter into a cooperative agreement for cost-sharing to finance a water resources development project are eligible to apply for a loan or grant under this subchapter.

(2) Combinations of local governments may apply jointly for loans or grants authorized under this subchapter in accordance with the Interlocal Cooperation Act, § 25-20-101 et seq.

(b) The final award of the loan or grant for cost-sharing purposes shall be made contingent upon actual receipt of federal funding for the federal share of the water resources development project.

(c) The Arkansas Natural Resources Commission, by regulation, shall specify the form and style of any forms needed for application by the local governments for loans or grants.

(d) (1) Beginning each January 1, the commission shall take applications from the state and local governments for grants and loans to be awarded for water resources development projects for the next fiscal year.

(2) The annual deadline for loan or grant application shall be March 31 of each year.

(3) The commission shall award the grants and loans for the water resources development projects, contingent on the availability of funds, by June 30 of each year.



§ 15-22-807 - Priority list of projects.

(a) From each year's applications for grants and loans, the Arkansas Natural Resources Commission shall develop a priority list for water resources development projects which ranks each project in order of its priority.

(b) The priority ranking of water resources development projects shall be based on the following factors:

(1) The overall cost of the project weighted against its potential or predicted benefits;

(2) The potential for the project to provide economic development in the area; and

(3) The commitment of any state or local government funds to the project to contribute to the nonfederal interest's share of the cost of the overall project.



§ 15-22-808 - Arkansas Water Resources Cost Share Revolving Fund.

(a) A revolving fund is created on the books of the Auditor of State and the Treasurer of State entitled the "Arkansas Water Resources Cost Share Revolving Fund" to provide a depository for funds which may be appropriated or otherwise secured for the purposes of cost-sharing with the federal government in local water resources development projects as provided for in this subchapter.

(b) (1) The fund shall be used to provide loans or grants to local governments for the purpose established in this subchapter.

(2) Funds from the repayment of loans from the fund shall be returned to the fund and shall be reused in a manner consistent with the purpose of this subchapter.

(c) (1) Loans from the fund shall be repaid in full at an interest rate up to the maximum allowed under Arkansas Constitution, Article 19, § 13, as amended by Arkansas Constitution, Amendment 60.

(2) The terms and conditions of repayment of the state loans for cost-sharing shall be specified and agreed to in writing prior to the awarding of the loan.



§ 15-22-809 - Grants.

(a) The Arkansas Natural Resources Commission is authorized to use the funds deposited in the Arkansas Water Resources Cost Share Revolving Fund for grants to local governments with limited financial capacity.

(b) In selecting the recipients for state grants authorized in this subchapter, the following factors shall be taken into consideration by the commission:

(1) The financial ability of the local government applicant to provide the cost-sharing funds for the water resources development project, including all available tax sources or assessments;

(2) The burden placed on low income, elderly, and unemployed persons if the local government applicant participates in a cost-sharing project and pays for the nonfederal share through a user fee or property tax; and

(3) The amount of fair user fees or other revenues which the water resources development project may reasonably be expected to generate in excess of those which would amortize the local share of the initial cost and provide for its successful operation and maintenance, including depreciation.

(c) No grant under this subchapter shall be awarded until the local government applicant has furnished the commission with sufficient proof of the exhaustion of all other funding sources and established that a deficiency exists in the amount of local funds necessary for the project.



§ 15-22-810 - Exceptions to federal cooperation requirement.

The Arkansas Natural Resources Commission may provide financial assistance to a local government for water resources development projects under this subchapter without the requirement of execution of a cooperative agreement between the local government and the federal government if the commission determines that:

(1) The water resources development project is of such a type or size that does not make cost sharing through a cooperative agreement efficient or effective; or

(2) Current conditions make the funding of the water resources development project through a cooperative agreement between the federal government and local government within a reasonable time unlikely.






Subchapter 9 - -- Arkansas Groundwater Protection and Management Act

§ 15-22-901 - Title.

This subchapter shall be known as the "Arkansas Groundwater Protection and Management Act".



§ 15-22-902 - Purpose.

The State of Arkansas has an abundance of good quality groundwater. In some areas of the state, this water is being mined such that in the future there may not be adequate supplies of good quality groundwater to meet our needs. In order to protect groundwater for the future, it is necessary to reduce groundwater use. It is most desirable that these reductions come from conservation or use of surface water, but in critical groundwater areas it may become necessary to limit groundwater withdrawals through the use of water rights. Should the regulatory provisions be implemented in the future, it is most desirable that day-to-day water management be administered by local districts, and every effort shall be made by the Arkansas Natural Resources Commission to delegate water management powers to qualified local districts. All regulatory powers shall apply only in critical groundwater areas. Programs for water use reporting, education and information, water conservation cost-sharing, and the registration fees shall be administered statewide.



§ 15-22-903 - Definitions.

As used in this subchapter:

(1) "Administrative Procedure Act" means the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(2) "Aquifer" means a permeable, water-bearing stratum of rock, sand, or gravel;

(3) "Beneficial use" means the use of water in such quantity as is economical and efficient and which use is for a purpose and in a manner which is reasonable, not wasteful, and is compatible with the public interest;

(4) "Commission" means the Arkansas Natural Resources Commission created under § 15-20-201;

(5) "Conservation district" means conservation districts created under the Conservation Districts Law, § 14-125-101 et seq.;

(6) "Critical groundwater area" is defined in the Arkansas Water Plan developed by the commission under its authority in § 15-22-503;

(7) "District" means a conservation district or regional water district;

(8) "Domestic use" means the use of water for ordinary household purposes, including human consumption, washing, the watering of domestic livestock, poultry, and animals, and the watering of home gardens for consumption by the household;

(9) "Groundwater" means water beneath the surface of the ground;

(10) "Person" means any natural person, partnership, firm, association, cooperative, municipality, county, public or private corporation, and state or local governmental agency;

(11) "Regional water district" means a regional water distribution district created under The Regional Water Distribution District Act, § 14-116-101 et seq.;

(12) "Sustaining aquifer" means any aquifer excluding the state's alluvial aquifers that is used as a significant source for water supply including, but not limited to, the Cockfield, Sparta, Memphis, Cane River, Carrizo, Wilcox, Nacatoch, Roubidoux, and Gunter aquifers;

(13) "Water right" means the authority or permission issued by the commission under this subchapter to use groundwater within a critical groundwater area;

(14) "Water year" means the twelve-month period beginning October 1 and ending the next September 30; and

(15) (A) "Well" means any hole dug, drilled, or otherwise constructed in the ground for the purpose of withdrawing groundwater.

(B) For the purpose of this subchapter, a well also must have a potential flow rate of fifty thousand (50,000) gallons per day or greater.



§ 15-22-904 - Powers of the commission.

The Arkansas Natural Resources Commission shall have all powers necessary to effectuate this subchapter, including the power to:

(1) Promulgate rules and regulations for groundwater classification and aquifer use, well spacing, issuance of groundwater rights within critical groundwater areas, and assessment of fees;

(2) Issue subpoenas for any witness to require attendance and testimony and production of relevant books, papers, or other records in any proceeding before the commission;

(3) Administer an oath to any witness in any hearing, investigation, or proceeding before the commission;

(4) At reasonable times, enter upon property for purposes of conducting investigations, studies, or enforcing this subchapter;

(5) Reduce or suspend notice and hearing requirements under this subchapter in times of an emergency;

(6) Issue orders to implement or enforce any of the provisions of this subchapter or regulations under this subchapter;

(7) Delegate any and all powers under this subchapter to the Executive Director of the Arkansas Natural Resources Commission or his or her designee;

(8) Delegate any powers under this subchapter to districts within a critical groundwater area;

(9) Provide technical assistance and establish guidelines which shall be followed by districts which have been granted powers under this subchapter;

(10) Resolve disputes between, approve regulations of, and hear appeals from decisions of districts to which the commission has delegated powers; and

(11) Provide cost share assistance from the Arkansas Water Development Fund not to exceed forty percent (40%) to persons for the installation of approved water conservation and development practices.



§ 15-22-905 - Powers of commission -- Limitations.

The following provisions shall limit the Arkansas Natural Resources Commission's powers under this subchapter:

(1) (A) There will be no reduction or limitation of the withdrawal of groundwater from existing wells in an alluvial aquifer for which a water right is grandfathered under the provisions of § 15-22-910(a)(1) unless alternative surface supplies are available or can be made available at a cost to the person no greater than the operating cost of the person's wells within the critical area, including depreciation costs over the life of the well.

(B) There shall be no reduction or limitation of the withdrawal of groundwater from existing wells in a sustaining aquifer for which a water right is grandfathered under the provisions of § 15-22-910(a)(1) unless alternative surface supplies are available;

(2) (A) In an alluvial aquifer, there will be no reduction or limitation of the withdrawal of groundwater from wells for which a water right has been issued under § 15-22-910 and for which the person holding the right can demonstrate:

(i) A reduction of twenty percent (20%) of his or her use of groundwater by either institution of water conservation measures or conversion to surface supplies. The demonstrated reduction must be based on the use reported in water year 1986 or later; or

(ii) The implementation of a water conservation plan employing generally accepted water conservation practices approved by the commission.

(B) In sustaining aquifers, the commission may consider voluntary reductions, water use efficiencies, and implementation of water conservation measures in determining limitations or reduction of withdrawals;

(3) There will be no regulation of the withdrawal of groundwater from existing or proposed wells which have a maximum potential flow rate of less than fifty thousand (50,000) gallons per day;

(4) There shall be no regulation of the withdrawals of groundwater from individual household wells used exclusively for domestic use;

(5) Replacement Wells: (A) (i) The owner of an existing well may construct a replacement well after abandoning the existing well.

(ii) To transfer a water right to a replacement well the owner need only submit to the commission notice of construction of a replacement well stating the location and ownership of the original and replacement wells and other relevant information required by the commission.

(B) The original well must be converted to a nonregulated use or plugged in the manner prescribed by the commission; and

(6) Marketers of bottled water and public water supply systems shall at no time be restricted in the place of use of groundwater.



§ 15-22-906 - Groundwater protection program.

(a) In order to protect the groundwater of the state, the Arkansas Natural Resources Commission shall develop a comprehensive groundwater protection program.

(b) This shall contain, as a minimum, the following components as the commission deems necessary:

(1) Assessment and monitoring of the availability of groundwater and its quality;

(2) The classification of groundwater and establishment of groundwater criteria and standards; and

(3) The management of groundwater pursuant to this subchapter, including the issuance of water rights, protection of groundwater quality, and establishment of an education and information program.

(c) (1) This program shall not be inconsistent with nor shall it preempt or supersede any regulatory authority currently or in the future vested with the Arkansas Department of Environmental Quality, the State Plant Board, or the Department of Health.

(2) However, no permit or prior authorization from these agencies shall be required to implement the provisions of this subchapter.



§ 15-22-907 - Water conservation education and information program.

(a) The Arkansas Natural Resources Commission or its designee shall develop and implement an education and information program to encourage water conservation by increasing the public's awareness of the need for and techniques available for conservation.

(b) This shall include, as a minimum, the following components as the commission deems necessary:

(1) Technology transfer;

(2) Training;

(3) Technical assistance;

(4) Research; and

(5) Demonstration projects.



§ 15-22-908 - Designation of critical areas.

(a) Before designation of critical groundwater areas, the Arkansas Natural Resources Commission shall describe the proposed action, the reasons therefore, and the recommended boundaries.

(b) Public hearings shall be held in accord with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and shall be held in each county within the proposed critical area.



§ 15-22-909 - Groundwater rights -- Initiation of regulatory authority within critical areas.

(a) (1) When the Arkansas Natural Resources Commission determines such action to be necessary within a critical area, it will declare that water rights are required for water withdrawal.

(2) Before initiation of the regulatory program, the commission shall describe the proposed action, the reasons therefor, and the recommended boundaries if they differ from the previous critical area designation.

(3) Public hearings shall be held in accord with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and shall be held in each county within the proposed critical area.

(4) After such a declaration, no person shall withdraw groundwater from an existing well or construct a new well within the critical groundwater area without first obtaining a water right.

(5) All determinations for the current water year shall have been made by March 1 of the preceding water year.

(b) There will be no reduction or limitation for a period of four (4) years of the withdrawal of groundwater from an existing well or a well constructed during the first year following initiation of the regulatory authority and for which a water right is issued under the provisions of § 15-22-910(a).



§ 15-22-910 - Groundwater rights -- Issuance.

(a) Grandfathering Existing Wells.

(1) (A) Within one (1) year of initiation of the regulatory authority as provided under § 15-22-909, the Arkansas Natural Resources Commission, upon application, shall issue to an applicant within the critical water use area a water right for existing wells equal to the average quantity of water withdrawn for beneficial use over the past three (3) water years.

(B) For wells with reported use levels significantly below normal use levels, prior water year use reports may be used to determine the three-year average in subdivision (a)(1)(A) of this section.

(2) For new wells constructed during the first year of initiation of the regulatory authority as provided under § 15-22-909, the commission, upon application, shall issue to an applicant within the critical water use area a water right equal to the quantity of water necessary for beneficial use.

(3) (A) Failure to apply within this period shall create a conclusive presumption of abandonment of use.

(B) If the landowner desires to receive a water right, he or she must apply for a water right pursuant to subsection (b) of this section.

(4) Water rights issued pursuant to subsection (a) of this section shall be exempt from the public notice requirements described in subsection (b) of this section.

(b) New Groundwater Rights Applications. (1) To obtain a water right, application must be made in a form satisfactory to the commission.

(2) The application shall contain information reasonably necessary to assist the commission in making a determination as to issuance of a water right.

(3) Upon receipt of the application, the commission shall cause to be published a notice of application for water rights in a newspaper with statewide circulation.

(4) In consideration of an application for water rights, the commission may:

(A) Grant the application;

(B) Deny the application; or

(C) Grant the application subject to necessary reductions or conditions.

(5) Persons who are or might be affected by issuance may request a hearing before the commission concerning the application within fifteen (15) days of publication of notice.

(c) Priorities. In the issuance of groundwater rights, the commission shall give reasonable preference first to sustaining life, then to maintaining health, and finally to increasing wealth.

(d) Review and Modification. Water rights issued under this section shall be subject to review and modification by the commission.

(e) Alternative Water Supplies. In determining the issuance of water rights, the commission shall consider the availability or lack of availability of alternative water supplies.



§ 15-22-911 - Groundwater rights -- General provisions.

(a) Purpose. Water rights are issued for beneficial uses.

(b) Duration. (1) Water rights shall be limited to such period of time as designated by the Arkansas Natural Resources Commission.

(2) In determining that period of time, the commission shall give consideration to the time required to reasonably amortize the investments made by the water user for the use of water, as well as the cost and useful life of the facility.

(c) Limitation on Quantity. In the water right, the commission may limit annual withdrawals.

(d) Precedence. (1) In the event that two (2) or more competing applications specifying the same priority are made, preference shall be given to a renewal application over an initial application.

(2) On all renewal applications, consideration shall be given to reasonable beneficial use.

(e) Cancellation. (1) (A) A water right may be cancelled if water is used for a purpose other than that for which the water right was issued.

(B) A water user may apply for and may be granted an appropriate change in the use of the water.

(2) A water right may be cancelled for nonuse or failure to put the water to a reasonable beneficial use within a reasonable period of time following the issuance of the water right if the nonuse is for a reason other than implementation of conservation measures, crop rotation, conversion to surface water sources, or climatic conditions.

(3) A water right may be cancelled for failure to report water use for two (2) consecutive years under § 15-22-302 or failure to pay the fee as set out in § 15-22-913 for two (2) consecutive years.

(f) Off-tract Use of Water. (1) (A) The place of use described in the water right is the only realty on which the allocated water may be used, except as provided in § 15-22-905(5).

(B) However, the commission, in times of emergency, may authorize the use of the allocated water on realty other than that described in the water right.

(2) A water right recipient acquiring or leasing additional realty, contiguous or noncontiguous, upon application shall be entitled to an amended water right so as to encompass that realty.

(g) Water Rights Attach to and Run with the Land. A water right may not be conveyed or otherwise marketed or transferred separate from the realty described in the water right.

(h) Automatically Transferred. Water rights shall be an incident of surface ownership of the realty and, upon notice to the commission, shall be transferred to the new landowner.



§ 15-22-912 - Appeals.

Any person aggrieved by decisions and actions under this subchapter by the Arkansas Natural Resources Commission may appeal pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 15-22-913 - Fees.

(a) The Arkansas Natural Resources Commission shall assess annual fees for:

(1) The withdrawal of surface water in the amount of ten dollars ($10.00) per registered withdrawal point; and

(2) The withdrawal of groundwater in the amount of ten dollars ($10.00) per registered well.

(b) The fee shall be payable at the time of water use reporting pursuant to §§ 15-22-302 and 15-22-215.



§ 15-22-914 - Disposition of earnings and fees.

Fees, penalties, and other funds collected under this subchapter shall be deposited in the Arkansas Water Development Fund established by § 15-22-507. Two-thirds (2/3) of such funds deposited shall be used for an education and information program and cost sharing for water conservation and development. The remaining one-third (1/3) may be used for the administration of this subchapter, and the Arkansas Natural Resources Commission may transfer those funds to the districts delegated authority under this subchapter as it deems necessary.



§ 15-22-915 - Metering of certain withdrawals.

(a) Any well constructed after September 30, 2001, to withdraw groundwater from a sustaining aquifer shall be equipped with a properly functioning water measuring or metering device acceptable to the Arkansas Natural Resources Commission.

(b) After September 30, 2006, any well withdrawing groundwater from a sustaining aquifer shall be equipped with a properly functioning water measuring or metering device acceptable to the commission.

(c) Data gathered by the metering shall be used when completing the annual water use reports as provided in § 15-22-302.






Subchapter 10 - -- Arkansas Wetlands Mitigation Bank Act

§ 15-22-1001 - Short title.

This subchapter may be cited as the "Arkansas Wetlands Mitigation Bank Act".



§ 15-22-1002 - Policy statement.

The purpose of this subchapter is to:

(1) Promote, in concert with federal and other state programs as well as interested parties, the restoration, maintenance, and conservation of aquatic resources, including wetlands, streams, and deep water aquatic habitats;

(2) Improve cooperative efforts among private, nonprofit, and public entities for the restoration, management, and protection of aquatic resources;

(3) Offset losses of aquatic resources values caused by activities that otherwise comply with state and federal law;

(4) Encourage a predictable, efficient regulatory framework for environmentally acceptable mitigation;

(5) Provide an option for accomplishing off-site mitigation when the mitigation is required under a dredge or fill permit; and

(6) Supplement and not in any way abrogate any state or federal law relating to aquatic resources.



§ 15-22-1003 - Definitions.

As used in this subchapter:

(1) "Aquatic resources" means ecological functions, services, and values provided by the waters of the United States that are subject to compensatory mitigation under section 404 of the Clean Water Act, 33 U.S.C. 1344, and sections 9 and 10 of the Rivers and Harbors Act, 33 U.S.C. 401 and 403, as they existed on January 1, 2007, and Executive Order 11990 issued May 24, 1977, 42 F.R. 26961;

(2) "Commission" means the Arkansas Natural Resources Commission;

(3) "Credit" means a numerical value that represents the aquatic resources functions and value of a site;

(4) "Director" means the Executive Director of the Arkansas Natural Resources Commission;

(5) "Mitigation bank" means a publicly owned and managed aquatic resources site created or restored in accordance with this subchapter to compensate for unavoidable adverse impacts due to activities that otherwise comply with the requirements of the Federal Water Pollution Control Act, 33 U.S.C. 1251-1376, section 404 of the Clean Water Act, 33 U.S.C. 1344, and sections 9 and 10 of the Rivers and Harbors Act, 33 U.S.C. 401 and 403, as they existed on January 1, 2007, and Executive Order 11990 issued May 24, 1977, 42 F.R. 26961, or other laws requiring mitigation;

(6) "Permit action" means activity under a specific dredge or fill permit requested or issued pursuant to section 404 of the Federal Water Pollution Control Act, 33 U.S.C. § 1344, or any other action requiring mitigation; and

(7) "Wetlands Technical Advisory Committee" is a committee made up of the directors or their designees of:

(A) The Arkansas Forestry Commission;

(B) The Arkansas State Game and Fish Commission;

(C) The Arkansas State Highway and Transportation Department;

(D) The Department of Arkansas Heritage;

(E) The Arkansas Department of Environmental Quality; and

(F) Two (2) public members with expertise in aquatic resources ecology appointed by the commission.



§ 15-22-1004 - Banks -- Acquisition and protection -- Powers of the director of the commission.

In consultation with the Arkansas Natural Resources Commission and the Wetlands Technical Advisory Committee, the Executive Director of the Arkansas Natural Resources Commission may:

(1) Set a sales price for credits in the mitigation bank on behalf of the commission;

(2) Acquire or accept title, including easements, from willing sellers or donors to approved lands, in the name of the commission, suitable for use in mitigation banks;

(3) Pay costs incurred for alterations needed to create or restore aquatic resources areas for purposes of carrying out the provisions of this subchapter;

(4) Authorize payment of administrative, research, or scientific monitoring expenses of the commission in carrying out the provisions of this subchapter;

(5) Receive funds from whatever source for the voluntary acquisition of a mitigation bank and interests therein;

(6) Enter into contracts with state and federal agencies, nonprofit corporations, or other persons for the management of mitigation bank properties; and

(7) (A) Upon satisfactory establishment of a functioning aquatic resources site, convey mitigation bank properties to other appropriate state agencies for management.

(B) The commission shall reserve such interest in the mitigation bank property as necessary to protect the aquatic resources function and values.



§ 15-22-1005 - Program for mitigation banks -- Program criteria.

(a) In accordance with the provisions of this subchapter, upon the approval of the Arkansas Natural Resources Commission, the Executive Director of the Arkansas Natural Resources Commission shall initiate and implement a program for mitigation banks.

(b) (1) The commission shall adopt, by rule, standards and criteria for the site selection process, operation, and evaluation of mitigation banks.

(2) Criteria to be considered shall include, but need not be limited to:

(A) Historical aquatic resources trends, including the estimated rate of current and future losses of the respective types of aquatic resources;

(B) The contributions of the aquatic resources to:

(i) Wildlife, migratory birds, and resident species;

(ii) Commercial and sport fisheries;

(iii) Surface and groundwater quality and quantity and flood moderation;

(iv) Habitat and species diversity;

(v) Outdoor recreation, including enhancement of scenic waterways; and

(vi) Scientific and research values;

(C) Location of a mitigation bank in relation to the:

(i) Location of permit actions where mitigation banks might be used;

(ii) Probability of establishing successful mitigation bank projects;

(iii) Maximization of aquatic resources functions and values; and

(D) Regional economic needs.

(c) For each mitigation bank, the director shall establish a well-defined plan, including preliminary objectives, an inventory of resource values, and an evaluation and monitoring program.

(d) Lands for the mitigation bank shall not be acquired by condemnation.



§ 15-22-1006 - Resource values and credits for mitigation banks -- Use and withdrawal of credits -- Annual evaluation of system.

(a) For each mitigation bank, the Executive Director of the Arkansas Natural Resources Commission, in consultation with the Wetlands Technical Advisory Committee, shall establish a system of resource values and credits consistent with compensatory mitigation under section 404 of the Clean Water Act, 33 U.S.C. 1344, and sections 9 and 10 of the Rivers and Harbors Act, 33 U.S.C. 401 and 403, as they existed on January 1, 2007, and Executive Order 11990 issued May 24, 1977, 42 F.R. 26961.

(b) The director may sell credits from any mitigation bank site prior to the establishment of aquatic resources functions if, upon review of the site plan, the director determines that the implementation of the plan will likely result in the established aquatic resources function on the site.

(c) The price for any mitigation credit shall be set at an amount that will compensate the state for all of the costs and expenses the state has incurred and is expected to incur in establishing and maintaining that portion of the mitigation bank.

(d) The director annually shall:

(1) Evaluate the aquatic resources functions and values created within each aquatic resources mitigation bank site; and

(2) (A) Compare the current functions and values with the functions and values that the director anticipated the mitigation bank would provide.

(B) If the director finds any significant disparity between the actual and anticipated functions and values, the director shall:

(i) Suspend the withdrawal of credits to that mitigation bank; or

(ii) Take prompt action to assure that the anticipated functions and values are established.



§ 15-22-1007 - Monitoring activities in mitigation banks -- Reports.

(a) The Executive Director of the Arkansas Natural Resources Commission shall maintain a record of actions for each mitigation bank and conduct monitoring of banks with moneys set aside for that purpose in the Arkansas Water Development Fund.

(b) The director shall provide annual reports to the Arkansas Natural Resources Commission and the Wetlands Technical Advisory Committee of moneys spent and received for each mitigation bank.



§ 15-22-1008 - Rules.

The Arkansas Natural Resources Commission shall adopt rules necessary and convenient to carry out the provisions of this subchapter.



§ 15-22-1009 - Director to consult and cooperate with other agencies and interested parties -- State agencies to use bank.

(a) The provisions of this subchapter shall be carried out by the Executive Director of the Arkansas Natural Resources Commission in consultation with the Wetlands Technical Advisory Committee.

(b) All public agencies requiring permit action mitigation, when practicable, shall use mitigation created under this subchapter.



§ 15-22-1010 - Arkansas wetlands mitigation bank funds to be deposited in the Arkansas Water Development Fund -- Receipts.

(a) All moneys received for carrying out the provisions of this subchapter shall be deposited in the Arkansas Water Development Fund.

(b) (1) The Arkansas Natural Resources Commission shall keep a record of all moneys deposited in and withdrawn from the fund.

(2) The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the activity against which each withdrawal is charged.



§ 15-22-1011 - Sources of funds.

The following moneys shall be paid into the Arkansas Water Development Fund and used for purposes contained in this subchapter:

(1) Moneys received from the sale of mitigation bank credits;

(2) Any moneys appropriated for that purpose by the General Assembly;

(3) Moneys obtained by gift, bequest, donation, or grant from any public or private source for the purposes of carrying out the intent of this subchapter;

(4) Moneys obtained from state financial assistance programs for the purpose of carrying out the intent of this subchapter; and

(5) Moneys obtained from interest or other earnings from investments of moneys set aside for carrying out the purposes of this subchapter.



§ 15-22-1012 - Use of funds.

The Executive Director of the Arkansas Natural Resources Commission may use the moneys in the Arkansas Water Development Fund for the following purposes:

(1) For the voluntary acquisition of land suitable for use in mitigation banks;

(2) To pay for costs incurred for alterations needed to create, restore, or enhance aquatic resources areas for purposes of carrying out the provisions of this subchapter;

(3) For payment of administrative, research, or scientific monitoring expenses of the Arkansas Natural Resources Commission in carrying out the provisions of this subchapter;

(4) To repay financial assistance received from state financial assistance programs, including interest and applicable fees, used for the purposes of carrying out the intent of this subchapter; and

(5) Any other purpose related to wetland, stream, deep water aquatic habitat, or aquatic resources creation or restoration.






Subchapter 11 - -- Safe Drinking Water Fund

§ 15-22-1101 - Definitions.

As used in this subchapter:

(1) "Administrative account" means the Drinking Water State Administrative Account established by this subchapter within the Safe Drinking Water Fund;

(2) "Authority" means the Arkansas Development Finance Authority or a successor agency or commission of the state;

(3) "Commission" means the Arkansas Natural Resources Commission or a successor agency or commission of the state;

(4) "Department" means the Department of Health or a successor agency of the state;

(5) "Fund" means the Safe Drinking Water Fund established by this subchapter;

(6) "Owner" means the owner or prospective owner of a water system, excluding any federal agencies;

(7) "Revolving loan account" means the Drinking Water State Revolving Loan Fund Account established by this subchapter within the fund;

(8) "Safe Drinking Water Act" means the Safe Drinking Water Act Amendments of 1996 and its subsequent amendments or successor provisions;

(9) "Set aside account" means the Drinking Water State Set Aside Account established by this subchapter within the fund;

(10) "State" means the State of Arkansas;

(11) "State grants account" means the Drinking Water State Grants Account established by this subchapter within the fund; and

(12) (A) "Water system" means a public water system within the meaning of the Safe Drinking Water Act.

(B) The water system may be owned publicly or privately and shall include particularly, without limitation:

(i) Distribution and transmission lines;

(ii) Storage, production, pumping, and treatment facilities;

(iii) Impoundments;

(iv) Reservoirs;

(v) Wells;

(vi) Source water protection;

(vii) Land;

(viii) Rights-of-way; and

(ix) Conservation easements.



§ 15-22-1102 - Creation -- Terms and conditions for expenditures -- Special accounts.

(a) (1) There is established on the books of the Arkansas Natural Resources Commission a special restricted fund to be known as the "Safe Drinking Water Fund", which shall be maintained in perpetuity and administered by the commission and the Department of Health under this subchapter for the purposes stated in this subchapter.

(2) The following shall be deposited into the fund:

(A) Grants from the federal government or its agencies allotted to the state for capitalization of the fund;

(B) State matching grants when required;

(C) Proceeds of bonds issued by the commission or the Arkansas Development Finance Authority for capitalization of the fund;

(D) Principal, interest, and premiums on loans provided; and

(E) Bonds, notes, and other evidences of indebtedness purchased with moneys in the fund.

(3) The commission may deposit loans made to and bonds, notes, and other evidences of indebtedness issued by owners to finance or refinance the planning, design, acquisition, construction, expansion, equipping, rehabilitation, or consolidation of water systems or parts of water systems into the fund.

(b) Moneys in the fund shall be expended in a manner consistent with the terms and conditions of applicable federal and state capitalization grants and may be used:

(1) To provide loans for the planning, design, acquisition, construction, expansion, equipping, rehabilitation, consolidation, or refinancing of water systems or parts of water systems;

(2) Subject to subsections (c)-(e) of this section and subject to the approval of the commission, to secure the payment of the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account;

(3) To pay the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account;

(4) To purchase bonds, notes, or other evidences of indebtedness issued by owners to finance or refinance the planning, design, acquisition, construction, expansion, equipping, rehabilitation, or consolidation of water systems or parts of water systems;

(5) To fund other water system programs that the federal or state government may allow in the future;

(6) To fund the administrative expenses of the commission relating to the responsibilities and requirements of this subchapter and the Safe Drinking Water Act;

(7) To fund technical assistance for water systems, assistance to state programs such as the public water system supervisory, source water protection, capacity development, health effects studies, unregulated contaminant monitoring, small system technical assistance, operation and training certification programs, and other purposes permitted by the Safe Drinking Water Act;

(8) To provide for any other expenditures consistent with applicable federal and state law;

(9) To make grants or loans to the Construction Assistance Revolving Loan Fund established by § 15-5-901, in amounts approved by the commission, consistent with applicable federal law;

(10) Subject to subsections (c)-(e) of this section and subject to the approval of the commission, to secure the payment of the principal of and premium, if any, and interest on bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Construction Assistance Revolving Loan Fund established by § 15-5-901, consistent with applicable federal law;

(11) Subject to subsections (c)-(e) of this section and subject to the approval of the commission, to pay the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Construction Assistance Revolving Loan Fund established by § 15-5-901, consistent with applicable federal law; or

(12) (A) To make grants for the planning, design, acquisition, construction, expansion, equipping, rehabilitation, consolidation, or refinancing of water systems or parts of water systems.

(B) However, grants may be made only from moneys in the fund provided by the federal government under the Safe Drinking Water Act to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants or any combination of principal, negative interest loans, or grants.

(c) (1) There is established a separate account within the fund designated the "Drinking Water State Administrative Account", into which moneys provided by the federal government pursuant to the Safe Drinking Water Act for the purpose of administering programs funded by the Safe Drinking Water Act and fees pursuant to §§ 15-22-1106 and 15-22-1107 shall be deposited.

(2) Moneys in the administrative account may be expended by the commission for administrative costs of programs funded by the Safe Drinking Water Act.

(3) Moneys in the Drinking Water State Administrative Account shall never be pledged for the payment of or as security for any bonds issued by the authority or the commission.

(d) (1) There is established a separate account within the fund designated the "Drinking Water State Set Aside Account", into which moneys provided by the federal government pursuant to the Safe Drinking Water Act for the purpose of funding costs of technical assistance to water systems, assistance to state programs such as the public water system supervisory, source water protection, capacity development, health effects studies, unregulated contaminant monitoring, small system technical assistance, and operation and training certification, and other purposes permitted by the Safe Drinking Water Act to be paid from set asides, shall be deposited.

(2) Moneys in the Drinking Water State Set Aside Account may be expended for the purpose of funding the cost of assistance to water systems, assistance to state programs such as public water system supervisory, source water protection, capacity development, health effects studies, unregulated contaminant monitoring, small system technical assistance, and operator training and certification programs, and other purposes permitted by the Safe Drinking Water Act to be paid from set asides.

(3) Moneys in the Drinking Water State Set Aside Account shall never be pledged for the payment of or as security for any bonds issued by the authority or the commission.

(e) (1) There is established a separate account within the fund designated the "Drinking Water State Grants Account", into which moneys appropriated by the state for deposit into the fund shall be deposited.

(2) (A) Moneys in the Drinking Water State Grants Account may be expended for the same purposes as other moneys in the fund.

(B) However, moneys in the Drinking Water State Grants Account shall never be pledged for the payment of or as security for any bonds issued by the commission or the authority.

(f) (1) There is established a separate account within the fund, designated the "Drinking Water State Revolving Loan Fund Account", into which shall be deposited moneys provided by:

(A) The federal government pursuant to the Safe Drinking Water Act;

(B) Proceeds of bonds issued by the commission or the authority; and

(C) Other amounts, excluding state appropriations, received pursuant to § 15-22-1105,

for the purpose of providing financial assistance to owners in connection with the planning, design, acquisition, construction, expansion, equipping, or rehabilitation of a water system, or parts of a water system.

(2) Moneys in the Drinking Water State Revolving Loan Fund Account may also be expended for the purposes set forth in subdivisions (b)(1)-(5) and (b)(8)-(12) of this section.

(g) The commission may establish and maintain additional accounts within the fund or subaccounts within the accounts established by this section.

(h) The commission shall maintain the fund at the authority or at one (1) or more financial institutions within or without the state.



§ 15-22-1103 - Administration of fund generally.

(a) (1) Except for the Drinking Water State Set Aside Account, the Safe Drinking Water Fund shall be administered by the Arkansas Natural Resources Commission, and the commission may establish procedures and adopt rules as may be required to administer the fund and programs financed in whole or in part with moneys in the fund in accordance with federal or state law providing for water systems, including particularly, without limitation the Safe Drinking Water Act.

(2) The commission is authorized to enter into contracts and other agreements in connection with the operation of the fund, including, but not limited to, contracts and agreements with federal agencies, owners, the Arkansas Development Finance Authority, the Department of Health, and other persons to the extent necessary or convenient for the implementation of the fund and programs financed in whole or in part with moneys in the fund.

(3) The commission shall execute capitalization grant agreements on behalf of the state in order to obtain funds under the Safe Drinking Water Act.

(4) (A) Notwithstanding subdivisions (a)(1)-(3) of this section, the department shall have the authority to establish a priority list for water systems, the owners of which are eligible to receive financial assistance from moneys in the Drinking Water State Revolving Loan Fund Account.

(B) The department shall also have the authority to carry out oversight and related activities, other than financial administration, with respect to financial assistance.

(C) The department may delegate its authority under this subsection to the commission.

(b) The commission shall maintain full authority for the operation of the fund except the Drinking Water State Set Aside Account in accordance with applicable federal and state law, including withdrawals necessary to achieve the intended purposes of the fund.

(c) To the extent moneys provided by the federal government under the Safe Drinking Water Act and nonappropriated state matches do not designate the account into which those moneys shall be deposited, the moneys shall be deposited into the accounts within the fund as designated by the commission.



§ 15-22-1104 - Administration of set aside account.

(a) (1) The Drinking Water State Set Aside Account shall be administered by the Department of Health.

(2) The department may establish procedures and adopt rules required to administer the account and programs financed in whole or in part with moneys in the account in accordance with federal or state law providing for water systems, including, without limitation the Safe Drinking Water Act, and to enter into contracts and other agreements in connection with the operation of the account, including without limitation contracts and agreements with federal agencies, the Arkansas Development Finance Authority, the Arkansas Natural Resources Commission, and other parties to the extent necessary or convenient for the implementation of the Safe Drinking Water Fund and programs financed in whole or in part with moneys in the fund.

(b) The department shall maintain full authority for the operation of the account in accordance with applicable federal and state law, including withdrawals necessary to achieve the intended purposes of the account.



§ 15-22-1105 - Authority to accept grants -- Deposit of funds received.

(a) The Arkansas Natural Resources Commission and the Arkansas Development Finance Authority as agent for the commission may accept grants for the use of the Safe Drinking Water Fund from any state or federal agencies, municipalities, corporations, foundations, individual donors, or authorities, specifically including without limitation appropriations from the State Treasury as heretofore or hereafter provided.

(b) All moneys received by the commission or the authority under the provisions of this subchapter shall be deposited as and when received in the fund except as otherwise specifically provided by federal or state law.

(c) (1) Except for moneys hereafter deposited in or paid to the commission or the authority for deposit in the Drinking Water State Grants Account, all moneys now or hereafter received for, deposited in, or paid to the commission or the authority for deposit in the fund are specifically declared to be cash funds restricted in their use and shall not be deposited in the State Treasury or deemed to be a part of the State Treasury for the purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provisions but shall be held and applied by the commission or the authority as agent for the commission solely for the uses set forth in this subchapter.

(2) Interest and other moneys received from the investment of moneys, the purchase of bonds, notes, or other evidences of indebtedness issued by owners or the making of loans with moneys in the fund including in each case moneys in the Drinking Water State Grants Account are declared to be cash funds restricted in their use and shall not be deposited in the State Treasury but shall be held and applied by the commission and the authority as agent for the commission solely for the uses set forth in this subchapter.



§ 15-22-1106 - Fees for services provided by commission.

(a) (1) The Arkansas Natural Resources Commission may establish and collect fees for its technical and administrative services in connection with the planning, design, acquisition, construction, expansion, equipping, or rehabilitation of water systems or parts of water systems financed in whole or in part with moneys in the Safe Drinking Water Fund.

(2) The authority granted in this section is supplemental to the authority granted to the commission under other laws to establish fees for its services.

(b) The fees shall be payable in any one (1) or more of the following methods from:

(1) Proceeds of loans, bonds, notes, or other evidences of indebtedness of an owner purchased from moneys in the fund;

(2) Proceeds of bonds issued by the commission or the Arkansas Development Finance Authority in connection with the fund; or

(3) Periodic payments due on the loans, bonds, notes, or other evidences of indebtedness of an owner purchased with moneys in the fund.



§ 15-22-1107 - Collection of fees.

If requested by the Arkansas Natural Resources Commission, the Arkansas Development Finance Authority shall collect the fees from the owners receiving financial assistance from the Safe Drinking Water Fund and deposit the fees into the Drinking Water State Administrative Account within five (5) days after each periodic payment is made.



§ 15-22-1108 - Federal grants deposited into fund.

(a) Notwithstanding the provisions of §§ 19-6-108 and 19-6-601, grants to the state received by the Treasurer of State from the federal government for deposit into the Safe Drinking Water Fund are declared to be cash funds restricted in their use and dedicated to be used solely as authorized in this subchapter.

(b) The Arkansas Natural Resources Commission and the Arkansas Development Finance Authority may accept moneys for deposit into the fund from allocations from the Treasurer of State as provided in this section.



§ 15-22-1109 - Use of Drinking Water State Revolving Loan Fund Account.

(a) The Arkansas Natural Resources Commission and with the approval of the commission the Arkansas Development Finance Authority may use the moneys in the Drinking Water State Revolving Loan Fund Account excluding the Drinking Water State Grants Account and the assets acquired with moneys in the Drinking Water State Revolving Loan Fund Account to secure the payment of the principal of and premium, if any, and interest on bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account and pay the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Drinking Water State Revolving Loan Fund Account.

(b) Subject to § 15-22-1102(c)-(e), the commission and with the approval of the commission the authority may pledge the Drinking Water State Revolving Loan Fund Account excluding the Drinking Water State Grants Account and pledge the assets acquired with moneys in the Drinking Water State Revolving Loan Fund Account to secure the payment of the principal of and premium, if any, and interest on bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Construction Assistance Revolving Loan Fund under § 15-5-901 et seq., consistent with applicable federal law and pay the principal of and premium, if any, and interest on and to pay costs incurred in connection with bonds issued by the commission or the authority if proceeds of the bonds are deposited into the Construction Assistance Revolving Loan Fund under § 15-5-901 et seq., consistent with applicable federal law.



§ 15-22-1110 - Withholding general revenue turnback.

(a) Should any city, town, county, or political subdivision receiving general revenue turnback funds as defined in the Revenue Stabilization Law, § 19-5-101 et seq., fail, neglect, or refuse to pay any installment of principal, interest, or financing fee for a period of more than ninety (90) days past the due date in accordance with the written instrument for the repayment of its bonds, notes, or other evidences of indebtedness purchased with moneys in the Drinking Water State Revolving Loan Fund Account, the Arkansas Natural Resources Commission after notification to the city, town, county, or political subdivision may certify to the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the name of the city, town, county, or political subdivision and the amount of deficiencies ninety (90) days or more past due.

(b) Upon certification, the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State are directed to withhold from the city's, town's, county's, or other political subdivision's share of general revenue turnback as the share is defined in the Revenue Stabilization Law, § 19-5-101 et seq., the amount so certified as due and to transfer the amount to the Drinking Water State Revolving Loan Fund Account and the Drinking Water State Administrative Account as follows:

(1) Amounts withheld as fees shall be transferred to the Drinking Water State Administrative Account; and

(2) Amounts withheld as principal and interest shall be transferred to the Drinking Water State Revolving Loan Fund Account.



§ 15-22-1111 - Substitution of loans.

(a) The Arkansas Natural Resources Commission may remove any loan, bond, note, or other evidence of indebtedness purchased with moneys in the Drinking Water State Revolving Loan Fund Account from that account and substitute another loan, bond, note, or other evidence of indebtedness not then in default as to payment of any installment of principal, interest, or financing fee, and having an equal or greater outstanding principal balance, made by the commission for a purpose authorized by this subchapter.

(b) (1) The commission may forgive principal of loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the account.

(2) However, principal may be forgiven only for loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the account provided by the federal government under the Safe Drinking Water Act to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants or any combination of principal, negative interest loans, or grants.



§ 15-22-1112 - Interest rates on loans.

(a) The loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the Drinking Water State Revolving Loan Fund Account shall bear interest at rates of interest, including without limitation negative rates of interest, established by the Arkansas Natural Resources Commission.

(b) However, the commission may establish negative rates of interest only for loans made and bonds, notes, and other evidences of indebtedness purchased with moneys in the account provided by the federal government under the Safe Drinking Water Act to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants or any combination of these.

(c) Notwithstanding any other provision of law, loans, bonds, notes, and other evidences of indebtedness issued by owners may bear interest at a negative rate if they are purchased with moneys in the Drinking Water State Revolving Loan Fund Account.






Subchapter 12 - -- Sparta Aquifer Critical Groundwater Counties' Remediation Act

§ 15-22-1201 - Title.

This subchapter may be known and cited as the "Sparta Aquifer Critical Groundwater Counties' Remediation Act".



§ 15-22-1202 - Legislative findings and intent.

It is the intent of this subchapter to make available revenues and resources to discourage the withdrawal of Sparta Aquifer water by certain large water users in Bradley, Calhoun, Columbia, Jefferson, Ouachita, and Union counties.



§ 15-22-1203 - Definitions.

As used in this subchapter:

(1) "Acquire" means to acquire by purchase, lease, devise, gift, or other mode of acquisition and by any method selected by a Sparta Aquifer critical groundwater county conservation board;

(2) "Aquifer water" means water removed from the Sparta Aquifer;

(3) "Commission" means the Arkansas Natural Resources Commission;

(4) "Conservation fee" means any fee fixed pursuant to this subchapter and levied upon any registered water user or significant water user;

(5) "Construct" means to construct, equip, install, or to otherwise develop by any means selected by a board;

(6) "County" means any Arkansas county:

(A) In which at least ninety percent (90%) of the reported groundwater usage from the Sparta Aquifer is for municipal and industrial purposes as of July 1, 2005; and

(B) Which has been or is found and determined by the commission to be within a critical groundwater area prior to July 1, 2005, within the meaning of the Arkansas Groundwater Protection and Management Act, § 15-22-901 et seq.;

(7) "Improvement plan" means a plan to carry out the construction and acquisition of water facilities or to provide for the conservation of aquifer water, or both;

(8) "Major water user" means any person that during any month of the year, averages withdrawal from the Sparta Aquifer of one million (1,000,000) or more gallons of aquifer water per day;

(9) "Person" means any natural person, firm, association, corporation, trust, partnership, governmental agency, state or political subdivision, county, municipality, or other legal entity;

(10) (A) "Registered water user" means any person that, whether as an owner, lessee, operator, or otherwise, including a board, operates one (1) or more wells with a minimum potential flow rate of fifty thousand gallons (50,000 gals.) or more of aquifer water per day and is required to register with the commission under § 15-22-302.

(B) The withdrawal of water which is expected to be returned to an aquifer by the user does not cause a person to be a registered water user;

(11) "Revenues" means revenues derived from any source, including, without limitation, the wholesale or retail sale of water and the conservation fees;

(12) "Significant water user" means any person that, whether as owner, lessee, operator, or otherwise, including a board, operates one (1) or more wells with a maximum flow rate of less than fifty thousand gallons (50,000 gals.) of aquifer water per day and is determined by the board to be using aquifer water for other than domestic purposes;

(13) "Sparta Aquifer critical groundwater county conservation board" or "board" means any Sparta Aquifer critical groundwater conservation county board established pursuant to this subchapter; and

(14) "Water facilities" means any facilities for the withdrawal, storage, transportation, treatment, or distribution of water, together with any properties, real, personal, or mixed, tangible or intangible, related or appropriate thereto.



§ 15-22-1204 - Construction and enumeration.

(a) This subchapter is complete in itself and shall be the sole authority necessary to carry out its purposes.

(b) This subchapter shall be construed liberally.

(c) The enumeration of any object, purpose, power, or method shall not be deemed to exclude like objects, purposes, powers, or methods.



§ 15-22-1205 - Sparta Aquifer critical groundwater county conservation boards.

(a) One hundred (100) or more qualified electors residing within any county may petition the circuit court for the county to establish a Sparta Aquifer critical groundwater county conservation board for the purposes set forth in this subchapter.

(b) A petition filed pursuant to this subchapter shall contain:

(1) A brief and concise statement describing the water crisis affecting the county;

(2) A brief and concise statement showing the necessity for forming and operating the proposed board and describing the benefits to be derived from it by the residents and property owners in the county;

(3) The proposed name for the board;

(4) A proposed improvement plan; and

(5) Any other and additional information as may be appropriate and useful, including, without limitation, the proposed names of initial members and their terms.



§ 15-22-1206 - Petition -- Commission report.

(a) Upon the filing of the petition in the office of the circuit clerk, the clerk shall prepare a certified copy of the petition and transmit the certified copy to the Arkansas Natural Resources Commission within five (5) days after the date of the filing of the petition.

(b) (1) Upon receipt of the certified copy, the commission, if it has not already done so, shall begin an investigation of the present and future availability of aquifer water for the county.

(2) The commission shall transmit within sixty (60) days after receipt of the certified copy of the petition a written report of its findings to the clerk of the circuit court.

(c) The report of the commission shall include, but need not be limited to:

(1) A finding as to whether the water shortage of the county, if any, is such that it conforms to the definition of "county" in § 15-22-1203(6);

(2) A finding as to whether the organization of the proposed Sparta Aquifer critical groundwater county conservation board serves to alleviate any such water shortage and would be conducive to the purposes of this subchapter;

(3) A finding that an existing plan is in place, including deadlines for progress, which is reasonably calculated to alleviate the depletion of the Sparta Aquifer and reduce the withdrawal of aquifer water to levels below the safe yield in order to protect the Sparta Aquifer for future use;

(4) A finding that the proposed improvement plan, if implemented, would or would not preserve the groundwater resource for future use; and

(5) Any conditions or recommendations which the commission regards as necessary to the organization of the board and the purposes and powers of the board.

(d) (1) If the commission makes a finding that an existing plan is in place to preserve the actual groundwater use under subdivision (c)(3) of this section, then the petition shall be held in abeyance, and the commission shall continuously monitor the plan's progress.

(2) However, upon the petition of any twenty (20) persons alleging insufficient progress in the plan, the commission shall conduct a hearing in the county and examine the previous findings.



§ 15-22-1207 - Court order -- Notice and hearing.

(a) Within thirty (30) days after the report of the Arkansas Natural Resources Commission has been filed in the office of the circuit clerk, the petition shall be presented to the judge of the circuit court, either in term or vacation, and the court shall enter its order:

(1) Setting a hearing upon the petition for a day certain; and

(2) Directing the clerk of the court to give notice of the hearing by publication for two (2) consecutive weeks in a newspaper or newspapers having a general circulation in the county.

(b) The notice shall contain:

(1) A concise statement describing the purpose of the hearing;

(2) A concise statement of the findings and conclusions of the commission; and

(3) A warning to all persons residing or owning property within the county to appear upon the date and at the time and place of the hearing to show cause, if any exists, why the petition should not be granted.

(c) Upon the date and at the time and place named in the notice, the circuit court shall meet and hear all persons who wish to appear and advocate or resist the establishment of the board.

(d) If the court, after being satisfied as to the sufficiency of the petition and the proceedings thereon, finds it to be in the best interests of the persons residing or owning land within the county that the board should be established under the terms of this subchapter, the court shall enter its order establishing the board, subject to the terms and provisions of this subchapter, and designating a name for the board.



§ 15-22-1208 - County conservation board members.

(a) The Sparta Aquifer critical groundwater county conservation board shall be composed of one (1) qualified elector residing in each justice of the peace district in the county.

(b) (1) The initial members of the board shall be appointed by the circuit court at the time of establishment of the board or within a reasonable time thereafter.

(2) The court shall fix the terms of the initial members of the board in a manner that the terms of the board members shall expire on December 31 of the year of each general election and each two (2) years thereafter.

(3) The membership of the initial board shall be divided into two-year, four-year, and six-year terms in order to set up the every-two-year rotation.



§ 15-22-1209 - Additional county conservation board members.

(a) Other than the initial members of the Sparta Aquifer critical groundwater county conservation board, members of the board shall be elected to terms of six (6) years by the qualified electors residing in the respective justice of the peace districts included in the county.

(b) (1) Nominations for members of the board shall be upon petitions signed by at least ten (10) qualified electors residing in the justice of the peace district from which the member is to be elected.

(2) The petition shall be filed with the county board of election commissioners at least sixty (60) days prior to the general election.

(c) Election of members shall be held as a part of the general election and under the laws governing the general election.

(d) Any member shall be qualified to succeed himself or herself.

(e) Any member of the board shall serve until his or her successor is elected and qualified.

(f) In the event of an increase or decrease in the number of justice of the peace districts in a county, the circuit court, upon petition signed and filed with the circuit clerk by twenty (20) or more qualified electors residing in the county, shall enter its order making appropriate modifications in the composition of the board.



§ 15-22-1210 - Oath of office -- Vacancy.

(a) Each member of the Sparta Aquifer critical groundwater county conservation board shall take the oath of office required by Arkansas Constitution, Article 19, § 20, and shall also swear that he or she will not directly or indirectly be interested in any contract made by the board.

(b) All oaths of members of the board shall be executed in writing and shall be filed in the office of the circuit clerk for the county.

(c) Any member failing to take the oath within thirty (30) days after his or her appointment or election shall be deemed to have declined the office, and his or her place shall be filled as other vacancies.

(d) (1) Any vacancy on the board shall be filled by appointment of the board for a term to last until December 31 following the next general election, at which time the vacancy shall be filled by election from the appropriate district for the unexpired term of the position that became vacant.

(2) Should there not be time for a candidate to qualify for the next general election, the appointment shall be until December 31 of the next-following general election.



§ 15-22-1211 - Compensation -- Liability -- Meetings.

(a) The members of the Sparta Aquifer critical groundwater county conservation board shall receive no compensation but shall be entitled to reimbursement for out-of-pocket expenses by the procedure and in the amounts provided for employees of the State of Arkansas under § 25-16-902.

(b) Members of the board shall be immune from liability for acts and omissions within the scope of their duties as board members, except in cases of gross negligence or wanton misconduct.

(c) Boards shall be authorized to acquire liability insurance for the benefit and protection of the members of the board and, except in cases of gross negligence or wanton misconduct, to reimburse members of the board in the event of liability.

(d) Promptly upon their appointment, the members of the board shall meet and organize and shall elect a president, vice president, and secretary-treasurer and shall adopt bylaws which shall govern their proceedings.

(e) (1) Regular meetings of the board shall be held not less frequently than quarterly, as determined by the board, at the office of the board.

(2) All meetings are subject to the open meetings and public meetings requirements of the Arkansas Freedom of Information Act of 1967, § 25-19-101 et seq.

(f) (1) Special meetings of the board may be held at any time upon waiver of notice by all members or may be called by the president or by any two (2) members at any time, provided that notice signed by the person or persons calling any special meeting shall be mailed to each member of the board at least seven (7) days prior to the time fixed for the special meeting.

(2) Emergency special meetings of the board may be held on the call of the president or vice president in the president's absence, provided a written notice is delivered by a member of the board or a designated agent whose name is set out in the notice to each member of the board at least three (3) working days prior to the time fixed for the emergency special meeting.

(g) (1) A majority of the members of the board shall constitute a quorum for the transaction of business.

(2) In the absence of any of the elected officers of the board, a quorum at any meeting may select a member to act as presiding officer.



§ 15-22-1212 - Powers of county conservation board.

(a) Each Sparta Aquifer critical groundwater county conservation board shall have the power to:

(1) Sue and be sued and complain and defend in the name of the board;

(2) Adopt a seal which may be altered at the board's pleasure and use it as the board determines;

(3) Acquire, construct, and develop any water facilities;

(4) Withdraw, store, transport, treat, and distribute water and engage in activities related or appropriate thereto;

(5) Acquire, own, lease, and operate any lands, buildings, fixtures, equipment, personalty, and other properties, real, personal, or mixed, tangible or intangible, as may be appropriate to its powers and the purposes of this subchapter;

(6) (A) Sell and issue bonds secured by and payable from its revenues and enter into such trust indentures and other documents and undertakings as may be appropriate thereto. The bonds shall be payable over a period of not more than forty (40) years and shall bear interest at an interest rate or rates not to exceed that set forth in Arkansas Constitution, Amendment 65.

(B) The bonds shall be sold for such price and by such method as shall be determined by the board, and the bonds and interest thereon shall be exempt from all state, county, and municipal taxes;

(7) Apply the proceeds of revenue bonds and sales and use tax bonds issued by the county and municipalities within the county for the acquisition, construction, and development of water facilities, as may be agreed to by the county and such municipalities;

(8) Have and exercise the power of eminent domain for the purpose of acquiring lands, rights-of-way, and other properties necessary in the construction or operation of any water facilities in the manner now provided by the condemnation laws of this state for acquiring private property for public use;

(9) Accept gifts or grants of money, services, franchises, rights, privileges, licenses, rights-of-way, easements, or other property, real, personal, or mixed, tangible or intangible;

(10) Make any and all contracts necessary or convenient for the exercise of the powers granted in this subchapter, including, without limitation, contracts with other boards and with municipalities and counties;

(11) Fix, regulate, and collect rates, fees, rents, and other charges for water sold by the board and for the use of water facilities and for services furnished by the board, any such rates to be just, reasonable, and nondiscriminatory;

(12) Conduct its affairs within and without this state;

(13) Elect, appoint, or employ officers, agents, attorneys, engineers, and such other personnel as it shall deem necessary and to fix their compensation and to establish the use and application of the board's revenues;

(14) Enter upon private premises for the purpose of carrying out the terms of this subchapter, including a determination of the capacity of the Sparta well, and for compliance with the Department of Health rules and regulations concerning the health and safety of the water systems;

(15) Accept appropriations and grants from the State of Arkansas and from the United States upon such terms and conditions as may be imposed by law or regulation;

(16) Require that anyone drilling a water well into the Sparta Aquifer designated critical by the Arkansas Natural Resources Commission shall file a copy of the report required to be filed with the Commission on Water Well Construction pursuant to § 17-50-104 with the board;

(17) Require monitoring of all wells determined to be operated as registered water users or significant water users; and

(18) Exercise all powers necessary and appropriate to accomplish the improvement plan and such other powers as may be set forth in this subchapter or as may be necessary or appropriate to carry out its purposes and the purpose of this subchapter.

(b) Notwithstanding the powers conferred by this section, a board shall comply with the laws of this state regarding the acquisition, storage, transportation, distribution, treatment, or disposal of water.

(c) The board shall have the power, pursuant to appropriate agreement, to expend and invest the proceeds of bonds and other obligations, whether secured by revenues or taxes or otherwise, issued by the county or by any municipality in the county.



§ 15-22-1213 - Annual financial audit and report.

(a) Each Sparta Aquifer critical groundwater county conservation board shall procure an annual financial audit to be conducted following each board's fiscal year end.

(b) Each board shall choose and employ accountants licensed and in good standing with the Arkansas State Board of Public Accountancy to conduct these audits in accordance with Government Auditing Standards issued by the Comptroller General of the United States.

(c) (1) Each audit report and accompanying comments and recommendations shall be reviewed by the board and copies of each audit report shall be filed with the Arkansas Natural Resources Commission and the Division of Legislative Audit.

(2) In addition, one (1) copy of the audit report shall be kept for public inspection with the books and records of the board, and one (1) copy shall be filed with the clerk of the circuit court where the petition was filed to create the board.



§ 15-22-1214 - Water conservation levy.

(a) The Sparta Aquifer critical groundwater county conservation board may levy and fix upon each registered water user and significant water user of aquifer water a conservation fee in an amount deemed appropriate by the board to discourage the withdrawal of aquifer water by registered water users and significant water users.

(b) However, when the board has extended an alternate water source to the property line of a major water user and the major water user does not connect to and begin using the alternate water source, the major water user may be assessed a conservation fee determined by the board, not to exceed ninety-six cents (96cent(s)) per one thousand gallons (1000 gals.) of aquifer water withdrawn, until the major water user connects to and uses the alternate water source.



§ 15-22-1215 - Monthly conservation fee.

(a) (1) Each registered and significant water user shall report monthly on or before the fifteenth day of the month to the Arkansas Natural Resources Commission and to the Sparta Aquifer critical groundwater county conservation board on a form or forms prescribed by the commission the quantity of aquifer water which it withdrew during the preceding month on a well-by-well basis.

(2) The board shall set the date on which the conservation fee shall go into effect.

(b) (1) Any conservation fee shall be payable each month, with the report provided for in subsection (a) of this section, to the county treasurer of the county.

(2) Conservation fees shall be remitted to the board by the county treasurer after deduction of an amount equal to one-quarter of one percent (0.25%) thereof for payment or reimbursement of administrative expenses, on or before the first day of the month following the month in which the fees were received.

(c) All proceeds of the conservation fee shall be applied to defray the costs of the board for operation and maintenance of and debt service in relation to the improvement plan, including, but not limited to, the water facilities and to serve the purposes of this subchapter.

(d) Any conservation fees which are determined to be delinquent for more than ninety (90) days shall constitute a lien on the real and personal property of each delinquent registered and significant water user and may be enforced against that property by an action in circuit court.



§ 15-22-1216 - Meter required.

(a) (1) Each registered water user shall install and maintain a meter at its expense in conformance with the standards and specifications issued by the Arkansas Natural Resources Commission for the purpose of measuring and recording the quantity of aquifer water drawn by the registered water user.

(2) Each significant water user shall maintain at its expense a meter purchased and installed by the Sparta Aquifer critical groundwater county conservation board.

(b) Each meter shall be accessible to agents of the commission and the board during reasonable business hours.



§ 15-22-1217 - Violation -- Penalty.

(a) Any registered water user or significant water user who shall fail to report as set forth in § 15-22-1215 shall be subject to an administrative penalty at the rate of two (2) times the conservation fee owed, payable to the Sparta Aquifer critical groundwater county conservation board.

(b) Any person who intentionally or willfully makes any false report under the provisions of this subchapter or who tampers with any meter required by this subchapter shall be guilty of a misdemeanor and upon conviction shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000).



§ 15-22-1218 - Rules and regulations.

The Arkansas Natural Resources Commission and each Sparta Aquifer critical groundwater county conservation board are authorized to issue rules and regulations and to conduct investigations for the purpose of implementing and carrying out the terms of this subchapter.






Subchapter 13 - -- Revenue Bonds for Water Resources

§ 15-22-1301 - Water resources -- Bonds.

The Arkansas Natural Resources Commission may issue revenue bonds from time to time whether or not the interest on the bonds is subject to federal income taxation to provide:

(1) Funds for the:

(A) Construction Assistance Revolving Loan Fund established by § 15-5-901;

(B) Safe Drinking Water Fund established by § 15-22-1102;

(C) Arkansas Water Development Fund established by § 15-22-507;

(D) Water, Sewer, and Solid Waste Systems Revolving Fund established by § 19-5-310; and

(E) Arkansas Water Resources Cost Share Revolving Fund established by § 15-22-808; and

(2) Financing all or a portion of the costs of:

(A) Water systems;

(B) Wastewater systems;

(C) Solid and hazardous waste facilities;

(D) Recycling facilities;

(E) Nonpoint source pollution management programs;

(F) Wetland conservation and management plans;

(G) Irrigation systems;

(H) Flood control and drainage systems;

(I) Water conservation projects and facilities;

(J) Navigation systems, including port facilities;

(K) Land and water reclamation projects; and

(L) Other environmental or water development projects.



§ 15-22-1302 - Legal counsel -- Underwriter.

The Arkansas Natural Resources Commission may engage legal counsel and an underwriter or underwriters to facilitate the issuance and sale of bonds to be issued under this subchapter.



§ 15-22-1303 - Tax exempt status of bonds -- Investment in bonds.

(a) Any bonds issued under this subchapter and the interest paid on the bonds shall be exempt from all state, county, and municipal taxes, and the exemption shall include income, inheritance, and property taxes.

(b) (1) Any municipality, board, commission, or other authority established by ordinance of any municipality or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality or the board of trustees of any retirement system created by the General Assembly, in its discretion, may invest any of its funds not immediately needed for its purposes in bonds issued under this subchapter.

(2) Bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 15-22-1304 - Gubernatorial approval.

(a) When gubernatorial approval is required by the provisions of the Internal Revenue Code of 1986, as amended, or any other federal or state law, the Governor may approve the issuance of bonds by the Arkansas Natural Resources Commission upon receipt of written request for approval from the Executive Director of the Arkansas Natural Resources Commission.

(b) The written request shall state that the commission has conducted a public hearing pursuant to appropriate public notice concerning the purposes for which the bonds are to be issued.

(c) The written request shall also summarize the comments made and questions posed at the public hearing.



§ 15-22-1305 - Bonds -- Form -- Terms.

(a) (1) The Arkansas Natural Resources Commission shall authorize by resolution the issuance of bonds under this subchapter.

(2) The commission shall determine with regard to the bonds:

(A) Form and denominations;

(B) Date or dates;

(C) Time of maturation;

(D) Interest, including:

(i) Times payable;

(ii) Places within or without the state; and

(iii) Rate or rates;

(E) Terms and prices of redemption in advance of maturity; and

(F) Terms and conditions.

(3) The bonds shall be denominated in the currency of the United States.

(4) The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the state, subject to provisions as to registration.

(5) The authorizing resolution may contain any other terms, covenants, and conditions that the commission deems reasonable and desirable, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for payment of the bonds;

(C) Custody and application of proceeds of the bonds;

(D) Collection and disposition of revenues;

(E) Investing for authorized purposes; and

(F) Rights, duties, and obligations of the commission and the holders and registered owners of the bonds.

(b) (1) The authorizing resolution may provide for the execution of a trust indenture between the commission and any financial institution within or without the state.

(2) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the commission, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for the payment of the bonds;

(C) Custody and application of proceeds of the bonds;

(D) Collection and disposition of revenues;

(E) Investing and reinvesting of any moneys during periods not needed for authorized purposes; and

(F) Rights, duties, and obligations of the commission and the holders and registered owners of the bonds.

(c) (1) Any authorizing resolution and trust indenture relating to the issuance and security of the bonds shall constitute a contract between the commission and registered owners of the bonds.

(2) (A) The contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract.

(B) The covenants, agreements, and obligations of the commission may be enforced by mandamus or other appropriate proceeding at law or in equity.



§ 15-22-1306 - Bonds -- Sales.

(a) The bonds may be sold in a manner, either at public or private sale, and upon terms that the Arkansas Natural Resources Commission shall determine to be reasonable and expedient for effectuating the purposes for which the bonds are issued.

(b) The bonds may be sold at a price the commission may accept, including sale at discount.



§ 15-22-1307 - Bonds -- Signature -- Seal.

(a) The bonds shall be executed by manual or facsimile signature of the Chair of the Arkansas Natural Resources Commission and the manual or facsimile signature of the Executive Director of the Arkansas Natural Resources Commission or any other director or officer authorized to do so by resolution of the commission.

(b) If the officers whose signatures appear on the bonds shall cease to be officers before delivery of the bonds, their signatures, nevertheless, shall be valid and sufficient for all purposes.

(c) Each bond shall be impressed or imprinted with the seal of the commission.



§ 15-22-1308 - Bonds -- Issuance -- Payment.

(a) The face of each bond shall plainly state that the bond:

(1) Has been issued under this subchapter;

(2) Is an obligation only of the Arkansas Natural Resources Commission; and

(3) Does not constitute:

(A) An indebtedness of the state;

(B) An indebtedness for which the faith and credit of the state or any of its revenues are pledged; or

(C) An indebtedness secured by a lien on or a security interest in any property of the state.

(b) The payment of the principal of, redemption premium, if any, and interest on and the trustee's and paying agent's fees in connection with the bonds may be secured by a lien on:

(1) All or any part of the:

(A) Construction Assistance Revolving Loan Fund;

(B) Safe Drinking Water Fund;

(C) Arkansas Water Development Fund;

(D) Water, Sewer, and Solid Waste Systems Revolving Fund; or

(E) Arkansas Water Resources Cost Share Revolving Fund; or

(2) A pledge of:

(A) Bonds, notes, or other evidences of indebtedness owned or acquired by the commission and the commission's interest in any revenue derived from the bonds, notes, or other evidences of indebtedness; or

(B) Any collateral security held or received by the commission, including, without limitation, facilities or projects financed with proceeds of the commission's bonds.

(c) It shall not be necessary to the perfection of the lien and pledge for those purposes that the trustee in connection with the bond issue or the registered owners of the bonds take possession of the bonds, notes, or other evidences of indebtedness or collateral security.



§ 15-22-1309 - Bonds -- Effective date of lien of pledge.

(a) (1) Any pledge of revenues, moneys, funds, or other property made by the Arkansas Natural Resources Commission shall be valid and binding from the time the pledge is made.

(2) The revenues, moneys, funds, or other property so pledged and received by the commission shall immediately be subject to the lien of the pledge without physical delivery of the revenues, moneys, funds, or other property pledged and received by the commission or further act on the part of the commission.

(3) The lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission, irrespective of whether the parties have notice of the lien of the pledge.

(b) Neither the authorizing resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the commission.



§ 15-22-1310 - Bonds -- Refunding.

(a) Bonds may be issued for the purpose of refunding either at maturity or in advance of maturity any bonds issued under this subchapter or any bonds issued by the Arkansas Development Finance Authority to finance the Construction Assistance Revolving Loan Fund or the Safe Drinking Water Fund.

(b) The refunding bonds may either be sold or delivered in exchange for the bonds being refunded.

(c) If sold, proceeds of the bonds may either be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded as specified by the Arkansas Natural Resources Commission and the authorizing resolution or trust indenture securing the refunding bonds.

(d) The authorizing resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded.

(e) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of bonds.



§ 15-22-1311 - Bonds -- Security for public funds.

Bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 15-22-1312 - Immunity -- Commissioners and officers.

No commissioner or officer of the Arkansas Natural Resources Commission shall be liable personally for any reason arising from the issuance of bonds under this subchapter unless he or she has acted with a corrupt intent.



§ 15-22-1313 - Withholding general revenue turnback.

(a) Should any city, town, county, or political subdivision receiving general revenue turnback funds as defined in the Revenue Stabilization Law, § 19-5-101 et seq., fail, neglect, or refuse to pay any installment of principal, interest, or financing fee for a period of more than ninety (90) days past the due date in accordance with the written instrument for the repayment of its bonds, notes, or other evidences of indebtedness purchased by the Arkansas Natural Resources Commission with proceeds of the commission's bonds issued under this subchapter, after notification to the city, town, county, or political subdivision, the commission may certify to the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the:

(1) Name of the city, town, county, or political subdivision; and

(2) Amount of deficiencies ninety (90) days or more past due.

(b) Upon certification, the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State are directed to withhold from the city's, town's, county's, or other political subdivision's share of general revenue turnback as the share is defined in the Revenue Stabilization Law, § 19-5-101 et seq., the amount so certified as due the commission and to transfer the amount as directed by the commission for use as provided by law.









Chapter 23 - Rivers and Creeks

Subchapter 1 - -- General Provisions

§ 15-23-101 - Cache River declared nonnavigable.

The General Assembly approves the declaration of Congress in declaring the Cache River to be nonnavigable.



§ 15-23-102 - Mulberry River.

(a) (1) The Mulberry River, from confluence with the Arkansas River, Section 12, Township 9 North, Range 29 West, upstream to headwaters west of Salus, North Line of Section 32, Township 13 North, Range 23 West, is declared to be a scenic river of the State of Arkansas.

(2) It shall be unlawful to construct a permanent dam that would impound waters in the principal bed of the segment of the Mulberry River described in this subsection.

(b) The Arkansas Natural and Scenic Rivers System Act, § 15-23-301 et seq. shall not apply to the Mulberry River.



§ 15-23-103 - Lee Creek development.

(a) This section shall be known and may be cited as the "Lee Creek Development Authorization Act of 1985".

(b) (1) Authority is granted to develop that portion of the Lee Creek Waterway located in Crawford County, commencing at the three and two-tenths-mile point of Lee Creek, measured from the point of confluence of Lee Creek and the Arkansas River, and continuing from the three and two-tenths-mile point to the common boundary between the states of Arkansas and Oklahoma.

(2) (A) The grant of authority for development as set forth in this subsection includes, but is not limited to, the authority to construct any bridge, causeway, dam, dike, or other structure necessary to the development of the designated portion of Lee Creek and the impoundment of water thereon.

(B) However, the appropriate permits for the construction of such structures are obtained from the responsible agencies of the State of Arkansas as otherwise provided by law.

(c) Those portions of Lee Creek affected by subsection (b) of this section are found to be solely within the State of Arkansas.



§ 15-23-104 - Kings River.

(a) The General Assembly finds that the portion of Kings River located in Madison County possesses unique and outstanding scenic, recreational, botanical, geological, historical, piscine, faunal, and other outdoor values of great present and potential benefit to the people of the State of Arkansas, and the preservation of its wild, unpolluted, and natural state is essential for this and future generations.

(b) (1) Nothing in this section shall affect the jurisdictions or responsibilities of state agencies or political subdivisions of the State of Arkansas in the enforcement of laws with respect to water, fish, and wildlife and other related resources.

(2) Nor shall the provisions of this subchapter be deemed to in any way impair or interfere with the continuation of the present agricultural uses of lands along the Kings River, including the raising of crops and the grazing of livestock.

(c) In furtherance of the purposes set forth in subsection (a) of this section, it shall be unlawful for:

(1) (A) Any person, firm, or corporation to construct any permanent dam or other structure that would impound waters of the principal bed of the Kings River.

(B) The establishment of a water gap essential for farming operations shall not be deemed a dam obstruction of the flow of the stream unless it results in an impoundment of the waters of the Kings River;

(2) Any business or industry located on or near the Kings River to engage in any dumping or drainage or to permit any seepage into the Kings River that would affect the quality of the waters of the Kings River in violation of any regulation of the Arkansas Pollution Control and Ecology Commission;

(3) Any person, firm, or corporation to establish any platted subdivision within fifty feet (50') of the normal bank of the Kings River; and

(4) Any person, firm, or corporation to construct any nonfarm building or other structure within fifty feet (50') of the normal bank of the Kings River.



§ 15-23-105 - Eleven Point River.

(a) The Eightieth General Assembly finds that the portion of Eleven Point River located in Randolph County, from its confluence with the Spring River at the Randolph County and Lawrence County line north upstream to the Missouri line, possesses unique and outstanding scenic, recreational, botanical, faunal, and other outdoor values of vital interest and present and potential benefit to the people of the State of Arkansas and the preservation of its unpolluted and natural state is essential for this and future generations.

(b) (1) In furtherance of the purposes set forth in subsection (a) of this section, it shall be unlawful for any motorboat equipped with an engine greater than thirty horsepower (30 hp) at the propeller to operate or navigate on the Eleven Point River from its confluence with the Spring River at the Randolph County and Lawrence County line north upstream to the Missouri line.

(2) As used in this section, the term "motorboat" shall have the same meaning as the term is defined in § 27-101-103(5).

(c) (1) Nothing in this section shall affect the jurisdictions or responsibilities of state agencies or political subdivisions of the State of Arkansas in the enforcement of laws with respect to water, fish, and wildlife and other related resources.

(2) This section is intended to be supplementary and in addition to all other Arkansas laws regulating the use of waterways, motorboats, and natural scenic rivers.



§ 15-23-106 - Point Remove Creek Development Authorization Act.

(a) This section shall be known as the "Point Remove Creek Development Authorization Act".

(b) (1) Authority is granted to develop that portion of the Point Remove Creek Waterway located at the Old Stagecoach Low Water Crossing of Point Remove Creek at the nine and three-tenths-mile point and is in the fractional Northwest Quarter of the Southwest Quarter of Section Fifteen (15), Township Six (6) North, Range Seventeen (17) West.

(2) (A) The grant of authority for development as set forth in this subsection includes, but is not limited to, the authority to construct any bridge, causeway, dam, dike, or other structure necessary to the development of the designated portion of Point Remove Creek and the impoundment of water thereon.

(B) However, the appropriate permits for the construction of such structures must be obtained from the responsible agencies of the State of Arkansas as otherwise provided by law.

(c) Those portions of Point Remove Creek affected by subsection (b) of this section are found to be solely within the State of Arkansas.






Subchapter 2 - -- Arkansas Waterways Commission

§ 15-23-201 - Establishment -- Members.

(a) There is established the Arkansas Waterways Commission to consist of seven (7) members to be appointed by the Governor with the advice and consent of the Senate, as follows:

(1) Each of the five (5) navigable stream basin areas of this state, i.e., the Arkansas River, White River, Ouachita River, Red River, and Mississippi River basin areas, shall through their organized associations established to promote the development of such basin areas, recommend to the Governor the names of three (3) qualified persons from each of their respective river basin areas of demonstrated experience and interest in river development;

(2) The Governor shall appoint from the list a person to represent each of the five (5) river basin areas on the commission; and

(3) The Governor shall name two (2) members from the public at large, one (1) of whom shall be an economist with experience in river development problems.

(b) (1) Members shall be appointed for seven-year staggered terms, wherein one (1) member's term shall expire each year on January 14.

(2) In the event there is no organized association established for the purpose of promoting the development of any of the five (5) river basin areas from which members are to be named, the Governor may name some person from the river basin area who resides therein and who has demonstrated interest in river development.

(c) Vacancies on the commission shall be filled for the remainder of the unexpired portion of the term thereof by appointment by the Governor in the manner set out in subsection (b) of this section.

(d) Members of the commission shall serve without pay but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 15-23-202 - Duties.

(a) The Arkansas Waterways Commission, hereinafter referred to as the "commission", is authorized to:

(1) Study and coordinate efforts designed to promote the development of the navigable stream areas in this state for water transportation purposes;

(2) Encourage and coordinate the development of river port and harbor facilities;

(3) Recommend to the proper officials recreational restrictions in critical commercial navigation areas in order to promote public safety and expedite water transportation;

(4) Intercede on behalf of and represent the State of Arkansas in matters pertaining to the application of fees, tolls, or user charges levied or contemplated to be levied against the water transportation industry engaged in either intrastate or interstate water commerce;

(5) (A) Receive and use any federal, state, or private funds, donations, and grants made available for the development, use, and expansion of river transportation resources of this state.

(B) However, nothing in this section shall be deemed to deny or prohibit any city, county, port authority, or other governmental or private agency or authority from accepting such donations and grants as they are now authorized by law to receive;

(6) (A) Cooperate with and furnish assurances to the United States Government and any agencies thereof for improvement of the waterways of this state for the purpose of commercial navigation and other project purposes and contract with the Secretary of the Army and the Chief of Engineers of the United States Army Corps of Engineers to provide the necessary lands, easements, and rights-of-way in connection therewith;

(B) Share, if necessary, in the costs of the projects in the event the Chief of Engineers determines that it is necessary under applicable federal laws and policy; and

(C) Otherwise furnish local cooperation requirements of the laws authorizing projects;

(7) Have and exercise the power and authority to acquire such real and personal property, in the name of the State of Arkansas, by gift, grant, purchase, negotiation, or by condemnation, as the commission deems necessary or desirable to carry out its functions and responsibilities under this subchapter;

(8) Require all state agencies, boards, or commissions, when such agencies, boards, and commissions are planning industrial, residential, or recreational zoning, operational regulations or improvements involving channel alignments, bank stabilization, or bank and adjacent land uses, which would directly or indirectly affect commercial navigation on any of the state's inland waterways, and coordinate such planning with the commission;

(9) Require all state agencies, boards, and commissions having the power to give assurances over water resource projects to coordinate such activities with the commission prior to giving such assurances if such assurances are given in regard to projects and programs that are on the navigable waterways of the state or may affect these waterways;

(10) Authorize the assignment, transfer, lease, conveyance, grant, or donation of any or all of its property to the United States or to any agency or department thereof for the use of the United States in connection with the purposes of this subchapter;

(11) (A) Represent this state in the promotion of the development of commercial water transportation in this state and cooperate with other states, other agencies of this state, or agencies of the United States Government, in any manner whatsoever, in an effort to develop the commercial use of the waterways in this state.

(B) The commission is empowered to study all executive orders and legislation, state and federal, which may affect the commercial development of interstate or intrastate water transportation and make recommendations concerning any such executive orders or legislation; and

(12) Do and perform all other functions for and in behalf of the state which may be necessary or desirable to accomplish the purposes of this subchapter, including, but not limited to, the making of studies and plans for the expansion, use, and growth of the water transportation resources and facilities of this state.

(b) Nothing contained in this section shall be construed to deny or otherwise restrict or prohibit any other agency or political subdivision of the State of Arkansas from exercising the same or similar functions as enumerated in this section as may be within its powers, responsibilities, and authorities.



§ 15-23-203 - Employees.

The Arkansas Waterways Commission may employ an Executive Director of the Arkansas Waterways Commission and such other employees as authorized by law and fix the salaries thereof within the limitations of funds appropriated therefor to assist the commission in the performance of its duties under this subchapter.



§ 15-23-204 - Report.

The Arkansas Waterways Commission shall biennially submit to the Governor and to the General Assembly a report of its activities, findings, and recommendations for the biennial period.






Subchapter 3 - -- Arkansas Natural and Scenic Rivers System Act

§ 15-23-301 - Title.

This subchapter shall be known as the "Arkansas Natural and Scenic Rivers System Act".



§ 15-23-302 - Intent.

(a) It is declared that certain rivers in the State of Arkansas possess outstanding natural, scenic, educational, geological, recreational, historical, fish and wildlife, scientific, and cultural values of great present and future benefit to the people.

(b) Those rivers that are identified as possessing these values shall be considered for inclusion into the Arkansas Natural and Scenic Rivers System.

(c) In all planning for the rivers' use and development, full consideration and evaluation shall be given to the rivers as a natural resource so that they shall be used and preserved for the welfare of all people.

(d) It is declared as the policy of the State of Arkansas that a balance be established between the alterations by man and the protection of natural beauty along certain rivers of this state.



§ 15-23-303 - Definitions.

As used in this subchapter:

(1) "Arkansas Natural and Scenic Rivers System" means those rivers or sections thereof designated as natural and scenic rivers by act of the General Assembly;

(2) "Natural rivers" means those rivers or sections thereof that are generally free from man-made impoundments and may have primitive, undeveloped roads whose lands are essentially primitive, i.e., with a minimal amount of disturbance by people. The water shall have the use classification AA according to the 1976 Arkansas water quality inventory report by the Arkansas Department of Environmental Quality;

(3) "Pastoral rivers" means rivers or sections thereof which are readily accessible, have some housing or other development near their shorelines, have preexisting impoundments that do not substantially alter the character and quality of the stream, partially or predominantly flow through agricultural areas, and have the use classification B according to the 1976 Arkansas water quality inventory report by the department;

(4) (A) "River" or "stream" means a natural body of water having a natural channel with a discernible bed and banks, including springs, lakes, marshes, swamps, sloughs, and brakes through which it may flow.

(B) The flow of a stream may be intermittent and at such irregular intervals as is characteristic of stream water resources in the surrounding area; and

(5) (A) "Scenic rivers" means rivers or sections thereof that are largely free of impoundments.

(B) The scenic rivers' shorelines may have a moderate amount of human disturbance which does not substantially interfere with the public use or fish and wildlife, natural vegetation, or water quality of the river.



§ 15-23-308 - Arkansas Natural Heritage Commission of the Department of Arkansas Heritage -- Duties.

The Arkansas Natural Heritage Commission of the Department of Arkansas Heritage shall:

(1) Survey, evaluate, and assess the rivers to be considered for designation as components in the Arkansas Natural and Scenic Rivers System;

(2) Recommend to the General Assembly rivers to be considered for entry into the system;

(3) Contract for any professional services with any federal, state, or local governmental agency or private individual or organization as may be necessary for the proper performance of its functions under this subchapter;

(4) Organize, establish, and serve on an advisory committee for each river considered for recommendation for designation into the system; and

(5) Review water-related projects, including state and federal projects, for their potential impacts on the Arkansas natural stream system.



§ 15-23-309 - Arkansas Natural Heritage Commission of the Department of Arkansas Heritage -- Power to obtain property.

(a) The Arkansas Natural Heritage Commission of the Department of Arkansas Heritage shall have the authority to purchase or receive by gift, devise, grant, or dedication conservation easements in real property for the protection of rivers and streams in this state.

(b) The commission shall not have the power of eminent domain for purposes of performing its responsibilities relating to Arkansas' natural and scenic rivers.



§ 15-23-310 - Proposed contracts and compacts with the federal government.

Notwithstanding any provisions of this subchapter or any other law to the contrary, the Arkansas Natural Heritage Commission of the Department of Arkansas Heritage shall submit proposed contracts between it and the federal government to the Legislative Council for its review and shall not enter into any such contracts without the prior review of the Legislative Council.



§ 15-23-311 - Procedure for designation of river.

The procedure that the Arkansas Natural Heritage Commission of the Department of Arkansas Heritage shall follow to submit a river to the General Assembly for designation as a component into the Arkansas Natural and Scenic Rivers System is as follows:

(1) The commission shall decide, based upon the classification and evaluation system, the priority of rivers to be considered for inclusion in the system;

(2) (A) Having selected a river for potential designation, the commission, with the advice of local county governments through which the river flows, shall establish an advisory committee.

(B) This committee shall:

(i) (a) Consist of three (3) members of the commission appointed by the chair to represent the state at large and five (5) members who are residents of the river area and appointed by the local county quorum court.

(b) If the river flows through more than one (1) county, four (4) members shall be appointed by each county quorum court.

(c) At least three (3) of the local residents of the four (4) appointed from each county shall be riparian landowners;

(ii) Assist and advise the commission concerning the planning for the management and protection of the river;

(iii) Serve at the call of the commission or on call of a majority of the members of the committee; and

(iv) Elect a chair from among its members;

(3) (A) A public hearing shall be held after the advisory committee has been appointed and a management plan has been drawn up.

(B) More public hearings may be held as needed;

(4) (A) The commission shall submit to the General Assembly a report showing the proposed area and classification, the characteristics which qualify the river for inclusion into the system, the general ownership and land use in the area, and the management plan approved by the commission.

(B) This report shall be made available to other concerned agencies for comment; and

(5) The management plan shall not be effective until enacted into law by the General Assembly.



§ 15-23-312 - Approval of management plan.

(a) Notwithstanding any other provisions of this subchapter, no management plan or part thereof for a river or portion of a river included in or designated for inclusion in the Arkansas Natural and Scenic Rivers System shall be implemented or submitted to the General Assembly for its approval unless and until the proposed management plan has been submitted to and approved by the quorum court of the county in which the river or portion thereof is located.

(b) However, if the quorum court fails to take action to either approve or reject any such management plan or portion thereof within three (3) months from the date the plan is submitted to the quorum court, the plan or the portions thereof not acted upon by the quorum court shall be deemed to have been approved.



§ 15-23-313 - Specific designations -- Prohibitions -- Policy -- Exemptions.

(a) (1) Notwithstanding any other provisions of this subchapter, the following segments of rivers or streams are designated as components of the Arkansas Natural and Scenic Rivers System:

(A) The Cossatot River, from Gillham Reservoir, Section 8, Township 5 South, Range 30 West, upstream to its headwaters near Baker Mountain, South Line of Section 15, Township 3 South, Range 30 West;

(B) The Strawberry River, from the line dividing Sharp County and Izard County, Section 12, Township 17 North, Range 7 West, upstream to its headwaters near Byron, North Line of Section 3, Township 19 North, Range 9 West;

(C) The Saline River, from its confluence with the Ouachita River, Section 9, Township 18 South, Range 10 West, upstream to the Saline-Grant County line; and

(D) The Little Missouri River, from the upper end of Lake Greeson, South Line of Section 31, Township 5 South, Range 26 West, upstream to its headwaters south of Big Fork, Center of Section 32, Township 3 South, Range 28 West.

(2) The requirement of establishing an advisory committee or developing a management plan as specified in §§ 15-23-308, 15-23-311, and 15-23-312 are waived for the segments of rivers or streams designated as components of the system pursuant to this section.

(b) The following provisions shall apply only to river segments and stream segments designated as components of the system pursuant to this section:

(1) (A) It shall be unlawful for any person to construct any permanent dam or other structure that would impound waters in the principal bed of any of the river segments or stream segments designated as components of the system pursuant to subsection (a) of this section.

(B) However, the establishment or maintenance of a water gap fence or low water bridge shall not be deemed a dam obstruction of the flow of such a river or stream unless the water gap fence results in impoundment of the waters of the river or stream; and

(2) (A) It shall be unlawful for any person to channelize or realign the principal channel of any of the river segments designated as components of the system pursuant to subsection (a) of this section.

(B) However, the clearing, snagging, or removing of river channel blockages caused by floods or other acts of nature shall not be deemed channelization.

(c) A violation of subsection (b) of this section shall be a Class C misdemeanor.

(d) (1) The Arkansas Natural Heritage Commission of the Department of Arkansas Heritage is authorized to apply for and the court is authorized to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any provision of this section or any rule or regulation promulgated under this section, notwithstanding the existence of other remedies at law.

(2) The injunction shall be issued without bond.

(e) (1) This section shall be construed so as to obtain reasonable conservation of waters in the streams designated in this section.

(2) The policy of this state is to:

(A) Protect the designated streams and the fish and wildlife in and around those streams;

(B) Maintain proper ecological balance;

(C) Protect water quality;

(D) Protect natural and scenic beauty;

(E) Protect riparian landowner rights; and

(F) Protect and preserve the designated streams in their natural and scenic state for future generations.

(f) None of the provisions of this section shall:

(1) Prohibit the continued use of all existing water intake structures and appurtenances for the purpose of withdrawal of surface water for any and all beneficial uses;

(2) Prohibit the construction of water intake structures in the future; or

(3) Be deemed to in any way impair or interfere with the continuation of the present uses of lands along any river or stream.



§ 15-23-314 - Protection of private lands.

Nothing in this subchapter shall be construed to give the public any greater right or privilege of access to private lands.



§ 15-23-315 - Funding.

(a) The Arkansas Natural Heritage Commission of the Department of Arkansas Heritage may receive any money or property from federal, state, or private sources, including grants, contributions, gratuities, and loans.

(b) This is in addition to any state appropriation for staff salaries and maintenance and operation expenses.






Subchapter 4 - -- Arkansas River Basin Compact

§ 15-23-401 - Approval and ratification -- Text.

The following interstate Compact between the State of Oklahoma and the State of Arkansas, respecting the waters of the Arkansas River Basin, is hereby approved and ratified.

ARKANSAS RIVER BASIN COMPACT ARKANSAS-OKLAHOMA, 1970

The State of Arkansas and the State of Oklahoma, acting through their duly authorized Compact representatives, S. Keith Jackson of Arkansas, and Glade R. Kirkpatrick of Oklahoma, after negotiations participated in by Trigg Twichell, appointed by the President as the representative of the United States of America, pursuant to and in accordance with the consent to such negotiations granted by an Act of Congress of the United States of America (Public Law 97, 84th Congress, 1st session) approved June 28, 1955, have agreed as follows respecting the waters of the Arkansas River and its tributaries:

ARTICLE I

The major purposes of this Compact are:

A. To promote interstate comity between the States of Arkansas and Oklahoma;

B. To provide for an equitable apportionment of the waters of the Arkansas River between the States of Arkansas and Oklahoma and to promote the orderly development thereof;

C. To provide an agency for administering the water apportionment agreed to herein;

D. To encourage the maintenance of an active pollution abatement program in each of the two States and to seek the further reduction of both natural and man-made pollution in the waters of the Arkansas River Basin; and

E. To facilitate the cooperation of the water administration agencies of the States of Arkansas and Oklahoma in the total development and management of the water resources of the Arkansas River Basin.

ARTICLE II

As used in this Compact:

A. The term "State" means either State signatory hereto and shall be construed to include any person or persons, entity or agency of either State who, by reason of official responsibility or by designation of the Governor of that State, is acting as an official representative of that State.

B. The term "Arkansas-Oklahoma Arkansas River Compact Commission," or the term "Commission" means the agency created by this Compact for the administration thereof.

C. The term "Arkansas River Basin" means all of the drainage basin of the Arkansas River and its tributaries from a point immediately below the confluence of the Grand-Neosho River with the Arkansas River near Muskogee, Oklahoma, to a point immediately below the confluence of Lee Creek with the Arkansas River near Van Buren, Arkansas, together with the drainage basin of Spavinaw Creek in Arkansas, but excluding that portion of the drainage basin of the Canadian River above Eufaula Dam.

D. The term "Spavinaw Creek Sub-basin" means the drainage area of Spavinaw Creek in the State of Arkansas.

E. The term "Illinois River Sub-basin" means the drainage area of Illinois River in the State of Arkansas.

F. The term "Lee Creek Sub-basin" means the drainage area of Lee Creek in the State of Arkansas and the State of Oklahoma.

G. The term "Poteau River Sub-basin" means the drainage area of Poteau River in the State of Arkansas.

H. The term "Arkansas River Sub-basin" means all areas of the Arkansas River Basin except the four sub-basins described above.

I. The term "water-year" means a twelve-month period beginning on October 1, and ending September 30.

J. The term "annual yield" means the computed annual gross runoff from any specified sub-basin which would have passed any certain point on a stream and would have originated within any specified area under natural conditions, without any man-made depletion or accretion during the water year.

K. The term "pollution" means contamination or other alterations of the physical, chemical, biological or radiological properties of water or the discharge of any liquid, gaseous, or solid substances into any waters which creates, or is likely to result in a nuisance, or which renders or is likely to render the waters into which it is discharged harmful, detrimental or injurious to public health, safety, or welfare, or which is harmful, detrimental or injurious to beneficial uses of the water.

ARTICLE III

A. The physical and other conditions peculiar to the Arkansas River Basin constitute the basis of this Compact, and neither of the States hereby, nor the Congress of the United States by its consent hereto, concedes that this Compact established any general principle with respect to any other interstate stream.

B. By this Compact, neither State signatory hereto is relinquishing any interest or right it may have with respect to any waters flowing between them which do not originate in the Arkansas River Basin as defined by this Compact.

ARTICLE IV

The States of Arkansas and Oklahoma hereby agree upon the following apportionment of the waters of the Arkansas River Basin:

A. The State of Arkansas shall have the right to develop and use the waters of the Spavinaw Creek Sub-basin subject to the limitation that the annual yield shall not be depleted by more than fifty percent (50%).

B. The State of Arkansas shall have the right to develop and use the waters of the Illinois River Sub-basin subject to the limitation that the annual yield shall not be depleted by more than sixty percent (60%).

C. The State of Arkansas shall have the right to develop and use all waters originating within the Lee Creek Sub-basin in the State of Arkansas, or the equivalent thereof.

D. The State of Oklahoma shall have the right to develop and use all waters originating within the Lee Creek Sub-basin in the State of Oklahoma, or the equivalent thereof.

E. The State of Arkansas shall have the right to develop and use the waters of the Poteau River Sub-basin subject to the limitation that the annual yield shall not be depleted by more than sixty percent (60%).

F. The State of Oklahoma shall have the right to develop and use the waters of the Arkansas River Sub-basin subject to the limitation that the annual yield shall not be depleted by more than sixty percent (60%).

ARTICLE V

A. On or before December 31 of each year, following the effective date of this Compact, the Commission shall determine the stateline yields of the Arkansas River Basin for the previous water year.

B. Any depletion of annual yield in excess of that allowed by the provisions of this Compact shall, subject to the control of the Commission, be delivered to the downstream State, and said delivery shall consist of not less than sixty percent (60%) of the current runoff of the basin.

C. Methods for determining the annual yield of each of the sub-basins shall be those developed and approved by the Commission.

ARTICLE VI

A. Each State may construct, own, and operate for its needs water storage reservoirs in the other State, provided, however, that nothing contained in this Compact or its ratification by Arkansas or Oklahoma shall be interpreted as granting either state or the parties hereto, the right or power of eminent domain in any manner, whatsoever, outside the borders of its own state.

B. Depletion in annual yield of any sub-basin of the Arkansas River Basin caused by the operation of any water storage reservoir either heretofore or hereafter constructed by the United States or any of its agencies, instrumentalities or wards, or by a State, political subdivision thereof, or any person or persons shall be charged against the State in which the yield therefrom is utilized.

C. Each State shall have the free and unrestricted right to utilize the natural channel of any stream within the Arkansas River Basin for conveyance through the other State of waters released from any water storage reservoir for an intended downstream point of diversion or use without loss of ownership of such waters; provided, however, that a reduction shall be made in the amount of water which can be withdrawn at point of removal, equal to the transmission losses.

ARTICLE VII

The States of Arkansas and Oklahoma mutually agree to:

A. The principle of individual State effort to abate man-made pollution within each State's respective borders, and the continuing support of both States in an active pollution abatement program;

B. The cooperation of the appropriate State agencies in the States of Arkansas and Oklahoma to investigate and abate sources of alleged interstate pollution within the Arkansas River Basin;

C. Enter into joint programs for the identification and control of sources of pollution of the waters of the Arkansas River and its tributaries which are of interstate significance;

D. The principle that neither State may require the other to provide water for the purpose of water quality control as a substitute for adequate waste treatment;

E. Utilize the provisions of all Federal and State water pollution laws and to recognize such water quality standards as may be now or hereafter established under the Federal Water Pollution Control Act in the resolution of any pollution problems affecting the waters of the Arkansas River Basin.

ARTICLE VIII

A. There is hereby created an interstate administrative agency to be known as the "Arkansas-Oklahoma Arkansas River Compact Commission." The commission shall be composed of three Commissioners representing the State of Arkansas and three Commissioners representing the State of Oklahoma, selected as provided below; and, if designated by the President or an authorized Federal agency, one Commissioner representing the United States. The President, or the Federal agency authorized to make such appointments, is hereby requested to designate a Commissioner and an alternate representing the United States. The Federal Commissioner, if one be designated, shall be the Chairman and presiding officer of the Commission, but shall not have the right to vote in any of the deliberations of the Commission.

B. One Arkansas Commissioner shall be the Director of the Arkansas Soil and Water Conservation Commission, or such other agency as may be hereafter responsible for administering water law in the State. The other two Commissioners shall reside in the Arkansas River drainage area in the State of Arkansas and shall be appointed by the Governor, by and with the advice and consent of the Senate, to four-year staggered terms with the first two Commissioners being appointed simultaneously to terms of two (2) and four (4) years, respectively.

C. One Oklahoma Commissioner shall be the Director of the Oklahoma Water Resources Board, or such other agency as may be hereafter responsible for administering water law in the State. The other two commissioners shall reside within the Arkansas River drainage area in the State of Oklahoma and shall be appointed by the Governor, by and with the advice and consent of the Senate, to four-year staggered terms, with the first two Commissioners being appointed simultaneously to terms of two (2) and four (4) years, respectively.

D. A majority of the Commissioners of each State and the Commissioner or his alternate representing the United States, if they are so designated, must be present to constitute a quorum. In taking any Commission action, each signatory State shall have a single vote representing the majority opinion of the Commissioners of that State.

E. In the case of a tie vote on any of the Commission's determinations, order, or other actions, a majority of the Commissioners of either State may, upon written request to the Chairman, submit the question to arbitration. Arbitration shall not be compulsory, but on the event of arbitration, there shall be three arbitrators:

(1) One named by resolution duly adopted by the Arkansas Soil and Water Conservation Commission, or such other state agency as may be hereafter responsible for administering water law in the State of Arkansas; and

(2) One named by resolution duly adopted by the Oklahoma Water Resources Board, or such other State agency as may be hereafter responsible for administering water law in the State of Oklahoma; and

(3) The third chosen by the two arbitrators who are selected as provided above.

If the arbitrators fail to select a third within sixty (60) days following their selection, then he shall be chosen by the Chairman of the Commission.

F. The salaries and personal expenses of each Commissioner shall be paid by the Government which he represents. All other expenses which are incurred by the Commission incident to the administration of this Compact shall be borne equally by the two States and shall be paid by the Commission out of the "Arkansas-Oklahoma Arkansas River Compact Fund," initiated and maintained as provided in Article IX (B)(5) below. The States hereby mutually agree to appropriate sums sufficient to cover its share of the expenses incurred in the administration of this Compact, to be paid into said fund. Disbursements shall be made from said fund in such manner as may be authorized by the Commission. Such funds shall not be subject to the audit and accounting procedures of the States; however, all receipts and disbursements of funds handled by the Commission shall be audited by a qualified independent public accountant at regular intervals, and the report of such audit shall be included in and become a part of the annual report of the Commission, provided by Article IX (B)(6) below. The Commission shall not pledge the credit of either State and shall not incur any obligations prior to the availability of funds adequate to meet the same.

ARTICLE IX

A. The Commission shall have the power to:

(1) Employ such engineering, legal, clerical and other personnel as in its judgment may be necessary for the performance of its functions under this Compact;

(2) Enter into contracts with appropriate State or Federal agencies for the collection, correlation, and presentation of factual data, for the maintenance of records, and for the preparation of reports;

(3) Establish and maintain an office for the conduct of its affairs;

(4) Adopt and procure a seal for its official use;

(5) Adopt rules and regulations governing its operations. The procedures employed for the administration of this Compact shall not be subject to any Administrative Procedures Act of either State, but shall be subject to the provisions hereof and to the rules and regulations of the Commission; provided, however, all rules and regulations of the Commission shall be filed with the Secretary of State of the signatory States;

(6) Cooperate with Federal and State agencies and political subdivisions of the signatory States in developing principles, consistent with the provisions of this Compact and with Federal and State policy, for the storage and release of water from reservoirs, both existing and future within the Arkansas River Basin, for the purpose of assuring their operation in the best interests of the States and the United States;

(7) Hold hearings and compel the attendance of witnesses for the purpose of taking testimony and receiving other appropriate and proper evidence and issuing such appropriate orders as it deems necessary for the proper administration of this Compact, which orders shall be enforceable upon the request by the Commission or any other interested party in any court of competent jurisdiction within the county wherein the subject matter to which the order relates is in existence, subject to the right of review through the appellate courts of the State of situs. Any hearing held for the promulgation and issuance of orders shall be in the county and State of the subject matter of said hearing;

(8) Make and file official certified copies of any of its findings, recommendations or reports with such officers or agencies of either State, or the United States, as may have any interest in or jurisdiction over the subject matter. Findings of fact made by the Commission shall be admissible in evidence and shall constitute prima facie evidence of such fact in any court or before any agency of competent jurisdiction. The making of findings, recommendations, or reports by the Commission shall not be a condition precedent to instituting or maintaining any action or proceeding of any kind by a signatory State in any court, or before any tribunal, agency or officer, for the protection of any right under this Compact or for the enforcement of any of its provisions;

(9) Secure from the head of any department or agency of the Federal or State government such information, suggestions, estimates and statistics as it may need or believe to be useful for carrying out its functions and as may be available to or procurable by the department or agency to which the request is addressed;

(10) Print or otherwise reproduce and distribute all of its proceedings and reports; and

(11) Accept, for the purposes of this Compact, any and all private donations and gifts and Federal grants of money.

B. The Commission shall:

(1) Cause to be established, maintained and operated such stream, reservoir or other gauging stations as may be necessary for the proper administration of this Compact;

(2) Collect, analyze and report on data as to stream flows, water quality, annual yields and such other information as is necessary for the proper administration of this Compact;

(3) Continue research for developing methods of determining total basin yields;

(4) Perform all other functions required of it by the Compact and do all things necessary, proper or convenient in the performance of its duties thereunder;

(5) Establish and maintain the "Arkansas-Oklahoma Arkansas River Compact Fund," consisting of any and all funds received by the Commission under the authority of this Compact and deposited in one or more banks qualifying for the deposit of public funds of the signatory States;

(6) Prepare and submit an annual report to the Governor of each signatory State and to the President of the United States covering the activities of the Commission for the preceding fiscal year, together with an accounting of all funds received and expended by it in the conduct of its work;

(7) Prepare and submit to the Governor of each of the States of Arkansas and Oklahoma an annual budget covering the anticipated expenses of the Commission for the following fiscal year; and

(8) Make available to the Governor or any State agency of either State or to any authorized representative of the United States, upon request, any information within its possession.

ARTICLE X

A. The provisions hereof shall remain in full force and effect until changed or amended by unanimous action of the States acting through their Commissioners and until such changes are ratified by the legislatures of the respective States and consented to by the Congress of the United States in the same manner as this Compact is required to be ratified to become effective.

B. This Compact may be terminated at any time by the appropriate action of the legislature of both signatory States.

C. In the event of amendment or termination of the Compact, all rights established under the Compact shall continue unimpaired.

ARTICLE XI

Nothing in this Compact shall be deemed:

A. To impair or affect the powers, rights or obligations of the United States, or those claiming under its authority in, over and to the waters of the Arkansas River Basin;

B. To interfere with or impair the right or power of either signatory State to regulate within its boundaries of appropriation, use and control of waters within that State not inconsistent with its obligations under this Compact.

ARTICLE XII

If any part or application of this Compact should be declared invalid by a court of competent jurisdiction, all other provisions and application of this Compact shall remain in full force and effect.

ARTICLE XIII

A. This Compact shall become binding and obligatory when it shall have been ratified by the legislature of each State and consented to by the Congress of the United States, and when the Congressional Act consenting to this Compact includes the consent of Congress to name and join the United States as a party in any litigation in the United States Supreme Court, if the United States is an indispensable party, and if the litigation arises out of this Compact or its application, and if a signatory State is a party thereto.

B. The States of Arkansas and Oklahoma mutually agree and consent to be sued in the United States District Court under the provisions of Public Law 87-830 as enacted October 15, 1962, or as may be thereafter amended.

C. Notice of ratification by the legislature of each State shall be given by the Governor of that State to the Governor of the other State, and to the President of the United States, and the President is hereby requested to give notice to the Governor of each State of consent by the Congress of the United States.

IN WITNESS WHEREOF, the authorized representatives have executed three counterparts hereof each of which shall be and constitute an original, one of which shall be deposited with the Administrator of General Services of the United States, and one of which shall be forwarded to the Governor of each State. Click here to view image.






Subchapter 5 - -- Red River Compact

§ 15-23-501 - Approval and ratification -- Text.

The following interstate Compact between the States of Arkansas, Oklahoma, Texas and Louisiana, respecting the water of the Red River Basin, is hereby approved and ratified:

RED RIVER COMPACT

ARTICLE I Purposes

SECTION 1.01. The principal purposes of this Compact are:

(a) To promote interstate comity and remove causes of controversy between each of the affected states by governing the use, control and distribution of the interstate water of the Red River and its tributaries;

(b) To provide an equitable apportionment among the Signatory States of the water of the Red River and its tributaries;

(c) To promote an active program for the control and alleviation of natural deterioration and pollution of the water of the Red River Basin and to provide for enforcement of the laws related thereto;

(d) To provide the means for an active program for the conservation of water, protection of lives and property from floods, improvement of water quality, development of navigation and regulation of flows in the Red River Basin; and

(e) To provide a basis for state or joint state planning and action by ascertaining and identifying each state's share in the interstate water of the Red River Basin and the apportionment thereof.

ARTICLE II General Provisions

SECTION 2.01. Each Signatory State may use the water allocated to it by this Compact in any manner deemed beneficial by that state. Each state may freely administer water rights and uses in accordance with the laws of that state, but such uses shall be subject to the availability of water in accordance with the apportionments made by this Compact.

SECTION 2.02. The use of water by the United States in connection with any individual Federal project shall be in accordance with the Act of Congress authorizing the project and the water shall be charged to the state or states receiving the benefit therefrom.

SECTION 2.03. Any Signatory State using the channel of Red River or its tributaries to convey stored water shall be subject to an appropriate reduction in the amount which may be withdrawn at the point of removal to account for transmission losses.

SECTION 2.04. The failure of any state to use any portion of the water allocated to it shall not constitute relinquishment or forfeiture of the right to such use.

SECTION 2.05. Each Signatory State shall have the right to:

(a) Construct conservation storage capacity for the impoundment of water allocated by this Compact;

(b) Replace within the same area any storage capacity recognized or authorized by this Compact made unusable by any cause, including losses due to sediment storage;

(c) Construct reservoir storage capacity for the purposes of flood and sediment control as well as storage of water which is either imported or is to be exported if such storage does not adversely affect the delivery of water apportioned to any other Signatory State; and

(d) Use the bed and banks of the Red River and its tributaries to convey stored water, imported or exported water, and water apportioned according to this Compact.

SECTION 2.06. Signatory States may cooperate to obtain construction of facilities of joint benefits to such states.

SECTION 2.07. Nothing in this Compact shall be deemed to impair or affect the powers, rights, or obligations of the United States, or those claiming under its authority, in, over and to water of the Red River Basin.

SECTION 2.08. Nothing in this Compact shall be construed to include within the water apportioned by this Compact any water consumed in each state by livestock or for domestic purposes; provided, however, the storage of such water is in accordance with the laws of the respective states but any such impoundment shall not exceed two hundred acre-feet, or such smaller quantity as may be provided for by the laws of each state.

SECTION 2.09. In the event any state shall import water into the Red River Basin from any other river basin, the Signatory State making the importation shall have the use of such imported water.

SECTION 2.10. Nothing in this Compact shall be deemed to:

(a) Interfere with or impair the right or power of any Signatory State to regulate within its boundaries the appropriation, use, and control of water, or quality of water, not inconsistent with its obligations under this Compact;

(b) Repeal or prevent the enactment of any legislation or the enforcement of any requirement by any Signatory State imposing any additional conditions or restrictions to further lessen or prevent the pollution or natural deterioration of water within its jurisdiction; provided nothing contained in this paragraph shall alter any provision of this Compact dealing with the apportionment of water or the rights thereto; or

(c) Waive any state's immunity under the Eleventh Amendment of the Constitution of the United States, or as constituting the consent of any state to be sued by its own citizens.

SECTION 2.11. Accounting for apportionment purposes on interstate streams shall not be mandatory under the terms of the Compact until one or more affected states deem the accounting necessary.

SECTION 2.12. For the purposes of apportionment of the water among the Signatory States, the Red River is hereby divided into the following major subdivisions:

(a) Reach I -- the Red River and tributaries from the New Mexico-Texas State boundary to Denison Dam;

(b) Reach II -- the Red River from Denison Dam to the point where it crosses the Arkansas-Louisiana state boundary and all tributaries which contribute to the flow of the River within this reach;

(c) Reach III -- the tributaries west of the Red River which cross the Texas-Louisiana state boundary, the Arkansas-Louisiana state boundary, and those which cross both the Texas-Arkansas state boundary and the Arkansas-Louisiana state boundary;

(d) Reach IV -- the tributaries east of the Red River in Arkansas which cross the Arkansas-Louisiana state boundary; and

(e) Reach V -- that portion of the Red River and tributaries in Louisiana not included in Reach III or in Reach IV.

SECTION 2.13. If any part or application of this Compact shall be declared invalid by a court of competent jurisdiction, all other severable provisions and applications of this Compact shall remain in full force and effect.

SECTION 2.14. Subject to the availability of water in accordance with this Compact, nothing in this Compact shall be held or construed to alter, impair or increase, validate, or prejudice any existing water right or right of water use that is legally recognized on the effective date of this Compact by either statutes or courts of the Signatory State within which it is located.

ARTICLE III Definitions

SECTION 3.01. In this Compact:

(a) The States of Arkansas, Louisiana, Oklahoma, and Texas are referred to as "Arkansas," "Louisiana," "Oklahoma," and "Texas," respectively, or individually as "State" or "Signatory State," or collectively as "States" or "Signatory States."

(b) The term "Red River" means the stream below the crossing of the Texas-Oklahoma state boundary at longitude 100 degrees west.

(c) The term "Red River Basin" means all of the natural drainage area of the Red River and its tributaries east of the New Mexico-Texas state boundary and above its junction with Atchafalaya and Old Rivers.

(d) The term "water of the Red River Basin" means the water originating in any part of the Red River Basin and flowing to or in the Red River or any of its tributaries.

(e) The term "tributary" means any stream which contributes to the flow of the Red River.

(f) The term "interstate tributary" means a tributary of the Red River, the drainage area of which includes portions of two or more Signatory States.

(g) The term "intrastate tributary" means a tributary of the Red River, the drainage area of which is entirely within a single Signatory State.

(h) The term "Commission" means the agency created by Article IX of this Compact for the administration thereof.

(i) The term "pollution" means the alteration of the physical, chemical, or biological characteristics of water by the acts or instrumentalities of man which create or are likely to result in a material and adverse effect upon human beings, domestic or wild animals, fish and other aquatic life, or adversely affect any other lawful use of such water; provided, that for the purposes of this Compact, "pollution" shall not mean or include "natural deterioration."

(j) The term "natural deterioration" means the material reduction in the quality of water resulting from the leaching of solubles from the soils and rocks through or over which the water flows naturally.

(k) The term "designated water" means water released from storage, paid for by non-Federal interests, for delivery to a specific point of use or diversion.

(l) The term "undesignated water" means all water released from storage other than "designated water."

(m) The term "conservation storage capacity" means that portion of the active capacity of reservoirs available for the storage of water for subsequent beneficial use, and it excludes any portion of the capacity of reservoirs allocated solely to flood control and sediment control, or either of them.

(n) The term "runoff" means both the portion of precipitation which runs off the surface of a drainage area and that portion of the precipitation that enters the streams after passing through the portions of the earth.

ARTICLE IV Apportionment of Water -- Reach I Oklahoma -- Texas Subdivision of Reach I and apportionment of water therein.

Reach I of the Red River is divided into topographical subbasins, with the water therein allocated as follows:

SECTION 4.01. Subbasin 1 -- Interstate streams -- Texas.

(a) This includes the Texas portion of Buck Creek, Sand (Lebos) Creek, Salt Fork Red River, Elm Creek, North Fork Red River, Sweetwater Creek, and Washita River, together with all their tributaries in Texas which lie west of the 100th Meridian.

(b) The annual flow within this subbasin is hereby apportioned sixty (60) percent to Texas and forty (40) percent to Oklahoma.

SECTION 4.02. Subbasin 2 -- Intrastate and interstate streams -- Oklahoma.

(a) This subbasin is composed of all tributaries of the Red River in Oklahoma and portions thereof upstream to the Texas-Oklahoma state boundary at longitude 100 degrees west, beginning from Denison Dam and upstream to and including Buck Creek.

(b) The State of Oklahoma shall have free and unrestricted use of the water of this subbasin.

SECTION 4.03. Subbasin 3 -- Intrastate streams -- Texas.

(a) This includes the tributaries of the Red River in Texas, beginning from Denison Dam and upstream to and including Prairie Dog Town Fork Red River.

(b) The State of Texas shall have free and unrestricted use of the water in this subbasin.

SECTION 4.04. Subbasin 4 -- Mainstem of the Red River and Lake Texoma.

(a) This subbasin includes all of Lake Texoma and the Red River beginning at Denison Dam and continuing upstream to the Texas-Oklahoma state boundary at longitude 100 degrees west.

(b) The storage of Lake Texoma and flow from the main stem of the Red River into Lake Texoma is apportioned as follows:

(1) Oklahoma 200,000 acre-feet and Texas 200,000 acre-feet, which quantities shall include existing allocations and uses; and

(2) Additional quantities in a ratio of fifty (50) percent to Oklahoma and fifty (50) percent to Texas.

SECTION 4.05. Special provisions.

(a) Texas and Oklahoma may construct, jointly or in cooperation with the United States, storage or other facilities for the conservation and use of water; provided that any facilities constructed on the Red River boundary between the two states shall not be inconsistent with the Federal legislation authorizing Denison Dam and Reservoir project.

(b) Texas shall not accept for filing, or grant a permit, for the construction of a dam to impound water solely for irrigation, flood control, soil conservation, mining and recovery of minerals, hydroelectric power, navigation, recreation and pleasure, or for any other purpose other than for domestic, municipal, and industrial water supply, on the main stem of the North Fork Red River or any of its tributaries within Texas above Lugert-Altus Reservoir until the date that imported water, sufficient to meet the municipal and irrigation needs of Western Oklahoma is provided, or until January 1, 2000, whichever occurs first.

ARTICLE V Apportionment of Water -- Reach II Arkansas, Oklahoma, Texas and Louisiana.

Subdivision of Reach II and allocation of water therein. Reach II of the Red River is divided into topographic subbasins, and the water therein is allocated as follows:

SECTION 5.01. Subbasin 1 -- Intrastate streams -- Oklahoma.

(a) This subbasin includes those streams and their tributaries above existing, authorized or proposed last downstream major damsites, wholly in Oklahoma and flowing into Red River below Denison Dam and above the Oklahoma-Arkansas state boundary. These streams and their tributaries with existing, authorized or proposed last downstream major damsites are as follows: Click here to view image.

(b) Oklahoma is apportioned the water of this subbasin and shall have unrestricted use thereof.

SECTION 5.02. Subbasin 2 -- Intrastate streams -- Texas.

(a) This subbasin includes those streams and their tributaries above existing authorized or proposed last downstream major damsites, wholly in Texas and flowing into Red River below Denison Dam and above the Texas-Arkansas state boundary. These streams and their tributaries with existing, authorized or proposed last downstream major damsites are as follows: Click here to view image.

(b) Texas is apportioned the water of this subbasin and shall have unrestricted use thereof.

SECTION 5.03. Subbasin 3 -- Interstate streams -- Oklahoma and Arkansas.

(a) This subbasin includes Little River and its tributaries above Millwood Dam.

(b) The States of Oklahoma and Arkansas shall have free and unrestricted use of the water of this subbasin within their respective states, subject, however, to the limitation that Oklahoma shall allow a quantity of water equal to 40 percent of the total runoff originating below the following existing, authorized or proposed last downstream major damsites in Oklahoma to flow into Arkansas: Click here to view image.

(c) Accounting will be on an annual basis unless otherwise deemed necessary by the States of Arkansas and Oklahoma.

SECTION 5.04. Subbasin 4 -- Interstate streams -- Texas and Arkansas.

(a) This subbasin shall consist of those streams and their tributaries above existing, authorized or proposed last downstream major damsites, originating in Texas and crossing the Texas-Arkansas state boundary before flowing into the Red River in Arkansas. These streams and their tributaries with existing, authorized or proposed last downstream major damsites are as follows: Click here to view image.

(b) The State of Texas shall have the free and unrestricted use of the water of this subbasin.

SECTION 5.05. Subbasin 5 -- Mainstem of the Red River and tributaries.

(a) This subbasin includes that portion of the Red River, together with its tributaries, from Denison Dam down to the Arkansas-Louisiana state boundary, excluding all tributaries included in the other four subbasins of Reach II.

(b) Water within this subbasin is allocated as follows:

(1) The Signatory States shall have equal rights to the use of runoff originating in subbasin 5 and undesignated water flowing into subbasin 5, so long as the flow of the Red River at the Arkansas-Louisiana state boundary is 3,000 cubic feet per second or more, provided no state is entitled to more than 25 percent of the water in excess of 3,000 cubic feet per second.

(2) Whenever the flow of the Red River at the Arkansas-Louisiana state boundary is less than 3,000 cubic feet per second, but more than 1,000 cubic feet per second, the States of Arkansas, Oklahoma, and Texas shall allow to flow into the Red River for delivery to the State of Louisiana a quantity of water equal to 40 percent of the total weekly runoff originating in subbasin 5 and 40 percent of undesignated water flowing into subbasin; provided, however, that this requirement shall not be interpreted to require any state to release stored water.

(3) Whenever the flow of the Red River at the Arkansas-Louisiana state boundary falls below 1,000 cubic feet per second, the States of Arkansas, Oklahoma, and Texas shall allow a quantity of water equal to all the weekly runoff originating in subbasin 5 and all undesignated water flowing into subbasin 5 within their respective states to flow into the Red River as required to maintain a 1,000 cubic foot per second flow at the Arkansas-Louisiana state boundary.

(c) Whenever the flow at Index, Arkansas, is less than 526 c.f.s., the states of Oklahoma and Texas shall each allow a quantity of water equal to 40 percent of the total weekly runoff originating in subbasin 5 within their respective states to flow into the Red River; provided however, this provision shall be invoked only at the request of Arkansas, only after Arkansas has ceased all diversions from the Red River itself in Arkansas above Index, and only if the provisions of Sub-sections 5.05 (b) (2) and (3) have not caused a limitation of diversions in subbasin 5.

(d) No state guarantees to maintain a minimum low flow to a downstream state.

SECTION 5.06. Special Provisions.

(a) Reservoirs within the limits of Reach II, subbasin 5, with a conservation storage capacity of 1,000 acre feet or less in existence or authorized on the date of the Compact pursuant to the rights and privileges granted by a Signatory State authorizing such reservoirs, shall be exempt from the provisions of Section 5.05; provided, if any right to store water in, or use water from, an existing exempt reservoir expires or is cancelled after the effective date of the Compact the exemption for such rights provided by this section shall be lost.

(b) A Signatory State may authorize a change in the purpose or place of use of water from a reservoir exempted by subparagraph (a) of this section without losing that exemption, if the quantity of authorized use and storage is not increased.

(c) Additionally, exemptions from the provisions of Section 5.05 shall not apply to direct diversions from Red River to off-channel reservoirs or lands.

ARTICLE VI Apportionment of Water -- Reach III Arkansas, Louisiana, and Texas

Subdivision of Reach III and allocation of water therein. Reach III of the Red River is divided into topographic subbasins, and the water therein allocated, as follows:

SECTION 6.01. Subbasin 1 -- Interstate streams -- Arkansas and Texas.

(a) This subbasin includes the Texas portion of those streams crossing the Arkansas-Texas state boundary one or more times and flowing through Arkansas into Cypress Creek-Twelve Mile Bayou watershed in Louisiana.

(b) Texas is apportioned sixty (60) percent of the run-off of this subbasin and shall have unrestricted use thereof; Arkansas is entitled to forty (40) percent of the runoff of this subbasin.

SECTION 6.02. Subbasin 2 -- Interstate streams -- Arkansas and Louisiana.

(a) This subbasin includes the Arkansas portion of those streams flowing from Subbasin 1 into Arkansas, as well as other streams in Arkansas which cross the Arkansas-Louisiana state boundary one or more times and flow into Cypress Creek-Twelve Mile Bayou watershed in Louisiana.

(b) Arkansas is apportioned sixty (60) percent of the runoff of this subbasin and shall have unrestricted use thereof; Louisiana is entitled to forty (40) percent of the runoff of this subbasin.

SECTION 6.03. Subbasin 3 -- Interstate streams -- Texas and Louisiana.

(a) This subbasin includes the Texas portion of all tributaries crossing the Texas-Louisiana state boundary one or more times and flowing into Caddo Lake, Cypress Creek-Twelve Mile Bayou, or Cross Lake, as well as the Louisiana portion of such tributaries.

(b) Texas and Louisiana within their respective boundaries shall each have the unrestricted use of the water of this subbasin subject to the following allocation:

(1) Texas shall have the unrestricted right to all water above Marshall, Lake O' the Pines, and Black Cypress damsites; however, Texas shall not cause runoff to be depleted to a quantity less than that which would have occurred with the full operation of Franklin County, Titus County, Ellison Creek, Johnson Creek, Lake O' the Pines, Marshall, and Black Cypress Reservoirs constructed, and those other impoundments and diversions existing on the effective date of this Compact. Any depletions of runoff in excess of the depletions described above shall be charged against Texas' apportionment of the water in Caddo Reservoir.

(2) Texas and Louisiana shall each have the unrestricted right to use fifty (50) percent of the conservation storage capacity in the present Caddo Lake for the impoundment of water for state use, subject to the provision that supplies for existing uses of water from Caddo Lake, on date of Compact, are not reduced.

(3) Texas and Louisiana shall each have the unrestricted right to fifty (50) percent of the conservation storage capacity of any future enlargement of Caddo Lake, provided, the two states may negotiate for the release of each state's share of the storage space on terms mutually agreed upon by the two states after the effective date of this Compact.

(4) Inflow to Caddo Lake from its drainage area downstream from Marshall, Lake O' the Pines, and Black Cypress damsites and downstream from other last downstream dams in existence on the date of the signing of the Compact document by the Compact Commissioners, will be allowed to continue flowing into Caddo Lake except that any man-made depletions to this inflow by Texas will be subtracted from the Texas share of the water in Caddo Lake.

(c) In regard to the water of interstate streams which do not contribute to the inflow to Cross Lake or Caddo Lake, Texas shall have the unrestricted right to divert and use this water on the basis of a division of runoff above the state boundary of sixty (60) percent to Texas and forty (40) percent to Louisiana.

(d) Texas and Louisiana will not construct improvements on the Cross Lake watershed in either state that will affect the yield of Cross Lake; provided, however, this subsection shall be subject to the provisions of Section 2.08.

SECTION 6.04. Subbasin 4 -- Intrastate streams -- Louisiana.

(a) This subbasin includes that area of Louisiana in Reach III not included within any other subbasin.

(b) Louisiana shall have free and unrestricted use of the water of this subbasin.

ARTICLE VII Apportionment of Water -- Reach IV Arkansas and Louisiana

Subdivision of Reach IV and allocation of water therein. Reach IV of the Red River is divided into topographic subbasins, and the water therein allocated as follows:

SECTION 7.01. Subbasin 1 -- Intrastate streams -- Arkansas.

(a) This subbasin includes those streams and their tributaries above last downstream major damsites originating in Arkansas and crossing the Arkansas-Louisiana state boundary before flowing into the Red River in Louisiana. Those major last downstream damsites are as follows: Click here to view image.

(b) Arkansas is apportioned the waters of this subbasin and shall have unrestricted use thereof.

SECTION 7.02. Subbasin 2 -- Interstate streams -- Arkansas and Louisiana.

(a) This subbasin shall consist of Reach IV less subbasin 1 as defined in Section 7.01 (a) above.

(b) The State of Arkansas shall have free and unrestricted use of the water of this reach subject to the limitation that Arkansas shall allow a quantity of water equal to forty (40) percent of the weekly runoff originating below or flowing from the last downstream major damsites to flow into Louisiana. Where there are no designated last downstream damsites, Arkansas shall allow a quantity of water equal to forty (40) percent of the total weekly runoff originating above the state boundary to flow into Louisiana. Use of water in this subbasin is subject to low flow provisions of subparagraph 7.02(b).

SECTION 7.03. Special Provisions.

(a) Arkansas may use the beds and banks of segments of Reach IV for the purpose of conveying its share of water to designated downstream diversions.

(b) The State of Arkansas does not guarantee to maintain a minimum low flow for Louisiana in Reach IV. However, on the following streams when the use of water in Arkansas reduces the flow at the Arkansas-Louisiana state boundary to the following amounts:

(1) Ouachita -- 780 cfs

(2) Bayou Bartholomew -- 80 cfs

(3) Boeuf River -- 40 cfs

(4) Bayou Macon -- 40 cfs

the State of Arkansas pledges to take affirmative steps to regulate the diversions of runoff originating or flowing into Reach IV in such a manner as to permit an equitable apportionment of the runoff as set out herein to flow into the State of Louisiana. In its control and regulation of the water of Reach IV any adjudication or order rendered by the State of Arkansas or any of its instrumentalities or agencies affecting the terms of this Compact shall not be effective against the State of Louisiana nor any of its citizens or inhabitants until approved by the Commission.

ARTICLE VIII Apportionment of Water -- Reach V

SECTION 8.01. Reach V of the Red River consists of the main stem Red River and all of its tributaries lying wholly within the State of Louisiana. The State of Louisiana shall have free and unrestricted use of the water of this subbasin.

ARTICLE IX Administration of the Compact

SECTION 9.01. There is hereby created an interstate administrative agency to be known as the "Red River Compact Commission," hereinafter called the "Commission." The Commission shall be composed of two representatives from each Signatory State who shall be designated or appointed in accordance with the laws of each state, and one Commissioner representing the United States, who shall be appointed by the President. The Federal Commissioner shall be the Chairman of the Commission but shall not have the right to vote. The failure of the President to appoint a Federal Commissioner will not prevent the operation or effect of this Compact, and the eight representatives from the Signatory States will elect a Chairman for the Commission.

SECTION 9.02. The Commission shall meet and organize within 60 days after the effective date of this Compact. Thereafter, meetings shall be held at such times and places as the Commission shall decide.

SECTION 9.03. Each of the two Commissioners from each state shall have one vote; provided, however, that if only one representative from a state attends he is authorized to vote on behalf of the absent Commissioner from that state. Representatives from three states shall constitute a quorum. Any action concerned with administration of this Compact or any action requiring compliance with specific terms of this Compact shall require six concurring votes. If a proposed action of the Commission affects existing water rights in a state, and that action is not expressly provided for in this Compact, eight concurring votes shall be required.

SECTION 9.04. (a) The salaries and personal expenses of each state's representative shall be paid by the government that it represents, and the salaries and personal expenses of the Federal Commissioner will be paid for by the United States.

(b) The Commission's expenses for any additional stream flow gauging stations shall be equitably apportioned among the states involved in the reach in which the stream flow gauging stations are located.

(c) All other expenses incurred by the Commission shall be borne equally by the Signatory States and shall be paid by the Commission out of the "Red River Compact Commission Fund." Such fund shall be initiated and maintained by equal payments of each state into the fund. Disbursement shall be made from the fund in such manner as may be authorized by the Commission. Such fund shall not be subject to audit and accounting procedures of the state; however, all receipts and disbursements of the fund by the Commission shall be audited by a qualified independent public accountant at regular intervals, and the report of such audits shall be included in and become a part of the annual report of the Commission. Each state shall have the right to make its own audit of the accounts of the Commission at any reasonable time.

ARTICLE X Powers and Duties of the Commission

SECTION 10.01. The Commission shall have the power to:

(a) Adopt rules and regulations governing its operation and enforcement of the terms of the Compact;

(b) Establish and maintain an office for the conduct of its affairs and, if desirable, from time to time, change its location;

(c) Employ or contract with such engineering, legal, clerical and other personnel as it may determine necessary for the exercise of its functions under this Compact without regard to the Civil Service Laws of any Signatory State; provided that such employees shall be paid by and be responsible to the Commission and shall not be considered employees of any Signatory State;

(d) Acquire, use and dispose of such real and personal property as it may consider necessary;

(e) Enter into contracts with appropriate State or Federal agencies for the collection, correlation and presentation of factual data, for the maintenance of records and for the preparation of reports;

(f) Secure from the head of any department or agency of the Federal or State government such information as it may need or deem to be useful for carrying out its functions and as may be available to or procurable by the department or agency to which the request is addressed; provided such information is not privileged and the department or agency is not precluded by law from releasing same;

(g) Make findings, recommendations or reports in connection with carrying out the purposes of this Compact, including, but not limited to, a finding that a Signatory State is or is not in violation of any of the provisions of this Compact. The Commission is authorized to make such investigations and studies, and to hold such hearings as it may deem necessary for said purposes. It is authorized to make and file official certified copies of any of its findings, recommendations or reports with such officers or agencies of any Signatory State, or the United States, as may have any interest in or jurisdiction over the subject matter. The making of findings, recommendations, or reports by the Commission shall not be a condition precedent to the instituting or maintaining of any action or proceeding of any kind by a Signatory State in any court or tribunal, or before any agency or officer, for the protection of any right under this Compact or for the enforcement of any of its provisions; and

(h) Print or otherwise reproduce and distribute its proceedings and reports.

SECTION 10.02. The Commission shall:

(a) Cause to be established, maintained, and operated such stream, reservoir and other gauging stations as are necessary for the proper administration of the Compact;

(b) Cause to be collected, analyzed and reported such information on stream flows, water quality, water storage and such other data as are necessary for the proper administration of the Compact;

(c) Perform all other functions required of it by the Compact and do all things necessary, proper and convenient in the performance of its duties thereunder;

(d) Prepare and submit to the governor of each of the Signatory States a budget covering the anticipated expenses of the Commission for the following fiscal biennium;

(e) Prepare and submit an annual report to the governor of each Signatory State and to the President of the United States covering the activities of the Commission for the preceding fiscal year, together with an accounting of all funds received and expended by it in the conduct of its work;

(f) Make available to the governor or to any official agency of a Signatory State or to any authorized representative of the United States, upon request, any information within its possession;

(g) Not incur any obligation in excess of the unencumbered balance of its funds, nor pledge the credit of any of the Signatory States; and

(h) Make available to a Signatory State or the United States in any action arising under this Compact, without subpoena, the testimony of any officer or employee of the Commission having knowledge of any relevant facts.

ARTICLE XI Pollution

SECTION 11.01. The Signatory States recognize that the increase in population and the growth of industrial, agricultural, mining and other activities combined with natural pollution sources may lead to a diminution of the quality of water in the Red River Basin which may render the water harmful or injurious to the health and welfare of the people and impair the usefulness or public enjoyment of the water for beneficial purposes, thereby resulting in adverse social, economic, and environmental impacts.

SECTION 11.02. Although affirming the primary duty and responsibility of each Signatory State to take appropriate action under its own laws to prevent, diminish, and regulate all pollution sources within its boundaries which adversely affect the water of the Red River Basin, the states recognize that the control and abatement of the naturally-occurring salinity sources as well as, under certain circumstances, the maintenance and enhancement of the quality of water in the Red River Basin may require the cooperative action of all states.

SECTION 11.03. The Signatory States agree to cooperate with agencies of the United States to devise and effectuate means of alleviating the natural deterioration of the water of the Red River Basin.

SECTION 11.04. The Commission shall have the power to cooperate with the United States, the Signatory States and other entities in programs for abating and controlling pollution and natural deterioration of the water of the Red River Basin, and to recommend reasonable water quality objectives to the states.

SECTION 11.05. Each Signatory State agrees to maintain current records of waste discharges into the Red River Basin and the type and quality of such discharges, which records shall be furnished to the Commission upon request.

SECTION 11.06. Upon receipt of a complaint from the governor of a Signatory State that the interstate waters of the Red River Basin in which it has an interest are being materially and adversely affected by pollution and that the state in which the pollution originates has failed after reasonable notice to take appropriate abatement measures, the Commission shall make such findings as are appropriate and thereafter provide such findings to the governor of the state in which such pollution originates and request appropriate corrective action. The Commission, however, shall not take any action with respect to pollution which adversely affects only the state in which such pollution originates.

SECTION 11.07. In addition to its other powers set forth under this Article, the Commission shall have the authority, upon receipt of six concurring votes, to utilize applicable Federal statutes to institute legal action in its own name against the person or entity responsible for interstate pollution problems; provided, however, sixty (60) days before initiating legal action the Commission shall notify the Governor of the state in which the pollution source is located to allow that state an opportunity to initiate action in its own name.

SECTION 11.08. Without prejudice to any other remedy available to the Commission, or any Signatory State, any state which is materially and adversely affected by the pollution of the water of the Red River Basin by pollution originating in another Signatory State may institute a suit against any individual, corporation, partnership, or association, or against any Signatory State or political or governmental subdivision thereof, or against any officer, agency, department, bureau, district, or instrumentality of or in any Signatory State contributing to such pollution in accordance with applicable Federal statutes. Nothing herein shall be construed as depriving any persons of any rights of action relating to pollution which such person would have if this Compact had not been made.

ARTICLE XII Termination and Amendment of Compact

SECTION 12.01. This Compact may be terminated at any time by appropriate action of the legislatures of all of the four Signatory States. In the event of such termination, all rights established under it shall continue unimpaired.

SECTION 12.02. This Compact may be amended at any time by appropriate action of the legislatures of all Signatory States that are affected by such amendment. The consent of the United States Congress must be obtained before any such amendment is effective.

ARTICLE XIII Ratification and Effective Date of Compact

SECTION 13.01. Notice of ratification of this Compact by the legislature of each Signatory State shall be given by the governor thereof to the governors of each of the other Signatory States and to the President of the United States. The President is hereby requested to give notice to the governors of each of the Signatory States of the consent to this Compact by the Congress of the United States.

SECTION 13.02. This Compact shall become effective, binding and obligatory when, and only when:

(a) It has been duly ratified by each of the Signatory States; and

(b) It has been consented to by an Act of the Congress of the United States, which Act provides that:

Any other statute of the United States to the contrary notwithstanding, in any case or controversy:

which involves the construction or application of this Compact;

in which one or more of the Signatory States to this Compact is a plaintiff or plaintiffs; and which is within the judicial power of the United States as set forth in the Constitution of the United States;

and without any requirement, limitation or regard as to the sum or value of the matter in controversy, or of the place of residence or citizenship of, or of the nature, character or legal status of, any of the other proper parties plaintiff or defendant in such case or controversy;

The consent of Congress is given to name and join the United States as a party defendant or otherwise in any such case or controversy in the Supreme Court of the United States if the United States is an indispensable party thereto.

SECTION 13.03. The United States District Courts shall have original jurisdiction (concurrent with that of the Supreme Court of the United States, and concurrent with that of any other Federal or state court, in matters in which the Supreme Court, or other court has original jurisdiction) of any case or controversy involving the application or construction of this Compact; that said jurisdiction shall include, but not be limited to, suits between Signatory States; and that the venue of such case or controversy may be brought in any judicial district in which the acts complained of (or any portion thereof) occur."



§ 15-23-502 - Effective date of compact.

The provisions of the compact shall be in full force and effect from and after the effective date of the further ratification of the compact by the States of Oklahoma, Texas, and Louisiana and consented to by the Congress of the United States.



§ 15-23-503 - Commissioners.

The two (2) commissioners representing the State of Arkansas as provided by Section 9.01 of the compact ratified by this subchapter shall be designated as follows:

(1) The Director of the Arkansas Natural Resources Commission or such other state agency as may hereafter succeed to the powers and responsibilities of the Arkansas Natural Resources Commission; and

(2) Any individual who resides within the basin of the Red River and its tributaries in Arkansas, to be appointed by the Governor with the advice and consent of the Senate and to serve a term of seven (7) years.






Subchapter 6 - -- White River Valley Commission



Subchapter 7 - -- Buffalo National River Commission



Subchapter 8 - -- Ouachita River Commission

§ 15-23-801 - Legislative intent.

It is the intent of this subchapter to create the Ouachita River Commission. The commission's purpose is to promote the recreational benefits of the river. Specifically, this subchapter reaffirms the integrity of the river with respect to the existing configuration of the channel and sand bars. No studies shall be undertaken that would, as a premise, allow any modification of the channel bends or sand bars of the river. It is the stated purpose of this subchapter to accomplish an increase in river use without any bend cuts or bend widenings.



§ 15-23-802 - Construction of subchapter.

This subchapter shall be cumulative and shall not repeal any existing law, nor shall it be deemed to take from any levee, drainage, or other improvement district any power or right the district now has to enter into and perform any agreement or contract with the United States Army Corps of Engineers or other federal agency.



§ 15-23-803 - Ouachita River Commission created -- Powers and duties.

There is created and established the Ouachita River Commission with the following powers, duties, and responsibilities:

(1) To cooperate with the appropriate state and federal agencies for the study, planning, and implementation of needed improvements or projects, or both, to and along the main stem of the Ouachita River in Dallas, Hot Spring, Clark, Ouachita, Calhoun, Union, Bradley, and Ashley Counties, Arkansas;

(2) To review, study, and examine any plan by the State of Arkansas or the federal government, or any agency thereof, for the improvement of the main stem of the Ouachita River in Arkansas and to ascertain the nature and purpose of the improvement, the benefits to be expected therefrom, and the necessity, feasibility, and estimated cost thereof;

(3) To determine the local, nonfederal costs necessary for the construction, operation, and maintenance of any Ouachita River improvement project, including, but not limited to, port and terminal facilities along and upon the main stem thereof;

(4) To delineate the area to be benefited by improvement of the main stem of the Ouachita River; and

(5) To receive and use any federal, state, or private funds, donations, or grants made available for promotion or enhancement of the recreational benefits of the Ouachita River in Dallas, Hot Spring, Clark, Ouachita, Calhoun, Union, Bradley, and Ashley Counties.



§ 15-23-804 - Members.

(a) (1) The Ouachita River Commission shall be composed of nine (9) members.

(2) The members shall be appointed by the Governor as follows:

(A) One (1) who is a resident and elector of Clark County;

(B) One (1) who is a resident and elector of Ouachita County;

(C) One (1) who is a resident and elector of Calhoun County;

(D) One (1) who is a resident and elector of Union County;

(E) One (1) who is a resident and elector of Bradley County;

(F) One (1) who is a resident and elector of Ashley County;

(G) One (1) who is a resident and elector of Hot Spring County;

(H) One (1) who is a resident and elector of Dallas County; and

(I) One (1) who is the highest-ranking official of the Ouachita River Valley Association and who is a resident of Arkansas.

(3) The Governor's appointment shall be with the advice and consent of the Senate.

(b) Prior to entering upon the Ouachita River Commission's duties, each member of the Ouachita River Commission shall take, subscribe, and file in the Office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he or she is about to enter.

(c) (1) Members shall be appointed for seven-year staggered terms to be assigned by lot.

(2) The terms shall commence on September 1 of each year and the first term shall expire on September 1, 2001.

(3) Every year thereafter, one (1) member's term shall expire.

(d) The Ouachita River Commission shall annually select by majority vote one (1) of its members to serve as chair and one (1) to serve as vice chair.

(e) In the event of a vacancy on the Ouachita River Commission for any reason other than expiration of a regular term, the vacancy shall be filled for the unexpired portion of the term by appointment of the Ouachita River Commission member in subdivision (a)(2) of this section of a person meeting the same qualifications required for initial appointment.

(f) Members of the Ouachita River Commission shall receive no pay for their services, but whenever the General Assembly shall have appropriated funds to the Ouachita River Waterways Project Trust Fund administered by the Arkansas Natural Resources Commission, they may, upon proper application to the Arkansas Natural Resources Commission, be reimbursed for expenses in accordance with § 25-16-902.



§ 15-23-805 - Funding.

The Ouachita River Commission may receive and use any federal, state, or private funds, donations, and grants made available for the study, planning, and implementation of needed improvements or projects, or both, to and along the main stem of the Ouachita River.



§ 15-23-806 - Ouachita River Waterways Project Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Ouachita River Waterways Project Trust Fund".

(b) This fund shall consist of those moneys approved by the General Assembly and the interest income earned from the investment of funds accruing to the fund.

(c) (1) It may be used for such purposes as may be authorized by law, including, but not limited to, wildlife and recreation purposes and bank stabilization.

(2) The funds shall not be used for bend cuts or bend widenings.

(d) (1) Investment of the funds available shall be by the Treasurer of State in such amounts and in such manner as may be directed by the Ouachita River Commission.

(2) In no event, however, shall the funds be invested for longer than a continuous two-year period.






Subchapter 9 - -- Arkansas Port Priority Improvement Program Act

§ 15-23-901 - Title.

This subchapter shall be known and cited as the "Arkansas Port Priority Improvement Program Act".



§ 15-23-902 - Definitions.

As used in this subchapter:

(1) "City" means any city of the first class, any city of the second class, or any incorporated town established by the laws of the State of Arkansas;

(2) "County" means any county in the State of Arkansas;

(3) "Port Priority Improvement Program" means a governmental program to award funds to port authorities to encourage the development of port infrastructure, including the engineering and construction; and

(4) "Public Port Authority" or "port authority" means:

(A) A port authority created under the Metropolitan Port Authority Act of 1961, § 14-185-101 et seq.;

(B) A municipal port authority created under § 14-186-201 et seq.; and

(C) An authority created under the Regional Intermodal Facilities Act, § 14-143-101 et seq.



§ 15-23-903 - Port Priority Improvement Fund created.

There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Port Priority Improvement Fund", to consist of the funds or other moneys that may be deposited therein as provided by the General Assembly, and to be used by the Arkansas Waterways Commission for the purpose of providing financial assistance to public port authorities in the manner provided in this subchapter and for development of port infrastructure, including the engineering and construction costs.



§ 15-23-904 - Authority to establish programs.

(a) The Arkansas Waterways Commission, working in partnership with the Arkansas Economic Development Commission, may establish by rules and regulations the criteria of eligibility for awarding funds to any public port authority to aid in the development of port infrastructure, including the engineering and construction costs.

(b) The rules and regulations shall be reviewed by the House Committee on Public Transportation and the Senate Committee on Public Transportation, Technology, and Legislative Affairs.



§ 15-23-905 - Port Priority Improvement Program.

The Arkansas Waterways Commission's rules and regulations for the Port Priority Improvement Program shall, as a minimum:

(1) Provide for the Arkansas Waterways Commission to administer the program authorized under this subchapter;

(2) Require the commission to take the necessary actions to ensure that the funds are used for the purposes for which they are to be awarded and that they are expended in accordance with all state laws and local ordinances and procedures and regulations;

(3) Specify:

(A) The procedure for receiving applications;

(B) Who is eligible to apply;

(C) The goals and objectives of the program for public port infrastructure development; and

(D) The procedures for awarding funds;

(4) Require the port authority to file a performance review report with the commission for three (3) consecutive years following completion of the project comparing actual benefits with the projected benefits associated with the project as stated in the application for funding;

(5) Require that each public port authority provide matching funds equal to at least ten percent (10%) of the estimated cost of the port infrastructure project for which an application is made;

(6) Provide that eligible port infrastructure development projects shall be only for capital improvement projects and shall not be used for any routine maintenance or operational expenses; and

(7) Provide that no individual port shall receive more than twenty percent (20%) of the total amount available for public port infrastructure development projects.



§ 15-23-906 - Application and award.

(a) The Arkansas Waterways Commission shall promulgate the application format to be used in applying for funding through the Port Priority Improvement Program.

(b) All applications shall be submitted as required by the establishing rules and regulations.

(c) After receipt of the application, the commission, working in partnership with the Arkansas Economic Development Commission, shall review the applications and shall select the applications by rank order which will best fulfill the goals and objectives of the program as described by the program's rules and regulations. The commission shall then make awards to the applicants based on their rank order on the list of applications.

(d) The projects may be funded until all funds available for this purpose have been expended.









Chapter 24 - Flood Control

§ 15-24-101 - Construction.

(a) Nothing in this subchapter shall be construed to repeal any provisions of the existing levee or drainage laws of the state, nor to curtail the power of any governing board of any drainage or levee district to contract directly with the federal government or any of its agencies for federal aid, loans, or gifts.

(b) The districts are granted power to provide the necessary rights-of-way and to take any other steps or any other undertakings that may be required of them by the federal government to become beneficiaries of any drainage, levee, or flood control works proposed to be constructed by the federal government.



§ 15-24-102 - Commission powers and duties generally.

(a) It shall be the duty of the Arkansas Natural Resources Commission to:

(1) Study, consider, and determine upon a sound public policy with regard to flood prevention, flood control, and flood protection;

(2) Compile figures and other information on current and previous flood damage and scientific data relative to the recurrence of floods such as rainfall, runoff, flowing channels, stream obstruction, existing facilities for storing surplus waters, and existing protection works; and

(3) Accredit persons having requisite knowledge in floodplain management and in minimization and prevention of flood hazards and losses.

(b) The commission shall have the power to:

(1) Clean out, widen, deepen, straighten, change, alter, divert, or eliminate in whole or in part the course or terminus of any natural or artificial water streams;

(2) Shape or protect stream banks for the improvement of hydraulic efficiency in the discharge of flood waters;

(3) Acquire lands necessary for reservoir dam sites and lines;

(4) Construct, take over, maintain, and operate dams, reservoirs, holding or impounding basins, flood gates, revetments, or any other works and improvements deemed necessary to prevent floods and to control, preserve, and regulate the flow of rivers and streams;

(5) Construct dikes, levees, or other artificial barriers to protect against inundation of property when deemed advisable by the commission; and

(6) As an incident to the foregoing, relocate or revise bridges, buildings, roads, streets, railroads, service lines and connections of public service utilities, and fences and do generally all things necessary for the fulfillment of the purposes of this subchapter.

(c) The commission shall have the power to acquire by donation, lease, purchase, or condemnation and to hold or own in the name of the state real and personal property, easements, and the public works erected and constructed under the authority of this subchapter except that:

(1) None of the work, improvements, or construction provided for in the preceding portion of this section or in any other portion of this subchapter shall be done, undertaken, or performed within the boundary limits of any levee or drainage district;

(2) This subchapter shall not confer upon the commission or other authority any jurisdiction, control, supervision, or authority whatsoever over the lands within the boundaries of any levee or drainage district now existing or hereafter organized; and

(3) Further, the commission shall not have any:

(A) Control, authority, or jurisdiction over any such levee or drainage district, nor over the directors or commissioners of any levee or drainage districts, nor lake lands within the boundaries of any levee or drainage district as aforesaid;

(B) Authority to affect the existence of any levee or drainage district in any manner; or

(C) Power to require reports from districts nor any supervision or control over them;

(4) (A) However, any levee or drainage district shall have the option upon the voluntary action of its governing board to make contracts with the commission and to make compacts and contracts with the United States Government or any of its agencies and may thereby voluntarily grant to the commission general or special powers as drainage or levee districts may deem proper.

(B) The grant shall be limited specifically to the matters and things voluntarily agreed upon by the governing board of the districts.

(C) In order to become effective, the contract with the state commission shall be approved by the county court or judge in vacation, if the district is in one (1) county, and by the circuit court of the county of domicile or the judge thereof in vacation, if in more than one (1) county, and recorded on the court records.



§ 15-24-103 - Rules for taking evidence.

The Arkansas Natural Resources Commission shall prescribe the rules of procedure for taking of evidence in all matters that may come before it in the investigations, preparations, and hearings of matters pertaining to its duties and powers as the commission.



§ 15-24-104 - Rights of levee districts and drainage districts.

(a) The following rights of any and all levee districts or drainage districts are expressly declared, ratified, and confirmed:

(1) The right to make compacts and contracts with the United States Government or with any agency of that government or created by that government, to borrow money and repay it, and to accept and receive any and all federal moneys, grants, contributions, gratuities, or loans, or aid of any nature made available by the United States Government or by any of its agencies or instrumentalities; and

(2) The right of any and all levee districts or drainage districts to refinance their indebtedness in cooperation with any and all applicable governmental agencies and the right to proceed in pursuance of any insolvency statute or bankruptcy act adopted by the Congress or by the State of Arkansas.

(b) (1) Nothing in this subchapter shall be construed to require the commission to approve or pass upon any such proceedings or bankruptcy or insolvency proceedings or litigation of any nature affecting levee districts or drainage districts.

(2) Each and every drainage district or levee district may proceed with any and all refinancing and refunding plans, insolvency and bankruptcy proceedings, or either, and any and all litigation with like effect as if the Arkansas Natural Resources Commission had not been created.



§ 15-24-105 - Cooperation with United States -- Applications for allotment or assistance.

(a) The Arkansas Natural Resources Commission is authorized and empowered on behalf of the state to:

(1) Cooperate with the United States Department of Defense in every way contemplated by any of the acts of Congress passed in connection with flood control on any of the streams in Arkansas; and

(2) Make necessary application for allotment or assistance from the federal government, to submit all project statements, surveys, plans, specifications, and estimates and other reports or information required by the constituted federal authority, and to enter into all necessary contracts with the proper federal authorities in order to secure the full cooperation of the United States Government and the benefits of all present and future allotments in aid of flood control.

(b) (1) However, the jurisdiction and authority of the commission shall not extend to the works, improvements, nor to the territory embraced within any levee district or drainage district now existing or hereafter organized.

(2) All of the limitations and reservations in favor of such districts apply as set out in § 15-24-102(c).

(3) (A) Any levee district or drainage district may voluntarily contract with the United States Government or any of its agencies of whatsoever nature and may contract voluntarily with the commission created in this subchapter, subject to court approval and recordation as set out in § 15-24-102, to the extent only as the governing board of each individual levee district or drainage district may deem proper.

(B) This subchapter shall not require approval by the commission of any application, petition, contract, improvements, legal proceedings, or any other proceedings whatsoever as to the territory within the boundaries of any levee district or drainage district or to any official act of any district.



§ 15-24-106 - Compacts with other states.

The Arkansas Natural Resources Commission is authorized, within the limitations of this subchapter, to enter into compacts with one (1) or more states under any act or resolution of Congress, subject to the reservations contained herein, in behalf of the levee or drainage district.



§ 15-24-107 - Eminent domain.

(a) The Arkansas Natural Resources Commission, when necessary for the purpose of this subchapter, shall have a dominant right of eminent domain over the right of eminent domain of railroads, telegraph, telephone, gas, water power, and other companies and corporations and over counties, townships, cities, and villages.

(b) In the exercise of this right, due care shall be taken to cause no unnecessary damage to other public utilities.

(c) (1) The commission shall also have the right to condemn for the use of any project any land or property necessary for the purpose of this subchapter and appropriate the land or property in the same manner as lands, rights-of-way, and easements are acquired by the Arkansas State Highway and Transportation Department.

(2) No power of eminent domain nor appropriation shall exist in the commission over any lands or property within the boundaries of any levee or drainage district now existing or hereafter organized.

(3) Nor shall the powers of eminent domain vested in any levee or drainage district be limited in any manner by this subchapter unless by the voluntary consent of the levee or drainage district through its governing board by contract, to be approved and recorded in the manner provided in this chapter.



§ 15-24-108 - Receipt of federal or other funds -- State Flood Control Fund.

(a) The Arkansas Natural Resources Commission is authorized to receive on behalf of the State of Arkansas any or all federal moneys, grants, contributions, gratuities, or loans available for territory and projects within the jurisdiction of the commission or hereafter made available by the United States Government or any of its agencies or instrumentalities for flood control work and improvement under such rules and regulations not inconsistent with the provisions of this chapter as may be provided by laws of Congress or any federal agency or instrumentality and to receive donations, contributions, and gratuities from any other source and to pay them over to the Treasurer of State.

(b) (1) It shall be the duty of the Treasurer of State to set up a fund known as the "State Flood Control Fund", and all money shall be placed in the fund by the Treasurer of State.

(2) (A) The fund shall not be used for any purpose except the purposes set forth in this subchapter.

(B) Provided, there is reserved to all levee or drainage districts the authority and right to receive on behalf of districts any and all federal moneys, grants, contributions, gratuities, loans, or other governmental aid whatsoever that may be applicable to the projects, improvements, or territory within any levee or drainage district.

(c) In all matters, districts may deal directly with the United States Government and with its agencies or any of them without the approval, consent, or supervision of the commission and without being subject to its jurisdiction to any extent whatsoever, except that levee or drainage districts may voluntarily contract with the commission by contract to be approved and recorded as set out in this chapter.



§ 15-24-109 - Accreditation of floodplain administrators.

(a) (1) In determining accreditation standards for floodplain administrators, the Arkansas Natural Resources Commission may consider an applicant's knowledge, experience, skills, and training in floodplain management and in minimization and prevention of flood hazards and losses.

(2) The accreditation standards may include:

(A) Passage of an examination;

(B) Completion of approved training; or

(C) Certification by a nationally recognized floodplain management organization.

(b) Continuing training may be required for persons who want continued accreditation.

(c) The commission may charge accreditation fees in amounts up to the following:

(1) Original accreditation, thirty dollars ($30.00);

(2) Annual renewal of accreditation, twenty dollars ($20.00); and

(3) Late fee for renewal after thirty (30) days, fifteen dollars ($15.00).

(d) (1) Accreditation fees collected are cash funds and shall not be deposited in the State Treasury.

(2) The cash funds shall be held and applied by the commission solely for the uses under this subchapter.

(3) The cash funds shall not be deemed to be a part of the State Treasury for any purpose, including, without limitation, the provisions of:

(1) Arkansas Constitution, Article 5, § 29;

(2) Arkansas Constitution, Article 16, § 12;

(3) Arkansas Constitution, Amendment 20; or

(4) Any other constitutional or statutory provision.






Chapter 25-29 - [RESERVED.]

[Reserved]






Subtitle 3 - Forest Resources

Chapter 30 - General Provisions

[Reserved]



Chapter 31 - Arkansas Forestry Commission

Subchapter 1 - -- General Provisions

§ 15-31-101 - Creation.

(a) There is created the Arkansas Forestry Commission.

(b) It shall be the mission of the commission to promote forest resource health, conservation, and stewardship.

(c) The commission shall cooperate with federal and state agencies, forest landowners, residents, and organizations in the prevention, detection, and suppression of wildland fires, in the control of forest insects and diseases, in the growth and distribution of forest tree seedlings, and in providing technical assistance and information relating to the most scientific methods of timber harvesting, reforestation, and forest resource protection and development, to the end that the forests throughout the state may be perpetuated.



§ 15-31-102 - Members.

(a) (1) The Arkansas Forestry Commission shall consist of nine (9) members to be appointed by the Governor by and with the advice and consent of the Senate from resident electors of this state having a long-standing interest in the forest resources of Arkansas.

(2) (A) Three (3) of the nine (9) members appointed to the commission shall be small tree farmers.

(B) As used in this section, "small tree farmer" means a person owning timber acreage of two hundred fifty (250) acres or less.

(3) Each congressional district shall be represented on the commission.

(b) The term of office shall commence on January 15 following the expiration date of the prior term and shall end on January 14 of the ninth year following the year in which the term commenced.

(c) (1) Any vacancies arising in the membership of the commission for any reason other than expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor.

(2) Appointments shall be thereafter effective until the expiration of the regular terms, subject, however, to the confirmation of the Senate when it is next in session.

(d) Before entering upon their respective duties, each member of the commission shall take and subscribe and file in the Office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he or she is about to enter.

(e) Members of the commission shall not receive compensation for their services but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 15-31-103 - Organization.

(a) From time to time, the Arkansas Forestry Commission shall select from its membership a chair and a vice chair.

(b) The State Forester provided for in § 15-31-104 shall be, ex officio, Secretary of the Arkansas Forestry Commission but shall have no vote on matters coming before it.

(c) The commission shall adopt and may modify rules for the conduct of its business and shall keep a record of its transactions, findings, and determinations. The record shall be public.

(d) The rules shall provide for regular quarterly meetings and for special meetings at the call of the Chair of the Arkansas Forestry Commission or of the Vice Chair of the Arkansas Forestry Commission if he or she is for any reason the acting chair, either at his or her own instance or upon the written request of at least five (5) members.

(e) (1) A quorum shall consist of not less than five (5) members present at any regular or special meeting.

(2) A majority affirmative vote of that number shall be necessary for the disposition of any business.



§ 15-31-104 - State Forester.

The State Forester shall:

(1) Be employed by the Arkansas Forestry Commission, with the approval of the Governor, and shall serve at the pleasure of the Governor;

(2) (A) Administer the provisions of this chapter and the rules, regulations, and orders established under this chapter.

(B) (i) The commission, by adopted resolution, may delegate to the State Forester any of the powers or duties vested in or imposed upon it by this chapter.

(ii) Such delegated powers and duties may be exercised by the State Forester in the name of the commission;

(3) Be a person who shall:

(A) Have earned at a minimum a bachelor's degree in forestry from an accredited, four-year program at an institution of higher education; and

(B) Have not less than three (3) years' practical administrative and field experience in forestry;

(4) Be custodian of all property held in the name of the commission and shall be, ex officio, the disbursing agent of all funds available for its use; and

(5) (A) Furnish bond to the state, with a corporate surety thereon, in the penal sum of twenty-five thousand dollars ($25,000), conditioned that he or she will faithfully perform his or her duties of employment and properly account for all funds received and disbursed by him or her.

(B) An additional disbursing agent's bond shall not be required of the State Forester.

(C) The bond shall be filed with the Secretary of State and an executed counterpart thereof shall be filed with the Auditor of State.



§ 15-31-105 - Personnel.

(a) Subject to the approval of the Arkansas Forestry Commission, the State Forester shall employ such assistants and other personnel as are, in his or her opinion, necessary to properly administer the provisions of this chapter.

(b) (1) Notwithstanding his or her primary responsibility, the State Forester may designate one (1) of his or her assistants to receive and disburse funds of the commission.

(2) (A) The assistant so designated shall be required to furnish bond with a corporate surety thereon in an amount as determined by the State Forester.

(B) This bond, together with bonds the State Forester requires of other employees, shall be filed in the offices of the commission.

(C) The premiums on all bonds shall be paid by the commission.



§ 15-31-106 - Functions, powers, and duties.

(a) The functions, powers, and duties of the Arkansas Forestry Commission shall be to:

(1) Cooperate with the Secretary of Agriculture or the secretary's authorized agent, with the Dale Bumpers College of Agricultural, Food and Life Sciences and School of Forest Resources of the University of Arkansas System, with the Arkansas Economic Development Council, with other state agencies, and with farmers, forest owners, and other residents and organizations of the state to achieve the mission of the Arkansas Forestry Commission;

(2) Formulate and put into effect policies, plans, and reasonable rules and regulations as may be necessary to the accomplishment of the purpose stated in subdivision (a)(1) of this section;

(3) Submit annually to the Governor a report of its expenditures, accomplishments, and plans for further work;

(4) Assemble and publicize all available information pertinent to industrial opportunities in forestry, both in respect to particular sections and the state as a whole, including the varieties of trees and the products producible therefrom, the power and water resources, transportation facilities, available markets, labor supply, and industrial sites, all to the end of encouraging both the establishment of new industrial enterprises utilizing forest resources and the expansion of existing enterprises;

(5) Assist private landowners, and when called upon, the agency of state having control of the state park system, in managing their timber under approved forestry practices;

(6) Furnish educational information in forestry matters for land- owners and timber processors, and civic, school, and other interested groups, including the preparation and dissemination, through various available media, of information relating to fire prevention and control, detection and control of disease and insect infestation, and approved methods of timber harvesting and artificial reforestation;

(7) Originate and conduct research in forestry matters and cooperate with other agencies, both public and private, in any such projects;

(8) Purchase, lease, rent, or sell and receive bequests or donations of any real, corporeal, or personal property, and, when necessary to properly carry out its functions, to acquire any real property by the exercise of its right of eminent domain, such right being vested in the Arkansas Forestry Commission;

(9) Contract and be contracted with; and

(10) Take such other action, not inconsistent with law, as it may deem necessary or desirable to carry out the intent and purposes of this chapter.

(b) (1) The Arkansas Forestry Commission shall also have and be subject to all other functions, powers, and duties as by this chapter are conferred and imposed upon it.

(2) For the purpose of regulating its own procedure and carrying out its transferred or newly provided functions, it shall have the authority, from time to time, to make and amend and enforce all reasonable rules or regulations not inconsistent with law which will aid in the performance of any of the functions, powers, or duties conferred or imposed upon it by law.



§ 15-31-107 - Employment of relatives.

(a) No employee of the Arkansas Forestry Commission shall be prohibited from supervising, working under the supervision of, or working with any person to whom he or she is related by affinity or consanguinity.

(b) No employee of the commission who begins employment on or after July 1, 1989, shall supervise or work under the supervision of any person to whom he or she is related within the third degree of affinity or consanguinity.



§ 15-31-108 - State Forestry Fund.

There is created and established in the State Treasury a fund which shall be designated and known as the "State Forestry Fund". All moneys from whatever source received and deposited in the fund shall be used exclusively by the Arkansas Forestry Commission in carrying out its respective functions and duties as provided by law.



§ 15-31-109 - Receipt and use of grants and aids.

(a) (1) The Arkansas Forestry Commission is authorized and empowered to receive any moneys arising from federal means, grants, contributions, gratuities, or reimbursements or contributions, grants, or gratuities donated by private persons or corporations, and all moneys so received shall be deposited in the State Treasury to the credit of the State Forestry Fund unless provision shall have otherwise been made by the respective federal agencies, private persons, or corporations furnishing the funds.

(2) However, in the event the General Assembly fails to appropriate any moneys for the use of the commission or in the event the specified use of any moneys precludes its deposit in the State Treasury, the commission is authorized and empowered to establish accounts in its name in one (1) or more banks and to deposit therein and withdraw therefrom any moneys for the purposes for which granted, donated, or received.

(b) Subject to the provisions of subsection (a) of this section, all moneys set aside in banks for the purposes stated in subdivision (a)(2) of this section shall be credited to the fund in the State Treasury.



§ 15-31-110 - Uniform allowance.

(a) The Arkansas Forestry Commission is authorized to establish a Uniform Allowance Program for certain staff and field employees.

(b) (1) An initial maximum allowance of four hundred dollars ($400) may be paid to those designated new employees during their first year of employment and after satisfactory completion of an initial probationary period of six (6) months.

(2) (A) A maximum allowance of three hundred dollars ($300) may be paid to those other designated employees for replacement or maintenance of uniforms.

(B) Uniform allowance will be dependent upon available funds, not to exceed established maximums.

(c) (1) The commission shall determine what is to constitute the commission uniform.

(2) However, the uniform shall include a badge and identification card bearing the words "Arkansas Forestry Commission", a full-face picture of the person to whom the badge and identification card is issued, and such other information as the commission shall require.

(3) All persons issued such a badge and identification card shall wear, carry, or display it at such times and places as shall be designated, as required by the commission.



§ 15-31-111 - Fees.

(a) The Arkansas Forestry Commission is authorized to charge private landowners a rate not to exceed four dollars ($4.00) per acre for the preparation of timber management plans.

(b) The proceeds from the charge shall be used to provide for the maintenance, operation, and improvement of the commission.

(c) The commission is authorized to promulgate such rules and regulations necessary to administer the fees, rates, tolls, or charges for services established by this section and is directed to prescribe and collect such fees, rates, tolls, or charges for the services delivered by the commission in such manner as may be necessary to support the programs of the commission as directed by the Governor and General Assembly.



§ 15-31-112 - Enforcement of Poison Spring State Forest Regulations.

(a) (1) It shall be the duty of the Arkansas Forestry Commission's law enforcement personnel to enforce the Poison Springs State Forest regulations promulgated by the commission pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) The commission's law enforcement personnel shall have the right to take the offenders before any court having jurisdiction in the county where the offense is committed.

(b) Violations of Poison Springs State Forest regulations shall be considered unclassified misdemeanors, the penalty for which shall be in accordance with the regulation defining the conduct, but in no case shall the penalty for violating any Poison Springs State Forest regulation exceed the penalty established by law for a Class A misdemeanor.



§ 15-31-113 - Legislative findings -- Purpose.

(a) The General Assembly finds:

(1) The Arkansas Forestry Commission enforces laws pertaining to wildland fires, timber theft, and unlawful dumping on forest land;

(2) Under current law, fines resulting from violations of the wildland fire laws are deposited with local school districts; and

(3) The law is silent on where to deposit fines resulting from violations of the dumping and timber theft laws.

(b) The purpose of this section and §§ 15-31-114 and 5-38-201 [repealed] is to establish that fines generated by law enforcement activities of the commission be deposited into the State Forestry Fund.



§ 15-31-114 - Classification of fines.

Fines deposited into the State Forestry Fund shall be classified as special revenues.



§ 15-31-115 - Classification of revenues.

Income derived from management of state forests by the Arkansas Forestry Commission and income derived from management of state nurseries by the commission shall be classified as special revenues under the Revenue Classification Law, § 19-6-101 et seq.



§ 15-31-116 - Donation of fire control or fire rescue equipment.

(a) (1) A person may donate fire control or fire rescue equipment to the Arkansas Forestry Commission for the commission's use or for distribution to volunteer fire departments by the commission.

(2) Breathing apparatus that is donated to the commission shall be recertified to the manufacturer's specifications by a technician certified by the manufacturer before it is used by the commission or made available to a volunteer fire department.

(b) (1) A person is not liable in civil damages for personal injury, property damage, or death resulting from a defect in equipment donated in good faith by a person under this section unless the person's act or omission proximately causing the claim, damage, or loss constitutes malice, gross negligence, recklessness, or intentional misconduct.

(2) The commission, its director, and other officers and employees are not liable in civil damages for personal injury, property damage, or death resulting from a defect in equipment sold, loaned, or otherwise made available in good faith by the Director of the Arkansas Forestry Commission under this section unless the act or omission of the commission or its director, officer, or employee proximately causing the claim, damage, or loss constitutes malice, gross negligence, recklessness, or intentional misconduct.

(c) In this section, "fire control or fire rescue equipment" means and includes vehicles, firefighting tools, protective gear, breathing apparatus, and other supplies and tools used in firefighting or fire rescue.






Subchapter 2 - -- Assistance to Private Owners

§ 15-31-201 - Administration.

The administration of the provisions of this subchapter shall be under the direction of the State Forester.



§ 15-31-202 - Authority to designate and estimate trees -- Forestry advice.

(a) The Arkansas Forestry Commission is authorized to designate, upon request, forest trees of private forest landowners for sale or removal, by blazing or otherwise, and to measure or estimate the volume of the trees under the terms and conditions as provided in this subchapter.

(b) Upon receipt of a request from a forest landowner for technical forestry assistance or service, the State Forester or his or her authorized agent may:

(1) Designate forest trees for removal for lumber, veneer, poles, piling, pulpwood, cordwood, ties, or other forest products by blazing, spotting with paint, or otherwise designating them in an approved manner;

(2) Measure or estimate the commercial volume contained in the trees designated;

(3) Furnish the forest landowner with a statement of the volume of the trees so designated and estimated; and

(4) Offer general forestry advice concerning the management of the landowner's forest.



§ 15-31-203 - Payment for services -- Free services.

(a) For designating, measuring, or estimating services, the landowner or his or her agent, upon presentation of a statement, shall pay to the State Forester, within thirty (30) days of receipt of the statement, an amount not to exceed five percent (5%) of the sale price or fair market value of the stumpage so designated and measured or estimated.

(b) However, for the purpose of further encouraging the use of approved scientific forestry principles on the private forest lands of this state and to permit explanation of the application of principles, the State Forester, where he or she deems it advisable, may designate and measure or estimate without charge the trees of a forest landowner on an area not in excess of eighty (80) acres.



§ 15-31-204 - Employee interest in the purchase of estimated timber.

(a) No employee of the Arkansas Forestry Commission, directly or indirectly, shall be interested in the purchase of the timber so estimated.

(b) If any such employee violates this section or if anyone aids or abets any employee in the violation of this section, upon conviction, he or she shall be fined in a sum of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) and by removal from office.



§ 15-31-205 - Disposition of revenues.

All moneys collected under the provisions of this subchapter shall be deposited with the State Forester and shall be used by him or her in carrying out the provisions of this subchapter.









Chapter 32 - Logging

Subchapter 1 - -- General Provisions

§ 15-32-101 - Boundaries to be ascertained before timber is cut.

(a) Any person who desires to cut and remove any timber from any land in this state, unless the land has been surveyed and the boundaries thereof ascertained and known, before cutting and removing the timber, the person shall:

(1) Cause the land to be surveyed and the metes and bounds of the land marked and plainly established;

(2) Rely in good faith on an existing marked line or established corners; or

(3) Acquire a document signed by the landowner selling the timber and signed by the adjoining landowners, indicating that the landowners agree on the location of the boundary.

(b) This section shall apply to any person purchasing timber rights from lands of this state as well as to landowners.

(c) The provisions of this section are not intended to repeal or in any manner interfere with the provisions of Acts 1883, No. 83.

(d) Any person who shall be found guilty of a violation of the provisions of this section shall be deemed to have committed a misdemeanor and shall be fined, for each offense, in any sum not less than twenty-five dollars ($25.00) nor more than three hundred dollars ($300) and may be imprisoned in the county jail not more than six (6) months.

(e) This section shall not apply to the cutting and removing of timber by a public utility or its contractors for the purpose of constructing or maintaining a right-of-way.






Subchapter 2 - -- County Timber Inspector

§ 15-32-201 - County surveyor to act as timber inspector.

The county surveyors of each county of the State of Arkansas shall be ex officio timber inspectors for their respective counties and shall discharge the duties and receive the fees herein provided.



§ 15-32-202 - Oath.

The county surveyors, as ex officio timber inspectors of their respective counties as provided in the preceding section, before entering upon the duties of office, shall take and subscribe the following oath:

"I do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of Arkansas; that I will not engage, directly or indirectly, in the purchase for my own benefit, or for the benefit of any other person, of any of the public lands so long as I remain county timber inspector for the county; and that I will faithfully, and to the best of my ability, discharge the duties of the county timber inspector, so help me God."



§ 15-32-203 - Bond -- Contents.

He or she shall also execute a bond to the State of Arkansas in the sum of five thousand dollars ($5,000) with two (2) or more securities to be approved as provided in Acts 1875, No. 82, § 1 [superseded], conditioned that he or she will faithfully perform his or her duties as county timber inspector and deliver to his or her successor in office all bills, papers, journals, books, and other effects appertaining to his or her office.



§ 15-32-204 - Oath and bond filed in recorder's office -- Suit on bond.

The oath of office and bond as county timber inspector shall be filed in the recorder's office of the county. Any person feeling himself or herself aggrieved may commence an action in his or her own name on the bond in like manner as actions may be brought on other official bonds.



§ 15-32-205 - Inspector prohibited from purchasing public lands -- Penalty.

(a) The county timber inspector is prohibited from purchasing any of the public lands, directly or indirectly, either in his or her own name or in the name of any other person in trust for him or her.

(b) For every tract or parcel of land purchased in violation of this section, the county timber inspector shall forfeit two hundred dollars ($200).



§ 15-32-206 - Deputies -- Authority to administer oaths.

(a) The county timber inspectors may appoint one (1) or more deputies for their respective counties for whose conduct and fidelity in the discharge of their duties as such the county timber inspector making the appointment shall be responsible upon his or her official bond.

(b) The county timber inspectors and their deputies shall have power and authority to administer oaths for any purpose relating to their office.



§ 15-32-207 - Quarterly reports and payment of funds.

(a) (1) The county timber inspectors shall make quarterly reports to the Auditor of State of their action as such of:

(A) All moneys collected by them;

(B) All suits pending; and

(C) Other matters that may be of interest to the state.

(2) The Auditor of State shall charge county timber inspectors with all amounts due the state by the county timber inspectors as shown by their reports, in a book kept for that purpose.

(b) Each county timber inspector shall quarterly on the first Monday of January, April, July, and October of each year pay to the Treasurer of State all moneys he or she may have in his or her hands belonging to the state, taking his or her duplicate receipt for the money, one (1) of which he or she will file with the Auditor of State, who will credit his or her respective account with the money.



§ 15-32-208 - Rules and regulations governing duties of deputies.

The county timber inspectors shall prescribe by written rules and regulations the duties of their deputies not inconsistent with this subchapter.






Subchapter 3 - -- Trespass and Unlawful Cutting

§ 15-32-301 - Liability for unlawfully cutting, etc.

(a) Any person who shall knowingly cut down, destroy, or carry away any tree, timber, lumber, staves, or shingles made therefrom, contrary to this subchapter, any person who shall aid and abet or assist any other person in so doing, and any person who shall purchase or receive any trees, timber, lumber, staves, or shingles knowing them to have been cut contrary to the provisions of this subchapter shall be jointly and severally liable to the owner in double the value thereof, to be recovered by action at law in the name of the state in case those items should be cut from the lands of the state or in the name of the corporation or person owning the land in case those items shall be so cut from other lands.

(b) A violation of any of the provisions of this subchapter shall be grounds for an attachment against the property of the persons who shall be guilty of the violation, to be issued in the same manner as attachments in other civil actions.



§ 15-32-302 - Attachment procedure.

In case the tree or timber shall be so unlawfully cut from state lands, then no bond shall be required on the part of the state, but the attachment shall issue upon the filing of an affidavit of the county timber inspector, deputy, or other person authorized by the county timber inspector setting forth sufficient grounds therefor. In all other respects, the proceedings upon attachments under this subchapter shall be the same as proceedings upon attachment in any other civil action.



§ 15-32-303 - Seizure of logs unlawfully cut from state lands -- Filing of notice and complaint.

In case a county timber inspector finds anywhere in his or her county any logs, timber, lumber, staves, shingles, shingle bolts, stocks, headings, wood, bark, stone, mineral, or other material unlawfully cut, dug, removed, or taken from any state lands, he or she shall:

(1) Seize the materials or cause them to be seized;

(2) Give written notice of the seizure to any person or persons who may be found in possession or control of the materials; and

(3) (A) Cause a complaint to be filed in some court of competent jurisdiction charging the logs, timber, lumber, staves, shingles, shingle bolts, stocks, headings, wood, bark, stone, mineral, or other material to have been unlawfully cut, dug, removed, or taken from state lands and charging the materials to be the property of the state.

(B) If no persons shall be found in possession or control of the materials, then the complaint shall state that fact.



§ 15-32-304 - Verification of complaint -- Issuance and service of summons.

(a) The complaint required by § 15-32-303 shall be sworn to by the county timber inspector or any credible witness.

(b) (1) On the filing of the complaint, the clerk of the court in case the complaint is filed in a court of record or the justice of the peace in case the complaint is filed with a justice of the peace shall issue a summons against the persons so named in the complaint as defendants commanding them to appear as in other actions at law before the court or justice and show cause why the property mentioned in the complaint shall not be adjudged to be the property of the State of Arkansas.

(2) The summons shall be served in the same manner as a summons in any other cause, and the trial of the cause shall proceed in all respects as the trial of other civil actions.



§ 15-32-305 - Return of officer when no one in possession -- Warning order -- Appeals.

(a) If no person is found in possession of logs, timber, lumber, staves, shingles, shingle bolts, stocks, headings, wood, bark, stone, mineral, or other material and if no person claims the materials, or if the officer whose duty it is to serve the summons fails to find the parties therein named, then, upon the return of the officer or upon the oath of the county timber inspector or other person acting under his or her authority, the clerk of the court or the justice of the peace shall make out a warning order and publish the warning order as is now provided by law in proceedings by attachment.

(b) Appeals may be prosecuted in any such cause the same as in other civil actions.

(c) In case the State of Arkansas appeals, no bond shall be required.



§ 15-32-306 - Disposition of logs under judgment.

If judgment is rendered for the state in any action, the county timber inspector shall sell the logs, timber, lumber, staves, shingles, shingle bolts, stocks, headings, wood, bark, stone, mineral, or other material at public sale but may sell the materials at private sale upon order of the court rendering judgment or upon order of the judge thereof, either in term time or vacation.



§ 15-32-307 - Prosecuting attorney.

(a) It shall be the duty of the prosecuting attorney of the circuit in which any suit on behalf of the state instituted by the county timber inspector or by his or her authority under the provisions of this subchapter may be pending to prosecute the suit on the part of the state.

(b) (1) Immediately upon receiving information of any trespass upon lands in his or her circuit, every prosecuting attorney shall prosecute the proper criminal action against the offender and advise the county timber inspector thereof of the county in which the trespass occurred.

(2) When required by the county timber inspector, the prosecuting attorney shall prosecute a civil action for damages for any trespass or to recover possession of any material taken from any land.



§ 15-32-308 - Distribution of proceeds.

The proceeds of all sales from seizure and fines under this subchapter shall be paid as follows:

(1) When a county timber inspector or his or her deputy makes the seizure upon his or her own information:

(A) Forty percent (40%) of the proceeds shall be paid to the county timber inspector;

(B) Ten percent (10%) of the proceeds shall be paid to the prosecuting attorney; and

(C) The remaining fifty percent (50%) of the proceeds shall be paid into the State Treasury; and

(2) When the seizure is made on the information of someone else:

(A) Twenty-five percent (25%) of the proceeds shall be paid to the county timber inspector;

(B) Fifteen percent (15%) of the proceeds shall be paid to the informant;

(C) Ten percent (10%) of the proceeds shall be paid to the prosecuting attorney; and

(D) The remaining fifty percent (50%) of the proceeds shall be paid into the State Treasury.



§ 15-32-309 - Trespass or waste -- Communicating information and filing complaint.

All sheriffs and township officers are especially charged to immediately communicate to the prosecuting attorney and county timber inspector any and all information received by them respecting the commission of any trespass or waste on any public lands and to enter complaint against the offender before some justice of the peace.



§ 15-32-310 - Certificate of Secretary of State -- Presumptive evidence.

In any criminal or civil action growing out of a trespass upon any public lands, the certificate of the Secretary of State under the Great Seal of the State of Arkansas that any specified piece or tract of land belongs to the state or is mortgaged to the state or that the state has any interest legal or equitable in the piece or tract of land shall be presumptive evidence of the facts stated therein.



§ 15-32-311 - Payment of funds into State Treasury.

All money received from the sale of logs, timber, lumber, shingles, minerals, or other articles seized under the provisions of this chapter or recovered in legal proceedings for damages done the public lands, after paying the county timber inspectors, prosecuting attorneys, and witnesses as provided in § 15-32-308, shall be paid into the State Treasury to the credit of the respective funds to which the lands belong on which such trespasses were committed. All other money collected as expenses, fees, penalties, and damages for trespass on such lands shall be paid into the general fund.






Subchapter 4 - -- Measurement and Marking of Logs

§ 15-32-401 - Certified bill of measurement.

(a) (1) A county timber inspector, in person or by deputy, at the request of any owner of logs, timber, or lumber, after a scalement or measurement thereof, shall make a bill, stating therein:

(A) The number of logs;

(B) The number of feet, by board measure, contained in the logs and lumber;

(C) The number of feet, cubic, running, or board measure, contained in the timber; and

(D) At whose request the logs, timber, or lumber was scaled or measured and to whom scaled or measured.

(2) The county timber inspector or his or her deputy shall enter a copy of the bill required by subdivision (a)(1) of this section upon the books of his or her office, to be provided by him or her and kept for that purpose, with the marks as they occurred upon the logs.

(b) A correct bill of the logs, timber, or lumber shall be given to the owner, with a certificate attached that it is a true and correct bill. This bill, so certified, shall be presumptive evidence of the facts therein contained and of the correctness of the scalement or measurement in all courts, except in favor of the inspector or deputy inspector who made the correct bill.



§ 15-32-402 - Method of scaling or measuring.

(a) In surveying or measuring logs, the county timber inspectors and their deputies shall make such allowance for hollow, rotten, or crooked logs as would make them equal to good, sound, straight, and merchantable logs.

(b) All logs that are straight and sound are to be measured at their full size inside the bark at the small end.

(c) All logs over twenty-four feet (24') long not exceeding thirty-six feet (36') shall be scaled or measured as two (2) logs, allowing the rise from the first to the second log as may be required or as may seem proper in the opinion of the county timber inspectors or their deputies.



§ 15-32-403 - Monthly accounts of deputies.

The county timber inspector shall require of each of his or her deputies, at the end of each month, a correct account of all of the logs, timber, or lumber measured by him or her during the month next preceding, and he or she shall immediately enter the account upon the books of his or her office.



§ 15-32-404 - Reports of inspectors to General Assembly.

The county timber inspectors shall report to the General Assembly every two (2) years, within ten (10) days after the meeting thereof, the amount of logs, timber, and lumber scaled or measured by them for the two (2) years previous to the date of their report.



§ 15-32-405 - Recording of marks.

Any owner of logs or timber in this state may use thereon any mark not before recorded and used by any other person, but he or she shall leave the mark with the county timber inspector or his or her deputy. The mark shall be recorded in the office of county timber inspector, and county timber inspector's books shall be at all times open for the inspection of all persons.



§ 15-32-406 - Penalty for unlawfully marking logs.

(a) No person shall:

(1) Use any mark on any logs or timber until the mark has been recorded by him or her as required by § 15-32-405;

(2) Use any mark previously recorded and used by another; or

(3) Mark any prize log.

(b) For every violation of either provision, the offender shall forfeit ten dollars ($10.00), one-half (1/2) for the use of the person prosecuting therefor and the other half (1/2) to the State of Arkansas.



§ 15-32-407 - Recording of mortgages and sales of marked logs.

(a) All mortgages, liens, bills of sales, or other written instruments in any way affecting the ownership of any marked logs, which shall specify the marks placed upon the logs and when they were cut, shall be recorded in the office of the county timber inspector.

(b) No conveyance, lien, mortgage, or transfer shall be valid except as to the parties thereto, until it is recorded or until it shall be filed with some deputy county timber inspector, who shall immediately forward the instrument to the inspector.

(c) The filing and recording of all instruments and papers shall have the same effect as notice as the recording of deeds and mortgages in the office of the recorder of deeds.



§ 15-32-408 - Prize logs -- Lien for driving when intermingled with marked logs.

(a) (1) All prize logs shall be divided between the owners in each district in proportion to the number of logs owned by each person or company, respectively, in the district.

(2) "Prize logs" means logs bearing no marks and all logs bearing marks not recorded or claimed within one (1) year after any general drive.

(b) (1) Any person with whose logs or timber in any waters of this state the prize logs or timber shall become so intermixed that they cannot be conveniently separated for the purpose of being floated to the market or place of manufacture, may drive all logs or timber with which his or her own may be intermixed toward the market or place when no special or different provision is made by law for driving the logs or timber. He or she shall be entitled to reasonable compensation from the owner for driving the logs or timber, to be recovered after demand therefor on the owner or agent, if known.

(2) He or she shall have a prior lien thereon until thirty (30) days after they arrive at their place of destination to enable him or her to attach the logs or timber.

(3) If the owner thereof cannot be ascertained, the property shall be liable according to law and enough shall be disposed of to defray the expenses thereof.



§ 15-32-409 - Failure to mark rafted logs.

(a) Every person rafting logs on any of the rivers of this state shall have the marks thereon on the upper side of every log when rafted, open to view and inspection to all persons interested.

(b) Every person violating this section shall forfeit one dollar ($1.00) for each log, the mark of which shall not be so exposed:

(1) One-half (1/2) to the use of the person prosecuting therefor;

(2) One-fourth (1/4) to the state; and

(3) The other one-fourth (1/4) to the prosecuting attorney.



§ 15-32-410 - Fees.

County timber inspectors shall be entitled to receive the following fees for services:

(1) (A) (i) Five cents (5cent(s)) per thousand feet (1000') for scaling or measuring and making out survey bills for all logs they are called upon to scale or measure;

(ii) Twelve cents (12cent(s)) per thousand feet (1000') running measure for measuring square timber; and

(iii) Ten cents (10cent(s)) per thousand feet (1000') for sawed lumber, including bills.

(B) In all such cases, fees shall be paid by the owner of the logs, timber, or lumber scaled or measured;

(2) Fifty cents (50cent(s)) for recording each mark; and

(3) For recording any mortgage, bill of sale, or other written instrument, the same fees allowed by law to recorders of deeds for recording like instruments.



§ 15-32-411 - Wages for piecework.

(a) All wages for piecework when applied to the severance of timber on a cordage basis when the piecework is paid for on the basis of measures of volume or weight shall be computed upon the basis of the measures of volume or weight as the measures of volume or weight are now or may hereafter be defined by the statutes of the State of Arkansas.

(b) Any employer who, in paying wages for piecework, makes payment of an amount less than the wages earned when computed as provided in subsection (a) of this section, shall be liable to his or her employee for two (2) times the difference between the amount paid and the amount of wages earned when computed as provided in subsection (a) of this section.



§ 15-32-412 - Purchases on basis of volume or weight.

(a) Any person who purchases products as provided in § 15-32-411(a) at a price based on the volume or weight of the products shall pay for the products upon the basis of measures as the measures are now or may hereafter be defined by the statutes of this state.

(b) Any person who, in making payment for products bought at a price based on volume, makes a payment of an amount less than the correct total when computed as provided in subsection (a) of this section, shall be liable to the seller for the difference between the amount paid and the total when computed as provided in subsection (a) of this section, and, in addition, shall be liable to the seller for a further sum equal to the difference.



§ 15-32-413 - Actions to recover difference in wages or purchase price -- Attorney's fees.

In all actions to enforce the payments provided in this subchapter, the plaintiff, if successful, shall be awarded reasonable attorney's fees in addition to the payments provided in this subchapter.






Subchapter 5 - -- Timber Sales

§ 15-32-501 - Co-owners and coheirs.

(a) A co-owner or coheir of land may execute an act of timber sale whereby he or she sells his or her undivided interest in the timber, and any condition imposing a time period within which to remove the timber shall commence from the date of its execution.

(b) (1) A buyer may purchase the timber from unknown or unlocatable co-owners or coheirs of land and may remove the timber without the consent of the unknown or unlocatable co-owners or coheirs when:

(A) At least eighty percent (80%) of the ownership interest in the land has consented; and

(B) He or she has made a diligent search and inquiry for any unknown or unlocatable co-owners or coheirs, including publishing a notice in a newspaper of general circulation in the county in which the property is located in accordance with subdivision (b)(2) of this section, and after diligent search and inquiry, he or she is unable to ascertain and locate any other co-owners or coheirs; and

(C) (i) He or she has filed with the circuit clerk of the county in which the property is located a record of his or her diligent search and inquiry, together with a certificate of affirmation under the penalties of perjury that the facts stated therein are within his or her personal knowledge and are true, for which the clerk may charge the same fees as are allowed by law for similar services.

(ii) The circuit clerk shall maintain these records for a period of five (5) years.

(2) (A) The notice required by this section shall be published weekly for two (2) consecutive weeks in a newspaper having general circulation in the county in which the land is located, the last date of publication being not more than forty (40) nor less than twenty (20) days from the date on which timber may be removed from the property pursuant to a proposed contract.

(B) The notice shall contain:

(i) A description of the real property on which the timber is located;

(ii) The names and addresses of the known owners;

(iii) The names and addresses of the potential buyers;

(iv) A statement that the potential buyers and the known owners of the property intend to enter into a contract for the removal of timber from the land described;

(v) The date on which timber, pursuant to the intended contract, may be removed from the land;

(vi) The name and address of the person to whom an unknown owner may make his or her interest known; and

(vii) A statement that any unknown owner must make his or her interest known before the date that timber may be removed from the land pursuant to the intended contract.

(3) A buyer who does not conduct a diligent search and inquiry shall be liable in treble damages to any alleged unknown or unlocatable owners or heirs.

(4) A buyer who knows and locates but does not contract with a co-owner or coheir shall be liable in treble damages to the alleged unknown and unlocatable co-owner or coheir.

(c) (1) A co-owner or coheir of the land who does not consent to the exercise of such rights has no liability for the cost of timber operations resulting from the sale of the timber and shall receive from the buyer the same price which the buyer paid to the other co-owners or coheirs.

(2) The consenting co-owners or coheirs shall agree to indemnify and hold harmless the nonconsenting co-owners or coheirs for any damage or injury claims which may result from such operations.

(d) (1) If the nonconsenting co-owner or coheir fails or refuses to claim his or her portion of the sale price of the timber, the buyer shall transmit to the clerk of the circuit court for deposit into the registry of the court that portion of the sales price, there to be held in escrow for and on behalf of the nonconsenting co-owner or coheir, and any interest or other income earned by the funds shall inure to the benefit of the co-owner or coheir.

(2) Any of the funds not claimed within seven (7) years after deposit into the registry of the court shall escheat to the county from which the timber was severed.

(e) Failure to comply with the provisions of this section shall constitute prima facie evidence of the intent to commit theft of the timber by the buyer.






Subchapter 6 - -- Timber Trust Money

§ 15-32-601 - Definitions.

As used in this subchapter:

(1) "Owner" means any person, partnership, corporation, unincorporated association, or other legal entity having any interest in any:

(A) Timber;

(B) Land upon which timber grows; or

(C) Land from which timber has been removed;

(2) "Secondary purchaser" means any person, partnership, corporation, unincorporated association, or other legal entity buying timber from a timber purchaser; and

(3) "Timber purchaser" means a person who purchases standing timber for harvest.



§ 15-32-602 - Timber Trust Funds -- Trustees -- Beneficiaries.

(a) Money a timber purchaser collects for harvested timber is trust money.

(b) A timber purchaser and each officer, director, partner, or agent of a timber purchaser are trustees of trust money.

(c) Each seller of standing timber is a beneficiary of trust money to the extent of the beneficiary's share of the purchase price for the timber.



§ 15-32-603 - Offenses.

(a) A trustee commits the offense of timber theft if the trustee, knowingly or with intent to defraud, directly or indirectly retains, uses, disperses, or otherwise diverts trust money without first fully paying all of the beneficiaries the purchase price for the timber.

(b) A trustee acts with intent to defraud if the trustee retains, uses, disperses, or diverts trust money with the intent to deprive a beneficiary of trust money.

(c) A trustee is presumed to have acted with intent to defraud if the trustee does not pay all of the beneficiaries the purchase price for the timber not later than the forty-fifth calendar day after the date the trustee collects money for the timber.

(d) The offense of timber theft is a Class D felony if the amount of trust money retained, used, dispersed, or diverted before paying the beneficiaries is five hundred dollars ($500) or more and a Class A misdemeanor if under five hundred dollars ($500).



§ 15-32-604 - Defenses.

It is an affirmative defense to prosecution under this subchapter that:

(1) The trustee paid the beneficiaries all trust money to which the beneficiaries were entitled not later than the fifteenth calendar day after the date written notice was given to the trustee, at the trustee's most recent address known, that a criminal complaint has been filed against the trustee or that a criminal investigation of the trustee is pending;

(2) Two (2) or more persons claim to be beneficiaries of the same trust money and the trustee has deposited the amount of the disputed trust money into the registry of the circuit court of the county in which the standing timber was located by action in interpleader or other appropriate legal proceeding for the benefit of persons the circuit court determines to be entitled to the trust money; or

(3) The trustee paid to the beneficiaries all trust money to which the beneficiaries were entitled not later than thirty (30) days after the date contractually agreed upon in writing.



§ 15-32-605 - Secondary purchasers exempt from liability.

Secondary purchasers shall not be civilly or criminally liable for any act or omission of a timber purchaser which becomes timber theft by operation of this subchapter.









Chapter 33 - South Central Interstate Forest Fire Protection Compact

§ 15-33-101 - Text.

The Governor on behalf of this State is hereby authorized to execute a compact, in substantially the following form, with any one or more of the States of Louisiana, Mississippi, Oklahoma, and Texas, and the General Assembly hereby signifies in advance its approval and ratification of the compact:

SOUTH CENTRAL INTERSTATE FOREST FIRE PROTECTION COMPACT

Article I

The purpose of this compact is to promote effective prevention and control of forest fires in the South Central region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member state, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other Regional Forest Fire Protection compacts or agreements, and for more adequate forest development.

Article II

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the States of Arkansas, Louisiana, Mississippi, Oklahoma and Texas which are contiguous have ratified it and Congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

Article III

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement co-operation between such states in forest fire prevention and control.

The compact administrators of the member states shall organize to co-ordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one member of the Senate and one member of the House of Representatives, and the Governor of each member state shall appoint one representative who shall be the chairman of the state forestry commission or comparable official and one representative who shall be associated with forestry or forest products industries to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith; provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or an imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided herein that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request. Provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purpose of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

Article VI

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future co-operative relationship or arrangement between the United States Forest Service and a member state or states.

Article VII

The compact administrators may request the United States Forest Service to act as the primary research and co-ordinating agency of the South Central Interstate Forest Fire Protection Compact in co-operation with the appropriate agencies in each state, and the United States Forest Service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the compact administrators.

Article VIII

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region. Provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

Article IX

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the Governor of such state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.



§ 15-33-102 - State Forester as compact administrator.

The State Forester is designated as the compact administrator for this state and shall consult with like officials of the other member states and shall implement cooperation between member states in forest fire prevention and control.



§ 15-33-103 - Effective date.

When the Governor has executed the compact on behalf of this state and has caused a verified copy thereof to be filed with the Secretary of State, and when the compact has been ratified by one (1) or more of the states named in § 15-33-101, then the compact shall become operative and effective as between this state and the other state or states. The Governor is authorized and directed to take action as necessary to complete the exchange of official documents between this state and any other state ratifying the compact.






Chapter 34-39 - [Reserved.]

[Reserved]






Subtitle 4 - Wildlife Resources

Chapter 40 - General Provisions

[Reserved]



Chapter 41 - Administration and Enforcement of Wildlife Regulations

Subchapter 1 - -- Arkansas State Game and Fish Commission

§ 15-41-102 - Expenses -- Special allowance.

(a) The Director of the Arkansas State Game and Fish Commission, at the discretion of the Arkansas State Game and Fish Commission, may be reimbursed actual costs for travel expenses incurred while performing official commission duties.

(b) Due to his or her exacting and special duties, the Director of the Arkansas State Game and Fish Commission is hereby authorized an expense allowance of four hundred dollars ($400) per month upon approval of the Arkansas State Game and Fish Commission.



§ 15-41-105 - Programs for migratory waterfowl.

The Arkansas State Game and Fish Commission is directed to emphasize programs for migratory waterfowl.



§ 15-41-108 - Cutting timber on commission land -- Environmental impact statement.

(a) (1) The General Assembly recognizes the importance of preserving the environment of this state.

(2) The General Assembly is further aware of the provisions of Arkansas Constitution, Amendment 35, which created the Arkansas State Game and Fish Commission and granted to the Arkansas State Game and Fish Commission broad authority to manage and regulate the fish and wildlife resources of this state.

(3) It is the intent of this section to establish reasonable procedures whereby the Arkansas State Game and Fish Commission shall, in the management of the fish and wildlife resources of this state and the property belonging to the Arkansas State Game and Fish Commission to be used in connection therewith, perform such functions and duties in accordance with sound principles of environmental preservation.

(4) In order to accomplish this purpose, it is the purpose of this section to establish a requirement that the Arkansas State Game and Fish Commission shall make an environmental impact statement before cutting timber on lands belonging to the Arkansas State Game and Fish Commission and to authorize the Arkansas Natural Heritage Commission to hold public hearings thereon in order to make recommendations to the Arkansas State Game and Fish Commission in regard to the environmental impact of the proposed cutting of timber upon the environment of this state.

(b) (1) Before the Arkansas State Game and Fish Commission shall undertake, through its own personnel or equipment, or through contract let to a private individual or firm, the cutting of timber on lands belonging to the Arkansas State Game and Fish Commission, including selective cutting of timber if needed, the Arkansas State Game and Fish Commission shall:

(A) Cause an environmental impact study to be made;

(B) Prepare a written environmental impact statement in regard to the proposed timber cutting; and

(C) File a copy of the environmental impact statement with the Arkansas Natural Heritage Commission.

(2) Upon receipt of the environmental impact statement, the Arkansas Natural Heritage Commission shall study the proposed cutting of timber as outlined by the Arkansas State Game and Fish Commission and shall hold a public hearing within sixty (60) days of the receipt of the environmental impact statement.

(3) At the hearing, the Arkansas Natural Heritage Commission shall receive testimony and evidence from the Arkansas State Game and Fish Commission and from other interested persons, groups, or associations in regard to the anticipated and probable impact upon the environment of the proposed cutting of timber as outlined by the Arkansas State Game and Fish Commission.

(4) The Arkansas Natural Heritage Commission, within thirty (30) days from the date of holding the hearing, shall file with the Arkansas State Game and Fish Commission its evaluation of the proposed cutting of timber and shall include therein a statement of the Arkansas Natural Heritage Commission's recommendations in regard to the proposed cutting of timber.

(5) As used in this section, the reference to proposals to cut timber, including the selective cutting of timber, if needed, on lands belonging to the Arkansas State Game and Fish Commission, shall not be applicable to the cutting or sale of salvageable timber in connection with the construction of levees, structures, access of parking areas, boat launching ramps, food plots, or roads.

(c) If the Arkansas State Game and Fish Commission shall fail or refuse to make an environmental impact statement as required in subsection (a) of this section, any citizen of this state may bring an action in a court of competent jurisdiction located within the county in which the proposed timber is to be cut to enjoin the Arkansas State Game and Fish Commission from cutting the timber until an environmental impact statement is made and filed with the Arkansas Natural Heritage Commission. The Arkansas Natural Heritage Commission shall hold a public hearing thereon as required in this section and file its report and recommendations with the Arkansas State Game and Fish Commission.



§ 15-41-109 - Transfer of state-owned land.

The Arkansas State Game and Fish Commission shall be authorized to apply to the Commissioner of State Lands for the transfer of any state-owned land or land the title to which has reverted to the state by reason of tax delinquency and which is deemed by the Arkansas State Game and Fish Commission as suitable and desirable for game or fish refuge areas or public hunting or fishing areas or other purposes allied to the development of wildlife resources and that are not suitable for agricultural or industrial uses. The Commissioner of State Lands is authorized and directed to make the transfers after receipt of sufficient proof of the nature of lands desired, and of the need of the Arkansas State Game and Fish Commission for the land. Any transfers shall operate as an appropriation of the land for game or fish refuge areas, public hunting and fishing areas, or other uses as may be assigned to the land by the Arkansas State Game and Fish Commission forever. The transfers shall be a bar to any grants by this state of the land so transferred or any interest in the land for any purpose whatsoever. Provided, that any lands so acquired cannot be sold by the Arkansas State Game and Fish Commission but shall revert to the state if the lands are not developed within two (2) years after acquisition or at any time the lands are no longer desired by the commission.



§ 15-41-110 - Interest earned on game and fish funds.

(a) The Treasurer of State shall on the first day of business of the month compute the average daily balance of the Game Protection Fund or any other funds administered by the Arkansas State Game and Fish Commission during the preceding month. The Treasurer of State shall transfer on that day to the Game Protection Fund interest on the average daily balances to be computed at a rate equivalent to the average rate of interest earned on all State Treasury funds invested.

(b) All interest earned on the Arkansas State Game and Fish Commission funds shall be classified as special revenues and, after deducting three percent (3%) for credit to the Constitutional Officers Fund and State Central Services Fund, the Treasurer of State shall credit the remaining interest earned to the Game Protection Fund.



§ 15-41-111 - Moneys from hunting license fees.

No funds accruing to the State of Arkansas from license fees paid by hunters and fishermen shall be diverted for any other purpose than the administration of the Arkansas State Game and Fish Commission.



§ 15-41-113 - Prohibition on enforcement of regulation against dogs running at large.

The General Assembly declares that any employee of the Arkansas State Game and Fish Commission enforcing or attempting to enforce the existing regulations of the commission with respect to dogs running at large shall immediately, upon conviction thereof, be discharged from employment and shall be ineligible for reemployment by the commission. In addition, any employee or official of the commission attempting to enforce such regulation in violation of this section shall be subject to a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) or imprisoned in the county jail not less than thirty (30) days nor more than ninety (90) days, or be both so fined and imprisoned. Each violation of this section shall constitute a separate offense and shall be punishable accordingly.



§ 15-41-114 - Uniform allowance for uniformed employees.

A maximum of one hundred fifty dollars ($150) per month shall be payable to each uniformed full-time certified enforcement employee, and a maximum of one hundred dollars ($100) per month shall be payable to each uniformed nonenforcement employee for the purchase and maintenance of uniforms worn full-time in the official duties of the Arkansas State Game and Fish Commission.



§ 15-41-115 - Rewards.

The Arkansas State Game and Fish Commission is authorized to promulgate rules and regulations for the eligibility, amounts, and payment of rewards to individuals providing information leading to the arrest of violators of commission regulations.



§ 15-41-118 - Agreements to hold and save United States free from damages.

(a) (1) Except as provided in subdivision (a)(2) of this section, the Arkansas State Game and Fish Commission is authorized to agree to hold and save the United States free from damages due to the design, construction, operation, maintenance, repair, replacement, or rehabilitation of:

(A) Projects for water resource development, wildlife conservation, or other purposes; and

(B) Any state-sponsored or locally sponsored project-related betterments.

(2) Subdivision (a)(1) of this section shall not apply to damages due to the fault or negligence of the United States or its contractors.

(b) Subsection (a) of this section does not:

(1) Obligate the General Assembly to provide future appropriations; or

(2) Abrogate the provisions of Arkansas Constitution, Article 5, § 29.






Subchapter 2 - -- Enforcement Generally

§ 15-41-203 - Authorized searches.

Any game warden or other officer having authority to enforce the game laws of this state is authorized to proceed according to law to search any person, railroad train, boat, place of business, or any other public carrier to ascertain whether or not the game and fish laws are being violated.



§ 15-41-209 - Fines, fees, and costs.

(a) All fines assessed against and collected from persons convicted for infractions of any of the state laws protecting game, fish, fur-bearing animals, or fresh water mussels shall be paid to the county treasurer or the municipal court clerk of the county wherein the fine is assessed and forwarded, as provided, to the Arkansas State Game and Fish Commission.

(b) (1) The county treasurer or municipal court clerk shall give his or her receipt to any person paying the fine or to any officer of the court making settlement of fines collected.

(2) (A) At the end of each four (4) months, in April, August, and December, county treasurers or municipal court clerks shall file a report and forward all fines collected under the provisions of this chapter to the commission.

(B) The report, filed on forms provided by the commission, shall include:

(i) The name of each defendant;

(ii) The court case number;

(iii) The name of the arresting officer; and

(iv) The amount of the fine.

(c) The commission shall, upon receipt thereof, deposit the same with the Treasurer of State who shall deposit the moneys as special revenues in the Game Protection Fund.

(d) All or any portion of the fine moneys deposited as special revenues in the fund may be expended by the commission in the form of grants issued to the Department of Education for fish and wildlife conservation education and other purposes consistent with Arkansas Constitution, Amendment 35.

(e) (1) The commission shall file a written report no later than October 1 of each even-numbered year with the Legislative Council and the Joint Budget Committee indicating the amount of fines deposited into the fund during the prior two (2) fiscal years and the amount of those funds transferred to the department under subsection (d) of this section.

(2) If all of the fine moneys were not transferred to the department, the commission shall include in its report an explanation as to why all funds were not transferred.






Subchapter 3 - -- Arkansas Hunting Heritage Protection Act

§ 15-41-301 - Title.

This subchapter shall be known and may be cited as the "Arkansas Hunting Heritage Protection Act".



§ 15-41-302 - Findings.

The General Assembly finds that:

(1) Recreational hunting is an important and traditional recreational activity in which some fourteen million (14,000,000) Americans sixteen (16) years of age and older participate;

(2) Hunters have been and continue to be among the foremost supporters of sound wildlife management and conservation practices in the United States;

(3) Persons who hunt and hunting-related organizations provide direct assistance to wildlife managers and enforcement officers of federal, state, and local governments;

(4) Purchases of hunting licenses, permits, and stamps and payment of excise taxes on goods used by hunters have generated billions of dollars for wildlife conservation, research, and management;

(5) Recreational hunting is an essential component of effective wildlife management, in that it is an important tool for reducing conflicts between people and wildlife and provides incentives for the conservation of wildlife, habitats, and ecosystems on which wildlife depend; and

(6) Recreational hunting is an environmentally acceptable activity that occurs and can be provided on state public lands without adverse effects on other uses of that land.



§ 15-41-303 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas State Game and Fish Commission;

(2) "Commission-managed lands" means those lands:

(A) That the commission owns; and

(B) Over which the commission holds management authority; and

(3) "Hunting" means the lawful pursuit, trapping, shooting, capture, collection, or killing of wildlife or the attempt to pursue, trap, shoot, capture, collect, or kill wildlife.



§ 15-41-304 - Recreational hunting.

(a) Subject to valid existing rights, commission-managed lands shall be open to access and use for recreational hunting except as limited by the Arkansas State Game and Fish Commission for reasons of public safety or homeland security or as otherwise limited by law.

(b) (1) The commission shall exercise its authority consistent with subsection (a) of this section in a manner to support, promote, and enhance recreational hunting opportunities to the extent authorized by law.

(2) The commission is not required to give preference to hunting over other uses of commission-managed lands or over land or water management priorities established by state law.

(c) (1) To the greatest practicable extent, commission land management decisions and actions may not result in any net loss of land acreage available for hunting opportunities on commission-managed lands that exists on August 12, 2005.

(2) This subchapter does not apply to commission-owned lands under contract to private persons or entities.

(d) On or before October 1 of each year, the commission shall submit to the House and Senate cochairs of the Legislative Council a written report describing:

(1) The acreage administered by the commission that has been closed during the previous year to recreational hunting and the reasons for the closures; and

(2) The acreage administered by the commission that was opened to recreational hunting to compensate for the acreage that was closed during the previous year.

(e) This subchapter does not compel the opening to recreational hunting of national parks or national monuments administered by the National Park Service.









Chapter 42 - Licenses

Subchapter 1 - -- General Provisions

§ 15-42-101 - Penalty for hunting or fishing without license.

Any resident of this state who is required to have a license to hunt or fish and who shall be guilty of hunting or fishing in this state without first having obtained a hunting or fishing license shall be guilty of a misdemeanor and upon conviction shall be fined in any sum of not less than ten dollars ($10.00) nor more than two hundred dollars ($200).



§ 15-42-104 - Hunting and fishing licenses for residents -- Special fees.

(a) (1) The maximum fee for the annual resident basic hunting license for any resident of the State of Arkansas who is sixteen (16) years of age or older for the privilege of taking small game and the taking of one (1) deer by the use of a modern center-fire firearm shall be as provided by the regulations and within the bag limits promulgated by the Arkansas State Game and Fish Commission but shall not exceed eleven dollars and fifty cents ($11.50) each until July 1, 1997, when the maximum fee shall revert to ten dollars and fifty cents ($10.50).

(2) The maximum fee for the annual resident sportsman hunting license for any resident of the State of Arkansas who is sixteen (16) years of age or older for the privilege of taking three (3) deer and all other game by any method of taking shall be as provided by the regulations and within the bag limits promulgated by the commission but shall not exceed twenty-six dollars ($26.00) each until July 1, 1997, when the maximum fee shall revert to twenty-five dollars ($25.00) each.

(3) In addition to the annual resident basic and sportsman hunting license fees authorized in this subsection, the commission by regulation may provide that any resident of this state who is sixteen (16) years of age or older be required:

(A) For the privilege of hunting migratory birds in this state, to obtain a special permit and pay a special annual fee not to exceed seven dollars ($7.00) each;

(B) For the privilege of taking a bonus deer in addition to the deer authorized with the basic hunting license and the sportsman hunting license, to obtain a special permit and pay a special fee not to exceed ten dollars ($10.00) each; and

(C) For the privilege of hunting elk in this state, to obtain a special permit and pay a special annual fee not to exceed thirty-five dollars ($35.00) each.

(4) Nothing contained herein is intended to restrict the authority of the commission to charge any resident of the state an additional fee solely for the purpose of entering upon and hunting upon any land owned or leased by the commission.

(b) (1) The maximum fee for the annual resident fishing license for any resident of the State of Arkansas who is sixteen (16) years of age or older shall be as provided by the regulations promulgated by the commission but shall not exceed eleven dollars and fifty cents ($11.50) each until July 1, 1997, when the maximum fee shall revert to ten dollars and fifty cents ($10.50) each.

(2) In addition to the annual resident fishing license fee authorized in this subsection, the commission by regulation may provide that any resident of this state sixteen (16) years of age or older be required for the privilege of fishing for trout in this state to obtain a special permit and pay a special annual fee not to exceed five dollars ($5.00).

(3) In lieu of the annual resident fishing license fee authorized in this subsection, the commission by regulation may provide that any resident of this state sixteen (16) years of age or older be authorized to purchase a three-day-trip fishing license for a fee not to exceed seven dollars and fifty cents ($7.50) each until July 1, 1997, when the maximum fee shall revert to six dollars and fifty cents ($6.50) each.

(c) The maximum fee for the annual resident combination sportsman hunting and fishing license for any resident of the State of Arkansas who is sixteen (16) years of age or older for all hunting and fishing privileges except those covered by the migratory bird and trout permits shall be as provided by the regulations and within the bag limits as promulgated by the commission but shall not exceed thirty-seven dollars and fifty cents ($37.50) each until July 1, 1997, when the maximum fee shall revert to thirty-five dollars and fifty cents ($35.50).

(d) (1) The commission:

(A) Shall provide for the issuance of a lifetime hunting and fishing license, with an optional lifetime trout stamp and lifetime state duck stamp, to a resident of this state who is:

(i) Sixty-five (65) years of age or older for a one-time fee of thirty-five dollars and fifty cents ($35.50);

(ii) A totally disabled military veteran for a one-time fee of thirty-five dollars and fifty cents ($35.50);

(iii) Any age for a one-time fee of one thousand dollars ($1,000); or

(iv) Sixty (60) years of age or older who is a regular or nonregular retiree of the armed services of the United States for a one-time fee of thirty-five dollars and fifty cents ($35.50); and

(B) May provide for the issuance of a lifetime hunting-only license or a lifetime fishing-only license for a fee that shall not exceed the fee that the resident would be charged otherwise for the issuance of a lifetime license under subdivision (d)(1)(A) of this section.

(2) The commission shall offer a resident issued a lifetime hunting and fishing license under subdivision (d)(1)(A) of this section or a hunting-only license or a fishing-only license under subdivision (d)(1)(B) of this section:

(A) A lifetime trout stamp for a one-time fee of five dollars ($5.00);

(B) A lifetime state duck stamp for a one-time fee of seven dollars ($7.00); or

(C) Both a lifetime trout stamp and a lifetime state duck stamp for a one-time fee of twelve dollars ($12.00).

(3) The commission:

(A) Shall provide for the issuance of a three-year disabled hunting and fishing license to a resident of this state who is totally disabled for a fee of thirty-five dollars and fifty cents ($35.50); and

(B) May provide for the issuance of a hunting-only license or a fishing-only license to a resident of this state who is totally disabled for a fee that shall not exceed thirty-five dollars and fifty cents ($35.50).

(e) For this section, the commission may promulgate rules that:

(1) Define "military veteran", "resident", and "totally disabled"; and

(2) Govern the sale and use of each license, permit, or stamp issued under this section.



§ 15-42-105 - Free or discounted licenses.

The Arkansas State Game and Fish Commission shall not issue a free or discounted hunting or fishing license to any person except as is specifically authorized or directed by law.



§ 15-42-106 - Resident fishing license -- Requirement.

(a) It shall be unlawful for any resident person to take or attempt to take fish by means of artificial bait or lures in this state without first procuring an annual resident fishing license.

(b) It shall also be unlawful for any person more than sixteen (16) years of age who is a resident of this state to take or attempt to take fish by means of net seines or gigs without first procuring a resident fishing license.



§ 15-42-107 - Nonresident fishing license generally.

(a) (1) It shall be unlawful for any nonresident person to take or attempt to take fish in this state in any manner without first procuring a nonresident fishing license.

(2) The nonresident annual fishing license fee shall be five dollars ($5.00).

(b) Any person violating any of the provisions of subdivision (a)(1) of this section shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).



§ 15-42-108 - Nonresident three-day fishing license.

(a) The Arkansas State Game and Fish Commission shall issue or cause to be issued a three-day fishing license to any nonresident of the state upon application therefor and the payment of a fee of three dollars and fifty cents ($3.50).

(b) The commission is authorized to adopt and enforce any rules and regulations it deems necessary or appropriate to carry out the purposes of this section.



§ 15-42-110 - Three-day fishing license.

The maximum fee for a three-day fishing license for any resident in the State of Arkansas who is sixteen (16) years of age or older but less than sixty-five (65) years of age shall not exceed six dollars and fifty cents ($6.50) each.



§ 15-42-122 - Limitation on issuance of hunting or fishing licenses in neighboring states.

(a) It shall be unlawful for the Arkansas State Game and Fish Commission or any employee thereof to issue a permit to any person, firm, or corporation for the issuance in a state bordering Arkansas of any Arkansas resident or nonresident hunting and fishing license, unless the state bordering Arkansas in which the place of business of the person is located authorizes Arkansas persons, firms, or corporations to obtain permits to issue resident or nonresident hunting and fishing licenses of the adjoining state from a place of business in Arkansas.

(b) Any person knowingly or willfully violating the provisions of this section shall be guilty of a Class A misdemeanor and shall be punished accordingly. In addition, if the person is an officer or employee of the State of Arkansas or any agency thereof, the person shall be removed from office or dismissed from employment and shall not be eligible for reemployment or election or appointment to any office in this state for a period of three (3) years thereafter.



§ 15-42-123 - Free hunting and fishing licenses for residents on active military duty.

(a) Every resident of this state who is on active duty in the armed services of the United States and who was a resident of Arkansas at the time that he or she entered the armed services, whether stationed in Arkansas or elsewhere, shall be entitled to receive without charge a license to hunt and a license to fish in this state, upon making application therefor in the manner provided in this section. However, no such license shall be issued to any member of the National Guard unless the National Guard has been mobilized.

(b) Any person who is entitled to obtain a free license to hunt or fish under the provisions of this section may obtain the license by making application to the Arkansas State Game and Fish Commission and furnishing such information as the commission may require concerning the eligibility of the applicant to receive a free license.

(c) Every hunting or fishing license issued without charge pursuant to the provisions of this section shall be in the same form and contain the same information as other licenses issued by the commission, and other information the commission may require, and in addition thereto shall be plainly stamped "MILITARY PERSONNEL". Licenses so issued shall expire on the same dates as other hunting and fishing licenses issued by the commission.

(d) The commission is authorized to promulgate such rules and regulations as it may deem appropriate to properly carry out the purpose and intent of this section.



§ 15-42-124 - Use of fees collected.

(a) All funds derived by the Arkansas State Game and Fish Commission under the provisions of this section and § 15-42-104(a)-(c) shall be deposited in the State Treasury, and the Treasurer of State shall credit the funds to the Game Protection Fund.

(b) Of the amount so deposited in the State Treasury, the Arkansas State Game and Fish Commission shall annually spend the moneys in accordance with the provisions of the appropriation acts of the legislature.



§ 15-42-125 - Beaver control fund -- Development of public hunting and fishing areas.

(a) Twenty-five cents (25cent(s)) of the additional fee derived from the sale of each annual resident hunting license shall be set aside by the Arkansas State Game and Fish Commission into a special account within the Game Protection Fund to be known as the "Beaver Control and Eradication Account" to be used solely and exclusively for the control and eradication of beavers in this state which are destroying private property.

(b) Fifty percent (50%) of all remaining funds derived from the increase in resident hunting and fishing licenses provided for in § 15-42-104(a)-(c) shall be expended by the Arkansas State Game and Fish Commission exclusively for the acquisition and development of public hunting and fishing areas.



§ 15-42-126 - Reciprocity agreements -- Nonresidents over 65.

(a) Any nonresident, sixty-five (65) years of age or older, whose home state does not require nonresident fishing or hunting licenses for persons sixty-five (65) years of age and older, shall not be required to purchase a nonresident fishing or hunting license to lawfully hunt or fish in this state, provided that person possesses a valid hunting or fishing license issued by his or her home state for the species of fish or game he or she is attempting to take.

(b) The Arkansas State Game and Fish Commission is authorized to enter into reciprocity agreements with other states and issue necessary rules and regulations for the implementation of this section.



§ 15-42-127 - Implied consent.

(a) (1) Subject to the provisions of subsection (c) of this section, any person who purchases a hunting license for use in the State of Arkansas or engages in hunting privileges in this state shall be deemed to have given consent to a chemical test or tests of his or her blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of his or her blood, breath, or urine if the person is involved in a shooting accident while hunting.

(2) Any person who is dead, unconscious, or otherwise in a condition rendering the person incapable of refusal to submit to a test of his or her blood, breath, or urine shall be deemed not to have withdrawn the consent provided by subdivision (a)(1) of this section, and the test may be administered subject to the provisions of subsection (c) of this section.

(3) (A) When a person who is hunting in this state is involved in a shooting accident resulting in loss of human life or serious bodily injury, a law enforcement officer shall request and the person or persons shall submit to a chemical test or tests of the person's blood, breath, or urine for the purpose of determining the alcohol or controlled substance content of his or her blood, breath, or urine.

(B) The law enforcement officer shall cause the test or tests to be administered to the person or persons involved in the shooting accident, including the person injured by the shooting and the person who caused the injury by shooting another person.

(b) If a person who is hunting is involved in a shooting accident resulting in loss of human life or serious bodily injury and the person refuses to submit to a chemical test under this section upon the request of the law enforcement officer, the person shall be guilty of a violation for refusal to submit, and upon conviction:

(1) The court shall levy a fine of not less than two thousand five hundred dollars ($2,500) and not greater than five thousand dollars ($5,000); and

(2) The Arkansas State Game and Fish Commission may suspend or revoke the person's hunting privileges or eligibility to purchase a hunting license for life.

(c) (1) The chemical tests required under this section shall be administered at the direction of a law enforcement officer having reasonable cause to believe the person to have been hunting while under the influence of alcohol or a controlled substance.

(2) (A) The law enforcement agency by which the officer referred to in subdivision (c)(1) of this section is employed shall designate which tests authorized by this section shall be administered, and the agency shall be responsible for paying all expenses incurred in conducting the tests.

(B) If a person tested under this section requests that additional tests be made as authorized in subsection (g) of this section, the cost of the additional tests shall be borne by the person tested.

(C) If any person objects to the taking of his or her blood for a test as authorized by this section, the breath or urine of the person may be used to make the analysis.

(d) (1) To be considered valid under the provisions of this section, chemical analyses of a person's blood, breath, or urine must be performed according to methods approved by the State Board of Health or by an individual possessing a valid permit issued by the Department of Health for that purpose.

(2) The department is authorized to:

(A) Approve satisfactory techniques or methods for the chemical analysis of a person's blood, breath, or urine;

(B) Ascertain the qualifications and competence of individuals to conduct the analysis; and

(C) Issue permits that shall be subject to termination or revocation at the discretion of the department.

(e) (1) When a person submits to a blood test at the request of a law enforcement officer, blood may be drawn by a physician or by a person acting under the direction and supervision of a physician.

(2) The limitation of subdivision (e)(1) of this section shall not apply to the taking of breath or urine specimens.

(3) (A) No person, institution, or office in this state that withdraws blood for the purpose of determining alcohol or controlled substance content of the blood at the request of a law enforcement officer under this section shall be held liable for violating any of the criminal laws of this state in connection with the withdrawal of blood.

(B) A physician, institution, or person acting under the direction or supervision of a physician shall not be held liable in tort for the withdrawal of the blood unless the person or institution is negligent in connection with the withdrawal of blood or the blood is taken over the objections of the subject.

(f) Upon the request of a person who submits to a chemical test or tests at the request of a law enforcement officer under this section, full information concerning the test or tests shall be made available to the person or the person's attorney.

(g) (1) A person tested may have a physician, qualified technician, registered nurse, or other qualified person of his or her own choice administer a complete chemical test in addition to any test administered at the direction of a law enforcement officer.

(2) The law enforcement officer shall advise the person of this right.

(3) If a law enforcement officer refuses or fails to advise the person of this right and to permit and assist the person to obtain the test, then the results of the test or tests taken at the direction of the law enforcement officer under this section shall not be admissible into evidence.






Subchapter 2 - -- Fur-Takers and Dealers



Subchapter 3 - -- Hunting Dogs

§ 15-42-303 - Attempted theft or theft of licensed dogs.

(a) It shall be deemed prima facie evidence that an attempt is being made to steal a dog if any person:

(1) Retains in his or her possession or permits to remain on his or her premises for a period of ten (10) or more days any dog that has been duly licensed under the regulations of the Arkansas State Game and Fish Commission and the license is in effect at the time of the theft or attempt of theft; and

(2) Fails to post or to advertise such dog by posting notices in five (5) public places or by advertising the dog for one (1) publication in a newspaper having a bona fide circulation of five hundred (500) or more subscribers in this state.

(b) Any person who conceals or attempts to conceal a dog from the owner of such dog as herein prescribed at any hunting camp or elsewhere shall be guilty of an attempt to steal such dog.

(c) On recovery of a licensed dog by its owner, the owner shall pay to the party responsible for recovery all costs of posting or advertising the dog. This fee shall not exceed twenty-five cents (25cent(s)) per day for care and feeding of the dog recovered under provisions of this section.

(d) Any person found guilty of stealing or attempting to steal any licensed dog commits a felony theft and shall be punished as prescribed by law.









Chapter 43 - Hunting And Fishing Regulations

Subchapter 1 - -- General Provisions

§ 15-43-104 - Game and fish as state property.

All game and fish except fish in private ponds found in the limits of this state are declared to be the property of this state. The hunting, killing, and catching of the game and fish are declared to be privileges.



§ 15-43-105 - Prima facie evidence of hunting and fishing.

(a) The possession of firearms in fields, forests, along streams, or in any location known to be game cover shall be considered prima facie evidence that the possessor is hunting.

(b) The possession of tackle, nets, spears, or other instruments usually used in fishing on or in the vicinity of lakes and streams shall be considered prima facie evidence that the possessor is fishing.



§ 15-43-107 - Setting fires.

(a) It shall be unlawful for any person to set a fire or cause a fire to be set in the woods or marsh lands of another, and it shall also be unlawful for any person to leave any campfire without first extinguishing the fire or to build any campfire, or other fire, in any wooded area in a manner or place where it cannot be easily extinguished.

(b) Any person violating the provisions of subsection (a) of this section shall be guilty of a misdemeanor and on conviction fined in any sum not less than ten dollars ($10.00).






Subchapter 2 - -- Hunting

§ 15-43-204 - Local election to redetermine doe killing area.

(a) (1) Whenever fifty (50) or more qualified electors residing within an area wholly or partly located within their particular county that has been designated by regulation of the Arkansas State Game and Fish Commission as a doe-killing area petition the appropriate county court, praying that an election be held to determine whether or not such an area or portion thereof should remain a doe-killing area, the county court shall order a special election in accordance with § 7-11-201 et seq. to be held not more than ninety (90) days after the date of filing of the petition.

(2) Only those qualified electors residing within the affected area or portion thereof that is located within the county where the election is held may vote in the election.

(3) Except as provided in this section, the election shall be held in conformity with the general election laws of this state.

(b) At the election it shall not be necessary to have a ballot title, but there shall be printed on the ballot the following:

Click here to view form

(c) (1) If a majority of the qualified electors voting at the election vote for the commission regulation, the area or portion thereof within the county shall remain a doe-killing area in accordance with the regulation.

(2) If a majority of the qualified electors voting at the election vote against the commission regulation, the regulation shall no longer have any force or effect with respect to the area or portion thereof located within the county wherein the election was held, and the killing of doe deer therein shall be unlawful.



§ 15-43-205 - Negligent discharge of firearms while hunting deer.

(a) The General Assembly has become aware of the fact that many persons hunting deer in this state negligently allow their firearms to be discharged without exercising proper care to ascertain the object at which they shoot, thereby endangering the life, limb, and property of other persons. It is the intent of this section to deter the negligent use of firearms by deer hunters by imposing penalties therefor.

(b) A person who, while hunting deer, negligently discharges a firearm in such circumstances as to endanger the person or property of another shall be fined in an amount not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or may be imprisoned in the county jail for a period not less than thirty (30) days nor more than six (6) months, or be both fined and imprisoned.



§ 15-43-206 - Deer hunting camp on highways prohibited.

(a) It shall be unlawful for any person to set up and maintain a deer hunting camp on any state highway in this state other than at designated overnight public camping sites located on highway rights-of-way by the State Highway Commission.

(b) Any person violating the provisions of this section shall be guilty of a violation and upon conviction shall be fined in an amount not to exceed one hundred dollars ($100). Each day during which a deer hunting campsite is maintained in violation of this section shall constitute a separate offense.



§ 15-43-238 - Hunter training and safety program.

(a) The General Assembly finds and determines that:

(1) The management of the state's wildlife and the regulation of hunting and hunters in the state are the primary responsibilities of the Arkansas State Game and Fish Commission under Arkansas Constitution, Amendment 35;

(2) Properly regulated and controlled hunting is one of the most important single game management tools available in the propagation and management of wildlife;

(3) Untrained and improperly trained hunters account for a great percentage of the loss of game in this state as a result of the crippling of wildlife;

(4) The number of hunting accidents in the state is increasing annually and that this increase in hunter accidents is due primarily to the lack of training or the improper training of hunters;

(5) The establishment of a hunter training and safety program in this state would greatly improve and facilitate not only hunter safety but game management programs designed to improve the highly popular sport in this state; and

(6) It is the purpose and intent of this section to authorize the commission to establish and operate a hunter safety and training program in this state and to designate the commission as the appropriate agency to receive federal funds that may be or become available to the State of Arkansas for the establishment and operation of such program under Pub. L. 91-503 or other congressional acts presently in effect or hereafter enacted.

(b) The commission is authorized and encouraged to establish, maintain, and operate a program of hunter training and hunter safety in this state. The program shall include, but not be limited to, a course of instruction designed to teach the safe and proper handling of firearms, the suitability and effectiveness of various types of firearms for hunting the various types of game, the effective range and relative killing power of various firearms, the best placement of shots on large game to assure clean kills and fewer wounded game animals resulting from hunting in this state, and any other related matters deemed appropriate by the commission.

(c) The commission is designated as the appropriate state agency to receive, distribute, and disburse all federal funds available to the state under the provisions of Pub. L. 91-503 and similar or related congressional acts now in existence or hereafter enacted. The commission is authorized to use funds in the Game Protection Fund to match federal funds to carry out the provisions of this section.

(d) The commission is authorized to adopt and enforce rules and regulations it shall deem appropriate and necessary to properly carry out the purposes and intent of this section.



§ 15-43-239 - Responsibilities of guides and their employers, etc.

(a) As used in this section, "guide" means any person who shall for pay or for other consideration aid, help, or assist any person or persons in locating, pursuing, chasing, hunting, or killing in this state any game bird, game, fur-bearing animal, or fish protected under the laws of the state, or who shall for hire accompany any person or persons on a hunting expedition or trip.

(b) Any person who acts as a guide for another person shall be equally responsible with that person for any violation of the game and fish laws of this state unless the guide shall report to the Arkansas State Game and Fish Commission or its representative any violation of the game and fish laws committed by a person being guided by him or her.

(c) Any person employing and accompanying a guide shall be equally responsible with the guide for any violation of the game and fish laws of this state committed by the guide when he or she is in the employ of that person.

(d) Any person violating any provision of subsections (b) and (c) of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00).

(e) If the operator of a boat dock or fishing landing recommends the employment of a guide by a fisherman, such recommendation shall not cause the relationship of employer and employee to arise between the boat dock or fishing landing operator and the guide.






Subchapter 3 - -- Fishing

§ 15-43-301 - Definitions.

As used in this act, unless the context otherwise requires:

(1) A "single owner", as used in subdivision (2), may be an individual person, partnership, or corporation, or may be several persons who as tenants in common own the entire premises in question; and

(2) "Waters of this state" means all streams, lakes, ponds, sloughs, bayous, marshes, or other waters, wholly or in part within this state. Provided, that waters which are confined within a pond, tank, or lake, situated entirely on the premises of a single owner and which, except under abnormal flood conditions, are in no way connected by water or with any other flowing stream or body of water, or with any other body of water not situated on the premises of the owner, are declared to be privately owned waters and shall not be construed to be included in the expression "waters of this state".



§ 15-43-316 - Use of electrical device for stunning and taking fish.

(a) It shall be unlawful for any person to use, possess, transport, or attempt to use any electrical device for the purpose of stunning, stupefying, or taking fish from any of the waters of this state.

(b) Any person violating any provision of this section shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one thousand dollars ($1,000) or imprisoned in the county jail not exceeding one (1) year, or both fine and imprisonment.



§ 15-43-324 - General regulation of hoop, barrel, or pond nets.

(a) It shall be unlawful for any person to own, possess, or use, in this state, any hoop, barrel, or pond net on which license has not been paid, except as herein provided.

(b) Such nets shall contain meshes not less than two and one-half inches (21/2'') square.

(c) The annual license to use or possess hoop, barrel, or pond nets shall be one dollar ($1.00) each. With each net license there shall be issued a metal tag for each net authorized by such license and bearing a corresponding number thereto. Such tag shall be securely attached to the first hoop at the mouth of the net and shall remain attached thereto unless temporarily removed at the vat for tarring the net; provided, new, unused nets may be possessed without license or tags. The license and accompanying tags shall be in form and substance as approved by the Arkansas State Game and Fish Commission, and revenues arising therefrom shall be credited to the Game Protection Fund.

(d) The use or possession of any net or seine contrary to law is declared to be a public nuisance, and the confiscation thereof is declared to be necessary in protecting the public against such nuisance. Any sheriff, constable, warden, or other police officer who finds an illegally possessed or used net or seine, or a net or seine with illegal mesh, shall deliver the net or seine to a justice of the peace of the county where the net or seine is found. If the tackle is legal in make-up, the justice of the peace shall sell the net or seine to the highest and best bidder and pay the proceeds therefrom to the county treasurer of his or her county for transmittal to the Treasurer of State, to be credited to the Game Protection Fund, but if the tackle is illegal in structure, he or she shall order it destroyed immediately.

(e) Where any lead or wing is used in connection with any hoop, barrel, or pond net in overflow water, no other lead, net, or wing shall be set a closer distance to the lead or wing than the total length of the lead or wing. No lead or wing longer than one hundred (100) yards in length shall be used or set so as to obstruct more than fifty percent (50%) of the open water within the banks of any stream or body of water. No lead or wing used with hoop, barrel, or pond nets shall be dragged or moved through the water for the purpose of seining, or surrounding fish, but the lead or wing shall remain fixed after being set. It shall be unlawful for any person to drive or attempt to drive fish into wings or leads, pond, barrel, or hoop nets, by any means whatsoever. Leads or wings shall contain mesh not less than two and one-half inches (21/2'') square.

(f) Any person violating any provision of subsections (a)-(e) of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00).



§ 15-43-329 - Taking fish from enclosed lake or pond -- Posting.

(a) If any person shall take fish from any enclosed or artificial lake or pond of water belonging to any other person, without the consent of the owner, he or she shall be deemed guilty of a misdemeanor. Upon conviction, he or she shall be fined in the sum of one hundred dollars ($100) or be imprisoned in the county jail not more than thirty (30) days.

(b) Before any person shall have the benefit of this section, he or she shall first give notice of his or her intention to breed or cultivate fish in the enclosed or artificial lake or pond of water; he or she shall post three (3) or more notices in the precinct of the enclosed or artificial lake or pond of water of his or her intention, warning all persons not to take fish from the lake or pond.



§ 15-43-330 - Taking fish from fish farm.

(a) It shall be unlawful for any person to fish or take fish from any fish farm except with the consent of the owner thereof. Any person possessing fishing tackle on the premises of a fish farm shall be rebuttably presumed to be fishing. All fishing tackle, apparatus, and vehicles used in the violation of this section shall be confiscated by the arresting officer. If the confiscated property is determined by a court of law to have been used in the violation of this section, the confiscated property shall be sold at public auction by the county sheriff of the county wherein the violation occurred. The proceeds of the sale shall be deposited in the county general fund, provided that the auction may be stayed by an appropriate court order.

(b) Any person convicted of violating this section shall be deemed guilty of a misdemeanor and fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) and imprisoned for not less than ninety (90) days nor more than six (6) months for the first offense, and for subsequent offenses fined not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000) and imprisoned for not less than six (6) months nor more than one (1) year.






Subchapter 4 - -- Mussels






Chapter 44 - Miscellaneous Wildlife Regulations

§ 15-44-108 - Storage regulations.

(a) Any person, firm, or corporation owning or operating any cold storage plant or facility therefor who permits or authorizes the storing of any game animals or birds therein shall keep a complete list of the game animals or birds as are placed in storage, together with the name of the owners thereof, and any owner before placing any game birds or animals in cold storage shall attach thereto a card bearing his or her name, the number of birds or animals owned by him or her, and the date placed therein. This tag shall remain attached thereto during the period of storage. The animals, birds, and records shall be subject to inspection by a duly qualified officer at any and all times.

(b) A violation of any provision of subsection (a) of this section shall constitute a misdemeanor. Persons or concerns convicted under this section shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500).



§ 15-44-110 - Dams, etc. -- Fish runways.

(a) Any person owning or controlling any dam or other obstruction across any river, creek, or other watercourse in this state is required to keep the dam or other obstruction open sufficiently to admit the free and easy passage of all fish ascending or descending the river or other watercourse from March 1 until June 1 of each year.

(1) This section shall not apply to dams constructed for the accumulation of water power for mills and manufactories.

(2) All persons owning or controlling any dam constructed for the accumulation of water power for mills and manufactories are required to construct and to keep open a chute over the dam or obstruction, sufficient for the passage of all fish ascending or descending the river or watercourse.

(b) (1) It shall be unlawful to obstruct or block, cut off, or dam any stream or body of water in this state so that the free and easy passage of fish is not permitted at all times unless the provisions of subsection (a) of this section are complied with.

(2) A violation of this section shall be a misdemeanor, and convicted persons shall be fined in any sum not less than ten dollars ($10.00) nor more than five hundred dollars ($500).



§ 15-44-111 - Limits on public water withdrawal.

(a) It shall be unlawful for any person, firm, or corporation to:

(1) Withdraw, in any manner, any water from any public body of water in this state without first securely screening the intake pipes used in such withdrawal against the entry of any fish;

(2) Lower the natural stage of any body of water to a point whereby the existence of fish in it is endangered.

(b) Persons violating any provision of this section shall be guilty of a misdemeanor and on conviction fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).



§ 15-44-114 - Wildlife causing crop damage.

(a) Upon the request of any farmer with demonstrated damage to an agricultural crop from wildlife, the game warden shall assist the farmer by implementation of a control program to relocate or eradicate the wildlife which is causing injury to the crop of the farmer.

(b) The program developed by the game warden may authorize the farmer for limited use of nighttime hunting of the specific wildlife causing damage to the crop.

(c) Any program developed under the provisions of this section shall be exempt from all hunting laws of the State of Arkansas, except those federal and state laws which prohibit destruction of endangered or protected species.






Chapter 45 - Wildlife Preservation

Subchapter 1 - -- General Provisions

§ 15-45-101 - Wildlife habitat conservation on private lands -- Licensing agreements.

(a) To encourage wildlife habitat conservation on private lands, the Arkansas State Game and Fish Commission shall enter into licensing agreements for a duration of not less than ten (10) years for approved projects on privately owned lands.

(b) The licensing agreements shall detail the landowner's responsibilities.

(c) Expenditures by owners of private lands for these wildlife habitat conservation projects approved by the commission and covered by a licensing agreement shall be considered contributions to or for the use of the State of Arkansas.






Subchapter 2 - -- Game and Fish Refuges

§ 15-45-209 - County appraisal board -- Crop damage.

(a) There is created an appraisal board in each county of this state composed of the game warden of that county and two (2) farmers who are landowners in the county appointed by the county judge and county agent.

(b) It shall be the duty of the appraisal board to investigate and determine the amount of damages payable to the owner, lessor, tenant, or other persons owning agricultural crops within, adjacent to, or near game refuges and game management areas where crops have been damaged by wildlife in the game reservation.

(c) All moneys appropriated by the General Assembly to be expended from the Game Protection Fund for damages to agricultural crops caused by wildlife as provided in this section shall be approved by the appraisal board before payment shall be made.



§ 15-45-210 - Entire state as wild fowl sanctuary -- Permits for scientific study, etc.

(a) The entire State of Arkansas is designated, and shall constitute, a sanctuary for wild fowl of all species except black birds, crows, and starlings. No person shall catch, kill, injure, pursue, or have in his or her possession, either dead or alive, or purchase, expose for sale, transport, or ship to a point within or without the state, or receive or deliver for transportation any species of wild fowl except black birds, crows, and starlings unless authorized to do so by a validly adopted regulation of the Arkansas State Game and Fish Commission or by a federal regulation constitutionally adopted and imposed. However, sparrows and pigeons shall be excluded from the provisions of this section, provided that the exemption of pigeons from the provisions of this section shall not apply to Birmingham roller pigeons.

(b) (1) Nothing contained in this section shall prohibit any person or institution from collecting wild birds or their nests or eggs, except birds protected by federal or state game laws, for scientific study, school instruction, or other educational uses.

(2) Any person desiring to collect birds or their nests or eggs by authority of this section shall make application with the Director of the Arkansas State Game and Fish Commission for a scientific collecting permit on a form furnished by the director.

(3) This application shall state the interest and need of the applicant in collection and the species and the number desired to be collected.

(4) Upon issuance of the permit, the holder shall carry the permit at all times while engaged in collecting and shall exhibit the permit upon demand to any law enforcement officer or person in lawful control of the land upon which he or she is collecting.

(5) A record shall be kept at all times by the permit holder of the number and variety of birds or their nests or eggs collected by authority of the permit, and a copy shall be sent to the Director of the Arkansas State Game and Fish Commission on or before June 30 of each year or upon demand by the director.

(6) Each permit shall be issued for a period of one (1) year from date and shall be issued without charge.

(c) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed fifty dollars ($50.00).



§ 15-45-211 - State parks as bird sanctuaries.

(a) The entire areas embraced within the limits of any and all state parks of this state are designated and established as bird sanctuaries.

(b) It shall be unlawful for any person to trap, hunt, shoot, or attempt to shoot or molest in any manner any bird or wild fowl or to rob birds' nests or wild fowl's nests in these areas. However, if starlings or similar birds are found to be congregating in such numbers in a particular locality as in the opinion of the Department of Health constitutes a nuisance or a menace to health or property, then officials of the Department of Health, after giving three (3) days' notice of the time and place of the meeting, shall meet with representatives of the Audubon Society, bird club, garden club, or humane society, or with as many of those clubs as are found to exist in the state, to discuss possible solutions to the problem. If, as a result of the meeting, no satisfactory alternative is found to abate the nuisance, then the birds may be destroyed in such numbers and in such manner as is deemed advisable by the Department of Health under the supervision of the Director of the Department of Arkansas State Police.

(c) Any person violating any provision of this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment not exceeding thirty (30) days.






Subchapter 3 - -- Nongame Preservation

§ 15-45-301 - Legislative intent.

(a) The General Assembly declares that it is the public policy of the State of Arkansas to promote sound management, conservation, and public awareness of Arkansas' rich diversity of native plants and nongame animals. Many of these species, subspecies, or populations of animals and plants are rare, threatened, endangered or are of special significance to the state, and it is in the best interest of the state to provide for their conservation both for present and future generations. So, too, it is in the state's interest to provide for the protection of natural areas harboring significance or having unusual importance to the survival of Arkansas' native animals and plants in their natural environments.

(b) It is the purpose of this subchapter and § 26-51-434 [repealed] to provide a means by which the protection of nongame species of animals and native plants may be financed in part through a voluntary checkoff designation on state income tax return forms, whereby an individual taxpayer may designate a portion or all of his or her income tax refund to be withheld and contributed for the purposes set forth in this subchapter and § 26-51-434 [repealed]. It is the intent of the General Assembly that this program of income tax checkoff is supplemental to any funding and in no way is intended to take the place of funding that would otherwise be appropriated for this purpose.



§ 15-45-302 - Nongame Preservation Committee.

(a) The Nongame Preservation Committee will consist of five (5) members and will include the following representatives:

(1) The Director of the Arkansas State Game and Fish Commission;

(2) The Director of the State Parks Division of the Department of Parks and Tourism;

(3) The Director of the Arkansas Natural Heritage Commission.

(b) The remaining two (2) members will be appointed by the Governor for three-year terms. In making the appointments, the Governor will take nominations for representatives from private conservation organizations from within the state and will appoint the two (2) committee members from the nominations received.



§ 15-45-303 - Expenditures generally.

(a) All moneys contributed for Nongame Preservation Program purposes pursuant to the state income tax refund check-off system authorized by this subchapter and § 26-51-434 [repealed] and the interest earned thereon shall be expended for the purpose of protecting, preserving, and restoring the nongame resources of this state, and shall include such activities as the development and implementation of management programs, the acquisition of lands, public education, or other activities appropriate to the furtherance of the purposes of this subchapter upon appropriation therefor by the General Assembly, but for no other purpose.

(b) All state agencies are authorized to make application to the Nongame Preservation Committee for a grant from the fund to effectuate the purposes of this subchapter.

(c) No expenditure shall be made without the approval and authorization of the Governor upon the recommendation of the Nongame Preservation Committee by majority vote.

(d) Funds from this source may be used for restoring and protecting nongame animals and plants, both terrestrial and aquatic, but the highest priority shall be accorded to populations of rare, endangered, or threatened native organisms or organisms of special interest to this state.



§ 15-45-304 - Purchase of land.

(a) When the purchase of lands by state agencies is considered as an appropriate strategy for the protection of certain nongame species, the lands considered shall be restricted to:

(1) Natural communities, both terrestrial and aquatic, that exhibit the highest degree of integrity and least evidence of disturbance; and

(2) Habitats of Arkansas' rarest and most severely endangered or threatened native organisms.

(b) Decisions for land purchase under this program will take into account the availability and preservation status of all Arkansas lands known to represent whatever particular value may be under consideration. In accordance with the same system of priorities, funds from this source may be used for restoring and protecting natural communities, both terrestrial and aquatic, and populations of rare, endangered, or threatened native organisms.



§ 15-45-305 - Balance of funds carried forward annually.

All balances in the Nongame Preservation Program shall be carried forward each year so that no part thereof shall revert to the General Fund of this state.



§ 15-45-306 - Costs of administration transferred to Constitutional Officers Fund and State Central Services Fund.

The incremental costs of administration of the contributions, not to exceed five percent (5%) of the fund during the first fiscal year of the program and not to exceed one percent (1%) of the fund for each year after that, shall be transferred out of the fund provided in §§ 15-45-303 and 15-45-304, upon certification by the Chief Fiscal Officer of the State for credit by the Treasurer of State to the Constitutional Officers Fund and State Central Services Fund, before any funds are expended as provided in this section.









Chapter 46 - Control Of Predators And Pests

§ 15-46-106 - Elimination of double-crested cormorants.

The double-crested cormorant is hereby declared a nuisance and the Arkansas State Game and Fish Commission is requested to work with the United States Fish and Wildlife Service and the Arkansas congressional delegation to permit bona fide fish farmers and other owners of private lakes in Arkansas to eliminate depredating double-crested cormorants under such terms as may be agreed upon by the Arkansas State Game and Fish Commission and the United States Fish and Wildlife Service.






Chapter 47 - Wildlife Recreation Facilities

Subchapter 1 - -- Wildlife Recreation Facilities Pilot Program

§ 15-47-101 - Title.

This subchapter shall be known and may be cited as the "Wildlife Recreation Facilities Pilot Program".



§ 15-47-102 - Findings.

The General Assembly finds:

(1) The control, management, restoration, conservation, and regulation of birds, fish, game, and wildlife resources of the State of Arkansas, including hatcheries, sanctuaries, refuges, and reservations, is vested in the Arkansas State Game and Fish Commission;

(2) The commission seeks opportunities to expand the benefit of its expertise and resources for the people of Arkansas;

(3) Arkansas is an attractive and popular tourist destination for persons who seek rejuvenation and enjoyment through the sports of wildlife and nature appreciation, including hunting and fishing;

(4) The income generated for the commission on behalf of oil and gas leases in the Fayetteville Shale has presented an unprecedented opportunity for the commission to further its wildlife conservation goals for the benefit of all Arkansans;

(5) The Department of Rural Services and the commission are interested in developing a Wildlife Recreation Facilities Pilot Program to ignite interest in the wildlife resources of Arkansas and to promote economic development in the state through the use and enjoyment of the state's abundant wildlife resources; and

(6) To further carry out the mission of the commission, a Wildlife Recreation Facilities Pilot Program should be implemented to establish criteria and construct wildlife recreation facilities, including without limitation the development of community ponds, shooting ranges, community fishing, and access areas for fishing.



§ 15-47-103 - Wildlife Recreation Facilities Pilot Program.

(a) There is created a program to be known as the "Wildlife Recreation Facilities Pilot Program".

(b) The program shall be developed, implemented, and administered by the Department of Rural Services and the Arkansas Rural Development Commission with the assistance of the Arkansas State Game and Fish Commission.

(c) The purpose of the program is to:

(1) Create better access to outdoor wildlife recreational activities for Arkansans;

(2) Attract tourists for the enjoyment and utilization of wildlife sports, including hunting and fishing;

(3) Ignite interest in the wildlife resources and nature appreciation activities of Arkansas; and

(4) Promote economic development in the state through the use and enjoyment of the state's abundant wildlife resources.

(d) The department and the commission agree to work cooperatively to establish criteria and recommendations for wildlife recreation facilities, including without limitation the development of community ponds, shooting ranges, community fishing, and access areas for fishing for the enjoyment of the wildlife resources of the state by our citizens and visitors to the state who are attracted to Arkansas's abundant wildlife resources.

(e) The department and the commission agree to develop plans and review the needs and requirements for the construction and development of wildlife recreation facilities under the program.

(f) The department, with the assistance and advice of the commission, shall establish criteria for the wildlife recreation facilities by the promulgation of rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for the development of wildlife recreation facilities in the program.



§ 15-47-104 - Funding.

(a) (1) The Arkansas State Game and Fish Commission voluntarily agrees to make available an amount not to exceed five hundred thousand dollars ($500,000) for the fiscal year beginning July 1, 2011, and ending June 30, 2012, for the Wildlife Recreation Facilities Pilot Program for the development of wildlife recreation facilities under this subchapter from moneys that the commission has received from oil and gas leases in the Fayetteville Shale.

(2) The General Assembly recognizes that the agreement under subdivision (a)(1) of this section does not constitute:

(A) A mandate by the General Assembly;

(B) An appropriation of funds by the General Assembly; or

(C) A waiver or relinquishment by the commission of the authority vested in the commission under Arkansas Constitution, Amendment 35.

(3) Before any moneys are distributed under this section, the commission shall retain the right to approve or disapprove the release of moneys.

(4) Future funding for the program is subject to the review under subdivisions (b)(2) and (3) of this section and shall be determined by and distributed from the availability of royalties from oil and gas leases in the Fayetteville Shale that the commission receives or from other sources that are not from the commission.

(b) (1) The Department of Rural Services and the commission agree to execute a memorandum of understanding to delineate each party's participation, obligation, and cooperation in the program sufficient to fulfill the requirements of this section.

(2) The department and the commission agree to review the memorandum of understanding every two (2) years to evaluate the effectiveness and success of the program and to reexamine the need for moneys to be made available to the department to fund the development of wildlife recreation facilities.

(3) If both the commission and the department agree that the program meets or exceeds the purpose of the legislation or agree that to discontinue the program would result in an undue disruption of progress, the parties shall reexecute a memorandum of understanding under subdivision (b)(1) of this section.

(c) An agreement for funding in a memorandum of understanding under subdivision (b)(1) of this section and a distribution of money under this subchapter require the final approval of the commission.

(d) The maximum grant amount for a single project funded under the program is one hundred thousand dollars ($100,000) per year.



§ 15-47-105 - Reporting.

(a) The Arkansas State Game and Fish Commission and the Department of Rural Services shall report the status of the Wildlife Recreation Facilities Pilot Program biannually to the Game and Fish/State Police Subcommittee of the Legislative Council.

(b) The report shall evaluate whether or not the program has been successful in creating new wildlife recreation facilities and promoting wildlife conservation and management.









Chapter 48-54 - [Reserved.]

[Reserved]






Subtitle 5 - Mineral Resources Generally

Chapter 55 - General Provisions

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Geological Survey

§ 15-55-201 - Creation.

There is created and established at the seat of government of this state the "Arkansas Geological Survey".



§ 15-55-202 - Members.

(a) The Arkansas Geological Survey shall consist of seven (7) members, residents and electors of this state, to be appointed by the Governor, by and with the advice and consent of the Senate.

(b) Each congressional district shall be represented by membership on the survey.

(c) Terms of office shall commence on January 15 following the expiration date of the prior term and shall end on January 14 of the seventh year following the year in which the term commenced.

(d) Any vacancies arising in the membership of the survey for any reason other than expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor, to be thereafter effective until the expiration of the regular terms, subject, however, to the confirmation of the Senate when it is next in session.

(e) Before entering upon his or her duties, each member of the survey shall take and subscribe, and file in the office of the Secretary of State, an oath to support the Constitution of the United States and the Constitution of the State of Arkansas, and to faithfully perform the duties of the office upon which he or she is about to enter.

(f) Members of the survey shall receive no pay for their services but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 15-55-203 - Organization -- Meetings.

(a) The Arkansas Geological Survey shall from time to time select from its membership a chair and a vice chair.

(b) The State Geologist, provided for in § 15-55-204, shall be ex officio secretary of the commission, but shall have no vote on matters coming before it.

(c) (1) The survey shall adopt, and may modify, rules for the conduct of its business and shall keep a record of its transactions, findings, and determinations, which record shall be public.

(2) The rules shall provide for regular meetings and for special meetings at the call of the chair, or the vice chair if he or she is, for any reason, the acting chair, either at his or her own instance or upon the written request of at least four (4) members.

(d) A quorum shall consist of not less than four (4) members present at any regular or special meeting, and the affirmative vote of such number shall be necessary for the disposition of any business.

(e) The commission shall meet at such times and places as in each instance may suit the survey's convenience, and all such meetings shall be open to the public.



§ 15-55-204 - State Geologist.

(a) The State Geologist shall be appointed by and serve at the pleasure of the Governor.

(b) He or she shall:

(1) Be charged with the duty of administering the provisions of this subchapter and the rules, regulations, and orders established thereunder;

(2) Be custodian of all property held in the name of the Arkansas Geological Survey, and shall be, ex officio, the disbursing agent of all funds available for its use; and

(3) Furnish bond to the state, with corporate surety thereon, in the penal sum of ten thousand dollars ($10,000), conditioned that he or she will faithfully perform his or her duties of employment and properly account for all funds received and disbursed by him or her. An additional disbursing agent's bond shall not be required of the State Geologist. The bond so furnished shall be filed with the Secretary of State, and an executed counterpart thereof shall be filed with the Auditor of State.

(c) The commission, by resolution duly adopted, may delegate to the State Geologist any of the powers or duties vested in or imposed upon it by this subchapter, and the delegated powers and duties may be exercised by the State Geologist in the name of the commission.



§ 15-55-205 - Geological assistants and engineers.

(a) It shall be the duty of the State Geologist, by and with the approval of the Arkansas Geological Survey, to appoint trained geological assistants, engineers, and others efficient in the arts and sciences as may be necessary to completely carry on the investigations undertaken.

(b) The State Geologist, assistants, and engineers, are directed to go into any mine or other place, where it is thought necessary by the State Geologist to go, in executing the directions of the commission.



§ 15-55-206 - Office -- Seal.

(a) The officer or commission having custody of the public buildings shall assign to the Arkansas Geological Survey suitable office space in the State Capitol Building, or other office building located on the State Capitol grounds, with the necessary conveniences for the transaction of its business and the safekeeping of its records.

(b) The Governor shall procure an official seal for the use of the commission.



§ 15-55-207 - Powers.

The Arkansas Geological Survey shall also have the authority to:

(1) (A) Enter into cooperative agreements with the United States Geological Survey of the Department of the Interior in relation to programs concerning quality of water, occurrence of ground water, stream gauging, mineral investigations, topographic mapping, and other federal programs relating to the functions performable by the commission;

(B) Make copies of the reports prepared under those programs available to other state agencies, including, but not limited to, those agencies whose principal functions relate to industrial development and water and soil conservation;

(2) Receive and expend any moneys arising from federal means, grants, contributions, gratuities reimbursements, or loans payable or distributable to the State of Arkansas by the United States, or by any of its agencies or instrumentalities, pursuant to any congressional act or rule or regulation of the agency or instrumentality enacted or promulgated for or on account of any functions performable by the commission. It shall likewise receive any contributions, grants, or gratuities donated by private persons, associations, or corporations, for or on account of any of the functions aforesaid. The Chief Fiscal Officer of the State shall prescribe rules for handling the moneys;

(3) Contract and be contracted with; and

(4) Take other action, not inconsistent with law, as it deems necessary or desirable to carry out the purposes and intent of this subchapter.



§ 15-55-208 - Duties.

(a) It shall be the duty of the commission to direct the State Geologist, in cooperation with the United States Geological Survey, to:

(1) Investigate, or to have investigated, such of the natural resources of the state, consisting of the available waterpower of the streams, the clays of the state as related to their adaptability to the various purposes for which clays are utilized, the cement materials of the state, the road materials of the state, and such other minerals and economic geologic products, as it may be deemed practicable and advisable by the commission to have investigated; and

(2) Prepare or have prepared topographic maps deemed advisable.

(b) The Arkansas Geological Survey may direct the State Geologist to:

(1) Make or have made investigations deemed advisable relating to the conservation of exhaustible natural resources;

(2) In cooperation with the United States Geological Survey, make investigations deemed advisable relating to the safety of miners and mine operations; and

(3) Adopt measures deemed practicable to assist mine operators in preventing explosions and give relief in case explosions occur.



§ 15-55-209 - Notice to agencies of location and extent of state minerals.

From time to time, the Arkansas Geological Survey shall bring to the attention of the appropriate federal agencies, state and local industrial development agencies, and industrial interests the location and extent of minerals in the state which may be of value to, and beneficial in, any programs of national defense or the development of industry.



§ 15-55-210 - Reports of investigations.

(a) It shall be the duty of the State Geologist to make reports to the Arkansas Geological Survey as necessary to a complete understanding of the results obtained from investigations undertaken and to perform other duties as usually belong to the Office of State Geologist.

(b) The reports shall be accompanied by maps, sections, and other illustrations as necessary to a complete understanding.

(c) The cost of publishing the reports shall be paid out of money appropriated for public printing.

(d) The number of copies of each report shall be four thousand (4,000). The members of the General Assembly, the survey, and the State Geologist shall each have twenty (20) copies. One (1) copy shall be sent to each of the state universities of the country. One hundred (100) copies shall be sent to the Department of Geology, University of Arkansas at Fayetteville, for exchange with other state geological surveys. The remainder shall be distributed by the State Geologist, without charge, upon application and the receipt of the necessary postage or expressage.



§ 15-55-211 - State and federal expense sharing.

(a) The State of Arkansas shall pay the portion of the field and traveling expenses, including salaries, as agreed upon between the Arkansas Geological Survey and the United States Geological Survey.

(b) The full and complete results of the surveys shall be available for publication in the state reports.

(c) The expense of the office work for the state reports shall be borne by the state.



§ 15-55-212 - Deposit of moneys into State Treasury.

The Arkansas Geological Survey shall deposit all moneys received from the sale of its publications and from other sources in the State Treasury to the credit of the fund from which the commission is operated, unless provisions shall have otherwise been made by law.



§ 15-55-213 - Access to information.

The Arkansas Geological Survey and the Department of Information Systems shall grant access to and provide information determined by the Office of the Commissioner of State Lands to be necessary to successfully accomplish its mission.






Subchapter 3 - -- Geological Survey

§ 15-55-301 - Purposes.

(a) The State Geologist shall, upon consultation with and approval of the Governor, establish and equip a chemical laboratory for the carrying on of this work and appoint suitable assistants; the State Geologist and his or her assistants are to constitute the geological corps whose duty it shall be to make a geological survey of the sections of this state he or she deems necessary and proper to ascertain the mineral properties of the state.

(b) This survey shall have for its object:

(1) (A) An examination of the geological structure, including the dip, magnitude, order, and relative portions of the several strata, their ore-bearing qualities, or usefulness in the production of oil, gas, water, building stone, road materials, or other valuable minerals; and

(B) The accessibility of the geological structure for mining or manufacture and the most economic means for their production;

(2) An examination of the various soils of the state for the determination of their chemical constituency and agricultural adaptability, with recommendations for the preservation and improvement of their fertility by the addition of other materials, such as the phosphate rocks, limestones, chalks, marls, and green sands found in various parts of the state, with the view of ascertaining their value for use on deficient soils;

(3) An investigation of the available water power of the streams of this state and of the problems of flood control and land drainage, so that information will be available to citizens of the state that will enable them to develop the hydroelectric possibilities and reclaim the rich agricultural lands along these waterways;

(4) To investigate methods of mining and mineral production, and devise means for the conservation of the natural resources and to make suggestions for safeguarding the lives of miners and preventing explosions and other accidents, cooperating in this work with the State Mine Inspector and the Oil and Gas Commission;

(5) To obtain records of the names and addresses of all individuals, companies, or corporations engaged in mineral production in the state, together with information as to the capacity, output, and holdings of their plants, amount of capital invested, number of persons employed, value of products, and other data indicative of the business of the establishments;

(6) To obtain a list of the owners of undeveloped mineral properties and information as to character of mineral, extent of deposit, location, convenience to transportation, facilities for working, and probable cost of development, placing this list at the disposal of persons seeking investments in mineral properties;

(7) To prepare an accurate geological map of the state, showing by colors, symbols, and other appropriate means, the exposed or surface formations, topographic contours, soil types, physical features, and areas of mineral-bearing ores, with comprehensive data concerning the stratification of the rocks and underground conditions for publication with the reports of the survey;

(8) To examine and analyze specimens of minerals submitted by citizens of this state and report upon their intrinsic worth or economic value and to collect from various sources the names of manufacturers and others who use, or may be in the market for, mineral products, and to furnish these names to owners of mineral products and owners of mineral deposits or property who seek to develop their mineral deposits or property;

(9) To obtain from the county clerks of the various counties when oil or gas wells may be drilled, or from the driller of the well and other sources, the records or logs, which the statutes provide shall be kept of the wells and copies filed with the county clerk, keeping this data in a convenient form so that it may be accessible to any person seeking information regarding the underground structure of the state; and further, the State Geologist shall correlate the data obtained from these logs and other sources and construct therefrom maps showing the relative positions of various geological formations, and the depth of water, gas, and oil-bearing strata, and other information as would be helpful in a study of the geology of the regions where wells have been drilled;

(10) To cooperate with the Revenue Division of the Department of Finance and Administration in investigation for tax purposes and inventorying and appraising all mining properties held under private ownership or control; and

(11) To make a report on or before the first Monday in December of each year of the results and progress of the survey, accompanied by maps, profiles, and drawings as necessary to explain the survey. The Governor may cause the report to be printed and distributed or shall lay it before the General Assembly for its consideration; provided, that, if the public interest requires, special reports may be issued showing the results of geological investigation.



§ 15-55-302 - Free access to public records.

(a) The work of the geological survey shall commence as soon after the appointment of the State Geologist and his or her assistants as is practical.

(b) The geological corps shall have access at all times to the field notes and maps of the Office of Commissioner of State Lands, and to the records and reports of the State Mine Inspector, the Oil and Gas Commission, the county clerk of any county, or to the public record of any state department or county official without the payment of any fee.



§ 15-55-303 - Mineral discoveries -- Notice.

(a) When at any time during the progress of the survey the State Geologist or his or her assistants shall discover any considerable deposits of minerals, metals, ores, clays, oils, gas, coal, or anything else of value, situated upon lands of any citizen of the state, he or she shall immediately notify the owner of the discovery.

(b) Should the discovery be upon land belonging to the state, he or she shall at once and without delay notify the Governor thereof, and the Governor upon receipt of notice shall immediately cause the lands to be withdrawn from sale or donation until otherwise provided by the General Assembly.

(c) Withdrawal from sale by the Governor shall be by proclamation directed to the Commissioner of State Lands and shall be published in at least one (1) newspaper of general state circulation.






Subchapter 4 - -- Lignite Development Act

§ 15-55-401 - Title.

This subchapter shall be known and may be cited as the "Lignite Development Act".



§ 15-55-402 - Findings.

The General Assembly finds:

(1) Lignite in Arkansas is a vast energy resource that is virtually untapped and is easily extracted;

(2) Lignite could be used in a variety of ways, including:

(A) Blending it with fuel products to augment imported coal that is currently used to generate electricity in Arkansas power plants;

(B) Using it as a primary fuel source for newly constructed electric power generating plants; and

(C) Using it as a primary fuel source for the generation of synthetic natural gas, gasoline, and other economically important by-products;

(3) The Arkansas Geological Survey, formerly known as the Arkansas Geological Commission, is interested in developing a research agreement with academic institutions of higher education or industry partners, or both, for purposes of pursuing a research program on Arkansas lignite and lignite's commercial and economic contributions to the state;

(4) In the United States, approximately seventy-nine percent (79%) of lignite coal is used to generate electricity, thirteen and five-tenths percent (13.5%) is used to generate synthetic natural gas, and seven and five-tenths percent (7.5%) is used to produce fertilizer products;

(5) Currently, Arkansas is not utilizing its lignite resources; whereas, Texas, Mississippi, Louisiana, and North Dakota regard lignite as an important energy source for electrical power generation or synthetic fuels production; and

(6) With the creation of strategic partnerships, Arkansas can truly begin a new era in lignite-driven energy and economic development.



§ 15-55-403 - Arkansas Lignite Resources Pilot Program.

(a) There is created a program to be known as the "Arkansas Lignite Resources Pilot Program".

(b) The program shall be developed and administered by Southern Arkansas University, the Arkansas Geological Survey, and the Arkansas Economic Development Commission.

(c) The purpose of the program is to:

(1) Examine the feasibility of the use of lignite as a potential energy source;

(2) Explore and utilize lignite as an energy resource, including without limitation a synthetic fuels-based research program;

(3) Develop public and private partnerships with other entities to develop the untapped energy resource of lignite to stimulate Arkansas's economy; and

(4) Develop practical applications for the use of lignite resources as an alternative energy source.



§ 15-55-404 - Participation in other grant programs.

The Arkansas Lignite Resources Pilot Program may participate in federal, state, or industry grant opportunities that are available for the program.



§ 15-55-405 - Reporting.

Representatives from Southern Arkansas University, the Arkansas Geological Survey, and the Arkansas Economic Development Commission shall report the status of the Arkansas Lignite Resources Pilot Program periodically to the Legislative Council and the Joint Committee on Energy.









Chapter 56 - Mineral Lands And Interests

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Mining Claims on Public Lands

§ 15-56-201 - Recording mining claim notices.

In every county in this state in which lands containing minerals still belong to the United States Government, the recording of mining claim notices of all kinds may be done with the ex officio recorders of the various counties in which the lands are situated.



§ 15-56-202 - Recording fees.

(a) The fees for recording mining location notices shall be one dollar ($1.00) for notice, to be paid in United States currency, one-half (1/2) of which shall go into the county treasury to the credit of the record fund.

(b) The fees for recording all other mining notices shall be the same as allowed by law for recording deeds.



§ 15-56-203 - Affidavit of assessment work.

On or before December 31 of any year in which the time in which the assessment work or improvement required by law to hold the claim expires, the owner of the claim or, in his or her absence, his or her agent or the party who was in charge of the work for the claimant may make an affidavit and file it for record in the recorder's office in the county in which the claim is situated. This affidavit shall be, in substance, as follows:

Click here to view form

The affidavit when so filed and recorded, shall be prima facie evidence of the performance of such labor or the making of such improvements.



§ 15-56-204 - Establishment of possessory right to claim -- Right of action against claimant.

(a) When any owner or claimant of any mining claim on any of the lands subject to location as mining claims in this state under the laws of the United States shall have had possession of a claim for a period of three (3) years and shall have performed the necessary amount of annual labor or improvement to hold the claim, as required by law for the time period, such possession and labor or improvement shall be sufficient to establish his or her possessory right to the claim.

(b) However, if the claimant shall have performed the necessary work for one (1) year during the specified three-year time period and shall have resumed work at any time before the rights of others intervene, then he or she shall be entitled to the possessory right to the claim.

(c) No person shall maintain an action against a claimant for the recovery of a mining claim unless the action is commenced within one (1) year after his or her right of action accrues.



§ 15-56-205 - Indexed plat book.

(a) (1) It shall be the duty of the recorder of any county in which mining location notices and proof of labor performed are recorded to keep a suitable bound plat book properly arranged, showing all the legal subdivisions affected by notices, in which he or she shall keep a complete index of all instruments recorded, showing the number of the book and page on which they are recorded. This index shall be kept up to date of recording.

(2) Any recorder who shall neglect, refuse, or fail to keep the index provided for in this subsection shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

(b) The recorder shall make the plat book available for the free use of all miners who may wish to examine it.






Subchapter 3 - -- Leases Generally

§ 15-56-301 - Multiple owner authority to lease mineral lands -- Mineral defined.

(a) Whenever any mineral lands in fee, or severed mineral rights and interests in, on, and under any lands situated in the State of Arkansas shall be owned, or held by two (2) or more persons, firms, or corporations in joint tenancy, in common or in coparceny, and there shall be no operation thereof under existing valid mining and operating leases, any one (1) or more of the owners or holders of mineral lands in fee, or severed mineral interests, in, on, and under the land, or the lessees of any one (1) or more of any such mineral owners may have the lands or mineral interests, leased and operated, in the manner provided in this subchapter.

(b) The word "mineral" as used herein shall include oil, gas, asphalt, coal, iron, zinc, lead, cinnabar, bauxite, and salt water whose naturally dissolved components or solutes are used as a source of raw materials for bromine and other products derived therefrom in bromine production.



§ 15-56-302 - Summons -- Validity of lessee's title.

(a) Summons shall be issued and served as in other cases in chancery.

(b) All persons, if any, whose names or whereabouts are stated in the petition to be unknown to the plaintiff shall be deemed and taken as defendants by the name or designation of "all whom it may concern", and such persons may be constructively summoned, as provided in § 16-58-130. However, the validity of the lessee's title under the lease, when approved by the court, shall not thereafter be subject to attack by any person whatsoever, including, but not limited to, nonresidents, minors, or other incompetents, except by direct appeal in the manner provided by law.



§ 15-56-303 - Parties in interest -- Right to appear or intervene.

Any persons having or claiming an interest in mineral lands in fee, or in any segregated mineral rights, not made a party in the petition may appear and unite or intervene in the cause.



§ 15-56-304 - Petition to lease or operate -- Parties defendant.

Any owners, partners, or corporate shareholders, or parties as set forth in § 15-56-301 desiring the leasing and operating of mineral lands or mineral interests shall file, in the circuit court in the county in which the mineral lands or mineral interests or the greater part thereof lie, a written petition describing the lands under which the mineral interests exist and shall make as parties defendant owners of the various interests or their lessee, if any, in the mineral lands or mineral rights in, on, and under the lands. The petition shall state, as far as known, the amount of interest held by each, with a prayer that the unleased interests or any part thereof or certain portions of the mineral lands and interests be leased and that the money derived from leases be paid to the owners as the court may direct. Any lessor whose lessee is either a plaintiff or defendant shall not be a necessary party to the suit.



§ 15-56-305 - Receiver -- Disposition of proceeds.

(a) Upon the filing of the petition, the circuit court shall appoint a receiver, who shall be authorized to negotiate for and to execute, acknowledge, and deliver a lease on mineral lands or severed mineral interests for a cash, commodity in kind, or tonnage royalty, as is the customary manner, and terms for the product, for the best interest of, or compensation to, the parties holding thereunder, and to collect, divide, and pay over the proceeds, secured for the leases, pro rata to and among owners, as their interests may appear.

(b) Any rents, bonus money, royalties, or other proceeds that may accrue to any unknown persons shall be paid by the receiver into the registry of the clerk of the court to be held by the clerk, and any bond of the receiver shall be eliminated thereby.



§ 15-56-306 - Reporting and approval of leases.

(a) A lease executed by a receiver, when acknowledged and delivered, shall be binding on all parties subject only to approval or rejection by the court as herein provided.

(b) Not later than thirty (30) days after making the lease, the receiver shall report the making of the lease to the court. If it shall appear to the court that the consideration for the lease was fair and equitable at the time the consideration was made, the court shall approve the consideration and the lease shall be binding as though executed by the various owners and their spouses.



§ 15-56-307 - Sale of land or mineral rights -- Lease unaffected.

The lease executed by the receiver under the approval of the court as provided in § 15-56-306 shall not terminate with the sale of the lands or mineral interests therein, thereon, or thereunder. Any person purchasing or holding thereafter shall take the land or mineral rights subject to the lease executed by the receiver pursuant to § 15-56-306.



§ 15-56-308 - Discharge of receiver -- Accounting.

Upon any lease or contract being executed by the receiver appointed by the circuit court as provided in this subchapter, and upon the lease or contract's being reported, and approved by the court, and all considerations, if any, being accounted for by the receiver, with any money left in the hands of the receiver being paid into the registry of the court, the receiver shall be discharged, and the lessee or assigns shall thereafter account to the respective owners for all royalties arising or accruing under the term of the lease or contract, with payment to be made by the lessee or operator for any unknown persons into the registry of the court as the interest of the persons may appear.



§ 15-56-309 - Execution of agreements subsequent to discharge of receiver.

After discharge of the receiver, if it should become necessary for unit operating agreements, royalty unitization agreements, royalty pooling agreements, field unitization and repressure agreements, or other agreements and contracts relative thereto to be executed, the clerk of the court is authorized to petition the circuit court for the authority to execute the agreements, with notice to such persons, if any, as the court may direct.



§ 15-56-310 - In rem proceedings against unleased interest in minerals.

The proceedings provided for in this subchapter shall be for all purposes an action in rem against the unleased interest in minerals as described in this subchapter.



§ 15-56-311 - Failure of lessee to report output.

Any person, firm, or corporation leasing lands in this state under written contracts providing for a royalty to be paid the lessor for ore deposits or minerals taken out of or off of the land, or any officer, agent, or employee of the lessee, who, with the intent to defraud the lessee out of any part of the royalty, fails, neglects, or refuses to report the true amount or quantity of ore, deposits, or minerals taken from the lands, or who conceals the true amount so taken, or who falsely reports the amount so taken shall be deemed guilty of a felony and upon conviction shall be imprisoned in the penitentiary for not less than one (1) year nor more than five (5) years.






Subchapter 4 - -- Leases by Life Tenants

§ 15-56-401 - Exemptions.

This subchapter shall not apply to the execution of oil and gas leases and shall in no wise infringe upon or affect the provisions of §§ 15-73-301 -- 15-73-308.



§ 15-56-402 - Authority to execute leases.

Whenever any land in this state is devised by will or conveyed by grant to any person by any language which at common law would have vested in that person an estate in fee tail, then the person who at common law would have been invested with a fee tail estate in the lands and who under the provisions of § 18-12-301 is or shall be invested with a life estate therein is authorized and empowered to execute mineral leases, other than oil and gas leases, on that land in the manner set forth in this subchapter.



§ 15-56-403 - Petition to lease by life tenant -- Contents.

(a) Whenever any life tenant shall desire to lease any land for the production of any minerals, other than oil and gas, he or she shall file a verified petition with the circuit court of the county in which the lands, or the greater part of the lands, may be situated, praying for authority to execute a lease. A certified copy of the will or conveyance under which he or she claims shall be attached to the petition. The life tenant shall make as parties respondent to the petition all persons then in being who under the terms of the will or grant would become vested with title to the lands or any interests therein should the death of the life tenant occur on the date of the filing of the petition.

(b) The petition shall set forth:

(1) The description of the land;

(2) From whom the petitioner acquired his or her title;

(3) The nature and kind of minerals, other than oil and gas, to be covered by and included in the lease;

(4) The name of the proposed lessee;

(5) The true consideration for the lease;

(6) The nature and amount of the royalty proposed to be reserved therein; and

(7) A general statement as to the provisions of the proposed lease.

(c) The petition shall pray:

(1) For authority to execute the lease;

(2) That the court award the life tenant with title to the proportion of the royalties reserved in the lease and which may accrue under the lease, not exceeding one-half (1/2) of the royalties, together with a part of the bonus consideration paid therefor and delay rentals, if any, payable under the lease, and any other payments provided for in the lease, as the court shall determine is fair compensation to the life tenant for the lease upon his or her interest in the premises and as damages to the life estate by the use of the surface of the lands in the exploration for and production of the minerals therefrom; and

(3) For the appointment of a trustee to receive and hold moneys, rents, and royalties that accrue to the contingent remainder estate under the lease.



§ 15-56-404 - Court determination.

(a) The court shall consider the petition and may in its absolute discretion require that other persons as it deems proper be made parties to the proceeding. The court may hear testimony to determine whether or not the execution of the lease is advisable.

(b) The court shall also determine what part of the bonus consideration paid for the lease; of the delay rentals, if any, accruing thereunder; of the other payments, if any, provided for therein; and of the royalties reserved therein and accruing thereunder, not exceeding one-half (1/2) of the royalties, should be awarded the life tenant as compensation for the lease upon his or her interest in the premises and for the damage to his or her life estate on account of the execution of the lease.



§ 15-56-405 - Court order -- Disposition of royalties.

(a) If the court after hearing as provided in § 15-56-404 shall determine that the lease should be executed, the judge shall enter an order authorizing the life tenant to execute the lease.

(b) The court shall further:

(1) Fix and determine the part of the bonus consideration paid for the lease; the delay rentals, if any, payable under the lease; other payments, if any, other than royalties provided for in the lease, which shall be allowed the life tenant; and the portion of the royalties reserved in the lease and that may accrue under the lease which shall be allowed the life tenant. In so doing, the court may allow the life tenant all or any part of the bonus consideration paid for the lease, the delay rentals, if any, payable under the lease, and other payments, if any, other than royalties, payable under the lease, but not more than one-half (1/2) of the royalties reserved in and which may accrue under the lease. The order of the court, upon the approval and confirmation of the lease, as provided in § 15-56-407, shall vest in the life tenant title to such part of the bonus consideration paid for the lease and delay rentals, if any, and title to other payments, if any, provided for in the lease, other than royalties, as are allowed to the life tenant and shall vest title to such proportionate part of the royalties reserved in and which may accrue under the lease as are allowed to the life tenant, free and clear of any limitations, conditions, and restrictions imposed by the will or deed by which the petitioner acquired title and free and clear of any present or future claim of any persons asserting or attempting to assert a reversional or remainder interest therein on account of the deed or will. However, any interest allowed the life tenant in the royalties reserved in or accruing under the terms of the lease shall expire upon the termination of the lease;

(2) Appoint some suitable person as trustee for the benefit of the contingent remaindermen and reversioners and require that the trustee shall execute bond in a sum the court deems proper, which bond shall be approved by the court;

(3) Direct and authorize the life tenant, after the filing of the bond by the trustee and its approval by the court, to execute to the lessee a mineral lease covering the lands, which lease shall reserve a royalty in kind, quantity, or amount approved by the court; and

(4) Make further orders in the premises as seem equitable and just.



§ 15-56-406 - Trustee.

(a) The trustee shall be under the continuing control of the circuit court. The court may remove the trustee at will, and upon the death, removal, or resignation of the trustee, the court may appoint his or her successor.

(b) The trustee, by and with the consent and approval of the court, may invest the funds coming into his or her hands in those securities into which guardians are authorized to invest the moneys of their wards.

(c) As compensation for his or her services, the trustee shall be allowed whatever sum the court may fix, not exceeding five percent (5%) of moneys collected by him or her.

(d) The court may at any time require the trustee to execute an additional bond.

(e) The trustee shall:

(1) Faithfully account for all moneys coming into his or her hands;

(2) File annual written verified reports of his or her accounts as trustee with the court of his or her appointment for its approval or rejection; and

(3) Upon the death of the life tenant, pay over to the persons then entitled thereto all of the moneys so accrued, together with any investment thereof, upon order of the circuit court.



§ 15-56-407 - Confirmation of lease by court -- Effect.

(a) After the trustee has executed the bond required by the court, the life tenant shall execute and present to the court for its examination the mineral lease so authorized. This lease shall reflect the portion of the consideration, rentals, other payments, if any, and royalties which shall be paid to the life tenant and the portion thereof which shall be paid to the trustee.

(b) If the court finds that the lease conforms to its previous orders, and shall be further satisfied that the consideration therefor has been paid to the trustee and the life tenant in conformity with the previous orders of the court, it shall approve the lease and confirm the sale thereof. At that time, the lessee shall become vested with the leasehold interest in and to the minerals, other than oil and gas, which are included in the lease and are situated in, on, and under the lands, free and clear of any limitations, restrictions, or conditions imposed upon the lands in the grant or will under which the life tenant acquired title to the lands and free and clear of any present or future claim of any person asserting or attempting to assert any reversional or remainder interest therein on account of the deed or will, subject to the conditions imposed by the lease.



§ 15-56-408 - Divestiture of contingent remaindermen's title.

The order of the court fixing the proportionate part of the consideration, rentals, other payments, if any, and royalties reserved in and accruing under the lease allowed to the life tenant and the order confirming the execution of the lease shall operate to work a divestiture of title of the contingent remaindermen, and each of them, in and to the proportionate part of the consideration, rentals, other payments, if any, and the royalties reserved and accruing under the lease allowed to the life tenant, and in and to the leasehold estate insofar as said interest is conveyed by the lease, and to free the respective interests of any limitations, restrictions, or conditions imposed by the original will or deed.



§ 15-56-409 - Service of process on respondents -- Hearing on petition.

Service of process shall be had upon the respondents in the manner provided by law as in other chancery cases, and the petition may be heard on oral testimony taken in open court.






Subchapter 5 - -- Railways on Mineral Lands

§ 15-56-501 - Short line roads authorized.

All persons owning or controlling by lease or purchase any copper, lead, zinc, iron, marble, stone, rock, granite, slate, coal, or other mineral lands in this state shall have the same right to incorporate, own, construct, and operate short lines of railway or tramway as necessary to the successful mining, quarrying, and marketing of coal, marble, stone, rock, granite, slate, and other minerals.



§ 15-56-502 - Rights-of-way acquisition and operation.

All incorporations provided for shall:

(1) Be governed by the laws governing railway incorporations in this state; and

(2) Have the same right to acquire rights-of-way over, under, or through any private or public lands; have and exercise the same right of eminent domain in acquiring the right-of-way; and have the same authority to construct, own, lease, operate, or sell such lines of railway or tramway as may be necessary to the successful mining and marketing of coal and other minerals owned or controlled by mining corporations as is now by law granted to railroad corporations in this state.



§ 15-56-503 - Rights, powers, and privileges of common carrier.

When so incorporated and constructed, short lines of railway and tramway shall be and are entitled to all the rights, powers, and privileges of a common carrier.



§ 15-56-504 - Rights to connections, crossings, and transfer.

All such short lines of railway or tramway shall have the same rights and privileges of connections, crossings, sidings, switches, and transfer, without prejudice or discrimination, as are extended by custom or granted by law to railroad corporations in this state.



§ 15-56-505 - Passenger equipment.

All short lines of railway or tramway not exceeding six (6) miles in length shall not be required to maintain passenger equipment. However, if at their option they carry passengers, they shall be subject to the laws governing passenger traffic on railroads in this state.









Chapter 57 - Mining And Reclamation Generally

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Voluntary Reclamation by Landowners

§ 15-57-201 - Reclamation to be voluntary.

Any land reclamation or improvement conducted by the owner of lands pursuant to the provisions of this subchapter shall be strictly on a voluntary basis. The reclamation or improvement shall not subject the lands or the owner to the provisions of the Arkansas Open-Cut Land Reclamation Act of 1977 [repealed] or any other reclamation laws of this state.



§ 15-57-202 - Exemption from land reclamation laws.

(a) The owners of lands on which are situated open-cut mining pits that are not subject to the requirements of the Arkansas Open-Cut Land Reclamation Act of 1977 [repealed] or any other land reclamation laws of this state are authorized to make voluntary environmental or aesthetic improvements to reclaim or improve the lands and the open-cut mining pits thereon after first giving written notice of the proposed improvements to the Arkansas Department of Environmental Quality.

(b) Any environmental or aesthetic reclamation or improvement of the lands shall not be construed to be open-cut mining as defined in the Arkansas Open-Cut Land Reclamation Act of 1977 [repealed] and shall not subject the lands, pits, or the owners thereof to the requirements of the provisions of the open-cut land reclamation laws of this state.



§ 15-57-203 - Notice of proposed reclamation -- Investigation.

(a) Any owner of such lands who wishes to make environmental or aesthetic improvements to reclaim or improve the lands, as authorized in this subchapter, shall file written notice thereof with the Arkansas Department of Environmental Quality before entering upon the improvements.

(b) The purpose of the notice shall be to advise the department of the proposed reclamation or improvements to be made and to enable the department to make investigations necessary to assure that the owner of the lands does not engage in activities in connection with any reclamation or improvement project that would be in violation of the Arkansas Open-Cut Land Reclamation Act, § 15-57-301 et seq.






Subchapter 3 - -- Arkansas Open-Cut Land Reclamation Act

§ 15-57-301 - Title.

This subchapter shall be known and cited as "The Arkansas Open-Cut Land Reclamation Act".



§ 15-57-302 - Declaration of policy.

It is declared to be the policy of this state to provide during and after completion of open-cut mining operations for the reclamation and restoration of affected lands to productive use, including, but not limited to, the planting of forests, the seeding of grasses and legumes for grazing purposes, the planting of crops for harvest, the enhancement of wildlife and aquatic resources, the establishment of recreational, home, and industrial sites, and the conservation, development, management, and appropriate use of all the natural resources of affected areas for compatible multiple purposes, in order to aid in maintaining or improving the tax base and protecting the health, safety, and general welfare of the people as well as the natural beauty and aesthetic value in the affected areas of this state.



§ 15-57-303 - Definitions.

As used in this subchapter:

(1) "Affected land" means the area of land where open-cut mining has been or is taking place or upon which spoil has been deposited or any other surface disturbance, including haul roads, processing and loading facilities, or appurtenances related to the mining operations on or after July 1, 1977, until the land is reclaimed;

(2) "Commercial purposes" means the sale of material from an open-cut mine as either a cash transaction, part of a contractual agreement involving payment for materials provided, or for use in another process to create a product with value;

(3) "Commission" means the Arkansas Pollution Control and Ecology Commission or such commission or other entity as may lawfully succeed to the powers and duties of the commission;

(4) "Department" means the Arkansas Department of Environmental Quality or such department or other entity which may lawfully succeed to the powers and duties of the department;

(5) "Director" means the executive head and active administrator of the Arkansas Department of Environmental Quality;

(6) "Final cut" means the last pit created in an open-cut mined area;

(7) "High wall" means that side of the pit adjacent to unmined land;

(8) "Open-cut mining" means the surface extraction of clay, bauxite, sand, gravel, soil, shale, or other materials for commercial purposes;

(9) "Operator" means any person engaged in or controlling an open-cut mining operation;

(10) "Peak" means a projecting point of spoil created in the open-cut mining process;

(11) "Permit term" means the period of time beginning with the date upon which a permit is granted for open-cut mining of lands under the provisions of this subchapter and ending on the date requested by the operator and specified by the department, though not to exceed five (5) years;

(12) "Person" means any individual, partnership, firm, company, public or private corporation, cooperative, association, joint-stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state or any other legal entity recognized by law as the subject of rights and duties;

(13) "Pit" means a tract of land where open-cut mining is taking place;

(14) "Reclamation for productive use" means conditioning areas affected by open-cut mining to make them suitable for any uses or purposes consistent with those enumerated in the declaration policy;

(15) "Ridge" means a lengthened elevation of spoil created in the open-cut mining process;

(16) "Right-of-way" means the portion of land over or under which certain facilities, including, but not limited to, roadways, pipelines, or power lines, are built; and

(17) "Spoil" means all waste material and debris connected with open-cut mining and with the mechanical removal, cleaning, and preparation of materials at the mine site.



§ 15-57-304 - Violations.

(a) It shall be unlawful for any person to:

(1) Violate any provision of this subchapter or any rule, regulation, or order of the Arkansas Pollution Control and Ecology Commission or the Arkansas Department of Environmental Quality issued pursuant to this subchapter;

(2) Engage in open-cut mining without a permit issued pursuant to this subchapter;

(3) Violate any conditions of a permit or reclamation plan issued pursuant to this subchapter;

(4) Knowingly make any false statement, representation, or certification, or knowingly fail to make a statement, representation, or certification in any application, plan, record, report, or other document filed or required to be maintained under this subchapter; or

(5) Willfully resist, prevent, impede, or interfere with the Director of the Arkansas Department of Environmental Quality or any of his or her authorized representatives in the performance of duties pursuant to this subchapter.

(b) For the purposes of fines only, each day or part of a day during which the violation is continued or repeated shall constitute a separate offense.



§ 15-57-305 - Civil and administrative penalties.

(a) Civil Penalties. The Arkansas Department of Environmental Quality is authorized to institute a civil action in any court of competent jurisdiction to accomplish any or all of the following:

(1) To restrain any violation of or to compel compliance with the provisions of this subchapter or of any order, rule, regulation, permit, or reclamation plan issued pursuant thereto;

(2) To accomplish remedial measures as may be necessary or appropriate to implement or effectuate the purposes and intent of this subchapter, including the reclamation of affected land;

(3) To recover all costs, expenses, and damages to the department or any other agency of the state in enforcing the provisions of this subchapter and reclaiming affected land;

(4) To assess civil penalties for violations of this subchapter or of any order, rule, regulation, permit, or reclamation plan issued pursuant thereto in an amount not to exceed:

(A) One thousand dollars ($1,000) for the first violation;

(B) Two thousand five hundred dollars ($2,500) for a second separate violation of the same offense within two (2) years; and

(C) Five thousand dollars ($5,000) for a third separate or subsequent violation of the same offense within two (2) years;

(5) To recover civil penalties assessed pursuant to subsections (b) and (c) of this section; or

(6) To forfeit a reclamation bond.

(b) Administrative Penalties. (1) Any person who engages in open-cut mining without first securing a permit as required by this subchapter or who fails to reclaim affected lands in accordance with this subchapter or who violates any provision of this or any order, regulation, rule, permit, or reclamation plan issued pursuant thereto, may be assessed an administrative civil penalty by the department not to exceed:

(A) One thousand dollars ($1,000) for the first violation;

(B) Two thousand five hundred dollars ($2,500) for a second separate violation of the same offense within two (2) years; and

(C) Five thousand dollars ($5,000) for a third separate or subsequent violation of the same offense within two (2) years.

(2) No administrative civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing and has exhausted all administrative appellate remedies.

(3) The amount of the administrative civil penalty shall be determined in accordance with regulations adopted by the Arkansas Pollution Control and Ecology Commission, including, but not limited to, the regulations on civil penalties.

(c) All hearings and appeals arising under this subchapter shall be conducted in accordance with the procedures described in §§ 8-4-218 -- 8-4-229 and in accordance with regulations adopted by the commission, including, but not limited to, the regulations on administrative procedures.

(d) As an alternative to the limits on civil or administrative penalties under subsection (a) or subsection (b) of this section, if a person who is found liable in an action brought under subsection (a) or subsection (b) of this section has derived pecuniary gain from the commission of mining without a permit or mining outside of the area authorized in the permit, then the person may be ordered to pay a civil penalty equal to the amount of the pecuniary gain.



§ 15-57-306 - Administration.

The Arkansas Department of Environmental Quality through the Director of the Arkansas Department of Environmental Quality, and any representatives designated by the director, shall administer and enforce the provisions of this subchapter, except for those provisions specifically designated to the Arkansas Pollution Control and Ecology Commission.



§ 15-57-307 - Rules and regulations.

The Arkansas Pollution Control and Ecology Commission may adopt and promulgate rules and regulations necessary to administer the provisions of this subchapter.



§ 15-57-308 - Technical and financial assistance.

The Arkansas Department of Environmental Quality shall have the authority to cooperate with and receive technical and financial assistance from the United States, or any department, agency, or officer thereof, for any purposes relating to the reclamation of affected lands.



§ 15-57-309 - Entry on lands for inspection.

The Arkansas Department of Environmental Quality or its designated representatives may enter upon the lands affected by open-cut mining at all reasonable times for the purpose of determining compliance with the provisions of this subchapter.



§ 15-57-310 - Necessity of permit -- Effective date.

(a) It shall be unlawful for any operator to engage in open-cut mining without first obtaining from the Arkansas Department of Environmental Quality a permit to do so in the form required by the Arkansas Department of Environmental Quality.

(b) An operator shall be deemed to be engaged in open-cut mining when he or she affects any land in preparation for open-cut mining.

(c) (1) Notwithstanding the provisions of this section, the Arkansas State Highway and Transportation Department or its contractor shall not be required to obtain a permit for an open-cut mine where the material is used exclusively in the construction, reconstruction, improvement, or maintenance of roadways.

(2) Reclamation of the area shall conform to the provisions of the standard specifications for highway construction upon discontinuation of use of the pit for the above listed purposes.

(3) The occasional sale of material to the Arkansas State Highway and Transportation Department by an open-cut mine operator does not exempt the operator from complying with his or her permit requirements or of the requirements of this subchapter.

(4) Where reclamation requirements of the operator will interfere with a contractual agreement with the Arkansas State Highway and Transportation Department, the operator shall be allowed to revise his or her reclamation plan and schedule of completion accordingly and in keeping with the declaration of policy of this subchapter.

(d) (1) Nothing in this subchapter shall be construed to require any operator to reclaim or revegetate any area affected by open-cut mining prior to July 1, 1971.

(2) Nothing in this subchapter shall be construed to require any operator to reclaim or revegetate any previously exempted excavation sites such as soil and shale pits that were affected and abandoned prior to January 1, 1999.

(3) Nothing in this subchapter shall be construed to apply to the removal of soil, shale, or stone at a quarry operation that is regulated under the Arkansas Quarry Operation, Reclamation and Safe Closure Act, § 15-57-401 et seq.

(4) Nothing in this subchapter shall be construed to apply to any excavation activity associated with the improvement or maintenance of any agricultural lands or associated irrigation systems.

(e) The requirements of this subchapter shall not apply to the non-commercial removal of clay, bauxite, sand, gravel, soil, shale, or other materials from lands by the owner of said lands or by a contractor hired by the owner for the exclusive use by the landowner for construction, improvement, or maintenance of roads on any of the owner's lands, for any environmental improvements to previously disturbed lands, or for the concurrent or short-term excavation of materials for ninety (90) days or less during the construction of buildings either for residential, commercial, or industrial purposes.

(f) (1) The mining of gravel or other materials from streams or stream beds shall comply with the permitting requirements of this subchapter.

(2) There shall be no mining in streams designated as "extraordinary resource waters" of the state, as established in water quality standards duly promulgated by the Arkansas Pollution Control and Ecology Commission for all surface waters of the State of Arkansas.

(g) (1) The Arkansas Department of Environmental Quality shall develop regulations to implement the provisions of this chapter.

(2) The Arkansas Department of Environmental Quality shall develop documentation that will guide an operator through the permitting process.



§ 15-57-311 - Application for permit -- Fee -- Bond.

(a) Any person desiring to engage in open-cut mining shall make written application to the Arkansas Department of Environmental Quality for a permit. The application shall be made upon a form furnished by the department.

(b) The applicant shall fully state the information required on the form and provide a legal description of the area of land to be permitted and proof that the applicant has the right to mine the area.

(c) The perimeter of the area to be permitted must be clearly marked on the ground at all times until such time as the permitted area is released from reclamation liability by the department.

(d) The application shall be accompanied by the applicant's detailed plan of reclamation of the area to be affected. The plan shall include a time schedule for the completion of each phase of reclamation and an estimate of the cost of each phase of reclamation.

(e) The application for a mining permit shall be accompanied by a bond or substituted security for the affected or the proposed affected area in favor of the State of Arkansas through the department, to be effective from and after the time that the operator has affected land in the process of open-cut mining or after the time that a permit is granted and which shall meet the requirements of § 15-57-316.

(f) The application for a permit shall be accompanied by a fee of ten dollars ($10.00) per acre with a two hundred dollar ($200) minimum.

(g) The department may approve a permit for mining and reclaiming the permitted area in increments, provided that the permit application contains an acceptable incremental mining plan and is accompanied by a bond or substituted security to cover reclamation of each successive increment prior to affecting it.

(h) The permit shall require a bond or substituted security to be submitted for the cost of reclamation of each successive increment prior to the time that any area within the increment is affected by the operator.

(i) Variances and interim authority issued under this subchapter shall comply with the requirements of § 8-4-230.

(j) (1) (A) After notice and opportunity for a public hearing, the department may develop and issue general permits for any category of activities involving open-cut mining operations if the department determines that the activities in a category:

(i) Are similar in nature;

(ii) Will cause only minimal temporary adverse environmental effects if performed separately; and

(iii) Will have only minimal cumulative adverse effects on the environment.

(B) To qualify for inclusion under the general permit, applicants shall submit a notice of intent and supporting documentation on forms developed by the department.

(C) Facilities and practices not qualifying for inclusion under the conditions of a general permit shall obtain an individual permit.

(2) The Director of the Arkansas Department of Environmental Quality at his or her discretion may require an applicant to seek coverage under an individual permit.

(3) (A) Unless extended by the director, no general permit issued under this subsection shall be effective for a period of more than five (5) years after the date of its issuance.

(B) The general permit may be revoked or modified by the department if after opportunity for a public hearing the department determines that the activities authorized by the general permit:

(i) May have an adverse impact on the environment; or

(ii) Are more appropriately authorized by individual permits.

(4) Before issuing general permits, the Arkansas Pollution Control and Ecology Commission shall promulgate rules necessary to implement and administer the provisions of this subsection.



§ 15-57-312 - Permit as state property.

Although issued to the operator, the permit is at all times the property of the State of Arkansas. Upon the expiration, suspension, or termination thereof, the operator shall promptly deliver the permit to the Arkansas Pollution Control and Ecology Commission.



§ 15-57-313 - Withdrawal of land covered by permit.

An operator may withdraw any land covered by a permit, except affected land, by notifying the Arkansas Department of Environmental Quality, in which case the penalty of the bond or substituted security filed by the operator pursuant to the provisions of this subchapter shall be reduced proportionately.



§ 15-57-314 - Extension of permit.

Where the area for which a permit is in effect is not mined or where open-cut mining operations have not been completed during the permit term, the permit as to such area may be extended by the Arkansas Department of Environmental Quality on the terms and conditions required by the department.



§ 15-57-315 - Duties of operator.

Any operator of an open-cut mine will be subject to the following requirements with respect to the mining and reclamation of the site:

(1) (A) (i) All affected land shall be graded to a rolling or terraced topography with adequate drainage.

(ii) (a) No final slope will be steeper than one (1) vertical to three (3) horizontal.

(b) The Arkansas Department of Environmental Quality may approve a steeper final slope where the original contour of the affected land was steeper than the one (1) to three (3) ratio if the operator can assure, to the satisfaction of the department, the integrity of the final contour.

(B) The Director of the Arkansas Department of Environmental Quality shall develop regulations which will allow the department the discretion to permit deviations from certain reclamation standards, including final slope steepness requirements within this subdivision (1), because of unique mining situations, provided the deviations are consistent with the declaration of policy in this subchapter;

(2) (A) The operator may construct earthen dams where lakes may be formed in accordance with sound engineering practices.

(B) (i) If a lake is to be left as a part of the reclamation plan, provisions must be made by the operator to assure that a pH factor of six (6) to nine (9) is maintained.

(ii) However, where water runoff from outside the affected area into the lake has a pH factor of less than six (6) or greater than nine (9) or in order to allow the lake to more closely match the natural environment, the department, in its discretion, may allow a deviation in pH levels;

(3) On all affected land which is to be reforested, the operator shall construct reasonable fire lanes or access roads of at least ten feet (10') in width through the land unless this requirement is waived by the department;

(4) (A) Requirements for both establishment and maintenance of the vegetative cover shall be established by the department, and the operator shall comply with the requirements or use other equally effective means.

(B) When the site slope is in condition for vegetating, a soil test may be made as a basis for soil amendments. Amendments may include lime, fertilizer, secondary micronutrients, an application of topsoil, or other means reasonably calculated to restore the slope to vegetating capabilities.

(C) (i) Laboratory soil tests and recommendations shall be obtained from the University of Arkansas Cooperative Extension Service or any other public or private organization or person approved by the department.

(ii) The operator shall furnish copies of the soil sample report and recommendations to the department.

(D) Specifications concerning species to be grown, intended use, and associated information shall be provided by the operator on soil sample information sheets, and varieties and seeding rates of the species to be planted must conform to the recommendations of state and federal agricultural or forestry agencies;

(5) (A) Open-cut mining operations must maintain an undisturbed buffer zone of fifty feet (50') from any adjacent property line or right-of-way until reclamation begins.

(B) (i) For the department to approve a variance on the fifty-foot buffer zone, there must be an agreement between the affected property owner or right-of-way holder and the operator.

(ii) Proof of such an agreement must be provided to the department.

(C) The operator may begin creating the final slope during reclamation at ten feet (10') from the adjacent property line or right-of-way.

(D) For purposes of this subdivision (5), the term "property line", "property owner", or "right-of-way holder" means and includes boundaries and owners of reserved or granted mineral rights where the fee simple interest and mineral interest have been severed;

(6) (A) Whenever the exposed face of mined seams that contain acid-forming materials is not covered by water or by permanent water impoundment, the operator who mined the seams shall cover the exposed face of the seams with earth or spoil materials to a depth of not less than three feet (3') upon receiving approval from the department.

(B) Alternatively, the department may approve any other course or conduct proposed by the operator which will assure protection of the seams from atmospheric exposure, minimize leaching action, or otherwise conform with water pollution control criteria to prevent formation of acid mine water or discharge mine water;

(7) (A) The operator shall submit to the department no later than June 1 of each year of the permit term:

(i) A map in a form acceptable to the department showing the location of the affected areas by section, township, range, and county with other legal description as will identify the affected land during the permit term upon which the operator has completed mining operations;

(ii) The extent of completed reclamation as required under § 15-57-311(d); and

(iii) A legend upon the map showing the number of acres of affected land.

(B) The annual report shall include the amount of material mined during each twelve-month period;

(8) (A) The department's approval of the operator's reclamation plan may be based upon the advice and technical assistance of the Arkansas Natural Resources Commission, the Arkansas State Game and Fish Commission, the State Forester, the Arkansas Geological Survey, and other agencies or persons having experience in foresting and reclaiming open-cut mined lands with forest or agronomic or horticultural species, based upon scientific knowledge from research into reclaiming and utilizing forest and agronomic species on open-cut mined lands.

(B) The operator shall designate which parts of the affected land shall be reclaimed for forest, pasture, crop, horticulture, homesite, recreational, industrial, or other use, including food, shelter, or ground cover for wildlife and shall show each use by appropriate designation on the reclamation map;

(9) (A) (i) All reclamation shall be completed by the operator in compliance with its detailed plan of reclamation.

(ii) Where natural weathering and leaching of affected land fails to support plant growth at the end of the reclamation period as required under § 15-57-311(d), the department, at the request of the operator, may approve a permit extension from year-to-year from the termination of the permit on the permitted area.

(B) In the event that the operator does not comply with its schedule of reclamation or extensions granted within a reasonable period of time, to be determined by the department, the bond or substituted security of affected land not satisfactorily reclaimed shall be forfeited;

(10) In the event that the operator's reclamation plan is found impracticable by the operator, upon the application of the operator, the department, in its discretion, may allow the modification of the reclamation plan, provided that the modified plan will carry out the purposes of this subchapter;

(11) All mine spoil generated by the operator shall be disposed of in a manner approved by the department and designed to control siltation, erosion, or other damage to streams and natural watercourses, as best allowed by the soil conditions of the permitted area;

(12) The operator shall preserve any topsoil for redistribution during reclamation unless otherwise approved by the director;

(13) The operator shall protect the public from the dangers inherent in an open-cut mining operation by restricting access to the mine site and posting adequate warning signs; and

(14) Upon approval from the department, stockpiles of processed materials may be left without being reclaimed if there is a likelihood that there will be a market for the material in the future and that there will be no form of pollution from the stockpiles remaining on or leaving the property.



§ 15-57-316 - Bond of operator.

(a) (1) (A) Any bond provided in this subchapter to be filed with the Arkansas Department of Environmental Quality by the operator shall be in such form as the department shall prescribe, payable to the State of Arkansas through the department, conditioned that the operator shall faithfully perform all requirements of this subchapter and comply with all rules, regulations, and orders made in accordance with the provisions of this subchapter.

(B) The bond shall be signed by the operator and a good and sufficient corporate surety authorized to do business in the United States.

(2) The penalty of the bond shall be in an amount equal to the estimated cost of reclamation, as required in § 15-57-311(d).

(3) (A) In the event that the department finds the cost of reclamation to be an underestimate, the department shall make use of available expertise to establish the estimated cost of reclamation, which shall be the amount of the bond.

(B) In the event of a disagreement concerning the estimate of the proper amount of the bond, the department may retain independent expertise as is necessary to establish the amount of the bond.

(4) The Arkansas Pollution Control and Ecology Commission shall promulgate regulations concerning bonds and substituted security which will attempt to ensure that small operators are not precluded from development of mineral resources as a result of high bond amounts, but which will provide reasonable security.

(b) (1) The department may accept cash, securities, or other collateral, including, but not limited to, letters of credit and mortgages on real property provided by the operator in an amount equal to that of the required bond as provided in subsection (a) of this section.

(2) The bond or substituted security may be increased or reduced from time to time as provided in this subchapter.

(3) The bond or substituted security shall be in effect and subject to forfeiture in accordance with this subchapter from and after the time that the operator has affected land in the process of open-cut mining or after the time a permit is granted by the department until the affected area has been reclaimed, approved, and released.

(c) (1) Any bond or substituted security shall not be cancelled by the surety unless it has given no less than ninety (90) days' notice of the cancellation to the department.

(2) In no event shall a bond be cancelled on an area that at the time of cancellation has become affected land under the provisions of this subchapter.

(d) (1) If the license to do business of any surety upon a bond or substituted security filed with the department pursuant to this subchapter shall be suspended or revoked, the operator, within thirty (30) days after receiving notice of the revocation, shall substitute for the surety a licensed corporate surety.

(2) Upon the failure of the operator to make substitution of the surety, the department shall suspend the permit of the operator until the substitution is made.

(e) (1) The department shall give written notice to the operator of any violation of this subchapter or noncompliance with any of the rules, regulations, or orders promulgated under this subchapter.

(2) If corrective measures determined by the department, including, but not limited to, increase of the bond or substituted security, are not commenced or agreed to by the operator within a reasonable period of time to be determined by the department, the department may terminate the permit of the operator and forfeit the bond or substituted security.

(3) If a permit has not been issued but a bond has been posted during the application process and this process will not be completed and there is affected land at the site, the department may forfeit the bond or substituted security as provided in § 15-57-317.

(f) The department may reclaim any affected land for which a bond has been forfeited.

(g) (1) Whenever an operator shall have completed all requirements under the provisions of this subchapter as to any affected land, it shall so notify the department.

(2) If the department determines that the operator has completed reclamation requirements and achieved results appropriate to the use for which the affected land was reclaimed, the department shall release the operator from further obligations regarding the affected land and the penalty of the bond or substituted security shall be reduced accordingly.

(h) (1) Upon partial completion of reclamation, the operator may submit a written request to the department for the purpose of proportionately reducing the amount of the bond or substituted security upon affected lands.

(2) If the department determines that proper reclamation has been accomplished under the provisions of this subchapter on an area less than the total area of the affected area, the department shall proportionately reduce the amount of the bond or substituted security.

(i) No operator shall be eligible to receive a new or renewed permit who has had a permit revoked, bond forfeited, or who has outstanding substantial unmitigated violations of this subchapter, including failure to reclaim, unless the department finds upon review a demonstrable change of circumstances justifying an exception to these prohibitions.

(j) Liability under the bond or substituted security shall be for the duration of the open-cut mining operation and for that period required to establish successful reclamation of the affected area.

(k) Nothing contained herein shall be deemed to preclude the right of the department to recover the actual cost of reclamation over and above the amount of bond.



§ 15-57-317 - Bond forfeiture proceedings.

(a) The Arkansas Department of Environmental Quality may institute proceedings to have the bond or substituted security of the operator forfeited for any of the following reasons, including, but not limited to:

(1) Failure to abate any violation of this subchapter or any rule or regulation promulgated thereunder;

(2) Failure to comply with the terms and conditions of the open-cut mining permit or the bond;

(3) Failure to comply with any order of the department;

(4) Failure to reclaim any affected land in accordance with this subchapter; or

(5) Insolvency, bankruptcy, or receivership of the operator.

(b) The department shall notify the operator in writing of the bond forfeiture, and the operator shall be given an opportunity for a hearing as provided in this subchapter.



§ 15-57-318 - Registration of existing open-cut mines.

The Arkansas Department of Environmental Quality shall require registration of all existing unpermitted open-cut mines in which mining operations are not being conducted.



§ 15-57-319 - Land Reclamation Fund -- Permit fee.

(a) A Land Reclamation Fund is established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State. The fund shall consist of civil penalty and bond forfeiture amounts, gifts, grants, donations, and other funds as may be made available by the General Assembly, including all interest earned upon moneys deposited into the fund. The Arkansas Department of Environmental Quality shall use the funds to accomplish reclamation of affected lands.

(b) All fees and any moneys collected as reimbursement for expenses, costs, and damages to the state under the provisions of this subchapter shall be deposited in the general revenue fund of the department and shall be used to defray the administrative and enforcement costs of this subchapter.

(c) The Arkansas Pollution Control and Ecology Commission may by regulation prescribe an annual permit fee on affected lands.



§ 15-57-320 - Exemptions.

(a) Nothing in this subchapter shall be construed to require any agent or employee of a county or municipal government or a landowner selling exclusively to those government entities to comply with any of the provisions of this subchapter when engaged in open-cut mining outside of the channel of a stream for the construction, reconstruction, improvement, or maintenance of streets and highways or private roads, streets, driveways, or highways, or other public projects of a county or municipality when it is conducted under the authority of such a government for such activities and on lands for which the county or municipal government has established rights.

(b) (1) The county and municipal governments shall remove topsoil and spoil and store it on the mining site.

(2) Upon completion of mining, the site shall be graded such that no slope will be steeper than one foot (1') vertical to three feet (3') horizontal, and the topsoil shall be respread and the site revegetated in a manner to prevent pollution of the waters of Arkansas.

(c) An agent or employee of a county or municipal government may remove gravel or other materials from any stream in order to protect the integrity of bridges or low water crossing of any public roadway without obtaining a permit.

(d) A governmental unit may remove gravel or other material from any stream in order to protect the integrity of a government-owned or government-controlled structure without obtaining a permit.

(e) (1) Flood control projects authorized by the United States Army Corps of Engineers shall be exempt from the permitting requirement. Provided, however, that certification under section 401 of the Federal Clean Water Act is obtained for said project.

(2) In the event that authorization pursuant to section 404 of the Federal Clean Water Act is determined by the United States Army Corps of Engineers not to be required for a specific flood control or bank stabilization project, the Arkansas Department of Environmental Quality will review the proposed project plan using the Section 401 water quality certification criteria.

(3) The department shall provide the necessary authorization for the project once it has been determined that the activity will not adversely affect water quality.

(f) (1) All stream gravel mining operations on streams designated as extraordinary resource waters after January 1, 1995, may continue to operate under a permit issued by the department for a period of two (2) years from the date of the designation.

(2) At the end of the two-year period, all mining activities must be terminated and the affected area reclaimed in accordance with the operator's approved reclamation plan.

(g) The permitting provisions of this subchapter shall not apply to any area being excavated for soil or shale that is less than three (3) acres where an undisturbed buffer zone of not less than fifty feet (50') exists between the highwalls of the excavation site and any adjacent property line or to any size area being excavated if the area being excavated is at least one-fourth (1/4) of a mile from any adjacent property line.






Subchapter 4 - -- Quarry Operation Reclamation, Operation, and Safe Closure

§ 15-57-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Quarry Operation, Reclamation, and Safe Closure Act".



§ 15-57-402 - Definitions.

As used in this subchapter:

(1) "Active" means a quarry wall where extraction is occurring or is planned to occur;

(2) "Affected land" means the area of land to the nearest acre, where the quarrying of stone, industrial activity, and the stockpiling of topsoil and spoil occur;

(3) "Citation" means a written warning of a violation that may be accompanied by a fine when given two (2) times for the same violation;

(4) "Commission" means the Arkansas Pollution Control and Ecology Commission, or such commission or other entity as may lawfully succeed to the powers and duties of the commission;

(5) "Default" means an operation that has uncorrected violations of the requirements of this subchapter which allows the Arkansas Department of Environmental Quality to forfeit the bond to have the site reclaimed as per the reclamation plan;

(6) "Department" means the Arkansas Department of Environmental Quality or such department or other entity which may lawfully succeed to the powers and duties of the department;

(7) "Director" means the executive head and active administrator of the Arkansas Department of Environmental Quality;

(8) "Exhausted quarry" means a quarry where the stone is depleted;

(9) "Fee" means the notification or annual operating payment made by the operator to the department. The amount cannot be changed except by legislative action. This fee will be payable on or before July 1 for all operating quarries in the current calendar year;

(10) "Final floor" means the bottom surface created in a quarry;

(11) "Final wall" means the last wall created in a quarry;

(12) "Fine" means a penalty for noncompliance which may accompany a second citation, except as provided in other sections of this subchapter for specific violations. Fines are not retroactive, and the amounts cannot be changed except by legislative action;

(13) "Inactive status" means the period of time a quarry is inactive or temporarily shutdown;

(14) "Notification of intent" is the operator's proper notification to the department of the operator's intent to open a quarry, to temporarily close a quarry, to reactivate a quarry, and to shut down an exhausted quarry;

(15) "Notification in process" means that a notification of intent is on file and incomplete;

(16) "Operator" means any person engaged in or controlling a quarrying operation;

(17) "Quarry" means an excavation or pit from which stone is removed;

(18) The "quarry rim" means the top surface of the quarry behind the wall from which has been removed the topsoil and spoil;

(19) "Reclamation plan" is a plan presented to the department by an operator detailing the reclamation and revegetation of lands affected by quarrying both contemporaneously and after the quarry is exhausted, and required by this subchapter;

(20) "Spoil" means the unconsolidated boulders, soil and other naturally occurring materials which lie above a deposit of quarriable stone, which must be excavated from above a deposit so that extraction can begin;

(21) "Start-up" means the date an operator begins site preparation for quarrying; and

(22) "Topsoil" means the top strata of soil normally associated with the growth of vegetation. It is generally free of boulders, cobbles, or other floating rock and exhibits the growing properties normally associated with, at a minimum, the pasturing of cattle.



§ 15-57-403 - Notification -- Filing -- Public notice and response.

(a) It shall be unlawful for any operator to engage in a quarrying operation without first submitting to the Arkansas Department of Environmental Quality a "notification of intent to quarry" or a "notification of reactivated quarry" in accordance with this subchapter. The submittal, with returned receipt, shall enable the operator to begin or continue quarrying as long as the required reclamation bond is in force and proof of public notification is included. An operator shall be deemed to be quarrying from the time he or she begins start-up until reclamation is completed at the exhausted quarry.

(b) Only new quarries or any land purchased or leased for a quarry after January 1, 1997, will be subject to this subchapter.

(c) There will be no requirements for a "notification of intent" to be filed with the department for temporarily closed or exhausted quarries in existence prior to January 1, 1998. These quarries will be exempt from the requirements of this subchapter unless reactivated.

(d) A new notification of intent to quarry shall be required if a change in the majority ownership of an operator occurs.

(e) Representatives of the department may make regular site visits to quarry operations, as necessary, to determine compliance with the requirements of the operator's notification. On these visits the operator will make his or her quarry operation accessible to the department.

(f) Upon receipt of notifications of intent, the department will have ninety (90) days to respond to the operator by certified mail to errors or omissions, or both, in the notifications.

(g) On completion of a notification, the department will issue the operator a notice which will be posted on quarry premises at all times when the quarry is in operation and which will state:

"Name of company has completed the requirements, as set out by the 'Arkansas Quarry Operation, Reclamation and Safe Closure Act' of 1997, and has the unconditional authorization to quarry at this site, so long as the quarry is in compliance with all laws and regulations for up to five (5) years."

(h) The department, upon finding the operator to be out of compliance with the requirements of his or her "notification" may issue warnings, citations, and notices of default to the operator.

(i) All filings and other communication will be by certified mail.

(j) (1) (A) An operator will give notice to the public in a local newspaper of general circulation that he or she intends to open or reactivate a quarry.

(B) (i) The notification will be part of an operator's intent and will be published in the newspaper at the same time the intent is filed with the department.

(ii) Proof of publication shall be provided to the department in the operator's notice of intent.

(C) The notification will indicate the approximate location of the quarry using section, township, and range plus a road address or identifiable local landmarks when possible, the date of start up and the date the operator plans to temporarily close, if applicable, as well as the operator's name, address, phone number, and contact person.

(D) The notification shall state that interested parties may contact the department for further information and that they have ten (10) days after publication of the notice to notify the department of any request for a public meeting.

(2) (A) If the department receives at least five (5) requests for a public meeting from owners of property within one-half (1/2) mile of the quarry, it may require that the operator hold a public meeting.

(B) This public meeting shall be held within two (2) weeks after the expiration of the ten-day public notice period.

(C) This public meeting shall be held in a location near the proposed quarry to allow the public to discuss their interests with the operator prior to start-up.

(3) (A) The operator will keep responses from the public on file for two (2) years.

(B) The department will forward responses it receives to the operator.

(4) The operator will keep a record of all action taken resulting from public responses for two (2) years, notifying the department of each action.



§ 15-57-404 - Notification of intent to quarry.

(a) (1) Except for operators of quarries excluded by § 15-57-403(a), any operator desiring to engage in quarrying shall complete a notification of intent to quarry which when submitted to the Arkansas Department of Environmental Quality by certified mail will entitle said operator to conduct quarry operations.

(2) (A) For all active quarries, as of January 1, 1998, a "notification of intent" must be on file or in process at the department.

(B) For all new quarries to be opened after January 1, 1998, a notification of intent must be on file or in process at the department before the operator may begin quarry operations.

(3) The notification shall be accompanied by the payment of a two hundred fifty dollar ($250) fee.

(4) The submittal shall be an agreement between the operator and the department.

(5) The operator shall pay an annual fee to the department in the amount of twenty-five dollars ($25.00) per acre of affected land, not to exceed one thousand dollars ($1,000) per quarry.

(6) The notification of intent shall include one (1) copy of the following:

(A) The company name, officers, majority of ownership, onsite superintendents, addresses, name of quarry, phone numbers, anticipated start up and shut down dates;

(B) The following right to quarry, signed and notarized:

Click here to view form

(C) A location map which contains the following:

(i) A 7.5' topographic quad map as prepared by the United States Geological Survey;

(ii) Clearly marked legal boundaries of area to be quarried;

(iii) Clearly defined entrances onto public roads;

(iv) Present use of the property; and

(v) A legal description.

(D) A five-year quarry operation map which contains the following:

(i) Scaled dimensions, that is, 1:200;

(ii) Approximate property boundaries;

(iii) The location and identification of all affected lands to the nearest acre, anticipated for up to five (5) years;

(iv) All pertinent manmade and natural structures including the plant location and the location of safeguarding items as required by § 15-57-410;

(v) Location of topsoil and spoil stockpiles;

(vi) Entrances onto public roads; and

(vii) Areas of natural rock exposure (no topsoil or spoil).

(E) Notification of intent to reclaim quarry.

Click here to view form

(b) The operator's financial plan for reclamation will include:

(1) An estimate of reclamation cost; and

(2) An acceptable bond or substitute security.

(c) All operators will have sixty (60) days to correct any errors or omissions to a notification of intent if notified by the department that a notification of intent is incomplete.

(d) A fine of not more than one hundred dollars ($100) per day, per citation, may be levied against an operator whose notification of intent is not completed and on file in the department within sixty (60) days after receipt of notice by the department of errors and omissions in the first filing. The maximum fine is five thousand dollars ($5,000).

(e) A fine of not more than one hundred dollars ($100) per day, per citation, may be levied against operators which are found to be out of compliance with these requirements. The maximum fine is five thousand dollars ($5,000).



§ 15-57-405 - Notification of temporarily closed quarry.

(a) Quarry sites in which operations are only occasionally conducted and in which the operator anticipates future quarry activity can be shut down on a temporary basis. If so, the operator will file a notification of temporarily closed quarry with the Arkansas Department of Environmental Quality, within thirty (30) days after an operation is closed. Full reclamation will not be required until no further additional quarrying is anticipated or the quarry is exhausted. All operational safeguards, as described in this subchapter, will remain in place as required until the quarry is exhausted. The notification of temporarily closed quarry will contain the following:

(1) Same information as notification of intent to quarry per § 15-57-404(a); and

(2) Right to temporarily close as follows:

"I, operator of [quarry name], located at [legal description in __________ County], have the legal right by deeds, leases, or other instruments to temporarily close this quarry operation until such time as it becomes necessary to reactivate this operation. I will comply with all state and federal laws and regulations during this temporary closure and inactive status."

(b) When an operator closes a quarry and fails to file a notification of temporarily closed quarry with the department within sixty (60) days, the department may levy a fine of not more than one hundred dollars ($100) per day by citation until said notification is received. The maximum fine is five thousand dollars ($5,000).

(c) If a notification of temporarily closed quarry is not received within ninety (90) days of the issuance of the citation, the department may declare that the quarry is in default and require the operator to reclaim the site as per the bonding and reclamation requirements or the department may forfeit the bond and issue a contract to have the site reclaimed as per the reclamation requirements.



§ 15-57-406 - Notification of reactivated quarry.

Prior to resuming operation in a temporarily closed quarry, an operator will notify the Arkansas Department of Environmental Quality by certified mail with a notification of reactivated quarry. This notification will consist of the resubmittal of the notification of intent along with any modifications required, necessary by changed conditions at the quarry site.



§ 15-57-407 - Notification refiling required.

(a) Every five (5) years all notifications of intent to quarry and of temporarily closed quarry must be refiled with the Arkansas Department of Environmental Quality by certified mail on or before the operator's anniversary date, with any modifications made necessary by changed conditions in the quarry site, such as changes in the affected acreage, majority ownership of the operator, changes in public roads and manmade structures adjacent to the quarry site, or new technology.

(b) For failure to refile a notification of intent or notification of temporarily closed quarry, departmental enforcement procedures, citations, and fines will be the same as for § 15-57-405.



§ 15-57-408 - Notifications of exhausted quarry.

(a) When a quarry becomes exhausted, the operator will notify the Arkansas Department of Environmental Quality by registered mail that the quarry is an exhausted quarry. This notification will contain the following:

(1) Updated information as required for the notification of intent to quarry per § 15-57-404(a)(1);

(2) The beginning date of quarry reclamation must be within six (6) months of the notification of exhausted quarry;

(3) The anticipated date reclamation will be completed. All earthwork and revegetation must be completed within the specified time. If revegetation is not approved, the operator will have another year to complete seeding, as required; and

(4) The quarry reclamation map should contain the following:

(A) Identification of all planned roads, water impoundments, final walls, final floors, unconsolidated slopes, quarry rims, areas to be revegetated, berms, other manmade structures, and unaffected areas;

(B) The map shall show planned reclamation according to the requirements of the reclamation plan; and

(C) The affected land acreage to be reclaimed will be shown to the nearest acre.

(b) If the operator fails to notify the department of this change of status, the department will notify the operator by citation. The operator will then have sixty (60) days to file said notification and commence with plans to reclaim quarry site as per the requirements of this subchapter.

(c) If the operator fails to file notification within the required sixty (60) days, the department may levy a fine of one hundred dollars ($100) per day by citation to the operator until notification is received by the department. The maximum fine is five thousand dollars ($5,000).

(d) If the operator fails to notify the department within sixty (60) days and the fine is in effect, then the department may declare the operator in default and order the operator to begin reclamation as required or the department may forfeit bond and issue a contract to have the site reclaimed as per the reclamation plan.



§ 15-57-409 - Reclamation of land at exhausted quarry site.

(a) When the quarry is exhausted, the planned reclamation of all affected lands at the quarry site will be completed by the operator, his or her subcontractor, or by the Arkansas Department of Environmental Quality once the bond has been forfeited.

(b) (1) The minimum reclaimed condition of the exhausted quarry will be as a lake, pasture, timberland, or wetlands, or a combination thereof. Where preaffected lands consist of natural rock outcrops, floors, walls, and ledges, where no topsoil or minimal spoil exists, post-reclaimed land of approximately the same area may be left for self-revegetation within the total affected land to be reclaimed. Acreage of the preaffected lands will be calculated to the nearest acre. Exhausted highwalls and safety benches may be left for self-reclamation.

(2) All equipment, tools, manmade structures, and debris will be removed from affected lands or disposed of on property in a safe manner by mutual agreement between the operator and the landowner. The agreement will be on file at the operator's offices and sent to the department with notification of exhausted quarry.

(3) If uncovered spoil, earth, or rock formations cause acidic drainage, all acid-forming materials will be covered with at least three feet (3') of spoil and available topsoil, with topsoil in the top one foot (1'), and seeded as required by this subchapter.

(4) Available topsoil and spoil removed during quarrying will be stockpiled for use during reclamation. If either material is not available in quantities necessary for reclamation, then priority will be given to areas with acid-forming materials in subdivision (b)(2) of this section. If contemporaneous reclamation is ongoing, then the operator may reclaim in areas of his or her own discretion. Thickness of spoil may be varied, but in no case will the combined thickness be less than six inches (6''). Spoil and topsoil which are surplus to full reclamation may be disposed of at the discretion of the operator. No topsoil or dirt is required to be hauled from another location to the quarry site.

(5) Lime, fertilizer, and seeding will be completed as necessary to sustain growth over seventy-five percent (75%) of the affected area or a complete reseeding of bald spots will be required.

(6) If revegetation during reclamation is to be accomplished by planting of trees, the planting guideline of the Arkansas Forestry Commission shall be complied with. A fifty percent (50%) coverage is required after two (2) years. Otherwise, bald spots will be replanted.

(7) All erosion control will be covered under the operator's stormwater pollution prevention plan.

(8) Site process water quality, storage, handling, and discharge will be covered under the operator's National Pollutant Discharge Elimination System [NPDES] permit.

(9) Quarry site reclamation must be completed through the first seeding within one (1) year for quarry sites of less than fifty (50) acres, within two (2) years for quarry sites of more than fifty (50) acres and less than one hundred (100) acres, and within three (3) years for quarry sites of more than one hundred (100) acres and less than two hundred (200) acres. This time requirement for sites larger than two hundred (200) acres may be modified, at the discretion of the department, upon agreement with the operator.

(10) If an operator fails to begin reclamation during the first six (6) months after a quarry is exhausted, the department will notify the operator by citation of the above violation. If an operator then fails to begin reclamation within sixty (60) days after receiving the notification, the department may then issue a second citation. The second citation will be accompanied by a fine of not more than fifty dollars ($50.00) per day until reclamation begins. If an operator's reclamation effort does not begin within sixty (60) days of the second citation and the fine is in force for that period, then the department will notify the operator that the operation is in default. The department will then use the proceeds of the operator's forfeited bond to have the quarry site reclaimed as per the reclamation plan.



§ 15-57-410 - Site safety.

The quarry operator will take the following measures to safeguard the operations for the benefit of neighbors and other citizens and to restrain trespassers from entering onto the quarry or plant site:

(1) One (1) or a combination of the following will be installed around the quarry and plant site to complement natural barriers to trespassing as required:

(A) A minimum four-foot high, four-strand barbed wire fence boundary attached to steel posts;

(B) A five-foot high earth berm or rock berm, or both, with slopes steeper than 1.5:1 and a minimum top width of five feet (5'); and

(C) A protective barrier of boulders, concrete, or other objects capable of discouraging pedestrian or vehicular traffic;

(2) Brightly colored warning signs (blaze orange is recommended) will be installed every three hundred feet (300') in clear view;

(3) Barriers or lockable gates capable of withstanding normal vandalism are to be installed at all quarry site entrances. During temporary closure and after full reclamation of an exhausted quarry, barriers of rock or securely locked gates will be installed at all entrances on safety benches and haul roads so that no traffic or dumping can occur on the affected lands or in the quarry itself;

(4) After January 1, 1998, no active quarry wall will be closer than fifty feet (50') to a public road right-of-way where the quarry's adjacent floor elevation is at or above the elevation of the right-of-way of the public road at the property line. Where active quarry floors are below said right of way, quarrying will be permitted only after a vegetated berm a minimum of ten feet (10') high, eight feet (8') wide at the crest, and with 1.5:1 slopes is installed for public safety;

(5) After January 1, 1998, no active quarry wall will be closer than fifty feet (50') from any private property line unless written permission is given by the adjacent property owner. Permission will be on file at the operator's office and a copy will be sent to the Arkansas Department of Environmental Quality;

(6) Where truck traffic to and from the quarry site entrance creates a public safety nuisance because of fugitive dust, the operator will take the appropriate measures to treat the roadbed for dust control in the vicinity of the quarry entrance;

(7) Blasting will be regulated under present United States Department of Labor Mine Safety and Health Administration (MSHA) or state labor codes;

(8) Hazardous wastes will be regulated under the present hazardous waste codes;

(9) Active quarry and plant sites will have until January 1, 1998, to comply with the requirements of this section, except for subdivision (6) of this section. Requirements of subdivision (6) of this section are to be in force by July 1, 1997;

(10) If the Arkansas Department of Environmental Quality finds the operator to be out of compliance with any of the requirements of subdivisions (1), (2), and (3) of this section, a citation will be given to the operator to comply within ninety (90) days. If the operator fails to comply within the ninety-day time requirement or shows no effort to comply, the department may levy by citation a fine of not more than one hundred dollars ($100) per day until the operator complies with said requirements. The maximum fine is five thousand dollars ($5,000); and

(11) Any operator quarrying in violation of subdivisions (4) and (5) of this section will be subject to an immediate assessment of a fine of not more than one hundred dollars ($100) per day or a shut down order by the Arkansas Department of Environmental Quality, or both. The order will stay in effect at the discretion of the Arkansas Department of Environmental Quality until the operator is no longer in violation.



§ 15-57-411 - Complaints of violations of this subchapter.

(a) The operator is required to document and respond to complaints by neighbors and citizens as they relate to the requirements of this subchapter. A record of the complaints and responses will be kept on file at the quarry office or company office for a minimum of two (2) years and sent to the Arkansas Department of Environmental Quality.

(b) Any complaints received by the department as they relate to this subchapter will be forwarded to the operator. The operator's response will be kept on file for future departmental review at the quarry office or the company office for a minimum of two (2) years.

(c) The department shall investigate complaints by neighbors and citizens to determine if violations of this subchapter have occurred.



§ 15-57-412 - Bond.

(a) In order to assure that all reclamation is completed as required and within a reasonable length of time, the operator shall submit a bond or substitute security used specifically for the quarry described in the legal description of the notification of intent. The bond or substitute security shall be in force prior to the operator commencing a new or reactivated quarry operation and in force for all active quarry operations by January 1, 1998.

(b) (1) As of January 1, 1998, the reclamation bond required for acceptance of an operator's notice of intent to open a quarry, or to reactivate a quarry, will be one thousand one hundred dollars ($1,100) per acre of affected land. The face value of the bond will be evaluated every five (5) years by the operator and a representative of the Arkansas Department of Environmental Quality.

(2) In the event it is determined that the bond or substitute security is inadequate, the surety will be notified and the bond limits or amount of security will be increased. If the security is determined to be surplus, then the amount required will be decreased.

(c) Bonding or substitute security may be incrementally increased based on the annual acreage to be affected but must be sufficient in total to fund full reclamation as required by this subchapter.

(d) Bonding or substitute security shall be incrementally decreased as reclamation is completed. When final reclamation is completed, the remaining bond or substitute security will be released to the operator.

(e) (1) The operator may submit any of the following three (3) types of bonds or substitute security:

(A) A surety bond;

(B) A collateral bond with supporting collateral consisting of irrevocable letters of credit or certificates of deposit in favor of the department; and

(C) A self bond with an unencumbered right to certain property to be held by the department.

(2) Recommended bond forms shall be provided by the department. A variation of the language in all but the self bond form may be acceptable, provided the requirements of the subchapter and this Code are incorporated and the department approves the language.

(3) In the event self bonding is used, the following conditions apply:

(A) The applicant must use the self bond form provided by the department;

(B) The collateral to be offered must be appraised by a licensed appraiser approved by the operator and the department;

(C) The operator must have unencumbered ownership of the collateral and provide proof of such ownership to the department;

(D) The value of the collateral as bond will be eighty percent (80%) of the fair market value of the collateral as established by the appraiser;

(E) Any collateral that decreases in value due to usage (rolling stock) will be not be acceptable;

(F) In the event the collateral consists of real property, an environmental audit of the area must be provided to the department; and

(G) Where applicable, a lien will be filed against the collateral until the affected area is reclaimed and released by the Arkansas Pollution Control and Ecology Commission.



§ 15-57-413 - Hearing.

An operator may request and obtain an adjudicatory hearing and review by the Arkansas Pollution Control and Ecology Commission of any decision by the Director of the Arkansas Department of Environmental Quality to enforce the provisions of this subchapter, including any action to impose a civil penalty, stop quarrying activities, or forfeit a bond. The decision of the commission shall be final and may be appealed by the operator to the circuit court of the county in which the quarry is located in accordance with the Arkansas Code.



§ 15-57-414 - Distribution of fees, fines, and forfeiture amounts.

(a) The Arkansas Department of Environmental Quality shall collect fees, fines, and bond forfeiture amounts pursuant to this subchapter.

(b) These revenues, along with gifts, grants, donations, and other funds received under this subchapter, including all interest earned, shall be deposited in the Land Reclamation Fund established by § 15-57-319.

(c) The department shall use these funds pursuant to this subchapter for contract awards for the reclamation of affected lands as required by this subchapter.

(d) When accumulated funds equal the product of ten percent (10%) of the number of acres of affected lands times one thousand dollars ($1,000), surplus funds shall be deposited into the State Treasury as general revenues.









Chapter 58 - The Arkansas Surface Coal Mining And Reclamation Act

Subchapter 1 - -- General Provisions

§ 15-58-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Surface Coal Mining and Reclamation Act of 1979".



§ 15-58-102 - Legislative findings.

The General Assembly of the State of Arkansas finds, and it is declared that:

(1) (A) The extraction of coal from the earth by surface mining in this state is a significant economic activity, is an integral part of the growth and development of this state, and is important to supply energy to the people of this state.

(B) It is, therefore, essential to the people of this state to ensure the existence of an expanding and economically healthy surface and underground coal mining industry;

(2) The process of surface coal mining must be accomplished in a manner to reduce so far as practicable the adverse social, economic, and environmental effects of surface mining and to protect the general welfare, health, safety, and property rights of the people of this state;

(3) Because surface coal mining in this state takes place in areas where the terrain, climate, biological, chemical, and other physical conditions are peculiar to this state and because the Arkansas Department of Environmental Quality is familiar with these conditions, the department has the primary responsibility to develop, issue, and enforce regulations for surface mining and reclamation operations in this state pursuant to this chapter and in compliance with applicable federal laws and regulations;

(4) (A) The Congress of the United States has enacted the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, which provides for the establishment of a nationwide program to regulate surface coal mining and reclamation and which vests exclusive authority in the United States Department of the Interior over the regulation of surface coal mining and reclamation within the United States. Section 503 of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, provides that each state may assume and retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within the state by obtaining approval of a state program of regulation that demonstrates that the state has the capability of carrying out the provisions and meeting the purposes of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87.

(B) Section 503 of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, further provides that a state wishing to assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within the state must have a state law which provides for the regulation of surface coal mining and reclamation operations in accordance with the requirements of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87; and

(5) (A) The Congress of the United States has enacted the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, which provides for the establishment of a nationwide program to promote reclamation of mined areas in the country left without adequate reclamation to be funded by a reclamation fee paid by all surface coal mining operators. Section 402 of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, provides that each state may develop a state abandoned mine reclamation program to enable the state to develop and carry out projects for the reclamation of abandoned mines within the state.

(B) The Secretary of the Interior will allocate funds to this state under the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, for the purpose of operating the state abandoned mine reclamation program.

(C) Section 405 of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, provides that, prior to approval of the state abandoned mine reclamation plan, the state must have adopted state legislation necessary to carry out the purposes of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87.



§ 15-58-103 - Declaration of policy.

The General Assembly of the State of Arkansas declares that it is the purpose of this subchapter to:

(1) Assure that the coal supply essential to society's energy requirements and to its economic and social well-being is provided;

(2) Establish a statewide program for surface coal mining and reclamation which is designed to protect society and the environment from the adverse effects of surface coal mining;

(3) Assure that the rights of surface landowners and other persons with a legal interest in the land or appurtenances to the land are protected from unregulated surface mining operations;

(4) Assure that the surface mining operations are not conducted where reclamation as required by this subchapter is not feasible;

(5) Assure that surface coal mining operations are so conducted as to protect the environment;

(6) Assure that adequate procedures are undertaken to reclaim surface areas as contemporaneously as possible with the surface coal mining operations;

(7) Assure that appropriate procedures are provided for public participation in the development, revision, and enforcement of regulations, standards, reclamation plans, or programs established pursuant to this subchapter;

(8) Strike a balance between protection of the environment and agricultural productivity and the state's and the nation's need for coal as an essential source of energy;

(9) Assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within the state by developing and implementing a state program pursuant to Public Law 95-87 which meets all the requirements of Section 503 of Public Law 95-87 and which thereby will enable the state to assume such exclusive jurisdiction;

(10) Promote reclamation of mined areas in this state, which were left without adequate reclamation prior to August 3, 1977, and which continue in their unreclaimed condition to substantially degrade the quality of the environment, prevent or damage the beneficial use of the land or water resources, or endanger the health or safety of the public by developing and implementing a state abandoned mine reclamation program pursuant to Public Law 95-87 which complies with the requirements for a state abandoned mine reclamation program set forth therein and which shall generally identify the areas to be reclaimed, the purposes for which the reclamation is proposed, the relationship of the lands to be reclaimed and of the proposed reclamation to surrounding areas, the specific criteria for ranking and identifying projects to be funded, and by issuing regulations which will supply the legal authority and programmatic capability to perform such work in conformance with the provisions of Title IV, Public Law 95-87;

(11) Wherever necessary, exercise the full reach of state powers to ensure the protection of the public interest through effective control of surface coal mining and reclamation operations.



§ 15-58-104 - Definitions.

As used in this chapter:

(1) "Affected governmental agency" means an agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the surface coal mining operation, or is authorized to develop and enforce environmental standards with respect to that operation;

(2) "Coal" means all forms of coal, including lignite;

(3) "Commission" means the Arkansas Pollution Control and Ecology Commission or any department, commission, bureau, or agency as shall lawfully succeed to the powers and duties of the commission;

(4) "Department" means the Arkansas Department of Environmental Quality or any department, bureau, commission, or agency that shall lawfully succeed to the powers and duties of that department;

(5) "Director" means the executive head and active administrator of the Arkansas Department of Environmental Quality;

(6) "Fund" means the Abandoned Mine Reclamation Fund administrated by the Secretary of the Interior pursuant to the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87. Moneys from the fund may be received by the department through a grant from the Secretary of the Interior pursuant to the state abandoned mine reclamation program;

(7) "Imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or other requirement of this chapter in a surface coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before the condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose himself or herself to the danger during the time necessary for abatement;

(8) "Lands eligible for remining" means those lands that would otherwise be eligible for expenditures under § 15-58-401;

(9) "Operator" means any person, partnership, or corporation engaged in coal mining who removes or intends to remove more than two hundred fifty (250) tons of coal from the earth by coal mining within twelve (12) consecutive calendar months in any one (1) location;

(10) "Person" means an individual, partnership, association, society, joint-stock company, firm, company, corporation, or other business organization;

(11) "Permit" means a permit to conduct surface coal mining and reclamation operations issued by the director;

(12) "Small operator" means an operator whose probable annual production at all locations will not exceed three hundred thousand (300,000) tons of coal per year;

(13) "State program" means a program established by the department and approved by the Secretary of the Interior pursuant to section 503 of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, to regulate surface coal mining and reclamation operations on lands within the state;

(14) "State abandoned mine reclamation program" means a plan established by the department and approved by the Secretary of the Interior pursuant to Title IV of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, to reclaim mined areas of the state which were left without adequate reclamation prior to August 3, 1977;

(15) "Surface coal mining and reclamation operations" means surface coal mining operations and all activities necessary and incident to the reclamation of such operations;

(16) "Surface coal mining operations" means:

(A) Activities conducted on the surface of lands in connection with a surface coal mine and surface impacts incident to an underground coal mine. The activities include excavation for the purpose of obtaining coal, including such common methods as contours strip, auger, mountaintop removal, box cut, open pit, and area mining, the use of explosives and blasting, and in situ distillation or retorting, leaching, or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, the loading of coal at or near the mine site; and

(B) The area upon which activities occur or where activities disturb the natural land surface. The area shall also include any adjacent land the use of which is incidental to those activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of activities and for haulage, and excavations, working, impoundments, dams, ventilation shafts, entry ways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to these activities;

(17) "Unanticipated event or condition" means an event or condition encountered in a remining operation that was not contemplated by the applicable surface coal mining and reclamation permit; and

(18) "Unwarranted failure to comply" means the failure of a permittee to prevent the occurrence of any violation of his or her permit or any requirement of this chapter or the regulations issued pursuant to this chapter due to indifference, lack of diligence, or lack of reasonable care, or the failure to abate any violation of a permit, this chapter, or the regulations issued pursuant to this chapter due to indifference, lack of diligence, or lack of reasonable care.



§ 15-58-105 - Public agencies, utilities, and corporations.

Any agency, unit, or instrumentality of federal, state, or local government, including any publicly owned utility or publicly owned corporation of federal, state, or local government, which proposes to engage in surface coal mining operations which are subject to the requirements of this chapter shall comply with the provisions of this chapter and the regulations issued pursuant to this chapter.



§ 15-58-106 - Exempt activities.

This chapter does not apply to any of the following activities:

(1) (A) The mining, surface or otherwise, of any minerals or materials other than coal.

(B) All minerals and materials other than coal, when applicable, shall be regulated according to the Arkansas Open-Cut Land Reclamation Act of 1977 (repealed) or the Arkansas Quarry Operation, Reclamation, and Safe Closure Act, § 15-57-401 et seq.;

(2) The extraction of coal by a landowner for his or her own noncommercial use from land owned or leased by him or her;

(3) The extraction of coal as an incidental part of federal, state, or local government-financed highway or other construction under regulations established by the Arkansas Pollution Control and Ecology Commission; or

(4) The extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two-thirds percent (16 2/3%) of the tonnage of minerals removed for purposes of commercial use or sale or for coal exploration.



§ 15-58-107 - Water rights and replacement.

(a) Nothing in this chapter shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his or her interest in water resources affected by a surface coal mining operation.

(b) The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his or her supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where the supply has been affected by contamination, diminution, or interruption proximately resulting from the surface coal mine operation.






Subchapter 2 - -- Administration

§ 15-58-201 - Department -- Jurisdiction, powers, and duties.

(a) The Arkansas Department of Environmental Quality is designated as the official agency whose duty it is to establish policies and guidelines, to administer the guidelines contained in this chapter, and to institute other reasonable regulations and guidelines as they become necessary pursuant to this chapter. The rules and regulations may provide differing terms and provisions for particular conditions, particular mining techniques, types of coal, particular areas of the state, surface mines, and the surface impacts of underground mines or any other differences which appear relevant and necessary so long as the action taken is consistent with attainment of the general intent and purposes of this chapter.

(b) Exclusive jurisdiction over those aspects of surface coal mining and reclamation operations in this state regulated by the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, shall be vested in the department.



§ 15-58-202 - Commission -- Powers and duties.

(a) The authority shall be vested in the Arkansas Pollution Control and Ecology Commission to establish policies and guidelines and take such other actions as are necessary to ensure the development, administration, and enforcement of a state program which meets the requirements of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, and, in doing so, shall have the following duties and powers:

(1) To adopt, amend, and issue rules and regulations in accordance with the procedures set forth herein pertaining to surface coal mining and reclamation operations in accordance with but no more restrictive than the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, consistent with the general intent and purposes of this chapter and consistent with but no more restrictive than the regulations issued by the Secretary of the Interior pursuant to the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, as required for the state to develop an approved state program and to assume and retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations pursuant to section 503 of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87;

(2) To adopt, amend, and issue rules and regulations in accordance with the procedures set forth in this subchapter pertaining to the reclamation of abandoned mines in this state in accordance with the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, as required for the state to develop an approved state abandoned mine reclamation program and to assume and retain exclusive jurisdiction over the regulation of abandoned mine reclamation in this state pursuant to Title IV of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87;

(3) To conduct administrative hearings and to perform all necessary functions pursuant thereto and exercise discretionary review pursuant to the provisions of this chapter over all aspects of surface coal mining and reclamation operations performed within this state;

(4) To designate lands unsuitable for all or certain types of surface coal mining in accordance with provisions of this chapter and the regulations issued pursuant to this chapter; and

(5) To perform other duties and acts required by and provided for in this chapter or reasonably necessary to carry out the purposes of this chapter or the regulations issued pursuant to this chapter.

(b) The commission shall have the authority to promulgate regulations to amend the provisions of this chapter when such amendments are permitted by an amendment to the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, subsequent to the enactment of this chapter.



§ 15-58-203 - Director -- Powers and duties.

(a) The authority shall be vested in the Director of the Arkansas Department of Environmental Quality and such other persons as designated by the director to administer and enforce the provisions of this chapter. The director shall seek the accomplishment of the purposes of this chapter by all practicable and economically feasible methods, and in doing so, shall have the following duties and powers:

(1) To make those expenditures which he or she deems necessary to accomplish the purposes of this chapter;

(2) To issue permits and set permit fees pursuant to the provisions in this chapter;

(3) To conduct settlement conferences pursuant to the provisions in this chapter;

(4) To prepare and require permittees to prepare reports;

(5) To enter on and inspect a surface coal mining operation and all records related thereto which are subject to the provisions of this chapter upon presentation of appropriate identifying credentials;

(6) To issue or modify orders requiring an operator to take actions that are reasonably necessary to comply with this chapter or rules and regulations issued pursuant to this chapter;

(7) To issue an order ordering a cessation of surface coal mining or reclamation operations or revoking the permit of an operator who has failed to comply with an order of the director to take action required by this chapter or rules and regulations issued pursuant to this chapter; or, in the event the permit is revoked, to cause the operator's performance bond, cash, or collateral securities to be forfeited if it is determined that it is necessary to reclaim the area of land affected by the operator's surface coal mining operation;

(8) To require training, examination, and certification of persons engaging in or directly responsible for blasting or use of explosives in surface coal mining operations;

(9) To receive by gift, grant, donation, or otherwise any sum of money, or assistance from any person or the United States, its agencies, the State of Arkansas, or any agency or political subdivision thereof, for the enactment and enforcement of this chapter and the mining and reclamation of land affected by surface coal mining operations;

(10) To conduct, encourage, request, and participate in studies, surveys, investigations, research, experiments, training, and demonstrations by contract, grant, or otherwise;

(11) To collect and disseminate to the public, information considered reasonable and necessary for the proper enforcement of this chapter;

(12) To employ such officers, agents, employees, and professional personnel, including legal counsel, as the director deems necessary for the performance of his or her powers and duties, and to prescribe the powers and duties and to fix the compensation of officers, agents, employees, and professional personnel;

(13) To contract upon such terms as the director may agree upon for legal, financial, engineering, and other professional services necessary to expedite the conduct of the affairs of the Arkansas Department of Environmental Quality under the provisions of this chapter;

(14) To enter into cooperative projects or contracts with federal agencies, state boards, agencies, and soil and water conservation districts having expertise for the purposes of obtaining professional and technical services necessary to implement the provisions of this chapter; and to transfer funds to those boards, agencies, or districts;

(15) To enter into a cooperative agreement with the Secretary of the Interior to provide for state regulation of surface coal mining and reclamation operations on federal lands within this state;

(16) To represent the state in all matters involving or affecting the interest of the state and its residents relative to the proceedings before any federal agencies, officers, and congressional committees, and in all judicial actions arising out of the proceedings of such agencies, offices, and committees, or in relation thereto, and to appear in the courts and before agencies of this state or in other states in order to carry out the purposes of this chapter;

(17) To commence and prosecute all forms of legal actions as may be necessary to carry out the purposes of this chapter, including legal actions against the Secretary of the Interior and the Office of Surface Mining Reclamation and Enforcement;

(18) To establish for the purpose of avoiding duplication a process for coordinating inspections and the review and issuance of permits for surface coal mining and reclamation operations with any other federal or state permit process applicable to the proposed operations;

(19) To submit to the Secretary of the Interior a state abandoned mine reclamation program, annual projects which will carry out the purpose of the state abandoned mine reclamation program, and other reports as the Secretary of the Interior may require or as may be necessary in the administration of the state abandoned mine reclamation program; and to submit to the Congress of the United States annual reports on January 1 of each year on operations under the state abandoned mine reclamation program, together with recommendations as to further uses of the fund;

(20) To apply for, receive, and segregate the state abandoned mine reclamation funds into a special account, to spend the moneys in accordance with the provisions of this chapter and the regulations issued by the commission, and to prepare and submit to the Secretary of the Interior information as required in the administration of the state abandoned mine reclamation program;

(21) To sell land acquired pursuant to the state abandoned mine reclamation program by public sale under a system of competitive bidding at not less than fair market value and in accordance with regulations issued by the commission;

(22) To construct and operate plants for the control and treatment of water pollution resulting from mine drainage; and

(23) To perform other duties and acts required by and provided for in this chapter or reasonably necessary to carry out the purposes of this chapter or the regulations issued pursuant to this chapter.

(b) The director shall have the right to grant variances to the requirements of this chapter and the regulations issued pursuant to this chapter in the issuance of any permit pursuant to this chapter or, upon application of a permittee to amend an issued permit to allow a variance when variances are permitted by an amendment to the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, subsequent to the enactment of this chapter.



§ 15-58-204 - Adoption of rules and regulations.

(a) Before the adoption, amendment, or repeal of any rule or regulation, the Arkansas Pollution Control and Ecology Commission shall give public notice and the opportunity for a public hearing under §§ 15-58-207 and 15-58-208.

(b) (1) If the commission finds that imminent peril to the public health, safety, or welfare requires adoption of a rule upon fewer than twenty (20) days' notice and states in writing its reasons for that finding, it may proceed without prior notice or hearing, or upon any abbreviated notice and hearing that it may choose, to adopt an emergency rule or regulation.

(2) The rule or regulation may be effective for no longer than one hundred eighty (180) days.

(c) (1) A person has the right to petition for the issuance, amendment, or repeal of any rule or regulation.

(2) Within ninety (90) days after submission of a petition, the commission either shall deny the petition, stating in writing its reasons for the denial, or shall initiate rulemaking proceedings in accordance with subsection (a) of this section.

(d) (1) The commission shall file with the Secretary of State a certified copy of each rule or regulation adopted by it.

(2) The Secretary of State shall keep a permanent register of the rule or regulation open to public inspection.

(3) (A) Each rule or regulation shall be effective twenty (20) days after filing, unless a later date is specified by law or in the rule or regulation itself.

(B) However, an emergency rule or regulation may become effective immediately upon filing or at a stated time less than twenty (20) days after filing if the commission finds that this effective date is necessary because of imminent peril to the public health, safety, or welfare.

(C) The commission's finding and a brief statement of the reasons shall be filed with the rule or regulation.

(D) The commission shall take appropriate measures to make emergency rules or regulations known to the persons who may be affected by them.

(e) A rule or regulation shall not be valid unless adopted and filed in substantial compliance with this chapter.



§ 15-58-205 - Inspections.

(a) The Director of the Arkansas Department of Environmental Quality shall require such monitoring and reporting, shall cause to be made such inspections of any surface coal mining and reclamation operations, shall require the maintenance of such signs and markers, and shall take such other actions as are necessary to administer, enforce, and evaluate the administration of this chapter and to meet the state program requirements. For these purposes, the director or his or her authorized representatives, upon presentation of appropriate identifying credentials, shall have a right of entry to, upon, or through any surface coal mining and reclamation operations and, at reasonable times and without delay, may have access to and copy any records and inspect any monitoring equipment or method of operation required under this chapter or the regulations issued pursuant to this chapter.

(b) The Arkansas Pollution Control and Ecology Commission shall issue regulations which provide for informing the operator of violations detected by an inspector, for making public all inspection and monitoring reports and other records and reports adequate to enforce the requirements of and to carry out the terms and purpose of this chapter. The regulations shall also provide at a minimum for inspections without prior notice to the permittee or his or her agents or employees, except for necessary on site meetings with the permittee, on an irregular basis averaging not less than one (1) partial inspection per month and one (1) complete inspection per calendar quarter for the surface coal mining and reclamation operation covered by the permit.

(c) (1) Any person who is, or may be, adversely affected by a surface coal mining operation may notify the director or any representative of the director in writing of any violation of this chapter which he or she has reason to believe exists at the surface mining site.

(2) Any person who is or may be adversely affected by a surface coal mining operation may notify the director or the commission of any failure on behalf of the Arkansas Department of Environmental Quality to make proper inspections, after which the director, the commission, or their authorized representatives shall determine whether adequate and complete inspections have been made.

(3) The commission shall by regulation establish procedures ensuring that adequate and complete inspections have been made and for the review of reports from interested persons. The regulations shall provide that the interested persons are furnished a written statement of the reasons for the final disposition of the matter.



§ 15-58-206 - Prohibition on enforcement personnel having financial interest.

(a) No person performing any function or duty under this chapter shall have a direct or indirect financial interest in any underground or surface coal mining operation. Whoever knowingly violates the provisions of this subsection shall, upon conviction, be punished by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment of not more than one (1) year, or by both;

(b) The commission shall publish regulations to establish methods by which the provisions of this section will be monitored and enforced, including appropriate provisions for the persons to file for the director's review, statements, and supplements thereto concerning any financial interest which may be affected by this section.

(c) Any member of the commission who has a direct or indirect financial interest in an underground or surface coal mining operation may continue to serve on the commission but shall abstain from participating in any matter that relates to underground or surface coal mining operations.



§ 15-58-207 - Public hearing -- Procedures.

(a) The Director of the Arkansas Department of Environmental Quality or the Arkansas Pollution Control and Ecology Commission shall give public notice of each of the following pending, proposed, or requested actions:

(1) The director, upon receipt of any completed application for an initial or revised permit or renewal under §§ 15-58-502 -- 15-58-508;

(2) The director, upon receipt of any request by an operator for a variance or amendment to an issued permit under §§ 15-58-502 -- 15-58-508;

(3) The commission, upon receipt of any proposal for the designation of lands as unsuitable for surface mining under § 15-58-501;

(4) The commission, upon receipt of any proposal for the use of land acquired pursuant to the state abandoned mine reclamation program; or

(5) The commission, in any rulemaking proceeding under § 15-58-204.

(b) Notice shall be circulated in accordance with the regulations issued by the commission to inform interested and potentially interested persons of the pending action.

(c) (1) Interested persons shall be afforded a period of not less than thirty (30) days after the last publication of the above notice to submit written objections or comments.

(2) Comments and objections shall be immediately transmitted to the applicant or permittee and shall be made available to the public.

(3) If a public hearing is requested by an interested person on or before ten (10) days of receipt of the objections and in accordance with the regulations issued by the commission, public notice shall be given in accordance with the regulations issued by the commission.

(4) A public hearing shall be held for the purpose of receiving relevant evidence.

(d) Any person shall be permitted to submit oral or written statements concerning the subject matter of the public hearing, to call witnesses who may present oral statements, and to present recommendations as to an appropriate decision.

(e) (1) An electronic or stenographic record shall be made of the hearing, unless waived by all parties.

(2) All written statements and similar data offered in evidence, subject to exclusion by the examiner for reasons of redundancy, shall be received in evidence and shall constitute part of the record.

(f) If a public hearing is held under this section, the director or the commission shall grant or deny, in whole or in part, the requested or proposed action and shall give public notice of its decision within sixty (60) days of the hearing.

(g) (1) If there has been no public hearing held pursuant to this section, the director or the commission shall grant or deny, in whole or in part, the requested or proposed action within a reasonable time and in accordance with regulations issued by the commission.

(2) Parties shall be notified by mail with a copy of the decision.

(3) Public notice shall be given of the decision in accordance with the regulations issued by the commission.

(h) Within thirty (30) days of the public notice of the final decision of the director or the commission, any person with an interest which is or may be adversely affected may request review of the reasons for the final determination of the director or the commission in accordance with this chapter.



§ 15-58-208 - Public hearing -- Examiners.

(a) For the purpose of receiving and responding to written comments and objections and for presiding at a public hearing, the Arkansas Pollution Control and Ecology Commission or the Director of the Arkansas Department of Environmental Quality may designate one (1) or more examiners.

(b) An examiner may:

(1) (A) Set the time and location of the public hearing.

(B) Public notice of the information shall be circulated in accordance with regulations issued by the commission;

(2) Receive all information submitted pursuant to the pending action and permit or deny cross-examination of witnesses;

(3) Recommend denial or approval, in whole or in part, of the proposed or requested action;

(4) Maintain order at the public hearing;

(5) Generally guide the course of the public hearing; and

(6) Arrange with the applicant, upon request of any party, access to the mining area for the purpose of gathering information relevant to the proceeding.



§ 15-58-209 - Adjudicatory hearing -- Application for review.

(a) A permittee or any person having an interest which is, or may be, adversely affected by the following may apply to the Arkansas Pollution Control and Ecology Commission for an adjudicatory review of the specified determination, request, notice, order, or decision:

(1) A final determination regarding the amount of a lien imposed upon land reclaimed pursuant to § 15-58-404;

(2) A final determination to issue or deny an initial or revised permit or renewal thereof, or to amend or vary the terms of a permit pursuant to §§ 15-58-207, 15-58-208, or 15-58-502 -- 15-58-508 if a legislative public hearing was held;

(3) A request by an operator for reduction or release of performance bond pursuant to § 15-58-509;

(4) Any notice of violation, cessation order, or order to show cause issued pursuant to §§ 15-58-301 -- 15-58-303;

(5) The assessment of a civil penalty pursuant to § 15-58-307;

(6) Any other final order or decision of the commission, the director, or their authorized representatives for which review is not otherwise provided in this chapter; or

(7) By any modification, vacation, or termination of the determination, request, notice, order, or decision.

(b) Application for review must be made within thirty (30) days of official notification of the action taken in subsection (a) of this section or within thirty (30) days after the director or his or her authorized agent issues his or her decision pursuant to the informal mine site hearing provided in §§ 15-58-301(c) and 15-58-302 as determined in regulations issued by the commission.



§ 15-58-210 - Adjudicatory hearing -- Presiding officers.

(a) The following persons shall preside at an adjudicatory public hearing:

(1) One (1) or more members of the Arkansas Pollution Control and Ecology Commission; or

(2) One (1) or more examiners or referees designated by the commission.

(b) All presiding officers and all officers participating in decisions shall conduct themselves in an impartial manner and may at any time withdraw if they deem themselves disqualified. No examiner may participate in a proceeding in which he or she has participated as or on behalf of the charging party in such proceeding. Any party may file an affidavit of personal bias or disqualification, which shall be ruled on by the commission and granted if timely, sufficient, and filed in good faith.

(c) Presiding officers at a public hearing shall have power:

(1) To set the time and place for the public hearing in accordance with regulations issued by the commission;

(2) To issue subpoenas for the attendance and testimony of witnesses and the production of documents or things and to issue the subpoena forthwith on the written application by any party therefor;

(3) To administer oaths and affirmations and permit cross-examination;

(4) To take evidence, including, but not limited to, inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity;

(5) To maintain order;

(6) To rule upon all questions arising during the course of a hearing or proceeding;

(7) To permit discovery by deposition or otherwise;

(8) To hold conferences for the settlement or simplification of issues;

(9) To grant stays or temporary relief under conditions they prescribe in accordance with regulations issued by the commission pursuant to this chapter;

(10) To recommend a final adjudicatory decision to the commission or, if the commission so designates, to issue a final adjudicatory decision which shall be the decision of the commission; and

(11) Generally to regulate and guide the course of the pending proceeding.



§ 15-58-211 - Adjudicatory hearing -- Procedures generally.

(a) In any adjudicatory public hearing, if a person refuses to respond to a subpoena, refuses to take the oath or affirmation as a witness, or thereafter refuses to be examined, the Arkansas Pollution Control and Ecology Commission, its authorized representative, or the presiding officer of the hearing may apply to any court of general jurisdiction in the county where the proceedings were held or are being held for an order directing that person to take the requisite action. The court shall issue the order in its discretion. Should any person willfully fail to comply with an order so issued, the court shall punish him or her as for contempt.

(b) Opportunity shall be afforded all parties at a public hearing to respond and present evidence and argument on all issues involved.

(c) Nothing in this chapter shall prohibit disposition of the matter through an informal conference before the Director of the Arkansas Department of Environmental Quality if all parties agree, or disposition by stipulation, settlement, consent order, or default.

(d) The record of a public hearing required by this section shall include:

(1) All pleadings, motions, and intermediate rulings;

(2) Evidence received or considered, including, on request of any party, a transcript of oral proceedings or any part thereof;

(3) A statement of matters officially noticed;

(4) Offers of proof, objections, and rulings thereon;

(5) Proposed findings and exceptions thereto; and

(6) All staff and presiding officer memoranda or data submitted to the presiding officer in connection with his or her consideration of the case.

(e) Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

(f) Any person compelled to appear at a public hearing shall have the right to be accompanied and advised by counsel. Parties shall have the right to conduct such cross-examination as may be required for a full and true disclosure of the facts.

(g) Except as otherwise provided by law, the person contesting a notice, order, or decision in an adjudicatory public hearing shall have the burden of proof. Irrelevant, immaterial, and unduly repetitious evidence shall be excluded. Any other oral or documentary evidence, not privileged, may be received if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. Objections to evidentiary offers may be made and shall be noted of record. When a hearing will be expedited and the interests of the parties will not be substantially prejudiced, any part of the evidence may be received in written form.

(h) Official notice may be taken of judicially cognizable facts and of generally recognized technical or scientific facts within the commission's specialized knowledge. Parties shall be notified of material so noticed, including any staff memoranda or data, and shall be afforded a reasonable opportunity to show to the contrary.

(i) A final decision or order of the commission shall be issued within thirty (30) days after the adjudicatory public hearing held and shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. Parties shall be served either personally or by mail with a copy of any decision or order.

(j) The final order of assessment of a civil penalty whether by order of the commission after hearing, or by order of the director if the operator fails to petition for review of the assessment within the time provided herein shall constitute, upon filing the order with the circuit clerk of the appropriate county, a judgment against the operator which may be recovered in any manner provided by law for collection of a judgment.

(k) Any party adversely affected by the final order or decision of the commission may obtain judicial review of that decision in accordance with § 15-58-212.



§ 15-58-212 - Judicial review.

(a) Any person who participated in the administrative proceeding may institute proceedings for judicial review by filing a petition in the Pulaski County Circuit Court or in the circuit court of any county in which the involved surface coal mining operation is located within thirty (30) days after service upon petitioner of the Arkansas Pollution Control and Ecology Commission's final decision if that person is aggrieved by:

(1) The final order or the decision rendered in an adjudicatory hearing under §§ 15-58-209 -- 15-58-211;

(2) The final decision of the commission on a petition to designate lands unsuitable for all or certain types of surface coal mining pursuant to §§ 15-58-207 and 15-58-208;

(3) The final decision of the commission regarding the use of lands under the State Abandoned Mine Reclamation Program pursuant to §§ 15-58-207 and 15-58-208; or

(4) The promulgation of rules or regulations by the commission pursuant to §§ 15-58-207 and 15-58-208.

(b) Copies of the petition shall be served upon the agency and all other parties of record by personal delivery or by mail.

(c) The court, in its discretion, may permit other interested persons to intervene.

(d) Any petition for judicial review of the assessment of a civil penalty shall be accompanied by a bond, with sufficient surety in the amount of the penalty, plus interest at the rate of ten percent (10%) per annum.

(e) The filing of the petition shall not automatically stay enforcement of the commission's action, but the reviewing court may do so if:

(1) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

(2) The person requesting the relief shows that there is a substantial likelihood that he or she will prevail on the merits of the final determination of the proceeding; and

(3) The relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

(f) Within thirty (30) days after service of the petition or within such further time as the court may allow, but not exceeding an aggregate of ninety (90) days, the commission shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(g) If, before the date set for hearing, application is made to the court for leave to present additional evidence and the court finds that the evidence is material and that the evidence could not with reasonable diligence have been discovered and produced at the administrative hearing, the court may order that the additional evidence be taken before the commission upon such conditions as may be just. The commission may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(h) The review shall be conducted by the court without a jury and shall be confined to the record, except that in cases of alleged irregularities in procedure before the commission, not shown in the record, testimony may be taken before the court. The court shall, upon request, hear oral argument and receive written briefs.

(i) The court may affirm the decision of the commission or remand the case for further proceedings. It may reverse or modify the decision if the substantial rights of the petitioner have been prejudiced because the commission's findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional provisions or the provisions of this chapter;

(2) In excess of the authority granted in this chapter;

(3) Not supported by substantial evidence of record; or

(4) Arbitrary, capricious, or characterized by abuse of discretion.



§ 15-58-213 - Administrative and judicial review -- Costs.

Whenever an order is issued as a result of a public hearing under this chapter at the request of any person, a sum equal to the aggregate amount of all costs and expenses, including attorney's fees, reasonably incurred by that person, for or in connection with his or her participation in such proceeding, including any judicial review of any agency action, may be assessed against either party, as the circuit court, resulting from judicial review, or the Arkansas Pollution Control and Ecology Commission, resulting from administrative proceedings, deems proper.






Subchapter 3 - -- Violations and Penalties

§ 15-58-301 - Violations not causing imminent danger or harm -- Cessation order.

(a) If the Director of the Arkansas Department of Environmental Quality or his or her authorized representative determines on the basis of an inspection or other available information that a permittee is in violation of a requirement of this chapter or of the regulations issued pursuant to this chapter or a permit condition required by this chapter or the regulations issued pursuant to this chapter but the violation does not create an imminent danger to the health or safety of the public or is not causing or reasonably expected to cause significant imminent environmental harm to land, air, or water resources, the director or his or her authorized representative shall issue a notice of violation to the permittee or his or her agent fixing a reasonable time, but not more than ninety (90) days, for the abatement of the violation in accordance with the procedures set out in regulations issued by the Arkansas Pollution Control and Ecology Commission pursuant to this chapter.

(b) If, on expiration of the period of time as originally set in the notice of violation for abatement of the violation, or as subsequently extended, for good cause shown, and on written findings of the director or his or her authorized representative, the director or his or her authorized agent finds that the violation has not been abated, he or she shall immediately issue a cessation order for surface mining operations in accordance with the procedures set out in regulations issued by the commission pursuant to this chapter on that portion of the area relevant to the violation.

(c) The cessation order shall remain in effect until the director or his or her authorized agent determines that the violation has been abated or until modified, vacated, or terminated by the director or his or her authorized agent. The cessation order shall expire within thirty (30) days of actual notice to the operator unless an informal hearing is held in accordance with regulations issued by the commission at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of the public hearing.

(d) The operator or any person adversely affected by the issuance of a cessation order or a modification, vacation, or termination of the order may, within thirty (30) days after the director or his or her authorized agent issues his or her decision pursuant to the informal hearing at the mine site, request an adjudicatory public hearing pursuant to §§ 15-58-209 -- 15-58-211.

(e) The cessation order issued by the director or his or her authorized agent under this section shall designate the steps necessary to abate the violation in the most expeditious manner possible and shall include the necessary abatement measures.



§ 15-58-302 - Conditions, practices, and violations causing imminent danger or harm -- Cessation order.

(a) If the Arkansas Department of Environmental Quality or his or her authorized representative determines, on the basis of an inspection or other available information, that a condition or practice exists or that a permittee is in violation of a requirement of this chapter or of the regulations issued pursuant to this chapter or of a permit condition required by this chapter or the regulations issued pursuant to this chapter, and that this condition, practice, or violation also creates an imminent danger to the health or safety of the public or is causing or can reasonably be expected to cause significant imminent environmental harm to land, air, or water resources, the director or his or her authorized representative or agent shall immediately issue a cessation order in accordance with the procedures set out in regulations issued by the Arkansas Pollution Control and Ecology Commission pursuant to this chapter requiring the immediate termination of all surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice, or violation.

(b) The cessation order shall remain in effect until the director or his or her authorized representative determines that the condition, practice, or violation has been abated or until the order has been modified, vacated, or terminated by the director or his or her authorized representative. The cessation order shall expire within thirty (30) days of actual notice to the operator unless an informal hearing is held in accordance with regulations issued by the commission at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of public hearing.

(c) The operator or any person adversely affected by the issuance of a cessation order or a modification, vacation, or termination of the order may, within thirty (30) days after the director or his or her authorized agent issues his or her decision pursuant to the informal hearing at the mine site request an adjudicatory public hearing pursuant to §§ 15-58-209 -- 15-58-211.

(d) Where the director or his or her authorized representative finds that the ordered cessation of surface coal mining and reclamation operations or any portion thereof will not completely abate the imminent danger to health or safety of the public or the significant imminent environmental harm to land, air, or water resources, the director or his or her authorized representative shall, in addition to and as part of the cessation order, impose affirmative obligations on the operator requiring him or her to take whatever steps are deemed necessary to abate the imminent danger of the significant environmental harm.



§ 15-58-303 - Pattern violations -- Order to show cause.

(a) On the basis of an inspection, if the Director of the Arkansas Department of Environmental Quality or his or her authorized agent has reason to believe that a pattern of violations of any requirements of this chapter or the regulations issued pursuant to this chapter or any permit conditions required by this chapter or by the regulations issued pursuant to this chapter exists or has existed and if the director or his or her authorized agent also finds that these violations are caused by the unwarranted failure of the permittee to comply with requirements of this chapter or permit conditions or that the violations are willfully caused by the permittee, the director or his or her authorized agent shall issue to the permittee forthwith an order to show cause as to why the permit should not be suspended or revoked in accordance with the procedures set out in regulations issued by the Arkansas Pollution Control and Ecology Commission pursuant to this chapter.

(b) The order to show cause shall set a time and place for a public hearing to be held pursuant to §§ 15-58-209 -- 15-58-211.

(c) On failure of a permittee to show cause why the permit should not be suspended or revoked, the commission or its authorized representative shall promptly suspend or revoke the permit.



§ 15-58-304 - Violating a condition of a permit or order -- Criminal penalties.

(a) Any person who willfully and knowingly violates a condition of a permit issued under this chapter or fails or refuses to comply with an order authorized by §§ 15-58-301 -- 15-58-303 or any order incorporated in a final decision issued by the Arkansas Pollution Control and Ecology Commission or its authorized representative pursuant to this chapter and the regulations issued pursuant to this chapter or any person engaging in surface coal mining operations without a permit issued under this chapter shall be guilty of a misdemeanor and may be upon conviction punished by a criminal penalty of not more than ten thousand dollars ($10,000) or by imprisonment for not more than one (1) year, or by both. Each day during which violation or noncompliance exists shall be deemed to be a separate violation.

(b) If a corporate permittee violates a condition of a permit issued under this chapter or fails or refuses to comply with an order issued pursuant to §§ 15-58-301 -- 15-58-303 or any order incorporated in a final decision issued by the commission or its authorized representative pursuant to this chapter and the regulations issued pursuant to this chapter, a director, officer, or agent of the corporation who willfully and knowingly authorized, ordered, or carried out the violation, failure, or refusal shall be guilty of a misdemeanor and upon conviction may be punished by a criminal penalty of not more than ten thousand dollars ($10,000) or by imprisonment for not more than one (1) year or by both. Each day during which the violation or noncompliance exists shall be deemed to be a separate violation.



§ 15-58-305 - Interfering with the director or his or her agents -- Criminal penalties.

Any person who shall, except as permitted by law, willfully resist, prevent, impede, or interfere with the Director of the Arkansas Department of Environmental Quality or any of his or her authorized representatives in the performance of duties pursuant to this chapter shall be guilty of a misdemeanor and may be punished upon conviction by a criminal penalty of not more than five thousand dollars ($5,000) or by imprisonment for not more than one (1) year, or by both.



§ 15-58-306 - False statement, representation, or certification -- Criminal penalties.

A person who knowingly makes a false statement, representation, or certification or who knowingly fails to make a statement, representation, or certification in an application, record, report, plan, or other document filed or required to be maintained under this chapter shall be guilty of a misdemeanor and upon conviction may be punished by a criminal penalty of not more than ten thousand dollars ($10,000) or by imprisonment for not more than one (1) year, or by both.



§ 15-58-307 - Civil penalties generally.

(a) Any person who violates any permit condition or who violates any other provision of this chapter or the regulations issued pursuant to this chapter may in accordance with the regulations issued by the Arkansas Pollution Control and Ecology Commission be assessed a civil penalty by the commission, except that if such violation leads to the issuance of a cessation order, the civil penalty shall be assessed. The penalty shall not exceed five thousand dollars ($5,000) for each violation and shall be based on a schedule which the commission shall issue by regulation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments.

(b) In determining the amount of any penalty to be assessed, consideration shall be given:

(1) To the person's history of previous violations at the particular surface coal mining operation;

(2) To the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public;

(3) To whether the person was negligent; and

(4) To the demonstrated good faith of the person charged in attempting to achieve rapid compliance after notification of the violation.

(c) Any operator who fails to complete the corrective measures designated in a notice of violation or a cessation order within the period designated for correction, which period shall not end until the entry of a final order by the commission if administrative review proceedings are initiated, and the presiding officer orders, after an expedited hearing, the suspension of the abatement requirements of the citation after determining that the operator will suffer irreparable loss or damage from the application of those requirements, or until the entry of a final order of the circuit court, in the case of any judicial review proceedings wherein the court orders suspension of the abatement requirements of the citation, shall, in accordance with regulations issued by the commission, be assessed a civil penalty of not less than seven hundred fifty dollars ($750) for each day during which such failure continues.

(d) No civil penalties may be assessed until the person charged with the violation has been given the opportunity for a public hearing pursuant to §§ 15-58-209 -- 15-58-211. All civil penalties shall be deposited into the Surface Coal Mining Operation Fund established in § 15-58-508 and shall be used only for the purposes designated for surface coal mining operation funds in §§ 15-58-502 -- 15-58-508.



§ 15-58-308 - Civil actions -- Injunctions, etc.

(a) The Arkansas Pollution Control and Ecology Commission or the Director of the Arkansas Department of Environmental Quality may request the Attorney General or an attorney designated by the director to institute without bond or other undertaking a civil action for relief against a permittee or any person engaging in surface coal mining operations without a permit, including an injunction, restraining order, or any other appropriate order in the county in which any part of the surface coal mining and reclamation operation involved is located, or in the county in which the permittee has his or her principal office. No liability whatsoever shall accrue to the commission, the director, or their authorized representatives on taking any actions pursuant to this section.

(b) The civil action may be instituted whenever the person or his or her agent:

(1) Violates or fails or refuses to comply with any order or decision issued by the director or his or her authorized representative under this chapter or under the regulations issued pursuant to this chapter;

(2) Interferes with, hinders, or delays the director or his or her authorized representatives in carrying out the provisions of this chapter or the regulations issued pursuant to this chapter;

(3) Refuses to permit inspection of the mine by the authorized representative;

(4) Refuses to furnish any information or report requested by the director in furtherance of the provisions of this chapter or the regulations issued pursuant to this chapter; or

(5) Refuses to permit access to, and copying of, records the director determines necessary to carry out the provisions of this chapter or the regulations issued pursuant to this chapter.



§ 15-58-309 - Right of private action.

(a) Any person having an interest which is or may be adversely affected may commence a civil action on his or her own behalf to compel compliance with this chapter or the regulations issued pursuant to this chapter:

(1) Against the State of Arkansas or any other state instrumentality or agency which is alleged to be in violation of the provisions of this chapter or of any rule, regulation, order, or permit issued pursuant thereto, or against any other person who is alleged to be in violation of any rule, regulation, order, or permit issued pursuant to this chapter; or

(2) Against the Director of the Arkansas Department of Environmental Quality or the Arkansas Pollution Control and Ecology Commission where there is alleged a failure of the director or the commission to perform any act or duty under this chapter which is not discretionary with the director or with the commission.

(b) No action may be commenced:

(1) Under subdivision (a)(1) of this section:

(A) Prior to sixty (60) days after the plaintiff has given notice in writing of the violation:

(i) To the director;

(ii) To the Attorney General; and

(iii) To any alleged violator; or

(B) If the director has commenced and is diligently prosecuting a civil action to require compliance with the provisions of this chapter, or any rule, regulation, order, or permit issued pursuant to this chapter, but in any such action any person may intervene as a matter of right; or

(2) Under subdivision (a)(2) of this section prior to sixty (60) days after the plaintiff has given notice in writing of the action to the director in such manner as the commission shall by regulation prescribe, or to the commission, except that the action may be brought immediately after notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

(c) (1) Any action respecting a violation of this chapter or the regulations thereunder may be brought only in the Pulaski County Circuit Court if the action is filed against the State of Arkansas, the commission, the director, or any other state instrumentality or agency, and in Pulaski County or in the county in which the greater part of the surface coal mining operation complained of is located if the action is filed against any other person.

(2) In any action under this section, the director, the commission, or the Arkansas Department of Environmental Quality, if not a party, may intervene as a matter of right.

(d) The court, in issuing any final order in any action brought pursuant to subsection (a) of this section, may award costs of litigation, including attorney and expert witness fees, to any party whenever the court determines the award is appropriate. If a temporary restraining order or preliminary injunction is sought, the court may require the filing of a bond or equivalent security, provided that no bond shall be required if the temporary restraining order or preliminary injunction is sought by the director, the commission, or the department.

(e) Nothing in this section shall restrict any right which any person or class of persons may have under any statute or common law to seek enforcement of any of the provisions of this chapter and the regulations thereunder or to seek any other relief, including relief against the director, the commission, or the department.

(f) Any person who is injured in his or her person or property through the violation by any operation of any rule, regulation, order, or permit issued pursuant to this chapter may bring an action for damages, including reasonable attorney and expert witness fees only in the judicial district in which the surface coal mining operation complained of is located. Nothing in this subsection shall affect the rights established by or limits imposed under the Workers' Compensation Law, § 11-9-101 et seq.






Subchapter 4 - -- State Abandoned Mine Reclamation Program

§ 15-58-401 - Lands eligible.

(a) Lands and water eligible for reclamation or drainage abatement expenditures under this chapter are those which were mined for coal or which were affected by the mining, wastebanks, coal processing, or other coal mining processes and abandoned or left in an inadequate reclamation status prior to August 3, 1977, and for which there is no continuing reclamation responsibility under federal or other state laws.

(b) Notwithstanding subsection (a) of this section, lands and water similarly affected by coal mining or other mining processes and abandoned or left in an inadequate reclamation status after August 3, 1977, are also eligible for reclamation or drainage abatement expenditures under this chapter if the Director of the Arkansas Department of Environmental Quality makes either of the following findings:

(1) A finding that the surface coal mining operation occurred during the period beginning on August 4, 1977, and ending on or before November 21, 1980, and that any funds for reclamation or abatement which are available pursuant to a bond or other form of financial guarantee or from any other source are not sufficient to provide for adequate reclamation or abatement at the site; or

(2) A finding that the surface coal mining operation occurred during the period beginning on August 4, 1977, and ending on or before November 5, 1990, and the surety of the mining operator became insolvent during the period, and, as of March 1, 1995, funds immediately available from proceedings relating to that insolvency or from any financial guarantee or other source are not sufficient to provide for adequate reclamation or abatement at the site.

(c) (1) In determining which sites to reclaim pursuant to subsection (b) of this section, the director shall follow the priorities stated in § 15-58-402(1) and (2).

(2) The director shall ensure that priority is given to those sites which are in the immediate vicinity of a residential area or which have an adverse economic impact upon a community.



§ 15-58-402 - State priorities.

Expenditure of moneys from the fund on lands and water eligible under § 15-58-401 for the purposes of this chapter shall reflect the following priorities in the order stated:

(1) "Priority I" includes the protection of public health, safety, and property from extreme danger of adverse effects of coal mining practices, including the restoration of land and water resources and the environment that:

(A) Have been degraded by the adverse effects of coal mining practices; and

(B) Are adjacent to a site that has been or will be addressed to protect public health, safety, and property from extreme danger of adverse effects of coal mining practices;

(2) "Priority II" includes the protection of public health and safety from adverse effects of coal mining practices, including restoration of land and water resources and the environment that:

(A) Have been degraded by the adverse effects of coal mining practices; and

(B) Are adjacent to a site that has been or will be addressed to protect the public health and safety from the adverse effects of coal mining practices; and

(3) (A) "Priority III" includes the restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices, including measures for the conservation and development of soil, water, excluding channelization, woodland, fish and wildlife, recreational resources, and agricultural productivity.

(B) Priority III land and water resources that are geographically contiguous with existing or remediated Priority I or Priority II problems shall be considered adjacent under the definitions of Priority I or Priority II above.

(C) If the state receives any funding under 30 CFR § 872.14, 30 CFR § 872.17, or 30 CFR § 872.21, then the state may expend these funds to reclaim Priority III lands and waters if either of the following conditions applies:

(i) Facilitating the Priority I or Priority II reclamation; or

(ii) Providing reasonable savings towards the objective of reclaiming all Priority III land and water problems within the state's jurisdiction.



§ 15-58-403 - Costs of projects.

The costs for each proposed project under the abandoned mine reclamation program shall include:

(1) Actual construction costs;

(2) Actual operation and maintenance costs of permanent facilities;

(3) Planning and engineering costs;

(4) Construction inspection costs; and

(5) Other necessary administrative expenses.



§ 15-58-404 - Abatement of adverse effects -- Lien.

(a) The Director of the Arkansas Department of Environmental Quality or his or her authorized representative, under the state abandoned mine reclamation program, shall make a finding of fact that:

(1) Land or water resources have been adversely affected by past coal mining practices; and

(2) The adverse effects are at a state in which, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken; and

(3) (A) The owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices are not known or readily available; or

(B) The owners will not give permission for the state or political subdivisions of the state or their agents, employees, or contractors to enter upon the property to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices.

(b) (1) If the director determines that the conditions listed in subsection (a) of this section exist, the director or his or her authorized representative upon giving notice by mail to the owners, if known, or if not known, by posting notice upon the premises and advertising one (1) time in a newspaper of general circulation in the county in which the land lies, may enter upon the property adversely affected by past coal mining practice and any other property to have access to the property to do all things necessary or expedient to restore, reclaim, abate, control, or prevent adverse effects.

(2) The entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon.

(3) (A) The moneys expended for the work and the benefits accruing to any premises so entered upon shall be chargeable against the land and shall mitigate or offset any claim in or any action brought by any owner of any interest in the premises for any alleged damages by virtue of the entry.

(B) Subdivision (b)(3)(A) of this section does not create a new right of action or eliminate existing immunities.

(c) (1) A lien exists against the property so reclaimed under this section if the moneys expended for reclamation result in a significant increase in property value.

(2) (A) The lien under subdivision (c)(1) of this section is effective upon the filing by the director of a notice of lien with the circuit clerk of the county in which the land is located and in accordance with the regulations issued by the Arkansas Pollution Control and Ecology Commission.

(B) However, the notice shall constitute a lien upon the land as of the date of the expenditure of the moneys and shall have priority as a lien second only to the lien of real estate taxes imposed upon the land.

(d) (1) The lien obtained under this section shall not exceed the amount determined by an independent appraisal to be the increase in the market value of the land as a result of the reclamation undertaken.

(2) The commission by regulations shall establish procedures for determining the amount of the lien.

(3) The landowner or any parties aggrieved by the decision determining the amount of the lien may request an adjudicatory hearing before the commission under §§ 15-58-209 -- 15-58-211.

(e) No lien shall be filed against the property of any person, in accordance with this subsection, who owned the surface prior to May 2, 1977, and who neither consented to, participated in, nor exercised control over the mining operation which necessitated the reclamation performed hereunder.



§ 15-58-405 - Right of entry.

(a) The Director of the Arkansas Department of Environmental Quality or his or her authorized representative pursuant to an approved state abandoned mine reclamation program shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of the adverse effects.

(b) The entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property or trespass thereon.



§ 15-58-406 - Condemnation.

(a) The Director of the Arkansas Department of Environmental Quality, personally or through his or her authorized legal representative, pursuant to an approved state abandoned mine reclamation program, may acquire for the state any land, by purchase, donation, or condemnation, which is adversely affected by past coal mining practices if the director determines that acquisition of such land is necessary to successful reclamation and that:

(1) (A) The acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices, will serve recreation and historic purposes, conservation and reclamation purposes, or provide open-space benefits; and

(B) Permanent facilities such as a treatment plant or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices; or

(2) Acquisition of coal refuse disposal sites and all coal refuse thereon will serve the purposes of this chapter, or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past coal mining practices.

(b) Title to all lands acquired pursuant to this section shall be in the name of the state.

(c) The price paid for land acquired under this section shall reflect the market value of the land as adversely affected by past coal mining practices.



§ 15-58-407 - Use of acquired lands -- Public hearing.

(a) The Arkansas Pollution Control and Ecology Commission, pursuant to an approved state abandoned mine reclamation program, when requested after appropriate public notice, shall hold a public hearing in accordance with §§ 15-58-207 and 15-58-208 in the county or counties in which lands acquired pursuant to this subchapter are located.

(b) The hearing shall be held in accordance with procedures established by the commission through regulations and at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the lands after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.






Subchapter 5 - -- Surface Coal Mining Regulation

§ 15-58-501 - Designation of land as unsuitable.

(a) The Arkansas Pollution Control and Ecology Commission shall issue regulations that adopt appropriate procedures for identifying and designating land in this state as unsuitable for all or certain types of surface mining, which regulations shall:

(1) Prevent surface coal mining operations on those lands upon which surface coal mining operations are prohibited by Public Law 95-87;

(2) Adopt a procedure for development of a database and inventory system which will permit proper evaluation of the capacity of different land areas of this state to support and permit reclamation of surface coal mining operations and which includes methods for integrating and implementing federal, state, and local land use planning decisions;

(3) Integrate into the procedure as closely as possible present and future land use planning and regulation processes at the federal, state, and local levels; and

(4) Provide that any person having an interest which is or may be adversely affected may petition the commission to have an area designated as unsuitable for all or certain types of surface coal mining operations or to have a designation terminated. Within ten (10) months after the filing of the petition, the commission shall hold a public hearing in accordance with §§ 15-58-207 and 15-58-208.

(b) Prior to designating any land areas as unsuitable for surface coal mining operations, the commission shall prepare a detailed statement on:

(1) The potential coal resources of the area;

(2) The demand for coal resources; and

(3) The impact of the designation on the environment, the economy, and the supply of coal.

(c) (1) Upon petition pursuant to subsection (a) of this section, the commission shall designate an area as unsuitable for all or certain types of surface coal mining operations if the commission determines that reclamation pursuant to the requirements of this chapter is not technologically and economically feasible.

(2) Upon petition pursuant to subsection (a) of this section, a surface area may be designated unsuitable for certain types of surface coal mining operations if the operations will:

(A) Be incompatible with existing state or local land use plans or programs;

(B) Affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific, and aesthetic values and natural systems;

(C) Affect renewable resource lands in which operations could result in a substantial loss or reduction of long range productivity of water supply or of food or fiber products, and the lands include aquifers and aquifer recharge areas; or

(D) Affect natural hazard lands in which operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.



§ 15-58-502 - Necessity of permit -- Application.

(a) Any person in expectation of conducting surface coal mining and reclamation operations in this state must apply for a permit.

(b) No person shall engage in or carry out on lands within the state any surface coal mining operations unless that person has first obtained a permit issued by the Director of the Arkansas Department of Environmental Quality pursuant to this chapter and in accordance with the regulations issued pursuant to this chapter.

(c) Any person conducting surface coal mining and reclamation operations in this state in compliance with a valid permit and who has filed a permit application may continue to conduct operations until the director approves or denies his or her application.



§ 15-58-503 - Regulations generally.

(a) (1) The Arkansas Pollution Control and Ecology Commission shall issue regulations as are required pursuant to the state program requirements of the Surface Mining Control and Reclamation Act of 1977, Pub. L. No. 95-87, designating the required information, the criteria, and the procedures for submitting, processing, and issuing or denying initial or revised applications for permits and renewals thereof to conduct surface coal mining and reclamation operations in this state.

(2) The regulations shall require inclusion of all the documents, permits, notices, maps, reports, schedules, test results, reclamation and blasting plans, bonds, insurance certificates, and other information as is reasonably necessary to process the application, to ensure compliance with the provisions of this chapter and the regulations issued pursuant to this chapter and to meet the state program requirements.

(3) (A) The regulations shall specifically provide that all applications shall include a determination of the probable hydrologic consequences of the mining and reclamation operations, both on and off the mine site, with respect to the hydrologic regime, quantity, and quality of water in surface and groundwater systems, including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mine site and surrounding surface areas so that an assessment can be made by the Director of the Arkansas Department of Environmental Quality of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability. However, this determination shall not be required until hydrologic information on the general area prior to mining is made available from an appropriate federal or state agency. The permit shall not be approved until the information is available and is incorporated into the application.

(B) The costs of the following activities, which shall be performed by a qualified public or private laboratory or other public or private qualified entity designated by the Arkansas Department of Environmental Quality shall be borne, upon written request of the small operator, by the department in accordance with regulations issued by the commission:

(i) The determination of the probable hydrologic consequences required by this subdivision (a)(2), including the engineering analysis and designs necessary for the determination;

(ii) The development of cross-sections, maps, and plans of land to be affected by an application for a surface coal mining and reclamation permit which shall be prepared by or under the direction of a qualified registered professional engineer or geologist with assistance from experts in related fields such as land surveying and landscape architecture, showing pertinent elevation and location of test borings or core samplings and depicting the following information:

(a) The nature and depth of the various strata of overburden;

(b) The location of subsurface water, if encountered, and its quality;

(c) The nature and thickness of any coal or rider seam above the coal seam to be mined;

(d) The nature of the stratum immediately below the coal seam to be mined;

(e) All mineral crop lines and the strike and dip of the coal to be mined, within the area of the land to be affected;

(f) Existing or previous surface mining limits;

(g) The location and extent of known workings of any underground mines, including mine openings to the surface;

(h) The location of aquifers;

(i) The estimated elevation of the water table;

(j) The location of spoil, waste, or refuse areas and topsoil preservation areas;

(k) The locations of all impoundments for waste or erosion control;

(l) Any settling or water treatment facility;

(m) Constructed or natural drainways and the location of any discharges to any surface body of water on the area of land to be affected or adjacent thereto; and

(n) Profiles at appropriate cross-sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan;

(iii) The geologic drilling and a statement of the result of the test borings or core samplings from the permit area, including:

(a) Logs of the drill holes;

(b) The thickness of the coal seam found, and an analysis of the chemical properties of the coal;

(c) The sulfur content of any coal seam;

(d) Chemical analysis of potentially acid or toxic-forming sections of the overburden; and

(e) Chemical analysis of the stratum lying immediately underneath the coal to be mined,

except that the provisions of this subdivision (a)(2)(B)(iii) may be waived by the director with respect to the specific application by a written determination that such requirements are unnecessary;

(iv) The collection of archeological information and any other historical information sufficient to prepare accurate maps to an appropriate scale clearly showing all man-made features and significant known archeological sites existing on the date of application, and the preparation of plans necessitated thereby;

(v) Preblast surveys, as requested by a resident or owner of a man-made dwelling or structure within one-half (1/2) mile of any portion of the permitted area. The applicant or permittee shall conduct the preblast survey of such structures and submit the survey to the director and a copy to the resident or owner making the request;

(vi) The collection of site-specific resource information and production of protection and enhancement plans for fish and wildlife habitats and other environmental values required by the director under this chapter; and

(vii) The department shall provide or assume the cost of training small operators concerning the preparation of permit applications and compliance with the regulatory program and shall ensure that small operators are aware of the assistance available under this subdivision (a)(2).

(C) A coal operator that has received assistance pursuant to this subdivision (a)(2) shall reimburse the department for the cost of the services rendered if the director finds that the operator's actual and attributed annual production of coal for all locations exceeds three hundred thousand (300,000) tons during the twelve (12) months immediately following the date on which the operator is issued the surface coal mining and reclamation permit.

(4) The regulations shall provide that no initial or revised permit will be approved unless the application affirmatively demonstrates and the director finds in writing on the basis of the information set forth in the application or from information otherwise available which will be documented in the approval and made available to the applicants, that:

(A) The permit application is accurate and complete and that all the requirements of this chapter and the regulations issued pursuant to this chapter have been complied with;

(B) The applicant has demonstrated that reclamation as required by this chapter and the regulations issued pursuant to this chapter can be accomplished under the reclamation plan contained in the permit application;

(C) The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in subdivision (a)(2) of this section has been made by the director and the proposed operation thereof has been designed to prevent material damage to the hydrologic balance outside the permit area;

(D) The area proposed to be mined is not included within an area designated unsuitable for surface coal mining pursuant to § 15-58-501 or is not within an area under study for the designation in an administrative proceeding commenced pursuant to §§ 15-58-207 and 15-58-208;

(E) Any violation of this chapter or the regulations issued pursuant to this chapter or any law, rule, or regulation of this state, the United States, or agencies of this state or the United States pertaining to air or water environmental protection incurred by the applicant in connection with any surface coal mining operation during the three-year period prior to the date of application has been corrected or is in the process of being corrected to the satisfaction of the director, department, or agency which has jurisdiction over the violation. No permit shall be issued to an applicant after a finding by the director after opportunity for hearing that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of this chapter or the regulations issued pursuant to this chapter of a nature and duration with resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this chapter or the regulations issued pursuant to this chapter;

(F) If the area proposed to be mined contains prime farmland, the operator has the technological capability to restore the mined area, within a reasonable time to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards established by the commission by regulation;

(G) After March 1, 1995, the prohibition of subdivision (a)(3)(E) of this section shall not apply to a permit application due to any violation resulting from an unanticipated event or condition at a surface coal mining operation on lands eligible for remining under a permit held by the person making the application. As used in this subdivision (a)(3)(G), the term "violation" has the same meaning as the term has under subdivision (a)(3)(E) of this section.

(5) The regulations shall provide that all permits shall be issued for a term not to exceed five (5) years unless the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of operation.

(6) The regulations shall provide that any extensions to the area covered by the permit except incidental boundary revisions must be made by application for another permit.

(7) The regulations shall provide that no transfer, assignment, or sale of the rights granted under any permit issued under this chapter shall be made without the written approval of the director. However, the commission may issue regulations providing for a review of outstanding permits, and the director may, in accordance with the regulations, and based upon written findings after notice and public hearing, require reasonable revisions or modifications of the permit during the term of the permit.

(b) The commission shall develop by regulation procedures for coordinating the issuance of permits required by federal, state, and local agencies for surface coal mining operations.

(c) The commission shall issue regulations to protect confidential information which is submitted to the department as part of a permit application or pursuant to the coal exploration requirements.



§ 15-58-504 - Exploration operations.

(a) Coal exploration operations which substantially disturb the natural land surface shall be conducted in accordance with coal exploration regulations issued by the Arkansas Pollution Control and Ecology Commission.

(b) Coal exploration regulations shall provide, at a minimum, that prior to conducting any exploration under this subchapter, any person must file with the Arkansas Department of Environmental Quality notice of intention to explore, and that no operator shall remove more than two hundred fifty (250) tons of coal pursuant to an exploration permit without the specific written approval of the department.

(c) Coal exploration operations which substantially disturb the natural land surface in violation of this chapter or in violation of the regulations issued pursuant to this chapter shall be subject to the civil and criminal penalties and enforcement provisions of this chapter.



§ 15-58-505 - Filing objections to permits.

Any person having an interest which is or may be adversely affected, or the officer or head of any federal, state, or local affected governmental agency may, in accordance with §§ 15-58-207 and 15-58-208 and the regulations promulgated by the Arkansas Pollution Control and Ecology Commission, file written objections to a proposed initial or revised permit for surface coal mining and reclamation operations, or renewal thereof.



§ 15-58-506 - Permit renewal.

(a) Any valid permit issued pursuant to this chapter shall carry with it the right to successive renewal upon expiration with respect to areas within the boundaries of the existing permit. The holders of the permit may apply for renewal, and renewal shall be issued unless the opponents of renewal have established, and the commission finds in writing, that:

(1) The terms and conditions of the existing permit are not being satisfactorily met;

(2) The present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of this chapter and the regulations issued pursuant to this chapter;

(3) The renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas;

(4) The operator has not provided evidence that the performance bond in effect for the operation will continue in full force and effect for any renewal requested in such application as well as any additional bond the regulatory authority might require pursuant to § 15-58-509; or

(5) Any additional revised or updated information required by the regulatory authority has not been provided. Prior to the approval of any renewal of permit, the commission shall provide notice to the appropriate public authorities.

(b) If an application for renewal of a valid permit includes a proposal to extend the mining operation beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit which addresses any new land areas shall be subject to the full standards applicable to new applications under this chapter.

(c) Any permit renewal shall be for a term not to exceed the period of the original permit established by this chapter. Application for the permit renewal shall be made at least one hundred twenty (120) days prior to the expiration of the valid permit.



§ 15-58-507 - Termination of permit.

(a) A permit shall terminate if the permittee has not commenced the surface coal mining operations covered by the permit within three (3) years of the issuance of the permit.

(b) (1) The director may grant reasonable extensions of time upon a showing that extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee, or by reason of conditions beyond the control and without the fault or negligence of the permittee.

(2) With respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the person shall be deemed to have commenced surface mining operations when the construction of the synthetic fuel or generating facility is initiated.



§ 15-58-508 - Fees -- Surface Coal Mining Operation Fund.

(a) Each application for a surface coal mining permit or renewal of that permit shall be accompanied by an initial application fee as determined by the Director of the Arkansas Department of Environmental Quality in accordance with a fee schedule which the Arkansas Pollution Control and Ecology Commission shall develop and issue by regulations.

(b) The initial application fee shall be based as nearly as possible on the actual or anticipated cost of reviewing the application.

(c) After approval but before issuance of the surface coal mining permit or renewal permit, the applicant shall pay a final application fee which shall not exceed the actual or anticipated cost of administering and enforcing the permit. However, this final application fee may be paid in annual installments apportioned over the term of the permit.

(d) The Arkansas Department of Environmental Quality shall maintain a separate Surface Coal Mining Operation Fund for the fees which may only be used for the administration and enforcement of this chapter and as the state's matching percentage share for any grants available to the state for the administration and enforcement of the state program.



§ 15-58-509 - Performance bonds.

(a) After a surface coal mining and reclamation permit application has been approved but before the permit is issued, the applicant shall file a bond with the Arkansas Department of Environmental Quality. This bond shall be on a form furnished by the department in accordance with the regulations issued by the Arkansas Pollution Control and Ecology Commission. It shall be for performance or acceptable alternative payable, as appropriate, to the department of and conditioned upon faithful performance of all the requirements of this chapter, the regulations issued pursuant to this chapter, and the permit.

(b) All forfeitures collected under this chapter shall be deposited into a separate Mining Reclamation Trust Fund which shall be maintained by the department. The fund may only be used to accomplish reclamation of land covered by forfeitures of performance bonds.

(c) The regulations shall include provisions for posting a bond sufficient to cover that area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit and for filing additional bonds to cover succeeding increments of area within the permit upon which the operator intends to conduct surface coal mining and reclamation operations.

(d) Liability under the bond shall be for the duration of the surface coal mining and reclamation operation and for that period required to establish successful revegetation in accordance with the regulations issued by the commission.

(e) The amount of the bond shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the department in the event of forfeiture. In no case shall the bond for the entire area under one (1) permit be less than ten thousand dollars ($10,000).

(f) The commission shall issue regulations setting out the criteria and procedures for processing requests for the release of all or any part of a performance bond provided that no bond shall be fully released until all reclamation requirements of this chapter and the regulations issued pursuant to this chapter are fully met. Regulations shall include provisions for public notice of all requests for full or partial releases, an inspection and evaluation of the reclamation work, and a schedule for partial releases.

(g) Any person having an interest which is or may be adversely affected, or the office or head of any federal, state, or local affected governmental agency may, in accordance with §§ 15-58-209 -- 15-58-211, file written objections to the proposed release from bond and request an adjudicatory public hearing.



§ 15-58-510 - Environmental protection performance standards.

(a) Any permit issued pursuant to this chapter to conduct surface coal mining operations and any authorization to conduct coal exploration operations shall require that operations will meet all applicable performance standards of this chapter and the regulations issued pursuant to this chapter.

(b) The commission shall issue regulations which are consistent with and in accordance with, but no more restrictive than, all the applicable environmental protection performance standards found in Public Law 95-87 and in the regulations issued pursuant to Public Law 95-87.

(c) The commission shall issue regulations requiring the training, examination, and certification of persons engaging in or directly responsible for blasting or use of explosives in surface coal mining operations.

(d) All departures, variances, and exceptions from the performance standards which are provided in Public Law 95-87 and in the regulations issued pursuant to that chapter and other departures, variances, and exceptions which may be granted through a state program shall be provided for in the regulations issued by the commission pursuant to this chapter. The departures, variances, and exceptions provided for in Public Law 95-87 and in the regulations issued pursuant to that law shall be granted or allowed upon a showing of the same circumstances and conditions required in Public Law 95-87 or in the regulations issued pursuant to that law.









Chapter 59 - Weighing Of Coal And Minerals



Chapter 60 - Mercury Refiners

§ 15-60-101 - Chapter cumulative.

This chapter is not intended to repeal any law now in force in this state except insofar as it is in direct conflict with the provisions hereof, but shall be cumulative thereto.



§ 15-60-102 - Penalty.

Any violation of this chapter, or any part thereof, is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not less than thirty (30) days nor more than six (6) months, or by both fine and imprisonment.



§ 15-60-103 - License required.

It shall be unlawful for any person, association, partnership, copartnership, firm, joint-stock company, corporation, or trust to engage in the business of milling, sampling, concentrating, reducing, refining, purchasing, or receiving for sale ores, concentrates, or amalgams bearing quicksilver or mercury without first procuring the license provided for by this chapter.



§ 15-60-104 - License application.

(a) The application for a license authorizing the carrying on of the businesses defined in § 15-60-106(a) and (b) shall be made to the county clerk of the county in which the business is to be conducted.

(b) The application shall be in writing and shall contain the full names and addresses of the applicants. In the case of associations, partnerships, copartnerships, and firms, it shall contain the full names and addresses of the members thereof and in the case of joint-stock companies, corporations, and trusts, the full names and addresses of the officers and directors thereof, together with the places within the county where the business is to be conducted.

(c) The application shall be sworn to by the person making it.



§ 15-60-105 - Contents of license.

Every license issued by the county clerk shall:

(1) Contain the full name and address of the licensee. In the case of a group of persons participating together, associations, partnerships, copartnerships, and firms, it shall contain the full names and addresses of the members thereof and in the case of joint-stock companies, corporations, and trusts, the full names and addresses of the officers and directors thereof;

(2) State the date issued and the expiration date thereof; and

(3) State the county in which the license is valid and effective.



§ 15-60-106 - License tax.

(a) Every person, group of persons, association, partnership, copartnership, firm, joint-stock company, corporation, or trust engaged in the business of milling, sampling, concentrating, reducing, refining, purchasing, or receiving for sale ores, concentrates, or amalgams bearing quicksilver or mercury shall pay a license tax of twenty-five dollars ($25.00) a year to each county in which he, she, or it engages in business.

(b) Every person, group of persons, association, partnership, copartnership, firm, joint-stock company, corporation, or trust engaged in the business of purchasing for resale distilled or refined quicksilver or mercury shall pay a license tax of twenty-five dollars ($25.00) a year to each county in which he, she, or it engages in business.

(c) The license tax provided for in this chapter is for the privilege of engaging in the businesses set out in the provisions of this chapter and entitles the licensee to a permit to carry on the business or occupation.



§ 15-60-107 - Receipt prerequisite to license issuance.

Before any county clerk shall issue a license to any applicant therefor, there shall be exhibited to the clerk a receipt from the sheriff of the county as evidence that the license tax has been paid.



§ 15-60-108 - License issuance and expiration.

Every license granted shall date from the first day of the month in which it is issued and expire on the following December 31.



§ 15-60-109 - Record of license application and issuance.

It shall be the duty of the county clerk to record each application and each license issued in the mining records of the county.



§ 15-60-110 - Payment of clerk and sheriff.

(a) The clerk shall be entitled to and receive from the county a fee of two dollars and fifty cents ($2.50) for his or her services in receiving each application, issuing the license based thereon, and recording the application and license.

(b) The sheriff shall be entitled to and receive from the county five percent (5%) of each license fee collected.



§ 15-60-111 - Records to be kept by refiners and purchasers of ore.

It shall be the duty of every person, group of persons, association, partnership, copartnership, firm, joint-stock company, corporation, or trust engaged in the business of milling, sampling, concentrating, reducing, refining, purchasing, or receiving for sale ores, concentrates, or amalgams bearing quicksilver or mercury, to keep a record containing the following information:

(1) The full name and address of the person from whom ores, concentrates, or amalgams bearing quicksilver or mercury were purchased;

(2) The name of the person, association, partnership, copartnership, firm, joint-stock company, corporation, or trust on whose behalf the ores, concentrates, or amalgams bearing quicksilver or mercury were delivered;

(3) The weight, amount, and a short description of each lot of ores, concentrates, or amalgams bearing quicksilver or mercury purchased;

(4) The date of delivery, the date of purchase, and the purchase price of each lot of ores, concentrates, or amalgams bearing quicksilver or mercury;

(5) The name and location of the mine or claim from which each purchased lot of ores, concentrates, or amalgams bearing quicksilver or mercury was mined or procured;

(6) The name and address of the purchaser on resale, in case of resale, of ores, concentrates, or amalgams bearing quicksilver or mercury;

(7) The date of delivery and the weight, amount, and a short description of each such lot of ores, concentrates, or amalgams bearing quicksilver or mercury resold, in case of a resale; and

(8) The date of delivery or shipment, the weight, the amount, the sale price received, and the name of the person, association, partnership, copartnership, firm, joint-stock company, corporation, or trust to whom any and all distilled or refined quicksilver or mercury was sold.



§ 15-60-112 - Records to be kept by purchasers of refined mercury for resale.

It shall be the duty of every person, group of persons, association, partnership, copartnership, firm, joint-stock company, corporation, or trust engaged in the business of purchasing for resale distilled or refined quicksilver or mercury to keep a record containing the following information:

(1) The full name and address of the person from whom distilled or refined quicksilver or mercury was purchased;

(2) The name of the person, association, partnership, copartnership, firm, joint-stock company, corporation, or trust on whose behalf distilled or refined quicksilver or mercury was delivered;

(3) The weight, amount, date of delivery, date of purchase, purchase price, description of the container, and a short description of the metal, of the distilled or refined quicksilver or mercury purchased;

(4) The name and location of the mine or claim from which each purchased lot of distilled or refined quicksilver or mercury was mined or procured;

(5) The name and location of the mill, plant, retort, or other reduction apparatus from which distilled or refined quicksilver or mercury so purchased had been produced; and

(6) The name and address of the purchaser on resale, date of delivery or shipment, the weight, the amount, the sale price received, and a short description of the distilled or refined quicksilver or mercury.



§ 15-60-113 - Inspection and preservation of records.

The records required to be kept by §§ 15-60-111 and 15-60-112 shall be open for inspection at all reasonable times by the sheriff, Department of Arkansas State Police, and prosecuting attorney. The records of each transaction must be kept for a period of at least three (3) years.



§ 15-60-114 - Failure to preserve records or permit inspection -- False statements in application.

Any licensee under this chapter shall forfeit his, her, or its licenses and be guilty of a misdemeanor if he, she, or it:

(1) Fails, neglects, or refuses to keep and preserve the records provided for in this chapter;

(2) Knowingly makes any false entries upon and within the records;

(3) Causes any false or fictitious names upon and within the records;

(4) Refuses to permit any authorized person to inspect the records or entries therein; or

(5) Makes false statements concerning the application for license.



§ 15-60-115 - Disposition of funds.

All license taxes collected, forfeited bail received, and fines collected under the provisions of this chapter shall be paid into the county general fund.






Chapter 61-69 - [Reserved.]

[Reserved]






Subtitle 6 - Oil, Gas, and Brine

Chapter 70 - General Provisions

[Reserved]



Chapter 71 - Oil And Gas Commission

§ 15-71-101 - Creation.

There is created the Oil and Gas Commission, hereinafter in this act called the "commission", to be appointed by the Governor.



§ 15-71-102 - Members.

(a) The Oil and Gas Commission shall consist of nine (9) members, each to be appointed for a term of six (6) years, and, in event of a vacancy, the Governor shall by appointment fill the unexpired term.

(b) All of the members of the commission shall be residents and citizens of the State of Arkansas and at least twenty-one (21) years of age, at least a majority of whom shall be experienced in the development, production, or transportation of oil or gas.

(c) Each member shall qualify by taking an oath of office and shall hold office until his or her successor is appointed and qualified.

(d) Each member may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 15-71-103 - Organization -- Meetings.

(a) The Oil and Gas Commission shall elect from its number a chairman.

(b) The commission shall establish an office at the county seat of some county in Arkansas in which oil or gas is produced, which place shall be designated by resolution of the commission and at which the records of the commission shall be kept.

(c) The commission shall meet or hold hearings at times and places found by the commission to be necessary to carry out its duties.

(d) (1) A majority of the commission shall constitute a quorum, and a majority of those voting for and against the adoption or promulgation of any rule, regulation, or order shall be necessary for the adoption or promulgation of the rule, regulation, or order.

(2) However, in no event shall any rule, regulation, or order be adopted or promulgated without receiving at least five (5) affirmative votes.



§ 15-71-104 - Counsel for the commission.

(a) (1) The Oil and Gas Commission may employ an attorney to provide specialized professional services in matters requiring legal representation.

(2) However, any contract for legal representation shall be subject to approval by the Attorney General, who shall otherwise be attorney for the commission.

(b) Any member of the commission or the secretary thereof shall have power to administer oaths to any witness in any hearing, investigation, or proceeding contemplated by this act or by any other law of this state relating to the conservation of oil or gas.



§ 15-71-105 - Director of Production and Conservation.

(a) (1) The Oil and Gas Commission may appoint one (1) Director of Production and Conservation.

(2) The appointment under subdivision (a)(1) of this section is with the approval of the Governor.

(3) The director serves at the pleasure of the Governor at the salary set by law.

(b) The commission may authorize the director to employ other assistants, petroleum and natural gas engineers, bookkeepers, auditors, gaugers, and stenographers and other employees as necessary to properly administer and enforce the provisions of this act.

(c) The director shall:

(1) Be the ex officio secretary of the commission;

(2) Keep all minutes and records of the commission;

(3) Collect and remit to the Treasurer of State all moneys collected by the commission;

(4) Be the executive officer and administrator for all oil and gas activities regulated by the commission;

(5) Initiate and settle a civil or an administrative action to compel compliance with:

(A) A law administered by the commission; or

(B) An order, rule, or regulation issued by the commission;

(6) Administer the day-to-day activities of the commission, including without limitation the commission's fiscal and personnel activities; and

(7) Perform any other duty or act required or authorized by law or the rules, regulations, or orders of the commission.



§ 15-71-106 - Hearing officer.

(a) The Oil and Gas Commission may appoint one (1) hearing officer to preside at all public hearings of the commission.

(b) The hearing officer may administer oaths and conduct hearings in conformity with the laws of this state applicable to hearings and proceedings before the commission and the rules of the commission.



§ 15-71-107 - Control or regulation of oil and gas production -- Assessment on production -- Use of money -- Increase in assessment.

(a) (1) All common sources of supply of crude oil discovered after January 1, 1937, if so found necessary by the Oil and Gas Commission, shall have the production of oil therefrom controlled or regulated in accordance with the provisions of this act.

(2) (A) (i) The commission is authorized to assess from time to time against each barrel of oil produced and saved a charge not to exceed fifty (50) mills on each barrel.

(ii) The charge that may be assessed pursuant to this subsection shall apply to each barrel of oil produced and saved, including that from common sources of supply discovered prior to January 1, 1937.

(B) All moneys so collected shall be used solely to pay the expenses and other costs in connection with the administration of this law.

(b) (1) All common sources of supply of natural gas discovered after January 1, 1937, if so found necessary by the commission, shall have the production of gas therefrom controlled or regulated in accordance with the provisions of this act.

(2) (A) (i) The commission is authorized to assess from time to time against each one thousand cubic feet (1,000 cf) of gas produced and saved from a gas well a charge not to exceed ten (10) mills on each one thousand cubic feet (1,000 cf) of gas.

(ii) The charge that may be assessed pursuant to this subsection shall apply to each one thousand cubic feet (1,000 cf) of natural gas produced and saved, including that from common sources of supply discovered prior to January 1, 1937.

(B) All moneys so collected shall be used solely to pay the expenses and other costs in connection with the administration of this law.

(c) Before the commission implements the collection process of any increase in the millage assessment that may be authorized by law on each barrel of oil or on each thousand cubic feet (1,000 cf) of gas, the commission shall first seek review from the Legislative Council or the Joint Budget Committee.



§ 15-71-108 - Purchaser to deduct and remit assessment to commission -- Remission by producer.

(a) A person purchasing oil in this state at the well or a person selling gas at the first point of sale under a contract or agreement requiring payments for production to the respective owners thereof, in respect of which production any sums assessed under the provisions of § 15-71-107 are payable to the Oil and Gas Commission, is authorized, empowered, and required to deduct from any sum so payable to a person the amount due the commission by virtue of the assessment and remit that sum to the commission.

(b) A person taking oil or gas from a well in this state for use or resale, in respect of which production any sums assessed under the provisions of § 15-71-107 are payable to the commission, shall remit any sum so due to the commission in accordance with the commission's rules.



§ 15-71-109 - Oil and Gas Commission Fund -- Payment of commission vouchers.

(a) All moneys collected under the provisions of this act, when paid to the Treasurer of State, shall be deposited to the credit of the Oil and Gas Commission Fund.

(b) The Auditor of State is directed to honor vouchers drawn by the Chair of the Oil and Gas Commission or the disbursing agent designated by the Oil and Gas Commission, and the Treasurer of State is directed to pay warrants so issued. Nothing herein shall be construed to authorize the payment of any voucher unless the voucher has been audited prior to payment, as provided by law.



§ 15-71-110 - Powers and duties -- Rules and regulations.

(a) (1) The Oil and Gas Commission shall have jurisdiction of and authority over all persons and property necessary to administer and enforce effectively the provisions of this act and all other statutory authority of the commission relating to the exploration, production, and conservation of oil and gas.

(2) Production of natural gas includes both the production facilities and production process.

(3) This jurisdiction includes, but is not limited to, jurisdiction over production facilities and natural gas production facilities wherein natural gas contains one hundred (100) or more parts per million of hydrogen sulfide.

(b) (1) "Production facilities" includes, without limitation, piping or equipment used in the production, extraction, recovery, lifting, stabilization, separation, or treatment of natural gas or associated storage or measurement from the wellhead to a meter where the gas is transferred to a custodian other than the well operator for gathering or transport, commonly known as a "custodial transfer meter".

(2) "Production process" means the extraction of gas from the geological source of supply to the surface of the earth, then through the lines and equipment used to treat, compress, and measure the gas between the wellhead and the meter, where it is either sold or delivered to a custodian other than the well operator for gathering and transportation to a place of sale, sometimes called the "custodial transfer meter".

(c) (1) The commission shall have the authority and it shall be its duty to make inquiries as it deems proper to determine whether or not waste over which it has jurisdiction exists or is imminent.

(2) In the exercise of that power, the commission shall have the authority to:

(A) Collect data;

(B) Make investigations and inspections;

(C) Examine properties, leases, papers, books, and records;

(D) Examine, check, test, and gauge oil and gas wells, tanks, refineries, and means of transportation;

(E) Hold hearings;

(F) Provide for the keeping of records and the making of reports; and

(G) Take action as reasonably necessary to enforce this act.

(d) After hearing and notice as provided in this act, the commission may make such reasonable rules, regulations, and orders as are necessary from time to time in the proper administration and enforcement of this act, including rules, regulations, or orders for the following purposes:

(1) To require:

(A) The drilling, casing, operation, and plugging of wells to be done in such a manner as to:

(i) Prevent the escape of oil or gas from one (1) stratum to another;

(ii) Prevent the intrusion of water into an oil or gas stratum from a separate stratum; and

(iii) Prevent the pollution of fresh water supplies and unnecessary damage to property, soil, animals, fish, or aquatic life by oil, gas, or salt water; and

(B) A reasonable financial assurance acceptable to the commission conditioned on the performance of the duty to plug each dry or abandoned well;

(2) To require the making of reports showing the location of oil and gas wells and the filing of logs and drilling records;

(3) To prevent the drowning by water of any stratum or part of any stratum capable of producing oil and gas in paying quantities and to prevent the premature and irregular encroachment of water which reduces, or tends to reduce, the total ultimate recovery of oil and gas from any pool;

(4) To require the operation of wells with efficient gas-to-oil ratios and to fix those ratios;

(5) To prevent blow outs, caving, and seepage in the sense that conditions indicated by those terms are generally understood in the oil and gas business;

(6) To prevent fires;

(7) To identify the ownership of all oil or gas wells, producing leases, refineries, tanks, plants, structures, and all storage and transportation equipment and facilities;

(8) To regulate the shooting, perforating, and chemical treatment of wells;

(9) To regulate secondary recovery methods, including the introduction of gas, air, water, or other substances into producing formations;

(10) To limit and prorate the production of oil or gas, or both, from any pool or field for the prevention of waste as defined in this act;

(11) To issue and regulate, either generally or in or from particular areas or wells, certificates of clearance or tenders in connection with the transportation or sale of oil or gas;

(12) To regulate the spacing of wells and to establish drilling units;

(13) To prevent, so far as is practical, reasonably avoidable drainage from each development unit which is not equalized by counter drainage regarding oil and gas;

(14) With respect to the drilling of wells for production and disposal of salt water, the commission shall have the jurisdiction of and authority over all persons and property to the extent necessary to effectively make and enforce rules, regulations, and orders for the following purposes:

(A) To require that before drilling any well in search of salt water or for the injection of salt water into the earth, the operator shall obtain from the commission a permit authorizing that drilling;

(B) To require that casing and cementing of supply wells and injection wells be done in accordance with such rules and regulations as may be promulgated by the commission;

(C) To require the plugging of wells to be done in such a manner as to:

(i) Prevent the escape of salt water out of one stratum into another;

(ii) Prevent the intrusion of salt water into an oil and gas stratum; and

(iii) Prevent the pollution of fresh water supplies by salt water;

(D) To require the making of reports showing the completing data, volume of water injected, and the filing of electrical logs of all wells with the commission;

(E) To regulate the shooting and perforating of all wells;

(F) To require the operation of wells in a manner designed to prevent blow outs, caving, and seepage;

(G) To physically identify at the site the ownership of all salt water wells, plants, ponds, structures, and all storage facilities; and

(H) (i) To require the annual payment of one hundred dollars ($100) per well for each injection well and disposal well and each well into which debrominated brine is injected.

(ii) All moneys so collected shall be used solely to pay the expenses and other costs in the administration of this law;

(15) To administer and enforce the applicable provisions of the Natural Gas Policy Act of 1978, Pub. L. No. 95-621;

(16) To acquire primary enforcement responsibility either singularly or jointly with the Arkansas Department of Environmental Quality for the control of underground injection under the applicable provisions of the Safe Drinking Water Act, Pub. L. No. 93-523, as it existed on January 1, 2005;

(17) (A) (i) (a) To require the payment of a fee of two hundred fifty dollars ($250) or a sum the commission may prescribe for each application for hearing or other proceeding before it under this act.

(b) The fee shall not exceed five hundred dollars ($500); and

(ii) To prescribe a reasonable and necessary charge or fee per copy and per subscription for notices and reports prepared and published by the commission deemed necessary to reimburse the commission for the cost of those notices and reports.

(B) All moneys so collected shall be used solely to pay the expenses and other costs in the administration of this law; and

(18) To administer and enforce any applicable provisions of the Natural Gas Pipeline Safety Act of 1968, Pub. L. No. 90-481, and to specifically empower the commission to submit any satisfactory certification required by the Natural Gas Pipeline Safety Act of 1968, Pub. L. No. 90-481, in connection with:

(A) A production process or production facility as defined in this section; or

(B) A natural gas pipeline or associated facility whose:

(i) Owner is not affiliated with an Arkansas natural gas public utility; and

(ii) Majority owner is either a production company or an affiliate of a production company; or

(19) To require any owner or operator to provide a meter reading or report of the amount of natural gas sold or to allow the commission to obtain a meter reading of the amount of natural gas sold.

(e) The commission has the following specific powers and duties in administering the Abandoned and Orphaned Well Plugging Program and the Abandoned and Orphaned Well Plugging Fund:

(1) To adopt rules necessary to implement the program, including rules regarding wells deemed abandoned in accordance with § 15-72-217;

(2) To collect the fees assessed by the commission under this chapter and to make deposits into the fund;

(3) To deposit the amount of any forfeited bond or other financial assurance into the fund;

(4) To recover well-site plugging, repair, and restoration costs from well operators who fail to reimburse the fund for expenses attributable to those well operators and to deposit any amounts reimbursed or collected into the fund;

(5) To accept, receive, and deposit into the fund any grants, gifts, or other funds that may be made available from public or private sources;

(6) To make expenditures of amounts appropriated from the fund, as the commission may deem appropriate in its sole discretion, for the sole purposes of plugging, replugging, or repairing any well or restoring the site of any well, including, but not limited to:

(A) Removal of well-site equipment or production facilities; and

(B) Reimbursement to landowners through grants for plugging a well and restoring the site of a well, including, but not limited to, removal of well-site equipment located on the landowner's property for which the landowner has no legal obligation to plug the wells or remove the well-site equipment, if the well is determined by the commission to be abandoned or ordered by the commission to be plugged, replugged, repaired, or restored;

(7) To enter into contracts and to administer a landowner grant program in accordance with applicable state law; and

(8) To dispose of well-site equipment, including an associated tank battery and production facility equipment, and any amount of hydrocarbons from the well that is stored on the lease, in a commercially reasonable manner at generally recognized market value, by either or both of the following methods after the well has been determined to be abandoned by the commission:

(A) A plugging contract may provide that the person plugging the well or remediating oil field waste pollution, or both, shall have clear title, subject to any prior perfected claim on all well-site equipment and hydrocarbons from the well that are stored on the lease or hydrocarbons recovered during the plugging operation, in exchange for a sum of money deducted as a credit from the contract price; or

(B) (i) (a) The well-site equipment, including, but not limited to, an associated tank battery and production facility equipment, hydrocarbons from the well that are stored on the lease, and hydrocarbons recovered during the plugging operation may be sold at a public auction or a public or private sale.

(b) The proceeds from any sale under subdivision (e)(8)(B)(i)(a) of this section shall be deposited in the fund.

(ii) All well-site equipment and hydrocarbons acquired by a person by sale shall be acquired under clear title subject to any prior perfected claims.

(f) Nothing in this section is to affect any hydrogen sulfide emission standards or ambient air standards enacted by the General Assembly.



§ 15-71-111 - Procedural rules, regulations, or orders -- Hearing.

(a) (1) The Oil and Gas Commission shall prescribe its rules of order or procedure in hearings or other proceedings before the commission.

(2) The commission's rules of order and procedure shall be adopted in accordance with the law of this state.

(3) The commission shall comply with the laws of this state and the commission's rules that are applicable to the commission's hearings and proceedings.

(b) (1) No rule, regulation, or order, including change, renewal, or extension thereof in the absence of an emergency shall be made by the commission under the provisions of this act except after a public hearing upon at least ten (10) days' notice given in the manner and form as may be prescribed by the commission.

(2) The public hearing shall be held at the time, place, and in the manner prescribed by the commission.

(3) Any person having any interest in the subject matter of the hearing shall be entitled to be heard.

(c) (1) In the event an emergency is found to exist by the commission which in its judgment requires the making, changing, renewal, or extension of a rule, regulation, or order without first having a hearing, the emergency rule, regulation, or order shall have the same validity as if a hearing with respect to that rule, regulation, or order had been held after due notice.

(2) The emergency rule, regulation, or order permitted by this subsection is effective until the date of the next regular commission hearing set to be held after the emergency rule, regulation, or order was issued.

(3) In any event, it shall expire when the rule, regulation, or order made after due notice and hearing with respect to the subject matter of the emergency rule, regulation, or order becomes effective.

(d) Should the commission elect to give notice by personal service, the service may be made by any officer authorized to serve process or by any agent of the commission in the same manner as is provided by law for the service of summons in civil actions in the circuit courts of this state. Proof of the service by the agent shall be by the affidavit of the person making personal service.

(e) All rules, regulations, and orders made by the commission shall be in writing and shall be entered in full by the director in a book to be kept for such purpose by the commission. This book shall be a public record and shall be open to inspection at all times during reasonable office hours. A copy of the rule, regulation, or order, certified by the director, shall be received in evidence in all courts of this state with the same effect as the original.

(f) Any interested person shall have the right to have the commission call a hearing for the purpose of taking action in respect to any matter within the jurisdiction of the commission by making a request therefor in writing. Upon the receipt of any request, the commission shall promptly call a hearing thereon, and, after the hearing, and with all convenient speed and in any event within thirty (30) days after the conclusion of the hearing, shall take such action with regard to the subject matter thereof as it may deem appropriate.



§ 15-71-112 - Subpoenas.

(a) The Oil and Gas Commission, or any member thereof, is lawfully empowered to issue subpoenas for witnesses, to require their attendance and the giving of testimony before it, and to require the production of books, papers, and records in any proceeding before the commission as may be material upon questions lawfully before the commission.

(b) Subpoenas shall be served by the sheriff or any other officer authorized by law to serve process in this state.

(c) No person shall be excused from attending and testifying, or from producing books, papers, and records before the commission or a court, or from obedience to the subpoena of the commission or a court, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture. Nothing contained in this section shall be construed as requiring any person to produce any books, papers, or records, or to testify in response to any inquiry, not pertinent to some question lawfully before the commission or court for determination.

(d) No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may be required to testify or produce evidence, documentary or otherwise, before the commission or court, or in obedience to its subpoena; provided, that no person testifying shall be exempted from prosecution and punishment for perjury committed in so testifying.

(e) In case of failure or refusal on the part of any person to comply with any subpoena issued by the commission or any member thereof, or in case of the refusal of any witness to testify or answer as to any matter regarding which he or she may be lawfully interrogated, any circuit court in this state, on application of the commission, may in term time or vacation issue an attachment for the person and compel him or her to comply with the subpoena and to attend before the commission and produce the documents, and give his or her testimony upon such matters, as may be lawfully required. The court shall have the power to punish for contempt as in case of disobedience of like subpoena issued by or from the court or for a refusal to testify therein.



§ 15-71-113 - Authority to acquire and maintain unmarked cars.

(a) In order to enable the Oil and Gas Commission to carry out its duties in the most effective and efficient manner, the commission is authorized to acquire and maintain for use by field personnel full-sized sedan automobiles equipped with V-8 engines in the 350 cubic inch displacement range, limited slip differentials, and vinyl seat covers.

(b) Since marked cars sometimes prove a hindrance to the commission in carrying out its inspection, investigation, and enforcement responsibilities, the commission is exempted from any and all laws and administrative regulations regarding special registration tags and special decals for state-owned vehicles.



§ 15-71-114 - Permit required for field seismic operations.

(a) (1) Any person or entity desiring to perform field seismic operations in the state shall make application to the Oil and Gas Commission for a permit to do so.

(2) (A) The application for a permit shall be made on forms prescribed by the commission.

(B) The application shall include the name and principal business address of the applicant, the location in the state where the applicant plans to conduct field seismic operations, a designated agent for service of process in Arkansas, and such other information as may be prescribed by regulation of the commission.

(3) (A) The application shall be accompanied by a financial assurance acceptable to the commission in the amount of fifty thousand dollars ($50,000) or such larger amount as may be prescribed by the commission not to exceed two hundred fifty thousand dollars ($250,000).

(B) The financial assurance shall be executed by the applicant, as principal, and a corporate surety approved by the commission and shall be conditioned that the permittee shall pay all damages resulting from the seismic operations.

(C) The financial assurance shall be maintained at an amount not less than fifty thousand dollars ($50,000) nor more than two hundred fifty thousand dollars ($250,000) as may be set by the commission, so long as the permittee is conducting field seismic operations in the state and until released by the commission.

(D) (i) Any surface owner seeking to recover under a financial assurance as described in subdivisions (a)(3)(A)-(C) of this section for damages caused by the performance of the field seismic operations shall file written notice of claim for the damages with the commission within one (1) year of the date of expiration of the permit for conducting such operations.

(ii) However, the claim shall be subordinate to the rights of the commission under the financial assurance to secure compliance by the permittee with the provisions of this section and the rules and regulations of the commission promulgated under this section.

(b) The commission shall have authority to make such reasonable rules, regulations, and orders as necessary from time to time for the proper administration and enforcement of this section and to require the payment of a registration fee of two hundred fifty dollars ($250) or such sum as the commission may prescribe for each application for registration filed under this section. However, in no event shall the fee exceed five hundred dollars ($500).

(c) It is unlawful for any person or entity to perform any field seismic operations in the state unless the person or entity first obtains a permit to do so as provided for in this section.

(d) (1) Any person who conducts any field seismic operation in the state without having obtained a permit under this section or without having fully complied with the provisions of this section or any rules and regulations adopted by the commission under this section is subject to a civil penalty of two thousand five hundred dollars ($2,500) for each day the operation continues.

(2) Any person who, for the purpose of evading this section or any rule, regulation, or order made under this section, intentionally makes or causes to be made any false entry or statement of fact in any application report required to be made by this section or by any rule, regulation, or order made under this section, or who, for such a purpose, omits to make or causes to be omitted, any entry, statement of fact, or report required to be made by this section or any rule, regulation, or order made under this section, or who, for such a purpose, moves out of the jurisdiction of the state, shall be guilty of a misdemeanor and shall be subject to a fine of not more than five thousand dollars ($5,000) or imprisonment for a term of not more than six (6) months, or to both such fine and imprisonment.



§ 15-71-115 - Abandoned and Orphaned Well Plugging Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Abandoned and Orphaned Well Plugging Fund".

(b) (1) The fund shall receive funds from:

(A) Fees assessed by the Oil and Gas Commission;

(B) Forfeited bonds;

(C) Proceeds from the sale of hydrocarbons and production equipment located at the site of abandoned and orphaned wells;

(D) Grants and gifts from private and public sources; and

(E) Any other revenue as may be authorized by law.

(2) All moneys collected under the fund shall be deposited into the State Treasury to the credit of the fund as special revenues.

(c) (1) The fund shall be used by the commission to:

(A) Make expenditures through contracts to plug abandoned and orphaned wells and to remediate associated production facilities;

(B) Award grants to landowners to plug abandoned and orphaned wells and to remediate associated production facilities; and

(C) Make expenditures for emergency repairs to wells or production facilities endangering the public health and safety.

(2) Expenditures from the fund may be authorized by the commission through contracts or grants for the payment of plugging costs or the cost of performing corrective work as follows:

(A) If after the commission gives the well operator notice and hearing and finds that an abandoned well must be plugged, that a leaking well must be plugged, replugged, or repaired, or that a well site must be restored and the well operator fails to perform the required plugging, replugging, repair, or restoration work within the time frame prescribed in the commission order, the commission may authorize fund expenditures to plug, replug, or repair the well or wells and to restore the well site in accordance with commission rules; and

(B) If the abandoned well or well site operator cannot be identified or located for purposes of notice and hearing, the commission may administratively determine the well or well site to be orphaned, as defined by commission rules, and may authorize expenditures from the fund to plug the orphaned well and restore the orphaned well site.

(d) The fund may be used by the commission to provide security in the event an oil or gas well operator fails to perform plugging responsibilities under the provisions of § 15-72-217 or fails to correct well conditions that create an imminent danger to the health or safety of the public or threaten significant environmental harm or damage to property.



§ 15-71-116 - Annual fee assessment.

(a) (1) The Oil and Gas Commission shall establish by rule a fee structure to be paid annually by well operators of only those wells producing liquid hydrocarbons.

(2) The date for payment of the first annual fee assessment shall be determined by rule.

(3) All annual fees collected shall be deposited into the Abandoned and Orphaned Well Plugging Fund.

(b) (1) All bonds or other financial assurances in effect on August 12, 2005, shall remain in effect until released by the commission from obligation through payment of the initial fund fee assessment under this section.

(2) (A) Additionally, a person shall file and maintain with the commission the amount of financial security required under this section for two (2) consecutive calendar years of payments to the fund until the required payments have been made if the person is a well operator who:

(i) Did not operate a well before August 12, 2005; or

(ii) Has not after August 12, 2005, made annual payments to the fund for at least two (2) consecutive calendar years preceding an application to drill or transfer wells.

(B) (i) When the operator has made the required payments, the financial security shall be released.

(ii) However, the financial security shall not be released under subdivision (b)(2)(B)(i) of this section if the commission has filed a claim against the financial security instrument.

(c) (1) Fees shall be assessed for each calendar year, commencing on a date to be established by the commission, for all wells of record on January 1 of each year and each subsequent year.

(2) The fees assessed by the commission under this section are in addition to any other fees required by law.

(3) All fees assessed under this section shall be submitted to the commission no later than sixty (60) days after the date listed on the annual fee assessment letter sent to the well operator.

(d) All the fees assessed and collected by the commission each year under this section shall be deposited into the fund.

(e) If a well operator is delinquent for more than sixty (60) days in the payment of fees assessed under this section or if amounts have been expended from the fund to plug, repair, or restore an operator's well or well site, no further permits may be issued to that operator, and the commission may issue an order to cease production of that operator's current wells until all delinquent fees and expended fund moneys have been repaid to the fund.






Chapter 72 - Oil and Gas Production and Conservation

Subchapter 1 - -- General Provisions

§ 15-72-101 - Declaration of policy.

In recognition of past, present, and imminent evils occurring in the production and use of oil and gas as a result of waste in the production and use thereof in the absence of coequal or correlative rights of owners of crude oil or natural gas in a common source of supply to produce and use the crude oil or natural gas, this law is enacted for the protection of public and private interests against such evils by prohibiting waste and compelling ratable production.



§ 15-72-102 - Definitions.

As used in this act:

(1) "Commission" means the Oil and Gas Commission;

(2) (A) "Field" means the general area which is underlaid or appears to be underlaid by at least one (1) pool. "Field" includes the underground reservoir or reservoirs containing crude petroleum oil or natural gas, or both.

(B) (i) The words "field" and "pool" mean the same thing when only one (1) underground reservoir is involved.

(ii) However, "field", unlike "pool", may relate to two (2) or more pools;

(3) "Gas" means all natural gas, including casing-head gas, and all other hydrocarbons not defined as oil in subdivision (7) of this section;

(4) "Illegal gas" means gas which has been produced within the State of Arkansas from any well during any time that that well has produced in excess of the amount allowed by any rule, regulation, or order of the commission, as distinguished from gas produced within the State of Arkansas from a well not producing in excess of the amount so allowed, which is "legal gas";

(5) "Illegal oil" means oil which has been produced within the State of Arkansas from any well during any time that that well has produced in excess of the amount allowed by rule, regulation, or order of the commission, as distinguished from oil produced within the State of Arkansas from a well not producing in excess of the amount so allowed, which is "legal oil";

(6) "Illegal product" means any product of oil or gas, any part of which was processed or derived, in whole or in part, from illegal oil or illegal gas or from any product thereof as distinguished from "legal product", which is a product processed or derived to no extent from illegal oil or illegal gas;

(7) "Oil" means crude petroleum oil and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods and which are not the result of condensation of gas after it leaves the reservoir;

(8) "Operator" means the person who has the right as an owner or by agreement with an owner to enter upon the lands of another for the purposes of exploring, drilling, and developing for the production of brine, oil, gas, and all other petroleum hydrocarbons;

(9) "Owner" means the person who has the right to drill into and to produce from any pool and to appropriate the production either for himself or herself, or for himself or herself and another, or others;

(10) "Person" means any natural person, corporation, association, partnership, receiver, trustee, guardian, executor, administrator, fiduciary, federal agency, or representative of any kind;

(11) (A) "Pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas, or both.

(B) Each zone of a general structure which is completely separated from any other zone in the structure is covered by the term "pool";

(12) "Producer" means the owner of wells capable of producing oil or gas, or both;

(13) "Product" means any commodity made from oil or gas and includes refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casing-head gasoline, natural gas gasoline, naphtha, distillate, gasoline, kerosene, benzene, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one (1) or more liquid products or by-products derived from oil or gas, and blends or mixtures of two (2) or more liquid products or by-products derived from oil or gas, whether enumerated in this subdivision (13) or not;

(14) "Tender" means a permit or certificate of clearance for the transportation of oil, gas, or products approved and issued or registered under the authority of the commission; and

(15) "Waste", in addition to its ordinary meaning, means "physical waste" as that term is generally understood in the oil and gas industry. "Waste" includes:

(A) The inefficient, excessive, or improper use or dissipation of reservoir energy and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner which results, or tends to result, in reducing the quantity of oil or gas ultimately to be recovered from any pool in this state;

(B) The inefficient storing of oil and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner causing, or tending to cause, unnecessary or excessive surface loss or destruction of oil or gas;

(C) Abuse of the correlative rights and opportunities of each owner of oil and gas in a common reservoir due to nonuniform, disproportionate, and unratable withdrawals causing undue drainage between tracts of land;

(D) Producing oil or gas in such manner as to cause unnecessary water channeling or coning;

(E) The operation of any oil well or wells with an inefficient gas-oil ratio;

(F) The drowning with water of any stratum or part thereof capable of producing oil or gas;

(G) Underground waste however caused and whether or not defined;

(H) The creation of unnecessary fire hazards;

(I) The escape into the open air of gas in excess of the amount that is necessary for the efficient drilling or operation of a well producing both oil and gas;

(J) The use of gas for the manufacture of carbon black; and

(K) Permitting gas produced from a gas well to escape into the air.



§ 15-72-103 - Penalty.

(a) (1) Any person who violates any provision of this subchapter or any rule, regulation, or order of the Oil and Gas Commission made hereunder shall be, in the event a penalty for the violation is not otherwise provided for in this subchapter, subject to a penalty not to exceed two thousand five hundred dollars ($2,500) a day for each and every day of violation, and for each and every act of violation.

(2) (A) If the penalty is not recovered by the commission within the time frame specified by the commission, the penalty may be recovered in a suit in the circuit court of the county where the defendant resides in the county of the residence of any defendant if there is more than one (1) defendant, or in the circuit court of the county where the violation took place.

(B) The place of suit shall be selected by the commission.

(3) The suit, by direction of the commission, shall be instituted and conducted in the name of the commission by the attorney for the commission or by the Attorney General or under his or her direction by the prosecuting attorney of the county where the suit is instituted.

(b) The payment of any penalty as provided for in this section shall not have the effect of changing illegal oil into legal oil, illegal gas into legal gas, or illegal product into legal product, nor shall the payment have the effect of authorizing the sale, purchase, acquisition, transportation, refining, processing, or handling in any other way of such illegal oil, illegal gas, or illegal product, but to the contrary, penalty shall be imposed for each prohibited transaction relating to the illegal oil, illegal gas, or illegal product.

(c) Any person knowingly and willfully aiding or abetting any other person in the violation of any statute of this state relating to the conservation of oil or gas, or the violation of any provision of this act, or any rule, regulation, or order made thereunder shall be subject to the same penalties as are prescribed herein for the violation by the other person.



§ 15-72-104 - Falsifying or failing to keep records -- Willfully violating the Safe Drinking Water Act.

(a) Any person shall be deemed guilty of a misdemeanor and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than five thousand dollars ($5,000), or to imprisonment for a term of not more than six (6) months, or to both fine and imprisonment if that person, for the purpose of evading this act, or of evading any rule, regulation, or order made hereunder:

(1) Shall intentionally make or cause to be made any false entry or statement of fact in any report required to be made by this act or by any rule, regulation, or order made hereunder;

(2) Shall make or cause to be made any false entry in any account, record, or memorandum kept by any person in connection with the provisions of this act or of any rule, regulation, or order made hereunder;

(3) Shall omit to make, or cause to be omitted, full, true, and correct entries in the accounts, records, or memoranda, of all facts and transactions pertaining to the interest or activities in the petroleum industry of that person as may be required by the commission under authority given in this act or by any rule, regulation, or order made hereunder;

(4) Shall remove out of the jurisdiction of the state or shall mutilate, alter, or by any other means falsify any book, record, or other paper pertaining to the transactions regulated by this act, or by any rule, regulation, or order made hereunder.

(b) Any person who willfully violates any program requirement under the applicable provisions of the Safe Drinking Water Act, Public Law 93-523, as amended, for the control of underground injection shall be deemed guilty of a misdemeanor and shall be subject to the penalty provided in subsection (a) of this section.



§ 15-72-105 - Prohibition on wasting oil or gas.

Waste of oil or gas as defined in this act is prohibited.



§ 15-72-106 - Court review by aggrieved person -- Injunction.

(a) Any interested person adversely affected by any statute of this state with respect to conservation of oil or gas, or both; by any provisions of this act; by any rule, regulation, or order made by the Oil and Gas Commission hereunder; or by any act done or threatened hereunder, and who has exhausted his or her administrative remedy, may obtain court review and seek relief by a suit for injunction against the commission as defendant or against the members of the commission by suit in the circuit court of the county in which the property involved is located.

(b) The suit shall have precedence over all other causes, proceedings, or suits on the docket of a different nature, and the attorney representing the commission may have the case set for trial after ten (10) days' notice to the plaintiff or his or her attorney.

(c) In the trial, the burden of proof shall be upon the plaintiff, and all pertinent evidence with respect to the validity and reasonableness of the order of the commission complained of shall be admissible.

(d) The statute, provision of this act, or the rule, regulation, or order complained of shall be taken as prima facie valid, and such presumption shall not be overcome in connection with any application for injunctive relief, including temporary restraining order, by verified bill or affidavit of or in behalf of the applicant.

(e) The right of review accorded by this section shall be inclusive of all other remedies, but the right of appeal shall lie as hereinafter set forth.



§ 15-72-107 - Notice prerequisite to temporary restraining order or injunction.

(a) No temporary restraining order or injunction of any kind shall be granted against the commission or members thereof, or against the Attorney General, or against any agent, employee, or representative of the Oil and Gas Commission, restraining the commission or any of its members, agents, employees, or representatives, or the Attorney General from enforcing any statute of this state or any rule, regulation, or order made thereunder except after three (3) days' notice served upon some person in the principal office of the commission of the time, place, and court before which application for the order shall be made.

(b) If the commission shall so request at the hearing, it shall be entitled to a trial on the merits within ten (10) days after the granting of any temporary order. If the plaintiff is not ready for trial at that time, the court shall be authorized to dissolve the temporary restraining order.



§ 15-72-108 - Injunctions for enforcement.

(a) Whenever it shall appear that any person is violating, or threatening to violate, any statute of this state with respect to the conservation of oil or gas, or both, or any provision of this act, or any rule, regulation, or order made thereunder by any act done in the operation of any well producing oil or gas or by omitting any act required to be done thereunder, the Oil and Gas Commission through its counsel or the Attorney General may bring suit against that person in the circuit court in the county in which the well in question is located, to restrain the person from continuing the violation or from carrying out the threat of violation.

(b) In the suit the commission may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and temporary injunctions, as the facts may warrant, including, when appropriate, an injunction restraining any person from moving or disposing of illegal oil, illegal gas, or illegal product. Any or all such commodities may be ordered to be impounded or placed under the control of an agent appointed by the court if, in the judgment of the court, the action is advisable.

(c) If the defendant cannot be personally served with summons in that county, personal jurisdiction of that defendant in the suit may be obtained by service made on any employee or agent of that defendant working on or about the oil or gas well involved in the suit and by the commission's mailing a copy of the complaint in the action to the defendant at the address of the defendant then recorded with the Director of the Oil and Gas Commission.



§ 15-72-109 - Application to drill -- Applicant address.

Each application for the drilling of a well in search of oil or gas in this state shall include the address of the residence of the applicant or of each applicant, which address shall be the address of each person involved in accordance with the records of the Director of the Oil and Gas Commission until the address is changed on the records of the Oil and Gas Commission after written request.



§ 15-72-110 - Appeals.

In all proceedings brought under authority of this act, of any oil or gas conservation statute of this state, or of any rule, regulation, or order issued thereunder and in all proceedings instituted for the purpose of contesting the validity of any provision of the act, of any oil or gas conservation statute, or of any rule, regulation, or order issued thereunder, appeals may be taken in accordance with the general laws of the State of Arkansas relating to appeals. However, in all appeals from judgments or decrees in suits to contest the validity of any provision of this act, or any rule or regulation of the Oil and Gas Commission hereunder, the appeals when docketed in the Supreme Court shall take precedence over other cases on the docket of that court and may be advanced as that court may order and direct.






Subchapter 2 - -- Wells and Drilling Generally

§ 15-72-201 - Definitions.

As used in this act, unless the context otherwise requires:

(1) "Operator" means the person who has the right to enter upon the lands of another for the purpose of exploring, drilling, and developing for the production of brine, oil, gas, and all other petroleum hydrocarbons;

(2) "Person" means any natural person, corporation, association, partnership, trustee, guardian, executor, administrator, fiduciary, or representative of any kind; and

(3) "Surface owner" means the owner or owners of record of the surface of the property on which the drilling operation is to occur.



§ 15-72-202 - Penalties for violation of certain sections.

(a) Any person, firm, or corporation violating § 15-72-206, § 15-72-208(a), § 15-72-217, § 15-72-208(b), § 15-72-210, or § 15-72-211 is subject to a civil penalty for each violation not to exceed two thousand five hundred dollars ($2,500), to be assessed by the Oil and Gas Commission.

(b) If the civil penalty is not recovered by the commission within the time frame specified by the commission, the civil penalty and a reasonable attorney's fee to be fixed by the court may be recovered in an action brought by the commission in the name of the State of Arkansas.

(c) The civil penalty and attorney's fees collected shall be turned into the general road fund of the county where a leak is located to be used on the roads, bridges, and highways of the county, in the discretion of the county court.



§ 15-72-203 - Prerequisite to exploring or drilling -- Notice to surface owner.

(a) Before entering upon a site for the purpose of exploration or for oil or gas drilling, except in instances where there are nonresident surface owners, nonresident surface tenants, unknown heirs, imperfect titles, or surface owners or surface tenants whose whereabouts cannot be ascertained with reasonable diligence, the operator shall give to the surface owner written notice of his or her intent of exploration or undertaking drilling operations on premises owned by the surface owner. The notice shall contain the proposed location and the approximate date that the operator proposes to commence exploration or drilling operations.

(b) The notice shall be given in writing by certified United States mail, or personally, to the surface owner at the address of the surface owner as is reflected in the records of the tax collector of the county in which the lands are located.



§ 15-72-204 - Prerequisite for drilling permit -- Operator's proof of financial responsibility.

(a) Before the Oil and Gas Commission issues a permit to drill, an operator who is doing business in this state and is not subject to the provisions of § 15-71-116 shall file proof of financial responsibility with the commission.

(b) Before the commission transfers a well and issues a producer's certificate of compliance and authorization to transport oil or gas, a person who acquires the right of an operator of an existing well and is not subject to the provisions of § 15-71-116 shall file proof of financial responsibility with the commission.



§ 15-72-205 - Notice of intent to drill -- Permit and fee.

(a) Before any well shall be drilled in search of oil or gas, the person desiring to drill the well shall notify the commission upon a form the commission may prescribe and shall pay a fee of one hundred fifty dollars ($150) or any sum the commission may prescribe for each well; provided, in no event shall the fee exceed three hundred dollars ($300).

(b) The drilling of any well is prohibited until the notice is given and the fee has been paid and permit granted.



§ 15-72-206 - Casing oil or gas wells -- Keeping sands separate.

(a) The owner or operator of any well put down for the purpose of exploring for, or producing, oil or gas, shall, during the course of drilling, case off all fresh or salt water from each oil-producing or gas-producing sand encountered while drilling, the casing to be set in the well in such manner as to exclude all water from penetrating the first into a lower oil-bearing or gas-bearing sand, the well shall be cased in such manner as to exclude all fresh or salt water from all oil-bearing or gas-bearing sands encountered during the course of the drilling operations.

(b) Should any well so drilled produce oil or gas in paying quantities through the first or any succeeding oil-bearing or gas-bearing sand, the oil or gas shall be conserved by either casing or mudding it off, so as to confine it in the gas-bearing or oil-bearing sand where found.



§ 15-72-207 - Log requirements generally.

(a) It shall be the duty of the owner of any well drilled for gas or oil to keep a careful and accurate log of the drilling of the well.

(b) The log shall show:

(1) The character and depth of the formation passed through or encountered in the drilling of the well; and

(2) The location and depth of the water-bearing strata, together with the character of the water encountered from time to time; and

(3) At what point the water was shut off, if at all, and if not, so state in the log; and

(4) The depth at which oil-bearing or gas-bearing strata is encountered; and

(5) The character of the oil-bearing or gas-bearing strata; and

(6) Whether all water overflowing or underlying the oil-bearing or gas-bearing strata was successfully and permanently shut off, so as to prevent the percolation or penetration into the oil-bearing or gas-bearing strata.

(c) The log shall:

(1) Be verified by the person in charge of the drilling;

(2) Be attested as correct by the owners of the well;

(3) Be filed with the county clerk of the county in which the well is located, and preserved by him or her in the public records; and

(4) Definitely describe the location of the well.



§ 15-72-208 - Proper confinement of gas by possessor of well.

(a) Any person, copartnership, corporation, owner, lessee, or manager in possession of any well producing natural gas, in order to prevent the gas from wasting by escape shall, within four (4) days after penetrating the gas-bearing sand in any well drilled, shut in and confine the gas in the well until the gas therein shall be utilized for light, fuel, or steam power.

(b) (1) It shall be unlawful for any person, firm, or corporation having possession or control of any gas well, whether as contractor, owner, lessee, or manager, to allow or permit the flow of natural gas of any such well to flow into the open air without being confined to such well or pipe or other safe receptacles for a longer period than three (3) days after the gas shall have been struck and produced in that well.

(2) If the well cannot be confined within three (3) days, the person controlling the well shall continue with the utmost diligence to confine it as soon as possible.

(c) Failure to comply with subsection (b) of this section shall subject the person failing to the penalties and procedure set out in § 15-72-202 (b).



§ 15-72-209 - Right of others to confine gas.

In addition to the penalties described in § 15-72-202 for failure to confine natural gas, any person or corporation lawfully in possession of lands upon which the gas well is situated or adjoining or adjacent thereto or in the vicinity of the well may enter upon the lands on which such well is situated and take possession of the well from which the gas is allowed to escape in violation of § 15-72-202, after the failure for ten (10) hours of the party in control thereof to use the utmost diligence to confine the gas, pack and tube the well, and shut in and secure the flow of gas, and may maintain a civil action in any court of competent jurisdiction in this state against the owner, lessee, agent, or manager of the well, and each of them, jointly or severally, to recover the cost and expense of the tubing and packing, together with attorney's fees to be taxed as part of the cost.



§ 15-72-210 - Gas leaks in pipelines, machinery, etc.

(a) It is the duty of any person discovering any leak in any pipeline for the transportation of natural gas, or in any machinery, apparatus, or device used in the regulation, distribution, or transportation thereof immediately to notify the owner of the pipeline or other appliance and also to notify the gas inspector of the leak.

(b) It is the duty of the owner of the pipeline or other apparatus from which gas is escaping to immediately repair it.

(c) It is the duty of the gas inspector on receiving reliable information of the leak or on personal knowledge thereof immediately to notify the owner of the pipeline or appliance of the leak and to immediately repair it.

(d) Should the owner of the pipeline, apparatus, appliance, or device fail to at once repair the leak or use the utmost diligence to do so, he or she shall be subject to the penalty set out in § 15-72-202 (b).



§ 15-72-211 - Flambeau lights.

(a) (1) The use of natural gas for illuminating purposes in what are known as "flambeau" lights is a wasteful and extravagant use thereof and is dangerous to the public good, and it shall therefore be unlawful for any company, corporation, or person to use natural gas for illuminating purposes in what are known as flambeau lights in cities, towns, highways, or elsewhere.

(2) This shall not be construed as to prohibit the use of the gas in what are known as "jumbo" burners, enclosed in glass globes or lamps, or by the use of other burners of similar character so enclosed as will consume no more gas than jumbo burners.

(3) This shall not apply to those engaged in drilling wells while the well is being drilled.

(b) A violation of this section shall subject the person so violating it to the penalties and proceedings provided in § 15-72-202 (b), which is made applicable hereto.



§ 15-72-212 - Failure to control wild wells.

(a) In order to protect the natural gas fields and oil fields in this state, it is declared to be unlawful for any person to negligently permit any gas or oil well to go wild or to get out of control.

(b) The owner of any wild well shall, after twenty-four (24) hours' written notice by the Oil and Gas Commission given to him or her or to the person in possession of the well, make reasonable effort to control such well.

(c) The commission shall have the right to take charge of the work of controlling any wild well and shall have the right to proceed through its own agents or by contract with a responsible contractor to control the well or otherwise to prevent the escape or loss of gas or oil from the well all at the reasonable expense of the owner of the well if the owner of the well fails within twenty-four (24) hours after service of the notice provided for in subsection (b) of this section to:

(1) Control the well if control could reasonably be achieved within the period; or

(2) Begin in good faith upon service of the notice operations to control the well; or

(3) Prosecute diligently such operations.

(d) In order to secure to the commission the payment of the reasonable cost and expense of controlling or plugging the well, the commission shall retain the possession of the well and shall be entitled to receive and retain the rents, revenues, and incomes therefrom until the costs and expense incurred by the commission shall be repaid. When all costs and expenses have been repaid, the commission shall restore possession of the well to the owner. However, in the event the income received by the commission shall not be sufficient to reimburse the commission as provided for in this section, the commission shall have a lien or privilege upon all of the property of the owner of the well, except property exempt by law. The commission shall then proceed to enforce the lien or privilege by suit brought in any court of competent jurisdiction the same as any other civil action and the judgment so obtained shall be executed in the same manner now provided by law for execution of judgments. Any excess over the amount due the commission which the property seized and sold may bring, after payment of court costs, shall be paid over to the owner of the well.



§ 15-72-213 - Surface owner's lien for damages caused by operator neglect.

Any surface owner who is damaged or threatened with damage by the neglect of the operator will have a lien upon the fixtures or equipment owned by the operator, with all oil, gas, and other hydrocarbons produced therefrom which may be run to the credit of the operator to secure payment for all damages that can be lawfully recovered under the terms of the oil and gas lease or leases covering the particular property and under which drilling operations are being undertaken by the operator. The lien shall also secure payment for any other damages that the surface owner would be entitled to recover from the operator under the laws of the State of Arkansas.



§ 15-72-214 - Surface owner's claim for damages caused by operator neglect.

(a) Each operator shall remain liable under the proof of financial responsibility as filed with the Oil and Gas Commission until released by the Director of Production and Conservation.

(b) Any surface owner seeking to recover thereunder for damages caused by the neglect of the operator must file written notice of claim therefor with the commission within one (1) year of the date of issuance of the permit for such drilling operations. However, that claim shall be subordinate to the rights of the commission under the proof of financial responsibility to secure compliance by the operator with the provisions of §§ 15-71-101 -- 15-71-112, 15-72-101 -- 15-72-110, 15-72-205, 15-72-212, 15-72-216, 15-72-301 -- 15-72-324, and 15-72-401 -- 15-72-407, as amended, and the rules and regulations of the commission promulgated thereunder.



§ 15-72-216 - Requirement that dry or abandoned wells be plugged -- Notice of abandonment.

(a) Each abandoned well and each dry hole promptly shall be plugged in the manner and within the time required by regulations to be prescribed by the Oil and Gas Commission. The owner of the well shall give notice upon a form the commission may prescribe of the drilling of each dry hole and of the owner's intention to abandon.

(b) No well shall be abandoned until the notice has been given and no fee shall be required to be paid with this notice.



§ 15-72-217 - Plugging dry or abandoned well by lessee or operator.

(a) All lessees or operators drilling or operating for crude oil or natural gas within the State of Arkansas shall immediately, in a practical and workmanlike manner under the supervision of the oil or gas inspector, as provided in this section, plug all dry holes or abandoned oil or gas wells in accordance with Oil and Gas Commission plugging rules.

(b) (1) If after notice and a hearing the commission finds that a well drilled for the exploration, development, storage, or production of oil or gas, or as injection, salt water disposal, salt water source, brine injection or disposal has been abandoned, as defined by the commission, or is leaking salt water, oil, gas, or other deleterious substances into any fresh water formation or onto the surface of the land in the vicinity of the well, or creates an imminent danger to the health or safety of the public, the commission shall issue an order that the well be properly plugged, replugged, or repaired to remedy the situation.

(2) (A) If the well operator fails to obey the order within the time set by the order, the commission may:

(i) Authorize a person to enter upon the land on which the well is located and plug, replug, or repair the well, as may be reasonably required to remedy the condition; or

(ii) (a) Transfer the well, the well-site equipment, or any hydrocarbons from the well that are stored on the well site.

(b) "Well-site equipment" includes without limitation an associated tank battery and production facility equipment.

(B) Any proceeds received from the transfer of a well, well-site equipment, or hydrocarbons from the well under subdivision (b)(2)(A) of this section shall be deposited in the Abandoned and Orphaned Well Plugging Fund.

(3) (A) The costs and expenses incurred by the commission and paid with funds from the fund shall be a debt due by the well operator to the commission for reimbursement to the fund.

(B) The well owner's failure to comply with the commission's order to plug, replug, or repair the well or to repay expenses incurred by the commission to plug, replug, or repair the well is a violation of this chapter and subject to enforcement action or a cessation of operations.

(c) This section does not:

(1) Relieve any well operator otherwise legally responsible from any obligation to plug, replug, or repair a well; or

(2) Limit the authority of the commission to require the proper plugging, replugging, or repair of a well.

(d) (1) Any person who enters upon the land on which the well is located to plug, replug, or repair the well, or who supports or contributes to any such action in accordance with the order of the commission and under contract to the commission, shall not be liable for any damages resulting from operations reasonably necessary or proper to plug, replug, or repair the well, except for damages to growing crops and improvements.

(2) The person shall not be held to have assumed responsibility for future remedial work on the well or be liable in damages or otherwise for conditions subsequently arising from or in connection with the well.



§ 15-72-218 - Plugging dry or abandoned well by another.

Whenever any person is injured or threatened with injury by neglect to comply with the provisions of § 15-72-217, it shall be lawful for that person, after notice to the owner, lessee, or caretaker of the premises upon which the well is located, to:

(1) Enter upon the premises;

(2) Fill and plug the well in the manner provided in § 15-72-217; and

(3) Recover the expense thereof from the person, whose duty it was to fill up or plug the well in like manner. Debts of such amounts are recoverable, and the person shall have a lien upon the fixtures, machinery, and leasehold interest of the owner or operator of the well for all sums expended in filling and plugging the well, and for the costs of the suit, including a reasonable attorney's fee, to be fixed by the court.



§ 15-72-219 - Compensation of surface owners and surface tenants for damages -- Restoration of land.

(a) A surface owner or surface tenant is entitled to reasonable compensation where a spill of crude oil or produced water has occurred and has caused damages to real property, growing crops, trees, shrubs, fences, roads, structures, improvements, livestock, personal property or measurable damage to the productive capacity of the soil.

(b) In addition to any compensation or damages paid by the operator under subsection (a) of this section, the operator shall restore the damaged land in accordance with all applicable rules and regulations of the:

(1) Arkansas Department of Environmental Quality; or

(2) Oil and Gas Commission.

(c) Any rules or regulations adopted by the department or the commission pertaining to spills of crude oil or produced water shall:

(1) Provide, as nearly as practicable, for remediation of any spill of crude oil or produced water to the condition of the real property before the spill; and

(2) Specify a reasonable time frame for commencing and completing remediation of any spill of crude oil or produced water to the condition of the real property before the spill.

(d) If the party responsible for damage to real property caused by a spill of crude oil or produced water fails to restore the real property in accordance with applicable rules and regulations, then the surface owner or surface tenant may bring an action for restoration or remediation:

(1) In that action, if the surface owner or surface tenant proves by a preponderance of the evidence that the party responsible for the damage has failed to restore and remediate the real property, then the surface owner or surface tenant is entitled to an order requiring restoration or remediation to appropriate standards of the applicable agency; and

(2) In addition to the relief provided in subdivision (d)(1) of this section, the surface owner or surface tenant may be allowed a reasonable attorney's fee together with costs associated with maintaining an action for restoration or remediation.

(e) This section shall become effective on September 17, 2007, and will apply to spills of crude oil and spills of produced water that occur after that date.

(f) Nothing contained in this section is intended to limit or restrict the rights of any surface owner or surface tenant to maintain a cause of action for any damage to real property that is not addressed by the rules and regulations adopted by the department or the commission pertaining to spills of crude oil or produced water.

(g) Nothing contained in this section shall alter, affect, or modify the terms of any oil or gas lease pertaining to restoration or remediation of damaged real property that are more stringent than the provisions of this section.

(h) The provisions of this section are remedial in nature.






Subchapter 3 - -- Pools and Drilling Units

§ 15-72-301 - Applicability of §§ 15-72-307 -- 15-72-314.

The provisions of §§ 15-72-307 -- 15-72-314 shall be applicable to each pool or any portion thereof in the State of Arkansas.



§ 15-72-302 - Just and equitable shares -- Preventing waste, avoiding risks, etc. -- Drilling units.

(a) Whether or not the total production from a pool is limited or prorated, no rule, regulation, or order of the Oil and Gas Commission shall be such in terms or effect:

(1) That it shall be necessary at any time for the producer from or the owner of a tract of land in the pool, in order that he or she may obtain the tract's just and equitable share of the production of the pool, as the share is set forth in this section, to drill and operate any well or wells on the tract in addition to the well or wells as can without waste produce the share; or

(2) As to occasion net drainage from a tract unless there is drilled and operated upon the tract a well or wells in addition to the wells thereon as can without waste produce the tract's just and equitable share, as set forth in this section, of the production of the pool.

(b) (1) For the prevention of waste and to avoid the augmenting and accumulation of risks arising from the drilling of an excessive number of wells, after a hearing the commission shall establish a drilling unit or units for each pool except in those pools that, prior to February 20, 1939, have been developed to an extent and where conditions are such that it would be impracticable or unreasonable to use a drilling unit at the present stage of development.

(2) (A) As used in this subchapter, "drilling unit" means a single governmental section or the equivalent unless a larger or smaller area is requested by an owner, as defined in § 15-72-102, within the drilling unit to be established and a larger or smaller area is established by order of the commission. The drilling unit shall constitute a developed unit as long as a well is located thereon that is capable of producing oil or gas in paying quantities.

(B) The commission shall have the continuing authority to:

(i) Designate the number of wells that may be drilled and produced within a drilling unit; and

(ii) Regulate the spacing among multiple wells drilled and produced within a drilling unit.

(c) (1) Each well permitted to be drilled upon any drilling unit shall be drilled at a location that is in compliance with rules adopted by the commission, with such exception as may be reasonably necessary where it is shown, after notice and an opportunity for a hearing, and the commission finds that a well drilled at a different location is likely to prevent waste or protect correlative rights of owners within the unit, or both.

(2) Whenever an exception is granted, the commission shall take action to offset any advantage that the person securing the exception may have over other producers by reason of drilling the well as an exception, and so that drainage from developed units to the tract with respect to which the exception is granted will be prevented or minimized and the producer of the well drilled as an exception will be allowed to produce no more than his or her just and equitable share of the oil and gas in the pool, as the share is set forth in this section.

(d) (1) Subject to the reasonable requirements for prevention of waste, a producer's just and equitable share of the oil and gas in the pool, also sometimes referred to as a tract's just and equitable share, is that part of the authorized production for the pool, whether it is the total that could be produced without any restriction on the amount of production or whether it is an amount less than that which the pool could produce if no restriction on amount were imposed, which is substantially in the proportion that the quantity of recoverable oil and gas in the developed area of the producer's tract in the pool bears to the recoverable oil and gas in the total developed area of the pool, insofar as these amounts can be practically ascertained.

(2) To that end, the rules, regulations, permits, and orders of the commission shall be such as will prevent or minimize reasonably avoidable net drainage from each developed unit, that is, drainage that is not equalized by counter drainage and will give to each producer the opportunity to use his or her just and equitable share of the reservoir energy.

(e) (1) After public hearing held pursuant to notice given as required by law and by any rules or orders of the commission, the commission may establish a drilling unit as defined in subsection (b) of this section for an exploratory well to be drilled therein.

(2) Any drilling unit so established shall be composed of a governmental section or the equivalent thereof unless a larger or smaller area is requested by an owner, as defined in § 15-72-102, within the drilling unit to be established and a larger or smaller area is established by order of the commission, determined by the commission to be prospective of oil or gas, or both. The commission shall have the authority to integrate separately owned tracts embraced therein when the owners thereof fail or refuse voluntarily to do so provided that persons who own at least an undivided fifty percent (50%) interest in the right to drill and produce oil or gas, or both, from the total proposed unit area agree thereto.

(3) However, any such order of the commission and drilling unit as established for exploratory purposes thereunder shall remain in force for a period no longer than the later of one (1) year following the effective date thereof or one (1) year following the cessation of drilling operations or production within the unit, whereupon the order of the commission and the provisions thereof shall automatically terminate.



§ 15-72-303 - Authority to integrate production in drilling units.

(a) When two (2) or more separately owned tracts are embraced within an established drilling unit, when there are separately owned interests in all or part of the drilling unit, or when there are separately owned tracts and separately owned interests in all or part of such a drilling unit, the owners thereof may voluntarily pool, combine, and integrate their tracts or interests for the development or operation of that drilling unit.

(b) When the owners fail or refuse voluntarily to integrate their interests, upon the application of any such owner or operator, the commission, for the prevention of waste or to avoid the drilling of unnecessary wells, shall enter its order integrating all tracts and interests in the drilling unit for the development or operation of the drilling unit and the sharing of production from the drilling unit.



§ 15-72-304 - Integration orders generally.

(a) All orders requiring integration shall be made after notice and hearing and shall be upon terms and conditions which are just and reasonable and which will afford the owner of each tract or interest in the drilling unit the opportunity to recover or receive his or her just and equitable share of the oil and gas in the pool without unnecessary expense and will prevent or minimize reasonably avoidable drainage from each developed unit which is not equalized by counter drainage.

(b) In the event the drilling of a well has not been commenced or, if commenced, the well has not been completed as a well capable of producing oil and gas in commercial quantities on the lands comprising the drilling unit on the effective date of the order requiring integration, the order shall:

(1) Authorize the drilling or completion and the equipping and operation of a well on the drilling unit;

(2) Provide who shall drill, complete, and operate the well;

(3) Prescribe the time and manner in which all owners in the drilling unit who may desire to pay their share of the costs of such operations and participate therein may elect to do so;

(4) Provide that an owner who does not affirmatively elect to participate in the risk and cost of the operations shall transfer his or her rights in the drilling unit and the production from the unit well to the parties who elect to participate therein for a reasonable consideration and on a reasonable basis which shall be determined, in the absence of agreement between the parties, by the Oil and Gas Commission. The transfer may be either a permanent transfer or may be for a limited period pending recoupment out of the share of production attributable to the interest of the nonparticipating owner by the participating parties of an amount equal to the share of the costs that would have been borne by the nonparticipating party had he or she participated in the operations, plus an additional sum to be fixed by the commission.

(c) In the event there is a well capable of producing oil or gas in commercial quantities on the lands comprising the drilling unit on the effective date of the order requiring integration, the order shall:

(1) Authorize the operation of the well;

(2) Provide who shall operate the well; and

(3) Provide that within the time stipulated in the order any owner in the drilling unit who did not participate in the drilling of the well shall either reimburse the drilling parties in cash for his or her share of the actual cost of drilling, completing, and equipping the well or shall transfer his or her rights in such drilling unit and the production from the well to the drilling parties until those parties have received out of the share of production attributable to the interest so transferred an amount equal to the share of the costs that would have been borne by the transferring party had he or she participated in drilling, completing, equipping, and operating the well, plus an additional sum to be fixed by the commission.

(d) In the event there is an unleased mineral interest or interests in any drilling unit, the owner thereof shall be regarded as the owner of a royalty interest to the extent of a one-eighth (1/8) interest in and to the unleased mineral interest. This royalty interest shall not be affected by the provisions of subsections (b) and (c) of this section.



§ 15-72-305 - Allocation of production and cost following integration order -- Procedure.

(a) (1) The order of the Oil and Gas Commission creating a drilling unit shall provide that effective as of the commencement of the drilling of a well upon the drilling unit or, if a well capable of producing oil and gas in commercial quantities has already been completed upon some part of the lands included within the drilling unit, all royalty, overriding royalty, production payment, or similar interests in the drilling unit shall be integrated without the necessity of any additional order or action by the commission or owners. In the event any unit includes an unleased mineral interest upon the effective date thereof, one-eighth (1/8) of the unleased mineral interest shall be deemed as royalty for the purposes of this subsection.

(2) For the purpose of making distribution to the owners of royalty, overriding royalty, production payment, or similar interests, there shall be allocated to each tract in the established drilling unit that percentage of the total production from such drilling unit, except any part thereof unavoidably lost or used for production or development purposes, which the area of each tract bears to the total area of the drilling unit. The interests shall be paid or delivered to each owner thereof in conformance with the provisions of the appropriate lease, agreement, or contract creating it, but computed upon the production allocated to each tract as hereinabove provided, rather than upon the actual production therefrom.

(3) One-eighth (1/8) of all gas sold on or after the first day of the calendar month next ensuing after March 6, 1985, from any such unit shall be considered royalty gas, and the net proceeds received from the sale thereof shall be distributed to the owners of the marketable title in and to the leasehold royalty and royalty as defined under § 15-72-304(d). Marketability of title shall be determined according to principles of real property law governing title to oil and gas interests. Unless all royalty owners within the drilling unit agree to a different method for distribution of the royalty, the distribution shall be coordinated by the operator of the well as follows:

(A) (i) Within thirty (30) days of the receipt of the proceeds from gas sale, each working interest owner shall furnish to the working interest owner designated as operator, in a form acceptable to the operator, the following information:

(a) The names and addresses of all owners of royalty under the working interest owner's leasehold interests;

(b) Each royalty owner's tax identification or social security number and any other information needed to meet the requirements of the Internal Revenue Service or other governmental agencies; and

(c) The fractional or decimal interests in the unit of each tract in which interests are owned and each royalty owner's fractional or decimal interest therein;

(ii) Thereafter, each working interest owner shall notify the operator of any changes of ownership and provide the necessary information to facilitate the necessary changes promptly upon receiving proof thereof;

(iii) If any working interest owner should fail or refuse to discharge its obligation to provide the information outlined in subdivision (a)(3)(A)(i) in a timely manner, to facilitate payments, the operator may, at its option, either:

(a) Notify the working interest owner by certified or registered mail of the name, address, and decimal interests of the royalty owner believed to be entitled to receive payments pursuant to the terms hereof under the working interest owner's leasehold on the basis of the best information then available to the operator. If the working interest owner fails to respond to the notification within thirty (30) days of the receipt thereof, the operator shall be entitled to pay royalty moneys in accordance with its prior notification and usual procedures. Further, the operator's payment in this manner shall constitute a complete defense to any claim or in any legal proceeding or cause of action and the responsible working interest owner shall indemnify and hold the operator harmless from all liability and reimburse the operator for any and all costs and expenses, including attorney's fees, interest, or penalty incurred with respect to the proceeding or action; or

(b) File an application with the commission, setting forth sufficient facts to identify the well concerned and the responsible working interest owner, requesting that the commission issue an order requiring the working interest owner to appear at the next regularly scheduled hearing and show cause with respect to its failure to timely comply with the provisions of this section. Subsequent to the hearing, the commission shall impose upon a working interest owner who has failed to meet its obligations hereunder such sanctions as are reasonably calculated to enforce compliance with this section. These sanctions shall include, but not be limited to, a civil penalty of up to, but not more than, five hundred dollars ($500). The commission shall have the authority to suspend the imposition of any sanction for a maximum period of sixty (60) days in order to allow the noncompliant owner the opportunity to furnish proof to the commission of his or her compliance with any commission order. All civil penalties levied by the commission as a result of this provision shall be collected by the commission and shall be deposited in the State Treasury to the credit of the Oil and Gas Commission Fund. The commission may promulgate such other rules and regulations as it deems appropriate and necessary to carry out the purposes of this section;

(iv) The terms of subdivision (a)(3)(A) of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, or liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons;

(B) (i) Commencing no later than six (6) months after the date of first sale, and thereafter no later than the earlier of thirty (30) days after first payment is received or thirty (30) days after the sixty-day period within which the first purchaser is to make payment pursuant to §§ 15-74-501 and 15-74-601 -- 15-74-603, or a total of ninety (90) days after the end of the calendar month within which subsequent production is sold, each working interest owner or marketing party who has sold gas shall remit or cause to be remitted to the operator one-eighth (1/8) of the revenue realized or royalty moneys from gas sales computed at the mouth of the well, less all lawful deductions, including, but not limited to, all federal and state taxes levied upon the production or proceeds and shall indemnify and hold the other working interest owner free from any liability therefor. However, if any portion of the price received by a marketing party is subject to possible refund to the gas purchaser pursuant to the regulations or orders of any governmental authority, the refundable portion need not be included in the amount remitted to the operator for distribution hereunder until the possibility of refund has terminated. The funds or amounts as so remitted shall be held in trust by the operator for the account of the royalty owner or owners entitled thereto until distributed and paid as provided in this section;

(ii) If any operator should fail or refuse to discharge its obligation to remit revenues in a timely manner as provided in this section, the working interest owner whose royalty owner's obligations have not been paid may, to facilitate payment, either:

(a) File an application with the commission, setting forth sufficient facts to identify the well concerned and the responsible operator, requesting that the commission issue an order requiring the operator to appear at the next regularly scheduled hearing and show cause with respect to its failure to timely comply with the provisions of this section. Subsequent to the hearing, the commission shall impose upon an operator who has failed to meet its obligations hereunder such sanctions as are reasonably calculated to enforce compliance with this section. The sanctions shall include, but not be limited to, a civil penalty of up to, but not more than, five hundred dollars ($500). The commission shall have the authority to suspend the imposition of any sanction for a maximum period of sixty (60) days in order to allow the noncompliant the opportunity to furnish proof to the commission of his or her compliance with any commission order. All civil penalties levied by the commission as a result of this provision shall be collected by the commission and deposited in the State Treasury to the credit of the fund. The commission may promulgate such other rules and regulations as it deems appropriate and necessary to carry out the purposes of this section; or

(b) File a legal proceeding or cause of action to compel the operator's compliance with the terms hereof. The operator shall reimburse the complaining working interest owner for any and all costs or expenses, including attorney's fees, incurred with respect to the proceeding or action;

(iii) The operator shall not be held liable for failure to distribute royalty hereunder where its failure is due to the failure of a working interest owner to timely provide or cause to be provided the information and royalty moneys described in subdivisions (a)(3)(A) and (B) of this section. Each working interest owner shall indemnify and hold the operator harmless for all costs, including reasonable attorney's fees, incurred as a result of the failure;

(iv) The terms of subdivision (a)(3)(B) of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, or liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.

(4) (A) Any working interest owner may arrange for the royalty moneys to be remitted directly to the operator by the purchaser to whom the gas is sold but, in that case, shall continue to hold the operator harmless for all costs, including reasonable attorney's fees, incurred as a result of failure to provide or cause to be provided the information and royalty moneys required by subdivisions (a)(3)(A) and (B) of this section.

(B) The terms of subdivision (a)(4) of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.

(5) (A) On or before the thirtieth day of the next calendar month following its receipt of the royalty moneys as provided above, the operator shall distribute the moneys to all royalty owners as provided in this subsection. The distribution may be made annually for the aggregate of up to twelve (12) months of accumulated royalty moneys where the aggregate amount due any royalty owner is one hundred dollars ($100) or less. The payment shall be made in a form evidencing the following:

(i) The name of the party entitled to payment;

(ii) Identification of the wells for which payment is being made by well number or division order;

(iii) The time period for which payment is made;

(iv) The decimal interest of the party being paid;

(v) The total production from each well for which payment is being made;

(vi) The gross price received for each unit of production from each well;

(vii) Any and all deductions from the payment which shall be itemized as to the nature of the deduction; and

(viii) An address and telephone number at which additional information may be obtained and questions may be answered.

(B) In the event that the operator stops the royalty payments for a period of more than sixty (60) days for any reason, the operator shall send a letter of explanation.

(C) If a royalty interest owner requests information or answers to questions concerning a payment made pursuant to this subdivision and the request is made by certified mail with return receipt requested, the party making payment must respond to the request by certified mail with return receipt requested not later than forty-five (45) days after the request is received.

(D) (i) If a royalty interest owner fails to receive an answer to his or her request for information or to his or her questions, the royalty interest owner may file a complaint with the commission on a form provided by the commission describing:

(a) The information requested or the questions to be answered;

(b) The party responsible for making the royalty payments;

(c) The date the information or answers were requested; and

(d) The date the requested information or answers were due from the paying party.

(ii) Upon the filing of the complaint form, the commission shall issue an order requiring the party making the payments to appear at the next regularly scheduled hearing and to show cause for its failure to respond to the royalty interest owner's request for information or answers.

(iii) If the party making the payments fails to respond to the royalty interest owner's inquiry after the complaint is filed or fails to show just cause for its failure to respond at the hearing, the commission shall impose such sanctions as are reasonably calculated to enforce compliance with this provision.

(iv) These sanctions shall include, but not be limited to, a civil penalty of up to, but not more than, five hundred dollars ($500). The commission shall have the authority to suspend the imposition of any sanction for a maximum period of sixty (60) days in order to allow the noncompliant party the opportunity to furnish proof to the commission of his or her compliance with any commission order.

(v) All civil penalties levied by the commission as a result of this provision shall be collected by the commission and shall be deposited in the State Treasury to the credit of the fund.

(E) The commission may promulgate such other rules and regulations as it deems appropriate and necessary to carry out the purposes of this section.

(F) The terms of subdivision (a)(5) of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.

(6) (A) Payment of one-eighth (1/8) of the revenue realized from the sale of gas as provided in this section shall fully discharge all obligations of the operator and other working interest owners with respect to the payment of one-eighth (1/8) leasehold royalty or royalty as described under § 15-72-304(d).

(B) The terms of subdivision (a)(6) of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.

(7) (A) The operator shall be entitled to reimbursement from each working interest owner, whether or not that party is marketing gas, the party's fair and equitable share of the costs of distributing the one-eighth (1/8) royalty required by this subsection. The amount of these charges shall be based upon the reasonable cost of administering these provisions and shall be subject to review by the commmission upon application of any working interest owner.

(B) The terms of subdivision (a)(7) of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.

(8) (A) Any gas taken in kind shall be excluded from royalty gas for which payment shall be made pursuant to this section, but the operator shall be promptly provided with written notification of the intent to exclude the gas.

(B) Additionally, any gas taken by a working interest owner to correct an imbalance in production between the working interest owners, which was created or existed prior to April 1, 1985, shall also be excluded from royalty gas for which payment shall be made pursuant to this subsection.

(C) Nothing contained in this section shall affect the obligations of working interest owners with respect to the payment of royalties, overriding royalties, production payments, or similar interests in excess of the one-eighth (1/8) royalty required to be distributed under this section.

(b) All operations, including, but not limited to, the commencement, drilling, or operation of a well upon any portion of a drilling unit for which an integration order has been entered shall be deemed for all purposes the conduct of operations upon each separately owned tract and interest in the drilling unit by the several owners thereof. The portion of the production allocated to the owner of each tract or interest included in a drilling unit formed by an integration order shall, when produced, be considered for all purposes as if it had been produced from the tract or interest by a well drilled thereon.



§ 15-72-306 - Limitation on production if no integration.

Should the owners of separate tracts embraced within a drilling unit fail to agree upon the integration of the tracts and the drilling of a well on the unit and should it be established that the commission is without authority to require integration as provided by §§ 15-72-303 -- 15-72-305, then subject to all other applicable provisions of this act, the owner of each tract embraced within the drilling unit may drill on his or her tract. However, the allowable production from the tract shall be the proportion of the allowable for the full drilling unit as the area of the separately owned tract bears to the full drilling unit.



§ 15-72-307 - Formation of units not in restraint of trade.

The formation of any drilling unit or salt water disposal unit as provided in this subchapter and the operation of that unit under order of the Oil and Gas Commission shall not be a violation of any statute of this state relating to trusts, monopolies, contracts, or combinations in restraint of trade.



§ 15-72-308 - Petition for unit operation -- Hearing.

(a) Upon the filing of a petition as provided in this section, the Oil and Gas Commission after notice shall hold a public hearing to consider the need for the operation as a unit of an entire pool or any portion thereof to prevent waste, to increase ultimate recovery of oil and gas, and to protect correlative rights.

(b) The petition shall contain the following:

(1) A description of the proposed unit area;

(2) A statement of the nature of the proposed unit operation; and

(3) A conformed copy of the proposed unit operating agreement, which may be a composite of executed counterparts of the agreement.

(c) The petition may be filed by one (1) or more persons authorized in the unit operating agreement to file it with the commission.



§ 15-72-309 - Findings to support order requiring unit operation -- Issuance.

(a) If after hearing and considering the petition and evidence offered in support thereof the Oil and Gas Commission makes the following findings, it shall issue an order requiring unit operation in accordance with the terms of the proposed unit operating agreement:

(1) The proposed unit agreement has, or counterparts thereof have, been executed by persons who at the time of filing of the petition owned of record legal title to at least an undivided seventy-five percent (75%) interest in the right to drill into and produce oil or gas from the total proposed unit area and by persons who at that time owned of record legal title to seventy-five percent (75%) of royalty and overriding royalty payable with respect to oil or gas produced from the entire unit area;

(2) Unit operation of the pool or any portion thereof proposed to be unitized is reasonably necessary to prevent waste, to increase ultimate recovery of oil or gas, and to protect correlative rights; and

(3) The value of the additional oil or gas to be recovered from the proposed unit area as a result of the proposed unit operation will exceed the additional cost incident to conducting the operation.

(b) Thereafter, the order and the provisions of the unit operating agreement shall be effective as to and binding upon each person owning an interest in the unit area or in oil or gas produced therefrom or the proceeds thereof.

(c) With respect to an interest which is encumbered of record with a mortgage or deed of trust both the grantor and grantee therein shall for the purposes of subdivision (a)(1) of this section be considered as the record owner of legal title thereto. However, when the instrument gives the grantor in the mortgage or deed of trust the right to execute the unit agreement, the grantor shall for that purpose be deemed the record owner.



§ 15-72-310 - Order requiring unit operation -- Contents.

The order requiring unit operation shall be fair and reasonable under all circumstances and shall include:

(1) A description of the unit area;

(2) An allocation upon the basis agreed upon by the provisions of the unit operating agreement to each separately owned tract that for all purposes of this section and §§ 15-72-308, 15-72-309, and 15-72-311 -- 15-72-322 may be a previously established drilling unit if the unit operating agreement so provides in the unit area its fair share of all of the oil and gas produced from the unit area and not required or consumed in the conduct of the operation of the unit area or unavoidably lost. No allocation formula shall be adopted by the Oil and Gas Commission and put into effect unless it is based on the relative contribution to the unit operation, other than physical equipment, made by each separately owned tract or previously established drilling unit;

(3) A provision for the credits and charges to be made in the adjustment among the owners of the unit area for their respective investments in wells, tanks, pumps, machinery, materials, and equipment contributed to the unit operation. The net amount charged against the owner or owners of a separately owned tract shall be considered expenses of unit operation chargeable against the tract;

(4) A provision that a part of the expenses of unit operation, including capital investments, be charged to each separately owned tract in the same proportion that the tract shares in the unit production. The expenses chargeable to a tract shall be paid by the person or persons who in the absence of unit operation would be responsible for the expense of developing and operating the tract;

(5) The time at which the unit operation shall commence; and

(6) Those additional provisions, not in conflict with or inconsistent with the unit operating agreement, which the commission determines to be appropriate for the prevention of waste and the protection of all interested parties.



§ 15-72-311 - Obligation or liability of owners for expenses.

The obligation or liability of each owner in the several separately owned tracts for the payment of unit expenses shall at all times be several and not joint or collective. In no event shall an owner of the oil or gas rights in the separately owned tract be chargeable with, obligated, or directly or indirectly liable for more than the amount apportioned, assessed, or otherwise charged to his or her interest in such separately owned tract pursuant to the plan of unitization.



§ 15-72-312 - Operator's lien.

(a) The operator may have a lien on all of the property owned by each owner within the unit area to secure the payment of his or her proportionate part of the expenses of unit operation.

(b) The lien may be established by filing an affidavit with the circuit clerk of the county in which the property involved or any part thereof is located. This affidavit shall set forth an itemized statement of the amount due and the interest of the owner in the unit and may be enforced in the manner as now provided for the enforcement of laborers' liens.



§ 15-72-313 - New unit operation order in pool established by previous order.

(a) The Oil and Gas Commission, upon the filing of a petition in a form complying with the requirements of § 15-72-308, may after notice and hearing require unit operation of a pool or portion thereof when the unit area newly established embraces a unit area within the same pool established by a previous order of the commission.

(b) In each case the petition shall be accompanied by a copy of the proposed unit operating agreement with respect to the operation of the unit as so enlarged in the form meeting the requirements of § 15-72-308(b)(3).

(c) In each instance the unit operating agreement shall be executed by persons owning interests in oil and gas in the entire unitized area so enlarged in sufficient numbers to comply with the requirements of § 15-72-309(a)(1). However, if the unit operating agreement then in effect with respect to the unit area to which an additional portion of a pool is to be added contains provisions under the terms of which additions to the unit area may be made, the application for enlargement of the unitized area need only be accompanied by an agreement executed by persons owning interests in oil and gas under the area to be added to the unit area in numbers sufficient to comply with the requirements of § 15-72-309(a)(1), for the inclusion, in accordance with the plan provided in the unit operating agreement involved, of the additional area to the unit area then existing.

(d) In either case, the new order, in providing for allocation of unit production from the enlarged unit area, shall first treat the unit area previously established as a single tract. The portion of unit production so allocated thereto shall then be allocated among the separately owned tracts included in the previously established unit area in the same proportion as those specified therefor in the previous order. In no event shall the new order alter the relative values of tract factors of the previously established unit area, except by consent of all parties owning interests in the tract affected.

(e) An order of the commission entered under this section shall be effective as to the enlarged unit area and to all persons owning interest in oil and gas therein to the same extent as an order entered under § 15-72-309. It shall contain provisions with respect to the enlarged unit area to meet the requirements of § 15-72-310, and the provisions of §§ 15-72-311 and 15-72-312 shall be applicable to obligations incurred in the operation of the enlarged unit area.



§ 15-72-314 - Unit area oil and gas -- Product of tract.

The portion of oil or gas produced from the unit area and allocated to a separately owned tract shall be deemed, for all purposes, to have been actually produced from the tract. Operations for the production of oil or gas from any part of the unit area, conducted pursuant to the order of the Oil and Gas Commission, shall be deemed, for all purposes, to be operations for the production of oil or gas from each separately owned tract in the unit area.



§ 15-72-315 - Unitization of entire pool as one operating unit.

(a) Where the Oil and Gas Commission has received a proper petition praying an order for the operation of an entire pool as a unit and after proper hearing and evidence has issued its order unitizing the pool, then the following procedure may be instituted by one (1) or more persons authorized in the unit operating agreement to file with it a petition praying for an order setting up a salt water disposal unit within the production unit of the entire pool.

(b) The unitization of the entire pool as an operating unit must be ordered by the commission as a condition precedent before the petition praying a salt water disposal unit may be filed.



§ 15-72-316 - Salt water disposal unit operation of a pool -- Petition.

(a) Upon the filing of a petition as hereinafter provided, the Oil and Gas Commission after notice shall hold a public hearing to consider the need to establish a salt water disposal unit for an entire pool.

(b) The petition shall contain the following:

(1) A description of the proposed unit area;

(2) A statement of the nature of the proposed salt water disposal unit operation; and

(3) A conformed copy of the proposed salt water disposal unit operating agreement which may be a composite of executed counterparts of the agreement.

(c) The petition may be filed by one (1) or more persons authorized in the salt water disposal unit agreement to file it with the commission.



§ 15-72-317 - Findings to support order requiring salt water disposal unit operation.

(a) If, after hearing and considering the petition and evidence offered in support thereof, the Oil and Gas Commission makes the following findings, it shall issue an order requiring salt water disposal unit operation in accordance with the terms of the proposed unit operating agreement:

(1) The proposed salt water disposal unit agreement has, or counterparts thereof have, been executed by persons who at the time of filing of the petition, owned of record legal title to at least an undivided seventy-five percent (75%) interest in the right to drill into and produce oil and gas from the total proposed unit area and by persons who at that time, owned of record legal title to seventy-five percent (75%) of royalty and overriding royalty payable with respect to oil and gas produced from the entire unit area;

(2) Salt water disposal unit operation of the pool proposed to be unitized is reasonably necessary to prevent waste, to increase ultimate recovery of oil or gas, and to protect correlative rights; and

(3) The value of the additional oil and gas to be recovered from the proposed unit area as a result of the proposed salt water disposal unit operation will exceed the additional cost incident to conducting the operation.

(b) The order and the provisions of the salt water disposal unit operating agreement shall, thereafter, be effective as to and binding upon each person owning an interest in the unit area, or in oil or gas produced therefrom or the proceeds thereof.

(c) With respect to an interest which is encumbered of record with a mortgage or deed of trust, both the grantor and grantee therein shall, for the purposes of subdivision (a)(1) of this section be considered as the record owner of legal title thereto. However, when the instrument gives the grantor in mortgage or deed of trust the right to execute such a unit agreement, the grantor shall for this purpose be deemed the record owner.



§ 15-72-318 - Order requiring salt water disposal unit operation -- Contents.

The order requiring salt water disposal unit operation shall be fair and reasonable under all circumstances and shall include:

(1) A description of the salt water disposal unit area;

(2) An allocation, whereby the portion of production allocated to the owner of each tract included in the unit operating agreement shall be a basis for such charges to be made against each tract for the disposal of salt water produced by the operation of the unit as a whole and shall be considered as expenses of unit operation for the disposal of salt water;

(3) The time at which the salt water disposal unit operation shall commence; and

(4) Those additional provisions, not in conflict with or inconsistent with the salt water disposal unit operating agreement, which the Oil and Gas Commission determines to be appropriate for the prevention of waste, water pollution, and the protection of all interested parties.



§ 15-72-319 - Salt water disposal unit operation -- Expenses.

The obligation or liability of each owner in the several separately owned tracts for the payment of salt water disposal unit expense shall at all times be several and not joint or collective. In no event shall an owner of the oil and gas rights in the separately owned tract be chargeable with, obligated, or directly or indirectly liable for more than the amount apportioned, assessed, or otherwise charged to his or her interest in the separately owned tract pursuant to the plan of unitization.



§ 15-72-320 - Salt water disposal unit -- Operator's lien.

(a) The operator may have a lien on all of the property owned by each owner within the salt water disposal unit area to secure the payment of his or her proportionate part of the expenses of salt water disposal unit operation.

(b) The lien may be established by filing an affidavit with the circuit clerk of the county in which the property involved, or any part thereof, is located. This affidavit shall set forth an itemized statement of the amount due and the interest of the owner in the unit and may be enforced in the manner as now provided for the enforcement of laborers' liens.



§ 15-72-321 - Enlarged operation of salt water disposal unit established by previous order.

(a) The Oil and Gas Commission, upon the filing of a petition in a form complying with the requirements of § 15-72-316, may, after notice and hearing, require salt water disposal unit operation of a pool.

(b) In each case, the petition shall be accompanied by a copy of the proposed salt water disposal unit operating agreement with respect to the operation of the unit as so enlarged, in the form meeting the requirements of § 15-72-316(b)(3).

(c) In each instance, the unit operating agreement shall be executed by persons owning interests in oil and gas in the entire unitized area so enlarged in sufficient numbers to comply with the requirements of § 15-72-317(a)(1). However, if the unit operating agreement then in effect with respect to the unit area to which an additional portion of a pool is to be added contains provisions under the terms of which additions to the unit area may be made, the application for enlargement of the unitized area need only be accompanied by an agreement, executed by persons owning interests in oil and gas under the area to be added to the unit area in numbers sufficient to comply with the requirements of § 15-72-317(a)(1), for the inclusion, in accordance with the plan provided in the unit operating agreement involved, of the additional area to the unit area then existing.

(d) In either case, the new order, in providing for allocation of unit production from the enlarged unit area, shall first treat the unit area previously established as a single tract. The portion of unit production so allocated thereto shall then be allocated among the separately owned tracts included in the previously established unit area in the same proportion as those specified therefor in the previous order. In no event shall the new order alter the relative values of tract factors of the previously established unit area, except by consent of all parties owning interests in the tract affected.

(e) An order of the commission entered under this section shall be effective as to the enlarged salt water disposal unit area and to all persons owning interest in oil and gas therein to the same extent as an order entered under § 15-72-317, and it shall contain provisions with respect to the enlarged unit area to meet the requirements of § 15-72-318. The provisions of §§ 15-72-319 and 15-72-320 shall be applicable to obligations incurred in the operation of the enlarged salt water disposal unit area.



§ 15-72-322 - Oil and gas from salt water disposal unit -- Product of tract.

The portion of oil and gas produced from the salt water disposal unit and allocated to a separately owned tract shall be deemed, for all purposes, to have been actually produced from the tract. Operations for the production of oil and gas from any part of the unit area, conducted pursuant to the order of the Oil and Gas Commission, shall be deemed, for all purposes, to be operations for the production of oil and gas from each separately owned tract in the unit area.



§ 15-72-323 - Notice of public hearings.

In addition to other notice required by any rule or order of the commission, notice of public hearings before the Oil and Gas Commission as provided for in this subchapter shall be given as follows:

(1) When an application is filed with the commission pursuant to this subchapter, the commission shall give notice of the public hearing to be held upon such application by one (1) publication at least ten (10) days prior to the date of the hearing, but not more than thirty (30) days prior thereto, in a legal newspaper having a general circulation in the county, or in each county, if there shall be more than one (1), in which the lands embraced within the application are situated, except that, as to any public hearing pertaining to a matter of general application throughout the State of Arkansas, the notice shall be published in a legal newspaper having statewide circulation; and

(2) The cost of publication shall be taxed as a cost of the public hearing and shall be paid for by the applicant therein.



§ 15-72-324 - Limitation on production.

(a) Whenever the Oil and Gas Commission limits the total amount of oil or gas which may be produced in this state, the limit so fixed shall not be less than the aggregate of the allowables fixed for each separate pool in this state for the prevention of waste in accordance with the foregoing definition of waste, plus the production from unrestricted pools. It shall allocate or distribute the allowable so fixed among the separate pools. The allocation or distribution among the pools of the state shall be made on a reasonable basis, giving to each pool with small wells of settled production an allowable production which will not accelerate or encourage a general premature abandonment of the wells in the pool.

(b) Whenever the commission limits the total amount of oil or gas which may be produced in any pool in this state to an amount less than that amount which the pool could produce if no restriction were imposed, which limitation may be imposed either incidentally to, or without, a limitation of the total amount of oil or gas which may be produced in the state, the commission shall prorate or distribute the allowable production among the producers in the pool on a reasonable basis so as to prevent or minimize reasonably avoidable drainage from each developed unit which is not equalized by counterdrainage and so that each producer will have the opportunity to produce or receive his or her just and equitable share, as above set forth, subject to the reasonable requirements for the prevention of waste.

(c) After the effective date of any rule, regulation, or order of the commission fixing the allowable production of oil or gas, or both, for any pool, no person shall produce from any well, lease, or property more than the allowable production which is applicable, nor shall such amount be produced in a different manner than that which may be authorized.






Subchapter 4 - -- Illegal Oil and Gas

§ 15-72-401 - Prohibition on dealing in illegal oil and gas.

(a) The sale, purchase, or acquisition or the transportation, refining, processing, or handling in any other way of illegal oil, illegal gas, or illegal product is prohibited.

(b) (1) Unless and until the Oil and Gas Commission provides for certificates of clearance or tenders, or some other method, so that any person may have an opportunity to determine whether any contemplated transaction of sale, purchase, or acquisition or of transportation, refining, processing, or handling in any other way involves illegal oil, illegal gas, or illegal product, no penalty shall be imposed for the sale, purchase, or acquisition or the transportation, refining, processing, or handling in any other way of illegal oil, illegal gas, or illegal product, except under circumstances hereinafter stated.

(2) Penalties shall be imposed for the commission of each transaction prohibited in this section when the person committing the transaction knows that illegal oil, illegal gas, or illegal product is involved in the transaction or when the person could have known or determined the fact by the exercise of reasonable diligence or from facts within his or her knowledge. However, regardless of lack of actual notice or knowledge, penalties as provided in this act shall apply to any sale, purchase, or acquisition and to the transportation, refining, processing, or handling in any other way of illegal oil, illegal gas, or illegal product where administrative provision is made for identifying the character of the commodity as to its legality.

(3) It shall likewise be a violation for which penalties shall be imposed for any person to sell, purchase, or acquire or to transport, refine, process, or handle in any other way any oil, gas, or any product without complying with any rule, regulation, or order of the commission relating thereto.



§ 15-72-402 - Finding oil and gas to be contraband -- Bringing action for seizure and sale.

(a) (1) Apart from, and in addition to, any other remedy or procedure which may be available to the Oil and Gas Commission, or any penalty which may be sought against or imposed upon any person with respect to violations relating to illegal oil, illegal gas, or illegal product, all illegal oil, illegal gas, and illegal product shall, except under such circumstances as are stated herein, be contraband and shall be seized and sold, and the proceeds applied as provided in § 15-72-406.

(2) Sale shall not take place unless the circuit court shall find, in the proceeding provided for in this subchapter, that the commodity involved is contraband.

(b) (1) Whenever the commission believes that illegal oil, illegal gas, or illegal product is subject to seizure and sale, as provided in this subchapter, it shall, through its attorney or the Attorney General, bring a civil action in rem for that purpose in the circuit court of the county where the commodity is found, or the action may be maintained in connection with any suit or cross-action for injunction or for penalty relating to any prohibited transaction involving the illegal oil, illegal gas, or illegal product.

(2) Any interested person who may show himself or herself to be adversely affected by the seizure and sale shall have the right to intervene in the suit to protect his or her rights.

(3) This action referred to shall be strictly in rem and shall proceed in the name of the state as plaintiff against the illegal oil, illegal gas, or illegal product mentioned in the complaint, as defendant. No bond shall be required of the plaintiff in connection therewith.



§ 15-72-403 - Summons.

(a) Upon the filing of the complaint, the clerk of the court shall issue a summons directed to the sheriff of the county, or to other officers or persons the court may authorize to serve process, requiring them to summon any and all persons, without undertaking to name them, who may be interested in the illegal oil, illegal gas, or illegal product mentioned in the complaint to appear and answer within thirty (30) days after the issuance and service of the summons.

(b) The summons shall contain the style and number of the suit and a very brief statement of the nature of the cause of action.

(c) Notice shall be served by posting one (1) copy at the courthouse door of the county where the commodity involved in the suit is alleged to be located and by posting another copy near the place where the commodity is alleged to be located.

(d) One (1) copy of the summons shall be posted at least five (5) days before the return day stated therein, and the posting of the copy shall constitute constructive possession of the commodity by the state.

(e) A copy of the summons shall also be published once each week for four (4) weeks in some newspaper published in the county where the suit is pending and having a bona fide circulation therein.

(f) No judgment shall be pronounced by any circuit court condemning the commodity as contraband until after the lapse of five (5) days from the last publication of the summons. Proof of service of the summons, and the manner thereof, shall be provided by general law.



§ 15-72-404 - Order of seizure.

(a) Where it appears by a verified pleading on the part of the plaintiff, by affidavit, or by oral testimony that grounds for the seizure and sale exist, the clerk, in addition to the summons or warning order, shall issue an order of seizure. This order shall be signed by the clerk and bear the seal of the court.

(b) The order of seizure shall specifically describe the illegal oil, illegal gas, or illegal product, so that it may be identified with reasonable certainty.

(c) The order shall direct the sheriff to whom it is addressed to take into his or her custody, actual or constructive, the illegal oil, illegal gas, or illegal product, described therein, and to hold the same subject to the orders of the court.

(d) The order of seizure shall be executed as a writ of attachment is executed.

(e) No bond shall be required before the issuance of the order of seizure, and the sheriff shall be responsible upon his or her official bond for the proper execution thereof.



§ 15-72-405 - Conservator.

In a proper case, the circuit court may direct the sheriff to deliver the custody of any illegal oil, illegal gas, or illegal product seized by him or her under an order of seizure, to a conservator to be appointed by the court, which conservator shall act as the agent of the court and shall give bond with an approved surety as the court may direct, conditioned that the conservator will faithfully conserve any illegal oil, illegal gas, or illegal product which may come into his or her custody and possession in accordance with the orders of the court. However, the court may in its discretion appoint any member of the commission or any agent of the commission as the conservator.



§ 15-72-406 - Sale -- Application of proceeds.

(a) (1) Sales of illegal oil, illegal gas, or illegal product seized under the authority of this act, and notices of those sales, shall be in accordance with the laws of this state relating to the sale and disposition of attached property.

(2) However, where the property is in the custody of a conservator, the sale shall be held by the conservator and not by the sheriff.

(3) For his or her services hereunder, the conservator shall receive a reasonable fee to be paid out of the proceeds of the sale, to be fixed by the court ordering the sale.

(b) The court may order that the commodity be sold in specified lots or portions, and at specified intervals, instead of being sold at one time.

(c) Title to the amount sold shall pass as of the date of the act which is found by the court to make the commodity contraband.

(d) The judgment shall provide for payment of the proceeds of the sale into the Oil and Gas Commission Fund, after first deducting the costs in connection with the proceedings and the sale.

(e) The amount sold shall be treated as legal oil, legal gas, or legal product, as the case may be, in the hands of the purchaser, but the purchaser and the commodity shall be subject to all applicable laws, and rules, regulations, and orders with respect to further sale or purchase or acquisition, and with respect to the transportation, refining, processing, or handling in any other way, of the commodity purchased.

(f) No oil, gas, or illegal product shall be sold for less than the average market value at the time of sale of similar products of like grade and character.



§ 15-72-407 - Other causes of action.

Nothing in this subchapter shall deny or abridge any cause of action a royalty owner, a lien holder, or any other claimant may have because of the forfeiture of the illegal oil, illegal gas, or illegal product, against the person whose act resulted in the forfeiture.






Subchapter 5 - -- Secondary Recovery

§ 15-72-501 - Definitions.

(a) As used in this subchapter, unless the context otherwise requires:

(1) "Cycling" means an operation in which condensate-bearing gas is displaced from a gas zone by injection of dry gas; and

(2) "Gas condensate" means the liquid produced by the condensation of a vapor or gas either after it leaves the reservoir or while still in the reservoir. Condensate is often called distillate, drips, white oil, etc.

(3) (A) "Gas drive" means the process wherein energy for the recovery of oil is derived from gas under pressure in the formation. There may be:

(i) An injected gas drive; or

(ii) A gas-cap drive, which is the displacement of oil by the growth or expansion of a gas zone in an oil reservoir; or

(iii) A solution-gas drive, which is the displacement of oil by the expansion of the gas dissolved in it, depending upon the source of the compressed gas.

(B) In this manner, gas drive may apply to either primary or secondary recovery;

(4) "Gas injection" means the introduction of any gas into a subsurface reservoir;

(5) "Pressure maintenance" means a primary recovery or secondary recovery operation so conducted as to afford some degree of control over reservoir-pressure decline. This is preferably accomplished by gas injection in the early life of a pool;

(6) "Primary recovery" means the oil, gas, or oil and gas, recovered by natural flow, artificial lift, or any other method that may be employed to produce them through a single well bore, and the fluid enters the well bore by the action of native reservoir energy, or gravity;

(7) "Recycling" means a continuous reinjection of produced gas;

(8) "Repressuring" means the introduction of fluid, either gas or liquid, into a producing formation for the purpose of increasing the reservoir pressure;

(9) "Secondary recovery" means the oil, gas, or oil and gas recovered by any artificial flowing, pumping, or any other method that may be employed to produce them through the joint use of two (2) or more well bores. Secondary recovery is generally recognized as being that recovery which may be obtained by the injection of liquids or gases into the reservoir for the purpose of augmenting reservoir energy. Usually, but not necessarily, this is done after the primary recovery phase has passed;

(10) "Water drive" means any process whereby energy for the recovery of oil is derived principally from the movement of water in the formation. The water may be either native or introduced artificially into the formation;

(11) "Water flooding" means the introduction of water into an oil-bearing formation for the purpose of increasing the oil recovery, i.e., a secondary recovery operation employing water injection;

(12) "Water injection" means the introduction of water into a subsurface reservoir;

(b) In addition, the definitions found in § 15-72-102 shall also apply.



§ 15-72-502 - Investigation and research -- Personnel.

The Oil and Gas Commission is authorized and directed to make investigations and to research, as in the judgment of the commission is appropriate, to ascertain the advisability of the employment of a secondary recovery method or methods in any pool within the State of Arkansas containing oil and gas, and to this end is authorized to employ the personnel who in its judgment are necessary for the performance of the work.



§ 15-72-503 - Submission of findings to landowners.

The findings of the Oil and Gas Commission are to be printed and submitted to the landowners, royalty owners, producers, and all parties in interest, in any oil or gas-condensate field or pool, or part thereof, where the employment of secondary recovery methods is found to be advisable.



§ 15-72-504 - Agreements to use secondary recovery methods not in restraint of trade.

If the persons owning and operating any oil pool or portion thereof enter into an agreement among themselves for the employment of any secondary recovery method or methods for the production of oil from a pool or portion thereof, and the Oil and Gas Commission finds that operating the pool or portion thereof in accordance with the agreement will result in the prevention of waste, the performance of the agreement by the persons shall not be a violation of any statute of this state relating to trusts, monopolies, or contracts, or combinations in restraint of trade.






Subchapter 6 - -- Underground Storage of Gas

§ 15-72-601 - Title.

This subchapter shall be known and may be cited as the "Underground Storage of Gas Law".



§ 15-72-602 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Oil and Gas Commission.

(2) "Native gas" means gas which has not been previously withdrawn from the earth;

(3) "Natural gas" means gas either while in its original state or after the gas has been processed by removal therefrom of component parts not essential to its use for light and fuel;

(4) "Natural gas public utility" means any person, firm, or corporation authorized to do business in this state and engaged in the business of producing, transporting, or distributing natural gas by means of pipelines into, within, or through this state for ultimate public consumption; and

(5) "Underground storage" means storage in a subsurface stratum or formation of the earth;



§ 15-72-603 - Public interest and welfare -- Authority of commission.

(a) The underground storage of natural gas which promotes conservation thereof, which permits the building of reserves for orderly withdrawal in periods of peak demand, which makes more readily available and economical our natural gas resources to the domestic, commercial, and industrial consumers of this state, and which provides a better year-round market to the various gas fields, and promotes the public interest and welfare of this state.

(b) Therefore, in the manner hereinafter provided, the Oil and Gas Commission may find and determine that the underground storage of natural gas as hereinbefore defined is in the public interest.



§ 15-72-604 - Condemnation of subsurface strata or formations -- Limitations.

(a) Any natural gas public utility may condemn for its use for the underground storage of natural gas any subsurface stratum or formation in any land which the Oil and Gas Commission shall have found to be suitable and in the public interest for the underground storage of natural gas and, in connection therewith, may condemn other interests in property as required to adequately examine, prepare, maintain, and operate the underground natural gas storage facilities. However, the right of condemnation of underground sands, formations, and strata granted hereby shall be limited as follows:

(1) If the commission affirmatively finds, based upon substantial evidence, that any sand, formation, or stratum is producing or is capable of producing oil, in paying quantities, through any known recovery method, then the sand, formation, or stratum shall not be subject to appropriation hereunder;

(2) No gas-bearing sand, formation, or stratum shall be subject to appropriation hereunder, unless the sand, formation, or stratum has a greater value or utility as a gas storage reservoir for the purpose of insuring an adequate supply of natural gas for any particular class or group of consumers of natural gas, or for the conservation of natural gas, than for the production of relatively small volumes of natural gas which remain therein. However, for as long as oil is produced in paying quantities in the secondary operations, no gas-bearing sand, formation, or stratum shall be condemned under the terms of this subchapter when the gas therein is being used for the secondary recovery of oil unless gas in a necessary and required amount is furnished to the operator or operators of the secondary recovery operations for the recovery of oil at the same cost as that at which the gas was being produced at the time of condemnation by the operator of the secondary recovery project or projects;

(3) Only the area of the underground sand, formation, or stratum as may reasonably be expected to be penetrated by gas displaced or injected into the underground gas storage reservoir may be appropriated hereunder; and

(4) No rights or interests in existing underground gas reservoirs being used for the injection, storage, and withdrawal of natural gas and owned or operated by others than the condemner shall be subject to appropriation hereunder.

(b) The right of condemnation granted in this section shall be without prejudice to the rights of the owner of the lands, or of other rights or interests therein, to drill or bore through the underground stratum or formation so appropriated in a manner as shall comply with orders, rules, and regulations of the commission issued for the purpose of protecting underground storage strata or formations against pollution and against the escape of natural gas therefrom and shall be without prejudice to the rights of the owner of the lands or other rights or interests therein as to all other uses.



§ 15-72-605 - Prerequisite to eminent domain -- Certificate.

Any natural gas public utility desiring to exercise the right of eminent domain as to any property for use for underground storage of natural gas, as a condition precedent to the filing of its petition in the circuit court, shall obtain from the Oil and Gas Commission a certificate setting out findings of the commission as to the following:

(1) That the underground stratum or formation sought to be acquired is suitable for the underground storage of natural gas and that its use for such purposes is in the public interest; and

(2) The amount of recoverable oil and native gas, if any, remaining therein. However, the commission shall issue no certificate until after public hearing is had on the application, pursuant to notice served in compliance with notice in civil actions in the circuit court, together with notice published at least once each week for two (2) successive weeks in some newspaper of general circulation in the county or counties where the gas is proposed to be stored. The first publication of the notice must be at least ten (10) days prior to the date of the hearing.



§ 15-72-606 - Petition for eminent domain -- Subsequent proceedings.

(a) Any natural gas public utility having first obtained a certificate from the Oil and Gas Commission as provided in § 15-72-605 desiring to exercise the right of eminent domain for the purpose of acquiring property for the underground storage of natural gas shall do so in the manner provided in this section.

(b) The natural gas public utility shall present to the circuit court of the county wherein the land is situated, or to the judge thereof, a petition setting forth the purpose for which the property is sought to be acquired, a description of the property sought to be appropriated, and the names of the owners thereof as shown by the records of the county.

(c) The petitioner shall file the certificate of the commission as a part of its petition and no order by the court granting the petition shall be entered without the certificate being filed therewith.

(d) The court or the judge thereof shall examine the petition and determine whether the property is necessary to its lawful purposes, and if found in the affirmative, the finding shall be entered of record and subsequent proceedings shall follow the procedure by law for the exercise of the right of eminent domain for rights-of-way for railroads as provided by § 18-15-1201 et seq.



§ 15-72-607 - Ownership of gas.

All natural gas which has been reduced to possession and which is subsequently injected into underground storage fields, sands, reservoirs, and facilities shall at all times be deemed the property of the injector, his or her heirs, successors, or assigns. In no event shall the gas be subject to the right of the owner of the surface of the lands or the owner of any mineral interest therein under which the gas storage fields, sands, reservoirs, and facilities lie or subject to the right of any person, other than the injector, his or her heirs, successors, and assigns, to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control thereover. However, the injector, his or her heirs, successors, and assigns shall have no right to gas in any stratum, or portion thereof, which has not been condemned under the provisions of this subchapter or otherwise purchased.



§ 15-72-608 - Rules and regulations.

(a) The Oil and Gas Commission shall have authority to make reasonable rules and regulations and exercise such powers as are granted to it by the Conservation Act, §§ 15-71-101 -- 15-71-112, 15-72-101 -- 15-72-110, 15-72-205, 15-72-212, 15-72-216, 15-72-301 -- 15-72-324, and 15-72-401 -- 15-72-407, as may be necessary in the administration of this subchapter.

(b) The Director of the Department of Finance and Administration shall have authority to make reasonable rules and regulations for the collection of the taxes and allowance of credit as provided in this subchapter.






Subchapter 7 - -- Exploration

§ 15-72-701 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commercial oil pool" means a pool which appears to contain sufficient quantities of recoverable oil, in the opinion of the commission, to justify the economical development thereof.

(2) "Commission" means the Oil and Gas Commission;

(3) "Conservation Act" means §§ 15-71-101 -- 15-71-112, 15-72-101 -- 15-72-110, 15-72-205, 15-72-212, 15-72-216, 15-72-301 -- 15-72-324, and 15-72-401 -- 15-72-407; and

(4) "Field" means the general area which is underlaid or appears to be underlaid by at least one (1) pool. "Field" includes the underground reservoir or reservoirs containing crude petroleum oil, natural gas, or both. The words "field" and "pool" mean the same thing when only one (1) underground reservoir is involved. However, "field", unlike "pool", may relate to two (2) or more pools;

(5) "Oil" means crude petroleum oil, and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods and which are not the result of condensation of gas after it leaves the reservoir;

(6) "Owner" means the person who has the right to drill and produce oil and to appropriate the production either for himself or herself or for himself or herself and another or others;

(7) "Participating area" means the land surface area within a radius of two (2) miles from the discovery well;

(8) "Person" means any natural person, corporation, association, partnership, receiver, trustee, guardian, executor, administrator, fiduciary, or representative of any kind, or the heirs, successors, or assigns of any of the foregoing;

(9) "Pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas, or both. Each zone of a general structure which is completely separated from any other zone in the structure is covered by the term "pool" as used herein;



§ 15-72-702 - Bonus for discovery of oil pool.

Any person who discovers a commercial oil pool in this state not heretofore discovered shall be entitled to the bonus herein provided upon compliance with the provisions hereof.



§ 15-72-703 - Application for permit to drill discovery well.

To become entitled to the benefits provided in this subchapter, a person shall make application therefor to the Oil and Gas Commission at or before the issuance of the permit to drill the discovery well in the pool upon a form approved by the commission in which the applicant shall, among other things, state under oath:

(1) The location of the proposed discovery well; and

(2) A legal description of the land within the participating area as to which the applicant is the owner at that date.



§ 15-72-704 - Approval of application.

The application shall be approved by the Oil and Gas Commission if it determines from the application and such investigation as it may deem proper:

(1) That the location of the proposed discovery well is not within the geographical confines of a known producing oil field; and

(2) That the application has complied with the provisions of this subchapter and all rules and regulations of the commission in respect thereto.



§ 15-72-705 - Certificate of discovery of commercial pool.

Upon receipt by the commission, within one (1) year from the date of the approval of the application, of evidence from which the Oil and Gas Commission finds that a commercial oil pool has been discovered by that person in the drilling of the discovery well and that compliance has been had with this subchapter and the rules and regulations of the commission, it shall issue to that person a certificate to that effect. This certificate shall entitle the person to the benefits of this subchapter. However, not more than one (1) certificate shall be issued for each field, nor more than one (1) pool in any field.



§ 15-72-706 - Credit against severance tax.

From and after the effective date of the certificate, the person shall be entitled to receive from the Revenue Division of the Department of Finance and Administration a credit against the taxes thereafter otherwise due by the person on account of oil produced from the pool from wells located on any land as to which the person was the owner, and so designated, in the application filed with the Oil and Gas Commission, as follows:

(1) Seventy-five percent (75%) of the severance tax otherwise due during a period of five (5) years from the date of the certificate if the pool is located above the base of the deepest producing oil formation in the county where the discovery well is located at the date of the application;

(2) Seventy-five percent (75%) of the severance tax otherwise due during a period of ten (10) years from the date of the certificate if the pool is located below the base of the deepest producing oil formation in the county or if there was no oil production in the county at the date of the application; and

(3) The certificate shall designate whether the person named therein is entitled thereunder to the benefits of subdivisions (1) and (2) of this section, and the name of the field and pool covered thereby.






Subchapter 8 - -- Emergency Petroleum Set-Aside Act

§ 15-72-801 - Policy and purpose.

The General Assembly finds and declares that:

(1) Adequate supplies of petroleum products are essential to the health, welfare, and safety of the people of the State of Arkansas;

(2) Any severe disruption in the supply of petroleum products for use within the state would cause grave hardship and pose a threat to the health and economic well-being of the people of this state;

(3) The state set-aside program has benefited all sectors of Arkansas' economy by allocating petroleum products on a short-term basis to those persons experiencing hardship or emergency conditions caused by insufficient supplies of fuel; and

(4) It is in the public interest for Arkansas to continue to administer a state set-aside program during those times that federal law does not preempt such a state-authorized program. A set-aside program should be an emergency standby, established as a preparedness measure. It should not operate on a permanent basis or in a period of normal supply.



§ 15-72-802 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Assignment" means an action taken by the Arkansas Energy Office, designating that a prime supplier of petroleum products supply them to an authorized consumer, wholesale purchaser-consumer, or wholesale purchaser-reseller to facilitate relief of emergency or hardship needs, pursuant to § 15-72-804;

(2) "Broker" means a marketer of petroleum products who performs none of the basic marketing functions but normally brings buyer and seller together and receives a fee or commission for his or her services;

(3) "Consumer" means any individual, trustee, agency, partnership, association, corporation, company, municipality, political subdivision, or other legal entity which purchases petroleum products for ultimate consumption in Arkansas;

(4) "Director" means the Director of the Arkansas Energy Office;

(5) "Firm" means any association, company, corporation, estate, individual, joint venture, partnership, or sole proprietorship or any entity however organized, including charitable or educational institutions and the federal government, including federal corporations, departments, and agencies and state and local governments;

(6) "Petroleum products" means propane, motor gasoline, blended fuels, kerosene, #2 heating oil, diesel fuel, kerosene-base jet fuel, naphtha-base jet fuel, and aviation gasoline;

(7) "Prime supplier" means the supplier which makes the first sale of any petroleum product subject to the state set-aside into the state distribution system for consumption within the state. Notwithstanding the above, "prime supplier" shall not include any firm, or any part or subsidiary of any firm which supplies, sells, transfers, or otherwise furnishes any allocated product exclusively to utilities for generation of electric energy;

(8) "Purchaser" means a wholesale purchaser or consumer, or both;

(9) "Set-aside" means, with respect to a particular prime supplier, the amount of a petroleum product which is made available from the total supply of a prime supplier, pursuant to the provisions of § 15-72-804, for utilization by the Arkansas Energy Office to resolve emergencies and hardships due to shortages or other dislocations in petroleum products distribution systems; and

(10) (A) "Supplier" means any firm or any part or subsidiary of any firm, other than the United States Department of Defense, which supplies, sells, transfers, or otherwise furnishes any allocated product to wholesale purchasers or end-users, including, but not limited to, refiners, importers, resellers, brokers, jobbers, and retailers.

(B) Notwithstanding subdivision (10)(A) of this section, "supplier" shall not include any firm, or any part or subsidiary of any firm which supplies, sells, transfers, or otherwise furnishes any allocated product exclusively to utilities for generation of electric energy.



§ 15-72-803 - Penalties.

(a) Any person who knowingly violates any provisions of this subchapter or any rules promulgated thereunder shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than six (6) months, or both. In the event of a violation by a corporation or other entity organized for a common business purpose, this penalty shall extend to any officer, director, or employee who knowingly participated in the violation.

(b) Any prime supplier or broker who refuses to provide products pursuant to an assignment under this subchapter shall be liable for a penalty of not more than ten thousand dollars ($10,000) which may be recovered in a civil action, and the prime supplier or broker may be enjoined from continuing such violation.



§ 15-72-804 - Establishment of state emergency petroleum set-aside -- General provisions.

(a) (1) The Director of the Arkansas Energy Office shall promulgate rules in accordance with the Arkansas Administrative Procedure Act, as amended, § 25-15-201 et seq., establishing a set-aside system for petroleum products and reporting requirements for prime suppliers and brokers.

(2) The rules shall direct prime suppliers and brokers to set aside a percentage of petroleum products that are delivered to suppliers in the state for the Arkansas Energy Office to distribute to meet emergency and hardship needs.

(b) The set-aside system established pursuant to this section shall not be implemented unless:

(1) The federal government terminates, suspends, or fails to implement a national set-aside program;

(2) The Governor finds that a set-aside system is necessary to manage an energy shortage within the state which threatens the continuation of services by emergency vehicles, essential industry, and agricultural end-users; and

(3) The Governor directs the office to implement all or a portion of the set-aside program necessary to prevent and alleviate any energy hardships or shortages.

(c) Upon adoption of the rules authorized under subsection (a) of this section, the director shall notify each prime supplier and broker of the set-aside percentage applicable to each product subject to the set-aside program.

(d) (1) The director shall establish as part of the rules adopted under subsection (a) of this section procedures governing applications for assignment and assignments by the office under the state set-aside system.

(2) The procedures shall:

(A) Include criteria for approving and disapproving applications and identifying priority users and an appeals process; and

(B) Require the director to take into account whether any assignment under the state set-aside program is likely to create an undue economic burden or other hardship for the prime supplier or broker involved.

(e) Each prime supplier and broker shall designate a representative to act for and in behalf of the prime supplier or broker with respect to the state set-aside program. Each prime supplier and broker shall notify in writing the office of that designation.

(f) The release of the set-aside shall be as follows:

(1) On or before the fifteenth day of the month, the director may order the release of part or all of the prime supplier's or broker's set-aside volume through the prime supplier's or broker's normal distribution system in the state;

(2) From time to time, the director may designate certain geographical areas within the state as suffering from an intrastate supply imbalance. At any time during the month, the director may order some or all of the prime suppliers and brokers with purchasers within these geographical areas to release part or all of their set-aside volume through their normal distribution systems to increase the allocations of all the supplier's and broker's purchasers located within these areas; and

(3) Orders issued pursuant to this section shall be in writing and effective immediately upon presentation to the prime supplier's or broker's designated regional manager or equivalent person. The orders shall represent a call on the prime supplier's or broker's set-aside volumes for the month of issuance irrespective of the fact that delivery cannot be made until the following month.

(g) The set-aside program shall remain in effect no longer than a one hundred twenty-day period. The Governor may extend the program an additional thirty (30) days if necessary to manage an energy shortage. In the event that the Governor finds that the set-aside system is no longer necessary to manage an energy shortage, the Governor shall terminate the program.



§ 15-72-805 - Confidential treatment.

(a) Information furnished pursuant to this subchapter and designated as confidential shall be maintained as confidential by the Director of the Arkansas Energy Office and any person who obtains information that he or she knows to be confidential under this subchapter.

(b) Nothing in this section shall prohibit the use of confidential information to prepare statistics or other general data for publication, so presented as to prevent identification of particular persons.






Subchapter 9 - -- Interstate Compact to Conserve Oil and Gas

§ 15-72-901 - Governor authorized to execute agreement -- Two-year extension of compact.

The Governor is authorized and directed, for and in the name of the State of Arkansas, to join with other states in the Interstate Compact to Conserve Oil and Gas, which was heretofore executed in the City of Dallas, Texas, on February 16, 1935, and now deposited with the Department of State of the United States, and which has been twice extended for a two-year period, and to enter into and execute an agreement with other states now parties or which may hereafter become parties, whereby said compact shall be extended for a period of two (2) years from September 1, 1941, subject to the approval of Congress.



§ 15-72-902 - Text.

The Interstate Compact to Conserve Oil and Gas referred to in the above section, and which it is hereby proposed to enter and to extend by agreement, subject to the approval of Congress, reads as follows:

"AN INTERSTATE COMPACT TO CONSERVE OIL AND GAS

"ARTICLE I.

"This agreement may become effective within any compacting state at any time as prescribed by that state, and shall become effective within those states ratifying it whenever any three of the states of Texas, Oklahoma, California, Kansas, and New Mexico have ratified and Congress has given its consent. Any oil-producing state may become a party hereto as hereinafter provided.

"ARTICLE II.

"The purpose of this compact is to conserve oil and gas by the prevention of physical waste thereof from any cause.

"ARTICLE III.

"Each state bound hereby agrees that within a reasonable time it will enact laws, or if laws have been enacted, then it agrees to continue the same in force, to accomplish with reasonable limits the prevention of:

"(a) The operation of any oil well with an inefficient gas-oil ratio.

"(b) The drowning with water of any stratum capable of producing oil or gas, or both oil and gas in paying quantities.

"(c) The avoidable escape into the open air or the wasteful burning of gas from a natural gas well.

"(d) The creation of unnecessary hazards.

"(e) The drilling, equipping, locating, spacing or operating of a well or wells so as to bring about physical waste of oil or gas or loss in the ultimate recovery thereof.

"(f) The inefficient, excessive or improper use of the reservoir in producing any well.

The enumeration of the foregoing subjects shall not limit the scope of the authority of any state.

"ARTICLE IV.

"Each state bound hereby agrees that it will, within a reasonable time, enact statutes, or if such statutes have been enacted then that it will continue the same in force, providing in effect that oil produced in violation of its valid oil and/or gas conservation statutes or any valid rule, order or regulation promulgated thereunder, shall be denied access to commerce; and providing for stringent penalties for the waste of either oil or gas.

"ARTICLE V.

"It is not the purpose of this compact to authorize the states joining herein to limit the production of oil or gas for the purpose of stabilizing or fixing the price thereof, or create or perpetuate monopoly, or to promote regimentation, but is limited to the purpose of conserving oil and gas and preventing the avoidable waste thereof within reasonable limitations.

"ARTICLE VI.

"Each state joining herein shall appoint one representative to a commission hereby constituted and designated as THE INTERSTATE OIL COMPACT COMMISSION, the duty of which said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about conservation, and at such intervals as said Commission deems beneficial it shall report its findings and recommendations to the several states for adoption or rejection.

"The Commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their several jurisdictions to promote the maximum ultimate recovery from the petroleum reserves of said states, and to recommend measures for the maximum ultimate recovery of oil and gas. Said Commission shall organize and adopt suitable rules and regulations for the conduct of its business.

"No action shall be taken by the Commission except: (1) By the affirmative votes of the majority of the whole number of the compacting states, represented at any meeting, and (2) by a concurring vote of a majority in interest of the compacting states at said meeting, such interest to be determined as follows: Such vote of each state shall be in the decimal proportion fixed by the ratio of its daily average production during the preceding calendar half-year to the daily average production of the compacting states during said period.

"ARTICLE VII.

"No state by joining herein shall become financially obligated to any other state, nor shall the breach of the terms hereof by any state subject such state to financial responsibility to the other states joining herein.

"ARTICLE VIII.

"This compact shall expire September 1, 1937. But any state joining herein may, upon sixty (60) days notice, withdraw herefrom.

"The representatives of the signatory states have signed this agreement in a single origin which shall be deposited in the archives of the Department of State of the United States, and a duly certified copy shall be forwarded to the Governor of each of the signatory states.

"This compact shall become effective when ratified and approved as provided in Article 1. Any oil-producing state may become a party hereto by affixing its signature to a counterpart to be similarly deposited, certified and ratified.

"Done in the City of Dallas, Texas, this sixteenth day of February, 1936. Click here to view image.

"The following representatives recommended to their respective governors and legislatures the ratification of the foregoing agreement: Click here to view image.



§ 15-72-903 - Extension or termination of compact by Governor.

The Governor of Arkansas is further authorized and empowered, for and in the name of the State of Arkansas, to execute agreements for the further extension of the expiration date of the Interstate Oil Compact to Conserve Oil and Gas, and to determine if and when it shall be for the best interest of the State of Arkansas to withdraw from said compact upon sixty (60) days' notice as provided by its terms. In the event he or she shall determine that the state should withdraw from said compact, he or she shall have full power and authority to give necessary notice and to take any and all steps necessary and proper to effect the withdrawal of the State of Arkansas from said compact.



§ 15-72-904 - Governor official representative of state on commission -- Assistant representative.

The Governor shall be the official representative of the State of Arkansas on the Interstate Oil Compact Commission, provided for in the Interstate Compact to Conserve Oil and Gas, and shall exercise and perform for the State of Arkansas all the powers and duties as a member of the Interstate Oil Compact Commission; provided that he or she shall have the authority to appoint an assistant representative of the State of Arkansas as a member of said commission. Said assistant representative shall take the oath of office prescribed by the Arkansas Constitution, which shall be filed with the Secretary of State.






Subchapter 10 - -- Enhanced Recovery

§ 15-72-1001 - Tax incentives -- Increased volume by enhanced recovery.

An oil producer who initiates a program for the enhanced recovery of crude oil pursuant to a plan first approved by the Oil and Gas Commission for purposes of recovering the incremental oil from a well or group of wells which results in the production of a volume of crude oil in excess of the volume produced prior to the commencement of the project shall be granted a fifty percent (50%) reduction in the severance tax which would otherwise be required to be paid, as provided for in § 26-58-111(6), on the total quantity of the incremental increase in crude oil produced as a result of the approved enhanced recovery project.



§ 15-72-1002 - Tax incentives -- Reestablishment of inactive wells and fields.

(a) Any oil well which has been inactive and has failed to produce any volume of crude oil for a period of at least twelve (12) consecutive calendar months which is restored and reestablished as a producer of crude oil shall be exempt from the payment of severance taxes on the volume of production for a period of ten (10) years from and after the date upon which the production is reestablished.

(b) Any oil field established by the Oil and Gas Commission which has become inactive by the cessation of production for a period of not less than twelve (12) consecutive calendar months shall be exempt from the payment of severance taxes in the event production of crude oil from the field is reestablished with respect to all crude oil subsequently produced from the zones, horizons, and formations which had previously been productive but subsequently ceased to produce.



§ 15-72-1003 - Tax incentives -- Increased volume by new research technology.

If the utilization of new research technology results in the increased production of crude oil by an active field, as established by the Oil and Gas Commission, then the total quantity of the incremental increase in crude oil produced as a result of the new technology shall be exempt from severance tax.









Chapter 73 - Oil And Gas Leases And Lease Interests

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Leases Generally

§ 15-73-201 - Lease extended by production -- Scope.

(a) (1) The term of an oil and gas, or oil or gas, lease extended by activities on lands in one (1) section or pooling unit, whether established by rule or by order of the Oil and Gas Commission or the lease, shall not be extended to sections or pooling units under the lease where there has been no activity.

(2) Subsection (a) of this section does not prevent the parties to the lease from agreeing to a continuous drilling provision in order to extend the lease term to additional lands drilled or included in another section or unit if the lessor's waiver of the right to terminate the lease to the additional lands, sections, or units where no activity has occurred before the expiration of the lease is fully set forth in the lease or another agreement in bold, enlarged, or other distinctive print.

(b) After the primary term of a lease in an uncontrolled oil field with no spacing requirements, a producing well shall contain a maximum of one (1) governmental quarter-quarter section as a production unit.



§ 15-73-202 - Leases of oil, gas, and mining interests by churches, lodges, and eleemosynary institutions.

Except where otherwise provided for in the charter, constitution, or bylaws of any church, lodge, or other eleemosynary institution, the trustee, deacons, or other governing body shall have the right and authority to make, execute, and deliver oil, gas, and mining leases, and mineral deeds upon lands owned by the institutions upon such terms and conditions as the governing body shall deem to be in the best interest of the institutions, and the majority vote of the body shall control in all such actions taken by the body.



§ 15-73-203 - Forfeiture of oil, gas, or mineral leases -- Duty of lessee to cancel or release.

(a) It shall be the duty of each person holding an oil, gas, or other mineral lease for prospecting and exploiting for oil, gas, or other minerals, upon any real estate in the State of Arkansas, upon forfeiting the rights to further prospect on the lands by failure to pay any rental or to perform any condition imposed by the terms of the lease on the lessee, or otherwise forfeiting the rights under the lease, upon the notice hereinafter prescribed in § 15-73-204 by the lessor, to execute a release to the grantor or otherwise remove any cloud or encumbrance on the title to the lands by reason of the forfeited lease.

(b) (1) However, it shall be sufficient if the lessee in the original lease, or his or her assignee of record, shall endorse on the margin of the record of the original lease a cancellation or release of the lease. Endorsing on the margin of the record of the original release such words as "Forfeited and Cancelled" followed by the date of entry and the signature of the owner of the lease of record, either the original lessee or the then owner by proper assignments of record, attested to by the recorder, shall be sufficient. No satisfaction or cancellation on the margin of the record shall be sufficient unless it is attested to by the recorder in person or by his or her deputy.

(2) No person shall be required to release of record any portion of an original lease which he or she does not own, but is responsible only for that portion of the lease to which he or she holds title of record.



§ 15-73-204 - Notice to lessee to release forfeited lease -- Damages for failure to release.

Any owner of lands upon which a lease for the development of oil or gas or other minerals has been given and the lessee forfeits his or her rights at any time to further prospect for such minerals upon the lands by reason of a failure to pay periodical rentals or failure to perform other conditions that nullify the lease as to lessee's rights therein may give written notice, served in the manner of a legal summons upon the lessee, demanding that the lessee execute and place on record a release which in effect will remove any cloud existing upon the title of the lands as provided in § 15-73-203. Upon failure of the lessee to comply with the notice, he or she shall be liable to the lessor or owner of the lands:

(1) In double damages in whatever sum the owner of the lands may sustain by reason of the cloud or encumbrances upon the lands, after thirty (30) days from the service of the notice, to be not less than two (2) annual rentals as fixed by the original lease; and

(2) For all costs, including a reasonable attorney's fee to be fixed by the court.



§ 15-73-205 - Failure to pay rental installment -- Endorsement of forfeiture.

(a) If any installment of rental due under a lease is not paid when due according to the terms of the original lease, thus causing a forfeiture and termination of the lease, the then-owner of the fee in the lands affected may endorse on the margin of the record of the original lease a statement to the effect that the rental has not been so paid and that the lease therefore is forfeited, which endorsement shall be signed by the landowner and dated and attested by the recorder, and shall be notice binding upon all subsequent purchasers or holders under the original lease, and shall be prima facie evidence of the termination and forfeiture of the lease.

(b) (1) Provided, if any person shall wrongfully or falsely make the endorsement, or cause the endorsement to be made, he or she shall be liable for double damages to any person injured or damaged thereby.

(2) Provided further, this section shall not relieve the owner of the lease from the duty of clearing the record as provided by § 15-73-203.



§ 15-73-207 - Prudent operator standard.

(a) A mineral lessee under an oil and gas lease does not owe a fiduciary duty or a fiduciary obligation to the mineral lessor.

(b) The mineral lessee shall:

(1) Perform the covenants of the lease in good faith; and

(2) Develop and operate the leased mineral estate as a prudent operator for the mutual benefit of the mineral lessor and mineral lessee.



§ 15-73-208 - Transfer of mineral lease -- Notice.

(a) A person holding a mineral lease shall notify the owner of the mineral rights upon which the lease has been given upon the first transfer of the mineral lease to another person if the transfer occurs within twenty-four (24) months after the execution of the lease.

(b) The written notice shall include:

(1) The name of the buyer of the mineral lease;

(2) The address of the buyer of the mineral lease; and

(3) Information on how to contact the buyer of the mineral lease.

(c) The written notice shall be sent through the United States Postal Service by first class mail.

(d) This section shall apply to a mineral lease entered into after August 1, 2009.






Subchapter 3 - -- Leases by Life Tenants

§ 15-73-301 - Leases by persons invested with life estate.

Whenever any land in this state may hereafter be, or shall have heretofore been, devised by will or conveyed by grant to any person by any language which at common law would have vested in that person an estate in fee tail, then the person who at common law would have been invested with a fee tail estate in the lands and who under the provisions of § 18-12-301 is or shall be invested with a life estate therein is authorized and empowered to execute oil and gas leases on the land, in the manner set out in this subchapter.



§ 15-73-302 - Petition to lease by life tenant -- Contents.

Whenever any life tenant shall desire to lease any land for the production of oil and gas, he or she shall file a verified petition with the circuit court of the county in which the lands or the greater part thereof may be situated, praying for authority to execute the lease. The person shall make as parties respondent to the petition all persons then in being who under the terms of the will or grant would become invested with title to the lands or any interest therein should the death of the life tenant occur on the date of the filing of the petition. The petition shall set out:

(1) The description of the land;

(2) From whom he or she acquired his or her title, with an attached, certified copy of the will or deed under which he or she claims;

(3) The name of the proposed lessee, the true consideration for the lease, and a general statement as to the provisions of the proposed lease; and

(4) A prayer for authority to execute the lease, and for the court to award the life tenant with title absolute in such proportion of the oil, gas, and other minerals, in, on, and under the lands, not exceeding a one-sixteenth (1/16) interest, together with the proportion of the consideration and delay rentals, as the court shall determine is fair compensation to the life tenant as damages to the life estate by the use of the surface of the lands in the exploration for and the development of oil and gas therefrom, and the petition shall further pray for the appointment of a trustee to receive and hold the moneys, rents, and royalties as shall accrue to the contingent remainder estate under the lease.



§ 15-73-303 - Hearing on lease execution.

(a) The circuit court shall consider the petition, and may, in its absolute discretion, require that other persons as it deems proper be made parties to the proceeding.

(b) All proceedings under the provisions of this subchapter shall begin at any time the court shall be in session twenty (20) days after service of summons on the respondents.

(c) The court may hear oral testimony to determine whether or not the execution of the lease is advisable.

(d) It shall also determine what part of the consideration therefor, the rentals accruing thereunder, and what proportion of the oil, gas, and minerals should be allowed to the life tenant in fee simple as compensation for the damage to his or her life estate on account of the execution of the lease.



§ 15-73-304 - Court determinations, orders, and appointments.

If the circuit court after the hearing shall determine that the lease should be executed, it shall enter an order authorizing the life tenant to execute the lease. The court shall:

(1) Determine the extent to which the estate of the life tenant may be damaged or impaired by the development and operations of the property for oil and gas, and the court may allow the life tenant as compensation all or any part of the consideration paid for the lease, and all or any part of the rentals which may accrue on account of delay in beginning operations, and the proportion of the oil, gas, and minerals in, on, and under the lands, not to exceed an undivided one-sixteenth (1/16) interest therein. The order of the court, upon the approval and confirmation of the lease as provided in § 15-73-305, shall vest in such life tenant title absolute in fee simple in and to the proportionate part of the consideration, delay rentals, and mineral interest so awarded to him or her by the court, which interest shall be free and clear of any limitations, conditions, or restrictions imposed by the will or deed by which he or she acquired title, and free and clear of any present or future claim of any person or persons asserting or attempting to assert a reversional or a remainder interest therein on account of the deed or will;

(2) Appoint some suitable person as trustee for the benefit of the contingent remaindermen and reversioners, and require that the trustee shall execute bond in a sum as the court may deem proper;

(3) Direct and authorize the life tenant, after the filing of the bond by the trustee, to execute to the lessee an oil and gas lease covering the lands, which lease shall reserve as royalty not less than one-eighth (1/8) of the oil and gas which may be produced, saved, and marketed from the lands. Of the royalty so reserved, the life tenant shall receive the proportion as the mineral interest allowed to him or her by the court as damages bears to the amount of royalty reserved under the lease, i.e. if the court allows the life tenant a one-sixteenth (1/16) interest and the lease reserves one-eighth (1/8) as royalty, the life tenant would be entitled to receive one-half (1/2) of the royalty; and

(4) Make such further orders in the premises as may seem equitable and just.



§ 15-73-305 - Court approval of lease and confirmation of sale.

(a) After the trustee shall have executed the bond required by the circuit court, the life tenant shall execute and present to the court for its examination the oil and gas lease so authorized, which lease shall show what part of the consideration, rents, and royalties shall be paid to the life tenant and what part to the trustee.

(b) If the court shall find the lease conforms to its previous orders, and shall be further satisfied that the consideration therefor has been paid to the trustee and the life tenant in conformity with the previous order of the court, it shall approve the lease and confirm the sale thereof, whereupon the lessee shall become vested with the leasehold interest in and to the oil, gas, and other minerals in, on, and under the lands, free and clear of any limitations, restrictions, or conditions imposed upon the lands in the grant or will under which the life tenant acquired title to the lands, and free and clear of any present or future claim of any person or persons asserting or attempting to assert a reversional or remainder interest therein on account of the deed or will, and subject only to the conditions imposed by the lease.



§ 15-73-306 - Trustee.

(a) The trustee shall be under the continuing control of the circuit court.

(b) The court may remove the trustee at will, and on the death, removal from the county, or resignation of the trustee, the court may appoint his or her successor.

(c) The trustee, by and with the consent and approval of the court, may invest the funds coming into his or her hands in such securities as guardians are authorized to invest the moneys of their wards.

(d) The trustee shall be allowed as compensation for his or her services such sum as the court may fix, not exceeding five percent (5%) of moneys collected by him or her.

(e) The court may at any time require the trustee to execute an additional bond.

(f) The trustee shall faithfully account for all moneys coming into his or her hands and upon the death of the life tenant shall pay over to the person or persons then entitled thereto all of the moneys so accrued upon order of the chancery court.



§ 15-73-307 - Divestiture of contingent remaindermen's title.

The order of the court fixing the proportionate part of the minerals allowed to the life tenant as compensation for damages, and the order confirming the execution of the lease, shall operate to:

(1) Work a divestiture of title of the contingent remaindermen, and each of them, in and to the proportionate part of the minerals allowed to the life tenant, absolutely, and in and to the leasehold estate insofar as the interest is conveyed by the lease; and

(2) Free the respective interests of any limitations, restrictions, or conditions imposed by the original will or deed.



§ 15-73-308 - Expiration, forfeiture, or cancellation of lease -- New lease.

If any lease executed under the provisions of this subchapter shall forfeit, expire, become cancelled, or be rescinded before the death of the life tenant, the life tenant may execute a new lease in the manner provided by this subchapter, but in that case the court shall not allow him or her any further proportion of the minerals, but may allow him or her all or any part of the consideration and the rentals as may seem to the court to be equitable and just.



§ 15-73-309 - Binding conveyances by reversioner or remaindermen to life tenant or his or her lessee.

Whenever a life estate in lands has been in existence for thirty (30) years and oil has been produced from such lands for twenty (20) years under an oil and gas lease or leases executed by a life tenant, to whom the creator of the life estate had subsequently conveyed or attempted to convey his or her remaining interest in the land, and where all of the contingent remaindermen in esse at the time of the initial production of such oil have attempted to convey their interests by warranty deeds to the life tenant, or have executed and delivered, either in person or by guardian, an oil and gas lease or leases covering the lands to the life tenant's lessee, then, and in that event, all warranty deeds and all oil and gas leases shall be binding upon all contingent remaindermen who executed the warranty deed or deeds, or who executed the oil and gas lease or leases, whether in person or by guardian, upon their heirs and assigns, and upon all persons who heretofore have become or hereafter might become contingent remaindermen, to the same extent and with like effect as though the remainders had been vested at the time of the execution of the warranty deed or deeds and the oil and gas lease or leases. Where all of the contingent remaindermen in esse at the time of the initial production of oil shall have heretofore or hereafter conveyed or attempted to convey their interest in the land to the life tenant, then, and in that event, the fee title to the land shall be deemed vested in the life tenant free from any and all contingent remainders.






Subchapter 4 - -- Partition of Oil and Gas Lease Interests

§ 15-73-401 - Partition when entire leasehold is unleased and nonproducing.

Whenever any land in fee, the oil and gas in, on, and under such lands, situated in the State of Arkansas, shall be owned by two (2) or more persons, firms, or corporations in joint tenancy, in common or in coparcenary, and there shall be no actual production therefrom of oil and gas, and no outstanding oil and gas lease thereon covering the entire leasehold estate, any one (1) or more of the owners of the land in fee, and of the oil and gas interest on and in such land, may have a sale and partition of the entire oil and gas leasehold interest therein and thereon, in the manner hereinafter provided.



§ 15-73-402 - Petition for partition and sale -- Parties.

Any such owner, or owners, desiring a sale and partition of the oil and gas leasehold interests shall file, in the circuit court of the county in which the lands or the greater part thereof lie, a written petition describing the lands in and under which the oil and gas interests lie, and shall make as parties defendant all owners of the various interests in the oil and gas lease rights on and in the lands, and the amount of interest held by each, with a prayer that the whole of the oil and gas lease rights be sold, and that the money derived from the sale be divided among the owners in proportion as their interest shall bear to the whole.



§ 15-73-403 - Service of summons.

Summons shall be issued and served as in other cases in circuit court and if any defendant shall be a nonresident of the state, or his or her whereabouts unknown to the plaintiff, such person may be constructively summoned, as provided in § 16-58-130.



§ 15-73-404 - Intervention.

Any person having or claiming an interest in the land in fee, or in any oil and gas leasehold rights, not made a party in the petition may appear and intervene in the cause.



§ 15-73-405 - Guardians.

(a) The statutory guardian of an infant or a person of unsound mind may unite in the petition in conjunction with his or her ward.

(b) The infant, or person of unsound mind, may be made party defendant, in which case his or her guardian may appear and defend for him or her.

(c) If the guardian does not appear and defend, the circuit court shall appoint some discreet person for that purpose.



§ 15-73-406 - Lease by receiver prior to sale and partition.

(a) If, at any time, after the filing of the petition and before a sale of the property, it should be made to appear to the circuit court that the interests of the various owners could be more fully protected and the value of the various interests of the parties increased by the execution of an oil and gas lease providing for the prospecting and drilling for oil and gas upon the property involved in the suit, or upon property near thereto, the court may appoint a receiver who shall be authorized to enter into negotiations for the leasing of the property for the drilling and operating for oil and gas, and if the receiver finds that the property can be leased upon the terms as, in his or her opinion, are beneficial to the various owners, he or she shall file a petition with the court setting out the results of his or her investigation and shall pray for authority to execute the lease.

(b) If the lease shall provide for the payment of royalty of not less than one-eighth (1/8) of the production and shall otherwise appear to the court to be to the best interest of all the parties to the suit, the court shall order and direct the receiver to execute the lease upon terms the court deems just and proper, and the person taking the lease shall be vested with the leasehold rights therein conveyed as fully and with like effect as if the lease had been executed by all of the owners of the oil and gas rights, and their spouses.

(c) Leases executed by the receiver under the authority of the court, as provided in this section, shall not terminate with the termination of the suit for partition nor with the sale and confirmation of the oil and gas rights, but the leases shall continue in full force and effect according to their own terms and conditions as fully and with like effect as if they had been executed by the various owners and their spouses, and any person thereafter purchasing the oil and gas rights, or any interest therein, either from the owners or from the commissioner of the court selling the rights under the decree of sale and partition, shall take the rights subject to the oil and gas lease so executed by the receiver.



§ 15-73-407 - Procedure -- Evidence authorizing lease.

Insofar as § 18-60-401 et seq., relating to the partition of land, is not in conflict with this subchapter, those sections shall apply to the partition of interests in oil and gas leasehold rights on, in, and under lands. However, it shall not be necessary for the circuit court to find that the interests are not susceptible to partition in kind before it shall order the execution of any such oil and gas lease, but it shall be sufficient to justify the execution of the oil and gas lease on and covering the land that the evidence shows:

(1) That it is desirable for the property to be developed as a unit for oil and gas; and

(2) That the value of the interest owned by each of the parties would be more if the property were developed and operated as a unit than if divided.



§ 15-73-408 - Necessary parties -- Effect of sale or lease.

All spouses of the various owners of interests in oil and gas rights shall be necessary parties to the suit in partition, and the sale of the property by the commissioner under the decree, or the leasing of the property by the receiver as provided in this subchapter, shall effectively cut off all right of dower, curtesy, and homestead of spouses in and to the property rights and interests therein conveyed, leased, or let.



§ 15-73-409 - Retrial on motion of defendant constructively summoned.

Where a decree has been rendered under the provisions of this subchapter against a defendant or defendants, constructively summoned and who did not appear, the defendants or any one (1) or more of them may, at any time within six (6) months, and not thereafter, after the rendition of the decree, appear in open court and move to have the action retried, and security for costs being given, the defendant or defendants, shall be permitted to make defense, and thereupon the action shall be tried anew as to the defendant or defendants as if there had been no decree, and upon the new trial the court may confirm, modify, or set aside the former decree and may order the plaintiff in the action to restore to the defendant or defendants any money of that defendant or defendants paid to him or her under the decree or any property of the defendants obtained by the plaintiff under the decree and yet remaining in his or her possession. However, no order made in a cause authorizing a receiver to execute an oil and gas lease shall be set aside, or the lease cancelled where the motion or petition to set aside the order or lease is filed more than thirty (30) days after the order was made, nor in any event where development has been begun or completed by the lessee under the terms of any such lease.









Chapter 74 - Measurement, Inspection, And Sale Of Oil And Gas

Subchapter 1 - -- General Provisions

§ 15-74-101 - Information required in division order or declaration of interest in gas.

(a) All division orders or any declaration of interest in gas between the purchaser of gas production and the owner of the production in Arkansas or between the purchasers of gas production or the owner of the production and the royalty interest owners in Arkansas shall contain the following information on the first page:

(1) The name and address of the owner of royalties;

(2) A space for the owner's social security number or tax identification number and the other information needed to meet the requirements of the Internal Revenue Service or other governmental agencies and a space for the owner's signature;

(3) The acreage under which the royalty owner has an interest and the fractional or decimal interest owned by the royalty owner in the pool;

(4) The total amount of the net mineral acres in the area subject to the division order; and

(5) The effective date of the division order.

(b) The terms of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, or liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.






Subchapter 2 - -- Measurement Generally

§ 15-74-201 - Accurate measurement of crude petroleum oil.

(a) All crude petroleum oil produced in this state shall be measured in gauge-tanks. The pipelines through which the crude petroleum oil is conveyed from oil wells to the gauge-tanks shall be placed on the surface of the ground and no bypasses shall extend from the pipelines between the oil wells and gauge-tanks. However, this section shall not apply to oil wells in operation prior to the date of the passage of this act.

(b) The Oil and Gas Commission shall have supervision and control of the measurement of crude petroleum oil produced in this state as set forth in subsection (a) of this section. The commission shall make a daily record of the measurement of the crude petroleum oil, and it is authorized and empowered to make reasonable and necessary rules and regulations for the enforcement of the purposes of this section.



§ 15-74-202 - Prohibition on removing oil or gas from lease without measurement and recording.

(a) It shall be unlawful for any person, firm, corporation, or association, being the owner or operator of any oil or gas well in this state, to take or remove any oil or oil-bearing gas from any lease, unless the oil or gas so taken and removed from the lease is to be gauged or measured and a correct record of the amount of oil or oil-bearing gas so taken or removed from the lease be kept. Provided, this bill shall not be construed to include oil-bearing gas produced from so-called "stripper" wells, the gas from which is not marketable.

(b) If any person, firm, corporation, or association operating or producing any oil or gas from any well of this state shall violate the terms of subsection (a) of this section, then his or her or its ownership in the lease under which the well is being operated shall be voidable and subject to cancellation upon suit or suits instigated by the owner or owners of the royalty and mineral interests of the leased premises upon which the violation occurs.

(c) In the event the mineral interests under the leased premises are owned by several different persons, firms, corporations, or associations, then the leasehold interest on the premises on which the violation occurs shall be declared separable, and the interest in the leasehold as owned by the person, firm, corporation, or association violating the terms of this section shall be cancelled.



§ 15-74-203 - Prohibition on discounting crude for waste, shrinkage, etc. -- Proper computation of purchase.

(a) It shall be unlawful for any person, firm, or corporation who may purchase any oil produced in this state to in any way discount, dock, or short crude oil for waste, shrinking, or other causes, but such purchases when computed shall be on one hundred percent (100%) net oil measured on one hundred percent (100%) tank-tables and corrected to sixty degrees Fahrenheit (60 degrees F). All production, runs to storage, and deliveries are to be based on one hundred percent (100%) tank-tables, with proper adjustments for temperature, B. S., and water.

(b) Any person, firm, or corporation found guilty of violating the provisions of this section shall be adjudged guilty of a misdemeanor and shall be fined in any sum not less than five hundred dollars ($500) nor more than three thousand dollars ($3,000).






Subchapter 3 - -- Standard Gas Measurement Law

§ 15-74-301 - Title.

This subchapter shall be known and may be cited as the "Standard Gas Measurement Law".



§ 15-74-302 - Cubic foot of gas defined.

(a) The term "cubic foot of gas" or "standard cubic foot of gas" means the volume of gas contained in one cubic foot (1 cf) of space at a standard pressure base and at a standard temperature base.

(b) The standard pressure base shall be fourteen and sixty-five one hundredths pounds per square inch (14.65 lbs. p.s.i.) absolute, and the standard temperature base shall be sixty degrees Fahrenheit (60 degrees F).

(c) Whenever the conditions of pressure and temperature differ from the above standard, conversion of the volume from these conditions to the standard conditions shall be made in accordance with the Ideal Gas Laws with correction for deviation from Boyle's Law, which correction must be made unless the pressure at the point of measurement is two hundred pounds per square inch (200 lbs. p.s.i.) gauge, or less, all in accordance with methods and tables generally recognized by and commonly used in the natural gas industry.

(d) For all purposes of computing standard cubic feet of gas under this subchapter, the barometric pressure may be assumed to be fourteen and six-tenths pounds per square inch (14.6 lbs. p.s.i.) absolute at the place of measurement.



§ 15-74-303 - Determination of specific gravity and flowing temperature.

(a) The Oil and Gas Commission is authorized and empowered, in the absence of the availability of satisfactory actual data based upon observed or recorded specific gravity and flowing temperature determinations, to determine the average specific gravity and average flowing temperature of the gas at the point of measurement, as produced in each oil or gas field or pool in Arkansas which, after being so determined, shall be used to calculate the standard cubic foot.

(b) If for any reason the commission has not so determined the average specific gravity and average flowing temperature of the gas produced in any oil or gas field or pool in Arkansas, the average specific gravity shall be assumed to be six-tenths (6/10) and the average flowing temperature shall be assumed to be sixty degrees Fahrenheit (60 degreesF).

(c) In the event that the commission finds the necessity therefor or upon the request of any interested party, the commission shall give notice and hold a public hearing before making those determinations.

(d) Promptly upon those determinations, the commission shall make and publish the findings and promulgate reasonable field rules as necessary to effectuate the provisions of this subchapter.

(e) Any person, association of persons, or corporation shall be permitted to use the findings and field rules of the commission for all purposes under this subchapter, but if such findings or field rules are not so used in determining volumes under this subchapter, the volumes so otherwise determined shall be corrected to the basis of the "standard cubic foot of gas" as defined in § 15-74-302. However, nothing in this subchapter shall ever prevent the use of actual recorded values and actual test data, where available, for all purposes whatsoever under this statute.



§ 15-74-304 - Reports of gas production.

Any person required to report volumes of gas production under the laws of this state shall report such volumes in number of thousands of standard cubic feet calculated and determined under the provisions of this subchapter.



§ 15-74-305 - Measurement, accounting, etc., of gas sold or delivered by volume.

(a) Each and every sale and each and every purchase, delivery, and receipt of gas by volume made in this state, for which any accounting for the price paid or received for the gas so sold, purchased, delivered, or received must be made to an oil and gas lease owner, royalty owner thereunder, or other mineral interest owner, shall be made and the gas shall be measured, calculated, purchased, delivered, and accounted for on the basis of "a standard cubic foot of gas" as defined in § 15-74-302, and as determined under this subchapter. Whenever the provisions of this subchapter operate to change the basis of measurement provided for in existing contracts, then the price for gas, including royalty gas, provided for in such contracts shall, if either the purchaser or seller so desires, be adjusted to compensate for the change in the method of measuring the volume of gas delivered thereunder. This provision is intended to protect parties to contracts now in existence so that after this statute becomes effective the total amount of money paid for a volume of gas purchased or required to be accounted for under existing contracts shall remain unaffected by this subchapter.

(b) Nothing in this section shall affect or apply to purchases or sales made on any basis other than a volume basis.

(c) Any person, association of persons, or corporation who, as purchaser thereof, shall knowingly fail or refuse to so measure, calculate, or account for any gas so purchased, shall be subject to a penalty of not less than ten dollars ($10.00) nor more than five hundred dollars ($500) for each offense recoverable in the name of the state in the Pulaski County Circuit Court and each day of the violation shall constitute a separate offense.

(d) Nothing herein shall prevent any aggrieved party from maintaining a civil suit for damages in the county or counties in which the gas is produced.






Subchapter 4 - -- Tests and Inspections

§ 15-74-401 - Penalty.

(a) A dealer shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), if that dealer:

(1) Offers for sale any of the oils or fluids mentioned in this subchapter which:

(A) Have not been tested; or

(B) Having been tested, fail to comply with the specifications set out in this subchapter; or

(2) Fails to comply with all the requirements of any section of this subchapter or rules and regulations promulgated by the Director of the Department of Finance and Administration under authority of this subchapter.

(b) However, the director, or any of his or her deputies or inspectors, shall have the power to compromise the penalty herein fixed by imposing the penalty as the merits of the case demand.



§ 15-74-402 - Rules and regulations.

The Director of the Department of Finance and Administration shall have authority to promulgate such rules and regulations in regard to the enforcement of this subchapter as shall not be inconsistent with the provisions of the subchapter which in his or her judgment will best serve to carry out the purpose thereof.



§ 15-74-403 - Limit on inspectors' interest in oil and gas sale or manufacture -- Appropriation of fluids.

No inspector or deputy, while in office, shall:

(1) Be interested, directly or indirectly, in the manufacture or sale of any of the oils or gasoline specified in this subchapter; or

(2) For the purpose of inspection, testing, or gauging the same, take away or appropriate for his or her own use, or for the use of others, any part or portion of the oils or fluids.



§ 15-74-404 - Specifications for fuels and oils.

No article or commodity shall be sold or offered for sale in the State of Arkansas as gasoline, motor vehicle fuel, special motor vehicle fuel, illuminating oils, or heating oils unless it shall conform to specifications as follows:

(1) The fuels mentioned above shall be free from water and suspended matter;

(2) The corrosion test shall be that method prescribed by current American Society for Testing and Materials method or such other test as may be prescribed by the Arkansas Bureau of Standards;

(3) The method of testing distillation and the distillation range used in such testing of the petroleum products mentioned above shall be as prescribed by current American Society for Testing and Materials standards or as prescribed by the bureau;

(4) The tests required herein shall be made by the refiners, manufacturers, or blenders of gasoline, motor vehicle fuels, illuminating oils, or heating oils sold or offered for sale in the State of Arkansas; and where shipment is by rail or water transportation, the bill of lading for each shipment shall state that the product meets the American Society for Testing and Materials standards set forth herein. Where shipment is by truck or other vehicle, the invoice for each shipment shall state that the product meets the American Society for Testing and Materials standards set forth herein. The bill of lading must show the destination of the shipment. When any inspector of the bureau is in doubt as to the correctness of the statement attached to the bill of lading or invoice, he or she may procure a sample of the petroleum product in question and send the sample to the bureau;

(5) The bureau, upon receipt of the sample, shall further test the sample or cause the sample to be tested and the result of the test shall be final; and

(6) Such other specifications shall be met and tests performed as required by the American Society for Testing and Materials or as prescribed by the bureau.



§ 15-74-405 - Condemnation of gasoline -- Placards -- Hose inspection.

(a) Where inspectors find gasoline being sold or offered for sale by any dealer that does not meet the specifications as set out in this subchapter, they must condemn the gasoline and affix to gasoline pumps the following placards as the occasion requires: "THIS GASOLINE DOES NOT MEET ARKANSAS SPECIFICATIONS AND HAS BEEN CONDEMNED, STATE OF ARKANSAS"; "THIS GASOLINE IS CORROSIVE, STATE OF ARKANSAS"; "THIS GASOLINE CONTAINS DIRT AND OTHER SUSPENDED MATTER, STATE OF ARKANSAS"; or "THIS GASOLINE CONTAINS WATER, STATE OF ARKANSAS".

(b) In addition to affixing the placards on the pumps, the inspector must immediately file information with the proper authorities and prosecute the dealer for this violation.

(c) As long as placards remain on the pumps, contents of the tanks to which the pump is connected shall be removed only through the pump bearing the placards.

(d) Placards shall be removed only by authorized inspectors.

(e) Placards must:

(1) Be at least one foot (1') square;

(2) Have a white background with red letters; and

(3) Be easily readable from a distance of twenty feet (20'). At least two (2) placards must be sealed directly on each pump dispensing the illegal gasoline.

(f) Where suspended matter is found in gasoline, the hose must be examined and, if found defective, must be replaced before that pump can be used again.



§ 15-74-406 - Penalty for removing or altering placards.

The removing, altering, disfiguring, or defacing of any placard or any part thereof shall be treated as a misdemeanor. Any person, firm, or corporation guilty of that misdemeanor shall be fined in a sum not more than five hundred dollars ($500) nor less than fifty dollars ($50.00).



§ 15-74-407 - Prohibition on sale or use of certain fluids for illumination or heating.

No oils or fluids which ignite or burn at any temperature less than that established by the current American Society for Testing and Materials standards or such other standards as the Arkansas Bureau of Standards may establish shall be offered for sale or used for illuminating or heating purposes within the state. However, it shall be lawful to offer for sale or sell any of the fluids to be used for illuminating or heating purposes within this state in the form of vapor or gas, and to use the fluids for those purposes regardless of the flash point.



§ 15-74-408 - Inspection of dealer records.

The person, firm, or corporation who receives motor vehicle fuel must keep in his or her possession and file in an orderly manner statements showing distillation tests, bills of lading, or invoices, as the case may be, covering each quantity received, and those items are to be subject to inspection by the Director of the Department of Finance and Administration or his or her authorized agents.



§ 15-74-409 - Oil or gasoline testing prior to sale.

(a) Whenever any person, firm, or corporation shall receive any of the oils or gasoline mentioned in this subchapter that has not been tested under the laws of this state, it shall be his or her or its duty to:

(1) Cause to be tested, or test, the oils or gasoline as provided in this subchapter before the oils or gasoline are offered for sale;

(2) Pay the same fee as is provided in this subchapter.

(b) In order to comply with the requirements of this section, the inspectors or deputies, when called upon, as soon as practicable, shall test or cause to be tested the petroleum oils mentioned in the subchapter.

(c) When any person, firm, or corporation shall receive within this state any of the petroleum oils mentioned in this subchapter for the different purposes mentioned in this subchapter, he or she shall at once notify the Director of the Department of Finance and Administration, or one (1) of his or her deputies or inspectors, of the quantity of the oils received and request the inspection of the oils. If for any reason the deputies or inspectors are not able to promptly test the petroleum oils, the person, firm, or corporation, or any authorized agent thereof, may subject the products of petroleum to the test prescribed by the provisions of this subchapter, and on furnishing the director, or any deputy or inspector, an affidavit that the oils have been subjected to and have met the requirements of the test prescribed by this subchapter, he or she shall be entitled to receive from the director, or deputy or inspector, a certificate showing that the test has been made. The person, firm, or corporation, or any duly authorized agent thereof, may then sell or offer for sale the oils.



§ 15-74-410 - Records of inspections -- Disposition of funds.

(a) The Director of the Department of Finance and Administration, or his or her deputies or inspectors, whose duty it is to enforce this subchapter, shall keep a correct record of all oils and fluids inspected by them in a book provided for by the state for that purpose. They shall have the power to make any necessary investigation to determine whether or not any oils have been inspected before being offered for sale.

(b) The director, his or her deputies, or his or her inspectors, shall have the right to administer oaths and inspect any and all records having reference to the receiving, forwarding, transportation, or sale of any oils or fluids.

(c) All records kept by the director, or his or her deputies or inspectors, pertaining to the inspection of oils and fluids mentioned in this subchapter shall be open to the inspection of any interested party.






Subchapter 5 - -- Pricing

§ 15-74-501 - Prohibition against discrimination in purchase price of crude oil from different pools.

(a) (1) Any person engaged in the business of buying any crude oil for manufacture or sale thereof, who shall discriminate between different pools of crude oil in this state by purchasing crude oil at a lower price in one (1) pool than is paid for crude oil of the same kind, quality, and grade by that person in another pool after making due allowance for the difference, if any, in the reasonable cost of transportation from the locality of purchase to the locality of manufacture or sale, shall be deemed guilty of unfair discrimination, which is prohibited and declared to be unlawful.

(2) Provided, however, any person engaged in the business of buying any crude oil for the manufacture or sale thereof shall not be guilty of unfair discrimination if such person is responding to or competing with or matching prices offered by other purchasers of crude oil for manufacture or sale thereof.

(b) Any person who shall be convicted of unfair discrimination, as defined by this section:

(1) Shall be fined for each offense not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000); and

(2) Shall be enjoined, upon the application of the State of Arkansas or any person injured by that discrimination, from engaging directly or indirectly in the business of purchasing any such commodities.

(c) Any person injured by that discrimination shall recover treble the amount of his or her damages resulting from that unfair discrimination, and the costs and expenses of the litigation, including a reasonable attorney's fee to be fixed by the court.

(d) As used in this section:

(1) "Person" means any individual, firm, corporation, partnership, association, trustee, receiver, or assignee for the benefit of creditors;

(2) "Pool" shall have the same meaning as that term is defined and used in §§ 15-71-101 -- 15-71-112, 15-72-101 -- 15-72-110, 15-72-205, 15-72-212, 15-72-216, 15-72-301 -- 15-72-324, and 15-72-401 -- 15-72-407.

(e) The provisions hereof shall be held cumulative of each other and of all other laws in any way affecting them now in force in this state.



§ 15-74-502 - Prohibition against requiring commissioned agents to purchase business according to Department of Energy fuel allocation -- Contracts.

(a) It shall be unlawful for any major oil company to require or seek to require a commissioned agent of the products of the major oil company to:

(1) Purchase the oil business at a price in which the major oil company has used the Department of Energy fuel allocation assigned to the commissioned agent as a formula or factor to be considered in determining the price at which the major oil company offers to sell the oil business to the commissioned agent; or

(2) Require or attempt to require a commissioned agent of the products of the major oil company to purchase, or to pay an extra price or premium to obtain, their Department of Energy fuel allotment or allocation from the major oil company.

(b) Any contract by which a major oil company requires or seeks to require a commissioned agent of the products of the major oil company to purchase or make payment for their fuel allocation shall be void to the extent that the contract requires the payment and shall be unenforceable in the courts of this state as against public policy. Provided, nothing in this section shall be deemed to prohibit the major oil companies from charging commissioned agents the regular price at which the major oil companies make fuel available to commissioned agents for sale or distribution in this state.

(c) (1) Any major oil company violating the provisions of this section shall be guilty of a Class A misdemeanor and upon conviction shall be punished in the manner provided by law.

(2) Each contract or transaction in violation of the provisions of this section shall be a separate offense and shall be punishable accordingly.






Subchapter 6 - -- Proceeds of Sale Generally

§ 15-74-601 - Time limits governing oil and gas payments.

(a) The proceeds derived from the sale of oil or gas production from any oil or gas well shall be paid to persons legally entitled thereto, commencing no later than six (6) months after the date of first sale and thereafter no later than sixty (60) days after the end of the calendar month within which subsequent production is sold.

(b) (1) The payment is to be made to persons entitled thereto by the first purchasers of the production.

(2) The payment may be made annually for the aggregate of up to twelve (12) months of accumulation of proceeds if the aggregate amount owed is one hundred dollars ($100) or less.

(c) As used in this subchapter, "first purchaser" means the first commercial purchaser after completion of the well and shall not include purchasers of oil or gas during initial testing prior to completion.

(d) Any delay in determining the persons legally entitled to an interest in the proceeds from production caused by unmarketable title to the interest shall not affect payments to persons whose title is marketable.

(e) When payment has not been made within the time limits specified in this subchapter, the first purchaser shall pay interest to those legally entitled to the withheld proceeds commencing on the payment due date at the rate of twelve percent (12%) per annum on the nonpaid amounts unless a different rate of interest is specified in a written agreement between the payor and the payee.

(f) The first purchaser shall be exempt from the provisions of this subchapter, and the owner of the right to drill and to produce under an oil and gas lease or force pooling order shall be substituted for the first purchaser therein when the owner and purchaser have entered into arrangements in which the proceeds are paid by the purchaser to the owner, who assumes the responsibility of paying the proceeds to persons legally entitled thereto.



§ 15-74-602 - Fraudulently withholding payments.

(a) If the first purchaser, or owner of the right to drill and produce substituted for the first commercial purchaser as provided in this subchapter, violates this subchapter by willfully withholding payments without just cause or through bad faith from persons legally entitled to the proceeds from production, the court may award, in addition to the unpaid amount of proceeds and interest as provided in § 15-74-601, a penalty in an amount not to exceed simple interest at a rate of fourteen percent (14%) per annum on the amount of the unpaid proceeds from the due date as provided in § 15-74-601 and a reasonable attorney's fee.

(b) The terms of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, or liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.



§ 15-74-603 - Action for nonpayment of proceeds.

(a) Any court of competent jurisdiction of the county in which the oil or gas well is located shall have jurisdiction over all proceedings brought pursuant to this subchapter.

(b) If persons legally entitled to the proceeds seek relief for the failure of the purchaser to make timely payment of proceeds from the sale of oil or gas or interest thereon as required in §§ 15-74-601 and 15-74-602, the first purchaser or the owner of the right to produce under an oil or gas lease or force pooling order shall be furnished with written notice of the failure as a prerequisite to commencing judicial action for the nonpayment.

(c) The first purchaser shall have thirty (30) days after receipt of the required notice within which to pay proceeds or to respond in writing with a reasonable basis for nonpayment.

(d) If the court is satisfied that payments have not been willfully withheld without just cause or through bad faith, the penalty provisions of § 15-74-602 shall not apply to the withholding of the payments.

(e) In the event of willful nonpayment, or in the event the court finds there was a complete absence of a justiciable issue of either law or fact raised by the losing party or his or her attorney, the court shall award an attorney's fee in an amount not to exceed five thousand dollars ($5,000) or ten percent (10%) of the amount in controversy, whichever is less, to the prevailing party unless a voluntary dismissal is filed, or the pleadings are amended as to any nonjusticiable issue within a reasonable time after the attorney or party filing the dismissal or the amended pleadings knew, or reasonably should have known, that he or she would not prevail.

(f) The terms of this section shall not be applicable to any producing unit or well that produces liquid hydrocarbons only, or liquid hydrocarbons associated with the production of gas, or gas produced associated with the production of liquid hydrocarbons.



§ 15-74-604 - Failure to pay royalties.

(a) An obligation arises under an oil and gas lease to pay or to deliver oil or gas royalties to the mineral owner or his or her assignee or to deliver oil or gas to a purchaser to the credit of the mineral owner or his or her assignee, and willful breach by the owner of the right to drill and produce of the obligation may authorize, among other relief, cancellation of the lease where determined, by the court, that the equities of the case warrant cancellation.

(b) In the event the operator under an oil or gas lease fails to pay oil or gas royalties to the mineral owner or his or her assignee within one hundred eighty (180) days after oil or gas produced under the lease is marketed, the unpaid royalties shall bear interest thereafter at the rate of twelve percent (12%) per annum until paid. Provided, that the operator may remit annually to a person entitled to royalties the aggregate of up to twelve (12) months of monthly royalties where the aggregate amount owed is one hundred dollars ($100) or less. This subchapter shall not apply when mineral owners or their assignees elect to take their proportionate share of production in kind or in the event of unmarketability of title which would affect substantially the making of the royalty payments.

(c) A prior first lien is created to the extent of any unpaid royalty, together with any interest or penalty thereon, granted or reserved in any valid instrument to secure the owner of the royalty interest, his or her heirs, devisees, successors, or assigns.

(d) When payment has not been made upon any natural gas production within the time limits specified in § 15-74-601, the first purchaser shall, upon suit being filed, suspend all royalty payments the subject of the litigation due under the lease interest to the owner of the right to drill and produce, provided that the first purchaser is made a party to the suit, and thereafter shall pay the amounts due all such royalty interests, as the amounts become due, into the registry of the court in which the suit is pending and the first purchaser shall be relieved of all further burdens or obligations therefor.



§ 15-74-605 - Sale of proportionate share of production.

(a) For any gas well completed as a commercially productive well subsequent to the passage of this section, the party designated as operator of the well shall sell, and the operator's first purchaser shall purchase, the gas production attributable to the interest of any party who participated in any part of the costs and expenses of the well and who:

(1) Is not regularly engaged in the oil and gas business;

(2) Owns no more than a five percent (5%) mineral interest in the well;

(3) Is not an individual in the oil and gas industry;

(4) Has made a reasonable good faith attempt to obtain a market for or contract covering its proportionate share of production from the well and can demonstrate those efforts by objective evidence, such as letters from purchasers, but has failed to obtain a market or contract;

(5) Agrees to pay a proportionate share of any costs associated with the construction of a pipeline which is to be or has been constructed to facilitate the marketing of production from the well and, in addition thereto, if the costs of the pipeline have been previously invoiced, simple interest at the maximum rate provided by law on the proportionate share to be paid by a party electing under this section from the due date of the invoices;

(6) Makes a written election under this section, which is received by the operator within sixty (60) days of the date of first sales of production by the operator;

(7) (A) Agrees to pay to the operator a reasonable administrative and overhead charge for the initial setup of the necessary accounts and procedures and for operator's administration and oversight of monthly sales under this section.

(B) However, the operator shall charge a monthly fee if a party electing under this section desires to receive monthly revenue checks or an annual fee if the party desires to receive revenues only on an annual basis;

(8) Agrees to indemnify and hold harmless the operator and its first purchaser for any inadvertent error or omission which may occur in the administration hereof; and

(9) Agrees to be bound by the terms and conditions of the operator's contract with its first purchaser until the contract terminates or production from the well ceases, whichever is earlier.

(b) In the event that a new party should be designated as operator of the well, subsequent to any election made under this section, the proportionate share of production of any party who avails itself of the benefits of this section shall remain subject to, and be sold pursuant to, the terms and conditions of the contract of the initial operator.






Subchapter 7 - -- Royalties

§ 15-74-701 - Penalty.

Any person willfully or maliciously violating any of the provisions of this subchapter shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 15-74-702 - Royalties paid in lieu of drilling off-set wells on adjacent units.

Where royalties are paid in lieu of drilling off-set wells on forty-acre units adjacent to forty-acre units already in production, the forty-acre units adjacent to the forty-acre unit receiving the royalty payments shall immediately after the signing of the agreement or contract become off-set units, and drilling operations shall begin on each adjacent forty-acre off-sets, to the forty-acre unit receiving royalty payments in lieu of drilling the well in not less than ninety (90) days thereafter.



§ 15-74-703 - Entitlement of royalty interests to premiums and bonuses.

All purchasers of oil and gas shall pay to the royalty interest the same premium or bonus above the posted market price for oil or gas they pay to the leaseholder or working interest under any oil, gas, or mineral lease on lands from which oil or gas may be purchased under contract with the lease owner or operator.



§ 15-74-704 - Paying part of production cost or giving bonus or premium without paying share to royalty interest.

It shall be unlawful for any purchaser of oil or gas to enter into any contract with any lessee or operator under any oil, gas, or mineral lease, whereby the purchaser undertakes to pay any of the cost or expense of operation or production, steaming, treating, or running oil or gas or any other bonus or premium under any name or subterfuge whatsoever, without providing for paying to the royalty interest its proportionate share according to interest therein.



§ 15-74-705 - Purchaser's price for royalty gas.

It shall be the duty of both the lessee, or his or her assignee, and any pipeline company, corporation, or individual contracting for the purchase of oil or gas under any oil, gas, or mineral lease to protect the royalty of the lessor's interest by paying to the lessor or his or her assignees the same price, including premiums, steaming charges, and bonuses of whatsoever name for royalty oil or gas that is paid the operator or lessee under the lease for the working interest thereunder.



§ 15-74-706 - Contracting to buy royalty gas for less than price paid operator or lessee.

It shall be unlawful for any pipeline company, corporation, or individual purchasing oil or gas from the operator or lessee of any oil, gas, or mineral lease to enter into any contract with the operator or lessee whereby the purchaser acquires the royalty oil or gas reserved in the oil, gas, or mineral lease for any price less than the price paid the operator or lessee of the lease.



§ 15-74-707 - Time of royalty payment -- Monthly statements to royalty owner.

(a) It shall be the duty of any purchaser of oil or gas to pay the royalty interest at the same time it pays the lessee or producer. However, the parties may expressly waive the time and manner of payment in writing.

(b) The purchaser shall at some time not later than the twelfth day of each month furnish each royalty owner with a statement showing the correct amount of oil or gas purchased during the previous month together with the correct amount paid each in interest therefor.



§ 15-74-708 - Forfeiture of lease upon lessee receiving more than share from sale -- Purchaser to pay treble value.

(a) Any leaseholder or operator who contracts for the sale of gas or oil to any pipeline company or other purchaser, under and by virtue of the terms of which the lessee receives a greater amount than the royalty owners in proportion to interest therein, or receives a bonus, or by any other means conspires with a purchaser to receive from the sale of the oil and gas more than his or her just proportionate share therefrom shall forfeit his or her rights in and to the leasehold premises.

(b) Any pipeline company or other purchaser of oil and gas who contracts with any lessee as set out in subsection (a) of this section to the injury of the royalty owners shall forfeit to the royalty owners treble value of the amount of oil or gas runs thus wrongfully taken from the royalty interest.



§ 15-74-709 - Default or delinquency by lessees or others responsible for payment of royalties.

(a) (1) The Oil and Gas Commission is hereby authorized to receive and investigate complaints of oil and gas royalty owners that their lessees or others responsible for the payment of royalty are in default of their lease agreements, orders of the commission, or the requirements of law with respect thereto, and to conduct hearings thereon pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) After any such hearing, the commission may order the party or parties found responsible for the default that has resulted in the nonpayment or untimely or insufficient payment of royalty, herein called "delinquency", to pay to such owner within such time as the commission deems just and equitable the amount of the delinquency together with the amount of interest to which such owner is found by the commission to be entitled under § 15-74-601 et seq. plus, as a penalty, an additional amount equal to the sum of those amounts, but which penalty shall not exceed one hundred thousand dollars ($100,000).

(b) (1) Where the amount of the penalty awarded under subsection (a) of this section is less than twenty-five thousand dollars ($25,000), the commission may levy, in addition thereto, a civil penalty in an amount not to exceed twenty-five thousand dollars ($25,000) less the penalty awarded under subsection (a).

(2) Any such additional penalty awarded under this subsection shall be paid into the general fund of the commission.

(3) The combined amount of penalties awarded under subsection (a) of this section and this subsection shall not exceed one hundred thousand dollars ($100,000) per claim.

(c) (1) Pending compliance with any order issued hereunder, the commission may order the operator of the well or wells from which the delinquency arose to suspend payment of all eight-eighths (8/8) of the revenue therefrom allocable to the party or entity responsible for compliance with such order. Where the revenue is being paid by the purchaser directly to such person or entity, the commission may order that it be suspended by the purchaser.

(2) The commission may order that all or any part of funds ordered to be suspended hereunder be applied to the payment of the delinquency, interest, and penalties.

(d) In aid of its investigation of claimed delinquencies, the commission may require the operators of the wells from which the royalty is derived to furnish the commission or its investigator any relevant information pertaining to such well or wells that is in its possession.

(e) The person or entity ordered to appear at a hearing held pursuant hereto shall have the right to join, as third party respondents, any parties to whom the oil or gas that is the subject of the hearing was sold and, upon a finding that such third party respondent, without justification, has caused or contributed to a delinquency, such party may be required to pay all or some part of the amounts ordered hereunder to be paid.









Chapter 75 - Liquefied Petroleum Gases

Subchapter 1 - -- General Provisions

§ 15-75-101 - Title.

This act may be known and cited as the "Liquefied Petroleum Gas Board Act".



§ 15-75-102 - Definitions.

As used in this act, unless the context otherwise requires:

(1) "Appliance" means any apparatus or fixture attached to a liquefied petroleum gas plant or system for the purpose of utilizing, burning, or consuming gas contained in the plant or system;

(2) "Board" means the Liquefied Petroleum Gas Board;

(3) "Container" means any tank or vessel in which liquefied petroleum gases are stored or transported or in which liquefied petroleum gases are placed for utilization through a liquefied petroleum gas system, except containers used in marine or railroad service which are inspected under federal law or regulation;

(4) "Dealer" means any person who sells or offers for sale liquefied petroleum gases or containers in the state directly to a user;

(5) "Jobber" means any person other than a manufacturer who sells or offers for sale to dealers containers and liquefied petroleum gases;

(6) "Liquefied petroleum gas systems" means all piping and fittings, exclusive of containers and appliances, which are connected to containers and appliances for the utilization of liquefied petroleum gases;

(7) "Liquefied petroleum gases" means gases derived from petroleum or natural gas which are in a gaseous state at normal atmospheric temperature and pressure, but may be maintained in a liquid state at normal atmospheric temperature by the application of sufficient pressure. Normal storage of these gases is as a liquid under pressure. Pentane, gasoline, and oil are not included in the above as they are liquids at normal temperature without application of pressure;

(8) "Manufacturer" means any person manufacturing any container offered for sale in this state;

(9) "Person" means any individual, partnership, firm, corporation, company, or association or the trustee, receiver, assignee, or personal representative thereof.

(10) "Vendor" means any person who sells or offers for sale appliances in this state; and



§ 15-75-103 - Penalty.

Any person violating any of the provisions of this act or any regulation adopted pursuant thereto shall be guilty of a misdemeanor and upon conviction shall be fined in a sum of not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000) and, in addition, may be imprisoned for not more than one (1) year, or both.



§ 15-75-104 - Actions for injunction against violation.

The Liquefied Petroleum Gas Board, in accordance with the laws of the state governing injunctions, may maintain an action in the name of the state against any person to enjoin the violation of any provision of this act; provided, no bond shall be required prior to obtaining any such injunction.



§ 15-75-105 - Schedule of inspection and registration fees.

The Liquefied Petroleum Gas Board shall have authority to charge the following maximum fees for the inspection or registration of the following:

Click here to view form



§ 15-75-106 - Disposition of funds.

(a) All moneys collected as liquefied petroleum gas inspection, registration, permit, or other fees under the provisions of this subchapter shall be deposited in the State Treasury, and the Treasurer of State shall credit the moneys to the Liquefied Petroleum Gas Fund.

(b) All moneys deposited in the fund shall be used for the maintenance, operation, and improvement of the Liquefied Petroleum Gas Board.



§ 15-75-107 - Odorization of gas.

All liquefied petroleum gases shall be effectively odorized with a distinctive agent at the time of manufacture by the use of an approved chemical agent of such character as to positively indicate the presence of gas in concentrations not to exceed one-fifth (1/5) of the lowest limit of flammability of such gas, except where used in connection with a chemical or other manufacturing processes in which it would prove harmful and would serve no useful purpose as a warning agent.



§ 15-75-108 - Dealers' safety meetings for employees.

Each dealer authorized to engage in the liquefied petroleum gas business generally in this state, in conjunction with representatives of the Liquefied Petroleum Gas Board, an insurance company, or other recognized safety organization, shall conduct with all employees handling liquefied petroleum gases one (1) general safety meeting during each twelve-month period.



§ 15-75-109 - Liability of persons rendering aid with respect to accidents involving transportation of compressed gases.

(a) Notwithstanding any provisions of law to the contrary, no individual, partnership, corporation, association, or other entity shall be liable in civil damages as a result of acts taken in the course of rendering care, assistance, or advice with respect to an incident creating a danger to person, property, or the environment as a result of spillage, seepage, fire, explosion, or other release of compressed gases, or the possibility thereof, during the course of transportation of those gases by any mode whatsoever, including loading and unloading.

(b) Notwithstanding any other provision of this section to the contrary, the civil immunity granted by this section shall not extend to any individual, partnership, corporation, association, or other entity engaged in the business of the transportation of compressed gases or to any of their employees.

(c) This section shall not preclude liability for civil damages as the result of gross negligence or intentional misconduct. Reckless, willful, or wanton misconduct shall constitute gross negligence.



§ 15-75-110 - Reports.

Reports of the sales, shipment, and installation of containers and systems shall be made by manufacturers, jobbers, and dealers on such forms and in such manner as may be provided by regulation of the Liquefied Petroleum Gas Board.



§ 15-75-111 - Discretionary suspension of inspection and registration fees.

If the balance of the Liquefied Petroleum Gas Fund reaches five hundred thousand dollars ($500,000), the Liquefied Petroleum Gas Board shall have the discretion to dispense with all inspection and registration fees for a one-year period. At the expiration of the one-year period, if the balance of the fund is is below five hundred thousand dollars ($500,000), the board may reinstate the inspection and registration fees.



§ 15-75-112 - Affirmative defense.

(a) As used in this section:

(1) "Liquefied petroleum gas equipment" means any appliance, equipment, or piping system that uses, stores, or transports liquefied petroleum gas; and

(2) "Liquefied petroleum gas provider" means any person or entity engaged in the business of supplying, handling, transporting, or selling liquefied petroleum gas.

(b) A liquefied petroleum gas provider shall have an affirmative defense to any action for civil liability for damage or injury caused by:

(1) An alteration or modification of liquefied petroleum gas equipment that is not reasonably foreseeable by the provider and causes the liquefied petroleum gas equipment to be unsafe for use in its altered or modified form; or

(2) The end-user's use of liquefied petroleum gas equipment if:

(A) It is outside the manner or purpose that it could reasonably be intended to be used or renders the liquefied petroleum gas equipment unsafe; and

(B) The liquefied petroleum gas provider or the manufacturer of the liquefied petroleum gas equipment provides a reasonable warning about the consequences of misusing the liquefied petroleum gas equipment.






Subchapter 2 - -- Liquefied Petroleum Gas Board

§ 15-75-201 - Members.

(a) The Liquefied Petroleum Gas Board shall consist of seven (7) members who are residents of the State of Arkansas, at least twenty-one (21) years of age, of good moral character, and who shall be appointed by the Governor and confirmed by the Senate.

(b) (1) There shall be one (1) member appointed by the Governor from each congressional district, as the districts existed on January 1, 2007.

(2) There shall be three (3) at-large members appointed by the Governor.

(3) (A) (i) A board member appointed before July 31, 2007 shall serve the remainder of his or her previously appointed six-year term.

(ii) For a board member appointed after July 31, 2007 the term of office shall be four (4) years.

(B) (i) No board member appointed after July 31, 2007 may serve more than two (2) consecutive four-year terms.

(ii) Subdivision (b)(3)(B)(i) of this section does not preclude a former board member from serving again if he or she has not served as a member of the board for at least four (4) consecutive years.

(4) The board shall have at least one (1) member who:

(A) Represents the general public; and

(B) Is not employed by, engaged in, or retired from the liquefied petroleum gas industry in any manner.

(c) After appointment and before entering upon his or her respective duties, each member of the board shall take and subscribe and file in the office of the Secretary of State the oath of office prescribed by Arkansas Constitution, Article 19, § 20.

(d) Members of the board shall not receive compensation for their services but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 15-75-202 - Meetings.

(a) The Liquefied Petroleum Gas Board shall adopt and may modify rules for the conduct of its business and shall keep a record of its transactions.

(b) Meetings shall be at the call of the chair or of the vice chair if he or she is for any reason the acting chair, either at his or her own instance or upon the written request of at least four (4) members.

(c) A quorum shall consist of not less than four (4) members present at any regular or special meeting, and a majority affirmative vote of that number shall be necessary for the disposition of any business.

(d) No meeting shall be for a longer period of time than is absolutely necessary to transact the business of the board.

(e) The board shall meet at least once in each calendar quarter, but no more than one (1) meeting shall be held during any sixty-day period for which any member is to receive compensation or reimbursement of expenses incurred.



§ 15-75-203 - Office -- Seal.

The Liquefied Petroleum Gas Board shall:

(1) Maintain its office in Pulaski County;

(2) Acquire suitable quarters for the conduct of its business; and

(3) Adopt and use a common seal for the authentication of its orders and records.



§ 15-75-204 - Officers.

(a) The Liquefied Petroleum Gas Board shall select from its membership a chair and a vice chair.

(b) No such officer shall serve in the same capacity for more than one (1) year during his or her term.

(c) The board may also select an individual to act as recording secretary who does not necessarily have to be a member of the board.



§ 15-75-206 - Personnel -- Counsel.

(a) The Liquefied Petroleum Gas Board shall appoint a Director of the Liquefied Petroleum Gas Board to serve with the approval and at the pleasure of the Governor.

(b) The director shall have the authority to:

(1) Employ assistants, inspectors, and other personnel; and

(2) Retain counsel as may be necessary to aid it properly in the administration of this subchapter, with the approval of the board.

(c) (1) (A) The director shall have the power and duty to receive applications and to review and approve applications for all classes of permits after applications and supporting papers have been on file for at least thirty (30) days.

(B) The director may issue class one permits once all conditions or prerequisites have been met as set out in § 15-75-307 and the application has been approved by the board.

(C) The director may issue all class two through class ten permits after all conditions and prerequisites have been met as set out in §§ 15-75-308 -- 15-75-317.

(2) The director may refuse to approve applications for permits for safety reasons.

(d) The director's decisions on the approval of the applications for class one permits shall be reviewed by the board at its next regularly scheduled meeting.



§ 15-75-207 - Rules and regulations.

(a) The Liquefied Petroleum Gas Board is empowered to make reasonable rules and regulations to carry out the provisions of this subchapter. Such rules and regulations shall have the force and effect of law.

(b) In addition to the functions, powers, and duties conferred and imposed upon the board by this subchapter, and the regulation of its own procedure and carrying out its functions, powers, and duties, it shall have the authority from time to time to make, amend, and enforce all reasonable rules and regulations not inconsistent with law, which will aid in the performance of any of the functions, powers, or duties conferred or imposed upon it by law.

(c) All permanent rules and regulations promulgated for the regulation of liquefied petroleum gases as published in the state code governing liquefied petroleum gas containers and equipment dated May 1, 1964, shall remain in full force and effect until changed, altered, amended, or abolished by the board.



§ 15-75-208 - Standards for containers, systems, etc.

The Liquefied Petroleum Gas Board shall provide additional standards or specifications for containers, systems, appliances, and appurtenances, as may be reasonably necessary for the public safety. The standards or specifications are to be set forth in the rules and regulations of the state code governing liquefied petroleum gas containers and equipment.



§ 15-75-209 - Access for inspections -- Investigation of explosions.

(a) The Liquefied Petroleum Gas Board shall have free access at all reasonable times to any premises in this state where a container or system is for sale, or being used or installed, for the purpose of ascertaining whether the container or system complies with the provisions of this act.

(b) The board shall examine into and make report of the causes of explosions of containers and shall keep a record of the names of all owners or users of the containers or systems, together with the location, make, dimension, age, condition, pressure allowed, and the date of the last inspection of all the containers or systems.






Subchapter 3 - -- Permits and Certificates of Competency

§ 15-75-301 - Definitions.

As used in this subchapter:

(1) "Certificate of competency" means approval by the Liquefied Petroleum Gas Board of the employees to be placed in charge of operations, service, installation, and transportation by permit holders;

(2) "Director" means the Director of the Liquefied Petroleum Gas Board appointed by the board and serving with the approval and at the pleasure of the Governor; and

(3) "Permits" means the written authorization granted by the director with the board's approval to persons to engage in the liquefied petroleum gas business.



§ 15-75-302 - Annual permit required.

(a) Every person, as a condition to his or her right to store, sell, or transport liquefied petroleum gases in this state or to his or her right to install systems or to sell or install containers for the use of liquefied petroleum gases or to engage in the business of liquefied petroleum gases generally, shall first obtain a permit from the Director of the Liquefied Petroleum Gas Board with the approval of the Liquefied Petroleum Gas Board as herein prescribed.

(b) Each permit shall be renewed annually.



§ 15-75-303 - Certification of competency required.

(a) No person shall transport, deliver, or handle liquefied petroleum gases or install any container or system, or connect any container to any liquefied petroleum gas system unless and until he or she shall have been certified by the Liquefied Petroleum Gas Board, which shall conduct an examination to determine whether he or she has sufficient knowledge and skill to perform the work in a safe and satisfactory manner.

(b) No certificate or permit shall be required for the storing and handling of portable containers or cylinders constructed in compliance with federal Department of Transportation regulations at cylinder exchange stations set up and established by authorized liquefied petroleum gas dealers as a means of furnishing adequate facilities for the convenient exchange of exhausted containers for fully serviced ones by their customers if:

(1) The water gallon capacity of any container does not exceed thirty (30) gallons;

(2) All cylinders are serviced by the authorized dealer at approved cylinder filling plants and transported to the exchange station by accepted methods;

(3) There is no sale of containers or their contents to the exchange station for resale to the user;

(4) The exchange station operator is properly instructed by the dealer in the appropriate safety procedures necessary for the operation of the station.



§ 15-75-304 - Certificates of competency -- Qualifications.

(a) To be entitled to a "certificate of competency", a person shall:

(1) Have satisfactory experience in the liquefied petroleum gas business or give proof of previous on-the-job training in the liquefied petroleum gas business satisfactory to the Liquefied Petroleum Gas Board as prescribed by its rules and regulations;

(2) Have not less than thirty (30) days' experience in the liquefied petroleum gas installation or transportation business; and

(3) Pass a written or oral examination as prescribed by the board.

(b) A new class one employee shall attend a forty-hour basic course in liquefied petroleum gas, as prescribed by the board, within the first year of his or her employment, or his or her certification certificate will be suspended until the course has been completed.

(c) A class one employee who changes from one class one employer to another class one employer who has not previously had the forty-hour basic training course, as prescribed by the board, shall do so within one (1) year of the transfer date of employment or his or her certification certificate will be suspended until the course has been completed.

(d) (1) The board may accept as its own a reciprocal state's transportation and delivery examination for a transport driver only if it contains substantially equivalent requirements as those required by the board.

(2) Substantial uniformity shall be demonstrated by a letter from the issuing authority of the state or a copy of a current and valid card issued by the reciprocal state.

(3) All applicable fees shall be paid to the board before the issuance of the certification card.



§ 15-75-305 - Applicants for permits.

(a) (1) (A) (i) Any person desiring to engage in the liquefied petroleum gas business in this state must file a formal application and supporting papers, together with a filing fee of fifty dollars ($50.00), with the Director of the Liquefied Petroleum Gas Board at least thirty (30) days prior to the approval of the application by the director.

(ii) Should the applicant be a corporation or partnership, copies of the articles of incorporation or partnership agreement, if any, shall accompany the application together with a certificate from the Revenue Division of the Department of Finance and Administration evidencing that all taxes due have been paid or otherwise negating state tax liability.

(iii) Application forms will be furnished by the director at any time upon request.

(B) (i) In determining whether to grant permits or certificates, the director shall be given a reasonable time in which to investigate the applicant.

(ii) If the permit or certificate is denied, the applicant shall be notified by registered mail.

(iii) The Liquefied Petroleum Gas Board shall review the director's decision on the approval of class one permit applications at its next regularly scheduled meeting.

(2) (A) (i) The director shall have the power and duty to receive, review, and approve applications for all classes of permits after applications and supporting papers have been filed with the director for at least thirty (30) days. The director may refuse to approve applications for permits for safety reasons.

(ii) The director may issue class one permits once all conditions and prerequisites have been met as set out in § 15-75-307 and the application has been approved by the board.

(iii) The director may issue class two through class ten permits after application and supporting papers have been on file for at least thirty (30) days and all conditions and prerequisites for those permits have been met as set out in §§ 15-75-308 -- 15-75-317.

(B) The board, at its regularly scheduled meetings, shall review the director's decisions on the approval of applications for class one permits. The board may refuse to issue permits for safety reasons.

(3) Any applicant aggrieved by a denial by the director or any person or group of persons who are aggrieved by safety concerns because of the issuance of the permits by the director after the board's approval may appeal the decision within thirty (30) days thereof, to the board by filing a notice of appeal with the board. The notice of appeal of the board's or director's decision shall be on a written form provided by the board. The notice of appeal shall suspend the action of the director in denying an application or in issuing or denying a permit until the next regular meeting of the board or until a special hearing by the board can be held.

(4) A meeting or hearing shall be held within at least thirty (30) days after the date of the filing of the notice of appeal unless the person appealing shall consent to a later hearing.

(5) Within five (5) days after the hearing is concluded, the board shall render its written decision on the appeal.

(6) The board is authorized on its own motion to review any action of the director in denying an application or in issuing or refusing to issue a permit and, upon review, to set aside any action of the director in any of these respects insofar as it pertains to safety issues.

(b) Applicants for class one permits, as defined in § 15-75-307, shall be present at the board meeting at which the review of the director's action on the application is to be considered.

(c) Before any application may be considered by the director and reviewed by the board, the applicant must have on file in the office of the director a certificate of intended insurance evidencing the kinds and amounts as required by this subchapter for the class of permit requested. After approval of the application and before the permit may be issued, a certificate of required insurance must be furnished bearing the clause, "The insurance company will notify the Director, Liquefied Petroleum Gas Board, thirty (30) days prior to cancellation of the insurance referred to herein." Binders by insurance agents are not acceptable for the purposes of this subchapter.

(d) All applicants must agree to provide adequate equipment and products which are satisfactory to the board.

(e) All persons in charge of operations and servicemen, installation men, and truck drivers must have a certificate of competency from the board. Each certificate of competency shall be renewed annually.

(f) (1) Applicants must have satisfactory experience in the liquefied petroleum gas business or have employed a recognized operator of the business with experience and competency. In order that the director or the board may be assured as to competency insofar as safety is concerned, applicants for permits to engage in the liquefied petroleum gas business generally shall qualify for new certificates of competency. One (1) or more employees who are to be engaged in the delivery and transportation of liquefied petroleum gas, and one (1) or more separate employees who are to be engaged in the installation of liquefied petroleum gas containers and systems, as well as a general safety supervisor, shall have a general knowledge of the characteristics of liquefied petroleum gases, as well as of its proper handling and utilization, along with a thorough knowledge and understanding of the National Fire Protection Association Pamphlet No. 58 and the State Liquefied Petroleum Gas Code covering the storage and handling of liquefied petroleum gases, as established by a current written or oral examination prepared and conducted by the director with the approval of the board.

(2) Applicants must agree to furnish whatever information the director or the board may require as to their ability to engage in the liquefied petroleum gas business and must also furnish whatever references the director or the board may require.

(g) (1) In order that the public or the user of liquefied petroleum gases may be assured of competent and efficient service to any container, system, or appurtenance, each dealer who has been issued a current permit or any applicant therefor in addition to competent gas delivery and transportation personnel, shall provide separate competent personnel for the installation and servicing of containers, systems, and appurtenances.

(2) In determining whether or not to grant a permit, the director and the board shall determine whether or not an applicant can provide safe and efficient service to the public or the users in the area in which liquefied petroleum gas operations are to be conducted.

(h) In addition to the foregoing requirements, applicants must also meet the additional requirements listed under the specific class of permit desired.

(i) All foreign corporations doing business in this state in any phase of the liquefied petroleum gas business must furnish evidence of their qualifications to do business in the state as a foreign corporation.

(j) In addition to the foregoing, the board shall have the power to make reasonable application requirements by rules and regulations and shall adopt rules and regulations as it shall deem necessary to govern the procedures in any hearing to review the issuance or denial of permits.

(k) (1) Applicants for a class one permit must attend a forty-hour basic course in liquefied petroleum gas, as prescribed by the board, prior to the board meeting at which the review of the final action on their application may be heard.

(2) All owners, managers or officials, and employees connected to or listed on the class one application must attend the basic training course prior to the board meeting at which the review of their application may be heard.



§ 15-75-306 - Issuance of permits -- Classification.

(a) After approval of the application by the Director of the Liquefied Petroleum Gas Board and review by the Liquefied Petroleum Gas Board as provided in § 15-75-305, the director may issue the classes of permits set out in §§ 15-75-307 -- 15-75-317 on the conditions indicated in those sections.

(b) All class one permit application approvals must have all prerequisites met and the permit issued within one (1) year of approval. If not issued within one (1) year of approval, the application will be returned to the applicant and a new application must be submitted to the director thirty (30) days prior to the date of the regular meeting at which the review of the director's action on the application is to be considered.



§ 15-75-307 - Class one permit.

(a) The holder of a class one permit may engage in any phase of the liquefied petroleum gas business in a county or contiguous counties if he or she pays an annual permit fee of five hundred dollars ($500) for the first county under the permit and three hundred dollars ($300) for each contiguous county included under the permit.

(b) An applicant for a class one permit:

(1) Shall furnish to the Liquefied Petroleum Gas Board evidence of the following insurance: Click here to view image.

(2) (A) Shall designate a county in this state for:

(i) The location of the proposed principal place of business of the applicant; and

(ii) The proposed location of the principal bulk storage tank facility; and

(B) Shall maintain a twenty-four-hour emergency telephone number;

(3) (A) Must provide a list of counties in which the operation is to be conducted.

(B) (i) The applicant shall designate within one (1) Arkansas county the location of the proposed principal place of business of the applicant and the proposed location of the principal bulk storage tank facility.

(ii) The designated county shall be the home county area of operation of the applicant.

(C) The permit fee shall be paid for each county in which the applicant operates;

(4) (A) Shall provide full-time employment of qualified personnel whose competency shall be proven through a current written or oral examination.

(B) There shall be a minimum of three (3) employees.

(C) For each permit, one (1) employee shall be certified as a general safety supervisor and one (1) employee shall be certified as installation personnel.

(D) One (1) employee may be certified as both transport and delivery/installation, a combination certification, but that combination certification shall not relieve the requirement for a minimum of three (3) employees;

(5) (A) (i) Shall provide a bulk storage capacity of not less than thirty thousand (30,000) water gallons at the principal location of the permitted facility.

(ii) The principal location must be approved by the board in advance of the application.

(iii) The principal location must be maintained by the applicant in safe working condition throughout the duration of the permit under penalty of permit forfeiture by action of the board.

(B) Storage containers being used in connection with cotton gins, rice dryers, manufacturing plants, or any other type of commercial use, regardless of size, will not be accepted as bulk storage and cannot be included in the requirements for the thirty-thousand-gallon storage.

(C) (i) One (1) place of business that shall be the principal working location for the employees of the permitted facility shall be maintained within the state.

(ii) A twenty-four-hour emergency telephone number shall be posted and maintained;

(6) (A) Shall provide approved-type cylinder or bottle-filling facilities consisting of a separate pump, the capacity of which shall not be in excess of twenty (20) gallons per minute and shall be designed for the primary purpose of filling bottles.

(B) Where a manifold or multiple filling system is contemplated, the board shall be consulted regarding pump capacity;

(7) Shall provide equipment satisfactory to the board;

(8) (A) Shall provide switch track or tank loading and unloading facilities satisfactory to the board.

(B) All auxiliary equipment such as pumps, hoses, electrical switches, etc., shall be Underwriters' Laboratory-approved for liquefied petroleum gases; and

(9) In addition to the foregoing requirements, all class one applicants must comply with all other applicable requirements.



§ 15-75-308 - Class two permit.

(a) The holder of a class two permit:

(1) May install liquefied petroleum gas piping and install and sell liquefied petroleum gas containers and appliances but may not deliver gas; and

(2) Must pay an annual permit fee in the sum of one hundred dollars ($100).

(b) The applicant for a class two permit:

(1) Must furnish evidence of the following insurance: Click here to view image.

(2) Must provide a certified or notarized financial statement which has been compiled within the past sixty (60) days;

(3) Must provide full-time employment of qualified personnel whose competency shall be proven through a current written or oral examination; and

(4) Must comply with all other applicable requirements for class two applicants.



§ 15-75-309 - Class three permit.

(a) The holder of a class three permit:

(1) May fill, sell, and deliver ICC/DOT cylinders and ASME motor fuel cylinders only;

(2) May establish cylinder exchange stations, deliver filled cylinders to ICC/DOT cylinder and ASME cylinder exchange stations, and service cylinders throughout the state;

(3) Must pay an annual permit fee in the sum of one hundred dollars ($100);

(4) Must provide liquefied petroleum gas for the cylinders by the following method:

(A) Furnish a storage container to be located in Arkansas, with a capacity of not less than one thousand (1,000) gallons, unless the Liquefied Petroleum Gas Board authorizes a smaller container, in connection with the proper type filling facilities;

(B) Cylinders, not to exceed thirty (30) gallons, must be filled by weight or other approved method only at cylinder filling facilities approved by the board.

(b) The storage container furnished by the class three permit must be inspected and approved by the board prior to its first use in the class three operation and once annually thereafter.

(c) When any cylinder exchange station location changes status from active to inactive or inactive to active the class three permit holder must notify the board within thirty (30) days after the change of status.

(d) The applicant for a class three permit:

(1) Must furnish evidence of the following insurance: Click here to view image.

(2) Must provide full-time employment of qualified personnel whose competency shall be proved through a current written or oral examination;

(3) Must provide a certified or notarized financial statement which has been compiled within the past sixty (60) days; and

(4) Must comply with all other applicable requirements.



§ 15-75-310 - Class four permit.

The holder of a class four permit:

(1) May sell and install liquefied petroleum gas equipment used on internal combustion engines, permanently mounted on mobile equipment only;

(2) May not deliver liquefied petroleum gas;

(3) May not sell or install any other type of containers or appliances;

(4) Must comply with all applicable requirements; and

(5) Must pay an annual permit fee in the sum of fifty dollars ($50.00).



§ 15-75-311 - Class five permit.

(a) The holder of a class five permit:

(1) May deliver liquefied petroleum gas to or for class one dealers but shall not retail liquefied petroleum gas or sell or install liquefied petroleum gas containers or systems;

(2) Shall not use motor fuel directly from cargo trailer tanks;

(3) May deliver liquefied petroleum gas to class three dealers engaged in cylinder exchange, delivery, or service if the class three permit holder has installed an approved storage container with a minimum capacity of six thousand (6,000) gallons;

(4) (A) Shall be required to undergo an annual safety inspection on all transport delivery trucks. The safety inspection or documentation of the safety inspection shall be received by the office of the Director of the Liquefied Petroleum Gas Board prior to operation of the transport delivery trucks over Arkansas roads. All permit and inspection fees for Arkansas are applicable.

(B) The inspection shall be performed by:

(i) The Liquefied Petroleum Gas Board inspector; or

(ii) An acceptable qualified agency having jurisdiction or authority over liquefied petroleum gas;

(5) Must notify the board prior to the first delivery of liquefied petroleum gas to a class three permit holder to ensure that proper inspection of cylinder exchange filling facilities has been performed, and no delivery may be made until the facility has been inspected and approved by the board and the notice transmitted to the board; and

(6) Must pay an annual permit fee in the sum of two hundred dollars ($200).

(b) An applicant for a class five permit:

(1) Must furnish evidence of the following insurance: Click here to view image.

(2) Must provide a certified or notarized financial statement which has been compiled within the past sixty (60) days;

(3) Must provide full-time employment of qualified personnel whose competency shall be proved through a current written or oral examination; and

(4) Must comply with all other applicable requirements.



§ 15-75-312 - Class six permit.

(a) The holder of a class six permit:

(1) May transport liquefied petroleum gas over the highways of the state for delivery to points outside the state only;

(2) May not deliver liquefied petroleum gas to any Arkansas dealer, commercial or industrial plant, or directly to a consumer;

(3) May not sell or install any type of container or system;

(4) Must have all delivery equipment inspected and approved before being placed in operation and annually thereafter;

(5) Shall not use motor fuel directly from cargo tanks; and

(6) Must pay an annual permit fee in the sum of two hundred dollars ($200).

(b) All transport truck operators must have certificates of competency from the Liquefied Petroleum Gas Board.

(c) An applicant for a class six permit:

(1) Must furnish evidence of the following insurance on each truck used in operations in this state: Click here to view image.

(2) Must submit an inventory of all trucks traveling in this state showing the following information:

(A) Name of liquefied petroleum gas tank manufacturer;

(B) Code under which constructed;

(C) Design working pressure and water capacity;

(D) Relief valve setting;

(E) Tank manufacturer's serial number;

(F) Type and size of fuel tanks;

(G) Number, type, and size of fire extinguishers;

(H) Manufacturer's data sheet for each container, including fuel tanks; and

(3) Must comply with all other applicable requirements.



§ 15-75-313 - Class seven permit.

(a) The holder of a class seven permit:

(1) May operate liquefied petroleum gas service stations;

(2) May sell liquefied petroleum gas to operators of mobile equipment only;

(3) May not sell or install any type container or appliance;

(4) May not fill any type container except those permanently mounted on mobile equipment;

(5) Must provide storage and dispensing facilities suitable to the Liquefied Petroleum Gas Board;

(6) Must furnish evidence of the following insurance: Click here to view image.

(7) Must pay an annual permit fee in the sum of one hundred dollars ($100).

(b) In addition to the foregoing requirements, all class seven applicants must comply with all other applicable requirements.



§ 15-75-314 - Class eight permit.

(a) Class eight permits may be issued to, but not limited to, refineries, jobbers, or sellers of liquefied petroleum gas.

(b) Holders of class eight permits:

(1) May sell to permit holders exclusively; and

(2) Must pay an annual permit fee in the sum of two hundred dollars ($200).



§ 15-75-315 - Class nine permit.

(a) Holders of class nine permits:

(1) May sell liquefied petroleum gas containers or equipment to permit holders exclusively;

(2) Must furnish evidence of the following insurance: Click here to view image.

(3) Shall submit, for approval by the Director of the Liquefied Petroleum Gas Board, blueprints and specifications in duplicate for each type of container before any liquefied petroleum gas containers are shipped into the state. All fittings and the manufacturer thereof shall be listed, and no variation from prints submitted will be permitted until the variations from the plans submitted have received approval by the director;

(4) (A) Must file a report of containers shipped. On the date of shipment, the manufacturer must forward a list of each container on an approved form, together with one (1) data sheet for each container shipped into the state, showing manufacturer's serial number, capacity in gallons, and to whom shipped.

(B) Each manufacturer and jobber of liquefied petroleum gas containers shall forward to the Liquefied Petroleum Gas Board, together with the required notice of shipment and data sheet on the same day shipment is made, the following registration fees for each container shipped into the state:

(i) Containers of fifty (50) water gallon capacity or less ..................... $5.00

(ii) Over fifty (50) water gallon through one hundred twenty (120) gallon capacity ..................... $10.00

(iii) Over one hundred twenty (120) water gallon through five hundred (500) gallon capacity ..................... $20.00

(iv) Over five hundred (500) water gallon through two thousand (2,000) gallon capacity ..................... $20.00

(v) Over two thousand (2,000) water gallon capacity ..................... $25.00

(vi) Fuel containers used on mobile equipment such as automobiles, tractors, and trucks ..................... $5.00

(5) Must attach a registration tag to each container shipped. However, bulk storage containers, delivery trucks, transport trucks, and containers of thirty (30) water gallon capacity or less manufactured in compliance with the federal Interstate Commerce Commission are exempt from registration tags and fees;

(6) Must furnish photostats of current American Society of Mechanical Engineers certificate of authorization and field card of shop inspector;

(7) Must sell liquefied petroleum gas containers or equipment to permit holders exclusively; and

(8) Must pay an annual permit fee in the sum of one hundred dollars ($100).

(b) In addition to the foregoing requirements, all class nine applicants must comply with all other applicable requirements.



§ 15-75-316 - Class ten permit.

(a) Holders of class ten permits:

(1) May engage in the installation of liquefied petroleum gas piping and appliances in any type building, but may not sell or install liquefied petroleum gas containers; and

(2) Must pay an annual permit fee in the sum of one hundred dollars ($100).

(b) Applicants for class ten permits:

(1) Must furnish evidence of the following insurance: Click here to view image.

(2) Must provide a certified or notarized financial statement which has been compiled within the past sixty (60) days;

(3) Must provide full-time employment of qualified personnel whose competency shall be proved through a current written or oral examination; and

(4) Must comply with all other applicable requirements.



§ 15-75-317 - Approval prerequisite to supplying or acquiring certain equipment and products.

(a) No applicant for a permit shall purchase, lease, rent, or furnish any equipment or product which is subject to inspection or regulation by the Liquefied Petroleum Gas Board until the application has been approved and authority to purchase has been granted by the Director of the Liquefied Petroleum Gas Board.

(b) No permit holder shall sell, lease, rent, or furnish any equipment or product which is subject to inspection or regulation by the board to any applicant until the application has been approved and the authority to purchase has been granted by the director.



§ 15-75-318 - Fees -- Times payable.

(a) All fees for permits as classified in §§ 15-75-307 -- 15-75-316 are payable on or before January 1 each year.

(b) All fees for inspection must be paid not later than thirty (30) days after inspections are made.



§ 15-75-319 - Reinstatement or transfer of permits -- Automatic revocation upon suspension of business.

(a) Each permit authorized by the Liquefied Petroleum Gas Board shall be issued in the name of the person for whom approval was granted.

(b) No permit shall be transferable to any other person without prior approval by the board.

(c) The permits of all holders who shall cease doing business as authorized by their permits for a period of twenty (20) days shall be automatically revoked and may be reinstated only by action of the board.

(d) A transfer of an existing permit or a reinstatement of an automatic revocation of an existing permit pursuant to this subchapter may be made only upon compliance with this subchapter and rules and regulations pertaining to new applications, and the proposed transfers or reinstatements shall meet all requirements for new applications.



§ 15-75-320 - Sales restrictions.

(a) No dealer shall sell or offer for sale liquefied petroleum gas or conduct liquefied petroleum gas operations of any type in any area of this state in which certified personnel are not readily available for proper and efficient service to the users' containers, systems, or appurtenances.

(b) Each existing or new permit issued by the Liquefied Petroleum Gas Board shall designate accurately the county or counties in which the holder may conduct liquefied petroleum gas operations.

(c) No dealer shall sell or offer for sale liquefied petroleum gas or conduct liquefied petroleum gas operations of any type in any county or counties not shown on and authorized by a current permit.

(d) (1) Any dealer desiring to enlarge or expand liquefied petroleum gas service beyond his or her permitted counties may add a contiguous county to his or her permit by:

(A) Providing thirty (30) days' written notice of his or her intention to the director; and

(B) Paying a permit fee of three hundred dollars ($300) for each additional county to be included under the permit.

(2) The director shall report any additional counties included under a class one permit issued under subdivision (d)(1) of this section to the board at its next meeting.



§ 15-75-321 - Suspension of certificate of competency -- Revocation of permit or certificate.

(a) The Director, or any inspector, of the Liquefied Petroleum Gas Board is authorized to temporarily suspend the certificate of competency of any person subject to this subchapter if it shall be determined that the person, while engaged in liquefied petroleum gas operations, is so engaged in a reckless, careless, or unsafe manner or in an intoxicated state which endangers human life, provided that those persons shall have an opportunity to contest the suspension under the provisions of this subchapter as hereinafter provided for.

(b) The Liquefied Petroleum Gas Board, upon sufficient proof, may revoke, suspend, reprimand, place on probation, refuse to renew, or refuse to issue the permit or certificate of competency of any holder or person for cause or willful violation of any of the laws or rules and regulations as promulgated by the board after due notice, provided that all persons shall be entitled to a hearing before the board to show cause why the permit or certificate of competency should not be revoked. Any person whose certificate of competency has been temporarily suspended by the director or an inspector of the board shall be entitled to a hearing before the board at its next meeting to show cause why the certificate of competency should not be permanently revoked. No person whose permit or certificate of competency is suspended temporarily or permanently revoked hereunder shall engage in any phase of the liquefied petroleum gas business until authorized to do so by order of the board.

(c) The board is empowered to administer oaths and affirmations, to take depositions, to certify to official actions, and to issue subpoenas to compel the attendance of witnesses and the production of books, papers, and records deemed necessary as evidence in connection with any matter properly before it. In case of contumacy by a witness or a party or a refusal by any person to obey a subpoena, any court within the jurisdiction in which the witness, party, or other person is found or resides or transacts business, upon application by the board, shall issue to the witness, party, or other person as aforesaid an order requiring the person to appear before the board and to produce evidence if so ordered or to give testimony touching on the matter involved. Any failure to obey the order of the court may be punished by the court as a contempt thereof. A person who without just cause fails or refuses to attend and testify or answer any lawful inquiry or to produce books, papers, or records in obedience to a subpoena of the board shall be punished by a fine of not less than two hundred dollars ($200) or by imprisonment of not longer than sixty (60) days, or by both. Each day the violation continues is a separate offense and may be punished as such. If a holder of a permit or a certificate of competency violates any provision of this subsection, the board may immediately revoke his or her permit or certificate of competency, and the person shall not thereafter engage in any phase of the liquefied petroleum gas business until he or she has complied with reasonable orders the board may make in connection therewith.

(d) All action taken by the board pursuant to this section is subject to judicial review by the Pulaski County Circuit Court as provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) An applicant for or holder of a permit may not engage in any phase of the liquefied petroleum gas business covered by the permit during any period of refusal to grant or of revocation by the board, including the period of the pendency of any appeal from action by the board.

(f) All suppliers of liquefied petroleum gases, containers, and equipment, when notified by the board of a revoked permit, may not legally sell liquefied petroleum gas, containers, or equipment to any person whose permit shall have been revoked.

(g) All fines, penalties, forfeitures, and moneys of all description received by the board shall be deposited in the State Treasury to the credit of the Liquefied Petroleum Gas Fund.



§ 15-75-322 - Shortage emergencies.

(a) The Governor of the State of Arkansas may join with the governor of any other state in declaring a liquefied petroleum gas shortage emergency.

(b) When the declaration is issued, liquefied petroleum gas trucks and operators meeting all certification, permit, and licensing requirements of the federal government and their home state shall be permitted to transport liquefied petroleum gas in and through Arkansas without obtaining any license, permit, or certification by an agency of the State of Arkansas.

(c) The waiver of Arkansas licensing, permitting, and certification laws and regulations regarding liquefied petroleum gas trucks and operators thereof shall be valid only during the time of the emergency.



§ 15-75-323 - Civil penalty.

(a) In addition to any other penalty provided in this chapter, any person who violates any provision of this chapter, or any rule or regulation pertaining thereto, shall pay to the Liquefied Petroleum Gas Board a civil penalty of not more than five thousand dollars ($5,000) for each offense.

(b) (1) If a person against whom a civil penalty has been imposed by the board fails to pay the penalty, the board may file an action in the Pulaski County Circuit Court to collect the civil penalty.

(2) If the board prevails in the action, the defendant shall be directed to pay, in addition to the civil penalty, reasonable attorney's fees and costs incurred by the board in prosecuting the action.



§ 15-75-324 - Permit application approvals.

All class one (1) permit application approvals must have all prerequisites met and the permit issued within six (6) months of approval by the Liquefied Petroleum Gas Board. If not issued within six (6) months of approval, the application will be returned to the applicant and a new application must be submitted to the board thirty (30) days prior to the date of the regular meeting at which the application is to be considered.






Subchapter 4 - -- Containers

§ 15-75-401 - Vapor pressure.

The vapor pressure of any gases delivered for use in any container shall not exceed, at one hundred degrees Fahrenheit (100 degreesF), the allowable pressure for gas to be used in the container as fixed by the manufacturer.



§ 15-75-402 - Strength of butane containers.

Each container, except containers designed to operate under refrigerated or cryogenic conditions, where used in the transportation or storage of a liquefied petroleum gas mixture known as butane gas shall be designed and constructed to withstand an internal pressure of not less than one hundred twenty-five pounds (125 lbs.) per square inch.



§ 15-75-403 - Strength of propane containers.

Each container, except containers designed to operate under refrigerated or cryogenic conditions, where used for the storage or transportation of a liquefied petroleum gas mixture known as propane gas shall be designed and constructed to withstand an internal pressure of not less than two hundred fifty pounds (250 lbs.) per square inch.



§ 15-75-404 - Inspection.

(a) Each container used for the storage or transportation of liquefied petroleum gases for distribution or resale shall be inspected at least once annually.

(b) Each container which is to be used or connected as a part of a plant or to a system for the utilization of liquefied petroleum gases shall have a state registration tag of approval attached before installation and shall be inspected thereafter at such times and in such manner as may be determined under the rules and regulations of the Liquefied Petroleum Gas Board.

(c) No bulk or commercial storage container shall be installed or moved and reinstalled at any location prior to approval by the board.

(d) Any inspector of the board who, after inspection of any container or system, shall find it unsafe, shall forbid its further use.



§ 15-75-405 - Use of unapproved containers and systems.

(a) No person shall use, install, or operate or cause to be used, installed, or operated any container or system until approved by the Liquefied Petroleum Gas Board.

(b) No person shall sell, service, or deliver any gases for use in any container or system prior to approval of the containers or system by the board, nor shall any person sell, service, or deliver gases for use in any container or system, the approval of which has been denied by the board.



§ 15-75-406 - Unlawful use of containers.

(a) If a liquefied petroleum gas container shall bear upon the surface thereof in plainly legible characters the name, mark, initials, or other identifying device of the owner thereof, it shall be unlawful for any person except the owner or a person authorized in writing by him or her:

(1) To fill or refill the container with liquefied petroleum gas or any other gas or compound;

(2) To buy, sell, offer for sale, give, take, loan, deliver, or permit to be delivered, or otherwise use, dispose of, or traffic in any such container; or

(3) To deface, erase, obliterate, cover up, or otherwise remove, conceal, or change any such name, mark, initials, or other identifying device of the owner or to place the name, mark, initials, or other identifying device of any person other than the owner on the container.

(b) The use of liquefied petroleum gas containers by any person other than the person whose name, mark, initial, or device shall be or shall have been upon the liquefied petroleum gas containers, without written consent or purchase of the marked and distinguished liquefied petroleum gas container, for the sale of liquefied petroleum gas or filling or refilling with liquefied petroleum gas, or the possession of the liquefied petroleum gas containers by any person other than the person having his or her name, mark, initial, or other device thereon, without the written consent of the owner, shall be and is declared to be presumptive evidence of the unlawful use, filling or refilling, transition of, or trafficking in the liquefied petroleum gas containers.

(c) Whenever any person or the president, secretary, treasurer, or other officer of any corporation mentioned in subsection (e) of this section or his, her, its, or their authorized agent who has personal knowledge of the facts, shall make oath in writing before any justice of the peace, municipal judge, or other magistrate that the party so making the affidavit has reason to believe and does believe that any of his, her, its, or their liquefied petroleum gas containers marked with the name, initials, mark, or other device of the owner are in the possession of or being used by or being filled or refilled or transferred by any person whose name, initials, mark, or other device does not appear on the containers, and who is in the possession of, filling or refilling, or using any of the containers without the written consent of the owner of the name, initials, or trademark, the magistrate may, when satisfied that there is reasonable cause:

(1) Issue a search warrant and cause the premises designated to be searched for the purpose of discovering and obtaining the containers; and

(2) May also cause to be brought before him or her the person in whose possession such containers may be found and shall then inquire into the circumstances of such a possession. If the magistrate finds that the person has been guilty of a violation of this section, he or she shall impose the punishment herein prescribed, and he or she shall also award the possession of property taken upon the search warrant to the owner thereof.

(d) Any person who shall fail to comply with any of the foregoing provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be punished by imprisonment for not more than ninety (90) days or by a fine of not less than twenty-five dollars ($25.00) and not exceeding three hundred dollars ($300), or by both fine and imprisonment, for each separate offense.

(e) As used in this section, unless the context otherwise requires:

(1) "Person" means and includes any person, firm, or corporation; and

(2) "Owner" means and includes:

(A) Any person who holds a written bill of sale or other instrument under which title to the container was transferred to the person;

(B) Any person who holds a paid or receipted invoice showing purchase and payment of the container;

(C) Any person whose name, initials, mark, or other identifying device has been plainly and legibly stamped or otherwise shown upon the surface of the container for a period of not less than one (1) year prior to March 12, 1957; or

(D) Any manufacturer of a container who has not sold or transferred ownership thereof by written bill of sale or otherwise.

(f) (1) If a seller of liquefied petroleum gas is unable to promptly respond to a request for the delivery of liquefied petroleum gas from a person lawfully in possession of a liquefied petroleum gas container bearing upon the surface thereof the name, mark, initials, or other identifying device of that seller, the seller shall immediately authorize in writing some other seller, or sellers, to fill or refill the liquefied petroleum gas container. This authorization, including the name, address, and telephone number of the authorized seller, shall be immediately communicated to any customer of the original seller who inquires regarding the delivery of liquefied petroleum gas.

(2) For the purposes of this subsection, a seller is able to "promptly respond to a request" to deliver liquefied petroleum gas if the seller can complete the delivery within ninety-six (96) hours of the request.

(3) This section shall not apply when a seller of liquified petroleum gas has determined that:

(A) The gas container in the possession of the person requesting delivery is more than ten percent (10%) full;

(B) Delivery of the liquified petroleum gas would create a safety hazard because of equipment defects;

(C) The person requesting delivery has failed to pay the seller for a previous delivery of liquified petroleum gas; or

(D) Credit has not been established with the seller by the person requesting delivery, and the person requesting delivery is unable to pay for the liquified petroleum gas in full at the time of delivery.

(4) In order to expedite the delivery of liquified petroleum gas, the required pressure testing by the seller is waived for any delivery of liquified petroleum gas under this subsection only.

(g) (1) The Director of the Liquefied Petroleum Gas Board may allow a liquefied petroleum gas company to fill or service another liquefied petroleum gas company's container during a declared state of emergency by the Governor if the liquefied petroleum gas company owning the container will not or cannot fill or service the container within twenty-four (24) hours after the request for service by a person or company.

(2) If the director determines that there is an immediate need to fill the liquefied petroleum gas container during the declared emergency, the director may authorize the filling of the container in less than the twenty-four-hour period if the company owning the container will not or cannot fill or service the container in less than the twenty-four-hour period.

(3) To expedite the delivery of liquefied petroleum gas, the required pressure testing by the seller is waived for any delivery of liquefied petroleum gas under this subsection during a declared emergency.



§ 15-75-407 - Retail sellers to furnish account statements to certain customers.

(a) Each person, corporation, partnership, association, or other entity engaging in the business of selling liquefied petroleum gas at retail in the state shall furnish within the first twenty (20) days of each calendar month to each retail customer in the state having a credit balance of twenty dollars ($20.00) or more a statement of the customer's account showing that credit balance.

(b) The Liquefied Petroleum Gas Board shall see that every propane dealer doing business in the State of Arkansas receives a copy of this section and shall monitor compliance with this section.

(c) The failure of any person, corporation, partnership, association, or other entity to comply with the provisions of this section or the rules and regulations of the board adopted pursuant to the provisions of this section shall constitute grounds for the revocation or suspension of the license or permit of each person or entity to engage in the business of selling liquefied petroleum gas at retail in this state.









Chapter 76 - Brine

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- By-Products of Production -- Disposal

§ 15-76-201 - Improper disposal of salt water.

(a) It shall be unlawful for any firm, person, corporation, or individual to dispose of salt water produced in conjunction with the production of oil or gas into any of the streams, lakes, ponds, and other surface waters of the state from any oil or gas pools or fields. It is the intent of this section to make it mandatory that salt water produced from any newly discovered oil or gas field be disposed of by the producer of the salt water by either putting it in pits or recycling it back into the proper sand.

(b) Should any firm, person, corporation, or individual violate the provisions of this section, he or she shall be fined in any sum not less than one hundred dollars ($100) and up to one thousand dollars ($1,000). Each separate day shall constitute a different violation. In addition to the fine imposed in this section, the circuit courts of this state may enjoin the violator from continuing the unlawful disposal.



§ 15-76-202 - Corporations for disposal of salt water.

(a) Corporations may be created in this state for the purpose of gathering, storing, impounding, or otherwise disposing of salt water produced in the drilling and operation of oil wells in this state and to prevent the flow of such water into the streams of this state. Such corporations shall be formed and governed by the general corporation laws of this state.

(b) Any person, corporation, association, or partnership which is now or may hereafter engage in the business of producing oil in this state, as well as any other person or firm, is authorized and empowered to subscribe for, own, and vote stock in corporations created pursuant to and for the purposes described in subsection (a) of this section.

(c) It is the specific purpose and intent of the General Assembly in enacting this section to authorize the creation of corporations to dispose of salt water produced in drilling and operating oil wells and to encourage the development of the corporations by persons, firms, or corporations engaged in oil production in this state. In order to encourage and aid in the development of corporations to dispose of salt water arising from oil production, and in order to make it economical and practicable for oil producers in this state to develop the corporations or to obtain the benefits of the corporations in disposing of salt water, thereby preventing pollution of streams and lakes in this state, the Oil and Gas Commission and the Arkansas Pollution Control and Ecology Commission and all other appropriate state agencies are encouraged and directed to do and perform all acts within their power and authority to encourage the development of these corporations and assist oil producers in this state in obtaining the benefits for which these corporations are created.

(d) The provisions of this section shall be cumulative to the existing laws of this state, and shall not be deemed to repeal or modify any of such existing laws unless directly in conflict herewith.






Subchapter 3 - -- Brine Production

§ 15-76-301 - Declaration of policy.

It is declared to be in the public interest to:

(1) Foster, encourage, and promote the development and production in the state of the natural resource of brine;

(2) Authorize and provide for the operation and development of brine properties in such a manner that the greatest ultimate recovery of brine, and the chemical substances contained therein, is had and that the correlative rights of all owners are fully protected;

(3) Authorize and provide for the formation of units for the production of brine in order that the greatest possible economic recovery of brine, and the chemical substances contained therein, is obtained within the state; and

(4) Empower with and delegate to the Oil and Gas Commission the authority to administer and enforce all provisions of this subchapter.



§ 15-76-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Aquifer" means any subsurface geological interval in which brine may lie or from which brine is being produced and saved or sold for the primary purpose of extracting chemical substances contained therein;

(2) "Brine" means salt water, whether contained in or removed from an aquifer, and all other chemical substances produced with or extracted from such salt water except for commercial production of oil and gas. Brine produced as an incident to the production of oil and gas, unless the brine is saved or sold for the purpose of extracting the chemical substances therein, shall not be considered brine for purposes of this subchapter;

(3) "Brine production unit" or "unit" means each separate composite area of land so designated by order of the commission for the production of brine and the injection of effluent;

(4) "Commission" means the Oil and Gas Commission;

(5) "Director" means the Director of Production and Conservation of the commission;

(6) "Effluent" means the liquid remaining after extraction of any chemical substances from brine and any other material or chemicals in solution therein or associated therewith;

(7) "Injection well" means a well utilized for injecting effluent or other substances into an aquifer for disposal purposes;

(8) "Just and equitable share of brine" of an owner in a developed unit is that part of the actual production of brine from the unit which is in the same proportion to the total production of brine from the unit as the interest of the owner in the brine of the unit expressed in surface acres is to the total surface acreage of the unit;

(9) "Owner" means the person who has the right to drill into and to produce brine from an aquifer and to appropriate the production either for himself or for himself and another or others;

(10) "Person" means any natural person, corporation, association, partnership, receiver, trustee, guardian, executor, administrator, fiduciary, or representative of any kind;

(11) "Producer" means the owner of an existing well or wells capable of producing brine, as well as any owner or owners who are capable and willing to incur the capital investment required for purposes of drilling, completing, and equipping the proposed well or wells within any existing or proposed brine production unit; and

(12) "Waste" in addition to its ordinary meaning shall include:

(A) Inefficient, excessive, or improper use or dissipation of energy or alteration of fluid levels contained within an aquifer; and the location, spacing, drilling, or operating of any producing or injection well or wells in a manner which results in a significant reduction in the economic recoverability of brine from an aquifer or the chemical substances contained therein;

(B) Abuse of the correlative rights and opportunities of each owner of brine in an aquifer due to nonuniform and disproportionate withdrawals causing undue drainage between units;

(C) Injecting effluent or other wastes in a manner as to cause unnecessary water channeling or undue forced migration of brine between units;

(D) The undue drowning with effluent of any stratum or part thereof containing commercial quantities of oil or gas; or

(E) The employment of any practice with respect to brine in an aquifer which results or tends to result in a significant reduction in the economic recoverability of such brine or the chemical substances contained therein.



§ 15-76-303 - Penalties.

(a) Any person shall be deemed guilty of a misdemeanor and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than five hundred dollars ($500) or imprisonment for a term of not more than six (6) months, or to both fine and imprisonment, who, for the purpose of evading this subchapter or of evading any rule, regulation, or order made thereunder, shall:

(1) Intentionally make or cause to be made any false entry or statement of fact in any report required to be made by this subchapter or by any rule, regulation, or order made hereunder; or

(2) Make or cause to be made any false entry in any account, record, or memorandum kept by any person in connection with the provisions of this subchapter or of any rule, regulation, or order made hereunder; or

(3) Omit to make, or cause to be omitted, full, true, and correct entries in those accounts, records, or memoranda, of all facts and transactions pertaining to the interest or activities in the brine industry of that person as may be required by the Oil and Gas Commission under authority given in this subchapter or by any rule, regulation, or order made hereunder; or

(4) Remove out of the jurisdiction of the state, or who shall mutilate, alter, or by any other means falsify, any book, record, or other paper made under this subchapter.

(b) Any person who knowingly and willfully violates any provision of this subchapter or of any rule, regulation, or order of the commission made hereunder shall, in the event a penalty for the violation is not otherwise provided in this subchapter, be subject to a penalty of not to exceed one thousand dollars ($1,000) a day for each and every day of the violation. For each and every act of violation, the penalty shall be recovered in a suit in the circuit court of the county where the defendant resides, or in the county of the residence of any defendant if there is more than one (1) defendant, or in the circuit court of the county where the violation took place. The place of suit shall be selected by the commission, and the suit, by direction of the commission, shall be instituted and conducted in the name of the commission by the attorney for the commission or by the Attorney General or under his or her direction by the prosecuting attorney of the county where the suit is instituted.

(c) Any person knowingly and willfully aiding or abetting any other person in the violation of any provision of this subchapter or any rule, regulation, or order made hereunder shall be subject to the same penalties as are prescribed herein for the violation by the other person.



§ 15-76-304 - Injunctions by the commission.

(a) Whenever it shall appear that any person is violating, or threatening to violate, any provision of this subchapter or any rule, regulation, or order made thereunder by any act done in the operation of any well for the production of brine or the injection of effluent into an aquifer for disposal or injection purposes or by omitting any act required to be done thereunder, the Oil and Gas Commission, through its counsel or the Attorney General, may bring suit against that person in the circuit court in the county in which the well in question is located to restrain the person from continuing the violation or from carrying out the threat of violation. In that suit, the commission may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and temporary injunctions as the facts may warrant, including, when appropriate, an injunction restraining any person from producing brine or injecting effluent into an aquifer.

(b) If the defendant cannot be personally served with summons in that county, personal jurisdiction of that defendant in that suit may be obtained by service made on any employee or agent of that defendant working on or about any well involved in that suit and by the commission mailing a copy of the complaint in the action to the defendant at the address of the defendant then recorded with the director of the commission.



§ 15-76-305 - Injunctions against the commission.

(a) No temporary restraining order or injunction of any kind shall be granted against the Oil and Gas Commission or members thereof or against the Attorney General or against any agent, employee, or representative of the commission restraining the commission or any of its members, agents, employees, or representatives or the Attorney General from enforcing any provision of this subchapter or any rule, regulation, or order made hereunder, except after three (3) days' notice served upon some person in the principal office of the commission of the time, place, and court before which application for the order shall be made.

(b) If the commission shall so request, it shall be entitled to a trial on the merits within ten (10) days after the granting of any temporary order. If the plaintiff is not ready for trial at that time, the court shall be authorized to dissolve the temporary restraining order.



§ 15-76-306 - Authority of the commission.

(a) The Oil and Gas Commission shall have jurisdiction of and authority over all persons and property necessary to administer and enforce effectively the provisions of this subchapter.

(b) The commission shall have the authority and it shall be its duty to make inquiries it deems proper to determine whether or not waste over which it has jurisdiction exists or to determine whether the correlative rights of owners are being protected. In the exercise of this duty, the commission shall have the authority to:

(1) Make reasonable investigations and inspections;

(2) Examine properties, leases, papers, books, and records;

(3) Examine, check, test, and gauge brine wells, injection wells, and pipelines;

(4) Hold hearings;

(5) Require the keeping of records and the making of reports; and

(6) Take such action as may be reasonably necessary to enforce this subchapter.

(c) The commission shall have the authority to make, after hearing and notice as provided in this section, such reasonable rules, regulations, and orders as may be necessary from time to time in the proper administration and enforcement of this subchapter, including rules, regulations, or orders for the following purposes:

(1) To form brine production units;

(2) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the escape of brine and effluent from one stratum to another, to prevent the pollution of fresh water supplies by brine and effluent, and to require reasonable financial assurance acceptable to the commission conditioned for the performance of the duty to plug each dry hole or abandoned well;

(3) To require the making of reports showing the location of brine wells utilized for production and of injection wells used for disposal and the filing of logs and drilling records for those wells;

(4) To require the return of the brine to the same formation from which it was produced unless the commission authorizes the disposal of effluent into one (1) or more other formations upon finding that neither underground damage nor waste results therefrom;

(5) To prevent the drowning by brine and effluent of any stratum or part thereof capable of producing oil or gas in paying quantities;

(6) To prevent "blowouts", "caving", and "seepage" in the sense that conditions indicated by these terms are generally understood;

(7) To identify the ownership of all wells utilized for producing brine and of all injection wells and all pipelines, plants, ponds, structures, and storage facilities;

(8) To regulate the "shooting", perforating, and chemical treatment of wells;

(9) To regulate the introduction or injection of effluent and other substances into an aquifer;

(10) (A) To regulate the spacing of wells for the production of brine and injection wells for the introduction of effluent into an aquifer.

(B) However, the commission shall have no authority to allow wells or other installations on the surface of lands without the consent of the surface owner;

(11) To formulate rules and regulations for the proper transportation of brine from the producing wells to the plant and from the plant to the injection wells and for the maintenance and surveillance of the transportation facilities; and

(12) To prevent, so far as is practical, reasonably avoidable drainage between brine production units.

(d) (1) The commission is authorized to assess each producer of brine a charge not to exceed fifty cents ($0.50) on each one thousand (1,000) barrels, each of which contains forty-two (42) United States gallons, of brine produced and saved or sold for purposes of the extraction of chemical substances therefrom.

(2) All moneys so collected shall be deposited into the Oil and Gas Commission Fund and used solely to pay the expenses and other costs of the commission.

(e) Before the commission implements the collection process of any increase in the millage assessments that may be authorized by law on each one thousand (1,000) barrels of brine produced and saved or sold for purposes of chemical extraction, the commission shall first seek review from the Legislative Council or the Joint Budget Committee.



§ 15-76-307 - Procedure and rules of the commission.

(a) The Oil and Gas Commission shall prescribe its rules of order and procedure with respect to all hearings or proceedings hereunder in accordance with and as limited by the laws of this state applicable to hearings and proceedings before the commission under other acts of this state, including provisions of law regarding notice and hearing and provisions of law regarding the promulgation by the commission of rules, regulations, and orders, including changes, renewals, or extensions thereof, and including emergency promulgations.

(b) No rule, regulation, or order, including change, renewal, or extension thereof, shall, in the absence of an emergency, be made by the commission under the provisions of this subchapter except after a public hearing upon at least twenty (20) days' notice given in the manner and form as may be prescribed by the commission. Such public hearing shall be held at such time and place and in such manner as may be prescribed by the commission. Any person having any interest in the subject matter of the hearing shall be entitled to be heard.

(c) In the event an emergency is found to exist by the commission which, in its judgment, requires the making, changing, renewal, or extension of a rule, regulation, or order without first having a hearing, such emergency rule, regulation, or order shall have the same validity as if a hearing with respect to the rule, regulation, or order had been held after due notice. The emergency rule, regulation, or order permitted by this section shall remain in force no longer than sixty (60) days from its effective date, and, in any event, it shall expire when the rule, regulation, or order made after due notice and hearing with respect to the subject matter of such emergency rule, regulation, or order becomes effective.

(d) Should the commission elect to give notice by personal service, service may be made by any officer authorized to serve process or by any agent of the commission in the same manner as is provided by law for the service of summons in civil actions in the circuit courts of this state. Proof of the service by the agent shall be by the affidavit of the person making personal service.

(e) All rules, regulations, and orders made by the commission shall be in writing and shall be entered in full by the director in a book to be kept for such purpose by the commission. This book shall be a public record and be open to inspection at all times during reasonable office hours. A copy of such rule, regulation, or order, certified by the director, shall be received in evidence in all courts of this state with the same effect as the original.

(f) Any interested person shall have the right to have the commission call a hearing for the purpose of taking action in respect to any matter within the jurisdiction of the commission by making a request therefor in writing and upon payment of a fee of two hundred fifty dollars ($250) or such sum as the commission may prescribe for each application for hearing or other proceeding before it under this subchapter. However, in no event shall the fee exceed five hundred dollars ($500). Upon the receipt of the request and fee, the commission shall promptly call a hearing thereon and, with all convenient speed and in any event within thirty (30) days of the date of the conclusion of the hearing, shall take action with regard to the subject matter thereof as it deems appropriate.



§ 15-76-308 - Formation of brine production units.

(a) All producers, as defined in § 15-76-302, may make application to the Oil and Gas Commission for the establishment of brine production units. Each application shall be scheduled for public hearing by the commission to be held no later than the next regularly scheduled hearing of the commission that will afford proper notice to be given.

(b) A brine production unit established by order of the commission hereunder shall comprise no fewer than one thousand two hundred eighty (1,280) contiguous surface acres which are reasonably established to be underlain by a common aquifer.

(c) A proposed unit shall be approved by the commission if the existing or proposed plan of development is such as to drain efficiently the area of the unit and to protect the correlative rights of each owner therein. Each unit as created by the commission hereunder shall constitute a unit as long as a producing well is located therein which is capable of producing brine in paying quantities.



§ 15-76-309 - Petition for formation of a brine production unit.

(a) A petition for formation of a brine production unit may be filed by a producer and shall contain the following:

(1) A description of the proposed brine production unit;

(2) A statement of the plan of development and operation thereof;

(3) All geological and engineering data necessary for the Oil and Gas Commission to be fully advised of the feasibility of the proposed plan;

(4) A statement detailing all costs and expenses chargeable to the proposed unit and a statement of all credits due against costs and expenses;

(5) A plat of such proposed unit which indicates the tracts or parcels of land included therein and the location of all wells then located within the proposed unit for both the production of brine and the injection or disposal of effluent and the proposed location of each well that is proposed to be drilled for both production and injection or disposal purposes;

(6) A list of owners within the unit, including the brine, interest and last known address of each such owner; and

(7) A statement that the petitioner has valid and subsisting leases or otherwise owns or controls the right to produce brine from not less than seventy-five percent (75%) of the entire area of the proposed brine production unit. The petitioner may not combine its leases or other rights to produce brine, relative to an existing unit, with leases or other rights to produce brine necessary to achieve the seventy-five percent (75%) lease requirement to form a separate unit adjacent to the existing unit.



§ 15-76-310 - Order requiring unit operation -- In general.

(a) The Oil and Gas Commission, upon the application of any producer and upon the circumstances set forth in this section and §§ 15-76-311 and 15-76-313 -- 15-76-315 shall enter its order integrating all tracts and interests in the unit, and all lands therein shall be developed and operated as a unit.

(b) All orders requiring integration shall be made after notice and hearing and shall be upon just and reasonable terms and conditions and will afford the owner of each tract or interest in the unit the opportunity to recover or receive his or her just and equitable share of brine in the unit.

(c) A copy of the order shall be sent or otherwise made available to each owner in the unit.

(d) The order shall be effective from the date set by the commission as to and binding upon each person then or thereafter owning an interest in the unit, or in brine produced therefrom or the proceeds thereof.



§ 15-76-311 - Contents of order.

The order requiring the operation of an area as a brine production unit shall include:

(1) A description of the area included within such unit;

(2) The surface area of each tract in the proposed unit;

(3) A provision for any credits and charges to be made in the adjustment among the owners in the unit for their allocated costs of the total investment in wells, both for production and injection or disposal purposes, pipelines, pumps, machinery, materials, and equipment required by such brine operation;

(4) A statement of the tangible and intangible expenses of the development and operation of the unit, including capital investments required in the development and operation thereof, exclusive of the plant of the producer, to be charged to each tract in the unit in the same proportion that the tract shares in the production from such unit;

(5) The time and manner in which all owners in the unit who may desire to pay their share of the costs outlined in subdivision (4) of this section and participate in the operations of the unit may elect to do so;

(6) The time at which the unit operation shall commence and the approval by the Oil and Gas Commission of the plan of development and operation of the unit, including, but not limited to, the number and location of wells to be drilled within such unit for both production and injection or disposal purposes and the approximate date upon which the proposed plan of development is to be commenced and completed. However, the commission shall have no authority to allow wells or other installations on the surface of lands without the consent of the surface owner;

(7) The name of the operator who shall drill, complete, or operate the wells within the unit; and

(8) Those additional provisions which are consistent with this subchapter and which the commission determines to be appropriate for the prevention of waste and the protection of correlative rights.



§ 15-76-312 - Unlawful drainage -- Unit inclusion or accounting.

(a) Any owner of an interest in a tract which is adjacent to a brine production unit formed by the Oil and Gas Commission and which is not included in that unit may petition the commission to have the tract included in the unit, and the commission shall issue its order after reasonable notice and hearing to include the tract under the same terms and conditions as those then existing with respect to other tracts in the unit, provided that it is demonstrated to the satisfaction of the commission that the tract is being unlawfully drained or is in imminent danger of being so drained through the operations of the adjacent unit.

(b) (1) Any owner of an interest or interests in brine, which are neither included in nor adjacent to a unit and which are being unlawfully drained by the actions of any producer, may petition the commission for an accounting for royalty or other compensation due from the producer.

(2) After investigating the claim presented in the petition and finding probable cause to believe the claims presented in the petition to be meritorious and after reasonable notice and hearing and subsequent finding that unlawful drainage has occurred, the commission shall issue its order:

(A) Stating the amount of royalty or other compensation then due and owing, as well as the manner of calculating the amount of royalty or other compensation subsequently due and owing to the owner; and

(B) Requiring the producer to pay over the amounts to the owner.

(3) For purposes hereof, the amount of royalty or other compensation due and owing to the owner and the manner of calculating any subsequent amount of royalty or other compensation shall be determined in accordance with § 15-76-315 as if the owner were included in a unit.

(4) In the event that the producer fails to account to the owner as provided in the order of the commission, the commission shall seek to enjoin the operations of the producer responsible for the unlawful drainage. The owner, in any action in a court of this state may recover up to three (3) times the amount of royalty or other compensation found to be due and owing by the commission upon a finding by a court that the interest in brine of the owner has been unlawfully drained by the actions of the producer.

(c) As used in this section, "unlawful drainage" or "unlawfully drained" shall be the withdrawal or removal of brine by production or displacement which deprives the owner thereof of his or her fair and equitable share of brine in violation of his or her correlative rights.



§ 15-76-313 - Operator.

(a) The producer who either has incurred or shall incur the greater share or portion of the capital investment required under the plan of development and operation of the unit shall be designated by the Oil and Gas Commission as operator unless the producer refuses to serve as operator or agrees to the designation of another person to act in that capacity.

(b) The operator so designated shall receive payments of amounts due and owing from owners and shall cause disbursements of amounts due and owing with respect to unleased interests in the unit, including the annual royalty provided for in § 15-76-314.

(c) Neither the order requiring operation of an area as a unit nor any other provision of this subchapter shall be construed as granting an operator any rights with respect to the surface of any tracts in a unit, nor does the subchapter deprive any landowner of any surface rights.



§ 15-76-314 - Participation by owners and royalties.

(a) Upon the establishment of a unit, each owner of an unleased interest therein shall elect within sixty (60) days from the effective date of the order establishing such unit either to participate affirmatively in the operation of the unit and the production of brine therefrom or to transfer his or her interest in the brine to the participating producers thereof upon such terms as are hereinafter set forth. The election shall be made in writing to the operator as otherwise provided in the order establishing the unit, provided that, if no such written election is made within the sixty (60) days, the nonelecting owner shall be deemed to have transferred his or her interest to the operator as provided herein.

(b) If an owner of an unleased interest elects to participate, he or she shall pay his or her share of the costs set forth in § 15-76-311 and agree to pay his or her share of the additional costs to be incurred in the drilling, equipping, and operating of each completed well within the unit. A participating owner shall have the option, which shall be exercised at the time of the election to participate, either to:

(1) Take his or her just and equitable share of the brine produced from the unit in kind and, if required by the Oil and Gas Commission, return it, after his or her use, to disposal wells within the unit; or

(2) Receive the value of his or her just and equitable share of the brine produced from the unit.

(c) If, at any time or for any reason, an owner who has elected to participate defaults in any payments due and owing to the operator or by written notice manifests his or her intention to withdraw from active participation, the owner shall be deemed to have transferred all of his or her interests and rights in the unit to the operator for a reasonable consideration and on a reasonable basis which, in the absence of agreement between the parties, shall be determined by the commission, who, in addition to the other consideration granted to the operator, shall assess a penalty against the owner. The transfer may be either a permanent transfer or may be for a limited period pending recoupment by the operator out of the share of production attributable to the interest so transferred of an amount equal to those costs that would have been borne by the transferring party had he or she continued to participate in the operations conducted pursuant to the plan of development plus an additional sum to be fixed by the commission.

(d) If an owner elects not to participate affirmatively in the development of the unit and the production of the brine, he or she shall be deemed to have transferred his or her right to produce brine to the operator for the period of time for which the unit is operative for a reasonable consideration and on a reasonable basis which, in the absence of agreement between the parties, shall be determined by the commission. Any transfer, the terms of which are established by the commission, shall be either a permanent transfer or a transfer for a limited period pending recoupment by the operator, from the nonparticipating owner's just and equitable share of the brine produced from the unit, of an amount equal to those costs which the nonparticipating owner would have borne had he or she elected to participate affirmatively in the development of the unit and the production of brine therefrom plus an additional amount assessed as a risk factor by the commission.

(e) Each owner of an unleased interest in a unit shall be deemed to be the owner of a royalty interest equal to one-eighth (1/8) of the value of his or her just and equitable share of the brine produced from the unit, and the royalty interest shall not be chargeable with any of the costs of the development and operation of the unit.

(f) The provisions of this section shall not alter, modify, or otherwise amend the terms of any lease or agreement with respect to payments of royalty or in lieu of royalty in force and effect as of July 20, 1979, or which may be executed after that date.



§ 15-76-315 - Valuation of brine.

(a) (1) (A) The value of brine during any given year with respect to any unit established hereunder and for all purposes hereof shall be deemed to be the average price at which the operator of the unit has purchased or sold brine in Arkansas adjusted to reflect concentrations of ions, temperature, other relevant physical and chemical specifications, and delivery point.

(B) However, for purposes of this subchapter, the value shall not apply to any unit created hereunder until there shall have been actual bona fide sales or purchases of brine by the operator in sufficient volumes and under such circumstances as would establish a bona fide market value for brine from that unit.

(2) In any action by any owner against the operator of the unit for an appropriate accounting for royalty, the burden of proof that the value as determined hereunder constitutes a fair and reasonable market value of brine produced from the unit shall be upon the operator of the unit.

(3) However, no valuation of brine or any other alternate method of computing royalty or in lieu of royalty shall ever result in compensation which is less than thirty-two dollars ($32.00) per acre per year, as increased or decreased annually based on changes in the Producer Price Index for Intermediate Materials, Supplies and Components published by the United States Department of Labor, Bureau of Labor Statistics, or its successor.

(4) (A) The adjustment will be made effective as of June 1 of each year and will remain effective for payments made from June 1 of that year until May 31 of the following year.

(B) The adjustment made each year will be based on the change in the index from December of the previous year relative to the base index of March, 1995.

(C) The formula to make the adjustment is as follows:

New in-lieu royalty payment = Base in-lieu royalty payment multiplied times A divided by B

Where:

(i) Base in-lieu royalty payment = $32.00 per acre;

(ii) A = Index for the month of December prior to the year the adjustment is made. The index is the Producer Price Index for Intermediate Materials, Supplies and Components as published by the United States Department of Labor, Bureau of Labor Statistics, in Producer Price Indexes Table 2 for selected commodity groupings;

(iii) B = The March, 1995, Producer Price Index for Intermediate Materials, Supplies and Components as published by the United States Department of Labor, Bureau of Labor Statistics, in Producer Price Indexes Table 2 for selected commodity groupings.

(D) (i) The base price in lieu of royalty payment of thirty-two dollars ($32.00) per acre will remain effective from April 1, 1995, until May 31, 1996.

(ii) The first adjustment to the base payment will be made effective as of June 1, 1996, and will remain effective for the following year until May 31, 1997.

(iii) Successive adjustments will be made effective as of June 1 each year thereafter and shall remain in effect until May 31 of the following year.

(b) (1) In the event that, during a given year, an operator makes no sales or purchases of brine qualifying for use under subsection (a) of this section, the value of brine for that year for brine produced by the operator from a particular unit for all purposes hereof shall be determined by the Oil and Gas Commission by multiplying the number of acres in that particular unit by eight (8) times the weighted average of lease compensation per acre or other in lieu of royalty payment agreed to between the producer thereof and the owners of brine interests in that unit, divided by the total production of brine in barrels for the given year.

(2) (A) If there are no sales or purchases of brine for two (2) or more consecutive years, the value of brine for each consecutive year after the first year in which there are no such sales shall be the value initially determined above, increased or decreased annually using the Producer Price Index for Intermediate Materials, Supplies and Components published by the United States Department of Labor, Bureau of Labor Statistics, in Producer Price Indexes Table 2 for selected commodity groupings.

(B) The adjustment will be made prior to June 1 and the new price per acre will be effective on June 1 of each year using the value of the index for the previous December based on the change in the index from March, 1995, to the previous December.

(C) The formula to make the adjustment is as set forth in subdivision (a)(4)(C) of this section.

(3) For purposes of calculating the value of the royalty interest under § 15-76-314(e), the value of brine as initially determined and as increased or decreased under this subsection shall not be less than the value of brine as initially determined under this subsection by utilizing an average annual lease compensation or payment in lieu of royalty equivalent to thirty-two dollars ($32.00) per acre.

(c) (1) In addition to any other amounts due and owing by the producer or producers of any unit to the owners therein, the producer or producers shall account separately and on a fair and equitable basis to each owner in the unit for all substances which are found by the commission to be profitably extracted from brine by a producer and which were not extracted by a producer on January 1, 1979.

(2) Whether or not any such substance is extracted profitably shall be determined by the Oil and Gas Commission on the basis of the value at the time of extraction, without interest, after deducting all costs of producing and recovering the same.

(3) (A) Except as provided in subdivision (c)(3)(B) of this section, the accounting by the producer shall be on a quarterly basis and shall be accompanied by payments due to royalty owners. The producer's responsibility for making royalty payments shall commence upon the occurrence of either of the two (2) following events:

(i) The date of filing of a petition for an accounting; or

(ii) The time of the profitable extraction of other substances.

(B) The accounting and corresponding royalty payments may be made on an annual basis for the aggregate of up to four (4) quarters of accumulated royalties if the aggregate amount owed to a royalty owner is one hundred dollars ($100) or less.



§ 15-76-316 - Production from tracts within unit.

The portion of the brine produced from the unit and allocated to any particular tract shall be deemed, for all purposes, to have been actually produced from that tract, and operations for the production of brine from any part of the unit conducted pursuant to the order of the Oil and Gas Commission shall be deemed for all purposes to be operations for the production of brine from each separate tract in the integrated area of the unit.



§ 15-76-317 - Liability for unit expenses.

The liability of each owner in a unit for the payment of unit expenses shall at all times be several and not joint or collective. In no event shall an owner in a unit be chargeable with, directly or indirectly, more than the amount charged to his or her interests in such unit pursuant to the order of the Oil and Gas Commission requiring the operation of the area as a brine production unit.



§ 15-76-318 - Drilling permits -- Fees.

(a) Before any well shall be drilled either in search of brine or for the injection of effluent, the person desiring to drill the well shall notify the Oil and Gas Commission upon the form the commission may prescribe and shall pay a fee of one hundred fifty dollars ($150) or the sum the commission may prescribe for each well. However, in no event shall the fee exceed three hundred dollars ($300). The drilling of any such well is prohibited until notice is given and the fee has been paid and permit granted.

(b) Each application for the drilling of a well for the production of brine or for the purpose of injecting effluent into an aquifer shall include the complete mailing address of the applicant or each applicant, which address shall be the address of each person involved in accordance with the records of the director until the address is changed on the records of the commission after written request.



§ 15-76-319 - Abandoned wells.

(a) Each abandoned well shall be plugged in the manner and within the time required by regulations prescribed by the Oil and Gas Commission, and the owner of the well shall give notice, upon the form the commission may prescribe, of the owner's intention to abandon any well.

(b) No well shall be abandoned until notice has been given, and no fee shall be required to be paid with the notice.



§ 15-76-320 - Antitrust.

The formation of a brine production unit as provided in this subchapter and the operation of the unit under order of the Oil and Gas Commission shall not be a violation of any statute of this state relating to trusts, monopolies, contracts, or combinations in restraint of trade.



§ 15-76-321 - Judicial review.

(a) Any interested person adversely affected by any provisions of this subchapter or by any rule, regulation, or order made by the Oil and Gas Commission hereunder, or by any act done or threatened hereunder, and who has exhausted his or her administrative remedy, may obtain court review and seek relief by a suit for injunction against the commission, as defendant, or the members thereof, by suit in the circuit court of the county in which the property involved is located.

(b) The suit shall have precedence over all other causes, proceedings, or suits on the docket of a different nature, and the attorney representing the commission may have the case set for trial after ten (10) days' notice to the plaintiff or his or her attorney.

(c) In the trial, the burden of proof shall be upon the plaintiff, and all pertinent evidence with respect to the validity and reasonableness of the order of the commission complained of shall be admissible.

(d) The statute, provision of this subchapter, or rule, regulation, or order complained of shall be taken as prima facie valid, and the presumption shall not be overcome, in connection with any application for injunctive relief, including a temporary restraining order, by a verified bill or affidavit of, or in behalf of, the applicant.

(e) The right of review accorded by this section shall be inclusive of all other remedies, but the right of appeal shall lie as hereinafter set forth.



§ 15-76-322 - Appellate procedure.

In all proceedings brought under authority of this subchapter or of any rule, regulation, or order issued hereunder, and in all proceedings instituted for the purpose of contesting the validity of any provisions of this subchapter or of any rule, regulation, or order issued hereunder, appeals may be taken in accordance with the general laws of the State of Arkansas relating to appeals. However, in all appeals from judgments or decrees in suits to contest the validity of any provision of this subchapter or any rule, regulation, or order of the Oil and Gas Commission hereunder, the appeals, when docketed in the Supreme Court, shall take precedence over other cases on the docket of the court and may be advanced as the court may order and direct.



§ 15-76-323 - Subpoena power of the commission.

(a) The Oil and Gas Commission is empowered to issue subpoenas for witnesses, to require their attendance in the giving of testimony before it, and to require the production of books, papers, and records in any proceeding before the commission as may be material upon questions lawfully before the commission. The subpoena shall be served by the sheriff or any other officer authorized by law to serve process in this state. No person shall be excused from attending and testifying or from producing books, papers, and records before the commission or court or from obedience to the subpoena of the commission or a court on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture.

(b) Nothing contained in this section shall be construed as requiring any person to produce any books, papers, or records or to testify in response to any inquiry not pertinent to some question lawfully before the commission or court for determination. No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may be required to testify or produce evidence, documentary or otherwise, before the commission or court, or in obedience to its subpoena. No person testifying shall be exempted from prosecution and punishment for perjury committed in so testifying.

(c) In case of failure or refusal on the part of any person to comply with any subpoena issued by the commission, or in case of the refusal of any witness to testify or answer as to any matter regarding which he or she may be lawfully interrogated, any circuit court in this state, on application of the commission, may in term time or vacation issue an attachment for the person and compel him or her to comply with the subpoena and to attend before the commission and produce the documents and give his or her testimony upon matters, as may be lawfully required. The court shall have the power to punish for contempt as in case of disobedience of like subpoena issued by or from the court, or for a refusal to testify therein.



§ 15-76-324 - Arkansas Department of Environmental Quality.

(a) Nothing contained in this subchapter shall affect the jurisdiction of the Arkansas Department of Environmental Quality over owners or producers of brine or the processing and disposal of brine with respect to water or air pollution control or other matters within its jurisdiction or the requirement that owners, producers, and processors apply for and obtain a permit from the department as provided by the Arkansas Water and Air Pollution Control Act, as amended, § 8-4-101 et seq.

(b) Nothing contained in this subchapter confers upon the Arkansas Pollution Control and Ecology Commission any authority or jurisdiction conferred by law upon the department or shall be deemed to amend the Arkansas Water and Air Pollution Control Act, as amended, § 8-4-101 et seq.















Title 16 - Practice, Procedure, And Courts

Subtitle 1 - General Provisions

Chapter 1 - General Provisions.

[Reserved]



Chapter 2 - Oaths And Affirmations

§ 16-2-101 - Methods of administration.

(a) The usual mode of administering oaths practiced by the person who swears, laying his or her hand on and kissing the Gospels, shall be observed in all cases in which an oath is or may be required by law to be administered, except as otherwise provided in this chapter.

(b) Every person who shall desire it shall be permitted to swear with an uplifted hand in the following form: "You do solemnly swear, etc."

(c) Every person who shall declare that he or she has conscientious scruples against taking an oath or swearing in any form shall be permitted to make his or her solemn declaration or affirmation in the following form: "You do solemnly and truly declare and affirm".

(d) Whenever the court or magistrate by whom any person is about to be sworn, shall be satisfied that the person has any peculiar mode of swearing connected with or in addition to any of the forms mentioned in this section, which mode is more solemn and obligatory in the opinion of the person, the court or magistrate may adopt that mode of swearing.

(e) Every person believing in any religion other than the Christian religion shall be sworn according to the peculiar ceremonies of his or her religion, if there are any such ceremonies, instead of any of the other modes prescribed in this section.



§ 16-2-102 - Officials who may administer.

Every court and judge, including former judges of courts of record who served at least four (4) years, justices and clerks thereof, and all justices of the peace, shall have the power to administer oaths and affirmations to witnesses and others concerning any thing or proceeding pending before them.



§ 16-2-103 - Perjury.

In all cases in which an oath is required or authorized by law, it may be taken in any of the forms prescribed in this chapter. Every person swearing, affirming, or declaring in any such form, or any form authorized by law, shall be deemed to have been lawfully sworn and to be guilty of perjury for corruptly and falsely swearing, affirming, or declaring, in the same manner as if he or she had sworn by laying his or her hand on the Gospels and kissing them.



§ 16-2-104 - Persons in armed services.

(a) Any person in any branch of the armed services of the United States of America may make oath to any affidavit before any commissioned officer of any branch of the services, and the certificate of the officer before whom the oath may be made shall be proof of the making of the oath.

(b) The officer shall show in his or her certificate his or her rank, the branch of service in which he or she is an officer, his or her outfit, and, if and when permissible, the place where the oath was made.






Chapter 3 - Legal Notices And Advertisements

§ 16-3-101 - Publication of required advertisements generally.

(a) All advertisements and orders of publication required by law or order of any court, or in conformity with any deed of trust, or real estate mortgage, or chattel mortgage where the amount therein received exceeds the sum of three hundred fifty dollars ($350), or power of attorney or administrators' notices, to be made, shall be published in at least one (1) newspaper published and having a bona fide circulation in the county in which the proceedings are had, to which the advertisement or order of publication shall pertain.

(b) If there is no newspaper published in the county, then publication shall be made by posting five (5) written or printed notices in five (5) of the most public places in the county.

(c) If there is more than one (1) legal newspaper in a county, publication may be made in each newspaper.

(d) (1) As to amounts under three hundred fifty dollars ($350), written or printed notices may be posted in five (5) conspicuous places in the county.

(2) Notice shall be served in all cases upon the debtor as summons are served.

(e) This section shall not apply to warning orders governed by Rule 4(f) of the Arkansas Rules of Civil Procedure.



§ 16-3-102 - Time advertisement to run.

(a) When any legal advertisement or notice is required by law to be published and no definite time is given for it to run, it shall be construed to mean for one (1) week.

(b) When a definite time is specified, it shall be construed to mean once a week during the time so specified, except that when a definite time is specified for publication of constitutional amendments proposed by the General Assembly, it shall be construed to mean publication in four (4) weekly issues of some newspaper in each county as is provided by law.



§ 16-3-103 - Payment and rates.

(a) (1) When any notice or advertisement relating to any cause, matter, or thing in any court of record shall be required by law or the order of any court to be published, the notice or advertisement, when duly published, shall be paid for by the party at whose instance it was published. This payment, or so much thereof as is deemed reasonable, may be taxed as other costs otherwise allowed by the proper courts in the course of the proceedings to which the advertisement relates.

(2) Where there is more than one (1) newspaper published in any county, the advertisement shall be made in the newspaper designated by the attorney for the party causing the advertisement to be made.

(b) When any advertisement shall be made by a public officer thereunto authorized by law, the reasonable expense for advertising shall be allowed and paid out of the state or county treasury as other demands and charges of a like nature are allowed and paid.

(c) When a publication of a legal notice of any kind is allowed or required by law, except real property and personal property delinquent tax rates, a newspaper publishing the notice shall charge and receive not more than its regular classified advertising rate for publication.



§ 16-3-104 - Proof of publication.

(a) When any notice or advertisement shall be required by law or the order of any court to be published in any newspaper or made in conformity with any mortgage, deed of trust, power of attorney, or administrator's notice, the affidavit of the editor, proprietor, manager, or chief accountant, with a copy of the advertisement annexed, stating the number of times and the date of the papers in which the advertisement was published, shall be sufficient evidence of publication.

(b) If the notice is given by five (5) written or printed notices, according to the provisions of § 16-3-101, then the affidavit of the party giving the notice, properly verified before some officer authorized to administer oaths and showing the time and manner of giving the notice, shall be sufficient evidence of publication.

(c) No editor, proprietor, manager, or chief accountant shall be required to make the affidavit until his or her legal fee is paid.



§ 16-3-105 - Authorized publications -- Legal newspapers.

(a) As used in this section, "legal newspaper" means a publication bearing a fixed title or name, published at a fixed place of business, regularly issued at fixed intervals as frequently as one (1) time each week and having a second-class mailing privilege, and being not less than four (4) pages of five (5) columns each.

(b) The primary function of such a publication shall be to inform, instruct, enlighten, and entertain, and to be an intangible service to which the general public as a whole resorts for intelligence of passing events of a political, religious, commercial, or social nature, for local and general current happenings, editorial comment, announcements, miscellaneous reading matter, advertisements, and other notices.

(c) (1) For a newspaper to be eligible to publish legal notices and to be classified as a legal newspaper, it shall have been published at regular intervals continuously during a period of at least twelve (12) months, following the securing of a second-class mailing privilege, or as a direct legal successor of such a publication issued during the immediate prior period of at least twelve (12) months, or, in the case of a legal newspaper which surrenders its second-class mailing privilege and is subsequently sold, the resulting newspaper under new ownership is a legal newspaper if the purchased newspaper had been a legal newspaper within twelve (12) months prior to its sale. The newspaper shall be circulated and distributed from an established place of business to subscribers and readers generally of all classes in the county or counties in which it is circulated for a definite price or consideration for each copy or at a fixed price per annum, which price or consideration shall be fixed by the publisher at what he or she considers the value of the publication based upon the news value and service value it contains and not upon the physical or concrete worth of the raw materials so sold.

(2) It is ascertained by the General Assembly that the value of a newspaper or other publication coming within the requisites of this section is in the service that it renders to the community or communities it serves.

(d) (1) The circulation of a legal newspaper shall be proven bona fide by at least fifty percent (50%) of the subscribers thereto having paid cash for their subscriptions to the newspaper, or its agents, or through recognized news dealers, over a period of six (6) months.

(2) A legal newspaper must publish an average of forty percent (40%) news matter which has sufficient merit to have created a following of paid readers.

(e) (1) The definition of "legal newspaper" provided in this section shall not be construed to classify as legal newspapers publications such as racing forms, shopping guides, and similar publications devoted primarily to advertising.

(2) Special class publications having a bona fide circulation such as patriotic organs, religious publications, construction journals, and other similar class publications shall not be affected under the provisions of this section.



§ 16-3-106 - Authorized publications -- Newspapers of general circulation.

All statutes requiring publication of legal notices by insertions in newspapers published either in the applicable town or county, and also requiring general circulation of the newspapers in the town or county, may be complied with, if no such newspaper is actually published in the town or county, by publication in a newspaper having general circulation in the town or county, irrespective of whether the newspaper is published and printed in the town or county or outside the boundaries of the State of Arkansas.



§ 16-3-107 - Authorized publications -- Weekly newspapers of patriotic organizations.

(a) Any weekly newspaper published in the State of Arkansas by any statewide patriotic organization and having a circulation of five hundred (500) or more in the county in which the newspaper is published is declared to be a medium or forum in which there may be published all legal and judicial advertisements, notices, orders, reports, judgments, decrees, and sales in the county.

(b) All legal and judicial advertisements, notices, orders, reports, judgments, decrees, and sales published in such weekly newspapers are, and shall be deemed to have been, properly published within the meaning of the acts governing the publication of legal and judicial advertisements, notices, orders, reports, judgments, decrees, and sales.



§ 16-3-108 - Authorized publications -- Trade journals.

Whenever it appears to any state, county, or municipal agency or department that a special class of readers should be reached in order to obtain a wider range of bids, the department or agency may, in addition to the legal notices and advertising provided by law, place the advertising or notices in any recognized trade publication or construction journal published in the State of Arkansas reaching the special class. The rates regularly charged by the trade publication or construction journal may be paid by the state, county, or municipal department or agency.






Chapter 4 - Uniform Interstate And International Procedure Act

§ 16-4-101 - Personal jurisdiction of Arkansas courts.

A. Definition of "Person". As used in this section, "person" includes an individual or his or her executor, administrator, or other personal representative, or a corporation, partnership, association, or any other legal or commercial entity, whether or not a citizen or domiciliary of this state and whether or not organized under the laws of this state.

B. Personal Jurisdiction. The courts of this state shall have personal jurisdiction of all persons, and all causes of action or claims for relief, to the maximum extent permitted by the due process of law clause of the Fourteenth Amendment of the United States Constitution.

C. Service. When the exercise of personal jurisdiction is authorized by this section, service may be made either within or outside this state.

D. Inconvenient Forum. When the court finds that in the interest of substantial justice the action should be heard in another forum, the court may stay or dismiss the action in whole or in part on any conditions that may be just.



§ 16-4-102 - Service.

A. Manner and Proof of Service. 1. When the law of this state authorizes service outside this state, the service, when reasonably calculated to give actual notice, may be made:

(a) By personal delivery in the manner prescribed for service within this state;

(b) In the manner prescribed by the law of the place in which the service is made for service in that place in an action in any of its courts of general jurisdiction;

(c) By any form of mail addressed to the person to be served and requiring a signed receipt;

(d) As directed by the foreign authority in response to a letter rogatory; or

(e) As directed by the court.

2. Proof of service outside this state may be made by affidavit of the individual who made the service or in the manner prescribed by the law of this state, the order pursuant to which the service is made, or the law of the place in which the service is made for proof of service in an action in any of its courts of general jurisdiction. When service is made by mail, proof of service shall include a receipt signed by the addressee or other evidence of personal delivery to the addressee satisfactory to the court.

B. Individuals Eligible to Make Service. Service outside this state may be made by any individual permitted to make service of process under the law of this state or the law of the place in which the service is made or who is designated by a court of this state. In addition, any attorney for a party is eligible to make service of process in the manner prescribed in subparagraphs (c) and (e) of paragraph 1 of subsection A. of this section.

C. Individuals to Be Served; Special Cases. When the law of this state requires that in order to effect service, one (1) or more designated individuals be served, service outside this state under this section must be made upon the individual or individuals.

D. Assistance to Tribunals and Litigants Outside this State. 1. Any court of record of this state may order service upon any person who is domiciled or can be found within this state of any document issued in connection with a proceeding in a tribunal outside this state. The order may be made upon application of any interested person or in response to a letter rogatory issued by a tribunal outside this state and shall direct the manner of service.

2. Service in connection with a proceeding in a tribunal outside this state may be made within this state without an order of court.

3. Service under this section does not, of itself, require the recognition or enforcement of an order, judgment, or decree rendered outside this state.

E. Other Provisions of Law Unaffected. This section does not repeal or modify any other law of this state permitting another procedure for service.



§ 16-4-105 - Other provisions of law unaffected.

Except as otherwise provided herein, this chapter does not repeal or modify any law of this state:

(1) Authorizing the exercise of jurisdiction on any bases other than the bases specified in § 16-4-101;

(2) Permitting a procedure for service or for obtaining testimony, documents, or other things for use in this state or in a tribunal outside this state other than the procedures prescribed in § 16-4-102; or

(3) Authorizing the proof of official records or any entry or lack of entry therein by any method other than the methods prescribed in § 16-4-104 [superseded].



§ 16-4-106 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purposes to make uniform the laws of those states which enact it.



§ 16-4-107 - Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 16-4-108 - Short title.

This chapter may be cited as the "Uniform Interstate and International Procedure Act".






Chapter 5 - Nonliability Of Volunteer Fire Fighters, Etc.

§ 16-5-101 - Volunteer firefighters, etc. -- Nonliability.

(a) No volunteer firefighter or board member of a volunteer fire department nor administrative personnel of a volunteer fire department shall be civilly liable for personal injury or property damage resulting from any act or omission of a volunteer firefighter in carrying out his or her official duties as a firefighter if the act or omission was in good faith and did not constitute gross negligence.

(b) The provisions of this section shall not apply to volunteer fire departments of incorporated cities or towns.



§ 16-5-102 - Damage resulting from installation of free smoke alarms -- Liability.

(a) No volunteer firefighter shall be civilly liable for personal injury or property damage resulting from any act or omission in the installation of a smoke alarm provided free of charge if the act or omission did not constitute intentional wrongdoing.

(b) No board member of any fire department nor administrative personnel of any fire department shall be civilly liable for personal injury or property damage resulting from any act or omission of a volunteer firefighter in installation of a smoke alarm provided free of charge.






Chapter 6 - Volunteer Immunity

Subchapter 1 - -- Volunteers Generally

§ 16-6-101 - Title.

This subchapter may be cited as the "Arkansas Volunteer Immunity Act".



§ 16-6-102 - Purpose.

Since the spirit of volunteerism has long animated citizens of this state to give of their time and abilities to help others, the State of Arkansas would be wise to ensure that qualified volunteers shall not be civilly liable for personal injury or property damage resulting from any act or omission in carrying out their authority or responsibilities as volunteers. While there are no known recent instances in Arkansas where a volunteer has been subjected to personal liability for negligence in performing volunteer duties and there are no cases presently known to be pending, the recent publicity generated in relation to the perceived insurance crisis has heightened concern among many who would provide volunteer services, making it more difficult to provide certain important services, cultural and educational events, and other opportunities to the citizens of the State of Arkansas through voluntary services. This subchapter limits and defines the liability of volunteers in order to diminish their concern with regard to personal liability associated with volunteer work in order that the state might maximize this important human resource.



§ 16-6-103 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Qualified volunteer" means any person who of free will provides goods or services without financial compensation to or through any volunteer agency in connection with a volunteer program;

(2) "Volunteer agency" means any volunteer program of all departments, institutions, and divisions of state government, community volunteer organization, or any not-for-profit corporation which has received a 501(c)(3) designation from the United States Internal Revenue Service, other than one established principally for the recreational benefit of its stockholders or members; and

(3) "Volunteer activity" means any activity within the scope of any project, program, effort, or other regular activity sponsored by a volunteer agency with the intent to effect a charitable purpose or confer other public benefit, including, but not limited to, enhancement of the cultural, civic, religious, educational, scientific, or economic resources of the community.



§ 16-6-104 - Volunteer not vicariously liable -- Construction of subchapter.

(a) A qualified volunteer shall not be held vicariously liable for the negligence of another in connection with or as a consequence of his or her volunteer activities.

(b) Nothing in this subchapter shall be construed to limit the liability of a person acting outside the scope of the volunteer program.

(c) Nothing in this subchapter shall be construed to limit the liability of any volunteer agency.



§ 16-6-105 - Nonliability for damages -- Exceptions.

A qualified volunteer shall not be liable in damages for personal injury or property damage sustained by one who is a participant in or a recipient, consumer, or user of the services or benefits of a volunteer by reason of any act or omission of a qualified volunteer in connection with the volunteer except as follows:

(1) Where the qualified volunteer is covered by a policy of insurance, in which case liability for ordinary negligence is limited to the amount of coverage provided;

(2) Where the qualified volunteer acts in bad faith or is guilty of gross negligence;

(3) (A) Where the qualified volunteer negligently operates a motor vehicle, aircraft, boat, or other powered mode of conveyance.

(B) If the actionable conduct of the qualified volunteer is covered by a policy of liability insurance, his or her liability for ordinary negligence shall be limited to the amount of the coverage provided; or

(4) (A) Where the qualified volunteer negligently performs professional services extended to an individual which the qualified volunteer is licensed under state law to perform, including, but not limited to, legal, engineering, and accounting services.

(B) (i) If the volunteer agency either provides or requires its professional volunteers to carry professional liability insurance in an amount customarily carried by a member of the profession involved, liability for ordinary negligence in rendering professional service shall be limited to the amount of coverage available or the amount required by the agency, whichever is larger.

(ii) This exception does not apply to nurses or similar health care providers rendering health care services or other professionals rendering professional services to a government entity, business, or volunteer agency.






Subchapter 2 - -- Health Care Professionals

§ 16-6-201 - Indigent care -- Regulations.

(a) As used in this section, "health care professional" means a person who:

(1) Is licensed or certified under Subtitle 3 of Title 17; or

(2) Is a student or resident of a health care profession program leading to a professional degree, a license, or certification under Subtitle 3 of Title 17 who is:

(A) Providing services within the scope of the training of that student or resident; and

(B) Under the supervision of a person who is licensed in the health care profession for which the student is seeking a degree, a license, or a certification.

(b) A health care professional who renders health care services voluntarily and without compensation to any person at any free or low-cost health care clinic located in the State of Arkansas and registered by the State Board of Health that accepts no insurance payments and provides health care services free of charge to persons unable to pay or provides health care services for a nominal fee shall not be liable for any civil damages for any act or omission resulting from the rendering of the health care services unless the act or omission was the result of the health care professional's gross negligence or willful misconduct.

(c) (1) The board may promulgate rules necessary to provide for the registration of free or low-cost health care clinics under this section.

(2) The regulations shall require that each person to whom health care services are provided:

(A) Has been fully informed before any treatment by the health care professional providing the services or by the staff of the health care clinic of the immunity from civil suit provisions of this section; and

(B) Has acknowledged that fact in writing on a form approved or designated by the Department of Health.

(d) The board and its members and the division and its agents and employees are exempt and immune from liability for any claims or damages when performing their duties under this section.

(e) The provisions of this section supersede the exception for licensed medical professionals under the Arkansas Volunteer Immunity Act, § 16-6-105.









Chapter 7 - Dispute Resolution

Subchapter 1 - -- Arkansas Alternative Dispute Resolution Commission

§ 16-7-101 - Purpose.

The purpose of this subchapter is to encourage, promote, and develop voluntary alternative processes throughout the state to resolve disputes, cases, and controversies of all kinds.



§ 16-7-102 - Arkansas Alternative Dispute Resolution Commission established -- Terms of members -- Meetings -- Rules -- Quorum.

(a) (1) (A) There is hereby created the Arkansas Alternative Dispute Resolution Commission, which shall consist of seven (7) members.

(B) (i) Three (3) members shall be attorneys appointed by the Chief Justice of the Supreme Court, one (1) of whom shall have been recommended to the court by the Arkansas Bar Association.

(ii) One (1) member shall be appointed by the Speaker of the House of Representatives.

(iii) One (1) member shall be appointed by the President Pro Tempore of the Senate.

(iv) Two (2) members shall be appointed by the Governor.

(2) All members shall have demonstrated prior interest or involvement in alternative dispute resolution.

(3) At least one (1) commission member shall be an Arkansas resident considered to be a representative of voluntary or nonprofit alternative dispute resolution programs in the State of Arkansas.

(4) Each member shall serve for six (6) years.

(5) If any member dies, resigns, or is otherwise unable to serve prior to the expiration of the term, the appointing entity shall appoint a successor to serve the unexpired portion of the term.

(6) The members of the commission shall elect a chair.

(b) Members of the commission may receive expense reimbursement in accordance with § 25-16-902.

(c) The commission shall hold regular quarterly meetings each year on dates fixed by the commission and such special meetings as the commission determines are necessary.

(d) The commission may issue rules and regulations and shall publish rules for the regulation of its proceedings.

(e) A majority of the commission shall constitute a quorum.



§ 16-7-103 - Staffing.

(a) General staff support, facilities, and operating assistance for the Arkansas Alternative Dispute Resolution Commission shall be provided by the Administrative Office of the Courts from funds appropriated for that purpose by the General Assembly.

(b) The commission shall select a Coordinator of Alternative Dispute Resolution Programs who shall be an employee of the Administrative Office of the Courts.

(c) Other employees may be added by the commission as are needed to carry out the purposes of this subchapter.



§ 16-7-104 - Powers and duties of commission.

The Arkansas Alternative Dispute Resolution Commission shall have the authority and responsibility to:

(1) Promote in a systematic manner the appropriate use of alternative dispute resolution;

(2) Provide education to the courts, other government agencies, and the public on the methods, advantages, and applications of alternative dispute resolution;

(3) (A) Establish standards and regulations for the certification, professional conduct, discipline, and training of persons who shall be eligible and qualified to serve as compensated mediators, negotiators, conciliators, arbitrators, or other alternative dispute resolution neutrals in and for state and local courts.

(B) However, nothing in this subchapter or in the standards and regulations promulgated by the commission shall in any way prevent the parties to the litigation from utilizing any recognized voluntary or nonprofit program of dispute resolution;

(4) Develop recommended guidelines, including the types of disputes which may be subject to alternative dispute resolution and standard procedures for mediation, and other forms of alternative dispute resolution;

(5) Assist state and local courts and governmental and other agencies with the development and implementation of alternative dispute resolution programs;

(6) Develop standardized forms for use in state and local courts and governmental and other agencies for the reference of cases to alternative dispute resolution and for the purpose of monitoring the use of alternative dispute resolution in the state;

(7) Establish fees to be levied by the courts and governmental and other agencies and paid by parties utilizing alternative dispute resolution processes;

(8) Apply for and accept gifts or grants from any public or private source for use in maintaining and improving alternative dispute resolution programs in the state; and

(9) Collect fees for tuition and registration of educational programs and to assist in maintaining a roster of third-party neutrals.






Subchapter 2 - -- Dispute Resolution Processes

§ 16-7-201 - Legislative purpose and intent.

It is the intent of the General Assembly to:

(1) Encourage and authorize the use of dispute resolution processes throughout this state to resolve disputes, cases, and controversies of all kinds. Such processes include, but are not limited to, negotiation, mediation, conciliation, arbitration, private judging, moderated settlement conferences, mediation-arbitration, fact finding, mini-trials, and summary jury trials;

(2) Encourage the development of new and the improvement of existing processes in this state; and

(3) Encourage the courts, the officers and employees of the courts of this state, state and local officers, departments, state and local governments and administrative agencies, state and local enforcement officers and agencies, prosecuting authorities and public defenders, and all other state and local officials, agencies, districts, and authorities to become versed in, accept, use, develop, and improve processes appropriate to the fair, just, and efficient resolution of disputes, cases, and controversies of all kinds in this state.



§ 16-7-202 - Duty and authority of the courts.

(a) (1) It is the duty of each trial and appellate court of this state and each court is hereby vested with the authority to encourage the settlement of cases and controversies pending before it by suggesting the referral of a case or controversy to an appropriate dispute resolution process agreeable to the parties.

(2) On motion of all the parties, the court must make such an order of reference and continue the case or controversy pending the outcome of the selected dispute resolution process.

(b) In addition, each circuit and appellate court of this state is vested with the authority to order any civil, juvenile, probate, or domestic relations case or controversy pending before it to mediation.

(c) If a case or controversy is ordered to mediation, the parties may:

(1) Choose an appropriate mediator from a roster provided by the Arkansas Alternative Dispute Resolution Commission of those mediators who meet the commission's requirement guidelines for that type of case; or

(2) Select a mediator not on the commission's roster, if approved by the court.

(d) (1) A party may move to dispense with the order to mediate for good cause shown.

(2) For purposes of this subsection, "good cause shown" shall include, but not be limited to, a party's inability to pay the costs of mediation.

(e) Each court is further granted the discretionary authority to make at the request of a party appropriate orders to confirm and enforce the results produced by the dispute resolution process.



§ 16-7-203 - Duty and authority of state and local officers and agencies and governments.

(a) It is the duty of all the elements of government expressed or implied by § 16-7-201(3), and they are hereby authorized, to use dispute resolution processes in resolving any and all disputes, cases, or controversies in which they may be directly or indirectly involved, whether between themselves and members of the public or between any other state or local officer, agency, government, or entity of this state or of any other state or any element or entity of the federal government.

(b) The elements of government expressed or implied by § 16-7-201 are authorized to use arbitration, private judging, mediation-arbitration, fact finding, mini-trials, and summary jury trials in resolving any and all disputes, cases, or controversies in which they may be directly or indirectly involved, whether between themselves and members of the public, or their employees or bona fide employee organizations, or corporations, or nonprofit organizations, or any other state or local officer, agency, government, or entity of this state or of any other state or any element or entity of the federal government, so long as the parties have agreed to participate. This subsection is permissive and not mandatory.



§ 16-7-204 - Counseling by attorneys.

An attorney licensed in this state when practicing in this state is encouraged to advise his or her client about the dispute resolution process options available to him or her and to assist him or her in the selection of the technique or procedure, including litigation, deemed appropriate for dealing with the client's dispute, case, or controversy.



§ 16-7-205 - Duty to keep records of dispute resolution efforts and to file annual reports.

The courts and all the other elements of government expressed or implied by § 16-17-201(3) may keep information concerning all their efforts to use dispute resolution processes, whether or not such efforts lead to successful outcomes.



§ 16-7-206 - Confidentiality of communications in dispute resolution procedures.

(a) Except as provided by subsection (c) of this section, a communication relating to the subject matter of any civil or criminal dispute made by a participant in a dispute resolution process, whether before or after the institution of formal judicial proceedings, is confidential and is not subject to disclosure and may not be used as evidence against a participant in any judicial or administrative proceeding.

(b) Any record or writing made at a dispute resolution process is confidential, and the participants or third party or parties facilitating the process shall not be required to testify in any proceedings related to or arising out of the matter in dispute or be subject to process requiring disclosure or production of information or data relating to or arising out of the matter in dispute.

(c) If this section conflicts with other legal requirements for disclosure of communications or materials, the issue of confidentiality may be presented to the court having jurisdiction of the proceedings to determine in camera whether the facts, circumstances, and context of the communications or materials sought to be disclosed warrant a protective order of the court or whether the communications or materials are subject to disclosure.



§ 16-7-207 - Immunity of impartial third parties.

No impartial third party administering or participating in a dispute resolution process shall be held liable for civil damages for any statement or decision made in connection with or arising out of the conduct of a dispute resolution process unless the person acted in a manner exhibiting willful or wanton misconduct.









Chapter 8, 9 - [Reserved.]

[Reserved]






Subtitle 2 - Courts and Court Officers

Chapter 10 - General Provisions

Subchapter 1 - -- General Provisions

§ 16-10-101 - Administrative responsibilities of the Supreme Court.

(a) The Supreme Court shall have general superintending control over the administration of justice in all courts in the State of Arkansas. The Chief Justice of the Supreme Court shall be directly responsible for the efficient operation of the judicial branch and of its constituent courts and for the expeditious dispatch of litigation therein and the proper conduct of the business of the courts.

(b) (1) Under rules prescribed by the Supreme Court, the Chief Justice may require reports from all courts of the state and may issue such orders and regulations as may be necessary for the efficient operation of those courts to ensure the prompt and proper administration of justice and may assign, reassign, and modify assignments of circuit and district court judges to hold, upon a temporary basis, regular or special sessions for the transaction of civil or criminal business within any other such court.

(2) The lower courts shall keep such adequate and uniform records as are required by law or as may be required by rule or order of the Supreme Court.

(c) The Supreme Court, with the assistance of the Director of the Administrative Office of the Courts, shall devise a uniform system of numbering, cataloging, and classifying cases in all the courts of record in this state, and the courts of record shall utilize the system in conducting the business of the courts.

(d) In the event of the absence of the Chief Justice or his or her inability to perform the duties described in this section, or as required by rule or order of the Supreme Court, the duties may be performed by the several associate justices of the Supreme Court in the order of their seniority of service on the Supreme Court.



§ 16-10-102 - Administrative Office of the Courts -- Director -- Cooperation of court officers.

(a) (1) There shall be an office for the administration of the nonjudicial business of the judicial branch which shall be known as the Administrative Office of the Courts.

(2) There shall be a Director of the Administrative Office of the Courts who shall be nominated by the Chief Justice, subject to the approval of the Supreme Court and the Judicial Council. Subsequent to the appointment, the director shall hold office at the pleasure of the Supreme Court.

(b) The director shall possess the same qualifications and shall be subject to the same restrictions as district judges.

(c) The director shall receive such salary as may be fixed from time to time by the biennial appropriations salary act for the Administrative Office of the Courts.

(d) The director shall not engage directly or indirectly in the practice of law and shall hold no other office or employment.

(e) The director, subject to the direction of the Supreme Court, shall perform the following functions:

(1) Examine the administrative methods of the courts and make recommendations to the Supreme Court for their improvement;

(2) Examine the state of the dockets of the courts, secure information as to their needs for assistance, if any, prepare statistical data and reports of the business of the courts, and advise the Supreme Court to the end that proper action may be taken;

(3) Examine the estimates of the courts of the state for appropriations and present to the Supreme Court recommendations concerning them;

(4) Examine the statistical systems of the courts and make recommendations to the Supreme Court for a uniform system of judicial statistics;

(5) Collect, analyze, and report to the Supreme Court statistical and other data concerning the business of the courts;

(6) With the approval of the Supreme Court and at the request of the Judicial Council, the director shall act as Secretary of the Judicial Council and shall perform such duties as may be assigned to him or her;

(7) Examine the data processing needs of the courts and make recommendations to the Supreme Court as to the purchase and use of hardware and software for computer systems, telecommunications systems, and microfilming systems, and provide education to the courts on the use of such systems so as to improve the quality and efficiency of justice in the state;

(8) Assist the Supreme Court in the operation of the Supreme Court Library;

(9) Attend to the other nonjudicial business of the judicial branch under such rules and regulations as the Supreme Court may by order adopt.

(f) The director shall, with the approval of the Supreme Court, appoint such assistants as may be necessary. He or she shall be provided with such office facilities as may be required.

(g) The director shall advise and assist clerks of trial courts in the keeping of records of their proceedings and shall make reports and recommendations in connection therewith to the Supreme Court, the trial judges, and the clerks of those courts.

(h) The clerks, officers, and employees of the courts shall comply with all requests of the director for information and statistical data relating to the business of the courts and the expenditure of public funds for their maintenance and operation. The director shall notify the Supreme Court of any noncompliance with such requests.



§ 16-10-103 - Training and education of court personnel.

(a) The state's responsibility for training and providing additional judicial education to circuit judges, district judges, city judges, circuit clerks, municipal clerks, case coordinators, court reporters, and all other personnel directly associated with the state's courts shall be administered by the Administrative Office of the Courts.

(b) The Administrative Office of the Courts shall have the authority to assess and collect fees for tuition and registration for educational programs it offers.



§ 16-10-104 - Courts of record.

The Supreme Court, Court of Appeals, and all circuit and county courts shall be courts of record and shall keep just and faithful records of their proceedings.



§ 16-10-105 - Sittings of courts to be public.

The sittings of every court shall be public, and every person may freely attend the sittings of every court.



§ 16-10-106 - Power to issue writs and process.

All courts shall have power to issue all writs and process which may be necessary in the exercise of their respective jurisdiction, according to the principles and usages of law.



§ 16-10-107 - Process and proceedings to be in English language.

All writs, process, proceedings, and records in any court shall be in the English language, except that the proper and known name of process and technical words may be expressed in the language commonly used. They shall be made out on paper or parchment, in a fair and legible character, in words at length and not abbreviated; but such abbreviations as are commonly used in the English language may be used. Numbers may be expressed by Arabic figures or Roman numerals in the customary way.



§ 16-10-108 - Contempt.

(a) Every court of record shall have power to punish, as for criminal contempt, persons guilty of the following acts and no others:

(1) Disorderly, contemptuous, or insolent behavior committed during the court's sitting, in its immediate view and presence, and directly tending to interrupt its proceedings or to impair the respect due to its authority;

(2) Any breach of the peace, noise, or disturbance directly tending to interrupt its proceedings;

(3) Willful disobedience of any process or order lawfully issued or made by it;

(4) Resistance willfully offered by any person to the lawful order or process of the court; and

(5) The contumacious and unlawful refusal of any person to be sworn as a witness and when so sworn a similar refusal to answer any legal and proper interrogatory.

(b) (1) Punishment for contempt is a Class C misdemeanor.

(2) A court shall always have power to imprison until its adjournment.

(3) When any person is committed to prison for the nonpayment of any such fine, he or she shall be discharged at the expiration of thirty (30) days.

(c) Contempts committed in the immediate view and presence of the court may be punished summarily. In other cases, the party charged shall be notified of the accusation and shall have a reasonable time to make his or her defense.

(d) (1) Whenever any person is committed for a contempt under the provisions of this section, the substance of his or her offense shall be set forth in the order or warrant of commitment.

(2) Nothing in subdivision (d)(1) of this section shall be construed to extend to any proceedings against parties or officers, as for contempt, for the purpose of enforcing any civil right or remedy.

(e) A person punished for contempt under subsections (a)-(d) of this section shall, notwithstanding, be liable to an indictment for the contempt if the contempt is an indictable offense, but the court before which a conviction may be had on such an indictment shall, in forming its sentence, take into consideration the punishment previously inflicted.



§ 16-10-109 - Reading of record -- Signing.

Full entries of the orders and proceedings of all courts of record of each day shall be read in open court on the morning of the succeeding day. However, on the last day of the term, the minutes shall be read and signed at the rising of the court.



§ 16-10-110 - Seals.

(a) The Supreme Court and each of the circuit, district, city, and county courts shall preserve and keep a seal, with such emblems and devices as the court shall think proper.

(b) The impression of the seal of any court by stamp shall be sufficient sealing in all cases where sealing is required.

(c) When no official seal is provided, the clerk may use his or her private seal for the authentication of any record, process, or proceeding required by law to be authenticated by the seal of his or her court. The attestation of the clerk stating that he or she has no seal of office and that he or she has affixed his or her private seal shall be received as sufficient authentication without requiring any proof of the private seal or that it was affixed by the clerk.



§ 16-10-112 - Proceedings not affected by lapse of term.

No writ, process, plea, or proceeding whatsoever, civil or criminal, shall be deemed discontinued or abated by the failure of any term or session of any court, nor by the failure to enter a continuance of any suit or cause on the record. The suit or cause shall be continued and proceed as if no such failure had happened.



§ 16-10-113 - Change of term not to affect proceedings.

When any change is made by law in the times of holding any court in this state, the change shall in no way operate to affect or impair, avoid, annul, or discontinue any suit, action, appeal, recognizance, bail bond, notice, or process, original, mesne, or final, taken, instituted, or pending in that court, or returnable to or in that court. However, the suit, action, appeal, etc., shall be and stand valid and effectual in the court at the new term, in every respect, as if no change had been made in the time of holding court.



§ 16-10-114 - Courts not to open on Sunday -- Exceptions.

(a) No court shall be opened or transact business on Sunday unless it is for the purpose of receiving a verdict or discharging a jury.

(b) Every adjournment of a court on Saturday shall always be to some other day than Sunday, except such adjournment as may be made after a cause has been committed to a jury.

(c) This section shall not prevent the exercise of the jurisdiction of any magistrate when it may be necessary in criminal cases to preserve the peace or arrest the offenders; nor shall this section inhibit the exercise of the jurisdiction of any magistrate on Sunday in disposing of misdemeanor cases where the defendant desires to and does enter a plea of guilty or a plea of nolo contendere.



§ 16-10-115 - Trial by temporary judge.

(a) On stipulation of the litigant parties, any court of this state, except in criminal causes, may order a cause to be tried by a temporary judge who is licensed in Arkansas to practice law. The temporary judge shall be sworn and empowered to act until final determination of the cause.

(b) The stipulation of the litigant parties shall include the amount of compensation to be paid the temporary judge for trying the cause and the method of paying the compensation.

(c) The Supreme Court may adopt rules setting forth the procedure for implementing this section.



§ 16-10-117 - Judge temporarily assigned in district -- Jury list.

A judge assigned pursuant to § 16-10-101 on a temporary basis to a judicial district other than his or her own may share by concurrence with the judge of any division of the circuit court within that district the division's set of commissioners, jury wheel or box, list of jurors, and panel of jurors.



§ 16-10-118 - Judicial officeholder as candidate for nonjudicial office -- Resignation -- Warrants void.

(a) Whenever the holder of a judicial office in the State of Arkansas becomes a candidate at any primary or general election for a nonjudicial office, he or she shall immediately resign his or her judicial office and thereafter shall be ineligible to hold that judicial office for the balance of the term for which he or she was elected or appointed.

(b) Any warrant issued to the holder of the judicial office after he or she shall become a candidate for a nonjudicial office shall be void.

(c) As used in this section, "judicial office" is defined to mean the office of district judge, circuit judge, Judge or Chief Judge of the Court of Appeals, and Associate Justice or Chief Justice of the Supreme Court.



§ 16-10-119 - Travel expenses of judges.

(a) From the appropriation provided to the Auditor of State for trial judges' expenses, a circuit judge is authorized to be reimbursed for those travel expenses at the rate as authorized for state employees and for mileage at the rate established in the state travel regulations for state employees while traveling within the state in the performance of their official duties.

(b) When a circuit judge is appointed by the Chief Justice to hear a case or cases in a jurisdiction outside of that in which he or she is elected, he or she shall be entitled to reimbursement for travel expenses and mileage as provided in subsection (a) of this section.



§ 16-10-122 - Sheriffs of courts.

The sheriffs of the several counties shall be sheriffs of the several courts in their respective counties, and the sheriff in the county in which the Supreme Court is held shall be sheriff of that court.



§ 16-10-123 - Furnishing fuel, blank books, and stationery.

The several sheriffs are authorized and required to furnish the fuel which may be necessary for the use of the several courts in their respective counties, and the clerks shall furnish all blank books and stationery for the use of the several courts in their respective counties.



§ 16-10-124 - Enforcement of return of writ or process and payment of moneys.

Each court may enforce by attachment the return of any writ or process issued out of the same court and the payment of moneys had and received by any sheriff, coroner, constable, attorney, or collector in his or her official capacity, and the delivery of papers entrusted to him or her officially, and unlawfully withheld.



§ 16-10-125 - Audit of accounts of sheriff and clerk.

The several courts shall audit and adjust the accounts of the sheriff and clerk for all expenditures made under this act and certify the balance accordingly.



§ 16-10-127 - Court interpreters.

(a) The Director of the Administrative Office of the Courts shall establish a program to facilitate the use of interpreters and transliterators in all courts of the State of Arkansas.

(b) (1) The director shall prescribe the qualifications of and certify persons who may serve as certified interpreters and transliterators in all courts of the State of Arkansas in bilingual proceedings and proceedings involving the hearing impaired, whether or not also speech impaired.

(2) The director shall maintain a current registry of all interpreters and transliterators certified by the director and shall report annually to the Arkansas Supreme Court on the frequency of requests for and the use and effectiveness of the interpreters and transliterators.

(c) In all state court bilingual proceedings and proceedings involving the hearing impaired, whether or not also speech impaired, the presiding judicial officer, with the assistance of the director, shall utilize the services of a certified interpreter or transliterator to communicate verbatim all spoken words or signs, illustrating alphabetical letters or words in American Sign Language, signed English, or spoken English.

(d) All state courts shall maintain on file in the office of the clerk of the court a list of all persons who have been certified as interpreters or transliterators by the director in accordance with the certification program established pursuant to this section.

(e) (1) Whenever a judicial officer appoints a certified foreign language interpreter or transliterator from the registry to a criminal or civil case, upon the conclusion of the interpreter's or transliterator's services in the case the judicial officer may certify those services to the director upon a form prescribed by the Administrative Office of the Courts.

(2) The director is authorized to pay from funds specifically appropriated for this purpose the certified foreign language interpreter or transliterator for the interpreting services furnished to the court.

(f) As used in this section, unless the context otherwise requires:

(1) "Deaf person" means a person with a hearing loss so great as to prevent his or her understanding language spoken in a normal tone; and

(2) "Director" means the Director of the Administrative Office of the Courts.



§ 16-10-128 - Transcripts -- Bills of exceptions.

In making out transcripts of records, except on writs of error and appeals, the bills of exception shall not be inserted unless specially required by the applicant therefor.



§ 16-10-130 - Precedence given to criminal trials when victim under age of fourteen.

Notwithstanding any rule of court to the contrary and in furtherance of the purposes of Arkansas Rule of Criminal Procedure 27.1, all courts of this state having jurisdiction of criminal offenses, except for extraordinary circumstances, shall give precedence to the trials of criminal offenses over other matters before the court, civil or criminal, when the alleged victim is a person under the age of fourteen (14).



§ 16-10-131 - Exemption from overtime parking penalties.

(a) No judge or his or her court reporter of any court of this state shall be subject to a fine or other penalty for the offense of overtime parking incurred while the person was on duty as a judge or court reporter.

(b) Any person attempting to enforce any fine or other penalty notwithstanding the provisions of this section shall be subject to contempt proceedings before the judge of the court being served by the person so charged.

(c) Nothing contained in this section shall be construed to give immunity from fine or penalty other than for the offense of overtime parking.



§ 16-10-132 - Addresses of parties.

The records of all judgments rendered in any circuit, county, district, or city court shall contain the addresses of all parties when reasonably ascertainable.



§ 16-10-133 - Trial court staff.

(a) Beginning July 1, 1996, positions shall be authorized and funds appropriated to the Auditor of State from the State Administration of Justice Fund to provide one (1) staff person for each of the judges of the circuit courts. The staff person may be employed to perform secretarial, docketing, and management services. Each judge of the circuit court shall report to the Administrative Office of the Courts his or her intention to employ such a staff person. Two (2) or more judges within a judicial district may employ jointly, in their discretion, one (1) staff person when coordinated with the office.

(b) A circuit judge authorized by subsection (a) of this section to employ a staff person shall have the authority to select and hire the person who will serve, and any person so employed shall serve at the will and pleasure of the judge.

(c) The entry level salary of a trial court staff person shall be equal to that established in the state pay plan at grade 16.

(d) A county or counties shall be authorized to supplement the base salary of any trial court staff person when approved by the quorum court. Any county or counties that employed a trial court administrative assistant as of July 1, 1996, and that supplemented their salaries pursuant to this subsection shall be required to continue to provide said supplement so long as the trial court administrative assistant shall continue to be employed in that position in the county.

(e) A staff person shall be subject to the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq., as administered by the judge by whom he or she is employed.

(f) A trial judge who already has one (1) or more staff persons on April 13, 1995, shall designate one (1) such staff person to be subject to and paid by the provisions of this section.



§ 16-10-134 - Trial court staff -- Credit for county service.

Trial court staff persons who converted from county employment to state employment and were employed under § 16-10-133 shall have their length of service with the county recognized by the state for purposes of accrual rates for sick leave and annual leave and attainment of career service recognition awards.



§ 16-10-135 - Aids for the hearing or visually impaired.

(a) The Administrative Office of the Courts shall employ the most cost-efficient method of procuring auxiliary aids for persons with hearing and visual impairments.

(b) These methods may include entering into a contractual arrangement with another state agency or with a private entity that is capable of providing these services.



§ 16-10-136 - Extrajudicial activities of justices and judges.

Restrictions on extrajudicial activities found in Arkansas Constitution, Amendment 80, shall not preclude a justice or judge from:

(1) Being a member of a reserve unit of any branch of the United States armed forces;

(2) Being a member of the National Guard;

(3) Teaching;

(4) Serving on any state or United States boards or commissions which relate to the law for the administration of justice;

(5) Serving in an extrajudicial capacity that is not prohibited by the Arkansas Code of Judicial Conduct; or

(6) Serving as judge of a city court.



§ 16-10-137 - Administrative Office of the Courts -- Annual report.

(a) On July 31 of each year , the Administrative Office of the Courts shall submit an annual report to the Legislative Council showing the number of persons charged in circuit court for each criminal offense classification, comparing the state and each judicial district.

(b) The report shall include a breakdown by race of all persons charged in each criminal offense classification.

(c) The report shall include the same data for those cases in which a final disposition has been entered by the court.



§ 16-10-138 - Mandatory reporter training.

(a) The Administrative Office of the Courts shall develop a web-based curriculum concerning mandatory reporter training that will include without limitation:

(1) The signs and symptoms of abuse;

(2) Training on the specifics that are required to be reported under law and rules; and

(3) The managing of disclosures.

(b) The Department of Human Services shall serve as the host for the web-based curriculum developed by the Administrative Office of the Courts.






Subchapter 2 - -- Accounting Practices

§ 16-10-201 - Title. [Effective until January 1, 2012.]

This subchapter shall be known and cited as the "Arkansas District Courts and City Courts Accounting Law".

§ 16-10-201 - Title. [Effective January 1, 2012.]

This subchapter shall be known and cited as the "Arkansas District Courts Accounting Law".



§ 16-10-202 - Definitions. [Effective until January 1, 2012.]

As used in this subchapter:

(1) "Citation" means a written order or electronic ticket:

(A) Issued by a law enforcement officer or employee of the department of public safety of a city or incorporated town who is authorized to make an arrest; and

(B) That requires a person accused of violating the law to appear in a designated court or governmental office at a specified date and time;

(2) "Court" means a district court or a city court in the State of Arkansas; and

(3) "Electronic ticket" means an electronic citation or warning printed by a law enforcement officer and issued to a person accused of violating the law.

§ 16-10-202 - Definitions. [Effective January 1, 2012.]

As used in this subchapter:

(1) "Citation" means a written order or electronic ticket issued by a law enforcement officer or employee of the department of public safety of a city or incorporated town who is authorized to make an arrest, requiring a person accused of violating the law to appear in a designated court or governmental office at a specified date and time;

(2) "Court" means a district court in the State of Arkansas; and

(3) "Electronic ticket" means an electronic citation or warning printed by a law enforcement officer and issued to a person accused of violating the law.



§ 16-10-203 - Applicability of subchapter. [Effective until January 1, 2012.]

This subchapter shall apply to any district court or city court within the State of Arkansas.

§ 16-10-203 - Applicability of subchapter. [Effective January 1, 2012.]

This subchapter shall apply to any district court within the State of Arkansas.



§ 16-10-204 - Bank accounts for court funds. [Effective until January 1, 2012.]

(a) (1) Each municipal police department, city or town marshal, sheriff's office, and court shall maintain court funds separately in depositories approved for such purposes by law.

(2) All disbursements from such accounts shall be evidenced by prenumbered checks.

(3) The separate bank accounts shall be maintained and styled and funds therein shall be disbursed only upon signatures as prescribed in this section.

(b) Each municipal police department and each city or town marshal shall deposit court funds in an account styled "(Name of Municipality) Police Department Bond and Fine Account", and such funds shall be disbursed only on the signature of the chief of police or marshal of the municipality and the signature of one (1) other authorized person.

(c) Each office of county sheriff shall deposit court funds in an account styled "(Name of County) County Sheriff's Bond and Fine Account", and such funds shall be disbursed only on the signature of the sheriff of the county and the signature of one (1) other authorized person.

(d) Each court shall deposit court funds in an account styled "(Name of Court) Court Account", and such funds shall be disbursed only upon the signature of the court clerk and the signature of one (1) other person to be authorized by the court's presiding judge.

§ 16-10-204 - Bank accounts for court funds. [Effective January 1, 2012.]

(a) (1) Each municipal police department and each city or town marshal shall maintain court funds separately in depositories approved for those specific purposes by law.

(2) Court funds must be deposited into an account styled "(Name of Municipality) Police Department Bond and Fine Account", and the funds shall be disbursed only on the signature of the chief of police or marshal of the municipality and the signature of one (1) other authorized person.

(b) (1) Each office of county sheriff shall maintain court funds separately in depositories approved for those specific purposes by law.

(2) Court funds must be deposited into an account styled "(Name of County) County Sheriff's Bond and Fine Account", and the funds shall be disbursed only on the signature of the sheriff of the county and the signature of one (1) other authorized person.

(c) (1) Each court shall maintain court funds separately in depositories approved for those specific purposes by law.

(2) Court funds must be deposited into an account styled "(Name of Court) Court Account", and the funds shall be disbursed only upon the signature of the court clerk and the signature of one (1) other person to be authorized by the court's presiding judge.

(d) All disbursements from the accounts in this section must be evidenced by prenumbered checks.

(e) Subsections (a) and (b) of this section do not apply if the court clerk has been designated to be primarily responsible for the collection of fines under § 16-13-709.



§ 16-10-205 - Uniform traffic tickets. [Effective until January 1, 2012.]

(a) Each municipal police department, city or town marshal, and county sheriff's office shall maintain and issue uniform written or electronic traffic ticket books, sometimes called citation books, summons books, or ticket books, for violation of all municipal and state laws.

(b) All written uniform traffic ticket books must be prenumbered by the printer, and a printer's certificate or other evidence shall be furnished to the police department, marshal's office, or sheriff's office, and the certificate or other evidence shall be made available for inspection.

(c) All written void or spoiled tickets must be accounted for by attaching all copies to the hard copy in the uniform traffic ticket book.

(d) (1) All written uniform traffic ticket books must have at least an original and three (3) copies used and distributed as follows:

(A) Hard copy: Violator's copy;

(B) White copy: Police department, marshal's office, or sheriff's office copy;

(C) (i) Yellow copy: Court clerk's copy, to be forwarded to the Office of Driver Services of the Revenue Division of the Department of Finance and Administration as provided in this subdivision (d)(1)(C).

(ii) Within five (5) business days after a conviction or forfeiture of bail of a person charged with a violation of any law regulating the operation of vehicles on a highway, § 3-3-203(a) or § 5-27-503(a)(3), the clerk shall forward the yellow copy covering the case in which the person was convicted or forfeited bail.

(iii) The yellow copy shall be certified by the person required to prepare it and shall include the name and address of the party charged, the registration number of the vehicle involved, the nature of the offense, the date of hearing, the plea, the judgment or whether bail was forfeited, and the amount of the fine or forfeiture.

(iv) Within five (5) business days after the disposition of any case, the clerk shall forward the yellow copy of the citation and the resulting disposition of the case.

(v) A court using the case management system provided by the Administrative Office of the Courts or the electronic reporting system of the Office of Driver Services is not required to submit the yellow copy to the Office of Driver Services but must enter the disposition or judgment of conviction into the case management system or the electronic reporting system within the time required in this section; and

(D) Pink copy: Remains in uniform traffic ticket book.

(2) Tickets issued but unprocessed shall be filed by the court date in the police department, marshal's office, or sheriff's office.

(e) If an electronic citation is used:

(1) The violator shall be given a printed copy of the electronic citation;

(2) A copy of the electronic citation shall be maintained by the issuing department; and

(3) A copy of the electronic citation shall be forwarded to the appropriate court clerk's office in either electronic or written format as designated by the appropriate court clerk.

§ 16-10-205 - Citations. [Effective January 1, 2012.]

(a) Each municipal police department, city or town marshal, and county sheriff's office shall maintain and issue uniform written citations or electronic citations for violation of all municipal and state laws.

(b) (1) All uniform written citation books must be prenumbered by the printer and a printer's certificate shall be furnished to the police department, marshal's office, or sheriff's office, and the certificate shall be made available for inspection.

(2) The certificate must state the printing date, the numerical sequence of citations printed, and the printer's name.

(c) All void or spoiled written citations must be accounted for by attaching all copies to the hard copy in the uniform citation book.

(d) (1) All written citations must have at least an original and three (3) copies used and distributed as follows:

(A) Hard copy: Violator's copy;

(B) White copy: Police department, marshal's office, or sheriff's office copy;

(C) (i) Yellow copy: Court clerk's copy, to be forwarded to the Office of Driver Services of the Department of Finance and Administration as provided in this subdivision (d)(1)(C).

(ii) Within five (5) business days after a conviction or forfeiture of bail of a person charged with a violation of any law regulating the operation of vehicles on a highway, § 3-3-203(a) or § 5-27-503(a)(3), the clerk shall forward the yellow copy covering the case in which the person was convicted or forfeited bail.

(iii) The yellow copy shall be certified by the person required to prepare it and shall include the name and address of the party charged, the registration number of the vehicle involved, the nature of the offense, the date of hearing, the plea, the judgment or whether bail was forfeited, and the amount of the fine or forfeiture.

(iv) Within five (5) business days after the disposition of any case, the clerk shall forward the yellow copy of the citation and the resulting disposition of the case.

(v) A court using the case management system provided by the Administrative Office of the Courts or the electronic reporting system of the Office of Driver Services is not required to submit the yellow copy to the Office of Driver Services but must enter the disposition or judgment of conviction into the case management system or the electronic reporting system within the time required in this section; and

(D) Pink copy: Remains in uniform citation book.

(2) The citations shall be given to the police department, marshal's office, sheriff's office, or court clerk at least seven (7) business days before the court date.

(e) If an electronic citation is used:

(1) A printed copy of the electronic citation must be given to the violator;

(2) A copy of the electronic citation must be maintained by the issuing police department, marshal's office, or sheriff's office; and

(3) (A) A copy of the electronic citation must be forwarded to the court clerk in either electronic or written format, as designated by the court clerk, at least seven (7) business days before the court date.

(B) The court clerk's copy shall be forwarded to the Office of Driver Services as provided in subdivision (d)(1)(C) of this section.

(f) If an electronic citation system is used, the system must be in compliance with the Information Systems Best Practices Checklist provided by the Legislative Joint Auditing Committee.

(g) Controls for citations.

(1) A list of all uniform written citation books and the corresponding range of citations in each book shall be kept in the police department, office of city or town marshal, or sheriff's office.

(2) The chief of police, marshal, or sheriff shall issue the uniform written citation books, unless the chief of police, marshal, or sheriff designates in writing another person to perform this duty.

(3) The chief of police, marshal, or sheriff shall ensure that all citations issued are entered on the arrest report or in the electronic case management system.

(4) Upon completion, each uniform written citation book shall immediately be filed with the court clerk and made available for inspection.

(5) Upon case adjudication, the police department, office of city or town marshal, or sheriff's office shall file its copy of the citation either alphabetically or numerically.



§ 16-10-206 - Court docket. [Effective until January 1, 2012.]

(a) All violations shall be docketed and all judgments shall be rendered by the court's presiding judge.

(b) The court docket sheet shall reflect the complete history of the violation and the disposition of each case, and shall contain the following information:

(1) The uniform traffic ticket number;

(2) The date and nature of the violation;

(3) The date the court convened to hear the case;

(4) The names of arresting officers and witnesses, if any;

(5) The judgment rendered by the court;

(6) The signature or initials of the judge;

(7) The amount of the fine and costs itemized;

(8) The receipt number and dollar amount evidencing payment of fine and costs; and

(9) If applicable, the check number and dollar amount evidencing authorized bond refund. The check itself will indicate the docket number evidencing authorization.

(c) The docket sheets shall be numbered by the court clerk in accordance with the Rules of the Supreme Court of Arkansas.

(d) (1) The docket pages shall be prenumbered by the printer, and a printer's certificate or other evidence shall be furnished to the court's clerk which shall be made available for inspection.

(2) The docket pages shall be numbered independently of court docket numbers assigned by the court clerk and shall permit sequential use of all printed docket pages.

(e) The docket sheets shall be either bound or loose-leaf, provided that accountability and control is maintained over the loose-leaf docket sheets.

(f) The court clerk shall keep separate court dockets, one (1) for city cases and one (1) for county cases.

§ 16-10-206 - Court docket. [Effective January 1, 2012.]

(a) All violations shall be docketed and all judgments shall be rendered by the court's presiding judge.

(b) The court docket shall reflect the complete history of the violation and the disposition of each case, and shall contain the following information:

(1) The citation number;

(2) The date and nature of the violation;

(3) The date the court convened to hear the case;

(4) The names of arresting officers and witnesses, if any;

(5) The judgment rendered by the court;

(6) The signature or initials of the judge;

(7) The total amount of the fine and costs;

(8) The receipt number and dollar amount evidencing payment of fine and costs; and

(9) If applicable, the check number and dollar amount evidencing authorized bond refund. The check itself will indicate the docket number evidencing authorization.

(c) The docket shall be numbered by the court clerk in accordance with the Rules of the Supreme Court of Arkansas.

(d) (1) For manual dockets, the docket pages shall be prenumbered by the printer, and a printer's certificate or other evidence shall be furnished to the court's clerk which shall be made available for inspection.

(2) Docket pages must be either bound or loose-leaf, provided that accountability and control are maintained over loose-leaf docket pages.

(e) For manual or electronic dockets, the docket pages shall be numbered independently of court docket numbers assigned by the court clerk.

(f) The court clerk shall keep separate court dockets, one (1) for city cases and one (1) for county cases.



§ 16-10-207 - Police department and marshal's and sheriff's offices -- Activities and clerical duties required. [Effective until January 1, 2012.]

The following activities and clerical duties relating to court functions shall be required of all police departments, city or town marshals, and sheriff's offices:

(1) Controls for Uniform Traffic Tickets. (A) A list of all uniform traffic ticket books and the corresponding range of tickets in each book shall be kept in the police department, office of city or town marshal, or sheriff's office.

(B) The issuance of the uniform traffic ticket books shall be the responsibility of the chief of police, marshal, or sheriff, or someone who is delegated the authority to do so.

(C) Each patrolman, including also the chief of police, marshal, or sheriff, shall sign a receipt for each uniform traffic ticket book issued to him or her. This receipt book shall be made available for inspection.

(D) The chief of police, marshal, or sheriff shall be responsible for ensuring that all uniform traffic tickets issued shall be entered on the arrest report.

(E) As each uniform traffic ticket book is completed, it shall immediately be filed with the court clerk and made available for inspection;

(2) [Repealed.]

(3) Preparation and Submission of Arrest Report. (A) Separate arrest reports shall be prepared for city cases and county cases.

(B) The arrest report shall contain columns for the following information:

(i) Uniform traffic ticket number;

(ii) Violator's name;

(iii) Nature of the offense;

(iv) Name of the arresting officer;

(v) Receipt number;

(vi) Fine and costs collected; and

(vii) Any other additional information deemed appropriate or necessary.

(C) (i) Prior to the court date, the arrest report shall be prepared from the tickets accumulated in the court date file in the police department office, marshal's office, or sheriff's office.

(ii) After the case has been adjudicated and the court's determination entered on the uniform traffic ticket, the processed police department or sheriff's office copy of the uniform traffic ticket shall then be filed either alphabetically or numerically.

(D) The fine and costs column shall be totaled, and a check shall be drawn payable to the court fund which represents moneys collected and receipts issued by the police department, marshal's office, or sheriff's office for those tickets contained on the arrest report.

(E) A completed copy of the arrest report accompanied by the police department's, marshal's office, or sheriff's office check shall be delivered to the court clerk; and

(4) Collection, Receipt, and Deposit Procedures. (A) All receipt books must be prenumbered by the printer, and a printer's certificate or other evidence shall be furnished to the police department, marshal's office, or sheriff's office, which shall be made available for inspection.

(B) All void or spoiled receipts must be accounted for by attaching the original copy of the receipt to the duplicate copy of the receipt in the receipt book.

(C) The receipt shall be issued in the name of the violator regardless of who paid the bond or fine or who collected the bond or fine.

(D) (i) A prenumbered receipt shall be issued for all moneys collected, and such receipts shall be deposited intact daily in the bank account maintained by the police department, marshal's office, or sheriff's office.

(ii) All receipt numbers shall be entered on the arrest report by the police department, marshal's office, or sheriff's office.

(E) The police department, marshal's office, or sheriff's office may maintain separate bank accounts for city cases and county cases.

(F) The bank deposit slips prepared by the police department, marshal's office, or sheriff's office shall contain the range of receipt numbers evidencing such collections. In addition, the receipts issued shall be reconciled with the monthly bank deposits.

(G) A bank reconciliation shall be made at the end of each month, and any balance remaining in the bank account shall be identified with receipts issued but not yet entered on the arrest report.

§ 16-10-207 - Police department and marshal's and sheriff's offices -- Activities and clerical duties required. [Effective January 1, 2012.]

The following activities and clerical duties relating to court functions shall be required of all police departments, city or town marshals, and sheriff's offices:

(1) Preparation and Submission of Arrest Report.

(A) Separate arrest reports shall be prepared for city cases and county cases.

(B) The arrest report shall contain the following information:

(i) Citation number;

(ii) Violator's name;

(iii) Nature of the offense;

(iv) Name of the arresting officer;

(v) Receipt number, if applicable;

(vi) Fine and costs collected, if applicable; and

(vii) Any other additional information deemed appropriate or necessary.

(C) Before the court date, the arrest report shall be prepared from the citations accumulated in the court date file in the police department office, marshal's office, or sheriff's office.

(D) If applicable, the fine and costs collected shall be totaled, and a check shall be drawn payable to the court fund that represents moneys collected and receipts issued by the police department, marshal's office, or sheriff's office for those citations contained on the arrest report.

(E) A completed copy of the arrest report accompanied by the police department's, marshal's office, or sheriff's office check, if applicable, shall be delivered to the court clerk at least seven (7) business days before the court date;

(2) Collection, Receipt, and Deposit Procedures.

(A) This subdivision (2) does not apply if the court clerk has been designated to be primarily responsible for the collection of fines under § 16-13-709.

(B) A prenumbered receipt must be issued for all moneys collected.

(C) Prenumbered manual receipts must meet the following minimum standards:

(i) All receipt books must be prenumbered by the printer, and a printer's certificate shall be furnished to the police department, marshal's office, or sheriff's office, which shall be made available for inspection;

(ii) The certificate must state the printing date, the numerical sequence of receipts printed, and the printer's name; and

(iii) All void or spoiled receipts must be accounted for by attaching the original copy of the receipt to the duplicate copy of the receipt in the receipt book, with the reason for the void or spoiled receipt documented and retained for audit purposes.

(D) If an electronic receipting system is used, the system must be in compliance with the Information Systems Best Practices Checklist provided by the Legislative Joint Auditing Committee.

(E) The receipt shall be issued in the name of the violator regardless of who paid the bond or fine or who collected the bond or fine and must indicate the method of payment, such as cash, check, money order, or credit card.

(F) (i) Receipts shall be deposited intact daily into the bank account maintained by the police department, marshal's office, or sheriff's office.

(ii) All receipt numbers shall be entered on the arrest report by the police department, marshal's office, or sheriff's office.

(G) The police department, marshal's office, or sheriff's office may maintain separate bank accounts for city cases and county cases.

(H) (i) The bank deposit slips prepared by the police department, marshal's office, or sheriff's office shall contain the range of receipt numbers evidencing such collections.

(ii) In addition, the receipts issued shall be reconciled with the monthly bank deposits.

(I) A bank reconciliation shall be made at the end of each month, and any balance remaining in the bank account shall be identified with receipts issued but not yet entered on the arrest report.

(J) (i) A cash receipts journal or electronic receipts listing shall be established.

(ii) The receipts journal or electronic receipts listing must indicate the receipt number, receipt date, violator's name, amount of the receipt, and classification of the receipt.

(iii) The receipts journal or electronic receipts listing shall be properly balanced and totaled monthly and on a year-to-date basis.

(iv) The receipts journal or electronic receipts listing shall be reconciled monthly to total bank deposits as shown on the bank statements.

(K) (i) A cash disbursements journal or electronic check register shall be established.

(ii) The disbursements journal or electronic check register must indicate the date, payee, check number, amount for each check written, and the classification of the disbursement.

(iii) The disbursements journal or electronic check register shall be properly balanced and totaled monthly and on a year-to-date basis.

(iv) The disbursements journal or electronic check register shall be reconciled monthly to total bank disbursements as indicated on the bank statements.



§ 16-10-208 - Court clerk -- Eligibility. [Effective until January 1, 2012.]

The court clerk shall not be a member of the police department, marshal's office, or sheriff's office.

§ 16-10-208 - Court clerk or court administrator -- Eligibility. [Effective January 1, 2012.]

The court clerk or court administrator shall not be a member of the police department, marshal's office, or sheriff's office.



§ 16-10-209 - Court clerk -- Activities and clerical duties. [Effective until January 1, 2012.]

The following activities and clerical duties relating to court functions shall be required of all court clerks:

(1) Collection, receipt, and deposit procedures. (A) All receipt books must be prenumbered by the printer, and a printer's certificate or other evidence shall be furnished to the court clerk, which shall be made available for inspection.

(B) All void or spoiled receipts must be accounted for by attaching the original copy of the receipt to the duplicate copy of the receipt in the receipt book.

(C) (i) For those checks forwarded with the arrest reports, the receipt shall be issued in the name of the police department, marshal's office, or sheriff's office.

(ii) For those receipts issued at court date, the court clerk shall issue such receipts in the name of the defendant, regardless of who paid the bond or fine or who collected the bond or fine.

(D) A prenumbered receipt shall be issued for all moneys collected, and such receipts shall be deposited intact daily into the separate bank account maintained by the court clerk.

(E) (i) The bank deposit slips prepared by the court clerk shall contain the range or receipt numbers evidencing such collections.

(ii) Additionally, the receipts issued shall be reconciled with the monthly bank deposits.

(F) A bank reconciliation shall be made at the end of each month, and any balance remaining in the bank account shall be identified with receipt numbers for cases not yet adjudicated and the payments made on all unpaid individual time accounts; and

(G) The court clerk may maintain separate bank accounts for city cases and for county cases;

(2) Preparation and submission of court report. (A) The court report shall contain columns for the following information:

(i) The uniform traffic ticket number;

(ii) The defendant's name;

(iii) The nature of the offense;

(iv) The name of arresting officer;

(v) The court docket number;

(vi) The disposition or date continued;

(vii) The receipt number;

(viii) The total fine and costs collected;

(ix) The fine;

(x) The costs itemized, including all prosecuting attorney's fees;

(xi) The bond refund amount;

(xii) The bond refund check number; and

(xiii) The installment payment amount.

(B) The court clerk at each court date shall prepare the court report from the arrest report supplied by the police department, marshal's office, or sheriff's office.

(C) At the end of each court date, the court clerk shall complete the court report for the court date and total the dollar amounts contained in the court report.

(D) The court reports prepared each court date shall be summarized at least monthly.

(E) The court clerk shall make a direct monetary settlement on or before the tenth day of the next-following month with each of the following:

(i) The city treasurer;

(ii) The county treasurer;

(iii) The prosecuting attorney;

(iv) If applicable, the treasurer of the policemen's pension and relief fund and the district judge and clerk's retirement fund;

(v) The Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration; and

(vi) Any other state agency or entity which receives fines or fees assessed by the court and collected pursuant to law.

(F) The court clerk, will make reports in quadruplicate of the applicable individual court reports and distribute the reports in the following manner:

(i) One (1) copy to the mayor;

(ii) One (1) copy to the county clerk;

(iii) One (1) copy to the Administrative Office of the Courts; and

(iv) One (1) copy to be retained by the clerk and made available for inspection;

(3) Minimum bookkeeping requirements. (A) (i) The court clerk shall maintain a separate cash receipts and disbursements journal for city cases and county cases.

(ii) The journal shall consist of sufficient columns in order to properly classify all moneys receipted as to their proper nature, e.g., fines, administration of justice fund, etc.

(iii) The journal shall also contain sufficient columns to properly classify all moneys disbursed as to their proper nature, e.g., general fund, county treasurer, bond refunds, etc.

(B) The court clerk shall total and balance the receipts and disbursements journal monthly and establish and maintain year-to-date totals monthly.

(C) (i) The court clerk shall prepare monthly bank reconciliations for each court bank account.

(ii) The cash receipts and disbursements journal shall be utilized in effecting the bank reconciliations.

(D) Copies of bank reconciliations shall be furnished to the court's presiding judge, county judge, and mayor;

(4) Bond refunds. (A) All bond refunds shall be made only upon the authorization of the presiding judge and shall be indicated as such on the court docket.

(B) (i) All bond refunds shall be made only by a check drawn on the court's bank account.

(ii) Additionally, the check shall indicate the court docket number for authorization.

(C) The court clerk shall enter all bond refunds on the applicable court report;

(5) Installment payments. (A) Installment payments shall be allowed only upon the authorization of the presiding judge and shall be indicated as such on the court docket.

(B) (i) The court clerk shall establish and maintain individual installment payment account ledger cards, with a duplicate copy of the ledger card being furnished to and maintained by the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in district courts and city courts.

(ii) The ledger cards shall contain the following minimum information:

(a) Name of the individual;

(b) Court docket number and court date;

(c) Nature of the violation;

(d) Total fine and costs assessed;

(e) Receipt number, date, and amount of payment; and

(f) Unpaid balance of fine, fees, and costs.

(C) The county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in district courts and city courts shall be responsible for collecting all installment payments and shall enter all collected installment payments on each applicable arrest report.

(D) (i) The court clerk shall establish and maintain a control total for installment payments, which is a summary of all unpaid individual installment payment accounts.

(ii) The control total shall be reconciled monthly with the individual installment payment accounts.

(E) (i) The court clerk shall furnish the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in district courts and city courts and the presiding judge monthly with a list of all unpaid installment payment accounts for which a payment has not been received within the past thirty (30) days.

(ii) The presiding judge shall then take the necessary action deemed appropriate in the circumstances.

(F) (i) (a) All installment payments shall initially be deemed to be collections of court costs until the costs have been collected in full, with any remaining installment payments representing collections of fines.

(b) The court clerk shall prepare at least monthly a separate court report for all installment payments made on accounts.

(c) The monetary settlement for this separate court report shall be made on or before the tenth day of the next-following month.

(ii) A municipal or county governing body may provide by appropriate municipal or county legislation an alternative method of installment payment allocation as follows:

(a) All installment payments shall be allocated fifty percent (50%) to court costs and fifty percent (50%) to fines. Whenever either court costs or fines are fully paid, all remaining installment payments shall be allocated to remaining amounts due;

(b) The court clerk shall prepare at least monthly a separate court report for all installment payments made on accounts. The monetary settlement for this separate court report shall be made on or before the tenth day of the next-following month; and

(6) Reconciliation of completed ticket books to arrest report. (A) The court clerk shall reconcile on a quarterly basis on or before the fifteenth day of the month following the end of the calendar quarter the individual tickets in the completed ticket book to the individual tickets as reflected on the arrest reports.

(B) For any discrepancies noted in the reconciliation in subdivision (6)(A) of this section, the court clerk shall prepare a written list and present this list to the court's judge for his or her appropriate action.

§ 16-10-209 - Court clerk -- Activities and clerical duties. [Effective January 1, 2012.]

The following activities and clerical duties relating to court functions shall be required of all court clerks:

(1) Collection, receipt, and deposit procedures. (A) A prenumbered receipt must be issued for all moneys collected.

(B) Prenumbered manual receipts must meet the following minimum standards:

(i) All receipt books must be prenumbered by the printer, and a printer's certificate shall be furnished to the court clerk, which shall be made available for inspection;

(ii) The certificate must state the printing date, the numerical sequence of receipts printed, and the printer's name; and

(iii) All void or spoiled receipts must be accounted for by attaching the original copy of the receipt to the duplicate copy of the receipt in the receipt book, with the reason for the void or spoiled receipt documented and retained for audit purposes.

(C) If an electronic receipting system is used, the system must be in compliance with the Information Systems Best Practices Checklist provided by the Legislative Joint Auditing Committee.

(D) (i) For those checks forwarded with the arrest reports, the receipt shall be issued in the name of the police department, marshal's office, or sheriff's office.

(ii) For those receipts issued at court date, the court clerk shall issue such receipts in the name of the defendant, regardless of who paid the bond or fine or who collected the bond or fine, indicating on the receipt the method of payment, such as cash, check, money order, or credit card.

(E) Receipts shall be deposited intact daily into the separate bank account maintained by the court clerk.

(F) (i) The bank deposit slips prepared by the court clerk shall contain the range of receipt numbers evidencing such collections.

(ii) Additionally, the receipts issued shall be reconciled with the monthly bank deposits.

(G) A bank reconciliation shall be made at the end of each month, and any balance remaining in the bank account shall be identified with receipt numbers for cases not yet adjudicated and the payments made on all unpaid individual time accounts.

(H) The court clerk may maintain separate bank accounts for city cases and for county cases.

(2) Preparation and submission of distribution report. (A) The distribution report shall contain the following information:

(i) The citation number;

(ii) The defendant's name;

(iii) The nature of the offense;

(iv) The name of arresting officer;

(v) The court docket number;

(vi) The disposition or date continued;

(vii) The receipt number;

(viii) The total fine and costs collected;

(ix) The fine;

(x) The fees and costs itemized;

(xi) The bond refund amount;

(xii) The bond refund check number; and

(xiii) The installment payment amount.

(B) The court clerk at each court date shall prepare the distribution report from the arrest report supplied by the police department, marshal's office, or sheriff's office.

(C) At the end of each court date, the court clerk shall complete the distribution report for the court date and total the dollar amounts contained in the report.

(D) The distribution reports prepared each court date shall be summarized at least monthly.

(E) The court clerk shall make a direct monetary settlement on or before the tenth day of the next-following month with each of the following:

(i) The city treasurer;

(ii) The county treasurer;

(iii) The Administration of Justice Funds Section of the Department of Finance and Administration; and

(iv) Any other state agency or entity which receives fines or fees assessed by the court and collected pursuant to law.

(3) Minimum bookkeeping requirements. (A) (i) The court clerk shall maintain a cash receipts journal or electronic receipts listing.

(ii) The court clerk may maintain separate cash receipts journals or electronic receipts listings for city cases and county cases.

(iii) The receipts journal or electronic receipts listing must indicate the receipt number, receipt date, violator's or payor's name, amount of the receipt, and classification of the receipt.

(iv) The receipts journal or electronic receipts listing shall be properly balanced and totaled monthly and on a year-to-date basis.

(v) The receipts journal or electronic receipts listing shall be reconciled monthly to total bank deposits as shown on the bank statements.

(B) (i) The court clerk shall maintain a cash disbursements journal or electronic check register.

(ii) The court clerk may maintain separate cash disbursements journals or electronic check registers for city cases and county cases.

(iii) The disbursements journal or electronic check register must indicate the date, payee, check number, amount for each check written, and classification of the disbursement.

(iv) The disbursements journal or electronic check register shall be properly balanced and totaled monthly and on a year-to-date basis.

(v) The disbursements journal or electronic check register shall be reconciled monthly to total bank disbursements as indicated on the bank statements.

(4) Bond refunds. (A) All bond refunds shall be made only upon the authorization of the presiding judge and shall be indicated as such on the court docket.

(B) (i) All bond refunds shall be made only by a check drawn on the court's bank account.

(ii) Additionally, the check shall indicate the court docket number for authorization.

(C) The court clerk shall enter all bond refunds on the applicable distribution report.

(5) Installment payments. (A) Installment payments shall be allowed only upon the authorization of the presiding judge and shall be indicated as such on the court docket.

(B) (i) The court clerk shall establish and maintain individual installment payment account ledger records, with a duplicate copy of the ledger record being furnished to and maintained by the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in district courts .

(ii) The ledger records shall contain the following minimum information:

(a) Name of the individual;

(b) Court docket number and court date;

(c) Nature of the violation;

(d) Total fine and costs assessed;

(e) Receipt number, date, and amount of payment; and

(f) Unpaid balance of fine, fees, and costs.

(C) The county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in district courts shall be responsible for collecting all installment payments and shall enter all collected installment payments on each applicable arrest or distribution report.

(D) (i) The court clerk shall establish and maintain a control total for installment payments, which is a summary of all unpaid individual installment payment accounts.

(ii) The control total shall be reconciled monthly with the individual installment payment accounts.

(E) (i) The court clerk shall furnish the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in district courts and the presiding judge monthly with a list of all unpaid installment payment accounts for which a payment has not been received within the past thirty (30) days.

(ii) The presiding judge shall then take the necessary action deemed appropriate in the circumstances.

(F) (i) All installment payments shall initially be deemed to be collections of restitution, and then court costs until the costs have been collected in full, with any remaining installment payments representing collections of fines.

(ii) A municipal or county governing body may provide by appropriate municipal or county legislation an alternative method of installment payment allocation as follows:

(a) All installment payments are initially deemed collections of restitution;

(b) After restitution is fully collected, all installment payments shall be allocated fifty percent (50%) to court costs and fifty percent (50%) to fines; and

(c) Whenever either court costs or fines are fully paid, all remaining installment payments shall be allocated to remaining amounts due.

(6) Reconciliation of completed citation books. (A) The court clerk shall reconcile on a quarterly basis on or before the fifteenth day of the month following the end of the calendar quarter the individual citations in the completed citation book to the individual citations as reflected on the arrest reports or court dockets.

(B) (i) For any discrepancies noted in the reconciliation in subdivision (6)(A) of this section, the court clerk shall prepare a list and present this list to the court's judge for his or her appropriate action.

(ii) This list shall be maintained for audit purposes.

(C) If the court clerk is designated under § 16-13-709 to be primarily responsible for the collection of fines, the reconciliation of completed citation books described in this subdivision (6) shall be performed by someone outside of the court clerk's office as determined by the court judge.



§ 16-10-210 - Accounting systems above minimum.

(a) Any official charged with the maintenance of accounting or bookkeeping records under the provisions of this subchapter whose system of bookkeeping is such that it does not strictly adhere to the provisions of this subchapter, but in that official's opinion equals or exceeds the basic requirements prescribed by this subchapter, may request the court's presiding judge to request a review by the staff of the Legislative Joint Auditing Committee.

(b) Upon the committee's concurrence with the official's opinion regarding the capability of the existing system of bookkeeping, a letter shall be issued by the committee to the court's presiding judge stating that the official's accounting system is of such a degree of sophistication that the basic requirements of this subchapter are being met.

(c) After issuance of the letter by the committee under subsection (b) of this section, the official is exempt from the requirements of the particulars of the procedures prescribed by this subchapter, provided the official's system of bookkeeping is not altered.



§ 16-10-211 - Record retention schedule. [Effective until January 1, 2012.]

(a) All towns, cities, and counties of the State of Arkansas shall maintain records for the district courts and city courts and are to:

(1) Permanently maintain:

(A) Case indices for all courts;

(B) Case dockets for all courts;

(C) Unserved warrants;

(D) Waivers;

(E) Expungement and sealed records;

(F) Circuit court judgments;

(G) Files concerning convictions under the Omnibus DWI Act, § 5-65-101 et seq.;

(H) Files concerning cases resulting in a suspended imposition of sentence; and

(I) Domestic battering files;

(2) Maintain for a period of at least seven (7) years and in no event dispose of prior to being audited:

(A) Records and reports of court costs;

(B) Fines and fees assessed and collected;

(C) Complete case files and written exhibits for all courts;

(D) Month-end settlements;

(E) Monthly distribution reports;

(F) Show cause orders;

(G) Case information, including arrest reports and affidavits; and

(H) Alternative service or community service time sheets; and

(3) Maintain for a period of at least three (3) years and in no event dispose of prior to being audited:

(A) Bank reconciliations;

(B) Check book registers;

(C) Cancelled checks;

(D) Bank statements;

(E) Receipts;

(F) Deposit collection records;

(G) Budget packets or books;

(H) Accounts payable;

(I) Payroll time sheets;

(J) Information concerning vacation and sick leave;

(K) Month-end payroll;

(L) Uniform traffic ticket books from each police department and sheriff's office; and

(M) Served warrants.

(b) After a town, city, or county has maintained records for the time periods required by subdivisions (a)(2) or (3) of this section and after the records described in subdivisions (a)(2) or (3) of this section have been audited, the records may be destroyed.

(c) When records are destroyed under subsection (b) of this section, the town, city, or county shall document the destruction by the following procedure:

(1) An affidavit is to be prepared stating:

(A) Which records are being destroyed and to which period of time the records apply; and

(B) The method of destruction; and

(2) (A) For city court records, the affidavit described in subdivision (c)(1) of this section is to be signed by the town or city employee performing the destruction and one (1) town or city council member.

(B) For district court records, the affidavit described in subdivision (c)(1) of this section is to be signed by the town, city, or county employee performing the destruction and one (1) employee of the governing body or, if applicable, governing bodies which contribute to the expenses of the court.

(d) (1) In addition to the procedure described in subsection (c) of this section, the approval of the town or city council for destruction of documents shall be obtained prior to the destruction of city court records and an appropriate note of the approval indicated in the town or city council minutes along with the destruction affidavit.

(2) In addition to the procedure described in subsection (c) of this section, the approval of the governing body or, if applicable, governing bodies that contribute to the expenses of the court shall be obtained prior to the destruction of district court records and an appropriate note of the approval indicated in the minutes of the governing body or bodies along with the destruction affidavit.

§ 16-10-211 - Record retention schedule. [Effective January 1, 2012.]

(a) All towns, cities, and counties of the State of Arkansas shall maintain records for the district courts and are to:

(1) Permanently maintain:

(A) Case indices for all courts;

(B) Case dockets for all courts;

(C) Active warrants;

(D) Waivers;

(E) Expungement and sealed records;

(F) Files concerning convictions under the Omnibus DWI Act, § 5-65-101 et seq.; and

(G) Domestic battering files;

(2) Maintain for a period of at least seven (7) years and in no event dispose of before being audited:

(A) Complete case files and written exhibits for all courts;

(B) Show cause orders;

(C) Case information, including arrest reports and affidavits; and

(D) Files concerning cases resulting in a suspended imposition of sentence; and

(3) Maintain for a period of at least three (3) years and in no event dispose of before being audited:

(A) Bank reconciliations;

(B) Check book registers and check listings;

(C) Cancelled checks;

(D) Bank statements;

(E) Receipts;

(F) Deposit collection records;

(G) Receipts listings;

(H) Distribution reports;

(I) Receipt and disbursement journals;

(J) Time payment records;

(K) Citation book logs;

(L) Citation books from each police department and sheriff's office;

(M) Served warrants;

(N) Copies of citations;

(O) Alternative service or community service time sheets;

(P) Uniform filing fees collection remittance forms and fine report; and

(Q) Miscellaneous fee and fine collection reports.

(b) After a town, city, or county has maintained records for the time periods required by subdivisions (a)(2) or (3) of this section and after the records described in subdivisions (a)(2) or (3) of this section have been audited, the records may be destroyed.

(c) When records are destroyed under subsection (b) of this section, the town, city, or county shall document the destruction by the following procedure:

(1) An affidavit is to be prepared stating:

(A) Which records are being destroyed and to which period of time the records apply; and

(B) The method of destruction; and

(2) The affidavit is to be signed by the town, city, or county employee performing the destruction and one (1) employee of the governing body or, if applicable, governing bodies that contribute to the expenses of the court.

(d) In addition to the procedure described in subsection (c) of this section, the approval of the governing body or, if applicable, governing bodies that contribute to the expenses of the court shall be obtained before the destruction of district court records and an appropriate note of the approval indicated in the minutes of the governing body or bodies along with the destruction affidavit.



§ 16-10-212 - City courts -- Loss of authority -- Enforcement by legislative audit. [Effective until January 1, 2012.].

(a) If the Division of Legislative Audit determines that a city court is not in substantial compliance with this subchapter, the division shall report the findings to the Legislative Joint Auditing Committee.

(b) (1) If a public official or a private accountant determines that a city court is not in substantial compliance with this subchapter, the official or accountant shall notify the committee of his or her findings.

(2) Upon notification, the committee shall direct the division to review the city court's compliance with this subchapter.

(3) Upon confirmation of a substantial lack of compliance, the division shall report the findings to the committee.

(c) (1) Upon notification of noncompliance by the division, the committee shall notify in writing the mayor, the city or town council, the city court judge, and the city court clerk that the city court's accounting records are not in substantial compliance with this subchapter.

(2) The city court shall have ninety (90) days after the date of notification to bring the city court's accounting records into substantial compliance with this subchapter.

(3) (A) After the ninety (90) days allowed for compliance or upon request by the appropriate city court officials, the division shall review the city court's accounting records to determine if the city court is in substantial compliance with this subchapter.

(B) The division shall report its findings to the committee.

(d) If the city court has not achieved substantial compliance within the ninety-day period, the committee shall notify both the Administrative Office of the Courts and the city court of the noncompliance and inform the city court that it no longer has authority to operate.






Subchapter 3 - -- Uniform Filing Fees and Court Costs

§ 16-10-301 - Legislative intent.

(a) It is hereby found by the General Assembly that the current system of funding the state judicial system has created inequity in the level of judicial services available to the citizens of the state. It is further determined that the current method of financing the state judicial system has become so complex as to make the administration of the system impossible. Finally, it is determined that the lack of any reliable data on the current cost of the state judicial system prohibits any comprehensive change in the funding of the system at this time.

(b) It is, therefore, the intent of this act to eliminate the current system of collecting and assessing a large number of individual court costs and filing fees, to replace it with uniform costs and fees to be applied statewide, and to prohibit the implementation of new costs and fees for specific programs in the future.



§ 16-10-302 - Court costs and filing fees -- Generally.

(a) Except as otherwise provided by this act, all filing fees and all court costs shall be uniform for each type of case in all general and limited jurisdiction courts of this state.

(b) In all cases filed in such courts on or after July 1, 1995, the court costs and filing fees shall be assessed and distributed according to this act.

(c) In all cases filed in such courts prior to July 1, 1995, all court costs and filing fees shall be assessed according to law in existence on the date of the filing, but shall be disbursed in accordance with this act.



§ 16-10-303 - Filing fees. [Repealed effective January 1, 2012.]

(a) (1) The uniform filing fee to be charged by clerks for initiating a civil cause of action in city courts in this state shall be twenty-five dollars ($25.00).

(2) No portion of the filing fee shall be refunded.

(b) No city shall authorize, and no city court clerk shall assess or collect, any other filing fees than those authorized by this act, unless specifically provided by state law.



§ 16-10-304 - State actions exempt from filing fees.

Prosecuting attorneys filing actions on behalf of the state, with the exception of child support cases, shall be exempt from paying filing fees.



§ 16-10-305 - Court costs. [Effective until January 1, 2012.]

(a) There shall be levied and collected the following court costs from each defendant upon each conviction, each plea of guilty or nolo contendere, or each forfeiture of bond:

(1) In circuit court, one hundred fifty dollars ($150) for misdemeanor or felony violations of state law, excluding violations of: (A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(2) In district court, one hundred dollars ($100) for offenses that are misdemeanors or violations of state law, excluding violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(3) In circuit court or district court, seventy-five dollars ($75.00) for traffic offenses that are misdemeanors or violations under state law or local ordinance, excluding violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(4) For nontraffic offenses that are misdemeanors or violations under local ordinance in district or city court, twenty-five dollars ($25.00);

(5) In circuit court, district court, or city court, three hundred dollars ($300) for violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(6) In city court, seventy-five dollars ($75.00) for offenses that are misdemeanors or violations under state law, excluding violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(7) In city court, fifty dollars ($50.00) for traffic offenses that are misdemeanors or violations under state law or local ordinance, excluding:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127; and

(8) (A) For knowingly possessing less than four ounces (4 oz.) of a Schedule VI controlled substance, in circuit, district, or city court, three hundred dollars ($300).

(B) One hundred fifty dollars ($150) of the court costs collected under this subdivision shall be remitted to the Treasurer of State by the court clerk for deposit into the Drug Abuse Prevention and Treatment Fund for the Office of Alcohol and Drug Abuse Prevention to be used exclusively for drug courts or other substance abuse and prevention activities.

(b) (1) The costs set forth in this section shall be imposed at the conclusion of any criminal case enumerated in subsection (a) of this section that does not end in an acquittal, dismissal, or, with the consent of the prosecution, an order nolle prosequi.

(2) The costs shall be imposed at the conclusion of cases involving a suspended or probated sentence even though that sentence may be expunged or otherwise removed from the defendant's record.

(c) No county, municipality, or town shall be liable for the payment of the costs taxed under this section in any instance where they are not collected, or in any case in which the defendant pays the costs by serving time in a jail, on a county farm, or at any other official place of detention or work.

(d) No municipality or county shall authorize and no city court, district court, or circuit court shall assess or collect any other court costs other than those authorized by this act, unless specifically provided by state law.

(e) This section shall become effective July 1, 2001, and the revised court costs shall be imposed on all cases which come before the court for final disposition on or after July 1, 2001.

§ 16-10-305 - Court costs. [Effective January 1, 2012.]

(a) There shall be levied and collected the following court costs from each defendant upon each conviction, each plea of guilty or nolo contendere, or each forfeiture of bond:

(1) In circuit court, one hundred fifty dollars ($150) for misdemeanor or felony violations of state law, excluding violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(2) In district court, one hundred dollars ($100) for offenses that are misdemeanors or violations of state law, excluding violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(3) In circuit court or district court, seventy-five dollars ($75.00) for traffic offenses that are misdemeanors or violations under state law or local ordinance, excluding violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127;

(4) For nontraffic offenses that are misdemeanors or violations under local ordinance in district court, twenty-five dollars ($25.00);

(5) In circuit court or district court, three hundred dollars ($300) for violations of:

(A) The Omnibus DWI Act, § 5-65-101 et seq.;

(B) The Underage DUI Law, § 5-65-301 et seq.;

(C) Section 5-75-101 et seq.;

(D) Section 5-76-101 et seq.;

(E) Section 27-23-114; or

(F) Section 15-42-127; and

(6) (A) For knowingly possessing less than four ounces (4 oz.) of a Schedule VI controlled substance in circuit court, district court, or city court, three hundred dollars ($300).

(B) One hundred fifty dollars ($150) of the court costs collected under subdivision (a)(6) shall be remitted to the Treasurer of State by the court clerk for deposit into the Drug Abuse Prevention and Treatment Fund for the Office of Alcohol and Drug Abuse Prevention to be used exclusively for drug courts or other substance abuse and prevention activities.

(b) (1) The costs set forth in this section shall be imposed at the conclusion of any criminal case enumerated in subsection (a) of this section that does not end in an acquittal, dismissal, or, with the consent of the prosecution, an order nolle prosequi.

(2) The costs shall be imposed at the conclusion of cases involving a suspended or probated sentence even though that sentence may be expunged or otherwise removed from the defendant's record.

(c) No county, city, or town shall be liable for the payment of the costs taxed under this section in any instance where they are not collected, or in any case in which the defendant pays the costs by serving time in a jail, on a county farm, or at any other official place of detention or work.

(d) No town, city, or county shall authorize and no district court or circuit court shall assess or collect any other court costs other than those authorized by this act, unless specifically provided by state law.

(e) This section shall become effective July 1, 2001, and the revised court costs shall be imposed on all cases which come before the court for final disposition on or after July 1, 2001.

(f) (1) There shall be levied and collected from each defendant who pleads guilty or nolo contendere to an offense, is found guilty of an offense, or forfeits bond in city court on or before December 31, 2011, the court costs applicable in city court at that time.

(2) The court costs applicable in district court shall be levied and collected in all cases filed in city court in which a defendant pleads guilty or nolo contendere to an offense, is found guilty of an offense, or forfeits bond in district court on or after January 1, 2012.



§ 16-10-306 - State Administration of Justice Fund. [Effective until January 1, 2012.]

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund account to be known as the "State Administration of Justice Fund".

(b) (1) There is hereby created in the Department of Finance and Administration an Administration of Justice Funds Section, to which shall be remitted court costs and filing fees enumerated in §§ 21-6-403, 16-17-705, 16-10-303, and 16-10-305, as provided in this act, which are assessed and collected in the city courts, district courts, and circuit courts in this state.

(2) (A) Said funds shall be deposited by the section in the State Administration of Justice Fund.

(B) The section shall keep an accurate account of all receipts by type of case and type and location of court from which such fees and costs are submitted.

(c) The section shall also prescribe, in cooperation with the Administrative Office of the Courts and the Association of Arkansas Counties, appropriate forms for the reporting and allocation of all funds and such other information relevant to the income derived by and the costs associated with the operation of the justice system by cities and counties and shall require, beginning July 1, 1995, the use thereof by all parties remitting funds.

§ 16-10-306 - State Administration of Justice Fund. [Effective January 1, 2012.]

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund account to be known as the "State Administration of Justice Fund".

(b) (1) There is hereby created in the Department of Finance and Administration an Administration of Justice Funds Section, to which shall be remitted court costs and filing fees enumerated in §§ 21-6-403, 16-17-705, and 16-10-305, as provided in this act, which are assessed and collected in the district courts and circuit courts in this state.

(2) (A) Said funds shall be deposited by the section in the State Administration of Justice Fund.

(B) The section shall keep an accurate account of all receipts by type of case and type and location of court from which such fees and costs are submitted.



§ 16-10-307 - County administration of justice fund.

(a) There is hereby created in each county a fund in the office of the county treasurer to be known as the "county administration of justice fund".

(b) The county administration of justice fund shall be used to defray a part of the expenses of the administration of justice in the county. From the fund, the county shall continue to finance the following county agencies and programs which are currently funded, in whole or in part, by filing fees and court costs, at a funding level equal to not less than the greater of the amount which was collected by the county from filing fees and court costs for the agency or program in the calendar year ending December 31, 1994, or the amount appropriated by ordinance enacted prior to December 31, 1994, or on February 13, 1995, or on February 14, 1995, or by resolution dated February 9, 1995, to the agency or program for the calendar year ending December 31, 1995:

(1) The prosecuting attorney fund, including all grant funds awarded and appropriated for the calendar year ending December 31, 1995;

(2) The prosecuting attorney's victim-witness program fund;

(3) The public defender/indigent defense fund and public defender investigator fund, including all grant funds awarded and appropriated for the calendar year ending December 31, 1995;

(4) The county law library fund;

(5) The county jail fund; and

(6) The intoxication detection equipment fund.

(c) (1) (A) The county administration of justice fund of each county may retain an amount equal to the amount which was collected by the county from court costs and filing fees for county administration of justice expense in the calendar year ending December 31, 1994, or the amount appropriated from court costs and filing fees by ordinance enacted prior to December 31, 1994, or on February 13, 1995, or on February 14, 1995, or by resolution dated February 9, 1995, for county administration of justice expense from court costs and filing fees for the calendar year ending December 31, 1995, plus, for calendar years 1995 -- 2001, an additional amount based upon the average percentage increase in the Consumer Price Index for All Urban Consumers or its successor, as published by the United States Department of Labor for the two (2) years immediately preceding.

(B) (i) The amount retained during calendar years 2002, 2003, 2004, and 2005 shall be the amount retained during calendar year 2001.

(ii) Except as provided in subdivision (c)(1)(B)(iii) of this section, for calendar years beginning 2006 and each calendar year thereafter, an additional amount shall be added to the amount to be retained based upon the average percentage increase in the Consumer Price Index for All Urban Consumers or its successor, as published by the United States Department of Labor for the two (2) years immediately preceding.

(iii) The provisions of subdivision (c)(1)(B)(ii) of this section shall not be effective if the Chief Fiscal Officer of the State determines that the additional amount retained under subdivision (c)(1)(B)(ii) of this section has exceeded one million dollars ($1,000,000) in a calendar year and any additional amount to be retained must be authorized by the General Assembly.

(C) All local ordinances of the counties and cities authorized and adopted under § 24-8-318 shall remain in full force and effect.

(2) For the calendar year beginning January 1, 1998, the base amount to be retained shall be:

(A) Increased by any increase in the Consumer Price Index for All Urban Consumers as provided for in subdivision (c)(1) of this section; and

(B) Decreased by eighty-five percent (85%) of the total dollar amount which was certified by the county as having been collected during calendar year 1994 and for the purpose of funding the office and operation of the public defender and public defender investigator.

(d) Nothing in this section shall prevent the county from funding any additional costs for the administration of justice from these or other county funds.

(e) The county shall remit on or before the fifteenth day of each month all sums received in excess of the amounts necessary to fund the expenses enumerated in subsections (b) and (c) of this section during the previous month from the uniform filing fees provided for in § 21-6-403 and the uniform court costs provided for in § 16-10-305 to the Department of Finance and Administration, Administration of Justice Funds Section, for deposit in the State Administration of Justice Fund.



§ 16-10-308 - City administration of justice fund. [Effective until January 1, 2012.]

(a) There is hereby created in each municipality which operates a police, city, or district court a fund in the office of the city treasurer to be known as the "city administration of justice fund".

(b) The city administration of justice fund shall be used to defray a part of the expense of the administration of justice in the city. From the fund, the city shall continue to finance the following city agencies and programs which are currently funded, in whole or in part, by filing fees and court costs, at a funding level equal to not less than the greater of the amount which was collected by the city from court costs and filing fees for the agency or program in the calendar year ending December 31, 1994, or the amount appropriated by ordinance enacted prior to December 31, 1994, to the agency or program for the calendar year ending December 31, 1995:

(1) The municipal court judge and clerk retirement fund;

(2) The police and fire pension fund;

(3) The intoxication detection equipment fund;

(4) All municipal-level programs and agencies funded in whole or in part by court costs and filing fees assessed and collected by the municipal, city, or police court, notwithstanding the repeal by this act of laws authorizing the collection of court costs and filing fees; and

(5) All county-level programs and agencies funded in whole or in part by court costs and filing fees assessed and collected by the municipal, city, or police court, notwithstanding the repeal by this act of laws authorizing the collection of court costs and filing fees and the disbursement of all or a part thereof to the county.

(c) (1) (A) The city administration of justice fund of each city may retain an amount equal to the amount which was collected by the city from court costs and filing fees for city administration of justice expense in the calendar year ending December 31, 1994, or the amount appropriated from court costs and filing fees by ordinance enacted prior to December 31, 1994, for city or county administration of justice expense from court costs and filing fees for the calendar year ending December 31, 1995, plus, for calendar years 1995-2001, an additional amount based upon the average percentage increase in the Consumer Price Index for All Urban Consumers or its successor, as published by the United States Department of Labor for the two (2) years immediately preceding.

(B) (i) The amount retained during calendar years 2002, 2003, 2004, and 2005 shall be the amount retained during calendar year 2001.

(ii) Except as provided in subdivision (c)(1)(B)(iii) of this section, for calendar years beginning 2006 and each calendar year thereafter, an additional amount shall be added to the amount to be retained based upon the average percentage increase in the Consumer Price Index for All Urban Consumers or its successor, as published by the United States Department of Labor for the two (2) years immediately preceding.

(iii) The provisions of subdivision (c)(1)(B)(ii) of this section shall not be effective if the Chief Fiscal Officer of the State determines that the additional amount retained under subdivision (c)(1)(B)(ii) of this section has exceeded one million dollars ($1,000,000) in a calendar year, and any additional amount to be retained must be authorized by the General Assembly.

(C) All local ordinances of the counties and cities authorized and adopted under § 24-8-318 shall remain in full force and effect.

(2) For the calendar year beginning January 1, 1998, the base amount to be retained shall be:

(A) Increased by any increase in the Consumer Price Index as provided for in subdivision (c)(1) of this section; and

(B) Decreased by eighty-five percent (85%) of the total dollar amount which was certified by the city as having been collected during calendar year 1994 for the purpose of funding the office and operation of the public defender and public defender investigator.

(d) Nothing in this act shall prevent the city from funding any additional costs for the administration of justice from other city funds.

(e) The city shall remit, on or before the fifteenth day of each month, all sums received in excess of the amounts necessary to fund the expenses enumerated in subsections (b) and (c) of this section during the previous month from the uniform filing fees provided for in §§ 16-10-303 and 16-17-705 and the uniform court costs provided for in § 16-10-305 to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration for deposit in the State Administration of Justice Fund.

§ 16-10-308 - City administration of justice fund. [Effective January 1, 2012.]

(a) (1) There is hereby created in each town or city which operates a district court a fund in the office of the city treasurer to be known as the "city administration of justice fund".

(2)

(A) A town or city operating a city court that becomes a department of district court shall continue to maintain the city administration of justice fund as originally established by this section.

(B) The city administration of justice fund of any town or city shall cease to exist on and after the effective date of the ordinance that abolishes the department of district court for that town or city pursuant to state law.

(b) The city administration of justice fund shall be used to defray a part of the expense of the administration of justice in the town or city. From the fund, the town or city shall continue to finance the following town or city agencies and programs which are currently funded, in whole or in part, by filing fees and court costs, at a funding level equal to not less than the greater of the amount which was collected by the town or city from court costs and filing fees for the agency or program in the calendar year ending December 31, 1994, or the amount appropriated by ordinance enacted prior to December 31, 1994, to the agency or program for the calendar year ending December 31, 1995:

(1) The municipal court judge and clerk retirement fund for disbursement as otherwise provided by law;

(2) The police and fire pension fund;

(3) The intoxication detection equipment fund;

(4) All municipal-level programs and agencies funded in whole or in part by court costs and filing fees assessed and collected by the district court, notwithstanding the repeal by this act of laws authorizing the collection of court costs and filing fees; and

(5) All county-level programs and agencies funded in whole or in part by court costs and filing fees assessed and collected by the district court, notwithstanding the repeal by this act of laws authorizing the collection of court costs and filing fees and the disbursement of all or a part thereof to the county.

(c) (1) (A) The city administration of justice fund of each town or city may retain an amount equal to the amount which was collected by the town or city from court costs and filing fees for city administration of justice expense in the calendar year ending December 31, 1994, or the amount appropriated from court costs and filing fees by ordinance enacted prior to December 31, 1994, for city or county administration of justice expense from court costs and filing fees for the calendar year ending December 31, 1995, plus, for calendar years 1995-2001, an additional amount based upon the average percentage increase in the Consumer Price Index for All Urban Consumers or its successor, as published by the United States Department of Labor for the two (2) years immediately preceding.

(B) (i) The amount retained during calendar years 2002, 2003, 2004, and 2005 shall be the amount retained during calendar year 2001.

(ii) Except as provided in subdivision (c)(1)(B)(iii) of this section, for calendar years beginning 2006 and each calendar year thereafter, an additional amount shall be added to the amount to be retained based upon the average percentage increase in the Consumer Price Index for All Urban Consumers or its successor, as published by the United States Department of Labor for the two (2) years immediately preceding.

(iii) The provisions of subdivision (c)(1)(B)(ii) of this section shall not be effective if the Chief Fiscal Officer of the State determines that the additional amount retained under subdivision (c)(1)(B)(ii) of this section has exceeded one million dollars ($1,000,000) in a calendar year, and any additional amount to be retained must be authorized by the General Assembly.

(C) All local ordinances of the counties and cities authorized and adopted under § 24-8-318 shall remain in full force and effect.

(2) For the calendar year beginning January 1, 1998, the base amount to be retained shall be:

(A) Increased by any increase in the Consumer Price Index as provided for in subdivision (c)(1) of this section; and

(B) Decreased by eighty-five percent (85%) of the total dollar amount which was certified by the town or city as having been collected during calendar year 1994 for the purpose of funding the office and operation of the public defender and public defender investigator.

(d) Nothing in this act shall prevent the town or city from funding any additional costs for the administration of justice from other town or city funds.

(e) The town or city shall remit, on or before the fifteenth day of each month, all sums received in excess of the amounts necessary to fund the expenses enumerated in subsections (b) and (c) of this section during the previous month from the uniform filing fees provided for in § 16-17-705 and the uniform court costs provided for in § 16-10-305 to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration for deposit in the State Administration of Justice Fund.



§ 16-10-309 - Failure to submit funds or reports.

(a) In the event a town, city, or county fails to timely or adequately submit funds and reports required by § 16-10-306, § 16-10-307(d), § 16-10-308(e), or other state law requiring a town, city, or county to submit funds and reports to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration:

(1) (A) (i) The Attorney General may file a civil suit in circuit court against the town, city, or county alleged to have failed to submit the funds.

(ii) If the town, city, or county is found by the court to have failed to submit the funds and reports, the court shall impose a civil penalty on the town, city, or county of ten percent (10%) of the amount required to be remitted for the period of time the town, city, or county has failed to be in compliance.

(iii) The action may be brought in the circuit court of the subject county or the Pulaski County Circuit Court.

(iv) The Attorney General shall be allowed to recover costs and attorney's fees associated with the civil suit from the town, city, or county found to have failed to be in compliance.

(B) The Chief Fiscal Officer of the State, upon a finding that the town, city, or county has failed to submit the funds and reports, may withhold from month to month an equal amount from the town's, city's, or county's share of the state turnback funds owed to the town, city, or county until the funds required to be paid have been submitted; and

(2) (A) Provided that the failure to act continues for a period of sixty (60) days, the state, upon a finding by the Chief Fiscal Officer of the State, may require the town, city, or county to remit all costs, fees, or other funds, however designated under subdivision (a)(1) of this section.

(B) The town, city, or county will thereafter receive its share of these funds at a time and in the manner prescribed by regulations of the Chief Fiscal Officer of the State.

(b) (1) All funds received under § 16-10-306, § 16-10-307(d), or § 16-10-308(e) shall be transferred to the State Administration of Justice Fund to be held and distributed under this subchapter.

(2) All other funds received shall be transferred to the appropriate state fund as provided by law.



§ 16-10-310 - Distribution of revenue.

(a) At the close of books on the twentieth working day of November, 1995, and on or before the twentieth working day of each month thereafter, the Department of Finance and Administration shall make the following distribution of revenue received for the previous month and credited to the State Administration of Justice Fund.

(b) The following state programs and agencies shall be paid at an annual rate, at not less than the amounts certified by the Department of Finance and Administration that were received by the program or agency in the fiscal year ending June 30, 1995, in a monthly installment of at least one-twelfth (1/12) of the annual appropriation provided for each agency for this purpose from the State Administration of Justice Fund:

(1) The Board of Trustees of the University of Arkansas for the purpose and as regulated by §§ 6-64-604 -- 6-64-606;

(2) The Public Health Fund and the Drug Abuse Prevention and Treatment Fund for use in the drug abuse prevention and treatment program of the Office of Alcohol and Drug Abuse Prevention;

(3) The Department of Arkansas State Police for the State Police Retirement Fund;

(4) The Crime Victims Reparations Revolving Fund for the purpose of and as regulated by § 16-90-701 et seq.;

(5) The Prosecutor Coordinator's office for deposit in the Law Enforcement and Prosecutor Drug Enforcement Training Fund;

(6) The Crime Information System Fund;

(7) The Justice Building Construction Fund;

(8) The District Court Judge and District Court Clerk Education Fund;

(9) The Judges Retirement Fund;

(10) The State Central Services Fund for the benefit of the Arkansas Public Defender Commission;

(11) The Court Reporter's Fund;

(12) The Justice Building Fund;

(13) The Arkansas Counties Alcohol and Drug Abuse and Crime Prevention Program Fund;

(14) The State Administration of Justice Fund for disbursement by the Auditor of State to fund the trial court staff persons authorized by § 16-10-133;

(15) The Department of Arkansas State Police Fund;

(16) The State Central Services Fund for the benefit of the Division of Dependency-Neglect Representation of the Administrative Office of the Courts;

(17) The Miscellaneous Agencies Fund Account for the benefit of the State Crime Laboratory;

(18) The Arkansas District Judges Council for the Executive Director;

(19) The Public Legal Aid Fund;

(20) The Administrative Office of the Courts for county reimbursements for jurors; and

(21) The Administrative Office of the Courts to reimburse the State Central Services Fund for the Drug Court Coordinator.



§ 16-10-311 - Transfer of funds from State Administration of Justice Fund.

The Department of Finance and Administration may transfer funds, from time to time, from the State Administration of Justice Fund to the State Central Services Fund in such amounts as may be required to reimburse the State Central Services Fund for expenses of the Administration of Justice Funds Section of the Department of Finance and Administration.



§ 16-10-312 - Distribution of State Administration of Justice Fund.

In the event that the fund balance in the State Administration of Justice Fund is inadequate to fund the monthly allocation to state agencies, the funds will be distributed as follows:

(1) All monthly allocations to state agencies will be funded in the percentage of the total funds available in the State Administration of Justice Fund; that is, if less than one hundred percent (100%) of the total monthly allocation is available for distribution, all monthly allocations to state agencies will be funded at an equal percentage consistent with the available funds; and

(2) Any shortage from one (1) month will be adjusted in future months' payments as funds become available.



§ 16-10-313 - Support for State Crime Laboratory.

Notwithstanding §§ 16-10-306, 16-10-307, 16-10-603, 16-10-604, and 19-5-993 or any other law to the contrary, twenty-five dollars ($25.00) of the uniform filing fee collected in circuit court under § 21-6-403(b)(1) shall be deposited into the State Treasury as special revenues to the credit of the Miscellaneous Agencies Fund Account, there to be used solely for the operations and support of the State Crime Laboratory. These moneys shall be in addition to all other sources of funding for the State Crime Laboratory and shall not be used to supplant any other source of funding for the State Crime Laboratory.



§ 16-10-314 - Support for Arkansas publicly funded law schools.

(a) Notwithstanding §§ 16-10-306, 16-10-307, 16-10-603, 16-10-604, and 19-5-993 or any other law to the contrary, fifteen dollars ($15.00) of the uniform filing fee collected in circuit court under § 21-6-403(b)(1) shall be deposited as follows:

(1) Fifty percent (50%) of the revenues shall be deposited into the State Treasury as special revenues to the credit of the University of Arkansas Fund, there to be used for the support of the University of Arkansas School of Law; and

(2) Fifty percent (50%) of the revenues shall be deposited into the State Treasury as special revenues to the credit of the University of Arkansas at Little Rock Fund, there to be used for the support of the University of Arkansas at Little Rock School of Law.

(b) These moneys shall be in addition to all other sources of funding for the law schools and shall not be used to supplant any other source of funding for the law schools.



§ 16-10-315 - City courts -- Loss of authority -- Enforcement by Department of Finance and Administration. [Effective until January 1, 2012.]

(a) If the Department of Finance and Administration determines that a city court is not in substantial compliance with § 16-10-306 or § 16-10-308, the department shall report the findings to the Legislative Joint Auditing Committee.

(b) (1) Upon notification of noncompliance by the department, the committee shall notify in writing the mayor, the city or town council, the city court judge, and the city court clerk that the city court is not in substantial compliance with this subchapter.

(2) The city court shall have ninety (90) days after the date of notification to substantially comply with this subchapter.

(3) (A) After the ninety (90) days allowed for compliance or upon request by the appropriate city court officials, the department shall review the city court's records to determine if the city court is in substantial compliance with this subchapter.

(B) The department shall report its findings to the committee.

(d) If the city court has not achieved substantial compliance within the ninety-day period, the committee shall notify both the Administrative Office of the Courts and the city court of the noncompliance and inform the city court that it no longer has authority to operate.






Subchapter 4 - -- Judicial Discipline and Disability Commission

§ 16-10-401 - Definitions.

The word "judge" in this subchapter means anyone, whether or not a lawyer, who is an officer of the judicial system performing judicial functions, including an officer such as a referee, special master, court commissioner, or magistrate, whether full-time or part-time.



§ 16-10-402 - Creation.

(a) There is hereby established a commission to be known as the Judicial Discipline and Disability Commission, hereinafter referred to as the "commission", consisting of nine (9) members, each of whom shall be residents of Arkansas, and shall be appointed as follows:

(1) Three (3) members shall be judges of the Arkansas Court of Appeals, circuit court, or municipal court appointed by the Arkansas Supreme Court;

(2) Three (3) members shall be lawyers admitted to practice in Arkansas who are not judges or former or retired judges, one (1) of whom shall be appointed by the Attorney General, one (1) by the President of the Senate, and one (1) by the Speaker of the House of Representatives; and

(3) Three (3) members, who are neither lawyers, or judges, or former or retired judges, appointed by the Governor.

(b) (1) A commission member shall serve for a term of six (6) years and shall be eligible for reappointment to a second full term.

(2) A member appointed to a term of less than six (6) years or to fill an unexpired term may be reappointed to two (2) full terms.

(3) The appointing authority for each category of commission membership shall also appoint an alternate member for each regular member appointed. An alternate member shall be appointed for a term of six (6) years and may be reappointed for a second term. An alternate member appointed to fill an unexpired term shall be eligible for an appointment for two (2) full terms.

(c) If a commission member or an alternate commission member moves out of the jurisdiction, ceases to be eligible for appointment to represent the category for which he or she was appointed, or becomes unable to serve for any reason, a vacancy shall occur. An appointment to fill a vacancy for the duration of its unexpired term shall be made by the appropriate appointing authority, effective no later than sixty (60) days from the occurrence of the vacancy. If a vacancy is not filled in accordance with this subsection, the Chief Justice of the Supreme Court shall, within ten (10) days thereafter, appoint, from the category to be represented, a member who shall serve for the duration of the unexpired term.

(d) Commission members shall serve without pay, but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 16-10-403 - Director -- Staff.

(a) The Judicial Discipline and Disability Commission shall employ a director and such additional professional and clerical staff as may be authorized, from time to time, by appropriation passed by the General Assembly.

(b) Effective July 1, 1994, the Director of the Judicial Discipline and Disability Commission shall be an attorney licensed to practice in the State of Arkansas.

(c) The director shall not engage in the practice of law nor serve in a judicial capacity during his or her employment.



§ 16-10-404 - Duties -- Records.

(a) The Judicial Discipline and Disability Commission shall initiate or shall receive information, conduct investigations and hearings, and make recommendations to the Supreme Court concerning:

(1) Allegations of judicial misconduct;

(2) Allegations of physical or mental disability of judges requiring leave or involuntary retirement; and

(3) Matters of voluntary retirement or leave for disability.

(b) (1) Investigatory records, files, and reports of the commission are confidential, and no disclosure of information, written, recorded, or oral, received or developed by the commission in the course of an investigation related to alleged misconduct or disability of a judge shall be made except as follows:

(A) Upon waiver in writing by the judge at any stage of the proceedings;

(B) Upon inquiry by an appointing authority or by a state or federal agency conducting investigations on behalf of such authority in connection with the selection or appointment of judges;

(C) In cases in which the subject matter or the fact of the filing of charges has become public, if deemed appropriate by the commission, it may issue a statement in order to confirm the pendency of the investigation, to clarify the procedural aspects of the proceedings, to explain the right of the judge to a fair hearing, and to state that the judge denies the allegations;

(D) Upon inquiry in connection with the assignment or recall of a retired judge to judicial duties, by or on behalf of the assigning authority;

(E) Upon the commission's taking final action with respect to a complaint about a judge, notice of the final action shall become public information;

(F) Where the circumstances necessitating the initiation of an inquiry include notoriety, or where the conduct in question is a matter of public record, information concerning the lack of cause to proceed shall be released by the commission;

(G) If, during the course of or after an investigation or hearing, the commission reasonably believes that there may have been a violation of any rules of professional conduct of attorneys at law, the commission may release such information to any committee, commission, agency, or body within or outside of the state empowered to investigate, regulate, or adjudicate matters incident to the legal profession; or

(H) If, during the course of or after an investigation or hearing, the commission reasonably believes that there may have been a violation of criminal law, the commission shall release such information to the appropriate prosecuting attorney.

(2) All proceedings held prior to a determination of probable cause and the filing of formal charges shall be confidential. Any hearing scheduled after the filing of formal charges shall be open to the press and to the public, except that following the completion of the introduction of all evidence, the commission may convene to executive session for the purpose of deliberating its final conclusions and recommendations, provided that, upon completion of the executive session, the final action of the commission shall be announced in an open and public session.

(3) The commission is authorized to request the appropriate prosecuting authorities to seek to obtain immunity from criminal prosecution for a reluctant witness using the procedure outlined in § 16-43-601 et seq.



§ 16-10-405 - Rules.

The Supreme Court shall adopt rules with regard to all matters of Judicial Discipline and Disability Commission operations and all disciplinary and disability proceedings and promulgate rules of procedure.



§ 16-10-406 - Immunity from suit.

Members of the Judicial Discipline and Disability Commission, referees, commission counsel, and staff shall be absolutely immune from suit for all conduct in the course of their official duties.



§ 16-10-407 - Leave.

Grounds for leave consist of a temporary physical or mental incapacity which impairs the ability of the judge to substantially perform the duties of his or her judicial office and which exists or is likely to exist for a period of one (1) year or less. Leave cannot be granted to exceed one (1) year.



§ 16-10-408 - Suspension with pay.

A judge may be suspended by the Supreme Court with pay:

(1) While an indictment or information charging him or her in any court in the United States with a crime punishable as a felony under the laws of Arkansas or the United States is pending;

(2) While a recommendation to the Supreme Court by the Judicial Discipline and Disability Commission for his or her removal or involuntary disability retirement is pending; or

(3) When articles of impeachment have been voted by the House of Representatives.



§ 16-10-409 - Mandatory suspension.

A judge shall be suspended from office with pay by the Supreme Court when in any court in the United States he or she pleads guilty or no contest to, or is found guilty of an offense punishable as, a felony under the laws of Arkansas or the United States, or of any other offense that involves moral turpitude. If his or her conviction becomes final, he or she may be removed from office pursuant to § 16-10-410. If his or her conviction is reversed and he or she is cleared of the charge, by order of the court, whether without further trial or after further trial and a finding of not guilty, his or her suspension terminates. Nothing in this section shall prevent the Judicial Discipline and Disability Commission from determining that a judge be disciplined or removed according to § 16-10-410.



§ 16-10-410 - Removal from office.

(a) The grounds for removal conferred by this subchapter shall be both alternative and cumulative to the power of impeachment provided by the Arkansas Constitution and removal otherwise provided by law.

(b) A judge may be removed from office on any of the following grounds:

(1) Conviction of any offense punishable as a felony under the laws of Arkansas or the United States;

(2) Conviction of a criminal act that reflects adversely on the judge's honesty, trustworthiness, or fitness as a judge in other respects;

(3) The commission of conduct involving dishonesty, fraud, deceit, or misrepresentation;

(4) The commission of conduct that is prejudicial to the administration of justice;

(5) Willful violation of the Arkansas Code of Judicial Conduct or the Model Rules of Professional Conduct;

(6) Willful and persistent failure to perform the duties of office; or

(7) Habitual intemperance in the use of alcohol or other drugs.

(c) In considering recommending removal, the Judicial Discipline and Disability Commission may consider the frequency of the offense, the motivation of the conduct, the length of time since the conduct in question, and similar factors.

(d) Any judge removed from office pursuant to this subchapter cannot be appointed or elected thereafter to serve as a judge.



§ 16-10-411 - Vacancy.

The granting of leave, suspension, with or without pay, removal, or involuntary disability retirement pursuant to this subchapter shall create a vacancy in the judicial office.






Subchapter 5 - -- Circuit Court Judgeships and Redistricting

§ 16-10-501 - Development of criteria for new judgeships or redistricting.

(a) The Arkansas Judicial Council, hereinafter referred to as the "council", is authorized and directed to develop criteria for new judgeships or redistricting of the circuit court districts of this state and to make recommendations to the regular session, fiscal session, or special session of the General Assembly regarding the number and boundaries of the circuit court districts in the state, the number of judges in each of such districts, and such other matters regarding circuit courts in the state as it determines to be appropriate.

(b) In establishing circuit court districts of this state, the council shall take into consideration caseload, geographic area to be served by the respective circuit courts, and such other matters as the council determines to be appropriate.

(c) The council shall meet on or before November 1 of each even-numbered year to finalize criteria for establishing additional judgeships or redistricting during the next regular session of the General Assembly.






Subchapter 6 - -- Funding

§ 16-10-601 - Legislative intent.

(a) It is hereby found by the General Assembly that the current system of funding the state judicial system has created inequity in the level of judicial services available to the citizens of the state. It is further determined that, with the passage and implementation of Acts 1995, No. 1256, a uniform structure for the accounting and distribution of court-generated funds has been established and reliable data on the cost of providing court services and the revenue produced by the court system now exists.

(b) It is, therefore, the intent of this act to begin to phase in the responsibility of the funding of a part of the state trial court system from county government to the state. It is, further, the intent of this act to continue and improve the reporting of information from cities and counties concerning the costs of providing the court system and the revenues produced from court costs, fees, and fines.



§ 16-10-602 - Establishment of city and county shares. [Effective until January 1, 2012.]

(a) Pursuant to §§ 16-10-307(c) and 16-10-308(c), each city and county may retain a portion of the uniform court costs and filing fees collected and deposited into the city or county administration of justice fund.

(b) On or before the first day of October of each year, the Department of Finance and Administration shall certify in writing to each county and to each city which operates a district court or city court the amount of money which may be retained during each month of the following calendar year by the city or county.

§ 16-10-602 - Establishment of city and county shares. [Effective January 1, 2012.]

(a) Pursuant to §§ 16-10-307(c) and 16-10-308(c), each town, city, and county may retain a portion of the uniform court costs and filing fees collected and deposited into the city or county administration of justice fund.

(b) On or before the first day of October of each year, the Department of Finance and Administration shall certify in writing to each county and to each town or city which operates a district court the amount of money which may be retained during each month of the following calendar year by the town, city, or county.



§ 16-10-603 - Procedure -- County administration of justice funds. [Effective until January 1, 2012.]

(a) (1) Pursuant to § 16-10-307, each county is to create a county administration of justice fund.

(2) Each county treasurer should deposit into the fund:

(A) All receipts from the collection of uniform filing fees established by § 21-6-403 which are collected by the circuit clerk, county clerk, or other official and remitted to the county treasurer;

(B) All receipts from the collection of uniform court costs established by § 16-10-305 which are collected by the circuit clerk, county clerk, county sheriff, or other official and remitted to the county treasurer;

(C) All receipts of the county's share of uniform filing fees established by §§ 16-17-705 and 16-10-303 which are collected by the district and city courts within the county and remitted to the county treasurer; and

(D) All receipts of the county's share of uniform court costs established by § 16-10-305 which are collected by the district and city courts within the county and remitted to the county treasurer.

(b) From the county administration of justice fund, the county treasurer is to make, on a monthly basis, the following fund transfers or disbursements:

(1) (A) Pursuant to §§ 16-10-307(c) and 21-6-403, the Department of Finance and Administration will certify for each county the county's monthly share of uniform court costs and filing fees to be retained by the county.

(B) Each year the quorum court shall establish the amount of uniform filing fees and court costs to be appropriated to each of the county programs or agencies enumerated in § 16-10-307(b) from the county's share of uniform court costs and filing fees; provided, that each program or agency shall receive, as a minimum, the amount established by § 16-10-307(b); and

(2) The excess of the monthly receipts into the fund from subdivisions (a)(2)(A) and (B) of this section, less the county's certified monthly share and the county treasurer's commission, if any, as authorized by § 21-6-302, shall be remitted to the department, pursuant to § 16-10-307(e).

§ 16-10-603 - Procedure -- County administration of justice funds. [Effective January 1, 2012.]

(a) (1) Pursuant to § 16-10-307, each county is to create a county administration of justice fund.

(2) Each county treasurer should deposit into the fund:

(A) All receipts from the collection of uniform filing fees established by § 21-6-403 which are collected by the circuit clerk, county clerk, or other official and remitted to the county treasurer;

(B) All receipts from the collection of uniform court costs established by § 16-10-305 which are collected by the county official, agency, or department designated pursuant to § 16-13-709 as primarily responsible for the collection of fines assessed in circuit court and remitted to the county treasurer;

(C) All receipts of the county's share of uniform filing fees established by § 16-17-705 which are collected by the district courts within the county and remitted to the county treasurer; and

(D) All receipts of the county's share of uniform court costs established by § 16-10-305 which are collected by the official, agency, or department of the county, town, or city designated pursuant to § 16-13-709 as primarily responsible for the collection of fines assessed in district courts within the county and remitted to the county treasurer.

(b) From the county administration of justice fund, the county treasurer is to make, on a monthly basis, the following fund transfers or disbursements:

(1) (A) Pursuant to § 16-10-307(c), the Department of Finance and Administration will certify for each county the county's monthly share of uniform court costs and filing fees to be retained by the county.

(B) (i) Each year the quorum court shall establish the amount of uniform filing fees and court costs to be appropriated to each of the county programs or agencies enumerated in § 16-10-307(b) from the county's share of uniform court costs and filing fees.

(ii) Each program or agency shall receive, as a minimum, the amount established by § 16-10-307(b); and

(2) The excess of the monthly receipts into the fund from subdivisions (a)(2)(A) and (B) of this section, less the county's certified monthly share and the county treasurer's commission, if any, as authorized by § 21-6-302, shall be remitted to the Department of Finance and Administration, pursuant to § 16-10-307(e).



§ 16-10-604 - Procedure -- City administration of justice funds. [Effective until January 1, 2012.]

(a) (1) Pursuant to § 16-10-308, each municipality which operates a city or district court is to create a city administration of justice fund.

(2) There shall be deposited into the fund:

(A) All receipts from the collection of uniform filing fees established by §§ 16-10-303 and 16-17-705 which are collected by the city or district court operated by the municipality; and

(B) All receipts from the collection of uniform court costs, established by § 16-10-305 which are collected by the city or district court operated by the municipality.

(b) From the city administration of justice fund, the following fund transfers or disbursements shall be made on a monthly basis:

(1) (A) Pursuant to §§ 16-10-308(c) and 21-6-403, the Department of Finance and Administration will certify for each city the city's monthly share of uniform court costs and filing fees to be retained by the city.

(B) Each year the city council shall establish the amount of uniform filing fees and court costs to be appropriated to each of the city programs or agencies enumerated in § 16-10-308(b) from the city's share of uniform court costs and filing fees, provided that each program or agency shall receive, as a minimum, the amount established by § 16-10-308(b).

(C) Each program or agency shall be paid, by warrant or fund transfer, a monthly installment of at least one-twelfth (1/12) of the annual appropriation provided for each by the city council;

(2) (A) Pursuant to § 16-10-308(b)(5), the city shall remit to the county treasurer for deposit into the county administration of justice fund a portion of the city's share of uniform court costs and filing fees.

(B) The amount of the remittance shall be based upon the amount, if any, of uniform court costs and filing fees which had been remitted by the city to the county to fund county-level programs and agencies during the base year defined in § 16-10-308(b).

(C) By common agreement, cities and counties may establish a different fixed dollar amount or percentage of the city's monthly share of filing fees and court costs which shall be remitted to the county treasurer;

(3) For the calendar year beginning January 1, 1998, the amount of the remittance shall be based upon the amount, if any, of uniform court costs and filing fees which had been remitted by the city to fund county-level programs and agencies during the base year defined in § 16-10-308(b), less eighty-five percent (85%) of the total dollar amount which was certified by the city as having been collected during calendar year 1994 for the purpose of funding the office and operation of the public defender and public defender investigator; and

(4) The excess of the monthly receipts into the fund, less the city's certified monthly share, shall be remitted to the department, pursuant to § 16-10-308(e).

(c) If a district court is operated solely by a county rather than a city and all of the uniform court costs and filing fees collected by the court are remitted to the county, the city shall not be required to create a city administration of justice fund; rather, the city's share of uniform court costs and filing fees shall be remitted directly to the county treasurer for deposit into the county administration of justice fund.

(d) (1) (A) For any municipal, city, or police court which was created after January 1, 1994, such that the base year used to calculate the city share pursuant to § 16-10-308 was not complete, the city share shall be deemed to be fifty percent (50%) of the uniform court costs and filing fees collected and remitted to the city administration of justice fund.

(B) From this fifty-percent share, the city shall disburse or transfer fifty percent (50%) of the funds to the local programs or agencies pursuant to subdivision (b)(1) of this section and fifty percent (50%) to the county treasurer pursuant to subdivision (b)(2) of this section.

(2) The remaining fifty percent (50%) shall be remitted to the Department of Finance and Administration, pursuant to § 16-10-308(e).

§ 16-10-604 - Procedure -- City administration of justice funds. [Effective January 1, 2012.]

(a) (1) Pursuant to § 16-10-308, each town or city which operates a district court is to create a city administration of justice fund.

(2) (A) Any town or city operating a city court that becomes a department of district court shall continue to maintain the city administration of justice fund as originally established pursuant to § 16-10-308.

(B) The city administration of justice fund of any town or city shall cease to exist on and after the effective date of an ordinance that abolishes the department of district court for the town or city pursuant to state law.

(3) There shall be deposited into the fund:

(A) All receipts from the collection of uniform filing fees established by § 16-17-705 which are collected by the district court operated by the town or city; and

(B) All receipts from the collection of uniform court costs, established by § 16-10-305 which are collected by the county, town, or city official, agency, or department designated pursuant to § 16-13-709 as primarily responsible for the collection of fines assessed in the district court operated by the town or city.

(b) From the city administration of justice fund, the following fund transfers or disbursements shall be made on a monthly basis:

(1) (A) Pursuant to § 16-10-308(c), the Department of Finance and Administration will certify for each town or city the town's or city's monthly share of uniform court costs and filing fees to be retained by the town or city.

(B) (i) Each year the town or city council shall establish the amount of uniform filing fees and court costs to be appropriated to each of the town or city programs or agencies enumerated in § 16-10-308(b) from the town's or city's share of uniform court costs and filing fees.

(ii) Each program or agency shall receive, as a minimum, the amount established by § 16-10-308(b).

(C) Each program or agency shall be paid, by warrant or fund transfer, a monthly installment of at least one-twelfth (1/12) of the annual appropriation provided for each by the town or city council;

(2) (A) Pursuant to § 16-10-308(b)(5), the town or city shall remit to the county treasurer for deposit into the county administration of justice fund a portion of the town's or city's share of uniform court costs and filing fees.

(B) The amount of the remittance shall be based upon the amount, if any, of uniform court costs and filing fees which had been remitted by the town or city to the county to fund county-level programs and agencies during the base year defined in § 16-10-308(b).

(C) By common agreement, towns, cities, and counties may establish a different fixed dollar amount or percentage of the town's or city's monthly share of filing fees and court costs which shall be remitted to the county treasurer;

(3) For the calendar year beginning January 1, 1998, the amount of the remittance shall be based upon the amount, if any, of uniform court costs and filing fees which had been remitted by the town or city to fund county-level programs and agencies during the base year defined in § 16-10-308(b), less eighty-five percent (85%) of the total dollar amount which was certified by the town or city as having been collected during calendar year 1994 for the purpose of funding the office and operation of the public defender and public defender investigator; and

(4) The excess of the monthly receipts into the fund, less the town's or city's certified monthly share, shall be remitted to the department, pursuant to § 16-10-308(e).

(c) (1) If a district court is operated solely by a county rather than a town or city and all of the uniform court costs and filing fees collected by the court are remitted to the county, the town or city shall not be required to create a city administration of justice fund.

(2) The town's or city's share of uniform court costs and filing fees shall be remitted directly to the county treasurer for deposit into the county administration of justice fund.

(d) (1) (A) For any district court which was created after January 1, 1994, such that the base year used to calculate the town's or city's share pursuant to § 16-10-308 was not complete, the town or city share shall be deemed to be fifty percent (50%) of the uniform court costs and filing fees collected and remitted to the city administration of justice fund.

(B) District courts created pursuant to § 16-17-901 et seq. shall not be considered for purposes of this section to have been created after January 1, 1994, or to have a base year that is not complete if the district court is merely a continuation of a district or city court that was in existence on December 31, 2007, or December 31, 2011 .

(C) From the fifty-percent share described in subdivision (d)(1)(A) of this section, the town or city shall disburse or transfer fifty percent (50%) of the funds to the local programs or agencies pursuant to subdivision (b)(1) of this section and fifty percent (50%) to the county treasurer pursuant to subdivision (b)(2) of this section.

(2) The remaining fifty percent (50%) shall be remitted to the Department of Finance and Administration, pursuant to § 16-10-308(e).






Subchapter 7 - -- Additional Filing Fees and Court Costs



Subchapter 8 - -- Substitute Trial Court Staff Persons

§ 16-10-801 - Temporary employment authorized.

In the absence or unavailability of the trial court staff person, as authorized by § 16-10-133, the circuit judge is authorized to temporarily employ the services of a substitute trial court staff person, if the temporary employment is necessary and essential to prevent a disruption of the business of the court.



§ 16-10-802 - Information provided to Auditor of State.

(a) Whenever a circuit judge temporarily employs a substitute trial court staff person, the judge may certify to the Auditor of State upon forms prepared by the Auditor of State that he or she has temporarily employed the services of a substitute trial court staff person and that the temporary employment was necessary and essential to prevent a disruption of the business of his or her court.

(b) The judge shall further furnish to the Auditor of State the name, address, and social security number of the substitute trial court staff person and the number of days the substitute trial court staff person was or will be temporarily employed, plus any other information concerning the employment requested by the Auditor of State.



§ 16-10-803 - Payment.

(a) The Auditor of State is authorized to pay from funds specifically appropriated for this purpose the substitute trial court staff person for the services furnished to the circuit judge.

(b) The substitute trial court staff person will be paid at the rate of one hundred twenty-five dollars ($125) per day.



§ 16-10-804 - Extended employment periods.

(a) In the event the substitute trial court staff person is employed for a period which extends beyond the normal payroll period for the position, the Auditor of State shall make an interim disbursement of the salary which has accrued during that period.

(b) In any one (1) fiscal year, however, the Auditor of State will not pay for the services of a substitute trial court staff person for any one (1) circuit judge in excess of eighty (80) working days unless approved and ordered by the Chief Justice of the Arkansas Supreme Court.



§ 16-10-805 - Employment of county staff.

Nothing contained in this subchapter shall be construed to preclude or prohibit any circuit judge from obtaining payment for the services of a substitute trial court staff person from the county or counties comprising the judge's judicial district rather than from the Auditor of State.






Subchapter 9 - -- Compensation for Retired Judges Appointed to Temporary Service

§ 16-10-901 - "Retired judge" defined.

For purposes of this subchapter, a retired judge is a former circuit judge, chancery judge, circuit-chancery judge, Court of Appeals judge, or Supreme Court justice receiving benefits under the Arkansas Judicial Retirement System.



§ 16-10-902 - Amount of compensation.

(a) A retired judge appointed by the Chief Justice of the Supreme Court as a special judge under Arkansas Constitution, Amendment 80, and the rules prescribed by the Supreme Court shall receive compensation, in addition to his or her retirement benefits, at one-half (1/2) the rate as fixed by law for a regularly elected circuit judge.

(b) The compensation shall be paid from the appropriation provided to the Auditor of State for special and recalled judges for the circuit courts.



§ 16-10-903 - Retirement benefits.

The judge or justice shall not be entitled to a change in membership status or to any increase, decrease, or other modification to his or her retirement benefits as a result of his or her service after retirement.



§ 16-10-904 - Mileage and expenses.

In addition to the per diem compensation provided by this subchapter, a special judge serving under Arkansas Constitution, Amendment 80, shall receive expenses and mileage reimbursement from the appropriation provided to the Auditor of State for special and recalled judges for the circuit courts at the rate as prescribed in § 16-10-119.



§ 16-10-905 - Amount of per diem compensation.

(a) Per diem compensation prescribed in § 16-10-902 shall be for each day or portion of a day the judge serves on the bench.

(b) For each day or portion of a day that a special judge appointed under Arkansas Constitution, Amendment 80, performs his or her judicial duties other than on the bench, the judge shall receive compensation as prescribed by rules adopted by the Supreme Court.






Subchapter 10 - -- Arkansas Court Security Act

§ 16-10-1001 - Title.

This subchapter shall be known as the "Arkansas Court Security Act".



§ 16-10-1002 - Purpose and findings.

(a) Recent incidents involving serious court security failures resulting in death or injury to judges and others in court facilities across the United States indicate that court security is an issue requiring an immediate response from this state.

(b) It is a valid expectation that every person who attends or is present in a court proceeding in a district, circuit, or appellate court in this state is entitled to a reasonably safe and secure environment.

(c) It is a goal of this state to provide citizens, litigants, jurors, attorneys, court employees, and judges with a safe and secure venue in which to work and conduct business.

(d) It is the purpose of this subchapter to establish a general program for security and emergency preparedness for the judicial branch of government.



§ 16-10-1003 - Administrative Office of the Courts -- Duties -- Director of Security and Emergency Preparedness.

(a) The Administrative Office of the Courts shall:

(1) Assist the Supreme Court with the creation and management of a state security and emergency preparedness plan for the judicial branch of government; and

(2) Provide assistance and support to city and county governments of this state for the adoption and implementation of local security and emergency preparedness plans for circuit and district courts.

(b) (1) There is created within the Administrative Office of the Courts a Director of Security and Emergency Preparedness for the judicial branch of government. The Administrative Office of the Courts shall provide space and administrative assistance to support the work of the Director of Security and Emergency Preparedness.

(2) The Director of Security and Emergency Preparedness shall report to the Chief Justice of the Supreme Court and the Director of the Administrative Office of the Courts.

(3) The Director of Security and Emergency Preparedness shall:

(A) Assist with the development and adoption of a state security and emergency preparedness plan for the judicial branch of government;

(B) Assist agencies of this state and local governments of this state with the development and adoption of local security and emergency preparedness plans for circuit and district courts;

(C) Assist in the development and provision of training and education on court security and emergency preparedness to judges, court employees, and court security officers;

(D) Conduct periodic assessments of state and local security and emergency preparedness plans for courts and note deficiencies and areas of improvement; and

(E) Serve as the point of contact on state court security and emergency preparedness issues for the judicial branch of government and act as the representative of the Chief Justice of the Supreme Court to executive and legislative branch officials involved with the issues of court security and emergency preparedness.



§ 16-10-1004 - Court security officers.

(a) (1) There is established a training and certification program for court security officers.

(2) As used in this section, "court security officer" means an individual who is assigned the duty of providing security or security-related services at the request of an appellate court, circuit court, or district court in this state.

(3) (A) A court security officer may be employed directly by an appellate court, circuit court, district court, or a law enforcement agency of this state or a city or county in this state.

(B) A court security officer may provide services to a court on either a full-time or part-time basis.

(b) The duties of a court security officer may include:

(1) The attendance in court when court is in session;

(2) The supervision and maintenance of order in a courtroom or courthouse;

(3) Providing security for individuals involved in court proceedings; and

(4) Other incidental and related duties at the direction of a court.

(c) In order to be eligible to provide services in an appellate court, circuit court, or district court in this state, a court security officer shall:

(1) (A) Be certified as a law enforcement officer by the Arkansas Commission on Law Enforcement Standards and Training under the laws and regulations of this state.

(B) A court security officer shall complete the law enforcement certification requirement within one (1) year of beginning his or her term of service as a court security officer.

(C) A court security officer shall maintain the law enforcement certification during the term of his or her service as a court security officer; and

(2) (A) Complete an additional training program for court security officers approved by the Arkansas Commission on Law Enforcement Standards and Training.

(B) A court security officer shall complete the additional training program for court security officers within one (1) year of beginning his or her term of service as a court security officer.

(d) A court or law enforcement agency employing a court security officer shall:

(1) Ensure that a court security officer meets or attains the certification required under subdivisions (c)(1)(B) and (c)(2)(B) of this section; and

(2) Require submission of and maintain records for the documentation of the court security officer's certification as a law enforcement officer and of the court security officer's completion of the additional training program for court security officers.

(e) (1) Subject to the certification requirements of the Arkansas Commission on Law Enforcement Standards and Training, the officers of the Supreme Court police may offer and provide training for court security officers as required by this section.

(2) In addition to the general powers of a specialized law enforcement officer, Supreme Court police officers may, in the course of their official duties, provide security for members of the Supreme Court or the Court of Appeals when either court shall convene for the purpose of considering oral arguments or conferencing in any location within the State of Arkansas, including the authority to act as a peace officer to arrest, with or without warrant, any person within the boundaries of the State of Arkansas who is or is reasonably believed to be committing an offense against any laws of the State of Arkansas or against the ordinances of the city in which the Supreme Court or Court of Appeals is convened, and to deliver the person before any court of competent jurisdiction to be dealt with according to law.



§ 16-10-1005 - Arkansas Commission on Law Enforcement Standards and Training -- Duties.

The Arkansas Commission on Law Enforcement Standards and Training shall:

(1) Establish the standards and requirements for the training and certification program for court security officers;

(2) Work with the Administrative Office of the Courts to develop curriculum specific to the needs and requirements of a court security officer;

(3) Maintain an official roster of individuals who have successfully completed the training of a court security officer;

(4) Establish minimum curriculum requirements and approve courses and programs offered and operated by or for this state or its political subdivisions for the specific purpose of offering training to a court security officer; and

(5) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies, universities, colleges, junior colleges, community colleges, and other institutions or organizations concerning the development of court security officer programs or courses of instruction.



§ 16-10-1006 - Court security grant program.

(a) The Administrative Office of the Courts shall administer a court security grant program for the purpose of providing financial assistance from funds specifically appropriated for that purpose to city and county governments to assist in the implementation of local security and emergency preparedness plans for circuit courts and district courts.

(b) (1) Guidelines for the court security grant program shall be developed by the Administrative Office of the Courts by December 31, 2007, and shall be approved by the Legislative Council prior to the disbursement of any grant funds.

(2) Beginning July 31, 2008, and on July 31 of every year, the Administrative Office of the Courts shall provide an annual report to the Legislative Council that shall include the number of grant requests received from cities and counties and the number and amount of grants approved.









Chapter 11 - Supreme Court

Subchapter 1 - -- General Provisions

§ 16-11-101 - Terms of court -- Recess -- Adjournment.

The Supreme Court of Arkansas shall begin its annual term on the second Monday of September in each year and may recess and adjourn from time to time as the court orders.



§ 16-11-102 - Adjournment of court in absence of quorum.

If a quorum of the court is not present at the time and place fixed by law for holding court, the court shall stand adjourned until the first Monday next following. If a quorum is not present on that day, the court shall stand adjourned by operation of law, from day to day, until a quorum appears, and then proceed to business and continue in session until all business ready for trial is adjudicated.



§ 16-11-103 - Divisions of court.

(a) The court may sit in two (2) divisions to be designated Division I and Division II.

(b) Each division shall be composed of three (3) justices.

(c) (1) The Chief Justice shall alternate in presiding over these divisions. In addition, he or she shall have a vote and the same power as an associate justice.

(2) At each sitting, the division not being presided over by the Chief Justice shall be presided over by the justice in that division having the highest seniority by reason of service as a justice.

(d) In case of a tie in either division, the cause shall be transferred to the court en banc for decision.



§ 16-11-104 - Cases heard en banc.

(a) In all cases where the construction of the Arkansas Constitution is involved, or in a capital criminal case, the cause shall be heard by the court en banc.

(b) In each case heard by the court en banc, the concurrence of four (4) judges shall be necessary to a decision.



§ 16-11-105 - Rules, regulations, and laws applicable to court.

(a) All rules of the Supreme Court and all laws respecting the Supreme Court shall apply to the court sitting in divisions and en banc.

(b) The court may make such further rules and regulations as may be necessary for the transaction and dispatch of business.

(c) The Supreme Court may, by general rules, provide what causes shall have a preference on the docket.



§ 16-11-106 - Issuance of writs and process.

The Supreme Court shall have power to direct the forms of writs and process which are not contrary to or inconsistent with the Constitution and laws of this state.



§ 16-11-108 - Disqualification of justice.

No justice of the Supreme Court shall sit on the determination of any case in which he or she is interested in the outcome, is related to any party within the third degree of consanguinity or affinity, has been counsel in the case or presided over it in any inferior court, or is otherwise disqualified under the Arkansas Code of Judicial Conduct, unless the parties waive the disqualification, as provided in the code.



§ 16-11-109 - Law clerks.

No person shall be employed as a law clerk by the Arkansas Supreme Court unless that person is a licensed attorney or a graduate of a law school approved by the State Board of Law Examiners.



§ 16-11-110 - Library -- Librarian.

(a) (1) Except as provided in this section, the Supreme Court Library shall be under the exclusive control and supervision of the Justices of the Arkansas Supreme Court, who are hereby authorized to make such rules and regulations regarding its use and operation as they may deem proper.

(2) (A) There shall be a Director of the Supreme Court Library who shall be nominated by the Director of the Administrative Office of the Courts, subject to the approval of the Arkansas Supreme Court.

(B) Subsequent to the appointment, the Director of the Supreme Court Library shall hold office at the pleasure of the Arkansas Supreme Court.

(b) All books obtained and placed in the library shall be the absolute property of the state, subject to the control and management of the Supreme Court, except:

(1) Items deposited in the library by the United States Superintendent of Documents under the Federal Depository Library Program; and

(2) The reports of the Arkansas Supreme Court directed to be placed in the library, which may be exchanged by the director for the reports of the other states or of the United States courts or for other law books, under the direction of the Arkansas Supreme Court.

(c) (1) The director shall have the authority to accept any donation of books, money, or property to increase the library.

(2) Any donation of money shall be deposited in the Supreme Court Library Fund.

(d) The Secretary of State is directed, upon demand, to deliver to the director, whenever there are two (2) or more copies of any statute book, book of reports of any court of the United States, or any other law book in his or her office, one (1) copy of every such statute book or book of reports or law book.

(e) (1) Every person who is enrolled as an attorney in the Arkansas Supreme Court shall pay a fee determined by rule of the Arkansas Supreme Court for enrolling and recording the license and the certified transcript thereof furnished to the attorney.

(2) The clerk shall deposit this fee in the Supreme Court Library Fund to be used by the Arkansas Supreme Court for the maintenance and improvement of the Supreme Court Library.

(f) (1) The director is authorized and empowered at any time to dispose of any books, magazines, papers, or files which may be in the custody or care of the library and which may be found by the Arkansas Supreme Court to be no longer useful.

(2) (A) The disposition may be by any method permitted by law, as the director may determine.

(B) If the disposition is by sale, then the proceeds shall be placed in the Supreme Court Library Fund.



§ 16-11-112 - Authorization to contract for publication of Arkansas Model Jury Instructions.

(a) The Arkansas Supreme Court is authorized to provide for the publication by private publishing firms of the Arkansas Model Criminal Jury Instructions and the Arkansas Model Civil Jury Instructions for use in the trial courts of this state.

(b) The Supreme Court shall solicit proposals from reputable publishing firms and may enter into contracts with the publishing firms which are deemed by the court to offer the best proposals for the separate publication of the Arkansas Model Criminal Jury Instructions and the Arkansas Model Civil Jury Instructions, with provision being made for the publication from time to time of pocket part supplements containing revisions or additions to the instructions if the prices at which the publishers propose to sell the Arkansas Model Criminal Jury Instructions and the Arkansas Model Civil Jury Instructions are deemed to be reasonable and adequate by the Supreme Court and upon the publisher's agreeing to pay to the Supreme Court a reasonable market-rate royalty for the use and benefit of the Supreme Court Library Fund.

(c) The Supreme Court may delegate to the Clerk of the Supreme Court, or to any other employee or official of the court as the court may designate, the responsibility for soliciting and tabulating bid proposals and performing other duties as may be directed by the Supreme Court.

(d) The awarding of contracts to private publishers for the publication of the Arkansas Model Criminal Jury Instructions and the Arkansas Model Civil Jury Instructions shall be by a majority vote of the justices of the Supreme Court sitting in session for that purpose.



§ 16-11-113 - Expenses of Supreme Court.

(a) All expenditures for fuel, blank books, and stationery accruing in the Supreme Court shall be paid out of the State Treasury from any moneys appropriated for the contingent expenses of the Supreme Court.

(b) The Auditor of State shall draw his or her warrant for the amount of the expenditures. The certificate of the court shall be a sufficient voucher.



§ 16-11-114 - Salaries of Chief Justice and associate justices.

The salary of the Chief Justice of the Supreme Court shall be seventy-one thousand eight hundred seventy dollars ($71,870) per annum, and the salary of each associate justice of the Supreme Court shall be sixty-six thousand ten dollars ($66,010) per annum.



§ 16-11-115 - Compensation of special justice.

Each special justice of the Supreme Court who is not a retired judge or justice or an active circuit or district judge, appointed under the provisions of the Arkansas Constitution, Amendment 80, § 13, shall receive, as full compensation for services rendered, the sum of one hundred dollars ($100) for each case in the special justice's or special judge's commission. When the case or cases shall be decided, this amount shall be certified by the Clerk of the Supreme Court after having been approved by the Chief Justice of the Supreme Court.






Subchapter 2 - -- Supreme Court Reports

§ 16-11-201 - Clerk to furnish Reporter with copy of decisions.

It shall be the duty of the Clerk of the Supreme Court to furnish the Reporter of the Supreme Court with a copy of all decisions of the court within thirty (30) days after the expiration of the time allowed for filing motions for reconsideration.



§ 16-11-202 - Preparation of syllabus, headnotes, corrections -- Publication.

It shall be the duty of the Reporter of the Supreme Court to:

(1) Prepare the syllabus without delay after the Clerk of the Supreme Court furnishes him or her with a copy of the decisions of the court;

(2) Prefix notes to each published decision containing the points decided therein;

(3) Edit the decisions of the Supreme Court and the Court of Appeals and make technical corrections thereto;

(4) Oversee publication and distribution of the decisions of the Supreme Court and the Court of Appeals in such format and medium as the Supreme Court may direct; and

(5) Perform other duties as the Supreme Court assigns.



§ 16-11-204 - Assistant to Reporter of the Supreme Court.

(a) The Reporter of the Supreme Court is authorized to employ an assistant to aid the Reporter in the preparation of the headnotes for the published decisions of the Supreme Court and the Court of Appeals and in the supervision of the distribution and publication of the decisions of the Supreme Court and the Court of Appeals.

(b) No person shall be employed as an assistant by the Reporter in accordance with this section unless he or she is a licensed attorney.

(c) The position of assistant to the Reporter shall be state-funded at a salary to be set by the General Assembly.



§ 16-11-205 - Reporter to superintend distribution and publication of decisions of the Supreme Court and the Court of Appeals.

It shall be the duty of the Reporter of the Supreme Court to superintend the distribution and publication of the decisions of the Supreme Court and the Court of Appeals in such format and medium as the Supreme Court may direct.






Subchapter 3 - -- Procedural Rules

§ 16-11-301 - Rules of pleading, practice, and procedure -- Supersession.

All statutes concerning pleading, practice, and procedure in all courts shall be deemed superseded by rules adopted by the Supreme Court pursuant to Arkansas Constitution, Amendment 80, § 3, or pursuant to the Supreme Court's constitutional, inherent, or statutory authority prior to the effective date of Arkansas Constitution, Amendment 80.









Chapter 12 - Court Of Appeals

Subchapter 1 - -- General Provisions

§ 16-12-102 - Election of judges.

(a) Except as provided in § 16-12-106, all judges of the Court of Appeals shall be elected for full eight-year terms.

(b) Each elected judge shall be a resident of the district from which he or she is elected.



§ 16-12-103 - Location of court.

The Court of Appeals shall be located in Little Rock and shall have offices as convenient to the State Capitol and the law library in the Justice Building as can be arranged, but the court en banc, or any division thereof, may sit in any county seat for the purpose of hearing argument in cases before it.



§ 16-12-104 - Authority of court.

The Court of Appeals shall have authority to issue any writs, directives, orders, and mandates that are appropriate, and only those that are appropriate, for the determination of cases within its jurisdiction.



§ 16-12-105 - Chief Judge.

The Chief Justice of the Supreme Court shall designate one (1) of the judges of the Court of Appeals as Chief Judge of the Court of Appeals. The appointment as Chief Judge shall be for a four-year term, and the person so named shall be eligible for reappointment, subject to the discretion of the Chief Justice.



§ 16-12-106 - Special judges.

(a) The Chief Justice of the Supreme Court may commission special judges pursuant to the Arkansas Constitution, Amendment 80, § 13.

(b) Each special judge of the Court of Appeals who is not a retired judge or justice or an active circuit or district judge, appointed under the provisions of subsection (a) of this section, shall receive as full compensation for services rendered the sum of one hundred dollars ($100) for each case in the special justice's or special judge's commission. When the cases are decided, this amount shall be certified by the Clerk of the Supreme Court, after having been approved by the Chief Justice.



§ 16-12-107 - Salaries.

(a) The judges of the Court of Appeals shall receive such compensation as provided by law.

(b) The salary of the Chief Judge of the Court of Appeals shall be sixty-four thousand eight hundred eighty-seven dollars ($64,887) per annum, and the salary of each of the judges of the Court of Appeals shall be sixty-three thousand seven hundred sixty-three dollars ($63,763) per annum.



§ 16-12-108 - Staff.

(a) The Clerk of the Supreme Court shall serve as Clerk of the Court of Appeals.

(b) The Reporter of the Supreme Court shall serve as Reporter of the Court of Appeals.

(c) The sheriff of the county wherein the Court of Appeals is sitting shall be the bailiff of that court.

(d) Each judge of the Court of Appeals shall have a secretary and a law clerk to be selected by the judge personally.

(e) The Clerk of the Supreme Court is authorized to select two (2) additional persons as deputies. He or she may assign deputies to primarily handle all matters relative to the Court of Appeals, including, but not limited to, filing cases which have been appealed to the Court of Appeals, assigning briefs and motions to the judges, submitting cases, keeping all court records, notifying counsel of oral argument, preparing the payroll, and any and all other duties connected with the Court of Appeals.

(f) (1) Law clerks for the Court of Appeals shall receive the same salaries as Supreme Court law clerks.

(2) All other employees of the Court of Appeals shall be of the same grade classification as Supreme Court employees performing the same duties, except that the original salaries may be in accordance with Step 2 of that grade as set out in § 21-5-209.






Subchapter 2 - -- Reapportionment of the Court of Appeals Districts

§ 16-12-201 - Court of Appeals -- Districts.

The State of Arkansas is divided into the following seven (7) districts for the election of judges to the Court of Appeals:

(1) District 1 shall be composed of Clay, Craighead, Crittenden, Cross, Greene, Lonoke, Mississippi, Monroe, Poinsett, Prairie, White, and Woodruff counties;

(2) District 2 shall be composed of Baxter, Boone, Cleburne, Conway, Faulkner, Fulton, Independence, Izard, Jackson, Lawrence, Marion, Newton, Pope, Randolph, Searcy, Sharp, Stone, and Van Buren counties;

(3) District 3 shall be composed of Benton, Carroll, Crawford, Franklin, Johnson, Madison, and Washington counties;

(4) District 4 shall be composed of Clark, Garland, Hempstead, Hot Spring, Howard, Little River, Logan, Miller, Montgomery, Pike, Polk, Scott, Sebastian, Sevier, and Yell counties;

(5) District 5 shall be composed of Ashley, Bradley, Calhoun, Cleveland, Columbia, Dallas, Drew, Grant, Lafayette, Lincoln, Nevada, Ouachita, and Union counties;

(6) District 6 shall be composed of Pulaski, Perry, and Saline counties; and

(7) District 7 shall be composed of Arkansas, Chicot, Desha, Jefferson, Lee, Phillips, and St. Francis counties.



§ 16-12-202 - Court of Appeals -- Transition.

The elections under this section shall be for an eight-year term as follows:

(1) The judgeship designated prior to July 16, 2003, as District 2, Position 2, shall continue to be designated District 2, Position 2, and shall be subject to election in District 2;

(2) The judgeship designated prior to July 16, 2003, as District 4, Position 1, shall continue to be designated District 4, Position 1, and shall be subject to election in District 4;

(3) The judgeship designated prior to July 16, 2003, as District 4, Position 2, shall continue to be designated District 4, Position 2, and shall be subject to election in District 4;

(4) The judgeship designated prior to July 16, 2003, as District 5, Position 1, shall be designated District 5 and shall be subject to election in District 5;

(5) The judgeship designated prior to July 16, 2003, as District 3, Position 2, shall continue to be designated District 3, Position 2, and shall be subject to election in District 3;

(6) The judgeship designated prior to July 16, 2003, as District 1, Position 2, shall be designated District 1, Position 1, and shall be subject to election in District 1;

(7) The judgeship designated prior to July 16, 2003, as District 5, Position 2, shall be designated District 1, Position 2, and shall be subject to election in District 1;

(8) The judgeship designated prior to July 16, 2003, as District 6, Position 2, shall continue to be designated District 6, Position 2, and shall be subject to election in District 6;

(9) The judgeship designated prior to July 16, 2003, as District 1, Position 1, shall be designated District 7 and shall be subject to election in District 7;

(10) The judgeship designated prior to July 16, 2003, as District 6, Position 1, shall continue to be designated District 6, Position 1, and shall be subject to election in District 6;

(11) The judgeship designated prior to July 16, 2003, as District 2, Position 1, shall continue to be designated District 2, Position 1, and shall be subject to election in District 2; and

(12) The judgeship designated prior to July 16, 2003, as District 3, Position 1, shall continue to be designated District 3, Position 1, and shall be subject to election in District 3.









Chapter 13 - Circuit Courts

Subchapter 1 - -- General Provisions

§ 16-13-101 - Reassignment of case upon disqualification of judge.

When it appears that the circuit judge before whom a case is pending is disqualified under § 16-13-214, the case shall be reassigned to another judge.



§ 16-13-103 - Special judges -- Compensation -- Expenses.

(a) (1) A licensed attorney who is elected as a special judge of the circuit court under the Arkansas Constitution, Amendment 80, and the rules prescribed by the Supreme Court may request compensation at one-half (1/2) the rate as fixed by law for a regularly elected circuit judge.

(2) This section does not allow a special judge to receive compensation for any days that he or she is not actually serving in his or her appointed capacity.

(b) The compensation provided for in this section shall be paid from the appropriation provided to the Auditor of State for special and recalled judges for the circuit courts, upon certification by the clerk of the court in which the special circuit judge was elected stating the number of days or a portion of a day served, under the rules prescribed by the Supreme Court.






Subchapter 2 - -- Circuit Courts Generally

§ 16-13-201 - Jurisdiction.

(a) Circuit courts shall have original jurisdiction of all justiciable matters not otherwise assigned pursuant to the Arkansas Constitution.

(b) (1) Circuit courts shall have appellate jurisdiction of the judgments and final orders of county courts, district courts, city courts, and police courts in all civil actions.

(2) On appeal from such judgments and final orders, the case shall be tried de novo, and the appellate jurisdiction of the circuit court shall extend to errors of fact as well as errors of law.

(c) The circuit courts shall have appellate jurisdiction from the decision of any inferior board, council, or tribunal in the contest of any county, township, or municipal office, and on such appeals the case shall be tried de novo.



§ 16-13-203 - Supervision of county courts and county, local, and municipal boards or officers.

(a) The circuit courts shall have superintending control over the judgments, final orders, and proceedings of county courts and county boards or officers.

(b) The circuit courts shall have supervision and control over all local, county, and municipal boards or officers in their actions or proceedings in the taxing, assessing, seizing, or sale of property.



§ 16-13-204 - Issuance of writs, orders, or process.

(a) The circuit courts and their judges shall have the power to issue all proper writs, orders, or process in the cases mentioned in §§ 16-13-201(b)(1) and 16-13-203.

(b) The circuit courts and their judges shall have power to issue all writs, orders, and process which may be necessary in the exercise of their jurisdiction, according to the principles and usages of law.



§ 16-13-205 - Writs of certiorari -- Temporary restraining orders -- Enforcement.

(a) The circuit courts shall have power to issue writs of certiorari to any officer or board of officers, city or town council, or any inferior tribunal of their respective counties in order to correct any erroneous or void proceeding or ordinance and to hear and determine the proceeding or ordinance.

(b) (1) Application for a writ of certiorari may be made to the court or the judge thereof in vacation on reasonable notice.

(2) A temporary restraining order may be granted upon the application for a writ of certiorari on bond and good security being given, in a sum to be fixed by the court or the judge in vacation, conditioned that the applicant will perform the judgment of the court.

(c) (1) Affidavits may be read on such applications, and evidence dehors the record may be introduced by either party on the hearing.

(2) The record of any such inferior judicial tribunal shall be conclusive as far as the record extends, but the acts of any executive officer or board of that inferior tribunal shall only be prima facie evidence of their regularity and legality.

(d) The court shall have power in such cases to enforce its judgment by mandamus, prohibition, and other appropriate writs.



§ 16-13-206 - Term of court -- Court to remain open.

(a) (1) The circuit court of each county and of each division in each county having two (2) or more divisions of circuit court shall be open by operation of law at the beginning of each regular term of that court, as fixed by law, and shall remain open until the beginning of the next term of the court.

(2) When any circuit court is duly convened for a regular term, the court shall remain open for all criminal, civil, or special proceedings until its next regular term.

(b) No term of the court shall lapse by reason of the fact that the court was not formally opened at the beginning of the term.



§ 16-13-207 - Sessions.

(a) (1) Each circuit court may by a rule or order fix times and places when the court will be in session for the transaction of business. However, the scheduled sittings of the court shall not preclude the transaction of business by the court at other times or places.

(2) No jury, however, shall be convened at a place other than the regular and customary place for holding court in each county or district thereof, as the case may be.

(b) When any circuit court is duly convened for a regular term, the court may be in session at any time the judge thereof may deem necessary. However, no session of the court shall interfere with any other court to be held by the same judge.

(c) Two (2) or more circuit courts of the same district may be concurrently in session.



§ 16-13-208 - Adjournments -- Recess.

There shall be no adjournments of circuit courts. However, courts shall be deemed in recess while not engaged in the transaction of business.



§ 16-13-209 - Notice of proceedings.

Where the defendant or respondent has answered or otherwise pleaded and if the time has not been set by the court, all interested parties, together with their attorneys, shall receive notice from the clerk of the court of any proceeding affecting their rights and shall be given time to prepare to meet the proceeding. However, this section shall not apply in cases wherein all interested parties are required by law to take notice.



§ 16-13-210 - Circuit judge may hear and adjudicate causes pending in the circuit.

(a) (1) Any circuit judge of this state, at any time while mentally and physically competent and physically present in the geographical area of the judicial circuit which he or she serves as judge, may hear, adjudicate, or render any appropriate order with respect to any cause or matter pending in any circuit court over which he or she presides, subject to such notice of the time, place, and nature of the hearing being given as may be required by law or by rule or order of the court.

(2) However, no contested case may be tried outside the county of the venue of the case, except upon the agreement of the parties interested.

(b) A circuit judge assigned to a cause or matter, either by regular docket assignment or by Supreme Court order, may render or sign orders in that cause or matter in a geographical location other than the judicial circuit in which the cause or matter is pending.

(c) A retired circuit judge, chancellor, or circuit-chancery judge assigned to a cause or matter by Supreme Court order may render or sign orders in that cause or matter in a geographical location other than the judicial circuit in which the cause or matter is pending.



§ 16-13-211 - Proceedings during vacation of court or in chambers.

(a) The circuit judges of the circuit courts constituting the judicial districts over which they have jurisdiction and preside are empowered and authorized to deliver opinions and make and sign judgments in cases taken under advisement and submitted to that court at a term of court, or by consent and agreement of interested parties in vacation, either in chambers or at the regular place of holding court in the respective counties constituting the judicial district.

(b) By consent of interested parties and counsel, where a jury is waived and a cause is submitted for trial before the court sitting as a jury, the trial and hearing may be held in chambers in the county of the residence of the regular presiding circuit judge.

(c) Consent judgments, ex parte proceedings, and matters not requiring the services of a jury may be made and hearings had in chambers in the county of the residence of the regular presiding circuit judge.

(d) Any opinion, judgment, or order rendered and made under and pursuant to this section shall be signed by the presiding circuit judge. This opinion, judgment, or order shall become effective when entered of record in the county where the action or matter originated or was filed.

(e) The purpose of this section is to better facilitate the disposition of court matters where the services of a jury are not required and to expedite, by consent of interested parties and counsel, legal matters and actions which otherwise would be delayed until the regular convening of a term of court and to save the costs of such regular convening.



§ 16-13-214 - Disqualification of judges.

No judge of the circuit court shall sit on the determination of any case in which he or she is interested in the outcome, is related to any party within the third degree of consanguinity or affinity, has been of counsel in the case or presided over it in any inferior court, or is otherwise disqualified under the Arkansas Code of Judicial Conduct, unless the parties waive the disqualification as provided therein.



§ 16-13-215 - Entry of judge into armed services -- Discharge -- Vacancy.

(a) The entry of a regular judge into the armed services of the United States shall not have the effect of vacating his or her office, but during the period of his or her service, he or she shall not be entitled to receive or enjoy the salary or emoluments of the office.

(b) Upon certifying to the Governor his or her discharge from the service, the judge shall be entitled to resume his or her office and thereafter to receive and enjoy the salary and emoluments until a regular judge shall be elected and qualified.

(c) In the event a regular judge enters the armed services of the United States and is killed upon the field of battle, dies, is reported missing for twelve (12) months, or is unheard from for a period of twelve (12) months so that his or her whereabouts are unknown, his or her office shall become vacant upon proclamation by the Governor of such fact, and such vacancy shall be filled as provided by law.



§ 16-13-216 - Clerk and court reporter -- Assistants -- Salaries.

(a) The circuit judge of any judicial district which had a total population between forty-two thousand (42,000) and forty-four thousand (44,000) according to the 1960 Federal Decennial Census may appoint for the district some person who is either a lawyer, or who has served as an official court reporter prior to February 27, 1968, to serve as clerk and court reporter for the judicial district.

(b) (1) The official so provided for in this section for such a judicial district shall receive a salary of five thousand four hundred dollars ($5,400) per year for such work.

(2) The salary is to be paid in monthly or quarterly payments by the various counties of the judicial district out of proper and appropriate funds and as set out in this section.

(c) (1) The circuit judge of the judicial circuit is authorized, empowered, and directed to employ and appoint a person to assist the clerk or court reporter at the request of the clerk or court reporter at wages to be designated by the circuit judge.

(2) The wages of the assistant shall be paid out of the salary of the clerk or court reporter appointed under this section to serve the judicial district.

(d) (1) The annual salary of the clerk and court reporter shall be paid by the respective counties comprising the judicial districts which may be affected by this section according to an assessment or assessments to be fixed, made, determined, and proportioned among the counties comprising the judicial district by the presiding judge of the judicial district at such time as he or she may deem proper and necessary.

(2) The proportioning, fixing, prorating, and determining of the amounts each county shall pay shall be determined on a basis of assessed valuation of the property in the counties or in the district as a whole.

(3) The salary shall be paid as provided in subsection (b) of this section by the various counties from appropriate county funds.

(e) Nothing in this section shall affect the fees chargeable by court reporters of the judicial districts with a total population of between forty-two thousand (42,000) and forty-four thousand (44,000) according to the 1960 Federal Decennial Census for transcripts and such services as may be now in force and effect.



§ 16-13-217 - Law clerks -- Service as court reporters and masters.

(a) (1) A circuit judge of any judicial district, any county of which has a population of two hundred forty thousand (240,000) or more according to the most recent federal census, may appoint one (1) law clerk for the county who shall be a licensed attorney or a graduate of a law school approved by the State Board of Law Examiners.

(2) In any judicial district having more than one (1) division of a circuit court, the appointment of the law clerk shall be by concurrence of a majority of the judges of that district.

(b) The law clerk may, in addition, serve as court reporter for the court or any division of the court.

(c) Each circuit judge of a judicial district having a population of two hundred forty thousand (240,000) or more according to the most recent federal census may appoint a law clerk who may also serve as master who shall be a graduate of a law school approved by the State Board of Law Examiners.

(d) The law clerk shall serve at the discretion and under the direction of the circuit judge to whom he or she is assigned.

(e) The powers and duties of the law clerk shall be to administer oaths and affirmations; to take acknowledgments, affidavits, and depositions; to conduct pretrial and prejudgment hearings; and to make recommendations for dispositions to the circuit judge.

(f) A law clerk may be assigned such additional duties at the discretion of the circuit judge as are not inconsistent with the Constitution and laws of the State of Arkansas.

(g) (1) The salary of a law clerk for circuit court provided for under this section shall be the same salary as provided for a circuit court reporter in the district in which the law clerk is appointed.

(2) Should the law clerk serve both as court reporter and law clerk, he or she shall receive in addition thereto the sum of six hundred dollars ($600) per annum.



§ 16-13-219 - Court expenses -- Payment.

(a) The expenses accruing in the circuit courts shall be paid out of the county treasury in which each court is held in the same manner as other demands.

(b) (1) These expenses shall include reasonable sums for the employment of secretaries by circuit judges and for reasonable office expenses and office supplies of the circuit judges.

(2) In the event any circuit judge employs a secretary under the provisions of this section, the salary of each secretary shall be fixed by the quorum court of the county or counties involved.

(c) In any case where a particular judicial district is comprised of more than one (1) county, the expenses shall be prorated among the counties comprising the district in such manner as the circuit judge may by order direct.



§ 16-13-220 - Counsel for incompetents.

In addition to all other authority granted by law, every circuit court is authorized to appoint legal counsel to represent a person the court deems incompetent due to minority or mental incapacity in civil and criminal actions.



§ 16-13-221 - Legal counsel to personnel.

The Attorney General shall serve as the legal counsel to probation officers and support personnel of circuit courts and shall represent them in any action brought as a result of their official duties.



§ 16-13-222 - Private hearings by circuit courts.

(a) (1) The circuit courts of the various judicial districts of the state shall hear the case or matter in privacy, upon application of all litigants to a divorce action, proceeding for alimony or separate maintenance, proceeding touching the maintenance or custody of children, proceeding for annulment of marriage, adoption proceeding, or any other proceeding pertaining to domestic relations.

(2) To this end, circuit judges are empowered to exclude from any such hearing and from the courtroom all individuals other than the litigants, their counsel, and the officers of the court.

(b) A circuit judge, upon his or her own initiative, may hear such cases and matters in chambers or in privacy where he or she deems it in the best interests of the parties and the best interests of society.



§ 16-13-223 - Sale and confirmation of property.

A circuit court may make orders for the sale of property in the custody of the court and may confirm the sale, but the sale shall not be confirmed until all parties have reasonable notice and an opportunity to be present and resist the confirmation.



§ 16-13-224 - Temporary exchange of districts -- Assignment.

(a) Circuit judges may temporarily exchange judicial districts by joint order, and any circuit judge who consents may be assigned to another district for temporary service under rules adopted by the Supreme Court.

(b) When a circuit judge is serving temporarily in a judicial district other than his or her own, he or she shall not thereby be disqualified from conducting court or performing the usual and customary functions of his or her office in his or her own judicial district.

(c) A circuit judge on temporary duty by exchange or assignment:

(1) Shall have the same power and authority as a regularly elected or appointed judge for the judicial district; and

(2) May sign any judgment, order, document, or other paper relating to any case heard by the judge, either in the judicial district where the cause or matter is pending or in his or her own district, and the judgment, order, document, or other paper shall for all intents have the same effect, irrespective of the district in which it is signed.

(d) The sheriff and the circuit clerk in the county where a circuit judge is on temporary duty by exchange or assignment shall perform the same duties and functions in carrying out the operation of the court as they perform in cases assigned to the regularly elected or appointed judges.

(e) If a circuit judge who is on temporary duty by exchange or assignment needs a jury for the disposition of any case, he or she may use the regular or special panel of the circuit court of that county. If the regular and special panels are exhausted, he or she may summon the jury commissioners previously appointed and have them select the required number of qualified jurors.



§ 16-13-225 - Juvenile cases -- Information system.

(a) The Director of the Administrative Office of the Courts shall develop for the circuit courts a case-based management information system, capable of capturing information at each stage of the process of juvenile cases, with the capacity to serve basic administration, operations, planning, evaluation, and monitoring needs.

(b) A judge of the circuit court designated to hear juvenile cases in the district plan adopted pursuant to Order 14 of the Administrative Orders of the Supreme Court shall designate an employee of the court to be responsible for the timely completion and submission of information to the Administrative Office of the Courts.






Subchapter 3 - -- Juvenile Division of Circuit Court Generally

§ 16-13-326 - Circuit court juvenile division funds.

(a) (1) All court costs, fines, and fees assessed by the juvenile division of circuit court shall be deposited and accounted for by the county in which they are received.

(2) The court shall have the authority to direct that the fees, court costs, and fines shall be collected by either the juvenile officer, the sheriff, or the clerk of the juvenile division of circuit court or other person designated by the court for the county in which the fees, court costs, and fines are charged.

(b) (1) The officer designated by the court to collect juvenile fees, court costs, and fines shall deposit the fees, court costs, and fines into the appropriate fund and monthly deposit the fees, court costs, and fines into the fund in the county treasury of the county where the fees are collected.

(2) (A) In a judicial district with multiple judges designated to hear juvenile cases in the district plan under Supreme Court Administrative Order Number 14, the majority of the judges shall determine who is to be in charge of the collection and accounting of fees, court costs, and fines.

(B) If there is no majority, the administrative judge is to determine who shall be in charge of the collection and accounting of fees, court costs, and fines as provided by this section.

(3) (A) However, in judicial districts having more than one (1) county, the majority of the judges or the administrative judge may designate the treasurer of one (1) of the counties in the district as the depository of all juvenile and diversion fees, court costs, and fines collected in the district.

(B) The treasurer so designated by the court shall maintain a separate account of the juvenile fees, court costs, and fines collected in each county in the district so that fees, court costs, and fines collected in a county are spent to support the juveniles and juvenile division court services and programs in that county.

(C) Money remaining at the end of the fiscal year shall not revert to any other fund but shall remain in the circuit court juvenile division fund and carry over to the next fiscal year.

(c) The funds derived from the collection of juvenile fees, court costs, and fines shall be used by agreement of the judge or judges of the circuit court designated to hear juvenile cases in the district plan under Supreme Court Administrative Order Number 14, originally issued April 6, 2001, and the quorum court of the county to provide services and supplies to juveniles and support court programs at the discretion of the juvenile division of circuit court, including without limitation:

(1) Juvenile drug courts;

(2) Teen courts;

(3) Volunteer probation programs;

(4) Court-appointed special advocates; and

(5) After-school and community-based programs.



§ 16-13-327 - Probation officers.

(a) Each juvenile division of circuit court shall be provided with no fewer than one (1) probation officer to manage the probation services and needs of the court.

(b) Each probation officer shall:

(1) Be an employee of the judge or judges of the circuit court designated to hear juvenile cases in the district plan under Arkansas Supreme Court Administrative Order Number 14, originally issued April 6, 2001; and

(2) Serve at the pleasure of the judge or judges.

(c) (1) A probation officer:

(A) Shall be certified as a juvenile probation officer according to the laws of this state;

(B) Must complete initial certification requirements within one (1) year of the officer's employment; and

(C) Must maintain the certification during the terms of his or her employment.

(2) The Juvenile Intake and Probation Officers' Certification Committee, composed of juvenile officers and judges of the circuit court designated to hear juvenile cases in their district plan under Arkansas Supreme Court Administrative Order Number 14 originally issued April 6, 2001, and staffed by an employee of the Administrative Office of the Courts, shall establish certification standards for intake and probation officers.

(3) The office shall collect and maintain records for the juvenile officers' certification documentation.

(d) (1) (A) The salary of the probation officer shall be paid by the county or counties in which the probation officer works.

(B) Except as provided in subdivision (d)(3) of this section, the state shall pay a portion of the salary of a full-time probation officer:

(i) Who is certified according to the laws of this state; and

(ii) Whose salary has been paid by the county or counties for a period of one (1) year.

(2) The portion to be paid by the state shall be the lesser of:

(A) Fifteen thousand dollars ($15,000) per year; or

(B) One-half (1/2) the probation officer's average salary as calculated over the last twelve (12) months.

(3) For reimbursement under the requirements of this subsection, the state shall reimburse a county only for salaries paid to the number of probation officers that:

(A) Meet the requirements of subdivision (d)(1) of this section; and

(B) Do not exceed two hundred fifty (250) positions authorized by the counties for probation and intake officers, subject to state funding.



§ 16-13-328 - Intake officers.

(a) Each juvenile division of circuit court shall be provided with no fewer than one (1) intake officer to manage the intake needs of the court.

(b) Each intake officer shall:

(1) Be employed by the judge or judges of the circuit court designated to hear juvenile cases in the district's plan under Arkansas Supreme Court Administrative Order Number 14, originally issued April 6, 2001; and

(2) Serve at the pleasure of the judge or judges.

(c) (1) Each intake officer:

(A) Shall be certified as a juvenile intake officer according to the laws of this state;

(B) Must complete initial certification requirements within one (1) year of the officer's employment; and

(C) Must maintain the certification during the terms of employment.

(2) The Juvenile Intake and Probation Officers' Certification Committee, composed of juvenile officers and judges of the circuit court designated to hear juvenile cases in the district plan under the order and staffed by an employee of the office, shall establish certification standards for intake and probation officers.

(3) The office shall collect and maintain records for the juvenile officers' certification documentation.

(d) (1) (A) The salary of the intake officer shall be paid by the county or counties in which the intake officer works.

(B) Except as provided in subdivision (d)(3) of this section, the state shall pay a portion of the salary of a full-time intake officer:

(i) Who is certified according to the laws of this state; and

(ii) Whose salary has been paid by the county or counties for a period of one (1) year.

(2) The portion to be paid by the state shall be the lesser of:

(A) Fifteen thousand dollars ($15,000) a year; or

(B) One-half (1/2) the intake officer's average salary as calculated over the last twelve (12) months.

(3) The state shall reimburse a county only for a portion of salaries paid to the number of intake officers that:

(A) Meet the requirements of subdivision (d)(1) of this section; and

(B) For reimbursement under the requirements of this subsection, do not exceed two hundred fifty (250) positions authorized by the counties for probation and intake officers, subject to state funding.

(e) (1) Each circuit judge whose primary responsibility is conducting hearings for the involuntary admission or commitment of persons to the Arkansas State Hospital or any other public or private hospital with a fully trained psychiatrist on the active or consultant staff shall be provided with no fewer than one (1) intake officer to manage the intake needs of the court.

(2) The salaries of the intake officers shall be paid by the county or counties in which the intake officers work, with the state's paying a portion, e.g., the lesser of either fifteen thousand dollars ($15,000) per year or one-half (1/2) of each full-time intake officer's annual salary.



§ 16-13-329 - Dual role precluded.

A person shall not serve as both a juvenile probation officer and a juvenile intake officer.



§ 16-13-330 - Contract providers.

Intake and probation services deemed necessary by the court may be provided by contract providers by contract between the county or counties in a judicial district and the contract provider, upon approval of the judge or judges of the circuit court designated to hear juvenile cases in their district plan under Arkansas Supreme Court Administrative Order Number 14, originally issued April 6, 2001. Persons providing juvenile intake and probation services by contract shall be certified in the same manner as juvenile intake and probation officers employed by the judge or judges.



§ 16-13-331 - State reimbursement.

(a) The Auditor of State shall administer the state reimbursement to the counties for the juvenile officers' previous year's salaries.

(b) In order for a county to receive the state reimbursement for juvenile intake and probation officers, the county must submit the following documentation to the Auditor of State, including, but not limited to:

(1) Proof of each juvenile officer's certification and continuing education hours;

(2) A copy of each juvenile officer's W-2 form for the salary year that is being reimbursed; and

(3) A completed form concerning the employment status of the officer which shall be designed and distributed by the Auditor of State.

(c) If a county contracts with a service provider to provide juvenile intake and probation services pursuant to § 16-13-330, the county must submit documentation to the Auditor of State, including, but not limited to:

(1) A copy of the contract for the salary year that is being reimbursed;

(2) A copy of each juvenile officer's certification and continuing education hours;

(3) A copy of each juvenile officer's W-2 form for the salary year that is being reimbursed; and

(4) A completed form concerning the employment status of each officer which shall be designed and distributed by the Auditor of State.

(d) (1) A county may determine that part-time service of a juvenile officer is sufficient to meet the needs of a county.

(2) (A) Multiple counties in a judicial district may share the cost of the salary of the intake and probation officer.

(B) One (1) county may be designated as the county to be reimbursed by the state, or each county shall designate the portion of the salary that it pays for juvenile intake and probation services.

(3) (A) A county may contract with a service provider for full-time or part-time juvenile intake and probation officer services, and the county shall indicate the percentage of the contractor's time that is spent providing juvenile intake and probation officer services for the county.

(B) The county or the contractor shall be reimbursed for one-half (1/2) of the portion of the salary that is used for such services, up to fifteen thousand dollars ($15,000).

(e) Nothing in this section removes the obligation of each circuit judge designated to hear juvenile cases in a district plan under Arkansas Supreme Court Administrative Order Number 14, originally issued April 6, 2001, to have a minimum of one (1) intake officer, pursuant to § 16-13-328, and one (1) probation officer, pursuant to § 16-13-327.






Subchapter 4 - -- Exchange of Cases



Subchapter 5 - -- Court Reporters

§ 16-13-501 - Court reporters made state employees.

The official court reporters of the circuit courts in this state are employees of the State of Arkansas. The court reporters shall be subject to, and their compensation shall be determined in accordance with, the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., and all laws amendatory thereto.



§ 16-13-503 - Appointment -- Compensation -- Leave.

(a) Each judge of each circuit court may appoint one (1) or more court reporters as may be authorized by law.

(b) (1) The salaries of the reporters shall be prescribed by the General Assembly in accordance with the Uniform Classification and Compensation Act, § 21-5-201 et seq.

(2) The salaries, together with such expenses as may be authorized by law for the court reporters to be paid from state funds, shall be paid with moneys appropriated therefor by the General Assembly from the Court Reporter's Fund.

(c) The official court reporters of the circuit courts in the state shall be subject to, and their attendance and leave time shall be governed by, the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq. However, the judge of the court served by each reporter shall have the authority and responsibility to administer the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq., as applied to the respective court reporters.

(d) (1) Rules for the regulation of the practice of court reporting in this state, including, but not limited to, certification, discipline, and provisions for the retention of court reporter records, shall be the responsibility of the Supreme Court.

(2) Provided, however, that nothing in this subsection shall permit the Supreme Court to require that counties or county officials provide space for the storage of court reporter records.



§ 16-13-504 - Initial annual salary of court reporters -- Salary implementation procedures.

(a) All court reporters appointed after March 28, 1983, shall receive an initial annual salary not to exceed that salary provided for in Step 1 of Grade 19 of the Uniform Classification and Compensation Plan unless the Legislative Council approves entrance at a greater salary, but in no instance shall court reporters enter at an annual salary greater than that provided in Step 5 of Grade 19.

(b) The following salary implementation procedures shall apply to all court reporters who were official court reporters in the state on June 30, 1981:

(1) The beginning compensation of persons first appointed to a position of court reporter after June 30, 1981, shall not be made at greater than the first, or entrance, step unless a special entrance rate is requested through and approved by the Office of Personnel Management of the Division of Administrative Services of the Department of Finance and Administration with the advice of the Legislative Council;

(2) All subsequent step increases granted to court reporters shall be in conformance with the schedule provided in the compensation plan;

(3) Increase eligibility dates shall be determined from the dates of initial employment by the state:

(A) For those court reporters who are official court reporters in the state on June 30, 1981, the increase eligibility date shall be July 1, 1982.

(B) For those court reporters who are appointed after June 30, 1981, the increase eligibility date shall be determined by the date of appointment.



§ 16-13-505 - Court reporters -- Reimbursement for expenses.

(a) (1) The official court reporters of the respective circuit courts shall be entitled to reimbursement for actual expenses incurred for meals, lodging, and transportation costs for attending court away from a reporter's official station.

(2) If the reporter uses a personal vehicle for transportation, he or she shall be entitled to reimbursement for mileage at the rate prescribed for state employees in the state travel regulations.

(b) Reimbursements for expenses shall be made monthly by the Auditor of State upon claims by the respective court reporters certified by the circuit judge.



§ 16-13-506 - Court reporters -- Transcript fees.

(a) (1) When required to make a transcript of court proceedings, each court reporter of the circuit courts shall be entitled to compensation at the rate of four dollars and ten cents ($4.10) per page for the original and two (2) copies and at the rate of fifty cents (50cent(s)) per page for each additional copy.

(2) When required to prepare photocopied evidence as part of a transcript, each reporter shall be entitled to compensation at the rate of one dollar and fifty cents ($1.50) per page, for an original and two (2) copies and at the rate of fifty cents (50cent(s)) per page for each additional copy thereafter, with the cost to be paid by the parties ordering transcripts.

(b) (1) (A) In indigent and in forma pauperis proceedings, the compensation to the court reporter for transcripts provided for in subsection (a) of this section shall be paid by the State of Arkansas.

(B) However, in such proceedings, the court reporters shall be entitled to compensation from the state only for the original and two (2) copies of the transcript.

(2) The payments shall be made only upon certification thereof by the presiding judge and shall be paid by the Auditor of State from funds appropriated out of the Court Reporter's Fund.



§ 16-13-507 - Liability for loss of records.

Court reporters shall not be liable, criminally or civilly, for the unintentional loss, damage, or destruction of their official records which are more than five (5) years old.



§ 16-13-508 - Court Reporter's Fund established.

There is created on the books of the Auditor of State, Treasurer of State, and Chief Fiscal Officer of the State a fund to be known as the Court Reporter's Fund which fund shall be used exclusively for paying such salaries, transcript fees, and expenses of court reporters as may be provided by law to be paid from state funds.



§ 16-13-509 - Substitute court reporters.

(a) (1) In the absence or unavailability of the official court reporter, the circuit judge or judge on assignment as authorized by § 16-10-101 is authorized to temporarily employ the services of a substitute court reporter if the temporary employment is necessary and essential to prevent a disruption of the business of the court.

(2) The substitute court reporter shall be a reporter duly certified by the Arkansas Supreme Court Board of Certified Court Reporter Examiners.

(b) (1) Whenever a circuit judge or judge on assignment temporarily employs a substitute court reporter, the judge may certify to the Auditor of State, upon forms prepared by the Auditor of State, that he or she has temporarily employed the services of a substitute court reporter and that the temporary employment was necessary and essential to prevent a disruption of the business of his or her court.

(2) The judge shall further furnish to the Auditor of State the name, address, and social security number of the substitute court reporter and the number of days the substitute court reporter was temporarily employed, plus any other information concerning the employment requested by the Auditor of State.

(c) (1) The Auditor of State is authorized to pay the substitute court reporter for the court reporting services furnished to the circuit judge from funds specifically appropriated for that purpose.

(2) The substitute court reporter will be paid at the rate of one hundred seventy-five dollars ($175) per day.

(d) If any trial court administrative assistant employed pursuant to § 16-10-133 and also certified pursuant to subsection (a) of this section is authorized and appointed to act temporarily as a substitute court reporter, he or she shall not be entitled to be paid an additional salary, but shall be entitled to reimbursement for actual expenses incurred for meals, lodging, and transportation costs when attending court away from his or her official station, consistent with § 16-13-505.

(e) In any one (1) fiscal year, however, the Auditor of State will not pay for the services of a substitute court reporter or substitute court reporters for any one (1) circuit judge or judge on assignment in excess of twenty (20) working days, unless approved and ordered by the Chief Justice of the Arkansas Supreme Court.

(f) Nothing contained in this section shall be construed to preclude or prohibit any circuit judge from obtaining payment for the services of a substitute court reporter from the county or counties comprising the judge's judicial district rather than from the Auditor of State.



§ 16-13-510 - Complete record required -- Waiver.

(a) In all cases before a circuit court of this state, a complete record of the proceedings shall be made by the official court reporter, or other reporter designated by the court. Upon the request of either party or the circuit judge, said record shall be transcribed, certified by the reporter as true and correct, and filed with the clerk of the court in which the proceedings were had, not less than ten (10) days before the expiration of time allowed for appeal.

(b) Nothing contained in this section shall prevent the parties, with the permission of the circuit court, from waiving a complete record of the proceeding.

(c) The court reporter's duty to transcribe and certify the record may be conditioned upon the payment, when requested by the court reporter, of up to fifty percent (50%) of the estimated cost of the transcript.



§ 16-13-512 - Funding of official court reporters.

(a) The state, rather than individual counties, shall bear the responsibility of funding the salaries and expenses of official state court reporters.

(b) Each county or counties within a judicial district shall continue to bear the responsibility of providing, at the county's expense, each official court reporter with appropriate office space and operating expenses, when approved in advance by the quorum court.






Subchapter 6 - -- Juvenile Division of Chancery Court



Subchapter 7 - -- Enforcement of Fines

§ 16-13-701 - Scope. [Effective until January 1, 2012.]

(a) The procedures established by this subchapter shall apply to the assessment and collection of all monetary fines, however designated, imposed by circuit courts, district courts, or city courts for criminal convictions, traffic convictions, civil violations, and juvenile delinquency adjudications and shall be utilized to obtain prompt and full payment of all such fines.

(b) For purposes of this subchapter, the term "fine" or "fines" means all monetary penalties imposed by the courts of this state, which include fines, court costs, restitution, probation fees, and public service work supervisory fees.

§ 16-13-701 - Scope. [Effective January 1, 2012.]

(a) The procedures established by this subchapter shall apply to the assessment and collection of all monetary fines, however designated, imposed by circuit courts and district courts for criminal convictions, traffic convictions, civil violations, and juvenile delinquency adjudications and shall be utilized to obtain prompt and full payment of all such fines.

(b) For purposes of this subchapter, the term "fine" or "fines" means all monetary penalties imposed by the courts of this state, which include fines, court costs, restitution, probation fees, and public service work supervisory fees.



§ 16-13-702 - Immediate payment.

(a) (1) When a court has imposed a fine, as described in § 16-13-701, the imposition of such a fine constitutes an order to pay the full amount of the fine in accordance with this subchapter.

(2) Following imposition of the fine, the court shall inform the defendant that full payment of the fine is due immediately and shall inquire of the defendant what arrangements he or she has made to comply with the court's order to pay the fine.

(3) Without utilizing the provisions of § 16-13-704, the court may allow the defendant a period of time, not to extend beyond the time of the close of the clerk's office on the following day, within which to return to the court and tender payment of the fine.

(4) (A) (i) If the defendant fails to appear as directed, the court shall issue an order of arrest.

(ii) The arrest order shall be carried out by the sheriff.

(B) The court may also, upon the defendant's failure to appear, utilize any of the enforcement mechanisms authorized by this subchapter.

(5) (A) If the defendant claims an inability to pay the fine, the court shall inquire into the defendant's ability to pay and shall make a determination of the defendant's financial ability to pay the fine.

(B) If the court finds that the defendant has the financial ability to make immediate payment of the fine in full, the court shall order him or her to pay the fine.

(C) Failure or refusal to pay as ordered by the court shall subject the defendant to imprisonment, as provided in § 16-13-703.

(b) (1) When a corporation is sentenced to pay a fine or costs, it is the duty of the person authorized to make disbursement from the assets of the corporation to pay the fine or costs.

(2) If such disbursements require approval of the board of directors, it is the duty of the board to authorize disbursements to pay the fine or costs.

(3) Failure to comply with the duties imposed by this subsection shall render the person or directors subject to imprisonment under § 16-13-703.



§ 16-13-703 - Imprisonment.

(a) When a defendant sentenced to pay a fine defaults in the payment thereof, or of any installment, the court, upon its own motion or that of the prosecuting attorney, may require him or her to show cause why he or she should not be imprisoned for nonpayment.

(b) The court may issue a warrant of arrest or summons for his or her appearance.

(c) (1) Unless the defendant shows that his or her default was not attributable to a purposeful refusal to obey the sentence of the court or to a failure on his or her part to make a good-faith effort to obtain the funds required for payment, the court may order the defendant imprisoned in the county jail or other authorized institution designated by the court until the fine or specified part thereof is paid.

(2) (A) The period of imprisonment shall not exceed one (1) day for each forty dollars ($40.00) of the fine, thirty (30) days if the fine was imposed upon conviction of a misdemeanor, or one (1) year if the fine was imposed upon conviction of a felony, whichever is the shorter period.

(B) The total amount of fines owed shall not automatically be reduced by the period of imprisonment, but the court may credit forty dollars ($40.00) for each day of imprisonment against the total fine the defendant has been sentenced to pay.

(3) The provisions of this subsection shall be an addition to the revocation options contained in § 5-4-301 et seq.

(d) If the court determines that the default in payment of the fine is not attributable to the causes specified in subsection (c) of this section, the court may enter an order allowing the defendant additional time for payment, reducing the amount of each installment, or revoking the fine or the unpaid portion thereof in whole or in part.



§ 16-13-704 - Installment payments. [Effective until January 1, 2012.]

(a) (1) If the court concludes that the defendant has the ability to pay the fine but that requiring the defendant to make immediate payment in full would cause a severe and undue hardship for the defendant and the defendant's dependents, the court may authorize payment of the fine by means of installment payments in accordance with this subchapter.

(2) (A) When a court authorizes payment of a fine by means of installment payments, it shall issue, without a separate disclosure hearing, an order that the fine be paid in full by a date certain and that in default of payment, the defendant must appear in court to explain the failure to pay.

(B) In fixing the date of payment, the court shall issue an order that will complete payment of the fine as promptly as possible without creating a severe and undue hardship for the defendant and the defendant's dependents.

(b) (1) (A) In addition to the fine and any other assessments authorized by this subchapter, an installment fee of five dollars ($5.00) per month shall be assessed on the first day of each month on each person who is authorized to pay a fine on an installment basis.

(B) This fee shall be collected in full each month in which a defendant makes an installment payment.

(C) This fee shall accrue each month that a defendant does not make an installment payment and the fine has not been paid in full.

(2) (A) (i) One-half (1/2) of the installment fee collected in circuit court shall be remitted by the tenth day of each month to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration, on a form provided by that office, for deposit in the Judicial Fine Collection Enhancement Fund, established by § 16-13-712.

(ii) The other half of the installment fee shall be remitted by the tenth day of each month to the county treasurer to be deposited into a fund entitled the circuit court automation fund to be used solely for circuit court-related technology.

(B) (i) Expenditures from the circuit court automation fund shall be approved by the administrative circuit judge of each judicial circuit and shall be authorized and paid under the state laws governing the appropriation and payment of county expenditures. Expenditures may be made for indirect expenses related to implementation of new court-related technology, including overtime pay, personnel or travel expenses, and technology-related supplies.

(ii) Funds in each county in a judicial circuit may be pooled for expenditure pursuant to a circuitwide technology plan approved by the administrative circuit judge.

(3) (A) One-half (1/2) of the installment fee collected in district court or city court shall be remitted by the tenth day of each month to the Administration of Justice Funds Section on a form provided by that office, for deposit into the Judicial Fine Collection Enhancement Fund established by § 16-13-712.

(B) (i) The other half of the installment fee collected in district court shall be remitted by the tenth day of each month to the city treasurer of the city in which the district court is located to be deposited into a fund entitled the district court automation fund to be used solely for district court-related technology.

(ii) The other half of the installment fee collected in city court shall be remitted by the tenth day of each month to the treasurer of the city or town in which the city court is located to be deposited into a fund entitled the city court automation fund to be used solely for city court-related technology.

(C) In a district court that is funded solely by the county, the other half of this fee shall be remitted by the tenth day of each month to the county treasurer of the county in which the district court is located to be deposited into the district court automation fund to be used solely for district court-related technology.

(D) (i) Expenditures from the district court automation fund shall be approved by a district judge and shall be authorized and paid, under state laws governing the appropriation and payment of county or municipal expenditures, by the governing body or, if applicable, governing bodies that contribute to the expenses of a district court.

(ii) Expenditures may be made for indirect expenses related to implementation of new court-related technology, including overtime pay, personnel or travel expenses, and technology-related supplies.

(E) (i) Expenditures from the city court automation fund shall be approved by the city court judge and shall be authorized and paid under state laws governing the appropriation and payment of municipal expenditures by the governing body of the city or town in which the city court is located.

(ii) Expenditures may be made for indirect expenses related to implementation of new court-related technology, including overtime pay, personnel or travel expenses, and technology-related supplies.

(F) In circuit court only, an installment fee of an additional five dollars ($5.00) per month shall also be assessed on the first day of each month on each person who is authorized to pay a fine on an installment basis with the additional five dollars ($5.00) to be remitted to the collecting official to be used to defray the cost of fine collection.

(c) A defendant who has been authorized by the court to pay a fine by installments shall be considered to have irrevocably appointed the clerk of the court as his or her agent upon whom all papers affecting his or her liability may be served, and the clerk shall forthwith notify the defendant thereof by ordinary mail at his or her last known address.

(d) "Ability to pay" means that the resources of the defendant, including all available income and resources, are sufficient to pay the fine and provide the defendant and his or her dependents with a reasonable subsistence compatible with health and decency.

§ 16-13-704 - Installment payments. [Effective January 1, 2012.]

(a) (1) If the court concludes that the defendant has the ability to pay the fine, but that requiring the defendant to make immediate payment in full would cause a severe and undue hardship for the defendant and the defendant's dependents, the court may authorize payment of the fine by means of installment payments in accordance with this subchapter.

(2) (A) When a court authorizes payment of a fine by means of installment payments, it shall issue, without a separate disclosure hearing, an order that the fine be paid in full by a date certain and that in default of payment, the defendant must appear in court to explain the failure to pay.

(B) In fixing the date of payment, the court shall issue an order which will complete payment of the fine as promptly as possible without creating a severe and undue hardship for the defendant and the defendant's dependents.

(b) (1) (A) In addition to the fine and any other assessments authorized by this subchapter, an installment fee of five dollars ($5.00) per month shall be assessed on each person who is authorized to pay a fine on an installment basis.

(B) This fee shall be collected in full each month in which a defendant makes an installment payment.

(C) This fee shall accrue each month that a defendant does not make an installment payment and the fine has not been paid in full.

(2) (A) (i) One-half (1/2) of the installment fee collected in circuit court shall be remitted by the tenth day of each month to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration, on a form provided by that office, for deposit in the Judicial Fine Collection Enhancement Fund established by § 16-13-712.

(ii) The other half of the installment fee shall be remitted by the tenth day of each month to the county treasurer to be deposited in a fund entitled the circuit court automation fund to be used solely for circuit court-related technology.

(B) (i) Expenditures from the circuit court automation fund shall be approved by the administrative circuit judge of each judicial circuitt and shall be authorized and paid under the state laws governing the appropriation and payment of county expenditures.

(ii) Expenditures may be made for indirect expenses related to implementation of new court-related technology, including overtime pay, personnel or travel expenses, and technology-related supplies.

(iii) Funds in each county in a judicial district may be pooled for expenditure pursuant to a circuit-wide technology plan approved by the administrative circuit judge.

(3) (A) One-half (1/2) of the installment fee collected in district court shall be remitted by the tenth day of each month to the Administration of Justice Funds Section, on a form provided by that section, for deposit in the Judicial Fine Collection Enhancement Fund established by § 16-13-712.

(B) The other half of the installment fee collected in district court shall be remitted by the tenth day of each month to the city treasurer of the city in which the district court is located to be deposited in a fund entitled the district court automation fund to be used solely for district court-related technology.

(C) In any district court which is funded solely by the county, the other half of this fee shall be remitted by the tenth day of each month to the county treasurer of the county in which the district court is located to be deposited in the district court automation fund to be used solely for district court-related technology.

(D) (i) Expenditures from the district court automation fund shall be approved by a district judge and shall be authorized and paid, under state laws governing the appropriation and payment of county or municipal expenditures, by the governing body or, if applicable, governing bodies that contribute to the expenses of a district court.

(ii) Expenditures may be made for indirect expenses related to implementation of new court-related technology, including overtime pay, personnel or travel expenses, and technology-related supplies.

(E) In circuit court only, an installment fee of an additional five dollars ($5.00) per month shall also be assessed on the first day of each month on each person who is authorized to pay a fine on an installment basis with the additional five dollars ($5.00) to be remitted to the collecting official to be used to defray the cost of fine collection.

(c) Any defendant who has been authorized by the court to pay a fine by installments shall be considered to have irrevocably appointed the clerk of the court as his or her agent upon whom all papers affecting his or her liability may be served, and the clerk shall forthwith notify the defendant thereof by ordinary mail at his or her last known address.

(d) "Ability to pay" means that the resources of the defendant, including all available income and resources, are sufficient to pay the fine and provide the defendant and his or her dependents with a reasonable subsistence compatible with health and decency.



§ 16-13-705 - Personal checks.

(a) The court shall accept personal checks drawn in the favor of a designated official, as provided in § 16-13-709, in payment of any fine or associated charge assessed by the court if the person issuing the check furnishes satisfactory proof of residence in this state and if the personal check is drawn on a banking institution located in this state.

(b) (1) If any personal check offered in payment pursuant to this section is returned without payment, for any reason, a reasonable charge for the returned check, not to exceed the actual costs incurred by the court or designated agency, may be imposed to recover processing and collection costs.

(2) This charge may be added to, and become part of, any underlying obligation.

(c) The acceptance of a personal check pursuant to this section constitutes payment of the obligation owed to the court to the extent of the amount of the check as of the date of acceptance when, but not before, the check is duly paid.



§ 16-13-706 - Credit or debit card payments.

(a) The court or the agency designated under § 16-13-709 or § 16-92-118 may accept payment of fines and associated costs by an approved credit card or debit card.

(b) (1) The court or designated agency may enter into contracts with credit card companies and pay those companies fees normally charged by those companies for allowing the court to accept their credit cards in payment as authorized by subsection (a) of this section.

(2) When the offender pays fines or court costs by an approved credit card or debit card, the court may assess the offender a transaction fee.

(c) (1) All courts are authorized to enroll for service with and accept payments from a third-party entity for the acceptance and collection of fines and associated costs with an approved credit card for which the third-party entity may charge the offender a transaction fee.

(2) The State of Arkansas or any of its political subdivisions shall not charge a transaction fee for electronic payments of a court-ordered fine paid through a third-party entity.



§ 16-13-707 - Lien on property.

(a) When a defendant sentenced to pay a fine defaults in the payment thereof or of any installment, the fine may be collected by any means authorized for the enforcement of money judgments in civil actions.

(b) A judgment that the defendant pay a fine shall constitute a lien on the real and personal property of the defendant in the same manner and to the same extent as a money judgment in a civil action.

(c) A judgment entered by a district court shall not become a lien against real property unless a certified copy of the judgment, showing the name of the judgment debtor and the date and amount thereof, shall be filed in the office of the circuit clerk of the county in which the land is situated.



§ 16-13-708 - Revocation of registration or license.

(a) The court may certify in writing to the Department of Finance and Administration that a debtor has failed to make satisfactory arrangements for the payment of fines and request the department to revoke, suspend, or refuse to renew the debtor's motor vehicle registration or driver's license.

(b) For driver's license revocation, the court must provide the department with the debtor's full name, social security number, and last known address.

(c) For motor vehicle registration revocation, the court must provide the department with the debtor's full name and the license plate number or vehicle identification number of the debtor's vehicle.



§ 16-13-709 - Responsibility for collection. [Effective until January 1, 2012.]

(a) (1) (A) (i) The quorum court of each county of the state shall designate a county official, agency, or department, which shall be primarily responsible for the collection of fines assessed in the circuit courts of this state.

(ii) All fines collected each month in circuit court by the designated county official, agency, or department shall be disbursed by the fifth working day of the following month to the appropriate county fund, state entity or state agency as provided by law, the county administration of justice fund, and the State Administration of Justice Fund.

(iii) The sheriff shall remain responsible for collecting bail or money deposited in lieu of bail on behalf of defendants discharged from incarceration pursuant to law in circuit court.

(B) (i) The quorum court may delegate the responsibility for the collection of delinquent fines assessed in circuit court to a private contractor.

(ii) The contractor may receive, under a written contract, a commission on delinquent fines collected for circuit court.

(C) (i) The commission agreed to be received by the private contractor shall be a portion of the total fine owed by a defendant.

(ii) The court shall credit the defendant with the gross amount remitted to the private contractor.

(iii) The private contractor shall remit the gross amounts collected to the county official, agency, or department designated under subdivision (a)(1)(A) of this section on at least a monthly basis.

(iv) Payment of the commission shall be through the county claims process.

(v) The county treasurer shall make a pro rata disbursement of the remaining fines to the appropriate county fund, state entity, or state agency as provided by law; the county administration of justice fund; and the State Administration of Justice Fund.

(2) (A) (i) The governing body or, if applicable, each governing body of a political subdivision which contributes to the expenses of a district court, or the governing body of the city in which a city court is located, shall designate a county or city official, agency, or department that shall be primarily responsible for the collection of fines assessed in the district courts, city courts, or police courts of this state.

(ii) All fines collected each month in district court or a department of district court by the designated county or city official, agency, or department shall be disbursed by the tenth working day of the following month under § 16-17-707.

(B) All fines collected each month in city courts by the designated city official, agency, or department shall be disbursed by the tenth working day of the following month to the general fund or other city fund, state agency, or state entity as provided by law; the city administration of justice fund; the county administration of justice fund; and the State Administration of Justice Fund.

(C) The chief of police of the town or city in which a district court or city court is located or the sheriff shall remain responsible for collecting bail or money deposited in lieu of bail on behalf of defendants discharged from incarceration under law in district court or city court.

(D) (i) The governing body or, if applicable and by mutual agreement, each governing body of a political subdivision which contributes to the expenses of a district court, or the governing body of the city in which a city court is located, may delegate the responsibility for the collection of delinquent fines assessed in district court or city court to a private contractor.

(ii) The contractor may receive under a written contract a commission on delinquent fines collected for district court or city court.

(iii) The commission agreed to be received by the private contractor shall be a portion of the total fine owed by a defendant.

(iv) The court shall credit the defendant with the gross amount remitted to the private contractor.

(v) The private contractor shall remit the gross amounts collected to the county or city official, agency, or department designated under subdivision (a)(2)(A) of this section on a monthly basis.

(vi) The commission expense shall be apportioned among each governing body of a political subdivision which contributes to the expenses of a district court in proportion to the gross amount of fines collected for that political subdivision.

(vii) Payment of the commission shall be according to accounting procedures prescribed by law.

(viii) Payment of the commission for city courts shall be made by the governing body of the city in which the court is located.

(ix) The remainder of fines received shall be disbursed pro rata under this section and §§ 14-44-108, 14-45-106, 16-10-209, 16-10-308, and 16-17-707.

(3) "Delinquent" means any fines assessed in the circuit courts, district courts, or city courts of this state which have not been paid as ordered for a period of ninety (90) days or three (3) payments, either consecutive or concurrent, since payment was ordered or since last partial payment was received.

(4) A copy of the ordinance making the designation shall be provided to the Administrative Office of the Courts.

(b) (1) If a private contractor is selected to collect delinquent fines, then to ensure the integrity of the court and to protect the county or city, the contractor shall register with the Secretary of State and shall file with the Secretary of State a surety bond or certificate of deposit.

(2) The amount of the surety bond or certificate of deposit shall be fifty thousand dollars ($50,000).

(3) The county, city, or any person suffering damage by reason of the acts or omissions of the contractor may bring action on the bond for damages.

(4) A contractor shall be ineligible to provide such services if the owner, operator, partner, or employee has been convicted of a felony.

§ 16-13-709 - Responsibility for collection. [Effective January 1, 2012.]

(a) (1) (A) (i) The quorum court of each county of the state shall designate a county official, agency, or department which shall be primarily responsible for the collection of fines assessed in the circuit courts of this state.

(ii) All fines collected each month in circuit court by the designated county official, agency, or department shall be disbursed by the fifth working day of the following month to the State Administration of Justice Fund, the county administration of justice fund, and the appropriate county fund, state entity, or state agency as provided by law.

(iii) The sheriff shall remain responsible for collecting bail or money deposited in lieu of bail on behalf of defendants discharged from incarceration pursuant to law in circuit court.

(B) (i) The quorum court may delegate the responsibility for the collection of delinquent fines assessed in circuit court to a private contractor.

(ii) The contractor may receive, under a written contract, a commission on delinquent fines collected for circuit court.

(C) (i) The commission agreed to be received by the private contractor shall be a portion of the total fine owed by a defendant.

(ii) The court shall credit the defendant with the gross amount remitted to the private contractor.

(iii) The private contractor shall remit the gross amounts collected to the county official, agency, or department designated under subdivision (a)(1)(A) of this section on at least a monthly basis.

(iv) Payment of the commission shall be through the county claims process.

(v) The county treasurer shall make a pro rata disbursement of the remaining fines to the State Administration of Justice Fund, the county administration of justice fund, and the appropriate county fund, state entity, or state agency as provided by law.

(2) (A) (i) The governing body or, if applicable, each governing body of a political subdivision which contributes to the expenses of a district court shall designate a county, town, or city official, agency, or department who shall be primarily responsible for the collection of fines assessed in the district courts of this state.

(ii) All fines collected each month in district court or a department of district court by the designated county, town, or city official, agency, or department shall be disbursed by the tenth working day of the following month pursuant to § 16-17-707.

(B) The chief of police of the town or city in which a district court is located shall remain responsible for collecting bail or money deposited in lieu of bail on behalf of defendants discharged from incarceration pursuant to law in district court.

(C) (i) The governing body or, if applicable, each governing body of a political subdivision which contributes to the expenses of a district court may delegate the responsibility for the collection of delinquent fines assessed in district court to a private contractor.

(ii) The contractor may receive under a written contract a commission on delinquent fines collected for district court.

(iii) The commission agreed to be received by the private contractor shall be a portion of the total fine owed by a defendant.

(iv) The court shall credit the defendant with the gross amount remitted to the private contractor.

(v) The private contractor shall remit the gross amount collected to the county, town, or city official, agency, or department designated under subdivision (a)(2)(A) of this section on a monthly basis.

(vi) The commission expense shall be apportioned among each governing body of a political subdivision which contributes to the expenses of a district court in proportion to the gross amount of fines collected for that political subdivision.

(vii) Payment of the commission shall be according to accounting procedures prescribed by law.

(viii) The remainder of fines received shall be disbursed pro rata under this section and §§ 16-10-209, 16-10-308, and 16-17-707.

(3) "Delinquent" means any fines assessed in the circuit courts or district courts of this state which have not been paid as ordered for a period of ninety (90) days or three (3) payments, either consecutive or concurrent, since payment was ordered or since last partial payment was received.

(4) A copy of the ordinance making the designation shall be provided to the Administrative Office of the Courts.

(b) (1) If a private contractor is selected to collect delinquent fines, then to ensure the integrity of the court and to protect the county, town, or city, the contractor shall register with the Secretary of State and shall file with the Secretary of State a surety bond or certificate of deposit.

(2) The amount of the surety bond or certificate of deposit shall be fifty thousand dollars ($50,000).

(3) The county, town, city, or any person suffering damage by reason of the acts or omissions of the contractor may bring action on the bond for damages.

(4) A contractor shall be ineligible to provide such services if the owner, operator, partner, or employee has been convicted of a felony.



§ 16-13-710 - Automated collection procedures. [Effective until January 1, 2012.]

The Administrative Office of the Courts shall have the responsibility to assist circuit courts, district courts, and city courts in the assessment and collection of fines and the management and reporting of fine revenue.

§ 16-13-710 - Automated collection procedures. [Effective January 1, 2012.]

The Administrative Office of the Courts shall have the responsibility to assist circuit courts and district courts in the assessment and collection of fines and the management and reporting of fine revenue.



§ 16-13-711 - Form of orders.

When an order assessing a fine or penalty is entered, information on the order shall include, but is not limited to, the defendant's name, current address, social security number, driver's license number, name and address of employment, amount of fine, and the agreed upon payment terms and conditions.



§ 16-13-712 - Judicial Fine Collection Enhancement Fund.

(a) There is hereby created on the books of the Treasurer of State the "Judicial Fine Collection Enhancement Fund", into which the time-payment fees established by § 16-13-704 shall be deposited.

(b) (1) From the revenues deposited into the fund, the Administrative Office of the Courts shall purchase computer hardware to make available to entities designated in § 16-13-709 and responsible for fine collection in each county in order to assist with the assessment, collection, and reporting of fines.

(2) The Administrative Office of the Courts shall also purchase or develop computer software to provide for the uniform assessment, collection, management, and reporting of fines.






Subchapter 9 - -- First Judicial Circuit

§ 16-13-901 - Composition.

The First Judicial Circuit shall be composed of the counties of Cross, Lee, Monroe, Phillips, St. Francis, and Woodruff.



§ 16-13-902 - Terms of court.

(a) (1) The terms of court of the Circuit Court of Cross County in the First Judicial District shall commence on the fourth Monday in January.

(2) The term of court shall be for one (1) year.

(3) Grand and petit juries will serve for a period in accordance with Arkansas law.

(b) (1) The terms of court of the Circuit Court of Woodruff County in the First Judicial District shall commence on the second Monday in January.

(2) The term of court shall be for one (1) year.

(3) Grand and petit juries will serve for a period in accordance with Arkansas law.

(c) (1) The terms of court of the Circuit Court of Monroe County in the First Judicial District shall commence on the third Monday in January.

(2) The term of court shall be for one (1) year.

(3) Grand and petit juries will serve for a period in accordance with Arkansas law.

(d) The terms of court of the Circuit Court of St. Francis County in the First Judicial District shall commence on the first Monday in January.

(e) (1) The terms of court of the Circuit Court of Lee County in the First Judicial District shall commence on the first Monday in February.

(2) The term of court shall be for one (1) year.

(3) Grand and petit juries will serve for a period in accordance with Arkansas law.

(f) (1) The terms of court of the Circuit Court of Phillips County in the First Judicial District shall commence on the second Monday in February.

(2) The term of court shall be for one (1) year.

(3) Grand and petit juries will serve for a period in accordance with Arkansas law.

(g) The terms of court in this section may be amended or modified by agreement of all circuit judges in the First Judicial District.



§ 16-13-903 - Judges and chancellors.

(a) The qualified electors of the First Judicial District shall elect:

(1) Two (2) circuit judges;

(2) Two (2) chancellors; and

(3) One (1) circuit-chancery judge.

(b) (1) Each judge of the judgeship created by subdivision (a)(3) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(3) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.



§ 16-13-904 - Additional judgeship. [Referred to Arkansas Judicial Council for approval.]

(a) There is created in the First Judicial District an additional circuit judgeship which shall have jurisdiction in law, equity, and probate.

(b) As soon as possible after July 30, 1999, the Governor shall appoint a qualified person to temporarily fill the First Judicial District circuit judgeship created by subsection (a) of this section, and the appointed person shall serve until December 31, 2000, or until a successor has been elected and qualified, whichever occurs last.

(c) (1) The qualified electors of the district shall elect the additional circuit judge created by this section at the November 2000 general election to take office on January 1, 2001.

(2) The additional judge shall be elected from the district and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(3) The judge shall serve for elected terms of four (4) years.

(d) The counties which compose the First Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by this section, which shall be paid out of the county treasuries in the same manner as other demands against the counties, out of funds appropriated by the respective quorum courts of the counties for such purposes.

(e) There shall be provided for the judge of the circuit judgeship created by this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.

(f) The Attorney General shall, if it is determined to be necessary, present the provisions of this section to the United States District Court for the Eastern District of Arkansas pursuant to the decision in Eugene Hunt, et al. v. State of Arkansas et al., No. PB-C-89-406.



§ 16-13-905 - Approval by Arkansas Judicial Council. [Referred to Arkansas Judicial Council for approval.]

(a) The provisions of § 16-13-904 and this section shall be effective only if approved by the Arkansas Judicial Council which said approval shall be in writing to the chairs of the Senate and House Committees on Judiciary.

(b) The council is hereby directed to review the provisions of § 16-13-904 and this section together with all other acts passed and approved by the Eighty-second General Assembly regarding the division of, or the adding of judgeships to, the First Judicial District, and approve the plan which the council determines to be the best solution to the problems facing the First Judicial District.

(c) If it is determined by the council that none of the acts passed regarding the First Judicial District is meritorious, then none of the acts should be approved by the council and none of the acts shall take effect even after passage and approval by the Eighty-second General Assembly.






Subchapter 10 - -- Second Judicial Circuit

§ 16-13-1001 - Composition.

The Second Judicial District shall be composed of the counties of Clay, Craighead, Crittenden, Greene, Mississippi, and Poinsett.



§ 16-13-1002 - Terms of court -- Adjournment -- Recess.

(a) (1) The terms of the circuit courts of the counties and districts of the Second Judicial District shall commence at the times and places provided for below and shall run for a period of one (1) year:

(A) (i) In the Eastern District of Clay County: On the first Monday in January;

(ii) In the Western District of Clay County: On the third Monday in January;

(B) (i) In the Western District of Craighead County: On the first Monday in January;

(ii) In the Eastern District of Craighead County: On the third Monday in February;

(C) (i) In the Chickasawba District of Mississippi County: On the first Monday in January;

(ii) In the Osceola District of Mississippi County: On the fourth Monday in February;

(D) In Crittenden County: On the fourth Monday in January;

(E) In Greene County: On the second Monday in February; and

(F) In Poinsett County: On the fourth Monday in March.

(2) In the event any of the dates provided in this subsection should fall upon a legal holiday, the term shall commence on the next succeeding day.

(b) The circuit courts of the Second Judicial District shall always be open for the transaction of business on all matters over which they have jurisdiction, except on those days now excluded by law, if any.

(c) There shall be no final adjournments, but the circuit courts of the counties and districts of the district may adjourn from day to day as business within the district demands. Those adjournments shall be considered recesses and shall not prohibit the circuit courts from sitting at any time.



§ 16-13-1003 - Judges and chancellors.

(a) (1) The qualified electors of the Second Judicial District shall elect:

(A) Three (3) circuit judges;

(B) Three (3) chancellors;

(C) One (1) circuit-chancery judge; and

(D) One (1) circuit-chancery judgeship.

(2) (A) There is created in the Second Judicial District an additional circuit judgeship which shall have jurisdiction in law, equity, probate, and juvenile matters.

(B) (i) The additional judge shall be elected from the district and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(ii) The judge shall serve for elected terms of six (6) years.

(C) The counties which compose the Second Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by subdivision (a)(2)(A) of this section, which shall be paid out of the county treasuries in the same manner as other demands against the counties, out of funds appropriated by the respective quorum courts of the counties for such purposes.

(D) There shall be provided for the judge of the circuit judgeship created by subdivision (a)(2)(A) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.

(b) (1) The judge of the judgeship created by subdivision (a)(1)(C) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(1)(C) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(3) The circuit-chancery judgeship created by subdivision (a)(1)(D) of this section shall primarily perform the duties of a judge of the juvenile division of chancery court and conduct hearings for the involuntary admission or commitment of persons to the Arkansas State Hospital or any other public or private hospital with a fully trained psychiatrist on the active or consultant staff and shall sit as judge of the circuit, chancery, and probate courts as time permits.

(c) Effective February 27, 1995, the subdistrict 2.2, division 2, and division 3 circuit judgeships shall become circuit-chancery judgeships which shall have jurisdiction in law, equity, and probate.

(d) All circuit judges and all chancery judges of the Second Judicial District which have not already been converted to circuit-chancery judges on February 28, 1997, shall be converted to circuit-chancery judges at the expiration of their present term of office, and, upon election, their successors shall have jurisdiction in law, equity, and probate.

(e) (1) Effective July 1, 2007, there is created in the Second Judicial District an additional circuit judgeship that shall have jurisdiction in law, equity, probate, and juvenile matters.

(2) The Governor shall appoint a qualified person who is a resident of the district to temporarily fill the Second Judicial District circuit judgeship created by subdivision (e)(1) of this section, and the appointed person shall serve until January 1, 2009, or until a successor has been elected and qualified.

(3) (A) The qualified electors of the district shall elect the additional circuit judge created by subdivision (e)(1) of this section at the 2008 preferential primary election to take office on January 1, 2009.

(B) The additional circuit judge shall be elected from the district, shall satisfy the same qualifications for holding office, and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(C) The circuit judge shall serve for elected terms of six (6) years.

(4) The counties that compose the Second Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by subdivision (e)(1) of this section, which shall be paid out of the county treasuries in the same manner as other demands against the counties and out of funds appropriated by the respective quorum courts of the counties for these purposes.

(5) There shall be provided for the judge of the circuit judgeship created by subdivision (e)(1) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.



§ 16-13-1004 - Case coordinator.

(a) (1) The judges of the chancery and probate courts for the Second Judicial District may appoint one (1) case coordinator for said judicial district for chancery and probate matters.

(2) The judges of the circuit court for the Second Judicial District may appoint one (1) case coordinator for said judicial district for circuit matters.

(b) The principal duties of the case coordinators shall be to maintain the court calendar, schedule dates for the trial of cases and for the hearing of motions, and other related and incidental duties at the direction of the judges.

(c) (1) Each case coordinator provided for in this section shall receive a salary of not less than twenty-one thousand five hundred dollars ($21,500) nor more than twenty-five thousand dollars ($25,000) per calendar year, which salary shall be prorated between the counties composing the Second Judicial District, based on the number of annual case filings in each of such counties.

(2) When the county quorum courts raise the salaries of county employees, they shall also raise salaries an equivalent amount for the case coordinators provided for in this section.

(d) The reasonable expenses accruing in the offices of the case coordinators shall be prorated among the counties comprising the district in the same manner as the salaries set forth above and be paid out of the county treasury.



§ 16-13-1005 - Additional judgeship.

(a) Effective immediately upon passage and approval of this act, there is hereby created in the Second Judicial District an additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate.

(b) As soon as possible after March 10, 1997, the Governor shall appoint a qualified person to temporarily fill the Second Judicial District circuit-chancery judgeship created herein, and the appointed person shall serve until December 31, 1998, or until a successor has been elected and qualified, whichever occurs last.

(c) The qualified electors of the Second Judicial District shall elect the additional circuit-chancery judge created herein at the November 1998 general election to take office on January 1, 1999. The additional judge shall be elected at large and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit-chancery courts. The judge shall serve for elected terms of four (4) years.

(d) With the consideration of the creation of this judgeship, the General Assembly is aware of the requirements of the federal Voting Rights Act and the consent decree entered in Eugene Hunt, et al. vs. State of Arkansas, et al. After thorough review of the caseload statistics from the Second Judicial Circuit, the distribution of these cases between the various counties within the judicial circuit, the demographic makeup of the general voting age population and the licensed attorneys within the district, the recent decisions of the United States Supreme Court interpreting the requirements of the federal law, and based upon the recommendation of the Arkansas Judicial Council, the judgeship is to be elected in the manner and as specified in subsection (c) of this section.



§ 16-13-1006 - Additional judge -- Facilities.

The counties which comprise the Second Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit-chancery judgeship created by § 16-13-1005 which shall be paid out of the county treasuries in the same manner as other demands against the counties, out of funds appropriated by the respective quorum courts of the counties for such purposes.



§ 16-13-1007 - Additional judge -- Staff.

There shall be provided for the judge of the circuit-chancery judgeship created by this subchapter a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit-chancery courts of this state.






Subchapter 11 - -- Third Judicial Circuit

§ 16-13-1101 - Composition.

The Third Judicial District shall be composed of the counties of Jackson, Lawrence, Randolph, and Sharp.



§ 16-13-1102 - Terms of court.

The terms of court in each county in the Third Judicial District shall commence on the dates set forth below:

(1) Jackson County: On the second Monday after the fourth Monday in August and the second Monday after the third Monday in January;

(2) (A) In the Western District of Lawrence County: On the fourth Monday in August and the third Monday in January;

(B) In the Eastern District of Lawrence County: On the sixth Monday after the fourth Monday in August and the seventh Monday after the third Monday in January;

(3) Randolph County: On the third Mondays in January and July;

(4) Sharp County: On the first Monday in January and the second Monday in July.



§ 16-13-1103 - Judges and chancellors.

(a) (1) The qualified electors of the Third Judicial District shall elect one (1) circuit judge and one (1) chancellor.

(2) Effective July 1, 1999, the circuit judgeship created by subdivision (a)(1) of this section shall become a circuit-chancery judgeship and shall have jurisdiction in law, equity, and probate.

(b) (1) There is hereby created in the Third Judicial District an additional circuit-chancery judgeship which shall have jurisdiction in law, equity, and probate.

(2) (A) The additional judge shall be elected in the same manner and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit-chancery courts.

(B) The judge shall serve for elected terms of four (4) years.

(3) The judge of the additional circuit-chancery judgeship created in subdivision (b)(1) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(c) (1) (A) There is created in the Third Judicial District an additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate.

(B) Pursuant to Arkansas Constitution, Amendment 80, the additional judgeship shall become a circuit judgeship on July 1, 2001.

(C) The judge shall serve for elected terms of six (6) years.

(2) The counties which compose the Third Judicial District shall provide courtroom and office facilities and supplies for the judge of the judgeship created by this subsection, which shall be paid out of the county treasuries in the same manner as other demands against the counties, out of funds appropriated by the respective quorum courts of the counties for such purposes.

(3) There shall be provided for the judge of the judgeship created by this subsection a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.






Subchapter 12 - -- Fourth Judicial Circuit

§ 16-13-1201 - Composition.

The Fourth Judicial District shall be composed of the counties of Madison and Washington.



§ 16-13-1202 - Terms of court.

The terms of court in each county in the Fourth Judicial District shall commence on the dates set forth below:

(1) Washington County: On January 1, April 1, July 1, and October 1; and

(2) Madison County: On the first Mondays in March and September.



§ 16-13-1203 - Judges and chancellors.

(a) The qualified electors of the Fourth Judicial District shall elect:

(1) Two (2) circuit judges;

(2) Two (2) chancellors;

(3) One (1) circuit-chancery judge.

(b) (1) Each judge of the judgeship created by subdivision (a)(3) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(3) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.



§ 16-13-1204 - Secretary-court reporter-case coordinator.

(a) The chancellors, circuit judges, and circuit-chancery judges of the Fourth Judicial District may each employ one (1) secretary-court reporter-case coordinator to perform such duties as may be assigned by the respective judges.

(b) The secretaries authorized by this section shall be appointed by the respective judges, shall be sworn officers of the court, and each shall hold office at the discretion of and during the term of the judge who appointed him or her, except that he or she may be dismissed for incompetency, neglect of duty, or misbehavior.



§ 16-13-1205 - Additional judgeship.

(a) Effective January 1, 1999, there is hereby created in the Fourth Judicial District an additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate.

(b) The qualified electors of the Fourth Judicial District shall elect the additional circuit-chancery judge created in subsection (a) of this section at the November 1998 general election to take office on January 1, 1999. The additional judge shall be elected in the same manner and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit-chancery courts. The judge shall serve for elected terms of four (4) years.



§ 16-13-1206 - Additional judge -- Facilities.

The counties which comprise the Fourth Judicial District shall provide the courtroom and office facilities and supplies for the judge of the circuit-chancery judgeship created by § 16-13-1205(a), which shall be paid out of the county treasuries in the same manner as other demands against the counties, out of funds appropriated by the respective quorum courts of the counties for such purposes.



§ 16-13-1207 - Additional judge -- Staff.

There shall be provided for the judge of the circuit-chancery judgeship created by § 16-13-1205(a) a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit-chancery courts of this state.



§ 16-13-1208 - Additional judgeship.

(a) There is created in the Fourth Judicial District an additional circuit judgeship.

(b) The qualified electors of the district shall elect the additional circuit judge created by subsection (a) of this section at the 2010 general election for nonpartisan judicial offices held on the same dates and at the same times and places as the preferential primary election to take office on January 1, 2011.

(c) (1) The additional circuit judge shall be elected from the district, shall satisfy the same qualifications for holding office, and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(2) The circuit judge shall serve for elected terms of six (6) years.

(d) The counties that compose the Fourth Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by subsection (a) of this section which shall be paid out of the county treasury in the same manner as other demands against the county and out of funds appropriated by the quorum court of the county for these purposes.

(e) There shall be provided for the judge of the circuit judgeship created by subsection (a) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.






Subchapter 13 - -- Fifth Judicial Circuit

§ 16-13-1301 - Composition.

The Fifth Judicial District shall be composed of the counties of Franklin, Johnson, and Pope.



§ 16-13-1302 - Terms of court.

The terms of court for the circuit court of the Fifth Judicial District shall begin on the following days:

(1) (A) Franklin County, Charleston District: On the first Mondays in February and September; and

(B) Franklin County, Ozark District: On the third Mondays in February and September;

(2) Johnson County: On the first Mondays in March and October; and

(3) Pope County: On the first Mondays in April and November.



§ 16-13-1303 - Judges and chancellors.

The qualified electors of the Fifth Judicial District shall elect:

(1) One (1) circuit judge;

(2) One (1) chancellor;

(3) (A) One (1) circuit-chancery judge.

(B) (i) Each judge of the judgeship created by subdivision (3)(A) of this section shall be the judge of the juvenile division of chancery court.

(ii) The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(C) The judge of the additional circuit-chancery judgeship created in subdivision (3)(A) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits; and

(4) (A) An additional circuit-chancery and juvenile judgeship which shall have jurisdiction in law, equity, and probate.

(B) The additional judge shall be elected in the same manner and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit-chancery courts.

(C) The judge shall serve for elected terms of four (4) years.



§ 16-13-1304 - Case coordinator.

(a) (1) The Judge of the Circuit Court for the Fifth Judicial District may appoint one (1) case coordinator for said district for circuit matters.

(2) The Judge of the Chancery and Probate Court for the Fifth Judicial District may appoint one (1) case coordinator for the district for chancery and probate matters.

(b) The principal duties of the case coordinators shall be to maintain the court calendar, schedule dates for the trial of cases and for the hearing of motions, and other related and incidental duties at the direction of the judges.

(c) The case coordinators authorized by this section shall be appointed by the respective judges, shall be sworn officers of the court, and shall hold office at the discretion of and during the term of the judge who appointed them, except that they may be dismissed for incompetency, neglect of duty, or misbehavior.

(d) Each case coordinator shall receive expenses and automobile allowances as authorized for county employees. The same shall be prorated among the counties comprising the district in the same manner as the salary set forth above and be paid out of the county treasury.






Subchapter 14 - -- Sixth Judicial Circuit

§ 16-13-1401 - Composition.

The Sixth Judicial District shall be composed of the counties of Perry and Pulaski.



§ 16-13-1402 - Terms of court.

The terms of court in each county in the Sixth Judicial District shall commence on the dates set forth below:

(1) Pulaski County: On the fourth Monday in September and first Monday in March; and

(2) Perry County: On the first Monday in February and third Monday in July.



§ 16-13-1403 - Judges and chancellors.

(a) The qualified electors of the Sixth Judicial District shall elect:

(1) Six (6) circuit judges;

(2) Four (4) chancellors;

(3) One (1) circuit-chancery judge; and

(4) Two (2) circuit-chancery judgeships.

(b) (1) In the Sixth Judicial District, there is created one (1) additional circuit judgeship and two (2) additional chancery judgeships.

(2) The circuit judges and chancery judges subject to this subsection may, by agreement, hold either of the circuit or chancery courts and may hear and try matters pending in any of those courts or may hear or try matters in the same court at the same time. The judges subject to this subsection may adopt such rules as they deem appropriate for the assignment of cases in the circuit and chancery courts of their judicial district.

(c) (1) Each judge of the judgeship created by subdivision (a)(3) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) Further, the chancery judges of the Sixth Judicial District may designate by agreement not more than two (2) of the chancery judges who shall serve as judges of the juvenile division of chancery court in addition to the circuit-chancery judgeship created in subdivision (a)(3) of this section.

(3) The judge of the additional circuit-chancery judgeship created in subdivision (a)(3) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(4) Of the judgeships created by subdivision (a)(4) of this section within the Sixth Judicial District, the chancery judges of the Sixth Judicial District may designate by agreement one (1) of the Sixth Judicial District circuit-chancery judges whose primary responsibility shall include conducting hearings for the involuntary admission or commitment of persons to the Arkansas State Hospital or any other public or private hospital with a fully trained psychiatrist on the active or consultant staff and may designate by agreement one (1) of the Sixth Judicial District circuit-chancery judges whose primary responsibility shall be to perform the duties of a judge of the juvenile division of chancery court. Each of these judges shall sit as judge of the circuit, chancery, or probate courts as time permits.

(d) (1) There is hereby created in the Sixth Judicial District an additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (d)(1) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.



§ 16-13-1404 - Chancery court reporters.

(a) Each chancellor of the Sixth Judicial District may appoint one (1) court reporter to serve his or her court.

(b) Each of the circuit, chancery, and circuit-chancery judges provided for in § 16-13-1403(b) are authorized to employ a court reporter. The court reporters shall receive such compensation as is provided by law.

(c) There shall be provided for the judge of the circuit-chancery judgeship created by § 16-13-1403(d) a court reporter, whose salary shall be fixed and paid in the manner provided by law for court reporters of the circuit-chancery courts of this state.



§ 16-13-1405 - Chancery court case coordinators.

(a) Each chancellor of the Sixth Judicial District may appoint one (1) case coordinator whose principal duties will be the maintenance of the court calendar, setting dates for trial of cases and for hearing of motions, and other related and incidental duties as directed by the chancellor, including, but not limited to, duties in the clerk's office.

(b) The case coordinator shall receive an annual salary of not less than twelve thousand six hundred dollars ($12,600) nor more than the salary provided by law for the chancery court reporters of the Sixth Judicial District.

(c) For the purposes of any retirement act or system, case coordinators shall be treated in the same manner and to the same effect as chancery court reporters.



§ 16-13-1406 - Chancery court assistant case coordinators-computer operators.

(a) The chancery judges of the Sixth Judicial District may appoint one (1) assistant case coordinator-computer operator.

(b) The duties of the assistant case coordinator-computer operator shall include all the duties in § 16-13-1409(b) in addition to the operation of the computer for the Sixth Judicial District.

(c) The salary of the assistant case coordinator-computer operator shall be eighteen thousand five hundred dollars ($18,500) per calendar year, which salary shall be paid by Pulaski County.

(d) (1) The salary of all case coordinators in the Sixth Judicial District set by this section and by county ordinance shall be amended to provide for an increase of the minimum salaries of four percent (4%) as of July 10, 1987; another increase of four percent (4%) beginning December 26, 1987; and another increase of four percent (4%) beginning December 24, 1988, unless a higher salary is provided by any other legislative act or county ordinance.

(2) All of the salaries shall be paid by Pulaski County. All of the salaries shall be paid bi-weekly by Pulaski County.

(3) When the county quorum court raises salaries for county employees, it shall also raise salaries an equivalent amount for the employees provided for in this subsection.

(4) The employees covered by this subsection shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-13-1407 - Chancery court law clerks.

(a) The chancellors of the Sixth Judicial District, by concurrence of a majority of themselves, may appoint one (1) law clerk who shall be a licensed attorney or graduate of an accredited law school.

(b) The law clerk shall receive the same salary as provided for chancery court reporters in the Sixth Judicial District.



§ 16-13-1408 - Location of chancery courts.

The county judges of the counties of the Sixth Judicial District shall provide adequate space in their courthouses for the holding of chancery court.



§ 16-13-1409 - Case coordinators.

(a) The judges of each division of the Sixth Judicial District may appoint one (1) case coordinator for each division.

(b) The principal duties of the case coordinator shall be to maintain the court calendar, set dates for the trial of cases and for the hearing of motions, and other related and incidental duties at the direction of the judge.

(c) The case coordinator provided for in this section shall receive a salary of twenty-four thousand dollars ($24,000) per calendar year, which salary shall be paid by Pulaski County.

(d) (1) The salary of all case coordinators in the Sixth Judicial District set by this section and by county ordinance shall be amended to provide for an increase of the minimum salaries of four percent (4%) as of July 10, 1987; another increase of four percent (4%) beginning December 26, 1987; and another increase of four percent (4%) beginning December 24, 1988, unless a higher salary is provided by any other legislative act or county ordinance.

(2) All of the salaries shall be paid by Pulaski County. All of the salaries shall be paid bi-weekly by Pulaski County.

(3) When the county quorum court raises salaries for county employees, it shall also raise salaries an equivalent amount for the employees provided for in this subsection.

(4) The employees covered by this subsection shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-13-1410 - Law clerks.

(a) (1) Each judge of the Sixth Judicial District may appoint a law clerk, who may also serve as master, who shall be a graduate of a law school approved by the State Board of Law Examiners.

(2) Each law clerk shall serve at the discretion and under the direction of the judge.

(b) (1) The powers and duties of the law clerks shall be to administer oaths and affirmations, to take acknowledgments, affidavits, and depositions, to serve as master, and to conduct pretrial and prejudgment hearings and recommendations for disposition to the circuit, chancery, or probate judge.

(2) The law clerks may be assigned such additional duties at the discretion of the respective judges as are not inconsistent with the Constitution and laws of the State of Arkansas.

(c) The salary of each law clerk for the Sixth Judicial District shall be set as follows: Click here to view image.

(d) (1) The salary of each senior law clerk for the Sixth Judicial District previously set by this section and by county ordinance shall be amended to provide for an increase of the minimum salaries of four percent (4%) as of July 10, 1987; another increase of four percent (4%) beginning December 26, 1987; and another increase of four percent (4%) beginning December 24, 1988, unless a higher salary is provided by any other legislative act or county ordinance.

(2) The salary of each junior law clerk for the Sixth Judicial District set by this section and by county ordinance shall be amended to provide for an increase of the minimum salaries of four percent (4%) as of July 10, 1987; another increase of four percent (4%) beginning December 26, 1987; and another increase of four percent (4%) beginning December 24, 1988, unless a higher salary is provided by any other legislative act or county ordinance.

(3) All of the salaries shall be paid by Pulaski County. All of the salaries shall be paid bi-weekly by Pulaski County.

(4) When the county quorum court raises salaries for county employees, it shall also raise salaries an equivalent amount for the employees provided for in this subsection.

(5) The employees covered by this subsection shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-13-1411 - Secretaries.

(a) The judges of each division of the Sixth Judicial District may appoint one (1) secretary.

(b) Secretaries so appointed shall provide clerical, stenographic, and other secretarial services and may be assigned such additional duties at the discretion of the respective judges as are not inconsistent with the Constitution or laws of the State of Arkansas.

(c) The salary of the secretaries of the Sixth Judicial District shall be sixteen thousand five hundred dollars ($16,500) per calendar year, which salary shall be paid by Pulaski County.

(d) (1) The salary of each secretary employed by the Sixth Judicial District set by this section and by county ordinance shall be amended to provide for an increase of the minimum salaries of four percent (4%) as of July 10, 1987; another increase of four percent (4%) beginning December 26, 1987; and another increase of four percent (4%) beginning December 24, 1988, unless a higher salary is provided by any other legislative act or county ordinance.

(2) All of the salaries shall be paid by Pulaski County. All of the salaries shall be paid bi-weekly by Pulaski County.

(3) When the county quorum court raises salaries for county employees, it shall also raise salaries an equivalent amount for the employees provided for in this subsection.

(4) The employees covered by this subsection shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-13-1412 - Circuit court probation officers.

(a) The circuit judges of the First and Fifth Divisions of the Sixth Judicial District may appoint a chief probation officer and a deputy probation officer.

(b) (1) The duties of the chief probation officer shall include the supervision of all persons on probation, the investigation of all matters referred to him or her by the court relating to the granting of suspended sentences, and the investigation of any other matters that may be referred to him or her by the court.

(2) The deputy probation officer shall perform all duties delegated to him or her by the chief probation officer, and all those referred to him or her by the court.

(3) The chief probation officer and the deputy probation officer, in the performance of their duties, may exercise all the powers of a deputy sheriff, which powers shall include the powers to make arrests, carry weapons, and serve summonses.

(c) (1) The salary of the chief probation officer shall be twenty-five thousand dollars ($25,000) per calendar year, which salary shall be paid by Pulaski County.

(2) The salary of the deputy probation officer shall be twenty-three thousand five hundred dollars ($23,500) per calendar year, which salary shall be paid by Pulaski County.

(3) Any probation officer funded through or by the Board of Corrections is specifically excluded from the provisions of this section.

(d) Nothing in the provisions of this section shall be construed to repeal or modify the laws now in effect relating to the duties of the State Parole Officer.

(e) (1) The salaries of the chief probation officer and coordinator probation officers set by this section and by county ordinance shall be amended to provide for an increase of the minimum salaries of four percent (4%) as of July 10, 1987; and another increase of four percent (4%) beginning December 26, 1987; and another increase of four percent (4%) beginning December 24, 1988, unless a higher salary is provided by any other legislative act or county ordinance.

(2) All of the salaries shall be paid by Pulaski County. All of the salaries shall be paid bi-weekly by Pulaski County.

(3) When the county quorum court raises salaries for county employees, it shall also raise salaries an equivalent amount for the employees provided for in this subsection.

(4) The employees covered by this subsection shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-13-1413 - Court bailiffs.

(a) (1) (A) The circuit judges of the Sixth Judicial District may each appoint one (1) court bailiff.

(B) If a circuit judge hears criminal cases, one (1) assistant court bailiff may also be appointed.

(2) The chancery judges of the Sixth Judicial District may each appoint one (1) court bailiff.

(3) The circuit-chancery judges of the Sixth Judicial District may each appoint one (1) court bailiff.

(b) (1) The duties of the bailiffs shall include their attendance in their respective courts when court is in session and the supervision and maintenance of order in their respective courtrooms, providing security for individuals involved in court proceedings, officers of the court, and judges, and other incidental and related duties at the direction of the judges.

(2) The bailiffs shall exercise all the powers of a deputy sheriff, including the power to make arrests, carry a weapon, and serve summonses, and shall be certified law enforcement officers.

(3) The circuit-chancery judges may appoint at least one (1) probation officer to serve as assistant bailiff.

(c) The bailiffs and assistant bailiffs of each of the courts shall receive a salary as set by the Pulaski County Quorum Court.

(d) (1) When the quorum court raises salaries for county employees, it shall also raise salaries an equivalent amount for the above employees.

(2) Those employees covered by this section shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-13-1414 - Circuit court presentence officers.

(a) The circuit judges of the First, Fourth, and Fifth Divisions of the Sixth Judicial District may appoint one (1) presentence officer.

(b) The duties of the presentence officer shall include the investigation of defendants and the making of such reports to the circuit court as it deems desirable as to the past conduct of any defendant that appears before the court.

(c) The salary of the presentence officer shall be fifteen thousand dollars ($15,000) per calendar year, which salary shall be paid by Pulaski County.

(d) (1) The salaries of the presentence officer set by this section and by county ordinance shall be amended to provide for an increase of the minimum salaries of four percent (4%) as of July 10, 1987; another increase of four percent (4%) beginning December 26, 1987; and another increase of four percent (4%) beginning December 24, 1988, unless a higher salary is provided by any other legislative act or county ordinance.

(2) All of the salaries shall be paid by Pulaski County. All of the salaries shall be paid bi-weekly by Pulaski County.

(3) When the county quorum court raises salaries for county employees, it shall also raise salaries an equivalent amount for the employees provided for in this subsection.

(4) The employees covered by this subsection shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-13-1415 - Pulaski County -- Proceedings generally.

(a) All writs and processes returnable to the Pulaski County Circuit Court shall be issued and returned as the law provides.

(b) All appeals to circuit court in civil and criminal cases shall be taken in the time and manner provided by Rule 9 of the District Court Rules.

(c) All criminal appeals shall stand for trial ten (10) days after being docketed.



§ 16-13-1416 - Pulaski County -- Chancery clerk.

(a) The chancellors of the Sixth Judicial District shall appoint a Chancery Clerk for Pulaski County. If the chancellors are unable to agree on the appointment, the Chief Justice of the Arkansas Supreme Court shall name the Chancery Clerk for Pulaski County.

(b) The Chancery Clerk of Pulaski County may appoint as many deputies as necessary to carry out the duties of the clerk's office.



§ 16-13-1417 - Pulaski County -- Referral to master.

The chancellors of the Sixth Judicial District may refer any case on their respective dockets, as provided by law, to the Master in Chancery of Pulaski County.



§ 16-13-1418 - Pulaski County -- Field investigator.

(a) There is created the office of field investigator for the Pulaski County Circuit Court, Sixth Judicial District.

(b) The field investigator shall be appointed by the judge of the Pulaski County Circuit Court, Sixth Judicial District, and shall serve at the will of the judge.

(c) (1) The duties of the field investigator shall be to investigate all matters referred to him or her by the Pulaski County Circuit Court, Sixth Judicial District, including presentence reports and follow-up reports on persons placed on probation by the court.

(2) The field investigator shall perform outside investigative duties as may be requested of him or her from time to time by the probation officer of the court.

(3) The field investigator may exercise all the powers of a deputy sheriff.

(d) The field investigator shall receive an annual salary of fifteen thousand dollars ($15,000) to be paid by Pulaski County.



§ 16-13-1419 - Pulaski County -- Probate clerk.

(a) The chancery and probate judges of Pulaski County shall designate a probate clerk who shall serve as clerk in all probate matters and as custodian of all probate papers and records.

(b) It shall be the duty of the Pulaski County Probate Clerk and clerk's deputies to perform the work and services under the supervision of the Pulaski County chancery and probate judges.

(c) (1) The Pulaski County Probate Clerk shall collect all fees related to probate matters, as provided by law. The fees collected shall be paid into the Pulaski County General Fund and dispersed pursuant to law.

(2) The salaries of the Pulaski County Probate Clerk and clerk's deputies shall be paid as established by law.






Subchapter 15 - -- Seventh Judicial Circuit



Subchapter 16 - -- Eighth Judicial Circuit



Subchapter 17 - -- Ninth Judicial Circuit

§ 16-13-1701 - Composition.

(a) The Ninth Judicial District-East shall be composed of Clark County.

(b) The Ninth Judicial District-West shall be composed of the counties of Howard, Little River, Sevier, and Pike.



§ 16-13-1702 - Terms of court.

The terms of court in each county in the Ninth Judicial District shall commence on the dates set forth below:

(1) Clark County: On the fourth Mondays in January and July;

(2) Howard County: On the fourth Mondays in February and August;

(3) Little River County: On the first Mondays in January and July;

(4) Pike County: On the third Mondays in March and September; and

(5) Sevier County: On the first Mondays in February and August.



§ 16-13-1703 - Judges and chancellors.

(a) The qualified electors of the Ninth Judicial District-East shall elect one (1) circuit-chancery judge who shall have jurisdiction in law, equity, and probate.

(b) (1) The qualified electors of the Ninth Judicial District-West shall elect one (1) circuit-chancery judge who shall have jurisdiction in law, equity, and probate.

(2) (A) There is hereby created in the Ninth Judicial District-West an additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate.

(B) The judge of the additional circuit-chancery judgeship created in subdivision (b)(2)(A) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division of chancery court, which duties shall be the primary obligation of the judge, and he or she shall sit as judge of the circuit, chancery, or probate court as time permits.



§ 16-13-1704 - Exchange of districts.

The judges of the Ninth Judicial District-East and the Ninth Judicial District-West may by agreement temporarily exchange districts or hold court for each other, as they deem necessary or appropriate.






Subchapter 18 - -- Tenth Judicial Circuit

§ 16-13-1801 - Composition.

The Tenth Judicial District shall be composed of the counties of Ashley, Bradley, Chicot, Desha, and Drew.



§ 16-13-1802 - Terms of court.

The terms of court in each county in the Tenth Judicial District shall commence on the dates set forth below:

(1) Ashley County: On the third Monday in March and the third Monday in October;

(2) Bradley County: On the first Monday in February and the second Monday in September;

(3) Chicot County: On the second Monday in July and the first Monday in December; and

(4) Drew County: On the third Monday in February and the third Monday in September.



§ 16-13-1803 - Judges and chancellors generally.

(a) The qualified electors of the Tenth Judicial District shall elect:

(1) Two (2) circuit judges and two (2) chancellors, including the additional judges provided for in Acts 1985, No. 159, § 2; and

(2) One (1) circuit-chancery judge.

(b) (1) The judge of the judgeship created by subdivision (a)(2) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(2) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.



§ 16-13-1804 - Assignment of cases.

(a) The circuit and chancery judges of the Tenth Judicial District may, by agreement, hold either of the circuit or chancery courts in the Tenth Judicial District and may hear and try matters pending in any of the courts or may hear and try matters pending in the same court at the same time.

(b) The judges of the Tenth Judicial District may adopt such rules as they deem appropriate for the assignment of cases in the circuit and chancery courts of the Tenth Judicial District.



§ 16-13-1805 - Divisions of court.

(a) (1) The circuit court of the Tenth Judicial District is divided into two (2) divisions.

(2) The circuit judge serving on June 22, 1985, and his or her successor shall be the circuit judge of the first division, and the circuit judge appointed pursuant to Acts 1985, No. 159, § 2, and his or her successor shall be the circuit judge of the second division.

(b) (1) The chancery court of the Tenth Judicial District is divided into two (2) divisions.

(2) The chancery judge serving on June 22, 1985, and his or her successor shall be the chancery judge of the first division, and the chancery judge appointed pursuant to Acts 1985, No. 159, § 2, and his or her successor shall be the chancery judge of the second division.






Subchapter 19 - -- Eleventh Judicial Circuit

§ 16-13-1901 - Composition.

(a) The Eleventh Judicial District-East shall be composed of Arkansas County.

(b) The Eleventh Judicial District-West shall be composed of the counties of Jefferson and Lincoln.



§ 16-13-1902 - Terms of court.

The terms of court in each county in the Eleventh Judicial District shall commence on the dates set forth below:

(1) (A) In the Northern District of Arkansas County: On the first Mondays in April and November; and

(B) In the Southern District of Arkansas County: On the second Monday in March and the first Monday in August;

(2) Jefferson County: On the first Mondays in March and October; and

(3) Lincoln County: On the second Mondays in February and September.



§ 16-13-1903 - Judges, chancellors, and prosecuting attorney.

(a) (1) The qualified electors of the Eleventh Judicial District-West shall elect:

(A) Two (2) circuit judges;

(B) Two (2) chancellors;

(C) One (1) combination circuit-chancery judge;

(D) One (1) circuit-chancery judge; and

(E) One (1) prosecuting attorney.

(2) The judge of the circuit-chancery judgeship created for the Eleventh Judicial District-West by subdivision (a)(1)(C) of this section shall devote one-half (1/2) of his or her time to the chancery and probate proceedings and one-half (1/2) of his or her time to the circuit proceedings, including, but not limited to:

(A) Presiding over all post-conviction proceedings in the Eleventh Judicial District-West;

(B) Presiding over all matters involving acts committed by inmates of the Department of Correction over which the Eleventh Judicial District-West has jurisdiction; and

(C) Hearing all civil actions filed by inmates of the Department of Correction over which the Eleventh Judicial District-West has jurisdiction.

(3) (A) The judge of the judgeship created by subdivision (a)(1)(D) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(B) The judge of the additional circuit-chancery judgeship created in subdivision (a)(1)(D) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(b) The qualified electors of the Eleventh Judicial District-East shall elect one (1) circuit-chancery court judge, who shall have jurisdiction in law, equity, and probate.



§ 16-13-1904 - Exchange of districts.

The judges of the Eleventh Judicial District-East and the Eleventh Judicial District-West may, by agreement, temporarily exchange districts or hold court for each other as they deem necessary or appropriate.



§ 16-13-1905 - Court reporter, case coordinator, and other personnel.

The circuit-chancery judge of the Eleventh Judicial District-West created by § 16-13-1903(a)(1)(C) is authorized to employ a court reporter, a case coordinator, and such other personnel as shall be necessary for the court to effectively and efficiently carry out its responsibilities.



§ 16-13-1906 - Case coordinators.

(a) Each of the circuit and chancery judges of the Eleventh Judicial District-West shall be empowered and directed to employ a case coordinator for each division whose duties shall be the maintenance of the court calendar, setting dates for trial of cases and for hearing of motions, and other related and incidental duties as directed by said judges.

(b) The case coordinators shall be appointed by the judges of the Eleventh Judicial District-West, one (1) for each court, and shall serve at the will of the respective judge.

(c) In lieu of any other expenses incurred by each court provided by law for the Eleventh Judicial District-West, each county of the district shall be responsible each year for the following amounts:

(1) Lincoln County ..................... Two thousand dollars ($2,000); and

(2) Jefferson County ..................... All other expenses not otherwise ................ provided for by law.






Subchapter 20 - -- Twelfth Judicial Circuit

§ 16-13-2001 - Composition.

The Twelfth Judicial District shall be composed of Sebastian County.



§ 16-13-2002 - Terms of court.

The terms of court in the Twelfth Judicial District shall commence on the dates set forth below:

(1) In the Fort Smith District of Sebastian County: On the first Mondays in February, June, and October; and

(2) In the Greenwood District of Sebastian County: On the second Mondays in March and September.



§ 16-13-2003 - Judges and chancellors.

(a) The qualified electors of the Twelfth Judicial District shall elect:

(1) Two (2) circuit judges;

(2) Two (2) chancellors; and

(3) One (1) circuit-chancery judge.

(b) (1) In the Twelfth Judicial District there shall be one (1) additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate.

(2) Effective July 1, 1991, the circuit-chancery judgeship created by this subsection shall become a circuit judgeship which shall have jurisdiction only in law.

(c) Effective July 1, 1991, there is hereby created an additional chancery judgeship in the Twelfth Judicial District which shall have jurisdiction in equity and probate.

(d) (1) Each judge of the judgeship created by subdivision (a)(3) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the Twelfth Judicial District.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(3) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.






Subchapter 21 - -- Thirteenth Judicial Circuit

§ 16-13-2101 - Composition.

The Thirteenth Judicial District shall be composed of the counties of Calhoun, Cleveland, Columbia, Dallas, Ouachita, and Union.



§ 16-13-2102 - Terms of court.

The terms of the circuit court of the Thirteenth Judicial District shall begin in each county of the district as follows:

(1) Calhoun County: On the second Mondays in January and July;

(2) Union County: On the second Mondays in March and September;

(3) Columbia County: On the second Mondays in April and October;

(4) Ouachita County: On the second Mondays in May and November;

(5) Dallas County: On the second Mondays in June and December; and

(6) Cleveland County: On the second Mondays in February and August.



§ 16-13-2103 - Judges and chancellors.

(a) The qualified electors of the Thirteenth Judicial District shall elect:

(1) One (1) circuit judge;

(2) Two (2) chancellors;

(3) One (1) circuit-chancery judge, juvenile division; and

(4) Two (2) circuit-chancery judges.

(b) (1) (A) The judicial position of circuit judge created by Acts 1873, No. 53, and currently designated as Circuit Division 1, is converted to a circuit-chancery judge position and shall be designated as Circuit-Chancery Division 5.

(B) The judge of Circuit-Chancery Division 5 shall continue to be responsible for the duties formerly assigned to Circuit Division 1.

(2) The judicial position of circuit judge created by Acts 1925, No. 27, shall be designated as Circuit Division 2.

(c) (1) The judicial position of chancellor created by Acts 1903, No. 166, shall be designated as Chancery Division 1.

(2) The judicial position of chancellor created by Acts 1923, No. 372, shall be designated as Chancery Division 2.

(d) (1) The judicial position of circuit-chancery judge, juvenile division, created by Acts 1989, No. 949, shall be designated as Circuit-Chancery Division 3 for all jurisdictions.

(2) This judge shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall have jurisdiction in law, equity, and probate to hear other cases as time permits.

(e) The judicial position of circuit-chancery judge created by Acts 1995, No. 41, shall have jurisdiction in law, equity, and probate and shall be designated Circuit-Chancery Division 4 in all jurisdictions.

(f) If any additional judgeship is created, an additional division shall be established and the judge shall serve as the judge of the additional division.



§ 16-13-2104 - Divisions of court.

(a) There shall be four (4) divisions of circuit court and five (5) divisions of chancery court in the Thirteenth Judicial District of Arkansas as established in § 16-13-2103.

(b) A judge shall be elected for each division of the circuit and chancery courts of the Thirteenth Judicial District, and candidates for the offices shall designate and qualify as candidates for the particular division of the court to which they seek election.

(c) (1) The judges of the circuit court may try cases, hear matters, make orders, and take action in any division of the court and may assign or reassign any case from one (1) division to another by administrative order of the judges of the Thirteenth Judicial District.

(2) The judges of the chancery court may try cases, hear matters, make orders, and take action in any division of the court and may assign or reassign any case from one (1) division to another by administrative order of the judges of the Thirteenth Judicial District.

(3) The clerks of the circuit and chancery courts shall assign cases to the divisions therein in accordance with administrative orders of the judges of the Thirteenth Judicial District.

(d) Each division may have separate petit juries, or the divisions by concurrence of the judges may share a single petit jury wheel or box, or a single list of petit jurors.

(e) If any additional judgeship is created, the divisions created in subsection (a) of this section shall increase in accordance with the number of additional judgeships created.






Subchapter 22 - -- Fourteenth Judicial Circuit

§ 16-13-2201 - Composition.

The Fourteenth Judicial District shall be composed of the counties of Baxter, Boone, Marion, and Newton.



§ 16-13-2202 - Terms of court.

The terms of court in each county in the Fourteenth Judicial District shall commence on the dates set forth below:

(1) Baxter County: On the second Monday in March and the second Monday in September;

(2) Boone County: On the third Monday in April and the third Monday in October;

(3) Newton County: On the first Mondays in March and September; and

(4) Marion County: On the first Mondays in April and October.



§ 16-13-2203 - Judges and chancellors.

(a) (1) The qualified electors of the Fourteenth Judicial District shall elect:

(A) One (1) circuit judge;

(B) One (1) chancellor; and

(C) One (1) circuit-chancery judge.

(2) (A) There is created in the Fourteenth Judicial District an additional circuit-chancery judgeship which shall have jurisdiction in law, equity, and probate.

(B) The additional judge shall be elected from the district and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(C) The judge shall serve for elected terms of six (6) years.

(D) The counties which comprise the Fourteenth Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit-chancery judgeship created by subdivision (a)(2)(A) of this section which shall be paid out of the county treasuries in the same manner as other demands against the counties, out of funds appropriated by the respective quorum courts of the counties for such purposes.

(E) There shall be provided for the judge of the circuit-chancery judgeship created by subdivision (a)(2)(A) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit-chancery courts of this state.

(b) (1) The judge of the judgeship created by subdivision (a)(1)(C) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(1)(C) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.






Subchapter 23 - -- Fifteenth Judicial Circuit

§ 16-13-2301 - Composition.

The Fifteenth Judicial District shall be composed of the counties of Conway, Logan, Scott, and Yell.



§ 16-13-2302 - Terms of court.

The terms of court in each county in the Fifteenth Judicial District shall commence on the dates set forth below:

(1) Conway County: On the first Monday in March and the first Monday in October;

(2) (A) In the Southern District of Logan County: On the third Mondays in April and October;

(B) In the Northern District of Logan County: On the first Mondays in January and August;

(3) Scott County: On the first Mondays in May and November;

(4) (A) In the Danville District of Yell County: On the third Monday in January and the third Monday in August;

(B) In the Dardanelle District of Yell County: On the third Monday in February and the third Monday in September.



§ 16-13-2303 - Judges and chancellors.

(a) The qualified electors of the Fifteenth Judicial District shall elect:

(1) One (1) circuit judge;

(2) One (1) chancellor; and

(3) One (1) circuit-chancery judge.

(b) (1) The judge of the judgeship created by subdivision (a)(3) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(3) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.






Subchapter 24 - -- Sixteenth Judicial Circuit

§ 16-13-2401 - Composition.

The Sixteenth Judicial District shall be composed of the counties of Cleburne, Fulton, Independence, Izard, and Stone.



§ 16-13-2402 - Terms of court.

The terms of court of the circuit court in the respective counties of the Sixteenth Judicial District shall commence on the following dates:

(1) Cleburne County: On the second Tuesdays in May and November;

(2) Fulton County: On the second Tuesdays in January and July;

(3) Independence County: On the second Tuesdays in February and August;

(4) Izard County: On the second Tuesdays in March and September; and

(5) Stone County: On the second Tuesdays in April and October.



§ 16-13-2403 - Judges and chancellors.

(a) (1) The qualified electors of the Sixteenth Judicial District shall elect:

(A) One (1) circuit judge;

(B) One (1) chancellor; and

(C) One (1) circuit-chancery judge.

(2) (A) There is created in the Sixteenth Judicial District an additional circuit judgeship which shall have jurisdiction in law, equity, and probate.

(B) The additional judge shall be elected from the district and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(C) The judge shall serve for elected terms of six (6) years.

(D) The counties which compose the Sixteenth Judicial District shall provide courtroom and office facilities and supplies for the judge of the judgeship created by subdivision (a)(2)(A) of this section which shall be paid for out of the county treasuries in the same manner as other demands against the counties and out of funds appropriated by the respective quorum courts of the counties for such purposes.

(E) There shall be provided for the judge of the judgeship created by subdivision (a)(2)(A) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.

(b) (1) The judge of the judgeship created by subdivision (a)(1)(C) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(1)(C) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division of chancery court, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(c) Effective January 1, 1999, the circuit judgeship created by subdivision (a)(1)(A) of this section and the chancery judgeship created by subdivision (a)(1)(B) of this section shall become circuit-chancery judgeships and shall have jurisdiction in law, equity, and probate.






Subchapter 25 - -- Seventeenth and Twenty-Third Judicial Circuits

§ 16-13-2501 - Composition.

(a) The Seventeenth Judicial District shall be composed of the counties of Prairie and White.

(b) The Twenty-third Judicial District shall be composed of Lonoke County.



§ 16-13-2502 - Terms of court.

(a) The terms of court in the Twenty-third Judicial District shall commence on the third Monday in February and the first Monday in September.

(b) The terms of court in each county in the Seventeenth Judicial District shall commence on the following dates:

(1) (A) In the Northern District of Prairie County, on the third Mondays in March and September;

(B) In the Southern District of Prairie County, on the first Monday in March and the third Monday in August; and

(2) (A) In White County, on the third Monday and the tenth Monday after the third Monday in January and the third Monday and the tenth Monday after the third Monday in July.

(B) However, grand and petit juries selected at the January and July terms of the court may serve for a period of six (6) months.



§ 16-13-2503 - Judges and chancellors.

(a) The qualified electors of the Seventeenth Judicial District shall elect:

(1) One (1) circuit judge;

(2) One (1) chancery judge; and

(3) (A) One (1) circuit-chancery judge.

(B) The circuit-chancery judgeship created by subdivision (a)(3)(A) of this section within the Seventeenth Judicial District, whose primary responsibility shall be to perform the duties of a judge of the juvenile division of chancery court, shall sit as judge of the circuit, chancery, and probate courts as time permits.

(b) (1) The qualified electors of the Twenty-third Judicial District shall elect one (1) circuit-chancery judge who shall have jurisdiction in law, equity, and probate.

(2) (A) (i) Effective January 1, 1995, there is hereby created in the Twenty-third Judicial District an additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate.

(ii) The judge of the additional circuit-chancery judgeship created herein shall sit as judge of the circuit, chancery, or probate court as time permits.

(iii) The additional judge shall be elected in the same manner and shall satisfy the same qualifications for holding office and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit-chancery courts.

(iv) The judge shall serve for elected terms of four (4) years.

(B) The county which comprises the Twenty-third Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit-chancery judgeship created by this subdivision (b)(2) which shall be paid out of the county treasury, in the same manner as other demands against the county, out of funds appropriated by the quorum court of the county for such purposes.

(C) There shall be provided for the judge of the circuit-chancery judgeship created by this subdivision (b)(2) a court reporter whose salary shall be fixed and paid in the manner provided by law for court reporters of the circuit-chancery courts of this state.

(c) (1) Effective July 1, 2007, there is created in the Twenty-third Judicial District an additional circuit judgeship that shall have jurisdiction in law, equity, probate, and juvenile matters.

(2) The Governor shall appoint a qualified person who is a resident of the district to temporarily fill the Twenty-third Judicial District circuit judgeship created by subdivision (c)(1) of this section, and the appointed person shall serve until January 1, 2009, or until a successor has been elected and qualified.

(3) (A) The qualified electors of the district shall elect the additional circuit judge created by subdivision (c)(1) of this section at the 2008 preferential primary election to take office on January 1, 2009.

(B) The additional circuit judge shall be elected from the district, shall satisfy the same qualifications for holding office, and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(C) The circuit judge shall serve for elected terms of six (6) years.

(4) The county that composes the Twenty-third Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by subdivision (c)(1) of this section, which shall be paid out of the county treasury in the same manner as other demands against the county and out of funds appropriated by the quorum court of the county for these purposes.

(5) There shall be provided for the judge of the circuit judgeship created by subdivision (c)(1) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.



§ 16-13-2504 - Exchange of districts.

The judges of the Twenty-third Judicial District and the Seventeenth Judicial District may, by agreement, temporarily exchange districts or hold court for each other as they deem necessary and appropriate.






Subchapter 26 - -- Eighteenth Judicial Circuit

§ 16-13-2601 - Composition.

(a) The Eighteenth Judicial District-East shall be composed of Garland County.

(b) The Eighteenth Judicial District-West shall be composed of the counties of Montgomery and Polk.



§ 16-13-2602 - Terms of court.

The terms of court in each county in the Eighteenth Judicial District shall commence on the dates set forth below:

(1) Garland County: On the second Fridays in January and July;

(2) Montgomery County: On the third Mondays in May and November; and

(3) Polk County: On the third Mondays in April and October.



§ 16-13-2603 - Judges and chancellors.

(a) (1) The qualified electors of the Eighteenth Judicial District-East shall elect:

(A) One (1) circuit judge and one (1) chancellor to serve the Eighteenth Judicial District-East, each of whom shall be a resident of the Eighteenth Judicial District-East; and

(B) One (1) circuit-chancery judge.

(2) (A) In the Eighteenth Judicial District-East, there is created one (1) additional circuit-chancery judgeship which shall have jurisdiction in law, equity, and probate.

(B) The circuit judges, chancery judges, and circuit-chancery judges of the districts subject to this subsection may, by agreement, hold either of the circuit or chancery courts in their respective districts and may hear and try matters pending in any of those courts or may hear or try matters in the same court at the same time. The judges subject to this subsection may adopt such rules as they deem appropriate for the assignment of cases in the circuit and chancery courts of their district.

(3) (A) The judge of the judgeship created by subdivision (a)(1)(B) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(B) The judge of the additional circuit-chancery judgeship created in subdivision (a)(1)(B) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(b) The qualified electors of the Eighteenth Judicial District-West shall elect one (1) circuit-chancery judge to serve the Eighteenth Judicial District-West who shall be a resident of the Eighteenth Judicial District-West.



§ 16-13-2604 - Exchange of districts.

The judges of the Eighteenth Judicial District-East and the Eighteenth Judicial District-West may, by agreement, temporarily exchange districts or hold court for each other, as they deem necessary or appropriate.



§ 16-13-2605 - Court reporters.

Each of the circuit, chancery, and circuit-chancery judges provided for in § 16-13-2603 is authorized to employ a court reporter. The court reporters shall receive such compensation as is provided by law.



§ 16-13-2606 - Secretary-case coordinator.

(a) Each circuit judge, chancery judge, circuit-chancery judge, and circuit-chancery judge of the juvenile division of chancery court, Eighteenth Judicial District-East, may employ a secretary-case coordinator to serve each judge at the pleasure of the appointing judge, at an annual salary based upon the classification in the table in subdivision (b)(1) of this section, payable in equal monthly installments by Garland County.

(b) (1) No payment of salary may be made except in conformity with the salary rates assigned in the table below and only after the appointing judge has certified in writing the term of the employee's experience to the county clerk: Click here to view image.

(2) The appointing judge shall have discretion in certifying or omitting to certify increases in salary above the entry level.



§ 16-13-2607 - Bailiffs.

(a) The circuit, chancery, and circuit-chancery judges of the Eighteenth Judicial District - East may each appoint one (1) court bailiff and, by concurrence of a majority of the judges in the judicial district, two (2) at-large bailiffs to serve as circumstances warrant.

(b) (1) The duties of the bailiffs shall include:

(A) The supervision and maintenance of order in the courtroom;

(B) Providing security for the judges, officers of the court, jurors, and other individuals involved in court proceedings;

(C) Administering oaths; and

(D) Other related duties as assigned by the judges.

(2) When acting within the scope of their duties, the bailiffs shall exercise all the powers necessary and proper to perform their duties, including the powers of a deputy sheriff and the power to make arrests, carry a weapon, and serve summons.

(3) The bailiffs shall have and maintain law enforcement certification as is necessary to fully perform the functions of their office.

(c) (1) (A) The compensation package of the bailiffs shall be determined by the Garland County Quorum Court.

(B) If the quorum court raises salary benefits for county employees, it shall also raise salary or benefits an equivalent amount for the bailiffs.

(2) Any other employment or salary considerations will be governed by Garland County's Job Evaluation Salary Administration Program.






Subchapter 27 - -- Nineteenth Judicial Circuit

§ 16-13-2701 - Composition.

The Nineteenth Judicial District shall be composed of the counties of Benton and Carroll.



§ 16-13-2702 - Terms of court.

The terms of court in each county in the Nineteenth Judicial District shall commence on the dates set forth below:

(1) Benton County: On the third Mondays in March and September; and

(2) Carroll County: On the third Mondays in February and August.



§ 16-13-2703 - Judges and chancellors.

(a) The qualified electors of the Nineteenth Judicial District shall elect:

(1) One (1) circuit judge;

(2) One (1) chancellor; and

(3) One (1) circuit-chancery judge.

(b) In the Nineteenth Judicial District, there shall be one (1) additional circuit judgeship which shall have jurisdiction only in law.

(c) There is hereby created and established, in addition to all other circuit judgeships, chancery judgeships, and circuit-chancery judgeships in the Nineteenth Judicial District, one (1) additional chancery judgeship which shall have jurisdiction in equity and probate.

(d) The chancery judge created pursuant to subsection (c) of this section is authorized to employ a court reporter, a case coordinator, and such other personnel as shall be necessary for the court to effectively and efficiently carry out its responsibilities.

(e) (1) The judge of the judgeship created by subdivision (a)(3) of this section shall be the judge of the juvenile division of chancery court. The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the additional circuit-chancery judgeship created in subdivision (a)(3) of this section shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.



§ 16-13-2704 - Bailiffs.

(a) The circuit, chancery, and circuit-chancery judges of the Nineteenth Judicial District may each appoint one (1) court bailiff.

(b) (1) The duties of the bailiffs shall include the supervision and maintenance of order in their respective courtrooms, providing security for the judges, officers of the court, jurors, and other individuals involved in court proceedings, administering oaths, and other incidental and related duties at the direction of the respective judges.

(2) When acting within the scope of their duties, the court bailiffs shall exercise all the powers necessary and proper to the performance of their duties, including the powers of a deputy sheriff and the power to make arrests, carry a weapon, and serve a summons.

(3) A bailiff may maintain law enforcement certification existing or acquired during his or her service as bailiff.

(c) The pay of the bailiffs shall be determined by the quorum courts.






Subchapter 28 - -- Twentieth Judicial Circuit

§ 16-13-2801 - Composition.

The Twentieth Judicial District shall be composed of the counties of Faulkner, Searcy, and Van Buren.



§ 16-13-2802 - Terms of court.

The terms of court in each county in the Twentieth Judicial District shall commence on the dates set forth below:

(1) Faulkner County: On the first Monday in May and the first Monday in December;

(2) Searcy County: On the third Mondays in April and October; and

(3) Van Buren County: On the first Mondays in May and November.



§ 16-13-2803 - Judges and chancellors.

(a) The qualified electors of the Twentieth Judicial District shall elect:

(1) One (1) circuit judge;

(2) One (1) chancellor; and

(3) One (1) circuit-chancery judge.

(b) (1) The judgeship created by subdivision (a)(3) of this section shall be the judge of the juvenile division of chancery court and shall be designated division 2 in all jurisdictions.

(2) The judge shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(c) The circuit judgeship created by subdivision (a)(1) of this section shall be a circuit-chancery judgeship which shall have jurisdiction in law, equity, and probate and shall be designated division 1 in all jurisdictions.

(d) Effective January 1, 1997, the chancery judgeship created by subdivision (a)(2) of this section shall become a circuit-chancery judgeship which shall have jurisdiction in law, equity, and probate and shall be designated division 3 in all jurisdictions.

(e) There is hereby created in the Twentieth Judicial District an additional circuit-chancery judgeship, which shall have jurisdiction in law, equity, and probate and shall be designated division 4 in all jurisdictions.

(f) (1) Effective July 1, 2007, there is created in the Twentieth Judicial District an additional circuit judgeship that shall have jurisdiction in law, equity, probate, and juvenile matters.

(2) The Governor shall appoint a qualified person who is a resident of the district to temporarily fill the Twentieth Judicial District circuit judgeship created by subdivision (f)(1) of this section, and the appointed person shall serve until January 1, 2009, or until a successor has been elected and qualified.

(3) (A) The qualified electors of the district shall elect the additional circuit judge created by subdivision (f)(1) of this section at the 2008 preferential primary election to take office on January 1, 2009.

(B) The additional circuit judge shall be elected from the district, shall satisfy the same qualifications for holding office, and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(C) The circuit judge shall serve for elected terms of six (6) years.

(4) The counties that compose the Twentieth Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by subdivision (f)(1) of this section, which shall be paid out of the county treasuries in the same manner as other demands against the counties and out of funds appropriated by the respective quorum courts of the counties for these purposes.

(5) There shall be provided for the judge of the circuit judgeship created by subdivision (f)(1) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.



§ 16-13-2804 - Responsibility for expenses.

(a) In lieu of any other expenses incurred by each court provided by law for the Twentieth Judicial District, each county of the circuit shall be responsible for the following amounts:

(1) Searcy County ... One thousand five hundred dollars ($1,500);

(2) Van Buren County ... Five hundred dollars ($500); and

(3) Faulkner County ... All other expenses not otherwise provided for by law.

(b) Nothing herein shall be construed to prevent the respective quorum courts of the counties in the district from paying more than the amounts set forth herein.



§ 16-13-2805 - Case coordinators.

(a) Hereafter, each of the judges of the Twentieth Judicial District shall be empowered and directed to employ a case coordinator, whose duties shall be the maintenance of the court calendar, setting dates for trial of cases and for hearing of motions, and other related and incidental duties as directed by said judges.

(b) The case coordinators shall be appointed by the judges of the Twentieth Judicial District, one (1) for each court, and shall serve at the will of the respective judge.






Subchapter 29 - -- Twenty-First Judicial Circuit

§ 16-13-2901 - Composition.

The Twenty-first Judicial District shall be composed of Crawford County.



§ 16-13-2902 - Terms of court.

The terms of court in the Twenty-first Judicial District shall be the first Monday in March, the second Monday in July, and the third Monday in November.



§ 16-13-2903 - Election of judges.

The qualified electors of the Twenty-first Judicial District shall elect two (2) circuit-chancery judges.






Subchapter 30 - -- Nineteenth Judicial Circuit

§ 16-13-3001 - Composition.

(a) Effective January 1, 1999, there is created the Nineteenth Judicial District-East, which shall be composed of Carroll County.

(b) Effective January 1, 1999, there is created the Nineteenth Judicial District-West, which shall be composed of Benton County.



§ 16-13-3002 - Judges and chancellors.

(a) As of January 1, 1999, the Circuit-Chancery Judge of the Nineteenth Judicial District, who sits as judge of the juvenile division and Division Three of the circuit and chancery courts, is hereby designated as the Circuit-Chancery Judge of the Nineteenth Judicial District-East and shall sit as the judge of the circuit, chancery and probate courts and the juvenile division.

(b) At the 1998 General Election, the qualified electors of the Nineteenth Judicial District-East shall elect the circuit-chancery judge to take office on January 1, 1999.

(c) As of January 1, 1999, the Nineteenth Judicial District-West shall be served by one (1) Circuit Judge of the First Division; one (1) Circuit Judge of the Second Division; one (1) Chancery Judge of the First Division; one (1) Chancery Judge of the Second Division; and an additional circuit-chancery judge who shall perform the duties of the judge of the juvenile division and sit as judge of the circuit, chancery or probate court as time permits. The additional circuit-chancery judge shall be elected in 1998 to take office on January 1, 1999.

(d) As of the 1998 general election, the circuit, chancery, and circuit-chancery judges of the Nineteenth Judicial District-West shall hereafter be elected by qualified electors of the Nineteenth Judicial District-West. The current chancery judges shall serve the balance of their terms in the Nineteenth Judicial District-West.

(e) There shall be provided for the judge of the circuit-chancery judgeship created by this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit and chancery courts of this state.

(f) All existing laws not in conflict herewith pertaining to the Nineteenth Judicial District shall apply to the Nineteenth Judicial District-East and the Nineteenth Judicial District-West.

(g) The judges of the Nineteenth Judicial District-East and the Nineteenth Judicial District-West may, by agreement, temporarily exchange districts or hold court for each other as they deem necessary or appropriate.

(h) (1) Effective January 1, 2009, there is created in the Nineteenth Judicial District-West an additional circuit judgeship that shall have jurisdiction in law, equity, probate, and juvenile matters.

(2) (A) The qualified electors of the 19th Judicial District - West shall elect the additional circuit judge created by subdivision (h)(1) of this section at the 2008 preferential primary election to take office on January 1, 2009.

(B) The additional circuit judge shall be elected from the 19th Judicial District - West, shall satisfy the same qualifications for holding office, and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(C) The circuit judge shall serve for elected terms of six (6) years.

(3) The county that composes the Nineteenth Judicial District-West shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by subdivision (h)(1) of this section, which shall be paid out of the county treasury in the same manner as other demands against the county and out of funds appropriated by the quorum court of the county for these purposes.

(4) There shall be provided for the judge of the circuit judgeship created by subdivision (h)(1) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.



§ 16-13-3003 - Prosecuting attorneys.

(a) At the 1998 general election, the qualified electors of Carroll County shall elect a person who shall serve as the prosecuting attorney for the Nineteenth Judicial District-East beginning January 1, 1999.

(b) At the 1998 general election, the qualified electors of Benton County shall elect a person who shall serve as the prosecuting attorney for the Nineteenth Judicial District-West beginning January 1, 1999.






Subchapter 31 - -- Seventh and Twenty-Second Judicial Circuits

§ 16-13-3101 - Composition.

(a) There is created the Twenty-second Judicial District which shall be composed of Saline County.

(b) There is created the Seventh Judicial District composed of Grant County and Hot Spring County.



§ 16-13-3102 - Terms of court.

(a) The terms of court in each county in the Twenty-second Judicial District shall commence on the third Mondays in March and September.

(b) The terms of court in each county in the Seventh Judicial District shall commence on the dates set forth below:

(1) Grant County: On the fourth Mondays in February and August; and

(2) Hot Spring County: On the second Mondays in January and July.



§ 16-13-3103 - Judges and chancellors.

(a) The qualified electors of the Twenty-second Judicial District shall elect:

(1) One (1) chancery judge of the First Division;

(2) One (1) circuit-chancery judge of the Second Division; and

(3) One (1) circuit-chancery judge of the Third Division.

(b) The qualified electors of the Seventh Judicial District shall elect:

(1) One (1) circuit-chancery judge of the First Division; and

(2) One (1) circuit-chancery judge of the Second Division.

(c) (1) (A) The chancery judge and circuit-chancery judges of the Twenty-second Judicial District may, by agreement, hold either of the circuit or chancery courts in their respective districts and may hear and try matters pending in any of those courts or may hear or try matters in the same court at the same time.

(B) The judges subject to subdivision (c)(1)(A) of this section may adopt such rules as they deem appropriate for the assignment of cases in the circuit and chancery courts of their judicial district.

(2) (A) The circuit-chancery judges of the Seventh Judicial District may, by agreement, hold either of the circuit or chancery courts in their respective districts and may hear and try matters pending in any of those courts or may hear or try matters in the same court at the same time.

(B) The judges subject to subdivision (c)(2)(A) of this section may adopt such rules as they deem appropriate for the assignment of cases in the circuit and chancery courts of their judicial district.

(d) (1) (A) The judge of the Second Division in each district shall be the judge of the juvenile division of chancery court.

(B) The judge shall serve as judge of the juvenile division in lieu of the judge who would otherwise be designated as judge of the juvenile division of chancery court in the judicial district.

(2) The judge of the Second Division in each district shall devote such time as may be required to perform the duties of judge of the juvenile division, which duties shall be the primary obligation of the judge, and shall sit as judge of the circuit, chancery, or probate court as time permits.

(e) (1) Effective January 1, 2009, there is created in the Twenty-second Judicial District an additional circuit judgeship that shall have jurisdiction in law, equity, probate, and juvenile matters.

(2) (A) The qualified electors of the district shall elect the additional circuit judge created by subdivision (e)(1) of this section at the 2008 preferential primary election to take office on January 1, 2009.

(B) The additional circuit judge shall be elected from the district, shall satisfy the same qualifications for holding office, and shall receive the same salary, expenses, and other allowances as provided by law for judges of the circuit courts.

(C) The circuit judge shall serve for elected terms of six (6) years.

(3) The county that composes the Twenty-second Judicial District shall provide courtroom and office facilities and supplies for the judge of the circuit judgeship created by subdivision (e)(1) of this section, which shall be paid out of the county treasury in the same manner as other demands against the county and out of funds appropriated by the quorum court of the county for these purposes.

(4) There shall be provided for the judge of the circuit judgeship created by subdivision (e)(1) of this section a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in the manner provided by law for court reporters and trial court administrative assistants of the circuit courts of this state.



§ 16-13-3104 - Additional circuit-chancery judges.

(a) The chancery judge of the Seventh Judicial District-North is hereby designated as the chancery judge of the Twenty-second Judicial District.

(b) At the 1998 general election, the qualified electors of the Twenty-second Judicial District shall elect two (2) circuit-chancery judges to take office on January 1, 1999.

(c) At the 1998 general election, the qualified electors of the Seventh Judicial District shall elect two (2) circuit-chancery judges to take office on January 1, 1999.



§ 16-13-3105 - Court reporters.

(a) Each of the chancery and circuit-chancery judges provided for in this subchapter is authorized to employ a court reporter.

(b) The court reporters shall receive such compensation as is provided by law.



§ 16-13-3106 - Bailiffs.

(a) (1) The circuit-chancery judges of the Twenty-second Judicial District may each appoint so many court bailiffs as the quorum courts of the district shall fund.

(2) The circuit-chancery judges of the Seventh Judicial District may each appoint so many court bailiffs as the quorum court of the district shall fund.

(b) (1) The duties of the bailiffs shall include:

(A) Their attendance in their respective courts when court is in session and the supervision and maintenance of order in their respective courtrooms;

(B) Providing security for criminal defendants, juries, and judges; and

(C) Other incidental and related duties at the direction of the respective judges.

(2) When acting within the scope of their duties as court bailiffs, the bailiffs shall exercise all the powers of a deputy sheriff, which shall include the power to make arrests, carry a weapon, and serve summonses, and may maintain law enforcement certification existing or acquired during their service as bailiffs.



§ 16-13-3107 - Prosecuting attorneys.

(a) The qualified electors of Saline County shall elect a person who shall serve as the prosecuting attorney for the Twenty-second Judicial District.

(b) The qualified electors of Hot Spring County and Grant County shall elect a person who shall serve as the prosecuting attorney for the Seventh Judicial District.






Subchapter 32 - -- Eighth Judicial Circuit

§ 16-13-3201 - Composition.

(a) Effective January 1, 1999, there is created the Eighth Judicial District-North composed of Hempstead and Nevada counties.

(b) Effective January 1, 1999, there is created the Eighth Judicial District-South composed of Lafayette and Miller counties.



§ 16-13-3202 - Judges and chancellors in the Eighth Judicial District-North.

(a) The qualified electors of the Eighth Judicial District-North shall elect:

(1) One (1) circuit-chancery judge of the First Division; and

(2) One (1) circuit-chancery judge of the Second Division.

(b) (1) The judge of the First Division of the Eighth Judicial District-North shall sit as the judge of the circuit court, chancery court, and probate court.

(2) The judge of the Second Division of the Eighth Judicial District-North shall sit as judge of the circuit court, chancery court, probate court, and the juvenile division of the chancery court.

(c) If any additional circuit-chancery judgeship is created, an additional division shall be established, and the judge shall serve as the judge of the additional division.

(d) A judge shall be elected, every four (4) years, for each division of the circuit-chancery court of the Eighth Judicial District-North, and candidates for the offices shall designate and qualify as candidates for the particular division of the court to which they seek election.



§ 16-13-3203 - Judges and chancellors in the Eighth Judicial District-South.

(a) The qualified electors of the Eighth Judicial District-South shall elect:

(1) One (1) circuit-chancery judge of the First Division;

(2) One (1) circuit-chancery judge of the Second Division; and

(3) One (1) circuit-chancery judge of the Third Division.

(b) The judges of the Eighth Judicial District-South shall sit as judges of the circuit court, chancery court, probate court, and juvenile division of the chancery court.

(c) If any additional circuit-chancery judgeship is created, an additional division shall be established, and the judge shall serve as the judge of the additional division.

(d) A judge shall be elected, every four (4) years, for each division of the circuit-chancery court of the Eighth Judicial District-South, and candidates for the offices shall designate and qualify as candidates for the particular division of the court to which they seek election.



§ 16-13-3204 - Additional judges.

(a) At the 1998 general election, the qualified electors of the Eighth Judicial District-North shall elect two (2) circuit-chancery judges to take office on January 1, 1999.

(b) At the 1998 general election, the qualified electors of the Eighth Judicial District-South shall elect three (3) circuit-chancery judges to take office on January 1, 1999.



§ 16-13-3205 - Prosecuting attorneys.

(a) The qualified electors of Hempstead and Nevada counties shall elect a person who shall serve as the prosecuting attorney for the Eighth Judicial District-North.

(b) The qualified electors of Lafayette and Miller counties shall elect a person who shall serve as the prosecuting attorney for the Eighth Judicial District-South.



§ 16-13-3206 - Additional judge -- Staff.

There shall be provided for the judge of the circuit-chancery judgeship created by this subchapter a court reporter and a trial court administrative assistant whose salaries shall be fixed and paid in a manner provided by law for court reporters and trial court administrative assistants of the circuit and chancery courts of this state.









Chapter 14 - Probate Courts



Chapter 15 - County Courts

§ 16-15-101 - Terms of court.

(a) The regular terms of the county courts of the several counties of this state shall commence on the first Mondays in January, April, July, and October of each year.

(b) (1) The county court shall be open, by operation of law, at the beginning of each regular term of the court, as set forth in subsection (a) of this section, and shall remain open until the beginning of the next term of the court.

(2) No term of the court shall lapse by reason of the fact that the court was not formally opened at the beginning of the term.



§ 16-15-102 - Special terms.

(a) The county judge of any county may hold a special term of the county court when the public good of the county demands it.

(b) Before any special term of a county court shall be held, the county judge shall give a notice ten (10) days before the special term is held by posting ten (10) written or printed notices in ten (10) of the most public places in the county, including one (1) notice on the door of the office of the clerk of the county.



§ 16-15-103 - Change of term upon conflict with circuit court -- Exception.

(a) (1) Whenever it shall happen that the time for holding the county court and circuit court in any county shall be on the same day, the county judge shall not commence his or her court until two (2) weeks thereafter.

(2) This section shall not apply to counties having separate county clerks, as provided for in Arkansas Constitution, Article 7, § 19.

(b) All process of whatever description shall be returnable and have day and trial in the same manner as if the county court had been held at the regular time prescribed by law.



§ 16-15-104 - Adjournment -- Recess.

There shall be no adjournments of county courts, but the county courts shall be deemed in recess when not engaged in the transaction of business.



§ 16-15-105 - Sessions.

(a) Each county court may, by rule or order, fix times and places when the court will be in session for the transaction of business; but such scheduled sittings of the court shall not preclude the transaction of business by the court at other times or places.

(b) In counties having more than one (1) judicial district, the county court shall be concurrently in session in each district.



§ 16-15-106 - Punishment for contempt.

The county court of each county, for an interruption of its proceedings or any contempt offered it while in session, shall have the power to impose a Class C misdemeanor.



§ 16-15-107 - Approval of bonds in vacation.

The judge of the county court shall have power, in vacation, to approve any bond requiring the approval of the court by law. The bond, so approved by the judge, shall be submitted to the court, at its next regular meeting, for their approval or rejection, and, if rejected, a new bond and surety shall be given.



§ 16-15-108 - Special judges.

(a) When any county judge of the state shall be physically unable to attend to the business of his or her court to the extent that the business of the county court shall suffer on account of the physical disability, the circuit judge of the district in which the county is located shall have authority to certify to the Governor the physical disability of the county judge. The Governor shall appoint someone to hold the county court until such time as the regular county judge shall be physically able to resume his or her official duties.

(b) Every person appointed to serve as special judge of a county court shall be entitled to receive compensation at the rate of forty dollars ($40.00) per day for each day he or she shall sit, to be paid out of the county treasury.



§ 16-15-109 - Interest in county contracts or transactions prohibited.

(a) (1) It shall be unlawful for any county judge to be interested, either directly or indirectly, in any contract or transaction made or entered into in his or her county or on behalf of his or her county or to accept or receive any property, money, or other valuable thing for his or her use or benefit on account of, connected with, or growing out of any contract or transaction had or made for his or her county.

(2) If, in the purchase of any materials, supplies, equipment, or machinery for the county, any discounts, credits, or allowances are given or allowed, they shall be for the benefit of the county. It shall be unlawful for the county judge to accept or retain the discounts, credits, or allowances for his or her own use or benefit. All such discounts, credits, or allowances must be given to the county.

(b) A violation of any of the provisions of this section shall be a misdemeanor, and upon conviction the county judge shall be punished by a fine of not less than three hundred dollars ($300) nor more than one thousand dollars ($1,000). In addition, the county judge shall be removed from office, and his or her successor shall be appointed as is provided by law.



§ 16-15-110 - Judge not to be interested party in county contracts, projects, buildings, etc.

It shall be unlawful for any county judge in this state to be either directly or indirectly interested, in his or her own county, in:

(1) The building or repairing of any public building or the building or repairing of any public bridge;

(2) Any toll bridge or causeway;

(3) Any public ferry;

(4) The keeping, feeding, or clothing of any pauper or poor or insane person;

(5) Any real or personal property, stationery, furniture, wood, or other materials purchased for the use of the county; or

(6) Any internal improvement to be paid for, in whole or in part, by the county.



§ 16-15-111 - Disqualification of judges.

No judge of the county court shall sit on the determination of any case in which he or she is interested in the outcome, is related to any party within the third degree of consanguinity or affinity, has been of counsel, or is otherwise disqualified under the Arkansas Code of Judicial Conduct, unless the parties waive the disqualification as provided therein.



§ 16-15-112 - Sheriff's attendance at court sessions.

It shall be the duty of the sheriff to attend each regular or special session of the county court for his or her county, either in person or by deputy, and to execute all orders and precepts made by the court. For his or her attendance, the sheriff shall be entitled to receive such fees as are allowed by law to sheriffs for executing the orders and precepts made by the county courts.



§ 16-15-113 - Court expenses -- Payment.

The expenses accruing in the county courts shall be paid out of the county treasury in which the court is held in the same manner as other demands.






Chapter 16 - Courts Of Common Pleas



Chapter 17 - District Courts

Subchapter 1 - -- General Provisions

§ 16-17-102 - Exchange of jurisdictions by district court judges.

(a) District judges may temporarily exchange districts by joint order entered of record in their respective courts. They may hold court for each other for such length of time as may seem practicable and for the best interest of their respective courts.

(b) District judges exchanging jurisdictional authority or districts shall have the same power or authority, holding courts for each other, as the district judge for the district in which the court or courts shall be held.

(c) No city or county shall be held liable for nor shall incur any expense whatsoever for any special pay or travel costs arising out of any exchange of judicial districts between district judges.



§ 16-17-103 - Residency requirement of judges.

The judge of a district court shall be a qualified elector within the geographical area from which he or she is chosen.



§ 16-17-104 - Law license requirement for district judges.

District judges shall have been licensed attorneys of this state for at least four (4) years immediately preceding the date of assuming office.



§ 16-17-106 - Deputy court clerks generally.

(a) The judge of the district court of any city in this state may, with the approval of the governing body of the city, appoint one (1) or more deputy clerks to serve under the supervision of the district court clerk.

(b) The salary of the deputy clerk or clerks may be less than, but not more than, the salary paid to the district court clerk. The salary designated for the office of district court clerk may be apportioned by the city council between and among the district court clerks and any or all of the deputies.

(c) Deputy district court clerks are empowered to perform all duties and exercise all powers granted to the district court clerk and shall post bond in the same manner and amount as required of the district court clerk.



§ 16-17-108 - Salaries of personnel and other requirements of various district courts. [Effective until January 1, 2012.]

(a) Unless otherwise provided by law, the salaries of the judges and other personnel of the various district courts shall be established as follows:

(1) The Arkansas County District Court -- Northern District Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than fifty thousand dollars ($50,000), the district court clerk shall receive an annual salary of not less than thirteen thousand eight hundred thirty-four dollars and ninety-two cents ($13,834.92) nor more than thirty-four thousand dollars ($34,000), and the deputy court clerk shall receive an annual salary of not less than eleven thousand four hundred seventy-five dollars ($11,475) nor more than twenty-eight thousand dollars ($28,000). The salaries shall be as determined by the governing body of the City of Stuttgart and the Arkansas County Quorum Court and paid one-half (1/2) by the city and one-half (1/2) by the county;

(2) The Arkansas County District Court -- Southern District Judge shall receive an annual salary of not less than thirteen thousand dollars ($13,000) nor more than fifty thousand dollars ($50,000), the district court clerk shall receive an annual salary of not less than twelve thousand five hundred dollars ($12,500) nor more than thirty-four thousand dollars ($34,000), and the deputy clerk shall receive an annual salary of not less than ten thousand five hundred dollars ($10,500) nor more than twenty-eight thousand dollars ($28,000). The salaries shall be determined by the governing body of the City of DeWitt and the Arkansas County Quorum Court and paid one-half (1/2) by the city and one-half (1/2) by the county;

(3) The Ashley County District Court -- Crossett Department Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-eight thousand dollars ($38,000), and the district court clerk shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than twenty-five thousand dollars ($25,000). The salaries shall be in an amount within the range prescribed in this subdivision (a)(3), as agreed upon by the Ashley County Quorum Court and the governing body of the City of Crossett;

(4) The Ashley County District Court -- Hamburg Department Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-eight thousand dollars ($38,000), and the district court clerk shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than twenty-five thousand dollars ($25,000). The salaries shall be in an amount within the range prescribed in this subdivision (a)(4), as agreed upon by the Ashley County Quorum Court and the governing body of the City of Hamburg;

(5) The Baxter County District Court Clerk shall receive compensation in an amount as may be provided by the City of Mountain Home and the Baxter County Quorum Court. The salary shall be paid one-half (1/2) by the City of Mountain Home and one-half (1/2) by Baxter County;

(6) The Bradley County District Court Judge shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than thirty-six thousand dollars ($36,000), as established by the Bradley County Quorum Court and approved by the governing body of the City of Warren;

(7) (A) The Calhoun County District Court Judge shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than thirty thousand dollars ($30,000) and the clerk of the court shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than twenty-four thousand dollars ($24,000), as may be determined by the Hampton City Council and the Calhoun County Quorum Court.

(B) The salaries shall be paid by the City of Hampton and Calhoun County in equal monthly installments;

(8) The Camden District Court Judge shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than fifty thousand dollars ($50,000) to be paid by the City of Camden and Ouachita County;

(9) The Carroll County District Court -- Eastern District Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-four thousand dollars ($24,000);

(10) The Carroll County District Court -- Western District Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-four thousand dollars ($24,000);

(11) (A) The Chicot County District Court -- Dermott Department Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than twenty-six thousand dollars ($26,000).

(B) (i) The court clerk shall receive an annual salary of not less than fourteen thousand dollars ($14,000) nor more than twenty thousand dollars ($20,000).

(ii) However, the court clerk's position shall be a full-time or part-time position.

(C) The salaries shall be in an amount within the range prescribed in this subdivision (a)(11) as agreed upon by the Chicot County Quorum Court and the governing body of the City of Dermott.

(D) The salary of the district court judge and the salary of the district court clerk shall be paid as follows:

(i) Fifty percent (50%) to be paid by the City of Dermott; and

(ii) Fifty percent (50%) to be paid by Chicot County;

(12) (A) The Chicot County District Court -- Eudora Department Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than twenty-six thousand dollars ($26,000), and the district court clerk shall receive an annual salary of not less than fourteen thousand dollars ($14,000) nor more than twenty thousand dollars ($20,000).

(B) The salaries shall be in an amount within the range prescribed in subdivision (a)(12)(A) of this section as agreed upon by the Chicot County Quorum Court and the governing body of the City of Eudora.

(C) The salary of the judge and the salary of the clerk shall be paid as follows:

(i) Fifty percent (50%) to be paid by the City of Eudora; and

(ii) Fifty percent (50%) to be paid by Chicot County;

(13) (A) The Chicot County District Court -- Lake Village Department Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than twenty-six thousand dollars ($26,000), and the court clerk shall receive an annual salary of not less than fourteen thousand dollars ($14,000) nor more than twenty thousand dollars ($20,000). If authorized by the governing body of the City of Lake Village and the Chicot County Quorum Court, the judge shall be authorized to employ a full-time or part-time deputy court clerk at an annual salary of not less than five thousand dollars ($5,000) nor more than twelve thousand dollars ($12,000). The salaries shall be in an amount within the range prescribed in this subdivision (a)(13)(A), as agreed upon by the Chicot County Quorum Court and the governing body of the City of Lake Village.

(B) The salary of the judge and the salary of the clerk shall be paid as follows:

(i) Fifty percent (50%) to be paid by the City of Lake Village; and

(ii) Fifty percent (50%) to be paid by Chicot County;

(14) The Clark County District Court Judge shall receive an annual salary of not less than fifty-three thousand five hundred dollars ($53,500) nor more than sixty-five thousand dollars ($65,000), and the Clark County District Court Clerk shall receive an annual salary of not less than twenty-eight thousand dollars ($28,000) nor more than thirty-eight thousand dollars ($38,000), such salaries to be established annually by the Clark County Quorum Court. Upon approval by the Clark County Quorum Court, the Clark County District Court Judge may appoint one (1) deputy district court clerk to receive a salary as established by the Clark County Quorum Court;

(15) (A) The Clay County District Court Judge shall receive an annual salary of not less than seventeen thousand dollars ($17,000) nor more than fifty thousand dollars ($50,000), to be paid, as well as other current benefits, in equal monthly installments by Clay County.

(B) Fifty percent (50%) of the amount shall be reimbursed by the City of Corning, the City of Piggott, and the City of Rector at eighteen and one-half percent (18.5%), eighteen and one-half percent (18.5%), and thirteen percent (13%), respectively, to the county treasury.

(C) The clerks of the respective district courts shall receive an annual salary of not less than four thousand five hundred dollars ($4,500) nor more than eighteen thousand dollars ($18,000), to be paid, as well as other current benefits, in equal monthly installments by Clay County.

(D) Fifty percent (50%) of the amount shall be reimbursed by the respective cities;

(16) The Cleveland County District Court Judge shall receive an annual salary of not less than nineteen thousand dollars ($19,000) nor more than thirty thousand dollars ($30,000), and the district court clerk shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than twenty-four thousand dollars ($24,000), as may be determined by the Rison City Council and the Cleveland County Quorum Court;

(17) The Columbia County District Court Judge shall receive an annual salary of not less than twenty-four thousand dollars ($24,000) nor more than fifty thousand dollars ($50,000). Any salaries paid over the minimum salaries set in this subdivision (a)(17) shall be paid only upon the approval of the governing bodies of the City of Magnolia and Columbia County;

(18) The Conway County District Court Judge shall receive an annual salary of not less than thirty-two thousand five hundred dollars ($32,500) nor more than thirty-eight thousand five hundred dollars ($38,500). However, the salary may be increased by such an amount as may be agreed to by the Conway County Quorum Court and the governing body of the City of Morrilton by ordinances adopted by their respective bodies;

(19) (A) The Craighead County District Court Judge shall be a full-time district judge and shall receive as compensation for services an annual salary of not less than one hundred thousand dollars ($100,000) nor more than one hundred fifteen thousand dollars ($115,000), as determined by the Craighead County Quorum Court and the governing body of the City of Jonesboro, to be paid in equal monthly installments. The amount of the salary shall be appropriated by ordinance adopted by the Craighead County Quorum Court. The amount of the salary and necessary expenses appropriated for the court shall be apportioned among and paid to the county from the respective cities of the first class and cities of the second class, incorporated towns, and the government of Craighead County as a prorated amount based on the number of cases filed from each of the towns and cities and the county during the preceding calendar year. Apportionment of the costs of the court shall be by order of the district court upon certification of the cases filed by the Clerk of the Craighead County District Court.

(B) The Craighead County District Court Judge shall maintain dockets and hold court, as deemed necessary, in each of the county seats of Craighead County and may establish dockets and hold court in other cities and towns in Craighead County, as deemed necessary by ordinance adopted by the Craighead County Quorum Court;

(20) The Crawford County District Court Judge shall receive an annual salary of not less than eighty-two thousand dollars ($82,000) nor more than one hundred fifteen thousand dollars ($115,000);

(21) The Cross County District Court Judge shall receive an annual salary of not less than thirty-three thousand dollars ($33,000) nor more than forty-four thousand dollars ($44,000). This salary and the salaries of all court employees shall be as determined by the governing body of the City of Wynne;

(22) The Dallas County District Court Judge shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than thirty thousand dollars ($30,000), and each clerk of the court shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than twenty-five thousand dollars ($25,000), as may be determined by the Fordyce City Council and the Dallas County Quorum Court, and the salaries shall be paid by the City of Fordyce and Dallas County in equal monthly installments;

(23) The Desha County District Court -- Dumas Department Judge shall receive an annual salary of not less than twenty-seven thousand five hundred dollars ($27,500) nor more than forty-five thousand dollars ($45,000). The clerk of the court shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than thirty thousand dollars ($30,000), and the deputy clerk shall receive an annual salary of not less than fourteen thousand five hundred dollars ($14,500) nor more than twenty-three thousand dollars ($23,000). The salaries shall be paid one-half (1/2) by the Desha County Quorum Court and one-half (1/2) by the City of Dumas and shall be determined by the Desha County Quorum Court and the governing body of the City of Dumas;

(24) The Desha County District Court -- McGehee Department Judge shall receive an annual salary of not less than twenty-seven thousand five hundred dollars ($27,500) nor more than forty-five thousand dollars ($45,000). The salary shall be paid one-half (1/2) by the Desha County Quorum Court and one-half (1/2) by the City of McGehee and shall be determined by the Desha County Quorum Court and the governing body of the City of McGehee. The district court clerk shall be employed and paid by the City of McGehee at such a salary as the governing body shall determine;

(25) The Drew County District Court Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty thousand dollars ($30,000). The salary shall be paid one-half (1/2) by the City of Monticello and one-half (1/2) by Drew County in the amount as may be agreed to by the Drew County Quorum Court and the governing body of the City of Monticello;

(26) The East Camden District Court Judge shall receive an annual salary of not less than three thousand eight hundred fifty-nine dollars ($3,859) nor more than twenty-three thousand dollars ($23,000), to be paid by the City of East Camden;

(27) The Elkins District Court Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-five thousand dollars ($35,000). The annual salary for each clerk of the court shall be not less than ten thousand dollars ($10,000) nor more than thirty-five thousand dollars ($35,000);

(28) The Faulkner County District Court Judge shall receive an annual salary of not less than seventy thousand dollars ($70,000) nor more than one hundred twelve thousand dollars ($112,000);

(29) The Fayetteville District Court Judge shall receive an annual salary of not less than eighty thousand dollars ($80,000) nor more than one hundred thirty-five thousand dollars ($135,000);

(30) The Franklin County District Court -- Charleston District Judge shall receive an annual salary of not less than ten thousand dollars ($10,000) nor more than thirty thousand dollars ($30,000). The salaries and costs may be set and the payment may be apportioned by agreement between the governing body of the City of Charleston and the Franklin County Quorum Court;

(31) The Franklin County District Court -- Ozark District Judge shall receive an annual salary of not less than twenty-two thousand six hundred dollars ($22,600) nor more than thirty-five thousand dollars ($35,000). The salary and costs may be set and the payment thereof may be apportioned by agreement between the governing body of the City of Ozark and the Franklin County Quorum Court;

(32) The Fulton County District Court Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than thirty-two thousand dollars ($32,000). The annual salary of the Fulton County District Court Clerk shall be not less than fifteen thousand three hundred dollars ($15,300) nor more than twenty-two thousand dollars ($22,000). The expense of salaries, along with all other necessary and customary expenses of the court, shall be shared by Fulton County, the City of Salem, and the City of Mammoth Spring, based on a percentage of the actual number of cases handled through the court for each governmental entity. The percentage shall be determined annually by dividing the total number of cases handled by the court into the number of cases handled annually for each of the aforementioned governmental entities. On January 1 of each year, each share shall be estimated based on the number of cases handled by the court for each of the respective governmental entities for the preceding year. However, on December 31 of each year, each share shall be adjusted to reflect the actual percentage for each governmental entity for that year based on the actual case load. The salaries and expenses shall be paid in equal monthly installments by Fulton County, and the City of Salem and the City of Mammoth Spring shall reimburse the county on a monthly basis for their respective shares of salaries and expenses;

(33) The Garland County District Court Judges, Departments 1 and 2, shall receive an annual salary of not less than sixty-five thousand dollars ($65,000) nor more than eighty-six thousand dollars ($86,000), and the Garland County District Court Clerk shall receive an annual salary of not less than twenty-six thousand dollars ($26,000) nor more than fifty-two thousand dollars ($52,000). The salaries shall be determined by the governing body of the City of Hot Springs and the Garland County Quorum Court;

(34) (A) The Grant County District Court Judge shall receive an annual salary of not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000), as approved by the Grant County Quorum Court.

(B) The Grant County District Court Clerk shall receive an annual salary of not less than twenty-one thousand dollars ($21,000) nor more than thirty-six thousand dollars ($36,000), as approved by the Grant County Quorum Court.

(C) The district court judge's and clerk's salary shall be paid as follows:

(i) Twenty-seven percent (27%) to be paid by the City of Sheridan; and

(ii) Seventy-three percent (73%) to be paid by Grant County;

(35) The Greene County District Court -- Paragould District clerk shall receive an annual salary of not less than nineteen thousand eight hundred fifty-six dollars ($19,856) nor more than forty thousand dollars ($40,000), the chief deputy clerk shall receive an annual salary of not less than sixteen thousand six hundred twenty-four dollars ($16,624) nor more than thirty-five thousand dollars ($35,000), and the deputy clerk shall receive an annual salary of not less than thirteen thousand three hundred fourteen dollars ($13,314) nor more than thirty-two thousand dollars ($32,000). The salaries shall be determined by the Greene County Quorum Court and the governing body of the City of Paragould and shall be paid in twelve (12) equal monthly installments;

(36) The Hempstead County District Court Judge shall receive an annual salary of not less than thirty-seven thousand five hundred dollars ($37,500), beginning January 1996, nor more than forty-five thousand dollars ($45,000), and the district court clerk shall receive an annual salary of not less than twenty-four thousand dollars ($24,000) nor more than thirty thousand dollars ($30,000). The amount of the salaries shall be determined by agreement between the governing body of the City of Hope and the Hempstead County Quorum Court;

(37) The Hot Spring County District Court Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than fifty-nine thousand five hundred dollars ($59,500), as prescribed by the governing body of the City of Malvern and the Hot Spring County Quorum Court, and provided further, that the first seventeen thousand five hundred dollars ($17,500) shall be paid fifty percent (50%) by the city and fifty percent (50%) by the county, and that portion of the annual salary in excess of seventeen thousand five hundred dollars ($17,500) shall be paid by the city and county in the same proportion that the city and county shared in the revenues generated by the court in the previous year. Furthermore, the Hot Spring County District Court Judge shall be entitled to an additional deputy district court clerk whose salary shall be determined by the governing body of the City of Malvern and the Hot Spring County Quorum Court, and the salary shall be paid by the city and county in the same proportion as the city and county shared in the revenues generated by the court in the previous year;

(38) The Howard County District Court Judge shall have an annual salary of not less than twenty-one thousand dollars ($21,000). The Howard County District Court Clerk shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than nineteen thousand dollars ($19,000), unless provided for otherwise by ordinance of the Howard County Quorum Court and the governing body of the City of Nashville. The salaries are to be paid one-half (1/2) by the City of Nashville and one-half (1/2) by Howard County;

(39) The Izard County District Court Judge shall receive an annual salary of not less than ten thousand two hundred dollars ($10,200) nor more than thirty-three thousand dollars ($33,000), and the district court clerk shall receive an annual salary of not less than seven thousand four hundred dollars ($7,400) nor more than twenty-eight thousand dollars ($28,000). However, the salaries shall be subject to the approval of the Melbourne City Council and the Izard County Quorum Court;

(40) The Jackson County District Court Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than fifty-five thousand dollars ($55,000). The salary of the district court judge shall be paid one-half (1/2) by the City of Newport and one-half (1/2) by Jackson County;

(41) The Jacksonville District Court Clerk shall receive an annual salary of not less than thirty-three thousand nine hundred thirty-seven dollars ($33,937) nor more than thirty-six thousand nine hundred dollars ($36,900);

(42) The Jasper District Court Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-two thousand five hundred dollars ($22,500), and the clerk shall receive an annual salary of not less than thirteen thousand dollars ($13,000) nor more than eighteen thousand dollars ($18,000). All salaries and all other expenses of the office shall be paid one hundred percent (100%) by the county;

(43) (A) The Jefferson County District Court Judge shall receive an annual salary of not less than eighty-five thousand dollars ($85,000) nor more than ninety-five thousand dollars ($95,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff. The clerk of the court shall receive an annual salary of not less than twenty-eight thousand dollars ($28,000) nor more than forty-five thousand dollars ($45,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff.

(B) The Pine Bluff District Court Judge shall receive an annual salary of not less than eighty-five thousand dollars ($85,000) nor more than ninety-five thousand dollars ($95,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff. The clerk of the court shall receive an annual salary of not less than twenty-eight thousand dollars ($28,000) nor more than forty-five thousand dollars ($45,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff.

(C) The Jefferson County District Court Judge and the Pine Bluff District Court Judge shall not engage in the private practice of law;

(44) The Johnson County District Court Judge shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than forty thousand dollars ($40,000). This expense, as well as all other expenses related to the operation of the Johnson County District Court, is to be divided among the county and all cities within the county based on the percentage of the total fine money collected during the year by each participating entity;

(45) The Lafayette County District Court Judge shall receive an annual salary of not less than seventeen thousand three hundred twelve dollars and nineteen cents ($17,312.19) nor more than thirty thousand dollars ($30,000), and the City of Lewisville shall pay to the district judge at least five thousand two hundred eighty-seven dollars and fifty-three cents ($5,287.53) but no more than nine thousand five hundred dollars ($9,500) of the salary, and Lafayette County shall pay to the district judge at least twelve thousand twenty-four dollars and sixty-six cents ($12,024.66) but not more than twenty thousand five hundred dollars ($20,500) of the salary. The Lafayette County District Court Clerk shall receive an annual salary of not less than fifteen thousand one hundred eighty-three dollars and fifty-nine cents ($15,183.59) nor more than twenty-two thousand dollars ($22,000), and the City of Lewisville shall pay to the district court clerk at least four thousand seventy-five dollars and fifty cents ($4,075.50) but not more than seven thousand seven hundred dollars ($7,700) of the salary, and Lafayette County shall pay to the district court clerk not less than eleven thousand one hundred eight dollars and nine cents ($11,108.09) but not more than fourteen thousand three hundred dollars ($14,300) of the salary. Beginning January 1, 2008, the amount and manner of payment of the salaries of the district court judge and district court clerk may be established within the ranges specified in this subdivision (a)(45) by mutual agreement of the Lafayette County Quorum Court and the Lewisville City Council, as well as the amount and manner of payment of all other expenses of operation of the Lafayette County District Court;

(46) (A) The Lawrence County District Court -- Hoxie Department Judge shall receive an annual salary of not less than thirteen thousand seven hundred forty dollars ($13,740) nor more than twenty thousand dollars ($20,000), to be paid by the City of Hoxie and approved by its governing body.

(B) The Lawrence County District Court -- Walnut Ridge Department Judge shall receive an annual salary of not less than fifty-one thousand dollars ($51,000) nor more than sixty thousand dollars ($60,000), one-half (1/2) of the salary to be paid by the City of Walnut Ridge and the other one-half (1/2) shall be paid by Lawrence County;

(47) The Lee County District Court Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than thirty-six thousand dollars ($36,000). The pro rata share of the salary attributable to the City of Marianna shall be at least seven thousand dollars ($7,000) but not more than twenty thousand seven hundred dollars ($20,700), and the pro rata share of the salary attributable to Lee County shall be at least nine thousand dollars ($9,000) but not more than fifteen thousand three hundred dollars ($15,300). Lee County shall pay all of the salary, and the City of Marianna shall reimburse Lee County on a monthly basis the pro rata share of the annual salary attributable to the City of Marianna;

(48) The Lincoln County District Court Judge shall receive an annual salary of not less than thirty-eight thousand dollars ($38,000) nor more than forty-five thousand dollars ($45,000);

(49) The Little River County District Court Judge shall receive an annual salary of not less than thirty-two thousand eight hundred dollars ($32,800) nor more than fifty-eight thousand dollars ($58,000), as determined by the governing body of the City of Ashdown and the Little River County Quorum Court. The salary shall be paid sixty-two percent (62%) by Little River County and thirty-eight percent (38%) by the City of Ashdown, unless otherwise agreed by the Little River County Quorum Court and the governing body of the City of Ashdown;

(50) The Little Rock District Court Judges, Departments 1, 2, and 3, shall receive annual salaries of not less than one hundred fifteen thousand dollars ($115,000) nor more than one hundred forty thousand dollars ($140,000);

(51) The Logan County District Court -- Northern District Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than forty thousand dollars ($40,000), as may be determined by the Paris City Council and the Logan County Quorum Court and shall be payable one-half (1/2) by the City of Paris and one-half (1/2) by Logan County and shall be paid in twelve (12) equal monthly installments;

(52) The Logan County District Court -- Southern District Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than forty thousand dollars ($40,000), as may be determined by the Booneville City Council and the Logan County Quorum Court and shall be payable one-half (1/2) by the City of Booneville and one-half (1/2) by Logan County and shall be paid in twelve (12) equal monthly installments;

(53) The Lonoke County District Court -- Northern District Cabot Department Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000), as may be determined by the governing body of the City of Cabot;

(54) The Lonoke County District Court -- Northern District Ward Department Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000), as may be determined by the governing body of the City of Ward;

(55) The Lonoke County District Court -- Southern District Carlisle Department Judge shall receive an annual salary of not less than four thousand five hundred dollars ($4,500) nor more than nineteen thousand dollars ($19,000);

(56) The Lonoke County District Court -- Southern District England Department Judge shall receive an annual salary of not less than four thousand five hundred dollars ($4,500) nor more than nineteen thousand dollars ($19,000);

(57) The Lonoke County District Court -- Southern District Lonoke Department Judge shall receive an annual salary of not less than five thousand dollars ($5,000) nor more than twenty-five thousand dollars ($25,000), as may be determined by the governing body of the City of Lonoke;

(58) The Madison County District Court Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than thirty-six thousand dollars ($36,000);

(59) The Marion County District Court Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-five thousand dollars ($35,000);

(60) The Marion District Court Judge shall receive an annual salary of not less than forty thousand dollars ($40,000) nor more than fifty-one thousand dollars ($51,000). This salary shall be as determined by the Marion City Council;

(61) The Maumelle District Court Judge shall receive an annual salary of not less than twenty thousand three hundred fifty dollars ($20,350) nor more than forty thousand dollars ($40,000). The district court clerk shall receive an annual salary of not less than seventeen thousand five hundred dollars ($17,500) nor more than fifty thousand dollars ($50,000). The salary of both the judge and the clerk shall be as determined by the City of Maumelle Board of Directors;

(62) (A) The Miller County District Court shall have two (2) departments, the City of Texarkana Department and the Miller County Department.

(B) The Miller County District Court -- City of Texarkana Department shall hear all civil and criminal cases arising out of violations of city ordinances and those cases arising out of violations of state laws committed within the corporate limits of the City of Texarkana and all other cases in controversy arising within the corporate limits of the city within the jurisdiction of a district court as established by law. The Miller County District Court -- City of Texarkana Department shall have a chief district court clerk whose salary shall be paid by the City of Texarkana in an amount to be determined by its governing body.

(C) The Miller County District Court -- Miller County Department shall hear all civil and criminal cases arising out of violations of any of the laws of the state committed outside the corporate limits of the City of Texarkana and all other cases in controversy arising outside the corporate limits of the city within the jurisdiction of a district court as established by law. The Miller County District Court -- Miller County Department shall have a chief district court clerk whose salary shall be paid by Miller County in an amount to be determined by its quorum court;

(63) The Mississippi County District Court -- Osceola District Court Judge shall receive an annual salary of not less than seventy-two thousand dollars ($72,000) nor more than one hundred thousand dollars ($100,000), as may be approved by the Mississippi County Quorum Court and the governing body of Osceola;

(64) The Monroe County District Court -- Brinkley Department Judge shall receive an annual salary of not less than ten thousand two hundred dollars ($10,200) nor more than thirty-five thousand dollars ($35,000), and the Monroe County District Court -- Brinkley Department Court Clerk shall receive an annual salary of not less than ten thousand four hundred eighty-eight dollars ($10,488) and not more than twenty-seven thousand five hundred dollars ($27,500);

(65) The Monroe County District Court -- Clarendon Department Judge shall receive an annual salary of not less than four thousand eight hundred dollars ($4,800) and the Monroe County District Court -- Clarendon Department Court Clerk shall receive an annual salary of not less than eight thousand nine hundred eighty-eight dollars ($8,988);

(66) The Montgomery County District Court Judge shall receive an annual salary of not less than seventeen thousand dollars ($17,000) nor more than thirty thousand dollars ($30,000) to be paid in equal monthly installments. The district court clerk shall receive an annual salary of not less than nineteen thousand dollars ($19,000) nor more than twenty-seven thousand dollars ($27,000), and the district court secretary shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-two thousand dollars ($22,000). Montgomery County shall pay eighty percent (80%) of the salaries, and the City of Mt. Ida shall pay twenty percent (20%) of the salaries;

(67) The Nevada County District Court Judge shall receive an annual salary of not less than twenty-one thousand dollars ($21,000) nor more than twenty-six thousand dollars ($26,000), and the annual salary of the Nevada County District Court Clerk shall be not less than twelve thousand dollars ($12,000) nor more than eighteen thousand dollars ($18,000). The salaries for the district court judge and district court clerk shall be established within these ranges by the Nevada County Quorum Court and the Prescott City Council, and the salaries shall be paid sixty percent (60%) by Nevada County and forty percent (40%) by the City of Prescott. The salaries shall be paid in equal monthly installments;

(68) (A) The North Little Rock District Court Judges, Departments 1 and 2, are each authorized to employ a chief district court clerk, whose salary shall be at least thirty-two thousand five hundred dollars ($32,500) but not more than fifty-five thousand five hundred dollars ($55,500), a deputy clerk, whose salary shall be at least thirty-two thousand dollars ($32,000) but not more than forty-two thousand five hundred dollars ($42,500), and two (2) clerks, whose salaries shall each be at least twenty thousand dollars ($20,000) but not more than forty thousand dollars ($40,000).

(B) The North Little Rock District Court Judges, Departments 1 and 2, subject to the approval of the governing body of North Little Rock, may each employ an additional clerk whose salary shall be at least twenty thousand dollars ($20,000) but not more than forty thousand dollars ($40,000);

(69) The Perry County District Court Judge shall receive an annual salary to be paid by Perry County of not less than twenty-three thousand five hundred dollars ($23,500) nor more than thirty thousand dollars ($30,000);

(70) The Phillips County District Court Judges, Departments 1 and 2, shall receive annual salaries of not less than thirty-five thousand dollars ($35,000) nor more than fifty-five thousand dollars ($55,000). The salaries shall be determined by the governing body of the City of Helena-West Helena and the Phillips County Quorum Court, with the City of Helena-West Helena paying sixty percent (60%) of the salaries and Phillips County paying forty percent (40%) of the salaries. Subject to the annual salary cap of fifty-five thousand dollars ($55,000), the salaries may be increased, but any increase in the base salaries shall be borne entirely by the governing body or bodies that approved the increase;

(71) The Pike County District Court Judge shall receive an annual salary of not less than six thousand dollars ($6,000) nor more than fifteen thousand dollars ($15,000), and the district court clerk shall receive an annual salary of not less than three thousand dollars ($3,000) nor more than thirty-five thousand dollars ($35,000). Seventy-five percent (75%) of the salaries shall be paid by Pike County, and twenty-five percent (25%) shall be paid by the City of Murfreesboro;

(72) The Poinsett County District Court shall consist of five (5) departments located in Harrisburg, Lepanto, Marked Tree, Trumann, and Tyronza. All five (5) departments shall be served by one (1) judge. The salary of the court clerk of each department will be as determined by the Poinsett County Quorum Court and the governing body of each municipality where the department is located. The salary of each court clerk shall be payable one-half (1/2) by Poinsett County and one-half (1/2) by the municipality. Each municipality shall receive from the county each month the county's share of the clerk's salary.

(73) The Polk County District Court Judge shall receive an annual salary of not less than thirty-two thousand dollars ($32,000) nor more than forty-six thousand dollars ($46,000) to be paid in equal monthly installments, with fifty-six percent (56%) to be paid by Polk County, twenty-seven percent (27%) to be paid by the City of Mena, and seventeen percent (17%) to be paid by the town of Grannis;

(74) The Pope County District Court Clerk shall receive an annual salary of not less than twenty-three thousand dollars ($23,000) nor more than forty thousand dollars ($40,000), the chief deputy clerk of the court shall receive an annual salary of not less than eighteen thousand five hundred dollars ($18,500) nor more than thirty-six thousand dollars ($36,000), and the deputy clerk of the court shall receive an annual salary of not less than sixteen thousand five hundred dollars ($16,500) nor more than twenty-seven thousand five hundred dollars ($27,500);

(75) The Prairie County District Court -- Northern District Judge shall receive an annual salary of not less than seven thousand dollars ($7,000) nor more than fifteen thousand dollars ($15,000);

(76) The Prairie County District Court -- Southern District Biscoe Department Judge shall receive an annual salary of not less than three thousand six hundred dollars ($3,600) nor more than thirteen thousand six hundred dollars ($13,600);

(77) The Prairie County District Court -- Southern District DeValls Bluff Department Judge shall receive an annual salary of not less than three thousand six hundred dollars ($3,600) nor more than thirteen thousand six hundred dollars ($13,600);

(78) The Prairie County District Court -- Southern District Hazen Department Judge shall receive an annual salary of not less than six thousand four hundred dollars ($6,400) nor more than sixteen thousand four hundred dollars ($16,400);

(79) The Prairie Grove District Court Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than forty-two thousand dollars ($42,000), and the clerk shall receive an annual salary of not less than twelve thousand five hundred dollars ($12,500) nor more than thirty-nine thousand three hundred seventy-five dollars ($39,375);

(80) The Pulaski County District Court Clerk shall receive an annual salary of not less than thirty-seven thousand dollars ($37,000) nor more than sixty-five thousand six hundred fifty dollars ($65,650), and the court bailiff shall receive an annual salary of not less than thirty-two thousand dollars ($32,000) nor more than forty-eight thousand three hundred dollars ($48,300);

(81) The Randolph County District Court Judge shall receive an annual salary of not less than nineteen thousand dollars ($19,000) nor more than forty-five thousand dollars ($45,000), and the district court clerk shall receive an annual salary of not less than six thousand dollars ($6,000) nor more than thirty-five thousand dollars ($35,000). The salaries shall be payable one-half (1/2) by the City of Pocahontas and one-half (1/2) by Randolph County and shall be payable in twelve (12) equal monthly installments;

(82) The Saline County District Court -- Benton Department District Court Clerk shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than fifty thousand dollars ($50,000). The salary shall be as determined by the governing body of the City of Benton and the Saline County Quorum Court;

(83) The Scott County District Court Judge shall receive an annual salary of not less than twenty-seven thousand dollars ($27,000) nor more than thirty-five thousand dollars ($35,000), and the district court clerk shall receive an annual salary of not less than thirteen thousand dollars ($13,000) nor more than twenty thousand dollars ($20,000). The salaries shall be subject to the approval of the Waldron City Council and the Scott County Quorum Court and shall be paid in equal monthly installments, one-half (1/2) to be paid by the City of Waldron and one-half (1/2) to be paid by Scott County;

(84) The Searcy County District Court Judge shall receive an annual salary of not less than twenty-two thousand five hundred dollars ($22,500) nor more than thirty-three thousand dollars ($33,000), and the clerk of the court shall receive an annual salary of not less than eighteen thousand five hundred dollars ($18,500) nor more than twenty-two thousand dollars ($22,000), as determined by the Searcy County Quorum Court and the governing body of the City of Marshall by ordinances or resolutions adopted by the respective bodies. The salary of the judge shall be determined by ordinances or resolutions of the quorum court and the governing body of the city within the minimum and maximum prescribed in this subdivision (a)(84). All salaries shall be paid fifty percent (50%) by Searcy County and fifty percent (50%) by the City of Marshall. The salaries shall be paid in equal monthly installments. The Searcy County District Court Judge shall be of good moral character, shall be a resident and elector of the city, county, and the state, and shall possess the qualifications required by law of circuit judges;

(85) The Sebastian County District Court -- Fort Smith District Judges, Departments 1, 2, and 3, each shall appoint a qualified elector to serve as district court clerk. The salaries of the district court clerks and any special judges authorized by this subdivision (a)(85) and the operating expenses of the Sebastian County District Court -- Fort Smith District shall be paid seventy percent (70%) by the City of Fort Smith and thirty percent (30%) by Sebastian County;

(86) The Sebastian County District Court -- Greenwood District salaries of the court clerk and the clerk's deputies shall be set by the Sebastian County Quorum Court. The salaries shall be paid ninety percent (90%) by Sebastian County and ten percent (10%) by the City of Greenwood. In order to defray the expenses of operating the Sebastian County District Court -- Greenwood District, ninety percent (90%) of the Sebastian County net fines, ten percent (10%) of the City of Greenwood net fines, and fifteen percent (15%) of all other cities' net fines processed by the Sebastian County District Court -- Greenwood District may or shall be deposited in a bank account entitled the Greenwood District Court Operating Fund to be administered by the Sebastian County District Court -- Greenwood District Judge pursuant to a budget approved as follows: the district judge shall submit a proposed annual budget to a committee composed of the members of the quorum court that represent the Greenwood District of Sebastian County. The committee shall approve the judge's budget or formulate a reasonable budget that shall be approved by the Sebastian County Quorum Court, unless found by a majority of the quorum court to be clearly excessive. If funds provided from the fines as set out in this subdivision (a)(86) become insufficient or excessive, the committee shall adjust the percentage of fines on a pro rata basis to increase or decrease the funds necessary to operate the court pursuant to the budget established in this subdivision (a)(86). The Sebastian County District Court Judge -- Greenwood District shall be bonded in accordance with §§ 19-1-401 -- 19-1-403;

(87) The Sevier County District Court Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than eighty percent (80%) of the annual salary established by law for circuit judges. The Sevier County District Court Clerk shall have an annual salary of not less than fourteen thousand dollars ($14,000). The salaries, expenses, and operating costs of the Sevier County District Court shall be paid equally by the City of DeQueen and Sevier County;

(88) The Sharp County District Court Judge shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than forty thousand dollars ($40,000) and the Sharp County District Court Clerk shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty thousand dollars ($20,000), as determined by the Sharp County Quorum Court and to be paid by Sharp County;

(89) The Sherwood District Court Judge shall receive an annual salary of not less than sixty thousand dollars ($60,000) nor more than ninety thousand dollars ($90,000), and the district court clerk shall receive an annual salary of not less than fifty thousand dollars ($50,000) nor more than seventy-five thousand dollars ($75,000). The salaries are to be determined by the governing body of the City of Sherwood;

(90) The Springdale District Court Judge shall receive an annual salary of not less than one hundred ten thousand dollars ($110,000) nor more than one hundred sixty-five thousand dollars ($165,000), as determined by the governing body of the City of Springdale;

(91) The Stone County District Court Judge shall receive an annual salary of not less than eight thousand dollars ($8,000) nor more than thirty thousand dollars ($30,000), and the district court clerk shall receive an annual salary of not less than six thousand dollars ($6,000) nor more than twenty-three thousand dollars ($23,000). The salaries shall be subject to the approval of the Mountain View City Council and the Stone County Quorum Court;

(92) The Van Buren County District Court Judge shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than forty thousand dollars ($40,000), as determined by the Clinton City Council and the Van Buren County Quorum Court. This salary and that of the district court clerk and any deputies shall be apportioned between the county and any city in the county by agreement between the respective governing bodies;

(93) The West Fork District Court Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than forty-two thousand dollars ($42,000). The annual salary for each district court clerk shall be not less than twelve thousand five hundred dollars ($12,500) nor more than thirty-nine thousand three hundred seventy-five dollars ($39,375);

(94) The West Memphis District Court Judge shall receive an annual salary of not less than fifty-four thousand dollars ($54,000) nor more than sixty-five thousand dollars ($65,000). The salary shall be determined by the governing body of the City of West Memphis and the Crittenden County Quorum Court;

(95) The White County District Court -- Beebe Department Judge shall receive an annual salary of not less than twenty-five thousand eight hundred dollars ($25,800) nor more than forty thousand nine hundred ninety dollars ($40,990). The district court clerk shall receive an annual salary of not less than twenty-five thousand two hundred ten dollars ($25,210) nor more than forty thousand nine hundred ninety dollars ($40,990);

(96) The White County District Court -- Searcy Department Judge shall receive an annual salary of not less than sixty-seven thousand one hundred dollars ($67,100) nor more than eighty-one thousand one hundred dollars ($81,100);

(97) The Woodruff County District Court Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than thirty-six thousand dollars ($36,000);

(98) The Wrightsville District Court Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-five thousand dollars ($25,000). The district court clerk shall receive an annual salary of not less than ten thousand nine hundred twenty-six dollars ($10,926) nor more than twenty thousand dollars ($20,000). The salaries shall be determined by the City of Wrightsville Board of Directors;

(99) The Yell County District Court -- Northern District Judge shall receive an annual salary of not less than ten thousand one hundred six dollars ($10,106) nor more than twenty-one thousand six hundred forty-three dollars ($21,643), as determined by the Yell County Quorum Court; and

(100) The Yell County District Court -- Southern District Judge shall receive an annual salary of not less than ten thousand one hundred six dollars ($10,106) nor more than twenty-one thousand six hundred forty-three dollars ($21,643), as determined by the Yell County Quorum Court.

(b) (1) The Elkins District Court Judge, Fayetteville District Court Judge, Prairie Grove District Court Judge, Springdale District Court Judge, and West Fork District Court Judge, at the request of the Washington County Circuit Court and with the consent of the respective district judges, may perform certain functions as a judicial officer and as authorized by the Arkansas Rules of Criminal Procedure or may perform certain pretrial functions, including, but not limited to, conducting pretrial release inquiries, making reasonable cause determinations, accepting pleas of not guilty or not guilty by reason of insanity, and issuing search warrants, arrest warrants, and summons.

(2) Additional compensation in excess of the salary provided in this section may be paid and must be approved by appropriation ordinances of the engaging county quorum court.

§ 16-17-108 - Salaries of personnel and other requirements of various district courts. [Effective January 1, 2012.]

(a) Unless otherwise provided by law, the salaries of the judges and other personnel of the various district courts shall be established as follows:

(1) The Arkansas County District Court -- Northern District Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than fifty thousand dollars ($50,000), the district court clerk shall receive an annual salary of not less than thirteen thousand eight hundred thirty-four dollars and ninety-two cents ($13,834.92) nor more than thirty-four thousand dollars ($34,000), and the deputy court clerk shall receive an annual salary of not less than eleven thousand four hundred seventy-five dollars ($11,475) nor more than twenty-eight thousand dollars ($28,000). The salaries shall be as determined by the governing body of the City of Stuttgart and the Arkansas County Quorum Court and paid one-half (1/2) by the city and one-half (1/2) by the county;

(2) The Arkansas County District Court -- Southern District Judge shall receive an annual salary of not less than thirteen thousand dollars ($13,000) nor more than fifty thousand dollars ($50,000), the district court clerk shall receive an annual salary of not less than twelve thousand five hundred dollars ($12,500) nor more than thirty-four thousand dollars ($34,000), and the deputy clerk shall receive an annual salary of not less than ten thousand five hundred dollars ($10,500) nor more than twenty-eight thousand dollars ($28,000). The salaries shall be determined by the governing body of the City of DeWitt and the Arkansas County Quorum Court and paid one-half (1/2) by the city and one-half (1/2) by the county;

(3) The Ashley County District Court -- Crossett Department Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-eight thousand dollars ($38,000), and the district court clerk shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than twenty-five thousand dollars ($25,000). The salaries shall be in an amount within the range prescribed in this subdivision (a)(3), as agreed upon by the Ashley County Quorum Court and the governing body of the City of Crossett;

(4) The Ashley County District Court -- Hamburg Department Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-eight thousand dollars ($38,000), and the district court clerk shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than twenty-five thousand dollars ($25,000). The salaries shall be in an amount within the range prescribed in this subdivision (a)(4), as agreed upon by the Ashley County Quorum Court and the governing body of the City of Hamburg;

(5) The Baxter County District Court Clerk shall receive compensation in an amount as may be provided by the City of Mountain Home and the Baxter County Quorum Court. The salary shall be paid one-half (1/2) by the City of Mountain Home and one-half (1/2) by Baxter County;

(6) The Bradley County District Court Judge shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than thirty-six thousand dollars ($36,000), as established by the Bradley County Quorum Court and approved by the governing body of the City of Warren;

(7) (A) The Calhoun County District Court Judge shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than thirty thousand dollars ($30,000) and the clerk of the court shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than twenty-four thousand dollars ($24,000), as may be determined by the Hampton City Council and the Calhoun County Quorum Court.

(B) The salaries shall be paid by the City of Hampton and Calhoun County in equal monthly installments;

(8) The Camden District Court Judge shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than fifty thousand dollars ($50,000) to be paid by the City of Camden and Ouachita County;

(9) The Carroll County District Court -- Eastern District Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-four thousand dollars ($24,000);

(10) The Carroll County District Court -- Western District Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-four thousand dollars ($24,000);

(11) (A) The Chicot County District Court -- Dermott Department Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than twenty-six thousand dollars ($26,000).

(B) (i) The court clerk shall receive an annual salary of not less than fourteen thousand dollars ($14,000) nor more than twenty thousand dollars ($20,000).

(ii) However, the court clerk's position shall be a full-time or part-time position.

(C) The salaries shall be in an amount within the range prescribed in this subdivision (a)(11) as agreed upon by the Chicot County Quorum Court and the governing body of the City of Dermott.

(D) The salary of the district court judge and the salary of the district court clerk shall be paid as follows:

(i) Fifty percent (50%) to be paid by the City of Dermott; and

(ii) Fifty percent (50%) to be paid by Chicot County;

(12) (A) The Chicot County District Court -- Eudora Department Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than twenty-six thousand dollars ($26,000), and the district court clerk shall receive an annual salary of not less than fourteen thousand dollars ($14,000) nor more than twenty thousand dollars ($20,000).

(B) The salaries shall be in an amount within the range prescribed in subdivision (a)(12)(A) of this section as agreed upon by the Chicot County Quorum Court and the governing body of the City of Eudora.

(C) The salary of the judge and the salary of the clerk shall be paid as follows:

(i) Fifty percent (50%) to be paid by the City of Eudora; and

(ii) Fifty percent (50%) to be paid by Chicot County;

(13) (A) The Chicot County District Court -- Lake Village Department Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than twenty-six thousand dollars ($26,000), and the court clerk shall receive an annual salary of not less than fourteen thousand dollars ($14,000) nor more than twenty thousand dollars ($20,000). If authorized by the governing body of the City of Lake Village and the Chicot County Quorum Court, the judge shall be authorized to employ a full-time or part-time deputy court clerk at an annual salary of not less than five thousand dollars ($5,000) nor more than twelve thousand dollars ($12,000). The salaries shall be in an amount within the range prescribed in this subdivision (a)(13)(A), as agreed upon by the Chicot County Quorum Court and the governing body of the City of Lake Village.

(B) The salary of the judge and the salary of the clerk shall be paid as follows:

(i) Fifty percent (50%) to be paid by the City of Lake Village; and

(ii) Fifty percent (50%) to be paid by Chicot County;

(14) The Clark County District Court Judge shall receive an annual salary of not less than fifty-three thousand five hundred dollars ($53,500) nor more than sixty-five thousand dollars ($65,000), and the Clark County District Court Clerk shall receive an annual salary of not less than twenty-eight thousand dollars ($28,000) nor more than thirty-eight thousand dollars ($38,000), such salaries to be established annually by the Clark County Quorum Court. Upon approval by the Clark County Quorum Court, the Clark County District Court Judge may appoint one (1) deputy district court clerk to receive a salary as established by the Clark County Quorum Court;

(15) (A) The Clay County District Court Judge shall receive an annual salary of not less than seventeen thousand dollars ($17,000) nor more than fifty thousand dollars ($50,000), to be paid, as well as other current benefits, in equal monthly installments by Clay County.

(B) Fifty percent (50%) of the amount shall be reimbursed by the City of Corning, the City of Piggott, and the City of Rector at eighteen and one-half percent (18.5%), eighteen and one-half percent (18.5%), and thirteen percent (13%), respectively, to the county treasury.

(C) The clerks of the respective district courts shall receive an annual salary of not less than four thousand five hundred dollars ($4,500) nor more than eighteen thousand dollars ($18,000), to be paid, as well as other current benefits, in equal monthly installments by Clay County.

(D) Fifty percent (50%) of the amount shall be reimbursed by the respective cities;

(16) The Cleveland County District Court Judge shall receive an annual salary of not less than nineteen thousand dollars ($19,000) nor more than thirty thousand dollars ($30,000), and the district court clerk shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than twenty-four thousand dollars ($24,000), as may be determined by the Rison City Council and the Cleveland County Quorum Court;

(17) The Columbia County District Court Judge shall receive an annual salary of not less than twenty-four thousand dollars ($24,000) nor more than fifty thousand dollars ($50,000). Any salaries paid over the minimum salaries set in this subdivision (a)(17) shall be paid only upon the approval of the governing bodies of the City of Magnolia and Columbia County;

(18) The Conway County District Court Judge shall receive an annual salary of not less than thirty-two thousand five hundred dollars ($32,500) nor more than thirty-eight thousand five hundred dollars ($38,500). However, the salary may be increased by such an amount as may be agreed to by the Conway County Quorum Court and the governing body of the City of Morrilton by ordinances adopted by their respective bodies;

(19) (A) The Craighead County District Court Judge shall be a full-time district judge and shall receive as compensation for services an annual salary of not less than one hundred thousand dollars ($100,000) nor more than one hundred fifteen thousand dollars ($115,000), as determined by the Craighead County Quorum Court and the governing body of the City of Jonesboro, to be paid in equal monthly installments. The amount of the salary shall be appropriated by ordinance adopted by the Craighead County Quorum Court. The amount of the salary and necessary expenses appropriated for the court shall be apportioned among and paid to the county from the respective cities of the first class and cities of the second class, incorporated towns, and the government of Craighead County as a prorated amount based on the number of cases filed from each of the towns and cities and the county during the preceding calendar year. Apportionment of the costs of the court shall be by order of the district court upon certification of the cases filed by the Clerk of the Craighead County District Court.

(B) The Craighead County District Court Judge shall maintain dockets and hold court, as deemed necessary, in each of the county seats of Craighead County and may establish dockets and hold court in other cities and towns in Craighead County, as deemed necessary by ordinance adopted by the Craighead County Quorum Court;

(20) The Crawford County District Court Judge shall receive an annual salary of not less than eighty-two thousand dollars ($82,000) nor more than one hundred fifteen thousand dollars ($115,000);

(21) The Cross County District Court Judge shall receive an annual salary of not less than thirty-three thousand dollars ($33,000) nor more than forty-four thousand dollars ($44,000). This salary and the salaries of all court employees shall be as determined by the governing body of the City of Wynne;

(22) The Dallas County District Court Judge shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than thirty thousand dollars ($30,000), and each clerk of the court shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than twenty-five thousand dollars ($25,000), as may be determined by the Fordyce City Council and the Dallas County Quorum Court, and the salaries shall be paid by the City of Fordyce and Dallas County in equal monthly installments;

(23) The Desha County District Court -- Dumas Department Judge shall receive an annual salary of not less than twenty-seven thousand five hundred dollars ($27,500) nor more than forty-five thousand dollars ($45,000). The clerk of the court shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than thirty thousand dollars ($30,000), and the deputy clerk shall receive an annual salary of not less than fourteen thousand five hundred dollars ($14,500) nor more than twenty-three thousand dollars ($23,000). The salaries shall be paid one-half (1/2) by the Desha County Quorum Court and one-half (1/2) by the City of Dumas and shall be determined by the Desha County Quorum Court and the governing body of the City of Dumas;

(24) The Desha County District Court -- McGehee Department Judge shall receive an annual salary of not less than twenty-seven thousand five hundred dollars ($27,500) nor more than forty-five thousand dollars ($45,000). The salary shall be paid one-half (1/2) by the Desha County Quorum Court and one-half (1/2) by the City of McGehee and shall be determined by the Desha County Quorum Court and the governing body of the City of McGehee. The district court clerk shall be employed and paid by the City of McGehee at such a salary as the governing body shall determine;

(25) The Drew County District Court Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty thousand dollars ($30,000). The salary shall be paid one-half (1/2) by the City of Monticello and one-half (1/2) by Drew County in the amount as may be agreed to by the Drew County Quorum Court and the governing body of the City of Monticello;

(26) The East Camden District Court Judge shall receive an annual salary of not less than three thousand eight hundred fifty-nine dollars ($3,859) nor more than twenty-three thousand dollars ($23,000), to be paid by the City of East Camden;

(27) The Elkins District Court Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-five thousand dollars ($35,000). The annual salary for each clerk of the court shall be not less than ten thousand dollars ($10,000) nor more than thirty-five thousand dollars ($35,000);

(28) The Faulkner County District Court Judge shall receive an annual salary of not less than seventy thousand dollars ($70,000) nor more than one hundred twelve thousand dollars ($112,000);

(29) The Fayetteville District Court Judge shall receive an annual salary of not less than eighty thousand dollars ($80,000) nor more than one hundred thirty-five thousand dollars ($135,000);

(30) The Franklin County District Court -- Charleston District Judge shall receive an annual salary of not less than ten thousand dollars ($10,000) nor more than thirty thousand dollars ($30,000). The salaries and costs may be set and the payment may be apportioned by agreement between the governing body of the City of Charleston and the Franklin County Quorum Court;

(31) The Franklin County District Court -- Ozark District Judge shall receive an annual salary of not less than twenty-two thousand six hundred dollars ($22,600) nor more than thirty-five thousand dollars ($35,000). The salary and costs may be set and the payment thereof may be apportioned by agreement between the governing body of the City of Ozark and the Franklin County Quorum Court;

(32) The Fulton County District Court Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than thirty-two thousand dollars ($32,000). The annual salary of the Fulton County District Court Clerk shall be not less than fifteen thousand three hundred dollars ($15,300) nor more than twenty-two thousand dollars ($22,000). The expense of salaries, along with all other necessary and customary expenses of the court, shall be shared by Fulton County, the City of Salem, and the City of Mammoth Spring, based on a percentage of the actual number of cases handled through the court for each governmental entity. The percentage shall be determined annually by dividing the total number of cases handled by the court into the number of cases handled annually for each of the aforementioned governmental entities. On January 1 of each year, each share shall be estimated based on the number of cases handled by the court for each of the respective governmental entities for the preceding year. However, on December 31 of each year, each share shall be adjusted to reflect the actual percentage for each governmental entity for that year based on the actual case load. The salaries and expenses shall be paid in equal monthly installments by Fulton County, and the City of Salem and the City of Mammoth Spring shall reimburse the county on a monthly basis for their respective shares of salaries and expenses;

(33) The Garland County District Court Judges, Departments 1 and 2, shall receive an annual salary of not less than sixty-five thousand dollars ($65,000) nor more than eighty-six thousand dollars ($86,000), and the Garland County District Court Clerk shall receive an annual salary of not less than twenty-six thousand dollars ($26,000) nor more than fifty-two thousand dollars ($52,000). The salaries shall be determined by the governing body of the City of Hot Springs and the Garland County Quorum Court;

(34) (A) The Grant County District Court Judge shall receive an annual salary of not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000), as approved by the Grant County Quorum Court.

(B) The Grant County District Court Clerk shall receive an annual salary of not less than twenty-one thousand dollars ($21,000) nor more than thirty-six thousand dollars ($36,000), as approved by the Grant County Quorum Court.

(C) The district court judge's and clerk's salary shall be paid as follows:

(i) Twenty-seven percent (27%) to be paid by the City of Sheridan; and

(ii) Seventy-three percent (73%) to be paid by Grant County;

(35) The Greene County District Court -- Paragould District clerk shall receive an annual salary of not less than nineteen thousand eight hundred fifty-six dollars ($19,856) nor more than forty thousand dollars ($40,000), the chief deputy clerk shall receive an annual salary of not less than sixteen thousand six hundred twenty-four dollars ($16,624) nor more than thirty-five thousand dollars ($35,000), and the deputy clerk shall receive an annual salary of not less than thirteen thousand three hundred fourteen dollars ($13,314) nor more than thirty-two thousand dollars ($32,000). The salaries shall be determined by the Greene County Quorum Court and the governing body of the City of Paragould and shall be paid in twelve (12) equal monthly installments;

(36) The Hempstead County District Court Judge shall receive an annual salary of not less than thirty-seven thousand five hundred dollars ($37,500), beginning January 1996, nor more than forty-five thousand dollars ($45,000), and the district court clerk shall receive an annual salary of not less than twenty-four thousand dollars ($24,000) nor more than thirty thousand dollars ($30,000). The amount of the salaries shall be determined by agreement between the governing body of the City of Hope and the Hempstead County Quorum Court;

(37) The Hot Spring County District Court Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than fifty-nine thousand five hundred dollars ($59,500), as prescribed by the governing body of the City of Malvern and the Hot Spring County Quorum Court, and provided further, that the first seventeen thousand five hundred dollars ($17,500) shall be paid fifty percent (50%) by the city and fifty percent (50%) by the county, and that portion of the annual salary in excess of seventeen thousand five hundred dollars ($17,500) shall be paid by the city and county in the same proportion that the city and county shared in the revenues generated by the court in the previous year. Furthermore, the Hot Spring County District Court Judge shall be entitled to an additional deputy district court clerk whose salary shall be determined by the governing body of the City of Malvern and the Hot Spring County Quorum Court, and the salary shall be paid by the city and county in the same proportion as the city and county shared in the revenues generated by the court in the previous year;

(38) The Howard County District Court Judge shall have an annual salary of not less than twenty-one thousand dollars ($21,000). The Howard County District Court Clerk shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than nineteen thousand dollars ($19,000), unless provided for otherwise by ordinance of the Howard County Quorum Court and the governing body of the City of Nashville. The salaries are to be paid one-half (1/2) by the City of Nashville and one-half (1/2) by Howard County;

(39) The Izard County District Court Judge shall receive an annual salary of not less than ten thousand two hundred dollars ($10,200) nor more than thirty-three thousand dollars ($33,000), and the district court clerk shall receive an annual salary of not less than seven thousand four hundred dollars ($7,400) nor more than twenty-eight thousand dollars ($28,000). However, the salaries shall be subject to the approval of the Melbourne City Council and the Izard County Quorum Court;

(40) The Jackson County District Court Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than fifty-five thousand dollars ($55,000). The salary of the district court judge shall be paid one-half (1/2) by the City of Newport and one-half (1/2) by Jackson County;

(41) The Jacksonville District Court Clerk shall receive an annual salary of not less than thirty-three thousand nine hundred thirty-seven dollars ($33,937) nor more than thirty-six thousand nine hundred dollars ($36,900);

(42) The Jasper District Court Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-two thousand five hundred dollars ($22,500), and the clerk shall receive an annual salary of not less than thirteen thousand dollars ($13,000) nor more than eighteen thousand dollars ($18,000). All salaries and all other expenses of the office shall be paid one hundred percent (100%) by the county;

(43) (A) The Jefferson County District Court Judge shall receive an annual salary of not less than eighty-five thousand dollars ($85,000) nor more than ninety-five thousand dollars ($95,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff. The clerk of the court shall receive an annual salary of not less than twenty-eight thousand dollars ($28,000) nor more than forty-five thousand dollars ($45,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff.

(B) The Pine Bluff District Court Judge shall receive an annual salary of not less than eighty-five thousand dollars ($85,000) nor more than ninety-five thousand dollars ($95,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff. The clerk of the court shall receive an annual salary of not less than twenty-eight thousand dollars ($28,000) nor more than forty-five thousand dollars ($45,000), as may be approved by the Jefferson County Quorum Court and the governing body of the City of Pine Bluff.

(C) The Jefferson County District Court Judge and the Pine Bluff District Court Judge shall not engage in the private practice of law;

(44) The Johnson County District Court Judge shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than forty thousand dollars ($40,000). This expense, as well as all other expenses related to the operation of the Johnson County District Court, is to be divided among the county and all cities within the county based on the percentage of the total fine money collected during the year by each participating entity;

(45) The Lafayette County District Court Judge shall receive an annual salary of not less than seventeen thousand three hundred twelve dollars and nineteen cents ($17,312.19) nor more than thirty thousand dollars ($30,000), and the City of Lewisville shall pay to the district judge at least five thousand two hundred eighty-seven dollars and fifty-three cents ($5,287.53) but no more than nine thousand five hundred dollars ($9,500) of the salary, and Lafayette County shall pay to the district judge at least twelve thousand twenty-four dollars and sixty-six cents ($12,024.66) but not more than twenty thousand five hundred dollars ($20,500) of the salary. The Lafayette County District Court Clerk shall receive an annual salary of not less than fifteen thousand one hundred eighty-three dollars and fifty-nine cents ($15,183.59) nor more than twenty-two thousand dollars ($22,000), and the City of Lewisville shall pay to the district court clerk at least four thousand seventy-five dollars and fifty cents ($4,075.50) but not more than seven thousand seven hundred dollars ($7,700) of the salary, and Lafayette County shall pay to the district court clerk not less than eleven thousand one hundred eight dollars and nine cents ($11,108.09) but not more than fourteen thousand three hundred dollars ($14,300) of the salary. Beginning January 1, 2008, the amount and manner of payment of the salaries of the district court judge and district court clerk may be established within the ranges specified in this subdivision (a)(45) by mutual agreement of the Lafayette County Quorum Court and the Lewisville City Council, as well as the amount and manner of payment of all other expenses of operation of the Lafayette County District Court;

(46) (A) The Lawrence County District Court -- Hoxie Department Judge shall receive an annual salary of not less than thirteen thousand seven hundred forty dollars ($13,740) nor more than twenty thousand dollars ($20,000), to be paid by the City of Hoxie and approved by its governing body.

(B) The Lawrence County District Court -- Walnut Ridge Department Judge shall receive an annual salary of not less than fifty-one thousand dollars ($51,000) nor more than sixty thousand dollars ($60,000), one-half (1/2) of the salary to be paid by the City of Walnut Ridge and the other one-half (1/2) shall be paid by Lawrence County;

(47) The Lee County District Court Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than thirty-six thousand dollars ($36,000). The pro rata share of the salary attributable to the City of Marianna shall be at least seven thousand dollars ($7,000) but not more than twenty thousand seven hundred dollars ($20,700), and the pro rata share of the salary attributable to Lee County shall be at least nine thousand dollars ($9,000) but not more than fifteen thousand three hundred dollars ($15,300). Lee County shall pay all of the salary, and the City of Marianna shall reimburse Lee County on a monthly basis the pro rata share of the annual salary attributable to the City of Marianna;

(48) The Lincoln County District Court Judge shall receive an annual salary of not less than thirty-eight thousand dollars ($38,000) nor more than forty-five thousand dollars ($45,000);

(49) The Little River County District Court Judge shall receive an annual salary of not less than thirty-two thousand eight hundred dollars ($32,800) nor more than fifty-eight thousand dollars ($58,000), as determined by the governing body of the City of Ashdown and the Little River County Quorum Court. The salary shall be paid sixty-two percent (62%) by Little River County and thirty-eight percent (38%) by the City of Ashdown, unless otherwise agreed by the Little River County Quorum Court and the governing body of the City of Ashdown;

(50) The Little Rock District Court Judges, Departments 1, 2, and 3, shall receive annual salaries of not less than one hundred fifteen thousand dollars ($115,000) nor more than one hundred forty thousand dollars ($140,000);

(51) The Logan County District Court -- Northern District Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than forty thousand dollars ($40,000), as may be determined by the Paris City Council and the Logan County Quorum Court and shall be payable one-half (1/2) by the City of Paris and one-half (1/2) by Logan County and shall be paid in twelve (12) equal monthly installments;

(52) The Logan County District Court -- Southern District Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than forty thousand dollars ($40,000), as may be determined by the Booneville City Council and the Logan County Quorum Court and shall be payable one-half (1/2) by the City of Booneville and one-half (1/2) by Logan County and shall be paid in twelve (12) equal monthly installments;

(53) The Lonoke County District Court -- Northern District Cabot Department Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000), as may be determined by the governing body of the City of Cabot;

(54) The Lonoke County District Court -- Northern District Ward Department Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000), as may be determined by the governing body of the City of Ward;

(55) The Lonoke County District Court -- Southern District Carlisle Department Judge shall receive an annual salary of not less than four thousand five hundred dollars ($4,500) nor more than nineteen thousand dollars ($19,000);

(56) The Lonoke County District Court -- Southern District England Department Judge shall receive an annual salary of not less than four thousand five hundred dollars ($4,500) nor more than nineteen thousand dollars ($19,000);

(57) The Lonoke County District Court -- Southern District Lonoke Department Judge shall receive an annual salary of not less than five thousand dollars ($5,000) nor more than twenty-five thousand dollars ($25,000), as may be determined by the governing body of the City of Lonoke;

(58) The Madison County District Court Judge shall receive an annual salary of not less than twenty-two thousand dollars ($22,000) nor more than thirty-six thousand dollars ($36,000);

(59) The Marion County District Court Judge shall receive an annual salary of not less than twenty thousand dollars ($20,000) nor more than thirty-five thousand dollars ($35,000);

(60) The Marion District Court Judge shall receive an annual salary of not less than forty thousand dollars ($40,000) nor more than fifty-one thousand dollars ($51,000). This salary shall be as determined by the Marion City Council;

(61) The Maumelle District Court Judge shall receive an annual salary of not less than twenty thousand three hundred fifty dollars ($20,350) nor more than forty thousand dollars ($40,000). The district court clerk shall receive an annual salary of not less than seventeen thousand five hundred dollars ($17,500) nor more than fifty thousand dollars ($50,000). The salary of both the judge and the clerk shall be as determined by the City of Maumelle Board of Directors;

(62) (A) The Miller County District Court shall have two (2) departments, the City of Texarkana Department and the Miller County Department.

(B) The Miller County District Court -- City of Texarkana Department shall hear all civil and criminal cases arising out of violations of city ordinances and those cases arising out of violations of state laws committed within the corporate limits of the City of Texarkana and all other cases in controversy arising within the corporate limits of the city within the jurisdiction of a district court as established by law. The Miller County District Court -- City of Texarkana Department shall have a chief district court clerk whose salary shall be paid by the City of Texarkana in an amount to be determined by its governing body.

(C) The Miller County District Court -- Miller County Department shall hear all civil and criminal cases arising out of violations of any of the laws of the state committed outside the corporate limits of the City of Texarkana and all other cases in controversy arising outside the corporate limits of the city within the jurisdiction of a district court as established by law. The Miller County District Court -- Miller County Department shall have a chief district court clerk whose salary shall be paid by Miller County in an amount to be determined by its quorum court;

(63) The Mississippi County District Court -- Osceola District Court Judge shall receive an annual salary of not less than seventy-two thousand dollars ($72,000) nor more than one hundred thousand dollars ($100,000), as may be approved by the Mississippi County Quorum Court and the governing body of Osceola;

(64) The Monroe County District Court -- Brinkley Department Judge shall receive an annual salary of not less than ten thousand two hundred dollars ($10,200) nor more than thirty-five thousand dollars ($35,000), and the Monroe County District Court -- Brinkley Department Court Clerk shall receive an annual salary of not less than ten thousand four hundred eighty-eight dollars ($10,488) and not more than twenty-seven thousand five hundred dollars ($27,500);

(65) The Monroe County District Court -- Clarendon Department Judge shall receive an annual salary of not less than four thousand eight hundred dollars ($4,800) and the Monroe County District Court -- Clarendon Department Clerk shall receive an annual salary of not less than eight thousand nine hundred eighty-eight dollars ($8,988);

(66) The Montgomery County District Court Judge shall receive an annual salary of not less than seventeen thousand dollars ($17,000) nor more than thirty thousand dollars ($30,000) to be paid in equal monthly installments. The district court clerk shall receive an annual salary of not less than nineteen thousand dollars ($19,000) nor more than twenty-seven thousand dollars ($27,000), and the district court secretary shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-two thousand dollars ($22,000). Montgomery County shall pay eighty percent (80%) of the salaries, and the City of Mt. Ida shall pay twenty percent (20%) of the salaries;

(67) The Nevada County District Court Judge shall receive an annual salary of not less than twenty-one thousand dollars ($21,000) nor more than twenty-six thousand dollars ($26,000), and the annual salary of the Nevada County District Court Clerk shall be not less than twelve thousand dollars ($12,000) nor more than eighteen thousand dollars ($18,000). The salaries for the district court judge and district court clerk shall be established within these ranges by the Nevada County Quorum Court and the Prescott City Council, and the salaries shall be paid sixty percent (60%) by Nevada County and forty percent (40%) by the City of Prescott. The salaries shall be paid in equal monthly installments;

(68) (A) The North Little Rock District Court Judges, Departments 1 and 2, are each authorized to employ a chief district court clerk, whose salary shall be at least thirty-two thousand five hundred dollars ($32,500) but not more than fifty-five thousand five hundred dollars ($55,500), a deputy clerk, whose salary shall be at least thirty-two thousand dollars ($32,000) but not more than forty-two thousand five hundred dollars ($42,500), and two (2) clerks, whose salaries shall each be at least twenty thousand dollars ($20,000) but not more than forty thousand dollars ($40,000).

(B) The North Little Rock District Court Judges, Departments 1 and 2, subject to the approval of the governing body of North Little Rock, may each employ an additional clerk whose salary shall be at least twenty thousand dollars ($20,000) but not more than forty thousand dollars ($40,000);

(69) The Perry County District Court Judge shall receive an annual salary to be paid by Perry County of not less than twenty-three thousand five hundred dollars ($23,500) nor more than thirty thousand dollars ($30,000);

(70) The Phillips County District Court Judges, Departments 1 and 2, shall receive annual salaries of not less than thirty-five thousand dollars ($35,000) nor more than fifty-five thousand dollars ($55,000). The salaries shall be determined by the governing body of the City of Helena-West Helena and the Phillips County Quorum Court, with the City of Helena-West Helena paying sixty percent (60%) of the salaries and Phillips County paying forty percent (40%) of the salaries. Subject to the annual salary cap of fifty-five thousand dollars ($55,000), the salaries may be increased, but any increase in the base salaries shall be borne entirely by the governing body or bodies that approved the increase;

(71) The Pike County District Court Judge shall receive an annual salary of not less than six thousand dollars ($6,000) nor more than fifteen thousand dollars ($15,000), and the district court clerk shall receive an annual salary of not less than three thousand dollars ($3,000) nor more than thirty-five thousand dollars ($35,000). Seventy-five percent (75%) of the salaries shall be paid by Pike County, and twenty-five percent (25%) shall be paid by the City of Murfreesboro;

(72) The Poinsett County District Court shall consist of five (5) departments located in Harrisburg, Lepanto, Marked Tree, Trumann, and Tyronza. All five (5) departments shall be served by one (1) judge. The salary of the court clerk of each department will be as determined by the Poinsett County Quorum Court and the governing body of each municipality where the department is located. The salary of each court clerk shall be payable one-half (1/2) by Poinsett County and one-half (1/2) by the municipality. Each municipality shall receive from the county each month the county's share of the clerk's salaries;

(73) The Polk County District Court Judge shall receive an annual salary of not less than thirty-two thousand dollars ($32,000) nor more than forty-six thousand dollars ($46,000) to be paid in equal monthly installments, with fifty-six percent (56%) to be paid by Polk County, twenty-seven percent (27%) to be paid by the City of Mena, and seventeen percent (17%) to be paid by the town of Grannis;

(74) The Pope County District Court Clerk shall receive an annual salary of not less than twenty-three thousand dollars ($23,000) nor more than forty thousand dollars ($40,000), the chief deputy clerk of the court shall receive an annual salary of not less than eighteen thousand five hundred dollars ($18,500) nor more than thirty-six thousand dollars ($36,000), and the deputy clerk of the court shall receive an annual salary of not less than sixteen thousand five hundred dollars ($16,500) nor more than twenty-seven thousand five hundred dollars ($27,500);

(75) The Prairie County District Court -- Northern District Judge shall receive an annual salary of not less than seven thousand dollars ($7,000) nor more than fifteen thousand dollars ($15,000);

(76) The Prairie County District Court -- Southern District Biscoe Department Judge shall receive an annual salary of not less than three thousand six hundred dollars ($3,600) nor more than thirteen thousand six hundred dollars ($13,600);

(77) The Prairie County District Court -- Southern District DeValls Bluff Department Judge shall receive an annual salary of not less than three thousand six hundred dollars ($3,600) nor more than thirteen thousand six hundred dollars ($13,600);

(78) The Prairie County District Court -- Southern District Hazen Department Judge shall receive an annual salary of not less than six thousand four hundred dollars ($6,400) nor more than sixteen thousand four hundred dollars ($16,400);

(79) The Prairie Grove District Court Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than forty-two thousand dollars ($42,000), and the clerk shall receive an annual salary of not less than twelve thousand five hundred dollars ($12,500) nor more than thirty-nine thousand three hundred seventy-five dollars ($39,375);

(80) The Pulaski County District Court Clerk shall receive an annual salary of not less than thirty-seven thousand dollars ($37,000) nor more than sixty-five thousand six hundred fifty dollars ($65,650), and the court bailiff shall receive an annual salary of not less than thirty-two thousand dollars ($32,000) nor more than forty-eight thousand three hundred dollars ($48,300);

(81) The Randolph County District Court Judge shall receive an annual salary of not less than nineteen thousand dollars ($19,000) nor more than forty-five thousand dollars ($45,000), and the district court clerk shall receive an annual salary of not less than six thousand dollars ($6,000) nor more than thirty-five thousand dollars ($35,000). The salaries shall be payable one-half (1/2) by the City of Pocahontas and one-half (1/2) by Randolph County and shall be payable in twelve (12) equal monthly installments;

(82) The Saline County District Court -- Benton Department Clerk shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than fifty thousand dollars ($50,000). The salary shall be as determined by the governing body of the City of Benton and the Saline County Quorum Court;

(83) The Scott County District Court Judge shall receive an annual salary of not less than twenty-seven thousand dollars ($27,000) nor more than thirty-five thousand dollars ($35,000), and the district court clerk shall receive an annual salary of not less than thirteen thousand dollars ($13,000) nor more than twenty thousand dollars ($20,000). The salaries shall be subject to the approval of the Waldron City Council and the Scott County Quorum Court and shall be paid in equal monthly installments, one-half (1/2) to be paid by the City of Waldron and one-half (1/2) to be paid by Scott County;

(84) The Searcy County District Court Judge shall receive an annual salary of not less than twenty-two thousand five hundred dollars ($22,500) nor more than thirty-three thousand dollars ($33,000), and the clerk of the court shall receive an annual salary of not less than eighteen thousand five hundred dollars ($18,500) nor more than twenty-two thousand dollars ($22,000), as determined by the Searcy County Quorum Court and the governing body of the City of Marshall by ordinances or resolutions adopted by the respective bodies. The salary of the judge shall be determined by ordinances or resolutions of the quorum court and the governing body of the city within the minimum and maximum prescribed in this subdivision (a)(84). All salaries shall be paid fifty percent (50%) by Searcy County and fifty percent (50%) by the City of Marshall. The salaries shall be paid in equal monthly installments. The Searcy County District Court Judge shall be of good moral character, shall be a resident and elector of the city, county, and the state, and shall possess the qualifications required by law of circuit judges;

(85) The Sebastian County District Court -- Fort Smith District Judges, Departments 1, 2, and 3, each shall appoint a qualified elector to serve as district court clerk. The salaries of the district court clerks and any special judges authorized by this subdivision (a)(85) and the operating expenses of the Sebastian County District Court -- Fort Smith District shall be paid seventy percent (70%) by the City of Fort Smith and thirty percent (30%) by Sebastian County;

(86) The Sebastian County District Court -- Greenwood District salaries of the court clerk and the clerk's deputies shall be set by the Sebastian County Quorum Court. The salaries shall be paid ninety percent (90%) by Sebastian County and ten percent (10%) by the City of Greenwood. In order to defray the expenses of operating the Sebastian County District Court -- Greenwood District, ninety percent (90%) of the Sebastian County net fines, ten percent (10%) of the City of Greenwood net fines, and fifteen percent (15%) of all other cities' net fines processed by the Sebastian County District Court -- Greenwood District may or shall be deposited in a bank account entitled the Greenwood District Court Operating Fund to be administered by the Sebastian County District Court -- Greenwood District Judge pursuant to a budget approved as follows: the district judge shall submit a proposed annual budget to a committee composed of the members of the quorum court that represent the Greenwood District of Sebastian County. The committee shall approve the judge's budget or formulate a reasonable budget that shall be approved by the Sebastian County Quorum Court, unless found by a majority of the quorum court to be clearly excessive. If funds provided from the fines as set out in this subdivision (a)(86) become insufficient or excessive, the committee shall adjust the percentage of fines on a pro rata basis to increase or decrease the funds necessary to operate the court pursuant to the budget established in this subdivision (a)(86). The Sebastian County District Court Judge -- Greenwood District shall be bonded in accordance with §§ 19-1-401 -- 19-1-403;

(87) The Sevier County District Court Judge shall receive an annual salary of not less than thirty-five thousand dollars ($35,000) nor more than eighty percent (80%) of the annual salary established by law for circuit judges. The Sevier County District Court Clerk shall have an annual salary of not less than fourteen thousand dollars ($14,000). The salaries, expenses, and operating costs of the Sevier County District Court shall be paid equally by the City of DeQueen and Sevier County;

(88) The Sharp County District Court Judge shall receive an annual salary of not less than thirty thousand dollars ($30,000) nor more than forty thousand dollars ($40,000) and the Sharp County District Court Clerk shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty thousand dollars ($20,000), as determined by the Sharp County Quorum Court and to be paid by Sharp County;

(89) The Sherwood District Court Judge shall receive an annual salary of not less than sixty thousand dollars ($60,000) nor more than ninety-five thousand dollars ($95,000), and the district court clerk shall receive an annual salary of not less than fifty thousand dollars ($50,000) nor more than seventy-five thousand dollars ($75,000). The salaries are to be determined by the governing body of the City of Sherwood;

(90) The Springdale District Court Judge shall receive an annual salary of not less than one hundred ten thousand dollars ($110,000) nor more than one hundred sixty-five thousand dollars ($165,000), as determined by the governing body of the City of Springdale;

(91) The Stone County District Court Judge shall receive an annual salary of not less than eight thousand dollars ($8,000) nor more than thirty thousand dollars ($30,000), and the district court clerk shall receive an annual salary of not less than six thousand dollars ($6,000) nor more than twenty-three thousand dollars ($23,000). The salaries shall be subject to the approval of the Mountain View City Council and the Stone County Quorum Court;

(92) The Van Buren County District Court Judge shall receive an annual salary of not less than fifteen thousand dollars ($15,000) nor more than forty thousand dollars ($40,000), as determined by the Clinton City Council and the Van Buren County Quorum Court. This salary and that of the district court clerk and any deputies shall be apportioned between the county and any city in the county by agreement between the respective governing bodies;

(93) The West Fork District Court Judge shall receive an annual salary of not less than twenty-five thousand dollars ($25,000) nor more than forty-two thousand dollars ($42,000). The annual salary for each district court clerk shall be not less than twelve thousand five hundred dollars ($12,500) nor more than thirty-nine thousand three hundred seventy-five dollars ($39,375);

(94) The West Memphis District Court Judge shall receive an annual salary of not less than fifty-four thousand dollars ($54,000) nor more than sixty-five thousand dollars ($65,000). The salary shall be determined by the governing body of the City of West Memphis and the Crittenden County Quorum Court;

(95) The White County District Court -- Beebe Department Judge shall receive an annual salary of not less than twenty-five thousand eight hundred dollars ($25,800) nor more than forty thousand nine hundred ninety dollars ($40,990). The district court clerk shall receive an annual salary of not less than twenty-five thousand two hundred ten dollars ($25,210) nor more than forty thousand nine hundred ninety dollars ($40,990);

(96) The White County District Court -- Searcy Department Judge shall receive an annual salary of not less than sixty-seven thousand one hundred dollars ($67,100) nor more than eighty-one thousand one hundred dollars ($81,100);

(97) The Woodruff County District Court Judge shall receive an annual salary of not less than eighteen thousand dollars ($18,000) nor more than thirty-six thousand dollars ($36,000);

(98) The Wrightsville District Court Judge shall receive an annual salary of not less than sixteen thousand dollars ($16,000) nor more than twenty-five thousand dollars ($25,000). The district court clerk shall receive an annual salary of not less than ten thousand nine hundred twenty-six dollars ($10,926) nor more than twenty thousand dollars ($20,000). The salaries shall be determined by the City of Wrightsville Board of Directors;

(99) The Yell County District Court -- Northern District Judge shall receive an annual salary of not less than ten thousand one hundred six dollars ($10,106) nor more than twenty-one thousand six hundred forty-three dollars ($21,643), as determined by the Yell County Quorum Court; and

(100) The Yell County District Court -- Southern District Judge shall receive an annual salary of not less than ten thousand one hundred six dollars ($10,106) nor more than twenty-one thousand six hundred forty-three dollars ($21,643), as determined by the Yell County Quorum Court.

(b) (1) The Elkins District Court Judge, Fayetteville District Court Judge, Prairie Grove District Court Judge, Springdale District Court Judge, and West Fork District Court Judge, at the request of the Washington County Circuit Court and with the consent of the respective district judges, may perform certain functions as a judicial officer and as authorized by the Arkansas Rules of Criminal Procedure or may perform certain pretrial functions, including, but not limited to, conducting pretrial release inquiries, making reasonable cause determinations, accepting pleas of not guilty or not guilty by reason of insanity, and issuing search warrants, arrest warrants, and summons.

(2) Additional compensation in excess of the salary provided in this section may be paid and must be approved by appropriation ordinances of the engaging county quorum court.

(c) The local salary supplement paid to a district judge under § 16-17-115(c) shall not be used when calculating the salary established in this section.



§ 16-17-114 - Restriction on receipt of fees and costs by constables in certain localities.

(a) This section shall apply to:

(1) All cities in which there are located, or may be located, state-supported educational institutions with campus enrollments of no fewer than one thousand five hundred (1,500) students; and

(2) The townships in which those cities are situated.

(b) No constable nor deputy constable shall be allowed to receive, and shall not receive, any fee, costs, penalty, payment, or compensation of any kind or nature in any criminal suit, prosecution, or arrest, or in any criminal proceeding whatsoever. However, nothing in this section shall be construed to prohibit the payment to constables of the fees now provided by law in civil cases.

(c) Any constable or deputy constable who violates the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each offense. Each criminal suit, prosecution, arrest, or proceeding in which a constable or deputy constable accepts payment or compensation shall constitute a separate offense.

(d) In addition to the penalty provided in subsection (c) of this section, a violation of this section shall constitute malfeasance in office punishable as provided by law.



§ 16-17-115 - County's portion of district court expenses -- Appropriation. [Effective until January 1, 2012.]

Except as authorized otherwise, the county wherein a district court is held shall pay one-half (1/2) of the salaries of the judge and the clerks of the district courts organized in that county under the provisions of § 16-17-201 et seq. and § 16-17-301 et seq. [Repealed], and the quorum court in counties subject to the provisions of either § 16-17-201 et seq. or § 16-17-301 et seq. [Repealed], or both, shall, at its annual meeting, make an appropriation of a sum sufficient to pay the county's proportion of the expenses of all such district courts. These payments shall be made out of the district court cost fund and general revenues of the county and this duty may be enforced by mandamus proceedings.

§ 16-17-115 - County's, town's, and city's portion of district court expenses -- Appropriation. [Effective January 1, 2012.]

(a) Except as authorized otherwise, the county wherein a district court is held shall pay one-half (1/2) of the salaries of the district judge and each chief court clerk of any district court organized in that county under the provisions of § 16-17-901 et seq., and the quorum court in a county subject to the provisions of § 16-17-901 et seq. shall, at its annual meeting, make an appropriation of a sum sufficient to pay the county's proportion of the expenses of any such district court. These payments shall be made out of the district court cost fund and general revenues of the county.

(b) (1) (A) Except as authorized otherwise, the town or city in which a district court is held shall pay:

(i) One-half (1/2) of the salaries of the district judge and the chief court clerk; and

(ii) The operational expenses of the district court organized in that town or city under the provisions of § 16-17-901 et seq. unless otherwise agreed to by the political subdivisions which contribute to the expenses of the district court.

(B) The governing body of the town or city in a town or city subject to the provisions of § 16-17-901 et seq. shall make at its annual meeting an appropriation of a sum sufficient to pay the town's or city's proportion of the salaries and operational expenses of the district court.

(2) These payments shall be made out of the district court cost fund and general revenues of the town or city.

(c) (1) Any town or city operating a city court on December 31, 2011, that becomes a department of a district court shall continue to pay the amount paid as the base salary of the city judge to the district judge who has assumed the responsibility of attending the former city court.

(2) The base salary to be paid to the district judge under subdivision (c)(1) of this section in calendar year 2012 and subsequent years shall be the amount paid by the city or town to the city judge for the calendar year 2011 .

(3) The local salary supplement described in subdivision (c)(1) of this section shall not be used when calculating any retirement benefit in the Arkansas District Judge Retirement System, § 24-8-801 et seq. [Repealed].

(d) (1) A town or city operating a city court on December 31, 2011 , that becomes a department of district court shall continue to pay the salary of the court clerk and provide for the operational expenses of that department of district court unless otherwise agreed to by the political subdivisions which contribute to the expenses of the district court.

(2) Subdivision (d)(1) of this section shall not apply to any town or city which has abolished a department of district court pursuant to state law.

(e) A district court operated solely by the county shall have the salaries and operational expenses of that court paid solely by the county unless otherwise agreed to by the political subdivisions which contribute to the expenses of the district court.



§ 16-17-118 - Power to postpone or suspend sentence in misdemeanor cases.

Each judge of the district court shall have the same power to postpone or suspend sentence in misdemeanor cases as is conferred upon the circuit judges of the state.



§ 16-17-119 - Counties with populations over 250,000 -- Collection of Fees. [Effective until January 1, 2012.]

(a) All funds, penalties, forfeitures, fees, and costs collected in district courts in any county having a population of two hundred fifty thousand (250,000) or more inhabitants according to the most recent federal census shall be collected by the clerk of the district court and deposited in the city treasury of the city or municipality in which the court is located, to be used for maintaining and operating the district courts in the county and for other general municipal purposes, but not limited to, state police retirement funds, library and building funds, legal education funds, prosecuting attorney funds, public defender funds, and funds established for the expenses of the judiciary in general other than in district courts shall be disposed of according to law.

(b) The salaries and operational expenses of district courts described in this section shall be paid by the city or town in which the court is located. No portion of these expenses shall be paid by the county in which the court is located.

§ 16-17-119 - Counties with populations over 250,000 -- District court expenses. [Effective January 1, 2012.]

(a) (1) The salaries and operational expenses of district courts in any county having a population of two hundred fifty thousand (250,000) or more inhabitants according to the most recent federal census shall be paid by the city or town in which the court is located.

(2) No portion of these expenses shall be paid by the county in which the court is located.

(b) This section shall not apply to a district court funded solely by a county.

(c) This section shall not apply to any town or city that has abolished a department of a district court pursuant to state law.



§ 16-17-121 - Salary increases -- Factors to consider.

(a) In the event the General Assembly establishes a district court cost fund to be used exclusively for the operation and expenses of the district court, any district court judge's, clerk's, or other employee's salary authorized by § 16-17-108 may be increased from the minimum salary upward to any amount not exceeding the maximum salary authorized in § 16-17-108 and may be paid from the fund as set forth hereafter.

(b) The city council or the county quorum court, or both, if authorized, of the local governmental jurisdictions responsible for paying the salaries of the district court judge, clerks, and other employees may authorize salary increases for the various court personnel as authorized above after considering the following factors:

(1) The amount and availability of funds in the district court cost fund;

(2) The volume of caseload;

(3) The backlog of cases, if any, on the court docket;

(4) The time required in dealing with cases;

(5) The skill required in dealing with cases; and

(6) The amount of time taken away from the judge's private practice, if applicable.



§ 16-17-124 - Fee for appeal transcript -- Disposition.

(a) When required to make a certification of disposition of court proceedings, including certified copies of the docket, certified copies of civil or small claims judgments, and appeal transcripts, the district court shall collect a fee of not less than five dollars ($5.00) per case for preparation of the original.

(b) All funds derived from the fee shall be paid into the treasury of each political subdivision which contributes to the expenses of the district court based on the percentage of the expenses contributed by the political subdivision to be appropriated for any permissible use in the administration of the district court.



§ 16-17-125 - Pretrial release alternative administration fee.

(a) An administrative fee may be levied and collected, in district court or city court, from each pretrial detainee charged with either a felony or misdemeanor who is placed under the supervision of the court pending trial.

(b) The administrative fee authorized by this section may be levied only by the district court or city court which places a pretrial detainee under the supervision of the court pending trial.

(c) A district judge may impose such administrative fee for supervision if the judge finds it necessary to impose conditions of release requiring supervision of a criminal defendant pending trial and the judge does not require the posting of any bail that requires the defendant to pay a bondsman or post any form of cash or security.

(d) Such supervised pretrial release program is optional for both the court and the defendant and is an alternative to continued incarceration pending trial or to posting bond set by the court. The court shall be solely responsible for determining which defendants may be placed on the program. The defendant must agree to be placed on the program as an alternative to continued incarceration pending trial or to posting bond set by the court.

(e) All funds derived from the collection of such administrative fee shall be used by the municipality solely for the administration of justice.

(f) The administrative fee authorized by this section may be reduced or waived based on indigency.



§ 16-17-126 - Fee for filing and issuing writs of garnishment and executions -- Disposition.

(a) The district court clerk shall collect a fee of ten dollars ($10.00) for filing or issuing writs of garnishment and executions. This fee is in addition to those fees and costs established by law for specific purposes or where authorized by the county quorum court or municipality.

(b) All funds derived from the fee shall be paid into the treasury of each political subdivision which contributes to the expenses of the district court based on the percentage of the expenses contributed by the political subdivision to be appropriated for any permissible use in the administration of the district court.



§ 16-17-127 - Contractors providing certain services.

(a) Upon request of the district court judge or city court judge, the governing body in which a district court or city court is located or, if applicable, each governing body of a political subdivision that contributes to the expenses of a district court may contract with a person that has registered with the Secretary of State and filed a surety bond or certificate of deposit with the Secretary of State to provide any of the following services:

(1) Probation services;

(2) Pretrial supervised release programs;

(3) Alternate sentencing programs; or

(4) The collection and enforcement of delinquent fines and costs.

(b) (1) The amount of the surety bond or certificate of deposit shall be fifty thousand dollars ($50,000).

(2) The city or county or any person suffering damage by reason of the acts or omissions of the person or an employee of the person in the performance of services subject to this section may bring action on the bond for damages.

(c) A person is ineligible to provide services subject to this section if the person or an owner, operator, or any stockholder has been convicted of a felony.

(d) For the purposes of this section, "person" means any individual, corporation, partnership, firm, association, or other business entity.

(e) A district court or city court may require a defendant to pay reasonable fees, in an amount to be established by the court, relating to private contractors providing probation services, pretrial supervised release programs, or alternate sentencing programs authorized by law.

(f) (1) Notwithstanding § 16-13-701 et seq., a private contractor may collect and retain only the fees established by the court for services provided pursuant to subsection (a) of this section.

(2) (A) When the order of the district court or city court requires a defendant to use the services or programs of a private contractor, the designated contractor shall report on or before the fifth day of each month all fees collected.

(B) The report shall be provided to the mayor and county judge of the political subdivision or subdivisions that contribute to the expenses of the district court or city court and to the district court clerk or city court clerk for inclusion in the court's monthly report as required by law.

(3) The report of the private contractor, as required in this section, shall contain columns with the following information by defendant:

(A) Uniform traffic ticket number;

(B) Defendant's name;

(C) Court docket number;

(D) Receipt number;

(E) Amount collected; and

(F) Total of all fees collected.

(g) A private contractor providing the collection of delinquent fines and court costs shall follow the procedures in § 16-13-701 et seq.

(h) This section shall not apply to the alcohol treatment or education programs authorized by § 5-65-115 and § 5-65-307.

(i) This section shall not apply to a company whose service is limited to the acceptance of credit card payments for fines, fees, and costs and does not engage in affirmative acts of collection and enforcement of delinquent fines and costs.



§ 16-17-129 - Levy to defray cost of incarcerating city and county prisoners.

(a) (1) (A) In addition to all fines now or as may hereafter be provided by law, the governing body of each town or city in which a district court is located may by ordinance levy and collect an additional fine not to exceed twenty dollars ($20.00) from each defendant upon each conviction, each plea of guilty or nolo contendere, or each bond forfeiture in all cases in the first class of accounting records as described in § 16-17-707.

(B) Except as provided in subdivision (a)(1)(C) of this section, all sums collected from the additional fine described in subdivision (a)(1)(A) of this section shall be paid into the town or city treasury to be deposited into a fund to be used exclusively to help defray the cost of incarcerating town or city prisoners, including the construction and maintenance of the town or city jail and payments to other entities for incarcerating town or city prisoners.

(C) All sums collected from the additional fine described in subdivision (a)(1)(A) of this section in any district court that is funded solely by the county shall be paid into the county treasury to be deposited into a fund to be used exclusively to help defray the cost of incarcerating county prisoners, including the construction and maintenance of the county jail.

(2) (A) In addition to all fines now or as may hereafter be provided by law, the governing body of each town or city in which a city court is located may by ordinance levy and collect an additional fine not to exceed twenty dollars ($20.00) from each defendant upon each conviction, each plea of guilty or nolo contendere, or each bond forfeiture for any misdemeanor or traffic violation in the city court of the city or town.

(B) All sums collected from the additional fine described in subdivision (a)(2)(A) of this section shall be paid into the town or city treasury to be deposited into a fund to be used exclusively to help defray the cost of incarcerating town or city prisoners, including the construction and maintenance of the town or city jail and payments to other entities for incarcerating town or city prisoners.

(b) (1) In addition to all fines now or as may hereafter be provided by law, the quorum court of each county may by ordinance levy an additional fine not to exceed twenty dollars ($20.00) to be collected from each defendant upon each conviction, each plea of guilty or nolo contendere, or each bond forfeiture in all cases in the first and second class of accounting records as described in § 16-17-707. A county ordinance enacted under this subdivision (b)(1) applies to all district courts in the county.

(2) All sums collected from the additional fine described in subdivision (b)(1) of this section as to cases in the first class shall be paid into the county treasury to be deposited into a fund to be used exclusively to help defray the cost of :

(A) The construction, maintenance, and operation of the city, county, or regional jail;

(B) Deferring the costs of incarcerating county prisoners held by a county, a city, or any entity;

(C) The transportation and incarceration of city or county prisoners;

(D) The purchase and maintenance of equipment for the city, county, or regional jail; and

(E) Training, salaries, and certificate pay for jail personnel.

(3) All sums collected from the additional fine described in subdivision (b)(1) of this section as to cases of the second class shall be paid into the county treasury to be deposited into a fund to be used exclusively to help defray the cost of:

(A) The construction, maintenance, and operation of the city, county, or regional jail;

(B) Deferring the costs of incarcerating county prisoners held by a county, a city, or any entity;

(C) The transportation and incarceration of city or county prisoners;

(D) The purchase and maintenance of equipment for the city, county, or regional jail; and

(E) Training, salaries, and certificate pay for jailers and deputy sheriffs.

(c) (1) In counties having a county regional detention facility, the additional fine levied by the county under this section shall be deposited into a special fund within the county treasury.

(2) The revenues generated by the additional fine shall be used exclusively for maintenance, operation, and capital expenditures of the regional detention facility.

(d) It is the intention of the General Assembly that the revenues derived from the additional fines levied under this section shall not offset or reduce funding from other sources for the maintenance, operation, and capital expenditures of the regional detention facilities.

(e) (1) The additional fine authorized in subsection (a) of this section shall apply to each charge, count, violation, or offense that a defendant pleads guilty or nolo contendere to, is found guilty of, or forfeits bond for, including each misdemeanor or traffic violation.

(2) The fine may be imposed:

(A) By all courts within a city of the first class, city of the second class, incorporated town, or county in this state that has by ordinance levied the fine; and

(B) In all cases classified as county cases or city cases.



§ 16-17-130 - Single district judge to be elected countywide.

The judge of any district court located in a county with only one (1) district court shall hereafter be elected countywide.



§ 16-17-131 - Suspension of license for failure to appear.

(a) A person required to appear before a district court in this state, having been served with any form of notice to appear for any criminal offense, traffic violation, or misdemeanor charge, shall appear at the time and place designated in the notice.

(b) (1) If a person fails to appear as required in subsection (a) of this section, the presiding judge may suspend the person's driver's license.

(2) The license shall be suspended until the person appears and completes the sentence ordered by the court.

(3) After the person satisfies all requirements of the sentence, the Department of Finance and Administration shall assess the current fees for reinstatement of a driver's license.



§ 16-17-132 - District court generally.

(a) All fines, penalties, and costs received by the district courts shall be collected and distributed in the manner provided by laws affecting the former municipal courts, unless and until the General Assembly establishes a new method of distribution.

(b) All salaries, retirement benefits, programs, and moneys of judges, clerks, and court employees of the former municipal courts will continue to be vested and paid to the judges, clerks, and court employees of the district courts, pending further acts of the General Assembly.

(c) A vacancy in a district court judgeship shall be filled in the same manner and subject to the same restrictions as for vacancies under Arkansas Constitution, Amendment 29.



§ 16-17-133 - Limitation of the incarceration of juvenile defendants in district courts.

(a) (1) District courts have jurisdiction of juvenile defendants for violation of local codes or ordinances, game and fish violations, and traffic offenses.

(2) Juveniles charged with these offenses are subject to the same penalties as adults unless otherwise provided in this section.

(b) A juvenile subject to the jurisdiction of a district court shall not be incarcerated unless the juvenile:

(1) Commits a second offense for which the court has jurisdiction within one (1) year of the first offense;

(2) Willfully violates probation; or

(3) Willfully fails to pay a fine or perform community service work or other sanction properly ordered by the court.

(c) As an alternative to incarceration on a first offense or otherwise, the district court may place a juvenile on residential detention, which may be supervised by electronic monitoring for up to thirty (30) days.

(d) (1) For a juvenile to be found in contempt for violating a court order, the order must have been in writing and served on the juvenile and the juvenile's parent or guardian.

(2) If a juvenile is found in contempt of court, the court may:

(A) Order that the juvenile be committed for a period not to exceed ten (10) days; or

(B) Place the juvenile on residential detention, which may be supervised by electronic monitoring for up to thirty (30) days.

(e) (1) Any juvenile incarcerated under this section shall be separated from individuals eighteen (18) years of age or older.

(2) Where space is available, a juvenile who pleads guilty or nolo contendere to, or is found guilty of, an offense under this section may be placed in a juvenile detention facility rather than in the county jail.

(3) Juveniles being detained on allegations of delinquency or who have been adjudicated delinquent shall have priority for juvenile detention beds over juveniles sentenced in district court.

(f) (1) A district court may also order the juvenile, the juvenile's parent, both parents, or the guardian of any juvenile punishable as provided for in this section to be liable for the cost of the incarceration or electronic monitoring.

(2) Prior to ordering payment, a district court shall take into account:

(A) The financial ability of the parent, both parents, or the guardian to pay for the detention or electronic monitoring;

(B) The past efforts of the parent, both parents, or the guardian to correct or prevent the juvenile's misconduct;

(C) If the parent is a noncustodial parent, the opportunity the parent has had to correct the delinquent juvenile's misconduct; and

(D) Any other factors the court deems relevant.



§ 16-17-134 - Change of venue from lower courts in certain counties to municipal court.

Notwithstanding § 16-19-409 or any other law to the contrary:

(1) (A) In any criminal case brought before any city court in a county with a population between eighty-nine thousand (89,000) persons and one hundred fifty-three thousand (153,000) persons according to the 2000 Federal Decennial Census and in which a district court exists, the judge shall grant a change of venue to the district court, upon the defendant's motion, without the prepayment or tender of any fees.

(B) Upon filing the motion, the court shall have no further jurisdiction in the case, except for the purpose of preparing a transcript for the district court;

(2) In the event of any change of venue from a city court to a district court in a county with a population between eighty-nine thousand (89,000) persons and one hundred fifty-three thousand (153,000) persons according to the 2000 Federal Decennial Census and in which more than one (1) district court exists, the case shall be transferred to the district court geographically nearest in the county; and

(3) In no event shall any change of venue lie from any district court in a county with a population between eighty-nine thousand (89,000) persons and one hundred fifty-three thousand (153,000) persons according to the 2000 Federal Decennial Census to any city court in criminal cases.



§ 16-17-135 - Counties authorized to employ and compensate district court judges as criminal magistrates.

(a) (1) A county may employ one (1) or more district court judges to act as criminal magistrates in accordance with the provisions of Rule 1.8(a) of the Arkansas Rules of Criminal Procedure or in accordance with per curiam orders issued by the Arkansas Supreme Court.

(2) A district court judge acting as a criminal magistrate may be authorized to perform any of the duties described in Rule 1.8(b) of the Arkansas Rules of Criminal Procedure.

(b) A county with a population of more than one hundred thousand (100,000) persons may compensate a district court judge acting as a criminal magistrate in excess of his or her salary as a district court judge in an annual amount not to exceed fifty percent (50%) of the district court judge's maximum annual salary as set forth in § 16-17-108.

(c) A county, city, or town that contributes to the salary of a district judge may treat the increased payment for magistrate duties as salary to be calculated for purposes of the Arkansas Public Employees' Retirement System, § 24-4-101 et seq.

(d) The compensation for a district court judge acting as a criminal magistrate for a circuit court judge shall be set by the county quorum court by ordinance and may be paid by the county from the county administration of justice fund or the county general fund as appropriated by ordinance.



§ 16-17-136 - Waiver of appearance and entry of plea to traffic violations in district court and city court.

Notwithstanding any rule of criminal procedure to the contrary:

(1) A person who is charged in district court or city court with committing an offense, excluding a violation of the Omnibus DWI Act, § 5-65-101 et seq., or the Underage DUI Law, § 5-65-301 et seq., or any other offense for which a court appearance is mandatory, may waive appearance and trial and plead guilty or nolo contendere by a signed statement;

(2) (A) With the signed statement, the person shall pay the fine and court costs in an amount as established by the district court or city court within the limits prescribed by law.

(B) Fines and court costs shall be paid to the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in the district courts and city courts of this state;

(3) The court shall accept the signed statement accompanied by the fine and court costs assessed as a plea of guilty or nolo contendere and shall proceed accordingly; and

(4) Submitting payment under subsection (2)(A) through a website constitutes an agreement to be bound by an electronic record under the Arkansas Electronic Records and Signatures Act, § 25-31-101 et seq., and complies in all respects with the requirements of this section.



§ 16-17-137 - Jurisdiction over certain criminal matters.

(a) If authorized by the administrative plan for the judicial circuit required by Administrative Order No. 14 of the Supreme Court, a state district court judge may preside over the following criminal matters:

(1) A drug court program authorized under § 16-98-301 et seq.;

(2) A probation supervision program; and

(3) A parole supervision program.

(b) The administrative judge of the judicial district may withdraw authorization under this section at any time.






Subchapter 2 - -- Establishment in Cities of 2,400 or More and County Seat Towns of Less Than 2,400

§ 16-17-209 - Qualifications of district judge -- Term.

(a) District judges shall be qualified electors within the geographical area from which they are chosen and shall have been licensed attorneys of this state for at least four (4) years immediately preceding the date of assuming office.

(b) District judges shall serve four-year terms.



§ 16-17-210 - Special judges.

(a) If a district judge is disqualified or temporarily unable to serve, or if the Chief Justice of the Supreme Court shall determine that there is other need for a special judge to be temporarily appointed, a special judge may be assigned by the Chief Justice or elected by the bar of the district court, under rules prescribed by the Supreme Court, to serve during the period of temporary disqualification, absence, or need.

(b) A special judge shall have the same power and authority in the court as the regular district judge would have if present and presiding and shall have the same qualifications as are required by law for the regular district judge.

(c) A district judge who is assigned by the Chief Justice to act as a special judge under this section shall receive reimbursement of expenses for his or her service at the rate provided for in § 16-17-1108.



§ 16-17-211 - District court clerks generally. [Effective until January 1, 2012.]

(a) The judge of any district court may appoint a clerk for the court, who shall be designated and known as the district court clerk.

(b) The city council of the city in which the court is located shall fix the salary of the district court clerk at a reasonable sum, the salary to be computed on an annual basis and payable in equal monthly installments. However, where the county in which the court is located is to pay any portion of the clerk's salary, the salary must also be approved by the quorum court of that county. Further, if the expenses and salaries of any district court are paid entirely by the county in which the court is located, the salary of the clerk shall be fixed by the quorum court of the county and not by the city council.

(c) The district court clerk shall keep a fair record of all the acts done and proceedings had in the court and shall enter all judgments of the court, under the direction of the judge.

(d) The district court clerk shall:

(1) Administer oaths, including special judges of district court under § 16-17-210;

(2) Take affidavits required or permitted in the progress of the action;

(3) Keep a complete docket of all proceedings to the extent and in the manner directed by the judge;

(4) Seasonably record the judgments, rules, orders, and other civil or criminal proceedings of the court and keep an alphabetical index thereof;

(5) Keep such other dockets, books, and indices as may be required by law or by the judge; and

(6) Issue and attest all process.

(e) The district court clerk shall render for each month, not later than the tenth day of the succeeding month, reports in triplicate of all civil and criminal cases tried. These reports shall show all fines, penalties, forfeitures, fees, and costs taxed, assessed, and collected during the month and also show the nature of each case. One (1) copy of such report is to be forwarded or delivered to the mayor of the city and one (1) copy to the clerk of the county court.

(f) Where the duties of the office of district court clerk do not require a full-time employee, the city council may require that the duties of the clerk be performed by any other officer of the city.

§ 16-17-211 - District court clerks generally. [Effective January 1, 2012.]

(a) The judge of any district court may appoint a clerk for the court, who shall be designated and known as the district court clerk.

(b) (1) The city council of the city in which the court is located shall fix the salary of the district court clerk at a reasonable sum, the salary to be computed on an annual basis.

(2) However, where the county in which the court is located is to pay any portion of the clerk's salary, the salary must also be approved by the quorum court of that county. Further, if the expenses and salaries of any district court are paid entirely by the county in which the court is located, the salary of the clerk shall be fixed by the quorum court of the county and not by the city council.

(c) The district court clerk shall keep a fair record of all the acts done and proceedings had in the court and shall enter all judgments of the court, under the direction of the judge.

(d) The district court clerk shall:

(1) Administer oaths, including special judges of district court under § 16-17-210;

(2) Take affidavits required or permitted in the progress of the action;

(3) Keep a complete docket of all proceedings to the extent and in the manner directed by the judge;

(4) Record the judgments, rules, orders, and other civil or criminal proceedings of the court and keep an alphabetical index thereof;

(5) Keep such other dockets, books, and indices as may be required by law or by the judge; and

(6) Issue and attest all process.

(e) Where the duties of the office of district court clerk do not require a full-time employee, the city council may require that the duties of the clerk be performed by any other officer of the city, except a member of the police department or marshal's office.



§ 16-17-212 - Fees and costs generally.

(a) The only fees and costs that shall be allowed in civil and criminal suits, prosecutions, and proceedings in district court are those specifically authorized by statute.

(b) Nothing in this section or subchapter shall be construed as authorizing the collection by the prosecuting attorney or his or her deputies, the clerks of the district court, or the sheriff and constable or their deputies, of any costs or fees from the county in the trial of misdemeanors.

(c) Constables and deputies shall be allowed only those fees and costs specifically authorized by statute.



§ 16-17-214 - Collection of fines in district court -- Reports to mayor.

(a) The county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in district courts shall pay over to the district court clerk by the fifth working day of each month all sums collected.

(b) The county or city official, agency, or department designated under § 16-13-709 shall render to the governing body or, if applicable, each governing body of a political subdivision that contributes to the expenses of a district court for each month, a report under oath of all fines, penalties, forfeitures, fees, and costs collected during the month and attach to the report receipts of the district court clerk for all sums collected during the period.



§ 16-17-221 - Improper use of process -- Granting privileges -- Failure to report or pay over fines -- Penalty.

(a) Any district judge who makes use, directly or indirectly, of the process of his or her own court, either as a party litigant or in interest or as an attorney or agent for any party litigant or in interest, or who offers or gives by way of remission of fees or otherwise any pecuniary inducements to the institution or maintenance of any suits, prosecutions, or proceedings in his or her court and any sheriff, constable, police chief, or district court clerk who fails to report or pay over fines, penalties, forfeitures, fees, or costs collected by him or her shall be guilty of a violation and upon conviction for each of such offenses shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(b) A conviction under this section shall work a forfeiture of office.

(c) Notwithstanding any other provision of this section, sheriffs and constables may retain the fees and costs due them out of each cause.



§ 16-17-222 - Fees of prosecuting attorney.

The prosecuting attorney or his or her deputies shall receive the same fees for prosecuting cases in the district court as they are allowed by law for the prosecution of misdemeanors in the circuit courts.



§ 16-17-224 - Manner of service of summons and other process.

(a) All summons and other process in any civil cause pending in any district court shall be served in accordance with rules promulgated by the Supreme Court.

(b) Where an arrest for a violation of state law committed within the township wherein the court sits is made upon a warrant filed by the prosecuting attorney or his or her deputy, such warrant to arrest shall be directed to the constable of the township or the sheriff of the county wherein the court sits. Where a warrant for arrest is issued for a violation of state law committed outside the township wherein the court sits but in a county subject to this subchapter, upon an information filed by the prosecuting attorney or his or her deputy, the warrant of arrest shall be directed to the sheriff of the county, and all other process in the proceeding shall be directed to the sheriff. However, any sheriff or constable of any township in a county subject to this subchapter may arrest an offender for a violation of any state law committed anywhere in the county and may bring the offender before the district court for trial, and that officer shall serve all process in the cause.

(c) The chief of police and his or her assistants shall serve all process for violations of city ordinances of the city wherein the district court sits and shall serve all criminal process for violations of state laws inside the city limits of a city subject to this subchapter, where the arrest is made by a police officer of the city or the information is filed by the city attorney of the city.






Subchapter 3 - -- County Seat District Court Act



Subchapter 4 - -- Establishment in Cities of First and Second Class and Incorporated Towns



Subchapter 5 - -- Establishment in Cities of Less Than 2,400 Population



Subchapter 6 - -- Small Claims Procedure



Subchapter 7 - -- District Court Civil Jurisdiction Act

§ 16-17-701 - Title.

This subchapter shall be known as the "District Court Civil Jurisdiction Act".



§ 16-17-702 - Proceedings subject to rules.

All civil cases filed in district court shall be subject to the procedural rules adopted by the Supreme Court for such cases.



§ 16-17-703 - Right to jury trial.

There shall be no jury trials in district court. In order that the right of trial by jury remains inviolate, all appeals from judgment in district court shall be de novo to circuit court.



§ 16-17-704 - Jurisdiction -- Civil Cases.

The district courts shall have subject matter jurisdiction as established by Supreme Court rule.



§ 16-17-705 - Filing fees and costs.

(a) (1) The uniform filing fee to be charged by the clerks of the district courts for initiating a cause of action in district court in this state shall be as prescribed in this section.

(2) No portion of the filing fee shall be refunded.

(b) (1) For initiating a cause of action in the civil division of district court......................$65.00

(2) For initiating a cause of action in the small claims division of district court ......................$50.00

(c) A town, city, or county shall not authorize and a district court clerk shall not assess or collect any other filing fees than those authorized by this section, unless specifically provided by state law.



§ 16-17-706 - Venue.

(a) Except as provided in subsection (b) of this section, the venue of civil actions instituted under this subchapter shall be as in like actions instituted in the circuit courts.

(b) If a small claims division of the district court is established pursuant to Arkansas Constitution, Amendment 80, § 7, venue in civil actions instituted in the small claims division shall be as follows:

(1) When a defendant has contracted to perform an obligation in a particular county, an action based on that obligation may be commenced and maintained either in the county where the obligation is to be performed or in the county in which the defendant resides at the commencement of the action;

(2) When the action is for injury to person or to personal property, either the county where the injury occurred or the county where the defendant resides at the commencement of the action shall be the proper venue; and

(3) In all other cases, actions shall be commenced and maintained in the county in which the defendant resides.



§ 16-17-707 - Separate accounting records of fines, etc. -- Disbursements. [Effective until January 1, 2012.]

(a) The district court clerk shall keep three (3) separate accounting records of all fines, penalties, forfeitures, fees, and costs received by him or her for any of the officers of the town, city, or county, as provided in this subchapter:

(1) The first class of accounting records shall embrace all sums collected in the district court in all nontraffic cases which are misdemeanors or violations of the town or city ordinances and all cases which are misdemeanors or violations under state law or traffic offenses which are misdemeanors or violations under state law or town or city ordinance committed within the corporate limits of the town or city where the court sits, where the arresting officer was a police officer or other officer of the town or city, a Department of Arkansas State Police officer or other certified law enforcement officer of the state or an officer of a private or public college or university located within the corporate limits of the town or city where the court sits;

(2) The second class of accounting records shall embrace all sums collected in the district court in all nontraffic cases which are misdemeanors or violations of county ordinances or are misdemeanors or violations of any of the laws of the state where the arresting officer was the county sheriff or a deputy sheriff or was not a police officer or other officer of the town or city where the court sits, and the offense was committed outside the corporate limits of the town or city where the court sits, and in all other criminal or traffic proceedings not specifically enumerated in this section; and

(3) (A) The third class of accounting records shall embrace all sums collected in the district court in all civil and small claims cases.

(B) The uniform filing fee collected under § 16-17-705 shall be remitted to the city administration of justice fund.

(C) The uniform court costs collected under § 16-10-305 shall be remitted to the city administration of justice fund.

(D) All other fees and interest earned on the court account shall be disbursed to the treasurers of the political subdivisions which contribute to the expense of the district court in accordance with a written agreement among the political subdivisions.

(b) (1) (A) After deducting the fees due the police department and marshal's office and sheriff's office the district court shall pay into the town or city treasury all sums collected from the first class of accounting records.

(B) The district court shall pay all sums collected from the second class of accounting records into the county treasury.

(2) Any district court that is funded solely by the county shall pay all sums collected from the first class or second class of accounting records into the county treasury and shall pay all uniform filing fees and court costs collected into the county administration of justice fund.

(3) A town or city that has a police department and does not operate a district court or city court shall receive only the prorated sums collected as provided in § 16-17-1203.

(4) Direct monetary settlements shall be made with state entities or agencies as provided by law.

(c) All disbursements from all three (3) classes of accounting records shall be pursuant to the provisions set forth in the Arkansas District Courts and City Courts Accounting Law, § 16-10-201 et seq.

§ 16-17-707 - Separate accounting records of fines, etc. -- Disbursements. [Effective January 1, 2012.]

(a) The district court clerk shall keep three (3) separate accounting records of all fines, penalties, forfeitures, fees, and costs received by him or her for any of the officers of the town, city, or county, as provided in this subchapter:

(1) The first class of accounting records shall embrace all sums collected in the district court in all nontraffic cases which are misdemeanors or violations of the town or city ordinances and all cases which are misdemeanors or violations under state law or traffic offenses which are misdemeanors or violations under state law or town or city ordinance committed within the corporate limits of the town or city where the court sits, where the arresting officer was a police officer or other officer of the town or city, a Department of Arkansas State Police officer or other certified law enforcement officer of the state, or an officer of a private or public college or university located within the corporate limits of the town or city where the court sits;

(2) The second class of accounting records shall embrace all sums collected in the district court in all nontraffic cases which are misdemeanors or violations of county ordinances or are misdemeanors or violations of any of the laws of the state where the arresting officer was the county sheriff or a deputy sheriff or was not a police officer or other officer of the town or city where the court sits, and the offense was committed outside the corporate limits of the town or city where the court sits, and in all other criminal or traffic proceedings not specifically enumerated in this section; and

(3) (A) The third class of accounting records shall embrace all sums collected in the district court in all civil and small claims cases.

(B) The uniform filing fee collected under § 16-17-705 shall be remitted to the city administration of justice fund.

(C) The uniform court costs collected under § 16-10-305 shall be remitted to the city administration of justice fund.

(D) All other fees and interest earned on the court account shall be disbursed to the treasurers of the political subdivisions which contribute to the expense of the district court in accordance with a written agreement among the political subdivisions.

(b) (1) (A) After deducting the fees due the police department and marshal's office and sheriff's office, the district court shall pay into the town or city treasury all sums collected from the first class of accounting records.

(B) The district court shall pay all sums collected from the second class of accounting records into the county treasury.

(2) Any district court that is funded solely by the county shall pay all sums collected from the first or second class of accounting records into the county treasury and shall pay all uniform filing fees and court costs collected into the county administration of justice fund.

(3) Direct monetary settlements shall be made with state entities or agencies as provided by law.

(c) All disbursements from all three (3) classes of accounting records shall be pursuant to the provisions set forth in the Arkansas District Courts Accounting Law, § 16-10-201 et seq.






Subchapter 8 - -- Appeals

§ 16-17-801 - Notice.

(a) Whenever any person appeals any civil or criminal judgment rendered in any district court of this state and requests a trial de novo in circuit court, no hearing shall be held or trial shall commence in circuit court without ten (10) days' written notice being given either to the parties, to the defendant, or to the attorneys of record, whichever is applicable, by the clerk of the court or by the case coordinator.

(b) In the event that the defense requests a continuance because of this section, the time which the trial is delayed is excludable for purposes of speedy trial.



§ 16-17-802 - Combining multiple misdemeanor court convictions.

If a person who has been convicted of more than one (1) related misdemeanor offense in district court or city court shall present otherwise lawfully sufficient documents to the circuit clerk for an appeal of the related convictions, accompanied by an affidavit of the person or his or her attorney stating that the convictions arise out of the same set of facts and circumstances, the circuit clerk shall:

(1) Combine the convictions; and

(2) (A) Prepare and file the appeal as one (1) case.

(B) Charge only one (1) filing fee for the appeal.






Subchapter 9 - -- Judicial Districts -- Judges For District Courts

§ 16-17-901 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Department" means the physical location where sessions of court are held; and

(2) "Division" means the subject matter division of the court.



§ 16-17-902 - Counties having one district court. [Effective until January 1, 2012.]

(a) Each of the following counties shall have one (1) district court and one (1) district judge:

(1) Bradley;

(2) Calhoun;

(3) Clark;

(4) Cleveland;

(5) Columbia;

(6) Conway;

(7) Crawford;

(8) Cross;

(9) Dallas;

(10) Drew;

(11) Faulkner;

(12) Fulton;

(13) Grant;

(14) Hempstead;

(15) Hot Spring;

(16) Howard;

(17) Independence;

(18) Izard;

(19) Jackson;

(20) Johnson;

(21) Lafayette;

(22) Lee;

(23) Lincoln;

(24) Little River;

(25) Madison;

(26) Marion;

(27) Miller;

(28) Montgomery;

(29) Nevada;

(30) Newton;

(31) Perry;

(32) Pike;

(33) Polk;

(34) Randolph;

(35) Scott;

(36) Searcy;

(37) Sevier;

(38) Stone;

(39) Union; and

(40) Van Buren.

(b) The district court shall be located in the county seat of each county listed in subsection (a) of this section.

(c) (1) The judge of any district court located in a county with one (1) district court shall be elected countywide.

(2) If there is only one (1) district court in a county, it shall have countywide jurisdiction.

§ 16-17-902 - Counties having one district court. [Effective January 1, 2012.]

(a) Each of the following counties shall have one (1) district court and one (1) district judge:

(1) Bradley;

(2) Calhoun;

(3) Cleveland;

(4) Drew;

(5) Grant;

(6) Hempstead;

(7) Howard;

(8) Independence;

(9) Lee;

(10) Madison;

(11) Miller;

(12) Montgomery;

(13) Nevada;

(14) Newton;

(15) Polk;

(16) Randolph;

(17) Scott;

(18) Searcy;

(19) Sevier;

(20) Stone; and

(21) Union.

(b) The district court shall be located in the county seat of each county listed in subsection (a) of this section.

(c) (1) The judge of any district court located in a county with one (1) district court shall be elected countywide.

(2) If there is only one (1) district court in a county, it shall have countywide jurisdiction.



§ 16-17-903 - Crittenden County District Courts. [Effective until January 1, 2012.]

Crittenden County shall have the following district courts and judges:

(1) Marion shall have one (1) district court and one (1) district judge.

(2) West Memphis shall have one (1) district court and one (1) district judge.

(3) The jurisdiction of any district court in Crittenden County shall be countywide.

(4) The judge of any district court in Crittenden County shall be elected countywide.

§ 16-17-903 - Crittenden County District Courts. [Effective January 1, 2012.]

(a) Crittenden County shall have the following district courts and judges:

(1) (A) Marion shall have one (1) district court with six (6) departments:

(i) One (1) located in Marion;

(ii) One (1) located in Earle;

(iii) One (1) located in Gilmore;

(iv) One (1) located in Jericho;

(v) One (1) located in Sunset; and

(vi) One (1) located in Turrell.

(B) All six (6) departments are to be served by one (1) judge; and

(2) (A) West Memphis shall have one (1) district court with three (3) departments:

(i) One (1) located in West Memphis;

(ii) One (1) located in Edmonson; and

(iii) One (1) located in Jennette.

(B) All three (3) departments are to be served by one (1) judge.

(b) The jurisdiction of any district court in Crittenden County shall be countywide.

(c) The judge of any district court in Crittenden County shall be elected countywide.



§ 16-17-904 - Counties having two district courts. [Effective until January 1, 2012.]

(a) Arkansas, Carroll, Franklin, and Logan counties, having two (2) judicial districts, shall have one (1) district court in each district and one (1) district judge for each court.

(b) The district court in Arkansas, Carroll, Franklin, and Logan counties shall be located in the county seat of each judicial district in the county.

(c) The judge of any district court located in Arkansas, Carroll, Franklin, and Logan counties shall be elected by the electors of the judicial district in which the court is located.

(d) In Arkansas, Carroll, Franklin, and Logan counties, the jurisdiction of the district court shall be limited to the district in which the court sits.

§ 16-17-904 - Arkansas County District Courts. [Effective January 1, 2012.]

(a) Arkansas County shall have the following district courts and judges:

(1) The Northern District shall have:

(A) One (1) district court located in Stuttgart; and

(B) One (1) district judge; and

(2) The Southern District shall have:

(A) One (1) district court with three (3) departments:

(i) One (1) located in DeWitt;

(ii) One (1) located in Gillett; and

(iii) One (1) located in St. Charles.

(B) All three (3) departments are to be served by one (1) judge.

(b) The judge of any district court located in Arkansas County shall be elected by the electors of the judicial district in which the court is located.

(c) In Arkansas County, the jurisdiction of the district court shall be limited to the judicial district in which the court is located.



§ 16-17-905 - Sebastian County District Courts.

(a) Sebastian County, having two (2) judicial districts, shall have the following district courts and judges:

(1) (A) One (1) district court in Fort Smith with two (2) departments and one (1) judge for each department.

(B) Effective January 1, 2009, the Fort Smith District shall have:

(i) One (1) district court with three (3) departments located in Fort Smith; and

(ii) (a) One (1) judge for each department.

(b) The additional district court judgeship created under subdivision (a)(1)(B) of this section shall be elected by the qualified electors of the Fort Smith District at the 2008 nonpartisan judicial general election; and

(2) The Greenwood District shall have:

(A) One (1) district court with three (3) departments:

(i) One (1) located in Greenwood;

(ii) One (1) located in Barling; and

(iii) One (1) located in Central City; and

(B) One (1) district judge to serve all three (3) departments.

(b) The judge of any district court in Sebastian County shall be elected by the electors of the judicial district in which the court is located.

(c) The jurisdiction of the district courts in Sebastian County shall be limited to the judicial district in which the court is located.



§ 16-17-906 - Craighead County District Court.

(a) (1) Craighead County shall have one (1) district court with two (2) departments.

(2) (A) One (1) department shall be located in Jonesboro; and

(B) One (1) department shall be located in Lake City.

(3) Both departments are to be served by one (1) judge.

(b) The Craighead County District Court Judge shall be elected countywide.

(c) The Craighead County District Court shall have countywide jurisdiction.



§ 16-17-907 - Clay County District Court.

(a) (1) Clay County shall have one (1) district court with three (3) departments:

(A) One (1) located in Corning;

(B) One (1) located in Piggott; and

(C) One (1) located in Rector.

(2) All three departments are to be served by one (1) judge.

(b) The Clay County District Court Judge shall be elected countywide.

(c) The Clay County District Court shall have countywide jurisdiction.



§ 16-17-908 - Ashley County District Courts.

(a) Ashley County shall have one (1) district court with two (2) departments, one (1) located in Crossett and one (1) located in Hamburg, and one (1) judge for each department.

(b) The judges of Ashley County District Court shall be elected countywide.

(c) The Ashley County District Court shall have countywide jurisdiction.



§ 16-17-909 - Benton County District Courts.

(a) (1) Benton County shall have the following district courts and judges:

(A) Rogers shall have one (1) district court and one (1) district judge;

(B) Bentonville shall have one (1) district court and one (1) district judge;

(C) Siloam Springs shall have one (1) district court and one (1) district judge; and

(D) Benton County West shall have one (1) district court and one (1) district judge.

(2) (A) Benton County shall have the following departments:

(i) One (1) located in Bethel Heights;

(ii) One (1) located in Cave Springs;

(iii) One (1) located in Centerton;

(iv) One (1) located in Gravette;

(v) One (1) located in Little Flock;

(vi) One (1) located in Lowell;

(vii) One (1) located in Pea Ridge; and

(viii) One (1) located in Sulphur Springs.

(B) The presiding judge of the departments under subdivision (a)(2)(A) of this section shall be determined by the mutual agreement of the district court judges under the superintending control of the Nineteenth Judicial District -- West administrative circuit judge.

(3) For the purpose of venue, the district court boundaries in Benton County shall be as follows:

(A) Rogers District Court (District Court 1):

(i) All of District 94, District 95, and District 96 of the House of Representatives as drawn by the Board of Apportionment in 2002;

(ii) That part of District 98 of the House of Representatives as drawn by the Board of Apportionment in 2002 that is in Benton County Quorum Court District 1 as established by the Benton County Election Commission;

(iii) That part of Benton County Quorum Court District 6 as established by the Benton County Election Commission that is in District 96 and District 98 of the House of Representatives as drawn by the Board of Apportionment in 2002; and

(iv) All of precinct 43, precinct 44, and precinct 49, as those precincts existed in 2003;

(B) Bentonville District Court (District Court 2 -- Bentonville):

(i) All of District 7, District 8, District 10, and District 9 except for g precinct 22, as that precinct existed in 2003, of the Benton County Quorum Court as established by the Benton County Election Commission;

(ii) All of District 99 of the House of Representatives as drawn by the Board of Apportionment in 2002 except for precinct 43, precinct 44, and precinct 49, as those precinct existed in 2003; and

(iii) All of precinct 45, as that precinct existed in 2003;

(C) Siloam Springs District Court (District Court 3 -- Siloam Springs):

(i) All of District 97 of the House of Representatives as drawn by the Board of Apportionment in 2002; and

(ii) All of precinct 7, precinct 14, precinct 16, and precinct 17, as those precincts existed in 2003; and

(D) Benton County West District Court (District Court 4 -- Benton County West):

(i) All of Benton County Quorum Court District 11 as established by the Benton County Election Commission; and

(ii) All of precinct 6, precinct 15, precinct 18, precinct 19, and precinct 22, as those precincts existed in 2003.

(b) The judge of any district court in Benton County shall be elected countywide.

(c) The jurisdiction of any district court in Benton County shall be countywide.



§ 16-17-910 - Chicot County District Court.

(a) (1) Chicot County shall have one (1) district court with the following three (3) departments:

(A) One (1) located in Dermott;

(B) One (1) located in Eudora; and

(C) One (1) located in Lake Village.

(2) Each department shall have one (1) judge.

(b) The judges of Chicot County District Court shall be elected countywide.

(c) The Chicot County District Court shall have countywide jurisdiction.



§ 16-17-911 - Desha County District Court.

(a) (1) Desha County shall have one (1) district court with the following two (2) departments:

(A) One (1) located in Dumas; and

(B) One (1) located in McGehee.

(2) Each department shall have one (1) judge.

(b) The judges of Desha County District Court shall be elected countywide.

(c) The Desha County District Court shall have countywide jurisdiction.



§ 16-17-912 - Garland County District Court. [Effective until January 1, 2012.]

(a) Garland County shall have:

(1) One (1) district court with two (2) departments and;

(2) One (1) judge for each department.

(b) The judges of Garland County District Court shall be elected countywide.

(c) The Garland County District Court shall have countywide jurisdiction.

§ 16-17-912 - Garland County District Court. [Effective January 1, 2012.]

(a) (1) Garland County shall have one (1) district court with three (3) departments:

(A) Two (2) located in Hot Springs; and

(B) One (1) located in Mountain Pine.

(2) All three (3) departments are to be served by two (2) judges.

(b) The judges of Garland County District Court shall be elected countywide.

(c) The Garland County District Court shall have countywide jurisdiction.



§ 16-17-913 - Jefferson County District Courts. [Effective until January 1, 2012.]

(a) Jefferson County shall have:

(1) Two (2) district courts located in Pine Bluff; and

(2) Two (2) district judges.

(b) (1) The judge of the Pine Bluff District Court shall be elected by the qualified electors of the City of Pine Bluff.

(2) The Pine Bluff District Court shall have jurisdiction only within the city limits of Pine Bluff, as now or in the future may be constituted.

(c) (1) The judge of the Jefferson County District Court shall be elected countywide.

(2) The Jefferson County District Court shall have countywide jurisdiction.

§ 16-17-913 - Jefferson County District Courts. [Effective January 1, 2012.]

(a) Jefferson County shall have the following district courts and judges:

(1) Pine Bluff shall have one (1) district court, known as the Pine Bluff District Court, and one (1) judge; and

(2) Jefferson County shall have:

(A) One (1) district court, known as the Jefferson County District Court, with six (6) departments:

(i) One (1) located in Pine Bluff;

(ii) One (1) located in Altheimer;

(iii) One (1) located in Humphrey;

(iv) One (1) located in White Hall;

(v) One (1) located in Wabbaseka; and

(vi) One (1) located in Redfield.

(B) All six (6) departments are to be served by one (1) judge.

(b) (1) The judge of the Pine Bluff District Court shall be elected by the qualified electors of the City of Pine Bluff.

(2) The Pine Bluff District Court shall have jurisdiction only within the city limits of Pine Bluff, as now or in the future may be constituted.

(c) (1) The judge of the Jefferson County District Court shall be elected countywide.

(2) The Jefferson County District Court shall have countywide jurisdiction.



§ 16-17-914 - Lonoke County District Courts. [Effective until January 1, 2012.]

(a) Lonoke County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Northern District of Lonoke County shall have:

(A) One (1) district court, with two (2) departments:

(i) One (1) located in Cabot; and

(ii) One (1) located in Ward; and

(B) One (1) district judge.

(2) (A) The Southern District of Lonoke County shall have one (1) district court with three (3) departments as follows:

(i) One (1) department located in Lonoke to be served by one (1) judge;

(ii) One (1) department located in England to be served by one (1) judge; and

(iii) One (1) department located in Carlisle to be served by one (1) judge.

(b) The district court boundaries in Lonoke County shall be as follows:

(1) The Northern District of Lonoke County shall consist of the townships of Butler, Caroline, Cleveland, Eagle, Goodrum, Magness, Oak Grove, Prairie, Totten, Ward, and York; and

(2) The Southern District of Lonoke County shall consist of the townships of Carlisle, Crooked Creek, Dortch, Fletcher, Furlow, Gum Woods, Gray, Hamilton, Indian Bayou, Isbell, Lafayette, Lonoke, Pettus, Richwoods, Pulaski, Scott, Williams, and Walls.

(c) The judge of any district court in Lonoke County shall be elected by the qualified electors of the judicial district in which the court is located.

(d) The jurisdiction of each district court in Lonoke County shall be limited to the district in which the court is located.

§ 16-17-914 - Lonoke County District Courts. [Effective January 1, 2012.]

(a) Lonoke County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Northern District of Lonoke County shall have:

(A) One (1) district court, with three (3) departments:

(i) One (1) located in Cabot;

(ii) One (1) located in Ward; and

(iii) One (1) located in Austin.

(B) All three (3) departments are to be served by one (1) district judge; and

(2) (A) The Southern District of Lonoke County shall have one (1) district court with five (5) departments as follows:

(i) One (1) located in Lonoke;

(ii) One (1) located in England;

(iii) One (1) located in Carlisle;

(iv) One (1) located in Allport; and

(v) One (1) located in Humnoke.

(B) The department in Lonoke is to be served by one (1) judge.

(C) The department in England is to be served by one (1) judge.

(D) All three (3) departments in Carlisle, Allport, and Humnoke are to be served by one (1) judge.

(b) The district court boundaries in Lonoke County shall be as follows:

(1) The Northern District of Lonoke County shall consist of the townships of Butler, Caroline, Cleveland, Eagle, Goodrum, Magness, Oak Grove, Prairie, Totten, Ward, and York; and

(2) The Southern District of Lonoke County shall consist of the townships of Carlisle, Crooked Creek, Dortch, Fletcher, Furlow, Gum Woods, Gray, Hamilton, Indian Bayou, Isbell, Lafayette, Lonoke, Pettus, Richwoods, Pulaski, Scott, Williams, and Walls.

(c) The judge of any district court in Lonoke County shall be elected by the qualified electors of the judicial district in which the court is located.

(d) The jurisdiction of each district court in Lonoke County shall be limited to the judicial district in which the court is located.



§ 16-17-915 - Monroe County District Court. [Effective until January 1, 2012.]

(a) (1) Monroe County shall have one (1) district court with two (2) departments as follows:

(A) One (1) located in Brinkley; and

(B) One (1) located in Clarendon.

(2) One (1) judge for each department.

(b) The judges of the Monroe County District Court shall be elected countywide.

(c) The Monroe County District Court shall have countywide jurisdiction.

§ 16-17-915 - Monroe County District Court. [Effective January 1, 2012.]

(a) (1) Monroe County shall have one (1) district court with three (3) departments as follows:

(A) One (1) located in Brinkley;

(B) One (1) located in Clarendon; and

(C) One (1) located in Holly Grove.

(2) (A) The Brinkley Department is to be served by one (1) judge.

(B) The two (2) departments in Clarendon and Holly Grove are to be served by one (1) judge.

(b) The judges of the Monroe County District Court shall be elected countywide.

(c) The Monroe County District Court shall have countywide jurisdiction.



§ 16-17-916 - Ouachita County District Courts. [Effective until January 1, 2012.]

(a) (1) Ouachita County shall have two (2) district courts as follows:

(A) One (1) located in Camden; and

(B) One (1) located in East Camden.

(2) One (1) judge for each court.

(b) (1) The judge of the Camden District Court shall be elected countywide.

(2) The Camden District Court shall have countywide jurisdiction.

(c) (1) The judge of the East Camden District Court shall be elected by the qualified electors of the City of East Camden.

(2) The East Camden District Court shall have citywide jurisdiction only.

§ 16-17-916 - Ouachita County District Courts. [Effective January 1, 2012.]

(a) Ouachita County shall have the following district courts and judges:

(1) Camden shall have:

(A) One (1) district court; and

(B) One (1) judge; and

(2) East Camden shall have:

(A) One (1) district court with four (4) departments:

(i) One (1) located in Bearden;

(ii) One (1) located in Chidester;

(iii) One (1) located in East Camden; and

(iv) One (1) located in Stephens.

(B) All four (4) departments are to be served by one (1) judge.

(b) (1) The judge of the Camden District Court shall be elected countywide.

(2) The Camden District Court shall have countywide jurisdiction.

(c) (1) The judge of the East Camden District Court shall be elected countywide.

(2) The East Camden District Court shall have countywide jurisdiction.



§ 16-17-917 - Phillips County District Court. [Effective until January 1, 2012.]

(a) (1) Phillips County shall have one (1) district court with two (2) departments located in Helena-West Helena.

(2) One (1) judge for each department.

(b) The judges of the Phillips County District Court shall be elected countywide.

(c) The Phillips County District Court shall have countywide jurisdiction.

§ 16-17-917 - Phillips County District Court. [Effective January 1, 2012.]

(a) (1) Phillips County shall have one (1) district court with five (5) departments as follows:

(A) Two (2) located in Helena-West Helena;

(B) One (1) located in Lake View;

(C) One (1) located in Elaine; and

(D) One (1) located in Marvell.

(2) All five (5) departments are to be served by two (2) judges.

(b) The judges of the Phillips County District Court shall be elected countywide.

(c) The Phillips County District Court shall have countywide jurisdiction.



§ 16-17-918 - Saline County District Court.

(a) (1) Saline County shall have one (1) district court with six (6) departments as follows:

(A) One (1) located in Benton;

(B) One (1) located in Bryant;

(C) One (1) located in Alexander;

(D) One (1) located in Bauxite;

(E) One (1) located in Haskell; and

(F) One (1) located in Shannon Hills.

(2) (A) The department in Benton shall have one (1) judge.

(B) One (1) judge shall serve all five (5) departments in Bryant, Alexander, Bauxite, Haskell, and Shannon Hills.

(b) The judges of the Saline County District Court shall be elected by the qualified electors of Saline County and the City of Alexander.

(c) The Saline County District Court shall have jurisdiction of Saline County and the City of Alexander.



§ 16-17-919 - Washington County District Courts. [Effective until January 1, 2012.]

(a) (1) Washington County shall have the following district courts and judges:

(A) Springdale shall have one (1) district court and one (1) judge;

(B) Fayetteville shall have one (1) district court and one (1) judge;

(C) Elkins shall have one (1) district court and one (1) judge;

(D) West Fork shall have one (1) district court and one (1) judge; and

(E) Prairie Grove shall have one (1) district court and one (1) judge.

(2) The district court boundaries in Washington County shall be as follows:

(A) For Springdale District Court:

(i) The city limits of Springdale as now or in the future constituted;

(ii) The township of Elm Springs;

(iii) The township of Tontitown;

(iv) The township of Harmon; and

(v) That portion of the township of Johnson that lies outside the city limits of Fayetteville;

(B) For Fayetteville District Court, the city limits of Fayetteville as now or in the future constituted;

(C) For Elkins District Court, the townships of:

(i) Brush Creek;

(ii) Springdale 1;

(iii) Prairie 1;

(iv) Goshen;

(v) Wyman;

(vi) Prairie 2;

(vii) Richland;

(viii) Richland Senate;

(ix) White River; and

(x) Durham;

(D) For West Fork District Court:

(i) The township of Valley;

(ii) The township of West Fork;

(iii) The township of Crawford;

(iv) The township of Reed;

(v) The township of Winslow;

(vi) The township of Lee's Creek;

(vii) The township of Cove Creek;

(viii) The township of Boston; and

(ix) That portion of the township of Greenland that lies outside the city limits of Fayetteville; and

(E) For Prairie Grove District Court, the townships of:

(i) Prairie 4;

(ii) Prairie 3;

(iii) Wheeler;

(iv) Litteral;

(v) Center House;

(vi) Center;

(vii) Prairie Grove Senate;

(viii) Prairie Grove;

(ix) Marrs Hill;

(x) Weddington;

(xi) Illinois;

(xii) Rheas;

(xiii) Price;

(xiv) Starr Hill;

(xv) Dutch Mills;

(xvi) Morrow;

(xvii) Cane Hill; and

(xviii) Vineyard.

(b) The judge of any district court in Washington County shall be elected by the qualified electors within the district in which the court is located.

(c) The jurisdiction of any district court in Washington County shall be limited to the district in which the court is located.

§ 16-17-919 - Washington County District Courts. [Effective January 1, 2012.]

(a) (1) Washington County shall have the following district courts and judges:

(A) Springdale shall have:

(i) One (1) district court with three (3) departments:

(a) One (1) located in Springdale;

(b) One (1) located in Elm Springs; and

(c) One (1) located in Johnson.

(ii) All three (3) departments are to be served by one (1) judge;

(B) Fayetteville shall have one (1) district court and one (1) judge;

(C) Elkins shall have one (1) district court and one (1) judge;

(D) West Fork shall have:

(i) One (1) district court with two (2) departments:

(a) One (1) located in West Fork; and

(b) One (1) located in Greenland.

(ii) Both departments are to be served by one (1) judge; and

(E) Prairie Grove shall have:

(i) One (1) district court with three (3) departments:

(a) One (1) located in Prairie Grove;

(b) One (1) located in Lincoln; and

(c) One (1) located in Farmington.

(ii) All three (3) departments are to be served by one (1) judge.

(2) The district court boundaries in Washington County shall be as follows:

(A) For Springdale District Court:

(i) The city limits of Springdale as now or in the future constituted;

(ii) The township of Elm Springs;

(iii) The township of Tontitown;

(iv) The township of Harmon; and

(v) That portion of the township of Johnson that lies outside the city limits of Fayetteville;

(B) For Fayetteville District Court, the city limits of Fayetteville as now or in the future constituted;

(C) For Elkins District Court, the townships of:

(i) Brush Creek;

(ii) Springdale 1;

(iii) Prairie 1;

(iv) Goshen;

(v) Wyman;

(vi) Prairie 2;

(vii) Richland;

(viii) Richland Senate;

(ix) White River; and

(x) Durham;

(D) For West Fork District Court:

(i) The township of Valley;

(ii) The township of West Fork;

(iii) The township of Crawford;

(iv) The township of Reed;

(v) The township of Winslow;

(vi) The township of Lee's Creek;

(vii) The township of Cove Creek;

(viii) The township of Boston;

(ix) The township of Vineyard; and

(x) That portion of the township of Greenland that lies outside the city limits of Fayetteville; and

(E) For Prairie Grove District Court, the townships of:

(i) Prairie 4;

(ii) Prairie 3;

(iii) Wheeler;

(iv) Litteral;

(v) Center House;

(vi) Center;

(vii) Prairie Grove Senate;

(viii) Prairie Grove;

(ix) Marrs Hill;

(x) Weddington;

(xi) Illinois;

(xii) Rheas;

(xiii) Price;

(xiv) Starr Hill;

(xv) Dutch Mills;

(xvi) Morrow; and

(xvii) Cane Hill.

(b) The judge of any district court in Washington County shall be elected by the qualified electors within the judicial district in which the court is located.

(c) The jurisdiction of any district court in Washington County shall be limited to the judicial district in which the court is located.



§ 16-17-920 - White County District Court. [Effective until January 1, 2012.]

(a) (1) White County shall have one (1) district court with two (2) departments as follows:

(A) One (1) located in Beebe; and

(B) One (1) located in Searcy.

(2) One (1) judge for each department.

(b) The judges of the White County District Court shall be elected countywide.

(c) The White County District Court shall have countywide jurisdiction.

§ 16-17-920 - White County District Court. [Effective January 1, 2012.]

(a) White County shall have the following district courts and judges:

(1) Beebe shall have one (1) district court and one (1) judge; and

(2) Searcy shall have:

(A) One (1) district court with eight (8) departments:

(i) One (1) located in Searcy;

(ii) One (1) located in Bald Knob;

(iii) One (1) located in Bradford;

(iv) One (1) located in Judsonia;

(v) One (1) located in McRae;

(vi) One (1) located in Kensett;

(vii) One (1) located in Pangburn; and

(viii) One (1) located in Rosebud.

(B) All eight (8) departments are to be served by one (1) judge.

(b) The judges of the White County District Court shall be elected countywide.

(c) The White County District Court shall have countywide jurisdiction.



§ 16-17-921 - Pulaski County District Courts. [Effective until January 1, 2012.]

Pulaski County shall have the following district courts and judges:

(1) Jacksonville shall have:

(A) One (1) district court with jurisdiction only within the city limits of Jacksonville, as now or in the future may be constituted; and

(B) One (1) judge to be elected by the qualified electors of the City of Jacksonville;

(2) Little Rock shall have:

(A) Three (3) departments of one (1) district court with jurisdiction only within the city limits of Little Rock, as now or in the future may be constituted; and

(B) One (1) judge for each department to be elected by the qualified electors of the City of Little Rock;

(3) North Little Rock shall have:

(A) Two (2) departments of one (1) district court with jurisdiction only within the city limits of North Little Rock, as now or in the future may be constituted; and

(B) One (1) judge for each department to be elected by the qualified electors of the City of North Little Rock;

(4) Maumelle shall have:

(A) One (1) district court with jurisdiction only within the city limits of Maumelle, as now or in the future may be constituted; and

(B) One (1) judge to be elected by the qualified electors of the City of Maumelle; and

(5) (A) Pulaski County shall have one (1) district court with the following three (3) departments:

(i) One (1) located in Pulaski County known as the Pulaski County District Court;

(ii) One (1) located in Sherwood known as the Sherwood District Court; and

(iii) One (1) located in Wrightsville known as the Wrightsville District Court.

(B) Each department shall have one (1) judge.

(C) The judges of the district court in Pulaski County shall be elected countywide.

(D) The district court located in Pulaski County shall have countywide jurisdiction.

§ 16-17-921 - Pulaski County District Courts. [Effective January 1, 2012.]

Pulaski County shall have the following district courts and judges:

(1) Jacksonville shall have:

(A) One (1) district court with jurisdiction only within the city limits of Jacksonville, as now or in the future may be constituted; and

(B) One (1) judge to be elected by the qualified electors of the City of Jacksonville;

(2) Little Rock shall have:

(A) Three (3) departments of one (1) district court with jurisdiction only within the city limits of Little Rock, as now or in the future may be constituted; and

(B) One (1) judge for each department to be elected by the qualified electors of the City of Little Rock;

(3) North Little Rock shall have:

(A) Two (2) departments of one (1) district court with jurisdiction only within the city limits of North Little Rock, as now or in the future may be constituted; and

(B) One (1) judge for each department to be elected by the qualified electors of the City of North Little Rock;

(4) Maumelle shall have:

(A) One (1) district court with jurisdiction only within the city limits of Maumelle, as now or in the future may be constituted; and

(B) One (1) judge to be elected by the qualified electors of the City of Maumelle; and

(5) (A) Pulaski County shall have one (1) district court with the following four (4) departments:

(i) One (1) located in Pulaski County known as the Pulaski County District Court;

(ii) One (1) located in Sherwood known as the Sherwood District Court;

(iii) One (1) located in Wrightsville known as the Wrightsville District Court; and

(iv) One (1) located in Cammack Village known as the Cammack Village District Court.

(B) (i) One (1) judge shall serve the department known as the Pulaski County District Court.

(ii) One (1) judge shall serve the department known as the Sherwood District Court.

(iii) Both departments known as the Wrightsville District Court and the Cammack Village District Court are to be served by one (1) judge.

(C) The judges of the district court in Pulaski County shall be elected countywide.

(D) The district court located in Pulaski County shall have countywide jurisdiction.



§ 16-17-922 - Yell County District Courts.

(a) (1) Yell County, having two (2) judicial districts, shall have two (2) district courts with one (1) department located in the Northern District.

(2) The two (2) judicial districts shall each have one (1) part-time judge serviced by the one (1) department in the Northern District.

(b) The salary provided for the Yell County District Court Judge shall be divided at the rate of sixty-five percent (65%) for payment to the Northern District Judge and thirty-five percent (35%) to the Southern District Judge.

(c) The judge of each district court in Yell County shall have jurisdiction within each respective Northern and Southern District.

(d) The judge shall be elected within each respective district.



§ 16-17-923 - District Courts established -- Election of district judges.

(a) District courts shall be established under this subchapter on July 16, 2003.

(b) The voters at the 2004 nonpartisan judicial general election shall elect the number of district judges established under this subchapter, to take office effective January 1, 2005.



§ 16-17-924 - Poinsett County District Court.

(a) (1) Poinsett County shall have one (1) district court with six (6) departments:

(A) One (1) located in Marked Tree;

(B) One (1) located in Trumann;

(C) One (1) located in Tyronza;

(D) One (1) located in Lepanto;

(E) One (1) located in Harrisburg; and

(F) One (1) located in Weiner.

(2) All six (6) departments are to be served by one (1) judge.

(b) The Poinsett County District Court Judge shall be elected countywide.

(c) The Poinsett County District Court shall have countywide jurisdiction.



§ 16-17-925 - Sharp County District Court.

(a) (1) Sharp County shall have one (1) district court with two (2) departments:

(A) One (1) located in Ash Flat; and

(B) One (1) located in Cherokee Village.

(2) Both departments are to be served by (1) judge.

(b) The Sharp County District Court Judge shall be elected countywide.

(c) The Sharp County District Court shall have countywide jurisdiction.



§ 16-17-926 - Woodruff County District Court. [Effective until January 1, 2012.]

(a) (1) Woodruff County shall have one (1) district court with three (3) departments:

(A) One (1) located in Augusta;

(B) One (1) located in Cotton Plant; and

(C) One (1) located in McCrory.

(2) All three (3) departments are to be served by one (1) judge.

(b) The Woodruff County District Court Judge shall be elected countywide.

(c) The Woodruff County District Court shall have countywide jurisdiction.

§ 16-17-926 - Woodruff County District Court. [Effective January 1, 2012.]

(a) (1) Woodruff County shall have one (1) district court with four (4) departments:

(A) One (1) located in Augusta;

(B) One (1) located in Cotton Plant;

(C) One (1) located in McCrory; and

(D) One (1) located in Patterson.

(2) All four (4) departments are to be served by one (1) judge.

(b) The Woodruff County District Court Judge shall be elected countywide.

(c) The Woodruff County District Court shall have countywide jurisdiction.



§ 16-17-927 - Prairie County District Courts.

(a) Prairie County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Northern District shall have:

(A) One (1) district court located in Des Arc; and

(B) One (1) district judge; and

(2) The Southern District shall have:

(A) One (1) district court with three (3) departments:

(i) One (1) located in Hazen;

(ii) One (1) located in Biscoe; and

(iii) One (1) located in DeValls Bluff; and

(B) One (1) district judge.

(b) The judge of any district court located in Prairie County shall be elected by the electors of the judicial district, as now or in the future may be constituted, in which the court is located.

(c) The jurisdiction of any district court in Prairie County shall be limited to the judicial district, as now or in the future may be constituted, in which the court is located.



§ 16-17-928 - Lawrence County District Court. [Effective until January 1, 2012.]

(a) (1) Lawrence County shall have one (1) district court with two (2) departments:

(A) One (1) located in Walnut Ridge; and

(B) One (1) located in Hoxie.

(2) Both departments are to be served by one (1) judge.

(b) The Lawrence County District Court Judge shall be elected countywide.

(c) The Lawrence County District Court shall have countywide jurisdiction.

§ 16-17-928 - Lawrence County District Court. [Effective January 1, 2012.]

(a) (1) Lawrence County shall have one (1) district court with four (4) departments:

(A) One (1) located in Walnut Ridge;

(B) One (1) located in Hoxie;

(C) One (1) located in Black Rock; and

(D) One (1) located in Portia.

(2) All four (4) departments are to be served by one (1) judge.

(b) The Lawrence County District Court Judge shall be elected countywide.

(c) The Lawrence County District Court shall have countywide jurisdiction.



§ 16-17-929 - Mississippi County District Courts. [Effective until January 1, 2012.]

(a) Mississippi County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Osceola District shall have:

(A) One (1) district court located in Osceola; and

(B) One (1) district judge; and

(2) The Chickasawba District shall have:

(A) One (1) district court with five (5) departments:

(i) One (1) located in Blytheville;

(ii) One (1) located in Manila;

(iii) One (1) located in Leachville;

(iv) One (1) located in Gosnell; and

(v) One (1) located in Dell.

(B) All five (5) departments established under subdivision (a)(2)(A) of this section are to be served by one (1) district judge.

(b) The judges of each district court established under subdivision (a) of this section shall be elected by the electors of the judicial district in which the court is located.

(c) The jurisdiction of each district court established under subsection (a) of this section shall be limited to the judicial district in which that court is located.

§ 16-17-929 - Mississippi County District Courts. [Effective January 1, 2012.]

(a) Mississippi County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Osceola District shall have:

(A) One (1) district court with two (2) departments:

(i) One (1) located in Osceola; and

(ii) One (1) located in Joiner.

(B) Both departments are to be served by one (1) district judge; and

(2) The Chickasawba District shall have:

(A) One (1) district court with five (5) departments:

(i) One (1) located in Blytheville;

(ii) One (1) located in Manila;

(iii) One (1) located in Leachville;

(iv) One (1) located in Gosnell; and

(v) One (1) located in Dell.

(B) All five (5) departments are to be served by one (1) judge.

(b) The judge of any district court located in Mississippi County shall be elected by the electors of the judicial district in which the court is located.

(c) In Mississippi County, the jurisdiction of the district court shall be limited to the judicial district in which the court is located.



§ 16-17-930 - Greene County District Court.

(a) (1) Greene County shall have one (1) district court with two (2) departments:

(A) One (1) located in Paragould; and

(B) One (1) located in Marmaduke.

(2) Both departments are to be served by one (1) judge.

(b) The Greene County District Court Judge shall be elected countywide.

(c) The Greene County District Court shall have countywide jurisdiction.



§ 16-17-931 - Carroll County District Courts. [Effective January 1, 2012.]

(a) Carroll County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Western District shall have:

(A) One (1) district court located in Eureka Springs; and

(B) One (1) district judge; and

(2) The Eastern District shall have:

(A) One (1) district court with two (2) departments:

(i) One (1) located in Berryville; and

(ii) One (1) located in Green Forest.

(B) Both departments are to be served by one (1) district judge.

(b) The judge of any district court located in Carroll County shall be elected by the electors of the judicial district in which the court is located.

(c) In Carroll County, the jurisdiction of the district court shall be limited to the judicial district in which the court is located.



§ 16-17-932 - Pope County District Court.

(a) (1) Pope County shall have one (1) district court with five (5) departments:

(A) One (1) located in Russellville;

(B) One (1) located in Atkins;

(C) One (1) located in Dover;

(D) One (1) located in London; and

(E) One (1) located in Pottsville.

(2) All five (5) departments are to be served by one (1) judge.

(b) The Pope County District Court Judge shall be elected countywide.

(c) The Pope County District Court shall have countywide jurisdiction.



§ 16-17-933 - Franklin County District Courts. [Effective January 1, 2012.]

(a) Franklin County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Charleston District shall have:

(A) One (1) district court located in Charleston; and

(B) One (1) district judge; and

(2) The Ozark District shall have:

(A) One (1) district court with two (2) departments:

(i) One (1) located in Ozark; and

(ii) One (1) located in Altus.

(B) Both departments are to be served by one (1) district judge.

(b) The judge of any district court located in Franklin County shall be elected by the electors of the judicial district in which the court is located.

(c) In Franklin County, the jurisdiction of the district court shall be limited to the judicial district in which the court is located.



§ 16-17-934 - Baxter County District Court.

(a) (1) Baxter County shall have one (1) district court with six (6) departments:

(A) One (1) located in Mountain Home;

(B) One (1) located in Briarcliff;

(C) One (1) located in Lakeview;

(D) One (1) located in Cotter;

(E) One (1) located in Gassville; and

(F) One (1) located in Norfork.

(2) All six (6) departments are to be served by one (1) judge.

(b) The Baxter County District Court Judge shall be elected countywide.

(c) The Baxter County District Court shall have countywide jurisdiction.



§ 16-17-935 - Logan County District Courts. [Effective January 1, 2012.]

(a) Logan County, having two (2) judicial districts, shall have the following district courts and judges:

(1) The Northern District shall have:

(A) One (1) district court located in Paris; and

(B) One (1) district judge; and

(2) The Southern District shall have:

(A) One (1) district court with two (2) departments:

(i) One (1) located in Booneville; and

(ii) One (1) located in Magazine.

(B) Both departments are to be served by one (1) district judge.

(b) The judge of any district court located in Logan County, shall be elected by the electors of the judicial district in which the court is located.

(c) In Logan County, the jurisdiction of the district court shall be limited to the judicial district in which the court is located.



§ 16-17-936 - Cleburne County District Court. [Effective January 1, 2012.]

(a) (1) Cleburne County shall have one (1) district court with four (4) departments:

(A) One (1) located in Heber Springs;

(B) One (1) located in Greers Ferry;

(C) One (1) located in Concord; and

(D) One (1) located in Quitman.

(2) All four (4) departments are to be served by one (1) judge.

(b) The Cleburne County District Court Judge shall be elected countywide.

(c) The Cleburne County District Court shall have countywide jurisdiction.



§ 16-17-937 - Boone County District Court.

(a) (1) Boone County shall have one (1) district court with two (2) departments:

(A) One (1) located in Harrison; and

(B) One (1) located in Alpena.

(2) Both departments are to be served by one (1) judge.

(b) The Boone County District Court Judge shall be elected countywide.

(c) The Boone County District Court shall have countywide jurisdiction.



§ 16-17-938 - Columbia County District Court. [Effective January 1, 2012.]

(a) (1) Columbia County shall have one (1) district court with two (2) departments:

(A) One (1) located in Magnolia; and

(B) One (1) located in Waldo.

(2) Both departments are to be served by one (1) judge.

(b) The Columbia County District Court Judge shall be elected countywide.

(c) The Columbia County District Court shall have countywide jurisdiction.



§ 16-17-939 - Conway County District Court. [Effective January 1, 2012.]

(a) (1) Conway County shall have one (1) district court with four (4) departments:

(A) One (1) located in Morrilton;

(B) One (1) located in Menifee;

(C) One (1) located in Oppelo; and

(D) One (1) located in Plumerville.

(2) All four (4) departments are to be served by one (1) judge.

(b) The Conway County District Court Judge shall be elected countywide.

(c) The Conway County District Court shall have countywide jurisdiction.



§ 16-17-940 - Crawford County District Court. [Effective January 1, 2012.]

(a) (1) Crawford County shall have one (1) district court with five (5) departments:

(A) One (1) located in Van Buren;

(B) One (1) located in Mountainburg;

(C) One (1) located in Alma;

(D) One (1) located in Mulberry; and

(E) One (1) located in Dyer.

(2) All five (5) departments are to be served by one (1) judge.

(b) The Crawford County District Court Judge shall be elected countywide.

(c) The Crawford County District Court shall have countywide jurisdiction.



§ 16-17-941 - Cross County District Court. [Effective January 1, 2012.]

(a) (1) Cross County shall have one (1) district court with three (3) departments:

(A) One (1) located in Wynne;

(B) One (1) located in Cherry Valley; and

(C) One (1) located in Parkin.

(2) All three (3) departments are to be served by one (1) judge.

(b) The Cross County District Court Judge shall be elected countywide.

(c) The Cross County District Court shall have countywide jurisdiction.



§ 16-17-942 - Dallas County District Court. [Effective January 1, 2012.]

(a) (1) Dallas County shall have one (1) district court with two (2) departments:

(A) One (1) located in Fordyce; and

(B) One (1) located in Sparkman.

(2) Both departments are to be served by one (1) judge.

(b) The Dallas County District Court Judge shall be elected countywide.

(c) The Dallas County District Court shall have countywide jurisdiction.



§ 16-17-943 - Faulkner County District Court. [Effective January 1, 2012.]

(a) (1) Faulkner County shall have one (1) district court with six (6) departments:

(A) One (1) located in Conway;

(B) One (1) located in Greenbrier;

(C) One (1) located in Mount Vernon;

(D) One (1) located in Mayflower;

(E) One (1) located in Guy; and

(F) One (1) located in Vilonia.

(2) All six (6) departments are to be served by one (1) judge.

(b) The Faulkner County District Court Judge shall be elected countywide.

(c) The Faulkner County District Court shall have countywide jurisdiction.



§ 16-17-944 - Fulton County District Court. [Effective January 1, 2012.]

(a) (1) Fulton County shall have one (1) district court with two (2) departments:

(A) One (1) located in Salem; and

(B) One (1) located in Mammoth Springs.

(2) Both departments are to be served by one (1) judge.

(b) The Fulton County District Court Judge shall be elected countywide.

(c) The Fulton County District Court shall have countywide jurisdiction.



§ 16-17-945 - Hot Spring County District Court. [Effective January 1, 2012.]

(a) (1) Hot Spring County shall have one (1) district court with four (4) departments:

(A) One (1) located in Malvern;

(B) One (1) located in Rockport;

(C) One (1) located in Friendship; and

(D) One (1) located in Donaldson.

(2) All four (4) departments are to be served by one (1) judge.

(b) The Hot Spring County District Court Judge shall be elected countywide.

(c) The Hot Spring County District Court shall have countywide jurisdiction.



§ 16-17-946 - Izard County District Court. [Effective January 1, 2012.]

(a) (1) Izard County shall have one (1) district court with three (3) departments:

(A) One (1) located in Melbourne;

(B) One (1) located in Calico Rock; and

(C) One (1) located in Horseshoe Bend.

(2) All three (3) departments are to be served by one (1) judge.

(b) The Izard County District Court Judge shall be elected countywide.

(c) The Izard County District Court shall have countywide jurisdiction.



§ 16-17-947 - Jackson County District Court. [Effective January 1, 2012.]

(a) (1) Jackson County shall have one (1) district court with four (4) departments:

(A) One (1) located in Newport;

(B) One (1) located in Diaz;

(C) One (1) located in Swifton; and

(D) One (1) located in Tuckerman.

(2) All four (4) departments are to be served by one (1) judge.

(b) The Jackson County District Court Judge shall be elected countywide.

(c) The Jackson County District Court shall have countywide jurisdiction.



§ 16-17-948 - Johnson County District Court. [Effective January 1, 2012.]

(a) (1) Johnson County shall have one (1) district court with three (3) departments:

(A) One (1) located in Clarksville;

(B) One (1) located in Lamar; and

(C) One (1) located in Coal Hill.

(2) All three (3) departments are to be served by one (1) judge.

(b) The Johnson County District Court Judge shall be elected countywide.

(c) The Johnson County District Court shall have countywide jurisdiction.



§ 16-17-949 - Lafayette County District Court. [Effective January 1, 2012.]

(a) (1) Lafayette County shall have one (1) district court with three (3) departments:

(A) One (1) located in Lewisville;

(B) One (1) located in Bradley; and

(C) One (1) located in Stamps.

(2) All three (3) departments are to be served by one (1) judge.

(b) The Lafayette County District Court Judge shall be elected countywide.

(c) The Lafayette County District Court shall have countywide jurisdiction.



§ 16-17-950 - Lincoln County District Court. [Effective January 1, 2012.]

(a) (1) Lincoln County shall have one (1) district court with three (3) departments:

(A) One (1) located in Star City;

(B) One (1) located in Grady; and

(C) One (1) located in Gould.

(2) All three (3) departments are to be served by one (1) judge.

(b) The Lincoln County District Court Judge shall be elected countywide.

(c) The Lincoln County District Court shall have countywide jurisdiction.



§ 16-17-951 - Little River County District Court. [Effective January 1, 2012.]

(a) (1) Little River County shall have one (1) district court with three (3) departments:

(A) One (1) located in Ashdown;

(B) One (1) located in Foreman; and

(C) One (1) located in Winthrop.

(2) Both departments are to be served by one (1) judge.

(b) The Little River County District Court Judge shall be elected countywide.

(c) The Little River County District Court shall have countywide jurisdiction.



§ 16-17-952 - Marion County District Court. [Effective January 1, 2012.]

(a) (1) Marion County shall have one (1) district court with four (4) departments:

(A) One (1) located in Yellville;

(B) One (1) located in Bull Shoals;

(C) One (1) located in Flippin; and

(D) One (1) located in Summit.

(2) All four (4) departments are to be served by one (1) judge.

(b) The Marion County District Court Judge shall be elected countywide.

(c) The Marion County District Court shall have countywide jurisdiction.



§ 16-17-953 - Pike County District Court. [Effective January 1, 2012.]

(a) (1) Pike County shall have one (1) district court with two (2) departments:

(A) One (1) located in Murfreesboro; and

(B) One (1) located in Glenwood.

(2) Both departments are to be served by one (1) judge.

(b) The Pike County District Court Judge shall be elected countywide.

(c) The Pike County District Court shall have countywide jurisdiction.



§ 16-17-954 - St. Francis County District Court. [Effective January 1, 2012.]

(a) (1) St. Francis County shall have one (1) district court with five (5) departments:

(A) One (1) located in Forrest City;

(B) One (1) located in Hughes;

(C) One (1) located in Madison;

(D) One (1) located in Palestine; and

(E) One (1) located in Widener.

(2) All five (5) departments are to be served by one (1) judge.

(b) The St. Francis County District Court Judge shall be elected countywide.

(c) The St. Francis County District Court shall have countywide jurisdiction.



§ 16-17-955 - Van Buren County District Court. [Effective January 1, 2012.]

(a) (1) Van Buren County shall have one (1) district court with two (2) departments:

(A) One (1) located in Clinton; and

(B) One (1) located in Damascus.

(2) Both departments are to be served by one (1) judge.

(b) The Van Buren County District Court Judge shall be elected countywide.

(c) The Van Buren County District Court shall have countywide jurisdiction.



§ 16-17-956 - Perry County District Court. [Effective January 1, 2012.]

(a) (1) Perry County shall have one (1) district court with two (2) departments located in Perryville.

(2) Both departments are to be served by one (1) judge.

(b) The Perry County District Court Judge shall be elected countywide.

(c) The Perry County District Court shall have countywide jurisdiction.



§ 16-17-957 - Clark County District Court. [Effective January 1, 2012.]

(a) (1) Clark County shall have one (1) district court with four (4) departments:

(A) One (1) located in Arkadelphia;

(B) One (1) located in Amity;

(C) One (1) located in Caddo Valley; and

(D) One (1) located in Gurdon.

(2) Both departments are to be served by one (1) judge.

(b) The Clark County District Court Judge shall be elected countywide.

(c) The Clark County District Court shall have countywide jurisdiction.






Subchapter 10 - -- District Court Resource Assessment

§ 16-17-1001 - Legislative findings.

The General Assembly finds that:

(1) The goal expressed by Arkansas citizens with the adoption of Amendment 80 to the Arkansas Constitution was the creation of a three-tiered, unified court system;

(2) The current structure of limited jurisdiction courts consists of a combination of full-time and part-time district and city court judges funded by city and county governments;

(3) Based on availability of local resources, the cumulative effect of the creation and funding of those courts by local governments has been an unequal level of access to and an inequitable distribution of judicial services to communities;

(4) While Amendment 80 does not require the state to fund the district court system, there is a state interest in providing a more uniform level of judicial resources to all citizens of the state;

(5) Because the current system of limited jurisdiction courts is not uniform, it is contrary to the interest of the state to merely shift the funding of the system from local government to state government without addressing the district court system's structure;

(6) A way of addressing the shortage of resources for circuit courts in some areas of the state is the expansion of the jurisdiction of the district court, which will shift cases from the circuit court to the district court and reduce expenses for the state;

(7) A state-funded district court system should include an analysis by the state that furthers the goal of a unified and equitable system for the delivery of judicial services; and

(8) It is the intent of this subchapter to begin that analysis process by establishing a pilot program that creates a limited number of state-funded district court judgeships and a process for the study and consideration of establishing additional district courts in the future.



§ 16-17-1002 - District Court Resource Assessment Board.

(a) There is created the District Court Resource Assessment Board.

(b) (1) The board shall consist of eleven (11) members appointed as follows:

(A) Two (2) members of the Senate appointed by the Chair of the Senate Committee on Judiciary;

(B) Two (2) members of the House of Representatives appointed by the Chair of the House Committee on Judiciary; and

(C) Seven (7) members appointed by the Supreme Court as follows:

(i) Two (2) members of the Arkansas District Judges Council;

(ii) One (1) member of the Association of Arkansas Counties;

(iii) One (1) member of the Arkansas Municipal League;

(iv) One (1) Justice of the Supreme Court;

(v) One (1) member of the Arkansas Bar Association who is engaged in the full-time private practice of law; and

(vi) One (1) circuit judge.

(2) The board shall have three (3) ex officio members who shall serve as nonvoting members:

(A) The Chair of the Senate Committee on Judiciary or his or her designee;

(B) The Chair of the House Committee on Judiciary or his or her designee; and

(C) The Attorney General or his or her designee.

(3) (A) Each member of the board shall serve a term of four (4) years.

(B) However, the initial board members shall serve terms to be determined by lot so that:

(i) Two (2) members serve an initial term of one (1) year;

(ii) Three (3) members serve an initial term of two (2) years;

(iii) Three (3) members serve an initial term of three (3) years; and

(iv) Three (3) members serve an initial term of four (4) years.

(C) A member may be reappointed successively for one (1) four-year term.

(4) If a vacancy occurs on the board, the original appointing authority shall appoint a successor to serve the remainder of the unexpired term.

(5) The board shall elect annually one (1) member to serve as chair and one (1) member to serve as secretary.

(6) The board shall meet:

(A) Initially whenever called by the Supreme Court;

(B) On or before the first Tuesday of the December before each regular session of the General Assembly to consider making a recommendation to the General Assembly for:

(i) The creation and placement of new state-funded district court judgeships;

(ii) Any redistricting of the district courts; and

(iii) The reorganization, consolidation, abolition, or creation of any district court or district court judgeship;

(C) Upon the end of the term, resignation, retirement, death, or election to another judicial office of any district judge to:

(i) Recommend the reorganization, consolidation, abolition, or continuation of that district court judgeship to the General Assembly; and

(ii) (a) Evaluate the status of the vacated district court judgeship and make a recommendation to the General Assembly before the next regular session, fiscal session, or special session or during a current session.

(b) An appointment or election to fill a vacant district court judgeship does not affect the mandatory evaluation required by subdivision (b)(6)(C)(ii)(a) of this section; and

(D) Upon the call of the chair or a majority of the board.

(7) Six (6) members of the board is a quorum for the transaction of business.

(8) Members of the board shall serve without pay, but may be reimbursed for expenses under § 25-16-902.



§ 16-17-1003 - Duties of the District Court Resource Assessment Board.

The District Court Resource Assessment Board shall recommend to the General Assembly at each regular session:

(1) Criteria for the creation and placement of full-time, state-funded district court judgeships;

(2) Revisions of current district court judgeships or the redistricting of the district court districts of this state after considering:

(A) The caseload and the geographic area of the district court district;

(B) The November 25, 2002, per curiam opinion of the Supreme Court; and

(C) Any other matter the board determines to be appropriate; and

(3) The number and placement of full-time, state-funded district court judgeships.






Subchapter 11 - -- Pilot State District Courts

§ 16-17-1101 - Legislative findings.

The General Assembly finds that:

(1) The goal expressed by Arkansas citizens with the adoption of Amendment 80 to the Arkansas Constitution was the creation of a three-tiered unified court system;

(2) The current structure of limited jurisdiction courts consists of a combination of full-time and part-time district and city courts funded by city and county governments;

(3) Based on availability of local resources, the cumulative effect of the creation and funding of those courts by local governments has been an unequal level of access to and an inequitable distribution of judicial services to communities;

(4) While Amendment 80 does not require the state to fund the district court system, there is a state interest in providing a more uniform level of judicial resources to all citizens of the state;

(5) Because the current system of limited jurisdiction courts is not uniform, it is contrary to the interest of the state to merely shift the funding of the system from local government to state government without addressing the structure of the district court system;

(6) A way of addressing the shortage of resources for circuit courts in some areas of the state is the expansion of the jurisdiction of the district court which will shift cases from circuit court to district court and reduce expenses for the state;

(7) A state-funded system should include an analysis by the state that furthers the goal of a unified and equitable system for the delivery of judicial services;

(8) The District Court Resource Assessment Board, created in § 16-17-1001 et seq., has studied the effectiveness of the state's creation of pilot district courts and found that they are successful in creating a more uniform and equitable judicial system, reducing the number of district and city court judges, maintaining the level of service to the communities served by district and city courts, allowing the shift of cases from circuit to district courts, decreasing the number of conflicts requiring the appointment of special judges, and improving public access to the court system;

(9) The state should continue the incremental creation of state district courts served by full-time judges and designate geographic districts that have sufficient caseloads to justify a full-time judge until the system is implemented and operating statewide on January 1, 2017; and

(10) For purposes of the program, cities and counties should keep one hundred percent (100%) of all their current revenue from fines and costs with the exception of the adjustment from the cost-sharing formula.



§ 16-17-1102 - Definitions.

As used in this subchapter:

(1) "Department" means the physical location where sessions of court are held;

(2) "District" means the geographical area in which a state district court may exercise jurisdiction and from which a state district court judge is elected;

(3) "Division" means the designation of the judicial positions for case management or election purposes and does not refer to "subject matter divisions" under Arkansas Constitution, Amendment 80, § 7;

(4) "Local district court" includes a department of a district court;

(5) (A) "State district court" means a district court that is created by this subchapter and has:

(i) Criminal jurisdiction, as established by the General Assembly; and

(ii) Civil jurisdiction, as established by the Supreme Court.

(B) "State district court" includes a department of a state district court; and

(6) "State district court judge" means a full-time judge:

(A) Whose salary is paid by the state;

(B) Who is not engaged in the private practice of law; and

(C) Who is available for work in circuit court under rules adopted by the Supreme Court.



§ 16-17-1104 - State district court judges -- Salaries.

(a) The judges who are appointed or elected to serve the courts created under this subchapter are state district court judges.

(b) The salaries of the state district court judges are uniform and shall be paid with moneys appropriated from the Constitutional Officers Fund, § 19-5-205, by the General Assembly.



§ 16-17-1105 - Consolidation of city courts with district courts.

(a) The city courts located in the following cities or towns shall be consolidated with district courts:

(1) Alexander;

(2) Alpena;

(3) Atkins;

(4) Barling;

(5) Bauxite;

(6) Bethel Heights;

(7) Briarcliff;

(8) Cave Springs;

(9) Centerton;

(10) Central City;

(11) Concord;

(12) Cotter;

(13) Dell;

(14) Dover;

(15) Gassville;

(16) Gosnell;

(17) Gravette;

(18) Greers Ferry;

(19) Haskell;

(20) Hughes;

(21) Lakeview;

(22) Leachville;

(23) Little Flock;

(24) London;

(25) Lowell;

(26) Madison;

(27) Manila;

(28) Marmaduke;

(29) Norfork;

(30) Palestine;

(31) Pea Ridge;

(32) Pottsville;

(33) Quitman;

(34) Salesville;

(35) Shannon Hills;

(36) Sulphur Springs;

(37) Weiner; and

(38) Widner.

(b) Each city court under subsection (a) of this section:

(1) Is consolidated with the pilot state district court having jurisdiction over the geographical area of the abolished city court;

(2) Shall continue to exist as a department of that pilot state district court unless abolished by town or city ordinance; and

(3) Is redesignated as the "___________________ District Court, ___________________ Department".

(c) Under the Arkansas District Courts and City Courts Accounting Law, § 16-10-201 et seq., each department of a pilot state district court shall maintain a docket and set court dates for hearing that docket in the town or city unless the district court and the town or city in which the department is located agree otherwise.

(d) (1) A town or city that operated a city court prior to January 1, 2008, and became a department of a pilot state district court under this subchapter may abolish that department by ordinance.

(2) The clerk of the town or city shall send a copy of the ordinance issued under subdivision (d)(1) of this section to the Administrative Office of the Courts.

(3) After a department has been abolished under subdivision (d)(1) of this section:

(A) The nearest district court in the county shall exercise jurisdiction over the geographical area of that abolished department;

(B) The abolished city court shall transfer all its papers and records to the court described in subdivision (d)(3)(A) of this section; and

(C) (i) All of the following existing on January 1, 2008, shall continue unaffected unless otherwise affected by this subchapter:

(a) Actions;

(b) Appeals;

(c) Causes of action;

(d) Civil proceedings;

(e) Criminal proceedings;

(f) Decrees;

(g) Judgments;

(h) Liabilities;

(i) Orders;

(j) Prosecutions;

(k) Regulations;

(l) Sentences;

(m) Suits; and

(n) Writs.

(ii) A suit or prosecution of any kind or nature shall not abate as a result of this subchapter.

(4) A town or city may not reinstate a department of district court that has been abolished under subdivision (d)(1) of this section.



§ 16-17-1106 - Salary of state district court judges -- Cost-sharing.

(a) The state shall pay the salary and benefits of state district court judges created under this subchapter.

(b) (1) (A) Each county and town or city in a district in which a state district court judgeship is created under this subchapter shall pay to the state an amount equal to its proportionate share of one-half (1/2) of the base salary established by law for state fiscal year 2009 for that district's state district court judge.

(B) The proportionate share is calculated as follows:

(i) (a) Determine the sum total of the base salary paid by each county and town or city in a district to that county and town or city's district court judge or city court judge for the calendar year immediately preceding the creation of the state district court judgeship;

(b) Determine the proportion of the base salary of each county and town or city to the sum total base salary of the district; and

(ii) Each county and town or city shall pay to the state its proportionate share as determined in subdivision (b)(1)(B)(i)(a) of this section of one-half (1/2) of the base salary established by law for state fiscal year 2009 for each state district court judge in the district at the time the county and town or city had a state district court judgeship created.

(C) On a form provided by the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration, each county and town or city in a district shall certify annually on or before October 31 the amount to be paid to the state for its share of one-half (1/2) of the salary as determined in this section for that district's state district court judge.

(2) (A) This section does not prohibit a county and town or city in a district in which a state district court judgeship is created under this subchapter from agreeing in writing on the amount to be paid to the state by the county and the town or city for its proportionate share of one-half (1/2) of the salary as determined in this section for that district's state district court judge.

(B) If a written agreement is reached under subdivision (b)(2)(A) of this section, the county and town or city shall submit on or before October 31 a copy of that written agreement to the Administration of Justice Funds Section.

(c) The amount of the state district court judge's salary initially paid by the county and the town or city in a district and annually afterwards shall be the amount determined under subsection (b) of this section.

(d) (1) Beginning with its annual meeting of 2011, the quorum court in each county in a district in which a state district court judgeship is created under this subchapter and the council in each town or city in a district in which a state district court judgeship is created under this subchapter shall appropriate annually from its general revenues an amount sufficient to pay its share of the state district court judgeship salary allocated to it under subsection (b) of this section.

(2) The duty under subdivision (d)(1) of this section may be enforced in a court of competent jurisdiction.

(e) On or before December 15, 2011, and annually afterwards, the Administration of Justice Funds Section shall certify to the county and the town or city in each district the amount of its share of one-half (1/2) of the base salary established under subsection (b) of this section.

(f) On or before January 15, 2012, and annually afterwards, the county and the town or city shall remit to the Administration of Justice Funds Section for deposit in the Constitutional Officers Fund the sum necessary to fund its share of the base salary allocated to it under subsection (e) of this section.



§ 16-17-1107 - Salary of judges serving city or county.

This subchapter shall not in any way limit the power and authority of local district courts currently existing. Except for the state district court judgeships created under this subchapter, a judge serving in another full-time or part-time local district court position shall continue to be an employee of the cities or counties, or both, that he or she serves and shall be paid according to state law.



§ 16-17-1108 - Travel expense reimbursement.

(a) From the appropriation provided for the expenses of state district court judges, a state district court judge is authorized to be reimbursed for those travel expenses at the rate as authorized for state employees and for mileage at the rate established in the state travel regulations for state employees while traveling within the state in the performance of official duties.

(b) When a state or local district judge is appointed by the Chief Justice to hear a case or cases in a jurisdiction outside that in which he or she is elected, the judge shall be entitled to reimbursement for travel expenses and mileage as provided in subsection (a) of this section.



§ 16-17-1109 - Jurisdiction.

(a) (1) State district courts are courts of limited jurisdiction with criminal jurisdiction as defined by the General Assembly and by Arkansas Constitution, Amendment 80, § 7, and civil jurisdiction as defined by the Supreme Court.

(2) State district courts may be given greater criminal and civil jurisdiction than that provided for local district courts, subject to the provisions of Arkansas Constitution, Amendment 80, §§ 7 and 10.

(b) Under rules prescribed by the Supreme Court, a state district court judge may hear cases filed in the circuit court that arise within the territorial jurisdiction of the state district court judge.

(c) (1) Under rules prescribed by the Supreme Court, a state district court judge may be assigned by the Chief Justice to hear cases outside the territorial jurisdiction of the court.

(2) When assigned, the state district court judge is entitled to the reimbursement of travel expenses under § 16-17-1108.



§ 16-17-1110 - Organization and designation.

The following pilot district courts which are in existence as of January 1, 2011, and being served by twenty-five (25) pilot district court judges shall continue operation as state district courts and shall hereinafter be organized and designated in the following numbered judicial districts:

(1) (A) The First District is composed of Benton County.

(B) The First District has thirteen (13) departments as follows:

(i) One (1) located in Rogers;

(ii) One (1) located in Bentonville;

(iii) One (1) located in Siloam Springs;

(iv) One (1) located in Gentry;

(v) One (1) located in Decatur;

(vi) One (1) located in Bethel Heights;

(vii) One (1) located in Cave Springs;

(viii) One (1) located in Centerton;

(ix) One (1) located in Gravette;

(x) One (1) located in Little Flock;

(xi) One (1) located in Lowell;

(xii) One (1) located in Pea Ridge; and

(xiii) One (1) located in Sulphur Springs.

(C) (i) The district is served by four (4) state district court judges.

(ii) The judgeship which is presently held by Brad Karren shall hereinafter be designated as Division 1.

(iii) The judgeship which is presently held by John Skaggs shall hereinafter be designated as Division 2.

(iv) The judgeship which is presently held by Stephen Thomas shall hereinafter be designated as Division 3.

(v) The judgeship which is presently held by Jeff Conner shall hereinafter be designated as Division 4.

(D) The assignment of judges to departments under subdivision (1)(B) of this section is determined by the mutual agreement of the state district court judges.

(E) For the purpose of venue, the district court boundaries in Benton County are as follows:

(i) Division 1 -- Rogers District Court:

(a) All of District 94, District 95, and District 96 of the House of Representatives as drawn by the Board of Apportionment in 2002;

(b) That part of District 98 of the House of Representatives as drawn by the Board of Apportionment in 2002 that is in Benton County Quorum Court District 1 as established by the Benton County Election Commission;

(c) That part of Benton County Quorum Court District 6 as established by the Benton County Election Commission that is in District 96 and District 98 of the House of Representatives as drawn by the Board of Apportionment in 2002; and

(d) All of precinct 43, precinct 44, and precinct 49 as they existed on January 1, 2011;

(ii) Division 2 -- Bentonville District Court:

(a) All of District 7, District 8, District 9, and District 10 except for the now-existing precinct 22, of the Benton County Quorum Court as established by the Benton County Election Commission;

(b) All of District 99 of the House of Representatives as drawn by the Board of Apportionment in 2002 except for the now-existing precinct 43, precinct 44, and precinct 49; and

(c) All of precinct 45 as it existed on January 1, 2011;

(iii) Division 3 -- Siloam Springs District Court:

(a) All of District 97 of the House of Representatives as drawn by the Board of Apportionment in 2002; and

(b) All of precinct 7, precinct 14, precinct 16, and precinct 17 as they existed on January 1, 2011; and

(iv) Division 4 -- Benton County West District Court:

(a) All of Benton County Quorum Court District 11 as established by the Benton County Election Commission; and

(b) All of precinct 6, precinct 15, precinct 18, precinct 19, and precinct 22 as they existed on January 1, 2011.

(F) The First District judges are elected districtwide.

(G) The First District court has district-wide jurisdiction;

(2) (A) The Fourth District is composed of Boone County.

(B) Beginning January 1, 2017, the Fourth District shall be composed of the counties of Boone, Newton, and Searcy.

(C) The Fourth District has two (2) departments as follows:

(i) One (1) located in Alpena; and

(ii) One (1) located in Harrison.

(D) Beginning January 1, 2017, the Fourth District shall have two (2) additional departments as follows:

(i) One (1) located in Marshall; and

(ii) One (1) located in Jasper.

(E) The Fourth District is served by one (1) state district court judge.

(F) The Fourth District judge is elected districtwide.

(G) The Fourth District court has district-wide jurisdiction;

(3) (A) The Sixth District is composed of the Greenwood District of Sebastian County and the Fort Smith District of Sebastian County.

(B) The Greenwood District of Sebastian County has one (1) district court with one (1) judge and three (3) departments as follows:

(i) One (1) located in Greenwood;

(ii) One (1) located in Barling; and

(iii) One (1) located in Central City.

(C) (i) The Fort Smith District of Sebastian County has one (1) district court with three (3) departments and one (1) judge for each department.

(ii) The judgeship which is presently held by David Saxon shall hereinafter be designated Division 1.

(iii) The judgeship which is presently held by Ben Beland shall hereinafter be designated Division 2.

(iv) The judgeship which is presently held by Claire Borengasser shall hereinafter be designated Division 3.

(D) The judge of any district court in Sebastian County shall be elected by the electors of the judicial district in which the court is located.

(E) The jurisdiction of the district courts in Sebastian County shall be limited to the judicial district in which the court is located;

(4) (A) The Eighth District is composed of Pope County.

(B) The Eighth District has five (5) departments as follows:

(i) One (1) located in Russellville;

(ii) One (1) located in Atkins;

(iii) One (1) located in Dover;

(iv) One (1) located in London; and

(v) One (1) located in Pottsville.

(C) The Eighth District is served by one (1) state district court judge.

(D) The Eighth District judge is elected districtwide.

(E) The Eighth District court has district-wide jurisdiction;

(5) (A) The Tenth District is composed of Baxter County.

(B) Beginning January 1, 2017, the Tenth District shall be composed of the counties of Baxter and Marion.

(C) The Tenth District has seven (7) departments as follows:

(i) One (1) located in Briarcliff;

(ii) One (1) located in Cotter;

(iii) One (1) located in Gassville;

(iv) One (1) located in Lakeview;

(v) One (1) located in Mountain Home;

(vi) One (1) located in Norfork; and

(vii) One (1) located in Salesville.

(D) Beginning January 1, 2017, the Tenth District shall have four (4) additional departments as follows:

(i) One (1) located in Yellville;

(ii) One (1) located in Bull Shoals;

(iii) One (1) located in Flippin; and

(iv) One (1) located in Summit.

(E) The Tenth District is served by one (1) state district court judge.

(F) The Tenth District judge is elected districtwide.

(G) The Tenth District court has district-wide jurisdiction;

(6) (A) The Thirteenth District is composed of Cleburne County. (B) The Thirteenth District has four (4) departments as follows:

(i) One (1) located in Heber Springs;

(ii) One (1) located in Greers Ferry;

(iii) One (1) located in Concord; and

(iv) One (1) located in Quitman.

(C) The Thirteenth District is served by one (1) state district court judge.

(D) The Thirteenth District judge is elected districtwide.

(E) The Thirteenth District court has district-wide jurisdiction;

(7) (A) The Fourteenth District is composed of Independence County.

(B) The Fourteenth District has one (1) department located in Batesville.

(C) The Fourteenth District is served by one (1) state district court judge.

(D) The Fourteenth District judge is elected districtwide.

(E) The Fourteenth District court has district-wide jurisdiction;

(8) (A) The Seventeenth District is composed of Greene County.

(B) The Seventeenth District has two (2) departments as follows:

(i) One (1) located in Paragould; and

(ii) One (1) located in Marmaduke.

(C) The Seventeenth District is served by one (1) state district court judge.

(D) The Seventeenth District judge is elected districtwide.

(E) The Seventeenth District court has district-wide jurisdiction;

(9) (A) The Eighteenth District is composed of Mississippi County, Chickasawba District.

(B) Beginning January 1, 2021, the Eighteenth District shall be composed of Mississippi County.

(C) The Eighteenth District has five (5) departments as follows:

(i) One (1) located in Blytheville;

(ii) One (1) located in Manila;

(iii) One (1) located in Leachville;

(iv) One (1) located in Gosnell; and

(v) One (1) located in Dell.

(D) Beginning January 1, 2021, the Eighteenth District shall have two (2) additional departments as follows:

(i) One (1) located in Osceola; and

(ii) One (1) located in Joiner.

(E) The Eighteenth District is served by one (1) state district court judge until January 1, 2021, when the district shall be served by two (2) district court judges.

(F) The Eighteenth District judges are elected districtwide.

(H) The Eighteenth District court has district-wide jurisdiction;

(10) (A) The Twentieth District is composed of Poinsett County.

(B) The Twentieth District has six (6) departments as follows:

(i) One (1) located in Marked Tree;

(ii) One (1) located in Trumann;

(iii) One (1) located in Tyronza;

(iv) One (1) located in Lepanto;

(v) One (1) located in Harrisburg; and

(vi) One (1) located in Weiner.

(E) The Twentieth District is served by one (1) state district court judge.

(H) The Twentieth District judge is elected districtwide.

(I) The Twentieth District court has district-wide jurisdiction;

(11) (A) The Twenty-Fifth District is composed of St. Francis County.

(B) The Twenty-Fifth District has three (3) departments as follows:

(i) One (1) located in Forrest City;

(ii) One (1) located in Madison; and

(iii) One (1) located in Palestine.

(C) The Twenty-Fifth District is served by one (1) state district court judge.

(D) The Twenty-Fifth District judge is elected districtwide.

(E) The Twenty-Fifth District court has district-wide jurisdiction;

(12) (A) The Thirty-First District is composed of Pulaski County.

(B) The Thirty-First District has ten (10) departments until January 1, 2012, and thereafter shall have eleven (11) departments, as follows:

(i) One (1) located in Jacksonville, to be known as Jacksonville District Court;

(ii) Four (4) located in Little Rock, to be known as:

(a) Little Rock District Court -- First Division;

(b) Little Rock District Court -- Second Division;

(c) Little Rock District Court -- Third Division; and

(d) Pulaski County District Court;

(iii) One (1) located in Maumelle, to be known as Maumelle District Court;

(iv) Two (2) located in North Little Rock, to be known as:

(a) North Little Rock District Court -- First Division; and

(b) North Little Rock District Court -- Second Division;

(v) One (1) located in Sherwood, to be known as Sherwood District Court;

(vi) One (1) located in Wrightsville, to be known as Wrightsville District Court; and

(vii) Effective January 1, 2012, subject to the provisions of § 16-17-1202, one (1) located in Cammack Village, to be known as Cammack Village District Court.

(C) From and after January 1, 2012, until January 1, 2017, subject to the provisions of § 16-17-1202, the Cammack Village District Court and the Wrightsville District Court shall be served by one (1) judge; otherwise, the provisions of subdivisions (12)(B)(i)-(vii) of this section will apply in the Thirty-First District.

(D) From July 27, 2011 until January 1, 2017, the Thirty-First District is served by four (4) state district judges and six (6) local district judges, as follows:

(i) The Jacksonville District Court is served by one (1) state district judge who is elected by the qualified electors of the city of Jacksonville and has territorial jurisdiction only within the city limits of Jacksonville;

(ii) The Little Rock District Court -- First Division is served by one (1) local district judge who is elected by the qualified electors of the City of Little Rock and has territorial jurisdiction only within the city limits of Little Rock;

(iii) The Little Rock District Court -- Second Division is served by one (1) local district judge who is elected by the qualified electors of the City of Little Rock and has territorial jurisdiction only within the city limits of Little Rock;

(iv) The Little Rock District Court -- Third Division is served by one (1) local district judge who is elected by the qualified electors of the City of Little Rock and has territorial jurisdiction only within the city limits of Little Rock;

(v) The Maumelle District Court is served by one (1) local district judge who is elected by the qualified electors of the City of Maumelle and has territorial jurisdiction only within the city limits of Maumelle;

(vi) The North Little Rock District Court -- First Division is served by one (1) state district judge who is elected by the qualified electors of the City of North Little Rock and has territorial jurisdiction only within the city limits of North Little Rock;

(vii) The North Little Rock District Court -- Second Division is served by one (1) state district judge who is elected by the qualified electors of the City of North Little Rock and has territorial jurisdiction only within the city limits of North Little Rock;

(viii) The Pulaski County District Court is served by one (1) state district judge who is elected districtwide and has district-wide territorial jurisdiction;

(ix) The Sherwood District Court is served by one (1) local district judge who is elected districtwide and has district-wide territorial jurisdiction; and

(x) (a) The Wrightsville District Court is served by one (1) local district judge who is elected districtwide and has district-wide territorial jurisdiction.

(b) From and after January 1, 2012, the Wrightsville District Court and the Cammack Village District Court are served by one (1) judge.

(E) Effective January 1, 2017, the Thirty-First District shall continue to have eleven (11) departments that shall be served by eight (8) state district judges. All the following judges shall be elected districtwide and shall have district-wide territorial jurisdiction:

(i) The Jacksonville District Court and the Maumelle District Court shall be served by one (1) judge;

(ii) The Little Rock District Court -- First Division shall be served by one (1) judge;

(iii) The Little Rock District Court -- Second Division shall be served by one (1) judge;

(iv) The Little Rock District Court -- Third Division, the Wrightsville District Court, and the Cammack Village District Court shall be served by one (1) judge;

(v) The North Little Rock District Court -- First Division shall be served by one (1) judge;

(vi) The North Little Rock District Court -- Second Division shall be served by one (1) judge;

(vii) The Pulaski County District Court shall be served by one (1) judge; and

(viii) The Sherwood District Court shall be served by one (1) judge.

(F) (i) Any judge serving as a local district judge in the Thirty-First District whose base annual salary is paid by a city and whose base annual salary is more than the annual salary paid to a state district judge, upon becoming a state district judge, shall continue to be paid by the city the differential amount between his or her annual salary as of December 31, 2016, and the annual salary established by the state for a state district judge.

(ii) The differential amount as calculated as of December 31, 2016, shall continue as long as the judge continues to serve as a state district judge.

(iii) Upon leaving office of state district court judge, by retirement or otherwise, his or her successor shall be paid only the salary established for a state district judge without regard to the differential amount provided for in this section.

(13) (A) The Thirty-Second District is composed of Saline County and the City of Alexander in Pulaski County.

(B) The Thirty-Second District has six (6) departments as follows:

(i) One (1) located in Benton;

(ii) One (1) located in Bryant;

(iii) One (1) located in Alexander;

(iv) One (1) located in Bauxite;

(v) One (1) located in Haskell; and

(vi) One (1) located in Shannon Hills.

(C) (i) The Thirty-Second District is served by two (2) state district court judges.

(ii) The judgeship which is presently held by Mike Robinson shall hereinafter be designated as Division 1.

(iii) The judgeship which is presently held by Curtis Rickard shall hereinafter be designated Division 2.

(D) The assignment of judges to departments under subdivision (a)(12)(B) of this section is determined by the mutual agreement of the state district court judges.

(E) The Thirty-Second District judges are elected districtwide.

(F) The Thirty-Second District court has district-wide jurisdiction;

(14) (A) The Thirty-Fifth District is composed of Union County.

(B) The Thirty-Fifth District has one (1) department located in El Dorado and one (1) state district court judge.

(C) The Thirty-Fifth District judge is elected districtwide.

(D) The Thirty-Fifth District court has district-wide jurisdiction; and

(15) (A) The Thirty-Seventh District is composed of Miller County.

(B) Beginning January 1, 2017, the Thirty-Seventh District shall be composed of the counties of Miller and Lafayette.

(C) The Thirty-Seventh District shall have two (2) departments located in Texarkana.

(D) Beginning January 1, 2017, the Thirty-Seventh District shall have three (3) additional departments as follows:

(i) One (1) located in Lewisville;

(ii) One (1) located in Bradley; and

(iii) One (1) located in Stamps.

(E) The Thirty-Seventh District is served by one (1) state district court judge.

(F) The Thirty-Seventh District judge is elected districtwide.

(G) The Thirty-Seventh District court has district-wide jurisdiction.



§ 16-17-1111 - Reorganization of local district courts to state district courts as of January 1, 2013.

(a) (1) Beginning January 1, 2013, the following cities and counties that are currently served by local district courts under § 16-17-901 et seq. shall be reorganized as state district courts and served by a state district court judge.

(2) The new state district court judgeships created by this section shall become effective January 1, 2013, and shall be placed on the ballot to be elected in the 2012 nonpartisan judicial election from the newly constructed judicial district.

(3) The cities and counties which were previously served by local district courts and will be served by state district courts shall comply with the cost-sharing requirements established in § 16-17-1106 effective January 1, 2013.

(b) (1) (A) The Fifth District shall be composed of Crawford County.

(B) The Fifth District shall have five (5) departments as follows:

(i) One (1) located in Van Buren;

(ii) One (1) located in Mountainburg;

(iii) One (1) located in Alma;

(iv) One (1) located in Mulberry; and

(v) One (1) located in Dyer.

(C) The Fifth District shall be served by one (1) state district court judge.

(D) The Fifth District judge shall be elected districtwide.

(E) The Fifth District court shall have district-wide jurisdiction.

(2) (A) The Ninth District shall be composed of the counties of Faulkner and Van Buren.

(B) The Ninth District shall have eight (8) departments as follows:

(i) One (1) located in Conway;

(ii) One (1) located in Greenbrier;

(iii) One (1) located in Guy;

(iv) One (1) located in Mayflower;

(v) One (1) located in Mount Vernon;

(vi) One (1) located in Vilonia;

(vii) One (1) located in Clinton; and

(viii) One (1) located in Damascus.

(C) The Ninth District shall be served by two (2) state district court judges:

(i) One (1) judgeship first to be elected in 2012 and to become effective January 1, 2013, shall be designated as Division 1; and

(ii) One (1) judgeship first to be elected in 2012 and to become effective January 1, 2013, shall be designated as Division 2.

(D) The assignment of judges to departments under subdivision (b)(2)(B) of this section shall be determined by the mutual agreement of the state district court judges.

(E) The Ninth District judges shall be elected districtwide.

(F) The Ninth District court shall have district-wide jurisdiction.

(3) (A) The Nineteenth District shall be composed of Craighead County.

(B) The Nineteenth District shall have two (2) departments as follows:

(i) One (1) department located in Jonesboro; and

(ii) One (1) department located in Lake City.

(C) The Nineteenth District shall be served by two (2) state district court judges:

(i) One (1) judgeship first to be elected in 2012 and to become effective January 1, 2013, shall be designated as Division 1; and

(ii) One (1) judgeship first to be elected in 2012 and to become effective January 1, 2013, shall be designated as Division 2.

(D) The Nineteenth District judges shall be elected districtwide.

(E) The Nineteenth District court shall have district-wide jurisdiction.

(4) (A) The Twenty-First District shall be composed of Crittenden County.

(B) The Twenty-First District shall have eight (8) departments as follows:

(i) One (1) located in Earle;

(ii) One (1) located in Gilmore;

(iii) One (1) located in Jennette;

(iv) One (1) located in Jericho;

(v) One (1) located in Marion;

(vi) One (1) located in Sunset;

(vii) One (1) located in Turrell; and

(viii) One (1) located in West Memphis.

(C) The Twenty-First District shall be served by one (1) state district court judge.

(D) The Twenty-First District judge shall be elected districtwide.

(E) The Twenty-First District court shall have district-wide jurisdiction.

(5) (A) The Twenty-Third District shall be composed of White County.

(B) Beginning January 1, 2017, the Twenty-Third District shall be composed of the counties of White and Prairie.

(C) The Twenty-Third District shall have nine (9) departments as follows:

(i) One (1) located in Beebe;

(ii) One (1) located in Searcy;

(iii) One (1) located in Bald Knob;

(iv) One (1) located in Bradford;

(v) One (1) located in Judsonia;

(vi) One (1) located in McRae;

(vii) One (1) located in Kensett;

(viii) One (1) located in Pangburn; and

(ix) One (1) located in Rose Bud.

(D) Beginning January 1, 2017, the Twenty-Third District shall have four (4) additional departments as follows:

(i) One (1) located in Des Arc;

(ii) One (1) located in Hazen;

(iii) One (1) located in Biscoe; and

(iv) One (1) located in De Valls Bluff.

(E) The Twenty-Third District shall be served by two (2) state district court judges.

(F) The Twenty-Third District judges shall be elected districtwide.

(G) The Twenty-Third District court shall have district-wide jurisdiction.

(6) (A) The Twenty-Ninth District shall be composed of Jefferson County.

(B) Beginning January 1, 2017, the Twenty-Ninth District shall be composed of the counties of Jefferson and Lincoln.

(C) The Twenty-Ninth District shall have six (6) departments as follows:

(i) One (1) located in Pine Bluff;

(ii) One (1) located in Altheimer;

(iii) One (1) located in Humphrey;

(iv) One (1) located in White Hall;

(v) One (1) located in Wabbaseka; and

(vi) One (1) located in Redfield.

(D) Beginning January 1, 2017, the Twenty-Ninth District shall have three (3) additional departments as follows:

(i) One (1) located in Star City;

(ii) One (1) located in Grady; and

(iii) One (1) located in Gould.

(E) The Twenty-Ninth District shall be served by two (2) state district court judges:

(i) One (1) judgeship first to be elected in 2012 and to become effective January 1, 2013, shall be designated as Division 1; and

(ii) One (1) judgeship first to be elected in 2012 and to become effective January 1, 2013, shall be designated as Division 2.

(F) (i) Beginning January 1, 2017, the Twenty-Ninth District shall be served by three (3) state district court judges.

(ii) The judgeship first to be elected in 2016 and to become effective January 1, 2017, shall be designated as Division 3.

(G) The assignment of judges to departments under subdivisions (b)(5)(C) and (D) of this section shall be determined by the mutual agreement of the state's district court judges.

(H) The Twenty-Ninth District judge shall be elected districtwide.

(I) The Twenty-Ninth District court shall have district-wide jurisdiction.

(7) (A) The Thirty-Fourth District shall be composed of Calhoun, Cleveland, and Dallas counties.

(B) The Thirty-Fourth District shall have four (4) departments as follows:

(i) One (1) located in Hampton;

(ii) One (1) located in Rison;

(iii) One (1) located in Fordyce; and

(iv) One (1) located in Sparkman.

(C) The Thirty-Fourth District shall be served by one (1) state district court judge.

(D) The Thirty-Fourth District judge shall be elected districtwide.

(E) The Thirty-Fourth District court shall have district-wide jurisdiction.

(8) (A) The Thirty-Eighth District shall be composed of the counties of Hempstead and Nevada.

(B) The Thirty-Eighth District shall have two (2) departments as follows:

(i) One (1) located in Hope; and

(ii) One (1) located in Prescott.

(C) The Thirty-Eighth District shall be served by one (1) state district court judge.

(D) The Thirty-Eighth District judge shall be elected districtwide.

(E) The Thirty-Eighth District court shall have district- wide jurisdiction.

(9) (A) The Fortieth District shall be composed of Clark County.

(B) The Fortieth District shall have four (4) departments as follows:

(i) One (1) located in Arkadelphia;

(ii) One (1) located in Amity;

(iii) One (1) located in Caddo Valley; and

(iv) One (1) located in Gurdon.

(C) The Fortieth District shall be served by one (1) state district court judge.

(D) The Fortieth District judge shall be elected districtwide.

(E) The Fortieth District court shall have district-wide jurisdiction.



§ 16-17-1112 - Reorganization of local district courts to state district courts as of January 1, 2017.

(a) (1) Beginning January 1, 2017, the following cities and counties that are currently served by local district courts pursuant to § 16-17-901 et seq. shall be reorganized as state district courts and served by a state district court judge.

(2) The new state district court judgeships created by this section shall become effective January 1, 2017, and shall be placed on the ballot to be elected in the 2016 nonpartisan judicial election from the newly constructed judicial district.

(3) The cities and counties which were previously served by local district courts and will be served by state district courts shall comply with the cost-sharing requirements established in § 16-17-1106, effective January 1, 2017.

(b) (1) (A) The Second District shall be composed of Washington County and the city limits of Springdale as of January 1, 2011, including that portion of the City of Springdale which extends into Benton County.

(B) The Second District shall have ten (10) departments as follows:

(i) One (1) located in Springdale;

(ii) One (1) located in Elm Springs;

(iii) One (1) located in Johnson;

(iv) One (1) located in Fayetteville;

(v) One (1) located in Elkins;

(vi) One (1) located in West Fork;

(vii) One (1) located in Greenland;

(viii) One (1) located in Prairie Grove;

(ix) One (1) located in Lincoln; and

(x) One (1) located in Farmington.

(C) The Second District shall be served by four (4) state

district court judges;

(i) One (1) judgeship first to be elected in 2016 and to become effective January 1, 2017, shall be designated as Division 1;

(ii) One (1) judgeship first to be elected in 2016 and to become effective January 1, 2017, shall be designated as Division 2;

(iii) One (1) judgeship first to be elected in 2016 and to become effective January 1, 2017, shall be designated as Division 3; and

(iv) One (1) judgeship first to be elected in 2016 and to become effective January 1, 2017, shall be designated as Division 4.

(D) The presiding judge of the departments under subdivision (b)(3)(B) of this section shall be determined by the mutual agreement of the state district court judges.

(E) The Second District judges shall be elected districtwide.

(F) The Second District court shall have district-wide jurisdiction.

(2) (A) The Third District shall be composed of the counties of Carroll and Madison.

(B) The Third District shall have three (3) departments as follows:

(i) One (1) located in Berryville;

(ii) One (1) located in Eureka Springs; and

(iii) One (1) located in Huntsville.

(C) The Third District shall be served by one (1) state district court judge.

(D) The Third District judge shall be elected districtwide.

(E) The Third District court shall have district-wide jurisdiction.

(3) (A) The Seventh District shall be composed of the counties of Franklin and Johnson.

(B) The Seventh District shall have six (6) departments as follows:

(i) One (1) located in Charleston;

(ii) One (1) located in Ozark;

(iii) One (1) located in Altus;

(iv) One (1) located in Clarksville;

(v) One (1) located in Coal Hill; and

(vi) One (1) located in Lamar.

(C) The Seventh District shall be served by one (1) state district court judge.

(D) The Seventh District judge shall be elected districtwide.

(E) The Seventh District court shall have district-wide jurisdiction.

(4) (A) The Twenty-Seventh District shall be composed of the counties of Desha and Chicot.

(B) The Twenty-Seventh District shall have five (5) departments as follows:

(i) One (1) located in Dermott;

(ii) One (1) located in Eudora;

(iii) One (1) located in Lake Village;

(iv) One (1) located in Dumas; and

(v) One (1) located in McGehee.

(C) The Twenty-Seventh District shall be served by one (1) state district court judge.

(D) The Twenty-Seventh District judge shall be elected districtwide.

(E) The Twenty-Seventh District court shall have district-wide jurisdiction.

(5) (A) The Thirtieth District shall be composed of Lonoke County.

(B) The Thirtieth District shall have seven (7) departments as follows:

(i) One (1) located in Cabot;

(ii) One (1) located in Ward;

(iii) One (1) located in Austin;

(iv) One (1) located in Lonoke;

(v) One (1) located in England;

(vi) One (1) located in Carlisle; and

(vii) One (1) located in Allport.

(C) The Thirtieth District shall be served by one (1) state district court judge.

(D) The Thirtieth District judge shall be elected districtwide.

(E) The Thirtieth District court shall have district-wide jurisdiction.

(6) (A) The Forty-First District shall be composed of Garland County.

(B) The Forty-First District shall have three (3) departments as follows:

(i) Two (2) located in Hot Springs; and

(ii) One (1) located in Mountain Pine.

(C) The Forty-First District shall be served by two (2) state district court judges.

(D) The Forty-First District judges shall be elected districtwide.

(E) The Forty-First District court shall have district-wide jurisdiction.






Subchapter 12 - -- City Court Consolidation

§ 16-17-1201 - Findings and intent. [Effective January 1, 2012.]

(a) The General Assembly finds that:

(1) The intent of Amendment 80 to the Arkansas Constitution was to create a unified court system to provide judicial economy and a fair administration of justice;

(2) The judicial system in this state should be composed of three (3) tiers to accomplish the intent of Amendment 80 to the Arkansas Constitution:

(A) Appellate courts to be composed of the Supreme Court and the Court of Appeals;

(B) General jurisdiction trial courts to be composed of the circuit courts; and

(C) Limited jurisdiction courts to be composed of the district courts;

(3) The city courts of this state should be consolidated with district courts in order to provide judicial and administrative functions in limited jurisdiction courts that are both necessary and cost-effective; and

(4) City courts provide a valuable service for the citizens of towns and cities that operate city courts and also revenue for those towns and cities and for this state. However, many towns and cities provide law enforcement officers for the safety of citizens but do not operate a city court.

(b) It is the intent of the General Assembly that a town or city that has operated a city court is to continue to receive revenue from cases that originate in its town or city limits and to establish a procedure to allow a town or city that has never operated a city court but that now or in the future may have law enforcement officers to be able to receive a portion of the revenue from cases that originate in its town or city limits.

(c) It is also the intent of the General Assembly that this subchapter will consolidate all limited jurisdiction courts in the state as of January 1, 2012.

(d) (1) On January 1, 2012 , the district courts shall be regarded as a continuation of the city courts now existing.

(2) (A) All papers and records pertaining to the city courts shall be transferred to the appropriate district courts and no suit or prosecution of any kind or nature shall abate because of any change made by this subchapter.

(B) Except as modified in accordance with this subchapter, any of the following existing on January 1, 2012 , shall continue unaffected:

(i) A writ;

(ii) An action;

(iii) A suit;

(iv) A proceeding;

(v) Civil liability;

(vi) Criminal liability;

(vii) A prosecution;

(viii) A judgment;

(ix) A decree;

(x) An order;

(xi) A sentence;

(xii) A regulation;

(xiii) A cause of action; and

(xiv) An appeal.



§ 16-17-1202 - Consolidation of city courts with district courts. [Effective January 1, 2012.]

(a) As used in this subchapter, "district court" shall include a department of a district court.

(b) (1) Effective January 1, 2012 , all city courts shall be consolidated with district courts and continue to exist as departments of district courts unless a city court is abolished by town or city ordinance pursuant to this subchapter.

(2) A city court formerly known as the "________ City Court" shall be redesignated as the "________ District Court, ____________ Department".

(c) (1) A district court that has a department or departments shall maintain a docket in each department and set court dates for hearing the docket in the town or city in which the department is located, as required by the Arkansas District Courts Accounting Law, § 16-10-201 et seq.

(2) By common agreement, a district court and the town or city where the department of the district court is located may provide locations and dates for hearing the docket.

(d) (1) (A) A town or city that prior to January 1, 2012, operated a city court that becomes a department of a district court may by ordinance of the town or city in which the department is located abolish the department of district court.

(B) A copy of the ordinance abolishing the department of a district court shall be sent to the Administrative Office of the Courts.

(2) (A) On and after the effective date of the ordinance abolishing the department of a district court, the nearest district court in the county shall be regarded as a continuation of the department of district court that was abolished.

(B) All papers and records pertaining to a department of a district court abolished by ordinance shall be transferred to the appropriate district court, and no suit or prosecution of any kind or nature shall abate because of any change made by this subchapter.

(C) Except as modified in accordance with this subchapter, any of the following existing on the effective date of the ordinance abolishing the department of a district court shall continue unaffected:

(i) A writ;

(ii) An action;

(iii) A suit;

(iv) A proceeding;

(v) Civil liability;

(vi) Criminal liability;

(vii) A prosecution;

(viii) A judgment;

(ix) A decree;

(x) An order;

(xi) A sentence;

(xii) A regulation;

(xiii) A cause of action; and

(xiv) An appeal.

(e) No town or city shall have the authority to reinstate a department of district court abolished by ordinance.



§ 16-17-1203 - Procedure for expense cost sharing. [Effective until January 1, 2012.]

(a) (1) (A) Any town or city that has a police department but does not have a district court or city court may contribute to the operational expenses of the nearest district court in the county where the town or city is located pursuant to a written agreement.

(B) A written agreement is mandatory and is to be entered into among the governing body of the town or city and the governing bodies of the political subdivisions that contribute to the operational expenses of the district court.

(2) (A) The contribution to the operational expenses of a district court described in subdivision (a)(1) of this section shall be a prorated amount based on the number of cases filed in the district court from each of the towns and cities and the county during the preceding calendar year.

(B) The prorated amount of operational expenses shall apply to all fines, fees, and costs not obligated under law that are collected pursuant to § 16-13-701 et seq. in all:

(i) Nontraffic cases that are misdemeanors or violations of a town or city ordinance;

(ii) Cases that are misdemeanors or violations under state law; and

(iii) Traffic offenses that are misdemeanors or violations under state law or town or city ordinance committed within the corporate limits of a town or city that is a party to an agreement described in subdivision (a)(1) of this section.

(b) Apportionment of the costs of a district court shall be by order of the district court upon certification of the cases filed by the clerk of the district court.

(c) On and after the effective date of the agreement described in subdivision (a)(1) of this section, all fines, fees, penalties, and costs received by a town or city that is a party to the agreement shall be collected and distributed in the manner provided by laws affecting district courts.

§ 16-17-1203 - Procedure for expense cost sharing. [Effective January 1, 2012.]

(a) (1) (A) Any town or city that has a police department but does not have a district court may contribute to the operational expenses of the nearest district court in the county where the town or city is located pursuant to a written agreement.

(B) A written agreement is mandatory and is to be entered into between the governing body of the town or city and the governing bodies of the political subdivisions that contribute to the operational expenses of the district court.

(2) (A) The contribution to the operational expenses of a district court described in subdivision (a)(1) of this section shall be a prorated amount based on the number of cases filed in the district court from each of the towns and cities and the county during the preceding calendar year.

(B) The prorated amount of operational expenses shall apply to all fines, fees, and costs not obligated under law that are collected pursuant to § 16-13-701 et seq. in all:

(i) Nontraffic cases that are misdemeanors or violations of a town or city ordinance;

(ii) Cases that are misdemeanors or violations under state law; and

(iii) Traffic offenses that are misdemeanors or violations under state law or town or city ordinance committed within the corporate limits of a town or city that is a party to an agreement described in subdivision (a)(1) of this section.

(b) Apportionment of the costs of a district court shall be by order of the district court upon certification of the cases filed by the clerk of the district court.

(c) On and after the effective date of the agreement described in subdivision (a)(1) of this section, all fines, fees, penalties, and costs received by a town or city that is a party to the agreement shall be collected and distributed in the manner provided by laws affecting district courts.









Chapter 18 - Certain Inferior Courts

§ 16-18-112 - Schedule of fees or monthly allowance for judge of city court -- Jurisdiction -- Designation of substitute judge. [Repealed effective January 1, 2012.]

(a) (1) (A) The governing body of any city or town having a city court may establish a schedule of fees to be paid by the city or town from the general fund to the judge of the court for the trial of cases in the court.

(B) However, the fee schedule or monthly allowance shall not be based upon the conviction of any person tried in the court.

(2) (A) Alternatively, the governing body of the city or town may provide for the payment of a monthly allowance from the general fund of the city or town as compensation to the judge for sitting as judge in that court.

(B) However, the fee schedule or monthly allowance shall not be based upon the conviction of any person tried in the court.

(b) The city court of any city or town shall have, within the limits of the city, jurisdiction as provided by § 16-88-101.

(c) The mayor shall give bond and security in any amount to be determined and approved by the city council.

(d) (1) The court may award and issue any process or writs that may be necessary to enforce the administration of justice throughout the city and for the lawful exercise of its jurisdiction, according to the usages and principles of law.

(2) For crimes and offenses committed within the limits of the city, the court's power with respect to process or writs extends throughout the county in which the city is located.

(e) (1) Any mayor of a city of the first class that meets the limitations of this section, any city of the second class, or any town may designate at such times as he or she shall choose to do so any attorney licensed in the State of Arkansas who resides in the county in which the city or town is situated to sit in the mayor's stead as judge of the city court.

(2) Any person so designated by the mayor to sit as judge shall receive such remuneration as is provided by the governing body of the city or town as provided in this section.

(f) Any conviction or sentence of the city court may be appealed to circuit court for a trial de novo.






Chapter 19 - Justice Of The Peace Courts

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Justices



Subchapter 3 - -- Constables

§ 16-19-301 - Peacekeeping duties and authority -- Neglect of duty.

(a) Each constable shall be a conservator of the peace in his township and shall suppress all riots, affrays, fights, and unlawful assemblies, and shall keep the peace and cause offenders to be arrested and dealt with according to law.

(b) If any offense cognizable before a justice of the peace in his township is committed in his presence, the constable shall immediately arrest the offender and cause him to be dealt with according to law.

(c) Nothing in subsection (a) or subsection (b) of this section shall be construed to deprive a constable of authority to serve warrants, summons, writs, and other process as provided by law.

(d) Nothing in this section shall prevent the fresh pursuit by a constable of a person suspected of having committed a supposed felony in his township, though no felony has actually been committed, if there are reasonable grounds for so believing. "Fresh pursuit" as used in this section shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

(e) If it comes to the knowledge of any constable that an offense mentioned in this section has been committed in his township, it shall be the duty of the constable to present the offender to a justice of the peace of the township in order that the offender may be arrested and brought to trial as prescribed by law.

(f) If a constable fails, refuses, or neglects to perform the duties imposed upon him by this section, he shall be deemed guilty of a misdemeanor, and upon conviction, by indictment in the circuit court, shall be fined not less than five dollars ($5.00) nor more than one hundred dollars ($100).



§ 16-19-302 - Proceedings against constables upon default.

(a) A justice of the peace shall, upon the demand of the party injured, or his agent, issue a summons against a constable to whom any execution has been delivered, or who has received any money upon any judgment of the justice, whether with or without execution:

(1) If the constable fails to make return of the execution according to the command thereof;

(2) If he makes a false return;

(3) If he fails to have any money collected by him on execution before the justice on the return day thereof, ready to be paid over to the party entitled thereto, or the receipt of such person therefor; or

(4) If he fails to pay over on demand to the person entitled thereto, or his agent, any money received by him in payment of any judgment.

(b) The summons shall require the constable to appear before the justice at a place and time to be specified therein, not exceeding ten (10) days, and show cause why an execution should not be issued against him for the amount due upon the execution placed in his hands, or for the amount received by him upon the judgment, according to the nature of the case. The summons shall be served at least four (4) days before the return day thereof and may in other respects be executed in the same manner as an original summons.

(c) If the constable fails to appear, or if he appears but fails to show good cause in reply to the matters alleged against him, the justice shall render judgment against him for the amount due on the execution, or for the amount received by him without execution, according to the nature of the case, together with interest thereon, at the rate of one hundred percent (100%) per annum, from the time the execution ought to have been returned, and from the time the money ought to have been had before the justice ready to be paid over to the parties entitled thereto, or from the time the money was received on the judgment without execution, or was demanded by the party or his agent.

(d) Any process issued against any constable shall be served and executed by a special deputy, who shall be appointed by the justice for that purpose and who shall have the same power to execute and return such process as a constable, and whose return shall be sworn to.

(e) Upon a judgment against a constable pursuant to this section, there shall be no stay of execution, but an appeal may be had as in other cases and with like effect.

(f) The party injured may proceed against the constable as provided in this section or may institute a suit against him on his official bond. When proceeding on the constable's official bond, the injured party shall be entitled to the same recovery as upon a summons against the constable.



§ 16-19-303 - Removal from office.

(a) If any constable fails to pay over any money collected by him after demand is made, or fails to return any execution or other process within the time specified in the process, or fails or neglects to perform any other duty required by law, he shall be removed from office by the county court on motion on charges exhibited against him.

(b) A copy of the charges, together with notice of the time of hearing the charges, shall be served on the constable at least five (5) days before the commencement of the term of the court at which the motion is made, which may be served in the same manner as a summons, and by any person over the age of twenty-one (21) years who would be a competent witness.



§ 16-19-304 - Failure to pay moneys collected -- Responsibility of sureties -- Relief from liability.

(a) If any constable receives from any person any bonds, bills, notes, or accounts for collection and gives his receipt therefor in his official capacity, and fails to pay to that person on demand the amount he may have collected, and fails to return the bonds, bills, notes, or accounts, if they have not been collected, the constable and his securities shall be responsible on his official bond for the amount of the bonds, bills, notes, or accounts not paid over or returned.

(b) No constable shall be responsible for any bond, bill, or note for which he may have given his receipts and on which suit may have been brought.



§ 16-19-305 - Continuance in office upon division of township.

If any township is divided, the constable in office at the time of the division shall continue in office and be constable of the township in which he resides.



§ 16-19-306 - Restriction on constables' authority to appoint deputies.

Constables in the various townships in this state shall have no authority to appoint deputies.






Subchapter 4 - -- Jurisdiction and Venue

§ 16-19-401 - Jurisdiction in townships having a municipal court.

(a) Justices of the peace in the townships subject to this act shall have original jurisdiction coextensive with the county.

(b) The jurisdiction of justices of the peace shall be:

(1) Concurrent with the municipal courts and exclusive of the circuit court in all matters of contract where the amount in controversy does not exceed the sum of one hundred dollars ($100), excluding interest;

(2) Concurrent with the municipal courts and with the circuit court in matters of contract where the amount in controversy does not exceed the sum of three hundred dollars ($300), exclusive of interest;

(3) Concurrent with the municipal courts and with the circuit court in suits for the recovery of personal property where the value of the property does not exceed the sum of three hundred dollars ($300);

(4) Concurrent with the municipal courts and with the circuit court in all matters of damage to personal property where the amount in controversy does not exceed the sum of one hundred dollars ($100).

(c) Justices of the peace in townships subject to this act shall also have jurisdiction to sit as examining courts and commit, discharge, or recognize offenders to the court having jurisdiction for further trial, and to bind persons to keep the peace or for good behavior, and for purposes set out in this section they shall have power to issue all necessary process.



§ 16-19-402 - Venue generally.

(a) Actions cognizable before a justice of the peace, instituted by summons or warrant, shall be brought before a justice of the peace in the township wherein the defendant resides or is found. If there are defendants in different townships, then the action shall be brought in the township where any one of the defendants resides or is found.

(b) Notwithstanding any other provision of this section, in a township having a population of less than three thousand (3,000) as shown by the most recent federal census, actions by attachment, actions for the recovery of personal property, actions for provisional remedy, and all criminal actions and proceedings may be brought before any justice of the peace in the county, although in counties where there is a municipal court having countywide or districtwide jurisdiction, actions by attachment, actions for the recovery of personal property, actions for provisional remedy, and all criminal actions, unless brought in, or transferred to, the municipal court, shall be tried before a justice of the peace in the township where any defendant to the action resides, or in the township where the property or money involved is found.



§ 16-19-403 - Joinder of defendants in different townships -- Service of process by constable.

If there are several defendants who reside in different townships and who are jointly liable to a suit, the suit may be brought in any of the townships against all of the defendants. The constable of the township in which the suit may be brought shall serve the process in the several townships wherein the defendants may reside.



§ 16-19-404 - Venue where no justice of the peace in township or all justices disqualified.

Whenever there is no justice of the peace within the township where any suit cognizable before a justice ought to be brought, or when all the justices of the township are interested in any such suit or otherwise disqualified by law from trying the suit, every such suit may be brought before a justice in the same county.



§ 16-19-405 - Venue where defendants residing in different counties.

In any civil action cognizable before any justice of the peace in a township of the county in which any of the defendants resides, suit may be brought before any justice of the peace in the township of the county in which any one of the defendants resides. The summons or other process against the other defendants shall issue to any constable in the counties in which the other defendants may reside, which summons or other process, when served, shall give the justice before whom the suit is brought the same jurisdiction he would have if all of the defendants resided in his county.



§ 16-19-406 - Change of venue to another justice upon showing of interest or prejudice.

(a) Either party in a suit before a justice of the peace may take a change of venue from one justice of the peace to another in the same township, but it shall be the duty of the party so applying, before the commencement of the trial, to file an affidavit among the papers in the action alleging that the justice is a material witness for the affiant, or of near relation to the other party, or so prejudiced against the affiant that he cannot obtain a fair and impartial trial before that justice. The justice shall thereupon transmit all the original papers in the case and a certified transcript of the proceedings to the nearest justice of the peace in the same township, who shall proceed in the case in the same manner as if the suit had originally been commenced before him.

(b) If there is no other justice of the peace in the township competent to try the case, it shall be certified to the nearest justice in any adjoining township, who shall try and determine the case in the same manner as if the parties were residents of his township and the suit had been originally commenced before him.

(c) Notwithstanding any other provision of this section, the same party shall not be allowed to file an affidavit pursuant to this section against two (2) justices in the same case.



§ 16-19-407 - Change of venue from township.

(a) Either party, at the calling of a cause before a justice of the peace, may make an affidavit to the effect that he verily believes he cannot obtain a fair and impartial trial in the township in which the action is pending and may include in his affidavit one (1) township in addition to the one in which the action is pending, and the opposite party may, without affidavit, object to the same number of townships to which the party making the application has objected. Thereupon, it shall be the duty of the justice to make an order for the change of venue to a justice in a township to which there is no valid objection and which is in his judgment most convenient to the parties and their witnesses. The justice shall then transmit, without delay, the original papers in the case and a transcript of the proceedings to the justice to whose court the venue is changed, for which the transmitting justice shall receive five cents (5cent(s)) per mile to and from the office of the justice to whom the cause is transmitted, which shall be taxed and collected as other costs in the case, together with his costs for making out the transcript.

(b) If the justice of the peace to whom the papers are so transferred cannot immediately, upon the reception and filing of the papers, proceed to try the case, it shall be his duty at once to fix a time therefor, of which all parties shall take notice.



§ 16-19-408 - Improper venue of action.

(a) Whenever an objection is made by a defendant in any action cognizable before a justice of the peace or a municipal court, instituted by summons or warrant, or in an action by an attachment, an action for the recovery of personal property, an action by provisional remedy, or in any criminal action or proceeding, that the action was brought before a justice of the peace or a municipal court wherein the venue is improper under the laws of the State of Arkansas, the court shall immediately hear proof on the question. If it is established by proof that the venue is improper, then all further proceedings shall be discontinued and the justice of the peace or clerk of the municipal court shall transmit to a justice of the peace or municipal court wherein the venue is proper all the original papers in the case, including the bail bond, if there is any.

(b) If the defendant is in custody, he shall be taken and delivered before the justice of the peace or the municipal court, and the bail, if any, shall be liable for the appearance of the defendant in the court to which the papers are transmitted.

(c) The court to which the papers are transmitted shall proceed to try the action in all respects as if the action had been originally brought to the court.



§ 16-19-409 - Change of venue from justice of peace to municipal court.

(a) In any case, either civil or criminal, brought before a justice of the peace in any township in the county wherein a municipal court exists, the judge may grant a change of venue to the municipal court, upon defendant's motion and a showing of good cause, without the prepayment or tender of any fees. Upon granting of the motion, the justice of the peace shall have no further jurisdiction in the case, except for the purpose of preparing a transcript for the municipal court.

(b) In the event of any change of venue from a justice of the peace to a municipal court in the counties where more than one (1) municipal court exists, the case shall be transferred to the nearest municipal court geographically in the county.

(c) In no event shall any change of venue lie from any municipal court to any justice of the peace in either civil or criminal cases.



§ 16-19-410 - Additional compensation of justices of the peace in townships having a municipal court.

A justice of the peace in a township subject to this act shall receive as compensation for his services the sum of twenty-five dollars ($25.00) per year, in equal quarterly installments, payable by the county, in addition to the compensation provided for by Acts 1875, No. 55, § 76 [repealed], and such fees as are allowed to justices of the peace by law for solemnizing marriages, taking and certifying acknowledgments of instruments, and attending to the duties of coroner, and for service in relation to estrays.



§ 16-19-411 - Filing of reports of fees and costs.

Justices of the peace in townships subject to this act shall, on or before the first day of county court, at each term thereof, file in the office of the county clerk a report, under oath, of all fees and costs taxed and collected in civil actions during the preceding quarter, giving the title of the cause and attaching to the report receipts of the county treasurer of all fees and costs collected during the period.



§ 16-19-412 - Improper use of process -- Granting privileges -- Failure to report or pay over fines.

Any municipal judge, or any justice of the peace in townships subject to this act, who makes use, directly or indirectly, of the process of his own court, either as a party litigant or in interest or as an attorney or agent for any party litigant or in interest, or who offers or gives by way of remission of fees or otherwise any pecuniary inducements to the instituting or maintaining of any suits, prosecutions, or proceedings in his court, and any justice of the peace, or constable in townships subject to this act, or sheriffs in counties subject to this act, or clerks of the municipal court, or chief of police in any city subject to this act, who fails to report or pay over fines, penalties, forfeitures, fees, or costs collected by him, shall be deemed guilty of a misdemeanor and, on conviction for each of these offenses, shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500). A conviction under this section shall work a forfeiture of office. Notwithstanding any other provision of this section, sheriffs and constables may retain the fees and costs due them out of each cause.






Subchapter 5 - -- Process

§ 16-19-501 - Authority to issue subpoenas.

Justices of the peace shall have the same power to issue subpoenas for witnesses in civil and criminal actions pending before them and in preliminary examinations being heard by them, where such witnesses reside outside of their counties, as is given by law in similar cases to the circuit court.



§ 16-19-502 - Payment in advance for issuance of process.

In all civil cases before a justice of the peace, the same advance payments shall be made, or bond and security given, as are provided for clerks for the issuance of any writ or process.



§ 16-19-503 - Service of process by constable -- Fees.

(a) (1) The summons and other process mentioned in § 16-19-405 and the subpoenas mentioned in § 16-19-501 shall be directed to and shall be served by any constable in the county in which the party or parties to be served reside. The constables are given as full powers to serve such process as they are given by law to serve the process of justices of the peace of their own county.

(2) Each constable may execute civil process throughout the county.

(b) In no case shall the constable be allowed mileage for the service of any process he may serve outside of his township, other than from the residence of the defendant in such process to the nearest justice of the peace in the township in which that defendant resides.



§ 16-19-504 - Vacancy in constable's office -- Service by constable of adjoining township -- Mileage fees.

(a) When the office of constable in any township becomes vacant by death, resignation, refusal or neglect to qualify, or failure to elect, any constable of any adjoining township, during the vacancy, shall execute and return all process which are issued by any justice of the peace in the township where the constable's office is vacant and which are directed to him, against any person in the township where the vacancy exists.

(b) In addition to the fees now allowed by law, the constable shall receive for the service of each and every summons or subpoena, or other process, except executions, so directed to him, two and one-half cents (21/2cent(s)) per mile, going and returning from his own residence to that of the person named in the process residing farthest from him.



§ 16-19-505 - Appointment of special agents to execute process -- Endorsement on writ.

Justices of the peace shall have power to appoint special agents to execute orders of arrest, attachments, and other provisional remedies and the summons which accompanies them, whenever an affidavit is filed with the justice by the plaintiff or his agent to the effect that he believes that, owing to the absence or difficulty of procuring a proper officer, the process or other order cannot be executed without injurious delay. In cases where there is no constable in the township, and the appointment provided for in this section shall be made, an endorsement shall be made on the writ or order and signed by the justice.



§ 16-19-506 - Manner of service and return.

(a) The service and return thereto of the process provided for in this chapter shall be made in the same manner as in the circuit court, except that no service other than is provided for in this chapter shall be made by publication, nor shall any return made by anyone other than the sheriff, coroner, or constable of the county be valid unless sworn to.

(b) The service of process shall be by:

(1) Delivering to the defendant a copy of the summons, and, if he refuses to receive it, the offer of it to him shall be a sufficient service; or

(2) Leaving a copy of such summons at the usual place of abode of the defendant with some person who is a member of his family over the age of fifteen (15) years; or

(3) Reading it to and in the presence of the defendant.






Subchapter 6 - -- Trial

§ 16-19-601 - Trial by court or jury.

After the parties appear and the issues have been made up, the matters in controversy may be submitted by them to the justice. If a jury is demanded by either party, the justice shall order a jury to be forthwith summoned and impaneled to try the action.



§ 16-19-602 - Adjournment.

If from any cause, the justice of the peace is unable to attend the trial at the time fixed, or if a jury is demanded, the justice may adjourn the case for a period not exceeding three (3) days, but shall not make more than two (2) adjournments for that cause.



§ 16-19-603 - Continuances -- Testimony of adverse party's witness.

(a) Either party may obtain a postponement of the cause not exceeding thirty (30) days, on account of the absence of evidence by filing an affidavit like that required in § 16-63-402, subject to such terms as the court may impose.

(b) Either party who shall apply for the postponement of a cause shall, if required by the adverse party, consent that the testimony of any witness of the adverse party who is in attendance be then taken to be used on the trial of the cause.



§ 16-19-604 - Jurors -- Number and qualifications.

The jury shall be composed of six (6) jurors who shall be qualified as required in the circuit courts. However, a lesser number of jurors may be agreed upon by the parties.



§ 16-19-605 - Challenges to jurors.

(a) In the formation of a jury, each party shall be entitled to three (3) peremptory challenges, and any deficiencies in the number of jurors summoned, arising from any cause, may be supplied by summoning others in their stead.

(b) In all cases before justices of the peace in this state, it shall be a legal cause for challenge that anyone selected as a juror has served as a juror in a justice's court in the same county within three (3) months prior to the institution of the suit in which the juror is selected.



§ 16-19-606 - Jurors -- Oath.

The justice of the peace shall administer to each juror an oath well and truly to try the matter in controversy between ....., plaintiff, and ....., defendant, and a true verdict give according to the evidence, unless discharged by the justice of the peace.



§ 16-19-607 - Jury to hear evidence in a body.

After the jury are sworn, they shall sit together and hear the allegations and proofs of the parties, which shall be delivered publicly in their presence.



§ 16-19-608 - Witnesses generally.

(a) Every person offered as a witness, before any testimony shall be given by him, shall be duly sworn that the evidence he shall give relating to the matter between ....., plaintiff, and ....., defendant, shall be the truth, the whole truth, and nothing but the truth.

(b) If a witness, on being produced, shall be objected to as incompetent, or his testimony, when offered, shall be objected to as irrelevant, the objections shall be heard and determined by the justice.



§ 16-19-609 - Examination of adversary -- Effect of refusal to submit to examination -- Application on appeal.

(a) Either party may examine the other on oath and for that purpose may cause him to be summoned to attend the trial if he resides in the county or, if he resides out of the county, may file written interrogatories with the court or magistrate before whom the trial is to be had, together with an affidavit that he believes the answers to them are necessary to his obtaining justice, and cause a copy of the interrogatories to be delivered to the party required to answer them, who shall make out, swear to, and file with the court or magistrate, on or before the day of trial, a plain, direct response to the interrogatories, which may be read by either party.

(b) The court shall render judgment against the party who refuses to attend and be examined, when summoned two (2) days before trial, or to make proper responses to interrogatories when a copy has been delivered to him three (3) days before the trial, when he resides within fifty (50) miles of the place of trial, and one (1) additional day for every thirty (30) miles he may reside therefrom. However, the court may grant further time for attending or answering.

(c) Subsections (a) and (b) of this section shall apply to circuit courts upon the trial of appeals from judgments of justices of the peace.



§ 16-19-610 - Witness and juror attendance and mileage fees.

(a) The quorum court of any county may, by a majority vote of the members thereof, fix the fees payable to witnesses and jurors for attendance or service in the justice of the peace court at any sum not to exceed five dollars ($5.00) per day.

(b) (1) Witnesses subpoenaed to attend a justice's court outside of their own county as provided in § 16-19-501 shall have the same mileage and per diem for attending such courts as is provided by law in like cases in the circuit court.

(2) They shall have the same right to demand and receive their mileage and per diem in advance as is provided by law for witnesses subpoenaed to attend the circuit court.



§ 16-19-611 - Verdict -- Entry on docket.

(a) The jurors must all agree to the verdict.

(b) When the jurors shall have agreed upon their verdict, they shall deliver the verdict to the justice publicly, who shall enter it on his docket.



§ 16-19-612 - Failure of jury to agree -- Retrial.

Whenever a justice is satisfied that a jury sworn in a cause before him, after having been out a reasonable time, cannot agree on their verdict, he may discharge them and shall immediately issue a new summons for another to appear, at a time therein fixed, not more than three (3) days distant, unless the parties consent that the justice may render judgment upon the evidence already before him, which he may do in that case, or unless they consent that the new trial, upon a new hearing of the evidence to be adduced by the parties, shall be by the justice.



§ 16-19-613 - New trial granted on motion -- Exception.

A new trial or rehearing may be granted by a justice of the peace, except on trial by jury, upon motion made within ten (10) days after a judgment or final order has been made or rendered. Notice of the motion shall be given to the opposite party. However, no motion for a new trial or a rehearing in a cause tried by a jury shall be entertained by a justice of the peace.






Subchapter 7 - -- Dismissal, Default, Etc.

§ 16-19-701 - Dismissal for want of prosecution generally.

If the plaintiff fails to appear in person, or by his agent or attorney, on the return day of the summons, or at any other time fixed for the trial, the justice may dismiss the action for want of prosecution, except in the case provided for in § 16-19-703(a).



§ 16-19-702 - Judgment on proof on defendant's nonappearance generally.

When the plaintiff's claim is not founded on a written instrument as described in § 16-19-703(a) and the defendant does not appear, the justice shall proceed to hear the allegations and proofs of the plaintiff, and shall render judgment thereon for the amount to which he shows himself entitled, not exceeding the amount claimed in the action.



§ 16-19-703 - Actions founded on written instruments liquidating the claim of the plaintiff -- Effect of failure of parties to appear.

(a) When the suit is founded on an instrument of writing purporting to have been executed by the defendant, in which the demand of the plaintiff is liquidated, and if the signature of the defendant is not denied under oath, and if the instrument has been filed with the justice of the peace previous to the day for appearance, he may proceed with the cause, whether the plaintiff appears or not. The instrument of writing shall be competent proof in the case.

(b) In the case provided for in subsection (a) of this section, if the defendant does not appear in obedience to the summons, judgment shall be rendered against him for the amount of the plaintiff's claim.



§ 16-19-704 - Setoff on written instrument.

In the cases contemplated in §§ 16-19-702 and 16-19-703(b), if the defendant has previously filed a setoff, founded on a written instrument purporting to have been signed by the plaintiff, calling for a certain sum, and if the signature of such plaintiff is not denied under oath, the justice shall allow the setoff in the same manner as if the defendant had appeared and shall render judgment accordingly.



§ 16-19-705 - Setting aside judgment by default or dismissal for want of prosecution.

A judgment of dismissal for want of prosecution, or judgment by default, may be set aside by the justice at any time within ten (10) days after being rendered if the party applying therefor can show a satisfactory excuse for his default, and a meritorious cause of action or meritorious defense. Upon such a showing of a satisfactory excuse for default and a meritorious cause of action or defense, a new day shall be fixed for trial, and notice shall be given to the opposite party, and any execution which may in the meantime have been issued shall be recalled in the same manner as in cases of appeal. The cause shall proceed to trial as though no such judgment had been taken.



§ 16-19-706 - Compromises -- Confession of judgment.

(a) After an action for the recovery of money is brought in a justice of the peace court, the defendant may offer to compromise or to confess judgment in the manner prescribed for, and with the same effect as he could or might do, in the circuit court, and shall be entitled to all the benefits to be derived therefrom to the same extent as on similar proceedings in the circuit court.

(b) The rules and proceedings governing confessions of judgment, as they may apply to the circuit courts, are made to apply to justice of the peace courts.






Subchapter 8 - -- Judgment

§ 16-19-801 - Mutual judgments.

(a) Mutual judgments between the same parties rendered by the same or different justices of the peace may be set off against each other.

(b) When judgments are rendered by the same court, the justice shall strike the balance as it appears from the judgments on his docket and shall issue executions therefor in favor of the party to whom the balance appears to be due.

(c) (1) If the judgment proposed to be set off was rendered by another justice of the peace, the party offering it must obtain a transcript thereof, with a certificate of the justice of the peace who rendered it endorsed thereon, stating that no appeal has been taken and that the transcript was obtained for the purpose of being used as a setoff in that case. However, the transcript shall not be given until the time for taking an appeal has elapsed.

(2) The justice so giving a transcript shall make an entry in his docket, and all other proceedings in his court shall be stayed.

(3) (A) When the transcript is presented to the justice who has rendered a judgment between the same parties, as aforesaid, if execution has not been issued on the judgment rendered by him, he shall strike a balance between the judgments and issue execution for such balance.

(B) If, at the time of filing the transcript, execution has already been issued, the justice of the peace shall also issue execution on the transcript filed with him, and deliver it to the same officer who has the other execution. Such officer shall treat the lesser execution as so much cash collected on the larger and proceed to collect the balance then found due.

(4) (A) When the judgment is allowed to be set off, as provided in this section, the transcript thereof shall be filed among the papers of the case in which it is so used and the proper entry made in the docket of the justice of the peace.

(B) However, if the justice of the peace refuses the judgment as a setoff, he shall so certify on the transcript and return it to the party who offered it. When the transcript is filed in the office of the justice of the peace who gave it, proceedings may be held by him in the same manner as if no such transcript had been certified by him.

(d) The costs in suits where mutual judgments have been obtained shall not be set off unless the balance of cash actually collected on the larger judgment be sufficient to pay the costs of both judgments, and such cost shall be paid therefrom accordingly.



§ 16-19-802 - Remittitur.

If any sum is found in favor of a party, either by verdict of a jury or upon a hearing of the cause before a justice, exceeding the sum for which the justice is authorized to give judgment, the party may remit and release the excess and take judgment for the residue, but shall never thereafter be allowed to institute any suit for the recovery of the excess so remitted and released.






Subchapter 9 - -- Stay of Execution

§ 16-19-901 - Stay of execution generally.

The execution from a judgment rendered by a justice of the peace may be stayed in the manner and form as provided in this subchapter.



§ 16-19-902 - Cases in which no stay to be allowed.

No stay shall be allowed against any collecting officer, or attorney at law or agent, for a delinquency or default in executing or discharging the duties of his office or place or for failing to pay over money collected by him in such capacity, or against a principal by his surety on a stay bond or otherwise, or on a judgment for specific property, or for the property or its value. In the cases mentioned in this section in which a stay is not allowed, the justice of the peace shall note the same on his docket on the day of the rendition thereof.



§ 16-19-903 - Bond.

(a) To entitle any person to a stay of execution, some responsible person, to be approved by the justice of the peace, who is not a party to the judgment, must enter into an obligation before the justice of the peace to the adverse party, in a sum sufficient to secure the payment of the judgment, conditioned that the obligation shall be void on payment of the judgment at the expiration of the stay.

(b) The obligation must be signed by the party entering into it, must be attested by the justice of the peace before whom it may be taken, and shall have the same force and effect as a judgment rendered by a justice of the peace.

(c) The bond may be in the following form:

Click here to view form

(d) The justice shall file the obligation among the papers in the case and make a note in his docket of the day and date thereof.

(e) The stay of execution in all sums under the jurisdiction of the court shall be for six (6) months from the rendition of the judgment.



§ 16-19-904 - Agreed period of stay.

If all the parties agree upon any other period, the stay shall be for the time so agreed upon.



§ 16-19-905 - Stayed judgment lien on personal property.

In all cases where execution is stayed on any judgment rendered by a justice of the peace under the provisions of this subchapter, the judgment shall be a lien upon all the personal property subject to execution belonging to the defendant at the time of the rendition of the judgment.



§ 16-19-906 - Revocation of execution.

If a judgment is stayed in the manner prescribed in this subchapter after an execution shall have been issued thereon, the justice of the peace shall revoke the execution in the same manner and with like effect as he is directed to revoke an execution after an appeal has been allowed.



§ 16-19-907 - Immediate issuance of execution to prevent fraud.

If the plaintiff or his agent makes an oath before the justice of the peace rendering the judgment that he has reason to believe that the defendant is secreting his property or is putting it out of his hands for the purpose of defrauding his just creditors and that he verily believes the debt will be lost if execution is not immediately issued, the justice of the peace shall immediately issue execution on such judgment.



§ 16-19-908 - Execution issued where bond insufficient.

If any plaintiff, in any judgment rendered before a justice of the peace upon which execution has been stayed, satisfies the justice of the peace before whom an obligation for the stay may have been entered into, by affidavit or by evidence, that the obligation or the security therein is insufficient and that unless execution be immediately issued on such judgment he will be in danger of losing his debt, the justice of the peace shall immediately issue execution regardless of the stay.



§ 16-19-909 - Failure to satisfy judgment -- Levy against principal and security -- Judgment for bail.

(a) If at the expiration of the stay, any judgment is not paid, the execution shall be issued against both principal and security.

(b) (1) If the principal does not satisfy the execution, and the officer cannot find sufficient property belonging to him upon which to levy, he shall levy upon the property of the bail, and in his return shall state what amount of the money collected by him on the execution was collected from the bail and the time the money was received.

(2) (A) After the return of the execution, the bail shall be entitled, upon motion, to a judgment before the justice of the peace for the amount collected from him in satisfaction of the execution, with interest thereon at the rate of ten percent (10%) per annum. The return of the officer shall be evidence of the amount of money paid by the bail.

(B) No such motion shall be made after the expiration of four (4) months from the return day of the execution.






Subchapter 10 - -- Execution, Levy, and Sale

§ 16-19-1001 - Issuance generally.

(a) Upon every judgment rendered by a justice of the peace, execution shall be issued by the justice of the peace in the manner prescribed in this subchapter, at any time on demand, unless the execution has been stayed.

(b) The execution shall be directed to any constable of the county.

(c) The execution must be dated, as on the day on which it is issued and made returnable within thirty (30) days thereafter, and may be substantially in the form used in the circuit court.

(d) Before any execution shall be delivered, the justice of the peace shall state in his docket and also on the back of the execution an account of debt, damages, and costs and of the fees due to each person separately, and the officer receiving the execution shall endorse thereon the time of receiving the execution.



§ 16-19-1002 - Issuance of execution -- Time limitations.

Executions for the enforcement of judgments in a justice of the peace court, except when filed in the clerk's office of the circuit court of the county in which the judgment was rendered, may be issued by the justice of the peace before whom judgment was rendered on the application of the party entitled thereto at any time within five (5) years from the entry of the judgment, but not afterwards.



§ 16-19-1003 - Execution by other than regular justice.

(a) Whenever a justice of the peace in any township in any county in this state, before whom a judgment has been obtained and upon whose docket the judgment appears against any person or persons, is absent from his office so that he cannot be found or has resigned or died and no successor been appointed, or when there is a judgment on the docket against the justice of the peace, it shall be the duty of any other qualified and acting justice of the peace in the township, or in the county, at the request of the plaintiff and the judgment, or at the request of the plaintiff's attorney or agent, or of the constable or other officer having the collection of the judgment, to issue an execution upon the judgment against the party against whom the judgment was obtained, and the same proceedings shall be had thereon as are prescribed by law.

(b) (1) In order to carry out the provisions of subsection (a) of this section, it shall be the duty of every justice of the peace before whom a judgment has been obtained, whenever he is about to be absent from the township or county for more than ten (10) days, or has resigned and his successor has not been appointed, to deposit his docket or to cause his docket to be deposited with the nearest justice of the peace in his township or county.

(2) When the docket has been so deposited, it shall be lawful for the justice of the peace with whom the docket is deposited, upon application as provided in subsection (a) of this section, to issue an execution upon any judgment which appears unsatisfied upon the docket against any person or persons.

(c) It may be lawful for any justice of the peace in the same township, in the absence of the justice of the peace before whom the judgment has been obtained against any person or persons, when so requested by the persons provided for in subsection (a) of this section, after he has examined the judgment on the docket of the absent justice of the peace, to issue an execution on the judgment, as provided for in this section.

(d) When such other justice of the peace as contemplated in this section shall issue an execution upon a judgment rendered upon the docket of another justice of the peace, the execution shall be in the following form:

Click here to view form

(e) The execution shall be directed to the constable of the township where the justice of the peace resides, unless when it is otherwise specially provided, shall be dated on the day it is issued, and shall be made returnable in thirty (30) days after its issuance.



§ 16-19-1004 - Issuance against goods and chattels -- Real estate exempt.

(a) The execution shall be against the goods and chattels of the person against whom the execution is issued.

(b) No real estate shall be levied upon or sold by virtue of any execution issued from a justice of the peace court.



§ 16-19-1005 - Levy outside of township.

In case the defendant resides outside of the township where the judgment was rendered, or does not have sufficient goods and chattels therein to satisfy the judgment, the constable to whom the execution is directed may levy the execution upon the goods and chattels of the defendant in any township in the county where the defendant resides and where his goods and chattels may be found.



§ 16-19-1006 - Renewal of execution upon return unsatisfied.

(a) On executions issued and returned not satisfied, it shall be the duty of the justice of the peace to renew all such executions by endorsing the renewal on such executions to that effect, signed by him and dated when the renewal is made.

(b) Every such endorsement shall renew the execution in full force, in all respects for twelve (12) months and no longer.

(c) An entry of the renewal shall be made in the docket of the justice. However, execution so docketed shall be subject to be acted upon at any time at the instance of the plaintiff in all such cases as provided for.

(d) If part of the execution has been satisfied, the endorsement of renewal shall express the sum due on the execution.



§ 16-19-1007 - Remedy of claimant of property levied upon.

No trial of the right to any property levied upon by a constable or justice of the peace shall be had before the constable. However, this section shall not bar the claimant of the property of his right to bring replevin therefor in the court having jurisdiction to try the action.



§ 16-19-1008 - Sale of goods and chattels levied upon -- Notice.

(a) The constable, after taking goods and chattels into his custody, by virtue of an execution, shall without delay give public notice by at least three (3) advertisements posted in three (3) public places in the township, of the time when and place where they will be exposed to sale. The notice shall describe the goods and chattels taken and shall be posted at least ten (10) days before the day of sale.

(b) At the time and place so appointed, if the goods and chattels are present for the inspection of bidders, the officer shall expose the goods and chattels for sale at public vendue, for cash in hand.

(c) No constable or other officer shall directly or indirectly purchase any goods or chattels at any sale made by him upon execution. Every such sale shall be absolutely void.



§ 16-19-1009 - Return of execution.

The constable shall return the execution and have the money before the justice of the peace at the time of making the return, ready to be paid over to the persons respectively entitled to the money.



§ 16-19-1010 - Payment of judgment to constable or justice of the peace -- Recovery by party entitled.

(a) (1) The constable of the township shall receive all money that may be tendered to him in payment of any judgment obtained before a justice of the peace of the township and shall give the person paying the money a receipt therefor. The receipt shall specify on what account the money was paid.

(2) The payment shall be valid against the judgment and, upon the production to the justice of the peace of the receipt therefor, shall be credited thereon.

(b) No payment of money upon a judgment made to a justice of the peace, either before or after execution thereon, shall be valid against the judgment, nor shall the justice of the peace be authorized or empowered to collect and receipt for the money.

(c) The person entitled to the money paid shall have the same remedies against the constable and his securities for the recovery thereof as if the money had been collected by the constable on execution.



§ 16-19-1011 - Suing out execution in circuit court -- Procedure -- Effect.

(a) (1) Every justice of the peace, on the demand of any person in whose favor he has rendered judgment for more than ten dollars ($10.00), exclusive of costs, shall, upon payment of costs thereon, give to that person a certified copy of the judgment.

(2) The clerk of the circuit court of the same county in which the judgment was rendered, upon the production of any such transcript, shall file the transcript in his office and forthwith enter the judgment in the docket of the circuit court for judgments and decrees, and shall note therein the time of filing the transcript.

(b) The transcript may be filed, and execution may be sued out of the circuit court on the judgment, without an execution having been issued by the justice of the peace.

(c) Every such judgment, from the time of filing the transcript thereof, shall be a lien on the real estate of the defendant in the county, to the same extent as a judgment of the circuit court of the same county, and shall be carried into execution in the same manner and with like effect as the judgments of the circuit courts.






Subchapter 11 - -- Appeal

§ 16-19-1101 - Rule and attachment -- Compelling justice of the peace to allow appeal.

If a justice of the peace fails to allow an appeal in a cause where the appeal ought to be allowed, the circuit court or the judge thereof in vacation, on such facts appearing satisfactorily, may by rule and attachment compel the justice of the peace to allow the appeal, and return the record of his proceedings in the suit, together with the papers required to be returned by him.



§ 16-19-1102 - Rule and attachment -- Compelling return of proceedings by justice of the peace.

Upon the appeal being made and allowed, the circuit court may by rule and attachment compel a return by the justice of the peace of the record of his proceedings in the suit and of the papers required to be returned by him.



§ 16-19-1103 - Amendment of return.

Whenever the court is satisfied that the return of the record of the proceedings of the justice of the peace is substantially defective, the court may by rule and attachment compel him to amend the return.



§ 16-19-1104 - Securing or correcting bond after allowance of appeal -- No dismissal for want of bond.

No appeal allowed by a justice of the peace shall be dismissed because there is no bond or obligation or because the bond or obligation given is defective if the appellant, before the motion to dismiss is determined, enters before the circuit court into such obligation as he ought to have entered into before the allowance of the appeal and pays all costs that shall be incurred by reason of such defect or omission. However, any person appealing without bond and a suspension of the proceedings in the justice of the peace courts shall not be required to enter into bond before the circuit court, as required in this section.



§ 16-19-1105 - Trial on appeal.

(a) Upon the return of the justice of the peace being filed in the clerk's office, the court shall be in possession of the cause and shall proceed to hear, try, and determine the cause anew on its merits, without any regard to any error, defect, or other imperfection in the proceedings of the justice of the peace.

(b) The same cause of action, and no other, that was tried before the justice of the peace shall be tried in the circuit court upon the appeal.

(c) No setoff shall be pleaded that was not pleaded before the justice of the peace if the summons was served on the person of the defendant.



§ 16-19-1106 - Dismissal or failure to prosecute appeal -- Effect.

If the party appealing moves to dismiss in the circuit court or fails to prosecute his appeal, it shall be at the option of the appellee either to proceed to trial on the appeal or have judgment rendered for the amount of the original judgment and costs where it was in his favor or in bar of the original judgment where it was against him.



§ 16-19-1107 - Judgment on appeal and proceedings thereon.

In all cases of appeal from a justice of the peace, if the judgment of the justice of the peace is affirmed or if on the new trial in the circuit court the judgment is against the appellant, the judgment shall be rendered against the appellant and his securities in the bond or obligation for the appeal.



§ 16-19-1108 - Satisfaction of judgment by security -- Judgment for amount paid -- Interest.

(a) After the return of an execution, satisfied in whole or in part out of the property of a security, the security shall be entitled to a judgment, upon motion, against the principal for the amount so paid by the security, together with interest thereon at the rate of ten percent (10%) per annum from the time of payment.

(b) The motion must be made within one (1) year after the return day of execution, and the return of the officer shall be evidence upon the hearing of the motion of the facts stated therein.









Chapter 20 - Clerks Of Court

Subchapter 1 - -- General Provisions

§ 16-20-101 - Endorsement of papers.

The clerk shall endorse, upon every paper filed in an action, the day it was filed; he shall endorse upon every order for a provisional remedy, and upon every bond taken thereunder, the day of its return to his office.



§ 16-20-102 - Docket entries.

Upon the return of every summons served, the clerk shall enter upon the docket the name of the defendant or defendants summoned and the day of the service upon each one. The entry shall be evidence of the service of summons in case of the loss thereof.



§ 16-20-103 - Oaths and affidavits.

The clerk may administer any oath or take any affidavit required or permitted in the progress of an action.



§ 16-20-104 - Bonds.

(a) The clerk shall prepare, in a proper manner, every bond to be taken by or given before him or his court.

(b) He shall refuse any surety offered in a bond to be taken by him who is, in his opinion, insufficient.



§ 16-20-105 - Circuit Clerks Continuing Education Board.

(a) There is created the Circuit Clerks Continuing Education Board which shall be composed of the following seven (7) members:

(1) Five (5) members of the Circuit Clerks Association, designated by the Circuit Clerks Association;

(2) The Auditor of State or a person designated by him or her; and

(3) One (1) member designated by the Association of Arkansas Counties.

(b) (1) It shall be the responsibility of the board to establish a continuing education program for the circuit clerks of the various counties in the state.

(2) The program shall be designed to better equip persons elected to serve as circuit clerks to carry out their official responsibilities in an effective and efficient manner. The program shall include requirements and procedures for an effective certification program for circuit clerks.

(c) It shall also be the responsibility of the board to disburse any funds made available to it from the Circuit Clerks Continuing Education Fund and to establish and maintain a continuing education program and a certification program for circuit clerks.



§ 16-20-106 - Fines, penalties, taxes, etc. -- Collection and settlement -- Accounting -- Audit and adjustment.

(a) The clerks of the several courts of record of this state shall collect and pay over to the treasurer of their respective counties all taxes due on writs, executions, and official seals. They shall also collect and pay over other sums of money, by whatever name designated, coming to their hands and belonging to the state or county.

(b) The clerks of the several courts of record of the state shall render account at each term of their respective courts, verified by oath, of all moneys which have been received to the use of the state or county not before accounted for.

(c) (1) The clerks shall keep a true account of all fines, penalties, forfeitures, and judgments imposed, adjudged, or rendered in favor of the state or any county by their respective courts, distinguishing those payable to the state from those payable to the county.

(2) The clerks shall keep the account open to the inspection of the judges of the respective courts and the members of the grand jury.

(d) It shall be the duty of the judges of such courts to audit and adjust the accounts of their respective clerks, according to the records, dockets, and papers of their respective courts, and to make two (2) separate bills of the several sums, wherewith their clerks shall be chargeable, specifying on what account the bill is payable. The judges shall certify a copy thereof to the clerk of the county court, who shall file and charge the bill accordingly. The copy shall be certified and delivered to the county treasurer.



§ 16-20-108 - Investment of moneys held in trust -- Disposition of funds.

(a) Moneys received by a clerk of the circuit, chancery, or probate court to be held by the clerk in trust shall hereafter be invested by the clerk in an interest-bearing account, unless a court with proper jurisdiction over the fund orders otherwise.

(b) The interest earned by such account shall be paid over to the general fund of the county, in the absence of an order to the contrary from a court of competent jurisdiction.



§ 16-20-110 - County Clerks Continuing Education Board.

(a) There is created the County Clerks Continuing Education Board which shall be composed of the following seven (7) members:

(1) Five (5) members of the Arkansas Association of County Clerks, designated by the Arkansas Association of County Clerks;

(2) The Auditor of State or a person designated by him or her; and

(3) One (1) member designated by the Association of Arkansas Counties.

(b) (1) It shall be the responsibility of the board to establish a continuing education program for the county clerks of the various counties in the state.

(2) The program shall be designed to better equip persons elected to serve as county clerks to carry out their official responsibilities in an effective and efficient manner. The program shall include requirements and procedures for an effective certification program for county clerks.

(c) It shall also be the responsibility of the board to disburse any funds made available to it from the County Clerks Continuing Education Fund and to establish and maintain a continuing education program and a certification program for county clerks.






Subchapter 2 - -- Supreme Court Clerk

§ 16-20-201 - Bond.

(a) The Clerk of the Supreme Court shall, before he enters on the duties of his office, enter into bond to the state in any sum not less than three thousand dollars ($3,000), with good and sufficient security. The bond shall be approved by the court in term time, or by either of the justices thereof in vacation, conditioned upon the faithful discharge of his office, that he will seasonably record the judgments, decrees, orders, and proceedings of the court, and do and perform all other things that may be required of him by law, and that he, his executors, or administrators will deliver to his successor, safe and undefaced, all books, papers, records, seals, and furniture belonging to his office. The bond shall be filed in the office of the Secretary of State.

(b) The Clerk of the Supreme Court shall be liable on his official bond for the acts of his deputies in the discharge of their duties as such.



§ 16-20-202 - Preservation of seal and property of office -- Office supplies and equipment.

The Clerk of the Supreme Court shall preserve the seals and other property belonging to the office and shall provide suitable books, stationery, furniture, and such other things as may be necessary for the office and the courts.



§ 16-20-203 - Recording of judgments and opinions.

It shall be the duty of the Clerk of the Supreme Court to record the judgments, decrees, rules, orders, proceedings, and opinions of the courts and a complete alphabetical index to all the Clerk of the Supreme Court's books of record.



§ 16-20-204 - Issuance of process.

The Clerk of the Supreme Court shall issue and attest all process and affix the seals of the courts thereto.



§ 16-20-205 - Acknowledgments taken -- Oaths administered.

The Clerk of the Supreme Court and the Clerk of the Supreme Court's deputies shall have authority to take acknowledgments to deeds, mortgages, and other instruments and to administer oaths.



§ 16-20-206 - Copies of opinions to be furnished to Reporter of the Supreme Court.

The Clerk of the Supreme Court shall furnish to the Reporter of the Supreme Court the names of counsel signing briefs and a true copy of the opinions of the courts in all cases.



§ 16-20-207 - Fees -- Accounting -- Audit.

The Clerk of the Supreme Court shall keep a true and accurate account of all fees earned in the office in accordance with the guidelines as required by law, and such records shall be subject to inspection by the Auditor of State.






Subchapter 3 - -- Circuit Clerks

§ 16-20-301 - Preservation of seal and property of office -- Office supplies and equipment.

Each clerk shall preserve the seal and other property belonging to his office and shall provide suitable books, stationery, furniture, and other things necessary for his office.



§ 16-20-302 - Issuance and attestation of processes.

Every clerk shall seasonably issue and attest all processes when required by law.



§ 16-20-303 - List of causes to be tried -- Issuance of subpoenas -- Penalty for noncompliance.

(a) (1) The several clerks of the circuit courts shall, within twenty (20) days before the commencement of each term of the court, make out a docket of all causes, both civil and criminal, in which an issue of fact is to be tried, an inquiry of damages to be made, a special verdict, agreed case, demurrer, or other matter of law, to be argued at such term.

(2) The clerk shall arrange such causes or indictments upon the docket in the same order in which the original process was issued. However, all criminal matters shall be first set down. A proper portion of the causes shall be set for each day the term is supposed to continue.

(b) Every clerk, within the time specified in subdivision (a)(1) of this section, shall post in some convenient place in his office a list of all causes specified in subdivision (a)(1) of this section, distinguishing therein the day on which each cause is to be tried. He shall keep such list so affixed until the end of such term, for the inspection of the parties litigant, and their attorneys.

(c) Every clerk of the circuit court, upon the demand of any party or his attorney and upon the payment of the legal fee therefor, shall issue subpoenas for witnesses to appear and testify on the day for which the cause is set in which the subpoenas are demanded.

(d) Every clerk who neglects or refuses to make out the docket or to set and keep up such lists of causes, or to issue subpoenas according to the provisions of this section, shall, on motion, be fined by the court in any sum not exceeding one hundred dollars ($100).



§ 16-20-304 - Record and index of court proceedings.

Every clerk shall seasonably record the judgments, rules, orders, and other proceedings of the courts of which he is the clerk and shall make a complete alphabetical index thereto.



§ 16-20-305 - Authority to remove records.

In case of danger from an invading enemy, the clerk may remove the records, papers, and other things belonging to his office to some secure place until the danger ceases.



§ 16-20-307 - Account and settlement of arrearages accruing to county or state.

Every clerk shall keep a perfect account of all arrearages coming into his hands and accruing to the county or state on account of taxes, fines, or otherwise. He shall then make settlement with the proper court at each stated term and pay over all balances.



§ 16-20-308 - Resignation, removal, or death -- Delivery of records to successor.

If any clerk of the circuit court resigns, is removed from office, or dies, he or his executors or administrators shall deliver all records, papers, books, files, seals, and other things belonging to his office to his successor, as soon as he is qualified, who shall take charge of and make receipt for those items.



§ 16-20-309 - Resignation, removal, or death -- Settlement of accounts.

(a) Any clerk who resigns or is removed from office, or the executor or administrator of any clerk who dies, shall render a perfect account to the proper court, at the next term after the death, resignation, or removal. This account, on oath, shall be made of all arrearages of moneys received by him by virtue of his office, not previously accounted for, and shall settle with the court as if the clerk were still in office.

(b) For this purpose, free access may be had to the office and the records, books, papers, and files therein.

(c) The court may compel such settlement and enforce the payment of any balance by attachment.



§ 16-20-310 - Charges against or indictment of clerk -- Proceedings -- Removal.

(a) (1) When any prosecuting attorney is required to prosecute charges against any clerk, if the offense is indictable, the prosecuting attorney shall submit the charges to the grand jury, in order that an indictment may be found.

(2) (A) If the charges are for an offense not indictable, the prosecuting attorney shall make the charges out and file them in the court. He shall cause a copy thereof to be served on the clerk, together with a notice requiring him to appear before the circuit court of the county in which the clerk may reside, on some specified day in the term, and answer the charges.

(B) The notice and copy of the charges shall be delivered to the clerk at least fifteen (15) days before the day appointed for the answering thereof.

(b) (1) The prosecuting attorney shall cause witnesses to be summoned to support such charges or any indictment that may have been found against the clerk and shall prosecute the charges or indictment with speed.

(2) The clerk shall appear and plead at the next term of the court unless further time is given for that purpose.

(3) If the clerk pleads not guilty to the charges or indictment, the court shall require a jury to be summoned to try the issue joined.

(4) If the jury finds the clerk guilty, or if he pleads guilty to the charges or indictment, it shall be the duty of the court to enter up an order removing the clerk from office. From that time he shall cease to be clerk of such court, and the vacancy shall be filled according to law.






Subchapter 4 - -- County and Probate Clerks

§ 16-20-401 - Duties of clerk generally.

(a) The county clerk shall, by virtue of his or her office, be clerk of the county court for his or her county.

(b) It shall be his or her duty to attend each regular or special session of the court, either in person or by deputy, and to keep and preserve in his or her office a complete and correct record of the proceedings of the court.

(c) When a report filed under § 14-86-103 or an affidavit of a district resident containing substantially the same information required under § 14-86-103(c) and filed with the county clerk indicates a vacancy in a district board or district commission, the county clerk shall provide a written notice of the vacancy to:

(1) The members of the district board or the district commission; and

(2) The county court.

(d) When a report filed under § 14-86-103 or an affidavit of a district resident containing substantially the same information required under § 14-86-103(c) and filed with the county clerk indicates a vacancy in a district board or a district commission has not been filled in the interval after the county clerk gave the notices required under subsection (c) of this section, the county clerk shall provide a written notice of the continuing vacancy to:

(1) The members of the district board or the district commission;

(2) The county court; and

(3) Any prosecuting attorney whose judicial district has jurisdiction over the district board or the district commission.



§ 16-20-402 - Duties as to accounts.

It shall be the duty of the clerk of the county court of each county:

(1) To keep a regular account between the treasurer and the county, charging him with all moneys paid into the treasury, and crediting him with the amount he may have disbursed, between the period of his respective settlements with the court;

(2) To keep just accounts between the county and all persons, bodies politic or corporate, chargeable with moneys payable into the county treasury;

(3) (A) To file and preserve in his office all documents, vouchers, and other papers pertaining to the settlement of any account to which the county shall be a party;

(B) Copies of such documents, vouchers, and papers certified under the hand and seal of such clerk shall be admitted to be read in evidence in any of the courts of this state;

(4) To issue warrants on the treasury for all moneys ordered to be paid by the court, keep an abstract thereof, and present the abstract to the county court at every regular term;

(5) To balance and exhibit the accounts kept by him as often as required by the court; and

(6) To keep his books and papers at all times ready for the inspection of the county court or the presiding judge thereof.



§ 16-20-404 - Fee for making settlement with collector.

The clerks of the county courts and of the probate division of the circuit courts are authorized to charge a fee of not more than ten dollars ($10.00) per day for making settlement with the collector for each day employed, including quarterly apportionments, but not exceeding thirty (30) days during any calendar year.



§ 16-20-406 - Receipts for papers filed with clerk of circuit court.

Whenever the clerk of the county and probate court shall deliver to the clerk of the circuit court any original papers, he shall take a receipt therefor and file the receipt in place of the papers.



§ 16-20-407 - Additional marriage license fee.

(a) Each county clerk in this state shall charge an additional fee of thirteen dollars ($13.00) for each marriage license issued.

(b) (1) The clerk shall deposit two dollars ($2.00) of the moneys collected under this section into the county treasury to the credit of the county clerk's cost fund as special revenue as provided under § 21-6-413(e)(2) and shall be appropriated and expended exclusively for the operation of the office of county clerk.

(2) The clerk shall transmit eleven dollars ($11.00) of the moneys collected under this section to the Treasurer of State who shall deposit it in the Domestic Peace Fund as special revenue.



§ 16-20-408 - Fee for filing a district report or affidavit.

The fee for filing a report or an affidavit under § 14-86-103 shall be the same as the fee for initiating a cause of action under § 21-6-415.









Chapter 21 - Prosecuting Attorneys

Subchapter 1 - -- General Provisions

§ 16-21-101 - Residence.

Each prosecuting attorney shall reside in the judicial district for which he may be elected, under the provisions of the Constitution of this state.



§ 16-21-102 - Opinion on criminal law matters to be given to public officers.

The prosecuting attorney, without fee or reward, shall give his opinion to any county or township office in his judicial district, on matters of criminal law in which the state or county is concerned, pending before the official.



§ 16-21-103 - Duty to commence and prosecute criminal actions.

Each prosecuting attorney shall commence and prosecute all criminal actions in which the state or any county in his district may be concerned.



§ 16-21-104 - Summoning witnesses before grand jury.

It shall be the duty of each prosecuting attorney, whenever he has information of the commission of any offense against the criminal and penal laws of this state or has reason to believe that any offense has been committed, to cause to be summoned all persons that he may think necessary to testify before the grand jury in relation to the offense.



§ 16-21-105 - Justice of the peace to notify prosecutor of pendency of certain criminal proceedings -- Duty of prosecutor.

(a) In any criminal action pending before any justice of the peace court, where the defendant is charged with any offense of carrying weapons unlawfully, unlawful sale of or being interested in the sale of intoxicating liquors, or gambling, by affidavit or otherwise, and pleads not guilty and secures the services of an attorney to represent him at the trial, it shall be the duty of the justice to cause the prosecuting attorney or deputy for the county to be notified of the nature of the charge and of the time and place of the trial.

(b) (1) The prosecuting attorney shall attend and prosecute in behalf of the state.

(2) In case of a conviction, the prosecuting attorney shall be allowed the same fee as is allowed for similar cases in the circuit court. However, no prosecuting attorney or his deputy shall receive any fee unless he personally appears and prosecutes in the case, nor shall any court tax any fee where such officer does not appear and personally prosecute.



§ 16-21-106 - Assistance to victims and witnesses of crimes -- Victim of crimes case coordinator.

(a) (1) The prosecuting attorneys shall, upon request, provide to a victim and the immediate family members of all homicide victims, whether or not they are witnesses in criminal proceedings, notice of critical events in the criminal justice process, which shall include, but not be limited to:

(A) Notice of motions or hearings to establish or reduce bail or authorize other pretrial release from custody;

(B) Notice of proceedings in which any plea agreement may be submitted;

(C) Notice of trial;

(D) Notice of any motion that may substantially delay the prosecution;

(E) Notice that a court proceeding for which the victim has been subpoenaed will not transpire as scheduled;

(F) Notice of the date, time, and place of the defendant's appearance before a judicial officer;

(G) The function of a presentence report, the name, street address, and telephone number of the agency preparing the report, and the defendant's right of access to the report;

(H) Notice of the victim's right under this act to present a victim impact statement and the defendant's right to be present at the sentencing proceeding;

(I) Notice of the date, time, and place of any sentencing proceeding;

(J) Notice of the date, time, and place of any hearing for reconsideration of a sentence imposed;

(K) Notice of any sentence imposed and any modification of that sentence; and

(L) Notice of the right to receive information from the Department of Correction, Arkansas State Hospital, and any other facility to which the defendant is committed by the court.

(2) After a prosecution is commenced, the prosecuting attorney shall promptly inform a victim of:

(A) Relevant criminal justice procedures;

(B) The crime with which the defendant has been charged, including an explanation of the elements of the crime, if necessary to an understanding of the nature of the crime; and

(C) The file number of the case and the prosecuting attorney's name, office address, and telephone number.

(3) (A) The notice may be accomplished by providing the victim or immediate family member with a telephone number to a computer notification program.

(B) Prosecutors remain responsible for providing the notice in instances where no computer notification program exists.

(4) When an immediate family member has been charged with the homicide, that person shall not be notified in accordance with this section.

(b) (1) Prosecuting attorneys shall confer with the victim before amending or dismissing a charge or agreeing to a negotiated plea or pretrial diversion.

(2) Failure of the prosecuting attorney to confer with the victim does not affect the validity of an agreement between the prosecuting attorney and the defendant or of an amendment, dismissal, plea, pretrial diversion, or other disposition.

(c) (1) The prosecuting attorney of the county from which the inmate was committed shall notify the Parole Board at the time of commitment of the desire of the victim or member of the victim's family to be notified of any future parole or clemency hearings, and to forward to the board the last known address and telephone number of the victim or member of the victim's family.

(2) It shall be the responsibility of the victim or the victim's next of kin to notify the board after the date of commitment of any change in regard to the desire to be notified of any future parole or clemency hearings.

(d) The prosecuting attorneys and deputy prosecuting attorneys shall provide the following services to victims of crimes and witnesses of crimes and the family members of all homicide victims, whether or not they are witnesses in criminal proceedings:

(1) Assisting the persons in obtaining protection from harm and threats of harm arising out of their cooperation with law enforcement and prosecution efforts;

(2) Assisting the persons in applying for financial assistance and other social services available as a result of being a witness or victim of a crime;

(3) Assisting the persons in applying for any witness fees to which they are entitled;

(4) Providing, when possible, a secure waiting area during court proceedings that does not require the persons to be in close proximity to the defendants and families and friends of the defendants and otherwise make a reasonable effort to minimize unwanted contact between the victim, members of the victim's family, or prosecution witnesses and the defendant, members of the defendant's family, or defense witnesses before, during, and immediately after a judicial proceeding; and

(5) Interceding with the persons' employers to assure that the employers cooperate with the criminal justice process in order to minimize loss of pay and other benefits resulting from court appearances.

(e) In order to enable the prosecuting attorney to perform the additional duties provided in this section:

(1) The prosecutor may request the county judge of the county to designate or provide an appropriate room or area in the county courthouse, reasonably close to the courtroom, to serve as a waiting area during court proceedings to accommodate the families and friends of the defendants, as provided in subsection (d) of this section; and

(2) The prosecutor may request the quorum court of the county to provide additional employees for his or her office to be known as victim of crimes case coordinators at such salary as may be determined by the quorum court, to be in addition to any other position available to the prosecutor's office.



§ 16-21-107 - Victim/Witness Coordinator.

(a) This section shall be known as the "Victim/Witness Coordinator Act".

(b) There is created a Victim/Witness Coordinator to provide technical assistance and support to all victims of crimes and their families and to witnesses to crimes who are involved in the criminal justice system, to establish programs intended to result in such support, and to provide a communication network for victim/witness programs.

(c) The Victim/Witness Coordinator shall be located in the Office of the Prosecutor Coordinator.



§ 16-21-108 - Child support enforcement -- Participation in federal programs -- Collection and assessment of costs.

(a) The prosecuting attorneys of the several judicial districts in the State of Arkansas shall be designated as local units of government for the express purpose of permitting contracting with the Department of Finance and Administration for the provision of legal services under Part D of Title IV of the Social Security Act of 1935, as delegated to the states in 1975.

(b) All collections resulting from such a program shall be placed in a special account for each county, namely a child support enforcement account, and distributed in keeping with the requirements of Pub. L. No. 93-647 and rules and regulations promulgated by the department.

(c) (1) In all cases when any circuit court shall levy a fine or forfeiture as a result of an appearance by the prosecutor or his or her deputy, the fine or forfeiture shall be deposited directly with the county treasurer, who shall enter the exact amount into a separate account and deposit the funds into the prosecuting attorney's fund.

(2) The county treasurer of those counties composing the Sixth Judicial District shall account for the prosecuting attorney's fund on a separate ledger sheet and shall provide a monthly statement to the prosecuting attorney of the district, itemizing the total by amount of fines, fees, forfeitures, and costs assessed for the month.

(d) (1) In each case in which the prosecuting attorney shall make an appearance and the defendant is judged guilty, the court shall assess the defendant costs, which shall be paid directly to the prosecuting attorney's fund.

(2) The prosecuting attorney shall enforce the provisions of this section by action to compel assessment of costs, where necessary.

(e) (1) The Prosecuting Attorney of the Sixth Judicial District shall submit a proposed budget to the quorum courts of the counties composing the Sixth Judicial District for their advice and counsel.

(2) The quorum court shall then make advisory recommendations to both houses of the General Assembly concerning the prosecuting attorney's proposed budget.



§ 16-21-109 - Fees in felony cases paid to general revenue fund of county.

The prosecuting attorney's fees provided by law shall be charged against the defendants in felony cases, and when they are collected shall be paid into the county treasury to the credit of the general revenue fund.



§ 16-21-110 - Report of, and payment over of, moneys received -- Penalty for noncompliance.

(a) Each prosecuting attorney shall, on or before January 1 in each year, file in the office of the Auditor of State, and in the offices of the several county treasurers in his district, an account in writing, verified by the affidavit of such attorney, of all the moneys received by him by virtue of his office, during the preceding year, for the use of the state or any county and, at the same time, shall pay over all such moneys to the Treasurer of State or to any county treasurer entitled to receive the moneys.

(b) If any prosecuting attorney neglects to perform the duties required of him in subsection (a) of this section, he shall be deemed guilty of negligence in his office and shall be proceeded against accordingly.



§ 16-21-111 - Law library.

(a) In all judicial districts in this state in which there is a county with more than one hundred twenty thousand (120,000) inhabitants according to the most recent federal census and where there are more than two (2) divisions of the circuit court and more than one (1) municipal court with countywide jurisdiction, and in which county the office of the prosecuting attorney is maintained permanently in the county courthouse, the prosecuting attorney may expend from the contingent fund provided by the county such sums as are necessary for the purchase and maintenance of an adequate law library.

(b) The law library, when purchased, shall become the property of the county.



§ 16-21-112 - Prosecuting attorney pro tempore.

(a) If any prosecuting attorney neglects, or fails from sickness or any other cause, to attend any of the courts of the district for which he was elected and to prosecute as required by law, it shall be the duty of the court to appoint some proper person, being an attorney at law, to prosecute for the state during the term. That person shall, on taking the oath of office, perform all the duties of the regular prosecuting attorney for the term.

(b) (1) The person so appointed shall be entitled to receive the same fees on convictions as the prosecuting attorney, and the sum of forty dollars ($40.00) for each term of the court, for prosecuting as provided in subsection (a) of this section, to be paid by the Treasurer of State out of any money appropriated for that purpose.

(2) It shall be the duty of the Auditor of State, on receiving the certificate of the judge of the circuit court making the appointment of the prosecuting attorney pro tempore, to audit and allow the account and draw his warrant on the Treasurer of State for the payment thereof.

(3) The amounts allowed in this subsection for prosecuting attorneys pro tempore shall be deducted from the regular prosecuting attorney's salary whenever a failure occurs on his part which is not occasioned by sickness of himself or family.

(c) Judges of municipal courts shall have the same authority as judges of circuit courts to appoint a special prosecutor under the circumstances as prescribed in this section.



§ 16-21-113 - Deputies.

(a) (1) The prosecuting attorneys of the several judicial districts of this state may appoint one (1) deputy in each of the several counties composing their districts. In counties having two (2) judicial districts, a deputy may be appointed for each district.

(2) The appointment shall not take effect until approved, in writing, by the judge of the circuit court of the district. The approval shall be filed in the office of the clerk of the circuit court of the county for which such deputy is appointed.

(b) In judicial districts which contain a county which has two (2) levying courts or in those judicial districts where the prosecuting attorney and the circuit judge concur in the necessity therefor, the prosecuting attorney of the judicial districts may appoint one (1) or more deputies whose jurisdiction shall be the same as that of the prosecuting attorney.

(c) (1) The deputy prosecuting attorney provided for in this section shall have authority to file an information with any justice of the peace, municipal court judge, or the circuit court of his judicial district, in the name of the prosecutor charging any person with the commission of any offense against the laws of this state.

(2) Upon the filing of the information, it shall be the duty of such justice of the peace or municipal court judge, or the clerk of the circuit court, to issue a warrant for the arrest of the offender. In such a case, no bond for cost of prosecution shall be required.

(d) When any person shall have been arrested under a warrant issued in accordance with the provisions of this section, it shall be the duty of the deputy prosecuting attorney to attend and prosecute such charges on behalf of the state. He shall in a similar manner attend and prosecute on behalf of the state in any criminal case pending before any justice of the peace or municipal court judge or in the circuit court of his judicial district, when so requested by the justice of the peace, municipal court judge, or the prosecuting attorney of the judicial district.

(e) In the event of a conviction, he shall be allowed the same fees as provided by law for the prosecuting of misdemeanor cases. However, the deputy prosecuting attorney shall not be entitled to fees for the prosecution of felony cases.

(f) The deputy prosecuting attorney shall receive no fees or salary from the state for his services and may be removed at any time by the prosecuting attorney appointing him.

(g) The special deputy prosecuting attorney for the Eleventh Judicial District shall be available to provide services to any other judicial district in the state in which state penal facilities are located or in which state penal matters are involved, when called upon by the prosecutor of any such judicial district.



§ 16-21-114 - County attorneys.

(a) A county civil attorney or county attorney may be selected pursuant to ordinance of the quorum court for each county in the state.

(b) The county attorney shall commence and prosecute or defend all civil actions in which his county is concerned.

(c) The county attorney shall give his opinion, without fee or reward, to any township or county official on any question of civil law concerning the county which is pending before the official.

(d) All civil duties provided by the laws of the State of Arkansas or the ordinances of the several counties to be performed by the prosecuting attorney shall be performed by the county attorney in those counties which have established the office of civil attorney.

(e) The office of county attorney shall be funded pursuant to ordinance of the quorum court of the county.

(f) (1) In counties having a full-time office of county civil attorney or a contract county civil attorney, every municipality, school district, and other local taxing unit receiving ad valorem or other tax funds collected by county collectors shall reimburse the county for the taxing unit's pro rata share of the necessary legal costs incurred by the county in assessing property, collecting taxes, and receiving and disbursing revenues for the unit.

(2) Such legal costs shall include:

(A) Reasonable expenses incurred by a county civil attorney and his staff while providing tax-related legal services for the unit; and

(B) A percentage of the salaries and fringe benefits of a full-time county civil attorney and his staff based on the ratio between time spent on tax-related legal services for the taxing unit and time spent on all legal services; and

(C) A reasonable fee charged by a contract county civil attorney for services rendered regarding the assessment, collection, receipt, or disbursement of taxes.

(3) The amount to be reimbursed annually by each taxing unit, as its pro rata share of the county's necessary legal costs, shall be based on the proportion that the total of taxes collected for the benefit of each taxing unit bears to the total of taxes collected for the benefit of all taxing units.

(4) To facilitate reimbursement, there is hereby created a county attorney's fund, which shall be administered in the same manner as the county assessor's fund established in § 14-15-204.



§ 16-21-115 - City attorneys.

A prosecuting attorney may designate the duly elected or appointed city attorney of any municipality within the prosecutor's district to prosecute in the name of the state in the district and city courts violations of state misdemeanor laws, which violations occurred within the limits of the municipality, if the city attorney agrees to the appointment.



§ 16-21-116 - Indictment and punishment for misdemeanor in office or neglect of duty -- Prosecution.

(a) Prosecuting attorneys may be indicted for any misdemeanor in office or neglect of duty and punished by fine of not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000).

(b) (1) When a bill of indictment has been found against any prosecuting attorney, for any offense whatever, it shall be the duty of the court in which the indictment is found to appoint some person, being an attorney at law, to conduct the prosecution against the prosecuting attorney.

(2) If the prosecuting attorney is convicted, the attorney conducting the prosecution shall be entitled to receive the sum of fifty dollars ($50.00) out of the salary of the prosecuting attorney. The Auditor of State, on receiving a certificate of the conviction of the prosecuting attorney, shall draw his warrant on the Treasurer of State for such sum, if so much of the attorney's salary is due.



§ 16-21-117 - Salaries of prosecuting attorneys -- Classification of judicial districts.

For the purposes of fixing just and equitable salaries for the several prosecuting attorneys of the State of Arkansas, the judicial districts of the State of Arkansas are divided as follows:

(1) (A) All judicial districts having a population in excess of one hundred fifteen thousand (115,000), with at least one (1) county having a population in excess of eighty-five thousand (85,000), or any judicial district with two (2) county seats, in which one of the county seats has a population in excess of sixty thousand (60,000) by the most recent federal census, or any other judicial district in which the prosecuting attorney executes and files with the Clerk of the Senate and the Clerk of the House of Representatives an affidavit stating that:

(i) The workload of the district, in his opinion, justifies the designation of the district as a Division A Judicial District; and

(ii) Adequate funds for the efficient operation of the office have been appropriated by the quorum court of the counties which comprise the district

shall be designated Division A Judicial Districts for the purposes of this section.

(B) No district shall be changed from Division B to Division A except by legislative enactment of the General Assembly.

(2) All judicial districts not designated as Division A Judicial Districts shall be Division B Judicial Districts for the purposes of this section.



§ 16-21-118 - Division A Districts.

The prosecuting attorneys in the Division A Judicial Districts shall not engage in the private practice of law during their terms in office.



§ 16-21-119 - Contingent expense funds generally.

(a) The prosecuting attorney of each judicial district shall be allowed a contingent expense of his office, including telephone, telegraph, postage, printing, office supplies and equipment, office rent, stationery, traveling expense, special service, operation of automobiles, and such other expenses which, within the discretion of the prosecuting attorney, may be a proper expense of the office. It shall also include necessary expenses in connection with any proper investigation incident to any criminal law violation or trials before any grand jury, or any court within the judicial district, coming within the duties of his office.

(b) The expense provided for in subsection (a) of this section shall be paid by the several counties of this state by vouchers signed by the prosecuting attorney and allowed by the county court as claims against the general revenue fund of said county, and for the purpose of providing a just and equitable manner and method of payment, the several counties of the State of Arkansas are classified as follows:

(1) All counties having a population of less than fifteen thousand (15,000) persons according to the most recent federal census and with an assessed valuation of less than two million dollars ($2,000,000) shall pay annually not in excess of two hundred dollars ($200). However, Cleveland County, Dallas County, Nevada County, Lafayette County, and Montgomery County shall pay annually not in excess of four hundred dollars ($400);

(2) All counties having a population in excess of fifteen thousand (15,000) persons and not in excess of twenty-five thousand (25,000) persons according to the most recent federal census and with an assessed valuation of less than five million dollars ($5,000,000) shall pay annually not in excess of four hundred dollars ($400). However, Drew County, Bradley County, and Clark County shall pay annually not in excess of six hundred dollars ($600) and Woodruff County shall pay annually not in excess of eight hundred dollars ($800);

(3) All counties now or hereafter having a population in excess of twenty-five thousand (25,000) persons and not in excess of twenty-nine thousand (29,000) persons according to the most recent federal census and with an assessed valuation of less than seven million five hundred thousand dollars ($7,500,000) shall pay annually not in excess of five hundred dollars ($500). However, Hempstead County, Chicot County, and Ashley County shall pay annually not in excess of eight hundred dollars ($800);

(4) All counties having a population in excess of twenty-nine thousand (29,000) persons and not in excess of forty thousand (40,000) persons according to the most recent federal census and with an assessed valuation of less than eleven million dollars ($11,000,000) shall pay annually not in excess of eight hundred dollars ($800). However, St. Francis County and White County shall pay annually not in excess of one thousand two hundred dollars ($1,200), and Saline County shall pay annually not in excess of three thousand dollars ($3,000);

(5) (A) All counties having a population in excess of forty thousand (40,000) persons and not in excess of fifty thousand (50,000) persons according to the most recent federal census and with assessed valuation of less than fifteen million dollars ($15,000,000) shall pay annually not in excess of one thousand dollars ($1,000). However, Phillips County shall pay annually not in excess of one thousand four hundred dollars ($1,400);

(B) Any county with a population of not less than fifty-two thousand (52,000) persons nor more than sixty-one thousand (61,000) persons according to the 1970 federal census shall pay annually the sum of six thousand dollars ($6,000);

(6) All counties now or hereafter having a population in excess of fifty thousand (50,000) persons and not in excess of seventy-five thousand (75,000) persons according to the most recent federal census and with an assessed valuation of less than twenty-five million dollars ($25,000,000) shall pay annually not in excess of one thousand two hundred dollars ($1,200). However, Jefferson County shall pay annually not in excess of one thousand eight hundred dollars ($1,800);

(7) All counties having a population in excess of seventy-five thousand (75,000) persons and not in excess of one hundred twenty thousand (120,000) persons according to the most recent federal census and with an assessed valuation of less than fifty million dollars ($50,000,000) shall pay annually not in excess of two thousand five hundred dollars ($2,500);

(8) All counties having a population in excess of two hundred forty thousand (240,000) persons according to the most recent federal census and with an assessed valuation of not less than fifty million dollars ($50,000,000) shall pay annually not less than one hundred twenty-seven thousand dollars ($127,000), nor more than one hundred fifty thousand dollars ($150,000), as established by the quorum court of the counties.

(c) Any county falling within one (1) classification according to population, but falling within a smaller classification according to the assessed valuation, shall be considered as being within, and shall pay expense according to, the larger classification.



§ 16-21-120 - Fees from persons issuing bad checks -- Special fund -- Expenditures -- Reports.

(a) Fees collected under this act shall be deposited in a special fund to be administered by the prosecuting attorney.

(b) Expenditures from this fund shall be at the sole discretion of the prosecuting attorney and may be used only to defray the salaries and expenses of the prosecuting attorney's office, but in no event may the prosecuting attorney or any deputy prosecutor who is paid on the fee system supplement his or her own salary, nor may the prosecuting attorney increase any employee's salary, without approval of the quorum court of the county where employed from this fund.

(c) The prosecuting attorney shall annually prepare and present to the quorum courts of each county within his or her district a report showing all receipts and disbursements from the special fund created by this section.

(d) Nothing in this act shall be construed to decrease the total salaries, expenses, and allowances which a prosecuting attorney's office is receiving as of June 26, 1985.

(e) This act is cumulative to all other acts and shall not repeal any other act.



§ 16-21-121 - First Judicial District Prosecuting Attorney.

The First Judicial District shall be a Division A Judicial District.



§ 16-21-122 - The Second Judicial District.

The Second Judicial District shall be a Division A Judicial District.



§ 16-21-123 - The Third Judicial District.

The Third Judicial District shall be a Division A Judicial District.



§ 16-21-124 - The Fourth Judicial District.

The Fourth Judicial District shall be a Division A Judicial District.



§ 16-21-125 - The Fifth Judicial District.

The Fifth Judicial District shall be a Division A Judicial District.



§ 16-21-126 - The Sixth Judicial District.

The Sixth Judicial District shall be a Division A Judicial District.



§ 16-21-127 - The Seventh Judicial District -- The Twenty-second Judicial District.

(a) The Seventh Judicial District shall be a Division A Judicial District.

(b) The Twenty-second Judicial District shall be a Division A Judicial District.



§ 16-21-128 - The Eighth Judicial District.

(a) The Eighth Judicial District-North shall be a Division A Judicial District.

(b) Effective January 1, 1999, the Eighth Judicial District-South shall be a Division A Judicial District.



§ 16-21-129 - The Ninth Judicial District-East.

The Ninth Judicial District-East shall be a Division B Judicial District.



§ 16-21-130 - The Ninth Judicial District-West.

The Ninth Judicial District-West shall be a Division B Judicial District.



§ 16-21-131 - The Tenth Judicial District.

The Tenth Judicial District shall be a Division A Judicial District.



§ 16-21-132 - The Eleventh Judicial District-East.

The Eleventh Judicial District-East shall be a Division A Judicial District.



§ 16-21-133 - The Eleventh Judicial District-West.

The Eleventh Judicial District-West shall be a Division A Judicial District.



§ 16-21-134 - The Twelfth Judicial District.

The Twelfth Judicial District shall be a Division A Judicial District.



§ 16-21-135 - The Thirteenth Judicial District.

The Thirteenth Judicial District shall be a Division A Judicial District.



§ 16-21-136 - The Fourteenth Judicial District.

The Fourteenth Judicial District shall be a Division B Judicial District.



§ 16-21-137 - The Fifteenth Judicial District.

The Fifteenth Judicial District shall be a Division A Judicial District.



§ 16-21-138 - The Sixteenth Judicial District.

The Sixteenth Judicial District shall be a Division A Judicial District.



§ 16-21-139 - The Seventeenth Judicial District.

The Seventeenth Judicial District shall be a Division A Judicial District.



§ 16-21-140 - The Twenty-third Judicial District.

The Twenty-third Judicial District shall be a Division A Judicial District.



§ 16-21-141 - The Eighteenth Judicial District-East.

The Eighteenth Judicial District-East shall be a Division A Judicial District.



§ 16-21-142 - The Eighteenth Judicial District-West.

The Eighteenth Judicial District-West shall be a Division A Judicial District.



§ 16-21-143 - The Nineteenth Judicial District.

The Nineteenth Judicial District shall be a Division A Judicial District.



§ 16-21-144 - The Twentieth Judicial District.

The Twentieth Judicial District shall be a Division A Judicial District.



§ 16-21-145 - Authority to appoint deputies and employees.

Prosecuting attorneys shall have the power to appoint all deputies and employees without confirmation of any court or tribunal.



§ 16-21-146 - Appropriation of funds for salaries and expenses.

(a) The quorum courts of the respective counties of a judicial district shall annually appropriate sufficient amounts to cover the salaries and expenses of the prosecuting attorney's office.

(b) The quorum courts of the respective counties may appropriate any additional funds and create such additional deputy prosecutor positions as they deem necessary for the efficient operation of the office of the prosecuting attorney.



§ 16-21-147 - Powers of deputy prosecuting attorney -- Disposition of federal forfeiture funds.

(a) A deputy prosecuting attorney who is duly appointed in any county of a judicial district shall, with the prosecuting attorney's consent, have the authority to perform all official acts as a deputy prosecuting attorney in all counties within the district.

(b) (1) A prosecuting attorney and those deputy prosecuting attorneys and other staff members he designates shall be considered law enforcement officers for the purposes of utilizing emergency, protective, and communication equipment in coordination with interagency cooperative investigations and operations.

(2) Provided, that the prosecuting attorney and all members of his office shall have no greater arrest powers than those accorded all citizens under the Arkansas Constitution and the Arkansas Code.

(c) A prosecuting attorney shall have the power to appoint deputy prosecuting attorneys and other employees at such salaries as are authorized in the grant awards from the Department of Finance and Administration's Drug Law Enforcement Program, Anti-Drug Abuse Act of 1986, as amended, or its successor.

(d) All federal forfeitures to a prosecuting attorney's office shall be deposited in a separate account pursuant to § 5-64-505(i)(4).



§ 16-21-148 - Deputy prosecutor for civil asset forfeiture actions.

(a) In addition to the deputy prosecuting attorney positions created by § 16-21-113(a)(1) and other Arkansas Code provisions and laws, a prosecuting attorney shall have the power to enter into a contract for personal services with a licensed attorney whose duty it will be to act as a deputy prosecutor to prosecute civil asset forfeiture actions at such hourly amount as is deemed proper by the prosecuting attorney.

(b) This attorney may be paid from funds generated from § 5-64-505(i)(2).



§ 16-21-149 - Appointment of special deputy prosecuting attorneys.

(a) Notwithstanding any other provision of law, the prosecuting attorney in every judicial district is authorized to appoint as special deputy prosecuting attorneys:

(1) Persons employed as attorneys in the office of the Prosecutor Coordinator; or

(2) (A) With the consent of the Attorney General, persons employed as attorneys in the office of the Attorney General.

(B) In cases involving the appointment of a staff attorney from the office of the Attorney General, the authority conferred by the appointment is limited to the matter for which the appointment is sought.

(b) Appointment as a special deputy prosecuting attorney under this section shall not enable an attorney employed in the office of the Attorney General to receive any additional fees or salary from the state or counties for services provided pursuant to the appointment.

(c) The prosecuting attorney may revoke the appointment of a special prosecuting attorney under this section at any time.

(d) Nothing in this section shall obligate the Attorney General to provide an attorney for purposes of assisting the prosecuting attorney in criminal actions designated in subsection (b) of this section, and nothing in this section shall prevent the Attorney General from withdrawing from participation in such cases at any time.



§ 16-21-150 - Prosecution of appeals.

No prosecuting attorney shall prosecute city misdemeanor cases or appeals to circuit or appellate courts unless the prosecuting attorney consents to do so.



§ 16-21-151 - Prosecutor's victim/witness fund.

(a) In those offices where the prosecuting attorney is desirous of paying for the victim/witness program from more than one (1) county or fund, the prosecuting attorney may establish a cash account.

(b) Notice of such shall be sent by the prosecuting attorney to the applicable county treasurers.

(c) Each month the county treasurers shall pay to the office of the prosecuting attorney those funds collected pursuant to § 16-21-106 in the special revenue account entitled "Prosecutor's victim/witness fund" or the portion of the county administration of justice fund allotted to the prosecuting attorney's victim/witness program fund.

(d) (1) The prosecuting attorney shall deposit the funds in a bank account entitled "prosecutor's victim/witness fund".

(2) Moneys deposited into the fund shall be used exclusively to pay the costs of the prosecuting attorney's victim/witness program.

(e) Expenditures and deposits must be made according to the Arkansas Prosecuting Attorneys Financial Management Guidelines as published by the Division of Legislative Audit in conjunction with the Prosecution Coordination Commission.



§ 16-21-152 - The Twenty-first Judicial District.

The Twenty-first Judicial District shall be a Division A Judicial District.



§ 16-21-153 - License -- Confirmation -- Vacancies.

(a) Each person selected as a deputy prosecuting attorney shall be licensed to practice law in the State of Arkansas.

(b) Deputy prosecuting attorneys shall be appointed by elected prosecuting attorneys without confirmation of any court or tribunal and may be removed at any time by the prosecuting attorneys appointing them.

(c) Vacancies in the office of deputy prosecuting attorney shall be filled in the same manner as the initial appointment.



§ 16-21-154 - Entry-level salary.

The entry level salaries of deputy prosecuting attorneys shall be consistent with that established by the state pay plan for the appropriate grade of each position.



§ 16-21-155 - Attendance and leave.

The deputy prosecuting attorneys shall be subject to the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq., as administered by the elected prosecuting attorneys by whom they are employed.



§ 16-21-156 - Funding of expenses and additional employees of the prosecuting attorneys' offices.

Each county or counties within a judicial district shall continue to bear the responsibility and expense of providing, at the county's expense through an annual appropriation, the following, at sufficient levels for operation, but not less than the amounts appropriated by ordinance in effect January 1, 1999:

(1) The cost of facilities, equipment, supplies, salaries and benefits of existing support staff, and other office expenses for elected prosecuting attorneys and deputy prosecuting attorneys, and any and all other line item appropriations as approved in the 1999 county budget except for deputy prosecuting attorneys' salaries and benefits; and

(2) The county shall provide compensation of additional personnel and expenses within the office of prosecuting attorney and deputy prosecuting attorney, when approved by the quorum court.



§ 16-21-157 - State employment and assignment of positions.

(a) On January 1, 2000, all deputy prosecuting attorneys shall become state employees.

(b) The number of positions authorized by this section equal the total number of county and grant-funded deputy prosecuting attorney positions in place as of January 1, 1999, less one (1) position.

(c) (1) The initial allocation of the state funded deputy prosecuting attorney positions for the 1999-2001 biennium shall be determined by the Prosecution Coordination Commission and shall be consistent with the number of county and grant funded positions in place for each judicial district as of January 1, 1999, less one (1) position.

(2) The final allocations shall be reported to the Legislative Council for its review prior to July 1, 1999.



§ 16-21-158 - Hour limitations -- Part-time deputy prosecuting attorneys.

There are no upper limit restrictions on the number of hours which a part-time deputy prosecuting attorney may work.



§ 16-21-159 - Duty after receiving notice of vacancy on district board.

A prosecuting attorney who receives notice under § 16-20-401(d) of a continuing vacancy on a board or commission of a levee, drainage, irrigation, watershed, or river improvement district shall investigate the alleged vacancy and take the appropriate action to fill any existing vacancy.






Subchapter 2 - -- Prosecutor Coordinator Act

§ 16-21-201 - Title.

This subchapter shall be known as the "Prosecutor Coordinator Act of 1975".



§ 16-21-202 - Existing duties of prosecuting attorneys unaffected by subchapter.

No provision in this subchapter shall be construed to be in derogation of the already existing duties, authorities, responsibilities, or discretions of the various prosecuting and deputy prosecuting attorneys of this state.



§ 16-21-203 - Prosecution Coordination Commission.

(a) (1) There is created a Prosecution Coordination Commission which shall be composed of seven (7) prosecuting attorneys elected by the prosecuting attorneys of the various judicial districts of this state from among their own members.

(2) The Prosecution Coordination Commission shall be elected by the prosecuting attorneys according to rules adopted by them for a term of one (1) year which shall run from January 1 through December 31 of each year.

(b) The commission members shall select from among their members a chairman, and they shall establish rules and procedures for the effective performance of their duties and responsibilities as set forth in this subchapter.

(c) The commission shall have the following duties and responsibilities:

(1) Accept and evaluate applications for the position of Prosecutor Coordinator and, by a majority vote of its members, appoint from among the applicants considered a Prosecutor Coordinator who shall serve in such capacity at the pleasure of the commission. However, any person serving in the capacity of Prosecutor Coordinator at any of the various times that the commission is elected pursuant to this section may continue to so serve, at the pleasure of the newly elected commission, without further consideration of other applicants;

(2) Advise the Prosecutor Coordinator as to the immediate needs and priorities of the prosecution function throughout the state;

(3) Establish the various duties and responsibilities of the Prosecutor Coordinator beyond those set forth in this subchapter;

(4) Develop long-range educational services and other support programs for the various prosecuting attorneys of this state;

(5) Serve as an advisory committee to the Prosecutor Coordinator for the production and supplementation of an office and trial manual and standardized criminal litigation forms; and

(6) Render assistance and advice in the investigation of organized crime as requested by any organized crime prevention council which may be created on a statewide basis.



§ 16-21-204 - Prosecutor Coordinator.

(a) There is created the position of Prosecutor Coordinator which shall be filled as specified in § 16-21-203.

(b) In addition to any other duties and responsibilities established by the commission, the Prosecutor Coordinator, for the benefit of the prosecuting attorneys of this state, shall:

(1) Produce and promote in-state training and continuing education programs at such intervals as shall be determined by the commission;

(2) Coordinate interjudicial district investigation and prosecution of organized criminal activities as so requested by police or prosecuting officials of this state or by any organized crime prevention council which may be created;

(3) Develop and supplement, in conjunction with the Criminal Justice Division of the Office of the Attorney General, an office and trial manual, standardized criminal litigation forms, and a comprehensive criminal law brief bank;

(4) Maintain a crisis center for emergency research for and assistance to prosecutors at trial; and

(5) Facilitate an exchange of information between the various prosecuting and deputy prosecuting attorneys and the Office of the Attorney General in the preparation of criminal appeals and in any other matter of mutual concern.



§ 16-21-205 - Fee reports.

(a) (1) All agencies and public officials receiving fees pursuant to § 5-37-307 or § 16-21-120 shall submit a report to the Prosecutor Coordinator's office monthly.

(2) The Prosecution Coordination Commission shall determine the contents of the report.

(3) This report shall be reviewed by the Prosecutor Coordinator's office.

(b) (1) After three (3) months where the accounts and accounting systems are not reconciled or reports are not received by the Prosecution Coordination Commission, the commission shall have the authority, after a hearing, to suspend an agency's or officer's ability to have a hot check program for failure to comply with good governmental accounting procedures and practices and the reporting requirement mandated by this section.

(2) Any entity with a program suspended shall be reported to the Legislative Joint Auditing Committee.



§ 16-21-206 - Additional duties of commission.

In addition to existing duties, the Prosecution Coordination Commission may:

(1) Administer and disburse federal funds, grants, donations, and funds from public and private sources to carry out its responsibilities;

(2) Educate professionals, law enforcement, judges, state agencies, and victim services providers on:

(A) The role of the Arkansas Prosecuting Attorneys Association;

(B) The impact of crime on victims; and

(C) Prosecutor victim advocacy services;

(3) Maintain information on criminal justice information systems for prosecuting attorneys and victim services;

(4) Advise the Governor and the General Assembly as to the long-range and short-range goals and needs concerning crime rates and the criminal justice system and its impact on the victims of crime;

(5) Provide support, coordination, education, and technical assistance on issues of concern to prosecuting attorneys and crime victim services providers;

(6) Provide support, coordination, technical assistance, and training in accounting, programmatic, and service delivery to subgrantees;

(7) Establish peer-review panels in the course of the award and administration of grants; and

(8) Approve the expenditure of funds from the Law Enforcement and Prosecutor Drug Enforcement Training Fund.






Subchapter 3-5 - [Reserved.]

[Reserved]



Subchapter 6 - -- First Judicial District

§ 16-21-601 - Contingent expense allowance.

In lieu of any other contingent expense allowance provided by law for the Prosecuting Attorney of the First Judicial District, the prosecuting attorney shall receive an expense allowance to be borne by the respective counties of the First Judicial District as follows: Click here to view image.






Subchapter 7 - -- Second Judicial District

§ 16-21-701 - Expense allowance.

(a) (1) The Prosecuting Attorney for the Second Judicial District shall be allowed the expenses of his office, including telephone, telegraph, postage, printing, office supplies and equipment, automobiles, office rent, and other expenses which, within the discretion of the prosecuting attorney, may be a proper expense of the office, and also including necessary expenses in connection with any proper investigation instant to any criminal law violation or trials before any grand jury or any court within the judicial district, coming within the duties of his office.

(2) The expenses provided for in subdivision (a)(1) of this section shall be borne by the counties comprising the Second Judicial District as follows:

(A) Clay County ..................... $2,300.00;

(B) Craighead County ..................... $8,500.00;

(C) Crittenden County ..................... $8,500.00;

(D) Greene County ..................... $2,703.96;

(E) Mississippi County ..................... $8,500.00; and

(F) Poinsett County ..................... $3,735.96.

(3) The expenses provided for in this subsection shall be paid on a monthly or quarterly basis by each county.

(b) (1) (A) The Prosecuting Attorney of the Second Judicial District may appoint one (1) or more deputy prosecuting attorneys for Crittenden County at a combined salary not to exceed one hundred seventy thousand dollars ($170,000) per annum, and in such amounts within the total amounts provided in this subsection as may be designated by the prosecuting attorney, plus a combined contingent expense allowance in the amount established by the quorum court not to exceed fifty thousand dollars ($50,000) per annum.

(B) The salaries provided for in this subsection shall be paid by the county court in twenty-four (24) semimonthly installments from the county general fund, and the expense allowance shall be paid monthly in an amount necessary to provide office rental, postage, printing, office supplies, equipment, stationery, secretarial assistance, automobile operation, and other proper expenses supported by written itemized claims filed by the deputy prosecuting attorney with the county judge and subject to the approval of the county judge.

(2) (A) Expenses actually incurred by the deputy prosecuting attorney or attorneys in Crittenden County in excess of the contingent expense allowance provided for such attorney or attorneys shall be paid upon itemized claims filed by such deputy or deputies.

(B) The expense and allowances provided in subdivision (b)(1) of this section shall be in addition to any necessary expense incurred in connection with any proper investigation incident to violations or alleged violations of the criminal laws or any hearing or trial before a grand jury or any court, including expenses of obtaining evidence and securing attendance of witnesses from within or outside of the State of Arkansas and any unusual travel expenses incurred in connection with the duties of his office, which shall be paid by the county from the county general revenue fund upon the filing of a proper claim by the deputy prosecuting attorney or by the person or firm entitled to compensation therefor and having the approval of the deputy prosecuting attorney, the prosecuting attorney, or the court in which such matter is pending.

(3) It is not the purpose of this subsection to repeal any laws now or hereafter enacted fixing the fees collectible as prosecuting attorney's fees, but rather to update and make possible a more efficient administration of justice and county government. All courts shall collect the fees heretofore provided by law as prosecuting attorney's fees and all such fees collected shall be paid into the county treasury as required by law regarding funds belonging to the county. It is the explicit legislative intent to provide the salaries and expense allowances set forth in this subsection without regard to the amount of prosecuting attorney's fees and emoluments earned or collected in the counties affected by the subsection. However, nothing in this subsection shall be so interpreted as to preclude Crittenden County from paying additional expense allowances in addition to those enumerated in this subsection upon proper action of the appropriate quorum courts.



§ 16-21-702 - Disposition of fees -- Payment of expenses.

(a) All fees earned and payable to the deputy prosecuting attorneys in Crittenden County under laws now or hereafter in effect, including fees under the Arkansas Hot Check Law, § 5-37-301 et seq., shall be deposited in the county treasury and shall be credited to the county general fund.

(b) Expenses actually incurred by the deputy prosecuting attorney or attorneys in Crittenden County in excess of the contingent expense allowance provided for the attorney or attorneys shall be paid upon itemized claims filed by the deputy or deputies.

(c) The expenses and allowances provided in § 16-21-701(a)(2) shall be in addition to any necessary expense incurred in connection with any proper investigation incident to violations or alleged violations of the criminal laws or any hearing or trial before a grand jury or any court, including expenses of obtaining evidence and securing attendance of witnesses from within or outside of the State of Arkansas and any unusual travel expenses incurred in connection with the duties of his office, which shall be paid by the county from the county general revenue fund upon the filing of a proper claim by the deputy prosecuting attorney, or by the person or firm entitled to compensation therefor and having the approval of the deputy prosecuting attorney, the prosecuting attorney, or the court in which the matter is pending.



§ 16-21-703 - Collection of fees.

(a) It is not the purpose of this section, § 16-21-701(a)(2), and § 16-21-702 to repeal any laws now or hereafter enacted fixing the fees collectible as prosecuting attorneys' fees, but rather to update and make possible a more efficient administration of justice and county government.

(b) All courts shall collect the fees heretofore provided by law as prosecuting attorneys' fees, and all such fees collected shall be paid into the county treasury as required by law regarding funds belonging to the county.

(c) It is the explicit legislative intent to provide the salaries and expense allowances set forth in this section, § 16-21-701(a)(2), and § 16-21-702 without regard to the amount of prosecuting attorneys' fees and emoluments earned or collected in the counties affected by this section, § 16-21-701(a)(2), and § 16-21-702. However, nothing in this section, § 16-21-701(a)(2), and § 16-21-702 shall be so interpreted as to preclude Crittenden County from paying additional expense allowances in addition to those enumerated herein upon proper action of the appropriate quorum courts.






Subchapter 8 - -- Third Judicial District

§ 16-21-801 - Contingent expense allowance.

(a) The office of the Prosecuting Attorney of the Third Judicial District shall receive not less than a contingent expense reimbursement for the expenses of his or her office, including, but not limited to, telephone, telegraph, postage, printing, office supplies and equipment, office rent, stationery, traveling expense, special service, operation of automobiles, and such other expense which, within the discretion of the prosecuting attorney, may be a proper expense of the office, and also including necessary expenses in connection with any proper investigation incident to any criminal law violation or trials before any grand jury or any court within the judicial district coming within the duties of his or her office.

(b) The expenses provided for in subsection (a) of this section shall be borne by the counties constituting the Third Judicial District as follows:

(1) Jackson ..................... $6,250 per year;

(2) Lawrence ..................... $6,250 per year;

(3) Randolph ..................... $6,250 per year; and

(4) Sharp ..................... $6,250 per year.

(c) (1) The expenses provided for shall be paid in equal quarterly installments from each county general fund, and the checks shall be made payable to the office of the Prosecuting Attorney of the Third Judicial District.

(2) Disbursements shall be made by the prosecuting attorney for the necessary expenses of the office based upon adequate documentation.

(d) (1) Each deputy prosecuting attorney of the Third Judicial District shall receive a reimbursement for the expenses of his or her office, including, but not limited to, maintenance and operation, capital outlay, office supplies, telephone, postage, copying, insurance, and library.

(2) (A) Disbursements shall be made for the necessary expenses of the office based upon adequate documentation and upon appropriation of the respective county's quorum court and approval of each respective county judge.

(B) The prosecuting attorney or deputies may also be allowed additional expenses upon appropriation of the quorum court and approval of each respective county judge.

(e) The Prosecuting Attorney of the Third Judicial District shall be entitled to the following assistants and employees:

(1) (A) (i) One (1) administrative assistant, whose salary shall not be less than twenty-four thousand five hundred dollars ($24,500) per annum.

(ii) The salary is to be paid in accordance with the pay periods and payroll policy of Jackson County.

(B) (i) In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Jackson County.

(ii) The counties of Lawrence, Randolph, and Sharp each shall reimburse Jackson County for a pro rata share of the salary, social security, matching retirement, insurance, and all related salary expenses paid for the position in subdivision (e)(1)(A)(i) of this section;

(2) (A) (i) One (1) part-time secretary, whose salary shall not be less than ten thousand dollars ($10,000) per annum.

(ii) The salary is to be paid in accordance with the pay periods and payroll policy of Lawrence County.

(B) In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Lawrence County;

(3) (A) (i) One (1) full-time secretary, whose salary shall not be less than ten thousand dollars ($10,000) per annum.

(ii) The salary is to be paid in accordance with the pay periods and payroll policy of Randolph County.

(B) In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Randolph County;

(4) (A) (i) One (1) full-time secretary, whose salary shall not be less than ten thousand dollars ($10,000) per annum.

(ii) The salary is to be paid in accordance with the pay periods and payroll policy of Sharp County.

(B) In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Sharp County; and

(5) (A) (i) One (1) full-time Jackson County -- Third Judicial District secretary, whose salary shall not be less than twenty thousand dollars ($20,000) per annum.

(ii) The salary is to be paid in accordance with the pay periods and payroll policy of Jackson County.

(B) (i) In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Jackson County.

(ii) The counties of Lawrence, Randolph, and Sharp each shall reimburse Jackson County for a one-eighth (1/8) share of the salary, social security, matching retirement, insurance, and all related salary expenses paid for this position.

(f) Nothing in this section shall prevent or prohibit each quorum court in the respective counties in the Third Judicial District from appropriating additional positions, salaries, salary matching requirements, or expenses greater than the amounts mandated in this section should they deem it necessary to do so.

(g) The Prosecuting Attorney of the Third Judicial District shall be allowed additional assistance and employees in each county upon appropriation of the quorum court and approval of the county judge in each respective county.






Subchapter 9 - -- Fourth Judicial District

§ 16-21-901 - Office space, etc. -- Contingent expense allowance.

(a) The Prosecuting Attorney of the Fourth Judicial District shall be furnished, by Washington County, suitable office space, telephone expenses, postage, printing, office supplies, and equipment.

(b) (1) In addition, the prosecuting attorney shall be allowed two thousand five hundred dollars ($2,500) per annum as a contingent expense of his office for traveling expenses, special service, operation of automobiles, and such other expenses which, within the discretion of the prosecuting attorney, may be proper expenses of the office, and also including necessary expense in connection with any proper investigation incident to any criminal law violation or trials before any grand jury, or any court within the Fourth Judicial District, coming within the duties of his office.

(2) The contingent expense is to be paid by Washington County in an amount of two thousand three hundred dollars ($2,300) per year and Madison County in an amount of two hundred dollars ($200) per year from the general revenue fund. However, the annual amount shall be paid in equal monthly installments by each county.






Subchapter 10 - -- Fifth Judicial District

§ 16-21-1001 - Operating expenses.

(a) The Prosecuting Attorney of the Fifth Judicial District shall be entitled to an operating expense of not less than seventeen thousand five hundred dollars ($17,500) to cover the cost of printing, supplies, equipment, janitorial services, cleaning supplies, food, service contracts, accounting, postage, photocopies, travel, training, utilities, rent, juror and witness fees, and such other expenses which within the discretion of the prosecuting attorney may be proper expenses of the office in connection with the investigation and prosecution of criminal activity within the district. Said expenses shall be paid in equal monthly installments from the Pope County general fund.

(b) At the end of each quarter, one-third (1/3) of said sum shall be reimbursed to Pope County by Johnson County and Franklin County equally, being one-sixth (1/6) each.

(c) In addition, the telephone bill shall be submitted to the county for payment, this payment to be in addition to the operating expenses set forth in subsection (a) of this section.






Subchapter 11 - -- Sixth Judicial District

§ 16-21-1101 - Applicability.

This subchapter shall apply to the Sixth Judicial District, which is composed of Pulaski County and Perry County.



§ 16-21-1102 - Assistants and employees.

(a) The Prosecuting Attorney of the Sixth Judicial District shall be entitled to the following assistants and employees:

(1) To be paid by the county in which they serve:

(A) A minimum of thirty-five (35) deputy prosecuting attorneys, whose salaries shall be as follows:

(i) One (1) chief deputy at not less than seventy thousand three hundred fifty-five dollars ($70,355);

(ii) Three (3) senior deputies at not less than forty-five thousand seven hundred one dollars ($45,701);

(iii) A minimum of seven (7) division chiefs at not less than forty thousand one hundred dollars ($40,100);

(iv) A minimum of eight (8) staff attorneys at not less than thirty-five thousand two hundred dollars ($35,200);

(v) A minimum of fourteen (14) staff attorneys at not less than thirty thousand nine hundred dollars ($30,900); and

(vi) Two (2) trial attorneys at not less than forty thousand one hundred dollars ($40,100);

(B) (i) A minimum of eight (8) investigators as follows:

(a) One (1) chief investigator at not less than twenty-two thousand four hundred one dollars ($22,401); and

(b) Seven (7) investigators at not less than twenty thousand seven hundred dollars ($20,700).

(ii) In addition to the investigators listed in subdivision (a)(1)(B)(i) of this section by salary, the prosecuting attorney shall have the authority to appoint other investigators as necessary for the administration of justice who shall serve without pay.

(iii) (a) All investigators authorized and so appointed shall have the authority to issue process, serve warrants, and possess all law enforcement officer powers.

(b) They shall be certified by the Arkansas Commission on Law Enforcement Standards and Training and shall be defined as public safety members under Arkansas law.

(c) In the event that investigators shall issue process or serve warrants, the prosecutor's office shall be entitled to receive the same fee as provided in § 21-6-307, which shall be deposited into the hot check fees account;

(C) A minimum of forty-three (43) support personnel whose salaries shall be as follows:

(i) Two (2) lead case clerks at not less than sixteen thousand seven hundred dollars ($16,700);

(ii) Twenty (20) case clerks at not less than fifteen thousand four hundred one dollars ($15,401);

(iii) One (1) administrative coordinator at not less than thirty thousand nine hundred dollars ($30,900);

(iv) One (1) budget administrator at not less than twenty-seven thousand one hundred dollars ($27,100);

(v) (a) Two (2) executive secretaries who shall serve at the will of the prosecuting attorney.

(b) The executive secretaries shall receive a salary of not less than seventeen thousand nine hundred ninety-nine dollars ($17,999);

(vi) One (1) hot check administrator at not less than twenty-two thousand four hundred one dollars ($22,401);

(vii) Three (3) hot check accounting clerks III at not less than seventeen thousand nine hundred ninety-nine dollars ($17,999);

(viii) One (1) victim assistance program coordinator at not less than twenty-seven thousand one hundred dollars ($27,100);

(ix) One (1) volunteer coordinator at not less than twenty-four thousand six hundred dollars ($24,600);

(x) A minimum of seven (7) victim assistance case coordinators at not less than seventeen thousand nine hundred ninety-nine dollars ($17,999);

(xi) One (1) systems analyst at not less than thirty-four thousand four hundred dollars ($34,400);

(xii) Two (2) youth resource officers at not less than seventeen thousand nine hundred ninety-nine dollars ($17,999); and

(xiii) One (1) precharging division supervisor at not less than twenty-three thousand six hundred fifty-three dollars ($23,653);

(2) (A) One (1) part-time deputy prosecuting attorney whose duties shall be to represent the office of the Prosecuting Attorney of the Sixth Judicial District in all cases involving food stamp fraud and Aid to Families with Dependent Children fraud referred to the prosecuting attorney by the Department of Human Services and any other responsibilities that may be delegated to him by the prosecuting attorney.

(B) The Prosecuting Attorney of the Sixth Judicial District shall contract with the Department of Human Services to determine the compensation of the deputy prosecuting attorney to be paid by the Department of Human Services.

(C) The part-time deputy prosecuting attorney so appointed shall be permitted to engage in the private practice of law in the area of civil cases only.

(D) At the discretion of the prosecuting attorney, this part-time deputy prosecuting attorney may be delegated other duties and made a full-time deputy prosecuting attorney and paid therefor from the existing appropriation for full-time deputy prosecuting attorneys;

(3) Four (4) deputy prosecuting attorneys, to be paid by the Prosecutor Coordinator and not through quorum court appropriations, to handle criminal and civil commitments, including involuntary admissions and alcohol and narcotic commitments and insanity acquittees and other deputy prosecuting attorney duties as requested;

(4) The prosecuting attorney may hire part-time, temporary, contract, or permanent paralegals, law clerks, or deputy prosecuting attorneys as authorized by the quorum court or provided for by law if deemed necessary for the proper administration of justice and for the efficient operation of the office of the Prosecuting Attorney of the Sixth Judicial District;

(5) The prosecuting attorney shall have the power to appoint additional deputy prosecuting attorneys and other employees at such salaries as are authorized in grant awards from the Department of Finance and Administration, including, but not limited to, the federal Drug Law Enforcement Program Anti-Abuse Act of 1986, as amended, or its successor, or any other grant funds so awarded; and

(6) In addition to the deputy prosecuting attorney positions created by this subchapter or any other Arkansas Code provisions, the Prosecuting Attorney of the Sixth Judicial District shall have the authority to contract at such salary or compensation amounts as may be available or appropriated by the quorum court for such legal services as are necessary, to include, but not be limited to, asset forfeiture actions.

(b) (1) The prosecuting attorney shall have the power to appoint the assistants and employees authorized in subsection (a) of this section without confirmation of any court or tribunal.

(2) Deputy prosecuting attorneys and other staff members so designated in this subchapter shall be considered law enforcement officers for all protective, emergency, investigative, and communication purposes, either individually or in coordination with interagency cooperative investigations and operations.

(3) Deputy prosecuting attorneys duly appointed shall have such authority as conferred by the prosecuting attorney to perform any official acts so designated in all counties within the district.

(4) (A) The Pulaski County Quorum Court shall annually appropriate funds sufficient to cover salaries, maintenance and operations expenditures, and capital outlay as required by the prosecuting attorney for the administration of justice.

(B) All of the salaries shall be paid by Pulaski County.

(C) When the Pulaski County Quorum Court raises salaries for Pulaski County employees, it shall also raise salaries an equivalent amount for the above employees.

(D) Those employees covered by this subchapter shall be treated by Pulaski County in the same manner as other Pulaski County employees for all other purposes.



§ 16-21-1103 - Representation of Perry County.

(a) The Prosecuting Attorney of the Sixth Judicial District may designate a part-time deputy prosecuting attorney to represent the office of the Prosecuting Attorney in Perry County.

(b) Perry County shall reimburse the deputy prosecuting attorney on a monthly basis for said representation in Perry County.

(c) (1) The prosecuting attorney may also choose to designate various deputy prosecuting attorneys on his staff to represent the office of the Prosecuting Attorney in Perry County.

(2) When this is done, Perry County shall reimburse the office of the Prosecuting Attorney of the Sixth Judicial District for said representation in Perry County.

(d) The Perry County Quorum Court shall appropriate not less than ten thousand nine hundred seven dollars ($10,907) annually for said representation, as determined by the Quorum Court of Perry County.



§ 16-21-1104 - Additional personnel or funds.

Nothing in this subchapter shall be construed to prohibit the Quorum Court of Pulaski County and the Quorum Court of Perry County from providing additional personnel or funds from whatever source available, whether federal, state, county, or municipal, if deemed necessary for the efficient operation of the office of the Prosecuting Attorney of the Sixth Judicial District.



§ 16-21-1105 - Supplemental funding.

(a) The state may provide for supplemental funding directly to the office of the Prosecuting Attorney of the Sixth Judicial District, including, but not limited to, funds collected under the provisions of §§ 5-64-505, 16-21-120, and 21-6-411.

(b) These funds shall be in addition to appropriated funds of the local quorum court, but subject to state audit.



§ 16-21-1106 - Local appropriation for Pulaski County Division.

The Pulaski County Quorum Court shall appropriate not less than one hundred eighty-two thousand two hundred fifty dollars ($182,250) in funds for the maintenance and operations account of the Pulaski County Division of the office of the Prosecuting Attorney of the Sixth Judicial District.



§ 16-21-1107 - Appointment of employees.

(a) The Prosecuting Attorney of the Sixth Judicial District shall have the power to appoint the following employees without confirmation of any court or tribunal, if the prosecutor receives a federal grant award therefor, at such salaries as are indicated in this subsection or as are authorized in grants awarded from the Drug Law Enforcement Program of the Office of Intergovernmental Services of the Department of Finance and Administration: Click here to view image.

(b) The Prosecuting Attorney of the Sixth Judicial District shall have the power to appoint deputy prosecuting attorneys to handle cases involving violence against women if the prosecutor receives a federal grant award therefor pursuant to the Violence Against Women Act of 1994, without confirmation of any court or tribunal, at such salaries as are authorized in the grant.

(c) (1) The positions created in subsection (a) of this section shall be in addition to those created by §§ 16-21-113 and 16-21-1102, and other Arkansas Code provisions.

(2) In the event additional funding becomes available, the prosecuting attorney may employ such additional employees and have expense allowances as are authorized in the grant awards of the program.

(d) All law enforcement investigative positions shall have peace officer jurisdiction throughout the Sixth Judicial District and may serve process issuing out of all courts within the state.

(e) (1) (A) The Prosecuting Attorney of the Sixth Judicial District shall administer the grant.

(B) Expenditures may be made only for purposes of the grant.

(C) All moneys from the grant are:

(i) Appropriated on a continuing basis;

(ii) Subject to the prosecuting attorney's financial management system; and

(iii) Subject to audit by the Division of Legislative Audit.

(2) It is the explicit legislative intent that nothing in this section or §§ 16-21-1108 and 16-21-1109 shall be construed to decrease, supplant, or be substituted for employee positions, salaries, expenses, maintenance and operation expenses, or capital equipment expenditures which the office of the Prosecuting Attorney of the Sixth Judicial District will receive through quorum court appropriation from and after January 1, 1999.



§ 16-21-1108 - Federal funds.

The office of the Prosecuting Attorney of the Sixth Judicial District is authorized to receive funds from the federal government in the name of the office of the Prosecuting Attorney of the Sixth Judicial District and to receive both federal and state asset forfeiture funds and to utilize and expend those funds for such purposes as are allowed for by law or specified in § 5-64-505.



§ 16-21-1109 - Hot check funds.

The office of the Prosecuting Attorney of the Sixth Judicial District is hereby authorized to establish a hot check program pursuant to state statute to collect fees for the hot check fund as authorized by the General Assembly and to expend those funds in official uses for the benefit of the office.






Subchapter 12 - -- Seventh Judicial District

§ 16-21-1201 - Contingent expense allowance.

(a) The Prosecuting Attorney of the Seventh Judicial District shall be entitled to a contingent expense allowance of not less than eleven thousand sixty-three dollars ($11,063) per annum to be paid by the respective counties of the Seventh Judicial District as follows:

(1) Saline County ..................... $7,463;

(2) Hot Spring County ..................... $2,400; and

(3) Grant County ..................... $1,200.

(b) Saline County may at any time increase its contribution to such contingent expense allowance.



§ 16-21-1202 - Operating expenses -- Staff.

(a) The office of the Prosecuting Attorney of the Seventh Judicial District shall receive not less than a contingent expense reimbursement for the expenses of the office including, but not limited to, maintenance and operation, capital outlay, office supplies, telephone, postage, copying, insurance, and library in the following amounts to be borne by the respective counties of the of the Seventh Judicial District:

(1) Saline County ..................... $47,359;

(2) Grant County ..................... $14,800; and

(3) Hot Spring County ..................... $5,000.

(b) The counties shall pay the authorized annual amounts in equal quarterly installments from the county general fund of the respective counties and the checks shall be made payable to the office of the prosecuting attorney. Disbursements shall be made by the prosecuting attorney for the necessary expenses of the office based upon adequate documentation.

(c) The prosecuting attorney or deputies may also be allowed additional expenses upon appropriation of the quorum court and approval of the county judge.

(d) The Prosecuting Attorney of the Seventh Judicial District shall be entitled to the following assistants and employees:

(1) One (1) chief deputy prosecuting attorney for Saline County, whose salary shall not be less than forty-six thousand two hundred dollars ($46,200) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(2) Two (2) deputy prosecuting attorneys for Saline County, whose salary shall not be less than forty thousand seven hundred ninety-six dollars ($40,796) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(3) One (1) deputy prosecuting attorney for Saline County, whose salary shall not be less than thirty-five thousand dollars ($35,000) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(4) One (1) deputy prosecuting attorney for Saline County, whose salary shall not be less than ten thousand dollars ($10,000) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Saline County. This deputy prosecuting attorney shall be allowed to engage in private practice;

(5) One (1) deputy prosecuting attorney for child support cases for Saline County, whose salary shall not be less than eighteen thousand five hundred sixty-eight dollars ($18,568) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Saline County. This deputy prosecuting attorney shall be allowed to engage in private practice;

(6) One (1) victim/witness director for Saline County, whose salary shall not be less than twenty-four thousand five hundred forty-eight dollars ($24,548) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(7) One (1) victim/witness coordinator for Saline County, whose salary shall not be less than twenty thousand three hundred eleven dollars ($20,311) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(8) One (1) office manager for Saline County, whose salary shall not be less than eighteen thousand three hundred seventy dollars ($18,370) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(9) One (1) hot check coordinator for Saline County, whose salary shall not be less than eighteen thousand nine hundred sixty-one dollars ($18,961) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(10) Two (2) secretaries for Saline County, whose salaries shall not be less than fourteen thousand seven hundred dollars ($14,700) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of Saline County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Saline County;

(11) One (1) deputy prosecuting attorney for Hot Spring County, whose salary shall not be less than fourteen thousand seven hundred ninety dollars ($14,790) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Hot Spring County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Hot Spring County. This deputy prosecuting attorney shall be allowed to engage in private practice;

(12) One (1) deputy prosecuting attorney for child support cases for Hot Spring County, whose salary shall not be less than sixteen thousand six hundred twenty-seven dollars ($16,627) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Hot Spring County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Hot Spring County. This deputy prosecuting attorney shall be allowed to engage in private practice;

(13) One (1) deputy prosecuting attorney for Hot Spring County, whose salary shall not be less than eighteen thousand three hundred ninety-six ($18,396) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Hot Spring County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Hot Spring County;

(14) One (1) legal secretary/hot check coordinator/victim-witness director for Hot Spring County, whose salary shall not be less than nineteen thousand two hundred fifty eight dollars ($19,258) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of Hot Spring County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Hot Spring County;

(15) One (1) deputy prosecuting attorney for Grant County, whose salary shall not be less than nineteen thousand seven hundred two dollars ($19,702) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Grant County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Grant County. This deputy prosecuting attorney shall be allowed to engage in private practice;

(16) One (1) deputy prosecuting attorney for Grant County, whose salary shall not be less than sixteen thousand five hundred dollars ($16,500) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Grant County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Grant County. This deputy prosecuting attorney shall be allowed to engage in private practice;

(17) One (1) deputy prosecuting attorney for child support cases for Grant County, whose salary shall not be less than ten thousand dollars ($10,000) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Grant County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses may be paid by Grant County. This deputy prosecuting attorney shall be allowed to engage in private practice;

(18) One (1) legal secretary for Grant County, whose salary shall not be less than seventeen thousand six hundred forty dollars ($17,640) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of Grant County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Grant County; and

(19) The prosecuting attorney of the Seventh Judicial District shall be allowed additional assistance and employees in each county upon appropriation of the quorum court and approval of the county judge in each respective county.



§ 16-21-1203 - Searcy County -- Deputy prosecuting attorney.

Pursuant to the direction of the Prosecution Coordination Commission, a part-time deputy prosecuting attorney from any additional personnel provided to the commission by the Eighty-Fourth General Assembly, at such rates and terms as may be determined by the commission and the elected prosecuting attorney, shall be situated in the Searcy County Courthouse within the Twentieth Judicial District.



§ 16-21-1204 - Funding.

(a) Searcy County shall continue to bear the responsibility and expense of providing at the county's expense through an annual appropriation the following at sufficient levels for operation, but not less than the amounts appropriated by ordinance in effect February 1, 2003, the cost of facilities, equipment, supplies, salaries, benefits of existing support staff, and other office expenses and an office for the elected prosecuting attorney and deputy prosecuting attorney, and any other line-item appropriation as approved in the 2003 county budget except for deputy prosecuting attorney salary and benefits.

(b) The county shall provide compensation of additional expenses within the office of the prosecuting attorney and deputy prosecuting attorney when approved by the quorum court.






Subchapter 13 - -- Eighth Judicial District

§ 16-21-1301 - Contingent expense allowances.

(a) (1) In lieu of any other contingent expense allowance now provided by law for the Prosecuting Attorney of the Eighth Judicial District-North and the Prosecuting Attorney of the Eighth Judicial District-South, the office of the Prosecuting Attorney of the Eighth Judicial District-North and the office of the Prosecuting Attorney of the Eighth Judicial District-South shall receive contingent expense reimbursement funds as provided in this section.

(2) The contingent expense reimbursement funds authorized by this section shall be used solely for the purpose of reimbursing the costs of operating the office of the Prosecuting Attorney of the Eighth Judicial District-North and the office of the Prosecuting Attorney of the Eighth Judicial District-South.

(3) Reimbursements shall be based on itemized documentation, which shall be retained for audit purposes.

(b) (1) (A) The respective counties within the Eighth Judicial District-North shall contribute annually to the contingent expense fund such amount as shall be approved by the quorum courts of the respective counties within the prescribed minimum and maximum amounts set forth below: Click here to view image.

(B) The respective counties within the Eighth Judicial District-South shall contribute annually to the contingent expense fund such amount as shall be approved by the quorum courts of the respective counties within the prescribed minimum and maximum amounts set forth below: Click here to view image.

(2) The counties in the Eighth Judicial District-North and the Eighth Judicial District-South shall pay the approved allowance in equal monthly installments.






Subchapter 14 - -- Ninth Judicial District

§ 16-21-1401 - Election.

(a) The qualified electors of Clark County and Pike County shall elect a prosecuting attorney to serve only the Ninth Judicial District-East.

(b) The qualified electors of Howard County, Little River County, and Sevier County shall elect a prosecuting attorney to serve only the Ninth Judicial District-West.



§ 16-21-1402 - Expense allowances.

(a) The Prosecuting Attorney of the Ninth Judicial District-East shall receive a contingent expense allowance of two thousand four hundred dollars ($2,400) per annum to be paid one thousand six hundred dollars ($1,600) by Clark County and eight hundred dollars ($800) by Pike County.

(b) The Prosecuting Attorney of the Ninth Judicial District-West shall receive an expense allowance from each county in the district of no less than one hundred fifty dollars ($150) per month per county and no greater than seven hundred dollars ($700) per month per county payable in equal monthly installments.






Subchapter 15 - -- Tenth Judicial District

§ 16-21-1501 - Applicability.

This subchapter shall apply to the Tenth Judicial District, which is composed of Ashley County, Bradley County, Chicot County, Desha County, and Drew County.



§ 16-21-1502 - Contingent expense allowances.

In lieu of any other contingent expense allowance provided by law for the office of the Prosecuting Attorney of the Tenth Judicial District, the prosecuting attorney shall be authorized an expense allowance of not less than twenty-seven thousand dollars ($27,000) per year nor more than forty-seven thousand dollars ($47,000) per year, as shall be determined by the quorum courts, to be borne by the respective counties of the Tenth Judicial District as follows: Click here to view image.



§ 16-21-1503 - Assessment and collection of prosecuting attorney's fees.

(a) At the end of each calendar month and within ten (10) days thereafter, the officers collecting the fees shall pay them into the treasury of the county, except as otherwise provided in Acts 1985, No. 1097, §§ 2 and 3, and shall receive from the treasurer his receipt in duplicate, a copy of which shall be filed with the county clerk, and the other copy kept by the office or person making the settlement with the treasury.

(b) It is further recognized that for the most important and complicated work performed by the prosecuting attorney of the counties affected by this subchapter, fees are not provided by law. Therefore, it specifically is the legislative intent to provide the salaries and office expenses set forth in this subchapter without regard to the amount of prosecuting attorney's fees and emoluments earned or collected in the judicial district affected by this subchapter.






Subchapter 16 - -- Eleventh Judicial District

§ 16-21-1601 - Election.

(a) The qualified electors of the Eleventh Judicial District-East shall elect one (1) prosecuting attorney.

(b) The qualified electors of the Eleventh Judicial District-West shall elect one (1) prosecuting attorney.



§ 16-21-1602 - Contingent expense allowance.

(a) In lieu of any other contingent expense allowance provided by law for the prosecuting attorney of the Eleventh Judicial District, the prosecuting attorney shall be authorized a contingent expense allowance of twenty thousand dollars ($20,000) per year, to be borne by the respective counties of the Eleventh Judicial District, as follows:

Jefferson County ..................... $17,000

Arkansas County ..................... 2,000

Lincoln County ..................... 1,000

(b) The counties in the Eleventh Judicial District shall pay the above-prescribed annual amounts in equal monthly installments.



§ 16-21-1603 - Reimbursement of expenses to Prosecuting Attorney of Eleventh Judicial District-East.

(a) The Quorum Court of Arkansas County shall furnish the Prosecuting Attorney of the Eleventh Judicial District-East reasonable reimbursement for secretarial hire, part-time deputy hire, social security and unemployment matching expenses, and for office supplies, in-state travel, telephone and other utilities, and office equipment rental and upkeep, as may be necessary for the operation of the office, in an amount not less than twenty-five thousand nine hundred sixty-one dollars ($25,961) per annum, or such additional amount as may be provided by the quorum court of the county.

(b) The prosecuting attorney shall file claims monthly for reimbursement of authorized items of expense incurred during the previous month, but in no event shall the amount of the reimbursement during any month be greater than one-twelfth (1/12) of the amount authorized in this section or such additional annual amount as may be approved by the quorum court.






Subchapter 17 - -- Twelfth Judicial District

§ 16-21-1701 - Contingent expense allowance.

(a) The Prosecuting Attorney of the Twelfth Judicial District shall receive a contingent expense allowance to provide for office expenses, including telephone, telegraph, postage, printing, office supplies and equipment, office rent, stationery, traveling expenses, special services, operation of automobiles, and such other expenses which, within the discretion of the prosecuting attorney, may be a proper expense of the office, and also including necessary expense in connection with any proper investigation incidental to any criminal law violation or trials before any grand jury or any court within the Twelfth Judicial District, coming within the duties of his office.

(b) (1) The contingent expense allowance is to be borne by the respective counties of the Twelfth Judicial District as follows:

(A) Crawford County ..................... $10,995.00; and

(B) Sebastian County ..................... $99,375.34.

(2) Provided, the counties in the Twelfth Judicial District shall pay the above-prescribed annual amounts upon vouchers signed by the prosecuting attorney and allowed as claims against the county general revenue funds of the respective counties.

(c) The quorum courts may increase these amounts in their discretion, if necessary.



§ 16-21-1702 - Appointment of deputies and employees.

The Prosecuting Attorney in the Twelfth Judicial District shall be entitled to the following assistants and deputies:

(1) Crawford County. Two (2) or more deputies and two (2) or more secretaries whose total salaries shall be one hundred three thousand eight hundred thirty-four dollars ($103,834) per annum; provided, that the quorum court may appropriate additional money for yearly salary increases or additional personnel in its discretion; and

(2) Sebastian County. Nine (9) or more deputies and eleven (11) or more secretaries, whose total salaries shall be five hundred seventy-two thousand six hundred fifty-four dollars ($572,654) per annum; provided, that the quorum court may appropriate additional money for yearly salary increases or additional personnel in its discretion.



§ 16-21-1703 - Prosecutor and deputies -- Power and authority.

(a) A deputy prosecuting attorney who is duly appointed in any county of the Twelfth Judicial District shall have the authority to perform all official acts as deputy prosecuting attorney in all counties within the Twelfth Judicial District.

(b) Deputy prosecuting attorneys in the Twelfth Judicial District shall not engage in the private practice of law.

(c) (1) The Prosecuting Attorney of the Twelfth Judicial District and those deputy prosecuting attorneys and other staff members he designates shall be considered law enforcement officers for the purposes of utilizing emergency, protective, and communications equipment.

(2) Provided, that the prosecuting attorney and all members of his office shall have no greater arrest powers than that accorded all citizens under the Arkansas Constitution and this Code.

(d) The prosecuting attorney shall have the power to appoint deputy prosecuting attorneys and other employees at such salaries as are authorized in the grant awards from the Department of Finance and Administration Drug Law Enforcement Program, and the federal Anti-Drug Abuse Act of 1986 or other federal programs and may expend funds from any federal program that are tendered to the office for official purposes.

(e) The Prosecuting Attorney of the Twelfth Judicial District, acting through the Twelfth Judicial District Drug Task Force, shall have the authority to expend funds from the Department of Finance and Administration Drug Law Enforcement Program, and the federal Anti-Drug Abuse Act of 1986 or other federal law enforcement program, which tenders funds to the office to be used for official purposes. Those funds that are designated "overtime funds" are authorized under the grant to be paid to law enforcement officers who are certified with various police agencies in the State of Arkansas. Law enforcement personnel who are employed by police agencies or sheriffs' offices, including the Department of Arkansas State Police, may receive these funds without being considered employees of the office of the Prosecuting Attorney of the Twelfth Judicial District. In addition, overtime funds paid these officers under this drug task force grant procedure are not to be construed as violating any legislative salary cap accorded these officers in the normal course of employment with their various agencies. These funds are intended to supplement funds provided to these departments as salaries to enhance the drug-fighting and violent crime-fighting capabilities of the Twelfth Judicial District Task Force and, to a larger extent, the State of Arkansas.

(f) The office of the Prosecuting Attorney of the Twelfth Judicial District is authorized to receive funds from the federal government in the name of the Twelfth Judicial District Task Force both from federal grants and from asset forfeiture funds and utilize those for official purposes as described in subsection (e) of this section.

(g) The prosecuting attorney's office is hereby authorized pursuant to this Code to collect fees for the hot check fund as authorized by the state legislature and to expend those funds in official uses for the benefit of the office.



§ 16-21-1704 - Appropriations by quorum courts.

The quorum courts of the respective counties within the judicial district shall annually appropriate out of the general revenue funds sufficient to cover the salaries and contingent expense fund provided for in this subchapter, provided that the quorum courts shall not be required to pay any additional amounts except by their consent.






Subchapter 18 - -- Thirteenth Judicial District

§ 16-21-1801 - Contingent expense allowances.

(a) In implementation of § 16-21-119(a), and in lieu of any other contingent expense allowance provided by law for the Prosecuting Attorney of the Thirteenth Judicial District, the Prosecuting Attorney shall receive an expense allowance to be borne by the respective counties of the Thirteenth Judicial District as follows: Click here to view image.

(b) The counties in the Thirteenth Judicial District shall pay the annual amounts prescribed in this section in equal monthly installments.

(c) There shall be no requirement that the prosecuting attorney submit vouchers to the respective counties in connection with the expenses.






Subchapter 19 - -- Fourteenth Judicial District

§ 16-21-1901 - Legislative findings and intent.

(a) It is not the purpose of this subchapter to repeal any laws fixing the fees of prosecuting attorneys, but rather to update and make more efficient the administration of law and order and the operation of county governments in the Fourteenth Judicial District.

(b) It is further recognized that for the most important and complicated work performed by the prosecuting attorney of the several counties of the Fourteenth Judicial District affected by this subchapter, fees are not provided by law. Therefore, it is the intent of this subchapter to provide the salaries set forth in this subchapter without regard to the amount of the prosecuting attorney's fees and emoluments earned or collected in the counties comprising the Fourteenth Judicial District.



§ 16-21-1902 - Prosecuting attorney's fees.

In the Fourteenth Judicial District, the justices of the peace, municipal courts, circuit courts, and other courts shall assess, in all cases, the prosecuting attorney's fees provided by law, and all such fees shall be paid into the county treasury as provided by law.



§ 16-21-1903 - Contingent expense allowance.

The contingent expenses of the Prosecuting Attorney for the Fourteenth Judicial District shall be limited to the sum of seven thousand eight hundred dollars ($7,800) per annum, to be paid quarterly and to be borne by the counties of the district as follows:

(1) Baxter County ..................... (36% by population) ..................... $2,808;

(2) Boone County ..................... (36% by population) ..................... 2,808;

(3) Marion County ..................... (16% by population) ..................... 1,248; and

(4) Newton County ..................... (12% by population) ..................... 936.



§ 16-21-1904 - Office stenographer.

The salary for the office stenographer for the Prosecuting Attorney of the Fourteenth Judicial District shall be set at the sum of nine thousand dollars ($9,000) annually, to be paid in equal monthly installments and to be borne by the counties of the district as follows:

(1) Baxter County ..................... (36% by population) ..................... $3,240;

(2) Boone County ..................... (36% by population) ..................... 3,240;

(3) Marion County ..................... (16% by population) ..................... 1,440; and

(4) Newton County ..................... (12% by population) ..................... 1,080.



§ 16-21-1905 - Increase in amounts.

The amounts set forth in §§ 16-21-1903 and 16-21-1904 are minimum amounts, and each county quorum court may increase the amounts paid for either purpose when the quorum court feels it is justified and appropriate to do so without regard to similar increases by other counties in the judicial district.






Subchapter 20 - -- Fifteenth Judicial District

§ 16-21-2001 - Legislative findings and intent.

(a) It is not the purpose of this subchapter to repeal any laws fixing the fees of prosecuting attorneys.

(b) It is further recognized that for the most important and complicated work performed by the prosecuting attorney of the counties affected by this subchapter, fees are not provided by law. Therefore, it is specifically a legislative intent to provide the salaries set forth in this subchapter without regard to the amount of prosecuting attorney's fees and emoluments earned or collected in the judicial district affected by this subchapter.



§ 16-21-2002 - Office space and telephone expense -- Contingent expense allowance.

(a) (1) The Prosecuting Attorney of the Fifteenth Judicial District shall be furnished suitable office space and telephone expense.

(2) The office space is to be furnished in the county in which the prosecuting attorney resides and shall be paid for by that county monthly at the rate of two hundred dollars ($200) per month from the county general fund.

(3) The telephone expense shall be prorated one-fifth (1/5) from Scott County, the balance equally between Logan County, Yell County, and Conway County.

(b) (1) In addition, the prosecuting attorney shall be allowed as contingent expense of this office, including postage, printing, office supplies and equipment, stationery, travel expense, special service, operation of automobiles, and such other expenses which, within the discretion of the prosecuting attorney, may be proper expenses of the office, and also including necessary expense in connection with any proper investigation incident to any criminal law violation or trial before any grand jury or any court within the Fifteenth Judicial District, coming within the duties of his office, eleven thousand three hundred dollars ($11,300) per annum, to be allocated as follows:

(A) Scott County ..................... $2,500;

(B) Logan County ..................... $3,000;

(C) Yell County ..................... $2,500; and

(D) Conway County ..................... $3,300.

(2) The expenses are to be paid from the county general fund of the respective counties of the Fifteenth Judicial District and shall be paid in equal monthly installments by each county.



§ 16-21-2003 - Prosecutor's fees -- Collection, payment, and settlement -- Penalty for noncompliance.

(a) In all counties of the Fifteenth Judicial District, the justices of the peace, municipal courts, circuit courts, and other courts shall assess in all cases the prosecuting attorney's fee provided by law.

(b) At the end of each calendar month and within five (5) days thereafter, the officer collecting the fees shall pay the fees to the treasury of the county, except as otherwise provided in this subchapter, and shall receive from the treasurer his receipt in duplicate, one (1) copy of which shall be filed with the county clerk, the other copy kept by the officer or person making the settlement with the treasurer.

(c) Any officer or person having in his hands any such fees who fails to settle with the county treasurer within the time and the manner provided for in this section shall be subject to indictment, prosecution, and punishment for embezzlement.



§ 16-21-2004 - Prosecutor's assistants generally -- Salaries.

(a) The Prosecuting Attorney of the Fifteenth Judicial District of Arkansas shall be entitled to the following assistants:

(1) Deputy prosecuting attorneys:

(A) Scott County ..................... $10,000;

(B) Logan County ..................... $16,000;

(C) Yell County ..................... $13,977;

(D) Conway County ..................... $18,000;

(2) Chief deputy prosecuting attorney:

(A) Scott County ..................... $3,300;

(B) Logan County ..................... $3,300;

(C) Yell County ..................... $3,240;

(D) Conway County ..................... $4,400;

(3) Secretary-stenographer:

(A) Scott County ..................... $1,850;

(B) Logan County ..................... $2,500;

(C) Yell County ..................... $2,333;

(D) Conway County ..................... $2,465; and

(4) Investigator:

(A) Scott County ..................... $2,750;

(B) Logan County ..................... $3,750;

(C) Yell County ..................... $3,600;

(D) Conway County ..................... $3,750.

(b) The salaries of the above deputy prosecutors, secretary-stenographer, and investigator shall be paid in twelve (12) monthly installments from the respective county general funds as set forth in subsection (a) of this section.

(c) The deputy prosecuting attorneys shall receive the salaries provided for in this subchapter in lieu of fees, and all such fees shall be deposited in the general funds of the respective counties.

(d) All deputies shall reside in the Fifteenth Judicial District; provided, however, that the deputy prosecuting attorney for Scott County may reside outside the Fifteenth Judicial District so long as he maintains a regular practice of law within Scott County.

(e) The Prosecuting Attorney of the Fifteenth Judicial District shall have the power to appoint deputy prosecuting attorneys, criminal investigators, and all other assistants without confirmation from any court or other tribunal.

(f) The investigator or warrant clerk shall have all powers granted to peace officers by the statutes of this state for the serving of all process issuing out of all courts or the prosecuting attorney's office.



§ 16-21-2005 - Prosecutor's assistants -- Expenses.

(a) The deputy prosecuting attorney's office shall be entitled to an expense allowance for travel, telephone, and other related expenses from the county general fund in a minimum amount as follows:

(1) Scott County ..................... $ 1,500;

(2) Logan County ..................... $ 4,000;

(3) Yell County ..................... $ 2,000; and

(4) Conway County ..................... $14,025.

(b) The chief deputy prosecuting attorney's office shall be entitled to an expense allowance for travel, telephone, and other related expenses from the county general fund in a minimum amount of two thousand three hundred five dollars ($2,305), payable from the county's general funds as follows:

(1) Scott County ..................... $550;

(2) Logan County ..................... $550;

(3) Yell County ..................... $500; and

(4) Conway County ..................... $705.

(c) The investigator's office shall be entitled to an expense allowance for travel, telephone, and other related expenses from the county general fund in a minimum amount of three thousand nine hundred ten dollars ($3,910), payable from the county's general funds as follows:

(1) Scott County ..................... $ 800;

(2) Logan County ..................... $1,075;

(3) Yell County ..................... $ 960; and

(4) Conway County ..................... $1,075.



§ 16-21-2006 - Payment of salaries and expenses.

The levying or quorum court of the respective counties shall annually appropriate out of the general revenue fund sufficient amounts to cover the salaries and expenses provided for in this subchapter.



§ 16-21-2007 - Additional employees -- Drug Law Enforcement Program grants.

(a) The Prosecuting Attorney of the Fifteenth Judicial District shall have the power to appoint the following employees if the prosecutor receives a grant award therefor, without confirmation of any court or tribunal, at such salaries as are indicated below, or as are authorized in grants awarded from the Office of Intergovernmental Services of the Department of Finance and Administration and the Arkansas Drug Law Enforcement Program:

Law enforcement project coordinator ..................... $26,000

Law enforcement field supervisor ..................... $22,000

Law enforcement undercover officer ..................... $16,500

Law enforcement undercover officer ..................... $15,125

Bookkeeper-secretary ..................... $14,000

Bookkeeper-secretary ..................... $11,000

(b) (1) The positions created in subsection (a) of this section shall be in addition to those created by § 16-21-113 and other Arkansas Code provisions.

(2) In the event additional funding becomes available, the prosecuting attorney may employ such additional employees and have expense allowances as are authorized in the program grant awards.

(c) (1) The office of the Prosecuting Attorney of the Fifteenth Judicial District shall administer its Drug Law Enforcement Program grant from the Office of Intergovernmental Services of the Department of Finance and Administration.

(2) Expenditures may be made only for purposes of the grant.

(3) All moneys from the grant are appropriated on a continuing basis and are subject to the prosecuting attorney's financial management system.

(4) All law enforcement agent positions shall have peace officer jurisdiction throughout the Fifteenth Judicial District and may serve process issuing out of all courts within the state.

(d) It is the explicit legislative intent that nothing in this section shall be construed to decrease, supplant, or be substituted for employee positions, salaries, or expenses, nor maintenance and operation expenses or capital equipment expenditures which the office will receive through quorum court appropriation from and after February 1, 1991.






Subchapter 21 - -- Sixteenth Judicial District

§ 16-21-2101 - Expense allowance -- Salary of deputy.

(a) The Prosecuting Attorney of the Sixteenth Judicial District may be allowed the expenses of his office, including telephone, telegraph, postage, printing, office supplies and equipment, office rent, stationery, traveling expenses, special services, operation of automobiles, secretarial and clerical expenses, and other expenses which, within the discretion of the prosecuting attorney, may be a proper expense of the office and also including necessary expense in connection with any proper investigation incident to any criminal law violation or trials before any grand jury, or any court within the judicial district, coming within the duties of his office.

(b) Subject to approval of the several quorum courts, the expenses shall be borne by the counties comprising the Sixteenth Judicial District, as follows:

(1) Independence County ..................... forty percent (40%);

(2) Cleburne County ..................... twenty-seven percent (27%);

(3) Stone County ..................... eleven percent (11%);

(4) Izard County ..................... eleven percent (11%); and

(5) Fulton County ..................... eleven percent (11%).

(c) The expenses may be drawn in equal monthly installments or be contingent.

(d) The deputy prosecuting attorney for Stone County shall receive an annual salary of not less than twelve thousand dollars ($12,000) nor more than eighteen thousand eight hundred dollars ($18,800), as established by the Quorum Court of Stone County.






Subchapter 22 - -- Seventeenth Judicial District

§ 16-21-2201 - Election.

(a) The qualified electors of the Seventeenth Judicial District-West shall elect one (1) prosecuting attorney.

(b) The qualified electors of the Seventeenth Judicial District-East shall elect one (1) prosecuting attorney.



§ 16-21-2202 - Contingent expense allowance.

(a) In lieu of any other contingent expense allowance now provided by law for the Prosecuting Attorney of the Seventeenth Judicial District, the prosecuting attorney shall receive a contingent expense allowance of three thousand six hundred dollars ($3,600) per annum to be borne by the respective counties of the Seventeenth District as follows:

(1) White County ..................... $1,400;

(2) Lonoke County ..................... $1,200; and

(3) Prairie County ..................... $1,000.

(b) (1) The counties shall pay the above authorized annual amounts in equal quarterly installments from the county general funds of the respective counties.

(2) The payment of each county's pro rata part of the contingent expense allowance shall be upon approval of the county judge of each of the respective counties.



§ 16-21-2203 - Expense allowance -- Seventeenth Judicial District-East.

(a) The office of the Prosecuting Attorney of the Seventeenth Judicial District shall receive a contingent expense reimbursement of two thousand four hundred dollars ($2,400) per annum to be borne by the respective counties of the Seventeenth Judicial District as follows:

(1) White County ..................... $1,400

(2) Prairie County ..................... 1,000

(b) The counties shall pay the authorized annual amounts in equal quarterly installments from the county general fund of the respective counties, and the checks shall be made payable to the office of the Prosecuting Attorney of the Seventeenth Judicial District. Disbursements shall be made by the prosecuting attorney for the necessary expenses of the office based upon adequate documentation.

(c) The prosecuting attorney or his or her deputies may also be allowed additional expenses upon appropriation of the quorum court and approval of the county judge.

(d) The prosecuting attorney shall be entitled to the following assistants and employees:

(1) One (1) chief deputy prosecuting attorney, whose salary shall be not less than forty-five thousand one hundred twenty-eight dollars ($45,128) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of White County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by White County;

(2) (A) One (1) deputy prosecuting attorney for White County, whose salary shall be not less than thirty-five thousand eighteen dollars ($35,018) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of White County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by White County;

(B) One (1) deputy prosecuting attorney for White County, whose salary shall be not less than thirty-one thousand one hundred dollars ($31,100) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of White County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by White County;

(3) (A) One (1) deputy prosecuting attorney for Prairie County, whose salary shall be not less than thirty-three thousand three hundred forty-two dollars ($33,342) per annum. The salary is to be paid in accordance with the pay periods and payroll policy for county employees of Prairie County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Prairie County.

(B) The deputy prosecuting attorney for Prairie County shall be entitled to actual operating expenses of not less than thirteen thousand six hundred forty-six dollars ($13,646) to cover the cost of telephone, printing, supplies, equipment, janitorial services, cleaning supplies, food, service contracts, accounting, postage, photocopies, travel, training, utilities, rent, juror and witness fees, and such other expenses which, within the discretion of the prosecuting attorney, may be proper expenses of the office in connection with the investigation and prosecution of criminal activity within the district, to be paid by Prairie County;

(4) One (1) victim/witness coordinator and office manager, whose salary shall be not less than twenty-three thousand two hundred ninety-two dollars ($23,292). The salary is to be paid in accordance with the pay periods and payroll policy of White County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by White County;

(5) One (1) victim/witness clerk, whose salary shall be not less than eighteen thousand seven hundred forty-four dollars ($18,744). The salary is to be paid in accordance with the pay periods and payroll policy of White County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by White County;

(6) One (1) receptionist and municipal intake clerk, whose salary shall be not less than eighteen thousand seven hundred forty-four dollars ($18,744) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of White County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by White County;

(7) One (1) hot check clerk, whose salary shall be not less than seventeen thousand five hundred dollars ($17,500) per annum. The salary is to be paid in accordance with the pay periods and payroll policy of White County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by White County; and

(8) One (1) clerk, whose salary shall be not less than twelve thousand six hundred dollars ($12,600) per annum. The salary shall be paid in accordance with the pay periods and payroll policy of Prairie County. In addition to the salary, social security, matching retirement, insurance, and all related salary expenses shall be paid by Prairie County.

(e) (1) The quorum courts of the respective counties of the Seventeenth Judicial District shall annually appropriate out of the funds sufficient amounts to cover the salaries and expenses provided for in this section.

(2) The salaries and expenses provided for in this section are minimum provisions only, and the quorum courts of the respective counties may appropriate any additional funds they deem necessary for the efficient operation of the office of the prosecuting attorney.

(f) A deputy prosecuting attorney who is duly appointed in any county of the Seventeenth Judicial District shall have the authority to perform all official acts as deputy prosecuting attorney in all counties within the district.






Subchapter 23 - -- Eighteenth Judicial District

§ 16-21-2301 - Expense allowance.

The Garland County Quorum Court may appropriate from the county treasury such funds as it deems necessary to defray the expenses of the Prosecuting Attorney of the Eighteenth Judicial District-East.






Subchapter 24 - -- Nineteenth Judicial District

§ 16-21-2401 - Contingent expense allowance.

(a) In lieu of any other contingent expense allowance now provided by law for the Prosecuting Attorney of the Nineteenth Judicial District, the prosecuting attorney shall hereafter receive a contingent expense allowance to be borne by the respective counties of the Nineteenth Judicial District as follows:

(1) Benton County ..................... $1,750; and

(2) Carroll County ..................... $750.

(b) The counties in the Nineteenth Judicial District shall pay the above prescribed annual amounts in equal monthly installments.



§ 16-21-2402 - Reimbursement of expenses of Benton County office.

(a) The Quorum Court of Benton County shall furnish the Prosecuting Attorney of the Nineteenth Judicial District and his Benton County staff adequate office space in the Benton County Courthouse or, in lieu thereof, appropriate funds for the rental of office facilities and all expenses associated therewith.

(b) The Benton County Quorum Court shall appropriate adequate funds for reimbursing the prosecuting attorney for the actual expenses of the Benton County office, including, but not limited to, telephone, telegraph, postage, printing, office supplies and equipment, stationery, traveling expenses, and such other expenses which the quorum court may deem a proper expense of the prosecutor's office.



§ 16-21-2403 - Reimbursement of expenses of Carroll County office.

The Carroll County Quorum Court shall appropriate adequate funds for reimbursing the Prosecuting Attorney of the Nineteenth Judicial District for the actual expenses of the Carroll County office, including, but not limited to, telephone, telegraph, postage, printing, office supplies and equipment, stationery, traveling expenses, and such other expenses which the quorum court may deem a proper expense of the prosecutor's office.






Subchapter 25 - -- Twentieth Judicial District

§ 16-21-2501 - Investigators.

(a) The prosecuting attorney of the Twentieth Judicial District is hereby authorized to appoint and employ certified law enforcement officers as investigators for the prosecuting attorney's office.

(b) In addition to the investigators listed in subsection (a) of this section, the prosecuting attorney shall have the authority to appoint or employ with or without pay at his or her discretion other investigators necessary for the administration of justice.

(c) (1) An investigator authorized and appointed shall:

(A) Have the authority to issue process, serve warrants, and possess all powers of a law enforcement officer;

(B) Be a certified law enforcement officer commissioned by the Arkansas Commission on Law Enforcement Standards and Training; and

(C) Be defined as a public safety member.

(2) (A) If an investigator issues process or serves warrants, the office of the prosecuting attorney shall be entitled to receive the same fee a sheriff is authorized to charge under § 21-6-307.

(B) The fee is to be deposited into the hot check fees account.

(d) A deputy prosecuting attorney and a staff member designated by the prosecuting attorney shall be considered a law enforcement officer for all protective, emergency, investigative, and commercial purposes, either individually or in coordination with interagency cooperative investigation and operations.






Subchapter 26 - -- Twenty-First Judicial District

[Reserved]



Subchapter 27 - -- Twenty-Second Judicial District

§ 16-21-2701 - Investigators.

(a) The Prosecuting Attorney of the Twenty-second Judicial District shall be entitled to appoint and employ one (1) investigator at not less than twenty-one thousand dollars ($21,000), to be paid by Saline County when approved by the quorum court and payment is approved by the county judge.

(b) In addition to the investigator listed by salary in subsection (a) of this section, the Prosecuting Attorney of the Twenty-second Judicial District shall have the authority to appoint and employ other investigators as necessary for the administration of justice.

(c) (1) All investigators authorized and so appointed shall have the authority to issue process, serve warrants, and possess all law enforcement officer powers.

(2) They shall be certified law enforcement officers commissioned by the Arkansas Commission on Law Enforcement Standards and Training and shall be defined as public safety members under Arkansas law.

(3) In the event that investigators shall issue process or serve warrants, the prosecutor's office shall be entitled to receive the same fee as provided in § 21-6-307, which shall be deposited into the hot check fees account.









Chapter 22 - Attorneys At Law

Subchapter 1 - -- General Provisions

§ 16-22-101 - Lawyer referral services.

(a) It is unlawful for any person or organization to operate a lawyer referral service without prior approval of the Arkansas Supreme Court. "Lawyer referral service" means referring clients to attorneys and receiving compensation for the referral.

(b) (1) Any court of competent jurisdiction may order any person or organization violating this section to cease and desist from operating a lawyer referral service.

(2) Any person or entity failing to comply with the court order shall be deemed in contempt of court and subject to such punishment as prescribed by the court.



§ 16-22-102 - Delinquent noncustodial parents.

The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, upon reaching a cooperative agreement with the Arkansas Supreme Court, is hereby authorized to develop procedures under which the Clerk of the Supreme Court may each year furnish the Office of Child Support Enforcement with a list of those persons who possess a law license and the office shall notify the Clerk of the Supreme Court regarding a review of the law license whenever a noncustodial parent on the list is delinquent on a court-ordered child support payment or an adjudicated arrearage in an amount equal to six (6) months' obligation or more or is the subject of an outstanding failure to appear warrant, body attachment, or bench warrant pursuant to a child support order.






Subchapter 2 - -- Admission and Practice

§ 16-22-201 - Qualifications for admission.

(a) Every citizen of the age of twenty-one (21) years, of good moral character, and who possesses the requisite qualifications of learning and ability may, upon application and in the manner provided for in this subchapter, be admitted to practice as an attorney and counselor at law in the courts of this state.

(b) It shall be lawful for the Supreme Court to admit to practice as an attorney and counselor at law in the courts of this state any citizen under the age of twenty-one (21) years who is of good moral character and who possesses the other requisite qualifications of learning and ability, and who is a graduate of any accredited, recognized, or Class A law school.



§ 16-22-202 - Examination required -- Petition.

Every applicant for admission to practice law in the courts of this state shall be examined pursuant to rules of the Supreme Court of this state and shall, before his or her admission, produce to the court, by sworn petition, satisfactory proof of the qualifications found in § 16-22-201.



§ 16-22-203 - Board of examiners.

The Supreme Court may appoint a board of examiners from practitioners in the Supreme Court for each judicial district to conduct the examinations for license, according to a standard adopted by the Supreme Court.



§ 16-22-204 - Authority of Justice or judge to license.

No Justice of the Supreme Court or judge of the circuit or other court shall have power to license any applicant to practice law, but such power shall be exercised by the courts of this state, by proper orders, duly recorded.



§ 16-22-205 - Oath.

Any person admitted to practice law in this state shall make oath to support the Constitutions of the United States and of the State of Arkansas and to faithfully discharge the duties of the office upon which he is about to enter.



§ 16-22-206 - Entitlement to practice.

No person shall be licensed or permitted to practice law in any of the courts of record of this state until he has been admitted to practice by the Supreme Court of this state, and every person so admitted shall be entitled to practice in all the courts of this state.



§ 16-22-207 - Register of licensed attorneys.

It shall be the duty of the clerk of each court of record to keep a register in which he shall register and enroll every attorney or counselor at law licensed to practice in the court of which he is clerk.



§ 16-22-208 - Barratry or maintenance -- Disciplinary action by circuit and chancery courts.

(a) Any person, not a member of the Bar of Arkansas, who shall commit or who shall conspire to commit any act defined by the law of this state to be barratry or maintenance, or who shall solicit for himself or for another person who is not a member of the Bar of Arkansas in any manner or by any method the handling of claims or litigation involving injuries to persons or damage to property, in such a manner as would constitute the practice of law, shall be deemed to have submitted himself to the personal jurisdiction of any circuit or chancery court having territorial jurisdiction of the county where the act was committed for disciplinary proceedings in the same manner as if he were a member of the Bar of Arkansas.

(b) In addition to any other lawful action the court might take in proceedings under this section, the court shall be authorized to enter an injunction restraining the commission of any acts mentioned in subsection (a) of this section and may enforce the injunction with contempt proceedings as provided by law in other cases.

(c) It is declared to be the intent of this section to be in aid of and subordinate to the right of the Supreme Court of Arkansas to regulate and define the practice of law and prevent and prohibit the unauthorized or unlawful practice thereof by appropriate rules, orders, and penalties.



§ 16-22-209 - Practicing without license -- Contempt of court.

Every person who shall attempt to practice law in any court of record without being licensed, sworn, and registered, as required in this subchapter, shall be deemed guilty of a contempt of court and shall be punished as in other cases of contempt.



§ 16-22-210 - Clerk or sheriff not to act as attorney.

No clerk of any court of record in this state or sheriff, while he continues to act as such, shall under any pretense whatever act as an attorney at law in the court of which he is clerk or in the county in which he is sheriff.



§ 16-22-211 - Corporations or associations -- Practice of law or solicitation prohibited -- Exceptions -- Penalty.

(a) It shall be unlawful for any corporation or voluntary association to practice or appear as an attorney at law for any person in any court in this state or before any judicial body, to make it a business to practice as an attorney at law for any person in any of the courts, to hold itself out to the public as being entitled to practice law, to tender or furnish legal services or advice, to furnish attorneys or counsel, to render legal services of any kind in actions or proceedings of any nature or in any other way or manner, or in any other manner to assume to be entitled to practice law or to assume or advertise the title of lawyer or attorney, attorney at law, or equivalent terms in any language in such a manner as to convey the impression that it is entitled to practice law or to furnish legal advice, service, or counsel or to advertise that either alone or together with or by or through any person, whether a duly and regularly admitted attorney at law or not, it has, owns, conducts, or maintains a law office or any office for the practice of law or for furnishing legal advice, services, or counsel.

(b) It also shall be unlawful for any corporation or voluntary association to solicit itself by or through its officers, agents, or employees any claim or demand for the purpose of bringing an action thereon or of representing as attorney at law or for furnishing legal advice, services, or counsel to a person sued or about to be sued in any action or proceeding or against whom an action or proceeding has been or is about to be brought, or who may be affected by any action or proceeding that has been or may be instituted in any court or before any judicial body, or for the purpose of so representing any person in the pursuit of any civil remedy.

(c) The fact that any officer, trustee, director, agent, or employee shall be a duly and regularly admitted attorney at law shall not be held to permit or allow any such corporation or voluntary association to do the acts prohibited in this section, nor shall that fact be a defense upon the trial of any of the persons mentioned for a violation of the provisions of this section.

(d) This section shall not apply to a:

(1) For-profit corporation or voluntary association lawfully engaged in:

(A) The examination and insuring of titles to real property; or

(B) Employing an attorney or attorneys in and about its own immediate affairs or in any litigation to which it is or may become a party; or

(2) Nonprofit corporation or voluntary association lawfully engaged in representing or assisting an indigent, poor, or disadvantaged person as a client in a civil or criminal matter, provided that any legal services rendered by a nonprofit corporation or voluntary association are furnished through duly licensed attorneys in accordance with rules governing the practice of law in Arkansas.

(e) (1) Nothing contained in this section shall be construed to prevent a corporation from furnishing to any person lawfully engaged in the practice of law such information or such clerical services in and about his or her professional work as may be lawful, except for the provisions of this section, if at all times the lawyer receiving such information or such services shall maintain full professional and direct responsibility to his or her clients for the information and services so received.

(2) However, no corporation shall be permitted to render any services that cannot lawfully be rendered by a person not admitted to practice law in this state nor to solicit directly or indirectly professional employment for a lawyer.

(f) (1) Any corporation or voluntary association violating any of the provisions of this section shall be guilty of a violation and punished by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000).

(2) Every officer, trustee, director, agent, or employee of the corporation or voluntary association who directly or indirectly engages in any of the acts prohibited in this section or assists such a corporation or voluntary association to do such prohibited acts shall be guilty of a violation and shall be punished by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000).



§ 16-22-212 - Disbarment in another state -- Effects.

(a) It shall be unlawful for any person to practice law or attempt to practice law in any court in this state or to solicit business as or in any manner represent himself or herself to be an attorney at law when such a person so practicing or attempting to practice law or soliciting business as or representing himself or herself to be an attorney at law has previously been disbarred from the practice of law in any other state of the United States of America while a resident of that state.

(b) (1) No person shall be admitted to practice law in this state who has been disbarred from the practice of law in any other state.

(2) The disbarment of any person from the practice of law in any other state shall operate as a disbarment of the person from the practice of law in this state under any license, permit, or enrollment issued to the person by any court in this state prior to his or her disbarment in the other state.

(3) A certified copy of the order, judgment, or decree of the disbarment in the other state shall be prima facie evidence of the disbarment in the other state when filed in any court in this state.

(c) It shall be unlawful for any judge of any court of record, district judge, mayor, or other judge or magistrate to knowingly permit any person to practice law or attempt to practice law, or to appear in any manner as an attorney at law before him or her or in his or her court in violation of any of the terms and provisions of this section.

(d) (1) Any person violating the terms of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000).

(2) Each violation of this section shall constitute a separate offense.






Subchapter 3 - -- Rights and Liabilities

§ 16-22-301 - Legislative intent.

It is hereby found and determined by the General Assembly of the State of Arkansas that the Supreme Court, in Henry, Walden, and Davis v. Goodman, 294 Ark. 25 (1987), limited the existing Attorney's Lien Law by allowing only a quantum meruit recovery in a case in which the attorney was dismissed by the client; that the Supreme Court's interpretation of the Attorney Lien Law is contrary to what was intended by the enactment of Acts 59 and 306 of 1941, the Attorney Lien Law; that an attorney should have the right to rely on his contract with his client; and that the Attorney's Lien Law should be reenacted to protect the contractual rights of attorneys. Therefore, it is the intent of §§ 16-22-302 -- 16-22-304 to allow an attorney to obtain a lien for services based on his or her agreement with his or her client and to provide for compensation in case of a settlement or compromise without the consent of the attorney.



§ 16-22-302 - Compensation governed by contract.

The compensation of an attorney at law, solicitor, or counselor for his services is governed by agreement, expressed or implied, which is not restrained by law.



§ 16-22-303 - Compromise or settlement without attorney's consent -- Effect.

(a) Any agreement, contract, or arrangement between litigants or any conduct of the one seeking affirmative relief at the instance and procurement of his adversary which deprives the litigant of his asserted right against his adversary shall constitute a compromise or settlement of his cause of action within the meaning of this section.

(b) (1) In case a compromise or settlement is made by the parties litigant to the action after service of the notice by certified mail and before the filing of suit, or if made after suit is filed upon the action and such compromise or settlement is made without the consent of such attorney at law, solicitor, or counselor, the court of proper jurisdiction shall, upon motion, enter judgment for a reasonable fee or compensation against all of the parties to the compromise or settlement so made without the consent of the attorney at law, solicitor, or counselor, and the amount of the fee or compensation shall not be necessarily limited to the amount, if any, of the compromise or settlement between the parties litigant.

(2) If the compromise or settlement is effected by an agent or agents of such party, the judgment shall be entered against the agent or agents as well as against those parties from whom the attorney at law, solicitor, or counselor is entitled to judgment for the fee or compensation, and, if the compromise or settlement is made with the knowledge or advice of the attorney at law, solicitor, or counselor of those parties from whom the attorney at law, solicitor, or counselor is entitled to judgment for the fee or compensation, the court shall also enter judgment against such attorneys at law, solicitors, or counselors as well.



§ 16-22-304 - Lien of attorney created.

(a) (1) From and after service upon the adverse party of a written notice signed by the client and by the attorney at law, solicitor, or counselor representing the client, which notice is to be served by certified mail and a return receipt being required to establish actual delivery of the notice, the attorney at law, solicitor, or counselor serving the notice upon the adversary party shall have a lien upon his or her client's cause of action, claim, or counterclaim, which attaches to any settlement, verdict, report, decision, judgment, or final order in his or her client's favor, and the proceeds thereof in whosoever's hands they may come.

(2) The lien cannot be defeated and impaired by any subsequent negotiation or compromise by any parties litigant.

(3) However, the lien shall apply only to the cause or causes of action specifically enumerated in the notice.

(b) In the event that the notice is not served upon the adverse party by an attorney at law, solicitor, or counselor representing his client, the same lien created in this section shall attach in favor of the attorney at law, solicitor, or counselor from and after the commencement of an action or special proceeding or the service upon an answer containing a counterclaim, in favor of the attorney at law, solicitor, or counselor who appears for and signs a pleading for his or her client in the action, claim, or counterclaim in which the attorney at law, solicitor, or counselor has been employed to represent the client.

(c) (1) This lien shall apply to proceedings before the Workers' Compensation Commission.

(2) The lien shall attach from the date a notice of claim is filed with the commission, if served by certified mail, return receipt requested, or from the date the commission mails notice of the claim to the employer or carrier, regardless of whether this mailing by the commission is by certified mail or regular mail, whichever date occurs first.

(d) (1) This lien shall apply to procedures set forth in § 18-50-101 et seq.

(2) The lien shall attach on the date a mortgagee's power of attorney or beneficiary's appointment of substitute trustee is recorded pursuant to § 18-50-102.

(3) If a mortgagee's power of attorney or beneficiary's appointment of substitute trustee is not recorded, then the lien shall attach on the date a notice of default and intention to sell is mailed in accordance with § 18-50-104.

(4) The lien shall secure all work performed by the attorney for the mortgagee or beneficiary, including, but not limited to, expenses incurred by the attorney for abstracting and title insurance services and giving notice of the trustee's or mortgagee's sale.

(e) The court or commission before which an action was instituted, or in which an action may be pending at the time of settlement, compromise, or verdict, or in any circuit court of proper venue, upon the petition of the client or attorney at law, shall determine and enforce the lien created by this section.



§ 16-22-305 - Unnecessary costs satisfied by attorney.

If any attorney at law or other person admitted to conduct causes in any court in the State of Arkansas appears to have multiplied the proceedings in any cause before such court, so as to increase costs unreasonably and vexatiously, he shall be required, by order of the court, to satisfy any excess of costs so increased.



§ 16-22-306 - Negligence of attorney resulting in dismissal -- Liability for costs and damages.

If any suit in any court of record in this state is dismissed on account of the negligence of any attorney at law, or for his nonattendance at the court without having a just and reasonable excuse for such absence, it shall be at the costs of the attorney at law. Such attorney at law shall be liable for all damages his client may have sustained by the dismissal or by any other neglect by the attorney at law of his duty, in an action in any court within this state having jurisdiction thereof.



§ 16-22-307 - Failure to pay over money -- Judgment for money and costs -- Penalized by court.

If any attorney at law receiving money for his client refuses or fails to pay the money over on demand, the attorney at law may be proceeded against in a summary way on motion before the circuit court, either in the county in which he may reside or in the county in which he received the money. The court shall render judgment against him for the amount of money received by the attorney at law for the use of his client, with costs, and he shall be further dealt with as the court may deem just under the provisions of this subchapter.



§ 16-22-308 - Attorney's fees in certain civil actions.

In any civil action to recover on an open account, statement of account, account stated, promissory note, bill, negotiable instrument, or contract relating to the purchase or sale of goods, wares, or merchandise, or for labor or services, or breach of contract, unless otherwise provided by law or the contract which is the subject matter of the action, the prevailing party may be allowed a reasonable attorney's fee to be assessed by the court and collected as costs.



§ 16-22-309 - Attorney's fees in actions lacking justiciable issue.

(a) (1) In any civil action in which the court having jurisdiction finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party or his attorney, the court shall award an attorney's fee in an amount not to exceed five thousand dollars ($5,000), or ten percent (10%) of the amount in controversy, whichever is less, to the prevailing party unless a voluntary dismissal is filed or the pleadings are amended as to any nonjusticiable issue within a reasonable time after the attorney or party filing the dismissal or the amended pleadings knew, or reasonably should have known, that he would not prevail.

(2) This section shall not apply to actions arising out of a written instrument or agreement which entitles the prevailing party to an award of reasonable attorney's fees.

(b) In order to find an action, claim, setoff, counterclaim, or defense to be lacking a justiciable issue of law or fact, the court must find that the action, claim, setoff, counterclaim, or defense was commenced, used, or continued in bad faith solely for purposes of harassing or maliciously injuring another or delaying adjudication without just cause or that the party or the party's attorney knew, or should have known, that the action, claim, setoff, counterclaim, or defense was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification, or reversal of existing law.

(c) In awarding attorney's fees, the court may pronounce its decision on the fees at the conclusion of the trial or special proceedings without written motion and with or without presentation of additional evidence. The judgment for attorney's fees, if any, shall be included in the final judgment entered in the action.

(d) On appeal, the question as to whether there was a complete absence of a justiciable issue shall be determined de novo on the record of the trial court alone.



§ 16-22-310 - Liability for civil damages.

(a) No person licensed to practice law in Arkansas and no partnership or corporation of Arkansas licensed attorneys or any of its employees, partners, members, officers, or shareholders shall be liable to persons not in privity of contract with the person, partnership, or corporation for civil damages resulting from acts, omissions, decisions, or other conduct in connection with professional services performed by the person, partnership, or corporation, except for:

(1) Acts, omissions, decisions, or conduct that constitutes fraud or intentional misrepresentations; or

(2) (A) Other acts, omissions, decisions, or conduct if the person, partnership, or corporation was aware that a primary intent of the client was for the professional services to benefit or influence the particular person bringing the action.

(B) For the purposes of subdivision (a)(2)(A) of this section, if the person, partnership, or corporation identifies in writing to the client those persons who are intended to rely on the services and sends a copy of the writing or similar statement to those persons identified in the writing or statement, then the person, partnership, or corporation or any of its employees, partners, members, officers, or shareholders may be held liable only to the persons intended to so rely, in addition to those persons in privity of contract with the person, partnership, or corporation.

(b) This section shall apply only to acts, omissions, decisions, or other conduct in connection with professional services occurring or rendered on or after April 6, 1987.

(c) The appointment of an attorney as a successor trustee or attorney-in-fact as provided in § 18-50-101 et seq. shall not expand the liability of the attorney, the entity, or partnership employing the attorney, or the firm in which the attorney is a member or partner beyond the liability provided in this section.



§ 16-22-311 - Reports of visits with incarcerated indigent clients.

(a) (1) An attorney at law representing an indigent client who is incarcerated in any county jail, city jail, juvenile detention facility, or other facility operated by the Division of Youth Services of the Department of Human Services in the State of Arkansas shall make a report of personal visits with the client.

(2) The report shall be on a sign-in document to be provided by the correctional facility or criminal detention facility in which the client is incarcerated.

(3) The sign-in document shall be designed in order to allow the attorney to record:

(A) The date of the visit;

(B) The time the attorney is signing in for the visit;

(C) The name of the inmate visited; and

(D) The time the attorney is signing out after the visit.

(b) (1) Each county jail, city jail, juvenile detention facility, or other detention facility operated by the division shall furnish a sign-in document for attorneys required to make a report under this section.

(2) The facilities shall maintain the reports for a period of one (1) year following the release, discharge, or transfer of an inmate represented by an attorney who is required to make a report under this section.






Subchapter 4 - -- Suspension and Disbarment

§ 16-22-401 - Grounds for removal or suspension.

Any attorney who is guilty of any felony or infamous crime, of improperly retaining his client's money, of any malpractice, deceit, or misdemeanor in his professional capacity, is an habitual drunkard, or is guilty of any ungentlemanly conduct in the practice of his profession may be removed or suspended from practice, upon charges exhibited against him, and proceedings thereon had as provided in this subchapter.



§ 16-22-402 - Venue.

The charges shall be exhibited in the county in which the offense has been committed, or in which the accused may reside.



§ 16-22-403 - Time for hearing.

The court in which the charges may be exhibited shall fix a time for the hearing of the charges, allowing a reasonable time to notify the accused.



§ 16-22-404 - Service of citation.

(a) The clerk of the court in which the charges may be exhibited shall issue a citation, notifying the accused to appear at the time and place fixed for the hearing and answer the charges exhibited against him. A copy of the charges shall be attached to the citation.

(b) (1) The citation may be served in any county in this state.

(2) The citation shall be served in the same manner as a summons in suits at law, and the service shall be at least ten (10) days before the return day thereof.



§ 16-22-405 - Failure to appear -- Compelling appearance.

If the accused fails to appear according to the command of the citation, his appearance may be compelled by attachment, or the court may proceed ex parte.



§ 16-22-406 - Other charges -- Suspension only.

Upon charges other than a conviction for an indictable offense, the court shall have power only to suspend the accused from practice until the facts shall be ascertained in the manner prescribed in this subchapter.



§ 16-22-407 - Limitation of proceedings.

If the charges are for an indictable offense and no indictment is found or, if found, is not prosecuted to trial within six (6) months, the suspension shall be discontinued unless the delay is produced by the absence or the procurement of the accused, in which case the suspension may continue until the final decision.



§ 16-22-408 - Record of conviction or acquittal of offense as evidence.

The record of conviction or acquittal of any indictable offense shall in all cases be conclusive evidence of the facts, and the court shall proceed thereon accordingly.



§ 16-22-409 - Trial when offense not indictable.

When the matter charged is not indictable, the trial of the facts alleged shall be had in the court in which the charges are pending. The trial shall be by jury. If the accused fails to appear or, upon appearing, does not require a jury, the trial shall be by the court sitting without a jury.



§ 16-22-410 - Verification of charges.

All charges exhibited under this subchapter shall be verified by affidavit and shall be prosecuted by the prosecuting attorney, prosecuting in the district in which the charges are pending.



§ 16-22-411 - Judgment.

(a) In all cases of conviction, the court shall pronounce judgment of removal or suspension, according to the facts found.

(b) Every judgment of removal or suspension made in pursuance of this subchapter shall operate, while it continues in force, as a removal or suspension from practice in all the courts of this state.



§ 16-22-412 - Conviction in another state -- Effect.

(a) In all cases of conviction for felony or other infamous crime of any attorney at law in any other state or territory of the United States, such conviction, on the production of a copy of the record thereof, shall have the same effect as if such attorney had been convicted in this state.

(b) In all cases of conviction of any of the crimes specified in the preceding section, if the attorney shall have been licensed in this state, after such conviction, his license shall be revoked in the same manner as if the conviction had been had after the granting of such license.



§ 16-22-413 - Review by Supreme Court.

In all cases of a trial of charges, the accused may except to any decision of the court and may prosecute an appeal to the Supreme Court, or writ of error, in all respects as in actions at law.






Subchapter 5 - -- Unauthorized Practice of Law

§ 16-22-501 - Prohibited activities.

(a) A person commits an offense if, with intent to obtain a direct economic benefit for himself or herself, the person:

(1) Contracts with any person to represent that person with regard to personal causes of action for property damages or personal injury;

(2) Advises any person as to the person's rights and the advisability of making claims for personal injuries or property damages;

(3) Advises any person as to whether or not to accept an offered sum of money in settlement of claims for personal injuries or property damages;

(4) Enters into any contract with another person to represent that person in personal injury or property damage matters on a contingent fee basis with an attempted assignment of a portion of the person's cause of action;

(5) Enters into any contract, except a contract of insurance, with a third person which purports to grant the exclusive right to select and retain legal counsel to represent the individual in any legal proceeding; or

(6) Contacts any person by telephone or in person for the purpose of soliciting business which is legal in nature, as set forth above.

(b) This section does not apply to a person currently licensed to practice law in this state, another state, or a foreign country and in good standing with the State Bar of Arkansas and the state bar or licensing authority of any and all other states and foreign countries where licensed.

(c) Except as provided by subsection (d) of this section, an offense under subsection (a) of this section is a Class A misdemeanor.

(d) An offense under subsection (a) of this section is a Class D felony if it is shown on the trial of the offense that the defendant has previously been convicted under subsection (a) of this section.

(e) This section shall not apply to a person who is licensed as an adjuster or employed as an adjuster by an insurer as authorized by § 23-64-101.









Chapter 23 - Law Libraries

§ 16-23-101 - Authorization.

(a) Any county of this state is authorized to own, operate, and maintain a county law library and, in connection therewith, to own, buy, sell, lend, borrow, receive bequests and donations of, and otherwise deal in and contract concerning books, volumes, treatises, pamphlets, and other educational materials useful for the purpose of legal education and to use therefor any available funds, including proceeds of the court costs levied and collected pursuant to the provisions of this chapter.

(b) The funds derived from the levy of costs in criminal and civil cases as provided by this chapter may be used for any purpose relating to the establishment, maintenance, and operation of a county law library, including, but not limited to:

(1) Construction, renovation, and maintenance of facilities to house such libraries;

(2) The purchase of books, supplies, furnishings, and appointments;

(3) The payment of salaries and expenses of librarians and assistants; and

(4) Such other expenditures necessary to carry out the purpose and intent of this chapter.

(c) (1) Each county which has two (2) judicial districts, an organized bar association organized in each district prior to March 1, 1991, and a county law library established prior to March 1, 1991, shall create a county law library to be located within each judicial district.

(2) The court costs levied under this chapter and collected by the courts within the judicial districts shall be used only for the county law library located within that judicial district.



§ 16-23-102 - County law library boards.

(a) (1) A county law library established pursuant to this chapter shall be under the control of a county law library board of not less than three (3) nor more than five (5) persons, who shall be practicing attorneys residing in the county and who shall be appointed by the county court from attorneys nominated by the county bar association or, in counties where there is no county bar association, by a regional bar association which includes that county.

(2) In any county in which there are fewer than three (3) practicing attorneys, the board shall be composed of not less than three (3) nor more than five (5) persons, including the practicing attorney or attorneys in the county together with one (1) or more additional persons who are legal residents and qualified electors of the county, appointed by the county court.

(b) Members of the board shall be appointed for a term of five (5) years, but the initial appointments shall be so arranged that the terms of each member initially appointed expire in succeeding years.

(c) (1) The board shall have charge of the operation and maintenance of the county law library and the custody and care of its property. It shall direct the expenditure of funds derived for law library purposes under this chapter, and any other funds received by the county, or the board, for the use of the law library.

(2) Any excess funds in the county law library book fund not needed for the operation and maintenance of the county law library may be expended by the board for any other purpose necessary for improvement in the administration of justice in the county.

(d) (1) The board, subject to approval of the county court, is authorized, in implementation of the purposes of this chapter, to enter into agreements with any person, including other public bodies, in this state pertaining to the operation and maintenance of a county law library.

(2) Without limiting the generality of the foregoing, agreements entered into pursuant to the provisions hereof may contain provisions:

(A) Making available to any institution of higher learning the county law library, and related facilities, and the books, volumes, treatises, pamphlets, and other educational materials located therein;

(B) Authorizing the institution to maintain, locate, and relocate in the county law library, select, replace, supervise the use of, buy, sell, lend, borrow, receive bequests and donations of, and otherwise deal in and contract concerning, such books, volumes, treatises, pamphlets, and other educational materials; and

(C) Providing for the operation, maintenance, and supervision of the county law library and related facilities for the benefit of the institution, the county, judges and attorneys, and the public.

(3) The agreements may make available to the institution all or a portion of the collections of the costs levied pursuant to the provisions of this chapter, for the purpose of performing the obligations of the institution thereunder.



§ 16-23-104 - Conditions precedent to levy and collection.

(a) The costs levied pursuant to the provisions of this chapter shall not be levied and collected unless there has been filed with the county court of a county a resolution of the county bar association or, in counties where there is no county bar association, a resolution of the regional bar association which includes that county, signed by the president and attested to by the secretary of such bar association, requesting the levying and collecting of the costs levied pursuant to the provisions of this chapter.

(b) After receipt of the resolution, the county court may enter an order levying the costs levied pursuant to the provisions of this chapter and directing their collection.



§ 16-23-105 - County law library book fund.

All collections from costs levied pursuant to the provisions of this chapter shall forthwith be paid over by the collecting officer to the county treasurer and by him credited on his records to a fund to be designated and known as the county law library book fund. The book fund shall be used for no other purposes than those provided in this chapter, and expenditures therefrom shall not require appropriation by the quorum court.






Chapter 24 - Court Bailiffs

Subchapter 1 - -- General Provisions

§ 16-24-101 - Oaths for court bailiffs.

(a) The following oath, in substance, shall be administered to a court bailiff at the start of a jury trial:

"I do solemnly swear (or affirm) that I will faithfully, impartially, and to the best of my ability, discharge the duties of bailiff of this court, to which office I have been appointed, and strictly obey all orders of the court, as bailiff during the present session now being held."

(b) The following oath, in substance, shall be administered to a court bailiff prior to the deliberation of a jury:

"I do solemnly swear (or affirm) that I will keep this jury together, not allowing any person to speak to them or overhear their deliberations, nor to speak to them myself, unless it is in the performance of my official duties as bailiff to this court."









Chapter 25-29 - [Reserved.]

[Reserved]






Subtitle 3 - Juries And Jurors

Chapter 30 - General Provisions

§ 16-30-101 - Multijudge and divided circuits.

(a) In multijudge circuits, the circuit judges may select one (1) of their number to perform any of the duties imposed upon a judge by this act.

(b) Divisions of any circuit court may either have separate jury commissioners and jurors, or the judges by concurrence may share a single set of commissioners, a single jury wheel or box, or a single list of jurors.



§ 16-30-102 - Alternate jurors.

(a) When in the discretion of the court it shall be deemed advisable in the interests of the furtherance of justice, the court may direct that not more than three (3) jurors in addition to the regular jury be called and impaneled to sit as alternate jurors. Alternate jurors, in the order in which they are called, shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties.

(b) Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examinations and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury retires to consider its verdict.

(c) Each opposing side shall be entitled to one (1) peremptory challenge in addition to those otherwise allowed by law. The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by these rules by this section may not be used against an alternate juror.



§ 16-30-103 - Oaths.

(a) The following oath, in substance, shall be administered to the grand jurors:

"Saving yourselves and fellow jurors, you do swear that you will diligently inquire of, and present all treasons, felonies, misdemeanors, and breaches of the penal laws over which you have jurisdiction, of which you have knowledge or may receive information."

(b) Petit jurors upon being impaneled pursuant to this act shall take the following oath:

"I do solemnly swear (or affirm) that I will well and truly try each and all of the issues submitted to me as a juror and a true verdict render according to the law and the evidence."






Chapter 31 - Juror Qualifications and Exemptions

§ 16-31-101 - Qualifications.

Every registered voter or, in counties where an enhanced prospective jury list is utilized, every registered voter, licensed driver, or person issued an identification card under § 27-16-805 who is a citizen of the United States and a resident of the State of Arkansas and of the county in which he or she may be summoned for jury service is legally qualified to act as a grand or petit juror if not otherwise disqualified under the express provisions of this act.



§ 16-31-102 - Disqualifications.

(a) The following persons are disqualified to act as grand or petit jurors:

(1) Persons who do not meet the qualifications of § 16-31-101;

(2) Persons who are unable to speak or understand the English language;

(3) Persons who are unable to read or write the English language, except that the circuit judge, in the exercise of his discretion, may waive these requirements when the persons are otherwise found to be capable of performing the duties of jurors;

(4) Persons who have been convicted of a felony and have not been pardoned;

(5) Persons who are:

(A) Not of good character or approved integrity;

(B) Lacking in sound judgment or reasonable information;

(C) Intemperate; or

(D) Not of good behavior;

(6) Persons who, by reason of a physical or mental disability, are unable to render satisfactory jury service, except that no person shall be disqualified solely on the basis of loss of hearing or sight in any degree; and

(7) Persons who are less than eighteen (18) years of age at the time they are required to appear.

(b) Except by the consent of all the parties, no person shall serve as a petit juror in any case who:

(1) Is related to any party or attorney in the cause within the fourth degree of consanguinity or affinity;

(2) Is expected to appear as a witness or has been summoned to appear as a witness in the cause;

(3) Has formed or expressed an opinion concerning the matter in controversy which may influence his judgment;

(4) May have a material interest in the outcome of the case;

(5) Is biased or prejudiced for or against any party to the cause or is prevented by any relationship or circumstance from acting impartially; or

(6) Was a petit juror in a former trial of the cause or of another case involving any of the same questions of fact.

(c) Nothing in this section shall limit a court's discretion and obligation to strike jurors for cause for any reason other than solely because of sight or hearing impairment.



§ 16-31-103 - Exemptions from service.

Any person may be excused from serving as a grand or petit juror or a jury commissioner for such period as the court deems necessary or may have his service deferred to another specified term of court when the state of his health or that of his family reasonably requires his absence, or when, for any reason, his own interests or those of the public will, in the opinion of the court, be materially injured by his attendance.



§ 16-31-104 - Limitations on frequency and period of service.

(a) Any person who is sworn as a member of a grand or petit jury shall be ineligible to serve on another grand or petit jury in the same county for a period of two (2) years from the date the person is excused from further jury service by the court or by operation of law.

(b) No petit juror shall be required to report for jury duty on more than ten (10) days or for more than a four-month period during the calendar year for which he or she is selected, except that any juror actually engaged in the trial of a case at the time of the expiration of the period of permitted service shall serve until the trial of the case is concluded.

(c) A summons to serve on jury duty shall include a description of the maximum periods of service under this section.



§ 16-31-105 - Exemption from overtime parking penalties.

(a) No person shall be subject to a fine or other penalty for the offense of overtime parking incurred while the person is engaged in actual service as a grand or petit juror in any court, federal or state, in this state.

(b) The person may evidence the fact of jury service by exhibiting to the appropriate official of the city or town offended by the violation a certificate of the clerk of the court similar to the form now in use to the effect that the person was engaged in jury service on the date of the violation and the hours of actual service.

(c) Any person attempting to enforce any fine or other penalty notwithstanding the provisions of this section shall be subject to contempt proceedings before the judge of the court being served by the person so charged.

(d) Nothing contained in this section shall be construed to give immunity from fine or penalty other than for the offense of overtime parking.



§ 16-31-106 - Penalty for employees' service prohibited.

(a) (1) Any person who is summoned to serve on jury duty shall not be subject to discharge from employment, loss of sick leave, loss of vacation time, or any other form of penalty as a result of his or her absence from employment due to jury duty, upon giving reasonable notice to his or her employer of the summons.

(2) No employer shall subject an employee to discharge, loss of sick leave, loss of vacation time, or any other form of penalty on account of his or her absence from employment by reason of jury duty.

(b) Any person violating the provisions of this section shall be guilty of a Class A misdemeanor.



§ 16-31-107 - Effect of unqualified juror upon verdict or indictment.

No verdict or indictment shall be void or voidable because any juror shall fail to possess any of the qualifications required in this act unless a juror shall knowingly answer falsely any question on voir dire relating to his qualifications propounded by the court or counsel in any cause. A juror who shall knowingly fail to respond audibly or otherwise as is required by the circumstances to make his position known to the court or counsel in response to any question propounded by the court or counsel, the answer to which would reveal a disqualification on the part of the juror, shall be deemed to have answered falsely.



§ 16-31-108 - Interpreters for visually or hearing impaired jurors.

(a) (1) (A) The state, through the Administrative Office of the Courts, shall provide and pay the cost of reasonable accommodations for the hearing and visually impaired when necessary to enable a person with those disabilities to act as a venireperson or juror.

(B) Such accommodations may include a qualified sign language interpreter, real-time captioning, or other reasonable auxiliary aid for the hearing impaired or a reader for the visually impaired.

(C) In the event the juror indicates that he or she can be accommodated by several means, the Administrative Office of the Courts may consider the cost and availability of each accommodation when deciding which to provide.

(2) The interpreter, the person writing real-time captioning, and the reader, when necessary, shall be present throughout jury service, the trial, and when the jury assembles for deliberation.

(b) (1) Whenever a sign language interpreter, real-time captioning, or a reader is utilized in judicial proceedings or in jury deliberations, the court will administer an oath to the interpreter, the person writing the real-time captioning, and the reader, to ensure objective and unbiased translation and complete confidentiality of the proceedings.

(2) The court shall also instruct the interpreter, the person writing the real-time captioning, and the reader to make a true and complete translation of all testimony and other relevant colloquy to the best of his ability.

(3) The court shall further instruct the interpreter, the person writing the real-time captioning, and the reader to refrain from participating in any manner in the deliberations of the jury, except for the complete translations of jurors' remarks made during deliberations.

(c) The verdict of the jury shall be valid notwithstanding the presence of the interpreter during deliberations.






Chapter 32 - Selection and Attendance

Subchapter 1 - -- General Provisions

§ 16-32-101 - Selection pursuant to act required -- Waiver.

No person shall be summoned to serve as a grand or petit juror who has not been selected under the provisions of this act unless this requirement is waived by the parties.



§ 16-32-102 - Jury commissioners.

(a) On or before November 1 of each year, the circuit judge shall appoint not less than three (3) nor more than twelve (12) jury commissioners who shall:

(1) Not be related to one another, or to the appointing judge, within the second degree of consanguinity or affinity;

(2) Possess the qualifications for petit jurors;

(3) Have no suits pending in the circuit courts;

(4) Not be directly or indirectly concerned with any pending criminal proceeding or prison investigation; and

(5) Not be related within the second degree of consanguinity or affinity to any elected county officer.

(b) The judge shall administer to the commissioners the following oath:

"You do swear faithfully to discharge the duties required of you as jury commissioners; that you will select jurors as provided by law from a cross section of the community which this court serves and you will not exclude or include any persons on account of race, religion, sex, national origin, or economic status; that you will not select any person as a juror who has solicited or had others to solicit that his name be placed on the jury list; that you will not make known to anyone the names of the prospective jurors that you select until after they have been notified by the court of their selection; and that you will not, directly or indirectly, converse with anyone selected by you as a juror concerning the merits of any proceeding pending, or likely to come before the grand jury or court until after the case is tried or otherwise finally disposed of."

(c) Jury commissioners shall receive ten dollars ($10.00) per day for their services and ten cents (10cent(s)) per mile from and to their homes by the most direct and practical route.

(d) No person shall be appointed as a jury commissioner who has served as a jury commissioner anywhere in the state within four (4) years of the date of appointment.

(e) If any commissioner shall become disqualified, die, or be executed, the judge, in his discretion, may appoint a successor commissioner.

(f) Any person who shall fail or refuse to attend and perform the duties required of a jury commissioner, without reasonable excuse, shall be fined not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500). However, nothing in this subsection shall be construed to limit the inherent powers of the court to punish for contempt.



§ 16-32-103 - Master list.

(a) During the month of November or December of each year, the prospective jurors for the following calendar year shall be selected from among the current list of registered voters of the applicable district or county in the following manner:

(1) The circuit judge, in the presence of the circuit clerk, shall select at random a number between one (1) and one hundred (100), inclusive, which shall be the starting number, and the circuit court shall then select the person whose name appears on the current voter registration list in that numerical position, counting sequentially from the first name on the list;

(2) The circuit clerk shall then select the one hundredth voter registrant appearing on the list after the starting number. As an example, if the starting number is sixty-seven (67), which is the first selection, the second selection would be the one hundred sixty-seventh registered voter, the third selection would be the two hundred sixty-seventh registered voter, and so forth until the current registered voter list is exhausted; and

(3) The circuit judge and the circuit clerk shall then repeat the random selection process until the number of jurors set out in this subsection have been selected.

(b) The number of persons to be selected shall be based upon the number of qualified registered voters in the appropriate district or county as reflected by the current list of registered voters provided by the county clerk under legal requirements and, unless a larger number is designated by the circuit judge, the minimum number selected shall be as follows: Click here to view image.

(c) (1) After the list of prospective jurors has been submitted by the circuit clerk, the circuit judge may, in the exercise of his or her discretion, authorize clerical assistance in preparing the alphabetized master list and separate cards, chips, disks, or other appropriate means of including the names and addresses of the prospective jurors in the wheel or box.

(2) The expense of this clerical help shall be paid by the county as an expense of the administration of justice.

(3) Clerical employees shall take the following oath:

"I will not make known to anyone the names of the prospective jurors who have been selected and I will not, directly or indirectly, converse with anyone selected as a juror concerning the merits of any proceeding pending or likely to come before the grand jury or court until after the case is tried or otherwise finally disposed of."

(d) Subsections (a)-(c) of this section shall be applicable to all circuit courts and counties within the state that are not using a computerized random jury selection process.

(e) (1) (A) All circuit clerks who maintain on computers voter registration lists or the enhanced list of prospective jurors authorized by § 16-32-302, whether in-house or contracted, may utilize the computers and associated equipment for the purpose of selecting jury panels from the voter registration lists or the enhanced list of prospective jurors instead of compiling a master list under subsections (a)-(c) of this section if the computer program is capable of randomly selecting names for the jury panels from the voter registration lists or enhanced list of prospective jurors.

(B) If the computer program is not capable of randomly selecting names for the jury panels from the voter registration lists or enhanced list of prospective jurors, the clerks may use the computers and associated equipment for the purpose of creating the master list under subsections (a)-(c) of this section.

(2) The master list of jurors' names and addresses shall not be available for public inspection, publication, or copying, but it may be examined in the presence of the circuit judge by litigants or their attorneys who desire to verify that names drawn from the wheel or box were placed there in the manner provided in this act by the commissioners.

(3) (A) In counties where jury selection is conducted by a computerized random process, the source list of potential jurors' names and addresses shall not be available for public inspection, publication, or copying.

(B) The source list may be examined in the presence of the circuit judge by litigants or their attorneys who desire to verify that names randomly selected by computer were selected from the list.



§ 16-32-104 - Jury wheel or box.

(a) (1) The names and last known addresses of the persons selected shall be placed, in the presence of the circuit judge and the circuit clerk, in a circular hollow wheel or a large box constructed of sturdy and durable material. In place of names and addresses, the court may cause cards or discs, numbered serially, to reflect the number of prospective jurors required to be placed in the box and shall cause the names on the master list to be numbered serially so that a juror on the list may be identified when his number is drawn for entry in the jury book.

(2) (A) The wheel or box shall thereafter remain locked at all times, except when in use as provided in this subchapter, by the use of two (2) separate locks so arranged that the key to one will not open the other lock. The clasps into which the locks shall be fitted shall be so arranged that the wheel or box cannot be opened unless both locks are unlocked.

(B) The key to one (1) lock shall be kept by the circuit judge, and the key to the other shall be kept by the circuit clerk.

(C) The circuit clerk of each county shall keep the wheel or box, when not in use, in a safe and secure place.

(3) Whenever the circuit judge finds that there is sufficient reason to believe that the integrity of the contents of the wheel or box may have been compromised, he or she shall cause the names in the wheel or box to be compared with the names on the master list, and the verified names shall then be placed in the wheel or box in open court.

(4) Any person other than one acting in open court as authorized by this act who shall open a jury wheel or box with intent to remove, alter, or add to its contents shall be deemed guilty of a felony, and upon conviction shall be imprisoned in the penitentiary not less than one (1) year nor more than twenty-one (21) years.

(b) The courts are authorized to use a computer program that is capable of random selection of names from the list of registered voters or the enhanced list of prospective jurors authorized under § 16-32-302 instead of maintaining the jury wheel or box required under subdivisions (a)(1)-(4) of this section.



§ 16-32-105 - Drawing for petit jurors.

(a) (1) After the names have been placed in the wheel or box and not less than fifteen (15) days prior to the first jury trial in the year for which the prospective jurors have been selected, the circuit judge shall enter an order which shall be spread of record stating a time and place for the initial drawing for the names of petit jurors from the wheel or box.

(2) At the time and place designated, the wheel or box shall be unlocked in open court.

(3) After the names have been thoroughly mixed, the circuit judge shall cause to be drawn the number of names which in his or her opinion shall be necessary to provide a panel of qualified petit jurors for the trial of cases, after excuses from attendance have been granted to those who are entitled to be excused.

(4) As the names are drawn, they shall be recorded in the same order by the circuit clerk in a book to be provided for that purpose, and if the name of any person known to have died or found by the court upon inquiry to be unfit and disqualified under § 16-31-102(a) is drawn, that name shall be put aside and not used and a notation of the discarding of the name and reason therefor shall be made in the jury book.

(5) The same procedures outlined in this section shall be followed in the event all of the jurors whose names are listed in the jury book shall be excused from further service.

(b) The drawing and recording of jurors under subdivisions (a)(1)-(5) of this section may be accomplished by a computerized random jury selection process.



§ 16-32-106 - Summons of petit jurors.

(a) The persons whose names have been selected under § 16-32-105 shall be summoned to appear on a date set by the court to answer questions concerning their qualifications and unless excused or disqualified, to serve the required number of days or for the maximum period during the calendar year for which selected unless sooner discharged.

(b) Jurors shall be summoned by the court or by the sheriff, as the court directs, by:

(1) A notice dispatched by first-class mail;

(2) Notice given personally on the telephone; or

(3) Service of summons personally or by such other method as is permitted or prescribed by law.

(c) (1) (A) If a notice is dispatched by first-class mail, the prospective jurors shall be given a date certain to contact the sheriff or the court to confirm receipt of the notice.

(B) Not later than five (5) days before the prospective juror is to appear, the sheriff or the court shall contact the prospective juror if the prospective juror has failed to acknowledge receipt of the notice.

(C) The court shall have discretion to determine whether the sheriff or the court will be the prospective juror's primary contact.

(2) A notice dispatched by first-class mail shall be sent on a form approved by the Administrative Office of the Courts or it shall include the following language:

"You are hereby notified that you have been chosen as a prospective juror. You must notify the sheriff [or the court] on or before .....(date) .....to confirm that you have received this notice. If you do not notify the sheriff [or the court] to confirm this notice, the sheriff [or the court] will contact you and there will be added cost. Please call the sheriff [or the court] at .....(phone number) ......"

(d) Unless excused by the circuit judge, a juror who has been legally summoned and who shall fail to attend on any date when directed to do so may be fined in any sum not less than five dollars ($5.00) nor more than five hundred dollars ($500). However, nothing in this subsection shall be construed to limit the inherent power of the court to punish for contempt. All excuses granted by the circuit judge shall be noted in the jury book or the computer program described in § 16-32-103.



§ 16-32-107 - Excess number of jurors drawn and listed.

(a) Whenever it shall appear that the names of more jurors have been drawn and listed in the jury book than are needed for jury service at the current or at any subsequent session of the court, the judge, if the jurors are present in court, shall designate the number of jurors required, the names of whom shall be taken from the jury book in the same order as they appear thereon.

(b) If the jurors are not present in court, the judge shall direct the sheriff to summon the number of jurors needed, the names of whom shall be taken from the jury book in the same order as they appear thereon, exempting those who have been excused from attendance.

(c) Persons whose names are drawn and recorded in the jury book shall not be disqualified from further duty as provided for in § 16-31-104(a) until they have been required to report for jury service and sworn therefor.



§ 16-32-108 - Additional jurors.

(a) (1) If at any time it appears that a sufficient number of qualified jurors are not available to try scheduled cases, additional names may be drawn and recorded in the jury book in open court or randomly selected by computer program described in § 16-32-103. These jurors shall be summoned as provided in § 16-32-106(b).

(2) The circuit judge may, at any time, in the exercise of his or her discretion, direct the jury commissioners who selected the original names placed in the wheel or jury box, or new commissioners designated by him or her, to meet and submit the names and last known addresses of additional registered voters whom the commissioners shall select in the manner provided by § 16-32-103(a)-(d). These names and addresses shall be placed by the commissioners within the wheel or box when it is next unlocked in open court and prior to any additional drawing of jurors, and a master list shall be presented to the court as provided in § 16-32-103(a)-(d).

(b) The drawing and recording of additional jurors pursuant to subdivisions (a)(1) and (2) of this section may be accomplished by a computerized random jury selection process.



§ 16-32-109 - Selection upon challenge by litigant.

(a) (1) A challenge to the use of the names selected by the jury commissioners and placed in the jury wheel or box for the drawing of trial panels therefrom may be made only by a litigant in a particular case.

(2) If the trial judge sustains the challenge to the use of names in the jury wheel or box for the drawing of trial jurors, he shall appoint a jury commission of not less than three (3) persons, qualified and sworn as commissioners as provided by law, to select such a number of persons as the judge may designate from the current voter registration list in the manner provided by § 16-32-103(a)-(d). The list of persons, upon being summoned, shall constitute the panel of jurors for the trial of the cause.

(3) If the panel is exhausted prior to the formation of the trial jury for any reason, the commissioners shall be reconvened and additional names selected as provided in this section and placed on the list to be summoned as special jurors in such numbers as is deemed necessary to complete the jury for the trial of the cause.

(b) (1) A challenge to the jury drawn from the jury wheel or box may be made by a litigant in a particular case and shall be sustained by the court if it shall appear that there was a substantial irregularity in the drawing or summoning of the jury.

(2) In such a case, the court shall order, in open court, another panel drawn for the trial of the case and other cases in which a similar challenge is sustained.



§ 16-32-110 - Electronic random selection.

Beginning January 1, 1998, and thereafter, during every step in the procedure for the selection of grand jurors and petit jurors, electronic devices or mechanical devices shall be utilized to assure the random selection of all jury panels.



§ 16-32-111 - Confidentiality of juror information.

(a) As used in this section, "juror information" means:

(1) An original or a copy of a list of potential jurors;

(2) A list of potential jurors who were sworn and qualified;

(3) Any response to a juror questionnaire; and

(4) A list of an individual venire panel.

(b) Upon application by any person and findings on the record for good cause, any juror information submitted to a circuit court or circuit clerk from which the identity of a particular juror can be determined is confidential and shall not be released or otherwise made available except:

(1) To any attorney eligible to represent a party in a proceeding before the circuit court;

(2) To a party appearing pro se in a proceeding before the circuit court and limited to the juror information relevant to that particular proceeding;

(3) For any audit or similar activity conducted with the administration of any plan or program by any governmental agency that is authorized by law to conduct the audit or activity; or

(4) To a grand jury or court upon a finding that the juror information is necessary for the determination of an issue before the grand jury or court.

(c) (1) The circuit clerk shall require a signed receipt from any person who receives juror information under subsection (b) of this section.

(2) The signed receipt shall be maintained in the jury records of the circuit clerk.

(d) (1) Except as provided in subdivision (d)(2) of this section, no person to whom disclosure is made under this section may disclose to any other person juror information obtained under this section.

(2) Disclosure of juror information may be made to the following persons without violating subdivision (d)(1) of this section:

(A) A client or a legally authorized representative of a client of an attorney who receives the juror information;

(B) An employee of an attorney who receives the juror information;

(C) An attorney associated with an attorney who receives the juror information; or

(D) A person with whom an attorney or a party appearing pro se who receives the juror information may consult or confer regarding potential jurors in a specific case.

(e) A disclosure of juror information in violation of this section is a Class C misdemeanor.






Subchapter 2 - -- Criminal Proceedings

§ 16-32-201 - Selection of grand jury.

(a) (1) The selecting, summoning, and impaneling of a grand jury shall be as prescribed by law.

(2) (A) Circuit courts to which criminal cases are assigned may call grand jurors from the wheel or box from which petit jurors are drawn, or the circuit judge may direct the jury commissioners to provide the minimum number of names for a separate grand jury wheel or box in the minimum number set forth in § 16-32-103(a)-(d).

(B) In the event the circuit judge directs the jury commissioners to provide the minimum number of names for a separate grand jury wheel or box, the jury commissioners shall select the names of persons whom they believe to be qualified from the current voter registration list or the enhanced prospective juror list authorized by § 16-32-302.

(3) In either event, when a grand jury is selected, the names of a sufficient number of persons shall be drawn from the appropriate box or wheel to provide a panel of sixteen (16) qualified grand jurors, plus a reasonable number of alternates, after excuses from attendance have been granted to those who are entitled to be excused.

(4) As the names are drawn, they shall be recorded in the grand jury book, and the grand jurors shall be summoned and directed to appear in the same manner as provided for petit jurors.

(5) The grand jury shall be made up of the first sixteen (16) persons summoned whose names appear as grand jurors in the jury book after the elimination of the disqualified or excused persons.

(6) (A) The remaining grand jurors whose names appear in the jury book after the elimination of disqualified or excused persons shall be considered as alternates and shall be designated in the order as they appear in the jury book to replace regular grand jurors who become incapacitated or who are unavailable.

(B) Alternate grand jurors shall not be disqualified from further jury duty as provided in § 16-31-104 until they have been required to report for grand jury service during the year.

(7) Grand jurors shall serve during the calendar year in which selected unless sooner discharged by the court.

(b) The drawing and recording of grand jurors under subsection (a) of this section may be accomplished by a computerized random jury selection process.

(c) In either event, when a grand jury is selected, the names of a sufficient number of persons shall be drawn from the appropriate box or wheel to provide a panel of sixteen (16) qualified grand jurors, plus a reasonable number of alternates, after excuses from attendance have been granted to those who are entitled to be excused.

(d) As the names are drawn, they shall be recorded in the grand jury book, and the grand jurors shall be summoned and directed to appear in the same manner as provided for petit jurors.

(e) The grand jury shall be made up of the first sixteen (16) persons summoned whose names appear as grand jurors in the jury book after the elimination of the disqualified or excused persons.

(f) The remaining grand jurors whose names appear in the jury book after the elimination of disqualified or excused persons shall be considered as alternates and shall be designated in the order as they appear in the jury book to replace regular grand jurors who become incapacitated or who are unavailable. Alternate grand jurors shall not be disqualified from further jury duty as provided in § 16-31-104 until they have been required to report for grand jury service during the year.

(g) Grand jurors shall serve during the calendar year in which selected unless sooner discharged by the court.



§ 16-32-202 - Selection, summons, and composition of trial generally.

(a) The jurors for the trial of criminal prosecutions shall be selected and summoned as provided by law.

(b) (1) Juries shall be composed of twelve (12) jurors.

(2) However, cases other than felonies may be tried by a jury of fewer than twelve (12) jurors by agreement of the parties.



§ 16-32-203 - Selection for misdemeanor trial.

The jury, for the trial of all prosecutions for misdemeanors, shall be selected in the following manner:

(1) Each party shall have three (3) peremptory challenges, which may be made orally; and

(2) (A) The court shall cause the names of twenty-four (24) competent jurors, written upon separate slips of paper, to be placed in a box to be kept for that purpose, from which the names of eighteen (18) jurors shall be drawn and entered on a list in the order in which they were drawn, and numbered.

(B) Each party shall be furnished with a copy of the list, from which each may strike the names of three (3) jurors and return the list so stricken to the judge, who shall strike from the original list the names struck from the copies.

(C) The first twelve (12) names remaining on the original list shall constitute the jury.






Subchapter 3 - -- Enhanced Prospective Juror Pool

§ 16-32-301 - Enhanced prospective juror pool.

(a) The pool of names from which prospective jurors are chosen may be expanded from the list of registered voters to include the list of licensed drivers and persons issued an identification card under § 27-16-805.

(b) The qualifications for serving on a jury under § 16-31-101 and the disqualifications under § 16-31-102 shall apply to the enhanced prospective juror pool permitted under subsection (a) of this section.



§ 16-32-302 - Enhanced list of prospective jurors.

(a) (1) In order to allow for the use of the enhanced prospective juror pool, the Secretary of State shall compile and make available no later than November 1 of each year, and at other times determined by the Secretary of State, an enhanced list of prospective jurors in automated or nonautomated form, as provided for in subsection (b) of this section, for:

(A) Any circuit clerk requesting an enhanced list of prospective jurors for his or her county; and

(B) The Administrative Office of the Courts for use in its automated jury management system.

(2) Neither the enhanced list of prospective jurors nor its component parts may be released by the Secretary of State, the Administrative Office of the Courts, or any county or agency receiving the list or its component parts unless otherwise permitted by law.

(3) Unlawful release of the enhanced list of prospective jurors shall be a Class B misdemeanor.

(b) (1) The Secretary of State shall receive from the Department of Finance and Administration at mutually agreeable times each year a list of all licensed drivers and persons issued identification cards under § 27-16-805 who are citizens of the United States and sixteen (16) years of age or older.

(2) The Department of Finance and Administration, the Arkansas Crime Information Center, the Department of Health, and the Administrative Office of the Courts shall assist the Secretary of State in developing a process whereby the Secretary of State will create a merged list from the voter registration list, the list of licensed drivers, and persons issued identification cards under § 27-16-805, who are citizens of the United States and who will be eighteen (18) years of age or older at the time the list is provided to the counties or the Administrative Office of the Courts.

(3) (A) In order to improve the quality of the enhanced list of prospective jurors and to decrease the cost of summoning potential jurors, the Arkansas Crime Information Center and the Administrative Office of the Courts are authorized to provide information to the Secretary of State and the Department of Finance and Administration to identify which voters, licensed drivers, and persons issued identification cards under § 27-16-805 have been convicted of a felony and have not been pardoned.

(B) The Department of Health is authorized to provide information to the Secretary of State and the Department of Finance and Administration in order to identify which voters, licensed drivers, and persons issued identification cards under § 27-16-805 are deceased, have changed names, or have been married or divorced.

(4) The Arkansas Crime Information Center, the Administrative Office of the Courts, and the Department of Health are authorized to provide as much information as they agree is necessary and possible to enable the Secretary of State to compile the most accurate, timely, and complete merged list of voters, licensed drivers, and persons issued identification cards under § 27-16-805, who are citizens of the United States, eighteen (18) years of age or older, are still living, and who have not been convicted of a felony and have not been pardoned.



§ 16-32-303 - Judicial determination of need for expanded list.

(a) The administrative circuit judge for each county shall determine that either the list of registered voters or the enhanced list, but not both, shall be utilized in the selection of all prospective jurors for all circuit court divisions within the county, based upon a consideration of whether the use of registered voters creates a sufficient pool for the selection of jurors to offer an adequate cross section of the community.

(b) If the judge determines that the enhanced prospective juror list, as described in § 16-32-302, should be used by the county, then the judge on or before October 1 shall inform the circuit clerk who shall notify the Secretary of State and the Administrative Office of the Courts that the enhanced list will be requested for the county.



§ 16-32-304 - List of disqualifications not affected.

This subchapter shall not affect the list of disqualifications from jury service found in § 16-31-102.









Chapter 33 - Examination and Challenge

Subchapter 1 - -- General Provisions

§ 16-33-101 - Examination of prospective jurors.

(a) In all cases, both civil and criminal, the court shall examine all prospective jurors under oath upon all matters set forth in the statutes as disqualifications.

(b) Further questions may be asked by the court or by the attorneys in the case, in the discretion of the court.

(c) (1) (A) (i) If a court utilizes prospective juror questionnaires, the questionnaires may request a prospective juror's mailing or residential address or phone number.

(ii) However, the address and phone number shall be redacted from the questionnaires before providing completed questionnaires to the attorneys for the parties.

(B) The attorneys for the parties shall be precluded from asking for that information during voir dire.

(C) However, the attorneys or the court may ask a prospective juror his or her city or town of residence.

(2) Except as provided in § 13-4-302, nothing in this section shall preclude the clerk of the court from keeping and maintaining records of potential jurors that contain mailing or residential addresses or phone numbers.






Subchapter 2 - -- Civil Proceedings

§ 16-33-201 - Challenge to the array.

A challenge to the array shall be decided by the court.



§ 16-33-202 - Challenge for cause.

(a) A challenge for cause shall be decided by the court, and, in order to determine the challenge, the particular juror challenged may be sworn, or, at the instance of either party, all of the jurors may be sworn to make true and perfect answers to such questions as may be demanded of them, touching their qualifications as jurors.

(b) The court may allow other testimony in regard to the qualifications of any juror.



§ 16-33-203 - Peremptory challenges -- Panel.

(a) Each party shall have three (3) peremptory challenges, which may be made orally.

(b) (1) However, if either party desires a panel, the court shall cause the names of twenty-four (24) competent jurors, written upon separate slips of paper, to be placed in a box to be kept for that purpose, from which the names of eighteen (18) shall be drawn and entered on a list in the order in which they were drawn, and numbered.

(2) Each party shall be furnished with a copy of the list, from which each may strike the names of three (3) jurors and return the list so struck to the judge, who shall strike from the original list the names so stricken from the copies, and the first twelve (12) names remaining on the original list shall constitute the jury.






Subchapter 3 - -- Criminal Proceedings

§ 16-33-301 - Challenge to grand juror.

(a) Every person held to answer a criminal charge may object to the competency of anyone summoned to serve as a grand juror, before he is sworn, on the ground that he is the prosecutor or complainant upon any charge against the person or that he is a witness on the part of the prosecution and has been summoned or bound in a recognizance as such.

(b) If the objection is established, the person so challenged shall be set aside and another juror summoned.



§ 16-33-302 - Challenge to trial jurors generally.

A challenge is an objection to the trial jurors and is of two (2) kinds:

(1) To the panel;

(2) To the individual juror.



§ 16-33-303 - Challenge to trial jurors -- Individual juror generally.

(a) The challenge to the individual juror is:

(1) For cause;

(2) Peremptory.

(b) The challenge must be taken before he is sworn in chief, but the court, for a good cause, may permit it to be made at any time before the jury is completed.

(c) The challenge to the juror shall first be made by the state and then by the defendant, and the state must exhaust its challenges to each particular juror before the juror is passed to the defendant for challenge or acceptance.



§ 16-33-304 - Challenge to trial jurors -- Individual juror for cause.

(a) The challenge for cause may be taken either by the state or by the defendant.

(b) It may be general, that the juror is disqualified in serving in any case, or particular, that he is disqualified from serving in the case on trial.

(1) Causes of general challenge are:

(A) A want of the qualifications prescribed by law;

(B) A conviction for a felony;

(C) Unsoundness of mind, or such defect in the faculties of the mind, or organs of the body, as renders him incapable of properly performing the duties of a juror.

(2) Particular causes of challenge are actual and implied bias.

(A) Actual bias is the existence of such a state of mind on the part of the juror, in regard to the case or to either party, as satisfies the court, in the exercise of a sound discretion, that he cannot try the case impartially and without prejudice to the substantial rights of the party challenging.

(B) A challenge for implied bias may be taken in the case of the juror:

(i) Being related by consanguinity, or affinity, or who stands in the relation of guardian and ward, attorney and client, master and servant, landlord and tenant, employer and employed on wages, or who is a member of the family of the defendant or of the person alleged to be injured by the offense charged, or on whose complaint the prosecution was instituted;

(ii) Being adverse to the defendant in a civil suit, or having complained against or being accused by him in a criminal prosecution;

(iii) Having served on the grand jury that found the indictment or on the coroner's jury that inquired into the death of the party, whose death is the subject of the indictment;

(iv) Having served on a trial jury which has tried another person for the offense charged in the indictment;

(v) Having been one of the former jury sworn to try the same indictment and whose verdict was set aside, or who were discharged without a verdict;

(vi) Having served as a juror in a civil action brought against the defendant for the act charged in the indictment;

(vii) When the offense is punishable with death, the entertaining of such conscientious opinions as would preclude him from finding the defendant guilty.

(c) An exemption from serving on a jury is not a cause of challenge. Having formed or expressed an opinion merely from rumor shall not be a cause of challenge.



§ 16-33-305 - Challenge to trial jurors -- Individual juror -- Peremptory.

(a) The state shall be entitled to ten (10) peremptory challenges in prosecutions for capital murder, to six (6) peremptory challenges in prosecutions for all other felonies, and to three (3) peremptory challenges in prosecutions for misdemeanors.

(b) The defendant shall be entitled to twelve (12) peremptory challenges in prosecutions for capital murder, to eight (8) peremptory challenges in prosecutions for all other felonies, and to three (3) peremptory challenges in prosecutions for misdemeanors.



§ 16-33-306 - Challenge to trial jurors -- Order.

The challenges of either party need not be all taken together, but may be taken separately, in the following order:

(1) To the panel;

(2) To the individual juror for general disqualification;

(3) To the individual juror for implied bias;

(4) To the individual juror for actual bias;

(5) Peremptory.



§ 16-33-307 - Challenge to trial jurors -- Several defendants.

When several defendants are tried together, the challenge of any one (1) of the defendants shall be the challenge of all.



§ 16-33-308 - Challenge to trial jurors -- Hearing.

(a) Challenges shall be tried and determined by the court in a summary manner, without the issues of law or of fact arising thereon being reduced to writing.

(b) The juror himself may be examined on oath by either party upon challenge.

(c) Other witnesses may also be examined and their attendance coerced.









Chapter 34 - Fees and Expenses

§ 16-34-103 - Per diem compensation for jurors and prospective jurors.

(a) Any person who receives official notice that he or she has been selected as a prospective juror or who is chosen as a juror is eligible to receive per diem compensation for service if:

(1) The person actually appears at the location to which the juror or prospective juror was summoned; and

(2) The person's appearance is duly noted by the circuit clerk.

(b) (1) The per diem compensation payable to any person who is eligible for payment under subsection (a) of this section and who is selected and seated to serve as a member of a grand jury or petit jury is fifty dollars ($50.00) per day.

(2) Any person who is eligible for payment under subsection (a) of this section and who is excused or otherwise not selected and seated as a member of a grand jury or petit jury shall be provided per diem compensation of not less than fifteen dollars ($15.00) as established by ordinance of the county quorum court.



§ 16-34-104 - Mileage reimbursement for jurors.

In the event and to the extent that a county quorum court adopts by ordinance a policy for reimbursement of mileage costs for jurors, any person who is eligible to receive per diem compensation under § 16-34-103 and whose primary place of residence is outside the city limits of the city where the court that summoned the juror or prospective juror is located may receive, in addition to the per diem compensation, a mileage reimbursement payment for mileage from and to his or her home by the most direct and practicable route at the rate prescribed by the county.



§ 16-34-106 - Payment by county -- Reimbursement by state.

(a) The per diem compensation under § 16-34-103 shall be paid promptly to each juror or prospective juror by a county from funds appropriated for that purpose by the quorum court.

(b) (1) The state shall reimburse a county for a portion of the costs incurred for a payment under § 16-34-103(b)(1) if the county makes a request under subdivision (b)(3) of this section.

(2) The Administrative Office of the Courts shall administer the state reimbursement to a county under subdivision (b)(1) of this section.

(3) A county may request reimbursement for costs incurred for a payment under § 16-34-103(b)(1) on a quarterly basis as follows:

(A) On or before May 1 of each year for costs incurred between January 1 and March 31 of that year;

(B) On or before August 1 of each year for costs incurred between April 1 and June 30 of that year;

(C) On or before December 1 of each year for costs incurred between July 1 and September 30 of that year; and

(D) On or before February 1 of each year for costs incurred between October 1 and December 31 of the prior year.

(4) The Administrative Office of the Courts shall consult with the Division of Legislative Audit and shall prescribe the information that shall be documented and certified by a county in order to receive reimbursement under subdivision (b)(1) of this section.






Chapter 35-39 - [Reserved.]

[Reserved]






Subtitle 4 - Evidence And Witnesses

Chapter 40 - General Provisions

§ 16-40-101 - Burden of proof.

(a) The party holding the affirmative of an issue must produce the evidence to prove it.

(b) The burden of proof in the whole action lies on the party who would be defeated if no evidence were given on either side.



§ 16-40-102 - Order of proof.

The order of proof shall be regulated by the court so as to expedite the trial and enable the tribunal to obtain a clear view of the whole evidence. However, the party who begins the case must ordinarily exhaust his evidence before the other begins.



§ 16-40-103 - Modes of taking testimony of witnesses.

(a) The testimony of witnesses is taken in three (3) modes:

(1) By affidavit;

(2) By deposition;

(3) By oral examination.

(b) An affidavit is a written declaration under oath, made without notice to the adverse party.

(c) A deposition is a written declaration under oath, made upon notice to the adverse party, for the purpose of enabling that party to attend and cross-examine; or upon written interrogatories.

(d) An oral examination is an examination in the presence of the tribunal which is to decide the fact or to act upon it, the testimony being heard by the tribunal from the lips of the witness.



§ 16-40-104 - Judicial knowledge of laws of other states.

The courts of this state shall take judicial knowledge of the laws of other states.



§ 16-40-105 - Death presumed after five years' absence.

Any person absenting himself beyond the limits of this state for five (5) years successively shall be presumed to be dead in any case in which his death may come into question, unless proof is made that he was alive within that time.






Chapter 41 - Uniform Rules of Evidence

§ 16-41-101 - Uniform Rules of Evidence.

The "Uniform Rules of Evidence" in this chapter are adopted for proceedings in the courts of this state.

ARTICLE I General Provisions

Rule 101. Scope. -- These rules govern proceedings in the courts of this state to the extent and with the exceptions stated in Rule 1101.

Rule 102. Purpose and construction. -- These rules shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence, to the end that the truth may be ascertained and proceedings justly determined.

Rule 103. Rulings on evidence. -- (a) Effect of Erroneous Ruling. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and

(1) Objection. In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

(2) Offer of Proof. In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.

(b) Record of Offer and Ruling. The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. It may direct the making of an offer in question and answer form.

(c) Hearing of Jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

(d) Errors Affecting Substantial Rights. Nothing in this rule precludes taking notice of errors affecting substantial rights although they were not brought to the attention of the court.

Rule 104. Preliminary questions. -- (a) Questions of Admissibility Generally. Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of subdivision (b). In making its determination it is not bound by the rules of evidence except those with respect to privileges.

(b) Relevancy Conditioned on Fact. Whenever the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or in the court's discretion subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(c) Hearing of Jury. Hearings on the admissibility of confessions in criminal cases shall be conducted out of the hearing of the jury. Hearings on other preliminary matters in all cases shall be so conducted whenever the interests of justice require or, in criminal cases, whenever an accused is a witness, if he so requests.

(d) Testimony by Accused. The accused does not, by testifying upon a preliminary matter, subject himself to cross-examination as to other issues in the case.

(e) Weight and Credibility. This rule does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

Rule 105. Limited admissibility. -- Whenever evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly.

Rule 106. Remainder of or related writings or recorded statements. -- Whenever a writing or recorded statement or part thereof is introduced by a party, an adverse party may require him at that time to introduce any other part or any other writing or recorded statement which in fairness ought to be considered contemporaneously with it.

ARTICLE II Judicial Notice

Rule 201. Judicial notice of adjudicative facts. -- (a) Scope of Rule. This rule governs only judicial notice of adjudicative facts.

(b) Kinds of Facts. A judicially noticed fact must be one not subject to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

(c) When Discretionary. A court may take judicial notice, whether requested or not.

(d) When Mandatory. A court shall take judicial notice if requested by a party and supplied with the necessary information.

(e) Opportunity to Be Heard. A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken.

(f) Time of Taking Notice. Judicial notice may be taken at any stage of the proceeding.

(g) Instructing Jury. The court shall instruct the jury to accept as conclusive any fact judicially noticed.

ARTICLE III Presumptions

Rule 301. Presumptions in general in civil actions and proceedings. -- (a) Effect. In all actions and proceedings not otherwise provided for by statute or by these rules, a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence.

(b) Inconsistent Presumptions. If presumptions are inconsistent, the presumption applies that is founded upon weightier considerations of policy. If considerations of policy are of equal weight neither presumption applies.

Rule 302. Applicability of federal law in civil actions and proceedings. -- In civil actions and proceedings, the effect of a presumption respecting a fact which is an element of a claim or defense as to which federal law supplies the rule of decision is determined in accordance with federal law.

Rule 303. Presumptions in criminal cases. -- (a) Scope. Except as otherwise provided by statute, in criminal cases, presumptions against an accused, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by this rule.

(b) Submission to Jury. The court is not authorized to direct the jury to find a presumed fact against the accused. If a presumed fact establishes guilt or is an element of the offense or negatives a defense, the court may submit the question of guilt or of the existence of the presumed fact to the jury, but only if a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt. If the presumed fact has a lesser effect, the question of its existence may be submitted to the jury provided the basic facts are supported by substantial evidence or are otherwise established, unless the court determines that a reasonable juror on the evidence as a whole could not find the existence of the presumed fact.

ARTICLE IV Relevancy and Its Limits

Rule 401. Definition of "relevant evidence." -- "Relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.

Rule 402. Relevant evidence generally admissible -- Irrelevant evidence inadmissible. -- All relevant evidence is admissible, except as otherwise provided by statute or by these rules or by other rules applicable in the courts of this state. Evidence which is not relevant is not admissible.

Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time. -- Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.

Rule 404. Character evidence not admissible to prove conduct -- Exceptions -- Other crimes. -- (a) Character Evidence Generally. Evidence of a person's character or a trait of his character is not admissible for the purpose of proving that he acted in conformity therewith on a particular occasion, except:

(1) Character of Accused. Evidence of a pertinent trait of his character offered by an accused, or by the prosecution to rebut the same;

(2) Character of Victim. Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor;

(3) Character of Witness. Evidence of the character of a witness, as provided in Rules 607, 608, and 609.

(b) Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

Rule 405. Methods of proving character. -- (a) Reputation or Opinion. In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross-examination, inquiry is allowable into relevant specific instances of conduct.

(b) Specific Instances of Conduct. In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may also be made of specific instances of his conduct.

Rule 406. Habit -- Routine practice. -- (a) Admissibility. Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

(b) Method of Proof. Habit or routine practice may be proved by testimony in the form of an opinion or by specific instances of conduct sufficient in number to warrant a finding that the habit existed or that the practice was routine.

Rule 407. Subsequent remedial measures. -- Whenever, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This rule does not require the exclusion of evidence of subsequent measures if offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment.

Rule 408. Compromise and offers to compromise. -- Evidence of (1) furnishing, offering, or promising to furnish, or (2) accepting, offering, or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for, invalidity of, or amount of the claim or any other claim. Evidence of conduct or statements made in compromise negotiations is likewise not admissible. This rule does not require exclusion if the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution.

Rule 409. Payment of medical and similar expenses. -- Evidence of furnishing, offering, or promising to pay medical, hospital, or similar expenses occasioned by an injury is not admissible to prove liability for the injury.

Rule 410. Withdrawn pleas and offers. -- Evidence of a plea later withdrawn, of guilty, or admission of the charge, or nolo contendere, or of an offer so to plead to the crime charged or any other crime, or of statements made in connection with any of the foregoing withdrawn pleas or offers, is not admissible in any civil or criminal action, case, or proceeding against the person who made the plea or offer.

Rule 411. [Reserved.]

ARTICLE V Privileges

Rule 501. Privileges recognized only as provided. -- Except as otherwise provided by constitution or statute or by these or other rules promulgated by the Supreme Court of this state, no person has a privilege to:

(1) Refuse to be a witness;

(2) Refuse to disclose any matter;

(3) Refuse to produce any object or writing; or

(4) Prevent another from being a witness or disclosing any matter or producing any object or writing.

Rule 502. Lawyer-client privilege. -- (a) Definitions. As used in this rule:

(1) A "client" is a person, public officer, or corporation, association, or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from him.

(2) A "representative of the client" is one having authority to obtain professional legal services, or to act on advice rendered pursuant thereto, on behalf of the client.

(3) A "lawyer" is a person authorized, or reasonably believed by the client to be authorized, to engage in the practice of law in any state or nation.

(4) A "representative of the lawyer" is one employed by the lawyer to assist the lawyer in the rendition of professional legal services.

(5) A communication is "confidential" if not intended to be disclosed to third persons other than those to whom disclosure is made in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(b) General Rule of Privilege. A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client (1) between himself or his representative and his lawyer or his lawyer's representative, (2) between his lawyer and the lawyer's representative, (3) by him or his representative or his lawyer or a representative of the lawyer to a lawyer or a representative of a lawyer representing another party in a pending action and concerning a matter of common interest therein, (4) between representatives of the client or between the client and a representative of the client, or (5) among lawyers and their representatives representing the same client.

(c) Who May Claim the Privilege. The privilege may be claimed by the client, his guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the lawyer or the lawyer's representative at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

(d) Exceptions. There is no privilege under this rule:

(1) Furtherance of Crime or Fraud. If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

(2) Claimants Through Same Deceased Client. As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

(3) Breach of Duty by a Lawyer or Client. As to a communication relevant to an issue of breach of duty by the lawyer to his client or by the client to his lawyer;

(4) Document Attested by a Lawyer. As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness;

(5) Joint Clients. As to a communication relevant to a matter of common interest between or among two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between or among any of the clients; or

(6) Public Officer or Agency. As to a communication between a public officer or agency and its lawyers unless the communication concerns a pending investigation, claim, or action and the court determines that disclosure will seriously impair the ability of the public officer or agency to process the claim or conduct a pending investigation, litigation, or proceeding in the public interest.

Rule 503. Physician, psychotherapist, chiropractor-patient privilege.-- (a) Definitions. As used in this rule:

(1) A "patient" is a person who consults or engages or is examined or interviewed by a physician, psychotherapist, dentist, or pharmacist.

(2) A "physician" is a person authorized to practice medicine in any state or nation, or reasonably believed by the patient so to be.

(3) A "psychotherapist" is (i) a person authorized to practice medicine in any state or nation, or reasonably believed by the patient so to be, while engaged in the diagnosis or treatment of a mental or emotional condition, including alcohol or drug addiction, or (ii) a person licensed or certified as a psychologist under the laws of any state or nation, while similarly engaged.

(4) A "chiropractor" is a person authorized to practice chiropractic in any state or nation, or reasonably believed by the patient so to be.

(5) A "dentist" is a person authorized to practice dentistry in any state or nation, or reasonably believed by the patient so to be.

(6) A "pharmacist" is a person who is authorized to practice pharmacy in any state or nation, or reasonably believed by the patient so to be.

(7) A communication is "confidential" if not intended to be disclosed to third persons, except persons present to further the interest of the patient in the consultation, examination, or interview, persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis and treatment under the direction of the physician, psychotherapist, or chiropractor, including members of the patient's family.

(b) General Rule of Privilege. A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of diagnosis or treatment of his physical, mental, or emotional condition, including alcohol or drug addiction, among himself, a physician, psychotherapist, chiropractor, or dentist and persons who are participating in the diagnosis or treatment under the direction of the physician, psychotherapist, or chiropractor, including members of the patient's family. A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made to a pharmacist or persons under the direction of a pharmacist.

(c) Who May Claim the Privilege. The privilege may be claimed by the patient, his guardian or conservator, or the personal representative of a deceased patient. The person who was the physician, psychotherapist, chiropractor, dentist, or pharmacist at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the patient.

(d) Exceptions: (1) Proceedings for Hospitalization. There is no privilege under this rule for communications relevant to an issue in proceedings to hospitalize the patient for mental illness, if the psychotherapist in the course of diagnosis or treatment has determined that the patient is in need of hospitalization.

(2) Examination by Order of Court. If the court orders an examination of the physical, mental, or emotional condition of a patient, whether a party or a witness, communications made in the course thereof are not privileged under this rule with respect to the particular purpose for which the examination is ordered unless the court orders otherwise.

(3) Condition an Element of Claim or Defense. There is no privilege under this rule as to a communication relevant to an issue of the physical, mental, or emotional condition of the patient in any proceeding in which he relies upon the condition as an element of his claim or defense, or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of his claim or defense.

Rule 504. Husband-wife privilege. -- (a) Definition. A communication is confidential if it is made privately by any person to his or her spouse and is not intended for disclosure to any other person.

(b) General Rule of Privilege. An accused in a criminal proceeding has a privilege to prevent his spouse from testifying as to any confidential communication between the accused and the spouse.

(c) Who May Claim the Privilege. The privilege may be claimed by the accused or by the spouse on behalf of the accused. The authority of the spouse to do so is presumed.

(d) Exceptions. There is no privilege under this rule in a proceeding in which one spouse is charged with a crime against the person or property of (1) the other, (2) a child of either, (3) a person residing in the household of either, or (4) a third person committed in the course of committing a crime against any of them.

Rule 505. Religious privilege. -- (a) Definitions. As used in this rule:

(1) A "clergyman" is a minister, priest, rabbi, accredited Christian Science practitioner, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the person consulting him.

(2) A communication is "confidential" if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

(b) General Rule of Privilege. A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual adviser.

(c) Who May Claim the Privilege. The privilege may be claimed by the person, by his guardian or conservator, or by his personal representative if he is deceased. The person who was the clergyman at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the communicant.

Rule 506. Political vote. -- (a) General Rule of Privilege. Every person has a privilege to refuse to disclose the tenor of his vote at a political election conducted by secret ballot.

(b) Exceptions. This privilege does not apply if the court finds that the vote was cast illegally or determines that the disclosure should be compelled pursuant to the election laws of the state.

Rule 507. Trade secrets. -- A person has a privilege, which may be claimed by him or his agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by him, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice. If disclosure is directed, the court shall take such protective measures as the interest of the holder of the privilege and of the parties and the interests of justice require.

Rule 508. Secrets of state and other official information -- Governmental privileges. -- (a) If the law of the United States creates a governmental privilege that the courts of this state must recognize under the Constitution of the United States, the privilege may be claimed as provided by the law of the United States.

(b) No other governmental privilege is recognized except as created by the constitution or statutes of this state.

(c) Effect of Sustaining Claim. If a claim of governmental privilege is sustained and it appears that a party is thereby deprived of material evidence, the court shall make any further orders the interests of justice require, including striking the testimony of a witness, declaring a mistrial, finding upon an issue as to which the evidence is relevant, or dismissing the action.

Rule 509. Identity of informer. -- (a) Rule of Privilege. The United States or a state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of a law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

(b) Who May Claim. The privilege may be claimed by an appropriate representative of the public entity to which the information was furnished.

(c) Exceptions: (1) Voluntary Disclosure; Informer a Witness. No privilege exists under this rule if the identity of the informer or his interest in the subject matter of his communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness for the government.

(2) Testimony on Relevant Issue. If it appears in the case that an informer may be able to give testimony relevant to any issue in a criminal case or to a fair determination of a material issue on the merits in a civil case to which a public entity is a party, and the informed public entity invokes the privilege, the court shall give the public entity an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony. The showing will ordinarily be in the form of affidavits, but the court may direct that testimony be taken if it finds that the matter cannot be resolved satisfactorily upon affidavit. If the court finds there is a reasonable probability that the informer can give the testimony, and the public entity elects not to disclose his identity, in criminal cases the court on motion of the defendant or on its own motion shall grant appropriate relief, which may include one (1) or more of the following: requiring the prosecuting attorney to comply, granting the defendant additional time or a continuance, relieving the defendant from making disclosures otherwise required of him, prohibiting the prosecuting attorney from introducing specified evidence, and dismissing charges. In civil cases, the court may make any order the interests of justice require. Evidence submitted to the court shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the informed public entity. All counsel and parties are permitted to be present at every stage of proceedings under this subdivision except a showing in camera at which no counsel or party shall be permitted to be present.

Rule 510. Waiver of privilege by voluntary disclosure. -- A person upon whom these rules confer a privilege against disclosure waives the privilege if he or his predecessor while holder of the privilege voluntarily discloses or consents to disclosure of any significant part of the privileged matter. This rule does not apply if the disclosure itself is privileged.

Rule 511. Privileged matter disclosed under compulsion or without opportunity to claim privilege. -- A claim of privilege is not defeated by a disclosure which was (1) compelled erroneously or (2) made without opportunity to claim the privilege.

Rule 512. Comment upon or inference from claim of privilege -- Instruction. -- (a) Comment or Inference Not Permitted. The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn therefrom.

(b) Claiming Privilege Without Knowledge of Jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(c) Jury Instruction. Upon request, any party against whom the jury might draw an adverse inference from a claim or privilege is entitled to an instruction that no inference may be drawn therefrom.

ARTICLE VI Witnesses

Rule 601. General rule of competency. -- Every person is competent to be a witness except as otherwise provided in these rules.

Rule 602. Lack of personal knowledge. -- A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness himself. This rule is subject to the provisions of Rule 703, relating to opinion testimony by expert witnesses.

Rule 603. Oath or affirmation. -- Before testifying, every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so.

Rule 604. Interpreters. -- An interpreter is subject to the provisions of these rules relating to qualification as an expert and the administration of an oath or affirmation that he will make a true translation.

Rule 605. Competency of judge as witness. -- The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point.

Rule 606. Competency of juror as witness. -- (a) At the Trial. A member of the jury may not testify as a witness before that jury in the trial of the case in which he is sitting as a juror. If he is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

(b) Inquiry into Validity of Verdict or Indictment. Upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon his or any other juror's mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith, nor may his affidavit or evidence of any statement by him concerning a matter about which he would be precluded from testifying be received, but a juror may testify on the questions whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror.

Rule 607. Who may impeach. -- The credibility of a witness may be attacked by any party, including the party calling him.

Rule 608. Evidence of character and conduct of witness. -- (a) Opinion and Reputation Evidence of Character. The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but subject to these limitations: (1) the evidence may refer only to character for truthfulness or untruthfulness, and (2) evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(b) Specific Instances of Conduct. Specific instances of the conduct of a witness, for the purpose of attacking or supporting his credibility, other than conviction of crime as provided in Rule 609, may not be proved by extrinsic evidence. They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness (1) concerning his character for truthfulness or untruthfulness, or (2) concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross-examined has testified.

The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of his privilege against self-incrimination when examined with respect to matters which relate only to credibility.

Rule 609. Impeachment by evidence of conviction of crime. -- (a) General Rule. For the purpose of attacking the credibility of a witness, evidence that he has been convicted of a crime shall be admitted but only if the crime (1) was punishable by death or imprisonment in excess of one (1) year under the law under which he was convicted, and the court determines that the probative value of admitting this evidence outweighs its prejudicial effect to a party or a witness, or (2) involved dishonesty or false statement, regardless of the punishment.

(b) Time Limit. Evidence of a conviction under this rule is not admissible if a period of more than ten (10) years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is the later date.

(c) Effect of Pardon, Annulment, or Certificate of Rehabilitation. Evidence of a conviction is not admissible under this rule if (1) the conviction has been the subject of a pardon, annulment, certificate of rehabilitation, or other equivalent procedure based on a finding of the rehabilitation of the person convicted, and that person has not been convicted of a subsequent crime which was punishable by death or imprisonment in excess of one (1) year, or (2) the conviction has been the subject of a pardon, annulment, or other equivalent procedure based on a finding of innocence.

(d) Juvenile Adjudications. Evidence of juvenile adjudications is generally not admissible under this rule. Except as otherwise provided by statute, however, the court may in a criminal case allow evidence of a juvenile adjudication of a witness other than the accused if conviction of the offense would be admissible to attack the credibility of an adult and the court is satisfied that admission in evidence is necessary for a fair determination of the issue of guilt or innocence.

(e) Pendency of Appeal. The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal is admissible.

Rule 610. Religious beliefs or opinions. -- Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature his credibility is impaired or enhanced.

Rule 611. Mode and order of interrogation and presentation. -- (a) Control by Court. The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (1) make the interrogation and presentation effective for the ascertainment of the truth, (2) avoid needless consumption of time, and (3) protect witnesses from harassment or undue embarrassment.

(b) Scope of Cross-Examination. Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The court may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

(c) Leading Questions. Leading questions should not be used on the direct examination of a witness except as may be necessary to develop his testimony. Ordinarily leading questions should be permitted on cross-examination. Whenever a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions.

Rule 612. Writing or object used to refresh memory. -- (a) While Testifying. If, while testifying, a witness uses a writing or object to refresh his memory, an adverse party is entitled to have the writing or object produced at the trial, hearing, or deposition in which the witness is testifying.

(b) Before Testifying. If, before testifying, a witness uses a writing or object to refresh his memory for the purpose of testifying and the court in its discretion determines that the interests of justice so require, an adverse party is entitled to have the writing or object produced, if practicable, at the trial, hearing, or deposition in which the witness is testifying.

(c) Terms and Conditions of Production and Use. A party entitled to have a writing or object produced under this rule is entitled to inspect it, to cross-examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness. If production of the writing or object at the trial, hearing, or deposition is impracticable, the court may order it made available for inspection. If it is claimed that the writing or object contains matters not related to the subject matter of the testimony, the court shall examine the writing or object in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing or object is not produced, made available for inspection, or delivered pursuant to order under this rule, the court shall make any order justice requires, but in criminal cases if the prosecution elects not to comply, the order shall be one striking the testimony or, if the court in its discretion determines that the interests of justice so require, declaring a mistrial.

Rule 613. Prior statements of witness. -- (a) Examining Witness Concerning Prior Statement. In examining a witness concerning a prior statement made by him, whether written or not, the statement need not be shown nor its contents disclosed to him at that time, but on request the same shall be shown or disclosed to opposing counsel.

(b) Extrinsic Evidence of Prior Inconsistent Statement of Witness. Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate him thereon, or the interests of justice otherwise require. This provision does not apply to admissions of a party-opponent as defined in Rule 801(d)(2).

Rule 614. Calling and interrogation of witnesses by court. -- (a) Calling by Court. The court, at the suggestion of a party or on its own motion, may call witnesses, and all parties are entitled to cross-examine witnesses thus called.

(b) Interrogation by Court. The court may interrogate witnesses, whether called by itself or by a party.

(c) Objections. Objections to the calling of witnesses by court or to interrogation by it may be made at the time or at the next available opportunity when the jury is not present.

Rule 615. Exclusion of witnesses. -- At the request of a party the court shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and it may make the order of its own motion. This rule does not authorize exclusion of (1) a party who is a natural person, or (2) an officer or employee of a party that is not a natural person designated as its representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of his cause.

Rule 616. Right of victim to be present at hearing. -- Notwithstanding any provision to the contrary, in any criminal prosecution, the victim of a crime and in the event that the victim of a crime is a minor child under eighteen (18) years of age, that minor victim's parents, guardian, custodian or other person with custody of the alleged minor victim shall have the right to be present during any hearing, deposition, or trial of the offense.

ARTICLE VII Opinions and Expert Testimony

Rule 701. Opinion testimony by lay witnesses. -- If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are:

(1) Rationally based on the perception of the witness; and

(2) Helpful to a clear understanding of his testimony or the determination of a fact in issue.

Rule 702. Testimony by experts. -- If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education may testify thereto in the form of an opinion or otherwise.

Rule 703. Basis of opinion testimony by experts. -- The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.

Rule 704. Opinion on ultimate issue. -- Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

Rule 705. Disclosure of facts or data underlying expert opinion. -- The expert may testify in terms of opinion or inference and give his reasons therefor without prior disclosure of the underlying facts or data, unless the court requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

Rule 706. Court appointed experts. -- (a) Appointment. The court, on motion of any party or its own motion, may enter an order to show cause why expert witnesses should not be appointed and may request the parties to submit nominations. The court may appoint any expert witnesses of its own selection. An expert witness shall not be appointed by the court unless he consents to act. A witness so appointed shall be informed of his duties by the court in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of his findings, if any; his deposition may be taken by any party; and he may be called to testify by the court or any party. He shall be subject to cross-examination by each party, including a party calling him as a witness.

(b) Compensation. Expert witnesses so appointed are entitled to reasonable compensation in whatever sum the court may allow. The compensation thus fixed is payable from funds which may be provided by law in criminal cases and civil actions and proceedings involving just compensation for the taking of property. In other civil actions and proceedings the compensation shall be paid by the parties in such proportion and at such time as the court directs, and thereafter charged in like manner as other costs.

(c) Disclosure of Appointment. In the exercise of its discretion, the court may authorize disclosure to the jury of the fact that the court appointed the expert witness.

(d) Parties' Experts of Own Selection. Nothing in this rule limits the parties in calling expert witnesses of their own selection.

ARTICLE VIII Hearsay

Rule 801. Definitions. -- The following definitions apply under this article:

(a) Statement. A "statement" is:

(1) An oral or written assertion; or

(2) Nonverbal conduct of a person, if it is intended by him as an assertion.

(b) Declarant. A "declarant" is a person who makes a statement.

(c) Hearsay. "Hearsay" is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

(d) Statements Which Are Not Hearsay. A statement is not hearsay if:

(1) Prior Statement by Witness. The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is (i) inconsistent with his testimony and, if offered in a criminal proceeding, was given under oath and subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a disposition, or (ii) consistent with his testimony and is offered to rebut an express or implied charge against him of recent fabrication or improper influence or motive.

(2) Admission by Party-Opponent. The statement is offered against a party and is (i) his own statement, in either his individual or a representative capacity, (ii) a statement of which he has manifested his adoption or belief in its truth, (iii) a statement by a person authorized by him to make a statement concerning the subject, (iv) a statement by his agent or servant concerning a matter within the scope of his agency or employment, made during the existence of the relationship, or (v) a statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

Rule 802. Hearsay rule. -- Hearsay is not admissible except as provided by law or by these rules.

Rule 803. Hearsay exceptions -- Availability of declarant immaterial. -- The following are not excluded by the hearsay rule, even though the declarant is available as a witness:

(1) Present Sense Impression. A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter.

(2) Excited Utterance. A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3) Then-existing Mental, Emotional, or Physical Condition. A statement of the declarant's then-existing state of mind, emotion, sensation, or physical condition, such as intent, plan, motive, design, mental feeling, pain, and bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant's will.

(4) Statements for Purposes of Medical Diagnosis or Treatment. Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain, or sensation, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment.

(5) Recorded Recollection. A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable him to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in his memory and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party.

(6) Records of Regularly Conducted Business Activity. A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness. The term "business" as used in this paragraph includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

(7) Absence of Entry in Records Kept in Accordance with the Provisions of Paragraph (6). Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of paragraph (6), to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

(8) Public Records and Reports. To the extent not otherwise provided in this paragraph, records, reports, statements, or data compilations in any form of a public office or agency setting forth its regularly conducted and regularly recorded activities, or matters observed pursuant to duty imposed by law and as to which there was a duty to report, or factual findings resulting from an investigation made pursuant to authority granted by law. The following are not within this exception to the hearsay rule: (i) investigative reports by police and other law enforcement personnel; (ii) investigative reports prepared by or for a government, a public office, or an agency when offered by it in a case in which it is a party; (iii) factual findings offered by the government in criminal cases; (iv) factual findings resulting from special investigation of a particular complaint, case, or incident; and (v) any matter as to which the sources of information or other circumstances indicate lack of trustworthiness.

(9) Records of Vital Statistics. Records or data compilations, in any form, of birth, fetal deaths, deaths, or marriages, if the report thereof was made to a public office pursuant to requirements of law.

(10) Absence of Public Records or Entry. To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with Rule 902, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry.

(11) Records of Religious Organizations. Statements of births, marriages, divorces, death, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12) Marriage, Baptismal, and Similar Certificates. Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a clergyman, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

(13) Family Records. Statements of fact concerning personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14) Records of Documents Affecting an Interest in Property. The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and applicable statute authorizes the recording of documents of that kind in that office.

(15) Statements in Documents Affecting an Interest in Property. A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(16) Statements in Ancient Documents. Statements in a document in existence twenty years or more the authenticity of which is established.

(17) Market Reports, Commercial Publications. Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

(18) Learned Treatises. To the extent called to the attention of an expert witness upon cross-examination or relied upon by him in direct examination, statements contained in published treatises, periodicals, or pamphlets on a subject of history, medicine, or other science or art, established as a reliable authority by testimony or admission of the witness or by other expert testimony or by judicial notice. If admitted, the statements may be read into evidence but may not be received as exhibits.

(19) Reputation Concerning Personal or Family History. Reputation among members of his family by blood, adoption, or marriage, or among his associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of his personal or family history.

(20) Reputation Concerning Boundaries or General History. Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

(21) Reputation as to Character. Reputation of a person's character among his associates or in the community.

(22) Judgment of Previous Conviction. Evidence of a final judgment, entered after a trial or upon a plea of guilty, adjudging a person guilty of a crime punishable by death or imprisonment in excess of one (1) year, to prove any fact essential to sustain the judgment, but not including, when offered by the state in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but does not affect admissibility.

(23) Judgment as to Personal, Family, or General History, or Boundaries. Judgments as proof of matters of personal, family, or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

(24) Other Exceptions. A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (i) the statement is offered as evidence of a material fact; (ii) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (iii) the general purposes of these rules and the interest of justice will best be served by admission of the statement into evidence. However, a statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance to provide the adverse party with a fair opportunity to prepare to meet it, his intention to offer the statement and the particulars of it, including the name and address of the declarant.

(25) A statement made by a child under ten (10) years of age concerning any act or offense against that child involving sexual offenses, child abuse, or incest is admissible in any criminal proceeding in a court of this state, provided:

1. The court finds, in a hearing conducted outside the presence of the jury, that the statement offered possesses a reasonable likelihood of trustworthiness using the following criteria:

a. the spontaneity and consistency of repetition of the statement by the child;

b. the mental state of the child;

c. the child's use of terminology unexpected of a child of similar age;

d. the lack of a motive by the child to fabricate the statement.

2. Before the hearsay testimony is admitted by the court and without regard to the determination of competency, the court will examine the child on the record in camera. This examination shall be considered along with the criteria set forth in subdivisions (25)1.a.- d. as to the admissibility of the hearsay statements. The court shall not require this examination nor shall it require the attendance of the child at the hearing if the court determines the examination and attendance will be against the best interest of the child.

3. The proponent of the statement shall give the adverse party reasonable notice of his intention to offer the statement and the particulars of the statement.

4. This section shall not be construed to limit the admission of an offered statement under any other hearsay exception or applicable rule of evidence.

Rule 804. Hearsay exceptions -- Declarant unavailable. -- (a) Definition of Unavailability. "Unavailability as a witness" includes situations in which the declarant:

(1) Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of his statement;

(2) Persists in refusing to testify concerning the subject matter of his statement despite an order of the court to do so;

(3) Testifies to a lack of memory of the subject matter of his statement;

(4) Is unable to be present or to testify at the hearing because of death or then-existing physical or mental illness or infirmity; or

(5) Is absent from the hearing and the proponent of his statement has been unable to procure his attendance, or in the case of a hearsay exception under subdivision (b)(2), (3), or (4), his attendance or testimony, by process or other reasonable means.

A declarant is not unavailable as a witness if his exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of his statement for the purpose of preventing the witness from attending or testifying.

(b) Hearsay Exceptions. The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:

(1) Former Testimony. Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.

(2) Statement Under Belief of Impending Death. A statement made by a declarant while believing that his death was imminent, concerning the cause or circumstances of what he believed to be his impending death.

(3) Statement Against Interest. A statement which was at the time of its making so far contrary to the declarant's pecuniary or proprietary interest, or so far tended to subject him to civil or criminal liability or to render invalid a claim by him against another or to make him an object of hatred, ridicule, or disgrace, that a reasonable man in his position would not have made the statement unless he believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement. A statement or confession offered against the accused in a criminal case, made by a codefendant or other person implicating both himself and the accused, is not within this exception.

(4) Statement of Personal or Family History. (i) A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, relationship by blood, adoption, marriage, ancestry, or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated; or (ii) a statement concerning the foregoing matters and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared.

(5) Other Exceptions. A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (i) the statement is offered as evidence of a material fact; (ii) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (iii) the general purposes of these rules and the interests of justice will best be served by admission of the statements into evidence. However, a statement may not be admitted under this exception unless the proponent of it makes known to the adverse party sufficiently in advance to provide the adverse party with a fair opportunity to prepare to meet it, his intention to offer the statement and the particulars of it, including the name and address of the declarant.

Rule 805. Hearsay within hearsay. -- Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in these rules.

Rule 806. Attacking and supporting credibility of declarant. -- If a hearsay statement, or a statement defined in Rule 801(d) (2) (iii), (iv), or (v), has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported, by any evidence which would be admissible for those purposes if declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with his hearsay statement, is not subject to any requirement that he may have been afforded an opportunity to deny or explain. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine him on the statement as if under cross-examination.

ARTICLE IX Authentication and Identification

Rule 901. Requirement of authentication or identification. -- (a) General Provision. The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

(b) Illustrations. By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of this rule:

(1) Testimony of Witness with Knowledge. Testimony of a witness with knowledge that a matter is what it is claimed to be.

(2) Nonexpert Opinion on Handwriting. Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

(3) Comparison by Trier or Expert Witness. Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

(4) Distinctive Characteristics and the Like. Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances.

(5) Voice Identification. Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

(6) Telephone Conversations. Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if (i) in the case of a person, circumstances, including self-identification, show the person answering to be the one called, or (ii) in the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

(7) Public Records or Reports. Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

(8) Ancient Documents or Data Compilation. Evidence that a document or data compilation, in any form, (i) is in such condition as to create no suspicion concerning its authenticity, (ii) was in a place where it, if authentic, would likely be, and (iii) has been in existence twenty (20) years or more at the time it is offered.

(9) Process or System. Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

(10) Methods Provided by Statute or Rule. Any method of authentication or identification provided by the Supreme Court of this state or by a statute or as provided in the Constitution of this state.

Rule 902. Self-authentication. -- Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(1) Domestic Public Documents Under Seal. A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(2) Domestic Public Documents Not Under Seal. A document purporting to bear the signature in his official capacity of an officer or employee of any entity included in paragraph (1), having no seal, if a public officer having a seal and having official duties in the district political subdivision of the officer or employee certifies under seal or that the signer has the official capacity and that the signature is genuine.

(3) Foreign Public Documents. A document purporting to be executed or attested in his official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position (i) of the executing or attesting person, or (ii) of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificate of genuineness of signature and official position relating to the execution or attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may for good cause shown order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification.

(4) Certified Copies of Public Records. A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with paragraph (1), (2), or (3), or complying with any law of the United States or of this state.

(5) Official Publications. Books, pamphlets, or other publications issued by public authority.

(6) Newspapers and Periodicals. Printed material purporting to be newspapers or periodicals.

(7) Trade Inscriptions and the Like. Inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control, or origin.

(8) Acknowledged Documents. Documents accompanied by a certificate of acknowledgement executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

(9) Commercial Paper and Related Documents. Commercial paper, signatures thereon, and documents relating thereto to the extent provided by general commercial law.

(10) Presumptions Created by Law. Any signature, document, or other matter declared by any law of the United States or of this state, to be presumptively or prima facie genuine or authentic.

Rule 903. Subscribing witness' testimony unnecessary. -- The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing.

ARTICLE X Contents of Writings, Recordings, and Photographs

Rule 1001. Definitions. -- For purposes of this article the following definitions are applicable:

(1) Writings and Recordings. "Writings" and "recordings" consist of letters, words, sounds, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, optical disk imaging, or other form of data compilation.

(2) Photographs. "Photographs" include still photographs, X-ray films, videotapes, and motion pictures.

(3) Original. An "original" of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An "original" of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an "original."

(4) Duplicate. A "duplicate" is a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic re-recording, or by chemical reproduction, or by an optical disk imaging system, or by other equivalent techniques which accurately reproduce the original.

Rule 1002. Requirement of original. -- To prove the content of a writing, recording, or photograph, the original writing, recording, or photograph is required, except as otherwise provided in these rules or by rules adopted by the Supreme Court of this state or by statute.

Rule 1003. Admissibility of duplicates. -- A duplicate is admissible to the same extent as an original unless (1) a genuine question is raised as to the authenticity or continuing effectiveness of the original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original.

Rule 1004. Admissibility of other evidence of contents. -- The original is not required, and other evidence of the contents of a writing, recording, or photograph is admissible if:

(1) Originals Lost or Destroyed. All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith;

(2) Original Not Obtainable. No original can be obtained by any available judicial process or procedure;

(3) Original in Possession of Opponent. At a time when an original was under the control of the party against whom offered, he was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing; and he does not produce the original at the hearing; or

(4) Collateral Matters. The writing, recording, or photograph is not closely related to a controlling issue.

Rule 1005. Public records. -- The contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with Rule 902 or testified to be correct by a witness who has compared it with the original. If a copy complying with the foregoing cannot be obtained by the exercise of reasonable diligence, other evidence of the contents may be admitted.

Rule 1006. Summaries. -- The contents of voluminous writings, recordings, or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary, or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The court may order that they be produced in court.

Rule 1007. Testimony or written admission of party. -- Contents of writings, recordings, or photographs may be proved by the testimony or deposition of the party against whom offered or by his written admission, without accounting for the nonproduction of the original.

Rule 1008. Functions of court and jury. -- Whenever the admissibility of other evidence of contents of writings, recordings, or photographs under these rules depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the court to determine in accordance with the provisions of Rule 104. However, when an issue is raised whether (1) the asserted writing ever existed, or (2) another writing, recording, or photograph produced at the trial is the original, or (3) other evidence of contents correctly reflects the contents, the issue is for the trier of fact to determine as in the case of other issues of fact.

ARTICLE XI Miscellaneous Rules

Rule 1101. Rules applicable. -- (a) Except as otherwise provided in subdivision (b), these rules apply to all actions and proceedings in the courts of this state.

(b) Rules Inapplicable. The rules other than those with respect to privileges do not apply in the following situations:

(1) Preliminary Questions of Fact. The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under Rule 104(a).

(2) Grand Jury. Proceedings before grand juries.

(3) Miscellaneous Proceedings. Proceedings for extradition or rendition; preliminary examination detention hearing in criminal cases; sentencing, or granting or revoking probation; issuance of warrants for arrest, criminal summonses, and search warrants; and proceedings with respect to release on bail or otherwise.

(4) Contempt proceedings in which the court may act summarily.

Rule 1102. Title. -- These rules shall be known and may be cited as Uniform Rules of Evidence.






Chapter 42 - Sexual Offenses

§ 16-42-101 - Admissibility of evidence of victim's prior sexual conduct.

(a) As used in this section, unless the context otherwise requires, "sexual conduct" means deviate sexual activity, sexual contact, or sexual intercourse, as those terms are defined by § 5-14-101.

(b) In any criminal prosecution under § 5-14-101 et seq. or § 5-26-202, or for criminal attempt to commit, criminal solicitation to commit, or criminal conspiracy to commit an offense defined in any of those sections, opinion evidence, reputation evidence, or evidence of specific instances of the victim's prior sexual conduct with the defendant or any other person, evidence of a victim's prior allegations of sexual conduct with the defendant or any other person, which allegations the victim asserts to be true, or evidence offered by the defendant concerning prior allegations of sexual conduct by the victim with the defendant or any other person if the victim denies making the allegations is not admissible by the defendant, either through direct examination of any defense witness or through cross-examination of the victim or other prosecution witness, to attack the credibility of the victim, to prove consent or any other defense, or for any other purpose.

(c) Notwithstanding the prohibition contained in subsection (b) of this section, evidence directly pertaining to the act upon which the prosecution is based or evidence of the victim's prior sexual conduct with the defendant or any other person may be admitted at the trial if the relevancy of the evidence is determined in the following manner:

(1) A written motion shall be filed by the defendant with the court at any time prior to the time the defense rests stating that the defendant has an offer of relevant evidence prohibited by subsection (b) of this section and the purpose for which the evidence is believed relevant;

(2) (A) A hearing on the motion shall be held in camera no later than three (3) days before the trial is scheduled to begin, or at such later time as the court may for good cause permit.

(B) A written record shall be made of the in camera hearing and shall be furnished to the Arkansas Supreme Court on appeal.

(C) If, following the hearing, the court determines that the offered proof is relevant to a fact in issue, and that its probative value outweighs its inflammatory or prejudicial nature, the court shall make a written order stating what evidence, if any, may be introduced by the defendant and the nature of the questions to be permitted in accordance with the applicable rules of evidence; and

(3) (A) If the court determines that some or all of the offered proof is relevant to a fact in issue, the victim shall be told of the court's order and given the opportunity to consult in private with the prosecuting attorney.

(B) If the prosecuting attorney is satisfied that the order substantially prejudices the prosecution of the case, an interlocutory appeal on behalf of the state may be taken in accordance with Rule 36.10 (a) and (c), Arkansas Rules of Criminal Procedure.

(C) Further proceedings in the trial court shall be stayed pending determination of the appeal. However, a decision by the Arkansas Supreme Court sustaining in its entirety the order appealed shall not bar further proceedings against the defendant on the charge.

(d) In the event the defendant has not filed a written motion or a written motion has been filed and the court has determined that the offered proof is not relevant to a fact in issue, any willful attempt by counsel or a defendant to make any reference to the evidence prohibited by subsection (b) of this section in the presence of the jury may subject counsel or a defendant to appropriate sanctions by the court.



§ 16-42-102 - Presence of parent or custodian at proceedings involving minor sexual assault victims.

In any prosecution for a sexual offense or inchoate offense to a sexual offense, upon motion of the prosecuting attorney and after notice to opposing counsel, the court may, for good cause shown, allow the presence of the parent, stepparent, guardian, custodian, or other person with custody of an alleged minor victim of a sexual offense or inchoate offense to a sexual offense during the examination and cross-examination of the minor at any hearing, deposition, or trial.



§ 16-42-103 - Admissibility of evidence of similar crimes in sexual assault cases.

(a) In a criminal case where the defendant is accused of a sexual assault, evidence of the defendant's commission of another sexual assault is admissible and may be considered for its bearing on any matter to which it is relevant, subject to the circuit court's consideration of the admissibility of any such evidence under Rule 403 of the Arkansas Rules of Evidence.

(b) In a case where the prosecuting attorney intends to offer evidence under this section, the prosecuting attorney shall disclose the evidence to the defendant or the defendant's attorney if an attorney is representing the defendant, including statements of witnesses or a summary of the substance of any testimony at least forty-five (45) days before the scheduled date of trial or at such later time as the court may allow for good cause.

(c) This section shall not be construed to limit the admission or consideration of evidence under any rule of the Arkansas Rules of Evidence, the Arkansas Rules of Criminal Procedure, or any law.

(d) For purposes of this section, the term "sexual assault" includes the following offenses:

(1) Rape, § 5-14-103;

(2) Sexual assault in the first degree, § 5-14-124; and

(3) Sexual assault in the second degree, § 5-14-125.






Chapter 43 - Witnesses Generally

Subchapter 1 - -- General Provisions

§ 16-43-101 - Exemption of witnesses from summons when obeying subpoena.

A witness shall not be liable to be sued in a county in which he does not reside by being served with a summons in that county while going, returning, or attending in obedience to a subpoena.



§ 16-43-102 - Privilege from arrest while serving as witness.

All witnesses shall be privileged from arrest in all cases except treason, felony, or breach of the peace during their attendance on any court where their attendance is required by subpoena, and going to and returning from the place where they may be required to appear to testify, allowing one (1) day for every twenty-five (25) miles from their residence.



§ 16-43-103 - Unlawful arrest -- Abatement of suit -- Fine.

Any person who causes a witness to be arrested, knowing him to be in attendance as such upon a subpoena, shall have his suit abated and shall be fined at the discretion of the court from which the subpoena issued, in any sum not exceeding one hundred dollars ($100).






Subchapter 2 - -- Securing Attendance Generally

§ 16-43-203 - Excusing of witness when deposition given.

A witness shall not be compelled to attend court for oral examination where his deposition may be used unless he has failed, when duly summoned, to appear and give his deposition.



§ 16-43-204 - Attendance until discharged or case decided.

Any person subpoenaed to appear before any court of record of this state, or justice of the peace, to give evidence in any case brought before the court or justice shall attend each and every term, or from time to time, until the case is decided, or until the witness is discharged by the court or justice trying the case.



§ 16-43-205 - Authorization for officials taking depositions to compel attendance of witnesses.

Every person in this state who is required to take depositions or examinations of witnesses by virtue of any commission issued out of any court of record of this or any other government shall have power to issue subpoenas for witnesses to appear and testify and to compel their attendance in the same manner and under the same penalties as any court of record of this state.



§ 16-43-206 - Discharge of contempt order.

A witness imprisoned or fined for contempt by an officer before whom his or her deposition is being taken may apply to the circuit judge, who shall have power to discharge the witness if it appears that the imprisonment is illegal.



§ 16-43-208 - Criminal proceedings -- Subpoenas for witnesses generally.

(a) The clerk of the court, upon request of the prosecuting attorney or upon request of the defendant or his attorney, shall issue subpoenas for witnesses.

(b) The state shall have the right to subpoena at the expense of the county six (6) witnesses if the charge is a misdemeanor and twelve (12) witnesses if it is a felony less than a capital offense. The defendant shall have the right to subpoenas at the expense of the county for six (6) witnesses in misdemeanor and twelve (12) witnesses in felony cases less than capital. There shall be no limit upon the number of witnesses who may be subpoenaed at the expense of the county in capital cases.

(c) Either party shall have the right to recall subpoenas before service and substitute the names of other witnesses for those for whom subpoenas were originally issued.

(d) Neither side shall in any event have at the expense of the county more than six (6) character witnesses in any type of case, capital or otherwise.



§ 16-43-209 - Criminal proceedings -- Additional witnesses.

(a) Should either party desire additional witnesses at the expense of the county, he may file, in term time or in vacation of the court, his verified application for the additional witnesses with the judge of the court.

(b) The application shall contain a statement of the facts which the party expects to prove by each one of the additional witnesses sought and an affidavit that such facts cannot be adequately established by the witnesses for whom the party has had subpoenas issued. If any such affidavit is willfully false, the party making it may be punished as for contempt of court. If the judge finds the application should be granted, he shall direct the clerk to issue subpoenas for the additional witnesses he finds the party should have.

(c) After the trial of the case or after the witnesses have testified, and not before, the judge shall file the application with the clerk of the court, and it shall become a part of the record in the case. In no event shall the judge disclose the contents of the application until the case has been tried or the witnesses have testified.

(d) While the trial is actually in progress, the court in its discretion may direct the clerk to issue additional subpoenas at the expense of the county without affidavits required by this subchapter.

(e) In any event, either party may have additional witnesses who receive no compensation from the county for their services.



§ 16-43-210 - Criminal proceedings -- Attendance by witness in several criminal cases.

A witness subpoenaed to attend before any circuit court in more than one (1) criminal case at the same time shall be allowed pay, when the costs are paid by the county, in only one (1) case and only for the actual number of days he or she is in attendance, regardless of the number of cases in which he or she is summoned or called upon to testify.



§ 16-43-211 - Criminal proceedings -- Civil procedure to govern.

The provisions of the Code of Practice in Civil Cases shall apply to and govern summoning and coercing the attendance of witnesses and compelling them to testify in all prosecutions and all criminal or penal actions or proceedings, except that the attendance of witnesses residing in any part of the state may be coerced, and it shall never be necessary to tender to the witnesses any compensation for expenses or otherwise before process of contempt shall issue.



§ 16-43-212 - Criminal proceedings -- Issuance of subpoenas pursuant to investigations.

(a) The prosecuting attorneys and their deputies may issue subpoenas in all criminal matters they are investigating and may administer oaths for the purpose of taking the testimony of witnesses subpoenaed before them. Such oath when administered by the prosecuting attorney or his or her deputy shall have the same effect as if administered by the foreman of the grand jury. The subpoena shall be substantially in the following form:

Click here to view form

(b) The subpoena provided for in subsection (a) of this section shall be served in the manner as provided by law and shall be returned and a record made and kept as provided by law for grand jury subpoenas. The fees and mileage of officers serving the subpoenas and of witnesses in appearances in answer to the subpoenas shall be the same and shall be paid in the same manner as provided by law for grand jury witnesses.

(c) The failure of any officer to serve the subpoena or of a witness to appear on the returned date shall constitute a Class B misdemeanor.



§ 16-43-213 - Prisoner as witness -- Attendance -- Examination by deposition.

A person confined in any prison in this state for any cause other than a sentence for felony may, by order of the court, be required to be produced for oral examination in the county where he is imprisoned. However, in all other cases his examination must be taken by deposition.



§ 16-43-214 - Prisoner from Department of Correction as witness.

(a) Upon presentation by the prosecuting attorney or interested defense counsel of a petition duly verified and for good cause, any circuit court having jurisdiction of any criminal offense involving a felony pending for trial in that court may have jurisdiction and authority to provide by proper order for the presence in court, and for the trial and as a witness, of any person incarcerated in the Department of Correction whose testimony would be material either for the State of Arkansas or for the defendant in the action.

(b) Upon the granting of a petition by the circuit court pursuant to subsection (a) of this section and upon presentation to the authorized officials of the Department of Correction of a signed order or certified copy thereof by the circuit clerk of such court, the officials having custody of the prisoner are authorized and directed to transport or cause to be transported the prisoner by such means and methods as they deem proper, at the time and place as directed by the order of the circuit court.

(c) The custody of a prisoner sought to be used as a witness shall at all times remain in the authorized officials of the Department of Correction, subject to the order and direction of the circuit court. Immediately upon the completion of the testimony by the prisoner in court or upon the completion of the trial requiring his presence, the prisoner shall be immediately returned to the Department of Correction by the official having his custody.



§ 16-43-215 - Videotaped deposition of State Crime Laboratory analyst.

(a) As used in this section, the term "videotaped deposition" means the visual recording on a magnetic tape, together with the associated sound, of a witness testifying under oath in the course of a judicial proceeding, upon oral examination, and where an opportunity is given for cross-examination in the presence of the defendant and intended to be played back upon the trial of the action in court.

(b) (1) In all criminal trials in which the defendant is charged under the Uniform Controlled Substances Act, § 5-64-101 et seq., upon motion of the prosecuting attorney and after notice to the opposing counsel, the court, for good cause shown and sufficient safeguards to satisfy all state and federal constitutional requirements of oath, confrontation, cross-examination, and observation of the demeanor of the witness and testimony by the defendant, the court, and the jury, and absent a showing of prejudice by the defendant, may order the taking of a videotaped deposition of any State Crime Laboratory analyst.

(2) The videotaped deposition shall be taken at the State Crime Laboratory, or at a location ordered by the court, in the presence of the prosecuting attorney, the defendant, and the defendant's attorney.

(3) Examination and cross-examination of the analyst shall proceed at the taking of the videotaped deposition in the same manner as permitted at trial under the provisions of the Arkansas Uniform Rules of Evidence, § 16-41-101.

(c) (1) Any videotaped deposition taken under the provisions of this section shall be admissible at trial and received into evidence in lieu of the direct testimony of the analyst.

(2) However, neither the presentation nor the preparation of such videotaped deposition shall preclude the prosecutor or the defendant's attorney from calling the analyst to testify at trial if that is necessary to serve the interests of justice.






Subchapter 3 - -- Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act

§ 16-43-301 - Interstate rendition of prisoners as witnesses -- Definitions.

As used in this subchapter:

(1) "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court;

(2) "Penal institutions" includes a jail, prison, penitentiary, house of correction, or other place of penal detention;

(3) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.



§ 16-43-302 - Hearing or request for presence of prisoner in another state.

A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court;

(2) That a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action; and

(3) That his presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the Attorney General, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him at the hearing.



§ 16-43-303 - Finding of court -- Order that prisoner be produced in other state.

If at the hearing the judge determines:

(1) That the witness may be material and necessary;

(2) That his attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness;

(3) That the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order; and

(4) That as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass, the judge shall issue an order, with a copy of the certificate attached:

(A) Directing the witness to attend and testify;

(B) Directing the person having the custody of the witness to produce him, in the court where the criminal action is pending or where the grand jury investigation is pending, at a time and place specified in the order; and

(C) Prescribing such conditions as the judge shall determine.



§ 16-43-304 - Contents of order -- Safeguarding custody -- Payment of expenses.

The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards on his custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.



§ 16-43-305 - Insane or mentally ill persons not subject to subchapter.

This subchapter does not apply to any person in this state confined as insane or mentally ill.



§ 16-43-306 - Certificate for obtaining prisoner from another state to testify in this state.

If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify:

(1) That there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court;

(2) That a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action; and

(3) That his presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the Attorney General of the state in which the prisoner is confined.



§ 16-43-307 - Order for compliance with terms prescribed by court of other state.

The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.



§ 16-43-308 - Prisoner from other state immune from arrest or process while being transported or held as witness.

If a witness from another state comes into or passes through this state under an order directing him to attend and testify in this or another state, he shall not while in this state pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this state under the order.



§ 16-43-309 - Uniformity of construction.

This subchapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 16-43-310 - Short title.

This subchapter may be cited as the "Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act".



§ 16-43-311 - Severability.

If any provision of this subchapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are severable.






Subchapter 4 - -- Uniform Act to Secure the Attendance of Witnesses from Without the State in Criminal Cases

§ 16-43-402 - Attendance in another state.

If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution or criminal proceeding pending in such court, or that a grand jury or prosecuting attorney's investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution or proceeding or grand jury or prosecuting attorney's investigation, and that his presence will be required for a specified number of days, and upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or proceeding or a grand jury or prosecuting attorney's investigation in the other state, and that the laws of the state in which the prosecution or proceeding is pending, or grand jury or prosecuting attorney's investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution or proceeding is pending, or where a grand jury or prosecuting attorney's investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for the hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of twelve cents (12cent(s)) a mile for each mile by the ordinary traveled route or the actual expense of travel, lodging, and meals to and from the court where the prosecution or proceeding is pending or the grand jury or prosecuting attorney's investigation is being conducted and twenty-five dollars ($25.00) for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

As used in this subchapter, "prosecuting attorney's investigation" shall mean any investigation conducted by a prosecuting attorney in another state under a law substantially similar to § 16-43-212.



§ 16-43-403 - Witness from another state.

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or proceedings or grand jury or prosecuting attorney's investigations commenced or about to commence, in this state, is a material witness in a prosecution or proceeding pending in a court of record in this state, or in a grand jury or prosecuting attorney's investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

If the witness is summoned to attend and testify in this state he shall be tendered the sum of twelve cents (12cent(s)) a mile for each mile by the ordinary traveled route or the actual expenses of travel, lodging, and meals to and from the court where the prosecution or proceeding is pending or the grand jury or prosecuting attorney's investigation is being conducted and twenty-five dollars ($25.00) for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



§ 16-43-404 - Witnesses immune from arrest.

If a person comes into this state in obedience to a summons directing him to attend and testify in a criminal prosecution in this state he shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

If a person passes through this state while going to another state in obedience to a summons to attend and testify in a criminal prosecution in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.



§ 16-43-405 - Uniformity of interpretation.

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.



§ 16-43-406 - Short title -- Uniform Act.

This subchapter may be cited as the "Uniform Act to Secure the Attendance of Witnesses from Without the State in Criminal Cases".



§ 16-43-407 - Repealer.

All acts or parts of acts inconsistent with this subchapter are hereby repealed.



§ 16-43-409 - Effective date.

Whereas, under the present statutes of the State of Arkansas there is no adequate remedy whereby the attendance of witnesses from without the state may be enforced, and whereas, it is necessary for the immediate preservation of the peace of the State of Arkansas that adequate means be provided whereby the attendance of witnesses from without the state may be had, an emergency is hereby declared and this subchapter shall become operative and in effect and be in force from and after its passage.






Subchapter 5 - -- Competency -- Criminal Proceedings

§ 16-43-501 - Accused as witness.

On the trial of all indictments, informations, complaints, and other proceedings against persons charged with the commission of crimes, offenses, and misdemeanors in this state, the person so charged shall, at his own request, but not otherwise, be a competent witness. The failure of the person so charged to make such a request shall not create any presumption against him.



§ 16-43-502 - Joint defendant as witness.

When two (2) or more persons are indicted in the same indictment, each defendant may testify in behalf of, or against, the other defendants.



§ 16-43-503 - Party injured as witness.

No person shall be rendered incompetent to testify in criminal cases by reason of his being the person injured or defrauded, or intended to be injured or defrauded, or because he would be entitled to satisfaction for the injury or may be liable to pay the costs of prosecution.






Subchapter 6 - -- Immunity -- Criminal Proceedings

§ 16-43-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Court" means the circuit court for the judicial district of this state in which the proceeding is or may be held;

(2) "Grand jury" means any grand jury impaneled in accordance with the laws of this state;

(3) "Prosecuting attorney" means the prosecuting attorney for the judicial district of this state in which the proceeding is or may be held and includes his duly appointed deputies.



§ 16-43-602 - Penalty.

Any person who refuses to give testimony after an order has been issued by the circuit court for the judicial district in which the proceeding is or may be held directing him or her to give such testimony, as provided in this subchapter shall be guilty of a Class B misdemeanor. Each refusal of the witness to so testify shall constitute a separate offense.



§ 16-43-603 - Immunity generally.

Whenever a witness refuses, on the basis of his privilege of self-incrimination, to testify or provide other information in a proceeding before or ancillary to a court, a grand jury, or a prosecuting attorney and the person presiding over the proceeding communicates to the witness an order issued under this subchapter, the witness may not refuse to comply with the order on the basis of his privilege against self-incrimination. However, no testimony or other information compelled under the order, or any other information directly or indirectly derived from such testimony or other information, may be used against the witness in any criminal case except a prosecution for perjury, giving a false statement, or otherwise failing to comply with the order.



§ 16-43-604 - Issuance of order to testify.

(a) In the case of any individual who has been or may be called to testify or provide other information at any proceeding before or ancillary to a court, a grand jury, or a prosecuting attorney, the circuit court for the judicial district in which the proceeding is or may be held shall issue, in accordance with subsection (b) of this section and upon the request of the prosecuting attorney for the district, an order requiring the individual to give testimony or provide other information which he refuses to give or provide on the basis of his privilege against self-incrimination, such order to become effective as provided in this subchapter.

(b) A prosecuting attorney may request an order under subsection (a) of this section when, in his judgment:

(1) The testimony or other information from the individual may be necessary to the public interest; and

(2) The individual has refused or is likely to refuse to testify or provide other information on the basis of his privilege against self-incrimination.



§ 16-43-605 - Court order approving grant of immunity -- Granting of immunity only after refusal to testify.

No prosecuting attorney shall grant immunity until he has applied for and obtained in each case a written order from the judge of the circuit court approving the grant of immunity. No such immunity shall be granted by a prosecuting attorney until after the individual has declined to answer questions or has requested immunity before answering questions.



§ 16-43-606 - Limitation on immunity.

An individual who has once been granted immunity under the provisions of this subchapter for an offense in connection with which his testimony has been sought shall not again be granted immunity under this subchapter in connection with any subsequent offenses.






Subchapter 7 - -- Examination

§ 16-43-701 - Persons present compelled to testify.

A person present before a court or judicial officer may be compelled to testify in the same manner as if he were served with a subpoena.



§ 16-43-702 - Direct examination and cross-examination.

The examination of a witness by the party producing him is the direct examination. The examination of the same witness upon the same matter by the adverse party is the cross-examination. The direct examination must be completed before the cross-examination begins unless the court otherwise directs.



§ 16-43-703 - Reexamination of witnesses.

A witness once examined cannot be reexamined as to the same matter without leave of the court but may be reexamined as to any new matter upon which he has been examined by the adverse party. After the examination on both sides is concluded, the witness cannot be recalled without leave of the court.






Subchapter 8 - -- Compensation

§ 16-43-801 - Witness fees generally.

Witnesses shall be allowed compensation as follows:

(1) For attendance before any circuit court, arbitration, auditor, commissioner, or other persons in civil cases, five dollars ($5.00) per day; and

(2) For attendance in criminal cases, five dollars ($5.00) per day.



§ 16-43-802 - Witness fees in county and probate courts.

Witnesses, duly summoned, shall be allowed for their attendance as such before either county or probate courts the sum of one dollar ($1.00) for each day's attendance, to be taxed as other costs and paid by the unsuccessful party.



§ 16-43-804 - Proof of attendance.

(a) Every account for attendance of a witness shall be sworn to and shall state that he or she was summoned to attend as a witness in the cause upon which the charge is made, shall state the number of days he or she attended, and, if the witness was summoned outside the limits of the county in which he or she resides, shall state the number of miles he or she traveled in consequence of the summons.

(b) Every witness shall prove his or her attendance before any court, whether the case is determined or not, before the clerk of the court before which he or she may be summoned to appear.



§ 16-43-805 - Fee for ferriage.

Witnesses who leave home and attend any court in pursuance of a subpoena shall be allowed the amount necessarily paid out for crossing any ferry or toll bridge in going to and returning from the court.



§ 16-43-806 - State employee as a witness.

(a) If a state employee is subpoenaed as a witness to give a deposition or testimony at a hearing in state or federal court or before any body with power to issue a subpoena, the state employee is:

(1) Entitled to retain any witness fees that may be tendered to him or her under state or federal law or court rules only if the matter is:

(A) Outside the employee's scope of state employment; or

(B) The employee is a party to the matter other than as a representative of the state employer; and

(2) Entitled to retain any mileage fees that may be tendered to him or her under state or federal law or court rules only if the matter is:

(A) Within the employee's scope of state employment and the employee uses a personal vehicle for travel in obeying the subpoena and the employee's employer does not reimburse the employee for travel expenses; or

(B) Outside the employee's scope of state employment and the employee does not use a state-owned vehicle for travel in obeying the subpoena.

(b) If the state employee is subpoenaed for purposes under subsection (a) of this section to appear on a nonwork day, the employee may retain any witness and mileage fees tendered to him or her.






Subchapter 9 - -- Paternity or Child Support

§ 16-43-901 - Competent witnesses.

(a) The biological mother of a child shall be a competent witness to testify in any court proceeding or administrative hearing as to who is the biological father of the child, the time and place of conception, access by the putative father and by her husband, support or lack of support for the child provided by the putative father or by her husband, and any other matters necessary to the establishment of paternity or a support obligation for the child.

(b) The husband of the biological mother shall be a competent witness to testify in any court proceeding or administrative hearing in which paternity or child support is an issue or may become an issue as to the following:

(1) Date of marriage;

(2) Period of cohabitation with the biological mother;

(3) Period of nonaccess with the biological mother; and

(4) Date of separation from the biological mother.

(c) The putative father of a child shall be a competent witness to testify in any court proceeding or administrative hearing in which paternity or child support is an issue or may become an issue as to the following:

(1) Period of cohabitation with the biological mother;

(2) Period of access with the biological mother; and

(3) Lack of sexual contact with the biological mother.

(d) Upon a finding of the court by clear and convincing evidence that the presumption of legitimacy of a child born of a marriage has been rebutted, the court shall:

(1) Relieve the putative father of further support liability;

(2) Attempt to identify and establish the biological father of the child, if possible; and

(3) Set a support obligation for the child to be paid by the biological father.

(e) (1) To assist the court in this determination, the court may direct the biological mother, her husband, the putative father, and the child to submit to one (1) or more blood tests or other scientific examinations or tests as provided in § 9-10-108.

(2) Such test results shall be admissible as provided in § 9-10-108.

(f) In any case where the court is unable to determine paternity for the child, the lawful husband of the biological mother shall be presumed to be the father of the child, and the court shall establish a support obligation for the child unless blood tests or other scientific evidence conclusively eliminate him from paternity consideration.

(g) (1) The purpose of this section is to enable the courts to receive into evidence relevant facts concerning the paternity of a child in any court proceeding or administrative hearing involving paternity or a support obligation for a child.

(2) The court shall consider foremost the interest of the child in making any determination hereunder and consider only testimony and evidence which will serve the best interest of the child in its findings pursuant to this section.

(h) As used in this section, "putative father" means any man, not deemed or adjudicated under the laws of the jurisdiction of the United States to be the biological father of a child, who claims or is alleged to be the biological father of the child.






Subchapter 10 - -- Minors

§ 16-43-1001 - Closed-circuit television.

(a) (1) In any criminal proceeding, on motion of the prosecutor after notice to the defendant or on motion of the defense attorney, the court may, upon a showing of clear and convincing evidence that testifying in open court would be harmful or detrimental to the child, order that the testimony of a victim or witness who is a child twelve (12) years of age or under be taken outside the courtroom and the presence of the defendant and communicated to the courtroom by closed-circuit television.

(2) Any such motion shall only apply to the witnesses of the moving party and shall be filed no later than five (5) days before the trial is scheduled to begin, except in cases where, while testifying, it becomes apparent that the child cannot continue with his or her testimony.

(b) In ruling on the motion, the court shall consider the following factors:

(1) The age and maturity of the child;

(2) The possible effect that testimony in person may have on the child;

(3) The extent of the trauma the child has already suffered;

(4) The nature of the testimony to be given by the child;

(5) The nature of the offense, including, but not limited to, the use of a firearm or any other deadly weapon during the commission of the crime or the infliction of serious bodily injury upon the victim during the commission of the crime;

(6) (A) Threats made to the child or the child's family in order to prevent or dissuade the child from attending or giving testimony at any trial or court proceeding or to prevent the child from reporting the alleged offense or from assisting in criminal prosecution.

(B) Threats under this subdivision (b)(6) may include, but not be limited to, threats of serious bodily injury to be inflicted on the child or a family member, threats of incarceration or deportation of the child or a family member, or threats of removal of the child from the family or dissolution of the family;

(7) Conduct on the part of the defendant or the defendant's attorney which causes the child to be unable to continue his testimony; and

(8) Any other matter which the court considers relevant.

(c) (1) (A) If the court orders that the child's testimony be taken by closed-circuit television, the testimony shall be taken outside the courtroom in the judge's chambers or in another suitable location designated by the judge.

(B) Examination and cross-examination of the child shall proceed as though he or she were testifying in the courtroom.

(C) The only persons who may be permitted in the room with the child during the child's testimony are:

(i) The judge or a judicial officer appointed by the court;

(ii) The prosecutor;

(iii) The defense attorney, except a pro se defendant;

(iv) The child's attorney;

(v) Persons necessary to operate the closed-circuit television equipment; and

(vi) Any person whose presence is determined by the court to be necessary to the welfare and well-being of the child.

(2) The defendant shall be afforded a means of private, contemporaneous communication with the defendant's attorney during the testimony.

(d) This section does not preclude the presence of both the victim and the defendant in the courtroom together for purposes of establishing or challenging the identification of the defendant when identification is a legitimate issue in the proceeding.

(e) This section does not apply if the defendant is an attorney pro se unless the defendant has a court-appointed attorney assisting the defendant in the defense, in which case only the court-appointed attorney shall be permitted in the room with the child during the child's testimony.

(f) Nothing in this section creates a right of a child witness to a closed-circuit television procedure in lieu of testifying in open court and the intent of this section is that testimony by closed-circuit television be used in limited circumstances.

(g) Videotapes of closed-circuit testimony which are part of the court record are subject to a protective order of the court for the purpose of protecting the privacy of the alleged victim.






Subchapter 11 - -- Disclosures of Genetic Information

§ 16-43-1101 - Compulsory disclosure.

No person or other entity who maintains genetic information shall be compelled to disclose such information pursuant to a request for compulsory disclosure in any judicial, legislative, or administrative proceeding, unless:

(1) The request for compulsory disclosure is in accordance with court-ordered paternity testing in a civil action to determine paternity;

(2) The individual whose genetic information is requested is a party to the proceeding and the genetic information is at issue;

(3) The genetic information is for use in a law enforcement investigation or criminal trial; or

(4) The genetic information is for use in a law enforcement investigation where an insurer is reporting fraud or criminal activity.






Subchapter 12 - -- Safeguards for Abused and Neglected Children Act

§ 16-43-1201 - Title.

This subchapter shall be known and may be cited as the "Safeguards for Abused and Neglected Children Act".



§ 16-43-1202 - Safeguards for child victims testifying in judicial and administrative proceedings.

In order to facilitate testimony that is fair and accurate, the following safeguards should be followed:

(1) The prosecuting attorney, victim-witness coordinator, attorney ad litem, or Office of Chief Counsel attorney shall inform the child about the nature of the judicial proceeding or administrative proceeding;

(2) The prosecuting attorney, victim-witness coordinator, attorney ad litem, or Office of Chief Counsel attorney shall explain:

(A) The oath that will be administered to the child; and

(B) That the judge will determine whether the child is competent to testify;

(3) The prosecuting attorney, victim-witness coordinator, attorney ad litem, or Office of Chief Counsel attorney shall explain to the child that if the child does not understand a question while testifying in the judicial proceeding or administrative proceeding, the child has a right to say that he or she does not understand the question;

(4) The prosecuting attorney, attorney ad litem, or Office of Chief Counsel attorney may file a motion to have the child testify at a time of day when the child is most alert and best able to understand questions posed in court;

(5) If it is in the child's best interests, the prosecuting attorney, attorney ad litem, or Office of Chief Counsel attorney may file a motion for the child to have a comfort item when testifying in a judicial or administrative proceeding;

(6) If it is in the child's best interests, the prosecuting attorney, attorney ad litem, or Office of Chief Counsel attorney may file a motion for the child to have a support person present when the child testifies in a judicial proceeding or an administrative proceeding; and

(7) The prosecuting attorney, attorney ad litem, or Office of Chief Counsel attorney shall consider the effect upon the child when the child is subjected to argumentative or harassing questions and shall make the proper objections when appropriate to ensure that the child is not subjected to argumentative or harassing questioning.









Chapter 44 - Depositions

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Criminal Proceedings

§ 16-44-201 - Authorization for deposition generally -- Manner of taking -- Use.

(a) The court or judge in vacation, or a Justice of the Supreme Court, may authorize either party to take the deposition of a material witness where there are reasonable grounds to apprehend that, before trial, the witness will die, will become mentally incapable of giving testimony or physically incapable of attending the trial, or will become a nonresident of the state. The materiality of the testimony and the reason for taking the deposition shall be shown by affidavit.

(b) The court or judge shall, by written order, prescribe the manner of taking the deposition whether by interrogatories or upon notice to the parties.

(c) Upon the death of the witness, or upon his becoming mentally incapable of testifying or a nonresident of the state and absent therefrom so that he could not be summoned, the deposition taken in pursuance of such order may be read as evidence, provided that the grounds of nonresidence and absence from the state shall not be sufficient unless the party wishing to use the deposition makes an affidavit that he has tried in good faith to procure the attendance of such witness and been unable to do so.



§ 16-44-202 - Deposing witnesses upon showing of inability to attend trial -- Use of depositions.

(a) If it appears that a prospective witness may be unable to attend or be prevented from attending a trial or hearing, that his or her testimony is material, and that it is necessary to take his or her deposition in order to prevent a failure of justice, the court at any time after the filing of an indictment or information may order, upon motion of either party and notice to the parties, that his or her testimony be taken by deposition and that any designated books, papers, documents, or tangible objects not privileged be produced at the same time and place. If a witness is committed for failure to give bail to appear to testify at a trial or hearing, the court on written motion of the witness and upon notice to the parties may direct that his or her deposition be taken. After the deposition has been subscribed, the court may discharge the witness.

(b) If a defendant is without counsel, the court shall advise him or her of the right provided for in subsection (a) of this section and assign counsel to represent him or her unless the defendant elects to proceed without counsel or is able to obtain counsel. If it appears that a defendant at whose instance a deposition is to be taken cannot bear the expense thereof, the court may direct that the expenses of travel and subsistence of the defendant's attorney for attendance at the examination shall be paid by the state.

(c) A deposition shall be taken in the manner provided in civil actions. The court at the request of either party may direct that a deposition be taken on written interrogatories in the manner provided in civil actions.

(d) At the trial or upon any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears:

(1) That the witness is dead;

(2) That the witness is out of the State of Arkansas unless it appears that the absence of the witness was procured by the party offering the deposition;

(3) That the witness is unable to attend or testify because of sickness or infirmity; or

(4) That the party offering the deposition has been unable to procure the attendance of the witness by subpoena. Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require him or her to offer all of it which is relevant to the part offered and any party may offer other parts.

(e) Objections to receiving in evidence a deposition or part thereof may be made as provided in civil actions.

(f) This section shall be applicable to city, district, and circuit courts of this state.



§ 16-44-203 - Videotaped deposition of alleged victim under 17 years of age in sexual offense prosecution.

(a) As used in this section, the term "videotaped deposition" means the visual recording on a magnetic tape, together with the associated sound, of a witness testifying under oath in the course of a judicial proceeding, upon oral examination and where an opportunity is given for cross-examination in the presence of the defendant and intended to be played back upon the trial of the action in court.

(b) In any prosecution for a sexual offense or criminal attempt to commit a sexual offense against a minor, upon motion of the prosecuting attorney and after notice to the opposing counsel, the court may, for good cause shown, order the taking of a videotaped deposition of any alleged victim under the age of seventeen (17) years. The videotaped deposition shall be taken before the judge in chambers in the presence of the prosecuting attorney, the defendant, and the defendant's attorneys. Examination and cross-examination of the alleged victim shall proceed at the taking of the videotaped deposition in the same manner as permitted at trial under the provisions of the Arkansas Uniform Rules of Evidence.

(c) Any videotaped deposition taken under the provisions of this section shall be admissible at trial and received into evidence in lieu of the direct testimony of the alleged victim. However, neither the presentation nor the preparation of such videotaped deposition shall preclude the prosecutor's calling the alleged victim to testify at trial if that is necessary to serve the interests of justice.

(d) Videotapes which are a part of the court record are subject to a protective order of the court for the purpose of protecting the privacy of the alleged victim.









Chapter 45 - Affidavits

§ 16-45-101 - Use of affidavits.

An affidavit may be read to verify a pleading; to prove the service of a summons, notice, or other process in an action; to obtain a provisional remedy, a stay of proceedings, or a warning order, upon a motion; and in any other case permitted by law.



§ 16-45-102 - Officials before whom affidavits may be made.

(a) An affidavit may be made in this state before a judge of the court, justice of the peace, notary public, clerk of a court, or mayor of a city or incorporated town.

(b) An affidavit may be made out of this state before a commissioner appointed by the Governor of this state to take depositions, or before a judge of a court, mayor of a city, notary public, or justice of the peace, whose certificate shall be proof of the time and manner of its being made.



§ 16-45-103 - Signature of affiant -- Certificate of officer.

Every affidavit shall be subscribed by the affiant. The certificate of the officer before whom the affidavit is made shall be written separately following the signature of the affiant.



§ 16-45-104 - Affidavit as to correctness of account.

(a) (1) In a suit on an account, including without limitation a credit card account or other revolving credit account, in a court of this state, the affidavit of the plaintiff that the account is just and correct, taken and certified according to law, is sufficient to establish the account.

(2) However, if the defendant denies under oath the correctness of the account, the plaintiff is held to prove by other evidence the part of the account in dispute.

(b) An affidavit of account under subsection (a) of this section shall be attached to the complaint and shall contain:

(1) The name of:

(A) The creditor to whom the account is owed;

(B) The creditor pursuing collection of the account; and

(C) The debtor obligated to pay the account;

(2) (A) A statement or disclosure of whether or not the debtor's account has been assigned or is held by the original creditor.

(B) If the account has been assigned, the affidavit shall state the name of the original creditor;

(3) A statement of the affiant's authority to execute the affidavit on behalf of the creditor, including the affiant's job title or relationship to the creditor;

(4) A statement that the affiant is familiar with the books and records of the creditor and the account;

(5) A statement that the information and amount stated in the affidavit is true and correct to the best of affiant's knowledge, information, and belief;

(6) The interest rate and the source of the interest rate; and

(7) The total amount due, including interest, at the time the affidavit is executed.



§ 16-45-105 - Production of affiant for cross-examination upon motion to discharge provisional remedy.

Where a provisional remedy is granted upon an affidavit and a motion is made to discharge or vacate the remedy, either before or after pleading to the cause, the party against whom the remedy is granted may, by written notice to the party by whom it was obtained or by an order or rule of the court, require the production of the person who made the affidavit for cross-examination. Thereupon, the party notified shall produce the affiant within ten (10) days before an officer authorized to take depositions, at a time and place of which he shall give the adverse party three (3) days' notice. If the affiant is not produced, his affidavit shall be suppressed. If the affiant is produced, he may be examined by either party. If on cross-examination the affidavit shall be shown to be false, then the provisional remedy shall be discharged.






Chapter 46 - Documentary Evidence Generally

Subchapter 1 - -- General Provisions

§ 16-46-101 - Recordation of certain certified copies -- Photographic copies of business and public records.

(a) (1) The clerk of any court of record may record any certified copy of any instrument by attaching the certified copy to his or her record book so as to make the copy be and become a part of the record to the extent that the copy cannot be detached, and the copy shall be legally recorded when the attachment has been made by the clerk. This subdivision (a)(1) shall apply to plats, blueprints, and photostatic copies only.

(2) (A) The county recorders, municipal clerks and recorders, clerks of courts of record, and any public officers whose duty it is to make public records are authorized to use and employ an approved system of photographic recording, photostatic recording, microfilm, microcard, miniature photographic recording, optical disc, or other process which accurately reproduces or forms a durable medium for reproducing the original when provided with equipment necessary for such method of recording.

(B) When any document is recorded by the means prescribed by subdivision (a)(2)(A) of this section, the original may be destroyed unless the document is over fifty (50) years old and handwritten or its preservation is otherwise required by law.

(b) (1) If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation, or combination thereof, of any act, transaction, occurrence, or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, optical disk, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is required by law.

(2) The reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not.

(3) An enlargement or facsimile of the reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court.

(4) The introduction of a reproduced record, enlargement, or facsimile does not preclude admission of the original.



§ 16-46-102 - Writing filed with pleading read as genuine unless denied.

Where a writing purporting to have been executed by one (1) of the parties is referred to in and filed with a pleading, it may be read as genuine against that party unless he denies its genuineness by affidavit before the trial is begun.



§ 16-46-103 - Surveys.

No survey made by any person except the county surveyor or his deputy shall be considered as legal evidence in any court of law or equity within this state unless the surveys are made under authority of the United States or by the mutual consent of the parties.



§ 16-46-104 - Investigations of attendance at places of public amusement.

(a) No person employed as a private or confidential investigator shall undertake to determine the attendance or number of paid admissions at a public place of amusement and entertainment without first displaying to the owner or manager of such place his license or credentials as such investigator and receiving acknowledgment thereof in writing and filing a written and signed copy of such investigation and attendance record with the owner or manager immediately after the showing so checked and receiving acknowledgment thereof in writing.

(b) No evidence or testimony of any such investigator as to such admissions shall be admitted in any court in this state unless compliance with subsection (a) of this section is shown.

(c) Blind checking, also known as spot or random checking, of those attending public places of amusement and entertainment is declared to be against the public policy of the State of Arkansas, and any data, figures, or statistics compiled as a result of blind checking shall not be admitted as evidence in any case at law or equity.



§ 16-46-105 - Records of and testimony before committees reviewing and evaluating quality of medical or hospital care.

(a) (1) (A) The proceedings, minutes, records, or reports of organized committees of hospital medical staffs or medical review committees of local medical societies having the responsibility for reviewing and evaluating the quality of medical or hospital care, and any records, other than those records described in subsection (c) of this section, compiled or accumulated by the administrative staff of such hospitals in connection with such review or evaluation, together with all communications or reports originating in such committees, shall not be subject to discovery pursuant to the Arkansas Rules of Civil Procedure or the Freedom of Information Act of 1967, § 25-19-101 et seq., or admissible in any legal proceeding and shall be absolutely privileged communications.

(B) The submission of such proceedings, minutes, records, reports, and communications to a hospital governing board shall not operate as a waiver of the privilege.

(2) Neither shall testimony as to events occurring during the activities of such committees be subject to discovery pursuant to the Arkansas Rules of Civil Procedure or the Freedom of Information Act of 1967, § 25-19-101 et seq., or admissible.

(b) (1) Nothing in this section shall be construed to prevent disclosure of the data mentioned in subsection (a) of this section to appropriate state or federal regulatory agencies which by statute or regulation are entitled to access to such data, nor to organized committees of hospital medical staffs or governing boards where the medical practitioner seeks membership or clinical privileges.

(2) Further, nothing in this section shall be construed to prevent discovery and admissibility if the legal action in which such data is sought is brought by a medical practitioner who has been subjected to censure or disciplinary action by such agency or committee or by a hospital medical staff or governing board.

(c) Nothing in this section or § 20-9-308 shall be construed to apply to original hospital medical records, incident reports, or other records with respect to the care or treatment of any patient or to affect the discoverability or admissibility of such records.



§ 16-46-106 - Access to medical records.

(a) (1) In contemplation of, preparation for, or use in any legal proceeding, any person who is or has been a patient of a doctor, hospital, ambulance provider, medical health care provider, or other medical institution shall be entitled to obtain access, personally or by and through his or her attorney, to the information in his or her medical records, upon request and with written patient authorization, and shall be furnished copies of all medical records pertaining to his or her case upon the tender of the expense of such copy or copies.

(2) Cost of each photocopy, excluding X rays, shall not exceed fifty cents (.50cent(s)) per page for the first twenty-five (25) pages and twenty-five cents (.25cent(s)) for each additional page. A labor charge not exceeding fifteen dollars ($15.00) may be added for each request for medical records under subdivision (a)(1) of this section, and the actual cost of any required postage may also be charged.

(3) Provided, however, in the alternative to the labor charge described in subdivision (a)(2) of this section, a reasonable retrieval fee for stored records of a hospital, a physician's office, or an ambulance provider may be added to the photocopy charges, only if the requested records are stored at a location other than the location of the hospital, physician's office, or ambulance provider.

(4) Provided, further, this section shall not prohibit reasonable fees for narrative medical reports or medical review when performed by the physician or medical institution subject to the request, but only if a narrative medical report or medical review is requested by the person or entity requesting the records.

(b) (1) If a doctor believes a patient should be denied access to his or her medical records for any reason, the doctor must provide the patient or the patient's guardian or attorney a written determination that disclosure of such information would be detrimental to the individual's health or well-being.

(2) (A) At such time, the patient or the patient's guardian or attorney may select another doctor in the same type practice as the doctor subject to the request to review such information and determine if disclosure of such information would be detrimental to the patient's health or well-being.

(B) If the second doctor determines, based upon professional judgment, that disclosure of such information would not be detrimental to the health or well-being of the individual, the medical records shall be released to the patient or the patient's guardian or attorney.

(3) If the determination is that disclosure of such information would be detrimental, then it either will not be released or the objectionable material will be obscured before release.

(4) The cost of this review of the patient's record will be borne by the patient or the patient's guardian or attorney.

(c) Nothing in this section shall preclude the existing subpoena process; however, if a patient is compelled to use the subpoena process in order to obtain access to, or copies of, their own medical records after reasonable requests have been made and a reasonable time has expired, then the court issuing the subpoena and having jurisdiction over the proceedings shall grant the patient a reasonable attorney's fee plus costs of court against the doctor, hospital, or medical institution.

(d) This section does not apply to the Department of Correction.



§ 16-46-107 - Identification of medical bills at trial.

(a) Upon the trial of any civil case involving injury, disease, or disability, the patient, a member of his family, or any other person responsible for the care of the patient shall be a competent witness to identify doctor bills, hospital bills, ambulance service bills, drug bills, and similar bills for expenses incurred in the treatment of the patient upon a showing by the witness that such bills were received from a licensed practicing physician, hospital, ambulance service, pharmacy, drug store, or supplier of therapeutic or orthopedic devices, and that such expenses were incurred in connection with the treatment of the injury, disease, or disability involved in the subject of litigation at trial.

(b) Such items of evidence need not be identified by the person who submits the bill, and it shall not be necessary for an expert witness to testify that the charges were reasonable and necessary.



§ 16-46-108 - Photographically reproduced records admissible in court.

(a) (1) Any record or set of records or photographically reproduced copies of such records which would be admissible under Rule 803(6) or (7) of the Arkansas Rules of Evidence shall be admissible in evidence in any court in this state upon the affidavit of the person who would otherwise provide the prerequisites of Rule 803(6) or (7) that such records attached to such affidavit were in fact so kept as required by Rule 803(6) or (7), provided, further, that such record or records, along with such affidavit, are filed with the clerk of the court for inclusion with the papers in the cause in which the record or records are sought to be used as evidence at least fourteen (14) days prior to the day upon which the trial of said cause commences, and provided the other parties to said cause are given prompt notice by the party filing same of the filing of such record or records and affidavit, which notice shall identify the name and employer, if any, of the person making the affidavit, and such records shall be made available to the counsel for other parties to the action or litigation for inspection and copying.

(2) The expense for copying shall be borne by the party, parties, or persons who desire copies and not by the party or parties who file the records and serve notice of said filing in compliance with this rule.

(3) Notice shall be deemed to have been promptly given if it is served in the manner contemplated by Rule 27(a)(2) of the Arkansas Rules of Civil Procedure fourteen (14) days prior to commencement of the trial in said cause.

(b) A form for the affidavit of such person as shall make such affidavit as is permitted in subsection (a) of this section shall be sufficient if it follows this form, though this form shall not be exclusive, and an affidavit which substantially complies with the provisions of this rule shall suffice, to wit:

Click here to view form



§ 16-46-109 - Proceedings, minutes, records, or reports confidential.

(a) (1) The proceedings, minutes, records, or reports of the quality assurance committees having the responsibility for reviewing and evaluating the quality of medical, nursing, or other care delivered in a long-term care facility, or of professional consultants engaged by long-term care facilities to study quality-of-care issues identified by the committee, and any other records, other than those records described in subsection (c) of this section, compiled or accumulated by the staff of a facility in connection with the review or evaluation, together with all communications or reports originating in the committee are:

(A) Exempt from discovery and disclosure to the same extent that proceedings, minutes, records, or reports of committees evaluating quality of medical or hospital care are exempt under § 16-46-105(a)(1);

(B) Not admissible in any legal proceeding; and

(C) Absolutely privileged communication.

(2) Testimony as to events occurring during the activities of the committee is:

(A) Exempt from discovery and disclosure to the same extent that testimony before committees evaluating quality of medical or hospital care are exempt under § 16-46-105(a)(2); and

(B) Not admissible as evidence in any legal proceeding.

(b) This section does not prevent disclosure of the data mentioned in subsection (a) of this section to an appropriate state or federal regulatory agency that by statute or regulation is entitled to access to the data.

(c) (1) This section does not apply to or affect the discovery or admissibility into evidence in a civil proceeding of the following records:

(A) Records or reports made in the regular course of business by a long-term care facility or other health care provider that are not created by or for the committee;

(B) Records or reports otherwise available from original sources, including without limitation the medical record of specific residents;

(C) Records or reports required to be kept by applicable law or regulation that are not created by or for the committee;

(D) Incident and accident reports;

(E) The long-term care facility's operating budgets; or

(F) Records of the committee's meeting dates.

(2) Without waiving any privilege, appointments to the committee are available to the Medical Fraud Control Unit of the Attorney General's Office.






Subchapter 2 - -- Public Records as Evidence Generally

§ 16-46-201 - Statute books as evidence of private acts.

The printed statute books of this state shall be evidence of the private acts contained therein.



§ 16-46-202 - Statute books of other jurisdictions as evidence of legislative acts.

(a) The printed statute books of the several states and territories of the United States, purporting to have been printed under the authority of the states or territories, shall be evidence of the legislative acts of such states or territories.

(b) Copies of any act, law, or resolution contained in the printed statute books of any of the states and territories of the United States and purporting to have been printed by authority of the state or territory, and which are or may be deposited in the office of the Secretary of State and required by law to be kept there, certified under the seal of the Secretary of State, shall be admitted as evidence.



§ 16-46-203 - Official documents of cities and towns.

Printed copies of the ordinances, resolutions, orders, and bylaws of any city or incorporated town in this state which are published by the authority of the city or incorporated town, and manuscript copies of these things, certified under the hand of the proper officer and having the corporate seal of such city or town attached thereto, shall be received as evidence.



§ 16-46-205 - Copies of records of Auditor of State or Treasurer of State.

(a) Copies of all papers and documents legally deposited in the office of the Auditor of State or the office of the Treasurer of State, when certified by the officer and authenticated by his seal of office, shall be received in evidence in the same manner and with the same effect as the originals.

(b) Any extract or entry from lists, books, or tax books relative to lands sold or forfeited at collectors' sales or any of the records of the office of the Auditor of State properly certified by the Auditor of State shall be received in any court in evidence, in the same manner as if a copy of the entire list, book, tax book, or other record had been produced.

(c) Where a debt due to the state appears upon the books of the Auditor of State or of any other public officer whose duty it shall be to audit and keep an accurate account of such debt, a copy of the balance due upon the books of the Auditor of State or officer, certified by him to be a correct and true balance, shall be sufficient evidence of such indebtedness.



§ 16-46-206 - Copies of public officers -- Copies of bonds given in judicial proceedings and probate matters.

(a) Copies of all bonds required by law to be given by sheriffs, collectors, state and county treasurers, the Clerk of the Supreme Court and clerks of circuit courts, and all officers of or under the state who are required by law to give bond for the faithful performance of their duties, duly certified under the seal of office of the officer in whose custody the bonds are required by law to be kept, shall be received as evidence to the same extent as the originals.

(b) Copies of all bonds required by law to be given by executors, administrators, guardians, and commissioners for the faithful performance of their duties as such, and the bonds of principal and security, required to be taken in the course of any judicial proceedings in any of the courts of this state, duly certified and attested, under the seal of office of the officer to whom by law the custody of the bonds is committed, shall be evidence to the same extent as the originals.



§ 16-46-207 - Copies of public contracts.

Copies of contracts entered into by individuals with the state or any officer thereof, or with any county or with any person for the benefit of any county, under or by the authority of any law or the lawful order of any court, in the custody of any officer, duly certified and attested, under the official seal of the officer, or if the officer has no official seal, then verified by his affidavit, shall be allowed as evidence to the same extent as the original.



§ 16-46-208 - Production of original bond or contract upon denial of execution.

When suit shall be brought on any copy of a bond, contract, or writing mentioned in § 16-46-206 or § 16-46-207 and the defendant shall, by his answer under oath, deny the execution of the instrument, the court may require the production of the original bond or writing if necessary to the attainment of justice.



§ 16-46-209 - Certified copies of land entries.

Copies of entries made in the books of any land office of this state, or papers filed therein, certified by the register or receiver, shall be evidence to the same extent as the original books or papers would be if produced.



§ 16-46-210 - Copies of records relating to disposition of state lands.

All certified transcripts from the office of the Auditor of State and all certified transcripts from the office of the Commissioner of State Lands shall be received in evidence of the existence of the records of which the transcript is a copy, without further authenticity, in all matters pending in any of the courts of this state.



§ 16-46-211 - Notary's protest.

(a) The protest made by a notary public under his hand and seal of office shall be evidence of the facts contained in the protest.

(b) The certificate of a notary public, under his hand and seal of office, that he forwarded notice of protest shall be prima facie evidence of the fact stated in the certificate.



§ 16-46-212 - Authenticated copies or transcripts of federal documents.

Properly authenticated copies or transcripts of books, records, reports, minutes of proceedings, and other documents, or any part thereof or excerpts therefrom, of any department or agency of the United States kept, made, or maintained in the performance of duties prescribed by law shall be admitted in evidence in the courts of this state equally with the originals thereof.



§ 16-46-213 - Records of Interstate Commerce Commission and Arkansas State Highway and Transportation Department.

Printed copies of schedules, classifications, and tariffs of rates, fares, and charges, and supplements thereto, of all common carriers and contract carriers by railroad, motor vehicle, or otherwise, filed with the Interstate Commerce Commission or the Arkansas State Highway and Transportation Department and which reflect thereon an Interstate Commerce Commission number and an effective date, or which reflect thereon an Arkansas State Highway and Transportation Department number and an effective date, may be received in evidence in any proceeding before the courts or administrative agencies of this state, without certification or authentication, and shall be presumed to be correct copies of the original schedules, classifications, tariffs, and supplements on file with the Interstate Commerce Commission or on file with the Arkansas State Highway and Transportation Department.






Subchapter 3 - -- Hospital Records Act

§ 16-46-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Custodian" means the medical records librarian and the administrator or other chief officer of a duly licensed hospital, physician's office, or comprehensive community mental health center in this state and its proprietor, as well as his or her deputies and assistants, and any other persons who are official custodians or depositories of records; and

(2) (A) "Records" means hospital records, physician's records, or medical records and includes an admitting form, discharge summary, history and physical, progress notes, physicians' orders, reports of operations, recovery room records, lab reports, consultation reports, medication records, nurses' notes, and other reports catalogued and maintained by the hospital's medical record department or by a physician's office.

(B) However, "records" shall not mean and include X rays, electrocardiograms, and similar graphic matter.



§ 16-46-302 - Furnishing copies of records in compliance with subpoenas.

Except as hereinafter provided, when a subpoena duces tecum is served upon a custodian of records of any hospital or physician's office duly licensed under the laws of this state in an action or proceeding in which the hospital or physician's office is neither a party nor the place where any cause of action is alleged to have arisen and such a subpoena requires the production of all or any part of the records of the hospital or physician's office related to the care or treatment of a patient in the hospital or physician's office, then it shall be sufficient compliance therewith if the custodian delivers, by hand or by registered mail to the court clerk or the officer, court reporter, body, or tribunal issuing the subpoena or conducting the hearing, a true and correct copy of all records described in the subpoena together with the affidavit described in § 16-46-305. However, a subpoena duces tecum for records shall not be deemed to include X rays, electrocardiograms, and similar graphic matter unless they are specifically referred to in the subpoena.



§ 16-46-303 - Sealing, identification, and direction of copies.

The copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, the name of the custodian, and the date of subpoena clearly inscribed thereon. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows:

(1) If the subpoena directs attendance in court, to the clerk or the judge of the court;

(2) If the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition or at his place of business;

(3) In other cases, to the officer, body, or tribunal conducting the hearing, at a like address.



§ 16-46-304 - Opening of sealed envelopes.

(a) Unless the sealed envelope or wrapper is returned to the custodian who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, upon the direction of the judge, court, officer, body, or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition, or hearing. Before directing that the inner envelope or wrapper be opened, the judge, court, officer, body, or tribunal shall first ascertain that either:

(1) The records have been subpoenaed at the instance of the patient involved or his counsel of record; or

(2) The patient involved or someone authorized in his behalf to do so for him has consented thereto and waived any privilege of confidentiality involved.

(b) Records which are not introduced in evidence or required as part of the record shall be returned to the person or entity from whom received.



§ 16-46-305 - Affidavit of custodian as to copies -- Charges.

(a) The records shall be accompanied by an affidavit of a custodian stating in substance:

(1) That the affiant is the duly authorized custodian of the records and has authority to certify the records;

(2) That the copy is a true copy of all the records described in the subpoena; and

(3) That the records were prepared by personnel of the hospital, staff physicians, or persons acting under the control of either, or the physician, personnel of the physician's office, or persons acting under control of the physician, in the ordinary course of the hospital's or physician's office business at or near the time of the act, condition, or event reported therein.

(b) If the hospital or physician's office has none of the records described, or only part of them, the custodian shall state so in the affidavit and file the affidavit and any records as are available in the manner described in §§ 16-46-302 and 16-46-303.

(c) The custodian of the records may enclose a statement of costs for copying the records, and the costs of copying the records shall be borne by the party requesting the subpoena duces tecum for the records.



§ 16-46-306 - Admissibility of copies and affidavits.

The copy of the record shall be admissible in evidence to the same extent as though the original record was offered and the custodian had been present and testified to the matters stated in the affidavit.



§ 16-46-307 - Personal attendance of custodian -- Production of original record.

(a) Where the personal attendance of the custodian is desired, the subpoena duces tecum shall contain a clause which reads: "The personal attendance of the custodian of records is necessary."

(b) Where both the personal attendance of the custodian and the production of the original record are desired, the subpoena duces tecum shall contain a clause which reads: "The original records and the personal attendance of the custodian of records are necessary."

(c) Where the personal attendance of the custodian is requested, the reasonable cost of producing the records and expenses for personal attendance shall be borne by the party requesting the subpoena.



§ 16-46-308 - Substitution of copies for original records.

In view of the property right of the hospital or physician's office in its records, original records may be withdrawn after introduction into evidence and copies substituted unless otherwise directed by the court, judge, officer, body, or tribunal conducting the hearing. The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and the reasonable charges for making the copies shall be borne by the party requesting the subpoena. If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and the reasonable charges for making the copies shall be borne by the party requesting the subpoena.






Subchapter 4 - -- Patient Medical Records Privacy Act

§ 16-46-401 - Title.

This subchapter shall be known and may be cited as the "Patient Medical Records Privacy Act".



§ 16-46-402 - Definitions.

As used in this subchapter:

(1) (A) "Medical records" means hospital or clinic records, physicians' records, or other health care records and includes an admitting form, discharge summary, history and physical, progress notes, physicians' orders, reports of operations, recovery room records, lab reports, consultation reports, medication records, nurses' notes, and other reports catalogued and maintained by the medical records department of a hospital, doctor's office, medical clinic, or any other medical facility.

(B) "Medical records" includes X rays, computed tomography imaging, magnetic resonance imaging, electrocardiograms, radiographic studies, and other testing that generates a printed result; and

(2) "Party in litigation" means any person who requests copies of a patient's medical records from any doctor, hospital, or other custodian of records for use in any civil legal proceeding.



§ 16-46-403 - Notice required.

(a) Any party in litigation that receives or obtains a copy of a patient's medical records from a doctor, hospital, or other custodian of records by using a subpoena, court order, or consent form signed by the patient shall provide written notice of the receipt of the records to the:

(1) Patient; or

(2) Patient's attorney if the patient is represented by an attorney.

(b) The notice required by subsection (a) of this section may be made by:

(1) Any form of mail addressed to the person to be served with a return receipt requested and delivery restricted to the addressee or the agent of the addressee; or

(2) Facsimile with a receipt or transaction report showing that the transmittal was received.

(c) The notice required by subsection (a) of this section shall include the name and address of the provider for each record that was obtained.



§ 16-46-404 - Use of medical records at trial.

If notice is not given as required by § 16-46-403, a party in litigation shall be prohibited from introducing the patient's medical records into evidence or referring to the patient's medical records in any manner in a legal proceeding relating to the patient.



§ 16-46-405 - Scope of subchapter.

(a) This subchapter shall apply to private litigants in civil actions only and shall not alter the rights, duties, or responsibilities of any person or entity in any other type of legal proceeding, including, but not limited to, actions under the Workers' Compensation Law, § 11-9-101 et seq.

(b) All provisions of this subchapter shall be subject to the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191.

(c) Upon adoption of a Supreme Court rule which is substantially similar to the provisions of this subchapter, this subchapter shall be deemed superseded.









Chapter 47 - Acknowledgment and Proof of Instruments

Subchapter 1 - -- General Provisions

§ 16-47-101 - Proof or acknowledgment as prerequisite to recording real estate conveyances.

All deeds and other instruments in writing for the conveyance of any real estate, or by which any real estate may be affected in law or equity, shall be proven or duly acknowledged in conformity with the provisions of this act, before they or any of them shall be admitted to record.



§ 16-47-102 - Forms of acknowledgments -- Validity -- Acknowledgments of married persons.

(a) Either the forms of acknowledgments now in use in this state or any other forms which specify, in the caption or otherwise, the state and county or other place where the acknowledgment is taken, and which set out the name of the person acknowledging and, in instances where he or she acknowledges otherwise than in his or her own right, the name of the person, association, or corporation for which he or she acknowledges, and which recite in substance or the equivalent that the execution of the instrument was acknowledged by the person so named as acknowledging, or any other form of acknowledgment provided by law, may be used in the case of all deeds and other instruments in writing for the conveyance of real or personal property, or whereby such property is to be affected in law or equity, and also in any other case where such acknowledgment is for any purpose required or authorized by law. An acknowledgment in any of these forms shall be sufficient to entitle the instrument to be recorded and to be read in evidence.

(b) The acknowledgment of a married person, both as to the disposition of his or her own property and as to the relinquishment of dower, curtesy, and homestead in the property of a spouse, may be made in the same form as if he or she were sole and without any examination separate and apart from a spouse, and without necessity for a specific reference therein to the interest so conveyed or relinquished.



§ 16-47-103 - Officers authorized to take proof or acknowledgment of real estate conveyances.

(a) The proof or acknowledgment of every deed or instrument of writing for the conveyance of any real estate shall be taken by one of the following courts or officers:

(1) When acknowledged or proven within this state, before the Supreme Court, the circuit court, the chancery court, or any judges thereof, the clerk of any court of record, any county or probate judge, or before any justice of the peace or notary public;

(2) When acknowledged or proven outside this state, and within the United States or its territories, or in any of the colonies or possessions or dependencies of the United States, before any court of the United States, or any state or territory, or colony or possession or dependency of the United States, having a seal, or a clerk of any such court, or before any notary public, or before the mayor of any incorporated city or town, or the chief officer of any city or town having a seal, or before a commissioner appointed by the Governor of this state;

(3) When acknowledged or proven outside the United States, before any court of any state, kingdom, or empire having a seal; any mayor or chief officer of any city or town having an official seal; or before any officer of any foreign country who by the laws of that country is authorized to take probate of the conveyance of real estate of his own country if the officer has, by law, an official seal.

(b) The acknowledgment of any deed or mortgage, when taken outside the United States, may be taken and certified by a United States consul.



§ 16-47-104 - Attestation of acknowledgments.

(a) In cases of acknowledgment or proof of deeds or conveyances of real estate taken within the United States or territories thereof, when taken before any court or officer having a seal of office, the deed or conveyance shall be attested under the seal of office. If the officer has no seal of office, then it shall be attested under the official signature of the officer.

(b) In all cases of deeds and conveyances proven or acknowledged outside the United States or its territories, the acknowledgment or proof must be attested under the official seal of the court or officer before whom the probate is had.



§ 16-47-105 - Certificate of acknowledgment.

Every court or officer that shall take the proof or acknowledgment of any deed or conveyance of real estate, or the relinquishment of dower of any married woman in any conveyance of the real estate of her husband, shall grant a certificate thereof and cause the certificate to be endorsed on the deed, instrument, conveyance, or relinquishment of dower, which certificate shall be signed by the clerk of the court where probate is taken in court or by the officer before whom the probate is taken and sealed, if he has a seal of office.



§ 16-47-106 - Manner of making acknowledgment -- Proof of deed or instrument -- Proof of identity of grantor or witness.

(a) The acknowledgment of deeds and instruments of writing for the conveyance of real estate, or whereby such real estate is to be affected in law or equity, shall be by the grantor appearing in person before a court or officer having the authority by law to take the acknowledgment and stating that he had executed the deed or instrument for the consideration and purposes therein mentioned and set forth.

(b) When a deed or instrument referred to in subsection (a) of this section is to be proved, it shall be done by one (1) or more of the subscribing witnesses personally appearing before the proper court or officer and stating on oath that he saw the grantor subscribe the deed or instrument of writing or that the grantor acknowledged in his presence that he had subscribed and executed the deed or instrument for the purposes and consideration therein mentioned, and that he had subscribed the deed or instrument as a witness at the request of the grantor.

(c) If any grantor has not acknowledged the execution of a deed or instrument referred to in subsection (a) of this section, and the subscribing witnesses are dead or cannot be had, then the deed or instrument may be proved by the evidence of the handwriting of the grantor and of at least one (1) of the subscribing witnesses, which evidence shall consist of the deposition of two (2) or more disinterested persons, swearing to each signature.

(d) When any grantor in any deed or instrument that conveys real estate, or whereby any real estate may be affected in law or equity, or any witness to any like instrument, shall present himself before any court or other officer for the purpose of acknowledging or proving the execution of the deed or instrument, if the grantor or witness shall be personally unknown to the court or officer, his identity and his being the person he purports to be on the face of such instrument of writing shall be proven to the court or officer, which proof may be made by witnesses known to the court or officer, or by the affidavit of the grantor or witness if the court or officer shall be satisfied therewith. The proof or affidavit shall also be endorsed on the deed or instrument of writing.



§ 16-47-107 - Acknowledgment by corporations.

(a) For all deeds, conveyances, deeds of trust, mortgages, and other instruments in writing affecting or purporting to affect the title of any real estate situated in this state and executed by corporations, the form of acknowledgment shall be as follows:

Click here to view form

(b) All deeds or instruments affecting or purporting to affect the title to land executed in the above and foregoing form shall be good and sufficient.



§ 16-47-108 - Validation of instruments affecting title to property.

All deeds, conveyances, deeds of trust, mortgages, marriage contracts, and other instruments in writing, affecting or purporting to affect the title to any real estate or personal property situated in this state, which have been recorded and which are defective or ineffectual:

(1) Because of failure to comply with § 18-12-403; or

(2) Because the officer who certified the acknowledgment or acknowledgments to such instruments omitted any words required by law to be in the certificate or acknowledgments; or

(3) Because the officer failed or omitted to attach his seal to such certificate; or

(4) Because the officer attached to any such certificate a seal not bearing the words and devices required by law; or

(5) Because the officer was a mayor of a city or an incorporated town in the State of Arkansas and as such was not authorized to certify to executions and acknowledgments to such instruments, or was the deputy of an official duly authorized by law to take acknowledgments but whose deputy was not so authorized; or

(6) Because the notary public failed to state the date of the expiration of his commission on the certificate of acknowledgment, or incorrectly stated it thereon; or

(7) Because the officer incorrectly dated the certificate of acknowledgment or failed to state the county wherein the acknowledgment was taken; or

(8) Because the acknowledgment was certified in any county of the State of Arkansas by any person holding an unexpired commission as notary public under the laws of the state who had, at the time of the certification, ceased to be a resident of the county within and for which he or she was commissioned;

shall be as binding and effectual as though the certificate of acknowledgment or proof of execution was in due form, bore the proper seal, and was certified to by a duly authorized officer.



§ 16-47-109 - Validation of acknowledgments of personnel of armed forces.

All acknowledgments taken before March 20, 1945, and subscribed by officers of the United States armed forces acknowledging the signatures of soldiers in the armed forces are validated in every respect.



§ 16-47-110 - Recorded deed or written instrument affecting real estate.

(a) Every deed or instrument in writing which conveys or affects real estate and which is acknowledged or proved and certified as prescribed by this act may, together with the certificate of acknowledgment, proof, or relinquishment of dower, be recorded by the recorder of the county where such land to be conveyed or affected thereby is located, and when so recorded may be read in evidence in any court in this state without further proof of execution.

(b) If it appears at any time that any deed or instrument duly acknowledged or proved and recorded as prescribed by this act is lost or not within the power and control of the party wishing to use the deed or instrument, the record thereof or a transcript of the record certified by the recorder may be read in evidence without further proof of execution.

(c) Neither the certificate of acknowledgment nor the probate of any such deed or instrument, nor the record or transcript thereof, shall be conclusive, but it may be rebutted.






Subchapter 2 - -- Uniform Acknowledgment Act

§ 16-47-201 - Acknowledgment of instruments.

Any instrument may be acknowledged in the manner and form provided by the laws of this state, or as provided by this act.



§ 16-47-202 - Officials authorized to take within the state.

The acknowledgment of any instrument may be made in this state before:

(1) A judge of a court of record or before any former judge of a court of record who served at least four (4) or more years;

(2) A clerk of any court of record;

(3) A commissioner or registrar or recorder of deeds;

(4) A notary public;

(5) A justice of the peace; or

(6) A master in chancery or registrar in chancery.



§ 16-47-203 - Officials authorized to take within the United States.

The acknowledgment of any instrument may be without the state but within the United States or a territory or insular possession of the United States and within the jurisdiction of the officer, before:

(1) A clerk or deputy clerk of any federal court;

(2) A clerk or deputy clerk of any court of record of any state or other jurisdiction;

(3) A notary public;

(4) A commissioner of deeds;

(5) Any person authorized by the laws of such other jurisdiction to take acknowledgments.



§ 16-47-204 - Officials authorized to take without the United States.

The acknowledgment of any instrument may be made without the United States before:

(1) An ambassador, minister, charge d'affaires, counselor to or secretary of a legation, consul general, consul, vice-consul, commercial attache, or consular agent of the United States accredited to the country where the acknowledgment is made.

(2) A notary public of the country where the acknowledgment is made.

(3) A judge or clerk of a court of record of the country where the acknowledgment is made.



§ 16-47-205 - Proof of identity of person making.

The officer taking the acknowledgment shall know or have satisfactory evidence that the person making the acknowledgment is the person described in and who executed the instrument.



§ 16-47-206 - Acknowledgment by a married woman.

An acknowledgment by a married woman may be made in the same form as though she were unmarried.



§ 16-47-207 - Forms of certificates.

An officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in one (1) of the following forms:

(1) By Individuals:

Click here to view form

(2) By a Corporation:

Click here to view form

(3) By an Attorney in Fact:

Click here to view form

(4) By Any Public Officer or Deputy Thereof, or by Any Trustee, Administrator, Guardian, or Executor:

Click here to view form



§ 16-47-208 - Execution of certificate by officer.

The certificate of the acknowledging officer shall be completed by his signature, his official seal if he has one, the title of his office, and if he is a notary public, the date his commission expires.



§ 16-47-209 - Authentication of acknowledgments.

(a) If the acknowledgment is taken within this state or is made without this state but in the United States by one (1) of the officers designated in § 16-47-203, or without the United States by an officer of the United States, no authentication shall be necessary.

(b) If the acknowledgment is made without the United States and by a notary public or a judge or clerk of a court of record of the country where the acknowledgment is made, the certificate shall be authenticated by a certificate under the great seal of state of the country, affixed by the custodian of such seal, or by a certificate of a diplomatic, consular, or commercial officer of the United States accredited to that country, certifying as to the official character of such officer.



§ 16-47-210 - Acknowledgments under laws of other states.

Notwithstanding any provision in this act contained, the acknowledgment of any instrument without this state in compliance with the manner and form prescribed by the laws of the place of its execution, if in a state, a territory or insular possession of the United States, or in the District of Columbia, or in the Philippine Islands, verified by the official seal of the officer before whom it is acknowledged, shall have the same effect as an acknowledgment in the manner and form prescribed by the laws of this state for instruments executed within the state.



§ 16-47-211 - Validation of unauthenticated writings affecting title to property.

All deeds, conveyances, deeds of trust, mortgages, mineral leases, marriage contracts, and other instruments in writing, affecting or purporting to affect title to any real estate or personal property situated in this state, which have been recorded or executed prior to July 19, 1971, and which may be defective or ineffectual because of the failure to have the authentication formerly required by Acts 1943, No. 169, §§ 9 and 10, prior to these amendments, shall be binding and effectual as though such instruments contained the required authentication.



§ 16-47-212 - Act cumulative.

This act shall be cumulative to other acts of the General Assembly relating to acknowledgments.



§ 16-47-213 - Acknowledgments by persons serving in or with the armed forces of the United States within or without the United States.

In addition to the acknowledgment of instruments in the manner and form and as otherwise authorized by this act, persons serving in or with the armed forces of the United States or their dependents may acknowledge the same wherever located before any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the Army, Air Force or Marine Corps, or ensign or higher in the Navy or United States Coast Guard. The instrument shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment. No authentication of the officer's certificate of acknowledgment shall be required but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

Click here to view form



§ 16-47-214 - Acknowledgments previously taken unaffected.

No acknowledgment heretofore taken shall be affected by anything contained in this act.



§ 16-47-215 - Uniformity of interpretation.

This act shall be so interpreted as to make uniform the laws of those states which enact it.



§ 16-47-216 - Title of act.

This act may be cited as the "Uniform Acknowledgment Act".



§ 16-47-217 - Validation of prior acknowledgments -- Construction of uniform act.

It is the intent and purpose of this section that all acknowledgments taken subsequent to Acts 1957, No. 411 either in accordance with the Uniform Acknowledgment Act or in accordance with the laws of this state in effect at the time of adoption of the Uniform Acknowledgment Act be cured and validated for all purposes; and that neither Acts 1957, No. 411 nor the Uniform Acknowledgment Act to which it is amendatory shall be construed to repeal or modify any laws relative to the taking of acknowledgments and the authentication thereof which were in effect in this state at the time of adoption of the Uniform Acknowledgment Act, but that the Uniform Acknowledgment Act shall be deemed to provide an alternative system for taking and authenticating acknowledgments.



§ 16-47-218 - Validation of acknowledgments -- Construction of acts.

All acknowledgments taken subsequent to Acts 1959, No. 127 either in accordance with the Uniform Acknowledgment Act or in accordance with the laws of this state in effect at the time of adoption of the Uniform Acknowledgment Act are cured and validated for all purposes; and neither Acts 1959, No. 127 nor the Uniform Acknowledgment Act shall be construed to repeal or modify any laws relative to the taking of acknowledgments and the authentication thereof which were in effect in this state at the time of adoption of the Uniform Acknowledgment Act, but that the Uniform Acknowledgment Act shall be deemed to provide an alternative system for taking and authenticating acknowledgments.









Chapter 48-54 - [Reserved.]

[Reserved]






Subtitle 5 - Civil Procedure Generally

Chapter 55 - General Provisions

Subchapter 1 - -- General Provisions

§ 16-55-101 - Title of code.

This code shall be known as the "Code of Practice in Civil Cases" in this state.



§ 16-55-103 - Applicability of code.

(a) Except as otherwise provided by law, this code shall regulate the procedure in all civil actions and proceedings in the courts of this state.

(b) Except as otherwise provided by law, the provisions of this code shall apply to and regulate the proceedings of all the courts of this state, though not expressly enumerated, and of all that may hereafter be created.



§ 16-55-104 - Construction of code.

(a) The rule of common law that statutes in derogation of the common law are to be strictly construed shall not be applied to the code.

(b) The provisions of the code, and all proceedings under it, shall be liberally construed, with a view to promote its object and to assist the parties in obtaining justice.



§ 16-55-105 - Amendment or repeal of code.

No act shall have the effect to amend or repeal or be construed as amending or repealing any title, chapter, article, section, clause, or provision of this code unless the intention is expressly stated, and the title, chapter, article, or section shall be particularly referred to and recited in the act amending or repealing it.



§ 16-55-108 - Authority of deputies.

Any duty enjoined by this code upon a ministerial officer and any act permitted to be done by him or her may be performed by his or her lawful deputy.



§ 16-55-110 - Boards -- Authority of majority.

An authority conferred upon three (3) or more persons may be exercised by a majority of them and a majority of three (3) or more persons may do any act directed to be performed by them.



§ 16-55-111 - Classes of remedies.

Remedies in civil cases are divided into two (2) classes:

(1) Actions;

(2) Special proceedings.



§ 16-55-112 - Authority to grant provisional remedy.

A provisional remedy as provided in this code may be granted only by the judge of the court in which the action is brought, or by any circuit judge.



§ 16-55-113 - Writ of ne exeat abolished.

The writ of ne exeat as a remedy in a civil action is abolished.



§ 16-55-114 - Notices -- Form -- Service generally.

(a) (1) The notices mentioned in this code shall be in writing and may be served by a sheriff, constable, coroner, or marshal of a town or city, whose return thereon shall be proof of the service.

(2) Notices may also be served by any person not a party or interested in the action or proceeding, whose affidavit shall be proof of the service, or by acknowledgment thereon in writing by the party upon whom served.

(b) The service of a notice shall be by giving a copy to the person to whom it is directed, or if he or she cannot be found at his or her usual place of abode, by leaving a copy there with a person over the age of sixteen (16) years residing in the same family with him or her, or if no such person is there, then by affixing a copy to the front door of the place of abode. If the person to whom the notice is directed cannot be found and has no known place of abode in this state, the notice may be served by delivering a copy to his or her attorney.

(c) The return of the officer or the affidavit of the person who served the notice shall state the time and manner of the service. If a copy of the notice is not given to the person to whom it is directed, the return or affidavit shall state the facts authorizing the manner of service pursued.



§ 16-55-115 - Notice -- Additional method of service.

(a) Wherever, in connection with the taking of depositions, the filing of motions, or in any other matters either during the pendency of a suit or prior to a litigation, the law requires the service of notice by one (1) person upon another, except in the case of service of a summons, that notice may be served by registered or certified mail, addressed to the person to be served at his or her last known address, or to his or her attorney, if he or she has an attorney employed in connection with the matter in which the notice is to be served, with return receipt requested. The return receipt of the person or his or her attorney or the affidavit of the person making the service shall be evidence of service of the notice.

(b) (1) This section shall be cumulative of present methods provided by law for service of notice.

(2) Service shall be sufficient by:

(A) The method provided for in this section;

(B) Any method authorized by law prior to June 13, 1957; or

(C) Waiver in writing of service.



§ 16-55-116 - Notice -- Service upon certain persons.

(a) (1) Where it is not otherwise specially provided, notice to a party in an action of any motion or proceeding to be made or taken in the action in court or before a judge may be served upon the party or his or her attorney.

(2) The service upon the attorney in any such case shall be by delivering to him or her a copy of the notice.

(b) A notice to a person constructively summoned and not appearing shall be served on the attorney appointed to defend for him or her.

(c) A notice to an infant or person of unsound mind shall be served on the guardian or next friend bringing or defending the action for him or her.

(d) A notice to a corporation may be served in the same manner as a summons in an action against it.

(e) Where the party has no known place of abode in this state and no attorney in the county where the action is pending, or where the parties, plaintiffs, or defendants are numerous, the court may direct the mode of serving notices and to which persons they shall be given.



§ 16-55-117 - Notice -- Duty of officer serving.

(a) It shall be the duty of the sheriff and of every constable to whom any notice in an action may be delivered for service within his or her county to serve and return the notice to the party who delivered it to him or her.

(b) A failure to perform this duty may be punished as a disobedience of the process of the court.



§ 16-55-118 - Laws requiring notice or summons for specified time before term amended to permit action taken on any day court is in session.

Whether specifically mentioned in this act or not, any law or part of a law requiring notice or summons to be served or published a specific length of time before the beginning of a term before the steps authorized in the law may be had at such terms in any civil or special proceeding is hereby amended to permit such steps to be taken on any day that the court meets in regular or adjourned session after the expiration of the time required in the law for service.



§ 16-55-119 - Computation of time.

Where a certain number of days are required to intervene between two (2) acts, the day of one (1) only of the acts may be counted.



§ 16-55-120 - Affirmation in lieu of oath.

Whenever an oath is required by this code, the affirmation of a person conscientiously scrupulous of taking an oath shall have the same effect.



§ 16-55-121 - Successive actions on same contract or transaction.

Successive actions may be maintained upon the same contract or transaction whenever, after the former action, a new cause of action has arisen therefrom.



§ 16-55-122 - Contract provisions restricting disclosure of environmental hazards are void.

(a) Any provision of a contract or agreement entered into to settle a lawsuit which purports to restrict any person's right to disclose the existence or harmfulness of an environmental hazard is declared to be against the public policy of the State of Arkansas and therefore void.

(b) For purposes of this section, the term "environmental hazard" means a substance or condition that may affect land, air, or water in a way that may cause harm to the property or person of someone other than the contracting parties to a lawsuit settlement contract referred to in subsection (a) of this section.

(c) This section applies to settlement contracts or agreements entered into after March 12, 1991.






Subchapter 2 - -- Civil Justice Reform Act of 2003

§ 16-55-201 - Modification of joint and several liability.

(a) In any action for personal injury, medical injury, property damage, or wrongful death, the liability of each defendant for compensatory or punitive damages shall be several only and shall not be joint.

(b) (1) Each defendant shall be liable only for the amount of damages allocated to that defendant in direct proportion to that defendant's percentage of fault.

(2) A separate several judgment shall be rendered against that defendant for that amount.

(c) (1) To determine the amount of judgment to be entered against each defendant, the court shall multiply the total amount of damages recoverable by the plaintiff with regard to each defendant by the percentage of each defendant's fault.

(2) That amount shall be the maximum recoverable against that defendant.



§ 16-55-202 - Assessment of percentages of fault.

(a) In assessing percentages of fault, the fact finder shall consider the fault of all persons or entities who contributed to the alleged injury or death or damage to property, tangible or intangible, regardless of whether the person or entity was or could have been named as a party to the suit.

(b) (1) Negligence or fault of a nonparty shall be considered if the plaintiff entered into a settlement agreement with the nonparty or if the defending party gives notice that a nonparty was wholly or partially at fault not later than one hundred twenty (120) days prior to the date of trial.

(2) The notice shall be given by filing a pleading in the action designating the nonparty and setting forth the nonparty's name and last known address, or the best identification of the nonparty which is possible under the circumstances, together with a brief statement of the basis for believing the nonparty to be at fault.

(c) (1) Except as expressly stated in this section, nothing in this section shall eliminate or diminish any defenses or immunities which currently exist.

(2) Assessments of percentages of fault of nonparties shall be used only for accurately determining the percentage of fault of named parties.

(3) Where fault is assessed against nonparties, findings of fault shall not subject any nonparty to liability in any action or be introduced as evidence of liability in any action.



§ 16-55-203 - Increase in percentage of several share.

(a) (1) Notwithstanding the provisions of §§ 16-55-201 and 16-55-202, in the event a several judgment has been entered against multiple-party defendants, a plaintiff may move the court no later than ten (10) days after the entry of judgment to determine whether all or part of the amount of the several share for which a defendant is liable will not be reasonably collectible.

(2) If the court determines, based upon a preponderance of the evidence, that any defendant's several share or multiple defendants' several shares will not be reasonably collectible, the court shall increase the percentage points of the several shares of each of the remaining defendants, subject to the limitations in subdivisions (a)(3) and (4) of this section.

(3) (A) If a defendant's percentage of fault is determined by the finder of fact to be ten percent (10%) or less, then the percentage points of that defendant's several share shall not be increased.

(B) If a defendant's percentage of fault is determined by the finder of fact to be greater than ten percent (10%) but less than fifty percent (50%), then the percentage points of that defendant's several share shall be increased by no more than ten (10) percentage points.

(C) If a defendant's percentage of fault is determined by the finder of fact to be fifty percent (50%) or greater, then the percentage points of that defendant's several share shall be increased by no more than twenty (20) percentage points.

(4) Under no circumstances shall the combined percentage points of the remaining defendants' several shares exceed the lesser of:

(A) A total of one hundred (100) percentage points; or

(B) The total number of percentage points remaining after deducting the percentage of fault of the plaintiff, if any.

(5) Any defendant whose several share has been increased pursuant to this section, and who has discharged his or her obligation to pay the increased several share, has a right of contribution from the defendants whose several shares were determined by the court to be not reasonably collectible.

(b) The provisions of subsection (a) of this section shall not apply to any punitive damages award or judgment.



§ 16-55-204 - Applicability of § 16-55-203.

The provisions of § 16-55-203 shall not apply to a medical care provider who is named as a defendant in an action for personal injury, medical injury, or wrongful death based solely on his or her capacity as a medical director of a long-term care facility.



§ 16-55-205 - Acting in concert.

(a) Notwithstanding § 16-55-201, a party is responsible for the fault of another person or entity or for payment of the proportionate share of another person or entity if both the party and the other person or entity were acting in concert or if the other person or entity was acting as an agent or servant of the party.

(b) (1) As used in this section, "acting in concert" means entering into a conscious agreement to pursue a common plan or design to commit an intentional tort and actively taking part in that intentional tort.

(2) "Acting in concert" does not mean the act of any person or entity whose conduct was negligent in any degree other than intentional.

(3) A person's or entity's conduct which provides substantial assistance to one committing an intentional tort does not constitute "acting in concert" if the person or entity has not consciously agreed with the other to commit the intentional tort.



§ 16-55-206 - Standards for award of punitive damages.

In order to recover punitive damages from a defendant, a plaintiff has the burden of proving that the defendant is liable for compensatory damages and that either or both of the following aggravating factors were present and related to the injury for which compensatory damages were awarded:

(1) The defendant knew or ought to have known, in light of the surrounding circumstances, that his or her conduct would naturally and probably result in injury or damage and that he or she continued the conduct with malice or in reckless disregard of the consequences, from which malice may be inferred; or

(2) The defendant intentionally pursued a course of conduct for the purpose of causing injury or damage.



§ 16-55-207 - Burden of proof for award of punitive damages.

A plaintiff must satisfy the burden of proof required under § 16-55-206 by clear and convincing evidence in order to recover punitive damages from the defendant.



§ 16-55-208 - Limitations on the amount of punitive damages.

(a) Except as provided in subsection (b) of this section, a punitive damages award for each plaintiff shall not be more than the greater of the following:

(1) Two hundred fifty thousand dollars ($250,000); or

(2) Three (3) times the amount of compensatory damages awarded in the action, not to exceed one million dollars ($1,000,000).

(b) Subsection (a) of this section shall not apply when the finder of fact:

(1) Determines by clear and convincing evidence that, at the time of the injury, the defendant intentionally pursued a course of conduct for the purpose of causing injury or damage; and

(2) Determines that the defendant's conduct did, in fact, harm the plaintiff.

(c) As to the punitive damages limitations established in subsection (a) of this section, the fixed sums of two hundred fifty thousand dollars ($250,000) set forth in subdivision (a)(1) of this section and one million dollars ($1,000,000) set forth in subdivision (a)(2) of this section shall be adjusted as of January 1, 2006, and at three-year intervals thereafter, in accordance with the Consumer Price Index rate for the previous year as determined by the Administrative Office of the Courts.



§ 16-55-209 - No right to punitive damages.

Nothing in § 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), 16-114-209, and 16-114-210 -- 16-114-212 shall be construed as creating a right to an award of punitive damages.



§ 16-55-210 - No limitation on certain judicial duties.

Nothing in § 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), 16-114-209, and 16-114-210 -- 16-114-212 shall limit the duty of a court or the appellate courts to:

(1) Scrutinize all punitive damages awards;

(2) Ensure that all punitive damages awards comply with applicable procedural, evidentiary, and constitutional requirements; and

(3) Order remittitur where appropriate.



§ 16-55-211 - Bifurcated proceeding.

(a) (1) In any case in which punitive damages are sought, any party may request a bifurcated proceeding at least ten (10) days prior to trial.

(2) If a bifurcated proceeding has been requested by either party, then:

(A) The finder of fact first shall determine whether compensatory damages are to be awarded; and

(B) After a compensatory damages award determination, the finder of fact then shall determine whether and in what amount punitive damages will be awarded.

(b) Evidence of the financial condition of the defendant and other evidence relevant only to punitive damages is not admissible with regard to any compensatory damages determination.



§ 16-55-212 - Compensatory damages.

(a) Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), 16-114-209, and 16-114-210 -- 16-114-212 do not limit compensatory damages.

(b) Any evidence of damages for the costs of any necessary medical care, treatment, or services received shall include only those costs actually paid by or on behalf of the plaintiff or which remain unpaid and for which the plaintiff or any third party shall be legally responsible.



§ 16-55-213 - Venue.

(a) All civil actions other than those mentioned in §§ 16-60-101 -- 16-60-103, 16-60-107, 16-60-114, and 16-60-115, and subsection (e) of this section must be brought in any of the following counties:

(1) The county in which a substantial part of the events or omissions giving rise to the claim occurred;

(2) (A) The county in which an individual defendant resided.

(B) If the defendant is an entity other than an individual, the county where the entity had its principal office in this state at the time of the accrual of the cause of action; or

(3) (A) The county in which the plaintiff resided.

(B) If the plaintiff is an entity other than an individual, the county where the plaintiff had its principal office in this state at the time of the accrual of the cause of action.

(b) (1) The residence of any properly joined named class representative or representatives may be considered in determining proper venue in a class action.

(2) The residency of any putative or actual member of a class other than a named representative shall not be considered in determining proper venue for a class action.

(c) In any civil action, venue must be proper as to each or every named plaintiff joined in the action unless:

(1) The plaintiffs establish that they assert any right to relief against the defendants jointly, severally, or arising out of the same transaction or occurrence; and

(2) The existence of a substantial number of questions of law or material fact common to all those persons not only will arise in the action, but also that:

(A) The questions will predominate over individualized questions pertaining to each plaintiff;

(B) The action can be maintained more efficiently and economically for all parties than if prosecuted separately; and

(C) The interest of justice supports the joinder of the parties as plaintiffs in one (1) action.

(d) (1) Unless venue objections are waived by the defendant or by unanimous agreement of multiple defendants, if venue is improper for any plaintiff joined in the action, then the claim of the plaintiff shall be severed and transferred to a court where venue is proper.

(2) (A) If severance and transfer is mandated and venue is appropriate in more than one (1) court, a defendant sued alone or multiple defendants, by unanimous agreement, shall have the right to select another court to which the action shall be transferred.

(B) If there are multiple defendants who are unable to agree on another court, the court in which the action was originally filed may transfer the action to another court.

(e) Any action for medical injury brought under § 16-114-201 et seq. against a medical care provider, as defined in § 16-114-201(2), shall be filed in the county in which the alleged act or omission occurred.



§ 16-55-214 - Maximum appeal bond in civil litigation.

(a) Appeal bonds shall be determined under § 16-68-301 et seq., and Arkansas Rules of Appellate Procedure -- Civil, Rule 8, except that the maximum appeal bond that may be required in any civil action under any legal theory shall be limited to twenty-five million dollars ($25,000,000), regardless of the amount of the judgment.

(b) If a party proves by a preponderance of the evidence that the party who has posted a bond in accordance with subsection (a) of this section is purposely dissipating or diverting assets outside of the ordinary course of its business for the purpose of evading ultimate payment of the judgment, the court may enter orders as are necessary to prevent dissipation or diversion, including requiring that a bond be posted equal to the full amount of the judgment.

(c) Notwithstanding the provisions of § 16-55-220, the maximum appeal bond for any cause of action brought under any legal theory shall be limited to twenty-five million dollars ($25,000,000), regardless of the amount of the judgment or the date the cause of action accrued, subject to the provisions of § 16-55-214(b).



§ 16-55-215 - Burden of proof.

Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), 16-114-209, and 16-114-210 -- 16-114-212 do not amend the existing law that provides that the burden of alleging and proving fault is upon the person who seeks to establish fault.



§ 16-55-216 - Comparative fault.

Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 do not amend existing law that provides that a plaintiff may not recover any amount of damages if the plaintiff's own fault is determined to be fifty percent (50%) or greater.



§ 16-55-217 - Cause of action not created.

(a) Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 do not create a cause of action.

(b) Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-14-209 -- 16-114-212 do not alter the defenses or immunity of any person or entity.



§ 16-55-218 - Attorney General.

No provision of § 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 shall apply to or alter existing law with respect to any claim, charge, action, or suit brought or prosecuted by the Attorney General.



§ 16-55-219 - Coroner or medical examiner.

Nothing in § 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 shall be construed to diminish or enlarge the powers or duties of a coroner or medical examiner.



§ 16-55-220 - Applicability and severability.

(a) Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 shall apply to all causes of action accruing on or after March 25, 2003.

(b) Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 shall not apply to any action filed or cause of action accruing prior to March 25, 2003.

(c) If any provisions of Section 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 or the application of § 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of § 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 which can be given effect without the invalid provision or application, and to this end the provisions of § 16-55-201 et seq. and §§ 16-114-206(a), 16-114-208(a), 16-114-208(c)(1), and 16-114-209 -- 16-114-212 are declared to be severable.









Chapter 56 - Limitation Of Actions

Subchapter 1 - -- General Provisions

§ 16-56-101 - Application of limitations -- Nonresidents.

This act and all other acts of limitations in force on December 14, 1844, shall apply to nonresidents as well as residents of this state.



§ 16-56-102 - Application of limitations -- Setoffs.

The provisions of this act shall be deemed and taken to apply to the case of any demand alleged by way of setoff on the part of any defendant, either by plea, notice, or otherwise. However, any demand, right, or cause of action, regardless of how it may have arisen, may be asserted by way of setoff in any action to the extent of the plaintiff's demand.



§ 16-56-103 - Actions not affected by Rev. Stat., Ch. 91.

(a) The provisions of this act shall not extend to any action which is or shall be otherwise limited by any statute, but the action shall be brought within the time limited by the statute.

(b) None of the provisions of this act shall apply to suits brought to enforce payment on bills, notes, or evidences of debt issued by any bank or moneyed corporation.



§ 16-56-104 - Actions with limitation of one year.

The following actions shall be commenced within one (1) year after the cause of action shall accrue and not thereafter:

(1) All special actions on the case;

(2) Actions for:

(A) Assault and battery; and

(B) False imprisonment;

(3) All actions for words spoken slandering the character of another;

(4) All actions for words spoken whereby special damages are sustained; and

(5) All actions for damages suffered by a consumer as a result of any act or omission of a home inspector relating to a home inspection report.



§ 16-56-105 - Actions with limitation of three years.

The following actions shall be commenced within three (3) years after the cause of action accrues:

(1) All actions founded upon any contract, obligation, or liability not under seal and not in writing, excepting such as are brought upon the judgment or decree of some court of record of the United States or of this or some other state;

(2) All actions for arrearages of rent not reserved by some instrument in writing, under seal;

(3) All actions founded on any contract or liability, expressed or implied;

(4) All actions for trespass on lands;

(5) All actions for libels; and

(6) All actions for taking or injuring any goods or chattels.



§ 16-56-106 - Recovery of charges for medical services.

(a) No action shall be brought to recover charges for medical services performed or provided prior to April 1, 1985, by a physician or other medical service provider after the expiration of a period of eighteen (18) months from the date the services were performed or provided.

(b) No action shall be brought to recover charges for medical services performed or provided after March 31, 1985, by a physician or other medical service provider after the expiration of a period of two (2) years from the date the services were performed or provided or from the date of the most recent partial payment for the services, whichever is later.



§ 16-56-107 - Enforcement of security interest in livestock.

(a) No action to enforce a security interest in livestock shall be brought against a livestock auction market or selling agent who, in the ordinary course of business, sells the livestock for another person in a public auction, more than eighteen (18) months after the date of the sale.

(b) No action to enforce a security interest in livestock against a buyer in the ordinary course of business shall be brought more than eighteen (18) months after the livestock is sold to the buyer.



§ 16-56-108 - Recovery of statutory penalties.

All actions on penal statutes where the penalty, or any part thereof, goes to the state, or to any county or person suing for the same, shall be commenced within two (2) years after the offense has been committed or the cause of action has accrued.



§ 16-56-109 - Actions against sheriffs, coroners, and other officials.

(a) All actions against sheriffs and coroners upon any liability incurred by them by doing any act in their official capacity or by the omission of any official duty, except for escapes, shall be brought within two (2) years after the cause of action has accrued and not thereafter.

(b) All actions against sheriffs or other officers for the escape of any person imprisoned on civil process shall be commenced within one (1) year from the time of escape, and not thereafter.



§ 16-56-110 - Sheriffs', coroners', and constables' bonds.

(a) Actions on the official bonds of sheriffs and coroners shall be commenced within four (4) years after the cause of action shall accrue, and not afterward.

(b) A certified copy of the bond shall be evidence in all suits brought on the bond.

(c) No suit shall be brought on any bond of a constable after the expiration of four (4) years from its date.



§ 16-56-111 - Notes and instruments in writing and other writings.

(a) Actions to enforce written obligations, duties, or rights, except those to which § 4-4-111 is applicable, shall be commenced within five (5) years after the cause of action shall accrue.

(b) However, partial payment or written acknowledgment of default shall toll this statute of limitations.



§ 16-56-112 - Design, planning, supervision, or observation of construction, repair, etc. -- Actions for property damage, personal injury, or wrongful death.

(a) No action in contract, whether oral or written, sealed or unsealed, to recover damages caused by any deficiency in the design, planning, supervision, or observation of construction or the construction and repair of any improvement to real property or for injury to real or personal property caused by such deficiency, shall be brought against any person performing or furnishing the design, planning, supervision, or observation of construction or the construction or repair of the improvement more than five (5) years after substantial completion of the improvement.

(b) (1) No action in tort or contract, whether oral or written, sealed or unsealed, to recover damages for personal injury or wrongful death caused by any deficiency in the design, planning, supervision, or observation of construction or the construction and repairing of any improvement to real property shall be brought against any person performing or furnishing the design, planning, supervision, or observation of construction or the construction and repair of the improvement more than four (4) years after substantial completion of the improvement.

(2) Notwithstanding the provisions of subdivision (b)(1) of this section, in the case of personal injury or an injury causing wrongful death, which injury occurred during the third year after the substantial completion, an action in tort or contract to recover damages for the injury or wrongful death may be brought within one (1) year after the date on which injury occurred, irrespective of the date of death, but in no event shall such an action be brought more than five (5) years after the substantial completion of construction of such improvement.

(c) The foregoing limitations shall also apply to any action for damages caused by any deficiency in surveying, establishing, or making the boundaries of real property, the preparation of maps, or the performance of any other engineering or architectural work upon real property or improvements to real property.

(d) The limitations prescribed by this section shall not apply in the event of fraudulent concealment of the deficiency, nor shall the limitation be asserted by way of defense by any person in actual possession or control, as owner, tenant, or otherwise, of such an improvement at the time any deficiency in the improvement constitutes the proximate cause of the injury or death.

(e) If a person furnishes designs or plans which are not used within three (3) years from the date they are furnished, no action shall lie against that person for deficiency in the designs or plans.

(f) Nothing in this section shall be construed as extending the period prescribed by the laws of this state for the bringing of any cause of action, nor shall the parties to any contract for construction extend the above prescribed limitations by agreement or otherwise.

(g) As used in this section, the term "person" shall mean an individual, corporation, trust, partnership, unincorporated organization, limited liability company, or any other business association or entity.

(h) (1) It is the intent of the General Assembly and the purpose of this subsection to reinstate and to codify the accepted-work doctrine for publicly owned improvements to public property, which was repudiated by the Arkansas Supreme Court in Suneson v. Holloway Construction Co., 337 Ark. 571 (1999).

(2) (A) A contractor who performs the construction or repair of any publicly owned improvement to public real property in substantial compliance with the designs or plans, after a practical acceptance of the completion of the improvement by the person representing the government entity in actual possession or control thereof as proprietor, owner, tenant, or otherwise, shall incur no further liability to third parties by reason of the condition of the work unless contracted otherwise by the parties.

(B) The contractor may be liable for an improvement that is a nuisance per se, or that contains a defect that could not reasonably be detected on inspection by the proprietor, or that was turned over by the contractor in a manner so negligently defective as to be eminently dangerous to third persons.



§ 16-56-113 - Bonds of executors and administrators.

Actions on the bonds of executors and administrators shall be commenced within eight (8) years after the cause of action shall accrue, and not afterward.



§ 16-56-114 - Judgments and decrees.

Actions on all judgments and decrees shall be commenced within ten (10) years after cause of action shall accrue, and not afterward.



§ 16-56-115 - Limitation of actions not otherwise provided for.

All actions not included in §§ 16-56-104, 16-56-105, 16-56-108, and 16-56-109 shall be commenced within five (5) years after the cause of action has accrued.



§ 16-56-116 - Persons under disabilities at time of accrual of action.

(a) If any person entitled to bring any action under any law of this state is under twenty-one (21) years of age or insane at the time of the accrual of the cause of action, that person may bring the action within three (3) years next after attaining full age, or within three (3) years next after the disability is removed.

(b) No person shall avail himself or herself of any disability unless the disability existed at the time the right of action accrued.

(c) When two (2) or more disabilities are existing at the time the right of action or entry accrued, the limitation prescribed shall not attach until all the disabilities are removed.



§ 16-56-117 - Death of person entitled to sue or of a party.

(a) If any person entitled to bring any action specified in this act dies before the expiration of the time limited for the commencement of the suit, and if the cause of action survives to his or her representatives, then his or her executors or administrators may commence the suit, after the expiration of such time and within one (1) year after his or her death, but not after that period.

(b) (1) If any action has been commenced within the times respectively prescribed in the provisions of this act, and the defendant in the suit dies before judgment and the right of action survives against the representatives of the defendant, the plaintiff may commence a new action against the heirs, executors, or administrators of the defendant, as the case may require, within one (1) year after the defendant's death.

(2) If no executor or administrator is appointed within that time, within one (1) year after the letters testamentary or of administration have been granted.

(c) (1) When an action commenced within the time prescribed by law abates by reason of the death of the plaintiff, the plaintiff's executor or administrator may commence a new action within one (1) year after the death of the plaintiff if the right of action survives to his or her representatives.

(2) If any action commenced by an executor or administrator abates by the death of the plaintiff, a new action may be commenced by the administrator of the same estate at any time within one (1) year after the abatement.



§ 16-56-118 - Suspension of limitations -- Persons in the armed forces.

(a) The statutes of limitations in this state are suspended so far as those statutes affect the claim or cause of action of a person in the armed forces of the United States during the existence of a state of war between the United States and any other nation, and for six (6) months thereafter.

(b) Any person in the armed forces of the United States during the existence of a state of war between the United States and any other nation may, at any time within one (1) year after the end of the state of war and six (6) months thereafter, maintain a suit for the collection of any debt or the recovery of any real or personal property to which the person may be entitled if the statute of limitations had not run against the action prior to the person's entry into the armed forces of the United States.



§ 16-56-119 - Commencement of suit stayed by injunction -- Effect.

Whenever the commencement of any suit is stayed by an injunction of any court of equity, the time during which the injunction shall be in force shall not be deemed any portion of the time in this act limited for the commencement of the suit.



§ 16-56-120 - Prevention of commencement of action by party.

If any person, by leaving the county, absconding, or concealing himself, or by any other improper act of his own, prevents the commencement of any action specified in this act, the action may be commenced within the times respectively limited after the commencement of the action shall have ceased to be so prevented.



§ 16-56-121 - Prevention of commencement of action -- Foreign debtors absconding to this state.

If any debtor shall fraudulently abscond from any other state, territory, or district to this state without the knowledge of his, her, or their creditor, the creditor may commence suit against the absconding debtor within the times in this act, or any other acts of limitations, in force on December 14, 1844, prescribed for limiting the action, after the creditor may become apprised of the residence of the absconding debtor.



§ 16-56-122 - Tolling statute -- Verbal promise or acknowledgment insufficient.

No verbal promise or acknowledgment in any action founded on a simple contract shall be deemed sufficient evidence to take any case out of the operation of this act or to deprive the party of the benefits thereof.



§ 16-56-123 - Tolling statute -- Endorsement of payment on bond or sealed instrument insufficient.

No endorsement of any payment written upon any bond or any other sealed instrument by or on behalf of the party to whom the payment shall be made shall be deemed a sufficient proof of the payment so as to take the case out of the operation of this act.



§ 16-56-124 - Tolling statute -- Promise by joint contractor or executor.

When there are two (2) or more joint contractors or executors, no joint contractor or executor shall lose the benefit of this act by reason of any written acknowledgment or promise made and signed by any of the other joint contractors or executors. Nothing contained in this section shall be so construed as to alter, take away, or lessen the effect of any payment of any principal or interest made by any person whatever on any joint contract.



§ 16-56-125 - Actions against tortfeasors whose identity is unknown.

(a) For the purposes of tolling the statute of limitations, any person, firm, or corporation may file a complaint stating his or her cause of action in the appropriate court of this state, whenever the identity of the tortfeasor is unknown.

(b) (1) The name of the unknown tortfeasor shall be designated by the pseudo-name John Doe or, if there is more than one (1) tortfeasor, John Doe 1, John Doe 2, John Doe 3, etc.

(2) Upon determining the identity of the tortfeasor, the complaint shall be amended by substituting the real name for the pseudo-name.

(c) It shall be necessary for the plaintiff or plaintiff's attorney to file with the complaint an affidavit that the identity of the tortfeasor is unknown before this section shall apply.



§ 16-56-126 - Commencement of new action or filing mandate after nonsuit or arrest or reversal of judgment.

(a) (1) If any action is commenced within the time respectively prescribed in this act, in §§ 16-116-101 -- 16-116-107, in §§ 16-114-201 -- 16-114-209, or in any other act, and the plaintiff therein suffers a nonsuit, or after a verdict for him or her the judgment is arrested, or after judgment for him or her the judgment is reversed on appeal or writ of error, the plaintiff may commence a new action within one (1) year after the nonsuit suffered or judgment arrested or reversed.

(2) (A) However, if after judgment for plaintiff the judgment is reversed on appeal or writ of error and the cause is remanded for another trial, the mandate shall be taken out and filed in the court from which the appeal is taken within one (1) year from rendition of the judgment of reversal.

(B) Otherwise, the cause shall be forever barred.

(b) If the cause of action survives to the plaintiff's heirs or to his or her executors or administrators, they may in like manner commence a new action or take out a mandate within the time allowed the plaintiff.



§ 16-56-127 - Mutual open accounts -- Accrual of cause of action.

In actions brought to recover any balance due upon a mutual open account current, the cause of action shall be deemed to have accrued from the time of the last item proved in the account.



§ 16-56-128 - Guaranteed student loans.

There shall be no greater statute of limitations defense available to a borrower who has defaulted on a loan guaranteed by the Student Loan Guarantee Foundation of Arkansas than would be available had the borrower defaulted on an obligation to the State of Arkansas.



§ 16-56-130 - Civil actions based on sexual abuse.

(a) Notwithstanding any other statute of limitations or any other provision of law that can be construed to reduce the statutory period set forth in this section, any civil action based on sexual abuse which occurred when the injured person was a minor but is not discovered until after the injured person reaches the age of majority shall be brought within three (3) years from the time of discovery of the sexual abuse by the injured party.

(b) (1) A claim based on an assertion of more than one (1) act of sexual abuse is not limited to the injured party's first discovery of the relationship between any one (1) of those acts and the injury or condition, but may be based on the injured party's discovery of the effect of the series of acts.

(2) It is not necessary for the injured party to establish which act in a series of acts of childhood sexual abuse caused the injury or condition that is the subject of the lawsuit.

(c) For the purposes of this section:

(1) "Childhood sexual abuse" means sexual abuse which occurred when the injured person was a minor;

(2) "Minor" means a person of less than eighteen (18) years of age; and

(3) "Time of discovery" means when the injured party discovers the effect of the injury or condition attributable to the childhood sexual abuse.






Subchapter 2 - -- Uniform Conflict of Laws Limitations Act






Chapter 57 - Forms Of Action



Chapter 58 - Commencement Of Action -- Process

§ 16-58-101 - Payment of fees prerequisite to entry of action or issuance of writ.

(a) No action shall be entered upon the docket of any court nor any original mesne or final process issued in the action, except in criminal cases and cases where the state is plaintiff, until the fees for entering the case upon the docket and for issuing the writ and the taxes thereon, if any, are paid, or bond and security to the approval of the clerk given therefore.

(b) No clerk shall be liable to an action for refusing to docket a cause or issue any writ unless the fee and tax thereon is first tendered or secured as provided in this section.



§ 16-58-102 - Style of process issued by judge, justice, or other officer.

All writs and process issued by any judge, justice of the peace, or other officer authorized to issue the writ or process shall run in the name of the State of Arkansas and be signed by the officer issuing the writ or process.



§ 16-58-103 - Summons generally.

(a) No summons or order for a provisional remedy shall be issued by the clerk in any action before the plaintiff's complaint or petition therein is filed in his or her office.

(b) With every summons, the clerk shall issue as many copies thereof as there are defendants named therein unless otherwise ordered by the plaintiff.

(c) (1) A summons shall be issued at any time, to any county, against any one (1) or more of the defendants, at the plaintiff's request.

(2) But a summons not served shall not be taxed in the costs unless otherwise ordered by the court.



§ 16-58-104 - Alias or pluries writs.

When any writ or other process issued out of any court of this state is not executed, the clerk of the court shall issue an alias, pluries, or other proper process without an order of the court for that purpose on the application of the party suing out the writ or other process.



§ 16-58-105 - Seal.

All writs shall be sealed with the judicial seal of the court.



§ 16-58-106 - Issuance and execution of process, writ, summons, etc., on Sunday or a holiday.

(a) It shall be no objection to any process, writ, summons, affidavit, or order for a provisional remedy that it was issued, made, or is dated on a holiday nor shall it be an objection to any bond given by or for any party to an action or taken by an officer in the course of the action that it was made or is dated on any such day.

(b) A summons or order for a provisional remedy may be issued on any holiday, except Sunday. It may be issued on Sunday if an affidavit of the plaintiff or some other person is made to the effect that, unless it is issued on that day, there is reasonable cause to believe that it cannot be executed.

(c) An order of attachment or for the delivery of property or a writ of execution may be issued or executed on any holiday, including Sunday.

(d) (1) A summons, subpoena, notice, order of arrest, or order of injunction may be executed on any holiday except Sunday. It may be executed on Sunday if the officer having the process believes, or an affidavit of the plaintiff or some other person is made to the effect that the affiant believes, that the process cannot be executed after such holiday.

(2) The defendant shall have no privilege of exemption from the service of the process mentioned in subdivision (d)(1) of this section, except from an arrest by reason of his or her attendance at any muster, election, or order of survey or as a witness at any court or other place.



§ 16-58-110 - Sheriff to attend clerk's office to receive process.

It shall be the duty of the sheriff or one (1) of his or her deputies to attend at the clerk's office daily, Sundays excepted, to receive any process that may be issued, and the clerk shall deliver to him or her any process remaining in his or her office.



§ 16-58-111 - Endorsement of day and hour of receipt on process.

The sheriff shall endorse upon every summons, order of arrest, or order for the delivery of property, or of attachment or injunction in his or her hands the day and hour it was received by him or her.



§ 16-58-115 - Sheriff to note time of service.

When a sheriff serves a summons, he or she shall note on the copy of the summons delivered or offered to the defendant or left at the defendant's residence the time and date the summons was served.



§ 16-58-116 - Acknowledgment of service.

Service may be acknowledged by the defendant by an endorsement upon the summons, signed and dated by him or her, and attested by a witness. The affidavit of the witness shall be proof of the service.



§ 16-58-117 - Return.

(a) (1) Each sheriff, coroner, and constable, on the return made by him or her on any writ or other process, shall state at length the time when, the place where, and how the writ or process was served.

(2) Otherwise, the officer shall not be entitled to demand or receive any fee for the service or execution of the writ or other process.

(b) (1) In all cases of the return of service upon a summons by an officer, the return must state the time of service and that a copy was delivered to, or offered and refused by, the defendant.

(2) (A) If a return of service is defective in these respects, the officer may be fined by the court, not exceeding ten dollars ($10.00), and shall be liable to the action of any person aggrieved by the defect.

(B) However, the court may permit an amendment, according to the truth of the case.

(c) It shall not be a sufficient return of any process that the officer was kept off by force from executing it.



§ 16-58-120 - Method of service -- Resident and nonresident defendants out of state -- Secretary of State agent.

(a) Any cause of action arising out of acts done in this state by an individual in this state or by an agent or servant in this state of a foreign corporation may be sued upon in this state, although the defendant has left this state, by process served upon or mailed to the individual or corporation outside the state.

(b) (1) Any resident or nonresident person who commits acts in this state sufficient to give an individual in this state a cause of action against the person committing the acts shall have deemed to have appointed the Secretary of State as his or her agent for service of process on him or her in any suit arising out of the acts committed by said resident or nonresident.

(2) (A) Service of the process shall be made by:

(i) Serving three (3) copies of the process on the Secretary of State;

(ii) Notifying the Secretary of State that service is being effected pursuant to this subsection; and

(iii) Paying the Secretary of State the sum of twenty-five dollars ($25.00).

(B) Such service shall be sufficient service upon the nonresident person or any resident person who has subsequently absented himself or herself physically from the state or upon the executor, administrator, or other legal representative of his or her estate, in case he or she has since died, if notice of the service and a copy of the process are forthwith sent by certified mail by the plaintiff or his or her attorney to the defendant at his or her last known address or to the administrator, executor, or other legal representative of the estate in case the person has died, and the defendant's return receipt or the return receipt of the administrator, executor, or other legal representative of the estate of the deceased person is attached to the writ of process and entered and filed in the office of the clerk of the court in which such cases are brought.

(3) The court in which the action is pending may order some continuance as may be necessary to afford the defendant reasonable opportunity to defend the act.

(4) The Secretary of State, upon receiving a copy of the service of summons, shall also forthwith mail a copy of the summons, together with a copy of the complaint, by first-class mail to the last and best known address of the named defendant in the suit, notifying him or her of the filing of the suit.

(c) A defendant so summoned shall have thirty (30) days in which to answer after service upon him or her.

(d) The provisions of this section shall not apply to a corporation that has an agent for service of process registered with the Secretary of State.



§ 16-58-121 - Method of service -- Nonresident or absent owner, chauffeur, driver, or operator -- Survival of action.

(a) (1) The acceptance by a nonresident owner, chauffeur, driver, or operator, or by a resident owner, chauffeur, driver, or operator of any motor vehicle who subsequently absents himself or herself physically from the state, except such nonresident owners or operators, drivers, or chauffeurs as may have a designated agent within this state upon whom valid and binding service of process may be had under the laws of this state, of the rights and privileges conferred by the laws of the State of Arkansas to drive or operate or permit or cause to be operated or driven a motor vehicle upon the public highway, private property, and property owned or controlled by the United States Government within this state as evidenced by his or her or its operating or causing or permitting a motor vehicle to be operated or driven thereon or the operation by a nonresident owner, nonresident operator or chauffeur, or resident owner, operator, or chauffeur subsequently absenting himself or herself from the state, or the causing or permitting by the nonresident owner, nonresident operator or chauffeur or resident owner, resident operator, or chauffeur subsequently absenting himself or herself physically from the state, of a motor vehicle to be operated on the highway, private property, and property owned or controlled by the United States Government within the State of Arkansas shall be deemed equivalent to the appointment by the nonresident owner, nonresident operator, or chauffeur, or by the resident owner, resident operator, or chauffeur subsequently absenting himself or herself from the state, whether the nonresident owner, nonresident operator, or chauffeur or resident owner, resident operator, or chauffeur subsequently absenting himself or herself from the state, is an individual, firm, or corporation, of the Secretary of the State of Arkansas or his or her successor in office to be the true and lawful attorney and agent of the nonresident owner, or nonresident operator, or chauffeur or resident owner, resident operator, or chauffeur subsequently absenting himself or herself from the state upon whom may be served all lawful process in any action or proceedings against him or her against any such person, firm, or corporation, or in the case of death of any such person, against any administrator, executor, or other legal representative of his estate, growing out of any accident or collision in which the nonresident owner, nonresident operator, or chauffeur or resident owner, resident operator, or chauffeur subsequently absenting himself or herself from the state, or any agent, servant, or employee of any such nonresident owner, nonresident operator, or chauffeur or resident owner, resident operator, or chauffeur subsequently absenting himself or herself from the state, may be involved while operating a motor vehicle on a highway, private property, or property owned or controlled by the United States Government within this state, whether the nonresident operator or chauffeur or resident operator or chauffeur subsequently absenting himself or herself from the state is the owner of the motor vehicle or not.

(2) Such acceptance or operation shall be a signification of the agreement of any such person, firm, or corporation, that any such process against any such person, firm, or corporation, or against the administrator, executor, or other legal representative of the estate of such person who may not have survived in such accident or collision, which is so served shall be of the same legal force and validity as if served on such person, firm, or corporation personally.

(b) (1) Service of the process shall be made by serving a copy of the process on the Secretary of State, notifying the Secretary of State that service is being effected pursuant to this subsection, and paying the Secretary of State the sum of twenty-five dollars ($25.00). Such service shall be sufficient service upon the nonresident owner, nonresident operator, or chauffeur or upon the resident owner, resident operator, or chauffeur who has subsequently absented himself or herself physically from the state, or upon the executor, administrator, or other legal representative of his or her estate in case he or she has not survived such accident or collision or has since died, if notice of the service and a copy of the process are forthwith sent by registered mail by the plaintiff or his or her attorney to the defendant at his or her last known address or to the administrator, executor, or other legal representative of the estate in the case he or she has not survived the accident or collision or has since died, and notice of such service and a copy of the process are forthwith sent by registered mail by the plaintiff or his or her attorney to the defendant at his or her last known address, or to the administrator, executor, or other legal representative of the estate of the deceased wrongdoer or tortfeasor, and the defendant's return receipt, or the return receipt of the administrator, executor, or other legal representative of the estate of the deceased person, or the affidavit of the plaintiff or his or her attorney of compliance herewith are to be appended to the writ of process and entered and filed in the office of the clerk of the court wherein the cause is brought. The Secretary of State, upon receiving a copy of the service of summons shall also forthwith mail a copy of the summons together with a copy of the complaint by first class mail to the last and best known address of the named defendant in the suit, notifying him or her of the filing of the suit.

(2) The court in which the action is pending may order any continuance as may be necessary to afford the defendant reasonable opportunity to defend the action.

(c) (1) Any cause of action arising out of the accident or collision against any person, in the case of the death of that person, shall survive against his or her administrator, executor, or other legal representative of his or her estate.

(2) Service of summons when obtained upon any such nonresident owner, nonresident operator, or chauffeur; or resident owner, resident operator or chauffeur subsequently absenting himself or herself physically from the state; or his or her executor, administrator, or other legal representative of his or her estate, as provided in this section for the service of process, shall be deemed sufficient service of summons and process to give to any of the courts of this state jurisdiction over the cause of action and over such nonresident owner, nonresident operator, or chauffeur, or resident owner, resident operator, or chauffeur subsequently absenting himself or herself from the state, or the defendant, and shall warrant and authorize personal judgment against such nonresident owner, nonresident operator or chauffeur; resident owner, resident operator, or chauffeur subsequently absenting himself or herself from the state; executor, administrator, or other legal representative of his or her estate; or the defendant in the event that the plaintiff prevails in the action.



§ 16-58-122 - Method of service -- Owner or operator of motor buses or trucks.

(a) When the defendant is the owner or operator of any motor bus or buses, motor coach or coaches, or motor truck or trucks engaged in the business of carrying and transporting either passengers, freight, goods, wares, or merchandise over any of the highways of this state, the service of summons may be had upon an owner or operator by serving the summons upon:

(1) Any clerk or agent of the owner or operator selling tickets or transacting any business for the owner or operator; or

(2) Any driver or chauffeur of any bus, coach, or truck being operated or driven by the driver or chauffeur as a servant, agent, or employee of the owner or operator.

(b) Service had upon the agent or agents of an owner or operator or had upon a chauffeur or driver of any bus, coach, or truck being operated or driven by the driver or chauffeur as a servant, agent, or employee of the owner or operator shall be deemed and considered as good and valid service upon the owner or operator whether the owner or operator is a person, firm, or corporation.

(c) Nothing contained in this section shall be so construed as to repeal any provision of the law of this state as to venue or service of summons in effect on February 26, 1935, except where the law may be in direct conflict with the provisions of this section. It is the intention of this section to provide further and additional methods of obtaining service of summons as against the owners and operators of motor buses, coaches, and trucks, as set out in this section.



§ 16-58-123 - Method of service -- Owner or officer of steamboat or watercraft.

When any action to recover judgment against the owners or officers of any steamboat, vessel, or other watercraft for any debt or liability created by them, or either of them, is commenced in any county in which the steamboat, vessel, or watercraft was found and, from any cause the summons or other process cannot be served in the action in the county where that action was commenced, a service in any other county in this state has the same effect as if made in the county where the action was brought.



§ 16-58-124 - Method of service -- Corporations.

(a) When the defendant is a corporation created by the laws of this state, the service of the summons may be upon the president, mayor, or chairman of the board of trustees. In case of the absence of the above officers, then it may be served upon the cashier, treasurer, secretary, clerk, or agent of the corporation. In case of railroad corporations, it may be served upon any station agent or upon any person who has control of any of the business of that corporation, either as clerk, agent, or otherwise, who as agent or clerk has to report to the corporation who employs him or her. In cases of railroad corporations, a service of a copy of the summons upon the clerk or agent of any station in the county where the summons is issued shall be deemed and considered as a good and valid service.

(b) In the case of a foreign railroad corporation which files its articles of incorporation with the Secretary of State, process shall be served on the agent or agents of the corporation, or upon the agent or agents of the receiver or receivers of the corporation, in the same manner that process is authorized by law to be served on railroad corporations existing under laws of this state. Service upon the agent or agents of any receiver or receivers of any such foreign railroad corporation shall be deemed and considered as good and valid service upon the corporation and upon the receivers thereof.



§ 16-58-125 - Method of service -- Corporate agent at branch office.

(a) (1) Any and all foreign and domestic corporations which keep or maintain in any of the counties of this state a branch office or other place of business shall be subject to suits in any of the courts in any of the counties where the corporation keeps or maintains the office or place of business.

(2) Service of summons or other process of law from any of the courts held in the counties upon the agent, servant, or employee in charge of the office or place of business shall be deemed good and sufficient service upon the corporation and shall be sufficient to give jurisdiction to any of the courts of this state held in the counties where the service of summons or other process of law is had upon the agent, servant, or employee of the corporation.

(b) This section shall not be taken and held by the courts of this state as repealing any of the laws of this state in force on April 1, 1909, and governing and regulating the service of process or summons upon corporations of this state, but shall be by the courts of this state construed and held as cumulative and in aid of the laws of this state in force on April 1, 1909.



§ 16-58-126 - Method of service -- Corporations -- Secretary of State.

Whenever process in any suit against a domestic corporation cannot be served in the county of the corporation's domicile upon any officer authorized to be served with process by the laws of the state and this fact is made to appear by the return of the sheriff of the county upon summons directed to the officer, the process may be served on the Secretary of State. He or she shall immediately send the process served on him or her to the corporation at its place of domicile by mail. The service shall be as valid as if served on an officer of the corporation authorized to be served with process. The service shall date from the time of service upon the Secretary of State.



§ 16-58-127 - Method of service -- Foreign corporations.

Where the defendant is a foreign corporation having an agent in this state, the service may be upon the agent.



§ 16-58-129 - Method of service -- Insurance company.

Where the defendant is an incorporated insurance company and the action is in a county in which there is an agency of the company, the service may be upon the chief officer of the agency.



§ 16-58-130 - Constructive service -- Warning orders.

(a) The circuit clerk shall make and file with the papers in the case an order warning the defendant to appear in the action within thirty (30) days from the time of making the order:

(1) Where it appears by the affidavit of the plaintiff, filed in the clerk's office at or after the commencement of the action, that he or she had made diligent inquiry and that it is his information and belief that the defendant:

(A) Is a foreign corporation, having no agent in this state; or

(B) Is a nonresident of this state; or

(C) Has departed from this state with intent to delay or defraud his creditors; or

(D) Has been absent from this state four (4) months; or

(E) Has left the county of his or her residence to avoid the service of a summons; or

(F) Conceals himself or herself so that a summons cannot be served upon him or her; or

(2) Where either of the facts mentioned in subdivisions (a)(1)(E) and (F) of this section is stated in the return, by the proper officer of a summons against the defendant.

(b) In an action against the heirs of a deceased person as unknown heirs or against other persons made defendants as unknown owners of any property to be divided or disposed of in the action, where it appears by the complaint that the names of the heirs, or any of them, of such other persons are unknown to the plaintiff, a warning order, as directed in subsection (c) of this section, shall be made by the clerk against the unknown heirs or owners.

(c) The court may make the warning order upon the requisite facts being satisfactorily shown by affidavit or other proof. Warning orders shall be published weekly for at least two (2) weeks. The warning order shall be published in a newspaper of general circulation in the county in which the court is held.

(d) A defendant against whom a warning order has been made and published, upon completion of the publication of the warning order for the two (2) weeks required by law, shall be deemed to have been constructively summoned upon the date of the making of the order.

(e) The plaintiff may, at any time before judgment, have a summons served on the defendant, if found in this state, although a warning order may have been previously entered against him. After service the case shall proceed as in other cases of actual service.

(f) No lien on the property of a defendant constructively summoned shall be created otherwise than by an attachment, as provided in Chapter III of Title VIII of the code, or by judgment. Nor shall any other defendant be restrained from paying or delivering any money or property into his hands belonging or due to the defendant, by notice endorsed on the summons, or otherwise than by attachment or judgment.



§ 16-58-132 - Refusal to accept process served by mail.

Where service of summons, process, or notice is provided for or permitted by registered or certified mail, under the laws of Arkansas, and the addressee refuses to accept delivery, and it is so stated in the return receipt of the United States Postal Service, the written return receipt, if returned and filed in the action, shall be deemed an actual and valid service of the summons, process, or notice.



§ 16-58-134 - Time limit for service.

If service of the summons is not made upon a defendant within one hundred twenty (120) days after the filing of the complaint, the action may be dismissed as to that defendant without prejudice upon motion or upon the court's initiative. If a motion to extend is made anytime before the court enters a dismissal without prejudice, the time for service may be extended by the court upon a showing of good cause. If service is made by mail pursuant to this rule, service shall be deemed to have been made for the purpose of this provision as of the date on which the process was accepted or refused. This paragraph shall not apply to service in a foreign country pursuant to Arkansas Rules of Civil Procedure Rule 4(e) or to complaints filed against unknown tortfeasors.






Chapter 59 - Lis Pendens

§ 16-59-101 - Filing of notice required to constitute constructive notice of pending action.

To render the filing of any suit at law or in equity in either a state court or United States district court affecting the title or any lien on real estate or personal property constructive notice to a bona fide purchaser or mortgagee of any such real estate or personal property, it shall be necessary for the plaintiff or any one (1) of the plaintiffs, if there is more than one (1) plaintiff, or his or her attorney or agent to file a notice of the pendency of the suit, for record with the recorder of deeds of the county in which the property to be affected by the constructive notice is situated.



§ 16-59-102 - Contents of notice.

The notice of the pendency of the suit shall set forth the title of the cause and the general object thereof, together with a correct and full description of the property to be affected thereby, the names of the parties to the suit, and the style of the court where the suit is pending.



§ 16-59-103 - Duty of recorder of deeds.

It shall be the duty of the recorder of deeds to record the notice of the pending suit in either a state court or United States district court in a book kept for that purpose, upon the payment of the same fees as are provided by law for recording mortgages.



§ 16-59-104 - Index of notices.

The recorder of deeds shall immediately upon the filing of the notice of the pendency of the action enter in an index to be kept in his or her office such reference to these notices as will enable all persons interested to search his or her office to obtain a description of the property to be affected thereby and the names of the parties to the suit.



§ 16-59-105 - Fees of recorder -- Taxing as costs.

For the indexing and recording of the notice of the pendency of the suit, the recorder of deeds shall be entitled to the same fees as are provided by law for recording and indexing deeds. The sum thus paid to the recorder shall be taxed as part of the costs of executing the process by the sheriff or other officer.



§ 16-59-106 - Accounts due state lien from commencement of action.

The amount of any account audited, adjusted, and found due the state, with the penalties and interest thereon, shall be a lien on all the real estate of the person charged with the amount of any such account from the time the suit shall be brought for the recovery thereof.



§ 16-59-107 - Copy of notice as evidence.

A copy of the record, authenticated by the recorder of deeds, shall be evidence of the notice of the pendency of the suit and of the filing of the notice in all courts and places.






Chapter 60 - Venue

Subchapter 1 - -- General Provisions

§ 16-60-101 - Actions brought where subject of action situated.

Actions for the following causes must be brought in the county in which the subject of the action, or some part thereof, is situated, except as provided in § 16-60-116(d):

(1) The recovery of real property, or of an estate or interest therein;

(2) The partition of real property;

(3) The sale of real property under a mortgage, lien, or other encumbrance or charge; and

(4) An injury to real property.



§ 16-60-102 - Actions brought where cause of action arose.

Actions for the following causes must be brought in the county where the cause, or some part thereof, arose:

(1) An action for the recovery of a fine, penalty, or forfeiture imposed by a statute, except that where the offense for which the claim is made was committed on a watercourse or road which is the boundary of two (2) counties, the action may be brought in either of them;

(2) An action against a public officer for an act done by him or her in virtue or under color of his or her office, or for a neglect of official duty; and

(3) An action upon the official bond of a public officer, except as provided in §§ 16-106-101 and 16-106-104.



§ 16-60-103 - Actions which must be brought in Pulaski County.

The following actions must be brought in the county in which the seat of government is situated:

(1) All civil actions in behalf of the state, or which may be brought in the name of the state, or in which the state has or claims an interest, except as provided in § 16-106-101;

(2) All actions brought by state boards, state commissioners, or state officers in their official capacity, or on behalf of the state, except as provided in § 16-106-101;

(3) All actions against the state and all actions against state boards, state commissioners, or state officers on account of their official acts, except that if an action could otherwise be brought in another county or counties under the venue laws of this state, as provided in § 16-60-101 et seq., then the action may be brought either in Pulaski County or the other county or counties;

(4) All civil actions brought against an organization that regulates extracurricular interscholastic activities in grades seven through twelve (7-12) in both public and private schools if the organization's main administrative office is located in Pulaski County; and

(5) All other actions required by law to be brought in Pulaski County.



§ 16-60-104 - Actions against corporations.

An action, other than those in §§ 16-60-101 -- 16-60-103, against a corporation created by the laws of this state may be brought in the county in which it is situated or has its principal office or place of business, or in which its chief officer resides. However, if the corporation is a bank or insurance company, the action may be brought in the county in which there is a branch of the bank or agency of the company, where it arises out of a transaction of the branch or agency.



§ 16-60-105 - Actions against persons, partnerships, or associations maintaining more than one office.

An action, other than those mentioned in §§ 16-60-101, 16-60-102, 16-60-106 -- 16-60-108, 16-60-110, against a person, firm, copartnership, or association engaged in business in this state which has or maintains more than one (1) office or place of business in this state, may be brought in any county in which the person, firm, copartnership, or association has or maintains any office, branch office, suboffice, or place of business, and service of process upon an agent of any person, firm, copartnership, or association at any such office, branch office, suboffice, or place of business shall be service upon such person, firm, copartnership, or association.



§ 16-60-106 - Actions against railroad or stage line.

An action against a railroad company or an owner of a line of mail-stages or other coaches, upon a liability as a carrier, may be brought in any county through or into which the road or line of stages or coaches of the defendant upon which the cause of action arose passes.



§ 16-60-107 - Actions against turnpike company.

An action, other than one of those mentioned in §§ 16-60-101 -- 16-60-103, against a turnpike road company may be brought in any county in which any part of the road of the defendant lies.



§ 16-60-108 - Actions against nonresident individual or foreign corporation.

An action, other than one of those mentioned in §§ 16-60-101 -- 16-60-103, against a nonresident of this state, or a foreign corporation, may be brought in any county in which there may be property of or debts owing to the defendant.



§ 16-60-109 - Contract actions against nonresident.

(a) Contract actions against a nonresident of this state or a foreign corporation may be brought in the county in which the plaintiff resided at the time the cause of action arose.

(b) Venue provided in this section shall be cumulative, and this section shall in no way repeal or modify any other existing venue statute.



§ 16-60-110 - Actions against person in penitentiary or asylum.

An action, other than one of those mentioned in §§ 16-60-101 -- 16-60-103, against a person confined in the penitentiary or a facility for treatment for mental disease must be brought in the county in which he or she resided or claimed his or her residence prior to his confinement, unless otherwise provided by law.



§ 16-60-111 - Actions on debt, account, or note.

(a) (1) An action on a debt, account, or note, or for goods or services may be brought in the county where the defendant resided at the time the cause of action arose.

(2) However, if a city of the first class, a city of the second class, an incorporated town, a public facilities board, or a county is the defendant, the action shall be brought in the county in which the city, town, public facilities board, or county lies.

(b) In all such actions, summons may be served upon the defendant in any county in this state.

(c) The provisions of this section are cumulative to the venue laws of the State of Arkansas and shall not amend or repeal any other laws unless expressly in conflict therewith.



§ 16-60-112 - Actions for personal injury or death.

(a) All actions for damages for personal injury or death by wrongful act shall be brought in the county where the accident occurred which caused the injury or death, or in the county where the person injured or killed resided at the time of injury.

(b) All civil actions for the recovery of damages brought against a nonresident of the State of Arkansas may be commenced in the county where the accident occurred which caused the injury or death or in the county where the person injured or killed resided at the time of the injury.

(c) Actions for damages for personal injury or death by wrongful act, where the accident which caused the injury or death occurred outside this state, shall be brought in the county in this state where the person injured or killed resided at the time of injury or in any county in which the defendant, or one (1) of several defendants, resides or is summoned.



§ 16-60-113 - Actions for damage to, or conversion of, personal property -- Actions for fraud.

(a) Any action for damages to personal property by wrongful or negligent act, whether arising from contract, tort, or conversion of personal property, may be brought:

(1) In the county where the damage occurred;

(2) In the county where the property was converted; or

(3) In the county of residence of the person who was the owner of the property at the time the cause of action arose.

(b) Any action for any type of fraud may be brought:

(1) In the county where any one (1) plaintiff resides or any one (1) defendant is located;

(2) In the county where one (1) or more of the acts utilized to induce, perpetuate, or conceal the fraud was performed; or

(3) In the county from which an act or one (1) or more of the fraudulent acts or part of a scheme to defraud was originated or was communicated from or into by telephone, mail, or other means orally or in writing.



§ 16-60-114 - Contract actions by resident subcontractor, supplier, or materialman against nonresident prime contractor or subcontractor -- Affidavit of contractor.

(a) Contract actions by a resident subcontractor, supplier, or materialman against a prime contractor or subcontractor who is a nonresident of this state or who is a foreign corporation may be brought in the county in which the plaintiff resided at the time the cause of action arose.

(b) When any judgment is recovered in an action against the nonresident, the prevailing party shall be entitled to an attorney's fee in the amount to which he or she is entitled by contract or, if no amount is fixed, a reasonable compensation for the services rendered by the attorney on behalf of the prevailing party.

(c) The prevailing party shall also be entitled to recover costs and fees paid, as well as interest at the rate of ten percent (10%) on the balance due from the date the prime contractor received his or her final payment.

(d) (1) All foreign corporations providing services in this state shall furnish, prior to receiving payment for their services, or in the case of installment payment prior to receiving the last installment, a sworn affidavit to the person or entity employing the foreign corporations stating that all subcontractors have been paid in full.

(2) Any person signing such a sworn affidavit when in fact all subcontractors have not been paid in full shall be deemed guilty of a Class D felony.



§ 16-60-115 - Action by insured or beneficiary against surety on contractor's performance bond.

An action brought in this state by or in behalf of an insured or beneficiary against a domestic or foreign surety on a contractor's payment or performance bond may be brought in the county:

(1) In which the loss occurred;

(2) Of the insured's residence at the time of loss; or

(3) Of the beneficiary's residence at the time of loss.



§ 16-60-116 - Other actions -- County where defendant resides or is summoned -- Effective service.

(a) Every other action may be brought in any county in which the defendant or one (1) of several defendants resides or is summoned.

(b) Where any action embraced in subsection (a) of this section is against a single defendant, the plaintiff shall not be entitled to judgment against him or her on the service of a summons in any other county than that in which the action is brought, unless he or she resided in that county at the commencement of the action or unless, having appeared in the action, he or she fails to object before the trial to its proceeding against him or her.

(c) Where any action embraced in subsection (a) of this section is against several defendants, the plaintiff shall not be entitled to judgment against any of them on the service of summons in another county than that in which the action is brought, where no one of the defendants is summoned in that county or resided in that county at the commencement of the action, or where, if any of them resided or were summoned in that county, the action is discontinued or dismissed as to them, or judgment in the action is rendered in their favor, unless the defendant summoned in another county, having appeared in the action, failed to object before the judgment to its proceeding against him.

(d) The objection that one (1) of several defendants was summoned in another county shall be deemed to be waived if he or she appears, unless it is made before judgment as to that defendant.

(e) If after the commencement of an action in the county of the defendant's residence, he or she moves therefrom, the service of a summons upon him or her in any other county shall have the same effect as if it had been made in the county from which he or she moved.



§ 16-60-117 - Actions local in nature -- Service anywhere in state.

In any action which may lawfully be brought only in some one (1) or more particular counties in this state and not in any county of the state in which service may be had on the defendant, so that the venue for the action is local and not transitory in nature, summons may be served upon the defendant or defendants in the action in any county in this state.



§ 16-60-118 - Civil actions in Pulaski County.

(a) For any civil action filed in circuit court in Pulaski County pursuant to a law that declares Pulaski County to be the venue for all such actions in the state, the action may be heard by a judge of another judicial district who agrees to hear such actions pursuant to this section.

(b) A judge may agree to hear the actions by notifying the Administrative Office of the Courts on a form provided by the office.

(c) (1) The assignment of a judge from another judicial district shall be made pursuant to procedures prescribed by the Administrative Office of the Courts unless the Arkansas Supreme Court adopts rules for the assignment of judges.

(2) The rules shall provide for the random selection of the participating judges.

(d) If an action is assigned to a judge of another judicial district, the judge may hear the action in a court in Pulaski County or in the judicial district of the judge.






Subchapter 2 - -- Change of Venue

§ 16-60-201 - Motion -- Notice.

(a) (1) Any party to a civil action to be tried by a jury may obtain an order for a change of venue therein by motion upon a petition stating that he or she verily believes that he or she cannot obtain a fair and impartial trial in the action in the county in which the action is pending, on account of the undue influence of his or her adversary, or of the undue prejudice against the petitioner or his cause of action or defense, in the county.

(2) The petition shall be signed by the party and verified as pleadings are required to be verified and shall be supported by the affidavits of at least two (2) credible persons to the effect that the affiants believe the statements of the petition are true.

(3) When a corporation files the petition, the petition shall be supported by the affidavits of two (2) credible persons, neither of whom is directly or indirectly connected with the corporation in any capacity whatever, and neither of whom has been promised, nor shall receive, within twelve (12) months next preceding the signing of the petition, any benefit or favor from the corporation different from those received by every other citizen of the state or which every citizen is entitled to receive as a matter of right.

(b) The motion shall be made before, and the order granted by, the judge of the circuit court of the county in which the action is pending in open court or in vacation. If the motion is made at any time or place except in open court, at the calling of the case, it shall be upon reasonable notice in writing to the adverse party or his or her attorney.

(c) The party may make his or her petition and the affidavit supporting the petition apply to one (1) county in addition to the one in which the action is pending.



§ 16-60-202 - No change made unless found necessary.

The venue of civil actions shall not be changed unless the court or judge to whom the application for change of venue is made finds that the change of venue is necessary to obtain a fair and impartial trial of the cause.



§ 16-60-203 - Objection to petition -- Order.

Upon presenting the petition, which may be resisted, and upon notice to the judge, the judge may make an order for the change of venue in the action, if in his or her judgment it is necessary for a fair and impartial trial, to a county to which there is no valid objection and which he or she concludes is most convenient to the parties and their witnesses.



§ 16-60-204 - Procedure when order granted -- Transmission of papers -- Fees.

(a) When the order for change of venue is obtained out of term time, the party obtaining the order shall cause the petition, notice, affidavit, and order to be delivered to the clerk of the court in which the action is pending, who shall file the order with the papers in the case.

(b) (1) In all cases where an order for a change of venue is granted, the clerk shall make and file with the papers a certified copy of all the orders in the case and, upon the payment of the transmission fees provided for in this section, shall transmit the papers in the case to the clerk of the court to which the venue is changed by any safe and convenient mode which he or she may select.

(2) The clerk shall be responsible for the transmission of the papers, for which he or she shall receive ten cents (10cent(s)) per mile to and from the clerk's office, to be paid by the party obtaining the order, and to be taxed in the costs.

(c) (1) If the above-mentioned fee is not paid or arranged with the clerk within fifteen (15) days from the granting of the order, the order shall be null and void.

(2) The judge granting the order may extend the time of making such payment, which shall be stated in the order.

(3) The adverse party, if he or she chooses, may make such payment.



§ 16-60-205 - Number of changes limited.

Only one (1) order for a change of venue shall be granted to the same party in the same action.



§ 16-60-206 - Time for trial after change.

In all cases of change of venue, the action shall stand for trial in the court to which the change is made at the first term of the court which commences more than ten (10) days from the filing of the papers of the case in the office of the clerk of such court.



§ 16-60-207 - Domestic relations.

The venue of domestic relations cases in this state may be transferred between judicial districts in which either party resides, when agreed to by the parties to the action and the judges involved.









Chapter 61 - Parties

Subchapter 1 - -- General Provisions

§ 16-61-101 - Designation of parties.

In a civil action, the party complaining shall be known as the plaintiff and the adverse party as the defendant.



§ 16-61-102 - Married persons.

(a) If a husband and wife are sued together, the wife may defend:

(1) For her own right; and

(2) If the husband neglects to defend, for his right also.

(b) Where a husband, being a father, has deserted his family, the wife, being a mother, may prosecute or defend in his name any action which he might have prosecuted or defended and shall have the same powers and rights therein as he might have had.



§ 16-61-103 - Actions by infants.

(a) The action of an infant must be brought by his or her guardian or his or her next friend.

(b) Any person may bring the action of an infant as his or her next friend, but the court has power to dismiss it if it is not for the benefit of the infant, or to substitute the guardian of the infant, or another person, as the next friend.

(c) The guardian or next friend is liable for the costs of the action brought by him or her, and where he or she is insolvent and it is made to appear that the action is malicious or that the next friend was selected because of his or her insolvency, the court in its discretion may require him or her to give security for the costs.



§ 16-61-104 - Actions against infants -- Defense by guardian.

(a) The defense of an infant must be by his or her regular guardian or by a guardian appointed to defend for him or her, where no regular guardian appears, or where the court directs a defense by a guardian appointed for that purpose.

(b) No judgment can be rendered against an infant until after a defense by a guardian.

(c) (1) The appointment of a guardian may be made upon the application of the infant if he or she is of the age of fourteen (14) years and if he or she applies within twenty (20) days after the service of the summons.

(2) If he or she is under the age of fourteen (14) years or does not so apply, the appointment may be made upon the application of any friend of the infant or on that of the plaintiff in the action.



§ 16-61-105 - Actions by insane persons.

(a) (1) The action of a person judicially found to be of unsound mind must be brought by his or her guardian or, if he or she has none, by his or her next friend.

(2) When brought by his or her next friend, the action is subject to the powers of the court in the same manner as the action of an infant so brought.

(b) The guardian or next friend is liable for the costs, and the court, in its discretion, may require him or her to give security for costs.



§ 16-61-106 - Actions against insane persons -- Defense.

(a) The defense of an action against a person judicially found to be of unsound mind must be by his or her guardian or a guardian appointed by the court to defend for him, where no guardian appears or where the court directs a defense by a guardian.

(b) No judgment can be rendered against him or her until after a defense by his or her guardian or by a guardian appointed for that purpose.

(c) No appointment can be made until after service of the summons, as directed in this code.

(d) The guardian to defend may be appointed on the application of any friend of the defendant or on that of the plaintiff.



§ 16-61-107 - Insanity during pendency of action -- Guardian joined.

Where a party is judicially found to be of unsound mind during the pendency of an action, the fact being stated on the record:

(1) If he or she is the plaintiff, his or her guardian may be joined with him or her in the action as such;

(2) If he or she is the defendant, the plaintiff may, upon ten (10) days' notice thereof to his or her guardian, have an order making the guardian a defendant also.



§ 16-61-108 - Guardian ad litem -- Appointment -- Party or attorney not appointed for infant or insane person.

(a) The guardian to defend shall be appointed by the circuit court or by the judge thereof.

(b) The appointment cannot be made until after the service of the summons in the action.

(c) No party or attorney in an action can be appointed guardian to defend therein for an infant or person of unsound mind.

(d) (1) During the vacation of the court, the circuit court clerk shall have the same power of appointing a guardian ad litem for an infant defendant who has been summoned in the action that his or her court or the judge thereof has.

(2) The court or judge shall have the power to change the guardian so appointed by appointing another in his or her stead whenever the interests of the infant require such a change.

(e) The clerk shall endorse the name of the guardian and the date of his or her appointment upon the complaint.



§ 16-61-109 - Fees of guardian or attorney appointed to defend infant, insane person, or prisoner -- Costs.

A guardian or attorney appointed on the application of the plaintiff to defend for an infant, person of unsound mind, or prisoner shall be allowed a reasonable fee for his or her services, to be paid by the plaintiff and taxed in the costs.



§ 16-61-110 - Foreign executors, administrators, and guardians.

Administrators, executors, and guardians appointed in any of the states, territories, or districts of the United States, under the laws thereof, may sue in any of the courts of this state, in their representative capacity, to the same and like effect as if the administrators, executors, and guardians had been qualified under the laws of this state. However, the administrators, executors, or guardians shall be required, before they shall institute a suit or proceeding, to execute the same bond as is required of other nonresidents by the laws of this state.



§ 16-61-111 - Joint and several obligors.

(a) Joint obligations shall be construed to have the same effect as joint and several obligations, and may be sued on, and recoveries had thereon in like manner.

(b) Persons severally liable upon the same contract, including parties to bills of exchange, promissory notes placed upon the footing of bills of exchange, common orders and checks, and sureties on the same or separate instruments, may all, or any of them, or the representatives of those persons who may have died, be included in the same action, at the plaintiff's option.

(c) (1) Where two (2) or more persons are jointly bound by contract, the action thereon may be brought against all or any of them, at the plaintiff's option.

(2) Where any of the persons so bound are dead, the action may be brought against any or all of the survivors, with the representatives of all or any of the decedents, or against the latter, or any of them.

(3) Where all the persons so bound are dead, the action may be brought against the representatives of all or of any of them.

(4) An action or judgment against any one (1) or more of several persons jointly bound shall not be a bar to proceedings against the other.

(d) No creditor on any joint, or joint and several, obligation shall have more than one (1) satisfaction and costs in one (1) suit.



§ 16-61-112 - Assignments.

(a) When the assignment is not authorized by statute, the assignor must be a party as plaintiff or defendant.

(b) Where the right of the plaintiff is transferred or assigned during the pendency of the action, it may be continued in his or her name, or the court may allow the person to whom the transfer or assignment is made to be substituted in the action, proper orders being made as to security for the costs.



§ 16-61-113 - Interpleader generally.

Where, in an action for the recovery of real or personal property, any person having an interest in the property applies to be made a party, the court may order it to be done.



§ 16-61-114 - Interpleader by defendant.

(a) Upon affidavit of a defendant, before answer in any action upon contract or for the recovery of personal property, that some third party, without collusion with him or her, has or makes a claim to the subject of the action, and that he or she is ready to pay or dispose thereof, as the court may direct, the court may:

(1) Make an order for the safekeeping, for the payment or deposit in court, or for delivery of the subject of the action to such person as it may direct; and

(2) Make an order requiring the third party to appear in a reasonable time and maintain or relinquish his or her claim against the defendant; and

(3) In the meantime stay the proceedings.

(b) (1) If the third party, being served with a copy of the order, fails to appear, the court may declare him or her barred of all claims in respect to the subject of the action against the defendant therein.

(2) If he or she appears, he or she shall be allowed to make himself or herself defendant in the action, in lieu of the original defendant, who shall be discharged from all liability to either of the other parties, in respect to the subject of the action, upon his or her compliance with the order of the court for the payment, deposit, or delivery thereof.



§ 16-61-115 - Interpleader in action against sheriff for recovery of property or proceeds.

(a) The provisions of § 16-61-114 shall be applicable to an action brought against a sheriff, or other officer, for the recovery of personal property taken by him or her under an execution, or for the proceeds of the property so taken or sold by him or her.

(b) The defendant in any such action shall be entitled to the benefit of § 16-61-114 against the party in whose favor the execution issued, upon exhibiting to the court the process under which he or she acted, with his or her affidavit that the property, for the recovery of which, or its proceeds, the action was brought, was taken under such process.

(c) In an action against a sheriff, or other officer, for the recovery of property taken under an execution, the court may, upon the application of the defendant, and of the party in whose favor the execution issued, permit the latter to be substituted as the defendant, security for the costs being given.






Subchapter 2 - -- Uniform Contribution Among Tortfeasors Act

§ 16-61-201 - "Joint tortfeasors" defined.

For the purpose of this subchapter the term "joint tortfeasors" means two (2) or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them.



§ 16-61-202 - Right of contribution -- Accrual -- Pro rata share.

(1) The right of contribution exists among joint tortfeasors.

(2) A joint tortfeasor is not entitled to a money judgment for contribution until he or she has by payment discharged the common liability or has paid more than his or her pro rata share thereof.

(3) A joint tortfeasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tortfeasor whose liability to the injured person is not extinguished by the settlement.

(4) When there is such a disproportion of fault among joint tortfeasors as to render inequitable an equal distribution among them of the common liability by contribution, the relative degrees of fault of the joint tortfeasors shall be considered in determining their pro rata shares solely for the purpose of determining their rights of contribution among themselves, each remaining severally liable to the injured person for the whole injury as at common law.



§ 16-61-203 - Judgment against one tortfeasor.

Nothing in this subchapter shall be construed to effect the several joint tortfeasors' common law liability to have judgment recovered and payment made from them individually by the injured person for the whole injury; but the recovery of a judgment by the injured person against one (1) joint tortfeasor does not discharge the other joint tortfeasor.



§ 16-61-204 - Release -- Effect on injured person's claim.

A release by the injured person of one (1) joint tortfeasor, whether before or after judgment, does not discharge the other tortfeasors unless the release so provides; but reduces the claim against the other tortfeasors in the amount of the consideration paid for the release, or in any amount or proportion by which the release provides that the total claim shall be reduced, if greater than the consideration paid.



§ 16-61-205 - Release -- Effect on right of contribution.

A release by the injured person of one (1) joint tortfeasor does not relieve him or her from liability to make contribution to another joint tortfeasor unless the release is given before the right of the other tortfeasor to secure a money judgment for contribution has accrued, and provides for a reduction, to the extent of the pro rata share of the released tortfeasor, of the injured person's damages recoverable against all the other tortfeasors.



§ 16-61-206 - Indemnity.

This subchapter does not impair any right of indemnity under existing law.



§ 16-61-207 - Third party practice -- Amended complaints -- Counterclaims and cross-complaints -- Motion practice.

(1) Before answering, a defendant seeking contribution in a tort action may move ex parte or, after answering, on notice to the plaintiff, for leave as a third party plaintiff to serve a summons and complaint upon a person not a party to the action who is or may be liable as a joint tortfeasor to him or her to the plaintiff for all or part of the plaintiff's claim against him or her. If the motion is granted and the summons and complaint are served, the person so served, hereinafter called the third party defendant, shall make his or her defense to the complaint of the plaintiff and to the third party complaint in the same manner as defenses are made by an original defendant to an original complaint. The third party defendant may assert any defenses which the third party plaintiff has to the plaintiff's claim. The plaintiff may amend his or her pleadings to assert against the third party defendant any claim which the plaintiff might have asserted against the third party defendant had he or she been joined originally as a defendant. The third party defendant is bound by the adjudication of the third party plaintiff's liability to the plaintiff as well as of his or her own liability to the plaintiff and to the third party plaintiff. A third party defendant may proceed under this section against any person not a party to the action who is or may be liable as a joint tortfeasor to him or her or to the third party plaintiff for all or part of the claim made in the action against the third party defendant.

(2) When a counterclaim is asserted against a plaintiff he or she may cause a third party to be brought in under circumstances which under this section would entitle a defendant to do so.

(3) A pleader may either (a) state as a cross-claim against a coparty any claim that the coparty is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant; or (b) move for judgment for contribution against any other joint judgment debtor, where in a single action a judgment has been entered against joint tortfeasors one (1) of whom has discharged the judgment by payment or has paid more than his or her pro rata share thereof. If relief can be obtained as provided in this subsection no independent action shall be maintained to enforce the claim for contribution.

(4) The court may render such judgments, one (1) or more in number, as may be suitable under the provisions of this subchapter.

(5) As among joint tortfeasors against whom a judgment has been entered in a single action, the provisions of § 16-61-202(4) apply only if the issue of proportionate fault is litigated between them by cross-complaint in that action.

(6) In the event plaintiff or defendant fails to serve third parties in such time and manner as may be required for third parties to be brought in and for service on the same to have matured on the day set for the original proceedings between the original parties, such failure shall not delay prosecution of proceedings between the original parties or impair the original defendant's right of contribution.



§ 16-61-208 - Constitutionality.

If any provision of this subchapter, or the application thereof, to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are declared to be severable.



§ 16-61-209 - Uniformity of interpretation.

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.



§ 16-61-210 - Short title.

This subchapter may be cited as the "Uniform Contribution Among Tortfeasors Act."



§ 16-61-211 - Repeal.

All acts or parts of acts which are inconsistent with the provisions of this subchapter are hereby repealed.



§ 16-61-212 - Emergency clause.

Because the passage of this subchapter will invite parties litigant to pursue dilatory tactics in the courts of this state until its effective date in order that they may take advantage of its provisions, contrary to the public health, safety, and welfare, an emergency is hereby declared to exist and this subchapter shall take effect and be in full force from and after its passage and approval.









Chapter 62 - Survival And Abatement Of Actions

§ 16-62-101 - Survival of actions -- Wrongs to person or property.

(a) (1) For wrongs done to the person or property of another, an action may be maintained against a wrongdoer, and the action may be brought by the person injured or, after his or her death, by his or her executor or administrator against the wrongdoer or, after the death of the wrongdoer, against the executor or administrator of the wrongdoer, in the same manner and with like effect in all respects as actions founded on contracts.

(2) Nothing in subdivision (a)(1) of this section shall be so construed as to extend its provisions to actions of slander or libel.

(b) In addition to all other elements of damages provided by law, a decedent's estate may recover for the decedent's loss of life as an independent element of damages.



§ 16-62-102 - Wrongful death actions -- Survival.

(a) (1) Whenever the death of a person or a viable fetus shall be caused by a wrongful act, neglect, or default and the act, neglect, or default is such as would have entitled the party injured to maintain an action and recover damages in respect thereof if death had not ensued, then and in every such case, the person or company or corporation that would have been liable if death had not ensued shall be liable to an action for damages, notwithstanding the death of the person or the viable fetus injured, and although the death may have been caused under such circumstances as amount in law to a felony.

(2) The cause of action created in this subsection shall survive the death of the person wrongfully causing the death of another and may be brought, maintained, or revived against the personal representatives of the person wrongfully causing the death of another.

(3) No person shall be liable under this subsection when the death of the fetus results from a legal abortion or from the fault of the pregnant woman carrying the fetus.

(b) Every action shall be brought by and in the name of the personal representative of the deceased person. If there is no personal representative, then the action shall be brought by the heirs at law of the deceased person.

(c) (1) Every action authorized by this section shall be commenced within three (3) years after the death of the person alleged to have been wrongfully killed.

(2) If a nonsuit is suffered, the action shall be brought within one (1) year from the date of the nonsuit without regard to the date of the death of the person alleged to have been wrongfully killed.

(d) The beneficiaries of the action created in this section are:

(1) The surviving spouse, children, father, mother, brothers, and sisters of the deceased person;

(2) Persons, regardless of age, standing in loco parentis to the deceased; and

(3) Persons, regardless of age, to whom the deceased stood in loco parentis at any time during the life of the deceased.

(e) No part of any recovery referred to in this section shall be subject to the debts of the deceased or become, in any way, a part of the assets of the estate of the deceased person.

(f) (1) The jury or the court, in cases tried without a jury, may fix such damages as will be fair and just compensation for pecuniary injuries, including a spouse's loss of the services and companionship of a deceased spouse and any mental anguish resulting from the death to the surviving spouse and beneficiaries of the deceased.

(2) When mental anguish is claimed as a measure of damages under this section, mental anguish will include grief normally associated with the loss of a loved one.

(g) The judge of the court in which the claim or cause of action for wrongful death is tried or is submitted for approval of a compromise settlement, by judgment or order and upon the evidence presented during trial or in connection with any submission for approval of a compromise settlement, shall fix the share of each beneficiary, and distribution shall be made accordingly. However, in any action for wrongful death submitted to a jury, the jury shall make the apportionment at the request of any beneficiary or party.

(h) Nothing in this section shall limit or affect the right of circuit courts having jurisdiction to approve or authorize settlement of claims or causes of action for wrongful death, but the circuit courts shall consider the best interests of all the beneficiaries under this section and not merely the best interest of the widow and next of kin as now provided by § 28-49-104.

(i) It is not the responsibility of the personal representative of a deceased person to locate anyone in loco parentis who is not known to the personal representative to be in loco parentis to the deceased person.



§ 16-62-103 - Suits involving public officers.

No suit, action, or other proceeding lawfully commenced by or against any public officer in this state in his or her official capacity or in relation to the discharge of his or her official duties shall abate by reason of his or her death or the expiration of his term of office or his or her retirement, resignation, or removal from office. In such event the court, on motion or supplemental petition filed at any time within twelve (12) months thereafter, showing the necessity for the survival thereof, to obtain a settlement of the question involved, may allow the action or other proceeding to be maintained by or against his or her successor in office. The court may make such order as shall be equitable for the payment of costs.



§ 16-62-104 - Death or expiration of powers -- Effect upon action.

(a) Where there are several plaintiffs or defendants in an action, and one (1) of them dies, or his or her powers as a personal representative cease, if the right of action survives to or against the remaining parties, the action may proceed, the death of the party or the cessation of his powers being stated on the record.

(b) Where one (1) of several plaintiffs or defendants dies, or his or her powers as a personal representative cease, if the cause of action does not admit of survivorship, and the court is of opinion that the merits of the controversy can be properly determined and the principles applicable to the case fully settled, it may proceed to try the cause as between the remaining parties. However, the judgment shall not prejudice any who were not parties at the time of the trial.



§ 16-62-105 - Death or expiration of powers -- Revivor of action.

(a) Where one (1) of the parties to an action dies, or his or her powers as a personal representative cease before the judgment, if the right of action survives in favor of or against his representative or successor, the action may be revived and proceed in their names.

(b) The revivor shall be by an order of the court that the action be revived in the names of the representatives or successor of the party who died, or whose powers ceased, and proceed in favor of or against them.

(c) The order may be made on the motion of the adverse party, or of the representatives or successor of the party who died or whose powers ceased, suggesting his or her death or the cessation of his or her powers, which with the names and capacities of his representative or successor, shall be stated in the order.

(d) (1) If the order is made by the consent of the parties, the action shall forthwith stand revived.

(2) If not made by consent, the order shall be served in the same manner as a summons upon the party adverse to the one making the motion. At the first term commencing not less than ten (10) days after such service, the party on whom it is made may show cause against the revivor. If sufficient cause is not then shown, the cause shall stand revived.

(e) If ten (10) days' notice has been given to the representatives or successor of the party who died or whose powers ceased of the motion by the adverse party, where the motion is by such representatives or successor, and due return is made of the service of notice, the court may, if sufficient cause is not shown to the contrary, make an order reviving the action in the names of such parties, whereupon the action shall stand revived.

(f) (1) Where it appears to the court by the affidavit of the plaintiff that the representatives of the defendant, or any of them, in whose name the action is ordered to be revived, are nonresidents of this state, have left the state to avoid the service of the order, have been absent therefrom four (4) months, or so conceal themselves that the order cannot be served upon them or that the names of the heirs of the defendant against whom the action is ordered to be revived, or of some of them, are unknown to the affiant, an order may be made by the court warning the representatives or unknown heirs to appear on the first day of its next term and show cause why the action should not be revived against them.

(2) The parties so warned shall be deemed constructively served with a copy of the order of revivor ten (10) days before the term at which they are warned to appear; and, if sufficient cause is not shown to the contrary, the action shall, at that term, stand revived.



§ 16-62-106 - Death of a party -- Revivor in name of special administrator.

(a) In all cases where suits may be instituted, and either plaintiff or defendant dies pending the suit or suits, it shall be lawful for the court before which the suit or suits are pending, on the motion of any party interested, to appoint a special administrator, in whose name the cause shall be revived. The suit or suits shall progress, in all respects in his or her name with like effect as if the plaintiff or defendant, as the case may be, had remained in full life.

(b) The powers of the special administrator shall extend and be confined alone to the mere prosecution or defense of the particular suit or suits which he may be appointed by the court to prosecute or defend.

(c) No special administrator shall be appointed as prescribed in this section where there is a general administrator.

(d) No such special administrator or executor shall be liable for costs of the suit, for the management whereof he or she may be appointed.



§ 16-62-107 - Revivor of actions against personal representative of defendant.

(a) An order to revive an action against the personal representative of a defendant, or against him or her and the heirs or devisees of the defendant, may be made at any time after the appointment of the personal representative. Upon application, the court shall grant such reasonable continuance as may be necessary to enable the personal representative properly to prepare for trial.

(b) (1) An order to revive an action against the personal representative of a decedent for the purpose of proving a claim against the estate of the decedent shall not be made after the time fixed by law for filing claims against the said estate.

(2) An order of revivor may, however, be made against the personal representative of a deceased defendant after the expiration of the time for filing claims against the estate in any case where the personal representative may be a necessary or proper party for the determination of rights of the estate in the subject matter of the action.

(3) No order of revivor against either the personal representative or the heirs or devisees of the decedent shall be made except with the consent of such personal representative, heirs, or devisees unless made within one (1) year from the time when it could first have been made, except as provided in § 16-62-108.



§ 16-62-108 - Revivor of actions against plaintiff's representative or successor -- Exception.

An order to revive an action in the names of the representatives or successor of a plaintiff may be made forthwith. However, an order to so revive the action shall not be made without the consent of the defendant after the expiration of one (1) year from the time when the order might first have been made. Where the defendant shall also have died, or his or her powers have ceased in the meantime, the order of revivor on both sides may be made within the period provided by this section or the period provided by § 16-62-107(b), whichever shall be longer.



§ 16-62-109 - Time for revivor -- Effect of expiration.

When it appears to the court by affidavit that either party to an action has been dead, or, where he or she sues or is sued as a personal representative, that his or her powers have ceased for a period so long that the action cannot be revived in the names of his or her representatives or successor without the consent of both parties, it shall order the action to be stricken from the docket.



§ 16-62-110 - Failure of plaintiff's representatives to revive after notice -- Motion to strike.

At any term of the court succeeding the death of the plaintiff, while the action remains on the docket, the defendant having given to the plaintiff's proper representatives, in whose names the action might be revived, ten (10) days' notice of the application therefor, may have an order to strike the action from the docket, and for costs against the estate of the plaintiff, unless the action is forthwith revived.



§ 16-62-111 - Trial not postponed by revivor.

When, by the provisions of § 16-62-110, an action stands revived, the trial thereof shall not be postponed by reason of the revivor, if the action would have stood for trial at the term the revivor is complete, had no death or cessation of powers taken place.






Chapter 63 - Pleadings And Pretrial Proceedings

Subchapter 1 - -- General Provisions

§ 16-63-101 - Pretrial conferences.

(a) Actions taken at the conference, amendments allowed to the pleadings, rulings of the court, stipulations to be considered in evidence, and agreements made by the parties on any of the matters considered will be made a part of the record in the case.

(b) Objections may be made and exceptions saved at the time the order is made or when the action is called for trial unless the record entry is reached by agreement of all parties with full understanding of the subject matter agreed upon.

(c) For the purpose set out in subsections (a) and (b) of this section, if a pretrial conference is ordered by the court, it must be in the county where the cause is pending and after due and reasonable notice of the time and place is given to the litigants or their counsel.

(d) If the pretrial conference is conducted by agreement of the court and the litigants or their counsel, the pretrial conference may be held at any time and place in the judicial district which may be agreed upon.

(e) A defendant named in a complaint filed in any of the courts of this state who participates in a pretrial conference held pursuant to the provisions of this section or who avails himself or herself of any of the discovery procedures authorized under §§ 16-44-115 -- 16-44-120 shall not thereby be deemed or held to have entered his or her general appearance in the cause, nor to have waived his or her right, otherwise existing, to object to the sufficiency of any process or the service thereof, or the jurisdiction of the court over his or her person, or to any defect in the venue as laid in the cause.



§ 16-63-102 - Deposits in court.

(a) (1) Whenever, in the exercise of its authority, a court has ordered the deposit or delivery of money or other thing and the order is disobeyed, the court, besides punishing the disobedience, may make an order requiring the sheriff to take the money or thing and deposit or deliver it in conformity with its directions.

(2) (A) The court may direct the sheriff to keep safe any property delivered pursuant to the provisions of this section and may allow him or her the necessary expenses attending the property, to be paid by such party as the court shall direct, and taxed in the costs of the action.

(B) The court may confide to the sheriff money deposited or paid into court, which shall be kept by him or her under the same requirements and responsibilities of himself or herself and his or her sureties as are provided by this code in respect to money deposited in lieu of bail.

(b) A court sitting in a county in which, or in any county adjoining which, there is a bank or a branch of a bank, created by the laws of this state or the United States, transacting regular banking business, may order money paid into court to be deposited in that bank or branch to the credit of the court, in the action or proceeding in which the money was paid. Money so deposited shall be paid only upon the check of the clerk of the court annexed to its certified order for the payment and in favor of the person to whom the order directs the payment to be made.

(c) Money deposited or paid into the court in any action shall not be loaned out by the court unless it is with the consent of all the parties having an interest in or making claim to the money.






Subchapter 2 - -- Pleadings

§ 16-63-201 - Pleadings generally.

The pleadings are the written statements, by the parties of the facts constituting their respective claims and defenses.



§ 16-63-202 - Filing pleadings.

(a) Parties shall file with all pleadings and motions one (1) copy thereof, which copy may be withdrawn by the opposite party or his or her attorney for his or her files.

(b) If the party filing a pleading desires a copy of the pleading, he or she shall make and retain the copy at the time the original is prepared, or he or she or any other interested person may have access to the papers for the purpose of examining or copying the pleadings.



§ 16-63-204 - Answer by guardian of infant or insane person or by attorney for prisoner.

It shall be the duty of the guardian of an infant or of a person of unsound mind, or an attorney appointed for a prisoner, to file an answer denying the material allegations of the complaint prejudicial to the defendant.



§ 16-63-205 - Counterclaim.

When it appears that a new party is necessary to a final decision upon the counterclaim, the court may either permit the new party to be made by a summons to reply to the counterclaim in the answer or may direct that it be stricken out of the answer and made the subject of a separate action.



§ 16-63-206 - Setoffs.

(a) A setoff may be pleaded in any action for the recovery of money and may be a cause of action arising either upon contract or tort.

(b) In suits by executors or administrators, debts existing against their testators or intestates and owing to the defendant at the time of the death of the testator or intestate may be set off by the defendant in the same manner as if the action had been brought by and in the name of the deceased.

(c) Judgments, bills, bonds, notes, or other writings assigned to the defendant after suit has been commenced against him or her shall not be allowed to be set off against the demands of the plaintiff.

(d) When any plaintiff shall be indebted to a defendant in any bond, bill, note, contract, book account, or other liquidated demand and the defendant fails to set off the debt against the plaintiff's demand, the defendant shall be forever barred from recovering costs in any suit which he or she may thereafter institute upon any such bond, bill, note, contract, book account, or other liquidated demand.

(e) Where it appears that a new party is necessary to a final decision upon the setoff, the court shall permit the new party to be made, if it also appears that, owing to the insolvency or nonresidence of the plaintiff or other cause, the defendant will be in danger of losing his or her claim unless permitted to use it as a setoff.



§ 16-63-207 - Libel and slander.

(a) (1) In an action for libel or slander, it shall not be necessary to state in the complaint any extrinsic facts for the purpose of showing the application to the plaintiff of the defamatory matter out of which the cause of action arose. It shall be sufficient to state generally that the defamatory matter was published or spoken concerning the plaintiff.

(2) If the allegation is not controverted in regard to judgments, it shall not be necessary to prove it on trial.

(b) In an action for libel or slander, the defendant may, in his or her answer, allege both the truth of the matter charged as defamatory and any mitigating circumstances, legally admissible in evidence, to reduce the amount of damages. Whether he or she proves the justification or not, he or she may give in evidence the mitigating circumstances.



§ 16-63-209 - Instrument for payment of money only -- Sufficiency of pleading.

In an action or defense founded upon an instrument for the payment of money only, it shall be sufficient for a party to give a copy of the instrument and to state that there is due to him or her thereon from the adverse party a specified sum which he or she claims.



§ 16-63-210 - Actions for recovery of real property.

In an action for the recovery of real property, the property must be described in the complaint with such convenient certainty as to enable an officer holding an execution to identify it.



§ 16-63-212 - Presumptions and matters of judicial notice.

Neither presumptions of law nor matters of which judicial notice is taken need be stated in a pleading.



§ 16-63-213 - Irrelevant or redundant matter.

If irrelevant or redundant matter is inserted in a pleading, it may be stricken out on motion of any person aggrieved thereby, at the cost of the party whose pleading contained it.



§ 16-63-214 - Variance between pleading and proof.

(a) (1) No variance between the allegation in a pleading and the proof is to be deemed material unless it has actually misled the adverse party to his or her prejudice in maintaining his or her action or defense upon the merits.

(2) Whenever it is alleged that a party has been so misled, that fact must be shown to the satisfaction of the court, and it must also be shown in what respect he or she has been misled. Thereupon, the court may order the pleading to be amended upon such terms as may be just.

(b) Where the variance between the allegation in the pleading and the proof is not material, the court may direct the fact to be found according to the evidence, and may order an immediate amendment without costs.

(c) Where, however, the allegation of the claim or defense to which the proof is directed is unproved, not in some particular or particulars only, but in its general scope and meaning, it is not to be deemed a case of variance within this section, but a failure of proof.



§ 16-63-216 - Constructive service -- Proof of allegations.

The statements of the complaint, as against a defendant who was constructively summoned and who has not appeared, except those which are to his or her benefit, shall not be taken as true but are to be established by proof. But where the plaintiff files with the complaint his or her own affidavit stating that any of the allegations thereof recited in the affidavit are true, and known to be so by the defendant, and that they cannot be proved or shown otherwise than by his or her answer, so far as the affiant knows or believes, such allegations, unless denied by the answer, shall be taken as true.



§ 16-63-217 - Depositions.

(a) Officers and stenographers taking depositions shall prepare an original and two (2) carbon copies of the depositions at the time of transcribing. The officer shall be allowed a reasonable compensation to be fixed by the court and taxed as cost for this service.

(b) The plaintiff and defendant shall each be furnished with one (1) of these copies for their files, and the original shall be filed and retained in the office of the clerk as set out in § 16-63-202.



§ 16-63-218 - Original papers not removed.

No original pleading, motion, or deposition shall be permitted to be taken from the office of the clerk of the court unless by the order of the court or judge in each specific instance, but all original papers shall remain in the office subject to the inspection of all interested persons and their attorneys.



§ 16-63-219 - Fee for discovery of medical records.

A party in a civil action who seeks discovery of medical records from a physician or a hospital may be required by the court to pay the person from whom discovery is sought a reasonable fee for processing the records. The fee for processing the records shall not be limited to the expense of copying the records.



§ 16-63-220 - Reply to action brought by prisoner.

(a) (1) (A) Any defendant may waive the right to reply to any action brought by an incarcerated person, defined for purposes of this section as a person who has been convicted of a crime and is incarcerated for that crime or is being held in custody for trial or sentencing, under Section 1979 of the Revised Statutes of the United States, 42 U.S.C. § 1983, or any other federal law or state law.

(B) Notwithstanding any other law or rule of procedure, such waiver shall not constitute an admission of the allegations contained in the complaint.

(2) No relief shall be granted to the plaintiff unless a reply has been filed.

(b) The court may require any defendant to reply to a complaint brought under this section if it finds that the plaintiff has a reasonable opportunity to prevail on the merits.



§ 16-63-221 - Complaint -- Amount in controversy.

(a) A plaintiff who files a complaint in a circuit or district court praying for an award of damages may, but is not required to, state an amount in controversy for the purposes of establishing subject-matter jurisdiction and determining if the amount sought is within the jurisdictional limits of the court.

(b) A declaration allowed by subsection (a) of this section is binding on the plaintiff with respect to the amount in controversy unless the plaintiff subsequently amends the complaint to pray for damages in an amount that exceeds the jurisdictional limits of the court, at which time the amendment is governed by the Arkansas Rules of Civil Procedure.






Subchapter 3 - -- Joinder

§ 16-63-301 - Misjoinder.

(a) At any time before the defense, the court shall on motion of the defendant strike out of the complaint any cause or causes of action improperly joined with others.

(b) All objections to the misjoinder of causes of action shall be deemed to be waived unless made as provided in subsection (a) of this section, and all errors in the decisions of the court thereon are waived unless excepted to at the time.



§ 16-63-302 - Failure to join actions -- Costs.

When any plaintiff brings in the same court several suits against the same defendant or defendants for causes of action that may be joined, the plaintiff shall recover only the costs of one (1) action. The costs of the other actions shall be adjudged against him or her unless sufficient reason appears to the court for bringing several actions.






Subchapter 4 - -- Continuance or Dismissal

§ 16-63-401 - Continuance after amendment.

When either party amends any pleading or proceeding and the court is satisfied by affidavit or otherwise that the adverse party could not be ready for trial in consequence thereof, a continuance may be granted to some day in the same term or to another term of court.



§ 16-63-402 - Continuance for absence of evidence or witness.

(a) A motion to postpone a trial on account of the absence of evidence shall, if required by the opposite party, be made only upon affidavit showing the materiality of the evidence expected to be obtained and that due diligence has been used to obtain it. If the motion is for an absent witness, the affidavit must show what facts the affiant believes the witness will prove and not merely show the effect of the facts in evidence, that the affiant believes them to be true, and that the witness is not absent by the consent, connivance, or procurement of the party asking the postponement.

(b) If thereupon the adverse party will admit that on trial the absent witness, if present, would testify to the statement contained in the application for a continuance, then the trial shall not be postponed for that cause. However, the opposite party may controvert the statement so set forth in the motion for continuance by evidence.



§ 16-63-403 - No continuance until costs paid.

No order of continuance takes effect until the plaintiff or, if the continuance has been granted upon the motion of the defendant, the defendant has made or secured the payment of all costs of the action, due for the term in which the continuance is granted.



§ 16-63-404 - Dismissal in vacation.

The plaintiff or his or her attorney may dismiss any suit, except actions of replevin, pending in any of the courts of this state, in vacation, in the office of the clerk on the payment of all costs that may have accrued therein.



§ 16-63-406 - Stay of proceedings in which party or attorney is a member or an employee of the General Assembly.

(a) (1) Any and all proceedings in suits pending in any of the courts of this state in which any attorney for either party to any suit is the Lieutenant Governor or a member of the Senate or the House of Representatives, or is a clerk or sergeant at arms or a doorkeeper of either branch of the General Assembly, and any and all proceedings and suits pending in any of the courts of this state in which the Lieutenant Governor or any member of the General Assembly or clerk or sergeant at arms or doorkeeper of either branch of the General Assembly is a party, shall be stayed for not less than fifteen (15) days preceding the convening of the General Assembly and for thirty (30) days after its adjournment, sine die, unless otherwise requested by any interested member of the General Assembly or interested officer or employee of the General Assembly.

(2) The motion for a continuance need not be reduced to writing.

(3) It is not necessary that notice be afforded to opposing counsel that a continuance is sought.

(b) Any and all proceedings and suits pending in any of the courts in this state in which any attorney for either party to any suit is a member of the Legislative Council, the Legislative Joint Auditing Committee, or any interim committee of the General Assembly shall be stayed or reset if scheduled if the proceeding or hearing has been scheduled on the day immediately prior to, the day immediately after, or the day upon which the Legislative Council, Legislative Joint Auditing Committee, or any interim committee is meeting if the attorney is a member, or an alternate member attending in the place of a regular member, of the committee which is meeting and the attorney requests the continuance of the court no less than three (3) days before the proceeding is to commence.

(c) The term "adjournment sine die" as used in this section shall mean the adjournment without the establishment of a day certain for reconvening.

(d) The provisions of this section shall be applicable in the case of special or extraordinary sessions of the General Assembly, as well as regular sessions.



§ 16-63-407 - Striking causes of action.

The plaintiff may strike from his or her complaint any cause of action at any time before the final submission of the case to the jury or to the court, where the trial is by the court.






Subchapter 5 - -- Citizen Participation in Government Act

§ 16-63-501 - Title.

This subchapter shall be known as and may be cited as the "Citizen Participation in Government Act".



§ 16-63-502 - Legislative findings.

The General Assembly finds and declares that:

(1) It is in the public interest to encourage participation by the citizens of the State of Arkansas in matters of public significance through the exercise of their constitutional rights of freedom of speech and the right to petition government for a redress of grievances;

(2) The valid exercise of the constitutional rights of freedom of speech and the right to petition government for a redress of grievances should not be chilled through abuse of the judicial process;

(3) The threat of a civil action for damages in the form of a strategic lawsuit against political participation and the possibility of considerable legal costs can act as a deterrent to citizens who wish to report information to federal, state, or local agencies; and

(4) Strategic lawsuits against political participation can effectively punish concerned citizens for exercising the constitutional right to speak and petition the government for a redress of grievances.



§ 16-63-503 - Definitions.

As used in this subchapter:

(1) "An act in furtherance of the right of free speech or the right to petition government for a redress of grievances under the United States Constitution or the Arkansas Constitution in connection with an issue of public interest or concern" includes, but is not limited to, any written or oral statement, writing, or petition made:

(A) Before or to a legislative, executive, or judicial proceeding, or other proceeding authorized by a state, regional, county, or municipal government; or

(B) In connection with an issue under consideration or review by a legislative, executive, or judicial body, or other body authorized by a state, regional, county, or municipal government; and

(2) (A) "Privileged communication" means a communication made:

(i) In, to, or about an issue of public concern related to any legislative, executive, or judicial proceeding, or other proceeding authorized by a state, regional, county, or municipal government;

(ii) In the proper discharge of an official duty; and

(iii) By a fair and true report of any legislative, executive, or judicial proceeding, or other proceeding authorized by a state, regional, county, or municipal government, or anything said in the course of the proceeding.

(B) "Privileged communication" also includes:

(i) All expressions of opinion or criticisms in regard to any legislative, executive, or judicial proceeding, or other proceeding authorized by a state, regional, county, or municipal government; and

(ii) All criticisms of the official acts of any and all public officers.

(C) "Privileged communication" does not include a statement or report made with knowledge that it was false or with reckless disregard of whether it was false.



§ 16-63-504 - Immunity from suit.

Any person making a privileged communication or performing an act in furtherance of the right of free speech or the right to petition government for a redress of grievances under the United States Constitution or the Arkansas Constitution in connection with an issue of public interest or concern shall be immune from civil liability, unless a statement or report was made with knowledge that it was false or with reckless disregard of whether it was false.



§ 16-63-505 - Verification requirement.

For any claim asserted against a person or entity arising from possible privileged communication or an act by that person or entity that could reasonably be construed as an act in furtherance of the right of free speech or the right to petition government for a redress of grievances under the United States Constitution or the Arkansas Constitution in connection with an issue of public interest or concern, the party asserting the claim and the party's attorney of record, if any, shall be required to file contemporaneously with the pleading containing the claim a written verification under oath certifying that:

(1) The party and his or her attorney of record, if any, have read the claim;

(2) To the best of the knowledge, information, and belief formed after reasonable inquiry of the party or his or her attorney, the claim is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law;

(3) The act forming the basis for the claim is not a privileged communication; and

(4) The claim is not asserted for any improper purpose such as to suppress the right of free speech or right to petition government of a person or entity, to harass, or to cause unnecessary delay or needless increase in the cost of litigation.



§ 16-63-506 - Failure to properly verify.

(a) If a claim governed by § 16-63-505 is not verified as required by § 16-63-505, the claim shall be stricken unless it is verified within ten (10) days after the omission is called to the attention of the party asserting the claim or his or her attorney of record.

(b) (1) If a claim is verified in violation of § 16-63-505, the court, upon motion or upon its own initiative, shall impose upon the persons who signed the verification, a represented party, or both, an appropriate sanction, which may include dismissal of the claim and an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the claim, including a reasonable attorney's fee.

(2) Other compensatory damages may be recovered only upon the demonstration that the claim was commenced or continued for the purpose of harassing, intimidating, punishing, or maliciously inhibiting a person or entity from making a privileged communication or performing an act in furtherance of the right of free speech or the right to petition government for a redress of grievances under the United States Constitution or the Arkansas Constitution in connection with an issue of public interest or concern.



§ 16-63-507 - Procedure.

(a) (1) All discovery and any pending hearings or motions in an action for a claim governed by § 16-63-505 shall be stayed upon the filing of a motion to dismiss or a motion to strike under § 16-63-506.

(2) A hearing on a motion filed under § 16-63-506 shall be conducted not more than thirty (30) days after service unless emergency matters before the court require a later hearing.

(b) The court, upon motion and for good cause shown, may order that specified discovery or other hearings or motions be conducted notwithstanding the provisions of subsection (a) of this section.



§ 16-63-508 - Other recovery not precluded.

Nothing in this subchapter shall affect or preclude the right of any party to any recovery otherwise authorized by common law, statute, or rule.









Chapter 64 - Trial And Verdict

§ 16-64-101 - Trial generally.

A trial is a judicial examination of the issues, whether of law or of fact, in an action.



§ 16-64-102 - Issues.

(a) Issues arise upon the pleadings where a fact or conclusion of law is maintained by one party and controverted by the other. They are of two (2) kinds: of law and of fact.

(b) (1) An issue of law arises upon a demurrer to the complaint, answer, or reply, or to some part thereof.

(2) An issue of fact arises upon:

(A) A material allegation in the complaint denied by the answer;

(B) A setoff or counterclaim presented in the answer and denied by the reply; and

(C) Material new matter in the answer or reply, which shall be considered as controverted by the opposite party without further pleading.

(c) Issues both of law and fact may arise upon different parts of the pleadings in the same action. In such cases, the issues of law must be first tried unless the court otherwise directs.



§ 16-64-103 - Trial by court or jury.

(a) Issues of law must be tried by the court.

(b) Issues of fact, arising in action by proceedings at law for the recovery of money or of specific real or personal property, shall be tried by a jury unless a jury trial is waived.



§ 16-64-104 - Requirements as to jury trials applicable to trials by court.

The provisions of Title IX of the Civil Code respecting trials by jury apply, so far as they are in their nature applicable, to trials by the court.



§ 16-64-109 - [Superseded.]

(a) Where an order for a provisional remedy has been made by a judge or justice in an action within the jurisdiction of his or her respective court and the order has been served or levied, the trial of the action or disposition of the order may take place at any time after five (5) days' notice to the defendant, without waiting for the regular term of the judge's or justice's court. The notice may be given by the officer at the time of serving the summons or levying the order.

(b) If the justice before whom the trial should be regularly had is sick, absent, or unable to act, the officer may return the case for trial before the most convenient magistrate.

(c) If it is made to appear satisfactorily to the judge or justice, by affidavit or other proof, that the defendant has left the county of his or her residence and is within the state, the judge or justice shall immediately enter on his or her docket an order requiring the defendant to appear within fifteen (15) days thereafter for the trial of the order and answer to the plaintiff's complaint, or that judgment will be entered against him or her, and his or her property sold to satisfy the judgment. The order shall be served by posting copies of it in four (4) conspicuous places in the county, one (1) of which shall be at the county seat.



§ 16-64-110 - Order of trial.

When the jury has been sworn, the trial shall proceed in the following order unless the court, for special reasons, otherwise directs:

(1) The plaintiff must briefly state his or her claim and the evidence by which he or she expects to sustain it;

(2) The defendant must then briefly state his or her defense and the evidence he or she expects to offer in support of it;

(3) (A) The party on whom rests the burden of proof in the whole action must first produce his or her evidence;

(B) The adverse party will then produce his or her evidence;

(4) The parties will then be confined to rebutting evidence unless the court, for good reasons, in furtherance of justice, permits them to offer evidence in their original case;

(5) When the evidence is concluded, either party may request instructions to the jury on points of law, which shall be given or refused by the court, and the instructions shall be reduced to writing if either party requires it; and

(6) The parties may then submit or argue the case to the jury. In the argument the party having the burden of proof shall have the opening and conclusion, and if, upon the demand of his or her adversary, he or she refuses to open and fully state the grounds upon which he or she claims a verdict, he or she shall be refused the conclusion.



§ 16-64-111 - Interpreters for persons with communication problems generally.

(a) Every person who cannot speak or understand the English language or who because of hearing, speaking, or other impairment has difficulty in communicating with other persons and who is a party to any civil proceeding or a witness therein shall be entitled to an interpreter to assist such person throughout the proceeding.

(b) (1) The interpreter may be retained by the party or witness or, if the person is unable to pay for an interpreter, may be appointed by the court before which the action is pending.

(2) If an interpreter is appointed by the court, the fee for the services of the interpreter shall be set by the court and shall be paid in such manner as the court may determine.

(3) If a certified foreign language interpreter from the roster is appointed by the court in a civil matter, the judge may certify the appointment to the Director of the Administrative Office of the Courts as provided in § 16-10-127(e)(1).

(c) Any court may inquire into the qualifications and integrity of any interpreter and may disqualify any person from serving for cause as an interpreter.

(d) Every interpreter for another person who is either a party or a witness in a court proceeding as referred to in this section shall take the following oath:

"Do you solemnly swear (or affirm) that you will justly, truly, and impartially interpret to ... the oath about to be administered to him (her), and the questions which may be asked him (her), and the answers that he (she) shall give to such questions, relative to the cause now under consideration before this court, so help you God (or under the pains and penalties of perjury)?"



§ 16-64-112 - Interpreters for the deaf.

(a) For the purpose of appointing an interpreter for a deaf person under § 16-64-111:

(1) (A) "Qualified interpreter" means an interpreter certified by the National Registry of Interpreters for the Deaf, Arkansas Registry of Interpreters for the Deaf, or, in the event an interpreter so certified is not available, an interpreter who is otherwise qualified.

(B) (i) Efforts to obtain the services of a qualified interpreter certified with a Legal Skills Certificate or a Comprehensive Skills Certificate will be made prior to accepting services of an interpreter with lesser certification.

(ii) No qualified interpreter shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to readily communicate with the deaf person and is able to accurately interpret the statements of the deaf person and interpret the proceedings in which a deaf person may be involved.

(iii) Every deaf person entitled to an interpreter under § 16-64-111 shall be entitled to a qualified interpreter as defined by this subsection.

(2) (A) "Oral interpreter" means a person who interprets language through facial and lip movements only and who does not use manual communication.

(B) (i) An oral interpreter shall be provided upon the request of a deaf person who does not communicate in sign language.

(ii) The right of a deaf person to an interpreter may not be waived except by a deaf person who does not use sign language and who initiates the request for waiver in writing. The waiver is subject to approval of counsel, if existent, to that deaf person and is subject to approval of the appointing authority.

(b) Every deaf person whose appearance before a proceeding entitles him or her to an interpreter should notify the appointing authority of his or her need prior to any appearance and should request at that time the services of an interpreter. Where a deaf person reasonably expects the need for an interpreter to be for a period greater than a single day, he or she should notify the appointing authority and such notification shall be sufficient for the duration of his or her participation in the proceedings.

(c) An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of his deafness when the appointing authority has reason to believe that the person is not deaf.

(d) It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through:

(1) (A) The Arkansas Registry of Interpreters for the Deaf;

(B) The Department of Health and Human Services; or

(C) The University of Arkansas at Little Rock Interpreter Training Program; or

(2) In the alternative, any community resource wherein the appointing authority or the deaf person is knowledgeable that such qualified interpreters can be found.

(e) Before a qualified interpreter participates in any proceedings subsequent to an appointment under the provisions of this section, the interpreter shall make an oath or affirmation that the interpreter will make a true interpretation in an understandable manner to the deaf person for whom he or she is appointed and that such interpreter will interpret the statements of the deaf person desiring that statements be made, in the English language to the best of such interpreter's skill and judgment.

(f) The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates.

(g) Any and all information that the interpreter gathers, learns from, or relays to the deaf person or person who is unable to communicate in English pertaining to any administrative, civil, or criminal proceeding shall at all times remain confidential and privileged, on an equal basis with the attorney-client privilege, unless such deaf person or person who is unable to communicate in English desires that such information be communicated to other persons.

(h) An interpreter appointed under the provisions of this section shall be entitled to a reasonable fee for his or her services. The fee shall be in accordance with standards established by the Arkansas Registry of Interpreters for the Deaf, in addition to actual expenses for travel and transportation. When the interpreter is appointed by a court, the fee shall be paid out of general county funds and, when the interpreter is otherwise appointed, the fee shall be paid out of funds available to the appointing authority.



§ 16-64-113 - Jury may view subject of litigation.

Whenever, in the opinion of the court, it is proper for the jury to have a view of real property which is the subject of litigation, or of the place in which any material fact occurred, it may order them to be conducted in a body, under the charge of an officer, to the place, which shall be shown to them by some person appointed by the court for that purpose. While the jury is thus absent, no person other than the person so appointed shall speak to them on any subject connected with the trial.



§ 16-64-114 - Jury instructions generally.

In the trial of all cases in courts of record wherein juries are employed, it shall be the duty of the presiding trial judge to deliver to the jury immediately prior to its retirement for deliberation a typewritten copy of the instructions which has been given to the jury orally, when counsel for all parties so request. This copy of instructions shall, at the time of the dismissal of the jury, be returned to the court by the foreman of the jury.



§ 16-64-115 - Jury instructions -- Further instruction during deliberations.

After the jury has retired for deliberation, if there is a disagreement between them as to any part of the testimony or if they desire to be informed as to any point of law arising in the case, they may request the officer to conduct them into court, where the information required shall be given in the presence of, or after notice to, the parties or their counsel.



§ 16-64-116 - Conduct of jury after submission of case.

(a) When the case is finally submitted to the jury, they may decide in court or retire for deliberation.

(b) (1) If the jury retires, they must be kept together in some convenient place, under the charge of an officer, until they agree upon a verdict or are discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night and at their meals.

(2) The officer having them under his or her charge shall not allow any communication to be made to them, or make any himself or herself, except to ask them if they have agreed upon their verdict, unless by order of the court, and he or she shall not, before their verdict is rendered, communicate to any person the state of their deliberations or the verdict agreed upon.



§ 16-64-117 - Separation of jury -- Admonishment by court.

If the jury is permitted to separate, either during the trial or after the case is submitted to them, they may be admonished by the court that it is their duty not to converse with or allow themselves to be addressed by any other person on any subject of the trial and, during the trial, that it is their duty not to form or express an opinion thereon until the cause is finally submitted to them.



§ 16-64-118 - Discharge of jury.

(a) The jury may be discharged by the court on account of the sickness of a juror, or other accident or calamity requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears that there is no probability of their agreeing.

(b) In all cases where the jury is discharged during the trial, or after the cause is submitted to them, it may be tried again immediately or at a future date, as the court may direct.



§ 16-64-119 - Verdict of jury -- Polling jury.

(a) When the jury has agreed upon its verdict, they must be conducted into court, their names called by the clerk, and the verdict rendered by their foreman.

(b) When the verdict is announced either party may require the jury to be polled, which is done by the clerk or court asking each juror if it is his or her verdict. If any one answers in the negative, the jury must again be sent out for further deliberation.

(c) The verdict shall be written, signed by the foreman, and read by the court or clerk to the jury, and the inquiry made whether it is their verdict.

(d) (1) If any juror disagrees, the jury must be sent out again.

(2) If no disagreement is expressed, and neither party requires the jury to be polled, the verdict is complete and the jury discharged from the case.



§ 16-64-120 - Recovery of damages.

Whenever damages are recoverable, the plaintiff may claim and recover any rate of damages to which he or she may be entitled for the cause of action established.



§ 16-64-121 - Assessment of damages by jury.

When, by the verdict, either party is entitled to recover money of the adverse party, the jury in their verdict must assess the amount of recovery.



§ 16-64-122 - Comparative fault.

(a) In all actions for damages for personal injuries or wrongful death or injury to property in which recovery is predicated upon fault, liability shall be determined by comparing the fault chargeable to a claiming party with the fault chargeable to the party or parties from whom the claiming party seeks to recover damages.

(b) (1) If the fault chargeable to a party claiming damages is of a lesser degree than the fault chargeable to the party or parties from whom the claiming party seeks to recover damages, then the claiming party is entitled to recover the amount of his or her damages after they have been diminished in proportion to the degree of his or her own fault.

(2) If the fault chargeable to a party claiming damages is equal to or greater in degree than any fault chargeable to the party or parties from whom the claiming party seeks to recover damages, then the claiming party is not entitled to recover such damages.

(c) The word "fault" as used in this section includes any act, omission, conduct, risk assumed, breach of warranty, or breach of any legal duty which is a proximate cause of any damages sustained by any party.

(d) In cases where the issue of comparative fault is submitted to the jury by an interrogatory, counsel for the parties shall be permitted to argue to the jury the effect of an answer to any interrogatory.



§ 16-64-123 - Excessiveness of damages generally.

The verdict of any jury rendered in any action for the recovery of damages where the measure thereof is indeterminate or uncertain shall not be held to be excessive or be set aside as excessive, except for some erroneous instruction or, upon evidence, aside from the amount of the damages assessed, that it was rendered under the influence of passion or prejudice.



§ 16-64-124 - Remittitur.

The circuit judge presiding at the trial, if he or she deems the verdict excessive, may, on motion for a new trial filed by the losing party, indicate the amount of the excess. Thereupon, if the losing party offers to file and enter of record a release of all errors that may have accrued at the trial if the prevailing party will remit the amount so deemed excessive and the prevailing party refuses to remit the amount so deemed excessive, the verdict shall be set aside.



§ 16-64-125 - Method of serving judgment on defendant constructively summoned.

The service of the copy of the judgment, if in this state, shall be made and proved in the same manner as the service of a summons and, if out of this state, in the manner prescribed in § 16-58-119 [superseded], as to the service of a copy of the complaint and summons and proof thereof.



§ 16-64-126 - Title of bona fide purchasers of property unaffected by new trial.

The title of purchasers in good faith to any property sold under an attachment or judgment shall not be affected by the new trial permitted by ARCP, Rule 59, except the title of property obtained by the plaintiff and not bought of him in good faith by others.



§ 16-64-130 - Punitive damage -- Contract involving financial institutions.

(a) For the purposes of this section, the term "financial institutions" means banks, savings and loan associations, and credit unions located within the State of Arkansas and which are insured by an agency of the federal government.

(b) This section shall be applicable in civil actions in which a claim is asserted against a financial institution, whether by complaint, counterclaim, third party complaint, or other pleading. If a claim asserted against a financial institution is determined by the court to be a breach of contract claim arising out of a loan of money or other extension of credit by the financial institution to the person asserting the claim, then punitive damages shall not be awarded to the person asserting the claim unless it is found that the person asserting the claim suffered personal injury or physical damage to property as a result of the financial institution's alleged action or inaction.






Chapter 65 - Judgments Generally

Subchapter 1 - -- General Provisions

§ 16-65-103 - Computation of amount of judgment.

In all judgments or decrees rendered by any court of justice for any debt, damages, or costs, and on all executions issued thereon, the amount shall be computed, as near as may be, in dollars and cents, rejecting smaller fractions. No judgment or other proceeding shall be considered erroneous for such an omission.



§ 16-65-104 - Computation of special damages.

(a) Where special damages are given by statute and it appears, by the verdict of the jury, or other decision of the action, that the special damages are due and recoverable by one of the parties against the other, the court shall render judgment for that party.

(b) If, in ascertaining the amount of the special damages, it is necessary to assess the value of any property or amount of any debt or claim, the court may hear the proof and assess the value or amount, or have the assessment made by a jury.



§ 16-65-105 - Excess of setoff over claim.

(a) If a setoff established at the trial exceeds the plaintiff's claim so established, judgment for the defendant must be given for the excess.

(b) If it appears that the defendant is entitled to any other affirmative relief, judgment shall be given therefor.



§ 16-65-106 - Reservation of infant's right to show cause against judgment.

It shall not be necessary to reserve, in a judgment or order, the right of an infant to show cause against the judgment or order after his or her attaining full age. However, in any case in which, but for this section, such a reservation would have been proper, the infant, within twelve (12) months after arriving at the age of eighteen (18) years, may show cause against the order or judgment.



§ 16-65-107 - Recital of notice.

In all cases where it appears from a recital in the records of any court that actual or constructive notice was given, it shall be evidence of that fact.



§ 16-65-108 - Judgments, orders, sentences, and decrees without notice void.

All judgments, orders, sentences, and decrees made, rendered, or pronounced by any of the courts of the state against anyone without notice, actual or constructive, and all proceedings had under judgments, orders, sentences, or decrees shall be absolutely null and void.



§ 16-65-109 - Entry of judgment.

(a) When a trial by a jury has been had, judgment must be entered by the clerk in conformity with the verdict, unless it is special or the court orders the case to be reserved for future argument or consideration.

(b) When the verdict is special, where there has been a special finding upon particular questions of fact or where the court has ordered the case to be reserved, the court shall order what judgment shall be entered.



§ 16-65-110 - Judgments by default.

(a) Judgments by default rendered by the circuit courts may be recorded in a separate book for that purpose.

(b) The orders showing the rendition of these judgments by default shall be signed by the circuit judge.



§ 16-65-111 - Death of party.

(a) If, after a verdict is rendered in any action, either party dies before judgment is actually entered thereon, the court may at any time during the term at which the verdict was rendered enter final judgment in the names of the original parties.

(b) Nothing in subsection (a) of this section shall be construed to authorize the entry of the judgment against any party who may have died before a verdict was actually rendered against him or her, notwithstanding he or she may have died on the first day or any other day of the term at which the verdict may have been rendered. Such a verdict shall be void.



§ 16-65-112 - Entry of judgment upon order book.

The judgment must be entered upon the order book and must specify clearly the relief granted or other determination of the action.



§ 16-65-113 - Entry into judgment book -- Index.

(a) The clerk must keep among the records of the court a book to be called the judgment book.

(b) The entry in the judgment book must show the names of the plaintiff and defendant and, if more than one (1), then of the first-named of each in the pleadings with the words "and others", the term at which the judgment was entered, and a reference to the order book and page at which the judgment is to be found, with a space left for the entry of the satisfaction of the judgment.

(c) (1) The clerk shall immediately after the rendition of any judgment or decree enter it in the judgment book, in which shall be alphabetically cross-indexed all the judgments of the court, according to the surnames of the plaintiff and defendant. If there is more than one (1) plaintiff or defendant, then the names of all plaintiffs and defendants shall be so indexed and cross-indexed.

(2) It shall be so arranged that all the judgments in the case of plaintiffs whose surnames commence with the same letter and all of each term shall immediately succeed each other.

(d) If a clerk scans judgments so that they appear in full on an Internet-based system or other similar electronic system and are searchable by name and case number, the requirements of this subchapter no longer apply.



§ 16-65-114 - Interest on judgments.

(a) Interest on a judgment entered by a circuit court on a contract shall bear interest at the rate provided by the contract or ten percent (10%) per annum, whichever is greater, and on any other judgment at ten percent (10%) per annum, but not more than the maximum rate permitted by the Arkansas Constitution, Article 19, § 13, as amended.

(b) Interest on a judgment entered by a district court on a contract shall bear interest at the rate provided by the contract or ten percent (10%) per annum, whichever is greater, and on any other judgment at ten percent (10%).

(c) A judgment rendered or to be rendered against a county in the state on county warrants or other evidence of county indebtedness shall not bear any interest after the passage of this act.



§ 16-65-115 - Passage of title by decree.

(a) In all cases where the court may decree the conveyance of real estate or the delivery of personal property, it may by decree pass the title of the property, without any act to be done on the part of the defendant, when it shall be proper, and may issue a writ of possession, if necessary, to put the party in possession of the real or personal property or may proceed by attachment or sequestration.

(b) When an unconditional decree is made for a conveyance, release, or acquittance and the party required to execute the conveyance, release, or acquittance shall not comply therewith, the decree shall be considered and taken to have the same operation and effect and be as available as if the conveyance, release, or acquittance had been executed conformably to the decree.



§ 16-65-116 - Recordation of decree of conveyance required.

(a) In all cases where a circuit court shall decree a conveyance of real estate or that real estate pass, the party in whose favor the decree is made shall cause a copy thereof to be recorded in the recorder's office of the county in which the lands to be conveyed lie, within one (1) year after the making of the decree. If the decree is not recorded within that time, it shall be void as to all subsequent purchasers without notice.

(b) The term "real estate", as used in this act, shall be construed to include all estates and interest in lands and tenements, whether legal or equitable, liable to be sold under execution.



§ 16-65-117 - Judgment as lien on land.

(a) (1) (A) A judgment in the Supreme Court or circuit courts of this state, and in the United States district courts or United States bankruptcy courts within this state, shall be a lien on the real estate owned by the defendant in the county in which the judgment was rendered from the date of its rendition only if the clerk of the court which rendered the judgment maintains a permanent office within the county, at which office permanent records of the judgments of the court are continuously kept and maintained, and the judgment has been filed with the circuit clerk. A judgment in the district courts of this state shall not be a lien on the real estate owned by the defendant in the county in which the judgment was rendered until the judgment has been filed and indexed in the judgment records of the circuit clerk in the county in which the judgment was rendered.

(B) As to any person who does not have actual notice of the rendition of the judgment, the judgment shall be a lien from the date the judgment is recorded and indexed by the court clerk in a manner that provides reasonable notice to the public.

(2) (A) If a judgment is rendered by one (1) of the courts in a county where the clerk of the court does not maintain a permanent office at which permanent records of the judgments of the court are continuously kept and maintained, the judgment shall not be a lien on the land of the defendant in that county until a certified copy of the judgment is filed in the office of the circuit clerk of that county.

(B) As to any person who does not have actual notice of the rendition of the judgment, the judgment shall be a lien from the date the judgment is recorded and indexed by the court clerk in a manner that provides reasonable notice to the public.

(b) (1) No such judgment shall be a lien on the land of the defendant in any other county until a certified copy of the judgment is filed in the office of the clerk of the circuit court of the county in which the land lies.

(2) As to any person who does not have actual notice of the rendition of the judgment, the judgment shall be a lien from the date the judgment is recorded and indexed by the court clerk in a manner that provides reasonable notice to the public.

(c) (1) The clerk, on the filing in his office of a certified copy of a judgment of any of the courts mentioned in subsection (a) of this section, and upon the payment of three dollars ($3.00), shall immediately proceed to docket and index the judgment in the same manner as though rendered in the court of his or her own county. From that time, the judgment shall be a lien on the defendant's lands in that county.

(2) It shall be the duty of the court clerk to index each judgment immediately upon filing it in the permanent records of the judgments of the court. For purposes of this section, the term "judgments" shall include any order, decree, or judgment which contains a provision for payment of money for the support and care of any child or children through the registry of the court.

(d) (1) The liens authorized by this section shall continue in force for ten (10) years from the date of the judgment and may be revived under § 16-65-501.

(2) Except as provided in § 16-65-501, a transcript of the judgment of revivor, when filed in other counties, shall have the same and like effect as a judgment of revivor has in the county in which it is rendered.



§ 16-65-118 - Liens of officers and attorneys.

(a) When any judgment is recovered in a court of record by or in favor of any party, all officers who in pursuance of law and attorneys who upon contract expressed or implied have rendered service for or in behalf of the party in the action or proceedings in or upon which the judgment was rendered, shall severally have liens upon and an interest in the judgment, as follows:

(1) Each officer to the amount to which he or she is entitled by law as costs, fees, allowances, or otherwise for services rendered to or on behalf of the party; and

(2) Each attorney to the amount to which he or she is entitled by contract or, if no amount is fixed, a reasonable compensation for his or her services rendered as set forth above for or on behalf of the party.

(b) (1) Any property sold upon, in pursuance of, or to satisfy the judgment and purchased, directly or indirectly, by or on behalf of the party in whose favor the judgment was rendered, his or her heir, personal representative, or assignee, shall be deemed to be held in trust for any person holding a lien to the amount of his or her lien until the lien is discharged.

(2) When the judgment is for the recovery of real or personal property, the lien shall amount to an interest in the property to the extent of the lien.



§ 16-65-120 - Sale or transfer of judgment or cause of action -- Filing and noting by clerk.

(a) The sale of a judgment or any part thereof of any court of record within this state or the sale of any cause of action or interest therein after suit has been filed thereon, shall be evidenced by a written transfer which, when acknowledged in the manner and form required by law for the acknowledgment of deeds, may be filed with the papers of the suit. When thus filed by the clerk, it shall be his or her duty to make a minute of the transfer on the margin of the record of the court where the judgment of the court is recorded or, if judgment is not rendered when the transfer is filed, the clerk shall make a minute of the transfer on the docket of the court where suit is entered, giving briefly the substance thereof, for which services he or she shall be entitled to a fee of twenty-five cents (25cent(s)), to be paid by the party applying therefor.

(b) When the transfer is duly acknowledged, filed, and noted as provided in subsection (a) of this section, the transfer shall be full notice and valid and binding upon all persons subsequently dealing with reference to the cause of action or judgment, whether they have actual knowledge of the transfer or not.

(c) This section shall apply to any and all judgments, suits, claims, and causes of action, whether assignable or not.



§ 16-65-121 - Judgments, etc., effective from date rendered.

All judgments, orders, and decrees rendered in open court by any court of record in the State of Arkansas are effective as to all parties of record from the date rendered and not from the date of entry of record.



§ 16-65-122 - Records to contain judgment debtors' social security number -- Exceptions.

The records of all personal judgments rendered in circuit court shall contain the social security number of the judgment debtor unless otherwise prohibited under federal law or the social security number is unavailable.






Subchapter 2 - -- Judgment on Motion

§ 16-65-202 - Judgments against officers or securities on defaults.

(a) (1) Judgment shall be rendered summarily against the persons and their securities and for the defaults stated in subsections (b)-(d) of this section.

(2) The motion may be made by the party aggrieved or his or her legal representatives against the person in default and his or her securities upon his or her official bond.

(3) Judgment shall be rendered against such of the parties, whether principal or surety, as may have received notice of the intended motion.

(b) Judgments shall be rendered for the plaintiffs in the following cases against the sheriff, coroner, or constable receiving or executing the writ:

(1) For willully failing to return an execution, the amount of the judgment on which it was issued, including all the costs and ten percent (10%) thereon;

(2) On demand of the plaintiff or his or her agent or attorney for willfully failing to pay over money collected upon an execution, judgment for the amount so collected, and ten percent (10%) per month damages from the time such demand was made;

(3) (A) Judgment for the amount of the execution, interest, costs, and ten percent (10%) damages for willfully failing to make the money on an execution which by due diligence could have been made.

(B) However, the sheriff or other officer shall have the same defenses that now exist by law with regard to property, the title to which is contested;

(4) For willfully making a false return upon an execution, judgment for the amount of the execution, interest, and costs, and ten percent (10%) damages thereon;

(5) For willfully failing to endorse on an execution the true date of its delivery to him or her, judgment for twenty percent (20%) on the amount of the execution, and the officer shall also be responsible for any injury or loss which may arise from the omission;

(6) (A) For willfully failing to execute a summons, attachment, or other mesne process which, by due diligence, could have been executed, judgment for a sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) to be ascertained by a jury.

(B) This remedy shall not preclude the party injured from a resort to other legal means of redress; and

(7) Judgment in favor of the party or officer, as the case may be, for the amount for which he or she is liable, and ten percent (10%) per month thereon from the time the money should have been paid, until paid, for willfully failing to pay on demand to the party or officer entitled to receive the same all money received by him or her in his or her official capacity, and which it is by law his or her duty to pay over, whether it is for fines, forfeitures, costs, or other indebtedness.

(c) In the manner prescribed in subsection (a) of this section, judgment shall be rendered in favor of the defendant against the officers and their securities named in that subsection on the notice therein specified:

(1) For willfully failing to pay over on demand any excess of money which may remain upon a sale by execution, after the satisfaction thereof, and the costs, judgment for the amount of such excess and five percent (5%) per month after demand;

(2) For willfully failing to return an execution, wholly or partially satisfied, twenty-five percent (25%) on the amount paid; and

(3) For willfully failing to pay over on demand money paid or collected on an execution, the whole or any part of which is enjoined in circuit court or the judgment on which the execution issued has been reversed or set aside in any manner or the execution superseded or quashed, judgment for the amount and five percent (5%) per month on the amount from the time the execution was returnable.

(d) Judgment shall be rendered against the clerk and his or her sureties, in the manner prescribed in subsection (a) of this section, upon the notice prescribed and shall be rendered in favor of the plaintiff:

(1) Twenty-five percent (25%) on the amount of the debt for willfully failing to issue an execution upon a forfeited delivery bond within five (5) days after the return thereof to his or her office by the proper officer;

(2) Twenty-five percent (25%) on the amount of the judgment for willfully failing to issue execution upon any judgment, order, or decree in his or her office on request of the party interested, or his or her agent or attorney; and

(3) (A) Judgment for a sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), to be ascertained by a jury, for willfully failing to issue an attachment, summons, or other mesne process, which the party applying may be entitled to have issued.

(B) This remedy is not to preclude the party injured from a resort to other legal means of redress.






Subchapter 3 - -- Judgment by Confession

§ 16-65-301 - Appearance and confession.

Any person indebted or against whom a cause of action exists may personally appear in a court of competent jurisdiction, and with assent of the creditor or person having the cause of action, confess judgment therefor; whereupon, judgment shall be entered accordingly.



§ 16-65-302 - Requisites of judgment.

The debt or cause of action shall be briefly stated in the judgment by confession or in a writing to be filed as pleadings in other actions.



§ 16-65-303 - Enforcement.

A judgment by confession shall authorize the same proceedings for its enforcement as judgments rendered in actions regularly brought and prosecuted.



§ 16-65-304 - Release of errors.

The confession shall operate as a release of errors.






Subchapter 4 - -- Default Judgment



Subchapter 5 - -- Survival and Revival

§ 16-65-501 - Scire facias.

(a) The plaintiff or his or her legal representatives at any time before the expiration of the lien of a judgment may sue out a scire facias to revive the judgment.

(b) The scire facias shall be served on the defendant or his or her legal representatives, terre-tenants, or other person occupying the land, and may be directed to and served in any county in this state.

(c) (1) If the defendant cannot be found, the court shall make an order briefly setting forth the nature of the case and requiring all persons interested to appear on a date set by the court and show cause why the judgment or decree should not be revived and lien continued.

(2) A copy of the order shall be put up for four (4) weeks at the courthouse door of the county in which the judgment or decree may have been rendered.

(d) If upon service or publication of the scire facias, as required in subsection (c) of this section, the defendant or any other person interested does not appear and show cause why such judgment or decree shall not be revived, the judgment shall be revived and the lien continued for another period of ten (10) years and so on from time to time as often as may be necessary.

(e) If a scire facias is sued out before the termination of the lien of any judgment or decree, the lien of the judgment revived shall have relation to the day on which the scire facias issued.

(f) No scire facias to revive a judgment shall be issued except within ten (10) years from the date of the rendition of the judgment, or if the judgment shall have been previously revived, then within ten (10) years from the order of revivor.

(g) (1) Unless before the expiration of a judgment the notice under subdivision (g)(2) of this section is recorded in the real property records of a county other than the county in which an action under this section is filed:

(A) A scire facias to revive the judgment is not effective in the county other than the county in which an action under this section is filed; and

(B) (i) A recorded judgment lien may not be revived against real property in the county other than the county in which an action under this section is filed.

(ii) This subdivision (g)(1)(B) does not prevent a judgment creditor from registering a judgment or recording a judgment lien in a new county after a judgment is obtained or revived.

(2) The notice shall include with respect to the action:

(A) The names of the judgment debtors and judgment creditors;

(B) The name of the court and case number in which the judgment was rendered;

(C) The name of the county in which the petition for a writ of scire facias was filed;

(D) The date on which the petition was filed; and

(E) A statement that the filing party intends to maintain its judgment lien against any property of the judgment debtor located in the county in which the notice is filed.



§ 16-65-502 - Survival or revival of judgment upon death of a party.

(a) (1) If one (1) or more plaintiffs in a judgment or decree dies before the judgment or decree is satisfied or carried into effect, the judgment or decree, if for money or concerning personal property, shall survive to the executors or administrators of the deceased party and, if concerning real estate, to his or her heirs or devisees.

(2) In each of the preceding cases, execution may be sued out in the name of the surviving plaintiff for the benefit of himself or herself and legal representatives of the deceased party, or the judgment or decree may be revived in the name of the legal representatives and the surviving plaintiff and execution may be sued out jointly.

(b) (1) When there are several defendants in a judgment or decree and some of them die before the judgment or decree is satisfied or carried into effect, the judgment or decree, if for money or concerning personal property, shall survive against the executor or administrator of the deceased party and, if concerning real estate, against his or her heirs or devisees.

(2) In each of the cases mentioned in subdivision (b)(1) of this section, execution may be issued in the name of the surviving plaintiff for the benefit of himself or herself and the legal representatives of any deceased plaintiff or in the name of the surviving plaintiff and the representatives of any deceased plaintiff against any surviving defendant.

(c) The term "real estate", as used in this act, shall be construed to include all estates and interest in lands and tenements, whether legal or equitable, liable to be sold under execution.



§ 16-65-503 - Revival against administrators in succession.

If any executor or administrator who is a plaintiff or defendant in any judgment or decree dies, resigns, or is dismissed before the judgment or decree is satisfied or carried into effect, the judgment or decree may be revived by or against the administrator in succession in the manner provided for in this subchapter.



§ 16-65-504 - Revival of judgment against personal representatives, heirs, and devisees of deceased defendant.

(a) A judgment may be revived against the personal representatives, heirs, and devisees, or any of them, of a deceased defendant by an action in circuit court without verification of the complaint.

(b) A judgment or decree may be revived against the representatives of any deceased defendant by scire facias in the name of:

(1) The name of the surviving plaintiff; and

(2) Those plaintiffs who are deceased.



§ 16-65-505 - Executions issued against defendant and deceased defendants' representatives.

Executions may be issued against the surviving defendant and the representatives of the deceased defendants or such of them as are jointly made parties.






Subchapter 6 - -- Satisfaction

§ 16-65-601 - Entry of disposition of judgment in judgment book.

When satisfaction of a judgment or decree shall be acknowledged or entered by order of court, when satisfaction shall be made by execution, or when the judgment or decree shall be reversed or set aside, the clerk shall enter in the margin of the judgment book, opposite the judgment or decree, a memorandum of the disposition thereof, the date, and the book and page in which the evidence of the disposition is entered on record.



§ 16-65-602 - Entry of satisfaction.

(a) Whenever the whole judgment shall appear to be satisfied by the return of an execution, it shall be the duty of the clerk to enter in the judgment book, in the space left for that purpose, "satisfied by execution".

(b) (1) Whenever a judgment is satisfied otherwise than upon an execution, it shall be the duty of the party or his or her attorney within sixty (60) days thereafter to enter satisfaction in the judgment book, which shall be sufficiently done by writing the words "satisfied in full", with the date of the entry and the signature of the party making it.

(2) The court may on motion and notice compel an entry of satisfaction to be made.

(3) (A) Satisfaction of a judgment or decree may be entered by the plaintiff in person, by his or her attorney of record, or by an agent duly authorized in writing for that purpose under the hand of the plaintiff.

(B) When the entry of satisfaction is made by an agent, his or her authority shall be filed in the office of the clerk of the court in which the judgment or decree may be.

(4) If the person receiving satisfaction for any judgment or decree neglects or fails to enter satisfaction within the time prescribed in subdivision (b)(1) of this section, the person shall forfeit and pay to the person against whom the judgment or decree may have been entered any sum not exceeding one hundred fifty dollars ($150) nor less than five dollars ($5.00), to be recovered in an action founded on this act.

(c) (1) If the person receiving satisfaction of any judgment or decree neglects or refuses to acknowledge the satisfaction of the judgment or decree within the time prescribed by subdivision (b)(1) of this section, the party interested may, on notice given to the adverse party or his or her attorney, apply to the court to have satisfaction entered.

(2) If the court is satisfied that the plaintiff or his or her agent or attorney has received full satisfaction of the judgment or decree, an order shall be made directing the clerk to enter satisfaction on the judgment or decree, which shall have the same effect as if it had been acknowledged by the party.

(3) The costs attending the application shall be recovered of the party so refusing, by execution, as in other cases.

(d) Satisfaction entered in accordance with the provisions of this section shall forever discharge and release the judgment or decree.



§ 16-65-603 - Judgments set off against each other.

(a) Judgments for the recovery of money may be set off against each other, having due regard to the legal and equitable rights of all persons interested in both judgments.

(b) The setoff may be ordered upon motion after reasonable notice to the adverse party, where both judgments are in the same court, or in an action for equitable relief in the court in which the judgment sought to be annulled by the setoff was rendered.



§ 16-65-604 - Collection of judgment enjoined during pendency of action which may be usable as setoff.

During the pendency of an action, or while any claim, contract, or other obligation remains unsatisfied or unfulfilled which could be used as a setoff against a prior judgment in favor of the defendants or parties or any of them, the court shall enjoin and stay collection and enforcement of the prior judgment in favor of the defendants or parties upon such terms and conditions as the court deems necessary to prevent loss by insolvency, nonresidence, or otherwise.









Chapter 66 - Execution Of Judgments

Subchapter 1 - -- General Provisions

§ 16-66-101 - Execution issued on final judgment order.

An execution may issue on any final judgment order of a court of record, in personam, for a liquidated sum of money and for interest and costs, or for costs alone.



§ 16-66-102 - Execution on registered judgment from another county.

The circuit court of any county in this state in which a judgment rendered by a court of competent jurisdiction in another county of this state has been registered in accordance with the provisions of § 16-65-117(a)-(c) shall have power to issue writs of execution upon any such judgment.



§ 16-66-103 - Execution may issue until collection barred.

An execution may be issued upon a judgment at any time until the collection of it is barred by the statute of limitations, although no execution may have been previously issued within a year and a day.



§ 16-66-104 - Procedure in issuing writs of execution.

(a) Form -- In General. The form of a writ of execution may be in substance as follows:

Click here to view form

(b) Form -- Variances. The form of the writ of execution in subsection (a) of this section may be varied to suit each particular case.

(c) Notice to Defendant. Upon application for a writ of execution by a qualified judgment creditor, the clerk of the court shall attach to the writ set forth in subsection (a) of this section the following notice:

Click here to view form

(d) Service and Return of Notice to Defendant -- Mailing of Copies. (1) The notice to defendant together with a copy of the writ of execution shall be served on the judgment debtor by:

(A) An officer authorized to serve process simultaneously with seizure or levy of property; or

(B) The judgment creditor in the same manner as service of writs or summons before the day the officer authorized to serve process seizes or levies on property of the judgment debtor.

(2) If the judgment creditor mails the writ of execution and the notice to defendant, as provided in subdivision (d)(1)(B) of this section, the mail shall be sent to the last known address of the judgment debtor. However, if the writ and notice are refused, unclaimed, or cannot be delivered by the post office, or if the residence address of the judgment debtor is not discoverable after diligent search, then the writ of execution and the notice to defendant shall be sent first-class mail to the judgment debtor at his or her last known residence address and, if known, his or her last place of employment.

(e) Mailing of Annual Notice. The judgment creditor shall not be required to serve another notice to defendant on the judgment debtor, by mail or otherwise, for future writs of execution on the same debt within one (1) year of the original writ of execution. If further writs of execution on the same debt are filed thereafter, then the notice shall be required to be served by the judgment creditor annually.

(f) Certificate of Service Statement. The circuit clerk shall include as a part of the writ of execution a certification statement of the service required in subsection (d) of this section on the judgment debtor. The judgment creditor, or the authorized officer serving the writ, must complete the certificate of service statement by listing the name and address of the judgment debtor and the date of mailing. The statement must be signed by the judgment creditor or his or her attorney.

(g) Hearing. Upon filing a claim of exempt property, a prompt hearing shall be held to determine the validity of the claimed exemptions. Provided, no hearing shall be required and a writ of supersedeas shall issue as to the claimed exemption or exemptions if the judgment creditor files a statement in writing that the judgment debtor's claim of exemption is not contested.

(h) Time to Claim Exemption. Upon receipt of a writ of execution and notice to defendant, the judgment debtor shall have twenty (20) days from such receipt to file a petition to claim any of the exemptions provided by law.



§ 16-66-105 - Debt, damages, and costs endorsed on execution.

Every clerk of the courts of record in this state shall endorse upon every execution issued by him or her the debt, damages, and costs to be recovered before delivery of the execution to the officer by whom it is to be executed.



§ 16-66-106 - Joint execution when judgment against several.

On a judgment or decree against several, the execution must be joint.



§ 16-66-107 - Death of one or more plaintiffs.

(a) The death of one (1) or all the plaintiffs shall not prevent an execution being issued thereon. However, on such execution, the clerk shall endorse the death of such of them as are dead and, if all the plaintiffs are dead, the names of the personal representative or last survivor if the judgment passed to the personal representative, or the names of the survivor's heirs, if the judgment was for real property.

(b) Before making the endorsements set forth in subsection (a) of this section, an affidavit of the death shall be filed with the clerk by one (1) of the plaintiffs, or personal representatives or heirs, or their attorney, and that the persons named as such are the personal representatives or heirs. In the case of personal representatives, they shall also file with the clerk a certificate of their qualification in the proper court in this state.

(c) The sheriff, in acting upon an execution endorsed as provided in subsection (a) of this section, shall proceed as if the surviving plaintiff or plaintiffs, or the personal representative or heirs, were the only plaintiffs in the execution and shall take sale, stay, and forthcoming bonds accordingly.

(d) The defendant may move the court to quash an execution on the ground that the personal representative or heirs of a deceased plaintiff are not properly stated in the endorsement on the execution and, during the vacation of the court, may obtain an injunction, upon its being made to appear that the persons named are not entitled to the judgment on which the execution was issued.



§ 16-66-108 - Death of part of defendants.

The death of part only of the defendants shall not prevent execution being issued which, however, shall operate alone on the survivors and their property.



§ 16-66-109 - Executions directed to any county without court order.

Executions issued upon any judgment, order, or decree rendered in any court of record may be directed to and executed in any county in this state without first procuring an order of the court for that purpose.



§ 16-66-110 - Endorsement of sheriff.

Every sheriff or other officer to whom any execution may be delivered shall endorse thereon the hour, day of the month, and year when it came to his or her hands.



§ 16-66-111 - Priority of writs.

If two (2) or more writs of execution come to the hands of the sheriff or another officer to whom execution may be delivered on the same day, the writ of execution which he or she first received shall have priority over the others and shall be executed accordingly.



§ 16-66-112 - Time execution attaches as lien.

An execution shall be a lien on the property in any goods or chattels, or the rights or shares in any stock, or on any real estate, to which the lien of the judgment, order, or decree extends or has been determined, from the time the writ shall be delivered to the officer in the proper county to be executed.



§ 16-66-113 - Alias execution.

(a) If an execution is issued and the plaintiff desires to take out another at his or her own proper costs, the clerk may issue the execution, though the previous execution has not been returned.

(b) If an execution is returned, in whole or in part, not satisfied, a new one may issue.



§ 16-66-114 - Execution against corporations -- Attachment.

(a) The first process upon a judgment against any private corporation shall be a fieri facias, which the sheriff or other officer shall levy on the moneys, goods and chattels, and lands and tenements of the corporation, and upon which he or she shall proceed as in other cases.

(b) If the sheriff or other officer returns upon any writ of fieri facias that no goods and chattels and lands and tenements can be found whereon to levy or if the property taken is not sufficient to satisfy the judgment, interest, and costs, then upon the application of the plaintiff or his or her attorney, the circuit court shall issue a writ of attachment against the rights and credits of the corporation, reciting the judgment, execution, and return, which shall be directed to the sheriff of the proper county.

(c) The attachment shall be executed by summoning as garnishee any person having any moneys or effects belonging to the corporation and any debtor to the corporation who may be found within the county to appear before the circuit court at the return of the writ and answer touching any moneys or effects of the corporation in his or her hands or any debt he or she may owe to the corporation.

(d) From the time of making service, all moneys and effects due and owing, payable, or belonging to the corporation shall be bound until the judgment is satisfied. No payment made thereafter to the corporation or other disposition of any debts, moneys, or effects so attached shall be credited to the garnishee making the payment nor shall the stock owned by the person in the corporation be allowed as a setoff.

(e) Proceedings against garnishees under the provisions of this section shall be the same as against the garnishees summoned in the case of absent and absconding debtors. However, no judgment shall be rendered against a garnishee for any debt to become due at a future day until after the debt shall become due.

(f) For all moneys paid by any garnishee under the provisions of this section, he or she shall have credit against the corporation to whom it is due.

(g) If a sufficient sum is not made to satisfy the judgment and costs, other writs of attachment may be issued as provided in this section, from time to time, until the whole is satisfied.

(h) If any money remains in the hands of the officer after satisfying the judgment and all costs, he or she shall pay the money to the corporation or its order.

(i) Nothing in the provisions of this section shall be so construed as to authorize the sale of any real or personal property belonging to the state or to any county, city, town, borough, or other public or municipal corporation regularly incorporated according to law, by virtue of any execution.



§ 16-66-115 - Abstract of execution.

(a) The clerk shall keep a well-bound book in which he or she shall enter an abstract of all executions issued by him or her or out of his or her office, showing:

(1) The date of the execution;

(2) The names of the parties;

(3) The amount of debt;

(4) Damages;

(5) Costs;

(6) To what officer and county directed;

(7) The return, if any; and

(8) A reference to the book and page wherein the judgment, order, or decree whereon the execution issued is entered.

(b) Every clerk shall, moreover, keep a regular index in alphabetical order, to the abstract of executions, both by the names of the plaintiffs and of the defendants therein.



§ 16-66-116 - Conveyances by commissioners.

(a) Real property may be conveyed by a commissioner appointed by the court when:

(1) By the judgment in an action, a party is ordered to convey that property to another; or

(2) That property has been sold under a judgment or order of the court and the purchase money paid.

(b) The deed of the commissioner shall so refer to the judgment, orders, and proceedings authorizing the conveyance that the judgment, orders, and proceedings may be readily found.

(c) It shall be necessary for the conveyance to be signed by the commissioner only, without affixing the names of the parties whose title is conveyed. However, the names of the parties whose title is conveyed shall be recited in the body of the conveyance.

(d) The conveyance shall be recorded in the office in which, by law, it should have been recorded had it been made by the parties whose title is conveyed by it.

(e) (1) A conveyance made in pursuance of a judgment shall pass to the grantee the title of the parties ordered to convey the land.

(2) A conveyance made in pursuance of a sale ordered by the court shall pass to the grantee the title of all the parties to the action or proceeding.

(f) After a conveyance is ordered or adjudged, it shall not be necessary to revive the action if any of the parties shall die, but the conveyance in pursuance of the judgment or order shall be effectual to pass the title, notwithstanding the death of any of the parties.



§ 16-66-117 - Bonds in executions and judicial sales.

(a) Every bond taken on the sale of property under an order or decree in equity or on the sale of property under execution, and every stay bond and forthcoming bond shall be signed by the principal and sureties and attested by the person taking the bond or someone in his or her presence.

(b) A bond so taken shall be returned to the proper officer with the report of the acts of the person taking it and, if taken under execution, the latter must be returned with the bond.

(c) All such bonds shall have the force and effect of a judgment on which an execution may issue. The execution shall be endorsed to the effect that no surety of any kind is to be taken.

(d) The officer taking any of the bonds described in subsection (a) of this section and his or her sureties, or their representatives, shall be jointly and severally liable to the person injured for any damages he or she may sustain by the officer's failing to discharge his or her duty in the taking of the bond.

(e) (1) If one (1) of several obligors or obligees in a bond having the force and effect of a judgment dies before the judgment is satisfied, execution may issue on the bond in the name of the surviving obligees against the obligors or the survivor.

(2) When all the obligees in a bond as specified in subdivision (e)(1) of this section die, their personal representatives may, if the bond is not satisfied, sue out execution thereon after its maturity against the obligors, or their personal representatives if all the obligors are dead, or if only some of the obligors are dead, against the survivor and the personal representatives of the deceased.

(f) When a bond having the force of a judgment is quashed, a new execution may issue on the original judgment at the instance of the plaintiff in the same manner as if that bond had never been given.



§ 16-66-118 - Defaults of officers.

(a) Each officer to whom any execution is delivered shall be liable and bound to pay the whole amount of money specified in or endorsed on the execution and directed to be levied if he or she:

(1) Neglects or refuses to execute or levy the execution according to law;

(2) Takes in execution any property, or if any property is delivered to him or her by any person against whom an execution may have been issued, and the officer neglects or refuses to make a sale of the property so delivered according to law;

(3) Does not return the execution on or before the return day specified therein;

(4) Makes a false return of the execution; or

(5) After having taken the defendant's body in execution, permits him or her to escape, and does not have his body according to the command of the writ.

(b) It shall be the duty of the clerk of the court from which any execution may be issued to endorse on the execution the time when it was returned.

(c) If the officer, on the return of any execution or at the time the execution ought to be returned, does not have the money which he or she may have become liable to pay as prescribed in subsection (a) of this section and does not pay the money over according to the command of the writ, any person aggrieved thereby may have his or her action against the officer and his or her securities, upon his or her official bond.

(d) If any officer sells any property under any execution, whether he or she received payment therefor or not, or makes the money specified in or endorsed on any execution and directed to be levied, or any part thereof, and does not have the amount of such sales or the money so made before the court and does not pay over the same according to law, he or she shall be liable to pay the whole amount of the sale or money by him or her made to the person entitled thereto, with lawful interest thereon, and damages in addition at the rate of ten percent (10%) per month to be computed from the time when the execution is made returnable until the whole is paid, to be recovered in an action against the officer and his securities on his or her official bond.

(e) (1) The party aggrieved may proceed against the officer by the motion before the court in which the writ is returnable in a summary manner, ten (10) days' previous notice of the intended motion being given, on which motion the court shall render judgment for the amount which ought to have been paid, with interest and damages as provided in subsection (d) of this section, and award execution thereon.

(2) The proceeding against any officer by motion in the manner prescribed in subdivision (e)(1) of this section shall not be construed to exempt the securities of the officer from liability.

(f) (1) It shall be the duty of every officer to whom any execution may be directed, issued on any judgment recovered on motion according to the provisions of subsections (d) and (e) of this section, to execute the execution within fifteen (15) days after it shall be delivered to him or her.

(2) The officer shall be subject to the same penalties and liabilities for every default therein as on other executions.

(g) If any sheriff or other officer to whom any execution may be legally directed refuses to receive the execution and execute it according to law, the officer shall be deemed guilty of a misdemeanor in office and shall also be liable to the party aggrieved for the amount of money specified in the execution, to be recovered against him or her and his or her securities on his or her official bond.



§ 16-66-119 - Immunity of law enforcement officers.

Any sheriff or other law enforcement officer acting reasonably, in good faith, and not in violation of clearly established law, and exercising due care while serving and executing writs of execution shall have immunity from suit and civil liability and shall not be liable for any civil damages for acts performed in the official performance of his or her duties.






Subchapter 2 - -- Property Subject to Execution -- Exemptions

§ 16-66-201 - Property subject to execution.

The following described property shall be liable to be seized and sold under any execution upon any judgment, order, or decree of a court of record:

(1) All goods and chattels not exempted in this subchapter;

(2) All improvements on the public lands of the United States;

(3) The rights and shares in the stock of any bank, insurance company, or other incorporation;

(4) Any current gold or silver coin, which shall be returned as so much money collected, without exposing the current gold or silver coin to sale;

(5) Any bill or other evidence of debt issued by any moneyed corporation of this state or any other state, belonging to any person against whom an execution shall be issued, at the time the writ is delivered to the officer to be executed, or at any time thereafter;

(6) All real estate, whether patented or not, of which the defendant or any person for his or her use, was seized on the day of rendition of the judgment, order, or decree upon which the execution is issued, or at any time thereafter.



§ 16-66-202 - Married women's property subject to execution.

Whenever a judgment has been recovered against a married woman, the judgment may be enforced by execution against her sole and separate estate or property to the same extent and in the same manner as if she were sole.



§ 16-66-203 - Encumbered property.

(a) Any property, real, personal, or mixed, may be subjected to seizure under execution, garnishment, attachment, or other process, even though the property is subject to mortgage, deed of trust, vendor's lien, conditional sales contract, chattel mortgage, or other lien. Any officer authorized by law to execute process, may seize, levy upon, or otherwise take possession of any property, whether real, personal, or mixed, even though there may be a lien against the property, and he or she may sell the property as provided by law.

(b) (1) Any prior lienholder or lienholders of any nature whatsoever shall be made a party or parties to the process, by the plaintiff or his or her attorney serving notice upon the lienholder or lienholders. This notice shall be served by any officer authorized to execute process. In the event the lienholder or lienholders are nonresidents of the State of Arkansas, then the plaintiff or his or her attorney shall give notice of the seizure of the property by registered mail to the lienholder or lienholders at their last known address. The return receipt of the lienholder or lienholders, or the affidavit of the plaintiff or his or her attorney, of the compliance with this subsection, shall be filed in the office of the clerk of the court from which the writ of garnishment, attachment, or other process is issued.

(2) Any sale made under the provisions of this section shall be made subject to the lienholder's or lienholders' indebtedness.

(c) This section shall not be construed to deprive any person or persons of their homestead or personal exemptions as provided by law.



§ 16-66-204 - Leases subject to execution -- Exception.

Every unexpired lease of lands shall be subject to execution and sale as real estate; but this lease shall not be subject to sale under any execution issued by a justice of the peace.



§ 16-66-205 - Exemption -- Property of state.

No property, whether real, personal, or mixed, or effects, credits, choses in action, assets of any description, securities or moneys belonging to the state, either legally or equitably, or the title of which may be in the state, shall be subject to judgment, decree, execution, or sequestration, or be seized on or sold by virtue of any order, judgment, decree, or process of any court whatever.



§ 16-66-206 - Exemption -- Improvements on public land.

It is unlawful to levy upon and sell under any execution or decree any improvement, or right of preemption upon the public lands within this state, any law, usage, or custom, to the contrary notwithstanding. However, no other improvement on the public lands, as provided for above, shall be so exempt, except those on which the defendant may reside or cultivate at the time of issuing the execution.



§ 16-66-207 - Exemption -- Family or public graveyards.

(a) The clerk and recorder of deeds of the proper county, when any description of the metes and bounds of a family graveyard or public burial place shall be filed in his or her office, shall make a record of the description in the record of deeds, which shall be sufficient to exempt the land or burial place, not only from taxation, but also from execution.

(b) Not more than five (5) acres shall be so exempted under this section.



§ 16-66-208 - Exemptions -- Wages -- Penalty.

(a) (1) The wages of all laborers and mechanics not exceeding their wages for sixty (60) days shall be exempt from seizure by garnishment, or other legal process if the defendant in any case files with the court from which the process is issued a sworn statement that the sixty (60) days' wages claimed to be exempt is less than the amount exempt to him or her under the Constitution of the state, and that he or she does not own sufficient other personal property which, together with the sixty (60) days' wages, would exceed in amount the limits of the constitutional exemption.

(2) The party in whose favor the garnishment has been issued, and who asserts that a claim of exemption is invalid in whole or in part, by giving five (5) days' written notice to the person claiming the exemption, shall be entitled to a hearing before the court or judge issuing the garnishment upon the question of the validity of the claim of exemption. No supersedeas shall be issued for a period of five (5) days after the claim of exemption is made in order to provide time for the party in whose favor the garnishment has been issued to request such hearing. The notice required by this section shall be served by a person authorized to serve a summons under § 16-58-107, and shall be filed in the office of the judge or the clerk issuing the garnishment.

(3) (A) If the claim of exemption is not valid, either in whole or in part, then the garnishment proceedings shall be stayed only as to such amount as the court may determine.

(B) If the claim of exemption is sustained, the wages of the person claiming such exemption shall not again be seized by garnishment or other legal process, for a period of sixty (60) days.

(b) (1) The first twenty-five dollars ($25.00) per week of the net wages of all laborers and mechanics shall be absolutely exempt from garnishment or other legal process without the necessity of the laborer or mechanic filing a schedule of exemptions as provided in subsection (a) of this section.

(2) The term "net wages", as used in this subsection, shall mean gross wages less the deductions actually withheld by the employer for Arkansas income tax, federal income tax, social security, group retirement, and group hospitalization insurance premiums and group life insurance premiums.

(c) Any officer violating the provisions of this section shall be subject to the fines and penalty mentioned in § 16-66-214.



§ 16-66-209 - Exemption -- Proceeds of life, health, accident, and disability insurance.

(a) To the extent permitted by the Arkansas Constitution, all moneys paid or payable to any resident of this state under an insurance policy providing for the payment of life, sick, accident, or disability benefits shall be exempt from liability or seizure under judicial process of any court and shall not be subjected to the payment of any debt by contract or otherwise by any writ, order, judgment, or decree of any court.

(b) As used in this section, "moneys" means a payment made under an insurance policy to compensate:

(1) The insured or beneficiary for a claim under the policy; or

(2) The owner, insured, or beneficiary for the cash surrender value of the policy.

(c) Nothing in this section shall be construed to affect the validity of any sale, assignment, mortgage, pledge, or hypothecation of a policy of insurance or the avails, proceeds, or benefits of a policy of insurance.



§ 16-66-210 - Homestead Exemption Act.

(a) This section shall be known and may be cited as the "Homestead Exemption Act of 1981".

(b) The homestead of any resident of this state who is married or the head of a family shall not be subject to the lien of any judgment, or decree of any court, or to sale under execution or other process thereon, except such as may be rendered for the purchase money or for specific liens, laborers' or mechanics' liens for improving the homestead, or for taxes, or against executors, administrators, guardians, receivers, attorneys for moneys collected by them, and other trustees of an express trust for moneys due from them, in their fiduciary capacity.

(c) (1) The homestead outside any city, town, or village, owned and occupied as a residence, shall consist of no more than one hundred sixty (160) acres of land, with the improvements thereon, to be selected by the owner. The homestead shall not exceed in value the sum of two thousand five hundred dollars ($2,500), but, in no event shall the homestead be reduced to less than eighty (80) acres, without regard to value.

(2) The homestead in any city, town, or village, owned and occupied as a residence, shall consist of not more than one (1) acre of land, with the improvements thereon, to be selected by the owner. The homestead shall not exceed the sum of two thousand five hundred dollars ($2,500) in value, but in no event shall the homestead be reduced to less than one-quarter (1/4) of an acre of land, without regard to value.

(3) Any homestead outside any city, town, or village, owned and occupied as a residence, which is annexed to or made part of an incorporated city or town within the State of Arkansas, shall retain its exemption under subdivision (c)(1) of this section as long as the land on which it is located remains rural in nature and has a significant agricultural use.

(d) The homestead provided for in this section shall inure to the benefit of the minor children, under the exemptions provided in this section, after the demise of the parents.



§ 16-66-211 - Claiming exemptions -- Schedule of property -- Stay of execution -- Levy on remainder of property -- Appeal.

(a) (1) Whenever any resident of this state, upon the issue against him or her for the collection of any debt by contract of any execution or other process, of any attachment except specific attachment against his or her property, desires to claim any of the exemptions provided for by law, he or she shall prepare a schedule, verified by affidavit, of all his or her property. This schedule shall include moneys, rights, credits, and choses in action held by himself or herself or others for him or her and specifying the particular property which he or she claims as exempt under the provisions of the Arkansas Constitution, Article 9.

(2) After giving five (5) days' notice in writing to the opposing party or his or her agent or attornery, the resident claiming the exemption shall file the schedule with the judge or clerk issuing the execution or other process or attachment.

(3) A hearing shall be ordered by the court or judge issuing the process if, within five (5) days after receiving the notice required to be given by the person claiming the exemption, the party in whose favor the process issued files a request for a hearing with the judge or clerk of the court.

(4) If after the hearing, either in open court or by the judge in vacation, the claim of exemption is determined to be valid, then supersedeas shall issue, staying any sale or further proceeding under the execution, process, or attachment against the property described in the schedule, and claimed as exempted, and by returning the property to the defendant.

(5) No alias execution shall be levied on property relieved from process by claim of exemption until one (1) year from the date of the filing of the schedule of exemptions.

(b) (1) If the debtor has other property than that claimed in any former schedule, the officer shall levy upon that other property.

(2) If the debtor desires to claim further exemptions, he shall include all his property in any schedule therefor.

(c) If in any such schedule it appears that the debtor has more property in value than is exempt by law, he or she shall select his or her exemptions. The remainder of the property shall be subject to the levy of the execution, whether the property is included in any former schedule or not.

(d) An appeal may be taken to the circuit court from any order of judgment rendered by a justice of the peace upon the filing of the affidavit and upon executing the bond required in other cases of appeal.



§ 16-66-212 - Right of homestead not lost by failure to schedule -- Wife may claim.

(a) A debtor's right of homestead shall not be lost or forfeited by his or her omission to select and claim it as exempt before the sale thereof on execution, nor by his or her failure to file a description or schedule of the homestead in the recorder's or clerk's office.

(b) The debtor may select and claim his or her homestead after or before its sale on execution and may set up his or her right of homestead when suit is brought against him or her for possession.

(c) If a spouse neglects or refuses to make such claim, his or her spouse may intervene and set it up.

(d) If the debtor does not reside on his or her homestead and is the owner of more land than he or she is entitled to hold as a homestead, the debtor or his or her spouse, as the case may be, shall select the homestead before sale.



§ 16-66-213 - Appraisal of property claimed as exempt.

(a) Upon application to the justice or clerk by the plaintiff in whose favor such execution, process, or attachment shall have been issued, the justice or clerk, as the case may be, shall forthwith appoint three (3) disinterested appraisers, to be summoned and sworn by the officer levying the attachment, execution, or process.

(b) (1) The appraisers shall proceed at once to appraise the property claimed as exempt.

(2) The appraisal signed by a majority of the appraisers shall be returned with the writ.

(c) (1) If a majority of the appraisers decides that the full amount of the property described and claimed as exempted in the schedule is within the limit of valuation prescribed by the Constitution, then the officer levying the attachment or execution or enforcing other process, shall surrender the property to the defendant. The costs of the proceeding shall be paid by the plaintiff making application for the appraisal.

(2) If the decision shall be that the property described exceeds in value the amount exempted by the Constitution, then the justice or the clerk shall revoke the supersedeas so far as concerns such items of the property described as the appraisers may designate as in excess of the amount of exemption provided for by the Constitution, and the costs of the proceeding shall be paid by the defendant in the action.

(d) Either party shall have the right to appeal from the decision of the board of appraisers provided for in this section. If the board has been appointed by a justice of the peace, then the appeal shall be made to the circuit court of the county upon presentation of a duly certified transcript of the attachment, execution, or other process issued and of the decision of the appraisers. If the board has been appointed by the clerk of a court, then the appeal shall be made to the court by whose clerk the board was appointed.

(e) The appraisers shall each receive as compensation for their services the sum of three dollars ($3.00) per day for each day's service rendered, not to exceed two (2) days. This amount is to be taxed in the costs of the proceeding.



§ 16-66-214 - Effect of filing schedule -- Sale stayed without bond -- Penalty for sale of scheduled property.

(a) When the schedule provided for in § 16-66-211 has been filed as prescribed in that section, the provisions of Chapter VI, of Title XV of the Code of Civil Practice shall not be considered as applying to the case of the execution or other final process stayed.

(b) (1) No indemnifying bond shall be received by the officer levying the execution or enforcing the final process.

(2) If any officer, under the pretext of having received an indemnifying bond, undertakes to sell the property described in the schedule, he or she shall be deemed guilty of gross misdemeanor and shall, upon conviction, be imprisoned in the county jail for a term of not less than one (1) month nor to exceed two (2) months and shall be fined in a sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500). He or she shall furthermore be liable upon his official bond to the defendant in twice the amount of damages incurred by the defendant.



§ 16-66-215 - Evasion of exemption law in collection of debt -- Penalty.

Whoever, whether principal, agent, or attorney, under the statutes of this state on the subject of the exemption of property from levy and sale on execution, or in attachment or garnishment, with intent to deprive any resident of this state of his or her rights, sends or causes to be sent out of this state any claim for debt to be collected by proceeding in attachment, garnishment, or other mesne process when the creditor, debtor, person, and corporation owing for the earnings intended to be reached by such proceedings is each within the jurisdiction of the courts of this state shall be guilty of a violation and upon conviction shall be fined for each and every claim so sent out of this state in any sum not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).



§ 16-66-216 - Assignment or transfer of debt -- Penalty for evasion.

Whoever, either directly or indirectly, assigns or transfers any claims for debts against a citizen of this state for the purpose of having the claims for debts collected by proceedings in attachment, garnishment, or other process out of the wages or personal earnings of the debtor in courts outside of this state when the creditor, debtor, person, or corporation owing the money intended to be reached by the proceedings in attachment is each within the jurisdiction of the courts of this state shall be guilty of a violation and upon conviction shall be fined in any sum not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).



§ 16-66-217 - Election of bankruptcy exemptions.

Residents of this state having the right to claim exemptions in a bankruptcy proceeding pursuant to 11 U.S.C. § 522 shall have the right to elect either:

(i) The property exemptions provided by the Constitution and the laws of the State of Arkansas; or

(ii) The property exemptions provided by 11 U.S.C. § 522(d).



§ 16-66-218 - Exemptions from execution under federal bankruptcy proceedings.

(a) The following property shall be exempt from execution under bankruptcy proceedings pursuant to Pub. L. No. 95-598:

(1) The unmarried debtor's aggregate interest, not exceeding eight hundred dollars ($800) in value, and the married debtor's aggregate interest, not exceeding one thousand two hundred fifty dollars ($1,250) in value, in real or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence, or in a burial plot for the debtor or a dependent of the debtor;

(2) The debtor's interest, not to exceed one thousand two hundred dollars ($1,200) in one (1) motor vehicle;

(3) The debtor's aggregate interest in the debtor's or the debtor's spouse's wedding bands, including diamonds mounted thereon not exceeding one-half (1/2) carat in weight;

(4) The debtor's aggregate interest, not to exceed seven hundred fifty dollars ($750) in value in any implements, professional books, or tools, of the trade of the debtor or the trade of a dependent of the debtor.

(b) The exemptions granted in subsection (a) of this section shall be in addition to the present exemptions granted by Arkansas law as listed below:

(1) The personal property of an unmarried person not the head of a family not exceeding a value of two hundred dollars ($200) in addition to such person's wearing apparel -- Arkansas Constitution, Article 9, Section 1;

(2) The personal property of a married person or head of a family not exceeding a value of five hundred dollars ($500) in addition to such person's wearing apparel -- Arkansas Constitution, Article 9, § 2;

(3) Rural homesteads not exceeding one hundred sixty (160) acres of land with improvements thereon, up to two thousand five hundred dollars ($2,500) in value but in no event less than eighty (80) acres without regard to value -- Arkansas Constitution, Article 9, § 4;

(4) The urban homestead not exceeding one (1) acre of land with improvements thereon, but not to exceed two thousand five hundred dollars ($2,500) in value, but in no event to be less than one-quarter (1/4) of an acre of land without regard to value -- Arkansas Constitution, Article 9, § 5;

(5) The rural or urban homestead of a widow or surviving dependent children including the rents and profits from such homestead -- Arkansas Constitution, Article 9, § 6;

(6) Sixty (60) days' wages, not exceeding the limits imposed by the Arkansas Constitution, Article 9, §§ 1 and 2, but in no instance less than twenty-five dollars ($25.00) per week -- § 16-66-208;

(7) Proceeds of life, health, accident, and disability insurance -- § 16-66-209;

(8) Department of Arkansas State Police retirement benefits -- §§ 24-6-202, 24-6-205, 24-6-223;

(9) Stipulated premium insurance benefits -- § 23-71-112;

(10) Mutual assessment insurance benefits -- § 23-72-114;

(11) Fraternal benefit society benefits -- § 23-74-119 [repealed];

(12) Assets of delinquent insurer -- § 23-68-120;

(13) Rights to unemployment benefits and benefits received but not mingled with other funds except for debts incurred for necessities furnished during the time of unemployment -- §§ 11-10-107 -- 11-10-110;

(14) Workers' compensation benefits -- § 11-9-110;

(15) Public welfare assistance grants -- § 20-76-430;

(16) All contributions made by a debtor to an individual retirement account, as that term is defined for federal income tax purposes and state income tax purposes, for a period exceeding one (1) year prior to the filing of a petition of bankruptcy. However, the maximum amount of individual retirement account contributions that may be claimed under this subdivision shall not exceed twenty thousand dollars ($20,000) for an individual and twenty thousand dollars ($20,000) for a husband and wife combined; and

(17) All other benefits exempt by law but not specifically enumerated herein.



§ 16-66-219 - Wedding rings exempt.

A person's wedding ring shall be exempt from attachment, execution, and seizure for satisfaction of debts.



§ 16-66-220 - Pension and profit-sharing plans.

(a) (1) A person's right to the assets held in or to receive payments, whether vested or not, under a pension, profit-sharing, or similar plan or contract, including a retirement plan for self-employed individuals, or under an individual retirement account or an individual retirement annuity, including a simplified employee pension plan, is exempt from attachment, execution, and seizure for the satisfaction of debts unless the plan, contract, or account does not qualify under the applicable provisions of the Internal Revenue Code of 1986.

(2) A person's right to the assets held in or to receive payments, whether vested or not, under a government or church plan or contract is also exempt unless the plan or contract does not qualify under the definition of a government or church plan under the applicable provisions of the federal Employee Retirement Income Security Act of 1974.

(b) (1) Contributions to an individual retirement account that exceed the amounts deductible under the applicable provisions of the Internal Revenue Code of 1986 and any accrued earnings on such contributions are not exempt under this section unless otherwise exempt by law.

(2) However, the limitations of subdivision (b)(1) of this section do not apply to an individual retirement account established pursuant to and qualifying under § 408(A) of the Internal Revenue Code of 1986.



§ 16-66-221 - Schedule of property -- Filing.

(a) Whenever any resident of this state has any final judgment order of a court of record entered against him or her, he or she shall prepare a schedule, verified by affidavit, of all his or her property, both real and personal, including moneys, bank accounts, rights, credits, and choses in action held by himself or herself or others for him or her and specify the particular property which he or she claims as exempt under the provisions of the law.

(b) The schedule shall be filed with the clerk of the court in which the final judgment order was rendered within forty-five (45) days of entry of the final judgment order.

(c) All final judgment orders of a court of record in this state shall include a provision requiring the judgment debtor to comply with the requirements of this section. However, the absence of the provision from a final judgment shall not invalidate the judgment.






Subchapter 3 - -- Staying, Quashing, or Vacating Writ

§ 16-66-301 - Petition to judge, stay, quash, or set aside execution -- Proceedings.

(a) If any person against whom any execution has been issued applies to the judge of the court out of which the execution or order of sale was issued, by petition verified by affidavit, setting forth good cause why the execution ought to be stayed, set aside, or quashed, reasonable notice of the intended application having been previously given to the adverse party or his or her agent or attorney of record, the judge shall, upon the application, hear the complaint.

(b) (1) If it appears that the execution ought to be stayed, set aside, or quashed and the petitioner enters into a recognizance with sufficient security in such sum as may be reasonable to be taken and approved by the judge, conditioned that if the application is determined against the petitioner, he or she will pay the debt, damages, and costs, to be recovered by the execution or order of sale, surrender in execution his or her property liable to be seized, taken, and sold by the execution or order of sale, or that the sureties will do it for him or her, then the judge shall make an order for the stay of the execution or order of sale as aforesaid.

(2) However, all property real and personal bound by the execution or order of sale shall remain bound as if no such stay had been granted.

(c) On the presentation of a certified copy of the order to the officer having charge of the execution or order of sale, he or she shall immediately return the execution or order of sale without further action.

(d) The judge shall return the petition and proceedings thereon, duly certified, to the court out of which the execution was issued or the order of sale made returnable. The clerk of that court shall enter the petition and proceedings upon the docket, and the court shall hear and determine the petition and proceedings in a summary manner, according to right and justice, and may award a perpetual stay of or quash the execution or order of sale, or may order the execution or order of sale to be enforced.



§ 16-66-302 - Stay not allowed in specified instances.

(a) No stay shall be allowed upon:

(1) A judgment or decree against any collecting officer, attorney at law, or agent for a delinquency or default in executing or fulfilling the duties of his or her office or place, or failing to pay over money collected by him or her in such capacity, or against a principal by his or her surety, or of a debt due by obligation having the force of a judgment, or of a judgment or decree for specific property, or for the property or its value; or

(2) A judgment or decree enforcing a lien in favor of a vendor or mortgagee; or

(3) A judgment for personal injury or injuries resulting in death caused by neglect or default of another.

(b) In the cases mentioned in this section in which a stay is not allowed, the execution shall be so endorsed by the clerk.



§ 16-66-303 - Stay of execution -- Bonds.

(a) The defendants, except in cases otherwise provided for in this subchapter, when there is no execution thereon in the hands of a collecting officer, may stay any judgment or decree for money for six (6) months by giving, before the clerk of the court entering up the judgment or decree, an obligation with good surety, to be approved by the officer, in substance as follows:

"This day the defendant, A. B. together with C. D., his or her surety, came before me, a clerk of the circuit court, and undertook that they would satisfy and pay E. F. his or her judgment, including interest (if any) and cost, amounting to .... dollars, rendered in his or her favor against A. B. by this court, within six (6) months, with legal interest on the whole amount thereof from this date."

(b) At any time before a sale of property under the execution, any execution on a judgment or decree which could be stayed before the execution issued may, be stayed for six (6) months by the defendant's giving to the officer acting under the execution an obligation payable to the plaintiff with good security for the amount thereof including interest, cost, and half of the commissions up to that time. The obligation may be in substance as follows:

"We, A. B., principal, and E. F., surety, do bind ourselves six (6) months after the date hereof to pay C. D., the plaintiff in execution, the sum of $.... dollars, to bear interest from this date, being the amount of an execution which issued from the office of the clerk of the .....Circuit Court Clerk on the .... day of ....., 20.... in favor of the said C. D. for the sum of $ .... debt (or damages); $ .... interest; $ .... cost of suit; and $ .... sheriff's half commission, amounting in the whole to the sum of $ .... aforesaid, against the said A. B., and we, the said A. B. and E. F., surety, have stayed the same.

Witness our hands this .... day of ....., 20......"



§ 16-66-304 - Sale of personal property suspended upon giving bond.

(a) The sale of personal property upon which an execution is levied shall be suspended at the instance of any person, other than the defendant in the execution, claiming the property, who shall execute with one (1) or more sureties a bond to the plaintiff in the execution, sufficient for double the property's value to the effect that if it is adjudged that the property or any part of it is subject to the execution, he or she will pay to the plaintiff the value of the property so subject and ten percent (10%) thereon, not exceeding the amount due on the execution and ten percent (10%) thereon.

(b) For the purpose of taking the bond mentioned in subsection (a) of this section, the officer shall select three (3) disinterested householders and administer to them an oath to make a fair appraisal of each article of the property, whose appraisal in writing shall be recited in the bond.

(c) The bond, with the appraisal annexed thereto, shall be returned to the circuit court of the county in which the levy was made.

(d) (1) The party to whom the bond is executed may move the court to which it is returned for a judgment thereon against all or any of the obligors, or their representatives, having given to them ten (10) days' notice of the motion.

(2) The court shall direct a jury to be impaneled and may cause such issues to be tried as it may prescribe. It may direct which party shall be considered plaintiff in the issue.

(3) If the property, or any part of it, is found subject to the execution, judgment shall be rendered in favor of the plaintiff therein for the value of the property so subject and ten percent (10%) thereon, not exceeding the amount due on the execution and ten percent (10%) thereon.

(4) An execution may be issued upon the judgment forthwith, on which the same endorsement shall be made as on the execution, in virtue of which the property had been seized.

(e) Upon the trial of the motion, either party may object that the property was not fairly appraised. Thereupon, the jury trying the facts shall hear evidence respecting and find the value of the property.

(f) The giving of the bond, mentioned in subsection (a) of this section, shall not discharge the levy of the execution upon the property claimed. But the officer may leave it subject to the lien of the levy with the person in whose possession it was found pending the proceeding on the bond, and may, in the meantime, proceed with the execution against any other property of the defendant.



§ 16-66-305 - Waiver of right of stay.

An agreement to waive the right of stay, or any other legal agreement in relation to any judgment or decree, entered on the record among the orders of court, shall be specifically enforced. In such case, the proper endorsement shall be entered upon the execution by the clerk or justice.






Subchapter 4 - -- Levy and Sale

§ 16-66-401 - Selection of property to be sold -- Levy.

The person against whom any execution may be issued may select what property, real or personal, shall be sold to satisfy the execution. If he or she gives to the officer a list of the property selected, sufficient to satisfy the execution, the officer shall levy upon that property and no other, if it is in his or her opinion sufficient to satisfy the execution and, if not, then upon such additional property as may be sufficient to satisfy the execution.



§ 16-66-402 - Levy on real estate -- Certificate of levy filed with recorder -- Levy as notice to purchaser or mortgagee.

(a) It shall be the duty of the sheriff, United States Marshal, or other officer levying upon any real estate under and by virtue of any writ of attachment, execution, or other process to file with the recorder of deeds of the county in which the real estate is situated a certificate of the levy or seizure, together with a correct and full description of the real estate levied upon or seized by him or her. It shall be the duty of the recorder of deeds to index and record the certificate of the levy or seizure in the same manner as provided for notice of lis pendens.

(b) In all cases in which lands are seized or levied upon, which are lying and situated in a county other than that in which the judgment is a lien under the provisions of the laws of this state, the levy or seizure of real estate shall not be notice to a purchaser or mortgagee of any real estate until the filing of the notice as provided by subsection (a) of this section. However, if the notice is filed within twenty-four (24) hours of the levy or seizure, it shall be notice from the time the levy or seizure was made, but if not filed within twenty-four (24) hours after the levy or seizure, it shall only be notice from the time the notice was filed.



§ 16-66-403 - Levy on joint or partnership property -- Assertion of claim.

(a) Whenever a sheriff or other officer levies an execution upon property or effects held jointly or in partnership by the debtor in the execution with others, to satisfy the separate debt of the debtor, the sheriff or other officer shall not proceed to make sale thereof, except as provided in this section if the person or persons, or any of them, holding a joint or partnership interest with the debtor, asserts a claim thereto, and, in writing, notifies the officer of the existence of the claim.

(b) Where any such levy is made, the officer shall give notice thereof, in writing, to the other joint owners or partners, if they are residing in his or her county, or to the agent, if any, of any joint owners or partners who are absent or nonresidents. If the joint owners or partners thereafter, for the space of fifteen (15) days, fail to give the officers notice of their claim, the officer shall then proceed to advertise and sell the property so levied upon.

(c) When a claim is asserted by the joint owners or partners to the property levied upon, the officer shall not, by virtue of his or her levy, deprive the joint owners or partners of the possession of the property levied upon, except for the purpose of making an inventory thereof and having the property appraised.

(d) The officer shall proceed to have the property levied upon appraised as provided in § 16-66-304(b). He or she shall return the inventory and appraisal, with the execution to the officer from which it issued. In his or her return, he or she shall state all the facts connected with the levy by him or her and the claims, if any, set up by the joint owner or owners.

(e) The execution creditor shall have a lien upon the property levied upon, such as is given by law to executions in the hands of the officer, and which shall continue until the levy is disposed of.

(f) Upon the execution's being filed by the officer that he or she had levied the execution upon the property, in which the debtor was joint owner or partner and that the property was claimed by the other joint owners or partners, the execution creditor may proceed to subject to the satisfaction of his or her execution the interest of his or her debtor so levied upon.

(g) (1) If the creditor, at the commencement of his or her action or afterward, files an affidavit that he or she verily believes that the property levied upon will be removed from the county, sold, or otherwise disposed of with intent fraudulently to defeat his or her lien, the court, or judge thereof in vacation, or, if within the jurisdiction of a magistrate, then a justice of the peace, may make an order directing the officer to possess himself or herself of the property so levied upon, unless a bond with approved security is executed to the plaintiff in the execution, binding the obligors in the bond to have the same forthcoming, in obedience to any order or judgment of the court in the action.

(2) The bond shall be taken by the officer and returned by him or her to the court in which the action is pending.



§ 16-66-404 - Levy on shares or stock in corporations -- Statement of shares and encumbrances.

(a) Whenever an officer, having an execution or writ of attachment in his or her hands, levies on shares or stock in corporations, he or she shall make the levy or seizure by leaving a true copy of the writ with the president, secretary, cashier, or other officer, with the certificate of the officer making the levy, that he or she levies upon and takes such rights or shares to satisfy the execution.

(b) When an execution shall be issued against any shares or stock in any bank, insurance company, or other corporation, it shall be the duty of the cashier, secretary, or chief clerk thereof, upon the request of the officer having the execution, to furnish him or her with a certificate under his or her hand, stating the number of rights or shares the defendant holds in the bank, company, or corporation, with the encumbrances thereon.



§ 16-66-405 - Indemnifying bonds.

(a) (1) If an officer who levies, or is required to levy, an execution upon personal property, doubts whether it is subject to execution, he or she may give to the plaintiff therein, or his or her agent or attorney, notice that an indemnifying bond is required.

(2) Bond may, thereupon, be given by or for the plaintiff, with one (1) or more sufficient sureties to be approved by the officer, to the effect that the obligors therein will indemnify him or her against the damage he may sustain in consequence of the seizure or sale of the property, will pay to any claimant thereof the damages he or she may sustain in consequence of the seizure or sale, and will warrant to any purchaser of the property such estate or interest therein as is sold.

(3) Thereupon, the officer shall proceed to subject the property to the execution and shall return the indemnifying bond to the circuit court of the county from which the execution issued.

(b) If the bond mentioned in subsection (a) of this section is not given, the officer or she may refuse to levy the execution or, if it had been levied, and the bond is not given in a reasonable time after it is required by the officer, he or she may restore the property to the person from whose possession it was taken, and the levy shall stand discharged.

(c) (1) The claimant or purchaser of any property, for the seizure or sale of which an indemnifying bond has been taken and returned by the officer, shall be barred of any action against the officer levying upon the property if the surety was good when it was taken.

(2) The claimant or purchaser may maintain an action upon the bond and recover such damages as he or she may be entitled to.

(d) When property for the sale of which the officer is indemnified sells for more than enough to satisfy the execution under which it was taken, the surplus shall be paid into the court to which the indemnifying bond is directed to be returned. That court may order such disposition or payment of the money to be made temporarily or absolutely as may be proper in respect to the rights of the parties interested.

(e) No officer shall require any agent of the State of Arkansas, or any political subdivision thereof, to post an indemnifying bond prior to an execution on personal property.



§ 16-66-406 - Forthcoming bond by owner -- Default.

(a) (1) The owner of personal estate taken in execution may give to the officer levying on the personal estate an obligation, with good surety, to have the property forthcoming at the time and place of sale, specifying in the obligation each article of property and its value.

(2) The obligation may be in substance as follows:

"We, A. B., principal, and C. D., surety, do bind ourselves that the property mentioned in the following schedule and valuation, to wit: valued at $ .... (naming each article and its value), shall be forthcoming at ....., on the .... day of .... next, at the hour of twelve o'clock in the day.

"Witness our hands, this .... day of ....., 20 ......"

(3) Upon the giving of the obligation, the officer shall return the possession of the property, so taken in execution, to the defendant, to remain with him or her, at his or her own risk and expense, until the time specified for its delivery.

(b) (1) If the defendant fails to pay or stay the amount of the execution and fails to deliver so much of the property specified in the forthcoming obligation or other property in its place, as is sufficient to satisfy the execution and all costs and commissions, the officer shall return the execution and bond to the office from which the execution was issued and endorse on the execution the levy, the giving of the bond, and the particular property which is not forthcoming, and the other facts.

(2) The surety on the bond shall be liable only for the value of the property specified in the bond, which is not forthcoming, with interest thereon, from the date of the bond, and accruing costs.

(3) If the property specified in the forthcoming bond is not of value sufficient to satisfy the execution and all costs and commissions, the proper officer may issue another execution and credit the execution with the value of the property specified in the bond.

(c) An officer taking a forthcoming bond, who shall fail to return the bond to the proper officer for twenty (20) days, after the failure to comply on the part of the defendant shall, with his or her sureties, be liable to the plaintiff for the amount of the execution, costs, and commission, and twenty percent (20%) thereon, to be recovered by action against any one (1) or more of them or their representatives.



§ 16-66-407 - Expiration of term, death, etc., of officer after levy.

(a) Where an officer has levied upon any goods and chattels, real estate, or other effects, by virtue of any execution, and the term of service of the officer expires and is terminated before or after the sale thereof, and before the purchaser has obtained a deed therefor, the officer shall nevertheless have power to do and perform all things in relation to the execution, and the sale of the property, and in making and acknowledging a deed to the purchaser, to all intents and purposes, as if his or her term of service had not expired. The officer and his or her securities shall be subject to the same penalties, actions, proceedings, and judgments for neglect, misconduct, or failure therein, as if he or she had still continued in office.

(b) When any officer dies or is removed from office, or is otherwise disqualified from acting, after having taken in execution any goods and chattels, real estate, shares, or other effects, and before sale thereof, the sheriff or coroner then in office shall proceed thereon, and do and perform all things remaining to be done and performed in relation to the execution, and the sale of the property, and in making and executing deeds and conveyances therefor, in the same manner and with the same effect as the officer so deceased, removed from office, or disqualified could have done.



§ 16-66-408 - Notice of sale of real and personal property -- Advertisement.

(a) The time and place of sale of real property upon execution, by virtue of a judgment, or order of sale, must be advertised for at least twenty (20) days, next before the day of sale by posting printed advertisements at the courthouse door and five (5) other public places in the county in which the sale is to be made, one (1) of which is to be upon the premises to be sold, and by publishing the advertisement in a weekly newspaper, if there is one, in the county for at least two insertions before the day of sale.

(b) (1) The time and place of sale of personal property shall be advertised by posting written or printed notices at three (3) of the most public places in the vicinity of the place of sale.

(2) No goods and chattels or other personal effects, seized and taken by virtue of any execution, shall be sold until the officer making the sale shall have given at least ten (10) days' notice of the time and place of sale and the property to be sold.



§ 16-66-409 - Time and method of sale.

(a) All property taken in execution by any officer shall be exposed to sale on the day for which it was advertised, between the hours of 9:00 a.m. and 3:00 p.m., publicly, by auction, for ready money, and the highest bidder shall be the purchaser.

(b) (1) The sale of real estate is not required to be made upon a court day, but it may be made at any other time, after being duly advertised.

(2) The sale is to be made at the courthouse door unless, at the request of the defendant who owns the land, the officer shall appoint the sale upon the premises.

(3) Where there has been one (1) failure to sell for want of bidders, the officer may appoint the sale at the courthouse door, or on the premises, as he or she shall deem most likely to secure a fair sale.



§ 16-66-410 - Sale of real estate -- Division into tracts.

(a) In all sales of real estate, under execution, when the tract or tracts to be sold contain more than forty (40) acres, the real estate shall be divided as the owner or owners may direct into lots containing not more than forty (40) nor less than twenty (20) acres. The officer whose duty it may be to sell the property shall begin at one (1) corner of the real estate, to be designated in the notice published by him advertising the sale, and proceed to sell in the tracts of not more than forty (40) nor less than twenty (20) acres each, of contiguous territory, until the whole of the tract or tracts is disposed of unless the execution is sooner satisfied.

(b) In all sales of school lands, those sales shall commence at the northeast corner and shall be made in tracts of not more than forty (40) acres each, so long as there shall be as much as forty (40) acres remaining to be sold.

(c) In all cases where the corner at which the sale is to commence has not been designated in accordance with subsection (a) of this section, the officer whose duty it may be to sell the tract or tracts of land shall commence at the northeast corner as required in subsection (b) of this section.

(d) The provisions of this section shall not extend to lands sold for taxes.



§ 16-66-411 - Sale of lands subject to prior liens.

(a) A sale of lands under a junior judgment shall pass the title of the defendant, subject to the lien of all prior judgments and decrees then in force.

(b) The money arising from the sale of lands under a junior judgment shall be applied to the payment of the judgment under which it may have been made.



§ 16-66-412 - Sale of corporate stock -- Certificates of purchase.

(a) Shares or stock levied upon or seized shall be sold by the officer in the same manner as other personal property is sold under the writ by virtue of which the levy is made. The officer making the sale shall execute and deliver to the purchaser a certificate, which certificate may be in the following form:

"I (name of the officer and his office) hereby certify, that I have this .... day of .... sold to (name of purchaser) .... shares of the Capital Stock of the (name of the corporation) in conformity with the laws of the state, which said shares were by me seized on the .... day of ....., under and by virtue of a certain writ of (describe the writ) and issued and delivered to me out of the .... Court, on the .... day of ....., in favor of (name of plaintiff) against (name of defendant) for the sum and price of $....., which was the highest and best bid therefor.

Witness my hand this .... day of ......"

(b) Upon presentation of the certificate to the president, secretary, cashier, or other principal officer of the corporation, who has charge of the stock books of the corporation, it shall be the duty of such officer to issue to the holder of the certificate a certificate of stock for the number of shares thus levied on and sold and transfer it on the stock books of the corporation, in the same manner as if transferred by the owner in person. When so transferred, the stock of the person whose interest has been sold by the officer under the writ of execution or attachment shall be deemed cancelled and wholly void.



§ 16-66-413 - Sale on credit.

(a) (1) In all cases where the right to stay the execution exists and is not exercised, sales under the execution shall be on a credit of three (3) months, upon the purchaser's giving bond and good security to the plaintiff in the execution for the payment of the sale money, bearing interest from date.

(2) The bond may be in substance as follows:

"A. B., principal, and C. D., surety, do bind ourselves to pay E. F., within three months from the date hereof, the sum of $ ....., with interest thereon from this date, being the purchase money (here set out the several articles of property so purchased, with the price of each), which was this day sold by G. H., sheriff (or constable, as the case may be) of .... County, in satisfaction of an execution which issued from the office of the Clerk of the .... Circuit Court Clerk, (or K. L., a justice of the peace) on the .... day of ....., in favor of the said E. F., against M. O., for the sum of $ .... debt or damages, with interest and costs.

"Given under our hands, this .... day of ....., 20......"

(b) (1) When property sold on credit sells for more than will satisfy the execution, costs, and commission, the officer making the sale shall take a bond payable to the defendant, the owner of the property, for the excess, similar in every other respect to that directed in subsection (a) of this section to be taken to the plaintiff, and to have the same force and effect, and on which the same proceedings may be had.

(2) If the property is sold for cash in hand, any excess over satisfying the execution, charges, and commissions shall be paid over by the officer to the defendant whose property is sold.



§ 16-66-414 - Default of bidder.

(a) If any person refuses to pay the amount bid for any property struck off to him or her, the officer making the sale may again sell the property to the highest bidder. If any loss is occasioned, the officer may recover the loss by motion before any court or justice of the peace, if the amount of the loss does not exceed his or her jurisdiction.

(b) The court or justice shall proceed in a summary manner and give judgment and award execution therefor forthwith.

(c) The same proceedings may be had against any subsequent purchaser who refuses to pay. The officer may forever thereafter refuse the bid of the person refusing to pay for property purchased by him or her.



§ 16-66-415 - Officers not to bid at sale.

No officer to whom any execution may be directed, any of his or her deputies, or any person for them shall purchase any goods and chattels, real estate, or other effects at any sale made by virtue of any such execution. All purchases so made shall be void.



§ 16-66-416 - Return of execution.

(a) All executions shall be returnable in sixty (60) days from their date.

(b) (1) If an execution is satisfied, the officer may return thereon in substance, "satisfied", unless it is by the sale of the property, then that fact must be stated.

(2) If satisfied in part, he or she must state what part and why the residue is not made.

(3) If levied and no sale has been had, for the want of bidders, or no property has been found, he or she must state that fact.



§ 16-66-417 - Executions from court with similar jurisdiction to justice of the peace -- Land exempt -- Procedure when returned unsatisfied.

(a) Land shall not be levied on or sold under execution from a justice of the peace's court or any court of similar jurisdiction.

(b) When an execution on a judgment of a court of similar jurisdiction to the justice of the peace courts has been returned by a constable or other officer, either as to the whole or a part thereof, in substance, "no property found to satisfy the same", the plaintiff may obtain from the justice a certified copy of the judgment and execution and return and file the same in the circuit clerk's office of the county in which the judgment was rendered, which copies shall be copied by the clerk in a book kept for that purpose. Thereupon, the clerk shall issue writs of execution on the judgment for the amount due thereon and the costs, including the costs of the copies by the justice and copying by the clerk, which shall be levied and proceeded on as executions on judgments of the circuit court.



§ 16-66-418 - Discovery in aid of execution -- Equitable proceedings -- Attachment.

(a) (1) After an execution of fieri facias directed to the county in which the judgment was rendered or to the county of the defendant's residence is returned by the proper officer, either as to the whole or part thereof, in substance, no property found to satisfy the execution, the plaintiff in the execution may institute an action in the court from which the execution issued, or in the court of any county in which the defendant resides or is summoned, for the discovery of any money, chose in action, equitable or legal interest, and all other property to which the defendant is entitled, and for subjecting the money, chose in action, equitable or legal interest, and all other property to which the defendant is entitled to the satisfaction of the judgment.

(2) In such actions, persons indebted to the defendant in the execution or holding the money or property in which he has an interest, or holding the evidences or securities for the same, may be also made defendants.

(b) The answers of each defendant shall be verified by his or her own oath and not by that of an agent or attorney, and the court shall enforce full and explicit discoveries in the answers by attachment.

(c) In the actions mentioned in the preceding subsections, the plaintiff may have an attachment against the property of the defendant in the execution, similar to the general attachments provided for in Chapter III of Title VIII of the code, without either the affidavit or bond therein required.

(d) A lien shall be created upon the property of the defendant, the levy of the attachment, or service of the summons with the object of the action endorsed thereon, on the person holding or controlling his property.

(e) The court shall enforce the surrender of the money, or security therefor, or of any other property of the defendant in the execution which may be discovered in the action. For this purpose, the court may commit to jail any defendant or garnishee failing or refusing to make such surrender, until it shall be done, or the court is satisfied that it is out of his or her power to do so.



§ 16-66-419 - Discovery in aid of execution -- Deposition.

(a) In any action in the circuit courts of this state, in which judgment has been rendered against one (1) or more of the parties therein, a party in whose favor the judgment was rendered or his or her successor in interest when that interest appears of record may, in aid of the judgment or in aid of execution issued thereon, examine any person, including other parties to the action, in the manner provided for taking of depositions for discovery purposes in § 16-44-116 and §§ 16-44-118 -- 16-44-120.

(b) The remedies and proceedings provided in this section shall be cumulative and shall be available in addition to all others now provided by law.

(c) This section, being remedial in nature, shall apply to any case in which there is of record a judgment upon which execution may issue, without regard to the date the judgment was entered or the date the action was initiated.



§ 16-66-420 - Bill of sale -- Delivery of property.

When the purchaser of any goods and chattels pays the purchase money, the officer selling the goods and chattels shall deliver to him or her the property and, if desired, shall execute an instrument in writing at the expense of the purchaser, testifying to the sale and payment of the purchase money, and conveying to the purchaser all the right, title, and interest which the debtor had in and to the property sold on the day the execution was delivered.



§ 16-66-421 - Instrument of conveyance.

(a) The officer who shall sell any real estate or lease of lands for more than three (3) years shall make the purchaser a deed, to be paid for by the purchaser, reciting the names of the parties to the execution, the date when issued, the date of the judgment, order, or decree, and other particulars as recited in the execution and a description of the time, place, and manner of sale. This recital shall be received in evidence of the facts therein stated.

(b) (1) Every officer executing any deed for land, tenements, and hereditaments sold under execution shall acknowledge the deed before the circuit court of the county in which the estate is situated. If the officer dies, leaves the state, resigns, or is removed from office before making the acknowledgment, the deed may be proved before the court as other deeds.

(2) The clerk of the court shall endorse upon the deed a certificate of the acknowledgment or proof, under the seal of the court, and shall make an entry in the minutes of the court of the acknowledgment, with the names of the parties to the suit and a description of the property conveyed by the deed.

(c) Every deed, so executed, acknowledged, or proved shall be recorded as other conveyances of land. Thereafter the deed or a copy thereof or of the record certified by the recorder shall be received in any court in this state without further proof of the execution thereof.

(d) If any officer executes a deed for land, tenements, or hereditaments sold under execution or by virtue of the order, sentence, or decree of any court and the deed is not acknowledged in open court, as provided by law, the deed or deeds of conveyance may be acknowledged or proven before any officer authorized by the laws of this state to take the acknowledgment or proof of deeds of conveyance and recorded as other deeds. The acknowledgment and recordation of the deed shall be as valid as if the deed were acknowledged in open court.

(e) When any officer dies, is removed from office, or is disqualified, after the sale of any property and before executing a conveyance therefor, the purchaser may petition the court out of which the execution issued, stating the facts. If he or she satisfies the court that the purchase money has been paid, the court shall order the sheriff then in office to execute and acknowledge a deed to the purchaser, reciting the facts. The deed shall be executed accordingly and shall have the same effect to all intents and purposes as if made by the officer so deceased, removed from office, or disqualified.



§ 16-66-422 - Execution of instrument conveying improvements on public land.

The officer who sells any improvement on the public lands of the United States shall, at the expense of the purchaser, execute an instrument in writing reciting the sale, the payment of the purchase money, describing the improvements, and conveying to the purchaser all the right, title, interest, and claim that the debtor had in the improvement at the time execution was levied thereon.






Subchapter 5 - -- Redemption

§ 16-66-501 - Certificate of sale given purchaser by sheriff -- Return of duplicate.

The sheriff shall give the purchaser of any real property, sold upon execution a certificate of sale in which the property sold shall be described and the price for which it is sold stated. The certificate shall be evidence of the purchase at the price stated, and the officer shall return a duplicate thereof with the execution. No conveyance shall be made to the purchaser nor the possession delivered to him or her until the time for redeeming has expired. If the property is redeemed by the defendant as provided in this subchapter, the sale and certificate of purchase shall be null and void.



§ 16-66-502 - Time of redemption of real estate.

When any real estate or any interest therein is sold under execution, the real estate or interest therein may be redeemed by the debtor from the purchaser or his or her vendees, or the personal representatives of either, within twelve (12) months thereafter.



§ 16-66-503 - Manner of making redemption.

The debtor may at any time within twelve (12) months pay to the clerk of the court from which the execution issued the purchase money with fifteen percent (15%) per annum and all lawful charges and take his or her receipt therefor. The money shall be held by the clerk for the use of the purchaser. The clerk shall be responsible upon his official bond therefor. The clerk shall endorse upon the execution book that the redemption has been made.



§ 16-66-504 - Right of judgment creditor to redeem -- Entry of redemption upon execution book.

(a) At any time before the expiration of twelve (12) months from the sale of any land under the provisions of this subchapter which has not been redeemed, any judgment creditor may redeem the land in the manner set forth in subsection (b) of this section.

(b) (1) The judgment creditor shall:

(A) Sue out an execution upon his or her judgment and place the execution in the hands of the proper officer;

(B) Pay to the officer the amount for which the premises were sold, and fifteen percent (15%) per annum thereon from the date of the sale, and all charges thereon for the use of the purchaser; and

(C) Offer to credit his or her execution with a sum at least equal to ten percent (10%) of the amount for which the land sold, which offer shall be regarded as his or her bid.

(2) All of which shall be endorsed upon the execution, and a statement thereof filed with the execution upon which the land was sold. Whereupon, the clerk shall endorse in the proper place upon the execution book that the creditor has bid for the redemption of the property, which shall be dated, and may be in substance as follows:

"A. B., a judgment creditor, bids ... dollars, for the redemption of the property sold on this execution."



§ 16-66-505 - Redemption from judgment creditor by purchaser.

(a) Unless the purchaser, within thirty (30) days from the filing of the statement and the making of the endorsement mentioned in § 16-66-504, pays to the officer the amount so bid by the judgment creditor, the endorsement shall operate as a redemption of the property by the judgment creditor and he or she shall succeed to all the rights and liabilities of the purchaser.

(b) If the purchaser pays within the time allowed the amount so bid by the judgment creditor to the officer, it shall bar the redemption. The right of redemption of the judgment creditor as against the purchaser or anyone redeeming from him or her shall be forever foreclosed.

(c) (1) If the purchaser fails to pay over to the officer the amount of the bid as provided in this section, the officer shall pay over to the purchaser the amount so paid by the judgment creditor and credit the execution of the judgment creditor with the amount so bid by him or her, after deducting costs and commissions, and shall execute to the judgment creditor a certificate of sale, in which shall be included as the price paid the amount paid to the purchaser and the amount of the bid of the judgment creditor.

(2) The judgment creditor shall for all purposes of this subchapter be regarded as the purchaser of the property at the price mentioned in the certificate of sale executed to him or her.

(d) Any other judgment creditor may in the same manner redeem from the judgment creditor or each succeeding judgment creditor who may redeem under the provisions of this section.

(e) No redemption shall be allowed after twelve (12) months from the day of the original sale.



§ 16-66-506 - Priority of right of redemption.

If any purchaser pays the amount bid by the judgment creditor, the officer shall pay that amount to the judgment creditor, together with the amount paid by the judgment creditor to the officer. The right of redemption shall be in the order of priority of judgment, but if any judgment creditor for thirty (30) days after a sale or redemption upon a judgment prior to his or hers fails to pay off prior bids and fails to bid for the redemption of the property, as provided in this subchapter, he or she shall be deemed to have waived his or her priority, as against others who have complied with the provisions of this subchapter.



§ 16-66-507 - Conveyance by sheriff -- Right to possession.

(a) After the time for redemption has expired, the sheriff or his or her successor shall convey by deed the property sold under the provisions of this subchapter to the person entitled thereto.

(b) Upon the conveyance, the grantee, if possession is not delivered within ten (10) days, may proceed by forcible detainer to be put in possession thereof.






Subchapter 6 - -- Uniform Enforcement of Foreign Judgments Act

§ 16-66-601 - Definition.

In this subchapter, "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



§ 16-66-602 - Filing and status of foreign judgments.

A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this state may be filed in the office of the clerk of any court of this state having jurisdiction of such an action. The clerk shall treat the foreign judgment in the same manner as a judgment of a court in this state. A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of a court of this state and may be enforced or satisfied in like manner.



§ 16-66-603 - Notice of filing.

(a) At the time of the filing of the foreign judgment, the judgment creditor or his or her lawyer shall make and file with the clerk of court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(c) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until ten (10) days after the date the judgment is filed.



§ 16-66-604 - Stay.

(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of a court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.



§ 16-66-605 - Fees.

Any person filing a foreign judgment shall pay to the clerk of court the same filing fee that would be paid for the filing of a civil action. Fees for docketing, transcription, or other enforcement proceedings shall be as provided in other civil proceedings in the courts of this state.



§ 16-66-606 - Optional procedure.

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this subchapter remains unimpaired.



§ 16-66-607 - Uniformity of interpretation.

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 16-66-608 - Short title.

This subchapter may be cited as the "Uniform Enforcement of Foreign Judgments Act".









Chapter 67 - Appeal

Subchapter 1 - -- General Provisions

§ 16-67-101 - Time for filing notice of appeal.

Time for filing a notice of appeal shall commence upon the filing and entry of record of the judgment, order, or decree pursuant to Rule 4 of the Arkansas Rules of Appellate Procedure.






Subchapter 2 - -- Appeal to Circuit Court

§ 16-67-202 - Bond on appeal.

Where an appeal is taken by any person in cases of allowances made for or against counties, he or she shall give a bond, payable to the proper county, conditioned to prosecute the appeal and save the county from all costs on account of the appeal being taken.



§ 16-67-203 - Transmission of original papers to circuit court.

In all appeals to the circuit court from all judgments and orders of the county court, the clerk of the county court shall transmit all of the original papers and a transcript of the record entry in the cause or matter to the clerk of the circuit court. He or she shall take his or her receipt therefor and file the receipt in place of the original papers.



§ 16-67-204 - Notice of appeal.

If the appeal is not granted at the term at which the judgment or order is rendered or the appellee does not enter his or her appearance in the circuit court, he or she shall be summoned, actually or constructively, as provided by law for the service of a summons, to appear and answer the appeal.



§ 16-67-205 - Time of trial of appeal.

All appeals granted ten (10) days before the commencement of any term of the circuit court, next after the appeal is allowed shall be tried and determined at such terms unless continued for cause.



§ 16-67-206 - Jurisdiction for final judgment in trials de novo or appeals.

In all cases of trials de novo, or of appeals from inferior courts, the circuit courts shall have or retain jurisdiction of the subject matter for final judgment in the same manner and to the same extent as though original jurisdiction had been conferred on the circuit courts by law, notwithstanding that the amount in controversy may be lesser or greater than that found in the court below.



§ 16-67-207 - Appeal tried de novo.

The circuit court shall proceed to try all appeals from county courts de novo as other cases at law.



§ 16-67-208 - Defense of appeals -- Costs.

In cases when appeals are prosecuted in the circuit court or Supreme Court, the judge of the county court shall defend the appeal. All expenses or money paid out by reason of the defense shall be repaid by the proper county by order of the county court.



§ 16-67-209 - Interest allowed on allowances wrongfully obtained.

In cases of allowances made against counties, the circuit court shall render judgment in favor of the counties against the appellees for the amount, with interest, of all such allowances wrongfully obtained by them.






Subchapter 3 - -- Appeal to Supreme Court

§ 16-67-302 - Rules for conduct of appeals.

The Supreme Court may make rules for the convenient dispatch of business, the preservation of order, the argument of cases or motions, the manner and time of presenting motions or petitions for rehearing, the time of issuing its mandates and decisions, and modes of enforcing its mandates and orders, and it may change the rules.



§ 16-67-305 - Survival of right of review.

If a judgment is rendered against several persons, and one (1) of them dies, a writ of error or appeal may be brought upon the judgment by the survivors.



§ 16-67-306 - Style of parties.

The party taking the appeal or writ of error shall be called the appellant and the adverse party, the appellee.



§ 16-67-308 - Writs of error -- Issuance.

Writs of error upon any final judgment or decision of any circuit court shall issue as of course, in all cases, out of the Supreme Court in vacation, as well as in term time, subject to the regulation prescribed by law.



§ 16-67-309 - Time for granting appeal or writ of error.

An appeal or writ of error in a civil case shall not be granted except within six (6) months after the rendition of the judgment, order, or decree sought to be reviewed unless the party applying therefor was an infant or of unsound mind at the time of its rendition. In those cases an appeal or writ of error may be granted to such parties or their legal representatives within six (6) months after the removal of their disabilities or death.



§ 16-67-313 - Bond for costs.

(a) The appellant may be required to give security for costs under the same circumstances that plaintiffs in civil action may be so required.

(b) Whenever a bond for costs on appeal is required by law, the bond shall be filed with the notice of appeal.

(c) The bond shall be in the sum of two hundred fifty dollars ($250), unless the court fixes a different amount or unless a supersedeas bond is filed, in which event no separate bond on appeal is required.

(d) The bond on appeal shall have sufficient surety and shall be conditioned to secure the payment of costs if the appeal is dismissed or the judgment or decree is affirmed or the payment of such costs as the appellate court may award if the judgment or decree is modified.

(e) If a bond on appeal in the sum of two hundred fifty dollars ($250) is given, no approval thereof is necessary.

(f) After a bond on appeal is filed, an appellee may raise objections to the form of the bond or to the sufficiency of the surety for determination by the clerk.

(g) (1) If a bond on appeal or a supersedeas bond is not filed within the time allowed by law or if the bond filed is found insufficient and if the action is not yet docketed with the appellate court, a bond may be filed at such time before the action is so docketed as may be fixed by the court.

(2) After the action is docketed, application for leave to file a bond may be made only in the appellate court.



§ 16-67-314 - Record on appeal -- Docketing appeal.

(a) (1) The record on appeal shall be filed with the appellate court and the appeal there docketed within ninety (90) days from the date of filing the notice of appeal except that the trial court may prescribe the time for filing and docketing, which in no event shall be less than ninety (90) days from the date of filing the first notice of appeal.

(2) In all cases where there has been designated for inclusion any evidence or proceeding at the trial or hearing which was stenographically reported, the trial court, after finding that a reporter's transcript of the evidence or proceeding has been ordered by the appellant, in its discretion and with or without motion or notice, may extend the time for filing the record on appeal and docketing the appeal, if its order for extension is made before the expiration of the period for filing and docketing as originally prescribed or extended by a previous order. However, the trial court shall not extend the time to a date more than seven (7) months from the date of the entry of the judgment or decree.

(b) (1) The clerk of the trial court, under his hand and the seal of the court, shall transmit to the appellate court a true copy of the matter designated by the parties, but shall always include, whether or not designated, copies of following:

(A) The material pleadings without unnecessary duplication;

(B) The verdict of the jury, if any;

(C) The findings of fact and conclusions of law, if any;

(D) The master's report, if any;

(E) The opinion of the court, if any;

(F) The judgment or decree or part thereof appealed from;

(G) The notice of appeal with the date of filing;

(H) The designations or stipulations of the parties as to matter to be included in the record; and

(I) Any statements by the appellant of the points on which he or she intends to rely.

(2) The matter so certified and transmitted shall constitute the record on appeal.

(c) The appellee may file an authenticated copy of the record in the clerk's office of the Supreme Court with the same effect as if filed by the appellant.

(d) If the Supreme Court has acquired jurisdiction of a cause, but it is made to appear that the record is incomplete for want of documents, exhibits, or a bill of exceptions, and the trial court has lost such jurisdiction, the Supreme Court, or a judge thereof, shall have power to direct a writ to any clerk, reporter, or other person charged with the duty of preparing the matter in question and may require compliance with its discretionary orders.



§ 16-67-315 - Transcript or bill of exceptions -- Extension of time for filing -- Authentication.

(a) In all cases where a prayer for appeal is granted by the trial court and supersedeas bond filed in the manner provided by law, the Arkansas Supreme Court may, and is given authority, on showing of unavoidable casualty such as the death of the official reporter, the length of the trial record, or for other meritorious cause shown, to extend the time for filing a transcript or a bill of exceptions, as the case may be, by its order or by writ of certiorari, for an additional period of time not to exceed one hundred twenty (120) days from and after the expiration of the appeal period now provided by law.

(b) In the preparation of the transcript or bill of exceptions on appeal the trial judge is vested with authority during the one hundred twenty-day extension period to pass upon and authenticate the transcript or bill of exceptions by his or her certificate in the same manner as now provided by law.



§ 16-67-316 - Order as to original papers or exhibits.

Whenever the trial court is of the opinion that original papers or exhibits should be inspected by the appellate court or sent to the appellate court in lieu of copies it may make such order therefor and for the safekeeping, transportation, and return thereof, as it deems proper.



§ 16-67-317 - Time for trial.

Appeals and writs of error shall stand for trial when the copy of the record shall have been filed in the office of the clerk of the court for sixty (60) days unless a summons is required, in which case the cause shall stand for trial sixty (60) days after the service of the summons.



§ 16-67-318 - Arrangement of appeals on docket.

The clerk shall arrange the appeals upon the docket, setting a proper number for each day of the term, and, in arranging them, may have due regard to the convenience of litigants in placing together the appeals from the several judicial districts.



§ 16-67-319 - Assignment of errors unnecessary.

No written assignment of error shall be necessary, but the judgment may be reversed or modified for any error appearing in the record to the prejudice of an appellant or cross-appellant.



§ 16-67-320 - Motion to dismiss.

(a) Where the appeal or writ of error was improperly granted or the appellant's right of further prosecuting the appeal or writ of error has ceased, the appellee, in lieu of pleading, may move the court to dismiss the appeal or writ of error.

(b) The grounds of the motion to dismiss shall be stated in writing, signed by the appellee or his or her counsel, and, if not appearing on the face of the record or by a writing purporting to have been signed by the appellant and filed, shall be verified by affidavit.

(c) The motion shall not be heard or determined before the day on which the appeal or writ of error is set for trial on the docket, unless the appellant consents thereto.

(d) The appellee may by answer filed and verified by himself or herself, or agent or attorney, plead any fact or facts which renders the granting of the appeal or writ of error improper or destroys the appellant's right of further prosecuting the appeal or writ of error; to which answer, the appellant shall file a reply, likewise verified by the affidavit of himself or herself, agent, or attorney. The questions of law or fact thereon shall be determined by the court.



§ 16-67-321 - Appeals taken for delay.

(a) (1) Where an appeal or a writ of error, with a supersedeas, has been taken merely for delay, the appellee may at any time move the court to affirm the judgment or order as a delay case.

(2) Before making the motion to affirm the judgment or order as a delay case, the appellee or his or her counsel shall endorse on the record in substance that he or she has carefully examined the record and believes the appeal or writ of error is prosecuted for delay merely.

(b) Upon the filing of the motion to affirm the judgment or order as a delay case, the court shall examine the record and, if it finds no error in the proceedings and believes the appeal or writ of error was prosecuted merely for delay, shall affirm the judgment or order.

(c) The appellee may, in open court, confess error at any time, whereupon the case shall be reversed and remanded to the court from which the appeal or writ of error was taken.



§ 16-67-322 - Death of party after appeal or writ of error -- Effect.

(a) If all the appellants or plaintiffs in error die after the appeal taken or writ of error brought and before judgment is rendered thereon, the executor or administrator of the last surviving appellant or plaintiff, or the heirs or devisees of the appellant or plaintiff in cases where they would be entitled to bring writs of error or prosecute an appeal, may be substituted for the appellant or plaintiff and the cause shall proceed at their suit.

(b) If all the appellees, the sole appellee, all the defendants, or the sole defendant in a writ of error die after an appeal is entered or writ of error brought and before judgment thereon, the executors or administrators of the appellees or defendants may be compelled to become parties and join in error in the same manner as in an original suit.



§ 16-67-323 - Briefs by counsel.

The counsel who shall make briefs under the rules and regulations of the Supreme Court shall, after the statement of the cause, briefly state the points and the authorities relied on and shall cause the briefs to be filed with the opinion of the court, and the brief shall form a part of the record in the cause.



§ 16-67-324 - Time court's decision becomes final.

No mandate shall issue and no decision shall become final until after fifteen (15) judicial days from the time the decision was rendered, unless the court, for good cause shown, shall otherwise direct.



§ 16-67-325 - Reversal, affirmation, or modification of judgment or order -- Mandate of court -- Enforcement.

(a) The Supreme Court may reverse, affirm, or modify the judgment or order appealed from, in whole or in part and as to any or all parties, and when the judgment or order has been reversed or affirmed, the Supreme Court may remand or dismiss the cause and enter such judgment upon the record as it may in its discretion deem just.

(b) (1) When a cause is affirmed or reversed and remanded, the mandate must be taken out and filed in the court from which the appeal was taken by the plaintiff or defendant within one (1) year from the rendition of the judgment, affirming or reversing the cause, and not thereafter.

(2) Immediately upon the expiration of the period of one (1) year after the judgment of reversal is entered, when the mandate is not taken out, the clerk of the Supreme Court shall upon application of the party entitled thereto issue an execution for all costs accrued up to the date of reversal in the Supreme Court and in the court from which the cause has been appealed.

(c) (1) Upon the determination of any appeal or writ of error, the Supreme Court may award execution to carry the determination of the appeal or writ of error into effect or may remand the record with the decision of the court thereon to the circuit court in which the cause originated and order such decision to be carried into effect if the mandate is taken out and filed with the court from which the appeal came within twelve (12) months from the determination of any appeal.

(2) The decision shall be carried into effect within ten (10) years from the rendition of the judgment and not thereafter.

(d) Upon the affirmance by the Supreme Court of any judgment, order, or decree which has been wholly or in part superseded, judgment shall be rendered and entered up against the securities on the supersedeas bond and the court shall award execution thereon.



§ 16-67-326 - Affirmance of judgment -- Effect.

(a) Upon the affirmance of a judgment, order, or decree of a court for the payment of money or delivery of personal property, the appellee may file in the clerk's office of the court a copy of the mandate of affirmance upon which the clerk shall endorse the time of filing, and thereupon such writs of execution may be issued on the judgment, order, or decree as could be issued after the mandate had been entered in the court.

(b) Upon the affirmance of a judgment, order, or decree for the payment of money, the collection of which in whole or in part has been superseded as provided in §§ 16-67-302, 16-67-317 -- 16-67-321, 16-67-324, 16-67-326(a), 16-67-327, and 16-67-330 -- 16-67-332, ten percent (10%) damages on the amount superseded may be awarded at the discretion of the court against the appellant in cases where appeal was taken for delay.



§ 16-67-327 - Reversal of judgment -- Remand -- Continuance.

When a case shall have been reversed and remanded by the Supreme Court for further proceedings, it may be continued at the first term unless the mandate shall have been filed with the clerk of the court below and reasonable notice given to the adverse party or his or her attorney of record before the commencement of the term, in which case it shall stand for trial unless good cause for a continuance is shown.



§ 16-67-328 - Remand of case for insufficient facts in special verdict.

When the facts in a special verdict are insufficiently found, the Supreme Court may remand the cause and order another trial to ascertain the facts.



§ 16-67-329 - Rights of appellant on reversal.

If any judgment of the circuit court is reversed by the Supreme Court on writ of error or appeal, and the judgment has been carried into effect before the reversal thereof, the defendant may recover from the plaintiff in the judgment the full amount paid thereon, including costs, by an action for so much money had and received to his or her use.



§ 16-67-330 - Error which can be corrected on motion in lower court not ground for reversal.

A judgment or final order shall not be reversed for an error which can be corrected on motion in the inferior courts until the motion has been made there and overruled.



§ 16-67-331 - Enforcement of mandate by fine and imprisonment.

The Supreme Court shall have power to enforce its mandates upon inferior courts and officers by fine and imprisonment, which imprisonment may be continued until they are obeyed.



§ 16-67-332 - Petitions for rehearing.

(a) If a petition for rehearing is filed before the time for the decision to become final, as is specified in § 16-67-324, all proceedings upon the decision and mandate therein shall be suspended until petition for rehearing shall be acted upon by the court.

(b) (1) However, the court in term time, or a judge thereof in vacation, may enlarge the time for filing petitions for rehearing, not exceeding thirty (30) additional days, and order that all proceedings upon the decision be stayed during such time. But the party applying for an extension or enlargement of the time for filing a petition for rehearing must do so within fifteen (15) judicial days from the time the decision was rendered and show good cause for the enlargement. Reasonable notice of the application must be first given the opposite party or his attorney of record.

(2) Any order for an extension of time made by a judge of the court shall be subject to the order of the court.









Chapter 68 - Costs And Bonds

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Bonds Generally

§ 16-68-201 - Surety bond required in suits against Treasurer of State or Auditor of State.

In any suit brought against the Treasurer of State and Auditor of State prohibiting them from disbursing certain moneys due cities, counties, improvement districts, etc., the plaintiff or his or her attorneys shall be required to file surety bond with the Auditor of State in the amount of ten percent (10%) of the moneys involved in the suits, and the bond shall remain in force until final disposition of the suits.



§ 16-68-202 - Married women -- Authority to execute bonds -- Liability.

In case it shall be necessary in the prosecution or defense of any action brought by or against a married woman to enter into any bond or undertaking, the bond or undertaking may be executed by the married woman with the same effect in all respects as if she were sole. If the bond or undertaking becomes broken or forfeited, the bond or undertaking may be enforced against her separate property.



§ 16-68-203 - Sureties.

(a) The surety in every bond provided for by this code must be a resident of this state and worth double the sum to be secured beyond the amount of his or her debts and have property in this state liable to execution equal to the sum to be secured. Where there are two (2) or more sureties in the same bond they must, in the aggregate, have the qualifications prescribed in this subsection.

(b) No attorney, clerk, sheriff, or other person concerned in the execution of any process, shall become bail in any civil case.

(c) (1) The ministerial officer whose duty it is to take a surety in any bond provided for by this code shall have the right to require the person offered as surety to make affidavit of his or her qualification, which affidavit may be made before the officer. However, any person interested may contest the sufficiency of the surety upon the making of the affidavit.

(2) If it is made to appear that the surety is not sufficient, then an officer who in good faith complies with this subsection shall be exempt from any liability to which he or she might otherwise be subject for taking insufficient surety.



§ 16-68-204 - Bonds not void for want of form.

The bond of no executor or executrix, administrator or administratrix or guardian, nor any prosecution, appeal, nonresident, or attachment bond, nor any other statutory bonds of any party, plaintiff, or defendant in any court of justice in this state, nor any recognizance in any criminal cause in this state, shall be declared null and void for the want of form if the intent of the bond can be plainly deduced from the body of the bond or recognizance.



§ 16-68-205 - New bond to replace defective bond.

When any bond provided for by this code is adjudged to be defective, a new and sufficient one may be executed in such reasonable time as the court may fix, with the same effect as if originally executed.






Subchapter 3 - -- Bonds for Costs

§ 16-68-301 - Persons required to give bond for costs -- Deposit in lieu of bond -- Dismissal of action for noncompliance.

(a) Before commencing an action, a plaintiff who is a nonresident of this state or a corporation other than a bank created by the laws of this state shall file in the clerk's office a bond, with sufficient surety and to be approved by the clerk, for the payment of all costs which may accrue in the action in the court in which it is brought or in any other court to which it may be carried, either to the defendant or to the officers of the courts.

(b) Instead of filing a bond, the plaintiff may deposit with the clerk of the court a sum of money sufficient to pay all costs that have accrued or will probably accrue in the action, subject to the sum's being increased at any time the court may deem necessary and by its order required.

(c) An action in which a bond for costs is required by subsection (a) of this section and has not been given shall be dismissed on the motion of the defendant at any time before the judgment, unless the bond is filed in a reasonable time to be allowed by the court after the motion is made therefor, securing all past and future costs. The action shall not be dismissed or abated if a bond for costs is given in such time as the court may allow.



§ 16-68-302 - Bond required if plaintiff becomes a nonresident.

If the plaintiff in an action, after its institution, becomes a nonresident of this state, he or she shall give security for costs, in the manner and under the restrictions provided for in § 16-68-301.



§ 16-68-303 - Bond required of guardian, next friend, or assignee.

A guardian or next friend suing for an infant or person of unsound mind, and every plaintiff suing as an assignee, except an endorsee of a bill of exchange or a promissory note placed on the footing of a bill of exchange, when insolvent, may be required to give security for costs. On the failure to give security for costs within a reasonable time after it is directed by the court, upon the motion of the defendant, his or her action shall be dismissed.



§ 16-68-304 - State not required to give security for costs.

The state shall not be required or ruled to give security for costs in any case whatever, in any court.



§ 16-68-305 - Requirement of additional security.

In an action in which a bond for costs has been given, the defendant, at any time before judgment and after reasonable notice to the plaintiff, may move the court for additional security on the part of the plaintiff. If, on the motion, the court is satisfied that the surety in the plaintiff's bond has removed from the state, or is not sufficient for the amount of the bond, it may dismiss the action, unless, in a reasonable time to be fixed by the court, sufficient security is given by the plaintiff.



§ 16-68-306 - Liability of attorney when bond not given.

When process is issued in an action by the direction of an attorney for a plaintiff who is required by § 16-68-301 to give security for costs, but who has failed to do so, the attorney shall be liable as surety for the costs of the action until a bond is given. The attorney's liability may be enforced by orders of court and by proceedings as for contempt if they are not obeyed.






Subchapter 4 - -- Costs Generally

§ 16-68-401 - Actions of trespass.

In all actions of trespass, if any damages are found for the plaintiff upon the trial of the issue or inquiry of damages, he or she shall recover his or her costs.



§ 16-68-402 - Recovery below court's jurisdiction.

In all actions other than trespass which may be prosecuted in any court, the subject matter of which shall be cognizable before the court, but the damages recovered shall be below the jurisdiction of the court, the plaintiff shall recover his costs.



§ 16-68-403 - Tender of full payment by defendant -- Costs.

In all actions where tender is made and full payment offered, by discount or otherwise, in such specie as the party by contract or agreement ought to take, and the party to whom the tender is made refuses it and afterwards sues for the debt or goods so tendered, the plaintiff shall not recover costs in the suit, but the defendant shall recover costs in the same manner as if the judgment had been rendered in his or her favor on the merits of the case.



§ 16-68-404 - Costs when action unsuccessful against part of several defendants.

When several persons are made defendants to any action of trespass, assault and battery, false imprisonment, detinue, replevin, trover, or ejectment, and one (1) or more of them is acquitted, every person so acquitted shall recover his or her costs in the same manner as if the verdict of acquittal had been in favor of all the defendants, unless it is certified by the court that there was reasonable cause for making the person a defendant to the action.



§ 16-68-405 - Suits for use of another -- Liability to plaintiff for costs.

When a suit is commenced in the name of one person to the use of another, the person for whose use the action is brought shall be liable for the payment of all costs which the plaintiff may be adjudged to pay, and execution may be issued therefor.



§ 16-68-406 - Action in name of married woman -- Liability for costs.

In an action brought or defended by any married woman, in her name, neither her husband nor his property shall be liable for the costs thereof, or the recovery therein. In an action brought by her for an injury to her person, character, or property, if judgment passes against her for costs, the court in which the action is pending shall have jurisdiction to enforce payment of the judgment out of her separate estate or property.



§ 16-68-407 - Judgment against security, attorney, or usee on motion.

In all cases where there is security for costs or where the attorney is liable for costs or where the action is brought to the use of another, in which the plaintiff is adjudged to pay the costs, judgment may be rendered against the security, attorney, or person for whose use the action was brought on motion of the party entitled to the costs, notice of the motion having first been given to the security, attorney, or other person.



§ 16-68-409 - Taxation of costs -- No charge for service not performed.

(a) (1) The clerk shall tax and subscribe all bills of costs arising in any cause or proceedings instituted or adjudged in the court of which he or she is clerk, corresponding to the fees which shall, for the time being, be allowed by law.

(2) The clerk shall in no case allow any item or charge, unless the service for which it was made was actually performed in the cause.

(b) Any person aggrieved by the taxation of any bill of costs may upon application have the bill of costs retaxed by the court in which the action or proceeding was had, and in the retaxation, all errors shall be corrected by the court.



§ 16-68-410 - Execution for costs.

(a) In all cases where costs are given by this act, the party to whom the costs are adjudged may have execution therefor.

(b) In all cases where either party is adjudged to pay costs before final judgment, the party in whose favor the costs are adjudged may have execution therefor immediately, as upon final judgment.






Subchapter 5 - -- Fees and Fee Bills

§ 16-68-501 - Advance payment of fees -- Recovery as costs -- Unpaid fees -- Endorsement on execution.

If any party to a suit pays any fees allowed by this act before final judgment and the judgment is thereafter rendered in his or her favor and costs adjudged to him or her, the amount so paid shall be taxed and endorsed on the execution and levied and collected by virtue thereof for the benefit of the party. All fees which have not been paid shall be endorsed on the execution and collected by virtue thereof for the benefit of the person rendering the service, or the fee may be collected on fee bills according to § 16-68-503, but only the costs of the prevailing party shall be so taxed on the execution.



§ 16-68-502 - Fees of officers endorsed on execution -- Fee book.

(a) The clerks of the several courts shall endorse on every execution which they shall issue the fees due to each officer and any other person.

(b) The clerks, at the time of issuing an execution or fee bill or of recovering any fees due to them by any party or other person, shall enter in a book, to be kept for that purpose, the several items for which they have charged, using words of full length.

(c) Every clerk shall deliver to any party or person to whom any fees are due, on demand, a full and complete copy of the entry made in the book, without any compensation for the copy.

(d) When any suit is instituted against any clerk or officer for having asked or taken illegal fees, the book referred to in subsections (b) and (c) of this section, and the entries therein, may be given in evidence on the trial.



§ 16-68-503 - Fee bills of officers and witnesses.

(a) All officers and witnesses entitled to fees by the law for services rendered in any suit, matter, or controversy pending in any court of record may make out fee bills for the services at the end of each term of the court wherein the suit, matter, or controversy is pending, charging the party at whose instance the services were rendered.

(b) The fee bill shall be examined by the clerk of the court in which the services were rendered. If found correct, the clerk shall certify the fee bill and deliver the fee bill to the sheriff of the proper county to be collected by him or her.



§ 16-68-504 - Collection of fee bill.

When any fee bill shall come to the hands of any sheriff or other officer to be collected, and the person against whom the fee bill is issued refuses or fails to pay the amount of the fee bill within twenty (20) days after the fee bill shall be presented, the sheriff or other officer may and shall levy the fee bill and the amount claimed thereon on the goods and chattels of the person or persons and expose the goods and chattels for sale within sixty (60) days from the date of the levy. The sheriff or other officer shall give ten (10) days' notice of the time and place of the sale by means of at least four (4) advertisements put up in four (4) of the public places in his or her county. It is unlawful for the person or persons against whom the fee bill is issued, to delay the payment of the fee bill in any manner whatever.



§ 16-68-505 - Failure of sheriff to collect -- Judgment against sheriff.

If any sheriff neglects or refuses to levy and collect the fees and pay over the money, when collected, to the person entitled thereto, the court shall upon motion enter up judgment for the amount of the fee bill against him or her and cause execution to issue thereon.



§ 16-68-506 - Pro rata division of fees when entire costs not collected.

In case the clerk, or, if the costs in any action are collected on execution by the sheriff, then the sheriff, is unable to collect the entire amount of costs due, the clerk or sheriff shall not first retain from the amount the fees due himself or herself, but shall account for and pay the costs collected pro rata to all officers and persons entitled to any portion of the costs so collected.



§ 16-68-507 - Suits by state -- Payment of officer's fees.

Whenever any civil suit is or has been prosecuted by the state and for the state's own benefit, the clerks, sheriffs, and other officers shall be entitled to the same fees as in other civil cases between private persons. Whenever the state becomes liable to pay any such costs, it shall be the duty of the Auditor of State upon presentation of the certificate of the Attorney General that the costs have accrued and that the state is liable therefor and the amount claimed is just, to draw his or her warrant on the Treasurer of State for the amount so certified to be due, which shall be paid by the Treasurer of State.



§ 16-68-508 - Suits by state -- Payment of costs and fees in frivolous civil actions.

(a) The defendant in any civil action brought in any court of this state by any state agency, board, or commission shall be entitled to recover from the state entity the court costs, witness fees, and reasonable attorneys' fees if the court determines that the action was brought without reasonable basis or was frivolous.

(b) The recovery of court costs, witness fees, and attorney' fees shall be limited to an aggregate total of ten thousand dollars ($10,000).

(c) The court costs, witness fees, and attorneys' fees shall be paid from maintenance and operation funds of the state agency, board, or commission.

(d) This section shall apply to all civil actions commenced after June 28, 1985.






Subchapter 6 - -- Incarcerated Persons

§ 16-68-601 - Amount of fees and costs.

(a) If an incarcerated person, defined for purposes of this subchapter as a person who has been convicted of a crime and is imprisoned for that crime or is being held in custody for trial or sentencing, files a civil action, the court shall order the incarcerated person to pay, as a partial payment of any court filing fees and court costs required by law, a first-time payment of twenty percent (20%) of the preceding six (6) months' income from the incarcerated person's inmate account as administered by the Department of Correction or the Department of Community Correction.

(b) The Department of Correction or the Department of Community Correction shall withdraw these moneys maintained in the account for payment of the filing fees and court costs and shall forward these moneys collected at such times as the moneys exceed ten dollars ($10.00) to the appropriate court clerk or clerks until the actual court fees are paid in full.



§ 16-68-602 - Additional payment.

Nothing in this subchapter shall be construed to prevent an incarcerated person from authorizing payment beyond that required by this subchapter.



§ 16-68-603 - Indigency.

Nothing in this subchapter should be construed to prohibit an incarcerated person from filing his or her civil action or proceeding if the incarcerated person is found to be indigent pursuant to the Arkansas indigency statutes.



§ 16-68-604 - Affidavit of inability to pay.

(a) Any court of the State of Arkansas may authorize the commencement, prosecution, or defense of any suit, action, or proceeding, without payment of fees and costs, by an incarcerated person who makes an affidavit that he or she is unable to pay such costs or give security therefor.

(b) (1) (A) This affidavit shall contain complete information as to the incarcerated person's:

(i) Identity;

(ii) Nature and amount of income;

(iii) Spouse's income, if available to the incarcerated person;

(iv) Property owned;

(v) Cash or checking accounts;

(vi) Dependents;

(vii) Debts; and

(viii) Monthly expenses.

(B) The incarcerated person, if applicable, shall also state the amount of money deposited in his or her inmate account for the past six (6) months.

(2) The affidavit shall contain the following statements: "I, ..................., am unable to pay the filing fees and court costs described herein. I verify that the statements made in this affidavit are true and correct."

(c) The Attorney General or other counsel for the defendant shall be authorized to receive information from the prison or jail verifying the financial information given by the incarcerated person.



§ 16-68-605 - Merit of claims.

A court in which an affidavit of inability to pay has been filed may dismiss the action in whole or in part on a finding that:

(1) The allegation of poverty is false; or

(2) The action or a portion of the action lacks a justiciable issue as defined by § 16-22-309.



§ 16-68-606 - Fees upon commencement or dismissal.

(a) If the court authorizes the commencement of the action and the court concludes, based on information contained in the affidavit or other information available to the court, that such person is able to pay part of the fees, costs, or security otherwise required, then the court shall order a partial payment to be made as a condition of the commencement or further prosecution of the action, provided that any such payment is not less than required under § 16-68-601. Furthermore, if the court dismisses the action for the reason that it lacks a justiciable issue, then the court may order the incarcerated person to pay reasonable attorney's fees pursuant to § 16-22-309.

(b) Furthermore, if the court dismisses the action for the reason that it lacks a justiciable issue, then the court may order the incarcerated person to pay reasonable attorney's fees pursuant to § 16-22-309.



§ 16-68-607 - Multiple lawsuits.

In no event shall an incarcerated person bring a civil action or appeal a judgment in a civil action or proceeding under the Arkansas indigency statutes if the incarcerated person has on three (3) or more prior occasions, while incarcerated or detained in any facility, brought an action that is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the incarcerated person is under imminent danger of serious physical injury.









Chapter 69-79 - [Reserved.]

[Reserved]






Subtitle 6 - Criminal Procedure Generally

Chapter 80 - General Provisions

§ 16-80-102 - Precedence given to criminal trials when victim under age of 14.

Notwithstanding any rule of court to the contrary and in furtherance of the purposes of the Arkansas Rules of Criminal Procedure, Rule 27.1, all courts of this state having jurisdiction of criminal offenses, except for extraordinary circumstances, shall give precedence to the trials of criminal offenses over other matters before the court, civil or criminal, when the alleged victim is a person under the age of fourteen (14) years.



§ 16-80-103 - Disposition of stolen property.

(a) All property obtained by theft, robbery, or burglary shall be restored to the owner, and no sale, whether in good faith on the part of the purchaser or not, shall divest the owner of his or her right to the property.

(b) Any person losing property or any valuable thing by theft, robbery, or burglary may maintain his or her action not only against the felon but against any person whatsoever in whose hands or possession the property or valuable thing may be found.

(c) When property alleged to have been stolen comes into the possession of any sheriff, constable, law enforcement officer, or other person authorized to perform the duties of the officer, he or she shall hold the property subject to the order of the officer authorized pursuant to this section to direct the disposition thereof.

(d) Upon receiving satisfactory evidence of the ownership of the property, the judge or magistrate who shall take the examination of the person accused of stealing the property may order the property to be delivered to the owner, on his or her paying the reasonable and necessary expenses incurred in the preservation of the property, to be certified by the judge or magistrate, which order shall entitle the owner to demand and receive the property.

(e) If stolen property comes into the hands of a judge or magistrate, upon satisfactory proof of the ownership thereof, it shall be delivered to the owner, on the payment of the necessary expenses incurred in the preservation thereof, to be certified by the judge or magistrate.

(f) If the property stolen has not been delivered to the owner thereof, the court before which a conviction shall be had for stealing the property, on proof of the ownership, may order the property to be restored to the owner, on payment of the expenses incurred in the preservation thereof.

(g) If stolen property shall not be claimed by the owner within six (6) months from the time any person may have been convicted for stealing the property, the judge or magistrate authorized by the preceding provisions to order a restoration may order the property to be sold. The proceeds of the sale, after payment of the expenses of the preservation and sale of the property, shall be paid into the county treasury for the use of the county.

(h) (1) If the thing stolen is a living animal or property of a perishable nature, the judge or magistrate authorized to order a restitution may order a sale thereof, and the proceeds shall be applied in the same manner as otherwise directed in this section with respect to stolen property.

(2) In all cases of sale as specified in subdivision (h)(1) of this section a particular description of the property shall be made out in writing and filed with the judge or magistrate making the order of sale so that the owner may be enabled to identify the property if he or she shall claim the proceeds within the time allowed for making his or her claim.






Chapter 81 - Arrest

Subchapter 1 - -- General Provisions

§ 16-81-102 - Persons not subject to arrest.

(a) (1) The members of the Senate and House of Representatives and the clerks, sergeants-at-arms, and doorkeepers of each branch of the General Assembly shall be privileged from arrest during the session of the General Assembly and for fifteen (15) days before the commencement and after the termination of each session.

(2) If any person shall arrest any of the persons named in this subsection during the time they are privileged therefrom, the person shall forfeit and pay the sum of one hundred dollars ($100), with costs, to be recovered by action in the name and for the use of the injured party.

(b) All persons qualified to vote for representatives in the General Assembly shall be privileged from arrest during their attendance at any election and while on their way going to and returning from the election.

(c) No person shall be arrested while doing militia duty under the order of his commanding officer or while going to or returning from the place of duty or parade.

(d) No person shall be arrested in the Senate chamber or House of Representatives during their sitting, or in any court of justice during the sitting of the court.

(e) Nothing contained in this section shall be so construed as to extend to cases of treason, felony, or breach of the peace or to privilege any person named from being served at any time or place specified in this section with a summons or notice to appear.

(f) If any person is arrested contrary to the provisions of this section, the person shall be discharged on a writ of habeas corpus by any court or officer having authority to issue the writ at the cost of the party procuring the arrest.



§ 16-81-103 - Power of judge or magistrate to summon, examine, and issue warrant for arrest.

When a judge or magistrate is satisfied that a felony has been committed, he or she shall have power to summon before him or her any persons he or she may think proper and examine them on oath concerning it to enable him or her to ascertain the offender and to issue a warrant for his or her arrest.



§ 16-81-104 - Warrant of arrest generally.

(a) (1) (A) A warrant of arrest may be issued by any circuit judge, district judge, or city judge or magistrate.

(B) A warrant of arrest may be executed by any law enforcement officer.

(2) It shall be the duty of a judge or magistrate to issue a warrant for the arrest of a person charged with the commission of a public offense when, from his or her personal knowledge or from information given him or her on oath, the judge or magistrate shall be satisfied that there are reasonable grounds for believing the charge.

(3) The prosecuting attorney of every district in this state shall have authority, whenever he or she believes any person has committed a crime in any county in the district for which he or she is elected, to file before any circuit judge, district judge, or city judge or magistrate within the county in which he or she believes the crime has been committed a written information, under oath, charging the person in due form of law with the commission of the crime, whereupon the justice shall issue his or her warrant for the arrest of the offender and have the offender brought before him or her to be dealt with according to law.

(b) A warrant of arrest, in general terms, shall name or describe the offense charged to have been committed and the county in which it was committed. The warrant shall command the officer to whom it is directed to arrest the person named therein as the offender and bring him or her before some judge or magistrate of the county in which the offense was committed, to be dealt with according to law. It may be substantially in the following form, varying the terms to suit the case:

"The State of Arkansas.

To any law enforcement officer of the State of Arkansas:

It appearing that there are reasonable grounds for believing that A. B. has committed the offense of larceny in the County of Pulaski, you are therefor commanded, forthwith, to arrest A. B., and bring him before some judge or magistrate of Pulaski County, to be dealt with according to law.

Given under my hand the _____ day of _____, 20_____ .

C.D.

Judge or Magistrate,

Summon as witnesses E. F. and J. K."



§ 16-81-105 - Execution of summons and service of process.

Any law enforcement officer to whom any criminal summons or warrant of arrest is directed may serve or execute it in any county in the state.



§ 16-81-106 - Authority to arrest.

(a) An arrest may be made by a certified law enforcement officer or by a private person.

(b) A certified law enforcement officer may make an arrest:

(1) In obedience to a warrant of arrest delivered to him or her; and

(2) (A) Without a warrant, where a public offense is committed in his or her presence or where he or she has reasonable grounds for believing that the person arrested has committed a felony.

(B) In addition to any other warrantless arrest authority granted by law or court rule, a certified law enforcement officer may arrest a person for a misdemeanor without a warrant if the officer has probable cause to believe that the person has committed battery upon another person, the officer finds evidence of bodily harm, and the officer reasonably believes that there is danger of violence unless the person alleged to have committed the battery is arrested without delay.

(c) (1) A certified law enforcement officer who is outside his or her jurisdiction may arrest without warrant a person who commits an offense within the officer's presence or view if the offense is a felony or a misdemeanor.

(2) (A) A certified law enforcement officer making an arrest under subdivision (c)(1) of this section shall notify the law enforcement agency having jurisdiction where the arrest was made as soon as practicable after making the arrest.

(B) The law enforcement agency shall then take custody of the person committing the offense and take the person before a judge or magistrate.

(3) Statewide arrest powers for certified law enforcement officers will be in effect only when the officer is working outside his or her jurisdiction at the request of or with the permission of the municipal or county law enforcement agency having jurisdiction in the locale where the officer is assisting or working by request.

(4) Any law enforcement agency exercising statewide arrest powers under this section must have a written policy on file regulating the actions of its employees relevant to law enforcement activities outside its jurisdiction.

(d) A private person may make an arrest where he or she has reasonable grounds for believing that the person arrested has committed a felony.

(e) A magistrate or any judge may orally order a certified law enforcement officer or private person to arrest anyone committing a public offense in the magistrate's or judge's presence, which order shall authorize the arrest.

(f) For purposes of this section, the term "certified law enforcement officer" includes a full-time wildlife officer of the Arkansas State Game and Fish Commission so long as the officer shall not exercise his or her authority to the extent that any federal funds would be jeopardized.

(g) The following persons employed as full-time law enforcement officers by the federal, state, county, or municipal government, who are empowered to effect an arrest with or without warrant for violations of the United States Code and who are authorized to carry firearms in the performance of their duties, shall be empowered to act as officers for the arrest of offenders against the laws of this state and shall enjoy the same immunity, if any, to the same extent and under the same circumstances as certified state law enforcement officers:

(1) Federal Bureau of Investigation special agents;

(2) United States Secret Service special agents;

(3) United States Citizenship and Immigration Services special agents, investigators, and patrol officers;

(4) United States Marshals Service deputies;

(5) Drug Enforcement Administration special agents;

(6) United States Postal Inspection Service postal inspectors;

(7) United States Customs and Border Protection special agents, inspectors, and patrol officers;

(8) United States General Services Administration special agents;

(9) United States Department of Agriculture special agents;

(10) Bureau of Alcohol, Tobacco, Firearms and Explosives special agents;

(11) Internal Revenue Service special agents and inspectors;

(12) Certified law enforcement officers of the United States Department of the Interior, National Park Service, and the United States Fish and Wildlife Service;

(13) Members of federal, state, county, municipal, and prosecuting attorneys' drug task forces; and

(14) Certified law enforcement officers of the United States Department of Agriculture, Forest Service.

(h) Pursuant to Article 2.124 of the Texas Code of Criminal Procedure, any certified law enforcement officer of the State of Arkansas or law enforcement officer specified in subsection (g) of this section shall be authorized to act as a law enforcement officer in the State of Texas with the same power, duties, and immunities of a peace officer of the State of Texas who is acting in the discharge of an official duty:

(1) During a time in which:

(A) (i) The law enforcement officer from the State of Arkansas is transporting an inmate or criminal defendant from a county in Arkansas that is on the border of Texas to a hospital or other medical facility in a county in Texas that is on the border between the two (2) states.

(ii) Transportation to such a facility shall be for purposes including, but not limited to, evidentiary testing of that inmate or defendant as is authorized pursuant to laws of the State of Arkansas or for medical treatment; or

(B) The law enforcement officer from the State of Arkansas is returning the inmate or defendant from the hospital or facility in Texas to an adjoining county in Arkansas; and

(2) To the extent necessary to:

(A) Maintain custody of the inmate or defendant while transporting the inmate or defendant; or

(B) Retain custody of the inmate or defendant if the inmate or defendant escapes while being transported.

(i) A certified law enforcement officer trained pursuant to a memorandum of understanding between the State of Arkansas and the United States Department of Justice or the United States Department of Homeland Security is authorized to make an arrest in order to enforce federal immigration laws.



§ 16-81-107 - Procedures of arrest.

(a) An arrest is made by placing the person of the defendant in restraint or by his or her submitting to the custody of the person making the arrest.

(b) No unnecessary force or violence shall be used in making the arrest.

(c) To make an arrest, a law enforcement officer may break open the door of a house in which the defendant may be after having demanded admittance and explained the purpose for which admittance is desired.

(d) A law enforcement officer making an arrest may summon orally as many persons as he or she deems necessary to aid him or her in making the arrest, and all persons failing without reasonable excuse to obey the summons shall be guilty of Class C misdemeanors.

(e) The person making the arrest shall:

(1) Inform the person about to be arrested of the intention to arrest him or her and the offense for which he or she is to be arrested; and

(2) If acting under a warrant of arrest, give information of the warrant and show the warrant if required.

(f) The law enforcement officer making an arrest in obedience to a warrant shall proceed with the defendant as directed by the warrant.



§ 16-81-108 - Arrest on certain private property permitted.

State and local police are authorized to enter upon the parking areas of private business establishments and to discover, investigate, and effect the arrest of persons thereon violating any state or local law to the same extent as if the person or persons were upon the public streets or highways.



§ 16-81-109 - Bail.

(a) (1) When any sheriff or other law enforcement officer makes an arrest, he or she is authorized to take and to approve bail in the manner provided by law wherever he or she makes the arrest.

(2) If the offense charged is a misdemeanor, the person arrested may immediately give bail for appearing on a day to be named in the bail bond before the judge or magistrate who issued the warrant or before the court having jurisdiction to try the offense. The sheriff or other officer making the arrest may be authorized by the judge or magistrate issuing the warrant to take the bail by an endorsement made on the warrant to that effect.

(b) (1) If the defendant gives bail for his or her appearance before the judge or magistrate for an examination of the charge, as provided in subsection (a) of this section, the sheriff or officer taking the bail shall fix the day of the defendant's appearance.

(2) A deviation from the provisions of subdivision (b)(1) of this section shall not, however, render the bail bond invalid.



§ 16-81-110 - Return on the warrant.

(a) (1) The sheriff or officer who has executed a warrant of arrest shall make a written return on the warrant of the time and manner of executing it and deliver the warrant to the judge or magistrate before whom the defendant is brought.

(2) If bail is given as provided in § 16-81-109(a)(2), the officer shall deliver the warrant and bail bond to the judge or magistrate before whom, or to the clerk of the court in which, the defendant is bound by the bail bond to appear.

(b) If the arrest is made in a different county from that in which the offense is charged to have been committed and bail is given, the sheriff or officer may transmit the warrant and bail bond by mail to the person to whom by subsection (a) of this section he or she is required to deliver them.



§ 16-81-112 - Escape of prisoner.

(a) If the defendant escapes or is rescued after an arrest, the person in whose custody he or she was may immediately pursue and recapture him or her in any part of the state.

(b) (1) If any person charged with or convicted of a felony within this state breaks prison, escapes, flees from justice, or absconds or secrets himself or herself, it shall be lawful for the Governor, if he or she deems it necessary, to offer a reward not to exceed the sum of one hundred thousand dollars ($100,000) for apprehending and delivering the person into the custody of an officer as the governor may direct.

(2) Any person apprehending and delivering the escapee to the proper officer and producing to the Governor the receipt of the officer for the body of the escapee shall be entitled to the reward offered by the Governor, and the Governor shall certify the amount of the reward to the Auditor of State, who shall issue his or her warrant on the State Treasury for the reward, to be paid out of any money appropriated for the contingent expenses of the executive department.



§ 16-81-113 - Warrantless arrest for domestic abuse.

(a) (1) (A) Except as provided in subdivision (a)(3) of this section, when a law enforcement officer has probable cause to believe a person has committed acts which constitute a crime under the laws of this state and which constitute domestic abuse as defined in subdivision (b)(1) of this section against a family or household member, the officer may arrest the person without a warrant if the law enforcement officer has probable cause to believe the person has committed those acts within the preceding four (4) hours or within the preceding twelve (12) hours for cases involving physical injury as defined in § 5-1-102(14), even if the incident did not take place in the presence of the law enforcement officer.

(B) The arrest of the person shall be considered the preferred action by the law enforcement officer when evidence indicates that domestic abuse has occurred in addition to a violation of the Arkansas Criminal Code, § 5-1-101 et seq.

(2) (A) When a law enforcement officer receives conflicting accounts of an act of domestic abuse involving family or household members, the law enforcement officer shall evaluate each account separately to determine if one (1) party to the act of domestic abuse was the predominant aggressor.

(B) (i) When determining if one (1) party to an act of domestic abuse is the predominant aggressor, a law enforcement officer shall consider the following factors based upon his or her observation:

(a) Statements from parties to the act of domestic abuse and other witnesses;

(b) The extent of personal injuries received by parties to the act of domestic abuse;

(c) Evidence that a party to the act of domestic abuse acted in self-defense; or

(d) Prior complaints of domestic abuse if the history of prior complaints of domestic abuse can be reasonably ascertained by the law enforcement officer.

(ii) A law enforcement officer may consider any other relevant factors when determining if one (1) party to an act of domestic abuse is the predominant aggressor. (3) (A) When a law enforcement officer has probable cause to believe a person that is a party to an act of domestic abuse is the predominant aggressor and the act of domestic abuse would constitute a felony under the laws of this state, the law enforcement officer shall arrest the person who was the predominant aggressor with or without a warrant if the law enforcement officer has probable cause to believe the person has committed the act of domestic abuse within the preceding four (4) hours, or within the preceding twelve (12) hours for cases involving physical injury as defined in § 5-1-102, even if the incident did not take place in the presence of the law enforcement officer.

(B) (i) When a law enforcement officer has probable cause to believe a person who is a party to an act of domestic abuse is the predominant aggressor and the act of domestic abuse would constitute a misdemeanor under the laws of this state, the arrest with or without a warrant of the person who was the predominant aggressor shall be considered the preferred action by the law enforcement officer if there is reason to believe that there is an imminent threat of further injury to any party to the act of domestic abuse and the law enforcement officer has probable cause to believe the person has committed the act of domestic abuse within the preceding four (4) hours or within the preceding twelve (12) hours for cases involving physical injury as defined in § 5-1-102, even if the incident did not take place in the presence of the law enforcement officer.

(ii) When a law enforcement officer has probable cause to believe a person who is a party to an act of domestic abuse is the predominant aggressor and the act of domestic abuse would constitute a misdemeanor under the laws of this state, the law enforcement officer may arrest the person without a warrant if the law enforcement officer has probable cause to believe the person has committed those acts within the preceding four (4) hours, or within the preceding twelve (12) hours for cases involving physical injury as defined in § 5-1-102, even if the incident did not take place in the presence of the law enforcement officer.

(4) Any law enforcement officer acting in good faith and exercising due care in making an arrest for domestic abuse shall have immunity from civil liability.

(b) As used in this section:

(1) "Domestic abuse" means:

(A) Physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between family or household members; or

(B) Any sexual conduct between family or household members, whether minors or adults, which constitutes a crime under the laws of this state; and

(2) "Family or household member" means spouses, former spouses, parents and children, persons related by blood within the fourth degree of consanguinity, any child residing in the household, persons who have resided or cohabited together presently or in the past, persons who have or have had a child in common, and persons who have been in a dating relationship together presently or in the past; and

(3) (A) "Dating relationship" means a romantic or intimate social relationship between two (2) individuals which shall be determined by examining the following factors:

(i) The length of the relationship;

(ii) The type of the relationship; and

(iii) The frequency of interaction between the two (2) individuals involved in the relationship.

(B) "Dating relationship" shall not include a casual relationship or ordinary fraternization in a business or social context between two (2) individuals.

(c) (1) Any person arrested under the provisions of this section shall be taken before a judicial officer without unnecessary delay.

(2) The judicial officer shall conduct a pretrial release inquiry of the person.

(d) The inquiry should take the form of an assessment of factors relevant to the release decision such as:

(1) The person's employment status, history, and financial condition;

(2) The nature and extent of his or her family relationships;

(3) His or her past and present residence;

(4) His or her character and reputation;

(5) Persons who agree to assist him or her in attending court at the proper times;

(6) The nature of the charge and any mitigating or aggravating factors that may bear on the likelihood of conviction and the possible penalty;

(7) The person's prior criminal record, if any, and if he or she previously has been released pending trial, whether he or she appears as required;

(8) Any facts indicating the possibility of violations of law if the person is released without restrictions; and

(9) Any other facts tending to indicate that the person has strong ties to the community and is not likely to flee the jurisdiction of the court.

(e) The judicial officer may impose one (1) or more of the following conditions of release:

(1) Placing the person under the care of a qualified person or organization agreeing to supervise the person and assist him or her in appearing in court;

(2) Imposing reasonable restrictions on the activities, movements, associations, and residences of the person; and

(3) Imposing any other reasonable restrictions to ensure the appearance of the person at future judicial hearings.



§ 16-81-114 - Warrantless arrest for gas theft.

(a) Any person who pumps fuel into a vehicle or container, which fuel is the property of a retail business entity that engages in the sale of fuel, and then leaves the premises with the fuel and without paying for the fuel shall be subject to arrest during the four (4) hours following the event, notwithstanding the lack of a warrant for the arrest.

(b) Provided, however, the person arrested shall be released within twenty-four (24) hours of the arrest unless a warrant for the arrest of the person is issued according to law.



§ 16-81-115 - Certified law enforcement officers from adjoining states.

(a) A certified law enforcement officer from an adjoining state who is in Arkansas shall have the authorization to act as described in subsection (b) of this section if the officer is:

(1) Regularly assigned to duty in a municipality that is within one (1) mile of an Arkansas border;

(2) On duty in his or her regularly assigned municipality at the time he or she enters the city limits of the Arkansas municipality; and

(3) Within the city limits of the Arkansas municipality that adjoins the municipality to which the officer is regularly assigned.

(b) If the governing body of an Arkansas municipality authorizes it, a certified law enforcement officer who meets the requirements of subsection (a) of this section:

(1) Has the same powers, duties, and immunities as a certified law enforcement officer of Arkansas who is acting in the discharge of an official duty; and

(2) May enforce Arkansas law and the ordinances of an Arkansas municipality.



§ 16-81-116 - Warrantless arrest for violation of interference with emergency communication in the first degree, § 5-60-124, or interference with emergency communication in the second degree, § 5-60-125.

If a law enforcement officer has probable cause to believe a person has violated § 5-60-124 or § 5-60-125, the officer may arrest the person without a warrant even if the incident did not take place in the presence of the officer if the officer has probable cause to believe the person has violated the section within the preceding:

(1) Four (4) hours; or

(2) Twelve (12) hours in cases involving physical injury as defined in § 5-1-102(14).






Subchapter 2 - -- Stop and Search

§ 16-81-203 - Grounds to reasonably suspect.

The following are among the factors to be considered in determining if the officer has grounds to reasonably suspect:

(1) The demeanor of the suspect;

(2) The gait and manner of the suspect;

(3) Any knowledge the officer may have of the suspect's background or character;

(4) Whether the suspect is carrying anything, and what he or she is carrying;

(5) The manner in which the suspect is dressed, including bulges in clothing, when considered in light of all of the other factors;

(6) The time of the day or night the suspect is observed;

(7) Any overheard conversation of the suspect;

(8) The particular streets and areas involved;

(9) Any information received from third persons, whether they are known or unknown;

(10) Whether the suspect is consorting with others whose conduct is reasonably suspect;

(11) The suspect's proximity to known criminal conduct;

(12) The incidence of crime in the immediate neighborhood;

(13) The suspect's apparent effort to conceal an article; and

(14) The apparent effort of the suspect to avoid identification or confrontation by a law enforcement officer.






Subchapter 3 - -- Uniform Act on Intrastate Fresh Pursuit

§ 16-81-301 - Authority of law enforcement officers.

Any law enforcement officer of this state in fresh pursuit of a person who is reasonably believed to have committed a felony in this state or has committed or attempted to commit any criminal offense in this state in the presence of the officer, or for whom the officer holds a warrant of arrest for a criminal offense, shall have the authority to arrest and hold in custody such person anywhere in this state.



§ 16-81-302 - Disposition of prisoner.

If such an arrest is made in obedience to a warrant, the disposition of the prisoner shall be as in other cases of arrest under a warrant; if the arrest is without a warrant, the prisoner shall without unnecessary delay be taken before a judge or magistrate of the county wherein such an arrest was made.



§ 16-81-303 - Definition.

(a) (1) The term "fresh pursuit" as used in this subchapter shall include:

(A) Fresh pursuit as defined by the common law; and

(B) The pursuit of a person:

(i) Who has committed a felony or is reasonably suspected of having committed a felony in this state;

(ii) Who has committed or attempted to commit any criminal offense in this state in the presence of the arresting law enforcement officer referred to in § 16-81-301; or

(iii) For whom the officer holds a warrant of arrest for a criminal offense.

(2) It shall also include the pursuit of a person suspected of having committed a supposed felony in this state, though no felony has actually been committed, if there is reasonable ground for so believing.

(b) Fresh pursuit as used in this subchapter shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.



§ 16-81-304 - Construction of act.

Section 16-81-301 shall not make unlawful an arrest which would otherwise be lawful.



§ 16-81-305 - Title.

This subchapter may be cited as the "Uniform Act on Intrastate Fresh Pursuit."






Subchapter 4 - -- Uniform Act on Interstate Fresh Pursuit

§ 16-81-401 - Title.

This subchapter may be called the "Uniform Act on Interstate Fresh Pursuit."



§ 16-81-402 - Purpose.

The purpose of this subchapter is to prevent criminals from utilizing state lines to handicap our police in their apprehension.



§ 16-81-403 - Definitions.

As used in this subchapter the terms:

(1) "Fresh pursuit" shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit as used in this subchapter shall not necessarily imply instant pursuit, but pursuit without unreasonable delay;

(2) "State" shall include the District of Columbia.



§ 16-81-404 - Member of duly organized peace unit of other state -- Authority to arrest and hold.

Any member of a duly organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest him on the ground that he is believed to have committed a felony in such other state shall have the same authority to arrest and hold such person in custody as has any member of any duly organized state, county, or municipal peace unit of this state to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.



§ 16-81-405 - Member of duly organized peace unit of other state -- Procedures upon arrest.

If an arrest is made in this state by an officer of another state in accordance with the provisions of § 16-81-404, he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state or admit him to bail for such purpose. If the magistrate determines that the arrest was unlawful, he shall discharge the person arrested.



§ 16-81-406 - Construction.

Section 16-81-404 shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.



§ 16-81-407 - Certification of subchapter.

Upon the passage and approval by the Governor of this subchapter, it shall be the duty of the Secretary of State to certify a copy of this subchapter to the executive department of each of the states of the United States.









Chapter 82 - Search and Seizure

Subchapter 1 - -- General Provisions

§ 16-82-101 - Testing for human immunodeficiency virus -- Sexual offenses.

(a) A person with acquired immunodeficiency syndrome (AIDS) or who tests positive for the presence of human immunodeficiency virus (HIV) antigen or antibodies is infectious to others through the exchange of body fluids during sexual intercourse and through the parenteral transfer of blood or blood products and under these circumstances is a danger to the public.

(b) (1) Any person arrested and charged with violating §§ 5-14-103, 5-14-110, 5-14-124 -- 5-14-127, 5-26-202, and 5-70-102 may be required by the court having jurisdiction of the criminal prosecution, upon a finding of reasonable cause to believe that the person committed the offense and subject to constitutional limitations, to be tested for the presence of human immunodeficiency virus (HIV) or any antibody to human immunodeficiency virus (HIV) unless the court determines that testing the defendant would be inappropriate and documents the reasons for that determination in the court record.

(2) The test shall be confidentially administered by a licensed physician, the Division of Health of the Department of Health and Human Services, or a local health department.

(c) (1) If the victim or person with whom the defendant engaged in sexual penetration during the course of the crime consents, the court shall provide the person or agency administering the test with the name, address, and telephone number of the victim or person with whom the defendant engaged in sexual penetration during the course of the crime.

(2) After the defendant is tested as to the presence of human immunodeficiency virus (HIV) or an antibody to human immunodeficiency virus (HIV) the person or agency administering the test shall immediately provide the test results to the victim or person with whom the defendant engaged in sexual penetration during the course of the crime, and shall refer the victim or other person for appropriate counseling.

(d) (1) It shall be mandatory that upon request of the victim, and conviction of the defendant, a court of competent jurisdiction shall order the convicted person to submit to testing to detect in the defendant the presence of the etiologic agent for acquired immunodeficiency syndrome (AIDS).

(2) For purposes of this subsection:

(A) The term "convicted" includes adjudicated under juvenile proceedings; and

(B) The term "sexual offense" shall mean those offenses enumerated in subdivision (b)(1) of this section.

(3) The testing of a person convicted of a sexual offense as enumerated in subdivision (b)(1) of this section shall be conducted by the division upon an order of a circuit court.

(4) The results of any tests performed pursuant to this subsection shall immediately be released to the victim and to the defendant; otherwise, the results of any tests performed shall be confidential and not subject to disclosure as public information under the Freedom of Information Act, § 25-19-101 et seq.

(5) Any victim of a sexual offense as enumerated in subdivision (b)(1) of this section shall, upon request of the victim, receive:

(A) Appropriate counseling;

(B) Human immunodeficiency virus (HIV) testing; and

(C) Referral or delivery for appropriate health care and support services.



§ 16-82-102 - Testing for human immunodeficiency virus -- Assault and battery.

(a) A person with acquired immunodeficiency syndrome (AIDS), or who tests positive for the presence of human immunodeficiency virus (HIV) antigens or antibodies or hepatitis, is infectious to law enforcement officers, fire fighters, and emergency medical technicians through the exchange of body fluids during the course of their duties and through the possible transfer of blood or blood products and under these circumstances is a danger to the public.

(b) (1) Any person arrested and charged with violating any section of § 5-13-101 et seq. by committing an assault or battery upon a law enforcement officer, fire fighter, or emergency medical technician may be required by a court of competent jurisdiction, upon a finding of reasonable cause to believe that the person committed the offense and subject to constitutional limitations, to be tested for the presence of human immunodeficiency virus (HIV), any antibody to human immunodeficiency virus (HIV), or hepatitis unless the court determines that testing the defendant would be inappropriate and documents the reasons for that determination in the court record.

(2) The test shall be confidentially administered by a licensed physician, the Division of Health of the Department of Health and Human Services, or a local health department.

(c) (1) If the law enforcement officer, fire fighter, or emergency medical technician victim with whom the defendant engaged in contact consents, the court shall provide the person or agency administering the test with the name, address, and telephone number of the victim.

(2) After the defendant is tested as to the presence of human immunodeficiency virus (HIV), an antibody to human immunodeficiency virus (HIV), or hepatitis, the person or agency administering the test shall immediately provide the test results to the victim with whom the defendant engaged in contact and shall refer the victim or other person for appropriate counseling.






Subchapter 2 - -- Warrants

§ 16-82-201 - Issuance of search warrants upon oral testimony.

(a) General Rule. If the circumstances make it reasonable to dispense with a written affidavit, any judicial officer of this state may issue a warrant based upon sworn oral testimony communicated by telephone or other appropriate means.

(b) Application. (1) The person who is requesting the warrant shall prepare a document, in a form approved by the Arkansas Judicial Council, to be known as a duplicate original warrant and shall read such duplicate original warrant verbatim to the judicial officer.

(2) The judicial officer shall enter verbatim what is so read to such magistrate on a document to be known as an original warrant.

(3) The judicial officer may direct that the warrant be modified.

(c) Issuance. (1) If the judicial officer is satisfied that the circumstances are such as to make it reasonable to dispense with a written affidavit and that grounds for the application exist or that there is probable cause to believe that they exist, the judicial officer shall order the issuance of a warrant by directing the person requesting the warrant to sign the judicial officer's name on the duplicate original warrant.

(2) The judicial officer shall immediately sign the original warrant and enter on the face of the original warrant the exact time when the warrant was ordered to be issued.

(3) The finding of probable cause for a warrant upon oral testimony may be based on the same kind of evidence as is sufficient for a warrant upon affidavit.

(d) Recording and Certification of Testimony. (1) When a caller informs the judicial officer that the purpose of the call is to request a warrant, the judicial officer shall immediately place under oath each person whose testimony forms a basis for the application and each person applying for that warrant.

(2) (A) If a voice recording device is available, the judicial officer shall record by means of the device all of the call after the caller informs the judicial officer that the purpose of the call is to request a warrant.

(B) Otherwise, a stenographic or longhand verbatim record shall be made immediately.

(C) If a voice recording device is used or a stenographic record made, the judicial officer shall have the record transcribed, shall certify the accuracy of the transcription, and shall file a copy of the original record and the transcription with the court.

(D) If a longhand verbatim record is made, the judicial officer shall file a signed copy with the court.

(e) Contents. The contents of a warrant upon oral testimony shall be the same as the contents of a warrant upon affidavit.

(f) Additional Rule of Execution. The person who executes the warrant shall enter the exact time of execution on the face of the duplicate original warrant.

(g) Motion to Suppress Precluded. Absent a finding of bad faith, evidence obtained pursuant to a warrant issued under this section is not subject to a motion to suppress on the ground that the circumstances were not such as to make it reasonable to dispense with a written affidavit.






Subchapter 3 - -- Body Cavity Searches

§ 16-82-301 - Refusal and consent.

No person may refuse to be subjected to a search of his or her body cavities pursuant to Rule 12.3 of the Arkansas Rules of Criminal Procedure, and written consent from the person searched shall not be necessary.



§ 16-82-302 - Performance by public personnel.

Whenever feasible, employees of public institutions and public medical personnel will perform any searches pursuant to Rule 12.3 of the Arkansas Rules of Criminal Procedure.



§ 16-82-303 - Immunity from civil liability.

(a) Any physician or licensed nurse who, pursuant to Rule 12.3 of the Arkansas Rules of Criminal Procedure, when authorized by a search warrant and requested by a law enforcement officer, performs a search of the body cavity of any person is immune from civil liability of any kind arising from the search except for negligence.

(b) Any hospital or clinic where a search pursuant to Rule 12.3 of the Arkansas Rules of Criminal Procedure, authorized by a search warrant, is performed is immune from civil liability of any kind arising from the search except for negligence.









Chapter 83 - Coroner's Inquest



Chapter 84 - Bail Generally

Subchapter 1 - -- General Provisions

§ 16-84-101 - Definitions.

As used in this chapter:

(1) "Admission to bail" means an order from a competent court or magistrate that the defendant be discharged from actual custody on bail and fixing the amount of the bail;

(2) "Direct supervision" means the person is in the physical presence of and acting pursuant to instructions from an Arkansas-licensed bail bond agent;

(3) "Professional bail bondsman" means an individual licensed as a professional bail bondsman by the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board pursuant to § 17-19-201 et seq.;

(4) "Professional bail bond company" means a person holding a professional bail bond company license issued by the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board pursuant to § 17-19-201 et seq.;

(5) "Surety" means the person who becomes the surety for the appearance of the defendant in court; and

(6) (A) "Taking of bail" or "take bail" means the acceptance by a person authorized to take bail of the undertaking of a sufficient surety for the appearance of the defendant according to the terms of the undertaking, or that the surety will pay to the court the sum specified.

(B) "Taking of bail" or "take bail" shall not include the fixing of the amount of bail and no person other than a competent court or magistrate shall fix the amount of bail.



§ 16-84-102 - Persons authorized to take bail.

(a) The following may take bail:

(1) A judge, magistrate, or clerk of the court;

(2) A sheriff or deputy sheriff with respect to any person committed to the common jail of the county;

(3) Any law enforcement officer designated by a municipal police department with respect to any person committed to a municipal jail; and

(4) A law enforcement officer making an arrest as authorized under § 16-81-109.

(b) A constable shall not take bail.



§ 16-84-103 - Qualification of surety.

(a) The surety shall be:

(1) A professional bail bondsman acting through a professional bail bond company; or

(2) A resident of the state, owner of visible property, over and above that exempt from execution, to the value of the sum in which bail is required, and shall be worth that amount after the payment of the surety's debts and liabilities.

(b) (1) (A) (i) The person or persons offered as surety shall be examined on oath in regard to qualifications as surety, and any officer authorized to take bail is authorized to administer the oath, reduce the statements on oath to writing, and require the person or persons offered as surety to sign the statement.

(ii) Other proof may also be taken in regard to the sufficiency of the surety.

(B) Prior to submission to the court or magistrate, the statement shall also be signed by the sheriff or chief of police in the jurisdiction where the defendant is charged.

(2) Proof that the surety is a licensed professional bail bondsman shall be deemed sufficient proof of the sufficiency of the surety, and the surety shall be accepted by all courts in this state or by any individual authorized to take bail under the provisions of § 16-84-102.

(c) No person shall be taken as surety unless the court or magistrate is satisfied, from proof and examination on oath, of the sufficiency of the person according to the requisitions of subsection (b) of this section.

(d) Where more than one (1) person is offered as surety, they shall be deemed sufficient if, in the aggregate, they possess the qualifications required.



§ 16-84-104 - Additional security.

There shall be no rules, regulations, or requirements enacted by any judge, magistrate, sheriff, or other officer of the court, requiring any professional bail bondsman or professional bail bond company to post any sum of security in addition to that required by the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board pursuant to § 17-19-205 as a requirement for acceptance or writing bail bonds.



§ 16-84-105 - Responsibility of officer taking bail.

(a) The officer who takes bail shall be officially responsible for the sufficiency of the surety if taken other than through a professional bail bondsman.

(b) If the surety is not a professional bail bondsman, and the defendant has not yet appeared before a judicial officer pursuant to Rule 9 of the Arkansas Rules of Criminal Procedure, the officer shall file a statement with the court describing the property of the surety upon which the sufficiency of the surety is based. The description of the property shall include the value of the property. The statement shall also be signed by the sheriff or chief of police in the jurisdiction where the defendant is charged.

(c) The officer who takes bail shall give a prenumbered written receipt for the collateral. The receipt shall give in detail a full account of the collateral received.

(d) An officer who takes bail shall not be liable for any bond ordered by a judicial officer under Rule 9.2(b)(i) or (ii) of the Arkansas Rules of Criminal Procedure.



§ 16-84-106 - Attorneys and officers not to be sureties.

No attorney, solicitor, or counselor at law or in equity, clerk, sheriff, chief of police, law enforcement officer, or other person concerned in the execution of any process, shall become a personal guarantor or surety in any criminal proceeding.



§ 16-84-107 - Form of bond.

(a) The undertaking of the surety, other than by a professional bail bondsman, shall be substantially as follows:

Click here to view form

(b) If the surety is a professional bail bondsman, the undertaking of the surety shall be in a form prescribed by the regulations of the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.



§ 16-84-108 - Bonds not void for want of form.

No prosecution, appeal, nonresident, or attachment bond, nor any other statutory bonds of any party, plaintiff, or defendant in any court of justice, in this state, nor any recognizance in any criminal cause in this state, shall be declared null and void for the want of form if the intent of the bond can be plainly deduced from the body of the bond or recognizance.



§ 16-84-109 - Irregularity of bail bond or recognizance.

(a) No bail bond or recognizance shall be deemed to be invalid by:

(1) Reason of any variance between its stipulations and the provisions of this chapter;

(2) The failure of the judge or magistrate or officer to transmit or deliver the bail bond or recognizance at the times provided in this subchapter; or

(3) Any other irregularity so that it is made to appear that the defendant was:

(A) Legally in custody;

(B) (i) Charged with the public offense; and

(ii) Discharged from the offense by reason of the giving of the bond or recognizance; and

(C) Can be ascertained from the bond or recognizance, that the surety undertook that the defendant should appear before a judge or magistrate for the trial of the offense.

(b) (1) If no day is fixed for the appearance, or an impossible day, or a day in vacation, the bond or recognizance, if for his or her appearance before a judge or magistrate, shall be considered as binding the defendant so to appear and surrender himself or herself into custody for an examination of the charge in twenty (20) days from the time of his or her giving the bond or recognizance.

(2) The bond or recognizance, if for his or her appearance for trial in court, shall be considered as binding the defendant to appear and surrender himself or herself into custody on the first day of the next term of the court which shall commence more than ten (10) days after the giving of the bond or recognizance.



§ 16-84-110 - Bail before conviction.

Before conviction, the defendant may be admitted to bail for his or her appearance:

(1) Before a judge or magistrate for an examination of the charge, where the offense charged is a misdemeanor;

(2) In the court to which he or she is sent for trial;

(3) To answer an indictment which has been found against him or her; or

(4) In a criminal action.



§ 16-84-111 - Bail during trial.

(a) During the trial of an indictment for a misdemeanor, the defendant may remain on bail.

(b) However, for a felony when a defendant is upon bail, he or she may remain upon bail or be kept in actual custody as the court may direct. If the defendant remains on bail, any surety's liability shall be exonerated unless the surety has agreed to remain as the surety until final judgment is rendered.



§ 16-84-112 - Entering of recognizance on court minutes.

All recognizances required or authorized to be taken in any criminal proceeding, in open court, by any court of record shall be entered on the minutes of the court, and the substance thereof shall be read to the person recognized.



§ 16-84-113 - Application for bail.

(a) If the defendant is committed to jail and the application for bail is made to a judge or magistrate during vacation, it must be by written petition signed by the defendant or his or her counsel briefly stating the offense for which he or she is committed and naming the persons offered as surety.

(b) In all other cases, the application may be made orally to the judge or magistrate.



§ 16-84-114 - Surrender of defendant.

(a) (1) At any time before the forfeiture of their bond, the surety may surrender the defendant or the defendant may surrender himself or herself to the jailer of the county in which the offense was committed.

(2) However, the surrender must be accompanied by a certified copy of the bail bond to be delivered to the jailer, who must detain the defendant in custody thereon as upon a commitment and give a written acknowledgment of the surrender.

(3) The surety shall thereupon be exonerated.

(b) (1) For the purpose of surrendering the defendant, the surety may obtain from the officer having in his or her custody the bail bond or recognizance a certified copy thereof, and thereupon at any place in the state may arrest the defendant.

(2) No person other than an Arkansas-licensed bail bond agent, an Arkansas-licensed private investigator, a certified law enforcement officer, or a person acting under the direct supervision of an Arkansas-licensed bail bond agent shall be authorized to apprehend, detain, or arrest a defendant on a bail bond, wherever issued, unless that person is licensed as a bail bond agent by the state where the bail bond was written.

(3) No person shall represent himself or herself to be a bail enforcement agent, bounty hunter, or similar title in this state.

(4) Any bail bond agent attempting to apprehend a defendant shall notify the local law enforcement agency or agencies of his or her presence and provide the local law enforcement agency or agencies with the defendant's name, charges, and suspected location.

(5) Any person who violates any provision of this section shall be guilty of a Class D felony.

(c) The surety may arrest the defendant without the certified copy.

(d) If the surety has good cause for surrendering the defendant and has complied with the provisions of this section in surrendering the defendant, there shall be no requirement that the surety return part or all of the premium paid for the bail bond.



§ 16-84-115 - Deposit of money in lieu of bail.

Notwithstanding any rule of criminal procedure to the contrary:

(1) (A) Whenever the defendant is admitted to bail in a specified sum, he or she may deposit the sum with the proper city or county official in the city or county in which the trial is directed to be had and take from the official a receipt of the deposit, upon delivering which to the officer in whose custody he or she is, he or she shall be discharged.

(B) After bail has been taken, a deposit may in like manner be made of the sum mentioned in the bail bond, which shall exonerate the surety.

(2) Where money is deposited, the proper city or county official shall hold and pay the money according to the orders of the court having jurisdiction to try the offense, and he or she and his or her sureties shall be liable for the money on their official bond.

(3) Upon judgment being rendered against a defendant for fine and costs, the court rendering judgment may order any money deposited agreeably to this section to be applied to the payment thereof. This subdivision (a)(3) shall not apply to a bail bond of a bail bondsman.

(4) The mayor shall designate the city official or officials who may accept a deposit of money in lieu of bail, and the county judge shall designate the county official or officials authorized to accept a deposit of money in lieu of bail.



§ 16-84-116 - Recommitment after bail or deposit of money.

(a) The court in which a prosecution for a public offense is pending may, by an order, direct the defendant to be arrested and committed to jail until legally discharged, after he or she has given bail, or deposited money in lieu thereof, in the following cases:

(1) When by having failed to appear, a forfeiture of bail or of the money deposited has been incurred;

(2) When the court is satisfied that his or her surety, or either of them, is dead, or insufficient, or has moved from the state;

(3) Upon an indictment's being found for an offense not bailable.

(b) Upon the order being made, the clerk shall issue process for the arrest and recommitment of the defendant. If the order is made on account of either of the cases mentioned in subdivision (a)(1) or (a)(2) of this section, the defendant shall be admitted to bail as upon his or her first commitment, in a sum to be fixed by the court and named in the process for his or her arrest.






Subchapter 2 - -- Forfeiture

§ 16-84-201 - Action on bond in district courts.

(a) (1) (A) If the defendant fails to appear for trial or judgment, or at any other time when his or her presence in district court may be lawfully required, or to surrender himself or herself in execution of the judgment, the district court may direct the fact to be entered on the minutes and shall promptly issue an order requiring the surety to appear, on a date set by the district court not more than one hundred twenty (120) days from the date notice is sent by certified mail to the surety company at the address shown on the bond, whether or not it is received by the surety, to show cause why the sum specified in the bail bond or the money deposited in lieu of bail should not be forfeited.

(B) The one-hundred-twenty-day period in which the defendant must be surrendered or apprehended under subdivision (c)(2) of this section begins to run from the date notice is sent by certified mail to the surety company at the address shown on the bond, whether or not it is received by the surety.

(2) The order shall also require the officer who was responsible for taking of bail to appear unless:

(A) The surety is a bail bondsman; or

(B) The officer accepted cash in the amount of bail.

(b) The appropriate law enforcement agencies shall make every reasonable effort to apprehend the defendant.

(c) (1) If the defendant is surrendered or arrested, or good cause is shown for his or her failure to appear before judgment is entered against the surety, the district court shall exonerate a reasonable amount of the surety's liability under the bail bond.

(2) However, if the surety causes the apprehension of the defendant or the defendant is apprehended within one hundred twenty (120) days from the date notice is sent by certified mail to the surety company at the address shown on the bond, whether or not it is received by the surety, a judgment or forfeiture of bond may not be entered against the surety, except as provided in subsection (e) of this section.

(d) If after one hundred twenty (120) days from the date notice is sent by certified mail to the surety company at the address shown on the bond, whether or not it is received by the surety, the defendant has not surrendered or been arrested, the bail bond or money deposited in lieu of bail may be forfeited without further notice or hearing.

(e) If the defendant is located in another state and the location is known within one hundred twenty (120) days from the date notice is sent by certified mail to the surety company at the address shown on the bond, whether or not it is received by the surety, the appropriate law enforcement officers shall cause the arrest of the defendant and the surety shall be liable for the cost of returning the defendant to the district court in an amount not to exceed the face value of the bail bond.

(f) (1) In determining the extent of liability of the surety on a bond forfeiture, the court, without further notice or hearing, may take into consideration the expenses incurred by the surety in attempting to locate the defendant and may allow the surety credit for the expenses incurred.

(2) To be considered by the court, information concerning expenses incurred in attempting to locate the defendant should be submitted to the court by the surety no later than the one-hundred-twentieth day from the date notice is sent by certified mail to the surety company at the address shown on the bond, whether or not it is received by the surety.

(g) Notwithstanding any law to the contrary, a district court may suspend a bail bond company's or agent's ability to issue bail bonds in its court if the bail bond company or agent fails to comply with an order of the district court or fails to pay forfeited bonds in accordance with a district court's order.



§ 16-84-202 - Disposition of deposit.

(a) Where money is deposited in lieu of bail with a city official, after the forfeiture and final judgment of the court, the city official shall make settlement with the city treasurer who shall deposit the funds to the credit of the city general fund.

(b) Where money is deposited in lieu of bail with a county official, after the forfeiture and final adjournment of the court, the county official shall make settlement with the county treasurer who shall deposit the funds to the credit of the county general fund.



§ 16-84-203 - Certain absences excused.

(a) No forfeiture of any appearance or bail bond shall be rendered in any case where a sworn statement of a licensed court-appointed physician is furnished the court showing that the principal in the bond is prevented from attending by some physical or mental disability or where a sworn affidavit of the jailer, warden, or other responsible officer of a jail or correctional facility in which the principal is being detained shall be furnished to the court, or a sworn affidavit of any officer in charge is furnished to the court showing that the principal in the bond is prevented from attending due to the fact that he or she is being detained by a force claiming to act under the authority of the federal government that neither the state nor the surety could control.

(b) The appearance or bail bond shall remain in full force and effect until the principal is physically or mentally able to appear or until a detainer against the principal is filed with the detaining authority.



§ 16-84-207 - Action on bail bond in circuit courts.

(a) If a bail bond is granted by a judicial officer, it shall be conditioned on the defendant's appearing for trial, surrendering in execution of the judgment, or appearing at any other time when his or her presence in circuit court may be lawfully required under Rule 9.5 or Rule 9.6 of the Arkansas Rules of Criminal Procedure, or any other rule.

(b) (1) If the defendant fails to appear at any time when the defendant's presence is required under subsection (a) of this section, the circuit court shall enter this fact by written order or docket entry, adjudge the bail bond of the defendant or the money deposited in lieu thereof to be forfeited, and issue a warrant for the arrest of the defendant.

(2) The circuit clerk shall:

(A) Notify the sheriff and each surety on the bail bond that the defendant should be surrendered to the sheriff as required by the terms of the bail bond; and

(B) Immediately issue a summons on each surety on the bail bond requiring the surety to personally appear on the date and time stated in the summons to show cause why judgment should not be rendered for the sum specified in the bail bond on account of the forfeiture.

(c) (1) (A) If the defendant is apprehended and brought before the circuit court within seventy-five (75) days of the date notification is sent under subdivision (b)(2)(A) of this section, then no judgment of forfeiture may be entered against the surety.

(B) The surety shall be liable for the cost of returning the defendant to the circuit court in an amount not to exceed the face amount of the bond.

(2) (A) If the defendant is apprehended and brought before the circuit court after the seventy-five-day period under subdivision (c)(1) of this section, the circuit court may exonerate the amount of the surety's liability under the bail bond as the circuit court determines in its discretion and, if the surety does not object, enter judgment accordingly against the surety.

(B) In determining the extent of liability of the surety on the bond, the circuit court may take into consideration the actions taken and the expenses incurred by the surety to locate the defendant, the expenses incurred by law enforcement officers to locate and return the defendant, and any other factors the circuit court finds relevant.

(3) The appropriate law enforcement agencies shall make every reasonable effort to apprehend the defendant.

(d) (1) If the surety does not consent to the entry of judgment in the amount determined under subsection (c) of this section, or if the defendant has not surrendered or been brought into custody, then at the time of the show cause hearing unless continued to a subsequent time, the circuit court shall determine the surety's liability and enter judgment on the forfeited bond.

(2) The circuit court may exercise its discretion in determining the amount of the judgment and may consider the factors listed in subsection (c) of this section.

(e) (1) No pleading on the part of the state shall be required in order to enforce a bond under this section.

(2) The summons required under subsection (b) of this section shall be made returnable and shall be executed as in civil actions, and the action shall be docketed and shall proceed as an ordinary civil action.

(3) The summons shall be directed to and served on the surety in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure, and the surety's appearance pursuant to the summons shall be in person and not by filing an answer or other pleading.

(f) Notwithstanding any law to the contrary, a circuit court may suspend a bail bond company's or agent's ability to issue bail bonds in its court if the bail bond company or agent fails to comply with an order of the circuit court or fails to pay forfeited bonds in accordance with a circuit court's order.









Chapter 85 - Pretrial Proceedings

Subchapter 1 - -- General Provisions

§ 16-85-101 - Right to attorney, physician, and phone calls.

(a) While confined and awaiting trial in any prison or jail in this state, no prisoner shall be denied the right to:

(1) Consult an attorney of the prisoner's own choosing;

(2) Call a physician of the prisoner's own choosing if in need of one; or

(3) Place free telephone calls to a bondsperson if the calls are local calls.

(b) Any officer or other person having charge or supervision of any prisoner in the state who refuses to permit the prisoner to consult an attorney of the prisoner's own choosing, call a physician of the prisoner's own choosing, or place free telephone calls to a bondsperson if the calls are local shall be guilty of a Class B misdemeanor.






Subchapter 2 - -- Preliminary Examination



Subchapter 3 - -- Information and Bill of Particulars

§ 16-85-301 - Bill of particulars.

(a) The bill of particulars required by law in criminal cases shall state the action relied upon by the state in sufficient detail as required by an indictment prior to March 1, 1937, that is, with sufficient certainty to apprise the defendant of the specific crime with which charged, in order to enable him or her to prepare his or her defense.

(b) A supplemental bill of particulars may be required upon order of the trial court if the bill of particulars filed by the prosecuting attorney is not sufficiently definite to apprise the defendant of the specific crime with which he or she is charged.

(c) When a bill of particulars is filed with the clerk, a copy of it shall be furnished to the defendant upon his or her request.



§ 16-85-302 - Information.

Whenever a defendant has been held to answer at a preliminary examination to await the action of the grand jury or has been held for the circuit court, the prosecuting attorney may proceed to file information in the circuit court and to trial of the case, provided the prosecuting attorney, with the consent of the circuit court, may nolle prosequi any indictment or information pending in the court.






Subchapter 4 - -- Indictment Generally

§ 16-85-401 - Definition.

As used in this code, unless the context otherwise requires, an "indictment" is an accusation in writing, found and presented by a grand jury to the court in which they are impaneled, charging a person with the commission of a public offense.



§ 16-85-402 - Finding of indictment by jurors.

(a) The concurrence of twelve (12) grand jurors is required to find an indictment.

(b) When so found, it must be endorsed "a true bill" and the endorsement signed by the foreman.

(c) When an indictment is found, the names of all witnesses who were examined must be written at the foot of or on the indictment.

(d) The indictment must:

(1) Be presented by the foreman of the grand jury to the court; and

(2) (A) Be filed with the clerk; and

(B) Remain in his or her office as a public record.



§ 16-85-403 - Contents.

(a) (1) The language of the indictment must be certain as to the title of the prosecution, the name of the court in which the indictment is presented, and the name of the parties.

(2) Upon request of the defendant, the state shall file a bill of particulars setting out the act or acts upon which it relies for conviction.

(b) An indictment may be substantially in the following form:

Click here to view form

(c) The indictment must be direct and certain as regards:

(1) The party charged;

(2) The offense or offenses charged;

(3) The county in which the offense or offenses were committed; and

(4) The particular circumstances of the offense or offenses charged where they are necessary to constitute a complete offense or offenses.



§ 16-85-405 - Sufficiency and errors.

(a) (1) The indictment is sufficient if it can be understood from the indictment:

(A) That it was found by a grand jury of a county, impaneled in a court having authority to receive the indictment;

(B) That the offense was committed within the jurisdiction of the court and at some time prior to the time of finding the indictment; and

(C) That the act or omission charged as the offense is stated with such a degree of certainty so as to satisfy due process of law.

(2) No indictment is insufficient, nor can the trial, judgment, or other proceeding thereon be affected, by reason of any defect which does not prejudice the substantial rights of the defendant.

(b) An error as to the name of the defendant shall not vitiate the indictment or proceedings on the indictment, and if the defendant's true name is discovered at any time before execution of the indictment, an entry shall be made on the docket of the court of the defendant's true name, referring to the fact of the defendant's being indicted by the name mentioned in the indictment, and the subsequent proceedings shall be in the defendant's true name.

(c) The statement in the indictment as to the time at which the offense was committed is not material except as a statement that it was committed before the time of finding the indictment, except where the time is a material ingredient in the offense.

(d) The words used in a statute to define an offense need not be strictly pursued in an indictment, but other words conveying the same meaning may be used.



§ 16-85-406 - Construction of words.

The words used in an indictment must be construed according to their usual acceptance in common language, except words and phrases defined by law, which are to be construed according to their legal meaning.



§ 16-85-407 - Amendment of indictment and filing of bill of particulars.

(a) The prosecuting attorney or other attorney representing the state, with leave of the court, may amend an indictment as to matters of form or may file a bill of particulars.

(b) However, no indictment shall be amended nor bill of particulars filed so as to change the nature of the crime charged or the degree of the crime charged.

(c) All amendments and bills of particulars shall be noted of record.



§ 16-85-408 - Public inspection and disclosure.

(a) When a grand jury indictment for any offense known to the laws of this state shall be found against any person not in actual confinement or held by recognizance to answer to the indictment, the indictment shall not be open to the inspection of any person except the judge and clerk of the court and the prosecuting attorney until the defendant has been arrested.

(b) (1) No judge, clerk, prosecuting attorney, or other officer of any court shall disclose the fact of any indictment's being found until the defendant has been arrested or recognized to answer the indictment.

(2) Any judge, clerk, or other officer violating the provisions of subdivision (b)(1) of this section shall be guilty of a violation and upon conviction shall be fined in any sum not exceeding one thousand dollars ($1,000).

(c) The provisions of this section shall not extend to any officer making the disclosure by the issuing or in the execution of any process on the indictment or in any other manner when it shall become necessary in the discharge of any official duty.



§ 16-85-409 - Recording.

(a) It shall be the duty of the clerks of the circuit courts of this state, whenever an arrest has been made of any person against whom an indictment has been found by the grand jury, properly returned, to record the indictment, with the entries thereon, in a book to be kept by him or her for that purpose.

(b) In all cases where an indictment may be lost or destroyed, or where the indictment cannot be found, a copy of the record thereof, as provided in subsection (a) of this section, duly certified by the clerk under his or her hand and the seal of the court, shall be taken and used for all purposes in any of the courts of this state the same as the original indictment.






Subchapter 5 - -- Grand Jury Proceedings

§ 16-85-501 - Appointment of foreman and clerk.

(a) The court shall appoint one of the number of every grand jury as foreman.

(b) Every grand jury may appoint one of the members to be clerk, to preserve and keep minutes of their proceedings and of the evidence given before them.

(1) However, the presiding judge of the circuit court, at his or her discretion, may require the official court reporter in counties where provision is not otherwise made for a reporter to report the proceedings of the grand jury, to attend all or any sessions of the grand jury of the court, and to make reports of the proceedings of the grand jury at such sessions or such part of the proceedings as the judge of the court may direct, and to furnish to the prosecuting attorney, as promptly as practicable, transcribed, typewritten copies of all or such part of the proceedings so reported as the judge or the prosecuting attorney may request.

(2) Court reporters attending sessions of the grand jury shall be subject to the same penalties as are prescribed by law for any person divulging, except as authorized by law, any part of the proceedings of the grand jury.

(3) The official reporters of circuit courts are required to perform the duties imposed upon them in accordance with the provisions of this subsection, in addition to their other duties, and without additional compensation.



§ 16-85-502 - Minutes.

The minutes of the proceedings and evidence shall be delivered to the prosecuting attorney when directed by the grand jury.



§ 16-85-503 - Scope of inquiry.

(a) The grand jury must inquire:

(1) Into the case of every person imprisoned in the county jail or detention facility or on bail who has not been charged by indictment or information within sixty (60) days of arrest;

(2) Into the condition and management of the public prisons of the county; and

(3) Into the willful and corrupt misconduct in office of public officers of every description in the county.

(b) The grand jury may inquire into all public offenses committed within the jurisdiction of the court in which they are impaneled and to indict such persons as they find guilty thereof.

(c) If a member of the grand jury knows or has reason to believe that a public offense has been committed within the jurisdiction of the court, he or she must disclose the knowledge or belief to his or her fellow jurors, who must thereupon investigate the offense.

(d) Grand jurors are entitled to free access, at all reasonable times, to public prisons and to the examination, without charge, of all public records in the county.

(e) It is the duty of every grand jury at each term of the circuit court to make careful examination of the condition of the accounts of the collecting officers of the county and any matters relating to the general school fund.



§ 16-85-504 - Witnesses -- Subpoena.

(a) The clerk, on the request of the foreman of the grand jury or of the prosecuting attorney, shall issue subpoenas for witnesses to appear before the grand jury. Upon the witnesses failing to attend in obedience thereto, the court shall proceed to coerce their attendance and may punish their disobedience by fine and imprisonment, as in the case of witnesses failing to attend on the trial.

(b) The clerk of the circuit court of every county in this state shall, on the request of the prosecuting attorney of the district in which the county is situated, issue, in vacation of the circuit court of the county, subpoenas for any witness to appear before the grand jury of the county to be impaneled at the next term of the circuit court in the county. The clerk shall deliver the subpoenas to the sheriff of the county, who shall serve them before the convening of the court. Any witness refusing to obey any subpoena so issued and served upon him or her shall be guilty of contempt of court.



§ 16-85-505 - Witnesses -- Oath.

The foreman of the grand jury shall have power to administer the oath to the witnesses appearing before the grand jury.



§ 16-85-506 - Witnesses -- Joint offenders.

In all cases where two (2) or more persons are jointly or otherwise concerned in the commission of any criminal offense, either of the persons may be sworn as a witness in relation to the criminal offense, but the testimony given by the witness in no instance shall be used against him or her in any criminal prosecution for the same offense.



§ 16-85-507 - Witnesses -- Refusal to testify.

When a witness, under examination, refuses to testify or to answer a question put to him or her by the grand jury, the foreman shall proceed with the witness into the presence of the court, and there distinctly state the refusal of the witness. If the judge, upon hearing the witness, shall decide that the witness is bound to testify or answer the question propounded, the judge shall inquire of the witness if he persists in his refusal. If the witness does persist in his refusal, the court shall proceed with him as in cases of similar refusal in open court.



§ 16-85-508 - Witnesses -- Securing testimony of material witnesses.

(a) If there is a reasonable belief that a material witness in any grand jury investigation may absent himself or herself from the jurisdiction or otherwise avoid service of a subpoena, a judicial officer, as defined in Arkansas Rules of Criminal Procedure 1.6(c), shall impose conditions of release pursuant to Arkansas Rules of Criminal Procedure 9.1-9.5.

(b) A warrant of arrest may be issued by the judicial officer on the affidavit or testimony of a prosecuting attorney to secure the presence of the witness at the hearing to provide for his or her release. Other witnesses may be called and examined.

(c) No material witness shall be detained because of his or her inability to comply with any condition of release if the testimony of the witness for the proceeding can be adequately secured by deposition and further detention is not necessary to prevent a failure of justice. Release may be delayed for a reasonable period of time until the deposition of the witness can be taken pursuant to law.

(d) When the material witness has given his or her testimony, he or she shall be released immediately.



§ 16-85-509 - Witnesses -- Compensation.

(a) It shall be the duty of the foreman of each grand jury in this state to keep an abstract showing the name of each person subpoenaed and appearing as a witness before the grand jury, the number of days attended, and the amount due the person as a witness. The abstract shall be verified by affidavit as provided in this section and may be in the following form:

"ABSTRACT OF WITNESSES

(b) (1) The foreman of the grand jury shall issue a certificate to each of the witnesses showing the number of days attended and the amount due the witness, in conformity to the abstract.

(2) The certificate shall be attested by the clerk of the grand jury.

(c) Upon the presentation of the certificate to the clerk of the county court, the county court, upon examination and approval of the certificate, shall make an order allowing the certificate. After the order has been made, it shall be the duty of the clerk of the county court to draw his or her warrant in favor of the holder of the certificate for the amount adjudged to be due thereon and to file the certificate in his or her office.



§ 16-85-510 - Disclosure of media sources.

Before any editor, reporter, or other writer for any newspaper, periodical, radio station, television station, or Internet news source, or publisher of any newspaper, periodical, or Internet news source, or manager or owner of any radio station shall be required to disclose to any grand jury or to any other authority the source of information used as the basis for any article he or she may have written, published, or broadcast, it must be shown that the article was written, published, or broadcast in bad faith, with malice, and not in the interest of the public welfare.



§ 16-85-511 - Evidence.

The grand jury is not bound to hear evidence for the defendant, but it is their duty to weigh all the evidence before them. If they believe that other evidence will explain away the charge, they should order the evidence to be produced.



§ 16-85-512 - Persons permitted to be present.

No persons except the prosecuting attorney, the court reporter, and the witnesses under examination are permitted to be present while the grand jury is examining a charge, and no person whatever shall be present while the grand jury is deliberating or voting on a charge.



§ 16-85-513 - Indictment.

(a) The grand jury should find an indictment when all the evidence before them, taken together, would, in their judgment, if unexplained, warrant a conviction by the trial jury.

(b) All the papers and other matters of evidence relating to the arrest and examination of the charges against persons committed or on bail which have been returned to court by magistrates shall be laid before the grand jury. If, upon investigation, they refuse to find an indictment, they shall write upon some one of the papers "dismissed", with the signature of the foreman. Thereupon, the court shall discharge the defendant from custody if he or she is in jail, or the court shall exonerate the bail if bail has been given, unless the court should be of the opinion that the charge should again be submitted to another grand jury. In that case, the defendant may be continued in custody or on bail until the next term of the court.

(c) The dismissal of the charge does not prevent its being again submitted to a grand jury as often as the court may direct, but without such direction, it cannot again be submitted.

(d) Unless an indictment is found at the term of the court next after the first submission of the charge to the grand jury, the defendant shall be discharged from custody or exonerated from bail unless, for cause shown, the court shall otherwise direct.



§ 16-85-514 - Disclosure of information.

(a) Every member of the grand jury must keep secret whatever the member or any other grand juror may have said, or in what manner he or she or any grand juror may have voted on a matter before them.

(b) (1) No grand juror shall disclose any evidence given before the grand jury except when lawfully required to testify as a witness in relation to the evidence, nor shall he or she disclose the fact of any indictment having been found against any person not in actual confinement until the defendant has been arrested.

(2) Any grand juror violating the provisions of this subsection shall be guilty of a violation and upon conviction shall be fined any sum not exceeding one thousand dollars ($1,000).

(c) (1) A member of the grand jury, however, may be required by a court to disclose the testimony of a witness examined before the grand jury for the purpose of ascertaining its consistency with the testimony given by the witness on trial, for the purpose of proceeding against the witness for perjury in his or her testimony, or upon the trial of a prosecution of the witness for perjury.

(2) It shall be the duty of the foreman of the grand jury to communicate to the prosecuting attorney, when requested, the substance of the testimony before them.

(d) A grand juror cannot be questioned for anything he or she may say or any vote he or she may give relative to a matter legally before the grand jury, except for a perjury he or she may have committed in making accusation or giving testimony before his or her fellow jurors.



§ 16-85-515 - Advice of court or prosecuting attorney.

The grand jury may, at all reasonable times, ask the advice of the court or the prosecuting attorney.



§ 16-85-516 - Indictment of grand juror.

Any grand juror may be indicted by the grand jury of which he or she is a member, but when any complaint shall be lodged against a grand juror, the foreman shall inform the prosecuting attorney of the charge. If, on examination, there are grounds for proceedings against the juror, the foreman shall inform the court of these grounds, and the court shall discharge the juror and cause another to be summoned, if necessary.



§ 16-85-517 - Special grand jury.

(a) At any time a grand jury is not in session, the court, in its discretion, by order entered of record, may impanel a special grand jury.

(b) When impaneled, the special grand jury shall have all the powers and proceed in all respects as provided by law for the conduct of regular grand juries.



§ 16-85-518 - Experts -- Expenses.

Grand juries may employ experts and other professionals to assist in the grand jury investigations if, prior to the employment, the quorum court and county judge approve the employment. In that case, all expenses resulting from the employment shall be paid by the county.






Subchapter 6 - -- Process on Indictment

§ 16-85-601 - Definition.

As used in this code, unless the context otherwise requires, the "process on an indictment" consists of the writs for arresting or summoning the defendant to appear and answer the indictment.



§ 16-85-602 - Order of court upon indictment.

Upon an indictment's being found, if the defendant is not in custody or on bail the court shall forthwith make an order for process to be issued on the indictment, designating whether it shall be for arresting or summoning the defendant.



§ 16-85-603 - Arrest -- Issuance.

(a) The process of arrest shall be issued by the clerk upon the order of the court and may be reissued from time to time by order of the prosecuting attorney.

(b) The process of arrest on an indictment shall be a bench warrant.

(c) A bench warrant may be substantially in the following form:

Click here to view form



§ 16-85-606 - Issuance of bench warrant discretionary.

(a) The court may, at its discretion, order a bench warrant to be issued on any indictment.

(b) However, where the punishment is limited to a fine of one hundred dollars ($100) or less, a bench warrant shall not be issued unless the court is satisfied that there is reason to believe the defendant will escape punishment if a bench warrant is not issued.






Subchapter 7 - -- Arraignment and Pleading Generally

§ 16-85-701 - Definition.

As used in this code, unless the context otherwise requires, an arraignment is the reading of the indictment to the defendant and the asking of him or her if he or she pleads guilty or not guilty to the indictment.



§ 16-85-702 - Arraignment for felonies and misdemeanors -- Exception.

The arraignment shall only be made in indictments for felonies and misdemeanors and may be dispensed with by the court, with the defendant's consent.



§ 16-85-706 - Motion to set aside indictment.

(a) The motion to set aside the indictment can only be made on the following grounds:

(1) A substantial error in the summoning or formation of the grand jury;

(2) That some person other than the grand jurors was present before the grand jury when they finally acted upon the indictment; and

(3) That the indictment was not found and presented as required by this code.

(b) If the motion is sustained, the court shall make an order that the case be submitted to another grand jury to be assembled at that or the next term of the court.



§ 16-85-709 - Pleas generally.

There are but three (3) kinds of pleas to an indictment or information:

(1) A plea of guilty;

(2) A plea of nolo contendere; or

(3) A plea of not guilty.



§ 16-85-713 - Leave of court to enter nolle prosequi.

No prosecuting attorney shall enter a nolle prosequi on any indictment or in any other way discontinue or abandon the indictment without the leave of the court in which the indictment is pending and without being first entered on the docket.



§ 16-85-714 - No contact orders.

(a) As used in this section, a "no contact order" is an order issued by a court to a defendant at or after arraignment on charges that prohibits the defendant from contacting directly or indirectly a person in any manner or from being within a certain distance of the person's home or place of employment.

(b) (1) A court may issue a no contact order under this section in addition to any other condition of release from custody that is imposed by the court if it appears that there exists a danger that a defendant will commit a serious crime, seek to intimidate a witness, or otherwise unlawfully interfere with the orderly administration of justice.

(2) The no contact order issued under this section shall be in effect until it is modified or terminated by the court.

(3) A no contact order issued under this section may contain, without limitation, the following:

(A) The reasons the court issued the no contact order in specific terms and description in reasonable detail of the purpose of the order;

(B) (i) A prohibition against the defendant's approaching or communicating with a particular person or class of persons, either through a third party or by telephone, electronic communication, or in writing.

(ii) A no contact order issued under this section shall not be deemed to prohibit any lawful or ethical activity of defendant's counsel;

(C) A prohibition against the defendant's going to certain described geographical areas or premises, including an imposition of a restriction that the defendant stay at least one thousand five hundred feet (1,500') from a person's location;

(D) A prohibition against the defendant's possessing a dangerous weapon or engaging in certain described activities, including the ingestion of alcohol or certain drugs; and

(E) A requirement that the defendant report regularly to and remain under the supervision of an officer of the court.

(4) When a no contact order is issued under this section, the court shall inform the defendant of the penalties for failure to comply with the conditions or terms of the order.

(5) All terms of a no contact order issued under this section shall be reduced to writing, and a copy shall be given to the defendant.

(6) (A) If a defendant violates a no contact order issued under this section, the court shall issue a warrant directing that the defendant be arrested and immediately taken before any court having jurisdiction.

(B) The court shall then have authority to detain the defendant for a period of time not to exceed twenty-four (24) hours, unless the violation occurs on a Friday or a holiday, in which case the time period shall be forty-eight (48) hours, during which time the prosecuting attorney shall file a petition to revoke the defendant's appearance bond or modify the conditions of the defendant's release, alleging the following:

(i) That the defendant has knowingly violated the terms of a no contact order issued under this section;

(ii) That relevant information has become known to the prosecuting attorney warranting the modification of or revocation of the defendant's appearance bond; and

(iii) That a law enforcement officer had reasonable grounds to believe that the defendant violated the terms of a no contact order issued under this section and that it was impracticable to secure an arrest warrant at the time of arrest.

(C) (i) The defendant shall be entitled to a hearing on the petition to modify or revoke the defendant's appearance bond within forty-eight (48) hours of the defendant's appearance before the court, unless the violation occurs on a Friday or a holiday, in which case the hearing shall be within seventy-two (72) hours.

(ii) If after a hearing the court finds that the defendant knowingly violated the terms of a no contact order issued under this section, the court may impose different or additional conditions of release or revoke his or her appearance bond.

(c) (1) A court may set the duration of a no contact order issued under this section for an additional period of time after the adjudication of the offense for which the defendant was originally charged if it determines the additional period of time is necessary to protect the safety of a person, persons residing with the person, or members of the person's immediate family.

(2) The duration or extension of the no contact order shall not be for more than one (1) year from the date of issuance or, if the original charge is adjudicated with a finding of the defendant's guilt, from the date of sentencing.

(d) Upon conviction, violation of a no contact order issued under this section is a Class A misdemeanor.









Chapter 86 - Insanity Defense

§ 16-86-101 - Plea of insanity not to prevent timely trial.

Nothing in this chapter shall be construed to prevent a trial of a defendant after an order for observation and examination has been entered.



§ 16-86-102 - Examination and observation generally.

(a) (1) Whenever a prosecution for any crime has been instituted in the circuit court by indictment or information, the court, subject to the provisions of §§ 5-2-304 and 5-2-311, shall immediately suspend all further proceedings in the prosecution if:

(A) The defendant files notice that he or she intends to rely upon the defense of mental disease or defect; or

(B) There is reason to believe that mental disease or defect of the defendant will or has become an issue in the case;

(C) The defendant files notice that he or she will put in issue his or her fitness to proceed; or

(D) There is reason to doubt his or her fitness to proceed.

(2) If a trial jury has been impaneled, the court may retain the jury or declare a mistrial and discharge the jury.

(3) A discharge of the jury shall not be a bar to future prosecution.

(b) (1) Upon the issuance of an order for the examination and observation of the defendant, the court shall direct the circuit clerk to notify the prosecuting attorney and the counsel for the defendant of the issuance of the order.

(2) (A) The action of the court in ordering that the defendant undergo examination and observation shall not preclude the state or the defendant from calling expert witnesses to testify at the trial.

(B) The expert witness shall have free access to the defendant for the purpose of observation and examination when the defendant is in the custody of local, county, or state law enforcement or state mental health facilities.



§ 16-86-103 - Examination and observation.

(a) If the court orders the defendant to undergo examination and observation, the examination and observation of the defendant shall be made by:

(1) A licensed psychiatrist who:

(A) Has successfully completed either:

(i) A post-residency fellowship in forensic psychiatry accredited by the American Board of Psychiatry and Neurology; or

(ii) A forensic certification course approved by the Department of Health and Human Services; and

(B) Is currently approved by the department to administer forensic examinations; or

(2) A licensed psychologist who has either:

(A) (i) Received a post-doctoral diploma in forensic psychology accredited by the American Board of Professional Psychology; or

(ii) Successfully completed a forensic certification course approved by the department; and

(B) Is currently approved by the department to administer forensic examinations.

(b) (1) Upon completion of the examination at a local mental health clinic or center, the court may commit the defendant to the Arkansas State Hospital for further examination and observation if the court determines in its sole discretion that the further examination and observation is warranted.

(2) The psychiatrist or the psychologist who examined and observed the defendant shall make a written report to the court and shall indicate:

(A) A description of the nature of the examination;

(B) A substantiated diagnosis in the terminology of the American Psychiatric Association's current edition of the Diagnostic and Statistical Manual;

(C) An opinion on whether the defendant, as a consequence of mental disease or defect, lacks the capacity to understand the proceedings against him or her and to assist effectively in his or her own defense;

(D) A description of any evidence that the defendant is feigning signs and symptoms of mental disease or defect;

(E) (i) When directed by the court, an opinion as to the extent, if any, to which the capacity of the defendant to appreciate the criminality of his or her conduct or to conform his or her conduct to the requirements of law was impaired at the time of the conduct alleged.

(ii) This opinion shall also include a description of the reasoning used by the examiner to support the examiner's opinion;

(F) When directed by the court, an opinion as to the capacity of the defendant to have the culpable mental state that is required to establish an element of the offense charged;

(G) The signs and symptoms of mental disease or defect that led to the opinion on the presence of mental disease or defect; and

(H) The evidence that supports the opinion of the examiner on the capacity of the defendant to:

(i) Understand the proceedings against him or her; and

(ii) Assist in his or her own defense.



§ 16-86-104 - Admission to State Hospital -- Report.

(a) If the Director of the Division of Mental Health Services of the Department of Health and Human Services determines that a defendant should be admitted to the Arkansas State Hospital for examination and observation, the defendant shall be committed to the Arkansas State Hospital for a period not exceeding one (1) month or until a time as the Director of the Division of Mental Health Services believes is necessary for the examination and observation of the defendant.

(b) The qualified psychiatrist or qualified psychologist who is designated to examine and observe the mental condition of the defendant shall prepare a written report indicating separately the defendant's mental condition during the period of the examination and the defendant's probable mental condition at the time of the commission of the alleged offense.

(c) The report shall be certified by the Director of the Arkansas State Hospital or a designee under his or her seal or by an affidavit duly subscribed and sworn to by him or her before a notary public who shall affix the notary public's certificate and seal to it.



§ 16-86-105 - Examination and observation -- Costs.

(a) (1) The cost of examination other than by examiners retained by the defendant shall be borne by the state.

(2) Room and board costs shall also be borne by the state so long as the Arkansas State Hospital has actual physical custody of the defendant for the evaluation, observation, or treatment of the defendant.

(b) (1) However, whenever an evaluation of the defendant has been completed, the county from which the defendant is sent for evaluation, within two (2) working days, shall procure the defendant from the Arkansas State Hospital.

(2) Should the county fail to procure the defendant within this two-day period, the county shall bear all room and board costs on the third and subsequent days.



§ 16-86-106 - Testimony of mental health examiners.

(a) (1) (A) When a defendant has been examined, the qualified psychiatrist or qualified psychologist who prepared the examination report shall be summoned as a witness at the trial at the order of the trial judge or at the request of either party.

(B) If summoned, the psychiatrist or psychologist shall be examined by the court and may be examined by either party. A copy of the written report may be made part of the record at trial in every case in which the fact of sanity is an issue at the trial.

(2) A witness employed by the state shall be so summoned to appear as to require as little loss of time as possible from his or her other duties.

(b) (1) The actual necessary expenses of a witness incurred in attending the trial shall be borne by the state. The claims of the witness for the expenses shall be examined and approved by the trial judge before they may be allowed by the state.

(2) A witness employed by the Arkansas State Hospital shall receive no fees for his or her service as a witness.

(3) (A) If a witness is employed by a clinic or center on a part-time basis and is summoned to appear in court on a day he or she would normally be on duty, the clinic or center shall be reimbursed by the state at the same rate it pays for the employee's services.

(B) If the witness is summoned to appear on a day he or she is not on duty at the clinic or center, he or she shall be paid at the same rate he or she is paid by the clinic or center.



§ 16-86-107 - Request for examination upon defense of insanity for felony charge.

(a) (1) Whenever a defendant has been held for trial and the defense of insanity is an issue in the matter, the defendant or some person for him or her shall file a motion or request for an order of examination in the office of the clerk of the circuit court.

(2) The clerk shall immediately give notice in writing of the filing of the motion or request to the prosecuting attorney or his or her deputy.

(3) The motion or request shall be immediately presented to the circuit judge.

(b) If the court has reason to believe that the defendant should be examined and observed by reason of the suggestion of the prosecuting attorney or other court official or those interested in the defendant, it may enter the order on its own motion.



§ 16-86-108 - Plea of insanity when period before trial short or insanity alleged after charge.

(a) Whenever a defendant shall be held for trial in circuit court and the defendant alleges that he or she has become insane after being legally charged, the defendant or some person for the defendant must notify the prosecutor and the court at the earliest practicable time.

(b) (1) Failure to notify the prosecutor within a reasonable time before the trial date shall entitle the prosecutor to a continuance which for limitation purposes shall be deemed an excluded period granted on application of the defendant.

(2) Alternatively, in lieu of suspending all further proceedings in the case, the court may order the immediate examination of the defendant by a qualified psychiatrist or a qualified psychologist.



§ 16-86-110 - Insufficient time to submit report to court.

When proper and timely request is made to the court for an order of examination and observation and there is not sufficient time to complete the examination and submit the report before scheduled proceedings in the case, the court may order examination and immediately continue the case until the examination is complete and the report of that examination is submitted to the court.



§ 16-86-111 - Allegation of insanity of convicted defendant.

(a) The procedure provided in this chapter shall also be followed, insofar as it is applicable, in any case in which the insanity of the convicted defendant is alleged as a ground for postponing or not carrying out execution of any sentence imposed as part of the judgment of conviction of the defendant.

(b) In such cases, a hearing shall be held in the manner provided by law, but the evidence provided for in this subchapter shall be given at the hearing.



§ 16-86-112 - Escape of committed person.

(a) A person committed to the state hospital in compliance with this chapter who escapes from the hospital shall be returned to the jurisdiction of the committing court upon his or her apprehension.

(b) After the return of the person to the jurisdiction of the committing court, the court may recommit him or her to the Arkansas State Hospital for further examination or make such other orders as, in its discretion, may be deemed necessary to provide for the custody of the person.



§ 16-86-113 - Authority of court in vacation.

The circuit judges in vacation may make any order pertaining to the commitment, examination, observation, or return from the Arkansas State Hospital, after examination, of any defendant that they might make during a regular term of court at which the defendant might be tried.






Chapter 87 - Public Defenders

Subchapter 1 - -- General Provisions

§ 16-87-101 - Title.

This chapter may be cited as the "Public Defender Act".






Subchapter 2 - -- Arkansas Public Defender Commission

§ 16-87-201 - Definitions.

For the purpose of this subchapter:

(1) "Commission" means the Arkansas Public Defender Commission created by this subchapter;

(2) "Executive director" means the person appointed by the commission pursuant to this subchapter; and

(3) "Indigent person" means a person who, at the time his or her need is determined, is without sufficient funds or assets to employ an attorney or afford other necessary expenses incidental thereto.



§ 16-87-202 - Arkansas Public Defender Commission -- Fund created.

(a) There is hereby created the Arkansas Public Defender Commission.

(b) (1) The commission shall be composed of seven (7) members appointed by the Governor for five-year terms.

(2) At least four (4) members of the commission shall be attorneys who are licensed to practice law in the State of Arkansas and experienced in the defense of persons accused of crimes.

(3) At least one (1) member of the commission shall be a county judge, and at least one (1) member shall be a trial judge who hears criminal cases.

(4) No more than two (2) members of the commission shall be residents of the same congressional district, and no two (2) members of the commission shall be residents of the same county.

(5) A commission member shall be eligible for reappointment and shall continue in office until a successor is appointed and qualified.

(6) The Governor shall designate one (1) commission member to serve as chair.

(c) (1) The commission shall meet at least once each quarter upon the call of the chair.

(2) Commission members shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 16-87-203 - Powers and duties.

(a) The Arkansas Public Defender Commission shall have the following powers and duties:

(1) To establish policies and standards for the public defender system throughout the state, including standards for determining who qualifies as an indigent person;

(2) To establish policies and standards for the organization and operation of public defenders' offices throughout the state, including funding, compensation, staffing, and standards of experience for attorneys assigned to particular cases;

(3) To allocate personnel for each public defender's office throughout the state;

(4) To require annual reports regarding expenditures, caseloads, and status of cases from each public defender;

(5) To evaluate the performance of the Executive Director of the Arkansas Public Defender Commission, the Capital, Conflicts, and Appellate Office, the Trial Public Defender Office, each public defender, and private attorneys assigned to represent indigent persons;

(6) To approve the reassignment of cases from one public defender to another public defender in an adjacent area for the purpose of avoiding conflicts or adjusting caseloads;

(7) To approve the purchase, rental, and sharing of office space, equipment, or personnel among public defenders in the event and to the extent such items have been provided through an appropriation of the General Assembly;

(8) To establish employee personnel policies for the commission and the public defenders;

(9) To accept and to authorize a public defender to accept moneys, gifts, grants, or services from any public or private source;

(10) To enter and authorize a public defender to enter into contracts with individuals, educational institutions, nonprofit associations, or state or federal agencies, including contracts for the provision of legal services related to the defense of indigent persons;

(11) To maintain for each judicial district a current list of private attorneys who are willing to accept court appointments and who meet any other qualifications established by the commission;

(12) To maintain a separate list of private attorneys who are willing to accept court appointments in capital cases and who meet any other qualifications established by the commission;

(13) To oversee the Juvenile Ombudsman Division of the Arkansas Public Defender Commission; and

(14) To perform all other functions and duties as authorized by law.

(b) The commission shall operate the trial public defender system in such a manner that the respective trial public defenders shall not be deemed to be part of the same office for purposes of appointment in conflict of interest situations and in such a manner that the Capital, Conflicts, and Appellate Office shall not be deemed a part of the same office as any trial public defender for purposes of appointment in conflict of interest situations.

(c) The commission shall make an annual report to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chief Justice of the Arkansas Supreme Court, and the Chief Judge of the Arkansas Court of Appeals regarding the efforts of the commission to implement this subchapter.

(d) There is hereby created on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a fund to be known as the "Public Defender Fund" to be used exclusively by the commission, as appropriated by the General Assembly.



§ 16-87-204 - Executive director.

(a) (1) The commission shall appoint an executive director who shall be licensed to practice law in the State of Arkansas, licensed to practice law for at least four (4) years prior to the effective date of the appointment, and experienced in the practice of criminal law, including the defense of capital cases.

(2) The commission may remove the executive director only for just cause, which includes permanent physical or mental disability which seriously interferes with the performance of duties, willful misconduct in office, willful and persistent failure to perform the duties of public defender, habitual intemperance, or conduct prejudicial to the administration of justice.

(b) The executive director shall have the following powers and duties:

(1) To supervise the operations of the Capital, Conflicts, and Appellate Office, and the Trial Public Defender Office;

(2) To maintain records of the operation of the public defender system, including, but not limited to, the following:

(A) Detailed descriptions of the organization of each public defender's office;

(B) The caseload of each public defender's office, including cases assigned to private attorneys;

(C) Budgets and actual expenditures of the commission and each public defender's office;

(D) Reassignment of cases from one (1) public defender to another public defender in an adjacent area; and

(E) Assignment of cases to private attorneys;

(3) To present to the commission within ninety (90) days after the end of the fiscal year an annual report on the operation of the public defender system which shall include:

(A) An accounting of all funds received and disbursed;

(B) An evaluation of the cost-effectiveness of the public defender system; and

(C) Recommendations for improvement;

(4) To prepare a budget for the operations of the commission;

(5) To allocate and disburse funds appropriated for the operations of the commission and the public defender system pursuant to guidelines established by the commission;

(6) To allocate public defender, investigator, and secretary positions to the office of the public defender in each county or judicial district, based upon a formula established by the commission;

(7) To establish procedures for evaluating the performance of public defenders and private attorneys participating in the public defender system, pursuant to policies and standards developed by the commission;

(8) To appear before and provide assistance to the General Assembly and other relevant bodies regarding matters related to the public defender system;

(9) To convene conferences and training seminars related to the public defender system;

(10) To compile and disseminate statutes, court opinions, and other information to public defenders and private attorneys participating in the public defender system;

(11) To maintain a brief bank for use in connection with appeals;

(12) To perform other duties related to the administration of the public defender system as the commission may direct; and

(13) (A) To supervise the operation of the Juvenile Ombudsman Division of the Arkansas Public Defender Commission; and

(B) To maintain records of such operation, including, but not limited to:

(i) The preparation of a budget and record of actual expenditures;

(ii) The assignment of cases and caseload of each ombudsman;

(iii) An evaluation of the performance of each ombudsman; and

(iv) A detailed description of the organization of each office of the division.



§ 16-87-205 - Capital, Conflicts, and Appellate Office.

(a) There is hereby created the Capital, Conflicts, and Appellate Office to represent indigent defendants when the death penalty is sought and the trial public defender's office is unable to represent the defendant for the reasons set forth in subdivision (c)(1)(A) of this section.

(b) The Capital, Conflicts, and Appellate Office shall operate under the supervision of the Executive Director of the Arkansas Public Defender Commission.

(c) (1) The Arkansas Public Defender Commission shall be appointed by the trial court in the following situation:

(A) (i) In capital murder cases in which the death penalty is sought if a conflict of interest is determined by the court to exist between the trial public defender's office and the indigent person or if for any other reason the court determines that the trial public defender cannot or should not represent the indigent person.

(ii) The representation may be in conjunction with appointed private attorneys.

(iii) In capital murder cases, unless the prosecuting attorney informs the circuit court at the arraignment of the defendant that the death penalty will not be sought, it shall be presumed for purposes of this section that the death penalty will be sought.

(iv) (a) The executive director may assign the Capital, Conflicts, and Appellate Office, a trial public defender from another area, a private attorney whose name appears on a list of attorneys maintained by the commission, or a combination of private and public defender attorneys to represent the indigent person.

(b) The executive director shall notify the trial court of the assignment and an order reflecting the assignment shall be entered.

(2) (A) In noncapital cases, if a conflict of interest is determined by the court to exist between the trial public defender's office and the indigent person, or if for any other reason the court determines that the trial public defender cannot or should not represent the indigent person, then the court, if time permits shall contact the commission to determine if a public defender from an adjacent area is available for appointment.

(B) (i) If time does not permit or if there is not a trial public defender from an adjacent area available, then the court may appoint a private attorney.

(ii) The trial judge shall notify in writing the commission of the appointment, the type of case, and the reason for the appointment within twenty (20) days of the appointment.

(d) To the extent money is appropriated, the executive director of the commission may hire attorneys, investigators, research assistants, and other staff as necessary to properly represent indigent persons.



§ 16-87-211 - Compensation.

(a) On an interim basis in complex cases or at the conclusion of each case, the appointed attorney shall submit his or her bill to the appointing court, which shall issue an order authorizing compensation.

(b) (1) An application for compensation shall be submitted to the Arkansas Public Defender Commission accompanied by the affidavit of the appointed attorney detailing the hours spent on the case and the services rendered and whether compensation was received or has been applied for from any other source.

(2) The commission shall determine and set the compensation award based upon guidelines established by the commission.

(c) There shall be no maximum amount of compensation in capital cases.



§ 16-87-212 - Court fees and expenses.

(a) (1) The Arkansas Public Defender Commission is authorized to pay for certain expenses regarding the defense of indigents.

(2) (A) The expenses shall include, but shall not necessarily be limited to, fees for counsel appointed by the court, expert witnesses, temporary investigators, testing, and travel.

(B) (i) Expenses shall not include attorney's fees for counsel privately retained for the benefit of an indigent defendant for that defendant's defense.

(ii) The commission may authorize the payment of expenses of counsel privately retained for the benefit of an indigent defendant, provided counsel complies with the standards set by the commission under this subchapter governing counsel appointed by the court or employed or contracted by the commission.

(3) (A) Whenever a judge orders an authorized payment in a case involving an indigent person, a copy of the order accompanied by a detailed explanation of services rendered, time spent, and expenses incurred shall be transmitted to the commission, and the commission shall set the amount of compensation.

(B) Orders as authorized throughout this chapter shall be paid by the commission provided sufficient funds are available.

(b) (1) With the approval of the Executive Director of the Arkansas Public Defender Commission, trial public defenders, appointed private attorneys, and the Capital, Conflicts, and Appellate Office are authorized to utilize the services of the State Crime Laboratory for pathology and biology, toxicology, criminalistics, raw drug analysis, latent fingerprint identification, questioned documents examination, firearms and toolmarks identification, and in other such areas as the trial judge may deem necessary and appropriate.

(2) If approved by the executive director, the State Crime Laboratory shall provide the requested services.

(c) At the discretion of the commission, capital murder cases and all proceedings under the Arkansas Rules of Criminal Procedure, Rule 37.5, shall be paid entirely by the commission.



§ 16-87-213 - Certificate of indigency.

(a) (1) (A) Any person charged with an offense punishable by imprisonment who desires to be represented by an appointed attorney shall file with the court in which the person is charged a written certificate of indigency.

(B) The certificate of indigency shall be in a form approved by the Arkansas Public Defender Commission and shall be provided by the court in which the person is charged.

(C) The certificate of indigency shall be executed under oath by the person and shall state in bold print that a false statement is punishable as a Class D felony.

(D) Upon execution, the certificate of indigency shall be made a permanent part of the indigent person's records.

(2) (A) (i) If the court in which the person is charged determines that the person qualifies for the appointment of an attorney under standards set by the commission, the court, except as otherwise provided by this subchapter, shall appoint the trial public defender to represent the person before the court.

(ii) The court shall not appoint counsel prior to review of the submitted affidavit.

(B) (i) (a) At the time of appointment of counsel, the court shall assess a fee of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) to be paid to the commission in order to defray the costs of the public defender system.

(b) The fee may be waived if the court finds such an assessment to be too burdensome.

(ii) (a) All the user fees shall be collected by the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in the circuit courts and district courts of this state who shall remit to the commission by the tenth day of each month all of the fees collected on forms provided by the commission.

(b) The commission shall deposit the money collected into a separate account within the State Central Services Fund entitled "Public Defender User Fees".

(3) The appointing court may at any time review and redetermine whether a person is an indigent person who qualifies for the appointment of an attorney pursuant to this subchapter.

(b) (1) The State of Arkansas or a county, or both, may file a civil action for recovery of money expended in the representation of a person who is determined by a court not to have been indigent at the time expenditures were made.

(2) Suit shall be brought within three (3) years after the date a certificate of indigency is filed.

(c) Nothing in this section shall be construed to bar a prosecution for perjury or other offenses based on misrepresentation of financial status.



§ 16-87-214 - Prohibited conduct.

(a) A trial public defender or a deputy trial public defender shall not:

(1) Receive any funds, services, or other thing of monetary value, directly or indirectly, for the representation of an indigent person pursuant to court appointment, except the compensation authorized by law; or

(2) Refer any person, indigent or otherwise, who contacts the trial public defender to any other attorney, except pursuant to guidelines established by the Arkansas Public Defender Commission.

(b) Nothing in this section shall be construed to bar a prosecution or other disciplinary action against a trial public defender or deputy trial public defender who commits a violation of the law or the Supreme Court Model Rules of Professional Conduct.

(c) The commission and the Executive Director of the Arkansas Public Defender Commission shall not interfere with the discretion, judgment, or advocacy of a trial public defender, a deputy trial public defender, or an appointed private attorney in the representation of indigent persons, but nothing in this subsection shall be construed to preclude the commission or the executive director from refusing to approve an expenditure of public funds.



§ 16-87-215 - Trial Public Defender Office.

There is hereby created the Trial Public Defender Office within the Arkansas Public Defender Commission, to be composed as follows:

(1) The Trial Public Defender Office shall supervise the development and operations of each of the components of the Arkansas trial public defender system pursuant to the rules, regulations, and standards for governing the system adopted by the commission;

(2) (A) The Executive Director of the Arkansas Public Defender Commission shall appoint a defense services administrator.

(B) The administrator shall be chosen solely on the basis of training, experience, and other qualifications.

(C) The administrator need not be licensed to practice law; and

(3) The administrator may hire support staff and other personnel as necessary to properly discharge the duties assigned to the office to the extent allowed and as funds are appropriated by the General Assembly.



§ 16-87-216 - Juvenile Ombudsman Division.

(a) For purposes of this section, the following definitions shall apply:

(1) "Best interests of the juvenile" includes those actions and courses of action which:

(A) Keep the juvenile safe from physical, mental, or sexual abuse while in state custody;

(B) Are considerate of the court's recommendations and adhere to the juvenile's treatment plan; and

(C) Work toward rehabilitating the juvenile;

(2) "Division" means the Division of Youth Services of the Department of Health and Human Services;

(3) "Executive director" means the Executive Director of the Arkansas Public Defender Commission; and

(4) "Juvenile" means any juvenile who has been committed to the custody of the Division of Youth Services pursuant to a disposition order of the juvenile division of circuit court.

(b) (1) It is the intent of the General Assembly to create a Juvenile Ombudsman Division of the Arkansas Public Defender Commission to provide for independent oversight of the Division of Youth Service's facilities and programs that are unlicensed or unaccredited.

(2) There shall be created within the commission a juvenile ombudsman and assistant juvenile ombudsmen that shall be appointed by the executive director.

(3) The minimum qualifications for an ombudsman shall be as follows:

(A) A master's degree in:

(i) Social work;

(ii) Psychology;

(iii) Law; or

(iv) A related field; or

(B) A bachelor's degree in:

(i) Social work;

(ii) Psychology; or

(iii) A related field; or

(C) Four (4) years' direct experience in programs serving juvenile offenders and their families.

(4) No waiver of the minimum qualifications in subdivision (b)(3) of this section shall be permitted.

(c) The powers and duties of the ombudsman shall be as follows:

(1) The ombudsman shall be given online access to all tracking systems maintained by the Division of Youth Services including but not limited to the:

(A) Incident report tracking system and the disposition of incidents reported therein;

(B) Parent helpline tracking system; and

(C) Juvenile tracking system;

(2) The ombudsman may attend scheduled meetings or reviews of juvenile intake, program progress, or aftercare planning;

(3) The ombudsman shall be given access to any meeting or document that would be accessible to the general public through the Freedom of Information Act of 1967, § 25-19-101 et seq.;

(4) The ombudsman shall be given reasonable prior notice of all major activities of the Audit and Compliance Section of the Division of Youth Services and shall be permitted to accompany the monitor or monitoring team of the Division of Youth Services on any monitoring visit or audit;

(5) The ombudsman shall be subject to the same compliance with all procedures, policies, and laws regarding the confidentiality of juveniles committed to the Division of Youth Services as required by division employees;

(6) The ombudsman may initiate and maintain contact with any juvenile during the juvenile's custodial placement or while on aftercare status;

(7) The ombudsman shall be given access to the juveniles and to the juveniles' records and meetings of program progress and case planning at all the privately contracted facilities of the Division of Youth Services;

(8) (A) To identify instances where necessary services are not being provided with respect to the safety, health, education, and rehabilitation of the juvenile as identified in a treatment plan.

(B) When a problem is identified, the ombudsman shall notify the Director of the Division of Youth Services of the Department of Health and Human Services or his or her designee, the juvenile court having jurisdiction, the juvenile's parents or guardian, and the juvenile's attorney or attorneys of the problem;

(9) To document a juvenile's questions, complaints, and concerns related to the juvenile's health, safety, education, and treatment and seek answers to those questions and address the complaints and concerns in an expedient manner;

(10) To request and review, as needed, all records on the history and treatment of the juvenile while in the custody of the Division of Youth Services or in aftercare, including related agency and court records;

(11) To make unannounced visits to the unlicensed or unaccredited facilities of the Division of Youth Services, whether state-run or privately operated, to assure the safety and well-being of the juveniles;

(12) Upon receipt of a complaint involving alleged child maltreatment, the ombudsman shall immediately report the alleged incident to the Child Abuse Hotline, the facility director, and the Director of the Division of Youth Services or his or her designee, who shall be responsible for ensuring the juvenile's safety;

(13) (A) To prepare annual reports on the overall functioning of the division's ability to provide for the safety, health, education, and rehabilitation of juveniles committed to the Division of Youth Services.

(B) The report shall be submitted to:

(i) The Director of the Department of Health and Human Services and the Director of the Division of Youth Services;

(ii) The House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs;

(iii) The Senate Interim Committee on Children and Youth;

(iv) The judges of the juvenile divisions of circuit court; and

(v) The Governor;

(14) To prepare annual reports comparing the court's recommendations, the treatment plans of the Division of Youth Services, and the actual services provided; and

(15) The audit and compliance process of the Division of Youth Services to verify that each juvenile has unhampered access to a grievance process that addresses the juvenile's questions, complaints, and concerns in a timely manner in accordance with policy and procedure of the Division of Youth Services or applicable statute.

(d) The ombudsman shall have no authority to command or otherwise instruct any division employee or contracted agent of the Division of Youth Services regarding any aspect of programming or operations, nor may the ombudsman alter or countermand any instruction to, or participation by, juveniles that is consistent with the policy and procedure of the Division of Youth Services or otherwise part of the treatment plan, program, or operations associated with the agency.






Subchapter 3 - -- Funding

§ 16-87-301 - Transition to state funding.

(a) It is the intent of the General Assembly in the transition to a state-funded public defender system to provide an appropriate and adequate level of legal representation to indigent persons in all areas of the state. It is recognized by the General Assembly that in many areas of the state, resources have not been available to support a public defender system at the necessary level. It is also recognized, however, that in other areas, a system has been developed which is appropriately and successfully serving indigent persons and the justice system. With the transition from local funding of the system to state funding of the system, it is not the intent of the General Assembly to adversely affect those systems which are working well or to put in place a system which is too inflexible to respond to local needs or restrictions.

(b) In its administration of the system, therefore, the Arkansas Public Defender Commission is charged with the authority and responsibility to establish and maintain a system of public defenders which equitably serves all areas of the state, provides quality representation, makes prudent use of state resources, and works with others in the justice system at the state and local level to provide an appropriate level of legal services to indigent persons in our state.



§ 16-87-302 - Funding of public defenders.

(a) The Arkansas Public Defender Commission shall be responsible for the payment of the following:

(1) The salaries of public defenders;

(2) The salaries of secretaries and other support staff of the public defender's office;

(3) The payment of the costs of certain expenses, as authorized by § 16-87-212.

(b) Each county or counties within a judicial district shall be responsible for the payment of the following:

(1) (A) The cost of facilities, equipment, supplies, and other office expenses necessary to the effective and efficient operation of the public defender's office.

(B) Funding for these expenditures may be from:

(i) A county administration of justice fund;

(ii) A county's general fund;

(iii) A county's public defender fund;

(iv) A county's indigent defense fund;

(v) A county's public defender investigator fund; or

(vi) Any other fund authorized by law for that purpose.

(C) These expenditures shall comply with an itemized, line-item budget appropriated by the quorum court; and

(2) The compensation of additional personnel within the office of the public defender, when approved in advance by the quorum court.



§ 16-87-303 - Selection and qualifications of public defenders.

(a) Each person selected as a public defender shall be:

(1) Licensed to practice law in the State of Arkansas; and

(2) Experienced in the defense of criminal cases.

(b) (1) Any person interested in being considered for appointment as a public defender in a judicial district shall submit his or her name to the Arkansas Public Defender Commission.

(2) (A) The commission shall evaluate and submit up to three (3) names to the judges within the judicial district.

(B) By majority vote, the judges will select one (1) of the candidates whose name was submitted by the commission as the public defender.

(C) If one (1) of the candidates submitted does not receive a majority vote from the judges, then the commission shall select the public defender.

(c) (1) The public defender in each judicial district shall be appointed for a term of two (2) years and shall be removed by the commission before the expiration of his or her term only for just cause.

(2) Just cause for removal shall consist of permanent physical or mental disability seriously interfering with the performance of duties, willful misconduct in office, willful and persistent failure to perform public defender duties, habitual intemperance, or conduct prejudicial to the administration of justice.

(d) The public defender shall be eligible for reappointment.

(e) Vacancies in the office shall be filled in the same manner as the initial appointment.



§ 16-87-304 - Distribution and placement of public defender positions.

(a) There shall be created within the Arkansas Public Defender Commission a number of positions, including chief public defenders, public defenders, investigators, and secretaries.

(b) (1) The commission shall allocate positions to each county or judicial district based on an appropriate formula adopted by the commission.

(2) In the distribution of positions, the commission shall be guided by:

(A) The current distribution and type of positions across the state;

(B) An evaluation of court case filings and dispositions, the number of judges, the size and population of the county or district, and other appropriate factors; and

(C) The desire to avoid the necessity of appointing outside public defenders or private counsel due to conflicts of interest.

(c) (1) There shall be at least one (1) public defender position allocated to each judicial district.

(2) (A) Where appropriate, a position or positions may be assigned to a single county.

(B) In counties where more than one (1) position is allocated, the commission may designate one (1) or more of the positions as chief public defender.

(3) (A) When one (1) or more chief public defenders is assigned to a county or judicial district and the chief public defender shall have administrative authority over other public defenders within the county or district, the chief public defender may select the other public defenders subject to the approval of the commission.

(4) (A) Public defender positions may be allocated on a full-time or part-time basis.

(B) When a public defender is employed on a part-time basis, he or she may engage in the general practice of law.

(C) No person who serves as a full-time public defender may engage in the private practice of law.

(D) No person shall serve as a part-time public defender who also serves as a part-time municipal court judge, city court judge, or deputy prosecuting attorney in any judicial district.



§ 16-87-305 - Salaries of public defenders.

(a) The entry level salaries of public defenders and public defender staff positions shall be consistent with that established by the state pay plan for the appropriate grade of each position.

(b) The public defenders and public defender staff positions shall be subject to the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq.



§ 16-87-306 - Duties.

The public defender in each judicial district shall have the following duties:

(1) (A) To defend indigents within the district as determined by the circuit, municipal, or juvenile courts in the district in all:

(i) Felony, misdemeanor, juvenile, guardianship, and mental health cases;

(ii) Traffic cases punishable by incarceration; and

(iii) Contempt proceedings punishable by incarceration.

(B) Except for juvenile representation in family in need of services cases, in no case may a public defender be appointed or the commission be responsible for payment where there is no risk of incarceration or loss of liberty; and

(2) (A) In all capital cases where the death penalty is sought, two (2) attorneys shall be appointed, unless the prosecuting attorney informs the circuit court at the arraignment of the defendant that the death penalty will not be sought.

(B) The Capital, Conflicts, and Appellate Office of the Arkansas Public Defender Commission may be appointed, consistent with § 16-87-205.

(C) It should be presumed for purposes of this section that the death penalty will be sought.



§ 16-87-307 - Conflicts of interest.

(a) If a court determines that a conflict of interest exists between an indigent person and a public defender, the case shall be reassigned as follows:

(1) If there is within the county or judicial district another public defender, the appointment of whom would not create a conflict of interest, the judge shall appoint that public defender to defend the person;

(2) If there is no other public defender within the county or judicial district eligible to represent the person, the judge shall notify the Arkansas Public Defender Commission, which may appoint a public defender from an adjacent area; or

(3) A private attorney may be appointed by the judge who shall notify in writing the commission of the appointment, the type of case, and the reason for the appointment within twenty (20) days of the appointment.

(b) The commission shall continue to maintain a list of private attorneys based upon their qualifications for acceptance of appointment.

(c) (1) A list for each judicial district shall be prepared, certified, and updated annually by the commission.

(2) A separate list of attorneys throughout the state qualified and willing to accept appointment as lead counsel in capital cases shall be prepared, certified, and updated annually by the commission.

(3) The commission shall create a second list of attorneys who may be appointed to assist the lead counsel.

(4) The commission shall create and maintain a list of attorneys who are qualified and willing to accept appointment as lead counsel in actions under Rule 37.5 of the Arkansas Rules of Criminal Procedure.









Chapter 88 - Jurisdiction And Venue

Subchapter 1 - -- General Provisions

§ 16-88-101 - Jurisdiction of courts for certain offenses generally. [Effective until January 1, 2012.]

(a) The jurisdiction of the various courts of this state for the trial of offenses shall be as follows:

(1) The Senate shall have exclusive jurisdiction of impeachment;

(2) The Supreme Court shall have general supervision and control over all inferior courts in criminal cases;

(3) The circuit court shall have original jurisdiction, exclusive of the district court and city court, for the trial of offenses defined as felonies by state law and shall have original jurisdiction concurrent with the district court and city court for the trial of offenses defined as misdemeanors by state law;

(4) The district court shall have original jurisdiction, exclusive of the circuit court, for the trial of violations of ordinances of any town, city, or county within the territorial jurisdiction of the district court and shall have original jurisdiction concurrent with the circuit court for the trial of offenses defined as misdemeanors and violations by state law and committed within the territorial jurisdiction of the district court; and

(5) The city court shall have original jurisdiction, exclusive of the circuit court, for the trial of violations of ordinances of the city in which the city court is located and shall have original jurisdiction concurrent with the circuit court for the trial of offenses defined as misdemeanors by state law and committed within the city in which the circuit court is located.

(b) Where an indictment is found in the circuit court for an offense within its jurisdiction, the circuit court shall have jurisdiction of all the degrees of the offense and of all the offenses included in the one (1) charge, although some of those degrees or included offenses are within the exclusive jurisdiction of an inferior or local court.

(c) A district court may issue arrest warrants and search warrants and may perform other pretrial functions, as authorized by the Arkansas Rules of Criminal Procedure, in the prosecution of a person for an offense within the exclusive jurisdiction of the circuit court.

§ 16-88-101 - Jurisdiction of courts for certain offenses generally. [Effective January 1, 2012.]

(a) The jurisdiction of the various courts of this state for the trial of offenses shall be as follows:

(1) The Senate shall have exclusive jurisdiction of impeachment;

(2) The Supreme Court shall have general supervision and control over all inferior courts in criminal cases;

(3) The circuit court shall have original jurisdiction, exclusive of the district court, for the trial of offenses defined as felonies by state law and shall have original jurisdiction concurrent with the district court for the trial of offenses defined as misdemeanors by state law; and

(4) The district court shall have original jurisdiction, exclusive of the circuit court, for the trial of violations of ordinances of any town, city, or county within the territorial jurisdiction of the district court and shall have original jurisdiction concurrent with the circuit court for the trial of offenses defined as misdemeanors and violations by state law and committed within the territorial jurisdiction of the district court.

(b) Where an indictment is found in the circuit court for an offense within its jurisdiction, the circuit court shall have jurisdiction of all the degrees of the offense and of all the offenses included in the one (1) charge, although some of those degrees or included offenses are within the exclusive jurisdiction of the district court.

(c) A district court may issue arrest warrants and search warrants and may perform other pretrial functions, as authorized by the Arkansas Rules of Criminal Procedure, in the prosecution of a person for an offense within the exclusive jurisdiction of the circuit court.



§ 16-88-102 - Restraint of inferior courts.

The circuit court of any county or the judge thereof, exercising jurisdiction in vacation, may by writ of prohibition restrain all other inferior courts in the limits of the county from exceeding their criminal jurisdiction.



§ 16-88-104 - Presumption of jurisdiction.

It shall be presumed upon trial that the offense charged was committed within the jurisdiction of the court, and the court may pronounce the proper judgment accordingly unless the evidence affirmatively shows otherwise.



§ 16-88-105 - Territorial jurisdiction of certain courts generally. [Effective until January 1, 2012.]

(a) The jurisdiction of the Senate and Supreme Court embraces the whole state.

(b) The local jurisdiction of circuit courts and justices' courts shall be of offenses committed within the respective counties in which they are held.

(c) The local jurisdiction of police or city courts shall be of offenses committed within the limits of the jurisdiction of the courts, as prescribed by the statutes creating or regulating them.

§ 16-88-105 - Territorial jurisdiction of certain courts generally. [Effective January 1, 2012.]

(a) The jurisdiction of the Senate and Supreme Court embraces the whole state.

(b) The local jurisdiction of circuit courts shall be of offenses committed within the respective counties in which they are held.

(c) The local jurisdiction of district courts shall be of offenses committed within the limits of the jurisdiction of the courts, as prescribed by the statutes creating or regulating them.



§ 16-88-106 - Mississippi River -- Jurisdictional boundaries.

(a) The criminal jurisdiction of the State of Arkansas is extended as follows:

Beginning at a point where the north boundary line of Arkansas intersects the west bank of the Mississippi River and extending east along a line in extension of and parallel to the said north boundary of Arkansas to the east bank of the said Mississippi River; thence south along the bank, and following the meandering thereof to a point where a line drawn east along and parallel to the south boundary of Arkansas would intersect the east bank of the Mississippi River, thence west along that line to a point where the south boundary line of Arkansas intersects the west bank of the Mississippi River.

(b) The State of Arkansas and her sister states, Tennessee and Mississippi, have concurrent criminal jurisdiction over the parts of the territory lying opposite them and between the lines extending and parallel to their north and south boundaries.



§ 16-88-107 - Francis River -- Jurisdictional boundaries.

(a) The criminal jurisdiction of the State of Arkansas is extended as follows:

Beginning at a point where the north boundary line of Arkansas intersects the west meander line of the St. Francis River and running east on an extension of the north boundary line to the meander line on the east bank of the river; thence south with the meander line of the river to the point where the meander line intersects the south boundary line of the State of Missouri; thence west on an extension of the south line of Missouri to the meander line on the west bank of the river; thence north with the meander line of the river to the point of beginning.

(b) The State of Arkansas and her sister state, Missouri, have concurrent criminal jurisdiction over the parts of the territory lying opposite them and between the lines extending and parallel to their north and south boundaries.



§ 16-88-108 - Jurisdiction of counties -- Offenses generally.

(a) When any offense may be committed on the boundary of two (2) counties or where the person committing the offense may be on one side and the injury is done on the other side of the boundary, the indictment may be found and the trial and conviction thereon had in either of the counties. If it is uncertain where the boundary is, the indictment may be found and a trial had in either county.

(b) Where a river is the boundary between two (2) counties, the criminal jurisdiction of each county shall embrace offenses committed on the river or any island thereof.

(c) Where the offense is committed partly in one county and partly in another or the acts or effects thereof requisite to the consummation of the offense occur in two (2) or more counties, the jurisdiction is in either county.



§ 16-88-109 - Jurisdiction of counties -- Importing property into state.

(a) Where the offense consists of importing any property into the state, the jurisdiction shall be in any county into which the offender imports the property.

(b) Whenever two (2) or more counties have jurisdiction of the same offense by this section, the county in which the defendant is first arrested shall proceed to try the offense, to the exclusion of others.



§ 16-88-110 - Jurisdiction of counties -- Kidnapping.

(a) Where the offense consists of kidnapping, seizing, or confining a person without lawful authority, the jurisdiction shall be in the county in which the kidnapping, seizing, or confining was committed, or in any county in which it was continued.

(b) Whenever two (2) or more counties have jurisdiction of the same offense by this section, the county in which the defendant is first arrested shall proceed to try the offense, to the exclusion of the others.



§ 16-88-111 - Jurisdiction of counties -- Offense committed on boat or vessel.

When any offense may have been committed within this state on board any steamboat, flatboat, keelboat, or other vessel in the course of any voyage or trip, an indictment for the offense may be found and a trial and conviction on the offense had in any county through which or any part of which the boat or vessel passed in the course of the same voyage or trip, and with like effect as in the county in which the offense was committed.



§ 16-88-112 - Jurisdiction of counties -- Mortal wound.

If any wound or mortal injury is inflicted on any human being in this state, who shall die thereof in another state or country, whether the state or country is within the jurisdiction of the United States or not, an indictment may be found. A trial and conviction thereon may be had in the county in which the wound or mortal injury was given or inflicted in all respects as if the death had happened in the county.



§ 16-88-113 - Jurisdiction of counties -- Stolen property.

(a) When any person is liable to be prosecuted as the receiver of any personal property that may have been feloniously stolen, taken, or embezzled, he or she may be indicted, tried, and convicted in any county where he or she received or had the property, notwithstanding that the larceny may have been committed in another county.

(b) When property stolen in one county and brought into another has been taken by burglary or robbery, the offender may be indicted, tried, and convicted for the burglary or robbery in the county into which the stolen property was taken, in the same manner as if the burglary or robbery had been committed in that county.

(c) (1) Every person who steals or obtains by robbery the property of another in any other state or country, whether or not the state or country is within the jurisdictional limits of the United States, and who brings the property within this state, may be indicted, tried, and punished for larceny in the same manner as if the property had been feloniously stolen or taken within this state. In any case, the larceny may be charged to have been committed in any country into or through which the stolen property may have been taken.

(2) Every person prosecuted under the provisions of this section may plead a former conviction or acquittal for the same offense in another state or country. If the plea is admitted or established, it shall be a bar to any other or further proceedings against the person for the same matter.



§ 16-88-114 - Jurisdiction of counties -- Accessories to felonies.

(a) An indictment against any accessory to any felony may be found in any county where the offense of the accessory may have been committed, notwithstanding the fact that the principal offense may have been committed in another county.

(b) The like proceedings shall be had therein, in all respects, as if the principal offense had been committed in the same county.



§ 16-88-115 - Katie's Law.

(a) This section shall be known and may be cited as "Katie's Law".

(b) When any sexual offense, as defined by § 5-14-101 et seq., is committed against any person who at the time of the sexual offense was traveling within this state by private motor vehicle, common carrier, watercraft, or other mode of transportation and law enforcement is unable to determine the county in which the sexual offense was committed, the venue for prosecuting the person committing the sexual offense may be in any county of this state from, through, or to which the victim traveled.



§ 16-88-116 - Traffic citations issued within a municipality with a municipal court or a city court -- Placement on docket. [Effective until January 1, 2012.]

(a) All traffic citations issued within the boundaries of a municipality of this state which has a district or city court shall be placed on the docket of the district or city court of that municipality unless the presiding judge of that court authorizes a transfer to another court exercising jurisdiction over the area in which the citation was issued.

(b) If a municipality has more than one (1) court exercising subject matter jurisdiction over traffic citations issued within the boundaries of that municipality, then all traffic citations issued within the boundaries of that municipality shall be placed on the docket of the municipality's district or city court in the closest proximity to where the offense occurred.

§ 16-88-116 - Traffic citations issued within a town or city with a district court -- Placement on docket. [Effective January 1, 2012.]

All traffic citations issued within the boundaries of a town or city of this state which has a district court shall be placed on the docket of the district court of that town or city, unless the presiding judge of that court authorizes a transfer to another court exercising jurisdiction over the area in which the citation was issued.






Subchapter 2 - -- Change of Venue

§ 16-88-201 - Removal for prejudice.

Any criminal cause pending in any circuit court may be removed by the order of the court, or by the judge thereof in vacation, to the circuit court of another county whenever it shall appear, in the manner provided in this subchapter, that the minds of the inhabitants of the county in which the cause is pending are so prejudiced against the defendant that a fair and impartial trial cannot be had in that county.



§ 16-88-202 - Removal as to several defendants.

When there are several defendants in any indictment or criminal prosecution and the cause of the removal of the defendants exists only as to one (1) or more of them, the other defendants shall be tried and all proceedings had against them in the county in which the case is pending, in all respects as if no order of removal had been made as to any defendant.



§ 16-88-203 - One change of venue.

Only one (1) change of venue shall be granted in any criminal case or prosecution.



§ 16-88-204 - Application and issuance for order of removal.

(a) (1) The application of the defendant for an order of removal shall be by petition setting forth the facts on account of which the removal is requested. The truth of the allegations in the petition shall be supported by the affidavits of two (2) credible persons who are qualified electors, actual residents of the county, and not related to the defendant in any way.

(2) Reasonable notice of the application shall be given to the prosecuting attorney.

(3) The court shall hear the application and, after considering the facts set forth in the petition and the affidavits accompanying it and any other affidavits or counter affidavits that may be filed and, after hearing any witnesses produced by either party, shall either grant or refuse the petition according to the truth of the facts alleged in it and established by the evidence.

(b) Every order for the removal of a criminal cause under the provisions of this subchapter shall state whether the order is made on the application of the party or on facts within the knowledge of the court or judge making the order, and shall specify the cause of removal, and designate the county to which the cause is to be removed.

(c) The order, if made in term time, shall be entered on the record of the proceedings of the court. If made by a judge in vacation, the order shall be in writing and be signed by the judge and shall be filed by the clerk with the petition, if any, as a part of the record.



§ 16-88-205 - Recognizance required for certain defendants.

(a) When the order is made, the defendant, if not in custody and the offense charge is bailable, shall enter into recognizance with sufficient security for his or her appearance to answer the charges in the court to which the cause is to be removed, on the first day of the next term thereof, and not depart the court without leave.

(b) The recognizance may be taken by the court or judge making the order of removal or by any officer authorized by law to let to bail after indictment is found.

(c) When the recognizance is taken out of the court in which the cause is pending, it shall be filed with the clerk of the court as a part of the record in the cause.

(d) No order for the removal of a cause shall be effectual in the case of any defendant not in confinement or custody unless a recognizance is entered into as directed in this subchapter or unless the order of the removal is delivered before any juror is sworn in the cause.



§ 16-88-206 - Order to remove the bodies of certain defendants.

(a) If the defendant is in actual custody, the court or judge granting the order of removal shall also make an order commanding the sheriff to remove the body of the defendant to the jail of the county into which the cause is to be removed and deliver the defendant to the keeper of the jail, together with the warrant or process by virtue of which he or she is imprisoned and held.

(b) The sheriff shall obey the order without unnecessary delay and shall endorse on the commitment process or order of the court by which the prisoner is held in his or her custody the reason of the change of custody. The sheriff shall deliver the warrant with the prisoner to the keeper of the jail of the proper county, who shall give the sheriff a receipt therefor, and take charge of and keep the prisoner in the same manner as if he or she had been originally committed to the jail.



§ 16-88-207 - Second removal of same cause prohibited.

In no case shall a second removal of the same cause be allowed.



§ 16-88-208 - Notice of order of removal.

(a) When the order of removal is made in term time, it shall be deemed a notice to every person who has entered into recognizance to appear at the term.

(b) In all other cases, the notice shall be given in writing, signed by the prosecuting attorney or the clerk of the court, and be served on the person so recognized in the manner provided by law for serving other notices.



§ 16-88-209 - Transcript of records and proceedings.

(a) Whenever any order shall be made for the removal of any cause under the provisions of this subchapter, the clerk of the court in which the cause is pending shall make out a full transcript of the records and proceedings in the cause, including the order of removal, the petition therefor, if any, and the recognizance of the defendant and of all witnesses. The clerk shall immediately transmit the transcript, duly certified under the seal of the court, to the clerk of the court to which the removal of the cause is ordered.

(b) If the transcript shall not have been transmitted or shall not have been received on or before the first term of the court to which the cause is ordered removed, or if the transcript shall be lost or destroyed, the cause shall not, by reason thereof, abate or be discontinued, but the transcript, or another in lieu thereof, may be transmitted and filed as required by this subchapter at or before the next succeeding term of the court. Proceeding shall be had thereon as if no failure or loss had happened.

(c) On the receipt of the transcript by the clerk of the court to which any cause is removed, the clerk shall file the transcript as a record of his court, and the same proceedings shall be had in the cause in the court, and in the same manner in all respects, as if the cause had originated there.



§ 16-88-210 - Attendance of defendant and witnesses required.

The defendant and all witnesses, and others who shall have entered into recognizance to attend the trial of any cause, having notice of the removal thereof, shall be bound to attend at the time and place of trial in the county to which the cause is so removed. A failure to do so shall be deemed a breach of the recognizance. Upon motion of the prosecuting attorney, judgment of forfeiture shall be entered by the court as provided by law.



§ 16-88-211 - Entitlement to forfeiture of bail.

When any person shall be indicted in any county in this state and an order shall be made for a change of venue to any other county in this state, and the defendant has been admitted to bail and a forfeiture has been taken upon the bond and judgment rendered thereon by the court of the county in which the cause stands for trial, the judgment when collected shall be paid by the sheriff into the treasury of the county in which the indictment was found.



§ 16-88-212 - Costs and expenses of removal.

The costs and expenses necessarily incurred in the removal of any cause under the provisions of this subchapter shall be adjusted and allowed by the court where the cause is tried and shall be taxed and collected as other costs in the cause.



§ 16-88-213 - Liability of initial county for costs of trial.

(a) Whenever a change of venue is taken in any cause from one county to another as provided by law, the county from which the change of venue is taken shall be liable for all costs for which counties are liable under existing laws, and the county to which the change of venue is taken and where the cause is tried shall not be liable for any cost.

(b) (1) It shall be the duty of the clerk of the court trying any cause, immediately after the trial of the cause, to make out a statement of all costs accrued in the cause and for which counties are liable under existing laws.

(2) The statement of costs, if correct, shall be so certified by the judge of the court trying the cause. The clerk shall thereupon transmit the statement to the county clerk of the county in which the case originated, and the costs shall be allowed and paid by the county to the party entitled to the costs.

(c) (1) The court trying any cause or causes on change of venue shall also enter an order on the record of the court at the close of the term of the court allowing the county in which the cause or causes have been tried the amount of per diem of the trial jury engaged in the trial in any or all of the causes and sheriffs during the trials. It shall be the duty of the court in making the order to take into consideration parts of a day.

(2) A copy of the order certified by the court shall be certified to the county clerk of the county where the cause or causes originated, and it shall be allowed and paid to the county trying the cause or causes by the county where the cause or causes originated.



§ 16-88-214 - Failure of clerk to perform duty.

If any clerk of the circuit court shall neglect or refuse to perform any duty in relation to the removal of a cause enjoined on him or her by the provisions of §§ 16-88-201 -- 16-88-210, 16-88-212, and 16-88-214, he or she shall forfeit and pay any sum not exceeding five hundred dollars ($500), to be recovered by civil action in the name of the state.









Chapter 89 - Trial and Verdict

§ 16-89-101 - Trial times and postponements.

(a) (1) When any circuit court is duly convened for a regular term, the court shall remain open for all criminal proceedings until its next regular term and may be in session at any time the judge thereof may deem necessary. However, no session shall interfere with any other court to be held by the same judge.

(2) If the time has not been previously fixed by the court, or unless in such cases they are required by law to take notice, all interested parties shall receive notice of any proceeding affecting their rights and shall be given time to prepare to meet the proceeding.

(b) (1) If the defendant is in custody or on bail when the indictment is found, the trial may take place at the same term of the court on a day to be fixed by the court.

(2) If not tried at the same term, all indictments, together with all other criminal prosecutions and penal actions, shall be docketed for the first day of the next term of the court unless a different day is fixed by the order of the court.

(3) All prosecutions shall stand for trial on the day to which they are docketed, where the defendant is in custody, on bail, or has been summoned three (3) days before the commencement of the term.

(c) (1) When an indictment is called for trial, or at any time previous thereto, the court upon sufficient cause shown by either party may direct the trial to be postponed to another day in the same term or to another term.

(2) The provisions of the Code of Practice in Civil Cases of 1869, in regard to postponements of the trial of actions, shall apply to the postponement of prosecutions on behalf of a defendant.

(d) The prosecuting attorney shall not be required, in order to obtain a continuance of a criminal case, to make an affidavit to the causes for continuance. His official statement in writing shall be sufficient.



§ 16-89-102 - Severance.

(a) When two (2) or more defendants are jointly indicted for a misdemeanor, they may be tried jointly or separately in the discretion of the court.

(b) No trial on an indictment against two (2) or more defendants shall be delayed because some of the defendants have not been arrested. Those arrested or in custody shall be tried and the cause shall be continued as to those not arrested.



§ 16-89-103 - Presence of defendant.

(a) (1) If the indictment is for a felony, the defendant must be present during the trial.

(2) (A) (i) If he or she escapes from custody after the trial has commenced or is present at the beginning of the trial and then causes himself or herself to be unable to appear at trial or if on bail shall absent himself or herself during the trial, the trial may either be stopped or progress to a verdict at the discretion of the court.

(ii) This provision shall apply in all instances except where the death penalty is sought.

(B) However, judgment shall not be rendered until the presence of the defendant is obtained.

(b) If the indictment is for a misdemeanor, the trial may be had in the absence of the defendant.



§ 16-89-104 - Interpreters in criminal actions generally.

(a) Every person who cannot speak or understand the English language or who because of hearing, speaking, or other impairment has difficulty in communicating with other persons and who is a defendant in any criminal action or a witness therein shall be entitled to an interpreter to aid the person throughout the proceeding.

(b) (1) An interpreter may be retained by the party or witness or, if the person is unable to pay for an interpreter, may be appointed by the court before which the action is pending and shall be appointed by the court before which the action is pending if the person is a defendant in the criminal action.

(2) If an interpreter is appointed by the court, the fee for the services of the interpreter shall be set by the court and shall be paid in the manner as the court may determine, except that an acquitted defendant shall not be required to pay any fee for the services of a court-appointed interpreter.

(3) If a certified foreign language interpreter from the roster is appointed by the court in a criminal matter, the judge may certify the appointment to the Director of the Administrative Office of the Courts as provided in § 16-10-127(e)(1).

(c) Any court may inquire into the qualifications and integrity of any interpreter, and may disqualify any person from serving as an interpreter.

(d) Every interpreter for another person who is either a party or a witness in a court proceeding as referred to in this section shall take the following oath:

"Do you solemnly swear (or affirm) that you will justly, truly and impartially interpret to .... the oath about to be administered to him (her), and the questions which may be asked him (her), and the answers that he (she) shall give to such questions, relative to the cause now under consideration before this court, so help you God (or under the pains and penalties of perjury)?"



§ 16-89-105 - Interpreters in criminal actions -- Interpreters for the deaf.

(a) Every deaf person entitled to an interpreter under § 16-89-104 shall be entitled to a qualified interpreter as defined by this section.

(b) For the purpose of appointing an interpreter for the deaf under § 16-89-104:

(1) (A) "Qualified interpreter" means an interpreter certified by the National Registry of Interpreters for the Deaf or the Arkansas Registry of Interpreters for the Deaf or, in the event an interpreter so certified is not available, an interpreter who is otherwise qualified.

(B) Efforts to obtain the services of a qualified interpreter certified with a legal skills certificate or a comprehensive skills certificate will be made prior to accepting services of an interpreter with lesser certification.

(C) No qualified interpreter shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to readily communicate with the deaf person and is able to accurately interpret the statements of the deaf person and interpret the proceedings in which a deaf person may be involved; and

(2) (A) "Oral interpreter" means a person who interprets language through facial and lip movements only and who does not use manual communication.

(B) An oral interpreter shall be provided upon the request of a deaf person who does not communicate in sign language.

(C) The right of a deaf person to an interpreter may not be waived except by a deaf person who does not use sign language and who initiates the request for waiver in writing. A waiver is subject to approval of counsel to the deaf person, if existent, and is subject to approval of the appointing authority.

(c) In the event a person who is deaf is arrested and taken into custody for any alleged violation of a criminal law of this state, the arresting officer and his or her superiors shall procure a qualified interpreter in order to properly interrogate the deaf person and to interpret the person's statement. No statement taken from the deaf person before an interpreter is present may be admissible in court.

(d) Every deaf person whose appearance before a proceeding entitles him or her to an interpreter should notify the appointing authority of his or her need prior to any appearance and should request at that time the services of an interpreter. Where a deaf person reasonably expects the need for an interpreter to be for a period greater than a single day, he or she should notify the appointing authority and the notification shall be sufficient for the duration of his or her participation in the proceedings.

(e) An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of his or her deafness when the appointing authority has reason to believe that the person is not deaf.

(f) It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through:

(1) The Arkansas Registry of Interpreters for the Deaf;

(2) The Department of Health and Human Services, Office for the Deaf and Hearing Impaired;

(3) The University of Arkansas at Little Rock Interpreter Training Program; or

(4) Any community resource wherein the appointing authority or the deaf person is knowledgeable that qualified interpreters can be found.

(g) Before a qualified interpreter participates in any proceedings subsequent to an appointment under the provisions of this section, the interpreter shall make an oath or affirmation that the interpreter will make a true interpretation in an understandable manner to the deaf person for whom he or she is appointed and that the interpreter will interpret the statements of the deaf person desiring that statements be made in the English language to the best of the interpreter's skill and judgment.

(h) The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates.

(i) Any and all information that the interpreter gathers, learns from, or relays to the deaf person or person who is unable to communicate in English pertaining to any administrative, civil, or criminal proceeding shall at all times remain confidential and privileged on an equal basis with the attorney-client privilege, unless such deaf person or person who is unable to communicate in English desires that such information be communicated to other persons.

(j) (1) An interpreter appointed under the provisions of this section shall be entitled to a reasonable fee for the services.

(2) The fee shall be in accordance with standards established by the Arkansas Registry of Interpreters for the Deaf, in addition to actual expenses for travel and transportation.

(3) (A) When the interpreter is appointed by a court, the fee shall be paid out of general county funds.

(B) When the interpreter is otherwise appointed, the fee shall be paid out of funds available to the appointing authority.



§ 16-89-106 - Defendant on bail for felony indictment.

During the trial of an indictment for felony, when the defendant is on bail, he or she may remain on bail or be committed to and remain in the custody of the proper officer, as the court may direct.



§ 16-89-107 - Trial of issues of law or fact.

(a) (1) Issues of law shall be tried by the court.

(2) An issue of law arises on a demurrer to the indictment.

(3) All questions of law arising during the trial shall be decided by the court, and the jury shall be bound to take the decisions of the court on points of law as the law of the case.

(b) (1) Issues of fact shall be tried by a jury. However, the determination of fact concerning the admissibility of a confession shall be made by the court when the issue is raised by the defendant; the trial court shall hear the evidence concerning the admissibility and the voluntariness of the confession out of the presence of the jury, and it shall be the court's duty before admitting the confession into evidence to determine by a preponderance of the evidence that the confession has been made voluntarily.

(2) An issue of fact arises upon a plea of not guilty or of former acquittal or conviction.



§ 16-89-108 - Waivers of trial by jury and death penalty.

(a) In all criminal cases, except where a sentence of death may be imposed, trial by a jury may be waived by the defendant, provided the prosecuting attorney gives his or her assent to the waiver. The waiver and the assent thereto shall be made in open court and entered of record. In the event of waiver, the trial judge shall pass both upon the law and the facts.

(b) In all criminal cases where the punishment is death, the prosecuting attorney, with permission of the court, may waive the death penalty and in those cases punishment cannot be fixed at more than life imprisonment.

(c) In all criminal cases where the maximum punishment is death by electrocution and the defendant waives a trial by jury, the court must determine that the defendant's waiver is voluntary and is not made in response to any promise or threat and that the waiver is freely made without fear or compulsion.



§ 16-89-109 - Oath of jury members.

When a jury of twelve (12) qualified jurors shall have been duly impaneled, they shall be sworn substantially as follows:

.....................

"You, and each of you, do solemnly swear, that you will well and truly try the case of the State of Arkansas against A. B., and a true verdict render, unless discharged by the court or withdrawn by the parties."



§ 16-89-110 - Opening statements.

(a) The prosecuting attorney may then:

(1) Read the indictment to the jury;

(2) State the defendant's plea to the indictment and the punishment prescribed by law for the offense; and

(3) Make a brief statement of the evidence on which the state relies.

(b) The defendant or his or her counsel may then make a brief statement of the defense and the evidence upon which the defendant relies.



§ 16-89-111 - Evidence generally.

(a) The state must then offer the evidence in support of the indictment.

(b) The defendant or his or her counsel must then offer the defendant's evidence in support of his or her defense.

(c) The parties may then respectively offer rebutting evidence only, unless the court for good reason, in furtherance of justice, permits them to offer evidence upon their original cases.

(d) A confession of a defendant, unless made in open court, will not warrant a conviction unless accompanied with other proof that the offense was committed.

(e) (1) (A) A conviction or an adjudication of delinquency cannot be had in any case of felony upon the testimony of an accomplice, including in the juvenile division of circuit court, unless corroborated by other evidence tending to connect the defendant or the juvenile with the commission of the offense.

(B) The corroboration is not sufficient if it merely shows that the offense was committed and the circumstances thereof.

(2) However, a conviction may be had in misdemeanor cases upon the testimony of an accomplice.



§ 16-89-112 - Evidence -- Proof of certain acts or facts.

(a) In trials for treason, no evidence shall be given of an overt act that is not expressly laid in the indictment, and no conviction shall be had unless one (1) or more overt acts are alleged therein.

(b) In trials of indictments for conspiracy, in cases where an overt act is required by law to consummate the offense, no conviction shall be had unless one (1) or more overt acts are expressly alleged in the indictment and proved on the trial. However, overt acts other than those alleged in the indictment may be given in evidence on the part of the prosecution.

(c) (1) If the existence, constitution, or powers of any banking company shall become material or are in any manner drawn in question on the trial of any indictment or other proceeding in a criminal cause, it shall not be necessary to produce a certified copy of the charter or act of incorporation, but the existence, constitution, or powers may be proved by general reputation or by the printed statute book of the state by which the corporation was created.

(2) On the trial of any indictment for counterfeiting any bill or note of any bank in this state, or of the United States, or of any other state or territory of the United States, the prosecuting attorney shall not be required to produce, on the trial, an authenticated copy of the charter of the bank, but the charter may be established in the manner prescribed in subdivision (c)(1) of this section.



§ 16-89-113 - Evidence -- Acquittal upon certain insufficient evidence.

(a) In all cases where, by law, two (2) witnesses, or one (1) witness with corroborating circumstances are requisite to warrant a conviction, the court shall instruct the jury to render a verdict of acquittal if the requisition is not fulfilled, by which instruction they are bound.

(b) (1) Where two (2) or more persons are included in the same indictment, and the court is of the opinion that the evidence in regard to a particular individual is not sufficient to put him or her on his or her defense, it must, on motion of either party desiring to use the defendant as a witness, order him or her to be discharged from the indictment and permit him or her to be examined by the party so moving.

(2) The order is an acquittal of the defendant and a bar to another prosecution for the same offense.



§ 16-89-114 - Documents -- Production generally.

Upon motion of either party, the court by its order and process may compel the production of any written document or any other thing which may be necessary or proper to be produced or exhibited as evidence on trial and may punish a disobedience of its orders or process as in case of witnesses refusing to testify.



§ 16-89-115 - Documents -- Production where in possession of state.

(a) In any criminal prosecution brought by the State of Arkansas, no statement or report in the possession of the state which was made by a state witness or prospective state witness, other than the defendant, to an agent of the state shall be subject to subpoena, discovery, or inspection until the witness has testified on direct examination in the trial of the case.

(b) After a witness called by the state has testified on direct examination, the court on motion of the defendant shall order the state to produce any statement, as defined in subsection (e) of this section, of the witness in the possession of the state which relates to the subject matter as to which the witness has testified. If the entire contents of the statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the defendant for his or her examination and use.

(c) (1) If the state claims that any statement ordered to be produced under this section contains matter which does not relate to the subject matter of the testimony of the witness, the court shall order the state to deliver the statement for the inspection of the court in camera.

(2) Upon the delivery, the court shall excise the portions of the statement which do not relate to the subject matter of the testimony of the witness.

(3) With the material excised, the court shall then direct delivery of the statement to the defendant for his or her use.

(4) If, pursuant to the procedure, any portion of the statement is withheld from the defendant and the defendant objects to the withholding, and the trial is continued to an adjudication of the guilt of the defendant, the entire text of the statement shall be preserved by the state and, in the event the defendant appeals, shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge.

(5) Whenever any statement is delivered to a defendant pursuant to this section, the court, in its discretion and upon application of the defendant, may recess proceedings in the trial for such time as it may determine to be reasonably required for the examination of the statement by the defendant and his or her preparation for its use in the trial.

(d) If the state elects not to comply with an order of the court under subsection (b) or (c) of this section to deliver to the defendant any statement, or portion thereof, as the court may direct, the court shall strike from the record the testimony of the witness and the trial shall proceed unless the court in its discretion shall determine that the interests of justice require that a mistrial be declared.

(e) The term "statement", as used in this section in relation to any witness called by the state, means:

(1) A written statement made by the witness and signed or otherwise adopted or approved by him or her; or

(2) A stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by the witness to an agent of the state and recorded contemporaneously with the making of the oral statement.

(f) The provisions of this section shall be applicable to the district, city, and circuit courts of this state.



§ 16-89-116 - Documents -- Discovery and inspection.

(a) Upon motion of a defendant, the court may order the prosecuting attorney to permit the defendant to inspect and copy or photograph any relevant:

(1) Written or recorded statements or confessions made by the defendant, or copies thereof, within the possession, custody, or control of the state, the existence of which is known or by the exercise of due diligence may become known to the prosecuting attorney;

(2) Results or reports of physical or mental examinations and of scientific tests or experiments made in connection with the particular case, or copies thereof, within the possession, custody, or control of the state, the existence of which is known or by the exercise of due diligence may become known to the prosecuting attorney; and

(3) Recorded testimony of the defendant before a grand jury.

(b) Upon motion of a defendant, the court may order the prosecuting attorney to permit the defendant to inspect and copy or photograph books, papers, documents, tangible objects, buildings, or places, or copies or portions thereof, which are within the possession, custody, or control of the state, upon a showing of materiality to the preparation of his or her defense and that the request is reasonable. Except as provided in subdivision (a)(2) of this section, this section does not authorize the discovery or inspection of reports, memoranda, or other internal state documents made by state agents in connection with the investigation or prosecution of the case, or of statements made by state witnesses or prospective state witnesses, other than the defendant, to agents of the state except as provided in § 16-89-115(a)-(e).

(c) If the court grants relief sought by the defendant under subdivision (a)(2) or subsection (b) of this section, it may, upon motion of the state, condition its order by requiring that the defendant permit the state to inspect and copy or photograph scientific or medical reports, books, papers, documents, tangible objects, or copies or portions thereof, which the defendant intends to produce at the trial and which are within his or her possession, custody, or control, upon a showing of materiality to the preparation of the state's case and that the request is reasonable. Except as to scientific or medical reports, this subsection does not authorize the discovery or inspection of reports, memoranda, or other internal defense documents made by the defendant or his attorneys or agents in connection with the investigation or defense of the case or of statements made by the defendant or by state or defense witnesses, or by prospective state or defense witnesses, to the defendant, his agents, or attorneys.

(d) An order of the court granting relief under this section shall specify the time, place, and manner of making the discovery and inspection permitted and may prescribe such terms and conditions as are just.

(e) (1) Upon a sufficient showing, the court may at any time order that the discovery or inspection be denied, restricted, or deferred, or make such other order as is appropriate.

(2) Upon motion by the state, the court may permit the state to make the showing, in whole or in part, in the form of a written statement to be inspected by the court in camera.

(3) If the court enters an order granting relief following a showing in camera the entire text of the state's statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal by the defendant.

(f) A motion under this section may be made only within ten (10) days after arraignment or at such reasonable later time as the court may permit.

(1) The motion shall include all relief sought under this section.

(2) A subsequent motion may be made only upon a showing of cause why the motion would be in the interest of justice.

(g) (1) If, subsequent to compliance with an order issued pursuant to this section, and prior to or during trial, a party discovers additional material previously requested or ordered which is subject to discovery or inspection under this section, he or she shall promptly notify the other party or his or her attorney or the court of the existence of the additional material.

(2) If at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with this section or with an order issued pursuant to this section, the court may order the party to permit the discovery or inspection of materials not previously disclosed, grant a continuance, or prohibit the party from introducing in evidence the material not disclosed, or it may enter such other order as it deems just under the circumstances.

(h) The provisions of this section shall be applicable to the district, city, and circuit courts of this state.



§ 16-89-117 - Limitation of witness fees in misdemeanor trials.

In no trial of any misdemeanor in circuit court shall the fees of more than five (5) witnesses be taxed against any county or the state unless their materiality and importance are first affirmed and certified to, under oath, by the attorney at whose instance the additional witnesses are subpoenaed.



§ 16-89-118 - Conduct of jury.

(a) (1) In the discretion of the court, the jurors may be permitted to separate or be kept together in the charge of proper officers before the case is submitted to them. The officers must be sworn to keep the jury together during the adjournment of the court and to suffer no person to speak to or communicate with them on any subject connected with the trial, nor to do so themselves.

(2) Whether permitted to separate or kept in the charge of officers, the jury must be admonished by the court that it is their duty not to permit anyone to speak to or communicate with them on any subject connected with the trial and that all attempts to do so should be immediately reported by them to the court, and that they should not converse among themselves on any subject connected with the trial or form or express any opinion thereon until the cause is finally submitted to them. This admonition must be given or referred to by the court at each adjournment.

(b) (1) When, in the opinion of the court, it is necessary that the jury should view the place in which the offense is charged to have been committed or in which any other material fact occurred, it may order the jury to be conducted in a body, in the custody of proper officers, to the place, which must be shown to them by the judge or by a person appointed by the court for that purpose.

(2) The officers must be sworn to suffer no person to speak or communicate with the jury on any subject connected with the trial, nor do so themselves, except for the mere showing of the place to be viewed, and to return them into court without unnecessary delay or at a specified time.



§ 16-89-119 - Lack of jurisdiction.

(a) If, during the trial, it shall appear that the offense was committed out of the jurisdiction of the court, but within the jurisdiction of some other court of this state, the court shall stop the trial, discharge the jury, and take the proceedings in the case as directed in § 16-85-708.

(b) If it appears the offense was committed out of the state, the trial shall be stopped as in subsection (a) of this section and the defendant either discharged or ordered to be retained in custody for a reasonable time until the counsel for the state shall have an opportunity to inform the chief executive officer of the state in which the offense was committed of the facts and for that officer to require the delivery of the offender.



§ 16-89-120 - Proof of higher offense.

(a) If, during the trial, the court shall be of the opinion that the facts proved constitute an offense of a higher nature than that charged in the indictment, it may direct the jury to be discharged and all proceedings to be suspended until the case can be resubmitted to a grand jury and may order the defendant to be committed or admit him or her to bail to answer any new indictment which may be found against him or her for the higher offense.

(b) If an indictment is not found for the higher offense before the next grand jury is discharged, the court must proceed to try the defendant on the original indictment.



§ 16-89-121 - Facts charged do not constitute offense.

If, during the trial, the court is of the opinion that the facts charged in the indictment do not constitute an offense punishable by law, it shall order the jury to be discharged and the indictment to be quashed, and thereupon take the proceedings directed in § 16-89-113(b).



§ 16-89-122 - Dismissal of indictment.

The prosecuting attorney, with the permission of the court, may at any time before the case is finally submitted to the jury dismiss the indictment as to all or a part of the defendants and the dismissal shall not bar a future prosecution for the same offense.



§ 16-89-123 - Order of final arguments.

(a) If the case is not submitted without argument, the party having the burden of proof shall have the opening and conclusion of the argument. If, upon the demand of the adverse party, the attorney prosecuting for the state or the attorney for the defense shall refuse to openly and fully state the grounds on which he or she claims a verdict, the party so refusing shall be refused the conclusion of the argument.

(b) If more than one (1) counsel on each side shall argue the case, they shall do so alternately.



§ 16-89-124 - Exceptions to decisions of the court.

(a) Upon the trial of criminal or penal prosecutions, either party may except to any decision of the court by which the substantial rights of the party are prejudiced, subject to the restrictions in subsection (b) of this section.

(b) The decisions of the court upon challenges to the panel and for cause shall not be subject to exception.

(c) The exception shall be shown upon the record by a bill of exceptions prepared, settled, and signed as provided in the Code of Practice in Civil Cases of 1869.



§ 16-89-125 - Deliberation of jury.

(a) While the jury is absent, the court may adjourn from time to time as to other business, but it shall be deemed open for every purpose connected with the cause submitted to the jury until a verdict is rendered or the jury discharged.

(b) When the evidence is concluded, the court shall, on motion of either party, instruct the jury on the law applicable to the case. If the defense is the insanity of the defendant, the jury must be instructed to state that fact in their verdict if they acquit him or her on that ground.

(c) A suitable room must be provided for the use of the jury on their retirement for deliberation, with suitable furniture, fuel, lights, and stationery.

(d) (1) After the cause is submitted to the jury, they must be kept together in the charge of the sheriff, in the room provided for them, except during their meals and periods for sleep, unless they are permitted to separate by order of the court.

(2) Suitable food and lodging must be provided by the sheriff and the expense paid by the county.

(3) Upon retiring for deliberation, the jury may take with them all papers which have been received as evidence in the cause.

(e) After the jury retires for deliberation, if there is a disagreement between them as to any part of the evidence or if they desire to be informed on a point of law, they must require the officer to conduct them into court. Upon their being brought into court, the information required must be given in the presence of or after notice to the counsel of the parties.

(f) (1) If, after retirement, one of the jurors becomes so sick as to prevent the continuance of his or her duty, or other accident or cause occurs preventing the jury from being kept together or, after being kept together such a length of time as the court deems proper, they do not agree in a verdict and it satisfactorily appears that there is no probability they can agree, the court may discharge them.

(2) In all cases where a jury is discharged, either in the progress of a trial or after the cause is submitted to them, the cause may again be tried at the same or another term of the court.



§ 16-89-126 - Verdict generally.

(a) When the jury has agreed upon their verdict, they must be conducted into court by the officer having them in charge, their names called by the clerk, and, if they all appear, their foreman must declare their verdict.

(b) The jury may render either a general or a special verdict.

(c) A general verdict is either "guilty" or "not guilty". If the verdict is guilty, the jury must affix the punishment if the amount thereof is not determined by law.

(d) (1) A special verdict is the finding of the facts only, leaving the law arising on the facts to the judgment of the court, with an ascertainment of the punishment in the event that the court pronounces a judgment of conviction on the verdict.

(2) A special verdict must present the conclusions of fact as established by the evidence, and not the evidence of those facts. The facts must be presented so that the court has nothing to do but draw the conclusions of law upon them.

(3) The special verdict must be reduced to writing by the jury and read to them in the presence of the court. It shall not be received by the court unless it pronounces affirmatively on the facts necessary to enable the court to give judgment.

(e) (1) Upon an indictment for an offense consisting of different degrees, the defendant may be found guilty of any degree not higher than that charged in the indictment and may be found guilty of any offense included in that charged in the indictment.

(2) (A) The offenses named in each of the subdivisions of this section shall be deemed degrees of the same offense, in the meaning of subdivision (e)(1) of this section:

(i) All offenses of homicide;

(ii) All injuries to the person by maiming, wounding, beating, and assaulting, whether malicious or from sudden passion, and whether attended or not with the intention to kill;

(iii) All offenses of larceny;

(iv) Arson and house-burning;

(v) Burglary and house-breaking; and

(vi) An offense, and an attempt to commit the offense.

(B) Offenses punished capitally are of the highest degree, other felonies are of higher degree than misdemeanor, and those punished by imprisonment are of higher degree than those punished by fine alone.

(C) Where the punishment is the same in kind, the amount that may be inflicted fixes the degree.

(3) Where there is a reasonable doubt of the degree of the offense which the defendant has committed, he or she shall be convicted only of the lower degree.

(4) When the proof shows the defendant to be guilty of a higher degree of the offense than is charged in the indictment, the jury shall find him or her guilty of the degree charged in the indictment.

(f) Upon an indictment against several, if the jury cannot agree as to all, they may render a verdict as to those concerning whom they do agree, and the case as to the others may be tried by another jury.

(g) When there is a reasonable doubt of the defendant's guilt upon the testimony in the whole case, he or she is entitled to an acquittal.



§ 16-89-127 - Verdict -- Misdemeanor included in felony.

When an offense is charged in an indictment to have been committed with peculiar circumstances as to time, place, person, property, value, motive, or intention, the offense, without the circumstances, or with part only, is included in the offense, although that charge may be a felony, and the offense, without the circumstances, a misdemeanor only.



§ 16-89-128 - Polling of jury members.

Upon a verdict's being rendered, the jury may be polled at the instance of either party, which consists of the clerk or judge asking each juror if it is his or her verdict. If one (1) answers in the negative, the verdict cannot be received.



§ 16-89-129 - Final adjournment.

A final adjournment of the court discharges a jury.



§ 16-89-130 - New trial.

(a) A new trial is the reexamination of an issue of fact in the same court by another jury after a verdict has been given.

(b) The application for a new trial must be made at the same term at which the verdict is rendered, unless the judgment is postponed to another term, in which case it may be made at any time before judgment.

(c) The court in which a trial is had upon an issue of fact may grant a new trial when a verdict is rendered against the defendant by which his or her substantial rights have been prejudiced, upon his or her motion, in the following cases:

(1) Where the trial in the case of a felony was commenced and completed in his or her absence;

(2) Where the jury has received any evidence out of court other than that resulting from a view as provided in this code;

(3) Where the verdict has been decided by lot, or in any other manner than by a fair expression of opinion by the jurors;

(4) Where the court has misinstructed or refused to properly instruct the jury;

(5) Where the verdict is against law or evidence;

(6) Where the defendant has discovered important evidence in his or her favor since the verdict; and

(7) Where, from the misconduct of the jury or from any other cause, the court is of opinion that the defendant has not received a fair and impartial trial.

(d) The granting of a new trial places the parties in the same position as if no trial had been had. All the testimony must be produced anew, and the former verdict cannot be used or referred to in evidence or in argument.






Chapter 90 - Judgment And Sentence Generally

Subchapter 1 - -- General Provisions

§ 16-90-101 - Arrest of judgment.

(a) A motion in arrest of judgment is an application on the part of the defendant that no judgment be rendered upon a verdict against him or her or on a plea of guilty.

(b) The motion may be made at any time before judgment, or after judgment during the same term of the court.

(c) The only ground upon which a judgment shall be arrested is that the facts stated in the indictment do not constitute a public offense within the jurisdiction of the court.

(d) The court may arrest the judgment without motion on observing the defect in the indictment named in subsection (c) of this section.

(e) If the court is of opinion from the evidence on the trial that the defendant is guilty of a public offense, he or she may be detained in custody or on bail in the manner and for the time prescribed in § 16-85-706(b). However, otherwise he or she shall be discharged on the arrest of judgment.



§ 16-90-102 - Presentence officers.

(a) Every judicial district shall have the authority to appoint one (1) or more presentence officers to make such reports to a circuit court as it deems desirable as to the past conduct of any defendant that appears before the court.

(b) (1) The appointment of presentence officers shall be in writing and entered upon the records of the court.

(2) The presentence officer shall have such jurisdiction within the judicial district as is stated in the order of the appointment.

(3) One officer may be appointed chief presentence officer for the district.

(c) (1) The presentence officers shall be paid from the counties composing the judicial district in equal monthly increments as approved by the quorum court of each county but not to exceed thirteen thousand five hundred dollars ($13,500) per year.

(2) Federal funds disbursed under the direction of the Arkansas Crime Commission [abolished] may be used to pay all or any portion of the salaries of the presentence officers.



§ 16-90-103 - Sentences without notice void.

All sentences made, rendered, or pronounced by any of the courts of the state against anyone without actual or constructive notice, and all proceedings had under such sentences, shall be absolutely null and void.



§ 16-90-104 - Commitment of women for felony.

Women who are convicted of or who plead guilty to the commission of felonies may be committed to the Department of Correction by any court of criminal jurisdiction.



§ 16-90-105 - Verdict of guilty.

(a) Upon the return of a verdict of guilty, if tried by a jury, or the finding of guilt if tried by the circuit court without a jury, sentence may be announced.

(b) The judgment of the court may be then and there entered for sentencing and the entry of the judgment may be postponed to a date certain then fixed by the court not more than thirty (30) days thereafter, at which time probation reports may be submitted, matters of mitigation presented, or any other matter heard that the court or the defendant might deem appropriate to consider before the pronouncement of sentence and entry of the formal judgment.

(c) If the defendant is ordered to be held without bond or for any reason whatever, the defendant may file a written demand for immediate sentencing, whereupon the trial judge shall cause formal sentence and judgment to be made of record.

(d) At the time sentence is announced and judgment entered, the trial judge must advise the defendant of his or her right to appeal and either fix or deny bond.

(e) In its discretion, the trial judge may order:

(1) The defendant released from custody on his or her own recognizance;

(2) Another bond fixed;

(3) The defendant to remain subject to the provisions of his or her bond if the defendant appeared at trial on bail bond; or

(4) The defendant to the custody of the sheriff to be held without bond.



§ 16-90-106 - Informed defendant for felony required.

(a) Judgment shall not be rendered against a defendant in case of felony, except in his or her presence. If the defendant is in custody, he or she shall be brought into court by the proper officer, and if not in custody, a bench warrant similar to the bench warrant on indictments shall be issued for his or her arrest.

(b) When the defendant appears for judgment, he or she must be informed by the court of the nature of the indictment, his or her plea, and the verdict thereon, if any. He or she must be asked if he has any legal cause to show why judgment should not be pronounced against him or her.

(c) He or she may show for cause against the judgment any sufficient ground for a new trial or for arrest of judgment.

(d) The law in relation to the punishment, pains, and penalties of all persons when convicted, so far as relates to him or her, and the sentence, shall be read to each convict. The consequences shall be fully declared to him or her, so that the person so convicted and sentenced shall in no instance be deemed ignorant of the sentence pronounced on him or her.



§ 16-90-107 - Fixing of punishment generally.

(a) When a jury finds a verdict of guilty and fails to agree on the punishment to be inflicted, or does not declare the punishment in its verdict, or if it assesses a punishment not authorized by law, and in all cases of a judgment on confession, the court shall assess and declare the punishment and render judgment accordingly.

(b) (1) Juries and courts shall have the power to assess the punishment of one convicted of a felony at a general sentence to the penitentiary. The sentence shall not be less than the minimum nor greater than the maximum time provided by law.

(2) At any time after the expiration of the minimum time, upon the recommendation of the superintendent and it appearing that a prisoner has a good record as a convict, his or her sentence may be terminated by the board.

(c) If the jury in any case assesses a greater punishment, whether of fine or imprisonment, than the highest limit declared by law for the offense for which they convict the defendant, the court shall disregard the excess and enter judgment and pronounce sentence according to the highest limit prescribed by law in the particular case.

(d) If the jury in any case assesses a punishment, whether of fine or imprisonment, below the limit prescribed by law for offenses of which the defendant is convicted, the court shall render judgment and pronounce sentence according to the lowest limit prescribed by law in such cases.

(e) The court shall have power in all cases of conviction to reduce the extent or duration of the punishment assessed by a jury so that the punishment is not in any case reduced below the limit prescribed by law in such cases if the conviction is proper and the punishment assessed is greater than ought to be inflicted under the circumstances of the case.



§ 16-90-108 - Fixing of punishment -- Misdemeanor.

(a) Whenever any person shall be convicted of a misdemeanor and the punishment for the offense is a fine, the judgment shall direct that the defendant be imprisoned until the fine and costs are paid.

(b) (1) The person so convicted shall be incarcerated for a period not to exceed one (1) day for each two dollars ($2.00) of the fine and costs.

(2) Where the laws of this state permit any fine so imposed to be discharged by a person through manual labor upon state, city, or municipal facilities, the fine shall be discharged at a rate not to exceed one (1) day of labor for each five dollars ($5.00) of the fine and cost.

(c) Nothing in this section shall be construed to limit or restrict the authority of any court to suspend any sentence upon such conditions as the court may impose.



§ 16-90-109 - Fixing of punishment -- Conviction of two or more offenses.

(a) If the defendant is convicted of two (2) or more offenses, the punishment of each of which is confinement, the judgment shall be so rendered that the punishment in one (1) case shall commence after the termination of it in the others.

(b) When any person is convicted of more than one (1) offense, regardless if all of the convictions are in the same court or if one (1) of the convictions is in a different court of the state, a court of another state, or a federal court, where the punishment for a conviction begins before the expiration of the sentence imposed on the other conviction, the sentencing court shall have the authority to direct that the sentence adjudged shall run concurrently with the other sentence if it shall be deemed best for society and the person convicted.



§ 16-90-110 - Fixing of punishment -- Judgment of death.

Where judgment of death is pronounced, the day of the execution shall be fixed in the judgment. The day of execution shall not be in less than thirty (30) days after the judgment.



§ 16-90-111 - Correction or reduction of sentence.

(a) Any circuit court, upon receipt of petition by the aggrieved party for relief and after the notice of the relief has been served on the prosecuting attorney, may correct an illegal sentence at any time and may correct a sentence imposed in an illegal manner within the time provided in this section for the reduction of sentence.

(b) (1) The court may reduce a sentence within ninety (90) days after the sentence is imposed or within sixty (60) days after receipt by the court of a mandate issued upon affirmance of the judgment or dismissal of the appeal.

(2) The court may also reduce a sentence upon revocation of probation as provided by law.



§ 16-90-112 - Fixing of punishment -- Removal from certain offices -- Exclusion of suffrage.

(a) Where judges of the probate court, justices of the peace, sheriffs, coroners, surveyors, jailers, county assessors, prosecuting attorneys, constables, city or police judges, clerks, and marshals shall be convicted upon an indictment for malfeasance or misfeasance in office, for willful neglect in the discharge of their official duties, or for any offense which by statute law or the Arkansas Constitution creates a forfeiture of their offices, the court shall render a judgment of removal from office in addition to the other penalties and punishment prescribed by law.

(b) Every person convicted of bribery or felony shall be excluded from every office of trust or profit and from the right of suffrage in this state.



§ 16-90-113 - Fixing of punishment -- Judgment for costs.

(a) In judgments against the defendant, a judgment for costs shall be rendered in addition to the other punishment. This judgment shall be taxed by the clerk and shall be for the benefit of the officers rendering the service.

(b) In case of failure by the defendant to pay the costs, they shall be paid by the county where the conviction is had.



§ 16-90-114 - Postponement of sentence.

(a) In any case where the pronouncement of final judgment and sentence shall have been postponed, all costs shall be considered due and payable just as if the sentence and judgment had been pronounced.

(b) It is the intention of this section that the postponement, so far as liability for costs is concerned, shall be regarded as a conviction.



§ 16-90-115 - Suspension of sentence.

(a) All courts of record, district courts, and city courts in this state shall have the authority to suspend the imposition of sentences or the imposition of fines, or both, in all criminal cases pending before the courts unless specifically prohibited by law.

(b) (1) At any time before a court has entered a judgment of conviction against a criminal defendant, the court may dismiss the case and, in that instance, any fine imposed against the defendant shall be considered a civil penalty.

(2) The court, however, shall assess and disburse the appropriate court costs pursuant to § 16-10-305 et seq.



§ 16-90-116 - Taking of bond or note for misdemeanor fine and costs.

(a) Whenever any person is convicted of a misdemeanor by any court or justice of the peace and gives security for the fine and costs adjudged against him, the sheriff or other officer taking the security shall forthwith file the bond or note so taken with the clerk of the court or justice of the peace rendering the judgment.

(b) (1) The bond or note, when so filed, shall have the force and effect of a judgment. If the bond or note is not satisfied at maturity, the clerk of the court or the justice of the peace, as the case may be, shall issue an execution against the defendant and the securities. The execution so issued shall have the same force and effect as other executions in criminal cases.

(2) If the clerk of the court or justice of the peace shall fail or refuse to issue execution as provided in this subsection within sixty (60) days after maturity of the bond or note, he or she shall be liable to indictment for a misdemeanor and upon conviction shall be fined in any sum not less than the amount of the judgments.



§ 16-90-117 - Security to keep the peace or be of good behavior.

(a) The court before which any person may be convicted of any criminal offense not punishable by death shall have power, in addition to the sentence prescribed or authorized by law, to require the person to give security to keep the peace or be of good behavior, or both, for any term not exceeding three (3) years from the time he or she may be discharged from prison if imprisonment is a part of the punishment.

(b) If the person fails to give security as required in subsection (a) of this section, he or she shall be committed to prison, there to remain until the security is given.

(c) No recognizance given under the provisions of subsection (a) of this section shall be deemed to be broken unless the principal therein is convicted of some offense amounting in judgment of law to a breach of the recognizance.



§ 16-90-118 - Duty of court to report to penitentiary.

(a) Whenever any person is sentenced to the penitentiary, it shall be the duty of the court before which he or she has been convicted to cause to be made and transmitted to the agent of the penitentiary a short report of the circumstances attending the offense, particularly those which tended to aggravate or extenuate the offense.

(b) The agent shall file and preserve the report.



§ 16-90-119 - Confiscation of deadly weapons.

(a) When any person is convicted of any homicide, burglary, robbery, assault with intent to kill, assault with a deadly weapon, battery, or any other felony involving a deadly weapon, the court in which the person is convicted may confiscate the deadly weapons involved in the offense and may by court order either:

(1) Transfer the weapons and the title to the weapons to an appropriate state or local law enforcement agency for use or sale by the law enforcement agency; or

(2) Order the weapons destroyed if the weapons are not suitable for use or sale by law enforcement agencies.

(b) (1) The sale of weapons by a law enforcement agency under this section shall be at a public auction or by competitive bid.

(2) The sale shall be subject to a background check of the purchaser through the Federal Bureau of Investigation's National Instant Criminal Background Check System.

(3) The sale shall not include illegal weapons.

(4) The proceeds of the auction shall be retained by the law enforcement agency.



§ 16-90-120 - Felony with firearm.

(a) Any person convicted of any offense that is classified by the laws of this state as a felony who employed any firearm of any character as a means of committing or escaping from the felony, in the discretion of the sentencing court, may be subjected to an additional period of confinement in the state penitentiary for a period not to exceed fifteen (15) years.

(b) The period of confinement, if any, imposed under this section shall be in addition to any fine or penalty provided by law as punishment for the felony itself. Any additional prison sentence imposed under the provisions of this section, if any, shall run consecutively and not concurrently with any period of confinement imposed for conviction of the felony itself.

(c) A separate appeal may be taken to the Supreme Court from the imposition of the sentence, if any, provided for by this section, and any appeal shall be in the manner prescribed for appellate review of conviction of criminal offenses in general. However, the sole and only question to be decided upon the separate appeal shall be whether the evidence warrants a finding that the defendant actually employed a firearm in the commission of, or escape from commission of, the felony for which he or she stands convicted.

(d) Any reversal of a defendant's conviction for the commission of the felony shall automatically reverse the prison sentence which may be imposed under this section.

(e) (1) For an offense committed on or after July 2, 2007, notwithstanding any law allowing the award of meritorious good time or any other law to the contrary, except as provided in subdivision (e)(1)(B)(ii) of this section, any person who is sentenced under subsection (a) of this section is not eligible for parole or community correction transfer until the person serves:

(A) Seventy percent (70%) of the term of imprisonment to which the person is sentenced under subsection (a) of this section if the underlying felony was any of the following:

(i) Murder in the first degree, § 5-10-102;

(ii) Kidnapping that is a Class Y felony, § 5-11-102;

(iii) Aggravated robbery, § 5-12-103;

(iv) Rape, § 5-14-103; or

(v) Causing a catastrophe, § 5-38-202(a);

(vi) Trafficking methamphetamine, § 5-64-440(b)(1);

(vii) Manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401; or

(viii) Possession of drug paraphernalia with the purpose to manufacture methamphetamine, the former § 5-64-403(c)(5).

(B) (i) Except as provided in subdivision (e)(1)(B)(ii) of this section, seventy percent (70%) of the term of imprisonment to which the person is sentenced under subsection (a) of this section if the underlying felony was any of the following:

(a) Manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401; or

(b) Possession of drug paraphernalia with the intent to manufacture methamphetamine, the former § 5-64-403(c)(5); or

(c) Trafficking methamphetamine, § 5-64-440(b)(1).

(ii) The person is eligible for parole or community correction transfer if the person serves at least fifty percent (50%) of the term of imprisonment to which the person is sentenced under subsection (a) of this section for the offenses listed in subdivision (e)(1)(B)(i) of this section with credit for the award of meritorious good time under § 12-29-201 unless the person is sentenced to a term of life imprisonment. The time served by any person under this subdivision (e)(1)(B)(ii) shall not be reduced to less than fifty percent (50%) of the person's original sentence under subsection (a) of this section; or

(C) Either one-third (1/3) or one-half (1/2) of the term of imprisonment to which the person is sentenced under subsection (a) of this section with credit for meritorious good time and depending on the seriousness determination made by the Arkansas Sentencing Commission if the underlying felony was any felony not listed in subdivision (e)(1)(A) or (B) of this section.

(2) The sentencing court may waive subdivision (e)(1) of this section if all of the following circumstances exist:

(A) The defendant was a juvenile when the offense was committed;

(B) The defendant was merely an accomplice to the offense; and

(C) The offense was committed on or after July 31, 2007.

(f) A person who commits the offense of possession of drug paraphernalia with the intent to manufacture methamphetamine, § 5-64-443, after July 27, 2011, shall not be subject to the provisions of this section.



§ 16-90-121 - Second or subsequent felony with firearm.

Any person who is found guilty of or pleads guilty or nolo contendere to a second or subsequent felony involving the use of a firearm shall be sentenced to a minimum term of imprisonment of ten (10) years in the state prison without eligibility of parole or community punishment transfer but subject to reduction by meritorious good-time credit.



§ 16-90-122 - Post-conviction release of nonviolent offenders.

(a) Except as provided in subsection (b) of this section, any circuit judge may authorize the temporary release of an offender in the sheriff's custody who has:

(1) Been found guilty of or pleaded guilty or nolo contendere to a nonviolent felony offense in circuit court; and

(2) Been sentenced to a term of imprisonment and committed to the Department of Correction or the Department of Community Correction and is awaiting transfer to the Department of Correction or the Department of Community Correction.

(b) A circuit judge shall not authorize the temporary release of an offender under subsection (a) of this section if the offender has been found guilty of or pleaded guilty or nolo contendere to a:

(1) Class Y felony offense listed in § 16-93-618; or

(2) Felony sex offense listed in the definition of "sex offense" in § 12-12-903.

(c) (1) The circuit judge may authorize the release under the terms and conditions that he or she determines are necessary to protect the public and to ensure the offender's return to custody upon notice that bed space is available at the Department of Correction or the Department of Community Correction.

(2) The circuit judge may require a cash or professional bond to be posted in an amount suitable to ensure the offender's return to custody.






Subchapter 2 - -- Multiple Convictions

§ 16-90-201 - Punishment for second or subsequent convictions generally.

Any person convicted of an offense which is punishable by imprisonment in the penitentiary who shall subsequently be convicted for another offense shall be punished as follows:

(1) If the second offense is such that, upon a first conviction, the offender could be punished by imprisonment for a term less than his or her natural life, then the sentence to imprisonment shall be for a determinate term not less than one (1) year more than the minimum sentence provided by law for a first conviction of the offense for which the defendant is being tried, and not more than the maximum sentence provided by law for this offense, unless the maximum sentence is less than the minimum sentence plus one (1) year, in which case the longer term shall govern;

(2) If the third offense is such that, upon a first conviction, the offender could be punished by imprisonment for a term less than his or her natural life, then the person shall be sentenced to imprisonment for a determinate term not less than three (3) years more than the minimum sentence provided by law for a first conviction of the offense for which the defendant is being tried, and not more than the maximum sentence provided by law for the offense, unless the maximum sentence is less than the minimum sentence plus three (3) years, in which case the longer term shall govern;

(3) (A) If the fourth or subsequent offense is such that, upon a first conviction, the offender could be punished by imprisonment for a term less than his or her natural life, then the person shall be sentenced to imprisonment for the fourth or subsequent offense for a determinate term not less than the maximum sentence provided by law for a first conviction of the offense for which the defendant is being tried, and not more than one and one-half (11/2) times the maximum sentence provided by law for a first conviction.

(B) However, any person convicted of a fourth or subsequent offense shall be sentenced to imprisonment for no less than five (5) years.



§ 16-90-202 - Punishment for third conviction for certain offenses.

(a) When any person shall be convicted of murder, rape, carnal abuse, or kidnapping and it shall be shown that the person has been twice previously convicted of any of the above-mentioned crimes in this state or any other state, upon the third conviction the person shall be deemed an habitual criminal and shall be sentenced to life imprisonment in the state penitentiary.

(b) However, nothing in this section shall be construed to abolish or otherwise affect punishment by death for crimes which are punishable by death.



§ 16-90-204 - Evidence of former conviction.

The duly certified copy of the record of a former conviction and judgment of any court of record for imprisonment in the penitentiary against the person indicated or the certificate of the warden or other chief officer of any penitentiary of this state or any other state in the United States, of the federal government, of any foreign country, or of the chief custodian of the records of the United States Department of Justice containing the name and the fingerprints of the person imprisoned as they appear in the records of his or her office shall be prima facie evidence, upon the trial of any person for a second and subsequent offense, of the conviction and judgment of imprisonment in the penitentiary and may be used in evidence against the person.



§ 16-90-205 - Trial procedure for habitual criminals.

The following trial procedure shall be adhered to in cases involving habitual criminals:

(1) The jury shall first hear all of the evidence pertaining to the current charge against the defendant and shall retire to reach its verdict as to this charge based only upon the evidence. However, nothing in this subdivision (1) shall prohibit cross-examination of a defendant as to previous convictions when the defendant takes the stand in his or her own defense;

(2) If the defendant is found guilty, the same jury shall sit again and hear evidence of the defendant's prior conviction or convictions. However, the defendant shall have the right to deny the existence of any prior convictions and to offer evidence in support of this denial; and

(3) The jury shall again retire, and if it is found that one (1) or more prior convictions exist or if the defendant admits the previous conviction or convictions, then the prior conviction or convictions shall be considered in fixing the punishment for the current offense for which the defendant has been convicted in accordance with § 16-90-201.






Subchapter 3 - -- Restitution to Victims

§ 16-90-301 - Legislative determination.

The General Assembly recognizes that many innocent persons suffer injury, death, property damage, and resultant financial hardship because of crimes committed in this state and that there is a genuine need in this state to establish a method whereby the responsible offender, as far as practicable, may be required to make restitution to his or her victim so as to make that victim whole with respect to the financial injury suffered.



§ 16-90-302 - Subchapter amendatory and supplemental.

The provisions of this subchapter are amendatory and supplemental to Act 482 of 1977, as amended.



§ 16-90-307 - Restitution fund.

(a) The circuit judges of each judicial district may establish a restitution fund to be administered by the circuit judge, the prosecuting attorney, or probationary agency, whichever the circuit judge shall designate.

(b) The circuit judges shall provide rules and regulations for this fund and shall supervise it.

(c) (1) The circuit judges may levy additional fines against criminal defendants and place the additional fine money in the restitution fund of the judicial district.

(2) The additional fines shall be in an amount not to exceed the amount of the criminal penalty fine provided by law for the offense.

(3) The additional fine money shall be remitted to the fund, to be deposited in a depository other than the county treasurer or State Treasury.

(d) Application for restitution may be made by victims of crime by written petition to the circuit judge, and the application shall be ruled upon without hearing.

(e) Nothing in this section shall be construed as prohibiting any circuit judge from requiring any specific defendant to make direct restitution to specific victims.



§ 16-90-308 - Proceeds from sale of rights arising from criminal act.

(a) (1) Any person referred to as the defendant in this section who has been convicted of or pleaded guilty or nolo contendere to any crime who contracts to reenact the crime by use of any book, motion picture, magazine article, radio or television presentation, live entertainment, or any live or recorded presentation, or from the expression of his or her thoughts, opinions, or emotions regarding the crime, shall pay to the circuit court wherein the charges were filed any money or thing of value contracted to be paid to the defendant or his or her spouse, heirs, assigns, and transferees.

(2) The circuit court shall deposit the moneys in an escrow account for the benefit of and payable to any victim, or his or her legal representative, of crimes committed by the defendant.

(b) Payments from the account shall be made to the defendant upon an order of the judge of the circuit court wherein the charges were filed upon a showing that the money or thing of value shall be used for the exclusive purpose of retaining legal representation for the defendant at any stage of the criminal proceedings arising out of the criminal charge and that the defendant would otherwise be unable to afford adequate representation.

(c) (1) Payments from the account shall be used to satisfy any civil judgment rendered in favor of a victim or his or her legal representative which arose out of the circumstances upon which the defendant's conviction was based, but only if the victim brings a civil action to recover money against the defendant.

(2) If no victim or legal representative of a victim has filed suit within five (5) years from the filing of the charges, any money remaining shall be paid over to any state-supported victim reparation or assistance program.

(3) Upon the disposition of the criminal charges in favor of the defendant, money in the account shall be paid over to the defendant.

(d) The circuit court in which the charges were filed shall publish a notice in at least one (1) newspaper of general circulation in each county of the state one (1) time every year for four (4) years from the date the money is deposited with the court, notifying any eligible victim or legal representative of an eligible victim that moneys are available to satisfy judgments pursuant to this section.



§ 16-90-309 - Restitution for theft of public property.

(a) When any defendant is found guilty or pleads guilty or nolo contendere to theft or any other offense affecting property held by or belonging to the state or any political subdivision thereof, the court shall require the payment of restitution for the benefit of the state or the applicable political subdivision as part of the sentence.

(b) The court shall set the amount of restitution based on reliable and probative evidence. Any amounts received by the state or a political subdivision from the Self-Insured Fidelity Bond Program, § 21-2-701 et seq., or other third party bonds as a result of the defendant's actions shall not reduce the amount of restitution required to be paid by the defendant.

(c) If payments are made by the Self-Insured Fidelity Bond Program to reimburse the state or political subdivision for losses incurred as a result of the actions of the defendant, the Self-Insured Fidelity Bond Program is entitled to receive priority to any restitution ordered and received by the court up to the amount paid by the Self-Insured Fidelity Bond Program to the state or political subdivision.

(d) The Self-Insured Fidelity Bond Program is subrogated to any right of the state or political subdivision to the extent of any proceeds paid by the Self-Insured Fidelity Bond Program.

(e) If restitution is allowed to be made over a period of time, the court shall also require the payment of interest on the amount of outstanding restitution. Interest shall begin to accrue from the date the court-ordered restitution is filed with the court clerk. The court shall determine the rate of interest to be assessed.

(f) An order of restitution for the benefit of the state or any political subdivision pursuant to the provisions of this section and § 16-90-310 does not bar any civil remedy that may also be available under law.



§ 16-90-310 - Theft of public property -- Lien on defendant's property.

(a) When any defendant is found guilty of or pleads guilty or nolo contendere to theft or any other offense affecting property held by or belonging to the state or any political subdivision thereof, the circuit court shall order a lien upon any and all property, refunds, or any other items in which the defendant may have a vested interest.

(b) (1) The purpose of the lien is to secure the payment of any restitution, fines, court costs, or other payments that may be ordered by the court.

(2) (A) The lien shall have the same effect as any other civil judgment.

(B) The state or the applicable political subdivision may execute upon the judgment in any manner provided by law.

(C) Notwithstanding any other provisions of law, the state or any political subdivision may execute upon any funds held by a state public retirement system or any state agency or political subdivision in which the defendant may have a vested interest.

(3) The court shall order that these liens be released upon satisfaction of all payments ordered by the court.



§ 16-90-311 - Restitution for audit investigation costs.

(a) When any defendant is found guilty of or pleads guilty or nolo contendere to theft or any other offense affecting property held by or belonging to the State of Arkansas or any political subdivision of the state, and the Division of Legislative Audit has incurred costs in the investigation of the transactions, the court shall require as part of the sentence the payment of restitution for the audit investigation costs to be payable to the Division of Legislative Audit.

(b) (1) The court shall set the amount of restitution based on audit investigative costs records provided by the Division of Legislative Audit.

(2) Any amounts received by the state or a political subdivision from the Self-Insured Fidelity Bond Program, § 21-2-701 et seq., or other third-party bonds as a result of the defendant's actions shall not reduce the amount of restitution required to be paid by the defendant.






Subchapter 4 - -- Execution of Sentence -- Confinement

§ 16-90-401 - Delivery of copy of judgment to sheriff.

Where a judgment of confinement, either in the penitentiary or county jail, is pronounced, a certified copy of the judgment must be furnished forthwith to the sheriff, who shall thereupon execute it, and no other warrant or authority is necessary to its execution.



§ 16-90-402 - Delivery of defendant and copy of judgment to proper officials.

(a) The sheriff, in executing a judgment of confinement, shall deliver the defendant with a certified, standardized copy of the judgment and commitment to the officials of the Department of Correction or to the jailer, as indicated in the judgment.

(b) The standardized copy shall be developed by representatives from the Department of Correction, the Arkansas Judicial Council, and the Arkansas Prosecuting Attorneys' Association.



§ 16-90-403 - Power of sheriff to prevent escape, etc.

In conveying the defendant to the penitentiary, the sheriff shall have all the powers of preventing an escape, of resisting an effort to rescue the defendant, of recapturing the defendant, and of summoning persons to his or her aid that the sheriff would have in executing a warrant of arrest in his or her county.



§ 16-90-404 - Written return of sheriff.

The sheriff shall make a written return of the execution of the judgment of imprisonment and file the return with the clerk of the court within ten (10) days after the execution of judgment.



§ 16-90-405 - Filing of judgment with clerk.

(a) It shall be the duty of the justice of the peace or the clerk of the court rendering a judgment or sentence of conviction in misdemeanor cases when the defendant is committed to the county jail to file a copy of the judgment or sentence in the office of the clerk of the county court, together with a full itemized statement of the fine and costs adjudged, as well as a concise statement of the time the convict may be held to labor in discharge of the judgment or sentence.

(b) The clerk of the county court shall register the judgment or sentence in a book to be kept by him for that purpose.



§ 16-90-407 - Confinement in default of payment of fine.

(a) The defendant shall not be held in confinement under an execution for a fine for a longer period than at the rate of one (1) day for each two dollars ($2.00) of the fine. However, the confinement shall not discharge the fine, which thereafter can only be collected by proceeding against the defendant's property.

(b) The provisions of this section shall not apply to judgments in city or police courts, which may be discharged by confinement in the city workhouse, according to the provisions of the special statutes regulating them.



§ 16-90-408 - Grounds for removal of person in confinement.

A person committed to prison for any criminal offense who is in the custody of an officer shall not be removed from the prison or delivered to the custody of any other officer, except in the following cases:

(1) By writ of habeas corpus or some other legal writ or under the guidelines of the Interstate Corrections Compact, § 12-49-101 et seq.;

(2) When he or she may be delivered to an officer, to be removed to some common jail;

(3) In case of fire, infectious disease, or other great necessity; or

(4) (A) When the prisoner is charged by affidavit with treason or felony committed in some other state or territory of the United States of America.

(B) In such a case, on the demand of the executive of that state or the governor of a territory of the United States from which the prisoner fled, the prisoner shall be sent in custody by order of any circuit court or may be bound by recognizance, with good security by the court to appear at the proper time and place and surrender himself or herself to the court or tribunal having jurisdiction of the offense if the court, upon consideration of the evidence, shall be of the opinion that he or she should be put upon trial.



§ 16-90-409 - Judgment -- Abatement of nuisance, etc.

(a) A certified copy of the judgment delivered to the sheriff shall authorize and require him or her to execute a judgment for the abatement or removal of a nuisance or for anything other than the payment of money by the defendant.

(b) The sheriff shall make a return of his or her execution of the judgment and file the return with the clerk of the court within sixty (60) days after the copy is delivered to him or her.






Subchapter 5 - -- Execution of Sentence -- Death Penalty

§ 16-90-501 - Delivery of copy of judgment and convict to penitentiary.

(a) The clerk of the court in which is pronounced the sentence of death against any convict shall deliver a certified copy thereof to the superintendent of the penitentiary as soon as may be after the sentence.

(b) When a judgment of death is pronounced upon any person upon conviction of a capital offense, the person shall be immediately conveyed to the state penitentiary by the sheriff of the county in which the trial was held and shall be delivered to the keeper or superintendent of the state penitentiary and kept there awaiting execution.



§ 16-90-502 - Conduct of execution.

(a) Each execution shall be conducted by the Director of the Department of Correction or some assistant or assistants designated by him or her.

(b) The punishment of death must be carried out in the manner prescribed at § 5-4-617 in every case.

(c) The director or the assistants appointed by him or her shall proceed unless a suspension of execution is ordered, at the time named in the sentence, to cause the death of the felon under sentence of death in the manner prescribed at § 5-4-617.

(d) (1) No execution of any person convicted in this state of a capital offense shall be public, but shall be private.

(2) At the execution there shall be present the director or an assistant, the Department of Correction official in charge of medical services or his or her designee, and a number of respectable citizens numbering not fewer than six (6) nor more than twelve (12) whose presence is necessary to verify that the execution was conducted in the manner required by law. Counsel for the person being executed and the spiritual adviser to the person being executed may be present. Other persons designated by the director may be present, but the maximum number of persons at the execution shall not exceed thirty (30).

(3) (A) During the execution there shall be a closed-circuit audiovisual monitor placed in a location chosen by the director, and any close relatives of the deceased victim or any surviving innocent victims who desire to view the execution may be present. In no case shall the number of viewers exceed five (5) per execution. No audio or video recording shall be made of the execution.

(B) "Close relatives of the victim" means the following persons in relation to the victim for whose death an inmate is sentenced to death:

(i) The spouse of the victim at the time of the victim's death;

(ii) The parents or stepparents of the victim;

(iii) The adult brothers, sisters, children, or stepchildren of the victim; or

(iv) Any other adult relative with a close relationship to the victim.

(C) "Surviving innocent victims" means any person innocently present during the commission of the capital offence who sustains an injury, either physical or emotional, and such injury results in a separate conviction for a lesser offense which arises out of the same course of conduct.



§ 16-90-503 - Certification of execution.

(a) The Director of the Department of Correction shall certify the fact of the execution of the condemned felon to the clerk of the court by which the sentence was pronounced, who shall file the certificate with the papers of the case and enter it upon the records of the case.

(b) If the office of director is abolished, the duties devolving on him or her shall be performed by any other person selected by any board or commission having charge of the penitentiary.



§ 16-90-505 - Return of body.

Upon application of a relative of the person executed, the body after execution may be returned to his or her address and at his or her cost.



§ 16-90-506 - Reprieve, new trial, etc.

(a) (1) Should the condemned felon, while in the custody of the Director of the Department of Correction, be granted a reprieve by the Governor or obtain a writ of error from the Supreme Court or should the execution of the sentence be stayed by any competent judicial proceeding, notice of the reprieve or writ of error or stay of execution shall be served upon the Director of the Department of Correction, as well as upon the condemned felon, and he or she shall yield obedience to it.

(2) In any subsequent proceeding, the mandate of the court having regard to the condemned felon shall be served upon the Director of the Department of Correction as well as upon the felon.

(3) If the felon is resentenced by the court, the proceedings shall be as provided under the original sentence.

(b) If a new trial is granted to the condemned felon after he or she has been conveyed to the Department of Correction, he or she shall be conveyed back to the place of trial as the Director of the Department of Correction may direct.

(c) The only officers who shall have the power of suspending the execution of a judgment of death are:

(1) The Governor;

(2) In cases of insanity or pregnancy of the individual, the Director of the Department of Correction as provided in subsection (d) of this section; and

(3) In cases of appeals, the Clerk of the Supreme Court, as prescribed by law.

(d) (1) (A) When the Director of the Department of Correction is satisfied that there are reasonable grounds for believing that an individual under sentence of death is not competent, due to mental illness, to understand the nature and reasons for that punishment, the Director of the Department of Correction shall notify the Deputy Director of the Division of Behavioral Health of the Department of Health and Human Services. The Director of the Department of Correction shall also notify the Governor of this action. The Division of Behavioral Health of the Department of Health and Human Services shall cause an inquiry to be made into the mental condition of the individual within thirty (30) days of receipt of notification. The attorney of record of the individual shall also be notified of this action, and reasonable allowance will be made for an independent mental health evaluation to be made. A copy of the report of the evaluation by the Division of Behavioral Health of the Department of Health and Human Services shall be furnished to the Department of Correction Mental Health Services, along with any recommendations for treatment of the individual. All responsibility for implementation of treatment remains with the Department of Correction Mental Health Services.

(B) (i) If the individual is found competent to understand the nature of and reason for the punishment, the Governor shall be so notified and shall order the execution to be carried out according to law.

(ii) If the individual is found incompetent due to mental illness, the Governor shall order that appropriate mental health treatment be provided. The Director of the Department of Correction may order a reevaluation of the competency of the individual as circumstances may warrant.

(2) When the Director of the Department of Correction is satisfied that there are reasonable grounds for believing that a female convict under sentence of death is pregnant, he or she shall suspend the execution until it appears that she is not pregnant or until she has delivered the child.



§ 16-90-507 - Failure to execute on appointed day.

(a) Whenever a judgment of death has not been executed on the day appointed therefor by the court from any cause whatever, the Governor shall fix the day of execution by a warrant under his or her hand and seal of the state.

(b) The warrant shall be obeyed by the Director of the Department of Correction and no one but the Governor may then suspend the execution.






Subchapter 6 - -- Expungement of Record

§ 16-90-601 - Minor felony offenders subsequently pardoned for offense.

Any person who committed a felony in this state while under sixteen (16) years of age, was convicted and given a suspended sentence, subsequently received a pardon for the conviction, and has not since been convicted of another criminal offense shall have the criminal record expunged by the sentencing court.



§ 16-90-602 - Minor nonviolent felony offenders -- Petition.

(a) A person who is convicted of a nonviolent felony committed while the person was under the age of eighteen (18) years and who was incarcerated or whose sentence was suspended, or who was placed on probation, may petition the convicting court to have the record of the conviction expunged upon completion of the sentence or expiration of the suspension or probation period or at any time thereafter.

(b) When a petition is filed with the court for expunging the record of conviction of a minor as authorized in this section, the court may enter an order expunging the record as requested in the petition if it determines that it is in the best interest of the petitioner and the state.



§ 16-90-603 - Minor felony offenders -- Expungement of record.

The procedure, effect, and definition of "expungement" as used in this subchapter shall be in accordance with that established in § 16-90-901 et seq.



§ 16-90-605 - Governor's pardon -- Court order -- Exclusions.

(a) The Governor shall notify the sentencing court upon issuing a pardon and the court shall issue an order expunging the records relating to the conviction of the person pardoned.

(b) The records relating to the conviction of a person pardoned prior to July 15, 1991, shall be expunged upon a copy of the pardon's being filed with the sentencing court by the person.

(c) This section shall not apply to a pardon issued for:

(1) Any offense in which the victim is a person under the age of eighteen (18);

(2) Any sex offense; or

(3) An offense resulting in death or serious physical injury.






Subchapter 7 - -- Crime Victims Reparations

§ 16-90-701 - Title.

This subchapter shall be known and may be cited as the "Arkansas Crime Victims Reparations Act".



§ 16-90-702 - Legislative intent.

It is the intent of the General Assembly to provide a method of compensating and assisting those persons within the state who are victims of criminal acts and who suffer personal injury or death. To this end, it is the further intent of the General Assembly to provide reparations, in the amount of expenses actually incurred as a direct result of the criminal acts of other persons up to a maximum amount of ten thousand dollars ($10,000). However, for those victims whose injuries are catastrophic and result in a total and permanent disability, the maximum amount shall not exceed twenty-five thousand dollars ($25,000).



§ 16-90-703 - Definitions.

As used in this subchapter:

(1) (A) "Allowable expense" means charges incurred for needed products, services, and accommodations, including, but not limited to:

(i) Medical care;

(ii) Rehabilitation;

(iii) Rehabilitative occupational training;

(iv) Crime scene cleanup; and

(v) Other remedial treatment and care.

(B) It also includes a reasonable and necessary amount for expenses related to funeral, cremation, or burial;

(2) "Board" means the Crime Victims Reparations Board created by § 16-90-705;

(3) (A) "Claimant" means any of the following persons applying for reparations under this subchapter:

(i) A victim;

(ii) A dependent of a victim who has died because of criminally injurious conduct; or

(iii) A person authorized to act on behalf of any of the persons enumerated in this subdivision (3)(A).

(B) The term shall not include a service provider;

(4) "Collateral source" means a source of benefits or advantages for economic loss which the claimant has received or which is readily available to the claimant from any one (1) or more of the following:

(A) The offender;

(B) (i) The United States Government or any agency thereof in the form of benefits, such as social security, medicare, and medicaid; or

(ii) A state or any of its political subdivisions;

(C) State-required temporary nonoccupational disability insurance;

(D) Workers' compensation;

(E) Wage continuation programs of any employer;

(F) Proceeds of a contract of insurance payable to the claimant for loss which the victim sustained because of the criminally injurious conduct; or

(G) A contract providing prepaid hospital and other health care services or benefits for disability;

(5) (A) (i) "Criminally injurious conduct" means an act which occurs or is attempted in this state that results in personal injury or death to a victim, which act is punishable by fine, imprisonment, or death.

(ii) This term shall include acts of terrorism committed outside of the United States as defined in 18 U.S.C. § 2331 against any Arkansas resident.

(iii) This term shall not include acts arising out of the operation of motor vehicles, boats, or aircraft unless the acts were committed with the intent to inflict injury or death or unless the acts involve any of the following:

(a) Injury or death intentionally inflicted through the use of a motor vehicle, boat, or aircraft;

(b) A violation of the Omnibus DWI Act, § 5-65-101 et seq.; or

(c) A violation of § 27-53-101.

(B) For the purposes of this subchapter, a person shall be deemed to have committed criminally injurious conduct, notwithstanding that by reason of age, insanity, drunkenness, or other reason he or she was legally incapable of committing a crime;

(6) "Dependent" means a natural person wholly or partially dependent upon the victim for care or support and includes a child of the victim born after the death of the victim where the death occurred as a result of criminally injurious conduct;

(7) "Economic loss" means monetary detriment consisting of allowable expense and work loss, but shall not include noneconomic detriment;

(8) "Immediate family" means a person's spouse, children, parents or guardian, siblings, and grandparents, whether related by blood, adoption, or marriage;

(9) "Noneconomic detriment" means:

(A) Pain;

(B) Suffering;

(C) Inconvenience;

(D) Physical impairment; and

(E) Nonpecuniary damage;

(10) "Personal injury" means actual bodily harm, including pregnancy or mental anguish which is the direct result of a violent criminal act;

(11) (A) "Victim" means a person who suffers personal injury or death as a result of criminally injurious conduct committed either within the State of Arkansas or against any Arkansas resident who suffers personal injury as the result of criminally injurious conduct which occurs in states presently not having crime victims reparations programs for which the victim is eligible, and further includes any Arkansas resident who is injured or killed by an act of terrorism committed outside of the United States, as defined in 18 U.S.C. § 2331.

(B) The term "victim" shall also include a person who:

(i) Is the child, whether by blood, adoption, or marriage, of a victim as defined in subdivision (11)(A) of this section;

(ii) (a) Is an immediate family member of a deceased victim, a victim of sexual assault, or a child victim; or

(b) Is not an immediate family member, but who resided at the time of the crime in the same permanent household as a deceased victim; or

(iii) Discovered the body of a victim who died as the result of criminally injurious conduct; and

(12) "Work loss" means loss of income from work the victim or claimant would have performed if the victim had not been injured or died, reduced by any income from substitute work actually performed by the victim or claimant or by income the victim or claimant would have earned in available appropriate substitute work that he or she was capable of performing but unreasonably failed to undertake.



§ 16-90-704 - Penalty.

The filing of a false claim for reparations pursuant to this subchapter shall constitute a Class D felony.



§ 16-90-705 - Crime Victims Reparations Board.

(a) (1) There is created a Crime Victims Reparations Board consisting of five (5) members appointed by the Governor with the advice and consent of the Senate to serve four-year staggered terms and until a successor is appointed and qualified.

(2) At least two (2) members of the board shall be persons admitted to practice law in this state.

(3) At least one (1) member of the board shall be:

(A) A victim of criminally injurious conduct;

(B) The next of kin of a homicide victim; or

(C) An individual experienced in providing victim assistance services.

(4) A vacancy shall be filled in the same manner as a regular appointment.

(b) Each year the board shall elect the chair from its membership.

(c) (1) Members of the board shall receive no pay for their services, but each member may receive expense reimbursement in accordance with § 25-16-901 et seq.

(2) All reasonable and necessary expenses of the board shall be paid from the Crime Victims Reparations Revolving Fund.



§ 16-90-706 - Powers of board -- Logistical support.

(a) (1) The Crime Victims Reparations Board shall have:

(A) Power to award reparations for economic loss arising from criminally injurious conduct if satisfied by a preponderance of the evidence that the requirements for reparations have been met; and

(B) Authority to award the reparations to the claimant or directly to the provider of services.

(2) The board shall:

(A) Hear and determine all matters relating to claims for reparations, including having the power to reinvestigate or reopen claims without regard to statutes of limitation; and

(B) (i) Have discretion to act in a panel of three (3) or more members.

(ii) This panel may exercise the powers granted to the board.

(3) The board shall have the power to subpoena witnesses and compel their attendance, require the production of records and other evidence, administer oaths or affirmations, conduct hearings, and receive relevant evidence.

(4) (A) The board shall be provided such office, support staff, and secretarial services as necessary by the office of the Attorney General.

(B) The support staff and secretarial services described in subdivision (a)(4)(A) of this section may also be assigned by the Attorney General to engage in additional legal work in other areas that do not involve crime victims reparations.

(b) In addition to any other powers and duties specified elsewhere in this subchapter, the board may:

(1) Regulate its own procedure, except as otherwise provided in this subchapter;

(2) Adopt rules and regulations to implement the provisions of this subchapter;

(3) Define any term not defined in this subchapter;

(4) Prescribe forms necessary to carry out the purposes of this subchapter;

(5) Request access to any reports of investigations or other data necessary to assist the board in making a determination of eligibility for reparations under the provisions of this subchapter;

(6) Take judicial notice of general, technical, and scientific facts within its specialized knowledge; and

(7) Publicize the availability of reparations and information regarding the filing of claims for reparations.



§ 16-90-707 - Annual report by board.

(a) The Crime Victims Reparations Board shall prepare and transmit annually a report of its activities to the Governor.

(b) This report shall include the amount of reparations awarded and a statistical summary of claims and awards made and denied.



§ 16-90-708 - Application forms -- Cooperation by applicant.

(a) Each law enforcement agency in the state shall keep application forms prepared and provided by the Crime Victims Reparations Board and make them available to any person upon request.

(b) The board may contact any law enforcement agency to determine if an applicant has cooperated with that agency in the identification, apprehension, and conviction of the perpetrator of the crime.



§ 16-90-709 - Proceedings and record -- Settlement of claims.

(a) (1) Every party to the claim shall be afforded an opportunity to appear and be heard, to offer evidence and argument on any issues relevant to the claim, and to examine witnesses and offer evidence to reply to any matter of an evidentiary nature in the record relevant to the claim.

(2) A record of the proceedings of the hearing in a contested case shall be made and shall be transcribed upon request of any party, who shall pay transcription costs unless otherwise ordered by the Crime Victims Reparations Board.

(b) Without a hearing, the board may settle a claim by stipulation, agreed settlement, consent order, or default.



§ 16-90-710 - Waiver of physician-patient privilege -- Examinations and reports.

(a) Any person filing a claim under the provisions of this subchapter shall be deemed to have waived any physician-patient privilege as to communications or records relevant to an issue of the physical, mental, or emotional condition of the claimant.

(b) (1) If the mental, physical, or emotional condition of a claimant is material to a claim, upon good cause shown, the Crime Victims Reparations Board may order the claimant to submit to a mental or physical examination and may order an autopsy of a deceased victim.

(2) The order shall:

(A) Specify the time, place, manner, conditions, and scope of the examination or autopsy and the person by whom it is to be made; and

(B) (i) Require the person to file a detailed written report of the examination or autopsy with the board.

(ii) The report shall set out the findings of the person making the report, including results of all tests made, diagnoses, prognoses, and other conclusions and reports of earlier examinations of the same conditions.

(c) The board shall furnish to the victim a copy of any reports examined. If the victim is deceased, the board, on request, shall furnish a copy of the report to the claimant.

(d) The board may require the claimant to supply any additional medical or psychological reports available relating to the injury or death for which reparations are claimed.



§ 16-90-711 - Confidential information.

When submitted to the Crime Victims Reparations Board as part of an application, the following information shall be confidential:

(1) Documents submitted by a claimant which relate to medical treatment; and

(2) Law enforcement investigative reports, if confidential under any other law.



§ 16-90-712 - Conditions for reparations -- Changes in awards.

(a) Reparations shall not be awarded:

(1) Unless the claim has been filed with the Crime Victims Reparations Board within one (1) year after the injury or death upon which the claim is based, unless the board finds good cause for the failure to file a timely claim;

(2) To a claimant who was the offender or an accomplice of the offender;

(3) To another person if the award would unjustly benefit the offender or accomplice;

(4) To a victim who is injured or killed while confined in state, county, or municipal jail, prison, or other correctional facility as a result of conviction of any crime;

(5) To any claimant who has been convicted of a felony involving criminally injurious conduct;

(6) Unless the criminally injurious conduct resulting in injury or death was reported to the proper authorities within seventy-two (72) hours after its occurrence, or the board finds there was good cause for the failure to report within that time; or

(7) (A) (i) If there are insufficient funds in the Crime Victims Reparations Revolving Fund.

(ii) However, when sufficient funds become available, the awards which have not been paid shall be paid in chronological order with the oldest paid first, unless the board finds that compelling circumstances support a payment out of chronological order.

(B) Any award under this subchapter is specifically not a claim against the state if it cannot be paid due to a lack of funds in the fund.

(b) Reparations otherwise payable to a claimant shall be diminished to the extent:

(1) That the economic loss is recouped from collateral sources; or

(2) Of the degree of responsibility for the cause of the injury or death attributable to the victim, as determined by the board.

(c) Upon finding that the claimant or victim has not fully cooperated with appropriate law enforcement agencies, the board may deny, withdraw, or reduce an award of reparations.

(d) (1) On its own motion or on request of the claimant, the board may reconsider a decision granting or denying an award or determining its amount.

(2) An order on reconsideration of an award shall not require a refund of amounts previously paid unless the award was obtained by fraud.

(3) Reconsideration does not affect the finality of a board decision for the purpose of judicial review.



§ 16-90-713 - Awards apart from prosecution.

(a) An award may be made whether or not any person is prosecuted or convicted.

(b) The Crime Victims Reparations Board may suspend the proceedings pending disposition of a criminal prosecution that has been commenced or is imminent but may make a tentative award under § 16-90-716.



§ 16-90-714 - Subrogation of state to claimant's rights.

(a) If reparations are awarded, the state shall be subrogated to all the rights of a claimant to receive or recover from a collateral source to the extent that reparations were awarded.

(b) (1) In the event the claimant recovers reparations, other than under the provisions of this subchapter for injuries or death resulting from criminally injurious conduct, the claimant shall retain as trustee so much of the recovered funds as necessary to reimburse the Crime Victims Reparations Revolving Fund to the extent that reparations were awarded to the claimant from that fund.

(2) The funds retained in trust shall be promptly deposited in the fund.

(c) (1) If a claimant brings an action to recover damages related to the criminally injurious conduct upon which reparations are claimed or awarded, the claimant shall give the Crime Victims Reparations Board written notice of the action.

(2) After receiving the notice, the board may join in the action as a party plaintiff to recover the reparations awarded.

(d) The board shall not require any claimant to seek or accept any collateral source contribution unless the claimant was receiving those benefits prior to the occurrence giving rise to the claim under the provisions of this subchapter.



§ 16-90-715 - Action by state against convicted person for recovery of reparations.

(a) (1) Whenever any person is convicted of a crime and an order for the payment of reparations is or has been made under this subchapter for a personal injury or death resulting from the act or omission constituting the crime for which conviction was had, the Attorney General may institute a civil action against the convicted person for the recovery of all or any part of the reparations paid.

(2) (A) The suit shall be instituted in the circuit court having jurisdiction in the county in which the person resides or is found or in Pulaski County.

(B) The court shall have jurisdiction to hear, determine, and render judgment in the action.

(3) (A) Any amount recovered under this subsection shall be credited to the Crime Victims Reparations Revolving Fund.

(B) If an amount greater than that paid pursuant to the order for payment of reparations is recovered and collected in the action, the Crime Victims Reparations Board shall pay the balance to the claimant.

(b) The board shall provide the Attorney General with such information, data, and reports as he or she may require to institute actions in accordance with this section.



§ 16-90-716 - Limitation on reparations -- Manner of payment.

(a) (1) Reparations payable to a victim and to all other claimants sustaining economic loss because of injury to or death of that victim may not exceed ten thousand dollars ($10,000).

(2) However, for those victims whose injuries are catastrophic and result in a total and permanent disability, the maximum reparations amount shall not exceed twenty-five thousand dollars ($25,000).

(b) (1) The Crime Victims Reparations Board may provide for the payment to a claimant in a lump sum or in installments.

(2) At the request of the claimant, the board may convert future economic loss other than allowable expense to a lump sum, but only upon a finding by the board of either of the following:

(A) That the award in a lump sum will promote the interests of the claimant; or

(B) That the present value of all future economic loss other than allowable expense does not exceed one thousand dollars ($1,000).

(c) If the board determines that the claimant will suffer financial hardship unless an advance award is made, an amount may be paid to the claimant and shall be deducted from the final award or shall be repaid and recoverable from the claimant to the extent that it exceeds the final award.

(d) (1) An award payable in installments for future economic loss may be made only for a period as to which the board can reasonably determine future economic loss.

(2) An award payable in installments for future economic loss may be modified by the board upon its finding that a material and substantial change of circumstances has occurred.

(e) An award shall not be subject to execution, attachment, garnishment, or other process, except that an award for allowable expense shall not be exempt from a claim of a creditor to the extent that the creditor has provided products, services, or accommodations, the costs of which are included in the award.

(f) An assignment by the claimant to any future award under the provisions of this subchapter is unenforceable, except:

(1) An assignment of any award for work loss to assure payment of court-ordered alimony, maintenance, or child support; or

(2) An assignment of any award for allowable expense to the extent that the benefits are for the cost of products, services, or accommodations necessitated by the injury or death on which the claim is based and are provided or are to be provided by the assignee.



§ 16-90-717 - Crime Victims Reparations Revolving Fund.

There is created in the State Treasury a revolving fund for the Crime Victims Reparations Board to be designated the "Crime Victims Reparations Revolving Fund". The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all moneys received by the Crime Victims Reparations Board from any source including moneys applied for and received from any state, federal, or private source. All interest earned as a result of investing moneys in the Crime Victims Reparations Revolving Fund shall be paid into the fund and not into the general revenues of this state. All moneys accruing to the credit of the fund are appropriated and may be budgeted and expended by the board for the purpose of implementing the provisions of this subchapter and the provisions of the sexual assault statutes, §§ 12-12-401 -- 12-12-404.



§ 16-90-719 - Property damage -- Reparations -- Intent.

(a) (1) Persons who have suffered damage to their primary residence and surrounding real property in an amount in excess of five hundred dollars ($500) as a result of a criminal act or who have had personal property stolen from their primary residence valued in excess of five hundred dollars ($500), and who do not have adequate available resources or any collateral source of reimbursement, such as insurance, to cover the costs of repairs to their property may file a claim with the Crime Victims Reparations Board in the manner and form as is presently required by the Crime Victims Reparations Board for crime victims.

(2) The Crime Victims Reparations Board shall have the power to provide labor for repairs and cleanup supplied by eligible offenders serving community punishment and probationers in accordance with rules and regulations promulgated by the Board of Corrections.

(3) By this section, the Department of Community Correction is authorized and directed to promulgate necessary rules and regulations permitting the use of eligible inmates transferred to or sentenced directly to community punishment and probationers to perform the repair and cleanup work contemplated by this section and consistent with guidelines established by the Crime Victims Reparations Board.

(b) Inmates who have been convicted of violent crimes or residential burglary, even if transferred to or sentenced directly to community punishment, and probationers who have been convicted of violent crimes, residential burglary, or theft of property shall be ineligible to participate in this program, and the regulations governing this program shall reflect this prohibition.

(c) (1) The Crime Victims Reparations Board and the Board of Corrections with the cooperation and assistance of the Department of Community Correction, working in conjunction with each other, shall promulgate the necessary rules and regulations to establish a program whereby eligible inmates released to or sentenced directly to community punishment and probationers may perform labor on the primary residence and surrounding real property of victims whose primary residence has suffered damage as a result of a criminal act or whose personal property has been stolen from their primary residence, and whose owner does not have adequate available resources or any collateral source of reimbursement such as insurance to cover the costs of repairs or replacement.

(2) The safety of the victim, the probationer, and the inmate is to be given first priority in promulgating the rules and regulations.

(d) (1) Whenever a dollar amount of property damage or loss is referred to in subsections (a)-(c) of this section, the dollar amount shall refer to the fair market repair or replacement value.

(2) Further, no award shall be made under the provisions of this section for a loss based on the dollar amount of an insurance deductible which is five hundred dollars ($500) or less.

(e) It is the intent of this section to provide a method of reparations whereby victims whose primary residence is damaged or whose personal property is stolen from their primary residence as a result of criminal acts and who do not have adequate available resources or a collateral source of reimbursement such as insurance to cover the cost of repairs to their primary residence or replacement of the personal property may receive assistance in the form of inmate or probationer labor to make repairs to and clean up their primary residence and the surrounding real property.






Subchapter 8 - -- Sentencing Guidelines

§ 16-90-801 - Statement of sentencing policy.

(a) Purposes of Sentencing. The primary purposes of sentencing a person convicted of a crime are:

(1) To punish an offender commensurate with the nature and extent of the harm caused by the offense, taking into account factors that may diminish or increase an offender's culpability;

(2) To protect the public by restraining offenders;

(3) To provide restitution or restoration to victims of crime to the extent possible and appropriate;

(4) To assist the offender toward rehabilitation and restoration to the community as a lawful citizen; and

(5) To deter criminal behavior and foster respect for the law.

(b) Purpose of Sentencing Standards. (1) Though voluntary, the purpose of establishing rational and consistent sentencing standards is to seek to ensure that sanctions imposed following conviction are proportional to the seriousness of the offense of conviction and the extent of the offender's criminal history.

(2) The standards seek to ensure equitable sanctions which provide that offenders similar with respect to relevant sentencing criteria will receive similar sanctions and offenders substantially different with respect to relevant sentencing criteria will receive different sanctions.

(3) Sentencing criteria should be neutral with respect to race, gender, social, and economic status.

(c) Appropriate Use of Sentencing Sanctions. (1) Rational and consistent sentencing policy requires a continuum of sanctions which increases in direct proportion to the seriousness of the offense and the extent of the offender's criminal history.

(2) Commitment to the Department of Correction is the most severe sanction and due to the finite capacity of the department's facilities, it should be reserved for those convicted of the most serious offenses, those who have longer criminal histories, and those who have repeatedly failed to comply with conditions imposed under less restrictive sanctions.

(3) Arkansas law provides for significant intermediate penal sanctions in the community which should be utilized when appropriate.

(4) Restrictions on an offender's liberty should only be as restrictive as necessary to fulfill the purposes of sentencing contained in this policy.



§ 16-90-802 - The Arkansas Sentencing Commission.

(a) There is hereby created the Arkansas Sentencing Commission, the purpose of which is to evaluate the effect of sentencing laws, policies, and practices on the criminal justice system, to make appropriate and necessary revision to the sentencing standards, and to make recommendations to the legislature on proposed changes of sentencing laws, policies, and practices.

(b) (1) The commission shall be composed of nine (9) voting members and two (2) advisory members.

(2) (A) One (1) advisory member shall be appointed by and serve at the pleasure of the chair of the Senate Judiciary Committee.

(B) One (1) advisory member shall be appointed by and serve at the pleasure of the chair of the House Judiciary Committee.

(3) The voting members of the commission shall be composed of:

(A) Three (3) circuit judges;

(B) Two (2) prosecuting attorneys;

(C) Two (2) public defenders or private attorneys whose practices consist primarily of criminal defense work; and

(D) Two (2) private citizen members.

(c) (1) (A) The Governor shall appoint the voting members of the commission.

(B) All voting members shall serve for a term of five (5) years, unless they resign or are removed. Members shall serve until their replacements are appointed. Vacancies occurring before the expiration of a term shall be filled in the manner provided for members first appointed.

(2) The Governor shall select a chair to serve at his or her will.

(3) Members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(d) In furtherance of its purpose, the commission shall have the following powers and duties:

(1) (A) The commission shall adopt an initial sentencing standards grid and an offense seriousness reference table based upon the statutory parameters and additional data and information gathered prior to January 1, 1994.

(B) The commission shall also set the percentage of time within parameters set by law to be served for offenses at each seriousness level prior to any type of transfer or release;

(2) (A) The commission shall periodically review and may revise the voluntary sentencing standards.

(B) Any revision of the standards shall be in compliance with provisions applicable to rule making contained in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(C) Any revision of the standards shall become effective as provided by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(D) (i) The revised standards will be in effect unless modified by the General Assembly at its next session or until revised again by the commission.

(ii) Any revisions by the commission shall be within the statutory parameters set for the various crime classes;

(3) The commission may review and make recommendations for revision of the Community Punishment Act, § 16-93-1201 et seq., target group to the General Assembly such that nonviolent offenses and offenders are routinely handled in community punishment programs;

(4) (A) The commission shall be in charge of strategic planning for a balanced correctional plan for the state.

(B) The commission shall develop such a plan in conjunction with the Board of Corrections.

(C) The commission shall monitor compliance with sentencing standards, assess their impact on the correctional resources of the state with the assistance of the board, and determine if the standards further the adopted sentencing policy goals of the state;

(5) The commission may review the classifications of crimes and sentences and make recommendations for change when supported by information that change is advisable to further the adopted sentencing policy goals of the state;

(6) (A) The commission shall develop a research and analysis system to determine the feasibility, impact on resources, and budget consequences of any proposed or existing legislation affecting sentence length.

(B) The commission shall prepare and submit to the General Assembly a report on any such legislation prior to its adoption;

(7) (A) (i) All courts having criminal jurisdiction of felony crimes shall provide to the commission in a timely manner all information deemed necessary by the commission.

(ii) Such information shall be in the form determined necessary by the commission.

(B) The commission shall have the authority to collect from any state or local governmental entity information, data in electronic or in other usable form, reports, statistics, or such other material which relates to sentencing laws, policies, and practices, or impacts on correctional resources or is necessary to carry out the commission's functions.

(C) The commission may coordinate its data collection with the Administrative Office of the Courts, the Arkansas Crime Information Center, the various circuit clerks of the state, and the various state and local correctional agencies;

(8) Under its duties outlined in this section, the commission shall be a criminal justice agency, as defined in § 12-12-1001(8), as its powers and duties include:

(A) Determining transfer eligibility;

(B) Gathering, analyzing, and disseminating criminal history information as it relates to sentencing practices, dispositions, and release criteria; and

(C) Determining the appropriate use of correctional and rehabilitative resources of the state;

(9) (A) Produce annual reports regarding compliance with sentencing guidelines, including the application of voluntary presumptive standards, § 16-90-803, and departures from the standards, § 16-90-804.

(B) The report shall include:

(i) Data collected from each county; and

(ii) Both a county-by-county and statewide accounting of the results including without limitation:

(a) Sentences to the Department of Correction and Department of Community Correction;

(b) The average sentence length for sentences by offense type and severity level according to the sentencing guidelines;

(c) The percentage of sentences that are an upward departure from the sentencing guidelines; and

(d) The average number of months above the recommended sentence for those sentences described in subdivision (d)(9)(B)(ii)(c).

(C) The report filed each year after the initial report submitted under this section shall include data from prior years;

(10) Prepare and conduct annual continuing legal education seminars regarding the sentencing guidelines to be presented to judges, prosecuting attorneys and their deputies, and public defenders and their deputies, as so required; and

(11) (A) The commission shall collaborate with the Administrative Office of the Courts to develop and implement an integrated sentencing commitment and departure form that shall include:

(i) Demographic information including the race and ethnicity of both the offender and the victim or victims;

(ii) The placement decision;

(iii) Sentence length;

(iv) Any departure from the sentencing guidelines on placement and sentence length;

(v) The number of months above or below the presumptive sentence;

(vi) Justification for the departure; and

(vii) A signature space for the judge and the prosecuting attorney to sign off on the contents of the form.

(B) The commission shall begin using the new form on January 1, 2012.

(C) (i) Forms are to be collected annually and sent to the Administrative Office of the Courts.

(ii) Data from the forms shall be collected and submitted to the Chair of the House Judiciary Committee and the Chair of the Senate Judiciary Committee.

(e) (1) The commission shall meet no less than quarterly.

(2) (A) The commission shall submit to the Governor, the General Assembly, and the Arkansas Judicial Council a biennial report three (3) months prior to the convening of the regular session.

(B) The report shall include a summary of the commission proceedings and recommendations for legislative and administrative action.

(f) (1) The commission shall employ an executive director from candidates presented to it by the chair.

(2) The executive director shall have appropriate training and experience to assist the commission in the performance of its duties.

(3) The executive director shall be responsible for compiling the work of the commission and drafting suggested legislation incorporating the commission's findings for submission to the General Assembly.

(g) (1) Subject to the approval of the chair, the executive director shall employ such other staff and shall contract for services as are necessary to assist the commission in the performance of its duties, and as funds permit.

(2) The executive director shall ensure that appropriate budgetary measures are taken to employ enough staff or contract for expert services and to purchase the technology needed to compile and process sentencing data from all judicial districts in a timely manner.



§ 16-90-803 - Voluntary presumptive standards.

(a) (1) (A) When a person charged with a felony enters a plea of guilty or nolo contendere, enters a negotiated plea, or is found guilty in a trial before the judge, or when the trial judge is authorized to fix punishment following an adjudication of guilt by a jury pursuant to § 5-4-103, sentencing may follow the procedures provided in § 16-90-804.

(B) However, these sentencing procedures do not apply to probation revocation proceedings.

(2) The presumptive sentence for any offender of a felony committed on or after January 1, 1994, may be determined by locating the appropriate cell of the sentencing standards grid.

(b) The two dimensions of the sentencing standards grid represent the primary determinants of a sentence, offense seriousness and offender history.

(1) Offense Seriousness. The offense seriousness level is determined by the offense of conviction or the offense of which the person was found guilty or to which the person pleaded guilty or nolo contendere.

(A) Felony offenses are divided into ten (10) levels of seriousness, ranging from low, seriousness level I, to high, seriousness level X.

(B) The typical cases for the offenses listed within each level of seriousness are deemed to be generally equivalent in seriousness.

(C) The most frequently occurring offenses within each seriousness level are listed on the vertical axis of the sentencing standards grid.

(D) The seriousness level for infrequently occurring offenses can be determined by consulting the offense seriousness reference table.

(E) The seriousness level for inchoate offenses is one (1) level below the level for substantive offenses.

(2) Offender History. An offender's criminal history score constitutes the horizontal axis of the sentencing standards grid.

(A) The offender's criminal history score shall be computed from the following:

(i) Prior felony records;

(ii) Prior misdemeanor records;

(iii) Prior juvenile records, under certain circumstances outlined below; and

(iv) Custody status at the time of the offense.

(B) The term "records", for the purpose of computing criminal history scores, shall include:

(i) Convictions;

(ii) Findings of guilt;

(iii) Acceptance of pleas of guilty or nolo contendere;

(iv) Instances where the defendant has been placed on probation, suspended imposition of sentence, or suspended execution of sentence;

(v) Records which have been expunged after August 31, 1994; and

(vi) Dismissals ordered after August 31, 1994, pursuant to the First Offender Act, § 16-93-301 et seq.

(C) The specific weights to be assigned to the various criteria are as follows:

(i) Weight is assigned to prior felony records according to seriousness level, as follows:

(a) Seriousness levels I, II, III, IV, and V = one-half (0.5) point;

(b) Seriousness levels VI, VII, VIII, IX, and X = one (1) point;

(ii) Weight is assigned only to Class A misdemeanors.

(a) Each Class A misdemeanor is worth one-quarter (0.25) point.

(b) No more than one (1) point may be accrued from misdemeanor records;

(iii) Weight is assigned only to judicial adjudications of delinquency for offenses for which a juvenile could have been tried as an adult and which the trial court deem relevant to sentencing in the current proceeding.

(a) Each adjudication is worth one-quarter (0.25) point, except for offenses adjudicated as delinquent which if committed by an adult are worth one (1) point and would have constituted:

(1) Capital murder, § 5-10-101;

(2) Murder in the first degree, § 5-10-102;

(3) Murder in the second degree, § 5-10-103;

(4) Kidnapping in the first degree, § 5-11-102;

(5) Aggravated robbery, § 5-12-103;

(6) Rape, § 5-14-103; or

(7) Battery in the first degree, § 5-13-201.

(b) (1) No more than one (1) point may be accrued from juvenile offenses unless one (1) of the offenses adjudicated as delinquent would have constituted, if committed by an adult:

(A) Capital murder, § 5-10-101;

(B) Murder in the first degree, § 5-10-102;

(C) Murder in the second degree, § 5-10-103;

(D) Kidnapping in the first degree, § 5-11-102;

(E) Aggravated robbery, § 5-12-103;

(F) Rape, § 5-14-103; or

(G) Battery in the first degree, § 5-13-201.

(2) An offender may receive no more than two (2) points for juvenile offenses;

(iv) One (1) point is to be added to an offender's score if the offender is under any type of criminal justice restraint for a felony offense at the time that he or she committed the crime for which he or she is being sentenced. Such restraint includes pretrial bond, suspended imposition of sentence, probation, parole, postprison supervision, and release pending sentencing for a prior crime;

(v) (a) Juvenile offenses must have occurred within ten (10) years of the time of the offense for which an offender is being currently sentenced.

(b) Misdemeanor offenses must have occurred within ten (10) years of the time of the offense for which an offender is currently being sentenced.

(c) Felony offenses at seriousness levels I-V will not be counted if a period of fifteen (15) years has elapsed since the date of discharge from or expiration of the sentence to the date of the current offense; and

(vi) When multiple sentences for a single course of conduct were imposed, only the offense at the highest seriousness level is considered.

(3) (A) (i) The offense of conviction determines the appropriate seriousness level on the vertical axis.

(ii) The offender's criminal history score determines the appropriate location on the horizontal axis.

(B) The presumptive fixed sentence for a felony conviction is found in the sentencing standards grid cell at the intersection of the column defined by the criminal history score and the row defined by the offense seriousness level.

(C) The statutory minimum or maximum ranges for a particular crime shall govern over a presumptive sentence if the presumptive sentence should fall below or above such ranges.

(4) This section shall not apply when a jury has recommended a sentence to the trial judge.

(5) Capital murder is excluded from the sentencing standards and is subject to the procedures in § 5-4-601 et seq.

(c) For all arrests or offenses occurring before July 1, 2005, that have not reached a final disposition as to judgment in the trial court, sentencing shall be in accordance with the law in effect at the time the offense occurred and not under the provisions of this section.



§ 16-90-804 - Departures from the standards.

(a) The trial court may deviate from the presumptive sentence without providing a written justification.

(b) (1) (A) When sentencing is done by the judge following the entry of a plea of guilty or nolo contendere or a trial before the judge, either party or both parties may present evidence to justify a departure.

(B) The judge may allow argument if he or she finds that it would be helpful.

(2) (A) If both sides agree on a recommended sentence, the judge may choose to accept or reject the agreement based upon the facts of the case and whether those facts support the presumptive sentence or a departure different from any recommendation.

(B) If there is an agreed departure from the presumptive sentence, written reasons shall be supplied by the parties to the court to attach to the commitment and to forward to the Arkansas Sentencing Commission.

(C) If the judge rejects the agreement, the defendant shall be allowed to withdraw his or her plea.

(c) The following is a nonexclusive list of factors which may be considered as reasons for departure:

(1) Mitigating factors. (A) While falling short of a defense, the victim played an aggressive role in the incident or provoked or willingly participated in it;

(B) (i) While falling short of a defense, the victim played an aggressive role in the incident or provoked or willingly participated in it;

(ii) Voluntary use of drugs or alcohol does not fall within this factor;

(C) The offender played a minor or passive role in the crime;

(D) Before detection, the offender compensated or made a good faith effort to compensate the victim for any damage or injury sustained;

(E) The offense was principally accomplished by another person, and the offender manifested extreme caution or sincere concern for the safety or well-being of the victim;

(F) The offender or the offender's children suffered a continuing pattern of physical or sexual abuse by the victim of the offense, and the offense is a response to that abuse;

(G) The operation of the multiple offense policy results in a presumptive sentence that is clearly excessive in light of the purpose of this chapter;

(H) Before detection in sexual offenses, the offender has voluntarily admitted the nature and extent of the sexual offense and has sought and participated in professional treatment or counseling for such offenses; or

(I) Upon motion of the state stating that the defendant has made a good faith effort to provide substantial assistance to the investigation or prosecution of another person who has committed an offense, the circumstances listed below may be weighed as mitigating factors with respect to the defendant's offense:

(i) The timeliness of the defendant's assistance;

(ii) The nature and extent of the defendant's assistance;

(iii) The truthfulness, completeness, and demonstrable reliability of any information or testimony provided by the defendant; and

(2) Aggravating factors. (A) The offender's conduct during the commission of the current offense manifested deliberate cruelty to the victim exhibited by degrading, gratuitous, vicious, torturous, and demeaning physical or verbal abuse, unusual pain, or violence in excess of that necessary to accomplish the criminal purpose;

(B) The offender knew or should have known that the victim was particularly vulnerable or incapable of resistance due to extreme youth, advanced age, disability, or ill health;

(C) The current offense was a major economic offense or series of offenses, so identified by a consideration of any of the following factors:

(i) The current offense involved multiple victims or multiple incidents per victim;

(ii) The current offense involved attempted or actual monetary loss substantially greater than typical for the offense;

(iii) The current offense involved a high degree of sophistication or planning or occurred over a lengthy period of time;

(iv) The defendant used his or her position of trust, confidence, or fiduciary responsibility to facilitate the commission of the current offense. This factor does not apply if it constitutes an element of the crime; or

(v) The defendant has been involved in other conduct similar to the current offense as evidenced by the findings of civil or administrative law proceedings or the imposition of professional sanctions;

(D) The offense was a major controlled substance offense, identified as an offense or series of offenses related to trafficking in controlled substances under circumstances more onerous than the usual offense. The presence of two (2) or more of the circumstances listed below is an aggravating factor with respect to the offense:

(i) The offense involved at least three (3) separate transactions wherein controlled substances were sold, transferred, or possessed with intent to do so;

(ii) The offense involved an attempted or actual sale or transfer of controlled substances in amounts substantially larger than the statutory minimum which defines the offense;

(iii) The offense involved a high degree of sophistication or planning or occurred over a lengthy period of time or involved a broad geographic area of disbursement;

(iv) The circumstances of the offense reveal the offender to have occupied a high position in the drug distribution hierarchy;

(v) The offender used his or her position or status to facilitate the commission of the offense, including positions of trust, confidence, or fiduciary relationships, e.g., a pharmacist, physician, or other medical professional; or

(vi) The offender has received substantial income or resources from his or her involvement in drug trafficking;

(E) The offender employed a firearm in the course of or in furtherance of the felony or in immediate flight therefrom. This factor does not apply to an offender convicted of a felony, an element of which is:

(i) Employing or using, or threatening or attempting to employ or use, a deadly weapon;

(ii) Being armed with a deadly weapon;

(iii) Possessing a deadly weapon;

(iv) Furnishing a deadly weapon; or

(v) Carrying a deadly weapon;

(F) The offense was a sexual offense and was part of a pattern of criminal behavior with the same or different victims under the age of eighteen (18) years of age manifested by multiple incidents over a prolonged period of time;

(G) The operation of the multiple offense policy results in a presumptive sentence that is clearly too lenient in light of the purpose of this chapter;

(H) The offense was committed in a manner that exposed risk of injury to individuals other than the victim or victims, e.g., shooting into a crowd;

(I) The offense was a violent or sexual offense committed in the victim's zone of privacy, e.g., his or her home or the curtilage thereof;

(J) The offender attempts to cover the offense by intimidation of witnesses, destruction or tampering with evidence, or purposely misleading authorities;

(K) The offense was committed for the purpose of avoiding or preventing an arrest or effecting an escape from custody; or

(L) In offenses related to vehicular homicides, the offender does not have the minimum insurance required by law.

(d) This section shall not apply when a jury has recommended a sentence to the trial judge.

(e) (1) For all arrests or offenses occurring before July 1, 2005, that have not reached a final disposition as to judgment in court, sentencing should follow the law in effect at the time the offense occurred.

(2) Any defendant is subject to the sentencing guidelines in effect at that time and not under the provisions of this section.






Subchapter 9 - -- Expungement and Sealing of Criminal Records

§ 16-90-901 - Definition.

(a) (1) As used in §§ 5-64-407, 16-90-601, 16-90-602, 16-90-605, 16-93-301 -- 16-93-303, 16-93-314, and 16-93-1207, "expunge" shall mean that the record or records in question shall be sealed, sequestered, and treated as confidential in accordance with the procedures established by this subchapter.

(2) Unless otherwise provided by this subchapter, "expunge" shall not mean the physical destruction of any records.

(3) No person who is found guilty of or pleads guilty or nolo contendere to a sexual offense as defined in this section and in which the victim was under the age of eighteen (18) years shall be eligible to have the offense expunged under the procedures set forth in this subchapter.

(b) For purposes of this subchapter, "sexual offense" shall be defined as conduct prohibited by § 5-14-101 et seq., §§ 5-26-202, 5-27-602, 5-27-603, 5-27-605, 16-93-303(a)(1)(B), and any other subsequently enacted criminal law prohibiting sexual conduct with a child.



§ 16-90-902 - Effect of expungement.

(a) An individual whose record has been expunged in accordance with the procedures established by this subchapter shall have all privileges and rights restored and shall be completely exonerated, and the record which has been expunged shall not affect any of his or her civil rights or liberties unless otherwise specifically provided by law.

(b) Upon the entry of the uniform order to seal records of an individual, the individual's underlying conduct shall be deemed as a matter of law never to have occurred, and the individual may state that no such conduct ever occurred and that no such records exist.



§ 16-90-903 - Release of sealed records.

(a) The custodian of the records shall not disclose the existence of such records or release such records except when requested by:

(1) The individual whose records were sealed or the individual's attorney, authorized in writing by the individual;

(2) A criminal justice agency, as defined in § 12-12-1001, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency by the individual whose record has been sealed;

(3) A court, upon a showing of a subsequent adjudication of guilt of the individual whose record has been sealed;

(4) A prosecuting attorney, and such request is accompanied by a statement that the request is being made in conjunction with the prosecution of an offense; or

(5) The Arkansas Crime Information Center.

(b) (1) As used in this section, "custodian" shall not mean the Arkansas Crime Information Center.

(2) Access to data maintained by the Arkansas Crime Information Center shall continue to be governed by § 12-12-1001 et seq.



§ 16-90-904 - Procedure for sealing of records.

(a) (1) An individual who is eligible to have an offense expunged may file a uniform petition to seal records, as described in § 16-90-905, in the circuit court or district court in the county where the crime was committed and in which the person was convicted for the offense he or she is now petitioning to have expunged.

(2) (A) Unless the court is presented with and finds that there is clear and convincing evidence that a misdemeanor conviction should not be expunged under this subchapter, the court shall expunge the misdemeanor conviction for a person after the person files a petition as described in this section, except for the following offenses:

(i) Negligent homicide, § 5-10-105, if it was a Class A misdemeanor;

(ii) Battery in the third degree, § 5-13-203;

(iii) Indecent exposure, § 5-14-112;

(iv) Public sexual indecency, § 5-14-111;

(v) Sexual assault in the fourth degree, § 5-14-127;

(vi) Domestic battering in the third degree, § 5-26-305; or

(vii) Driving while intoxicated, § 5-65-103.

(B) An offense listed in subdivisions (a)(2)(A)(i)-(vii) of this section:

(i) May be expunged after a period of five (5) years has elapsed since the completion of the person's sentence for that conviction; and

(ii) Shall be expunged after the period of time required in subdivision (a)(2)(B)(i) of this section unless the court is presented with and finds that there is clear and convincing evidence that the misdemeanor conviction should not be expunged under this subchapter.

(b) (1) (A) A copy of the uniform petition for sealing of the record shall be served upon the prosecuting authority for the county in which the petition is filed, the arresting agency, and any city court or district court where the individual appeared before the transfer of the case to circuit court.

(B) It shall not be necessary to make any agency a party to the action.

(2) (A) Any person desiring to oppose the sealing of the record shall file a notice of opposition with the court setting forth reasons within thirty (30) days after receipt of the uniform petition or after the uniform petition is filed, whichever is the later date.

(B) If no opposition is filed, the court may grant the petition.

(C) If notice of opposition is filed, the court shall set the matter for a hearing.

(c) If the court determines that the record should be sealed, the uniform order, as described in § 16-90-905, shall be entered and filed with the circuit clerk.

(d) The circuit clerk shall certify copies of the uniform order to the prosecuting attorney who filed the underlying charges, the arresting agency, any city court or district court where the individual appeared before the transfer of the case to circuit court, the Administrative Office of the Courts, and the Arkansas Crime Information Center.

(e) (1) The circuit clerk and the clerk of any city court or district court where the individual appeared before the transfer of the case to circuit court shall remove all petitions, orders, docket sheets, and documents relating to the case, place them in a file, and sequester them in a separate and confidential holding area within the clerk's office.

(2) (A) A docket sheet shall be prepared to replace the sealed docket sheet.

(B) The replacement docket sheet shall contain the docket number, a statement that the case has been sealed, and the date that the order to seal the record was issued.

(3) All indices to the file of the individual with a sealed record shall be maintained in a manner to prevent general access to the identification of the individual.

(f) Upon notification of an order to seal records, all circuit clerks, city clerks, district clerks, arresting agencies, and other criminal justice agencies maintaining such conviction records in a computer-generated database shall either segregate the entire record into a separate file or ensure by other electronic means that the sealed record shall not be available for general access unless otherwise authorized by law.



§ 16-90-905 - Uniform petition and order to seal records.

(a) (1) The Arkansas Crime Information Center shall adopt and provide a uniform petition and order to seal records that shall be used by all petitioners and by all circuit and district courts in this state.

(2) No order to seal or expunge records covered by this subchapter shall be effective unless the uniform order is entered.

(3) (A) The petition shall include a statement verified under oath indicating whether the petitioner has felony charges pending in any state or federal court and the status of those charges.

(B) The petition shall also include a statement that the information contained in the petition is true and correct to the best of the petitioner's knowledge, and the order shall contain, at a minimum, the following data elements:

(i) The person's full name, race, sex, and date of birth;

(ii) The person's full name at the time of arrest and adjudication of guilt, if different from the person's current name;

(iii) The crimes for which the person was adjudicated guilty and the date of the disposition;

(iv) The identity of the court;

(v) The provision under which the individual was sentenced that provides for sealing or expungement of the record; and

(vi) The specific records to be sealed.

(b) (1) If no record exists in the state central repository of the arrest for the charges in the petition, a record shall be established before the uniform order to seal becomes effective.

(2) When no record exists in the state central repository, it shall be the duty of the petitioner and the original arresting agency to submit fingerprint cards on the petitioner, according to § 12-12-1006 and procedures established by the Arkansas Crime Information Center.



§ 16-90-906 - When no guilty verdict.

Any individual who has been charged and arrested for any criminal offense where the charges are subsequently nolle prossed or dismissed or the individual is acquitted at trial is eligible to have all arrest records, petitions, orders, docket sheets, and any other documents relating to the case expunged in accordance with the procedures defined by this subchapter and upon entry of an order of expungement may state that no such charges, arrest, and the resulting trial ever occurred.






Subchapter 10 - -- Local Crime Stoppers Programs

§ 16-90-1001 - Definitions.

As used in this subchapter:

(1) "Board" means the Crime Victims Reparations Board created by § 16-90-705;

(2) "Crime stoppers organization" means a private, nonprofit organization that is operated on a local or statewide level, that accepts and expends donations for rewards to persons who report to the organization information about criminal activity, and that forwards the information to the appropriate law enforcement agency; and

(3) "Local crime stoppers program" means the acceptance and spending of donations by a private, nonprofit organization for rewards to persons who report information concerning criminal activity to the organization, if the organization:

(A) Operates less than statewide; and

(B) Forwards reported information to the appropriate law enforcement agency.



§ 16-90-1002 - Duties.

(a) The Crime Victims Reparations Board shall:

(1) Advise and assist in the creation of local crime stoppers programs;

(2) Foster the detection of crime and encourage persons to report information about criminal acts;

(3) Encourage news and other media to promote local crime stoppers programs and to inform the public of the functions of the board;

(4) Assist local crime stoppers programs in forwarding information about criminal acts to the appropriate law enforcement agencies;

(5) Help law enforcement agencies detect and combat crime by increasing the flow of information to and between law enforcement agencies; and

(6) Adopt necessary rules and regulations necessary to carry out its functions under this subchapter.

(b) The office of the Attorney General shall provide the board such office space, support staff, and secretarial services as may be necessary for the administration of this subchapter.



§ 16-90-1003 - Certification of local programs.

(a) (1) The Crime Victims Reparations Board shall, at the request of a judge, determine whether a local crime stoppers program is qualified to receive repayments of rewards.

(2) The board shall approve a local crime stoppers program to receive those repayments if, considering the organization, continuity, leadership, community support, and general conduct of the program, the board determines that the repayments will be spent to further the crime prevention purposes of the program.

(b) Each local crime stoppers program certified by the board to receive payments is subject to an annual audit by an independent accounting firm and must submit the audit to the board for review.



§ 16-90-1004 - Confidentiality of board records.

The Crime Victims Reparations Board records relating to reports of criminal acts are confidential.



§ 16-90-1005 - Privileged information.

(a) Evidence of a communication between a person submitting a report of a criminal act to the Crime Victims Reparation Board or a local crime stoppers program and the person who accepted the report on behalf of the board or local crime stoppers program is not admissible in court or an administrative proceeding.

(b) Records of the board or a local crime stoppers program concerning a report of criminal activity may not be compelled to be produced before a court or other tribunal except on the order of the Arkansas Supreme Court.



§ 16-90-1006 - Misuse of information.

(a) A person who is a member or employee of the Crime Victims Reparation Board or who accepts the report of criminal activity on behalf of a local crime stoppers program commits an offense if the person intentionally or knowingly divulges to a person not employed by a law enforcement agency the content of a report of a criminal act or the identity of the person who made the report without the consent of the person who made the report.

(b) An offense under this section is a Class A misdemeanor.



§ 16-90-1007 - Repayment of rewards.

(a) After a defendant has been convicted of a felony offense, the judge may order the defendant to repay all or part of a reward paid by a local crime stoppers program.

(b) In determining whether the defendant must repay the reward or part of the reward, the court shall consider:

(1) The ability of the defendant to make the payment and the financial hardship on the defendant to make the required payment; and

(2) The importance of the information to the prosecution of the defendant as provided by the arresting officer or the attorney for the state with due regard for the confidentiality of the local crime stoppers program's records.

(c) (1) If a judge orders a defendant to repay a reward or part of a reward, the court shall assess this cost against the defendant in the same manner as other costs of prosecution are assessed against a defendant.

(2) The court may order the defendant to:

(A) Pay the entire amount required when sentence is pronounced;

(B) Pay the entire amount required at a later date specified by the court; or

(C) Pay specified portions of the required amount at designated intervals.

(d) If a judge orders a defendant to repay a reward or part of a reward, a statement of the amount of the payment or payments required to be made shall be included in the judgment.

(e) After receiving a payment from a person ordered to make the payment under this section, the circuit clerk shall:

(1) Make a record of the payment;

(2) Deduct a one-time five dollar ($5.00) processing fee from the reward repayment;

(3) Forward the payment to the designated local crime stoppers program; and

(4) Make a record of the payment's being forwarded.



§ 16-90-1008 - Payments from probationers.

(a) A court may not order a probationer to make any payments as a term and condition of probation, except for fines, court costs, restitution of the victim, payment to a local crime stoppers program under subsection (b) of this section, and other terms and conditions expressly authorized by statute.

(b) (1) In addition to any other terms and conditions imposed under this section, the court may require the probationer as a condition of his or her probation to make one (1) payment in any amount not to exceed fifty dollars ($50) to a local crime stoppers program and as certified by the Crime Victims Reparations Board.

(2) In imposing the condition, the court shall consider the ability of the probationer to make the payment and the effectiveness and fiscal responsibility of the local crime stoppers program.

(c) (1) A local crime stoppers program that receives a payment from a probationer may not use the payment for any purpose other than the payment of a reward to a person who reports information concerning criminal activity.

(2) No later than January 15 of each year, a local crime stoppers program that receives or expends money under this section shall file a detailed report with the Adult Probation Office of the Department of Community Correction that accounts for all money received and expended under this section during the preceding calendar year.






Subchapter 11 - -- Rights of Victims of Crime

§ 16-90-1101 - Definitions.

In this subchapter:

(1) "Crime" means an act or omission committed by a person, whether or not competent or an adult, which is punishable by incarceration if committed by a competent adult;

(2) "Member of the victim's family" means the spouse, a child by birth or adoption, a stepchild, a parent, a stepparent, a sibling, or an individual designated by the victim or by a court in which the crime is being or could be prosecuted, but does not include an individual who is accountable for the crime or a crime arising from the same conduct, criminal episode, or plan;

(3) "Offense against a victim who is a minor" means:

(A) Kidnapping pursuant to § 5-11-102(a)(4) when the victim is a minor and the offender is not the parent of the victim;

(B) False imprisonment in the first degree pursuant to § 5-11-103 when the victim is a minor and the offender is not the parent of the victim;

(C) Permanent detention or restraint pursuant to § 5-11-106 when the victim is a minor and the offender is not the parent of the victim;

(D) Any sex offense when the victim is a minor;

(E) An attempt, solicitation, or conspiracy to commit any of the offenses enumerated in this subdivision (3);

(F) An adjudication of guilt for an offense of the law of another state, for a federal offense, or for a military offense, which is substantially equivalent to any of the offenses enumerated in this subdivision (3); or

(G) A violation of any former law of this state that is substantially equivalent to any of the offenses enumerated in this subdivision (3);

(4) "Person" means an individual, corporation, estate, trust, partnership, association, joint venture, governmental entity, agency, or instrumentality, or any other legal entity;

(5) "Representative of the victim" means a member of the victim's family or an individual designated by the victim or by a court in which the crime is being or could be prosecuted;

(6) "Sex offense" means:

(A) Rape, § 5-14-103;

(B) Sexual indecency with a child, § 5-14-110;

(C) Sexual assault in the first degree, § 5-14-124;

(D) Sexual assault in the second degree, § 5-14-125;

(E) Sexual assault in the third degree, § 5-14-126;

(F) Sexual assault in the fourth degree, § 5-14-127;

(G) Incest, § 5-26-202;

(H) Engaging children in sexually explicit conduct for use in visual or print medium, § 5-27-303;

(I) Transportation of minors for prohibited sexual conduct, § 5-27-305;

(J) Employing or consenting to use of a child in sexual performance, § 5-27-402;

(K) Producing, directing, or promoting a sexual performance, § 5-27-403;

(L) Promoting prostitution in the first degree, § 5-70-104;

(M) Stalking, § 5-71-229;

(N) An attempt, solicitation, or conspiracy to commit any of the offenses enumerated in this subdivision (6);

(O) An adjudication of guilt for an offense of the law of another state, for a federal offense, or for a military offense, which is substantially equivalent to any of the offenses enumerated in this subdivision (6);

(P) Computer child pornography, § 5-27-603;

(Q) Computer exploitation of a child in the first degree, § 5-27-605(a); or

(R) A violation of any former law of this state that is substantially equivalent to any of the offenses enumerated in this subdivision (6);

(7) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States;

(8) "Victim" means a victim of a sex offense or an offense against a victim who is a minor and a victim of any violent crime, but does not include a person who is accountable for the crime or a crime arising from the same conduct, criminal episode, or plan and does not include a governmental entity; and

(9) "Violent crime" means any felony which resulted in physical injury to the victim, any felony involving the use of a deadly weapon, terroristic threatening in the first degree, § 5-13-301(a), and stalking, as defined in § 5-71-229.



§ 16-90-1102 - Compliance with subchapter.

Failure to comply with this subchapter does not create a claim for damages against a government employee, official, or entity.



§ 16-90-1103 - Presence at court proceedings.

(a) The victim or a representative of the victim may be present whenever the defendant has a right to be present during a court proceeding concerning the crime charged, other than a grand jury proceeding, unless the court determines that exclusion of the victim or the victim's representative is necessary to protect the defendant's right to a fair trial or the confidentiality or fairness of a juvenile proceeding.

(b) If the victim is present, the court, at the victim's request, shall permit the presence of an individual to provide support to the victim, unless the court determines that exclusion of the individual is necessary to protect the defendant's right to a fair trial.



§ 16-90-1104 - Nondisclosure of information about victim.

(a) A court may not compel a victim or a member of the victim's family testifying in a criminal justice proceeding to disclose a residential address or place of employment on the record in open court unless the court finds that disclosure of the information is necessary.

(b) A law enforcement agency shall not disclose to the public information directly or indirectly identifying the victim of a sex crime except to the extent that disclosure is:

(1) Of the site of the crime;

(2) Required by law;

(3) Necessary for law enforcement purposes; or

(4) Permitted by the court for good cause.



§ 16-90-1105 - Limitations on employer.

An employer may not discharge or discipline a victim or a representative of the victim for:

(1) Participation at the prosecuting attorney's request in preparation for a criminal justice proceeding; or

(2) Attendance at a criminal justice proceeding if the attendance is reasonably necessary to protect the interests of the victim.



§ 16-90-1106 - Prompt return of property.

(a) Any person holding property of a victim shall take reasonable care of the property.

(b) The responsible official shall promptly return the property to the victim when it is no longer needed for evidentiary purposes, unless it is contraband or subject to forfeiture.



§ 16-90-1107 - Information from law enforcement agencies.

(a) After initial contact between a victim and a law enforcement agency responsible for investigating a crime, the agency shall promptly give in writing to the victim:

(1) An explanation of the victim's rights under this subchapter; and

(2) Information concerning the availability of:

(A) Assistance to victims, including medical, housing, counseling, financial, social, legal, and emergency services;

(B) Compensation for victims under the Arkansas Crime Victims Reparations Act, § 16-90-701 et seq., and the name, street address, and telephone number of the agency to contact;

(C) Protection of the victim, including protective court orders; and

(D) Access by the victim and the defendant to public records related to the case.

(b) As soon as practicable, the law enforcement agency shall give to the victim, as relevant, the following:

(1) Information as to the suspect's identity, unless inconsistent with law enforcement purposes;

(2) Information as to whether the suspect has been taken into custody, has escaped, or has been released, and any conditions imposed on the release when such information has been made known to the law enforcement agency;

(3) The file number of the case and the name, office address, and office telephone number of a law enforcement officer assigned to investigate the case; and

(4) The prosecuting attorney's name, office address, and office telephone number.



§ 16-90-1108 - Information concerning appeal or post-conviction remedies.

If the defendant appeals or pursues a post-conviction remedy, the Attorney General, as to cases handled by the Attorney General, shall promptly inform the victim of:

(1) That fact;

(2) The date, time, and place of any hearing; and

(3) The decision.



§ 16-90-1109 - Information concerning confinement.

(a) Upon request of the victim, the Department of Correction, Arkansas State Hospital, and any other facility to which the defendant is committed by the court shall:

(1) Promptly inform the victim of the estimated date of the defendant's release from confinement, if reasonably ascertainable;

(2) Inform the victim at least thirty (30) days before release of the defendant on furlough or to a work-release, halfway house, or other community program; and

(3) Promptly inform the victim of the occurrence of any of the following events concerning the defendant:

(A) An escape from a correctional or mental health facility or community program;

(B) A recapture;

(C) A decision of the Governor to commute the sentence or to pardon;

(D) A release from confinement and any conditions attached to the release; and

(E) The defendant's death.

(b) (1) At least thirty (30) days before a Parole Board hearing concerning the defendant, if requested by the victim, the board shall inform the victim of the hearing and of the victim's right to submit to the board a victim impact statement and shall promptly inform the victim of any decision of the board.

(2) (A) It is the responsibility of the victim or his or her next of kin to notify the board of any change in address or telephone number.

(B) It is the responsibility of the victim or his or her next of kin to notify the board after the date of commitment of any change in regard to the desire to be notified of any future parole hearings.



§ 16-90-1110 - General requirements for information.

(a) (1) Unless otherwise provided by this subchapter, information required to be furnished to the victim or other person authorized to receive notice may be furnished either orally or in writing.

(2) It is the responsibility of the victim or other person authorized to receive notice to furnish to the proper authorities, and keep current, the victim's mailing address and phone number.

(b) The person responsible for furnishing information shall promptly inform the victim of significant changes in the information to be furnished.

(c) (1) The person responsible for furnishing information may rely upon the most recent name, address, and telephone number furnished by the victim.

(2) The address and telephone number of the victim or the immediate family member shall be exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq.

(3) It is the responsibility of the victim or his or her next of kin to notify the person responsible for providing notice under this subchapter regarding any change in the victim's name, address, or telephone number.



§ 16-90-1111 - Presentence report.

In preparing a presentence report, the person preparing the report shall make a reasonable effort to confer with the victim. If the victim is not available or declines to confer, the person preparing the report shall record that information in the report.



§ 16-90-1112 - Victim impact statement.

(a) (1) Before imposing sentence, the court shall permit the victim to present a victim impact statement concerning the effects of the crime on the victim, the circumstances surrounding the crime, and the manner in which the crime was perpetrated.

(2) The victim may present the statement in writing before the sentencing proceeding or orally under oath at the sentencing proceeding.

(b) The court shall give copies of all written victim impact statements to the prosecuting attorney and the defendant.

(c) The sentencing court shall consider the victim impact statement along with other factors, but if the victim impact statement includes new material factual information upon which the court intends to rely, the court shall adjourn the sentencing proceeding or take other appropriate action to allow the defendant adequate opportunity to respond.



§ 16-90-1113 - Consideration of victim impact statement at parole hearing.

(a) (1) (A) Before determining whether to release the defendant on parole, the Parole Board shall permit the victim to present a written victim impact statement concerning the effects of the crime on the victim, the circumstances surrounding the crime, the manner in which the crime was perpetrated, and the victim's opinion regarding whether the defendant should be released on parole.

(B) At the victim's option, the victim may present the statement orally at the parole hearing.

(2) The board shall give the defendant a copy of all written victim impact statements.

(b) The board, in deciding whether to release a prisoner on parole, shall consider among other factors:

(1) Victim impact statements presented under subsection (a) of this section; and

(2) Victim impact statements presented to the sentencing court under § 16-90-1112.



§ 16-90-1114 - Derivative rights of member of victim's family.

(a) If a victim is a minor or is incapacitated, incompetent, or deceased, a member of the victim's family may exercise the rights of the victim under this subchapter.

(b) If more than one (1) member of the victim's family attempts to exercise those rights, the court may designate which of them may exercise those rights.



§ 16-90-1115 - Duty to provide information or notice.

None of the provisions of this subchapter or §§ 16-21-106 and 16-93-702(b) shall be deemed to relieve any person of the duty of providing information or notices required by any other law.






Subchapter 12 - -- Encouragement of Treatment and Rehabilitation of Drug Users

§ 16-90-1201 - Expungement of record.

(a) The record of a felony offense for possession of a controlled substance or counterfeit substance in violation of § 5-64-419, § 5-64-441, or the former § 5-64-401(c) shall be expunged under this section.

(b) This section shall apply if:

(1) The intake officer appointed by the court determines that the defendant has a drug addiction and recommends the defendant as a candidate for residential drug treatment;

(2) The court places the defendant on probation and includes as part of the terms and conditions of the probation that:

(A) The defendant successfully complete a drug treatment program approved by the court; and

(B) The defendant remain drug free until successful completion of probation; and

(3) The defendant successfully complete the terms and conditions of the probation.

(c) Nothing in this section shall require or compel any court of this state to order probation under this section, nor shall any defendant be availed the benefit of this section as a matter of right.

(d) This section shall be supplemental to all other laws concerning probation and expungement.

(e) As used in this section, the procedure, effect, and definition of "expungement" shall be in accordance with that established in § 16-90-901 et seq.






Subchapter 13 - -- Earned Discharge and Completion of Sentence

§ 16-90-1301 - Scope.

This subchapter shall apply to all applicable felony sentences entered on or after the effective date of the act.



§ 16-90-1302 - Applicable felonies.

(a) The following felony offenses shall be eligible for earned discharge and completion of the sentence under this subchapter:

(1) All Class D, Class C, and Class B felonies, except:

(A) An offense for which sex offender registration is required under the Sex Offender Registration Act of 1997, § 12-12-901 et seq.;

(B) A felony involving violence under § 5-4-501(d)(2);

(C) Kidnapping, § 5-11-102;

(D) Manslaughter, § 5-10-104; or

(E) Driving while intoxicated, § 5-65-103; and

(2) All Class A felony controlled substance offenses, § 5-64-401 et seq.

(b) A Class Y felony shall not be eligible for earned early discharge and completion of sentence under this subchapter.



§ 16-90-1303 - Procedure.

(a) If a person is incarcerated for an eligible felony, whether by an immediate commitment or after his or her probation is revoked, and after he or she is moved to community supervision through parole or transfer by the Parole Board, or if he or she is placed on probation, he or she is immediately eligible to begin earning daily credits that shall count toward reducing the number of days he or she is otherwise required to serve until he or she has completed the sentence.

(b) (1) Credits equal to thirty (30) days per month for every month that the offender complies with court-ordered conditions and a set of predetermined criteria established by the Department of Community Correction in consultation with judges, prosecuting attorneys, and defense counsel shall accrue while the person is on parole or probation.

(2) The department shall calculate the number of days the person has remaining to serve on parole or probation before that person completes his or her sentence.

(3) The number of days shall be recalculated on a monthly basis to reflect the application of any credits earned under this subchapter.

(c) (1) (A) The department shall have sole discretion to forfeit any credits a person earns under this subchapter unless otherwise provided for in this section.

(B) The award or forfeiture of any credits earned under this subchapter is not subject to appeal or judicial review.

(2) A person convicted of another felony offense while on parole or probation may result in the forfeiture of any credits earned under this subchapter.



§ 16-90-1304 - Application.

(a) When a person has accumulated enough days, through a combination of served and earned time equal to the total number of days of the sentence imposed by the sentencing court, he or she shall have attained completion of his or her sentence under this subchapter.

(b) (1) No less than seven (7) days before the discharge date, the Department of Community Correction shall submit notice to:

(A) The prosecuting attorney; and

(B) The Parole Board.

(2) Within thirty (30) days before the discharge date, the prosecuting attorney or the Parole Board may file a petition in the sentencing court stating any reasonable objection to early discharge under this subchapter warranting the forfeiture of earned-discharge credit.

(3) If a petition stating an objection under subdivision (b)(2) of this section is lodged, the department shall immediately suspend the discharge of the sentence pending a review of the evidence contained in the objection by the sentencing court.

(4) A review shall be conducted in the sentencing court within fourteen (14) days of the filing of the petition.

(5) (A) Upon the request of the prosecuting attorney or the Parole Board, the sentencing court shall consider the objections against the person based solely on the information contained in the petition.

(B) The sentencing court shall determine, based on a preponderance of the evidence, whether the person should not be discharged from the sentence because, if the information contained in the petition had been known to the Department of Community Correction, the department would have ordered the forfeiture of any of the discharge credit earned to that point or if insufficient evidence exists that would warrant the forfeiture of discharge credit.

(C) If the sentencing court finds sufficient evidence warranting a forfeiture of discharge credits, the department shall make the necessary forfeiture of earned discharge credit appropriate for the type of misconduct asserted in the objection.

(D) (1) If the sentencing court does not find sufficient evidence exists that warrants forfeiture of discharge credits, the department shall discharge the person immediately if the date upon which the completion of the sentence occurred has passed.

(2) If the date for completion of the sentence has not occurred, the person shall return to the status held at the point the objection was filed.

(6) An appeal may not be taken by either party from the sentencing court's findings or the department's decision for early discharge.



§ 16-90-1305 - Notice and effect.

(a) Notice of the discharge of the person's sentence under this section shall be sent to the clerk of the sentencing court.

(b) The clerk of the court shall send notice to the Arkansas Crime Information Center.

(c) A person who earns discharge and completion of his or her sentence under this subchapter is considered as having completed his or her sentence in full and is not subject to parole or probation revocation for those sentences.









Chapter 91 - Appeal and Post-Conviction

Subchapter 1 - -- Appeal

§ 16-91-101 - Right generally.

(a) Any person convicted of a misdemeanor or a felony by virtue of a trial in any circuit court of this state has the right of appeal to the Supreme Court.

(b) An appeal may be taken jointly by codefendants or by just one (1) defendant although he or she may have been jointly charged and convicted with another defendant. One (1) appeal may be taken where a defendant has been found guilty of one (1) or more charges contained in any one (1) felony information or indictment.



§ 16-91-102 - Applicability of statutes governing civil appeals.

Matters pertaining to several appeals, the docketing, designation, abbreviation, stipulation, preparation, and correction or modification of the record on appeal, as well as appeals where no stenographic record was made, shall be governed by those statutes which apply to civil cases on appeal to the Supreme Court of Arkansas.



§ 16-91-103 - Precedence.

Appeals in criminal cases shall take precedence over all other business of the Supreme Court and shall be placed first upon the docket for trial.



§ 16-91-104 - Death of defendant.

No appeals shall be taken after the defendant's death, and, upon his or her death, an appeal taken during his or her life shall abate and shall not be revived.



§ 16-91-105 - Time and method of taking appeal -- Motion for new trial, etc.

(a) (1) Within thirty (30) days from the date of the sentence and entry of judgment by the trial judge, the person desiring to appeal the judgment shall file with the trial court a notice of appeal identifying the parties taking the appeal and the judgment appealed.

(2) The notice of appeal shall include a certificate by the appealing party or his or her attorney that a transcript of the trial record has been ordered from the court reporter if, for the purposes of the appeal, a transcript is determined essential to resolve the issues on appeal.

(3) Notification of the filing of the notice of appeal shall be given to all other parties or their representatives involved in the cause by mailing a copy of the notice of appeal to the parties or their representatives, but failure to give the notification shall not affect the validity of the appeal.

(4) Failure of the appellant to take any further steps to secure the review of the appealed conviction shall not affect the validity of the appeal but shall be grounds only for such action as the appellate court deems appropriate, which may include dismissal of the appeal.

(5) If an appeal has not been docketed in the Supreme Court, the parties, with the approval of the trial court, may dismiss the appeal by stipulation filed in that court, or that court may dismiss the appeal upon a motion and notice by the appellant.

(b) (1) Prior to the time fixed to file a notice of appeal, a person convicted of either a felony or misdemeanor may file a motion for new trial, a motion in arrest of judgment, or any other application for relief.

(2) The pleadings should include a statement that the movant believes the action is meritorious and is not offered for the purpose of delay.

(3) Service of the motion shall be given to the representative of the prosecuting party.

(4) If requested or found to be necessary, the trial court shall promptly designate a date certain to take evidence and to hear and dispose of all matters that are presented.

(5) Upon the filing of any motion or other application for relief in the trial court, the time to file a notice of appeal shall not expire until thirty (30) days after the disposition of all motions or applications.



§ 16-91-106 - Record -- Preliminary hearing.

(a) Prior to the time the complete record on appeal is settled and certified as provided by law, any appealing party may docket the appeal in order to make in the Supreme Court of Arkansas a motion for dismissal, a stay pending appeal, an application for or reduction of bail bond, an order to proceed in forma pauperis, or for any intermediate order.

(b) The clerk of the trial court, at the request of the appealing party, shall certify and transmit to the appellate court a copy of such portion of the record of proceedings as may be available or needed for that purpose.



§ 16-91-107 - Record -- Transcript -- Original exhibits.

(a) It shall not be necessary to file with either the notice of appeal or the designation of contents of record any portion of the reporter's transcript of the evidence of proceedings.

(b) All exhibits in the trial of any criminal case shall be a part of the record on appeal unless specifically omitted by the appealing party.



§ 16-91-108 - Costs -- Bond -- Judgment.

(a) There shall be no bond for costs as a requisite for the appeal of either a felony or misdemeanor conviction.

(b) On the affirmance of a judgment, where the appeal is taken by the defendant, and on the reversal of a judgment, where the appeal is taken by the state, a judgment for costs shall be rendered against the defendant.



§ 16-91-110 - Bail bond.

(a) The bail bond provided for in this section shall be filed in the office of the clerk of the court in which the conviction is had, and a copy thereof shall be attached to the bill of exceptions and shall be made a part of the transcript to be filed in the Supreme Court.

(b) (1) Except those offenses provided for in subdivisions (b)(2) and (3) of this section, when a criminal defendant has been found guilty of or pleaded guilty or nolo contendere to a criminal offense and is sentenced to serve a term of imprisonment, and the criminal defendant has filed an appeal, the court shall not release the defendant on bail or otherwise pending appeal unless the court finds:

(A) By clear and convincing evidence that the person is not likely to flee or that there is not a substantial risk that the defendant will commit a serious crime, intimidate witnesses, harass or take retaliatory action against any juror, or otherwise interfere with the administration of justice or pose a danger to the safety of any other person; and

(B) That the appeal is not for the purpose of delay and that it raises a substantial question of law or fact.

(2) When a criminal defendant has been found guilty of or pleaded guilty or nolo contendere to a criminal offense of capital murder, § 5-10-101, the court shall not release the defendant on bail or otherwise pending appeal or for any reason.

(3) When a criminal defendant has been found guilty, pleaded guilty, or pleaded nolo contendere to a criminal offense of murder in the first degree, § 5-10-102, rape, § 5-14-103, aggravated robbery, § 5-12-103, or causing a catastrophe, § 5-38-202(a), or the criminal offense of kidnapping, § 5-11-102, or arson, § 5-38-301, when classified as Class Y felonies, manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401, and is sentenced to death or a term of imprisonment, the court shall not release the defendant on bail or otherwise pending appeal or for any reason.

(c) (1) If the appeal is granted by the circuit court, the appeal bond shall be conditioned that the defendant surrender himself or herself in the Supreme Court upon the dismissal of the appeal or upon the rendition of final judgment upon the appeal.

(2) (A) If the defendant fails to surrender himself or herself in the Supreme Court in compliance with the conditions of his or her bond, the Supreme Court shall direct that fact to be entered on its records and shall adjudge the bail bond of the defendant, or the money deposited in lieu thereof, to be forfeited.

(B) The Clerk of the Supreme Court shall immediately make and forward to the clerk of the circuit court of the county in which the defendant was tried a certified copy of the judgment of the Supreme Court.

(3) The circuit clerk shall file the copy and shall immediately issue a summons against the sureties on the bail bond requiring them to appear and show cause why judgment should not be rendered against them for the sum specified in the bail bond on account of the forfeiture thereof, which summons shall be made returnable and shall be executed as in civil actions, and the action shall be docketed and shall proceed as an ordinary civil action.

(4) The summons may be served in any county in the state, and the service of the summons on the defendant or defendants in any county in the state shall give the court complete jurisdiction of the defendant and the cause.

(5) No pleadings on the part of the state shall be required in such cases.

(d) (1) If the court in which the case is tried refuses to grant an appeal and the appeal shall thereafter be granted by any Justice or Justices of the Supreme Court, the bond shall be conditioned that, upon the dismissal of the appeal or the rendition of the final judgment therein by the Supreme Court, the defendant shall surrender himself or herself in execution of the judgment.

(2) If the appeal is not granted by the court in which the defendant was convicted, the bail bond shall also be conditioned that, if the appeal is not granted by any Justice or Justices of the Supreme Court, the defendant shall, immediately upon the denial of an appeal, surrender himself or herself to the sheriff of the county in which he or she was convicted in execution of the judgment and sentence of the trial court.



§ 16-91-111 - Appeal after confinement.

(a) If a judgment of confinement in the Department of Correction has been executed before the certificate of appeal was delivered to the sheriff whose duty it was to execute the judgment, the defendant shall remain in the Department of Correction during the pendency of the appeal unless discharged by the expiration of his or her term of confinement or by pardon.

(b) Upon a reversal, if a new trial is ordered, the defendant shall be removed from the Department of Correction to the county jail from which he or she was brought by the sheriff of the county.



§ 16-91-112 - Appeal by state.

(a) Where an appeal on behalf of the state is desired, the prosecuting attorney shall pray the appeal during the term at which the decision is rendered, whereupon the clerk shall immediately make a transcript of the record and transmit it to the Attorney General or deliver the transcript to the prosecuting attorney, to be transmitted by him or her.

(b) If the Attorney General, on inspecting the record, is satisfied that error has been committed to the prejudice of the state, and upon which it is important to the correct and uniform administration of the criminal laws that the Supreme Court should decide, he or she may, by lodging the transcript in the clerk's office of the Supreme Court within sixty (60) days after the decision, take the appeal.

(c) An appeal by the state from a decision of the circuit court shall not suspend the proceedings in the case.



§ 16-91-113 - Matters to be considered -- Preserving error -- Action to be taken.

(a) The Supreme Court need only review those matters briefed and argued by the appellant, except that where either a sentence for life imprisonment or death has been imposed the Supreme Court shall review all errors prejudicial to the rights of the appellant.

(b) (1) It shall not be necessary to file a motion for new trial to obtain review of any matter urged for review on appeal.

(2) If a motion for new trial is submitted to the trial court, on appeal, the appellant shall not be restricted to a consideration of matters assigned therein.

(3) Formal exceptions to rulings or orders of the trial court are unnecessary; but for all purposes for which an exception has previously been necessary, it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he or she desires the court to take or his or her objections to the action of the court and his or her grounds therefor. If a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him or her.

(c) (1) A conviction shall be reversed and a new trial ordered where the Supreme Court finds that the conviction is contrary to the Constitution or the laws of Arkansas, or for any reason determines that the appellant did not have a fair trial.

(2) Where appropriate, the Supreme Court shall reverse the conviction and order the appellant discharged.

(3) In all other cases, the conviction must be affirmed, but the sentence of the appellant may be reduced if it is deemed excessive.



§ 16-91-114 - Acquittal as bar to prosecution.

A judgment in favor of the defendant which operates as a bar to a future prosecution of the offense shall not be reversed by the Supreme Court.



§ 16-91-115 - Affirmance of death sentence.

When a judgment of death has been affirmed and the day of execution has passed, the Clerk of the Supreme Court shall transmit to the Governor a certificate of the affirmance and of the judgment, to the end that a warrant for the execution of the judgment may be issued by the Governor.



§ 16-91-116 - Proceedings on reversal and new trial.

(a) Upon a mandate of reversal ordering a new trial being filed in the clerk's office of the circuit court in which the judgment of confinement in the Department of Correction was rendered and executed, the clerk shall deliver to the sheriff a copy of the mandate and precept, authorizing and commanding the sheriff to bring the defendant from the Department of Correction to the county jail, which shall be obeyed by the sheriff and Director of the Department of Correction.

(b) If the defendant is again convicted upon the new trial the period of his or her former confinement in the Department of Correction shall be deducted by the court from the period of confinement fixed in the last verdict of conviction.



§ 16-91-117 - Supreme Court's decisions binding.

The decisions of the Supreme Court shall be obligatory on the circuit courts as being the correct expositions of the law.






Subchapter 2 - -- Post-Conviction

§ 16-91-201 - Access to files.

(a) In the case of a defendant who has been convicted of a capital offense and sentenced to death, the defendant's prior trial counsel shall make available to the defendant's state post-conviction counsel the complete files of the defendant's trial counsel, and the defendant's prior counsel on direct appeal shall make available to the defendant's state post-conviction counsel the complete files of the defendant's appellate counsel.

(b) The defendant's post-conviction counsel may inspect and photocopy the files, but the defendant's prior trial and appellate counsel shall maintain custody of their respective files for at least five (5) years following completion of the direct review process in state court, except as to the material which is admitted into evidence in any trial proceedings.



§ 16-91-202 - Capital cases.

(a) (1) (A) (i) If a capital conviction and sentence are affirmed on direct appeal, the circuit court in which the conviction was obtained shall, within two (2) weeks after the affirmance, conduct a hearing and enter a written order appointing counsel to represent the petitioner in a post-conviction proceeding upon issuance of the mandate by the appellate court, should the petitioner desire to pursue such a post-conviction proceeding.

(ii) Counsel's appointment shall remain effective through any appeal of the post-conviction proceeding in state court.

(B) Counsel shall be appointed only after a finding by the court that the petitioner is indigent and that he or she either accepts the appointment of counsel or is unable to make a competent decision whether to accept or reject the appointment of counsel.

(C) The court may decline to appoint counsel for the petitioner only upon a written finding that the petitioner rejects the appointment of counsel and understands the legal consequences of that decision or upon a finding that the petitioner is not indigent.

(2) (A) The court may not appoint an attorney as counsel under this subsection if the attorney represented the petitioner at trial or on direct appeal of the conviction under attack unless the petitioner and the attorney request appointment on the record.

(B) If counsel is the same attorney who represented the petitioner at trial or on direct appeal, the court shall appoint a second counsel to assist in the preparation of the petition for post-conviction relief.

(C) If the petitioner elects to proceed pro se, the waiver of the assistance of counsel shall be made in open court on the record.

(b) (1) (A) Upon the filing of a post-conviction petition, the clerk of the court in which the petition is filed shall immediately forward a copy of the petition to the prosecuting attorney of the county in which the petition was filed, the Attorney General, and the Executive Director of the Arkansas Public Defender Commission.

(B) (i) The filing of the petition does not automatically stay any sentence of death.

(ii) Upon the entry of an order pursuant to this subsection, a stay of execution shall be granted upon application to the court wherein the motion for appointment of counsel was filed.

(2) The stay granted pursuant to this subsection shall automatically expire if:

(A) The petitioner fails to file a timely petition for post-conviction relief; or

(B) The petitioner is denied relief in his or her post-conviction proceeding in circuit court in the manner set forth in subsection (h) of this section.

(c) (1) The following standards are the exclusive criteria which counsel must satisfy in order to be appointed under subsection (a) of this section.

(2) At least one (1) of the attorneys appointed to represent the applicant:

(A) (i) Shall have previously represented a death-sentenced inmate in state or federal post-conviction relief proceedings within the five (5) years immediately preceding the appointment for which he or she is under consideration; or

(ii) Shall have acted, within the five (5) years immediately preceding the appointment for which he is under consideration, as defense counsel in no fewer than three (3) state or federal post-conviction relief proceedings arising from felony convictions, at least two (2) of which involved violent crimes, including one (1) murder case; and

(B) Shall have, within the five (5) years immediately preceding the appointment for which he or she is under consideration, conducted at least two (2) evidentiary hearings in state or federal post-conviction relief proceedings, which may include any proceeding which satisfies subdivisions (c)(2)(A)(i) or (ii) of this section; and

(C) Shall have been licensed to practice law for no fewer than five (5) years, and for at least three (3) of those five (5) years shall have been licensed to practice in Arkansas courts; and

(D) Shall have successfully completed, within the two (2) years immediately preceding the appointment for which he or she is under consideration, not less than six (6) hours of Arkansas Continuing Legal Education Board-approved continuing legal education or professional training primarily involving advocacy in the field of capital trial, capital appellate, or capital post-conviction litigation.

(3) Consistent with § 16-87-204(b)(9), the Executive Director of the Arkansas Public Defender Commission shall offer annually, to any attorney wishing to attend, no fewer than two (2) in-state conferences or seminars at each of which no less than six (6) hours of Arkansas Continuing Legal Education Board-approved credit, as described in this subsection, is available.

(d) (1) Notwithstanding any statutory provision to the contrary, appointments of counsel in capital post-conviction proceedings and in appeals therefrom shall be made from counsel who qualify for appointment under subsection (c) or (e) of this section.

(2) The presiding judge may contact the Arkansas Public Defender Commission for a list of counsel who meet the criteria of subsection (c) of this section and may appoint counsel from that list.

(3) Neither the commission nor any of its components shall possess any supervisory authority over counsel appointed to represent a petitioner in capital post-conviction proceedings or in appeals therefrom.

(4) Nothing in this section shall preclude the court from appointing an out-of-state attorney pro hac vice as cocounsel, provided that in-state counsel is appointed consistent with the provisions of this subchapter.

(5) Once counsel has been appointed, the presiding judge shall enter a written order specifying the appointed counsel's qualifications which satisfy subsection (c) of this section.

(e) (1) The court may appoint counsel who does not satisfy all of the criteria of subsection (c) of this section only upon a written finding that the attorney is clearly competent and qualified because of his or her unique training, experience, or background to represent an indigent petitioner in a capital post-conviction proceeding.

(2) (A) In all such cases, the attorney shall have been admitted to practice law for not less than five (5) years and shall have had no fewer than three (3) years' experience in the actual handling of capital murder prosecutions or capital murder post-conviction proceedings in Arkansas courts.

(B) In addition, such counsel shall have successfully completed, within the two (2) years immediately preceding the appointment for which he or she is under consideration, fewer than six (6) hours of Arkansas Continuing Legal Education Board-approved continuing legal education or professional training primarily involving advocacy in the field of capital trial, capital appellate, or capital post-conviction litigation.

(3) Prior to appointing such counsel, the court shall conduct a hearing at which the attorney shall demonstrate that his or her experience or other qualifications meet the requirements of this subsection, and the court shall make written findings specifying what unique training, experience, or background qualifies the attorney for appointment under this subsection.

(f) (1) Notwithstanding any other provision of law, the court shall fix the compensation to be paid to attorneys appointed under this subchapter, as well as the fees and expenses to be paid for investigative, expert, and other reasonably necessary services authorized by the court at such rates or amounts as the court determines to be reasonably necessary.

(2) All compensation and reasonable expenses authorized by the court pursuant to this subchapter shall be paid by the Arkansas Public Defender Commission.

(g) (1) Not later than fifty (50) days after the filing of the petition, the judge shall convene a status conference to schedule a hearing on the petition for post-conviction relief if a hearing is deemed necessary.

(2) The hearing must be conducted within one hundred eighty (180) days from the date of the status conference, unless good cause is shown to justify a continuance.

(h) (1) Within thirty (30) days from the receipt of the transcript from the post-conviction hearing, if a hearing was held, or, if the judge requests post-trial briefs, within thirty (30) days from the receipt of the post-trial briefs, the judge shall make specific written findings of fact and shall expressly state the judge's conclusions of law relating to each issue raised in the petition for post-conviction relief.

(2) In the event no hearing was held, the judge shall, within one hundred twenty (120) days after the filing of the petition for post-conviction relief, make specific written findings of fact and conclusions of law relating to each issue presented in the petition for post-conviction relief.

(i) The transcription of the testimony and record in capital post-conviction proceedings shall be completed within sixty (60) days of the conclusion of the post-conviction hearing and shall immediately be provided to the parties and the Clerk of the Supreme Court of Arkansas.



§ 16-91-203 - Applicability of subchapter.

This subchapter applies to all persons under sentence of death, including those whose cases were pending on direct review when this subchapter was passed, who file their initial applications for state post-conviction relief on or after March 31, 1997.



§ 16-91-204 - Legislative intent.

It is the express intent of this subchapter to comply with the requirements of the federal Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214, in an effort to obtain the benefits of that act concerning time limitations in which federal habeas corpus proceedings and appeals must be considered and decided, and for other purposes. Throughout this subchapter, references to "post-conviction" proceedings or petitions refer solely to those proceedings or petitions which are filed pursuant to the state rule or statute in which claims of ineffective assistance of counsel are cognizable, such as Arkansas Rules of Criminal Procedure 37. Specific reference to Rule 37 was avoided only because the General Assembly is aware that the form of relief provided for by that rule may, at some point in the future, be provided for by a different rule or statute. It is the intent of the General Assembly to ensure that this subchapter apply to Rule 37-type post-conviction proceedings, not to post-conviction proceedings in which claims of ineffective assistance are not cognizable. It is the intent of § 16-91-202(e) to allow the appointment of counsel in the very limited circumstance in which, because of unique training, experience, or background, an attorney is clearly competent and qualified to represent an indigent petitioner in a capital post-conviction proceeding, but otherwise does not meet all of the criteria of § 16-91-202(c). Section 16-91-202(e) was created for the specific purpose of permitting the appointment of experienced attorneys, including but not limited to, former prosecutors and judges who, because of the nature of their practice, are uniquely qualified to represent capital defendants but do not meet the specific defense-related requirements of § 16-91-202(c).



§ 16-91-205 - Severability.

(a) If any provision of this subchapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are declared to be severable.

(b) In the event that any provision of this subchapter is found to be an invalid encroachment upon the rule-making authority of the Supreme Court of Arkansas, that provision shall be deemed to be a resolution of the General Assembly recommending the adoption of the provision by court rule.



§ 16-91-206 - Short title.

This subchapter is known and may be cited as the "Arkansas Effective Death Penalty Act of 1997".









Chapter 92 - Costs, Fees, Fines, Etc.

§ 16-92-101 - Costs and fees -- Defendant's property bound from time of arrest.

(a) The property, both real and personal, of any person charged with a criminal offense shall be bound from the time of his or her arrest or the finding of an indictment against him or her, whichever shall first happen, for the payment of all fines and costs which he or she may be adjudged to pay. However, no such lien shall be enforced unless the county judge of the county in which the judgment is rendered on the criminal charge shall file, or cause to be filed, with the circuit clerk of the county in which the person may own property, and within six (6) months after the rendition of judgment against the person, a notice of lis pendens as provided for in §§ 16-59-101 -- 16-59-105, 16-59-107, and 16-66-402 and shall cause suit to be instituted to enforce the lien within two (2) years after the date of the filing of the notice.

(b) The filing of a suit within the time prescribed for filing the notice shall be sufficient compliance with the requirements as to notice.



§ 16-92-102 - Costs and fees -- Execution.

(a) The clerk of the court, at the end of each term, shall issue executions for all fines imposed on indictments, in penal actions, or otherwise, and for the costs of conviction in criminal cases during the term, and remaining unpaid, which shall be executed in the same manner as executions in civil cases. The property of the defendant may be seized and sold, notwithstanding that he or she may be in custody for the same demand.

(b) In every case where a witness is summoned by a special subpoena to testify in a particular case in which an indictment may be found, it shall be the duty of the clerk to tax the attendance of the witness with the cost of the suit, to be collected from the defendant, in the event that judgment shall be rendered against him or her therefor, and to be paid into the county treasury.



§ 16-92-103 - Costs and fees -- Severed defendants.

Where two (2) or more defendants are joined in one (1) indictment and shall sever in the trial, the costs which shall have accrued before the severance shall be adjudged against such of the defendants as may have been convicted, and the costs thereafter accruing shall be apportioned and adjudged accordingly.



§ 16-92-104 - Costs and fees -- Capital cases.

The costs in all cases of conviction where the convict may be sentenced to suffer death, and all expenses attending the execution of the sentence, shall be adjudged and taxed by the court and paid out of the estate of the convict, and execution may be issued against the estate of the convict therefor.



§ 16-92-105 - Costs and fees -- Liability of county.

(a) Fees allowed in criminal cases shall be paid by the defendant, but if sufficient property belonging to the defendant cannot be found for that purpose, the fees shall be paid by the county where the conviction is had, except in cases of misdemeanors, when the county shall not be liable.

(b) In all criminal or penal cases pending under indictment in the circuit courts, if the defendant shall be acquitted or if nolle prosequi shall be entered by the prosecuting attorney, except in cases where the prosecutor shall be adjudged to pay the costs or, in cases of felony, if the defendant shall be convicted and shall not have the property to pay the costs, the costs shall be paid by the county.

(c) The county shall not be liable for costs when the defendant is convicted until execution shall have been issued against the property of the convict and returned unsatisfied for the want of property to satisfy the costs; unless the court in which the trial was held shall certify that, in the opinion of the court, the costs cannot be made out of the property of the defendant.

(d) Whenever the county shall be liable to pay the costs and expenses in criminal cases, the circuit court for the county in which the case was held shall adjust the costs and expenses and cause them to be certified to the county court.



§ 16-92-106 - Costs and fees -- Justices of the peace.

(a) In all cases of felony where complaint shall be made before any justice of the peace or other officer, and the party against whom the complaint shall be made shall, upon a hearing thereof, be discharged, committed to jail, or bound over for his or her appearance at the circuit court, the justice or other officer or person to whom any fees may be due shall make out a fee bill for his or her costs allowed by law which may have accrued in the case. He or she shall present to the county court an itemized account, duly sworn to, which shall be examined as provided in subsection (b) of this section and, if found correct, audited and allowed by the county court.

(b) It shall be the duty of the county court to carefully examine the fee bills, and it may, in its discretion, summon witnesses to enable it to ascertain the correctness and validity of the fee bills. If, upon examination and investigation, the court shall be of the opinion that the fee bills are not authorized by law or are based upon frivolous, malicious, or unauthorized prosecutions improperly allowed by any magistrate, then the court may reduce, modify, or wholly disallow the fee bills.



§ 16-92-109 - Costs and fees -- Reimbursement to counties.

(a) (1) As used in this section, "costs incurred by the county" means all costs incurred by the county in bringing to trial or trials any person or persons charged with a felony offense, with a crime committed in furtherance of, or in connection with, an escape from the Department of Correction, or with escape from the Department of Correction.

(2) Costs shall include, but shall not be limited to, salaries and expenses, except normal salaries and expenses incurred by the prosecuting attorney in investigation and prosecution, by the sheriff in investigation and custody, and by the public defender or court-appointed attorney or attorneys in investigation and defense, as well as all other costs, including the expenses involved in the trial itself.

(3) Expenses shall also include extraordinary expenses for such services as witness fees and expenses, court-appointed expert witnesses, reporter fees, costs of preparing transcripts, necessary courtroom security reasonably required to protect the court and participants, and other direct trial costs.

(4) Trial shall be deemed to include all pretrial hearings and post-conviction proceedings, if any.

(b) Whenever a trial is held in which a crime committed in furtherance of, or in connection with, an escape from the Department of Correction is charged or whenever a trial is held for escape from the custody of the Department of Correction, the county or counties responsible for the trial or trials of the person or persons charged may apply to the Director of the Department of Finance and Administration for reimbursement of the total costs incurred by the county or counties in each case.

(c) (1) The county responsible for the costs of the felony proceedings or trial on charges of escape or in connection with escape from the Department of Correction, shall prepare a statement of all costs incurred in connection with the proceedings, which shall be certified by the presiding judge of the circuit court or courts.

(2) The statement of costs incurred by the county or counties shall be sent to the Director of the Department of Finance and Administration together with the county's application for reimbursement.

(d) (1) The Director of the Department of Finance and Administration shall audit and examine all statements of costs incurred by the county received by him or her in accordance with this section and shall determine whether the costs included in the statements comply with the provisions of this section.

(2) The Director of the Department of Finance and Administration shall cause the amount of such costs as he determines comply with this section to be paid to the county or counties from the Trial Expense Assistance Fund, which is established by this section on the books of the Treasurer of State, the Director of the Department of Finance and Administration, and the Auditor of State, which shall consist of moneys transferred to it, as costs are incurred, from the Miscellaneous Revolving Fund.

(e) The Director of the Department of Finance and Administration may make disbursements from the Trial Expense Assistance Fund to pay court-awarded attorney's fees and costs to court-appointed attorneys for indigent defendants.



§ 16-92-112 - Costs and fees -- Liability of state.

(a) The costs in all state prosecutions for any offenses which may be committed in or in respect of the penitentiary shall be paid out of the State Treasury.

(b) In the cases mentioned in subsection (a) of this section, it shall be the duty of the judge to cause to be made out an accurate bill of costs therein and to certify to its correctness; it shall be the duty of the Auditor of State to draw his or her warrant for the amount when an appropriation shall be made therefor.



§ 16-92-114 - Fines -- Abstract.

(a) At the close of the term of each circuit court, the clerk of the court shall furnish to the clerk of the county court an official abstract of all fines, penalties, and forfeitures adjudged against defendants during the term of the circuit court.

(b) The abstract shall contain the style of each case, the full name of the parties, and amount of each fine, and the penalty and forfeiture separately.



§ 16-92-117 - Enhancement of the rate of collection of fine revenue.

(a) For purposes of this section, the term "fine" or "fines" means all monetary penalties imposed by the district courts of this state, which include fines payable to the county general fund, the city general fund, and other state agencies, court costs, probation fees, and public service work supervisory fees.

(b) (1) The Supreme Court Committee on Automation shall prescribe, in cooperation with the Administrative Office of the Courts, the Division of Legislative Audit, the Association of Arkansas Counties, and the Arkansas Municipal League, appropriate forms for the reporting and allocation of all fines and such other information relevant to the income received by the various state, county, and city entities from district courts.

(2) Each district court in this state, if requested, shall provide this information to the committee for the twelve-month period immediately preceding the installation of the computer hardware and software as required by contract for the district court automation system.

(c) (1) (A) The state agency or entity which receives fine revenue from a district court in which this system is installed may contract with the vendor or private contractor selected by the committee to pay a percentage of any increased fine revenue to the vendor or private contractor to be used for the maintenance and operation of the system.

(B) The percentage to be received by the vendor or private contractor shall be agreed upon in advance by the state agency or entity affected.

(2) (A) The county quorum court or the governing body of the city in which a court having the system installed is located, or both, may contract with the vendor or private contractor selected by the committee to pay a percentage of any increased fine revenue to the vendor or private contractor to be used for the maintenance and operation of the system.

(B) The percentage to be received by the vendor or private contractor shall be agreed upon in advance by the county quorum court or the governing body of the city in which the court is located, or both.

(3) (A) (i) Each district court in which the system is installed shall submit a report to the state agency or entity affected, either the county quorum court or the governing body of the city in which the court is located, or both, for each twelve-month period immediately following installation of the system.

(ii) This report shall be compared to the fine revenue received for the twelve-month period immediately preceding installation of the system which shall be the base year.

(B) The dollar amount of increase in fine revenue in each of the twelve-month periods immediately following installation of the system shall be compared to the twelve-month period immediately preceding installation.

(C) (i) The dollar amount of increase in fine revenue as determined in this section shall be the basis for determining the funds due the vendor or private contractor for each year that the system is in operation.

(ii) This amount shall be determined within forty-five (45) days after the end of the twelve-month period.

(D) Within sixty (60) days after the twelve-month period, each court in which the system is installed shall remit to the vendor or private contractor one-twelfth (1/12) of the amount as determined in this subdivision (c)(3) for the succeeding twelve (12) months.



§ 16-92-118 - Fines -- Collection and deposit.

(a) (1) Notwithstanding § 16-13-709, the quorum court of each county of this state may delegate the responsibility for the electronic collection of fines assessed in a circuit court of this state within that county to the Administrative Office of the Courts or the Information Network of Arkansas.

(2) Fines collected in each circuit court by the Administrative Office of the Courts or the Information Network of Arkansas shall be remitted by the fifth working day of the following month to the county official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in that circuit court to be disbursed to the appropriate county fund, state entity, or state agency as provided by law.

(b) (1) Notwithstanding § 16-13-709, the governing body or, if applicable and by mutual agreement, each governing body of a political subdivision that contributes to the expenses of a district court or the governing body of the city in which a city court is located may designate the responsibility for the electronic collection of fines assessed in that district court or that city court to the Administrative Office of the Courts or the Information Network of Arkansas.

(2) Fines collected in each district court or each department of district court by the Administrative Office of the Courts or the Information Network of Arkansas shall be remitted by the fifth working day of the following month to the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in that district court to be disbursed under § 16-17-707.

(c) Fines collected in each city court by the Administrative Office of the Courts or the Information Network of Arkansas shall be disbursed by the fifth working day of the following month to the city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in that city court to be disbursed to the general fund or other city fund, state agency, or state entity as provided by law.

(d) (1) The Administrative Office of the Courts or the Information Network of Arkansas shall be allowed to charge a transaction fee for any electronic payment of a court-ordered fine by an approved credit card or debit card.

(2) The fee provided for in subsection (d)(1) of this section collected by the Administrative Office of the Courts shall be deposited by the fifth day of each month into the Judicial Fine Collection Enhancement Fund established by § 16-13-712.

(e) (1) This section does not prohibit the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in a circuit court, district court, or city court of this state from the electronic collection of fines. The quorum court of each county may establish a transaction fee to be charged by the county official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in a circuit court within that county for any electronic payment of a court-ordered fine by an approved credit card or debit card.

(2) The governing body or, if applicable and by mutual agreement, each governing body of a political subdivision that contributes to the expenses of a district court or the governing body of the city in which a city court is located, may establish a transaction fee to be charged by the city or county official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in that district court or city court for any electronic payment of a court-ordered fine by an approved credit card or debit card.

(3) The fee provided for in subdivisions (e)(1) and (2) of this section collected by the designated county or city official, agency, or department shall be deposited by the tenth day of each month in the appropriate circuit court automation fund, district court automation fund, or city court automation fund established under § 16-13-704 to be used solely for the purposes stated in that section.

(f) (1) The procedures established by this section apply to the assessment and collection of all monetary fines, however designated, imposed by circuit courts, district courts, or city courts for criminal convictions, traffic convictions, civil violations, and juvenile delinquency adjudications and shall be used to obtain prompt and full payment of all such fines.

(2) For purposes of this section, the term "fine" or "fines" means all monetary penalties imposed by the courts of this state, which include fines, court costs, restitution, probation fees, and public service work supervisory fees.






Chapter 93 - Probation And Parole

Subchapter 1 - -- General Provisions

§ 16-93-101 - Definitions.

As used in this act:

(1) "Case plan" means an individualized accountability and behavior change strategy for supervised individuals that:

(A) Targets and prioritizes the specific criminal risk factors of the offender based upon his or her assessment results;

(B) Matches the type and intensity of supervision and treatment conditions to the offender's level of risk, criminal risk factors, and individual characteristics, such as gender, culture, motivational stage, developmental stage, and learning style;

(C) Establishes a timetable for achieving specific behavioral goals, including a schedule for payment of victim restitution, child support, and other financial obligations; and

(D) Specifies positive and negative actions that will be taken in response to the supervised individual's behaviors;

(2) "Criminal risk factors" are characteristics and behaviors that affect a person's risk for committing crimes and may include without limitation the following risk and criminogenic need factors:

(A) Antisocial personality;

(B) Criminal thinking;

(C) Criminal associates;

(D) Dysfunctional family;

(E) Low levels of employment or education; and

(F) Substance abuse;

(3) "Evidence-based practices" means policies, procedures, programs, and practices proven by scientific research to reliably produce reductions in recidivism;

(4) "Intermediate sanctions" means a nonprison accountability measure imposed on an offender in response to a violation of supervision conditions. Such measures may include without limitation:

(A) The use of electronic supervision tools;

(B) Drug and alcohol testing or monitoring;

(C) Day or evening reporting;

(D) Restitution;

(E) Forfeiture of earned discharge credits;

(F) Rehabilitative interventions such as substance abuse and mental health treatment;

(G) Reporting requirements to probation or parole officers;

(H) Community service or community work project;

(I) Secure or unsecure residential treatment facilities; and

(J) Short-term, intermittent incarceration;

(5) "Jacket review" means the review of the file of a transfer-eligible inmate located at any correctional facility in the state by an individual staff member or team of staff members of the Department of Community Correction for purposes of preparing the inmate's application for parole consideration by the Parole Board;

(6) "Parole" means the release of the prisoner into the community by the board prior to the expiration of his or her term, subject to conditions imposed by the board and to the supervision of the Department of Community Correction. When a court or other authority has filed a warrant against the prisoner, the board may release him or her on parole to answer the warrant of the court or authority;

(7) "Probation" means a procedure under which a defendant, found guilty upon verdict or plea, is released by the court without imprisonment, subject to conditions imposed by the court and subject to the supervision of the Department of Community Correction, but only if the supervision is requested in writing by the court;

(8) "Recidivism" means the return to incarceration in a Department of Correction or Department of Community Correction community correctional facility other than a technical violator program within a three-year period;

(9) "Risk needs assessment review" means an examination of the results of a validated risk-needs assessment;

(10) (A) "Treatment" means targeted interventions that focus on criminal risk factors in order to reduce the likelihood of criminal behavior.

(B) Treatment options may include without limitation:

(i) Community-based programs that are consistent with evidence-based practices;

(ii) Cognitive behavioral programs;

(iii) Inpatient and outpatient substance abuse and mental health programs; and

(iv) Other available prevention and intervention programs that have been scientifically proven to reliably reduce recidivism; and

(11) "Validated risk-needs assessment" means a determination of a person's risk to reoffend and the needs that, when addressed, reduce the risk to reoffend through the use of an actuarial assessment tool that assesses the dynamic and static factors that drive criminal behavior.



§ 16-93-102 - Applicability of act to certain persons.

The provisions of this act are extended to any person who as of March 1, 1968, may be on parole or eligible to be placed on parole under existing laws, with the same force and effect as if this act had been in operation at the time the person was placed on parole or became eligible to be placed thereon, as the case may be.



§ 16-93-103 - Authority of officers to make arrests and carry firearms.

(a) Any probation officer appointed by a court, excluding a juvenile probation officer, whether circuit or district, and any parole and probation officer employed by the Department of Community Correction who is a currently certified law enforcement officer may execute, serve, and return all lawful warrants of arrest issued by the State of Arkansas or any political subdivision thereof and is otherwise authorized to make lawful arrests as is any law enforcement officer of the State of Arkansas.

(b) Any such parole and probation officer is further authorized to carry firearms during all hours in which he or she is actively pursuing the obligations and duties of the office to which he or she is appointed or employed, pursuant to selection and training requirements under §§ 12-9-104, 12-9-106, and 12-9-107.

(c) Any such parole and probation officer is further authorized to carry nonstate-issued firearms during all hours in which he or she is not actively pursuing the obligations and duties of the office to which he or she is appointed or employed.



§ 16-93-104 - Supervision fee -- Direct payment by offender -- Failure to pay.

(a) (1) Any offender on probation, parole, or transfer under supervision of the Department of Community Correction shall pay to the department a monthly fee of thirty-five dollars ($35.00).

(2) The Director of the Department of Community Correction or his or her designee shall deposit:

(A) Twenty-five dollars ($25.00) of each payment received into the State Treasury as special revenues credited to the Community Correction Revolving Fund; and

(B) (i) Ten dollars ($10.00) of each payment received into the Best Practices Fund, § 19-5-1139, to ensure evidence-based programs and supervision practices are available to offenders supervised on either probation or parole.

(ii) The Board of Corrections shall promulgate regulations for the accounting and distribution of the Best Practices Fund to ensure that:

(a) No less than seventy-five percent (75%) of the funds are used by the Department of Community Correction for direct services to the offender population it supervises that have been proven, through research, to reduce recidivism among the offender population served;

(b) The direct services may be provided by the Department of Community Correction, the Department of Human Services, and community-based vendors meeting these criteria and serving offenders being supervised by the Department of Community Correction; and

(c) No more than ten percent (10%) of the funds are used to train staff managing the offender population in evidence-based practices.

(3) Expenditures from the Community Correction Revolving Fund shall be used for continuation and expansion of community punishment programs as established and approved by the Board of Corrections.

(b) (1) When an offender on probation defaults in the payment of supervision fees or any installment thereof, the court may require the offender to show cause why he or she would not be imprisoned for nonpayment.

(2) The offender shall not be imprisoned if the offender is financially unable to make the payments and states so to the court in writing, under oath, and the court so finds.

(3) Unless the offender shows that his or her default was not attributable to a purposeful refusal to obey the sentence of the court or to a failure on his or her part to make a good faith effort to obtain the funds required for payment, the court may order the defendant imprisoned until the payments are made.

(4) If the court determines that the default in payment is not attributable to the causes specified in subdivision (b)(3) of this section, the court may enter an order allowing the offender additional time for payment, reducing the amount of each installment, or revoking the fees or the unpaid portion thereof in whole or in part.

(c) (1) The offender on parole may be imprisoned for violation of parole if the offender is financially able to make the payments and if the payments are not made and the Parole Board so finds, subject to the limitations set out in this subsection.

(2) The offender shall not be imprisoned if the offender is financially unable to make the payments and states so under oath to the Parole Board in writing, and the Parole Board so finds.






Subchapter 2 - -- Parole Board

§ 16-93-201 - Creation -- Members -- Qualifications and training.

(a) (1) There is created the Parole Board, to be composed of seven (7) members to be appointed from the state at large by the Governor and confirmed by the Senate.

(2) Seven (7) members shall be full-time officials of this state, one (1) of whom shall be designated by the Governor as the chair of the board.

(3) Each member shall serve a seven-year term, except that the terms shall be staggered by the Governor so that the term of one (1) member expires each year.

(4) (A) A member must have at least a bachelor's degree from an accredited college or university, and the member should have no less than five (5) years' professional experience in one (1) of the following fields:

(i) Parole supervision;

(ii) Probation supervision;

(iii) Corrections;

(iv) Criminal justice;

(v) Law;

(vi) Law enforcement;

(vii) Psychology;

(viii) Psychiatry;

(ix) Sociology;

(x) Social work; or

(xi) Other related field.

(B) If the member does not have at least a bachelor's degree from an accredited college or university, he or she must have no less than seven (7) years' experience in a field listed in subdivision (a)(4)(A) of this section.

(5) (A) A member appointed after July 1, 2011, whether or not he or she has served on the board previously, shall complete a comprehensive training course developed in compliance with guidelines from the National Institute of Corrections, the Association of Paroling Authorities International, or the American Probation and Parole Association.

(B) All members shall complete annual training developed in compliance with guidelines from the National Institute of Corrections, the Association of Paroling Authorities International, or the American Probation and Parole Association.

(C) Training components shall include an emphasis on the following subjects:

(i) Data-driven decision making;

(ii) (a) Evidence-based practice.

(b) As used in this section, "evidence-based practice" means practices proven through research to reduce recidivism;

(iii) Stakeholder collaboration; and

(iv) Recidivism reduction.

(b) If any vacancy occurs on the board prior to the expiration of a term, the Governor shall fill the vacancy for the remainder of the unexpired term, subject to confirmation by the Senate at its next regular session.

(c) The members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(d) Four (4) members of the board shall constitute a quorum.



§ 16-93-202 - Seal -- Records and reports.

(a) The Parole Board shall adopt an official seal of which the courts shall take judicial notice.

(b) The board shall keep a record of its acts and shall notify each institution and facility of its decisions relating to persons who have been confined therein.

(c) (1) An annual report in writing shall be made by the board on or before February 1 of each year for the preceding year.

(2) The report shall be directed to the Governor and to the General Assembly and shall contain statistical and other data concerning its work, including research studies which it may make on parole or related functions.

(d) (1) A presentence report, a preparole report, and a supervision history obtained in the discharge of official duty by any member or employee of the board shall be privileged and shall not be disclosed, directly or indirectly, to any person other than the board, a court, or others entitled under this chapter to receive the information.

(2) However, the board or a court, at its discretion, may permit the inspection of the report or parts thereof by a person having a proper interest therein whenever the interests or welfare of the person involved makes that action desirable or helpful.



§ 16-93-203 - Cooperation from prison officials.

It shall be the duty of any correctional official to:

(1) Grant access at all reasonable times to any prisoner over whom the board has jurisdiction under this chapter to the members of the Parole Board or its properly accredited representatives;

(2) Provide the board and its representatives facilities for communicating with and observing the person; and

(3) Furnish the board with:

(A) The reports the board requires concerning the conduct and character of any prisoner in his or her custody; and

(B) Any facts the board deems pertinent in determining whether:

(i) The prisoner shall be transferred and under what conditions the prisoner shall be transferred; or

(ii) The prisoner shall be paroled.



§ 16-93-204 - Executive clemency.

(a) (1) (A) All applications for pardon, commutation of sentence, reprieve, respite, or remission of fine or forfeiture shall be signed by the applicant under oath.

(B) For purposes of § 5-53-102, the application shall be deemed an official proceeding.

(2) An applicant shall obtain and include with his or her application a certified copy of the applicant's judgment and commitment order or comparable document.

(3) Applications shall be referred to the Parole Board for investigation.

(b) The board shall thereupon investigate each case and shall submit to the Governor its recommendation, a report of the investigation, and all other information the board may have regarding the applicant.

(c) (1) As part of the board's investigation, the chair of the board or his or her designee shall have the power to issue oaths and subpoena witnesses to appear and testify and to bring before the board any relevant books, papers, records, or documents.

(2) (A) The subpoena shall be directed to any sheriff, coroner, or constable of the county in which the designated witness resides or is found.

(B) The endorsed affidavit on the subpoena of any person shall be proof of the service of the subpoena.

(C) The subpoena shall be served and returned in the same manner as subpoenas in civil actions in the circuit courts are served and returned.

(d) (1) Before the board shall consider an application for a pardon or recommend a commutation of sentence, the board shall solicit the written or oral recommendation of the committing court, the prosecuting attorney, and the sheriff of the county from which the person was committed.

(2) (A) Before considering an application for a pardon or recommending a commutation of sentence of a person who was convicted of capital murder, § 5-10-101, or a Class Y, Class A, or Class B felony, the board shall notify the victim of the crime or the victim's next of kin, if he or she files a request for notice with the prosecuting attorney.

(B) When the board provides notice under subdivision (d)(2)(A) of this section, the board shall solicit the written or oral recommendations of the victim or the victim's next of kin regarding the granting of a pardon or commutation of sentence.

(3) The board shall retain a copy of the recommendations in the board's file.

(4) The recommendations shall not be binding upon the board in advising the Governor whether to grant a pardon or commute a sentence but shall be maintained in the inmate's file.

(5) (A) If a hearing will be held on the application, the board shall notify the victim or the victim's next of kin of the date, time, and place of the hearing.

(B) The notice shall be given when soliciting the recommendations of the victim of the crime or the victim's next of kin.

(e) At least thirty (30) days before submitting to the Governor a recommendation that an application for pardon, commutation of sentence, or remission of fine or forfeiture be granted, the board shall:

(1) Issue a public notice of its intention to make such a recommendation; and

(2) Send notice of its intention to the circuit judge who presided over the applicant's trial, the prosecuting attorney, and the sheriff of the county in which the applicant was convicted and, if applicable, to the victim or the victim's next of kin if the victim or the victim's next of kin registered for notification with the prosecuting attorney under § 16-21-106(c).

(f) Whether the board recommends that an application for pardon, commutation of sentence, or remission of fine or forfeiture be granted or denied by the Governor, the board shall issue public notice of each recommendation.



§ 16-93-205 - Parole of Arkansas inmates in out-of-state prisons.

(a) The Parole Board may request the appropriate board or commission having jurisdiction over parole or transfer matters in other states or the United States Parole Commission to make recommendations concerning whether Arkansas inmates confined in prison systems of the other states or in federal prisons should be granted parole or transfer when eligible under Arkansas law.

(b) The board may take action at its option on the application of an inmate for parole, using as its criteria the recommendations received from the appropriate board or commission of the other states or the United States Parole Commission in lieu of the personal appearance before the board of the inmate seeking parole or transfer.



§ 16-93-206 - Parole revocation review -- Jurisdiction.

(a) The Parole Board shall serve as the revocation review board for any person subject to either parole or transfer from prison.

(b) Revocation proceedings for either parole or transfer shall follow all legal requirements applicable to parole and shall be subject to any additional policies, rules, and regulations set by the board.



§ 16-93-207 - Applications for pardon, commutation of sentence, and remission of fines and forfeitures.

(a) (1) (A) At least thirty (30) days before granting an application for pardon, commutation of sentence, or remission of fine or forfeiture, the Governor shall file with the Secretary of State a notice of his or her intention to grant the application.

(B) The Governor shall also direct the Department of Correction to send notice of his or her intention to the judge, the prosecuting attorney, and the sheriff of the county in which the applicant was convicted and, if applicable, to the victim or the victim's next of kin.

(2) The filing of the notice shall not preclude the Governor from later denying the application, but any pardon, commutation of sentence, or remission of fine or forfeiture granted without filing the notice shall be null and void.

(b) If the Governor does not grant an application for pardon, commutation of sentence, or remission of fine or forfeiture within two hundred forty (240) days of the Governor's receipt of the recommendation of the Parole Board regarding the application, the application shall be deemed denied by the Governor, and any pardon, commutation of sentence, or remission of fine or forfeiture granted after the two-hundred-forty-day period shall be null and void.

(c) (1) (A) Except as provided in subdivision (c)(3) and subsection (d) of this section, if an application for pardon, commutation of sentence, or remission of fine or forfeiture is denied in writing by the Governor, the person filing the application shall not be eligible to file a new application for pardon, commutation of sentence, or remission of fine or forfeiture related to the same offense for a period of four (4) years from the date of filing the application that was denied.

(B) Any person who made an application for pardon, commutation of sentence, or remission of fine or forfeiture that was denied on or after July 1, 2004, shall be eligible to file a new application four (4) years after the date of filing the application that was denied.

(2) If an application for pardon, commutation of sentence, or remission of fine or forfeiture is denied by the Governor pursuant to subsection (b) of this section, the person filing the application may immediately file a new application for pardon, commutation of sentence, or remission of fine or forfeiture related to the same offense.

(3) (A) The Parole Board may waive the waiting period for filing a new application for pardon, commutation of sentence, or remission of fine or forfeiture described in subdivision (c)(1)(A) of this section if:

(i) It has been at least twelve (12) months after the date of filing the application that was denied; and

(ii) The Parole Board determines that the person whose application was denied has established that:

(a) New material evidence relating to the person's guilt or punishment has been discovered;

(b) The person's physical or mental health has substantially deteriorated; or

(c) Other meritorious circumstances justify a waiver of the waiting period.

(B) (i) The Board of Corrections shall promulgate rules that will establish policies and procedures for waiver of the waiting period.

(ii) The Board of Corrections may make additions, amendments, changes, or alterations to the rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) (1) Except as provided in subdivision (d)(3) of this section, if an application for pardon, commutation of sentence, or remission of fine or forfeiture of a person sentenced to life imprisonment without parole is denied in writing by the Governor, the person filing the application shall not be eligible to file a new application for pardon, commutation of sentence, or remission of fine or forfeiture related to the same offense for a period of:

(A) Six (6) years from the date of the denial; or

(B) Eight (8) years from the date of the denial if the applicant is serving a sentence of life without parole for capital murder, § 5-10-101.

(2) If an application for pardon, commutation of sentence, or remission of fine or forfeiture of a person sentenced to life imprisonment without parole is denied by the Governor pursuant to subsection (b) of this section, the person filing the application may immediately file a new application for pardon, commutation of sentence, or remission of fine or forfeiture related to the same offense.

(3) (A) The Parole Board or the Governor may waive the waiting period for filing a new application for pardon, commutation of sentence, or remission of fine or forfeiture described in subdivision (d)(1) of this section if:

(i) It has been at least twelve (12) months after the date of filing the application that was denied; and

(ii) The Parole Board determines that the person whose application was denied has established that:

(a) New material evidence relating to the person's guilt or punishment has been discovered;

(b) The person's physical or mental health has substantially deteriorated; or

(c) Other meritorious circumstances justify a waiver of the waiting period. (B) (i) The Board of Corrections shall promulgate rules that will establish policies and procedures for waiver of the waiting period.

(ii) The Board of Corrections may make additions, amendments, changes, or alterations to the rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) If an application for pardon, commutation of sentence, or remission of fine is granted, the Governor shall:

(1) Include in his or her written order the reasons for granting the application; and

(2) File with the Senate and the House of Representatives a copy of the order that includes:

(A) The applicant's name;

(B) The offense of which the applicant was convicted;

(C) The sentence imposed upon the applicant;

(D) The date that the sentence was imposed; and

(E) The effective date of the pardon, commutation of sentence, or remission of fine.

(f) (1) This section shall not apply to reprieves.

(2) Reprieves may be granted as presently provided by law.



§ 16-93-208 - Services and equipment.

The Department of Correction and the Department of Community Correction may provide services, furnishings, equipment, and office space to assist the Parole Board in fulfilling the purposes for which the board was created by law.



§ 16-93-209 - Concealed handguns.

Members of the Parole Board and board investigators who have been issued a concealed handgun permit by the Department of Arkansas State Police pursuant to § 5-73-301 et seq., are authorized to carry their concealed handguns in any building in or location on which law enforcement officers are authorized to carry handguns, provided that the board members and investigators are on official business of the board.



§ 16-93-210 - Monthly performance report on parole applications and outcome.

(a) (1) Beginning October 1, 2011, the Parole Board shall submit a monthly report to the Chairpersons of the House and Senate Judiciary Committees, the Legislative Council, the Board of Corrections, the Governor, and the Commission on Disparity in Sentencing showing the number of persons who make application for parole and those who are granted or denied parole during the previous month for each criminal offense classification.

(2) The report shall include a breakdown by race of all persons sentenced in each criminal offense classification.

(3) The report shall include the reason for each denial of parole, the results of the risk-needs assessment, and the course of action that accompanies each denial pursuant to § 16-93-615(a)(2)(B)(ii).

(b) The board shall cooperate with and upon request make presentations and provide various reports, to the extent the board's budget will allow, to the Legislative Council concerning board policy and criteria on discretionary offender programs and services.



§ 16-93-211 - Early release to transitional housing facilities.

(a) (1) As used in this section, "transitional housing" means a program that provides housing for one (1) or more offenders who have been either:

(A) Transferred or paroled from the Department of Correction by the Parole Board; or

(B) Placed on probation by a circuit court or district court.

(2) An offender's home or the residence of an offender's family member shall not be considered a transitional housing facility for purposes of this section.

(b) (1) To assist an offender who will be eligible for parole or transfer to successfully reintegrate into the community, the board is authorized to place the offender into approved transitional housing up to one (1) year prior to the offender's date of eligibility for parole or transfer.

(2) Subject to conditions of release and consistent with rules promulgated by the board, placement in a transitional housing facility must be preceded by:

(A) The provision of all applicable notices under § 16-93-615; and

(B) A hearing conducted by the board.

(c) The decision to place an offender in transitional housing and the establishment of conditions of release by the board must be based on a reasoned, rational plan developed in conjunction with an accepted risk-needs assessment tool such that each placement decision is based on;

(1) Established criteria; and

(2) A determination that there is a reasonable probability that an offender can be placed in a transitional housing facility without detriment to:

(A) The community; or

(B) The offender.

(d) Conditions of release imposed by the board must at a minimum include a curfew requiring an offender placed in transitional housing to present himself or herself at a scheduled time to be confined in the transitional housing facility.

(e) An offender placed in transitional housing by the board will be supervised by officers of the Department of Community Correction.

(f) An offender who without permission leaves the custody of the transitional housing facility in which he or she is placed may be subject to criminal prosecution for escape, §§ 5-54-110 -- 5-54-112.

(g) Revocation of placement in transitional housing must follow the revocation proceedings established in § 16-93-705.






Subchapter 3 - -- Probation and Suspended Imposition of Sentence

§ 16-93-301 - Definitions.

As used in this subchapter, "expungement" means the procedure and effect as defined in § 16-90-901(a).



§ 16-93-302 - Probation -- First time offenders -- Penalties.

(a) (1) A person may not avail himself or herself of the provisions of this section and §§ 16-93-301 and 16-93-303 on more than one (1) occasion.

(2) Any person seeking to avail himself or herself of the benefits of this section and §§ 16-93-301 and 16-93-303 who falsely testifies, swears, or affirms to the court that he or she has not previously availed himself or herself of the benefits of this section and §§ 16-93-301 and 16-93-303 is guilty of a Class D felony.

(b) (1) Any person charged under this section and §§ 16-93-301 and 16-93-303 with keeping the confidential records of first offenders, as provided in § 16-93-301, who divulges any information contained in the records to any person or agency other than a law enforcement officer or judicial officer is guilty of a violation and upon conviction is subject to a fine of not more than five hundred dollars ($500).

(2) Each violation shall be considered a separate offense.



§ 16-93-303 - Probation -- First time offenders -- Procedure.

(a) (1) (A) (i) Whenever an accused enters a plea of guilty or nolo contendere prior to an adjudication of guilt, the judge of the circuit court or district court, in the case of a defendant who previously has not been convicted of a felony, without making a finding of guilt or entering a judgment of guilt and with the consent of the defendant, may defer further proceedings and place the defendant on probation for a period of not less than one (1) year, under such terms and conditions as may be set by the court.

(ii) A sentence of a fine not exceeding three thousand five hundred dollars ($3,500) or an assessment of court costs against a defendant does not negate the benefits provided by this section or cause the probation placed on the defendant under this section to constitute a conviction except under subsections (c)-(e) of this section.

(iii) A serious felony involving violence or a felony involving violence as provided in § 5-4-501 shall not be eligible for expungement of record under this subchapter.

(B) However, no person who is found guilty of or pleads guilty or nolo contendere to a sexual offense as defined by § 5-14-101 et seq. and §§ 5-26-202, 5-27-602, 5-27-603, and 5-27-605 in which the victim was under eighteen (18) years of age shall be eligible for expungement or sealing of the record under this subchapter.

(2) Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided.

(3) Nothing in this subsection shall require or compel any court of this state to establish first offender procedures as provided in this section and §§ 16-93-301 and 16-93-302, nor shall any defendant be availed the benefit of this section and §§ 16-93-301 and 16-93-302 as a matter of right.

(b) Upon fulfillment of the terms and conditions of probation or upon release by the court prior to the termination period thereof, the defendant shall be discharged without court adjudication of guilt, whereupon the court shall enter an appropriate order that shall effectively dismiss the case, discharge the defendant, and expunge the record, if consistent with the procedures established in § 16-90-901 et seq.

(c) During the period of probation described in subdivision (a)(1)(A)(i) of this section, a defendant is considered as not having a felony conviction except for:

(1) Application of any law prohibiting possession of a firearm by certain persons;

(2) A determination of habitual offender status;

(3) A determination of criminal history;

(4) A determination of criminal history scores;

(5) Sentencing; and

(6) A purpose of impeachment as a witness under Rule 609 of the Arkansas Rules of Evidence.

(d) After successful completion of probation placed on the defendant under this section, a defendant is considered as not having a felony conviction except for:

(1) A determination of habitual offender status;

(2) A determination of criminal history;

(3) A determination of criminal history scores;

(4) Sentencing; and

(5) A purpose of impeachment as a witness under Rule 609 of the Arkansas Rules of Evidence.

(e) The eligibility to possess a firearm of a person whose record has been expunged and sealed under this subchapter and § 16-90-901 et seq. is governed by § 5-73-103.



§ 16-93-304 - Probation -- First-time offenders -- Arkansas Crime Information Center.

(a) All district court judges and circuit court judges shall immediately report to the Arkansas Crime Information Center, in the form prescribed by the center, all probations of criminal defendants under §§ 16-93-301 -- 16-93-303.

(b) Prior to granting probation to a criminal defendant under §§ 16-93-301 -- 16-93-303, the court shall query the center to determine whether the criminal defendant has previously been granted probation under the provisions of §§ 16-93-301 -- 16-93-303.

(c) If the center determines that an individual has utilized §§ 16-93-301 -- 16-93-303 more than one (1) time, the center shall notify the last sentencing judge of that fact.



§ 16-93-305 - Probation -- First time offenders -- Sex offender may not reside with minor victim.

(a) Whenever an accused who enters a plea of guilty or nolo contendere prior to an adjudication of guilt for any sexual offense defined in § 5-14-101 et seq. or incest as defined in § 5-26-202 for a sexual offense or incest perpetrated against a minor is eligible for probation under procedures defined in § 16-93-303 or any other provision of law, as a condition of granting probation the court shall prohibit the accused, upon release, from residing in a residence with any minor unless the court makes a specific finding that the accused poses no danger to the minors residing in the residence.

(b) Upon violation of this condition of probation, the court may enter an adjudication of guilt and proceed as otherwise provided by law.



§ 16-93-306 - Probation generally -- Supervision.

(a) (1) The Director of the Department of Community Correction with the advice of the Board of Corrections shall establish written policies and procedures governing the supervision of probationers designed to enhance public safety and to assist the probationers in integrating into society.

(2) (A) The supervision of probationers shall be based on evidence-based practices including a validated risk-needs assessment.

(B) Decisions shall target the probationer's criminal risk factors with appropriate supervision and treatment.

(b) A probation officer shall:

(1) Investigate all cases referred to him or her by the director, the sentencing judge, or the prosecuting attorney;

(2) Furnish to each probationer under his or her supervision a written statement of the conditions of probation and instruct the probationer that he or she must stay in compliance with the conditions of probation or risk revocation under § 16-93-308;

(3) Develop a case plan for each individual who is assessed as a moderate to high risk to reoffend based on the risk and needs assessment that targets the criminal risk factors identified in the assessment, is responsive to individual characteristics, and provides supervision of offenders according to that case plan;

(4) Stay informed of the probationer's conduct and condition through visitation, required reporting, or other methods, and report to the sentencing court of that information upon request;

(5) Use practicable and suitable methods that are consistent with evidence-based practices to aid and encourage a probationer to improve his or her conduct and condition and to reduce the risk of recidivism;

(6) (A) Conduct a validated risk-needs assessment of the probationer including, without limitation criminal risk factors and specific individual needs.

(B) The actuarial assessment shall include an initial screening and, if necessary, a comprehensive assessment;

(7) The results of the risk-needs assessment shall assist in making decisions that are consistent with evidence-based practices on the type of supervision and services necessary to each parolee; and

(8) Receive annual training on evidence-based practices and criminal risk factors, as well as instruction on how to target these factors to reduce recidivism.

(c) (1) The department shall allocate resources, including the assignment of probation officers, to focus on moderate-risk and high-risk offenders as determined by the actuarial assessment provided in subdivision (b)(5) of this section.

(2) The department shall require public and private treatment and service providers that receive state funds for the treatment of or service for probationers to use evidence-based programs and practices.

(d) (1) The department shall have the authority to sanction probationers administratively without utilizing the revocation process under § 16-93-307.

(2) (A) The department shall develop an intermediate sanctions procedure and grid to guide a probation officer in determining the appropriate response to a violation of conditions of supervision.

(B) Intermediate sanctions administered by the department are required to conform to the sanctioning grid.

(3) Intermediate sanctions shall include without limitation:

(A) Day reporting;

(B) Community service;

(C) Increased substance abuse screening and or treatment;

(D) Increased monitoring, including electronic monitoring and home confinement;

(E) (i) Incarceration in a county jail for no more than seven (7) days.

(ii) Incarceration as an intermediate sanction shall not be used more than ten (10) times with an individual probationer, and no probationer shall accumulate more than thirty (30) days' incarceration as an intermediate sanction before the probation officer recommends a violation of the person's probation under § 16-93-307.



§ 16-93-307 - Probation generally -- Revocation hearings.

(a) (1) A defendant arrested for violation of suspension or probation is entitled to a preliminary hearing to determine whether there is reasonable cause to believe that he or she has violated a condition of suspension or probation.

(2) The preliminary hearing shall be conducted by a court having original jurisdiction to try a criminal matter as soon as practicable after arrest and reasonably near the place of the alleged violation or arrest.

(3) The defendant shall be given prior notice of the:

(A) Time and place of the preliminary hearing;

(B) Purpose of the preliminary hearing; and

(C) Condition of suspension or probation the defendant is alleged to have violated.

(4) Except as provided in subsection (c) of this section, the defendant has the right to hear and controvert evidence against him or her and to offer evidence in his or her own behalf.

(5) (A) If the court conducting the preliminary hearing finds that there is reasonable cause to believe that the defendant has violated a condition of suspension or probation, it may order the defendant to be detained or it may return the defendant to supervision and may consider imposing one or more intermediate sanctions in the sanctioning grid pending further revocation proceedings before the court that originally suspended imposition of sentence on the defendant or placed him or her on probation.

(B) (i) If the court conducting the preliminary hearing does not find reasonable cause, it shall order the defendant released from custody.

(ii) However, a release under subdivision (a)(5)(B)(i) of this section does not bar the court that suspended imposition of sentence on the defendant or placed him or her on probation from holding a hearing on the alleged violation of suspension or probation or from ordering that the defendant appear before it.

(6) The court conducting the preliminary hearing shall prepare and furnish to the court that suspended imposition of sentence on the defendant or placed him or her on probation a summary of the preliminary hearing, including the responses of the defendant and the substance of the documents and evidence given in support of revocation.

(b) (1) A suspension or probation shall not be revoked except after a revocation hearing.

(2) The revocation hearing shall be conducted by the court that suspended imposition of sentence on the defendant or placed him or her on probation within a reasonable period of time after the defendant's arrest, not to exceed sixty (60) days.

(3) The defendant shall be given prior written notice of the:

(A) Time and place of the revocation hearing;

(B) Purpose of the revocation hearing; and

(C) Condition of suspension or probation the defendant is alleged to have violated.

(4) Except as provided in subsection (c) of this section, the defendant has the right to:

(A) Hear and controvert evidence against him or her;

(B) Offer evidence in his or her own defense; and

(C) Be represented by counsel.

(5) If suspension or probation is revoked, the court shall prepare and furnish to the defendant a written statement of the evidence relied on and the reasons for revoking suspension or probation.

(c) At a preliminary hearing pursuant to subsection (a) of this section or a revocation hearing pursuant to subsection (b) of this section:

(1) The defendant has the right to counsel and to confront and cross-examine an adverse witness unless the court specifically finds good cause for not allowing confrontation; and

(2) The court may permit the introduction of any relevant evidence of the alleged violation, including a letter, affidavit, and other documentary evidence, regardless of its admissibility under the rules governing the admission of evidence in a criminal trial.

(d) A preliminary hearing pursuant to subsection (a) of this section is not required if:

(1) The defendant waives the preliminary hearing;

(2) The revocation is based on the defendant's commission of an offense for which he or she has been tried and found guilty in an independent criminal proceeding; or

(3) The revocation hearing pursuant to subsection (b) of this section is held promptly after the arrest and in the judicial district where the alleged violation occurred or where the defendant was arrested.



§ 16-93-308 - Probation generally -- Revocation.

(a) (1) At any time before the expiration of a period of suspension or probation, a court may summon a defendant to appear before it or may issue a warrant for the defendant's arrest.

(2) The warrant may be executed by any law enforcement officer.

(b) At any time before the expiration of a period of suspension or probation, any law enforcement officer may arrest a defendant without a warrant if the law enforcement officer has reasonable cause to believe that the defendant has failed to comply with a condition of his or her suspension or probation.

(c) A defendant arrested for violation of suspension or probation shall be taken immediately before the court that suspended imposition of sentence or, if the defendant was placed on probation, before the court supervising the probation.

(d) If a court finds by a preponderance of the evidence that the defendant has inexcusably failed to comply with a condition of his or her suspension or probation, the court may revoke the suspension or probation at any time prior to the expiration of the period of suspension or probation.

(e) A finding of failure to comply with a condition of suspension or probation as provided in subsection (d) of this section may be punished as contempt under § 16-10-108.

(f) A court may revoke a suspension or probation subsequent to the expiration of the period of suspension or probation if before expiration of the period:

(1) The defendant is arrested for violation of suspension or probation;

(2) A warrant is issued for the defendant's arrest for violation of suspension or probation;

(3) A petition to revoke the defendant's suspension or probation has been filed if a warrant is issued for the defendant's arrest within thirty (30) days of the date of filing the petition; or

(4) The defendant has been:

(A) Issued a citation in lieu of arrest under Rule 5 of the Arkansas Rules of Criminal Procedure for violation of suspension or probation; or

(B) Served a summons under Rule 6 of the Arkansas Rules of Criminal Procedure for violation of suspension or probation.

(g) (1) (A) If a court revokes a suspension or probation, the court may enter a judgment of conviction and may impose any sentence on the defendant that might have been imposed originally for the offense of which he or she was found guilty.

(B) However, any sentence to pay a fine or of imprisonment, when combined with any previous fine or imprisonment imposed for the same offense, shall not exceed the limits of § 5-4-201 or § 5-4-401, or if applicable, § 5-4-501.

(2) (A) As used in this subsection, "any sentence" includes the extension of a period of suspension or probation.

(B) If an extension of suspension or probation is made upon revocation, the court is not deprived of the ability to revoke the suspension or probation again should the defendant's conduct again warrant revocation.

(h) (1) A court shall not revoke a suspension of sentence or probation because of a person's inability to achieve a high school diploma, general education development certificate, or gainful employment.

(2) (A) However, the court may revoke a suspension of sentence or probation if the person fails to make a good faith effort to achieve a high school diploma, general education development certificate, or gainful employment.

(B) As used in this section a "good faith effort" means a person:

(i) Has been enrolled in a program of instruction leading to a high school diploma or a general education development certificate and is attending a school or an adult education course; or

(ii) Is registered for employment and enrolled and participating in an employment-training program with the purpose of obtaining gainful employment.



§ 16-93-309 - Probation generally -- Revocation hearing -- Sentence alternatives.

(a) Following a revocation hearing held under § 16-93-307 and in which a defendant has been found guilty or has entered a plea of guilty or nolo contendere, the court may:

(1) Continue the period of suspension of imposition of sentence or continue the period of probation;

(2) Lengthen the period of suspension or the period of probation within the limits set by § 5-4-306;

(3) Increase the fine within the limits set by § 5-4-201;

(4) Impose a period of confinement to be served during the period of suspension of imposition of sentence or period of probation; or

(5) Impose any conditions that could have been imposed upon conviction of the original offense.

(b) Following a revocation hearing in which a defendant is ordered to continue on a period of suspension or a period of probation, nothing prohibits the court, upon finding the defendant guilty at a subsequent revocation hearing, from:

(1) Revoking the suspension or period of probation; and

(2) Sentencing the defendant to incarceration in the Department of Correction.

(c) If the suspension or probation of a defendant is subsequently revoked and the defendant is sentenced to a term of imprisonment, any period of time actually spent in confinement due to the original revocation shall be credited against the subsequent sentence.



§ 16-93-310 - Probation generally -- Revocation -- Community correction program.

(a) When a person sentenced under a community correction program, § 5-4-312, violates any terms or conditions of his or her sentence or term of probation, revocation of the sentence or term of probation shall be consistent with the procedures under this subchapter.

(b) Upon revocation, the court of jurisdiction shall determine whether the offender shall remain under the jurisdiction of the court and be assigned to a more restrictive community correction program, facility, or institution for a period of time or committed to the Department of Community Correction.

(c) (1) If committed to the Department of Correction, the court shall specify if the commitment is for judicial transfer of the offender to the Department of Community Correction or is a regular commitment; and

(2) (A) The court shall commit the eligible offender to the custody of the Department of Correction under this subchapter for judicial transfer to the Department of Community Correction subject to the following:

(i) That the sentence imposed provides that the offender shall serve no more than two (2) years of confinement, with credit for meritorious good time, with initial placement in a Department of Community Correction facility; and

(ii) That the initial placement in the Department of Community Correction is conditioned upon the offender's continuing eligibility for Department of Community Correction placement and the offender's compliance with all applicable rules and regulations established by the Board of Corrections for community correction programs.

(B) Post-prison supervision shall accompany and follow programming when appropriate.



§ 16-93-311 - Probation generally -- Restitution.

If the court has suspended imposition of sentence or placed a defendant on probation conditioned upon the defendant's making restitution and the defendant has not satisfactorily made all of his or her payments when the probation period has ended, the court may:

(1) Continue to assert the court's jurisdiction over the recalcitrant defendant; and

(2) Either:

(A) Extend the probation period as the court deems necessary; or

(B) Revoke the defendant's suspended sentence.



§ 16-93-312 - Probation generally -- Modification.

(a) During a period of suspension or probation, upon the petition of a probation officer or a defendant or upon the court's own motion, a court may:

(1) Modify a condition imposed on the defendant;

(2) Impose an additional condition authorized by § 5-4-303;

(3) Impose an additional fine authorized by §§ 5-4-201 and 5-4-303; or

(4) Impose a period of confinement authorized by § 5-4-304.

(b) Nothing in this section shall limit the Department of Community Correction from authorizing sanctions within the intermediate sanctions grid when warranted by the defendant's conduct.



§ 16-93-313 - Probation generally -- Transfer of jurisdiction.

(a) If a defendant during a period of probation goes from a county where he or she is being supervised to another county, jurisdiction over the defendant may be transferred in the discretion of the supervising court to a court of comparable jurisdiction in the other county if the court in the other county concurs.

(b) If jurisdiction over a defendant is transferred under subsection (a) of this section, the court in the county to which jurisdiction is transferred has any power with respect to the defendant previously possessed by the transferring court.

(c) The procedure under this section may be repeated if a defendant goes from the county where he or she is being supervised to another county during the period of his or her probation.



§ 16-93-314 - Probation generally -- Discharge.

(a) (1) The court may discharge the defendant from probation at any time; or

(2) If a judgment of conviction was not entered by the court at the time of suspension or probation and the defendant fully complies with the conditions of suspension or probation for the period of suspension or probation, the court shall discharge the defendant and dismiss any proceedings against him or her.

(b) (1) Subject to the provisions of §§ 5-4-501 -- 5-4-504, a person against whom proceedings are discharged or dismissed under subsection (a) of this section may seek to have the criminal record sealed, consistent with the procedures established in § 16-90-901 et seq.

(2) This subsection does not apply if:

(A) The person applying for discharge has been convicted of a sexual offense as defined by § 5-14-101 et seq.; and

(B) The victim was under eighteen (18) years of age.






Subchapter 4 - -- Probation -- Suspension of Sentence



Subchapter 5 - -- Alternative Service Act



Subchapter 6 - -- Parole -- Eligibility

§ 16-93-601 - Felonies committed prior to April 1, 1977.

(a) Death Sentence. An individual under sentence of death is not eligible for release on parole.

(b) Life Imprisonment. (1) An individual sentenced to life imprisonment prior to March 1, 1968, and any individual sentenced to life imprisonment after February 12, 1969, and before April 1, 1977, is not eligible for release on parole unless the sentence is commuted to a term of years by executive clemency. When the life sentence is commuted to a term of years, the individual is eligible for release on parole after having served one-third (1/3) of the time to which the life sentence is commuted, with credit for good-time allowances.

(2) An individual sentenced to life imprisonment on and after March 1, 1968, and prior to February 12, 1969, is eligible for release on parole after he or she serves fifteen (15) years of the sentence, with credit for good-time allowances not to exceed five (5) years.

(c) Sentence of Years. An individual sentenced to a term of years in the state penitentiary after February 11, 1976, and before April 1, 1977, is eligible for release on parole after he or she serves the following terms:

(1) An individual sentenced to a term of years for other than a Class Y felony who is confined in the state penitentiary for the second time is eligible for release on parole after he or she serves one-third (1/3) of the time for which sentenced, with credit for good-time allowances, or one-third (1/3) of the time to which sentence is commuted by executive clemency, with credit for good-time allowances. However, a judge may require one-half (1/2) of the sentence as imposed, or one-half (1/2) of the sentence as commuted by executive clemency, to be served, with credit for good-time allowances.

(2) An individual sentenced to a term of years who is confined in the state penitentiary and who pleads guilty to or is convicted of a Class Y felony or who has previously been confined in the state penitentiary two (2) or more times is eligible for release on parole after he or she serves one-half (1/2) of the time to which the sentence is commuted by executive clemency, with credit for good-time allowances.

(d) Notwithstanding the provisions of subsections (a)-(c) of this section, the court may require anyone convicted of a crime involving the use of a deadly weapon to serve one-half (1/2) of the time for which sentenced, with credit for good-time allowances.



§ 16-93-602 - Felonies committed between April 1, 1977, and April 1, 1983 -- Purpose and construction of sections.

(a) It is the purpose and intent of §§ 16-93-602 -- 16-93-604 to establish parole eligibility for a person convicted of a felony committed on or after April 1, 1977, and prior to April 1, 1983.

(b) Nothing in §§ 16-93-602 -- 16-93-604 is to be construed to repeal the parole eligibility laws in effect on the date criminal offenses were committed prior to April 1, 1977.



§ 16-93-603 - Felonies committed between April 1, 1977, and April 1, 1983 -- Classification of inmates.

For the purposes of §§ 16-93-602 -- 16-93-604, inmates are to be classified as follows:

(1) A first offender is an inmate convicted of one (1) or more felonies but who has not been incarcerated in some correctional institution in the United States, whether local, state, or federal, for a crime which was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified;

(2) A second offender is a inmate convicted of two (2) or more felonies who has been incarcerated one (1) time in some correctional institution in the United States, whether local, state, or federal, for a crime which was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified;

(3) A third offender is an inmate convicted of three (3) or more felonies who has been incarcerated two (2) times in some correctional institution in the United States, whether local, state, or federal, for a crime which was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified; and

(4) A fourth offender is an inmate convicted of four (4) or more felonies who has been incarcerated three (3) or more times in some correctional institution in the United States, whether local, state, or federal, for a crime which was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified.



§ 16-93-604 - Felonies committed between April 1, 1977, and April 1, 1983 -- Parole eligibility.

(a) A person who committed felonies prior to April 1, 1977, and who was convicted and incarcerated therefor, is eligible for release on parole in accordance with the parole eligibility law in effect at the time the crime was committed.

(b) A person who committed felonies on and after April 1, 1977 and prior to April 1, 1983, and who has been convicted and incarcerated therefor, is eligible for release on parole as follows:

(1) An inmate under sentence of death or life imprisonment without parole is not eligible for release on parole but may be pardoned or have his or her sentence commuted by the Governor, as provided by law. An inmate sentenced to life imprisonment is not eligible for release on parole unless the sentence is commuted to a term of years by executive clemency. Upon commutation, the inmate is eligible for release on parole as provided in this section;

(2) An inmate classified as a first offender under § 16-93-603, except one under the age of twenty-one (21) as described in subsection (c) of this section and except one who pleads guilty or has been convicted of a Class Y felony, upon entering a correctional institution in this state under sentence from a circuit court is not eligible for release on parole until a minimum of one-third (1/3) of his or her sentence has been served, with credit for good-time allowances, or one-third (1/3) of the time to which the sentence is commuted by executive clemency is served, with credit for good-time allowances. However, if the trier of fact determines that a deadly weapon was used in the commission of the crime, a first offender twenty-one (21) years of age or older shall not be eligible for release on parole until a minimum of one-half (1/2) of the sentence is served, with credit for good-time allowances;

(3) An inmate classified as a second offender under § 16-93-603 and one who pleads guilty or is convicted of a Class Y felony, upon entering a correctional institution in this state under sentence from a circuit court, is not eligible for release on parole until a minimum of one-half (1/2) of his or her sentence is served, with credit for good-time allowances, or one-half (1/2) of the time to which sentence is commuted by executive clemency, with credit for good-time allowances;

(4) An inmate classified as a third offender under § 16-93-603, upon entering a correctional institution in this state under sentence from a circuit court, is not eligible for release on parole until a minimum of three-fourths (3/4) of their sentence is served, with credit for good-time allowances, or three-fourths (3/4) of the time to which sentence is commuted by executive clemency, with credit for good-time allowances; and

(5) An inmate classified as a fourth offender under § 16-93-603, upon entering a correctional institution in this state under sentence from a circuit court, is not eligible for parole, but is entitled to good-time allowances as provided by law.

(c) Any person under the age of twenty-one (21) who is first convicted of a felony and committed to the first offender penal institution or to the Department of Correction for a term of years is eligible for parole at any time, unless a minimum time to be served is imposed consisting of not more than one-third (1/3) of the total time sentenced. In the event the individual is sentenced to a minimum time to be served, he or she is eligible for release on parole after serving the minimum time prescribed, with credit for good-time allowances, and for commutation by the exercise of executive clemency.

(d) (1) When any convicted felon, while on parole, is convicted of another felony, the felon is to be committed to the Department of Correction to serve the remainder of his or her original sentence, including any portion suspended, with credit for good-time allowances. Upon conviction for the subsequent felony, the court is to require the sentence for the subsequent felony to be served consecutively with the sentence for the previous felony.

(2) Any person found guilty of a felony and placed on probation or suspended sentence therefor who is subsequently found guilty of another felony committed while on probation or suspended sentence is to be committed to the Department of Correction to serve the remainder of his or her suspended sentence plus the sentence imposed for the subsequent felony. The sentence imposed for the subsequent felony is to be served consecutively with the remainder of the suspended sentence.

(e) For parole eligibility purposes, consecutive sentences by one (1) or more courts or for one (1) or more counts is considered as a single commitment reflecting the cumulative sentence to be served.

(f) Nothing in this section shall be construed to reduce, lessen, or in any manner take away or affect the good-time allowances earned by any individual prior to April 1, 1977.



§ 16-93-606 - Parole eligibility -- Felonies committed on or after April 1, 1983 but before January 1, 1994 -- Classification of inmates.

(a) As used in this section, "felony" means a crime classified as Class Y, Class A, or Class B by the laws of this state.

(b) For the purposes of § 16-93-607, inmates shall be classified as follows:

(1) A first offender is an inmate convicted of one (1) or more felonies but who has not been incarcerated in some correctional institution in the United States, whether local, state, or federal, for a crime that was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified;

(2) A second offender is an inmate convicted of two (2) or more felonies and who has been once incarcerated in some correctional institution in the United States, whether local, state, or federal, for a crime that was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified;

(3) A third offender is an inmate convicted of three (3) or more felonies and who has been twice incarcerated in some correctional institution in the United States, whether local, state, or federal, for a crime that was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified; and

(4) A fourth offender is an inmate convicted of four (4) or more felonies and who has been incarcerated in some correctional institution in the United States, whether local, state, or federal, three (3) or more times for a crime that was a felony under the laws of the jurisdiction in which the offender was incarcerated, prior to being sentenced to a correctional institution in this state for the offense or offenses for which he or she is being classified.



§ 16-93-607 - Parole eligibility -- Felonies committed on or after April 1, 1983 but before January 1, 1994.

(a) As used in this section, "felony" means a crime classified as Class Y, Class A, or Class B by the laws of this state.

(b) A person who committed a felony prior to April 1, 1983, and who was convicted and incarcerated for that felony, shall be eligible for release on parole in accordance with the parole eligibility law in effect at the time the crime was committed.

(c) A person who commits felonies on or after April 1, 1983, and who shall be convicted and incarcerated for that felony, shall be eligible for release on parole as follows:

(1) An inmate under sentence of death or life imprisonment without parole is not eligible for release on parole but may be pardoned or have their sentence commuted by the Governor, as provided by law. An inmate sentenced to life imprisonment is not eligible for release on parole unless the sentence is commuted to a term of years by executive clemency. Upon commutation, the inmate is eligible for release on parole as provided in this section;

(2) An inmate classified as a first offender under § 16-93-606, except one under the age of twenty-one (21) years as described in subsection (d) of this section and except one who pleads guilty or has been convicted of a Class Y felony, upon entering a correctional institution in this state under sentence from a circuit court, is not eligible for release on parole until a minimum of one-third (1/3) of the time to which the sentence is commuted by executive clemency is served, with credit for good-time allowances. However, if the trier of fact determines that a deadly weapon was used in the commission of the crime, a first offender twenty-one (21) years of age or older is not eligible for release on parole until a minimum of one-half (1/2) of the sentence is served, with credit for good-time allowances;

(3) An inmate classified as a second offender under § 16-93-606 and one who pleads guilty or was convicted of a Class Y felony, upon entering a correctional institution in this state under sentence from a circuit court, is not eligible for release on parole until a minimum of one-half (1/2) of his or her sentence shall have been served, with credit for good-time allowances, or one-half (1/2) of the time to which the sentence is commuted by executive clemency is served, with credit for good-time allowances;

(4) An inmate classified as a third offender under § 16-93-606, upon entering a correctional institution in this state under sentence from a circuit court, is not eligible for release on parole until a minimum of three-fourths (3/4) of his or her sentence shall have been served, with credit for good-time allowances, or three-fourths (3/4) of the time to which the sentence is commuted by executive clemency shall have been served, with credit for good-time allowances; and

(5) An inmate classified as a fourth offender under § 16-93-606, upon entering a correctional institution in this state under sentence from a circuit court, is not eligible for parole, but he or she shall be entitled to good-time allowances as provided by law.

(d) Any person under the age of twenty-one (21) years who is first convicted of a felony and committed to the first offender penal institution or to the Department of Correction for a term of years is eligible for parole at any time unless a minimum time to be served is imposed consisting of not more than one-third (1/3) of the total time sentenced. In the event the individual is sentenced to a minimum time to be served, he or she is eligible for release on parole after serving the minimum time prescribed, with credit for good-time allowances, and for commutation by the exercise of executive clemency.

(e) (1) When any convicted felon, while on parole, is convicted of another felony, the felon is to be committed to the Department of Correction to serve the remainder of his or her original sentence, including any portion suspended, with credit for good-time allowances. Upon conviction for the subsequent felony, the court shall require the sentence for the subsequent felony to be served consecutively with the sentence for the previous felony.

(2) Any person found guilty of a felony and placed on probation or suspended sentence therefor who is subsequently found guilty of another felony committed while on probation or suspended sentence is to be committed to the Department of Correction to serve the remainder of his or her suspended sentence plus the sentence imposed for the subsequent felony. The sentence imposed for the subsequent felony is to be served consecutively with the remainder of the suspended sentence.

(f) For parole eligibility purposes, consecutive sentences by one (1) or more courts or for one (1) or more counts are to be considered as a single commitment reflecting the cumulative sentence to be served.

(g) Nothing in this section shall be construed to reduce, lessen, or in any manner take away or affect the good-time allowances earned by any individual prior to April 1, 1983.



§ 16-93-608 - Parole eligibility -- Class C or Class D felonies committed on or after April 1, 1983 but before January 1, 1994.

A person who commits a Class C felony or Class D felony on or after April 1, 1983, and who is incarcerated therefor is eligible for release on parole after having served one-third (1/3) of his or her sentence, with credit for good-time allowances, or one-third (1/3) of the time to which his or her sentence is commuted by executive clemency, with credit for good-time allowances.



§ 16-93-609 - Effect of more than one conviction for certain felonies.

(a) Any person who commits murder in the first degree, § 5-10-102, rape, § 5-14-103, or aggravated robbery, § 5-12-103, subsequent to March 24, 1983, and who has previously been found guilty of or pleaded guilty or nolo contendere to murder in the first degree, § 5-10-102, rape, § 5-14-103, or aggravated robbery, § 5-12-103, shall not be eligible for release on parole by the Parole Board.

(b) (1) Any person who commits a violent felony offense or any felony sex offense subsequent to August 13, 2001, and who has previously been found guilty of or pleaded guilty or nolo contendere to any violent felony offense or any felony sex offense shall not be eligible for release on parole by the board.

(2) For purposes of this subsection, "a violent felony offense or any felony sex offense" means those offenses listed in § 5-4-501(d)(2).



§ 16-93-610 - Computation of sentence.

(a) Time served is deemed to begin on the day sentence is imposed, not on the day a prisoner is received by the Department of Correction. It shall continue only during the time in which a prisoner is actually confined in a county jail or other local place of lawful confinement or while under the custody and supervision of the department.

(b) When the sentencing judge imposes sentence, he or she is to direct that the time already served by the defendant in jail or other place of detention is to be credited against the defendant.



§ 16-93-612 - Parole eligibility -- Date of offense.

(a) A person's parole eligibility shall be determined by the laws in effect at the time of the offense for which he or she is sentenced to the Department of Correction.

(b) For an offender serving a sentence for a felony committed before April 1, 1977, § 16-93-601 governs that person's parole eligibility.

(c) For an offender serving a sentence for a felony committed between April 1, 1977, and April 1, 1983, § 16-93-604 governs that person's parole eligibility.

(d) For an offender serving a sentence for a felony committed on or after April 1, 1983, but before January 1, 1994, § 16-93-607 governs that person's parole eligibility.

(e) For an offender serving a sentence for a felony committed on or after January 1, 1994, § 16-93-614 governs that person's parole eligibility, unless otherwise noted and except:

(1) If the felony is murder in the first degree, § 5-10-102, kidnapping, if a Class Y felony, § 5-11-102(b)(1), aggravated robbery, § 5-12-103, rape, § 5-14-103, or causing a catastrophe, § 5-38-202(a), and the offense occurred after July 28, 1995, § 16-93-618 governs that person's parole eligibility; or

(2) If the felony is manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401, or possession of drug paraphernalia with the intent to manufacture methamphetamine, the former § 5-64-403(c)(5), and the offense occurred after April 9, 1999, § 16-93-618 governs that person's parole eligibility;

(f) For an offender serving a sentence for a felony committed on or after January 1, 1994, § 16-93-615 governs that person's parole eligibility procedures.



§ 16-93-613 - Parole eligibility -- Class Y, Class A, or Class B felonies.

(a) A person who commits a Class Y, Class A, or Class B felony, except those drug offenses addressed in § 16-93-619 or those Class Y felonies addressed in § 16-93-614 or § 16-93-618, and who shall be convicted and incarcerated for that felony, shall be eligible for release on parole as follows:

(1) An inmate under sentence of death or life imprisonment without parole is not eligible for release on parole but may be pardoned or have his or her sentence commuted by the Governor, as provided by law; and

(2) (A) An inmate sentenced to life imprisonment is not eligible for release on parole unless the sentence is commuted to a term of years by executive clemency.

(B) Upon commutation, the inmate is eligible for release on parole as provided in this subchapter.

(b) For parole eligibility purposes, consecutive sentences by one (1) or more courts or for one (1) or more counts are to be considered as a single commitment reflecting the cumulative sentence to be served.



§ 16-93-614 - Parole eligibility -- Offenses committed after January 1, 1994.

(a) As used in this section and §§ 16-93-615 -- 16-93-617, "felonies" means those crimes classified as Class Y, Class A, Class B, Class C, Class D, or unclassified felonies by the laws of this state.

(b) (1) A person who committed a felony before January 1, 1994, and who was convicted and incarcerated for that felony shall be eligible for release on parole under this section and §§ 16-93-615 -- 16-93-617 in accordance with the parole eligibility law in effect at the time the crime was committed.

(2) A person who committed a target offense under the Community Punishment Act, § 16-93-1201 et seq., before January 1, 1994, and who has not been sentenced to a term of incarceration may waive the right to be released under the parole eligibility law in effect at the time the crime was committed and shall become eligible for judicial transfer pursuant to the transfer provisions provided in subdivision (c)(2) of this section.

(3) A person who has committed a felony who is within a target group as currently defined under § 16-93-1202(10) and who is released on parole shall be eligible, pursuant to rules and regulations established by the Parole Board, for commitment to a community correction facility if he or she is found to be in violation of any of his or her parole conditions, unless the parole violation constitutes a nontarget felony offense.

(c) A person who commits a felony on or after January 1, 1994, and who shall be convicted and incarcerated for that felony shall be eligible for transfer to community correction as follows:

(1) (A) An inmate under sentence of death or life imprisonment without parole shall not be eligible for transfer, but may be pardoned or have his or her sentence commuted by the Governor as provided by law.

(B) An inmate sentenced to life imprisonment shall not be eligible for transfer unless his or her sentence is commuted to a term of years by executive clemency.

(C) Upon commutation, an inmate shall be eligible for transfer as provided in this section;

(2) (A) (i) (a) An offender convicted of a target offense under the Community Punishment Act, § 16-93-1201 et seq., may be committed to the Department of Correction and judicially transferred to the Department of Community Correction by specific provision in the commitment that the trial court order such a transfer.

(b) No other offender is eligible for transfer to a Department of Community Correction facility.

(ii) A copy of the commitment shall be forwarded immediately to the Department of Correction and to the Department of Community Correction.

(iii) In the event that an offender is sentenced to the Department of Correction without judicial transfer on one (1) sentence and concurrently sentenced to the Department of Correction with judicial transfer on another sentence, the offender shall remain in the Department of Correction, and the sentence with judicial transfer may be discharged in the same manner as that of an offender transferred back to the Department of Correction.

(B) The Department of Community Correction shall take over supervision of the offender in accordance with the order of the court.

(C) The Department of Community Correction shall provide for the appropriate disposition of the offender as expeditiously as practicable under rules and regulations developed by the Board of Corrections.

(D) The offender shall not be transported to the Department of Correction on the initial placement in a Department of Community Correction facility pursuant to a judicial transfer.

(E) An offender who is transferred back to the Department of Correction for disciplinary reasons may be considered for transfer to Department of Community Correction supervision after earning good-time credit equal to one-half (1/2) of the remainder of his or her sentence.

(F) An offender who is sentenced after July 31, 2007, and who is transferred back to the Department of Correction for administrative reasons is eligible for transfer to Department of Community Correction supervision in the same manner as an offender who is sentenced to the Department of Correction without a judicial transfer to the Department of Community Correction; and

(3) (A) Every other classified or unclassified felon who is incarcerated therefor shall be eligible for transfer to community punishment after having served one-third (1/3) or one-half (1/2), with credit for meritorious good time, of his or her sentence depending on the seriousness determination made by the Arkansas Sentencing Commission, or one-half (1/2), with credit for meritorious good time, of the time to which his or her sentence is commuted by executive clemency.

(B) For example, a six-year sentence with optimal meritorious good-time credits will make the offender eligible for transfer in one (1) year if he or she is required to serve one-third (1/3) of his or her sentence, or one and one-half (11/2) years if he or she is required to serve one-half (1/2) of his or her sentence.



§ 16-93-615 - Parole eligibility procedures -- Offenses committed after January 1, 1994.

(a) (1) (A) An inmate under sentence for any felony, except those listed in subsection (b) of this section, shall be transferred from the Department of Correction to the Department of Community Correction under this section, § 16-93-614, § 16-93-616, and § 16-93-617, subject to rules promulgated by the Board of Corrections and conditions set by the Parole Board.

(B) The determination under subdivision (a)(1)(A) of this section shall be made by reviewing information such as the result of the risk-needs assessment to inform the decision of whether to release a person on parole by quantifying that person's risk to reoffend, and if parole is granted, this information shall be used to set conditions for supervision.

(C) The Parole Board shall begin transfer release proceedings or a preliminary review under this subchapter no later than six (6) months before a person's transfer eligibility date, and the Parole Board shall authorize jacket review procedures no later than six (6) months before a person's transfer eligibility at all institutions holding parole-eligible inmates to prepare parole applications.

(D) This review may be conducted without a hearing when the inmate has not received a major disciplinary report against him or her that resulted in the loss of good time, there has not been a request by a victim to have input on transfer conditions, and there is no indication in the risk-needs assessment review that special conditions need to be placed on the inmate.

(2) (A) When one (1) or more of the circumstances in subdivision (a)(1) of this section are present, the Parole Board shall conduct a hearing to determine the appropriateness of the inmate for transfer.

(B) The Parole Board has two (2) options:

(i) To transfer the individual to the Department of Community Correction accompanied by notice of conditions of the transfer, including without limitation:

(a) Supervision levels;

(b) Economic fee sanction;

(c) Treatment program;

(d) Programming requirements; and

(e) Facility placement when appropriate; or

(ii) To deny transfer based on a set of established criteria and to accompany the denial with a prescribed course of action to be undertaken by the inmate to rectify the Parole Board's concerns.

(C) Upon completion of the course of action determined by the Parole Board and after final review of the inmate's file to ensure successful completion, the Parole Board shall authorize the inmate's transfer to the Department of Community Correction under this section, § 16-93-614, § 16-93-616, and § 16-93-617, in accordance with administrative policies and procedures governing the transfer and subject to conditions attached to the transfer.

(3) Should an inmate fail to fulfill the course of action outlined by the Parole Board to facilitate transfer to community correction, it shall be the responsibility of the inmate to petition the Parole Board for rehearing.

(4) (A) The Parole Board shall conduct open meetings and shall make public its findings for each eligible candidate for parole.

(B) (i) Open meetings held under subsection (a)(2)(A) of this section may be conducted through video-conference technology if the person is housed at that time in a county jail and if the technology is available.

(ii) Open meetings utilizing video-conference technology shall be conducted in public.

(5) Inmate interviews may be closed to the public.

(b) (1) An inmate under sentence for one (1) of the following felonies shall be eligible for discretionary transfer to the Department of Community Correction by the Parole Board after having served one-third (1/3) or one-half (1/2) of his or her sentence, with credit for meritorious good time, depending on the seriousness determination made by the Arkansas Sentencing Commission, or one-half (1/2) of the time to which his or her sentence is commuted by executive clemency, with credit for meritorious good time:

(A) Any homicide, §§ 5-10-101 -- 5-10-105, unless the offense is listed under § 16-93-612(e)(1);

(B) Sexual assault in the first degree, § 5-14-124;

(C) Sexual assault in the second degree, § 5-14-125;

(D) Battery in the first degree, § 5-13-201;

(E) Domestic battering in the first degree, § 5-26-303; or

(F) The following Class Y felonies:

(i) Kidnapping, § 5-11-102, unless the offense is listed under § 16-93-612(e)(1);

(ii) Rape, § 5-14-103, unless the offense is listed under § 16-93-612(e)(1);

(iii) Aggravated robbery, § 5-12-103, unless the offense is listed under § 16-93-612(e)(1); or

(iv) Causing a catastrophe, § 5-38-202(a), unless the offense is listed under § 16-93-612(e)(1);

(G) Engaging in a continuing criminal enterprise, § 5-64-405; or

(H) Simultaneous possession of drugs and firearms, § 5-74-106.

(2) The transfer of an offender convicted of an offense listed in subdivision (b)(1) of this section is not automatic.

(3) (A) Review of an inmate convicted of the enumerated offenses in subdivision (b)(1) of this section shall be based upon policies and procedures adopted by the Parole Board for the review, and the Parole Board shall conduct a risk-needs assessment review.

(B) The policies and procedures shall include a provision for notification of the victim or victims that a hearing shall be held and records kept of the proceedings and that there be a listing of the criteria upon which a denial may be based.

(4) Any transfer of an offender specified in this subsection shall be issued upon an order, duly adopted, of the Parole Board in accordance with such policies and procedures.

(5) After the Parole Board has fully considered and denied the transfer of an offender sentenced for committing an offense listed in subdivision (b)(1) of this section, the Parole Board may delay any reconsideration of the transfer for a maximum period of two (2) years.

(6) Notification of the court, prosecutor, sheriff, and the victim or the victim's next of kin for a person convicted of an offense listed in subdivision (b)(1) of this section shall follow the procedures set forth below:

(A) (i) Before the Parole Board shall grant any transfer, the Parole Board shall solicit the written or oral recommendations of the committing court, the prosecuting attorney, and the sheriff of the county from which the inmate was committed.

(ii) If the person whose transfer is being considered by the Parole Board was convicted of one (1) of the offenses enumerated in subdivision (b)(1) of this section, the Parole Board shall also notify the victim of the crime or the victim's next of kin of the transfer hearing and shall solicit written or oral recommendations of the victim or his or her next of kin regarding the granting of the transfer unless the prosecuting attorney has notified the Parole Board at the time of commitment of the prisoner that the victim or his or her next of kin does not want to be notified of future transfer hearings.

(iii) The recommendations shall not be binding upon the Parole Board in the granting of any transfer but shall be maintained in the inmate's file.

(iv) When soliciting recommendations from a victim of a crime, the Parole Board shall notify the victim or his or her next of kin of the date, time, and place of the transfer hearing;

(B) (i) The Parole Board shall not schedule transfer hearings at which victims or relatives of victims of crimes are invited to appear at a facility wherein inmates are housed other than the Central Administration Building of the Department of Correction at Pine Bluff.

(ii) Nothing herein shall be construed as prohibiting the Parole Board from conducting transfer hearings in two (2) sessions, one (1) at the place of the inmate's incarceration for interviews with the inmate, the inmate's witnesses, and correctional personnel, and the second session for victims and relatives of victims as set out in subdivision (b)(6)(B)(i) of this section;

(C) (i) At the time that any person eligible under subdivision (c)(1) of this section is transferred by the Parole Board, the Department of Community Correction shall give written notice of the granting of the transfer to the sheriff, the committing court, and the chief of police of each city of the first class of the county from which the person was sentenced.

(ii) If the person is transferred to a county other than that from which he or she was committed, the Parole Board shall give notice to the chief of police or marshal of the city to which he or she is transferred, to the chief of police of each city of the first class and the sheriff of the county to which he or she is transferred, and to the sheriff of the county from which the person was committed; and

(D) (i) It shall be the responsibility of the prosecuting attorney of the county from which the inmate was committed to notify the Parole Board at the time of commitment of the desire of the victim or his or her next of kin to be notified of any future transfer hearings and to forward to the Parole Board the last known address and telephone number of the victim or his or her next of kin.

(ii) It shall be the responsibility of the victim or his or her next of kin to notify the Parole Board of any change in address or telephone number.

(iii) It shall be the responsibility of the victim or his or her next of kin to notify the Parole Board after the date of commitment of any change in regard to the desire to be notified of any future transfer hearings.

(c) (1) In all other felonies, before the Parole Board sets conditions for transfer of an inmate to community punishment, a victim, or his or her next of kin in cases in which the victim is unable to express his or her wishes, who has expressed the wish to be consulted by the Parole Board shall be notified of the date, time, and place of the transfer hearing.

(2) (A) A victim or his or her next of kin who wishes to be consulted by the Parole Board shall inform the Parole Board in writing at the time of sentencing.

(B) A victim or his or her next of kin who does not so inform the Parole Board shall not be notified by the Parole Board.

(3) (A) Victim input to the Parole Board shall be limited to oral or written recommendations on conditions relevant to the offender under review for transfer.

(B) The recommendations shall not be binding on the Parole Board, but shall be given due consideration within the resources available for transfer.

(d) (1) The Parole Board shall approve a set of conditions that shall be applicable to all inmates transferred from the Department of Correction to the Department of Community Correction.

(2) The set of conditions is subject to periodic review and revision as the Parole Board deems necessary.

(e) (1) The course of action required by the Parole Board shall not be outside the current resources of the Department of Correction nor the conditions set be outside the current resources of the Department of Community Correction.

(2) However, the Department of Correction and Department of Community Correction shall strive to accommodate the actions required by the Board of Corrections to the best of their ability.

(f) Transfer is not an award of clemency, and it shall not be considered as a reduction of sentence or a pardon.

(g) Every inmate while on transfer status shall remain in the legal custody of the Department of Correction under the supervision of the Department of Community Correction and subject to the orders of the Parole Board.

(h) An inmate who is sentenced under the provisions of § 5-4-501(c) or § 5-4-501(d) for a serious violent felony or a felony involving violence may be considered eligible for parole or for community correction transfer upon reaching regular parole or transfer eligibility, but only after reaching a minimum age of fifty-five (55) years.

(i) Decisions on parole release, courses of action applicable prior to transfer, and transfer conditions to be set by the Parole Board shall be based on a reasoned and rational plan developed in conjunction with an accepted risk-needs assessment tool such that each decision is defensible based on preestablished criteria.



§ 16-93-616 - Parole eligibility procedures -- Offenses committed after January 1, 1994 -- Computation of sentence.

(a) (1) Time served for a sentence shall be deemed to begin on the day sentence is imposed, not on the day a prisoner is received by the Department of Correction.

(2) Time served shall continue only during the time in which an individual is actually confined in a county jail or other local place of lawful confinement or while under the custody and supervision of the department.

(3) Once sentenced to the department, the department shall retain legal custody of the inmate for the duration of the original sentence.

(b) The sentencing judge shall direct, when he or she imposes sentence, that time already served by the defendant in jail or other place of detention shall be credited against the sentence.



§ 16-93-617 - Parole eligibility procedures -- Offenses committed after January 1, 1994 -- Revocation of transfer.

(a) In the event an offender transferred under this section, §§ 16-93-614 -- 16-93-616, or § 16-93-618 violates the terms or conditions of his or her transfer, a hearing shall follow all applicable legal requirements and shall be subject to any additional policies, rules, and regulations set by the Parole Board.

(b) (1) In the event an offender transferred under this section and §§ 16-93-614 -- 16-93-617, or § 16-93-618 is found to be or becomes ineligible for transfer into a Department of Community Correction facility, he or she shall be transported to the Department of Correction to serve the remainder of his sentence.

(2) Notice of the ineligibility and the reasons therefor shall be provided to the offender, and a hearing may be requested before the board if the offender contests the factual basis of the ineligibility. Otherwise, the board may administratively approve the transfer to the Department of Correction.

(c) An offender who is judicially transferred to a Department of Community Correction facility and subsequently transferred back to the Department of Correction by the board for disciplinary or administrative reasons may not become eligible for any further transfer under § 16-93-614(c)(2)(E) and (F).



§ 16-93-618 - Parole eligibility -- Certain Class Y felony offenses and certain methamphetamine offenses -- Seventy-percent crimes.

(a) (1) Notwithstanding any law allowing the award of meritorious good time or any other law to the contrary, any person who is found guilty of or pleads guilty or nolo contendere to subdivisions (a)(1)(A)-(H) of this section shall not be eligible for parole or community punishment transfer, except as provided in subdivision (a)(3) or subsection (c) of this section, until the person serves seventy percent (70%) of the term of imprisonment to which the person is sentenced, including a sentence prescribed under § 5-4-501:

(A) Murder in the first degree, § 5-10-102;

(B) Kidnapping, Class Y felony, § 5-11-102;

(C) Aggravated robbery, § 5-12-103;

(D) Rape, § 5-14-103;

(E) Causing a catastrophe, § 5-38-202(a);

(F) Manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401;

(G) Trafficking methamphetamine, § 5-64-440(b)(1); or

(H) Possession of drug paraphernalia with the purpose to manufacture methamphetamine, the former § 5-64-403(c)(5) .

(2) (A) The seventy-percent provision of subdivision (a)(1) of this section has no application to any person who is found guilty of or pleads guilty or nolo contendere to kidnapping, Class B felony, § 5-11-102, regardless of the date of the offense.

(B) The provisions of this section shall apply retroactively to all persons presently serving a sentence for kidnapping, Class B felony, § 5-11-102.

(3) (A) (i) Regardless of the date of the offense, the seventy-percent provision under subdivision (a)(1) of this section shall include credit for the award of meritorious good time under § 12-29-201 to any person who is found guilty of or pleads guilty or nolo contendere to:

(a) Manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401;

(b) Trafficking methamphetamine, § 5-64-440(b)(1); or

(c) Possession of drug paraphernalia with the purpose to manufacture methamphetamine, the former § 5-64-403(c)(5).

(ii) Regardless of the date of the offense and unless the person is sentenced to a term of life imprisonment, the seventy-percent provision under subdivision (a)(1) of this section may include credit for the award of meritorious good time under § 12-29-202 to any person who is found guilty of or pleads guilty or nolo contendere to:

(a) Manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401;

(b) Trafficking methamphetamine, § 5-64-440(b)(1); or

(c) Possession of drug paraphernalia with the purpose to manufacture methamphetamine, the former § 5-64-403(c)(5) .

(B) In no event shall the time served by any person who is found guilty of or pleads guilty or nolo contendere to manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401, trafficking methamphetamine, § 5-64-440(b)(1), or possession of drug paraphernalia with the purpose to manufacture methamphetamine, § 5-64-443(a)(2)(B), be reduced to less than fifty percent (50%) of the person's original sentence.

(4) (A) When any person sentenced under subdivision (a)(3) of this section becomes eligible for parole, the Department of Community Correction shall send a notice of the parole hearing to the prosecuting attorney of the judicial district or districts in which the person was found guilty or pleaded guilty or nolo contendere to an offense listed in subdivision (a)(1) of this section.

(B) The notice shall contain the following language in 12-point capital letters bold type: "INMATE SENTENCED UNDER ARKANSAS CODE § 16-93-618".

(b) A jury may be instructed under § 16-97-103 regarding the awarding of meritorious good time under subdivision (a)(3) of this section.

(c) The sentencing judge, in his or her discretion, may waive subsection (a) of this section under the following circumstances:

(1) The defendant was a juvenile at the time of the offense;

(2) The juvenile was merely an accomplice to the offense; and

(3) The offense occurred on or after July 28, 1995.

(d) The awarding of meritorious good time under § 12-29-201 or § 12-29-202 shall not be applicable to persons sentenced under subdivisions (a)(1)(A)-(H) of this section.

(e) A person who commits the offense of possession of drug paraphernalia with the intent to manufacture methamphetamine, § 5-64-443, after the effective date of this act shall not be subject to the provisions of this section.






Subchapter 7 - -- Parole

§ 16-93-701 - Authority to grant and parameters.

(a) (1) The Parole Board may release on parole any individual eligible under the provisions of § 16-93-601 who is confined in any correctional institution administered by the Department of Correction, when in its opinion there is a reasonable probability that the prisoner can be released without detriment to the community or himself or herself.

(2) All paroles shall issue upon order, duly adopted, of the board.

(b) (1) Before ordering the release of any prisoner, the prisoner shall be interviewed by the board or a panel designated by the board and, for all parole decisions after January 1, 2012, the board shall conduct a risk-needs assessment review of all parole applicants.

(2) (A) The parole shall be ordered only for the best interest of society and not as an award for clemency.

(B) The parole shall not be considered as a reduction of sentence or a pardon.

(3) A prisoner shall be placed on parole only when the board believes that he or she is able and willing to fulfill the obligations of a law-abiding citizen.

(4) Every prisoner, while on parole, shall remain in the legal custody of the institution from which he or she was released, but shall be subject to the orders of the board.



§ 16-93-702 - Procedures -- Required recommendations.

(a) Before the Parole Board shall grant any parole, the board shall solicit the written or oral recommendations of the committing court, the prosecuting attorney, and the sheriff of the county from which the inmate was committed.

(b) If the person whose parole is being considered by the board was convicted of capital murder, § 5-10-101, or of a Class Y, Class A, or Class B felony, or any violent or sexual offense, the board shall also notify the victim of the crime, or the victim's next of kin, of the parole hearing and shall solicit written or oral recommendations of the victim or the victim's next of kin regarding the granting of the parole, unless the prosecuting attorney has notified the board at the time of commitment of the prisoner that the victim or the victim's next of kin does not want to be notified of future parole hearings.

(c) The board shall retain a copy of the recommendations in the board's file.

(d) The recommendations shall not be binding upon the board in the granting of any parole but shall be maintained in a file that shall be open to the public during reasonable business hours.

(e) When soliciting recommendations from a victim of a crime, the board shall notify the victim or the victim's next of kin of the date, time, and place of the parole hearing.



§ 16-93-703 - Procedures -- Place of hearings.

(a) The Parole Board shall not schedule parole hearings at which victims or relatives of victims of crime are invited to appear at a facility wherein inmates are housed other than the Central Administration Building of the Department of Correction at Pine Bluff.

(b) Nothing in this section shall be construed as prohibiting the board from conducting parole hearings in two (2) sessions, one (1) at the place of the inmate's incarceration for interviews with the inmate, the inmate's witnesses, and correctional personnel, and the second session for victims and relatives of victims as set out in subsection (a) of this section.



§ 16-93-704 - Procedures -- Notice to law enforcement personnel and committing court.

(a) At the time that any person is paroled by the Parole Board, the board shall give written notice of the granting of the parole to the sheriff, the committing court, and the chief of police of all cities of the first class of the county from which the person was sentenced.

(b) If the person is paroled to a county other than that from which he or she was committed, the board shall give notice to the chief of police or marshal of the city to which he or she is paroled, to the chief of police of all cities of the first class, to the sheriff of the county to which he or she is paroled, and to the sheriff of the county from which the person was committed.



§ 16-93-705 - Revocation -- Procedures and hearings generally.

(a) (1) At any time during a parolee's release on parole, the Parole Board may issue a warrant for the arrest of the parolee for violation of any conditions of parole or may issue a notice to appear to answer a charge of a violation.

(2) The warrant or notice shall be served personally upon the individual.

(3) The warrant shall authorize all officers named in the warrant to place the parolee in custody at any suitable detention facility pending a hearing.

(4) Any parole officer may arrest a parolee without a warrant or may deputize any officer with power of arrest to do so by giving him or her a written statement setting forth that the parolee, in the judgment of the parole officer, violated conditions of his or her parole.

(5) The written statement delivered with the parolee by the arresting officer to the official in charge of the detention facility to which the parolee is brought shall be sufficient warrant for detaining him or her pending disposition.

(6) If the board or its designee finds, by a preponderance of the evidence, that the parolee has inexcusably failed to comply with a condition of his or her parole, the parole may be revoked at any time prior to the expiration of the period of parole.

(7) A parolee for whose return a warrant has been issued by the board shall be deemed a fugitive from justice if it is found that the warrant cannot be served.

(8) The board shall determine whether the time from the issuance of the warrant to the date of arrest, or any part of it, shall be counted as time served under the sentence.

(b) (1) A parolee arrested for violation of parole shall be entitled to a preliminary hearing to determine whether there is reasonable cause to believe that he or she has violated a condition of parole.

(2) The hearing shall be conducted by the parole hearing examiner for the board as soon as practical after arrest and reasonably near the place of the alleged violation or arrest.

(3) The parolee shall be given prior notice of the date, time, and location of the hearing, the purpose of the hearing, and the conditions of parole he or she is alleged to have violated.

(4) Except as provided in subsection (d) of this section, the parolee shall have the right to hear and controvert evidence against him or her, to offer evidence in his or her own behalf, and to be represented by counsel.

(5) If the hearing examiner finds that there is reasonable cause to believe that the parolee has violated a condition of parole, the hearing examiner may order the parolee returned to the custody of the Department of Correction for a revocation hearing before the board.

(6) If the hearing examiner finds that there is reasonable cause to believe that the parolee has violated a condition of parole, the hearing examiner may return the offender to parole supervision rather than to the custody of the Department of Correction and may impose additional supervision conditions in response to the violating conduct.

(7) If the hearing examiner does not find reasonable cause, he or she shall order the parolee released from custody, but that action shall not bar the board from holding a hearing on the alleged violation of parole or from ordering the parolee to appear before it.

(8) The hearing examiner shall prepare and furnish to the board and the parolee a summary of the hearing, including the substance of the evidence and testimony considered.

(c) (1) A parole shall not be revoked except after a revocation hearing, which shall be conducted by the board or its designee within a reasonable period of time after the parolee's arrest.

(2) The parolee shall be given prior notice of the date, time, and location of the hearing, the purpose of the hearing, and the conditions of parole he or she is alleged to have violated.

(3) Except as provided in subsection (d) of this section, the parolee shall have the right to hear and controvert evidence against him or her, to offer evidence in his or her own defense, and to be represented by counsel.

(4) If parole is revoked, the board or its designee shall prepare and furnish to the parolee a written statement of evidence relied on and the reasons for revoking parole.

(d) At a preliminary hearing under subsection (b) of this section or a revocation hearing under subsection (c) of this section:

(1) The parolee shall have the right to confront and cross-examine adverse witnesses unless the hearing examiner or the board or its designee specifically finds good cause for not allowing confrontation; and

(2) The parolee may introduce any relevant evidence of the alleged violation, including letters, affidavits, and other documentary evidence, regardless of its admissibility under the rules governing the admission of evidence.

(e) A preliminary hearing under subsection (b) of this section shall not be required if:

(1) The parolee waives a preliminary hearing; or

(2) The revocation hearing under subsection (c) of this section is held promptly after the arrest and reasonably near the place where the alleged violation occurred or where the parolee was arrested.

(f) A preliminary hearing under subsection (b) of this section and a revocation hearing under subsection (c) of this section shall not be necessary if the revocation is based on the parolee's conviction, guilty plea, or plea of nolo contendere to a felony offense for which he or she is sentenced to the Department of Correction or to any other state or federal penal institution.



§ 16-93-706 - Revocation -- Subpoena of witnesses and documents.

(a) (1) The Chair of the Parole Board or his or her designee, the hearing officer presiding over any preliminary hearing with respect to an alleged parole violation, the administrator of the board, or any member of the board pursuant to the authority of the board to meet and determine whether to revoke parole shall have the power to issue oaths and to subpoena witnesses to appear and testify and bring before the hearing officer or the board any relevant books, papers, records, or documents.

(2) The subpoena shall be directed to any sheriff, coroner, or constable of any county where the designated witness resides or is found. The endorsed affidavit on the subpoena of any person of full age shall be proof of the service, which shall be served and returned in the same manner as subpoenas in civil actions in the circuit courts are served and returned.

(b) The fees and mileage expenses as prescribed by law for witnesses in civil cases shall be paid by the Department of Correction.

(c) (1) In case of failure or refusal by any person to comply with a subpoena issued under this section to testify or answer to any matter regarding which the person may be lawfully interrogated, any circuit court in this state, on application of the hearing officer or the chair, shall, in term or vacation, issue an attachment for the person and compel him or her to comply with the subpoena and appear before the hearing officer or the board and to produce any testimony and documents as may be required.

(2) The circuit court shall have the power to punish any contempt, in case of disobedience, as in civil cases, or it shall be a misdemeanor for a witness to refuse or neglect to appear and testify, punishable upon conviction by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(d) Any person willfully testifying falsely under oath before the board or at a preliminary hearing in which probable cause for parole revocation is to be considered as to any matter material to a lawful inquiry by the board or hearing officer may be charged with perjury and upon conviction punished accordingly.



§ 16-93-708 - Parole alternative -- Home detention.

(a) As used in this section:

(1) "Approved electronic monitoring or supervising device" means any electronic device approved by the Board of Corrections that meets the minimum Federal Communications Commission regulations and requirements, and that is limited in capability to recording or transmitting information as to the criminal defendant's presence in the home;

(2) "Permanently incapacitated" means an inmate who, as determined by a licensed physician:

(A) Has a medical condition that is not necessarily terminal but renders him or her permanently and irreversibly incapacitated; and

(B) Requires immediate and long-term care; and

(3) "Terminally ill" means an inmate who, as determined by a licensed physician:

(A) Has an incurable condition caused by illness or disease; and

(B) Will likely die within two (2) years due to the illness or disease.

(b) (1) (A) Subject to the provisions of subdivision (b)(2) of this section, a defendant convicted of a felony or misdemeanor and sentenced to imprisonment may be incarcerated in a home detention program when the Director of the Department of Correction or the Director of the Department of Community Correction shall communicate to the Parole Board when, in the independent opinions of either a Department of Correction physician or Department of Community Correction physician and a consultant physician in Arkansas, an inmate is either terminally ill or permanently incapacitated and should be considered for transfer to parole supervision.

(B) The Director of the Department of Correction or the Director of the Department of Community Correction shall make the facts described in subdivision (b)(1)(A) of this section known to the Parole Board for consideration of early release to home detention.

(2) The Board of Corrections shall promulgate rules that will establish policy and procedures for incarceration in a home detention program.

(c) (1) In all instances where the Department of Correction may release any inmate to community supervision, in addition to all other conditions that may be imposed by the Department of Correction, the Department of Correction may require the criminal defendant to participate in a home detention program.

(2) (A) The term of the home detention shall not exceed the maximum number of years of imprisonment or supervision to which the inmate could be sentenced.

(B) The length of time the defendant participates in a home detention program and any good-time credit awarded shall be credited against the defendant's sentence.

(d) The Board of Corrections shall establish policy and procedures for participation in a home detention program, including, but not limited to, program criteria, terms, and conditions of release.



§ 16-93-709 - Sex offender may not reside with minors.

(a) Whenever an inmate in a facility of the Department of Correction who has been found guilty of or has pleaded guilty or nolo contendere to any sexual offense defined in § 5-14-101 et seq., or incest as defined by § 5-26-202, and the sexual offense or incest was perpetrated against a minor, becomes eligible for parole and makes application for release on parole, the Parole Board shall prohibit, as a condition of granting the parole, the parolee from residing upon parole in a residence with any minor, unless the board makes a specific finding that the inmate poses no danger to the minors residing in the residence.

(b) If the board, upon a hearing under § 16-93-705, finds, by a preponderance of the evidence, that the parolee has failed to comply with this condition of parole, the parole may be revoked and the parolee returned to the custody of the department.



§ 16-93-710 - Parole for inmates who have served their term of imprisonment in a county jail prior to being processed into the Department of Correction.

(a) (1) Subject to conditions set by the Parole Board, an offender convicted of a felony and sentenced to a term of imprisonment of two (2) years or less in the Department of Correction, and who has served his or her term of imprisonment in a county jail prior to being processed into the Department of Correction, may be paroled from the Department of Correction county jail backup facility directly to the Department of Community Correction under parole supervision, and upon eligibility determination, processed for release by the board.

(2) Transfer release proceedings or a preliminary review under this subchapter shall begin no later than six (6) months prior to a person's transfer eligibility date, and the Parole Board shall authorize jacket review procedures at all institutions holding parole-eligible inmates to prepare parole applications to comply with this time frame.

(3) The jacket review will be conducted by staff either from the Department of Community Correction or by Department of Correction.

(b) An offender who has been found guilty of or pleaded guilty or nolo contendere to a violent offense as defined by § 5-4-501(c)(2) or a Class Y felony offense shall be ineligible under this section.

(c) As determined by the county sheriff, an offender who has committed violent or sexual acts while incarcerated in a county jail facility shall be ineligible to participate in the program established by this section.



§ 16-93-711 - Parole alternatives -- Electronic monitoring of parolees.

(a) As used in this section, "approved electronic monitoring or supervising device" means a device described in § 16-93-708(a).

(b) (1) (A) Subject to the provisions of subdivision (b)(2) of this section, an inmate serving a sentence in the Department of Correction may be released from incarceration if the:

(i) Sentence was not the result of a jury or bench verdict;

(ii) Inmate has served one hundred twenty (120) days of his or her sentence;

(iii) Inmate has an approved parole plan;

(iv) Inmate was sentenced from a cell in the sentencing guidelines that does not include incarceration in the presumptive range;

(v) Conviction is for a Class C or Class D felony;

(vi) Conviction is not for a crime of violence, regardless of felony level;

(vii) Conviction is not a sex offense, regardless of felony level;

(viii) Conviction is not for manufacturing methamphetamine, § 5-64-423(a) or the former § 5-64-401;

(ix) Conviction is not for possession of drug paraphernalia with the purpose to manufacture methamphetamine, § 5-64-443, if the conviction is a Class C felony or higher;

(x) Conviction is not a crime involving the threat of violence or bodily harm;

(xi) Conviction is not for a crime that resulted in a death; and

(xii) Inmate has not previously failed a drug court program.

(B) The Director of the Department of Correction or the Director of the Department of Community Correction shall make the facts described in subdivision (b)(1)(A) of this section known to the Parole Board for consideration of electronic monitoring.

(2) The Board of Corrections shall promulgate rules that will establish policy and procedures for an electronic monitoring program.

(c) (1) An inmate released from incarceration on parole under this section shall be supervised by the Department of Community Correction using electronic monitoring until the inmate's transfer eligibility date or for at least ninety (90) days of full compliance by the inmate, whichever is sooner.

(2) (A) The term of electronic monitoring shall not exceed the maximum number of years of imprisonment or supervision to which the inmate could be sentenced.

(B) The length of time the defendant participates in an electronic monitoring program and any good-time credit awarded shall be credited against the defendant's sentence.



§ 16-93-712 - Parole supervision.

(a) (1) The Parole Board shall establish written policies and procedures governing the supervision of parolees designed to enhance public safety and to assist the parolees in reintegrating into society.

(2) (A) The supervision of parolees shall be based on evidence-based practices including a validated risk-needs assessment.

(B) Decisions shall target the parolee's criminal risk factors with appropriate supervision and treatment designed to reduce the likelihood of reoffense.

(b) A parole officer shall:

(1) Investigate each case referred to him or her by the Director of the Parole Board, the Department of Community Correction, or the prosecuting attorney;

(2) Furnish to each parolee under his or her supervision a written statement of the conditions of parole and instruct the parolee that he or she must stay in compliance with the conditions of parole or risk revocation under § 16-93-705;

(3) Develop a case plan for each individual who is assessed as being moderate to high risk to reoffend based on the risk and needs assessment that targets the criminal risk factors identified in the assessment, is responsive to individual characteristics, and provides supervision of offenders according to that case plan;

(4) Stay informed of the parolee's conduct and condition through visitation, required reporting, or other methods and shall report to the board that information upon request;

(5) Use practicable and suitable methods that are consistent with evidence-based practices to aid and encourage a parolee to improve his or her conduct and condition and to reduce the risk of recidivism;

(6) (A) Conduct a validated risk-needs assessment of the parolee, including without limitation criminal risk factors and specific individual needs.

(B) The actuarial assessment shall include an initial screening and, if necessary, a comprehensive assessment;

(7) Make decisions with the assistance of the risk-needs assessment that are consistent with evidence-based practices on the type of supervision and services necessary to each parolee; and

(8) Receive annual training on evidence-based practices and criminal risk factors, as well as instruction on how to target these factors to reduce recidivism.

(c) (1) The department shall allocate resources, including the assignment of parole officers, to focus on moderate-risk and high-risk offenders as determined by the validated risk-needs assessment provided in subdivision (b)(6) of this section.

(2) The department shall require each public and private treatment and service provider that receives state funds for the treatment of or service for parolees to use evidence-based programs and practices.

(d) (1) The department shall have the authority to sanction a parolee administratively without engaging the revocation process under § 16-93-705.

(2) (A) The department shall develop an intermediate sanctions procedure and grid to guide a parole officer in determining the appropriate response to a violation of conditions of supervision.

(B) Intermediate sanctions administered by the department are required to conform to the sanctioning grid.

(3) Intermediate sanctions shall include without limitation:

(A) Day reporting;

(B) Community service;

(C) Increased substance abuse screening or treatment, or both;

(D) Increased monitoring, including electronic monitoring and home confinement; and

(E) (i) Incarceration in a county jail for no more than seven (7) days.

(ii) Incarceration as an intermediate sanction shall not be used more than ten (10) times with an individual parolee, and no parolee shall accumulate more than thirty (30) days incarceration as an intermediate sanction before the parole officer files for revocation under § 16-93-706.






Subchapter 8 - -- Parole -- Work-Release



Subchapter 9 - -- Uniform Act for Out-of-State Parolee Supervision



Subchapter 10 - -- Community Service Work -- Acts 1989, No. 957



Subchapter 11 - -- Community Service Work -- Acts 1989, No. 613



Subchapter 12 - -- Community Punishment

§ 16-93-1201 - Findings and determinations.

(a) The State of Arkansas hereby finds that the cost of incarcerating the ever-increasing numbers of offenders in traditional penitentiaries is skyrocketing, bringing added fiscal pressures on state government, and that some inmates can be effectively punished, with little risk to the public, in a more affordable manner through the use of community correction programs and nontraditional facilities.

(b) As a result of the rising cost of traditional incarceration, the state finds that the purpose of corrections in Arkansas is twofold:

(1) "Community correction", defined as both nontraditional correction centers and nonresidential community corrections, including supervision on probation, parole, and transfer, is charged with the provision of correction focused on promoting offender accountability and the supervision of offenders at appropriate levels to promote public safety; and

(2) (A) "Institutions", defined as traditional prison beds, are charged with the appropriate incapacitation of high risk offenders.

(B) "Incapacitation" involves traditional aspects of incarceration coupled with highly supervised community correction when appropriate.

(C) "High risk" is defined as those convicted of the most serious offenses, those who have longer criminal histories, and those who have repeatedly failed to comply with conditions imposed under less restrictive sanctions.

(c) Furthermore, the state determines that services designed to address offender needs must be integrated into the framework of both institutions and community correction programs and must be balanced with supervision and correction such that the community is repaid for the offense, public safety is promoted through supervision, and the offender is assisted in becoming a law-abiding member of society.



§ 16-93-1202 - Definitions.

As used in this subchapter:

(1) "Board" means the Board of Corrections;

(2) "Community correction" means:

(A) Probation, a judicially imposed criminal sanction permitting varying levels of supervision of eligible offenders in the community;

(B) Economic sanctions programs, including an active organized collection of fees, fines, restitution, day fines, day reporting centers, and penalties attached for nonpayment of fines;

(C) Home detention programs, ranging from curfew programs to house arrest with and without electronic monitoring;

(D) Community service programs, including both supervised and unsupervised work assignments and projects such that offenders provide substantial labor benefit to the community;

(E) Work-release programs, including residential and nonresidential forms of labor, with salary, in the community;

(F) Restitution programs, an organized collection and dissemination of restitution by a designated entity within the community punishment range of services, including, when necessary, the use of restitution centers such that the offender is held accountable and the victim receives restitution ordered by the court in a timely fashion;

(G) (i) Community correction facilities, multipurpose facilities encompassing security, punishment, and services such that offenders can be housed therein when necessary but can also be assigned to or access correction programs and services which are housed there.

(ii) Included therein are revocation centers, restitution centers, work-release centers, and community correction centers;

(H) Boot camps, highly regimented programs encompassing strict discipline, education, treatment, and counseling designed to have the greatest positive impact on the offender in the shortest period of time;

(I) Drug and alcohol treatment services, including both inpatient and outpatient drug and alcohol abuse treatment and counseling provided by qualified community correction service provider programs for correctional clients;

(J) Educational programs, including programs focused on the acquisition of basic learning skills, general educational developmental preparation, literacy training, and other applicable areas of education that are of value to correctional clients;

(K) Vocational programs, focused on the learning of a marketable skill by correctional clients utilizing qualified vocational and technical community correction service provider programs whenever possible;

(L) Job skills programs, focused on the acquisition of basic job skills, especially those related to how to get a job and how to keep a job;

(M) Mental health treatment services, including both inpatient and outpatient mental health, family, and psychological counseling and treatment provided by qualified community correction service provider programs for correctional clients;

(N) Parole, an administrative condition permitting state supervision of eligible offenders sentenced to state correctional facilities and released therefrom to community correction programs or supervision;

(O) Post prison supervision, an administrative condition permitting state supervision of offenders sentenced to state correctional facilities and transferred from there to community correction programs or community supervision; and

(P) Pretrial programs, including the supervision and monitoring of certain defendants while awaiting sentencing or disposition by a court;

(3) "Community correction service provider program" means a public or private organization which provides treatment, guidance, training, support, or other rehabilitative services to individual offenders, offender groups, and their families in such areas as health, education, vocational training, special education, social services, psychological counseling, alcohol and drug treatment, and other applicable correctional concerns;

(4) "Department of Community Correction" means the administrative structure in place to oversee the development and operation of community correction facilities, programs, and services, including probation and parole supervision;

(5) "Department of Correction" means the administrative structure in place to oversee the daily operation of secure prison facilities;

(6) "Eligibility" or "eligible offender" means any person convicted of a felony who is by law eligible for such sentence and who falls within the population targeted by the General Assembly for inclusion in community correction facilities or who is otherwise under the supervision of the Department of Community Correction;

(7) "Incarceration" means commitment to the Department of Correction;

(8) "Supervision" means direct supervision at varying levels of intensity by either probation officers, in the case of sentences to probation with a condition of community correction, or parole and post prison supervision officers, in the case of offenders eligible for release on parole or offenders transferred to community correction or community supervision from the Department of Correction;

(9) "Suspended imposition of sentence" means a procedure whereby a defendant who pleads or is found guilty of an offense is released by the court without pronouncement of sentence and without supervision.

(10) (A) (i) "Target group" means a group of offenders and offenses determined to be, but not limited to, theft, theft by receiving, hot checks, residential burglary, commercial burglary, failure to appear, fraudulent use of credit cards, criminal mischief, breaking or entering, drug paraphernalia, driving while intoxicated, fourth or subsequent offense, all other Class C or Class D felonies that are not either violent or sexual and that meet the eligibility criteria determined by the General Assembly to have significant impact on the use of correctional resources, Class A and Class B controlled substance felonies, and all other unclassified felonies for which the prescribed limitations on a sentence do not exceed the prescribed limitations for a Class C felony and that are not either violent or sexual.

(ii) Offenders committing solicitation, attempt, or conspiracy of the substantive offenses listed in subdivision (10)(A)(i) of this section are also included in the group.

(iii) For the purposes of this subdivision (10)(A), "violent or sexual" includes all offenses against the person codified in § 5-10-101 et seq., § 5-11-101 et seq., § 5-12-101 et seq., § 5-13-201 et seq., § 5-13-301 et seq., and § 5-14-101 et seq., and any offense containing as an element of the offense the use of physical force, the threatened use of serious physical force, the infliction of physical harm, or the creation of a substantial risk of serious physical harm.

(iv) For the purpose of an expungement or a sealing of a record under § 16-93-1207, "target group" includes any misdemeanor conviction except a misdemeanor conviction for which the offender is required to register as a sex offender or a misdemeanor conviction for driving while intoxicated.

(B) Offenders and offenses falling within the target group population may access community correction facilities pursuant to § 16-93-1206 or § 16-93-1208;

(11) "Transfer" means an administrative condition permitting transfer of eligible offenders sentenced to traditional state correctional facilities to community correction facilities, programming, and community supervision, provided that only target offenders are eligible for the facilities;

(l2) (A) "Transfer date" means the earliest date on which an offender is eligible for transfer from the Department of Correction to the Department of Community Correction.

(B) The date may be extended based on disciplinary behavior while under the custody of the Department of Correction; and

(13) "Trial court" means any court of this state having jurisdiction of an eligible offender and the power to sentence the eligible offender to the included options.



§ 16-93-1203 - Board of Corrections -- Powers and duties.

The Board of Corrections shall have the following duties and responsibilities with regard to community correction programming:

(1) Establish community correction programs to which eligible offenders may be assigned as a condition of probation, sentenced to by the trial court pursuant to this subchapter, paroled to upon release from incarceration, or transferred to after incarceration in the Department of Correction;

(2) Notify the trial courts of the state having criminal jurisdiction of the availability of certified and approved community correction programs;

(3) Establish standards for the monitoring, auditing, and certification of community correction programs;

(4) Establish rules and regulations relating to the operation of community correction programs and the supervision of eligible offenders participating therein;

(5) Promote cooperation among the courts and various law enforcement and correctional agencies of this state in the implementation of community correction programs;

(6) Direct the departments and other entities involved in the implementation of community correction options in a manner that will promote the safety and welfare of the people of this state;

(7) Establish rules, regulations, and procedures which shall be required or deemed appropriate for the implementation and ongoing operation of community correction; and

(8) Establish minimum standards of eligibility and certification processes for all community correction programs eligible to receive offenders under this subchapter.



§ 16-93-1204 - Authorization.

(a) The Board of Corrections shall implement a correctional plan, to be developed in conjunction with the Arkansas Sentencing Commission, which ensures the efficient use of prison beds, which are becoming scarce resources, through the development and expansion of community correction options which will provide supervision, correction, and services to a primary target group of nonviolent offenders who would otherwise have been eligible for and likely to be sentenced to traditional incarceration.

(b) The community correction target group shall consist of those offenders:

(1) Who are involved in less serious criminal activity or are nonviolent by nature and crime, or both, even though the offender and the offense may be repetitive;

(2) Who are technical violators of community supervision; and

(3) Who are returning to the community from incarceration who are in need of enhanced supervision options due to the nature of their criminal conviction.



§ 16-93-1205 - Operation and supervision of community correction programs.

(a) The Board of Corrections shall promulgate policies, rules, and regulations relating to the operation of community correction facilities and programs, the supervision of eligible offenders participating therein, and the termination of that participation, including but not limited to:

(1) The terms, conditions, and qualifications of program eligibility;

(2) The time to be spent in specific correction and treatment programs designated as community correction;

(3) Receipt of compensation in the form of fees or other available sources from the eligible offender while participating in a community correction program;

(4) Allocation of compensation received by an eligible offender while participating in a community correction program, including designation to the Department of Community Correction of a percentage of any compensation received for the purpose of defraying the costs to the department of establishing and operating community correction programs and the costs of the offender's custody and care;

(5) Receipt of compensation from public entities who benefit from the labor of offenders involved in community correction work programs; and

(6) Collection of economic sanctions imposed by the court, including, but not limited to, restitution, fines, fees, or other monetary penalties attached to an offender's sentence.

(b) The department shall supervise all eligible offenders participating in any community correction program with the goal of promoting the safety and welfare of the people of the state.



§ 16-93-1207 - Order of court.

(a) Upon the sentencing or placing on probation of any person under the provisions of this subchapter, the sentencing court shall issue an order or commitment, whichever is appropriate, in writing, setting forth the following:

(1) That the offender is being:

(A) Committed to the Department of Correction;

(B) Committed to the Department of Correction with judicial transfer to the Department of Community Correction;

(C) Placed on suspended imposition of sentence;

(D) Placed on probation under the provisions of this subchapter; or

(E) Committed to a county jail for a misdemeanor offense committed after January 1, 2007;

(2) That the offender has knowledge and understanding of the consequences of the sentence or placement on probation and violations thereof;

(3) A designation of sentence or supervision length along with community correction program distinctions of that sentence or supervision length;

(4) Any applicable terms and conditions of the sentence or probation term; and

(5) Presentence investigation or sentencing information, including, but not limited to, criminal history elements and other appropriate or necessary information for correctional use.

(b) (1) Upon the successful completion of probation or a commitment to the Department of Correction with judicial transfer to the Department of Community Correction or a commitment to a county jail for one (1) of the offenses targeted by the General Assembly for community correction placement, the court may direct that the record of the offender be expunged of the offense of which the offender was either convicted or placed on probation under the condition that the offender has no more than one (1) previous felony conviction and that the previous felony was other than a conviction for:

(A) A capital offense;

(B) Murder in the first degree, § 5-10-102;

(C) Murder in the second degree, § 5-10-103;

(D) First degree rape, § 5-14-103;

(E) Kidnapping, § 5-11-102;

(F) Aggravated robbery, § 5-12-103; or

(G) Delivering controlled substances to a minor as prohibited in § 5-64-410 [repealed].

(2) The fact that a prior felony conviction has been previously expunged shall not prevent its counting as a prior conviction for the purposes of this subsection.

(3) The procedure, effect, and definition of "expungement" for the purposes of this subsection shall be in accordance with that established in § 16-90-901 et seq.



§ 16-93-1208 - Post commitment transfer.

(a) (1) (A) Upon commitment of an eligible offender to the Department of Correction, the Department of Correction will transfer the eligible offender to a community correction program, when he or she reaches his or her transfer date, in accordance with the rules and regulations promulgated by the Board of Corrections and conditions set by the Parole Board.

(B) Legal custody of inmates transferred to the Department of Community Correction shall remain with the Department of Correction unless altered by court order.

(2) A person eligible for release from incarceration on parole may be placed in community correction programming while under parole supervision upon the recommendation of the condition by the releasing authority.

(b) (1) The Board of Corrections and the Department of Correction are authorized to release medical and psychological data in their possession to a community correction service provider concerning an eligible offender transferred to that community correction program.

(2) The community correction service provider shall use any medical or psychological data received from the Department of Correction and the Board of Corrections in compliance with rules concerning the use of that data as adopted by the Board of Corrections.



§ 16-93-1209 - Liability.

The Department of Correction, the Board of Corrections, the Department of Community Correction, the Parole Board, and all governmental agencies and units utilizing eligible offenders in community correction programs as defined in this subchapter are immune from liability and suit for damages, and no tort action shall lie against the Department of Correction, the Board of Corrections, the Department of Community Correction, the Parole Board, and any governmental agency or unit or any of their employees because of any acts of eligible offenders utilized under the provisions of this subchapter.



§ 16-93-1210 - Sentence optional.

Nothing in this subchapter shall grant any offender the right to be sentenced or transferred under this subchapter as a matter of right.






Subchapter 13 - -- Criteria for Transfer to Community Punishment Programs



Subchapter 14 - -- Notification of Offenders' Acquired Immune Deficiency Syndrome Status

§ 16-93-1401 - Definitions.

As used in this subchapter:

(1) "Correctional institution" means any state or privately operated prison, community correctional facility, county jail, city jail, or any other state, local, or privately operated detention facility; and

(2) "Parole or probation officer" means a parole or probation officer of the Department of Community Correction.



§ 16-93-1402 - Notice to probation or parole officer.

(a) The purpose of this subchapter is to provide probation officers and parole officers with information so they can make informed programming decisions and direct offenders to autoimmune deficiency syndrome-related resources, including appropriate financial, housing, legal, medical, and counseling services.

(b) Upon the release of an offender from a correctional institution, a medical representative of the institution shall notify the offender's parole or probation officer when the offender has tested positive for infection with human immunodeficiency virus (HIV), or has been diagnosed as having acquired deficiency syndrome (AIDS) or acquired immune deficiency syndrome-related conditions.

(c) Information obtained by a parole or probation officer pursuant to this subchapter shall be confidential and shall not be disclosed except as specifically authorized by this subchapter.






Subchapter 15 - -- Parole -- Sentence Served in County Jail



Subchapter 16 - -- Transitional Housing Facilities

§ 16-93-1601 - Legislative intent.

It is the intent of the General Assembly to:

(1) Establish rules for facilities that house offenders who have been transferred, paroled, or placed on probation through the Arkansas criminal justice system in order to promote, protect, and improve the health, safety, and welfare of the citizens of the State of Arkansas; and

(2) Establish these rules in order to help reduce recidivism in our criminal justice system and to provide regulations to protect the individuals in the programs and to protect the neighborhoods and communities in which the programs and facilities are located.



§ 16-93-1602 - Definitions.

As used in this subchapter:

(1) "Applicant" means any individual, business, or organization that has applied to receive an Arkansas transitional housing facility license;

(2) "License" means an Arkansas transitional housing facility license; and

(3) (A) "Transitional housing" means a program that provides housing for one (1) or more offenders who either have been transferred or paroled from the Department of Correction by the Parole Board or placed on probation by a circuit court or district court.

(B) An offender's home or the residence of an offender's family member shall not be considered a transitional housing facility as used in this subchapter.



§ 16-93-1603 - Powers and duties of the Board of Corrections.

(a) The Board of Corrections shall promulgate rules that shall set minimum standards for all transitional housing facilities in the State of Arkansas.

(b) (1) The Parole Board, a district court, or a circuit court shall not release a transferee, parolee, or probationer to a transitional housing facility as a resident unless the transitional housing facility provides a copy of a current license issued by the Department of Community Correction under § 16-93-1604.

(2) The transitional housing facility shall comply with all the standards set by the rules established by the Board of Corrections under subsection (a) of this section.

(c) The rules described in subsection (a) of this section shall include at least the following:

(1) Compliance with any local health and safety codes, including housing codes, fire codes, plumbing codes, and electrical codes, set by the jurisdiction or jurisdictions in which the transitional housing facility is located;

(2) Compliance with any local zoning ordinances;

(3) Compliance with any state and federal health and safety codes;

(4) Consideration of geographic dispersement of transitional housing facilities;

(5) Allowable ratio of transitional housing facility square footage to residents; and

(6) Allowable ratio of bathing facilities and restroom facilities to residents.

(d) (1) The rules described in subsection (a) of this section shall be promulgated on or before January 1, 2006.

(2) The Board of Corrections may make additions, amendments, changes, or alterations to the rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 16-93-1604 - Powers and duties of the Department of Community Correction.

(a) The Department of Community Correction shall implement the rules described in § 16-93-1603 on or before July 1, 2006.

(b) (1) The department shall be responsible for the enforcement of the rules established by the Board of Corrections under § 16-93-1603.

(2) The department shall establish all procedures and forms that it deems necessary to implement the rules, and the procedures shall include, but not be limited to, the following:

(A) Creating a state-issued Arkansas transitional housing facility license for applicant facilities that have met the standards established by the rules of the board;

(B) Establishing the process to be followed by an applicant in making application to the department to receive a license to operate an approved transitional housing facility, which shall include a reasonable application fee to be established by the board;

(C) Establishing procedures for the department to accept applications for facilities wishing to obtain a license to operate a transitional housing facility and to investigate whether applicants meet the standards established by the rules of the board;

(D) (i) Establishing procedures for the department to notify an applicant when its application has been approved or denied.

(ii) All denials shall specify in writing the reason for the application's denial;

(E) Establishing procedures to investigate complaints that a licensed transitional housing facility is in violation of the standards established by the rules of the board;

(F) Establishing procedures for the department to suspend or revoke a license when a license holder is no longer in compliance with or violates the rules of the board; and

(G) Establishing procedures for the department to impose civil penalties for the operation of a transitional housing facility without a valid license issued by the department.

(c) The Director of the Department of Community Correction and the staff of the department shall provide administrative support to the board.



§ 16-93-1605 - License required.

(a) In order to operate a transitional housing facility for criminal offenders who have been transferred, paroled, or placed on probation through the Arkansas criminal justice system, the operator shall obtain a license from the Department of Community Correction.

(b) (1) Operation of a transitional housing facility without a license issued by the department shall result in the imposition of civil penalties against the operator by the department.

(2) Civil penalties for operation of a transitional housing facility without a valid license shall not exceed five hundred dollars ($500) per day for each day the violation continues.

(3) However, no civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on the violation.

(c) A criminal offender who has been transferred, paroled, or placed on probation through the Arkansas criminal justice system shall not be sent via court order to a transitional housing facility that is not properly licensed by the department.






Subchapter 17 - -- Swift and Certain Accountability on Probation Pilot Program

§ 16-93-1701 - Establishment.

The Administrative Office of the Courts shall:

(1) Create the Swift and Certain Accountability on Probation Pilot Program, awarding up to five (5) grants in the program's first year to counties or judicial districts requesting funds to establish probation programs to be administered by the Department of Community Correction designed to reduce recidivism by requiring swift, certain, and graduated sanctions for probationers in noncompliance;

(2) Possess the discretion to determine the appropriate number of grants based on the amount of money allocated for the grant program and the capacity of the applicants based on submitted proposals to successfully implement and evaluate the program;

(3) Ensure that grants awarded under this subchapter are awarded in a manner that promotes the strongest proposals and evaluation designs that have the broadest impact and that are evenly geographically distributed; and

(4) Employ a person who shall have as one-half (1/2) of his or her designated job duties the management of the program established under this subchapter.



§ 16-93-1702 - Application.

(a) A county or judicial district may apply for a grant award under this subchapter by submitting a written application to the Administrative Office of the Courts.

(b) The application shall include the following:

(1) A description of the proposed probation program and the need in the county or judicial district for the establishment of a probation program under this subchapter;

(2) A description of the long-term strategy and a detailed plan of implementation, including how the county or judicial district intends to pay for the probation program after the grant funding is exhausted;

(3) A certification that all government or private entities that would be affected by the proposed probation program have been appropriately consulted regarding the development of the probation program;

(4) A description of the coordination plan involving all government or private entities in the implementation process;

(5) Identification of the governmental and judicial partners in the proposed probation program, including the chief judge of the circuit court as well as other participating judges in the applicable jurisdiction, the court administrator, the probation administrator, the county sheriff, the prosecuting attorney, the public defender, applicable private defense attorneys, applicable municipal law enforcement administrators, and applicable treatment provider administrators; and

(6) A description of how and assurances that the applicant will collect key process measures, including the:

(A) Number of probationers enrolled in the probation program;

(B) Frequency of drug testing probationers;

(C) Positive drug test rate and other rates of noncompliance with the measurable conditions of supervision;

(D) Kinds of sanctions available for a violation of probation;

(E) Kinds of rewards available for positive behavior;

(F) Certainty of the application of an appropriate sanction;

(G) Average period of time from detection of a violation to issuance of a sanction for the violation;

(H) Severity of the sanction; and

(I) Time between the completion of the sanction and a subsequent violation, if any.



§ 16-93-1703 - Grant uses.

(a) A grant awarded under this subchapter shall be used by the grantee to establish probation programs that:

(1) Identify probationers for enrollment in the probation program, through, among other tools, a validated risk-needs assessment tool, who are:

(A) Serving a term of probation;

(B) At high risk of failing to observe the conditions of supervision; and

(C) At high risk of being returned to incarceration as a result of that failure;

(2) Notify probationers of the rules of the probation program, and consequences for violating those rules;

(3) Monitor probationers for illicit drug use with regular and rapid-result drug screening;

(4) Monitor probationers for violations of other rules and probation terms, including failure to pay court-ordered financial obligations such as child support or victim restitution;

(5) Respond to violations of those rules with immediate arrest of the violating probationer and swift and certain modification of the conditions of probation, including imposition of short jail stays;

(6) Immediately respond to probationers who have absconded from supervision with service of bench warrants and immediate sanctions;

(7) (A) Provide rewards to probationers who comply with those rules.

(B) Rewards shall include without limitation:

(i) Reduced reporting requirements;

(ii) Less frequent drug testing;

(iii) Certificates of achievement;

(iv) Other rewards as determined by the locality; and

(v) Early termination of the sentence;

(8) Ensure funding for and referral to substance abuse treatment for probationers who repeatedly fail to refrain from illicit drug use;

(9) Establish procedures to terminate probation program participation by and initiate revocation to a term of incarceration for probationers who habitually fail to abide by probation program rules and pose a threat to public safety; and

(10) Include regular coordination meetings for key partners of the probation program, including the partners identified under § 16-93-1702(b)(5).

(b) As used in this section, "validated risk-needs assessment" means a determination of a person's risk to reoffend and the needs that, when addressed, reduce the risk to reoffend through the use of an actuarial assessment tool that assesses the dynamic and static factors that drive criminal behavior.



§ 16-93-1704 - Determination of probation program savings.

(a) Each county or judicial district receiving a grant under this subchapter shall:

(1) Not later than twelve (12) months after an initial grant award under this section and annually thereafter through the end of the grant period calculate the amount of cost savings and costs averted, if any, resulting from the reduced incarceration achieved through the grant program; and

(2) Report to the Administrative Office of the Courts:

(A) The amount calculated under subdivision (a)(1) of this section; and

(B) The portion of the amount, if any, that will be reinvested for expansion of the Swift and Certain Accountability on Probation Pilot Program.

(b) The Administrative Office of the Courts shall:

(1) Annually evaluate:

(A) The methods used by courts to calculate the cost savings reported under subdivision (a)(1) of this section; and

(B) The use of the savings by the courts to reinvest for expansion of the Swift and Certain Accountability on Probation Pilot Program; and

(2) Provide guidance, assistance, and recommendations to such courts relating to the potential reinvestment of such savings for expansion of the Swift and Certain Accountability on Probation Pilot Program.

(c) The Administrative Office of the Courts shall select an entity to serve as the Swift and Certain Accountability on Probation Pilot Program initiative evaluation coordinator to:

(1) Analyze and provide feedback on the measures and outcomes the individual program initiative programs are required to collect and conduct, respectively, in accordance with § 16-93-1702(b)(6);

(2) Ensure consistent tracking of the progress of the demonstration programs carried out under this section, including such measures and outcomes; and

(3) Ensure that the aggregate data from all such programs is available to each of the programs and to the Administrative Office of the Courts.

(d) The Administrative Office of the Courts shall report annually to the General Assembly and the Governor the results of the Swift and Certain Accountability on Probation Pilot Program initiative carried out under this subchapter.









Chapter 94 - Extradition

Subchapter 1 - -- General Provisions

§ 16-94-101 - Expenses incurred in return of fugitives.

(a) County judges may and are authorized and empowered to pay out of the general revenue fund of the county the necessary expenses incurred by the sheriff of the county incident to the return of fugitives to the state.

(b) In order for a sheriff or his or her deputy to avail himself or herself of the provisions of this section, it shall be necessary to secure a requisition from the Governor for the return of the fugitive and to file an itemized account of the necessary expenses incurred in the capture and return of the fugitive to the state, which account shall be properly sworn to and verified.



§ 16-94-102 - Transfer of convicted foreign citizens or nationals under treaty.

When a treaty is in effect between the United States and a foreign country providing for the transfer of a convicted offender who is a citizen or national of the foreign country to that country, the Governor is authorized, subject to the terms of the treaty, to consent to the transfer of the convicted offender.



§ 16-94-103 - Waiver of extradition warrant.

(a) (1) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement or broken the terms of his or her bail, probation, or parole may waive the issuance and service of the warrant provided under the Uniform Criminal Extradition Act, § 16-94-201 et seq., and all other procedures incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he or she consents to return to the demanding state.

(2) Before the waiver shall be executed or subscribed to by the person, it shall be the duty of such judge to inform such person of his or her rights to await the issuance and service of a warrant of extradition and to contest extradition following issuance of the warrant of the Governor as provided for in § 16-94-207.

(3) Following waiver of extradition, the person shall be placed in custody without bail to await delivery to the agent of the demanding state.

(4) The agent of the demanding state need not be present at the waiver.

(b) (1) If and when the consent has been duly executed, it shall immediately be forwarded to the office of the Governor of this state and filed there.

(2) The judge shall direct the officer having the person in custody to deliver forthwith the person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to the agent or agents a copy of such consent.

(c) Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.

(d) Notwithstanding any other provision of law, a law enforcement agency in this state holding a person who is alleged to have broken the terms of his or her probation, parole, bail, or any other release in the demanding state shall immediately deliver the person to the duly authorized agent of the demanding state without the requirement of a Governor's warrant if all of the following apply:

(1) Waiver. The person has signed a prior waiver of extradition as a term of his or her current probation, parole, bail, or other release in the demanding state; and

(2) Authenticated Copy. The law enforcement agency holding the person has received an authenticated copy of the prior waiver of extradition signed by the person and photographs or fingerprints or other evidence properly identifying the person as the person who signed the waiver.






Subchapter 2 - -- Uniform Criminal Extradition Act

§ 16-94-201 - Definitions.

Where appearing in this subchapter, the term "Governor" includes any person performing the functions of Governor by authority of the law of this state. The term "executive authority" includes the Governor and any person performing the functions of governor in a state other than this state. And the term "state" referring to a state other than this state refers to any other state or territory organized or unorganized of the United States of America.



§ 16-94-202 - Duty of Governor.

Subject to the qualifications of this subchapter, and the provisions of the Constitution of the United States controlling, and acts of Congress in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.



§ 16-94-203 - Procedure generally.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing and accompanied by a copy of an indictment found or by an information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy must be authenticated by the executive authority making the demand, which shall be prima facie evidence of its truth.



§ 16-94-204 - Investigation by Attorney General.

When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him or her the situation and circumstances of the person so demanded and whether he or she ought to be surrendered.



§ 16-94-205 - Warrant generally.

A warrant of extradition must not be issued unless documents presented by the executive authority making the demand show that:

I. Except in cases arising under § 16-94-206, the accused was present in the demanding state at the time of the commission of the alleged crime, and thereafter fled from the state;

II. The accused is now in this state; and

III. He or she is lawfully charged by indictment found or by information filed by a prosecuting officer and supported by affidavit to the facts, or by affidavit made before a magistrate in that state, with having committed a crime under the laws of that state, or that he or she has been convicted of a crime in that state and has escaped from confinement or broken his or her parole.



§ 16-94-206 - Absence of fugitive from other state when crime committed.

The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in § 16-94-205 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand; and the provisions of this subchapter not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime and has not fled therefrom.



§ 16-94-207 - Governor to sign warrant.

If the Governor shall decide that the demand should be complied with, he or she shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner, or other person whom he or she may think fit to entrust with the execution thereof; and the warrant must substantially recite the facts necessary to the validity of its issue.



§ 16-94-208 - Contents of warrant.

Such warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where he may be found within the state and to command the aid of all sheriffs and other peace officers in the execution of the warrant, and to deliver the accused subject to the provisions of this subchapter to the duly authorized agent of the demanding state.



§ 16-94-209 - Arresting officer.

Every such officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance therein, as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance.



§ 16-94-210 - Accused to be informed of demand -- Habeas corpus.

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding the person shall have appointed to receive the person unless he or she has been informed of the demand made for his or her surrender and of the crime with which he or she is charged and that he or she has the right to demand legal counsel; and if the prisoner, his or her friends, or counsel shall state that he or she or they desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state, who shall fix a reasonable time to be allowed the prisoner within which to apply for a writ of habeas corpus. And when such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.



§ 16-94-211 - Penalty.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his or her custody under the Governor's warrant in disobedience to the last section shall be guilty of a misdemeanor, and on conviction shall be fined not more than one thousand dollars ($1,000) or be imprisoned not more than six (6) months, or both.



§ 16-94-212 - Confining of accused in jail while en route.

The officer or person executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may when necessary confine the prisoner in the jail of any county or city through which he or she may pass; and the keeper of such jail must receive and safely keep the prisoner until the person having charge of him or her is ready to proceed on his or her route, such person being chargeable with the expense of keeping.



§ 16-94-213 - Arrest prior to requisition.

Whenever any person within this state shall be charged on the oath of any credible person before any judge or other magistrate of this state with the commission of a crime in any other state, and, except in cases arising under § 16-94-206, with having fled from justice; or whenever complaint shall have been made before any judge or other magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and except in cases arising under § 16-94-206, has fled therefrom and is believed to have been found in this state, the judge or magistrate shall issue a warrant directed to the sheriff of the county in which the oath or complaint is filed directing him or her to apprehend the person charged, wherever he or she may be found in this state, and bring him or her before the same or any other judge, court, or magistrate who may be convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit; and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.



§ 16-94-214 - Arrest without warrant.

(a) The arrest of a person may be lawfully made also by an officer or a private citizen without a warrant upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one (1) year; but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him or her under oath setting forth the ground for the arrest as in the last section; and thereafter his or her answer shall be heard as if he or she had been arrested on a warrant.

(b) Notwithstanding any other law to the contrary, a law enforcement officer shall deliver a person in custody to the accredited agent or agents of a demanding state without the Governor's warrant provided that:

(1) Such person is alleged to have broken the terms of his or her probation, parole, bail or any other release of the demanding state; and

(2) The law enforcement agency has received from the demanding state an authenticated copy of a prior waiver of extradition signed by such person as a term of his or her probation, parole, bail or any other release of the demanding state. The copy shall contain photographs, fingerprints or other evidence properly identifying such person as the person who signed the waiver.



§ 16-94-215 - Jailing of accused by magistrate.

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and that he or she probably committed the crime, and, except in cases arising under § 16-94-206, that he or she has fled from justice, the judge or magistrate must commit him or her to jail by a warrant reciting the accusation for such a time specified in the warrant as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in the next section, or until he or she shall be legally discharged.



§ 16-94-216 - Bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge or magistrate must admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in such sum as the judge or magistrate deems proper, for the prisoner's appearance before the judge or magistrate at a time specified in such bond or undertaking, and for the prisoner's surrender, to be arrested upon the warrant of the Governor of this state.



§ 16-94-217 - Discharge of warrant.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant, bond, or undertaking, the judge or magistrate may discharge the accused or may recommit the accused to a further day, or may again take bail for his or her appearance and surrender, as provided in § 16-94-216; and at the expiration of the second period of commitment, or if the accused has been bailed and appeared according to the terms of his or her bond or undertaking, the judge or magistrate may either discharge the prisoner, or may require the prisoner to enter into a new bond or undertaking, to appear and surrender himself or herself at another day.



§ 16-94-218 - Forfeiture of bond.

If the prisoner is admitted to bail and fails to appear and surrender himself or herself according to the condition of his or her bond, the court by proper order shall declare the bond forfeited; and recovery may be had thereon in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.



§ 16-94-219 - Criminal prosecution in this state.

If a criminal prosecution has been instituted against the person under the laws of this state and is still pending, the Governor at his or her discretion either may surrender him or her on the demand of the executive authority of another state or may hold him or her until the person has been tried and discharged or convicted and punished in this state.



§ 16-94-220 - Pertinence of guilt or innocence of accused.

The guilt or innocence of the accused as to the crime of which he or she is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.



§ 16-94-221 - Recall of warrant or issuance of alias.

The Governor may recall his or her warrant of arrest or may issue another warrant whenever he or she deems proper.



§ 16-94-222 - Issuance of warrant for fugitives from this state.

Whenever the Governor of this state shall demand a person charged with crime in this state from the chief executive of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he or she shall issue a warrant under the seal of this state, to some agent, commanding him or her to receive the person so charged if delivered to him or her and convey him or her to the proper officer of the county in this state in which the offense was committed.



§ 16-94-223 - Obtaining Governor's requisition.

When the return to this state of a person charged with crime in this state is required, the prosecuting attorney (of the county in which the offense is committed) shall present to the Governor his or her written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him or her, and the approximate time, place, and circumstances of its committal, the state in which he or she is believed to be, including the location of the accused therein at the time the application is made, and certifying that in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim. The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two (2) certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged. The prosecuting officer may also attach such further affidavits and other documents in duplicate as he or she shall deem proper to be submitted with such application. One (1) copy of the application with the action of the Governor indicated by endorsement thereon, and one (1) of the certified copies of the indictment or complaint or information and affidavit, shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.



§ 16-94-224 - Expenses.

When the punishment of the crime shall be the confinement of the criminal in the penitentiary, the expenses shall be paid out of the State Treasury, on the certificate of the Governor and warrant of the Auditor of State; and in all other cases they shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed. The expenses shall be the fees paid to the officers of the state on whose governor the requisition is made, and not exceeding ... cents a mile for all necessary travel in returning such prisoner.



§ 16-94-225 - Immunity from service of process.

A person brought into this state on extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he or she is returned, until he or she has been convicted in the criminal proceeding, or if acquitted, until he or she has had ample opportunity to return to the state from which he or she was extradited.



§ 16-94-226 - Trial for other crimes.

After a person has been brought back to this state upon extradition proceedings, he or she may be tried in this state for other crimes which he or she may be charged with having committed here, as well as that specified in the requisition for his or her extradition.



§ 16-94-227 - Construction.

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 16-94-228 - Separability.

If any part of this subchapter is for any reason declared void, such invalidity shall not affect the validity of the remaining portions of this subchapter.



§ 16-94-229 - Repealer.

All acts or parts of acts and administrative rules inconsistent with this subchapter are hereby repealed.



§ 16-94-230 - Title.

This subchapter may be cited as the "Uniform Criminal Extradition Act."



§ 16-94-231 - Effective date.

Whereas, under the present laws there is no effective way whereby the extradition of criminals may be effectively had; and,

Whereas, it is necessary for the preservation of the public peace, health and safety for an efficient statute covering the subject of extradition of criminals, an emergency is hereby declared and this subchapter shall take effect and be in force from and after its approval.









Chapter 95 - Interstate Agreement On Detainers

§ 16-95-101 - Agreement on Detainers.

The Agreement on Detainers is enacted into law and entered into by the State of Arkansas with all other jurisdictions legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:

ARTICLE I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations, or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations, or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he or she initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article III or Article IV thereof.

ARTICLE III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information, or complaint on the basis of which a detainer has been lodged against the prisoner, he or she shall be brought to trial within one hundred eighty (180) days after he or she shall have caused to be delivered to the prosecuting officer's jurisdiction written notice of the place of his or her imprisonment and his or her request for a final disposition to be made of the indictment, information, or complaint; provided that for good cause shown in open court, the prisoner or his or her counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections, or other official having custody of him or her, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections, or other official having custody of the prisoner shall promptly inform him or her of the source and contents of any detainer lodged against him or her and shall also inform him or her of his or her right to make a request for final disposition of the indictment, information, or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations, or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections, or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information, or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him or her, after completion of his or her term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his or her body in any court where his or her presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his or her execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

ARTICLE IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information, or complaint is pending shall be entitled to have a prisoner against whom he or she has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded, and transmitted the request: and provided further that there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his or her own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving states who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty (120) days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his or her counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he or she may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information, or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information, or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information, or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information, or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information, or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one (1) or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his or her attendance at court and while being transported to or from any place at which his or her presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run, but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state, and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one (1) or more untried indictments, informations, or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping, and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies, and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

ARTICLE VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction in the matter.

(b) No provisions of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 16-95-102 - "Appropriate court."

The phrase "appropriate court" as used in the Agreement on Detainers shall, with reference to the courts of this state, mean any and all courts having jurisdiction over criminal matters.



§ 16-95-103 - Enforcement.

All courts, departments, agencies, officers, and employees of this state and its political subdivisions are directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



§ 16-95-104 - Applicability of habitual offenders law.

Nothing in this chapter shall be construed to require the application of any habitual offenders law to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of the Agreement on Detainers.



§ 16-95-105 - Escape -- Penalty.

Any prisoner who shall escape from custody while in another state or jurisdiction pursuant to the Agreement on Detainers shall be guilty of a felony and upon conviction shall be sentenced to a term of not less than three (3) years nor more than five (5) years in the state penitentiary.



§ 16-95-106 - Surrender of inmates.

It shall be lawful and mandatory upon the superintendent or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.



§ 16-95-107 - Administration.

The Director of the Department of Correction is designated and authorized to serve as central administrator of, and information agent for, the Agreement on Detainers.






Chapter 96 - Proceedings In Inferior Courts

Subchapter 1 - -- City Courts

§ 16-96-101 - Procedure generally.

The proceedings in circuit courts for the trial of criminal cases, so far as applicable, shall govern the proceedings of the city courts, except as otherwise provided in this subchapter.



§ 16-96-102 - Applicability to judge acting as clerk.

Where a judge acts as the clerk of the court, the provisions of this subchapter as to the clerk shall apply to him or her.



§ 16-96-103 - Terms of sessions.

The judge of the city court may, by orders entered on its minutes, fix terms for its sessions, to which process shall be returnable, but may hold the court at any time for the transaction of business brought before him or her.



§ 16-96-104 - Pleadings and indictments.

(a) No written information or pleadings are required in prosecutions in which an indictment is not required.

(b) No indictment shall be necessary in prosecutions for violations of the bylaws or ordinances of a city or town nor in other prosecutions in city courts.



§ 16-96-105 - Summons.

(a) Upon information given by a peace officer, or by a private person on oath, to the judge or clerk of a court that an offense within the jurisdiction of the court has been committed, the judge or clerk shall issue a summons against the offender.

(b) (1) The summons shall command the peace officer to whom it is directed to summon the defendant, naming him or her, to appear in the court, on a day to be named in the summons, to answer the charge made against him or her of having committed an offense, naming or briefly describing it, and the peace officer shall return the summons on a day to be named.

(2) It shall be signed by the judge or clerk and directed to the peace officer of the town or city, but it may be executed by any peace officer of the city or county.

(c) The summons shall be executed by the officer reading it to the defendant or stating to him or her its contents; and, if required, the officer shall show it to him or her.



§ 16-96-106 - Warrant of arrest.

Upon information on oath made to the judge of the court, he or she may order a warrant of arrest to be issued, which shall be similar to the summons except in the command to arrest the defendant instead of summon him or her.



§ 16-96-107 - Subpoenas.

The clerk shall issue subpoenas for witnesses at the request of the officers of the city or of the defendant, and the court may compel their attendance in the manner prescribed in the Civil Code.



§ 16-96-108 - Right to speedy trial or bail.

When a person has been arrested and brought before the city court, or the judge thereof, charged with an offense within the jurisdiction of the court, he or she shall be immediately tried or, at the discretion of the judge, held to bail for his or her future appearance for trial, or discharged from custody.



§ 16-96-109 - Time of trial.

(a) All prosecutions in city courts shall stand for trial immediately, where the defendant is in custody or on bail for the offense charged, or on the day when the defendant has been summoned to appear, but only if the summons was executed within the limits of the court's jurisdiction one (1) day or, elsewhere, ten (10) days before the day on which he or she is warned to appear.

(b) If not executed as provided in subsection (a) of this section, the trial shall be postponed to a day to be fixed by the court.



§ 16-96-110 - Trial by judge or jury for violations of other than ordinances.

The issues of law and of fact in cases for violations of other than ordinances may be tried by the judge unless the defendant demands a trial by jury, in which case the issues shall be tried by a jury of twelve (12) persons unless the defendant shall consent to be tried by a lesser number.



§ 16-96-112 - Trials in city court.

All trials in the city court for violation of the bylaws or ordinances of any city or incorporated town shall be before the judge without the intervention of a jury, but the defendant, upon appeal, shall have the right to a trial by jury in the circuit court.



§ 16-96-113 - Continuances.

The court may, for good cause, grant continuances or postponements of the trial.






Subchapter 2 - -- Justice of the Peace Courts.



Subchapter 3 - -- Bond for Costs.



Subchapter 4 - -- Fines, Penalties, and Forfeitures

§ 16-96-401 - Collection and payment.

(a) All justices of the peace are prohibited from collecting fines, penalties, and forfeitures.

(b) Quarterly on the first Mondays in July, October, January, and April, all constables or other collecting officers of any township shall turn over to the county treasurer of their respective counties all fines, penalties, and forfeitures, less the commission due the officers, which shall be three percent (3%) for constables on the amount collected by them, taking duplicate receipts therefor, one (1) of which shall be immediately filed with the clerk of the county court of their respective counties.

(c) (1) On or before the first Mondays of July, October, January, and April of each year, the clerks of the county courts shall audit the accounts of constables and other collecting officers referred to in subsection (b) of this section. To that end, the clerks of the county courts shall open a separate account with each of the officers in a book to be kept by the clerks for that purpose.

(2) They shall charge the collecting officer with the amount of fines, penalties, and forfeitures adjudged against defendants in justices or other courts in the county, excepting only circuit courts, as shown by the transcript of the judicial officers on file in the offices of the clerks of the county courts.

(d) The clerks of the county courts shall further charge the county treasurer with all fines, penalties, and forfeitures turned over by constables and other collecting officers in pursuance of the provisions of this section.

(e) (1) The constables and other collecting officers shall not be credited with any deficits as to fines and penalties unless they shall be able to show the death of the party against whom the fine or penalty was adjudged or that imprisonment in default of the payment of fine has been complied with in accordance with the provisions of the criminal law.

(2) The constables and other collecting officers shall not be credited with any deficit on forfeited bail bonds or recognizances unless the return of the officer serving the execution in the case shall show that the defendant had no property subject to execution. In that case, a certified copy of the return shall be filed with the clerk of the county court by the officer charged with the collection.

(f) (1) At the commencement of each session of the circuit court of the clerk's county, the clerk of the county court shall furnish the prosecuting attorney with a written statement of all deficits of constables and other collecting officers on account of fines, penalties, and forfeitures.

(2) It shall be the duty of the prosecuting attorney to bring suit against the constables and collecting officers and their securities for the deficiency due and also to prosecute the officers by indictment for malfeasance in office.



§ 16-96-403 - Imposition by circuit court on appeal -- Costs.

The fines, penalties, forfeitures, and costs imposed by a circuit court for offenses which are misdemeanors or violations under state law or local ordinance or for traffic offenses which are misdemeanors or violations under state law or local ordinance in cases appealed from a court of limited jurisdiction shall be collected and disbursed in the following manner:

(1) If the appeal proceeds to a de novo bench trial or jury trial, the fines, penalties, forfeitures, and costs imposed by the circuit court shall be collected under § 16-13-709 and paid to the county treasurer;

(2) (A) If the defendant pleads guilty or nolo contendere or the circuit court dismisses the appeal, including dismissals under Arkansas Rules of Criminal Procedure 36(h), the judgment of the court from which the appeal originated shall be affirmed.

(B) (i) The circuit court clerk shall notify in writing, within thirty (30) days of the affirmance or dismissal, the court from which the appeal originated of the affirmance or dismissal and shall return any bond or other security which has been transmitted to the circuit court.

(ii) Upon receipt of the notice of affirmance or dismissal and the bond or other security, the court from which the appeal originated shall collect and disburse the fines, penalties, forfeitures, and costs under §§ 16-10-209, 16-10-308, 16-17-707, 14-44-108, and 14-45-106; and

(3) Nothing in this section shall affect the right of a court of limited jurisdiction to require the defendant to post a bond or other security to guarantee the appearance of the defendant before the circuit court nor the ability of these courts to collect any fine, penalty, forfeiture, or costs imposed in the absence of the bond or other security.






Subchapter 5 - -- Appeals to Circuit Court

§ 16-96-503 - Jurisdiction.

The court shall have appellate jurisdiction over the judgments of city courts in their respective counties without regard to the amount in controversy.



§ 16-96-506 - Time of trial.

All appeals to the circuit court in criminal cases shall stand for trial at any time after the transcript and papers are, or should have been, filed in the circuit court as provided in this subchapter.



§ 16-96-507 - Trial de novo.

Upon the appeal, the case shall be tried anew as if no judgment had been rendered, and the judgment shall be considered as affirmed if a judgment for any amount is rendered against the defendant, and thereupon he or she shall be adjudged to pay costs of the appeal.



§ 16-96-508 - Judgment on default.

If the appellant shall fail to appear in the circuit court when the case is set for trial or the judge or magistrate who tried the case shall fail to file the transcript and papers as provided in this subchapter and the appellant shall fail to appear and move the court for an order to compel the judge or magistrate to so file within the first three (3) days of the first term of the circuit court beginning more than ten (10) days after the appeal was prayed, then the circuit court may, unless good cause is shown to the contrary, affirm the judgment and enter judgment against the appellant for the same fine or penalty that was imposed in the court of limited jurisdiction, with costs. This judgment shall have the same force and effect as other judgments of the circuit court in cases of convictions or indictments for misdemeanors.



§ 16-96-509 - Judgment for defendant.

If judgment is rendered for the defendant, any money paid into the circuit court which has been collected from the defendant on the original judgment shall be forthwith returned to the defendant.









Chapter 97 - Sentencing

§ 16-97-101 - Bifurcated sentencing procedures.

The following procedure shall govern jury trials which include any felony charges:

(1) The jury shall first hear all evidence relevant to every charge on which a defendant is being tried and shall retire to reach a verdict on each charge;

(2) If the defendant is found guilty of one (1) or more charges, the jury shall then hear additional evidence relevant to sentencing on those charges. Evidence introduced in the guilt phase may be considered, but need not be reintroduced at the sentencing phase;

(3) Following the introduction of additional evidence relevant to sentencing, if any, instruction on the law, and argument, the jury shall again retire and determine a sentence within the statutory range;

(4) The court, in its discretion, may also instruct the jury that counsel may argue as to alternative sentences for which the defendant may qualify. The jury, in its discretion, may make a recommendation as to an alternative sentence. However, this recommendation shall not be binding on the court;

(5) After a jury finds guilt, the defendant, with the agreement of the prosecution and the consent of the court, may waive jury sentencing, in which case the court shall impose sentence; and

(6) After a plea of guilty, the defendant, with the agreement of the prosecution and the consent of the court, may be sentenced by a jury impaneled for purposes of sentencing only.



§ 16-97-102 - Sentencing by the court.

The following procedure shall govern sentencing by the court:

(1) When either party requests to present evidence relevant to sentencing, the court shall hear or receive such evidence and any rebuttal by the opposing party.

(2) If neither party requests a sentencing hearing, the court may order one or may order a presentence investigation pursuant to § 5-4-102.

(3) The court may hear or may request argument relevant to the appropriate sentence following either a hearing or a presentence investigation.



§ 16-97-103 - Evidence.

Evidence relevant to sentencing by either the court or a jury may include, but is not limited to, the following, provided no evidence shall be construed under this section as overriding the rape shield statute, § 16-42-101:

(1) The law applicable to parole, meritorious good time, or transfer;

(2) Prior convictions of the defendant, both felony and misdemeanor. The jury may be advised as to the nature of the previous convictions, the date and place thereof, the sentence received, and the date of release from confinement or supervision from all prior offenses;

(3) Prior judicial determinations of delinquency in juvenile court, subject to the following limitations:

(i) That prior delinquency adjudications be subject to a judicial determination that the relevant value of the prior juvenile adjudication outweigh its prejudicial value;

(ii) That consideration only be given to juvenile delinquency adjudications for crimes for which the juvenile could have been tried as an adult; and

(iii) That in no event shall delinquency adjudications for acts occurring more than ten (10) years prior to the commission of the offense charged be considered;

(4) Victim impact evidence or statements;

(5) Relevant character evidence;

(6) Evidence of aggravating and mitigating circumstances. The criteria for departure from the sentencing standards may serve as examples of this type of evidence;

(7) Evidence relevant to guilt presented in the first stage;

(8) Evidence held inadmissible in the first stage may be resubmitted for consideration in the second stage if the basis for exclusion did not apply to sentencing; and

(9) Rebuttal evidence.



§ 16-97-104 - Proof of prior convictions.

Proof of prior convictions, both felony and misdemeanor, and proof of juvenile adjudications shall follow the procedures outlined in §§ 5-4-502 -- 5-4-504.






Chapter 98 - Treatment for Drug Abuse

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Pretrial or Posttrial Treatment, Intervention, and Diversion Programs

§ 16-98-201 - Qualifications -- Waiver.

Any judicial district, with the agreement of the parties, may establish a program whereby a defendant may be transferred to a pretrial or posttrial treatment program for drug abuse, provided that:

(1) The treatment program is at least one (1) year in length and meets the minimum standards of treatment promulgated by the Bureau of Alcohol and Drug Abuse Prevention of the Department of Health and Human Services;

(2) The charge or charges against the defendant carries a punishment which may be suspended;

(3) The defendant waives his or her rights to a speedy trial and such other rights as are agreed to by the parties and executes a consent for a limited release of confidential information regarding treatment permitting the judge, the prosecutor, and the defense attorney access to information relating to attendance, attitude, participation, and results of drug screens; and

(4) (A) The defendant is eighteen (18) years of age or older.

(B) This provision may be waived with the consent of the prosecuting attorney.






Subchapter 3 - -- Arkansas Drug Court Act

§ 16-98-301 - Short title and definitions.

(a) This subchapter shall be known as the "Arkansas Drug Court Act".

(b) As used in this subchapter:

(1) "Evidence-based practices" means practices proven through research to reduce recidivism;

(2) "Validated risk-needs assessment" means a determination of a person's risk to reoffend and the needs that, when addressed, reduce the risk to reoffend through the use of an actuarial assessment tool that assesses the dynamic and static factors that drive criminal behavior; and

(3) "Violent felony offense" means an offense that is punishable by a term of imprisonment exceeding one (1) year, and during the course of the offense:

(A) (i) The person carried, possessed, or used a firearm or other dangerous weapon; and

(ii) The use of deadly force was used against another person; or

(B) Death or serious physical injury was inflicted upon another person, regardless of whether death or serious physical injury was an element of the crime for which the person was convicted.



§ 16-98-302 - Purpose and intent.

(a) There is a critical need for judicial intervention and support for effective treatment programs that reduce the incidence of drug use, drug addiction, and family separation due to parental substance abuse and drug-related crimes. It is the intent of the General Assembly for this subchapter to enhance public safety by facilitating the creation, expansion, and coordination of drug court programs.

(b) The goals of the drug court programs in this state shall be consistent with the standards adopted by the United States Department of Justice and recommended by the National Association of Drug Court Professionals and shall include the following key components:

(1) Integration of substance abuse treatment with justice system case processing;

(2) Use of a nonadversarial approach in which prosecution and defense promote public safety while protecting the right of the accused to due process;

(3) Early identification, with the use of a validated risk-needs assessement, of eligible moderate-to-high-risk participants and prompt placement of eligible participants;

(4) Access to a continuum of treatment, rehabilitation, and related services;

(5) Frequent testing for alcohol and illicit drugs;

(6) A coordinated strategy among the judge, prosecution, defense, and treatment providers to govern offender compliance;

(7) Ongoing judicial interaction with each participant;

(8) Monitoring and evaluation of the achievement of program goals and effectiveness;

(9) Continuing interdisciplinary education to promote effective planning, implementation, and operation; and

(10) Development of partnerships with public agencies and community-based organizations to generate local support and enhance drug court effectiveness.

(c) (1) Drug court programs are specialized court dockets within the existing structure of the Arkansas court system. Drug court programs offer judicial monitoring of intensive treatment and strict supervision of addicts in drug and drug-related cases.

(2) The creation of a drug court docket and the appointment of a circuit judge to that docket shall be approved by the administrative judge in each judicial circuit and made a part of the judicial circuit's administrative plan required by Supreme Court Administrative Order Number 14.

(d) Drug court program success shall be determined by the rate of recidivism of all drug court participants, including participants who do not graduate.



§ 16-98-303 - Drug court programs authorized.

(a) (1) Each judicial district of this state is authorized to establish a drug court program under this subchapter.

(2) (A) The structure, method, and operation of each drug court program may differ and should be based upon the specific needs of and resources available to the judicial district where the drug court program is located.

(B) (i) A drug court program may be preadjudication or postadjudication for an adult offender.

(ii) A juvenile drug court program or services may be used in a delinquency case or a family in need of services case pursuant to a diversion agreement under § 9-27-323.

(iii) A juvenile drug court program or services may be used in a dependency-neglect case under § 9-27-334.

(3) Notwithstanding the authorization described in subdivision (a)(1) of this section, no judge of a circuit court, drug court, or juvenile court may order any services or treatment under subsection (b) of this section or § 16-98-305 unless:

(A) An administrative and programmatic appropriation has been made for those purposes;

(B) Administrative and programmatic funding is available for those purposes; and

(C) Administrative and programmatic positions have been authorized for those purposes.

(b) (1) A drug court program shall incorporate services from the Department of Community Correction, the Department of Human Services, and the Administrative Office of the Courts.

(2) Subject to an appropriation, funding, and position authorization, both programmatic and administrative, the Department of Community Correction shall:

(A) Provide positions for persons to serve as probation officers, drug counselors, and administrative assistants;

(B) Provide for drug testing for drug court program participants;

(C) Provide for intensive outpatient treatment for drug court program participants;

(D) Provide for intensive short-term and long-term residential treatment for drug court program participants; and

(E) Develop clinical assessment capacity, including drug testing, to identify participants with a substance addiction and develop a treatment protocol that improves the person's likelihood of success.

(3) Subject to an appropriation, funding, and position authorization, both programmatic and administrative, the Department of Human Services shall:

(A) Provide positions for persons to serve as drug counselors and administrative assistants in delinquency cases, dependency-neglect cases, and family in need of services cases;

(B) Provide for drug testing for drug court program participants in delinquency cases, dependency-neglect cases, and family in need of services cases;

(C) Provide for intensive outpatient treatment for drug court program participants in delinquency cases, dependency-neglect cases, and family in need of services cases;

(D) Provide for intensive short-term and long-term residential treatment for drug court program participants in delinquency cases, dependency-neglect cases, and family in need of services cases;

(E) Certify and license treatment providers and treatment facilities that serve drug court program participants;

(F) Provide and oversee residential beds for drug court programs;

(G) Oversee catchment area facilities for drug court programs;

(H) Act as a liaison between the courts and drug court program participants; and

(I) Oversee performance standards for residential and long-term facilities providing services to drug court programs.

(4) Subject to an appropriation, funding, and position authorization, both programmatic and administrative, the Administrative Office of the Courts shall:

(A) Provide state-level coordination and support for drug court judges and their programs;

(B) Administer funds for the maintenance and operation of local drug court programs;

(C) Provide training and education to drug court judges and other professionals involved in drug court programs;

(D) Operate as a liaison between drug court judges and other state-level agencies providing services to drug court programs;

(E) Develop criteria for determining new drug court locations that take into account:

(i) The current size of the defendant population that meets the criteria for drug court participation;

(ii) Recent trends indicating an increasing defendant population that meets the criteria for drug court participation;

(iii) Existing drug treatment programs currently in place and operating through the courts, the county jail, or the Department of Correction; and

(iv) The drug court program's use of evidence-based practices by key partners involved in the prospective drug court including those to assess the needs of drug court participants in order to effectively target programming toward high-risk participants.

(c) (1) A drug court program shall not be available to any defendant who:

(A) Has a pending charge for a violent felony against him or her; or

(B) Has been convicted of a violent felony offense as defined in this subchapter or adjudicated delinquent as a juvenile of a violent felony offense; or

(C) (i) Is required to register under the Sex Offender Registration Act of 1997, § 12-12-901 et seq.

(ii) The exclusion under subdivision (c)(1)(C)(i) of this section shall not apply to the offense of prostitution, § 5-70-102.

(2) Eligible offenses may be further restricted by the rules of a specific drug court program.

(3) Nothing in this subchapter shall require a drug court judge to consider or accept every offender with a treatable condition or addiction, regardless of the fact that the controlling offense is eligible for consideration in the program.

(4) Any defendant who is denied entry to a drug court program shall be prosecuted as provided by law.

(d) (1) Drug court programs may require a separate judicial processing system differing in practice and design from the traditional adversarial criminal prosecution and trial systems.

(2) A drug court team shall be designated by a circuit judge assigned to manage the drug court docket and may include a circuit judge, a prosecuting attorney, a public defender or private defense attorney, one (1) or more addiction counselors, one (1) or more probation officers, one (1) or more private treatment provider representatives, and any other individual or individuals determined necessary by the drug court judge.

(3) (A) The administrative judge of the judicial district shall designate one (1) or more circuit judges to administer the drug court program.

(B) If a county is in a judicial district that does not have a circuit judge who is able to administer the drug court program on a consistent basis, the administrative plan for the judicial circuit required by Administrative Order No. 14 of the Supreme Court may designate a district court judge to administer the drug court program.

(e) Each judicial district may develop a training and implementation manual for drug court programs with the assistance of the:

(1) Department of Human Services;

(2) Department of Education;

(3) Department of Career Education;

(4) Department of Community Correction; and

(5) Administrative Office of the Courts.

(f) A Division of Drug Court Programs is created within the Administrative Office of the Courts. The position of Drug Court Coordinator is created within the Division of Drug Court Programs, and the Drug Court Coordinator shall:

(1) Provide assistance, counsel, and advice to the Drug Court Advisory Committee;

(2) Serve as a coordinator between drug court judges, the Department of Community Correction, the Office of Alcohol and Drug Abuse Prevention, private treatment provider representatives, and public health advocates;

(3) Establish, manage, and maintain a uniform statewide drug court information system to track information and data on drug court program participants to be reviewed by the Drug Court Advisory Committee;

(4) Train and educate drug court judges and drug court staff in those judicial districts maintaining a drug court program;

(5) Provide staff assistance to the Arkansas Association of Drug Court Professionals;

(6) Oversee the disbursement of funds appropriated to the Administrative Office of the Courts for the maintenance and operation of local drug court programs based on a formula developed by the Administrative Office of the Courts and reviewed by the Drug Court Advisory Committee; and

(7) Develop guidelines to be reviewed by the Drug Court Advisory Committee to serve as a framework for developing effective local drug court programs and to provide a structure for conducting research and evaluation for drug court program accountability.

(g) (1) A drug court judge, on his or her own motion or upon a request from an offender, may order expungement and dismissal of a case if:

(A) The offender has successfully completed a drug court program, as determined by the drug court judge;

(B) The offender has received aftercare programming;

(C) The drug court judge has received a recommendation from the prosecuting attorney for expungement and dismissal of the case; and

(D) The drug court judge, after considering the offender's past criminal history, feels expungement and dismissal of the case is appropriate.

(2) (A) Except as provided in subdivision (g)(2)(B) of this section, if the offender has plead guilty or nolo contendere to or has been found guilty of an offense falling within a target group under § 16-93-1202(10)(A)(i) in another Arkansas court, the drug court judge may order expungement and dismissal of the offense falling within a target group with the written concurrence of the other Arkansas court.

(B) The following offenses shall not be eligible for expungement under subdivision (g)(2)(A) of this section:

(i) Residential burglary, § 5-39-201(a);

(ii) Commercial burglary, § 5-39-201(b);

(iii) Breaking or entering, § 5-39-202; and

(iv) The fourth and subsequent offense of driving while intoxicated, § 5-65-103.

(3) Unless otherwise ordered by the drug court, expungement under this subsection shall be as described in § 16-90-901 et seq.



§ 16-98-304 - Cost and fees.

(a) The drug court judge may order the offender to pay:

(1) Court costs as provided in § 16-10-305;

(2) Treatment costs;

(3) Drug testing costs;

(4) A program user fee;

(5) Necessary supervision fees, including any applicable residential treatment fees; and

(6) Any fees determined or authorized under § 12-27-125(b)(17)(B) or § 16-93-104(a)(1) which are to be paid to the Department of Community Correction.

(b) (1) The drug court judge shall establish a schedule for the payment of costs and fees.

(2) The cost for treatment, drug testing, and supervision shall be set by the treatment and supervision providers respectively and made part of the order of the drug court judge for payment.

(3) Program user fees shall be set by the drug court judge .

(4) Treatment, drug testing, and supervision costs or fees shall be paid to the respective providers.

(5) Fees determined or authorized under § 12-27-125(b)(17)(B) or § 16-93-104(a)(1) shall be paid to the Department of Community Correction.

(6) (A) The MAGNUM Drug Court Fund is a special revenue fund created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(B) The MAGNUM Drug Court Fund shall consist of other moneys provided by law.

(7) (A) All court costs and program user fees assessed by the drug court judge shall be paid to the court clerk for remittance to the county treasury under § 14-14-1313.

(B) All court costs shall be credited to the county administration of justice fund and distributed under § 16-10-307.

(C) All program user fees shall be credited to a fund known as the drug court program fund and appropriated by the quorum court for the benefit and administration of the drug court program.

(8) Court orders for costs and fees shall remain an obligation of the offender with court monitoring until fully paid.



§ 16-98-305 - Required resources.

Each drug court program established under this subchapter, subject to an appropriation, funding, and position authorization, both programmatic and administrative, shall be provided with the following resources:

(1) The Department of Community Correction shall provide the following pursuant to § 16-98-303(a)(2)(B)(i) for adult offenders:

(A) (i) Except as provided in subdivision (1)(A)(ii) of this section, provide a minimum of one (1) drug counselor position for every thirty (30) drug court participants.

(ii) If a drug court judge does not require the drug counselor position or positions described in subdivision (1)(A)(i) of this section, funding for a drug counselor or counselors shall be provided under subdivision (1)(E)(i) of this section;

(B) Provide a minimum of one (1) probation officer position for every forty (40) drug court participants;

(C) Provide a minimum of one (1) administrative assistant position for each drug court program;

(D) Provide for drug screens and testing as needed; and

(E) (i) Based upon a formula to be developed by the Administrative Office of the Courts, reviewed by the Drug Court Advisory Committee, and approved by the Legislative Council, provide for:

(a) Intensive outpatient treatment to be made available to the drug court program in each judicial district;

(b) Short-term and long-term inpatient treatment to be made available to the drug court program in each judicial district; and

(c) A drug court judge to contract with a local licensed treatment provider for counseling services for drug court participants so that each privately contracted addiction counselor does not have more than thirty (30) drug court participants in his or her caseload.

(ii) The Department of Community Correction shall enter into an interagency memorandum of understanding with the Administrative Office of the Courts in order to establish the process and procedures for the payment of treatment services ordered by a drug court judge and funded through the Department of Community Correction.

(iii) Expenditures of funds for treatment services allocated to each drug court program under the formula described in subdivision (1)(E)(i) of this section shall be at the direction of a drug court judge, except as limited by the procedures adopted in the memorandum of understanding described in subdivision (1)(E)(ii) of this section;

(2) The Department of Human Services shall:

(A) Provide a minimum of one (1) drug counselor position for every thirty (30) drug court participants in delinquency cases, dependency-neglect cases, and family in need of services cases;

(B) Provide for drug screens and testing as needed in delinquency cases, dependency-neglect cases, and family in need of services cases; and

(C) Provide for intensive outpatient treatment and short-term and long-term inpatient treatment to be made available to the drug court program in each judicial district in delinquency cases, dependency-neglect cases, and family in need of services cases based upon a formula developed by the Administrative Office of the Courts and reviewed by the Drug Court Advisory Committee; and

(3) The Administrative Office of the Courts shall:

(A) Provide funding to be reviewed by the Drug Court Advisory Committee for additional ongoing maintenance and operation costs of local drug court programs not provided by the Department of Community Correction or the Department of Human Services, including local drug court program supplies, education, travel, and related expenses;

(B) Provide direct support to the drug court judge and drug court program;

(C) Provide coordination between the multidisciplinary team and the drug court judge;

(D) Provide case management;

(E) Monitor compliance of drug court participants with drug court program requirements; and

(F) Provide drug court program evaluation and accountability.



§ 16-98-306 - Collection of data.

(a) (1) A drug court program shall collect and provide data on drug court applicants and all participants as required by the Division of Drug Court Programs within the Administrative Office of the Courts in accordance with the rules promulgated under § 16-98-307.

(2) The data shall include:

(A) The total number of applicants;

(B) The total number of participants;

(C) The total number of successful applicants;

(D) The total number of successful participants;

(E) The reason why each unsuccessful participant did not complete the program;

(F) Information about what happened to each unsuccessful participant;

(G) The total number of participants who were arrested for a new criminal offense while in the drug court program;

(H) The total number of participants who were convicted of a new criminal offense while in the drug court program;

(I) The total number of participants who committed a violation of one (1) or more conditions of the drug court program and the resulting sanction;

(J) The results of the initial risk-needs assessment review for each participant; and

(K) Any other data or information as required by the Division of Drug Court Programs within the Administrative Office of the Courts in accordance with the rules promulgated under § 16-98-307.

(b) The data collected for evaluation purposes under subsection (a) of this section shall:

(1) Include a minimum standard data set developed and specified by the Division of Drug Court Programs; and

(2) Be maintained in the court files or be otherwise accessible by the courts and the Division of Drug Court Programs.

(c) (1) As directed by the Division of Drug Court Programs, after an individual is discharged either upon completion or termination of a drug court program, the drug court program shall conduct, as much as practical, follow-up contacts with and reviews of former drug court participants for key outcome indicators of drug use, recidivism, and employment.

(2) (A) The follow-up contacts with and reviews of former drug court participants shall be conducted as frequently and for a period of time as determined by the Division of Drug Court Programs based upon the nature of the drug court program and the nature of the participants.

(B) The follow-up contacts with and reviews of former drug court participants are not extensions of the drug court's jurisdiction over the drug court participants.

(d) For purposes of standardized measurement of success of drug court programs across the state, the Division of Drug Court Programs in consultation with other state agencies and subject to the review of the Drug Court Advisory Committee shall adopt an operational definition of terms such as "recidivism", "retention", "relapses", "restarts", "sanctions imposed", and "incentives given" to be used in any evaluation and report of drug court programs.

(e) Each drug court program shall provide to the Division of Drug Court Programs all information requested by the Division of Drug Court Programs.

(f) The Division of Drug Court Programs, the Department of Community Correction, the Office of Alcohol and Drug Abuse Prevention, and the Arkansas Crime Information Center shall work together to share and make available data to provide a comprehensive data management system for the state's drug court programs.

(g) (1) The Administrative Office of the Courts shall:

(A) Develop a statewide evaluation model to be reviewed by the Drug Court Advisory Committee; and

(B) Conduct ongoing evaluations of the effectiveness and efficiency of all drug court programs.

(2) A report of the evaluations of the Administrative Office of the Courts shall be submitted to the General Assembly by July 1 of each year.



§ 16-98-307 - Drug Court Advisory Committee -- Creation.

(a) There is created a Drug Court Advisory Committee.

(b) The Drug Court Advisory Committee shall consist of the following members:

(1) The Chief Justice of the Supreme Court or the Chief Justice's designee who shall serve as chair;

(2) The Director of the Administrative Office of the Courts or the director's designee;

(3) A judge to be appointed by the Arkansas Judicial Council;

(4) The Director of the Department of Community Correction or the director's designee;

(5) The Director of the Department of Human Services or the director's designee;

(6) The Director of the Office of Alcohol and Drug Abuse Prevention or the director's designee;

(7) A prosecutor appointed by the Prosecutor Coordinator;

(8) A public defender appointed by the Executive Director of the Arkansas Public Defender Commission;

(9) A member of the Senate appointed by the President Pro Tempore of the Senate;

(10) A member of the House of Representatives appointed by the Speaker of the House of Representatives;

(11) The Arkansas Drug Director or the director's designee;

(12) The Chair of the Board of Corrections or the chair's designee; and

(13) The Chair of the Parole Board or the chair's designee.

(c) The chair or the chair's designee shall promptly call the first meeting after April 4, 2007.

(d) (1) The committee shall conduct its meetings at the State Capitol or at any place designated by the chair or the chair's designee.

(2) Meetings shall be held at least one (1) time every three (3) months but may occur more often at the call of the chair.

(e) If any vacancy occurs on the committee, the vacancy shall be filled by the same process as the original appointment.

(f) The committee shall establish rules and procedures for conducting its business.

(g) Members of the committee shall serve without compensation.

(h) A majority of the members of the committee shall constitute a quorum for transacting any business of the committee.

(i) (1) The committee is established to promote collaboration and provide recommendations on issues involving drug courts.

(2) The committee may provide advice and review on at least the following:

(A) Provisions to identify data to be collected for evaluation; and

(B) Provisions to ensure uniform data collection.









Chapter 99 - Performance Incentive Funding For Recidivism and Crime Reduction

Subchapter 1 - -- Performance Incentive Act of 2011

§ 16-99-101 - Purpose and intent.

(a) Both state and local agencies that implement criminal justice practices resulting in outcomes that reduce commitments to the Department of Correction should be rewarded.

(b) If a state agency, county, or judicial district has implemented proven risk-reduction strategies that reduce the number of offenders returning to the Department of Correction with no resultant increase in the crime rate; then, in order to reward the state agency, county, or judicial district and as an incentive to encourage similar practices elsewhere, the state agency, county, or judicial district should receive a monetary reward to continue those practices.

(c) The award would represent a portion of the monetary savings from the costs that would have been incurred had the state agency, county, or judicial district not reduced its impact on the Department of Correction.

(d) The goal of this chapter is to align state and local fiscal incentives by rewarding the Department of Community Correction, county governments, and judicial districts for each entity's role in reducing its impact on the Department of Correction.



§ 16-99-102 - Program authorized -- Administration.

(a) Costs averted due to a reduction in commitments to the Department of Correction or a reduction in the period of time served in the Department of Correction, to the extent possible, shall be reinvested into those state agencies, counties, or judicial districts as an incentive to further the crime and recidivism reduction strategies being employed.

(b) The Department of Community Correction shall be the recipient of incentive funds upon meeting the requirements set out in this subchapter.

(c) (1) Counties, multicounty partnerships, and judicial districts shall be eligible to apply for participation in the performance incentive funding program set out in this subchapter on the reduction in the Department of Correction's population.

(2) Participation in the program will be determined through a competitive grant process.

(d) The Board of Corrections shall have the authority to manage the program and administer the grant funds to appropriate applicants and the Department of Community Correction.

(e) (1) Subject to the available funding, the Department of Community Correction shall manage and administer grant funds to itself and counties, multicounty partnerships, and judicial districts in order to implement the policies and programs authorized by this program.

(2) These shall be one-time-only grants not contingent on measured performance.

(3) All future funding under this section shall be tied to measured performance.



§ 16-99-103 - Application.

(a) (1) The Department of Community Correction shall receive additional funding for committing to a reduction in the number of probation revocations that result from a technical violation or a new crime.

(2) The baseline for comparing probation revocation data shall be based on the number of probation revocations and expected length of stay.

(3) In order to qualify for the additional monetary incentives under this subchapter, the felony conviction rate for probationers must remain stable or decrease from the previous year.

(4) Each year the Department of Community Correction shall receive additional funds for reducing the net impact of revocations on the Department of Correction.

(5) The Department of Community Correction shall promulgate rules and regulations for the distribution and use of incentive funds that it receives, requiring that:

(A) No less than one-third (1/3) of the funds received each year are distributed to the individual probation or parole areas responsible for the revocation reductions while maintaining or improving public safety; and

(B) All of the funds received by the Department of Community Correction are invested in programs and practices designed to reduce recidivism.

(b) (1) A competitive grant process will distribute grants to five (5) individual counties, multicounty partnerships, or judicial districts that meet criteria established to improve public safety and reduce their net impact on the Department of Correction.

(2) The Board of Corrections shall have the authority to:

(A) Manage the competitive grant process;

(B) Determine appropriate criteria;

(C) Award grants; and

(D) Collect and evaluate the data from all grantee sites.

(3) Applications can come from:

(A) Individual counties;

(B) Multicounty partnerships; or

(C) Judicial districts.

(4) Four (4) of the five (5) grants shall be awarded to the counties, multicounty partnerships, or judicial districts with the largest number of annual Department of Correction commitments that meet the program criteria and submit acceptable applications.

(5) One (1) grant shall be awarded to a county, multicounty partnership, or judicial district representing a rural region of the state, notwithstanding the number of Department of Correction commitments from the applicant so long as the program criteria are met and the application is acceptable.

(6) Each year, the grant recipient shall receive additional funds equal to one-half (1/2) of the averted costs for reducing the net impact of its sentences on the Department of Correction.

(7) The baseline for comparing the net impact of sentences shall be based on the number of admissions and expected length of stay.

(8) In order to qualify for the additional monetary incentives under this subchapter, the net impact of the county's, and multicounty's, judicial district's above-guidelines sentences, based on admissions and expected length of stay, must remain stable or decrease from the previous year.

(9) The Board of Corrections shall promulgate rules and regulations for the distribution and use of incentive funds to successful applicants.



§ 16-99-104 - Implementation.

The Board of Corrections shall:

(1) Establish rules and regulations for counties, multicounty partnerships, or judicial districts to apply for funds under this subchapter;

(2) Calculate and determine the baseline for the Department of Community Correction's revocation rate and for the Department of Correction's commitments' length of stay for evaluation purposes; and

(3) Calculate the averted costs to determine the amount to redirect to successful applicants who qualify for funds awarded under the performance incentive funding program.



§ 16-99-105 - Reporting and data collection.

(a) (1) The Department of Community Correction shall provide data and information as requested by the Board of Corrections.

(2) That data and information shall include without limitation:

(A) The total number of probationers from each of the Department of Community Correction's individual probation or parole areas for the current year and previous years, as available;

(B) The total number of probation revocations, including revocations that result from violations and from new crimes for the current year and previous years, as available;

(C) The total number of new felony convictions and the rate of new felony convictions from each of the Department of Community Correction's individual probation or parole areas for the current year and previous years, as available;

(D) The amount of grant funds distributed to each individual probation or parole areas; and

(E) (i) The evidence-based programs established or enhanced by the Department of Community Correction as part of its effort to reduce revocations and improve public safety; and

(ii) Any subsequent evidence-based programs that contribute to the outcomes of the performance incentive funding program under this subchapter.

(b) Each grantee shall provide data and information as requested by the Board of Corrections, including without limitation:

(1) The list of counties, if in a multicounty partnership, participating;

(2) The amount of grant funds distributed under this chapter to each county, multicounty partnership, or judicial district; and

(3) The programs established or enhanced as part of each applicant's successful grant proposal and any subsequent evidence-based programs that contribute to the outcomes of the program under this chapter.

(c) The board shall report all data, findings, and recommendations annually for improvement to the:

(1) Governor;

(2) Chief Justice of the Supreme Court;

(3) Director of the Administrative Office of the Courts;

(4) Speaker of the House of Representatives;

(5) President of the Senate;

(6) Chair of the House Judiciary Committee; and

(7) Chair of the Senate Judiciary Committee.

(d) (1) The board's report shall include an analysis of the impact of the performance incentive funding program.

(2) This analysis shall include without limitation the effect, compared to baseline, on net Department of Correction bed usage by the Department of Community Correction and by all county grantees, as well as Department of Correction admissions and lengths-of-stay, moneys paid out, revocation rates and new crime conviction rates for the Department of Community Correction, and guidelines compliance for participating counties.

(3) The board shall provide analyses on an area-by-area basis for the Department of Community Correction performance incentive funding program and on a county-by-county, multicounty-partnership, or judicial-district basis for the local performance-incentive funding program.

(e) The board shall conduct a study and make recommendations, as needed, to those persons or entities listed in subsection (b) of this section, three (3) years after the implementation of the program established under this chapter and every third year thereafter to determine whether to change the baseline year that determines revocation reduction benchmarks.









Chapter 100-104 - [Reserved.]

[Reserved]






Subtitle 7 - Particular Proceedings And Remedies

Chapter 105 - Abatement Of Nuisances

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Roadhouses, Tourist Camps, Etc.

§ 16-105-201 - Definition.

As used in this subchapter, unless the context otherwise requires, "owner" shall mean any person, persons, or corporation having an actual legal interest, vested in possession, in any building or place that may become a nuisance under the provisions of this subchapter.



§ 16-105-202 - Subchapter cumulative.

This subchapter shall not repeal any law or laws prohibiting or regulating the sale of intoxicating liquors now in force, but shall be cumulative to all laws now in force.



§ 16-105-203 - Penalties.

(a) If any person shall break into or enter or use any building or place while closed under a preliminary injunction granted under the provisions of this subchapter or shall violate any permanent injunction under the provisions of this subchapter, he or she shall be subject to punishment for contempt.

(b) Upon conviction for the contempt, the person shall be guilty of a Class B misdemeanor. The building or place shall be closed and not thereafter used for any purpose whatever for a period of twelve (12) months, except by order of the court having cognizance of the case.



§ 16-105-204 - Public nuisance created by certain unlawful acts and materials.

(a) The conducting, maintaining, carrying on, or engaging in the sale of alcoholic liquors, including wines and beer of all kinds, in violation of any of the laws of this state, in any building, structure, or place within this state, and the conducting, maintaining, carrying on, or engaging in the operation of any so-called roadhouses or other similar places of entertainment, of any so-called tourist camp, of any public dance hall or place, or of any nudist camp or club or building or place used to practice nudism, in violation of any of the laws of this state, and all means, appliances, fixtures, appurtenances, materials, and supplies used for the purpose of conducting, maintaining, or carrying on of either of such unlawful or unlawfully operated businesses or occupations or practices or places of business or occupation or practice, are declared to be public nuisances and may be abated under the provisions of this subchapter.

(b) Any person, persons, association, partnership, firm, or corporation conducting, maintaining, carrying on, or engaging in any of the businesses or occupations or practices or undertakings pursuant to subsection (a) of this section who shall suffer or permit violations of any of the laws of this state in, upon, or about the premises operated or maintained by him, them, or it shall be deemed and held to be conducting, maintaining, carrying on, and engaging in the business, occupation, practice, or undertaking in violation of the laws of this state.



§ 16-105-205 - Jurisdiction -- Parties who may bring action.

Jurisdiction is conferred upon the circuit courts of this state to abate the public nuisances defined in § 16-105-204, upon petition in the name of the state, upon relation of the Attorney General or any prosecuting attorney of the state, or without the concurrence of the officers, upon the relation of five (5) or more citizens and freeholders of the county wherein the nuisances may exist, in the manner provided in this subchapter.



§ 16-105-206 - Petition for abatement.

(a) Whenever a public nuisance, as defined in this subchapter, is kept, maintained, carried on, or exists in any county in this state, a bill or petition may be filed in any circuit court of the county, in the name of the state, by and upon the relation of any persons named in § 16-105-205, against the person or persons keeping, maintaining, or carrying on the nuisance, and all aiders and abettors therein, and the owners, proprietors, or agents or persons or corporations, in charge or control of the building or place wherein the nuisance exists, for the purpose of having the nuisance abated and permanently discontinued.

(b) (1) However, when a bill or petition is filed by citizens and freeholders, they shall make bond in such sums as the court shall prescribe, conditioned to pay all costs and damages, in the event the court trying the case shall find and adjudge that the proceeding was instituted without probable cause.

(2) No bond for costs or damages shall be required when the proceeding is instituted by and upon the relation of the Attorney General or a prosecuting attorney for the state.



§ 16-105-207 - Hearings for temporary and permanent injunction -- Bond -- Notice.

(a) (1) In the proceedings the court, upon the presentation of a bill therefor alleging that the nuisance complained of exists, shall award a temporary injunction, with such bond as required by law in cases where the bill is filed by citizens and freeholders.

(2) However, no bond shall be required when the bill or petition is filed by the officers mentioned in this subchapter if it shall be made to appear to the satisfaction of the court, by evidence in the form of a due and proper verification of the bill or petition under oath, or of affidavits, depositions, oral testimony, or otherwise, as the complainants or petitioners may elect, that the allegations of the bill or petition are true, enjoining and restraining the further continuance of the nuisance, and the closing of the building or place wherein the nuisance is conducted until the further order of the court.

(b) (1) Five (5) days' notice in writing shall be given the defendant of the hearing of an application for a permanent injunction, but no notice shall be required of the hearing of a temporary injunction. If a hearing is continued at the instance of defendant, the writ as prayed for shall be granted as a matter of course.

(2) When the injunction has been granted, it shall be binding upon the defendant throughout the county until modified or set aside by the court having cognizance of the case.

(3) Any violation thereof, by the defendant or upon his or her procurement, shall be a contempt of court and punished as provided in § 16-105-203.



§ 16-105-208 - Hearings for temporary and permanent injunction -- Procedures.

(a) Upon the trial of all causes pursuant to this subchapter, evidence of the general reputation of the building or place where the nuisance is alleged to exist shall be admissible for the purpose of proving or tending to prove the existence of the nuisance.

(b) (1) The fact that the defendant has paid the internal revenue special tax as a retail liquor dealer or is in possession of an internal revenue tax stamp as a retail liquor dealer shall be prima facie evidence of sales of intoxicating liquors by the defendant during the time for which he or she has paid the internal revenue special tax.

(2) Copies of the records of the office of the Internal Revenue Service showing that the defendant has paid the internal revenue special tax shall be admissible in evidence in the proceeding when the copies are certified to be full, true, and complete by the district internal revenue collector.



§ 16-105-209 - Order of abatement.

(a) If, upon the trial of a cause pursuant to this subchapter, the existence of the nuisance is established, an order of abatement shall be entered as part of the judgment or decree of the court.

(b) (1) The order shall direct the removal from the building or place wherein the nuisance exists or is maintained of all means, appliances, fixtures, appurtenances, materials, supplies, and instrumentalities used for the purpose of conducting, maintaining, or carrying on the unlawful business or occupation constituting the nuisance and shall direct the sale thereof, or such portion thereof as may be lawfully sold, upon terms as the court may order, and the payment of the proceeds into court to be applied to costs or paid over to the owner, and destruction of the portion thereof, if any, as cannot be lawfully sold within this state.

(2) The judgment or decree shall perpetually enjoin the defendants from engaging in, conducting, continuing, or maintaining the nuisance, directly or indirectly, by themselves or their agents or representatives, and perpetually forbid the owner of the building from permitting or suffering the same to be done or carried on in the building or place.



§ 16-105-210 - Proceedings against two or more owners.

(a) When one (1) of two (2) or more joint owners has been served with the notice prescribed in this subchapter, the cause shall proceed against the owner on whom notice has been served, and the proceeding shall not be a bar to subsequent proceedings against one (1) or all of the joint owners not heretofore proceeded against.

(b) If the notice prescribed in this subchapter cannot be served on the owner or owners of the building or place that may become a nuisance under the provisions of this subchapter, by reason of nonresidence or otherwise, then and in that case, notice may be served on any agent or agents or trustee that may have charge of, or be in control of, the building or place and the cause shall proceed against the agent, agents, or trustee in all respects as if he or she or they were the actual owner or owners of the building or place.



§ 16-105-211 - Fees of prosecuting attorney.

In all cases wherein the bill or petition is filed upon the relation of a prosecuting attorney of this state and a permanent injunction is granted therein, the officer shall receive such fees as are now provided by law for convictions for the illegal sale of intoxicating liquors. The fees shall be paid by defendant as part of the costs of the case.






Subchapter 3 - -- Dance Halls

§ 16-105-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Dance hall" means any building, premise, pavilion, or place of business wherein dancing is permitted, conducted, or engaged in, by the public in general, either for profit or not;

(2) "Owner" means any person, persons, or corporation having an actual legal interest, vested in possession, in any building or place that may become a nuisance under the provisions of this subchapter.



§ 16-105-302 - Penalties.

(a) If any person shall break into or enter or use any building or place while closed under a preliminary injunction granted under the provisions of this subchapter or shall violate any permanent injunction under the provisions of this subchapter, he or she shall be subject to punishment for contempt.

(b) Upon conviction of the contempt, the person shall be imprisoned in the county jail not less than thirty (30) days nor more than six (6) months and may also be fined in any sum not exceeding fifty dollars ($50.00). The building or place shall be closed and not used thereafter for any purpose whatever for a period of twelve (12) months, except by order of the court having cognizance of the case.



§ 16-105-303 - Public nuisance.

The operation of a dance hall in which, or around which, public disturbances, the unlawful drinking of intoxicating liquors, quarrels, affrays, or general breaches of the peace are frequent is declared to be a public nuisance and detrimental to the public morals and may be abated under the provisions of this subchapter as set out.



§ 16-105-304 - Jurisdiction -- Persons who may bring abatement proceedings.

(a) Jurisdiction is conferred upon the circuit courts of this state to abate the public nuisance defined in § 16-105-303, upon petition in the name of the State of Arkansas on relation of the Attorney General or any prosecuting attorney of the state or without the concurrence of the officers upon the relation of ten (10) or more qualified electors and freeholders of the county living within a radius of two (2) miles wherein the nuisance may exist, in the manner set forth in this subchapter.

(b) On petition, addressed to the prosecuting attorney, of ten (10) qualified electors and freeholders of the county wherein the nuisance may exist, it shall become the mandatory duty of the prosecuting attorney for the county and district wherein the nuisance may exist to institute action in the circuit courts of this state to abate the public nuisance defined in § 16-105-303 in the manner provided in this subchapter.



§ 16-105-305 - Petition for abatement.

(a) Whenever a public nuisance, as defined in this subchapter, is kept, maintained, carried on, or exists in any county in this state, a bill or petition may be filed in any circuit court of the county, in the name of the State of Arkansas, by and upon the relation of any person named in § 16-105-304 against the person or persons keeping, maintaining, or carrying on the nuisance, and all aiders and abettors therein, and the owners, proprietors, or agents or persons or corporations, in charge or control of the building or place wherein the nuisance exists, for the purpose of having the nuisance abated and permanently discontinued.

(b) However, when the bill or petition is filed by electors and freeholders, they shall make bond in such sums as the court shall prescribe, conditioned to pay all costs and damages, in the event the court trying the case shall find and adjudge that the proceeding was instituted without probable cause. No bond for costs or damages shall be required when the proceeding is instituted by and upon the relation of the Attorney General or a prosecuting attorney for the state.



§ 16-105-306 - Hearings for temporary and permanent injunction -- Bond -- Notice.

(a) (1) The court, upon the presentation of a bill in the proceedings alleging that the nuisance complained of exists, shall award a temporary injunction, with such bond as required by law in cases where the bill is filed by citizens and electors and freeholders.

(2) However, no bond shall be required where bill or petition is filed by the officers mentioned in this subchapter if it shall be made to appear to the satisfaction of the court, by evidence in the form of a due and proper verification of the bill or petition under oath, or if affidavits, depositions, oral testimony, or otherwise, as the complainants or petitioners may elect, that the allegations of the bill or petition are true, enjoining and restraining the further continuance of the nuisance and the closing of the building or place wherein the nuisance is conducted until the further order of the court.

(b) (1) Five (5) days' notice in writing shall be given the defendant of the hearing of an application for a permanent injunction, but no notice shall be required of the hearing of a temporary injunction.

(2) If a hearing is continued at the instance of the defendant, the writ as prayed for shall be granted as a matter of course.

(3) When the injunction shall have been granted, it shall be binding upon the defendant throughout the county until modified or set aside by the court having cognizance of the case.

(4) Any violation thereof by the defendant, or upon his or her procurement, shall be a contempt of court and punished as provided in § 16-105-302.



§ 16-105-307 - Hearings for temporary and permanent injunction -- Evidence.

Upon the trial of all causes pursuant to this subchapter, evidence of the general reputation of the building or place where the nuisance is alleged to exist shall be admissible for the purpose of proving or tending to prove the existence of the nuisance.



§ 16-105-308 - Order of abatement.

(a) If upon the trial of a cause pursuant to this subchapter, the existence of the nuisance is established, an order of abatement shall be entered as part of the judgment or decree of the court.

(b) The order shall direct the removal from the building or place wherein the nuisance exists or is maintained all means, appliances, fixtures, appurtenances, materials, supplies, and instrumentalities used for the purpose of conducting, maintaining, or carrying on the nuisance.



§ 16-105-309 - Proceedings against two or more owners.

(a) When one (1) of two (2) or more joint owners have been served with the notice prescribed in this subchapter, the cause shall proceed against the owner on whom notice has been served. The proceeding shall not be a bar to subsequent proceedings against one (1) or all of the joint owners not heretofore proceeded against.

(b) If the notice prescribed in this subchapter cannot be served on the owner or owners of the building or place that may become a nuisance under the provisions of this subchapter, by reason of nonresidence or otherwise, then and in that case, the notice may be served on any agent or agents or trustee that may have charge of or be in control of the building or place. The cause shall proceed against the agent, agents, or trustee in all respects as if he or they were the actual owner or owners of the building or place.






Subchapter 4 - -- Drugs

§ 16-105-401 - Title.

This subchapter shall be called "The Arkansas Drug Abatement Act of 1989".



§ 16-105-402 - Common nuisance declared.

Any store, shop, warehouse, dwelling house, building, boat, airplane, or any place whatever, used for the purpose of unlawfully selling, storing, keeping, manufacturing, using, or giving away any controlled substance, precursor, or analog specified in § 5-64-101 et seq., is declared detrimental to the public morals and shall be deemed a common nuisance which shall be enjoined, abated, and prevented, and for which costs of abatement and damages may be recovered.



§ 16-105-403 - Action to abate -- Permanent injunction.

Whenever there is reason to believe such a common nuisance is kept, maintained, or exists in any county, the prosecuting attorney of the county, in the name of the people, or the city attorney of any incorporated city, or any citizen of the state, resident of the county, in his or her own name, may maintain an action to abate and prevent the nuisance and perpetually to enjoin the person conducting or maintaining it and the owner, lessee, or agent of the building or place, in or upon which the nuisance exists, from directly or indirectly maintaining or permitting the nuisance.



§ 16-105-404 - Verification of complaint.

Unless filed by the prosecuting attorney, or the city attorney of an incorporated city, the complaint in the action shall be verified.



§ 16-105-405 - Temporary injunction.

If the existence of the nuisance is shown in the action to the satisfaction of the court or judge, the court or judge shall allow a temporary writ of injunction to abate and prevent the continuance or recurrence of the nuisance. The notice requirements of Rule 65 of the Arkansas Rules Civil Procedure shall be followed in maintaining this action.



§ 16-105-406 - Bond required -- Exceptions.

On granting the temporary writ, the court or judge shall require a bond on the part of the applicant to the effect that the applicant will pay to the defendant enjoined such damages, not exceeding an amount to be specified, as the defendant sustains by reason of the injunction if the court finally decides that the applicant was not entitled to the injunction. No bond shall be required where the proceeding is instituted by the prosecuting attorney or city attorney.



§ 16-105-407 - Precedence of action -- Exceptions.

The action shall have precedence over all other actions, except criminal proceedings, election contests, and hearings on injunctions.



§ 16-105-408 - Dismissal for want of prosecution.

If the complaint is filed by a citizen, it shall not be dismissed by him or her or for want of prosecution except upon a sworn statement made by him and his attorney, setting forth the reasons why the action should be dismissed, and by dismissal ordered by the court.



§ 16-105-409 - Costs.

If the action is brought by a citizen and the court finds there was no reasonable ground or cause for the action, the costs shall be taxed against that citizen.



§ 16-105-410 - Order of abatement -- Lien for costs -- Enforcement.

If the existence of the nuisance is established in the action, an order of abatement shall be entered as part of the judgment in the case, and plaintiff's costs in the action are a lien upon the building or place. The lien is enforceable and collectible by execution issued by order of the court.



§ 16-105-411 - Violations -- Criminal penalties.

A violation or disobedience of the injunction or order for abatement is punishable as a contempt of court by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than one (1) nor more than six (6) months, or by both.



§ 16-105-412 - Order of abatement -- Civil penalty -- Damages.

(a) If the existence of the nuisance is established in the action, an order of abatement shall be entered as a part of the judgment, which order shall direct the removal from the building or place of all fixtures and other movable property used in conducting, maintaining, aiding, or abetting the nuisance and shall direct their sale in the manner provided for the sale of chattels under execution.

(b) The order shall provide for any appropriate equitable relief as determined by the court to be necessary to abate said nuisance and may further provide, if determined to be the least restrictive alternative available to effectively accomplish said abatement, for the effectual closing of the building or place for such period of time as is determined to be necessary by the court as adequate to abate said nuisance. An alternative to closure may be considered only as provided in this section.

(c) (1) If the court finds that any vacancy resulting from closure of the building or place may create a nuisance or that closure is otherwise harmful to the community, in lieu of ordering the building or place closed, the court may order the person who is responsible for the existence of the nuisance, or the person who knowingly permits controlled substances to be unlawfully sold, served, stored, kept, or given away in or from a building or place he or she owns, to pay damages in an amount equal to the fair market rental value of the building or place for such period of time as determined appropriate by the court to the city or county in whose jurisdiction the nuisance is located for the purpose of carrying out their drug prevention and education programs. If awarded to a city, eligible programs may include those developed as a result of cooperative programs among schools, community agencies, and the local enforcement agency. If awarded to a county, funds shall be used for those programs that are part of any county program in place or used by the county law enforcement agency. These funds shall not be used to supplant existing city, county, state, or federal resources used for drug prevention and education programs.

(2) For purposes of this subsection, the actual amount of rent being received for the rental of the building or place, or the existence of any vacancy therein, may be considered, but shall not be the sole determinant of the fair market rental value. Expert testimony may be used to determine the fair market rental value.

(d) In addition, the court may assess a civil penalty not to exceed five thousand dollars ($5,000) against any or all of the defendants, based upon the severity of the nuisance and its duration.



§ 16-105-413 - Custody of building.

While the order of abatement remains in effect, the building or place is in the custody of the court.



§ 16-105-414 - Fees -- Closing of building or place.

For removing and selling the movable property, the city, county, or responsible law enforcement agency is entitled to charge and receive the same fees as would be charged and received for levying upon and selling like property on execution; and for closing the premises and keeping them closed, a reasonable sum shall be allowed by the court.



§ 16-105-415 - Disposition of sale proceeds.

The proceeds of the sale of the movable property shall be applied as follows:

(1) First -- To the fees and costs of the removal and sale;

(2) Second -- To the allowances and costs of closing and keeping closed the building or place;

(3) Third -- To the payment of the plaintiff's costs in the action; and

(4) Fourth -- The balance, if any, to the owner of the property.



§ 16-105-416 - Release of building to owner.

(a) If the owner of the building or place has not been guilty of any contempt of court in the proceedings, and appears and pays all costs, fees, and allowances that are a lien on the building or place and files a bond in the full value of the property conditioned that the owner will immediately abate any nuisance that may exist at the building or place and prevent it from being established or kept thereat within a period of one (1) year thereafter, the court or judge may, if satisfied of the owner's good faith, order the building or place to be delivered to the owner, and the order of abatement cancelled so far as it may relate to the property.

(b) The release of property under the provisions of this section does not release it from any judgment, lien, penalty, or liability to which it may be subject.



§ 16-105-417 - Lien of fine -- Enforcement.

(a) Whenever the owner of a building or place upon which the act or acts constituting the contempt have been committed, or the owner of any interest therein, has been guilty of a contempt of court, and fined in any proceedings under this subchapter, the fine is a lien upon the building or place to the extent of his interest in it.

(b) The lien is enforceable and collectible by execution issued by order of the court.






Subchapter 5 - -- Noise Pollution

§ 16-105-501 - Definitions.

As used in this subchapter:

(1) "Local unit of government" means a county, city of the first class, city of the second class or incorporated town;

(2) "Person" means an individual, proprietorship, partnership, corporation, association, or other legal entity; and

(3) "Sport shooting range" or "range" means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar sport shooting.



§ 16-105-502 - Sport shooting ranges.

(a) Notwithstanding any other provision of law to the contrary, a person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution for noise or noise pollution resulting from the operation or use of the range if the range is in compliance with noise control ordinances of local units of government that applied to the range and its operation at the time the range was constructed and began operation.

(b) A person who operates or uses a sport shooting range is not subject to an action for nuisance, and no court of the state may enjoin the use or operation of a range on the basis of noise or noise pollution, if the range is in compliance with noise control ordinances of units of local government that applied to the range and its operation at the time the range was constructed and began operation.

(c) A person who subsequently acquires title to or who owns real property adversely affected by the use of property with a permanently located sport shooting range shall not maintain a nuisance action against the person who owns the range to restrain, enjoin, or impede the use of the range unless there has been a substantial change in the nature of the use of the range or by a person using the range.

(d) Rules or regulations adopted by any state agency for establishing levels of noise allowable in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this subchapter.

(e) Notwithstanding any other provision of law to the contrary, nothing in this subchapter shall be construed to limit civil liability except in the limited case of noise pollution.



§ 16-105-503 - Applicability.

This subchapter does not affect rights or duties that matured, liabilities or penalties that were incurred, or proceedings begun before August 1, 1997.









Chapter 106 - Actions By Or Against State

Subchapter 1 - -- General Provisions

§ 16-106-101 - Actions generally.

(a) All actions in favor of and in which the state is interested shall be brought in the name of the state and shall be prosecuted by the prosecuting attorney.

(b) All actions by or against the state shall be prosecuted and defended, proceeded in, and conducted to final judgment in the same manner as actions by and against individuals.

(c) Precedence shall be given, in all courts, to actions or other proceedings in which the state is a party, over any other business of the court.

(d) All actions for debts due the State of Arkansas, all actions in favor of any state officer, state board, or commissioner, in their official capacity, all actions which are authorized by the provisions of this code or by law to be brought in the name of the state, and all actions against the board, commissioner, or state officer for or on account of any official act done or omitted to be done shall be brought and prosecuted in the county where the defendant resides.



§ 16-106-102 - Actions against corporations.

(a) Any action required by law to be brought in the name of the state against any corporation, or to vacate or repeal any charter, may be brought in any county in the state before any court having jurisdiction of the action.

(b) Service of process in any such action may be made in any county in the state upon any defendant to the action in like manner as is provided by law in other cases, and the defendant shall be required to appear and defend the action in the county where the action may be commenced.



§ 16-106-103 - Actions against officers, corporations, etc., for certain penalties.

Where officers, corporations, or officers of corporations are required to report to the Auditor of State the moneys in their hands belonging to the state or due by them or by a corporation to the state, at a certain period or periods fixed by law, and a fine or penalty is imposed for the failure, the action for the recovery thereof may be commenced at any time after the failure.



§ 16-106-104 - Actions against sheriff, clerk, collector of the revenue, etc., for recovery of money.

When the debt is due by a sheriff, clerk, or the Director of the Department of Finance and Administration, Division of Revenue, or any other receiver of public moneys, for money collected or received, and the officer, collector, or receiver has failed to pay the money in the manner and at the time prescribed by law, the action for the recovery of the debt may be commenced at any time after the failure.



§ 16-106-105 - Actions against state regarding federal land grants.

(a) All actions and suits for the recovery of the purchase money of lands which were granted to this state by the United States by Acts of Congress, March 2, 1827, June 23, 1836, and September 4, 1841, and any and all lands which have at any time, and from time to time, been granted to this state by the United States for any and all purposes, except grants made for railroad purposes, and all actions to enforce the vendor's lien upon the lands, and all actions to recover the possession of, or for trespasses upon, the lands, shall be brought and prosecuted in the name of the State of Arkansas.

(b) The fact that any and all of the lands may have been set apart, allotted, or granted by the state to any county, township, or school district shall not be a defense to any action brought under this section and shall not affect the jurisdiction of the court in which the action may be pending, but all questions as to the rights of the counties, townships, or school districts shall be reserved.



§ 16-106-106 - Setoff against state.

In suits brought in behalf of the state, no debt or claim shall be allowed as a setoff other than those which have been exhibited to the Auditor of State and by him or her allowed, except only in cases when it shall be proven to the satisfaction of the court that the defendant at the time is in possession of vouchers which he could not produce to the Auditor of State or that he was prevented from exhibiting the claims to the Auditor of State in consequence of sickness or absence.



§ 16-106-107 - Enforcement of execution.

(a) Whenever an execution against a public debtor shall not be satisfied in the regular course of proceeding and the Attorney General or prosecuting attorney is of the opinion that the lack of satisfaction is caused by fraudulent concealment of the debtor's property, or by any other obstruction thereto, he or she may cause actions to be brought, either in the court in which the judgment was obtained or in any other circuit court within whose jurisdiction the property may be, or the debtor may be found, to set aside the fraudulent conveyances, to remove any obstructions to the execution, or to obtain satisfaction of the judgment.

(b) For the purpose of bringing an action, the Attorney General or the prosecuting attorney may employ an attorney to bring the action, or an agent to prepare the suit and attend to the collection of the judgment, and may agree as to a compensation to be paid for their services, either certain or contingent on success. However, the amount of the contingent compensation shall not exceed twenty percent (20%) on the first three hundred dollars ($300) and ten percent (10%) on any excess over that amount. When the compensation is due, the Auditor of State, upon the certificate of the Attorney General or prosecuting attorney, shall issue a warrant on the Treasurer of State.



§ 16-106-108 - Disposition of state money.

(a) The sheriff or other officer collecting any money due to the state shall pay the money into the State Treasury and obtain a final discharge therefor. No money due the state shall be paid to the Attorney General or any other attorney or agent employed in the collection of the money, or to any other person, unless otherwise directed by law.

(b) The court rendering a judgment in favor of the state shall certify the amount thereof, together with the costs, to the Auditor of State and shall also certify the fees due to officers and to witnesses for attendance on behalf of the state, for which the Auditor of State shall issue his or her warrant on the Treasurer of State to the person entitled.



§ 16-106-109 - Appeal and error by state.

(a) Appeals and writs of error may be brought by any of the prosecuting attorneys, in the name and on behalf of the state, in like manner as by individuals, except when it may be otherwise provided by law.

(b) All appeals or writs of error taken or prosecuted by the state shall, ipso facto, operate as a supersedeas and suspension of all further proceedings in the cause in which the appeal may be taken or writ of error sued out, until the final disposition thereof, without bond, recognizance, or security.

(c) In no case where the state applies for an injunction shall security be required. However, if the state is entitled thereto in other respects, the injunction may be granted according to the justice and equity of the case.



§ 16-106-110 - Repayment of Attorney General or prosecuting attorney for postage used.

The Attorney General or prosecuting attorney may make out and certify to the Auditor of State an account of the postage he may have paid in sending out notices and process, and upon letters sent or received by him, relating to actions or proceedings in which the state is interested, who shall thereupon issue his or her warrant on the Treasurer for the amount thereof.






Subchapter 2 - -- Prisoners -- Court Actions

§ 16-106-201 - Definitions.

As used in this subchapter:

(1) "Frivolous" means having no reasonable basis in law or fact, or lacking any good faith legal argument for the extension, modification, or reversal of existing law;

(2) "Inmate" or "inmate in a penal institution" includes, but is not limited to, a person in the custody or under the supervision of the Department of Correction, the Department of Community Correction, or the Federal Bureau of Prisons; and

(3) "Malicious" means filing numerous actions, or actions brought in bad faith on de minimis issues.



§ 16-106-202 - Premature, frivolous, or malicious lawsuits.

(a) A civil action or claim initiated against the state, the Board of Corrections, the Department of Correction, the Department of Community Correction, another state agency, or a political subdivision, or an original action in an appellate court, or an appeal of an action, whether or not the plaintiff was represented in court, by an inmate in a penal institution or an incarcerated person appearing pro se may be:

(1) Dismissed without prejudice by the court on its own motion or on a motion of the defendant, if all administrative remedies available to the inmate have not been exhausted; or

(2) Dismissed with prejudice by the court on a motion of the defendant if the court is satisfied that the action is frivolous or malicious.

(b) For purposes of this section, "civil action" shall not include a petition for a writ of habeas corpus or other petition for post-conviction release in which the court is jurisdictionally empowered to grant release from incarceration or a reduction in sentence.



§ 16-106-203 - Sanctions.

If the court determines before or at trial that one (1) or more of the causes of action are frivolous or malicious, any one (1) or more of the following sanctions may be imposed:

(1) Award attorney fees and actual costs incurred by the state, the Department of Correction, or the Department of Community Correction, another state agency, a political subdivision, the Attorney General's office, or the defendant, not to exceed two thousand five hundred dollars ($2,500) per frivolous cause of action;

(2) Court costs not to exceed five hundred dollars ($500) per cause of action;

(3) Order the Department of Correction to revoke up to thirty (30) days' earned good-time credits accrued, under § 12-29-201, et seq.

(4) Order the department to revoke permission to have nonessential personal property of the inmate, including, but not limited to, televisions, radios, stereos, or tape recorders. If permission is revoked, the department shall take appropriate precautions to protect the property during the period of the revocation; or

(5) Impose a civil sanction in an amount not to exceed one thousand dollars ($1,000).



§ 16-106-204 - Fees and costs.

(a) Any award of attorney's fees or costs, or the imposition of a sanction shall serve as a judgment against the inmate, and the department is authorized to take up to fifty percent (50%) of the inmate's account per month until paid.

(b) The judgment shall be subject to execution without further order of any court for a period of ten (10) years from the date of an award or imposition of a sanction.






Subchapter 3 - -- Prisoners -- Administrative Remedies

§ 16-106-301 - Exhaustion of administrative remedies required.

No action shall be brought with respect to prison conditions under Section 1979 of the Revised Statutes of the United States ( 42 U.S.C. § 1983), or any other federal law, by an incarcerated person, defined for purposes of this subchapter as a person who has been convicted of a crime and is incarcerated for that crime or is being held in custody for trial or sentencing, until such administrative remedies as are available are exhausted, provided, that the statute of limitations is tolled during the period of time the application for the administrative remedies is pending.



§ 16-106-302 - Sanctions for frivolous, malicious, or wasteful claim.

(a) The court shall, on its own motion or on the motion of a party, dismiss any action brought with respect to prison conditions under Section 1979 of the Revised Statutes of the United States, 42 U.S.C. § 1983, or any other federal law, by any incarcerated person if the court is satisfied that the action is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant who is immune from such relief.

(b) In the event that a claim is, on its face, frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant who is immune from such relief, the court may dismiss the underlying claim without first requiring the exhaustion of administrative remedies.






Subchapter 4 - -- Waiver of Sovereign Immunity

§ 16-106-401 - Settlement negotiations.

The State of Arkansas does not waive its sovereign immunity when, through its counsel or otherwise, it enters into negotiations concerning the possible settlement of pending or threatened claims or litigation, whether the pending or threatened claims or litigation are governed by Rule 23 of the Arkansas Rules of Civil Procedure, Rule 23 of the Federal Rules of Civil Procedure, or otherwise.



§ 16-106-402 - Communications regarding claims or litigation.

The State of Arkansas does not waive its sovereign immunity when, through its counsel or otherwise, it communicates to a court, counsel, or citizens, or otherwise, with respect to the possibility of settling, on any terms or conditions, any pending or threatened claims or litigation, whether the pending or threatened claims or litigation are governed by Rule 23 of the Arkansas Rules of Civil Procedure, the Federal Rules of Civil Procedure, or otherwise.









Chapter 107 - Actions Involving Bonds, Notes, Etc.

Subchapter 1 - -- General Provisions

§ 16-107-101 - Liability of surety upon forgery, erasure, or withdrawal of cosurety's name.

If it appears that the name of any person has been signed to any bond or other obligation as surety thereon without his consent, or that the name of any person which has been at any time properly signed as surety to any bond or obligation has been erased or withdrawn therefrom before delivery thereof, without the consent of other persons signing the bond or other obligation as sureties prior or subsequently to the erasure or withdrawal, the signing without authority or erasure or withdrawal shall not have the effect of rendering the bond or other obligation void as to all of the other obligors thereon. The sole effect thereof shall be to diminish the extent of the liability of the sureties thereon, other than those whose names may have been so signed without authority or erased as aforesaid, by an amount equal to that which would have been contributed to discharge the common liability by the persons whose names were so signed without authority, or erased as aforesaid, had the want of authority, or erasure not existed.



§ 16-107-102 - Signature of surety conditional upon signature of cosurety no defense -- Liability.

(a) It shall not be a defense in favor of any surety on any bond or obligation that he became surety thereon on the condition that the principal obligor should procure the cosuretyship of other persons before the instrument should be delivered. This shall be the case whether the names of the contemplated cosureties appear upon the face of the instrument at the time the condition is stated or are specified in an independent agreement or understanding.

(b) In case of every failure to procure the joinder of the contemplated cosureties, the liability of the sureties who actually sign the bond or other obligation shall be as complete and valid as if no condition had been mentioned. The instrument to which their names are signed shall be deemed and taken to all intents and purposes as their obligation.






Subchapter 2 - -- Actions on Bonds

§ 16-107-201 - Applicability.

(a) The provisions of this subchapter in relation to suits on official bonds shall apply as well to suits on bonds of administrators, executors, guardians, and others required by law to give bond, with condition for the performance of any duty or trust, as to suits on bonds of officers.

(b) The persons aggrieved may prosecute suits in the same manner, with like effect, and subject in all respects to the provisions contained in this subchapter, in respect to suits on official bonds.

(c) The court shall possess the same power in relation to the suits.



§ 16-107-202 - Breach of condition to pay money.

(a) In all actions brought upon bonds to which there is a condition or defeasance annexed by which the bond is to become void on the payment of a less sum, the plaintiff shall set out the condition in his or her complaint and may assign as many breaches as he or she may think proper.

(b) The defendant in the action may plead payment of the principal sum and interest due by the condition of the bond before the commencement of the action in bar thereof, although the payment was not strictly according to the condition.

(c) Whenever any action shall be pending on the bond, the defendant may, at any time before judgment rendered in the action, pay to the plaintiff, or bring into court for the plaintiff's use, the principal sum and interest due on the bond, together with the costs in the action, and thereupon the action shall be discontinued.

(d) If judgment is recovered on any such bond, the judgment shall be rendered for the sum of money really due, according to the condition, with interest and costs, and execution shall issue thereon accordingly.



§ 16-107-203 - Breach of condition other than to pay money.

(a) When an action shall be prosecuted in any court of law, upon any bond for the breach of any condition other than for payment of money, or shall be prosecuted for any penal sum for the nonperformance of any covenant or written agreement, the plaintiff in his or her complaint shall assign the specific breaches for which the action is brought.

(b) Upon the trial of the action if the jury finds that any assignment of the breaches is true, they shall assess the damages occasioned by the breach, in addition to their finding.

(c) If, in the action, the plaintiff shall obtain judgment upon demurrer, by confession or default, the court shall make an order therein that the truth of the breaches assigned be inquired into and the damages sustained thereby assessed, at the same or the next term, and the court shall proceed thereon in the same manner as in other cases of inquiry of damages.

(d) In every action, if the plaintiff recovers, the verdict assessing the damages shall be entered on the record, and judgment shall be entered for the penalty of the bond, or for the penal sum forfeited, together with costs of suit, and with a further judgment that the plaintiff have execution for the damages so assessed, which damages shall be specified in the judgment.

(e) The execution on the judgment shall be in the usual form, reciting the recovery, and directing the sheriff to levy the amount of damages so assessed, which amount shall be stated with interest thereon from the time of the assessment, and the costs of the suit.

(f) (1) If the amount so directed to be levied shall be collected or otherwise paid or satisfied, the real and personal estate and body of the defendant shall be exonerated from further liability for the damages so assessed.

(2) However, the judgment rendered for the penalty of the bond shall remain as a security for any damages that may be thereafter sustained by the further breach of any condition of the bond or the nonperformance of any other covenant or written agreement by the defendant, the performance of which was secured by the penal sum.



§ 16-107-204 - Subsequent breaches.

(a) Whenever further breaches shall occur, the plaintiff or his of her personal representative may have a scire facias upon the judgment, suggesting the breaches against the defendant, and all parties bound thereby, and commanding that they be summoned to show cause why an execution should not be had upon the judgment for the amount of damages sustained by the further breaches.

(b) The like proceedings to ascertain damages shall be had upon the writ, as provided in the original suit on the bond. If the plaintiff recovers, judgment shall be rendered that the plaintiff have execution to collect the amount of damages assessed and costs.

(c) The execution issued on the judgment shall have like effect and be proceeded on in all things as in the first instance. However, the judgment shall remain as a security for further breaches, and so on, as often as occasion may require.

(d) Whenever in any action brought according to the provisions of this subchapter the jury finds that any assignment of breaches is not true, this finding shall be a bar to any other or further suit by scire facias or otherwise, for the recovery of any damages alleged to have been sustained by occasion of the same breaches so assigned.



§ 16-107-205 - Official bonds generally.

(a) In all cases where by the laws of this state, any person is authorized to prosecute a suit to his or her own use on any official bond, he shall sue in the name of the state or other obligee named in the bond, stating in the process, pleadings, proceedings, and record in the action, that the suit is brought for the use of the person suing.

(b) In the actions, the same pleadings and proceedings shall be had as before provided in cases of suits upon bonds with conditions other than for the payment of money, except as otherwise provided in this subchapter.

(c) A judgment for the defendant in the action shall be a bar to any other suit that may be brought on the same official bond for the use of the same person for any delinquency or default which was assigned as a breach of the condition of the bond in the action in which the judgment was rendered.

(d) Any other party aggrieved may in like manner prosecute an action on an official bond, and the pendency of any suit for the use of any other person on the same bond, or a judgment recovered by or against any other person on the bond, shall not abate or in any manner affect the suit or the proceedings therein, except as otherwise provided in this subchapter.

(e) Every suit brought on an official bond to the use of the party aggrieved and every judgment thereon shall be deemed the private suit and judgment of the relator, in the same manner as if he or she were the nominal plaintiff, and the relator shall be liable for costs as other plaintiffs.



§ 16-107-206 - Official bonds -- Subsequent breaches.

(a) Any person who may have recovered any judgment upon an official bond may, in like manner, again prosecute an action on the bond whenever he or she may be aggrieved by any default or delinquency, other than such as shall have been the subject of a former suit, and shall proceed as provided in this subchapter.

(b) No scire facias shall be brought upon any judgment rendered upon an official bond, by the same or any other relator, for any breach of the condition of the bond.



§ 16-107-207 - Official bonds -- Plea and liability of surety.

(a) No suit shall be barred nor shall the amount which the plaintiff shall be entitled to recover be affected by any plea made by any surety in the bond of a former judgment recovered thereon unless it is accompanied by an allegation that the sureties, or some of them, have been obliged to pay the damages on the judgment, or some part thereof, for the want of sufficient property of the principal whereon to levy the damages, or that they will be obliged to pay the damages, or a part thereof, for the same reason; nor unless the plea is verified by oath.

(b) If it shall appear that the amount of damages so recovered which a security has been or will be obliged to pay, as specified in subsection (a) of this section, is equal to the amount for which the defendant shall be liable by virtue of the bond, he or she shall be acquitted and discharged from all further liability, and judgment rendered in his of her favor.

(c) If it shall appear that the amount of damages so recovered and which the surety has paid or will be obliged to pay is not equal to the amount of his or her liability, the amount thereof shall be allowed to him or her in estimating the extent of his liability in the action.



§ 16-107-208 - Official bonds -- Judgment.

(a) Whenever a judgment shall be obtained on any official bond, against principal and sureties, a direction shall be endorsed on the execution, by the plaintiff or his or her attorney, to levy the amount, in the first place, on the property of the principal and, if sufficient property of the principal cannot be found to satisfy the execution, then to levy the deficiency on the property of the sureties.

(b) If several judgments are obtained at the same time upon any official bond for damages amounting in the whole to more than the sum for which the sureties are liable, the court shall order the moneys levied from the property of the sureties on the judgments to be divided and distributed among the persons to whose use the judgments were rendered respectively, in proportion to the amount of their respective recoveries.






Subchapter 3 - -- Sureties' Remedies

§ 16-107-301 - Action against principal to discharge debt.

A surety may maintain an action against his or her principal to compel the principal to discharge the debt or liability for which the surety is bound after the debt or liability has become due.



§ 16-107-302 - Action against principal before debt due.

(a) A surety may maintain an action against his principal to obtain indemnity against the debt or liability for which the surety is bound, before it is due, whenever any of the grounds exist upon which, by the provisions of §§ 16-109-102 [repealed], 16-110-101, 16-110-104, 16-110-202, or 16-110-203, an order may be made for arrest and bail, or for attachment.

(b) In the action the surety may obtain any of the provisional remedies in Title VIII of the Code of Practice in Civil Cases upon the ground and in the manner prescribed therein.



§ 16-107-303 - Recovery of money and property from principal debtor.

(a) When any bond, bill, or note for the payment of money or delivery of property shall not be paid by the principal debtor, according to the tenor thereof, and the bond, bill, or note, or any part thereof shall be paid by the security, the principal debtor shall refund to the security the amount or value, with interest thereon at the rate of ten percent (10%) per annum, from the time of payment.

(b) (1) When the payment by a security shall be made in money, the security may recover the money with interest, in an action for so much money, paid to the use of the defendant.

(2) When payment is made in property, he may recover the value, with the interest, in an action for so much property sold to the defendant.



§ 16-107-304 - Action against cosurety.

(a) When there are two (2) or more securities in the bond, bill, or note and any of them shall pay in money or property, more than his or her due proportion of the original demand, the security may recover the excess in the same form of action as provided in this subchapter for a security against the principal debtor.

(b) No security shall be compelled in any action, as specified in subsection (a) of this section, to pay more than his or her due proportion of the original demand. When the security shall have previously paid any part thereof, he or she shall be liable in the action to pay only so much as the amount already paid by him or her falls short of his or her due proportion of the original demand.



§ 16-107-305 - Judgment against principal on motion.

(a) In all cases where judgment is given in any circuit court upon any bond, bill, or note for the payment of money or the delivery of property, against the principal debtor and securities therein, and the security shall pay the judgment or any part thereof, he or she shall be entitled, upon motion, to judgment in the same court against the principal debtor for the amount he or she is entitled to recover, together with costs.

(b) No judgment shall be rendered as provided in subsection (a) of this section unless the party applying therefor shall have given the adverse party at least ten (10) days' notice in writing of the motion, nor unless the motion shall be made within one (1) year from the rendition of the original judgment.



§ 16-107-306 - Action against executors and administrators.

Actions for the remedies given by §§ 21-2-111, 21-2-112, and 16-107-303 -- 16-107-306 may be maintained by and against executors and administrators in all cases where they could be maintained by or against their testators or intestates.









Chapter 108 - Arbitration And Award

Subchapter 1 - -- General Provisions

§ 16-108-101 - Proceedings.

The proceedings upon arbitration and award made under an order or rule of court, or by consent of parties in vacation, shall be as follows in this subchapter.



§ 16-108-102 - Submission of controversy.

(a) All controversies which might be the subject of a suit or action may be submitted to the decision of one (1) or more arbitrators, or to two (2) and their umpire, in the manner provided in this subchapter.

(b) Parties may make submission by rule of any court having jurisdiction of the subject matter or by consent, in vacation. The parties making the submission shall, where there is no suit or action pending, by written agreement filed and noted on the record or by an entry on the record, state what matter is submitted.

(c) The rule of the court shall state the time in which the award is to be made and returned. The court may enlarge the time for making and returning an award.



§ 16-108-103 - Oath and powers of arbitrators and umpires.

(a) (1) Arbitrators and the umpire, if there is one, before they proceed to act, shall take an oath to decide the controversy submitted to them according to law and evidence and the equity of the case, to the best of their judgment, without favor or affection.

(2) A certificate of the oath shall be returned to the court with the award.

(b) They shall have power to examine either party, on oath, at the request of his or her adversary.

(c) (1) Any one (1) of the arbitrators shall have power to issue subpoenas for witnesses to attend their sitting and give evidence touching the matters referred to them, to which all sheriffs and other like officers shall give obedience.

(2) Witnesses failing to attend before arbitrators at the time and place designated or who refuse to give evidence when they do attend shall be reported to the court by the arbitrators and proceeded against and punished as if the case had been pending in court.



§ 16-108-104 - Submission by fiduciaries.

(a) The personal representatives of a decedent, guardian of an infant, guardian of an idiot or lunatic, or any trustee may make a submission as provided for in this subchapter touching the estate of the decedent, infant, insane person, or person in respect to which he or she is trustee.

(b) Any submission so made in good faith, and the award made thereon, shall be binding and shall be entered as the judgment or decree of the court.

(c) No fiduciary shall be responsible for any loss sustained by an award adverse to the interest he or she represents unless the adverse award is caused by his or her fault or neglect.



§ 16-108-105 - Refusal of arbitrator to act.

If any arbitrator fails or refuses to act, the court may set aside the order of reference.



§ 16-108-107 - Award.

(a) (1) The arbitrators and umpire, if there is one, shall meet at such convenient times and places as may be necessary, of which the parties shall have reasonable notice. They shall hear such evidence as either party may adduce.

(2) They shall have power to administer oaths.

(3) They shall make their award in writing, stating therein the time when it is made, and shall sign it.

(4) When the award is made out, one (1) copy shall be delivered to each of the contending parties. The original shall be returned to the court, and on it the arbitrators shall note the time of delivering a copy to each party.

(b) If the award is made out and returned, and copies delivered ten (10) days before the term of court next succeeding the delivery, the award shall be entered of record and made the judgment or decree of the court unless, on exceptions filed, the award shall be set aside.

(c) No award shall be set aside for the want of form. However, courts shall have power over awards on equitable principles as heretofore.






Subchapter 2 - -- Uniform Arbitration Act

§ 16-108-201 - Definitions.

As used in this subchapter:

(1) "Arbitration organization" means an association, agency, board, commission, or other entity that is neutral and initiates, sponsors, or administers an arbitration proceeding or is involved in the appointment of an arbitrator;

(2) "Arbitrator" means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate;

(3) "Court" means a court of competent jurisdiction in this state;

(4) "Knowledge" means actual knowledge;

(5) "Person" means:

(A) An individual;

(B) A corporation;

(C) A business trust;

(D) An estate;

(E) A trust;

(F) A partnership;

(G) A limited liability company;

(H) An association;

(I) A joint venture;

(J) A government;

(K) A governmental subdivision, agency, or instrumentality;

(L) A public corporation; or

(M) Any other legal or commercial entity; and

(6) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 16-108-202 - Notice.

(a) Except as otherwise provided in this subchapter, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

(b) (1) A person has notice if the person has knowledge of the notice or has received notice.

(2) A person receives notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business, or at another location held out by the person as a place of delivery of such communications.



§ 16-108-203 - When subchapter applies.

(a) This subchapter governs an agreement to arbitrate made on or after the effective date of this subchapter.

(b) This subchapter governs an agreement to arbitrate made before the effective date of this subchapter if all the parties to the agreement or to the arbitration proceeding so agree in a record.



§ 16-108-204 - Effect of agreement to arbitrate -- Party may not waive provisions.

(a) Except as otherwise provided in subsections (b) and (c) of this section, a party to an agreement to arbitrate or to an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of this subchapter to the extent permitted by law.

(b) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(1) Waive or agree to vary the effect of the requirements of:

(A) Section 16-108-205(a);

(B) Section 16-108-206(a);

(C) Section 16-108-208;

(D) Section 16-108-217(a);

(E) Section 16-108-217(b);

(F) Section 16-108-226; or

(G) Section 16-108-228;

(2) Agree to unreasonably restrict the right under § 16-108-209 to notice of the initiation of an arbitration proceeding;

(3) Agree to unreasonably restrict the right under § 16-108-212 to disclosure of any facts by a neutral arbitrator; or

(4) (A) Waive the right under § 16-108-216 of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under this subchapter.

(B) However, an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

(c) A party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of:

(1) This section;

(2) Section 16-108-203(a);

(3) Section 16-108-207;

(4) Section 16-108-214;

(5) Section 16-108-218;

(6) Section 16-108-220(d);

(7) Section 16-108-220(e);

(8) Section 16-108-222;

(9) Section 16-108-223;

(10) Section 16-108-224;

(11) Section 16-108-225(a);

(12) Section 16-108-225(b);

(13) Section 16-108-229; or

(14) Section 16-108-230.



§ 16-108-205 - Application for judicial relief.

(a) Except as otherwise provided in § 16-108-228, an application for judicial relief under this subchapter must be made by motion to the court and heard in the manner provided by law or rule of court for making and hearing motions.

(b) (1) Unless a civil action involving the agreement to arbitrate is pending, notice of an initial motion to the court under this subchapter must be served in the manner provided by law for the service of a summons in a civil action.

(2) Otherwise, notice of the motion must be given in the manner provided by law or rule of court for serving motions in pending cases.



§ 16-108-206 - Validity of agreement to arbitrate.

(a) An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

(b) The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(c) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

(d) If a party to a judicial proceeding challenges the existence of or claims that a controversy is not subject to an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.



§ 16-108-207 - Motion to compel or stay arbitration.

(a) On motion of a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate pursuant to the agreement:

(1) If the refusing party does not appear or does not oppose the motion, the court shall order the parties to arbitrate; and

(2) If the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(b) (1) On motion of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue.

(2) If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

(c) If the court finds that there is no enforceable agreement, it may not under subsection (a) or subsection (b) of this section order the parties to arbitrate.

(d) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

(e) (1) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a motion under this section must be made in that court.

(2) Otherwise, a motion under this section may be made in any court as provided in § 16-108-227.

(f) If a party makes a motion to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

(g) (1) If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration.

(2) If a claim subject to the arbitration is severable, the court may limit the stay to that claim.



§ 16-108-208 - Provisional remedies.

(a) Before an arbitrator is appointed and is authorized and able to act, the court, upon motion of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(b) After an arbitrator is appointed and is authorized and able to act:

(1) The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(2) A party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

(c) A party does not waive a right of arbitration by making a motion under subsection (a) or subsection (b) of this section.



§ 16-108-209 - Initiation of arbitration.

(a) (1) A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate:

(A) In the agreed manner between the parties;

(B) In the absence of agreement, by:

(i) Certified or registered mail, return receipt requested and obtained; or

(ii) Service as authorized for the commencement of a civil action.

(2) The notice must describe the nature of the controversy and the remedy sought.

(b) Unless a person objects for lack or insufficiency of notice under § 16-108-215(c) not later than the beginning of the arbitration hearing, the person, by appearing at the hearing, waives any objection to lack of or insufficiency of notice.



§ 16-108-210 - Consolidation of separate arbitration proceedings.

(a) Except as otherwise provided in subsections (c) and (d) of this section, upon motion of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

(1) There are separate agreements to arbitrate or separate arbitration proceedings between the same persons, or one (1) of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(2) The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(3) The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(4) Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(b) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(c) Except as provided in subsection (d) of this section, the court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.

(d) (1) An agreement that prohibits the consolidation of arbitration claims or proceedings or denies arbitration for a class of persons involving substantially similar issues shall be closely scrutinized and shall not be enforced if found unconscionable.

(2) An agreement may be found unconscionable under this subdivision (d) if:

(A) The agreement is unreasonable, one-sided, or contains language that is difficult to notice or to understand;

(B) A meaningful choice of whether or not to agree to the arbitration provisions of the agreement is not provided; or

(C) The agreement is not balanced or fair under reasonable standards of fair dealing.



§ 16-108-211 - Appointment of arbitrator -- Service as a neutral arbitrator.

(a) (1) If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method must be followed unless the method fails.

(2) (A) If the parties have not agreed on a method, the agreed method fails, or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on motion of a party to the arbitration proceeding, shall appoint the arbitrator.

(B) An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

(b) An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral.



§ 16-108-212 - Disclosure by arbitrator.

(a) Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and the arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

(1) A financial or personal interest in the outcome of the arbitration proceeding; and

(2) An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness, or another arbitrator.

(b) An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and the arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment which a reasonable person would consider likely to affect the impartiality of the arbitrator.

(c) If an arbitrator discloses a fact required by subsection (a) or subsection (b) of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under § 16-108-223(a)(2) for vacating an award made by the arbitrator.

(d) If the arbitrator did not disclose a fact as required by subsection (a) or subsection (b) of this section, the court under § 16-108-223(a)(2) may vacate an award, upon timely objection by a party.

(e) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is presumed to act with evident partiality under § 16-108-223(a)(2).

(f) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on that ground under § 16-108-223(a)(2).



§ 16-108-213 - Action by majority.

If there is more than one (1) arbitrator, the powers of an arbitrator must be exercised by a majority of the arbitrators, but all arbitrators shall conduct the hearing under § 16-108-215(c).



§ 16-108-214 - Immunity of arbitrator -- Competency to testify -- Attorney's fees and costs.

(a) An arbitrator or an arbitration organization acting in that capacity is immune from civil damages for any statement or decision made in connection with or arising out of the conduct of an arbitrator in a dispute resolution process unless the person acted in a manner exhibiting willful or wanton misconduct.

(b) The immunity afforded by this section supplements any immunity under other law.

(c) The failure of an arbitrator to make a disclosure required by § 16-108-212 does not cause any loss of qualified immunity under this section.

(d) (1) In a judicial, administrative, or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify and may not be required to produce records as to any statement, conduct, decision, or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity.

(2) Subdivision (d)(1) of this section does not apply to:

(A) The extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

(B) A hearing on a motion to vacate an award under § 16-108-223(a)(1) or (a)(2) if the movant establishes prima facie that a ground for vacating the award exists.

(e) If a person commences a civil action against an arbitrator, arbitration organization, or representative of an arbitration organization arising from the services of the arbitrator, organization, or representative or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (d) of this section, and the court decides that the arbitrator, arbitration organization, or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization, or representative reasonable attorney's fees and other reasonable expenses of litigation.



§ 16-108-215 - Arbitration process.

(a) (1) An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding.

(2) The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality, and weight of any evidence.

(b) An arbitrator may decide a request for summary disposition of a claim or particular issue:

(1) If all interested parties agree; or

(2) Upon request of one (1) party to the arbitration proceeding if that party gives notice to all other parties to the proceeding, and the other parties have a reasonable opportunity to respond.

(c) (1) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five (5) days before the hearing begins.

(2) Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing waives the objection.

(3) Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date.

(4) The arbitrator may hear and decide the controversy upon the evidence produced although a party who was notified of the arbitration proceeding does not appear.

(5) The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(d) At a hearing under subsection (c) of this section, a party to the arbitration proceeding has a right to:

(1) Be heard;

(2) Present evidence material to the controversy; and

(3) Cross-examine witnesses appearing at the hearing.

(e) If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator must be appointed under § 16-108-211 to continue the proceeding and to resolve the controversy.



§ 16-108-216 - Representation by lawyer.

A party to an arbitration proceeding may be represented by a lawyer.



§ 16-108-217 - Witnesses -- Subpoenas -- Depositions -- Discovery.

(a) (1) An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths.

(2) A subpoena must be served in the manner for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

(b) (1) In order to make the proceedings fair, expeditious, and cost effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing.

(2) The arbitrator shall determine the conditions under which the deposition is taken.

(c) An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost effective.

(d) If an arbitrator permits discovery under subsection (c) of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

(e) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

(f) All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition, or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

(g) (1) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost effective.

(2) A subpoena or discovery-related order issued by an arbitrator in another state must be served in the manner provided by law for service of subpoenas in a civil action in this state and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action in this state.



§ 16-108-218 - Judicial enforcement of preaward ruling by arbitrator.

(a) If an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under § 16-108-219.

(b) (1) A prevailing party may make a motion to the court for an expedited order to confirm the award under § 16-108-222, in which case the court shall summarily decide the motion.

(2) The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under § 16-108-223 or § 16-108-224.



§ 16-108-219 - Award.

(a) (1) (A) An arbitrator shall make a record of an award.

(B) The record must be signed or otherwise authenticated by any arbitrator who concurs with the award.

(2) The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

(b) (1) An award must be made within the time specified by the agreement to arbitrate or, if not specified in the agreement, within the time ordered by the court.

(2) (A) The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time.

(B) The court or the parties may do so within or after the time specified or ordered.

(3) A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.



§ 16-108-220 - Change of award by arbitrator.

(a) On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

(1) Upon a ground stated in § 16-108-224(a)(1) or § 16-108-224(a)(3);

(2) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3) To clarify the award.

(b) A motion under subsection (a) of this section must be made and notice given to all parties within twenty (20) days after the movant receives notice of the award.

(c) A party to the arbitration proceeding must give notice of any objection to the motion within ten (10) days after receipt of the notice.

(d) If a motion to the court is pending under § 16-108-222, § 16-108-223, or § 16-108-224, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(1) Upon a ground stated in § 16-108-224(a)(1) or § 16-108-224(a)(3);

(2) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3) To clarify the award.

(e) An award modified or corrected under this section is subject to § 16-108-219(a) and §§ 16-108-222 -- 16-108-224.



§ 16-108-221 - Remedies -- Fees and expenses of arbitration proceeding.

(a) (1) An arbitrator may award any damages that a court is authorized to award by law in a civil action involving the same claim, and the evidence produced at the hearing justifies the award under the legal standard otherwise applicable to the claim.

(2) An arbitrator may award reasonable attorney's fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

(b) (1) As to all remedies other than those authorized by subsection (a) of this section, an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding.

(2) The fact that such a remedy could not or would not be granted by the court is not a ground for:

(A) Refusing to confirm an award under § 16-108-222; or

(B) Vacating an award under § 16-108-223.

(c) An arbitrator's expenses and fees, together with other expenses, must be paid as provided in the award.

(d) If requested by a party at any time prior to receipt of notice of the award, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award.



§ 16-108-222 - Confirmation of award.

After a party to an arbitration proceeding receives notice of an award, the party may make a motion to the court for an order confirming the award, at which time the court shall issue a confirming order unless the award is modified or corrected under § 16-108-220 or § 16-108-224 or is vacated under § 16-108-223.



§ 16-108-223 - Vacating award.

(a) Upon motion to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

(1) The award was procured by corruption, fraud, or other undue means;

(2) There was:

(A) Evident partiality by an arbitrator appointed as a neutral arbitrator;

(B) Corruption by an arbitrator; or

(C) Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(3) An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to § 16-108-215 so as to prejudice substantially the rights of a party to the arbitration proceeding;

(4) An arbitrator exceeded the arbitrator's powers;

(5) There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under § 16-108-215(c) not later than the beginning of the arbitration hearing; or

(6) The arbitration was conducted without proper notice of the initiation of an arbitration as required in § 16-108-209 so as to prejudice substantially the rights of a party to the arbitration proceeding.

(b) A motion under this section must be filed within ninety (90) days after the movant receives notice of the award under § 16-108-219 or within ninety (90) days after the movant receives notice of a modified or corrected award under § 16-108-220, unless the movant alleges that the award was procured by corruption, fraud, or other undue means, in which case the motion must be made within ninety (90) days after the ground is known or, by the exercise of reasonable care, would have been known by the movant.

(c) (1) If the court vacates an award on a ground other than that set forth in subdivision (a)(5) of this section, it may order a rehearing.

(2) If the award is vacated on a ground stated in subdivision (a)(1) or (a)(2) of this section, the rehearing must be before a new arbitrator.

(3) If the award is vacated on a ground stated in subdivision (a)(3), (a)(4), or (a)(6) of this section, the rehearing may be before the arbitrator who made the award or the arbitrator's successor.

(4) The arbitrator must render the decision in the rehearing within the same time as that provided in § 16-108-219(b) for an award.

(d) If the court denies a motion to vacate an award, it shall confirm the award unless a motion to modify or correct the award is pending.



§ 16-108-224 - Modification or correction of award.

(a) Upon motion made within ninety (90) days after the movant receives notice of the award under § 16-108-219 or within ninety (90) days after the movant receives notice of a modified or corrected award under § 16-108-220, the court shall modify or correct the award if:

(1) There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing, or property referred to in the award;

(2) The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

(3) The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

(b) (1) If a motion made under subsection (a) of this section is granted, the court shall modify or correct and confirm the award as modified or corrected.

(2) Otherwise, unless a motion to vacate is pending, the court shall confirm the award.

(c) A motion to modify or correct an award under this section may be joined with a motion to vacate the award.



§ 16-108-225 - Judgment on award -- Attorney's fees and litigation expenses.

(a) (1) Upon granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity with the award.

(2) The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.

(b) A court may allow reasonable costs of the motion and subsequent judicial proceedings.

(c) On application of a prevailing party to a contested judicial proceeding under § 16-108-222, § 16-108-223, or § 16-108-224, the court may add reasonable attorney's fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying, or correcting an award.



§ 16-108-226 - Jurisdiction.

(a) A court of this state having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

(b) An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under this subchapter.



§ 16-108-227 - Venue.

(a) (1) A motion under § 16-108-205 must be made in the court of the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the county in which it was held.

(2) Otherwise, the motion may be made in the court of any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in the court of any county in this state.

(b) All subsequent motions must be made in the court hearing the initial motion unless the court otherwise directs.



§ 16-108-228 - Appeals.

(a) An appeal may be taken from:

(1) An order denying a motion to compel arbitration;

(2) An order granting a motion to stay arbitration;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A final judgment entered under this subchapter.

(b) An appeal under this section must be taken as from an order or a judgment in a civil action.



§ 16-108-229 - Relationship to Electronic Signatures in Global and National Commerce Act.

The provisions of this subchapter governing the legal effect, validity, and enforceability of electronic records or electronic signatures, and of contracts performed with the use of such records or signatures, conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq.



§ 16-108-230 - Savings clause -- Certain actions excluded.

(a) This subchapter does not affect an action or proceeding commenced or a right accrued before this subchapter takes effect.

(b) This subchapter does not apply to:

(1) Personal injury or tort matters;

(2) Employer-employee disputes; or

(3) An insured or beneficiary under any insurance policy or annuity contract.









Chapter 109 - Arrest of Civil Defendant



Chapter 110 - Attachment And Garnishment

Subchapter 1 - -- General Provisions

§ 16-110-101 - Grounds generally for attachment.

The plaintiff in a civil action, at or after its commencement, may have an attachment against the property of the defendant, in the cases and upon the grounds stated in this section, as a security for the satisfaction of such judgment as may be recovered:

(1) (A) In an action for the recovery of money, where the action is against a defendant who, or several defendants who, or one of whom:

(i) Is a foreign corporation, or nonresident of the state. However, an attachment shall not be granted on the ground that the defendant or defendants, or any of them, is a foreign corporation or nonresident of this state, for any claim other than a debt or demand arising upon contract; or,

(ii) Has been absent therefrom four (4) months; or,

(iii) Has departed from this state, with intent to defraud his or her creditors; or,

(iv) Has left the county of his or her residence to avoid the service of a summons; or,

(v) So conceals himself or herself that a summons cannot be served upon him or her; or,

(vi) Is about to remove, or has removed, his or her property, or a material part thereof, out of this state, not leaving enough therein to satisfy the plaintiff's claim, or the claim of the defendant's creditors; or,

(vii) Has sold, conveyed, or otherwise disposed of his or her property, or suffered or permitted it to be sold, with the fraudulent intent to cheat, hinder, or delay his or her creditors; or,

(viii) Is about to sell, convey, or otherwise dispose of his or her property, with such intent.

(B) The cause of attachment mentioned in subdivision (1)(A) of this section against one (1) or more defendants to a civil action shall not authorize an attachment against any of the defendants who are not embraced in (1)(A) of this section; but the estate or interest of the defendants, only as are embraced therein, shall be subject to attachment.

(2) In an action to recover possession of personal property, where it has been ordered to be delivered to the plaintiff and where the property, or part thereof, has been disposed of, concealed, or removed, so that the order for its delivery cannot be executed by the officer.



§ 16-110-102 - Garnishment generally.

(a) (1) Whenever, in a civil action, the plaintiff shall have reason to believe that any other person is indebted to the defendant or has in his or her hands or possession goods and chattels, moneys, credits, and effects belonging to the defendant, the plaintiff may sue out a writ of garnishment. This writ shall set forth his or her cause of action against the defendant, and command the officer charged with the execution thereof to summon the person named therein as garnishee to appear at the return day of the summons in the action if the writ shall have been issued at the commencement thereof and, if not so issued, on such day as the court shall designate to answer what goods, chattels, moneys, credits, and effects he may have in his or her hands or possession belonging to the defendant.

(2) In all such actions where the plaintiff has obtained judgment, he or she may sue out a writ of garnishment setting forth the judgment and shall proceed in the manner directed for the enforcement and collection thereof.

(b) The plaintiffs in all cases of garnishment may also have an attachment against the property of a garnishee, who is made a defendant thereto, by stating in his or her affidavit one (1) or more of the grounds of attachment mentioned in §§ 16-110-101, 16-110-104, 16-110-202, or 16-110-203 and the amount for which the garnishee is indebted to the principal debtor, and by executing bond to the garnishee.



§ 16-110-103 - Attachment in tort actions.

(a) In actions for torts committed in this state or to recover statutory penalties, a writ of attachment may be issued against the property of a defendant who is a nonresident of the state in the same manner as in actions ex contractu.

(b) Before the clerk shall issue a writ of attachment in the action, the plaintiff shall make an affidavit and execute a bond in the same manner as provided by law in other cases of attachment.



§ 16-110-104 - Attachment before debt due.

(a) In an action brought by a creditor against his or her debtor, the plaintiff may, before his or her claim is due, have an attachment against the property of the debtor, where:

(1) The debtor has sold, conveyed, or otherwise disposed of his or her property or suffered or permitted it to be sold, with the fraudulent intent to cheat or defraud his or her creditors, or to hinder or delay them in the collection of their debts; or,

(2) The debtor is about to make such fraudulent sale, conveyance, or disposition of his or her property with such intent; or,

(3) The debtor is about to remove his or her property, or a material part thereof, out of this state with the intent or to the effect of cheating or defrauding his or her creditors or of hindering or delaying them in the collection of their debts.

(b) The attachment authorized by subsection (a) of this section may be granted by the court in which the action is brought, by the clerk or judge thereof, or by any circuit judge in vacation, where the complaint, verified by oath of the plaintiff, his or her agent, or attorney, shows:

(1) Any of the grounds for attachment enumerated in that subsection;

(2) The nature and amount of the plaintiff's claim; and

(3) When the claim becomes due.

(c) The order of the court, clerk, or judge granting the attachment shall specify the amount for which it is allowed, not exceeding a sum sufficient to satisfy the plaintiff's claim, and the probable costs of the action.

(d) The order of attachment as granted by the court, clerk, or judge shall not be issued by the clerk until there has been executed in his or her office such bond on the part of the plaintiff as is directed in § 16-110-107.

(e) Provisions of §§ 221-258 of the Civil Code shall, so far as they are applicable, regulate attachments authorized by the article.



§ 16-110-105 - Venue.

Attachments may be sued out, and the actions in which the attachments are obtained may be prosecuted, in any county in which property may be attached or where a garnishee, who is indebted or has property belonging to the defendant, is served with process.



§ 16-110-106 - Order of attachment.

(a) (1) An order of attachment shall be made by the clerk of the court in which the action is brought in any case mentioned in subdivision (1) of § 16-110-101, where there is filed in his or her office an affidavit of the plaintiff or of someone in his or her behalf, showing:

(A) The nature of the plaintiff's claim;

(B) That it is just;

(C) The amount which the affiant believes the plaintiff ought to recover; and

(D) The existence in the action of one (1) of the grounds for an attachment enumerated in subdivision (1) of § 16-110-101. In the case mentioned in subdivision (2) of § 16-110-101, where it is shown by affidavit or by the return of the sheriff or other officer upon the order for the delivery of the property claimed, the facts mentioned in that subdivision must exist.

(2) When the return by the proper officer upon a summons against a defendant states that he or she has left the county to avoid the service of the summons or has concealed himself or herself therein for that purpose, it shall be equivalent to the statement of the fact in the affidavit mentioned in subdivision (a)(1) of this section.

(b) (1) The affidavit or grounds of attachment, may be amended so as to embrace any grounds of attachment that may exist up to, and until, the final judgment upon the attachments. If the amendment embraces grounds existing at the time of the commencement of the proceedings, and is sustained upon such grounds, the lien created by the suing out or levying of the original attachment shall be held to be good.

(2) However, if the amendments embrace new grounds not existing at the time of suing out the original attachment and the attachment shall be sustained on the new grounds only, the lien shall exist on the property, levied upon from the filing of the original attachment.

(3) A general order sustaining the attachment without designating the grounds upon which it is sustained shall be equivalent to sustaining the order on grounds that existed at the time the attachment was sued out.

(c) (1) The order of attachment shall be directed and delivered to the sheriff or other officer, with as many copies thereof as the plaintiff may direct.

(2) It shall require him or her to attach and safely keep the property of the defendant in his or her county not exempt from execution, or so much thereof as will satisfy the plaintiff's claim specified in his affidavit, which shall be stated in the order and the probable costs of the action, not exceeding thirty dollars ($30.00). It shall also require him or her to summon the garnishees to answer in the action on the return day of the order and to make due return thereof.

(3) The return day of the order of attachment when issued at the commencement of the action shall be the same as that of the summons. When the order of attachment is issued afterward, the commencement of the action may be another day in term at the option of the plaintiff.



§ 16-110-107 - Bond.

(a) The order of attachment shall not be issued by the clerk until there has been executed in his or her office, by one (1) or more sufficient sureties of the plaintiff, a bond to the effect that the plaintiff shall pay to the defendant all damages which he or she may sustain by reason of the attachment if the order is wrongfully obtained.

(b) The defendant may, at any time before judgment, after reasonable notice to the plaintiff, move the court for additional security on the part of the plaintiff. If on the motion, the court is satisfied that the surety in the plaintiff's bond has removed from this state or is not sufficient for the amount thereof, it may vacate the order of attachment. It may direct restitution of any property taken under it unless in a reasonable time, to be fixed by the court, sufficient security is given by the plaintiff.



§ 16-110-108 - Service of orders and processes.

The orders and processes in provisional remedies issued from the circuit or chancery court may be directed to, or served by, the sheriff or any other officer mentioned in § 16-58-107 [superseded] and shall be valid for all purposes as if the orders and processes had been served by the sheriff.



§ 16-110-109 - Priority of orders of attachment.

Where there are several orders of attachment against the same defendant, they shall be executed in the order in which they were received by the sheriff or other officer.



§ 16-110-110 - Issuance of orders of attachments to other counties.

(a) Orders of attachment may be issued to the sheriffs or other officers of other counties, and several of them may, at the option of the plaintiff, be issued at the same time or in succession.

(b) Only those attachments which have been executed in whole or in part shall be taxed in the costs unless otherwise directed by the court.



§ 16-110-111 - Execution of order of attachment generally.

(a) The order of attachment shall be executed by the sheriff or other officer without delay, in the following manner:

(1) Upon real property by leaving a copy of the order with the occupant thereof or, if there is no occupant, in a conspicuous place thereon;

(2) Upon personal property, capable of manual delivery, by taking it into his custody and holding it subject to the order of the court;

(3) Upon other personal property by delivering a copy of the order, with a notice specifying the property attached, to the person holding the property; or as to a debt or demand, to the person owing it; or as to stock in a corporation, or property held, or a debt or demand owing by it, to the chief officer, or to the secretary, cashier, treasurer, or managing agent thereof, and by summoning the person or corporation to answer as a garnishee in the action. The sheriff shall deliver copies to and summon such persons as garnishees as the plaintiff may direct.

(b) It shall be the duty of every person mentioned in subdivision (a)(3) of this section, to whom the sheriff shall apply therefor, to furnish him or her with a certificate of the number of shares of the defendant in the stock of the corporation, a description of the property held by the corporation or person belonging to, or for the benefit of, the defendant, or the amount of the debt owing to the defendant by the corporation or person, whether due or not. A failure to perform this duty may be punished by the court as a contempt.

(c) A sheriff having an order of attachment, or for the delivery of property, may enter any building or enclosure containing the property, to take it; and, if necessary for this purpose, he or she may break the building or enclosure, having first publicly demanded the property.

(d) The defendant's personal property shall be first taken under an attachment. If enough thereof is not found, then his or her real property shall be taken.



§ 16-110-112 - Attachment of funds in court.

(a) Where the property to be attached is a fund in court, the execution of the order of attachment shall be made by leaving with the clerk of the court a copy thereof, with a notice specifying the fund.

(b) Where several orders of attachment are executed upon the fund on the same day, they shall be satisfied out of it ratably.



§ 16-110-113 - Attachment on joint or common property.

The sheriff shall not, in executing an order of attachment upon personal property held by the defendant jointly or in common with another person, take possession of the property until there has been executed a bond to the other person, by one (1) or more sufficient sureties of the plaintiff, to the effect that he will pay to the person the damages he or she may sustain by the wrongful suing out of the order.



§ 16-110-114 - Attachment on property claimed by another.

(a) When any sheriff shall levy a writ of attachment upon property claimed by a person not a party to the writ, the person may make oath to the property. The property shall then be delivered to the claimant upon him or her, or his of her attorney, giving bond in favor of the plaintiff, with good and sufficient security, to be approved by the sheriff, in a sum double the value of the property attached.

(b) Value shall be ascertained by the oaths of two (2) citizens of the county where the writ is levied, to be chosen by the sheriff, on the condition that he or she will interplead at the term of the court to which the writ shall be returnable and that he or she will prosecute the interpleader to judgment without delay. If, on the trial of the interpleader, the property shall be found to be the property of the defendant in the writ and the plaintiff shall recover judgment against the defendant, the property shall be delivered to the sheriff, or his or her successor in office, whenever demanded by the sheriff, after execution upon the judgment comes to his or her hand to be levied thereon. The bond shall be returned by the sheriff with the writ.

(c) If any person to whom the property is so returned shall neglect or refuse to deliver the property to the sheriff in office, in accordance with the condition of the bond, it shall be the duty of the sheriff, forthwith, to return the writ of fieri facias, issued upon the judgment rendered in the cause, setting forth the fact that the condition of the bond has been broken.

(d) The bond shall, in addition to the provisions of subsections (a)-(c) of this section, contain a condition, that in case the property so levied upon shall not be delivered, the bond shall have the force and effect of a judgment for the amount of the appraised value of the property and the costs of interpleading, if the appraised value is less than the amount of the judgment rendered in favor of the plaintiff against the defendant, and if the appraised value exceeds the amount of the judgment, then for the amount of the judgment, and all the costs, on which judgment execution may be issued against all the obligors thereof.

(e) On the return of the writ of fieri facias, showing the forfeiture of the bond, it shall be the duty of the clerk of the court to which the writ is returned to issue an execution in favor of the plaintiff against all obligors, for the amount which may be due on the forfeited bond, in accordance with the provisions of subsections (a)-(d) of this section.



§ 16-110-115 - Lien of attachment on property of defendant.

(a) An order of attachment binds the defendant's property in the county, which might be seized under an execution against him or her, from the time of the delivery of the order to the sheriff or other officer.

(b) The lien to the plaintiff is completed upon any property or demand of the defendant by executing the order upon it in the manner directed in Chapter III of Title VIII of the Civil Code.



§ 16-110-116 - Property removed from county.

If, after an order of attachment has been placed in the hands of the sheriff or other officer, any property of the defendant is removed from the county, the sheriff may pursue and attach the property in another county, within twenty-four (24) hours after removal.



§ 16-110-117 - Bond of defendant for retention of property.

(a) The sheriff may deliver any attached property to the person in whose possession it was found upon the execution, in the presence of the sheriff, of a bond to the plaintiff, by the person, with one (1) or more sufficient sureties to the effect that the obligors are bound, in double the value of the property, that the defendant shall perform the judgment of the court in the action, or that the property or its value shall be forthcoming, and subject to the orders of court for the satisfaction of the judgment.

(b) For the purpose of taking this bond, the sheriff shall cause the property to be appraised by three (3) disinterested householders, to be selected and sworn by him or her to make fair appraisement on the order of attachment.

(c) In any proceeding on this bond, it shall not be a defense that the property was not subject to the attachment.



§ 16-110-118 - Motion to discharge before term of court.

(a) On reasonable notice to the plaintiff, the defendant may, at any time before the term next after the levy of the attachment, move the judge of the court in vacation to discharge the attachment, on the grounds of its having been issued contrary to the provisions of Article I of Chapter III of Title VIII of the Civil Code.

(b) The judge, on an inspection of the papers in the action or of the authenticated copies of them, shall have the same power of discharging the attachment by his or her written order, filed by the clerk, as he or she would have in court and shall have like power to permit amendments by the plaintiff.



§ 16-110-119 - Return of writ.

(a) The sheriff shall return, upon every order of attachment, what he or she has done under it.

(b) (1) The return must show the property attached, the time it was attached, and the disposition made of it.

(2) Where garnishees are summoned, their names and the time each was summoned must be stated.

(3) Where real property is attached, the sheriff shall describe it with sufficient certainty to identify it, and where he or she can do so, a reference to the deed or title under which the defendant holds it.

(c) The sheriff shall return with the order all bonds taken under it.



§ 16-110-120 - Removal of pending proceedings.

(a) In all actions in which attachments may be pending in the circuit court, held in any county, and in the inferior courts of the county, and which have been levied upon the same property, in whole or in part, it shall be the duty of the judge of the circuit court, or of the inferior court, upon the motion of either party in the action or actions, to make an order for the removal of the actions pending in the inferior court to the circuit court, where they shall be tried as if originally brought in the circuit court.

(b) In all actions which may be brought in the circuit court of this state, in which attachments may be pending, and which may be levied upon the same property, in whole or in part, the judges of the court where the actions are pending shall have power to make an order for the removal of the actions, or some of them, by change of venue, so as to have them all upon the same docket and under the control of the same court. The order of removal shall only be made upon petition filed, and in such cases as the judge shall be satisfied that the removal is necessary for the proper distribution of the attached property, and the adjustment of the rights of the parties to the actions. In making the order of removal, due regard shall be given to the convenience of the parties.

(c) The order of removal may be made in open court or by the judge of the courts in vacation. However, in either case, notice of the application shall be given to the opposite party, and affidavits may be read for and against such application.

(d) (1) Where the order of removal is made, it shall be the duty of the clerk of the circuit court and of the judges of the inferior courts immediately to remove the papers in the action, as directed by the order, and to file an authentic copy of the orders which have been made in the case or cases.

(2) If the order of removal is to another county, the clerk shall have the same fees now allowed for like services in other cases of change of venue, to be paid in advance by the applicant for the removal, to be taxed as costs, and finally paid out of the attached funds, or by such of the parties as the court shall order.



§ 16-110-121 - Collection, preservation, and sale of property.

(a) (1) The court shall make proper orders for the preservation and use of the property during the pending of the action and for paying into court or securing the debts and funds attached.

(2) It may direct a sale of the property where, by reason of its perishable nature or of the cost of keeping it, a sale would be for the benefit of the parties.

(A) In vacation, the sale may be ordered by the judge of the court.

(B) The sale shall be public, after advertisement, and made in such manner and upon such terms of credit, with security, as the court or judge, having regard to the probable duration of the action, may direct.

(C) The proceeds, if collected by the sheriff, together with all the money received by him or her from garnishees, shall be held and paid over by him or her under the same requirement and responsibilities of the sheriff and his or her sureties, as are provided in respect to money deposited in lieu of bail.

(D) But no sale shall be made in vacation without reasonable notice in writing to the opposite party or his or her attorney, if either of them reside in the county in which the cause is pending, of the time and place of the application therefor.

(b) (1) A judge of the circuit court in vacation of the circuit court shall have power to appoint a receiver to take charge of, collect, and account for all choses in action attached in any action, and said receiver shall have full power to collect the choses in action. He or she shall give bond and in all respects be subject to the same responsibilities as if appointed by the court in term time.

(2) The defendant or any claimant of any attached property may be required by the court or by the receiver to give information on oath respecting the property.



§ 16-110-122 - Bond for restitution of property.

(a) If the defendant at any time before the judgment causes a bond to be executed to the plaintiff by one (1) or more sufficient sureties, to be approved by the sheriff, to the effect that the defendant shall perform the judgment of the court, the attachment shall be discharged and restitution made of any property taken under it, or the proceeds thereof. However, the giving of this bond by the defendant shall not preclude his or her right to controvert the existence of the grounds stated by the plaintiff in his or her affidavit for the order of attachment.

(b) The bond may, in vacation, be executed in the presence of the sheriff having the order of attachment in his or her hands or, after the return of the order, before the clerk, with the same effect upon the attachment as if executed in court. The sureties, in either case, shall be approved by the officer.



§ 16-110-123 - Appearance by execution of bond.

In an action where an attachment has been granted, the execution by or for the defendant of a bond whereby the attachment is discharged, or the possession of the attached property is obtained or retained by him or her, shall be an appearance of the defendant in the action.



§ 16-110-124 - Defendant's answer by affidavit.

(a) The defendant may file his or her affidavit denying all or any of the material statements of the affidavit upon which the attachment is issued. Thereupon, the attachment shall be considered as controverted and the affidavits of the plaintiff and defendant shall be regarded as the pleadings in the attachment and have no other effect.

(b) Where the attachment was obtained at the commencement of an action, the defendant may file his or her affidavit at such time after the levy of the attachment as is given by this code for filing his defense, after the service of the summons. The period may be extended by the court for sufficient cause.



§ 16-110-125 - Proof by deposition or testimony.

Either party may take proof by deposition, to be read on the trial of the attachment, or, by permission of the court, the witnesses may be orally examined in court.



§ 16-110-126 - Testimony required for insufficient property.

(a) When it appears by the affidavit of the plaintiff or by the return of an officer to an order of attachment that no property is known to the plaintiff or the officer on which the order of attachment can be executed, or not enough to satisfy the plaintiff's claim, the defendant may be required by the court to attend before it and give information on oath respecting his or her property.

(b) Where it also appears by the affidavit of the plaintiff that some person other than the defendant has in his or her possession property of the defendant, or evidences of debt, the person may also be required by the court to attend before it and give information on oath respecting the property or evidences of debt.



§ 16-110-127 - Appearance by garnishee.

(a) Each garnishee summoned shall appear. The appearance may be in person or by affidavit of the garnishee filed in court disclosing truly the amount owing by him or her to the defendant, whether due or not, and the property of the defendant in the possession or under the control of the garnishee and, in the case of a corporation, any shares of stock therein held, by or for the benefit of the defendant, at or after the service of the order of attachment.

(b) Where a garnishee, or officer of a corporation summoned as a garnishee, appears in person, he or she may be examined on oath.

(1) If it is discovered on the examination that, at or after the service of the order of attachment upon him or her, he or she or the corporation was possessed of any property of the defendant or was indebted to the defendant, the court may order the delivery of the property and the payment or security for the payment of the amount owing by the garnishee, into the court, or to such person as it may direct. That person shall give bond, with security for the property or amount owing, or the court may permit the garnishee to retain the property or the amount owing, upon the execution of a bond with one (1) or more sufficient sureties, to the effect that the amount shall be paid or the property shall be forthcoming, as the court may direct.

(2) Performance of these bonds may be summarily enforced by orders and proceedings as in cases of contempt.

(c) The court may, on motion of the plaintiff, compel the appearance in person, and examination, of any garnishee, or officer of a corporation summoned as a garnishee, by process, as in cases of contempt. Where a garnishee makes a default by not appearing, the court may hear proof of any debt or property owing or held by him or her to, or for, the defendant and make such order in relation thereto, as if what is so proved had appeared on the examination of the garnishee.



§ 16-110-128 - Time for disposition of attachment.

(a) An attachment obtained at the commencement of an action shall be sustained or discharged at the time that judgment is rendered in the action unless for sufficient cause the court extends the time of deciding upon it.

(b) An attachment obtained after the commencement of an action shall not be sustained until the defendant has had the time for controverting it as provided in Chapter III of Title VIII of the Civil Code.



§ 16-110-129 - Discharge of garnishee.

(a) The garnishee may pay the money owing to the defendant by him or her to the sheriff having in his or her hands the order of attachment or into the court.

(b) He or she shall be discharged from liability to the defendant for any money so paid, not exceeding the plaintiff's claim.

(c) (1) He or she shall not be subjected to costs beyond those caused by his or her resistance of the claim against him or her.

(2) If he or she discloses the property of the defendant in his or her hands or the true amount owing by him or her and delivers or pays the amount owing according to the order of the court, he or she shall be allowed his or her costs.



§ 16-110-130 - Motion to discharge.

(a) At any time before the attachment is sustained, the defendant, upon reasonable notice to the plaintiff or the plaintiff's attorney, may move the court to discharge the attachment, the hearing of which may be postponed by the court, upon sufficient cause, from time to time.

(b) Upon the hearing, if the court is of the opinion that the attachment was obtained without sufficient cause or that the grounds of attachment being controverted are not sustained, the attachment shall be discharged.



§ 16-110-131 - Judgment for defendant.

(a) If judgment is rendered in the action for the defendant, the attachment shall be discharged, and the property attached or its proceeds shall be returned to him or her.

(b) In all actions of attachment in which the defendant shall recover for the discharge of the attachment, the court or jury trying the attachment shall assess the damages sustained by the defendant by reason of the attachment, and the court shall render judgment against the plaintiff and his or her sureties in the attachment bond for the amount of the damages and cost of the attachment.



§ 16-110-132 - Judgment in favor of plaintiff.

(a) If judgment is rendered in favor of the plaintiff and no affidavit or answer verified by oath by the defendant filed denying the statements of the affidavit upon which the attachment was issued, or motion made to discharge it, the court shall sustain the attachment.

(b) Upon an attachment being sustained, the property attached, its proceeds, or the securities taken upon the attachment, shall, by appropriate orders, be applied in satisfaction of the judgment.

(c) (1) If judgment is rendered for the plaintiff, the court shall apply in satisfaction thereof:

(A) The moneys arising from the sales of perishable property;

(B) The proceeds of the debts and funds attached in the hands of the garnishees.

(2) If these are not sufficient to satisfy the plaintiff's claim, the court shall order a sale, by the sheriff, of any other attached property which may be under its control, in the following order:

(A) Personal property;

(B) Real property, or so much of it as may be necessary to satisfy the plaintiff's claim.



§ 16-110-133 - Judgment against garnishee.

(a) Upon the service of a summons upon any garnishee or after his or her failure to make a disclosure satisfactory to the plaintiff, the latter may proceed in an action against him or her by filing a complaint verified as in other cases and causing a summons to be issued upon it.

(b) Thereupon, the proceeding may be had as in other actions and judgment may be rendered in favor of the plaintiff to subject the property of the defendant into the hands of the garnishee, or for what shall appear to be owing to the defendant by the garnishee.

(c) The judgment may be enforced by execution or other proper means.



§ 16-110-134 - Intervention before sale.

(a) Before the sale of any attached property, or before the payment to the plaintiff of the proceeds thereof or of any attached debt, any person may present his or her complaint verified by oath to the court. This complaint shall dispute the validity of the attachment, or state a claim to the property or an interest in, or lien on it under any other attachment, or otherwise, and set forth the facts upon which the claim is founded, and his or her claim shall be investigated.

(b) A nonresident claimant shall, in such cases, give security for costs.

(c) The court may hear the proof, may order a reference to a commissioner, or may impanel a jury to inquire into the facts.

(d) If it is found that the claimant has a title to, a lien on, or any interest in the property, the court shall make such order as may be necessary to protect his or her rights.

(e) The costs of this proceeding shall be paid by either party, at the discretion of the court.

(f) Where several attachments are executed on the same property, the court, on the motion of any one (1) of the attaching plaintiffs, may order a reference to a commissioner, to ascertain and report the amounts and priorities of the several attachments.



§ 16-110-135 - Repossession of property by sheriff.

(a) The court may order the sheriff to repossess himself or herself, for the purpose of selling it, any of the attached property which may have passed out of his or her hands, without having been sold or converted into money.

(b) The sheriff shall, under the order, have the same power to take the property as upon an order of the attachment.



§ 16-110-136 - Sale of property.

(a) The court may compel the delivery to the sheriff, for sale, of any of the attached property for which a bond may have been given and may proceed summarily on the bond to enforce the delivery of the property, or the payment of such sums as may be due upon the bond, by rules and attachments as in cases of contempt.

(b) The sales shall be public, upon such notice, and at such time and place, as the court may direct.

(1) When credits are given, bonds, with security, shall be required and the credit shall not be longer than three (3) months for personal property, and not less than three (3) nor more than twelve (12) months for real property, or on installments equivalent to not more than twelve (12) months' credit on the whole. Upon real property, a lien shall be retained.

(2) The sales shall be subject to the confirmation of the court.

(c) Any surplus of the attached property or its proceeds shall be returned to the defendant.

(d) No order for the sale of real property attached in virtue of the provisions of Article I of Chapter III of Title VIII of the Civil Code shall be made in any action in which the defendant has not appeared or been actually summoned until there has been filed an affidavit of the plaintiff, or of his or her agent or attorney, to the effect that the defendant has no personal property or not enough to satisfy the claim of the plaintiff, in this state, known to the affiant.



§ 16-110-137 - Judgment on bond.

(a) If the plaintiff shall recover against the defendant, and the attachment shall have been discharged upon the execution of a bond, as provided by § 16-110-122(a), then the court shall render judgment against the defendant and his or her sureties in the bond for the amount recovered and the costs of the suit.

(b) If the defendant shall have given bond for the retention of the property attached, as provided by § 16-110-117(a), and the attachment shall be sustained, the court or jury, in addition to finding the amount of debt or damages due to the plaintiff, shall, upon demand of the plaintiff, also assess the value of the property attached. The court shall, in addition to judgment against the defendant for the amount found due to the plaintiff, and costs, render further judgment, that in case the property shall not be delivered up to the proper officer to be sold, and the officer shall not be able to make the judgment out of the property of the defendant, execution shall then issue against the property of the sureties for so much of the judgment as shall not exceed the value of the property, which execution shall be enforced as in other cases.



§ 16-110-139 - Powers of court.

The court may, from time to time, make and enforce proper orders respecting the property, sales, and the confirmation thereof, and the application and payment of the moneys collected.






Subchapter 2 - -- Attachment Against Specific Property

§ 16-110-201 - Other procedures applicable.

The provisions of Article I of Chapter III of Title VIII of the Civil Code not inconsistent with this subchapter may be applied, so far as shall be proper, to regulate the proceedings in cases of attachment against specific property.



§ 16-110-202 - Enforcement of mortgage, lien, etc., of personal property.

In an action to enforce a mortgage of, or lien upon, personal property; for the recovery, partition, or sale of the property; or by a plaintiff having a future estate or interest therein, for the security of his or her rights, where it satisfactorily appears by the complaint, verified on oath or by affidavits or the proofs in the cause, that the plaintiff has a just claim and that the property is about to be sold, concealed, or removed from the state, or where the plaintiff states on oath that he or she has reasonable cause to believe and does believe that, unless prevented by the court, the property will be sold, concealed, or removed from the state, an attachment may be granted against the property.



§ 16-110-203 - Action by vendor to vacate fraudulent purchase.

In an action by a vendor of property fraudulently purchased to vacate the contract and have a restoration of the property or compensation therefor, where the complaint shows the fraudulent purchase of property and the amount of the plaintiff's claim, and is verified by his oath, an attachment against the property may be granted.



§ 16-110-204 - Grant of attachments generally.

The attachments in the cases mentioned in §§ 16-110-202 and 16-110-203 may be granted by the court in which the action is brought, by the judge or clerk thereof, or by any judge of the circuit court upon such terms and conditions as to security on the part of the plaintiff for the damages which may be occasioned by them, and with such direction as to the disposition to be made of the attached property, as may be just and proper under the circumstances of each case.



§ 16-110-205 - Security and bond.

(a) In every case the plaintiff shall be required to give security for the damage to the defendant in an adequate sum to be specified in the order granting the attachment.

(b) When it may be proper, the court, or judge or clerk thereof, may direct that the defendant or person in possession of the attached property be permitted to retain it upon giving bond, with security, for such sum as the court, or judge or clerk thereof, may prescribe.

(c) No order of attachment shall be issued by the clerk until the bond on the part of the plaintiff required by the order of the court, or judge or clerk thereof, is executed and filed in his or her office by one (1) or more sufficient securities of the plaintiff.



§ 16-110-206 - Order of attachment.

(a) The order of attachment shall describe the specific property against which it is issued and shall have endorsed upon it the direction of the court, or judge or clerk thereof, as to the disposition to be made of the attached property.

(b) It shall be directed, executed, and returned as other orders of attachment.



§ 16-110-207 - Disposition of attached property.

The sheriff shall make such disposition of the attached property as may be directed by the court, or judge or clerk thereof. When there is no direction upon the subject, he or she shall safely keep the property subject to the order of the court.



§ 16-110-208 - Conditions of bond to obtain discharge.

The court may, in any of the cases mentioned in § 16-110-202 or 16-110-203, direct the terms and conditions of the bond to be executed by the defendant, with security, in order to obtain a discharge of the attachment.



§ 16-110-209 - Removal of property from county.

Where, after an order of attachment against specific property has been placed in the hands of the sheriff, the property is removed from the county, the sheriff may pursue and attach it in another county within twenty-four (24) hours after the removal.



§ 16-110-210 - Concealment of property.

Where it appears, by return of the sheriff or by the affidavit of the plaintiff, that any specific property against which an order of attachment is issued has been concealed or removed by the defendant, the court may require him or her to attend and be examined on oath respecting the matter and may enforce its orders in this respect as in cases of contempt.



§ 16-110-211 - Enforcement of bonds.

Performance of bonds to obtain discharge of specific attachments or for the forthcoming of property specifically attached may, in all cases, be summarily enforced by rules and proceedings as in cases of contempt.






Subchapter 3 - -- Attachment of Boats and Vessels

§ 16-110-301 - Liability for debts for building, repairing, fitting, etc.

(a) Boats and vessels of all descriptions built, repaired, or equipped in this state, or running upon any of the navigable waters of this state, shall be liable for all debts contracted by the owners, masters, or supercargoes, or assignees thereof, on account of all work done, or supplies or materials furnished, by mechanics, tradesmen, and others for, on account of, or towards building, repairing, fitting, furnishing, or equipping the boats or vessels, their engines, machinery, sails, rigging, tackle, apparel, and furniture.

(b) The debts shall have the preference of all other debts due from the owners or proprietors, except wages of mariners, boatmen, and others employed in the service of boats and vessels, which shall be first paid.



§ 16-110-302 - Liability for contracts and torts.

(a) All boats and vessels of all descriptions built, repaired, or equipped in this state, or running upon any of the navigable waters of this state, shall be liable for all contracts of every kind made by the owners, masters, or supercargoes of the boats or vessels for or on account of the boats or vessels.

(b) When the boats or vessels mentioned in subsection (a) of this section commit any tort whatever, the boats or vessels shall be liable for the tort.

(c) For all contracts and torts mentioned in this section, the boats or vessels may be sued by name or description and attached in the manner now prescribed by law in other cases of attachment of boats and vessels.



§ 16-110-303 - Affidavit for attachment.

Any person having a demand, contracted as mentioned in § 16-110-301, against any boat or vessel, upon affidavit being made and filed with the clerk of the circuit court, setting forth the nature and the amount of the demand, and upon bond being given by the plaintiff as in other cases of attachment may have an attachment, to be issued by the clerk of the circuit court, in any county in the state in which the boat or vessel may be found.



§ 16-110-304 - Election of remedy.

(a) The plaintiff may make his or her election either to proceed against the owner or owners by their proper names or by the name and style of their partnership, if known, or against the boat or vessel by its name or description only.

(b) The writ shall authorize and direct the seizure and detention of the boat or vessel, her engine, machinery, sails, rigging, tackle, apparel, and furniture by the sheriff or constable.



§ 16-110-305 - Bond of plaintiff.

In all cases where the proceedings are instituted against the boat or vessel by its name or description only, the bond to be given by the plaintiff shall be made payable to the State of Arkansas, for the use and benefit of the owners of the boat or vessel. The owners may institute a suit thereon, if damages are occasioned by the issuing of the attachment wrongfully, and have recovery thereon in the same manner as if the bond had been given to the person in his or her proper name, or in the name and style of the partnership.



§ 16-110-306 - Filing complaint on return of attachment.

Upon the return of the attachment, the plaintiff shall file a written declaration or statement against the boat or vessel by its name or description or against the owner or owners, as the case may be. The declaration or statement shall briefly recite the nature of the demand, whether for work and labor done or for materials, firewood, or provisions furnished, and whether at the request of the owner, master, supercargo, or consignee of the boat or vessel, and that the demand remains unpaid. The plaintiff shall annex to the declaration or statement a bill of the particulars constituting the demand, in separate and distinct items.



§ 16-110-307 - Procedure.

The attachment shall proceed in like manner in all other respects, and like judgment and execution shall be had, as in other cases of attachment.



§ 16-110-308 - Collection of wages.

All engineers, pilots, mariners, boatmen, and others employed in any capacity in or about the boat or vessel who may be entitled to arrearages of wages in consequence of their services may proceed to collect the wages under the provisions of §§ 16-110-301 and 16-110-303 -- 16-110-309 and shall be entitled to all the benefits thereof.



§ 16-110-309 - Discharging bond.

If the owner, master, supercargo, or consignee of any such boat or vessel seized by attachment shall, at any time before judgment, give bond to the plaintiff with security to be approved by the clerk of the circuit court or by the judge, as the case may be, in double the amount of the demand sued for, conditioned to pay and satisfy such judgment as the court may render against the boat or vessel, or against the owner, as the case may be, together with cost of suit, then the boat or vessel shall forthwith be discharged from the attachment, seizure, and detention. The boat shall nevertheless be liable to be taken and sold on any execution to be issued on any such judgment or upon the judgment that may be rendered at any time on the bond required to be given by the defendant party.






Subchapter 4 - -- Garnishment Proceedings

§ 16-110-401 - Grounds.

(a) (1) In all cases where any plaintiff may begin an action in any court of record, or before any justice of the peace, or may have obtained a judgment before any of the courts, and the plaintiff shall have reason to believe that any other person is indebted to the defendant or has in his or her hands or possession goods and chattels, moneys, credits, and effects belonging to the defendant, the plaintiff may sue out a writ of garnishment, setting forth the claim, demand, or judgment and commanding the officer charged with the execution thereof to summon the person therein named as garnishee, to appear at the return day of the writ and answer what goods, chattels, moneys, credits, and effects he or she may have in his or her hands or possession belonging to the defendant to satisfy the judgment, and answer such further interrogatories as may be exhibited against him.

(2) Further, the writ of garnishment served on the garnishee shall contain one (1) of the following notices:

(A)

"NOTICE TO NON-EMPLOYER GARNISHEE

FAILURE TO ANSWER THIS WRIT WITHIN 20 DAYS OR FAILURE OR REFUSAL TO ANSWER THE INTERROGATORIES ATTACHED HERETO SHALL RESULT IN THE COURT ENTERING A JUDGMENT AGAINST YOU AND YOU BECOMING PERSONALLY LIABLE FOR THE FULL AMOUNT SPECIFIED IN THIS WRIT TOGETHER WITH COSTS OF THIS ACTION AS PROVIDED BY ARKANSAS CODE ANNOTATED § 16-110-407."; or,

(B)

"NOTICE TO EMPLOYER GARNISHEE

FAILURE TO ANSWER THIS WRIT WITHIN 20 DAYS OR FAILURE OR REFUSAL TO ANSWER THE INTERROGATORIES ATTACHED HERETO SHALL RESULT IN THE COURT ENTERING A JUDGMENT AGAINST YOU AND YOU BECOMING PERSONALLY LIABLE FOR THE AMOUNT OF THE NON-EXEMPT WAGES OWED THE DEBTOR-EMPLOYEE ON THE DATE YOU WERE SERVED THIS WRIT AS PROVIDED BY ARKANSAS CODE ANNOTATED § 16-110-407."

(3) This notice shall be in addition to the notice required to employer garnishees under § 16-110-416.

(b) However, if the garnishment is issued before the judgment, the plaintiff shall give bond in double the amount for which the garnishment is issued that he or she will pay the defendant all damages that he or she may sustain by the wrongful bringing of his or her suit or the issuing of the garnishment.



§ 16-110-402 - Procedure in issuing writs of garnishment.

The following procedure shall be followed in issuing writs of garnishment:

(1) Notice to Defendant. (A) Upon application for a writ of garnishment by any qualified judgment creditor, the clerk of the court shall attach to said writ the following "Notice to Defendant":

"NOTICE TO DEFENDANT OF YOUR RIGHT TO KEEP WAGES, MONEY, AND OTHER PROPERTY FROM BEING GARNISHED

The Writ of Garnishment or Writ of Execution delivered to you with this Notice means that wages, money, or other property belonging to you has been garnished in order to pay a court judgment against you. HOWEVER, YOU MAY BE ABLE TO KEEP YOUR MONEY OR PROPERTY FROM BEING TAKEN, SO READ THIS NOTICE CAREFULLY.

State and federal laws say that certain money and property may not be taken to pay certain types of court judgments. Such money or property is said to be 'exempt' from garnishment.

For example under the Arkansas Constitution and state law, you will be able to claim as exempt all or part of your wages or other personal property.

As another example, under federal law the following are also exempt from garnishment:

Social Security, SSI, Veteran's benefits, AFDC (welfare), unemployment compensation, and workers' compensation.

You have a right to ask for a court hearing to claim these or other exemptions. If you need legal assistance to help you try to save your wages or property from being garnished, you should see a lawyer. If you can't afford a private lawyer, contact your local bar association or ask the clerk's office about any legal services program in your area."

(B) As an alternative, the "Notice to Defendant" may be incorporated as a part of the writ.

(2) Service and Return; Mailing of Copies. (A) Writs of garnishment together with the "Notice to Defendant" shall be directed, served, and returned in the same manner as writs of summons. In addition, the judgment creditor is responsible for mailing a copy of the writ of garnishment and the "Notice to Defendant" to the judgment debtor the same day that he or she serves the writ of garnishment and the "Notice to Defendant" on the garnishee.

(B) The judgment creditor shall mail the writ of garnishment, and the "Notice to Defendant", by first-class mail, to the residence of the judgment debtor. However, if the letter is returned "undeliverable" by the post office, or if the residence address of the judgment debtor is not discoverable after diligent search, then the writ of garnishment and the "Notice to Defendant" shall be sent by first-class mail to the judgment debtor at his or her place of employment.

(3) Mailing of Annual Notice. The judgment creditor shall not be required to mail another "Notice to Defendant" to the judgment debtor for future garnishments on the same debt within twelve (12) months of the original garnishment. If further garnishments are filed thereafter, then the notice shall be required to be mailed by the judgment creditor annually.

(4) Certificate of Service Statement. The circuit clerk shall include as a part of the writ of garnishment a certification statement of the above service on the judgment debtor. The judgment creditor must complete the certificate of service statement by listing the name and address of the judgment debtor and the date of mailing. The statement must be signed by the judgment creditor or his or her attorney.

(5) Hearing. Upon receipt of the writ of garnishment, the judgment debtor is entitled to a prompt hearing in which to claim exemptions. Upon filing a claim of exempt property or wages, a hearing will be held within eight (8) working days to determine the validity of the claimed exemptions. No hearing shall be required and a writ of supersedeas shall issue unless the judgment creditor files, within five (5) days, a statement in writing that the judgment debtor's claim of exemption is contested.



§ 16-110-403 - Filing of interrogatories.

The plaintiff shall, on the day on which he or she sues out his writ of garnishment, prepare and file all the allegations and interrogatories, in writing, with the clerk or justice issuing the writ upon which he or she may be desirous of obtaining the answer of the garnishee touching the goods and chattels, moneys, credits, and effects of the defendant, and the value thereof, in his or her hands and possession, at the time of the service of the writ or at any time thereafter.



§ 16-110-404 - Answers to interrogatories.

The garnishee shall, on the return day named in the writ, exhibit and file, under his oath, full, direct, and true answers to all such allegations and interrogatories as may have been exhibited against him or her by the plaintiff.



§ 16-110-405 - Denial of answer.

(a) If the garnishee files his or her answer to the interrogatories exhibited and the plaintiff deems the answers untrue or insufficient, he or she may deny the answer and cause his or her denial to be entered on the record.

(b) The court or justice, if neither party requires a jury, shall proceed to try the facts put in issue by the answer of the garnishee and the denial of the plaintiff.



§ 16-110-406 - Failure of bank to answer.

(a) If any garnishee that is a bank, savings bank, or trust company domiciled in this state, after having been served with a writ of garnishment ten (10) days before the return day thereof, shall neglect to answer on or before the return day the writ or any interrogatories which have been exhibited against it, the court or justice before whom the matter is pending shall enter judgment in general terms against the garnishee. The general judgment shall be deemed to be for costs of the garnishment and for an amount not exceeding the full amount specified in the plaintiff's judgment against the original defendant and also not exceeding the amount or value in which at the time when served and thereafter up to and including said return day the garnishee was indebted, or had in its hands or possession goods, chattels, moneys, credits, and effects belonging to the original defendant.

(b) At any time after the general judgment the plaintiff may have, from the court or justice in the matter, a discovery against the garnishee and at its cost to ascertain the specific amount due thereunder.



§ 16-110-407 - Failure of garnishee to answer.

(a) If any garnishee, after having been duly served with a writ of garnishment, shall neglect or refuse to answer the interrogatories exhibited to him or her, on or before twenty (20) days after service of the writ, the court, upon motion of the plaintiff, may issue a notice to the garnishee, requiring him or her to appear personally at a hearing not later than ten (10) days after receipt of said notice or at such other later date as the court may fix and answer the allegations and interrogatories of the plaintiff. Service of the notice may be made either by the clerk, or by the plaintiff, by any method prescribed by Arkansas Rules of Civil Procedure for service of notice.

(b) The court, after hearing and reviewing the evidence and testimony of both parties, may then render judgment against the garnishee in such amount, if any, as the court finds the garnishee held at the time of service of the writ of garnishment, of any goods, chattels, wages, credits and effects belonging to the defendant, not otherwise exempt under state or federal law; together with attorney's fees and such other reasonable expenses incurred by the plaintiff, as the court may deem appropriate under the facts and circumstances.



§ 16-110-408 - Discharge of garnishment issued before judgment upon filing of bond by defendant.

(a) (1) Whenever a garnishment is issued in any action before judgment, the defendant may have the garnishment discharged and all funds or property of his or hers in the hands of the garnishee released therefrom by filing with the clerk of the court a bond in double the amount for which the garnishment was issued that he or she will pay any judgment which may finally be rendered against him or her in the action.

(2) Upon judgment being rendered against the defendant, summary judgment may be rendered against the sureties in the bond.

(b) The bond provided for in this section shall be executed as surety by some surety company authorized to transact business in the State of Arkansas or by at least two (2) individuals who are residents and citizens of the county in which the suit is pending. In addition, each of them shall be the owner of real estate located in the county, worth over and above all encumbrances against the property and all exemptions allowed by law to the surety, a sum equal to or in excess of the amount of the bond so executed.

(c) Before any clerk shall approve any bond so presented, he or she shall require that the sureties on the bond, if they are individuals, to qualify on the bond by making oath to the facts required in subsection (b) of this section. If any person shall knowingly swear falsely in the affidavit, he or she shall be deemed guilty of perjury and be punished accordingly.

(d) The clerk shall satisfy himself or herself of the sufficiency of the bond before he or she shall approve it. If the clerk shall approve the bond, he or she shall file it and shall issue a notice directed to the garnishee notifying him or her of the filing and approval of the bond and the release of the garnishment. The notice shall be signed by the clerk, bear the seal of the court, and be served on the garnishee by the sheriff or constable, and return shall be made thereon as in cases of other writs of process.



§ 16-110-409 - Discharge of garnishee before judgment upon surrender of property.

(a) If on the return day of any writ of garnishment the garnishee shall surrender to the plaintiff all the goods and chattels, moneys, credits, and effects which may be in his or her hands or possession belonging to the defendant, he or she shall be discharged with costs.

(b) The court or justice shall enter up an order releasing and discharging the garnishee from all responsibility to the defendant, in relation to the goods and chattels, moneys, credits, and effects so surrendered.



§ 16-110-410 - Discharge of garnishee upon judgment or judgment for plaintiff.

(a) If the issue is found for the garnishee, he or she shall be discharged without further proceedings.

(b) However, if the issue is found for the plaintiff, judgment shall be entered for the amount due from the garnishee to the defendant in the original judgment, or so much thereof as will be sufficient to satisfy the plaintiff's judgment, with costs.



§ 16-110-411 - Effect of judgment against garnishee.

In all cases where judgment shall be rendered against any garnishee on an answer to interrogatories filed, the judgment shall have the effect to release the garnishee from all responsibility in relation to the goods and chattels, moneys, credits, and effects for which the judgment may have been rendered.



§ 16-110-412 - Issuance of writ and judgment to another county.

Writs of garnishment may be issued from the circuit court of one (1) county to any other county in the state.



§ 16-110-413 - Garnishment against state or subdivision after judgment.

(a) (1) Any indebtedness, goods and chattels, moneys, credits, or effects, except for refunds for overpayment of Arkansas state income tax belonging to a defendant in a civil action and in the hands or possession of the State of Arkansas, or any subdivision thereof, institution, department, or special district or instrumentality of the State of Arkansas, shall be subject to garnishment as is now provided by law.

(2) Nothing in subdivision (a)(1) shall be construed in any way to eliminate or limit the provisions of § 26-36-301 et seq. concerning the set-off of debt owed to a state program.

(b) (1) Any writ of garnishment sued out pursuant to this section shall be served upon the individual representing the State of Arkansas, subdivision thereof, institution, department, special district, or instrumentality of the State of Arkansas, who has such indebtedness, goods and chattels, moneys, credits, or effects in his or her custody, and he or she shall answer the writ and satisfy the garnishment as provided by law.

(2) However, if the writ of garnishment is of salary or wages, it shall be served upon, answered, and satisfied by the institution, agency, department, special district, or instrumentality employing the person whose salary or wages are sought by the garnishment.

(c) A writ of garnishment shall be sued out pursuant to this section only after judgment.



§ 16-110-414 - Garnishment against railroad for certain wages after judgment.

(a) No garnishment shall be issued by any court in any cause where the sum demanded is two hundred dollars ($200) or less, and where the property sought to be reached is wages due to a defendant by any railroad corporation, until after judgment has been recovered by the plaintiff against the defendant in the action.

(b) (1) No railroad corporation shall be required to make answer to, nor shall any default or other liability attach because of its failure to answer any interrogatories propounded to it, in any action against any person to whom it may be indebted on account of wages due for personal services, where a writ of garnishment was issued in advance of the recovery by plaintiff of a personal judgment against the defendant in any action for two hundred dollars ($200) or less.

(2) Any judgment rendered against any railroad corporation for its failure or refusal to make answer to any garnishment so issued before the recovery of final judgment in the action between the plaintiff and defendant in the cases mentioned in subsection (a) of this section shall be void. Any officer entering such a judgment or who may execute or attempt to execute the judgment shall be taken and considered a trespasser.



§ 16-110-415 - Garnishment of wages.

(a) Upon the garnishment of salaries, wages, or other compensation due from the employer garnishee, the employer garnishee shall hold, to the extent of the amount due upon the judgment and costs, subject to the order of the court, any nonexempt wages due or which subsequently become due. The judgment or balance due thereon is a lien on salaries, wages, or other compensation due at the time of the service of the execution, or as set out in subsection (b) of this section.

(b) The lien provided for in subsection (a) of this section shall continue as to subsequent earnings until the total amount due upon the judgment and costs is paid or satisfied. The lien on subsequent earnings shall terminate sooner if the employment relationship is terminated or if the underlying judgment is vacated or modified.



§ 16-110-416 - Notice to employer garnishee.

In any garnishment of salaries, wages, or other compensation due from the employer garnishee, the plaintiff shall include the following notice to the employer garnishee:

"NOTICE TO EMPLOYER GARNISHEE"

The amount of wages available for withholding for this judgment and costs is subject to certain prior claims. Under Arkansas law, income withholding for child support has a priority over all other legal processes. Under federal law, the total amount to be withheld cannot exceed the maximum amount allowed under § 303(b)."



§ 16-110-417 - Handling costs for withholding.

(a) A payor may withhold up to two dollars and fifty cents ($2.50) per pay period in addition to any court-ordered income withholding amount for the administrative cost incurred in each withholding.

(b) The income withholding provisions of this section shall not apply to unemployment compensation benefits except to the extent allowed pursuant to the procedures set forth in §§ 11-10-109 and 11-10-110.

(c) The income withholding provisions of this section shall not apply to workers' compensation benefits except to the extent allowed pursuant to the procedures set forth in § 11-9-110.









Chapter 111 - Declaratory Judgments

§ 16-111-101 - Definition.

As used in this chapter, unless the context otherwise requires, the word "person" shall be construed to mean any person, partnership, joint-stock company, unincorporated association, or society, or municipal or other corporation of any character whatsoever.



§ 16-111-102 - Legislative declaration -- Purpose -- Construction.

(a) This chapter is declared to be remedial.

(b) Its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations.

(c) This chapter is to be liberally construed and administered.



§ 16-111-103 - Power of courts to declare rights, status, etc. -- Form of declaration.

(a) Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed.

(1) No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for.

(2) The declaration may be either affirmative or negative in form and effect and declarations shall have the force and effect of a final judgment or decree.

(b) The enumeration in §§ 16-111-104 and 16-111-105 does not limit or restrict the exercise of the general powers conferred in subsection (a) of this section, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



§ 16-111-104 - Right to determination generally.

Any person interested under a deed, will, written contract, or other writings constituting a contract or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.



§ 16-111-105 - Right to determination in administration of trust or estate.

Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, lunatic, or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.



§ 16-111-106 - Parties.

(a) When the declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding.

(b) In any proceeding which involves the validity of a municipal ordinance or franchise, the municipality shall be made a party and shall be entitled to be heard, and if the statute, ordinance, or franchise is alleged to be unconstitutional, the Attorney General of the state shall also be served with a copy of the proceeding and be entitled to be heard.



§ 16-111-107 - Jury trial.

When a proceeding under this chapter involves the determination of an issue of fact, the issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



§ 16-111-108 - Refusal to render judgment or decree.

The court may refuse to render or enter a declaratory judgment or decree where the judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.



§ 16-111-109 - Review.

All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.



§ 16-111-110 - Supplementary relief.

(a) Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper.

(b) The application therefor shall be by petition to a court having jurisdiction to grant the relief.

(c) If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.



§ 16-111-111 - Costs.

In any proceeding under this chapter, the court may make such award of costs as may seem equitable and just.






Chapter 112 - Habeas Corpus

Subchapter 1 - -- Appeals -- New Scientific Evidence

§ 16-112-101 - Procedure.

The writ of habeas corpus shall be issued, served, and tried in the manner prescribed in this chapter.



§ 16-112-102 - Officers permitted to issue.

(a) (1) The writ of habeas corpus shall be issued upon proper application by a Justice of the Supreme Court or a judge of the circuit court. The power of the Supreme Court and circuit court to issue writs of habeas corpus shall be coextensive with the state.

(2) (A) The county judge shall have power coextensive with his or her county in the absence of the circuit judge therefrom to issue, hear, and determine writs of habeas corpus on proper application of parties entitled thereto, in all cases and with like powers, in which the circuit judge may issue and determine a writ of habeas corpus.

(B) However, no county judge shall have power to issue or hear any writ of habeas corpus in any case in which an indictment has been found by a grand jury.

(b) If any officer enumerated in subsection (a) of this section shall, when legally applied to, refuse to issue the writ of habeas corpus to the petitioner, he or she shall forfeit and pay to the petitioner five hundred dollars ($500).



§ 16-112-103 - Petition.

(a) (1) The writ of habeas corpus shall be granted forthwith by any of the officers enumerated in § 16-112-102(a) to any person who shall apply for the writ by petition showing, by affidavit or other evidence, probable cause to believe he or she is detained without lawful authority, is imprisoned when by law he or she is entitled to bail, or who has alleged actual innocence of the offense or offenses for which the person was convicted.

(2) The procedures for persons who allege actual innocence shall be in accordance with § 16-112-201 et seq.

(b) (1) The writ of habeas corpus shall be granted upon the application, and in the name of the father, mother, guardian, or next friend of any married woman or infant, against any person who shall unlawfully have or detain in custody or bondage any infant or married woman.

(2) Similar proceedings shall be had for hearing and determining the cause and affording the relief demanded as in other cases.

(c) Writs of habeas corpus shall issue upon the application of the husband, father, mother, guardian, or next friend of any married woman or infant detained by any religious or other association or by persons acting under the authority of the association. The prosecuting attorney, where the detention is made, shall prosecute the writ without fee, if required to do so.

(d) If the restraint or confinement is by virtue of any warrant, order, or process, a copy thereof must accompany the petition, or it must appear by affidavit annexed thereto, showing that by reason of the person being concealed before the application, a demand of the copy could not be made, or that the demand was made of the person by whom the prisoner is confined or restrained, and a copy refused.



§ 16-112-104 - Bond prior to issuance of writ.

(a) The officer granting the writ may previously require bond, with surety, in sufficient penalty, payable to the state or to the person against whom the writ is directed, conditioned that the person detained shall not escape by the way, and for the payment of such costs and charges as may be awarded against him or her.

(b) The bond shall be filed with the other proceedings in the court and may be sued on by the state for the benefit of any person injured by the breach of it.



§ 16-112-105 - Form of writ.

(a) Writs of habeas corpus may be granted without the seal of the officer but shall be signed by him or her.

(b) (1) The writ shall be directed to the person in whose custody the prisoner is detained, and made returnable as soon as may be, before the Supreme Court Justices, or before the circuit judges of the county in which it may be served, if either are within the county.

(2) The writ shall specify the time and place to which it shall be returned.

(c) (1) In a writ of habeas corpus the person having the custody of the prisoner may be designated either by his or her name of office, if he or she has any, or his or her own name. If both names are uncertain or unknown, he or she may be described by any assumed appellation.

(2) The person directed to be produced may be designated by his or her name. If his or her name is uncertain or unknown, he or she may be described in any other way so as to designate or identify the person intended.

(d) Writs of habeas corpus shall not be disobeyed for any defect of form. Anyone who shall be served therewith shall be deemed to be the person to whom it is directed, though it may be directed to him or her by a wrong name, or description, or to another person.



§ 16-112-106 - Service of writ.

(a) The writ shall be served by any qualified officer or by any private individual designated by the judge on the person to whom it is directed or, in his or her absence from the place where the petitioner is confined, on the person having him or her in immediate custody.

(b) If the person upon whom the writ ought to be served conceals himself or herself or refuses admittance to the person attempting the service, it may be served by affixing a copy of the writ in some conspicuous place on the outside either of the dwelling house or jail, or place where the party is confined.

(c) Anyone having in his or her custody or under his or her power any person for whose relief a writ of habeas corpus shall have been issued or who is entitled to a writ of habeas corpus to inquire into the cause of his or her detention who shall transfer the person to the custody of another or place the person under the control or power of another, conceal the person, or change the place of the person's confinement with the intent to elude the service of the writ shall be guilty of a Class A misdemeanor and shall pay the party injured five hundred dollars ($500).



§ 16-112-107 - Removal from county within 15 days of term of certain court prohibited -- Exception.

No person charged with a criminal offense shall be removed by a writ of habeas corpus out of the county in which he or she is confined at any time within fifteen (15) days next preceding the term of the court at which the prisoner ought to be tried, except to convey him or her into the county where the offense with which he or she is charged is properly cognizable.



§ 16-112-108 - Return.

(a) The writ shall be made returnable within three (3) days after it is served. However, if the person is to be brought more than twenty (20) miles, the writ shall be made returnable within so many days more as will be equal to one (1) day for every twenty (20) miles for the further distance. It shall be returned with the person of the petitioner, with the cause of his or her detention or his or her imprisonment stated in the return.

(b) The officer or other person serving the writ shall leave a copy with the person on whom it is served, upon which the cause of detention shall be stated, and return the original to the proper officer.

(c) (1) Every officer or other person upon whom a writ of habeas corpus shall be served shall state in his or her return plainly and unequivocally:

(A) Whether he or she has or has not the party in his or her custody or under his power or restraint;

(B) If he or she has the party in his or her custody or power or under his or her restraint, the authority and true cause of the imprisonment or restraint, setting forth the same at large;

(C) If the person making the return shall have had the party in his or her power or custody or under his or her restraint, at any time before the service of the writ, and has transferred the custody or possession to another, particularly to whom, at what time, for what cause, and by what authority the transfer took place.

(2) If the party is restrained, imprisoned, or detained by virtue of any writ, order, warrant, or other written authority, a copy thereof shall be annexed to the return. The original shall be exhibited on the return of the writ, to the court or judge to whom it is returnable.

(3) The return must be signed by the person making the return, and except where the person shall be a sworn officer and shall make his or her return in his or her official capacity, it shall be verified by his or her oath.



§ 16-112-109 - Information relating to commitment.

(a) When the party for whose relief a writ of habeas corpus has been issued shall stand committed for any criminal or supposed criminal matter, it shall be the duty of the officer or person upon whom the writ is served to bring with the writ all and every examination and information in his or her hands, possession, custody, or charge, relating to the commitment.

(b) If no examination shall accompany the commitment nor be in the possession of the officer having the prisoner in custody, the officer shall exhibit the habeas corpus, when served on him or her, to the judge or magistrate by whom the prisoner was committed or the clerk of the court if the papers are in his or her office. It shall be the duty of the judge, magistrate, or clerk to deliver to the officer having the custody of the prisoner the examinations and proofs relating to the offense charged to be returned by the officer with the writ.

(c) If no examination has been filed with the commitment or in the office of the clerk and none is produced by the committing judge or magistrate upon the exhibition of the writ of habeas corpus to him or her, as provided in subsection (b) of this section, the judge or magistrate shall appear in person at the time and place to which the writ is returnable and, if he or she fails to do so, may be proceeded against by attachment.



§ 16-112-110 - Failure to produce petitioner.

If any person on whom a writ of habeas corpus is served fails to bring the body of the petitioner, with a return of the cause of his or her detention, at the time and place specified in the writ, he or she shall forfeit and pay the prisoner one thousand dollars ($1,000).



§ 16-112-111 - Order to produce petitioner.

When the person who applies for a writ of habeas corpus shall not be in the custody of a jailor or other officer, the judge may, for good cause shown, direct the officer or person serving the writ to take the applicant into his or her custody and produce him or her on the return of the writ.



§ 16-112-112 - Failure to produce person because of sickness or infirmity.

(a) Whenever, from sickness or other infirmity of the person directed to be produced by a writ of habeas corpus, the person cannot, without danger, be brought before the court or judge before whom the writ is returnable, the person in whose custody he or she is may state the fact in his or her return, verifying the fact by his or her oath. The court or judge, if satisfied of the truth of the allegations, if the return is otherwise sufficient, shall proceed thereon to dispose of the matter in the same manner, as if the prisoner were brought before him, except as provided in subsection (b) of this section.

(b) If, in the case mentioned in subsection (a) of this section, it appears that the prisoner is legally imprisoned or restrained and not bailable, the judge shall proceed no further therein. If the prisoner ought to be held to answer for a bailable offense, an order shall be made accordingly. When it appears the prisoner is entitled to his or her discharge, the judge shall make an order to that effect.



§ 16-112-113 - Denial, allegations, and amendment of return.

(a) The party brought before any court or judge, by virtue of any writ of habeas corpus, may deny the material facts set forth in the return, or allege any fact to show either that his or her detention or imprisonment is unlawful, or that he or she is entitled to his or her discharge. The allegations or denials shall be on oath.

(b) The return and the allegations made against it may be amended, by leave of the court or judge before whom the writ is returned at any time, that thereby material facts may be ascertained.



§ 16-112-114 - Witnesses.

(a) The officer issuing the writ in vacation or the officer before whom it may be returned for trial shall have the same power to compel the attendance of witnesses or to punish a contempt of his authority, as a court of record has. His or her judgment on the trial of the writ shall be considered and be enforced as if it were a judgment of the court.

(b) At the discretion of the judge before whom the writ is returned, the affidavits of witnesses taken by either party, on reasonable notice to his or her agent or attorney, may be read as evidence on the trial of the return. However, no county or circuit judge shall hear or permit any evidence on the hearing or examination before him or her, other than the return to the writ, if the process or commitment shall appear regular on its face.



§ 16-112-115 - Discharge, remand, admission to bail, or other order -- Costs.

The judge before whom the writ is returned, after hearing the matter, both upon the return and any other evidence, shall either discharge or remand the petitioner, admit the prisoner to bail, or make such order as may be proper. He or she shall adjudge the costs of the proceeding, including the charge for transporting the prisoner, to be paid as shall seem right. The payment may be enforced by attachment or otherwise by the court to which the proceedings are returned.



§ 16-112-116 - Remand generally.

It shall be the duty of the court or judge forthwith to remand the prisoner if it shall appear that he is held in custody, either:

(1) By virtue of any process issued by any court or judge of the United States in a cause where the court or judge has exclusive jurisdiction;

(2) By virtue of the final judgment or decree of any competent court of civil or criminal jurisdiction;

(3) For any contempt especially and plainly charged in the commitment by some court, judge, or body politic having authority by law to commit for contempt so charged; and,

(4) Where the time during which the party may be legally detained has not expired.



§ 16-112-117 - Admission to bail or remand.

Upon the trial of a habeas corpus, if the judge shall be of the opinion that the prisoner has been guilty of a misdemeanor or felony, for which the prisoner may be liable to be tried and that the proceedings against him or her are so defective that he or she cannot be detained by them, the judge shall admit him or her to bail, if he or she is entitled to bail, to appear at the court having jurisdiction over the case, or remand him or her to the custody of the proper officer, to be conveyed to the proper county for new proceedings to be had against the prisoner.



§ 16-112-118 - Discharge.

(a) No person shall be discharged under the provisions of this act:

(1) Who is in custody or held by virtue of any legal engagement or enlistment in the Army or Navy of the United States;

(2) Or who, being subject to the rules and articles of war, is confined by anyone legally acting under the authority thereof;

(3) Or who is held as a prisoner of war under the authority of the United States;

(4) Or who is in custody for any treason, felony, or other high misdemeanor committed in any other state or territory and who, by the Constitution and laws of the United States, ought to be delivered up to the legal authorities of the state or territory.

(b) (1) If it appears that the prisoner is in custody by virtue of process from any court legally constituted or issued by any officer in the exercise of judicial proceedings before him, the prisoner can only be discharged in one (1) of the following cases:

(A) Where the jurisdiction of the court or officer has been exceeded, either as to matter, place, sum, or person;

(B) Where, though the original imprisonment was lawful, yet, by some act, omission, or event which has taken place afterward, the party has become entitled to his or her discharge;

(C) Where the process is defective in some matter or substance required by law, rendering the process void;

(D) Where the process, though in proper form, has been issued in a case, or under circumstances, not authorized by law;

(E) Where the process, though in proper form, has been issued or executed by a person who is not authorized to issue or execute the process, or where the person having the custody of the prisoner, under the process, is not the person empowered by law to detain him or her;

(F) Where the process is not authorized by any judgment, order, decree, or by any provision of law.

(2) No court under this act shall in any other matter have power to inquire into the legality or justice of the process, judgment, decree, or order of any court, legally constituted, nor into the justice or propriety of any commitment for contempt made by any court, officer, or body corporate, according to law, and plainly charged in the commitment, as provided in this act.

(c) No person imprisoned on an indictment, found in any court of competent jurisdiction, or by virtue of any process or commitment to enforce an indictment, can be discharged under the provisions of this act. However, if the offense is bailable, he may be let to bail, and if the offense is not bailable, he or she shall be remanded forthwith.

(d) Where the imprisonment is for any criminal or supposed criminal matter, the court or judge before whom the prisoner shall be brought, under the provisions of this act, shall not discharge him or her for informality, insufficiency, or irregularity of the commitment. However, if from the examination taken and certified by the committing magistrate, or other evidence, it appears that there is sufficient legal cause for commitment, he or she shall proceed to take bail, if the offense is bailable and sufficient bail is offered, and if not, he or she shall recommit the prisoner to jail.



§ 16-112-119 - Return of proceedings.

The proceedings upon a writ of habeas corpus shall be returned to the clerk of the circuit court of the county in which the writ was heard or the court in which the prosecution, if any, is pending.



§ 16-112-120 - Subsequent imprisonment or commitment prohibited -- Exceptions.

A person released upon a writ of habeas corpus shall not again be imprisoned or committed for the same offense, except by the legal order or process of the court wherein he or she shall be bound by recognizance to appear or some other court having jurisdiction of the same cause.



§ 16-112-121 - Second writ.

(a) If a prisoner remanded under the provisions of this act shall obtain a second writ of habeas corpus, it shall be the duty of the officer or other person on whom the writ shall be served to return therewith the order, remanding the prisoner. If it appears that the prisoner was remanded for an offense adjudged not bailable, the prisoner shall forthwith be remanded without further proceedings.

(b) It shall not be lawful for any court or judge, on a second writ of habeas corpus, to discharge the prisoner, if he or she is clearly and specifically charged in the order remanding him or her or in the warrant of commitment, with a criminal offense. However, the prisoner, on the return of the writ, shall be bailed or remanded to prison, according to the circumstances of the case.



§ 16-112-122 - Issuance of writ by judge without application.

Whenever any court of record, any justice of the Supreme Court, or any judge of the circuit court or judge of the county court, shall have evidence, from any judicial proceedings had before them, that any person is illegally confined or restrained of his or her liberty within the jurisdiction of the court or judge, it shall be the duty of the court or judge to issue a writ of habeas corpus for his or her relief, although no application or petition is presented for writ.



§ 16-112-123 - Writ in nature of summary habeas corpus.

(a) (1) When it shall appear by satisfactory proof that any person is illegally imprisoned or restrained of his or her liberty and that there is good reason to believe that he or she will be carried out of the state, or suffer some irreparable injury before he or she can be relieved by a writ of habeas corpus, any court or judge authorized to issue the writ may issue a warrant reciting the facts and directed to any sheriff, coroner, constable, or other person, commanding him or her to take the prisoner and to bring the prisoner forthwith before the court or judge, to be dealt with according to law.

(2) Where the proof shall also be sufficient to justify the arrest of the person having the prisoner in his or her custody, as for a criminal offense committed in the taking and detaining the prisoner, the warrant shall also contain an order for the arrest of the offender.

(b) The warrant shall be executed according to the command thereof, and, when the prisoner is brought before the court or judge, the person detaining the prisoner shall make a return in like manner, and the like proceedings shall be had as if a writ of habeas corpus had been issued in the first instance.

(c) If the person having the prisoner in custody is brought before a court or a judge as for a criminal offense, he or she shall be examined, committed, bailed, or discharged in the same manner as in other criminal cases of like nature.






Subchapter 2 - -- Other Relief -- New Scientific Evidence

§ 16-112-201 - Writ of Habeas Corpus -- New scientific evidence.

(a) Except when direct appeal is available, a person convicted of a crime may commence a proceeding to secure relief by filing a petition in the court in which the conviction was entered to vacate and set aside the judgment and to discharge the petitioner or to resentence the petitioner or grant a new trial or correct the sentence or make other disposition as may be appropriate, if the person claims under penalty of perjury that:

(1) Scientific evidence not available at trial establishes the petitioner's actual innocence; or

(2) The scientific predicate for the claim could not have been previously discovered through the exercise of due diligence and the facts underlying the claim, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable fact-finder would find the petitioner guilty of the underlying offense.

(b) Nothing contained in this subchapter shall prevent the Arkansas Supreme Court or the Arkansas Court of Appeals, upon application by a party, from granting a stay of an appeal to allow an application to the trial court for an evidentiary hearing under this subchapter.



§ 16-112-202 - Form of motion.

Except when direct appeal is available, a person convicted of a crime may make a motion for the performance of fingerprinting, forensic deoxyribonucleic acid (DNA) testing, or other tests which may become available through advances in technology to demonstrate the person's actual innocence if:

(1) The specific evidence to be tested was secured as a result of the conviction of an offense's being challenged under § 16-112-201;

(2) The specific evidence to be tested was not previously subjected to testing and the person making the motion under this section did not:

(A) Knowingly and voluntarily waive the right to request testing of the evidence in a court proceeding commenced on or after August 12, 2005; or

(B) Knowingly fail to request testing of the evidence in a prior motion for post-conviction testing;

(3) The specific evidence was previously subjected to testing and the person making a motion under this section requests testing that uses a new method or technology that is substantially more probative than the prior testing;

(4) The specific evidence to be tested is in the possession of the state and has been subject to a chain of custody and retained under conditions sufficient to ensure that the evidence has not been substituted, contaminated, tampered with, replaced, or altered in any respect material to the proposed testing;

(5) The proposed testing is reasonable in scope, utilizes scientifically sound methods, and is consistent with accepted forensic practices;

(6) The person making a motion under this section identifies a theory of defense that:

(A) Is not inconsistent with an affirmative defense presented at the trial of the offense being challenged under § 16-112-201; and

(B) Would establish the actual innocence of the person in relation to the offense being challenged under § 16-112-201;

(7) The identity of the perpetrator was at issue during the investigation or prosecution of the offense being challenged under § 16-112-201;

(8) The proposed testing of the specific evidence may produce new material evidence that would:

(A) Support the theory of defense described in subdivision (6) of this section; and

(B) Raise a reasonable probability that the person making a motion under this section did not commit the offense;

(9) The person making a motion under this section certifies that he or she will provide a deoxyribonucleic acid (DNA) or other sample or a fingerprint for comparison; and

(10) The motion is made in a timely fashion subject to the following conditions:

(A) There shall be a rebuttable presumption of timeliness if the motion is made within thirty-six (36) months of the date of conviction. The presumption may be rebutted upon a showing:

(i) That the motion for a test under this section is based solely upon information used in a previously denied motion; or

(ii) Of clear and convincing evidence that the motion filed under this section was filed solely to cause delay or harassment; and

(B) There shall be a rebuttable presumption against timeliness for any motion not made within thirty-six (36) months of the date of conviction. The presumption may be rebutted upon a showing:

(i) That the person making a motion under this section was or is incompetent and the incompetence substantially contributed to the delay in the motion for a test;

(ii) That the evidence to be tested is newly discovered evidence;

(iii) That the motion is not based solely upon the person's own assertion of innocence and a denial of the motion would result in a manifest injustice;

(iv) That a new method of technology that is substantially more probative than prior testing is available; or

(v) Of good cause.



§ 16-112-203 - Contents of motion.

(a) The petition filed under this subchapter shall be entitled in the name of the petitioner versus the State of Arkansas and shall contain:

(1) (A) A statement of the facts and the grounds upon which the petition is based and relief desired.

(B) All grounds for relief shall be stated in the petition or any amendment to the petition, unless the grounds could not reasonably have been set forth in the petition.

(C) The petition may contain argument or citation of authorities;

(2) An identification of the proceedings in which the petitioner was convicted, including the date of the entry of conviction and sentence or other disposition complained of;

(3) An identification of any previous proceeding, together with the grounds asserted in the previous proceeding, which sought to secure relief for the petitioner from the conviction and sentence or other disposition; and

(4) (A) The name and address of any attorney representing the petitioner; or

(B) If the petitioner is without counsel, the circuit clerk shall immediately transmit a copy of the petition to the judge and shall advise the petitioner of that referral.

(b) The filing of the petition and any related documents and any proceedings pursuant to the petition shall be without any costs or fees charged to the petitioner.

(c) The petition shall be:

(1) (A) Verified by the petitioner; or

(B) Signed by the petitioner's attorney; and

(2) Addressed to the court in which the conviction was entered.

(d) The circuit clerk shall deliver a copy of the petition to the prosecuting attorney and to the Attorney General.



§ 16-112-204 - Other pleadings.

(a) Within twenty (20) days after the filing of the petition, the prosecuting attorney or the Attorney General shall respond to the petition by answer or motion which shall be filed with the court and served on the petitioner if unrepresented or served on the petitioner's attorney.

(b) (1) No further pleadings are necessary except as the court may order.

(2) However, the court may at any time prior to its decision on the merits permit:

(A) A withdrawal of the petition;

(B) Amendments to the petition; and

(C) Amendments to the answer.

(3) The court shall examine the substance of the pleading and shall waive any irregularities or defects in form.



§ 16-112-205 - Hearing.

(a) Unless the petition and the files and records of the proceeding conclusively show that the petitioner is entitled to no relief, the court shall promptly set an early hearing on the petition and response, promptly determine the issues, make findings of fact and conclusions of law, and either deny the petition or enter an order granting the appropriate relief.

(b) Hearings on a petition filed pursuant to this subchapter shall be open and shall be held in the court in which the conviction was entered.

(c) (1) The court may order the petitioner to be present at the hearing.

(2) If the petitioner is represented by an attorney, the attorney shall be present at any hearing.

(3) A verbatim record of any hearing shall be made and kept.

(4) Unless otherwise ordered by the court, the petitioner shall bear the burden of proving the facts alleged in the petition by a preponderance of the evidence.

(5) The court may receive evidence in the form of affidavit, deposition, or oral testimony.

(d) The court may summarily deny a second or successive petition for similar relief on behalf of the same petitioner and may summarily deny a petition if the issues raised in it have previously been decided by the Arkansas Court of Appeals or the Arkansas Supreme Court in the same case.



§ 16-112-206 - Appeals.

(a) The appealing party, within thirty (30) calendar days after the entry of the order, shall file a notice of appeal if the party wishes to appeal.

(b) (1) If the appeal is by the petitioner, the service shall be on the prosecuting attorney and the Attorney General.

(2) If the appeal is by the state, the service shall be on the petitioner or the petitioner's attorney.

(c) No fees or bond for costs shall be required for the appeal.



§ 16-112-207 - Appointment of counsel -- Latent fingerprinting services.

(a) (1) A person financially unable to obtain counsel who desires to pursue the remedy provided in this subchapter may apply for representation by the Arkansas Public Defender Commission or appointed private attorneys.

(2) The trial public defenders or appointed private attorneys may represent indigent persons who apply for representation under this section.

(b) (1) (A) With the approval of the court, petitioners may use the services of the State Crime Laboratory for latent fingerprinting identification, deoxyribonucleic acid (DNA) testing, and other tests which may become available through advances in technology.

(B) (i) If approved by the court, the State Crime Laboratory shall provide the requested services.

(ii) Samples shall be of sufficient quantity to allow testing by both the prosecution and the defense.

(iii) Neither the prosecution nor the defense shall consume the entire sample in testing in the absence of a court order allowing the sample to be entirely consumed in testing.

(2) Subdivision (b)(1) of this section shall not apply to any tests before trial of a matter that will be governed by relevant constitutional provisions, statutory law, or court rules.

(c) The Executive Director and the State Crime Laboratory shall give priority to claims based on factors including:

(1) The opportunity for conclusive or near conclusive proof through scientific evidence that the person is actually innocent; and

(2) A lengthy sentence of imprisonment or a death sentence.



§ 16-112-208 - Testing procedures.

(a) (1) A court that orders any deoxyribonucleic acid (DNA) testing under this subchapter shall direct the testing to be carried out by the State Crime Laboratory.

(2) (A) However, the court may order deoxyribonucleic acid (DNA) testing by another qualified laboratory if the court makes all necessary orders to ensure the integrity of the specific evidence and the reliability of the testing process and test results.

(B) As used in this section, "qualified laboratory" means a laboratory that is accredited by the American Society of Crime Laboratory Directors or certified through the National Forensic Science Technology Center.

(3) The court may order the person who requested any deoxyribonucleic acid (DNA) testing under this subchapter to pay for the cost of the testing if the court determines that the person has the ability to pay for the testing.

(b) If the deoxyribonucleic acid (DNA) test results obtained under this subchapter are inconclusive, the court may order additional testing or deny further relief to the person who requested the testing.

(c) (1) If deoxyribonucleic acid (DNA) test results obtained under this subchapter establish that the person who requested the testing was the source of the deoxyribonucleic acid (DNA) evidence, the court shall deny any relief to the person.

(2) On motion of the state, the court shall determine if the person's assertion of actual innocence was false. If the court finds that the person's assertion of actual innocence was false, the court may:

(A) Hold the person in contempt;

(B) Assess against the person the cost of any deoxyribonucleic acid (DNA) testing carried out under this subchapter;

(C) Forward the finding to the Board of Corrections for consideration in the awarding of meritorious good time to the person; or

(D) Forward the finding to the Parole Board for consideration in the granting of parole to the person.

(d) In any prosecution of a person for perjury or other conduct resulting from a proceeding under this subchapter, upon conviction or a plea of guilty or nolo contendere the court shall sentence the person to a term of imprisonment that shall run consecutively to any other term of imprisonment the person is serving.

(e) (1) If deoxyribonucleic acid (DNA) test results obtained under this subchapter exclude a person as the source of the deoxyribonucleic acid (DNA) evidence, the person may file a motion for a new trial or resentencing.

(2) The court shall establish a reasonable schedule for the person to file a motion under subdivision (e)(1) of this section and for the state to respond to the motion.

(3) The court may grant the motion of the person for a new trial or resentencing if the deoxyribonucleic acid (DNA) test results, when considered with all other evidence in the case regardless of whether the evidence was introduced at trial, establish by compelling evidence that a new trial would result in an acquittal.

(f) In a case in which a person is sentenced to death, any deoxyribonucleic acid (DNA) testing ordered under this subchapter shall be completed:

(1) No later than sixty (60) days after the date on which the state responds to the motion described in §§ 16-112-202 and 16-112-203; or

(2) No later than one hundred twenty (120) days after the date on which the deoxyribonucleic acid (DNA) testing was ordered under any post-conviction testing procedures under this subchapter.

(g) (1) The results of any deoxyribonucleic acid (DNA) testing ordered under this subchapter shall be simultaneously disclosed to the court, the person that requested the testing, and the State of Arkansas.

(2) (A) The state shall submit any test results relating to a person's deoxyribonucleic acid (DNA) to the National DNA Index System.

(B) If the deoxyribonucleic acid test (DNA) results obtained under this subchapter are inconclusive or show that the person tested was the source of the deoxyribonucleic acid (DNA) evidence, the deoxyribonucleic acid (DNA) sample of the person tested may be retained in the National DNA Index System and State DNA Data Base.

(C) If the deoxyribonucleic acid (DNA) test results obtained under this subchapter exclude the person tested as the source of the deoxyribonucleic acid (DNA) evidence but a comparison of the deoxyribonucleic acid (DNA) sample of the person tested results in a match between the person's sample and another offense, the State Crime Laboratory shall notify the appropriate agency and preserve the deoxyribonucleic acid (DNA) sample of the person tested.

(D) The State Crime Laboratory shall destroy the deoxyribonucleic acid (DNA) sample of the person tested and ensure that the information is not retained in the National DNA Index System or the State DNA Data Base if:

(i) The deoxyribonucleic acid (DNA) test results obtained under this subchapter exclude the person tested as the source of the deoxyribonucleic acid (DNA) evidence;

(ii) A comparison of the deoxyribonucleic acid (DNA) sample through a search of the data base or system does not match the person's sample and another offense; and

(iii) There is no other legal authority to retain the sample of the person tested in data base or system.









Chapter 113 - Injunctions

Subchapter 1 - -- General Provisions

§ 16-113-101 - Injunction defined.

The injunction provided by this code is a command to refrain from a particular act.



§ 16-113-102 - Final judgment or provisional remedy.

An injunction may be the final judgment in an action, or may be allowed as a provisional remedy. Where so allowed, it shall be by order.



§ 16-113-104 - Writ abolished.

The writ of injunction is abolished.






Subchapter 2 - -- Proceedings

§ 16-113-202 - Affidavits.

(a) On the hearing of an application for an injunction of which notice has been given, each party may read affidavits.

(b) The affidavits read upon an application for an injunction shall be filed with the papers of the case.



§ 16-113-203 - Injunction bonds.

(a) In every case, the court or judge granting an injunction shall specify in the order therefor an amount, for which the party obtaining it shall give security in a bond to the party enjoined, before the injunction shall become effectual. The amount of the bond shall be sufficient to cover all the probable damages and costs that may be occasioned by the injunction.

(b) The court or judge may prescribe the effect of the bond, so as to secure to the party enjoined the damages to which he or she may become entitled if it is finally decided that the injunction ought not to have been granted.

(c) (1) Where the injunction is to stay proceedings upon a judgment or final order for money, the amount for which security is required shall be sufficient to cover, with other damages, the sum enjoined, with five (5) years' interest thereon.

(2) When the injunction is to stay proceedings upon a judgment for property, the amount specified in the order shall be sufficient to cover also the rent, hire, or value of the use thereof for two (2) years; and in case of personal property, its value likewise.

(d) The order of injunction shall not be issued by the clerk until the bond mentioned in subsections (a)-(c) of this section has been executed in his or her office by one (1) or more sufficient sureties of the party obtaining the injunction.

(e) (1) Where the injunction is to stay proceedings upon a judgment or final order, the bond shall be to the effect that the party obtaining the injunction will satisfy the judgment or order, or so much of it as is enjoined, to the extent to which the injunction may be dissolved and that he or she will also satisfy any modified judgment or order that may be rendered or made in lieu of it, or so much of it as exceeds the amount left unenjoined.

(2) In other cases, unless otherwise directed by the court or judge, the bond shall be to the effect that the party giving it will pay to the party enjoined such damages as he may sustain if it is finally decided that the injunction ought not to have been granted.

(f) (1) In case of injunction to stay proceedings upon a judgment or final order, the officer granting the injunction may authorize a bond to be executed to the effect that the party obtaining the injunction will pay to the party enjoined such damages as he or she may sustain if it is finally decided that the injunction ought not to have been granted.

(2) However, if, at the time the injunction is granted and bond executed, any execution or attachment has been levied upon the property of the party obtaining the injunction, the levy shall not be discharged by reason of the injunction, but it shall remain in full force until the final decision as to the injunction unless the party obtaining the injunction shall give bond in the form prescribed by law.

(g) Sureties in injunction bonds shall be taken by the clerk, under the same responsibilities as in other cases of sureties taken by him or her.

(h) (1) A party enjoined may, at any time before judgment, upon reasonable notice to the party who has obtained the injunction, move the court for additional security on behalf of the party enjoined.

(2) If it appears on the notice that the surety in the injunction bond has removed from this state, or is insufficient, the court may vacate the order of injunction unless in a reasonable time sufficient security is given.



§ 16-113-204 - Order of injunction -- Issuance -- Service.

(a) The order of injunction shall be addressed to the party enjoined, shall state the injunction, and shall be dated and signed by the clerk.

(b) (1) Where the order of injunction is issued at the commencement of the action, it shall be endorsed upon the summons, and the copy thereof delivered to the sheriff.

(2) Where the order of injunction is issued during the litigation, it shall be delivered to him or her with as many copies thereof as there are parties enjoined.

(c) The sheriff shall forthwith serve the order of injunction by delivering a copy to each party enjoined and make return thereof on the order.



§ 16-113-205 - Service of order unnecessary where notice given -- Party bound upon execution of bond.

Where notice of the application for an injunction has been given to the party enjoined, it shall not be necessary to serve the order upon him or her. He or she is bound by the injunction as soon as the bond required of the adverse party is executed.



§ 16-113-206 - Party bound upon notice.

An injunction binds the party from the time he or she is informed thereof.



§ 16-113-207 - Not granted when motion overruled -- Certificate of refusal.

(a) No injunction shall be granted by a circuit judge after a motion therefor has been overruled by the court.

(b) A judge refusing an application for an injunction, if requested by the defendant, shall give him or her a certificate thereof.






Subchapter 3 - -- Grant

§ 16-113-301 - Authority to grant -- Time of grant.

(a) The injunction may be granted at the commencement of the action or at any time before judgment by the circuit court when it appears by the complaint that the plaintiff is entitled thereto. During litigation, it may be granted by the court when it satisfactorily appears by affidavits that sufficient grounds exist therefor.

(b) In the absence of the circuit judge from the county, the county judge of any county shall have power to issue orders for injunctions and other provisional writs in his or her county, returnable to the court having jurisdiction. However, each party may have the order reviewed by the circuit judge.



§ 16-113-304 - Injunction to stay proceedings on judgment or order brought in court rendering judgment or order -- Affidavit.

An injunction to stay proceedings on a judgment or final order of a court shall not be granted in an action brought by the party seeking the injunction in any other court than that in which the judgment or order was rendered or made. Nor shall such injunction be granted by any officer unless the party applying therefor makes affidavit that no injunction has been previously granted to stay the proceedings on the judgment or order.



§ 16-113-305 - Stay of enforcement of statutes or orders of administrative boards.

In all cases where applications are made in any court in this state having jurisdiction thereof to enforce any statute or order of an administrative board or commission of this state, a stay against the enforcement of the statute or order may be issued by the court pending the determination of the suit by the state court.



§ 16-113-306 - Illegal or unauthorized taxes and assessments enjoined.

The circuit judge for any county may grant injunctions and restraining orders, in all cases of illegal or unauthorized taxes and assessments by county, city, or other local tribunals, boards, or officers. No clerk or deputy clerk shall be authorized to grant restraining orders or injunctions.






Subchapter 4 - -- Modification or Dissolution

§ 16-113-401 - Injunctions before final judgment -- Control of court.

All injunctions granted before final judgment shall be subject to the further order of the court.



§ 16-113-402 - Motion -- Notice.

(a) The party enjoined may, at any time, upon reasonable notice to the plaintiff, move the court, upon the plaintiff's complaint and affidavits alone, to dissolve or modify an injunction of the application for which no notice was given.

(b) After answer filed by the party enjoined, he or she may give notice to the plaintiff of a motion to be made to the court in not less than ten (10) days thereafter, upon the whole case, to dissolve or modify the injunction.

(c) Upon the motion, each party may read depositions and other competent evidence in writing for the purposes of the motion.

(d) The court shall not be bound to take the answer as true.

(e) Only one (1) motion to dissolve or modify an injunction upon the whole case shall be allowed.



§ 16-113-403 - Continuance of motion.

(a) The motion upon the whole case to dissolve or modify the injunction may be postponed, on the application of either party, to a subsequent day, or to the next term, where the court is satisfied that, under the circumstances of the case, the delay is proper.

(b) When delay is asked, in order to obtain the testimony of a witness, it must appear by affidavit what facts the witness is expected to prove, that the affiant believes his or her testimony will be true, and that it could not have been obtained by due diligence.



§ 16-113-404 - Order upon hearing.

After hearing the motion, the court or judge shall overrule the motion, or dissolve or modify the injunction, according to the right of the case.



§ 16-113-405 - Assessment of damages upon dissolution of injunction or restraining order.

(a) (1) Upon the dissolution in whole or in part of any injunction or restraining order of any and every kind and nature whatsoever, the circuit court wherein the injunction or restraining order was pending may assess and render against principal and sureties on the injunction bond a valid judgment for any and all damages occasioned by the issuance of such injunction or restraining order.

(2) The court may either appoint a master to report as to the damages, or may render summary judgment therefor, or at its discretion may cause a jury to be empaneled to find the damages.

(b) Where money is enjoined, the damages may be any rate percent on the amount released by the dissolution which in the discretion of the court may be proper, not exceeding ten percent (10%).

(c) Where the delivery of property has been delayed by the injunction, the value of the use, hire, or rent thereof shall be assessed.



§ 16-113-406 - Liability of sureties -- Notice.

(a) The judgment for damages shall be rendered against the party who obtained the restraining order or injunction and against his or her sureties on the bond, and the judgment for damages shall be conclusive against them.

(b) In proceedings under this subchapter, the sureties shall be considered parties in the cause. The court may, in its discretion, require reasonable notice to the sureties before finding and judgment.









Chapter 114 - Malpractice Actions

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Actions for Medical Injury

§ 16-114-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Action for medical injury" means any action against a medical care provider, whether based in tort, contract, or otherwise, to recover damages on account of medical injury;

(2) "Medical care provider" means a physician, certified registered nurse anesthetist, physician's assistant, nurse, optometrist, chiropractor, physical therapist, dentist, podiatrist, pharmacist, veterinarian, hospital, nursing home, community mental health center, psychologist, clinic, or not-for-profit home health care agency licensed by the state or otherwise lawfully providing professional medical care or services, or an officer, employee or agent thereof acting in the course and scope of employment in the providing of such medical care or medical services; and

(3) "Medical injury" or "injury" means any adverse consequences arising out of or sustained in the course of the professional services being rendered by a medical care provider, whether resulting from negligence, error, or omission in the performance of such services; or from rendition of such services without informed consent or in breach of warranty or in violation of contract; or from failure to diagnose; or from premature abandonment of a patient or of a course of treatment; or from failure to properly maintain equipment or appliances necessary to the rendition of such services; or otherwise arising out of or sustained in the course of such services.



§ 16-114-202 - Applicability.

This subchapter applies to all causes of action for medical injury accruing after April 2, 1979, and, as to such causes of action, shall supersede any inconsistent provision of law.



§ 16-114-203 - Statute of limitations.

(a) Except as otherwise provided in this section, all actions for medical injury shall be commenced within two (2) years after the cause of action accrues.

(b) The date of the accrual of the cause of action shall be the date of the wrongful act complained of and no other time. However, where the action is based upon the discovery of a foreign object in the body of the injured person which is not discovered and could not reasonably have been discovered within such two-year period, the action may be commenced within one (1) year from the date of discovery or the date the foreign object reasonably should have been discovered, whichever is earlier.

(c) (1) If an individual is nine (9) years of age or younger at the time of the act, omission, or failure complained of, the minor or person claiming on behalf of the minor shall have until the later of the minor's eleventh birthday or two (2) years from the act, omission, or failure in which to commence an action.

(2) However, if no medical injury is known and could not reasonably have been discovered prior to the minor's eleventh birthday, then the minor or his representative shall have until two (2) years after the medical injury is known or reasonably could have been discovered, or until the minor's nineteenth birthday, whichever is earlier, in which to commence an action.



§ 16-114-205 - Allegation of damages.

(a) In any action for medical injury, the declaration or other affirmative pleading shall not specify the amount of damages claimed but shall, instead, contain a general allegation of damage and shall state that the damages claimed are within any minimum or maximum jurisdictional limits of the court to which the pleading is addressed.

(b) At any time after service of the pleading, the defendant may, by special interrogatory, demand a statement of the amount of damages claimed by the plaintiff, which shall be answered within thirty (30) days.



§ 16-114-206 - Burden of proof.

(a) In any action for medical injury, when the asserted negligence does not lie within the jury's comprehension as a matter of common knowledge, the plaintiff shall have the burden of proving:

(1) By means of expert testimony provided only by a medical care provider of the same specialty as the defendant, the degree of skill and learning ordinarily possessed and used by members of the profession of the medical care provider in good standing, engaged in the same type of practice or specialty in the locality in which he or she practices or in a similar locality;

(2) By means of expert testimony provided only by a medical care provider of the same specialty as the defendant that the medical care provider failed to act in accordance with that standard; and

(3) By means of expert testimony provided only by a qualified medical expert that as a proximate result thereof the injured person suffered injuries that would not otherwise have occurred.

(b) (1) Without limiting the applicability of subsection (a) of this section, when the plaintiff claims that a medical care provider failed to supply adequate information to obtain the informed consent of the injured person, the plaintiff shall have the burden of proving that the treatment, procedure, or surgery was performed in other than an emergency situation and that the medical care provider did not supply that type of information regarding the treatment, procedure, or surgery as would customarily have been given to a patient in the position of the injured person or other persons authorized to give consent for such a patient by other medical care providers with similar training and experience at the time of the treatment, procedure, or surgery in the locality in which the medical care provider practices or in a similar locality.

(2) In determining whether the plaintiff has satisfied the requirements of subdivision (b)(1) of this section, the following matters shall also be considered as material issues:

(A) Whether a person of ordinary intelligence and awareness in a position similar to that of the injured person or persons giving consent on his or her behalf could reasonably be expected to know of the risks or hazards inherent in such treatment, procedure, or surgery;

(B) Whether the injured party or the person giving consent on his or her behalf knew of the risks or hazards inherent in such treatment, procedure, or surgery;

(C) Whether the injured party would have undergone the treatment, procedure, or surgery regardless of the risk involved or whether he or she did not wish to be informed thereof; and

(D) Whether it was reasonable for the medical care provider to limit disclosure of information because such disclosure could be expected to adversely and substantially affect the injured person's condition.



§ 16-114-207 - Expert witnesses.

In any action for medical injury:

(1) Rule 702 of the Uniform Rules of Evidence shall govern the qualifications of expert witnesses;

(2) No witness whose compensation for his services is in any way dependent on the outcome of the case shall be permitted to give expert testimony;

(3) No medical care provider shall be required to give expert opinion testimony against himself or herself as to any of the matters set forth in § 16-114-206 at a trial. However, this shall not apply to discovery. Discovery information can be used at a trial as in other lawsuits.



§ 16-114-208 - Damage awards -- Periodic payment of future damages.

(a) (1) (A) The damages awarded may include compensation for actual economic losses recognized by law suffered by the injured person by reason of medical injury, including, but not limited to, the cost of reasonable and necessary medical services, rehabilitation services, custodial care, loss of services, and loss of earnings or earning capacity;

(B) Any evidence of damages for the cost of any necessary medical care, treatment, or services received shall include only those costs actually paid by or on behalf of the plaintiff or which remain unpaid and for which the plaintiff or any third party shall be legally responsible.

(2) The damages awarded may include compensation for pain and suffering and other noneconomic loss recognized by law.

(b) In the event of a verdict for the plaintiff, the finder of fact shall separately state its awards for both past and future economic losses and for both past and future noneconomic losses.

(c) (1) In the event of a judgment for the plaintiff, if the award for future damages exceeds one hundred thousand dollars ($100,000), the court, at the request of either party, shall order that the future damages of the injured person exceeding one hundred thousand dollars ($100,000) be paid, in whole or in part, by periodic payments as determined by the court, rather than by lump sum payment, on such terms and conditions as the court deems just and equitable in order to protect the plaintiff's rights to future payments.

(2) As a condition to authorizing periodic payments of future damages, the court may order a judgment debtor who is not adequately insured to post security adequate to assure full payment of such damages.

(3) In the event of the death of the injured person prior to completion of installment payments of principal and interest upon motion of any party in interest, the court shall modify the order by deducting from the remaining balance the amount representing unpaid compensation for future pain and suffering and future expenses of care and by ordering the remainder to be paid into and become a part of the estate of the decedent.



§ 16-114-209 - False and unreasonable pleadings.

(a) If any action for medical injury is filed without reasonable cause, the party or attorney who signed the complaint shall thereafter, as determined by the court, be subject to:

(1) The payment of reasonable costs, including attorney's fees, incurred by the other party by reason of the pleading; and

(2) Appropriate sanctions.

(b) (1) In all cases where expert testimony is required under § 16-114-206, reasonable cause for filing any action for medical injury due to negligence shall be established only by the filing of an affidavit that shall be signed by an expert engaged in the same type of medical care as is each medical care provider defendant.

(2) The affidavit shall be executed under oath and shall state with particularity:

(A) The expert's familiarity with the applicable standard of care in issue;

(B) The expert's qualifications;

(C) The expert's opinion as to how the applicable standard of care has been breached; and

(D) The expert's opinion as to how the breach of the applicable standard of care resulted in injury or death.

(3) (A) The plaintiff shall have thirty (30) days after the complaint is filed with the clerk to file the affidavit before the provisions of subsection (a) of this section apply.

(B) If the affidavit is not filed within thirty (30) days after the complaint is filed with the clerk, the complaint shall be dismissed by the court.



§ 16-114-210 - Employed medical care provider.

When a medical care provider is a codefendant with a medical care facility in an action for medical injury, and the only reason for naming the facility as a defendant is that the defendant medical care provider practices in the facility, the plaintiff shall have the burden of proving that the defendant medical care provider is the employee of the facility before the facility may be held liable for the medical care provider's negligence, if any is proven.



§ 16-114-211 - Surveys and inspection reports as evidence.

The results of any surveys or inspections by state or federal regulators, or by accrediting organizations, that are not otherwise privileged and that the plaintiff seeks to use as evidence against a medical care provider must be relevant to the plaintiff's injury to be admissible at trial.



§ 16-114-212 - Tolling of the statute of limitations.

(a) If a plaintiff serves written notice of intention to file an action for medical injury within thirty (30) days prior to the expiration of the applicable statute of limitations, the statute of limitations shall be tolled for ninety (90) days only if the following conditions are met:

(1) The written notice shall be served by certified mail, return receipt requested, upon the medical care provider alleged to have caused the medical injury;

(2) The written notice shall include the following:

(A) The plaintiff's full name, date of birth, present address, address at the time of treatment at issue, and social security number;

(B) The date or dates of the treatment in question and a summary of the alleged wrongful conduct; and

(C) The names and addresses of the known medical care providers relating to the alleged injury; and

(3) An authorization to release medical records signed by the plaintiff, which shall authorize the medical care provider alleged to be liable to obtain pertinent medical records, shall be attached to the notice.

(b) Failure to comply with any of the requirements set forth in subsection (a) of this section shall be deemed to be material and shall result in the statute of limitation's not being tolled.

(c) (1) If the plaintiff files an action for medical injury during this tolling period without the requisite affidavit required by § 16-114-209(b)(1) and (2), the complaint shall be dismissed and costs, attorney's fees, and appropriate sanctions as determined by the court shall be assessed.

(2) The provisions of § 16-114-209(b)(3) do not apply to cases filed during the tolling period.

(d) (1) If a request for the production of copies of the medical records accompanies the written notice of intention to file an action for medical injury in accordance with subsection (a) of this section, and if copies of those medical records are not provided within thirty (30) days of receipt of the notice, then the plaintiff may file an independent expedited declaratory action seeking a declaration that the medical care provider failed to produce the medical records within the thirty-day period.

(2) (A) If the court finds that copies of the medical records were not produced as required by this subsection, the statute of limitations shall be tolled for a period of seventy-five (75) days from the date of the production of the copies of the medical records.

(B) If the court finds that the failure to produce copies of the requested medical records is without good cause, the court shall award the plaintiff his or her reasonable costs and attorney's fees for the declaratory judgment action.






Subchapter 3 - -- Accountants and Attorneys

§ 16-114-301 - Applicability.

This subchapter shall apply only to acts, omissions, decisions, or other conduct in connection with professional services occurring or rendered on or after April 6, 1987.



§ 16-114-302 - Liability of accountants.

No person, partnership, or corporation licensed or authorized to practice under the Public Accountancy Act of 1975, § 17-12-101 et seq., or any of its employees, partners, members, officers, or shareholders shall be liable to persons not in privity of contract with the person, partnership, or corporation for civil damages resulting from acts, omissions, decisions, or other conduct in connection with professional services performed by such person, partnership, or corporation, except for:

(1) Acts, omissions, decisions, or conduct that constitutes fraud or intentional misrepresentations; or

(2) Other acts, omissions, decisions, or conduct if the person, partnership, or corporation was aware that a primary intent of the client was for the professional services to benefit or influence the particular person bringing the action. For the purposes of this subdivision (2), if the person, partnership, or corporation:

(A) Identifies in writing to the client those persons who are intended to rely on the services, and

(B) Sends a copy of the writing or similar statement to those persons identified in the writing or statement,

then the person, partnership, or corporation or any of its employees, partners, members, officers, or shareholders may be held liable only to the persons intended to so rely, in addition to those persons in privity of contract with such person, partnership, or corporation.



§ 16-114-303 - Liability of attorneys.

No person licensed to practice law in Arkansas and no partnership or corporation of Arkansas licensed attorneys or any of its employees, partners, members, officers, or shareholders shall be liable to persons not in privity of contract with the person, partnership, or corporation for civil damages resulting from acts, omissions, decisions, or other conduct in connection with professional services performed by the person, partnership, or corporation, except for:

(1) Acts, omissions, decisions, or conduct that constitutes fraud or intentional misrepresentations; or

(2) Other acts, omissions, decisions, or conduct if the person, partnership, or corporation was aware that a primary intent of the client was for the professional services to benefit or influence the particular person bringing the action. For the purposes of this subdivision, if the person, partnership, or corporation:

(A) Identifies in writing to the client those persons who are intended to rely on the services, and

(B) Sends a copy of the writing or similar statement to those persons identified in the writing or statement,

then the person, partnership, or corporation or any of its employees, partners, members, officers, or shareholders may be held liable only to the persons intended to so rely, in addition to those persons in privity of contract with the person, partnership, or corporation.









Chapter 115 - Mandamus And Prohibition

§ 16-115-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Writ of mandamus" means an order of the circuit court granted upon the petition of an aggrieved party or the state when the public interest is affected, commanding an executive, judicial, or ministerial officer to perform an act or omit to do an act, the performance or omission of which is enjoined by law; and

(2) "Writ of prohibition" means an order of the circuit court to an inferior court or tribunal, prohibiting it from proceeding in a cause or matter over which it has no jurisdiction.



§ 16-115-102 - Jurisdiction.

The circuit court shall have power to hear and determine petitions for the writ of mandamus and prohibition and to issue such writs to all inferior courts, tribunals, and officers in their respective jurisdictions.



§ 16-115-103 - Precedence of petitions over other actions.

Petitions for writs of mandamus or prohibition shall have precedence over all other actions and proceedings and shall be heard and determined summarily.



§ 16-115-104 - Hearings -- Necessity -- Time.

(a) It shall be within the discretion of the judge having jurisdiction, within forty-five (45) days from the date of application, to determine from the petition, and the records and files of the case, whether an evidentiary hearing is warranted.

(b) In the event a hearing is deemed necessary, the judge shall fix and announce a day of court to be held within forty-five (45) days from the date of application.



§ 16-115-105 - Notice of hearing.

(a) Notice of hearing upon any petition for a writ of mandamus or prohibition shall be served in writing upon the officer or persons against whom the relief is sought, for such time and in such manner as may be prescribed by the court having jurisdiction.

(b) The notice shall state the style of the court, the docket number of the action or proceeding, the date and place of hearing, and the relief sought.

(c) The sufficiency of the notice shall be a question for the court.



§ 16-115-106 - Answer.

The party against whom the writ of mandamus or prohibition is sought, when properly served with notice, shall file answer before hearing and show cause why the writ should not be granted; otherwise, upon a proper showing, suitable relief shall be speedily granted.



§ 16-115-107 - Determination of petition.

The court shall hear and determine all questions of law and fact arising on the petition for a writ of mandamus or prohibition. The granting or denying of the writ shall be deemed a final order from which an appeal may be taken.



§ 16-115-108 - Interlocutory orders.

During the pendency of any proceeding upon a petition for a writ of mandamus or prohibition, the court having jurisdiction, or the judge in vacation, may make such temporary orders as appear expedient and proper to prevent injury, waste, or damage of whatsoever kind.



§ 16-115-109 - Appeals by state.

Where the interest or rights of the state or the public is affected by a writ of mandamus or prohibition, the prosecuting attorney or Attorney General may appeal without giving security for costs.






Chapter 116 - Products Liability

Subchapter 1 - -- General Provisions

§ 16-116-101 - Title.

This subchapter may be cited as the "Arkansas Product Liability Act of 1979".



§ 16-116-102 - Definitions.

As used in this subchapter:

(1) "Anticipated life" means the period over which the product may reasonably be expected to be useful to the user as determined by the trier of facts;

(2) "Defective condition" means a condition of a product that renders it unsafe for reasonably foreseeable use and consumption;

(3) "Manufacturer" means the designer, fabricator, producer, compounder, processor, or assembler of any product or its component parts;

(4) "Product" means any tangible object or goods produced, excluding real estate and improvements located thereon. Provided, any tangible object or good produced that is affixed to, installed on, or incorporated into real estate or any improvement thereon shall constitute a product under this subchapter. Provided further, an improvement on real estate shall constitute a product in the event that environmental contaminants exist or have occurred in the improvement;

(5) "Product liability action" includes all actions brought for or on account of personal injury, death, or property damage caused by or resulting from the manufacture, construction, design, formula, preparation, assembly, testing, service, warning, instruction, marketing, packaging, or labeling of any product;

(6) (A) "Supplier" means any individual or entity engaged in the business of selling a product, whether the sale is for resale or for use or consumption.

(B) "Supplier" includes a retailer, wholesaler, or distributor and also includes a lessor or bailor engaged in the business of leasing or bailment of a product.

(C) "Supplier" shall not include any licensee, as the term is defined in § 17-42-103(10), who is providing only brokerage and sales services under a license; and

(7) (A) "Unreasonably dangerous" means that a product is dangerous to an extent beyond that which would be contemplated by the ordinary and reasonable buyer, consumer, or user who acquires or uses the product, assuming the ordinary knowledge of the community or of similar buyers, users, or consumers as to its characteristics, propensities, risks, dangers, and proper and improper uses, as well as any special knowledge, training, or experience possessed by the particular buyer, user, or consumer or which he or she was required to possess.

(B) However, as to a minor, "unreasonably dangerous" means that a product is dangerous to an extent beyond that which would be contemplated by an ordinary and reasonably careful minor considering his or her age and intelligence.



§ 16-116-103 - Limitation on actions.

All product liability actions shall be commenced within three (3) years after the date on which the death, injury, or damage complained of occurs.



§ 16-116-104 - Considerations for trier of fact.

(a) (1) In determining the liability of the manufacturer, the state of scientific and technological knowledge available to the manufacturer or supplier at the time the product was placed on the market, rather than at the time of the injury, may be considered as evidence.

(2) Consideration may also be given to the customary designs, methods, standards, and techniques of manufacturing, inspecting, and testing by other manufacturers or sellers of similar products.

(b) The provisions of this section shall not apply to an action based on express warranty or misrepresentation regarding the product.



§ 16-116-105 - Defenses generally.

(a) Compliance by a manufacturer or supplier with any federal or state statute or administrative regulation existing at the time a product was manufactured and prescribing standards of design, inspection, testing, manufacture, labeling, warning, or instructions for use of a product shall be considered as evidence that the product is not in an unreasonably dangerous condition in regard to matters covered by these standards.

(b) Supplying of a product after its anticipated life may be considered as a defense by the manufacturer as between the manufacturer and supplier if the product is supplied after the expiration date placed on the product by the manufacturer as required by law.

(c) Use of a product beyond its anticipated life by a consumer where the consumer knew or should have known the anticipated life of the product may be considered as evidence of fault on the part of the consumer.



§ 16-116-106 - Evidence of alterations.

If a product is not unreasonably dangerous at the time it leaves the control of the manufacturer or supplier but was made unreasonably dangerous by subsequent unforeseeable alteration, change, improper maintenance, or abnormal use, such conduct may be considered as evidence of fault on the part of the user.



§ 16-116-107 - Supplier's remedy.

A supplier of a defective product who was not the manufacturer shall have a cause of action for indemnity from the manufacturer of a defective product arising from the supplying of the defective product.






Subchapter 2 - -- Firearms and Ammunition

§ 16-116-201 - Proximate cause.

(a) In a product liability action, the actual discharge of a firearm, a nonpowder gun, or ammunition by a person shall be the proximate cause of injury, damage, or death resulting from the use of the product, and not the inherent capability to cause injury, damage, or death of the firearm, the nonpowder gun, or ammunition.

(b) The manufacturer's, importer's, or distributor's mere placement of a firearm, a nonpowder gun, or ammunition into the stream of commerce shall not be conduct deemed sufficient to constitute the proximate cause of injury, damage, or death resulting from a person's use of the firearm, the nonpowder gun, or ammunition.

(c) Even if the accidental discharge of the firearm or nonpowder gun is found to be foreseeable, the manufacturer's, importer's, or distributor's mere placement of the firearm or nonpowder gun in the stream of commerce shall not be conduct deemed sufficient to constitute proximate cause in a product liability action concerning the accidental discharge of a firearm or nonpowder gun.



§ 16-116-202 - Limitations on actions -- Award of fees.

(a) A person or other public or private entity may not bring an action in tort, other than a product liability action, against a firearms, nonpowder gun, or ammunition manufacturer, importer, or dealer for any remedy arising from physical or emotional injury, physical damage, or death caused by the discharge of a firearm, a nonpowder gun, or ammunition unless the action alleges that the physical or emotional injury, physical damage, or death was caused by the intentional or negligent discharge of a firearm, a nonpowder gun, or ammunition by the manufacturer, importer, or dealer.

(b) A firearm, a nonpowder gun, or ammunition manufacturer, importer, or dealer shall not be held liable as a third party for the actions of another person involving the use of a firearm, a nonpowder gun, or ammunition in any cause of action.

(c) (1) The court, upon the filing of a proper motion, shall dismiss any action brought against a firearms, nonpowder gun, or ammunition manufacturer, importer, or dealer, which the court determines is prohibited under subsection (a) or subsection (b) of this section.

(2) Upon dismissal under this subsection, the court shall award reasonable attorney's fees, in addition to costs, to each named defendant against whom the cause of action is dismissed.

(d) (1) Notwithstanding subsection (a) of this section, a firearms, nonpowder gun, or ammunition manufacturer, importer, or dealer may be sued in tort for any damages proximately caused by an act of the manufacturer, importer, or dealer in violation of a state or federal law or regulation.

(2) In any action brought under this subsection, the plaintiff shall have the burden of proving by a preponderance of the evidence that the defendant violated the state or federal law or regulation.



§ 16-116-203 - Applicability.

Nothing contained in this subchapter shall bar recovery by a plaintiff in a cause of action in which the plaintiff proves that the proximate cause of the injury, damage, or death was:

(1) A defective firearm, a defective nonpowder gun, or defective ammunition that caused the firearm, nonpowder gun, or ammunition to be at variance with its design; or

(2) A defectively designed firearm, a defectively designed nonpowder gun, or defectively designed ammunition that did not function in the manner reasonably expected by the ordinary consumer of the firearm, nonpowder gun, or ammunition.









Chapter 117 - Receivership

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Appointment and Powers of Receiver Generally

§ 16-117-203 - Actions by receivers -- Employment of attorneys.

In all cases where it is necessary or proper for a receiver to collect debts by suit, he or she may sue in his or her own name, but all moneys collected by the receiver shall be accounted for and paid into court or be subject to the order of the court. The receiver shall have power to employ attorneys and make to them a reasonable allowance for services. The attorneys shall be paid out of the funds collected by the receiver.



§ 16-117-205 - Appointment for corporation, copartnership, or joint-stock company -- Powers and duties.

(a) Whenever, in any case, a receiver is appointed for a corporation or its trustees, any copartnership, or joint-stock company, and the order or decree of the court is that the lands, tenements, goods, chattels, funds, assets, moneys, credits, choses in action, rights and interests of every kind, name, and nature, either in law or equity, or any part thereof, belonging to the corporation or its trustees, a copartnership or joint-stock company, be placed in the hands of the receiver, from thenceforward until the further order or decree of the court, the receiver shall have full possession, custody, and control thereof, and shall be vested with the title, so far as it shall be necessary to collect debts, preserve the assets and property for the benefit of creditors, and all persons interested. The receiver may, and shall, bring and prosecute and defend all suits in his or her own name that may be necessary for that purpose.

(b) In all suits which may be pending in any court, prosecuted by or brought against such corporation, trustees, copartnership, or joint-stock company or in which either may be interested, the receiver may be substituted as a party, on his or her own application, without process or revivor. He or she shall prosecute or defend the suit with the same effect as the original parties might or could do, and suits may progress against him or her by substitution in the same manner.



§ 16-117-206 - Cases between individuals.

The provisions of §§ 16-117-204 and 16-117-205 shall apply to cases between individuals, with like effect, as declared in these sections.



§ 16-117-207 - Receivers pendente lite generally.

(a) In an action by a vendor to vacate a fraudulent purchase of property, by a creditor to subject any property or fund to his or her claim, or between partners or others jointly owning or interested in any property or fund, on the application of plaintiff or of any party whose right to or interest in the property or fund or the proceeds thereof, is probable, and where it is shown that the property or fund is in danger of being lost, removed, or materially injured, the court may appoint a receiver to take charge thereof during the pendency of the action, and may order and coerce the delivery of the property to him or her.

(b) No party or attorney, or person interested in an action, shall be appointed receiver therein.

(c) Before entering upon his or her duties, the receiver must be sworn to perform them faithfully. With one (1) or more sureties approved by the court, he or she shall execute a bond to the person and in such sum as the court shall direct, to the effect that he or she will faithfully discharge the duties of receiver in the action, and obey the orders of the court therein.

(d) The receiver has, under the control of the court, power to bring and defend actions, to take and keep possession of the property, to receive rents, collect debts, and generally do such acts respecting the property as the court may authorize.



§ 16-117-208 - Receiver to preserve mortgaged property.

In an action by a mortgagee for the foreclosure of his mortgage, and the sale of the mortgaged property, a receiver may be appointed where it appears that the mortgaged property is in danger of being lost, removed, or materially injured, or that the conditions of the mortgage have not been performed and that the property is probably insufficient to discharge the mortgage debt. However, no receiver shall be appointed at the instance of the holder of the mortgage where it appears that the debtor or mortgagor has mortgaged his or her crops, or his or her interest therein, for the purpose of obtaining money or supplies for the making of the crop or waived his or her rents for that purpose, and that the mortgage debt or the consideration for the waiver of rents has not been repaid.



§ 16-117-209 - Reports and accounts.

(a) (1) Receivers shall make report of their proceedings every six (6) months, or more often if required by the court.

(2) The performance of this duty may be enforced by attachment, sequestration, or other proper and effectual means.

(b) Receivers shall have credit for all taxes, expenses, attorney's fees, and necessary disbursements, in the execution of their trusts, and such reasonable and proper compensation for their own services as the court may allow, to be paid out of the trust fund as part of the costs and expenses.

(c) (1) The court shall pass on their accounts.

(2) A confirmation of the accounts shall be conclusive against all persons whatsoever and not subject to be reinvestigated, except for actual fraud.



§ 16-117-210 - Removal.

Receivers and others appointed who are subject to the provisions of §§ 16-117-203, 16-117-205, 16-117-206, 16-117-209, and 16-117-210 may be removed at any time by the court when it satisfactorily appears that they have failed to discharge any duty incumbent on them or for other sufficient cause. This may be done upon the motion of any person interested either as party, creditor, or otherwise.






Subchapter 3 - -- Petition by Insolvent Debtor

§ 16-117-301 - Complaint to be declared insolvent -- Appointment of receiver.

Any insolvent debtor may file in the circuit court of the county in which he or she resides a complaint in which one (1) or more of his or her creditors shall be made defendants, asking to be declared an insolvent, and asking for the appointment of a receiver to take charge of his or her property and distribute the property among his or her creditors. Upon the filing of the petition, the court shall appoint a receiver.



§ 16-117-302 - Delivery of property -- Selection of exempt property.

(a) When the receiver has been qualified, the debtor shall turn over to the receiver all of his or her property. For the real estate he or she shall execute, acknowledge, and deliver to the receiver a proper deed of conveyance.

(b) The debtor shall be allowed by the court to select and reserve whatever property may be allowed to him or her by law as exempt from execution.



§ 16-117-303 - List of creditors furnished -- Notice.

The debtor shall furnish the names and addresses of his or her creditors, who shall be notified by mail and also by order of publication of the filing of the complaint.



§ 16-117-304 - Attachments -- Intervention by receiver -- Dismissal and return of property.

The receiver shall intervene in every case in which the property of the insolvent debtor has, within ten (10) days before the filing of the petition, been attached. Upon the receiver's motion, every such attachment shall be dissolved and the attached property shall be turned over to the receiver upon the payment by the receiver of all costs which have accrued in the attachment suit.



§ 16-117-305 - Receiver to convert property into money.

As soon as the receiver shall have taken the property into his or her custody, he or she shall proceed under the direction of the court, or of the judge, in vacation, to convert the property into money.



§ 16-117-306 - Distribution of funds.

(a) Upon the final hearing, the court, after deducting the cost and paying all public taxes, shall order the proceeds to be distributed among the creditors in the order and with the following preferences:

(1) The salaries of employees earned within three (3) months and all laborers' wages shall be paid first.

(2) After making the payments provided for in subdivision (a)(1) of this section, the funds in hand shall be applied pro rata towards the payment of the claims of all creditors who shall, before the making of the order of distribution, file in the court a stipulation for the use of the debtor to the effect that in consideration of the preference to be thus obtained, the debtor shall be acquitted of all further liability in personam to such creditor.

(3) After making the payments provided for in subdivision (a)(2) of this section, the remainder of the funds, if any, shall be paid and distributed equally among the other creditors.

(b) If the action or proceeding is commenced within twelve (12) months from the filing of the stipulation provided for in subdivision (a)(2) of this section, the stipulation shall not be held or construed to affect or impair the right of the creditor to collect the remainder of his or her claim, if any, from any other person who is bound to him or her therefor, or to enforce any other security he or she may have for his or her claim, nor shall the stipulation be held to constitute a bar to any action brought or proceeding taken against the debtor for the balance of his or her debt, if the creditor proves that the debtor was guilty of fraud in obtaining the stipulation either by withholding his or her property from the receiver or otherwise.

(c) Any creditor having a lien upon any of the debtor's property for his or her claim shall be required to make a proper deduction for the value of his or her security before participating in the distribution of the general assets of the debtor.

(d) Except as to the creditors of the first class, as enumerated in subsection (a) of this section, no order for the distribution of the funds among the creditors shall be made within ninety (90) days from the first day of the publication of the order provided for in § 16-117-303.



§ 16-117-307 - Insolvent partnerships.

In the case of an insolvent partnership, all or any of the partners may unite in one (1) complaint filed in the county where either one resides; but in such cases, all individual as well as firm property must be turned over to the receiver, and the firm property and the individual property shall be administered separately, according to the rules of equity.






Subchapter 4 - -- Assignments for Benefit of Creditors

§ 16-117-401 - Assignee to take possession of property -- Inventory -- Bond to be given.

(a) In all cases in which any person makes an assignment of his or her property for the benefit of his creditors, it shall be the duty of the assignee named in the deed of assignment to take immediate possession of the property for the purpose of making an inventory and description of the property and for the care and preservation of the property.

(b) Within ten (10) days after taking possession of the property, the assignee shall file with the clerk of the circuit court a full, true, and complete inventory and description of the property together with his or her bond in double the amount of the supposed value of the property with good security, to be approved by the clerk, which bond shall be conditioned that the assignee shall faithfully execute the trust confided to him or her under the provisions of the deed of assignment, and the order of the court.



§ 16-117-402 - Actions contesting assignment.

(a) All proceedings for the purpose of contesting the validity of the assignment shall be instituted within six (6) months from the date of the assignment, by filing complaint in the circuit court of the proper county, setting forth the grounds upon which the assignment is contested.

(b) Any creditor or person interested in the execution of the assignment may be made parties plaintiff or defendant to the proceeding.

(c) If, for any cause, the assignment is declared void, the assignment shall then be considered and treated as a general assignment of all his or her property, not exempt from execution, for the benefit of all his or her creditors pro rata. The property shall be disposed of and distributed for their benefit under the orders and direction of the court. The assignee shall become subject to the control and direction of the circuit court in the same manner as if he or she had been appointed a receiver to take charge of the fund in court.



§ 16-117-403 - Contest of assignment due to fraud.

Any assignment for the benefit of creditors may be contested or attacked for fraud by any creditors. Proof of fraud on the part of the assignor shall be sufficient to invalidate the assignment, whether the assignee knew of it or not.



§ 16-117-404 - Sale or disposal of property.

(a) Upon the petition of any person interested in the execution of the assignment presented to the circuit court, setting forth the necessity for the sale or disposition of the property or any portion thereof not provided for in the deed of assignment, the court shall make such order in relation thereto as may seem just and for the best interest of the estate, setting forth the time and terms of the sale. The order shall be endorsed upon the petition and filed with the clerk of the court.

(b) Nothing in this act shall be construed as to authorize the assignee to sell or dispose of the property until he or she has executed his or her bond in accordance with the provisions of § 16-117-401.



§ 16-117-405 - Employment of counsel by assignee.

In case any portion of the property involved in the assignment becomes involved in litigation, that fact, when made known to the circuit court by the assignee, shall authorize the court to direct the assignee to employ counsel either to prosecute or defend in the litigation. The court shall stipulate in the order the percentage to be allowed the attorney as the fee for his or her services, which is to be paid out of the estate.



§ 16-117-406 - Account of assignee -- Allowances to assignee.

(a) The assignee shall, in the circuit court of the county in which the assignment is made, after one (1) year from the date of the assignment, and every year thereafter until the proceeds of the property assigned are disposed of for the benefit of creditors, present to the court a fair written statement or current account in which the assignee shall charge himself or herself with the whole amount of the property assigned including all debts due or to become due and credit himself or herself with all sums of money expended, either by payment of debts or otherwise, exhibiting with the account the receipts and vouchers for all moneys paid out to the creditors of the assignment.

(b) The account so made out shall be filed in the office of the clerk of the circuit court of the county and become a part of the record thereof. Certified copies of the account shall be competent evidence of the facts contained therein, in any of the courts of this state, in the same manner and to the same extent as the records of any other court.

(c) The account shall be carefully examined by the court. Upon the examination the court shall allow the assignee for all debts with which he or she stands charged, which the court shall be satisfied could not be collected, and shall allow the assignee any sum not exceeding ten percent (10%) on all sums less than one thousand dollars ($1,000), and on all sums over one thousand dollars ($1,000), five percent (5%) for his or her risk and trouble in attending to the settlement of the assignment.



§ 16-117-407 - Liability of assignee on bond.

The assignee shall be liable upon his bond to anyone interested in the property included in the assignment for any loss that may occur by reason of his negligence or mismanagement of the property after the property comes into his possession. He shall also be liable for any failure upon his part to obey the orders of the circuit court in relation thereto or to carry out the provisions of the assignment.









Chapter 118 - Miscellaneous Actions

§ 16-118-101 - Agreed cases.

(a) Parties to a question which might be the subject of a civil action may, without action, agree upon a case containing the facts upon which the controversy depends and present a submission of the case to any court which would have jurisdiction if an action had been brought.

(b) It must appear by affidavit that the controversy is real and the proceedings are in good faith to determine the rights of the parties.

(c) The court shall, upon submission of the case, hear and determine the case and render judgment as if an action were pending.

(d) The case, the submission, and the judgment shall constitute the record.

(e) The judgment shall be with costs, may be enforced, and shall be subject to reversal in the same manner as if it had been rendered in an action unless otherwise provided in the submission.



§ 16-118-102 - Obtaining discovery.

(a) No action to obtain a discovery shall be brought except in aid of some other action pending where any person or corporation is liable, either jointly or severally with others, by the same contract. In such a case, an action may be brought against any of the parties who are liable to obtain discovery of the names and residences of the others who are also liable.

(b) (1) In such actions, the plaintiff shall state in his or her complaint, in effect, that he or she has used due diligence, without success, to obtain the information asked to be discovered and that he or she does not believe the parties to the contract, who are known to him or her, have property sufficient to satisfy his or her claims.

(2) The complaint and the cost of the action shall be paid by the plaintiff unless the discovery is resisted.



§ 16-118-103 - Gambling debts and losses.

(a) (1) (A) (i) Any person who loses any money or property at any game or gambling device, or any bet or wager whatever, may recover the money or property by obtaining a judgment ordering the return of the money or property following an action against the person winning the money or property.

(ii) The suit shall be instituted within ninety (90) days after the paying over of the money or property so lost.

(B) The replevin suit provided for in subdivision (a)(1)(A) of this section does not excuse a person from liability for or create a defense under § 5-2-601 et seq. to any crime of violence with which he or she may be charged as a result of conduct to recover money or property so lost.

(2) The heirs, executors, administrators, or creditors of the person losing any money or property at any game or gambling device, or on any bet or wager whatever, may have the same remedy as is provided in subdivision (a)(1) of this section for the person losing.

(3) Nothing in this subsection shall be so construed as to enable any person to recover any money or property lost on any turf race.

(b) (1) All judgments, conveyances, bonds, bills, notes, securities, and contracts, where the consideration or any part thereof is money or property won at any game or gambling device, or any bet or wager whatever, or for money or property lent to be bet at any gaming or gambling device, or at any sport or pastime whatever, shall be void.

(2) The assignment of any bond, bill, note, judgment, conveyance, contract, or other security shall not affect the defense of the person executing the assignment.

(c) Any matter of defense under this section may be specially pleaded or may be given in evidence under the general issue.

(d) (1) In all suits under this section, the plaintiff may call on the defendant to answer on oath any interrogatory touching the case, and if the defendant refuses to answer, the same shall be taken as confessed.

(2) The answer shall not be admitted as evidence against the person in any proceedings by indictment.

(e) It is the strong public policy of the State of Arkansas that gambling, whether regulated or unregulated, on credit is an unenforceable contract and the courts of this state shall not enforce gambling debts, regardless of whether the contract was entered into within this state or without this state.



§ 16-118-104 - Vendor's action for recovery of property.

(a) In any action brought in the courts of this state for the recovery of money contracted for property in possession of the vendee, it shall not be lawful to include the property in any schedule intended to protect the property, or exempt it from seizure on attachment or sale on execution or other process issued from any court for the collection of any debt upon the claim of the plaintiff.

(b) In any such action the court or clerk shall issue, on petition of the plaintiff, duly verified, describing the property and stating its value at or after commencement of the action, an order, which may be embodied in the original summons if the order is issued at the same time as the original, stating the name of the court and the style of the action and directing the sheriff or other officer to take the property described in the petition and hold it subject to the orders of the court.

(c) The defendant may give bond for the retention of the property as in cases of orders of delivery of personal property.

(d) When it appears by affidavit of the plaintiff or by the return of the order of the court, or when it is shown by the plaintiff's petition, that the property has been disposed of or concealed so that the order cannot be executed, the court may compel the attendance of the defendant and examine him on oath as to the situation of the property, and the court punish a disobedience of its order as in cases of contempt.



§ 16-118-105 - Usurpation of office or franchise -- Vacation of charters.

(a) In lieu of the writs of scire facias and quo warranto, or of information in the nature of a quo warranto, actions may be brought to vacate or repeal charters and prevent the usurpation of an office or franchise.

(b) (1) Whenever a person usurps an office or franchise to which he or she is not entitled by law, an action may be instituted against him or her, either by the state or the party entitled to the office or franchise, to prevent the usurper from exercising the office or franchise.

(2) A person who continues to exercise an office after having committed an act, or omitted to do an act, of which the commission or omission, by law, created a forfeiture of his or her office, shall be subject to be proceeded against for a usurpation thereof.

(3) (A) It shall be the duty of the prosecuting attorney to institute the actions mentioned in this section against all persons who usurp county offices or franchises where there is no other person entitled thereto or the person entitled fails to institute the action for three (3) months after the usurpation.

(B) For usurpation of other than county offices or franchises, the action by the state shall be instituted and prosecuted by the Attorney General.

(4) (A) (i) When a person is adjudged to have usurped an office or franchise, he or she shall be deprived thereof by the judgment of the court, and the person adjudged entitled thereto shall be reinstated in the office or franchise.

(ii) No one shall be adjudged entitled thereto unless the action is instituted by him or her.

(B) The court shall have power to enforce its judgment by causing the books and papers, and all other things pertaining to the office or franchise, to be surrendered by the usurper, and by preventing him or her from further exercising or using the office or franchise, and may enforce its orders by fine and imprisonment until obeyed.

(5) When the usurper has received fees and emoluments arising from the office or franchise, he or she shall be liable therefor to the person entitled thereto, who may claim the fees and emoluments in the action brought to deprive him or her of the office or franchise or in a separate action. If no one is entitled to the office or franchise, the fees and emoluments may be recovered by the state and paid into the public treasury.

(c) The action to repeal or vacate a charter shall be in the name of the state and brought and presented by the Attorney General or, under his or her sanction and direction, by an attorney for the state.

(d) The pleadings in the actions named in this section are not required to be verified by affidavit unless prosecuted by a private individual.



§ 16-118-106 - Alienation of affection and criminal conversation.

The actions of alienation of affection and criminal conversation are abolished.



§ 16-118-107 - Civil action by crime victim.

(a) (1) Any person injured or damaged by reason of conduct of another person that would constitute a felony under Arkansas law may file a civil action to recover damages based on the conduct.

(2) The burden of proof for showing conduct that constituted a felony shall be a preponderance of the evidence.

(3) If the person who is injured or damaged prevails, he or she shall be entitled to recover costs and attorney's fees.

(b) The action may be maintained by the person who was injured or damaged or, after the person's death, the executor, administrator, or representative of his or her estate.

(c) The remedy provided in this section shall be in addition to any other remedies in law or equity.

(d) This section does not apply to offenses under § 5-28-101 et seq. or § 5-55-101 et seq.



§ 16-118-108 - Civil actions against sellers of drug paraphernalia.

(a) As used in this subchapter, "drug paraphernalia" means those items as defined by §§ 5-64-101, 5-64-403(a)(4), 5-64-443, and 5-64-505.

(b) (1) Any person who becomes addicted to any controlled substance, as a result of the use of any drug paraphernalia sold to him or her by a store dealing in drug paraphernalia items, has a cause against the seller if the person can prove that the item purchased from the seller's store contributed to his or her addiction.

(2) Any parent or guardian may bring a cause of action described in subsection (a) of this section on behalf of a minor.

(c) Any third person injured or killed by a person using a controlled substance, whose use was caused or aided by the use of drug paraphernalia sold to the person by a store dealing in drug paraphernalia items, has a cause of action against the seller if the third person can prove that the item purchased from the store contributed to the person's use and the person's use proximately caused the third person's injury or death.

(d) Any person who requires hospitalization or outpatient service for drug abuse or a related medical problem is entitled to recover from any store that has sold any drug paraphernalia to the person and reimbursement for any such costs incurred.

(e) Any federal or state agency that provides medical or kindred treatment to any person who is addicted to drugs as a result of the use of any drug paraphernalia may cause litigation to be commenced against any store or individual that has sold an item of drug paraphernalia that contributed to the person's drug abuse and subsequent treatment, for the purpose of collecting the reasonable costs incurred by the federal or state agency.

(f) Prior to awarding any damages under this subchapter, the trier of fact shall make written determinations regarding the following questions:

(1) That a reasonably prudent person acting as the seller would have known or should have known that the item sold would be utilized in the unlawful use of drugs;

(2) Considering all the facts and circumstances surrounding the sale, including the physical characteristics of the business establishment and its method of operation, that the seller knew or should have known that the items sold would be utilized in the unlawful use of drugs.






Chapter 119 - Preservation And Restoration Of Records

§ 16-119-101 - Other methods of restoration unaffected by chapter.

Nothing in this chapter shall be so construed as to hinder or prevent any lost, burned, or destroyed records, papers, or proceedings from being reinstated and reestablished by any other mode known to or recognized by laws existing prior to January 10, 1857, should the other mode be deemed more convenient and work no wrong or injustice to the parties interested.



§ 16-119-102 - Proceedings for restoring records generally.

In adjudicating upon any petition filed under the provisions of this chapter, similar proceedings shall be had as upon any other cases pending in the court with the same right of appeal and of suing out writs of error to the high legal tribunals.



§ 16-119-103 - Restoration of destroyed judgments generally.

(a) If any person or persons, either in the person's or persons' own right or as guardian or guardians, executor or executors, or administrator or administrators, have obtained any allowance, judgment, or decree, either for money or any kind of property, or for the performance of any act, in a probate, county, or chancery court existing in any county in the State of Arkansas prior to July 1, 2001, or in any circuit court against any person or persons, either in the person's or persons' own right or as guardian or guardians, executor or executors, or administrator or administrators, the person or persons may file in the office of the clerk of the circuit court a petition, addressed to the court, setting forth therein the amount, nature, and substance of the allowance, judgment, or decree and that the allowance, judgment, or decree has been lost, destroyed, or burned.

(b) Upon the hearing of the petition, if the court is advised of the truth of the matter contained in the petition, it shall thereupon order, adjudge, or decree, as the case may be, that the allowance, judgment, or decree, in conformity with the allegations in the petition, be reinstated upon the records of the court to have the same force and effect and to relate back and take effect from the time when the original allowance, judgment, or decree was rendered.



§ 16-119-104 - Restoration of destroyed judgments -- Procedural conditions.

No reinstating order, sentence, or decree shall be rendered by the court, unless:

(1) The petition is verified by affidavit and has been filed in the office of the clerk of the court thirty (30) days previous to the term of the court at which the application is intended to be made; and

(2) Due notice of the intended application, setting forth, in a brief manner, the object and intent of the application, is given to the adverse party or parties, either by personal service, by delivering a copy of the notice in writing at least thirty (30) days before the first day of the term of court at which the intended application is to be made, or by publication in some newspaper published in the county for two (2) consecutive weeks, the last publication to be at least six (6) weeks before the first day of the term of the court at which the intended application is to be made. However, if there is no newspaper printed in the county, then the publication shall be made in some newspaper printed in Little Rock, Arkansas.



§ 16-119-105 - Restoration of records in pending cases.

(a) In case any matter or proceeding pending in the county or circuit courts of any county is still undisposed of, and the records or original papers on file in either of the courts are lost, destroyed, or burned, any person or persons legally interested in any manner whatever in any such matters or proceedings may file a petition in the office of the clerk of the court in which the matter or proceeding is pending, addressed to the court, setting forth the nature and substance of the matter or proceedings, or of the original papers filed and lost, destroyed, or burned, and praying that the original papers may be reinstated upon the record.

(b) Thereupon, if the court is satisfied and advised of the truth of the allegation in the petition, it shall order, adjudge, or decree that the original papers, pursuant to the allegation of the petitioner, be filed and reinstated upon the records of the court, to have the same force and effect and to relate back and take effect from the time when the original was filed or the original matter or proceedings were had.

(c) No such order, judgment, or decree shall be made by any of the courts unless the applicant shall have given to the other party or parties interested or concerned in the matters or proceedings due notice of the intended application, according to the provisions regarding notice in § 16-119-104.



§ 16-119-106 - Papers evidencing title to real or personal property recorded anew.

(a) In all cases in which any deed of conveyance, title bond, mortgage, deed, or other written muniment of title of or concerning any property, either real or personal, which by the laws of this state could be admitted to record, have been admitted of record in any county and the record thereof has been lost, destroyed, or burned, but the original of the instrument of conveyance, or copy duly certified according to law, is in the possession of the person entitled to the instrument of conveyance, the original or duly certified copy of the instrument of conveyance may be recorded anew in the office of the clerk and ex officio recorder of the county. The record shall relate back and have full force and effect from the date of the first record of the instrument of conveyance.

(b) (1) In case no original or duly certified copy has been preserved, then any person or persons interested in the instrument of conveyance, or the person's or persons' heirs, executor or executors, administrator or administrators, or guardian or guardians, may file a petition in the office of the clerk of the circuit court of any such county, addressed to the circuit court thereof, setting forth the names and relations of the different parties to the instrument of conveyance, and the subject matter thereof, and praying that the instrument of conveyance may be ordered to be admitted of record in the office of the recorder of the county.

(2) If the court is sufficiently advised of the truth of the matters contained in the petition, it shall decree that the prayer of the petition be allowed and that a copy of the petition and decree be certified, under the seal of the court, to the recorder of the county to be by him or her recorded. The record thereof shall relate back and have full force and effect from the date of the original record.

(3) No such decree shall be made by the court unless previous notice of the intended application has been given to the other party or parties to the instrument of conveyance, or to their heirs, executors, or administrators according to the terms required in § 16-119-104.



§ 16-119-107 - Restoration of marriage records.

(a) (1) In cases where any marriage has been legally solemnized in any county, and the certificate of marriage required by law to be filed in the office of the recorder for the county, together with the record thereof, has been lost, destroyed, or burned, it shall be the duty of the person who solemnized the marriage, at the request and on the demand of either of the parties between whom the marriage was solemnized, to furnish him, her, or them, under his hand, a certificate of marriage.

(2) The certificate, in addition to setting forth the date of the marriage and the names, ages, and residences of the parties at the time the marriage ceremony was performed between them and that he performed the marriage ceremony between them, shall also set forth in what capacity the person granting the certificate acted, whether as a judge, justice of the peace, minister, priest, or otherwise, at the time of the solemnization of the marriage, and that the original certificate of the marriage was made out by him and duly filed in the office of the clerk and recorder for the county, as required by law.

(3) The person so receiving the certificate may, within ninety (90) days after procuring the certificate from the person who solemnized the marriage, file the certificate in the office of the clerk and recorder of the county, whose duty it shall be to record the certificate in his record of marriage certificates.

(4) The certificate shall relate back and have full force and effect from the date of the solemnization of such marriage.

(b) (1) In case the person who solemnized the marriage has died or resides beyond the limits of this state so that the certificate cannot be obtained, then the parties between whom the marriage was originally solemnized, or the one surviving if either be dead, or their heirs, by their guardian, in case both the parties are dead, wishing to reinstate the record of the marriage may file their petition in the office of the clerk of the county court setting forth therein the substance of the original marriage certificate or the time when and the person by whom the marriage was performed, in what capacity the person acted, whether as judge, justice of the peace, minister, or priest, and that the certificate, with the record thereof, was lost, destroyed, or burned.

(2) Upon hearing the petition, if the county court is advised of the truth of the matters contained in the petition, it shall decree that the marriage record be reinstated upon the records of the recorder's office, and the clerk of the court shall certify a copy of the petition and decree down to the recorder, who shall record them.

(3) The marriage record shall relate back and have the same force and effect from the time when the marriage ceremony was first performed as though the original record had never been lost, destroyed, or burned.

(4) No such decree shall be made or rendered by the court unless:

(A) The petition has been filed in the office of the clerk of the court, verified by the affidavit of the petitioner or some other reputable person for him, her, or them; and

(B) The petitioner has caused a notice of the intended application to be published in some newspaper printed in the county at least six (6) weeks before filing the petition with the county court calling on all persons who might feel themselves concerned to file notice with the county court as to why the record should not be reinstated upon the records of the recorder of the county. If no newspaper is printed in the county at the time of the publication, then the publication may be made in some newspaper printed in the City of Little Rock, Arkansas.



§ 16-119-108 - Restoration of record of married person's schedule of property.

(a) (1) In all cases in which any married woman availed herself of the provisions of §§ 9-11-501 and 9-11-509 -- 9-11-514 and has filed in the office of the recorder of the county a schedule of the property to which she is entitled under the provisions of §§ 9-11-501 and 9-11-509 -- 9-11-514, and the schedule has been lost, destroyed, or burned, the married woman may file in the office of the clerk of the circuit court of the county, her petition addressed to the circuit court, setting forth a full description of the nature of the property and the manner in which she derived title to the property, and setting forth that a schedule of the property, under the provisions of §§ 9-11-501 and 9-11-509 -- 9-11-514, has been filed in the office of the recorder for the county.

(2) The petition shall state, as nearly as possible, the time when the schedule was filed and pray that the schedule may be reinstated and admitted of record in the recorder's office of the county. The petition shall be verified by the affidavit of the petitioner or some other disinterested reputable person for her.

(b) The court, being sufficiently advised of the truth of the matters set forth in the petition, shall grant the prayer of the petition and shall direct a copy of the petition and decree of the court, granting the prayer thereof, to be certified by the clerk of the court under seal. The petition and decree shall be recorded in the recorder's office of the county and shall relate back to and have full force and effect from the date of the filing of the original schedule of the property for record.

(c) No such decree shall be rendered by the court unless the applicant has previously given public notice of the intended application, addressed to all whom it might concern, by publication for two (2) consecutive weeks in some newspaper published in the county or, if none is published therein, then in some newspaper printed in Little Rock, Arkansas, for at least six (6) consecutive weeks before the commencement of the term of court at which the application is to be made.



§ 16-119-109 - Restoration of bonds of executors, administrators, or guardians.

(a) In all cases relating to executorships, administrations, and guardianships in which the bonds of the executors, administrators, or guardians were lost, destroyed, or burned, it shall be the duty of the circuit court of the county to require all the executors, administrators, or guardians who have not already done so to file in the court a report in which they shall set forth, as far as possible, their proceedings in their executorships, administrations, or guardianships, the amount and conditions of their bonds originally given, and the names of their securities.

(b) After the filing of the report, the court shall immediately order the clerk to issue citations against all the securities named in the report as having been signers of the executor's, administrator's, or guardian's bond, which citations shall command the securities to appear before the court on or before the date specified therein and show cause why the bonds so reported should not be established and reinstated upon the records of the court with like effect as the original bond.

(c) At the return term of the citation, the court shall proceed to hear the allegations and proofs of the parties in case opposition is made to the reinstating of the bond, and shall determine the same as the right thereof shall appear.

(d) If no opposition is made or if the finding of the court shall be against the obligors in the bond, then the court shall order that the copy set forth in the report be reinstated as the original bond, and the copy of the bond shall be recorded by the clerk in the book kept by the clerk in his or her office for that purpose, with a copy of the order reinstating the bond.

(e) No such order shall be entered in any case unless the securities have had thirty (30) days' notice before the commencement of the term of the court at which the citation is returnable.

(f) Any executor, administrator, or guardian who fails to make any report as specified in this section, when required to do so by order of the probate court of the county, within thirty (30) days after the making and entering of the order, and being notified of the order, shall incur the same pains and penalties that are prescribed by law for failure to make any settlement required by existing laws. The court, at the next succeeding term after such a failure, shall revoke his, her, or their letters, and the executor's, administrator's, or guardian's powers shall thenceforth cease.



§ 16-119-110 - Certified copies of restored record admissible as evidence.

A duly certified copy of the record of any instrument, order, judgment, or decree made by virtue of this chapter shall be received in evidence in any of the courts of this state, without any further proof thereof, and shall be prima facie evidence of the loss, destruction, or burning of the original upon which the record, order, judgment, or decree is based, and of the contents thereof.



§ 16-119-111 - Record books unfit for preservation -- Transcriptions to take place of originals.

(a) The county courts of the various counties of the state are authorized to have transcribed into well-bound books, suitable for that purpose, provided by the courts, all records contained in books that, in the opinion of the county courts, are in a condition unfit for preservation.

(b) The transcript, after being submitted to the county court, examined, compared, and adopted, shall take the place of and be regarded as the original record and, as such, shall be deposited with other records in the office of the county court.






Chapter 120 - Immunity From Tort Liability

Subchapter 1 - -- General Provisions

§ 16-120-101 - Legislative determination.

The General Assembly has determined that nonprofit corporations serve important functions in providing services and assistance to persons in the state and that, in order for these nonprofit corporations to function effectively, persons serving on the board of directors should not be subject to vicarious liability for the negligence of corporate employees or other directors. The General Assembly has further determined that potential exposure to vicarious liability has a detrimental effect on the participation of persons as directors of nonprofit corporations and that providing immunity to directors of those corporations for certain types of liability will be in the best interest of the state and that the same immunity should be extended to members of governing bodies of governmental entities.



§ 16-120-102 - Persons granted immunity.

(a) Except as otherwise provided by this chapter, no member of any board, commission, agency, authority, or other governing body of any governmental entity and no member of the board of directors of a nonprofit corporation that holds a valid federal income tax exemption issued by the Internal Revenue Service shall be held personally liable for damages resulting from:

(1) Any negligent act or omission of an employee of the nonprofit corporation or governmental entity; or

(2) Any negligent act or omission of another director or member of the governing body of the governmental entity.

(b) The same immunity provided by this chapter shall be extended to any athletic official during the officiating of an interscholastic, intercollegiate, or any other amateur athletic contest being conducted under the auspices of a nonprofit or governmental entity. No official shall be held personally liable in any civil action for damages to a player, participant, or spectator as a result of his acts of commission or omission arising out of officiating duties and activities. Nothing in this subsection shall be deemed to grant immunity to any person causing damage by his malicious, willful, wanton, or grossly negligent act.



§ 16-120-103 - Exceptions to immunity grant.

(a) The immunity provided by this chapter shall not extend to acts or omissions of directors of nonprofit corporations or members of boards, commissions, agencies, authorities, or other governing bodies of any governmental entity which constitute ordinary or gross negligence personal to the director or member or to intentional torts committed by a director or member.

(b) The immunity provided by this chapter shall not extend to acts or omissions of directors of nonprofit corporations which are licensed or permitted by the Arkansas Alcoholic Beverage Control to dispense alcoholic beverages, beer, or wine.

(c) Nothing in this chapter shall be construed to limit the liability of a nonprofit corporate entity itself for damages resulting from any negligent act or omission of an employee of the nonprofit corporation.



§ 16-120-104 - Transfer of assets to avoid claims.

If a nonprofit corporation transfers assets to a member of the board of directors of the corporation or to another nonprofit corporation in order to avoid claims against corporate assets resulting from a judgment rendered as a result of a suit to recover damages for the negligence of the corporation, a corporate employee or a director, the director to whom the asset is transferred, or any director of the corporation from which assets are transferred to avoid those claims may be held personally liable for any judgment rendered. The immunity provided by this chapter shall be of no force or effect.



§ 16-120-105 - Donors of firefighting equipment not liable -- Exception.

(a) As used in this section:

(1) "Donor department" means any fire department in Arkansas, including a:

(A) Fire department for a suburban improvement district or a subordinate service district of a county;

(B) Fire protection district;

(C) Municipal fire department; or

(D) Volunteer fire department; and

(2) " Firefighting equipment" means any personal property owned by a donor department that is used for firefighting services or training, emergency medical services, or rescue services.

(b) The provisions of this section shall govern the good faith donations of firefighting equipment that is:

(1) Not sold for its full fair market value;

(2) Declared surplus equipment as no longer needed for the donor department's use; or

(3) Completely depreciated in book value as a property item in the donor department's inventory.

(c) All other provisions of law notwithstanding, a good faith donor of firefighting equipment that is serviceable and fit for use at the time it is donated to a bona fide charitable or not-for-profit organization for free distribution or redistribution at a nominal cost to other fire departments or is donated directly to another fire department shall not be subject to criminal or civil liability arising from an injury or death due to the condition of the firefighting equipment, except as provided under § 21-9-301.






Subchapter 2 - -- Equine Activities

§ 16-120-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Equine" means a horse, pony, mule, donkey, or hinny;

(2) "Equine activity" means:

(A) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, pulling, cutting, polo, steeplechasing, endurance trail riding and western games, and hunting;

(B) Equine training and teaching activities;

(C) Boarding equines;

(D) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine; and

(E) Rides, hunts, or other equine activities of any type, however informal or impromptu;

(3) "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether nonprofit or operating for profit, which sponsors, organizes, or provides facilities for an equine activity; and

(4) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.



§ 16-120-202 - Liability.

(a) (1) Except as provided in subdivision (a)(2) of this section, an equine activity sponsor or an employee of an equine activity sponsor shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities.

(2) Nothing in subdivision (a)(1) of this section shall prevent or limit the liability of an equine activity sponsor or an employee of an equine activity sponsor who:

(A) (i) Provided the equipment or tack and knew or should have known that the equipment or tack was faulty, and that such equipment or tack was faulty to the extent that it did cause injury;

(ii) Provided the equine animal and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity or to determine the ability of the participant to engage safely in the equine activity and to safely manage the particular equine based on the participant's representation of his ability;

(B) Owned, leased, rented, or otherwise was in lawful possession and control of the land or facilities upon which the participant sustained injury because of a dangerous latent condition which was known or should have been known to the equine activity sponsor or to an employee of the sponsor and for which warning signs had not been conspicuously posted;

(C) Committed an act or omission that constituted willful or wanton disregard for the safety of the participant, and that act or omission caused the injury;

(D) Intentionally injured the participant.

(3) Nothing in subdivision (a)(1) of this section shall prevent or limit the liability of an equine activity sponsor or an employee thereof under liability provisions as set forth in products liability laws.

(b) (1) Every equine activity sponsor shall post and maintain signs which contain the warning notice specified in subdivision (b)(2) of this section. Such signs shall be placed in a clearly visible location on or near stables, corrals, or arenas where the equine activity sponsor conducts equine activities. The warning notice specified in subdivision (b)(2) of this section shall appear on the sign in black letters, with each letter to be a minimum of one inch (1'') in height.

(2) The signs described in subdivision (b)(1) of this section shall contain the following warning notice:

WARNING

Under Arkansas law, an equine activity sponsor is not liable for an injury to, or the death of, a participant in equine activities resulting from the inherent risk of equine activities.

(c) Provided, the immunity provided for in this section is not applicable with respect to thoroughbred horse racing as authorized and regulated in § 23-110-101 et seq.






Subchapter 3 - -- Injuries Suffered While Committing a Felony

§ 16-120-301 - Liability.

If a person while committing a felony is injured or his or her property damaged, the person who causes such injury or damage shall not be liable for damages nor subject to suit for the injury or damage. Provided, that:

(1) The person causing such injury or damage has not acted with malice;

(2) The person committing the felony has not clearly retreated from the felonious activity;

(3) The person causing such injury or damage has not prearranged a trap that would automatically inflict injury or damage to any person entering a certain location; and

(4) The act causing the injury or damage was the result of or in response to the commission of the felony.






Subchapter 4 - -- Emergency Medical Treatment

§ 16-120-401 - Exemption for requested assistance.

Any person or entity who, at the request of any city, county, or state agency, supplies specialized equipment or personnel in response to an emergency shall not be liable for any civil damages for good faith acts or omissions, provided that the services or equipment was provided without compensation and at the place of the emergency.









Chapter 121 - Utilities Tampering

§ 16-121-101 - Definitions.

As used in this subchapter:

(1) "Divert" means to change the intended course or path of gas, water, or electricity without the authorization or consent of the utility supplier;

(2) "Meter tampering" means:

(A) Removing metering devices;

(B) Connecting wires or other instruments to bypass a meter recording usage for billing;

(C) Breaking or defacing any seal, locking device, or other part that makes up the metering device;

(D) Preventing or retarding the action of a meter or other instrument used for measuring utility service;

(E) Transferring from one location to another a metering device;

(F) Using a metering device belonging to the utility supplier that has not been assigned to the utility customer's location and has not been installed by the utility supplier; and

(G) Any other means of tampering with or bypassing a metering device that deprives a supplier from receiving proper charges or payment for utility service;

(3) "Person" means an individual, a corporation, firm, company, or association;

(4) "Unauthorized reconnection" means the commencement of gas, water, or electric service, other than by the supplier, to a utility customer or any other person after utility service has been discontinued by the supplier;

(5) "Utility customer" means:

(A) The person or persons occupying the premises and receiving the benefits of utility service from a utility supplier, whether or not that person is listed on the records of the utility supplier as the customer liable for charges or payment for utility service received with or without charge; or

(B) The manager, superintendent, officer, or other responsible official of a corporation, partnership, proprietorship, association, or other business organization that has received utility service with or without proper charge; and

(6) "Utility supplier or supplier" means any regulated public or private utility authorized to provide electricity, natural gas, or water for sale to utility customers in any particular service area.



§ 16-121-102 - Presumptions.

(a) The receipt of benefits because of meter tampering or unauthorized reconnection of utility services by a utility customer without incurring proper charges therefor shall be evidence creating presumption of an intent to defraud or deprive a utility supplier from receiving proper charge or payment for such utility service.

(b) The presence upon property served by a utility supplier of a metering device altered to improperly monitor the amount of utility service used on or by such property shall be evidence creating a presumption that the utility customer has diverted or obtained utility service with the intent to deprive or defraud a supplier from receiving proper charges or payment for such utility service.



§ 16-121-103 - Civil cause of action.

(a) Any utility supplier damaged through meter tampering or other acts by any person; including any acts which divert, or cause to be diverted, any utility service by any means whatsoever; or which make, or cause to be made, any unauthorized reconnection with property owned or used by the supplier to provide utility services without the authorization or consent of the supplier, shall have a cause of action against any such person found in violation of this section in the circuit courts of this state for all damages resulting therefrom, including actual, consequential, and punitive damages.

(b) Such supplier shall be entitled to no less than three (3) times the amount of damages and shall also be entitled to reasonable attorneys' fees.

(c) The cause of action created by this section exists regardless of any criminal charge against a utility customer for defrauding or depriving a supplier of proper charges or payment for utility service or damaged metering devices.



§ 16-121-104 - Statute of limitations.

Civil actions pursuant to the provisions of this chapter shall be commenced within two (2) years following the date of discovery of the violation.






Chapter 122 - Civil liability of persons caught shoplifting

§ 16-122-101 - Liability of adult, employee, and parent.

(a) An adult or emancipated minor who takes possession of any goods, wares, or merchandise displayed or offered for sale by any wholesale or retail store or other mercantile establishment without the consent of the owner or seller, and with the intention of converting such goods, wares, or merchandise to his own use without having paid the purchase price thereof, shall be subject to civil damages and penalties as set forth in § 16-122-102.

(b) An employee who takes possession of any cash, goods, wares, or merchandise without the consent of the owner or seller, and with the intent of converting such cash, goods, wares, or merchandise to his own use without having paid the purchase price thereof, shall be subject to civil damages and penalties as set forth in § 16-122-102 in addition to the actual amount of any cash not returned or recovered.

(c) (1) The parent or legal guardian having custody of an unemancipated minor under the age of eighteen (18) and over the age of six (6) who takes possession of any goods, wares, or merchandise displayed or offered for sale by any wholesale or retail store or other mercantile establishment without the consent of the owner or seller, and with the intent of converting such goods, wares, or merchandise to his own use without having paid the purchase price thereof, shall be subject to civil damages and penalties as set forth in § 16-122-102; provided, that for the purpose of this subsection liability shall not be imposed upon any government entity or private agency which has been assigned any responsibility for the minor child pursuant to court order or action of the Department of Human Services.

(2) However, no parent or legal guardian shall be civilly liable under the provisions of this subsection for any offense committed by an unemancipated minor under the age of eighteen (18) and over the age of six (6) who has not been in his or her physical custody for the thirty (30) days preceding the offense.



§ 16-122-102 - Written demand required -- Amount of damages.

(a) Under the provisions of this subchapter, the owner or seller shall issue a written demand letter by certified mail for the return of the merchandise or, only if the merchandise has not been returned or recovered, its retail cash equivalent, and a penalty in the amount of two hundred dollars ($200) for an adult to the last known address of the adult.

(b) If the individual to whom the written demand is sent complies with the terms of the demand letter within thirty (30) days of the receipt of the letter, that individual shall not be subject to further civil liability with respect to that specific act of retail theft.

(c) (1) If the individual to whom the written demand is sent does not comply within thirty (30) days of the receipt of a demand letter, then the owner or seller may bring an action against the individual for the recovery of civil damages and penalties in any court of competent jurisdiction if the total damages do not exceed the jurisdictional limit of that court.

(2) In an action brought under this subsection, the owner or seller may recover the following:

(A) (i) Civil damages in an amount equal to the retail value of the merchandise if the merchandise is not recovered or returned; or

(ii) If the merchandise is recovered or returned, civil damages in an amount equal to the difference between the market value of the recovered or returned merchandise and the retail value of the recovered or returned merchandise;

(B) A civil penalty of up to one thousand dollars ($1,000) for an adult;

(C) Court costs; and

(D) A reasonable attorney's fee.

(d) This section does not apply to juveniles subject to the Arkansas Juvenile Code of 1989, § 9-27-301 et seq.



§ 16-122-103 - Penalty.

A conviction for violation of § 5-36-103 shall not be a condition precedent to maintenance of a civil action authorized by this subchapter and nothing in this subchapter shall prohibit or limit any other course of action a retailer or merchant may have against a person who unlawfully takes cash, goods, wares, or merchandise from the merchant's premises.






Chapter 123 - Civil Rights

Subchapter 1 - -- The Arkansas Civil Rights Act of 1993

§ 16-123-101 - Title.

This subchapter shall be referred to as the "Arkansas Civil Rights Act of 1993".



§ 16-123-102 - Definitions.

For the purposes of this subchapter:

(1) "Because of gender" means, but is not limited to, on account of pregnancy, childbirth, or related medical conditions;

(2) "Compensatory damages" means damages for mental anguish, loss of dignity, and other intangible injuries, but "compensatory damages" does not include punitive damages;

(3) "Disability" means a physical or mental impairment that substantially limits a major life function, but "disability" does not include:

(A) Compulsive gambling, kleptomania, or pyromania;

(B) Current use of illegal drugs or psychoactive substance use disorders resulting from illegal use of drugs; or

(C) Alcoholism;

(4) "Employee" does not include:

(A) Any individual employed by his or her parents, spouse, or child;

(B) An individual participating in a specialized employment training program conducted by a nonprofit sheltered workshop or rehabilitation facility; or

(C) An individual employed outside the State of Arkansas;

(5) "Employer" means a person who employs nine (9) or more employees in the State of Arkansas in each of twenty (20) or more calendar weeks in the current or preceding calendar year, or any agent of such person;

(6) "National origin" includes ancestry;

(7) "Place of public resort, accommodation, assemblage, or amusement" means any place, store, or other establishment, either licensed or unlicensed, that supplies accommodations, goods, or services to the general public, or that solicits or accepts the patronage or trade of the general public, or that is supported directly or indirectly by government funds, but "place of public resort, accommodation, assemblage, or amusement" does not include:

(A) Any lodging establishment which contains not more than five (5) rooms for rent and which is actually occupied by the proprietor of such establishment as a residence; or

(B) Any private club or other establishment not in fact open to the public; and

(8) "Religion" means all aspects of religious belief, observance, and practice.



§ 16-123-103 - Applicability.

(a) The provisions of this subchapter relating to employment shall not be applicable with respect to employment by a religious corporation, association, society, or other religious entity.

(b) It shall not constitute employment discrimination under this subchapter for an employer to refuse to accommodate the religious observance or practice of an employee or prospective employee if the employer demonstrates that he is unable to reasonably make such accommodation without undue hardship on the conduct of the employer's business.

(c) A defendant may avoid liability under this subchapter by showing that his or her actions were based on legitimate, nondiscriminatory factors and not on unjustified reasons.

(d) Provided the conduct at issue is based on a bona fide business judgment and is not a pretext for prohibited discrimination, nothing in this subchapter shall be construed to prohibit or restrict:

(1) An insurer, hospital, medical service company, health maintenance organization, or any agent or entity that administers benefit plans, or any bank, savings and loan, or other lender from underwriting insurance or lending risks or administering such risks that are based on or are not inconsistent with federal or state law;

(2) A person covered by this subchapter from establishing, sponsoring, observing, or administering the terms of a bona fide benefit plan that are based on underwriting risks, classifying risks, or administering such risks that are based on or are not inconsistent with federal or state law; or

(3) A person covered by this subchapter from establishing, sponsoring, observing, or administering the terms of a bona fide benefit plan that is not subject to federal or state laws that regulate insurance.

(e) This subchapter shall not apply to matters regulated by the Arkansas Insurance Code or the Trade Practices Act of the Arkansas Insurance Code, § 23-66-201 et seq.



§ 16-123-104 - Construction.

Nothing in this subchapter shall be construed to waive the sovereign immunity of the State of Arkansas.



§ 16-123-105 - Civil rights offenses.

(a) Every person who, under color of any statute, ordinance, regulation, custom, or usage of this state or any of its political subdivisions subjects, or causes to be subjected, any person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Arkansas Constitution shall be liable to the party injured in an action in circuit court for legal and equitable relief or other proper redress.

(b) In the discretion of the court, a party held liable under this section shall also pay the injured party's cost of litigation and a reasonable attorney's fee in an amount to be fixed by the court.

(c) When construing this section, a court may look for guidance to state and federal decisions interpreting the federal Civil Rights Act of 1871, as amended and codified in 42 U.S.C. § 1983, as in effect on January 1, 1993, which decisions and act shall have persuasive authority only.



§ 16-123-106 - Hate offenses.

(a) An action for injunctive relief or civil damages, or both, shall lie for any person who is subjected to acts of:

(1) Intimidation or harassment; or

(2) Violence directed against his person; or

(3) Vandalism directed against his real or personal property,

where such acts are motivated by racial, religious, or ethnic animosity.

(b) Any aggrieved party who initiates and prevails in an action authorized by this section shall be entitled to damages, including punitive damages, and in the discretion of the court to an award of the cost of the litigation, and a reasonable attorney's fee in an amount to be fixed by the court.

(c) This section shall not apply to speech or conduct protected by the First Amendment of the United States Constitution or Article 2, § 6, of the Arkansas Constitution.



§ 16-123-107 - Discrimination offenses.

(a) The right of an otherwise qualified person to be free from discrimination because of race, religion, national origin, gender, or the presence of any sensory, mental, or physical disability is recognized as and declared to be a civil right. This right shall include, but not be limited to:

(1) The right to obtain and hold employment without discrimination;

(2) The right to the full enjoyment of any of the accommodations, advantages, facilities, or privileges of any place of public resort, accommodation, assemblage, or amusement;

(3) The right to engage in property transactions without discrimination;

(4) The right to engage in credit and other contractual transactions without discrimination; and

(5) The right to vote and participate fully in the political process.

(b) Any person who is injured by an intentional act of discrimination in violation of subdivisions (a)(2)-(5) of this section shall have a civil action in a court of competent jurisdiction to enjoin further violations, to recover compensatory and punitive damages, and, in the discretion of the court, to recover the cost of litigation and a reasonable attorney's fee.

(c) (1) (A) Any individual who is injured by employment discrimination by an employer in violation of subdivision (a)(1) of this section shall have a civil action in a court of competent jurisdiction, which may issue an order prohibiting the discriminatory practices and provide affirmative relief from the effects of the practices, and award back pay, interest on back pay, and, in the discretion of the court, the cost of litigation and a reasonable attorney's fee.

(B) No liability for back pay shall accrue from a date more than two (2) years prior to the filing of an action.

(2) (A) In addition to the remedies under subdivision (c)(1)(A) of this section, any individual who is injured by intentional discrimination by an employer in violation of subdivision (a)(1) of this section shall be entitled to recover compensatory damages and punitive damages. The total compensatory and punitive damages awarded under this subdivision (c)(2)(A) shall not exceed:

(i) The sum of fifteen thousand dollars ($15,000) in the case of an employer who employs fewer than fifteen (15) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year;

(ii) The sum of fifty thousand dollars ($50,000) in the case of an employer who employs more than fourteen (14) and fewer than one hundred one (101) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year;

(iii) The sum of one hundred thousand dollars ($100,000) in the case of an employer who employs more than one hundred (100) and fewer than two hundred one (201) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year;

(iv) The sum of two hundred thousand dollars ($200,000) in the case of an employer who employs more than two hundred (200) and fewer than five hundred one (501) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year; and

(v) The sum of three hundred thousand dollars ($300,000) in the case of an employer who employs more than five hundred (500) employees in each of twenty (20) or more calendar weeks in the current or preceding calendar year.

(3) Any action based on employment discrimination in violation of subdivision (a)(1) of this section shall be brought within one (1) year after the alleged employment discrimination occurred, or within ninety (90) days of receipt of a "Right to Sue" letter or a notice of "Determination" from the United States Equal Employment Opportunity Commission concerning the alleged unlawful employment practice, whichever is later.



§ 16-123-108 - Retaliation -- Interference -- Remedies.

(a) Retaliation. No person shall discriminate against any individual because such individual in good faith has opposed any act or practice made unlawful by this subchapter or because such individual in good faith made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter.

(b) Interference, Coercion, or Intimidation. It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment of, or on account of his or her having exercised or enjoyed, or on account of his or her having aided or encouraged any other individual in the exercise or enjoyment of, any right granted or protected by this subchapter.

(c) Remedies and Procedures. The remedies and procedures available in § 16-123-107(b) shall be available to aggrieved persons for violations of subsections (a) and (b) of this section.






Subchapter 2 - -- Fair Housing

§ 16-123-201 - Short title.

This subchapter shall be known and may be cited as the "Arkansas Fair Housing Act".



§ 16-123-202 - Definitions.

As used in this subchapter:

(1) "Housing accommodation" includes improved or unimproved real property, or a part thereof, which is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home or residence of one (1) or more persons;

(2) "Real estate broker or salesman" means a person, whether licensed or not, who:

(A) For or with the expectation of receiving a consideration, lists, sells, purchases, exchanges, rents, or leases real property;

(B) Negotiates or attempts to negotiate any of those activities;

(C) Holds himself out as engaged in those activities;

(D) Negotiates or attempts to negotiate a loan secured or to be secured by a mortgage or other encumbrance upon real property;

(E) Is engaged in the business of listing real property in a publication; or

(F) Is a person employed by or acting on behalf of a real estate broker or salesman;

(3) "Real estate transaction" means the sale, exchange, rental, or lease of real property, or an interest therein; and

(4) "Real property" includes a building, structure, mobile home, real estate, land, mobile home park, trailer park, tenement, leasehold, or an interest in a real estate cooperative or condominium.



§ 16-123-203 - Legislative declaration.

(a) The opportunity to obtain housing and other real estate without discrimination because of religion, race, color, national origin, sex, disability, or familial status as prohibited by this chapter, is recognized and declared to be a civil right.

(b) Provided, the provisions of § 16-123-301 et seq. shall become effective after the statutes and regulations required by this subchapter are adopted as substantially equivalent to federal fair housing laws, as recognized by the appropriate federal agency designated to enforce the provisions of federal fair housing laws.



§ 16-123-204 - Conduct prohibited in real estate transactions -- Exception.

(a) A person engaging in a real estate transaction, or a real estate broker or salesman, shall not on the basis of religion, race, color, national origin, sex, disability, or familial status of a person or a person residing with that person:

(1) Refuse to engage in a real estate transaction with a person;

(2) Discriminate against a person in the terms, conditions, or privileges of a real estate transaction or in the furnishing of facilities or services in connection therewith;

(3) Refuse to receive from a person or transmit to a person a bona fide offer to engage in a real estate transaction;

(4) Refuse to negotiate for a real estate transaction with a person;

(5) Represent to a person that real property is not available for inspection, sale, rental, or lease when in fact it is so available, or knowingly fail to bring a property listing to a person's attention, or refuse to permit a person to inspect real property;

(6) Make, print, or publish or cause to be made, printed, or published, any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, handicap, familial status, or national origin or an intention to make any such preference, limitation, or discrimination; or

(7) Offer, solicit, accept, use, or retain a listing of real property with the understanding that a person may be discriminated against in a real estate transaction or in the furnishing of facilities or services in connection therewith.

(b) This section shall not apply to:

(1) The rental of a housing accommodation in a building which contains housing accommodations for not more than two (2) families living independently of each other if the owner or a member of the owner's immediate family resides in one (1) of the housing accommodations, or to the rental of a room or rooms in a single family dwelling by a person if the lessor or a member of the lessor's immediate family resides therein; or

(2) The rental of a housing accommodation for not more than twelve (12) months by the owner or lessor where it was occupied by him and maintained as his home for at least three (3) months immediately preceding occupancy by the tenant and is temporarily vacated while maintaining legal residence.



§ 16-123-205 - Conduct in real estate financing prohibited -- Exception.

(a) A person to whom application is made for financial assistance or financing in connection with a real estate transaction or in connection with the construction, rehabilitation, repair, maintenance, or improvement of real property, or a representative of that person, shall not:

(1) Discriminate against the applicant because of the religion, race, color, national origin, sex, disability, or familial status of the applicant or a person residing with the applicant; or

(2) Use a form of application for financial assistance or financing to make or keep a record or inquiry in connection with an application for financial assistance or financing which indicates, directly or indirectly, a preference, limitation, specification, or discrimination as to the religion, race, color, national origin, sex, disability, or familial status of the applicant or a person residing with the applicant.

(b) Subdivision (a)(2) of this section shall not apply to a form of application for financial assistance prescribed for the use of a lender regulated as a mortgagee under the National Housing Act, as amended, being 12 U.S.C. §§ 1701-1750g (Supp. 1973), or by a regulatory board or officer acting under the statutory authority of this state or the United States.



§ 16-123-206 - Contractual provisions.

(a) A condition, restriction, or prohibition, including a right of entry or possibility of reverter, which directly or indirectly limits the use or occupancy of real property on the basis of religion, race, color, national origin, sex, disability, or familial status is void, except this section shall not prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted because of race, color, sex, disability, familial status, or national origin.

(b) A person shall not insert in a written instrument relating to real property a provision that is void under this section or honor such a provision in the chain of title.

(c) A person shall not threaten, intimidate, or interfere with persons in the enjoyment of their dwelling because of the race, color, national origin, sex, or familial status of such persons, or of visitors or associates of such persons.

(d) A person shall not discharge, threaten, coerce, intimidate, or take any other adverse action against an employee, broker, agent, or other person because he or she refused to take part in a discriminatory housing practice or because he or she has aided or encouraged any other person in the exercise or enjoyment of any right granted under the provisions of this subchapter.



§ 16-123-207 - Representations prohibited.

A person shall not represent, for the purpose of inducing a real estate transaction from which the person may benefit financially, that a change has occurred or will or may occur in the composition, with respect to religion, race, color, national origin, sex, disability, or familial status of the owners or occupants, in the block, neighborhood, or area in which the real property is located or represent that this change will or may result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood, or area in which in the real property is located.



§ 16-123-208 - Retaliation.

Two (2) or more persons shall not conspire to, or a person shall not:

(1) Retaliate or discriminate against a person because the person has opposed a violation of this subchapter, or because the person has made a charge, filed a complaint, testified, assisted, or participated in an investigation, proceeding, or hearing under this subchapter;

(2) Attempt, directly or indirectly, to commit an act prohibited by this subchapter;

(3) Willfully interfere, obstruct, or prevent a person from complying with this subchapter or an order issued or rule promulgated under this subchapter; or

(4) Discharge, threaten, coerce, intimidate, or take any other adverse action against an employee, broker, agent, or other person because he or she refused to take part in a discriminatory housing practice or because he or she has aided or encouraged any other person in the exercise or enjoyment of any right granted under the provisions of this subchapter.



§ 16-123-209 - Violation.

A person shall not violate the terms of an order to an adjustment order made under this subchapter.



§ 16-123-210 - Civil remedy.

(a) (1) A person alleging a violation of this subchapter may bring a civil action for appropriate injunctive relief or damages, or both.

(2) As used in subdivision (a)(1) of this section, "damages" means damages for injury or loss caused by each violation of this subchapter, including reasonable attorney's fees.

(b) An action commenced pursuant to subsection (a) of this section may be brought in the circuit court for:

(1) The county where the alleged violation occurred; or

(2) The county where the person against whom the civil complaint is filed resides or has his principal place of business.

(c) In a civil action under this subchapter, the court in its discretion may allow the prevailing party reasonable attorney's fees and costs.

(d) A court rendering a judgment in an action brought pursuant to this subchapter may award all or a portion of the costs of litigation, including reasonable attorney's fees and witness fees, to the complainant in the action if the court determines that the award is appropriate.






Subchapter 3 - -- Arkansas Fair Housing Commission

§ 16-123-301 - Finding.

The General Assembly recognizes:

(1) That the right to seek housing underlies the general public's ability to secure health, safety, and welfare; and

(2) Seeks with this subchapter to protect the public's access to fair housing.



§ 16-123-302 - Definitions.

(1) "Aggrieved person" means a person who:

(A) Claims to have been injured by a discriminatory housing practice; or

(B) Believes that a person will be injured by a discriminatory housing practice that is about to occur;

(2) "Complainant" means a person, including the director acting on behalf of the Arkansas Fair Housing Commission, § 16-123-303, who files a complaint under this subchapter;

(3) "Commission" means the Arkansas Fair Housing Commission, § 16-123-303;

(4) "Conciliation" means the process for resolving issues raised by a complaint or by the investigation of a complaint through informal negotiations involving the aggrieved person, the respondent, and the director on behalf of the commission;

(5) "Conciliation agreement" means a written agreement setting forth the resolution of the issues raised in conciliation;

(6) "Director" means the Director of the Arkansas Fair Housing Commission created in § 16-123-303;

(7) (A) "Disability" throughout this subchapter shall be interpreted identically to the term "handicap" within federal laws, regulations, cases, directives, and administrative rulings and positions on subject matter similar to the purposes of this subchapter and means a person:

(i) With a physical or mental impairment which substantially limits one (1) or more of the person's major life activities;

(ii) With a record of having an impairment which substantially limits one (1) or more of the person's major life activities; or

(iii) Regarded as having an impairment which substantially limits one (1) or more of a person's major life activities.

(B) "Disability" does not include current, illegal use of or addiction to a controlled substance, as defined in the Section 102 of the Controlled Substances Act, 21 U.S.C. § 802, as in effect January 1, 2001;

(8) "Discriminatory housing practice" means an act that is prohibited under §§ 16-23-310 -- 16-123-316 and § 16-23-344;

(9) "Dwelling" means any building, structure, or portion thereof, which is occupied as, or designed or intended for occupancy as, a residence by one (1) or more families and any vacant land which is offered for sale or lease for the construction or location thereon of any building, structure, or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one (1) or more families;

(10) "Family" includes a single individual;

(11) "Familial status" means:

(A) The status resulting from one (1) or more individuals who are under eighteen (18) years of age being domiciled with:

(i) The parent or another person having legal custody of the individual under the age of eighteen (18) years; or

(ii) The designee of the parent or other person having custody, with the written permission of the parent or other person; or

(B) The status resulting from being in the process of securing legal custody of any individual who is under the age of eighteen (18) years; or

(C) The status resulting from being pregnant;

(12) "Person" includes individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, bankruptcy trustees, receivers, and fiduciaries;

(13) "Prevailing party" has the same meaning as the term has in Section 722 of the Revised Statutes of the United States, 42 U.S.C. § 1988;

(14) "Respondent" means:

(A) The person or other entity accused in a complaint or an unfair housing practice; and

(B) Any other person notified as required with respect to respondents under § 16-123-317(f); and

(15) "To rent" includes to lease, to sublease, to let and otherwise to grant for a consideration the right to occupy premises not owned by the occupant.



§ 16-123-303 - Creation -- Members.

(a) There is created the Arkansas Fair Housing Commission.

(b) (1) The commission shall consist of thirteen (13) voting members, to be selected as follows: Seven (7) appointed by the Governor, three (3) appointed by the Speaker of the House of Representatives and three (3) appointed by the President Pro Tempore of the Senate, as set forth in this subchapter, for terms of four (4) years whose terms begin on January 1 and end on December 31 of the fourth year or when their respective successors are appointed and qualified.

(2) (A) (i) One (1) member shall have been a licensed real estate broker or licensed real estate salesperson engaged in the practice of residential real estate sales for not fewer than five (5) years prior to his or her nomination.

(ii) One (1) member shall have been a licensed real estate broker or licensed real estate salesperson engaged in the practice of multifamily real estate property management for no fewer than five (5) years prior to his or her nomination.

(iii) One (1) member shall have been a licensed real estate broker or licensed real estate salesperson engaged in the practice of real estate for no fewer than five (5) years prior to his or her nomination.

(B) The Governor shall appoint members to fill vacancies for the two (2) members to represent subdivisions (b)(2)(A)(i) and (ii) of this section from a list of four (4) nominees submitted by the Arkansas Realtors Association and a member to fill a vacancy for the one (1) member to represent subdivision (b)(2)(A)(iii) of this section not involving nominees from the Arkansas Realtors Association.

(3) (A) One (1) member shall have been a licensed homebuilder engaged in the homebuilding business for not fewer than five (5) years.

(B) The Governor shall appoint a member to fill a vacancy for the member to represent subdivision (b)(3)(A) of this section from a list of four (4) nominees submitted by the Arkansas Homebuilders Association.

(4) (A) One (1) member shall have been a mortgage broker employed for not fewer than five (5) years by a registered mortgage loan company or loan broker.

(B) The Governor shall appoint a member to fill a vacancy for the member to represent subdivision (b)(4)(A) of this section from a list of four (4) nominees submitted by the Arkansas Mortgage Bankers Association.

(5) (A) One (1) member shall have been a banker engaged in the banking business for not fewer than five (5) years.

(B) The Governor shall appoint a member to fill a vacancy for the member to represent subdivision (b)(5)(A) of this section from a list of four (4) nominees jointly submitted by the Arkansas Community Bankers and the Arkansas Bankers Association.

(6) (A) (i) Seven (7) members shall represent consumers and shall not be actively engaged in or retired from the business of real estate, homebuilding, mortgage lending or banking, including one (1) member who shall be appointed by the Governor to represent persons meeting the definition of "disabled" in this subchapter from a list of four (4) nominees submitted by the Governor's Commission on People with Disabilities.

(ii) Three (3) of the members to be appointed pursuant to subdivision (b)(6)(A)(i) of this section shall be appointed by the Speaker of the House of Representatives, one (1) member who shall be a fair housing attorney or advocate with at least five (5) years of experience in advocacy for fair housing issues.

(iii) Three (3) of the members to be appointed pursuant to subdivision (b)(6)(A)(i) of this section shall be appointed by the President Pro Tempore of the Senate, one (1) member of whom shall be sixty (60) years of age or older who shall represent the elderly.

(B) A minimum of four (4) appointments made pursuant to subdivision (b)(6)(A)(i) of this section shall be given to persons protected under §§ 16-123-310 -- 16-123-316.

(c) All members shall be full voting members of the commission.

(d) (1) Members of the commission appointed by the Governor shall at all times include one (1) member from each Arkansas congressional district.

(2) Members appointed by the President Pro Tempore of the Senate shall be chosen from Arkansas congressional districts rotating in order, with the initial commissioners being chosen from districts one (1) and two (2).

(3) Members appointed by the Speaker of the House of Representatives shall be chosen from congressional districts rotating in order with the initial members being chosen from districts three (3) and four (4).

(e) The commission shall elect a chair from its membership.

(f) The commission shall meet at least quarterly.

(g) (1) The members of the commission shall serve four-year terms, except that the initial appointees shall serve staggered terms determined by a procedure established by the commission so that six (6) serve a two-year term and seven (7) serve a four-year term.

(2) No member may serve more than two (2) four-year terms.

(h) Each commissioner may receive expense reimbursement and stipends in accordance with § 25-16-905.



§ 16-123-304 - Powers and duties.

(a) The Arkansas Fair Housing Commission shall adopt rules necessary to implement this subchapter substantially equivalent to those provided in federal fair housing laws and regulations.

(b) The commission shall receive, initiate, investigate, seek to conciliate, and, if conciliation fails, seek to resolve complaints alleging violations of this subchapter through the procedures described by this subchapter.

(c) The commission, at least annually, shall make a written report to the Legislative Council based upon and detailing the past year's activities and operations, including policy and program recommendations.

(d) The commission shall cooperate with and, as appropriate, may provide technical and other assistance to federal, state, local, and other public or private entities that are formulating or operating programs to prevent or eliminate discriminatory housing practices.

(e) The commission shall have the power to issue subpoenas and subpoenas duces tecum in connection with both its investigations and hearings.

(f) A witness summoned by a subpoena under this subchapter shall be entitled to a witness fee payable in the same amount as set forth in rules of procedure for civil proceedings.



§ 16-123-305 - Director.

(a) The Arkansas Fair Housing Commission may employ a Director of the Arkansas Fair Housing Commission and fix compensation, duties, authority, and responsibilities.

(b) The commission may authorize the director to hire necessary staff and to provide for services, furnishings, equipment, and office space.



§ 16-123-306 - Exemptions -- Certain sales and rentals.

(a) Sections 16-123-310 and 16-123-312 -- 16-123-314 do not apply to a single-family house sold or rented by an owner or rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four (4) families living independently of each other if the owner actually maintains and occupies one (1) of the living quarters as his or her residence and if:

(1) The private individual owner does not own more than three (3) single-family houses at any one (1) time;

(2) In the case of the sale of a single-family house by a private individual owner not residing in the house at the time of the sale, or who was not the most recent resident of the house prior to the sale, the exemption granted by this section shall apply only with respect to one (1) sale within any twenty-four-month period;

(3) A bona fide private individual owner does not own any interest in, nor is there owned or reserved on the owner's behalf, under any express or voluntary agreement, title to or any right to all or a portion of the proceeds from the sale or rental of more than three (3) single-family houses at any one (1) time; and

(4) (A) The house is sold or rented:

(i) Without the services of any real estate broker, agent, or salesman; and

(ii) Without the publication, posting or mailing, after notice, of any advertisement or written notice in violation of § 16-123-311.

(B) However, nothing in this subdivision (a)(4) shall prohibit the use of attorneys, escrow agents, abstracters, title companies, and other professional assistance as necessary to perfect or transfer the title.

(b) For the purposes of subsection (a) of this section, a person shall be deemed to be in the business of selling or renting dwellings if:

(1) The person, within the preceding twelve (12) months, has participated as principal in three (3) or more transactions involving the sale or rental of any dwelling or any interest therein; or

(2) The person, within the preceding twelve (12) months, has participated as agent, other than in the sale of his or her own personal residence, in providing sales or rental facilities or sales or rental services in two (2) or more transactions involving the sale or rental of any dwelling or any interest therein; or

(3) The person is the owner of any dwelling designed or intended for occupancy by, or occupied by, five (5) or more families.



§ 16-123-307 - Exemptions -- Religious organizations, private clubs, and others.

(a) This subchapter does not prohibit a religious organization, association, or society or a nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society from:

(1) Limiting the sale, rental, or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion, unless membership in the religion is restricted on account of race, color, or national origin; or

(2) Giving preference for those dwellings to persons of the same religion, unless membership in the religion is restricted on account of race, color, or national origin.

(b) This subchapter does not prohibit a private club not in fact open to the public that, as an incident to its primary purpose, provides lodging that it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of that lodging to its members or from giving preference to its members.

(c) (1) Nothing in this subchapter limits the applicability of any reasonable local or state restriction regarding the maximum number of occupants permitted to occupy a dwelling.

(2) Nothing in this subchapter shall prohibit a person from refusing to rent a dwelling by reason of reasonable occupancy standards established by the owner or the owner's agent that apply to persons of all ages, and that have been adopted and published before the event in issue.

(3) An occupancy limitation of two (2) persons per bedroom residing in a dwelling unit shall be presumed reasonable in this state or any political subdivision of this state.

(4) Nothing in this subchapter regarding familial status shall apply to housing for older persons.

(d) (1) As used in this section, "housing for older persons" means housing:

(A) Provided under any state program that the Director of the Arkansas Fair Housing Commission determines is specifically designed and operated to assist elderly persons, as defined in any state program, or provided under any federal program that the Secretary of the United States Department of Housing and Urban Development determines is specifically designed and operated to assist elderly persons, as defined in any federal program;

(B) Intended for, and solely occupied by, persons sixty-two (62) years of age or older; or

(C) Intended and operated for occupancy by persons fifty-five (55) years of age or older, and:

(i) At least eighty percent (80%) of the occupied units are occupied by at least one (1) person who is fifty-five (55) years of age or older;

(ii) The housing facility or community publishes and adheres to policies and procedures that demonstrate the intent required under this subdivision (d)(1); and

(iii) The housing facility or community complies with rules issued by the director for verification of occupancy, which shall:

(a) Provide for verification by reliable surveys and affidavits; and

(b) Include examples of the types of policies and procedures relevant to a determination of compliance with the requirement of this subdivision (d)(1)(C)(iii).

(2) The surveys and affidavits authorized under subdivision (d)(1)(C)(iii) of this section shall be admissible in administrative and judicial proceedings for the purposes of verification.

(3) Housing shall not fail to meet the requirements for housing for older persons by reason of:

(A) Persons residing in the housing as of August 13, 2001, who do not meet the age requirements of subdivisions (d)(1)(B) or (C) of this section, if:

(i) New occupants of the housing meet the age requirements of subdivisions (d)(1)(B) or (C) of this section; or

(ii) The units are unoccupied units and are reserved for occupancy by persons who meet the age requirements of subdivisions (d)(1)(B) or (C) of this section.

(4) (A) A person shall not be held personally liable for monetary damages for a violation of this subchapter if the person reasonably relied in good faith on the application of the exemption under this section relating to housing for older persons.

(B) For the purposes of this subchapter, "good faith reliance" means:

(i) The person has no actual knowledge that the facility or community is not, or will not be, eligible for the exemption; and

(ii) The facility or community has stated formally in writing that the facility or community complies with the requirements for the exemption.

(e) Nothing in this subchapter prohibits discrimination against a person because the person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in Section 102 of the Controlled Substance Act, 21 U.S.C. § 802.



§ 16-123-308 - Exemption -- Appraisals.

Nothing in this subchapter prohibits a person engaged in the business of furnishing evaluations, market analyses, or appraisals of real property to take into consideration factors other than race, color, religion, sex, disability, familial status, or national origin.



§ 16-123-309 - Effect on other law.

This subchapter does not affect a requirement of nondiscrimination in any other act, state law, or federal law.



§ 16-123-310 - Discrimination in sale or rental of housing.

(a) Because of race, color, religion, sex, familial status, or national origin a person shall not:

(1) Refuse to sell or rent a dwelling to a person who has made a bona fide offer;

(2) Refuse to negotiate for the sale or rental of a dwelling; or

(3) Otherwise make unavailable or deny a dwelling to any person.

(b) A person shall not discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in providing services or facilities in connection with the sale or rental because of race, color, religion, sex, familial status, or national origin.



§ 16-123-311 - Publication indicating discrimination.

A person shall not make, print, or publish or cause to be made, printed, or published any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, disability, familial status, or national origin, or an intention to make such a preference, limitation, or discrimination.



§ 16-123-312 - Availability for inspection.

A person shall not represent to any person because of race, color, religion, sex, disability, familial status, or national origin that a dwelling is not available for inspection, sale, or rental when the dwelling is in fact so available.



§ 16-123-313 - Entry into neighborhood.

A person shall not for profit induce or attempt to induce a person to sell or rent a dwelling by representations regarding the entry or prospective entry into a neighborhood of a person of a particular race, color, religion, sex, disability, familial status, or national origin.



§ 16-123-314 - Disability.

(a) A person shall not discriminate in the sale or rental or otherwise make unavailable or deny a dwelling to a buyer or renter because of a disability of:

(1) That buyer or renter;

(2) A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(3) A person associated with that buyer or renter.

(b) A person shall not discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection with the dwelling because of a disability of:

(1) That person;

(2) A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(3) A person associated with that person.

(c) For purposes of this section only, "discrimination" includes:

(1) A refusal to permit, at the expense of the person with the disability, reasonable modifications of existing premises occupied or to be occupied by the person with the disability if the modifications may be necessary to afford the person with the disability full enjoyment of the premises, except that an owner may:

(A) Where reasonable to do so, reasonably condition permission for modifications upon the agreement of the person with the disability to restore the premises to its condition as it existed prior to modification, reasonable wear and tear excepted; and

(B) Reasonably condition the permission on the person with a disability's providing to the owner a reasonable description of the proposed modifications and reasonable assurance that all work will be done in a professional manner, all required permits for the work timely obtained, and all work timely paid for;

(2) A refusal to make reasonable accommodations in rules, policies, practices, or services, when the accommodations may be necessary to afford a person with a disability equal opportunity to use and enjoy a dwelling, including public and common use areas; and

(3) In connection with the design and construction of covered multifamily dwellings for first occupancy after February 1, 2004, a failure to design and construct those dwellings in a manner that:

(A) Makes the public use and common use portions of the dwellings readily accessible to and usable by persons with a disability;

(B) Makes all the doors designed to allow passage into and within all premises within the dwellings sufficiently wide to allow passage by persons in wheelchairs; and

(C) Makes all premises within the dwellings contain the following features of adaptive design:

(i) An accessible route into and through the dwelling;

(ii) Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

(iii) Reinforcements in bathroom walls to allow later installations of grab bars; and

(iv) Usable kitchens and bathrooms so that an individual in a wheelchair can maneuver about the space.

(d) Compliance with the appropriate requirements of the American National Standard Institute, as in effect January 1, 2001, for buildings and facilities providing accessibility and usability for persons with a physical disability, commonly cited as ANSI A 117.1 suffices to satisfy the requirements of subdivision (c)(3) of this section.

(e) As used in subdivision (c)(3) of this section, the term "covered multifamily dwellings" means:

(1) Buildings consisting of four (4) or more units if the buildings have one (1) or more elevators; and

(2) Ground floor units in other buildings consisting of four (4) or more units.

(f) Nothing in this subchapter requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.



§ 16-123-315 - Residential real estate related transaction.

(a) A person whose business includes engaging in residential real estate related transactions shall not discriminate against a person in making a real estate related transaction available, or in the terms or conditions of a real estate related transaction because of race, color, religion, sex, disability, familial status, or national origin.

(b) In this section, "residential real estate related transaction" means making or purchasing loans or providing other financial assistance:

(1) To purchase, construct, improve, repair, or maintain a dwelling; or

(2) Secured by residential real estate; or

(3) Selling, brokering, or appraising residential real property.



§ 16-123-316 - Brokerage services.

A person shall not deny persons access to or membership or participation in a multiple listing service, real estate brokers' organization or other service, organization, or facility relating to the business of selling or renting dwellings, or discriminate against a person in the terms or conditions of access, membership, or participation in such an organization, service, or facility because of race, color, religion, sex, disability, familial status, or national origin.



§ 16-123-317 - Complaint.

(a) The Director of the Arkansas Fair Housing Commission shall investigate any discriminatory housing practices alleged in a complaint filed under this section.

(b) A complaint shall be:

(1) In writing and under oath; and

(2) In the form specified and standardized by this subchapter and the regulations promulgated by the Arkansas Fair Housing Commission which shall not require that the complaint be notarized.

(c) An aggrieved person shall not file, later than one (1) year after an alleged discriminatory housing practice has occurred or terminated, a complaint with the commission alleging the discriminatory housing practice.

(d) Not later than one (1) year after an alleged discriminatory housing practice has occurred or terminated, the commission may file its own complaint.

(e) A complaint may be reasonably and fairly amended at any time.

(f) On the filing of a complaint the director shall:

(1) Give the aggrieved person notice that the complaint has been received;

(2) Advise the aggrieved person of the time limits and choice of forums under this subchapter; and

(3) Not later than the tenth day after the filing of the complaint or after the identification of an additional respondent under § 16-123-320, provide each respondent:

(A) Notice identifying the alleged discriminatory housing practice and advising the respondent of the procedural rights and obligations of a respondent under this subchapter; and

(B) A copy of the original complaint.



§ 16-123-318 - Answer.

(a) Not later than the tenth day after receipt of the notice and a copy of the complaint as required by § 16-123-317(f)(3), a respondent may file an answer to the complaint.

(b) An answer must be:

(1) In writing;

(2) Under oath; and

(3) In the form specified and standardized by this subchapter and the regulations promulgated by the Arkansas Fair Housing Commission, which shall not require that the answer be notarized.

(c) An answer may be reasonably and fairly amended at any time.



§ 16-123-319 - Investigation.

(a) The Director of the Arkansas Fair Housing Commission shall investigate all complaints, and except as provided by subsection (b) of this section, shall commence an investigation within thirty (30) days of receiving the complaint and shall complete the investigation no later than the one hundredth day after the complaint is filed, and shall dispose of all administrative proceedings related to the investigation not later than the first anniversary after the complaint is filed.

(b) If the director is unable to complete an investigation within the time periods prescribed by subsection (a) of this section, the director shall notify the complainant and the respondent in writing of the reasons for the delay.

(c) If the director is unable to begin an investigation within the time periods prescribed in subsection (a) of this section, the director shall notify the complainant and the respondent in writing of the reasons for the delay.

(d) If the director is unable to dispose of all administrative proceedings related to the investigation of a complaint within one (1) year after the complaint is filed, the director shall notify the complainant and the respondent in writing of the reasons for the delay.



§ 16-123-320 - Additional or substitute respondent.

(a) The Director of the Arkansas Fair Housing Commission may join a person not named in the complaint as an additional or substitute respondent if, in the course of the investigation, the director determines that the person may have committed a discriminatory housing practice.

(b) In addition to the information required in the notice under § 16-123-317(f)(3), the director shall include in a notice to a respondent joined under this section an explanation of the basis for the determination that the person is properly joined as a respondent.



§ 16-123-321 - Conciliation.

(a) The Director of the Arkansas Fair Housing Commission, during the period beginning with the filing of a complaint and ending with the filing of a charge or a dismissal by the director or the commission, to the extent feasible, shall engage in conciliation with respect to the complaint.

(b) A conciliation agreement reached through conciliation is a written agreement between a respondent, the complainant, and the commission requiring approval from all three (3).

(c) (1) A conciliation agreement may provide for binding arbitration of the dispute arising from the complaint.

(2) A conciliation agreement may authorize appropriate relief, including monetary relief.

(d) A conciliation agreement shall be made public, unless the complainant and respondent agree otherwise and the director determines that disclosure is not necessary to further the purposes of this subchapter.

(e) If the director has reasonable cause to believe that a respondent has breached a conciliation agreement, the director may authorize and the Attorney General may file a civil action for the enforcement of the conciliation agreement as provided by § 16-123-330 or the Attorney General may authorize the director to hire outside counsel to seek enforcement.

(f) No statements or actions made within the course of conciliation may be made public or used as evidence in a subsequent proceeding under this subchapter without the written consent of the persons concerned.

(g) After completion of the director's investigation, the director shall make available to the aggrieved person and the respondent, at any time, information derived from the investigation and the final report related to that investigation.



§ 16-123-322 - Temporary or preliminary relief.

(a) If the Director of the Arkansas Fair Housing Commission concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of this subchapter, and after consultation with the office of the Attorney General, the director may authorize the filing by the Attorney General and the Attorney General may file a civil action in a court of competent jurisdiction in the county where the respondent resides for appropriate temporary or preliminary relief pending final disposition of the complaint or the Attorney General may authorize the director to hire outside counsel to seek the relief.

(b) The filing of a civil action under this section does not affect the initiation or continuation of an administrative proceeding entitled "administrative hearing" under § 16-123-331.



§ 16-123-323 - Investigative report.

(a) The Director of the Arkansas Fair Housing Commission shall prepare a final investigative report showing:

(1) The names and dates of contacts with witnesses;

(2) A summary of correspondence and other contacts with the aggrieved person and the respondent showing the dates of the correspondence and contacts;

(3) A summary description of other pertinent records;

(4) A summary of witness statements; and

(5) Answers to interrogatories.

(b) A final report under this section may be amended if additional evidence is later discovered.



§ 16-123-324 - Reasonable cause determination.

(a) The Director of the Arkansas Fair Housing Commission shall determine, based on the facts and after consultation with the office of the Attorney General, whether reasonable cause exists to believe that a discriminatory housing practice occurred or is about to occur.

(b) The director shall make the determination under subsection (a) of this section not later than the one hundredth day a complaint is filed unless:

(1) It is impracticable to make the determination; or

(2) The director has approved a conciliation agreement relating to the complaint.

(c) If it is impracticable to make the determination within the time period provided by subsection (b) of this section, the director shall notify the complainant and respondent in writing of the reasons for the delay.

(d) If the director determines that reasonable cause exists to believe that a discriminatory housing practice occurred or is about to occur, the director shall immediately issue a charge on behalf of the aggrieved person, except as provided by § 16-123-326.



§ 16-123-325 - Charge.

(a) A charge issued under § 16-123-324 shall:

(1) Consist of a short and plain statement of the facts on which the Director of the Arkansas Fair Housing Commission has found reasonable cause to believe that a discriminatory housing practice occurred or is about to occur;

(2) Be based on the investigation; and

(3) Not necessarily be limited to the facts or grounds alleged in the complaint.

(b) The director shall immediately send a copy of the charge with information concerning the process of election of judicial determination, as under § 16-123-329, to:

(1) Each respondent, together with a notice of the opportunity for a hearing provided by § 16-123-331; and

(2) Each aggrieved person on whose behalf the complaint was filed.



§ 16-123-326 - Land use law.

If the Director of the Arkansas Fair Housing Commission determines the matter involves the legality of a state or local zoning ordinance or other land use law or ordinance, the director shall not issue a charge, but shall immediately refer the matter to the Attorney General for appropriate action.



§ 16-123-327 - Dismissal.

(a) If the Director of the Arkansas Fair Housing Commission determines that no reasonable cause exists to believe that a discriminatory housing practice occurred or is about to occur, the director shall promptly dismiss the complaint.

(b) The director shall disclose each dismissal under this section both to the public and to all affected parties.



§ 16-123-328 - Pending civil trial.

The Director of the Arkansas Fair Housing Commission shall not issue a charge under this section regarding an alleged discriminatory housing practice after the commencement of a civil action commenced under federal or state law or this subchapter seeking determination with respect to an alleged discriminatory housing practice.



§ 16-123-329 - Election of judicial determination.

(a) After a charge has been issued under § 16-123-325, a complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in that charge decided in a civil action.

(b) The election shall be made no later than the twentieth day after the date of receipt by the electing person of service under § 16-123-325 or, in the case of the Arkansas Fair Housing Commission, not later than the twentieth day after the date the charge was issued.

(c) The person making the election shall give notice to the commission and to all other complainants and respondents to whom the charge relates.



§ 16-123-330 - Attorney General -- Action for enforcement.

(a) If a timely election is made under § 16-123-329, the Arkansas Fair Housing Commission may authorize and the Attorney General may file and maintain on behalf of the aggrieved party a civil action in a court of competent jurisdiction in the county where the respondent seeking appropriate relief under this section resides or the Attorney General may authorize the commission to hire outside counsel to pursue appropriate relief.

(b) If the commission determines, as under § 16-123-321, and after consultation with the office of the Attorney General, that a conciliation agreement has been breached by the respondent, the Attorney General may file a civil action on behalf of the aggrieved person in a court of competent jurisdiction in the county where the respondent seeking enforcement of the conciliation agreement resides or the Attorney General may authorize the commission to hire outside counsel to seek enforcement of the conciliation agreement.

(c) Venue for an action under this section is in a court of competent jurisdiction in the county where the respondent resides.

(d) An aggrieved person may intervene in the action.

(e) If the court finds that a discriminatory housing practice has occurred or is about to occur, the court may grant as relief any relief that a court may grant in a civil action under this subchapter.



§ 16-123-331 - Administrative hearing.

(a) (1) If a timely election to commence a civil action is not made under § 16-123-329, the Arkansas Fair Housing Commission shall provide for an administrative hearing on the charge.

(2) (A) The administrative hearing will be adjudicated by the commission.

(B) In that proceeding or any factually related proceeding under this section, no officer, employee, or agent of the state of Arkansas engaged in the performance of investigative, conciliatory, or prosecutorial functions in connection with the proceeding shall participate in or advise on the decision of the commission, except as a witness or counsel during the proceedings.

(b) Except as provided in this section, the Arkansas Administrative Procedure Act, § 25-15-201 et seq., governs a hearing and an appeal of a hearing under this section.



§ 16-123-332 - Administrative penalties.

(a) If the Arkansas Fair Housing Commission determines at a hearing under § 16-123-331 that a respondent has engaged in or is about to engage in a discriminatory housing practice, the commission may order the appropriate relief, including actual damages, reasonable attorney's fees, and court costs.

(b) To vindicate the public interest, the commission may assess a civil penalty against the respondent in an amount that does not exceed:

(1) Eleven thousand dollars ($11,000) if the respondent has not been adjudged by order of the commission or a court to have committed a prior discriminatory housing practice;

(2) Except as provided by subsection (c) of this section, twenty-seven thousand five hundred dollars ($27,500) if the respondent has been adjudged by order of the commission or a court to have committed one (1) other discriminatory housing practice during the five-year period ending on the date of the filing of this charge; and

(3) Except as provided by subsection (c) of this section, fifty-five thousand dollars ($55,000) if the respondent has been adjudged by order of the commission or a court to have committed three (3) or more discriminatory housing practices during the five-year period ending on the date of the filing of the charge.

(c) If the acts constituting the discriminatory housing practice that is the object of the charge are committed by the same natural person who has been previously adjudged to have committed acts constituting a discriminatory housing practice, the civil penalties in subdivisions (b)(2) and (3) of this section may be imposed without regard to the period of time within which any other discriminatory housing practice occurred.

(d) In addition to all other penalties set forth in this subchapter, the commission may require the respondent to complete up to thirty (30) classroom hours of fair housing education courses designated by the commission or up to thirty (30) hours of community service designated by the commission, or both.



§ 16-123-333 - Effect of a commission order.

An Arkansas Fair Housing Commission order under § 16-123-331 does not affect any contract, sale, encumbrance, or lease that:

(1) Was consummated before the commission issued the order; and

(2) Involved a bona fide purchaser, encumbrancer, or tenant who did not have actual notice of the charge filed under this subchapter.



§ 16-123-334 - Licensed or regulated businesses.

If the Arkansas Fair Housing Commission, § 16-123-303, issues an order with respect to a discriminatory housing practice that occurred in the course of a business subject to a licensing or regulation by a government agency, the commission, not later than the thirty (30) days after the issuance of the order, shall send copies of the findings of fact, conclusions of law, and the order to the governmental agency.



§ 16-123-335 - Cooperation with state and federal agencies.

(a) The Arkansas Fair Housing Commission is encouraged to cooperate with the Secretary of Housing and Urban Development and the Attorney General of the United States in the enforcement of the Fair Housing Act of 1968, 42 U.S.C. § 3601 et seq., as in effect January 1, 2001, and may assist the Secretary of Housing and Urban Development or Attorney General of the United States in any way consistent with the policies of this subchapter.

(b) The commission shall treat a complaint referred by the Secretary of Housing and Urban Development or the Attorney General of the United States under the Fair Housing Act of 1968, 42 USC § 3601 et seq., as in effect January 1, 2001, as a complaint filed under this section.



§ 16-123-336 - Civil action.

(a) An aggrieved person may file a civil action in a court of competent jurisdiction in the county where the respondent resides not later than two (2) years after the occurrence or the termination of an alleged discriminatory housing practice or the breach of a conciliation agreement entered into under this subchapter, whichever occurs last, to obtain appropriate relief with respect to the discriminatory housing practice or enforcement of a conciliation agreement.

(b) (1) The two-year period does not include any time during which an administrative proceeding under this subchapter is pending with respect to a complaint or charge under this subchapter based on the discriminatory housing practice.

(2) This subsection does not apply to actions arising from a breach of a conciliation agreement.

(c) Except as otherwise provided in subsection (e) of this section, an aggrieved person may file an action under this section whether or not a complaint has been filed under § 16-123-317, and without regard to the status of any complaint filed under that section.

(d) If the Arkansas Fair Housing Commission has obtained a conciliation agreement with the consent of an aggrieved person, the aggrieved person may not file an action under this section with respect to the alleged discriminatory housing practice that forms the basis for the complaint except to enforce the terms of the agreement.

(e) An aggrieved person may not file a civil action under this section with respect to the alleged discriminatory housing practice forming the basis of that charge after the actual commencement of an administrative hearing.



§ 16-123-337 - Court-appointed attorney.

On application by a person alleging a discriminatory housing practice or by a person against whom a discriminatory housing practice is alleged, the court may appoint an attorney for the person to the extent provided by applicable law concerning indigents in civil actions.



§ 16-123-338 - Relief.

In a civil action under this subchapter, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award to the plaintiff:

(1) Compensatory and punitive damages;

(2) Reasonable attorney's fees;

(3) Court costs; and

(4) Subject to § 16-123-339, any permanent or temporary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in the discriminatory housing practice or ordering affirmative action as may be appropriate.



§ 16-123-339 - Effect if relief granted.

Relief granted under this subchapter does not affect a contract, sale encumbrance, or lease that:

(a) Was consummated before the granting of the relief; and

(b) Involved a bona fide purchaser, encumbrancer, or tenant who did not have actual notice of the filing of a complaint under this subchapter or a civil action under this subchapter.



§ 16-123-340 - Intervention by Attorney General.

(a) The Arkansas Fair Housing Commission may authorize the Attorney General to intervene and the Attorney General may intervene in an action if the case is of general public importance.

(b) The Attorney General may obtain the same relief available under § 16-123-341.



§ 16-123-341 - Pattern and practice cases.

(a) At the request of the Arkansas Fair Housing Commission, the Attorney General may file a civil action in a court of competent jurisdiction in the county where the respondent resides for appropriate relief if the Attorney General has reasonable cause to believe that:

(1) A person is engaged in a pattern or practice of resistance to the full enjoyment of any right granted by this subchapter; or

(2) A person has been denied any right granted by this subchapter and that denial raises an issue of general public importance.

(b) In an action under this section the court may:

(1) Award preventive relief, including a permanent or temporary injunction, restraining order, or other order against the person responsible for a violation of this subchapter as necessary to assure the full enjoyment of the right granted by this subchapter;

(2) Award other appropriate relief, including monetary damages, reasonable attorney's fees, and court costs; and

(3) To vindicate the public interest, assess a civil penalty against the respondent in an amount that does not exceed:

(A) Fifty thousand dollars ($50,000) for a first violation; and

(B) One hundred thousand dollars ($100,000) for a second or subsequent violation.

(c) A person may intervene in an action under this section if the person is:

(1) An aggrieved person to the discriminatory housing practice; or

(2) A party to a conciliation agreement concerning the discriminatory housing practice.



§ 16-123-342 - Subpoena enforcement.

The Arkansas Fair Housing Commission, on behalf of itself or other party at whose request a subpoena is issued under this subchapter, may enforce the subpoena in appropriate proceedings in a court of competent jurisdiction in the county where the respondent resides.



§ 16-123-343 - Prevailing party.

(a) A court in a civil action brought under this subchapter or the Arkansas Fair Housing Commission in an administrative hearing under § 16-123-331 may award reasonable attorney's fees to the prevailing party.

(b) However, nothing contained in this subchapter shall waive the sovereign immunity of the State of Arkansas or any of its officials, agencies, departments, boards, or commissions.



§ 16-123-344 - Intimidation or interference.

A person commits an offense if the person, whether or not acting under color of law, intentionally intimidates or interferes with or attempts to intimidate or interfere with a person:

(1) Because of the person's race, color, religion, sex, disability, familial status, or national origin and because the person is or has been selling, purchasing, renting, financing, occupying, or contracting, or negotiating for the sale, purchase, rental, financing, or occupation of any dwelling or applying for or participating in a service, organization, or facility relating to the business of selling or renting dwellings; or

(2) Because the person is or has been, or to intimidate the person from:

(A) Participating, without discrimination because of race, color, religion, sex, disability, familial status, or national origin, in an activity, service, organization, or facility described in subdivision (1) of this section;

(B) Affording another person opportunity or protection to so participate; or

(C) Lawfully aiding or encouraging other persons to participate, without discrimination because of race, color, religion, sex, disability, familial status, or facility described in subdivision (1) of this section.



§ 16-123-345 - Incentives for self-testing and self-correction.

(a) (1) A report or result of a self-test, as that term is defined by regulation of the Director of the Arkansas Fair Housing Commission, shall be considered to be privileged under subdivision (a)(2) of this section if a person:

(A) Conducts or authorizes an independent third party to conduct a self-test of any aspect of a residential real estate-related lending transaction or any part of that transaction by that person in order to determine the level or effectiveness of compliance with this subchapter by that person; and

(B) Has identified any possible violation of this subchapter by that person and has taken, or is taking, appropriate corrective action to address any such possible violation.

(2) If a person meets the conditions specified in subdivision (a)(1) of this section with respect to a self-test, any report or results of that self-test:

(A) Shall be privileged; and

(B) May not be obtained or used by the Arkansas Fair Housing Commission or any applicant, department, or agency in any:

(i) Proceeding or civil action in which one (1) or more violations of this subchapter are alleged; or

(ii) Examination or investigation relating to compliance with this subchapter.

(b) (1) No provision of this subchapter may be construed to prevent an aggrieved person, complainant, department, or agency from obtaining or using a report or results of any self-test in any proceeding or civil action in which a violation of this subchapter is alleged, or in any examination or investigation of compliance with this subchapter if:

(A) The person to whom the self-test relates or any person with lawful access to the report or the results:

(i) Voluntarily releases or discloses all or any part of the report or results to the commission, aggrieved person, complainant, department, or agency or to the general public; or

(ii) Refers to or describes the report or results as a defense to charges of violations of this subchapter against the person to whom the self-test relates; or

(B) The report or results are sought in conjunction with an adjudication or admission of a violation of this subchapter for the sole purpose of determining an appropriate penalty or remedy.

(2) Any report or results of a self-test that are disclosed for the purpose specified in subdivision (b)(1)(B) of this section:

(A) Shall be used only for the particular proceeding in which the adjudication or admission referred to in subdivision (b)(1)(B) of this section is made; and

(B) May not be used in any other action or proceeding.

(c) An aggrieved person, complainant, department, agency, or the commission that challenges a privilege asserted under this section may seek a determination of the existence and application of that privilege in:

(1) A court of competent jurisdiction; or

(2) An administrative law proceeding with appropriate jurisdiction.



§ 16-123-346 - Fair housing education program.

(a) The Director of the Arkansas Fair Housing Commission shall establish a statewide education and outreach program through contracts with local governments or their agencies, public or private nonprofit organizations or institutions, or other public or private entities that are formulating or carrying out programs to prevent or eliminate discriminatory housing practices.

(b) The program shall be designed to provide a centralized, coordinated effort for the development and dissemination of fair housing media products, including:

(1) Public service announcements, both audio and video;

(2) Television, radio, and print advertisements;

(3) Posters; and

(4) Pamphlets and brochures.

(c) The director shall encourage cooperation with real estate industry organizations in the statewide education and outreach program.

(d) The director shall encourage the dissemination of educational information and technical assistance to support compliance with the housing adaptability and accessibility guidelines contained in the Fair Housing Act Amendments of 1988.



§ 16-123-347 - Arkansas Fair Housing Commission Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a fund to be known as the "Arkansas Fair Housing Commission Trust Fund".

(b) The fund shall consist of:

(1) Funds received by the Arkansas Fair Housing Commission, and any other moneys as may be provided by the General Assembly, there to be used for the administration and operations of the commission; and

(2) Any administrative or civil penalty levied and collected pursuant to this subchapter to be solely used for fair housing education of the public and the operational expenses of the commission.

(c) The appropriation to the Arkansas Fair Housing Commission providing for "public education" may be used to fund all expenses incurred in conducting educational seminars and other forms of educational projects for use and benefit generally of the public, including the production and distribution of information literature of an educational nature.



§ 16-123-348 - Violations -- Bodily injury -- Penalties.

(a) It is unlawful for a person, whether or not acting under color of law, by force or threat of force, to willfully injure, intimidate, or interfere with, or attempt to injure, intimidate, or interfere with:

(1) Any person because of his or her race, color, religion, sex, disability, as defined in § 16-123-302, familial status, as defined in § 16-123-302, or national origin or because the person is or has been selling, purchasing, renting, financing, occupying or contracting or negotiating for the sale, purchase, rental, financing, or occupation of any dwelling, or applying for or participating in any service, organizations, or facility relating to the business of selling or renting dwellings;

(2) Any person because he or she is or has been, or in order to intimidate the person or any other person or any class of persons from:

(A) Participating, without discrimination on account of race, color, religion, sex, disability, as defined in § 16-123-302, familial status, as defined in § 16-123-302, or national origin, in any of the activities, services, organizations or facilities described in subdivision (a)(1) of this section; or

(B) Affording any person or class of persons opportunity or protection so to participate; or

(3) Any citizen because he or she is or has been, or in order to discourage the citizen or any other citizen from lawfully aiding or encouraging other persons to participate, without discrimination on account of race, color, religion, sex, disability, as defined in § 16-123-302, familial status, as defined in § 16-123-302, or national origin, in any of the activities, services, organizations or facilities described in subdivision (a)(1) of this section, or participating lawfully in speech or peaceful assembly opposing any denial of the opportunity to so participate.

(b) A person who violates any provision of subsection (a) of this section shall:

(1) If the violation results in bodily injury, be fined not more than two hundred fifty thousand dollars ($250,000) or be imprisoned for not more than ten (10) years, or both;

(2) If the violation results in death, be imprisoned for not less than ten (10) years or life;

(3) If the violation results in property damage exceeding one hundred dollars ($100) or if the violation involves the use or attempted use of fire or a firearm, be fined not more than two hundred fifty thousand dollars ($250,000) or be imprisoned for not more than five (5) years, or both; or

(4) Otherwise, be fined not more than one hundred thousand dollars ($100,000) or be imprisoned for not more then one (1) year, or both.









Chapter 124 - Drug Dealer Liability Act

§ 16-124-101 - Short title.

This chapter shall be known and may be cited as the "Drug Dealer Liability Act".



§ 16-124-102 - Definitions.

As used in this chapter:

(1) "Illegal drug" means a drug whose distribution is a violation of the Uniform Controlled Substances Act, § 5-64-101 et seq.;

(2) "Illegal drug market" means the support system of illegal drug-related operations, from production to retail sales, through which an illegal drug reaches the user;

(3) "Illegal drug market target community" is the area described under § 16-124-109;

(4) "Individual drug user" means the individual whose illegal drug use is the basis of an action brought under this chapter;

(5) "Level one offense" means:

(A) Possession of one-quarter ounce (.25 oz.) or more but less than four ounces (4 ozs.), or distribution of less than one ounce (1 oz.), of a specified illegal drug; or

(B) Possession of one pound (1 lb.) or twenty-five (25) plants or more but less than four pounds (4 lbs.) or fifty (50) plants, or distribution of less than one pound (1 lb.), of marijuana;

(6) "Level two offense" means:

(A) Possession of four ounces (4 ozs.) or more but less than eight ounces (8 ozs.), or distribution of one ounce (1 oz.) or more but less than two ounces (2 ozs.), of a specified illegal drug; or

(B) Possession of four pounds (4 lbs) or more or fifty (50) plants or more but less than eight pounds (8 lbs.) or seventy-five (75) plants, or distribution of more than one pound (1 lb.) but less than ten pounds (10 lbs.), of marijuana;

(7) "Level three offense" means:

(A) Possession of eight ounces (8 ozs.) or more but less than sixteen ounces (16 ozs.), or distribution of two ounces (2 ozs.) or more but less than four ounces (4 ozs.), of a specified illegal drug; or

(B) Possession of eight pounds (8 lbs.) or more or seventy-five (75) plants or more but less than sixteen pounds (16 lbs.) or one hundred (100) plants, or distribution of more than five pounds (5 lbs.) but less than ten pounds (10 lbs.), of marijuana;

(8) "Level four offense" means:

(A) Possession of sixteen ounces (16 ozs.) or more, or distribution of four ounces (4 ozs.) or more, of a specified illegal drug; or

(B) Possession of sixteen pounds (16 lbs.) or more or one hundred (100) plants or more, or distribution of ten pounds (10 lbs.) or more, of marijuana;

(9) (A) "Participate in the illegal drug market" means to distribute, possess with an intent to distribute, commit an act intended to facilitate the marketing or distribution of, or agree to distribute, possess with an intent to distribute, or commit an act intended to facilitate the marketing and distribution of, an illegal drug.

(B) "Participate in the illegal drug market" does not include the purchase or receipt of an illegal drug for personal use only;

(10) "Person" means an individual, a governmental entity, corporation, firm, trust, partnership, or incorporated or unincorporated association, existing under or authorized by the laws of this state, another state, or a foreign country;

(11) (A) "Period of illegal drug use" means, in relation to the individual drug user, the time of first use by an individual of an illegal drug to the accrual of the cause of action.

(B) The period of illegal drug use is presumed to commence two (2) years before the cause of action accrues, unless the defendant proves otherwise by clear and convincing evidence;

(12) "Place of illegal drug activity" means, in relation to the individual drug user, each county in which the individual possesses or uses an illegal drug or in which the individual resides, attends school, or is employed during the period of the illegal drug use of the individual, unless the defendant proves otherwise by clear and convincing evidence;

(13) "Place of participation" means, in relation to a defendant in an action brought under this chapter, each county in which the person participates in the illegal drug market or in which the person resides, attends school, or is employed during the period of the participation in the illegal drug market by the person; and

(14) "Specified illegal drug" means cocaine, heroin, or methamphetamine, and any other drug the distribution of which is a violation of state law."



§ 16-124-103 - Liability in general.

(a) A person may recover damages under this chapter for injury resulting from the use of an illegal drug by that person.

(b) A person who knowingly participates in the illegal drug market is liable for civil damages as provided for in this chapter.

(c) (1) A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency of the state, is not liable for participating in the illegal drug market, if the participation is in furtherance of an official investigation.

(2) A third party, including an insurance company, shall not be required to pay damages awarded under this chapter, nor shall any person be vicariously liable for the act of another, nor shall a third party be made a party to any action brought under this chapter.



§ 16-124-104 - Damages caused by illegal drug use -- Distribution.

(a) One (1) or more of the following persons may bring an action in circuit court for damages caused by use of an illegal drug by an individual:

(1) A parent, legal guardian, child, spouse, or sibling of the individual drug user;

(2) An individual who was exposed to an illegal drug in utero;

(3) An employer of the individual drug user; and

(4) A medical facility, insurer, governmental entity, employer, or other entity that funds a drug treatment program or employee assistance program for the individual drug user or that otherwise expended money on behalf of the individual drug user.

(b) A person entitled to bring an action under this section may seek damages from one (1) or more of the following:

(1) A person who knowingly distributed, or knowingly participated in the chain of distribution of, an illegal drug that was actually used by the individual drug user; or

(2) A person who knowingly participated in the illegal drug market if:

(A) The place of the illegal drug activity by the individual drug user is within the illegal drug market target community of the defendant;

(B) The participation of the defendant in the illegal drug market was connected with the same type of illegal drug used by the individual user; and

(C) The defendant participated in the illegal drug market at any time during the illegal drug use of the individual user.

(c) A person entitled to bring an action under this section may recover all of the following damages:

(1) Economic damages, including, but not limited to:

(A) The cost of treatment and rehabilitation;

(B) Medical expenses;

(C) Loss of economic or educational potential;

(D) Loss of productivity;

(E) Absenteeism;

(F) Support expenses;

(G) Accidents or injury; and

(H) Any other pecuniary loss proximately caused by the illegal drug use;

(2) Noneconomic damages, including, but not limited to:

(A) Physical and emotional pain;

(B) Suffering;

(C) Physical impairment;

(D) Emotional distress;

(E) Mental anguish;

(F) Disfigurement;

(G) Loss of enjoyment;

(H) Loss of companionship, services, and consortium; and

(I) Other nonpecuniary losses proximately caused by an individual's use of an illegal drug;

(3) Exemplary damages;

(4) Reasonable attorney's fees; and

(5) Costs of suit, including, but not limited to, reasonable expenses for expert testimony.



§ 16-124-105 - Action by drug user prohibited -- Exceptions.

(a) (1) An individual drug user shall not bring an action for damages caused by the use of an illegal drug, except as otherwise provided in this subsection.

(2) An individual drug user may bring an action for damages caused by the use of an illegal drug only if all of the following conditions are met:

(A) The individual personally discloses to narcotics enforcement authorities, more than six (6) months before filing the action, all the information known to the individual regarding his source of illegal drugs;

(B) The individual has not used an illegal drug within the six (6) months before filing the action; and

(C) The individual continues to remain free of the use of an illegal drug throughout the pendency of the action.

(b) A person entitled to bring an action under this section may seek damages only from a person who distributed, or is in the chain of distribution of, an illegal drug that was actually used by the individual drug user.

(c) A person entitled to bring an action under this section may recover only the following damages:

(1) Economic damages, including, but not limited to:

(A) The cost of treatment, rehabilitation, and medical expenses;

(B) Loss of economic or educational potential;

(C) Loss of productivity;

(D) Absenteeism;

(E) Accidents or injury; and

(F) Other pecuniary loss proximately caused by the person's illegal drug use;

(2) Reasonable attorney's fees; and

(3) Costs of suit, including, but not limited to, reasonable expenses for expert testimony.



§ 16-124-106 - Joinder.

(a) Two (2) or more persons may join in one action under this chapter as plaintiffs if:

(1) Their respective actions have at least one (1) place of illegal drug activity in common; and

(2) Any portion of the period of illegal drug use overlaps with the period of illegal drug use for every other plaintiff.

(b) Two (2) or more persons may be joined in one (1) action under this chapter as defendants if those persons are liable to at least one (1) plaintiff.

(c) A plaintiff need not be interested in obtaining and a defendant need not be interested in defending against all the relief demanded.

(d) Judgment may be given for one (1) or more plaintiffs according to their respective liabilities.



§ 16-124-107 - Right of action for contribution.

(a) A person subject to liability under this chapter has a right of action for contribution against another person subject to liability under this chapter.

(b) Contribution may be enforced either in the original action or by a separate action brought for that purpose.

(c) A plaintiff may seek recovery in accordance with this chapter and existing law against a person against whom a defendant has asserted a right of contribution.



§ 16-124-108 - Evidence of participation in the illegal drug market.

(a) (1) Proof of participation in the illegal drug market in an action brought under this chapter shall be shown by clear and convincing evidence.

(2) Except as otherwise provided in this chapter, other elements of the cause of action shall be shown by a preponderance of the evidence.

(b) (1) A person against whom recovery is sought who has a criminal conviction pursuant to state drug laws or the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91-513, 84 Stat. 1236, 21 U.S.C. § 801 et seq.) is estopped from denying participation in the illegal drug market.

(2) Such a conviction is also prima facie evidence of the participation of the person in the illegal drug market during the two (2) years preceding the date of an act giving rise to a conviction.

(c) The absence of criminal drug conviction of a person against whom recovery is sought does not bar an action against that person.



§ 16-124-109 - Illegal drug market target community.

A person whose participation in the illegal drug market constitutes the following level offense shall be considered to have the following illegal drug market target community:

(1) For a level one offense, the county in which the place of participation of the defendant is situated;

(2) For a level two offense, the target community described in subdivision (1) of this section along with all counties with a border contiguous to that target community;

(3) For a level three offense, the target community described in subdivision (2) of this section plus all counties with a border contiguous to that target community; and

(4) For a level four (4) offense, anywhere.



§ 16-124-110 - Attachment against assets.

(a) (1) A plaintiff under this chapter, subject to subsection (c) of this section, may request an ex parte prejudgment attachment order from the court against all assets of a defendant sufficient to satisfy a potential award.

(2) If attachment is instituted, a defendant is entitled to an immediate hearing.

(3) Attachment may be lifted if the defendant demonstrates that the assets will be available for a potential award or if the defendant posts a bond sufficient to cover a potential award.

(b) A person against whom a judgment has been rendered under this chapter is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment.

(c) Any assets sought to satisfy a judgment under this chapter that are named in a forfeiture action or have been seized for forfeiture by any state or federal agency may not be used to satisfy a judgment unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.



§ 16-124-111 - Statute of limitations.

(a) (1) Except as otherwise provided in this section, a claim under this chapter shall not be brought more than three (3) years after the cause of action accrues.

(2) A cause of action accrues under this chapter when a person who may recover has reason to know of the harm from illegal drug use that is the basis for the cause of action and has reason to know that the illegal drug use is the cause of the harm.

(b) (1) For a plaintiff, the statute of limitations under this section is tolled when the individual potential plaintiff is incapacitated by the use of an illegal drug to the extent that the individual cannot reasonably be expected to seek recovery under this chapter or as otherwise provided for by law.

(2) For a defendant, the statute of limitations under this section is tolled until six (6) months after the individual potential defendant is convicted of a criminal drug offense as otherwise provided for by law.

(c) The statute of limitations under this chapter for a claim based on participation in the illegal drug market that occurred prior to July 28, 1995, does not begin to run until July 28, 1995.



§ 16-124-112 - Actions by state -- Stays of action.

(a) The Attorney General may represent the state or a political subdivision of the state in an action under this chapter.

(b) On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this chapter shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for the stay of the action.






Chapter 125 - Immunity for Year 2000 Computer Errors



Chapter 126 - Sale of Alcohol to Minor

§ 16-126-101 - In general.

The General Assembly finds and determines that it needs to clarify and establish its legislative intent regarding the sale of alcoholic beverages as addressed by the Arkansas Supreme Court in Shannon v. Wilson, 329 Ark. 143, 947 S.W.2d 349 (1997) and Jackson v. Cadillac Cowboy, Inc., 337 Ark. 24, 986 S.W.2d 410 (1999).



§ 16-126-102 - Legislative findings and intent.

The General Assembly finds and determines that the knowing sale of alcoholic beverages by a retailer to a minor is contrary to the public policy of the State of Arkansas.



§ 16-126-103 - Civil liability for sale of alcohol to a minor.

In cases where it has been proven that an alcoholic beverage retailer knowingly sold alcoholic beverages to a minor or sold under circumstances where such retailer reasonably should have known such purchaser was a minor, a civil jury may determine whether or not such knowing sale constituted the proximate cause of any injury to such minor, or to a third person, caused by such minor.



§ 16-126-104 - Civil liability for sale of alcohol to clearly intoxicated person.

In cases where it has been proven that an alcoholic beverage retailer knowingly sold alcoholic beverages to a person who was clearly intoxicated at the time of such sale or sold under circumstances where the retailer reasonably should have known the person was clearly intoxicated at the time of the sale, a civil jury may determine whether or not the sale constitutes a proximate cause of any subsequent injury to other persons. For purposes of this section, a person is considered clearly intoxicated when the person is so obviously intoxicated to the extent that, at the time of such sale, he presents a clear danger to others. It shall be an affirmative defense to civil liability under this section that an alcoholic beverage retailer had a reasonable belief that the person was not clearly intoxicated at the time of such sale or that the person would not be operating a motor vehicle while in the impaired state.



§ 16-126-105 - Consumption instead of sale as proximate cause of injury generally.

Except in the knowing sale of alcohol to a minor or to a clearly intoxicated person, the General Assembly hereby finds and declares that the consumption of any alcoholic beverage, rather than the furnishing of any alcoholic beverage, is the proximate cause of injuries or property damage inflicted upon persons or property by a legally intoxicated person.



§ 16-126-106 - Immunity from civil liability.

In no event will the act of providing alcoholic beverages to a person who can lawfully possess them by a social host, or other person who does not hold an alcoholic beverage vendor's permit, constitute a proximate cause of any personal injuries or property damages which may be subsequently caused by an individual consuming any alcoholic beverages so provided.












Title 17 - Professions, Occupations, and Businesses

Subtitle 1 - Professions Generally

Chapter 1 - General Provisions

§ 17-1-101 - Examination credit for United States veterans and nurses.

(a) In all examinations held by any and all state boards, commissions, or bureaus for the purpose of examining applicants for any license or permit to engage in any profession, trade, or employment, all applicants for such examinations who are veterans of the Army, Navy, Marines, or Nurses of the United States shall have a credit of ten percent (10%) over and above all applicants who are not such veterans or nurses.

(b) The only requirement on the part of the applicant for examination to secure credit of ten percent (10%) shall be the delivery to the examining board, commission, or bureau of the original or a duly and properly executed certified copy of an honorable discharge from the Army, Navy, Marines, or Nurses of the United States.

(c) The advantage given to veterans or nurses under and by this section shall be the same as is given to such veterans and nurses by the acts of Congress for federal positions and licenses.



§ 17-1-102 - Liability of committee members of professional societies, review organizations, and hospital medical staffs.

(a) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, members of the following organizations for any act or proceeding undertaken or performed within the scope of the functions of any such committee which is formed to maintain the professional standards of the society established by its bylaws, if the committee member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which he or she acts, and acts in reasonable belief that the action taken by him or her is warranted by the facts known to him or her after a reasonable effort to obtain facts:

(1) A duly appointed committee of a state or local professional society;

(2) A professional services review organization appointed pursuant to state or federal statute; or

(3) A duly appointed committee of a medical staff of a licensed hospital, provided that the medical staff operates pursuant to written bylaws that have been approved by the governing board of the hospital.

(b) "Professional society" includes societies of the healing arts, legal, accounting, architectural, and engineering professions having as members at least a majority of the eligible licentiates in the profession served by the particular body.



§ 17-1-103 - Registration, certification, and licensing for criminal offenders.

(a) (1) It is the policy of the State of Arkansas to encourage and contribute to the rehabilitation of criminal offenders and to assist them in the assumption of the responsibilities of citizenship.

(2) The public is best protected when offenders are given the opportunity to secure employment or to engage in a meaningful trade, occupation, or profession.

(b) (1) (A) Subject to the provisions of subdivision (b)(2) of this section in determining eligibility under this section, a board, commission, department, or an agency may take into consideration conviction of certain crimes that have not been annulled, expunged, or pardoned.

(B) However, such convictions shall not operate as an automatic bar to registration, certification, or licensing for any trade, profession, or occupation.

(2) The following criminal records shall not be used, distributed, or disseminated in connection with an application for a registration, license, or certificate:

(A) Records of arrest not followed by a valid felony conviction by the courts;

(B) Convictions that have been annulled or expunged or pardoned by the Governor; and

(C) Misdemeanor convictions, except misdemeanor sex offenses and misdemeanors involving violence.

(c) The board, commission, department, or agency shall state explicitly in writing the reasons for a decision that prohibits the applicant from practicing the trade, occupation, or profession if the decision is based, in whole or in part, on conviction of a felony.

(d) For the purposes of this section, completion of the following shall be deemed prima facie evidence of sufficient rehabilitation:

(1) Probation or parole supervision; and

(2) A period of five (5) years after final discharge or release from any term of imprisonment in the state penitentiary without any subsequent conviction.

(e) Any complaints concerning the violation of this section shall be adjudicated in accordance with the procedure set forth in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for administrative and judicial review.

(f) (1) This section shall apply to any board, commission, department, agency, or any other body that deals in licensing or regulating a profession, trade, or occupation in the State of Arkansas.

(2) It shall be the duty of the Secretary of State to make this section known to any board, commission, department, or agency affected by this section.

(g) This section shall not apply to teacher licensure or certification or nursing licensure and certification as governed by §§ 6-17-410 and 17-87-312 respectively.



§ 17-1-104 - Collection of personal information for the purpose of child support enforcement.

(a) On and after July 1, 1997, all persons, agencies, boards, commissions, or other licensing entities issuing any occupational, professional, or business license pursuant to titles 2-6, 8, 9, 14, 15, 17, 20, 22, 23, and 27 of the Arkansas Code Annotated shall record the name, address, and social security number of each person applying for such a license.

(b) (1) The name, address, and social security number of the person shall appear on the application. However, where an application is not required, the name, address, and social security number shall appear on the occupational, professional, or business license.

(2) On and after October 1, 2000, the name, address, and social security number of each person issued a noncommercial driver's license under § 27-1-101 et seq. shall appear on the application for the noncommercial driver's license. This information shall be maintained by the Revenue Division of the Department of Finance and Administration as confidential information not subject to disclosure under any commercial agreement, request under the Freedom of Information Act of 1967, § 25-19-101 et seq., as well as all applicable state and federal confidentiality requirements.

(c) The name, address, and social security number of each person issued a license pursuant to titles 2-6, 8, 9, 14, 15, 17, 20, 22, 23, and 27 of the Arkansas Code Annotated shall be stored by the person, agency, board, commission, or other licensing entity in an electronic automated data system capable of transferring the information to electronic media. On a quarterly basis, the licensee database shall be transmitted to or made available to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration for the purposes of cross matching, location, and enforcement of child support obligations.

(d) (1) Only those persons, agencies, boards, departments, commissions, or other licensing entities that issue five hundred (500) or more licenses each year, or that have a membership of five hundred (500) or more, are required to implement an automated data system as set forth in subsection (c) of this section.

(2) Those persons, agencies, boards, departments, commissions, or their licensing entities that issue fewer than five hundred (500) licenses each year, or that have a membership of fewer than five hundred (500), shall not be required to transmit licensee information to the Office of Child Support Enforcement on an automated basis.

(e) The name of any member or representative of a licensing entity who refuses to provide license information to the Office of Child Support Enforcement shall be certified by the Office of Child Support Enforcement to the office of the Governor and to the Legislative Council.

(f) (1) Member and applicant social security information required to be collected under this section shall be maintained in a confidential manner by the licensing entity.

(2) Except as authorized herein, such social security number information shall not be released publicly and shall be excepted from the open public record requirements of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(3) Disclosure of such social security information without the consent of the individual or without court authorization shall be a Class B misdemeanor.

(4) Confidentiality requirements associated with the collection and maintenance of social security numbers by the licensing entity shall be appropriately disseminated and posted in the licensing entity's offices.



§ 17-1-105 - Notification of mandatory reporters.

Each board, commission, or other entity that licenses mandatory reporters of child abuse and neglect shall provide notice to each licensee concerning the online and web-based child abuse reporting program required under § 16-10-138.






Chapter 2-9 - [RESERVED.]

[Reserved]






Subtitle 2 - Nonmedical Professions

Chapter 10 - General Provisions

§ 17-10-101 - Responsibilities of real estate licensees and appraisers.

(a) As used in this section:

(1) "Agent" means any licensee as defined under § 17-42-103(10)(A) or any appraiser;

(2) "Appraiser" means any appraiser, state-certified appraiser, state-certified residential appraiser, state-licensed appraiser, or state-registered appraiser, as those terms are defined under § 17-14-103;

(3) "Licensee" shall have the same meaning as provided by § 17-42-103(10);

(4) "Offender" shall have the same meaning as provided by § 12-12-903(7);

(5) "Psychologically impacted" means without limitation that the real property was or was at any time suspected to have been the site of a homicide, suicide, or felony; and

(6) "Transferee" means and includes without limitation a buyer, purchaser, grantee, lessee, tenant, or one receiving any estate or interest in real property.

(b) The existence of any fact or circumstance or suspicion of the existence of any fact or circumstance that indicates a property might be or is psychologically impacted is not a material fact that must be disclosed in a real property transaction.

(c) No cause of action shall arise against an appraiser of real property, a licensee as agent of an owner, or a licensee as agent of a potential or actual transferee of real property for failure to inquire about, make a disclosure about, or release information about the existence of any fact or circumstance or suspicion of the existence of any fact or circumstance that indicates that the real property is psychologically impacted.

(d) No cause of action shall arise against an appraiser of real property, a licensee as agent of an owner, or a licensee acting as agent of a potential or actual transferee of real property for failure to inquire about, make a disclosure about, or release information about the existence of the fact that real property is located in the vicinity of an offender.






Chapter 11 - Abstracters

Subchapter 1 - -- General Provisions

§ 17-11-101 - Title.

This chapter shall be known and may be cited as the "Abstracters' Licensing Law of 1969".



§ 17-11-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abstract of title" means a compilation in orderly arrangement of the materials and facts of record affecting the title to a specific piece of land, issued under a certificate certifying to the matters therein contained;

(2) (A) "Abstract plant" means a set of records in which an entry has been made of all documents or matters which under the law impart constructive notice of matters affecting title to all real property or any interest therein or encumbrances thereon, which have been filed or recorded in the county or district thereof for which a title plant is maintained from earliest records available in the county or district thereof and continually thereafter.

(B) Such records shall consist of an index or indices in which notations of or references to any documents that describe the property affected thereby are posted, entered, or otherwise included, according to the property described therein or copies or briefs of all documents that describe the property affected thereby which are sorted and filed according to the property described therein;

(3) "Business of abstracting" means the making, compiling, or selling of abstracts of title or title evidence purporting to be based upon information from an abstract plant;

(4) "Certificate of authority" means the authorization to engage in the business of abstracting in a county or district thereof in the State of Arkansas granted to a person, firm, or private corporation in possession of an abstract plant; and

(5) "Registered abstracter" means an individual registered under this act and holding an operative certificate of registration to prepare abstracts of title to real property in any county in this state or any person holding a license to practice law within the State of Arkansas.



§ 17-11-103 - Penalties.

(a) Any person, firm, partnership, association, or corporation violating any of the provisions of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each offense. Each succeeding day on which the provisions of this chapter are violated shall be a separate offense.

(b) If any licensed abstracter shall willfully falsify any public record or information contained therein, he or she shall be guilty of a felony and punished accordingly in addition to his or her civil liability.






Subchapter 2 - -- Abstracters' Board of Examiners



Subchapter 3 - -- Certification

§ 17-11-301 - Certificate of registration required.

(a) (1) Every person, firm, or private corporation engaged in the business of abstracting in one (1) county only, shall be or have in its employ a registered abstracter.

(2) Every person, firm, or private corporation engaged in the business of abstracting in more than one (1) county in this state shall have at least one (1) registered abstracter for each county in which it maintains an abstract office.

(b) No person shall execute an abstract certificate or otherwise attest to the accuracy of abstracts unless the person is a registered abstracter as defined in this chapter.

(c) (1) Each person engaged in the business of abstracting who is a registered abstracter may fulfill the requirements of subsection (a) of this section in one (1) county only.

(2) No registered abstracter may fulfill the requirements of subsection (a) of this section for more than one (1) county or more than one (1) company at any one (1) time.



§ 17-11-302 - Certificate of registration -- Application.

(a) Any person desiring to become a registered abstracter under this chapter shall make application to the Arkansas Abstracters' Board for registration.

(b) The application shall be in a form prepared by the board and shall contain such information as may be necessary to assist the board in registration and to determine if the applicant is of good moral character.

(c) Except as provided in subsection (e) of this section, each application shall be accompanied by an examination fee in the sum of twenty-five dollars ($25.00).

(d) Thereupon the board shall notify the applicant of the time and place of the next scheduled examination, and notice of the examination shall be given to the applicant by mail.

(e) Any person authorized to practice law in this state shall be issued a certificate of registration upon application, without examination and payment of fee.



§ 17-11-303 - Certificate of registration -- Examination.

The examination required under this chapter shall be in the form of written interrogatories as may be prescribed by the Arkansas Abstracters' Board to determine the proficiency of the applicant.



§ 17-11-304 - Certificate of registration -- Issuance or reapplication.

(a) If the applicant satisfactorily passes the examinations and is of good moral character, the applicant shall be certified as a registered abstracter, and the certificate provided for shall be issued to him or her. The privileges granted by the certificate shall continue unless revoked, as provided in this chapter, or unless the certificate is otherwise surrendered to the Arkansas Abstracters' Board.

(b) The certificate shall be in a form prescribed by the board and shall attest that the person possesses the knowledge, skill, ability, and understanding of abstracting and is designated a registered abstracter. The certificate shall be prominently displayed in the abstract office wherein the person is employed.

(c) An applicant failing to satisfy the board that he or she possesses the qualifications or proficiency to become a registered abstracter may reapply for registration if the application is accompanied by the examination fee provided for in § 17-11-302(c), but no application shall be submitted sooner than six (6) months following the date on which the last previous examination was administered to the applicant.

(d) Each holder of a certificate shall pay an annual fee to be set by the board.



§ 17-11-305 - Certificate of registration -- Temporary.

(a) The Arkansas Abstracters' Board upon application to it by any person succeeding to the ownership of any abstract plant or business by any means other than by purchase, or any person who by reason of the incapacity of any registered abstracter owner of any abstract plant or business is required to assume the operation of the abstract plant or business, may grant to the person without examination a temporary certificate of registration.

(b) The fee for a temporary certificate of registration shall be fifteen dollars ($15.00).

(c) This certificate shall expire six (6) months after its date or upon the expiration of sixty (60) days after the next regularly scheduled examinations which could be taken by the applicant under the rules and regulations of the board, whichever period is longer.

(d) The board shall notify the applicant by mail of the time and place of the examination.



§ 17-11-306 - Unregistered assistants.

Nothing in this chapter shall be construed as prohibiting any person, firm, or corporation holding a valid and subsisting certificate of authority from employing such clerical and stenographic assistants as may be necessary in the conduct of its business who are not registered under this chapter.



§ 17-11-320 - Certificate of authority required.

No person, firm, or corporation shall engage in the business of abstracting in this state until a certificate of authority has been issued to the person, firm, or corporation by the Arkansas Abstracters' Board.



§ 17-11-321 - Certificate of authority -- Application -- Issuance.

(a) Any person, firm, or corporation desiring to engage in the business of abstracting in this state shall make application to the Arkansas Abstracters' Board for a certificate of authority.

(b) The application shall:

(1) Be in a form prepared by the board;

(2) Contain such information as may be necessary to assist the board in determining whether the applicant has complied with the provisions of this chapter; and

(3) Be accompanied by an application fee in the sum of twenty-five dollars ($25.00).

(c) The applicant shall furnish proof that:

(1) The applicant has available an abstract plant for each county for which abstracts will be prepared, which abstract plant shall be made available for examination by the board;

(2) The applicant is or has employed a registered abstracter; and

(3) The bond requirements provided for in § 17-11-324 have been complied with.

(d) (1) When the foregoing things have been done or conditions exist and approved by the board, the board shall issue a certificate of authority in such form as it may prescribe, attesting to the same and indicating the county of this state wherein the applicant may operate.

(2) The certificate shall be prominently displayed in the office of the applicant.



§ 17-11-322 - Certificate of authority -- Expiration -- Renewal.

(a) (1) All certificates of authority issued pursuant to the provisions of this chapter shall expire on the same date, irrespective of when issued.

(2) Expiration dates of the certificates, either renewal or original, shall be the July 1 following the year from the preceding expiration date.

(b) Current and subsisting certificates of authority shall be renewed as provided for in this section for a one-year period upon payment of a renewal fee in the sum to be set by the Arkansas Abstracters' Board.

(c) (1) (A) No more than sixty (60) days nor less than thirty (30) days prior to the expiration date of the certificate issued, the board shall cause a notice of expiration and application for renewal to be mailed to each of the holders of the certificates.

(B) The notice and application shall be in a form prepared by the board.

(2) Upon determination by the board of the applicant's compliance with this chapter, a renewal certificate of authority shall be issued to the applicant.

(d) (1) (A) If a holder of a certificate of authority fails to apply for renewal of his or her authority and to pay the fee provided therefor, the board shall cause to be mailed to the holder a notice that his or her certificate has expired and is no longer valid authority for the person to engage in the business of abstracting.

(B) The notice shall be mailed not more than thirty (30) days following the certificate expiration date.

(C) The holder shall be granted an additional period of sixty (60) days from the date of mailing the notice within which to file his or her application for renewal.

(2) (A) The name of any holder failing to renew his or her authority pursuant to the terms of this section shall be stricken from the records of the board.

(B) Such a person, firm, or corporation shall no longer engage in the business of abstracting in this state until so authorized by the board.



§ 17-11-323 - Access to public records.

(a) (1) Holders of certificates of authority and their employees in the conduct of the business of abstracting shall have access to the public records in any office of any city or county or of the state.

(2) They shall be permitted to make memoranda or notations therefrom or copies thereof and to occupy reasonable space with equipment for that purpose, subject to the reasonable regulation of the custodian of the public records and during the business hours of the office, in order to enable certificate holders to make and prepare abstracts and to compile, post, copy, and maintain their books, records, and indices.

(b) No persons other than the custodian of the records shall remove real estate records from the recorder's office.



§ 17-11-324 - Bond, insurance, or personal surety.

(a) (1) (A) Before the certificate of authority is issued, the applicant shall file with the Arkansas Abstracters' Board a bond approved by the board conditioned upon the payment by the applicant of any and all damages that may be sustained by or may accrue to any person, firm, or corporation for whom the applicant may compile, make, or furnish abstracts of title by reason of or on account of any error, deficiency, or mistake in any abstract or certificate, or any continuation, made or issued by the abstracter over its authorized signature and seal.

(B) The bond shall be written by a corporate surety or other company issuing such bonds licensed and authorized to do business in this state.

(2) (A) The bond shall remain in full force and effect for a period of one (1) year and may be renewed annually by a continuation certificate.

(B) However, no continuation certificate shall operate to increase the penal sum of the bond beyond the limits established in this section.

(3) (A) The penal sum of the bond shall be dependent upon the aggregate population, according to the latest federal census, of all counties in which the applicant proposes to conduct the business of abstracting, as follows: Click here to view image.

(B) No person, firm, or corporation shall be required at any time to have in force and effect and filed with the board valid bonds in excess of the penal sum of twenty-five thousand dollars ($25,000).

(b) (1) In lieu of the bond or bonds provided for in subsection (a) of this section, the applicant may file proof with the board that he or she carries abstracters' liability insurance in such a sum as would be required using the population scale in subdivision (a)(3)(A) of this section.

(2) The proof shall be the filing of the actual policy or a certificate showing the issuance thereof by the insurance company.

(c) (1) In lieu of bond or bonds or liability insurance provided for in subsections (a) and (b) of this section, the applicant shall have the right to file with the board a personal surety bond in such a sum as would be required using the population scale in subdivision (a)(3)(A) of this section, made in favor of any person or client that may suffer a loss for which he or she is liable, which shall be accepted in lieu of the insurance policy.

(2) The personal bond shall have the signatures of at least three (3) other persons thereon whose total net worth shall be at least three (3) times the total amount of the personal bond.

(3) The applicant shall pay for the actual cost of the credit reports on the bondsmen.



§ 17-11-340 - Revocation of certificates -- Grounds.

(a) The Arkansas Abstracters' Board is authorized, after a hearing as provided in § 17-11-341, to cancel and revoke any certificate of registration issued to any person under the provisions of this chapter:

(1) For a violation of any of the provisions of this chapter;

(2) Upon a conviction of the holder of such a certificate of a crime involving moral turpitude; or

(3) If the board finds the holder to be guilty of habitual carelessness or of fraudulent practices in the conduct of the business of abstracting.

(b) The board is authorized, after a hearing as provided in § 17-11-341, to cancel and revoke any certificate of authority issued to any person, firm, or corporation under the provisions of this chapter for:

(1) Failure to furnish the bond or bonds, or other securities, required by § 17-11-324;

(2) Failure to properly maintain an abstract plant;

(3) Failure to have employed a registered abstracter as provided in § 17-11-301; or

(4) Otherwise violating any of the provisions of this chapter.



§ 17-11-341 - Revocation of certificates -- Procedure -- Appeal.

(a) (1) Upon a verified complaint being filed with the Arkansas Abstracters' Board or upon the board's own motion filing a complaint charging the holder of a certificate of registration with a violation of any of the provisions of this chapter, or conviction of a crime involving moral turpitude, or with habitual carelessness or fraudulent practices in the conduct of the business of abstracting, or charging the holder of a certificate of authority with failure to furnish the bond or bonds, or other securities, required by § 17-11-324, or with failing to have employed a registered abstracter as provided in § 17-11-301, or with a violation of any of the provisions of this chapter, the board shall immediately notify in writing by registered mail, with return receipt, the holder of the certificate of the filing of the complaint and furnish the holder with a copy of the complaint.

(2) The board shall at the same time require the holder of the certificate to appear before it on a day fixed by the board, not less than twenty (20) days nor more than forty (40) days from the date of the service of the complaint on the holder of the certificate, and to show cause why the certificate should not be cancelled and revoked.

(3) Under the hand of its president and the seal of the board, the board may subpoena witnesses and compel their attendance and may require the production of books, papers, and other documents.

(4) The president or the secretary may administer oaths or affirmations to witnesses appearing before the board.

(5) (A) If any person refuses to obey any subpoena so issued or refuses to testify or to produce any books, papers, or other documents, the board may present its petition to any court of record, setting forth the facts.

(B) Thereupon the court shall, in a proper case, issue its subpoena to the person requiring his or her attendance before the court and there to testify or produce such books, papers, and documents as may be deemed necessary and pertinent.

(6) The holder of the certificate shall be entitled to counsel at any hearing before the board or any other hearing involving revocation of his or her certificate.

(7) The board shall cause a transcript of any testimony taken to be made by a reporter or stenographer.

(b) (1) (A) Either the respondent or the complainant may appeal from the decision of the board to the circuit court in the county in which the respondent has his or her or its place of business.

(B) The appeal shall be taken within thirty (30) days after the decision of the board by causing a written notice of appeal to be served on the secretary of the board and executing a bond to the State of Arkansas, with surety to be approved by the secretary of the board, conditioned to pay all costs that may be adjudged against the appellant.

(2) Upon an appeal's being taken, the secretary of the board shall immediately make out a return of the proceedings in the matter before the board with its decision thereon and file them together with the bond and all the papers pertaining thereto in his or her possession, including a certified record of testimony taken at the hearing, with the clerk of the court to which the appeal is taken.

(3) The court shall hear the appeal as a trial de novo, and the costs of the appeal, including the furnishing of the testimony, shall be taxed as the court may direct.

(4) An appeal shall stay the cancellation of any certificate of registration or certificate of authority until the final decision is had on appeal.



§ 17-11-342 - Seal.

Any licensee under this chapter shall provide a seal, which shall have stamped on the license the name of the licensee, and shall deposit with the Arkansas Abstracters' Board an impression of the seal and the names of all persons authorized to sign certificates to abstracts on behalf of the licensee.



§ 17-11-343 - Abstract as evidence.

An abstract or photostat or verbatim copy of any public record, where certified by and impressed with the official seal of any licensed abstracter, shall be admissible in evidence, if otherwise admissible, on behalf of any party litigant in any court in the State of Arkansas and shall be prima facie evidence of the facts recited therein.






Subchapter 4 - -- Arkansas Abstracters' Board

§ 17-11-401 - Creation -- Members.

(a) The Arkansas Abstracters' Board is created.

(b) (1) The board shall consist of five (5) members appointed by the Governor, subject to confirmation by the Senate, for a term of six (6) years.

(2) Two (2) members shall:

(A) Be actively involved in the making of abstracts of real estate titles in this state for a period of at least five (5) years before appointment; and

(B) Serve an initial term of six (6) years;

(3) Two (2) members shall:

(A) Be citizens of this state; and

(B) Serve an initial term of four (4) years; and

(4) One (1) member shall:

(A) Be knowledgeable of the abstract business; and

(B) Serve an initial term of two (2) years.

(c) A vacancy on the board caused by death, resignation, or otherwise shall be filled by appointment of the Governor, subject to confirmation by the Senate.

(d) (1) A member may be appointed to successive terms.

(2) No two (2) members shall be appointed from the same county.

(e) (1) Each member shall serve without compensation.

(2) However, a member may be entitled to receive travel and expense reimbursement in accordance with § 25-16-901 et seq.



§ 17-11-402 - Organization and proceedings.

(a) The Arkansas Abstracters' Board shall elect a chair and a secretary-treasurer.

(b) The chair and secretary-treasurer of the board shall have the power to administer oaths.

(c) The board shall have a seal and shall have the power to compel the attendance of witnesses.



§ 17-11-403 - Duties and powers.

(a) (1) The Arkansas Abstracters' Board shall keep a register and shall record the following information in the register:

(A) The name and the place of business of each applicant for registration and certification;

(B) A notation of the action taken by the board on each application for registration and each application for certification;

(C) The date upon which each certificate of registration and each certificate of authority are issued; and

(D) Such other information as the board deems appropriate.

(2) The board shall maintain such other records, registers, and files as may be necessary for the proper administration of its duties under this subchapter.

(b) The board may adopt rules for the proper administration of its powers and duties and the carrying out of the purposes of this subchapter.









Chapter 12 - Accountants

Subchapter 1 - -- General Provisions

§ 17-12-101 - Title.

This chapter may be cited as the "Public Accountancy Act of 1975".



§ 17-12-102 - Purpose.

It is the policy of this state, and the purpose of this chapter, to promote the dependability of information which is used for guidance in financial transactions or for accounting for or assessing the status or performance of commercial and noncommercial enterprises, whether public or private. The public interest requires:

(1) That persons attesting as experts in accountancy to the reliability or fairness of presentation of such information be qualified in fact to do so;

(2) That a public authority competent to prescribe and assess the qualifications of public accountants be established; and

(3) That the attestation of financial information by persons professing expertise in accountancy be reserved to persons who demonstrate their ability and fitness to observe and apply the standards of the accounting profession.



§ 17-12-103 - Definitions.

(a) As used in this chapter:

(1) "AICPA" means the American Institute of Certified Public Accountants, or its successor;

(2) "Attest" means providing the following financial statement services:

(A) An audit or other engagement to be performed in accordance with the "Statements on Auditing Standards";

(B) A review of a financial statement to be performed in accordance with the "Statements on Standards for Accounting and Review Services";

(C) An examination of prospective financial information to be performed in accordance with the "Statements on Standards for Attestation Engagements"; and

(D) An engagement to be performed in accordance with PCAOB standards;

(3) "Beneficial owner" means an individual who is the grantor and sole trustee of a revocable trust in which the individual reserves the unrestricted right to revoke the trust;

(4) "Board" means the Arkansas State Board of Public Accountancy created by § 17-12-201;

(5) "Certificate" means a certificate as "certified public accountant" issued under § 17-12-301 or a corresponding certificate as "certified public accountant" issued after examination under the laws of any other state;

(6) "Compilation" means providing a service to be performed in accordance with "Statements on Standards for Accounting and Review Services" and presenting in the form of financial statements information that is the representation of management and/or owners without undertaking to express any assurance on the financial statements;

(7) "Conviction" means all instances in a criminal case in which a defendant has been found guilty or pleads guilty or nolo contendere regardless of whether:

(A) Sentencing or imposition of sentencing has been deferred or suspended; or

(B) The adjudication of guilt or the sentence is withheld by the court;

(8) "Firm" means a partnership, corporation, limited liability company, sole proprietorship, or other entity required to be registered with the board under the provisions of § 17-12-401 et seq.;

(9) "License" means a certificate issued under § 17-12-301 or a registration under § 17-12-312 or § 17-12-401 et seq. or, in each case, a certificate or permit issued or a registration under corresponding provisions of prior law;

(10) "Licensee" means the holder of a license as defined in this section;

(11) "Member" means either:

(A) The person in whose name membership interests are registered in the records of a limited liability company; or

(B) The beneficial owner of membership interests of a revocable living trust where the membership interests are registered in the records of the limited liability company in the name of the revocable living trust;

(12) "NASBA" means the National Association of State Boards of Accountancy, or its successor;

(13) "PCAOB" means the Public Company Accounting Oversight Board, or its successor;

(14) "Practice of public accounting" means the performance of attest services as defined in this section or the performance of professional services while using the title or designation certified public accountant, public accountant, CPA, PA, accountant, or auditor;

(15) "Professional services" means services arising out of or related to the specialized knowledge or skills performed by certified public accountants or public accountants;

(16) "Shareholder" means either:

(A) The person in whose name shares are registered in the records of a corporation; or

(B) The beneficial owner of shares of a revocable living trust where the shares are registered in the records of the corporation in the name of the revocable living trust; and

(17) "State" means any state, territory, or insular possession of the United States or the District of Columbia.

(b) The statements on standards specified in subdivision (a)(2) of this section shall be: (1) Adopted by reference by rule of the board; and

(2) Those developed for general application by recognized national accountancy organizations such as the American Institute of Certified Public Accountants.



§ 17-12-104 - Penalty.

(a) (1) Any person who violates any provision of § 17-12-106 shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than five hundred dollars ($500) or to imprisonment for not more than one (1) year, or to both fine and imprisonment for each violation.

(2) Each violation of § 17-12-106 shall constitute a separate offense.

(b) Whenever the Arkansas State Board of Public Accountancy has reason to believe that any person is subject to punishment under this section, the board may certify the facts to the Attorney General or other appropriate enforcement officer, who, in his or her discretion, may cause appropriate proceedings to be brought.



§ 17-12-105 - Injunctions.

Whenever in the judgment of the Arkansas State Board of Public Accountancy any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of § 17-12-106, the board may make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the board that the person has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by the court without bond.



§ 17-12-106 - Unlawful acts.

(a) (1) No person shall assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that he or she is a certified public accountant, unless he or she holds a current license as a certified public accountant under § 17-12-301 et seq. and all of his or her offices in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403.

(2) However, a foreign accountant who has received a certificate under the provisions of § 17-12-308(c) may use the title under which he or she is generally known in his or her country, followed by the name of the country from which he or she received his or her certificate, license, or degree.

(b) No firm shall assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the firm is composed of certified public accountants unless the firm is currently registered under § 17-12-401(b)(1) and all offices of the firm in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403.

(c) No person shall assume or use the title or designation "public accountant" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that he or she is a public accountant, unless:

(1) He or she is currently licensed as a public accountant and all of the person's offices in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403; or

(2) He or she is currently licensed as a certified public accountant under § 17-12-301 et seq. and all of the person's offices in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403.

(d) No firm shall assume or use the title or designation "public accountant" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the firm is composed of public accountants unless the firm is currently registered under § 17-12-401 or § 17-12-402 and all offices of the firm in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403.

(e) (1) No person or firm shall assume or use the title or designation "certified accountant", "chartered accountant", "enrolled accountant", "licensed accountant", "registered accountant", "accredited accountant", "accounting practitioner", or any other title or designation likely to be confused with "certified public accountant" or "public accountant", or any of the abbreviations, "CA", "LA", "RA", "AA", "AP", or similar abbreviations likely to be confused with "CPA" or "PA".

(2) Anyone currently licensed under this chapter and whose offices in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403 may hold himself or herself out to the public as an "accountant" or "auditor".

(3) A foreign accountant who receives a certificate under § 17-12-308(c) and all of whose offices in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403 may use the title under which he or she is generally known in his or her country, followed by the name of the country from which he or she received his or her certificate, license, or degree.

(f) (1) A person who is not a current licensee may not offer to render or render any attest service as defined in § 17-12-103.

(2) The restriction in subdivision (f)(1) of this section does not prohibit any act of a public official or public employee in the performance of that person's duties as such or prohibit the performance by any person of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports in violation of this chapter.

(g) Unless he or she is a current licensee and all of his or her offices in this state for the practice of public accounting are currently maintained and registered under § 17-12-403, no person shall sign or affix his or her name or any trade or assumed name used by him or her in his or her profession or business with any wording indicating that he or she is an accountant or auditor or with any wording indicating that he or she has expert knowledge in accounting or auditing to any opinion or certificate attesting in any way to the reliability of any representation or estimate in regard to any person or organization embracing:

(1) Financial information; or

(2) Facts respecting compliance with conditions established by law or contract, including, but not limited to, statutes, ordinances, regulations, grants, loans, and appropriations.

(h) Unless the firm is currently registered as required by § 17-12-401 et seq. and all of its offices in this state for the practice of public accounting are currently maintained and registered as required under § 17-12-403, no person shall sign or affix a firm name with any wording indicating that it is a partnership, corporation, or limited liability company composed of accountants or auditors or persons having expert knowledge in accounting or auditing to any opinion or certificate attesting in any way to the reliability of any representation or estimate in regard to any person or organization embracing:

(1) Financial information; or

(2) Facts respecting compliance with conditions established by law or contract, including, but not limited to, statutes, ordinances, regulations, grants, loans, and appropriations.

(i) (1) No person not currently licensed pursuant to § 17-12-301 et seq., and no firm not currently registered pursuant to § 17-12-401 et seq., shall hold himself or herself or itself out to the public as an "accountant" or "auditor" by use of either or both of such words on any sign, card, electronic transmission, or letterhead or in any advertisement or directory without indicating thereon or therein that the person or firm does not hold such a license.

(2) This subsection shall not prohibit any officer, employee, partner, or principal of any organization from describing himself or herself by the position, title, or office he or she holds in such an organization, nor shall this subsection prohibit any act of a public official or public employee in the performance of his or her duties as such.

(j) No person shall assume or use the title or designation "certified public accountant" or "public accountant" in conjunction with names indicating or implying that there is a partnership, corporation, or limited liability company if there is, in fact, no bona fide partnership, corporation, or limited liability company currently registered under § 17-12-401 or § 17-12-402. A sole proprietor, corporation, or partnership lawfully using the title or designation in conjunction with such names or designations on July 9, 1975, may continue to do so if he or she or it otherwise complies with the provisions of this chapter.

(k) (1) (A) A licensee shall not for a commission recommend or refer to a client a product or service, or for a commission recommend or refer a product or service to be supplied by a client, or receive a commission when the licensee or the licensee's firm also performs for that client:

(i) An audit or review of a financial statement;

(ii) A compilation of a financial statement when the licensee expects, or reasonably might expect, that a third party will use the financial statement and the licensee's compilation report does not disclose a lack of independence;

(iii) An examination of prospective financial information; or

(iv) An engagement to be performed in accordance with PCAOB standards.

(B) This prohibition applies during the period in which the licensee is engaged to perform any of the services listed in subdivision (k)(1)(A) of this section and the period covered by any historical financial statements involved in such listed services.

(2) A licensee who is not prohibited by this section from performing services for or receiving a commission and who is paid or expects to be paid a commission shall disclose that fact to a person or entity to whom the licensee recommends or refers a product for service to which the commission relates.

(3) A licensee who accepts a referral fee for recommending or referring any service of a licensee to a person or entity or who pays a referral fee to obtain a client shall disclose the acceptance or payment to the client.

(l) (1) A licensee shall not:

(A) Perform for a contingent fee any professional services for or receive such a fee from a client for whom the licensee or the licensee's firm performs:

(i) An audit or review of a financial statement;

(ii) A compilation of a financial statement when the licensee expects, or reasonably might expect, that a third party will use the financial statement and the licensee's compilation report does not disclose a lack of independence;

(iii) An examination of prospective financial information; or

(iv) An engagement to be performed in accordance with PCAOB standards; or

(B) Prepare an original or amended tax return or claim for a tax refund for a contingent fee for a client.

(2) The prohibition in subdivision (l)(1) of this section applies during the period in which the licensee is engaged to perform any of the services listed in subdivision (l)(1) of this section and the period covered by any historical financial statements involved in any such listed services.

(3) (A) Except as stated in subdivision (l)(3)(B) of this section, a contingent fee is a fee established for the performance of any service pursuant to an arrangement in which no fee will be charged unless a specified finding or result is attained or in which the amount of the fee is otherwise dependent upon the finding or result of the service.

(B) Solely for purposes of this section, fees are not regarded as being contingent if fixed by courts or other public authorities or, in tax matters, if determined based on the results of judicial proceedings or the findings of governmental agencies.

(C) A licensee's fees may vary depending, for example, on the complexity of services rendered.

(m) A firm that is not registered under § 17-12-401 and does not have an office in this state to provide professional services in this state does not violate this section if the firm complies with § 17-12-401(b)(2) or § 17-12-401(b)(3).

(n) For purposes of this section:

(1) "Licensee" includes an individual using practice privileges under § 17-12-311 on an equal basis; and

(2) A reference to a firm registered under § 17-12-401 et seq. includes a firm exempt from registration and practicing under § 17-12-401(b)(2) -- (b)(3).



§ 17-12-107 - Permissible acts.

(a) Nothing contained in this chapter shall prohibit any person not a certified public accountant or public accountant from serving as an employee of, or an assistant to, a certified public accountant or public accountant licensed under § 17-12-301 et seq., a firm registered under § 17-12-401 et seq., or a foreign accountant who received a certificate under § 17-12-308(c), provided that the employee or assistant shall not issue any accounting or financial statement over his or her name.

(b) Nothing contained in this chapter shall prohibit any person who is not a licensee from issuing any compilation report prescribed by the "Statements on Standards for Accounting and Review Services" on any services to which those standards apply, indicating that the services were performed in accordance with standards established by the American Institute of Certified Public Accountants, provided that the report discloses that the person does not hold a license. The Arkansas State Board of Public Accountancy may by rule prescribe safe harbor language on the content of such disclosure.



§ 17-12-108 - CPA construed.

Whenever any statute or regulation requires that reports, financial statements, and other documents for submission to any department, board, or agency of this state be prepared by CPAs, the requirements shall be construed to mean registered public accountants or certified public accountants.



§ 17-12-109 - Accountants' working papers.

(a) All statements, records, schedules, working papers, and memoranda made by a certified public accountant or public accountant incident to or in the course of professional service to clients by the accountant, except reports submitted by a certified public accountant or public accountant to a client, shall be and remain the property of the accountant in the absence of an express agreement between the accountant and the client to the contrary.

(b) No statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed without the consent of the client or his or her personal representative or assignee to anyone other than one (1) or more surviving partners or new partners of the accountant or to his or her corporation or limited liability company.

(c) Each licensee shall retain working papers for a period of time specified by the Arkansas State Board of Public Accountancy.



§ 17-12-111 - Evidence.

The display or uttering by a person of a card, sign, advertisement, or other printed, engraved, electronic transmission, or written instrument or device bearing a person's name in conjunction with the words "certified public accountant" or any abbreviation thereof, or "public accountant" or any abbreviation thereof, shall be prima facie evidence in any action brought under § 17-12-104 or § 17-12-105 that the person whose name is so displayed caused or procured the display or uttering of such a card, sign, advertisement, or other printed, engraved, electronic transmission, or written instrument or device and that the person is holding himself or herself out to be a certified public accountant or a public accountant. In any such action, evidence of the commission of a single act prohibited by this chapter shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct.






Subchapter 2 - -- Arkansas State Board of Public Accountancy

§ 17-12-201 - Creation -- Members.

(a) There is created the Arkansas State Board of Public Accountancy.

(b) (1) The board shall consist of seven (7) members, appointed by the Governor for terms of five (5) years.

(2) Four (4) members of the board shall be residents of this state who are certified public accountants. One (1) member shall be a resident public accountant licensed under this chapter during the years there are at least twenty percent (20%) of the original registrants under this chapter reregistered or relicensed. Thereafter, the vacancy shall be filled by a resident who is a certified public accountant.

(3) Two (2) members of the board shall be residents of this state and shall not be actively engaged in or retired from the profession of accounting. One (1) member shall represent consumers, and one (1) member shall be sixty (60) years of age or older and shall represent the elderly. Both shall be appointed from the state at large subject to confirmation by the Senate. The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations.

(c) (1) Vacancies occurring during a term shall be filled by appointment for the unexpired term.

(2) Upon the expiration of the term of office, a member shall continue to serve until his or her successor shall have been appointed and shall have qualified.

(3) The Governor shall remove from the board any professional member whose license has become void or has been revoked or suspended and, after hearing, may remove any member of the board for neglect of duty or other just cause.

(4) No person who has served a full term on the board shall be eligible for reappointment until after the lapse of five (5) years.

(5) Appointment to fill an unexpired term is not to be considered a complete term.

(d) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-12-202 - Officers and proceedings.

(a) The Arkansas State Board of Public Accountancy shall elect annually a president, a secretary, and a treasurer from its members.

(b) A majority of the board shall constitute a quorum for the transaction of business.

(c) The board shall have a seal which shall be judicially noticed. The board shall keep records of its proceedings. In any proceeding in court, civil or criminal, arising out of or founded upon any provision of this chapter, copies of the records certified as correct under the seal of the board shall be admissible in evidence as tending to prove the content of the records.



§ 17-12-203 - Duties and powers.

(a) The Arkansas State Board of Public Accountancy may adopt, and amend from time to time, regulations for the orderly conduct of its affairs and for the administration of this chapter.

(b) (1) The board shall prepare periodically and make available in media or a medium deemed appropriate by the board a register which shall contain:

(A) The names of all practitioners currently licensed to practice under this chapter;

(B) The names of the members of the board; and

(C) Any other matters as may be deemed proper by the board.

(2) The board may employ personnel and arrange for assistance as it may require for the performance of its duties.

(c) (1) The board may promulgate and amend rules of professional conduct appropriate to establish and maintain a high standard of integrity and dignity in the profession of public accountancy.

(2) At least three (3) months prior to the promulgation of a rule or amendment to its rules of professional conduct, the board shall mail copies of the proposed rule or amendment to each licensee with a notice advising him or her of the proposed effective date of the rule or amendment and requesting that he or she submit his or her comments thereon at least fifteen (15) days prior to its effective date.

(3) Comments shall be advisory only.

(4) Failure to mail the rule, amendment, or notice to all licensees shall not affect the validity of the rule or amendment.

(d) The board may issue any further regulations, including, but not limited to, rules of professional conduct pertaining to licensees practicing public accounting which it deems consistent with or required by the public welfare. Among other things, the board may prescribe regulations for licensees:

(1) Governing their style, name, and title;

(2) Governing their affiliation with any other organization; and

(3) Establishing reasonable standards with respect to professional liability insurance and capital requirements.



§ 17-12-204 - Disposition of funds -- Reports.

(a) All fees and other moneys received by the Arkansas State Board of Public Accountancy pursuant to the provisions of this chapter shall be kept in a separate fund and expended solely for the purposes of this chapter. No part of this special fund shall revert to the general funds of this state. The compensation provided by this chapter and all expenses incurred under this chapter shall be paid from this special fund. No compensation or expenses incurred under this chapter shall be a charge against the general funds of this state.

(b) The board shall file an annual report of its activities with the Governor, and the report shall include a statement of all receipts and disbursements.






Subchapter 3 - -- Initial Licensure

§ 17-12-301 - Requirements generally.

(a) A certificate as a certified public accountant shall be granted by the Arkansas State Board of Public Accountancy to any person of good moral character:

(1) Who has met the education and experience requirements set forth in this chapter and by the board; and

(2) Who has passed an examination in accounting and auditing and such related subjects as the board shall determine to be appropriate.

(b) (1) (A) "Good moral character" as used in this section means lack of a history of:

(i) Dishonest or felonious acts; or

(ii) Conduct involving fraud or moral turpitude.

(B) The board may refuse to grant a certificate on the ground of failure to satisfy this requirement only if there is a substantial connection between the lack of good moral character of the applicant and the professional responsibilities of a licensee and if the finding by the board of lack of good moral character is supported by clear and convincing evidence.

(2) When an applicant is found to be unqualified for a certificate because of a lack of good moral character, the board shall furnish the applicant a:

(A) Statement containing the findings of the board;

(B) Complete record of the evidence upon which the determination was based; and

(C) Notice of the applicant's right of appeal.

(c) (1) Any person who has received from the board a certificate as a certified public accountant which is currently in full force and effect shall be styled and known as a "certified public accountant" and may also use the abbreviation "CPA".

(2) The board shall maintain a list of certified public accountants.

Any certified public accountant may also be known as a public accountant.



§ 17-12-302 - Education requirements.

(a) In general, the applicable education requirements shall be those in effect on the date on which the applicant successfully applies for his or her examination under § 17-12-301(a)(2). However, the Arkansas State Board of Public Accountancy may provide by regulation for exceptions to the general rule in order to prevent what it determines to be undue hardship to applicants resulting from changes in the education and experience requirements.

(b) The board may provide by regulation for the general scope of the examinations and may obtain any advice and assistance it deems appropriate to assist it in preparing and grading the examinations.



§ 17-12-303 - Criminal background check.

(a) The Arkansas State Board of Public Accountancy may require each applicant for a new or reinstated license as a certified public accountant, including reciprocity applicants, or public accountant to apply for or authorize the board to obtain state and national criminal background checks to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(b) The criminal background checks shall conform to the applicable federal standards and shall include the taking of fingerprints.

(c) The applicant shall authorize the release of the criminal background checks to the board and shall be responsible for the payment of any fee associated with the criminal background checks.

(d) Upon completion of the criminal background checks, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all information obtained concerning the commission by the applicant of any offense listed in subsection (e) of this section.

(e) Notwithstanding the provisions of § 17-12-301, a person convicted of a felony or crime involving moral turpitude or dishonesty in any state or federal court may not receive or hold a license as a certified public accountant or public accountant.

(f) (1) The provisions of subsection (e) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure or registration; or

(B) The person holding a license or registration subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references;

(G) A conviction or record that has been expunged; and

(H) Other evidence demonstrating that the applicant does not pose a threat to the public health, safety, or welfare.

(g) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police under this section is not available for examination except by:

(A) The affected applicant or the applicant's authorized representative; or

(B) The person whose license or registration is subject to revocation or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(3) Only information pertaining to the person making the request may be made available to the affected applicant or the person whose license or registration is subject to revocation.

(4) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than the criminal background checks.

(h) The board shall adopt rules and regulations to implement the provisions of this section.



§ 17-12-304 - Examination -- Times -- Resource assistance.

(a) The examination required by § 17-12-301(a)(2) shall be held by the Arkansas State Board of Public Accountancy and shall take place as often as the board shall determine to be desirable. However, the examination required by § 17-12-301(a)(2) shall be held not less frequently than one (1) time each year.

(b) The board may make use of all or any part of the Certified Public Accountant's Examination and Advisory Grading Services as it deems appropriate to assist it in performing its duties under this section.



§ 17-12-305 - Reexaminations.

(a) The Arkansas State Board of Public Accountancy may by regulation prescribe the terms and conditions under which an applicant who passes the examination in one (1) or more of the subjects indicated in § 17-12-301(a)(2) may be reexamined in only the remaining subjects, with credit for the subjects previously passed.

(b) It may also provide by regulation for a reasonable waiting period for an applicant's reexamination in a subject he or she has failed.

(c) Subject to subsections (a) and (b) of this section and such regulations as the board may adopt governing reexaminations, an applicant shall be entitled to any number of reexaminations under § 17-12-301(a)(2).



§ 17-12-306 - Examination fees.

(a) The Arkansas State Board of Public Accountancy shall charge a fee to each applicant applying to sit for the examination. In the board's discretion, the fee for a first-time applicant may be greater than the fee charged for reexamination.

(b) The board shall also charge a fee to each applicant for the administration of the examination. The board may in its discretion contract with a third party to assist in the administration of the examination. In such an event, the fee charged by the third party may be charged to and paid by the applicant.

(c) The fees to be paid by each applicant pursuant to this section shall be determined by the board, taking into account the approximate cost of processing the applications and administering the examination. In setting the fees, the board may also take into account additional costs to comply with the Americans with Disabilities Act and may establish a reserve for such purposes.

(d) The applicable fees payable pursuant to this section shall be paid by the applicant at the time he or she applies for examination or reexamination.



§ 17-12-307 - Credit for examination administered by licensing authority in another jurisdiction.

The Arkansas State Board of Public Accountancy may by regulation provide for granting a credit to an applicant for his or her satisfactory completion of an examination in any one (1) or more of the subjects specified in § 17-12-301(a)(2) given by the licensing authority in any other state. The regulations shall include such requirements as the board shall determine to be appropriate in order that any examination approved as a basis for any credit shall be, in the judgment of the board, at least as thorough as the most recent examination given by the board at the time of the granting of the credit.



§ 17-12-308 - Reciprocity.

(a) With regard to applicants that do not qualify for reciprocity under the substantial equivalency standard set out in § 17-12-311, the Arkansas State Board of Public Accountancy shall issue a certificate as a certified public accountant to a holder of a certificate, license, or permit issued by another state upon a showing that:

(1) The applicant passed the examination required for issuance of the applicant's certificate with grades that would have been passing grades at the time in this state;

(2) The applicant:

(A) Meets all current requirements in this state for issuance of a certificate at the time application is made;

(B) At the time of the issuance of the applicant's certificate, license, or permit in the other state met all such requirements then applicable in this state; or

(C) Had four (4) years of experience outside of this state in the practice of public accounting or meets equivalent requirements prescribed by the board by rule after passing the examination upon which the applicant's certificate was based and within the ten (10) years immediately preceding the application;

(3) The applicant has had experience in the practice of public accounting meeting the requirements of § 17-12-309; and

(4) The applicant has fulfilled the continuing education requirements applicable under § 17-12-502.

(b) As an alternative to the requirements of § 17-12-308(a), a certificate holder licensed by another state who establishes his or her principal place of business in this state shall request the issuance of a certificate from the board prior to establishing such a principal place of business. The board shall issue a certificate to such a person who obtains from the NASBA National Qualification Appraisal Service verification that the individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act.

(c) The board shall issue a certificate to a holder of a substantially equivalent foreign designation, provided that:

(1) The foreign authority which granted the designation makes similar provision to allow a person who holds a valid certificate issued by this state to obtain the foreign authority's comparable designation; and

(2) The foreign designation:

(A) Was duly issued by a foreign authority that regulates the practice of public accountancy and the foreign designation has not expired or been revoked or suspended;

(B) Entitles the holder to issue reports upon financial statements; and

(C) Was issued upon the basis of education, examination, and experience requirements established by the foreign authority or by law; and

(3) The applicant:

(A) Received the designation, based on education and examination standards substantially equivalent to those in effect in this state, at the time the foreign designation was granted;

(B) Completed an experience requirement substantially equivalent to the requirement set out in § 17-12-309 in the jurisdiction which granted the foreign designation or has completed four (4) years of professional experience in this state or meets equivalent requirements prescribed by the board by rule, within the ten (10) years immediately preceding the application; and

(C) Passed a uniform qualifying examination in national standards acceptable to the board.

(d) An applicant under subsection (c) of this section shall in the application list all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accountancy, and each holder of a certificate issued under this subsection shall notify the board in writing, within thirty (30) days after its occurrence, of any issuance, denial, revocation, or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction.



§ 17-12-309 - Experience.

(a) An applicant for initial issuance of a certificate under this subchapter shall show that the applicant has had one (1) year of experience.

(b) The experience shall include providing any type of service or advice involving the use of accounting, attest, management advisory, financial advisory, tax, or consulting skills all of which were verified by a licensee, meeting requirements prescribed by the Arkansas State Board of Public Accountancy by rule.

(c) The experience will be acceptable if it was gained through employment in government, industry, academia, or public practice.



§ 17-12-310 - Certificates held under prior law.

Persons who on July 9, 1975, held certified public accountant certificates theretofore issued under the laws of this state shall not be required to obtain additional certificates under this chapter, but shall otherwise be subject to all provisions of this chapter. The certificates theretofore issued shall for all purposes be considered certificates issued under this chapter and subject to the provisions hereof.



§ 17-12-311 - Substantial equivalency.

(a) (1) An individual whose principal place of business is not in this state and who holds a valid license as a certified public accountant from a state which the NASBA National Qualification Appraisal Service has verified to be in substantial equivalence with the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act:

(A) Shall be presumed to have qualifications substantially equivalent to this state's requirements;

(B) Shall have all the privileges of licensees of this state without the need to obtain a certificate under § 17-12-301 or § 17-12-308 or a license under § 17-12-313 or § 17-12-501; and

(C) May offer or render professional services in person, by mail, by telephone, or by electronic means without notifying the Arkansas State Board of Public Accountancy or paying a fee.

(2) (A) An individual whose principal place of business is not in this state and who holds a valid license as a certified public accountant from a state which the NASBA National Qualification Appraisal Service has not verified to be in substantial equivalence with the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act:

(i) Shall be presumed to have qualifications substantially equivalent to the requirements of this state;

(ii) Shall have all the privileges of licensees of this state without the need to obtain a certificate under § 17-12-301 or § 17-12-308 or a license under § 17-12-313 or § 17-12-501 if the individual obtains from the NASBA National Qualification Appraisal Service verification that the individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act; and

(iii) May offer or render professional services, whether in person, by mail, by telephone, or by electronic means without notifying the board or paying a fee.

(B) An individual who passed the Uniform CPA Examination and holds a valid license issued by any other state prior to January 1, 2012, may be exempt from the education requirement in § 17-12-302 for purposes of this subdivision (a)(2).

(3) An individual licensee of another state exercising the privilege afforded under this section and the firm that employs that individual licensee consent and agree, as a condition of the exercise of this privilege to:

(A) The personal and subject matter jurisdiction and disciplinary authority of the board;

(B) Comply with this chapter and the board's rules;

(C) Cease offering or rendering professional services in this state individually and on behalf of a firm if the license from the state of the individual's principal place of business is no longer valid; and

(D) The appointment of the board that issued his or her license as his or her agent upon whom process may be served in an action or proceeding by the board against the licensee.

(4) An individual who qualifies for practice privileges under this section may perform the following services for a client with its home office in this state only through a firm that has registered under § 17-12-401:

(A) A financial statement audit or other engagement to be performed in accordance with the "Statements on Auditing Standards";

(B) An examination of prospective financial information to be performed in accordance with "Statements on Standards for Attestation Engagements"; or

(C) An engagement to be performed in accordance with PCAOB standards.

(b) A licensee of this state offering or rendering services or using his or her CPA title in another state shall be subject to disciplinary action in this state for an act committed in another state for which the licensee would be subject to discipline for an act committed in the other state.

(c) The board may investigate any complaint made by the board of accountancy of another state.



§ 17-12-312 - Licensing of public accountants.

Any person who qualified to register as a public accountant on July 1, 1975, may at any time register with the Arkansas State Board of Public Accountancy to be licensed as a public accountant.



§ 17-12-313 - Time for initial license.

An applicant shall obtain an initial license within three (3) years of successful completion of the examination under this subchapter or shall be considered as having a void license under § 17-12-504(h).






Subchapter 4 - -- Registration of Firms

§ 17-12-401 - Professional partnerships, corporations, limited liability companies, and sole proprietorships of certified public accountants.

(a) The Arkansas State Board of Public Accountancy shall grant or renew a registration as a CPA firm to an applicant that meets the qualifications of this section.

(b) (1) A firm shall hold a registration under this section if the firm:

(A) Has an office in this state:

(i) Engaged in the practice of public accounting; or

(ii) That uses the title "CPA" or "CPA firm"; or

(B) Does not have an office in this state but performs attest services described in § 17-12-103(a)(2)(A), § 17-12-103(a)(2)(C), or § 17-12-103(a)(2)(D) for a client having its home office in this state.

(2) A firm that does not have an office in this state may perform services under § 17-12-103(a)(2)(B) or § 17-12-103(a)(6) for a client having its home office in this state and may use the title "CPA" or "CPA firm" without registering under this section only if the firm:

(A) Meets the applicable qualifications of this section and § 17-12-507; and

(B) Performs the services through an individual with practice privileges under § 17-12-311.

(3) A firm that is not subject to the requirements of subdivision (b)(1)(B) or (b)(2) of this section may perform other professional services while using the title "CPA" or "CPA firm" in this state without registering under this section only if the firm:

(A) Performs the services through an individual with practice privileges under § 17-12-311; and

(B) Can lawfully perform the services in the state where the individuals with practice privileges have their principal place of business.

(c) If required to register under subdivision (b)(1)(A) of this section:

(1) A partnership engaged in this state in the practice of public accounting shall register with the Arkansas State Board of Public Accountancy as a partnership of certified public accountants and meet the following requirements:

(A) At least one (1) general partner shall be a certified public accountant of this state in good standing; and

(B) Each resident manager in charge of an office of the partnership in this state shall be a certified public accountant of this state in good standing;

(2) A corporation engaged in this state in the practice of public accounting shall register with the board as a corporation of certified public accountants and meet the following requirements:

(A) Any officer or director of the corporation having authority over the practice of public accounting by the corporation in this state shall be a certified public accountant of some state in good standing;

(B) At least one (1) shareholder of the corporation shall be a certified public accountant of this state in good standing;

(C) Each resident manager in charge of an office of the corporation in this state shall be a certified public accountant of this state in good standing; and

(D) The corporation shall be in compliance with other regulations pertaining to corporations practicing public accounting in this state that the board may prescribe;

(3) A limited liability company engaged in this state in the practice of public accounting shall register with the board as a limited liability company of certified public accountants and meet the following requirements:

(A) Any manager, member, officer, or director of the limited liability company having authority over the practice of public accounting by the limited liability company in this state shall be a certified public accountant of some state in good standing;

(B) At least one (1) member of the limited liability company shall be a certified public accountant of this state in good standing;

(C) Each resident manager in charge of an office of the limited liability company in this state shall be a certified public accountant of this state in good standing; and

(D) The limited liability company shall be in compliance with other regulations pertaining to limited liability companies practicing public accounting in this state that the board may prescribe; and

(4) A certified public accountant operating as a sole proprietorship and engaged in this state in the practice of public accounting shall register with the board as a sole proprietor if registration is required under subdivision (b)(1) of this section and shall comply with the requirements of § 17-12-403.

(d) (1) Application for registration shall be made upon the affidavit of a general partner, shareholder, or member who is a certified public accountant of this state in good standing or, if registration is required under subdivision (b)(1)(B) of this section, a licensee of another state who meets the requirements set forth in § 17-12-311.

(2) An individual who has practice privileges under § 17-12-311 and performs services for which registration is required under § 17-12-311(a)(4) shall not be required to obtain a license from this state under § 17-12-301.

(e) The board shall in each case determine whether the applicant is eligible for registration.

(f) Notification shall be given to the board within one (1) month after the admission or withdrawal of a partner, shareholder, or member from any firm so registered.

(g) Any firm registered under this section may include nonlicensee owners or public accountants who hold a valid license under § 17-12-312, provided that:

(1) A majority of the ownership of the firm in terms of financial interests and voting rights of all partners, officers, directors, shareholders, members, or managers belongs to holders of certificates who are licensed in some state, and such partners, officers, directors, shareholders, members, or managers whose principal place of business is in this state and who perform professional services in this state hold a valid certificate issued under § 17-12-301 et seq. or the corresponding provisions of prior law;

(2) The firm designates a licensee of this state or, in the case of a firm that must be registered under subdivision (b)(1)(B) of this section, a licensee of another state who meets the requirements of § 17-12-311 who is responsible for the proper registration of the firm and identifies that individual to the board;

(3) All nonlicensee owners are active individual participants in the firm or other entities affiliated with the firm; and

(4) The firm complies with such other requirements as the board may impose by rule.



§ 17-12-402 - Professional partnerships, corporations, sole proprietorships, and limited liability companies of public accountants.

(a) A partnership engaged in this state in the practice of public accounting shall register with the Arkansas State Board of Public Accountancy as a partnership of public accountants, provided it meets the following requirements:

(1) At least one (1) general partner shall be a certified public accountant or a public accountant of this state in good standing; and

(2) Each resident manager in charge of an office of the partnership in this state shall be a certified public accountant or a public accountant of this state in good standing.

(b) A corporation engaged in this state in the practice of public accounting shall register with the board as a corporation of public accountants, provided it meets the following requirements:

(1) An officer or director of the corporation having authority over the practice of public accounting by the corporation shall be a certified public accountant or a public accountant of this state in good standing;

(2) Each resident manager in charge of an office of the corporation in this state shall be a certified public accountant or a public accountant of this state in good standing; and

(3) The corporation shall be in compliance with other regulations pertaining to corporations practicing public accounting in this state that the board may prescribe.

(c) A limited liability company engaged in this state in the practice of public accounting shall register with the board as a limited liability company of public accountants, provided it meets the following requirements:

(1) Any manager, member, officer, or director of the limited liability company having authority over the practice of public accounting by the limited liability company shall be a public accountant or certified public accountant of this state in good standing;

(2) Each resident manager in charge of an office of the limited liability company shall be a certified public accountant or a public accountant of this state in good standing; and

(3) The limited liability company shall be in compliance with other regulations pertaining to the limited liability companies practicing public accounting in this state that the board may prescribe.

(d) A public accountant operating as a sole proprietorship and engaged in this state in the practice of public accounting shall:

(1) Register with the board as a sole proprietor; and

(2) Comply with the requirements of § 17-12-403.

(e) Applications for registration shall be made upon the affidavit of a general partner, shareholder, or member who is licensed in this state as a certified public accountant or as a public accountant.

(f) The board shall in each case determine whether the applicant is eligible for registration.

(g) A firm that is so registered may use the words "public accountants" in connection with its firm.

(h) Notification shall be given to the board within one (1) month after the admission to or withdrawal of a partner, shareholder, or member from any partnership, corporation, or limited liability company so registered.

(i) A firm registered pursuant to this section may include nonlicensee owners, provided that:

(1) A majority of the ownership of the firm in terms of financial interests and voting rights of all partners, officers, directors, shareholders, members, or managers belongs to licensees of this state;

(2) The firm designates a licensee of this state who is responsible for the proper registration of the firm and identifies that individual to the board;

(3) All nonlicensee owners are active individual participants in the firm; and

(4) The firm complies with such other requirements as the board may impose by rule.



§ 17-12-403 - Offices.

(a) Each office established or maintained in this state for the practice of public accounting in this state by a certified public accountant, public accountant, or firm shall be registered annually with the Arkansas State Board of Public Accountancy under this chapter.

(b) No fee shall be charged for the registration of one (1) office. The board at its discretion may require an annual fee to be paid for each additional office registered. The amount of the fee shall be established by board rule.

(c) Each office shall be under the direct supervision of a resident manager who may be either the sole proprietor or an owner of the firm or a staff employee licensed under this chapter. The title or designation "certified public accountant" or the abbreviation "CPA" shall not be used in connection with an office unless the resident manager is the holder of a certificate as a certified public accountant which is in full force and effect. The resident manager may serve in such a capacity at one (1) office only.

(d) The board shall prescribe by regulation the procedure to be followed in effecting such registrations.



§ 17-12-404 - Licensees associated with unregistered firms.

(a) A licensee shall not perform attest services in any partnership, corporation, limited liability company, or other entity which is not registered under this subchapter.

(b) Any licensee who performs or offers to perform professional services other than attest services while employed by or associated with any sole proprietor, partnership, corporation, limited liability company, or any other entity not registered with the Arkansas State Board of Public Accountancy shall not permit his or her name and the title "certified public accountant" or "CPA" or "public accountant" or "PA" to be used by the unregistered entity on any sign, card, electronic transmission, letterhead, financial statement or report, or any advertisement or directory without indicating thereon or therein that the sole proprietor, partnership, corporation, limited liability company, or other entity is not registered with the board.






Subchapter 5 - -- License Renewal

§ 17-12-501 - Renewal of license.

The Arkansas State Board of Public Accountancy shall renew licenses to persons who make application and demonstrate that their qualifications are in accordance with the provisions of this chapter.



§ 17-12-502 - Continuing education requirement.

(a) Every application for renewal of a license by any person who holds a certificate as a certified public accountant or registration as a public accountant shall be accompanied or supported by such evidence as the Arkansas State Board of Public Accountancy shall prescribe, documenting completion of forty (40) hours of acceptable continuing education, approved by the board, during the twelve-month period immediately preceding the expiration date of the license, or one hundred twenty (120) hours of acceptable continuing education approved by the board, during the thirty-six-month period immediately preceding the expiration date of the license.

(b) Failure by an applicant for renewal of a license to furnish such evidence shall constitute grounds for revocation, suspension, or refusal to issue or renew such a license in a proceeding under § 17-12-601 unless the board in its discretion shall determine the failure to have been due to reasonable cause.

(c) The board in its discretion may renew a license despite failure to furnish evidence of satisfaction of requirements of continuing education and may renew a license to an applicant who has previously maintained inactive status under § 17-12-505 upon the condition that the applicant follow a particular program or schedule of continuing education.

(d) In issuing rules, regulations, and individual orders in respect to requirements of continuing education, the board in its discretion:

(1) May, among other things, use and rely upon guidelines and pronouncements of recognized educational and professional associations;

(2) May prescribe content, duration, and organization of courses;

(3) Shall take into account the accessibility to applicants of such continuing education as it may require;

(4) Shall consider any impediments to interstate practice of public accountancy which may result from differences in the requirements in other states; and

(5) May provide for relaxation or suspension of the requirements in regard to applicants who certify that they do not intend to engage in the practice of public accountancy and for instances of individual hardship.

(e) The board is authorized to prescribe regulations, procedures, and policies in the manner and condition under which credit shall be given for participation in a program of continuing education that the board may deem necessary and appropriate to maintain the highest standard of proficiency in the profession of public accounting.

(f) Examples of programs of continuing education which will be acceptable include, but are not limited to, programs or seminars sponsored by higher education institutions, government agencies, professional organizations of certified public accountants and public accountants, and firms of certified public accountants and public accountants.

(g) The board is authorized to prescribe conditions under which sponsors of continuing education programs must register with the board or a third party approved by the board in order for the programs to be acceptable to the board. A fee for the registration may be charged in an amount established by board rule. In the event the board provides for registration with a third party, the fee charged by the third party may be charged to and paid by the sponsor.

(h) The board in its discretion may require licensees to provide evidence of compliance with the requirements of this section and may investigate licensees to verify compliance with this section. All persons acting on behalf of the board in connection with such investigations shall be considered officers or employees of the State of Arkansas for purposes of:

(1) Immunity from civil liability pursuant to § 19-10-301 et seq.; and

(2) Payment of actual damages on behalf of state officers or employees pursuant to § 21-9-201 et seq.



§ 17-12-504 - Renewals and renewal fees.

(a) (1) Individual certified public accountants and public accountants shall pay an annual fee in an amount to be determined by Arkansas State Board of Public Accountancy rule.

(2) Unless otherwise provided by board rule, all licenses shall expire on December 31 of each year and may be renewed annually for a period of one (1) year by current licensees in good standing upon payment of the annual renewal fee.

(b) (1) A firm registered with the board shall pay an annual registration fee in an amount to be determined by board rule.

(2) Unless otherwise provided by board rule, all firm registrations shall expire on December 31 of each year and may be renewed annually for a period of one (1) year by registrants in good standing upon payment of the annual renewal fee.

(c) The board may establish a reduced renewal fee for any licensee who has attained a specified age and has met all other qualifications determined by the board.

(d) (1) A licensee may choose not to renew a license by notifying the board in writing prior to the expiration date of the license.

(2) The licensee shall surrender the license to the board immediately upon its expiration or otherwise comply with board rules concerning the disposition of the license.

(e) A licensee who complies with the requirements of subsection (d) of this section may apply to renew or reinstate his or her license or to receive a new license as provided in this section.

(f) (1) Beginning the first day of the first month after expiration, each licensee shall pay a monthly penalty for the late renewal of a license or registration in an amount determined by the board.

(2) If the license or registration is not renewed by the first day of the fourth month after expiration, the license or registration shall lapse.

(g) (1) Upon application received within three (3) years following the expiration of a license, the board may reinstate a lapsed license.

(2) A license may be reinstated if the applicant:

(A) Pays a reinstatement fee determined by the board; and

(B) Complies with continuing professional education and any other requirements applicable to:

(i) The renewal of the license at the date of its expiration; and

(ii) The reinstatement of the license at the date of the application for reinstatement.

(h) (1) Any license or registration that is not reinstated within three (3) years following expiration shall be void and shall not be subject to renewal or reinstatement.

(2) The holder of a void license or registration may apply for a new license or registration under § 17-12-301 et seq. or § 17-12-401 et seq.

(3) The board may require the applicant to comply with educational or other requirements deemed appropriate by the board, including successful completion of the examination identified in § 17-12-304 in order to obtain a new license.

(i) (1) Any license that has expired but has not been suspended or revoked by the board under § 17-12-601(a)(8) prior to August 12, 2005, shall be considered lapsed and may be reinstated under subsection (g) of this section upon application received by the board within one (1) year following August 12, 2005.

(2) (A) If not reinstated under this subsection, the expired license shall not be subject to renewal or reinstatement.

(B) The holder of the expired license may apply for a new license or registration under subsection (h) of this section.

(j) Any licensee who fails to timely renew his or her license to practice shall not perform attest services as defined in § 17-12-103(a)(2) until he or she has obtained a license to practice under this subsection.



§ 17-12-505 - Inactive status.

The Arkansas State Board of Public Accountancy may by rule create an exception to the continuing education requirement of § 17-12-502 for licensees who do not perform or offer to perform for the public one (1) or more kinds of services involving the use of accounting or auditing skills, including issuance of reports on financial statements or of one (1) or more kinds of management advisory, financial advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters. Each licensee granted such an exception by the board must place the word "inactive" adjacent to his or her CPA title or PA title on any business card, letterhead, electronic transmission, or any other document or device, with the exception of his or her CPA certificate or PA registration, on which his or her CPA or PA title appears.



§ 17-12-507 - Quality review of each practice unit.

(a) The Arkansas State Board of Public Accountancy may by rule require as a condition for the renewal of a license a quality review of each practice unit maintained in this state.

(b) (1) The board may charge the accountant or firm reviewed a fee for each:

(A) Quality review of each practice unit; and

(B) Follow-up action to a quality review that is not in conformity with applicable professional standards.

(2) The amount of the fee shall be established by board rule.

(c) The quality review shall consist of either a uniform or random annual submission by each practice unit of the following kinds of reports issued by that practice unit during the twelve-month period immediately preceding the date of submission, if reports were issued during the period:

(1) A compilation report;

(2) A review report;

(3) An audit report;

(4) An audit report under a federal grant program or other government program; and

(5) An examination of prospective financial information.

(d) All persons acting on behalf of the board in a quality review program under this section shall be considered officers or employees of the State of Arkansas for purposes of:

(1) Immunity from civil liability pursuant to § 19-10-301 et seq.; and

(2) Payment of actual damages on behalf of state officers or employees pursuant to § 21-9-201 et seq.

(e) All financial statements, working papers, or other documents obtained from applicants for quality review shall be confidential and shall not be subject to public inspection except pursuant to an order of a court of competent jurisdiction. However, the documents may be introduced as evidence in any relevant proceedings before the board.

(f) For purposes of this section, a "practice unit" shall be deemed to be any firm registered with the board under § 17-12-401 et seq., and any licensee not employed by or associated with any firm registered with the board under § 17-12-401 et seq. but who has issued one (1) or more compilation reports.

(g) (1) Notwithstanding any provision to the contrary in this chapter, a certified public accountant, public accountant, or firm of certified public accountants or public accountants currently licensed by another state or foreign country shall not be required to obtain a license under this chapter for the sole purpose of conducting peer review as defined by board rule of a licensee in this state and may use the applicable title "certified public accountant" or "public accountant" or abbreviation "CPA" or "PA" solely in conjunction with the peer review activities.

(2) Any certified public accountant, public accountant, or firm of certified public accountants or public accountants, whether licensed in this state or in another jurisdiction, shall meet standards adopted by the board to accomplish the goals of this chapter in order to qualify to perform peer review of licensees under this chapter.






Subchapter 6 - -- Revocation and Suspension

§ 17-12-601 - Grounds generally.

(a) The following acts, conduct, or practices are prohibited, and any licensee or holder of a practice privilege found guilty by the Arkansas State Board of Public Accountancy of the acts, conducts, or practices shall be subject to disciplinary action as provided in § 17-12-602 after notice and hearing as provided in § 17-12-603:

(1) Fraud, dishonesty, or deceit in obtaining or attempting to obtain a certificate or registration as a certified public accountant or public accountant, registration of a firm, or a practice privilege under this chapter;

(2) Dishonesty, fraud, or gross negligence in the practice of public accountancy;

(3) Violation of any of the provisions of this chapter;

(4) Violation of a rule of professional conduct or other rule promulgated by the board under the authority granted by this chapter;

(5) Conviction of a felony under the law of any state or of the United States;

(6) Conviction of any crime an element of which is dishonesty, fraud, or moral turpitude under the law of any state or of the United States;

(7) Imposition of any sanction or disciplinary action, other than for failure to pay annual fees, by the United States Securities and Exchange Commission, Public Company Accounting Oversight Board, Internal Revenue Service, or other federal or state agency or foreign authority or credentialing body that regulates public accounting regarding the licensee's conduct while rendering public accounting or other professional services;

(8) Conduct discreditable to the public accounting profession; and

(9) Violation of any board order or agreement for the resolution of asserted violations of this chapter, a board rule of professional conduct, or other board rule.

(b) The board may deny an application for a license, registration, certificate, or practice privilege if it finds the applicant committed any of the acts, conduct, or practices prohibited by subsection (a) of this section.



§ 17-12-602 - Sanctions.

(a) If a licensee or holder of a practice privilege under § 17-12-311 is found to have committed an action or omission identified in § 17-12-601, the Arkansas State Board of Public Accountancy may impose any one (1) or more of the following sanctions:

(1) Suspension, revocation, or denial of his or her license or practice privilege or the renewal thereof;

(2) A penalty not to exceed one thousand dollars ($1,000) for each violation;

(3) Completion of appropriate education programs or courses;

(4) Preissuance review of audits, review reports, or compilations;

(5) Quality review conducted in such a manner as the board may specify;

(6) Successful completion of the licensing examination;

(7) Conditions or restrictions upon the license, registration, or practice privilege; and

(8) All other requirements or penalties the board finds appropriate to the circumstances of the case and that would achieve the desired disciplinary purposes but that would not impair the public welfare and morals.

(b) In any proceeding in which the board finds that the licensee or holder of a practice privilege has committed any action or omission identified in § 17-12-601, the board may also require the licensee to pay the cost of the proceeding.

(c) Each instance when a federal or state law or any board rule is violated shall constitute a separate violation.

(d) Upon imposition of a sanction, the board may order that the license, permit, certificate, credential, registration, or practice privilege be suspended until its holder has complied in full with all applicable sanctions imposed under this section.

(e) (1) The power and authority of the board to impose sanctions authorized in this section are independent of and in addition to any other civil or criminal proceeding concerning the same violation.

(2) The imposition of a penalty does not preclude the board from imposing other sanctions short of revocation.

(f) The board is authorized to file suit in either the Pulaski County Circuit Court or the circuit court of any county in which the defendant resides or does business to collect any monetary penalty assessed under this chapter if the penalty is not paid within the time prescribed by the board.



§ 17-12-603 - Procedure.

(a) Commencement of Proceeding. The Arkansas State Board of Public Accountancy may initiate proceedings under this chapter either on its own motion or on the complaint of any person.

(b) Notice--Service and Contents. A written notice stating the nature of the charges against the accused and the time and place of the hearing before the board on the charges shall be served on the accused not less than thirty (30) days prior to the date of the hearing either personally or by mailing a copy by registered mail to the address of the accused last known to the board.

(c) Failure to Appear. If, after having been served with the notice of hearing, the accused fails to appear at the hearing and defend, the board may proceed to hear evidence against him or her and may enter any order as shall be justified by the evidence, which order shall be final unless he or she petitions for a review thereof as provided herein. However, within thirty (30) days from the date of any order, upon a showing of good cause for failure to appear and defend, the board may reopen the proceedings and may permit the accused to submit evidence in his or her behalf.

(d) Rights of Accused. At any hearing the accused may appear in person and by counsel, produce evidence and witnesses on his or her own behalf, cross-examine witnesses, and examine such evidence as may be produced against him or her. A corporation may be represented before the board by counsel or by a shareholder who is a certified public accountant or public accountant of this state in good standing. The accused shall be entitled, on application to the board, to the issuance of subpoenas to compel the attendance of witnesses on his or her behalf.

(e) Subpoenas--Oaths. The board or any member thereof may issue subpoenas to compel the attendance of witnesses and the production of documents and may administer oaths, take testimony, hear proofs, and receive exhibits in evidence in connection with or upon hearing under this chapter. In case of disobedience to a subpoena, the board may invoke the aid of any court of this state in requiring the attendance and testimony of witnesses and the production of documentary evidence.

(f) Evidence. The board shall not be bound by technical rules of evidence.

(g) Record. A stenographic record of the hearings shall be kept, and a transcript filed with the board.

(h) Attorney for the Board. At all hearings, the board's legal counsel shall appear and represent the board.

(i) Decision. The decision of the board shall be by majority vote.

(j) Judicial Review. Anyone adversely affected by any order of the board shall be entitled to pursue all rights and remedies available under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-12-604 - Reinstatement.

Upon application in writing and after hearing pursuant to notice, the Arkansas State Board of Public Accountancy may issue a new certificate to a certified public accountant whose certificate shall have been revoked, or the board may permit the reregistration of anyone whose registration has been revoked or may reissue or modify the suspension of any license to practice public accounting which has been revoked or suspended.






Subchapter 7 - -- Liability of Accountants

§ 17-12-701 - Applicability.

This subchapter shall apply only to acts, omissions, decisions, or other conduct in connection with professional services occurring or rendered on or after April 6, 1987.



§ 17-12-702 - No liability to persons not in privity -- Exceptions.

No person, partnership, or corporation licensed or authorized to practice under the Public Accountancy Act of 1975, § 17-12-101 et seq., or any of its employees, partners, members, officers, or shareholders shall be liable to persons not in privity of contract with the person, partnership, or corporation for civil damages resulting from acts, omissions, decisions, or other conduct in connection with professional services performed by such a person, partnership, or corporation, except for:

(1) Acts, omissions, decisions, or conduct that constitutes fraud or intentional misrepresentations; or

(2) Other acts, omissions, decisions, or conduct if the person, partnership, or corporation was aware that a primary intent of the client was for the professional services to benefit or influence the particular person bringing the action. For the purposes of this subdivision (2), if the person, partnership, or corporation:

(A) Identifies in writing to the client those persons who are intended to rely on the services; and

(B) Sends a copy of the writing or similar statement to those persons identified in the writing or statement,

then the person, partnership, or corporation or any of its employees, partners, members, officers, or shareholders may be held liable only to the persons intended to so rely, in addition to those persons in privity of contract with such a person, partnership, or corporation.









Chapter 13 - Agricultural Consultants

§ 17-13-101 - Title.

This chapter shall be known as the "Agricultural Consultants Licensing Act of 1987".



§ 17-13-102 - Purpose.

It is the intent of the General Assembly that the agricultural community continue to have a choice of seeking the advice of whomever they choose regarding the areas indicated in this chapter as the functions of licensed agricultural consultants. It is also the General Assembly's intent that by providing a mechanism whereby persons may be licensed by the State Plant Board as agricultural consultants, they may thereby hold themselves out as "licensed agricultural consultants" which will inform the public that they have met the qualifications required by this chapter.



§ 17-13-103 - Functions of licensed agricultural consultant.

A licensed agricultural consultant is a person who is licensed by the State Plant Board to perform the following functions:

(1) Provide advice or prescriptions for the control or eradication of any insect or mite pest;

(2) Provide advice or prescriptions for the control or eradication of any plant pathogen, including nematodes;

(3) Provide advice or prescriptions for the control or eradication of any weed;

(4) Provide advice or prescriptions for the use of fertilizer, lime, or micronutrients based on soil classification and cropping systems and soil or plant tests; and

(5) Provide other functions as the board may deem appropriate.



§ 17-13-104 - Inapplicable to forestry consultants.

This chapter shall in no way apply to:

(1) Forestry consultants or in any way restrict or regulate forestry consultants; or

(2) State, federal, or local government employees or employees of local conservation districts or in any way restrict or regulate those employees while they are working in their official capacity.



§ 17-13-105 - Penalty.

Any person who holds himself or herself out as a licensed agricultural consultant and who is not licensed as an agricultural consultant by the State Plant Board shall be subject to a fine not to exceed six hundred dollars ($600) for the first offense and not to exceed one thousand dollars ($1,000) for subsequent offenses.



§ 17-13-106 - Administration.

The State Plant Board shall:

(1) Administer and enforce this chapter;

(2) Promulgate, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., regulations necessary for the implementation of this chapter;

(3) Establish annual license fees not to exceed one hundred dollars ($100);

(4) Formulate criteria for continuing educational training of licensed agricultural consultants in cooperation with the cooperative extension service; and

(5) Revoke or suspend any agricultural consultant's license for cause.



§ 17-13-107 - Requirements for licensing.

(a) (1) No person may provide agricultural consulting for a fee that is directly tied to and identifiable with agricultural consulting without a license issued by the State Plant Board under this chapter.

(2) A person who provides agricultural consulting without charging a fee may be licensed under this chapter if the person meets the requirements of this chapter.

(b) Within the first year after August 12, 2005, a person may be licensed as an agricultural consultant if the person:

(1) Is currently licensed as an agricultural consultant by the board;

(2) Is certified under the Certified Crop Advisors Program of the American Society of Agronomy;

(3) Is certified by the National Alliance of Independent Crop Consultants; or

(4) Has at least five (5) years of agricultural consultant-related experience.

(c) From two (2) to five (5) years after August 12, 2005, a person may be licensed as an agricultural consultant if the person:

(1) Has completed two (2) full years of training at a college or university acceptable to the board, with at least nine (9) semester hours of credit or their equivalent in appropriate agricultural disciplines;

(2) Has three (3) years of experience in the field of crop management; and

(3) Passes a written examination administered by the board or by certified crop advisors.

(d) Beyond the fifth year after August 12, 2005, a person may be licensed as an agricultural consultant if:

(1) The person has:

(A) A minimum of a bachelor's degree in a board-approved crop related field and two (2) years of experience working in the field of crop management; or

(B) Seven (7) years of continuous experience working for a licensed agricultural consultant after August 12, 2005; and

(2) The person passes a written examination administered by the board or by certified crop advisors.



§ 17-13-108 - Issuance of license -- Expiration.

If the educational qualifications are met, all required examinations are successfully passed, and all required fees paid, a license shall be issued by the State Plant Board. The licenses shall expire on December 31 of each year unless sooner revoked, cancelled, or suspended by the board for cause and shall be renewable pursuant to board rules. No license issued by the board shall be assignable or transferable.



§ 17-13-109 - Promotional compensation restricted -- Exception.

No licensed agricultural consultant shall accept money or any other thing of value in excess of two hundred dollars ($200) from any person or entity for recommending or otherwise promoting a particular product by virtue of his or her position as a licensed agricultural consultant. However, this section shall not be construed or interpreted as prohibiting licensed agricultural consultants from engaging in and receiving compensation for agricultural research. The State Plant Board may suspend or revoke the license of any person which the board determines to have violated this section.



§ 17-13-110 - Disposition of fees.

All fees collected by the State Plant Board under this chapter shall be deposited into the State Treasury as special revenues and credited to the State Plant Board Fund.






Chapter 14 - Appraisers

Subchapter 1 - -- General Provisions

§ 17-14-101 - Title.

Section 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq. shall be known and may be cited as the "Arkansas Appraiser Licensing and Certification Act".



§ 17-14-102 - Necessity for registration, license, or certificate.

(a) The Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., is created in response to Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and specifies three (3) classes of appraisers: state-licensed, state-certified residential, and state-certified general appraisers for federally related transactions. A fourth class is created for nonfederally related transactions, which shall be known as "state-registered appraisers".

(b) It is the intent of the General Assembly that this law be no more restrictive than required under the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.



§ 17-14-103 - Definitions.

As used in the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.:

(1) "Appraisal":

(A) As a noun, means the act or process of estimating value or an estimate of value; and

(B) As an adjective, means of or pertaining to appraising and related functions, i.e., appraisal practice and appraisal services;

(2) "Appraisal Foundation" and "foundation" mean the Appraisal Foundation established on November 30, 1987, as a not-for-profit corporation under the laws of Illinois;

(3) "Appraisal practice" and "appraisal services" mean the work or services performed by appraisers for clients;

(4) "Appraisal Standards Board" means the board created under Article XI, sections 11.01 -- 11.13 inclusive, of the bylaws of the Appraisal Foundation, as amended April 22, 1990;

(5) "Appraisal Subcommittee" means the subcommittee of the federal Financial Institutions Examination Council established under Title XI, the Real Estate Appraisal Reform Amendments of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, section 1102, by amendment to the Federal Financial Institutions Examination Council Act of 1978, 12 U.S.C. § 3301 et seq., through the addition of new section 1011, "Establishment of Appraisal Subcommittee";

(6) "Appraiser" or "real estate fee appraiser" means any person who, for a fee or other consideration, develops and communicates a real estate appraisal or otherwise gives an opinion of the value of real estate or any interest in real estate;

(7) "Appraiser Qualifications Board" means the board created under Article XII, sections 12.01 -- 12.08 inclusive, of the bylaws of the Appraisal Foundation, as amended April 22, 1990;

(8) "Board" means the Arkansas Appraiser Licensing and Certification Board established under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.;

(9) "Client" means any person for whom an appraiser performs a service;

(10) "Federal financial institutions regulatory agencies" means the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, and the National Credit Union Administration;

(11) "Federally related transaction" means any real estate-related financial transaction which:

(A) A financial institution, a federal financial institution's regulatory agency, or the Resolution Trust Corporation engages in, contracts for, or regulates; and

(B) In accordance with any federal law, rule, or regulation, as the same may be amended, requires the services of an appraiser;

(12) "Financial institution" means an insured depository institution as defined in the Federal Deposit Insurance Act, 12 U.S.C. § 1813 (c) (2), or an insured credit union as defined in section 101 of the Federal Credit Union Act, 12 U.S.C. 1751 et seq.;

(13) "Independent appraisal assignment" means any engagement for which an appraiser is employed or retained to act or to be perceived by third parties or the public as acting as a disinterested third party in rendering an unbiased analysis, opinion, evaluation, or conclusions relating to the nature, quality, value, or utility identified as real estate or real property;

(14) "Market analysis" or "broker's price opinion" means a proposed sale price opinion or recommended listing price given by a licensed real estate broker, sales person, or other to a potential seller, purchaser, or third party;

(15) "Personal property" means identifiable portable and tangible objects which are considered by the general public as being "personal", e.g., furnishings, artwork, antiques, gems and jewelry, collectibles, machinery and equipment; all property that is not classified as real estate;

(16) "Real estate" means an identified parcel or tract of land, including improvements, if any;

(17) (A) "Real estate appraisal" means an unbiased estimate of the nature, quality, value, or utility of an interest in, or aspect of, identified real estate and related personalty.

(B) (i) A real estate appraisal may be classified by subject matter into either a valuation or an evaluation.

(ii) Valuation is the process of estimating the market value, investment value, insurable value, or other properly defined value of an identified interest or interests in a specific parcel or parcels of real estate as of a given date.

(iii) Evaluation or analysis is the study of the nature, quality, or utility of a parcel of real estate, or interests in or aspects of real property, in which a value estimate is not necessarily required, i.e., a study of real estate or real property other than estimating value;

(18) "Real estate-related financial transaction" means any transaction involving:

(A) The sale, lease, purchase, investment in, or exchange of real property, including interests in property, or the financing thereof;

(B) The refinancing of real property or interests in real property; and

(C) The use of real property or interests in property as security for a loan or investment, including mortgage-backed securities;

(19) "Real property" means interest, benefits, and rights inherent in the ownership of real estate;

(20) "Report" means:

(A) Any communication, written or oral, of an appraisal, review, or analysis;

(B) The document that is transmitted to the client upon completion of an assignment; or

(C) The tangible expression of an appraiser's service;

(21) "Review" means the act or process of critically studying a report prepared by another;

(22) "State-certified appraiser" means any individual who has satisfied the requirements for state certification in the State of Arkansas and who is qualified to perform appraisals of all real property types of any monetary size and complexity;

(23) "State-certified residential appraiser" means any individual who has satisfied the requirements for state certification in the State of Arkansas and who is qualified to perform appraisals of all property types up to a monetary size and complexity as prescribed by the Appraisal Subcommittee and the federal financial institutions regulatory agencies;

(24) "State-licensed appraiser" means any individual who has satisfied the requirements for state licensing in the State of Arkansas and who is qualified to perform appraisals of all property types up to a monetary size and complexity as prescribed by the Appraisal Subcommittee, and the federal financial institutions regulatory agencies;

(25) "State-registered appraiser" means any person who has satisfied the requirements for registering as set forth in § 17-14-307 or requirements as may have been determined by the board and who may perform appraisals on any type of property except when the purpose of the appraisal is for use in federally related transactions;

(26) "Uniform Standards of Professional Appraisal Practice" means the entire body of rules, definitions, binding requirements, guidelines, explanatory comments, and ethical conduct provisions, as promulgated by the Appraisal Standards Board of the Appraisal Foundation, which provide the basis for an individual to conduct the practice of professional appraisal with integrity, objectivity, and independent judgment and in an ethical manner; and

(27) "Written appraisal" means a written statement used in connection with a federally related transaction that is independently and impartially prepared by a licensed appraiser or certified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.



§ 17-14-104 - Exceptions to registration, licensing, or certification.

(a) (1) (A) Except when an interstate transaction or a federally related transaction is involved, the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., does not apply to a real estate broker or sales person licensed by this state who:

(i) In the ordinary course of his or her business, gives to a potential seller or third party a written report called a market analysis or a broker's price opinion as to the recommended listing price of real estate or an opinion to a potential purchaser or third party as to the recommended price of real estate; or

(ii) Provides testimony regarding an opinion of the value of real property under § 28-51-302.

(B) A broker's price opinion or a market analysis issued in this state in connection with an interstate transaction or a federally related transaction shall not contain the term "appraisal" or the term "market value".

(C) The prohibition in subdivision (a)(1)(B) of this section does not apply to an intrastate, nonfederally related broker's price opinion or market analysis.

(2) (A) The listing price, purchase price, market analysis, or broker's price opinion may be treated as an appraisal solely for the purposes of § 28-51-302.

(B) A real estate broker who provides testimony regarding an opinion of the value of real property that may be treated as an appraisal for purposes of § 28-51-302 shall nonetheless be exempt from registration as an appraiser under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.

(b) (1) (A) The Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., does not apply to any state, county, or municipal public officer or employee while the officer or employee is performing appraisal or appraisal-related duties as the officer or employee.

(B) Appraisals performed by state, county, or municipal officers or employees outside the scope of their employment are subject to the provisions of the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.

(2) The Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., does not apply to:

(A) Persons performing appraisals as officers or staff of a bank, savings and loan, or credit union;

(B) Company foresters in the ordinary course of their duties; or

(C) Staff appraisers performing ad valorem tax appraisals for county assessors or employees of contractors performing county-wide reappraisals.

(c) (1) Except as provided in subsection (b) of this section, appraisers, when providing appraisal reports or appraisal services in nonfederally related transactions, who become licensed or certified by the Arkansas Appraiser Licensing and Certification Board are subject to the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., in all matters involving appraisal services, including transactions below the federally established threshold.

(2) If an appraiser does not make appraisals for any federal agency, any federally insured lending institution, the Federal Housing Administration, the Federal National Mortgage Association, the Federal Deposit Insurance Corporation, the United States Bankruptcy Courts, the Federal Highway Administration, the Federal Aviation Administration, the United States Department of Veterans Affairs, the Internal Revenue Service, or any other federal or quasi-federal authority, including appraisal work that is distributed via interstate commerce or appraisals involving transactions above the threshold established by a federal financial institutions regulatory agency, the appraiser is only required to be a state-registered appraiser under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.

(d) The Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., shall not preclude any person from testifying as an expert witness in any judicial proceeding in which the value of real estate is in issue unless that person holds himself or herself out as a practicing real estate fee appraiser.

(e) Nothing in the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., prohibits any person who is licensed to practice in this state under any law from engaging in the practice for which he or she is licensed.



§ 17-14-105 - Right and privileges of licensed or registered appraiser.

(a) A state-registered or state-licensed appraiser as defined in § 17-14-103 may appraise real property for compensation if the use of a state-certified appraiser is not required under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., or by federal or state law, rule, or policy.

(b) An appraiser shall not sign an appraisal report or be cited within the report as having provided "significant real property appraisal assistance" in the development of the appraisal without having been state-registered, state-licensed, or state-certified.



§ 17-14-106 - Absence of liability.

(a) Financial institutions or affiliates hiring the services of appraisers registered, licensed, or certified by the Arkansas Appraiser Licensing and Certification Board in nonfederally related transactions, including transactions below the federally established threshold, shall not be liable to any party asserting damages due to the alleged actions of the appraiser, nor shall the financial institution or affiliate be subject to any requirements to report to the board regarding such transactions other than as may be required by the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., and the rules promulgated by the board.

(b) This section does not limit the investigative or subpoena powers of the board.






Subchapter 2 - -- Arkansas Appraiser Licensing and Certification Board

§ 17-14-201 - Composition -- Membership -- Chair.

(a) There is hereby created the Arkansas Appraiser Licensing and Certification Board, to be composed of ten (10) members as follows:

(1) (A) Seven (7) practicing appraisers, provided that at all times at least five (5) of the appraiser members of the board shall be state-certified appraisers and two (2) shall be state-licensed appraisers. Failure to maintain this qualification shall result in automatic disqualification from this board.

(B) Of the seven (7) practicing appraiser members, no more than two (2) shall reside in the same congressional district of the four (4) Arkansas congressional districts as they now exist.

(C) Additionally, the seven (7) practicing appraiser members shall be representative of the various disciplines found in the appraisal profession, including without limitation residential appraisal, commercial and industrial appraisal, forestry and timberland appraisal, rural appraisal, and any other appraisal discipline that may be affected by the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.;

(2) One (1) board member shall be a representative of financial institutions familiar with the appraisal process;

(3) One (1) senior citizen representative; and

(4) One (1) consumer representative.

(b) (1) (A) The Governor shall appoint the members of the board and may remove a member for cause.

(B) The Governor may, at his or her discretion, request additional names to be submitted from organizations mentioned in this subchapter eligible to fill appointments to this board.

(2) (A) (i) State chapters of national appraisal organizations which are members of the Appraisal Foundation or its successor, plus the Arkansas Chapter of the Association of Consulting Foresters of America, Inc., should each submit to the Governor at least annually, on or before January 15 of each calendar year, a list of two (2) names of members of their respective organizations.

(ii) Two (2) appraiser board members may be appointed by the Governor at large.

(B) Any appraiser vacancies shall be filled from these lists with the exception of the Governor's two (2) at-large appointments.

(C) At least five (5) real estate appraiser members appointed to the board shall be members in good standing of one (1) of the Appraisal Foundation member organizations or the Association of Consulting Foresters of America, Inc., requiring qualified appraisal experience, education, and testing in order to become a designated member in addition to adherence to standards of professional practice in order to retain such a designation. The nominees must be from the Appraisal Foundation members having operating chapters headquartered within the State of Arkansas.

(D) No practicing appraisers shall be denied the opportunity to submit their names for consideration to fill either of the two (2) at-large appointments to this board based solely upon membership or lack of membership in any particular appraisal organization.

(3) The Arkansas Bankers Association, the Arkansas League of Savings Institutions, the Arkansas Association of Bank Holding Companies, the Arkansas Independent Bankers Association, the Mortgage Bankers Association of Arkansas, and the Arkansas Credit Union League should each submit a list of two (2) names, annually, on or before January 15 of each calendar year, to the Governor, and the financial member shall be appointed and the vacancy filled from the lists of names provided.

(c) (1) (A) The term of each appraiser board member shall be three (3) years.

(B) The financial member representative, the senior citizen representative, and the consumer representative shall have three-year terms, and the Governor may reappoint these positions biennially.

(2) Upon expiration of their terms, members of the board shall continue to hold office until the appointment and qualification of their successors.

(3) No person shall serve as a member of the board for more than two (2) consecutive terms.

(d) The members of the board will select a state-certified appraiser chair.

(e) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-14-202 - Powers and duties -- Reporting standards -- Qualification standards.

(a) The Arkansas Appraiser Licensing and Certification Board may establish, maintain, report, and periodically update meaningful qualification standards for state-licensed and state-certified appraisers practicing in the State of Arkansas, including testing, experience, and educational requirements that:

(1) Are adequate to demonstrate knowledge and competency; and

(2) Will further demonstrate the continued compliance with:

(A) All applicable federal law and regulations, including Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and related requirements of the federal financial institutions regulatory agencies; and

(B) The minimum standards and qualifications as promulgated by the Appraisal Standards Board and the Appraiser Qualifications Board of the Appraisal Foundation and as approved by the Appraisal Subcommittee.

(b) The Arkansas Appraiser Licensing and Certification Board may adopt, maintain, report, and periodically update minimum reporting standards for state-registered, state-licensed, and state-certified appraisers practicing in the State of Arkansas. The reporting standards shall:

(1) Be equivalent to the "Uniform Standards of Professional Appraisal Practice" as promulgated by the Appraisal Standards Board of the Appraisal Foundation; and

(2) At all times seek compliance with:

(A) All applicable federal law and regulations, including Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and related requirements of the federal financial institutions regulatory agencies; and

(B) The minimum standards as promulgated by the Appraisal Standards Board of the Appraisal Foundation and as approved by the Appraisal Subcommittee.



§ 17-14-203 - Powers and duties -- In general.

In accordance with these general powers and duties, the Arkansas Appraiser Licensing and Certification Board shall:

(1) Perform all duties and functions necessary to carry out this chapter;

(2) Receive applications for registering, licensing, and certification;

(3) Establish administrative procedures for processing applications;

(4) (A) Approve and issue registration, licenses, and certificates to qualified applicants or disapprove applications for registering, licensing, and certification for applicants who do not meet the minimum requirements as prescribed in this chapter.

(B) All application materials and records submitted to the Arkansas Appraiser Licensing and Certification Board shall be retained by the Arkansas Appraiser Licensing and Certification Board;

(5) Maintain a roster of the names, addresses, and telephone numbers of all persons licensed and certified under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., and, in accordance with sections 1103(a)(3) and 1109(a)(1) of Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, shall submit this roster annually to the Appraisal Subcommittee. This roster may be published and periodically updated and provided to all interested parties at cost;

(6) (A) Establish by rule the minimum examination, education, experience, and continuing education requirements for state-registered, state-licensed, and state-certified appraisers.

(B) (i) The criteria for a state-registered appraiser shall be less rigorous than the criteria for a state-licensed appraiser.

(ii) The criteria for a state-licensed appraiser shall be less rigorous than the criteria for a state-certified appraiser. However, the criteria will ensure that licensed appraisers have sufficient experience and training to perform appraisals for transactions within and in compliance with Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

(C) These rules shall at all times be equivalent to the minimum appraiser-qualification criteria as promulgated by the Appraiser Qualifications Board of the Appraisal Foundation for state-licensed and state-certified appraisers performing federally related transactions.

(D) With respect to examinations, these rules shall at all times require minimum examination contents that are equivalent to the national uniform examination content as promulgated by the Appraiser Qualifications Board of the Appraisal Foundation and shall provide for the selection and utilization of a testing service acceptable to the Appraiser Qualifications Board of the Appraisal Foundation.

(E) (i) Every application for registering, licensing, and certification shall be accompanied by an application and examination fee, as applicable, that the Arkansas Appraiser Licensing and Certification Board may establish by regulation.

(ii) However, the Arkansas Appraiser Licensing and Certification Board, at its discretion, may direct each applicant to pay the actual cost of the examination fee directly to a testing service engaged by the Arkansas Appraiser Licensing and Certification Board to administer the examination.

(F) The examination fee for registering, licensing, or certification shall not exceed one hundred dollars ($100).

(G) The total annual resident registering, licensing, certification, and application fees established by the Arkansas Appraiser Licensing and Certification Board shall not exceed three hundred dollars ($300), excluding fees for applicable examination and federal pass-through fees.

(H) Courses, schools, seminars, and any other educational programs must be recognized by the Arkansas Appraiser Licensing and Certification Board as acceptable to satisfy registration, licensing, and certification standards and continuing education requirements under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.;

(7) (A) Establish administrative procedures for disciplinary proceedings conducted under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.

(B) The administrative procedures shall include provisions for the suspension and revocation of registration, licenses, and certificates and the enforcement of civil penalties concurrent with existing statutes regarding civil procedures;

(8) Subpoena and issue subpoena duces tecum and to bring before it any person in this state, and to take testimony by deposition, in the same manner as prescribed by law in judicial proceedings in the courts of this state or to require production of any records relevant to any inquiry or hearing by the Arkansas Appraiser Licensing and Certification Board;

(9) Recommend procedures necessary to assure the ready availability to appraisers in the state of adequate and reliable information regarding property prices and the terms and conditions of real estate and real property transactions and related financing;

(10) Establish administrative procedures for the setting, charging, and collecting of fees necessary for the operation of the Arkansas Appraiser Licensing and Certification Board and to concurrently collect and submit to the proper agency as prescribed under section 1109(a)(2) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and any other related federal law, any additional fees that may from time to time be required to be paid by appraisers whose practices include the appraisal of properties included in federally related transactions; and

(11) Be authorized to adopt and enforce such administrative rules as may be necessary to comply with state law and federal law with specific reference to Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 as it exists today and as it may be amended and adopted by the Appraisal Subcommittee.



§ 17-14-204 - Meetings, quorum, and voting.

(a) The Arkansas Appraiser Licensing and Certification Board shall meet not less frequently than twice each calendar year to conduct its business.

(b) Places of future meetings shall be decided by the vote of members at meetings.

(c) Written notice shall be given to each member of the time and place of each meeting of the board at least ten (10) days before the scheduled date of the meetings.

(d) An administrative secretary shall be present at all meetings of the board and shall record the minutes of all meetings, the record of which shall be made a permanent part of the records of the board.

(e) A quorum of the board shall be six (6) members, provided that four (4) must be state-licensed or state-certified appraisers. No binding decisions or regulatory changes may be made by the board in the absence of a quorum.



§ 17-14-205 - Hearings -- Review -- Access to records.

(a) In fulfilling its duties under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., the Arkansas Appraiser Licensing and Certification Board shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and any person aggrieved by any rule or other actions of the board for which an appeal is not provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., may appeal to the Pulaski County Circuit Court.

(b) Disciplinary hearings conducted by the board for the purpose of determining whether to levy civil penalties under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., and for the purpose of determining whether to revoke or suspend any license or certificate issued under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., shall not be deemed open public meetings but shall be executive sessions conducted as provided for in the Freedom of Information Act of 1967, § 25-19-101 et seq.

(c) Sample appraisals and other work papers submitted to the board as partial fulfillment of the requirements for licensure or certification under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., shall not be deemed public records under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 17-14-206 - Complaints and disciplinary procedures.

(a) Upon its own motion or upon written complaint of any person and after notice and hearing as prescribed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the Arkansas Appraiser Licensing and Certification Board may suspend or revoke the registration, license, or certification of any registrant, licensee, or certificate holder and issue a fine up to the amount of one thousand dollars ($1,000) per violation occurrence or take any other appropriate disciplinary action for:

(1) Violation of any provision of the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.;

(2) Falsifying any application for licensure or certification or otherwise providing any false information to the board;

(3) (A) Conviction in any jurisdiction of any misdemeanor involving moral turpitude or of any felony.

(B) A plea of nolo contendere or no contest shall be considered a conviction for the purposes of this section;

(4) Any actions demonstrating untrustworthiness, incompetence, dishonesty, gross negligence, material misrepresentation, fraud, or unethical conduct in any dealings subject to the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.;

(5) Adjudication of insanity;

(6) Use of advertising or solicitation that is false, misleading, or is otherwise deemed unprofessional by the board;

(7) Employing directly or indirectly any unlicensed person to perform any actions subject to the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.;

(8) Habitual or excessive use of intoxicants or illegal drugs; or

(9) Failure to meet continuing education requirements within the proper time period.

(b) Except in cases in which a licensee, registrant, or certificate holder has obtained a license by false or fraudulent representation, the board shall not investigate the actions of or conduct any disciplinary hearing regarding any licensee, registrant, or certificate holder unless the complaint is filed or the investigation is initiated within three (3) years from the date of the actions complained of or concerning which an investigation is initiated.






Subchapter 3 - -- Licensing Restrictions

§ 17-14-301 - Business entities -- Eligibility for licensing.

A registration, license, or certificate shall not be issued under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., to a firm, corporation, partnership, group, or other business entity.



§ 17-14-302 - License required -- Membership in other organizations.

(a) On or after December 31, 2001, it shall be a Class B misdemeanor for any individual to perform an appraisal or provide appraisal services as defined in the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., without holding a registration, license, or certificate except as provided in § 17-14-104.

(b) A person shall not be excluded from obtaining a registration, license, or certification based solely upon membership or lack of membership in any particular appraisal organization.



§ 17-14-303 - Unlicensed persons -- Federally and nonfederally related transactions.

(a) It is a Class B misdemeanor for any person who is not licensed or certified under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., to perform appraisal services as defined in the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., in connection with a federally related transaction.

(b) An appraiser who does not hold an appraiser's classification that permits the performance of a particular appraisal assignment for use in federally related transactions must include in such an appraisal report a statement that the appraisal may not be eligible for use in a federally related transaction.



§ 17-14-304 - Use of terms.

(a) The terms "certified real property appraiser", "certified real estate appraiser", and "certified appraiser" shall only be used to refer to individuals who hold a current certificate and shall not be used in connection with or as part of the name or signature of an individual, firm, partnership, corporation, group, or other business entity, or anyone other than an individual holder of the certificate.

(b) An appraiser practicing or providing appraisal services in this state as defined in § 17-14-103 may not use the term "registered", "certified", or "licensed" in conjunction with his or her appraisal practice, unless he or she holds a valid registration, license, or certification issued under the the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.

(c) The terms "licensed real estate appraiser", "licensed real property appraiser", and "licensed appraiser" shall only be used to refer to an individual who holds a current license and shall not be used in connection with or as part of the name or signature of an individual, firm, corporation, or group or in a manner that may be interpreted as referring to a firm, partnership, corporation, group, or other business entity, or anyone other than an individual holder of the license.

(d) A person other than a state-registered appraiser, state-licensed appraiser, or state-certified appraiser shall not assume or use that title or any title, designation, or abbreviation likely to create the impression of registration, licensing, or certification as an appraiser by this state.

(e) A person who is not licensed or certified under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., shall not describe or refer to any appraisal report, written or oral, or other evaluation of real estate covered under the activities of appraisers by the term "registered", "licensed", "certified", or any other similar term that may be construed to imply qualification or competency recognized by the state.



§ 17-14-305 - Compliance with uniform standards and code of ethics -- Seals -- Licensing and certification documents.

(a) (1) Each state-registered appraiser, each state-licensed appraiser, and each state-certified appraiser shall comply with the Uniform Standards of Professional Appraisal Practice and Code of Ethics adopted by the Arkansas Appraiser Licensing and Certification Board and shall authenticate all written appraisal reports with a seal that shall indicate the registration, license, or certification number.

(2) The seal and number shall also be used in all statements of qualifications, contracts, or other instruments used by the registration, license, or certificate holder when reference is made to his or her status as a state-registered appraiser, state-licensed appraiser, or a state-certified appraiser.

(b) Registration, license, and certificate documents, licenses, certificates, seals, and pocket cards shall remain the property of the state, and, upon any suspension, revocation, or other termination of a registration, license, or certification under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., the individual holding the related documents shall immediately return the documents to the board.



§ 17-14-306 - Additional licenses -- Nonresidents.

(a) (1) Every applicant for registration, licensure, or certification under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., who is not a resident of this state shall submit with the application for registration, licensure, or certification an irrevocable consent that service of process upon him or her may be made by delivery of the process to the Secretary of State if, in an action against the applicant in a court of this state arising out of the applicant's activities as a state-registered appraiser, state-licensed appraiser, or state-certified appraiser, the plaintiff cannot effect personal service upon the applicant.

(2) A nonresident of this state who has complied with this provision may obtain a license or certification as a state-licensed appraiser or a state-certified appraiser by complying with the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., relating to state-registered appraisers, state-licensed appraisers, or state-certified appraisers, including the payment of a fee.

(b) (1) If, in the determination by the Arkansas Appraiser Licensing and Certification Board, another state is deemed to have substantially equivalent licensing and certification requirements, an applicant who is licensed or certified under the laws of the other state may obtain a temporary or nonresident license or certificate as a state-licensed appraiser or a state-certified appraiser in this state upon such terms and conditions as may be determined by the board.

(2) An appropriate fee is to be charged.



§ 17-14-307 - Minimum qualifying requirements for registered appraiser.

In order to qualify as a state-registered appraiser, an applicant must:

(1) Make application to the Arkansas Appraiser Licensing and Certification Board on approved forms which shall include an affidavit that states that the appraiser has read and understands:

(A) The current edition of the Uniform Standards of Professional Appraisal Practice;

(B) The board's statutes; and

(C) The board's rules and regulations;

(2) Attest in a statement to the verification of tenure and scope of practice as a fee appraiser making independent appraisal assignments; and

(3) Meet any additional requirements which may from time to time be adopted by the board under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-14-308 - Violation of law -- Civil penalties, injunctions, venue.

(a) (1) It is unlawful for a person not registered, licensed, or certified under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., to perform an act or advertise to perform an act for which registration, licensure, or certification is required.

(2) A person is guilty of a Class A misdemeanor if the person:

(A) Acts as an appraiser within the meaning of this chapter without an appraiser classification;

(B) (i) With an interest in a real estate transaction involving an appraisal, improperly influences or attempts to improperly influence the development, reporting, result, or review of a real estate appraisal through intimidation, coercion, extortion, bribery, blackmail, threat of nonpayment or withholding payment for services, or threat of exclusion from future appraisal work.

(ii) Subdivision (a)(2)(B)(i) of this section does not prohibit a person from:

(a) Requesting an appraiser to:

(1) Consider additional information concerning the real estate appraisal;

(2) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(3) Correct errors in the appraisal report; or

(b) Withholding payment for an appraisal based upon a bona fide dispute concerning the appraiser's compliance with the appraisal standards adopted by the Arkansas Appraiser Licensing and Certification Board under this chapter.

(iii) A violation of this subdivision (a)(2)(B) is a ground for discipline against a person holding a license, certificate, or registration under this chapter; or

(C) Violates any other provision of this chapter.

(b) (1) Upon application by the board, a court may grant an injunction, restraining order, or other order as may be appropriate to enjoin a person from:

(A) Offering to engage or engaging in the performance of any acts or practices for which a registration, certificate, or license is required by the Arkansas Appraiser Licensing and Certification Act, § 17-14- 101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., upon a showing that the acts or practices were performed or offered to be performed without a registration, license, or certificate;

(B) Engaging in any practice or business authorized by a certificate, license, or registration issued under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., upon a showing that the holder of the certificate, license, or registration presents a substantial probability of serious danger to the health, safety, or welfare of any resident of this state or client of the certificate holder or licensee; or

(C) Violating subdivision (a)(2) of this section.

(2) Any person cosigning an appraisal with a state-registered, state-licensed, or state-certified appraiser becomes subject to the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.

(c) An action brought under this section shall be commenced in the county in which the conduct occurred, in the county in which the defendant resides, or in Pulaski County.

(d) An action brought under this section shall be in addition to and not in lieu of any penalty provided by § 17-14-206 and may be brought concurrently with any other action to enforce the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.






Subchapter 4 - -- Appraisal Management Company Registration Act

§ 17-14-401 - Short title.

This subchapter shall be known and may be cited as the "Appraisal Management Company Registration Act".



§ 17-14-402 - Definitions.

As used in this subchapter:

(1) "Appraisal management company" means a person that performs the actions necessary to administer a network of state-licensed appraisers to fulfill requests for appraisal management services on behalf of a client, including without limitation:

(A) Recruiting appraisers;

(B) Contracting with appraisers to perform appraisal services;

(C) Negotiating fees with appraisers;

(D) Receiving appraisal orders and appraisal reports;

(E) Submitting appraisal reports received from appraisers to the company's clients; and

(F) Providing related administrative and clerical duties;

(2) "Appraisal management services" means the conduct of business by telephone, by electronic means, by mail, or in person directly or indirectly for compensation or other pecuniary gain or in the expectation of compensation or other pecuniary gain to:

(A) Solicit, accept, or offer to accept a request for appraisal services; or

(B) Employ or contract with a licensed or certified appraiser to perform appraisal services;

(3) "Appraisal services" means the practice of developing an opinion of the value of real property in conformance with the minimum reporting standards under § 17-14-202(b);

(4) "Appraiser" means an individual licensed under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq., who for a fee or other consideration develops and communicates a real estate appraisal or otherwise gives an opinion of the value of real estate or any interest in real estate;

(5) "Appraiser panel" means a group of independent appraisers that have been selected by an appraisal management company to perform appraisal services for the appraisal management company;

(6) "Client" means a person that contracts with or otherwise enters into an agreement with an appraisal management company for the performance of appraisal services;

(7) "Controlling person" or "managing principal" means an individual employed, appointed, or authorized by an appraisal management company to contract with clients or independent appraisers for the performance of appraisal services;

(8) "Person" means an individual, a partnership, a limited liability company, a limited partnership, a corporation, an association, or other organization; and

(9) "Registrant" means an appraisal management company or person that is registered under this subchapter.



§ 17-14-403 - Registration of appraisal management companies required.

A person shall not act as an appraisal management company or perform appraisal management services in this state unless registered by the Arkansas Appraiser Licensing and Certification Board.



§ 17-14-404 - Rulemaking authority.

The Arkansas Appraiser Licensing and Certification Board may adopt rules to implement, administer, and enforce this subchapter, including without limitation to prescribe:

(1) Forms and procedures for submitting information to the board;

(2) Standards of practice for a person registered under this subchapter; and

(3) Standards for the operation of appraisal management companies.



§ 17-14-405 - Requirements for registration.

(a) Before acting or offering to act as an appraisal management company in this state, a person shall make written application to the Arkansas Appraiser Licensing and Certification Board for registration accompanied by the fee and bond established by the board.

(b) The application shall include without limitation the following information:

(1) The name, business address, and telephone contact information of the person seeking registration;

(2) (A) If the applicant is a domestic organization, the information required by § 4-20-105(a) to designate an agent for service of process; or

(B) (i) If the applicant is a foreign organization, documentation that the foreign organization is authorized to transact business in this state and has appointed an agent for service of process by submitting a copy of:

(a) The company's filing with the Secretary of State appointing an agent for service of process under § 4-20-112; and

(b) A certificate of authority issued by the Secretary of State.

(ii) A foreign organization's failure to comply with subdivision (b)(2)(B)(i) of this section may result in the rejection of the application;

(3) The name, address, and contact information of any person that owns ten percent (10%) or more of the appraisal management company;

(4) The name, address, and contact information of a controlling person or a managing principal;

(5) A certification that the person:

(A) Has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company holds a license in good standing in this state under the Arkansas Appraiser Licensing and Certification Act, § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.;

(B) Has a system in place to review the work of all independent appraisers that are performing appraisal services for the appraisal management company on a periodic basis to ensure that the appraisal services are being conducted in accordance with the minimum reporting standards under § 17-14-202(b); and

(C) Maintains a detailed record of each request for appraisal services that it receives and the independent appraiser that performs the appraisal services for the appraisal management company; and

(6) Any other information required by the board.

(c) The board shall issue a certificate of registration to an applicant authorizing the applicant to act or offer to act as an appraisal management company in this state upon:

(1) Receipt of a properly completed application;

(2) Payment of the required fee;

(3) Posting of a bond; and

(4) Determination by the board that the activities of the applicant will be directed and conducted by persons of good moral character.

(d) (1) If the board finds that there is substantial reason to deny the application for registration, the board shall notify the applicant that the application has been denied and shall afford the applicant an opportunity for a hearing before the board to show cause why the application should not be denied.

(2) All proceedings concerning the denial of a certificate of registration shall be governed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) The acceptance by the board of an application for registration does not constitute the approval of its contents or waive the authority of the board to take disciplinary action under this subchapter.



§ 17-14-406 - Fees and renewals.

(a) The Arkansas Appraiser Licensing and Certification Board shall establish by rule a filing fee not to exceed five hundred dollars ($500) to be paid by each appraisal management company seeking registration under this subchapter.

(b) (1) In addition to the filing fee, each applicant for registration shall post with the board and maintain a surety bond in the amount of twenty thousand dollars ($20,000).

(2) The bond shall:

(A) Be in the form prescribed by rule of the board; and

(B) Accrue to the state for the benefit of a claimant against the registrant to secure the faithful performance of the registrant's obligations under this subchapter.

(3) The aggregate liability of the surety shall not exceed the principal sum of the bond.

(4) A party having a claim against the registrant may bring suit directly on the surety bond, or the board may bring suit on behalf of the party having a claim against the registrant.

(5) Consumer claims are given priority in recovering from the bond.

(6) A deposit of cash or security may be accepted in lieu of the surety bond.

(7) A claim reducing the face amount of the bond shall be annually restored upon renewal of the registrant's registration.

(c) (1) Registrations issued under this subchapter shall be renewed annually beginning twelve (12) months from the date of issuance.

(2) (A) Failure to timely renew a registration shall result in a loss of authority to operate under this subchapter.

(B) A request to reinstate a certificate of registration shall be accompanied by payment of a penalty of fifty dollars ($50.00) for each month of delinquency.



§ 17-14-407 - Registrant responsibilities and duties.

(a) A registrant that is an organization shall:

(1) Maintain a registered agent for service of process under the Model Registered Agents Act, § 4-20-101 et seq.; and

(2) Provide to the Arkansas Appraiser Licensing and Certification Board the information required by § 4-20-105(a) concerning the organization's agent for service of process and within five (5) business days any changes to the information.

(b) (1) A registrant shall maintain or cause to be maintained complete records of requests for appraisal services referred to an appraiser licensed or certified by the board, including without limitation records pertaining to the acceptance of fees from borrowers or clients and payments to appraisers.

(2) The board may inspect the records without prior notice periodically or if the board determines that the records are pertinent to an investigation of a complaint against a registrant.

(c) (1) A registrant shall designate a controlling person or managing principal responsible for ensuring compliance with this subchapter.

(2) The registrant shall file a form with the board certifying:

(A) The identity of the controlling person or the managing principal; and

(B) The individual's acceptance of the responsibilities of a controlling person or a managing principal.

(3) The registrant shall notify the board within thirty (30) days of a change in its controlling person or managing principal.

(4) An individual registrant who operates as a sole proprietorship is considered the managing principal under this subchapter.

(d) (1) A registrant shall make and keep the accounts, correspondence, memoranda, papers, books, and other records in accordance with rules promulgated by the board.

(2) All records shall be retained for five (5) years unless the board by rule prescribes a different retention period for particular types of records.

(e) If the information contained in a document filed with the board is or becomes inaccurate or incomplete in any material respect, the registrant shall promptly file an amendment correcting the information contained in the document.

(f) The registrant shall disclose to its client the actual fees paid to an appraiser for appraisal services separately from any other fees or charges for appraisal management services.



§ 17-14-408 - Prohibited activities.

(a) An employee, director, officer, or agent of an appraisal management company or any other third party acting as a joint venture partner with or independent contractor for an appraisal management company shall not improperly influence or attempt to improperly influence the development, reporting, result, or review of a real estate appraisal, including without limitation through the use of intimidation, coercion, extortion, bribery, blackmail, threat of nonpayment or withholding payment for appraisal services, or threat of exclusion from future appraisal work.

(b) The registrant shall not:

(1) Require an appraiser to collect the appraisal fee from a borrower, homeowner, or other third party;

(2) Hire, employ, or in any way contract with or pay a real estate broker to perform a broker's price opinion or comparative market analysis unless the broker's price opinion or comparative market analysis will be performed only for listing or selling property that the registrant owns;

(3) Require an appraiser to provide the registrant with the appraiser's digital signature or seal;

(4) Alter, amend, or change an appraisal report submitted by a licensed or certified appraiser including without limitation by:

(A) Removing the appraiser's signature or seal; or

(B) Adding or removing information to or from the appraisal report;

(5) (A) Allow the removal of an independent appraiser from an appraiser panel without prior written notice to the appraiser.

(B) Written notice shall include written evidence of:

(i) The appraiser's illegal conduct;

(ii) A violation of the minimum reporting standards under § 17-14-202(b) or other applicable statutes or rules;

(iii) Substandard performance; or

(iv) Otherwise improper or unprofessional behavior;

(6) Enter into contracts or agreements with an independent appraiser for the performance of appraisal services unless the independent appraiser is licensed or certified in good standing with the Arkansas Appraiser Licensing and Certification Board;

(7) Request that an appraiser provide an estimated, predetermined, or desired valuation in an appraisal report or provide estimated values or comparable sales at any time before the appraiser completes an appraisal report;

(8) (A) Except as provided in subdivision (b)(8)(B) of this section, provide to an appraiser an anticipated, estimated, encouraged, or desired value for a property or a proposed or target amount to be loaned to the borrower.

(B) A copy of the sales contract for purchase transactions may be provided; or

(9) Commit an act or practice that impairs or attempts to impair an appraiser's independence, objectivity, or impartiality.

(c) Subsection (a) of this section does not prohibit an appraisal management company from requesting that an independent appraiser:

(1) Provide additional information about the basis for a valuation;

(2) Correct objective factual errors in an appraisal report; or

(3) Provide further detail, substantiation, or explanation for the appraiser's value conclusion.



§ 17-14-409 - Registry of applicants and roster.

(a) (1) The Executive Director of the Arkansas Appraiser Licensing and Certification Board shall keep a register of all applicants for registration.

(2) The register shall indicate:

(A) The date of application;

(B) The applicant's name;

(C) The applicant's business address; and

(D) Whether the registration was granted or denied.

(3) The register shall be prima facie evidence of all matters contained in the register.

(b) (1) The executive director shall keep a current roster showing the names and addresses of all appraisal management companies registered with the board.

(2) The roster shall be kept on file in the office of the board and shall be open for public inspection.



§ 17-14-410 - Disciplinary authority, enforcement, and hearings.

(a) The Arkansas Appraiser Licensing and Certification Board may deny, suspend, revoke, or refuse to issue or renew the registration of an appraisal management company under this subchapter or may restrict or limit the activities of an appraisal management company or a person who owns an interest in or participates in the business of an appraisal management company if the board finds that any of the following circumstances apply to the applicant, a registrant, or a partner, member, manager, officer, director, managing principal, controlling person, or a person occupying a similar status or performing similar functions, or a person directly or indirectly controlling the applicant or registrant:

(1) The person's application for registration when filed or after filing contained a statement that in light of the circumstances under which it was made is false or misleading with respect to a material fact;

(2) The person has violated or failed to comply with this subchapter;

(3) The person has pleaded guilty or nolo contendere to or been found guilty of:

(A) A felony; or

(B) Within the past ten (10) years:

(i) A misdemeanor involving mortgage lending or real estate appraising; or

(ii) An offense involving breach of trust, moral turpitude, or fraudulent or dishonest dealing;

(4) The person is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving appraisal management services or operating an appraisal management company;

(5) The person is the subject of an order of the board or any other state appraisal management company regulatory agency denying, suspending, or revoking the person's privilege to operate as an appraisal management company;

(6) The person acted as an appraisal management company while not properly licensed by the board; or

(7) The person failed to pay the proper filing or renewal fee under this subchapter.

(b) Upon its own motion or the written complaint of a person and after notice and hearing as prescribed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the board may:

(1) Suspend or revoke the registration of a registrant;

(2) Impose a fine not to exceed one thousand dollars ($1,000) per violation; or

(3) Take other appropriate disciplinary actions as established by rule of the board.

(c) (1) Before imposing a penalty on a registrant, the board shall:

(A) Notify the registrant in writing of any charges made at least twenty (20) days before the date set for the hearing; and

(B) Afford the registrant an opportunity to be heard in person or by counsel.

(2) The board may make findings of fact and shall deliver or mail the findings to the registrant charged with an offense under this subchapter.



§ 17-14-411 - Injunctive relief -- Criminal penalty.

(a) The Arkansas Appraiser Licensing and Certification Board may appear in its own name in a circuit court of competent jurisdiction to obtain injunctive relief to prevent a person from violating this subchapter.

(b) The circuit court may grant a temporary or permanent injunction regardless of whether:

(1) Criminal prosecution has been or may be instituted as a result of the violation of this subchapter; or

(2) The person is the holder of a registration issued by the board.

(c) A violation of this subchapter is a Class D felony.



§ 17-14-412 - Applicability.

This subchapter does not apply to:

(1) An agency of the federal, state, county, or municipal government;

(2) A person authorized to engage in business as a bank, farm credit system, savings institution, or credit union under the laws of the United States, the State of Arkansas, or any other state;

(3) A licensed real estate broker or licensed real estate agent performing activities regulated by the Arkansas Real Estate Commission unless the licensed real estate broker or licensed real estate agent receives compensation or other pecuniary gain in connection with the referral, placement, or execution of a request for appraisal services; or

(4) An officer or employee of a government agency, person, licensed real estate broker, or licensed real estate agent described in this section when acting within the scope of employment of the officer or employee.









Chapter 15 - Architects

Subchapter 1 - -- General Provisions

§ 17-15-101 - Title.

This chapter may be known and cited as the "Arkansas Architectural Act".



§ 17-15-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Architect" means a person who is technically and legally qualified to practice architecture;

(2) "Direct supervision" means that degree of supervision by a person overseeing the work of another whereby the supervisor has both control over and detailed professional knowledge of the work prepared under his or her supervision;

(3) (A) "Good moral character" means character that will enable a person to discharge the fiduciary duties of an architect to his or her client and to the public for the protection of health, safety, and welfare.

(B) Evidence of inability to discharge such duties includes the commission of an offense justifying discipline under § 17-15-308;

(4) (A) (i) "Practice of architecture" means the provision of, or offering to provide, services in connection with the design and construction, enlargement, or alteration of a building or group of buildings, and the space within and surrounding such buildings, which is designed for human occupancy or habitation.

(ii) The services include:

(a) Planning;

(b) Providing preliminary studies, designs, drawings, specifications, and other technical submissions; and

(c) Administration of construction contracts.

(B) The "practice of architecture" does not include the practice of engineering as defined in the Arkansas Engineering Act, § 17-30-101 et seq., or the practice of contracting as defined in the Contractors Licensing Law, § 17-25-101 et seq., but a registered architect may perform such engineering work as is incidental to the practice of architecture, and an engineer may practice such architectural work as is incidental to the practice of engineering.

(C) The provisions of this chapter affirm the legal authority of an engineer licensed under the Arkansas Engineering Act, § 17-30-101 et seq., to provide consultation, investigation, evaluation, planning, and design of buildings intended for the accommodation of equipment, vehicles, goods, or processes or other utilitarian function, with human occupancy including office space as required for the support of these functions, provided the engineer is practicing within his or her area of competency as defined in the Arkansas Engineering Act, § 17-30-101 et seq.;

(5) "Registered architect" means an architect holding a current registration in the State of Arkansas;

(6) "Registration" means the certificate of registration issued by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers; and

(7) "Technical submissions" means drawings, specifications, studies, and other technical reports prepared in the course of practicing architecture.



§ 17-15-103 - Penalties.

A person shall be guilty of a Class B misdemeanor each day of the unlawful practice to constitute a distinct and separate offense if that person:

(1) Practices or offers to practice the profession of architecture in this state without being registered or exempted therefrom in accordance with the provisions of this chapter;

(2) Gives any false or forged evidence of any kind to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers or to any member thereof for the purpose of obtaining a certificate of registration;

(3) Falsely impersonates any other registrant of like or different name;

(4) Attempts to use an expired or revoked certificate of registration; or

(5) Violates, or aids or abets any violation of, any of the provisions of this chapter.



§ 17-15-104 - Enforcement.

(a) It shall be the duty of all duly constituted officers of the law in this state, and of all political subdivisions, to enforce the provisions of this chapter and to prosecute any persons violating its provisions.

(b) The Attorney General or his or her assistants shall act as legal advisors to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers and shall render any legal assistance that may be necessary in carrying out the provisions of this chapter. The board, in its discretion, may employ other legal assistance that it may require.



§ 17-15-105 - Injunctions.

(a) The violation of any provision of this chapter, and the construction of any structure in violation of its provisions, or any of them, is declared to constitute a nuisance and a threat to the public health and welfare and may be enjoined by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers in the circuit courts of this state, even though the violation may be punishable by fine, the intention of this section being to provide a speedy means of protecting the public.

(b) The board shall not be required to execute or give a bond for cost, indemnity, or stay, as a condition to the issuance of a restraining order or injunction, either temporary or permanent, in any court of this state.






Subchapter 2 - -- Arkansas State Board of Architects

§ 17-15-201 - Members.

(a) (1) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall consist of nine (9) members, appointed by the Governor and confirmed by the Senate for terms of five (5) years, or until their successors are duly appointed and qualified.

(2) At least thirty (30) days prior to the expiration of the term of appointment of any board member, other than those of the members appointed from the general public, professional societies and associations representing the three (3) design professions may submit to the Governor the names of three (3) persons of recognized ability who have the qualifications prescribed for board members for appointment from that profession for consideration.

(b) (1) Each member of the board shall be a citizen of the United States and a resident of this state.

(2) Five (5) members shall be architects of recognized standing who have been engaged in the independent practice of architecture for at least ten (10) years before appointment.

(3) (A) Two (2) members shall not be actively engaged in or retired from the profession of architecture, interior design, or landscape architecture.

(B) The two (2) members shall represent consumers, and both shall be appointed from the state at large subject to confirmation by the Senate.

(C) The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations.

(4) One (1) member shall be a landscape architect licensed by the board under § 17-36-301 et seq.

(5) One (1) member shall be a registered interior designer registered by the board under § 17-35-301 et seq.

(c) Each member of the board shall receive a certificate of his or her appointment from the Governor and before beginning his or her term of office shall file with the Secretary of State his or her written oath for the faithful discharge of his or her duties.

(d) (1) By due process of law, the Governor may remove any member of the board for misconduct, incompetency, neglect of duty, or for any malfeasance in office.

(2) Vacancies in the membership of the board shall be filled for the unexpired term by appointment by the Governor as provided for in subsection (b) of this section.

(3) If the Governor does not name a successor for an unexpired term or fill a vacancy within three (3) months after the term of a member has expired or a vacancy occurred, then the remaining members of the board shall be empowered to, and may, fill the vacancy by electing a member having the qualifications required by subsection (b) of this section to serve out the vacant term.

(e) Each member of the board may receive expense reimbursement under § 25-16-901 et seq.



§ 17-15-202 - Organization and proceedings.

(a) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall hold at least two (2) meetings each year for the purpose of examining the candidates for registration and license. Special meetings shall be held at such times as the regularly adopted rules of the board provide.

(b) Five (5) members of the board shall constitute a quorum, but no action may be taken without at least three (3) votes in accord.

(c) The board shall adopt and have an official seal.

(d) (1) The board shall annually elect a president, a secretary, and a treasurer.

(2) The offices of secretary and treasurer may be held by the same person, and there may be included in the election, if deemed advisable by the board, a vice president.

(e) All expenses incurred by the board for the administration of this chapter, § 17-35-101 et seq., and § 17-36-101 et seq. are to be defrayed by revenues provided for in this chapter, § 17-35-101 et seq., and § 17-36-101 et seq.



§ 17-15-203 - Duties and powers.

(a) (1) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall make such rules as may be desirable or necessary for the performance of its duties and for carrying out the purposes of this chapter, § 17-35-101 et seq., and § 17-36-101 et seq.

(2) The board may bring suit in its proper name to enforce, or restrain the violation of, any provision of this chapter, § 17-35-101 et seq., and § 17-36-101 et seq.

(b) (1) In carrying into effect the provisions of this chapter, § 17-35-101 et seq., and § 17-36-101 et seq., the board, under the hand of its president and the seal of the board, may:

(A) Subpoena witnesses and compel their attendance; and

(B) Require the production of books, papers, documents, etc., in a case involving revocation of registration.

(2) The president or the secretary may administer oaths or affirmations to witnesses appearing before the board.

(3) (A) If a person refuses to obey a subpoena issued by the board or refuses to testify or produce books, papers, or other documents, the board may present its petition to a court of record, setting forth the facts.

(B) The court shall, in a proper case, issue its subpoena to the person requiring his or her attendance before the court to testify or produce the books, papers, and documents as may be deemed necessary and pertinent.

(C) A person failing or refusing to obey the subpoena or order of the court may be proceeded against in the same manner as for refusal to obey any other subpoena.

(c) The board or a committee thereof is entitled to the services of the Attorney General and the services of the prosecuting attorneys for the county and district in which enforcement is required. The board may employ legal advice necessary for the proper conduct of its affairs.

(d) (1) Once a complaint has been received in the office of the board, the board shall send notice in accordance with § 25-15-208(a)(2) to the person or entity allegedly committing the violation informing the person or entity that if the person or entity fails to respond to the notice, the board will hold a hearing on the alleged violation. The board shall take appropriate action upon receiving the reply.

(2) (A) (i) After providing notice and a hearing, the board may levy civil penalties, in an amount not to exceed five thousand dollars ($5,000) for each violation, against those individuals or entities found to be in violation of this chapter, § 17-35-101 et seq., § 17-36-101 et seq., or rules promulgated thereunder.

(ii) All revenue received under this section shall be deposited into one (1) or more financial institutions in the state and shall be used for the purposes of defraying the expenses of the board as required for carrying out the provisions of this chapter, § 17-35-101 et seq., and § 17-36-101 et seq.

(iii) These penalties shall be in addition to other penalties that may be imposed by the board under this chapter, § 17-35-101 et seq., or § 17-36-101 et seq.

(iv) Unless the penalty assessed under this section is paid within fifteen (15) days following the date for an appeal from the order, the board shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of penalty not paid.

(B) All actions taken by the board shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-15-204 - Records and reports.

(a) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall keep a record of its proceedings and a register of all applications for registration that shall show:

(1) Name, age, and residence of the applicant;

(2) Date of application;

(3) Educational and other qualifications;

(4) Whether or not an examination was required;

(5) Whether the applicant was rejected;

(6) Whether a certificate of registration was granted;

(7) Date of the action of the board; and

(8) Any other information as may be deemed necessary by the board.

(b) A roster showing the names, addresses, and places of business of all registered architects, registered landscape architects, and registered interior designers shall be prepared by the secretary of the board at least once each year.



§ 17-15-205 - Continuing education.

(a) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may adopt regulations setting minimum standards of continuing education to ensure that all registered architects, registered landscape architects, and registered interior designers remain informed of those technical and professional subjects that the board deems appropriate.

(b) The board may by rules describe the methods by which such standards may be satisfied, and may provide that failure to satisfy the minimum standards shall be grounds for nonrenewal of the certificate of registration.






Subchapter 3 - -- Registration and Licensing

§ 17-15-301 - License required.

In order to safeguard life, health, and property, no person shall practice architecture in this state, or engage in preparing plans, specifications, or preliminary data for the erection or alteration of any building located within the boundaries of this state, or use the title "architect", or display or use any title, sign, card, advertisement, or other device to indicate that the person practices or offers to practice architecture, or is an architect, unless the person shall have secured from the Arkansas State Board of Architects, Landscape Architects, and Interior Designers a certificate of registration and license in the manner hereinafter provided and shall thereafter comply with the provisions of this chapter governing the registration and licensing of architects.



§ 17-15-302 - Exemptions.

(a) The following shall be exempt from the provisions of this chapter:

(1) A professional engineer, as defined in § 17-30-101, but only for work incidental to engineering practice if the professional engineer does not use the designation "architect" or any related term;

(2) Employees of those lawfully practicing architecture who are acting under the instruction, control, or supervision of their employer;

(3) Officers and employees of the government of the United States while engaged within this state in the practice of architecture for the government;

(4) Residents of this state who do not use the title "architect" or any term derived therefrom who act as designers for:

(A) Buildings that are to be constructed for personal use, such as residences, if the buildings are not intended or adaptable for public employment, assembly, or any other use under which they will be open to the public;

(B) Single family detached, duplex, triplex, and quadruplex dwellings; or

(C) Buildings whose total cumulative and fair market value to complete, not including site, does not exceed one hundred thousand dollars ($100,000); and

(5) Owners and employees of planing mills, woodworking establishments, sash and door manufacturers, and jobbers in the designing, planning, detailing, and preparation of data on millwork, woodwork, and cabinetwork, provided they do not use the designation "architect" or any term derived therefrom.

(b) (1) The terms of this chapter shall not apply to:

(A) Any public school district exempted from the provisions of this chapter; or

(B) Every public school district embracing a city with a population in excess of thirty thousand (30,000) which maintains a full-time superintendent of buildings with engineering and architectural experience.

(2) This exception shall only apply:

(A) If the total cumulative and fair market value to complete the repair and maintenance of buildings already constructed and alterations thereof does not exceed the sum of one hundred thousand dollars ($100,000); and

(B) If the total cumulative and fair market value to complete the new structures will not exceed the sum of one hundred thousand dollars ($100,000).

(c) The provisions of this chapter shall not apply to any public school district, place of assembly, daycare, church, or building not more than one (1) story high where:

(1) The total cumulative and fair market value to complete the building, alteration, or structure does not exceed the sum of one hundred thousand dollars ($100,000); and

(2) The plans are approved by the State Fire Marshal.



§ 17-15-303 - Partnerships and corporations.

(a) A partnership or a corporation may be admitted to practice architecture in this state if:

(1) Two-thirds (2/3) of the partners, if a partnership, or two-thirds (2/3) of the directors, if a corporation, are registered under the laws of any state to practice architecture or engineering; and

(2) The person having the practice of architecture in his or her charge is himself or herself a partner, if a partnership, or a director, if a corporation, and registered to practice architecture in this state.

(b) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers is authorized to require by regulation any partnership or corporation practicing architecture in this state to file information concerning its officers, directors, beneficial owners, and other aspects of its business organization upon such forms as the board prescribes.



§ 17-15-304 - Examinations.

(a) To be registered and licensed, an applicant must pass an examination for licensure.

(b) (1) To be qualified for admission to an examination to practice architecture in the State of Arkansas, an applicant must be at least twenty-one (21) years of age and of good moral character.

(2) In addition, the applicant shall have all the qualifications required for admission to either the written examination or the senior examination of the National Council of Architectural Registration Boards.

(c) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers is empowered to make all necessary rules and regulations governing the content, grading, time, place, and method of conducting the examinations and may adopt the examinations and recommended grading procedures of the National Council of Architectural Registration Boards.



§ 17-15-305 - Certification generally.

(a) Upon payment of the proper fee under this chapter, the Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall issue a certificate of registration and license to an applicant who:

(1) In the opinion of the board, has satisfactorily met all the requirements of this chapter; or

(2) (A) Has been previously issued certificates of registration and license by a body created under legislative enactment of the State of Arkansas.

(B) Certificates shall show a license number and the full name of the registrant and shall bear the signatures of the president and secretary and the seal of the board.

(b) (1) Issuance of a certificate of registration by the board is evidence that the person named in the certificate of registration is entitled to all the rights and privileges of a registered architect while the certificate remains unexpired and unrevoked.

(2) Certification is synonymous with registration, with the full meaning and effect of a license to practice architecture.

(c) Certificates of registration shall expire on July 31 of each year and shall become invalid on that date unless renewed.

(d) Renewal may be effected at any time during the month of July by payment of the renewal fee under § 17-15-311.

(e) Upon issuing the initial certificate of registration, the board shall include a copy of the Arkansas Architectural Act, § 17-15-101 et seq. The licensee shall return a signed form to the board stating that he or she has read and understands the Arkansas Architectural Act, § 17-15-101 et seq.



§ 17-15-307 - Official seal.

(a) Upon registration, each registrant hereunder shall obtain a seal of such design as the Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall authorize and direct. Plans and specifications prepared by, or under the direct supervision of, a registered architect shall be stamped with this seal during the life of the registrant's certificate. It shall be unlawful for anyone to stamp or seal any documents with the seal after the certificate of the registrant named thereon has expired or has been revoked unless the certificate shall have been renewed or reissued.

(b) No official of this state, or of any county, city, town, or village, now or hereafter charged with the enforcement of laws, ordinances, or regulations relating to the construction or alteration of buildings, shall accept or approve any plans or specifications which have not been prepared and submitted in full accord with all the provisions of this chapter. Nor shall any payment be approved by any public body for any work, the plans and specifications for which have not been so prepared and signed and sealed by the author.



§ 17-15-308 - Grounds for revocation.

The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may revoke the certificate of registration and license of an architect upon proof that:

(1) The holder of the certificate of registration or license is practicing in violation of this chapter or of the proper rules of the board governing this chapter;

(2) The license or certificate of registration has been obtained by fraud or misrepresentation or the person named therein has obtained it by fraud or misrepresentation;

(3) Money other than the regular fees provided for has been paid for the license or certificate of registration;

(4) The holder of the license or certificate of registration is falsely impersonating a practitioner or former practitioner of a like or different name or is practicing under an assumed or fictitious name;

(5) The holder of the license or certificate of registration has been guilty of a felony;

(6) The holder of the license or certificate of registration has aided or abetted in the practice of architecture a person not duly authorized to practice architecture under this chapter;

(7) The holder of the license or certificate of registration has been guilty of fraud or deceit or of gross negligence or misconduct in the practice of architecture;

(8) The holder of the certificate of registration or license has been guilty of gross incompetency or recklessness in the construction or designing of buildings;

(9) The holder of the license or certificate of registration affixed or permitted to be affixed his or her seal or name to any plans, specifications, drawings, or related documents that were not prepared by him or her or under his or her responsible supervisory control; or

(10) The holder of the license or certificate of registration has been adjudged mentally incapable by a court of competent jurisdiction.



§ 17-15-309 - Revocation proceedings.

(a) (1) A person may prefer charges of fraud, deceit, gross negligence, incompetency, or misconduct against a registrant.

(2) The charges shall be:

(A) In writing;

(B) Sworn to by the person making them; and

(C) Filed with the Secretary of the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.

(b) All charges deemed worthy of consideration by the board shall be heard by the board within three (3) months after the date upon which they are received by the secretary.

(c) (1) The time and place for the hearing shall be fixed by the board.

(2) A copy of the charges, together with a notice of the time and place of hearing, shall be personally served on the registrant accused or shall be mailed to the registrant at his or her last known address at least thirty (30) days before the date fixed for the hearing.

(3) At the hearing, the accused registrant shall have the right to:

(A) Appear personally and by counsel;

(B) Cross-examine witnesses appearing against him or her; and

(C) Produce evidence and witnesses in his or her own defense.

(d) If after the hearing four (4) or more members of the board vote in favor of finding the accused guilty, the board shall revoke the certificate of registration and license of the architect.



§ 17-15-310 - Reissuance of certificate of registration.

The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may reissue a certificate of registration to a person whose certificate of registration has lapsed or has been suspended or revoked, if no charges of violation of this act are pending in any court of record in this state and three (3) or more members of the board vote in favor of reissuance.



§ 17-15-311 - Fees.

(a) For the purpose of defraying the expenses of the Arkansas State Board of Architects, Landscape Architects, and Interior Designers and as required for carrying out the provisions of this chapter, the following fees and penalties shall be paid by an architect licensed under this chapter:

(1) For an application for examination and registration, an amount to be fixed by the board that shall at no time exceed the sum of three hundred fifty dollars ($350);

(2) For a certificate of registration by exemption, or by transfer of registration from another state or country, an amount to be fixed by the board that shall at no time exceed the sum of three hundred fifty dollars ($350);

(3) For annual renewal of the registration certificate, an amount to be fixed by the board that shall at no time exceed the sum of two hundred fifty dollars ($250);

(4) For the restoration of a revoked certificate of registration or revoked corporate registration, an amount to be fixed by the board that shall at no time exceed the annual renewal fees in effect plus a penalty of fifty dollars ($50.00) for each month for the first three (3) months during which time the certificate of registration or corporation registration has been revoked. Thereafter, an additional penalty of one hundred dollars ($100) for the balance of one (1) year for a maximum penalty of two hundred fifty dollars ($250) per year for a maximum of three (3) years;

(5) For a certificate of registration for a corporation, an amount to be fixed by the board that shall at no time exceed the sum of three hundred fifty dollars ($350); and

(6) (A) For the issuing of an emeritus license, an amount to be fixed by the board that shall at no time exceed the sum of fifty dollars ($50).

(B) An emeritus license may be issued by the board to an architect who:

(i) Is at least sixty-five (65) years of age;

(ii) Has retired; and

(iii) Does not practice architecture.

(b) (1) All fees must accompany applications.

(2) No part of these fees shall be refunded except such part as may be refunded when a certificate of registration is not issued, as may be provided under the rules of the board.

(c) It is unlawful for an unregistered person to collect a fee for architectural services, except as an employee collecting a fee as a representative of a registered architect who has performed architectural services.

(d) The fee for a duplicate license shall not exceed one hundred dollars ($100).



§ 17-15-312 - Practice by architect not registered in Arkansas.

(a) This chapter does not prevent:

(1) A nonresident who holds the certification issued by the National Council of Architectural Registration Boards from offering to render the professional services involved in the practice of architecture, if for every project the person is involved in, he or she notifies the Arkansas State Board of Architects, Landscape Architects, and Interior Designers in writing that he or she:

(A) Holds a National Council of Architectural Registration Boards certificate and is not currently registered in Arkansas but will be present in Arkansas for the purposes of offering to render architectural services for a single project;

(B) Will deliver a copy of the notice referred to in subdivision (a)(1)(A) of this section to every potential client to whom the applicant offers to render architectural services; and

(C) Promises to apply to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers within thirty (30) days for registration if selected as the architect for the project;

(2) A person who holds the certification issued by the National Council of Architectural Registration Boards but who is not currently registered in Arkansas from seeking an architectural commission by participating in a single architectural design competition for a project in Arkansas, if for every project the person is involved in, the person notifies the Arkansas State Board of Architects, Landscape Architects, and Interior Designers in writing that:

(A) The person holds a National Council of Architectural Registration Boards certificate and is not currently registered in the jurisdiction but will be present in Arkansas for the purpose of participating in an architectural design competition;

(B) The person will deliver a copy of the notice referred to in subdivision (a)(2)(A) of this section to every person conducting an architectural design competition in which the applicant participates; and

(C) The person promises to apply to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers within thirty (30) days after being selected as the architect for the project; and

(3) (A) A person who is not currently registered in this state but who is currently registered in another jurisdiction from providing uncompensated professional services at the scene of an emergency at the request of a public officer, public safety officer, or municipal or county building inspector acting in an official capacity.

(B) "Emergency" means earthquake, eruption, flood, storm, hurricane, or other catastrophe that has been designated as a major disaster or emergency by the President of the United States or the Governor of Arkansas.

(b) An individual who possesses a professional degree in architecture and is enrolled in the Intern Development Program of the National Council of Architectural Registration Boards or under the jurisdiction of the Arkansas State Board of Architects, Landscape Architects, and Interior Designers may use the title "Architectural Intern" or "Intern Architect" to identify himself or herself.









Chapter 16 - Athlete Agents

Subchapter 1 - -- Uniform Athlete Agents Act

§ 17-16-101 - Short title.

This subchapter may be cited as the Uniform Athlete Agents Act.



§ 17-16-102 - Definitions.

In this subchapter:

(1) "Agency contract" means an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract.

(2) (A) "Athlete agent" means an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract.

(B) "Athlete agent" includes without limitation an individual who:

(i) Is authorized by a student-athlete to enter into an agreement;

(ii) Works for or on behalf of an athlete agent; or

(iii) Represents to the public that he or she is an athlete agent.

(C) "Athlete agent" does not include a spouse, parent, sibling, grandparent, or guardian of the student-athlete or an individual acting solely on behalf of a professional sports team, professional sports organization, or educational institution, unless that individual offers, solicits for himself or herself, solicits on the student-athlete's behalf, or solicits on behalf of the student-athlete's family or friends any form of a financial benefit or gift not allowed by the regulations or bylaws of the National Collegiate Athletic Association as they existed on January 1, 2011.

(3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) "Contact" means a communication, direct or indirect, between an athlete agent and a student-athlete, to recruit or solicit the student-athlete to enter into an agency contract.

(5) "Endorsement contract" means an agreement under which a student-athlete is employed or receives consideration to use on behalf of the other party any value that the student-athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

(6) "Family" means any person related to a student-athlete by blood, marriage, or adoption.

(7) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics.

(8) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(9) "Professional-sports-services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Registration" means registration as an athlete agent pursuant to this subchapter.

(12) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(13) "Student-athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport.



§ 17-16-103 - Service of process -- Subpoenas.

By acting as an athlete agent in this State, a nonresident individual appoints the Secretary of State as the individual's agent for service of process in any civil action in this State related to the individual's acting as an athlete agent in this State.



§ 17-16-104 - Athlete agents -- Registration required -- Void contracts.

(a) Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in this State without holding a certificate of registration under § 17-16-106.

(b) Before being issued a certificate of registration, an individual may act as an athlete agent in this State for all purposes except signing an agency contract, if:

(1) a student-athlete or another person acting on behalf of the student-athlete initiates communication with the individual; and

(2) within seven (7) days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this State.

(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.



§ 17-16-105 - Registration as athlete agent -- Form -- Requirements.

(a) An applicant for registration shall submit an application for registration to the Secretary of State in a form prescribed by the Secretary of State. An application filed under this section is a public record. The application must be in the name of an individual and, except as otherwise provided in subsection (b), signed or otherwise authenticated by the applicant under penalty of perjury and state or contain:

(1) the name of the applicant and the address of the applicant's principal place of business;

(2) the name of the applicant's business or employer, if applicable;

(3) any business or occupation engaged in by the applicant for the five (5) years next preceding the date of submission of the application;

(4) a description of the applicant's:

(A) formal training as an athlete agent;

(B) practical experience as an athlete agent; and

(C) educational background relating to the applicant's activities as an athlete agent;

(5) the names and addresses of three (3) individuals not related to the applicant who are willing to serve as references;

(6) the name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five (5) years next preceding the date of submission of the application;

(7) the names and addresses of all persons who are:

(A) with respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit-sharers of the business; and

(B) with respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent (5%) or greater;

(8) whether the applicant or any person named pursuant to paragraph (7) has been convicted of a crime that, if committed in this State, would be a crime involving moral turpitude or a felony, and identify the crime;

(9) whether there has been any administrative or judicial determination that the applicant or any person named pursuant to paragraph (7) has made a false, misleading, deceptive, or fraudulent representation;

(10) any instance in which the conduct of the applicant or any person named pursuant to paragraph (7) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student-athlete or educational institution;

(11) any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to paragraph (7) arising out of occupational or professional conduct; and

(12) whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to paragraph (7) as an athlete agent in any State.

(b) An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another State, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (a). The Secretary of State shall accept the application and the certificate from the other State as an application for registration in this State if the application to the other State:

(1) was submitted in the other State within six (6) months next preceding the submission of the application in this State and the applicant certifies that the information contained in the application is current;

(2) contains information substantially similar to or more comprehensive than that required in an application submitted in this State; and

(3) was signed by the applicant under penalty of perjury.



§ 17-16-106 - Certificate of registration -- Issuance or denial -- Renewal.

(a) The Secretary of State shall issue a certificate of registration to an individual who complies with § 17-16-105(a) or whose application has been accepted under § 17-16-105(b).

(b) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the Secretary of State. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

(c) An individual who has submitted an application for renewal of registration or licensure in another State, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d), may file a copy of the application for renewal and a valid certificate of registration or licensure from the other State. The Secretary of State shall accept the application for renewal from the other State as an application for renewal in this State if the application to the other State:

(1) was submitted in the other State within six (6) months next preceding the filing in this State and the applicant certifies the information contained in the application for renewal is current;

(2) contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this State; and

(3) was signed by the applicant under penalty of perjury.

(d) A certificate of registration or a renewal of a registration is valid for two (2) years.



§ 17-16-109 - Registration and renewal fees.

(a) An application for registration or renewal of registration must be accompanied by a fee in the following amount:

(1) five hundred dollars ($500) for an initial application for registration;

(2) one hundred dollars ($100) for an application for registration based upon a certificate of registration or licensure issued by another State;

(3) five hundred dollars ($500) for an application for renewal of registration; or

(4) one hundred dollars ($100) for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another State.

(b) Fees received under this chapter by the Secretary of State shall be deposited in the State Treasury to the credit of the General Revenue Fund.



§ 17-16-110 - Required form of contract.

(a) An agency contract must be in a record, signed or otherwise authenticated by the parties.

(b) An agency contract must state or contain:

(1) the amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) the name of any person not listed in the application for registration or renewal of registration who will be compensated because the student-athlete signed the agency contract;

(3) a description of any expenses that the student-athlete agrees to reimburse;

(4) a description of the services to be provided to the student-athlete;

(5) the duration of the contract; and

(6) the date of execution.

(c) An agency contract must contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT-ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(d) An agency contract that does not conform to this section is voidable by the student-athlete. If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution.



§ 17-16-111 - Notice to educational institution.

(a) (1) If a student-athlete is enrolled in an educational institution, an athlete agent shall provide notice to the athletic director of the educational institution at which the student-athlete is enrolled before contacting the student-athlete.

(2) If an athlete agent intentionally or unintentionally contacts a student-athlete enrolled in an educational institution, the athlete agent shall notify the athletic director of the educational institution at which the student-athlete is enrolled within seventy-two (72) hours of the contact.

(b) Within seventy-two (72) hours after entering into an agency contract or verbally agreeing to enter into an agency contract, or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract or verbal agreement to the athletic director of the educational institution at which the student-athlete is enrolled or the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

(c) Within seventy-two (72) hours after entering into an agency contract or verbally agreeing to enter into an agency contract, or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled that he or she has entered into an agency contract or has verbally agreed to enter into an agency contract.



§ 17-16-112 - Student-athlete's right to cancel.

(a) A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen (14) days after the contract is signed.

(b) A student-athlete may not waive the right to cancel an agency contract.

(c) If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.



§ 17-16-113 - Required records.

(a) An athlete agent shall retain the following records for a period of five (5) years:

(1) the name and address of each individual represented by the athlete agent;

(2) any agency contract entered into by the athlete agent; and

(3) any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

(b) Records required by subsection (a) to be retained are open to public inspection during normal business hours.



§ 17-16-114 - Prohibited conduct.

(a) An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, may not:

(1) give any materially false or misleading information or make a materially false promise or representation;

(2) furnish a good or service of value or arrange for a good or service of value to be furnished to a student-athlete before the student-athlete enters into the agency contract; or

(3) furnish a good or service of value or arrange for a good or service of value to be furnished to any individual other than the student-athlete or another registered athlete agent.

(b) An athlete agent may not intentionally:

(1) initiate contact with a student-athlete unless registered under this subchapter;

(2) refuse or fail to retain or permit inspection of the records required to be retained by § 17-16-113;

(3) fail to register when required by § 17-16-104;

(4) provide materially false or misleading information in an application for registration or renewal of registration;

(5) predate or postdate an agency contract; or

(6) fail to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport.



§ 17-16-115 - Criminal penalties.

(a) An athlete agent who violates § 17-16-114(a) is guilty of a Class D felony.

(b) An athlete agent who violates § 17-16-114(b) is guilty of a Class A misdemeanor.



§ 17-16-116 - Civil remedies.

(a) With respect to any athlete agent who has had either a criminal or administrative penalty imposed against him or her under the Uniform Athlete Agents Act, § 17-16-101 et seq., as adopted by the State of Arkansas or any other State, in two (2) or more prior instances:

(1) an educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of this subchapter. In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees;

(2) damages of an educational institution under paragraph (1) include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of this subchapter or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization;

(3) a right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student-athlete; and

(4) any liability of the athlete agent or the former student-athlete under this section is several and not joint.

(b) This subchapter does not restrict rights, remedies, or defenses of any person under law or equity.



§ 17-16-117 - Administrative penalty.

The Attorney General may seek a civil penalty in any court of competent jurisdiction against an athlete agent not to exceed two hundred fifty thousand dollars ($250,000) for a violation of this subchapter.



§ 17-16-118 - Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.



§ 17-16-119 - Electronic signatures in global and national commerce act.

The provisions of this subchapter governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.



§ 17-16-123 - Revocation of registration.

(a) (1) A court of competent jurisdiction may revoke a certificate of registration before, during, or after a proceeding seeking a criminal, civil, or administrative penalty under this subchapter.

(2) When revoking a certificate of registration, a court of competent jurisdiction may declare a person ineligible to reapply for a certificate of registration for a period of time not to exceed five (5) years.

(b) A court of competent jurisdiction may revoke registration under this section in lieu of or in addition to other criminal, civil, or administrative penalties under this subchapter.






Subchapter 2 - -- Registration and Bond Requirements






Chapter 17 - Auctioneers

Subchapter 1 - -- General Provisions

§ 17-17-101 - Title.

This chapter shall be known and cited as the "Auctioneer's Licensing Act".



§ 17-17-102 - Legislative intent.

It is hereby found and determined by the General Assembly that the current law pertaining to auctioneers is out of date and is not being enforced, there is no administrative agency to enforce the laws pertaining to auctioneers, Arkansas does not have the ability, without legislation, to enter into reciprocal agreements with other states to allow the persons licensed as auctioneers in Arkansas to engage in the business of auctioneering in other states, auctioneers are not required to establish an escrow account to handle money belonging to others, and without legislation the level of professionalism desired by auctioneers cannot be attained. Therefore, it is the purpose of this chapter to establish a board to license and regulate auctioneers, other than livestock auction barn auctioneers and auctioneers conducting certain kinds of auctions.



§ 17-17-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Auctioneer" means any person who, for a fee, commission, or any other valuable consideration, or with the intention or expectation of receiving the same, by the means of, or process of, an auction or sale at auction, offers, negotiates, or attempts to negotiate, a listing contract, sale, purchase, or exchange of goods, chattels, merchandise, or personal property, or of any other commodity which may lawfully be kept or offered for sale by or at public auction;

(2) "Board" means the Auctioneer's Licensing Board;

(3) "Goods" means any chattels, goods, merchandise, or personal property, or commodities of any form or type which may be lawfully kept or offered for sale;

(4) "Livestock auction barn" means a place where livestock is sold on a regular basis to the public;

(5) "Livestock auction barn auctioneer" means an auctioneer who is solely engaged in the selling of livestock on a regular basis at one (1) or more locations; and

(6) "Persons" includes individuals, associations, partnerships, and corporations, and the word "persons" shall also include the officers, directors, and employees of a corporation.



§ 17-17-104 - Applicability -- Exception.

(a) This chapter does not apply to:

(1) Sales at an auction conducted by or under the direction of a public authority or pursuant to a judicial order or decree or to a sale by law required to be at auction;

(2) An auction conducted by or for a nonprofit organization;

(3) An individual who offers his or her own goods for auction;

(4) A livestock auction barn auctioneer; or

(5) An auction conducted over the Internet by means of a website dedicated primarily to conducting auctions.

(b) (1) An auctioneer may work for an auction company that is licensed in the State of Arkansas in an emergency for a period of ninety (90) days.

(2) During the ninety-day period, the auctioneer shall make application and pay fees for the next testing date.

(3) After the ninety-day period, the auctioneer shall meet all of the provisions of this chapter.



§ 17-17-105 - License required -- Penalty for violation.

(a) On and after July 1, 1989, it shall be unlawful for any person to act as an auctioneer or to advertise or to assume to act as either within this state without a license issued by the Auctioneer's Licensing Board.

(b) Any person who violates subsection (a) of this section shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for a term not to exceed ninety (90) days, or both.



§ 17-17-106 - Actions by auctioneers.

No person engaged in the business of or acting in the capacity of an auctioneer shall bring or maintain any action in the courts of the State of Arkansas for the collection of compensation for any services permitted as an auctioneer without first alleging and proving that he or she was operating legally under the provisions of this chapter and was a duly licensed auctioneer at the time the alleged cause of action arose.



§ 17-17-107 - Municipal taxes.

No person following for a livelihood the profession of an auctioneer shall be taxed or made liable to pay any municipal or other corporation tax or license fee for the privilege of following or carrying on the profession by a municipality unless that person maintains a business office within that municipality.



§ 17-17-112 - Written contract.

(a) An auctioneer may not sell the property of another at auction without a prior written contract with the seller which sets forth the terms and conditions upon which the auctioneer will sell the property. The licensee must retain a copy of each contract for at least three (3) years after the auction.

(b) The Auctioneer's Licensing Board is authorized to prescribe by regulations the minimum requirements which must be included in a written contract.



§ 17-17-113 - Injunction.

(a) Whenever there is reason to believe that any person, licensed or unlicensed, has violated any provision of this chapter or any order, license, decision, demand, or requirement issued or made pursuant to this chapter, the Auctioneer's Licensing Board or its authorized representative may bring an action in the circuit court of any county in which the person resides or does business to enjoin such a person from continuing such a violation or engaging therein or doing any act or acts in furtherance thereof.

(b) Whenever there is any action brought pursuant to this section, the circuit court shall have jurisdiction and authority to enter a preliminary or final injunction or such other relief as may be appropriate.



§ 17-17-114 - Civil penalty.

(a) (1) Whenever the Auctioneer's Licensing Board finds that the holder of a license issued by the board is guilty of a violation of the rules of the board or the laws of the State of Arkansas pertaining to any occupation, profession, or business licensed or regulated by the board, it shall have the power and authority to impose a civil penalty and suspension or revocation of the license.

(2) Upon imposition of a civil penalty, the board shall have the power and authority to require that the licensee pay a penalty to the board in regard to the violation with the sanction that the license may be suspended until the penalty is paid.

(3) Before the imposition of any penalty, the board shall hold an investigation and hearing after notice to a licensee or his or her attorney. The penalty may be imposed only if the board formally finds that the public health, safety, welfare, and morals would not be impaired thereby and that payment of the penalty will achieve the desired disciplinary result.

(b) No penalty imposed by the board may exceed a total of one thousand dollars ($1,000). The power and authority of the board to impose these penalties shall not be affected by any other civil or criminal proceeding concerning the same violation.

(c) If any person upon whom the board has levied a civil penalty fails to pay the civil penalty within sixty (60) days of the board's decision to impose the penalty, the amount of the fine shall be considered to be a debt owed to the board and may be collected by civil action by the board.

(d) Any person penalized by the board under this chapter may appeal any order of the board in the manner now provided by law.

(e) In addition to any other sanctions authorized by this chapter, the board may impose a civil penalty as provided in this section against any unlicensed person, firm, or corporation practicing or offering to practice any actions requiring licensure pursuant to the provisions of this chapter.

(f) The board is authorized to promulgate regulations to implement the provisions of this chapter.



§ 17-17-115 - Inspection -- Cease and desist.

(a) Subsequent to five (5) days after proof of receipt of certified mail by the alleged offending auctioneer or auction house of any alleged violation or violations, the Auctioneer's Licensing Board or its authorized representative may enter the premises of any auction or auction house for the purpose of examining the license of an auctioneer or auction house, or both.

(b) Should the board or its authorized representative find that an unlicensed auctioneer or auction house, or both, is practicing or offering to practice any actions requiring a license pursuant to the provisions of this chapter, the board or its authorized representative has the authority to demand that such unlicensed activity cease and desist immediately.

(c) Any auctioneer or auction house, or both, refusing to allow the board or its authorized representative to inspect the premises of an auction or auction house for the purpose of examining the license of the auctioneer or auction house, or both, may be subject to a civil penalty.

(d) Any unlicensed auctioneer or auction house, or both, found to be practicing or offering to practice any actions requiring a license pursuant to the provisions of this chapter who refuses to cease and desist such unlicensed activity upon the request of the board or its authorized representative will be subject to criminal or civil penalties, or both.






Subchapter 2 - -- Auctioneer's Licensing Board

§ 17-17-201 - Creation -- Members.

(a) There is hereby created the Auctioneer's Licensing Board. The Governor shall appoint a board consisting of seven (7) members, four (4) of whom are licensed auctioneers and three (3) from the public at large, each of whom immediately prior to the date of his or her appointment has been a resident of the State of Arkansas for five (5) years.

(b) The four (4) members who are auctioneers shall have been auctioneers for at least five (5) years.

(c) Each member shall serve until his or her successor is appointed and qualified. All successor members shall serve terms of four (4) years and until their successors are elected and qualified.

(d) Vacancies shall be filled by appointment of the Governor for the unexpired term.

(e) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-17-202 - Organization.

(a) The Auctioneer's Licensing Board, immediately upon qualification of the member appointed in each year, shall organize by selecting from its members a chair.

(b) A quorum of the board shall be four (4) members.



§ 17-17-203 - Employees -- Supplies.

(a) The Auctioneer's Licensing Board shall have full authority to employ and discharge a secretary who shall also be the treasurer, and such other personnel as may be necessary to administer and enforce the provisions of this chapter.

(b) The board shall obtain office space, furniture, stationery, and other proper supplies and conveniences reasonably necessary to carry out the provisions of this chapter.



§ 17-17-204 - Secretary-treasurer -- Disposition of funds.

(a) All fees, charges, and penalties collected by the Auctioneer's Licensing Board under the provisions of this chapter shall be paid to the Secretary-treasurer of the Auctioneer's Licensing Board, who shall be the custodian of all funds and shall deposit them in a bank or banks to be designated by the board.

(b) The secretary-treasurer shall execute a bond in an amount determined by the State Risk Manager pursuant to the self-insured fidelity program as authorized in § 21-2-701 et seq.

(c) (1) The secretary-treasurer shall pay funds of the board only on vouchers signed by himself or herself and countersigned by the Chair of the Auctioneer's Licensing Board.

(2) The total expenses for all purposes and obligations of the board shall not exceed the total fees, charges, penalties, and other funds paid to the board under the provisions of this chapter.

(d) The secretary-treasurer shall make semiannual financial reports in detail to the board not later than January 30 and July 30 of each year, which will be kept on permanent file by the board.



§ 17-17-205 - Finances -- Educational programs.

The Auctioneer's Licensing Board shall be financially self-sustaining, and, if funds permit, it may underwrite, within its financial limitations, educational programs for the enlightenment and benefit of the public and all auctioneers licensed under this chapter.



§ 17-17-206 - List of licensees.

The Auctioneer's Licensing Board shall annually publish a list of the names and addresses of all auctioneers licensed by it pursuant to this chapter. This list shall contain the names of all persons whose licenses have been suspended or revoked within the preceding year as well as any other information relative to the enforcement of the provisions of this chapter that the board may deem of interest to the public.



§ 17-17-207 - Rules and regulations.

The Auctioneer's Licensing Board shall have the authority to promulgate such rules and regulations as may be necessary to implement this chapter and may establish by regulation such forms as may be necessary to administer this chapter.



§ 17-17-208 - Proceedings.

The Auctioneer's Licensing Board shall be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-17-209 - Seal -- Records.

(a) The Auctioneer's Licensing Board shall adopt a seal by which it shall authenticate its proceedings.

(b) Copies of all records and papers in the office of the board, duly certified and authenticated by the seal of the board, shall be received in evidence in all courts equally and with like effect as the original.

(c) All records kept in the office of the board under the authority of this chapter shall be open to public inspection under such rules and regulations as shall be prescribed by the board.






Subchapter 3 - -- Licensing

§ 17-17-301 - Qualifications -- Examination.

(a) Auctioneer licenses shall be granted only to persons who are found to be of good reputation, trustworthy, and competent to transact the business of an auctioneer, in such a manner as to safeguard the interest of the public.

(b) The Auctioneer's Licensing Board is authorized to require information from every applicant to determine the applicant's honesty and truthfulness.

(c) (1) In addition to proof of honesty, truthfulness, and good reputation, an examination conducted by the board or its authorized representatives shall be held four (4) times each year, and an examination fee of one hundred dollars ($100) shall be collected from each applicant to defray the expenses of the examination.

(2) The examination shall include questions on ethics, reading, writing, spelling, elementary arithmetic, and a general knowledge of the laws of Arkansas and the Arkansas Code, including, but not limited to, contracts of sale, agency, leases, auctions brokerage, and the provisions of the Uniform Commercial Code, § 4-1-101 et seq.

(d) In addition to the other qualifications provided for by this chapter, every applicant for an auctioneer's license shall be at least eighteen (18) years of age. Every application for a license shall be submitted on forms prepared by the board.



§ 17-17-302 - Issuance and renewal -- Change of location.

(a) (1) An examination shall not be required for the renewal of any present or future license unless the license has been revoked. In this case, the applicant shall take and pass the written examination offered by the Auctioneer's Licensing Board before a new license may be issued.

(2) Licensed auctioneers have a one-hundred-twenty-day grace period beyond a renewal date to renew a license.

(3) (A) Penalty for late renewals beyond the one-hundred-twenty-day grace period shall be two (2) times the sum of a normal license renewal fee.

(B) (i) The board shall notify a licensee of the penalty in subdivision (a)(3)(A) of this section by first class mail.

(ii) If a licensee does not renew his or her license within thirty (30) days after the notice in subdivision (a)(3)(B)(i) of this section is mailed, the board shall send a second notice by certified mail.

(b) (1) (A) The issuance fee for each auctioneer's license shall be one hundred dollars ($100).

(B) The annual renewal fee for each license shall be one hundred dollars ($100).

(C) All licenses shall expire on June 30 of each year.

(2) In the absence of a reason or condition that might warrant the refusal of the renewing of the license and upon receipt of the written request of the applicant and the applicant's annual fee, the board shall issue a new license each ensuing year.

(c) The board shall prepare and deliver to each licensee a license certificate and pocket card.

(d) (1) Notice in writing shall be given to the board by each licensee of any change of business location within thirty (30) days after any change in location, and at that time the board shall issue a new license for the unexpired period.

(2) A change of business location shall automatically cancel the license previously issued.

(3) Changing a business location and issuance of a new license shall entitle the board to collect five dollars ($5.00).



§ 17-17-304 - Nonresidents -- Licensing generally.

(a) A nonresident of this state may become a licensed auctioneer in this state by registering with the Auctioneer's Licensing Board and confirming in writing that his or her actions will be regulated by this chapter and other applicable laws of this state as stated in this section and §§ 17-17-305 and 17-17-306.

(b) (1) In every instance the nonresident must pay the issuance fee, the annual renewal fee, and the Auctioneer Education and Recovery Fund fee.

(2) (A) No person who is not a resident of this state shall conduct any livestock auction in this state unless bonded for at least fifty thousand dollars ($50,000) by a surety licensed to do business in this state by the Insurance Commissioner.

(B) A violation of this section shall constitute a Class A misdemeanor.



§ 17-17-305 - Nonresidents -- Reciprocity.

(a) A person holding a license to engage in auctions issued to him or her by a proper authority of a state, territory, or possession of the United States of America or the District of Columbia having licensing requirements comparable to Arkansas and who in the opinion of the Auctioneer's Licensing Board otherwise meets the requirements of this chapter may upon application be licensed without further examination.

(b) (1) Nothing in this section and §§ 17-17-304 and 17-17-306 shall prevent the conducting of any auction in this state by any nonresident auctioneer if such an auctioneer is duly licensed by the state of his or her residence and that state, through reciprocity, permits a resident of this state who is an auctioneer duly licensed to conduct auctions in this state to conduct auctions in the other state without being required to obtain a license in the other state.

(2) The license fee applicable to a nonresident auctioneer from another state which does not permit an auctioneer who is a resident of this state and who is duly licensed in this state to conduct auctions in the other state without being required to obtain a license in the other state shall be of the same amount that the other state charges auctioneers who are residents of this state and who are duly licensed in this state to obtain a license to conduct an auction in the other state.

(c) Notwithstanding any other provision of law to the contrary, no person duly licensed as an auctioneer in any other state and temporarily present in this state shall conduct an auction in this state unless he or she acts in association with an auctioneer duly licensed in this state if the state in which the nonresident auctioneer is licensed requires such an association with an auctioneer licensed in that state before an auctioneer duly licensed in Arkansas may conduct an auction in that state.



§ 17-17-306 - Nonresidents -- Actions against.

In addition, every nonresident applicant shall file an irrevocable consent that actions may be commenced against the applicant in any court of competent jurisdiction in the State of Arkansas, by the service of any summons, process, or pleading authorized by the law on the secretary of the Auctioneer's Licensing Board. The consent shall stipulate and agree that the service of the process, summons, or pleading on the secretary shall be taken and held in all courts to be as valid and binding as if actual service had been made upon the applicant in Arkansas. In case any summons, process, or pleading is served upon the secretary of the board, it shall be by duplicate copies, one (1) of which shall be retained in the office of the board, and the other immediately forwarded by registered mail to the last known business address of the applicant against whom the summons, process, or pleading may be directed.



§ 17-17-307 - Auction owners.

(a) If an auction owner is one other than the principal auctioneer, the auction owner shall apply for a license and meet all the provisions of this chapter.

(b) When the owner of an auction company or the designated person of a corporation and the auctioneer are one and the same, only one (1) license shall be required.



§ 17-17-308 - Suspension or revocation.

The Auctioneer's Licensing Board may impose a civil penalty or suspend or revoke the license of an auctioneer for any of the following causes:

(1) Obtaining a license through false or fraudulent representation;

(2) Pursuing a continued and flagrant course of misrepresentation or making false promises through agents or advertising or otherwise;

(3) Failing to account for or remit within a reasonable time any money belonging to others that comes into his or her possession;

(4) Commingling funds of others with his or her own or failing to keep the funds of others in an escrow or trustee account;

(5) Paying valuable consideration to any person for services performed in violation of this chapter;

(6) Being convicted of a criminal offense involving moral turpitude or a felony in a court of competent jurisdiction of this or any other jurisdiction;

(7) Willfully violating a rule or regulation promulgated by the board;

(8) Failing to enter into a written contract with the seller and to furnish voluntarily to the seller at the time of execution copies of all written instruments prepared by the auctioneer, including the contract;

(9) Any conduct of an auctioneer that demonstrates bad faith, dishonesty, incompetency, untruthfulness, or deceptive practices;

(10) Any other conduct that constitutes improper, fraudulent, or dishonest dealings, including falsely accusing any auctioneer or auction house;

(11) Failing to complete or submit the continuing education requirements as specified by this chapter and the rules and regulations adopted by the board; or

(12) Failing to disclose the buyer's premium in all advertising associated with an auction.



§ 17-17-309 - Investigation by board.

The Auctioneer's Licensing Board may, upon its own motion, and shall, upon the verified written complaint of any person, investigate the actions of any auctioneer or any person who assumes to act in that capacity, if the complaint, or complaint together with other evidence presented in connection with it if true, would be a violation of this chapter.



§ 17-17-310 - Advertisements.

Each and every advertisement by an auctioneer or consignment auction house shall include the number of the license issued to the auctioneer or auction company by the Auctioneer's Licensing Board.



§ 17-17-311 - Continuing education.

(a) Except as provided in subsection (c) of this section, every application to the Auctioneer's Licensing Board for annual renewal of the license of an auctioneer shall be accompanied by proof that the applicant has satisfactorily completed six (6) hours of continuing education in approved programs within the preceding twelve-month period. No auctioneer's license shall be renewed unless the application for renewal is accompanied by the proof required in this section.

(b) All programs of continuing education for licensed auctioneers shall be subject to approval of the board. The board is authorized to prescribe by regulations the minimum standards and requirements for continuing education programs for auctioneers, the procedures and policies for administering such programs, and the manner and conditions under which credit will be granted for participation in such programs.

(c) The continuing education requirements of this section shall not be applicable to any person who has been licensed as an auctioneer or auction house owner or operator by the board for a period of ten (10) consecutive years or more and who is at least fifty-five (55) years of age.



§ 17-17-312 - Criminal background checks.

(a) Beginning July 16, 2003, each first-time applicant for a license issued by the Auctioneer's Licensing Board and each applicant seeking reinstatement of an expired license from the board shall be required to apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check to be conducted by the Federal Bureau of Investigation.

(b) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(c) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal background check.

(d) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all information obtained concerning the applicant in the commission of any offense listed in subsection (f) of this section.

(e) At the conclusion of any background check required by this section, the Identification Bureau of the Department of Arkansas State Police shall promptly destroy the fingerprint card of the applicant.

(f) No person shall be eligible to receive or hold a license issued by the board if that person has pleaded guilty or nolo contendere to, or been found guilty of, any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Capital murder, as prohibited in § 5-10-101;

(2) Murder in the first degree and second degree, as prohibited in §§ 5-10-102 and 5-10-103;

(3) Manslaughter, as prohibited in § 5-10-104;

(4) Negligent homicide, as prohibited in § 5-10-105;

(5) Kidnapping, as prohibited in § 5-11-102;

(6) False imprisonment in the first degree, as prohibited in § 5-11-103;

(7) Permanent detention or restraint, as prohibited in § 5-11-106;

(8) Robbery, as prohibited in § 5-12-102;

(9) Aggravated robbery, as prohibited in § 5-12-103;

(10) Battery in the first degree, as prohibited in § 5-13-201;

(11) Aggravated assault, as prohibited in § 5-13-204;

(12) Introduction of a controlled substance into the body of another person, as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree, as prohibited in § 5-13-301;

(14) Rape, as prohibited in § 5-14-103;

(15) Sexual indecency with a child, as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, and fourth degree, as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest, as prohibited in § 5-26-202;

(18) Offenses against the family, as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree, as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree, as prohibited in § 5-27-203;

(21) Permitting the abuse of a child, as prohibited in § 5-27-221(a);

(22) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, or use of a child or consent to use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child, as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Felony adult abuse, as prohibited in § 5-28-103;

(24) Theft of property, as prohibited in § 5-36-103;

(25) Theft by receiving, as prohibited in § 5-36-106;

(26) Arson, as prohibited in § 5-38-301;

(27) Burglary, as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, as prohibited in the former § 5-64-401 and §§ 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree, as prohibited in § 5-70-104;

(30) Stalking, as prohibited in § 5-71-229; and

(31) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy, as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection.

(g) (1) The provisions of subsection (f) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure; or

(B) The person holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references; and

(F) Character references.

(h) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police under this section shall not be available for examination except by the:

(A) Affected applicant for licensure, or his or her authorized representative; or

(B) Person whose license is subject to revocation, or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(i) Any information made available to the affected applicant for licensure or to the person whose license is subject to revocation shall be information pertaining to that person only.

(j) Rights of privilege and confidentiality established under this section shall not extend to any document created for purposes other than this background check.

(k) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.






Subchapter 4 - -- Auctioneer Education and Recovery Fund

§ 17-17-401 - Auctioneer Education and Recovery Fund.

(a) The Auctioneer's Licensing Board shall establish a separate high interest bearing account in a bank located in this state. The account shall be referred to as the "Auctioneer Education and Recovery Fund" and shall only be used for education and recovery purposes as detailed in this chapter.

(b) The fees collected under § 17-17-404 shall be deposited into the Auctioneer Education and Recovery Fund.



§ 17-17-402 - Applicability.

The provisions of this subchapter shall apply only to:

(1) Auctioneers who were licensed at the time of the occurrence of the acts or violations complained of; and

(2) Acts or violations which occur after December 31, 1999.



§ 17-17-403 - Construction.

Nothing in this subchapter shall be construed to limit or restrict in any manner other civil or criminal remedies which may be available to any person.



§ 17-17-404 - Additional fee.

(a) Except as provided in subsection (b) of this section, each auctioneer shall pay to the Auctioneer's Licensing Board at the time of initial licensure and at each annual renewal a fee as the board may require, not to exceed one hundred dollars ($100). This fee shall be in addition to the other fees provided for in this chapter.

(b) When the balance in the Auctioneer Education and Recovery Fund reaches one hundred eighty thousand dollars ($180,000), the fee shall be suspended until the fund balance falls to one hundred thousand dollars ($100,000) at which time the collection of the fee shall resume until the fund balance reaches one hundred eighty thousand dollars ($180,000).



§ 17-17-405 - Disciplinary hearing -- Recovery procedure.

(a) (1) In any disciplinary hearing before the Auctioneer's Licensing Board that involves a licensee who has allegedly violated any provision of this chapter, the board shall first determine whether a violation has occurred.

(2) If so, the board shall then determine the amount of damages, if any, suffered by the aggrieved party or parties. However, damages shall be limited to actual damages in accordance with § 17-17-407.

(3) The board shall then direct the licensee to pay that amount to the aggrieved party or parties.

(4) (A) If that amount has not been paid within thirty (30) calendar days following entry of the board's final order in the matter and the order has not been appealed to the circuit court, then upon request the board shall pay from the Auctioneer Education and Recovery Fund to the aggrieved party or parties the amount specified.

(B) However, the board shall not:

(i) Pay in excess of fifteen thousand dollars ($15,000) for any one (1) violation or continuing series of violations regardless of the number of licensees who participated in the violation or continuing series of violations; or

(ii) Pay an amount in excess of the fund balance.

(b) The question of whether certain violations constitute a continuing series of violations shall be a matter solely within the discretion and judgment of the board.

(c) Nothing within this subchapter shall obligate the fund for any amount in excess of a total of fifteen thousand dollars ($15,000) with respect to:

(1) The acts of any one (1) licensee; or

(2) Any group of related claims.

(d) Whether a claim is one (1) of a group of related claims shall be a matter solely within the discretion and judgment of the board.

(e) When unsatisfied or pending claims exceed the limits payable under subsection (c) of this section, the board shall be the sole determinant of how the available funds shall be allocated among such claims.



§ 17-17-406 - Education.

The Auctioneer's Licensing Board, in its discretion, may use any funds in the Auctioneer Education and Recovery Fund in excess of the one-hundred-eighty-thousand-dollar level, regardless of whether it is from the fund fees or accrued interest thereon for any or all of the following purposes:

(1) To carry out the advancement of education in the auction field for the benefit of those licensed under the provisions of this chapter;

(2) To assist in the improvement and efficiency of the auctioneering profession; and

(3) To underwrite educational seminars and other forms of educational projects for the use and benefit of auctioneer licensees.



§ 17-17-407 - Jurisdiction.

(a) The Auctioneer's Licensing Board's jurisdiction and authority to award damages to an aggrieved party pursuant to § 17-17-405 is limited to actual compensatory damages. The board shall not award punitive or exemplary damages, nor shall it award interest on damages.

(b) The appellate jurisdiction of the circuit court is limited to the awarding of actual compensatory damages.

(c) The circuit court shall have no authority or jurisdiction to assess punitive or exemplary damages under this subchapter.

(d) The circuit court's jurisdiction over the Auctioneer Education and Recovery Fund shall be limited to appeals from the board's orders.

(e) The circuit court shall have no jurisdiction or authority to order payments from the fund in any amount in excess of either:

(1) The amount determined by the board; or

(2) The limits set forth in § 17-17-405.



§ 17-17-408 - Appeal.

(a) An appeal may be taken to the circuit court from a final order of the Auctioneer's Licensing Board in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) An appeal shall automatically stay that portion of the board's order which directs the payment of damages, and neither the licensee nor the board shall be obligated to pay the damages to the aggrieved party or parties until such time as the appeal is finally decided, whether in the circuit court or in the Supreme Court.



§ 17-17-409 - Subrogation -- Suspension of license.

Upon the payment by the Auctioneer's Licensing Board of any amount of money under § 17-17-405:

(1) The recipients of the payment, to the extent of the payment, shall assign to the board all rights and claims that they may have against the licensee involved;

(2) The board shall be subrogated to all of the rights of the recipients of the payment to the extent of the payment; and

(3) In addition to any other disciplinary action taken against the licensee on the merits of the hearing, his or her license shall be immediately suspended until he or she has completely reimbursed the board for the payment plus interest at a rate to be determined by the board.









Chapter 18 - Automotive Parts Dealers

§ 17-18-101 - Purpose.

The purpose of this chapter is to provide an additional means of preventing theft of motor vehicle parts, tires, and accessories.



§ 17-18-102 - Penalty.

A person who violates this chapter or a regulation hereunder shall be fined not less than twenty-five dollars ($25.00) and not more than five hundred dollars ($500).



§ 17-18-103 - Authority of Department of Arkansas State Police.

The Department of Arkansas State Police is empowered to make and enforce reasonable regulations to effectuate the purpose of this chapter.



§ 17-18-104 - Record of transactions.

(a) A person engaged in the wholesale or retail business of dealing in new or used motor vehicle parts, tires, or accessories shall make and keep at the place of business for a period of ninety (90) days, a record of:

(1) All motor vehicle parts, tires, or accessories acquired by such a person by purchase, trade, or pawn from any person other than an authorized dealer in motor vehicle parts, tires, or accessories; and

(2) Each completed transaction made pursuant to such an offer.

(b) The record shall include:

(1) A description of the part, tire, or accessory involved;

(2) A description of the person from whom the part, tire, or accessory was acquired;

(3) A description, including the license number, of any motor vehicle in that person's possession; and

(4) Such other information as may be reasonably required for the purpose of this chapter.

(c) The record shall be kept available at the place of business for inspection by any law enforcement officer.






Chapter 19 - Bail Bondsmen

Subchapter 1 - -- General Provisions

§ 17-19-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bail bond or appearance bond" means a bond for a specified monetary amount which is executed by the defendant and a qualified licensee under this chapter and which is issued to a court, magistrate, or authorized officer as security for the subsequent court appearance of the defendant upon his or her release from actual custody pending the appearance;

(2) "Board" means the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board;

(3) "Insurer" means any surety company which has qualified to transact surety business in this state;

(4) "Licensee" means a professional bail bond company or a professional bail bondsman;

(5) "Professional bail bond company" means an individual who is a resident of this state, an Arkansas firm, partnership, or corporation, or a foreign corporation registered and authorized to conduct business in the State of Arkansas that pledges a bail bond in connection with a judicial proceeding and receives or is promised therefor money or other things of value; and

(6) "Professional bail bondsman" means an individual who is a resident of this state and who acts through authority of a professional bail bond company in pledging a bail bond as security in a judicial proceeding.



§ 17-19-102 - Penalties.

(a) Any person who is found guilty of violating any of the provisions of this chapter shall upon conviction be guilty of a Class A misdemeanor.

(b) Any person who falsely represents to the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board that any person has met the education or continuing education requirements of §§ 17-19-107, 17-19-212, and 17-19-401 et seq., shall be guilty of a Class B misdemeanor and upon conviction shall be punished accordingly.



§ 17-19-103 - Civil and criminal proceedings.

The venue for any criminal or civil proceeding filed for any violation of this chapter shall be in the county wherein the violation occurred.



§ 17-19-104 - Exemption.

This chapter shall not affect the negotiation through a licensed broker or agent for, nor the execution or delivery of, an undertaking of bail executed by an insurer for its insured under a policy of automobile insurance or of liability insurance upon the automobile of the insured.



§ 17-19-105 - Prohibitions.

No professional bail bondsman or professional bail bond company, nor court, nor law enforcement officer, nor any individual working on behalf of a professional bail bondsman or professional bail bond company, shall:

(1) Require as a condition of his or her executing a bail bond that the principal agree to engage the services of a specified attorney;

(2) Solicit business or advertise for business in or about any place where prisoners are confined or in or about any court;

(3) Suggest or advise the engagement of any bail bond company or professional bail bondsman to underwrite a bail bond;

(4) Enter a police station, jail, sheriff's office, or other place where persons in custody of the law are detained for the purpose of obtaining employment as a professional bail bondsman or professional bail bond company, without having been previously called by a person so detained or by some relative or other authorized person acting for or in behalf of the person so detained. Whenever such an entry occurs, the person in charge of the facility shall be given and promptly record the mission of the licensee and the name of the person calling the licensee and requesting him or her to come;

(5) Pay a fee or rebate or give or promise anything of value to:

(A) A jailer, policeman, peace officer, committing magistrate, or any other person who has power to arrest or to hold in custody; or

(B) Any public official or public employee in order to secure a settlement, compromise, remission, or reduction of the amount of any bail bond or estreatment thereof;

(6) Pay a fee or rebate or give anything of value to an attorney in bail bond matters, except in defense of any action on a bond;

(7) Pay a fee or rebate or give or promise anything of value to the principal or anyone in his or her behalf;

(8) (A) Participate in the capacity of an attorney at a trial or hearing of one on whose bond he or she is surety;

(B) Attempt to obtain settlement or dismissal of a case;

(C) Give or attempt to give any legal advice to one on whose bond he or she is surety; or

(9) Accept anything of value from a principal except the premium, provided that the licensee shall be permitted to accept collateral security or other indemnity from the principal which shall be returned upon final termination of liability on the bond. The collateral security or other indemnity required by the licensee must be reasonable in relation to the amount of the bond.



§ 17-19-106 - Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.

(a) This section may be cited as the "Arkansas Professional Bail Bond Company and Professional Bail Bondsman Licensing Act".

(b) (1) There is hereby created the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.

(2) (A) The board shall be composed of eight (8) members to be appointed by the Governor for terms of seven (7) years.

(B) Vacancies shall be filled by appointment of the Governor for the unexpired portion of the term.

(3) (A) Three (3) members of the board shall be licensed bail bond company owners, one (1) a municipal chief of police, one (1) a county sheriff, one (1) a municipal or circuit judge, and two (2) shall be residents of the state who are not a bail bond company owner, an elected judge, a sheriff, or a chief of police.

(B) (i) No two (2) of the three (3) bail bondsman members shall reside in the same congressional district.

(ii) At least one (1) board member shall be an African-American.

(iii) At least one (1) board member shall be a female.

(4) The board shall have the authority and responsibility to administer and enforce the provisions of this chapter relating to licensing and regulation of professional bail bond companies and professional bail bondsmen.

(5) The board shall have the authority to adopt and enforce such reasonable rules and regulations as it shall determine to be necessary to enable it to effectively and efficiently carry out its official duty of licensing and regulating professional bail bond companies and professional bail bondsmen.

(c) The members of the board shall receive expense reimbursement in accordance with § 25-16-901 et seq., and a stipend pursuant to § 25-16-904.

(d) The provisions of this section shall not be construed to repeal any laws in effect on August 13, 1993, relating to the licensing and regulation of professional bail bond companies and professional bail bondsmen but such laws shall remain in full force and effect and shall be administered by the board created herein.



§ 17-19-107 - Exception to education requirements.

Any licensed professional bail bondsman who is sixty-five (65) years of age or older and who has been licensed as a bail bondsman for fifteen (15) years or more shall be exempt from both the education and continuing education requirements of § 17-19-212 and § 17-19-401 et seq.



§ 17-19-108 - Rules and regulations.

The Professional Bail Bond Company and Professional Bail Bondsman Licensing Board shall adopt such reasonable rules and regulations as it shall deem necessary to assure the effective and efficient administration of §§ 17-19-107 and 17-19-212 and § 17-19-401 et seq.



§ 17-19-109 - Advertising by professional bail bond companies.

(a) All business cards, signs, telephone ads, newspaper ads, or any other type of advertising by professional bail bond companies shall display the company name prominently to assure that the identity of the company doing the advertising is readily apparent.

(b) Any such advertising by or on behalf of individual professional bail bondsmen shall prominently display the name of the bail bond company and shall contain no information or other indication that the bail bondsman is independent of the company.



§ 17-19-110 - Licensed bail bond agent.

(a) A licensed bail bond agent shall be permitted to write a bail bond in any county if:

(1) The agent has a current license with a current licensed professional bail bond company; and

(2) The agent and the agent's company are in good standing with the courts in the jurisdiction where the bond is to be posted.

(b) A licensed bail bond agent shall carry a current copy of his or her professional bail bond agent license that shall indicate which professional bail bond company the bondsman works for and his or her qualifying power of attorney that is on file with the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.

(c) (1) Only one (1) power of attorney per bond not exceeding the agent's qualifying power of attorney shall be permitted unless a court has separated the charges and amounts of bonds.

(2) Powers of attorney shall not be stacked.



§ 17-19-111 - Fees.

(a) Notwithstanding any other provisions of this chapter to the contrary, and notwithstanding any other provisions of Arkansas law to the contrary, professional bail bond companies are hereby required to charge, collect, and remit the following fees for direct deposit as special revenues into the State Insurance Department Trust Fund for the support, personnel, maintenance, and operations of the State Insurance Department and for the Domestic Peace Fund administered by the Arkansas Child Abuse/Rape/Domestic Violence Commission, in addition to any other fees, taxes, premium taxes, levies, or other assessments imposed in connection with the issuance of bail bonds by professional bail bond companies under Arkansas law.

(b) (1) In addition to the bail or appearance bond premium or compensation allowed under § 17-19-301, each licensed professional bail bond company shall charge and collect as a nonrefundable fee for the fund an additional ten-dollar fee per bail bond for giving bond for each and every bail and appearance bond issued by the licensed professional bail bond company by or through its individual licensees.

(2) The fees shall be collected quarterly and then reported and filed with the Insurance Commissioner no later than fifteen (15) calendar days after the end of each quarter.

(3) The notarized quarterly reporting form and a notarized annual reconciliation form as to all fees collected for the fund shall be filed by each professional bail bond company on forms prescribed by the commissioner and at the times and in the manner as the commissioner shall prescribe in conformity with this section.

(4) A paper-processing charge of fifteen dollars ($15.00) shall be collected on each bail bond in order to defray the surety's costs incurred by the quarterly and annual reporting requirements contained herein and to further defray the surety's costs incurred in the collection of all fees due, owing, and collected on behalf of the fund and the surety's costs incurred in the preparation of all required reports submitted in conformance with the standards established by the American Institute of Certified Public Accountants.

(c) (1) The commissioner may, in his or her discretion, grant an extension for the filing of the report and fees for good cause shown upon timely written request.

(2) Absent an extension for good cause shown, each licensed professional bail bond company failing to report or pay these fees shall be liable to the fund for a monetary penalty of one hundred dollars ($100) per day for each day of delinquency.

(3) The commissioner may pursue any appropriate legal remedies on behalf of the fund to collect any delinquent fees and penalties owed as special revenues.

(d) (1) Upon collection of the fees and any monetary penalties, the commissioner shall deposit as special revenues:

(A) Sufficient fees and penalties directly into the State Insurance Department Trust Fund to provide for the personal services and operating expenses of the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board under subsection (g) of this section; and

(B) The remainder of all fees and penalties directly into the Domestic Peace Fund administered by the Arkansas Child Abuse/Rape/Domestic Violence Commission.

(2) The fees and penalties shall be in addition to all other fees, licensure or registration fees, taxes, assessments, levies, or penalties payable to any federal or state office, court, agency, board, or commission or other public official or officer of the state, or its political subdivisions, including counties, cities, or municipalities, by professional bail bond companies.

(3) (A) Each individual bail bondsman is required to assist in collection of the fees but is exempt from the duty and responsibility of payment of the fees to the fund unless he or she misappropriates or converts such moneys to his or her own use or to the use of others not entitled to the fees.

(B) In that case, the commissioner shall proceed on behalf of the fund with any civil or criminal remedies at his or her disposal against the individual responsible.

(C) Upon criminal conviction of the individual responsible for fraudulent conversion of the moneys due the fund, the individual responsible shall pay restitution to the trust fund, and the court shall incorporate a finding to that effect in its order.

(D) Absent substantial evidence to the contrary, the violations of the individual may be attributed to the employing bail bond company, and any criminal or civil court may, in its discretion and upon substantial evidence, order the employing bail bond company to pay restitution to the fund on behalf of the responsible individual and shall incorporate that finding into its order.

(e) For purposes of any statutory security deposit Arkansas law requires of professional bail bond companies, including, but not limited to, the deposit under § 17-19-205, the payment of the fees required by this section is considered to be a duty of the licensee, so as to allow the commissioner on behalf of the fund to make a claim against any such deposit for the fees required by this section and any penalties owed thereon, up to the limit of any security deposit.

(f) Under no circumstances shall the fees or penalties thereon held in or for deposit into the fund as special revenues be subject to any tax, levy, or assessment of any kind, including, but not limited to, any bond forfeiture claims, any garnishment or general creditors' claims, any remedies under Title 16 of this Code, or other provisions of Arkansas law.

(g) (1) At the beginning of each fiscal year, the department shall certify to the Chief Fiscal Officer of the State an amount sufficient to provide for personal services and operating expenses of the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.

(2) The Chief Fiscal Officer of the State shall then transfer the certified amount from the State Insurance Department Trust Fund to the Bail Bondsman Board Fund.



§ 17-19-112 - Unpaid Bond Forfeiture Judgment Limits.

(a) (1) There shall be an initial one hundred thousand dollars ($100,000) limit on active unpaid bond forfeiture judgments for each bail bonding company.

(2) Under this section, the amount of unpaid forfeiture or forfeitures shall be determined using the face value of an unpaid forfeited bond.

(b) When the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board is notified of a bond forfeiture judgment under § 17-19-208(b)(1) and has issued notice to the company after ninety (90) days from the date of judgment has elapsed, the value of the forfeited bond shall count against that company's respective limit.

(c) When a company's unpaid bond forfeiture or forfeitures reach one hundred thousand dollars ($100,000) or the total amount of security deposit posted with the board, whichever is higher, the company license shall be suspended.

(d) The license shall remain suspended until:

(1) The company can post an additional certificate of deposit or letter of credit with the board so that the company's security deposit exceeds the unpaid bond forfeiture or forfeitures amount;

(2) The bond forfeiture judgment or judgments are paid to the extent that the total amount of unpaid forfeiture or forfeitures are less than the security deposit posted with the board; or

(3) (A) The court that entered the bond forfeiture judgment releases the company's security deposit from responsibility on the unpaid forfeiture as required by § 17-19-208(a)(1).

(B) If the court releases the company's security deposit from responsibility on an unpaid bond forfeiture judgment, the release must be decreed by court order.

(e) If the court releases the company's security deposit from liability on a bond forfeiture, that bond amount shall not count against the company's unpaid forfeiture limit.

(f) A company's unpaid bond forfeiture limit shall not exceed one hundred thousand dollars ($100,000) unless the company has posted additional security with the board and shall never exceed the company's total amount of posted security deposit or one hundred thousand dollars ($100,000), whichever is more.






Subchapter 2 - -- Licensing

§ 17-19-201 - Licenses required.

(a) No person shall engage in bail bond business without first having been licensed as provided in this chapter.

(b) A professional bail bondsman shall not execute or issue an appearance bond in this state without holding a valid appointment from a professional bail bond company and without attaching to the appearance bond an executed and numbered power of attorney referencing the professional bail bond company.

(c) An insurer shall not execute an undertaking of bail without being licensed as a professional bail bond company.

(d) A professional bail bond company shall not engage in the bail bond business:

(1) Without having been licensed as a professional bail bond company under this chapter; and

(2) Except through an agent licensed as a professional bail bondsman under this chapter.

(e) A professional bail bond company shall not permit any unlicensed person to solicit or engage in the bail bond business in the company's behalf, except for individuals who are employed solely for the performance of clerical, stenographic, investigative, or other administrative duties which do not require a license under this chapter and whose compensation is not related to or contingent upon the number of bonds written.



§ 17-19-202 - Applications.

(a) Every applicant for a professional bail bondsman license or a professional bail bond company license shall apply on forms furnished by the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.

(b) The application of a professional bail bondsman shall be accompanied by a duly executed power of attorney issued by the professional bail bond company for whom the professional bail bondsman will be acting.

(c) (1) An application for a professional bail bond company license shall be accompanied by proof that the applicant:

(A) Is an Arkansas partnership, firm, or corporation, a foreign corporation registered and authorized to conduct business in the State of Arkansas, or an individual who is a resident of the state; and

(B) Has at least one (1) owner or partner that has been licensed for at least two (2) years during the last three (3) years by the State of Arkansas as a professional bail bondsman.

(2) A corporation shall file proof that its most recent annual franchise tax has been paid to the Secretary of State.

(d) (1) (A) At the time of application for every professional bail bond company license, there shall be paid to the board:

(i) For a new company license, a fee of two thousand five hundred dollars ($2,500); or

(ii) For a renewal of a company license, a fee of one thousand dollars ($1,000).

(B) Each professional bail bond company license or renewal for a sole proprietor, partnership, or corporation shall include one (1) license for one (1) agent per company per year.

(2) Each applicant for a professional bail bondsman license shall pay the board a license fee of one hundred dollars ($100) at the time of application, except that if the applicant is also an applicant as an individual for a professional bail bond company license, then the applicant shall not be required to pay a license fee for licensure as a professional bail bondsman but shall comply with all other requirements for licensure as a professional bail bondsman.

(3) License fees shall be payable in full on a yearly basis regardless of the date of issuance.

(4) Any agent who transfers his or her license from one professional bail bond company to another shall:

(A) Pay to the board a transfer fee of two hundred fifty dollars ($250); and

(B) File with the board:

(i) A sworn affidavit stating that all premiums, fees, and powers of attorney owed to or issued by the professional bail bond company from which he or she is transferring his or her license have been delivered to the company;

(ii) A letter of resignation addressed to the professional bail bond company from which he or she is transferring or a letter of termination addressed to him or her from the professional bail bond company terminating his or her appointment;

(iii) A completed agent application on forms prescribed by the board;

(iv) A completed company statement from the company to which he or she desires to transfer his or her license; and

(v) An original qualifying power of attorney issued by the company to which he or she desires to transfer his or her license.

(5) (A) Upon receipt of a request for transfer of a bail bondsman license, the applicable transfer fee, and the documents specified in subdivision (d)(4) of this section, the board shall forward copies of the letter of resignation, if applicable, and the sworn affidavit of the agent to the professional bail bond company from which the agent desires to transfer his or her license.

(B) Upon receipt of the letter of resignation, if applicable, and the sworn affidavit of the licensee, the professional bail bond company from which the agent is transferring shall have seven (7) business days to contest the agent's sworn statement.

(C) A professional bail bond company contesting an agent's sworn statement shall file a written complaint on forms furnished by the board setting out in detail the property that the company denies the agent has returned as attested by the sworn affidavit.

(D) Any documents supporting the complaint contesting the sworn affidavit and which shall be offered as evidence to prove the complaint shall be filed with the complaint.

(E) Upon receipt of the complaint, the Executive Director of the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board shall set the matter for informal hearing to be held within seven (7) days of receipt of the complaint and advise the professional bail bond company and the agent by certified mail, return receipt requested, of the date, time, and location of the informal hearing.

(F) Either party may appeal the decision of the executive director to a formal hearing before the board by filing with the board a notice of appeal within seven (7) days of receipt of the decision by the executive director.

(G) (i) No transfer of an agent's license shall be effective prior to the expiration of the seven-day period for contesting the transfer request unless the professional bail bond company from which the agent is requesting a transfer shall notify the board that it has no objection to the transfer, in which case the transfer may be entered prior to expiration of the seven-day period.

(ii) If no complaint contesting the agent's sworn affidavit is received during the seven-day contest period, the license shall be transferred as requested.

(iii) A professional bail bond company that does not contest the sworn affidavit of a transferring agent is not precluded by the failure to contest the sworn affidavit from filing a complaint that alleges a violation of the applicable statutes, rules, or regulations by the transferring agent upon discovery of the alleged violation by the professional bail bond company.

(H) (i) If the allegations of a complaint contesting the transfer are found by the board to have been established, no transfer of the license shall be accomplished until the agent accounts for, returns, or pays to the professional bail bond company contesting the transfer the property or money issued to or held in a fiduciary capacity by the agent.

(ii) If a complaint is filed contesting the sworn affidavit of the transferring agent, a specific finding of fact shall be made by the board concerning whether the affidavit or complaint contesting the affidavit was filed in good faith by the respective parties.

(iii) In the case of a finding of a lack of good faith, the party to whom the finding applies shall be subject to sanctions or disciplinary action pursuant to the provisions of § 17-19-210 and as provided by applicable rules.



§ 17-19-203 - Character references.

Each applicant for a professional bail bondsman license shall:

(1) File with the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board written statements from at least three (3) persons who know his or her character;

(2) (A) Be required to apply to the Identification Bureau of the Department of Arkansas State Police for a state and nationwide criminal records check to be conducted by the Federal Bureau of Investigation.

(B) The criminal records check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(C) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal records check.

(D) Upon completion of the criminal records check, the Identification Bureau of the Department of Arkansas State Police shall forward all information obtained concerning the applicant to the board.

(E) At the conclusion of the criminal background check required by this subdivision (2), the Identification Bureau of the Department of Arkansas State Police shall promptly destroy the fingerprint card of the applicant; and

(3) Such other proof as the board may require that he or she is competent, trustworthy, financially responsible, and of good personal and business reputation and has not been convicted of a felony or any offense involving moral turpitude.



§ 17-19-204 - Examination.

(a) In order to determine the competence of each applicant for a professional bail bondsman license, the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board shall require every individual to submit to, and to pass to the satisfaction of the board, a written examination to be prepared by the board and appropriate to the transaction of bail bond business.

(b) Such an examination shall be held in a location and at such times as the board shall determine.

(c) Every individual applying to take a written examination shall, at the time of applying therefor, pay to the board a nonrefundable examination fee of twenty-five dollars ($25.00).

(d) If the application is approved, and if the nonrefundable examination fee is paid, an examination permit will be issued to the applicant. The permit will be valid for a period of ninety (90) days from the date of issuance. If the applicant does not schedule and appear for examination within that ninety-day period, the permit shall expire and the applicant may be required to file a new application, and shall pay another nonrefundable examination fee of twenty-five dollars ($25.00) before issuance of another examination permit to the applicant.

(e) If the applicant appears for examination but fails to pass the examination, the applicant may apply for reexamination. The reexamination fee shall be a nonrefundable fee of fifteen dollars ($15.00). The board may require a waiting period of eight (8) weeks before reexamination of an applicant who twice failed to pass previous similar examinations.



§ 17-19-205 - Letter of credit or certificate of deposit required.

(a) (1) An applicant for a professional bail bond company license shall file with the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board an irrevocable letter of credit from an Arkansas chartered bank or a federally chartered bank in Arkansas or a certificate of deposit.

(2) (A) The letter of credit or certificate of deposit shall be approved by the board as to form and sufficiency and shall be conditioned upon faithful performance of the duties of the licensee.

(B) The minimum amount for a professional bail bond company initially licensed on or before July 1, 1989, shall be twenty-five thousand dollars ($25,000).

(C) The minimum amount for a professional bail bond company initially licensed after July 1, 1989, shall be one hundred thousand dollars ($100,000).

(D) The minimum amount for a professional bail bond company initially licensed on or after July 1, 2009, shall be two hundred fifty thousand dollars ($250,000).

(E) Professional bail bond companies and professional bail bondsmen who were licensed under Act 400 of 1971 [repealed] before March 8, 1989, shall be required only to file or have on file with the board a letter of credit or certificate of deposit approved by the board as to form and sufficiency, in a minimum amount of five thousand dollars ($5,000), conditioned upon the faithful performance of the duties of the licensee, provided they do not exceed the maximum amount of unsecured bond commitments as provided in § 17-19-304.

(b) A letter of credit or certificate of deposit shall not be subject to termination or cancellation by either party in less than sixty (60) days after the giving of written notice thereof to the other parties and to the board.

(c) A termination or cancellation shall not affect the liability of the surety or sureties on a bond incurred before the effective date of termination or cancellation.



§ 17-19-206 - Duties of board and clerks.

(a) Before issuance of a license under this chapter, applicants for a license shall satisfy the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board as to Arkansas residency, trustworthiness, and competence, as applicable, and shall otherwise comply with the conditions and qualifications set forth in this chapter.

(b) (1) The board may refuse to issue a license to an applicant who fails to comply with the provisions of this chapter or rule of the board.

(2) The board may refuse to issue a license to an applicant that has made a material misrepresentation in the application for a license.

(c) Upon the approval and issuance of a license under this chapter, the board shall give notice to the sheriff of each county in the state.

(d) Upon revocation or suspension of license, the board shall give notice to that effect to the sheriff in each county in the state.

(e) The board shall maintain a complete record of registrations, revocations, and suspensions, and the record shall be available to the sheriff and county clerk of each county of the state.

(f) Annually, the board shall furnish the sheriffs with a list of renewal licenses.



§ 17-19-207 - Expiration and renewal.

(a) Every license issued pursuant to this chapter shall be for a term expiring on December 31 following the date of its issuance, and it may be renewed for the ensuing calendar year upon the filing of a renewal application.

(b) The Professional Bail Bond Company and Professional Bail Bondsman Licensing Board may refuse to renew a license for any cause for which issuance of the original license could have been refused or for the licensee's violation of any of the provisions of this chapter or the rules and regulations of the board.

(c) Every licensee shall be required to file a renewal application, the form and subject matter of which shall be prescribed by the board.

(d) (1) At the time of application for renewal of a professional bail bond company license, there shall be paid to the board for the company's renewal license a fee of one thousand dollars ($1,000).

(2) Each professional bail bondsman shall pay a fee of one hundred dollars ($100) for renewal of the license, except that if the applicant for renewal also holds a professional bail bond company license, then the applicant shall not be required to pay a renewal fee for a professional bail bondsman license.



§ 17-19-208 - Civil action -- Administrative action.

(a) (1) If during the term of the letter of credit or certificate of deposit any licensee shall be guilty of misconduct or malfeasance in his or her dealings with any court or magistrate or officer or with any person or company in connection with any deposit or bail bond, the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board may maintain a civil action on the letter of credit or certificate of deposit, or may maintain an administrative action on any certificate of deposit. The board may recover for the use and benefit of the person or persons aggrieved a maximum amount of ten thousand dollars ($10,000). The provisions of this subdivision (a)(1) shall be in addition to all other remedies available to the aggrieved person and nothing in this subdivision (a)(1) shall be construed as limiting the liability of a professional bail bond company or a professional bail bondsman.

(2) The board may suspend the license of such a licensee until such time as the board recovers the full amount allowable or recovers for the benefit of the persons aggrieved the amount of loss or injury sustained pursuant to subdivision (a)(1) of this section, and until such time as the licensee has filed with the board an additional letter of credit or certificate of deposit in the required amount. The board shall promptly notify the licensee as provided in subdivision (b)(2) of this section.

(b) (1) When a final civil judgment for court-ordered bond forfeitures is entered as to a bail bond issued by the licensee by a court of competent jurisdiction in this state and the judgment is not paid within ninety (90) days thereafter, the court may send a copy of the judgment, duly certified by the clerk of the court, and proof of service of the judgment on the licensee in accordance with Rule 5 of the Arkansas Rules of Civil Procedure to the board, and then the board may promptly make a claim on the surety for payment of the allowable amount of the licensee's letters of credit on behalf of the court or shall withdraw the allowable amount of the licensee's certificates of deposit and shall transmit to the clerk of the court so much of the securities as are allowable. The board shall honor the judgments from the respective courts up to the limits set out in subdivision (a)(1) of this section.

(2) Upon receipt of the judgment and proof of notice of service on the licensee, the board may suspend the license of the licensee until such time as the judgment is paid or otherwise satisfied and until such time as the licensee has filed with the board another letter of credit or certificate of deposit in the required amount. The board shall promptly notify the licensee in writing by certified mail of the claims upon the licensee's letter of credit or certificates of deposit and shall also include a copy of the board's order of suspension.

(3) If the allowable amount of the letter of credit or certificate of deposit filed with the board is not sufficient to pay or otherwise satisfy the judgments as to bail bonds issued by the professional bail bond company in § 17-19-205(a), the board may promptly make a claim against the professional bail bond company on behalf of the court.

(c) In the event a professional bail bond company fails to file with the board the additional letter of credit or certificate of deposit to maintain the license within ninety (90) days from the effective date of the board's order of suspension as provided in subdivisions (a)(2), (b)(2), or (b)(3) of this section, the board shall cancel the license of the licensee and shall promptly notify the licensee as provided in subdivision (b)(2) of this section.

(d) Upon the nonrenewal, cancellation, or revocation of any license hereunder, the board will release to the licensee the qualifying bonds or certificates of deposit filed with the board only upon receipt of written documentation from all the courts in all the counties in which the licensee engaged in business that all bonds issued by the licensee have been exonerated, and that no unpaid bond forfeitures remain outstanding, and that all civil judgments as to forfeitures on bonds issued by the licensee have been paid in full.

(e) If a company license has been revoked because of unpaid judgments, during the appeals process the company shall file a supersedeas bond in the amount of the unpaid judgments with the court in which the appeal is taken.



§ 17-19-209 - Violations -- Hearings.

(a) The Professional Bail Bond Company and Professional Bail Bondsman Licensing Board shall investigate any alleged violation of this chapter.

(b) Any person may file a complaint stating facts constituting an alleged violation of this chapter. The complaint shall be signed under penalty of perjury.

(c) All hearings held under this chapter shall be conducted in the same manner as hearings held by the board under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., unless otherwise stated in this chapter.

(d) (1) (A) With respect to the subject of any examination, investigation, or hearing being conducted by the board, the board or the Executive Director of the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board, with board approval, may subpoena witnesses and administer oaths and affirmations, and examine an individual under oath, and may require and compel the production of records, books, papers, contracts, and other documents.

(B) A professional bail bondsman or professional bail bond company that fails to comply with this section may be subject to penalties under § 17-19-210.

(2) Subpoenas of witnesses shall be served in the same manner as if issued by a circuit court and may be served by certified mail.

(3) If any individual fails to obey a subpoena issued and served pursuant to this section with respect to any matter concerning which he or she may be lawfully interrogated, upon application of the board, the Pulaski County Circuit Court may issue an order requiring the individual to comply with the subpoena and to testify.

(4) Any failure to obey the order of the court may be punished by the court as a contempt thereof.

(5) Any person willfully testifying falsely under oath to any matter material to any examination, investigation, or hearing shall upon conviction be guilty of perjury and punished accordingly.

(e) Not less than ten (10) days in advance, the board shall give notice of the time and place of the hearing, stating the matters to be considered at the hearing.

(f) The board shall allow any party to the hearing to appear in person and by counsel, to be present during the giving of all evidence, to have a reasonable opportunity to inspect all documentary evidence and to examine witnesses, to present evidence in support of his or her interest, and to have subpoenas issued by the board to compel attendance of witnesses and production of evidence in his or her behalf.

(g) (1) A party may appeal from any order of the board as a matter of right and shall be taken to the Pulaski County Circuit Court by filing written notice of appeal to the court and by filing a copy of the notice with the board.

(2) Within thirty (30) days after filing the copy of a notice of appeal with the board, the board shall make, certify, and deposit in the office of the clerk of the court in which the appeal is pending a full and complete transcript of all proceedings had before the board and all evidence before the board in the matter, including all of the board's files therein.



§ 17-19-210 - Suspension and penalties -- Review.

(a) The Professional Bail Bond Company and Professional Bail Bondsman Licensing Board, should it determine that the licensee or any member of a company which is so licensed committed an act listed in subsection (b) of this section, may:

(1) Suspend the license for up to twelve (12) months;

(2) Revoke or refuse to continue any license;

(3) Impose an administrative penalty in an amount not to exceed ten thousand dollars ($10,000); or

(4) Impose both a suspension of up to twelve (12) months and an administrative penalty in an amount not to exceed ten thousand dollars ($10,000).

(b) A licensee is subject to the penalties of subsection (a) of this section should it be found that the licensee:

(1) Violated any provision of or any obligation imposed by this chapter or any lawful rule, regulation, or order of the board or has been convicted of a felony or any offense involving moral turpitude;

(2) Made a material misstatement in the application for license, in the application for renewal license, or in the financial statement which accompanies the application or renewal application for license as a professional bail bond company;

(3) Committed any fraudulent or dishonest acts or practices or demonstrated incompetency or untrustworthiness to act as a licensee;

(4) Charged or received, as premium or compensation for the making of any deposit or bail bond, any sum in excess of that permitted by law;

(5) Required as a condition of executing a bail bond that the principal agrees to engage the services of a specified attorney;

(6) Signed, executed, or issued bonds with endorsements in blank, or prepared or issued fraudulent or forged bonds or power of attorney;

(7) Failed in the applicable regular course of business to account for and to pay premiums held by the licensee in a fiduciary capacity to the professional bail bond company or other person entitled thereto; or

(8) Failed to comply with the provisions of the laws of this state, or rule, regulation, or order of the board for which issuance of the license could have been refused had it then existed and been known to the board.

(c) The acts or conduct of a professional bail bondsman who acts within the scope of the authority delegated to him or her shall also be deemed the act or conduct of the professional bail bond company for which the professional bail bondsman is acting as agent.

(d) If the board finds that one (1) or more grounds exist for the suspension or revocation of a license, the board may in its discretion request that formal charges be filed against the violator and that penalties set out in § 17-19-102 be imposed.

(e) If the board finds that one (1) or more grounds exist for the suspension or revocation of a license and that the license has been suspended within the previous twenty-four (24) months, then the board shall revoke the license.

(f) The board may not again issue a license under this chapter to any person or entity whose license has been revoked.

(g) If the board determines that the public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, a summary suspension of a license issued under this chapter may be ordered pending an administrative hearing before the board, which shall be promptly instituted.

(h) If a professional bail bond company license is so suspended or revoked, a member of the company or officer or director of the corporation shall not be licensed or be designated in any license to exercise the powers thereof during the period of the suspension or revocation, unless the board determines upon substantial evidence that the member, officer, or director was not personally at fault and did not acquiesce in the matter on account of which the license was suspended or revoked.

(i) The action of the board in issuing or refusing to issue or in suspending or revoking any license shall be subject to review by the Pulaski County Circuit Court upon filing of an action therefor within thirty (30) days after the issuance of written notice by the board of the action taken.



§ 17-19-212 - Licenses.

Each applicant for an initial bail bondsman license who satisfactorily completes the examination and meets the other qualifications and requirements prescribed by law, including the completion of a minimum of eight (8) hours of education in subjects pertaining to the authority and responsibilities of a bail bondsman and a review of the laws and regulations relating thereto, shall be licensed by the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.






Subchapter 3 - -- Bond Requirements -- Posting of Bondsmen List

§ 17-19-301 - Premiums.

(a) With the exception of other provisions of this section, the premium or compensation for giving bond or depositing money or property as bail on any bond shall be ten percent (10%), except that the amount may be rounded up to the nearest five-dollar amount.

(b) The minimum compensation for giving bond or depositing money or property as bail on any bond shall be not less than fifty dollars ($50.00).

(c) If a bail bond or appearance bond issued by a licensee under this chapter must be replaced with another bail bond or appearance bond because of the licensee's violation of any provision of the laws of this state or any rule, regulation, or order of the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board, the licensee who violated the provision and who caused the replacement to be required shall pay all the premium amount for the replacement bond, in an amount not to exceed the amount of the original bond, without any contribution from the respective defendant or principal.

(d) (1) (A) In addition to the ten percent (10%) bail or appearance bond premium or compensation allowed in subsection (a) of this section, and commencing on April 1, 1993, each licensed professional bail bond company shall charge and collect as a nonrefundable administrative and regulatory fee for the State Insurance Department Trust Fund an additional ten dollars ($10.00) per bond fee for giving bond for every bail and appearance bond issued by the licensed professional bail bond company by or through its individual licensees.

(B) The administrative and regulatory fees payable by these companies to the fund for the support and operation of the department, and collected by the bail bond companies as required by this section, shall be reported and filed with the Insurance Commissioner no later than fifteen (15) calendar days after the end of each calendar quarter, contemporaneous with the professional bail bond company's filing of its quarterly bail bond report with the department.

(C) A notarized annual reconciliation of all such fees collected in the preceding calendar year for the fund shall be filed by each licensed professional bail bond company at a time and on forms prescribed by the commissioner.

(D) The commissioner may in his or her discretion grant an extension for good cause shown upon timely written request.

(E) In no event shall the administrative and regulatory fees payable by the bail bond companies to the fund exceed ten dollars ($10.00) per bond, as required by this subchapter, exclusive of statutory licensure fees elsewhere in this chapter.

(2) (A) Absent an extension the commissioner granted for good cause to a company and in addition to any license suspension or revocation, the commissioner may in his or her discretion order after notice and a hearing a professional bail bond company failing timely to report or pay the regulatory fee to the fund by and through the commissioner shall be liable to the fund for a monetary penalty of one hundred dollars ($100) per day for each day of delinquency.

(B) The commissioner may pursue any appropriate legal remedies on behalf of the fund to collect any delinquent fees and penalties owed pursuant to this section as special revenues to the fund.

(3) Upon collection of the regulatory fees and any monetary penalties payable to the fund and assessed under this section, the commissioner shall deposit all fees and penalties directly into the fund as special revenues.

(4) (A) Upon failure of the bail bond company to remit the fees timely, the commissioner may pursue civil legal remedies against the noncomplying bail bond company on behalf of the fund to recover the balance of the fees and any penalties owed.

(B) In its discretion, the board may also fine, or suspend or revoke the license of, any professional bail bond company failing to remit or pay timely the fees required by this section.

(5) (A) Other than sole proprietors licensed as professional bail bond companies, individual bail bondsmen are exempt from the duty and responsibility of payment of the administrative and regulatory fees to the fund, except that the individual licenses of such individual employees of the professional bail bond company may be suspended or revoked by the commissioner pursuant to the administrative procedures provided in this chapter if the individual licensee fails to comply with his or her duties in proper collection of the bail bond premiums earmarked for later payment to the fund pursuant to this subsection, if he or she converts such moneys to his or her own use, or commits other infractions in regard to collection of such premium amounts.

(B) In those instances, the violations of the individual may in the commissioner's discretion be attributed to the employing professional bail bond company for good cause shown, and its license may be sanctioned by the commissioner pursuant to the administrative procedures provided in this chapter.

(C) Further, upon criminal conviction of the individual bondsman for theft of property in connection with fraudulent conversion of those premium amounts due the fund, the board shall revoke the individual's license, and in its discretion, fine or suspend or revoke the license of, the employing professional bail bond company if it assisted the individual in such fraudulent conduct.

(6) (A) For purposes of § 17-19-205 requiring the professional bail bond company's deposit of a letter of credit or certificate of deposit for the faithful performance of its duties, the company's payment of the administrative and regulatory fee as required by this subsection shall be considered to be and shall be a duty of the licensee so as to allow the commissioner to make a claim against the security deposit required in § 17-19-205 on behalf of the fund for the balance of any owed and unpaid administrative and regulatory fees the professional bail bond company still owes to the fund, and the commissioner shall promptly proceed to make claims against such security deposits on behalf of the fund, up to the limit of the company's deposit for any remaining fee balance due, in the manner provided in this subchapter for any claim against the deposit required herein.

(B) Under no circumstances shall such deposits held for the fund, or fees or any moneys deposited into the fund be subject to any levy or assessment of any kind, including forfeiture claims, misconduct claims, or general creditor claims of the bail bond company, subject to garnishment or other creditors' remedies under Title 16 of this Code or other provisions of Arkansas law.

(e) (1) In addition to the premiums, compensation, and fees allowed in subsections (a) and (d) of this section, each bail bond company shall charge and collect twenty dollars ($20.00) as a nonrefundable fee for the Arkansas Public Defender Commission.

(2) All fees collected shall be forwarded to the commission for deposit into the Public Defender User Fee Fund.

(3) (A) The commission shall deposit the money collected into the existing account within the State Central Services Fund entitled "Public Defender User Fees".

(B) (i) Three dollars ($3.00) of each fee collected under this section shall be remitted to each county in the state to defray the operating expenses of each county's public defender office.

(ii) The commission shall remit quarterly to each county treasurer the county's portion of the fee collected under this section using the formula for the County Aid Fund under § 19-5-602.

(4) The fees collected by the bail bond companies required under this subsection shall be reported and filed with the commission quarterly.

(5) A notarized annual reconciliation of all fees collected in the preceding calendar year shall be filed by each bail bond company by February 15 on forms provided by the commission.

(6) In addition to the bail or appearance bond premium or compensation allowed under this section and § 17-19-111, each licensed professional bail bond company shall charge and collect a processing fee of five dollars ($5.00) on each bail bond in order to defray the surety's costs incurred by the quarterly and annual reports to the commission and to further defray the surety's costs incurred in the collection of all fees due owing and collected on behalf of the commission.

(7) The commission may pursue any appropriate legal remedy for the collection of any delinquent fees owed under this subsection.

(8) Upon collection of any fees and penalties, the commission shall deposit all fees and penalties directly into the Public Defender User Fees Fund account within the State Central Services Fund.



§ 17-19-302 - Collateral -- Receipt required.

When a licensee accepts collateral, he or she shall give a prenumbered written receipt for it, and this receipt shall give in detail a full account of the collateral received. The licensee may perfect his or her lien on the collateral by any procedure available under the Uniform Commercial Code, § 4-1-101 et seq., or any other procedure provided for by law.



§ 17-19-303 - Bail bonds -- Numbers -- Report.

(a) Bail bonds shall be written on numbered forms.

(b) The Professional Bail Bond Company and Professional Bail Bondsman Licensing Board shall assign numbers for forms to professional bail bond companies and shall prescribe the method of affixing the numbers to the forms.

(c) (1) Each professional bail bond company shall file a bail bond report quarterly with the board.

(2) The report shall include the following information on each bail bond:

(A) The assigned number of the bond and current status of the bond, whether pending disposition or exonerated;

(B) To whom the bond was written;

(C) The date the bail bond was written;

(D) The defendant and the charges against the defendant;

(E) The court;

(F) The amount of the bail bond; and

(G) The portion of the bail bond that is secured and the unsecured portion.



§ 17-19-305 - Appearance bond.

Upon issuance of the license, a professional bail bondsman shall not issue an appearance bond exceeding the monetary amount for each recognizance which is specified in and authorized by the power of attorney filed with the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board until the board receives a duly executed power of attorney from the professional bail bond company evidencing or authorizing increased monetary limits or amounts for the recognizance.



§ 17-19-306 - Posting of bondsmen list.

(a) (1) The chief law enforcement officers of any facilities having individuals or prisoners in their custody shall post in plain view in the facility housing those individuals or prisoners a list of registered bonding companies.

(2) The list shall be prepared by the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board and shall contain the names of the professional bail bond companies that are registered with the board for the purpose of being included on the list.

(3) This registration is for the purpose of being on the phone list in each county only.

(4) (A) Once a professional bail bond company has registered to be on the phone list, it shall not be necessary for it to register each year.

(B) The company shall keep its place on the list from year to year unless the company's license has been revoked, canceled, or not renewed.

(5) The list shall be posted in each municipality of the county.

(b) (1) (A) Professional bail bond companies shall be included on the list in the order in which they were initially registered with the circuit clerk pursuant to this chapter.

(B) However, a company with a revoked, canceled, or nonrenewed license shall be removed from the list.

(2) (A) On or before January 1, 2008, the circuit clerk of each county shall certify the list as it exists on the date of certification and forward the certified list to the board.

(B) After January 1, 2008, the board shall maintain the list and be responsible for registrations.

(3) (A) The order of the company names shall not change from year to year.

(B) However, a company with a revoked, canceled, or nonrenewed license shall be removed from the list.

(c) The list shall be prepared by the board pursuant to the following specifications:

(1) The list shall contain three (3) columns that shall be headed as follows:

(A) Bail bond company;

(B) Local address; and

(C) Telephone number;

(2) Each column shall contain the following information:

(A) Bail Bond Company. The professional bail bond company name and code number shall be typed in the first column on the left-hand side of the page, with the home office address, city, state, zip code, and home office telephone numbers directly under the company name in the same column. No more than two (2) telephone numbers shall be listed for each company;

(B) Local Address. The second column shall contain one (1) address for each bail bond company; and

(C) Telephone Number. The third column shall contain no more than two (2) telephone numbers per company, to be typed directly across the page from the local address, which appears in the second column; and

(3) A solid line shall be placed between the end of the listing of one company and the beginning of the listing of the next company so that each company is clearly identified.

(d) The list shall be prepared by the board in the format of the following example: Click here to view image.






Subchapter 4 - -- Continuing Education Program

§ 17-19-401 - Requirements.

(a) Each person licensed as a professional bail bondsman shall annually complete not less than six (6) hours of continuing education in subjects relating to the authority and responsibilities of a bail bondsman as a condition of renewing his or her license.

(b) The continuing education shall not include written or oral examinations.



§ 17-19-402 - Establishment of program -- Schedule of fees.

(a) (1) The Arkansas Professional Bail Association on an annual basis shall solicit proposals from education provider applicants that are approved by the State Board of Private Career Education as education providers, and the Arkansas Professional Bail Association will submit the approved providers to the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board for final approval.

(2) Upon review of the proposals, the association shall designate an entity or entities to establish an educational program for professional bail bondsmen that will enable bail bondsmen to meet the prelicense and continuing education requirements of § 17-19-212 and § 17-19-401 et seq.

(b) (1) The association or its designee shall establish a schedule of fees to be paid by each bail bondsman for the educational training.

(2) The schedule of fees submitted by the association shall be subject to approval of the board.









Chapter 20 - Barbers

Subchapter 1 - -- Barber Law -- General Provisions

§ 17-20-101 - Title.

Sections 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 shall be known and may be cited as the "Arkansas Barber Law".



§ 17-20-102 - Definitions.

(a) As used in this chapter, unless the context otherwise requires, "barbering" means any one (1) or any combination of the following practices when performed upon the head, face, and neck for cosmetic purposes and done for the public generally for pay, either directly or indirectly:

(1) Shaving or trimming the beard;

(2) Cutting hair;

(3) Giving facial and scalp massage or application of oils, creams, lotions, or other preparations, either by hand or mechanical appliances;

(4) Singeing, shampooing, or applying chemicals;

(5) Applying cosmetic preparations, antiseptics, powders, oils, clays, or lotions to scalp, face, or neck; and

(6) Use of the traditional symbol known as the "barber pole", which is composed of a vertical cylinder or pole with a ball on top, with alternating stripes of any combination including red and white, and red, white, and blue, which run diagonally along the length of the cylinder or pole, or any likeness thereof, with the intent to mislead the public in any manner that would make the public believe that barbering was being practiced in or that a licensed barber was employed in an establishment that does not employ barbers.

(b) Such practices when done for the treatment of physical or mental ailments or diseases shall not constitute barbering.



§ 17-20-103 - Exemptions -- Construction.

(a) The following persons, firms, or corporations are exempt from the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 while in the proper discharge of their professional duties:

(1) Persons licensed by the laws of this state to practice the healing arts;

(2) Commissioned medical or surgical officers of the United States Army, Navy, or Marine Hospital Service or United States Public Health Service Commissioned Corps;

(3) Persons licensed or registered by the Arkansas State Board of Nursing; and

(4) Undertakers and morticians.

(b) Nothing contained in §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 shall be construed so as to conflict in any manner with the laws regulating the vocation of cosmetic therapy or beauty culture.



§ 17-20-104 - Penalties.

(a) Any person, firm, or corporation desiring to operate as a barber, barbershop, barber corporation, or barber school or college which fails to file an application for certificate of registration shall be deemed guilty of a misdemeanor.

(b) Any person, firm, or corporation which shall operate as a barber, barbershop, barber corporation, or barber school or college without a certificate of registration duly and legally issued by the State Board of Barber Examiners shall be deemed guilty of a misdemeanor, punishable upon conviction by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

(c) The willful making of any false statement to a material matter in any oath or affidavit which is required by the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 shall be perjury and punishable as such.

(d) Each day of unlawful practice as described in this section shall constitute a separate offense.

(e) It shall be the duty of all prosecuting attorneys of the state and all political subdivisions of the state to enforce the provisions of this chapter and prosecute persons violating them.






Subchapter 2 - -- Barber Law -- State Board of Barber Examiners

§ 17-20-201 - Creation -- Members.

(a) (1) There is created a State Board of Barber Examiners, consisting of the Secretary of the State Board of Health, who shall be an ex officio member of the board, and five (5) members to be appointed by the Governor for a term of six (6) years.

(2) Three (3) of the members so appointed shall be practicing barbers who have followed the occupation of barbering in this state for at least five (5) years immediately prior to their appointment.

(3) One (1) member appointed by the Governor will be a public member to represent the consumer, and one (1) member appointed by the Governor to represent persons sixty-five (65) years of age and beyond. The two (2) members appointed under this subdivision (a)(3) shall not be actively engaged in or retired from the barbering profession. The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations.

(4) The five (5) members shall be appointed in such manner that two (2) of them shall reside in the geographical area north of I-40, two (2) shall reside in the geographical area south of I-40, and one (1) shall be appointed from the state at large.

(5) The membership of the Secretary of the State Board of Health on the State Board of Barber Examiners shall in no way be affected by the provisions of § 25-19-211 [Repealed].

(b) (1) Each member shall hold office until a successor is appointed and qualified.

(2) The Governor shall have the power to remove any member for gross incompetency, gross immorality, disability, any abuse of his or her official power, or other good cause and shall fill any vacancy thus occasioned by appointment within thirty (30) days after the vacancy occurs.

(3) Members appointed to fill vacancies caused by death, resignation, or removal shall serve only for the unexpired term of their predecessors.

(c) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-20-202 - Officers and proceedings.

(a) The State Board of Barber Examiners shall organize by electing a chair from its own membership.

(b) A majority of the board shall constitute a quorum and may perform and exercise all the duties and powers devolving upon it.

(c) The board may be furnished suitable quarters for the conduct of its business and shall adopt and use a common seal for the authentication of its orders and records.



§ 17-20-203 - Executive secretary.

(a) (1) The State Board of Barber Examiners is authorized to employ an executive secretary, who shall not be a member of the board and who shall have the responsibility of keeping:

(A) A record of the board's proceedings;

(B) A record of persons registered as barbers and apprentices showing the name, place of business, and residence of each and the date and number of his or her certificate;

(C) A record of all certificates issued, refused, renewed, suspended, or revoked; and

(D) Such other records as may be directed by the board or required by law.

(2) The records shall be open to public inspection at all reasonable times.

(b) The executive secretary shall perform such other functions and duties as may be prescribed by law or directed by the board.

(c) The executive secretary shall receive such compensation for his or her services as may be prescribed by the board within the limitations of the biennial appropriation therefor made by the General Assembly.

(d) Before entering upon the discharge of the duties of his or her office, the executive secretary shall give a bond to the state, to be approved by the Governor and filed with the Auditor of State, in the sum of five thousand dollars ($5,000), conditioned for the faithful performance of the duties of his or her office.



§ 17-20-204 - Personnel.

The State Board of Barber Examiners is authorized to employ such other personnel as it deems necessary to carry out the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 within such limits as may be provided by biennial appropriation of the General Assembly. All employees shall work under the direct supervision of the board.



§ 17-20-205 - Meetings.

The State Board of Barber Examiners shall hold a meeting in Little Rock once every month, or at such other places where, in the discretion of the board, there are a sufficient number of applicants to warrant holding an examination outside of Little Rock for the purpose of:

(1) Passing upon barbers' applications;

(2) Conducting an examination to determine an applicant's ability to receive a license and shall issue or refuse to issue a license thereon; and

(3) Transacting any other business which may properly come before it.



§ 17-20-206 - Rules and regulations -- Inspections.

(a) The State Board of Barber Examiners shall have authority to make and promulgate reasonable rules and regulations for the administration of the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 and for the purpose of carrying out the intent of these subchapters.

(b) It shall prescribe sanitary requirements for barbershops and barber schools, subject to the approval of the State Board of Health.

(c) Any member of the board or its inspectors shall have authority to enter upon and to inspect any barbershop or barber school at any time during business hours.

(d) A copy of the rules and regulations and sanitary requirements adopted by the board shall be furnished by the board to the owner or manager of each barbershop and barber school, and a copy shall be posted in a conspicuous place in the barbershop or barber school.

(e) The board may correct any conflicts contained herein by promulgation of rules and regulations, subject to the approval of the Attorney General.



§ 17-20-207 - Annual reports.

(a) The State Board of Barber Examiners shall annually, on or before January 1, make a report to the Governor of all its official acts during the preceding year and of its receipts and disbursements and such recommendations as it may deem expedient.

(b) At the time of filing its annual report with the Governor, the board shall mail a copy of this report to each barber in the state licensed by the board.



§ 17-20-208 - Fees.

(a) The State Board of Barber Examiners shall by regulation establish reasonable registration fees, renewal fees, examination fees, and such other fees as it deems necessary and appropriate to fulfill its duties.

(b) A duplicate certificate will be issued upon the filing of a statement covering the loss of the original certificate, certified by the oath of the applicant, and by submitting one (1) signed photograph, and the payment of a fee of five dollars ($5.00) for the issuance of the duplicate certificate. Each duplicate certificate shall have the word "Duplicate" stamped across the face thereof and will bear the same number as the original certificate that it was issued in lieu of.

(c) Funds thus realized shall be expended for:

(1) The payment of the salary of the Executive Secretary of the State Board of Barber Examiners;

(2) Expenses and stipends in accordance with § 25-16-901 et seq.;

(3) Salary of registered barber inspectors and stenographers;

(4) Retainer fees for attorneys;

(5) Publication of the Arkansas Barber Law, §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, 17-20-301 -- 17-20-310;

(6) Investigation of violations of the Arkansas Barber Law, §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, 17-20-301 -- 17-20-310; and

(7) Such other purposes as may be directed by the board.



§ 17-20-209 - Disposition of funds.

(a) (1) All moneys received by the State Board of Barber Examiners under §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 shall be paid to the Executive Secretary of the State Board of Barber Examiners, who shall give a proper receipt for those moneys. At the end of each month, he or she shall report to the Auditor of State the total amount received by him or her under the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 from all sources.

(2) The executive secretary shall at the same time deposit the entire amount of such receipts with the Treasurer of State, who shall place them to the credit of a special fund to be created and known as the "State Board of Barber Examiners Fund".

(b) (1) By its chair and executive secretary, the board shall from time to time certify to the Auditor of State the necessary expenses incurred by the board, including expense reimbursement and stipends as provided in § 25-16-901 et seq. The Auditor of State shall issue his or her warrant for the expenses, which shall be paid out of the funds so established for the maintenance of the board.

(2) No order shall be drawn by the Auditor of State on any fund other than the State Board of Barber Examiners Fund for any stipends or expenses of the board incident to the administration of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310.

(c) All funds so paid to the Treasurer of State shall remain and be a separate and permanent fund for the maintenance of the board and the administration of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310.

(d) All funds derived from civil penalties imposed by the board shall be deposited in one (1) or more depositories qualifying for the deposit of public funds. These funds shall be used by the board for administering the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310.






Subchapter 3 - -- Barber Law -- Registration

§ 17-20-301 - Certificate required.

(a) It shall be unlawful:

(1) To practice barbering in this state without a certificate of registration as a registered barber issued pursuant to the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 by the State Board of Barber Examiners as established in § 17-20-201 et seq.;

(2) To act or attempt to act as a barber without a certificate of registration as a registered barber duly issued by the board; and

(3) For any person, firm, or corporation to operate a barbershop unless it is at all times operated under the personal supervision and management of a registered barber.

(b) It shall be the responsibility of all barbershop owners to assure that their employees have appropriate licenses.



§ 17-20-302 - Qualifications of applicants.

Any person shall be qualified to receive a certificate of registration to practice as a registered barber who:

(1) Is qualified under the provisions of §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310;

(2) Is of good moral character and temperate habits;

(3) Has passed a satisfactory examination conducted by the State Board of Barber Examiners to determine his or her fitness to practice barbering and furnishes a diploma showing graduation from a grammar school or its equivalent as determined by an examination conducted by the board;

(4) Is at least sixteen and one-half (16 1/2) years of age; and

(5) Has received training approved by the appropriate licensing authorities.



§ 17-20-303 - Application.

(a) Any person, firm, or corporation desiring to operate as a barber, barbershop, barber corporation, or barber school or college shall file an application for a certificate of registration on a form furnished by the State Board of Barber Examiners.

(b) Any person who desires to practice barbering in this state shall file with the Executive Secretary of the State Board of Barber Examiners a written application, under oath, together with two (2) identical two-inch by three-inch signed photographs and satisfactory proof that the applicant is of good moral character.

(c) Any person recently coming into this state who has an unrevoked or unexpired license issued by the proper authorities of another state may be issued a certificate of registration as a registered barber upon making the application as required by law and upon the payment of a one hundred fifty dollar reciprocity fee, subject to the conditions outlined in subsection (d) of this section. The reciprocity fee shall include the license fee until the beginning of the next renewal period.

(d) (1) Any person applying for reciprocity who has at least one thousand five hundred (1,500) hours of training may be granted registration by reciprocity upon completion of those hours and proof of licensure by the proper authorities in the state in which the person received the training.

(2) Any person applying for reciprocity who has fewer than one thousand five hundred (1,500) hours of training must also have been continuously engaged in the practice of barbering for at least one (1) year in addition to providing proof of licensure in the state where the applicant received training or holds a license.



§ 17-20-304 - Examinations.

(a) An applicant for a certificate of registration to practice as a registered barber who fails to pass a satisfactory examination conducted by the State Board of Barber Examiners may apply for another examination at any future meeting of the board.

(b) The fee for each reexamination shall be the same as the fee for original examination.

(c) Any person enrolled as a student in any barber school in this state shall be given credit for all time spent therein.

(d) Examinations shall include both a practical demonstration and a written and oral test and shall embrace the subjects usually taught in schools of barbering approved by the board.

(e) A certificate of registered barber shall be issued by the board to any applicant who shall pass a satisfactory examination making a grade of not less than seventy-five percent (75%) in all subjects upon which he or she is examined and who shall possess the qualifications required in this chapter.



§ 17-20-305 - Display of certificates.

Every holder of a certificate of registration shall display it in a conspicuous place adjacent to or near his or her work chair.



§ 17-20-307 - Renewal -- Expiration -- Restoration.

(a) Every registered barber who continues in active practice or service shall annually on or before September 1 renew his or her certificate of registration by paying the required fee.

(b) Every certificate of registration which has not been renewed, as herein required, in any year shall expire on September 1 in that year.

(c) (1) A registered barber whose certificate of registration has been expired for sixty (60) days or less may have his or her certificate restored immediately upon payment of the required restoration fee.

(2) (A) Any registered barber who retires from the practice of barbering and fails to keep his or her registration certificate renewed for not more than three (3) years may renew his or her certificate of registration upon payment of the required restoration fee.

(B) If the time elapsed is more than three (3) years, he or she must take and pass the required examination and pay the examination fee as set forth by the board.



§ 17-20-308 - Grounds for disciplinary action.

The State Board of Barber Examiners may refuse to issue or renew or may suspend or revoke any certificate of registration, take other appropriate disciplinary action, and impose a civil penalty as provided in § 17-20-310 for any of the following:

(1) Conviction of a felony shown by a certified copy of the record of the court of conviction;

(2) Malpractice or gross incompetency;

(3) Affliction of the applicant, registered barber, or registered apprentice barber with an infectious or communicable disease;

(4) Advertising by means of knowingly false or deceptive statements;

(5) Advertising, practicing, or attempting to practice under a trade name or name other than one's own;

(6) Habitual drunkenness or habitual addiction to the use of morphine, cocaine, or other habit-forming drugs;

(7) Immoral or unprofessional conduct;

(8) The violation of any of the sanitary regulations promulgated by either the board or the Department of Health for the regulation of barbershops and barber schools; or

(9) Continuing employment in a barbershop wherein the sanitary regulations of the board or the department promulgated for the regulation of barbershops or barber schools are known by the registered barber or registered apprentice to be violated.



§ 17-20-309 - Denial, suspension, or revocation -- Procedure.

(a) No action in refusing to issue or renew or in suspending or revoking a certificate of registration for any of the causes listed in § 17-20-308 shall be taken until the accused has been furnished with a statement of the specific charges against him or her and notice of the time and place of hearing thereof.

(b) The statement of charges and notice must be served personally upon the person or mailed to his or her last known address at least twenty (20) days prior to the hearing.

(c) The accused may be present at the hearing in person or by counsel, or both.

(d) Upon the hearing of any such proceeding, the State Board of Barber Examiners may administer oaths and may procure, by its subpoena, the attendance of witnesses and the production of relevant books and papers.

(e) Any circuit court or any judge of a circuit court, either in term time or in vacation, upon application either of the accused or of the board or member thereof, may, by order duly entered, require the attendance of witnesses and the production of relevant books and papers before the board in any hearing relating to the refusal, suspension, or revocation of certificates of registration.

(f) If upon the hearing the board finds the charges are true, it may refuse to issue or renew a certificate of registration or may revoke or suspend the certificate if it has been issued.

(g) Any person aggrieved by the action of the board, as provided in this section, may appeal from the action to the Pulaski County Circuit Court and to the Supreme Court as in other cases made and provided.



§ 17-20-310 - Civil penalty.

(a) Whenever the State Board of Barber Examiners, after a hearing conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., determines that any person has violated any provision of the Arkansas Barber Law, §§ 17-20-101 -- 17-20-104, 17-20-201 -- 17-20-209, and 17-20-301 -- 17-20-310 or any regulation promulgated by the board pursuant to it, the board may impose a civil penalty on the person not to exceed two hundred fifty dollars ($250).

(b) (1) If a licensed barber against whom a civil penalty has been imposed by the board fails to pay the penalty, the board may file an action in the Pulaski County Circuit Court to collect the civil penalty.

(2) If the board prevails in the action, the defendant shall be directed to pay, in addition to the civil penalty, reasonable attorney's fees and costs incurred by the board in prosecuting the action.

(c) Any person aggrieved by the action of the board imposing civil penalties may appeal the decision in the manner and under the procedure prescribed in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for appeals from administrative decisions.






Subchapter 4 - -- Barber Schools

§ 17-20-401 - Definition.

As used in this subchapter, unless the context otherwise requires, "college" includes school of barbering, college of barbering, barber school, barber college, and any other place or institution of instruction training persons to engage in the practice of barbering.



§ 17-20-402 - Enforcement.

The State Board of Barber Examiners may commence and maintain all proper and necessary proceedings in order to enforce compliance with any provisions of the laws, rules, or regulations pertaining to the practice of barbering and, in addition to other remedies, may enforce compliance by injunction.



§ 17-20-403 - Application for registration -- Public welfare considerations.

(a) Every applicant for a certificate of registration to operate a new barber college shall offer proof sufficient to the State Board of Barber Examiners that the establishment of a new barber college in a particular area will not be detrimental to the public welfare.

(b) In considering whether the establishment of a new barber college in a particular area will be detrimental to the public welfare, the board shall consider the need for barber college facilities or additional barber college facilities, as the case may be, in the community where the proposed barber college is to be located, giving particular consideration to:

(1) The economic character of the community;

(2) The adequacy of existing barbershops and barber colleges in that community;

(3) The ability of the community to support the proposed barber college;

(4) The character of adjacent communities and the extent to which the establishment of the proposed barber college would draw patrons from such adjacent communities; and

(5) The social and economic effect of the establishment of a barber college on the community where it is proposed to be located and on the adjacent communities.



§ 17-20-404 - Application for registration -- Contents.

An application for a license and approval as a registered school or college of barbering shall contain, under oath of the applicant or proper officer of a corporation or association, the following:

(1) The full name of the applicant, person, association, or corporation;

(2) The exact location where the school or college is located or proposed to be located;

(3) Whether or not the school or college is owned or leased and, if leased, the name and residence of the owner or, if a corporation, the directors and stockholders thereof;

(4) A detailed drawing of the premises where the instruction is to take place, including the:

(A) Size of the building;

(B) Number of chairs available;

(C) Sanitary facilities;

(D) Name, number, and qualifications of the teachers on the staff; and

(E) Proposed number of students;

(5) A statement, certified to by a public accountant licensed to practice in this state, of the assets and liabilities of the person or firm making the application;

(6) Evidence that a financial responsibility bond for faithful performance of duty has been secured; and

(7) Evidence that a performance bond of ten thousand dollars ($10,000) guaranteeing the operation of the school or college for one (1) year has been secured.



§ 17-20-405 - Licensing prerequisites -- Managers and teachers.

(a) No school or college of barbering shall be approved by the State Board of Barber Examiners and no license shall be issued to operate or conduct any school or college of barbering until the following provisions are complied with:

(1) The management and faculty are registered barber teachers under this subchapter;

(2) The teacher must be a high school graduate;

(3) The teacher shall have completed a postgraduate course of six hundred (600) hours in barber teacher theory in an approved school, which school shall regularly offer such a course;

(4) At least one (1) approved teacher is teaching therein at all times and in charge of each daily class in theoretical scientific study, scientific barbering practice, and general barbering practice at all times;

(5) One (1) teacher is provided for every twenty (20) students; and

(6) (A) Every teacher shall pay a teacher license fee of forty dollars ($40.00) per year.

(B) For restoration of an expired license to practice as a teacher, the teacher shall pay a fee of forty-eight dollars ($48.00).

(b) Section 17-20-404(4)-(6) shall not apply to any school or college of barbering which was engaged in the operation or conduct of any such school or college on June 16, 1961.

(c) Any person who has been continuously licensed or registered in another state to practice barbering who also meets the requirements of subdivisions (a)(2) and (3) of this section may be issued a certificate of registration as a registered barber teacher upon making application as required by law and upon payment of a one hundred fifty dollar reciprocity fee to obtain registration in this state as a registered barber, plus a one hundred fifty dollar barber teacher reciprocity fee.



§ 17-20-406 - Manager certification.

Application for examination for a manager certificate shall be filed with the State Board of Barber Examiners on blank forms prepared and furnished by the board and shall be accompanied by the fee prescribed in § 17-20-409.



§ 17-20-407 - Curriculum.

(a) No school or college of barbering shall be approved by the State Board of Barber Examiners and no license shall be issued to operate or conduct any school or college of barbering until the applicant demonstrates to the board that it is fully qualified to thoroughly educate and instruct students in all subjects necessary and required to qualify them as competent barbers.

(b) No school of barbering shall be approved by the board unless it:

(1) Requires as a prerequisite to admission thereto graduation from an eighth grade school or possession of an equivalent education to be determined by an examination conducted by the board;

(2) (A) Requires as a prerequisite to graduation a course of instruction and practice of not fewer than five hundred fifty (550) hours for licensed cosmetologists, and for all other students not less than one thousand five hundred (1,500) hours of continuous study and practice of not more than eight (8) hours in any one (1) day, five (5) days a week, within a period of not fewer than nine (9) months from the date of enrollment.

(B) The course of instruction shall include the following subjects:

(i) Scientific fundamentals for barbering;

(ii) Physiology;

(iii) Hygiene;

(iv) Elementary chemistry relating to sterilization and antiseptics;

(v) Massaging and manipulating the muscles of the face, neck, and scalp;

(vi) Hair cutting;

(vii) Bobbing;

(viii) Waving;

(ix) Shaving;

(x) Beard trimming; and

(xi) Chemical services.

(c) Each barber college shall:

(1) Conduct a course of study and training which shall consist of not fewer than five hundred fifty (550) hours for students who are licensed cosmetologists, and as to all other students not fewer than one thousand five hundred (1,500) clock hours. The average daily schedule of each student shall consist of the following:

(A) One and one-fourth (11/4) clock hours of theoretical study in a classroom;

(B) One and one-fourth (11/4) clock hours of scientific barber practice in a classroom other than general clinic; and

(C) Five (5) clock hours of general barber practice. Each barber college shall average five and one-half (51/2) haircuts or shaves per day per student;

(2) Teach no fewer than one-third (1/3) of its total enrollment scientific barbering practice, theory, or general barber practice at one (1) time;

(3) Submit a daily schedule of its course of study to the board for its approval and post a copy of the approved schedule in its general clinic where it can be easily read by all students; and

(4) Require a maximum attendance in all subjects. No student shall be permitted to spend more than eight (8) hours in the college in any one (1) day.



§ 17-20-408 - Facility -- Equipment.

(a) (1) No school or college of barbering shall be approved by the State Board of Barber Examiners and no license shall be issued to operate or conduct any school or college of barbering until one (1) chair is available for each student.

(2) The chairs shall be five feet (5') from center to center.

(b) Each barber college shall have within the premises in which it is located adequate space to accommodate all facilities required by the board. Each barber chair in each college shall be of such construction that it may readily be cleaned, and it shall be mechanically workable and in good working order. Space between barber chairs and space between barber chairs and the work stand or wall shall be adequate so that no student will be hampered in the performance of his or her work. After the adoption of these rules, compliance with the requirements of this subsection shall be subject to the determination of the board and its approval.

(c) Square foot requirements for a barber school or college shall be determined by the board.

(d) The classroom shall be equipped with sufficient seating capacity for all students attending the classroom and shall have the following equipment:

(1) One (1) lavatory with hot and cold running water for every two (2) barber chairs to be approved for scientific practice classes;

(2) One (1) blackboard not less than six feet by three and one-half feet (6' x 31/2') in size;

(3) One (1) chart of the skin and hair;

(4) One (1) chart of the muscles of the head, face, and neck;

(5) One (1) chart of the nerves of the head, face, and neck;

(6) One (1) chart of the bones of the head and face;

(7) One (1) chart of the blood supplied to the head and face;

(8) One (1) standard dictionary;

(9) One (1) medical dictionary; and

(10) One (1) microscope for the study of bacteria.

(e) The floor of the practical training room shall be covered with tile or any type of first-grade linoleum and shall have available the following equipment and facilities:

(1) A minimum of fifteen (15) barber chairs in modern and new condition;

(2) One (1) lavatory for each two (2) chairs;

(3) One (1) closed cabinet for tools and linens for each chair;

(4) One (1) approved soiled towel container with hinged lid or door for each chair;

(5) One (1) sterilization solution container for each chair adequate in size to accommodate all instruments to be used on each patron;

(6) One (1) ultraviolet lamp for every twenty (20) students or a fraction thereof;

(7) One (1) infrared generator for every twenty (20) students or a fraction thereof;

(8) One (1) high-frequency unit for every twenty (20) students or a fraction thereof;

(9) One (1) mechanical hand vibrator for every ten (10) students or a fraction thereof;

(10) One (1) hair dryer; and

(11) One (1) time clock.

(f) Each barber college shall have adequate ventilating and lighting equipment approved by the board.

(g) Each barber college having both men and women in its enrollment shall provide one (1) toilet for men and one (1) toilet for women.



§ 17-20-409 - Fees.

(a) No school or college of barbering shall be approved by the State Board of Barber Examiners and no license shall be issued to operate or conduct any school or college of barbering until the applicant pays the initial license fee of five hundred dollars ($500). Thereafter the school or college shall pay an annual renewal fee of one hundred fifty dollars ($150).

(b) Other fees applicable to barber schools or colleges are:

(1) Teacher, manager, or instructor examination ..................... $80.00

(2) Teacher, manager, or instructor license ..................... 40.00

(3) Restoration of a teacher, manager, or instructor license ..................... 48.00



§ 17-20-410 - Revocation or suspension of certificate.

The State Board of Barber Examiners may revoke or suspend any certificate of school license or registration upon finding that the school or college fails to comply with the provisions of this subchapter or with the rules and regulations prescribed by the board.



§ 17-20-420 - Application for enrollment.

(a) No school of barbering shall enroll or admit any student thereto unless the student makes and files in duplicate a duly verified application. This application shall be of such form and contain such matters as the State Board of Barber Examiners may prescribe and shall be obtained by the student or the school from the board.

(b) One (1) copy of the application shall be retained by the school enrolling or admitting the student, and one (1) copy shall be filed by the school with the board.



§ 17-20-421 - Applicants for admission or examination -- Qualification.

Every applicant for entrance as a student in a barber college or for admittance to examination to receive a certificate of registration as a registered barber shall have a diploma showing completion of the eighth grade or a certification of equivalency issued by the State Board of Barber Examiners in this or any other state or country from which the applicant is applying.



§ 17-20-422 - Application for examination.

Each applicant for an examination shall:

(1) Make application to the State Board of Barber Examiners at least ten (10) days prior to examination date on blank forms prepared and furnished by the board, the application to contain proof under the applicant's oath of the particular qualifications of the applicant;

(2) Furnish to the board a certificate from a practicing medical doctor of this state dated not more than ten (10) days prior to the date of application attesting that he or she is free from any contagious or infectious disease;

(3) Furnish to the board two (2) signed photographs of the applicant, size two inches by three inches (2'' x 3''), one (1) to accompany the application and one (1) to be returned to the applicant to be presented to the board when the applicant appears for examination; and

(4) Pay the required fee to the board as provided by law.



§ 17-20-423 - Sanitary rules and regulations.

Each barber college shall furnish each student upon enrollment a copy of the rules and regulations governing sanitary conditions of barber shops of this state as registered with the Secretary of State.



§ 17-20-424 - Inspection of student work.

Each barber college shall require that a patron shall not be released from a chair after being served by a student until all the work performed by the student has been thoroughly inspected and approved by a teacher.






Subchapter 5 - -- Barber Technicians

§ 17-20-501 - Scope of employment.

A certified barber technician may be employed in a licensed barber shop and may assist the barber in shampooing and sterilizing so long as the shampooing and sterilizing is done and performed under the direct personal supervision of a licensed barber. The barber technician shall not be permitted to cut or style hair or otherwise engage in the practice of barbering.



§ 17-20-502 - Certification.

(a) The State Board of Barber Examiners shall issue a barber technician certification to a person who has:

(1) Completed the twelfth grade of school;

(2) Completed at least twenty (20) full working days' study at an approved school of barbering, which study shall include subjects designated by the board;

(3) Completed not fewer than twenty (20) hours' study of sterilization of tools and of the barber laws of the State of Arkansas; and

(4) Satisfactorily passed an examination prepared by and conducted by the board to determine the applicant's fitness and ability to practice as a barber technician.

(b) (1) Alternatively, the board shall issue a barber technician certification provided the person has:

(A) Completed the twelfth grade of school;

(B) Completed a sixty-day apprenticeship program under the instruction of a licensed barber and designed by the board, which shall include a thorough study of sterilization of tools and of the barber laws of the State of Arkansas; and

(C) Satisfactorily passed an examination prepared and conducted by the board to determine the applicant's fitness and ability to practice as a barber technician.

(2) Any person participating in the aforementioned apprenticeship program shall be allowed to take the examination prepared by the board only upon certification by the instructing barber that the person has completed the course as designed by the board.



§ 17-20-503 - Certificate authorizing barbershop to employ.

Upon application of a licensed barbershop and upon receipt of the application fee of thirty-five dollars ($35.00), the State Board of Barber Examiners shall issue a certificate authorizing the licensed barbershop to employ not more than two (2) persons as barber technicians. Persons so employed must have completed the eighth grade of school and be registered with the board.









Chapter 21 - Beauty Pageants

Subchapter 1 - -- General Provisions

§ 17-21-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) "Beauty pageant" means any contest or competition in which entrants are judged on the basis of physical beauty, skill, talent, poise, and personality and in which a winner or winners, are selected as representing an ideal in one (1) or more of these areas.

(B) "Beauty pageant" as defined herein, shall not include any such contest or competition in which no application fee or entrance charge is made for contestants, to which no admission charge is made for attendance, and in connection with which no tickets or chances are sold;

(2) "Bond" means a surety bond with power of attorney attached and which names the Arkansas resident agent for the surety company;

(3) "Director" means the Director of the Department of Finance and Administration;

(4) "Entrant's fee" means any payment of money or other thing of value, including, but not limited to, the selling of advertisements or tickets, or the obtaining of sponsors, which activity is a precondition to participation in a beauty pageant; and

(5) "Operator" means any person, franchisee, firm or corporation, civic group, or elementary or secondary educational institution that promotes, organizes or otherwise operates, a beauty pageant, participation in which is limited to persons paying an entrant's fee.



§ 17-21-102 - Penalties.

Violation of this chapter shall constitute a misdemeanor punishable by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).



§ 17-21-103 - Rules and regulations.

The Director of the Department of Finance and Administration may adopt rules and regulations to administer the provisions of this chapter. Such rules and regulations shall be adopted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-21-104 - Exemptions.

The provisions of this chapter shall not apply to any operator which has existed as an operation for at least twenty-five (25) years, and its affiliates, whether now or hereafter, and whose continuing primary function involves the annual organization, promotion, and sponsoring of a statewide talent and beauty pageant in which contestants compete for scholarships, awarded by the operator, as well as for the opportunity of being Arkansas' representative and contestant in an annual nationwide talent and beauty pageant with which the operator is affiliated.






Subchapter 2 - -- Registration

§ 17-21-201 - Registration of operators -- Renewal -- Fee.

(a) No person shall conduct a beauty pageant in Arkansas unless registered with the Director of the Department of Finance and Administration on forms prescribed by him or her. Registration in another state as a beauty pageant operator shall not be effective in this state.

(b) The registration form shall contain, but shall not be limited to, the following information:

(1) Name, address, and telephone number of the operator;

(2) Name, address, and telephone number of the individual or officer of the organization having full responsibility for the conducting of the pageant;

(3) Names of pageants customarily promoted by the operator; and

(4) Name, address, and telephone number of the financial institution in which the entrant's fee is held.

(c) (1) In order to continue to hold a valid registration in a subsequent year, each operator shall annually renew his or her registration.

(2) Each registration shall expire on December 31 of each year.



§ 17-21-202 - Bond.

(a) Except as provided in § 17-21-203, each operator shall, at the time of registration, file and have approved by the Director of the Department of Finance and Administration, a bond in which the candidate for registration shall be the principal obligor in the sum of ten thousand dollars ($10,000).

(b) The bond shall be payable to the State of Arkansas for the use of the director and any person who may have a cause of action against the obligor of the bond for any losses caused by a failure to conduct a beauty pageant.



§ 17-21-203 - Exemptions from certain requirements.

A bona fide civic club in existence for at least one (1) year, a nonprofit organization, a religious organization or church, a local government entity or school, or any organization auxiliary to or affiliated with such local governmental entities or schools, including, but not limited to, county fair boards and school booster clubs, shall be exempt from the requirements of §§ 17-21-201(c) and 17-21-202.



§ 17-21-204 - Cancellations -- Refunds.

(a) If a beauty pageant is cancelled or otherwise does not take place, all entrants' fees shall be refunded by the operator.

(b) The surety shall be liable for any unrefunded entrants' fees in the case of a default by the operator.



§ 17-21-205 - Denial, suspension, revocation of registration.

The Director of the Department of Finance and Administration may deny, suspend, or revoke a registration for:

(1) A violation of any of the provisions of this chapter; or

(2) The making of a false statement on the registration application form.









Chapter 22 - Boxing, Wrestling, Etc.

Subchapter 1 - -- General Provisions

§ 17-22-101 - Definitions.

For purposes of this chapter:

(1) "Amateur" means a person who has never received nor competed for any purse or other compensation in an amount that exceeds the sum established by the State Athletic Commission in its rules for:

(A) Expenses of training; or

(B) Participating in a combative sports contest or exhibition;

(2) "Boxing" means to compete with the fists;

(3) (A) "Combative sports" means boxing, kickboxing, wrestling, martial arts, or any combination thereof, or any form of competition in which a blow is struck which may reasonably be expected to inflict injury.

(B) "Combative sports" does not include student training or an exhibition of a student's skill when:

(i) Conducted by a martial arts school or an association of martial arts schools;

(ii) The student's participation is for health and recreational purposes rather than competition; and

(iii) The intent is to use only partial contact;

(4) "Commission" means the State Athletic Commission as provided in § 17-22-201;

(5) "Exhibition" means any engagement in which the participants show or display their skills without necessarily striving to win;

(6) "Kick boxing" means any form of boxing in which blows are delivered with the hand and any part of the leg below the hip, including the foot;

(7) "Manager" means any person who directly or indirectly controls or administers the combative sports affairs of any professional participant of the same;

(8) "Martial arts" or "mixed martial arts" means any discipline in which the participants utilize kicks, punches, blows, strikes, or other techniques, including without limitation any form of judo, kung fu, karate, and tae kwon do, ju jitsu, or any combination thereof;

(9) "Match" means any engagement in which the participants show or display their skills while striving in good faith to win;

(10) "Person" means any individual, partnership, corporation, association, or club;

(11) "Professional" means an individual who is eighteen (18) years of age or older and who, as a means of obtaining pecuniary gain:

(A) Competes for money, prizes, or purses in combative sports contests or exhibitions; or

(B) Teaches, instructs, or assists in the practice of professional combative sports;

(12) "Promoter" means any person, club, organization, corporation, or association, and in the case of a corporate promoter includes any officer, director, employee, or stockholder thereof who produces, arranges, or stages any professional boxing, kick boxing, wrestling, or martial arts match or exhibition; and

(13) "Wrestling" means any form of combat between two (2) or more participants in which a participant delivers blows to his or her opponent's body, executes throws to his or her opponent's body, or applies holds to his or her opponent's body.






Subchapter 2 - -- State Athletic Commission

§ 17-22-201 - Creation -- Members.

(a) A State Athletic Commission is created, which shall consist of seven (7) members who shall be at least twenty-five (25) years of age.

(b) (1) Members shall be appointed by the Governor for a term of two (2) years.

(2) Two (2) of the members of the commission shall be members of the state executive committees of any patriotic organizations chartered by authority of a special act of the Congress of the United States.

(3) One (1) member shall be a representative of the field of physical education.

(4) One (1) member shall be a representative of the field of sports promotion.

(5) One (1) member shall be a consumer representative.

(6) The remaining two (2) members may be citizens at large but shall have experience with combative sports.

(7) (A) Furthermore, one (1) of the seven (7) members of the commission shall be a member of a minority race.

(B) One (1) of the seven (7) members shall be a senior citizen.

(C) Four (4) of the seven (7) members shall have experience with combative sports.

(c) The members of the commission shall serve without pay.

(d) The members of the commission shall have authority to promulgate such rules and regulations as are necessary for the operation and enforcement of this chapter and not in conflict with this chapter.

(e) The members of the commission may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) When any member of the commission shall cease to be a member of the state executive committee of any such patriotic organization as herein mentioned, his or her commission as a member of the commission shall automatically expire. The Governor shall appoint a successor, whose qualifications shall be as prescribed in this section.



§ 17-22-202 - Chair.

The State Athletic Commission shall elect one (1) of its members as chair.



§ 17-22-203 - Secretary.

(a) The State Athletic Commission shall have authority to select a secretary and fix the salary thereof at a sum not to exceed the maximum annual salary prescribed for such a position in the biennial appropriation for the commission.

(b) The secretary shall:

(1) Keep in the office of the commission a full, complete, and up-to-date record of all the proceedings of the commission;

(2) Keep an up-to-date account of all money received by him or her on behalf of the commission; and

(3) Perform such other duties as shall be prescribed by the commission.



§ 17-22-204 - Authority.

(a) (1) The State Athletic Commission shall have the sole discretion, management, control, and jurisdiction over all combative sports matches and exhibitions in this state.

(2) Combative sports matches and exhibitions declaring themselves amateur are governed by the commission unless sanctioned by a body approved in writing by the commission, including without limitation:

(A) A federally recognized sanctioning body; or

(B) A national oversight body with 501(c)(3) status under the Internal Revenue Code operating in at least six (6) states.

(b) The commission shall have the authority to appoint inspectors and other officials necessary to properly conduct any match or exhibition authorized by this chapter.

(c) The commission shall have the authority to adopt and promulgate, amend, or abrogate any and all rules and regulations considered by it necessary or expedient for the performance of its functions as provided in this chapter and in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) The commission may issue subpoenas, examine witnesses, and administer oaths and shall, at its discretion, investigate allegations or practices violating the provisions of this chapter.

(e) The commission shall have the authority to hire an investigator for the purposes outlined in this section.

(f) The commission shall have the authority to require insurance for combative sports with limits to be adjusted by the rules and regulations of the commission.

(g) The commission shall have the authority to make a claim on the bond or check posted by a promoter for combative sports events in order to make reimbursements for any unpaid fees, prize money, or other financial commitments of the promoter related to combative sports activity licensed by the commission.



§ 17-22-205 - Personal liability.

The members of the State Athletic Commission and employees of the commission shall not be personally liable for acts performed in carrying out their official duties except in the case of gross misconduct, and no legal action shall be maintained against any member or employee of the commission for such acts except in the case of gross misconduct.



§ 17-22-206 - Combative sports.

The General Assembly finds and declares to be the public policy of this state that it is in the best interest of the public and combative sports that combative sports be subject to an effective and efficient system of strict control and regulation in order to protect the safety and well-being of the participants in combative sports matches and exhibitions and to promote the public confidence in the regulatory process and the conduct of combative sports matches and exhibitions. To further such public confidence and trust, the State Athletic Commission shall have the authority to adopt and promulgate, amend, or abrogate any and all rules and regulations concerning combative sports.



§ 17-22-207 - Civil penalties.

(a) Any person who, after notice and hearing, is found by the State Athletic Commission to have violated any provision of this chapter or any rules or regulations of the commission may be assessed a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation.

(b) The penalty provided for in this section plus interest at ten percent (10%) per annum shall be paid to the commission before the penalized person can be issued a license by the commission.

(c) The commission shall have the authority to file suit in the Pulaski County Circuit Court or the circuit court of the county in which the person resides to obtain a judgment for the amount of any penalty not paid within thirty (30) days of service on the person of the order assessing the penalty, unless the circuit court enters a stay pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-22-208 - Combative sports elimination contests.

(a) This chapter applies to combative sports elimination contests in which:

(1) The contestants compete for prizes only in combative sports elimination contests and are not:

(A) Professional boxers licensed through the Professional Boxing and Safety Act of 1996, 15 U.S.C. § 6301 et seq., competing in four (4) or more rounds of non-elimination boxing; or

(B) Professional mixed martial arts combatants;

(2) Each bout is scheduled to consist of three (3) or fewer one-minute rounds with combative sports elimination contests conducted on no more than two (2) consecutive calendar days;

(3) Contestants are prohibited from competing for more than twelve (12) minutes on each combative sports elimination contest day;

(4) The contestants participating in the combative sports elimination contest are to be insured by the promoter for not less than five thousand dollars ($5,000) for medical and hospital expenses to be paid to the contestants to cover injuries sustained in the combative sports elimination contest and for not less than five thousand dollars ($5,000) to be paid in accordance with the statutes of descent and distribution of personal property if a contestant dies as a result of injuries sustained in the combative sports elimination contest;

(5) A licensed physician is in attendance at ringside, and the physician has authority to stop the combative sports elimination contest for medical reasons;

(6) All contestants pass a physical examination given by a licensed physician before the combative sports elimination contest;

(7) A preliminary breath test is administered to each contestant that indicates a blood alcohol content of two-tenths of one percent (0.2%) or less; and

(8) The promoter conducts the combative sports elimination contest in compliance with the following:

(A) A contestant who has lost by a technical knockout is not permitted to compete again for a period of thirty (30) calendar days or until the contestant has submitted to the promoter the results of a physical examination equivalent to that required of professional boxers or professional mixed martial arts combatants;

(B) (i) The ringside physician examines a contestant who has been knocked out in a combative sports elimination contest or whose fight has been stopped by the referee because the contestant received hard blows to the head that made the contestant defenseless or incapable of continuing immediately after the knockout or stoppage.

(ii) The ringside physician may recommend post-fight neurological examinations, which may include computerized axial tomography scans or magnetic resonance imaging, to be performed on the contestant immediately after the contestant leaves the location of the combative sports elimination contest.

(iii) The promoter shall not permit the contestant to compete until a physician has certified that the contestant is fit to compete.

(iv) If the physician recommends further neurological examinations, the promoter shall not permit the contestant to compete until the promoter receives copies of examination reports demonstrating that the contestant is fit to compete;

(C) (i) The promoter shall require that a contestant who has sustained a severe injury or knockout in a combative sports elimination contest be examined by a physician.

(ii) The promoter shall not permit the contestant to compete until the physician has certified that the contestant has fully recovered;

(D) The promoter shall not permit a contestant to compete in a combative sports elimination contest for a period of not less than sixty (60) days if the contestant has been knocked out or has received excessive hard blows to the head that required the fight to be stopped;

(E) A contestant who has been knocked out twice in a period of three (3) months or who has had excessive head blows causing a fight to be stopped shall not be permitted by a promoter to participate in a combative sports elimination contest for a period of not less than one hundred twenty (120) days after the second knockout or stoppage;

(F) A contestant who has been knocked out or had excessive hard blows to the head causing a fight to be stopped three (3) times consecutively in a period of twelve (12) months shall not be permitted by a promoter to participate in a combative sports elimination contest for a period of one (1) year after the third knockout; and

(G) Before resuming competition after any of the periods of rest prescribed in subdivisions (a)(8)(D) -- (F) of this section, a promoter shall require the contestant to produce a certification by a physician stating that the contestant is fit to take part in a combative sports elimination contest.

(b) As part of the physical examination given before the combative sports elimination contest, the licensed physician or other trained person shall administer a preliminary breath test in compliance with standards imposed in rules promulgated by the Department of Arkansas State Police regarding equipment calibration and methods of administration.

(c) (1) The promoter shall keep a log of preliminary breath test results of contestants on file at its place of business for at least three (3) years after the date of administration of the test.

(2) These results shall be made available to law enforcement officials upon request.

(d) A combative sports elimination contest held under subsection (a) of this section is not considered to be in violation of the law.

(e) Any person violating the provisions of this section shall be guilty of a Class A misdemeanor and shall be subject to a fine not to exceed one thousand dollars ($1,000).






Subchapter 3 - -- Licensing

§ 17-22-301 - Authorized matches and exhibitions.

(a) All combative sports matches or exhibitions in this state are subject to the requirements of this chapter and the rules and regulations of the State Athletic Commission unless exempted by § 17-22-204(a) or § 17-22-101(3)(B).

(b) All matches or exhibitions as provided in subsection (a) of this section shall be conducted only in accordance with the provisions of this chapter and acts amendatory or supplemental hereto and in accordance with the rules and regulations of the commission.



§ 17-22-302 - Issuance of licenses -- Fees.

(a) The State Athletic Commission shall have the authority to appoint and issue annual licenses to the following persons with regard to participation in combative sports in this state:

(1) A person engaging in combative sports;

(2) A promoter of a combative sports match or exhibition;

(3) A manager;

(4) A matchmaker;

(5) A referee;

(6) A judge;

(7) A physician;

(8) A timekeeper; and

(9) A person arranging, participating in, or otherwise involved with matches and exhibitions as provided in § 17-22-301(a).

(b) The commission shall have the authority to refuse to issue a license to any person or organization that has been sanctioned in any way by any comparable licensing body of another state.

(c) Fees for the licenses shall be established by the commission.

(d) All licenses as provided in this section shall expire annually on June 30.



§ 17-22-303 - License required -- Penalty for unlicensed activity.

(a) No person shall participate in or engage in the promotion of a combative sports match or exhibition in this state without first having obtained a license from the State Athletic Commission.

(b) No person shall participate in a combative sports match or exhibition as a manager, matchmaker, referee, judge, physician, or timekeeper, without first having obtained a license from the commission.

(c) Any person mentioned in subsection (a) or (b) of this section who does not first obtain a license from the commission before participating in a combative sports match or exhibition shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500).

(d) A venue, entity, or person who knowingly assists in making an unlicensed combative sports match or exhibition occur shall be subject to the penalties under subsection (c) of this section.



§ 17-22-304 - Bond required.

As a condition to the issuance of a license as provided in § 17-22-302(a)(2), the person applying for the license shall file with the State Athletic Commission a cashier's check, a letter of credit, or a corporate surety bond in an amount to be established by the commission in its rules, but not less than the sum of one thousand dollars ($1,000) written by a corporate surety authorized to do business in this state, conditioned upon the licensee's payment of all taxes and other charges due the state and its political subdivisions on account of such matches or exhibitions.



§ 17-22-305 - Refusal or revocation of license.

(a) The State Athletic Commission may refuse for good cause to issue a license under § 17-22-302(a).

(b) The commission may also revoke for good cause any license granted under authority of this chapter.



§ 17-22-306 - Fees.

(a) (1) Within five (5) business days after a combative sports match or exhibition, the licensed manager, promoter, or person responsible for the match or exhibition shall furnish to the State Athletic Commission a written report under the penalty of perjury on a form that shall be provided by the commission showing the number of tickets that were issued or sold and the gross receipts therefor without any deductions whatsoever.

(2) (A) The person shall also pay to the commission at the same time a five percent (5%) fee of the total gross receipts received from admission charges for each exhibition held under the authority of this chapter.

(B) The five percent (5%) shall be computed using gross gate receipts, unless the venue collects and remits sales tax for the promoter.

(C) If the venue collects and remits sales tax for the promoter, the five percent (5%) shall be computed on the net gate receipts after sales tax.

(b) (1) The commission may designate a representative to be present and to observe the computation of the number of tickets issued or sold and the determination of the gross receipts.

(2) (A) When the tickets are sold through an electronic ticket system, the commission may accept a computerized certification of tickets sold and a statement from the venue.

(B) The statement from the venue shall be signed by an arena representative and the promoter.









Chapter 23 - Buyers of Precious Metals

Subchapter 1 - -- General Provisions

§ 17-23-101 - Definitions.

As used in this chapter:

(1) (A) "Dealer" means a person, corporation, partnership, or other entity that engages in the business of purchasing precious metals or precious items, or both, for the purpose of reselling the items in any form.

(B) "Dealer" does not include a person, corporation, partnership, or other entity engaged in a business that is exempted under § 17-23-102;

(2) "Permanent place of business" means a fixed premises either owned by the dealer or leased by the dealer for a period of at least one (1) year;

(3) "Person" means any individual, partnership, corporation, association, or other business entity;

(4) "Precious items" means precious or semiprecious stones or pearls whether mounted or unmounted;

(5) "Precious metals" means an article made, in whole or in part, of gold, silver, platinum, or a combination of gold, silver, or platinum;

(6) "Purchase" means the acquisition of a precious metal or a precious item, or both, for a consideration of cash, goods, or other precious metals or precious items; and

(7) "Silver" means sterling silver.



§ 17-23-102 - Exemptions.

The provisions of this chapter shall not apply to the following:

(1) Transactions involving the sale or transfer of precious metals by a wholesale jeweler to a retail jeweler or licensed dealer;

(2) Transactions involving coins regardless of whether or not such coins contain precious metals;

(3) Any financial institution, which is covered by federal or state deposit insurance;

(4) Any person doing business under the laws of this state or the United States relating to any broker-dealer, or commodity futures commission merchant, or commodity trading advisor or agent duly registered and regulated by the State Securities Department or the United States Commodity Futures Trading Commission; or

(5) Pawn brokers.



§ 17-23-103 - Penalties.

(a) Every person who shall violate the provisions of this chapter and be found guilty shall be fined not more than five hundred dollars ($500) or imprisoned for not more than one (1) year, or both.

(b) If the value of the property involved in a transaction which is in violation of this chapter exceeds five hundred dollars ($500), a person convicted of a violation shall be fined not more than two thousand dollars ($2,000) or imprisoned for not more than three (3) years, or both.



§ 17-23-104 - Civil liability.

(a) Any person who has been damaged or injured by the failure of a person required to be licensed under this chapter to comply with the provisions of this chapter may recover the actual damages sustained.

(b) The court in its discretion may also award punitive damages and the cost of suit and reasonable attorney's fees to a prevailing plaintiff.






Subchapter 2 - -- Licensing

§ 17-23-201 - Registration required.

A person shall not engage in the business of purchasing precious metals or precious items from the general public for the purpose of reselling the precious metals or precious items in any condition without first registering with the local law enforcement agency in the jurisdiction in which the business or the seller is located.



§ 17-23-202 - Registration.

(a) (1) A dealer shall register with local law enforcement in writing and on the form prescribed by the local law enforcement agency at least twenty-four (24) hours prior to conducting business in that jurisdiction.

(2) The registration shall include:

(A) (i) The name of the registrant.

(ii) If the registrant is a partnership or association, the name of each member of the partnership or association.

(iii) If the registrant is a corporation, the name of each officer and director and of the principal owner or owners of the issued and outstanding capital stock in the corporation;

(B) The residence and business address for each person listed under subdivision (a)(2)(A) of this section;

(C) The city or town with the street and number where the business is to be conducted;

(D) A statement that the registrant has:

(i) A bona fide established place of business used primarily for the purchase of precious metals and precious items; and

(ii) A telephone number listed in the name of the business; and

(E) The name, address, and telephone number of the person designated to receive legal process in the event of the commencement of any legal action in any court against the registrant.

(b) A nonresident applicant shall provide the principal place of business without the state and such further information as the department may require for the administration of its duties under this chapter.



§ 17-23-203 - Seller identification.

(a) A dealer required to register under this chapter shall require the following from each seller of precious metals or precious items:

(1) Proof of identification in the form of a valid driver's license, identification card, armed services identification card, or other valid photo identification;

(2) A signed statement stating that the seller is the legal owner of the property or is the agent of the owner authorized to sell the property, and when and where or in what manner the property was obtained; and

(3) A legible print of his or her right thumb as an identifying mark on the form.

(b) (1) A dealer shall not purchase precious metals or precious items from a person under eighteen (18) years of age unless the person is accompanied by a parent or guardian who provides identification that establishes that relationship.

(2) Both the person under eighteen (18) years of age and the parent or guardian shall submit the identification required under subdivision (a)(1) of this section, and records of the identification of both shall be maintained as provided under § 17-23-206.



§ 17-23-204 - Melt-down bullion.

When a proposed transaction involves the buying of precious metal bulk bullion which appears to have been the result of a melt-down of a former article containing a precious metal, the buyer must first inquire as to what was the source of the item before the melt-down and must notify the Department of Arkansas State Police or the office of the county sheriff or municipal police department and obtain permission from that law enforcement agency before consummating any agreement.



§ 17-23-205 - Disclosures.

Every person required to be licensed under this chapter shall inform the prospective seller of the price per ounce currently being paid for the particular precious metal offered by the prospective seller, and the precious metals shall be weighed in full sight of the prospective seller.



§ 17-23-206 - Records.

(a) Every person registered under this chapter shall keep a record book containing a comprehensive record of all transactions concerning precious metals or precious items.

(b) The record shall include:

(1) The name, address, and telephone number of the seller;

(2) The date of birth of the seller;

(3) The signature of the seller;

(4) A description of the seller, including height, weight, race, complexion, and hair color;

(5) The driver's license, identification card, or other photo identification number provided under § 17-23-203(a)(1) and the jurisdiction of issuance; and

(6) A complete and accurate description of the property purchased, including any serial numbers or other identifying marks or symbols and the date and hour of the transaction.

(c) All persons registered under this chapter shall at least weekly deliver or mail to the chief law enforcement officer of the city or town or the sheriff of the county in which the business is located a written or electronic copy of all entries in the record required to be kept by subsections (a) and (b) of this section during the preceding seven-day period.

(d) All records and reports received by the chief law enforcement officer of the city or town or sheriff of the county shall be available for inspection only by law enforcement officers for law enforcement purposes.



§ 17-23-207 - Holding periods.

(a) All persons registered under this chapter shall retain possession of precious metals or precious items in an unaltered condition for fifteen (15) business days after delivering the list to the chief law enforcement officer of the city or town or sheriff of the county as required under § 17-23-206.

(b) If the chief law enforcement officer of the city or town or sheriff of the county or the prosecuting attorney has probable cause to believe that precious metals or precious items have been stolen, he or she may give notice to the registrant to retain the precious metal or precious item for a specific period of time.



§ 17-23-208 - Disposition of funds.

All fees collected under the provisions of this chapter shall be classified as special revenues and shall be deposited in the Department of Arkansas State Police Fund.









Chapter 24 - Collection Agencies

Subchapter 1 - -- General Provisions

§ 17-24-101 - Definition.

As used in this chapter, unless the context otherwise requires, "collection agency" means any person, partnership, corporation, association, limited liability corporation, or firm which engages in the collection of delinquent accounts, bills, or other forms of indebtedness owed or due or asserted to be owed or due to another or any person, partnership, corporation, association, limited liability corporation, or firm using a fictitious name or any name other than its own in the collection of their own accounts receivable, or any person, partnership, corporation, association, limited liability corporation, or firm which solicits claims for collection or any person, partnership, corporation, association, limited liability corporation, or firm that purchases and attempts to collect delinquent accounts or bills.



§ 17-24-102 - Exemptions.

(a) This chapter does not apply to:

(1) Regular employees of a single creditor;

(2) Banks;

(3) Trust companies;

(4) Savings and loan associations;

(5) Abstract companies doing an escrow business;

(6) Licensed real estate brokers and agents when the claims or accounts being handled by the broker or agent are related to or in connection with the broker's or agent's regular real estate business;

(7) Express and telegraph companies subject to public regulation and supervision;

(8) Attorneys at law who use their own names or the names of their law firms to collect or attempt to collect claims, accounts, bills, or other forms of indebtedness owed to them individually or as a firm;

(9) (A) Persons, firms, corporations, associations, limited liability corporations, or partnerships handling claims, accounts, or collections under an order of any court.

(B) However, child support collection agencies not operating pursuant to Title IV-D of the Social Security Act are not exempt from this chapter and shall be subject to licensure; and

(10) Any person, firm, corporation, association, limited liability corporation, or partnership that, for a valuable consideration, purchases accounts, claims, or demands of another that were not in default or delinquent at the time of acquisition and then in the purchaser's own name proceeds to assert or collect the accounts, claims, or demands.

(b) Nothing in § 17-24-301, § 17-24-309, § 17-24-401, or this chapter with respect to licensure by the State Board of Collection Agencies or limitations of fees for collection services shall include or be applicable to attorneys at law licensed to practice in the State of Arkansas who are engaged in rendering legal services for clients in the collection of accounts, debts, or claims, nor shall § 17-24-301, § 17-24-309, § 17-24-401, or this chapter amend or repeal in any way the exemptions set out in subsection (a) of this section.

(c) (1) Nothing in this chapter shall include or be applicable to the foreclosure of real property under the provisions of § 18-49-101 et seq. or § 18-50-101 et seq.

(2) Foreclosure of real property is not deemed to be debt collection as defined in the federal Fair Debt Collections Practices Act, 15 U.S.C. § 1692a(6), as in existence on January 1, 2005.



§ 17-24-103 - Penalties.

(a) Any collection agency that engages in the business activities of a collection agency without a valid license issued pursuant to this chapter and any person, partnership, corporation, or association that shall violate any provision of this chapter shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500). Each day of the violation shall constitute a separate offense.

(b) (1) The State Board of Collection Agencies is authorized to impose monetary fines as civil penalties to be paid for failure to comply with the provisions of this chapter or the regulations promulgated pursuant thereto.

(2) Prior to the imposition of monetary fines, the board shall provide notice and opportunity to be heard in accordance with hearing procedures in effect for the revocation, suspension, or refusal of licensure.



§ 17-24-104 - Sanctions.

(a) A collection agency that fails to remit to its client funds collected for the client within the calendar month following the month of collection, shall not be entitled to a collection fee and shall remit the total funds collected to the client.

(b) If a collection agency fails to remit funds collected to its client within the calendar month following the month of collection and does not remit the total funds collected for the client to the client within sixty-one (61) days of the date of collection, the State Board of Collection Agencies may:

(1) Suspend or revoke the license of the collection agency; and

(2) Impose a civil penalty under § 17-24-103.



§ 17-24-105 - Remedies.

When any person, partnership, corporation, or association engages in the business activities of a collection agency without a valid license issued pursuant to this chapter or has had the license revoked, suspended, or refused, in accordance with the provisions of this subchapter, the State Board of Collection Agenices shall have the right to petition the circuit court in the jurisdiction in which the collection activity has occurred and, upon affidavit, secure a writ of injunction, without bond, restraining and prohibiting the person, partnership, corporation, or association from operating the collection agency.






Subchapter 2 - -- State Board of Collection Agencies

§ 17-24-201 - Creation -- Members.

(a) (1) There is created a State Board of Collection Agencies composed of five (5) members to be appointed by the Governor.

(2) The members shall serve three-year terms without compensation except they may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(b) (1) (A) (i) One (1) member shall be selected by the Governor from a list of three (3) names furnished to him or her by the Associated Credit Bureaus of Arkansas and another shall be selected from a list of three (3) names submitted by the Arkansas members of the American Collectors Association.

(ii) The persons whose names are submitted to the Governor by the Associated Credit Bureaus of Arkansas and the Arkansas members of the American Collectors Association shall all be actively engaged as the owners or managers of a collection agency or someone employed by collection agencies in an executive capacity.

(B) All nominees on the list submitted to the Governor shall be individuals who have been actively engaged in connection with the operation of a collection agency for five (5) years next preceding their appointment.

(2) One (1) member, who shall not be a member of either such association, shall be selected from the public at large.

(3) (A) One (1) member shall represent the elderly and shall be sixty (60) years of age or older.

(B) This member shall not be actively engaged in or retired from the operation of a collection agency.

(C) He or she shall be selected from the state at large subject to confirmation by the Senate and shall be a full voting member but shall not participate in the grading of examinations.

(4) (A) One (1) member shall be selected to represent the check-cashing industry.

(B) He or she shall be an Arkansas resident who is actively engaged as the owner or manager of a check-cashing operation licensed to do business in the State of Arkansas.



§ 17-24-202 - Organization and proceedings.

(a) (1) The State Board of Collection Agencies shall meet and shall select from its membership a chair, vice chair, and secretary.

(2) No one (1) member of the board shall hold more than one (1) of the offices.

(b) Meetings of the board shall be held upon the written call of the chairman of the board or upon the written request of two (2) members of the board.

(c) A majority of the board shall constitute a quorum.



§ 17-24-203 - Rules and regulations.

(a) The State Board of Collection Agencies shall have the authority to promulgate rules and regulations to implement the provisions of this chapter which are not inconsistent herewith.

(b) The board shall use, to the greatest extent possible, the interpretation and construction of the Fair Debt Collection Practices Act and any other applicable portions of the debt collection laws of the United States in interpreting and applying this chapter and the rules and regulations promulgated by the board.






Subchapter 3 - -- Licensing

§ 17-24-301 - License required.

Unless licensed by the State Board of Collection Agencies under this subchapter it is unlawful to:

(1) Engage in the collection of delinquent accounts, bills, or other forms of indebtedness;

(2) Use a fictitious name or any name other than their own in the collection of their own accounts receivable;

(3) Solicit claims for collection; or

(4) Purchase and attempt to collect delinquent accounts or bills.



§ 17-24-302 - Qualifications -- Restriction.

(a) The State Board of Collection Agencies shall have the authority to issue a license to an applicant for a license to do business as a collection agency, provided that the applicant meets the following qualifications:

(1) The applicant is at least twenty-one (21) years of age;

(2) If a partnership, the names of the partners, their ages, sex, and their business address are provided, and the members of the partnership are at least twenty-one (21) years of age; and

(3) The proposed managers of a corporation or the owners of not less than fifty percent (50%) of the stock of the corporation are at least twenty-one (21) years of age.

(b) No sheriff, deputy sheriff, constable, deputy constable, state police officer, or other law enforcement officer shall be licensed in any manner to engage in the business of operating a collection agency or acting as a collector for a collection agency.



§ 17-24-303 - Application -- Issuance -- Transferability.

(a) The State Board of Collection Agencies shall have the authority to require an applicant for a license to submit an application in writing containing such information as it shall deem necessary and pertinent and may require the character and business references which it deems appropriate.

(b) Licenses issued by the board are not transferable.



§ 17-24-304 - Expiration and renewal.

(a) All collection agency licenses and collection agency employee licenses shall expire annually on June 30.

(b) All licensees under this chapter shall apply for the renewal of their licenses, on forms to be prescribed by the State Board of Collection Agencies, on or before July 1 of the fiscal year for which the licenses are sought.

(c) The board shall have the authority to require that the licensee's manager certify in writing that the requirement in § 17-24-310 has been met as a condition for renewal of the agency license.



§ 17-24-305 - Fees -- Disposition.

(a) The State Board of Collection Agencies may charge an annual license fee not to exceed one hundred twenty-five dollars ($125) for licensing each collection agency and an annual fee of fifteen dollars ($15.00) for registering each employee of the licensed collection agency who as an employee solicits, collects, or attempts to collect any delinquent account or accounts by telephone, mail, personal contact, or otherwise.

(b) All income from fees imposed under this section shall be distributed as follows:

(1) (A) Beginning July 1, 2006, and each July 1 thereafter, the first one hundred fifteen thousand dollars ($115,000) in fees received by the board shall be remitted in one (1) payment by the board to the Treasurer of State for the Division of Medical Services of the Department of Human Services and deposited into a paying account as determined by the Chief Fiscal Officer of the State to be used in accordance with § 20-10-705.

(B) The funds remaining after the distribution in subdivision (b)(1)(A) of this section for the fiscal year ending June 30, 2007, and funds each July 1 thereafter received by the board in an amount not to exceed six hundred thousand dollars ($600,000) each fiscal year shall be remitted by the board to the University of Arkansas for Medical Sciences for deposit into a financial institution in accordance with the policies of the University of Arkansas. The funds shall be expended for the College of Pharmacy and the College of Nursing in accordance with § 6-64-417.

(C) The funds remaining after the distributions in subdivisions (b)(1)(A) and (B) of this section for the fiscal year ending June 30, 2007, and funds received by the board each July 1 thereafter in an amount not to exceed two hundred fifty thousand dollars ($250,000) each fiscal year shall be remitted by the board to Arkansas State University -- Mountain Home for deposit into the Arkansas State University -- Mountain Home Fund. The funds shall be expended exclusively for the Arkansas State University -- Mountain Home Practical Nurse Program.

(D) The funds remaining after the distributions in subdivisions (b)(1)(A)-(C) of this section for the fiscal year ending June 30, 2009, and funds received by the board each July 1 thereafter in an amount not to exceed one hundred thousand dollars ($100,000) each fiscal year shall be remitted by the board to the University of Central Arkansas for deposit into the University of Central Arkansas Fund. The funds shall be expended exclusively for the University of Central Arkansas Department of Nursing.

(E) (i) The funds remaining after the distributions in subdivisions (b)(1)(A)-(D) of this section for the fiscal year ending June 30, 2010, and funds received by the board each July 1 thereafter in an amount not to exceed one hundred thousand dollars ($100,000) each fiscal year shall be remitted by the board to Southern Arkansas University for deposit into the Southern Arkansas University Fund.

(ii) Funds shall be expended exclusively for personal services and operating expenses of the Southern Arkansas University System.

(F) The funds remaining after the distributions in subdivisions (b)(1)(A)-(E) of this section for the fiscal year ending June 30, 2011, and funds received by the board each July 1 thereafter in an amount not to exceed one hundred thousand dollars ($100,000) each fiscal year shall be remitted by the board to Henderson State University for deposit into the Henderson State University Fund.

(G) Funds remaining after the distributions in subdivisions (b)(1)(A)-(F) of this section shall be deposited to the State Board of Collection Agencies account in some bank authorized to do business in this state.



§ 17-24-306 - Bond.

(a) The State Board of Collection Agencies shall require each licensee to secure a surety bond in an amount not less than five thousand dollars ($5,000) nor more than twenty-five thousand dollars ($25,000) for each location, with the security on the bond to be approved by the board.

(b) The aggregate liability of the surety for all breaches of the conditions of the bond shall, in no event, exceed the amount of the bond. The surety shall have a right to cancel such bond upon giving thirty (30) days' notice to the board and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of the cancellation.

(c) The bond shall be made payable to the State Board of Collection Agencies.

(d) The board may promulgate rules to:

(1) Disburse bond funds to claimants;

(2) If the bond proceeds are insufficient to satisfy all legitimate claims, distribute the funds pro rata among the claimants; or

(3) In the discretion of the board, require the sureties to deal directly with the claimants.



§ 17-24-307 - Grounds for revocation, suspension, or refusal.

The State Board of Collection Agencies shall have the authority to revoke, suspend, or refuse to issue a license for violation of this chapter, or upon receipt of evidence as follows:

(1) False or misrepresented statements on application;

(2) Sale or transfer of ownership of agency;

(3) Conviction of any crime involving moral turpitude;

(4) Aiding or abetting any unlicensed person to engage in business as a collection agency;

(5) Publishing or posting, or causing to be published or posted, any list of debtors, commonly known as "deadbeat" lists;

(6) Collecting or attempting to collect by the use of any methods contrary to the postal laws and regulations of the United States;

(7) Having in his or her possession or making use of any badge, using a uniform of any law enforcement agency or any simulation thereof, or making any statements which might be construed as indicating an official connection with any federal, state, county, or city law enforcement agency, or any other governmental agency, while engaged in collection agency business;

(8) Distributing any printed matter which is made to be similar or to resemble government forms or documents, or legal forms used in civil or criminal proceedings;

(9) Advertising for sale or threatening to advertise for sale any claim as a means of endeavoring to enforce payment thereof, or agreeing to do so for the purpose of soliciting claims, except where the licensee has acquired claims as an assignee for the benefit of creditors or where the licensee is acting under the order of a court of competent jurisdiction;

(10) Engaging in any unethical practices or resorting to any illegal means or methods of collection;

(11) Using profanity, obscenity, or vulgarity while engaged in the collection of claims;

(12) Addressing a letter to or telephoning a debtor at his or her place of employment unless a good-faith attempt has been made to contact the debtor at his or her usual place of abode by letter and the mail has not been returned and no answer has been received; or

(13) Using violence or threats of physical violence while engaged in the collection of claims.



§ 17-24-308 - Revocation, suspension, or refusal -- Procedure.

(a) (1) Upon the receipt of evidence of any violation, the State Board of Collection Agencies shall order a hearing to be held.

(2) All interested parties shall be apprised, at least twenty (20) days prior to the hearing, as to the time and place of the hearing.

(3) The board shall have authority to summon and examine witnesses, gather information by affidavit and deposition, and subpoena those business records pertinent to the charges, as to any alleged violator.

(4) Revocation, suspension, or refusal to issue shall be by order of the board.

(b) Any party to the proceeding shall have the right to appeal from the order of the board to the Pulaski County Circuit Court which shall try the case. The appeal may be taken by filing a petition with the clerk of the court within thirty (30) days of the date of the decision of the board. The decision of the circuit court shall be appealable to the Supreme Court in the same manner as civil cases are appealed.

(c) In the event that the holder of a license shall fail to secure a renewal thereof, or in the event of the suspension or revocation of the license by the board, and in the event that an appeal is taken to the courts as provided in this section, the holder of the license shall be allowed, during the period of the appeal, to operate the business of a collection agency as though no such action had been taken by the board.



§ 17-24-309 - Collection charges -- Limits.

(a) No collection agency mentioned in § 17-24-103 shall charge as a collection charge or fee an amount in excess of fifty percent (50%) of the total amount actually collected on all accounts for any one (1) client, nor more than fifty percent (50%) of the total amount actually collected on any one (1) account, nor shall a minimum charge in excess of one dollar ($1.00) be made on any partially or totally collected account.

(b) All contracts providing for a greater collection charge or fee or a greater minimum charge than provided in this section entered into between any creditor in this state and any collection agency covered by this chapter shall be void. The creditor shall have, in addition to all other remedies now or hereafter provided by law, a cause of action to recover all amounts collected by the collection agency on the creditor's account or accounts.



§ 17-24-310 - Annual notice to client of accounting requirement.

(a) Each collection agency required to be licensed under this chapter shall, annually, within the month of April, give written notice to each client for whom it is collecting or attempting to collect that collection agencies licensed by the State of Arkansas are required by law to remit collected funds to the clients within the calendar month following the month of collection.

(b) No such notice is required to a forwarder who is also a licensee of the State of Arkansas.






Subchapter 4 - -- Nonresident Collection Agencies

§ 17-24-401 - "Long arm" jurisdiction.

Any nonresident person, partnership, association, or any foreign corporation not authorized to do business in this state whose sole business contact with this state is the soliciting of accounts in this state by mail, telephone, telegraph, or by other like means originating outside this state, or the taking or accepting for collection of any account or accounts in this state by such means, shall by such acts:

(1) Subject himself or herself to the jurisdiction of the proper courts of this state under the procedure provided in §§ 17-24-403 and 17-24-404 on any cause of action arising out of or connected with the collection of any such account or accounts;

(2) Be deemed to have consented to comply with the maximum collection charges or fees provided in § 17-24-309; and

(3) Be deemed to have consented to and designated the Secretary of State to be the true and lawful attorney of the person, partnership, association, or corporation upon whom may be served all legal process in any action, suit, or proceeding in any court by any resident of this state arising out of or connected with the collection of any such account or accounts. Such acts shall be signification of its agreement that any legal process in any court action or suit so served shall be of the same legal force and validity as personal service of process in this state upon the person, partnership, association, or corporation. Service of process shall be made upon the Secretary of State pursuant to § 17-24-403.



§ 17-24-402 - Motion to quash writ or set aside service.

Nothing contained in § 17-24-404 shall be construed to prevent a nonresident person, partnership, association, or any foreign corporation upon whom service of process is had as provided in § 17-24-403 from filing a motion to quash a writ or to set aside service made as provided in § 17-24-403 on the grounds that the person, partnership, association, or foreign corporation has not done or committed any of the acts in this state which give rise to such service of process.



§ 17-24-403 - Service of process.

(a) Service of process in the action, suit, or proceeding in any court as authorized by § 17-24-401(3) shall be made by leaving three (3) copies in the office of the Secretary of State along with a notification that service is being effected pursuant to § 17-24-401, and by paying the Secretary of State the sum of twenty-five dollars ($25.00). A certificate by the Secretary of State showing service and attached to the copy of the process presented to him or her for that purpose shall be sufficient evidence of the service. Service upon the Secretary of State as attorney shall be service upon the principal.

(b) The Secretary of State shall immediately mail one (1) copy of the court process to the defendant in the court proceeding by first class mail at the defendant's last known principal place of business, and shall keep a record of all process which shall show the day and hour of receipt. The Secretary of State shall file an affidavit showing compliance with this section in the court proceedings on or before the date the defendant is required to appear or respond, unless an extension of time is allowed by the court.

(c) No plaintiff or complainant shall be entitled to a judgment or determination by default in any court proceeding in which process is served under this section until the expiration of forty-five (45) days from the date of filing of the affidavit of compliance.

(d) Nothing contained in this section shall limit or abridge the right to serve any process, notice, order, pleading, or demand upon any person, partnership, association, or corporation in any other manner now or hereafter permitted by law.



§ 17-24-404 - Security prerequisite to filing defense pleading -- Exception -- Postponement.

(a) Before any nonresident person, partnership, association, or any foreign corporation upon whom service of process is had as provided by § 17-24-403 files or causes to be filed any pleading in any court action, suit, or proceeding instituted against a person, partnership, association, or corporation, he or she or it shall deposit with the clerk of the court in which the action, suit, or proceeding is pending cash or securities or bond with good and sufficient sureties to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in the court proceeding.

(b) The court may in its discretion make an order dispensing with the deposit or bond when the person, partnership, association, or corporation makes a showing satisfactory to the court that it maintains in the State of Arkansas funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in the court action, suit, or proceeding.

(c) In any action, suit, or proceeding in which service is made as provided in § 17-24-403, the court, in its discretion, may order any postponement as may be necessary to afford the defendant reasonable opportunity to comply with subsection (a) of this section and to defend any court action.






Subchapter 5 - -- Arkansas Fair Debt Collection Practices Act

§ 17-24-501 - Title.

This subchapter shall be known and may be cited as the "Arkansas Fair Debt Collection Practices Act".



§ 17-24-502 - Definitions.

As used in this subchapter:

(1) "Communication" means the conveying of information regarding a debt directly or indirectly to a person;

(2) "Consumer" means a natural person obligated or

allegedly obligated to pay a debt;

(3) (A) "Creditor" means a person:

(i) Who offers or extends credit, creating a debt; or

(ii) To whom a debt is owed.

(B) "Creditor" does not include a person to the extent that he or she receives an assignment or transfer of a debt in default solely to facilitate collection of the debt for another;

(4) "Debt" means an obligation or alleged obligation of a consumer to pay money arising out of a transaction in which the money, property, insurance, or services that are the subject of the transaction are primarily for personal, family, or household purposes, whether or not the obligation has been reduced to judgment;

(5) (A) "Debt collector" means a person who uses an instrumentality of interstate commerce or the mails in a business whose principal purpose is the collection of debts or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another.

(B) Except as provided in subdivision (5)(D)(vi) of this section, "debt collector" includes a creditor who, in the process of collecting his or her own debts, uses a name other than his or her own that would indicate that a third person is collecting or attempting to collect the debts.

(C) As used in § 17-24-507(b)(6), "debt collector" includes a person who uses an instrumentality of interstate commerce or the mails in a business whose principal purpose is the enforcement of security interests.

(D) "Debt collector" does not include any:

(i) Officer or employee of a creditor while, in the name of the creditor, collecting debts for the creditor;

(ii) Person while acting as a debt collector for another person, both of whom are related by common ownership or affiliated by corporate control, if the person acting as a debt collector does so only for persons to whom it is so related or affiliated and if the principal business of the person is not the collection of debts;

(iii) Officer or employee of the United States or a state to the extent that collecting or attempting to collect a debt is in the performance of his or her official duties;

(iv) Person while serving or attempting to serve legal process on another person in connection with the judicial enforcement of a debt;

(v) Nonprofit organization that, at the request of consumers, performs bona fide consumer credit counseling and assists consumers in the liquidation of their debts by receiving payments from the consumers and distributing the amounts to creditors; or

(vi) Person collecting or attempting to collect a debt owed or due or asserted to be owed or due another to the extent the collection activity:

(a) Is incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement;

(b) Concerns a debt that was originated by the person;

(c) Concerns a debt that was not in default at the time it was obtained by the person; or

(d) Concerns a debt obtained by the person as a secured party in a commercial credit transaction involving the creditor; and

(6) "Location information" means:

(A) A consumer's place of abode and his or her telephone number at the consumer's place of abode; or

(B) The consumer's place of employment.



§ 17-24-503 - Acquisition of location information.

A debt collector communicating with a person other than the consumer to acquire location information about the consumer shall:

(1) Identify himself or herself, state that he or she is confirming or correcting location information concerning the consumer, and only if expressly requested, identify his or her employer;

(2) Not state that the consumer owes a debt;

(3) Not communicate with the person more than one (1) time unless:

(A) Requested to do so by the person; or

(B) The debt collector reasonably believes that:

(i) The earlier response of the person is erroneous or incomplete; and

(ii) The person now has correct or complete location information;

(4) Not communicate by postcard;

(5) Not use a language or symbol on a envelope or in the contents of a communication effected by the mails or telegram that indicates that the debt collector is in the debt collection business or that the communication relates to the collection of a debt; and

(6) After the debt collector knows the consumer is represented by an attorney with regard to the subject debt and has knowledge of or can readily ascertain the attorney's name and address, not communicate with a person other than that attorney unless the attorney fails to respond to communication from the debt collector within a reasonable period of time.



§ 17-24-504 - Communication in connection with debt collection.

(a) Without the prior consent of the consumer given directly to the debt collector or the express permission of a court of competent jurisdiction, a debt collector may not communicate with a consumer in connection with the collection of a debt:

(1) (A) At an unusual time or place or a time or place known or which should be known to be inconvenient to the consumer.

(B) In the absence of knowledge of circumstances to the contrary, a debt collector shall assume that the convenient time for communicating with a consumer is after 8:00 a.m. and before 9:00 p.m. local time at the consumer's location;

(2) If the debt collector knows the consumer is represented by an attorney with respect to the debt and has knowledge of or can readily ascertain the attorney's name and address, unless:

(A) The attorney fails to respond within a reasonable period of time to a communication from the debt collector; or

(B) The attorney consents to direct communication with the consumer; or

(3) At the consumer's place of employment if the debt collector knows or has reason to know that the consumer's employer prohibits the consumer from receiving the communication.

(b) Except as provided in § 17-24-503, without the prior consent of the consumer given directly to the debt collector or the express permission of a court of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment judicial remedy, a debt collector may not communicate in connection with the collection of a debt with a person other than the consumer, his or her attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt collector.

(c) If a consumer notifies a debt collector in writing that the consumer refuses to pay a debt or that the consumer wishes the debt collector to cease further communication with the consumer, the debt collector shall not communicate further with the consumer with respect to the debt, except:

(1) To advise the consumer that the debt collector's further efforts are being terminated;

(2) To notify the consumer that the debt collector or creditor may invoke specified remedies that are ordinarily invoked by the debt collector or creditor; or

(3) (A) When applicable, to notify the consumer that the debt collector or creditor intends to invoke a specified remedy.

(B) If the notice from the consumer is made by mail, notification is complete upon receipt.

(d) As used in this section, "consumer" includes the consumer's spouse, parent if the consumer is a minor, guardian, executor, or administrator.



§ 17-24-505 - Harassment or abuse.

(a) A debt collector may not engage in a conduct the natural consequence of which is to harass, oppress, or abuse a person in connection with the collection of a debt.

(b) Without limiting the general application of subsection (a) of this section, the following conduct is a violation of this section:

(1) The use or threat of use of violence or other criminal means to harm the physical person, reputation, or property of a person;

(2) The use of obscene or profane language or language the natural consequence of which is to abuse the hearer or reader;

(3) The publication of a list of consumers who allegedly refuse to pay debts, except to a consumer reporting agency or to persons meeting the requirements of 15 U.S.C. § 1681a(f) or 15 U.S.C. § 1681b(3), as they existed on January 1, 2009;

(4) The advertisement for sale of a debt to coerce payment of the debt;

(5) Causing a telephone to ring or engaging a person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass a person at the called number; or

(6) Except as provided in § 17-24-503, the placement of telephone calls without meaningful disclosure of the caller's identity.



§ 17-24-506 - False or misleading representations.

(a) A debt collector may not use a false, deceptive, or misleading representation or means in connection with the collection of a debt.

(b) Without limiting the general application of subsection (a) of this section, the following conduct is a violation of this section:

(1) The false representation or implication that the debt collector is vouched for, bonded by, or affiliated with the United States or a state, including without limitation the use of a badge, uniform, or facsimile thereof;

(2) The false representation of:

(A) The character, amount, or legal status of a debt; or

(B) Any services rendered or compensation that may be lawfully received by a debt collector for the collection of a debt;

(3) The false representation or implication that an individual is an attorney or that a communication is from an attorney;

(4) The representation or implication that nonpayment of a debt will result in the arrest or imprisonment of a person or the seizure, garnishment, attachment, or sale of a property or wages of a person unless the action is lawful and the debt collector or creditor intends to take the action;

(5) The threat to take an action that cannot legally be taken or that is not intended to be taken;

(6) The false representation or implication that a sale, referral, or other transfer of an interest in a debt will cause the consumer to:

(A) Lose a claim or defense to payment of the debt; or

(B) Become subject to a practice prohibited by this subchapter;

(7) The false representation or implication that the consumer committed a crime or other conduct in order to disgrace the consumer;

(8) Communicating or threatening to communicate to a person credit information that is known or that should be known to be false, including without limitation the failure to communicate that a disputed debt is disputed;

(9) The use or distribution of a written communication that simulates or is falsely represented to be a document authorized, issued, or approved by a court, official, or agency of the United States or a state or that creates a false impression as to its source, authorization, or approval;

(10) The use of a false representation or deceptive means to collect or attempt to collect a debt or to obtain information concerning a consumer;

(11) The failure to disclose:

(A) In the initial written communication with the consumer and, in addition, if the initial communication with the consumer is oral in the initial oral communication, that the debt collector is attempting to collect a debt and that any information obtained will be used for that purpose; and

(B) In subsequent communications, that the communication is from a debt collector, except that this subdivision (b)(11) does not apply to a formal pleading made in connection with a legal action;

(12) The false representation or implication that accounts have been turned over to innocent purchasers for value;

(13) The false representation or implication that documents are legal process;

(14) The use of a business, company, or organization name other than the true name of the debt collector's business, company, or organization;

(15) The false representation or implication that documents are not legal process forms or do not require action by the consumer; or

(16) The false representation or implication that a debt collector operates or is employed by a consumer reporting agency as defined by 15 U.S.C. § 1681a(f), as it existed on January 1, 2009.



§ 17-24-507 - Unfair practices.

(a) A debt collector may not use unfair or unconscionable means to collect or attempt to collect a debt.

(b) Without limiting the general application of subsection (a) of this section, the following actions of a debt collector violate this section:

(1) The collection of an amount, including interest, a fee, a charge, or an expense incidental to the principal obligation unless the amount is expressly authorized by the agreement creating the debt or permitted by law;

(2) The acceptance by a debt collector from a person of a check or other payment instrument postdated by more than five (5) days unless the person is notified in writing of the debt collector's intent to deposit the check or instrument not more than ten (10) nor less than three (3) business days before the deposit;

(3) The solicitation by a debt collector of a postdated check or other postdated payment instrument for the purpose of threatening or instituting criminal prosecution;

(4) Depositing or threatening to deposit a postdated check or other postdated payment instrument before the date on the check or instrument;

(5) Causing charges to be made to a person for communications by concealment of the true purpose of the communication, including without limitation charges for collect telephone calls and telegrams;

(6) Taking or threatening to take a nonjudicial action to effect dispossession or disablement of property if:

(A) No present right exists to possession of the property claimed as collateral through an enforceable security interest;

(B) No present intention exists to take possession of the property; or

(C) The property is exempt by law from the dispossession or disablement;

(7) Communicating with a consumer regarding a debt by postcard; or

(8) Using a language or symbol other than the debt collector's address on an envelope when communicating with a consumer by use of the mails or by telegram, except that a debt collector may use his or her business name if the name does not indicate that he or she is in the debt collection business.



§ 17-24-508 - Validation of debts.

(a) At the time of the initial communication or within five (5) days after the initial communication with a consumer in connection with the collection of a debt, unless the consumer has paid the debt, a debt collector shall send the consumer a written notice containing:

(1) The amount of the debt;

(2) The name of the creditor to whom the debt is owed;

(3) A statement that unless the consumer within thirty (30) days after receipt of the notice disputes the validity of the debt or a portion of the debt, the debt will be assumed to be valid by the debt collector;

(4) A statement that if the consumer notifies the debt collector in writing within the thirty-day period that the debt or a portion of the debt is disputed, the debt collector will obtain verification of the debt or a copy of a judgment against the consumer and a copy of the verification or judgment will be mailed to the consumer by the debt collector; and

(5) A statement that upon the consumer's written request within the thirty-day period, the debt collector will provide the consumer with the name and address of the original creditor if different from the current creditor.

(b) If the consumer notifies the debt collector in writing within the thirty-day period described in subsection (a) of this section that the debt or a portion of the debt is disputed or that the consumer requests the name and address of the original creditor, the debt collector shall cease collection of the debt or a disputed portion of the debt until the debt collector obtains verification of the debt or a copy of a judgment or the name and address of the original creditor, and a copy of the verification or judgment or name and address of the original creditor is mailed to the consumer by the debt collector.

(c) The failure of a consumer to dispute the validity of a debt under this section is not an admission of liability by the consumer.



§ 17-24-509 - Multiple debts.

If a consumer owes multiple debts and makes a single payment to a debt collector with respect to the debts, the debt collector may not apply the payment to a debt that is disputed by the consumer and, if applicable, shall apply the payment in accordance with the consumer's directions.



§ 17-24-510 - Legal actions by debt collectors.

(a) A debt collector who brings a legal action on a debt against a consumer shall:

(1) For an action to enforce an interest in real property securing the consumer's obligation, bring the action in the county where all or part of the real property is located; or

(2) For an action not described in subdivision (a)(1) of this section, bring the action only in the county:

(A) In which the consumer signed the contract sued upon; or

(B) In which the consumer resides at the commencement of the action.

(b) This subchapter does not create a cause of action by a debt collector.



§ 17-24-511 - Furnishing certain deceptive forms.

(a) It is unlawful to design, compile, and furnish a form knowing that the form would be used to create the false belief in a consumer that a person other than the creditor of the consumer is participating in the collection of or in an attempt to collect a debt the consumer allegedly owes the creditor, when in fact the person is not participating in collecting or attempting to collect the debt.

(b) A person who violates this section is liable to the same extent and in the same manner as a debt collector is liable under § 17-24-512 for failure to comply with this subchapter.



§ 17-24-512 - Civil liability.

(a) Except as otherwise provided by this section, a debt collector who fails to comply with this subchapter with respect to a person is liable to the person in an amount equal to the sum of:

(1) An actual damage sustained by the person as a result of the failure;

(2) (A) In the case of an action by an individual, the additional damages as the court may allow not exceeding one thousand dollars ($1,000); or

(B) In the case of a class action:

(i) The amount each named plaintiff could recover under subdivision (a)(2)(A) of this section; and

(ii) The amount the court may allow for all other class members without regard to a minimum individual recovery not to exceed the lesser of five hundred thousand dollars ($500,000) or one percent (1%) of the net worth of the debt collector; and

(3) (A) In the case of a successful action to enforce the foregoing liability, the costs of the action, together with a reasonable attorney's fee as determined by the court.

(B) If the court finds that an action under this section was brought in bad faith or for the purpose of harassment, the court may award to the defendant attorney's fees reasonable in relation to the work expended and costs.

(b) In determining the amount of liability in an action under subsection (a) of this section, the court shall consider among other relevant factors:

(1) In an individual action under subdivision (a)(2)(A) of this section, the frequency and persistence of noncompliance by the debt collector, the nature of the noncompliance, and the extent to which the noncompliance was intentional; or

(2) In a class action under subdivision (a)(2)(B) of this section, the frequency and persistence of noncompliance by the debt collector, the nature of the noncompliance, the resources of the debt collector, the number of persons adversely affected, and the extent to which the debt collector's noncompliance was intentional.

(c) A debt collector may not be held liable in an action brought under this subchapter if the debt collector shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

(d) An action to enforce a liability created by this subchapter may be brought in a court of competent jurisdiction within one (1) year from the date on which the violation occurs.

(e) A provision of this section imposing liability shall not apply to an act done or omitted in good faith in conformity with an advisory opinion of the Federal Trade Commission addressing appropriate conduct under the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692 -- 1692p, notwithstanding that after the act or omission has occurred, the opinion is amended, rescinded, or determined by judicial or other authority to be invalid for a reason.









Chapter 25 - Contractors

Subchapter 1 - -- General Provisions

§ 17-25-101 - Definition.

(a) (1) As used in this chapter, "contractor" means any person, firm, partnership, copartnership, association, corporation, or other organization, or any combination thereof, that, for a fixed price, commission, fee, or wage, attempts to or submits a bid to construct or demolish, or contracts or undertakes to construct or demolish, or assumes charge, in a supervisory capacity or otherwise, or manages the construction, erection, alteration, demolition, or repair, or has or have constructed, erected, altered, demolished, or repaired, under his or her, their, or its direction, any building, apartment, condominium, highway, sewer, utility, grading, or any other improvement or structure on public or private property for lease, rent, resale, public access, or similar purpose, except single-family residences, when the cost of the work to be done, or done, in the State of Arkansas by the contractor, including, but not limited to, labor and materials, is twenty thousand dollars ($20,000) or more.

(2) However, when a person or an entity acts as a contractor in the construction, erection, alteration, demolition, or repair of his or her own or its own property, such action shall not result in the person or entity being required to obtain a license, but the person or entity shall comply with all other provisions of this subchapter.

(b) However, the twenty-thousand-dollar exception shall not apply to any project of construction in which any of the construction work necessary to complete the project, except any in-progress change orders, is divided into separate contracts of amounts less than twenty thousand dollars ($20,000), a purpose being to circumvent the provisions of this chapter.

(c) It is the intention of this definition to include all improvements, demolition, or structures, excepting only single-family residences.

(d) (1) Materials purchased by a prime contractor from a third party shall not be considered as part of the subcontractor's project if the prime contractor has the proper classification listed on a current contractor's license for the work being performed by the subcontractor.

(2) Materials purchased by a person or an entity acting as a contractor in the construction, erection, alteration, or repair of his or her own or its own property from a third party shall not be considered as a part of the subcontractor's project, provided that the subcontract is for wood framing, shingle roofing, painting, floor covering, or concrete labor.



§ 17-25-102 - Exemptions.

The following shall be exempted from the provisions of this chapter:

(1) The practice of contracting as defined in § 17-25-101 by an authorized representative or representatives of the United States Government, State of Arkansas, incorporated town, city or county, or other political subdivision in this state;

(2) Architects and engineers, whose only financial interest in a project shall be the architectural or engineering fees for preparing plans, specifications, surveys, and supervision that is customarily furnished by architects and engineers; and

(3) (A) Manufacturers who produce equipment to be installed in the State of Arkansas and have the responsibility for the installation of the equipment, which would require a license under this chapter, if the installation is performed by a contractor properly licensed under this chapter.

(B) The Contractors Licensing Board shall have the authority to define "manufacturers" as it is used in this subdivision (3).



§ 17-25-103 - Penalties -- Enforcement.

(a) Any contractor shall be deemed guilty of a misdemeanor and shall be liable to a fine of not less than one hundred dollars ($100) nor more than two hundred dollars ($200) for each offense, with each day to constitute a separate offense, who:

(1) (A) For a fixed price, commission, fee, or wage attempts to or submits a bid or bids to construct or demolish or contracts to construct or demolish, or undertakes to construct or demolish, or assumes charge in a supervisory capacity or otherwise, or manages the construction, erection, alteration, demolition, or repair of, or has constructed, erected, altered, demolished, or repaired, under his or her or its direction, any building, apartment, condominium, highway, sewer, utility, grading, or any other improvement or structure, when the cost of the work to be done, or done, in the State of Arkansas by the contractor, including, but not limited to, labor and materials, is twenty thousand dollars ($20,000) or more, without first having procured a license with the proper classification to engage in the business of contracting in this state.

(B) Subdivision (a)(1) of this section shall not apply to any demolition work or other work necessary to clean up a natural disaster within seventy-two (72) hours following the natural disaster;

(2) Shall present or file the license certificate of another;

(3) Shall give false or forged evidence of any kind to the Contractors Licensing Board or any member thereof in obtaining a certificate of license;

(4) Shall impersonate another; or

(5) Shall use an expired or revoked certificate of license.

(b) The doing of any act or thing herein prohibited by any applicant or licensee shall, in the discretion of the board, constitute sufficient grounds to refuse a license to an applicant or to revoke the license of a licensee.

(c) Regarding any violation of this chapter, the board shall have the power to issue subpoenas and bring before the board as a witness any person in the state and may require the witness to bring with him or her any book, writing, or other thing under his or her control which he or she is bound by law to produce in evidence.

(d) No action may be brought either at law or in equity to enforce any provision of any contract entered into in violation of this chapter. No action may be brought either at law or in equity for quantum meruit by any contractor in violation of this chapter.

(e) (1) (A) Any contractor who, after notice and hearing, is found by the board to have violated or used a contractor in violation of this chapter shall pay to the board a civil penalty of not less than one hundred dollars ($100) nor more than four hundred dollars ($400) per day for the activity. However, the penalty shall not exceed three percent (3%) of the total project being performed by the contractor.

(B) (i) The penalty provided for in this chapter plus interest at ten percent (10%) per annum shall be paid to the board before the contractor can be issued a license to engage in the business of contracting in this state.

(ii) In addition to the assessment of the penalty, the board, upon a finding of a violation of this chapter, may issue an order of abatement directing the contractor to cease all actions constituting a violation of this chapter.

(2) The board shall have the power to withhold approval for up to six (6) months of any application from any person who, prior to approval of the application, has been found in violation of this chapter.

(3) All hearings and appeals therefrom under this chapter shall be pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) No proceedings under this chapter may be commenced by the board after three (3) years from the date on which the act or omission which is the basis for the proceeding occurred.

(5) The board shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of any penalty not paid within thirty (30) days of service on the contractor of the order assessing the penalty, unless the circuit court enters a stay pursuant to the provisions of this chapter.

(6) (A) The board shall have the power to file suit in the Pulaski County Circuit Court to enforce any order of abatement not complied with within fifteen (15) days, excluding Saturdays, Sundays, and legal holidays, of service on the contractor of the order of abatement.

(B) If the circuit court finds the order of abatement to have been properly issued, it may enforce the order by any means by which injunctions are ordinarily enforced.

(C) However, nothing shall be construed herein to diminish the contractor's right to appeal and obtain a stay pursuant to the procedures provided for in this chapter.



§ 17-25-104 - Injunction.

When any contractor not licensed by the Contractors Licensing Board shall engage or attempt to engage in the business of contracting as herein defined, the board shall have the right to go into the proper court in the jurisdiction in which the work is being performed and, upon affidavit, secure a writ of injunction, without bond, restraining and prohibiting the contractor from performance of the work then being done or about to commence.



§ 17-25-105 - Form of indictment.

In all prosecutions for violations of the provisions of this chapter for engaging in the business of contracting without a certificate of authority, it shall be sufficient to allege in the indictment, affidavit, or complaint that "'A.' unlawfully engaged in business as a contractor, without authority from the Contractors Licensing Board, State of Arkansas, to do so."






Subchapter 2 - -- Contractors Licensing Board

§ 17-25-201 - Creation -- Members.

(a) There is created a Contractors Licensing Board, consisting of seven (7) members, who shall be appointed by the Governor.

(b) (1) Each member shall be at least thirty-five (35) years of age and must have been a resident of the State of Arkansas for the previous five (5) years.

(2) (A) Five (5) members shall be contractors of not fewer than ten (10) years' experience in responsible charge of construction projects of a magnitude consistent with the duties of their offices. Each must hold an unexpired contractor's license issued under this chapter. Each must, at the time of appointment, maintain his or her principal place of business in Arkansas.

(B) At least one (1) member of the board shall have had as a larger part of his or her business the construction of sewers and waterworks.

(C) At least one (1) member of the board shall have had as a larger part of his or her business the construction of buildings.

(D) At least one (1) member of the board shall have had as a larger part of his or her business the construction of highways.

(3) Two (2) members of the board shall not be actively engaged in or retired from the profession of contracting. One (1) shall represent consumers, and one (1) shall be sixty (60) years of age or older and shall represent the elderly. Both shall be appointed from the state at large subject to confirmation by the Senate. The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations.

(c) (1) Members shall serve five-year terms.

(2) Terms shall expire on December 31 of the fifth year.

(3) Each member shall hold over after the expiration of his or her term until his or her successor shall be duly appointed and qualified.

(4) If a vacancy shall occur in the board for any cause, it shall be filled by appointment by the Governor.

(5) The Governor may remove any member of the board at any time for misconduct, incompetency, or neglect of duty.

(d) Each member of the board shall receive a certificate of appointment from the Governor and, before entering upon the discharge of the duties of his or her office, shall file with the Secretary of State the constitutional oath of office.

(e) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-25-202 - Organization and functions.

(a) The Contractors Licensing Board shall elect a chair, vice chair, and secretary, each to serve in his or her respective capacity for one (1) year. Officers shall be elected by the board annually.

(b) The board shall have two (2) regular meetings in each year. One (1) meeting shall be in the month of February, and one (1) meeting shall be in the month of August, for the purpose of transacting such business as may properly come before it, on call of the Chair of the Contractors Licensing Board.

(c) Special or adjourned meetings may be held at such times as the board may provide by the bylaws which it shall adopt, or at such times as the board may, by reasonable resolution, provide.

(d) Due notice of each meeting and the time and place thereof shall be given to each member in such manner as the bylaws shall provide.

(e) Three (3) members of the board shall constitute a quorum.

(f) The board shall adopt a seal for its own use and shall have on it the words, "Contractors Licensing Board, State of Arkansas, Seal", and the secretary shall have charge and custody of it.



§ 17-25-203 - Powers.

(a) The Contractors Licensing Board shall have power to make such bylaws, rules, and regulations for its operation as it shall consider appropriate, provided that they are not in conflict with the laws of the State of Arkansas.

(b) All expenses incurred by the board for the administration of this chapter are authorized to be paid by the board.

(c) The board, or any committee thereof, shall be entitled to the services of the Attorney General or other state legal counsel as deemed appropriate, in connection with the operation of the affairs of the board. Additional legal counsel may be employed by the board from time to time as it may deem necessary.



§ 17-25-204 - Employees.

The Contractors Licensing Board shall employ a chief administrative employee, also known as administrator, who shall possess such qualifications as may be determined by the board and who shall serve at the pleasure of the board. In addition, the board may employ such additional professional and clerical employees as may be necessary for the operation of the board and its various functions and pay salaries thereto as may be authorized by law.



§ 17-25-205 - Disposition of funds.

The fees of the Contractors Licensing Board shall be deposited into banks to be used by the board in the manner prescribed by law, similar to the accounts of other examining and licensing boards of the state, and shall be audited under rules and regulations prescribed by the Director of the Department of Finance and Administration.



§ 17-25-206 - Records and reports.

(a) The Secretary of the Contractors Licensing Board shall keep a record of the proceedings of the Contractors Licensing Board.

(b) The secretary shall keep a register of all applications for license showing for each:

(1) The date of application, name, qualification, place of business, and place of residence;

(2) Whether the license was granted or refused; and

(3) A complete transcript of the proceedings, including evidence submitted by applicants, licensees, the board, or otherwise, at any hearing.

(c) The books and register of this board, including transcripts of proceedings, shall be prima facie evidence of all matters recorded therein. A certified copy of such books or register, including a transcript of proceedings, under the seal of the board and attested by its secretary, shall be received in evidence in all courts of the state in lieu of the original.

(d) A roster showing the names and places of business and of residence of all licensed contractors shall be prepared annually by the secretary of the board.

(e) On or before August 1 of each year, the board shall submit to the Governor a report of its transactions for the preceding year and shall file with the Secretary of State a copy of the report, together with a complete statement of receipts and expenditures of the board attested by the affidavit of the chair and secretary and a copy of the roster of licensed contractors.

(f) A record shall be made and preserved by the board of each examination of applicant or licensee. The findings of the board thereon and a certified copy of the record shall be furnished to any applicant or licensee desiring to appeal from the findings of the board, as provided in § 17-25-312, upon payment of the costs of transcribing the record.






Subchapter 3 - -- Licensing

§ 17-25-301 - Significance -- Proof.

(a) The issuance of a certificate of license by the Contractors Licensing Board shall be evidence that the person, firm, or corporation named therein is entitled to all of the rights and privileges of a licensed contractor while the license remains unrevoked or unexpired.

(b) (1) Upon making application to the building inspector or other authority of any incorporated city or town in Arkansas charged with the duty of issuing building or other permits for the construction of any building, apartment, condominium, utility, highway, sewer, grading, or any other improvement or structure, when the cost of the work to be done by the contractor, but not limited to labor and materials, is twenty thousand dollars ($20,000) or more, any person, firm, or corporation, before being entitled to the issuance of such permits, shall furnish satisfactory proof to the inspector or authority that he or she is duly licensed under the terms of this chapter.

(2) It shall be unlawful for the building inspector or other authority to issue or allow the issuance of a building permit unless and until the applicant has furnished evidence that he or she is either exempt from the provisions of this chapter or is duly licensed under this chapter to carry out or superintend the work for which the permit has been applied.



§ 17-25-302 - Limitations.

The Contractors Licensing Board shall have power to limit by proper classification the license to the character of work for which the applicant is qualified.



§ 17-25-303 - Application -- Renewal -- Fees.

(a) (1) (A) Any person desiring to be licensed as a contractor in this state shall make and file with the Contractors Licensing Board thirty (30) days prior to any regular or special meeting thereof, a written application on a form as may then be prescribed by the board, for examination by the board.

(B) The application shall be accompanied by payment in a sum to be determined by the board, but not to exceed one hundred dollars ($100) to the board.

(2) The thirty-day requirement may be waived by the board provided that the contractor has on file with the board a completed original application and proof of having successfully completed any examination required.

(b) Thereafter, an annual renewal license fee to be determined by the board but not to exceed one hundred dollars ($100) shall be paid by each licensee to defray the costs and expenses of the administration of this chapter.



§ 17-25-304 - Financial statement.

(a) All persons and entities required by this chapter to be licensed by the Contractors Licensing Board shall transmit to the board with their original and renewal applications a financial statement of the applicant reviewed by a certified public accountant or registered public accountant according to American Institute of Certified Public Accountants' Professional Standards.

(b) (1) The financial statement shall not be made public information and shall not be made available for inspection by any person, except pursuant to an order of a court of competent jurisdiction.

(2) After the contractor is licensed, the board has the option of:

(A) Destroying the financial statement by the process of shredding; or

(B) Returning the financial statement to the contractor.



§ 17-25-305 - Applicant qualifications.

(a) The Contractors Licensing Board, in determining the qualifications of any applicant for an original license or any renewal license, shall, among other things, consider the following:

(1) Experience;

(2) Ability;

(3) Character;

(4) The manner of performance of previous contracts;

(5) Financial condition;

(6) Equipment;

(7) Any other fact tending to show ability and willingness to conserve the public health and safety; and

(8) Default in complying with the provisions of this chapter or any other law of the state.

(b) The board may develop reciprocal agreements with other states with similar licensing responsibilities.



§ 17-25-306 - Examinations -- Certification.

(a) Any person desiring to apply for a license shall be permitted to take an examination to determine the applicant's qualifications.

(b) If the result of the examination of any applicant shall be satisfactory to the Contractors Licensing Board, and if the application complies with the board's rules and regulations, then the board shall issue to the applicant a certificate to engage in contracting in the State of Arkansas.

(c) Anyone failing to pass the examination may be reexamined at any regular meeting of the board upon payment of the regular fee.



§ 17-25-307 - Expiration.

All certificates of license to engage in the business of contracting in the State of Arkansas shall expire at 12:00 midnight on the day before the anniversary date of their issuance unless otherwise designated by the Contractors Licensing Board, and they shall become invalid on that day unless renewed.



§ 17-25-308 - Grounds for revocation.

(a) The Contractors Licensing Board may revoke the certificate of license of any contractor licensed under this chapter who is found guilty of any fraud or deceit in obtaining a license or for aiding or abetting any contractor or person to violate the provisions of this chapter or for gross negligence, incompetence, or misconduct in the conduct of the contractor's business.

(b) The board may revoke the certificate of license of a contractor licensed under this chapter who fails to obtain or maintain worker's compensation coverage as required under the Workers' Compensation Law, § 11-9-101 et seq., and § 17-25-514.



§ 17-25-309 - Procedure for revocation -- Reissuance.

(a) Any person may prefer charges in connection with the foregoing against any contractor licensed under this chapter.

(b) The charges shall be in writing and sworn to by the complainant and mailed to the Contractors Licensing Board and, unless dismissed without hearing by the board as unfounded or trivial, shall be heard and determined by the board.

(c) A time and place for the hearing shall be fixed by the board, and the hearing shall be held in the State of Arkansas.

(d) A copy of the charges, together with the notice of the time and place of hearing, shall be considered as legally served by the board when sent to the last known address of the accused by certified mail at least ten (10) days before the date fixed for the hearing. In the event that such service cannot be effected ten (10) days before the hearing, then the date of hearing and determination shall be postponed as may be necessary to permit the carrying out of this condition.

(e) At the hearing the accused contractor shall have the right to appear personally and by counsel and to cross-examine witnesses and to submit evidence in the contractor's behalf and defense.

(f) If after the hearing the board finds the facts as alleged and of such character as to disqualify the contractor, then the board shall revoke the license of the contractor, but in that event no refund shall be made of the license fee.

(g) Within its discretion and upon proper application or hearing, the board may reissue a license to any contractor whose license has been revoked.



§ 17-25-310 - Replacement.

A certificate of license to replace any lost, destroyed, or mutilated certificate may be issued subject to the rules and regulations of the Contractors Licensing Board.



§ 17-25-311 - Corporations and partnerships -- Unlawful acts.

(a) A corporation or partnership may engage in the business of contracting when licensed by the Contractors Licensing Board.

(b) It shall be unlawful and a violation of this chapter for any two (2) or more contractors, whether doing business as individuals, partnerships, corporations, or other organizations, to jointly submit a bid or enter into a contract for construction as a joint venture unless all parties to the joint venture are licensed pursuant to this chapter.

(c) Any combination of contractors other than a joint venture shall obtain a license for the combination prior to submitting a bid.



§ 17-25-312 - Review.

Any party aggrieved by any decision of the Contractors Licensing Board shall have the right to seek review thereof pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-25-313 - License requirements to accompany invitation to bid.

All architects and engineers preparing plans and specifications for work to be contracted in the State of Arkansas shall include in their invitation to bidders and in their specifications a copy of this chapter or such portions thereof as are deemed necessary to convey to the invited bidder, whether he or she is a resident of this state or not, the information that it will be necessary for him or her to have a certificate of license with the proper classification from the Contractors Licensing Board before his or her bid is submitted.



§ 17-25-315 - Rules and regulations -- Federally funded projects -- Contractor qualifications.

(a) (1) The Contractors Licensing Board shall have the power to promulgate rules and regulations for the efficient enforcement of this chapter and shall also have the power to assign the right or give permission to any state agency, board, or commission to determine qualifications of a contractor solely for the purpose of submitting a bid to the state agency, board, or commission on projects involving federal aid funds prior to the contractor's being licensed by the board.

(2) No state agency, board, or commission shall execute any construction contract involving federal aid funds unless and until the successful bidder for the project furnishes a certificate of license issued by the board.

(b) (1) The board shall have the power to provide by regulation for any political subdivision or other political corporation to accept bids from unlicensed contractors for projects involving federal funds.

(2) However, no contractor shall submit a bid under this section prior to submitting application for licensure, and no political subdivision or political corporation shall execute any construction contract unless and until the successful bidder for the project furnishes an appropriate license issued by the board.



§ 17-25-316 - Workers' compensation coverage required.

(a) A contractor required to be licensed by the Contractors Licensing Board shall obtain and maintain workers' compensation coverage as required under the Workers' Compensation Law, § 11-9-101 et seq.

(b) The board shall require proof of current workers' compensation coverage before issuing or renewing a license to a contractor required to have workers' compensation coverage under the Workers' Compensation Law, § 11-9-101 et seq.

(c) (1) If a contractor fails to maintain workers' compensation coverage or fails to maintain proof of current workers' compensation coverage on file with the board, the board may revoke or suspend the contractor's license.

(2) A contractor's license that has been revoked or suspended due to failure to maintain workers' compensation coverage may be reinstated upon receipt by the board of proof that the contractor has secured workers' compensation coverage.

(d) The board shall promulgate rules necessary to enforce this section.






Subchapter 4 - -- Contractors' Bonds

§ 17-25-401 - Definition.

(a) (1) "Contractor" shall include all original, prime, and general contractors and all subcontractors. It is defined to be any person, firm, joint venture, partnership, copartnership, association, corporation, or other organization engaged in the business of the construction, alteration, dismantling, demolition, or repairing of roads, bridges, viaducts, sewers, water and gas mains, streets, disposal plants, water filters, tanks, towers, airports, buildings, dams, levees, canals, railways and rail facilities, oil and gas wells, water wells, pipelines, refineries, industrial or processing plants, chemical plants, power plants, electric, telephone, or any other type of energy or message transmission lines or equipment, or any other kind of improvement or structure.

(2) The term "contractor" shall include any contractor who is required to obtain a contractor's license under the state licensing law of this state, § 17-25-101 et seq.

(b) However, when a person or entity acts as a contractor in the construction, erection, alteration, or repair of his or her own or its own property or of a single-family residence, or if the cost of the work to be done, including, but not limited to, labor and materials, is less than twenty thousand dollars ($20,000), the person or entity shall not be deemed a contractor under this chapter.



§ 17-25-402 - Expenses -- Disposition of funds.

(a) All expenses incurred by the Contractors Licensing Board for the administration of this subchapter are authorized to be paid by the board.

(b) (1) All taxes, premiums, contributions, penalties, interest, and fines collected pursuant to this subchapter, except enforcement penalties, shall be distributed pro rata, based upon the amount of taxes, premiums, and contributions due to the Department of Finance and Administration, the Department of Workforce Services, the Workers' Compensation Commission, or any city, county, or school district, or any other state agency or other political subdivision of the state, first to the extent of any taxes, premiums, and contributions due with any remainder applied to interest, penalties, and fines, in that order.

(2) All enforcement penalties assessed to a contractor pursuant to the provisions of this subchapter shall be paid directly to the board to defer the cost of enforcement.

(c) The board may employ such additional professional and clerical employees as may be necessary and pay salaries thereto as authorized by law.



§ 17-25-403 - Liability of customer.

(a) (1) In the event the contractor fails to honor its financial obligations to the State of Arkansas or to any city, county, school district, state agency, or other political subdivision of the state, the customer for whom the work was being performed shall be responsible for all financial obligations of the contractor to the State of Arkansas or to any city, county, school district, state agency, or other political subdivision of the state, on that customer's project, provided that the customer receives written notice of the contractor's failure to comply with this subchapter prior to final payment to the contractor.

(2) The responsibility of the customer shall not exceed any amount owed to the contractor on or after the date the customer receives the written notice.

(3) The written notice shall be sent by certified mail, return receipt requested, and must include the maximum amount of all financial obligations the contractor may potentially owe to the State of Arkansas or to any city, county, school district, state agency, or other political subdivision of the state, arising from that customer's project.

(b) (1) As used in this section, "financial obligations" includes, but is not limited to, civil penalties imposed by the State of Arkansas or any city, county, school district, state agency, or other political subdivision of the state.

(2) Civil penalties imposed pursuant to §§ 17-25-103(e)(1)(A) and 17-25-408 for violations of the provisions of this chapter arise from and are connected to the customer's project, and the provisions of this section apply thereto.



§ 17-25-404 - Bond -- Filing -- Terms.

(a) (1) Before commencing work or undertaking to perform any services or duties in the state, a contractor shall file with the Contractors Licensing Board as the depository agency a surety bond of a surety authorized to do business in this state or a cash bond.

(2) The bond shall be a condition of licensure, and a contractor's license shall not be released until the bond has been properly filed.

(b) The bond shall be:

(1) In a penal sum of ten thousand dollars ($10,000);

(2) Payable to the State of Arkansas; and

(3) Conditioned on the contractor's complying with the tax laws of the State of Arkansas and, when applicable, the ordinances, rules, and regulations of any city, county, school district, state agency, or other political subdivision of the state, the Department of Workforce Services Law, § 11-10-101 et seq., the Workers' Compensation Law, § 11-9-101 et seq., and the provisions of this subchapter.



§ 17-25-406 - Notice of bond cancellation.

(a) (1) Notice of bond cancellation shall be given to the Contractors Licensing Board in writing sixty (60) days prior to cancellation. The board shall notify the Department of Finance and Administration, the Department of Workforce Services, and the Workers' Compensation Commission of the notice of cancellation.

(2) It shall be the responsibility of each governmental agency to make any claims against the bond in accordance with state law for collection of any taxes, premiums, contributions, penalties, interest, or fines within the statute of limitations of the appropriate state law.

(b) A contractor's license that has become invalid due to bond cancellation may be reinstated upon receipt of a proper replacement bond.



§ 17-25-408 - Failure to comply -- Penalties -- Enforcement.

(a) The fact that a contractor is performing or has performed work in Arkansas and compliance as required by this subchapter has not been met shall constitute prima facie evidence of failure to comply.

(b) Upon notice to the contractor and a hearing thereon, if requested by the contractor or if deemed appropriate by the Contractors Licensing Board or any committee thereof, should it be determined that a violation exists, the board or committee may assess a penalty for noncompliance in a sum not to exceed five percent (5%) of the value of the contract performed, and upon a finding of a second or subsequent violation, the contractor may be assessed a penalty equal to ten percent (10%) of the value of the contract performed. Further, any contractor found in violation for a second or subsequent violation of this subchapter may lose its contractor's license for a period of one (1) year. The board or committee may also issue an order to cease and desist the work pending compliance.

(c) Failure of a contractor to comply with the provisions of this subchapter shall be grounds for revocation of any license issued to the contractor by the board.

(d) Enforcement of the bond filing requirements contained herein shall be the responsibility of the board.

(e) The board shall have the power to make such rules and regulations for enforcement as it may consider appropriate and not in conflict with Arkansas law.



§ 17-25-409 - Proceedings upon violation.

(a) Regarding any violation of this subchapter, the Contractors Licensing Board shall have the power to issue subpoenas and bring before the board as a witness any person in the state and may require the witness to bring with him or her any book, writing, or other thing under his or her control which he or she is bound by law to produce in evidence.

(b) No proceedings under this section may be commenced by the board after three (3) years from the date on which the act or omission which is the basis for the proceeding occurred.

(c) The board shall have the power to file suit in the Pulaski County Circuit Court to enforce any cease and desist order not complied with within fifteen (15) days, excluding Saturdays, Sundays, and legal holidays, of service on the contractor of the order. If the circuit court finds the order to have been properly issued, it may enforce it by any means by which injunctions are ordinarily enforced. However, nothing shall be construed herein to diminish the contractor's right to appeal.

(d) All hearings and appeals therefrom under this section shall be pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 5 - -- Residential Building Contractors Committee

§ 17-25-501 - Purpose.

It is the intent of this subchapter to protect homeowners and the purchasers of homes constructed in this state by establishing reasonable and adequate licensing and regulation of homebuilders and home improvement contractors. It is intended that this subchapter apply to everyone not specifically excluded. It is also the intent of this subchapter that the Residential Contractors Committee be located with the Contractors Licensing Board and that the staff and appropriation for the board be utilized to implement this subchapter.



§ 17-25-502 - Definitions.

For purposes of this subchapter:

(1) "Committee" means the Residential Contractors Committee created by this subchapter;

(2) "Home improvement contractor" means any person, firm, partnership, co-partnership, association, corporation, or other organization or any combination that attempts to or submits a bid or contracts, undertakes, or assumes charge in a supervisory capacity or otherwise manages the reconstruction, alteration, renovation, repair, modification, improvement, removal, demolition, or addition to any preexisting single family residence or the property and structures appurtenant thereto;

(3) "Residential building contractor" means any person, firm, partnership, copartnership, association, corporation, or other organization or any combination, which for a fixed price, commission, fee, or wage, attempts to or submits a bid to construct or contract or undertakes to construct or assumes charge in a supervisory capacity or otherwise manages the construction of a single family residence or the property and structures appurtenant thereto; and

(4) "Single family residence" means any project consisting of one (1) but not more than four (4) units of new construction for residential occupancy.



§ 17-25-503 - Committee established -- Members -- Expenses -- Administrative support.

(a) (1) There is created the Residential Contractors Committee, to consist of seven (7) members.

(2) (A) (i) The Governor shall appoint five (5) persons, each of whom has at least five (5) years' experience in residential construction.

(ii) Two (2) of the five (5) residential construction members shall be appointed from a list of at least ten (10) names submitted by the statewide trade organization or organizations that represent the residential construction industry.

(iii) Of the five (5) residential construction members, one (1) member shall be appointed from each of the four (4) congressional districts, and the remaining member shall be appointed from the state at large.

(B) (i) Two (2) members of the committee shall not be actively engaged in or retired from the profession of residential contracting.

(ii) One (1) shall represent consumers, and the other shall be at least sixty (60) years of age.

(iii) Both shall be appointed by the Governor from the state at large, subject to confirmation by the Senate.

(iv) These two (2) positions may not be held by the same person.

(v) Members appointed to these two (2) positions shall be full voting members but shall not participate in the grading of examinations.

(C) The members shall serve three-year terms. No member may serve more than three (3) three-year terms.

(3) (A) The committee shall elect a chair, vice chair, and secretary, each to serve in his or her respective capacity for one (1) year.

(B) Officers shall be elected by the committee annually.

(4) Three (3) voting members shall constitute a quorum.

(b) Committee members shall receive the same expense reimbursement and stipend as provided to the Contractors Licensing Board under the procedures prescribed by § 25-16-901 et seq. Expenses and stipends shall be paid by the board.

(c) The Governor shall make appointments to fill vacancies in the same manner as appointments were made under subsection (a) of this section. Persons appointed to fill vacancies shall serve the unexpired term of office and shall possess the same qualifications as if they were being appointed to a full term on the committee.

(d) The board shall provide staff and administrative support for the committee.



§ 17-25-504 - Authority.

The Residential Contractors Committee may:

(1) Issue, modify, suspend, and revoke licenses issued by the committee;

(2) Establish qualifications for licenses issued by the committee;

(3) Enforce this subchapter and the committee's rules;

(4) Issue rules necessary for the implementation of this subchapter;

(5) Levy civil penalties under this subchapter;

(6) Issue orders of abatement in the same manner and to the same extent as authorized for the Contractors Licensing Board under § 17-25-103; and

(7) Seek any other civil remedies which are available to the board.



§ 17-25-505 - License from committee required.

(a) A person shall not act as a residential building contractor after July 1, 2001, unless licensed by the Residential Contractors Committee or exempted from licensure under this subchapter.

(b) A person shall not act as a home improvement contractor after January 1, 2012, unless:

(1) Licensed by the committee; or

(2) Exempt from licensure under this subchapter.



§ 17-25-506 - Application for license.

(a) Applications for licensure shall be made on forms prescribed by the Residential Contractors Committee and shall have attached thereto:

(1) (A) Except as provided in subdivision (a)(1)(B) of this section, a compiled financial statement with each application for all persons and entities required by this subchapter to be licensed by the committee when the cost of the work done or to be done in the State of Arkansas by the contractor, including without limitation labor and materials, is twenty thousand dollars ($20,000) or more.

(B) A person or entity required to be licensed under this subchapter when the cost of the work done or to be done in the State of Arkansas by the contractor, including without limitation labor and materials, is less than twenty thousand dollars ($20,000) shall not be required to submit a financial statement; and

(2) Such other information as required by the committee.

(b) (1) The financial statement required with each application is not public information and may not be made available for inspection by any person, unless by an order of a court of competent jurisdiction.

(2) After the contractor is licensed, the Contractors Licensing Board shall destroy the financial statement by the process of shredding or returning the financial statement to the contractor.



§ 17-25-507 - Applicant qualifications.

(a) In determining the qualifications of any applicant for original license or any renewal license, the Residential Contractors Committee shall consider, among other things, the following:

(1) Experience;

(2) Ability;

(3) The manner of performance of previous contracts;

(4) Financial condition;

(5) Any other fact tending to show ability and willingness to conserve the public health and safety; and

(6) Default in complying with the provisions of this subchapter or any other law of the state.

(b) The committee may limit a license issued by the committee to the character of work for which the applicant is qualified to perform.



§ 17-25-508 - Name of licensed contractor.

Contractors licensed under this subchapter may act as such only in the name under which they are licensed by the Residential Contractors Committee.



§ 17-25-509 - Written examination.

(a) Except as otherwise provided in this section, a person shall not be licensed as a residential building contractor unless the person has passed a written examination prescribed by the Residential Contractors Committee.

(b) (1) Until January 1, 2012, the committee shall waive the written examination for a person who:

(A) Submits proof of having obtained five (5) building permits within the three (3) years preceding the date of application;

(B) Submits proof of having obtained one (1) building permit within the preceding twelve (12) months; or

(C) Submits proof of experience in construction acceptable to the committee.

(2) Subsection (b)(1) of this section does not apply to applicants for a residential builder license.



§ 17-25-510 - Hearings regarding violations.

(a) The Residential Contractors Committee may conduct hearings regarding alleged violations of this subchapter or regulations promulgated thereunder, and the hearings shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq. The committee shall within a reasonable time make findings and determinations as a result of the hearings.

(b) A contractor who, after notice and hearing, is found to have committed the following actions shall pay to the Contractors Licensing Board a civil penalty of not less than one hundred dollars ($100) nor more than four hundred dollars ($400) for each day that the violation occurred:

(1) Acting as a contractor without having a valid license in violation of this chapter;

(2) Using a contractor in violation of this chapter;

(3) Presenting or filing the license certificate of another;

(4) Giving false or forged evidence of any kind to the board in obtaining a certificate of license;

(5) Using an expired or revoked certificate of license;

(6) Giving false or fraudulent evidence of a contractor's license to another person or entity; or

(7) Committing other violations under this chapter.

(c) The committee may revoke the certificate of license of any contractor licensed under this subchapter who is found guilty of:

(1) Fraud or deceit in obtaining a license;

(2) Aiding or abetting a contractor or person to violate this chapter; or

(3) Gross negligence, incompetence, or misconduct in the contractor's business.



§ 17-25-511 - Appeal from committee decision.

Any person aggrieved by an action or decision of the Residential Contractors Committee may appeal to the Contractors Licensing Board within ten (10) calendar days after the action or decision under procedures prescribed by the board. Aggrieved parties shall be granted an opportunity to address the board regarding the committee's actions, and the final actions of the board shall be binding upon the committee.



§ 17-25-512 - Expiration of license -- Fees.

All licenses issued by the Contractors Licensing Board shall expire one (1) year after the date of issuance unless otherwise provided by the Residential Contractors Committee. The committee may charge reasonable examination fees and delinquency fees and may charge a fee not to exceed one hundred dollars ($100) for new licenses or renewal of a license. All fees and other moneys collected by the committee shall be disposed of as provided by § 17-25-205 and shall be used by the board to implement this subchapter.



§ 17-25-513 - Exemptions.

The following shall be exempted from the licensing requirements of this subchapter:

(1) A person who acts as a residential building contractor in the construction of his or her residence unless he or she builds more than one (1) residence during any calendar year;

(2) The owner of a single family residence acting as his or her own home improvement contractor on his or her own property;

(3) (A) A person or entity acting as a residential building contractor or a home improvement contractor on any project, when the cost of the work done or to be done does not exceed two thousand dollars ($2,000).

(B) Subdivision (3)(A) of this section shall not apply to a project in which the construction work necessary to complete the project is divided into separate contracts of amounts less than two thousand dollars ($2,000);

(4) A subcontractor of a contractor licensed by the Residential Contractors Committee; and

(5) A person or entity licensed as a contractor by another licensing agency, board, or commission of the State of Arkansas if the contractor is performing work within the scope of the license held by the person or entity.



§ 17-25-514 - Workers' compensation required.

(a) A contractor required to be licensed by the Residential Contractors Committee as a residential building contractor shall secure the payment of workers' compensation under § 11-9-401 et seq.

(b) The committee shall require proof of current workers' compensation coverage before issuing or renewing a license as a residential building contractor.

(c) Unless otherwise required by law, a home improvement contractor required to be licensed under this subchapter shall not be required to secure the payment of workers' compensation under § 11-9-401 et seq. or provide proof of coverage to the committee before issuing or receiving a license if the cost of the work done or to be done in the State of Arkansas by the home improvement contractor, including without limitation labor and materials, is less than twenty thousand dollars ($20,000).

(d) (1) If a contractor fails to maintain workers' compensation coverage or fails to maintain proof of current workers' compensation coverage on file with the committee, the committee shall revoke the contractor's license.

(2) A contractor's license that has been revoked due to failure to maintain workers' compensation coverage may be reinstated upon receipt of proof that the contractor has secured workers' compensation coverage.

(e) The committee shall promulgate rules necessary to enforce this section.



§ 17-25-515 - Actions to enforce contracts in violation of this subchapter.

A contractor found guilty of a violation of this subchapter shall not bring an action:

(1) In law or equity to enforce any provision of a contract entered into in violation of this subchapter; or

(2) For quantum meruit.









Chapter 26 - Cosmetology and Related Occupations

Subchapter 1 - -- General Provisions

§ 17-26-101 - Title.

This chapter shall be known and cited as the "Cosmetology Act".



§ 17-26-102 - Definitions.

(a) As used in this chapter:

(1) "Aesthetician" means any person who engages in the practice of beautifying the body by cleaning, waxing, externally manipulating, or stimulating the body by means of the hands, devices, apparatus, or appliances with or without the use of cosmetic preparations, antiseptics, tonics, lotions, and creams;

(2) "Cosmetological establishment" means any premises, building, or part of a building in which is practiced any branch or any combination of branches of cosmetology or the occupation of a cosmetologist except:

(A) The branch of manicuring as practiced in barbershops licensed by the Cosmetology Technical Advisory Committee and complying with the provisions of this chapter; and

(B) Nursing facilities as defined under § 20-10-1401;

(3) "Cosmetologist" means any person who:

(A) Engages in the practice of cosmetology in a licensed cosmetological establishment, except the branch of electrolysis; or

(B) Services a client in premises not licensed as a cosmetological establishment when the services rendered involve a special event in which the cosmetology service is to be performed for an on-site participant of the event;

(4) "Electrologist" means any person who permanently removes hair from or destroys hair on the human body for beautification by the use of an electric needle or by the use of any other kinds of devices or appliances designed to permanently remove hair from the human body;

(5) "Manager-operator" means a licensed cosmetologist authorized to engage in the practice of cosmetology, independent of personal supervision in a duly licensed establishment;

(6) "Manicurist" means any person who engages in the occupation of manicuring the nails of any person by cutting, trimming, polishing, coloring, tinting, cleansing, filing, buffing, pushing, extending, protecting, wrapping, covering, building, or beautifying the nails or performing any other similar work upon the nails of any person by any means, including the softening of the arms, hands, feet, or ankles of any person by use of hands, mechanical or electrical apparatus or appliances, cosmetic or chemical preparations, antiseptics, lotions, or creams or by massaging, cleansing, manipulating or stimulating the arms, hands, feet, or ankles of any person; and

(7) "Student " means any person enrolled and engaged in learning or acquiring a knowledge of the occupation of cosmetology or any branch of cosmetology in a licensed school of cosmetology under a licensed instructor.

(b) The art of cosmetology includes any and all and any combination of the following practices:

(1) Arranging, dressing, curling, waving, machineless permanent waving, permanent waving, cleansing, cutting, singeing, bleaching, tinting, coloring, straightening, dyeing, brushing, beautifying, or otherwise treating by any means the hair of any person or wigs or hairpieces;

(2) Externally manipulating, cleaning, waxing, or stimulating the body by means of the hands, devices, apparatus, or appliances with or without the use of cosmetic preparations, antiseptics, tonics, lotions, or creams;

(3) Beautifying the body by use of cosmetic preparations, antiseptics, tonics, lotions, or creams;

(4) Temporarily removing superfluous hair from the body of any person by the use of depilatories or by the use of tweezers, chemicals, or preparations or by the use of devices or appliances of any kind or description, except by the use of light waves, commonly known as rays;

(5) Cutting, trimming, polishing, tinting, coloring, cleansing, or manicuring the nails of any person; and

(6) Massaging, cleansing, or beautifying the nails of any person.

(c) The branch of electrolysis, a practice of cosmetology requiring a separate course of training as prescribed by § 17-26-306, includes permanently removing hair from or destroying hair on the human body by the use of an electric needle or by the use of any other kind of device or appliance designed to permanently remove hair from the human body.

(d) Every person, firm, or corporation exacting a fee for the teaching of any branch of cosmetology is classed as a school of cosmetology under this chapter and is required to comply with all of its provisions.



§ 17-26-103 - Scope of chapter.

(a) The following persons are exempt from this chapter:

(1) All persons authorized by the laws of this state to practice medicine, surgery, dentistry, pharmacy, osteopathy, chiropractic, naturopathy, or podiatry;

(2) Barbers insofar as their usual and ordinary vocation and profession is concerned;

(3) Employees employed to render cosmetological services in the course of and incidental to the business of employers engaged in the theatrical, radio, television, or motion picture production industry;

(4) Individuals and employees rendering cosmetological services in the course of, in connection with, and incidental to the preparation of bodies for burial, or the business of embalmers and undertakers;

(5) Direct care staff as defined in § 20-10-1401 who provide routine personal hygiene and related daily care services to residents of nursing facilities as defined in § 20-10-1401 and for which the fee is included in the monthly facility charges; and

(6) Relatives of residents of nursing facilities as defined in § 20-10-1401 who provide cosmetological services to a related resident of a nursing facility.

(b) This chapter does not prohibit any practice within its scope in cases of emergency, nor the administration of any practice outside of a licensed school of cosmetology or cosmetological establishment when necessary because of the illness or other physical incapacitation of the recipient of the service and when performed by a licensee obtained for the purpose from a licensed cosmetological establishment.

(c) This chapter does not prohibit the recommendation, demonstration, administration, or sale of cosmetics by any person not claiming to be a cosmetologist.



§ 17-26-104 - Unlawful practices.

(a) (1) It is unlawful for any person, firm, or corporation to violate this chapter or a rule adopted by the Cosmetology Technical Advisory Committee pursuant to this chapter.

(2) Evidence of a violation may result in a criminal or civil penalty.

(3) Each day of a violation is a separate offense.

(b) (1) Being found guilty of a criminal penalty is a Class D misdemeanor and is punishable by a fine in any sum not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500) or by imprisonment in the county jail for a period of not more than ninety (90) days, or by both fine and imprisonment.

(2) After being found guilty of a Class D misdemeanor under this section, a subsequent charge under this section is a Class C misdemeanor.

(3) All prosecuting attorneys of the state and all political subdivisions of the state shall enforce this chapter and prosecute any person or entity violating it.

(c) (1) Being found in violation of a civil penalty under this section may result in suspension of license, revocation of license, fine, or any combination.

(2) For good cause shown and pursuant to rules of the committee, the committee may revoke, suspend, or refuse to renew at any time any license issued under this chapter on any of the grounds for disciplinary actions under § 17-26-105.

(3) (A) The committee shall suspend the license of any person licensed under this chapter who has been adjudged by a court of competent jurisdiction to be insane or legally incompetent.

(B) The record of the adjudication shall be prima facie evidence that the person is insane or legally incompetent within the meaning of subdivision (c)(3)(A) of this section.

(C) The committee shall not reinstate a license that has been suspended under subdivision (c)(3)(A) of this section, except upon proof that the licensee has been restored to a mental condition that would allow the licensee to comply with the requirements of this chapter.

(4) (A) Whenever the committee finds that a licensee or a holder of a permit issued by the committee is guilty of a violation of the rules of the committee or the laws of this state pertaining to any occupation, profession, or business licensed or regulated by the committee, the committee may impose a penalty on the licensee or permit holder in lieu of suspension or revocation of the license or permit.

(B) Upon imposition of a penalty in lieu of suspension or revocation of a license or permit, the committee may require that the licensee or permit holder pay a penalty to the committee for the violation with the condition that the license or permit may be suspended until the penalty is paid.

(C) (i) Prior to the imposition of a penalty, the committee shall hold an investigation and hearing after notice to the licensee or his or her attorney.

(ii) The penalty may be imposed in lieu of revocation or suspension of a license or permit only if the committee finds that the public health, safety, welfare, and morals would not be impaired and that the penalty achieves the desired disciplinary result.

(5) (A) The committee shall establish by rule the penalty system to be imposed under this section.

(B) The minimum penalty shall be twenty-five dollars ($25.00), and a maximum penalty of one thousand dollars ($1,000) is authorized if the penalty is imposed by the committee in lieu of revocation or suspension of a license or permit.

(C) The committee shall establish by rule an option that mandates a person to attend a health and safety training course in lieu of or in addition to paying a penalty.

(6) The power of the committee to impose penalties shall not be affected by any other civil or criminal proceeding concerning the violation.

(d) The committee may refuse to issue a license to any person upon reasonable evidence that the person would jeopardize the health and safety of the public.

(e) Any person penalized by the committee under this chapter may appeal any order of the committee in the manner provided by law.

(f) The committee may impose a civil penalty as provided in this section against any unlicensed person, firm, or corporation practicing or offering to practice any act that requires licensure under this chapter.



§ 17-26-105 - Grounds for disciplinary action.

The grounds for disciplinary action are as follows:

(1) Failure of a person, firm, or corporation operating a cosmetological establishment or school of cosmetology or engaged in the practice of cosmetology or any of its branches to comply with the requirements of this chapter and the regulations of the Cosmetology Technical Advisory Committee;

(2) Failure to comply with the rules governing health and safety adopted by the committee and approved by the State Board of Health for the regulation of cosmetological establishments, schools of cosmetology, or the practice of the occupation of cosmetician or cosmetologist;

(3) Obtaining practice in cosmetology or any branch thereof or money or any other thing of value by fraudulent misrepresentation;

(4) Gross malpractice;

(5) Continued practice by a person knowingly having an infectious or contagious disease;

(6) Habitual drunkenness or habitual addiction to the use of morphine or any habit-forming drug;

(7) Advertisement by means of knowingly false or deceptive statements;

(8) Permitting a certificate of registration or license to be used when the holder is not personally, actively, and continuously engaged in business;

(9) Failure to display the license;

(10) Conviction under the laws of the United States or any state or territory of the United States of a crime that:

(A) Is a felony or misdemeanor, as evidenced by a certified copy of a court record or by license application; and

(B) Involves dishonesty or is in any way related to the practice or teaching of the cosmetology industry,

unless the applicant or licensee can demonstrate to the board's satisfaction that the applicant or licensee has been sufficiently rehabilitated to warrant the public trust;

(11) Engaging, outside of a licensed school of cosmetology or cosmetological establishment and for compensation in any form whatever, in any practice for which a license is required under this chapter, except that when such a service is necessary because of the illness or other physical incapacity of the person with respect to whom it is performed, it may be performed by a licensee obtained for the purpose from a licensed cosmetological establishment;

(12) Failure to wear clean outer garments, as prescribed by the committee, to allow the safe and hygienic practice of cosmetology or any branch thereof;

(13) Any other unfair or unjust practice, method, or dealing that the committee finds may justify such an action or failure to follow guidelines concerning the use of chemicals or equipment as established by rule of the committee; or

(14) Fraud or deception in procuring a license.






Subchapter 2 - -- Cosmetology Technical Advisory Committee

§ 17-26-201 - Creation -- Members.

(a) There is created the Cosmetology Technical Advisory Committee.

(b) (1) The committee shall consist of seven (7) members appointed by the State Board of Health to two-year terms.

(2) A member may be removed from the committee by the board for cause.

(3) A member shall not serve more than ten (10) years on the committee.

(c) The committee shall be composed of the following representatives from within the cosmetology industry who are of good moral character and who are at least twenty-five (25) years of age:

(1) One (1) member shall be a licensed cosmetologist actively engaged in practicing the art of cosmetology for at least five (5) years at the time of appointment;

(2) One (1) member shall be a licensed nail technician;

(3) One (1) member shall be an owner of a licensed school of cosmetology or shall be a director of cosmetology at a state-supported school;

(4) One (1) member shall be a licensed aesthetician; and

(5) Three (3) members shall represent the cosmetology industry at large or a related field.

(d) (1) A member of the committee shall not be directly or indirectly connected with the wholesale business of the manufacture, rental, sale, or distribution of cosmetological appliances or supplies.

(2) A member of the committee shall not have a contract or a pending bid for a contract with the Department of Health concerning cosmetology.

(e) Only two (2) members of the committee may be appointed from any one (1) congressional district.

(f) Vacancies occurring during a term shall be filled for the unexpired term.

(g) Before entering upon the discharge of his or her duties, each member shall make and file with the Secretary of State the oath of office prescribed by Arkansas Constitution, Article 19, § 20.

(h) Each member of the committee may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(i) The board shall promulgate by rule the duties and powers of the committee.



§ 17-26-204 - Inspectors and professional employees.

The Department of Health may employ inspectors and professional employees and fix their compensation, which compensation and all reasonable expenses incurred shall be paid from the Public Health Fund from fees generated by the program.



§ 17-26-205 - Powers and duties.

(a) In addition to the other duties set forth in this chapter, the Department of Health shall:

(1) Prescribe the duties of the department's employees;

(2) Hold examinations as to the qualifications of all applicants for registration whose applications have been submitted to it in proper form, unless otherwise provided;

(3) Issue permits and licenses to the applicants who are entitled thereto;

(4) Register cosmetological establishments and schools of cosmetology;

(5) Implement the State Board of Health's rules:

(A) For carrying out the provisions of this chapter;

(B) For conducting examinations of applicants for licensing;

(C) For governing the recognition and the credits to be given to the study of cosmetology or any of its branches, under a cosmetologist or in a school of cosmetology, licensed under the laws of another state; and

(D) For governing health and safety, as it considers necessary, in regard to the precautions to be employed to prevent the creating or spreading of infections or contagious diseases in cosmetological establishments, in schools of cosmetology, and in the practice of a cosmetologist and in any branch of cosmetology, provided the rules meet the minimum requirements of the law. A copy of all rules governing health and safety shall be made available to each licensee. The rules adopted under this subsection shall have the force and effect of law.

(b) In addition to the powers conveyed upon the department by this chapter, the department may enforce the provisions of this chapter or any reasonable rule adopted by the board through injunctive process.

(c) The department may incur reasonable expenses and perform such other acts as may be necessary to carry out its duties and functions and to administer this chapter.



§ 17-26-206 - Meetings -- Examinations.

(a) The Department of Health or a private testing entity shall administer licensing examinations for eligible applicants.

(b) A member of the Cosmetology Technical Advisory Committee shall not be permitted to participate in or have the powers and duties that are related to the preparation of examinations or be permitted to give or grade the examinations of applicants for licensing.



§ 17-26-207 - Registration record.

The Department of Health shall keep a registration record containing the names, known places of business, and the date and number of the license of every licensed cosmetologist and of those engaged in the practice of any branch of cosmetology, together with the names and addresses of all cosmetological establishments and schools of cosmetology registered under this chapter. This record shall also contain such facts as the applicants may have stated in their applications for examination for permitting and licensing.



§ 17-26-208 - Investigations, hearings, or inspections.

(a) The Department of Health shall conduct investigations and inspections as promulgated by rule.

(b) (1) Hearings conducted by the Cosmetology Technical Advisory Committee may be held bimonthly for review of cases for which disciplinary action may be required.

(2) (A) Except as provided in subdivision (b)(2)(B) of this section, a hearing attended by two (2) or more members of the committee is a meeting.

(B) A final order shall not be imposed by fewer than three (3) members.

(C) A final order imposed by the committee may be appealed to the State Board of Health within thirty (30) days of its receipt.



§ 17-26-209 - Fees -- Method of payment.

(a) The State Board of Health shall promulgate a fee schedule by rule and collect fees accordingly.

(b) In addition to any other method of payment acceptable to the Department of Health, the department shall accept personal or business checks drawn on deposit accounts in financial institutions as payment for fees collected by the department.



§ 17-26-210 - Disposition of funds.

(a) All fees, fines, and penalties collected under this chapter and on behalf of the State Board of Health and all receipts of every kind and nature collected under this chapter shall be paid into the State Treasury and shall be credited to the Public Health Fund.

(b) (1) The fees, fines, penalties, and receipts shall be for the general uses of the Department of Health.

(2) Salaries and other expenses necessarily incurred in carrying into effect the provisions of this chapter and other programs administered by the department shall be paid from the fees, fines, penalties, and receipts.

(c) Expenditures shall be substantiated by vouchers and itemized statements at the end of each fiscal year or at any other time when demand therefor is made by the Department of Finance and Administration.






Subchapter 3 - -- Licensing

§ 17-26-302 - Application for examination and license.

(a) Each application for admission to examination and each application for a license as a cosmetologist or any branch of cosmetology shall be in writing on blanks prepared and furnished by the Department of Health.

(b) Each application shall be accompanied by the required fee and shall contain proof of the qualifications of the applicant for examination for registration and license.

(c) The application shall be verified by the oath of the applicant.



§ 17-26-303 - Examinations generally.

(a) The examination of applicants for a license in any of the branches or practices of cosmetology shall include both a practical demonstration and written test and shall embrace the subjects concerning the particular branch or branches, practice, or practices for which a license is applied.

(b) The examination shall not be confined to any special system or method.

(c) The examination shall be consistent in both practical and technical requirements and of sufficient thoroughness to satisfy the Cosmetology Technical Advisory Committee as to the applicant's skill in and knowledge of the practice of the occupation or occupations for which a license is sought.



§ 17-26-304 - Prerequisites to examination for a cosmetologist, manicurist, or aesthetician.

The Department of Health shall admit to examination for a license as a cosmetologist, manicurist, or aesthetician a person who has made application to the department in proper form, has paid the fee required, and who:

(1) Is not less than sixteen (16) years of age;

(2) Has completed two (2) years of high school in the public schools of this state or its equivalent; and

(3) Has completed one (1) of the following:

(A) For a cosmetologist, training of at least one thousand five hundred (1,500) hours;

(B) For a manicurist, training of at least six hundred (600) hours;

(C) For an aesthetician, training of at least six hundred (600) hours; or

(D) The prescribed course of study in cosmetology under the laws of another state whose licensing requirements are equal to or stricter than those in Arkansas.



§ 17-26-306 - Electrologists -- Prerequisites to examination.

The Department of Health shall admit to examination for a license as an electrologist a person who has made application to the department in proper form, has paid the fee required, and who:

(1) Is not less than eighteen (18) years of age;

(2) Has completed the twelfth grade or an accredited senior high school in the public schools of this state or its equivalent; and

(3) Has completed one (1) of the following:

(A) A course of three hundred fifty (350) hours of practical training as a student in conjunction with a course of fifteen hundred (1500) hours in cosmetology or for a licensed cosmetologist;

(B) A course of six hundred (600) hours of practical training as a student, when not in conjunction with a regular course in cosmetology or for a licensed cosmetologist, extending over a period of not less than four (4) months under the immediate supervision of a licensed electrologist instructor in a school of cosmetology;

(C) The prescribed course of study in electrology under the laws of another state whose licensing requirements are equal to or stricter than those in Arkansas; or

(D) Training and practice in electrology for a period as shall be specified by rules of the State Board of Health.



§ 17-26-307 - Electrology instructors -- Prerequisites to examination.

The Department of Health shall admit to examination for license as an electrology instructor any person who has made application to the department in proper form, has paid the fee required, and who:

(1) Is not less than twenty-one (21) years of age;

(2) Holds a valid Arkansas license as an electrologist; and

(3) Has had three (3) years of practical experience as an electrologist in the State of Arkansas within the past five (5) years.



§ 17-26-309 - Examination for cosmetologists and all branches of cosmetology.

Examinations for license as cosmetologists and all other branches of cosmetology shall include a written core and law test and a practical test that embrace all phases of cosmetology as deemed necessary by the Cosmetology Technical Advisory Committee to protect the health, safety, and welfare of the public.



§ 17-26-310 - Failure to appear for examination.

The Cosmetology Technical Advisory Committee shall promulgate rules concerning an applicant for an examination who fails to appear for the examination.



§ 17-26-311 - Eligibility for reexamination.

Anyone failing to pass an examination shall be permitted upon application to take another examination.



§ 17-26-312 - Issuance of license.

(a) Persons who pass any examination under this chapter shall receive a license from the Cosmetology Technical Advisory Committee.

(b) This license, except for renewal fees, entitles the holder to engage in the practice of the specified branch of cosmetology upon the public in a licensed cosmetological establishment, except as provided in § 17-26-102(3)(B).



§ 17-26-314 - Specificity of permit or license.

Every permit or license issued by the Cosmetology Technical Advisory Committee shall specify the occupation or occupations that the permit and license entitle the holder to practice.



§ 17-26-315 - Reciprocity.

Upon application to the Department of Health in the form provided for the particular class of license applied for, accompanied by the required fee, a person licensed as a cosmetologist, electrologist, manicurist, aesthetician, or instructor under the laws of another state shall be granted a license to practice the occupation or occupations in this state not of greater scope than the occupation or occupations for which the applicant was previously licensed in the other state, upon the following conditions:

(1) That the applicant for a license as a cosmetologist, manicurist, or aesthetician is not less than eighteen (18) years of age, and the applicant for a license as an instructor or electrologist is not less than twenty-one (21) years of age;

(2) That the applicant holds a current valid license upon application for reciprocity, evidenced by a certified copy of the license and an affidavit from the other state or by such other evidence as the department may require;

(3) That the applicant has passed a national examination comparable to the examination given in this state; and

(4) That the applicant passes an Arkansas law examination under this chapter.



§ 17-26-316 - Display of license.

(a) Every licensee shall:

(1) Display the license in a conspicuous place in his or her principal office, place of business, or place of employment; or

(2) Wear the license on his or her person while practicing cosmetology.

(b) A license may contain a photograph of the licensee.



§ 17-26-317 - Notice of address change.

Every registered cosmetologist manager-operator, cosmetologist, electrologist, manicurist, or aesthetician, within thirty (30) days after changing the address of his or her place of business as designated on the books of the Department of Health, shall notify the department of his or her new place of business. Upon receipt of the notification, the department shall make the necessary changes in the register.



§ 17-26-318 - Duplicate license.

A duplicate license shall be issued upon the filing of a statement explaining the loss of the license, verified by the oath of the applicant, and accompanied by the fee prescribed in § 17-26-209. Each duplicate license shall have the word "DUPLICATE" stamped across its face and bear the same date and show the number of the original license.



§ 17-26-319 - Expiration, renewal, and reinstatement.

(a) Licenses of cosmetologists, instructors, electrologists, aestheticians, and manicurists shall expire on the licensee's birthday on a biennial basis.

(b) Licenses of schools and establishments shall expire in one (1) of the following ways at the choice of the school or establishment owner:

(1) Annually on December 31;

(2) Biennially on December 31; or

(3) Biennially on the owner's birthday in conjunction with the individual license.

(c) Application for license renewals shall be filed and the fee paid not later than thirty (30) days following the expiration date established in subsection (a) of this section.

(d) A licensee whose license has lapsed for failure to renew and who is or was under the direct supervision of a physician for an extended or long-term condition may request from the Department of Health a waiver of the reinstatement fee.

(e) After five (5) years from the date of its expiration, a license may be reinstated upon the filing of an application as the department may prescribe, the payment of the examination fee, and the passing of the examination required by the department.

(f) The department is authorized and directed to renew, upon application and the payment of the necessary fees, the license of a cosmetologist, manicurist, aesthetician, instructor, or electrologist who is also a veteran of war who possessed the license but permitted it to lapse. The renewal license shall be issued without the applicant's being required to submit to any examination or to meet any additional schooling requirements.

(g) (1) A licensee who is sixty-five (65) years of age or older and has been actively engaged in the practice or teaching of cosmetology for thirty (30) or more years may apply for a lifetime license.

(2) The fee for a lifetime license shall be established by rule of the board.

(3) The receipt of a lifetime license shall not exempt a licensee from:

(A) Complying with any applicable law or rule; and

(B) Receiving a penalty for failing to comply with an applicable law or rule.



§ 17-26-321 - Reissuance and reinstatement.

For good cause shown and under such reasonable rules as may be imposed, the Department of Health may reissue or reinstate the license of any person whose license has been previously revoked.






Subchapter 4 - -- Cosmetological Schools and Establishments

§ 17-26-401 - License requirements.

(a) No person, firm, or corporation shall conduct or operate a cosmetological establishment, school of cosmetology, beauty parlor, or any other place of business in which any one (1) or any combination of the occupations of a cosmetologist are taught or practiced, except the branch of manicuring as practiced in a barbershop, until licensed under the provisions of this chapter and complying with the provisions of this chapter relating to sanitation.

(b) It shall be unlawful for any person to employ or to allow to be employed any person not licensed by the Cosmetology Technical Advisory Committee in or about a cosmetological establishment as a cosmetologist manager-operator, or as a manicurist, or as an electrologist, or as an aesthetician.



§ 17-26-402 - Cosmetological establishments -- License.

(a) A person, firm, or corporation desiring to operate a cosmetological establishment shall make an application to the Department of Health for a license.

(b) The application shall be accompanied by the required licensing fee.



§ 17-26-403 - School of cosmetology -- Application to operate -- License.

(a) Schools of cosmetology shall be conducted as provided in this subchapter.

(b) (1) A person, firm, or corporation desiring to conduct a school of cosmetology shall apply to the Department of Health for approval.

(2) The Department of Education shall not be required to apply to the Department of Health for approval.

(3) (A) When an application is made after January 1, the portion of the registration fee that the unexpired number of months in the year bears to the entire year, including the month the application is made, shall be paid to the Department of Health.

(B) In such a case the Department of Health shall issue a license for the fractional part of the year.

(c) The license authorizes the school of cosmetology holding it to transact operations in this state during the year or fraction thereof for which it is issued subject to the rules of the department.

(d) Nothing in this section shall be construed as authorization or permission to conduct a school of cosmetology without a valid, existing, and unexpired license.



§ 17-26-404 - Licensing requirements -- Expiration -- Renewal.

(a) Licensing for cosmetological establishments and schools of cosmetology expires pursuant to § 17-26-319(b).

(b) An application for renewal of a license shall be filed with the Department of Health, accompanied by the required renewal fee.

(c) Thereupon, the department shall renew the license for the appropriate time period.

(d) A license that has expired for failure of the registrant to renew within the time fixed by this section may for a period of one (1) year thereafter be renewed upon the filing of an application in such form as the department may require and upon payment of the required renewal fee and the delinquency fee.

(e) After one (1) year from the date of its expiration, a certificate may not be renewed, and the establishment or school may again become entitled to a license only upon compliance with all of the provisions of this chapter relating to the original issuance of a license.



§ 17-26-405 - Facilities -- Prohibition on use.

(a) No person having charge of a cosmetological establishment or school of cosmetology, whether as an owner or an employee, shall permit any room or part thereof in which any of the branches or practices of cosmetology are conducted, practiced, or taught to be used for sleeping, for residential purposes, or for any other purpose that would tend to make the room unsanitary.

(b) A cosmetological establishment shall have a direct entrance separate and distinct from any entrance in connection with private quarters.



§ 17-26-406 - Refusal or cancellation of school license -- Causes.

(a) A school shall not be licensed until the Department of Health has had ample opportunity to verify sworn statements as to the actual ownership. In this respect, if false statements are submitted to the department in connection with a license application, this in itself shall constitute sufficient grounds for the refusal to grant any application under this subchapter. If an application is granted and thereafter the department discovers that false statements were made in connection therewith, this shall constitute sufficient grounds for the cancellation of the school license even though the false statements are detected after a license has been issued.

(b) (1) The department may deny a school license to any applicant or licensee upon reasonable evidence that the school or its officials would jeopardize the health and safety of the public.

(2) A school license shall not be issued until the real owner files with the department a statement definitely designating who is authorized to accept service of notice from the department and to transact all business negotiations on behalf of the school, including answers to citations for hearing and compliance with rulings issued by the Cosmetology Technical Advisory Committee.



§ 17-26-407 - Inspection of school facilities.

(a) Before any school license under this subchapter shall be finally granted, a second inspection shall be made after the equipment has been installed and before the school is permitted to begin operation.

(b) An applicant shall not be granted a license to operate a school unless the Department of Health finds that sufficient equipment has been installed for the requirements of enrolling a minimum of not fewer than twenty-five (25) bona fide students and that not fewer than twenty-five (25) bona fide full-time student registration requests have been received in the case of any new school.

(c) New schools of cosmetology shall be required to contain not less than two thousand five hundred square feet (2,500 sq. ft.) of floor space in the working area.



§ 17-26-408 - Duties of school.

Each school shall:

(1) Possess sufficient apparatus and equipment necessary for the ready and full teaching of all the subjects or practices of cosmetology;

(2) Maintain licensed instructors competent to impart instruction in all branches or practices of cosmetology;

(3) Keep a daily record of the attendance of each student and the time devoted by each student to the various practices or branches of cosmetology and electrology;

(4) Establish grades and hold examinations before issuing diplomas; and

(5) Fix its tuition at an amount that will enable it to furnish without further charge to the student all cosmetics, materials, and supplies used on the public and in classes. This does not include books and instruments as shall be determined from time to time by the Department of Health.



§ 17-26-409 - School supervisor.

Every school shall at all times be in charge of and under the supervision of a licensed cosmetologist manager-operator who has had at least a total of three (3) years of practical experience in the practice or teaching of all of the branches of cosmetology, except the branch of electrology, in a licensed cosmetological establishment or a licensed school of cosmetology and who holds an instructor's license.



§ 17-26-410 - Instructor qualifications.

(a) Each person employed in a school to instruct students in the school shall be a licensed cosmetologist, aesthetician, manicurist, or electrologist who:

(1) Is twenty-one (21) years of age or older and has had six hundred (600) hours of teacher training in a school of cosmetology over a period of not less than four (4) months; and

(2) Has passed an instructor's examination given by the Department of Health and has received an instructor's license.

(b) A licensed instructor shall not teach outside the profession in which the license to practice allows.

(c) A cosmetology school shall offer an education in cosmetology regardless of whether the curriculum includes a specialty course.



§ 17-26-411 - Instructors -- Duties -- Number.

(a) All instructors shall be continuously engaged in teaching students in theoretical or practical work. Except when instructing a student, an instructor may not practice upon a client, and any instructor who does so is subject to disciplinary action by the Cosmetology Technical Advisory Committee.

(b) The State Board of Health shall promulgate reasonable rules concerning the number of instructors necessary to properly conduct a school of cosmetology.



§ 17-26-412 - School term -- Cosmetology curriculum.

(a) Each school shall maintain a school term of not less than one thousand five hundred (1,500) hours, instruction of which shall not be in excess of ten (10) hours per day and six (6) days per week during the course. The school shall maintain a course of practical training and technical instruction equal to the requirements for examination for a license as a cosmetologist.

(b) It shall so arrange the courses devoted to each branch or practice of cosmetology as the Department of Health may from time to time adopt as the course to be followed by the schools.



§ 17-26-413 - Electrology course.

(a) (1) An electrology course established by a school of cosmetology shall consist of three hundred fifty (350) hours or six hundred (600) hours of practical training and technical instruction that shall extend over a period of not less than two (2) months for a three-hundred-fifty-hour course and four (4) months for a six-hundred-hour course.

(2) In no event shall the training extend over a period of more than six (6) months from the date of initial enrollment.

(b) The course shall be in accordance with a curriculum established by the Department of Health.



§ 17-26-414 - Special programs.

(a) Instruction shall not exceed eight (8) hours per day and six (6) days per week during the program.

(b) When a student completes the required number of hours for a special program and reenrolls for a cosmetology program or when a student transfers from a special program to a cosmetology program prior to completion of the special program, he or she shall be given credit for the number of hours spent in connection with the special program, but not to exceed the maximum hours required thereof, toward the satisfaction of the time required for the cosmetology program as determined by rules of the Cosmetology Technical Advisory Committee.



§ 17-26-415 - Student registration -- Reregistration on transfer.

(a) (1) All students of cosmetology, manicuring, electrology, aesthetics, and instructor training shall be registered with the Department of Health before accredited hours can be obtained.

(2) The enrollment application shall be accompanied by a copy of a method of identification containing a photograph of the applicant.

(3) A student shall not earn hours prior to the date in which the department has issued a student permit.

(b) A student who has completed the registration process and whose information is on file with the department shall complete a reenrollment form without submitting additional documents other than the student permit fee and a method of identification containing a photograph of the student.



§ 17-26-417 - Student work.

(a) In each licensed school of cosmetology:

(1) A student for a license as a cosmetologist, after one hundred fifty (150) hours of instruction, may engage, in the school as a student, in work connected with any branch or any combination of the branches of cosmetology taught in the school upon a client who is paying for service or materials;

(2) A student for a license as a manicurist, after sixty (60) hours of instruction, may engage, in the school as a student, in work connected with manicuring taught in the school upon a client who is paying for service or materials;

(3) A student for a license as an aesthetician, after sixty (60) hours of instruction, may engage, in the school as a student, in work connected with aesthetics taught in the school upon a client who is paying for service or materials; and

(4) A student for a license as an electrologist, after sixty (60) hours of instruction, may engage, in the school as a student, in work connected with electrology taught in the school upon a client who is paying for service or materials.

(b) A student may not engage in any work upon a client who is paying for service or materials until he or she has had the required number of hours of instruction.

(c) A school shall not advertise student work to the public through any medium unless the work is designated as student work.

(d) (1) A school may allow a student to volunteer in charity or special events held outside the school if the following conditions are met:

(A) The student agrees to participate;

(B) The student has completed three-quarters (3/4) of the course of study;

(C) The student is accompanied by and acts under the direct supervision of a licensed instructor; and

(D) The student receives no credit hours toward the course of study.

(2) Documentation shall be maintained in the student's school file outlining the date, name, and location of the event and the number of hours volunteered.

(3) A school shall provide a thirty-day notice to the Department of Health, unless the special event involves a natural disaster as proclaimed by the Governor.

(4) A student shall not provide services to an elderly person who is confined to a hospital or nursing home.

(e) (1) A student providing services under this section shall apply for a student permit from the department.

(2) The State Board of Health shall promulgate rules concerning the issuance of student permits.

(3) A student permit shall contain a photograph of the student.

(4) The student permit shall be:

(A) Maintained by the owner of the school attended by the student during the student's enrollment; and

(B) Returned to the department along with a copy of the student's Certificate of Training upon the conclusion of the student's enrollment in the school.



§ 17-26-418 - Cosmetology courses in public schools.

(a) (1) All public educational institutions operating cosmetological schools shall comply with the standards and rules promulgated by the State Board of Health.

(2) (A) However, the responsibility for approval of cosmetological schools in public educational institutions shall be the sole responsibility of the State Board of Career Education.

(B) In approving a cosmetological school in a public educational institution, the State Board of Career Education shall use the same application process and requirements as the State Board of Health uses for approval of all other cosmetological schools.

(b) Such schools shall not be required to obtain a license as prescribed in this chapter.

(c) Each person who successfully completes the courses in cosmetology given in a school under the public school system of this state is eligible for a license under this chapter the same as though he or she had graduated from a licensed private school of cosmetology approved by the State Board of Health. For this purpose, successful completion of courses in cosmetology given in public schools equal to and the equivalent of the courses required to be given in licensed private schools of cosmetology approved by the State Board of Health shall be deemed to be the fulfillment of the requirements of this chapter in regard to completion of courses in licensed schools of cosmetology approved by the State Board of Health.









Chapter 27 - Counselors

Subchapter 1 - -- General Provisions

§ 17-27-101 - Policy -- Purpose.

(a) It is declared to be the policy of this state that activities of those persons who render service to the public in the counseling area and use the title "licensed professional counselor", "licensed associate counselor", "licensed marriage and family therapist", or "licensed associate marriage and family therapist" should be regulated for the protection of public health, safety, and welfare.

(b) It is the purpose and intent of this chapter to:

(1) Provide for the regulation of the practice of counseling in the State of Arkansas;

(2) Create a board of examiners in counseling and prescribe the duties and powers of the board;

(3) Provide for the examination and licensure of counselors;

(4) Fix penalties for the violation of this chapter;

(5) Impose license fees and provide for the use of funds derived therefrom; and

(6) Provide for the regulation of the use of the titles "licensed professional counselor", "licensed associate counselor", "licensed marriage and family therapist", and "licensed associate marriage and family therapist" for those who offer counseling services to the public.



§ 17-27-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the Arkansas Board of Examiners in Counseling;

(2) "Counseling services" means those acts and behaviors coming within the practice of counseling, as defined in this section;

(3) "Licensed associate counselor" means any person who:

(A) Holds himself or herself out to the public by any title or description of services incorporating the words "licensed associate counselor";

(B) Offers to render counseling services to individuals, groups, organizations, corporations, institutions, government agencies, or the general public for monetary remuneration or otherwise implying that he or she is licensed, trained, experienced, or expert in counseling; and

(C) Holds a current, valid license to practice counseling under the supervision of a licensed professional counselor. Nothing in this definition shall be construed to include those professions excluded by § 17-27-103;

(4) "Licensed associate marriage and family therapist" means any person who:

(A) Holds himself or herself out to the public by any title or description of services incorporating the words "licensed associate marriage and family therapist";

(B) Offers to render marriage and family therapy services to individuals, couples, and families, singularly or in groups, for monetary remuneration; and

(C) Holds a current, valid license to practice marriage and family therapy services under the supervision of a licensed marriage and family therapist. Nothing in this definition shall be construed to include those professions excluded by § 17-27-103;

(5) "Licensed marriage and family therapist" means any person who:

(A) Holds himself or herself out to the public by any title or description of services incorporating the words "licensed marriage and family therapist";

(B) Offers to render marriage and family therapy services to individuals, groups, couples, families, organizations, corporations, institutions, government agencies, or the general public for monetary remuneration or otherwise implying that he or she is licensed, trained, experienced, or expert in marriage and family therapy; and

(C) Holds a current, valid license to practice marriage and family therapy, with the exception of those professions listed in § 17-27-103;

(6) "Licensed professional counselor" means any person who:

(A) Holds himself or herself out to the public by any title or description of services incorporating the words "licensed professional counselor";

(B) Offers to render counseling services to individuals, groups, organizations, corporations, institutions, government agencies, or the general public for monetary remuneration or otherwise, implying that he or she is licensed, trained, experienced, or expert in counseling; and

(C) Holds a current, valid license to practice counseling, with the exception of those professions listed in § 17-27-103;

(7) (A) "Marriage and family therapy" means the use of scientific and applied marriage and family theories, methods, and procedures for the purpose of describing, evaluating, and modifying marital, family, and individual behavior within the context of marital and family systems, including the context of marital formation and dissolution.

(B) Marriage and family therapy is based on systems, theories, marriage and family development, normal and dysfunctional behavior, human sexuality, and psychotherapeutic, marital, and family therapy theories and techniques and includes the use of marriage and family therapy theories and techniques in the evaluation, assessment, and treatment of intrapersonal or interpersonal dysfunctions within the context of marriage and family systems.

(C) Marriage and family therapy may also include clinical research into more effective methods for the treatment and prevention of the above-named conditions.

(D) Nothing in this definition or in this chapter shall be construed as precluding licensed professional counselors or licensed associate counselors from rendering these services; and

(8) "Practice of counseling" means rendering or offering to render to individuals, groups, organizations, or the general public any service involving the application of principles, methods, or procedures of the counseling profession which include, but are not restricted to:

(A) "Counseling", which means assisting an individual or groups, through the counseling relationship, to develop understandings of personal problems, to define goals, and to plan action reflecting his or her interests, abilities, aptitudes, and needs as these are related to personal social concerns, educational progress, and occupations and careers;

(B) "Appraisal activities", which means selecting, administering, scoring, and interpreting instruments designed to assess an individual's aptitudes, attitudes, abilities, achievements, interests, and personal characteristics but shall not include the use of projective techniques in the assessment of personality;

(C) "Consulting", which means interpreting or reporting scientific fact or theory to provide assistance in solving current or potential problems of individuals, groups, or organizations;

(D) "Referral activities", which means the evaluating of data to identify problems and to determine the advisability of referral to other specialists; and

(E) "Research activities", which means reporting, designing, conducting, or consulting on research in counseling with human subjects.



§ 17-27-103 - Exemptions.

(a) This chapter shall not be applicable to persons engaged in counseling individuals or groups concerning weight loss, weight control, or nutrition education, nor to persons whose counseling activities are confined to the area of alcohol and drug abuse.

(b) Nothing in § 17-27-104 shall be construed to preclude the advertising of services or to limit:

(1) The professional pursuits of administrators, teachers, and school counselors certified by the Department of Education within the scope of their duties in recognized public and private schools;

(2) Nonresident persons engaged in consulting or research activities in counseling for a period not greater than thirty (30) days in a calendar year;

(3) Clergymen insofar as their activities and services are a part of the official duties in salaried positions;

(4) Practitioners of medicine;

(5) Psychologists;

(6) Social workers;

(7) Listed Christian Science practitioners insofar as their activities and services are a part of the official duties;

(8) Individuals offering volunteer services who are approved by the organization or agency for whom the service is rendered;

(9) Persons in the employ of the federal, state, or local government or accredited institutions of higher education, insofar as their activities and services are a part of the official duties in salaried positions; or

(10) Other professionals, provided that:

(A) Such persons hold valid licenses, certificates, or registrations in the State of Arkansas and are operating within the scope of their professional duties; and

(B) The title "licensed professional counselor", "licensed associate counselor", "licensed marriage and family therapist", or "licensed associate marriage and family therapist" is not used.

(c) Students engaged in counselor training programs and other persons preparing for the profession of licensed counselor may perform as part of their training the functions specified in § 17-27-102, provided that such functions are performed under supervision of a licensed professional counselor.



§ 17-27-104 - Prohibitions -- Penalties.

(a) (1) A person who holds himself or herself out to the public as being engaged in the practice of counseling or marriage and family therapy as defined in § 17-27-102 or represents himself or herself by the title "licensed professional counselor", "licensed associate counselor", "licensed marriage and family therapist", or "licensed associate marriage and family therapist" and shall not then possess in full force and effect a valid license to practice counseling under this chapter is guilty of:

(A) For a first offense, a Class A misdemeanor; and

(B) For a second or subsequent offense, a Class D felony.

(2) (A) Each violation and conviction shall be deemed a separate offense.

(B) Notwithstanding the limits imposed for a Class A misdemeanor or a Class D felony as appropriate, if the defendant has derived pecuniary gain in the form of client fees received for services in violation of this chapter, the fees will be refunded.

(3) In addition to the criminal penalties provided under this section and in addition to any other laws under which a person may obtain relief, a person aggrieved or damaged by a violation of this section has a civil cause of action against the defendant for injunctive and other curative relief and may also recover:

(A) The greater of ten thousand dollars ($10,000) or the actual damages caused by the violation;

(B) Court costs;

(C) Reasonable attorney's fees;

(D) Costs and expenses reasonably related to the expenses of investigating and bringing the civil action; and

(E) Exemplary or punitive damages in an amount determined by the fact finder.

(b) No firm, partnership, or corporation may offer to the public or other firms, partnerships, or corporations any counseling services as specified in § 17-27-102 unless those services are performed or supervised by individuals fully and validly licensed under this chapter.



§ 17-27-105 - Injunctions.

The courts of this state are vested with the jurisdiction and power to enjoin the unlawful practice of counseling or false representation as a licensed counselor in any proceeding brought by the Arkansas Board of Examiners in Counseling or by any member thereof or by any citizen of this state.






Subchapter 2 - -- Arkansas Board of Examiners in Counseling

§ 17-27-201 - Creation -- Members.

(a) There is created a board to be known as the "Arkansas Board of Examiners in Counseling", consisting of nine (9) members who shall be appointed by the Governor.

(b) Appointments shall be made so as to ensure that the board consists of citizens of the United States, residents of Arkansas, at least one (1) member of each sex, and at least one (1) member of an ethnic minority.

(c) (1) The composition of the board shall include:

(A) (i) Six (6) licensed or licensable counselors, three (3) of whom are practicing counselors and three (3) of whom are counselor educators. One (1) of the six (6) shall also be a licensed marriage and family therapist, if available.

(ii) These members shall be appointed from a list submitted to the Governor not later than November 1 of each year by the Executive Committee of the Arkansas Counseling Association or the Executive Committee of the Arkansas Mental Health Counselors Association;

(B) (i) One (1) licensed marriage and family therapist.

(ii) This member shall be appointed from a list submitted to the Governor not later than November 1 of each year by the Board of Directors of the Arkansas Association for Marriage and Family Therapists;

(C) (i) One (1) member from the general public who is not licensed or licensable and not actively engaged in or retired from the profession of counseling who shall represent consumers.

(ii) This member shall be appointed from a list submitted to the Governor not later than November 1 of each year by the Executive Committee of the Arkansas Counseling Association or the Executive Committee of the Arkansas Mental Health Counselors Association; and

(D) (i) One (1) member who shall represent the elderly.

(ii) This member shall be sixty (60) years of age or older and not actively engaged in or retired from the profession of counseling.

(iii) He or she shall be appointed from the state at large subject to confirmation by the Senate and shall be a full voting member but shall not participate in the grading of examinations.

(2) The same person may not be both the consumer representative and the representative of the elderly.

(d) Board members shall be appointed for three-year terms.

(e) (1) Vacancies for the unexpired terms of the professional members and the consumer member shall be filled by the Governor from candidates submitted within thirty (30) days of the vacancy by the Executive Committee of the Arkansas Counseling Association or the Executive Committee of the Arkansas Mental Health Counselors Association and the Board of Directors of the Arkansas Association for Marriage and Family Therapists.

(2) The appointments shall be made within thirty (30) days after the candidates' names have been submitted.

(f) Any board member may be removed by the Governor after written notice and a hearing for incapacity, incompetence, neglect of duty, or malfeasance in office.

(g) Board members shall be ineligible for reappointment for a period of three (3) years following completion of their terms.

(h) (1) The members shall immediately and before performing public duties take the constitutional oath of office.

(2) (A) Members shall file the oath in the office of the Governor, who upon receiving it shall issue to each member a certificate of appointment.

(B) Each member may receive expense reimbursement in accordance with § 25-16-901 et seq., provided that the expenses shall in no case exceed funds available to the board.



§ 17-27-202 - Officers and proceedings.

(a) The Arkansas Board of Examiners in Counseling shall organize within thirty (30) days following the appointment of any new members by the Governor on January 2 of each year.

(b) The board shall elect a chair and a secretary from its members to serve for terms of one (1) year.

(c) The board shall hold at least one (1) meeting each year. Additional meetings may be held at the discretion of the Chair of the Arkansas Board of Examiners in Counseling or upon the written request of any three (3) members of the board.

(d) Five (5) members of the board shall at all times constitute a quorum.

(e) The board shall adopt a seal which must be affixed to all licenses issued by the board.



§ 17-27-203 - Duties and powers.

(a) The Arkansas Board of Examiners in Counseling shall perform those duties and have those powers as this chapter prescribes and confers upon it.

(b) The board shall adopt rules, regulations, and procedures as it deems necessary for the performance of its duties.

(c) The board shall adopt the Code of Ethics of the American Counseling Association and any revisions or additions deemed appropriate by this board to govern appropriate practice or behavior referred to in this chapter.

(d) The board shall adopt the Code of Ethics of the American Association of Marriage and Family Therapy to govern licensed marriage and family therapists and licensed associate marriage and family therapists.

(e) The board is required to charge an application fee determined by the board.

(f) The board shall be empowered to accept grants from foundations and institutions to carry on its functions and to hire assistants as are necessary to perform its activities.






Subchapter 3 - -- Licensing

§ 17-27-301 - Licensed professional counselor -- Qualifications.

The Arkansas Board of Examiners in Counseling shall issue a license as a licensed professional counselor to each applicant who files an application upon a form and in the manner that the board prescribes accompanied by a fee as set by the board and who furnishes satisfactory evidence of the following to the board:

(1) The applicant is not a minor under the laws of Arkansas;

(2) The applicant is highly regarded in personal character and professional ethics;

(3) The applicant is not in violation of any of the provisions of this chapter and the rules and regulations adopted under this chapter;

(4) The applicant has applied for a criminal background check and has not been found guilty of, or pleaded guilty or nolo contendere to, any of the offenses listed in § 17-27-313(e);

(5) (A) The applicant has received a graduate degree from a regionally accredited institution of higher education that is primarily professional counseling in content and has accumulated the graduate semester hours that meet the academic and training content standards established by the board.

(B) The board shall use the standards for the preparation of counselors prepared by that special professional association nationally as a guide in establishing the standards for counseling;

(6) (A) The applicant has three (3) years of supervised full-time experience in professional counseling acceptable to the board.

(B) One (1) year of experience may be gained for each thirty (30) graduate semester hours earned beyond the master's degree, provided that the hours are clearly related to the field of counseling and are acceptable to the board.

(C) In no case may the applicant have less than one (1) year of professional experience; and

(7) (A) The applicant has declared special competencies and demonstrated professional competence in specialty areas by having passed a written, oral, or situational examination or any combination thereof as the board will prescribe.

(B) Upon the examination of credentials, the board, by a majority of the board members present and voting, may consider those credentials adequate evidence of professional competence and recommend to the Chair of the Arkansas Board of Examiners and Counseling that a license be approved in that specialty.



§ 17-27-302 - Licensed associate counselor -- Qualifications.

(a) The Arkansas Board of Examiners in Counseling shall issue a license of licensed associate counselor to each applicant who meets the requirements established in § 17-27-301, with the exception of § 17-27-301(6).

(b) The licensed associate counselor may practice only under direct supervision of a licensed professional counselor.

(c) The plan for supervision of the licensed associate counselor must be approved by the board prior to any actual performance of counseling on the part of the licensed associate counselor.

(d) Any licensed associate counselor may petition the board for licensure review for the licensed professional counselor, provided that the requirements of § 17-27-301(6) have been completed.



§ 17-27-303 - Licensed marriage and family therapist -- Qualifications -- Application before January 1, 1998.

The Arkansas Board of Examiners in Counseling shall issue a license as a licensed marriage and family therapist to each applicant who files an application upon a form and in the manner as the board prescribes accompanied by a fee as set by the board and who furnishes satisfactory evidence of the following to the board:

(1) The applicant is not a minor under the laws of Arkansas;

(2) The applicant is highly regarded in personal character and professional ethics;

(3) The applicant is not in violation of any of the provisions of this chapter and the rules and regulations adopted hereunder;

(4) The applicant has received a graduate degree in either marriage and family therapy or a related field with specific course work in marriage and family therapy as approved by the board; and

(5) The applicant has at least five (5) years of clinical experience in the practice of marriage and family therapy or clinical membership in the American Association of Marriage and Family Therapy or the National Academy of Certified Family Counselors or certification by an appropriate professional organization, as defined by the board.



§ 17-27-304 - Licensed marriage and family therapist -- Qualifications -- Application after January 1, 1998.

The Arkansas Board of Examiners in Counseling shall issue a license as a marriage and family therapist to each applicant who files an application after January 1, 1998, upon a form and in a manner as the board prescribes accompanied by a fee as set by the board if he or she meets the qualifications set forth in § 17-27-303(1)-(3) and if the applicant provides satisfactory evidence to the board that he or she:

(1) Meets educational experience qualifications as follows:

(A) Educational Requirements. A master's degree or a doctoral degree in marriage and family therapy from a regionally accredited educational institution or a graduate degree in the allied fields referred to in § 17-27-303(4) from a regionally accredited educational institution and graduate level course work which is equivalent to a master's degree in marriage and family therapy as determined by the board; and

(B) Experience Requirements. The applicant has three (3) years of supervised full-time experience in marriage and family therapy acceptable to the board. One (1) year of experience may be gained for each thirty (30) graduate semester hours earned beyond the master's degree, provided that the hours are clearly related to the field of marriage and family therapy and are acceptable to the board. In no case may the applicant have less than one (1) year of professional supervised experience; and

(2) Passes an examination or examinations administered by the board.



§ 17-27-305 - Licensed associate marriage and family therapist -- Qualifications.

(a) The Arkansas Board of Examiners in Counseling shall issue a license as a licensed associate marriage and family therapist to each applicant who meets the requirements of § 17-27-304, with the exception of § 17-27-304(1)(B).

(b) The licensed associate marriage and family therapist may practice only under direct supervision of a licensed marriage and family therapist.

(c) The plan for supervision of the licensed associate marriage and family therapist must be approved by the board prior to any actual performance of marriage and family therapy by the licensed associate marriage and family therapist.

(d) Any licensed associate marriage and family therapist may petition the board for licensure review for licensed marriage and family therapist, provided the requirements of § 17-27-304(2) have been met.



§ 17-27-306 - Examination.

(a) (1) The place of examination shall be designated in advance by the Arkansas Board of Examiners in Counseling.

(2) The examination shall be given:

(A) Annually at the time and place and under the supervision as the board may determine; and

(B) Specifically at other times when in the opinion of the board the number of applicants warrants.

(b) The examination shall require that the applicant demonstrate his or her knowledge and application thereof in those areas deemed relevant to his or her specialty and identify those services he or she intends to offer to the public.

(c) To ensure impartiality, written examination documents shall be identified by number. No paper shall be marked in the name of any applicant.

(d) The board will report the results of the examination and recommend to the Chair of the Arkansas Board of Examiners in Counseling action to be taken.

(e) The board is required to preserve examination materials, an accurate transcript of the questions and answers to any examination, and the applicant's performance on each section as part of its records for a period of two (2) years following the date of the examination.

(f) (1) In the event that an applicant fails to pass the entire examination, he or she may reapply and shall be allowed to take a subsequent examination.

(2) An applicant who has failed two (2) successive examinations may not reapply for two (2) years from the date of the last examination.



§ 17-27-307 - Renewal.

(a) (1) Biannually at the time of renewal, counselors and licensed marriage and family therapists licensed under this chapter shall be required to submit a license renewal fee to be established by the Arkansas Board of Examiners in Counseling.

(2) (A) Failure to pay the biannual renewal fee within the time stated shall automatically suspend the right of any licensee to practice while delinquent.

(B) The lapsed license may be renewed within a period of one (1) year after payment of all fees in arrears.

(b) No license shall be renewed unless the renewal request is accompanied by evidence satisfactory to the board of the completion during the previous twenty-four (24) months of relevant professional or continued educational experience.

(c) If any licensed professional counselor, licensed associate counselor, licensed marriage and family therapist, or licensed associate marriage and family therapist duly licensed under this chapter by virtue of additional training and experience is qualified to practice in a specialty other than that for which he or she was deemed competent at the time of initial licensing and wishes to offer service under the provisions of this chapter, he or she is required to submit additional credentials and he or she is to be given the opportunity to demonstrate his or her knowledge and application thereof in areas deemed relevant to his or her specialty.



§ 17-27-308 - Reciprocity.

(a) At its discretion, the Arkansas Board of Examiners in Counseling may waive formal examination requirements of a candidate who is licensed or certified to practice counseling or marriage and family therapy by a similar board in another state if, in the opinion of the board, the standards and qualifications required for the practice of counseling in the candidate's licensing state are at least equal to those required by this chapter.

(b) The board has the power to waive formal examination requirements only and does not have the power to waive any required period of supervision as provided in this chapter.



§ 17-27-309 - Suspension or revocation.

(a) (1) The Arkansas Board of Examiners in Counseling shall have the power to suspend or revoke the license of any person found guilty of violating any ethical or professional standard.

(2) The sanction of suspension upon order of the board shall not be for a period greater than six (6) months. Any licensee thereby sanctioned shall not be allowed to practice counseling in this state until the termination of the suspension period and subsequent timely review by the board.

(b) The board shall revoke the license of any person who is found guilty of or pleads guilty or nolo contendere to any offense listed in § 17-27-313(f) unless the person requests and the board grants a waiver pursuant to § 17-27-313(h).



§ 17-27-310 - Fees -- Disposition of funds.

(a) All fees from applicants seeking licensure under this chapter and all license or renewal fees received shall be paid to the Arkansas Board of Examiners in Counseling.

(b) No part of any fee shall be returnable under any condition other than failure of the board to hold examinations at the time originally announced, whereupon the entire fee may be returned at the option of the applicant.

(c) (1) All fees collected or gifts or grants shall be deposited into the State Treasury to the credit of the board via electronic transfer from a financial institution in this state chosen by the board.

(2) Expenses shall be paid under written direction of the Chair of the Arkansas Board of Examiners in Counseling and the secretary of the board in accordance with usual state procedures.



§ 17-27-311 - Privileged communication.

(a) For the purposes of this chapter, the confidential relations and communications between a licensed counselor and a client, a licensed associate counselor and a client, a licensed marriage and family therapist and a client, or between a licensed associate marriage and family therapist and a client are placed upon the same basis as those between an attorney and a client.

(b) Nothing in this chapter shall be construed to require that any privileged communication be disclosed.



§ 17-27-312 - Application of laws pertaining to licensed professional counselors.

All laws of this state that pertain to licensed professional counselors shall likewise pertain to and include licensed marriage and family therapists.



§ 17-27-313 - Criminal background checks.

(a) The Arkansas Board of Examiners in Counseling may require each applicant for license renewal and each first-time applicant for a license issued by the board to apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check, to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(b) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(c) The applicant shall sign a release of information to the board and shall be responsible for the payment of any fee associated with the criminal background check.

(d) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all releasable information obtained concerning the applicant.

(e) No person shall be eligible to receive or hold a license issued by the board if that person has pleaded guilty or nolo contendere to or been found guilty of any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Capital murder as prohibited in § 5-10-101;

(2) Murder in the first degree and second degree as prohibited in §§ 5-10-102 and 5-10-103;

(3) Manslaughter as prohibited in § 5-10-104;

(4) Negligent homicide as prohibited in § 5-10-105;

(5) Kidnapping as prohibited in § 5-11-102;

(6) False imprisonment in the first degree as prohibited in § 5-11-103;

(7) Permanent detention or restraint as prohibited in § 5-11-106;

(8) Robbery as prohibited in § 5-12-102;

(9) Aggravated robbery as prohibited in § 5-12-103;

(10) Battery in the first degree as prohibited in § 5-13-201;

(11) Aggravated assault as prohibited in § 5-13-204;

(12) Introduction of controlled substance into body of another person as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree as prohibited in § 5-13-301;

(14) Rape as prohibited in § 5-14-103;

(15) Sexual indecency with a child as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, and fourth degree as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest as prohibited in § 5-26-202;

(18) Offenses against the family as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-203;

(21) Permitting abuse of a minor as prohibited in § 5-27-221(a);

(22) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, or use of a child or consent to use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Felony adult abuse as prohibited in § 5-28-103;

(24) Theft of property as prohibited in § 5-36-103;

(25) Theft by receiving as prohibited in § 5-36-106;

(26) Arson as prohibited in § 5-38-301;

(27) Burglary as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, as prohibited in the former § 5-64-401 and §§ 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree as prohibited in § 5-70-104;

(30) Stalking as prohibited in § 5-71-229;

(31) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection;

(32) Computer child pornography as prohibited in § 5-27-603; and

(33) Computer exploitation of a child in the first degree as prohibited in § 5-27-605.

(f) (1) The board may issue a six-month nonrenewable letter of provisional eligibility for licensure to a first-time applicant pending the results of the criminal background check.

(2) Upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that the person holding such a letter of provisional licensure has pleaded guilty or nolo contendere to or been found guilty of any offense listed in subsection (e) of this section, the board shall immediately revoke the provisional license.

(g) (1) The provisions of subsections (e) and (f) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure; or

(B) The person holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the health or safety of children.

(h) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police pursuant to this section shall not be available for examination except by:

(A) The affected applicant for licensure, or his or her authorized representative; or

(B) The person whose license is subject to revocation, or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(i) Any information made available to the affected applicant for licensure or the person whose license is subject to revocation shall be information pertaining to that person only.

(j) Rights of privilege and confidentiality established under this section shall not extend to any document created for purposes other than this background check.

(k) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.






Subchapter 4 - -- Licensing Alcoholism and Drug Abuse Counselors

§ 17-27-401 - Definitions.

As used in this subchapter:

(1) "Board" means the State Board of Examiners of Alcoholism and Drug Abuse Counselors created by this subchapter;

(2) "Licensed alcoholism and drug abuse counselor" means a person who renders for compensation alcoholism and drug abuse counseling or alcoholism and drug abuse counseling-related services to an individual, group, organization, corporation, institution, or to the general public, and who holds a license issued by the State Board of Examiners of Alcoholism and Drug Abuse Counselors or by another health or behavioral sciences board to engage in the practice of alcoholism and drug abuse counseling;

(3) "Practice of alcoholism and drug abuse counseling" means the professional activity of helping individuals, groups, organizations, corporations, institutions, or the general public to develop an understanding of alcoholism and drug dependency problems and to define goals and plan action reflecting the individual's or group's interests, abilities, and needs as affected by claimed alcoholism and drug dependency problems. It includes the professional application of values, principles, and techniques to one (1) or more of the following ends:

(A) Counseling with individuals, families, and groups;

(B) Helping people obtain tangible services;

(C) Assisting communities or groups;

(D) Providing or improving social and health services; and

(E) Engaging in alcoholism and drug abuse education and prevention through the appropriate administration of alcoholism and drug abuse counseling services;

(4) "Registered clinical supervisor" means a person registered by the State Board of Examiners of Alcoholism and Drug Abuse Counselors to provide clinical supervision of applicants for certification or licensure; and

(5) "Supervised work experience" means paid or voluntary work experience as an alcohol and drug abuse counselor who provides alcohol and drug abuse counseling services under the supervision of a credentialed alcohol and drug abuse counselor to persons with alcoholism or other drug dependency, or both.



§ 17-27-402 - Purpose.

(a) It is the purpose and policy of the State of Arkansas to protect the public from being misled by incompetent and unauthorized persons and from unprofessional conduct on the part of qualified alcoholism and drug abuse counselors by providing regulatory authority over persons who hold themselves out to the public as licensed alcoholism and drug abuse counselors under this subchapter.

(b) The purpose of this subchapter is to allow the State Board of Examiners of Alcoholism and Drug Abuse Counselors to establish appropriate licensure and certification requirements and define the practice of alcoholism and drug abuse counseling and to promote high standards of professional performance for those engaged in the practice of alcoholism and drug abuse counseling by setting standards of qualification, training, and experience for those who seek to engage in the practice of alcoholism and drug abuse counseling under this subchapter.



§ 17-27-403 - Exemptions.

(a) (1) Nothing contained in this subchapter shall be applicable to employees of the Department of Education or local boards of education who meet the certification as established or which may be established by the State Board of Education.

(2) Nothing in this subchapter shall be construed to limit or restrict the regulation of the title, setting of standards, qualifications, training, or experience of those who seek to engage in the practice of alcoholism and drug abuse counseling and who have been or will be certified by the board for the position for which they have been employed.

(b) Nothing contained in this subchapter shall require persons employed by the State of Arkansas, the director or administrative head of a social service agency or division of a city or county, or applicants for such employment to be licensed.

(c) Nothing contained in this subchapter shall be construed to limit the activities and services of a student or intern seeking to fulfill the educational requirements in order to qualify for a license under this subchapter or acts of other recognized health or behavioral sciences professions.

(d) Nothing contained in this subchapter shall prohibit individuals not licensed under the provisions of this subchapter who work in self-help groups or programs or not-for-profit organizations from providing services in those groups, programs, or organizations or agencies.

(e) Nothing contained in this subchapter shall be construed to prevent qualified members of other recognized health or behavioral science professions from performing work within the standards and ethics of their respective professions.

(f) Nothing in this subchapter shall be construed to prevent persons licensed under other health or behavioral science boards from the practice of alcoholism and drug abuse counseling so long as those persons maintain current licensure in their respective fields.

(g) Nothing contained in this subchapter shall be construed to prevent members of the clergy or Christian Science practitioners from performing work within the standards and any code of ethics of their respective professions as long as they do not hold themselves out to the public as being licensed alcoholism and drug abuse counselors.

(h) Nothing contained in this subchapter shall be construed to restrict the licensure of programs under §§ 20-64-901 -- 20-64-909.



§ 17-27-404 - Establishment of licensure board.

(a) (1) There is hereby created the State Board of Examiners of Alcoholism and Drug Abuse Counselors to be composed of thirteen (13) members who shall be appointed by the Governor.

(2) Two (2) of the initial members shall be alcoholism and drug abuse counselors certified by the Arkansas Substance Abuse Certification Board who are licensed under the provisions of this subchapter and who have rendered service, education, or research in alcoholism and drug abuse counseling for at least five (5) years. Their successors shall be alcoholism and drug abuse counselors licensed by the State Board of Examiners of Alcoholism and Drug Abuse Counselors who have rendered service, education, or research in alcoholism and drug abuse counseling for at least two (2) years.

(3) Four (4) of the initial members shall be alcoholism and drug abuse counselors certified by the Arkansas Substance Abuse Certification Board who are licensed under the provisions of this subchapter and who have rendered service, education, or research in alcoholism and drug abuse counseling for at least two (2) years. Their successors shall be alcoholism and drug abuse counselors licensed by the State Board of Examiners of Alcoholism and Drug Abuse Counselors who have rendered service, education, or research in alcoholism and drug abuse counseling for at least five (5) years.

(4) Four (4) of the initial members shall be alcoholism and drug abuse counselors certified by the Arkansas Substance Abuse Certification Board who are licensed under the provisions of this subchapter and who engage in the independent practice of alcoholism and drug abuse counseling. Their successors shall be alcoholism and drug abuse counselors licensed by the State Board of Examiners of Alcoholism and Drug Abuse Counselors who have rendered service, education, or research in alcoholism and drug abuse counseling for at least five (5) years.

(5) One (1) member shall be licensed by an Arkansas health or behavioral sciences board and hold a specialty in alcohol and drug abuse counseling or addiction and a current license from his or her licensing boards.

(6) One (1) member shall be a licensed professional counselor with a specialty in alcohol and drug abuse counseling or addiction.

(7) One (1) member shall be a citizen at large who is not associated with or financially interested in the practice or business regulated.

(b) The initial members of the State Board of Examiners of Alcoholism and Drug Abuse Counselors shall be appointed so that three (3) members serve a one-year term, three (3) members serve a two-year term, three (3) members serve a three-year term, and four (4) members serve a four-year term. Successor members shall serve four-year terms except that persons appointed to fill vacancies resulting in an unexpired term shall serve for the remainder of that unexpired term.

(c) Upon the recommendation of the State Board of Examiners of Alcoholism and Drug Abuse Counselors made after notice and hearing, the Governor may remove any member of the State Board of Examiners of Alcoholism and Drug Abuse Counselors for incompetence, neglect of duty, or malfeasance in office.

(d) Any vacancy on the State Board of Examiners of Alcoholism and Drug Abuse Counselors shall be filled by the Governor.

(e) The Governor shall call the first board meeting and designate a member to preside at that meeting. The State Board of Examiners of Alcoholism and Drug Abuse Counselors shall elect annually from its membership a chair, a vice chair, and a secretary. The State Board of Examiners of Alcoholism and Drug Abuse Counselors shall meet as frequently as it deems necessary, at such times and places as the State Board of Examiners of Alcoholism and Drug Abuse Counselors designates. Additional meetings may be held upon the call of the chair or upon the written request of five (5) members of the State Board of Examiners of Alcoholism and Drug Abuse Counselors.

(f) Seven (7) members of the State Board of Examiners of Alcoholism and Drug Abuse Counselors shall constitute a quorum.



§ 17-27-405 - Compensation for board members.

The members of the State Board of Examiners of Alcoholism and Drug Abuse Counselors may receive a stipend of sixty dollars ($60.00) per day for each day of attendance at a board meeting plus expense reimbursement pursuant to § 25-16-901 et seq. The stipend and expense reimbursement shall not be made if available funds are insufficient for this purpose.



§ 17-27-406 - Powers and duties of board.

(a) The State Board of Examiners of Alcoholism and Drug Abuse Counselors shall administer and enforce the provisions of this subchapter and shall adopt rules and regulations consistent with its provisions, including a code of ethical practice.

(b) The board shall review and act upon applications for licensure and certification at least four (4) times a year and shall regulate the renewal of licenses or certifications.

(c) The board may conduct hearings on charges calling for the denial, revocation, or suspension of a license or certification, shall adopt rules for the conduct of the hearings, and shall cause the prosecution of all persons who violate any provisions of this subchapter or any rule or regulation promulgated pursuant to its provisions.

(d) The board may sue and be sued in its own name.

(e) The board may employ any persons it deems necessary to carry on the work of the board and shall define their duties and fix their compensation within the limits prescribed by law.

(f) The board shall maintain a register of all individuals licensed or certified under the provisions of this subchapter. The register shall be a public record.

(g) The board shall keep a complete record of all of its proceedings.

(h) The board shall set by regulation a fee schedule for examination. The fees shall be set at a level sufficient to cover the cost of preparations, administration, and grading of the examination.



§ 17-27-407 - Board to enjoin violations.

When it appears to the State Board of Examiners of Alcoholism and Drug Abuse Counselors that a person is violating any provisions of this subchapter, the board or any member thereof shall not be required to furnish bond for any cost or filing fees in connection with the proceeding.



§ 17-27-408 - Licensed alcoholism and drug abuse counselor -- License requirements.

(a) The State Board of Examiners of Alcoholism and Drug Abuse Counselors shall issue the license as a licensed alcoholism and drug abuse counselor to an applicant who meets the following requirements:

(1) Is at least twenty-one (21) years of age;

(2) (A) Has successfully completed a minimum of three (3) years or six thousand (6,000) hours of supervised experience.

(B) Supervised experience shall be approved and documented by a registered clinical supervisor in good standing with the board;

(3) (A) Has successfully completed a minimum of two hundred seventy (270) clock hours of approved education.

(B) Approved education shall be directly related to alcoholism or drug abuse counseling subjects, theory, practice, or research;

(4) Has submitted an application on a form provided by the board;

(5) Has certified under penalty of perjury as evidenced by a notarized signature on the application for licensure that all education and experience requirements have been met;

(6) Has submitted three (3) letters of reference;

(7) Has paid to the board an examination fee fixed by the board;

(8) Has passed a national qualifying written examination prescribed by the board, sufficient to ensure professional competence in keeping with the highest standards of the alcoholism and drug abuse counseling profession;

(9) Has signed a written agreement to abide by the code of ethics adopted by the board; and

(10) Holds a master's degree in the health or behavioral sciences field or other appropriate field from an accredited college or university.

(b) The license shall be displayed in the licensee's principal place of practice and shall entitle the licensee to hold himself or herself forth to the public as providing services as authorized by this subchapter.



§ 17-27-409 - Licensed associate alcoholism and drug abuse counselor -- License requirements.

(a) The State Board of Examiners of Alcoholism and Drug Abuse Counselors shall issue a license as a licensed associate alcoholism and drug abuse counselor to an applicant who meets the following requirements:

(1) Is at least twenty-one (21) years of age;

(2) (A) Has successfully completed a minimum of three (3) years or six thousand (6,000) hours of supervised experience.

(B) Supervised experience shall be approved and documented by a registered clinical supervisor in good standing with the board;

(3) (A) Has successfully completed a minimum of two hundred seventy (270) clock hours of approved education.

(B) Approved education shall be directly related to alcoholism or drug abuse counseling subjects, theory, practice, or research;

(4) Has submitted an application on a form provided by the board;

(5) Has certified under penalty of perjury as evidenced by a notarized signature on the application for licensure that all education and experience requirements have been met;

(6) Has submitted three (3) letters of reference;

(7) Has paid to the board an examination fee fixed by the board;

(8) Has passed a national qualifying written examination prescribed by the board, sufficient to ensure professional competence in keeping with the highest standards of the alcoholism and drug abuse counseling profession;

(9) Has signed a written agreement to abide by the code of ethics adopted by the board;

(10) Holds a baccalaureate degree in the health or behavioral sciences field or other appropriate field from an accredited college or university; and

(11) (A) Has successfully completed a minimum of three (3) years or six thousand (6,000) hours of supervised direct counseling experience in the alcoholism or drug abuse counseling field, either paid or voluntary.

(B) Supervised experience shall be approved and documented by a registered clinical supervisor in good standing with the board.

(b) The certification shall be displayed in the associate's principal place of practice and shall entitle the individual to hold himself or herself forth to the public as providing services as authorized by this subchapter.

(c) Associates licensed by the board may engage in the practice of alcoholism and drug abuse counseling after successfully completing a schedule of supervision prescribed by the board and performed under the direct supervision of a registered clinical supervisor in good standing with the board.



§ 17-27-410 - Certified alcoholism and drug abuse technician -- Certification requirements.

(a) The State Board of Examiners of Alcoholism and Drug Abuse Counselors shall issue the certification as a certified alcoholism and drug abuse technician to an applicant who meets the following requirements:

(1) Is at least twenty-one (21) years of age;

(2) (A) Has successfully completed a minimum of three (3) years or six thousand (6,000) hours of supervised experience.

(B) Supervised experience shall be approved and documented by a registered clinical supervisor in good standing with the board;

(3) (A) Has successfully completed a minimum of two hundred seventy (270) clock hours of approved education.

(B) Approved education shall be directly related to alcoholism or drug abuse counseling subjects, theory, practice, or research;

(4) Has submitted an application on a form provided by the board;

(5) Has certified under penalty of perjury as evidenced by a notarized signature on the application for licensure that all education and experience requirements have been met;

(6) Has submitted three (3) letters of reference;

(7) Has paid to the board an examination fee fixed by the board;

(8) Has passed a national qualifying written examination prescribed by the board, sufficient to ensure professional competence in keeping with the highest standards of the alcoholism and drug abuse counseling profession;

(9) Has signed a written agreement to abide by the code of ethics adopted by the board; and

(10) Holds a high school diploma or equivalent.

(b) The certification shall be displayed in the technician's principal place of practice and shall entitle the individual to hold himself or herself forth to the public as providing services as authorized by this subchapter.

(c) Technicians certified by the board may engage in the practice of alcoholism and drug abuse counseling only while under the direct supervision of a licensed alcoholism and drug abuse counselor who is registered as a registered clinical supervisor by the board.

(d) A technician shall not receive a license as a licensed alcoholism and drug abuse counselor or a license as an associate alcoholism and drug abuse counselor unless the provisions of §§ 17-27-408 and 17-27-409 have been met.



§ 17-27-411 - Registered clinical supervisors.

The State Board of Examiners of Alcoholism and Drug Abuse Counselors may register persons who meet the qualifications and standards established by the board for registered clinical supervisors.



§ 17-27-413 - License and certificate renewal -- Fee -- Waiver.

(a) Each licensed alcoholism and drug abuse counselor, licensed associate alcoholism and drug abuse counselor, and certified alcoholism and drug abuse technician shall:

(1) Renew his or her license or certificate every two (2) years; and

(2) Pay the State Board of Examiners of Alcoholism and Drug Abuse Counselors a renewal fee fixed by the board.

(b) (1) Renewal fees shall be waived for any licensee or person certified actually serving in the armed forces of the United States.

(2) A waiver under subdivision (b)(1) of this section shall be effective for six (6) months following honorable discharge, separation, or release from the armed forces, after which period a license or certificate shall be considered lapsed.

(c) The board, at its discretion, may require continuing education as a condition of license or certificate renewal.



§ 17-27-414 - Grievance procedure -- Denial, revocation, or suspension of license or certificate -- Appeals.

(a) The State Board of Examiners of Alcoholism and Drug Abuse Counselors may hear the grievances of any person whose application for a license, registration, or certificate has been denied.

(b) The board may deny, revoke, or suspend any license, registration, or certificate upon proof that the person has willfully or repeatedly violated any of the provisions of this subchapter or any rule or regulation promulgated by the board or upon proof that a person has practiced outside the scope of practice for which he or she is licensed or certified under this subchapter.

(c) The board shall not suspend, revoke, or refuse to renew a license or certificate, except after a hearing held before the board, upon notice to the person charged.

(d) The notice shall:

(1) Be in writing;

(2) State the nature of the charges and the time and place of the hearing; and

(3) Be served on the person charged by certified mail not less than thirty (30) days before the date of the hearing.

(e) The person charged:

(1) May appear in person or by counsel;

(2) May testify;

(3) May produce evidence and witnesses on his or her own behalf;

(4) May cross-examine witnesses; and

(5) Is entitled on application to the board to the issuance of subpoenas to compel the attendance of witnesses and the production of documentary evidence.

(f) (1) The board or its authorized representative on his or her behalf shall have the authority to issue subpoenas to compel the attendance of witnesses and the production of documents and may administer oaths.

(2) The board may invoke the aid of the circuit court for the county in which the hearing is held to enforce compliance with its subpoenas.

(g) A stenographic or mechanical record of the hearing shall be taken, and a transcript shall be preserved by the board.

(h) At all hearings before the board, the Attorney General of the State of Arkansas or one (1) of his or her assistants designated by him or her shall appear and represent the board.

(i) The decision of the board shall be by a majority vote of the board.

(j) A copy of the board's order shall be sent by certified mail to the last known address of the person charged.

(k) The board may grant a rehearing when new and material evidence is offered for its consideration.

(l) (1) Any person aggrieved by a final order of the board, within thirty (30) days of the entry of the order, may appeal to the circuit court of the county in which he or she resides.

(2) The appeal shall be determined by the court upon the certified record, and new or additional evidence shall not be heard or considered by the court.



§ 17-27-415 - Funding of board.

All moneys received by the State Board of Examiners of Alcoholism and Drug Abuse Counselors under this subchapter shall be deposited into one (1) or more financial institutions in this state. The moneys shall be used for the operation of the board.



§ 17-27-416 - Confidentiality of information -- Exception.

No individual licensed or certified under the provisions of this subchapter may disclose any information he or she may have acquired from persons consulting him or her in his or her capacity as a person regulated under this subchapter, except:

(1) With the written consent of the person or, in the case of death or disability, of his or her authorized representative, or the beneficiary of an insurance policy on his or her life, health, or physical condition;

(2) A communication that reveals the contemplation of a crime or a harmful act;

(3) When the communication indicates that the person was the victim of a crime, the individual shall be required to testify fully when properly ordered by a court of competent jurisdiction in any examination, trial, or other proceeding in which the commission of a crime is the subject of inquiry;

(4) Communications made in the course of an examination ordered by a court of competent jurisdiction when the client has been informed before the examination that any communications made during the examination would not be privileged;

(5) When the individual is a defendant in either a civil or criminal action; or

(6) If the individual has reasonable ground to suspect that a child has been abused or neglected, he or she shall report such information as required by law.









Chapter 28 - Electricians

Subchapter 1 - -- General Provisions

§ 17-28-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Air conditioning electrician" means an individual who is limited to a license classification possessing the necessary qualifications, training, and technical knowledge for the installation, maintenance, and extension of electrical conductors and equipment solely for the purpose of supplying heating and air conditioning and refrigeration units;

(2) "Electrical apprentice" means a person whose principal occupation is the learning of and assisting in the installation of electrical work under the direct supervision of a licensed journeyman electrician or master electrician;

(3) "Electrical contractor" means a person, member, or employee of a firm, partnership, or corporation engaged in the business of installing, erecting, repairing, or contracting to install, erect, or repair electrical wires or conductors to be used for the transmission of electrical light, heat, power, or signaling purposes, or to install or repair moulding, ducts, raceways, or conduits, for the reception or protection of such wires or conduits, or any electrical machinery, apparatus, or systems to be used for electrical light, heat, power, or signaling purposes;

(4) "Electrical work" means:

(A) Installations of electric conductors and equipment within or on public and private buildings or other structures, including recreational vehicles and floating buildings, and other premises such as yards, carnivals, parking and other lots, and industrial substations;

(B) Installations of conductors that connect to the supply of electricity; and

(C) Installations of other outside conductors on the premises;

(5) "Industrial maintenance electrician" means an individual who possesses the necessary qualifications, training, and technical knowledge to maintain and extend electrical conductors and equipment for electrical power and control systems on or within industrial, manufacturing, or similar type facilities. He or she shall be capable of doing such work in accordance with standard rules governing that work;

(6) "Journeyman electrician" means an individual who possesses the necessary qualifications, training, and technical knowledge to install, maintain, and extend electrical conductors and equipment. He or she shall be capable of doing such work in accordance with plans and specifications furnished him or her in accordance with standard rules governing the work;

(7) "Master electrician" means an individual who possesses the necessary qualifications, training, and technical knowledge to plan, layout, and supervise the installation, maintenance, and extension of electrical conductors and equipment;

(8) "Primary residence" means an unattached single-family dwelling used as the person's primary place of residence;

(9) "Residential journeyman electrician" means the classification by which the licenses and electrical work of journeyman electricians may be limited to the installation, alteration, repair, maintenance, or renovation of electrical facilities for one- and two-family dwellings;

(10) "Residential master electrician" means the classification by which the licenses and electrical work of master electricians may be limited to planning and supervising the installation, maintenance, and extension of electrical facilities for one- and two-family dwellings; and

(11) "Specialist sign electrician" means an individual who is limited to a license classification possessing the necessary qualifications, training, and technical knowledge for:

(A) Installing, maintaining, and repairing electrically illuminated or electrically operated signs and gaseous tubing for illumination; and

(B) Making all connections to an approved outlet of sufficient capacity within twenty-five feet (25') of the sign to be connected.



§ 17-28-102 - Construction and exemptions.

(a) The provisions of this chapter shall not apply to:

(1) The construction, installation, maintenance, repair, or renovation by any public utility, as that term is defined by § 23-1-101(9)(A), by any rural electric association or cooperative, or by any municipally owned utility, of any transmission or distribution lines or facilities incidental to their business and covered under other nationally recognized safety standards or to any other such activity when performed by any duly authorized employee, agent, contractor, or subcontractor of any such public utility, association, cooperative, or municipally owned utility;

(2) The construction, installation, maintenance, repair, or renovation by any industry, as that term is defined in subsection (f) of this section, of any electric conductors or equipment or facilities incidental to their business and covered under other nationally recognized safety standards or to any other such activity when performed by any duly authorized employee of any such industry;

(3) The construction, installation, maintenance, repair, or renovation of telephone equipment, computer systems, or satellite systems by a person, firm, or corporation engaged in the telecommunications or information systems industry when such activities involve low-voltage work exclusively for communication of data, voice, or other signaling purposes, including fire alarm systems, security systems, and environmental control systems that are not an integral part of a telecommunications system;

(4) The construction, installation, maintenance, repair, or renovation of any nonresidential farm building or structure;

(5) The construction and manufacture of manufactured homes covered by the Manufactured Home Construction and Safety Standards Act, 42 U.S.C. § 4501 et seq.; and

(6) Any industry, as that term is defined in subsection (f) of this section, or group of industries under common ownership or control, with assets in this state of one billion dollars ($1,000,000,000) or more, provided that the exemption provided in this subdivision (a)(6) shall only apply to projects commenced between July 1, 2001, and December 31, 2003.

(b) Nothing in this chapter shall be construed to require an individual to hold a license before doing electrical work on his or her primary residence except as otherwise required by state law, regulations, or local ordinances. The exemption from compliance with the licensing standards shall not be referred to in any way and shall not be any evidence of the lack of negligence or the exercise of due care by a party at a trial of any civil action to recover damages by any party.

(c) (1) Any holder of a state-issued heating, ventilation, air conditioning, and refrigeration, or HVACR, license may run line voltage power wiring in compliance with the state electric code from a disconnect box to an outdoor HVACR unit within a distance not to exceed ten feet (10') from any point of the HVACR equipment without obtaining an electrician's license as required by this chapter.

(2) Any person licensed by the Commission on Water Well Construction pursuant to the provisions of the Arkansas Water Well Construction Act, § 17-50-101 et seq., and subject to that commission's regulations and to the National Electric Code may run power and control wiring from an existing disconnect box to water well equipment without obtaining an electrician's license as required by this chapter. Nothing in this subdivision (c)(2) shall be construed to allow a licensed water well installer or contractor to alter the existing electrical service to any building or structure.

(d) Nothing in this chapter shall be construed as repealing, modifying, or affecting in any way the provisions of § 17-25-101 et seq.

(e) Nothing in this chapter shall be construed to require an employee of a hospital to hold a license in order to perform minor repairs or make minor alterations to existing electrical facilities during the normal performance of his or her duties with a hospital licensed by the Department of Health.

(f) For the purposes of this chapter, the term "industry" means manufacturing, processing and refining facilities, warehouses, distribution facilities, repair and maintenance facilities, agricultural facilities, and corporate and management offices located on industrial sites.



§ 17-28-103 - Disposition of funds.

All funds received by the Board of Electrical Examiners of the State of Arkansas under the provisions of this chapter shall be deposited as special revenues into the State Treasury to the credit of the Department of Labor Special Fund, there to be used by the Department of Labor in carrying out the functions, powers, and duties as set out in this chapter and to defray the costs of the maintenance, operation, and improvements required by the department in carrying out the functions, powers, and duties otherwise imposed by law on the department or the Director of the Department of Labor.






Subchapter 2 - -- Board of Electrical Examiners of the State of Arkansas

§ 17-28-201 - Creation -- Members.

(a) There is created a Board of Electrical Examiners of the State of Arkansas.

(b) The board shall consist of the Director of the Department of Labor or his or her authorized representative and eight (8) other members who shall be residents of this state appointed by the Governor with the advice and consent of the Senate:

(1) One (1) member shall be the chief electrical inspector of a municipality within the state;

(2) One (1) member shall be a licensed professional engineer as defined in § 17-30-101 engaged primarily in the design or maintenance of electrical installations;

(3) One (1) member shall be an electrical contractor operating in this state;

(4) One (1) member shall be a master or supervising electrician;

(5) One (1) member shall be a representative of a public electric utility operating in this state;

(6) One (1) member shall be a representative of a private electric utility operating in this state;

(7) One (1) member shall represent the public and shall not be affiliated with any of the other groups represented on the board; and

(8) One (1) member shall represent the elderly, shall be sixty (60) years of age or older, and not actively engaged as or retired as an electrician. This member shall be appointed from the state at large, subject to confirmation by the Senate, and shall be a full voting member but shall not participate in the grading of examinations.

(c) The same person may not be both the public representative and the representative of the elderly.

(d) Each appointment shall be for a term of four (4) years or until a successor is appointed.

(e) In the event of a vacancy during a term, the Governor may appoint a replacement to fulfill the unexpired portion of the term.

(f) The board shall elect one (1) of its members to act as its chair for a term of one (1) year, and he or she shall have a vote on all matters before the board.

(g) For cause and after a hearing, any appointed member may be removed from office by the Governor.

(h) Each appointed member may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-28-202 - Duties of board and Department of Labor.

(a) It shall be the duty of the Board of Electrical Examiners of the State of Arkansas to:

(1) Adopt rules and regulations necessary for the implementation of this chapter;

(2) At least every six (6) months, conduct examinations of persons who apply for an electrician's license and grant licenses to qualifying applicants who have paid the prescribed fee; and

(3) Revoke or suspend the license of any licensee or the certification of any electrical apprentice for cause.

(b) (1) It shall be the duty of the Department of Labor to administer and enforce the provisions of this chapter.

(2) For the enforcement of this chapter, the Director of the Department of Labor or his or her designated employees shall have the authority to enter, during normal business hours, upon any private or public premises with right of access, ingress, and egress for the purpose of ascertaining whether a person has performed electrical work or installed or repaired electrical facilities thereon in accordance with the provisions of this chapter, § 20-31-101 et seq., and the regulations and standards adopted pursuant thereto.



§ 17-28-203 - Examinations -- Fees.

(a) The Board of Electrical Examiners of the State of Arkansas is authorized to conduct examinations of persons applying for a license as a master electrician, journeyman electrician, industrial maintenance electrician, residential master electrician, air conditioning electrician, specialist sign electrician, or residential journeyman electrician. These persons shall pay fees established by the board, but in no event shall such examination fees exceed the following:

(1) Master electrician ..................... $100.00

(2) Journeyman electrician ..................... 100.00

(3) Industrial maintenance electrician ..................... 50.00

(4) Residential master electrician ..................... 100.00

(5) Residential journeyman electrician ..................... 100.00

(6) Air conditioning electrician ..................... 100.00

(7) Specialist sign electrician ..................... 100.00

(b) Any applicant who shall fail to pass the examination shall be permitted to take the next scheduled examination upon payment of the required fees.



§ 17-28-204 - Hearing -- Appeal.

All hearings conducted by the Board of Electrical Examiners of the State of Arkansas and all appeals taken from the decisions of the board shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 3 - -- Licensing

§ 17-28-301 - Electrician's license -- Issuance and renewal -- Fees.

(a) Individuals passing the master, journeyman, residential master, residential journeyman, air conditioning electrician, specialist sign electrician, or industrial maintenance electrician's examination as specified in § 17-28-203 shall be issued a license of the same class as that of the examination upon payment of the following fees:

(1) Master electrician ..................... $50.00

(2) Journeyman electrician ..................... 25.00

(3) Industrial maintenance electrician ..................... 25.00

(4) Residential master electrician ..................... 50.00

(5) Residential journeyman electrician ..................... 25.00

(6) Air conditioning electrician ..................... 25.00

(7) Specialist sign electrician......................25.00.

(b) (1) Licenses shall expire on the date indicated on the licenses. Licenses shall expire on the last day of the month, one (1) year following the date of the original license.

(2) The license may be renewed for a period of one (1), two (2), or three (3) years with the fee to be as follows:

(A) Master electrician ..................... $50.00 per year

(B) Journeyman electrician ..................... 25.00 per year

(C) Industrial maintenance electrician ..................... 25.00 per year

(D) Residential master electrician ..................... 50.00 per year

(E) Residential journeyman electrician ..................... 25.00 per year

(F) Air conditioning electrician ..................... 25.00 per year

(G) Specialist sign electrician ..................... 25.00 per year.

(3) Any licensee may renew his or her license within six (6) months following the expiration date on the license by paying the renewal fee as indicated in subdivision (b)(2) of this section.

(4) If a licensee shall fail to renew his or her license within six (6) months after the expiration date on the license, the licensee may renew his or her license by paying a penalty of ten dollars ($10.00) for a journeyman or residential journeyman electrician, ten dollars ($10.00) for an industrial maintenance electrician or air conditioning electrician, and twenty dollars ($20.00) for a master electrician or a residential master electrician, in addition to the regular renewal fees.

(5) If the license is not renewed within one (1) year after the expiration date on the license, the licensee shall be required to take another examination as administered by the Board of Electrical Examiners of the State of Arkansas.

(c) The registration fee for an electrical apprentice shall be ten dollars ($10.00) annually. Apprentice registration certificates shall expire on the last day of the month, one (1) year following the date of original registration.

(d) The board is authorized to issue a temporary license as a master electrician or journeyman electrician that is valid for no more than six (6) months and renewable one (1) time only for industry projects as defined in this chapter, upon submission by the applicant of the following:

(1) A temporary license fee in the amount established by subsection (a) of this section;

(2) A completed application on a form furnished and approved by the board; and

(3) Evidence that the applicant:

(A) Holds a current license of the same classification issued by another state; or

(B) Meets the experience qualifications required under rules promulgated by the board for a temporary master electrician or a temporary journeyman electrician.

(e) Notwithstanding any restrictions in subsection (d) of this section, the board may issue and renew a temporary license as a master electrician or journeyman electrician for regularly scheduled or emergency maintenance work or shut-downs of not longer than six (6) weeks on industry projects as defined in this chapter.



§ 17-28-302 - Electrical contractor license.

(a) Any person, member, or employee of a firm, partnership, or corporation desiring to engage in the business of electrical contractor may apply for and be issued a license upon satisfying the Board of Electrical Examiners of the State of Arkansas that he or she or it is either a master electrician or employs a master electrician as its superintendent or manager and shall pay a license fee in the amount of one hundred dollars ($100) per year.

(b) Any electrical contractor having met the requirements of this chapter may work in any municipality in the state without further examinations after first showing evidence of state license as described in this chapter and paying such fees as required by the municipality in which the work is to be performed.



§ 17-28-303 - License nontransferable.

No license certificates issued by the Board of Electrical Examiners of the State of Arkansas shall be assignable or transferable.



§ 17-28-304 - License requirements.

No person shall perform electrical work in this state or display or use any title, sign, card, advertisement, or other device to indicate that the person performs electrical work or is an electrician unless the person has first obtained a license to perform electrical work pursuant to the provisions of this chapter, or the individual is exempted from licensing pursuant to the provisions of this chapter.



§ 17-28-305 - Local regulatory authority -- Exceptions -- Electrical inspectors.

(a) Any individual licensed or registered under the provisions of this chapter shall not be subject to examination or licensing by any city or county in order to perform electrical work.

(b) Any city or town may by ordinance, rules, regulations, or contract prescribe rules, regulations, and standards for the materials used in the construction, installation, and inspection of all electrical work in the city or county, provided the rules, regulations, or standards are not in conflict with the standards prescribed by the Board of Electrical Examiners of the State of Arkansas pursuant to the authority of §§ 17-28-202 and 20-31-104. Provided, that a city or county may by ordinance require a person, before doing electrical work on his or her primary residence, to demonstrate a technical competency to comply with the city or county standards. If the city has adopted an ordinance to exercise its territorial planning jurisdiction and if the city and county agree to authorize such, a city may exercise jurisdiction over the construction, installation, and inspection of electrical work within the city's territorial jurisdiction for planning authorized under § 14-56-413.

(c) Any city or county may establish by ordinance, rules, and regulations a system of permits and inspections for the installation, repair, and maintenance of electrical facilities and electrical work.



§ 17-28-306 - Reciprocity.

The Board of Electrical Examiners of the State of Arkansas shall be authorized to issue licenses to those applicants holding equivalent licenses in other states, upon payment of the required fees and submission of proof of license in that state, provided an agreement has been reached with that state to recognize the electrical licenses held by Arkansas residents.



§ 17-28-307 - Restricted lifetime master electrician license.

(a) (1) Upon reaching the age of sixty-five (65), or any time thereafter, any person who has been a licensed master electrician licensed by the Board of Electrical Examiners of the State of Arkansas for not less than twelve (12) years may apply for a restricted lifetime master electrician license.

(2) This license shall be issued upon satisfactory proof of age and upon payment of a fee prescribed by the board.

(b) The board shall promulgate rules and regulations necessary to carry out the provisions of this section.



§ 17-28-308 - Electrical apprentices.

(a) Upon proper application and payment of the fee, the Board of Electrical Examiners of the State of Arkansas shall register as an electrical apprentice and issue a certificate of registration to any person who furnishes satisfactory proof that the applicant is enrolled in a school or training course for electrical apprentices certified by the Bureau of Apprenticeship and Training of the United States Department of Labor.

(b) The board shall take such actions as are reasonably necessary or appropriate to supervise and enforce apprenticeship supervision ratios established by the board by regulation.

(c) Notwithstanding the provisions of subsection (a) of this section, an apprentice who has successfully completed a certified school or training program and has been released for testing may continue to renew his or her apprentice registration card, if otherwise qualified, without enrolling in a school or training program.



§ 17-28-309 - Penalties.

(a) The Director of the Department of Labor is authorized to petition any court of competent jurisdiction to enjoin or restrain any person who performs electrical work without a license or who otherwise violates the provisions of this chapter.

(b) (1) A civil penalty may be assessed against any person, firm, or corporation by the Department of Labor and subject to appeal and hearing before the Board of Electrical Examiners of the State of Arkansas according to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., if it is determined that the person, firm, or corporation has violated any:

(A) Provision of this chapter;

(B) Provision in the Arkansas Electrical Code Authority Act, § 20-31-101 et seq.;

(C) Rule, regulation, or order issued or promulgated by the board; or

(D) Condition of a license, certificate, or registration issued by the board.

(2) For each violation, the penalty shall not exceed the following:

(A) Two hundred fifty dollars ($250) for a first offense;

(B) Seven hundred fifty dollars ($750) for a second offense; or

(C) One thousand dollars ($1000) for a third offense.

(3) Each day of a continuing violation is a separate violation for purposes of penalty assessment.

(4) Assessment of a civil penalty by the board shall be made no later than two (2) years after the date of the occurrence of the violation.

(5) If any person, firm, or corporation against whom a civil penalty has been imposed fails to pay the penalty within sixty (60) days of the board's decision, the director may file an action in a court of competent jurisdiction to collect the civil penalty without paying costs or giving bond for costs.

(6) Any penalties collected under this section shall be deposited as special revenues into the State Treasury to the credit of the Department of Labor Special Fund, there to be used by the Department of Labor in carrying out the functions, powers, and duties of this chapter.



§ 17-28-310 - Grandfather clause.

(a) Applicants for a license under this chapter shall be exempt from the examination requirement of § 17-28-203, provided that the applicant:

(1) Is qualified by experience requirements to take the examination for a particular license classification under the provisions of this chapter and the regulations of the Board of Electrical Examiners of the State of Arkansas;

(2) Has not had a municipal electrician's license or a state electrician's license of any classification revoked or suspended for cause;

(3) Submits the appropriate fee; and

(4) Applies for a license before July 1, 1998.

(b) Notwithstanding any provision to the contrary, an applicant for a license under this section shall be exempt from the journeyman electrician examination requirement of § 17-28-203 if he or she has completed electrical apprenticeship training and education under a bona fide apprenticeship program registered with the United States Department of Labor, Employment and Training Administration, Bureau of Apprenticeship and Training and he or she meets the requirements of subdivisions (a)(2)-(4) of this section.

(c) An applicant for a specialist sign electrician license under this chapter shall be exempt from the examination requirement of § 17-28-203 if the applicant:

(1) Is qualified by experience requirements to take the examination for a particular license classification under this chapter and the rules of the board;

(2) Has not had a municipal electrician's license or a state electrician's license of any classification revoked or suspended for cause;

(3) Submits the appropriate fee; and

(4) Applies for the specialist sign electrician license before September 1, 2009.



§ 17-28-311 - Continuing education requirement.

(a) No journeyman electrician license or master electrician license shall be renewed unless the licensee completes at least eight (8) hours of continuing education for each National Electrical Code cycle.

(b) (1) The Board of Electrical Examiners of the State of Arkansas shall promulgate rules to set standards for continuing education for licensees under this section.

(2) The rules shall include, but not be limited to, provisions of the National Electrical Code, as in effect on January 1, 2005.









Chapter 29 - Embalmers, Funeral Directors, and Funeral Establishments

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Embalmers and Funeral Directors Law -- State Board of Embalmers and Funeral Directors

§ 17-29-201 - Creation -- Members.

(a) There is created the State Board of Embalmers and Funeral Directors.

(b) (1) The board shall consist of seven (7) members, appointed by the Governor with the advice and consent of the Senate for a term of three (3) years.

(2) Four (4) members, at least one (1) of whom shall be from each of the four (4) congressional districts, and one (1) at large representative shall be appointed as follows:

(A) (i) Five (5) members of the board shall be embalmers or funeral directors, or both, licensed under § 17-29-301 et seq. who shall have had at least five (5) consecutive years of active experience as embalmers or funeral directors in Arkansas immediately preceding appointment.

(ii) The Governor shall appoint members to the board from three (3) nominees submitted by the licensed embalmers and funeral directors. In the event that no nominations are submitted to the Governor by July 1 of any year in which an appointment is to be made, the Governor may make the appointment provided that the appointee meets the other requirements for board membership; and

(B) One (1) member of the board shall be designated as a consumer representative. He or she shall be appointed from the state at large, subject to confirmation by the Senate, but he or she shall not be required to be appointed from a list submitted by the licensed embalmers and funeral directors. He or she shall be a full voting member.

(3) (A) One (1) member of the board shall not be actively engaged in or retired from the profession of embalming and funeral directing, shall be sixty (60) years of age or older, and shall represent the elderly. He or she shall be appointed from the state at large, subject to confirmation by the Senate, but he or she shall not be required to be appointed from a list submitted by the licensed embalmers and funeral directors. He or she shall be a full voting member.

(B) The position may not be held by the person holding the consumer representative position.

(c) No member shall serve more than three (3) consecutive three-year terms on the board.

(d) (1) The Governor may remove any member of the board for incompetence or improper conduct.

(2) Vacancies caused by death, resignation, or removal before the expiration of the term shall be filled by the Governor for the remainder of the term.

(e) The Governor shall furnish each member appointed to the board a certificate of appointment stating the date of the appointment and the date of the expiration of the appointment. Before entering upon his or her duties, each member appointed to the board shall qualify by taking the oath of office before an officer authorized by law to administer oaths in this state. This shall be noted on the certificate of appointment.

(f) Members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-29-202 - Meetings.

(a) The State Board of Embalmers and Funeral Directors shall hold not less than one (1) meeting annually for the purpose of selecting nominees for the appointment of one (1) to a term on the board. The meeting shall be held at such time and place as the board may determine, after notice of the meeting has been given to the general public in a manner to be determined by the board, at least thirty (30) days prior to the meeting.

(b) The board shall hold at least two (2) examinations each year at convenient times and places.

(c) The board may hold such other meetings as it may deem necessary.

(d) Four (4) or more members shall comprise a quorum.



§ 17-29-203 - Selection of officers.

(a) The State Board of Embalmers and Funeral Directors appointed under the provisions of this chapter, and each successor thereto, is authorized to select from its own membership a president, vice president, and secretary-treasurer who shall serve for one-year terms or until their successors are elected and qualified.

(b) In the event no member of the board is able for any reason to serve as secretary-treasurer, then by a majority vote of the board, it may employ a person to serve as secretary-treasurer, and that person is not required to be a licensed embalmer or funeral director.



§ 17-29-204 - Duties of secretary-treasurer.

The Secretary-treasurer of the State Board of Embalmers and Funeral Directors shall:

(1) Have general supervision and be held responsible for the direction of the office of the board;

(2) Have general supervision over field inspection and enforcement of the provisions of this subchapter and § 17-29-301 et seq.;

(3) Be responsible to the board. Such responsibility shall include timely dissemination of information;

(4) Be responsible for making public the procedures for making inquiries into the practice of funeral directors or embalmers and for making complaints concerning the practices;

(5) Keep a record in which shall be registered the name and business address of every person to whom licenses have been granted in accordance with § 17-29-301 et seq., the number and date of the license, and the date of renewal of the license;

(6) Supply on request to any person licensed as an embalmer or funeral director, to common carriers in this state, to hospitals licensed in this state, or to other persons reasonably entitled to a list of all persons and funeral establishments holding licenses under § 17-29-301 et seq. The publication giving the information shall include all laws, rules, and regulations regarding the practice of embalming or funeral directing;

(7) Hold all moneys received by the board to pay the necessary and allowable expenses for the operation of the board in carrying out the provisions of this subchapter and § 17-29-301 et seq.

(8) Give bond to the State of Arkansas in such sum as the board may direct. Any premiums payable for the bond shall be paid from the funds of the board. The bond shall be deposited with the Auditor of State;

(9) Receive and be paid an annual salary not to exceed the amount authorized by law; and

(10) Be authorized to receive reimbursement for expenses incurred in performance of duties.



§ 17-29-205 - Inspector.

(a) There may be appointed by the State Board of Embalmers and Funeral Directors an agent or agents whose title shall be Inspector of the Board of Embalmers and Funeral Directors of the State of Arkansas. No person shall be eligible for appointment to the office unless he or she has not fewer than five (5) consecutive years of active experience as an embalmer and funeral director licensed in this state. The board may appoint an investigator who need not be a licensed embalmer or funeral director.

(b) The inspector shall hold office at the pleasure of the board who shall determine his or her duties.

(c) The inspector, with proper identification, is authorized to enter the office, premises, establishment, or place of business of any business in this state where the practice of embalming or funeral directing is carried on, or where the practice is advertised as being carried on, for the purpose of inspecting the premises or establishment, inspecting the license and registration of any licensee, inspecting the manner and scope of training given to any apprentice therein, and to ensure compliance with all state laws, rules, and regulations pertaining to funeral service. Acceptance of a license under § 17-29-301 et seq. shall be the licensee's permission for the inspector to enter his or her business premises without legal process.

(d) The inspector is further authorized to serve and execute any process issued by any court under the provisions of this chapter, to serve and execute any papers or process issued by the board under the authority of this subchapter and § 17-29-301 et seq., and to perform such other duties as prescribed or ordered by the board.

(e) The inspector shall not accept any employment, salary, fees, or other remuneration from a funeral establishment or wholesale firm dealing in funeral supplies and equipment.

(f) The inspector shall receive such compensation as the board may determine within the maximum authorized by law.



§ 17-29-206 - Employees.

The State Board of Embalmers and Funeral Directors may employ clerical assistants or other employees as authorized by law and as necessary to carry out the provisions of this subchapter and § 17-29-301 et seq. The terms and conditions of the employment shall be determined by the board.



§ 17-29-207 - Rules.

(a) The State Board of Embalmers and Funeral Directors may promulgate appropriate rules for the transaction of its business and for the betterment and promotion of the standards of service and practice to be followed in the practice of embalming and funeral directing in the State of Arkansas as it deems expedient and consistent with the laws of this state and for the public good.

(b) The board may promulgate rules reasonably necessary to reflect any changes in the law as adopted by the United States Congress or any appropriate agency of the United States Government as it affects funeral establishments, funeral directors, or embalmers and for the purpose of keeping this law consistent with, and compatible to, the laws of the United States.

(c) (1) The board may determine the qualifications necessary to practice the science of embalming or the business of funeral directing, or both, and shall adopt bylaws and rules in connection with the care and disposition of dead human bodies in this state.

(2) The board shall enforce compliance with the laws and rules by those engaged in the science of embalming and business of funeral directing in this state and may transact any other business necessary for carrying out the provisions of this subchapter and § 17-29-301 et seq.

(d) (1) The board may promulgate reasonable rules for the licensing of crematoriums.

(2) (A) Beginning January 1, 1990, a crematorium may not be operated in this state unless licensed by the board, and a person shall not be cremated in this state except at a licensed crematorium.

(B) Violations of this subsection are Class A misdemeanors.

(e) (1) In the interest of public health and to ensure the safe, secure, and timely transportation of dead human bodies in and through Arkansas, the board may license, inspect, and promulgate reasonable rules for any person, partnership, corporation, association, society, or other legal entity engaged in the business of transporting dead human bodies over the public streets and highways of this state.

(2) Violations of rules promulgated under this subsection are Class A misdemeanors.



§ 17-29-208 - Fees.

The State Board of Embalmers and Funeral Directors shall establish and collect reasonable fees.



§ 17-29-209 - Continuing education.

(a) The State Board of Embalmers and Funeral Directors may develop and establish by regulation a program for continuing education and its requirements for all funeral directors and embalmers licensed under § 17-29-301 et seq.

(b) The board shall have the authority to excuse licensees, as a group or as individuals, from a continuing education program, in the event any unusual circumstances, emergency, or hardship prevents participation in the program.



§ 17-29-210 - Legal counsel.

(a) The State Board of Embalmers and Funeral Directors, when it shall deem necessary, shall be represented by the Attorney General.

(b) It may also employ special counsel when necessary, whose services shall be paid for from funds of the board. Special counsel shall be retained only with the prior approval of the Attorney General.



§ 17-29-211 - Administrative activities.

The Executive Secretary of the Burial Association Board shall also be responsible for the administrative activities of the State Board of Embalmers and Funeral Directors.






Subchapter 3 - -- Embalmers and Funeral Directors Law -- Licensing

§ 17-29-301 - Embalmers -- Qualifications.

(a) Every person who desires to practice the science of embalming in this state shall:

(1) Be at least eighteen (18) years of age;

(2) Be a graduate of an accredited high school or the equivalent thereof;

(3) Be a graduate of a school of embalming, which is accredited by the American Board of Funeral Service Education or accredited by the State Board of Embalmers and Funeral Directors;

(4) Make a written application to the State Board of Embalmers and Funeral Directors attaching the fee as prescribed in § 17-29-208;

(5) Have served as a registered apprentice embalmer for not less than twelve (12) months in the State of Arkansas under the direct personal supervision of an Arkansas-licensed embalmer and submit at least fifty (50) case reports to the State Board of Embalmers and Funeral Directors; and

(6) Take and pass both parts of the National Board Examination and both parts of the Arkansas laws, rules, and regulations exam and present himself or herself to the State Board of Embalmers and Funeral Directors for a licensing interview.

(b) (1) Any person desiring to engage in the science of embalming in this state, in addition to graduating from an approved college of mortuary science recognized by the State Board of Embalmers and Funeral Directors, shall serve an apprenticeship of one (1) year in the State of Arkansas under an embalmer licensed by the State Board of Embalmers and Funeral Directors and shall assist in the preparation of at least fifty (50) bodies.

(2) (A) This apprenticeship shall be registered with the State Board of Embalmers and Funeral Directors on applications provided by the State Board of Embalmers and Funeral Directors.

(B) Individual case reports shall be signed by both the apprentice and the licensed embalmer under whose supervision the work was done and filed with the State Board of Embalmers and Funeral Directors by the tenth day of the following month.

(3) (A) This apprenticeship may be served before, during, or after attending a college of mortuary science except when the applicant is receiving financial assistance from the state to attend mortuary school, in which instance the apprenticeship shall be served prior to attending mortuary school.

(B) This subdivision (b)(3) applies to persons who were enrolled in mortuary school on January 1, 2000, and those who enroll after that date.



§ 17-29-302 - Funeral directors -- Qualifications.

(a) Every person who desires to engage in the business of funeral directing in this state shall:

(1) Be at least eighteen (18) years of age;

(2) Be a graduate of an accredited high school or the equivalent thereof;

(3) (A) Have served as an apprentice funeral director for not less than twenty-four (24) months in the State of Arkansas under the direct personal supervision of an Arkansas-licensed funeral director.

(B) Completion of the requirement to be a graduate of a school of embalmers as set forth in § 17-29-301(a)(3) may be substituted for twelve (12) of the twenty-four (24) months' apprenticeship established in this section;

(4) Make application to the State Board of Embalmers and Funeral Directors and attach the fee as prescribed in § 17-29-208; and

(5) Present himself or herself before the board at a time and place fixed by the board and make a passing grade on both the written and oral examinations.

(b) (1) Any person desiring to engage in the business of funeral directing in the State of Arkansas shall serve an apprenticeship of two (2) years in the State of Arkansas under a funeral director licensed by the board, and that person shall actively assist in conducting fifty (50) funerals. Notice of the apprenticeship shall be recorded with the Secretary-treasurer of the State Board of Embalmers and Funeral Directors and by the licensed funeral director supervising the apprenticeship not later than thirty (30) days after the commencement of the apprenticeship.

(2) If any person is a graduate of an accredited mortuary program and has passed the National Board Examination, that person shall be required to serve one (1) year as an apprentice funeral director.

(3) The board shall have the power to suspend or revoke a certificate of apprenticeship for violation of any provision of this subchapter or § 17-29-201 et seq.

(c) The board may require applicants for licensure as funeral directors to successfully complete up to twenty (20) hours of classroom instruction in funeral service practices and ethics, and laws, rules, and regulations affecting funeral service. Only courses of instruction approved by the board shall satisfy this requirement.



§ 17-29-303 - Embalmers, funeral directors -- Examination -- Certificates.

(a) Within a reasonable time and in a place reasonably accessible to the applicant, after completion and filing of an application with the State Board of Embalmers and Funeral Directors, the board shall subject each applicant to a written and oral examination as to his or her competency to act as an embalmer or funeral director, or both.

(b) If on examination the board finds that the applicant possesses a knowledge of the science of embalming, sanitation, and disinfection, or funeral directing, or both, and meets the qualifications prescribed herein, the board shall issue the applicant a certificate authorizing him or her to practice the science of embalming or to engage in the business of funeral directing, or both. The board shall then register the applicant as a duly certified embalmer or funeral director, or both.

(c) The certificate shall be signed by the President and Secretary-treasurer of the State Board of Embalmers and Funeral Directors and shall have the official seal affixed.

(d) Every license holder shall maintain his or her license in a convenient place in his or her office or place of business.



§ 17-29-304 - Funeral establishment -- Requirements.

(a) No person shall conduct, maintain, manage, or operate a funeral establishment unless a license for each establishment has been issued by the State Board of Embalmers and Funeral Directors and is displayed in the funeral establishment.

(b) (1) No license shall be issued to operate a full-service funeral establishment by the board unless the establishment has employed a full-time person licensed as a funeral director.

(2) If the establishment is a part of a multiunit enterprise within this state, only one (1) establishment within the multiunit enterprise must have a full-time person licensed as funeral director, provided the full-time licensed person is reasonably accessible to the branch establishment.

(c) Application for the funeral establishment licenses shall be made on forms furnished by the board.

(d) All embalming therein shall be performed by or under the direct supervision of an Arkansas-licensed embalmer.

(e) An establishment in which embalming is conducted shall have a preparation room with a sanitary floor, walls, and ceiling, adequate sanitary drainage and disposal facilities, including running water, and exhaust fans. Such an establishment shall comply with the regulations of the Department of Health for the prevention of the spread of contagious, infectious, or communicable diseases.

(f) Each funeral establishment using an available embalmer shall file with the board a notarized statement signed by the embalmer, stating that his or her services are available to the establishment at all times, and within a reasonable time after death occurs, not to exceed six (6) hours.

(g) A funeral establishment shall contain a casket selection room with a reasonable number of caskets therein. The reasonable number shall be determined by the board. However, if an establishment is a part of a multiunit enterprise, only one (1) establishment in the enterprise need have a selection room if it is within a reasonable distance of other establishments within the multiunit enterprise.

(h) Mobile homes or mobile units are prohibited for use as a funeral establishment or branch thereof. No mobile home or mobile units shall be used for the performance of any function or service of a funeral establishment except in case of emergency as prescribed by the board. Mobile homes, modular units, manufactured homes, and similar mobile units may be granted a replacement license on a case-by-case basis.



§ 17-29-305 - Funeral establishments -- Examinations -- Licenses.

(a) (1) Funeral establishment licenses shall be issued, upon application to the State Board of Embalmers and Funeral Directors, only after examination of the establishment to be licensed reveals that the requirements of the board for an establishment license have been met. The fee shall accompany the application for a funeral establishment license.

(2) All funeral establishment licenses expire on December 31 of each year.

(3) The board shall grant or deny each application for a license under this section after it is filed.

(4) No person who has filed an application for a license shall be prosecuted for violation of this section unless it is shown that this application was duly denied by the board and that he or she was duly notified of the denial.

(b) (1) When an establishment changes ownership, the board shall be notified in writing within thirty (30) days.

(2) If there is a change in the name of the establishment, a new license shall be issued in the new name if the requirements for licenses as established in this section are met.



§ 17-29-306 - Renewal.

(a) (1) Every license holder under this subchapter who wishes to continue the practice of the science of embalming or the business of funeral directing, or both, shall pay a renewal fee to the Secretary-treasurer of the State Board of Embalmers and Funeral Directors on or before December 31 of each year.

(2) A license not renewed by December 31 of any year shall be considered delinquent.

(3) Any person in arrears more than three (3) years shall appear before the board at a regular meeting and pay a delinquency fee determined by rule of the board to be eligible for renewal of a license.

(b) (1) Renewal of a funeral establishment license shall be made on or before December 31 of each year and shall be accompanied by the annual renewal fee prescribed in § 17-29-208.

(2) A license not renewed by December 31 of any year shall be considered delinquent and constitute grounds for disciplinary action by the board.

(c) Failure to receive the renewal notice shall not relieve the licensee or establishment of the duty to pay the renewal fee as prescribed.



§ 17-29-307 - Revocation.

(a) The State Board of Embalmers and Funeral Directors may refuse to renew, or may suspend or revoke, a license issued under this subchapter if it finds, after hearing, that the funeral establishment does not meet any one (1) or all of the requirements set forth in this subchapter or § 17-29-201 et seq.

(b) No new license shall be issued to the owner of a funeral establishment or to a corporation controlled by that owner for one (1) year after the revocation of the license.

(c) Before any action can be taken under this section, the procedure for notice and hearing prescribed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall be followed.



§ 17-29-308 - Grandfather clause.

Any person currently holding an embalmer's license or a funeral director's license or any funeral establishment holding a license on March 3, 1983, shall not be required to make application for, or submit to, an examination, but shall be entitled to a renewal of such a license, upon the same terms and conditions as are herein provided for the renewal of licenses of those who may be licensed after March 3, 1983, and such rules and regulations as the State Board of Embalmers and Funeral Directors may adopt in pursuance of this subchapter and § 17-29-201 et seq.



§ 17-29-309 - Retired embalmers or funeral directors.

The State Board of Embalmers and Funeral Directors shall have the power to adopt appropriate rules and regulations regarding the issuance and renewal of license to individuals who shall have retired from the active practice of embalming or funeral directing based upon the age of the individuals or years of licensure.



§ 17-29-310 - License requirements for out-of-state licenses.

Any person holding a valid, unrevoked, and unexpired license as an embalmer or funeral director in another state, territory, or provincial authority may apply for a license to practice in this state as an embalmer or funeral director, or both. Application shall be made by filing with the Secretary-treasurer of the State Board of Embalmers and Funeral Directors a certified statement from the secretary of the examining board of the state, United States territory, or provincial authority in which the applicant holds his or her license showing the basis upon which the license was issued. Upon receipt of the application, the Secretary-treasurer of the board may issue temporary working numbers, which are valid for one (1) year from the date of issuance. To obtain a license, the applicant shall pass an exam to prove his or her proficiency, including at least, but not limited to, a knowledge of the laws, rules, and regulations of this state pertaining to funeral service. The exam may be taken at one (1) of the regularly scheduled exam sessions set by the board. If the board is satisfied with the proficiency of the applicant, upon receipt of the prescribed fees in § 17-29-208, a license may be granted. Failure to meet testing requirements shall result in revocation of the temporary working numbers, and the applicant must reapply and pay the appropriate fee.



§ 17-29-311 - Violations -- Prohibitions.

(a) The State Board of Embalmers and Funeral Directors may issue letters of reprimand or caution, refuse to issue or renew a license, suspend or revoke any license for the practice of embalming or funeral directing, or may place the holder thereof on a term of probation after proper hearing upon finding the holder of the license to be guilty of acts of commission or omission, including the following:

(1) Conviction of a felony;

(2) Misrepresentations made or fraud committed as a holder of a license;

(3) False or misleading advertising;

(4) Solicitation of dead human bodies by the licensee, his or her agents, assistants, or employees, whether the solicitation occurs after death or while death is impending, provided that this prohibition shall not be deemed to prohibit general advertising;

(5) Employment directly or indirectly of an apprentice, agent, assistant, employee, or other person on a part-time or full-time basis or on a commission for the purpose of calling upon individuals or institutions by whose influence dead human bodies may be turned over to a particular funeral establishment;

(6) The direct or indirect payment or offer of payment of a commission by the licensee, his or her agents, assistants, or employees for the purpose of securing business;

(7) Allowing personnel unlicensed pursuant to this subchapter to execute contracts for funeral service;

(8) Aiding or abetting an unlicensed person to practice embalming or funeral directing;

(9) Violation of any provision of this subchapter and § 17-29-201 et seq.;

(10) Violation of any state law or municipal or county ordinance or regulation affecting the handling, custody, care, transportation, or final disposition of dead human bodies;

(11) Fraud or misrepresentation in obtaining or renewing a license;

(12) Refusing to properly release a dead human body to the custody of the person or entity having the legal right to effect such a release if all other applicable laws and rules have been followed by the holder of the license;

(13) Willful failure to secure a permit for the removal or burial or other disposition of a dead human body;

(14) Knowingly making a false statement on a certificate of death;

(15) Violations of applicable law or regulation with regard to prearranged or prepaid funeral services or funeral merchandise. However, the proper regulatory agency for prearranged or prepaid funeral services or funeral merchandise shall have determined that such a violation has occurred;

(16) Discriminating in services because of race, creed, color, or national origin;

(17) Failure to meet continuing education requirements; or

(18) Failure to answer a complaint within the fifteen-day time period.

(b) No violation of subdivision (a)(4), (a)(5), (a)(6), or (a)(7) of this section shall be deemed to have occurred when in the ordinary course of business a routine sale of a prearranged or a prefinanced funeral or of funeral merchandise shall have been made.

(c) No person licensed pursuant to this subchapter shall remove or embalm a dead human body when he or she has information indicating crime or violence of any sort in connection with the cause of death until permission of the coroner or medical examiner, or some other fully qualified person acting in such a capacity if there is no coroner or medical examiner, has first been obtained.

(d) A public officer or employee, the official of any public institution, any physician or surgeon, or any other person having a professional relationship with a decedent shall not send or cause to be sent to a funeral establishment or to a person licensed under this subchapter the remains of any deceased person without having first made due inquiry as to the desires of the authorizing agent or agents.

(e) It shall be unlawful for any person, partnership, corporation, or association who has not been licensed or registered as specified in this subchapter to transact, practice, or hold himself or herself or itself out as transacting or practicing embalming or funeral directing or operating or maintaining a funeral establishment within this state.

(f) All dead human bodies not buried or otherwise disposed of within twenty-four (24) hours after death shall be embalmed as prescribed in this subchapter or § 17-29-201 et seq. or stored under refrigeration as determined by the State Board of Health.

(g) It shall be unlawful and a violation of this subchapter and § 17-29-201 et seq. to transport or otherwise transfer by common carrier any dead human body out of the State of Arkansas unless the body has been prepared and embalmed by a licensed embalmer of this state and a transit-burial permit has been issued by the local registrar of the county where death occurred. Any licensee of this state permitting this to be done shall be subject to the punishment spelled out in this subchapter and § 17-29-201 et seq.

(h) It shall be unlawful and a violation of this chapter for any person to engage in the practice of embalming or funeral directing or to hold himself or herself out to the public as a practicing embalmer or funeral director within the State of Arkansas without being the holder of a license.



§ 17-29-312 - Suspension or revocation -- Procedure.

(a) Whenever the State Board of Embalmers and Funeral Directors has reason to believe that any person to whom a license has been issued has become unfit to practice as an embalmer or funeral director or has violated any of the provisions of this subchapter and § 17-29-201 et seq., or any rules or regulations prescribed, or whenever written complaint charging the holder of a license with the violation of any provision of this subchapter or § 17-29-201 et seq. is filed with the board, it shall be the duty of the board to start an investigation within thirty (30) days of the receipt of the complaint.

(b) If from such an investigation it shall appear to the board that there is reasonable ground for belief that the accused may have been guilty of the violations charged, a time and place shall be set by the board for a hearing to determine whether or not the license of the accused shall be suspended or revoked. Any member of the board shall have the right to administer oaths to witnesses. The hearing and appeals therefrom shall be pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) No action to suspend, revoke, or cancel any license shall be taken by the board until the accused has been furnished with a statement of the charges against him or her and by whom he or she is charged and a notice of the time and place of hearing.



§ 17-29-313 - Permit required for crematorium construction.

(a) No crematoriums shall be constructed in this state without a permit issued by the State Board of Embalmers and Funeral Directors.

(b) (1) Upon receiving an application for the construction of a crematorium, the board shall cause to be published in a newspaper having general circulation within the county wherein the crematorium is proposed to be constructed a notice of the date and time of a public hearing on the application.

(2) The notice must be published no more than two (2) weeks nor less than one (1) week prior to the public hearing.

(3) The owners of property located within two hundred fifty feet (250') of the proposed site of the crematorium shall be notified by the board by registered mail.

(4) The public hearing shall be held in the city or county wherein the proposed crematorium is to be located.






Subchapter 4 - -- Embalmers and Funeral Directors Law -- Enforcement

§ 17-29-401 - Criminal penalties.

Any person who, after February 28, 1985, practices the science of embalming, engages in the business of funeral directing, or conducts, maintains, manages, or operates a funeral establishment without a license issued under any provision of § 17-29-201 et seq. and § 17-29-301 et seq. shall be guilty of a Class A misdemeanor and subject to the punishment prescribed for Class A misdemeanors in the Arkansas Criminal Code.



§ 17-29-402 - Injunctions.

Without posting bond, the State Board of Embalmers and Funeral Directors may petition the circuit court of the county where the violation occurred to enjoin violations of § 17-29-201 et seq. and § 17-29-301 et seq. or board regulations promulgated thereunder.



§ 17-29-403 - Civil penalties -- Attorney's fees -- Code of conduct.

(a) Whenever the State Board of Embalmers and Funeral Directors, after a hearing conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., determines that a person has violated any provision of § 17-29-201 et seq. and § 17-29-301 et seq., or any regulations promulgated by the board pursuant thereto, the board may impose a civil penalty on such a person not to exceed ten thousand dollars ($10,000).

(b) If a person against whom a civil penalty has been imposed by the board fails to pay the penalty, the board may file an action in the Pulaski County Circuit Court to collect the civil penalty.

(c) If the board prevails in the action, the defendant shall be directed to pay, in addition to the civil penalty, reasonable attorney's fees and costs incurred by the board in prosecuting the action.

(d) Upon determination by the board that a licensee has committed malpractice, the board may suspend or revoke the license or impose the civil penalty provided in subsection (a) of this section or impose the civil penalty in addition to the suspension or revocation. Furthermore, the board may promulgate a code of conduct for its licensees, the violation of which may result in the imposition of the penalties prescribed in this subsection.



§ 17-29-404 - Civil appeals.

Any person aggrieved by the action of the State Board of Embalmers and Funeral Directors imposing civil penalties may appeal such a decision in the manner and under the procedure prescribed in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for appeals from administrative decisions.



§ 17-29-405 - Deposit and distribution of funds.

All funds derived from civil penalties imposed by the State Board of Embalmers and Funeral Directors shall be deposited into one (1) or more depositories qualifying for the deposit of public funds. These funds shall be used by the board for administering the provisions of § 17-29-201 et seq. and § 17-29-301 et seq.






Subchapter 5 - -- Funeral Home Zoning and Management

§ 17-29-501 - Definition.

As used in this subchapter, "funeral home" means and embraces all functions pertaining to or connected with the preparation of human bodies for interment together with all the rights, services, and ceremonies usually attendant with such interment.



§ 17-29-502 - Status of funeral homes.

A funeral home is declared to be:

(1) A service institution and, when conducted upon and in the manner hereinafter set forth, shall be so rated and considered in connection with:

(A) Zoning;

(B) The occupation and enjoyment of property; and

(C) The engaging in the conduct and management thereof; and

(2) A skilled profession.



§ 17-29-503 - Prerequisites to statutory benefits.

Any funeral home desiring to avail itself of the provisions of this subchapter shall conform to the following requirements:

(1) Be operated and managed by persons who are duly licensed as required by law;

(2) Be constructed of materials and in an architectural design in conformity with other structures in the immediate vicinity thereof;

(3) Be set apart from surrounding or adjacent property by a wall, hedge, or other type of protective screening;

(4) Have and maintain clean and adequate parking facilities for off-street parking for all persons availing themselves of the services of the funeral home or transacting business therewith; and

(5) Conform to and comply with all sanitary requirements and police regulations of the municipality in which the funeral home is located.






Subchapter 6 - -- Out-of-State Tuition Assistance

§ 17-29-601 - Purpose.

The purpose of this subchapter is to establish a permanent program to provide financial assistance to qualified Arkansas citizens attending accredited colleges of funeral service education outside of Arkansas.



§ 17-29-602 - Definition.

As used in this subchapter, an "accredited college of funeral service education" means a college accredited by the American Board of Funeral Service Education.



§ 17-29-603 - Program establishment -- Authority of Department of Health.

(a) There is established within the Department of Health a program to provide financial assistance to residents of Arkansas attending accredited colleges of funeral service education outside of Arkansas.

(b) The department is authorized and designated as the state agency to administer the program established in this subchapter and to accept applications therefor and make grants to applicants to assist in defraying the cost of attending accredited colleges of funeral service education outside of Arkansas.



§ 17-29-604 - Application -- Certification -- Priorities.

(a) Any resident of the State of Arkansas desiring to obtain an assistance grant under the provisions of this subchapter may make application to the Department of Health containing such information as the department shall deem necessary to determine the eligibility of the applicant to participate in the program.

(b) In order to qualify for an assistance grant, the applicant shall have served a one-year apprenticeship in the State of Arkansas under the supervision of an Arkansas-licensed funeral director and licensed embalmer prior to enrollment in an accredited college of funeral service education.

(c) If the applicant is found to be a bona fide resident of Arkansas and has served the apprenticeship, the department shall certify the student as qualified to participate under the program established in this subchapter to the extent that funds are available.

(d) The names of all qualified applicants shall be kept on a register in the order in which their application was received by the board of trustees. Applicants who have been accepted for admission by accredited colleges of funeral service education outside the state shall be given priority in receiving benefits under the provisions of this subchapter, to the extent that funds are available therefor, in the order in which the applications appear on the register maintained by the department.



§ 17-29-605 - Limitation on assistance.

In no case shall an assistance grant made to an applicant under this program exceed the normal student tuition charge made by the accredited colleges of funeral service education in which the applicant is or will be enrolled or one thousand two hundred dollars ($1,200) per individual, whichever is less.



§ 17-29-606 - Program administration.

The Department of Health shall be the administering and disbursing agency for the State of Arkansas for making assistance grants to mortician students under the provisions of this subchapter. As disbursing agent, the department may expend sums that are specifically appropriated for the operation and administration of the program, but such expenditures shall be limited to the amount specifically appropriated for the program, and the award of any particular grant shall not obligate the State of Arkansas to maintain the program provided for in this subchapter except to the extent that specific appropriation is made for the program.






Subchapter 7 - -- Eye Enucleation

§ 17-29-701 - Authority.

A funeral director or embalmer licensed pursuant to § 17-29-301 et seq. who has completed a course in eye enucleation and has received a certificate of competence from the Department of Ophthalmology of the University of Arkansas for Medical Sciences' College of Medicine may enucleate the eyes of a deceased person pursuant to a disposition or gift thereof by the decedent or another person in the manner prescribed in the Revised Arkansas Anatomical Gift Act, § 20-17-1201 et seq., after proper certification of death by a physician.



§ 17-29-702 - Exemption from liability.

A properly certified funeral director or embalmer acting in accordance with the terms of this subchapter shall not be criminally or civilly liable for eye enucleation.









Chapter 30 - Engineers

Subchapter 1 - -- General Provisions

§ 17-30-101 - Definitions.

As used in this chapter:

(1) "Consulting engineer" means a professional engineer whose principal occupation is the independent practice of engineering, whose livelihood is obtained by offering engineering services to the public, who serves clients as an independent fiduciary, who is devoid of public, commercial, and product affiliation that might tend to infer a conflict of interest, and who is aware of his or her public and legal responsibilities and is capable of discharging them;

(2) "Engineer-intern" means a person who under this chapter has:

(A) Qualified for an examination authorized by the State Board of Licensure for Professional Engineers and Professional Surveyors in fundamental engineering subjects; and

(B) Passed the examination;

(3) (A) "Firm" means a form of business entity that offers professional engineering services of its licensed personnel to the public.

(B) "Firm" does not include an individual licensee operating under his or her name;

(4) (A) "Practice of engineering" means a service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge in the mathematical, physical, and engineering sciences to services or creative work such as consultation, investigation, evaluation, planning, and design of engineering works and systems relating to the use of air, land, water, municipal and regional planning, forensic services, engineering teaching of advanced engineering subjects or related courses, engineering surveys, and the inspection of construction to assure compliance with drawings and specifications that are related to public or private service or work, concerning any utilities, structures, buildings, machines, equipment, processes, work systems, or projects including architectural work that is incidental to the practice of engineering.

(B) A person practices or offers to practice engineering, within the meaning of this chapter, who:

(i) Practices a branch of the profession of engineering;

(ii) By verbal claim, sign advertisement, letterhead, card, or in any other way represents himself or herself to be an engineer;

(iii) Through the use of some other title implies that he or she is an engineer or that he or she is licensed under this chapter; or

(iv) Holds himself or herself out as able to perform or does perform an engineering service or work or any other service designated by the practitioner that is recognized as engineering.

(C) "Practice of engineering" does not include:

(i) Persons who operate or maintain machinery or equipment; or

(ii) The act of measuring land, drawing plans, reading plans, or doing other work normally performed by a mechanic, technician, professional surveyor, or draftsman;

(5) "Professional engineer" means a person who has been licensed as a professional engineer by the State Board of Licensure for Professional Engineers and Professional Surveyors; and

(6) "Responsible charge" means direct control of, supervision of, and legal responsibility for all engineering work performed.



§ 17-30-102 - Penalties -- Violations.

(a) (1) A person who practices or offers to practice engineering in this state in violation of this chapter and a person using or attempting to use as his or her own the certificate of licensure of another, who gives false evidence of any kind to the State Board of Licensure for Professional Engineers and Professional Surveyors or to any member of the board in obtaining a certificate of licensure, or who falsely impersonates any other practitioner or in any manner falsely implies that he or she is licensed or violates this chapter or the rules and regulations of the board is guilty of a misdemeanor.

(2) For each offense of which he or she is convicted, the person shall be punished by:

(A) A fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000);

(B) Imprisonment not to exceed three (3) months; or

(C) Both fine and imprisonment.

(3) Each violation and each day of any violation constitutes a separate offense.

(b) The following persons are guilty of a Class A misdemeanor for the first offense and a Class D felony for the second or any subsequent offense:

(1) A person who practices or offers to practice engineering in this state without being licensed under this chapter;

(2) A person, firm, partnership, organization, association, corporation, or other entity using or employing the words "engineer" or "engineering" or any modification or derivative thereof in its name or form or business activity, except as authorized in this chapter;

(3) A person presenting or attempting to use the certificate of licensure or the seal of another;

(4) A person who gives false or forged evidence of any kind to the board or to any member of the board in obtaining or attempting to obtain a certificate of licensure;

(5) A person who falsely impersonates a licensee of like or different name;

(6) A person who attempts to use an expired, suspended, revoked, or nonexistent certificate of licensure;

(7) A person who practices or offers to practice when not qualified;

(8) A person who falsely claims that he or she is licensed or authorized under this chapter; or

(9) A person who violates any of the provisions of this chapter.



§ 17-30-103 - Injunction -- Liability of board.

(a) (1) Upon proper determination that a person has been found guilty of violating this chapter, the State Board of Licensure for Professional Engineers and Professional Surveyors may file a civil suit in the proper court in the jurisdiction in which the service or work is being performed.

(2) Upon affidavit, the board shall secure a writ of injunction, without bond, restraining and prohibiting the person from performance of the service or work then being done or about to commence.

(b) The members of the board, acting in good faith, are not personally liable under this proceeding.



§ 17-30-104 - Construction.

The provisions of this chapter affirm the legal authority of an engineer licensed under its provisions to provide consultation, investigation, evaluation, planning, and design of buildings intended for accommodation of equipment, vehicles, goods, and/or processes or other utilitarian functions, with human occupancy including office space as required for the support of these functions, provided the engineer is practicing within his or her area of competency as defined by this chapter.



§ 17-30-105 - Exemptions.

This chapter does not prevent the practice by:

(1) Other Professions. The practice of any other legally recognized profession;

(2) Temporary Permits. (A) (i) The practice or offer to practice of engineering by a person not a resident of or having no established place of business in this state if the person is legally qualified by licensure to practice engineering in his or her own state or country.

(ii) An applicant may temporarily provide engineering services before becoming licensed under the reciprocal and comity licensure provisions of § 17-30-302(d) by obtaining a temporary permit.

(iii) The State Board of Licensure for Professional Engineers and Professional Surveyors shall specify by rule the qualifications necessary to obtain a temporary permit.

(iv) The qualifications necessary to obtain a temporary permit shall be similar to those necessary for original licensure.

(B) An applicant for a temporary permit shall submit an application for a temporary permit and for reciprocal or comity licensure to the board in writing and, after payment of a fee established by board regulation, may be granted a written permit for a definite period of time; and

(3) Employees and Subordinates. The work of an employee or a subordinate of a person holding a certificate of licensure under this chapter or an employee of a person practicing lawfully under subdivision (2) of this section if the work does not include final engineering designs or decisions and is done under the direct supervision of and verified by a person holding a certificate of licensure under this chapter or a person practicing lawfully under subdivision (2) of this section.






Subchapter 2 - -- State Board of Licensure for Professional Engineers and Professional Surveyors

§ 17-30-201 - Creation -- Members.

(a) There is created a State Board of Licensure for Professional Engineers and Professional Surveyors, consisting of nine (9) members to be appointed by the Governor.

(b) (1) Each member of the board shall be a citizen of the United States, at least thirty-five (35) years of age, and shall have been a resident of this state for at least three (3) years immediately preceding his or her appointment.

(2) Five (5) members shall be professional engineers of at least ten (10) years' active experience, of good standing in their profession, and licensed as professional engineers at the time of their appointments.

(3) One (1) member shall be a professional engineer and a professional surveyor of at least ten (10) years' active experience in both, of good standing in both professions, and licensed as both a professional engineer and a professional surveyor at the time of his or her appointment.

(4) One (1) member shall be a professional surveyor of at least ten (10) years' active experience, of good standing in his or her profession, and licensed as a professional surveyor at the time of his or her appointment.

(5) (A) Two (2) members of the board shall:

(i) Not be actively engaged as or retired as professional engineers or professional surveyors;

(ii) Be appointed from the state at large, subject to confirmation by the Senate; and

(iii) Be full voting members but shall not participate in the grading of examinations.

(B) One (1) member shall represent consumers, and one (1) member shall be sixty (60) years of age or older and shall represent the elderly.

(C) The two (2) positions may not be held by the same person.

(c) The term of office for each member appointed shall be four (4) years.

(d) Each member shall hold office until his or her successor is appointed and qualified.

(e) The Governor may remove any member of the board for misconduct, incompetency, or neglect of duty.

(f) Vacancies on the board, however created, shall be filled by the Governor for the unexpired term.

(g) Each member of the board shall serve without compensation, except that the board member may receive expense reimbursement under § 25-16-901 et seq.



§ 17-30-202 - Officers and employees.

The State Board of Licensure for Professional Engineers and Professional Surveyors shall:

(1) Select its own officers; and

(2) Have the power to appoint an executive director who shall serve as secretary-treasurer of the board.



§ 17-30-203 - Powers, duties, and proceedings.

(a) The State Board of Licensure for Professional Engineers and Professional Surveyors shall:

(1) Meet at least two (2) times each year;

(2) Have a seal that shall be affixed to each certificate of licensure; and

(3) Require that plans, specifications, plats, and reports issued by a professional engineer are stamped with a board-authorized design seal.

(b) The board:

(1) May determine the persons entitled to be licensed and those whose licenses shall be suspended or revoked;

(2) Shall fix the fees and renewal fees;

(3) Shall hold examinations for applicants for licensure not less than two (2) times a year; and

(4) May do any other things necessary to its duties, including the adoption of rules not inconsistent with this chapter, the Arkansas Constitution, and other laws.

(c) (1) The board may subpoena witnesses and compel their attendance and also may require the production of books, papers, and documents.

(2) A member of the board may administer oaths or affirmations to witnesses before the board.

(d) The expenses incurred by the board for the administration of this chapter may be paid by the board.



§ 17-30-204 - Claims against board members.

A person making a claim against a member of the State Board of Licensure for Professional Engineers and Professional Surveyors has the burden of proving the absence of good faith.



§ 17-30-205 - Duty of Attorney General.

(a) The Attorney General or his or her assistant shall act as legal advisor to the State Board of Licensure for Professional Engineers and Professional Surveyors and render such legal assistance as necessary in carrying out this chapter.

(b) It is the duty of the Attorney General to enforce this chapter and to prosecute any person violating this chapter.

(c) The board may employ counsel and necessary assistance to aid in the enforcement of this chapter, and the compensation and expenses shall be paid from the funds of the board.






Subchapter 3 - -- Registration

§ 17-30-301 - Licensure requirement -- Exceptions.

A person, unless licensed under the present law, shall not practice or offer to practice engineering unless that person has been licensed under this chapter, except that:

(1) An engineer-intern may engage in such a practice as an employee of or under the supervision of a licensed engineer;

(2) A person holding a temporary permit under § 17-30-105(2) may temporarily provide engineering services for the purpose and in the manner provided by the State Board of Licensure for Professional Engineers and Professional Surveyors when granted the temporary license;

(3) A person may engage in such a practice if that person is employed by a professional engineer and acts under his or her supervision and direction; and

(4) A firm may not engage in the practice of engineering as a profession except under § 17-30-303.



§ 17-30-302 - Applicant qualifications -- Examination.

(a) Except as provided hereafter, each applicant for licensure shall submit to an examination by the State Board of Licensure for Professional Engineers and Professional Surveyors and, if found to be qualified, shall be registered, depending on his or her education and experience, either as:

(1) A professional engineer; or

(2) An engineer-intern.

(b) (1) (A) A person may apply to be licensed as an engineer if he or she is a graduate of an Accreditation Board for Engineering and Technology, Inc., approved engineering curriculum, or its equivalent as approved by the State Board of Licensure for Professional Engineers and Professional Surveyors, of four (4) years from a school or college approved by the State Board of Licensure for Professional Engineers and Professional Surveyors and has had four (4) years' experience in engineering work of a type satisfactory to the board.

(B) In its discretion, the State Board of Licensure for Professional Engineers and Professional Surveyors may consider satisfactory graduate study in engineering equal to one (1) year's experience.

(2) This subsection shall be effective July 1, 2001.

(c) (1) A person may apply to be registered as an engineer-intern if he or she is a graduate of an approved Accreditation Board for Engineering and Technology, Inc., or its equivalent as approved by the State Board of Licensure for Professional Engineers and Professional Surveyors, engineering curriculum of four (4) years from a school or college approved by the State Board of Licensure for Professional Engineers and Professional Surveyors.

(2) This subsection shall be effective July 1, 1997.

(d) The State Board of Licensure for Professional Engineers and Professional Surveyors in its discretion may waive examination of a person applying to be licensed as an engineer or an engineer-intern if he or she is licensed either as an engineer or an engineer-in-training or an engineer-intern by the licensing authority of any state or territory or possession of the United States or of any foreign country if his or her qualifications at the time he or she was licensed are not less than those provided in this chapter.



§ 17-30-303 - Authorization certificates.

(a) (1) The practice or offer to practice for others, as defined in § 17-30-101, by individuals licensed under this chapter through a firm is permitted if:

(A) The professional engineers of the firm are licensed under this chapter or are practicing under § 17-30-105; and

(B) The firm has been issued a certificate of authorization by the State Board of Licensure for Professional Engineers and Professional Surveyors under this subchapter.

(2) All final drawings, specifications, plans, reports, calculations, or other engineering papers or documents involving the practice of engineering, as defined in this chapter, when issued or filed for public record, shall be dated and bear the signature and seal of the professional engineer qualified in the appropriate branch of engineering who prepared them or under whose immediate direction they were prepared.

(b) (1) A firm desiring a certificate of authorization shall file with the board an application, using the form provided by the board, providing all the information required by the board, and also listing the names and addresses of the individual or individuals duly licensed to practice engineering in this state who shall be in responsible charge of the practice of engineering in the state through the firm, and other information, which must accompany the annual renewal fee.

(2) If there is a change in any of these persons during the year, the change shall be designated on the same form and filed with the board within thirty (30) days after the effective date of the change.

(3) If all of the requirements of this section are met, the board shall issue a certificate of authorization to the firm, and the firm may contract for and collect fees for furnishing engineering services.

(c) This chapter does not prevent a firm from performing engineering services for the firm itself or a subsidiary or an affiliate of the firm.

(d) (1) The firm shall not be relieved of responsibility for the conduct or acts of its agents, employees, officers, or partners by reason of its compliance with this section.

(2) An individual practicing engineering under this chapter shall not be relieved of responsibility for engineering services performed by reason of employment or other relationship with a firm holding an authorization certificate.

(e) A certificate of authorization shall be renewed as provided in this chapter.

(f) An engineer who gives occasional, part-time, or consulting engineering services to or for a firm shall not be designated as being responsible for the professional activities of the firm unless the engineer is an officer or owner of the firm.

(g) (1) The Secretary of State shall not issue a certificate of incorporation to an applicant or a registration as a foreign firm to a firm that includes among the objectives for which it is established any of the words "engineer", "engineering", or any modification or derivation thereof unless the board of licensure for this profession has issued for the applicant a certificate of authorization or a letter indicating the eligibility of the applicant to receive such a certificate.

(2) The firm applying shall supply such a certificate or letter from the board with its application for incorporation or registration.

(h) The Secretary of State shall decline to register any trade name or service mark that includes words as set forth in subsection (g) of this section or modifications or derivatives thereof in its firm name or logos except those firms holding authorization certificates issued under this section.



§ 17-30-304 - Fees -- Renewal of certificates -- Disposition of funds -- Inactive -- Reinstatements.

(a) The State Board of Licensure for Professional Engineers and Professional Surveyors may establish application fees, certificate fees, and renewal fees as it deems necessary within the guidelines of the State of Arkansas.

(b) The board may establish guidelines and require a demonstration of continuing professional competency as a condition of renewal or relicensure.

(c) All certificates shall be renewed annually or biennially at the discretion of the board.

(d) The fees shall be deposited into a bank designated by the board, and the officer or employee who collects the fees and disburses them shall be required to execute a corporate surety bond for the proper accounting thereof.

(e) (1) A professional engineer or engineer-intern licensed under this chapter who is not engaged in the practice of engineering may request that the board grant him or her inactive status by placing his or her name on the board's inactive roll.

(2) A professional engineer or engineer-intern who is granted inactive status maintains the right to seek active license status at a later time.

(3) A professional engineer whose license is inactive may return to active status by:

(A) Notifying the board in advance of his or her intention to return to active status;

(B) Paying the appropriate fees; and

(C) Meeting all requirements of the board, including demonstration of professional competency.

(4) Inactive status shall continue so long as the license holder pays the annual fee under the board's rules.

(f) A professional engineer or engineer-intern whose license is not renewed may have it reinstated by meeting the requirements of the board depending on the time of nonrenewal under the rules of the board. The requirements the board may consider are:

(1) Payment of fees and penalties;

(2) Demonstration of continuing professional competency; and

(3) Reexamination.



§ 17-30-305 - Administrative violations and penalties.

(a) The State Board of Licensure for Professional Engineers and Professional Surveyors may suspend, revoke, or refuse to issue, restore, or renew a certificate of licensure of, or place on probation, fine, or reprimand a professional engineer who is:

(1) Found guilty of:

(A) Fraud or deceit in obtaining, attempting to obtain, or renewing a certificate of licensure or certificate of authorization;

(B) Negligence, incompetency, or misconduct in the practice of engineering;

(C) Failure to comply with this chapter, the rules of the board, or an order of the board;

(D) Discipline by another state, territory, the District of Columbia, a foreign country, the United States Government, or any other governmental agency, if at least one (1) of the grounds for discipline is the same or substantially equivalent to those contained in this section;

(E) Failure within thirty (30) days to provide information requested by the board as a result of a formal or informal complaint to the board that would indicate a violation of this chapter;

(F) Knowingly making false statements or signing false statements, certificates, or affidavits to induce payment;

(G) Aiding or assisting another person in violating this chapter or the rules of the board;

(H) Violating a term of probation imposed by the board;

(I) Using a seal or practicing engineering while the professional engineer's license is suspended, revoked, nonrenewed, or inactive;

(J) Signing, affixing the professional engineer's seal, or permitting the professional engineer's seal or signature to be affixed to an instrument of practice that has not been prepared or completely checked by the professional engineer or under the professional engineer's direct supervision or control;

(K) Engaging in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(L) Providing false testimony or information to the board; or

(M) Habitual intoxication or addiction to the use of drugs or alcohol; or

(2) Found guilty of or enters a plea of guilty or nolo contendere to:

(A) A felony;

(B) A crime of which an essential element is dishonesty; or

(C) A crime that is directly related to the practice of engineering.

(b) In addition to any other penalty provided in this section, a person who violates this chapter or a rule of the board shall pay to the board a civil penalty in an amount determined by the board of not more than five thousand dollars ($5,000) for each offense.

(c) (1) The board shall adopt rules of professional conduct under § 17-30-203 that shall be published in writing to an applicant for licensure under this chapter and published in the roster.

(2) The publication shall constitute due notice to the licensees.

(3) The board may amend the rules of professional conduct from time to time and shall notify each licensee in writing of the amendments.

(d) The board may:

(1) Revoke a certificate of authorization;

(2) Suspend a certificate of authorization for no more than two (2) years of a firm if one (1) or more of its officers or directors have been found guilty of conduct that would authorize a revocation or suspension of the certificate of licensure of the officer or director under this section;

(3) Place a licensee on probation under rules prescribed by the board; or

(4) Levy a fine of not more than five thousand dollars ($5,000) for each offense.

(e) The board may discipline nonlicensees that violate this chapter by imposing a fine of not more than five thousand dollars ($5,000) for each offense.



§ 17-30-306 - Disciplinary action -- Procedures.

(a) The rules promulgated by the State Board of Licensure for Professional Engineers and Professional Surveyors for disciplinary procedures shall be based on and consistent with the model rules of procedure of the Attorney General.

(b) A charge, unless dismissed or settled informally shall be heard by the board within twelve (12) months after the date on which the charge was submitted.

(c) A fine or civil penalty not paid within fifty (50) days after the order becomes final shall constitute a judgment, and the order shall be filed and executed in the same manner as any other judgment of a court of record.

(d) Upon petition of an individual licensee or firm holding a certificate of authorization, the board may reissue a certificate of licensure or authorization if a majority of the members of the board vote to reissue the certificate of licensure or authorization.



§ 17-30-307 - Continuing education requirements.

(a) (1) The State Board of Licensure for Professional Engineers and Professional Surveyors shall issue rules establishing the continuing education requirements for professional engineers and engineer-interns.

(2) The rules shall take into account the accessibility to applicants of the board's continuing education requirements.

(3) The rules may:

(A) Rely upon guidelines and pronouncements of recognized educational and professional associations;

(B) Prescribe the content, duration, and organization of courses;

(C) Provide for the relaxation or suspension of requirements for:

(i) Applicants who certify that they do not intend to engage in the practice of engineering; and

(ii) Instances of individual hardship;

(D) Exempt from licensed continuing education requirements a professional engineer sixty-five (65) years of age or older with twenty-five (25) or more years of experience as a practicing professional engineer; and

(E) (i) Prescribe the manner and condition under which credit shall be given for participation in a program of continuing education that the board considers necessary and appropriate to maintain competency in the practice of engineering.

(ii) Examples of programs of continuing education that are acceptable include without limitation programs or seminars sponsored by higher educational institutions, government agencies, and professional engineering organizations and related professions.

(b) (1) An application for renewal of a certificate of licensure shall be accompanied by evidence documenting the completion of acceptable continuing education credit during the previous renewal period.

(2) Failure by an applicant to provide this evidence upon request by the board is grounds for disciplinary action unless the board determines the failure is due to a reasonable cause or the applicant was not engaged in the practice of engineering during the previous renewal period.

(3) The board may renew a certificate of licensure despite an applicant's failure to furnish satisfactory evidence of meeting continuing education requirements and may issue a certificate of licensure to an applicant who has previously maintained inactive status under § 17-30-304 if the applicant follows a particular program or schedule of continuing education prescribed by the board.









Chapter 31 - Foresters

Subchapter 1 - -- General Provisions

§ 17-31-101 - Title and purpose.

(a) This chapter may be referred to and cited as the "State Board of Registration for Foresters Act".

(b) The purpose of this chapter is to ensure that no person shall use in connection with the person's name, or otherwise assume, use, or advertise any title or description that the person is a forester, unless the person is registered as herein provided.



§ 17-31-102 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas State Board of Registration for Foresters;

(2) (A) "Forestry" means the science, the art, and the practice of managing, harvesting, and using the natural resources which occur on and in association with forestlands. It also means the care and management of forestlands for repeated crops of raw wood products, at annual or somewhat longer intervals, and for allied uses, such as watershed protection, recreation, wildlife, and grazing.

(B) However, nothing contained in this chapter shall be construed as preventing any person, firm, partnership, or corporation from managing woodlands, forests, or trees, or from buying or selling timber, or from harvesting any products therefrom, or from performing tree planting, timber stand improvement, or other vendor services on any land, in any manner desired;

(3) (A) "Practice of forestry" includes services for hire such as consultation, investigation, evaluation, planning, or responsible supervision of any forestry activity in connection with public or private lands. The practice of forestry also includes teaching of forestry subjects at the college or university level and research in forestry, or a combination of teaching and research.

(B) The practice of forestry shall not include services rendered for wages, salary, or payment received for the buying, selling, cutting, handling, or processing of timber, or wages, salary, or payment received for tree planting, timber stand improvement, or other vendor service activities on the forestlands of the owner thereof or on the forestlands of another; and

(4) "Registered forester" means a person holding a valid certificate of registration issued pursuant to this chapter.



§ 17-31-103 - Administrative procedure.

All proceedings of the Arkansas State Board of Registration for Foresters shall be governed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq., in addition to the requirements set forth in this chapter.



§ 17-31-104 - Enforcement.

(a) The Attorney General, all prosecuting attorneys, and duly constituted officers of the law of this state or political subdivision thereof shall be authorized to enforce the provisions of this chapter and to prosecute any person violating them.

(b) The Arkansas State Board of Registration for Foresters is charged with the duty of seeing that the provisions of this chapter are enforced.



§ 17-31-105 - Violations -- Penalties.

(a) Any person required to be registered under this chapter shall be guilty of a Class A misdemeanor if that person:

(1) Practices or offers to practice forestry without a valid certificate of registration issued pursuant to this chapter;

(2) Claims to be a forester certified under this chapter without being so certified;

(3) In any way tends to convey the impression that he or she is a forester certified under the provisions of this chapter without being so registered;

(4) Uses as his or her own the certificate of registration of another;

(5) Gives false or forged evidence to the Arkansas State Board of Registration for Foresters;

(6) Uses an expired or revoked certificate; or

(7) Violates any provision of this chapter.

(b) A Class A misdemeanor shall also be charged against a registered forester, subject to penalties as prescribed in subsection (a) of this section, who endorses any plan, specification, estimate, report, or map unless he or she actually prepared the plan, specification, estimate, report, or map or has been in actual charge or supervision of the preparation of it.






Subchapter 2 - -- The Arkansas State Board of Registration for Foresters

§ 17-31-201 - Creation -- Selection and compensation of members.

(a) The Arkansas State Board of Registration for Foresters is created to administer the provisions of this chapter.

(b) (1) The board shall consist of six (6) members appointed by the Governor, with the advice and consent of the Senate. Each member shall be a citizen of the United States of America and a registered voter and resident of the State of Arkansas.

(2) (A) Five (5) members of the board shall be foresters registered under § 17-31-302 and who have been engaged in forestry for at least twelve (12) years.

(B) (i) One (1) member shall be nominated by the Arkansas Forestry Association to represent the forest products industry.

(ii) One (1) member shall be nominated by the State Forester to represent the Arkansas Forestry Commission.

(iii) One (1) member shall be nominated by the Provost of the University of Arkansas at Monticello from the faculty or staff of the University of Arkansas at Monticello School of Forest Resources.

(iv) One (1) member shall be nominated by the Arkansas Division of the Ouachita Society of American Foresters.

(v) One (1) member shall be nominated by the Arkansas Chapter of the Association of Consulting Foresters to represent private forestry consultants.

(C) At least one (1) member shall be a graduate of the University of Arkansas at Monticello School of Forest Resources.

(3) One (1) member of the board shall not be actively engaged in or retired from the forestry profession. That member shall represent consumers. He or she shall be appointed from the state at large and shall be a full voting member but shall not participate in the grading of examinations.

(c) Appointments shall be for a term of five (5) years or, in the event of vacancies, for the period of the unexpired term of the vacancy being filled.

(d) Each member of the board shall receive a certificate of appointment from the Governor and before beginning the term of office shall file with the Secretary of State a written oath or affirmation relative to the faithful discharge of the official duty.

(e) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-31-202 - Removal of members.

(a) The Governor may remove any member of the Arkansas State Board of Registration for Foresters for misconduct, incompetency, or neglect of duty.

(b) Before the Governor can remove a member for cause, he or she must serve the member with a written notice of the charge or charges against him or her and afford him or her an opportunity to be heard publicly on such charge or charges.

(c) (1) If the member thus served does not request a public hearing within ten (10) days from being served, the Governor may proceed with the member's removal.

(2) If the member does request a public hearing, it shall be heard by a special committee composed of three (3) persons, not members of the board, namely:

(A) The Chief Justice of the Supreme Court or a substitute selected by the Chief Justice, who shall be the chair;

(B) The chair of the Arkansas Division, Ouachita Society of American Foresters; and

(C) A faculty member selected by the Arkansas Division, Ouachita Society of American Foresters from the school or departments of forestry in Arkansas.

(d) The recommendation or decision of this committee shall be binding upon the Governor.

(e) A copy of the charge or charges, a transcript of the record of the hearing, and a copy of the recommendation shall be filed with the Secretary of State.

(f) If a board member is removed, his or her vacancy shall be filled for the unexpired term by appointment by the Governor as provided in § 17-31-201.



§ 17-31-203 - Organization and proceedings.

(a) The Arkansas State Board of Registration for Foresters shall elect annually from its membership the following officers:

(1) A chair;

(2) A vice chair; and

(3) A secretary.

(b) A quorum of the board shall consist of not fewer than three (3) members, and no action shall be official without at least three (3) votes in accord.

(c) The board shall hold at least two (2) regular meetings each year. Special meetings shall be held at such time and place as shall be specified by call of the chair or the secretary. Notice of all meetings shall be given in writing to each member by the secretary.

(d) The board shall be domiciled and maintain its principal office in Little Rock and shall hold its meetings in its principal office, unless the chair finds a necessary reason for meeting elsewhere in the state.



§ 17-31-204 - Powers.

(a) The Arkansas State Board of Registration for Foresters shall have the power to make, adopt, alter, amend, and promulgate all bylaws and rules consistent with the Constitution and laws of this state, which may be reasonably necessary for the proper performance of its duties and the regulation of the proceedings before it.

(b) The board shall adopt and have an official seal.

(c) Each member of the board shall have power to administer oaths. The board shall have power to subpoena witnesses and compel the production of books and papers pertinent to any investigation or hearing authorized by this chapter. Any employee of the board engaged in making any investigation shall have the power to administer oaths to and take depositions of persons pertaining to any investigation. The board may require any law enforcement officer of any state agency, the sheriffs of the various counties, or other law enforcement officers of any county or municipality to serve subpoenas and other process of the board. When county, municipal, or other local officers are required to serve subpoenas or other process of the board, they shall be paid the same fees by the board as are provided by laws for similar services under process issued by circuit courts.

(d) If any person shall refuse to testify or produce any books, papers, or documents, the board may proceed by rule, in the circuit court of the county where the person is domiciled or is engaged in business, to have the person adjudged guilty of contempt. In the event the rule is made absolute, the circuit court shall punish the person for contempt of court. The person shall be permitted to purge himself or herself of contempt by compliance with such order as the court may render.



§ 17-31-205 - Staff and employees.

The Arkansas State Board of Registration for Foresters may appoint or employ an assistant secretary, executive secretary, treasurer, or other officers or employees who are not members of the board or of their immediate families, to whom clerical and administrative duties may be assigned and whose compensation shall be fixed by the board.



§ 17-31-206 - Compensation of witnesses.

(a) The Arkansas State Board of Registration for Foresters, if it deems necessary or upon advice of the Attorney General, may hire counsel and investigators and pay traveling expenses thereof for the investigation and prosecution of any violator of this chapter.

(b) At its discretion, the board may pay any witness subpoenaed to appear before the board twenty-five dollars ($25.00) per diem when actually in attendance, including time spent in traveling not to exceed one (1) day to and one (1) day from the location of the board meeting. In addition, the board may reimburse any witness for actual traveling expenses when furnished proof of such expenses, including hotel or motel expenses, when the witness resides in a county other than the one in which the board is meeting.



§ 17-31-207 - Records and reports.

(a) The Arkansas State Board of Registration for Foresters shall keep a record of its proceedings and a register of all applications. The register shall show:

(1) The name, age, and residence of each applicant;

(2) The date of the application;

(3) The place of business of such an applicant;

(4) His or her education and other qualifications;

(5) Whether or not an examination was required;

(6) Whether the applicant was rejected;

(7) Whether a certificate of registration was granted;

(8) The date of action of the board; and

(9) Such other information as may be deemed necessary by the board.

(b) A roster showing the names and places of business of all foresters registered under this chapter shall be published by the Secretary of the Arkansas State Board of Registration for Foresters during the month of April each year. Copies of this roster shall be mailed to each person so registered, placed on file with the Secretary of State, and furnished to the public on request.

(c) The records of the board shall be prima facie evidence of the proceedings of the board.

(d) A transcript of the records of the board, certified by the secretary under seal, shall be admissible in evidence with the same force and effect as if the originals were produced.

(e) The board shall submit to the Governor an annual report of its transactions of the preceding year by April 1 and shall also transmit to the Governor a duly certified audit and financial statement prepared by a certified public accountant showing receipts and expenditures of the board.



§ 17-31-208 - Disposition of funds.

(a) (1) The Secretary of the Arkansas State Board of Registration for Foresters shall receive, disburse, and account for all income paid to or received by the Arkansas State Board of Registration for Foresters.

(2) The secretary shall institute a system of books and financial records satisfactory to the Director of the Department of Finance and Administration.

(3) (A) The secretary shall open an account in a bank in this state designated by the board as its official depository.

(B) The secretary and one (1) other officer of the board shall both sign all checks disbursing funds of the board.

(C) The secretary shall deposit all funds of the board which he or she receives into the bank designated as the official depository within forty-eight (48) hours, excluding holidays and Sundays, after he or she receives the funds.

(b) All fines collected for the violation of any provisions of this chapter shall be paid over to the board to be used by it in the same manner as funds received for the issuance of licenses.

(c) Under no circumstances shall the total amount of warrants issued by the board in payment of the expenses and compensation provided for in this chapter exceed the amount of the application, registration, and other fees collected as herein provided.

(d) Any surplus funds at the end of the fiscal year may be retained by the board for future expenditures, and the board shall not be required to pay any surplus into the General Revenue Fund Account of the State Apportionment Fund.






Subchapter 3 - -- Certificate of Registration

§ 17-31-301 - Requirement -- Exemptions.

(a) Any person using in connection with the person's name or otherwise assuming, using, or advertising any title or description tending to convey the impression that the person is a forester engaged in the practice of forestry on private lands shall be registered as provided in this subchapter.

(b) All foresters are eligible to apply for registration. However, nothing in this chapter shall be construed as requiring:

(1) Any person, employee of a firm, partnership, corporation, or department or agency of any branch of the government to be registered pursuant to this chapter in order to practice forestry on the person's or its own lands or manage the person's or its own timberlands, woodlands, or forests or to supervise the removal of any products therefrom; or

(2) Any person to be registered pursuant to this chapter in order to perform duties as an employee of a registered forester acting under the supervision of the registered forester.

(c) Certificates of registration shall be issued only to individuals. No firm, company, partnership, or corporation may be registered under this chapter.



§ 17-31-302 - Qualifications.

The applicant must pass a written examination on basic forestry subjects administered by the Arkansas State Board of Registration for Foresters with a score established by the board along with the following minimum evidence that an applicant is qualified to be registered as a forester:

(1) A bachelor's or advanced degree in forestry from a college or university program accredited by the Society of American Foresters;

(2) A bachelor's or advanced degree in forestry from a college or university program not accredited by the Society of American Foresters and, subject to graduation, three (3) years or more experience in forestry work of a nature satisfactory to the board;

(3) A bachelor's degree in a natural resources-related field from a college or university program, including, but not limited to, wildlife management, with at least twenty (20) semester hours of forestry courses approved by the board and, subsequent to graduation, three (3) years' or more experience in forestry work of a nature satisfactory to the board;

(4) A bachelor's degree not related to natural resources from a college or university program and, subsequent to graduation, six (6) years' or more experience in forestry work of a nature satisfactory to the board; or

(5) A two-year associate's degree in forestry from a community college or junior college and, subsequent to graduation, six (6) years' or more of experience in forestry work of a nature satisfactory to the board.



§ 17-31-303 - Application for registration.

(a) Application for registration shall:

(1) Be on forms prescribed and furnished by the Arkansas State Board of Registration for Foresters;

(2) Contain statements under oath giving a detailed summary of the applicant's education and technical experience; and

(3) Contain the names and addresses of not fewer than five (5) references, of whom three (3) or more shall be registered foresters who have personal or professional knowledge of the applicant's forestry experience or his or her character and ability.

(b) The amount of the application fee and the registration fee shall be set annually by the board.

(c) A person shall not be eligible for registration as a forester who is not of good character and reputation.



§ 17-31-304 - Examinations.

(a) When written examinations are required, they shall be held at such times and places as the Arkansas State Board of Registration for Foresters shall determine.

(b) The scope of the examinations and the methods of procedure shall be prescribed by the board.

(c) A candidate who fails an examination may apply for another examination at the expiration of six (6) months from the date of failure of the prior examination.

(d) Subsequent examinations will be granted only upon payment of the prescribed fee.



§ 17-31-305 - Issuance -- Form -- Evidence.

(a) The Arkansas State Board of Registration for Foresters shall issue a certificate of registration upon payment of a registration fee as provided for in this chapter to any applicant who, in the opinion of the board, has satisfactorily met all of the requirements of this chapter.

(b) The certificate shall show the full name of the registrant, shall have a serial number, and shall be signed by the Chair of the Arkansas State Board of Registration for Foresters and the Secretary of the Arkansas State Board of Registration for Foresters of the board under the seal of the board.

(c) The issuance of a certificate of registration by the board shall be prima facie evidence that the person named therein is entitled to all the rights and privileges of a registered forester while the certificate remains unrevoked or unexpired.



§ 17-31-306 - Seal -- Unlawful use.

(a) Each registrant may obtain a seal of a design authorized by the Arkansas State Board of Registration for Foresters, bearing the registrant's name, serial number, and the legend "Registered Forester, Arkansas". All registrants engaged in the practice of forestry, either in a private professional practice or as an employee of an agency of the government or of a corporation, company, partnership, individual, or other private employer, shall endorse with his or her name and impress with his or her seal all plans, specifications, maps, reports, or documents which he or she prepares or which shall be prepared under his or her supervision.

(b) Anyone who endorses his or her name or impresses his or her seal upon any document, after the certificate of registration of the registrant named thereon has expired or has been revoked, shall be charged with a misdemeanor unless his or her certificate has been renewed or reissued.



§ 17-31-307 - Expiration and renewal.

(a) Certificates of registration shall expire on December 31 of the year for which issued or renewed and shall become invalid thereafter unless renewed.

(b) The Secretary of the Arkansas State Board of Registration for Foresters shall notify by letter to the last known address every person registered under this chapter of the date of the expiration of the certificate and the amount of the fee required for its renewal of one (1) year. Notice shall be delivered at least one (1) month in advance of the date of the expiration of such a certificate.

(c) (1) The Arkansas State Board of Registration for Foresters shall require persons who are licensed under this subchapter to complete not fewer than six (6) hours of continuing forestry education during the previous year beginning January 1, 2001, as a condition of license renewal. Continuing forestry education shall be equivalent to the Society of American Foresters Category I for continuing forestry education which includes, but is not limited to, seminars, short courses, and workshops in forestry or a related subject matter as approved by the board.

(2) Credit accrues at a rate of one (1) hour for each hour of actual contact.

(3) The board may approve continuing forestry education courses offered by professional organizations, institutions of higher learning, qualified individuals, or specialty societies. The board may approve credit hours for meetings, presentations, or other activities considered by the board to be a form of continuing forestry education.

(4) A successful applicant for licensure under this subchapter shall have two (2) years from the date the license is issued to complete the first year's requirements for continuing forestry education. After two (2) years, the registered forester shall complete the continuing forestry education requirements as required by this subsection.

(d) The board may waive the continuing forestry education requirements in cases of hardship, illness, or retirement from active forestry practice.

(e) The board may promulgate rules and regulations to ensure compliance with the requirements of this section.

(f) Renewal of a certificate of registration shall be for a fee set annually by the board.

(g) The failure on the part of any registrant to renew the certificate annually in the month of December as required in this section shall not deprive the person of the right of renewal, but the fee to be paid for the renewal of a certificate after December 31 shall be increased ten percent (10%) for each month or fraction of a month that payment of renewal is delayed. However, the maximum fee for delayed renewal shall not exceed two (2) times the annual renewal fee.



§ 17-31-308 - Reciprocity.

Upon application therefor and the payment of a fee set by the Arkansas State Board of Registration for Foresters, the board may issue a certificate of registration as a registered forester in Arkansas to any qualified person of any state of the United States or its possessions, or Canada, provided that:

(1) The person is a legally registered forester or the equivalent in the person's own state or province and has submitted evidence satisfactory to the board that the person is so registered and that the requirements therein are substantially equivalent to the requirements of registration under this chapter; and

(2) The state in which the person is so registered will accept the certificates of registration issued by the board on a reciprocal basis.



§ 17-31-309 - Revocation -- Grounds -- Proceedings.

(a) The Arkansas State Board of Registration for Foresters may receive and investigate complaints against registered foresters and make findings thereon.

(b) The board may revoke the certificate of any registered forester who has been convicted of a felony or who is found guilty by the board of any fraud, deceit, gross negligence, misrepresentation, willful violation of contract, misconduct, or gross incompetence. The board shall investigate such charges.

(c) All charges, unless dismissed by the board as unfounded or trivial, shall be heard by the board within three (3) months after the date on which they are presented to the board.

(d) Before the board shall revoke the certificate of any registered forester, the board shall conduct a hearing, the time and place for which shall be fixed by the board. A copy of the charges, together with a notice of the time and place of hearing, shall be personally served on or mailed by registered letter to the last known address of the registered forester at least thirty (30) days before the date fixed for the hearing.

(e) At any hearing, the accused registered forester shall have the right to appear personally and, by counsel, to cross-examine witnesses appearing against him or her and to produce evidence and witnesses in his or her own defense.

(f) A written record, including the testimony of all witnesses, shall be made and filed by the Secretary of the Arkansas State Board of Registration for Foresters.

(g) If the accused registered forester is found guilty of the charges made against him or her, the board shall revoke his or her certificate of registration.

(h) A registered forester whose certificate of registration has been revoked may apply for a review of the proceedings of the board by any court of competent jurisdiction within sixty (60) days following the action of the board. The petition to the circuit court shall set out in detail what adverse action of the board was erroneous. After citation of the board as provided by law and full hearing, the court shall make such decree sustaining or reversing the action of the board as may seem just and proper.



§ 17-31-310 - Reissuance.

(a) A new certificate of registration to replace any revoked, lost, destroyed, or mutilated certificate may be issued, subject to the rules of the Arkansas State Board of Registration for Foresters, and for a charge fixed by the board.

(b) The board may also reissue a certificate of registration to any person whose certificate has been revoked if:

(1) Four (4) or more members of the board vote in favor of reissuance; and

(2) The person presents satisfactory assurances that the grounds which caused the certificate to be revoked will not occur again and that the person is otherwise qualified to be registered hereunder.









Chapter 32 - Geologists

Subchapter 1 - -- General Provisions

§ 17-32-101 - Title.

This chapter shall be known and may be cited as the "Registration of Geologists Act of 1987".



§ 17-32-102 - Definitions.

As used in this chapter:

(1) "Board" means the State Board of Registration for Professional Geologists;

(2) "Geologist" means a person engaged in the practice of geology;

(3) "Geologist-in-training" means a person who meets all requirements for registration except length of experience and who has applied for and has been approved by the board for registration. Upon completion of his or her required length of experience and after review by the board, he or she may be granted the title of registered geologist;

(4) "Geology" means that science which treats of the earth in general, investigation of the earth's crust and the rocks and other materials which compose it, and the applied science of utilizing knowledge of the earth and its constituent rocks, minerals, liquids, gases, and other materials for the benefit of mankind;

(5) (A) "Public practice of geology" means any professional service, work, or activity requiring formal geological education, training, and experience and the understanding and application of special knowledge of the mathematical, physical, and geological sciences as may be related to those services.

(B) A person shall be construed to publicly practice geology or offer to publicly practice geology if that person:

(i) Practices any branch of the profession of geology;

(ii) By verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself or herself to be a geologist or, through the use of some other title, implies that he or she is a geologist;

(iii) Represents that he or she is registered under this chapter; or

(iv) Holds himself or herself out as able to perform or does perform any geological services or work recognized as geology.

(C) The board shall have authority to expand by rule the definition of public practice of geology, as provided in § 17-32-204;

(6) "Qualified geologist" means a person who is not registered under this chapter but who possesses all the qualifications specified in this chapter for registration;

(7) "Registered certified specialty geologist" means a person who is certified as a specialty geologist under this chapter;

(8) "Registered geologist" means a person who is registered as a geologist under this chapter;

(9) "Responsible charge of work" means the independent control and direction of geological work or the supervision of that work by the use of initiative, skill, and independent judgment; and

(10) "Subordinate" means any person who assists a registered geologist or a registered engineer in the practice of geology without assuming the responsible charge of work.



§ 17-32-103 - Penalty.

(a) Any person who violates this chapter or who does any of the following shall be guilty of a Class B misdemeanor:

(1) Publicly practices or offers to publicly practice geology for others in this state without being registered in accordance with this chapter;

(2) Presents or attempts to use as his or her own the certificate of registration or the seal of another;

(3) Gives any false or forged evidence of any kind to the State Board of Registration for Professional Geologists or to any member of the board in obtaining a certificate of registration;

(4) Falsely impersonates any other registrant of like or different name; or

(5) Attempts to use an expired or revoked certificate of registration or attempts to practice at any time during a period when the board has suspended or revoked his or her certificate of registration.

(b) Any person who violates any provision of this chapter or any rule promulgated under this chapter shall be assessed a civil penalty by the board not to exceed two thousand dollars ($2,000).

(c) Each day of any violation of this chapter shall constitute a separate offense.



§ 17-32-104 - Legal and other assistance.

(a) The Attorney General or one of his or her assistants shall act as legal adviser to the State Board of Registration for Professional Geologists and render legal assistance needed to implement and enforce the provisions of this chapter and the rules and regulations of the board.

(b) The board may employ additional counsel with approval of the Attorney General and any other necessary assistance to aid in the enforcement of this chapter and the regulations of the board.

(c) The board may pay reasonable expenses incurred by the board for the administration of this chapter.



§ 17-32-105 - Contracts with registered geologist only.

This state, its political subdivisions, and all public boards, districts, commissions, or authorities shall contract for geological services only with persons registered under this chapter or with a firm employing an Arkansas-registered geologist.



§ 17-32-106 - Injunction -- Liability of board.

(a) (1) Upon proper determination that any person has violated the provisions of this chapter, the State Board of Registration for Professional Geologists may seek an injunction in the proper court of the county in which the violation occurred for the purpose of restraining or prohibiting a violation of this chapter.

(2) An injunction obtained pursuant to subdivision (a)(1) of this section shall be issued without bond.

(b) The members of the board acting in good faith may not be found personally liable for a proceeding commenced pursuant to this section.






Subchapter 2 - -- State Board of Registration for Professional Geologists

§ 17-32-201 - Creation -- Members -- Compensation.

(a) (1) There is created the State Board of Registration for Professional Geologists.

(2) It shall be the duty of the board to administer this chapter and promulgate regulations for registration of qualified geological applicants.

(3) The board shall comprise:

(A) Five (5) members who shall be registered geologists, one (1) of whom shall be an academic geologist, one (1) a governmental geologist, one (1) a salaried company geologist, one (1) an independent or consultant geologist, and one (1) a geologist-at-large;

(B) One (1) additional member who shall be appointed from the public at large and who shall have no connection whatsoever with the practice of geology; and

(C) The Director of the Arkansas Geological Survey, or his or her designated agent, as a permanent ex officio member.

(b) The members of the board shall be appointed by the Governor and confirmed by the Senate.

(c) Each member of the board shall be a citizen of the United States and shall have been a resident of this state for the two (2) years immediately preceding his or her appointment.

(d) The members shall serve five-year terms.

(e) No person shall serve as a member of the board for more than one (1) consecutive five-year term.

(f) The Governor may remove any member of the board for misconduct, incompetency, neglect of duty, or any other sufficient cause. Vacancies in the membership of the board shall be filled for the unexpired term by appointment by the Governor.

(g) Before entering upon the discharge of their duty, the members of the board shall subscribe to and file with the Secretary of State the constitutional oath of officers, whereupon the Secretary of State shall issue to each appointee a certificate of appointment.

(h) The members of the board may receive expense reimbursement in accordance with § 25-16-901 et seq. Board members, except the Secretary-treasurer of the State Board of Registration for Professional Geologists, shall serve without compensation.



§ 17-32-202 - Meeting -- Notice.

(a) The State Board of Registration for Professional Geologists shall hold a meeting within thirty (30) days after appointment and thereafter shall hold at least two (2) regular meetings each year.

(b) (1) An affirmative vote of a majority of a quorum present shall be necessary to transact business.

(2) The Chair of the State Board of Registration for Professional Geologists shall not vote unless there is a tie vote among the board members, in which case his or her vote will be allowed for a majority.

(c) Regulations adopted by the board may provide for such additional regular meetings as necessary and for special meetings.

(d) Notice of all meetings shall be given as may be provided in the regulations.



§ 17-32-203 - Officers -- Temporary assistance.

(a) The State Board of Registration for Professional Geologists shall elect a chair, vice chair, and secretary-treasurer from among its members. Elections shall be held annually and on a basis in which the officers will serve for a period of one (1) year. Chairmanship shall be rotated annually among the members.

(b) Administrative assistance, clerical work, and supplies will be provided by the Arkansas Geological Survey until such time as the board may assume those responsibilities.



§ 17-32-204 - Powers and duties generally.

In addition to other powers and duties specified in this chapter, the State Board of Registration for Professional Geologists shall:

(1) Adopt, after notice and public hearing, modify, repeal, promulgate, and enforce regulations reasonably necessary to:

(A) Implement or effectuate its powers and duties;

(B) Regulate proceedings before the board; and

(C) Define terms in this chapter that are otherwise undefined, including, but not limited to, the professional services, works, and activities that constitute the public practice of geology as defined in § 17-32-102;

(2) Be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(3) Adopt and have an official seal; and

(4) Have such other powers and duties as are necessary to implement this chapter.



§ 17-32-205 - Code of professional conduct.

(a) (1) The State Board of Registration for Professional Geologists shall cause to have prepared and shall adopt a code of professional conduct which shall be made known in writing to every registrant and applicant for registration under this chapter and which shall be published in the roster provided for in this chapter.

(2) This publication shall constitute due notice to all registrants.

(b) (1) The board may revise and amend this code of ethics from time to time.

(2) The board shall immediately notify each registrant in writing of any revisions or amendments.



§ 17-32-206 - Witnesses and documents -- Subpoenas.

(a) In carrying into effect this chapter, the State Board of Registration for Professional Geologists or its hearing examiner may compel the attendance of witnesses and the production of such books, records, and papers as may be required. For this purpose, the board or the hearing examiner, at the request of any party or on its own initiative, may issue a subpoena for any witness or a subpoena to compel the production of any books, records, or papers.

(b) Subpoenas shall be issued and enforced in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-32-207 - Official records and registers -- Publication and accounting.

(a) (1) The State Board of Registration for Professional Geologists shall keep a public record of its proceedings and a register of all applications for registration.

(2) The register shall show:

(A) The name, age, and residence of each applicant;

(B) The date of application;

(C) The place of business of the applicant;

(D) The applicant's education and other qualifications;

(E) Whether or not an examination was required;

(F) Whether the applicant was registered;

(G) Whether a certificate of registration was granted;

(H) The dates of the action by the board; and

(I) Such other information as may be deemed necessary by the board.

(b) All official records of the board, or affidavits by the Secretary-treasurer of the State Board of Registration for Professional Geologists as to the content of such records, shall be prima facie evidence of all matters required to be kept therein.

(c) (1) A complete roster showing the names, the classification, which will be geologist, specialty, or geologist-in-training, and the last known address of the registered geologists or certified geologists-in-training shall be published by the secretary-treasurer one (1) time each year or at such intervals as established by board regulations.

(2) Copies of the roster shall be placed on file with the Secretary of State and county officials.

(3) Copies may be sent to cities requesting the information and may be distributed or sold to the public.

(d) At the end of the fiscal year, the board shall submit to the Governor and the General Assembly a complete statement of the receipts and expenditures of the board.

(e) The board records shall be subject to audit by the Division of Legislative Audit.



§ 17-32-208 - Secretary-treasurer, assistants -- Indebtedness.

(a) (1) The Secretary-treasurer of the State Board of Registration for Professional Geologists shall receive and account for all moneys received in accordance with state law and the regulations of the State Board of Registration for Professional Geologists.

(2) These moneys shall be deposited into a financial institution located in this state and shall be disbursed only by the secretary-treasurer.

(b) The secretary-treasurer shall receive such salary as the board determines within the limits set forth by the General Assembly.

(c) The board shall employ assistants required to properly perform its work and shall make expenditures from this account for any purpose that, in the opinion of the board, is reasonably necessary to perform its duties under law and its rules and regulations.

(d) The board shall have no authority to incur indebtedness.






Subchapter 3 - -- Registration

§ 17-32-301 - Unlawful actions.

(a) It shall be unlawful for any person to publicly practice or offer to publicly practice geology in this state or to use in connection with his or her name, or otherwise assume, or advertise, any title or description tending to convey the impression that he or she is a registered geologist unless the person has been registered or exempted under this chapter.

(b) The right to engage in the practice of geology shall be deemed a personal right, based on the qualifications of the individual as evidenced by his or her certificate of registration, and shall not be transferable.

(c) It shall be unlawful for any person other than a registered geologist, a registered certified specialty geologist, or a subordinate under the direction of one (1) of the above to prepare any geologic plans, reports, or documents in which the performance is related to the public welfare or safeguarding of life, health, property, or the environment.

(d) It shall be unlawful for anyone other than a geologist registered under this chapter to stamp or seal any plans, plats, reports, or other documents with the seal or stamp of a registered geologist or registered certified specialty geologist or to use in any manner the title "registered geologist" or the title "registered certified specialty geologist" unless registered and certified under this chapter.

(e) It shall be unlawful for any person to affix his or her signature or to stamp or seal any plans, plats, reports, or other documents after the certification of the registrant named thereon has expired or has been suspended or revoked unless the certificate has been renewed or reissued.



§ 17-32-302 - Persons subject to provisions -- Exemptions.

(a) Except as specifically exempted by this section, every person who shall publicly practice or offer to publicly practice geology in this state is subject to this chapter. The following persons are exempt:

(1) Persons engaged solely in teaching the science of geology or engaged in nonpublic geologic research in this state;

(2) Officers and employees of the United States or this state practicing solely as such officers or employees; and

(3) A subordinate to a geologist registered under this chapter, insofar as he or she acts solely in that capacity. This exemption, however, does not permit any subordinate to practice geology for others in his or her own right or to use the title of registered geologist.

(b) (1) (A) This chapter does not prohibit one (1) or more geologists from practicing through the medium of a sole proprietorship, partnership, or corporation.

(B) In a partnership or corporation whose primary activity consists of geological services, at least one (1) partner or officer shall be a registered geologist.

(2) This chapter does not prevent or prohibit an individual, firm, company, association, or corporation whose principal business is other than the public practice of geology from employing a nonregistered geologist to perform nonpublic geological services necessary to the conduct of its business.

(3) This chapter shall not be construed to prevent or to affect the following:

(A) The practice of any profession or trade for which a license is required under any other law of this state;

(B) (i) The practice of geology or the offer to practice geology by a person not a resident of and having no established place of business in this state if the person is licensed or registered to practice the profession in another state where the requirements for a certificate of registration or license are not lower than those specified in this state for obtaining the registration required for the work.

(ii) The person shall apply in writing to the State Board of Registration for Professional Geologists and, after payment of a fee established by rule not to exceed six hundred dollars ($600), may be granted a written permit for a prescribed period of time of less than one (1) year to perform a specific practice of geology.

(iii) No right to perform other practices of geology shall accrue to a person granted a written permit under this section;

(C) The practice by a person not a resident of and having no established place of business in this state or who has recently become a resident of this state practicing or offering to practice the profession of geology for more than ninety (90) days in any calendar year if the person has filed with the board an application for a certificate of registration and has paid the fee required by § 17-32-307. The practice shall continue only for such time as the board requires for the consideration of the applicant for registration; or

(D) The practice of registered professional engineers from lawfully practicing soil mechanics, foundation engineering, geotechnical engineering, hydrology as it pertains to the practice of engineering, and environmental engineering.



§ 17-32-303 - Application -- Recommendations.

(a) (1) An application for registration as a geologist, for a geologist-in-training certificate, or for certification in a specialty shall be made under oath and shall show the applicant's education and a detailed summary of his or her geologic work.

(2) The application shall be accompanied by the application fee prescribed by § 17-32-307.

(3) After examination of any dissertation, thesis, technical report, study, or other similar material required of any applicant for registration as a geologist or certification in a specialty, the State Board of Registration for Professional Geologists may return it to the applicant.

(b) (1) The board shall require the applicant to provide the board with the names and addresses of three (3) qualified geologists who can attest to the experience and qualifications of the applicant and the names and addresses of two (2) people who can attest to the personal character and ethical practices of the applicant.

(2) The application shall not be processed until all required information is received.



§ 17-32-304 - Minimum qualifications -- Ability of applicant -- Geologist-in-training certificate.

(a) To be eligible for a certificate of registration, an applicant shall meet each of the following minimum qualifications:

(1) Be of good ethical character;

(2) Have graduated from an accredited college or university with a major in either geology, engineering geology, geological engineering, or an earth science-related major that has been approved by the State Board of Registration for Professional Geologists; and

(3) (A) Have at least seven (7) years of professional geological work which shall include either:

(i) A minimum of three (3) years of professional geological work under the supervision of a registered geologist, except that prior to July 20, 1987, professional geological work shall qualify under this subdivision if it is under the supervision of a qualified geologist; or

(ii) A minimum of five (5) years of experience in responsible charge of geological work.

(B) The following criteria of education and experience qualify, as specified, toward accumulation of the required seven (7) years of professional geological work:

(i) Each year of undergraduate study in the geological sciences shall count as one-half (1/2) year of training up to a maximum of two (2) years, and each year of graduate study shall count as one (1) year of training;

(ii) Credit for undergraduate study, graduate study, and graduate courses, individually or in any combination thereof, shall in no case exceed a total of four (4) years toward meeting the requirements for at least seven (7) years of professional geological work as set forth in subdivision (a)(3)(A) of this section;

(iii) In lieu of the professional geological work as set out in this section, the board may consider the cumulative total of professional geological work or geological research of persons teaching at the college or university level if the work or research can be demonstrated to be of a sufficiently responsible nature to be equivalent to the professional requirements of this chapter.

(b) The ability of the applicant shall have been demonstrated by:

(1) His or her having performed the work in a responsible position as determined by the board. The adequacy of the required supervision and experience shall be determined by the board in accordance with standards set forth in regulations adopted by the board; and

(2) The successful passage of such examinations as are established by the board, except that in place of an examination, the board may find that the receiving of a degree in geologic science may be judged by the board as evidence of sufficient knowledge and skill to qualify for registration.

(c) (1) The board may issue a geologist-in-training certificate to any applicant who meets all qualifications, including successful passage of the geological examination, except the required time of professional geological work.

(2) An applicant with a geologist-in-training certificate shall be awarded full registration upon presentation of:

(A) Proof that the required time of professional geologic work has been completed; and

(B) Names and addresses of three (3) qualified geologists and two (2) persons who can attest to the applicant's personal character and ethics.



§ 17-32-305 - Examinations.

(a) Examinations shall be held at least annually.

(b) The State Board of Registration for Professional Geologists shall determine the scope, form, and content of the examinations.



§ 17-32-306 - Registration without examination.

A person holding a certificate of registration to engage in the practice of geology on the basis of comparable licensing requirements issued to him or her by a proper authority of a state, territory, or possession of the United States or the District of Columbia and who, in the opinion of the State Board of Registration for Professional Geologists, otherwise meets the requirements of this chapter may be registered upon application without further examination.



§ 17-32-307 - Fees -- Renewal -- Date of filing.

(a) The schedule of fees is as follows:

(1) Application for registered geologist, twenty dollars ($20.00);

(2) Initial or comity registration, sixty dollars ($60.00);

(3) Geologist-in-training certificate, ten dollars ($10.00);

(4) Geologist-in-training certificate renewal fee, twenty dollars ($20.00);

(5) Geologist registration renewal fee, a maximum of sixty dollars ($60.00) per year to be set by the State Board of Registration for Professional Geologists; and

(6) Temporary work permit fee, a maximum of six hundred dollars ($600) per occurrence to be set by the board.

(b) The registration shall expire on a date to be set by rule by the board.

(c) Late renewal applications submitted during a six-month penalty period following expiration must be accompanied by a fee equal to the renewal fee plus a fifty percent (50%) penalty fee.

(d) (1) Registrations not renewed prior to the end of the six-month penalty period shall not be subject to renewal.

(2) Any consideration for registration reinstatement after the six-month penalty period shall be at the discretion of the board and requires submission of a reinstatement application with the required reinstatement fee of two (2) times the renewal fee.

(e) The date of the filing fee when transmitted through the mail shall be that date shown by the post office cancellation mark appearing on the envelope containing the fee.



§ 17-32-308 - Issuance of certificates of registration.

(a) (1) Upon payment of the registration fee, the State Board of Registration for Professional Geologists shall issue a certificate of registration to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter.

(2) Certificates of registration shall show the full name of the registrant, shall give a serial number, and shall be under seal of the board.

(b) The issuance of a certificate of registration by the board shall be prima facie evidence that the person named in the certificate is entitled to all the rights and privileges of a registered geologist while the certificate remains unrevoked or unexpired.

(c) (1) All applications for renewal shall be filed with the Secretary-treasurer of the State Board of Registration for Professional Geologists prior to the expiration date, accompanied by the renewal fee.

(2) A license which has expired for failure to renew may only be restored after application and payment of the prescribed restoration fee.

(d) A new certificate of registration to replace any lost, destroyed, or mutilated certificate may be issued subject to the rules of the board and payment of a fee set by the board.



§ 17-32-309 - Certification in specialty.

(a) In addition to registering as a geologist, qualified persons may also be eligible for certification in a specialty. Specialties may be designated by the State Board of Registration for Professional Geologists by regulation, with the regulations to contain any required additional qualifications. Only a registered geologist is eligible for certification in a specialty. Application may be submitted for both registration as a geologist and certification in a specialty at the same time, but the applicant must be approved for registration as a geologist before being considered for certification in a specialty. The certification in a specialty is dependent, in every case, upon the approval of registration as a geologist.

(b) An applicant for certification in a specialty shall meet all of the requirements of a registered geologist and such other requirements as the board may establish by regulation. In addition, his or her seven (7) years of professional geological work shall include one (1) of the following:

(1) A minimum of three (3) years performed under the supervision of a registered geologist who is certified in the specialty for which the applicant is seeking certification; or

(2) A minimum of five (5) years of experience in responsible charge of geological work in the specialty for which the applicant is seeking certification.



§ 17-32-310 - Seal authorized -- Authentication of documents.

(a) Each registrant under this chapter, upon issuance of a certificate of registration, may purchase from a source approved by the State Board of Registration for Professional Geologists a seal of such design as is authorized by the board, bearing the registrant's name, the name of this state, and the legend "Registered Professional Geologist" or "Certified (sub-specialty) Geologist".

(b) All drawings, reports, or other geologic papers or documents involving the practice of geology which shall have been prepared or approved by a registered geologist, or a subordinate employee under his or her direction, for the use of or for delivery to any person, or for public record within this state, shall be signed by him or her and impressed with the seal provided for in this section or with the seal of a nonresident practicing under this chapter, either of which shall indicate his or her responsibility for them.



§ 17-32-311 - Denial, etc., of registration certificate -- Grounds -- Procedure.

(a) The State Board of Registration for Professional Geologists shall have the power to deny, suspend, revoke, or refuse to renew the certificate of registration of any registrant who is found to have been involved in:

(1) The practice of any fraud or deceit in obtaining a certificate of registration;

(2) Any gross negligence, incompetence, or misconduct in the practice of geology as a professional geologist;

(3) Any felony;

(4) Providing false testimony or information to the board;

(5) Engaging in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(6) Signing, affixing the professional geologist's seal, or permitting the professional geologist's seal or signature to be affixed to any specifications, reports, drawings, plans, design information, construction documents, calculations, or revisions that have not been prepared or completely checked by the professional geologist or prepared under the professional geologist's direct supervision or control;

(7) Failing to comply with this chapter or any of the rules pertaining to this chapter; or

(8) Aiding or assisting another person in violating any provision of this chapter or the rules or regulations pertaining to this chapter.

(b) Any action by the board in this regard shall be after a hearing held in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq. Any administrative or judicial review of the action shall likewise be in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-32-312 - Disciplinary action -- Procedures.

(a) Any person may prefer charges of fraud, deceit, gross negligence, incompetence, or misconduct against any registrant or nonregistrant. The charges shall be:

(1) In writing;

(2) Sworn to by the person or persons making them; and

(3) Filed with the Secretary-treasurer of the State Board of Registration for Professional Geologists.

(b) Unless dismissed by the State Board of Registration for Professional Geologists as unfounded or trivial or settled informally, all charges shall be heard by the board within six (6) months after the date on which the charges were filed.

(c) (1) The time and place for the hearings shall be fixed by the board, and a copy of the charges, together with a notice of the time and place of the hearing, shall be personally served or mailed to the last known address of the accused individual holding a certificate of authorization at least twenty (20) days before the date fixed for the hearing.

(2) At any hearing, the accused individual shall have the right to appear in person or by counsel, or both, to cross-examine witnesses, and to produce evidence and witnesses in his or her defense.

(3) If the accused individual fails or refuses to appear, the board may proceed to hear and determine the validity of the charges.

(d) If after the hearing a majority of the board votes in favor of sustaining the charges, the board may:

(1) Reprimand the individual;

(2) Refuse to issue, restore, or renew a registrant's certificate of registration;

(3) Place a registrant on probation for a period of time; or

(4) Suspend or revoke a registrant's certificate of registration subject to conditions as the board may specify.

(e) A registrant or a nonregistrant aggrieved by any action of the board in levying a fine or denying, suspending, or revoking his or her certificate of registration or refusing to issue, restore, or renew his or her certificate of registration may seek administrative or judicial review in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(f) (1) In addition to or in lieu of any action under subsection (d) of this section, a civil penalty under § 17-32-103 may be assessed in a proceeding conducted under this section.

(2) Unless the amount of the penalty is paid within fifty (50) days after the order becomes final, the order shall constitute a judgment and shall be filed and an execution issued in the manner as any other judgment of a court of record.

(g) Upon petition of a registrant, the board may reissue a certificate of registration upon the approval of a majority of the members of the board in favor of the reissuance.



§ 17-32-313 - Reissuance of registration.

By majority vote of a quorum, the State Board of Registration for Professional Geologists may reissue a certificate of registration to any person whose certificate has been revoked, upon written application to the board by the applicant showing good cause to justify reissuance.



§ 17-32-314 - Filing and service.

All appeals from a decision of the State Board of Registration for Professional Geologists, all documents or applications required by law to be filed with the board, and any notice or legal process to be served upon the board shall be filed with or served upon the Secretary-treasurer of the State Board of Registration for Professional Geologists at his or her office.









Chapter 33 - Heating, Ventilation, Air Conditioning, and Refrigeration Workers

Subchapter 1 - -- General Provisions

§ 17-33-101 - Definitions.

As used in this chapter:

(1) "Board" means the HVACR Licensing Board;

(2) "BTUH" means British Thermal Unit per hour of heat;

(3) "Department" means the Department of Health;

(4) "Director" means the Director of the Department of Health;

(5) "Heating and air conditioning" means the process of treating air to control temperature, humidity, cleanliness, ventilation, or circulation to meet human comfort requirements;

(6) "Heating, ventilation, air conditioning, and refrigeration" or "HVACR" means the design, installation, construction, maintenance, service, repair, alteration, or modification of a product or of equipment in heating and air conditioning, refrigeration, ventilation, or process cooling or heating systems;

(7) "Horsepower" means the equivalent to seven hundred forty-six (746) watts;

(8) "HVACR gas fitting work" means gas fitting work for the purpose of supplying an HVACR system and shall be limited to installing six feet (6') or less final of gas piping connection to a heating unit from an existing, accessible manual safety shutoff gas cock, installing flue gas vents and combustion air for the HVACR system;

(9) "HVACR Licensing Fund" means a fund established under this chapter to be used exclusively to fund all activities covered under this chapter;

(10) "HVACR maintenance work" means repair, modification, service, and all other work required for the normal continued performance of an HVACR system. This term does not include the installation or total replacement of a system or the installation of boiler or pressure vessels that must be installed by persons licensed under § 20-23-101 et seq.;

(11) "Licensee" means the holder of a license issued pursuant to this chapter;

(12) "One ton" means twelve thousand (12,000) BTUH;

(13) "Persons" means any individual, firm, partnership, copartnership, corporation, association, cooperative, or any other association or combination thereof;

(14) "Public entity" means any agency of the State of Arkansas or any political subdivision of the state;

(15) "Refrigeration" means the use of mechanical or absorption equipment to control temperature or humidity, or both, in order to satisfy the intended use of a specific space other than for human comfort;

(16) "Registrant" means a person who:

(A) Does not hold a Class A, Class B, Class C, Class D, or Class E HVACR license;

(B) Can only perform work for an HVACR licensee; and

(C) Holds a current HVACR registration;

(17) "Repair" means the reconstruction or replacement of any part of an existing HVACR system for the purpose of its maintenance;

(18) "Subcontractor" means a person who performs a portion of the HVACR installation; and

(19) "Ventilation" means the process of supplying or removing air by natural or mechanical means to or from any space.



§ 17-33-102 - Exemptions.

(a) This chapter shall not apply to:

(1) Household appliances;

(2) American Gas Association-approved unvented space heaters;

(3) Factory assembled air-cooled, self-contained refrigeration equipment of one and one-half horse power (1.5 h.p.) or less and which have no refrigerant lines extending beyond the cabinet enclosure;

(4) Factory assembled air-cooled, self-contained, window-type air conditioning units of thirty-six thousand (36,000) BTUH or less not connected to ducts;

(5) Window, attic, ceiling, and wall fans in residences; or

(6) Poultry operations whether engaged in hatching, primary processing, or further processing of chicken, turkey, or other fowl.

(b) This chapter shall not apply to a person who:

(1) Performs HVACR work in an existing building or structure owned and occupied by him or her as his or her home;

(2) Performs HVACR work in an existing building or structure owned or occupied by him or her on his or her farm;

(3) Performs work for public utilities on construction, maintenance, and development work that is incidental to his or her business;

(4) Performs work on motor vehicles;

(5) Is an architect or registered engineer who designs HVACR systems for design criteria only;

(6) Is an employee of a hospital and performs HVACR work that is incidental to the hospital's operation;

(7) Installs or does maintenance work on a gas-fired floor furnace, wall furnace, or unit heater, if the person is licensed pursuant to § 17-38-301 et seq. and the work is performed within the limitations of the person's license; or

(8) Is a pipefitter, welder, well driller, sheet metal worker, or plumber working under a Class A, Class B, Class D, or Class E licensee and who is enrolled in or has satisfactorily completed an apprenticeship training program approved by the State of Arkansas in his or her respective trade, and whose work is performed within the limitations of the person's license.

(c) The provisions of this chapter shall not apply to a person or public entity serving or repairing its own HVACR system by its own personnel specifically trained for such service or repair.

(d) Any person exempt under this section is required to conform to regulations on the performance of HVACR work as well as obtaining local permits and inspections as may be required by local ordinance.



§ 17-33-103 - HVACR gas fitting and electrical work.

(a) Any individual licensed or registered to perform HVACR work may perform HVACR gas fitting work without obtaining any other license to perform the work. HVACR gas fitting work shall be performed in accordance with the appropriate standards for gas fitting work.

(b) Any individual licensed or registered to perform HVACR work may perform electrical connections to heating and air conditioning units without obtaining any other license to perform the work, so long as the connection is made to a disconnecting means suitable in capacity for the equipment to be served and is provided by others within ten (10') feet of the unit.

(c) Nothing in this chapter shall be construed as allowing an HVACR licensee to perform electrical work without complying with any applicable local code, city code, state code, or national code pertaining to electrical work.



§ 17-33-104 - Local permits and licensing.

Any individual who is licensed or registered under this chapter shall not be required to obtain a license from any city or county to perform HVACR work. However, the work performed shall be subject to local permits and inspections if required.



§ 17-33-105 - Penalties -- No enforcement of liens.

(a) (1) (A) (i) Any person who violates any provision of this chapter or violates any rule, regulation, or order of the HVACR Licensing Board or any permit, license, or certification may be assessed a civil penalty by the board in accordance with the regulations issued by the board.

(ii) The penalty shall not exceed two hundred fifty dollars ($250) for each violation, and each day of a continuing violation may be deemed a separate violation for purposes of penalty assessments.

(B) However, no civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on the violation.

(2) The amount of any civil penalty levied by the board may be recovered in a civil action brought by the board in a court of competent jurisdiction without paying costs or giving bond for costs.

(b) In addition to the civil penalty provided in this section, the board is authorized to petition any court of competent jurisdiction without paying costs or giving bond for costs to:

(1) Enjoin or restrain any violation of or compel compliance with the provisions of this chapter and any rules, regulations, or orders issued thereunder;

(2) Affirmatively order that remedial measures be taken as may be necessary or appropriate to implement or effectuate the purposes and intent of this chapter; and

(3) Recover all costs, expenses, and damages to the board and any other agency or subdivision of the state in enforcing or effectuating the provisions of this subchapter.

(c) If an unlicensed person who is required to be licensed performs HVACR work in violation of this subchapter, that person shall not be entitled to a mechanic's and materialman's lien, a laborer's lien, a repairmen's lien, or any other artisan's lien for work done in violation of this subchapter.



§ 17-33-106 - Exemptions for licenses.

Persons licensed by the Liquefied Petroleum Gas Board pursuant to the Liquefied Petroleum Gas Board Act, § 15-75-101 et seq., are exempt from the provisions of this chapter pertaining to heating, ventilation, air conditioning, and refrigeration when:

(1) Engaged in the installation, repair, or replacement of a liquefied petroleum gas appliance so long as the appliance is not connected to a refrigeration system, except that such persons may also engage in the replacement or repair of a liquefied petroleum gas central heating unit when it is combined with an air conditioning unit; and

(2) Engaged in the installation of a venting system required for a vented-type liquefied petroleum gas appliance.






Subchapter 2 - -- HVACR Licensing Board

§ 17-33-201 - Creation -- Members.

(a) There is hereby created the HVACR Licensing Board to be composed of nine (9) members appointed by the Governor and confirmed by the Senate. The board shall be composed of the following members who shall be residents of the State of Arkansas:

(1) The secretary of the board shall be a representative of the Department of Health;

(2) Two (2) members of the board shall be Class A license holders whose business is located in the State of Arkansas;

(3) Two (2) members of the board shall be Class B license holders whose business is located in the State of Arkansas;

(4) One (1) member of the board shall be a mechanical engineer registered in the State of Arkansas who is directly associated with HVACR design;

(5) One (1) member of the board shall be a representative of a city or county HVACR inspection program;

(6) One (1) member of the board shall be a consumer with no personal or financial interest in the HVACR industry; and

(7) One (1) member of the board shall be a member of the Mechanical Contractors Association of Arkansas who holds a current state contractor's license.

(b) A member shall serve until he or she is replaced by a successor.

(c) No member shall serve more than two (2) successive terms on the board, or until he or she ceases to be qualified as required by this chapter.

(d) The secretary of the board, who shall be an employee of the Department of Health, shall serve at the pleasure of the Governor, and all other members shall serve four-year terms.

(e) Members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-33-202 - Powers and duties.

The HVACR Licensing Board may:

(1) Adopt certain rules and regulations to ensure the proper administration and enforcement of this chapter;

(2) Adopt a mechanical code and standards for the conduct of HVACR work;

(3) Assist and advise the Department of Health on all matters related to the licensing of HVACR maintenance work;

(4) Conduct hearings on all matters related to the licensing and inspection of HVACR work;

(5) Establish HVACR code inspection programs;

(6) Conduct investigations into the qualifications of applicants for licensure at the request of the department;

(7) Review applications for examination for a Class A, Class B, Class C, Class D, Class E, and Class L license;

(8) Establish by board regulation a minimum level of general liability insurance coverage for a license if the board determines that a specific class of license requires insurance coverage;

(9) Assist and advise the department in other such matters as requested by the department; and

(10) Establish fees for the proper administration of the requirements of this chapter.



§ 17-33-203 - Administrative procedures.

For the purpose of this chapter, all hearings conducted by the HVACR Licensing Board and all appeals taken from the decisions of the board shall be pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-33-204 - Fees.

(a) (1) The HVACR Licensing Board shall adopt a fee schedule by rule and regulation. The fee schedule may include, but is not limited to:

(A) Testing fees;

(B) License fees;

(C) Civil penalty fees;

(D) Registration fees;

(E) Inspection fees;

(F) Fees for code books;

(G) Late renewal fees; and

(H) Late penalty fees.

(2) The board may provide for a reduction in the fees of a person or partnership who holds one (1) or more licenses determined by the board to be HVACR-related and for which the board determines a reduction in fees should be allowed.

(b) Until a fee schedule is established by the board, the licensure and registration fees shall be as follows:

Class A License ..................... $200.00

Class B License ..................... 150.00

Class C License ..................... 100.00

Class D License ..................... 150.00

Class E License ..................... 150.00

Class L License ..................... No Charge

Registration Fee ..................... 25.00

(c) The fees established by the board for licensure and registration shall not exceed the amounts provided for in subsection (b) of this section.



§ 17-33-205 - Disposition.

(a) (1) All fees or payments of any type collected by the HVACR Licensing Board under this chapter shall be deposited into the State Treasury as special revenues, and the Treasurer of State shall credit those fees or payments to the "HVACR Licensing Fund" which is hereby created.

(2) (A) All funds deposited into the HVACR Licensing Fund shall be used for the maintenance, operation, and improvement of the HVACR Licensing and Inspection Program of the Department of Health.

(B) The Chief Fiscal Officer of the State is hereby authorized, from time to time, to make transfers of moneys from the Budget Stabilization Trust Fund as loans to the HVACR Licensing Fund to be used for maintenance and operation of the program. Provided, that any such moneys loaned from the Budget Stabilization Trust Fund to the HVACR Licensing Fund shall be repaid from fees derived from the program on or before the last day of the fiscal year in which the loan of the funds is made.

(3) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is hereby authorized to transfer all unexpended funds relative to the program that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(b) Any moneys received from the sale or trade of motor vehicles and other capital equipment purchased with HVACR licensing funds shall be credited to the HVACR Licensing Fund.






Subchapter 3 - -- Licensing Generally

§ 17-33-301 - License required.

(a) It is unlawful for any person to engage in HVACR work without the appropriate license or registration provided by this chapter, unless exempted pursuant to this chapter.

(b) It is unlawful for any licensee to allow a nonlicensed person to use his or her Arkansas HVACR license number for any purpose.



§ 17-33-302 - Qualifications.

(a) An applicant for an HVACR license must meet the following minimum requirements. The applicant must:

(1) Be an individual of at least eighteen (18) years of age;

(2) Make application to the Department of Health on forms prescribed by the HVACR Licensing Board;

(3) Specify the class of license desired;

(4) Meet all requirements specified by rule and regulation promulgated by the board;

(5) Pay the appropriate examination and license fees required by the board; and

(6) Pass the appropriate examinations specified by the board.

(b) An applicant who fails an examination is eligible for reexamination.



§ 17-33-303 - Classes of licenses.

(a) Except as otherwise provided in this chapter, every individual who designs, installs, constructs, maintains, services, repairs, alters, or modifies any HVACR system or any portion of an HVACR system in the State of Arkansas shall obtain one (1) of the following classes of licenses and pay the fees prescribed by the HVACR Licensing Board:

(1) Class A -- Entitles the licensee to perform HVACR work without limitation to BTUH or horsepower capacities;

(2) Class B -- Entitles the licensee to perform HVACR work on air conditioning systems that develop a total of not more than fifteen (15) tons of cooling capacity per unit or one million (1,000,000) BTUH heating input per unit and refrigeration systems of fifteen horsepower (15 h.p.) or less per unit;

(3) Class C -- Entitles the licensee who is in the business of servicing and repairing heating, ventilation, air conditioning, or refrigeration equipment for the public to service, repair, or replace components of HVACR equipment and to perform HVACR work on air conditioning systems that develop a total of not more than fifteen (15) tons of cooling capacity per unit or one million (1,000,000) BTUH heating input per unit and refrigeration systems of fifteen horsepower (15 h.p.) or less per unit. A Class C license holder shall not install any original HVACR equipment or replace any existing HVACR equipment;

(4) Class D -- Entitles the licensee to perform sheet metal work as it relates to ductwork for HVACR systems without regard to or limitation of horsepower of the system to which the duct connects. The licensee in this category is prohibited from the sale, installation, and service of HVACR equipment and systems;

(5) Class E -- Entitles the licensee to perform refrigeration work as defined in § 17-33-101 without regard to or limitation of horsepower. The licensee in this category is prohibited from the sale, installation, and service of heating and air conditioning equipment used for the treatment of air for human comfort requirements; and

(6) Class L -- Entitles a licensee to apply for and obtain a restricted lifetime license without having to pay a license fee in any specific category of license as defined in this chapter. The applicant must be at least sixty-five (65) years of age and hold a current license in good standing with the board. The board shall promulgate rules and regulations to define the specific requirements of the lifetime license.

(b) The board shall promulgate rules and regulations necessary to carry out the provisions of this section.

(c) (1) An individual may perform HVACR work under a Class A, Class B, Class C, Class D, or Class E HVACR license holder by registering with the Department of Health.

(2) The registrant shall pay an annual registration fee as required by the board.

(3) All licensees are responsible for ensuring that all HVACR employees hold a current HVACR registration or HVACR license.



§ 17-33-304 - Display of license number.

Every individual licensed under this chapter shall display his or her HVACR license number on all his or her business vehicles and in all forms of advertising in a manner prescribed by the rules and regulations promulgated by the HVACR Licensing Board.



§ 17-33-305 - Grounds for denial.

All applicants who meet the requirements for licensure or registration shall be issued the appropriate license or registration, except that the HVACR Licensing Board may deny a license if the applicant has:

(1) Committed any act which if committed by a licensee or registrant would be grounds for suspension or revocation of the license or registration;

(2) Previously been denied a license or registration under this chapter for cause or previously had a license or registration revoked for cause; or

(3) Knowingly made any false statement or misrepresentation on the application.



§ 17-33-306 - Expiration and renewal.

All licenses or registrations issued under this chapter shall expire one (1) year after the date of issuance or at a time specified by the HVACR Licensing Board. To renew a license or registration, the licensee must submit to the Department of Health before the expiration date on a form prescribed by the department the appropriate license or registration fees required by this chapter.



§ 17-33-307 - Grounds for suspension or revocation.

The HVACR Licensing Board, on its own motion, may make investigations and conduct hearings and, on its own motion or upon complaint in writing signed and verified by the complainant, suspend or revoke any license or registration if it finds that the holder of the license or registrant has:

(1) Made a material misstatement in the application for license or registration or renewal thereof;

(2) Demonstrated incompetency to act as a license holder or registrant according to rules and standards promulgated by the board; or

(3) Violated any provisions of this chapter or any rule, regulation, or order prescribed by the board.



§ 17-33-308 - Procedure for suspension or revocation.

(a) A license may be suspended or revoked pursuant to the procedures of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) An appeal may be had from the hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) Any member of the HVACR Licensing Board or a representative designated by the board shall have the authority to administer oaths for the taking of testimony.

(d) One (1) year after the date of the revocation, an application may be made for a new license or registration.









Chapter 34 - Homebuilders



Chapter 35 - Interior Designers

Subchapter 1 - -- Interior Designers Title Registration

§ 17-35-101 - Short title.

This subchapter and §§ 17-35-301 -- 17-35-304 may be cited as the "Arkansas Interior Designers Title Registration Act".



§ 17-35-102 - Purpose.

The purpose of this subchapter and §§ 17-35-301 -- 17-35-304 is to register and regulate persons known as registered interior designers, in the public interest, and to prohibit the use of the title of "registered interior designer" by persons who are not registered.



§ 17-35-103 - Definitions.

(a) As used in this subchapter, § 17-15-201 et seq., and §§ 17-35-301 -- 17-35-304, "registered interior designer" means a person registered under this subchapter, § 17-15-201 et seq., and §§ 17-35-301 -- 17-35-304.

(b) (1) A registered interior designer is a design professional who is qualified by education, experience, and examination as authorized by an authority.

(2) In general, a registered interior designer performs services including preparation of working drawings and documents relative to non-load-bearing interior construction, materials, finishes, space planning, furnishings, fixtures, and equipment.

(c) Except as provided herein, interior design services do not include services that constitute the practice of architecture as defined in the Arkansas Architectural Act, § 17-15-101 et seq., or the practice of engineering as defined in the Arkansas Engineering Act, § 17-30-101 et seq.



§ 17-35-104 - Exemptions -- Use of the title.

(a) This subchapter, § 17-15-201 et seq., and §§ 17-35-301 -- 17-35-304 do not apply to persons holding themselves out as "interior decorators" or offering "interior decorating services" such as selection or assistance in selecting surface materials, window treatments, wall coverings, paint, floor coverings, surface-mounted lighting, or loose furnishings not subject to regulation under applicable building codes.

(b) This subchapter and §§ 17-35-301 -- 17-35-304 do not apply to architects licensed by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers provided that the architects do not refer to themselves as "registered interior designers" unless registered under this subchapter and §§ 17-35-301 -- 17-35-304.

(c) This subchapter, § 17-15-201 et seq., and §§ 17-35-301 -- 17-35-304 do not prevent any person from rendering interior design services, provided such a person does not use the title of "registered interior designer" unless registered under this subchapter, § 17-15-201 et seq., and §§ 17-35-301 -- 17-35-304.



§ 17-35-105 - Penalties.

It shall be a Class A misdemeanor for a person to:

(1) Use the title of "registered interior designer", unless registered under this subchapter, § 17-15-201 et seq., and §§ 17-35-301 -- 17-35-304;

(2) Present as his or her own the registration of another;

(3) Give false or forged evidence to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers or any member thereof in obtaining a registration;

(4) Falsely impersonate any other practitioner of like or different name;

(5) Use or attempt to use a registration that has been revoked; or

(6) Otherwise violate any of the provisions of this subchapter, § 17-15-201 et seq., and §§ 17-35-301 -- 17-35-304.






Subchapter 2 - -- State Board of Registered Interior Designers



Subchapter 3 - -- Requirements

§ 17-35-301 - Registration of interior designers.

(a) It is unlawful for a person who is not registered under this subchapter, § 17-15-201 et seq., and § 17-35-101 et seq., as an interior designer to advertise as a registered interior designer or to use the title of "registered interior designer" or any other words, letters, figures, or other devices for the purpose of implying, directly or indirectly, that the person is registered under this subchapter, § 17-15-201 et seq., and § 17-35-101 et seq.

(b) It is unlawful for a company, partnership, association, corporation, or other similar organization, after January 1, 1994, to advertise that it is in a position to provide the services of a registered interior designer unless the persons providing the services are in the responsible charge of a registered interior designer.

(c) An applicant for registration as a registered interior designer shall establish to the satisfaction of the Arkansas State Board of Architects, Landscape Architects, and Interior Designers that the applicant:

(1) Is at least twenty-one (21) years of age;

(2) Has not been convicted of an offense that bears directly on the fitness of the applicant to be registered;

(3) Has passed or supplied proof of passage of the examination required by this subchapter, § 17-15-201 et seq., and § 17-35-101 et seq.; and

(4) Meets any other requirements established by the board.



§ 17-35-302 - Requirements for registration.

(a) Each applicant for registration shall provide substantial evidence to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers that the applicant:

(1) (A) Has passed the examination prepared and administered by the National Council for Interior Design Qualification or its successor in interest.

(B) The applicant shall provide a verification from the National Council for Interior Design Qualification or its successor in interest as proof that he or she passed the examination; and

(2) Is a:

(A) Graduate of a five-year interior design program from an accredited institution and has completed at least one (1) year of diversified and appropriate interior design experience;

(B) Graduate of a four-year interior design program or a master's degree program in interior design from an accredited institution and has completed at least two (2) years of diversified and appropriate interior design experience; or

(C) Licensed architect certified by the board.

(b) Each interior design program must be accredited by the Council for Interior Design Accreditation or its successor in interest or be an interior design program of an institution accredited by the North Central Association of Colleges and Schools, or a program determined by the board to be substantially equivalent to such accredited programs.

(c) The board may accept satisfactory evidence of registration as an interior designer in another jurisdiction if the jurisdiction's requirements for registration are equal to or greater than those required for registration in this state at the date of application.

(d) Every registration shall expire annually on a day designated by the board.



§ 17-35-303 - Registration renewal.

(a) Every registered interior designer shall annually renew his or her registration, submit proof of completion of continuing education units as required by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers, and pay the renewal fee established by the board.

(b) It is unlawful for an interior designer who fails to renew his or her registration to continue to use the title of "registered interior designer".



§ 17-35-304 - Seal of interior designer.

(a) (1) Each registered interior designer shall obtain a seal as prescribed by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.

(2) (A) A document issued by the registered interior designer and being filed for public record shall bear the signature and seal of the interior designer who prepared or approved the document and the date on which it was sealed.

(B) The signature, date, and seal shall be evidence of the authenticity of the document.

(b) No registered interior designer shall affix, or permit to be affixed, his or her seal or signature to any plan, specification, drawing, or other document that depicts work that he or she is not competent or certified to perform.

(c) The registered interior designer's contract documents shall contain a statement that the document is not an architectural or engineering drawing, specification, or design and is not to be used for construction of any load-bearing columns, load-bearing framing, or load-bearing walls or structures or for the issuance of any building permit, except as otherwise provided by law.

(d) Documents as defined in this section are not to be construed as those that are required to be filed in state or local building departments or municipalities, except as otherwise provided by law.

(e) No registered interior designer shall affix his or her signature or seal to any plan, specifications, or other document that was not prepared by him or her or under his or her responsible supervising control or by another interior designer and reviewed, approved, or modified and adopted by him or her as his or her own work according to the rules adopted by the board.

(f) Studies, drawings, specifications, and other related documents prepared by a registered interior designer in providing interior design services shall be of a sufficiently high standard to clearly and accurately indicate all essential parts of the work to which they refer.

(g) The shape and design of the seal will be different from the seals of architects, engineers, or landscape architects.

(h) (1) When the registration of a registered interior designer has expired or been revoked or suspended by the board, the registered interior designer shall surrender his or her seal to the Chair of the Arkansas State Board of Architects, Landscape Architects, and Interior Designers within thirty (30) calendar days after the revocation or suspension has become effective.

(2) The seal shall be returned upon expiration of the suspension period.



§ 17-35-305 - Grounds for revocation.

The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may deny, suspend, or revoke the registration of a registered interior designer upon proof that:

(1) The holder of the registration is practicing in violation of § 17-15-201 et seq., this chapter, or the proper rules of the board;

(2) The registration has been obtained by fraud or misrepresentation or the person named therein has obtained it by fraud or misrepresentation;

(3) Money other than the regular fees provided for has been paid for the registration;

(4) The holder of the registration is falsely impersonating a practitioner or former practitioner of a like or different name or is practicing under an assumed or fictitious name;

(5) The holder of the registration has been guilty of a felony;

(6) The holder of the registration has been guilty of fraud or deceit or of gross negligence or misconduct in the practice of interior design;

(7) The holder of the registration affixed, or permitted to be affixed, his or her seal or name to any plans, specifications, drawings, or related documents that were not prepared by the holder or under his or her responsible supervisory control;

(8) The holder of the registration has been adjudged mentally incapable by a court of competent jurisdiction;

(9) The holder of the registration has committed gross unprofessional conduct; or

(10) The holder of the registration has:

(A) Had a professional license or registration suspended or revoked;

(B) Had imposed other disciplinary action by a regulatory body of another state for any cause other than failure to pay applicable fees; or

(C) Surrendered or did not renew a professional license or registration after the initiation of any investigation or proceeding by such a body.






Subchapter 4 - , 5.

[Reserved]



Subchapter 6 - -- Arkansas Residential Interior Designers Title Registration Act

§ 17-35-601 - Title.

Sections 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803 may be cited as the "Arkansas Residential Interior Designers Title Registration Act".



§ 17-35-602 - Purpose.

The purpose of §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803 is to register and regulate persons known as registered residential interior designers, in the public interest, and to prohibit the use of the title of "registered residential interior designer" by persons who are not registered.



§ 17-35-603 - Definitions.

As used in §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803:

(1) "Board" means the State Board of Registered Residential Interior Designers; and

(2) (A) "Registered residential interior designer" means a person registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803.

(B) (i) The registered residential interior designer is a design professional who is qualified by education, experience, and examination as authorized by an authority.

(ii) In general, a registered residential interior designer performs services including preparation of working drawings and documents relative to nonload-bearing interior construction, materials, finishes, space planning, furnishings, fixtures, and equipment.

(C) Except as provided herein, residential interior design services do not include services that constitute the practice of architecture as defined in the Arkansas Architectural Act, § 17-15-101 et seq., or the practice of engineering as defined in the Arkansas Engineering Act, § 17-30-101 et seq.



§ 17-35-604 - Exemptions -- Use of the title.

(a) Sections 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803 shall not apply to persons holding themselves out as "interior decorators" or offering "interior decorating services", such as selection or assistance in selecting surface materials, window treatments, wall coverings, paint, floor coverings, surface-mounted lighting, or loose furnishings not subject to regulation under applicable building codes.

(b) Sections 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803 shall not apply to architects licensed by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers, provided that such architects do not refer to themselves as "registered residential interior designers" unless registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803.

(c) Nothing contained in §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803 shall prevent any person from rendering residential interior design services, provided such a person does not use the title of "registered residential interior designer" unless registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803.



§ 17-35-605 - Penalties.

Effective January 1, 1994, it shall be a Class A misdemeanor for any person to:

(1) Use the title of "registered residential interior designer", unless registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803;

(2) Present as his or her own the registration of another;

(3) Give false or forged evidence to the State Board of Registered Residential Interior Designers or any member thereof in obtaining a registration;

(4) Falsely impersonate any other practitioner of like or different name;

(5) Use or attempt to use a registration that has been revoked; or

(6) Otherwise violate any of the provisions of §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803.



§ 17-35-606 - Funds.

(a) All moneys collected by the State Board of Registered Residential Interior Designers under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803 shall be deposited into a financial institution in this state designated by the board.

(b) No general revenues of this state shall be appropriated to the board.






Subchapter 7 - -- State Board of Registered Residential Interior Designers

§ 17-35-701 - Creation.

(a) There is created the State Board of Registered Residential Interior Designers.

(b) (1) The board shall consist of seven (7) members. Of the seven (7) members of the board:

(A) Five (5) shall be registered residential interior designers, one (1) of whom may be a professional full-time design educator, registered or unregistered;

(B) One (1) shall be an architect licensed by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers who provides design services; and

(C) One (1) shall be a consumer.

(2) Members shall be appointed for terms of five (5) years.

(3) Vacancies shall be filled by appointment by the Governor for the unexpired term.

(4) No State Board of Registered Residential Interior Designers member shall serve consecutive terms.

(c) (1) A majority of the members on the State Board of Registered Residential Interior Designers shall constitute a quorum.

(2) Decisions of the State Board of Registered Residential Interior Designers shall be made by a majority vote of a quorum.

(d) The State Board of Registered Residential Interior Designers shall hold at least two (2) regular meetings each year and such other meetings as are deemed necessary.

(e) (1) The State Board of Registered Residential Interior Designers shall elect annually from its members a chair and vice chair to hold office for one (1) year and an executive secretary who may or may not be a member of the board.

(2) The executive secretary shall hold the office at the pleasure of the board and may receive a salary determined by the board.

(f) (1) State Board of Registered Residential Interior Designers members shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(2) The State Board of Registered Residential Interior Designers shall fix the compensation of its employees by resolution adopted at a regular meeting of the board.



§ 17-35-702 - Powers and duties of the board.

(a) The State Board of Registered Residential Interior Designers:

(1) Shall administer, coordinate, and enforce the provisions of §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803;

(2) May investigate allegations of misconduct and suspend registrations concerning the provisions of §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803;

(3) Shall adopt regulations in the manner prescribed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to carry out the purposes and policies of §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803, including regulations relating to professional conduct, standards of performance and professional examination and registration, registration renewal requirements, application, renewal, and late fees, suspension and revocation of registrations, and the establishment of a code of ethics for persons registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803;

(4) Shall set fees for registration, registration renewals, examinations, and all other administrative expenses;

(5) May require a registrant, as a condition of the renewal of his or her registration, to satisfy continuing education requirements;

(6) Shall maintain an official roster showing the name, address, and registration number of each interior designer registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803;

(7) Shall require registrants to display their registration numbers on all business and advertising instruments, including business cards, stationery, and contracts;

(8) Shall conduct hearings and keep records and minutes necessary to carry out its functions;

(9) May, to the extent moneys are appropriated therefor, employ an executive secretary and other employees and fix their compensation; and

(10) Shall do all things reasonable and necessary to carry out the purposes of §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803.






Subchapter 8 - -- Registration Requirements

§ 17-35-801 - Registration of residential interior designers.

(a) It is unlawful for any person who, after January 1, 1994, is not registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803 as a residential interior designer to advertise as a registered residential interior designer, to use the title of "registered residential interior designer" or any other words, letters, figures, or other devices for the purpose of implying, directly or indirectly, that the person is registered under §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803.

(b) It is unlawful for any company, partnership, association, corporation, or other similar organization to advertise that it is in the position to provide the services of a registered residential interior designer unless the persons providing such services are in the responsible charge of a registered residential interior designer.

(c) An applicant for registration as a residential interior designer shall establish to the satisfaction of the State Board of Registered Residential Interior Designers that the applicant:

(1) Is at least twenty-one (21) years of age;

(2) Has not been convicted of an offense that bears directly on the fitness of the applicant to be registered;

(3) Has passed or supplied proof of passage of the examination required by §§ 17-35-601 -- 17-35-606, 17-35-701, 17-35-702, and 17-35-801 -- 17-35-803; and

(4) Meets any other requirements established by the board.



§ 17-35-802 - Requirements for registration.

(a) Each applicant for registration shall provide substantial evidence to the State Board of Registered Residential Interior Designers that the applicant:

(1) Has taken and passed the Council for Qualification of Residential Interior Designers examination; and

(2) (A) Is a graduate of a five-year interior design program from an accredited institution and has completed at least one (1) year of diversified and appropriate residential interior design experience;

(B) Is a graduate of a four-year interior design program or a master's degree program in interior design from an accredited institution and has completed at least two (2) years of diversified and appropriate residential interior design experience; or

(C) Is a licensed architect certified by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.

(b) Each interior design program must be an interior design program of an institution accredited by the North Central Association of Colleges and Schools, or a program determined by the State Board of Registered Residential Interior Designers to be substantially equivalent to such an accredited program.

(c) Six (6) years from the date of passage, completion of a monitored internship development program may be required as part or all of the residential interior design experience requirement.

(d) The State Board of Registered Residential Interior Designers shall waive examination requirements for an individual who provides proof of passage of the Council for Qualification of Residential Interior Designers examination and who is registered, licensed, or certified as an interior designer in another state, the District of Columbia, or a foreign country, provided that that jurisdiction's requirements for registration are substantially equivalent to those required for registration in this state.

(e) Every registration shall expire annually on a day designated by the State Board of Registered Residential Interior Designers.



§ 17-35-803 - Registration renewal.

(a) Every registered residential interior designer shall annually renew his or her registration, submit proof of completion of continuing education units as required by the State Board of Registered Residential Interior Designers, and pay the renewal fee established by the board.

(b) It is unlawful for any residential interior designer who fails to renew his or her registration to continue to use the title of "registered residential interior designer".









Chapter 36 - Landscape Architects

Subchapter 1 - -- General Provisions

§ 17-36-101 - Title.

This chapter shall be known and may be cited as the "Landscape Architectural Practice Act".



§ 17-36-102 - Definitions.

(a) As used in this chapter and in § 17-15-201 et seq.:

(1) (A) "Landscape architecture" means:

(i) Any service or other work, the adequate performance of which requires landscape architectural education, training, and experience;

(ii) The performance of professional services such as consultation, investigation, reconnaissance, research, associated planning, design, preparation of drawings, specifications, and contract documents, and responsible supervision or construction management in connection with the development of land areas or water features where, and to the extent that, the dominant purpose of such services is landscape development, preservation, and enhancement, or determination of land uses, natural land features, and functional and aesthetic values;

(iii) The determination, location, and construction of aesthetically pleasing and functional approaches and settings for features in the landscape, plantings, landscape irrigation, landscape lighting layout, landscape grading, and landscape drainage;

(iv) Environmental planning; and

(v) The design of tangible objects and features necessary to the purpose outlined herein.

(B) "Landscape architecture" does not include the design of buildings, structures, or facilities ordinarily included in the practice of architecture or engineering; and

(2) "Landscape designer" means a person who makes plans or drawings for the selection, placement, or use of plants when the execution of such plans or drawings does not affect the public health, safety, or welfare.

(b) The title "landscape architect" shall be used by and shall apply only to a person who is licensed under the authority of this chapter.

(c) This chapter shall not be construed to:

(1) Implicitly amend the definition of "practice of engineering" in § 17-30-101 or otherwise limit the scope of the practice of engineering by engineers registered with the State Board of Licensure for Professional Engineers and Professional Surveyors; or

(2) Implicitly amend the definition of "practice of architecture" in § 17-15-102 or otherwise limit the scope of the practice of architecture by architects registered and licensed by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.



§ 17-36-103 - Penalties.

(a) It is a misdemeanor for a person to:

(1) Use the title of landscape architect, unless licensed by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers under this chapter and § 17-15-201 et seq.;

(2) Present as his or her own the license of another;

(3) Give false or forged evidence to the board or any member thereof in obtaining a license;

(4) Falsely impersonate any other practitioner of like or different name;

(5) Use or attempt to use a license that has been revoked;

(6) Otherwise violate any of the provisions of this chapter or § 17-15-201 et seq.; or

(7) Practice landscape architecture, unless duly licensed under this chapter and § 17-15-201 et seq.

(b) Such a misdemeanor shall be punishable by a fine of not less than one hundred dollars ($100) and not more than five hundred dollars ($500) or imprisonment for not more than one (1) year, or both.



§ 17-36-104 - Enforcement.

It is the duty of all duly constituted officers of the law of this state and all political subdivisions thereof to enforce the provisions of this chapter and to prosecute a person violating the provisions thereof.



§ 17-36-105 - Injunctions.

(a) (1) The violation of any provision of this chapter and performing or offering to perform any work or service in violation of this chapter or any provision thereof is declared to constitute a nuisance and a threat to the public health, safety, and welfare and may be enjoined by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers in the courts of this state, even though the violation may be punishable by fine.

(2) The intention of this section is to provide a speedy means of protecting the public.

(b) The board is not required to execute or give bond for cost, indemnity, or stay as a condition to the issuance of a restraining order or injunction, either temporary or permanent, in a court of this state.






Subchapter 2 - -- Arkansas State Board of Landscape Architects



Subchapter 3 - -- Licensing

§ 17-36-301 - License or permit required.

(a) (1) A person shall not perform or offer to perform, either directly or indirectly, landscape architectural services or assume or use the title or designation of "landscape architect" unless the person has secured from the Arkansas State Board of Architects, Landscape Architects, and Interior Designers a license as a landscape architect under this subchapter and shall thereafter comply with the provisions of this chapter and § 17-15-201 et seq.

(2) It is the purpose of this chapter to safeguard the health, safety, and welfare of the public.

(b) Every holder shall display the license or permit in a conspicuous place.



§ 17-36-302 - Application.

Application for licensure shall be on forms prescribed and furnished by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers and shall contain statements under oath giving a detailed summary of the applicant's education and technical experience.



§ 17-36-303 - Examination.

(a) An applicant for licensure shall:

(1) Be at least twenty-one (21) years of age;

(2) Be of good moral character; and

(3) Pass an examination covering the matters confronting landscape architects that is prepared by:

(A) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers; or

(B) Another entity as selected by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.

(b) In order to qualify for examination, the applicant must:

(1) Hold a degree in landscape architecture from an institution accredited by an appropriate authority selected by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers and have satisfactory experience in landscape architecture of a minimum of two (2) years;

(2) Hold a degree in a field related to landscape architecture as determined by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers and have four (4) years of experience in landscape architecture satisfactory to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers; or

(3) Have seven (7) years of experience in landscape architecture satisfactory to the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.

(c) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may require that an application be accompanied by a certificate from the Council of Landscape Architectural Registration Boards that documents that the applicant possessed the qualifications for examination under this section.

(d) Examinations for the license shall be administered by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers or its appointed representative at least one (1) time each year if the Arkansas State Board of Architects, Landscape Architects, and Interior Designers has received applications during the period since the last examination was given.

(e) The Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall publish appropriate announcements and shall conduct the examinations at the times designated.



§ 17-36-304 - Reciprocity.

The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may provide for licensure of an applicant who is legally registered or licensed as a landscape architect in any other state whose qualifications for licensure are generally equivalent to those of Arkansas.



§ 17-36-305 - Fees -- Penalty for nonpayment.

(a) (1) Every landscape architect shall pay an annual license fee in an amount determined by the Arkansas State Board of Architects, Landscape Architects, and Interior Designers not to exceed three hundred dollars ($300). The fee shall be due and payable annually on a date designated by the board.

(2) (A) Each license shall expire annually on a date designated by the board, and each licensee whose license is not renewed by the board within thirty (30) days thereafter shall not perform or offer to perform any work or service as a landscape architect.

(B) The board shall issue a renewal to each licensee who submits:

(i) A renewal application on a form approved by and received by the board;

(ii) The annual license fee under subdivision (a)(1) of this section; and

(iii) Documentation acceptable to the board of the minimum number of continuing education units.

(C) A landscape architect who does not renew his or her license within thirty (30) calendar days after the expiration of the prior year's license shall pay a late fee not to exceed fifty dollars ($50.00) each month or part thereof not to exceed ninety (90) calendar days after the expiration date.

(D) A license that is not renewed within ninety (90) calendar days after the expiration date is void and shall not be renewed.

(E) (i) A landscape architect who fails to renew his or her license within ninety (90) calendar days after the expiration date due to nonpayment of fees or failure to comply with continuing education requirements may apply for reinstatement of his or her license.

(ii) The application for reinstatement shall be accompanied by documentation of continuing education units, a reinstatement fee not to exceed five hundred dollars ($500) per year for each year or portion thereof since the date of expiration of the license, both as determined by the board, and the annual license fee.

(iii) The board may reinstate the license if it determines that the applicant is able to practice as a landscape architect without danger to the public health, safety, and welfare.

(iv) However, after three (3) years following the expiration date of a license that has not been renewed or reinstated by the board, the applicant may be relicensed only upon successful completion of the examination for new applicants under this chapter and other proof of the applicant's qualifications to practice landscape architecture as required by the board.

(b) (1) The fees for examination and reexamination shall be the cost of the examination as determined by the board.

(2) The application fee shall not exceed two hundred fifty dollars ($250).

(3) The examination administration fee shall not exceed two hundred fifty dollars ($250).

(4) The fee for a duplicate certificate shall not exceed one hundred dollars ($100).

(c) The board may provide for the issuing of emeritus licenses at an annual fee and subject to conditions as determined by the board to landscape architects who:

(1) Are at least sixty-five (65) years of age;

(2) Have retired; and

(3) Do not practice landscape architecture.



§ 17-36-306 - Grounds for revocation.

The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may deny, suspend, or revoke the license of a landscape architect upon proof that:

(1) The holder of the license is practicing in violation of this chapter or in violation of the proper rules of the board governing this chapter;

(2) The license or certificate has been obtained by fraud or misrepresentation or the person named therein has obtained it by fraud or misrepresentation;

(3) Money other than the regular fees provided for has been paid for the license or certificate;

(4) The holder of the license or certificate is falsely impersonating a practitioner or former practitioner of a like or different name or is practicing under an assumed or fictitious name;

(5) The holder of the license or certificate has been guilty of a felony;

(6) The holder of the license or certificate has been guilty of fraud or deceit or of gross negligence or misconduct in the practice of landscape architecture;

(7) The holder of the license or certificate affixed, or permitted to be affixed, his or her seal or name to plans, specifications, drawings, or related documents that were not prepared by the holder or under his or her responsible supervisory control;

(8) The holder of the license or certificate has been adjudged mentally incapable by a court of competent jurisdiction;

(9) The holder of the license has committed gross unprofessional conduct; or

(10) The holder of the license has:

(A) Had a professional license suspended or revoked;

(B) Had imposed other disciplinary action by a regulatory body of another state for any cause other than failure to pay applicable fees; or

(C) Surrendered or did not renew a professional license after the initiation of any investigation or proceeding by such a body.



§ 17-36-307 - Revocation proceedings.

(a) (1) A person may prefer charges of fraud, deceit, gross negligence, incompetency, or misconduct against a licensee. The charges shall be:

(A) In writing;

(B) Sworn to by the person making them; and

(C) Filed with the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.

(2) On its own motion, the board may initiate a proceeding against a licensee.

(b) All charges deemed worthy of consideration by the board shall be investigated by the board.

(c) (1) When the board determines that there is sufficient evidence of a violation of this chapter or board regulations, the board may conduct a hearing.

(2) The board shall conduct the hearing under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) If after the hearing the board finds that the individual has violated applicable law, the board may impose any one (1) or more of the following sanctions:

(1) Suspension, revocation, or denial of the license or renewal thereof;

(2) A civil penalty as provided in § 17-15-203;

(3) Require completion of appropriate educational programs or courses;

(4) Require successful completion of the licensing examination;

(5) Place conditions or restrictions upon the licensee's license or practice; or

(6) Other requirements or penalties as may be appropriate to the circumstances of the case and that would achieve the desired disciplinary purposes.



§ 17-36-308 - Reissuance.

The Arkansas State Board of Architects, Landscape Architects, and Interior Designers may reissue a license to a person whose license has been suspended, revoked, or surrendered after receipt of a complaint or the initiation of an investigation if no charges of violation of this chapter are pending in a court of record in this state and three (3) or more members of the board vote in favor of reissuance.



§ 17-36-309 - Exemptions from licensing.

(a) The following are exempt from licensing under this chapter:

(1) The practice of landscape architecture by any person who acts under the supervision of a licensed landscape architect or by an employee of a person lawfully engaged in the practice of landscape architecture and who, in either event, does not assume responsible charge of design or supervision;

(2) The practice of landscape architecture by employees of the United States Government while engaged in the practice of landscape architecture within this state on behalf of the United States Government;

(3) The practice of landscape architecture by employees of the state or a municipal government while providing services for the governmental employer's facilities;

(4) The practice of planning as customarily done by regional and urban planners;

(5) The practice of arborists, foresters, gardeners, nurserymen, landscape contractors, home builders, floriculturists, ornamental horticulturists, landscape designers, irrigation designers, and irrigation contractors performing their respective trades or professions; and

(6) The practice of architecture or engineering as defined by the laws of this state.

(b) None of the persons referred to in subsection (a) of this section shall use the title of landscape architect without complying with the provisions of this chapter.



§ 17-36-310 - Official seal.

(a) Upon licensure, each licensee under this chapter shall obtain a seal of such design as the Arkansas State Board of Architects, Landscape Architects, and Interior Designers shall authorize and direct.

(b) Plans and specifications prepared by, or under the supervision of, a licensed landscape architect shall be stamped with this seal during the life of the landscape architect's license.

(c) It is unlawful for anyone to stamp or seal any documents with the seal after the license of the landscape architect named thereon has expired or has been surrendered, suspended, or revoked.









Chapter 37 - Pest Control Services

Subchapter 1 - -- General Provisions

§ 17-37-101 - Title.

This chapter shall be known by the short title of "Arkansas Pest Control Law".



§ 17-37-102 - Definitions.

As used in this chapter:

(1) "Agent" means any person registered with the State Plant Board by a licensed operator to solicit or sell pest control service which the operator is licensed to perform, including the signing of contracts, making inspections for the purpose of servicing or continuing contracts, and supervising workers and working crews in carrying out pest control service, when so designated by the licensed operator, or except as may be limited by the board in its rules and regulations made under authority of this chapter. This is not to be construed as relieving the licensed operator in any way of being responsible for personal and direct supervision of all work performed under his or her license;

(2) "Applicant" means any person making application for a license to engage in pest control service work;

(3) "Board" means the State Plant Board;

(4) "Commercial applicator" means a person who has demonstrated by written examination his or her knowledge of the nature and effect of pesticides and how to use, supervise the use, or demonstrate the use of restricted-use pesticides, as defined by the Federal Insecticide, Fungicide, and Rodenticide Act, safely and properly. Qualification as a commercial applicator shall be integral to qualification as a licensed operator or qualified operator and vice versa;

(5) "Director" means the Director of the State Plant Board;

(6) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act, as amended, which classifies, regulates, and provides for the certification of all users of restricted-use pesticides, as defined in that act, including all persons who engage in commercial and noncommercial pest control service work;

(7) "Fungi or rot control responsibility" means that the license holder or licensed operator shall be held responsible for fungi or rot control only on substructure timbers such as sills, subsills, piers, floor joists, subfloors, and floors;

(8) "Household pest and rodent" means any mammal, bird, arthropod, or reptile that may infest or invade a home or other buildings or the immediate area around or under a home or buildings, other than wood-damaging or wood-destroying insects, fungi, or organisms;

(9) "License holder" means the person, firm, or corporation to which a license is issued, the person being himself or herself a licensed operator or there being one (1) or more licensed operators in the employ of the person, firm, or corporation;

(10) "Licensed operator" means a person who has fully qualified and has passed the board's written examination and has in force a valid license from the board to engage in the work indicated in the license. The person shall also have met the requirements of and be eligible for certification under the Federal Insecticide, Fungicide, and Rodenticide Act and state law as a commercial applicator;

(11) "Noncommercial applicator" means any person who uses, supervises the use of, or demonstrates the use of a restricted-use pesticide in any classification on his or her own or his or her employer's property who does not hold himself or herself out as being engaged for compensation in pest control service work;

(12) "Person" means an individual, firm, partnership, corporation, organization, association, or any combination thereof, whether or not incorporated;

(13) "Pest control service" means any person who for compensation gives advice or engages in work to prevent, control, or repel arthropods, mammals, birds, reptiles, or wood-damaging or wood-destroying organisms that may invade or infest homes, other buildings, or similar structures and shall include arthropods, mammals, birds, reptiles, weeds, and plant diseases that may invade, infest, or infect shade trees, shrubs, lawns, turf, and pecan groves. This term shall also include any person who issues letters of clearance, or who shall solicit such work in any manner, but the term shall not be construed to include agricultural crops from planting to harvest other than those mentioned in this subdivision (13);

(14) "Qualified operator" means a person who has fully qualified and has passed the board's written examination working under the bond and insurance of a license holder or licensed operator instead of his or her own. The person shall also have met the requirements of and be eligible for certification under the Federal Insecticide, Fungicide, and Rodenticide Act and state law as a commercial applicator;

(15) "Soil pretreatment" means chemical treatment of the soil before or during construction of any building for the purpose of preventing or controlling subterranean termites;

(16) "Solicitor" means any person registered with the board by a licensed operator to solicit or sell pest control service work, which the operator is licensed to perform, but the solicitor may not perform any pest control service work nor be placed in charge of workers or working crews;

(17) "Supervise" or "under the direct supervision of" means the act or process whereby the application of a pesticide is made by a competent and registered person acting under the instructions and control of a licensed operator or qualified operator who is responsible for the actions of that person and who is available if and when needed, even though the operator is not physically present at the time and place the pesticide is applied;

(18) "Termite and other structural pests" means any wood-damaging or wood-destroying insect, fungus, or organism;

(19) "Termite infestation" means any active termites found in or on a building, its foundation or attached appurtenances, or under the building, in or on debris, or in or on stumps under the building; and

(20) "Weed control" means the prevention, destruction, or removal of any plant from where it is not wanted by the use of herbicides.



§ 17-37-103 - Penalties.

(a) The violation of any of the provisions of this chapter or any of the rules and regulations of the State Plant Board promulgated under this chapter shall be deemed a misdemeanor.

(b) Upon conviction, an offender shall be punished by a fine of not less than fifty dollars ($50.00) for the first offense, not less than one hundred dollars ($100) for the second offense, and not less than two hundred dollars ($200) plus ten (10) days in jail for each offense thereafter, with no suspension of fines or imprisonment.



§ 17-37-104 - Injunctions.

(a) The State Plant Board is authorized to apply to any court of competent jurisdiction for, and the court, upon hearing and for cause shown, may grant, a temporary or permanent injunction restraining any person from violating any provisions of this chapter or of the rules and regulations made under the authority of this chapter.

(b) The injunction is to be without bond.



§ 17-37-105 - Administration.

(a) (1) The State Plant Board is vested with the authority to carry out the provisions of this chapter, including the employment of necessary personnel.

(2) (A) The board shall have the authority to adopt rules and regulations which shall have the full force and effect of law for the purpose of carrying into effect the provisions of this chapter.

(B) The rules and regulations may include the authorization to require licensed operators to submit written monthly reports setting out the description and location of properties on which pest control service has been rendered and such other information relative thereto as the board shall deem necessary.

(C) The rules and regulations may include minimum standards for pest control service work and shall include fees sufficient to pay the cost of carrying out the provisions of this chapter.

(b) The board or its authorized representative may enter upon and inspect properties, plants, or products for the purpose of carrying out the provisions of this chapter and of carrying out the rules and regulations made pursuant to this chapter.



§ 17-37-106 - Prior rules and regulations.

The rules and regulations made under authority of Acts 1965, No. 111 [repealed], shall continue in force and have the effect of law under authority of this chapter, except that those parts that may be in conflict with this chapter shall be considered invalid, and except as subsequently amended, invalidated, or added to by the State Plant Board.



§ 17-37-107 - Fees.

(a) In its rules and regulations made pursuant to this chapter and after a public hearing, the State Plant Board shall establish license, registration, inspection, reinspection, reporting, and examination fees sufficient to carry out the provisions of this chapter.

(b) All fees collected under this chapter shall be deposited into the State Treasury to the credit of the board and are to be used in carrying out the provisions of this chapter.






Subchapter 2 - -- Licensing

§ 17-37-201 - License requirement.

(a) No person shall for compensation engage in pest control service work in any manner as defined in this chapter without first having qualified, including the passing of the State Plant Board's written examination, and having in force a valid license issued by the board for that purpose.

(b) It shall be unlawful for any person other than a licensed operator, qualified operator, noncommercial applicator, or persons working under their direct supervision to use restricted-use pesticides as defined by the Federal Insecticide, Fungicide, and Rodenticide Act.



§ 17-37-202 - Exemption for unlicensed operators under supervision of license holders.

(a) Persons who are not licensed as pest control operators under this chapter but who worked as unlicensed pest control operators prior to November 1, 1984, under the direct supervision of a holder of a license under this chapter, and who are working for such a license holder on June 28, 1985, may continue that arrangement without complying with this chapter.

(b) At the time the unlicensed pest control operators terminate their relationship with the license holder, the unlicensed pest control operators shall not thereafter perform services as pest control operators unless and until they have qualified under this chapter. However, when the licensed manager of a pest control company terminates his or her employment with the company, and if the company had been in operation at least one (1) year prior to the date of termination, the pest control company may continue to operate for a period not to exceed six (6) months after the date of termination, notwithstanding that the manager was the only licensed personnel in the company.



§ 17-37-203 - Exemptions for noncommercial applicators -- Limitations.

(a) (1) This chapter shall not apply either to persons doing pest control to their own property or to their employees hired as laborers only who do not hold themselves out as being engaged for compensation in pest control service work.

(2) (A) However, no noncommercial applicator shall use, supervise the use of, or demonstrate the use of a restricted-use pesticide, as defined by the Federal Insecticide, Fungicide, and Rodenticide Act, unless the person has passed a prescribed examination and has been licensed by the State Plant Board.

(B) (i) The examination shall demonstrate the applicant's knowledge of how to apply pesticides under the classifications applied for and his or her knowledge of the nature and effect of the pesticides.

(ii) If the applicant is found qualified and has paid the required examination and license fees, the board shall issue a noncommercial applicator license limited to such activities and classifications as qualified for.

(C) (i) The license shall expire June 30 each year unless suspended or revoked prior thereto for cause.

(ii) Reexamination prior to license renewal may be required to ensure a continuing level of competence and ability to use restricted-use pesticides safely and properly as technology changes.

(b) Except for the requirements stated in this section, the noncommercial applicator shall be exempt from all other requirements of this chapter.



§ 17-37-204 - Occupational licenses, etc.

No occupational license, authorization, or similar license taxes shall be issued by municipalities, counties, or other state or federal agencies, or subdivisions thereof, to any person to engage in pest control service work for compensation, unless the person holds a valid license issued by the State Plant Board to do that work.



§ 17-37-205 - Applicants previously convicted of violations.

Nothing in this chapter shall require the State Plant Board to issue a license or registration to an applicant who has been convicted in a court for a violation of this chapter or the Federal Insecticide, Fungicide, and Rodenticide Act.



§ 17-37-206 - License application.

(a) Any person desiring to obtain a license for pest control service work shall make application to the State Plant Board on forms provided by the board, giving complete information requested.

(b) The applicant must prove to the satisfaction of the board that he or she is morally and financially responsible.

(c) An applicant must show proof of at least one (1) year of experience in the classification for which a license is desired or have completed at least two (2) years of work in an accredited college or university, including the completion of at least one (1) basic course in entomology, to be eligible to take the examination in either of the following classifications:

(1) Termite and other structural pests; or

(2) Household pests and rodent control.

(d) (1) To demonstrate the ability of the applicant to perform the classification of work for which a license is desired and to demonstrate his or her knowledge of the nature and effect of pesticides and how to apply them safely and properly, the board shall prescribe in advance an examination in writing to be taken by the applicant and to be given by a person designated by the board who is not interested financially or otherwise in pest control service work in Arkansas.

(2) This representative shall examine the applicant by a written examination as prescribed, and the examination shall be graded by the examiner with the results being certified to the board for approval either as having passed or failed the examination as the case may be.

(e) (1) The board is directed to give examinations on various classifications of pest control work on designated dates at least one (1) time each quarter.

(2) If the applicant is found qualified in one (1) or more of the classifications, he or she may be licensed to do the classification of work for which he or she is found qualified upon the payment of the required fees.

(f) By virtue of these qualifications, the applicant shall be eligible for certification under the Federal Insecticide, Fungicide, and Rodenticide Act or state law as a commercial applicator.

(g) By regulation, the board shall make provisions to ensure that applicators continue to meet the requirements of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly.

(h) Any licensee who fails to renew his or her license for a period of two (2) years shall be required to follow the same procedure as a new applicant in obtaining another license.



§ 17-37-207 - License classification.

(a) The license shall specify the classification of work in which the license holder is authorized to engage and shall show the name and address of the person, firm, or corporation to which it is issued and the name of the licensed or qualified operator, if he or she is someone other than the license holder.

(b) (1) The license holder shall do only the kind of work specified in the classification for which he or she has been licensed, regardless of whether for compensation or not.

(2) Any licensee performing any work in any classification for which he or she has not been licensed shall suffer invalidation of the license in any other classification.

(c) (1) The State Plant Board may classify or subclassify commercial and noncommercial licenses to be issued under this chapter as may be necessary for the effective administration and enforcement of the chapter.

(2) The classifications may include, but not be limited to:

(A) Industrial, institutional, structural, and health-related;

(B) Ornamental and turf;

(C) Agricultural; and

(D) Noncommercial applicators.

(3) Separate subclassifications may be specified as to methods used by any licensee to apply pesticides or to the use of pesticides to control insects and plant diseases, rodents, or weeds.

(4) Each classification shall be subject to separate testing procedures and requirements.



§ 17-37-208 - Licensing standards.

(a) In promulgating regulations under this chapter, the State Plant Board shall prescribe standards for the licensing of applicators of pesticides.

(b) The standards shall relate to the use and handling of the pesticides or to the use and handling of the pesticide or class of pesticide covered by the individual's license and shall be relative to the hazards involved.

(c) (1) In determining standards, the board shall consider the characteristics of the pesticide formulation such as:

(A) The acute dermal and inhalation toxicity;

(B) The persistence, mobility, and susceptibility to biological concentration;

(C) The use experience which may reflect an inherent misuse or an unexpected good safety record which does not always follow laboratory toxicological information;

(D) The relative hazards of patterns of use such as granular soil applications, ultra low volume or dust aerial applications, or air blast sprayer applications; and

(E) The extent of the intended use.

(2) Further, the board shall take into consideration standards of the Environmental Protection Agency and is authorized to adopt these standards by regulation.



§ 17-37-209 - Eligibility for reexamination.

Any applicant who fails to pass the written examination in any classification must wait at least three (3) months before being eligible to take another examination in the same classification.



§ 17-37-210 - Bond and insurance requirements.

(a) Bond. (1) Before a license is issued or renewed, the State Plant Board shall be furnished an acceptable surety bond by each applicant for a license in either of the following classifications:

(A) Termite and other structural pests; or

(B) Household pests and rodent control.

(2) (A) (i) The bond shall be executed by the applicant for a termite and other structural pests license or any combination of licenses that includes termite and other structural pests as principal and by a surety company licensed to do business in this state in the surety amount of one hundred thousand dollars ($100,000).

(ii) (a) The bond shall be executed by an applicant for a household pests and rodent control license or any combination of licenses that includes household pests and rodent control as principal and by a surety company licensed to do business in this state in the surety amount of fifty thousand dollars ($50,000).

(b) Subdivision (a)(2)(A)(ii)(a) of this section does not apply to a combination of licenses that includes termite and other structural pests.

(B) The bond shall be for a term not to exceed one (1) year and shall coincide with the licensing period.

(3) (A) A bond required by this chapter shall be in favor of the State of Arkansas for the benefit of any person damaged as the result of a violation of this chapter by an operator licensed under this chapter and for the benefit of any person who, after entering into a contract with the licensee, is damaged by the failure of the licensee to properly perform the contract.

(B) A person claiming against the bond may maintain an action at law against the licensee and the surety.

(C) The aggregate liability of the surety to all persons shall not exceed the sum of the bond.

(b) Insurance. (1) In addition to the bond required in subdivision (a)(1) of this section, before a license is issued or renewed, each applicant for a license in the classification of household pests and rodent control or the classification of general fumigation shall furnish the board a certificate of insurance written by an insurance company authorized to do business in this state covering the public liability of the applicant for personal injuries for not less than twenty-five thousand dollars ($25,000) for any one (1) person, and fifty thousand dollars ($50,000) for any one (1) accident, and not less than five thousand dollars ($5,000) for property damage.

(2) In addition to the bond required in subdivision (a)(1) of this section, before a license is issued or renewed, each applicant for a license or any combination of licenses that includes the classification of termite and other structural pests shall furnish the board a certificate of insurance for a general liability insurance policy written by an insurance company authorized to do business in this state covering public liability of the applicant for personal injuries and property damage in an amount not less than five hundred thousand dollars ($500,000) per occurrence or five hundred thousand dollars ($500,000) per aggregate.

(c) Cancellation. (1) The bond and insurance shall not be cancelled or terminated until at least thirty (30) days after a notice of cancellation is received by the board.

(2) Upon failure of a licensee to maintain in full force and effect the bond and insurance required by this section, the license shall become void and shall not be reinstated until a satisfactory bond and insurance have been filed.



§ 17-37-211 - Issuance fee -- License expiration.

The fee for the issuance of a license in each classification shall be paid annually. The license shall expire June 30 following the date issued.



§ 17-37-212 - Transferability -- Change in licensee status.

(a) No license or registration shall be transferable.

(b) When there is a change in the status of a licensee, such as change of address, operator in charge, agents, or solicitors, the licensee shall immediately notify the State Plant Board of the changes.



§ 17-37-213 - Agents and solicitors generally.

(a) Each licensed operator shall register with the State Plant Board the name and address of each agent or solicitor and shall pay to the board a registration fee annually for each solicitor and agent at the time of registration.

(b) All registrations shall expire when the license expires.

(c) In all cases in which a solicitor or agent violates the provisions of this chapter or the rules and regulations made under authority of this chapter, the violations shall be grounds for invalidation of the license held by the operator under which the solicitor or agent had been registered.



§ 17-37-214 - Nonresident licensee -- Resident agent.

Every nonresident licensee shall designate a resident agent upon whom service of notice or process may be made to enforce the provisions of this chapter or any liabilities arising from operation under this chapter.



§ 17-37-215 - Operator's name.

(a) No licensed operator or qualified operator shall operate under more than one (1) company name in any one (1) category.

(b) No person shall issue a solicitor's or agent's license to any other person for the purpose of operating under any other name except that of the licensed operator who registers the solicitor or agent with the State Plant Board.

(c) All work shall be performed in the name of the licensed operator or his or her firm. All contracts, statements, bids, and letters shall be in his or her name and on his or her forms, and each agent shall drive vehicles lettered with the name of the licensed operator or his or her firm.



§ 17-37-216 - Refusal to issue license.

The State Plant Board shall have the authority to refuse the issuance of a license even though a passing grade is made on the written examination if the board in its judgment, after reviewing the evidence of reference checks, deems the applicant is not morally and financially responsible.



§ 17-37-217 - Grounds for license invalidation or nonrenewal.

Acts which shall be grounds for invalidation or nonrenewal of a license shall include, but shall not be limited to, the following:

(1) Misrepresentations for the purpose of deceiving or defrauding;

(2) Making of a false statement with knowledge of its falsity for the purpose of inducing others to act thereon to their damage;

(3) Failure of the licensee to supply the State Plant Board or its authorized representative, upon request, with true and accurate information concerning methods and materials used or work performed or other information essential to the administration and enforcement of this chapter;

(4) Performing work, whether for compensation or not, in a classification for which the licensee does not have a license;

(5) If repeated inspections by the board reveal that the licensee is not securing satisfactory control of the pests or diseases which the licensee engages to control or eradicate;

(6) Failure of the licensee to register agents or solicitors, failure to pay registration, inspection, or reporting fees due, or failure to make reports within the time specified;

(7) Conviction in any court of a violation of this chapter or of the Federal Insecticide, Fungicide, and Rodenticide Act;

(8) Intentional misrepresentation in any application for a license;

(9) Failure to correct substandard work;

(10) Making a pesticide recommendation or application which is inconsistent with any or all of the following:

(A) The labeling;

(B) Federal or state registration; or

(C) Federal or state restrictions on the use of that pesticide; and

(11) Falsification of records or failure to maintain or make available the records required by this chapter.



§ 17-37-218 - Invalidation or nonrenewal proceedings.

(a) Invalidation or nonrenewal proceedings may be initiated against a license holder in the same manner and for the same reasons as against a licensed operator or qualified operator.

(b) The proceedings may be jointly and severally against any or all licensed operators or qualified operators employed by the license holder.



§ 17-37-219 - Automatic invalidity of license.

A license shall automatically become invalid should the licensed operator whose name appears on the license cease to personally supervise and be in direct charge of the pest control operation. The license shall remain invalid until some other person, having been examined in accordance with this chapter and the rules and regulations under this chapter, shall be certified as the licensed operator in his or her stead.



§ 17-37-220 - Hearing and appeal.

(a) When any person is refused a license or his or her license is not renewed, or when the State Plant Board contemplates invalidation of his or her license, he or she shall have the right of a hearing before the board or an authorized committee of the board by filing a written request for a hearing with the board by registered or certified mail.

(b) Any person whose license is denied, refused, or invalidated by the board may appeal the decision to the Pulaski County Circuit Court within twenty (20) days after official notification of the decision.



§ 17-37-221 - Contracts, reports, and records.

(a) Every licensed operator shall enter into a written contract with the property owner when employed to control or eradicate termites or other structural pests, or in such other classifications as the State Plant Board may specify in its rules and regulations made under authority of this chapter. The contract for termite and other structural pests shall guarantee the performance of the work for at least one (1) year and that the property meets the minimum standards established by the board in its rules and regulations for the work, unless these standards are waived or altered upon approval of the board.

(b) A copy of the contract or "start-work agreement" and a complete outline of the work to be performed shall be given to the property owner before any work is started.

(c) (1) By the fifteenth of each month, every licensed operator shall file a report with the board covering termite and other structural pest work performed the previous calendar month, along with a copy of each contract issued for the prevention, control, or eradication of termites and other structural pests and any other information deemed necessary by the board and stipulated in the rules and regulations made under authority of this chapter.

(2) (A) Reporting and payment of inspection fees may also be required for household pest and rodent control work or such other classifications as the board may specify if deemed necessary or if required by the Federal Insecticide, Fungicide, and Rodenticide Act.

(B) (i) All fees due the board shall be filed with the board by the fifteenth day of each month to cover work performed the previous calendar month.

(ii) If payment of fees due is delayed more than thirty (30) days, then the fees due shall be doubled.

(3) In addition, the reports shall include letters of clearance issued and service contracts issued even though no chemical treatments were carried out. Each report shall list the name and address of the owner, address of the property, length and nature of the guarantee, date the contract was issued, a plat or diagram showing the location of termite or other structural pest infestations, if present, location of damaged areas, and an outline of the work to be carried out.

(4) A report shall be filed each month even though no work is performed.

(d) (1) Each licensed operator, qualified operator, or license holder in any classification shall keep a complete record of all work performed, including copies of all contracts issued.

(2) The records shall be available for examination by the board or its representatives after reasonable notice and during normal business hours.

(3) The records shall be kept for at least two (2) years and shall contain information on kinds, amounts, uses, dates, and addresses of applications of restricted-use pesticides.

(e) (1) All licensed operators, qualified operators, or license holders shall stencil or paint on both sides of all motor equipment that requires a state vehicle license the name of the operator or company with letters at least two inches (2'') high.

(2) Vehicles used only for sales or soliciting are excepted.









Chapter 38 - Plumbers

Subchapter 1 - -- General Provisions

§ 17-38-101 - Definitions.

As used in this chapter:

(1) "Apprentice plumber" means any person other than a journeyman or master plumber who is engaged in learning and assisting in the installation of plumbing and drainage and enrolled in a state-approved apprentice program;

(2) "Approved backflow preventor" means any permanent mechanical device or combination of permanent mechanical devices of whatever material that after installation according to the state plumbing regulations acts to prevent a reversal of the normal directional flow of potable water within the piping system in which it is installed;

(3) "Board" means the State Board of Health;

(4) "Department" means the Department of Health;

(5) "Gas utility serviceman" means an employee of a gas utility specially trained for gas service work with the utility;

(6) "Journeyman plumber" means any person other than a master plumber who is engaged in the practical installation of plumbing;

(7) "Master plumber" means any person skilled in the planning, superintending, and practical installation of plumbing and familiar with the laws, rules, and regulations governing it;

(8) "Plumbing" means:

(A) All piping, fixtures, appurtenances, and appliances:

(i) In connection with a supply of water within or adjacent to any building, structure, or conveyance on the premises and to the connection with a utility water meter or other public water utility property or other source of supply;

(ii) For sanitary drainage or storm drainage facilities, including venting systems for facilities, within or adjacent to any building, structure, or conveyance and connected with a public disposal or private disposal system or other point of disposal; or

(iii) Used in the installation of natural gas; and

(B) The installation, repair, maintenance, and renovation of all piping, fixtures, appurtenances, and appliances for a supply of water or for the disposal of waste water, liquid waste, or sewage within or adjacent to any building, structure, or conveyance on the premises and to the utility water meter or other public utility property or point-of-disposal waste; and

(9) "Restricted plumber" means a person qualified to install building water or sewer lines or other special phases of plumbing if the person has demonstrated competency for that particular phase of plumbing.



§ 17-38-102 - Prohibitions and penalties.

(a) Any person, firm, or corporation who engages in or follows the business or occupation of, or advertises or holds himself or herself or itself out as, or acts temporarily or otherwise as a plumber without first having secured the required license or permit, or who otherwise violates any provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment in the county jail for not more than thirty (30) days, or by both fine and imprisonment. Each day during which a violation continues shall be a separate offense.

(b) Any person who shall do any act prohibited in this chapter or fail to obey a lawful order of the Department of Health or a judgment or decree of a court in connection with this chapter shall be punished by imprisonment in the county jail for not more than three (3) months or by a fine not exceeding five hundred dollars ($500). Each day during which the violation continues shall constitute a separate offense.

(c) Any person, firm, or corporation who shall employ an apprentice of plumbing representing him or her to be a journeyman or who shall charge for an apprentice a journeyman's wage shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment in the county jail for not more than thirty (30) days. Each day of violation shall be a separate offense.

(d) (1) Every firm, person, or corporation who violates any of the provisions of this chapter or the rules or regulations or orders issued or promulgated by the State Board of Health or who violates any condition of a license, permit, certificate, or any other type of registration issued by the committee may be assessed a civil penalty by the committee.

(2) The penalty shall not exceed one thousand dollars ($1,000) for each violation.

(3) Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessments.

(e) All fines collected under this section shall be deposited into the State Treasury and credited to the Plumbers Licensing Fund to be used to defray the costs of administering this chapter.

(f) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the department is authorized to transfer all unexpended funds relative to fines collected under this section, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(g) All rules and regulations promulgated pursuant to this section shall be reviewed by the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.



§ 17-38-103 - Scope of state plumbing code.

(a) After adoption according to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the provisions of the state plumbing code or amendments to the code as adopted by the State Board of Health defining plumbing work and prescribing minimum requirements for design, materials, appliances, workmanship, and methods of installation shall have the effect and force of law in the form of minimum standards statewide in application. The provisions shall apply to all types of buildings, private or public, rural or urban, including buildings owned by the state or any political subdivision of the state.

(b) All plumbing installations shall be made to conform to the state plumbing code.



§ 17-38-104 - Inspections by state in cities having enforcement officers.

(a) (1) The Department of Health inspectors may go into any city that has a city code enforcement officer and assist the city code enforcement officer for the purpose of ensuring that the minimum standards of the state plumbing code and plumber licensing regulations are being met.

(2) A written report of all inspections performed by the department inspector under this section shall be prepared by the department inspector, and a copy of the report shall be furnished within five (5) days to the city code enforcement officer and the owner of the property on which the inspection by the department inspector and city inspector is conducted.

(b) The Freedom of Information Act of 1967, § 25-19-101 et seq., shall apply to all documents compiled during an inspection conducted by the department.



§ 17-38-105 - Exceptions.

This chapter shall not apply to:

(1) The installation, maintenance, repair, or renovation of fire protection sprinkler systems and related mechanical appurtenances beginning at a point where the pipe or piping system provides water used exclusively for these automatic sprinklers and their related appurtenances and to standpipes connected to automatic sprinkler systems;

(2) The construction, installation, maintenance, repair, renovation, or removal of pipe or piping systems and related mechanical appurtenances, appliances, or equipment used in connection with boilers or related pressure piping as defined in § 20-23-101, commercial or residential swimming pools, or irrigation sprinkler systems from a point or location in a source of potable water supply at which point or location there exists any approved backflow preventor;

(3) Piping, fixtures, appurtenances, and appliances for and in connection with liquefied petroleum gas systems as defined in § 15-75-102; or

(4) (A) The minimum number or location of plumbing fixtures or toilet facilities for use by the public within buildings, offices, or facilities maintained by banks, savings and loan associations, or credit unions for the conduct of their business.

(B) This exemption applies to any existing or future plumbing codes, rules, or regulations promulgated by the State Board of Health, or its successor agency.

(C) No municipality or county shall pass or enforce any code or regulation regarding the minimum number or location of plumbing fixtures or toilet facilities for use by the public within buildings, offices, or facilities maintained by banks, savings and loan associations, or credit unions.



§ 17-38-106 - Water distribution piping under concrete slabs.

(a) Inaccessible water distribution piping under concrete slabs may be cross-linked polyethylene PEX (SDR9) pipe.

(b) Cross-linked polyethylene PEX (SDR9) pipe shall meet ASTM F-876/F-877 and NSP standards 14 and 61.



§ 17-38-107 - Service sinks.

(a) (1) As used in this section, "commercial building" means a building for the transaction of business, professional services, other services involving merchandise, office buildings, banks, light industrial and similar uses.

(2) "Commercial building" does not include a food service establishment.

(b) A commercial building shall not be required to include a plumbing service sink, either at construction or as part of a renovation or remodeling, if the building owner or an agent of the building owner communicates to the plumbing code official at the time of construction or renovation that the actual or proposed number of persons that will occupy the building is fifteen (15) or less.

(c) For the purposes of determining the minimum number of plumbing service sink fixtures required in a building, the number shall not be determined by using building occupancy loads as calculated in the Arkansas Fire Prevention Code.






Subchapter 2 - -- Regulation by State Board of Health

§ 17-38-201 - Powers and duties generally.

(a) The State Board of Health shall have the following powers:

(1) To ensure that the construction, installation, and maintenance of plumbing in connection with all buildings in this state, including buildings owned by the state or any political subdivision thereof, shall be safe and sanitary in order to safeguard the public health;

(2) (A) To have general supervision of all plumbing and, according to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall prescribe and publish and enforce minimum reasonable standards that shall be uniform as far as practicable.

(B) The Director of the Department of Health or any employee of the Department of Health designated by the board may act for the State Board of Health except in adoption of rules and regulations;

(3) To prescribe rules and regulations as to the qualifications, examination, and licensing of master plumbers and journeyman plumbers and for the registration of apprentice plumbers;

(4) To assign the duties of the Committee of Plumbing Examiners;

(5) (A) To prescribe rules and regulations as to the use of corrugated stainless steel piping.

(B) Such rules and regulations shall be no more stringent than the American National Standards for Interior Fuel Gas Piping Systems; and

(6) (A) To require that a survey and inspection for leaks, proper venting, and general condition of the natural gas piping system and gas utilization equipment connected thereto, including appliances, serving any school accredited by the State Board of Education shall be performed as frequently as necessary, but at intervals not exceeding one (1) year. School officials shall be responsible to ensure that these surveys and inspections are performed by a qualified agency and that proof of the survey results are provided to the Division of Protective Health Codes of the Department of Health by September 1 each year.

(B) As used in subdivision (a)(6)(A) of this section, "qualified agency" means any individual, firm, corporation, or company which either in person or through a representative is engaged in and is responsible for the installation, replacement, or repair of consumer gas piping, or the connection, installation, repair, or servicing of gas utilization equipment, and is experienced in such work and familiar with all precautions required and has complied with all requirements of the State Board of Health and Department of Health and the codes and regulations.

(b) The State Board of Health shall by regulation prescribe rules and regulations governing plumbing apprentice training committees and, in cooperation with educational authorities, assist in related training programs for plumbers.

(c) The department may exercise such powers as are reasonably necessary to carry out the provisions of this chapter. Among other things, it may:

(1) Employ competent supervisors who shall be licensed plumbers or licensed engineers, employ other assistants, and prescribe qualifications and assign duties for the supervisors and assistants;

(2) Conduct investigations and experiments for the advancement of technical knowledge relating to plumbing and hold public meetings and attend or be represented at the meetings within or without the state;

(3) Enter and inspect at reasonable hours plumbing installations on private or public property and disseminate information relative to the provisions of this chapter;

(4) Prepare and cause to be printed such codes, bulletins, or other documents as may be necessary and furnish copies thereof to those engaged in the plumbing business and to the public upon request;

(5) Charge a reasonable fee for plumbing inspections;

(6) Furnish upon request of the owner of the building or of the plumber making the plumbing installation, recommendations or a certificate of inspection;

(7) Issue restricted licenses limited to gas fitter, residential and governmental maintenance, service line installation, solar mechanic, and hospital maintenance licenses if the licensee has demonstrated competency for the particular phase of plumbing for which the person is licensed and if the State Board of Health has adopted regulations defining restrictions in the type of work allowed, geographical area served, and term of the type of restricted license; and

(8) Prepare a list giving the names and addresses of all licensed plumbers and registered apprentice plumbers.

(d) (1) The State Board of Health shall prescribe rules and regulations as to the qualifications, examination, and licensing of master plumbers and journeyman plumbers and for the registration of plumbing apprentices.

(2) The State Board of Health shall publish a list giving the names and addresses of all licensed plumbers, registered plumbers, and city plumbing inspectors.

(e) The State Board of Health may issue special licenses and restricted licenses, including, but not limited to, gas licenses and other licenses which may cover a special phase of plumbing, provided that the licensee has demonstrated competency for the particular phase of plumbing for which the person is licensed.

(f) The department shall issue a restricted gas utility license to all gas utilities having gas servicemen. The license shall cover all of the servicemen of the utility if the utility requires each serviceman to be specially trained for this service. The utility shall be responsible to the department for each serviceman and shall provide an identification card showing the utility name, utility license number, and the restricted service of the serviceman. The utility shall register each serviceman and his or her serial number with the Department of Health.

(g) The State Board of Health shall allow the use of a harvested rainwater system used for a nonpotable purpose if the harvested rainwater system:

(1) Is designed by a professional engineer licensed in Arkansas;

(2) Is designed with appropriate cross-connection safeguards; and

(3) Complies with the Arkansas Plumbing Code.



§ 17-38-202 - Committee of Plumbing Examiners.

(a) (1) The State Board of Health shall appoint a Committee of Plumbing Examiners consisting of seven (7) voting members, prescribe their qualifications, and assign their duties.

(2) Qualifications of the members of the committee shall be as follows:

(A) Two (2) of the members shall be master plumbers;

(B) One (1) shall be a journeyman plumber;

(C) One (1) shall be a professional engineer as defined in § 17-30-101 with special expertise in plumbing design;

(D) Two (2) shall be consumers; and

(E) One (1) shall be a representative of the Department of Health.

(b) The member from the department shall serve on the committee until replaced by the Director of the Department of Health.

(c) The term of office for the remaining members shall be for a staggered term of four (4) years. The board may remove a member for cause.

(d) When so directed, the committee and other employees of the department shall serve the board in an advisory capacity in the formulating of rules and regulations to be adopted by the board.

(e) Those members of the committee who are not employees of the State of Arkansas may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(f) The Director of the Plumbing and Natural Gas Section of the Department of Health shall serve as executive secretary for the committee.



§ 17-38-203 - Regulation of training.

(a) The State Board of Health shall by regulation prescribe rules and regulations governing plumbing apprentice training committees and, in cooperation with educational authorities, assist in related training programs for plumbers.

(b) Any university, college, or school offering a full-time recognized course in plumbing or any recognized national educational program is exempt from the requirements of subsection (a) of this section, provided that the educational program meets or exceeds the national plumbing apprenticeship requirements.



§ 17-38-204 - Local regulatory authority -- Exceptions.

(a) Any city, town, or county having a system of either water, sewerage, or gas utility, or a combination of utilities, by ordinance, rules, regulations, or customer contract shall prescribe rules and regulations governing the regulations of plumbing not in conflict and equal to or exceeding the minimum standards prescribed by the Department of Health.

(b) No plumbing installation shall be installed in any building within this state except in accordance with or exceeding the minimum requirements of the department.

(c) No plumbing installation shall be started without the prescribed licenses, permits, and acceptable review of plans and specifications when required.

(d) Any city, town, sewerage district, water district, sewer association, water association, utility gas system, or county having a system of either water, sewerage, or gas utility, or a combination of utilities, shall set up a system of permits and inspections to assure that the public health and safety is protected.

(e) Reasonable fees for inspections may be charged.

(f) Nothing in this chapter shall prohibit any city, town, or county from having full authority to provide full supervision of the inspection of plumbing and plumbers by enactment of ordinances or regulations by the legal local government body.

(g) However, when a system of either water, sewerage, or gas has been or will be established which has not provided for a local board or inspector to supervise plumbing or gas, the department may take immediate charge and entire control of the plumbing inspection program. The State Board of Health shall prescribe full regulations including permits, permit fees, and inspections.

(h) When the plumbing control program of any county, city, town, water district, water association, sewerage district, sewer association, or water, sewer, or gas utility fails to provide a program at least equal to the minimum requirements of the department, the department shall take measures to assure that the minimum state requirements are met to protect the public health and safety of the county, city, town, water district, water association, sewerage district, or water, sewer, or gas utility.



§ 17-38-205 - Disposition of funds -- Loans.

(a) All fees or payments of any type collected by the State Board of Health under this chapter shall be deposited into the State Treasury on or before the fifth day of the month next following the month of collection thereof, and the Treasurer of State shall credit the fees or deposits to the credit of the "Plumbers Licensing Fund", which is hereby created.

(b) All funds deposited into the Plumbers Licensing Fund shall be used for the maintenance, operation, and improvement of the plumbers licensing and inspection services of the board.

(c) The Chief Fiscal Officer of the State is authorized, from time to time, to make transfers of moneys in the Budget Stabilization Trust Fund as loans to the Plumbers Licensing Fund to be used for maintenance and operation of the plumbers licensing and plumbing inspection program of the Department of Health. Any moneys loaned from the Budget Stabilization Trust Fund to the Plumbers Licensing Fund shall be repaid from fees derived from the plumbers licensing and plumbing inspection program on or before the last day of the fiscal year in which the loan of the funds is made.

(d) All moneys received from the sale or trade of motor vehicles purchased with funds from the Plumbers Licensing Fund shall be credited to the Plumbers Licensing Fund.






Subchapter 3 - -- Licensing

§ 17-38-301 - License required.

(a) (1) No person shall engage in work as a master plumber, journeyman plumber, apprentice plumber, or restricted license holder called for under this chapter or adopted regulations unless first licensed or registered to do so by the Department of Health.

(2) No person other than a licensed master plumber shall use or display the title "master plumber" or append his or her name to or in connection with such a title or any other title or words that represent or may tend to represent him or her as a licensed master plumber.

(b) (1) In any city or town or in any sewerage district, water district, water association, sewer association, or utility gas system, no person, firm, or corporation shall install plumbing unless a licensed master or restricted licensed plumber who shall be responsible for proper installation is in charge at all times.

(2) (A) No license shall be transferable.

(B) It shall be unlawful for any licensed plumber to allow the use of his or her license, directly or indirectly, for the purpose of obtaining local permits for others.

(C) He or she shall not allow the use of his or her license by others to install plumbing work.

(c) (1) No person shall act as a plumbing inspector in this state without first obtaining a certificate of competency as a plumbing inspector, which shall be issued by the department.

(2) The department may issue special certification for special phases of plumbing and may issue an inspector-in-training certificate to duly appointed plumbing inspectors.



§ 17-38-302 - Exemptions.

The licensing provisions of this chapter shall not apply to:

(1) Plumbing work done by a property owner in a building owned and occupied by him or her as his or her home except when the license is required by local ordinance;

(2) Work done on buildings whose primary use is agricultural and located outside the incorporated limits of any city or town unless the buildings are connected to a public water system, sewerage system, or natural gas utility system;

(3) Minor repairs consisting of repairing minor working parts of plumbing, fixtures, or the removal of stoppages;

(4) An individual certifying or repairing backflow devices within the scope of a plumbing system if the individual holds a certificate of competency from the Plumbing and Natural Gas Section of the Department of Health; or

(5) The construction, installation, maintenance, repair, renovation, or removal of a storm sewer system not connected to a sanitary sewer system.



§ 17-38-303 - Temporary permits.

The Committee of Plumbing Examiners of the State Board of Health may issue temporary revocable permits to master plumber and journeyman plumber license applicants pending examination. The State Board of Health shall make rules and prescribe procedures governing the issuance of the permits.



§ 17-38-304 - Master plumber or journeyman plumber -- Application.

(a) Application for a master plumber or journeyman plumber examination, temporary permit, or license shall be made to the Department of Health with fees.

(b) No license or permit shall be transferable.

(c) Unless the applicant is entitled to a renewal of license, a license shall be issued only after the applicant passes a satisfactory examination showing fitness.

(d) (1) An applicant for the master plumber examination shall have a minimum of five (5) years of plumbing experience.

(2) An applicant for the journeyman plumber examination shall have a minimum of four (4) years of plumbing experience.

(e) The Committee of Plumbing Examiners of the State Board of Health shall approve an applicant for master plumber or journeyman plumber examination provided that the applicant is currently licensed as a master plumber or journeyman plumber in another state or political subdivision of that state whose plumbing laws and codes are similar to those of this state.

(f) The committee may approve an applicant for examination who is not currently licensed in another state or its political subdivision or who has no plumber licensing background, provided the applicant shows proof of experience as a plumber in accordance with subsection (d) of this section. The proof of experience may be in the form of records, affidavits, or bona fide evidence from licensing agencies, former employers, or persons who can attest to the applicant's work background as a plumber.

(g) The committee may consider applicants for the master plumber examination who are registered professional engineers with special expertise in plumbing engineering.

(h) An individual applying for and obtaining a license as a journeyman plumber shall be eligible for the master plumber examination after being licensed as journeyman plumber for one (1) year. In cases of extreme hardship, the committee may waive the one-year requirement in whole or in part.

(i) The committee shall consider an apprentice plumber for the journeyman plumber examination, provided the apprentice plumber has successfully completed the training as defined under the plumber apprenticeship regulations.



§ 17-38-305 - Fees.

By regulation and after public hearings, the State Board of Health may set reasonable license or examination fees for all licenses called for under this chapter, including, but not limited to, master plumber licenses, journeyman plumber licenses, apprentice plumber registration, gas utility licenses, and restricted plumber licenses.



§ 17-38-306 - Examinations.

Regular examinations shall be held at least two (2) times a year, and special examinations may be held at such time and place as may be fixed by the Department of Health.



§ 17-38-307 - Notice of address change.

Every holder of a license shall promptly notify the State Board of Health of any change of his or her business address.



§ 17-38-308 - Expiration and renewal.

(a) All licenses shall be renewed annually within thirty (30) days after the expiration date of the license. The Department of Health may renew a license after the thirty-day period if there is sufficient reason for not renewing the license in the time specified and after payment of penalties as prescribed by regulation.

(b) The department may set a system of staggered expiration dates for all licenses issued by the department.

(c) The department may issue permits for less than one (1) year. The cost of such permits shall be determined based upon the number of months the permit is valid divided by twelve (12) months multiplied by the amount of the annual permit fee.



§ 17-38-309 - Grounds for suspension or revocation.

The Committee of Plumbing Examiners of the State Board of Health, on its own motion, may make investigations and conduct hearings and, on its own motion or upon complaint in writing signed and verified by the complainant and upon not less than ten (10) days' notice to the licensee, may suspend any plumber's license or temporary permit if the committee has reason to believe, and may revoke the license or permit in the manner provided in § 17-38-310 if it finds, that the holder of the license or permit has:

(1) Made a material misstatement in the application for license or renewal thereof or for temporary permit;

(2) Demonstrated incompetency to act as a license holder; or

(3) Has willfully violated any provisions of this chapter or any rule, regulation, or order prescribed by the State Board of Health.



§ 17-38-310 - Procedure for suspension or revocation.

(a) Suspensions, revocations, civil penalties, and all other such actions regarding licensure, registration, permitting, certification, or apprenticeship, and all appeals to the State Board of Health taken from such actions shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) Any member of the Committee of Plumbing Examiners of the State Board of Health, a representative designated by the committee, any member of the board, or a representative designated by the board shall have the authority to administer oaths for the taking of testimony.

(c) One (1) year after the date of revocation, an application may be made for a new license.



§ 17-38-311 - Restricted lifetime master plumber license.

(a) Upon reaching the age of sixty-five (65) or any time thereafter, any person who has been a licensed master plumber licensed by the Department of Health for not fewer than twelve (12) years may apply for a restricted lifetime master plumber license. This license shall be issued upon satisfactory proof of age and upon payment of a fee prescribed by the department.

(b) The department shall promulgate rules and regulations necessary to carry out the provisions of this section.






Subchapter 4 - -- Apprentice Plumber Program

§ 17-38-401 - Definitions.

As used in this subchapter:

(1) "Apprentice plumber" means any person other than a journeyman plumber or master plumber who is engaged in learning and assisting in the installation of plumbing and drainage and enrolled in a state-approved apprentice program;

(2) "Board" means the State Board of Career Education; and

(3) "Department" means the Department of Career Education.



§ 17-38-402 - Powers of State Board of Career Education.

The State Board of Career Education shall have the following powers:

(1) To ensure that all persons working as apprentice plumbers are properly registered;

(2) To adopt rules and regulations as to the qualifications, training, and supervision of apprentice plumbers subject to the approval of the Department of Health;

(3) To adopt rules and regulations establishing the roles and duties of the following organizations or officials in the plumbing apprenticeship program in compliance with the National Plumbing Standards as approved and registered with the United States Department of Labor, Bureau of Apprenticeship and Training:

(A) The Department of Career Education;

(B) The State Apprenticeship Committee; and

(C) The local apprenticeship committee; and

(4) To review and approve a correspondence course for apprentice plumbers in hardship cases, provided that:

(A) The department will maintain the responsibility for a correspondence course. However, the department shall delegate the administration of the correspondence course to the Department of Career Education;

(B) The correspondence course material shall be developed by the Department of Education, subject to the approval of the State Apprenticeship Committee and the Department of Health, and made available and to be implemented by the local apprenticeship committee; and

(C) The apprentice is tested for adequate progress no fewer than four (4) times a year.



§ 17-38-403 - State Apprenticeship Committee.

(a) The State Board of Career Education shall appoint a State Apprenticeship Committee consisting of seven (7) voting members as follows:

(1) Two (2) shall be Arkansas state-licensed journeyman plumbers;

(2) One (1) shall be a citizen member; and

(3) Four (4) shall be Arkansas state-licensed master plumbers.

(b) (1) One (1) of the voting members shall be appointed from each congressional district, and three (3) of the voting members shall be appointed from the state at large.

(2) At least three (3) of the six (6) journeyman plumber and master plumber members must be members of existing functioning local apprenticeship committees.

(c) The Director of the Department of Career Education or his or her designee shall serve as a nonvoting advisory member to the committee.

(d) Voting members shall serve four-year terms.

(e) The members of the committee may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) The board shall prescribe committee members' qualifications and prescribe their duties.

(g) The board may remove a member for cause.



§ 17-38-404 - Hardship status -- Criteria and applications.

(a) (1) The local apprenticeship committee shall establish criteria for eligibility for hardship status. The applicant for hardship status must reside at least thirty (30) miles by the most direct route from the nearest established apprenticeship school.

(2) The thirty-mile criterion is a minimum qualification to be considered as hardship, and complete qualifications will be established by the local apprenticeship committee or the State Apprenticeship Committee.

(b) If the local apprenticeship committee does not act on the application within forty-five (45) days of the date it was filed, the application shall be automatically transmitted to the State Apprenticeship Committee, which shall act on the application at its next regularly scheduled meeting after receipt thereof.

(c) If the State Apprenticeship Committee fails to act, the application shall be automatically transmitted to the State Board of Career Education, which shall act on the application within forty-five (45) days after receipt.



§ 17-38-405 - Hardship status -- Appeals.

(a) The decision of the local apprenticeship committee regarding the hardship application may be appealed to the State Apprenticeship Committee, and the State Apprenticeship Committee shall act on the appeal at its next regularly scheduled meeting upon receipt of the appeal.

(b) The decision of the State Apprenticeship Committee may be appealed to the State Board of Career Education. The board shall act on the appeal within forty-five (45) days of receipt.

(c) All actions of the State Apprenticeship Committee may be appealed to the board in accordance with the board's established policies.



§ 17-38-407 - Fees for correspondence courses.

The Department of Career Education is authorized to charge reasonable fees to those persons approved for correspondence courses for the costs of development, procurement, administration, and material associated with the correspondence course.



§ 17-38-408 - Disposition of fees and payments -- Uses of funds.

(a) All fees or payments of any type collected by the Department of Career Education under this subchapter shall be deposited into the State Treasury on or before the fifth day of the month next following the month of collection of the fees or payments. The Treasurer of State shall credit the fees or payments to the credit of the Apprentice Plumbers Training Fund which is hereby created on the books of the Treasurer of State.

(b) All funds deposited into the Apprentice Plumbers Training Fund shall be used for the maintenance, operation, and improvement of the apprentice plumbers training program administered by the department.









Chapter 39 - Polygraph Examiners and Voice Stress Analysis Examiners

Subchapter 1 - -- General Provisions

§ 17-39-101 - Title.

This chapter shall be known and may be cited as the "Polygraph Examiners Act".



§ 17-39-102 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas Board of Private Investigators and Private Security Agencies created by § 17-40-201;

(2) "Internship" means the study of polygraph examinations and of the administration of polygraph examinations by a trainee under the personal supervision and control of a polygraph examiner in accordance with a course of study prescribed by the board at the commencement of the internship;

(3) "Person" means any natural person, firm, association, copartnership, or corporation;

(4) "Polygraph examiner" means any person who uses any device or instrument to test or question individuals for the purpose of verifying truth of statements; and

(5) "Secretary" means that member of the board selected by the board to act as secretary.



§ 17-39-103 - Penalties.

Any person who violates any provision of this chapter or any person who falsely states or represents that he or she has been or is a polygraph examiner or trainee shall be guilty of a misdemeanor. Upon conviction, that person shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for a term of not to exceed six (6) months, or both.



§ 17-39-104 - Injunction.

(a) If any person violates any provisions of this chapter, the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies, upon direction of a majority of the Arkansas Board of Private Investigators and Private Security Agencies and in the name of the State of Arkansas, through the Attorney General, shall apply in any circuit court of competent jurisdiction for an order enjoining the violation or for an order enforcing compliance with this chapter.

(b) Upon the filing of a verified petition in the court, the court or any judge thereof, if satisfied by affidavit or otherwise that the person has violated this chapter, may issue a temporary injunction, without notice or bond, enjoining the continued violation. If it is established that the person has violated or is violating this chapter, the court or any judge thereof may enter a decree perpetually enjoining the violation or enforcing compliance with this chapter.

(c) In case of violation of any order or decree issued under the provisions of this section, the court or any judge thereof may try and punish the offender for contempt of court.

(d) Proceeding under this section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this chapter.



§ 17-39-105 - Evidence.

Nothing in this chapter shall be construed as permitting the results of truth examinations or polygraph examinations to be introduced or admitted as evidence in a court of criminal law.



§ 17-39-106 - Board -- Powers and duties.

(a) The Arkansas Board of Private Investigators and Private Security Agencies is authorized and empowered to perform and carry out the functions and duties enumerated in this chapter with respect to the licensing of polygraph examiners and to do and perform all other acts incidental and necessary to the proper performance of the functions and duties as prescribed in this chapter.

(b) The board shall issue regulations consistent with the provisions of this chapter for the administration and enforcement of this chapter and shall prescribe forms which shall be issued in connection therewith.

(c) An order or a certified copy thereof, over the board seal and purporting to be signed by the board members, shall be prima facie proof that the signatures are the genuine signatures of the board members and that the board members are fully qualified to act.



§ 17-39-107 - Disposition of funds.

(a) All fees collected under the provisions of this chapter shall be paid to the Treasurer of State.

(b) Funds necessary for the enforcement of this chapter and the administration of its provisions shall be appropriated by the General Assembly. However, the funds so appropriated for a biennium shall not exceed the total amount of the fees which it is anticipated will be collected hereunder during that biennium.



§ 17-39-108 - Registration.

Each polygraph examiner shall register with the circuit clerk in the county wherein he or she maintains a business address. The circuit clerk of each county shall maintain a list of all polygraph examiners registered in his or her county.



§ 17-39-109 - Instrumentation.

(a) Every polygraph examiner shall use an instrument which records visually, permanently, and simultaneously:

(1) A subject's cardiovascular pattern; and

(2) A subject's respiratory pattern.

(b) Patterns of other physiological changes in addition to those described in this section may also be recorded.






Subchapter 2 - -- Licensing

§ 17-39-201 - License required.

(a) It shall be unlawful for any person, including a city, county, or state employee, to administer polygraph examinations or attempt to hold himself or herself out as a polygraph examiner without a license approved and issued by the Arkansas Board of Private Investigators and Private Security Agencies.

(b) No action or counterclaim shall be maintained by any person in any court in this state with respect to any agreement or service for which a license is required by this chapter, or to recover the agreed price or any compensation under the agreement, or for the services for which a license is required by this chapter without alleging and proving that the person had a valid license at the time of making the agreement or performing the services.



§ 17-39-202 - Qualifications.

(a) A person is qualified to receive a license as an examiner who:

(1) Is at least twenty-one (21) years of age;

(2) Establishes that he or she is a person of honesty, truthfulness, integrity, and moral fitness;

(3) Has not been convicted of a felony or a misdemeanor involving moral turpitude;

(4) Holds a baccalaureate degree from a college or university accredited by the American Association of Collegiate Registrars and Admissions Officers or, in lieu thereof, has five (5) consecutive years of active investigative experience immediately preceding his or her application;

(5) Is a graduate of a polygraph examiners course approved by the Arkansas Board of Private Investigators and Private Security Agencies and has satisfactorily completed not less than six (6) months of internship training. Provided, that if the applicant is not a graduate of an approved polygraph examiners course, satisfactory completion of not less than twelve (12) months of internship training may satisfy this subdivision (a)(5); and

(6) Has passed an examination conducted by the board or under its supervision to determine his or her competency to obtain a license to practice as an examiner.

(b) Prior to the issuance of a license, the applicant must furnish evidence of a surety bond or insurance policy to the board. The surety bond or insurance policy shall be in the sum of one thousand dollars ($1,000). The bond shall be conditioned that the obligor therein will pay to the extent of the face amount of the surety bond or insurance policy all judgments which may be recovered against the licensee by reason of any wrongful or illegal acts committed by him or her in the course of his or her examinations.



§ 17-39-203 - Original application.

(a) Applications for original licenses shall be made to the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies in writing under oath on forms prescribed by the Arkansas Board of Private Investigators and Private Security Agencies and shall be accompanied by the required fee, which is not refundable.

(b) Any such application shall require the information that in the judgment of the board will enable it to pass on the qualifications of the applicant for a license.



§ 17-39-204 - Nonresident applicants.

(a) Each nonresident applicant for an original license or a renewal license shall file with the Arkansas Board of Private Investigators and Private Security Agencies an irrevocable consent that:

(1) Actions against the applicant may be filed in any appropriate court of any county or municipality of this state in which the plaintiff resides or in which some part of the transaction occurred out of which the alleged cause of action arose; and

(2) Process on the action may be served on the applicant by leaving two (2) copies thereof with the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies.

(b) The consent shall stipulate and agree that the service of process shall be taken and held to be valid and binding for all purposes.

(c) The secretary shall immediately send one (1) copy of the process to the applicant at the address shown on the records of the board by registered or certified mail.

(d) Nonresident applicants must satisfy the requirements of § 17-39-202.



§ 17-39-205 - Reciprocity.

An applicant who is a polygraph examiner licensed under the laws of another state or territory of the United States may be issued a license without examination by the Arkansas Board of Private Investigators and Private Security Agencies, in its discretion, upon payment of a fee of sixty dollars ($60.00) and the production of satisfactory proof that:

(1) The applicant is at least twenty-one (21) years of age;

(2) The applicant is of good moral character;

(3) The requirements for the licensing of polygraph examiners in the particular state or territory of the United States were at the date of the applicant's licensing therein substantially equivalent to the requirements now in force in this state;

(4) The applicant had lawfully engaged in the administration of polygraph examinations under the laws of that state or territory for at least two (2) years prior to his or her application for a license under this chapter;

(5) The other state or territory grants similar reciprocity to license holders of this state; and

(6) The applicant has complied with § 17-39-204.



§ 17-39-206 - Internship license.

(a) Upon approval by the Arkansas Board of Private Investigators and Private Security Agencies, the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies shall issue an internship license to a trainee, provided that he or she applies for the license and pays the required fee within ten (10) days prior to the commencement of his or her internship. The application shall contain such information as may be required by the board.

(b) An internship license shall be valid for the term of twelve (12) months from the date of issue. It may be extended or renewed for any term not to exceed six (6) months upon good cause shown to the board.

(c) A trainee shall not be entitled to hold an internship license after the expiration of the original twelve-month period and six-month extension, if the extension is granted by the board, until twelve (12) months after the date of expiration of the last internship license held by the trainee.



§ 17-39-207 - Examination -- Fees.

(a) The fee to be paid by an applicant for an examination to determine his or her fitness to receive a polygraph examiner's license is twenty dollars ($20.00), which is not to be credited as payment against the license fee.

(b) The fees to be paid for licenses shall be as follows:

(1) For an original polygraph examiner's license, sixty dollars ($60.00);

(2) For an internship license, thirty dollars ($30.00);

(3) For the issuance of a duplicate polygraph examiner's license, ten dollars ($10.00);

(4) For a polygraph examiner's renewal license, twenty-five dollars ($25.00);

(5) For the extension or renewal of an internship license, twenty-five dollars ($25.00); and

(6) For a duplicate internship license, ten dollars ($10.00).

(c) The fees required by this chapter may be paid by the governmental agency employing the examiner.



§ 17-39-208 - Display of license and signature.

(a) A license or duplicate license must be prominently displayed at the place of business of the polygraph examiner or at the place of internship.

(b) Each license shall be signed by the members of the Arkansas Board of Private Investigators and Private Security Agencies and shall be issued under the seal of the board.



§ 17-39-209 - Notification of address change.

(a) Notice in writing shall be given to the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies by the licensed examiner of any change of principal business location within thirty (30) days of the time he or she changes the location.

(b) A change of business location without notification to the secretary shall automatically suspend the license theretofore issued.



§ 17-39-210 - Expiration and renewal.

(a) Each polygraph examiner's license shall be issued for the term of one (1) year and, unless suspended or revoked, shall be renewed annually as prescribed by the Arkansas Board of Private Investigators and Private Security Agencies.

(b) A polygraph examiner whose license has expired may obtain at any time within two (2) years after the expiration thereof a renewal license without examination by making a renewal application therefor and satisfying § 17-39-202(a)(2) and (3).

(c) However, any polygraph examiner whose license expired while he or she was in the federal service on active duty with the armed forces of the United States, or the National Guard called into service or training, or in training or education under the supervision of the United States preliminary to induction into the military service may have his or her license renewed without examination if within two (2) years after termination of such service, training, or education, except under conditions other than honorable, he or she furnishes the board with an affidavit to the effect that he or she has been so engaged and that his or her service, training, or education has been so terminated. Section 17-39-202(a)(2) and (3) must also be satisfied.



§ 17-39-211 - Refusal, suspension, revocation -- Grounds.

The Arkansas Board of Private Investigators and Private Security Agencies may refuse to issue or may suspend or revoke a license on any one (1) or more of the following grounds:

(1) Failure to inform a subject to be examined as to the nature of the examination;

(2) Failure to inform a subject to be examined that his or her participation in the examination is voluntary;

(3) Material misstatement in the application for original license or in the application for any renewal license under this chapter;

(4) Willful disregard or violation of this chapter or of any regulation or rule issued pursuant thereto, including, but not limited to, willfully making a false report concerning an examination for polygraph examination purposes;

(5) If the holder of any license has been adjudged guilty of the commission of a felony or a misdemeanor involving moral turpitude;

(6) Willful misrepresentation or false promises or causing to be printed any false or misleading advertisement for the purpose of directly or indirectly obtaining business or trainees;

(7) Demonstration of unworthiness or incompetency to act as a polygraph examiner as defined by this chapter;

(8) Allowing one's license under this chapter to be used by any unlicensed person in violation of the provisions of this chapter;

(9) Willfully aiding or abetting another in the violation of this chapter or any regulation or rule issued pursuant to it;

(10) When the license holder has been adjudged as an habitual drunkard or mental incompetent as provided in the Probate Code;

(11) Failure within a reasonable time to provide information requested by the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies as the result of a formal complaint to the board which would indicate a violation of this chapter; or

(12) Failure to inform the subject of the results of the examination if so requested.



§ 17-39-212 - Employer unaffected by employee violation.

Any unlawful act or violation of any of the provisions of this chapter on the part of any polygraph examiner or trainee shall not be cause for revocation of the license of any one (1) other polygraph examiner for whom the offending polygraph examiner or trainee may have been employed, unless it shall appear to the satisfaction of the Arkansas Board of Private Investigators and Private Security Agencies that the polygraph examiner-employer has willfully or negligently aided or abetted the illegal actions or activities of the offending polygraph examiner or trainee.



§ 17-39-213 - Refusal, suspension, revocation -- Proceedings.

(a) (1) When there is cause to refuse an application or cause to suspend or revoke the license of any polygraph examiner, the Arkansas Board of Private Investigators and Private Security Agencies, not less than thirty (30) days before refusal, suspension, or revocation action is taken, shall notify the person in writing, in person, or by certified mail at the last address supplied to the board by the person. This notice shall include notification of the impending refusal, suspension, or revocation, the reasons therefor, and of his or her right to an administrative hearing for the purpose of determining whether or not the evidence is sufficient to warrant the refusal, suspension, or revocation action proposed to be taken by the board.

(2) If, within twenty (20) days after the personal service of notice or notice has been deposited into the United States mail, the person has not made a written request to the board for this administrative hearing, then the board is authorized to suspend or revoke the polygraph examiner's license of the person without a hearing.

(3) Upon receipt by the board of the written request within the twenty-day period as set out in subdivision (a)(2) of this section, an opportunity for an administrative hearing shall be afforded as early as is practicable.

(4) In no case shall the hearing be held fewer than ten (10) days after written notification thereof, including a copy of the charges, shall have been given the person by personal service or by certified mail sent to the last address supplied to the board by the applicant or licensee.

(5) The administrative hearing in those cases shall be before the board.

(b) (1) The board shall conduct the administrative hearings, and it is authorized to administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books, papers, documents, etc.

(2) On the basis of the evidence submitted at the hearing, the board shall take whatever action it deems necessary in refusing the application or suspending or revoking the license.

(c) (1) Upon the revocation or suspension of any license, the licensee shall immediately surrender the license or licenses to the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies.

(2) Failure of a licensee to do so shall be a violation of this chapter, and upon conviction the licensee shall be subject to the penalties set forth in § 17-39-103.

(3) At any time after the suspension or revocation of any license, the secretary shall restore it to the former licensee upon the written recommendations of the board.



§ 17-39-214 - Refusal, suspension, revocation -- Appeal.

(a) Any person dissatisfied with the action of the Arkansas Board of Private Investigators and Private Security Agencies in refusing his or her application or suspending or revoking his or her license, or any other action of the board, may appeal the action of the board by filing a petition within thirty (30) days thereafter in the circuit court in the county where the person resides or in the Pulaski County Circuit Court.

(b) The court is vested with jurisdiction, and it shall be the duty of the court to set the matter for hearing upon ten (10) days' written notice to the board and the attorney representing the board.

(c) The court in which the petition of appeal is filed shall determine whether or not a cancellation or suspension of a license shall be abated until the hearing shall have been consummated with final judgment thereon or whether any other action of the board should be suspended pending hearing. The court shall enter its order accordingly. The order shall be operative when served upon the board. The court shall provide the attorney representing the board with a copy of the petition and order.

(d) The board shall be represented in such appeals by the prosecuting attorney of the county or the Attorney General, or any of their assistants.

(e) The board shall initially determine all facts, but the court upon appeal shall set aside the determination of the board if the board's determination:

(1) Is not based upon substantial evidence upon the entire record;

(2) Is arbitrary or capricious;

(3) Is in violation of statutory requirements; or

(4) Was made without affording to the licensee or applicant due process of law.






Subchapter 3 - -- Voice Stress Analysis Examiners

§ 17-39-301 - Definitions.

As used in this subchapter:

(1) "Voice stress analysis" means the procedure for analyzing the responses of an individual to a specific set of questions;

(2) "Voice stress analysis examiner" means an individual who has been trained in the operation of a voice stress analysis machine and who maintains a current certificate from a recognized training facility; and

(3) "Voice stress analysis machine" means a device which has the ability to electronically analyze the responses of an individual to a specific set of questions and to record the analysis, both digitally and on a graph.



§ 17-39-302 - Examinations not admissible in criminal proceedings.

Nothing contained in this subchapter shall be construed to permit the results of any voice stress analysis examination to be introduced or admitted as evidence in any criminal proceeding.



§ 17-39-303 - License required.

It is unlawful for any person to engage in conducting a voice stress analysis unless that person has qualified for and obtained a license as a voice stress analysis examiner from the Arkansas Board of Private Investigators and Private Security Agencies.



§ 17-39-304 - Application for license -- Proof and fee.

(a) Any person desiring to be licensed as a voice stress analysis examiner shall make application for licensure to the Arkansas Board of Private Investigators and Private Security Agencies and shall submit with the application proof satisfactory to the board that the applicant:

(1) Is at least twenty-one (21) years of age;

(2) Is a person of honesty, truthfulness, integrity, and moral fitness;

(3) Has not been convicted of a felony or a misdemeanor involving moral turpitude;

(4) (A) Holds a baccalaureate degree from a college or university accredited by the American Association of Collegiate Registrars and Admissions or, in lieu thereof, has had five (5) years of investigative experience with a law enforcement agency.

(B) However, any person who was employed as a voice stress analyst on July 1, 1987, shall not be required to meet the requirements of this subdivision (a)(4);

(5) Has completed a course of training offering a certification in the operation of the voice stress analysis machine and submits a copy of the certification with the application; and

(6) Has posted a surety bond or insurance policy in the amount of one thousand dollars ($1,000) or proof that the individual is covered by a business insurance policy.

(b) Each application shall be accompanied by an examination or qualification fee of twenty dollars ($20.00), which shall be credited against the license fee of the applicant if the applicant is issued a license.



§ 17-39-305 - Fees.

The Arkansas Board of Private Investigators and Private Security Agencies shall collect the following fees:

(1) For an examination or qualification, twenty dollars ($20.00);

(2) For an original voice stress analysis examiner's license, sixty dollars ($60.00);

(3) For the annual renewal of a voice stress analysis examiner's license, twenty-five dollars ($25.00); and

(4) For the issuance of a duplicate voice stress analysis examiner's license, ten dollars ($10.00).



§ 17-39-306 - Grounds for refusing to issue, suspending, or revoking licenses.

The Arkansas Board of Private Investigators and Private Security Agencies may refuse to issue or may suspend or revoke a license on any one (1) or more of the following grounds:

(1) For failing to inform a subject to be examined as to the nature of the examination;

(2) For failing to inform a subject to be examined that his or her participation in the examination is voluntary;

(3) Any material misstatement in the application for original license or in the application for any renewal license under this subchapter;

(4) Any willful disregard or violation of this subchapter or of any regulation or rule issued pursuant to this subchapter, including, but not limited to, willfully making a false report concerning an examination for voice stress analysis examination purposes;

(5) If the holder of any license has been adjudged guilty of the commission of a felony or a misdemeanor involving moral turpitude;

(6) For making any willful misrepresentation or false promises or causing to be printed any false or misleading advertisement for the purpose of directly or indirectly obtaining business or trainees;

(7) For having demonstrated unworthiness or incompetency to act as a voice stress analysis examiner as defined by § 17-39-301;

(8) For allowing one's license under this subchapter to be used by any unlicensed person in violation of the provisions of this subchapter;

(9) For willfully aiding or abetting another in the violation of this subchapter or any regulation or rule issued pursuant to this subchapter;

(10) Where the license holder has been adjudged an habitual drunkard or mentally incompetent as provided in the Probate Code;

(11) For failing, within a reasonable time, to provide information requested by the Secretary of the Arkansas Board of Private Investigators and Private Security Agencies as the result of a formal complaint to the board which would indicate a violation of this subchapter; or

(12) For failing to inform the subject of the results of the examination if so requested.



§ 17-39-307 - Information furnished on equipment.

In order to ensure that the equipment to be used meets the minimum requirements, each person or entity using or proposing to use a voice stress analysis machine shall furnish to the Arkansas Board of Private Investigators and Private Security Agencies:

(1) The make and model of the machine; and

(2) The serial number of the particular machine.



§ 17-39-308 - Conduct of voice stress analysis.

(a) A voice stress analysis shall be conducted only in person or from a legally recorded conversation.

(b) (1) If the test is to be conducted through an in-person interview, written permission for the test must be obtained from the person to be tested.

(2) If the test is to be conducted from a recorded conversation, the conversation may either be recorded with the individual present or by use of a recorded telephone conversation.

(c) (1) In either event, the examiner shall obtain the permission of the individual to be tested to interview and record the responses of the individual and to analyze the individual responses.

(2) In each case, the individual's verbal permission shall be recorded as a part of the interview.









Chapter 40 - Private Investigators and Private Security Agencies

Subchapter 1 - -- General Provisions

§ 17-40-101 - Title.

This chapter may be cited as the "Private Investigators and Private Security Agencies Act".



§ 17-40-102 - Definitions.

As used in this chapter:

(1) "Accident reconstruction" means the interpretation of physical evidence in the application of scientific principles to form opinions relative to the events of an accident;

(2) "Administrator" means the Administrator of the Arkansas Board of Private Investigators and Private Security Agencies;

(3) "Alarm systems agent" means any individual employed by an alarm systems company who sells on site, performs a survey of the premises to be protected, or responds to alarm signal devices, burglar alarms, or cameras as described in subdivision (5) or subdivision (27) of this section;

(4) "Alarm systems apprentice" means any individual employed by an alarm systems company who installs, services, or repairs on site as described in subdivision (5) or subdivision (27) of this section that is supervised by an alarm systems technician, a supervisor of technicians, or a manager;

(5) "Alarm systems company" means any person, firm, association, or corporation that for a fee or other valuable consideration installs, services, sells on site, performs a survey of the premises to be protected, monitors, or responds to electrical, electronic, or mechanical alarm signal devices, burglar alarms, television cameras, or still cameras used to manually or automatically signal or detect burglary, fire, breaking or entering, shoplifting, pilferage, theft, hold-up, or other illegal or unauthorized activity;

(6) "Alarm systems monitor" means any individual employed by an alarm systems company who monitors or responds as described in subdivision (5) of this section;

(7) "Alarm systems technician" means any individual employed by an alarm systems company who installs, services, or repairs on site as described in subdivision (5) or subdivision (27) of this section;

(8) "Armored car company" means any person that provides armed security transportation and protection of money, currency, coins, bullion, securities, bonds, jewelry, or other valuables from one (1) place or point to another place or point;

(9) "Board" means the Arkansas Board of Private Investigators and Private Security Agencies;

(10) "Commissioned security officer" means any private security officer to whom a security officer commission has been issued by the board;

(11) "Firearm" means, as defined in Merriam-Webster's New Collegiate Dictionary, a weapon from which a shot is discharged by gunpowder;

(12) "Guard company" means any person engaging in the business of providing or undertaking to provide a private watchman, guard, or street patrol service on a contractual basis for another person and performing any one (1) or more of the following or similar functions:

(A) Prevention of intrusion, entry, larceny, vandalism, abuse, fire, or trespass on private property;

(B) Prevention, observation, or detection of any unauthorized activity on private property;

(C) Control, regulation, or direction of the flow or movements of the public, whether by vehicle or otherwise, only to the extent and for the time directly and specifically required to assure the protection of property; or

(D) Protection of individuals from bodily harm;

(13) "Investigations company" means any person who engages in the business or accepts employment to obtain or furnish information with reference to:

(A) Crime or wrongs done or threatened against the United States or any state or territory of the United States;

(B) The identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person;

(C) The location, disposition, or recovery of lost or stolen property;

(D) The cause or responsibility for fires, libels, losses, accidents, damages, or injuries to persons or to property; or

(E) The securing of evidence to be used before any court, board, officer, or investigating committee;

(14) "License" means a permit granted by the board entitling a person to operate as a security services contractor, an investigations company, or an alarm systems company;

(15) "Licensee" means any person to whom a license is granted under this chapter;

(16) "Manager" means, in the case of a corporation, an officer or supervisor, or, in the case of a partnership, a general or unlimited partner meeting the experience qualifications set forth in § 17-40-306 for managing a security services contractor or an investigations company;

(17) "NBFAA" means the National Burglar and Fire Alarm Association, 7101 Wisconsin Avenue, Suite 901, Bethesda, MD 20814-4805, (301) 907-3208;

(18) "NICET" means the National Institute for Certification in Engineering Technologies, 1420 King Street, Alexander, VA 22314-2794, (703) 684-2835;

(19) "Person" means an individual, firm, association, company, partnership, corporation, nonprofit organization, institution, or similar entity;

(20) "Private investigator" means any person who performs one (1) or more services as described in subdivision (13) of this section;

(21) "Private security officer" means any individual employed by a security services contractor or the security department of a private business to perform the duties of a security guard, security watchman, security patrolman, or armored car guard;

(22) "Registrant" means an individual who has filed an application with the board to perform the duties of a private investigator, manager, or branch office manager;

(23) "Registration" means a permit granted by the board to an individual to perform the duties of a private investigator, manager, or branch office manager;

(24) "Security department of a private business" means the security department of any person if the security department has as its general purpose the protection and security of its own property and grounds and if it does not offer or provide security services to any other person;

(25) "Security officer commission" means an authorization granted by the board to an individual employed as a private security officer to carry a firearm;

(26) "Security services contractor" means any guard company or armored car company;

(27) "Single-station alarm systems company" means any person, firm, association, or corporation that for a fee or other valuable consideration installs, services, or sells on site fire, smoke, or heat detectors to be installed in a one-family or two-family dwelling or performs a survey of the premises to be protected if the detectors are single-station installations and not a part of or connected to any other detection device or system;

(28) "Supervisor of technicians" means any individual employed by an alarm systems company who supervises alarm systems technicians or alarm systems apprentices and who may install, service, or repair on site as described in subdivision (5) of this section; and

(29) "Undercover agent" means an individual hired by another individual, partnership, corporation, or other business entity to perform a job for that individual, partnership, corporation, or other business entity and, while performing the job, to act as an undercover agent, an employee, or an independent contractor of a licensee, but supervised by a licensee.



§ 17-40-103 - Exemptions.

(a) This chapter does not apply to:

(1) A person employed exclusively and regularly by one (1) employer in connection with the affairs of that employer only and where there exists an employer-employee relationship;

(2) An officer or employee of the United States, of this state, or of a political subdivision of either, while the employee or officer is engaged in the performance of official duties;

(3) A person who has part-time or full-time employment as a law enforcement officer and who is certified by the Arkansas Commission on Law Enforcement Standards and Training as a law enforcement officer and receives compensation for private employment on an individual or an independent contractor basis as a patrolman, guard, or watchman if the person is:

(A) (i) Employed in an employee-employer relationship; or

(ii) Employed on an individual contractual basis; and

(B) Not in the employ of another law enforcement officer;

(4) A person engaged exclusively in the business of obtaining and furnishing information for purposes of credit worthiness or collecting debts or ascertaining the financial responsibility of applicants for property insurance and for indemnity or surety bonds, with respect to persons, firms, and corporations;

(5) Consumer reporting agencies as defined in 15 U.S.C. § 1681 et seq.;

(6) An attorney at law in performing his or her duties or an employee of an attorney at law, only in connection with providing investigative services to the attorney and his or her practice;

(7) Admitted insurers, insurance adjusters, agents, and insurance brokers licensed by the state performing duties in connection with insurance transacted by them;

(8) An officer, employee, or agent of a communications common carrier, as defined in 47 U.S.C. § 153(h), while engaged in the normal course of business of the carrier or protecting the carrier or a user of the services of that carrier from fraudulent, unlawful, or abusive use of services;

(9) A professional engineer registered with the State Board of Registration for Professional Engineers and Land Surveyors engaged in providing investigative services as outlined in this chapter;

(10) A person who or business which sells or manufacturers alarm systems, unless such a person or business performs any service as described in § 17-40-102(5);

(11) Installation, servicing, or responding to fire alarm systems or any alarm device which is installed in a motor vehicle, aircraft, or boat;

(12) Installation of an alarm system on property owned by or leased to the installer;

(13) Installation of fixed fire extinguisher systems by persons licensed by the Arkansas Fire Protection Licensing Board;

(14) Installation of the raceway, conductors, and components of a fire alarm system by an entity holding a valid Arkansas contractor's license, electrical classification, when the systems are furnished by alarm systems companies licensed under this chapter, provided the alarm systems company:

(A) Furnishes a system designed to comply with applicable codes and standards;

(B) Furnishes the installing contractor with wiring diagrams and specifications for the required conductors;

(C) Provides periodic job site inspections of the installation in progress;

(D) Connects and installs the system components;

(E) Tests the completed installation in compliance with NFPA 72, providing the owner's representative and the local fire marshal with test documentation; and

(F) Instructs the system owner's representative and provides operator manuals for the installed system; and

(15) Alarm system agents, alarm system apprentices, and alarm system technicians for class E-S and F-S licenses shall be exempt from the requirements for National Burglar and Fire Alarm Association Level 1 and 2 certification.

(b) Although under the provisions of this chapter the security department of a private business that hires or employs an individual in the capacity of a private security officer to possess a firearm in the course and scope of his or her duties is required to make application for a security officer commission for the individual according to the provisions of this chapter, the security department of a private business shall not be required to make application to the Arkansas Board of Private Investigators and Private Security Agencies for any license under this chapter.

(c) Notwithstanding any other provision of this chapter, employees of a licensee who are employed exclusively as undercover agents shall not be required to register with the Arkansas Board of Private Investigators and Private Security Agencies under this chapter.



§ 17-40-104 - Penalties.

(a) Any person who violates any provision of this chapter is guilty of a Class A misdemeanor. Any person who violates any provision of this chapter within one (1) year of a previous violation is guilty of a Class D felony.

(b) No person shall threaten, intimidate, or attempt to unlawfully influence any member of the Arkansas Board of Private Investigators and Private Security Agencies created by § 17-40-201 while the board member is engaged in the duties of the board. Violations of this subsection shall constitute Class A misdemeanors.



§ 17-40-105 - Notice of violation.

No person licensed under this chapter shall be prosecuted for violating this chapter unless the licensee has been notified of the alleged violation within three hundred sixty-five (365) days after the occurrence of the violation.



§ 17-40-106 - Exclusive regulation -- Authority of political subdivisions.

(a) The regulation of investigation, security, and alarm systems businesses shall be exclusive to the Arkansas Board of Private Investigators and Private Security Agencies.

(b) Licensees and employees of licensees, under the provisions of this chapter, shall not be required to obtain any authorization, permit, franchise, or license from, or pay another fee or franchise tax to, or post bond in any city, county, or other political subdivision of this state to engage in the business or perform any service authorized under this chapter.

(c) However, any city or county shall be permitted to require a business operating within its jurisdiction to register without fee and may adopt an ordinance to require users of alarm systems to obtain revocable permits without fee.



§ 17-40-107 - Introduction of evidence -- Effect of violations.

The introduction of evidence in all courts in Arkansas shall not be affected by violations of this chapter.






Subchapter 2 - -- Arkansas Board of Private Investigators and Private Security Agencies

§ 17-40-201 - Creation.

The Arkansas Board of Private Investigators and Private Security Agencies is created to carry out the functions and duties conferred on it by this chapter.



§ 17-40-202 - Members -- Qualifications.

(a) The Arkansas Board of Private Investigators and Private Security Agencies shall be composed of seven (7) members as follows:

(1) One (1) citizen who is not registered under this chapter and who is not employed by the same person as any other member of the board, appointed by the Governor from a list of three (3) names submitted by the Arkansas Sheriffs Association, subject to confirmation by the Senate;

(2) One (1) municipal law enforcement officer or his or her designee, appointed by the Governor from a list of three (3) names submitted by the Arkansas Municipal Police Association, subject to confirmation by the Senate;

(3) One (1) member who is registered under this chapter, who is a Class A or Class D licensee, who has been engaged for a period of five (5) consecutive years as a private investigator, and who is not employed by the same person as any other member of the board, appointed by the Governor, subject to confirmation by the Senate;

(4) One (1) member who is registered under this chapter, who has been employed for a period of five (5) consecutive years by a security services contractor, and who is not employed by the same person as any other member of the board, appointed by the Governor, subject to confirmation by the Senate;

(5) One (1) polygraph examiner who is registered under § 17-39-101 et seq., who has been engaged for a period of five (5) consecutive years as a polygraph examiner, and who is not employed by the same person as any other member of the board, appointed by the Governor, subject to confirmation by the Senate;

(6) One (1) member in business with contract security service responsibilities that does not hold a license under this chapter, appointed by the Governor from a list of three (3) names submitted by the Arkansas Chapter of the American Society of Industrial Security, subject to confirmation by the Senate; and

(7) One (1) member who is registered under this chapter, who has been engaged for a period of five (5) consecutive years in the alarms systems profession, and who is not employed by the same person as any other member of the board, appointed by the Governor, subject to confirmation by the Senate.

(b) The experience qualifications prescribed for membership on the board in subsection (a) of this section shall be satisfied by experience of five (5) years in the particular field as a police officer in the State of Arkansas or in the armed forces of the United States, or both.



§ 17-40-203 - Members -- Terms -- Removal -- Vacancies -- Compensation.

(a) Members of the Arkansas Board of Private Investigators and Private Security Agencies shall serve four-year terms.

(b) No member shall serve two (2) consecutive terms.

(c) Each member, unless removed by the Governor, shall hold office until his or her successor is appointed and qualified.

(d) Any member who fails to attend two (2) or more consecutive meetings of the board without reasonable cause may be removed by the Governor.

(e) The Governor shall fill all vacancies occurring among appointed members of the board, subject to confirmation by the Senate, with appointments for the duration of the unexpired term.

(f) The members of the board shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 17-40-204 - Administrator.

(a) The position of Administrator of the Arkansas Board of Private Investigators and Private Security Agencies is created. The Director of the Department of Arkansas State Police, or his or her designated representative, shall serve as the administrator. The administrator shall not be a member of the Arkansas Board of Private Investigators and Private Security Agencies, shall perform such duties as may be prescribed by the board, and shall have no financial or business interests, contingent or otherwise, in any security services contractor or investigating company.

(b) All legal process and all documents required by law to be served upon or filed with the board shall be served or filed with the administrator at the designated office of the board.

(c) All official records of the board or affidavits by the administrator as to the content of the records shall be prima facie evidence of all matters required to be kept by the board.



§ 17-40-205 - Employees.

The number of employees and the salary of each shall be fixed by the General Assembly.



§ 17-40-206 - Organization and proceedings.

(a) The Arkansas Board of Private Investigators and Private Security Agencies shall elect from among its members a chair, vice chair, and secretary to serve one-year terms commencing on January 1 of each year. The chair or, in his or her absence, the vice chair shall preside at all meetings of the board and perform the other duties prescribed in this chapter.

(b) The board shall meet at regular intervals to be decided by a majority vote of the board.

(c) At the first meeting, the board shall specify the date and place of the first examinations for licenses to be held.

(d) A majority of the board constitutes a quorum to transact business.

(e) The board shall adopt a seal, the form of which it shall prescribe.

(f) The board shall be governed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-40-207 - Powers and duties.

(a) The Arkansas Board of Private Investigators and Private Security Agencies shall have the following powers and duties:

(1) To determine the qualifications of licensees, registrants, and commissioned security officers as provided in this chapter;

(2) To investigate alleged violations of the provisions of this chapter and of any rules and regulations adopted by the board;

(3) To promulgate reasonable rules and regulations in the manner provided by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.; and

(4) To establish and enforce standards governing the safety and conduct of persons licensed, registered, and commissioned under the provisions of this chapter, including authority to adopt a rule to prohibit such persons from using any metallic insignia or identification badge.

(b) In the conduct of any investigation conducted under the provisions of this chapter, the board may issue subpoenas to compel the attendance of witnesses and the production of pertinent books, accounts, records, and documents. The officer conducting a hearing may administer oaths and may require testimony or evidence to be given under oath.



§ 17-40-208 - Training of personnel.

(a) The Arkansas Board of Private Investigators and Private Security Agencies shall establish training programs to be conducted by agencies and institutions approved by the board.

(b) The basic training course approved by the board may include the following:

(1) Legal limitations on the use of firearms and on the powers and authority of the private security officer;

(2) Familiarity with this chapter;

(3) Field note taking and report writing;

(4) Range firing and procedure and handgun safety and maintenance; and

(5) Any other topics of security officer training curriculum which the board deems necessary.

(c) The board shall promulgate all rules necessary to administer the provisions of this section concerning the training requirements of this chapter.

(d) When an individual meets the training requirements approved by the board, that individual shall not be required to be trained over again until the private security officer's or commissioned security officer's renewal training is required, which is two (2) years after the private security officer or commissioned security officer is licensed, regardless of the company by which the private security officer or commissioned security officer is employed or trained.



§ 17-40-209 - Fees -- Disposition of funds.

(a) It is the intent of the General Assembly that the cost of the investigating and licensing of private investigators and private security agencies as authorized by this chapter be borne by the individuals and agencies so licensed.

(b) To assure that such an intent is carried out, the expenditure for personal services and operating expenses associated with the investigating and licensing of agencies and individuals required to be licensed under the provisions of this chapter shall be limited in the aggregate to the amount deposited into the State Treasury to the credit of the Department of Arkansas State Police Fund from license and registration fees of the individuals and agencies.

(c) In order to provide sufficient revenues to carry out the duties and functions prescribed by this chapter, the Arkansas Board of Private Investigators and Private Security Agencies is authorized to levy fees for licenses as authorized by this chapter in such amounts as may be deemed necessary and proper by the board.

(d) A delinquency fee shall be provided by the board.

(e) (1) All funds received by the board shall be deposited into the State Treasury as special revenues to the credit of the fund.

(2) Money remaining at the end of the fiscal year shall not revert to any other fund but shall carry over to the next fiscal year.






Subchapter 3 - -- License, Registration, and Commissions

§ 17-40-301 - Unlawful acts.

(a) No licensee or officer, director, partner, manager, or employee of a licensee shall knowingly make any false report to his or her employer or client for whom information was being obtained.

(b) No written report shall be submitted to a client except by the licensee, manager, or a person authorized by one (1) or either of them. The person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in a report are true and correct.

(c) No licensee, or officer, director, partner, manager, or employee of a licensee, except full-time police officers, shall use a title, wear a uniform, use an insignia, use an identification, or make any statement with the intent to give the impression that he or she is connected in any way with the federal government, a state government, county government, city government, or any political subdivision of a state government.

(d) It is unlawful and punishable as provided in § 17-40-104 for any person to represent falsely that he or she is employed by a licensee.

(e) It shall be unlawful and punishable as provided in § 17-40-104 for any state, county, or municipal government, or political subdivision of either, to install, service, maintain, monitor, operate, sell, or lease as lessor any burglar alarm system, fire alarm system, or other electronic security system on private property if a private contractor licensed to do business within the county or municipality offers such systems or services to the public within such a county or municipality. The provisions of this section shall not prohibit a county or municipal government from installing, servicing, maintaining, or operating a burglar alarm system or fire alarm system on any property owned or leased by such a county or municipal government.

(f) No person shall program an automatic dialing device to call any law enforcement agency, fire department, emergency health service, or any state, city, or county agency, without prior approval of the Arkansas Board of Private Investigators and Private Security Agencies.

(g) No licensee shall contract or subcontract with any unlicensed entity that performs a service that is required to be licensed by this chapter.



§ 17-40-305 - License required.

It shall be unlawful and punishable as provided in § 17-40-104 for any person to engage in the business of, or perform any service as, a private investigator, security services contractor, or alarm systems company, or to offer his or her services in those capacities or engage in any business or business activity required to be licensed by this chapter unless he or she has obtained a license under the provisions of this chapter.



§ 17-40-306 - License -- Applicant qualifications.

(a) Unless the requirement is waived by the Arkansas Board of Private Investigators and Private Security Agencies, an applicant for a license or his or her manager must:

(1) Be at least twenty-one (21) years of age;

(2) Be a high school graduate or its equivalent if the applicant is a manager of an investigations company or an individual applying for an investigations company license;

(3) Not have been found guilty of or pleaded guilty or nolo contendere to any:

(A) Felony, Class A misdemeanor, crime involving an act of violence, or any crime involving moral turpitude in any court in the State of Arkansas for which a pardon has not been granted;

(B) Felony, Class A misdemeanor or an offense of a comparable level, crime involving an act of violence, or any crime involving moral turpitude in any court in another state for which a pardon has not been granted; or

(C) Felony, Class A misdemeanor or an offense of a comparable level, crime involving an act of violence, or any crime involving moral turpitude in a military or federal court for which a pardon has not been granted;

(4) Not have been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease and not have been restored;

(5) Not be suffering from habitual drunkenness or from narcotics addiction or dependence;

(6) Not have been discharged from the armed services of the United States under other than honorable conditions;

(7) Be of good moral character; and

(8) Be in compliance with any other reasonable qualifications that the board may fix by rule.

(b) (1) An applicant who applies for a license to engage in the business of an investigations company or his or her manager shall have:

(A) Two (2) consecutive years' experience prior to the date of the application in the investigative field as an agent, employee, manager, or owner of an investigations company;

(B) Been licensed under Acts 1965, No. 447 [repealed];

(C) Two (2) years' experience as a licensed bail bondsman and a baccalaureate degree from a four-year institution of higher education; or

(D) Satisfied such other requirements as may be set by the board.

(2) The experience of the applicant must be reviewed by the board and determined to be adequate to qualify the applicant to engage in the business of an investigations company.

(c) An applicant who applies for a license to engage in the business of a security services contractor or his or her manager shall have two (2) consecutive years' experience prior to the date of application in the security services field as an agent, employee, manager, or owner of a security services contractor company, or the applicant or his or her manager shall have been licensed under Acts 1973, No. 605 [repealed], or shall satisfy such other requirements as may be set by the board.



§ 17-40-307 - License -- Application and examination.

(a) An application for a license under this chapter shall be in the form prescribed by the Arkansas Board of Private Investigators and Private Security Agencies. The application shall include:

(1) The full name and business address of the applicant;

(2) The name under which the applicant intends to do business;

(3) A statement as to the general nature of the business in which the applicant intends to engage;

(4) A statement as to the classification under which the applicant desires to be qualified;

(5) The full name and residence address of each of the applicant's partners, officers, directors, and its manager, if the applicant is an entity other than an individual;

(6) Two (2) recent photographs, of a type prescribed by the board, of the applicant, if the applicant is an individual, or of each officer and of each partner or shareholder who owns a twenty-five percent (25%) or greater interest in the applicant, if the applicant is an entity;

(7) Two (2) classifiable sets of fingerprints of the applicant, if the applicant is an individual, or of each officer and of each partner or shareholder who owns a twenty-five percent (25%) or greater interest in the applicant, if the applicant is an entity;

(8) A verified statement of his or her experience qualifications;

(9) A verified statement disclosing any record of convictions of the applicant of a felony, Class A misdemeanor, a crime involving an act of violence, or any crime involving moral turpitude; and

(10) Such information as may be required by the board which would show that the applicant is honest, trustworthy, and of good character.

(b) An application for a license under this chapter shall include the social security number of the one making the application.

(c) The board may require an applicant or his or her manager to demonstrate qualifications by an examination to be determined by the board or show proof of other qualifications as may be determined by the board.

(d) Payment of the application fee prescribed by this chapter entitles the applicant or his or her manager to one (1) examination without further charge. If the person fails to pass the examination, he or she shall not be eligible for any subsequent examination except upon payment of the reexamination fee which shall be set by the board in an amount not in excess of the renewal fee for the license classification for which license application was originally made.

(e) (1) Each first-time applicant and applicant for license renewal shall be required to apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(2) The check shall conform to applicable federal standards and shall include the taking of fingerprints as required in subdivision (a)(7) of this section.

(3) The applicant shall sign a release of information to the board and shall be responsible for the payment of any fee associated with the criminal background check.

(4) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all releasable information obtained concerning the applicant.



§ 17-40-308 - License -- Insurance prerequisite.

(a) No Class B, Class C, or general license shall be issued to a company under this chapter unless the applicant files with the Arkansas Board of Private Investigators and Private Security Agencies proof of a policy of continuing public liability insurance in a sum not less than five hundred thousand dollars ($500,000), conditioned to compensate any person for damages, including, but not limited to, bodily injury, caused by wrongful acts of the principal or its servants, officers, agents, and employees in the conduct of any business licensed by this chapter.

(b) No Class B or Class C license shall be issued to an armored car company unless the applicant files with the board proof of a valid and continuing policy of armored car cargo insurance protecting customers' valuables in a sum not less than five hundred thousand dollars ($500,000).

(c) (1) All Class E licensees shall maintain in force at all times while licensed a public liability insurance policy, with minimum limits of liability of three hundred thousand dollars ($300,000). All Class F licensees shall maintain in force at all times while licensed a public liability insurance policy, with minimum limits of liability of one hundred thousand dollars ($100,000).

(2) All alarm systems businesses which issue Underwriters' Laboratories certificates for local mercantile, central station, or police connected alarms shall maintain in force at all times a public liability insurance policy in an amount of at least three hundred thousand dollars ($300,000).

(3) Proof of such insurance must be provided to the board upon request.

(4) This section will not pertain to alarm systems businesses that do not sell, install, or service alarm systems.



§ 17-40-309 - License -- Classifications.

(a) No person may engage in any operation outside the scope of the person's license.

(b) For the purpose of defining the scope of licenses, the following license classifications are established:

(1) Class A: Investigations company license, covering operations as defined in § 17-40-102(13);

(2) Class B: Security services contractor license, covering operations as defined in § 17-40-102(26);

(3) Class C: Covering the operations included within Class A and Class B;

(4) Class D: A single individual operating as an investigations company with no other employees required to be licensed or registered under this chapter;

(5) (A) Class E Level 1: Alarm systems company license, covering operations as defined in § 17-40-102(5). Fire alarm license is restricted to structures for which applicable building and life safety codes do not mandate the installation of fire alarm systems, one-family or two-family dwellings classified as "Group R-3" in the Arkansas Fire Prevention Code.

(B) Class E Level 2: Alarm systems company license covering operations as defined in § 17-40-102(5). Fire alarm license is restricted to structures for which applicable building and life safety codes do not mandate the installation of fire alarm systems, one-family and two-family dwellings classified as "Group R-3"; "Group R-1", except buildings with three (3) or more stories; "Group R-2", except buildings with three (3) or more stories; "Group A", except those that exceed fifteen thousand square feet (15,000 sq.ft.); "Group B", except "highrise"; "Group E", except those that exceed fifteen thousand square feet (15,000 sq.ft.); "Group F"; "Group M"; and "Group S" in the Arkansas Fire Prevention Code.

(C) Class E Level 3: Alarm systems company license covering operations as defined in § 17-40-102(5). Fire alarm license is unrestricted.

(D) Class E-M: Alarm systems company license covering only monitoring as defined in § 17-40-102(5).

(E) Class E-S: A single-station alarm systems company license covering operations as defined by § 17-40-102(27). Fire alarm license is restricted to one-family and two-family dwellings.

(F) Class F-S: A single-station alarm systems company license covering operations as defined by § 17-40-102(27) with no more than five (5) registered employees required to be registered under this chapter. Fire alarm license is restricted to one-family and two-family dwellings;

(6) (A) Class F: An alarm systems company license covering operations as defined in § 17-40-102(5) with no more than five (5) employees required to be registered under this chapter. Fire alarm license is restricted to structures for which applicable building and life safety codes do not mandate installation of fire alarm systems and one-family and two-family dwellings classified as "Group R-3" in the Arkansas Fire Prevention Code.

(B) Class F-M: Alarm systems company license covering only monitoring as defined in § 17-40-102(5) with no more than five (5) persons required to be registered under this chapter; and

(7) General: Covering the operations included within Class A, Class B, and Class E.

(c) A person licensed only as a security services contractor may not make any investigation except as incidental to the theft, loss, embezzlement, misappropriation, or concealment of any property which the person has been hired or engaged to protect.



§ 17-40-310 - License -- Form.

A license when issued shall be in the form prescribed by the Arkansas Board of Private Investigators and Private Security Agencies, and shall include:

(1) The name of the licensee;

(2) The name under which the licensee is to operate; and

(3) The number and date of issuance of the license.



§ 17-40-311 - License -- Assignability.

A license issued under this chapter is not assignable.



§ 17-40-312 - License -- Termination.

(a) The Arkansas Board of Private Investigators and Private Security Agencies shall prescribe by rule the procedure under which a license issued under this chapter may be terminated.

(b) The fee for the termination of a license under this chapter shall be established by the board in an amount not to exceed five dollars ($5.00).



§ 17-40-313 - License -- Expiration and renewal.

(a) Licenses issued under this chapter expire one (1) year after the date of issuance if not renewed. To renew an unexpired license, the licensee, on or before the date on which it would otherwise expire, shall apply for renewal on a form prescribed by the Arkansas Board of Private Investigators and Private Security Agencies, and pay the renewal fee prescribed by this chapter. On renewal, a renewal license shall be issued to the licensee.

(b) Renewal of a license shall not prohibit the bringing of disciplinary proceedings for an act committed before the effective date of the renewal.

(c) A suspended license is subject to expiration and shall be renewed as provided in this chapter. However, renewal does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity or in any other activity or conduct in violation of the order or judgment by which the license was suspended.

(d) It shall be unlawful for a suspended license holder or its employee to operate while the license is suspended.

(e) A license which is not renewed within two (2) years after its expiration may not be renewed, restored, reinstated, or reissued thereafter.

(f) The holder of the license may obtain a new license only on compliance with all of the provisions of this chapter relating to the issuance of an original license.



§ 17-40-314 - Licenses -- Managers.

(a) (1) The business of each licensee, other than in instances in which the licensee company is owned and operated by the same individual who meets the qualifications of a manager, shall be operated under the direction and control of at least one (1) manager.

(2) Licensees in instances in which the licensee company is owned and operated by the same individual who meets the qualifications of a manager shall not be required to obtain a manager's license.

(b) No person shall act as a manager of a licensee until he or she has:

(1) Demonstrated his or her qualifications by a written examination; and

(2) Made a satisfactory showing to the Arkansas Board of Private Investigators and Private Security Agencies that he or she has the qualifications prescribed by § 17-40-306 and that none of the facts stated in § 17-40-350(a) exist as to him or her.

(c) It shall be unlawful and punishable as provided in § 17-40-104 for any individual to make application to the board as manager or to serve as manager of an investigations company, security services contractor, or alarm systems company unless the individual intends to maintain a supervisory position on a daily basis for the investigations company, security services contractor, or alarm systems company.

(d) If the manager, who has qualified as provided in this section, ceases to be manager for any reason whatsoever, the licensee shall notify the board in writing within fourteen (14) days from the cessation. If notice is given, the license shall remain in force for a reasonable length of time to be determined by the rules of the board pending the qualification, as provided in this chapter, of another manager. If the licensee fails to notify the board within the fourteen-day period, his or her license shall be subject to suspension or revocation.



§ 17-40-315 - Duties of licensee.

(a) Each licensee shall maintain a record containing the information relative to his or her employees as may be prescribed by the Arkansas Board of Private Investigators and Private Security Agencies.

(b) At all times a licensee shall be legally responsible for the good conduct in the business of each employee, including his or her manager.

(c) Any licensed entity finding a violation of this chapter shall report the violation to the local authority and to the board.



§ 17-40-316 - Licenses -- Change of address, name, or officers.

(a) Notification to the Arkansas Board of Private Investigators and Private Security Agencies shall be made within fourteen (14) days after:

(1) The change of address of the principal place of business of a licensee;

(2) The change of address of a branch office; or

(3) The change of a business name under which a licensee does business.

(b) A licensee shall, within fourteen (14) days after the change, notify the board of:

(1) Any and all changes of his or her address;

(2) The change of the name under which he or she does business; and

(3) Any changes in its officers or partners.



§ 17-40-317 - Licensees -- Windup period.

When the individual on the basis of whose qualifications a license under this chapter has been obtained ceases to be connected with the licensee for any reason whatsoever, the business may be carried on for a temporary period under such terms and conditions as the Arkansas Board of Private Investigators and Private Security Agencies shall provide by regulation.



§ 17-40-318 - Training requirements for alarm system business.

(a) The licensee or his or her manager of a Class E Level 1 and Class F license shall show proof of National Burglar and Fire Alarm Association Level 2 certification or board-approved equivalent. The licensee or his or her manager for a Class E Level 1 shall have two (2) years from July 30, 1999, to obtain the aforementioned certification. An applicant for a Class E Level 1 and Class F license or his or her manager applicant shall show proof of National Burglar and Fire Alarm Association Level 2 certification or board-approved equivalent before the license may be issued.

(b) The licensee or his or her manager of a Class E Level 2 license shall show proof of National Burglar and Fire Alarm Association Level 2, National Institute for Certification in Engineering Technologies Level II certification or board-approved equivalent. The licensee or his or her manager shall have two (2) years from July 30, 1999, to obtain the aforementioned certification. An applicant for a Class E Level 2 license or his or her manager applicant shall show proof of National Burglar and Fire Alarm Association Level 2 certification, National Institute for Certification in Engineering Technologies Level II certification or board-approved equivalent before the license may be issued.

(c) The licensee or his or her manager of a Class E Level 3 license shall show proof of National Institute for Certification in Engineering Technologies Level III, National Burglar and Fire Alarm Association Level 2 and Practical Fire Alarm Course, or board-approved equivalent. The licensee or his or her manager shall have two (2) years from July 30, 1999, to obtain the aforementioned certification. An applicant for a Class E Level 3 license or his or her manager applicant shall show proof of National Burglar and Fire Alarm Association Level 2 and Practical Fire Alarm Course, National Institute for Certification in Engineering Technologies Level III, or board-approved equivalent before the license may be issued.

(d) All persons applying for a license as an alarm system company or his or her manager applicant shall successfully complete the examination as manager under the provisions of this chapter and the Arkansas Board of Private Investigators and Private Security Agencies' rules and regulations.

(e) All applicants for licensure shall meet other reasonable qualifications as may be adopted by the board.

(f) The licensee or the licensee's manager of a Class E-S or Class F-S license shall demonstrate that he or she is knowledgeable in fire protection and the proper use and placement of single-station fire and heat detectors by satisfactorily completing an examination to be approved by the board on the single-station portion of the Household Fire Warning Protection provision of the National Fire Protection Association, 72 Code Book, as it exists on January 1, 2001, and the Arkansas Fire Code as it pertains to single-station fire detection devices.



§ 17-40-325 - Registration required.

Every employee of a licensee who is employed as a private investigator, manager, private security officer, commissioned security officer, alarm systems technician, alarm systems monitor, alarm systems apprentice, registrant private investigator, or alarm systems agent must be registered with the Arkansas Board of Private Investigators and Private Security Agencies within fourteen (14) calendar days after the commencement of the employment.



§ 17-40-326 - Registration -- Applicant qualifications.

(a) The minimum age of a person registered as a private investigator, security officer, alarm agent, alarm technician, alarm monitor, alarm supervisor, or alarm apprentice under this subchapter shall be eighteen (18) years of age.

(b) The Arkansas Board of Private Investigators and Private Security Agencies may promulgate by rule any additional qualifications for an individual registered under this subchapter as a private investigator, manager, private security officer, branch office manager, alarm monitor, alarm supervisor, alarm apprentice, or alarm systems agent, which may include provision for apprenticeship programs.



§ 17-40-327 - Registration -- Application.

The application for registration shall be verified and shall include all of the following:

(1) The full name, residence address, residence telephone number, date and place of birth, and the social security number of the employee;

(2) The name and address of the employer, the date the employment commenced, and a letter from the licensee requesting that the employee be registered under his or her license;

(3) The title of the position occupied by the employee and a description of his or her duties;

(4) Two (2) recent photographs of the employee of a type prescribed by the Arkansas Board of Private Investigators and Private Security Agencies and two (2) classifiable sets of his or her fingerprints;

(5) (A) A verified statement disclosing any record of convictions or pleas of guilty or nolo contendere of the applicant of a felony, a Class A misdemeanor, a crime involving an act of violence, or any crime involving moral turpitude.

(B) The verified statement shall be obtained from the Identification Bureau of the Department of Arkansas State Police after a state and national criminal background check has been conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(C) The check shall conform to applicable federal standards and shall include the taking of fingerprints as required in § 17-40-307(a)(7).

(D) The applicant shall sign a release of information to the board and shall be responsible for the payment of any fee associated with the criminal background check.

(E) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all releasable information obtained concerning the applicant; and

(6) Other information, evidence, statements, or documents required by the board.



§ 17-40-328 - Registration fee.

The Arkansas Board of Private Investigators and Private Security Agencies is authorized to levy fees for registration as authorized by this chapter in such amounts as may be deemed necessary and proper by the board.



§ 17-40-329 - Registration -- Issuance of identification card -- Transfer and fee -- Cancellation.

(a) An identification card of such size, design, and content as may be determined by the Arkansas Board of Private Investigators and Private Security Agencies shall be issued to each registrant under this chapter. The date of expiration shall be noted on the identification card. The identification card shall contain a photograph and the name of the agency.

(b) The registration of each registrant, private security officer, alarm systems technician, alarm systems monitor, alarm systems apprentice, registrant private investigator, or alarm systems agent expires two (2) years from the date of issuance and is valid regardless of the security company, alarm company, or investigative company by which the registrant, commissioned security officer, alarm systems technician, alarm systems monitor, alarm systems apprentice, registrant private investigator, or alarm systems agent is employed.

(c) When an individual to whom a registration has been issued terminates his or her position, he or she shall return the identification card to the licensee within five (5) days after his or her date of termination.

(d) When an individual to whom a registration has been issued terminates his or her employment with a company, he or she, prior to becoming employed with a different agency, must notify the board in writing and pay a transfer fee.

(e) Within seven (7) days after the licensee has received the identification of a terminated registered employee, the licensee shall mail or deliver the identification card to the board for cancellation, along with a letter from the licensee stating:

(1) The date the registered employee terminated;

(2) The date the licensee received the identification card of the terminated registered employee; and

(3) The cause for which or the conditions under which the registered employee terminated.



§ 17-40-335 - Security officer's commission required.

It is unlawful and punishable as provided in § 17-40-104:

(1) For a person to employ an individual as a private security officer and knowingly authorize or permit him or her to carry a firearm during the course of performing his or her duties as a private security officer if the Arkansas Board of Private Investigators and Private Security Agencies has not issued him or her a security officer commission under § 17-40-336;

(2) For an individual employed as a private security officer to knowingly carry a firearm during the course of performing his or her duties as a private security officer if the board has not issued him or her a security officer commission under § 17-40-336; or

(3) For any person to hire or employ an individual or for any individual to accept employment in the capacity of a private security officer to carry a firearm in the course and scope of his or her duties unless the private security officer is issued a security officer commission by the board.



§ 17-40-336 - Commission -- Geographical scope.

(a) With the concurrence of the Department of Arkansas State Police, the Arkansas Board of Private Investigators and Private Security Agencies may issue a security officer commission to an individual employed as a uniformed private security officer, provided that the geographical scope of the security officer commission is restricted to one (1) named county in the state and all counties contiguous to the named county, except as allowed in subsection (b) of this section.

(b) With the concurrence of the department, the board may issue a security officer commission that is broader in geographical scope within the state than that specified in subsection (a) of this section if the broader scope is shown to be in the public interest and necessary to the performance of the duties of the private security officer.



§ 17-40-337 - Commission -- Applicant qualifications.

(a) No security officer commission may be issued to any individual who:

(1) Is under twenty-one (21) years of age;

(2) Has been found guilty of or who has pleaded guilty or nolo contendere to any felony in any:

(A) Court in the State of Arkansas for which a pardon has not been granted;

(B) Court in another state for which a pardon has not been granted; or

(C) Military or federal court for which a pardon has not been granted; or

(3) Has committed any act which if committed by a licensee would be grounds for suspension or revocation of a license under this chapter.

(b) The Arkansas Board of Private Investigators and Private Security Agencies shall not issue a security officer commission to an applicant employed by a licensee or the security department of a private business unless the applicant submits evidence satisfactory to the board that he or she meets all qualifications established by this chapter and by the rules of the board.



§ 17-40-338 - Commission -- Armored car company employees.

(a) With the concurrence of the Department of Arkansas State Police, the Arkansas Board of Private Investigators and Private Security Agencies shall issue a security officer commission to a qualified employee of an armored car company that is a carrier that has a permit from the proper federal or state regulatory authority to conduct the armored car business in accordance with the permit or certificate.

(b) A security officer commission issued to an employee of an armored car company shall be broad enough in its geographical scope to cover the county or counties in this state in which the armored car company has a permit or certificate to conduct its business.



§ 17-40-339 - Commission -- Processing of applications.

(a) The Arkansas Board of Private Investigators and Private Security Agencies shall send a copy of each application for a security officer commission to the sheriff of the county and the chief of police of the principal city of the county in which the applicant resides.

(b) A sheriff or chief of police who wishes to object to the issuance of a security officer commission to a particular applicant may do so by mailing or otherwise delivering, within twenty (20) days after the date the notice was mailed to him or her, a written statement of his or her objection and his or her reasons to the board.

(c) In its discretion, the board may set the matter for a hearing if an objection is timely filed.



§ 17-40-340 - Commission -- Issuance of identification card.

(a) Each security officer commission issued under this section shall be in the form of an identification card designed by the Arkansas Board of Private Investigators and Private Security Agencies and shall identify the licensee and the security department of a private business by whom the holder of the security officer commission is employed.

(b) No charge shall be imposed for the identification card.



§ 17-40-342 - Commission -- Termination.

If the holder of a license, registration, or commission terminates his or her employment with the licensee or the security department of a private business, he or she shall return the identification card to the Arkansas Board of Private Investigators and Private Security Agencies within seven (7) days of the date of termination of the employment.



§ 17-40-343 - Commission -- Expiration.

A security officer commission expires two (2) years after the date it is issued.



§ 17-40-344 - Commission -- Suspension or denial.

The Administrator of the Arkansas Board of Private Investigators and Private Security Agencies may suspend or deny a security officer commission if the holder or applicant is indicted or arrested for a felony, a Class A misdemeanor, a crime involving an act of violence, or a crime involving moral turpitude.



§ 17-40-350 - License, registration, or commission -- Grounds for disciplinary action.

(a) The Arkansas Board of Private Investigators and Private Security Agencies may revoke, place on probation, or suspend any registration, license, or security officer commission and may either fine in an amount not to exceed one thousand dollars ($1,000) for each violation of this chapter or reprimand any registrant, licensee, or commissioned security officer, or both, or the board may deny an application for a registration, license, or security officer commission, or renewal thereof, on proof that the applicant, licensee, commissioned security officer, or registrant has:

(1) Violated any provision of this chapter or violated any of the rules and regulations promulgated under this chapter;

(2) Been found guilty of or pleaded guilty or nolo contendere to any:

(A) Felony, Class A misdemeanor, crime involving an act of violence, or crime involving moral turpitude by any court in the State of Arkansas for which a pardon has not been granted;

(B) Felony, Class A misdemeanor or an offense of a comparable level, any crime involving an act of violence, or any crime involving moral turpitude in any court in another state for which a pardon has not been granted; or

(C) Felony, Class A misdemeanor or an offense of a comparable level, any crime involving an act of violence, or any crime involving moral turpitude in a military or federal court for which a pardon has not been granted;

(3) Practiced fraud, deceit, or misrepresentation;

(4) Made a material misstatement in the application for or renewal of a license, registration, or security officer commission; or

(5) Demonstrated incompetence or untrustworthiness in his or her actions.

(b) The Administrator of the Arkansas Board of Private Investigators and Private Security Agencies may summarily suspend, for no more than sixty (60) days, any registration or commission if it is shown that the health, safety, or welfare of the public is endangered.

(c) (1) The board may suspend any registration, license, or commission on conviction in this state or any other state or territory of the United States or in any foreign country, of a felony, a Class A misdemeanor, a crime involving an act of violence, or a crime involving an act of moral turpitude for a period not exceeding sixty (60) days pending a hearing and a determination of charges.

(2) If the licensee is a corporation, proof of actual participation and knowledge on the part of the registrant is required.

(3) If the hearing is adjourned at the request of the registrant or licensee, the suspension may be continued for the additional period of the adjournment.



§ 17-40-351 - License, registration, or commission -- Procedure for denial.

(a) The Administrator of the Arkansas Board of Private Investigators and Private Security Agencies shall have the authority to deny the issuance of a license, registration, or commission.

(b) He or she shall notify the applicant of his or her decision in writing.

(c) The applicant may appeal the decision to the Arkansas Board of Private Investigators and Private Security Agencies, provided he or she perfects the appeal within ten (10) days of his or her notice of rejection.

(d) The board shall hear his or her appeal within sixty (60) days.



§ 17-40-352 - License, registration, or commission -- Record of denial, revocation, or suspension.

(a) In the event that the Arkansas Board of Private Investigators and Private Security Agencies denies the application or revokes or suspends any license, security officer commission, or registration, or imposes any reprimand or fine the board's determination shall be in writing and officially signed.

(b) The original copy of the determination, when signed, shall be filed with the board. Copies shall be mailed to the applicant, licensee, commissioned security officer, or registrant and to the complainant within two (2) days after the filing.



§ 17-40-353 - Reciprocity.

Any person who is licensed under the laws of another state or territory of the United States as a security services contractor, private investigator, or alarm systems company may apply for a license in this state upon production of satisfactory proof that:

(1) The other state or territory grants similar reciprocity to license holders of this state;

(2) The requirements for licensing in the particular state or territory were at the date of the applicant's licensing substantially equivalent to the requirements now in effect in this state;

(3) The applicant meets all the qualifications for the particular license of § 17-40-306 and pays the fees specified for the particular license in § 17-40-209; and

(4) The applicant meets other reasonable qualifications as may be adopted by the Arkansas Board of Private Investigators and Private Security Agencies for reciprocity.



§ 17-40-354 - Fingerprint cards.

The Identification Bureau of the Department of Arkansas State Police may retain the fingerprint card collected for each individual who is fingerprinted under this chapter.









Chapter 41 - Professional Fund Raisers and Solicitors



Chapter 42 - Real Estate License Law

Subchapter 1 - -- Real Estate License Law -- General Provisions

§ 17-42-101 - Title.

This chapter shall be known as the "Real Estate License Law".



§ 17-42-102 - Legislative findings and intent.

The legislature finds that it is necessary to regulate the practice of real estate brokers and salespersons in order to protect the public health, safety, and welfare. It is the legislature's intent that only individuals who meet and maintain minimum standards of competence and conduct may provide service to the public.



§ 17-42-103 - Definitions.

As used in this chapter:

(1) (A) "Associate broker" means an individual who has a broker's license and who is employed by a principal broker, or is associated with a principal broker as an independent contractor, and who participates in any activity described in subdivision (9) of this section while under the supervision of a principal broker or executive broker.

(B) An associate broker shall have no supervisory authority over any other licensee;

(2) "Branch office" means a real estate principal broker's office other than his or her principal place of business;

(3) "Classroom hour" means a period of at least fifty (50) minutes, but not more than sixty (60) minutes, of actual classroom instruction with the instructor present;

(4) "Continuing education" means postlicensure education derived from participation in courses in real estate-related subjects that have been approved by the State Board of Private Career Education or that are not required to be approved by the board;

(5) "Continuing education unit" means a period of ten (10) contact hours of actual classroom instruction with the instructor present;

(6) (A) "Executive broker" means an individual who:

(i) Has a broker's license;

(ii) Is employed by a principal broker or associated with a principal broker as an independent contractor; and

(iii) Participates in any activity described in subdivision (9) of this section while under the supervision of a principal broker.

(B) An executive broker may supervise associate brokers and salespersons;

(7) (A) "Licensee" means an individual who holds any type of license issued by the Arkansas Real Estate Commission.

(B) "Licensee" includes a principal broker, an executive broker, an associate broker, and a salesperson.

(C) This chapter does not preclude a licensee from:

(i) Doing business as a professional corporation under § 4-29-101 et seq.; or

(ii) Receiving payment from a real estate firm or principal broker of an earned commission to the licensee's legal business entity if the licensee earned the commission on behalf of the real estate firm or principal broker;

(8) "Participate in a real estate auction" means to do any act or conduct for compensation or the expectation of compensation and designed, intended, or expected to affect the bidding or results of a real estate auction, including without limitation serving as an auctioneer or ringman or encouraging, soliciting, or receiving bids;

(9) "Principal broker" means an individual expecting to act or acting for another for a fee, commission, or other consideration who:

(A) Sells, exchanges, purchases, rents, or leases real estate;

(B) Offers to sell, exchange, purchase, rent, or lease real estate;

(C) Negotiates, offers, attempts, or agrees to negotiate the sale, exchange, purchase, rent, or lease of real estate;

(D) Lists, offers, attempts, or agrees to list real estate for sale, lease, or exchange;

(E) Auctions, offers, attempts, or agrees to auction real estate, or participates in a real estate auction;

(F) Buys, sells, offers to buy or sell, or otherwise deals in options on real estate or improvements to real estate;

(G) Collects, offers, attempts, or agrees to collect rent for the use of real estate;

(H) Advertises or holds himself or herself out as being engaged in the business of buying, selling, exchanging, renting, or leasing real estate;

(I) Assists or directs in the procuring of prospects calculated to result in the sale, exchange, lease, or rent of real estate;

(J) Assists or directs in the negotiation of any transaction calculated or intended to result in the sale, exchange, lease, or rent of real estate;

(K) Engages in the business of charging an advance fee in connection with any contract whereby he or she undertakes to promote the sale or lease of real estate either through its listing in a publication issued for such a purpose or for referral of information concerning the real estate to brokers, or both; or

(L) Performs any of the acts described in this subdivision (9) as an employee of or on behalf of the owner of, or any person who has an interest in, real estate;

(10) (A) "Real estate" means an interest in real property.

(B) "Real estate" includes without limitation a leasehold, time-share interval, or an interest in real property that is purchased or sold in connection with the purchase or sale of all or part of the assets, stock, or other ownership interest of a business or other organization;

(11) "Salesperson" means an individual who:

(A) Has a salesperson's license;

(B) Is employed by a principal broker or is associated with a principal broker as an independent contractor; and

(C) Participates in any activity described in subdivision (9) of this section while under the supervision of a principal broker or executive broker;

(12) "Unlicensed real estate activity" means offering or engaging in any practice, act, or operation set forth in subdivision (9) of this section without a valid active Arkansas license issued by the commission; and

(13) "Broker's price opinion" means an estimate prepared by a licensee that details the probable selling price of real estate and provides a varying level of detail about the real estate's condition, market, and neighborhood, and information about sales of comparable real estate.



§ 17-42-104 - Exemptions.

(a) This chapter does not apply to:

(1) A person not licensed under this chapter who performs any of the acts described in § 17-42-103(9) with regard to the property owned, leased, or purchased by him or her;

(2) An attorney in fact under a duly executed and recorded power of attorney from the owner or lessor authorizing the final consummation by performance of any contract for the sale, lease, or exchange of real estate, provided that the attorney in fact does not receive or have an expectation of receiving a fee, commission, or other consideration, directly or indirectly, for performing the act;

(3) An attorney at law in the performance of his or her duties as an attorney at law;

(4) A person acting as a receiver, trustee in bankruptcy, administrator, executor, or guardian, or while acting under a court order or under the authority of a will or of a trust instrument;

(5) A person acting as a resident manager when the resident manager resides on the premises and is engaged in the leasing of real property in connection with his or her employment;

(6) A person employed only at a salaried or hourly rate to engage in the leasing of real property for or on behalf of a licensed principal broker, the real estate firm of a licensed principal broker, or an owner of real estate, if the person performs one (1) or more of the following activities:

(A) Delivering a lease application, lease, or an amendment to a lease application or lease to any person;

(B) Receiving a lease application, lease, or an amendment to a lease application for delivery to the principal broker, real estate firm, or owner;

(C) Receiving a security deposit, rental payment, or any related payment for delivery to and made payable to the principal broker, real estate firm, or owner;

(D) Acting under the direct written instructions of the principal broker, real estate firm, or owner:

(i) Showing a rental unit to any person; or

(ii) Assisting in the execution of a preprinted lease or rental agreement containing terms established by the principal broker, real estate firm, or owner; or

(E) Conveying information prepared by the principal broker, real estate firm, or owner about a lease application, lease, the status of a security deposit, or the payment of rent to or from any person;

(7) An officer or employee of a federal agency or state government, or any political subdivision, in the performance or conduct of his or her official duties;

(8) A multiple listing service wholly owned by a nonprofit organization or association of real estate licensees;

(9) An officer of a corporation, a member or manager of a limited liability company, a partner of a partnership, or the equivalent of an officer of another form of business entity acting with respect to real property owned or leased by the entity or an affiliated entity under common ownership or in connection with the proposed purchase, sale, rental, or leasing of real property by the entity or affiliate if the acts are not performed by the officer, member, or partner for or in expectation of a commission or other compensation resulting solely from a successful transaction, not including profits and distributions of the entity; or

(10) A person employed primarily at a salaried or hourly rate by a corporation, limited liability company, partnership, or other business entity acting with respect to real property owned or leased by the entity or an affiliated entity under common ownership or in connection with the proposed purchase, sale, rental, or leasing of real property by the entity or affiliate if the:

(A) Acts are not performed by the employee for or in expectation of a commission or other compensation resulting solely from a successful transaction;

(B) Primary business activity of both the entity and affiliated entity is not ownership or acquisition of real estate; and

(C) Employee is not providing real estate services to or on behalf of more than one (1) entity not affiliated by common ownership.

(b) Any real estate broker licensed by the Arkansas Real Estate Commission on or before January 1, 1985, who is engaged in the sale of real estate by auction only is authorized to employ real estate salespersons to work under the license of the broker even though the broker is employed in a non-real estate-related field and is only a part-time broker.



§ 17-42-105 - Violations and criminal sanctions.

(a) It is unlawful to:

(1) Engage in unlicensed real estate activity; or

(2) Violate this chapter:

(A) Individually; or

(B) As an officer, agent, or member of a firm, corporation, partnership, copartnership, association, limited liability company, or other entity by participating in or being an accessory to a violation of this chapter by the firm, corporation, partnership, copartnership, association, limited liability company, or other entity.

(b) A commissioner of the Arkansas Real Estate Commission, the Executive Director of the Arkansas Real Estate Commission, a commissioner's designee, the Executive Director's designee, or any licensee residing in the county where the violation occurs may by affidavit institute criminal proceedings for a violation of this chapter without filing a bond for costs.

(c) The prosecuting attorney for each county shall prosecute any violation of this chapter that occurs in his or her county.

(d) A violation of this chapter is a Class D felony.



§ 17-42-106 - Injunction.

(a) If the Arkansas Real Estate Commission has reason to believe that a person has violated a provision of this chapter, the commission or its designee may bring an action in the circuit court of any county in which the person resides or does business to enjoin the person from continuing, engaging in, or doing any act or acts in furtherance of the violation.

(b) In any action under this section, the circuit court of any county in which the person resides or does business may enter a preliminary injunction, a final injunction, or an order for any other appropriate relief.



§ 17-42-107 - Capacity to sue and be sued.

(a) An action or suit shall not be instituted, nor recovery be had, in any court of this state by any person or other legal entity for compensation for performance of any acts described in § 17-42-103(9) unless at the time of offering to perform and performing any such act or procuring any promise to contract for the payment of compensation for any such contemplated act:

(1) The person holds an active license under this chapter as a principal broker; or

(2) The person or other legal entity was the owner of the real estate firm that contracted for or otherwise performed the acts for the compensation that is the subject of the action or suit through either a principal broker or a person approved by the Arkansas Real Estate Commission under § 17-42-301(f) while licensed or approved by the commission at the time of the acts.

(b) No salesperson, executive broker, or associate broker may sue in his or her own capacity for the recovery of fees, commissions, or compensation for services as a salesperson, executive broker, or associate broker unless the action is against the principal broker with whom he or she is licensed or was licensed at the time the acts were performed.

(c) (1) As used in this subsection, "systematic residential rental property inspection program" means a program that requires all persons who reside outside of the State of Arkansas and are owners of residential rental property located within the corporate limits of a municipality in this state to designate an agent for service of process.

(2) In any municipality that has established a systematic residential rental property inspection program, a licensee as defined under § 17-42-103 shall not have criminal or civil liability to the municipality, to the nonresident owner, or otherwise for any action or inaction of the municipality or owner:

(A) When acting as an agent for service of process for a nonresident owner;

(B) Arising from the agent's performance of duties as the agent for service of process; and

(C) If within three (3) business days of receipt of service of process or at other times established by ordinance in effect as of August 12, 2005, the licensee sends the service of process to the last known address of the nonresident owner.

(3) This subsection supersedes any provision of common law to the contrary.



§ 17-42-108 - Disclosure requirement.

(a) (1) In every real estate transaction involving a licensee, the licensee shall clearly disclose to all parties or to their agents which party or parties he or she is representing.

(2) A licensee may represent more than one (1) party to a real estate transaction pursuant to and subject to regulations and rules of the Arkansas Real Estate Commission.

(b) The timing, method, and other requirements of such a disclosure shall be established by the commission, and the commission shall also determine the consequences of failure to make disclosure in accordance with such requirements.



§ 17-42-109 - Civil penalties for engaging in unlicensed real estate activity.

(a) If after notice and a hearing in accordance with this chapter and the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the Arkansas Real Estate Commission finds that a person has engaged in unlicensed real estate activity, the commission may impose a civil penalty of no more than five thousand dollars ($5,000) and assess costs against the person.

(b) The fact that a person offers to engage in or offers to perform any practice, act, or operation set forth in § 17-42-103(9) without a license is prima facie evidence that the person is engaged in unlicensed real estate activity.

(c) In addition to civil penalties imposed under this section, the commission may require the person engaged in unlicensed real estate activity to reimburse any compensation, fees, or other remuneration collected during the unlicensed real estate activity.



§ 17-42-110 - Broker's price opinions.

(a) A licensee may prepare, provide, and collect a fee for issuing a broker's price opinion for:

(1) An existing or potential seller for the purposes of listing and selling real estate;

(2) An existing or potential buyer of real estate;

(3) A third party making decisions or performing due diligence related to the potential listing, offering, sale, exchange, option, lease, or acquisition price of real estate; or

(4) (A) An existing or potential lienholder.

(B) However, a broker's price opinion prepared for an existing or potential lienholder in conjunction with the purchase of a buyer's principal residence shall not be used as the primary basis to determine the value of the buyer's principal residence for the purpose of a loan origination of a residential mortgage loan secured by the buyer's principal residence.

(b) The Arkansas Real Estate Commission may prescribe rules for the preparation and issuance of a broker's price opinion.

(c) Licensees shall have the authority to prepare and provide broker price opinions pursuant to this section, notwithstanding the provisions of § 17-14-101 et seq., § 17-14-201 et seq., and § 17-14-301 et seq.

(d) A broker's price opinion or market analysis issued by a real estate licensee shall not contain the terms "market value", "appraised value", or "appraisal".






Subchapter 2 - -- Arkansas Real Estate Commission

§ 17-42-201 - Creation -- Members.

(a) (1) The Arkansas Real Estate Commission shall consist of five (5) members, appointed by the Governor for terms of three (3) years, whose terms shall begin on January 1 and end on December 31 of the third year or when their respective successors are appointed and qualified.

(2) (A) Three (3) members shall have been licensed real estate brokers or licensed real estate salespersons for not fewer than five (5) years prior to their nominations.

(B) The Governor shall appoint members to fill vacancies from a list of four (4) nominees submitted by the Arkansas Realtors Association.

(3) (A) Two (2) members shall not be actively engaged in or retired from the business of real estate.

(B) One (1) shall represent consumers, and one (1) shall be sixty (60) years of age or older and shall represent the elderly.

(C) Both shall be appointed from the state at large, subject to confirmation by the Senate, but shall not be required to be appointed from a list submitted by the Arkansas Realtors Association.

(D) The two (2) positions may not be held by the same person.

(E) Both shall be full voting members but shall not participate in the grading of examinations.

(b) Each commissioner may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-42-202 - Organization -- Employees.

(a) (1) Immediately upon the qualification of the member appointed in each year, the Arkansas Real Estate Commission shall meet and organize by selecting from its members a chair and vice chair.

(2) A simple majority shall constitute a quorum.

(3) The commission shall meet as often as necessary or desirable in order to conduct its business.

(b) (1) The commission shall employ an executive director and such staff as may be necessary to carry out the provisions of this chapter and to put into effect the rules and regulations the commission may promulgate.

(2) The executive director shall have such duties, authority, and responsibility as the commission may designate, or as necessarily implied herein.

(3) The commission shall fix the salaries of employees.



§ 17-42-203 - Powers and duties.

(a) The Arkansas Real Estate Commission may do all things necessary and convenient for carrying into effect the provisions of this chapter and may from time to time promulgate necessary or desirable rules and regulations.

(b) The commission shall have power to administer oaths.

(c) The commission shall adopt a seal with such design as it may prescribe engraved thereon.

(d) Copies of all records and papers in the office of the commission, certified and authenticated by the commission, shall be received in evidence in all courts equally and with like effect as the originals.

(e) The commission:

(1) Shall maintain in writing or in electronic format a list of the names and addresses of all active licensees licensed by it under the provisions of this chapter; and

(2) May publish in writing or in electronic format the names of all persons who have been sanctioned under § 17-42-312 or by consent order, together with other information relative to the enforcement of the provisions of this chapter as it may deem of interest to the public.

(f) The commission may conduct or assist in conducting real estate institutes and seminars and incur and pay the reasonable and necessary expenses in connection therewith. The institutes or seminars shall be open to all licensees.

(g) The commission is authorized to make reasonable charges for materials provided by the commission and for services performed in connection with providing materials.

(h) (1) The commission is authorized to establish reasonable procedures that shall be used by real estate licensees in conducting real estate auctions.

(2) For the protection of the public, real estate licensees who manage and conduct real estate auctions also shall be required to be licensed by the Auctioneer's Licensing Board.

(3) Notwithstanding subdivision (h)(2) of this section, the commission shall have sole jurisdiction over real estate licensees and their actions when managing or conducting real estate auctions.



§ 17-42-204 - Disposition of funds -- Fund created.

(a) Except as otherwise provided herein, all fees, charges, fines, and penalties collected by the Arkansas Real Estate Commission shall be deposited into a fund to be known as the "Arkansas Real Estate Commission Fund".

(b) The commission is empowered to expend funds appropriated from the Arkansas Real Estate Commission Fund for the requirements, purposes, and expenses of the commission under the provisions of this chapter.



§ 17-42-205 - Subpoenas and subpoenas duces tecum.

(a) The Arkansas Real Estate Commission shall have the power to issue subpoenas and subpoenas duces tecum in connection with both its investigations and hearings.

(b) A subpoena duces tecum may require any book, writing, document, or other paper or thing which is germane to an investigation or hearing conducted by the commission to be transmitted to the commission.

(c) (1) Service of a subpoena shall be as provided by law for the service of subpoenas in civil cases in the circuit courts of this state, and the fees and mileage of officers serving the subpoenas and of witnesses appearing in answer to the subpoenas shall be the same as provided by law for proceedings in civil cases in the circuit courts of this state.

(2) (A) The commission shall issue a subpoena or subpoena duces tecum upon the request of any party to a hearing before the commission.

(B) The fees and mileage of the officers serving the subpoena and of the witness shall be paid by the party at whose request a witness is subpoenaed.

(d) (1) In the event a person shall have been served with a subpoena or subpoena duces tecum as herein provided and fails to comply therewith, the commission may apply to the circuit court of the county in which the commission is conducting its investigation or hearing for an order causing the arrest of the person and directing that the person be brought before the court.

(2) The court shall have the power to punish the disobedient person for contempt as provided by law in the trial of civil cases in the circuit courts of this state.






Subchapter 3 - -- Licenses

§ 17-42-301 - License required -- Violations.

(a) No person shall practice or represent himself or herself as a real estate broker or salesperson without first applying for and receiving a license to practice under this chapter.

(b) Any person who directly or indirectly for another with the intention, or on the promise of receiving any valuable consideration, offers, attempts, or agrees to perform any single act described in § 17-42-103(9), whether as part of a transaction or as an entire transaction, shall be deemed a broker or salesperson within the meaning of this chapter.

(c) The commission of a single act by a person required to be licensed under this chapter and not so licensed shall constitute a violation of this chapter.

(d) It shall be unlawful for any person, directly or indirectly, to act as a real estate broker or salesperson without first obtaining a license and otherwise complying with the provisions of this chapter.

(e) (1) Notwithstanding the provisions of this section, a person or other legal entity not licensed by the Arkansas Real Estate Commission may own a real estate firm, provided the employees or agents employed by or associated with the firm who perform real estate activities identified under § 17-42-103(9) hold an active license under this chapter.

(2) The firm may enter into contracts or otherwise perform activities identified under § 17-42-103(9) only through a principal broker and a licensee employed by or associated with the principal broker that holds an active license issued by the commission at the time of performing the contract or activities.

(f) The commission may provide for the continuing temporary operation of a real estate firm having all rights under § 17-42-107(a) upon the death, resignation, termination, or incapacity of the principal broker or upon the closing of a real estate firm, under the direction of a person approved by the commission, subject to time limitations and other conditions imposed by the commission.



§ 17-42-302 - Issuance or denial of license.

(a) The Arkansas Real Estate Commission shall issue a license to any applicant who meets the following requirements:

(1) Attainment of the age of majority;

(2) Successful completion of educational requirements prescribed by this chapter;

(3) Successful completion of experience requirements prescribed by this chapter;

(4) Successful completion of an examination administered or approved by the commission;

(5) Demonstrates no record of unprofessional conduct;

(6) Evidence of good reputation for honesty, trustworthiness, and integrity sufficient to safeguard the interests of the public; and

(7) Completion of a criminal history background check through the Department of Arkansas State Police and the Federal Bureau of Investigation as set out in § 17-42-315.

(b) The commission shall determine what constitutes adequate proof of meeting the requirements of subsection (a) of this section and shall deny a license to any applicant who fails to meet the requirements or who fails to pay the appropriate fees.



§ 17-42-303 - Education and experience requirements.

(a) The Arkansas Real Estate Commission shall establish educational requirements for licensure, including the standards and procedures for approval of educational programs, subject to the following conditions:

(1) The maximum number of educational hours to be required of an applicant for a broker's license shall not exceed one hundred twenty (120) hours within the thirty-six (36) months immediately preceding the date of application; and

(2) The maximum number of hours required of an applicant for a salesperson's license shall not exceed ninety (90) hours, at least thirty (30) hours of which shall be in the basic principles of real estate.

(b) (1) The commission shall establish the experience requirement for licensure for an applicant for a broker's license subject to the condition of serving an active, bona fide apprenticeship by holding a valid real estate salesperson's license issued by the commission or by holding a valid real estate salesperson's license or broker's license issued by the appropriate licensing agency of another state for a period of not less than twenty-four (24) months within the previous forty-eight-month period immediately preceding the date of application.

(2) However, the commission may waive the experience requirement for a real estate broker applicant who has held an active real estate broker's license for a period of not less than eighteen (18) months or who has experience acceptable to the commission in a field considered real estate related for a period of not less than twenty-four (24) months within the previous forty-eight-month period immediately preceding the date of application.

(c) (1) The commission shall establish a post-licensure education requirement for individuals in their first year of licensure as salespersons or brokers.

(2) The commission shall not require more than thirty (30) classroom hours of post-licensure education hours.



§ 17-42-304 - Fees.

The Arkansas Real Estate Commission shall have authority to establish, charge, and collect the following fees:

(1) An application fee not to exceed fifty dollars ($50.00);

(2) An original broker's license fee not to exceed eighty dollars ($80.00);

(3) A broker's license annual renewal fee not to exceed eighty dollars ($80.00);

(4) An original salesperson's license fee not to exceed sixty dollars ($60.00);

(5) A salesperson's license annual renewal fee not to exceed sixty dollars ($60.00);

(6) A broker's expired license fee not to exceed one hundred ten dollars ($110) per year or fraction thereof;

(7) A salesperson's expired license fee not to exceed eighty dollars ($80.00) per year or fraction thereof;

(8) A license reissuance fee not to exceed thirty dollars ($30.00);

(9) An initial duplicate license fee not to exceed thirty dollars ($30.00);

(10) A duplicate license annual renewal fee not to exceed thirty dollars ($30.00);

(11) A transfer fee not to exceed thirty dollars ($30.00);

(12) (A) An examination fee not to exceed seventy-five dollars ($75.00).

(B) However, the commission at its discretion may direct each applicant to pay the actual costs of the examination fee directly to a testing service engaged by the commission to administer the examination;

(13) Pursuant to § 17-42-313, an appeal filing fee not to exceed one hundred dollars ($100);

(14) A Real Estate Recovery Fund fee not to exceed twenty-five dollars ($25.00); and

(15) The actual cost of a state and federal criminal history background check.



§ 17-42-305 - Nonresident license requirements.

(a) In order to be licensed in Arkansas a nonresident must:

(1) Either:

(A) Meet the requirements of § 17-42-302; or

(B) Show satisfactory proof of current active licensure in the applicant's resident jurisdiction, which must be a jurisdiction that offers Arkansas licensees opportunities for licensure substantially comparable to those offered to that jurisdiction's licensees by this chapter;

(2) Pay any required fees;

(3) Sign a statement that the applicant has read the Real Estate License Law, § 17-42-101 et seq., and regulations and agrees to abide by its provisions in all real estate activity;

(4) (A) Affiliate with a resident or nonresident principal broker licensed by the Arkansas Real Estate Commission, if a salesperson or associate broker.

(B) If a nonresident licensee terminates the affiliation with a principal broker licensed by the commission, the license of the nonresident shall automatically be terminated until the nonresident places the license on inactive status or affiliates with another broker licensed by the commission;

(5) (A) Cause the licensing body of the applicant's resident jurisdiction to furnish to the commission a certification of licensure and copies of the records of any disciplinary actions taken against the applicant's license in that or other jurisdictions.

(B) Disciplinary action by any other lawful licensing authority may be grounds for denial of a license to a nonresident or for suspension or revocation of a license issued to a nonresident or for other appropriate disciplinary action authorized by this chapter;

(6) (A) File with the Executive Director of the Arkansas Real Estate Commission a designation in writing that appoints the executive director to act as the licensee's agent upon whom all judicial and other process or legal notices directed to the licensee may be served.

(B) Service upon the executive director shall be equivalent to personal service upon the licensee.

(C) Copies of the appointment certified by the executive director shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the originals thereof might be admitted.

(D) In such a written designation, the licensee shall agree that any lawful process against the licensee which is served upon the executive director shall be of the same legal force and validity as if served upon the licensee and that the authority shall continue in force so long as any liability remains outstanding in this jurisdiction.

(E) The executive director shall mail a copy of any such process or notice by certified mail to the last known business address of the licensee; and

(7) (A) Agree in writing to cooperate with any investigation initiated by the commission by promptly supplying any documents the commission may request and by personally appearing at the commission's offices or such other location in this state as the commission may request.

(B) If notice is sent by certified mail to the last known business address of a nonresident licensee directing the licensee to produce documents or to appear for an interview and the licensee fails to comply with that request, the commission may impose on the nonresident licensee any disciplinary sanction permitted by this chapter.

(b) The commission in its discretion may enter into written agreements with similar licensing authorities of other jurisdictions as may be necessitated by the laws of those jurisdictions to assure for Arkansas licensees nonresident licensure opportunities comparable to those afforded to nonresidents by this chapter.

(c) The commission may deny licensure under subdivision (a)(1)(B) of this section to an applicant whose resident licensure is in a jurisdiction which the commission deems not to have educational or experience requirements at least equal to those of Arkansas.



§ 17-42-306 - Application procedure -- Licensing examination required.

(a) (1) Applications for licensure must be submitted on forms provided by the Arkansas Real Estate Commission.

(2) The commission may require any information and documentation needed to determine if the applicant meets the criteria for licensure as provided in this chapter.

(3) Each applicant shall pay such application fee and examination fee as the commission may require pursuant to § 17-42-304.

(4) (A) Applicants that have provided all required information and documentation to the commission may sit for the examination, provided that a request has been sent to the Identification Bureau of the Department of Arkansas State Police for a state and federal criminal background check.

(B) Upon the successful completion of the license exam, no license shall be issued until the commission receives and approves the state and federal criminal background check.

(b) (1) (A) An applicant who successfully completes the examination shall pay, within ninety (90) days from the date of the examination, such license fee and Real Estate Recovery Fund fee as the commission may require pursuant to § 17-42-304.

(B) (i) If the federal criminal background check has not been received by the commission within ninety (90) days of the date of the examination, the date may be extended by the commission until receipt of the federal criminal background check.

(ii) No real estate license shall be issued until receipt and approval by the commission of the state and federal criminal background check.

(2) The applicant's failure to pay the license fee and Real Estate Recovery Fund fee within that ninety-day period shall invalidate the examination results, and the applicant shall be required to make new application and retake the examination as an original applicant.



§ 17-42-307 - Expiration and renewal.

(a) Every license, both active and inactive, shall expire on a date established by the Arkansas Real Estate Commission.

(b) (1) For each active licensee, the commission shall issue a new license for each ensuing renewal period in the absence of any reason or condition that might warrant the refusal of a license, upon receipt of a written request no later than ninety (90) days prior to the expiration of the license upon forms provided by the commission together with the renewal fee.

(2) (A) For any broker or salesperson who does not wish to engage in the real estate business, the license shall be renewed on inactive status, in the absence of any reason or condition that might warrant the refusal of a license, upon receipt of the written request of the applicant no later than ninety (90) days prior to the expiration of the license upon forms provided by the commission together with the renewal fee.

(B) However, the commission may limit the number of renewal periods in which a license may be renewed on inactive status.

(C) The renewal fee for inactive status shall be the same as for renewal of an active license.

(3) An application for renewal filed after the date established by the commission to renew a license shall be treated as an application to renew an expired license.

(c) If any person to whom a valid license has been issued permits the license to expire for a period not in excess of that established by the commission, the commission shall issue to the person a current license without requiring the person to submit to any examination if the person furnishes such information as the commission requires, including proof of completion of appropriate continuing education requirements, and pays such fee as the commission requires.

(d) (1) New salesperson and broker licensees shall complete post-licensure education in accordance with § 17-42-303(c).

(2) If the licensee fails to complete the post-licensure education requirements within twelve (12) months after the date the license was issued, the commission shall place the license on inactive status until the commission receives documentation that the licensee has completed the post-licensure education requirements.



§ 17-42-308 - Inactive license.

(a) (1) A licensee may place his or her license on inactive status.

(2) The holder of an inactive license shall not practice as a real estate broker or salesperson in this state without first activating the license.

(b) An inactive license which is not renewed shall be treated as an expired license pursuant to § 17-42-307.

(c) Inactive licenses may be activated upon compliance with requirements established by the Arkansas Real Estate Commission, including payment of appropriate fees.

(d) The provisions of this chapter relating to disciplinary action against a licensee shall be applicable to an inactive or expired license.



§ 17-42-309 - Place of business.

(a) Every principal broker shall maintain a place of business and shall display a permanently attached sign bearing the name under which the broker conducts his or her real estate business and the words "real estate", "realty", or other words approved by the Arkansas Real Estate Commission which clearly indicate to the public that the broker is engaged in the real estate business.

(b) (1) If a principal broker maintains a branch office, a duplicate license shall be issued upon payment by the principal broker of the initial fee and, thereafter, such renewal fee as the commission may require pursuant to § 17-42-304.

(2) However, a duplicate license shall not be issued for a branch office at which licensees are assigned unless the principal broker establishing the branch office has designated an executive broker to supervise the licensees.



§ 17-42-310 - Change of name or address -- Lost license or card.

(a) (1) When a licensee changes his or her name, place of business, or address shown on the license, or loses a license or pocket card, he or she shall promptly notify the Arkansas Real Estate Commission of such a change or loss.

(2) Upon receipt of the notice and payment of the relevant fee, the commission shall reissue the license.

(b) It is the responsibility of each licensee to keep the commission notified of his or her mailing address, both home and business, at all times.

(c) The licenses of the principal broker and all licensees employed by or associated with him or her shall be retained by the principal broker and conspicuously displayed in his or her place of business.

(d) (1) Upon the termination of a licensee's employment by or association with a principal broker, the licensee shall promptly deliver his or her pocket card to the principal broker, and the principal broker shall promptly notify the commission of the termination and return to the commission the license and pocket card of the terminated licensee, which shall automatically inactivate the license.

(2) If the pocket card is unavailable, the principal broker shall promptly so notify the commission in writing.

(e) A license inactivated under this section may be transferred to another principal broker upon application of the licensee, payment of the relevant fee, and submission of a statement that he or she is not taking any listings, management contracts, appraisals, lease agreements, or copies of any such documents or any other pertinent information belonging to the licensee's previous principal broker or firm.



§ 17-42-311 - Violations.

(a) The following acts, conduct, or practices are prohibited, and any licensee found guilty shall be subject to disciplinary action as provided in § 17-42-312:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment;

(2) Violating any of the provisions of this chapter or any rules or regulations adopted pursuant to this chapter or any order issued under this chapter;

(3) Being convicted of or pleading guilty or nolo contendere to a felony or crime involving moral turpitude, fraud, dishonesty, untruthfulness, or untrustworthiness regardless of whether the imposition of sentence has been deferred or suspended;

(4) Making any substantial misrepresentation;

(5) Making, printing, publishing, distributing, or causing, authorizing, or knowingly permitting the making, printing, publication, or distribution of false statements, descriptions, or promises of such character as to reasonably induce, persuade, or influence any person to act thereon;

(6) Failing within a reasonable time to account for or to remit any moneys coming into his or her possession which belong to others;

(7) Committing any act involving moral turpitude, fraud, dishonesty, untruthfulness, or untrustworthiness;

(8) Acting for more than one (1) party in a transaction without the knowledge of all parties for whom he or she acts or accepting a commission or valuable consideration for the performance of any of the acts specified in this chapter from any person except the licensed principal broker under whom he or she is licensed;

(9) Acting as a broker or salesperson while not licensed with a principal broker, representing or attempting to represent a broker other than the principal broker with whom he or she is affiliated without the express knowledge and consent of the principal broker, or representing himself or herself as a salesperson or having a contractual relationship similar to that of a salesperson with anyone other than a licensed principal broker;

(10) Advertising in a false, misleading, or deceptive manner;

(11) Being unworthy or incompetent to act as a real estate broker or salesperson in such a manner as to safeguard the interests of the public;

(12) Paying a commission or valuable consideration to any person for acts or services performed in violation of this chapter, including paying a commission or other valuable consideration to an unlicensed person for participation in a real estate auction; and

(13) Any other conduct, whether of the same or a different character from that specified in this section, which constitutes improper, fraudulent, or dishonest dealing.

(b) Any license obtained through mistake or inadvertence shall be subject to revocation.

(c) A licensee whose license is revoked pursuant to this section shall be eligible to apply for a new license after the expiration of two (2) years from the date of revocation.



§ 17-42-312 - Investigation of complaint -- Penalties.

(a) (1) The Arkansas Real Estate Commission may, on its own motion, and shall, upon the verified complaint in writing of any person, provided that the complaint and any evidence, documentary or otherwise, presented in connection therewith shall make out a prima facie case, investigate the actions of any person engaged in the business or acting in the capacity of a real estate broker or real estate sales person regardless of whether the transaction was for his or her own account or in his or her capacity as a broker or salesperson.

(2) If the complaint fails to state a prima facie case or if, after investigation, the Executive Director of the Arkansas Real Estate Commission determines that there is insufficient proof of a violation of this chapter, the executive director shall dismiss the complaint.

(3) If, however, the executive director determines that there is sufficient proof of a violation of this chapter, the licensee shall be notified of the charges against him or her and ordered to appear for a hearing.

(4) If the licensee is found to have violated this chapter, the commission may impose any one (1) or more of the following sanctions:

(A) Suspension, revocation, or denial of his or her license or the renewal thereof;

(B) A penalty not to exceed one thousand dollars ($1,000) for each violation;

(C) Require completion of appropriate educational programs or courses;

(D) Require successful completion of an appropriate licensing examination;

(E) Place conditions or restrictions upon the licensee's license or practice; or

(F) Such other requirements or penalties as may be appropriate to the circumstances of the case and which would achieve the desired disciplinary purposes, but which would not impair the public welfare and morals.

(b) The commission is authorized to file suit in either the Pulaski County Circuit Court or the circuit court of any county in which the defendant resides or does business to collect any penalty assessed pursuant to this chapter if the penalty is not paid within the time prescribed by the commission.

(c) When deemed appropriate, the commission may suspend the imposition of any sanctions imposed upon appropriate terms and conditions.



§ 17-42-313 - Dismissal of complaint -- Appeal.

(a) Any person whose complaint against a licensed real estate broker or salesperson is dismissed by the Executive Director of the Arkansas Real Estate Commission without a hearing may appeal the dismissal to the Arkansas Real Estate Commission subject to and in accordance with the following provisions:

(1) The request for appeal must be in writing and received in the office of the commission not later than sixty (60) days following the date of dismissal by the executive director;

(2) The request for appeal must be accompanied by such filing fee as the commission may require pursuant to § 17-42-304; and

(3) (A) (i) The appellant must also pay the cost of preparing the record for the commission's review, which cost shall be determined by the commission.

(ii) The costs must be paid by the appellant within thirty (30) days after notification of the amount. Otherwise, the appeal will be dismissed.

(B) However, if the commission's review results in a hearing being ordered on the complaint, both the filing fee and the cost of preparing the record shall be refunded to the appellant.

(C) Any person who is indigent and unable to pay either the filing fee or the cost of the record, or both, may file a pauper's oath in such form as required by the commission, and, if the commission determines that the appellant is indeed indigent, the filing fee or cost of the record, or both, shall be waived.

(b) (1) All appeals duly perfected pursuant to subsection (a) of this section shall be presented to and decided by the commission on the written record.

(2) Such a decision may be to affirm the executive director's dismissal, to order additional investigation, or to order a hearing on the complaint.



§ 17-42-314 - Hearings.

(a) Proceedings under § 17-42-312 and hearings on denials of licenses shall be conducted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) Except in cases in which a licensee has obtained a license by false or fraudulent representation, the Arkansas Real Estate Commission shall not investigate the actions of or conduct any disciplinary hearing regarding any real estate broker or salesperson unless the complaint is filed or the investigation initiated within three (3) years from the date of the actions complained of or concerning which an investigation is initiated.



§ 17-42-315 - Criminal background check.

(a) (1) Beginning January 1, 2006, the Arkansas Real Estate Commission may require each original applicant for a license issued by the commission to apply to the Identification Bureau of the Department of Arkansas State Police for a state and federal criminal background check to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(2) (A) An applicant may sit for the examination required by § 17-42-302(a)(4) while awaiting the results of a background check prescribed by this section.

(B) No license shall be issued to an applicant until the commission receives and approves the state and federal criminal background check.

(b) The check shall conform to applicable federal standards and shall include the taking of fingerprints.

(c) The applicant shall sign a release of information to the commission and shall be responsible for the payment of any fee associated with the criminal background check.

(d) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the commission all releasable information obtained concerning the applicant.

(e) At the conclusion of any background check required by this section, the Identification Bureau of the Department of Arkansas State Police shall be allowed to retain the fingerprint card of the applicant until notified by the commission that the person is no longer licensed.

(f) Except as provided in subsection (g) of this section, a person shall not receive or hold a license issued by the commission if the person has been convicted of or pleaded guilty or nolo contendere to a felony or a crime involving moral turpitude, fraud, dishonesty, untruthfulness, or untrustworthiness.

(g) (1) The provisions of subsection (f) of this section may be waived by the commission upon the request of:

(A) An affected applicant for licensure; or

(B) The person holding a license subject to sanctions.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the public.

(h) (1) Any information received by the commission from the Identification Bureau of the Department of Arkansas State Police or the Federal Bureau of Investigation pursuant to this section shall not be available for examination except by the affected applicant for licensure or his or her authorized representative, or by the person whose license is subject to sanctions or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(i) Any information made available to the affected applicant for licensure or the person whose license is subject to sanctions shall be information pertaining to that person only.

(j) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than the background check.

(k) The commission may adopt rules and regulations to fully implement the provisions of this section.



§ 17-42-316 - Agency relationship and duties generally.

(a) The common law of agency under Arkansas as supplemented by this section applies to the relationship between a licensee and the licensee's client.

(b) (1) In accepting employment by a client, a licensee pledges a primary duty of absolute fidelity to protect and promote the interests of the client or clients.

(2) The licensee's duty includes without limitation the obligation to:

(A) Use reasonable efforts to further the interest of the client;

(B) Exercise reasonable skill and care in representing the client and carrying out the responsibilities of the agency relationship;

(C) Perform the terms of the written agency agreement;

(D) Follow lawful instructions of the client unless doing so would expose the licensee to liability from another party to a contract, lease, or rental agreement;

(E) Perform all duties specified in this section in a manner that demonstrates loyalty to the interests of the client;

(F) Comply with all requirements of this section and other applicable statutes, rules, and regulations;

(G) Disclose to the client material facts of the transaction that the licensee is aware of or should be aware of in the exercise of reasonable skill and care and that are not confidential information under a current or prior agency or dual agency relationship;

(H) Advise the client to obtain expert advice concerning material matters when necessary or appropriate;

(I) Account in a timely manner for all moneys and property received in which the client has or may have an interest;

(J) Keep confidential all confidential information; and

(K) Refrain from disclosing confidential information to a licensee who is not an agent of the client.

(c) The duties required of a licensee under this section may not be waived by a client.



§ 17-42-317 - Representing seller or lessor in an agency relationship.

(a) When representing a seller or lessor in an agency relationship, a licensee shall:

(1) (A) Use reasonable efforts to obtain a purchase or lease offer at a price and with terms acceptable to the seller or lessor.

(B) Unless requested by the seller or lessor, the licensee is not obligated to seek additional offers if the property is subject to a contract of sale, lease, or letter of intent to lease;

(2) Accept delivery of and present an offer to the seller or lessor in a timely manner, regardless of whether or not the property is subject to a contract of sale, lease, or letter of intent to lease;

(3) Within the scope of knowledge required for licensure, but without violating the limits of the licensee's authority:

(A) Answer the seller's or lessor's questions regarding the steps the seller or lessor must take to fulfill the terms of a contract; and

(B) Provide information to the seller or lessor regarding offers or counteroffers of which the licensee has actual knowledge; and

(4) Assist the seller or lessor in developing, communicating, and presenting offers or counteroffers.

(b) A licensee does not breach a duty or an obligation to a seller or lessor with whom the licensee has an agency relationship by showing alternative properties to a prospective buyer or by acting as an agent or subagent for other sellers or lessors.

(c) This section does not permit a licensee to perform any act or service that constitutes the practice of law.



§ 17-42-318 - Representing buyer or lessee in an agency relationship.

(a) When representing a buyer or lessee in an agency relationship, a licensee shall:

(1) (A) Use reasonable efforts to locate a property at a price and with purchase or lease terms acceptable to the buyer or lessee.

(B) Unless requested by the client, the licensee is not obligated to seek additional purchase or lease possibilities if the buyer or lessee has contracted to purchase or lease or has extended a letter of intent to lease suitable property;

(2) Within the scope of knowledge required for licensure, but without violating the limits of the licensee's authority:

(A) Answer the buyer's or lessee's questions regarding the steps the buyer must take to fulfill the terms of any contract; and

(B) Provide information to the buyer or lessee regarding offers or counteroffers;

(3) Assist the buyer or lessee in developing, communicating, and presenting offers or counteroffers; and

(4) In a timely manner:

(A) Present an offer to purchase or lease to the seller or lessor or their agent, regardless of whether or not the property is subject to a contract of sale, lease, or letter of intent to lease; and

(B) Accept delivery of and present any counteroffers to the buyer or lessee.

(b) If a dual or multiple agency relationship is disclosed under § 17-42-108, a licensee does not breach a duty or an obligation to the buyer or lessee by:

(1) Showing property to other buyers or lessees; or

(2) Acting as an agent or subagent for other buyers or lessees or as an agent or subagent for sellers or lessors.

(c) This section does not permit a licensee to perform any act or service that constitutes the practice of law.



§ 17-42-319 - Waiver of agency duties.

(a) A licensee shall perform the duties required under § 17-42-317 or § 17-42-318 unless the client agrees to waive these duties and signs a waiver of duties statement that contains:

(1) A list of the fiduciary duties required of all licensees under § 17-42-316;

(2) A list of the duties contained in § 17-42-317 or § 17-42-318 set forth in a manner that allows for the parties to indicate each duty that is being waived; and

(3) The following language in at least 10-point boldface type:

"Agreement to Waive

By signing below, I agree that the real estate licensee who represents me will not perform the duties that are initialed above. I also understand that in a proposed real estate transaction, no other real estate licensee will perform the waived duties, and I realize that I may need to hire other professionals such as an attorney.

____________________ ____________________

Signature of Client Date

____________________ ____________________

Signature of Licensee Date"

(b) If a licensee enters into an agency relationship containing the waivers outlined in this section, all reasonable efforts must be taken to inform other licensees that:

(1) Any moneys of others, including without limitation earnest money, advance fees, or security deposits are not to be transmitted or kept by the licensee, notwithstanding other applicable statutes and rules; and

(2) A licensee for a buyer or lessee remains authorized to present offers to buy, lease, or rent real property directly to the licensee's principal notwithstanding a:

(A) Waiver under subsection (a) of this section; or

(B) Conflicting statute or rule.






Subchapter 4 - -- Applicability -- Real Estate Recovery Fund -- Disciplinary Actions

§ 17-42-401 - Applicability.

The provisions of this subchapter shall apply only to:

(1) Licensees who were licensed at the time of the occurrence of the acts or violations complained of; and

(2) Acts or violations which occur after December 31, 1979.



§ 17-42-402 - Construction.

Nothing in this subchapter shall be construed to limit or restrict in any manner other civil or criminal remedies which may be available to any person.



§ 17-42-403 - Creation -- Administration.

There is created and established the "Real Estate Recovery Fund", which shall be maintained and administered by the Arkansas Real Estate Commission as provided in this subchapter.



§ 17-42-404 - Fees -- Use of fund.

(a) The Arkansas Real Estate Commission shall set the fees at such amount as it deems necessary to initially establish the Real Estate Recovery Fund and to reestablish the fund at the beginning of each annual renewal period. However, the fees shall not exceed the limits set forth in § 17-42-405.

(b) The assets of the fund may be invested and reinvested as the commission may determine, with the advice of the State Board of Finance.

(c) Any amounts in the fund may be used by the commission for the following additional purposes:

(1) (A) To fund educational seminars and other forms of educational projects for the use and benefit generally of licensees.

(B) The production and distribution of informational literature of an educational nature shall qualify as educational projects;

(2) To fund real estate chairs or courses at various state institutions of higher learning for the purpose of making such courses available to licensees and the general public;

(3) To fund research projects in the field of real estate; and

(4) To fund any and all other educational and research projects of a similar nature having to do with the advancement of the real estate field in Arkansas.



§ 17-42-405 - Additional fee.

(a) In addition to the other fees provided for in this chapter and regulations of the Arkansas Real Estate Commission, each licensed real estate broker and salesperson shall pay to the commission for the benefit of the Real Estate Recovery Fund a fee as the commission may require, not to exceed the lesser of:

(1) Twenty-five dollars ($25.00) per annual renewal; or

(2) An amount sufficient to restore the fund balance to two hundred fifty thousand dollars ($250,000).

(b) Likewise, each person who becomes a licensee for the first time shall at that time pay to the commission for the benefit of the fund such fee as the commission may require, not to exceed twenty-five dollars ($25.00).

(c) No fees collected under the provisions of this subchapter may be expended from the fund except for the purposes set forth in this subchapter.



§ 17-42-406 - Disciplinary hearing -- Procedure.

(a) (1) In any disciplinary hearing before the Arkansas Real Estate Commission which involves any licensee who has allegedly violated any provision of this chapter or commission regulations, the commission shall first determine whether a violation has occurred.

(2) If so, the commission shall then determine the amount of damages, if any, suffered by the aggrieved party or parties. However, damages shall be limited to actual damages in accordance with § 17-42-407.

(3) The commission shall then direct the licensee to pay that amount to the aggrieved party or parties.

(4) If that amount has not been paid within thirty (30) days following entry of the commission's final order in the matter and the order has not been appealed to the circuit court, then the commission shall pay, upon request, from the Real Estate Recovery Fund to the aggrieved party or parties the amount specified. However, the commission shall not:

(A) Pay in excess of twenty-five thousand dollars ($25,000) for any one (1) violation or continuing series of violations, regardless of the number of licensees who participated in such a violation or continuing series of violations; or

(B) Pay an amount in excess of the fund balance.

(b) The question of whether or not certain violations constitute a continuing series of violations shall be a matter solely within the discretion and judgment of the commission.

(c) Nothing within this subchapter shall obligate the fund for any amount in excess of a total of seventy-five thousand dollars ($75,000) with respect to:

(1) The acts of any one (1) licensee; or

(2) Any group of related claims.

(d) Whether or not a claim is one (1) of a group of related claims shall be a matter solely within the discretion and judgment of the commission.

(e) When unsatisfied or pending claims are such that they exceed the limits payable under subsection (c) of this section, the commission shall be the sole determinant of how the available funds shall be allocated among such claims.



§ 17-42-407 - Jurisdiction.

(a) The Arkansas Real Estate Commission's jurisdiction and authority to award damages to an aggrieved party pursuant to § 17-42-406 is limited to actual, compensatory damages. The commission shall not award punitive or exemplary damages, nor shall it award interest on damages.

(b) Likewise, the appellate jurisdiction of the circuit court is limited to the awarding of actual, compensatory damages.

(c) The circuit court shall have no authority or jurisdiction to assess punitive or exemplary damages under this subchapter.

(d) The circuit court's jurisdiction over the Real Estate Recovery Fund shall be limited to appeals from the commission's orders.

(e) The circuit court shall have no jurisdiction or authority to order payments from the fund in any amount in excess of either:

(1) The amount determined by the commission; or

(2) The limits set forth in § 17-42-406.



§ 17-42-408 - Appeal.

(a) An appeal may be taken to the circuit court from a final order of the Arkansas Real Estate Commission in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) An appeal shall automatically stay that portion of the commission's order which directs the payment of damages, and neither the licensee nor the commission shall be obligated to pay the damages to the aggrieved party or parties until such time as the appeal is finally decided, whether in the circuit court or in the Supreme Court.



§ 17-42-409 - Subrogation -- Suspension of license.

Upon the payment by the Arkansas Real Estate Commission of any amount of money under the provisions of § 17-42-406:

(1) The recipients of the payment, to the extent of the payment, shall assign to the commission all rights and claims that they may have against the licensee involved;

(2) The commission shall be subrogated to all of the rights of the recipients of the payment, to the extent of the payment; and

(3) In addition to any other disciplinary action taken against the licensee on the merits of the hearing, his or her license shall be immediately suspended until he or she has completely reimbursed the commission for the payment, plus interest at a rate to be determined by the commission. The rate shall not exceed ten percent (10%) per annum.



§ 17-42-410 - Applicability of Acts 1997, No. 781.

The increased limits provided by § 17-42-406(a)(4)(A) shall apply only to acts or violations which occur after August 1, 1997. Any acts or violations which occur prior to that date shall continue to be governed by the previous limits of ten thousand dollars ($10,000).






Subchapter 5 - -- Renewal of Licenses

§ 17-42-501 - Renewal or reactivation requirements.

(a) As a condition precedent to renewal or activation of licenses, licensees shall meet the following requirements:

(1) (A) Licensees on inactive status are not required to comply with this subchapter during their inactive status.

(B) Prior to activation of a license on inactive status, the licensee shall satisfactorily complete six (6) classroom hours or equivalent continuing education units or equivalent correspondence work of continuing education for each year inactive not to exceed thirty (30) classroom hours. However, that will satisfy the requirements only for that particular license year and not for the following license year;

(2) (A) (i) Persons licensed as real estate brokers or salespersons shall successfully complete annually six (6) classroom hours or equivalent continuing education units or equivalent distance education of continuing education or a course that the Arkansas Real Estate Commission has determined demonstrates a mastery of an acceptable real estate subject.

(ii) No more than one (1) hour or equivalent continuing education unit shall be in a specific topic or topics as identified by the commission in § 17-42-502.

(B) Those persons shall be deemed to have successfully completed the continuing education requirements for the licensing year following the year in which first licensed in Arkansas; and

(3) A nonresident licensee may meet the Arkansas continuing education requirements by taking courses which meet the continuing education requirements of his or her resident state for the licensing year in question, provided that:

(A) The course or courses consist of no fewer than six (6) classroom hours or equivalent continuing education units of real estate-related subjects and otherwise comply with the minimum requirements of this subchapter; and

(B) Evidence of such compliance satisfactory to the commission is submitted in form, manner, and content prescribed by the commission.

(b) The commission may waive all or part of the requirements of subsection (a) of this section for any licensee who submits satisfactory evidence of inability to meet the continuing education requirements due to health reasons or other hardship or extenuating circumstances beyond the licensee's control.

(c) Licenses for persons who apply for renewal of their licenses and who do not provide to the commission evidence of meeting the continuing education requirements but who have otherwise met all requirements for license renewal shall be placed on inactive status until the evidence is provided to the commission.



§ 17-42-502 - Curriculum.

(a) (1) The Arkansas Real Estate Commission may establish the continuing education curriculum by identifying subject matter topics.

(2) The commission may identify a specific topic or topics of not more than one (1) hour to be included in the six-classroom-hour annual continuing education requirement.

(3) The commission shall not require licensees to complete specific courses within the subject matter topics.

(4) Changes in the curriculum shall be applicable beginning with the license renewal period subsequent to the curriculum change.

(b) The State Board of Private Career Education shall approve continuing education courses and may approve only those continuing education courses which meet the criteria prescribed by the commission. In establishing such criteria, the commission shall give due consideration to the advice and recommendations of the board.

(c) The board shall determine the classroom hour equivalency of correspondence courses.



§ 17-42-503 - Nonqualifying courses or events.

(a) The following do not qualify as continuing education:

(1) Courses of instruction designed to prepare a student for passing the real estate broker or salesperson examinations, except as provided in § 17-42-501(a);

(2) Sales promotions or other meetings held in conjunction with the general business of the licensee; and

(3) Time devoted to breakfasts, luncheons, and dinners.

(b) The same course may not be used to meet the continuing education requirement two (2) times during the same license year.



§ 17-42-504 - Qualifying courses.

The following courses and their instructors are not required to obtain the approval of the State Board of Private Career Education in order to qualify as continuing education courses in this subchapter:

(1) Courses in real estate-related subjects offered by the National Association of Realtors, the National Association of Real Estate Brokers, or their societies, institutes, or councils;

(2) Courses in real estate-related subjects offered or approved by the Arkansas Real Estate Commission; and

(3) Courses of at least three (3) semester hours or equivalent in real estate subjects acceptable to the commission offered by colleges or universities.



§ 17-42-505 - Instructor credentials.

(a) Except as provided in this subchapter, instructors in continuing education courses shall file credentials with the State Board of Private Career Education showing the necessary specialized preparation, training, and experience to ensure competent and qualified instruction.

(b) The board will prescribe instructor qualification credentials and education requirements based upon advice and recommendation of the Arkansas Real Estate Commission.



§ 17-42-506 - Credit -- Certificate of attendance.

(a) Credit shall be earned on the basis of attendance.

(b) (1) A certificate of attendance which states the name of the student, the name of the school or sponsor of the course, the date the course was completed, the number of classroom hours of instruction covered by the individual course, and such other information as the Arkansas Real Estate Commission may require shall be presented to each attendee upon completion of the course.

(2) No certificate of attendance shall be issued to a licensee who is absent for more than ten percent (10%) of the classroom hours.

(3) Either a copy of the certificate or other proof of satisfactory completion of the course acceptable to the commission shall be furnished to the commission by the licensee.

(4) It is the licensee's responsibility to establish his or her successful completion of a continuing education course.



§ 17-42-507 - Monitoring courses.

The Arkansas Real Estate Commission or its designee is authorized to attend and monitor any courses of instruction offered or to be offered as meeting the requirements of this chapter.






Subchapter 6 - -- Interest on Trust Accounts Program

§ 17-42-601 - Establishment of program.

(a) The Arkansas Real Estate Commission is hereby authorized and empowered, subject to the following restrictions and limitations, to establish a program authorizing and permitting the collection of interest on real estate brokers' trust accounts and the disbursement of the interest by the depository institutions involved to an Arkansas nonprofit corporation for use for such tax-exempt purposes as are hereinafter set forth.

(b) Participation in the program shall be completely voluntary with each broker rather than mandatory.



§ 17-42-602 - Notice.

(a) All real estate brokers participating in the interest on real estate brokers' trust accounts program shall post a notice at least four inches by seven inches (4'' x 7'') stating that they participate in the interest on real estate brokers' trust accounts program.

(b) The notice shall be displayed prominently and shall contain information concerning the purposes for which the interest accumulating on the account shall be used, and shall state: "If funds belonging to you are deposited in this firm's trust account, any interest earned therefrom will be forwarded by the depository bank to a nonprofit organization which will dispense the funds to provide for economic development, research, education, and such other public service purposes as may be determined by the recipient corporation selected by the Arkansas Real Estate Commission."



§ 17-42-603 - Disposition of funds.

(a) (1) The recipient of the funds generated by the interest on real estate brokers' trust account program shall be such Arkansas nonprofit corporation as the Arkansas Real Estate Commission shall designate.

(2) The corporation shall be governed by a board of directors consisting of not fewer than five (5) nor more than fifteen (15) members.

(3) At least sixty percent (60%) of the total number of directors shall be appointed by the commission and the remainder by the Arkansas Realtors Association.

(4) The corporation shall be tax exempt as defined by § 501(c)(3) of the Internal Revenue Code.

(b) The funds generated by the program shall be used for economic development, research, education, and such other public service purposes as may be determined by the recipient corporation specified in this section.






Subchapter 7 - -- Interference with Real Estate Licensee Relationships

§ 17-42-701 - Definitions.

As used in this subchapter:

(1) "Actual introduction" means the referral of a principal to a licensee by the person or entity seeking the referral fee before the principal and licensee have engaged in material discussions regarding a specific real estate transaction;

(2) (A) "Interference with a licensee relationship" means:

(i) A demand for a referral fee from a licensee when reasonable cause for payment does not exist;

(ii) A threat to reduce, withhold, or eliminate any relocation or other benefits or the actual reduction, withholding, or elimination of any relocation or other benefit for the purpose of obtaining a referral fee from a licensee when reasonable cause for payment does not exist; or

(iii) An attempt to induce a principal to breach or terminate a representation agreement for the purpose of replacing that agreement with another representation agreement in order to obtain a referral fee.

(B) "Interference with a licensee relationship" does not mean:

(i) Communications between an employer or an employer's representative and an employee concerning relocation policies and benefits if the communication does not involve advice about or encouragement to terminate or amend an existing representation agreement; and

(ii) Advice to a principal about the right to allow a licensee relationship to expire under its own terms or not to renew the licensee relationship upon its expiration;

(3) "Licensee relationship" means an agreement between a licensee and a principal under which the licensee agrees to act as a principal broker as defined in § 17-42-103;

(4) "Principal" means the buyer, seller, landlord, or tenant in a licensee relationship;

(5) "Reasonable cause for payment" means the creation of a cooperative or subagency relationship between licensees or a representation agreement as the result of an actual introduction of business;

(6) (A) "Referral fee" means any mutually agreed-upon fee, commission, or other consideration to be paid by a licensee to any person or entity.

(B) "Referral fee" does not mean a cooperative commission offered by a listing licensee to a selling licensee or by a selling licensee to a listing licensee; and

(7) (A) "Representation agreement" means an agreement between a principal and a licensee in which the licensee agrees to perform any of the activities of a principal broker.

(B) "Representation agreement" includes:

(i) A buyer's agency agreement, a property listing agreement, and a cooperative brokerage agreement; and

(ii) Any agreement containing any of the agreements described in subdivision (7)(B)(i) of this section.



§ 17-42-702 - Interference with licensee relationships prohibited.

(a) No person shall knowingly interfere with a licensee relationship between a licensee and a person or entity.

(b) No licensee shall be liable for a referral fee when reasonable cause for payment does not exist.

(c) (1) Any person or entity aggrieved by a violation of this subchapter may bring a civil action in any court of competent jurisdiction.

(2) The damages recoverable in an action under subdivision (c)(1) of this section shall be:

(A) The actual damages; and

(B) Reasonable attorney's fees and expenses.

(d) Nothing in this subchapter is intended to:

(1) Create a presumption that if reasonable cause for payment of a referral fee exists, a legal right to the referral fee exists; or

(2) Authorize the payment of a referral fee that is otherwise prohibited by law or regulation of the Arkansas Real Estate Commission.









Chapter 43 - Sanitarians

Subchapter 1 - -- General Provisions

§ 17-43-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Continuing education unit" means value given for participation in organized continuing education experience under reasonable sponsorship, capable direction, and qualified instruction approved by the Arkansas State Board of Sanitarians;

(2) "Environmental sanitation" means the study, art, and technique of applying scientific knowledge for the improvement of the environment of man for his health and welfare;

(3) "Registered sanitarian" means an environmental health professional educated in the field of environmental health, physical, and biological sciences who meets the requirements of §§ 17-43-303(a) and (b) and 17-43-306. Such persons may be specifically trained to organize, implement, and manage environmental health programs; and

(4) "Sanitarian-in-training" means a person who meets the educational qualifications as provided in this chapter but does not meet the experience requirements of this chapter for registration as a registered sanitarian.



§ 17-43-102 - Penalties.

Any person who violates any provisions of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) or by imprisonment not exceeding three (3) months, or by both fine and imprisonment, and each day of violation shall constitute a separate offense.






Subchapter 2 - -- Arkansas State Board of Sanitarians

§ 17-43-201 - Creation -- Members.

(a) (1) There is created the Arkansas State Board of Sanitarians to consist of six (6) members who shall be appointed by the Governor.

(2) (A) Five (5) members shall be sanitarians who have been residents in the State of Arkansas for at least one (1) year, have had experience in the field of environmental sanitation for at least five (5) years, are presently engaged in the field of environmental sanitation, and are not less than thirty (30) years of age. Each shall hold a current certificate of registration issued by the board.

(B) Terms of office shall be fixed so that one (1) professional member of the board will be retired each year.

(C) The Governor shall fill the expired term of the retiring board member by choosing one (1) nominee from a list of three (3) names which shall be submitted to him or her each year by the Arkansas Society of Professional Sanitarians.

(3) One (1) member shall not be actively engaged in or retired as a sanitarian and shall represent consumers. This member shall be appointed from the state at large subject to confirmation by the Senate. He or she shall be a full voting member but shall not participate in the grading of examinations.

(b) Each member shall be appointed for a five-year period except for a person who is appointed to fill the unexpired term of another member. The term of office shall expire on June 30 of each year.

(c) The Governor shall fill any vacancy caused by death, resignation, or removal for the unexpired term.

(d) The Governor may remove any member of the board for misconduct, incapacity, or neglect of duty.

(e) The members of the board shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 17-43-202 - Organization and proceedings.

(a) The Arkansas State Board of Sanitarians shall hold a meeting at least one (1) time a year and at such times as the chair of the board shall appoint.

(b) At the first meeting and annually thereafter, the board shall elect a chair and a secretary from its members appointed by the Governor.

(c) Three (3) members shall constitute a quorum, but no action may be taken on any questions unless at least three (3) members are in accord.

(d) The board shall adopt and have an official seal which shall be affixed to all certificates of registration.



§ 17-43-203 - Duties and powers.

(a) The Arkansas State Board of Sanitarians shall have such authority as is reasonably necessary to administer this chapter.

(b) The chair and the secretary of the board may administer oaths and subpoena witnesses.

(c) The secretary shall keep a record of all proceedings of the board, including a register of all holders of a current certificate of registration. These records shall be open to the public at all reasonable times.

(d) The board may employ and fix the compensation of assistants, clerks, stenographers, typists, and other employees to serve at the pleasure of the board, and acquire office space, furniture, supplies, equipment, and other proper conveniences reasonably necessary for the performance of their duties under this chapter.

(e) As a means to maintain professional competency, the board shall promulgate rules and regulations establishing standards for continuing education. The continuing education units shall be direct participation in a course or courses approved by the board. The standards shall be established in a manner to assure that a variety of alternative forms of continuing education are available to registered sanitarians, including, but not limited to, academic studies, in-service education, institutes, seminars, lectures, conferences, workshops, extension courses, home study programs, articles published, and scientific papers published. The standards should recognize specialized areas of endeavor. The board may contract with another agency or association to perform part or all of the duties in establishing procedures to record and retain continuing education units data for all registered sanitarians in good standing.

(f) The board shall have power to determine all matters within its jurisdiction, subject to review of the circuit court or at the option of the aggrieved party by the circuit court of the county in which he or she resides.



§ 17-43-204 - Disposition of funds -- Report.

(a) All fees or payments of any type collected by the Arkansas State Board of Sanitarians under this chapter shall be kept in a separate fund.

(b) The board shall make a report annually to the Governor showing all receipts and disbursements of moneys and a summary of all business transacted during the year.

(c) The expenses provided in this chapter shall be paid by the board from the fees collected by it.



§ 17-43-205 - Operating expenses.

The operating expenses of the Arkansas State Board of Sanitarians shall be paid solely from cash funds of the board, and no funds shall be used either directly or indirectly from general revenues for such support.



§ 17-43-206 - Board seminars or workshops -- Travel expenses.

The Arkansas State Board of Sanitarians may authorize payments to be made to each registered sanitarian as partial reimbursement for actual travel expenses incurred, but not to exceed the amounts authorized for state employees for such expenses and not otherwise reimbursed, in attending seminars or workshops sponsored by the board in accordance with state travel regulations.






Subchapter 3 - -- Certificate of Registration

§ 17-43-301 - Certificate required.

(a) No person shall offer his or her service as a registered sanitarian or use, assume, or advertise in any way any title or description tending to convey the impression that he or she is a registered sanitarian unless he or she is the holder of a current certificate of registration issued by the Arkansas State Board of Sanitarians.

(b) A holder of a current certificate of registration may append to his or her name the letters "R.S."



§ 17-43-302 - Examination -- Scope.

(a) The Arkansas State Board of Sanitarians shall hold examinations to test the fitness of applicants for registration at such times and places within this state as the board shall determine, but shall hold at least one (1) examination every year.

(b) The scope of the examination shall be determined by the board.



§ 17-43-303 - Application for examination.

(a) The Arkansas State Board of Sanitarians shall admit to examination any person who makes application to the Secretary of the Arkansas State Board of Sanitarians on forms prescribed and furnished by the board, pays an application fee of twenty dollars ($20.00) to defray the expense of examination, and submits evidence satisfactory to the board that he or she is of good moral character.

(b) The minimum requirements for admission to examination as a registered sanitarian shall be as follows:

(1) A bachelor's degree or master's degree in public health with specialization in sanitary sciences from an approved school of public health; or

(2) A college graduate in one (1) of the natural sciences, i.e., biology, chemistry, physics, math, earth science, or geology, or engineering, with a minimum of thirty (30) semester hours or its equivalent of those subjects, plus one (1) year's experience in environmental sanitation or approved training courses.

(c) Any person who meets the educational qualifications of subdivision (b)(2) of this section but who does not meet the experience requirements of that subdivision may make application to the board through a process prescribed by the board for acceptance as a sanitarian-in-training. The board shall accept the application when submitted, if accompanied by the required fee, not to exceed ten dollars ($10.00), as prescribed by the board.

(d) Within ninety (90) days after an application is filed with the secretary, the board shall notify the applicant whether his or her application for examination was accepted or rejected and, if rejected, the reason therefor.

(e) One-half (1/2) of the application fee shall be returned to each rejected applicant.



§ 17-43-304 - Notice of time and place of examination.

The Secretary of the Arkansas State Board of Sanitarians shall give reasonable notice by mail of the time and place of examination to each applicant accepted for examination.



§ 17-43-305 - Notice of examination results.

Within sixty (60) days after the examination is given, the Arkansas State Board of Sanitarians shall notify by mail each person who took the examination as to whether he or she has passed or failed the examination.



§ 17-43-306 - Issuance.

Each person who passes the examination to the satisfaction of the Arkansas State Board of Sanitarians shall be issued a certificate of registration upon payment of a registration fee of ten dollars ($10.00).



§ 17-43-307 - Reciprocity.

The Arkansas State Board of Sanitarians shall issue a certificate of registration without examination to any person who makes application on forms prescribed and furnished by the board, pays a registration fee of ten dollars ($10.00), and submits satisfactory proof that he or she:

(1) Is of good moral character;

(2) Has had at least two (2) years' experience in the field of environmental sanitation; and

(3) Is registered as a sanitarian in a state in which the qualifications for registration are not lower than the qualifications for registration in this state at the time he or she applies for registration.



§ 17-43-308 - Expiration and renewal.

Each certificate of registration issued by the Arkansas State Board of Sanitarians shall expire on June 30 following the date of issuance. A renewal certificate may be issued:

(1) To the holder of a current certificate of registration who makes application prior to the expiration of his or her current certificate and pays a renewal fee of twenty dollars ($20.00). Satisfactory proof of complying with the board's continuing education requirements must accompany renewal applications; and

(2) To a former registered sanitarian whose certificate has been suspended or revoked, who makes application not more than sixty (60) days after the expiration date of the last certificate issued to him or her, and who pays a renewal fee of forty dollars ($40.00) and complies with continuing education requirements.



§ 17-43-309 - Grounds for suspension, revocation, or refusal to renew -- Duty of board to hire independent investigator -- Scope of investigation.

(a) The Arkansas State Board of Sanitarians may suspend, revoke, or refuse to renew a certificate of registration upon proof that the applicant:

(1) Is not of good character; or

(2) Is guilty of fraud, deceit, gross negligence, incompetency, or misconduct in relation to his or her duties as a sanitarian.

(b) (1) When necessary to determine whether grounds exist under this section to suspend, revoke, or refuse to renew a certificate of registration, the board shall hire and fix the compensation of an independent investigator to perform the investigation.

(2) The scope of the investigation shall not exceed matters that are reasonably necessary to determine whether grounds exist under this section to suspend, revoke, or refuse to renew a certificate of registration.



§ 17-43-310 - Proceedings for suspension, revocation, or refusal to renew.

(a) Before the Arkansas State Board of Sanitarians may suspend, revoke, or refuse to renew a certificate of registration, it shall set the matter for a hearing before the board.

(b) At least twenty (20) days prior to the date set for hearing, the board shall give written notice of the charges made and the date and place of the hearing to the accused.

(c) Service of the notice may be made by personal service or by sending it by registered mail to the last known business address of the accused.

(d) The accused shall have the opportunity to be heard in person and by counsel.

(e) A stenographic record of the hearing shall be kept and a transcript of the hearing filed with the board.

(f) The order of the board shall be made within thirty (30) days after the termination of the hearing.

(g) Notice of the order of the board shall be given to the accused, either by personal service or by registered mail sent to the last known business address of the accused within ten (10) days after the order is made.









Chapter 44 - Scrap Metal Dealers

§ 17-44-101 - Definitions.

As used in this chapter:

(1) "Beverage container" means a can, bottle, jar, or other container made of aluminum or metal that is sealed by a manufacturer;

(2) "Minor" means a person under eighteen (18) years of age;

(3) (A) "Nonferrous metal" means a metal that does not contain significant quantities of iron or steel.

(B) "Nonferrous metal" includes without limitation the following metals and their alloys:

(i) Copper;

(ii) Brass;

(iii) Aluminum;

(iv) Bronze;

(v) Lead;

(vi) Zinc; and

(vii) Nickel;

(4) "Person" means an individual, a partnership, a corporation, a joint venture, a trust, an association, or any other legal entity;

(5) "Record" means paper, electronic, or other method of storing information;

(6) "Scrap metal" means bits and pieces of metal parts that may be combined together with bolts or soldering and can be recycled when worn or superfluous;

(7) "Scrap metal processor" means a person that, from a fixed location, engages in the business of using machinery or equipment for the processing or manufacturing of iron, steel, or nonferrous metal scrap;

(8) (A) "Scrap metal recycler" means any person that purchases scrap metal.

(B) "Scrap metal recycler" does not include a person that only buys in quantities of five thousand pounds (5,000 lbs.) or more; and

(9) (A) "Seller" means any person that receives in a transaction monetary consideration from a scrap metal recycler in exchange for nonferrous metal, iron, or steel, including without limitation copper, brass, aluminum, bronze, lead, zinc, nickel, and their alloys.

(B) "Seller" does not include a person that sells scrap metal generated in a manufacturing or production process and sold to a scrap metal recycler under a contract or an agreement.



§ 17-44-102 - Records required.

(a) As used in this section, "reasonable, written documentation" means a written document that includes the following information provided by the seller of the scrap metal to the scrap metal recycler:

(1) The name of the entity or individual from whom the seller acquired the scrap metal;

(2) The date the seller acquired the scrap metal;

(3) The physical address from where the seller acquired the scrap metal;

(4) An affirmation or certification from the seller in the written document that he or she is the owner of the scrap metal or is the employer, agent, licensed contractor, licensed HVACR, plumber, electrician, or other person authorized to sell the scrap metal on behalf of the owner; and

(5) An affirmation or certification from the seller in the written document that he or she has not pleaded guilty or nolo contendere to or been found guilty of theft, burglary, or vandalism when the offense involved scrap metal.

(b) A seller shall not sell and a scrap metal recycler shall not purchase scrap metal unless reasonable, written documentation is provided that the seller is the owner of the scrap metal or is an employee, agent, or other person authorized to sell the scrap metal on behalf of the owner.

(c) (1) Each scrap metal recycler doing business in the State of Arkansas shall maintain an accurate and legible record of each scrap metal purchase transaction.

(2) Individual records shall not be required for a series of scrap metal purchase transactions made under a contract.

(3) The data required under subdivision (d)(1) of this section may be maintained for repeat sellers in a relational database allowing the scrap metal recycler to record the information one (1) time and relate future purchase records to that information.

(4) A municipality or county may require by ordinance electronic or digital records and reporting methods.

(d) The record of each scrap metal purchase transaction shall contain the following information taken at the time of sale and kept on record:

(1) The name, address, gender, birth date, and identifying number from the seller's driver's license, military identification card, passport, or other form of government-issued photo identification;

(2) A photocopy of the government-issued photo identification provided under subdivision (d)(1) of this section;

(3) The date of the scrap metal purchase transaction;

(4) The digital thumbprints of the seller;

(5) (A) A general description of the predominant types of scrap metal purchased.

(B) The general description shall be made in accordance with the custom of the trade;

(6) A general description of the configuration of the scrap metal and whether the material is insulated;

(7) The weight, quantity, or volume, recorded in accordance with the custom of the trade, of the scrap metal purchased;

(8) The consideration paid;

(9) The license plate number of the vehicle used in transporting the materials to the scrap metal recycler's place of business; and

(10) (A) A clearly identifiable date-and-time-stamped digital photograph of the:

(i) Seller; and

(ii) Scrap metal in the form in which it was purchased.

(B) The name of the person taking the photographs under this subdivision (10) shall be recorded and provided with the photographs.

(e) The photocopy required under subdivision (d)(2) of this section, the digital thumbprints required under subdivision (d)(4) of this section, and the digital photographs taken required under subdivision (d)(10)(A) of this section shall be reasonably clear.

(f) (1) For records required under subsections (a) and (d) of this section, a scrap metal recycler shall file a daily electronic record of scrap metal purchases made for that day.

(2) The report shall be made daily by entering the information into an automated database which may be interfaced by law enforcement statewide.

(g) The records required under this section shall be:

(1) Kept for a period of one (1) year;

(2) Made available to any law enforcement office of the State of Arkansas and any Arkansas municipality or county; and

(3) Available for use in any legal proceeding.

(h) This section does not apply to transactions:

(1) In which a scrap metal processor purchases, transfers, or otherwise conveys scrap metal to another scrap metal processor if the purchaser or transferee obtained a bill of sale or similar document at the time of transfer;

(2) Involving only beverage or food containers; or

(3) Involving only ferrous metals.



§ 17-44-104 - Theft notification.

(a) Any person may notify scrap metal recyclers of nonferrous metal of a known or presumed theft of nonferrous metal products setting forth any information concerning the theft as might be available to that person, including without limitation:

(1) The approximate quantity and size of the nonferrous metal products stolen;

(2) The geographical area from which the nonferrous metal products were reported missing or presumed stolen; and

(3) Any specific distinguishing marks on or in the nonferrous metal products or other method of identifying the nonferrous metal products.

(b) If notice of a known or presumed theft of nonferrous metal products is given to a scrap metal recycler under subsection (a) of this section and within ninety (90) days after the notice nonferrous metal products meeting the description in the notice are purchased by the scrap metal recycler or offered for sale to the scrap metal recycler, then the scrap metal recycler shall notify the local police or sheriff's department that the nonferrous metal products were purchased by or offered for sale to the scrap metal recycler.

(c) This section does not apply to transactions that involve only beverage containers.



§ 17-44-105 - Sales by minors.

(a) (1) No scrap metal recycler shall purchase or otherwise receive in the course of business scrap metal that is claimed by any minor or that may be in the possession of or under control of a minor, unless the minor is accompanied by his or her parent or guardian.

(2) The parent or guardian shall state in writing that the transaction is taking place with the parent's or guardian's full knowledge and consent.

(b) A scrap metal recycler shall preserve and keep on file and make available for inspection the written statement required by subsection (a) of this section for not less than three (3) years.



§ 17-44-106 - Penalties.

(a) A person that violates this chapter may be assessed a civil penalty of no more than five hundred dollars ($500) per violation.

(b) Any person that knowingly gives false information with respect to the matters required to be maintained in the records provided for in this chapter is guilty of a Class A misdemeanor.






Chapter 45 - Septic Tank Cleaners

§ 17-45-101 - Penalties.

Any person who shall engage in the business of cleaning septic tanks without having complied with the provisions of this chapter or who shall fail or refuse to comply with the provisions of this chapter shall be guilty of a misdemeanor. Upon conviction that person shall be fined not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) or imprisoned not more than thirty (30) days, or both.



§ 17-45-102 - Rules and regulations.

The Department of Health shall promulgate rules and regulations for the administration of this chapter, including the collection of the fee provided for in § 17-45-103.



§ 17-45-103 - Licensing -- Fees -- Transfer of unexpended funds.

(a) No person, firm, corporation, partnership, or association shall engage in the business of septic tank cleaning for compensation without first obtaining a license as provided in this section.

(b) Any person, firm, corporation, partnership, or association desiring to obtain a license for engaging in the business of septic tank cleaning shall make application to the Department of Health and shall prove to the satisfaction of the Director of the Department of Health, or his or her representative, that he or she is morally and financially responsible.

(c) The license required by this chapter shall be valid for one (1) year from the date of issue and shall bear an identifying number. An annual fee of twenty-five dollars ($25.00) shall be charged for issuance of the license.

(d) In addition to this annual licensure fee, an annual fee of twenty-five dollars ($25.00) shall be charged for every tank pumper vehicle above the first vehicle owned by the person, firm, corporation, partnership, or association in the business of septic tank cleaning which is used in the operation of that business.

(e) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to septic tank cleaners' licenses that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 17-45-104 - Customer receipt.

Any owner or employee of a business licensed under this chapter, upon performing any work for which the business receives compensation, shall place his or her name and the number of the license issued to the business pursuant to this chapter on the customer's receipt.



§ 17-45-105 - Disposition of fees.

All fees levied and collected under the provisions of this chapter are declared to be special revenues and shall be deposited in the State Treasury and credited to the General Account of the Public Health Fund or any successor fund, fund account, or account.






Chapter 46 - Social Workers



Chapter 47 - Soil Classifiers

Subchapter 1 - -- General Provisions

§ 17-47-101 - Definitions.

As used in this chapter:

(1) "Kind of soil" means a group of natural bodies that has a discrete combination of landscape, morphological, chemical, and physical properties;

(2) (A) "Practice of soil classifying" or "practice of professional soil classifying":

(i) Means any service or work, the adequate performance of which requires education in the physical, chemical, biological, and soil sciences; training and experience in the application of the special knowledge of these sciences to soil classification; the soil classification by accepted principles and methods; investigation, evaluation, and consultation on the effect of measured, observed, and inferred soil properties upon the various uses; the preparation of soil descriptions, maps, and reports and interpretive drawings, maps, and reports of soil properties; the effect of soil properties upon the various uses; and the effect of the various uses upon kinds of soil, any of which embraces service or work either public or private incidental to the practice of soil classifying. A person shall be construed to practice or offer to practice soil classifying within the meaning and intent of this chapter who by verbal claim, sign, advertisement, letterhead, card, or use of some other title represents himself or herself to be a soil classifier; and

(ii) Does not mean or include the practice of soil classifying by persons exempt under the provisions of § 17-47-103, the work ordinarily performed by persons who sample and test soil for fertility status or construction materials, and engineering surveys and soundings to determine soil properties influencing the design and construction of engineering and architectural projects.

(B) Notwithstanding the foregoing provisions, a person shall not be construed to practice soil classifying unless he or she offers soil classifying services to, or performs soil classifying for, the public;

(3) "Professional soil classifier" means a person who, by reason of his or her special knowledge of the physical, chemical, and biological sciences applicable to soils as natural bodies and of the methods and principles of soil classification experienced in the formation, morphology, description, and mapping of soils, is qualifed to practice soil classifying, and who has been registered by the Arkansas State Board of Registration for Professional Soil Classifiers;

(4) "Soil" means all of the groups of natural bodies occupying the unconsolidated portion of the earth's surface capable of supporting plant life and having properties due to the combined effect of climate and living organisms, as modified by topography and time, upon parent materials;

(5) "Soil classification" means plotting the boundaries, describing, and evaluating the kinds of soil as to their behavior and response to management under the various uses;

(6) "Soil classifier" means a professional soil classifier as defined in subdivision (3) of this section; and

(7) "Soil classifier-in-training" means a person who complies with the requirements for education and character and who has passed an examination in the fundamental soil and related subjects as provided for in §§ 17-47-304 and 17-47-305.



§ 17-47-102 - Penalties.

(a) Each of the following shall be guilty of a misdemeanor and shall, for each offense of which he or she is convicted, be punished by a fine of not less than one hundred dollars ($100) nor more than two hundred dollars ($200):

(1) Any person who:

(A) Practices or offers to practice professional soil classifying in this state without being registered in accordance with the provisions of this chapter;

(B) Attempts to use an expired or revoked or nonexistent certificate of registration;

(C) Falsely claims that he or she is registered under this chapter;

(D) Presents or attempts to use the certificate of registration of another;

(E) Falsely impersonates any other registrant of like or different names;

(F) Gives false or forged evidence of any kind to the Arkansas State Board of Registration for Professional Soil Classifiers or to any member thereof in obtaining or attempting to obtain a certificate of registration; or

(G) Practices or offers to practice when not qualified;

(2) Any person, firm, partnership, organization, association, corporation, or other entity using or employing the words "soil classifier" or "professional soil classifer" or any modification or derivative thereof in its name or form of business or activity except as authorized in this chapter; or

(3) Any person, partnership, corporation, or other entity who shall violate any of the provisions of this chapter.

(b) Each violation and each day of any violation shall constitute a separate offense.



§ 17-47-103 - Exemptions.

This chapter shall not be construed to prevent or affect:

(1) The practice or offer to practice of soil classifying by a person not a resident or having no established place of business in this state, provided that the person is legally qualified by the provisions of this chapter to practice soil classifying as defined in this chapter in his or her own state which extends similar privileges to persons registered under this chapter and provided that the person shall make application accompanied by the appropriate application fee to the Arkansas State Board of Registration for Professional Soil Classifiers in writing prior to his or her practicing or offering to practice soil classifying. The applicant may be granted a temporary permit for a definite period of time not to exceed one (1) year to do a specific job. However, no right to practice soil classifying shall accrue to the applicant with respect to any other work not set forth in the permit;

(2) The work of an employee or a subordinate of a person holding a certificate or registration under this chapter or an employee of a person practicing lawfully under subdivision (1) of this section, provided that the work does not include final soil classifying decisions and is done under the direct supervision of, and verified by, a person holding a certificate of registration under this chapter or a person practicing lawfully under subdivision (4) of this section;

(3) The practice of any other legally recognized profession or trade; or

(4) The practice of soil classifying by any person regularly employed to perform soil classifying services solely for his or her employer or for a subsidiary or affiliated corporation of his or her employer, when the soil classifying performed is in connection with the property, products, or services of his or her employer.






Subchapter 2 - -- Arkansas State Board of Registration for Professional Soil Classifiers

§ 17-47-201 - Creation and members.

(a) There is created the Arkansas State Board of Registration for Professional Soil Classifiers.

(b) (1) The board shall consist of five (5) members to be appointed by the Governor for terms of five (5) years. The Governor shall consider for appointment a list of nominees submitted to him or her by the Arkansas Association of Professional Soil Classifiers.

(2) Each member of the board shall be a citizen of the United States and a resident of this state.

(3) One (1) member of the board shall be a member of a board of directors of a soil conservation district in this state.

(4) Three (3) members of the board shall be registered professional soil classifiers in this state.

(5) One (1) member of the board shall be from the public at large in this state.

(c) A member may be reappointed to succeed himself or herself.

(d) Each member shall hold office until a successor has been duly appointed.

(e) The Governor may remove any member of the board for misconduct, incompetence, or neglect of duty.

(f) Vacancies on the board, however created, shall be filled by the Governor for the unexpired term.

(g) All members shall be subject to confirmation of the Senate.

(h) Each member of the board shall serve without compensation, except that the board member may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 17-47-202 - Powers of the board.

The Arkansas State Board of Registration for Professional Soil Classifiers shall have the power to:

(1) Administer this chapter;

(2) Adopt and amend all bylaws, rules of procedure, and regulations to administer and carry out the provisions of this chapter and for the conduct of its affairs and functions, consistent with this chapter and the Constitution and laws of this state, which may be reasonably necessary for the proper performance of its duties and the regulation of its proceedings, meetings, records, examinations, and the conduct thereof;

(3) Adopt and promulgate a code of ethics which shall be binding upon all persons registered under or subject to this chapter;

(4) Employ clerks, technical experts, and attorneys as it may deem necessary or desirable to carry out the provisions of this chapter;

(5) Apply in the name of the state for relief by injunction, without bond, enforce the provisions of this chapter, or restrain any violation thereof. In this proceeding it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof. The members of the board shall not be personally liable under this proceeding; and

(6) Enter into agreements with the Arkansas Soil and Water Conservation Commission to share office, clerical, and secretarial services and to reimburse the commission for the cost of the services.



§ 17-47-203 - Records and reports -- Disposition of funds.

The Arkansas State Board of Registration for Professional Soil Classifiers shall:

(1) Keep a record of its proceedings and of all applications for registration which shall show the name, age, and last-known address of each applicant, his or her education, experience, and other qualifications, type of examination required, whether or not a certificate of registration was granted, whether or not the applicant was rejected, the date of the action of the board, and other information which may be deemed necessary by the board. The record of the board shall be prima facie evidence of the proceeding of the board. A transcript thereof certified by the secretary under seal shall be admissible as evidence with the same force and effect as if the original were produced;

(2) Annually submit to the Governor a report of its transactions of the preceding year and transmit to him or her a complete statement of the receipts and expenditures of the board attested by affidavits of its chair and its secretary; and

(3) Establish accounts in one (1) or more banks in this state, chosen by the board, into which all funds collected by the board under this chapter shall be deposited and from which all expenditures approved by the board, or by its chair and secretary acting on authority of the board, shall be made.






Subchapter 3 - -- Registration and Certification

§ 17-47-301 - Registration required.

No person shall practice or offer to practice professional soil classifying as defined by this chapter unless the person is registered to practice under or exempt from the provisions of this chapter.



§ 17-47-302 - Eligibility -- Application.

(a) To be eligible for registration as a professional soil classifier or certification as a soil classifier-in-training, an applicant must:

(1) Be of good character and reputation; and

(2) Submit a written application to the Arkansas State Board of Registration for Professional Soil Classifiers containing such information as the board may require, together with five (5) references, three (3) of which shall be professional soil classifiers having personal knowledge of his or her soil classifying experience or, in the case of an application for certification as a soil classifier-in-training, three (3) character references.

(b) Application for registration as a professional soil classifier and for certification as a soil classifier-in-training shall:

(1) Be on a form prescribed and furnished by the board;

(2) Contain statements made under oath showing the applicant's education, a detailed summary of his or her experience, and references as required by this chapter; and

(3) Be accompanied by an application fee established by the board of not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00).



§ 17-47-303 - Examinations.

(a) Examinations shall be held at times and places which the Arkansas State Board of Registration for Professional Soil Classifiers shall determine.

(b) Examinations required on fundamental soil subjects may be taken at any time prescribed by the board.

(c) The final examinations may not be taken until the applicant has completed a period of soil classifying experience as provided in this chapter.

(d) A candidate failing one (1) examination may apply for reexamination which may be granted upon payment of a fee established by the board of not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).



§ 17-47-304 - Professional soil classifiers -- Qualifications -- Registration.

(a) An applicant otherwise eligible shall be admitted to registration as a professional soil classifier if he or she has successfully passed an examination in the principles and practice of soil classifying as prescribed by the Arkansas State Board of Registration for Professional Soil Classifiers and has one of the following additional qualifications:

(1) Is a graduate of a soils curriculum approved by the board as satisfactory and with a specific record of an additional one (1) year or more of experience of a grade and character which indicates to the board that the applicant is competent to practice soil classifying and who holds a valid soil classifier-in-training certificate;

(2) Is a person who has satisfactorily completed a soil curriculum not approved by the board and two (2) years or more of experience in soil classifying work of a character and grade which indicates to the board that the applicant is competent to practice soil classifying; or

(3) Is a person who holds a valid soil classifier-in-training certificate with a specific record of one (1) year or more of experience as a soil classifier-in-training of a grade and character which indicates to the board that the applicant is competent to practice soil classifying.

(b) An application otherwise qualified shall be admitted to registration as a professional soil classifier without examination if he or she is a person who holds a certificate of registration in the practice of soil classifying on the basis of comparable qualifications issued to him or her by a proper authority of another state, possession, or territory of the United States and who, in the opinion of the board, meets the requirements of this chapter.



§ 17-47-305 - Soil classifier-in-training -- Qualifications -- Certification.

Unless otherwise qualified, a person shall be admitted to certification as a soil classifier-in-training. The certification shall be valid for four (4) years, if he or she is a person who:

(1) Is a graduate of a soils curriculum approved by the Arkansas State Board of Registration for Professional Soil Classifiers and has passed an examination in the fundamentals of soil classification; or

(2) Is an applicant who has completed a soil curriculum not approved by the board, who has a specific record of one (1) year of soil classification experience of a grade and character satisfactory to the board, and who passes an examination in the fundamentals of soil classification.



§ 17-47-306 - Issuance -- Form -- Evidence.

(a) The Arkansas State Board of Registration for Professional Soil Classifiers shall issue a certificate of registration upon payment of the registration fee as provided for in § 17-47-307 to any applicant who, in the opinion of the board, has met the requirements of this chapter.

(b) Enrollment cards shall be issued to those who qualify as soil classifiers-in-training.

(c) Certificates of registration shall carry the designation "professional soil classifier", shall show the full name of the registrant without any titles, shall be numbered, and shall be signed by the chair and the secretary under the seal of the board.

(d) The issuance of a certificate of registration by the board shall be prima facie evidence that the person is entitled to all rights and privileges of a professional soil classifier during the term for which the certificate is valid, providing it has not been revoked or suspended.



§ 17-47-307 - Registration fees.

Registration fees shall be established by the Arkansas State Board of Registration for Professional Soil Classifiers subject to the following limitations:

(1) The registration fee for professional soil classifiers shall be in an amount of not less than twenty dollars ($20.00) nor more than one hundred dollars ($100);

(2) The registration fee for soil classifier-in-training certification or enrollment shall be established by the board in an amount not less than ten dollars ($10.00) nor more than fifty dollars ($50.00); and

(3) Should the board deny the issuance of a certificate to an applicant, the fee paid may be retained as an application fee.



§ 17-47-308 - Expiration and renewal.

(a) Certificates of registration shall expire on June 30 following their issuance and shall become invalid after that date unless renewed.

(b) (1) It shall be the duty of the secretary of the Arkansas State Board of Registration for Professional Soil Classifiers to notify every person registered under this chapter of the date of the expiration of the certificate of registration and the amount of the fee required for its renewal.

(2) Notice shall be mailed to the registrant at his or her last known address at least one (1) month in advance of the expiration of the certificate.

(c) Renewal may be effected at any time prior to or during the month of July by the payment of a fee established by the Arkansas State Board of Registration for Professional Soil Classifiers not to exceed the fees established for registration.

(d) Renewal of an expired certificate may be effected under rules promulgated by the board regarding requirements for reexamination and penalty fees.



§ 17-47-309 - Reissuance.

A new certificate of registration to replace any certificate lost, destroyed, or mutilated may be issued subject to the rules of the Arkansas State Board of Registration for Professional Soil Classifiers. A reasonable charge shall be made for reissuance.



§ 17-47-310 - Code of ethics.

(a) The Arkansas State Board of Registration for Professional Soil Classifiers shall cause to have prepared and shall adopt a code of ethics, a copy of which shall be delivered to every registrant and applicant for registration under this chapter.

(b) The delivery shall constitute due notice to all registrants.

(c) The board may revise and amend this code of ethics from time to time and shall forthwith notify each registrant in writing of revisions and amendments.

(d) The code of ethics shall apply to all certificate holders.



§ 17-47-311 - Disciplinary actions -- Grounds.

The Arkansas State Board of Registration for Professional Soil Classifiers shall have the power to suspend, refuse to renew, or revoke the certificate of registration of, or reprimand, any registrant who is guilty of:

(1) Fraud or deceit in obtaining a certificate of registration;

(2) Gross negligence, incompetence, or misconduct in the practice of soil classifying;

(3) A felony or crime involving moral turpitude; or

(4) A violation of the code of ethics adopted and promulgated by the board.



§ 17-47-312 - Disciplinary actions -- Procedure.

(a) Any person may prefer charges of fraud, deceit, gross negligence, incompetence, misconduct, or violation of the code of ethics against any individual registrant.

(b) Charges shall be in writing, shall be sworn to by the person or persons making them, and shall be filed with the secretary of the Arkansas State Board of Registration for Professional Soil Classifiers.

(c) All charges, unless dismissed by the board as unfounded or trivial, shall be heard by the board within three (3) months after the date on which they shall have been preferred.

(d) The time and place for the hearing shall be fixed by the board.

(e) A copy of the charges together with a notice of the time and place of hearing shall be served upon the accused either personally or sent by registered or certified mail to the last known address of the individual registrant at least thirty (30) days before the date fixed for hearing.

(f) At any hearing, the accused registrant shall have the right to appear in person or by counsel, or both, to cross-examine witnesses appearing against the accused, and to produce evidence and witnesses in defense of the accused.

(g) If the accused person fails or refuses to appear, the board may proceed to hear and determine the validity of the charges.

(h) If after the hearing a majority of the board votes in favor of sustaining the charges, the board shall make findings of fact, draw its conclusions, and issue its order therein and serve it upon the accused.

(i) In the order the board may reprimand, suspend, refuse to renew, or revoke the accused individual's certificate of registration.

(j) Any person who feels aggrieved by any action of the board in denying, suspending, refusing to renew, or revoking his or her certificate of registration may appeal therefrom to the circuit court of the county in which he or she resides or in Pulaski County as the aggrieved party may elect.









Chapter 48 - Surveyors

Subchapter 1 - -- General Provisions

§ 17-48-101 - Definitions.

As used in this chapter:

(1) (A) "Firm" means a form of business entity that offers professional surveying services of its licensed personnel to the public.

(B) "Firm" does not include an individual licensee operating under his or her name;

(2) (A) "Land surveying" means a service comprising the:

(i) Determination of the location of land boundaries and land boundary corners; and

(ii) Preparation of:

(a) Plats showing the shape and areas of tracts of land and their subdivision into smaller tracts;

(b) Plats showing the location of streets, roads, and rights-of-way of tracts to give access to smaller tracts; and

(c) Official plats or maps of land thereof in this state.

(B) "Land surveying" does not include the measure of acreage of timber, cotton, rice, or other agricultural crops.

(C) A person practices or offers to practice land surveying if the person:

(i) Engages in land surveying for others; or

(ii) By verbal claim, sign, letterhead, card, telephone listing, or in any other way represents himself or herself:

(a) To be a professional surveyor; or

(b) As able to perform land surveying in this state;

(3) "Metadata" means a description of the content, ancestry and source, quantity, database schema, and accuracy of digital map data;

(4) "Professional surveyor" means a person who by reason of special knowledge of mathematics, surveying principles and methods, and legal requirements that are acquired by educational or practical experience is qualified to engage in the practice of land surveying and surveying measurement certification;

(5) "Responsible charge" means direct control of, supervision of, and legal responsibility for the surveying work performed; and

(6) "Surveying measurement certification" means providing the professional service of certification or sealing of maps, documents, digital files, or other data to verify that the maps, documents, digital files, or other data are authoritative professional determinations based on accepted methods and principles of surveying measurement or analysis representing or listing the following types of surveying measurements:

(A) The configuration or contour of the earth's surface or the position of fixed objects on the earth's surface;

(B) The position or elevation of a survey boundary, control monument, or reference point; and

(C) The alignment or elevation of a fixed work embraced within the practice of professional engineering.



§ 17-48-102 - Penalties -- Enforcement.

(a) (1) Unless a different penalty is specifically provided, a person who violates this chapter shall be guilty of a Class B misdemeanor.

(2) It is the duty of all duly constituted officers of the state and all of its political subdivisions to enforce this chapter and prosecute any persons violating it.

(b) (1) The State Board of Licensure for Professional Engineers and Professional Surveyors may levy a civil penalty against any licensed engineer, professional surveyor, or surveyor intern who:

(A) Is found guilty of:

(i) Fraud or deceit in his or her practice or in securing a certificate of licensure; or

(ii) Gross negligence, incompetence, or misconduct; or

(B) Fails or refuses to comply with any laws relating to the licensure and practice of engineers, professional surveyors, or surveyor interns or any rules or regulations adopted by the board under the authority granted in such laws.

(2) Any civil penalty levied by the board may be in lieu of or in addition to any other sanction imposed by the board.

(3) A civil penalty assessed by the board shall not be more than five thousand dollars ($5,000).

(c) The Attorney General or his or her assistants shall act as legal advisors to the board and render such legal assistance as may be necessary.

(d) The board may employ counsel to enforce this chapter, the costs to be paid from the funds of the board.



§ 17-48-103 - Regulation.

In order to safeguard the life, health, or property of the public, the practice of land surveying in this state is declared to be subject to regulation in the public interest.



§ 17-48-104 - Powers of the board.

(a) The State Board of Licensure for Professional Engineers and Professional Surveyors may adopt and amend all bylaws and rules of procedure not inconsistent with the Arkansas Constitution and laws of this state or this chapter that may be reasonably necessary for the proper performance of its duties and the regulations of its proceedings, meetings, records, examinations, and the conduct thereof.

(b) The board may engage such technical advice and counsel as necessary to review applications, conduct interviews, prepare and give examinations, grade examinations, as required by this chapter, and to pay for such services.

(c) (1) In carrying into effect this chapter, the board, under the hand of its president and the seal of the board, may subpoena witnesses and compel their attendance and also may require the submission of books, papers, documents, or other pertinent data in any disciplinary matter or in any case in which a violation of this chapter is alleged.

(2) Upon failure or refusal to comply with any

such order of the board or upon failure to honor its subpoena, as provided in this section, the board may apply to a court of any jurisdiction to enforce compliance with them.

(d) (1) In the name of the state, the board may apply for relief by injunction in the established manner provided in cases of civil procedure, without bond, to enforce this chapter or to restrain any violation thereof.

(2) In such proceedings, it is not necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof.

(3) The members of the board shall not be personally liable under this procedure.

(e) The board may establish application fees, certificate fees, renewal fees, and any other fees as it deems necessary within the guidelines of the State of Arkansas.



§ 17-48-105 - Seal and signature required.

(a) Each licensed professional surveyor shall:

(1) Procure a personal seal, in form approved by the State Board of Licensure for Professional Engineers and Professional Surveyors; and

(2) Affix his or her signature and the seal upon all maps, plats, surveys, or other documents before the delivery thereof to any client or before offering to file a record of any such map, plat, survey, or other document in the office of the recorder of deeds of any county or with any proper public authority.

(b) It is unlawful for the recorder of deeds of any county or any proper public authority to file or record any map, plat, survey, or other document within the definition of land surveying that does not have impressed thereon and affixed thereto the personal signature and seal of a licensed professional surveyor by whom the map, plat, survey, or other document was prepared.



§ 17-48-106 - Failure to file boundary survey.

(a) (1) A licensed surveyor is not required to file a plat until he or she has been paid for performing the survey.

(2) A licensed surveyor shall file the plat with the State Surveyor within thirty (30) days after payment for performing the survey or the plat is completed, whichever event occurs last.

(b) The sole purpose of filing the plat shall be to identify the person or persons who made the plat and survey and placed the survey markers and shall not be used to evidence adverse possession or as evidence in boundary disputes.

(c) The provisions of this chapter shall not apply to surveys hereafter made of subdivided property located in a municipality where property has previously been surveyed and a plat filed.

(d) Any licensed surveyor who shall fail or refuse to file the survey as provided by this chapter shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) or imprisonment for not less than thirty (30) days nor more than six (6) months, or subject to both fine and imprisonment.



§ 17-48-107 - Contents of survey.

(a) Every survey of a parcel of real property made after March 30, 1981, shall include a statement of the number of acres or parts of acres included in the parcel surveyed. If the parcel surveyed includes lands situated in more than one quarter-quarter, the approximate number of acres of the parcel lying in each quarter-quarter shall be shown separately.

(b) The General Assembly recognizes that every county assessor in the state is required by law to account for and list each parcel of real property and every acre within his or her jurisdiction. It is the intent and purpose of this section to assist the various assessors to carry out this responsibility by requiring that every survey of real estate made after March 30, 1981, specify therein the number of acres or parts of acres included in the survey.






Subchapter 2 - -- Registration

§ 17-48-201 - Registration required -- Sole or group practice -- Trainees.

(a) (1) It is unlawful for a person who is not a professional surveyor licensed by the State Board of Licensure for Professional Engineers and Professional Surveyors to hold himself or herself out as a professional surveyor to practice or offer to practice land surveying in the state, as defined in this chapter, or to use in connection with his or her name or otherwise assume or advertise any title or description tending to convey the impression that he or she is a professional surveyor unless the person has been licensed under this chapter.

(2) The board may discipline nonlicensees that violate this chapter by the levy of a fine in an amount not to exceed five thousand dollars ($5,000) for each offense.

(b) (1) (A) Admission to practice land surveying and surveying measurement certification shall be determined upon the basis of individual personal qualifications.

(B) The right to engage in the practice of land surveying and surveying measurement certification is a personal right, based upon the qualifications of the individual, evidenced by his or her license certificate, and is not transferable.

(2) "Surveying measurement certification" does not permit the preparation of engineering or architectural design documents or quantity estimate payment documents.

(c) (1) A professional surveyor may practice his or her profession through the medium of or as a member or employee of a firm if:

(A) All surveys are signed and stamped with the signature and seal of the professional surveyor in responsible charge; and

(B) The firm has complied with § 17-48-207.

(2) The professional surveyor signing and sealing the surveys shall be personally and professionally responsible therefor, and his or her participation in any firm either as a partner, principal, or employee does not limit his or her individual liability.

(d) A surveyor intern may engage in the practice of land surveying only as an employee of or under the supervision of a professional surveyor.

(e) It is unlawful for a person to prepare, distribute, or place the public records, maps, documents, digital files, or other data that bear or contain a seal or any certification consisting of a verbal, numerical, or symbolic representation of the accuracy or precision of surveying measurements as defined in § 17-48-101(4) or that bear or contain a statement of determination by an authoritative professional source unless the maps, documents, digital files, or other data bear or contain the seal of a professional surveyor or professional engineer practicing within his or her respective discipline.

(f) This chapter does not apply to:

(1) The usual symbols and statements of the cartographic representation of scale and direction, including without limitation scale ratios, scale bars, and north arrows;

(2) The preparation and attachment of metadata or to the scientific analysis of measurement data for research by a person who is not a professional surveyor or professional engineer; and

(3) A government agency or office in conducting its statutory or constitutional duties to certify representations of spatial data.

(g) This chapter does not impair or reduce the scope of:

(1) The professional practice of engineers as defined by statute and rules of the board; and

(2) The professional practice of professional architects as defined by statute and rules of the Arkansas State Board of Architects, Landscape Architects, and Interior Designers.



§ 17-48-202 - Application.

(a) Application for licensure as a professional surveyor or surveyor intern shall be made on forms provided by the State Board of Licensure for Professional Engineers and Professional Surveyors to be signed and sworn to by the applicant.

(b) The forms shall contain statements made under oath, showing the applicant's education, experience record, references, and any other pertinent information as determined by the board.



§ 17-48-203 - Qualifications -- Certification.

(a) A person who shows to the satisfaction of the State Board of Licensure for Professional Engineers and Professional Surveyors that he or she is a person of good character and reputation and over twenty-one (21) years of age shall be eligible for licensure as a professional surveyor if he or she qualifies under one (1) of the following provisions:

(1) A person holding a certificate of licensure to engage in the practice of land surveying issued to him or her on the basis of a written examination by proper authority of a state, territory, possession of the United States, the District of Columbia, or any foreign country, based on requirements and qualifications as shown on his or her application that in the opinion of the board are equal to or higher than the requirements of this chapter may be licensed at the discretion of the board;

(2) (A) A graduate from an approved engineering curriculum with sufficient surveying courses or a surveying technology curriculum of two (2) years or more approved by the board, followed by at least two (2) years of land surveying that must be surveying experience of a character satisfactory to the board, who has passed a written examination designed to show that he or she is qualified to practice land surveying in this state, may be licensed if he or she is otherwise qualified.

(B) Each year of teaching land surveying in an approved engineering or surveying curriculum may be considered as equivalent to one (1) year of land surveying experience; or

(3) (A) An applicant who cannot qualify under subdivision (a)(2) of this section and who has six (6) years or more of active experience in land surveying of a character satisfactory to the board and who has passed a written examination designed to show that he or she is qualified to practice land surveying may be granted a certificate of licensure to practice land surveying in this state if he or she is otherwise qualified.

(B) Each year of satisfactory work in an approved engineering or engineering technology curriculum majoring in surveying may be considered as one (1) year of experience in land surveying, but not exceeding two (2) years.

(b) Effective January 1, 2017, an applicant for licensure as a professional surveyor shall qualify under one (1) of the following provisions:

(1) (A) A graduate holding a baccalaureate degree from a curriculum of four (4) years or more who has completed at least thirty (30) semester credit hours or the equivalent, as approved by the board, in courses involving land surveying, mapping, and real property, as approved by the board, followed by three (3) years or more of experience in responsible charge of land surveying under the supervision of a professional surveyor and who has passed an examination for certification as a surveyor intern shall be admitted to sit for a written examination in a form approved by the board.

(B) An applicant who is otherwise qualified shall be granted licensure as a professional surveyor upon passing the written examination; or

(2) (A) A graduate holding an associate of science degree in surveying or an associate of applied science in surveying degree from a program approved by the board or its equivalent, as approved by the board, followed by six (6) years or more of experience in responsible charge of land surveying under the supervision of a professional surveyor, and who has passed an examination for certification as a surveyor intern shall be admitted to sit for a written examination in a form approved by the board.

(B) An applicant who is otherwise qualified shall be granted licensure as a professional surveyor upon passing the written examination.

(c) A person who shows to the satisfaction of the board that he or she is a person of good character shall be eligible for licensure as a surveyor intern if he or she qualifies under one (1) of the following provisions:

(1) A person holding a certificate of licensure as a surveyor intern issued to him or her on the basis of a written examination by proper authority of a state, territory, possession of the United States, the District of Columbia, or any foreign country, based on requirements and qualifications as shown on his or her application, which requirements and qualifications, in the opinion of the board, are equal to or higher than the requirements of this chapter, may be licensed as a surveyor intern at the discretion of the board;

(2) A graduate from an approved engineering curriculum with sufficient surveying courses, or a surveying technology curriculum of two (2) years or more, approved by the board, who has passed a written examination designed to show that he or she is proficient in surveying fundamentals, may be licensed if he or she is otherwise qualified; or

(3) (A) An applicant who cannot qualify under subdivision (c)(2) of this section and who has four (4) years or more of active experience in land surveying of a character satisfactory to the board and who has passed a written examination designed to show that he or she is proficient in surveying fundamentals may be licensed if he or she is otherwise qualified.

(B) Each year of satisfactory work in an approved engineering or engineering technology curriculum majoring in surveying may be considered as one (1) year of experience in land surveying, but not exceeding two (2) years.

(d) Effective January 1, 2017, an applicant for licensure as a surveyor intern shall qualify under one (1) of the following:

(1) (A) A graduate holding or a student enrolled in the last year of a program leading to a baccalaureate degree from a curriculum of four (4) years or more who has finished at least thirty (30) semester credit hours, or the board-approved equivalent, in courses approved by the board involving land surveying, mapping, and real property shall be admitted to sit for a written examination in a form approved by the board.

(B) An applicant who is qualified shall be granted licensure as a surveyor intern on:

(i) Passing the written examination; and

(ii) Providing proof of graduation with a board-approved baccalaureate degree; or

(2) (A) A graduate holding or student enrolled in the last year of a program leading to an associate of science or an associate of applied science degree in surveying from a program approved by the board shall be admitted to sit for a written examination in a form approved by the board.

(B) An applicant who is qualified shall be granted licensure as a surveyor intern on:

(i) Passing the written examination; and

(ii) Providing proof of graduation with a board-approved associate of science or associate of applied science degree.



§ 17-48-204 - Expiration and renewal -- Inactive status -- Reinstatement.

(a) All certificates shall be renewed annually or biennially at the discretion of the State Board of Licensure for Professional Engineers and Professional Surveyors.

(b) Certificates of licensure for professional surveyors and professional surveyor interns shall be renewed by the board to persons who are holders of certificates issued under this chapter who have furnished evidence satisfactory to the board of compliance with the requirements of § 17-48-206(a).

(c) (1) (A) Notwithstanding subsection (b) of this section, a professional surveyor or surveyor intern licensed under this chapter who is not engaged in the practice of land surveying may request in writing that the board place his or her name on the board's inactive roll, thereby granting him or her inactive status and protecting his or her right to obtain a certificate of licensure under subsection (b) of this section at such later time as he or she may wish to become engaged in the practice of land surveying.

(B) Inactive status shall continue as long as the licensee pays the annual fee under the board's rules.

(2) A professional surveyor whose license is inactive may return to active status by:

(A) Notifying the board in advance of his or her intention to return to active status;

(B) Paying the appropriate fees; and

(C) Meeting all requirements of the board, including demonstration of continuing professional competency.

(d) A professional surveyor or surveyor intern whose certificate of licensure is not renewed may have it reinstated by meeting the requirements of the board, depending on the time of nonrenewal under the rules of the board. The requirements the board may consider are:

(1) Payment of fees and penalties;

(2) Demonstration of continuing professional competency; and

(3) Reexamination.



§ 17-48-205 - Administrative violations and penalties.

(a) The State Board of Licensure for Professional Engineers and Professional Surveyors may suspend, revoke, or refuse to issue, restore, or renew a certificate of licensure of, or place on probation, fine, or reprimand a professional surveyor who is:

(1) Found guilty of:

(A) Fraud or deceit in obtaining, attempting to obtain, or renewing a certificate of licensure or certificate of authorization;

(B) Negligence, incompetency, or misconduct in the practice of surveying;

(C) Failure to comply with this chapter, the rules of the board, or an order of the board;

(D) Discipline by another state, territory, the District of Columbia, a foreign, the United States Government, or any other governmental agency, if at least one (1) of the grounds for discipline is the same or substantially equivalent to those contained in this section;

(E) Failure within thirty (30) days to provide information requested by the board as a result of a formal or informal complaint to the board that would indicate a violation of this chapter;

(F) Knowingly making false statements or signing false statements, certificates, or affidavits to induce payment;

(G) Aiding or assisting another person in violating this chapter or the rules of the board;

(H) Violating a term of probation imposed by the board;

(I) Using a seal or practicing surveying while the professional surveyor's license is suspended, revoked, nonrenewed, or inactive;

(J) Signing, affixing the professional surveyor's seal, or permitting the professional surveyor's seal or signature to be affixed to an instrument of practice that has not been prepared or completely checked by the professional surveyor or under the professional surveyor's direct supervision or control;

(K) Engaging in dishonorable, unethical, or unprofessional conduct of character likely to deceive, defraud, or harm the public;

(L) Providing false testimony or information to the board; or

(M) Habitual intoxication or addiction to the use of drugs or alcohol;

(2) Found guilty of or enters a plea of guilty or nolo contendere to:

(A) A felony;

(B) A crime of which an essential element is dishonesty; or

(C) A crime that is directly related to the practice of surveying; or

(3) Subject to disciplinary action by another state, territory, the District of Columbia, a foreign country, the United States Government, or other governmental agency, if at least one (1) of the grounds for discipline is the same or substantially equivalent to those contained in this section.

(b) The board may take the following action against a professional surveyor:

(1) Suspend or revoke a certificate of licensure;

(2) Refuse to issue, restore, or renew a certificate of licensure;

(3) Place on probation, impose a fine, or reprimand; or

(4) A combination of the above.

(c) A person that violates this chapter or a rule of the board shall pay a civil penalty to the board of not more than five thousand dollars ($5,000) for each offense.

(d) (1) The board shall adopt rules of professional conduct under § 17-48-104 that are to be provided to an applicant for licensure.

(2) The board may amend these rules of professional conduct from time to time and shall notify each licensee in writing of the amendments.

(e) The board may:

(1) Revoke a certificate of authorization;

(2) Suspend a certificate of authorization for a time not exceeding two (2) years of a firm when one (1) or more of its officers or directors have been found guilty of conduct that would authorize a revocation or suspension of their certificates of licensure under this section;

(3) Place a firm on probation for a period and subject to the conditions as the board may specify; or

(4) Levy a fine in an amount not more than five thousand dollars ($5,000) for each offense.

(f) The board may levy a fine in an amount not more than five thousand dollars ($5,000) for each offense against nonlicensees that violate this chapter.



§ 17-48-206 - Continuing education requirements.

(a) (1) The State Board of Licensure for Professional Engineers and Professional Surveyors shall issue rules establishing the continuing education requirements for professional surveyors and surveyor interns.

(2) The rules shall take into account the accessibility to applicants of the board's continuing education requirements.

(3) The rules may:

(A) Rely upon guidelines and pronouncements of recognized educational and professional associations;

(B) Prescribe the content, duration, and organization of courses;

(C) Provide for the relaxation or suspension of requirements for:

(i) Applicants who certify that they do not intend to engage in the practice of surveying; and

(ii) Instances of individual hardship;

(D) Exempt from licensed continuing education requirements a professional surveyor sixty (60) years of age or older with twenty (20) or more years of experience as a practicing professional surveyor; and

(E) (i) Prescribe the manner and condition under which credit shall be given for participation in a program of continuing education that the board considers necessary and appropriate to maintain competency in the practice of surveying.

(ii) Examples of programs of continuing education that are acceptable include without limitation programs or seminars sponsored by higher educational institutions, government agencies, and professional surveying organizations and related professions.

(b) (1) An application for renewal of a certificate of licensure shall be accompanied by evidence documenting the completion of acceptable continuing education credit during the previous renewal period.

(2) Failure by an applicant to provide this evidence upon request by the board is grounds for disciplinary action unless the board determines the failure is due to a reasonable cause or the applicant was not engaged in the practice of surveying during the previous renewal period.

(3) The board may renew a certificate of licensure despite an applicant's failure to furnish satisfactory evidence of meeting continuing education requirements and may issue a certificate of licensure to an applicant who has previously maintained inactive status under § 17-48-204(c) if the applicant follows a particular program or schedule of continuing education prescribed by the board.



§ 17-48-207 - Certificates of authorization.

(a) A firm that practices or offers to practice surveying is required to obtain a certificate of authorization from the State Board of Licensure for Professional Engineers and Professional Surveyors under the board's rules.

(b) (1) In order to obtain a certificate of authorization, a surveying firm shall file an application with the board on a form provided by the board and shall provide all information required by the board's rules.

(2) A firm shall file a new application with the board on a form provided by the board:

(A) Upon renewal of the certificate of authorization; and

(B) Within thirty (30) days of the time that any of the information contained in the application form changes or differs for any reason from the information contained in the original application form.

(3) If in the judgment of the board the application meets the requirements of this chapter, the board shall issue a certificate of authorization for the surveying firm.

(c) A certificate of authorization is not required for a firm performing surveying for:

(1) Itself;

(2) The firm's parent organization; or

(3) A subsidiary of the firm.

(d) (1) A firm shall not be relieved of responsibility for the conduct or acts of its agents, employees, officers, partners, members, or managers by reason of its compliance with this section.

(2) An individual practicing surveying under this chapter shall not be relieved of his or her responsibility for surveying services performed by reason of employment or other relationship with a firm holding a certificate of authorization.

(e) (1) Unless the board has first issued a certification of authorization or a letter stating the eligibility of an applicant to receive a certificate of authorization, the Secretary of State shall not accept organization papers or issue a certificate of incorporation, licensure, or authorization to a firm that includes among the objectives for which it is established or within its name, the words:

(A) Surveyor;

(B) Surveying; or

(C) Any modification or derivation of surveyor or surveying.

(2) The firm applying to the Secretary of State shall supply the certificate of authorization or letter from the board indicating eligibility for a certificate of authorization with its application for incorporation, licensure, or authorization.

(f) The Secretary of State shall decline to license a trade name or service mark that includes the words surveyor, surveying, or any modification or derivation of surveyor or surveying in its firm name or logotype except in the case of a firm that has a certificate of authorization under this section.

(g) The certificate of authorization may be renewed under § 17-48-204.

(h) A surveyor who renders occasional, part-time, or consulting surveying services to or for a firm may not, for the purposes of this section, be designated as being in responsible charge of the professional activities of the firm unless the surveyor is an officer or owner of the firm.



§ 17-48-208 - Disciplinary action -- Procedures.

(a) The rules promulgated by the State Board of Licensure for Professional Engineers and Professional Surveyors for disciplinary procedures shall be based on and consistent with the model rules of procedure of the Attorney General.

(b) A charge, unless dismissed or settled informally, is to be heard by the board within twelve (12) months after the date on which the charge was submitted.

(c) (1) A fine or civil penalty not paid within fifty (50) days after the order becomes final is a judgment.

(2) The order is to be filed as a judgment and executed in the same manner as other judgments.

(d) The board, on petition of an individual licensee or firm holding a certificate of authorization, may reissue a certificate of licensure or authorization if a majority of the members of the board vote for the issuance.






Subchapter 3 - -- Privileges and Responsibilities Upon Entering Private Land or Water

§ 17-48-301 - Purpose.

The purpose of this subchapter is to enable surveyors to have access to survey monuments, triangulation stations, traverse stations, leveling stations, section corners, quarter-section corners and sixteenth-section corners, locations, and other evidence needed in conducting or preparing for surveys or in preserving such monuments, triangulation stations, traverse stations, leveling stations, section corners, quarter-section corners and sixteenth-section corners, locations, or other evidence. It is particularly recognized that at times it is necessary for a surveyor to tread on property not in his or her survey contract because the boundaries and corners of any parcel of land are necessarily also those of adjoining parcels and because the location of boundaries and corners often are affected by the location of some that are remote and not adjoining.



§ 17-48-302 - Definition.

As used in this subchapter, "surveyor" means a person:

(1) Who is a registered surveyor licensed to practice in the State of Arkansas by permanent registration number or by special permit;

(2) Employed in surveying by the United States Government, by the State of Arkansas, or by a local government agency; and

(3) Who is under the direct supervision of or is employed by a person who is a surveyor under subdivision (1) or (2) of this section.



§ 17-48-303 - Right to enter -- Immunity from arrest -- Identification.

(a) Surveyors shall have the right to enter on public or private land or waters, except buildings, in the lawful pursuit of their occupations and shall be immune from arrest for trespass when performing their duties as prescribed in this subchapter.

(b) (1) Where practical, surveyors shall announce and identify themselves and their intentions before entering upon private property.

(2) Surveyors will carry means of proper identification as to their registration or employment and will display the identification to anyone requesting it.

(3) Surveyors shall not use the privilege granted herein to extend that point of entry as determined by actual survey requirements.



§ 17-48-304 - Liability.

(a) Surveyors shall be personally liable for any damage caused to private property when exercising entry under this subchapter.

(b) Surveyors shall forfeit any and all claim for damage or personal injury against the landowner while on such lands or waters unless the damage or injury is caused by the intentional tortious conduct of the landowner or his or her agent.









Chapter 49 - Transient Merchants

Subchapter 1 - -- Transient Merchant Licensing Act of 1983

§ 17-49-101 - Title.

This subchapter shall be known and may be cited as the "Transient Merchant Licensing Act of 1983".



§ 17-49-102 - Purpose.

(a) The General Assembly finds that because of the temporary nature of the business conducted by transient merchants, consumers in the State of Arkansas are not likely to be able to obtain proper contact information to resolve disputes with, serve legal process upon, or satisfy monetary judgments against transient merchants doing business in the State of Arkansas.

(b) It is the purpose and intent of this subchapter to:

(1) Provide the consumers of the State of Arkansas with contact information regarding potential monetary recourse against transient merchants; and

(2) Provide that the registration fees and bonding requirements in this subchapter for transient merchants shall be minimum registration fees and bonding requirements and shall not be construed to limit or restrict the authority of counties, cities, and towns in the state to levy additional license fees and to require additional bonding for transient merchants engaged in business in counties, cities, and towns.



§ 17-49-103 - Definitions.

As used in this subchapter:

(1) "Person" means any individual, corporation, partnership, association, or other entity;

(2) "Temporary or transient business" means any business conducted for the sale or offer for sale of goods, wares, or merchandise that is carried on in any building, structure, motor vehicle, railroad car, or real estate for a period of less than six (6) months in each year without written evidence of a right to occupy the premises on which a person is conducting business; and

(3) "Transient merchant" means any person, firm, corporation, partnership, or other entity that engages in, does, or transacts any temporary or transient business in the state, either in one (1) locality or in traveling from place to place in the state, offering for sale or selling goods, wares, merchandise, or services.



§ 17-49-104 - Exemptions.

(a) The provisions of this subchapter shall not apply to:

(1) Sales at wholesale to retail merchants by commercial travelers or selling agents in the usual course of business;

(2) Wholesale trade shows or conventions;

(3) Sales of goods, wares, or merchandise by sample catalogue or brochure for future delivery;

(4) Fairs and convention center activities conducted primarily for amusement or entertainment;

(5) Any general sale, fair, auction, or bazaar sponsored by any church or religious organization;

(6) Garage sales held on the premises devoted to residential use;

(7) Sales of crafts or items made by hand and sold or offered for sale by the person making the crafts or handmade items;

(8) Sales of agricultural products, except nursery products and foliage plants;

(9) Sales made by a seller at residential premises pursuant to an invitation issued by the owner or legal occupant of the premises; or

(10) School-sponsored bazaars and sales, concessions at school athletic and other events, and sales of paraphernalia used in the celebration of any nationally recognized holiday or used in connection with any public school, university, or college-related activities, flea markets, retail fireworks establishments, gun shows, sales by charitable organizations, sales of coins, and expositions sponsored by government entities or by nonprofit trade associations.

(b) A transient merchant not otherwise exempted from the provisions of this subchapter shall not be relieved or exempted from the provisions of this subchapter by reason of associating himself or herself temporarily with any local dealer, auctioneer, trader, contractor, or merchant or by conducting such temporary or transient business in connection with or in the name of any local dealer, auctioneer, trader, contractor, or merchant.



§ 17-49-105 - Enforcement.

It is the duty of the county sheriff and other law enforcement officers in each county and the prosecuting attorney for each county to enforce the provisions of this subchapter.



§ 17-49-106 - Registration required -- Penalty for violation.

(a) It is unlawful for any transient merchant to transact business in any county in this state unless the merchant and the owners of any goods, wares, or merchandise to be offered for sale or sold, if such are not owned by the merchant, shall have first secured a registration certificate and shall have otherwise complied with the requirements of this subchapter.

(b) Any person or entity that transacts a transient business as defined in § 17-49-103 without having first registered in accordance with the provisions of this subchapter, or who knowingly advertises, offers for sale, or sells any goods, wares, merchandise, or services in violation of the provisions of this subchapter, shall be guilty of a Class A misdemeanor.

(c) The penalty prescribed in this section shall be in addition to any other penalties prescribed by law for any criminal offense committed by the licensee.



§ 17-49-107 - Registration for business.

(a) Any transient merchant desiring to transact business in any county in this state shall register in each county in which the merchant desires to transact business.

(b) The registration shall be filed with the county clerk and shall include the following information:

(1) The name and permanent address of the transient merchant making the application and, if the applicant is a firm or corporation, the name and address of the members of the firm or the officers of the corporation, as the case may be;

(2) If the applicant is a corporation, there shall be stated on the application form the date of incorporation, the state of incorporation, and, if the applicant is a corporation formed in a state other than the State of Arkansas, the date on which the corporation qualified to transact business as a foreign corporation in the State of Arkansas;

(3) A statement showing the kind of business proposed to be conducted, the length of time for which the applicant desires to transact such business, and the location of the proposed place of business;

(4) The name and permanent address of the transient merchant's registered agent or office;

(5) Proof that the applicant has acquired all other required city, county, and state permits and licenses; and

(6) There shall be attached to the application a receipt or statement showing that any personal property taxes due on goods, wares, or merchandise to be offered for sale have been paid.

(c) The county clerk in each county shall design and cause to be printed appropriate forms for applications for registration and for the registration certificates to be issued to applicants under this subchapter.



§ 17-49-108 - Service of process, notice, or demand.

(a) Each registered agent designated by a transient merchant shall be a resident of the county and shall be agent of the transient merchant upon whom any process, notice, or demand required or permitted by law to be served upon the transient merchant may be served.

(b) The registered agent shall agree in writing to act as such agent, and a copy of the agreement to so act shall be filed by the transient merchant with the registration.

(c) The county clerk of each county shall maintain an alphabetical list of all transient merchants in the county and the names and addresses of their registered agents.

(d) If any transient merchant doing business or having done business in any county within the state shall fail to have or maintain a registered agent in the county or if the registered agent cannot be found at his or her permanent address, the county clerk shall be an agent of the transient merchant for service of all process, notices, or demands.

(e) Service on the county clerk shall be made by delivering to and leaving with him or her, or any person designated by the clerk to receive the service, duplicate copies of the process, notice, or demand.

(f) When any process, notice, or demand is served on the clerk, he or she shall immediately cause one (1) copy to be forwarded by registered or certified mail to the permanent address of the transient merchant.

(g) The provisions of this section shall not limit or otherwise affect the right of any person to serve any process, notice, or demand in any other manner now or hereafter authorized by law.



§ 17-49-109 - Registration fee and bond.

(a) Each application for a transient merchant registration certificate shall be accompanied by a registration fee of fifty dollars ($50.00) and by a cash bond or a surety bond issued by a corporate surety authorized to do business in the state in the amount of two thousand dollars ($2,000) or five percent (5%) of the wholesale value of any goods, wares, merchandise, or services to be offered for sale, whichever sum is lesser.

(b) The surety bond shall be in favor of the State of Arkansas and shall assure the payment by the applicant of all taxes that may be due from the applicant to the state or any political subdivision of the state, the payment of any fines that may be assessed against the applicant or its agents or employees for violation of the provisions of this subchapter, and for the satisfaction of all judgments that may be rendered against the transient merchant or its agents or employees in any cause of action commenced by any purchaser of goods, wares, merchandise, or services within one (1) year from the date of the sale by the transient merchant.

(c) The bonds shall be maintained so long as the transient merchant conducts business in the county and for a period of one (1) year after the termination of the business. The bonds shall be released only when the transient merchant furnishes satisfactory proof to the county clerk that it has satisfied all claims of purchasers of goods, wares, merchandise, or services from the merchant and that all state and local sales taxes and other taxes have been paid.



§ 17-49-110 - Issuance and terms of registration certificate.

(a) A transient business registration certificate shall be issued under this section only when all requirements of this subchapter have been met.

(b) The registration certificate shall:

(1) Not be transferable;

(2) Be valid only within the territorial limits of the issuing county;

(3) Be valid only for a period of ninety (90) days; and

(4) Be valid only for the business stated in the application.

(c) A registration certificate so issued shall be valid for only one (1) person, unless the person is a member of a partnership or employee of a firm or corporation obtaining the registration certificate.






Subchapter 2 - -- Itinerant Merchants

§ 17-49-201 - Purpose.

(a) Peddlers have always been recognized as a special class, subject to special laws regulating, licensing, and policing the class. This is based on their particular way of doing business, upon the fact that many of them contribute nothing or very little in the way of taxes and otherwise to the support and building of the communities in which they operate, on the unscrupulous methods of some of them, and on other valid considerations. The advent of the motor truck and the improved roads has brought about the existence of a special class of peddlers by motor truck who combine all of the old attributes of the class with the present ability to cover a wide territory and handle goods in large quantities. This has created serious and pressing problems of preserving local communities from deterioration and even extinction through the destruction of local established business, of maintaining adequate price levels of commodities so as to insure a fair return to producers and to justify local merchants in carrying adequate stocks of merchandise to meet the regular needs of their communities, of law violation in commercial transactions, of loss of tax revenue, and of highway hazards.

(b) It is the purpose of this subchapter to:

(1) Define the class of peddlers by motor vehicle without burdening local established producers, merchants, and manufacturers;

(2) Regulate the class to avoid existing evils; and

(3) Assess and collect taxes due the state from this class.



§ 17-49-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Department" means the Department of Finance and Administration;

(2) (A) "Established place of business" means any permanent warehouse, building, or structure:

(i) At which a permanent business is carried on in good faith, and not for the purpose of evading this subchapter, during usual business hours throughout the year or usual production season;

(ii) At which stocks of the property being transported are produced, stored, or kept in quantities reasonably adequate for, and usually carried for, the requirements of such a business; and

(iii) Which is recognized, and licensed or taxed, as a permanent business at that place.

(B) "Established place of business" shall not mean residences or premises or buildings appurtenant thereto, tents, temporary stands, or other temporary quarters, nor permanent quarters occupied pursuant to any temporary arrangements;

(3) "Highway" means any thoroughfare defined by any statute or ordinance as a public highway or street;

(4) "Highway patrol" means the Department of Arkansas State Police or any other duly authorized officers authorized to patrol the highways of the state, counties, or cities;

(5) (A) "Itinerant merchant" means, except as otherwise provided in subdivision (5)(B) of this section, any person who sells or offers to sell in this state, at wholesale or retail, any personal property and transports it on any highway in this state by use of a motor vehicle.

(B) "Itinerant merchant" shall not mean or include the following:

(i) A person who does not at any time transport in a motor vehicle a net load exceeding two thousand pounds (2000 lbs.);

(ii) A person using a motor vehicle owned by him or her, whether operated by him or her or his or her agent, for the transportation of milk, dairy products, grains, fruits, vegetables, livestock, poultry, or other agricultural products, produced or fed by him or her on a farm operated by him or her either within or without this state, or for the transportation of newspapers, magazines, or books;

(iii) A person transporting property owned by him or her in a motor vehicle owned by him or her, whether operated by him or her or his or her agent, when such transportation is incident to a business conducted by him or her at an established place of business operated by him or her either within or without this state and when the property is being transported to or from the established place of business, or when the transportation pertains to the buying or selling from a vehicle operated by an established place of business as defined in subdivision (2) of this section, or when the entire course of the transportation is for the purpose of delivery of the property subsequent to sale or trade thereof;

(iv) A person transporting property owned by him or her in a truck, tank truck, or other vehicle owned or leased by him or her, his or her agent, or employee, whether operated by him or her, his or her agent, or employee, when the property is loaded, pumped, or otherwise placed upon or into the vehicle from or at a warehouse, distributing station, or other established place of business owned, leased, or operated by such person, his or her agent, or employee, whether within or without this state, for sale, distribution, or delivery in the conduct of the established business;

(v) A person transporting property for his or her own consumption or use and not for sale, or to be processed by him or her;

(vi) A person authorized to operate as a common or contract carrier of property by motor vehicle under Part II of the Interstate Commerce Act [repealed] or the laws of this state, when operating in such for-hire capacity; or

(vii) A person using a motor vehicle whether operated by him or her or his or her agent for the transportation of dairy products, fruits, grains, vegetables, livestock, poultry, or other unprocessed agricultural products produced or fed within this state;

(6) "Motor vehicle" means any automobile, automobile trucks, truck, or any other self-propelled vehicle not operated or driven upon fixed rails or track. The term shall include as one (1) vehicle a tractor-semi-trailer or tractor-trailer combination;

(7) "Person" means a natural person, firm, partnership, association, corporation, trust, lessee, trustee, or receiver, as the context may require, regardless of the gender of the pronoun used in conjunction therewith; and

(8) "Sale", "sell", "buy", or any grammatical forms thereof mean barter, trade, or exchange, in addition to the usual and ordinary meanings of such terms. This definition shall not be construed to diminish the meanings of these words but shall extend such meanings.



§ 17-49-203 - Procedure for exemption.

(a) No person shall be exempt from the requirements of this subchapter by reason of the provisions of § 17-49-202(5)(B) unless he or she or the driver of the motor vehicle upon which his or her property is being transported shall, upon the request of any state, county, or township officer sworn to preserve the peace, sign and swear to under oath before some person authorized by the laws of this state to administer oaths and deliver to the officer a statement in writing clearly showing that the person claiming the exemption is entitled to one (1) or more of the exemptions provided in this section.

(b) The Department of Finance and Administration or its duly authorized agents, or any highway patrolmen, sheriff, or other peace officer, for the purpose of the enforcement of this subchapter, shall have authority to administer oaths and take acknowledgments of the oaths.

(c) If the person claiming the exemption is not a natural person, the statement shall be signed and sworn to by some natural person authorized to act for it or the driver of the motor vehicle carrying the property. The statement shall not be sufficient unless it shall contain, in addition to any other necessary facts, the following of such facts as are material to the particular exemption claimed:

(1) The name of the person claiming the exemption and name of the person signing the statement;

(2) The business and residence addresses of both;

(3) Where and when the products described in § 17-49-202(5)(B)(ii) were produced or fed, the place where they are to be delivered if known, and the acreage operated by the person claiming the exemption;

(4) The location of the established place of business, how long there established, and whether the premises where located are owned or leased by the person claiming the exemption; and

(5) The kind of business there conducted.

(d) The officer receiving the statement shall promptly forward it to the department where it shall be filed and shall be a public record.

(e) Any person knowingly making any false, material statement in the statement shall be guilty of perjury and shall upon conviction be punished as provided by law.



§ 17-49-204 - Penalties.

(a) Any person violating any provision of this subchapter shall be guilty of a misdemeanor, except as herein otherwise provided, and shall upon conviction be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or by imprisonment in the county jail for a period of not less than thirty (30) days nor more than one hundred (100) days. Each day's operation in violation of any provision of this subchapter shall be a separate offense.

(b) Any motor vehicle operated in violation of this subchapter shall be kept in the custody of any state, county, or township officer sworn to preserve the peace and shall not be operated except under his or her authority and solely for the purpose of taking it to the nearest convenient place of custody until the provisions of this subchapter have been complied with.



§ 17-49-205 - Enforcement.

It shall be the duty of the Department of Finance and Administration or its authorized agents, the Department of Arkansas State Police, and all peace officers to enforce this chapter.



§ 17-49-206 - County or municipal authority to tax or license.

Nothing in this subchapter shall be construed to repeal or amend any statute delegating authority to any county or municipal corporation to license, tax, or regulate peddlers or itinerant merchants.



§ 17-49-207 - License required.

No person shall engage in business or use any motor vehicle in this state as an itinerant merchant, as defined and fixed in § 17-49-202, without complying with this subchapter and without obtaining from the Department of Finance and Administration the license required by this subchapter.



§ 17-49-208 - Application for license.

(a) An application for a license as an itinerant merchant shall be made to the Department of Finance and Administration through any of its authorized agents upon forms to be prepared by the department.

(b) A separate application and license shall be required for each motor vehicle to be operated.

(c) In addition to any other essential information required by the department, the application shall state the following:

(1) The name and legal status of the applicant;

(2) His or her business address;

(3) If a natural person, his or her residence address;

(4) If not a natural person, the names and business and residence addresses of the principal and managing officers, agents, or partners;

(5) A general description of the business to be conducted and the area in this state in which it will be conducted; and

(6) An exact description of the motor vehicle to be used, including the make, type, manufacturer's rated loading capacity, motor number, serial number, place where registered, and registration or license number.

(d) The application shall be signed and sworn to by the applicant or his or her authorized agent if a natural person or, if not a natural person, by some agent, officer, or partner authorized to act for it.



§ 17-49-209 - License expiration and renewal -- Fees.

(a) (1) The fee for each license, except as herein otherwise provided, shall be fifty dollars ($50.00) per year.

(2) However, if the license is issued after June 30 in any year, the license fee shall be twenty-five dollars ($25.00).

(3) The proper fee shall accompany the application.

(b) All licenses issued and license fees paid shall be for the calendar year only in which issued or paid and shall expire at the end of the calendar year.



§ 17-49-210 - Bonds and insurance.

(a) No license shall be issued by the Department of Finance and Administration until the applicant has filed with each application the following insurance policies and bonds issued by an insurance company or bonding company authorized to do business within this state, which have been approved by the department:

(1) A bond in the penal sum of five hundred dollars ($500) in a form as may be prescribed by the department, conditioned to pay any license fees and taxes, and penalties and interest thereon, due this state or any governmental subdivision thereof by reason of the failure of the itinerant merchant to pay any such license fees and taxes;

(2) A bond in the penal sum of one thousand dollars ($1,000) in a form as may be prescribed by the department:

(A) For the purpose of protecting the public against fraud, conditioned upon the delivery of honest weights, measures, footage, or grades if the commodities handled by the itinerant merchant are those customarily sold by weights, measures, footage, or grades, accurate representation as to quality or class of the commodities, the actual payment of checks, drafts, or other obligations delivered by the itinerant merchant in exchange for the purchase of commodities; and

(B) Conditioned to pay any judgment or judgments that may be obtained against the itinerant merchant for civil liability arising out of the conduct of his or her business, including the matters specified in subdivision (a)(2)(A) of this section, but not including any causes of action covered by the insurance policies described in subdivision (a)(3) of this section. The bond shall further provide that any person dealing with the itinerant merchant, any person using the commodities handled by him or her, and any person holding checks, drafts, or other obligations shall have cause of action upon the bond by reason of any violation of the terms of the bond with respect to the dealing, the commodities, checks, drafts, or other obligations;

(3) A liability insurance policy or bond which shall bind the obligors to pay compensation for injuries to persons and damage to property resulting from the negligent operation of the motor vehicle operated under authority of the itinerant merchant's license, the policy or bond to be conditioned to pay any sum up to five thousand dollars ($5,000) for personal injury to or death of one (1) individual, up to ten thousand dollars ($10,000) for personal injuries or deaths resulting from any single accident, and up to one thousand dollars ($1,000) for damage to property in any single accident.

(b) (1) Every insurance policy and bond filed with the department under the provisions of this chapter shall contain an endorsement or provision that they shall not be cancelled by the obligor, shall not expire, and shall not become reduced in amount until fifteen (15) days after notice by registered United States mail has been sent to the department of the intention to cancel them, or that they are to expire or are to be reduced in amount.

(2) Upon receipt of such a notice, the department shall immediately notify the itinerant merchant by registered United States mail, return receipt requested, of the receipt of the notice and shall advise him or her that unless a new insurance policy or bond is filed to replace the one to be cancelled, to expire, or to be reduced in amount, prior to the time the cancellation, expiration, or reduction becomes effective, the license of the itinerant merchant in connection with which the policy or bond was issued shall be revoked at the time the cancellation, expiration, or reduction becomes effective.

(3) If a new policy or bond is not filed or the amount of reduction restored prior to the time the cancellation, expiration, or reduction becomes effective, the department must revoke the license at that time, and the licensee shall return the license and license plate to the department.



§ 17-49-211 - Suits against merchant and surety.

Any person having a cause of action against the itinerant merchant arising out of the matters described in § 17-49-210(a)(1) and (2):

(1) May join the itinerant merchant and the surety on his or her bond in the same action; or

(2) May sue the surety without joining the itinerant merchant in the action if the itinerant merchant is deceased or if it is impossible to obtain jurisdiction of his or her person within the state where the cause of action arose.



§ 17-49-212 - Power of attorney -- Service of summons.

Before a license shall be issued, the applicant shall sign and file with the Department of Finance and Administration an irrevocable power of attorney appointing the department his or her agent to accept service of summons for all causes of action against him or her arising out of the conduct of his or her business as an itinerant merchant and the operation of the motor vehicle described in the application.



§ 17-49-213 - Issuance and use of license.

(a) Upon the approval and issuance of the application and upon compliance with the terms of this subchapter, the Department of Finance and Administration shall issue to the applicant a license as an itinerant merchant.

(b) The license shall:

(1) Be numbered;

(2) Show the amount of fees paid;

(3) Specifically describe the itinerant merchant and the motor vehicle as they are described in the application;

(4) At all times be carried in the cab of the motor vehicle described; and

(5) At all times be subject to inspection by any officer authorized to enforce this subchapter.

(c) The department shall also issue to the itinerant merchant a license plate containing the same number as the license, of distinctive color and size, which shall at all times be displayed on the rear of the motor vehicle described in the license.

(d) No license or license plate issued pursuant to this subchapter may be sold or transferred, and no license or license plate may be transferred from one vehicle to another.



§ 17-49-214 - License revocation.

Upon such notice and hearing as the Department of Finance and Administration may deem proper, it may revoke any license issued under the provisions of this subchapter for failure to comply with any of the laws of this state, or if any judgment recovered against any itinerant merchant remains unpaid for a period of sixty (60) days, provided the judgment is not supersedeas as bond upon appeal from the judgment.






Subchapter 3 - -- Itinerant Entrepreneurs

§ 17-49-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Itinerant entrepreneur" means a person or firm who trades in goods or services for construction, improvement, or maintenance of houses or farm buildings or structures, who travels about, and who has no established place of business in the county of at least ninety (90) days' standing; and

(2) "Itinerant entrepreneur" shall not include any person or firm licensed as a contractor by the Contractors Licensing Board.



§ 17-49-302 - Registration required.

Before engaging in business in any county, an itinerant entrepreneur shall register with the sheriff thereof his or her name and address and the nature of his or her business.



§ 17-49-303 - Exemption.

The provisions of this subchapter shall not apply to goods or services contracted for upon public or private advertised bids.



§ 17-49-304 - Penalty.

A person who violates this subchapter shall be fined in any sum not to exceed five hundred dollars ($500).









Chapter 50 - Water Well Constructors

Subchapter 1 - -- General Provisions

§ 17-50-101 - Title.

This chapter shall be known and cited as the "Arkansas Water Well Construction Act".



§ 17-50-102 - Purpose.

(a) In that there is an ever-increasing demand for water in this state necessitating the construction of water wells, it is imperative that the general health, safety, and welfare be protected by providing a means for the proper development of the natural resource of underground water in an orderly, sanitary, reasonable, and safe manner, without waste, so that sufficient potable supplies for the continued economic growth of our state may be assured. To that end it is essential that persons engaged in water well drilling cooperate with the State of Arkansas in the development of ground water resources.

(b) In that there is an ever-increasing demand for water in this state necessitating the construction of water wells and pump installation, it is imperative that the general health, safety, and welfare be protected by providing the Commission on Water Well Construction with jurisdiction over pump installation, which is an inherent part of water well construction. The regulation of pump installation and installers is essential to fulfill the intent of this chapter.



§ 17-50-103 - Definitions.

As used in this chapter:

(1) "Abandoned water well" means a well whose use has been permanently discontinued or which is in such a state of disrepair that continued use for the purpose of obtaining ground water is impractical;

(2) "Apprentice" means a natural person who under the supervision of a registered pump installer or registered water well driller is obtaining the knowledge, skills, and abilities necessary to obtain a certificate of registration as a pump installer or water well driller;

(3) "Apprenticeship program" means a program developed by the Commission on Water Well Construction pursuant to § 17-50-312 to develop certain minimum knowledge, skills, or abilities in those natural persons desiring registration as pump installers or water well drillers;

(4) "Commission" means the Commission on Water Well Construction as created by § 17-50-201;

(5) "Continuing education" means a program approved by the commission designed to provide certificate or license holders further knowledge, skills, or abilities in water well construction, pump installation, or related activities;

(6) "Heat pump circulating pipe" means pipes that circulate fluid in heat pump wells and are a part of heat pump well construction but are not considered pumping equipment;

(7) (A) "Heat pump wells" means any excavation that is drilled, redrilled, cored, bored, washed, driven, dug, jetted, or otherwise artificially constructed for the purpose of obtaining or exchanging geothermal energy for use with ground water source air conditioning or heat pump systems.

(B) The excavation may have pipes installed inside the excavation to circulate or discharge various fluids for the use and purpose set out in this subdivision (7), and the well may or may not be backfilled after excavation;

(8) "Person" means any natural person, partnership, association, business trust, and public or private corporation;

(9) "Pitless adapter" means an underground or above-ground discharge assembly that attaches directly to the well casing and extends the casing above the ground surface, providing a watertight subsurface connection for conducting water from the well, sealing out contaminants, protecting the water from temperature extremes, and providing access to the pump or other systems within the well;

(10) "Pump installer" means any natural person who engages for compensation in pump installation or repair and who is authorized to plug abandoned water wells and to install pitless adapters;

(11) (A) "Pumping equipment" means all machinery and parts of pumps such as deep well turbine pumps with right angle gear drive, vertical hollow shaft motors, jet pumps and motors, submersible pumps and motors, and other parts and fittings installed or attached to the well.

(B) "Pumping equipment" shall exclude cooling units, horizontal electric motors, heat pump circulating pipe, and stationary diesel or gas engines;

(12) "Repair" means any action which results in a breaking, opening, or replacement of a well seal or cap;

(13) "Rig" means any power-driven, percussion, rotary, digging, jetting, direct push, vibrating, hydrofracturing, or augering machine used in the construction, alteration, repair, or abandonment of water wells, or any hoist or machine used in installing or removing pumps from wells with a lifting capacity of one thousand pounds (1,000 lbs.) or more;

(14) (A) "Water well" means any excavation that is drilled, redrilled, cored, bored, washed, driven, dug, jetted, or otherwise artificially constructed for the purpose of locating, acquiring, diverting, or artificially recharging ground water.

(B) (i) "Water well" shall also include excavations made for the purpose of exchanging the geothermal energy found in the earth as defined in subdivision (7) of this section.

(ii) "Water well" shall not include an excavation made for the purpose of:

(a) Obtaining or prospecting for oil, natural gas, minerals, or products of mining or quarrying;

(b) Inserting media to repressure oil or natural gas-bearing formations; or

(c) Storing petroleum, natural gas, or other products;

(15) "Water well contractor" means any person who engages in the business of well construction or pump installation or repair, exclusive of surveying or other acts preparatory to the construction of a water well;

(16) "Water well driller" means any natural person who engages for compensation in well construction in this state; and

(17) "Well construction" means the act of setting up the rig for and engaging in the excavation of a water well, the modification of the borehole, the setting or removal of casing up to the point of installing or repairing pump equipment, and plugging abandoned water wells.



§ 17-50-104 - Violations.

(a) It shall be unlawful and a violation of this chapter, unless exempted under the provisions of §§ 17-50-107(b) and 17-50-108(b), for:

(1) Any person to engage in well construction or pump installation unless the work is performed under the supervision of an individual certified by the Commission on Water Well Construction in the type of work done;

(2) (A) Any water well contractor to fail to deliver a report on water well construction to the commission within ninety (90) days after completion of well construction.

(B) The report on water well construction shall contain such information as may be requested by appropriate rules and regulations of the commission and shall be upon forms supplied by the commission;

(3) Any person to install, construct, repair, or alter a water well or water well pumping equipment which is not in compliance with appropriate rules and regulations or is a health hazard;

(4) A person to operate a rig without a permit as prescribed in § 17-50-310; or

(5) A person to enter into a contract for well construction or pump installation or hold himself or herself out in the business as a water well contractor without posting bond or bond fee and holding a license as provided in §§ 17-50-304 -- 17-50-309.

(b) Every day or any part of a day in which a violation occurs shall constitute a separate offense.



§ 17-50-105 - Criminal penalties.

(a) Any person who violates § 17-50-104 shall be guilty of a Class A misdemeanor.

(b) Any person who violates any other provision of this chapter, regulations issued under this chapter, or order pursuant to this chapter shall be guilty of a Class B misdemeanor.

(c) Every day, or any part of a day, in which the violation occurs shall constitute a separate offense.

(d) Any person found guilty of a Class A or Class B misdemeanor for violation of any provision of this chapter who continues to engage in the behavior or activity giving rise to violation shall be guilty of a Class D felony for the second or any subsequent offense.

(e) Persons described in this section may be arrested by any sheriff, constable, chief of police, or other law enforcement officer of this state or any political subdivision of this state.



§ 17-50-106 - Alternative civil penalties.

(a) Whenever the Commission on Water Well Construction, after a hearing conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., finds that a person has violated the provisions of this chapter or any rules or regulations promulgated by the commission pursuant to the authority granted in this chapter, the commission shall have the power and authority to impose a civil penalty on the person in lieu of prosecuting the person under § 17-50-105.

(b) If a person against whom a civil penalty has been imposed by the commission, as authorized in this section, fails to pay the penalty to the commission, the commission may file action in the Pulaski County Circuit Court to collect the civil penalty.

(c) If the commission prevails in the action, the defendant shall be directed to pay, in addition to the civil penalty, reasonable attorney's fees and costs of the commission for prosecuting the action.

(d) No civil penalty shall be assessed by the commission against any person if that person is prosecuted under § 17-50-105.

(e) The commission shall not assess a civil penalty in excess of two thousand five hundred dollars ($2,500) per offense.



§ 17-50-107 - Scope.

(a) No person shall construct, repair, or abandon, or cause to be constructed, repaired, or abandoned, any water well without complying with the provisions of this chapter and the rules and regulations adopted pursuant to it.

(b) The provisions of this chapter and rules and regulations adopted pursuant to it shall not be construed to repeal the provisions of any other law or ordinance of any municipality establishing standards with respect to water well drilling or pump installation and shall prevail concurrently with such other law or ordinance.



§ 17-50-108 - Exemptions -- Limitations.

(a) Where the Commission on Water Well Construction finds that compliance with all requirements of this chapter would result in undue hardship, an exemption from any one (1) or more such requirements may be granted by the commission to the extent the exemption can be granted without impairing the intent and purpose of this chapter.

(b) Nothing in this chapter or any rule, regulation, or order pursuant to it shall prevent a person who has not obtained a license pursuant to §§ 17-50-303 and 17-50-304 from constructing, altering, or repairing a water well or installing or repairing a pump or pumping equipment for use by him or her on his or her own land. This chapter shall not apply to any person owning, operating, and maintaining on May 27, 1969, any such well unless it constitutes a public health hazard.

(c) (1) (A) No well in existence on May 27, 1969, shall be required to conform to the provisions of § 17-50-205 or any rules or regulations adopted pursuant thereto.

(B) However, any well abandoned or repaired, including any well deemed to have been abandoned, as defined in this chapter, shall be brought into compliance with the requirements of this chapter and applicable rules or regulations with respect to abandonment of wells.

(2) Any well supplying water which is determined by the commission to be a health hazard must comply with the provisions of this chapter and applicable rules and regulations within a reasonable time after notification of the determination has been given.

(d) This chapter shall not apply to any distribution of water beyond the point of discharge from any storage or pressure tank, or beyond the point of discharge from the pump if no tank is employed, nor to any well, pump, or other equipment used temporarily for dewatering purposes.

(e) A county, municipality, or other political subdivision of the state engaged in well drilling shall be exempt from paying the license or rig fees for the operations performed for the political subdivision by employees of and with equipment owned by the governmental entity.



§ 17-50-109 - Enforcement procedure.

Whenever the Commission on Water Well Construction has reasonable grounds for believing that there has been a violation of this chapter or any rule or regulation adopted pursuant to this chapter, the commission may enforce compliance in the following manner:

(1) The commission shall give written notice to the person or persons alleged to be in violation;

(2) The notice shall identify the provisions of this chapter or regulation issued hereunder alleged to be violated and the facts alleged to constitute the violation;

(3) The notice shall be served in the manner required by law for the service of process upon a person in a civil action or by an employee of the commission and may be accompanied by an order of the commission requiring described remedial action which, if taken within the time specified in the order, will effect compliance with the requirements of this chapter and regulations issued under this chapter;

(4) The order shall become final unless a written request for hearing before the commission is made within ten (10) days from the date of service of the order; and

(5) In lieu of such an order, the commission may require the person or persons named in the notice to appear at a hearing, at a time and place specified in the notice, after which an appropriate remedial order may issue.



§ 17-50-110 - Applicability of Arkansas Administrative Procedure Act.

(a) Any and all proceedings taken under this chapter shall be subject to and conducted in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., unless otherwise provided by the provisions of this chapter.

(b) Any person aggrieved by any action of the commission pursuant to the authority granted in this chapter may appeal the decision in the manner and procedure prescribed for appeals from other administrative decisions in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 2 - -- Commission on Water Well Construction

§ 17-50-201 - Creation -- Members.

(a) There is created a Commission on Water Well Construction which shall exercise its duties as provided by this chapter.

(b) The commission shall consist of seven (7) members, composed of:

(1) The Director of the Department of Health or his or her designated representative;

(2) The Director of the Arkansas Natural Resources Commission or his or her designated representative;

(3) (A) One (1) person engaged in the business of manufacturing, distributing, or supplying heat pumps which require heat pump water wells.

(B) The person shall be recommended by the Arkansas Heat Pump Association or the EnviroEnergy Group or another groundwater source industry association.

(C) The person shall be a licensed HVACR contractor under § 17-33-101 et seq., and shall be appointed by the Governor and confirmed by the Senate; and

(4) (A) Four (4) persons who are, by trade, water well drillers.

(B) The water well drilling members shall be:

(i) Two (2) water well drillers whose principal place of business is southeast of the fall line in Arkansas, and who are actively engaged in the construction of water wells and pump installation in the Mississippi Embayment or Gulf Coastal Plain as represented on the geologic map of Arkansas; and

(ii) Two (2) water well drillers whose principal place of business is northwest of the fall line in Arkansas and who are actively engaged in the construction of water wells and pump installation business in the Ozark Region, Arkansas River Valley, or Ouachita Mountain Region as represented on the geologic map of Arkansas.

(C) These members shall be appointed by the Governor and confirmed by the Senate and shall be certified under the provisions of §§ 17-50-301 and 17-50-302.

(D) No person may be appointed as a water well driller member of the commission unless his or her principal place of business is at least twenty (20) miles in a straight line from any other water well driller members.

(c) Terms of office shall commence on January 15 and shall end on January 14 of the fifth year following the year in which the term commenced.

(d) Any vacancies arising on the membership of the commission for any reason other than expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor, to be effective until the expiration of the regular terms, subject, however, to the confirmation of the Senate when it is next in session.

(e) The five (5) business and trade members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-50-202 - Employees.

The Commission on Water Well Construction shall:

(1) Employ an executive secretary who, with the approval of the agency housing the commission's office, may be an employee of the agency; and

(2) Hire such other employees and contract for such legal and engineering services as may be necessary to perform its powers and duties under the provisions of this chapter and fix their salaries within such limitations as may be provided by law.



§ 17-50-203 - Office.

The office of one (1) of the agencies represented on the Commission on Water Well Construction may be designated by the commission to house the office of the commission.



§ 17-50-204 - Powers and duties.

(a) The Commission on Water Well Construction shall be responsible for the administration of this chapter and shall adopt, and from time to time amend or repeal, necessary rules and regulations governing the installation, construction, repair, and abandonment of water wells and pumping equipment. With respect thereto, it shall:

(1) Hold public hearings in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(2) Issue such orders and take such other actions as may be necessary to enforce the provisions of this chapter and the rules and regulations adopted pursuant thereto;

(3) Establish procedures and forms for the submission, review, approval, and rejection of applications, notifications, and reports required under this chapter;

(4) Prepare subject matter for examinations to test the knowledge and skills of:

(A) Water well drillers in the construction, alteration, and repair of water wells, including proper sealing and abandonment of water wells, and the rules and regulations of this chapter;

(B) Pump installers in the planning, installation, operation, and repair of pumping equipment and water wells including sealing and abandonment, pumping efficiency, and the rules and regulations of this chapter; and

(C) Other persons who by trade install, alter, construct, or repair water wells and related equipment and who are eligible for license or certificate;

(5) Adopt, amend, or repeal, and publish rules and regulations governing examinations;

(6) Hold examinations of applicants for certificates of registration at least one (1) time a year;

(7) Grade all tests and examinations for certificates of registration;

(8) Issue licenses, permits, or certificates for the type or class of well construction or repair or pump installation; and

(9) Perform such other duties as are consistent with the purposes of this chapter.

(b) The commission may adopt and procure a seal for its official use.



§ 17-50-205 - Inspections.

(a) The Commission on Water Well Construction is authorized to inspect any water well or abandoned water well. Authorized representatives of the commission may at reasonable times enter upon, and shall be given access to, any premises for the purpose of inspection.

(b) Upon the basis of such inspections, if the commission finds that applicable laws, rules, or regulations have not been complied with or that a health hazard exists, the commission shall disapprove the well. If disapproved, no well shall thereafter be used until brought into compliance and any health hazard is eliminated.

(c) Any person aggrieved by the disapproval of a well shall be afforded the opportunity of a hearing before the commission.



§ 17-50-206 - Disposition of funds.

All fees, civil penalties, or payments of any type collected by the Commission on Water Well Construction under this chapter shall be deposited in one (1) or more banks qualifying for the deposit of public funds to be used by the commission for the proper administration of this chapter. The deposits shall be audited under the rules and regulations prescribed by the Department of Finance and Administration.



§ 17-50-207 - Injunctions -- Liability of members.

(a) The Commission on Water Well Construction is authorized to seek in a court of competent jurisdiction an injunction, whether permanent or temporary, upon affidavit to prevent any person, business, corporation, or other legal entity from violating any provisions of this chapter or any rule or regulation promulgated by the commission under the authority of this chapter. Such injunctions shall be issued without bond.

(b) The issuance of any injunction shall not preclude any criminal prosecution for violations of this chapter.

(c) The members of the commission, when acting in good faith, shall not be personally liable for any proceedings taken under this chapter.



§ 17-50-208 - Proceedings before commission.

(a) The Commission on Water Well Construction is empowered, by majority vote, to issue subpoenas for witnesses, to require their attendance in the giving of testimony before it, and to require the production of books, papers, and records in any proceeding before the commission as may be pertinent to any questions lawfully before the commission. The subpoena shall be served by the sheriff or any other officer authorized by law to serve process in this state.

(b) In case of failure or refusal on the part of any person to comply with any subpoena issued by the commission, or in case of the refusal of any witness to testify or answer as to any matter regarding which he or she may be lawfully interrogated, the circuit court of the county where the person is domiciled or is engaged in business or where the records are filed, on application of the commission, may issue an order to compel the person to comply with the subpoena and to attend before the commission and produce the documents and give his or her testimony upon matters, as may be lawfully required.

(c) The court shall have the power to punish for contempt as in case of disobedience of like subpoena issued by or from the court, or for a refusal to testify therein.



§ 17-50-209 - Investigations.

When engaged in any investigation, any employee of the Commission on Water Well Construction shall have the power to administer oaths and to take depositions of persons relevant to any investigations for violations of this chapter.






Subchapter 3 - -- Certificates, Licenses, and Permits

§ 17-50-301 - Certificate -- Applicant qualifications.

(a) Upon proper application to the Commission on Water Well Construction, any person shall be entitled to be registered and to be issued a certificate of registration as a certified water well driller or certified pump installer who shall furnish to the commission proof that he or she:

(1) Is not less than eighteen (18) years of age;

(2) Is of good moral character;

(3) Has knowledge of the rules and regulations adopted under this chapter; and

(4) Has had no less than two (2) years of experience as defined by the commission's rules in the work for which he or she is applying for a certificate of registration.

(b) The commission shall provide examinations and a course of instruction, when required, which each applicant must pass in order to qualify for the certificate of registration.

(c) Beginning July 1, 2005, any person applying to be registered as a certified water well driller or certified pump installer shall have:

(1) Completed the apprenticeship program;

(2) In the past ten (10) years, held a valid certificate of registration from the commission of the type and class for which the applicant is applying; or

(3) A valid certificate from another state of a type and class substantially similar to the type and class for which the person is applying for a period of years that equals the apprenticeship program requirement.



§ 17-50-302 - Certificate -- Reciprocity.

The Commission on Water Well Construction may issue a certificate of registration to any person who:

(1) Applies for such a certificate;

(2) Pays the proper registration and testing fees;

(3) Passes the applicable test; and

(4) Holds a certificate of qualification or registration issued to him or her by proper authority in any state, territory, or possession of the United States or of any other country if:

(A) The registration standard under which the certificate was issued is of a standard not lower than that specified by the provisions of this chapter and the rules of the commission promulgated pursuant to the provisions hereof; and

(B) That particular state, territory, or possession of the United States or other country extends similar privileges to the persons registered under the provisions of this chapter.



§ 17-50-303 - Certificate -- Expiration and renewal.

(a) Certificates of registration issued pursuant to this chapter are not transferable and shall expire on July 31 of each year.

(b) A certificate of registration may be renewed without examination by making application for a certificate and paying the applicable fee.

(c) As a condition for renewal of certificates of registration, the Commission on Water Well Construction may require the person holding the certificate to complete a program of continuing education.

(d) If any person issued a certificate of registration under this chapter shall fail to make application for renewal thereof within one (1) year after the expiration of the certificate of registration, the certificate of registration of the person shall be renewed only upon application, examination, and payment of the applicable fee plus a penalty of twenty-five dollars ($25.00).



§ 17-50-304 - License requirement -- Exemption.

(a) Every person who wishes to engage in business as a water well contractor shall obtain from the Commission on Water Well Construction a license to conduct such a business.

(b) The license requirement shall not apply to any person who performs labor or services at the direction and under the personal supervision of a licensed water well contractor.

(c) A land owner installing pumping equipment in a water well owned by him or her for his or her own use is exempted from the licensing requirements of this chapter.



§ 17-50-305 - License -- Application and issuance.

(a) (1) The Commission on Water Well Construction may adopt, and from time to time amend or repeal, rules and regulations governing applications for water well contractor licenses.

(2) The commission shall license as a water well contractor any person properly making application on a form prepared and furnished by the commission.

(b) Any person whose application for a license to engage in business as a water well contractor has been denied may request, and shall be granted, a hearing in the county where the complainant has his or her place of business before an appropriate officer of the commission.

(c) No application for a license issued pursuant to § 17-50-304 may be made within one (1) year after revocation thereof.



§ 17-50-306 - License -- Display.

The licensee shall conspicuously display his or her license at his or her principal place of business.



§ 17-50-307 - License -- Expiration and renewal.

(a) Licenses issued pursuant to this subchapter are not transferable and shall expire on July 31 of each year.

(b) As a condition for license renewal the Commission on Water Well Construction may require the licensee or its agent to complete a program of continuing education.

(c) (1) (A) The contractor shall renew the license annually by applying no later than thirty (30) days after the expiration date and paying the applicable fee.

(B) When the contractor submits the renewal materials and fee, the commission shall extend the validity of the current license until the contractor receives the new license or the applicant is notified by the commission that it has refused to renew the license.

(2) After August 31 of each year, a license will be renewed only upon application and payment of the applicable fee plus a penalty of fifty dollars ($50.00).



§ 17-50-308 - License -- Suspension and revocation.

(a) Whenever the Commission on Water Well Construction, after notice and hearing, determines that the holder of a license issued pursuant to this subchapter has violated any provision of this chapter or any rule or regulation adopted pursuant to it, the commission is authorized to suspend or revoke the license.

(b) The commission shall serve any order issued pursuant to this section upon the licensee by:

(1) Certified mail with return receipt requested; or

(2) Personal service.

(c) Any such order shall become effective upon return of receipt to the commission.

(d) Any person aggrieved by any order issued after the hearing may appeal within thirty (30) days to the circuit court of the county where that person resides or to the Pulaski County Circuit Court.



§ 17-50-309 - Bond.

(a) All water well contractors shall abide by the licensing laws of Arkansas and shall post a water well contractor's bond.

(b) The Commission on Water Well Construction shall establish and promulgate rules establishing the amount of water well contractor's bonds based on a contractor's past performance or violations of the rules and regulations of this chapter, construction methods, type or class of construction, and business practices.

(c) In no instance shall this bond be less than ten thousand dollars ($10,000) unless exempted by other provisions of this chapter.



§ 17-50-310 - Rig permits.

(a) (1) The Commission on Water Well Construction shall issue rig permits if the contractor has:

(A) A valid license;

(B) Made proper application for a rig permit; and

(C) Paid the required fee.

(2) Rig permits shall not be transferable and shall expire July 31 of each year.

(b) (1) (A) The contractor must renew the rig permit annually by applying no later than thirty (30) days after the expiration date and paying the required fee.

(B) After receiving the renewal materials and fee, the commission shall extend the validity of the current rig permit until the contractor receives:

(i) The new rig permit; or

(ii) Notice that the commission has refused to renew the rig permit.

(2) After August 31 of each year, the commission shall only renew a rig permit upon application and payment of the applicable fee plus a penalty of twenty-five dollars ($25.00).

(c) (1) No water well contractor shall operate a rig or permit an employee to operate a rig unless the contractor holds a valid rig permit issued by the commission.

(2) The contractor shall obtain a separate permit for each rig operated by the contractor during the permit year.

(d) (1) The commission shall issue permits composed of weatherproof material.

(2) The contractor shall firmly and conspicuously attach the permit to the rig for which it was issued.



§ 17-50-311 - Fees.

(a) The Commission on Water Well Construction shall establish and collect fees not to exceed the maximum amounts as follows:

(1) Contractor's license -- well drilling ..................... $200.00

(2) Contractor's license -- pump installer ..................... 200.00

(3) Contractor's license - well drilling and pump installer ..................... 400.00

(4) Rig permit fee ..................... 160.00

(5) Registration fee -- well driller ..................... 150.00

(6) Registration fee -- pump installer ......................150.00

(7) Registration fee -- apprentice ......................150.00

(b) The commission shall not reduce fees for any license or rig permit even though it may be valid for less than a full license or permit year.

(c) The commission is authorized to establish and receive fees for the cost incurred in rendering services and material, provided the fees reflect the reasonable cost to the commission. The commission shall establish the fees as set forth in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) The commission shall have the authority to set fees not to exceed the maximums set in subsection (a) of this section.



§ 17-50-312 - Apprenticeship program.

(a) The Commission on Water Well Construction shall develop an apprenticeship program to assist persons applying for registration and having a minimum level of knowledge, skills, and abilities for the type or class of registration for which they are applying.

(b) (1) The program shall include the following:

(A) Registration and issuance of a certificate of apprenticeship for the type or class of registration for which the apprentice will be applying; and

(B) Supervision of the apprentice by a person holding a valid certificate or certificates of registration of the type or class for which the apprentice will be applying.

(2) The supervising certificate holder shall report to the commission at the time of certificate of apprenticeship registration renewal that the apprentice is successfully obtaining the necessary knowledge, skills, and abilities for the type or class of certificate for which the apprentice will be applying.

(3) The apprenticeship program requirement shall not exceed four (4) years.






Subchapter 4 - -- Arkansas Water Well Rig Confiscation Act

§ 17-50-401 - Title.

This subchapter may be known and cited as the "Arkansas Water Well Rig Confiscation Act".



§ 17-50-402 - Legislative findings.

It has been found by the General Assembly that:

(1) Certain persons continuously violate Arkansas law requiring that they first obtain the proper registration, licensure, and training for construction of water wells and that such persons do not have the required bond to protect well owners;

(2) Construction of water wells by those persons is a threat to the general health, safety, and welfare because the Commission on Water Well Construction does not have knowledge of their actions and has no means of holding them accountable for failure to develop water in an orderly, sanitary, reasonable, and safe manner; and

(3) Because those persons pose a great threat to the people of Arkansas, the commission must have the ability to obtain the forfeiture of the property of violators.



§ 17-50-403 - Definitions.

As used in this subchapter:

(1) "Commission" means the Commission on Water Well Construction, which was created for administration and enforcement of the Arkansas Water Well Construction Act, § 17-50-101 et seq.;

(2) "Contraband property" means property of any nature, including personal, tangible, or intangible, but not real property, that is used or intended to be used in violation of § 17-50-104;

(3) (A) "Pumping equipment" means all machinery and parts of pumps such as deep well turbine pumps with right angle gear drive, vertical hollow shaft motors, jet pumps and motors, submersible pumps and motors, and other parts and fittings installed or attached to the well.

(B) "Pumping equipment" does not include cooling units, horizontal electric motors, heat pump circulating pipe, and stationary diesel or gas engines;

(4) "Rig" means any power-driven, percussion, rotary, digging, jetting, direct push, vibrating, hydrofracturing, or augering machine used in the construction, alteration, or abandonment of water wells, or any hoist or machine used in installing or removing pumps from wells with the lifting capacity of one thousand pounds (1,000 lbs.) or more; and

(5) (A) "Water well" means any excavation that is drilled, redrilled, cored, bored, washed, driven, dug, jetted, or otherwise artificially constructed for the purpose of locating, acquiring, diverting, or artificially recharging ground water.

(B) (i) "Water well" includes excavations made for the purpose of exchanging the geothermal energy found in the earth as heat pump wells as defined in § 17-50-103.

(ii) "Water well" does not include an excavation made for the purpose of obtaining or prospecting for oil, natural gas, minerals, or products of mining or quarrying, or for inserting media to repressure oil or natural gas-bearing formations, or for storing petroleum, natural gas, or other products.



§ 17-50-404 - Property subject to forfeiture.

The following are subject to forfeiture upon the initiation of a civil proceeding filed by the prosecuting attorney and when so ordered by the circuit court in accordance with this subchapter:

(1) Contraband property used or intended to be used in violation of § 17-50-104;

(2) The proceeds gained from a violation of § 17-50-104;

(3) Personal property acquired with proceeds gained from a violation of § 17-50-104;

(4) (A) All conveyances, including vehicles and rigs, that are used or intended for use to facilitate a violation of § 17-50-104.

(B) No conveyance used as a common carrier by any person in business as a common carrier is subject to forfeiture unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this chapter.

(C) No conveyance is subject to forfeiture under this subchapter by reason of any act or omission established by the owners to have been committed or omitted without the owners' knowledge or consent.

(D) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party or parties;

(5) All materials including pumping equipment, casing, piping, motors, and other equipment used or intended for use in violation of § 17-50-104;

(6) (A) Everything of value furnished or intended to be furnished in exchange for a violation of § 17-50-104 or all profits, proceeds, or property, excluding real property, traceable to such an exchange.

(B) It may be presumed that the property described in subdivision (6)(A) of this section was acquired with proceeds gained from a violation of § 17-50-104 and is subject to forfeiture; and

(7) Property used in a violation of § 17-50-104 that has title of ownership with two (2) parties on the title or a cosigner if one (1) party on the title uses the property in violation of § 17-50-104 or receives titled property as the proceeds of the violation even if the second party claims that he or she did not have knowledge or involvement in the violation.



§ 17-50-405 - Petition -- Order to show cause -- Notice.

(a) (1) The prosecuting attorney of the judicial district within whose jurisdiction the property sought to be forfeited is seized shall promptly proceed against the property by filing in the circuit court having jurisdiction of the property a petition for an order to show cause why the court should not order forfeiture of the property.

(2) The petition shall set forth:

(A) A statement that the action is brought pursuant to § 17-50-404;

(B) The law enforcement agency bringing the action;

(C) A description of the property sought to be forfeited;

(D) A statement that on or about a date certain the property was used or intended to be used in a criminal act constituting violation of § 17-50-104 or that the property was purchased or otherwise obtained as a result of commission of the violation;

(E) A statement detailing the facts in support of forfeiture; and

(F) A list of all persons known to the law enforcement agency, after diligent search and inquiry, who may claim an ownership interest in the property by title or registration or by virtue of a lien allegedly perfected in the manner prescribed by law.

(b) (1) Upon receipt of a petition complying with the requirements of subsection (a) of this section, the circuit judge of the court having jurisdiction shall issue an order to show cause setting forth a statement that this subchapter is the controlling law.

(2) In addition, the order shall set a date at least forty-one (41) days after the date of first publication of the order pursuant to subsection (c) of this section for all persons claiming an interest in the property to file the pleadings as they desire as to why the court should not order the forfeiture of the property to the law enforcement agency seeking forfeiture of the property.

(3) The court shall further order that all persons who do not appear on that date are deemed to have defaulted and waived any claim to the subject property.

(c) (1) The prosecuting attorney shall give notice of the forfeiture proceedings by:

(A) Causing to be published a copy of the order to show cause two (2) times each week for two (2) consecutive weeks in a newspaper having general circulation in the county where the property is located, with the last publication being not less than five (5) days before the show cause hearing; and

(B) Sending a copy of the petition and order to show cause by certified mail, return receipt requested, to each person having ownership of or a security interest in the property or in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure if:

(i) The property is of a type for which title or registration is required by law;

(ii) The owner of the property is known in fact to the law enforcement agency at the time of seizure; or

(iii) The property is subject to a security interest perfected in accordance with the Uniform Commercial Code, § 4-1-101 et seq.

(2) The law enforcement agency shall be obligated only to make diligent search and inquiry as to the owner of the property and if after diligent search and inquiry the agency is unable to ascertain the owner, the requirement of actual notice by mail with respect to persons having perfected security interests in the property shall not be applicable.

(d) At the hearing on the matter, the petitioner shall establish by a preponderance of the evidence that the property is subject to forfeiture as provided in § 17-50-404.

(e) The final order of forfeiture by the circuit court shall perfect in the law enforcement agency all rights, title, and interest in and to the property and shall relate back to the date of the seizure.

(f) Physical seizure of property shall not be necessary in order to allege in a petition under this section that property is forfeitable.

(g) Upon filing the petition, the prosecuting attorney for the judicial district may also seek such protective orders as necessary to prevent the transfer, encumbrance, or other disposal of any property named in the petition.



§ 17-50-406 - Sale of forfeited property.

If a law enforcement agency desires to sell property forfeited to it under § 17-50-404, the law enforcement agency shall:

(1) Publish at least two (2) times a week for two (2) consecutive weeks in a newspaper having general circulation in the county notice of the sale, including the time, place, conditions of the sale, and a description of the property to be sold;

(2) Send a copy of the notice of the sale to each person having ownership of or a security interest in the property by certified mail, return receipt requested, or in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure if:

(A) The property is of a type for which title or registration is required by law;

(B) The owner of the property is known in fact to the law enforcement agency at the time of seizure; or

(C) The property is subject to a security interest perfected in accordance with the Uniform Commercial Code, § 4-1-101 et seq.; and

(3) Dispose of the property at public auction to the highest bidder for cash without appraisal.



§ 17-50-407 - Application of proceeds from sale.

(a) The proceeds of any sale under § 17-50-406 shall be applied as follows:

(1) To payment of the balance due on any lien preserved by the court in the forfeiture proceedings;

(2) To payment of the costs incurred by the seizing agency in connection with the storage, maintenance, security, and forfeiture of the property;

(3) To payment of the costs incurred by the court;

(4) To payment of the costs incurred by the prosecuting attorney or attorney for the law enforcement agency to which the property is forfeited or to the Commission on Water Well Construction in investigating and developing the case; and

(5) The remaining proceeds shall be equally divided between the commission to be used in furtherance of the commission's activities and the law enforcement agency to which the property is forfeited.

(b) If more than one (1) law enforcement agency is substantially involved in effecting a forfeiture under § 17-50-404, the circuit court having jurisdiction over the forfeiture proceeding shall equitably distribute the law enforcement agency portion of the property among the law enforcement agencies.









Chapter 51 - Waterworks Operators

Subchapter 1 - -- General Provisions

§ 17-51-101 - Definitions.

As used in this chapter:

(1) "Board" means the State Board of Health;

(2) "Committee" means the Drinking Water Advisory and Operator Licensing Committee;

(3) "Community public water system" means any public water system which serves at least fifteen (15) connections or twenty-five (25) persons who are year-round residents;

(4) "Department" means the Department of Health;

(5) "Drinking Water Operator Certification Program" means those activities conducted by the Department of Health and the Drinking Water Advisory and Operator Licensing Committee related to the training, examination, and licensing and certification of public water system operators;

(6) "Late renewal" means an application for renewal when the application for renewal or the associated fee is received more than thirty (30) days following the beginning of a renewal period;

(7) "Noncommunity public water system" means a public water system that serves fifteen (15) service connections or twenty-five (25) persons, at least sixty (60) days per year, that is not a community public water system;

(8) "Nontransient noncommunity public water system" means a public water system that is not a community water system and that regularly serves at least twenty-five (25) of the same persons over six (6) months per year;

(9) "Public water system " means all sources and their surroundings from which water is derived for drinking or domestic purposes by the public, and all structures, conduits, and appurtenances in connection therewith by which water for such use is obtained, treated, conditioned, stored, and delivered to consumers;

(10) "Treatment" means the application of physical processes or the addition of chemicals, or both, to water which a public water system provides to the public for the purpose of improving the quality of the water, except that the addition of gaseous chlorine, sodium hypochlorite, or calcium hypochlorite alone shall not be defined as treatment; and

(11) "Water system operator" means any person who, during the performance of his or her regular duties at a community public water system, a nontransient noncommunity public water system, or any other noncommunity public water system which utilizes a surface water or surface water-influenced source, exercises individual judgment by which, either directly or indirectly, the safety, quality, and quantity of water delivered from the water system might be affected.



§ 17-51-102 - Penalties.

(a) (1) Any person or persons representing a firm, corporation, municipality, or other political authority who violate any of the provisions of this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment in the county jail for not more than thirty (30) days, or by both fine and imprisonment.

(2) Each day during which a violation continues shall be a separate offense.

(b) (1) Every firm, person, or corporation who violates this chapter or any of the rules or regulations issued or promulgated by the State Board of Health, or who violates any condition of a license, permit, certificate, or any other type of registration issued by the board, may be assessed a civil penalty by the board.

(2) The penalty shall not exceed one thousand dollars ($1,000) for each violation.

(3) Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessments.

(c) All fines collected under this section shall be deposited in the State Treasury and credited to the Waterworks Operators Licensing Fund to be used to defray the costs of administering this chapter.

(d) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer of the Department of Health is authorized to transfer all unexpended funds relative to fines collected under this section, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 17-51-103 - Powers and duties of the board.

(a) The State Board of Health shall have the authority to:

(1) Adopt rules and regulations in accordance with this chapter as may be necessary for the administration and enforcement of this chapter;

(2) Set fees to cover the cost of the administration of this chapter;

(3) Revoke a water system operator's license for cause; and

(4) Establish minimum educational standards for all applicants for licensure.

(b) All rules and regulations promulgated pursuant to this chapter shall be reviewed by the House and Senate Interim Committees on Public Health, Welfare, and Labor or appropriate subcommittees thereof.



§ 17-51-104 - Drinking Water Advisory and Operator Licensing Committee -- Creation -- Members.

(a) (1) There is created the Drinking Water Advisory and Operator Licensing Committee to consist of seven (7) members to be appointed by the board.

(2) One (1) shall be a member of the staff of the Engineering Section of the Department of Health who shall be a registered engineer and who shall act as executive secretary for the board for water system operator licensing activities, and also act as executive secretary for the committee;

(3) One (1) shall be an engineer on the teaching staff of any state-supported institution of higher education who shall be either a sanitary engineer, civil engineer, environmental engineer, or chemical engineer with expertise in the drinking water field;

(4) Four (4) members shall be active water system operators who shall hold the highest grade licenses;

(5) One (1) member shall be a consulting engineer specializing in drinking water systems design.

(b) Each regular appointment shall be for a term of six (6) years, provided that no person shall be appointed to serve more than one (1) full six-year term.

(c) In the event of a vacancy, a new member shall be appointed by the board to serve out the unexpired term.

(d) A member of the committee may be removed for cause only after the board has made an investigation at which the accused has had an opportunity to defend himself or herself against any and all charges.

(e) The committee shall serve without remuneration but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) All members of the committee shall be residents of the State of Arkansas.

(g) The member of the committee who is a member of the staff of the Engineering Section of the department shall serve at the pleasure of the Director of the Department of Health.



§ 17-51-105 - Drinking Water Advisory and Operator Licensing Committee -- Duties.

The duties of the Drinking Water Advisory and Operator Licensing Committee shall be as follows:

(1) To assist the Department of Health in examining applicants for water system operator licenses;

(2) To advise the department as to the fitness of the applicant for licensing and certification;

(3) To advise the State Board of Health in cases of suspension or revocation of license;

(4) To advise the board and department in all matters, upon request by the board or department, or upon its own motion, relating to the operations of, and the development of regulations for, the public water system supervision program operated by the Engineering Section of the Department of Health; and

(5) To advise the board or department in all matters, upon request by the board or department, relating to training programs for water system operators.



§ 17-51-106 - Fees.

(a) The State Board of Health shall have the authority to:

(1) Set fees to cover only the cost of the administration of this chapter; and

(2) Establish fees for:

(A) Examination;

(B) Licensing;

(C) Renewal of license;

(D) Penalty for late renewal;

(E) Evaluation for reciprocity; and

(F) Temporary permit issuance or renewal.

(b) Fees shall not exceed:

(1) Fifty dollars ($50.00) for examination;

(2) Twenty-five dollars ($25.00) for licensing;

(3) Fifty dollars ($50.00) for renewal of licenses;

(4) Ten dollars ($10.00) for penalty for late renewal;

(5) Fifty dollars ($50.00) for evaluation for reciprocity; and

(6) Twenty-five dollars ($25.00) for temporary permits or renewal of temporary permits.

(c) (1) All fees collected under this chapter are declared special revenues and shall be deposited in the State Treasury to the credit of the Public Health Fund, and such moneys shall be expended only for the administration of this chapter.

(2) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to the Drinking Water Operator Certification Program that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose in any following fiscal year.






Subchapter 2 - -- Licensing

§ 17-51-201 - License required.

(a) In order to safeguard the public health, all operators of community and certain noncommunity public water systems from which water is sold, distributed, or otherwise offered for human consumption, whether such water systems are publicly or privately owned and operated, shall be licensed and certified as competent by the Department of Health under the provisions of this chapter and under such rules and regulations as the State Board of Health may adopt under the provisions of this chapter.

(b) It shall be unlawful for any person, municipality, political subdivision, corporation, partnership, sole proprietorship, or any authority that furnishes water for domestic consumption to operate any type of community public water system, nontransient noncommunity public water system, or any other noncommunity public water system utilizing a surface water or surface water-influenced source, unless the operator in charge is duly licensed and certified competent by the department.

(c) It shall be unlawful for any person to perform the duties of an operator without being duly licensed or to falsely represent himself or herself as a licensed operator.

(d) It shall also be unlawful for any public or private official, not duly licensed, to attempt to influence the judgment of a licensed operator in matters where the public health may be involved unless this official is an authorized representative of the department.



§ 17-51-202 - Classifications -- Examinations.

(a) Water system operators shall be licensed in appropriate grades according to responsibilities and in accordance with classifications designated by the State Board of Health which consider both the population served and the level of treatment required to produce an acceptable quality of water.

(b) Applicants for examination for licensing shall be examined in the various phases of water system operation as designated by the board.

(c) At its discretion, the Drinking Water Advisory and Operator Licensing Committee may delete or modify any of the adopted requirements where they are not applicable, but the licenses granted shall be limited and valid only under the conditions described.

(d) The committee at its discretion may waive the requirements or any part of the requirements for formal examination of an applicant for a license if the applicant holds a valid license or certificate from another state in which the requirements for license in the appropriate grade are at least equal to the requirements set forth by the board.

(e) The Department of Health shall conduct examinations to establish the qualifications of applicants for licensure. The department shall conduct regular examination sessions, at least annually, and may conduct additional examination sessions whenever it deems necessary.



§ 17-51-203 - Issuance -- Temporary permits.

(a) The Department of Health shall license and certify all applicants for licenses under this chapter who satisfy the requirements of the chapter. Licenses shall be granted according to classifications set forth by the State Board of Health.

(b) In an emergency, the department at its discretion may grant temporary permits for operation of a water system when and only when the public health and safety are not jeopardized. The temporary permit shall be valid for a period of not more than one (1) calendar year and may be renewed only one (1) time, with the approval of the department.



§ 17-51-204 - Renewal -- Standing.

(a) Licenses shall be valid for a period of two (2) years and shall be renewable by the Department of Health upon application without examination, provided that the applicant is in good standing.

(b) The licensee, in order to remain in good standing, shall demonstrate his or her interest in the technical developments of water system operation by fulfilling requirements as the State Board of Health may direct.



§ 17-51-205 - Suspension -- Revocation -- Reinstatement.

(a) The Department of Health shall suspend the license of an operator for cause.

(b) The suspension shall remain in effect until the case can be reviewed by the Drinking Water Advisory and Operator Licensing Committee, where the licensee shall have the opportunity to present his or her defense.

(c) After the committee has reported its findings to the State Board of Health, the board shall uphold the department's suspension of the license, reinstate the licensee, or revoke the license.

(d) A license so revoked may be reinstated only if all the conditions that caused revocation have been removed.









Chapter 52 - Home Inspectors

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Registration



Subchapter 3 - -- Arkansas Home Inspectors Registration Act

§ 17-52-301 - Title.

This subchapter shall be known and may be cited as the "Arkansas Home Inspectors Registration Act".



§ 17-52-302 - Purpose and intent.

(a) It is the intent of the General Assembly in enacting this subchapter:

(1) To assure that consumers of home inspection services can rely upon the competence of home inspectors as determined by educational and testing requirements;

(2) That in ascertaining the degree of care that would be exercised by a reasonably prudent home inspector, the court shall consider the standards of practice and code of ethics that are in force at the time the inspection in question was conducted; and

(3) That this subchapter apply to and govern all persons who practice home inspection in Arkansas whether they are registered under its provisions or not.

(b) The purpose of the Arkansas Home Inspector Registration Board created under this subchapter shall be to:

(1) Administer and enforce the provisions of this subchapter;

(2) Promote a business atmosphere that will protect consumers of home inspection services;

(3) Oversee an ongoing program to develop high-level skills in home inspectors; and

(4) Encourage the presence of a viable home inspection industry in Arkansas.



§ 17-52-303 - Definitions.

As used in this subchapter:

(1) "Applicant" means a person who is applying for registration or renewal of registration under this subchapter;

(2) "Board" means the Arkansas Home Inspector Registration Board as established in this subchapter;

(3) "Client" means a person who engages the services of a home inspector for the purpose of obtaining inspection of and a written report on the condition of a residential unit;

(4) "Competency examination" means a written examination to establish whether an applicant possesses an adequate level of knowledge of home inspection procedures and components;

(5) "Home inspection" means a visual inspection of a residential unit and its attached carports and garages and the operation of the building's systems by using the controls normally operated by the owner;

(6) "Home inspection report" means a written report prepared for a fee and issued by a home inspector to document the results of a home inspection;

(7) "Home inspector" means a person who engages in the business of performing home inspections for compensation and who in the pursuit of that business offers to inspect or inspects the condition of a private residence;

(8) "Person" means any natural person; and

(9) "Residential unit" means any dwelling from one (1) to four (4) units in design intended principally for residential purposes by one (1) or more persons.



§ 17-52-304 - Creation -- Members.

(a) There is created the Arkansas Home Inspector Registration Board.

(b) The board shall consist of seven (7) members, to be appointed by the Governor as follows:

(1) Four (4) members shall be registered home inspectors;

(2) One (1) member shall be a licensed real estate professional;

(3) One (1) member shall be a licensed real estate appraiser; and

(4) One (1) member shall be an at-large member who shall serve as a consumer advocate.

(c) (1) The initial members appointed under subsection (b) of this section shall determine their terms of office by drawing lots to result in two (2) home inspector members and two (2) noninspector members serving two-year terms and two (2) home inspector members and one (1) noninspector member serving one-year terms.

(2) Successor appointed members shall serve two-year terms.

(d) Any vacancy that occurs on the board shall be filled by the Governor for the remainder of the unexpired term.

(e) Board members shall serve not more than three (3) consecutive terms of office.

(f) The consumer advocate member of the board shall call the first meeting and shall serve as chair of the first meeting.

(g) If funds are available, members of the board may receive expense reimbursement according to § 25-16-902.



§ 17-52-305 - Meetings.

(a) The Arkansas Home Inspector Registration Board shall physically meet not fewer than two (2) times each calendar year to conduct the business of the board.

(b) The board may conduct any additional meetings in person, by telephone conference call, or by other electronic means.

(c) Dates, times, and places of meetings shall be decided by a majority vote of the board members.

(d) (1) At the first meeting, a chair and all other officers needed to conduct the business of the board shall be elected.

(2) Except for the election of the initial board officers, all officers shall be elected in May of each year and shall serve for twelve-month terms.

(e) Written notice shall be given to each member of the board of the time and place of each meeting at least ten (10) calendar days before the scheduled date of the meeting.

(f) The minutes of all meetings shall be recorded by an administrative secretary and made a permanent part of the records of the board no later than seven (7) calendar days after the respective meeting.

(g) A majority of the members of the board shall constitute a quorum for transacting any business of the board.



§ 17-52-306 - Powers and duties of the board.

The Arkansas Home Inspector Registration Board may:

(1) Perform the duties and functions appropriate and necessary to carry out the provisions of this subchapter;

(2) Review, approve, or reject registration applications and issue registration certificates to applicants;

(3) Establish a mandatory continuing education program designed to upgrade the professional skills and knowledge of home inspectors practicing in Arkansas;

(4) (A) Establish administrative procedures for disciplinary proceedings conducted according to the provisions for this subchapter.

(B) The procedures shall include provisions for the suspension and revocation of registration and enforcement of civil penalties;

(5) Establish procedures for processing and resolving complaints against home inspectors conducting inspections in Arkansas;

(6) Authorize disbursement of the funds collected into the Arkansas Home Inspectors Registration Fund;

(7) Employ legal counsel to represent it in any proceedings when legal counsel is required;

(8) Develop competency exams for home inspectors;

(9) Establish a standard of practice and code of ethics for home inspectors;

(10) Enter into agreements with other states, territories, districts, or possessions of the United States concerning registration or licensing requirements acceptable between Arkansas and the other entities;

(11) Maintain working files as it deems necessary;

(12) Contract for administrative support services and meet financial obligations of those contracts using moneys from the Arkansas Home Inspectors Registration Fund;

(13) (A) Develop and implement a means for conducting Internet board meetings, which may be observed by the public in real time.

(B) Public participation in the meetings may be permitted in accordance with rules developed by the board;

(14) Establish and maintain an Internet site devoted to home inspection registration and related subjects;

(15) (A) Assume the Secretary of State's responsibilities for home inspector registration by development of or contracting for a support organization to perform the administrative duties required by the board if the Arkansas Home Inspectors Registration Fund totals at least fifteen thousand dollars ($15,000).

(B) If the fund totals at least fifteen thousand dollars ($15,000) and the board votes to transfer the responsibilities of the Secretary of State to the board, then the board shall give written notice to the Secretary of State ninety (90) calendar days before the transfer; and

(16) Establish educational requirements for registration to begin after July 1, 2004, including the standards and procedures for approval of educational programs if the maximum number of hours required shall not exceed ninety (90) classroom hours.



§ 17-52-307 - Hearings -- Review -- Access to records.

(a) As part of an investigation or as a condition of renewal, the Arkansas Home Inspector Registration Board may require an inspector to submit in writing inspection reports and other documents to be reviewed by the board.

(b) Requests by the board for copies of inspection reports shall supersede any contract of client privacy or confidentiality whether written or oral.

(c) Any documents submitted to the board as part of an investigation shall:

(1) Be considered as confidential documents;

(2) Be used only for the purpose for which they are requested;

(3) Not be available for public viewing;

(4) Not become part of any official file; and

(5) Not be revealed to any nonboard members.

(d) When the action for which they were requested is completed by the board, the documents shall be returned to the inspector at his or her own expense or destroyed if the inspector requests that the documents be destroyed.

(e) In fulfilling its duties under this subchapter, the board shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and any person aggrieved by any rule or other actions of the board for which an appeal is not provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., may appeal to the Pulaski County Circuit Court.

(f) All work papers submitted to the board for action on complaints and disciplinary procedures under this subchapter shall not be deemed public records under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 17-52-308 - Complaints and disciplinary procedures.

(a) Disciplinary hearings conducted by the Arkansas Home Inspector Registration Board for the purpose of determining whether to levy civil penalties under this subchapter and for the purpose of determining whether to revoke or suspend any registration, license, or certificate issued under this subchapter shall be open public meetings conducted as provided for in the Freedom of Information Act of 1967, § 25-19-101 et seq., unless otherwise superseded by provisions of this subchapter.

(b) Upon its own motion or upon written complaint of any person and after notice and hearing as provided by the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the board may suspend or revoke the registration of any home inspector and issue a fine up to one thousand dollars ($1,000) per violation or occurrence or take any other appropriate disciplinary action for:

(1) Any violation of the provisions in this subchapter;

(2) Falsifying any application for registration or otherwise providing any false information to the board or the Secretary of State;

(3) (A) Conviction in any jurisdiction of a misdemeanor involving moral turpitude or of any felony.

(B) A plea of nolo contendere or no contest is considered a conviction for the purposes of this section;

(4) Any actions demonstrating untrustworthiness, incompetence, dishonesty, gross negligence, material misrepresentation, fraud, or unethical conduct in any dealings subject to this subchapter or these regulations;

(5) Adjudication of insanity;

(6) (A) Use of advertising or solicitation that is false, misleading, or is otherwise deemed unprofessional by the board.

(B) All advertisements, contracts, correspondence, and other documents utilized by a home inspector shall prominently include the home inspector's name and registration number as registered according to this subchapter; or

(7) Habitual or excessive use of intoxicants or illegal drugs.



§ 17-52-309 - Violation of law -- Civil penalties, injunctions, and venue.

(a) (1) It is unlawful for any person not registered under this subchapter to perform any act for which registration is required.

(2) Any person acting as a home inspector within the meaning of this subchapter without a home inspector certificate of registration and any person who violates any other provision of this subchapter shall be guilty of a misdemeanor.

(b) (1) Upon application by the Arkansas Home Inspector Registration Board, a court may grant an injunction, restraining order, or other order as may be appropriate to enjoin a person from:

(A) Offering to engage or engaging in the performance of any acts or practices for which registration is required by this subchapter after a showing that the acts or practices were performed or offered to be performed without a certificate of registration; or

(B) Engaging in any practice or business authorized by a certificate of registration issued under this subchapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety, or welfare of any resident of this state or client of the certificate holder.

(2) Any person cosigning a home inspection report with a registered home inspector becomes subject to the provisions of this subchapter.

(c) Any action brought under this section shall be commenced in the county in which the conduct occurred, in the county in which the defendant resides, or in Pulaski County.

(d) Any actions brought under this section shall be in addition to any penalty under this subchapter and may be brought concurrently with other actions to enforce the provisions of this subchapter.



§ 17-52-310 - Continuing education.

(a) The Arkansas Home Inspector Registration Board shall implement requirements for home inspectors to successfully complete continuing education annually as a condition to registration renewal.

(b) The board shall:

(1) Review the curriculum of continuing education providers;

(2) Grant, deny, or revoke approval of those providers as appropriate; and

(3) Provide a list of approved providers to all registered home inspectors.

(c) All costs or fees for continuing education will be borne by the individual inspector.

(d) The board shall promote continuing education courses in Arkansas.

(e) (1) Failure to complete continuing education requirements shall result in suspension of the home inspector's registration.

(2) However, the board may waive all or part of the requirements of this section for any registered home inspector who submits satisfactory evidence of his or her inability to meet the continuing education requirements due to debilitating health, hardship, or extenuating circumstances beyond his or her control.



§ 17-52-311 - Role of Secretary of State.

(a) (1) The Secretary of State shall be the custodian of permanent, official, home inspector registration files and shall maintain permanent records of all home inspector registration applications received since the enactment of this subchapter.

(2) The Secretary of State shall maintain the permanent records of the Arkansas Home Inspector Registration Board.

(b) The Secretary of State shall receive and process applications for initial registration and renewal of registration.



§ 17-52-312 - Fund.

(a) There is created in the State Treasury a fund to be known as the "Arkansas Home Inspectors Registration Fund".

(b) All funds, fees, charges, costs, and collections accruing to or collected under the provisions of this subchapter shall be deposited into the State Treasury to the credit of this fund.

(c) The funds shall be used for the purposes as specified in this subchapter.

(d) (1) Except as provided in subdivision (d)(2) of this section, effective with the 2003 registration and under the provisions of this subchapter, all funds, fees, charges, costs, and collections accruing to or collected by the Secretary of State shall be deposited quarterly into the fund.

(2) The Secretary of State shall retain twenty-five dollars ($25.00) for processing registration applications and renewals until this process is transferred to the Arkansas Home Inspector Registration Board.

(e) The board will process disbursements of those funds as necessary in the administration of this subchapter.



§ 17-52-313 - Disposition of funds.

(a) (1) The Secretary of the Arkansas Home Inspector Registration Board shall receive, disburse, and account for all income paid to or received by the board.

(2) The secretary shall institute a system of books and financial records satisfactory to the Director of the Department of Finance and Administration.

(3) (A) All fees collected on behalf of the board and all receipts of every kind and nature shall be paid into the State Treasury and shall be credited to the Arkansas Home Inspectors Registration Fund.

(B) The fund shall be for the general uses of the board, and out of it shall be paid all salaries and all other expenses necessarily incurred in carrying into effect the provisions of this subchapter.

(C) Expenditures from the fund shall be substantiated by vouchers and itemized statements at the end of each fiscal year or at any other time when demand is made by the Department of Finance and Administration.

(4) The secretary shall deposit all funds of the board that he or she receives with the State Treasury within forty-eight (48) hours, excluding holidays and Sundays, after he or she receives the funds.

(b) All fines collected for the violation of any provisions of this subchapter shall be paid over to the board to be used by it in the same manner as funds received for the issuance of registration.

(c) The total amount of warrants issued by the board or Auditor of State in payment of the expenses and compensation provided in this subchapter shall not exceed the amount of the application, registration, and other fees collected.

(d) (1) Any surplus funds at the end of the fiscal year may be retained by the board for future expenditures.

(2) The board shall not be required to pay any surplus into the General Revenue Fund Account of the State Apportionment Fund.



§ 17-52-314 - Registration.

(a) No person shall advertise as a home inspector or undertake or attempt to undertake the conduct of a home inspection in this state without first having complied with this subchapter.

(b) No person who is registered under one (1) name as provided in this subchapter shall engage in business as a home inspector under any other name unless the other name is also registered.



§ 17-52-315 - Application for registration.

(a) Any person applying for registration or renewal of registration as a home inspector shall be of good moral character and shall submit to the Arkansas Home Inspector Registration Board:

(1) An application under oath upon a form to be prescribed by the board;

(2) A current certificate of insurance issued by an insurance company licensed or surplus lines approved to do business in this state that states that the applicant has procured general liability insurance in the minimum amount of one hundred thousand dollars ($100,000) and, if applicable, workers' compensation insurance; and

(3) The required registration or registration renewal fee with the application.

(b) (1) A person applying for registration for the first time shall also submit with the application a certified copy of a document attesting to the successful completion of the competency examination.

(2) A person renewing a current registration shall also submit with his or her application a properly completed form that states that the person has satisfactorily completed continuing education requirements for the current year.

(3) A person seeking to renew a lapsed, suspended, or otherwise inactive registration shall provide other documents and comply with procedures as may be prescribed by the board.

(c) The following persons shall be exempt from any educational requirements for initial registration, but not from the requirements concerning the competency examination:

(1) City inspectors certified by the International Code Council; and

(2) Contractors who hold a builder's license and have ten (10) years' experience as a contractor.



§ 17-52-316 - Fees and reimbursements.

(a) (1) The Arkansas Home Inspector Registration Board may set registration and renewal fees not to exceed three hundred dollars ($300) per year.

(2) Within forty-five (45) days of the enactment of this section, the board shall notify the Secretary of State of the registration fee for the next year and by June 1 every year thereafter until transferred to the board.

(b) All moneys received under this subchapter shall be used to administer this subchapter.

(c) The board may make reasonable charges for materials provided by the board and for services performed in connection with providing materials.

(d) Other fees authorized to be assessed by the board are:

(1) Delinquent renewal fees not to exceed the amount of the renewal fee;

(2) Inspector training or continuing education provider fees as follows:

(A) Initial qualifying fees not to exceed two hundred dollars ($200);

(B) Annual renewal fees not to exceed two hundred dollars ($200); and

(C) Additional course filing fees not to exceed twenty-five dollars ($25.00);

(3) Duplicate registration fees not to exceed twenty-five dollars ($25.00);

(4) Returned check fees not to exceed twenty-five dollars ($25.00); and

(5) Change-of-address fees not to exceed twenty-five dollars ($25.00).



§ 17-52-317 - Certificates of registration.

(a) (1) Certificates of registration shall be issued by the Arkansas Home Inspector Registration Board to an applicant after compliance with the registration or renewal requirements of this subchapter and approval by the board.

(2) Certificates shall be consecutively numbered.

(b) When registration is renewed, that person's registration number shall be perpetuated.

(c) Certificates of registration of a home inspector shall be issued for a period of at least one (1) year and shall expire at the end of a period of up to three (3) years, as may be set by the board.

(d) Notices of upcoming registration expiration and a reminder to renew shall be mailed to registered inspectors no more than sixty (60) days and no less than forty-five (45) days before the expiration date of the applicant's registration.



§ 17-52-318 - Insurance.

(a) (1) All home inspectors are required to carry general liability insurance.

(2) Coverage limits shall be not less than one hundred thousand dollars ($100,000).

(b) All policies and certificates shall provide that cancellation or renewal of the policy shall not be effective unless and until at least ten (10) days' notice of cancellation or nonrenewal has been received in writing by the Arkansas Home Inspector Registration Board.

(c) If the insurance coverage required under this subchapter shall cease to be effective, the insured home inspector shall be required to notify the board in writing, of any lapses in coverage.

(d) (1) After notification, the registration of the affected home inspector shall be suspended until the insurance is reinstated or replaced.

(2) The suspension shall be noted on the inspector's listing on the board's Internet site.



§ 17-52-319 - Standards of care.

(a) It is the duty of all home inspectors doing business in the state to conduct home inspections with the degree of care that a reasonably prudent home inspector would exercise.

(b) All home inspections conducted for compensation in this state shall be conducted according to the standards of practice and code of ethics set forth by the Arkansas Home Inspector Registration Board.

(c) If agreed, between the inspector and his or her client, an inspection of lesser scope and detail may be conducted.

(d) Copies of all standards of practice and code of ethics set forth by the board shall be filed with the Secretary of State and made available at cost to anyone requesting the rules.

(e) Nothing in this subchapter shall be construed to allow home inspectors who are not registered as professional architects or engineers to perform any analysis of the systems, components, or structural integrity of a dwelling that would constitute the practice of civil, electrical, or mechanical engineering.



§ 17-52-320 - Limitations.

(a) Any cause of action to recover damages suffered by a consumer as a result of any act or omission of a home inspector relating to a home inspection report must be commenced within one (1) year from the date the report is completed.

(b) Disciplinary action taken against a home inspector by the Arkansas Home Inspector Registration Board shall not in and of itself be the basis for civil or criminal action.



§ 17-52-321 - Unfair practices.

(a) It is an unfair business practice for a home inspector, a company that employs the inspector, or a company that has a financial interest in a company employing a home inspector to do any of the following:

(1) Perform or offer to perform for an additional fee any repairs to the property on which the inspector or the inspector's company has prepared a home inspection report in the past twelve (12) months;

(2) Inspect for a fee any property in which the inspector or the inspector's company has any financial interest or any interest in the transfer of the property;

(3) Offer or deliver any compensation, inducement, or reward to the owner of the inspected property, the broker, or the agent for the referral of any business to the inspector or the inspection company; or

(4) Accept an engagement to make an inspection or to prepare a report in which the employment itself or the fee payable for the inspection is contingent upon the conclusions in the report, preestablished findings, or the close of escrow.

(b) (1) A home inspection report shall not be used in any manner other than that agreed to in writing by the inspector and his or her client.

(2) Transfer of an inspection report or portion of a report to any third party absolves the inspector and his or her client of any responsibility for liability for claims or adverse actions arising from the use.



§ 17-52-322 - Exemptions.

(a) A person who by virtue of his or her employment by a public entity does home inspection work for that agency shall not be required to be registered under this subchapter if the inspections are conducted:

(1) Solely for the benefit of that entity; and

(2) For no compensation other than the employee's salary.

(b) This subchapter shall not apply to:

(1) Any person holding a valid registration, certificate, or license issued by the state if the person's activity is limited to the activity authorized by his or her registration, certificate, or license;

(2) A person who inspects his or her own home; or

(3) A public entity that inspects its residential units with its own personnel specifically trained for the inspection.









Chapter 53 - Health Educators

Subchapter 1 - -- General Provisions

§ 17-53-101 - Title.

This chapter shall be known and may be cited as the "Health Educator Practice Act".



§ 17-53-102 - Purpose.

It is the purpose of this chapter to protect the health, safety, and welfare of the public by providing for the certification and regulation of persons engaged in the practice of health education who hold themselves under the title of certified health education specialist or certified professional health educator.



§ 17-53-103 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas Board of Health Education;

(2) "Certified health education specialist" or "CHES" means a person certified by the National Commission for Health Education Credentialing, Inc., and concurrently certified under this chapter to engage in the practice of health education in this state;

(3) "Certified professional health educator" or "CPHE" means a person certified under this chapter to engage in the practice of health education in this state;

(4) "Degree" means a baccalaureate or postbaccalaureate degree from a United States college or university that was accredited at the time the degree was conferred;

(5) "Health educator" means a person engaged in the practice of health education;

(6) "Practice of health education" means the integration and application of principles derived from the sciences of biology and physiology, psychology, sociology, and other behavioral sciences and education to enable people, as individuals and as members of social structures, to voluntarily make decisions, modify behaviors, and change social conditions in ways which are health enhancing in any of the following ways:

(A) Assessing individual and community needs for health education;

(B) Planning effective health education programs;

(C) Implementing health education programs;

(D) Evaluating the effectiveness of health education programs;

(E) Coordinating health education services;

(F) Providing resources to health education programs and practices; and

(G) Communicating health and health education needs, concerns, and resources; and

(7) "Provisionally certified health educator" means a person provisionally certified under this chapter to engage in the practice of health education in this state.



§ 17-53-104 - Violations.

The following acts shall constitute violations of this chapter:

(1) Representing oneself to be a certified health education specialist or a certified professional health educator or use the letters CHES or CPHE or any facsimile thereof, or under such title or descriptions offering to give or giving health education services to individuals, groups, agencies, or corporations unless certified under this chapter;

(2) Attempting to engage in the practice of health education without having first been certified or otherwise permitted to engage in health education activities under the provisions of this chapter;

(3) Obtaining or attempting to obtain certification or certification renewal by bribery or fraudulent representation; and

(4) Knowingly making a false statement on any form promulgated by the Arkansas Board of Health Education in accordance with this chapter.



§ 17-53-105 - Penalty.

Any person who violates this chapter shall be deemed guilty of a Class A misdemeanor.



§ 17-53-106 - Construction and applicability.

(a) This chapter shall not be construed to limit the professional pursuits of:

(1) A health educator serving in the armed forces or the United States Public Health Service or employed by the Veterans Administration, provided that the person's practice of health education is related to the person's service or employment;

(2) A licensed physician, pharmacist, nurse, social worker, psychologist, psychological examiner, licensed professional counselor, dietician, dental hygienist, physical therapist, or occupational therapist if the person's practice of health education is incidental to the practice of his or her profession, provided that those persons do not hold themselves out under the title of certified health education specialist, certified professional health educator, or health educator, unless so certified;

(3) Any person who has received a doctoral degree from an accredited United States college or university in or with a concentration in health education;

(4) A nonresident health educator practicing health education in this state if:

(A) The health education practice is limited to no more than one hundred eighty (180) consecutive working days; and

(B) The health educator:

(i) Is certified under the laws of another state which has certification requirements at least as stringent as the requirements of this state, as determined by the Arkansas Board of Health Education; or

(ii) Has met qualifications as specified in this chapter for the practice of health education;

(5) A teacher of health education in an elementary or secondary school who meets the certification requirements as set forth by the Department of Education;

(6) A health educator who engages in the practice of health education in a hospital licensed by the State of Arkansas;

(7) Any occupational safety and health professional, such as an industrial hygienist, provided that such persons do not hold themselves out under the title of certified health education specialist, certified professional health educator, or health educator, unless so certified; and

(8) Employees who work under the guidance of a licensed physician, provided that such persons do not hold themselves out under the title of certified health education specialist, certified professional health educator, or health educator, unless so certified.

(b) Students may engage in the practice of health education, provided that such practice is performed under the supervision of a certified health education specialist or a certified professional health educator and is part of the academic requirements leading to a degree in or with a concentration in health education.

(c) Volunteers, staff, or agents working under the direction of a charitable organization registered with the office of Attorney General or a nonprofit corporation may conduct health education related activities, provided that such persons do not hold themselves out under the title of certified health education specialist, certified professional health educator, or health educator, unless so certified.

(d) Employees of nursing homes may conduct health education-related activities, provided that such persons do not hold themselves out under the title of certified health education specialist, certified professional health educator, or health educator unless so certified.

(e) Community volunteers may conduct health education related activities, provided that such persons do not hold themselves out under the title of certified health education specialist, certified professional health educator, or health educator unless so certified.

(f) When invited by school officials, parents or volunteers may conduct health education related activities in private or public school classrooms or assemblies, provided that such persons do not hold themselves out under the title of certified health education specialist, certified professional health educator, or health educator unless so certified.

(g) This chapter is not intended to apply to foundations, state agencies, any other groups, and other professional boards and associations and their continuing education efforts.






Subchapter 2 - -- Arkansas Board of Health Education

§ 17-53-201 - Creation -- Members -- Terms -- Removal.

(a) There is created the Arkansas Board of Health Education which shall consist of seven (7) persons all of whom are Arkansas residents with the following qualifications:

(1) Five (5) members who are certified health education specialists or certified professional health educators; and

(2) Two (2) members who are representatives of the public at large.

(b) The members of the board shall be appointed by the Governor, subject to confirmation by the Senate.

(c) (1) The Governor shall designate the terms of the initial appointees so that three (3) members, including two (2) health educators and one (1) member who represents the public at large, shall serve three-year terms; two (2) members, including one (1) health educator and one (1) member who represents the public at large, shall serve two-year terms; and two (2) members who represent health educators shall serve one-year terms.

(2) Successor members shall serve three-year terms, except that a person appointed to fill a vacancy resulting in an unexpired term shall only serve for the remainder of that unexpired term. Any vacancy on the board shall be filled by the Governor in the same manner as other appointments. No member shall serve more than two (2) consecutive terms.

(d) (1) Initial members, who are representatives of the health education profession, shall be selected from a list of persons who have been practicing health education for at least three (3) years submitted to the Governor by the Division of Health Education and Promotion of the Department of Health in conjunction with the National Commission on Health Education Credentialing, Inc.

(2) Successor members, who are representatives of the health education profession, shall be selected from a list of certified health education specialists or certified professional health educators submitted to the Governor by the board. Each of these board members shall have been practicing health education for at least three (3) years preceding his or her appointment and be listed as a person certified under this chapter.

(e) Upon recommendation of the board made after notice and hearing, the Governor may remove any member of the board for incompetence, neglect of duty, or malfeasance in office.



§ 17-53-202 - Meetings.

(a) The Governor shall call the first meeting of the Arkansas Board of Health Education within thirty (30) days after its members are first appointed for the purpose of organization. The board shall elect at its first regularly scheduled meeting of each calendar year a chair and vice chair. The board shall meet as frequently as it deems necessary, at such times and places as the board designates. Additional meetings may be held upon call of the chair or upon written request of four (4) members of the board.

(b) A quorum of the board shall consist of four (4) members.

(c) The members shall not be entitled to compensation for their service but may receive expense reimbursement in accordance with § 25-16-902. All reimbursements for expenses authorized by this chapter shall be paid from the Health Education Practice Certification Fund.

(d) All proceedings of the board shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-53-203 - Health Education Practice Certification Fund.

(a) (1) The Secretary of the Arkansas Board of Health Education shall receive and account for all money derived under the provisions of this chapter and shall deposit the same weekly into financial institutions other than the State Treasury.

(2) These moneys shall be known as the "Health Education Practice Certification Fund".

(b) There shall be audits of the fund as required by law.

(c) The secretary shall give a surety bond for the faithful performance of his or her duties in the sum of ten thousand dollars ($10,000) or an amount recommended by the Auditor of State. The premium for this bond shall be paid out of the fund.

(d) The board may make expenditures from the fund for any purpose which is reasonable and necessary to carry out the provisions of this chapter.



§ 17-53-204 - Powers and duties.

The Arkansas Board of Health Education shall have the following powers and duties:

(1) Establish an examination requirement if deemed necessary;

(2) Certify and renew the certification of qualified applicants;

(3) Establish certification reciprocity agreements with other states;

(4) Establish and collect fees relating to examination, certification, provisional certification, certification renewal, and other reasonable services as defined by the board;

(5) Promulgate rules and regulations necessary to implement this chapter;

(6) Compile an annual report to be filed with the Governor and the Legislative Council by September 1 of each year;

(7) Define unprofessional conduct by publishing standards of professional responsibility for health educators and publish such standards for practice within twelve (12) months after the first board meeting;

(8) Conduct disciplinary proceedings as provided for in this chapter; and

(9) Establish continuing education requirements consistent with those of the National Commission for Health Education Credentialing, Inc. as a means to maintain professional competency.



§ 17-53-205 - Concurrent certification of health education specialists.

(a) The Arkansas Board of Health Education shall issue a state concurrent certification to a certified health education specialist who:

(1) Files an application with the board;

(2) Provides evidence of current certification as a certified health education specialist from the National Commission for Health Education Credentialing, Inc.; and

(3) Passes an examination if required by the board.

(b) The state concurrent certification of a certified health education specialist shall be effective upon issuance by the board and shall be valid for one (1) year after the date of issuance.



§ 17-53-206 - Certification of professional health educators.

For one (1) year after August 1, 1997, the Arkansas Board of Health Education shall issue certification as a certified professional health educator to any person who:

(1) Files an application with the board;

(2) Provides evidence of having earned a degree from a United States college or university that was accredited at the time the degree was conferred;

(3) Provides evidence of employment in the practice of health education for at least three (3) of the last ten (10) years preceding August 1, 1997; and

(4) Passes an examination within two (2) years.



§ 17-53-207 - Provisional certification.

(a) Provisional certification to practice as a health educator may be issued by the Arkansas Board of Health Education upon the filing of an application and submission of evidence of successful completion of educational requirements as determined by the board.

(b) A provisional certification shall expire eighteen (18) months from the date of issuance. Provisional certification may be renewed one (1) time upon submission to the board of a satisfactory explanation for the applicant's failure to become certified within the original eighteen-month period.

(c) A provisional certification shall permit the holder to practice only under the supervision of a certified health education specialist or certified professional health educator.



§ 17-53-208 - Reciprocity.

Reciprocity shall be provided for certified health educators from other states provided that the standards for certification in that state are not less than those provided for in this chapter as determined by the Arkansas Board of Health Education.



§ 17-53-209 - Denial, revocation, or suspension.

The Arkansas Board of Health Education may refuse to issue or renew a certification or may revoke or suspend a certification issued under this chapter for any of the following:

(1) Violating a provision of this chapter;

(2) Engaging in unprofessional conduct or gross incompetence as defined by the regulations of the board;

(3) Violating the Standards of Professional Responsibility for Health Educators;

(4) Being found guilty or pleading guilty or nolo contendere to a criminal offense in this or any other state when such an offense is a felony in this state; or

(5) Being found guilty of or pleading guilty or nolo contendere to a felony in a federal court.









Chapter 54 - Arkansas Mold Investigator Licensing Act



Chapter 55-79 - [Reserved.]

[Reserved]






Subtitle 3 - Medical Professions

Chapter 80 - General Provisions

Subchapter 1 - -- General Provisions

§ 17-80-101 - Filing and compilation of licensing information.

(a) (1) It is the duty of the secretaries of the Arkansas State Medical Board and the Arkansas State Board of Chiropractic Examiners to file with the Secretary of State within one (1) week of the issuance of a license:

(A) The name of the person licensed;

(B) The date of license;

(C) The last known post office address of the person licensed; and

(D) Whether the license was granted:

(i) On examination before the board;

(ii) By reciprocity and, if so, the name of the state which issued the license; or

(iii) On a diploma and, if so, the name of the school or medical college which issued the diploma.

(2) This information shall be verified by the affidavits of the secretaries of the respective boards.

(b) The Secretary of State shall compile the information filed pursuant to subsection (a) of this section in a well-bound book to be kept by him or her for that purpose. He or she shall from time to time, as additional names are filed with him or her by the respective boards, record the names in the book, together with the other information furnished by the boards.

(c) The Director of the Department of Health shall report the deaths of all persons licensed by the boards named in subsection (a) of this section to the Secretary of State within a reasonable time after the information has been received in his or her office. The Secretary of State shall thereupon note after the name of the decedent the fact of his or her death and the date thereof.

(d) Any violation of the provisions of this section shall constitute a misdemeanor and be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment not exceeding ten (10) days.



§ 17-80-102 - Subpoena power of boards -- Enforcement.

(a) (1) The licensing and disciplining boards of the professions of the healing arts provided in this subtitle shall have the power to issue subpoenas and bring before the board as a witness any person in this state.

(2) The secretary or the investigative officer of the board shall issue a subpoena upon the request of any party to a proceeding pending before the board or at the request of the board.

(3) The writ shall be directed to the sheriff of the county where the witness resides or may be found.

(4) The writ may require the witness to bring with him or her any book, writing, or other thing under his or her control which he or she is bound by law to produce in evidence.

(5) Service of the writ shall be in the manner as now provided by statute for the service of subpoenas in civil cases.

(b) (1) A witness who has been served by subpoena in the manner provided by law and who shall have been paid or tendered the legal fees for travel and attendance as provided by law shall be obligated to attend for examination of the trial of the cause pending before the board.

(2) In the event a witness shall have been served with subpoenas as herein provided and fails to attend the hearing in obedience to the subpoena, the board may apply to the circuit court of the county wherein the board is having its meeting for an order causing the arrest of the witness and directing that the witness be brought before the court.

(3) The court shall have the power to punish the disobedient witness for contempt as now provided by law in the trial of civil cases.

(4) The disobedient witness shall be liable in damages for nonattendance to the trial or hearing as provided by Rev. Stat., ch. 158, § 9 [superseded].



§ 17-80-103 - Immunity of board members.

No member of a board or any individual acting on behalf of the board of any profession or occupation classified under the laws of the State of Arkansas as a profession of the healing arts shall be liable in damages to any person for slander, libel, defamation of character, breach of any privileged communication, or otherwise for any action taken or recommendation made within the scope of the functions of the board if the board member or the individual acting on behalf of the board acts without malice and in the reasonable belief that the action or recommendation is warranted by the facts known to him or her after a reasonable effort is made to obtain the facts on which the action is taken or the recommendation is made.



§ 17-80-104 - Continuing education requirements.

(a) The regulatory boards of the professions or occupations classified by the laws of the State of Arkansas as professions of the healing arts and for whom the General Assembly has heretofore established regulatory boards empowered to license persons who practice under conditions of licensure authorized by the General Assembly are authorized to adopt regulations requiring the continuing education of the persons licensed by the board.

(b) All regulations establishing requirements for continuing education under the provisions of this section shall be adopted in the manner and method set out in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for the adoption of rules and regulations.

(c) The regulatory boards shall establish by regulation the number of hours of credit and the manner and methods of obtaining the hours of credit by its licensee.

(d) In the event a licensee of the board does not complete the continuing education established by the board under the provisions of this section, the board is empowered to deny renewal of the license held by the licensee or after proper hearing take such action as it considers just and proper to compel compliance with its regulations requiring continuing education.



§ 17-80-105 - Professional review under federal act.

(a) The State of Arkansas hereby elects the early options in the provision provided in the Health Care Quality Improvement Act of 1986, for all health care entities subject to that act.

(b) This section and powers granted shall be liberally and broadly construed so as to effectuate the legislative intent.



§ 17-80-106 - Investigations and inspections of alleged wrongdoing.

(a) The Arkansas State Medical Board, the Arkansas State Board of Dental Examiners, the Arkansas State Board of Nursing, the Veterinary Medical Examining Board, the Arkansas Board of Podiatric Medicine, the State Board of Optometry, and the Arkansas State Board of Physical Therapy are authorized to utilize as their employees, as the investigators for the purposes described in this section, the investigators and inspectors of the Division of Pharmacy Services and Drug Control of the Department of Health.

(b) The Department of Health is directed to make investigators and inspectors of the department available for those purposes and for as long as they may conduct investigations and inspections of alleged wrongdoing of those individuals licensed or permitted by the Arkansas State Medical Board, the Arkansas State Board of Dental Examiners, the Arkansas State Board of Nursing, the Veterinary Medical Examining Board, the Arkansas Board of Podiatric Medicine, the State Board of Optometry, and the Arkansas State Board of Physical Therapy.

(c) Upon written request of a person authorized by the respective licensing board and with authorization by the Director of the Division of Pharmacy Services and Drug Control of the Department of Health pursuant to appropriate authority from the board, the investigators may investigate, inspect, and make copies of medical records, dental records, nursing records, drug orders, prescriptions, veterinary records, and podiatry records, wherever located, of all persons licensed by the medical, optometric, dental, nursing, veterinary, podiatric, and physical therapy boards in order for the respective licensing board to determine whether or not any persons have:

(1) Violated the laws of the State of Arkansas or of the United States respecting the prescribing, administering, and use of narcotics and potentially dangerous drugs;

(2) Practiced their profession in such a way as to endanger the general health and welfare of the public; or

(3) Otherwise violated the practice act or rules and regulations of that respective board.

(d) Copies of records, prescriptions, or orders shall not become public records by reason of their use in disciplinary proceedings held by the licensing board, nor shall the patients' or licensed medical professionals' property rights to the prescriptions, orders, or records be extinguished by that use.

(e) (1) The investigators may obtain copies of prescriptions, orders, and records as admissible evidence without the necessity of the issuance of an administrative inspection warrant or search warrant as authorized by § 5-64-502.

(2) However, investigators must have in their possession an authorization by the Division of Pharmacy Services and Drug Control of the Department of Health.

(3) The licensee may refuse the request of the investigator and not tender copies of the records.

(4) (A) If prescriptions, orders, or records are to be used in criminal proceedings, they shall be obtained by investigators only on an administrative inspection warrant.

(B) No inspection warrant is necessary when prescriptions, orders, or records are to be used solely for board disciplinary purposes.

(f) In lieu of a letter of authority, each of the boards will have the power to issue to the investigators a subpoena to obtain copies of the records referred to in this section, and the investigators will have the authority to serve the subpoena and collect the records.

(g) In the event that a witness served with a subpoena fails to honor the subpoena, the particular board issuing the subpoena may apply to the circuit court for remedies as provided in the Arkansas Rules of Civil Procedure. The court shall have the power to punish the disobedient witness for contempt as is now provided by law in the trial of civil cases.

(h) (1) The Division of Pharmacy Services and Drug Control of the Department of Health shall have the authority to collect from the individual board utilizing the services delineated in this section up to fifty dollars ($50.00) per hour with a maximum of four thousand dollars ($4,000) in hourly costs per case.

(2) The Division of Pharmacy Services and Drug Control of the Department of Health shall also have the authority to collect from the individual board utilizing the services delineated in this section for:

(A) Travel expenses at the level for state employees; and

(B) Other out-of-pocket costs incurred by the Division of Pharmacy Services and Drug Control of the Department of Health in carrying out its investigative task.

(i) The Arkansas State Medical Board, the Arkansas State Board of Dental Examiners, the Arkansas State Board of Nursing, the Veterinary Medical Examining Board, the Arkansas Board of Podiatric Medicine, the State Board of Optometry, and the Arkansas State Board of Physical Therapy are authorized to collect costs incurred under subsection (h) of this section from the licensees being investigated by the Division of Pharmacy Services and Drug Control of the Department of Health.

(j) All funds collected under subsection (h) of this section are declared to be special revenues and shall be deposited into the State Treasury and credited to the Public Health Fund to be used exclusively by the Division of Pharmacy Services and Drug Control of the Department of Health for investigations conducted under this section.

(k) Subject to rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds collected under this section as certified by the Chief Fiscal Officer of the State to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 17-80-107 - "Physician" defined.

For the purposes of the "Good Samaritan" law, § 17-95-101, and any other law of this state which takes effect on or after January 1, 1994, the term "physician" shall mean a person licensed by the Arkansas State Medical Board, the Arkansas State Board of Chiropractic Examiners, or the Arkansas Board of Podiatric Medicine.



§ 17-80-108 - Disciplinary or corrective measures.

(a) Any assistance rendered with any execution carried out pursuant to § 5-4-617 by any licensed health care professional, including, but not limited to, physicians, nurses, and pharmacists, shall not be cause for any disciplinary or corrective measures by any board or commission created by the state or governed by state law which oversees or regulates the practice of health care professionals, including, but not limited to, the Arkansas State Medical Board, the Arkansas State Board of Nursing, and the Arkansas State Board of Pharmacy.

(b) The infliction of the punishment of death by administration of the required lethal substances in the manner required by § 5-4-617 shall not be construed to be the practice of medicine.



§ 17-80-109 - Definitions -- Acts 1999, No. 338.

As used in this act:

(1) "Healing arts" means the practice of any type of profession requiring special education and skill that promotes healing of the human body or that relates to the prevention of illness or disease; and

(2) "Health care service" means that service offered or provided relating to the prevention, cure, or treatment of illness, injury, or disease and includes services performed by healing arts practitioners.



§ 17-80-110 - Using "Doctor" as title in documentation.

In any written document or electronically transmitted document in connection with the provision of a health care service, no person shall use the title "Doctor", unless that title is authorized under § 17-1-101 et seq., in which case that person shall use the title in accordance with the statutes and regulations governing the particular health care profession or unless that person has been granted a doctoral degree in any healing arts profession and is licensed in that profession under § 17-1-101 et seq.



§ 17-80-111 - Restrictions on "Doctor" as title in advertising.

No person shall advertise or allow oneself to be advertised by the title "Doctor" in association with the practice of one (1) of the healing arts, except in the practice of one (1) of the health care professions regulated under § 17-1-101 et seq., in which case that person shall use the title in accordance with the statutes and regulations governing the particular health care profession or unless that person has been granted a doctoral degree in any healing arts profession and is licensed in that profession under § 17-1-101 et seq.



§ 17-80-112 - Use of "Doctor" as title in provision of health care services.

In connection with the provision of health care services, no person shall call oneself or allow oneself to be called by the title "Doctor", except in the practice of one (1) of the health care professions regulated under § 17-1-101 et seq., in which case the person shall use the title in accordance with the statutes and regulations governing the particular health care profession.



§ 17-80-113 - Authorized use of "Doctor" as title.

This act shall not be construed to authorize any person to use the title "Doctor", unless that title is authorized under § 17-1-101 et seq., in which case that person shall use the title in accordance with the statutes and regulations governing the particular health care profession or unless that person has been granted a doctoral degree in any healing arts profession and is licensed in that profession under § 17-1-101 et seq.



§ 17-80-114 - Scope of practice -- Complaints.

(a) As used in this section, "healing arts" means the practice of any type of profession requiring special education and skill that promotes healing of the human body or that relates to the prevention of illness or disease.

(b) No board of the healing arts may take disciplinary action at the board level against a licensee of another board of the healing arts except as provided in subsections (c) and (d) of this section.

(c) (1) If a licensee or a member of a board of the healing arts believes that a licensee of another board of the healing arts is practicing outside that licensee's proper scope of practice, the licensee or member may file a complaint with his or her own board but may not file the complaint with any other board of the healing arts.

(2) A board of the healing arts that receives a complaint regarding the proper scope of practice of a licensee of another board of the healing arts may file the complaint with that other board.

(3) A board of the healing arts receiving a complaint from another board of the healing arts shall:

(A) Investigate the complaint;

(B) Take whatever action that board considers appropriate pursuant to its practice act and the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to determine whether the licensee was practicing outside the licensee's proper scope of practice; and

(C) Communicate the final disposition of the complaint to:

(i) The licensee who is the subject of the complaint; and

(ii) The board of the healing arts that filed the complaint.

(d) (1) With respect to the scope of practice issue, in any subsequent proceeding before the board of the healing arts that filed the complaint and in any subsequent judicial proceeding, the determination of the board of the healing arts that received the complaint shall be dispositive unless the findings, inferences, conclusions, or decisions of the board of the healing arts that received the complaint are:

(A) In violation of constitutional or statutory provisions;

(B) In excess of the board's statutory authority;

(C) Made upon unlawful procedure;

(D) Affected by other error or law;

(E) Not supported by substantial evidence of record; or

(F) Arbitrary, capricious, or characterized by abuse of discretion.

(2) This subsection (d) applies to judicial review under § 25-15-212 of action taken by the board of the healing arts that filed the complaint.



§ 17-80-115 - Jewelry eye implants.

(a) Except as provided in subsection (b) of this section, no person shall implant jewelry into the mucous membrane of the eye of another person.

(b) The Arkansas State Medical Board may authorize and regulate the practice of implanting jewelry into the mucous membrane of an eye.



§ 17-80-116 - Criminal background checks.

(a) Any healthcare professional with prescriptive authority may request information on a person through the Arkansas Crime Information Center prior to writing or issuing a prescription to the person for a drug to treat erectile dysfunction.

(b) (1) A healthcare professional is not liable for negligence for failing to request information under subsection (a) of this section prior to writing or issuing a prescription to a person for a drug to treat erectile dysfunction.

(2) Evidence of the failure of a healthcare professional to request information under subsection (a) of this section is not admissible as evidence of negligence in any court or administrative proceeding.






Subchapter 2 - -- Impaired Physician and Dentist Treatment Act

§ 17-80-201 - Short title.

This subchapter shall be known as the "Impaired Physician and Dentist Treatment Act".



§ 17-80-202 - Purpose.

The purpose of this subchapter is to provide for the identification and treatment of physicians and dentists licensed under the Arkansas Medical Practices Act, § 17-95-201 et. seq., § 17-95-301 et. seq., and § 17-95-401 et. seq., who suffer from impairment, in order to promote the public health and safety and to ensure the continued availability of the skills of highly trained medical and dental professionals for the benefit of the public.



§ 17-80-203 - Definitions.

For purposes of this subchapter:

(1) "Board" means the Arkansas State Medical Board with reference to physicians and the Arkansas State Board of Dental Examiners with reference to dentists;

(2) "Dentists' health committee" means a dentist committee of the Arkansas State Dental Association composed of dentists who have expertise in the area of alcoholism, drug abuse, or mental illness, and that has been designated by the Arkansas State Dental Association to perform any and all of the activities set forth in subdivision (4) of this section;

(3) "Impaired" or "impairment" means the presence of the diseases of alcoholism, drug abuse, or mental illness;

(4) "Impaired dentist program" means the Arkansas State Dental Association-sponsored program for the detection, intervention, and monitoring of impaired dentists;

(5) "Impaired physician program" means the Arkansas Medical Society-sponsored program for the detection, intervention, and monitoring of impaired physicians;

(6) "Physicians' health committee" means a physician committee of the Arkansas Medical Society composed of physicians who have expertise in the area of alcoholism, drug abuse, or mental illness, and that has been designated by the Arkansas Medical Society to perform any and all activities set forth in subdivision (3) of this section;

(7) (A) "Professional incompetence" means the inability or failure of a physician or dentist to practice his or her respective professions with reasonable skill and safety.

(B) Impairment in and of itself shall not give rise to a presumption of professional incompetence; and

(8) "Treatment program" means a plan of care and rehabilitation services provided by those organizations and persons authorized to provide such services for impaired physicians and dentists taking part in the programs provided under this subchapter.



§ 17-80-204 - Authority.

The Arkansas Medical Society shall have the authority to establish a physicians' health committee and the Arkansas State Dental Association shall have the authority to establish a dentists' health committee to undertake the functions and responsibilities to carry out the purposes of this subchapter and may include any of the following:

(1) Contracting with providers of treatment programs;

(2) Receiving and evaluating reports of suspected impairment from any source;

(3) Intervening in cases of verified impairment;

(4) Referring impaired physicians or dentists to treatment programs;

(5) Monitoring the treatment and rehabilitation of impaired physicians or dentists;

(6) Providing posttreatment monitoring and support of rehabilitated impaired physicians and dentists; and

(7) Performing such other activities as the committees deem necessary to accomplish the purposes of this subchapter.



§ 17-80-205 - Procedures.

The physicians' health committee and the dentists' health committee shall develop procedures for:

(1) Immediate reporting to the appropriate board of the names and results of any contact or investigation regarding any impaired physician or impaired dentist who is believed to constitute an imminent danger to the public or to himself or herself;

(2) Reporting to the appropriate board in a timely fashion any impaired physician or any impaired dentist who refuses to cooperate with the respective committee, refuses to submit to treatment, or whose impairment is not substantially alleviated through treatment, and who, in the opinion of the respective committee, exhibits professional incompetence; and

(3) Informing each participant of the impaired physician program or the impaired dentist program of the program procedures, responsibilities of program participants, and the possible consequences of noncompliance with the program.



§ 17-80-206 - Evaluations.

(a) If the Arkansas State Medical Board has reason to believe that a physician is impaired or if the Arkansas State Board of Dental Examiners has reason to believe that a dentist is impaired, either board may cause an evaluation of the physician or dentist to be conducted by the appropriate committee for the purpose of determining if there is an impairment.

(b) The physicians' health committee or the dentists' health committee shall report the findings of its evaluation to its respective board.



§ 17-80-207 - Request for restricted license.

(a) (1) An impaired physician or an impaired dentist may request in writing to the appropriate board for a restriction of his or her license to practice.

(2) The board may grant such a request for restriction and shall have authority to attach conditions to the licensure of the physician to practice medicine or the dentist to practice dentistry within specified limitations.

(b) Removal of a voluntary restriction on licensure to practice medicine or dentistry shall be subject to the procedure for reinstatement of licensure pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the Arkansas Dental Practice Act, § 17-82-101 et seq.



§ 17-80-208 - Confidentiality of records.

(a) (1) Notwithstanding any provision of state law, records of the physicians' health committee pertaining to an impaired physician and all records of the dentists' health committee pertaining to an impaired dentist shall be kept confidential and are not subject to discovery or subpoena.

(2) No person in attendance at any meeting of the physicians' health committee or the dentists' health committee shall be required to testify as to any committee discussions or proceedings.

(b) However, information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such action merely because they were presented during the proceedings of the committee, nor shall any person who testifies before the committee or who is a member of the committee be prevented from testifying as to matters within his or her knowledge, but the witness shall not be asked about his or her testimony before the committee or about opinions formed by him or her as a result of the committee hearings.



§ 17-80-209 - Participation in treatment program.

An impaired physician who is participating in or has successfully completed a treatment program pursuant to this subchapter shall not be excluded from any hospital staff solely because of such participation.



§ 17-80-210 - Limitation on liability.

(a) Notwithstanding any other provisions of law, the Arkansas Medical Society, the Arkansas Osteopathic Medical Association, the physicians' health committee and members thereof, the Arkansas State Dental Association, and the dentists' health committee and members thereof shall not be held liable in damages to any person for any acts, omissions, or recommendations made by them in good faith while acting within the scope of their responsibilities pursuant to this subchapter.

(b) No person who in good faith and without malice makes a report to the physicians' health committee or to the dentists' health committee shall be liable for damages to any person.






Subchapter 3 - -- Diversity in Licensed Health Professions

§ 17-80-301 - Purposes.

The purposes of this subchapter are to:

(1) Provide appointment recommendations for Arkansas state boards and commissions that license or otherwise regulate health-related professions to ensure board and commission compositions that reflect the diversity of the State of Arkansas; and

(2) Ensure that cultural competency, health disparities, and other minority health issues are adequately represented in the health policy decisions determined by state health-related agencies, boards, and commissions for the State of Arkansas.



§ 17-80-302 - Minority members of state health-related agencies, boards, and commissions.

(a) The appointing authorities for state health-related agencies, boards, and commissions shall consider appointment recommendations submitted by minority health-related professional associations.

(b) The recommending organizations under this section include without limitation:

(1) The Arkansas Medical, Dental, and Pharmaceutical Association;

(2) The Arkansas Metro Association of Black Social Workers;

(3) The Arkansas Black Nurses Association;

(4) The National Association of Hispanic Nurses, Arkansas Chapter;

(5) The National Pharmacists Association of Arkansas; and

(6) The Arkansas State Board of Nursing.

(c) Recommendations for appointments under this section shall:

(1) Be submitted to the appointing authorities at least thirty (30) days before the expiration of a position in a state health-related agency, board, or commission relevant to the field or practice of the recommending body;

(2) Be submitted to the appointing authorities anytime before the appointing authority fills a position that has opened due to resignation or removal before the end of the originally appointed term;

(3) Be submitted by an officially designated officer or committee on behalf of the recommending organization; and

(4) Include correspondence on official organizational letterhead and the resume or curriculum vitae of a recommended candidate.

(d) If a recommendation for appointment under subsection (b) of this section is not received within the time allotted for the appointment, the appointing authority may make the appointment without a recommendation.

(e) The health-related agencies, boards, and commissions for which recommendations may be considered under this section include the:

(1) Arkansas Board of Podiatric Medicine;

(2) Arkansas Psychology Board;

(3) Arkansas Social Work Licensing Board;

(4) Arkansas State Board of Dental Examiners;

(5) Arkansas State Medical Board;

(6) Arkansas State Board of Pharmacy;

(7) Board of Examiners in Speech-Language Pathology and Audiology; and

(8) State Board of Optometry.

(f) This section does not change or affect any existing delineations for minority appointments.









Chapter 81 - Chiropractors

Subchapter 1 - -- General Provisions

§ 17-81-101 - Short title.

This chapter shall be known as the "Arkansas Chiropractic Practices Act".



§ 17-81-102 - Definitions.

As used in this chapter:

(1) "Analysis" includes physical examination, the use of X-ray and other analytical instruments, and procedures generally used in the practice of chiropractic;

(2) "Board" means the Arkansas State Board of Chiropractic Examiners;

(3) "Chiropractic" means that science and art which utilizes the inherent recuperative powers of the body and deals with the relationship between the nervous system and the spinal column, including its immediate articulations, and the role of its relationship in the restoration and maintenance of health;

(4) "Chiropractic aide" means an unlicensed member of the chiropractic team who may assist a chiropractic physician in the performance of those procedures and techniques constituting the practice of chiropractic as defined in this chapter with the exception of spinal manipulation and adjustment, provided that such assistance shall be performed under the direct supervision of a licensed chiropractic physician;

(5) "Physician" means a person authorized or licensed to practice medicine pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., a person authorized or licensed to practice chiropractic pursuant to the provisions of this chapter, and a person authorized to practice osteopathy pursuant to § 17-91-101 et seq.;

(6) (A) "Practice of chiropractic" means the engagement in the diagnosis and analysis of any interference with normal nerve transmission and expression, and the procedure preparatory to and complementary to the correction thereof by an adjustment of the articulations of the vertebral column, its immediate articulations, including spinal adjustments, spinal manipulations, and spinal mobilizations, such as any type of pressure, force, thrust, or passive movement, singular or plural, applied to the spinal vertebrae or their adjacent articulations by hand or mechanical device or by other incidental adjustments, for the restoration and maintenance of health. The practice of chiropractic includes therapy, the normal regimen, and rehabilitation of the patient for the purpose of removing any injury, deformity, or abnormality of human beings without the use of drugs or surgery.

(B) The practice of chiropractic, as authorized under the provisions of this chapter, shall not include the performance of the duties of a midwife or obstetrician, therapy by the use of ionizing radiation, incisive surgery, prescribing for or administering to any person any drug to be taken internally, or puncturing the skin for the purpose of introducing any substance into the body. Nothing herein shall prevent puncturing the skin for routine blood analysis, including red blood count, white blood count, differential and serology, in the practice of chiropractic for diagnostic purposes; and

(7) "Spinal manipulation" and "adjustment" mean the skillful or dexterous treatment whereby a corrective force or passive movement of the joint is made to realign vertebrae or articulations to their normal juxtaposition.



§ 17-81-103 - Effect on existing licenses.

Nothing in this chapter shall be construed to invalidate or affect the license of any person holding a valid unrevoked or unsuspended license to practice chiropractic in this state on July 19, 1971. Persons holding valid licenses shall be subject to all provisions of this chapter except as provided in this chapter.



§ 17-81-104 - False advertising.

No person defined in § 17-81-102(5) as a physician may solicit for patronage or advertise for patronage by any means whatever which is misleading, fraudulent, deceptive, or dishonest.



§ 17-81-105 - Prosecution of violations.

It shall be the duty of the several prosecuting attorneys of the State of Arkansas to prosecute to final judgment every criminal violation of this chapter committed within their jurisdictions when requested and authorized by the Arkansas State Board of Chiropractic Examiners.



§ 17-81-106 - Health and police regulations applicable.

Chiropractic practitioners licensed under this chapter shall be bound by all applicable health and police regulations of the state. They shall be qualified to sign death certificates, insurance certificates, and all other certificates pertaining to public health with like effect as other licensed physicians.






Subchapter 2 - -- Arkansas State Board of Chiropractic Examiners

§ 17-81-201 - Creation -- Members -- Appointment.

(a) The Arkansas State Board of Chiropractic Examiners is established.

(b) (1) The board shall be composed of seven (7) members appointed by the Governor for terms of five (5) years.

(2) Five (5) members shall be qualified chiropractors. At least thirty (30) days prior to the expiration of the term of office of each professional member, the various chartered chiropractic state organizations may submit to the Governor a list of three (3) names of qualified chiropractors for each position for which a term expires. On or before June 30 of each year, the Governor may appoint from the list a person to fill each position for which the term of office expires.

(3) Two (2) members of the board shall not be actively engaged in or retired from the profession of chiropractic. One (1) shall represent consumers, and one (1) shall be sixty (60) years of age or older and shall be the representative of the elderly. Both shall be appointed from the state at large subject to confirmation by the Senate. The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations.

(c) When a vacancy occurs on the board for any reason, the vacancy may be filled by appointment by the Governor for the unexpired term. Vacancies of professional members may be filled from a list of three (3) names of qualified chiropractors submitted by the various chartered chiropractic state organizations.



§ 17-81-202 - Members -- Qualifications.

(a) Each member of the Arkansas State Board of Chiropractic Examiners shall be a citizen of the United States, a resident of this state, and shall, before entering upon the duties of the office, take the oath prescribed by the Arkansas Constitution for state officers and shall file it with the Secretary of State who shall thereupon issue to each person so appointed a certificate of appointment.

(b) Each professional member shall possess the following additional qualifications:

(1) The member must be a graduate of a reputable school or college of chiropractic. However, no more than two (2) members of the board shall be graduates of the same school or college of chiropractic; and

(2) The member must have been a regularly licensed and practicing chiropractor in Arkansas for a period of five (5) years next preceding the date of his or her appointment.



§ 17-81-203 - Members -- Liability.

No member of the Arkansas State Board of Chiropractic Examiners, during the term of his or her office or thereafter, shall be liable for damages as a result of any official act in the performance of his or her duty as such a member. Any action therefor shall upon motion be dismissed with prejudice at the cost of the plaintiff.



§ 17-81-204 - Organization -- Meetings.

(a) The Arkansas State Board of Chiropractic Examiners shall maintain and operate an office for the administration of its business.

(b) It shall meet in July of each year and from its members elect a president, secretary, and treasurer. The officers so elected shall hold office for a period of one (1) year or until their successors are elected and have qualified.

(c) (1) It shall be the duty of the board to meet regularly one (1) time in every six (6) months for the purpose of conducting the business of the board.

(2) Special meetings of the board may be called at any time at the pleasure of the president or by the secretary on the request of any two (2) members of the board.

(3) Four (4) members shall constitute a quorum at any meeting of the board.

(d) The board shall determine by its own rules the time and manner of giving notice to its members.

(e) Any action of the board, except the issuance of temporary licenses, shall require an affirmative vote of a majority of the full membership of the board.



§ 17-81-205 - Minutes -- Records.

(a) The Executive Director of the Arkansas State Board of Chiropractic Examiners shall keep a record of the minutes of the meetings of the board and a record of the names of all persons making application for license under the provisions of this chapter together with a record of the action of the board thereon.

(b) The executive director shall also keep a roll of the names of all licensed and deceased chiropractors who have been licensed to practice in the State of Arkansas.

(c) The record shall at all reasonable times be open for public inspection.



§ 17-81-206 - Duties and powers.

(a) (1) The Arkansas State Board of Chiropractic Examiners is empowered to incur whatever expenses it may deem necessary or expedient in performing its functions. It may employ whatever assistants it may deem necessary or expedient therefor and fix their compensation.

(2) Each member of the board may receive expense reimbursement and stipends in accordance with §§ 25-16-901, 25-16-902, and 25-16-904 -- 25-16-908.

(3) All of the disbursements provided for in this section shall be out of the fees and fines collected by the board.

(b) The board is authorized to:

(1) Promulgate suitable rules and regulations for carrying out its duties under the provisions of this chapter;

(2) Sue and be sued;

(3) Have an official seal which shall bear the words "Arkansas State Board of Chiropractic Examiners";

(4) Provide a secretary's certificate. The certificate of the secretary of the board under seal shall be accepted in the courts of the state as the best evidence as to the minutes of the board and shall likewise be accepted in the courts of the state as the best evidence as to the registration and nonregistration of any person under the requirements of this chapter;

(5) Adopt and, from time to time, revise such rules and regulations not inconsistent with the law as may be necessary to enable it to carry into effect the provisions of this chapter;

(6) Cause the prosecution of all persons violating this chapter and have power to incur necessary expenses therefor;

(7) Keep a record of all its proceedings;

(8) Employ such persons as may be necessary to carry out the work of the board, who shall have their duties and compensation prescribed by the board within appropriations for that purpose;

(9) Fix the time for holding its regular meetings for the examination of applicants;

(10) Examine, license, and renew the licenses of duly qualified applicants. The board shall have exclusive jurisdiction to determine who shall be permitted to practice chiropractic in the State of Arkansas; and

(11) Conduct disciplinary proceedings as provided in this chapter.

(c) (1) In the performance of its duties, the board is empowered to issue subpoenas and thereby compel the attendance of persons before it for the purpose of examining into any facts or conditions properly pending before the board for its action.

(2) All subpoenas issued by the board shall be served in the manner prescribed by law for the service of subpoenas issuing from the courts, and all persons so served shall obey the subpoenas or be subject to the penalties provided by law for the disobedience of subpoenas issuing from the courts.

(3) All persons subpoenaed by the board are entitled to their pay and mileage and shall have all the other rights now provided by law for persons served with subpoenas issuing from the courts.



§ 17-81-207 - Executive director.

(a) Pursuant to its authority set forth in § 17-81-206(b)(8), the Arkansas State Board of Chiropractic Examiners may employ an executive director to maintain and operate its office pursuant to its directions.

(b) (1) The executive director in consultation with and review of the board treasurer shall collect all fees and fines on behalf of the board and submit all payment requests on behalf of the board for its state appropriations.

(2) The executive director shall give in writing at the annual meeting of the board a fully itemized report of his or her receipts and disbursements for the preceding year showing the amount of money on hand and shall submit reports for inspection at other times as may be requested by the board or by any of its members.

(3) Copies of the annual reports, actions of the board, examinations, and number licensed for the year, certified by the secretary of the board, shall be submitted by the executive director to the various chiropractic professional organizations in Arkansas.



§ 17-81-208 - Disposition of funds.

(a) All fees and fines authorized by this chapter are the property of the Arkansas State Board of Chiropractic Examiners and shall be paid to the office of its executive director who shall collect and dispose of such funds on behalf of the board as provided in this chapter. Any surplus in the treasury of the board at the end of the fiscal year shall remain in the treasury and may be expended in succeeding years for the purposes herein set out.

(b) All funds received by the board shall be expended in the furtherance of the purposes of this chapter and the board's duties thereunder, which include, but are not limited to:

(1) The publication and distribution of the Arkansas Chiropractic Practices Act, § 17-81-101 et seq.;

(2) The publication and yearly distribution of a directory of all licensed chiropractic practitioners;

(3) Investigations of violations of this chapter;

(4) Institution of actions to compel compliance with the provisions of this chapter; and

(5) Defense of actions brought against it as a result of its actions under the provisions of this chapter.






Subchapter 3 - -- Licensing

§ 17-81-301 - License required.

In order to safeguard life and health, any person practicing or offering to practice chiropractic in the state shall be required to submit evidence that he or she is qualified to practice and shall be licensed as provided in this chapter.



§ 17-81-302 - Exempted activities.

Nothing herein shall be construed to prohibit or to require a license hereunder with respect to any of the following acts:

(1) The performance of services in case of an emergency;

(2) The performance of services in this state on an occasional basis, limited to ninety (90) days in each calendar year, by a chiropractor lawfully practicing chiropractic in another state or territory. However, if any such chiropractor performs services on a regular basis, or for his or her regular use maintains or is provided with any office or other place to meet persons for the performance of such services in the State of Arkansas, he or she shall obtain a license to practice chiropractic in the State of Arkansas; or

(3) The practice of medicine and surgery, osteopathy, dentistry, podiatry, optometry, Christian Science, physical therapy, cosmetology, therapy technology, or any other branch of the healing arts as defined by the laws of this state as now or hereafter enacted, it not being intended by this chapter to limit, restrict, enlarge, or alter the privileges and practices of any of these professions or branches of the healing arts.



§ 17-81-303 - Unlawful practice -- Penalty -- Injunction.

(a) Any person who practices or attempts to practice chiropractic, as defined in this chapter, or use any sign, card, or device to indicate that the person is a professional licensed doctor of chiropractic without having first been licensed or otherwise permitted under the provisions of this chapter to do so shall be guilty of a misdemeanor. Upon conviction, he or she shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or by imprisonment in the county jail for a period of not less than one (1) month nor more than eleven (11) months, or by both fine and imprisonment. Each day shall constitute a separate offense.

(b) The courts of this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of chiropractic in a proceeding by the board or any member thereof, by any citizen of this state in the county in which the alleged unlawful practice occurred or in which the defendant resides, or in Pulaski County. The issuance of an injunction shall not relieve a person from criminal prosecution for violation of the provisions of this chapter, but the remedy of injunction shall be in addition to liability to criminal prosecution.

(c) (1) It is unlawful for any person other than a physician licensed to practice chiropractic under the provisions of the Arkansas Chiropractic Practices Act, § 17-81-101 et seq., or a physician licensed to practice medicine under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., to perform spinal mobilizations, spinal adjustments, or spinal manipulations as those terms are defined in § 17-81-102(7).

(2) Nothing contained in this subsection shall be construed to limit or restrict the authority of a licensed physical therapist to practice physical therapy as defined in § 17-93-102(6).

(3) Any person violating the provisions of this subsection shall be guilty of a violation and upon conviction shall be punished by a fine of not more than five thousand dollars ($5,000), and each violation shall constitute a separate offense.

(d) (1) If the Arkansas State Board of Chiropractic Examiners determines after due notice and a hearing that any provision of this chapter or any regulation promulgated by the board pursuant to this chapter has been violated, the board may impose a civil penalty not to exceed five thousand dollars ($5,000) per violation.

(2) (A) The board may file an action in Pulaski County Circuit Court to collect any civil penalty not paid within thirty (30) days of service of the order assessing the penalty unless the circuit court enters a stay of the board's order.

(B) If the board prevails in the action, the defendant shall be directed to pay reasonable attorney's fees and costs incurred by the board in prosecuting the action in addition to the civil penalty.

(3) Any person aggrieved by an action of the board imposing civil penalties may appeal the decision in the manner and under the procedure prescribed in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for appeals from administrative decisions.



§ 17-81-304 - Application -- Fees.

(a) (1) Applications for license to practice chiropractic in the State of Arkansas shall be made to the Executive Director of the Arkansas State Board of Chiropractic Examiners in writing on forms furnished by the board. The application shall be signed by the applicant in his or her own handwriting and acknowledged before an officer authorized to administer oaths.

(2) The applicant must submit proof satisfactory to the board of graduation from a chartered school or college of chiropractic as herein described and file with his or her application the affidavits of at least two (2) licensed and reputable doctors of chiropractic showing him or her to be possessed of good moral character.

(3) The application shall be accompanied by the payment of one hundred fifty dollars ($150), and fifty dollars ($50.00) for an orientation fee.

(4) The application shall be filed with the executive director not less than forty-five (45) days prior to the next regular meeting of the board.

(b) If the applicant is approved, the applicant shall be admitted for examination. Should the applicant pass the examination, no part of the fee shall be returned, and he or she shall be issued a license to practice chiropractic in accordance with the provisions of this chapter.

(c) If the applicant is not approved, he or she shall be notified of the reasons for the disapproval.

(d) Should an applicant be approved but fail to appear for the examination, no part of his or her fee shall be returned, but he or she shall be eligible for examination at a later date upon at least thirty (30) days' prior notice to the board.

(e) Should the approved applicant fail the examination, no part of his or her fee shall be returned, and he or she shall be eligible for reexamination at a later date, at the discretion of the board, and upon paying an examination fee of twenty-five dollars ($25.00) up to seventy-five dollars ($75.00) per failed subject.



§ 17-81-305 - Qualifications of applicants.

(a) To qualify to take the examination, an applicant shall:

(1) Be at least twenty-one (21) years of age;

(2) Have successfully completed not less than a minimum of sixty (60) semester credit hours of college education, to include a minimum of thirty (30) semester credit hours in the field of science;

(3) Not have had a license to practice chiropractic in any other state suspended or revoked nor have been placed on probation for any cause;

(4) Possess a valid "doctor of chiropractic" degree from a chiropractic institution whose requirements include a course of instruction of not fewer than four (4) years of nine (9) academic months each or not fewer than four thousand four hundred (4,400) fifty-minute resident class hours and include one hundred twenty (120) classroom hours of physiological therapeutics;

(5) Possess a valid National Board of Chiropractic Examiners certificate, to include Parts I, II, and III, and the physiological therapeutics section;

(6) Be of good moral character;

(7) Not have been convicted of a felony;

(8) Not be an habitual user of intoxicants, drugs, or hallucinatory preparations;

(9) Pay the application fee as provided in § 17-81-304; and

(10) Cause a certified chiropractic college transcript or National Board of Chiropractic Examiners transcript to be submitted directly from the respective institutions.

(b) An applicant graduated, as of July 19, 1971, from a school or college of chiropractic, the requirements and course of instruction of which were equal and comparable to other recognized schools or colleges of chiropractic at the time of his or her attendance, may be acceptable.

(c) For students enrolled in any approved chiropractic school or college which may not, at the passage date of this act, meet the requirements as set forth in subdivision (a)(4) of this section, the Arkansas State Board of Chiropractic Examiners may waive the requirement in individual cases at its discretion.

(d) In lieu of the practical examination set out in § 17-81-306, with the exception of subdivision (a)(1)(A) in that section, the applicant may present the board with evidence of passing the National Board of Chiropractic Examiners Part IV with a minimum score of 375 which shall be accepted by the board as a passing grade.



§ 17-81-306 - Examination.

(a) (1) Examinations shall be given in English and in writing, except for certain applicants with disabilities such as blind persons, and shall include the following subjects:

(A) Practice management, ethics, and jurisprudence;

(B) Physical and clinical diagnosis;

(C) Chiropractic examination procedures;

(D) Chiropractic adjustive and manipulative therapeutics;

(E) X-ray interpretations; and

(F) Chiropractic philosophy.

(2) Examinations for applicants having passed Part III on the National Board of Chiropractic Examiners shall include only the following subjects:

(A) Practice, ethics, and jurisprudence;

(B) Chiropractic examination procedures;

(C) Chiropractic adjustive and manipulative therapeutics; and

(D) Physical and clinical diagnostic methods.

(b) The Arkansas State Board of Chiropractic Examiners shall grade all papers and notify all applicants of the results within forty-five (45) days of the examination.

(c) Each applicant failing the examination shall be furnished a list of his or her grades. He or she shall be eligible for reexamination, as put forth in the rules and regulations of the board, upon request and the payment of the required fee.

(d) All examination papers shall be retained by the board for a minimum period of two (2) years and shall be available for inspection, by appointment, by any aggrieved applicant.



§ 17-81-307 - Issuance and recording of licenses.

(a) The Arkansas State Board of Chiropractic Examiners shall issue licenses to all applicants who have been approved, paid all the required fees, and gained a satisfactory grade on examination, with a general average of seventy-five percent (75%) with no subject falling below sixty percent (60%).

(b) (1) Each person receiving a license from the board, prior to practicing chiropractic, shall have the certificate recorded in the office of the county clerk of the county where he or she proposes to practice.

(2) When the licensee moves to another county for the purpose of continuing the practice of chiropractic, he or she shall file for record, with the county clerk of the county to which he or she moves, a certified copy of his or her license.

(3) The fee for each recording of each license shall be two dollars ($2.00).

(4) Each licensee shall display conspicuously in his or her principal place of business or place of employment the license issued by the board. The annual renewal certificate shall be displayed in connection with the original license.



§ 17-81-308 - Temporary licenses.

Upon satisfactory evidence being submitted to the Arkansas State Board of Chiropractic Examiners as to an applicant's ability and integrity and when no regular examination will be held within thirty (30) days from the date of an application for a temporary license, the board may, if approved by at least two-thirds (2/3) of the membership of the board, issue to the applicant a permit to practice until the next regular meeting of the board.



§ 17-81-310 - Orientation class.

(a) The Arkansas State Board of Chiropractic Examiners is authorized to conduct an orientation class for all new licensees.

(b) The board is authorized to include in the orientation class instruction relating to office procedures, the filing of insurance claims, and such other matters as the board may deem necessary or appropriate to equip new licensees to establish and maintain a practice and to effectively and efficiently operate and manage their offices and other facilities related to their practice of chiropractic practice.



§ 17-81-311 - Renewal -- Fee.

(a) (1) The Arkansas State Board of Chiropractic Examiners may charge an annual renewal fee not to exceed three hundred dollars ($300) for the license. However, in its discretion, the board may set the renewal fee for license holders not practicing in this state, or for those inactive, at a lower fee than for those practicing in this state.

(2) The board may waive the renewal fee for all licentiates who are serving in the armed services at the time the fee is due.

(b) If the license renewal fee is not paid by January 1 of each year or within sixty (60) days from the mailing of notice by the board, whichever is the later date, the license shall automatically expire and be forfeited. The license can only be reinstated upon payment of all sums due, and, in its discretion, the board may assess the delinquent holder an additional sum as a penalty.

(c) A renewal fee will be considered "paid" pursuant to this section if it is received in the board office or postmarked on or before the date the fee is due. If a license expires and is forfeited because the renewal fee is not paid on time, the license may be reinstated upon payment of the delinquent fee due, payment of a penalty of two hundred dollars ($200), and complying with the continuing education requirements of § 17-81-312.

(d) Failure of the licensee to receive the renewal form shall not relieve him or her of the duty to renew his or her license and pay the fee required by this chapter.



§ 17-81-312 - Renewal -- Education requirement.

(a) The Arkansas State Board of Chiropractic Examiners shall not renew the license of any person actively engaged in practice within the State of Arkansas unless the person presents to the board evidence of attendance during the preceding twelve (12) months at:

(1) An approved educational session or sessions of not less than twenty-four (24) hours' duration conducted by an approved chiropractic institution of learning or by some association approved by the board for the teaching of chiropractic philosophy and scientific courses pertaining to the profession; or

(2) An educational course conducted by the board.

(b) (1) The board may waive the requirement upon being presented a certificate from the doctor in charge that the license holder was physically unable on account of sickness or injury, or upon a showing that the license holder was in military service, when the course was conducted within this state during the preceding twelve (12) months.

(2) The board may waive the requirement for any other valid reason.

(3) Any person who is initially licensed in January shall be required to complete twenty-four (24) hours of continuing education by December 31 of that year, and each year thereafter comply with subdivision (a)(1) of this section.

(4) Any person who is initially licensed in July shall submit a certificate of attendance of a minimum of twelve (12) hours of continuing education program approval by the board. Each year thereafter the doctor shall submit a certificate of attendance of completion of twenty-four (24) hours of continuing education seminars by December 31 of each year.

(c) The presentation of a fraudulent or forged evidence of attendance at an educational session shall be a cause for suspension or revocation of the holder's license.



§ 17-81-313 - Disciplinary proceedings -- Revocation or suspension.

(a) The Arkansas State Board of Chiropractic Examiners shall have sole authority over licensed chiropractors to levy a civil penalty of not more than five thousand dollars ($5,000) nor less than one thousand dollars ($1,000) for each violation, to deny, place under probation, suspend, or revoke any license to practice chiropractic issued by the board or applied for in accordance with the provisions of this chapter, or otherwise to discipline a licensee upon proof that the person:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a license to practice chiropractic;

(2) Is guilty of crime or gross immorality;

(3) Is unfit or incompetent by reason of negligence, habits, or other causes;

(4) Is habitually intemperate or is addicted to the use of habit-forming drugs;

(5) Is mentally incompetent;

(6) Is guilty of unprofessional conduct;

(7) Is guilty of fraud or deceit in filing insurance forms, documents, or information pertaining to the health or welfare of a patient; or

(8) Has willfully or repeatedly violated any of the provisions of this chapter.

(b) Proceedings under this section shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-81-314 - Reinstatement.

(a) A chiropractic license which has been revoked for repeated violation of any of the causes enumerated in § 17-81-313 shall not be eligible for reinstatement.

(b) (1) A license which has been suspended may be reinstated upon expiration of the period of suspension and upon satisfactory assurance of proper conduct, by notarized statement of intent, by the suspended licensee.

(2) The statement of intent shall be filed with the Secretary of the Arkansas State Board of Chiropractic Examiners at least thirty (30) days before the expiration of the period of suspension, accompanied by a fee of fifty dollars ($50.00) if the period of suspension is less than a year, and additionally by the regular yearly renewal fee if the period of suspension exceeds twelve (12) months.

(3) All fees shall be paid by certified check or postal money order.



§ 17-81-315 - Professional titles.

(a) Each holder of a license under the provisions of this chapter shall be privileged to use after his or her name:

(1) Any of the following terms: "Doctor of Chiropractic"; "Chiropractic Physician"; "Chiropractor"; and "D.C."; and

(2) The use of titles from any special certification issued through courses or seminars of instruction for professional learning by colleges conducting or sponsoring such courses or seminars holding status with the Council on Chiropractic Education or those titles issued in like manner, not excluding honorary titles, by instruction and sponsored by the International Chiropractors Association or the American Chiropractic Association.

(b) Nothing in this section shall exclude the use of titles issued by colleges or universities accredited by the United States Department of Education granting degrees such as B.S., M.S., M.A., Ph.D., or other similar degrees.



§ 17-81-316 - Chiropractic extern program.

(a) The Arkansas State Board of Chiropractic Examiners may establish a chiropractic extern program to allow chiropractic graduates to practice in a licensed chiropractor's office until the graduate is licensed to practice chiropractic in this state.

(b) Any graduate from a chiropractic school accredited by the Council on Chiropractic Education or similar government-approved organization is eligible to be involved in the extern program for a maximum of two (2) years from the date of graduation.

(c) Any licensed chiropractor may serve as a preceptor in the extern program upon satisfying criteria established by the board.

(d) (1) Applications to participate in the chiropractic extern program as a preceptor or an extern shall be made to the Arkansas State Board of Chiropractic Examiners in writing on forms furnished by the board.

(2) Each preceptor shall submit a registration fee of one hundred dollars ($100) with the application.

(3) Each extern shall submit a registration fee of fifty dollars ($50.00) with the application.

(4) Each extern shall pay tuition of twenty-five dollars ($25.00) per month for each month the extern is participating in the extern program.

(5) Each extern shall be fairly compensated for his or her services by the preceptor.

(e) (1) Chiropractic externs may assist chiropractors in the performance of those duties that are lawful and ethical, including, but not limited to, physical examinations, patient consultations, X-ray examinations, specific chiropractic adjustment procedures, and physical therapeutic approaches, as appropriate.

(2) Chiropractic externs may not diagnose a condition nor prescribe a health care regimen, nor sign insurance forms or any other forms which require a licensed chiropractor's signature.

(3) All duties of a chiropractic extern shall be performed under the direct supervision of a licensed chiropractor.



§ 17-81-317 - Reactivation of lapsed license.

(a) Any licensee who allows his or her license to lapse by failing to renew the license as provided under § 17-81-311 may apply to the Arkansas State Board of Chiropractic Examiners for a reinstatement of his or her license and must submit to the board a reinstatement fee of twenty-five dollars ($25.00) together with all back fees, plus proof of compliance with the continuing education requirements of § 17-81-312.

(b) The delinquent licensee must obtain verification from all states in which he or she has practiced indicating whether or not disciplinary action has been taken against the licensee during that period.

(c) If the licensee's license has been inactive for a period of five (5) years, as a condition of reactivation the board may require the licensee to enroll in and pass a refresher course approved by the board at an accredited chiropractic college or to pass a competency exam given by the board.









Chapter 82 - Dentists, Dental Hygienists, and Dental Assistants

Subchapter 1 - -- General Provisions

§ 17-82-101 - Short title.

This chapter may be known and cited as the "Arkansas Dental Practice Act".



§ 17-82-102 - Definitions.

As used in this chapter:

(1) (A) "Practicing dentistry" means:

(i) The evaluation, diagnosis, prevention, and treatment by nonsurgical, surgical, or related procedures of diseases, disorders, and conditions of the oral cavity, maxillofacial area, and the adjacent and associated structures and their impact on the human body, but not for the purpose of treating diseases, disorders, and conditions unrelated to the oral cavity, maxillofacial area, and the adjacent and associated structures; and

(ii) The sale or offer for sale of those articles or services of dentistry enumerated in § 17-82-105(a).

(B) "Practicing dentistry" shall include, but not be limited to, the administration of anesthetics for the purpose of or in connection with the performance of any of the acts, services, or practices enumerated or described in this section.

(C) Nothing herein shall be construed to prohibit a licensed physician from extracting teeth in an emergency when, in his or her considered professional judgment, it is necessary and when it is not practicable or reasonable to secure the services of a licensed dentist; and

(2) (A) "The practice of dental hygiene" means the assessment, prevention, and treatment of oral diseases provided by a licensed dental hygienist under the supervision of a licensed dentist as set out in the regulations of the Arkansas State Board of Dental Examiners.

(B) The practice of dental hygiene shall include the removal of deposits from supergingival and subgingival surfaces of the teeth and any other services which the board may authorize by regulation and which are not prohibited by any provision of this chapter.



§ 17-82-103 - Employment of hygienists -- Scope of duties.

(a) Licensed dentists may employ licensed dental hygienists to act as assistants and to perform the acts, services, and practices described in § 17-82-102 consistently with the provisions of subsection (b) of this section.

(b) (1) No dental hygienist shall engage in any of the acts, services, or practices described in § 17-82-102 and the regulations of the Arkansas State Board of Dental Examiners except as specifically provided in that section and those regulations.

(2) All dental hygienist acts, services, and practices shall be performed under the supervision of a licensed dentist with the supervision being defined in regulations of the board.

(c) (1) No dental hygienist shall administer any anesthetic other than the administration under the supervision of a licensed dentist of a local anesthetic using topical application or regional injection of a drug as delineated in regulations promulgated by the board.

(2) A dental hygienist shall apply to the board for a certificate to administer local anesthetics. The board shall not issue a certificate until the applicant has met the requirements set forth by the board.

(3) The board shall require proof of a current health-care-provider-level basic life support certificate before issuing a certificate and a yearly renewal certificate to administer local anesthetics.

(4) The board may establish fees for services relating to certification and certification renewal.

(d) A dental hygienist who violates any provision of this section is subject to the penalties and liabilities of § 17-82-301(b) and (c).



§ 17-82-104 - Unlawful practice.

(a) It is unlawful for a dentist or dental hygienist to:

(1) (A) Practice in the State of Arkansas under any name other than his or her own true name. However, a dentist may practice under a corporate name that complies with the Dental Corporation Act, § 4-29-401 et seq.

(B) A dentist or a dental corporation may practice under a fictitious name if the name has been registered with and approved by the Arkansas State Board of Dental Examiners. The fictitious name must comply with the rules and regulations of the board and must not be false or misleading to the general public; or

(2) Aid or assist in any manner any unlicensed person to practice dentistry or dental hygiene or any branch thereof.

(b) (1) It is unlawful for a dentist, whether in practice as owner, proprietor, manager, employee, or partner, to allow any person other than a dentist licensed by the board to:

(A) Direct the dentist's practice; or

(B) Direct, participate in, or affect the diagnosis or treatment of patients under the dentist's care.

(2) However, the phrase "any person" as used in this subsection shall not apply to a patient's dental insurer or dental HMO or a patient's designated utilization review organization.

(c) It is unlawful for any corporation to practice dentistry or dental hygiene or to hold itself out as entitled to engage therein.

(d) (1) A registered licensed dental hygienist working at a Department of Correction or Department of Community Correction facility may work under the general supervision of a licensed dentist.

(2) (A) As used in this subsection, "general supervision" means that a licensed dentist has authorized a procedure performed by a dental hygienist but the licensed dentist is not required to be present in the treatment facility while the procedure is being performed by the dental hygienist.

(B) "General supervision" includes the following restrictions:

(i) The dentist shall establish a written office protocol that specifically indicates when a dental hygienist may treat a patient and when a patient is to be seen by a dentist;

(ii) The dental hygienist shall specifically adhere to the protocol for treatment developed by the dentist;

(iii) (a) A dental hygienist working under general supervision may perform any duties that may be delegated to a dental hygienist under this subchapter or the rules of the Arkansas State Board of Dental Examiners.

(b) A dental hygienist may perform duties under subdivision (d)(2)(B)(iii)(a) of this section only after a licensed dentist has examined the patient; and

(C) The dental hygienist shall review a patient's dental health history before treatment.

(e) (1) A person who violates any provision of this section shall upon conviction be guilty of a violation and shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(2) Each day a violation continues shall constitute a separate offense.

(3) In addition to the foregoing criminal sanctions, a person who violates the provisions of this section is subject to the liabilities of § 17-82-301(b).



§ 17-82-105 - Sales of dental services or appliances.

(a) Any person other than a licensed dentist who sells or delivers or offers to sell or deliver to the general public the services of construction, repair, reproduction, duplication, alteration, adjustment, cleaning, polishing, refinishing, or processing in any other manner of any artificial or prosthetic tooth or teeth, bridge, crown, denture, restoration, appliance, device, structure, or material or orthodontic appliance or material to be worn or used in the mouth is subject to the penalties and liabilities prescribed in § 17-82-301(b) and (c). This section does not prohibit selling or delivering or offering to sell or deliver any of such articles to a licensed dentist.

(b) Any licensed dentist who employs or engages the services of a dental laboratory or dental laboratory technician or any other person, firm, or corporation to perform any of the operations or to fabricate any of the appliances or devices referred to in subsection (a) of this section shall furnish that person, firm, or corporation with a written work authorization which shall contain:

(1) The name and address of the person, firm, or corporation to which the work authorization is directed;

(2) The patient's name or an identification number. If a number is used, the patient's name shall be written upon the duplicate copy of the work authorization retained by the dentist;

(3) The date on which the work authorization was written;

(4) A description of the work to be done, including diagrams, if necessary;

(5) A specification of the type and quality of materials to be used; and

(6) The signature of the dentist and the number of his or her license to practice dentistry.

(c) The person, firm, or corporation receiving a work authorization from a licensed dentist shall retain the original work authorization and the dentist shall retain a duplicate copy for a period of two (2) years.

(d) Any licensed dentist shall be guilty of a Class A misdemeanor and the Arkansas State Board of Dental Examiners may revoke or suspend the license of that dentist if that dentist:

(1) Employs or engages the services of any person, firm, or corporation to construct or repair, extraorally, prosthetic dentures, bridges, or other dental appliances without first providing the person, firm, or corporation with a written work authorization;

(2) Fails to retain a duplicate copy of the work authorization for two (2) years; or

(3) Commits any violation of this section.

(e) Any person, firm, or corporation shall be guilty of a Class A misdemeanor if that person, firm, or corporation:

(1) Furnishes such services to any licensed dentist without first obtaining a written work authorization from the dentist;

(2) Fails to retain the original work authorization for two (2) years; or

(3) Commits any violation of this section.



§ 17-82-106 - Advertising.

Advertising to the general public for the purpose of soliciting business consisting of any of the acts, services, or practices enumerated in § 17-82-102 or by any regulation or rule promulgated by the Arkansas State Board of Dental Examiners under authority of § 17-82-208 shall not be fraudulent or misleading and shall be in conformity with rules and regulations adopted by the board.



§ 17-82-107 - Pharmacists authorized to fill prescriptions.

Pharmacists duly licensed in the State of Arkansas are authorized to fill prescriptions in the State of Arkansas for duly licensed dentists of this state for any drug to be used in the practice of dentistry.



§ 17-82-108 - Dental colleges.

No college of dentistry shall be considered reputable by the Arkansas State Board of Dental Examiners unless it possesses the following qualifications:

(1) It shall be chartered under the laws of the state, territory, or the District of Columbia in which it is located and operated and shall be authorized by its charter to confer the degree of "Doctor of Dental Surgery" or "Doctor of Medical Dentistry";

(2) It shall deliver annually a full course of lectures or instruction by a competent faculty or corps of instructors on the following subjects: anatomy, chemistry, physiology, histology, materia medica, therapeutics, dental metallurgy, pathology, bacteriology, operative dentistry, prosthetic dentistry, crown and bridge work, orthodontics, oral surgery, oral hygiene, administration of anesthetics, radiography, and such other subjects as may be recommended by the American Dental Association Council. Each course of instruction shall consist of not fewer than four (4) terms and of not fewer than thirty-two (32) weeks of six (6) days for each term;

(3) It shall possess apparatus and equipment adequate and sufficient for the ready and full teaching of the foregoing subjects; and

(4) It shall be recognized as being reputable by the American Dental Association Council before being recognized as such by the board.



§ 17-82-109 - Enforcement.

It is the duty of the several prosecuting attorneys of the State of Arkansas to prosecute to final judgment every criminal violation of this chapter committed within their respective jurisdictions.



§ 17-82-110 - Administration of fluoride varnish by physicians and nurses.

(a) Following a risk assessment of the child's oral health approved by the Department of Health, a physician may apply fluoride varnish to a child's teeth after the physician has completed training on dental caries risk assessment and fluoride varnish application approved by the department.

(b) Under physician supervision approved by the department, fluoride varnish application may be delegated to a nurse or other licensed health care professional who has completed training on dental caries risk assessment and fluoride varnish application approved by the department.






Subchapter 2 - -- Arkansas State Board of Dental Examiners

§ 17-82-201 - Members -- Appointment -- Oath.

(a) The Arkansas State Board of Dental Examiners shall be composed of nine (9) members appointed by the Governor for terms of five (5) years:

(1) Six (6) members shall be regularly licensed, registered, and practicing dentists;

(2) One (1) member shall be a regularly licensed, registered, and practicing dental hygienist who shall have all voting powers of a board member;

(3) One (1) member, to be known as the consumer representative, shall be appointed from the state as a member at large. The appointment is subject to confirmation by the Senate. The consumer representative shall not be actively engaged in or retired from the practice of dentistry or dental hygiene. He or she shall be a full voting member but shall not participate in the grading of examinations; and

(4) One (1) member of the board, to represent the elderly, shall be sixty (60) years of age or older, shall not be actively engaged in or retired from the profession of dentistry or dental hygiene, shall be appointed from the state at large subject to confirmation by the Senate, and shall be a full voting member but shall not participate in the grading of examinations.

(b) The consumer representative and the representative of the elderly positions may not be filled by the same person.

(c) The board members shall serve subject to the provisions of this chapter during the remainder of their respective terms and until their successors are appointed and qualified.

(d) (1) On September 1 of each year, or as soon as it is practicable thereafter, the Governor shall appoint a new dentist member, who has been first recommended by the Arkansas State Dental Association, to fill the then-accrued vacancy on the board and who shall serve until his or her successor is appointed and qualified.

(2) The Governor shall appoint a dentist member upon the advice and consent of the Dental Section of the Arkansas Medical, Dental, and Pharmaceutical Association.

(3) The Governor shall proceed to appoint to the board a dental hygienist who has first been recommended by the Arkansas State Dental Hygienist Association. This member shall serve until his or her successor is appointed and qualified.

(e) All vacancies which occur by reason of death, resignation, or in any other manner, except vacancies which occur by the expiration of the term of appointment, shall be filled by the Governor:

(1) The professional members shall be appointed upon the recommendation of the Arkansas State Dental Association, the Arkansas State Dental Hygienist Association, or the Dental Section of the Arkansas Medical, Dental, and Pharmaceutical Association in the manner prescribed for the regular appointments to the board;

(2) All such appointments shall be limited to the unexpired term of the office vacated.

(f) The recommendations of the three (3) associations shall be conveyed to the Governor under a certificate to be executed by the presidents and secretaries of the respective associations.

(g) Each member appointed to the board, before entering upon the duties of his or her office, shall take the oath prescribed by Arkansas Constitution, Article 19, § 20.



§ 17-82-202 - Members -- Qualifications.

(a) The professional members of the Arkansas State Board of Dental Examiners shall be regularly licensed, registered, and practicing dentists and dental hygienists, each of whom must be a graduate of a reputable college of dentistry or dental hygiene and must have been a regularly licensed, registered, and practicing dentist or dental hygienist in the State of Arkansas for a period of five (5) years next preceding the date of his or her appointment.

(b) No dentist or dental hygienist is eligible for appointment to the board who is in any way connected with, or interested in, any college of dentistry, a commercial dental laboratory, or the dental supply business.



§ 17-82-203 - Members -- Removal.

(a) Upon charges filed before it in writing, the Arkansas State Board of Dental Examiners is empowered to remove any member thereof who has been guilty of continued neglect of duty or who is found to be incompetent, dishonorable, or unprofessional.

(b) There shall be no such removal without first giving the accused an opportunity to be heard and to defend the charges against him or her.

(c) A copy of the charges must have been served upon him or her in the manner prescribed by § 17-82-317.



§ 17-82-204 - Members -- Liability.

No member of the Arkansas State Board of Dental Examiners, during the term of his or her office or thereafter, shall be required to defend any action for damages in any of the courts in the State of Arkansas where it is shown that the damages followed or resulted from any of the official acts of the member of the board in the performance of his or her duty as a member. Upon motion, any such action shall be dismissed with prejudice at the cost of the plaintiff.



§ 17-82-205 - Meetings -- Officers.

(a) (1) The Arkansas State Board of Dental Examiners shall hold at least one (1) regular annual meeting between May 15 and July 15 of each year.

(2) The specific date is to be determined by the board.

(b) (1) At the annual meeting, the board shall elect a president, a vice president, and a secretary-treasurer.

(2) The terms of these officers shall be for one (1) year and until their successors are elected and assume the duties of their office.

(3) All officers of the board shall assume the duties of their office on September 1 of the year of their election.

(4) The secretary-treasurer shall execute to the board a bond satisfactory to the board to secure the faithful performance of his or her duties and proper accountability for all funds of the board coming into his or her possession or control.

(c) Special meetings of the board may be called by the president at any time, upon giving five (5) days' written notice to the members, unless written notice is waived by the members.

(d) A majority of the board constitutes a quorum for the transaction of all business coming before it.

(e) All proceedings of the board shall be recorded in a permanently bound minute book.



§ 17-82-206 - Records.

The Arkansas State Board of Dental Examiners shall keep a permanent record book in which shall be registered the name, age, address, and license number of each person legally entitled to practice dentistry or dental hygiene in the State of Arkansas, and it shall also keep other permanent records as it may deem necessary or expedient in the performance of its duties.



§ 17-82-207 - Power to sue -- Subpoena power -- Seal.

(a) The Arkansas State Board of Dental Examiners, in its name, may sue and be sued in the courts.

(b) (1) In the performance of its duties as herein provided, the board is empowered to issue subpoenas and compel the attendance of persons before it for the purpose of examining any facts or conditions properly pending before the board for its action.

(2) All subpoenas issued by the board shall be served in the manner prescribed by law for the service of subpoenas issuing from the courts, and all persons so served shall obey the subpoenas or be subject to the penalties provided by law for the disobedience of subpoenas issuing from the courts.

(3) All persons subpoenaed by the board are entitled to their fee and mileage and shall have all the other rights now provided by law for persons served with subpoenas issuing from the courts.

(c) The board shall have a seal, and the impress of it shall be attached to all official documents issued by it.



§ 17-82-208 - Rules and regulations.

(a) The Arkansas State Board of Dental Examiners shall have the power to promulgate rules and regulations in order to carry out the intent and purposes of this chapter.

(b) The board shall by rule or regulation prescribe specifically those acts, services, procedures, and practices which constitute the practice of dentistry.

(c) The board shall also by rule or regulation prescribe those acts, services, procedures, and practices which may be performed by dental hygienists and dental assistants at the direction and under the direct supervision of a licensed dentist and shall impose requirements and restrictions on the performance thereof by dental hygienists and dental assistants as it shall deem proper and necessary to protect and promote the public health and welfare of the citizens of this state.

(d) Rules and regulations promulgated by the board pursuant to the provisions of this section shall be adopted in accordance with the procedure prescribed in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and these rules and regulations shall be filed and shall be subject to judicial review as provided in that act.



§ 17-82-209 - Expenses -- Compensation of members and employees.

(a) The Arkansas State Board of Dental Examiners is empowered to incur whatever expenses it may deem necessary or expedient in performing its function.

(b) It may employ whatever assistants it may deem necessary or expedient therefor and fix their compensation.

(c) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(d) The board shall fix the salary of the Secretary-treasurer of the Arkansas State Board of Dental Examiners.

(e) All of the disbursements provided for in this section shall be made out of the fees and fines collected by the board.



§ 17-82-210 - Annual reports.

(a) The Arkansas State Board of Dental Examiners at its regular annual meeting shall prepare a report of its receipts and disbursements and its transactions in general for the preceding year.

(b) The report shall be filed with the Governor not later than September 1 of each year, and a copy thereof, certified by the President and Secretary of the Arkansas State Board of Dental Examiners, shall be filed at the same time with the Secretary of the Arkansas State Dental Association.



§ 17-82-211 - Disposition of funds.

All fees authorized by this chapter and all fines imposed by the courts and collected under the provisions of this chapter are the property of the Arkansas State Board of Dental Examiners and shall be paid or delivered to its treasurer to be disbursed as provided in this chapter.






Subchapter 3 - -- Licensing Generally

§ 17-82-301 - License required -- Penalty.

(a) (1) No person shall practice dentistry or dental hygiene or attempt or offer to practice either within the State of Arkansas without first having been authorized and issued a regular license by the Arkansas State Board of Dental Examiners.

(2) No person shall practice dentistry or dental hygiene or attempt or offer to practice either within the State of Arkansas during any period of suspension of his or her license by the board or after revocation by the board of any license theretofore issued to the offending person.

(b) The board is entitled to the equitable remedy of injunction against any person who practices dentistry or dental hygiene or attempts or offers to practice either in violation of subsection (a) of this section.

(c) Any person who violates any provision of subsection (a) of this section shall be guilty of a Class D felony and shall be subject to imprisonment not to exceed six (6) years in the Department of Correction or a fine of up to ten thousand dollars ($10,000), or both. Each unauthorized act constitutes a separate offense.



§ 17-82-302 - Exemptions.

Nothing in this chapter shall prohibit or require a license for the following acts or practices:

(1) The performance of duty in this state of a commissioned dental or medical officer of the United States Army, Air Force, Navy, United States Department of Veterans Affairs, or Public Health Services;

(2) Clinical demonstrations before a society or convention of dentists or dental hygienists by a duly licensed dentist or dental hygienist of another state, territory, or the District of Columbia;

(3) Acts which would otherwise constitute the practice of dentistry or dental hygiene by students under the supervision of instructors in any dental college, university, hospital or institution, or dental department of any college, university, hospital or institution, or school of dental hygiene in this state which is recognized as being reputable by the American Dental Association Council on Dental Education and approved by the Arkansas State Board of Dental Examiners. These acts must be performed within the educational facility incident to a course of study or training and shall not be carried on for personal profit;

(4) Acts which would otherwise constitute the practice of dentistry by a graduate of a college of dentistry approved by the board who is engaged in an internship or residency program in a dental college, university, hospital or institution, or dental department of any college, university, hospital or institution in this state which is recognized as being reputable by the American Dental Association Council on Dental Education and approved by the board. These acts must be performed within the facility pursuant to the internship or residency program, and the intern or resident shall serve without fee or compensation other than that received in salary or other authorized allowances;

(5) Acts which would otherwise constitute the practice of dentistry by a graduate of a college of dentistry approved by the board who is engaged in teaching dentistry in a dental college, university, hospital or institution, or dental department of any college, university, hospital or institution in this state which is recognized as being reputable by the American Dental Association Council on Dental Education and approved by the board. These acts must be performed within the facility pursuant to the teaching appointment, and the person shall serve without fee or compensation other than that received in salary or other authorized allowances; or

(6) (A) The practice of dentistry or dental hygiene within the scope of the dentist's or dental hygienist's duties as an employee of the Federal Bureau of Prisons, provided that the dentist or dental hygienist has obtained a license to practice from Arkansas or any other state, territory, the District of Columbia, or Canada.

(B) Dentists and dental hygienists authorized to practice under subdivision (6)(A) of this section may provide dental treatment or services only to inmates and shall not provide dental treatment or services to other employees of the Federal Bureau of Prisons or any other person.



§ 17-82-303 - Examinations.

(a) The Arkansas State Board of Dental Examiners has exclusive jurisdiction to determine who shall be permitted to practice dentistry and dental hygiene in the State of Arkansas.

(b) To this end the board, at its regular annual meeting and at special meetings if it deems it necessary or expedient, shall conduct examinations, both written and clinical, of all qualified applicants who desire to practice dentistry or dental hygiene in the State of Arkansas.

(c) The Arkansas State Board of Dental Examiners is authorized and directed to conduct at least two (2) examinations annually, both written and clinical, of qualified applicants who desire to practice dentistry in the State of Arkansas. Special meetings for those purposes may be held by the board if it deems it necessary or expedient. The two (2) examinations to be held annually shall be scheduled in such a manner as to be conducted following the end of the fall and spring semesters of dental schools in order to accommodate, insofar as is practicable, the greater number of qualified applicants who wish to take examinations to practice dentistry in Arkansas shortly after completion of their regular dental schooling.

(d) The board may accept the results of the National Board of Dental Examiners examination if it so desires and may cooperate with dental schools in other states for the administration of the clinical examination or may cooperate with other states in the administration of a regional clinical examination.

(e) (1) The board shall determine what grade or percentage the applicant must make to entitle him or her to be licensed.

(2) The grade or percentage shall be the same at any one (1) examination for all applicants.

(f) The board may consider the conduct of the applicant during the examination as a factor in determining the grade or percentage to be given him or her.



§ 17-82-304 - Dentists generally -- Licensing procedure.

(a) (1) A person not previously licensed to practice dentistry in the State of Arkansas who desires to do so shall apply in writing for examination to the Secretary of the Arkansas State Board of Dental Examiners and shall transmit with the written application his or her examination and licensing fee.

(2) The examination and licensing fee shall be determined by the board and shall be an amount reasonably calculated to cover the costs of administering the examination, issuing the license to practice, and otherwise administering this chapter.

(b) An applicant:

(1) Must:

(A) Be at least twenty-one (21) years of age and of good moral reputation and character;

(B) Submit upon request such proof as the board may require touching upon age, character, and fitness; and

(C) Have been graduated from an American Dental Association-accredited college of dentistry with the degree of Doctor of Dental Surgery or Doctor of Dental Medicine; or

(2) Must:

(A) Be at least twenty-one (21) years of age and of good moral reputation and character;

(B) Have graduated from a college of dentistry in North America with the degree of Doctor of Dental Surgery, Doctor of Dental Medicine, or an equivalent degree approved by the board;

(C) Have passed an examination approved by the board and authorized under § 17-82-303;

(D) Be a resident of the State of Arkansas and the United States and be in compliance with federal laws of immigration; and

(E) Serve a period of at least one (1) year under a provisional license issued by the board to foreign graduates and successfully complete the monitoring requirements as ordered by the board at the time the provisional license is issued.

(c) (1) If the board determines that the applicant is qualified to take the examination required for licensing, it shall notify the applicant of the time and place to report before it for examination.

(2) If a qualified applicant fails to appear for examination, the fee shall be retained by the board and the applicant shall be entitled to take any examination required for licensing held at any time within three (3) years thereafter, if he or she is then qualified, without additional fee charge unless the amount of the fee is increased by the board, in which event the applicant must pay the difference between the amount of fee credited to him or her and the increased fee amount.

(3) If an applicant fails to make the grade or percentage required by the board, the fee paid by him or her shall be retained by the board.

(4) If an applicant makes the grade or percentage required by the board, then it shall issue to him or her without further initial cost a license to practice dentistry in the State of Arkansas.

(d) (1) All licenses shall be numbered and issued consecutively.

(2) If a license is lost or destroyed, the secretary shall furnish a certified copy to the licensee upon the payment of a fee to be prescribed by the board. The fee shall be an amount reasonably calculated to cover the cost of furnishing the certified copy.



§ 17-82-305 - Dentists -- Specialists -- Licensing procedure.

(a) (1) Any dentist in this state licensed by the Arkansas State Board of Dental Examiners who has complied with requirements as specified by the American Dental Association Council on Dental Education in a specialty branch of dentistry or who has otherwise met the requirements of the rules and regulations promulgated by the board may apply for a certificate as a specialist.

(2) The application shall be accompanied by the payment of a fee to be prescribed by the board. The fee shall be an amount reasonably calculated to cover the cost of the examination and other costs incurred by the board in issuing the certificate.

(3) The application must be on file for at least sixty (60) days prior to the regular meeting of the board. If the application is accepted, the applicant shall be notified to appear for an examination as defined by the rules and regulations of the board.

(b) Examinations may be oral or written, or both, and the applicant may be required to demonstrate his or her knowledge and proficiency in the specialty in which he or she desires to be certified.

(c) The board is authorized to certify specialists in all specialty areas approved by the American Dental Association.

(d) Any dentist not licensed by the board but who is eligible to take the Arkansas State Board Examination and is further eligible for specialty examination may take both examinations at the discretion of the board.

(e) No licensed dentist shall hold himself or herself out to the public as a specialist or publicly announce as being specifically qualified in any particular branch of dentistry or publicly announce as giving special attention to any branch of dentistry until he or she has been issued a certificate by the board authorizing him or her to do so.

(f) Any dentist in this state licensed by the board who on February 21, 1969, is limiting his or her practice to a particular branch of dentistry and who is holding himself or herself out to the public as a specialist in a particular branch of dentistry, upon application therefor to the board, shall be certified as a specialist in that branch of dentistry and shall not be required to take the examination provided for in subsection (b) of this section.

(g) (1) The issuing of a specialist license by the board is a special privilege granted to that member that allows him or her to announce to the public that he or she is especially qualified in a particular branch of dentistry.

(2) Any member granted this special privilege must limit his or her practice to the specialty in which he or she is licensed except in an emergency situation.

(3) The failure to limit his or her practice as provided in subdivision (g)(2) of this section described by the appropriate national specialty board shall be cause for the specialist license to be revoked or suspended.



§ 17-82-306 - Dental hygienists -- Licensing procedure.

(a) (1) A dental hygienist who desires to practice his or her profession in the State of Arkansas shall apply in writing for examination to the Secretary of the Arkansas State Board of Dental Examiners, and he or she shall transmit with the written application his or her examination and licensing fee.

(2) The examination and licensing fee shall be determined by the board and shall be an amount reasonably calculated to cover the costs of administering the examination, issuing the license to practice, and otherwise administering this chapter.

(b) An applicant must:

(1) Be of good moral reputation and character;

(2) Have graduated from a dental hygiene program which is accredited by the American Dental Association Commission on Dental Accreditation and approved by the board for the training of dental hygienists; and

(3) Submit upon request such proof as the board may require touching upon character and fitness.

(c) (1) If the board determines that the applicant is qualified to take the examination required for licensing, the board shall notify the applicant of the time and place to report before it for examination.

(2) If a qualified applicant fails to appear for examination, the fee shall be retained by the board and the applicant shall be entitled to take any examination required for licensing held at any time within three (3) years thereafter, if he or she is then qualified, without additional fee charge unless the amount of the fee is increased by the board, in which event the applicant must pay the difference between the amount of the fee credited to him or her and the increased fee amount.

(3) If an applicant fails to make the grade or percentage required by the board, the fee paid by him or her shall be retained by the board.

(4) If an applicant makes the grade or percentage required by the board, it shall issue to him or her without further initial cost a license to practice dental hygiene in the State of Arkansas.

(d) (1) All licenses shall be numbered and issued consecutively.

(2) If a license is lost or destroyed, the secretary shall furnish a certified copy to the licensee upon the payment of a fee to be prescribed by the board. The fee shall be an amount reasonably calculated to cover the cost of furnishing the certified copy.



§ 17-82-307 - Applications -- False information.

A person who, in order to induce favorable action by the Arkansas State Board of Dental Examiners on any application for a license to practice dentistry or dental hygiene in the State of Arkansas, makes any statement to the board, whether orally or in writing, which is false and at the time known by the person to be false or who submits or files as his or her own any diploma or license belonging or issued to another person or who in any other manner misrepresents or conceals his or her true name or former place of residence commits a Class D felony.



§ 17-82-308 - Credentials -- Persons licensed in other states.

(a) A dentist or dental hygienist who desires to practice his or her profession in the State of Arkansas and who has been practicing his or her profession continuously for a period of five (5) years or more next preceding the date of the application may apply in writing to the Arkansas State Board of Dental Examiners for a license to practice his or her profession in the State of Arkansas without undergoing the examination required for licensing provided for in §§ 17-82-304 -- 17-82-306. The applicant must have been practicing by virtue of a license lawfully issued by the authority of another state, territory, the District of Columbia, or Canada, where the standard of proficiency at least equals that of the State of Arkansas.

(b) The application shall be accompanied by:

(1) A fee to be prescribed by the board which shall be an amount reasonably calculated to cover the costs of processing the application;

(2) The original or certified copy of the original license under which the applicant has been practicing his or her profession; or

(3) A certificate from the authority which issued the license, setting forth the applicant's moral reputation and character, history with the board, professional ability, and such other information or data as the board may deem necessary or expedient.

(c) Upon furnishing satisfactory proof of his or her fitness as contemplated in this section, the board in its discretion may issue a license to practice his or her profession to the applicant without further cost except as otherwise provided in this chapter for the renewal of licenses.



§ 17-82-310 - Annual renewal -- Procedure.

(a) All licenses to practice dentistry or dental hygiene issued in the State of Arkansas shall continue in full force and effect until forfeited, suspended, or revoked, subject to the following provisions:

(1) On January 1 of even-numbered years, every dentist and dental hygienist must renew his or her license with the Arkansas State Board of Dental Examiners on forms prepared and furnished by the board, supplying all the information and data requested on the forms; and

(2) A renewal fee in an amount to be determined by the board as being necessary to provide funds for the operation of the board and for other expenses in administering this chapter must be paid to the board upon the filing of the form, duly executed, with the board.

(b) Upon the filing of the renewal form and payment of the fee, the board shall issue to the licensee its certificate of renewal that authorizes the licensee to practice his or her profession in the State of Arkansas until the next date of renewal.

(c) (1) During the month of December of odd-numbered years, the Secretary of the Arkansas State Board of Dental Examiners shall mail the approved renewal form to every dentist and dental hygienist registered in the State of Arkansas to his or her last known address.

(2) The failure of the dentist or dental hygienist to receive the form does not excuse his or her failure to renew.

(3) The providing of false or fraudulent information to renew the license is grounds for imposition of the penalties set forth at § 17-82-316.



§ 17-82-311 - Renewal -- Penalties for noncompliance.

Failure to renew a license within a period of thirty (30) days after January 1 of even-numbered years shall result in forfeiture of the license.



§ 17-82-312 - Annual renewal -- Relicensing.

(a) A dentist or dental hygienist whose license has been automatically forfeited pursuant to § 17-82-311 shall be relicensed at any time until January 1 of the year following the forfeiture by:

(1) Applying in writing to the Arkansas State Board of Dental Examiners;

(2) Paying all accrued renewal fees as established under § 17-82-310 and provided for in the regulations of the board, plus an additional penalty of two hundred dollars ($200); and

(3) Furnishing such proof as the board may require that, in the period since January 1 of the year when his or her license ought first to have been effected, he or she has continuously conducted himself or herself in an ethical and proper fashion and complied with the regulations of the board and the provisions of the Arkansas Dental Practice Act, § 17-82-101 et seq.

(b) A dentist or dental hygienist who applies for relicensing, following forfeiture, after two (2) years from January 1 of the year when his or her license ought first to have been effected may be relicensed by:

(1) Complying with the requirements of subsection (a) of this section; and

(2) (A) Undergoing reexamination and passing the examination required by the regulations of the board.

(B) The reexamination shall consist of clinical skills only.



§ 17-82-313 - Renewal -- Nonresidents.

(a) (1) A dentist or dental hygienist who has been licensed and who becomes a nonresident of the State of Arkansas may continue in effect his or her license to practice in the State of Arkansas by paying the renewal fee required of resident dentists and dental hygienists.

(2) Before resuming the practice of his or her profession in the State of Arkansas, the dentist or dental hygienist shall:

(A) First furnish satisfactory proof to the Arkansas State Board of Dental Examiners that he or she has continuously practiced dentistry or dental hygiene since leaving the State of Arkansas and has at all times conducted himself or herself in an ethical and proper fashion; and

(B) Pass such examinations and provide such evidence and information as the board may require as delineated in its rules and regulations.

(3) Upon the furnishing of such proof to the board, the board shall cause to be issued to the applicant the authority to resume his or her practice in the State of Arkansas.

(b) A dentist or dental hygienist who has been licensed and who becomes a nonresident of the State of Arkansas and who fails to pay the registration fee required of resident dentists or dental hygienists as permitted by this section shall be entitled to resume practice in the State of Arkansas by complying with the requirements of § 17-82-312.



§ 17-82-314 - Failure to practice.

(a) All licenses issued to dentists and dental hygienists are automatically forfeited if the licensee ceases to practice his or her profession either in the State of Arkansas or elsewhere for a period of two (2) years.

(b) The licensee is not entitled to resume the practice of his or her profession in the State of Arkansas until he or she is reexamined and licensed by the Arkansas State Board of Dental Examiners. However, the examination shall consist only of clinical work.

(c) A dentist or dental hygienist who resumes the practice of his or her profession in the State of Arkansas after having ceased to practice for a period of two (2) years without reexamination and relicensing is subject to the penalties and liabilities prescribed in § 17-82-301(b) and (c).



§ 17-82-316 - Revocation or suspension -- Grounds -- Effect.

(a) The Arkansas State Board of Dental Examiners is vested with the power to revoke or suspend for any period of time the privilege of practicing under any license issued in the State of Arkansas to any dentist, dental hygienist, or dental assistant possessing an expanded duties permit if the board finds that the licensee or permit holder has violated the Arkansas Dental Practice Act, § 17-82-101 et seq., the regulations of the board, or a previous order of the board.

(b) In addition to suspending or revoking a license or permit, the board may:

(1) Place a licensee on probation for a period not exceeding eighteen (18) months per violation under terms and conditions determined by the board to be in the best interest of the licensee and the people of the State of Arkansas;

(2) Impose a fine not to exceed one thousand dollars ($1,000) per violation; or

(3) Require a licensee or permit holder to reimburse the board for its costs in conducting the investigation and hearing.

(c) The board may impose one (1) or more of the penalties set out in subsection (b) of this section if the board finds that the licensed dentist, dental hygienist, or permit holder has violated the Arkansas Dental Practice Act, § 17-82-101 et seq., or the regulations of the board, or has committed one (1) or more of the following acts:

(1) The presentation to or filing with the board, for the purpose of securing a license to practice dentistry or dental hygiene or to obtain any permit issued by the board, of any diploma, license, or certificate illegally or fraudulently obtained by the applicant;

(2) The use of an assumed or fictitious name in applying for a license for the purpose of shielding moral unfitness or a criminal record;

(3) The commission of any criminal operation; habitual drunkenness for a period of three (3) months; insanity; adjudication of insanity or mental incompetency if deemed detrimental to patients; conviction of an infamous crime or felony; addiction to narcotics; immoral, dishonorable, or scandalous conduct; professional incompetency; failure to maintain proper standards of sanitation or failure otherwise to maintain adequate safeguards for the health and safety of patients; or employment in the practice of the profession of any drug, nostrum, unknown formula, or dangerous or unknown anesthetic not generally used by the dental profession;

(4) The advertising of services to the public which is fraudulent and misleading or which does not comply with the rules and regulations of the board;

(5) The permitting of any unlicensed person under his or her supervision or control to perform any act, service, practice, or operation on any patient or prospective patient which constitutes a part of the practice of dentistry or dental hygiene or is involved with the administration of drugs, medicines, or anesthetics, except those services permitted by the board and under the supervision of a licensed dentist;

(6) The violation of any rule or regulation of board standards of professional conduct for dentists and dental hygienists practicing within the state;

(7) The violation of any term of probation or order previously entered by the board affecting the licensee or permit holder; or

(8) Having been found in violation of a statute or a rule or regulation governing the practice of dentistry or dental hygiene by the dental licensing authority or agency or another state.

(d) The board may revoke the license of a dentist who permits a dental hygienist or dental assistant under his or her supervision to perform any of the acts, services, or practices which are prohibited by this chapter. The board also may revoke the license of the offending dental hygienist or the permit of the dental assistant.

(e) No license revoked by the board shall ever be renewed.

(f) No license which has been suspended by the board shall be reinstated until the offender has:

(1) Given satisfactory assurance of future correct conduct; and

(2) Paid a fee of fifty dollars ($50.00) to the board.

(g) A license may be suspended or revoked if during the term of his or her probation the licensee shall violate any of the terms of his or her probation as set forth by the board.

(h) Any fine imposed on a licensee shall be paid to the board prior to the resumption of the practice of dentistry or dental hygiene by the licensee.

(i) A dentist or dental hygienist who resumes his or her practice after the revocation of his or her license is subject to the penalties and liabilities prescribed in § 17-82-301(b) and (c).



§ 17-82-317 - Revocation or suspension -- Procedure.

(a) (1) If the Arkansas State Board of Dental Examiners or any other person has reason to believe that any license issued to a dentist or dental hygienist or a permit to perform expanded duties issued to a dental assistant should be suspended or revoked because of the existence of some cause provided for in this chapter, the board or such other person shall file with the Secretary of the Arkansas State Board of Dental Examiners written charges against the holder thereof specifically setting forth the offense complained of.

(2) The charges filed with the secretary will become the basis for a disciplinary hearing upon the finding by a majority vote of the board that sufficient cause exists to conduct the disciplinary hearing.

(b) (1) A copy of the charges shall forthwith be delivered to the accused in person or by registered mail at his or her last known address, either of which constitutes sufficient notice to justify proceeding with a hearing of the charges against the accused.

(2) Accompanying the copy of the charges shall be a notice to the accused of the hour, day, and place of hearing of the charges and a notice to the accused to be present, if he or she so desires, to defend the action.

(c) The accused may be represented by counsel at the hearing and at the taking of all testimony relative to the action.

(d) The secretary is empowered to administer oaths to all persons testifying at any such hearing.

(e) The accused must be allowed at least twenty (20) days from the date of the notice of hearing before being required to defend the action.

(f) After considering the testimony adduced at the hearing, the board shall cause to be entered upon its minute book its findings and the action taken.

(g) If the license of the accused is suspended or revoked, it is further the duty of the board to enter its action on its registration record.






Subchapter 4 - -- Licensing of Certain Dental Assistants

§ 17-82-401 - Legislative intent.

The provisions of this subchapter are intended to be supplemental and in addition to subchapters 1-3 of this chapter and are intended to authorize the Arkansas State Board of Dental Examiners to issue permits to dental assistants who perform expanded duties as provided in this subchapter.



§ 17-82-402 - Penalties.

Any person who violates the provisions of § 17-82-403 or any dentist who permits a person to violate the provisions of § 17-82-403 shall be subject to the penalties and sanctions as set forth in §§ 17-82-301(b) and (c) and 17-82-316.



§ 17-82-403 - Permit required.

No person shall perform the expanded duties of a dental assistant as defined by the Arkansas State Board of Dental Examiners in the rules and regulations of the board without a permit.



§ 17-82-404 - Applications -- Issuance.

(a) A dental assistant who desires to perform expanded duties as defined by the rules and regulations of the Arkansas State Board of Dental Examiners in the State of Arkansas shall apply in writing for examination to the Secretary of the Arkansas State Board of Dental Examiners, and he or she shall transmit with the written application his or her examination and licensing fee.

(b) The examination and licensing fee shall be determined by the board and shall be an amount reasonably calculated to cover the costs of administering the examination, issuing the license to practice, and otherwise administering this subchapter.

(c) An applicant must be of good moral reputation and character and a graduate of a school or course of study approved by the board for the training of dental assistants.

(d) An applicant must submit upon request such proof as the board may require touching upon character and fitness.

(e) (1) If after considering an application and its accompanying records the board finds that the applicant is not qualified to take the examination, the board shall refund the entire amount of the examination and licensing fee paid by the applicant.

(2) If a qualified applicant fails to appear for examination, the fee shall be retained by the board.

(3) If an applicant fails to make the grade or percentage required by the board, the fee paid by him or her shall be retained by the board.

(f) If an applicant makes the grade or percentage required by the board, it shall issue to him or her without further initial cost a permit to perform the expanded duties of a dental assistant in the State of Arkansas.

(g) All permits shall be numbered and issued consecutively.

(h) If a permit is lost or destroyed, the secretary shall furnish a certified copy of the permit to the permittee upon the payment of a fee to be prescribed by the board, and the fee shall be in an amount reasonably calculated to cover the cost of furnishing the certified copy.



§ 17-82-405 - Annual registration.

(a) (1) For dental assistants who perform expanded duties, all permits issued by the Arkansas State Board of Dental Examiners shall continue in full force and effect until forfeited, suspended, or revoked.

(2) However, on January 1 of odd-numbered years every dental assistant must register his or her permit with the board on forms prepared and furnished by the board.

(b) A registration fee of not more than sixty dollars ($60.00) to be fixed by the board must be paid to the board upon the filing of the form duly executed with the board.

(c) The procedures for registration and penalties for failure to register permits of dentists as stated in §§ 17-82-310 -- 17-82-314 will apply to the registration of permits by dental assistants.



§ 17-82-406 - Rules and regulations.

All laws pertaining to dentists and dental hygienists as stated in subchapters 1-3 of this chapter and the rules and regulations of the Arkansas State Board of Dental Examiners will apply to dental assistants who perform expanded duties.






Subchapter 5 - -- Anesthetics and Sedatives

§ 17-82-501 - Provisions supplemental.

The provisions of this subchapter shall be supplemental to the provisions of § 17-82-101 et seq. and other acts supplemental thereto and shall repeal only such laws as are in direct conflict with this subchapter.



§ 17-82-502 - Permit to administer.

A dentist receiving a permit to administer general anesthesia or sedation may administer it in compliance with the rules and regulations of the Arkansas State Board of Dental Examiners.



§ 17-82-503 - Application for permit.

(a) Any dentist who desires to administer to a patient general anesthesia or sedation as defined by the rules and regulations of the Arkansas State Board of Dental Examiners and the State of Arkansas shall apply in writing for a permit from the board, shall submit to an on-site inspection by the board, as defined and described in the rules and regulations of the board, and shall transmit with the application a fee reasonably calculated by the board to cover the costs and expenses of administering the on-site inspection and otherwise administering this subchapter.

(b) The application shall request such information as the board may require as stated in its rules and regulations.



§ 17-82-504 - Issuance of permits -- Renewal.

(a) All permits issued by the Arkansas State Board of Dental Examiners to dentists who administer general anesthesia or sedation shall continue in full force and effect until forfeited, suspended, or revoked.

(b) At the same time each year a dentist renews his or her license to practice dentistry, a dentist must renew his or her permit to administer general anesthesia and sedation with the board on forms prepared and furnished by the board.

(c) A renewal fee calculated by the board to cover the costs of any on-site inspection and for otherwise administering this subchapter must accompany the form.

(d) Failure to renew a permit will terminate the authority of a dentist to administer general anesthesia or sedation.






Subchapter 6 - -- Mobile Dental Facilities

§ 17-82-601 - Definitions.

As used in this subchapter:

(1) "Dental home" means a licensed primary dental care provider who has an ongoing relationship with a patient, including without limitation:

(A) Comprehensive oral health care that is continuously accessible;

(B) Coordinated;

(C) Family-centered; and

(D) Provided in compliance with policies of the American Dental Association beginning not later than one (1) year of age;

(2) "Mobile dental facility" means a self-contained, intact facility in which dentistry and dental hygiene are practiced and that may be moved, towed, or transported from one (1) location to another; and

(3) "Operator" means an individual licensed to practice dentistry in this state.



§ 17-82-602 - Permit requirement.

(a) (1) Before an operator operates a mobile dental facility, the Arkansas State Board of Dental Examiners shall issue a permit to the operator to operate a mobile dental facility.

(2) An operator shall submit an application for a mobile dental facility permit to the board in the form and manner required by the board along with a payment of five thousand dollars ($5,000).

(3) Before issuing a permit to operate a mobile dental facility, the board shall determine that an operator meets all qualifications under this subchapter and rules of the board.

(b) The initial application for a mobile dental facility permit shall include without limitation:

(1) The full name, address, and telephone number of each dentist and dental hygienist who will work in a mobile dental facility;

(2) (A) Proof of insurance from a licensed insurance carrier that the operator has in force at least one million dollars ($1,000,000) of general liability insurance.

(B) An operator shall maintain the insurance coverage required under subdivision (b)(2)(A) of this section at all times during which the operator holds a mobile dental facility permit issued by the board;

(3) The address and official telephone number of record of the operator; and

(4) The written procedure required under § 17-82-603(f).



§ 17-82-603 - Requirements for operators.

(a) An operator shall maintain an official business address that shall:

(1) Not be a post office box;

(2) Be within this state; and

(3) Be associated with an established, nonmobile dental facility that shall have an official business address on record with the Arkansas State Board of Dental Examiners.

(b) An operator shall maintain an official telephone number of record that shall:

(1) Be accessible twenty-four (24) hours per day;

(2) Be filed with the board as part of the application for a permit; and

(3) Have 911 capability.

(c) An operator shall notify the board within thirty (30) days of:

(1) A change in address, location, or telephone number of record; and

(2) (A) The method by which the operator shall notify a patient of the change of address, location, or telephone number of record.

(B) As used in subdivision (c)(2)(A) of this section, "patient" means an individual who has received treatment or consultation of any kind within two (2) years before the date of the change of address, location, or telephone number of record under this section.

(d) All written or printed documents available from or issued by the mobile dental facility shall contain the official business address and telephone number of record for the mobile dental facility.

(e) When the mobile dental facility is not in transit, all dental and official records of the mobile dental facility shall be maintained at the official business address.

(f) (1) (A) An operator shall maintain a written procedure for emergency follow-up care for patients treated in a mobile dental facility.

(B) The written procedure required under subdivision (f)(1)(A) of this section shall state that the operator shall make arrangements to provide follow-up treatment in a dental facility that is permanently established in the area within a fifty-mile radius of the location where services are provided by the operator if a qualified dentist is located in the area and agrees to provide follow-up care.

(2) An operator that is unable to identify a qualified dentist in the area or is unable to arrange for emergency follow-up care for patients otherwise shall provide the necessary follow-up care through the mobile dental facility or at the operator's established dental practice location in this state or at any other established dental practice in this state that agrees to accept the patient.

(3) (A) An operator who fails to arrange or provide follow-up care as required under this subsection has abandoned the patient.

(B) If an operator abandons a patient, the operator and any dentist or dental hygienist who fails to provide the required follow-up treatment is subject to disciplinary action by the board.

(g) (1) A mobile dental facility shall have communication facilities that enable the operator to contact necessary parties if a medical or dental emergency occurs.

(2) The communication facilities shall enable:

(A) The patient or the parent or guardian of the patient treated to contact the operator for emergency care, follow-up care, or information about treatment received; and

(B) The provider who renders follow-up care to contact the operator and receive treatment information, including without limitation radiographs.

(h) A mobile dental facility and the dental procedures performed by a qualified dentist who is located in the area and agrees to provide follow-up care shall comply with all applicable federal and state laws and all applicable rules of the board.

(i) Services may be provided in a mobile dental facility only when a licensed dentist is physically present in the facility.

(j) (1) A driver of a mobile dental facility shall possess a valid Arkansas driver's license appropriate for the operation of the vehicle.

(2) A copy of the driver's license of each driver of a mobile dental facility shall be submitted to the board at least thirty (30) days before the individual operates a mobile dental facility.

(k) A mobile dental facility shall possess the appropriate motor vehicle registration of this state.

(l) (1) The operator of a mobile dental facility shall not perform services on a minor without the signed informed consent of a parent or guardian.

(2) (A) The board shall establish the signed informed consent form required under this subsection.

(B) The signed informed consent form shall:

(i) Inquire whether the prospective minor patient received dental care from a licensed dentist during the previous year; and

(ii) If the dental care was from a mobile dental facility, request the name, address, and telephone number of the dental home.

(3) (A) If the signed informed consent form provided to the operator identifies a dental home, the operator shall contact the designated dental home by phone, facsimile, or electronic mail to notify the dental home of the minor's interest in receiving dental care from the operator.

(B) If the dental home confirms that an appointment for the minor is scheduled with the dental home, the operator shall encourage the minor or his or her parent or guardian to seek care from the dental home.

(4) The signed informed consent form shall document that the parent or legal guardian understands that the prospective patient may choose at any time to receive care from the prospective patient's dental home rather than from the mobile dental facility.

(m) (1) An operator of a mobile dental facility shall not perform services on an adult without a signed informed consent form from the prospective patient on a form established by the board.

(2) The signed informed consent form shall document that the patient understands that the patient may choose at any time to receive care from his or her dental home rather than from the mobile dental facility.

(n) (1) (A) An operator of a mobile dental facility shall not perform services on an incapacitated person without a signed informed consent form from the legal guardian of the incapacitated person on a form established by the board.

(B) The signed informed consent form shall document that the patient's legal guardian understands.

(2) The signed informed consent form shall document that the guardian understands that the patient may choose at any time to receive care from his or her dental home rather than from the mobile dental facility.

(o) (1) An operator of a mobile dental facility shall maintain a written or electronic record detailing for each location where services are performed:

(A) The street address of the service location;

(B) The date of each session;

(C) The number of patients served;

(D) The types of dental services provided and the quantity of each service provided; and

(E) Any other information required by the board.

(2) On request, the written or electronic record shall be made available to the board within ten (10) days.

(p) A mobile dental facility shall possess all applicable county and city licenses or permits to operate at each location.

(q) A mobile dental facility shall comply with the current recommendations for infection-control practices for dentistry promulgated by the Centers for Disease Control and Prevention, as they existed on January 1, 2009, and any rule of the board relating to infection control or reporting in a dental office.

(r) (1) (A) At the conclusion of each patient's visit to a mobile dental facility, the operator shall provide the patient with a patient information sheet.

(B) The operator shall also provide the information sheet provided under subdivision (r)(1)(A) of this section to an individual or entity authorized by the patient to receive or access the patient's records.

(2) The information sheet required under subdivision (r)(1)(A) shall include without limitation:

(A) The name of the dentist or dental hygienist, or both, who performed the services;

(B) A description of the treatment rendered, including without limitation:

(i) Billing service codes and fees associated with treatment; and

(ii) Tooth numbers, when appropriate;

(C) If applicable, the name, address, and telephone number of any dentist to whom the patient was referred for follow-up care and the reason for the referral; and

(D) If applicable, the name, address, and telephone number of a parent or guardian of the patient.



§ 17-82-604 - Physical requirements for facilities.

(a) A mobile dental facility shall comply with the following physical requirements and inspection criteria:

(1) Ready access by a ramp or lift;

(2) A properly functioning sterilization system;

(3) Ready access to an adequate supply of potable water, including hot water;

(4) A covered galvanized, stainless steel, or other noncorrosive container for the deposit of refuse and waste materials; and

(5) Ready access to toilet facilities.

(b) A mobile dental facility shall be inspected by the Arkansas State Board of Dental Examiners or its representative before receiving a permit.

(c) The board may perform periodic unannounced audits and inspections on a permitted mobile dental facility.



§ 17-82-605 - Notification of changes.

(a) An operator shall notify the Arkansas State Board of Dental Examiners in writing within fifteen (15) days after a change in the employment of a dentist or dental hygienist working for the operator.

(b) An operator shall notify the board in writing within ten (10) days after a change relating to a dentist to whom patients are to be referred for follow-up care under § 17-82-603(f).

(c) An operator shall notify the board in writing within ten (10) days of a change in the procedure for emergency follow-up care under § 17-82-603(f).



§ 17-82-606 - Sale of a mobile dental facility -- Notification requirements.

If a mobile dental facility is sold, the current operator shall inform the Arkansas State Board of Dental Examiners by certified mail within ten (10) days after the date the sale is finalized.



§ 17-82-607 - Cessation of operation of a mobile dental facility -- Notification requirements.

(a) An operator of a mobile dental facility shall notify the Arkansas State Board of Dental Examiners at least thirty (30) days before cessation of operation.

(b) (1) The notification required under this section shall include without limitation:

(A) The final day of operation of the mobile dental facility; and

(B) A description of the manner and procedure by which patients may obtain their records or transfer the records to another dentist.

(2) A copy of the notification shall be sent to all patients.

(3) The operator shall take all necessary action to ensure that the patient records are available to the patient, a representative of the patient, or a subsequent treating dentist.

(c) As used in this section, "patient" means an individual who has received treatment or consultation within two (2) years of the last date of operation of the mobile dental facility by the current operator.



§ 17-82-608 - Applicability.

An operator, dentist, or dental hygienist working or performing services at a mobile dental facility is subject to this chapter.



§ 17-82-609 - Penalties.

(a) An operator, dentist, or dental hygienist who violates this subchapter is subject to § 17-82-316.

(b) The Arkansas State Board of Dental Examiners shall employ procedures under § 17-82-317 in assessing penalties under this section.



§ 17-82-610 - Rules.

(a) The Arkansas State Board of Dental Examiners shall adopt rules to implement and enforce this subchapter.

(b) The rules adopted under this subchapter shall specify that a dental hygienist or a dental assistant shall not be an operator under this subchapter.






Subchapter 7 - -- Dental Hygienist Collaborative Care Program

§ 17-82-701 - Definitions.

As used in this subchapter:

(1) "Collaborative agreement" means a written agreement between a dentist licensed by the Arkansas State Board of Dental Examiners and a dental hygienist licensed by the Arkansas State Board of Dental Examiners providing that the dental hygienist may provide prophylaxis, fluoride treatments, sealants, dental hygiene instruction, assessment of a patient's need for further treatment by a dentist, and if delegated by the consulting dentist, other services provided by law to children, senior citizens, and persons with developmental disabilities in a public setting without the supervision and presence of the dentist and without a prior examination of the persons by the dentist;

(2) "Collaborative dental hygienist" means a dental hygienist who holds a Collaborative Care Permit I, a Collaborative Care Permit II, or both, from the Arkansas State Board of Dental Examiners and who has entered into a collaborative agreement with no more than one (1) consulting dentist regarding the provision of services under this subchapter;

(3) "Consulting dentist" means a dentist who holds a Collaborative Dental Care Permit from the Arkansas State Board of Dental Examiners and:

(A) If engaged in the private practice of dentistry, has entered into a collaborative agreement with no more than three (3) collaborative dental hygienists regarding the provision of services under this subchapter; or

(B) Is employed by the Department of Health;

(4) "Medicaid" means the medical assistance program established under § 20-77-101 et seq.;

(5) "Public settings" means:

(A) Adult long-term care facilities;

(B) Charitable health clinics that provide free or reduced-fee services to low-income patients;

(C) County incarceration facilities;

(D) Facilities that primarily serve developmentally disabled persons;

(E) Head Start programs;

(F) Homes of homebound patients who qualify for in-home medical assistance;

(G) Hospital long-term care units;

(H) Local health units;

(I) Schools;

(J) Community health centers; and

(K) State correctional institutions; and

(6) "Senior citizen" means a person sixty-five (65) years of age or older.



§ 17-82-702 - Permits -- Fees.

(a) (1) A dental hygienist licensed by the Arkansas State Board of Dental Examiners is eligible for a Collaborative Care Permit I if the dental hygienist has:

(A) Practiced as a dental hygienist for one thousand two hundred (1,200) clinical hours; or

(B) Taught for two (2) academic years over the course of the immediately preceding three (3) academic years courses in which a person enrolls to obtain necessary academic credentials for a dental hygienist license.

(2) A dental hygienist licensed by the board is eligible for a Collaborative Care Permit II if the dental hygienist has:

(A) Practiced as a dental hygienist for one thousand eight hundred (1,800) clinical hours; or

(B) (i) Taught for two (2) academic years over the course of the immediately preceding three (3) academic years courses in which a person enrolls to obtain necessary academic credentials for a dental hygienist license; and

(ii) Completed a six-hour continuing-education dental course.

(3) A dentist licensed by the board is eligible for a Collaborative Dental Care Permit.

(b) (1) (A) The board may charge a fee to a dentist who applies for a collaborative dental care permit.

(B) The board shall calculate the fee to cover the costs of administering and processing the application and the costs of inspecting the dentist's practice to determine his or her compliance with rules adopted under this subchapter.

(2) (A) The board may charge a fee to a registered dental hygienist who applies for a collaborative dental care permit.

(B) The board shall calculate the fee to cover the costs of administering and processing the application and the costs of inspecting the registered dental hygienist's practice to determine his or her compliance with rules adopted under this subchapter.

(3) (A) A dentist or registered dental hygienist who holds a collaborative dental care permit shall renew the permit at the same time as a dentist's or registered dental hygienist's permit shall expire.

(B) (i) The board may charge a renewal fee for administering the renewal of the permit.

(ii) The board shall calculate the fee to cover the costs of administering and processing the renewal of the permit.



§ 17-82-703 - Provision of services by collaborative dental hygienists.

(a) A collaborative dental hygienist who obtains a Collaborative Care Permit I may provide prophylaxis, fluoride treatments, sealants, dental hygiene instruction, assessment of the patient's need for further treatment by a dentist, and other services provided by law if delegated by the consulting dentist to children in a public setting without the supervision and direction of a dentist and without a prior examination of the patient by the consulting dentist.

(b) A collaborative dental hygienist who holds a Collaborative Care Permit II may provide prophylaxis, fluoride treatments, sealants, dental hygiene instruction, assessment of the patient's need for further treatment by a dentist, and other services provided by law if delegated by the consulting dentist to children, senior citizens, and persons with developmental disabilities in public settings without the supervision and direction of a dentist and without a prior examination of the patient by the consulting dentist.



§ 17-82-704 - Reimbursement.

(a) A health insurance company, Medicaid, or other person that pays a fee for service performed by a collaborative dental hygienist under this subchapter shall submit the payment directly to the consulting dentist.

(b) If a health insurance company, Medicaid, or other person pays a fee for service performed by a dental hygienist under this subchapter to the collaborative dental hygienist, the collaborative dental hygienist shall deliver the payment to the consulting dentist.

(c) (1) If, however, language in the collaborative agreement required under this subchapter conflicts with a federal law, a federal rule, or a federal regulation, the federal law, federal rule, or federal regulation shall control, and the conflicting language of the agreement shall be disregarded.

(2) For the limited purposes of medicaid reimbursement under this subchapter, the collaborative dental hygienist is deemed to be an employee of the consulting dentist, and the collaborative dental hygienist as a condition of employment under this subchapter shall submit the medicaid payment for services performed under this subchapter to the consulting dentist.



§ 17-82-705 - Permission of the Department of Health -- Responsibilities of the Department of Health.

(a) In order for a collaborative dental hygienist to provide services to persons under this subchapter, the consulting dentist with whom the collaborative dental hygienist has entered a collaborative agreement must have received permission from the Department of Health for the collaborative dental hygienist to serve patients at public settings designated by the department on a date or dates designated by the department.

(b) The department shall develop a system of prioritization of services permitted under this subchapter to communities in the state, including rural areas, based on the relative population of people at need for services permitted under this subchapter and endeavor to direct services permitted under this subchapter to such communities, including rural areas.



§ 17-82-706 - Rules.

(a) The Arkansas State Board of Dental Examiners shall adopt rules to implement §§ 17-82-701 -- 17-82-704.

(b) The State Board of Health shall adopt rules to implement § 17-82-705.



§ 17-82-707 - Malpractice insurance.

A collaborative dental hygienist who provides services permitted under this subchapter shall be insured under a malpractice liability policy for the provision of the services.






Subchapter 8 - -- Criminal Background Checks

§ 17-82-801 - Criminal Background Check.

(a) (1) Beginning July 1, 2011, every person applying for a license or renewal of a license issued by the Arkansas State Board of Dental Examiners shall provide written authorization to the board to allow the Department of Arkansas State Police to release the results of state and federal criminal history background check reports to the board.

(2) The applicant shall pay the fees associated with the background checks.

(b) (1) The Identification Bureau of the Department of Arkansas State Police shall perform the state criminal background check.

(2) The federal background check shall be requested from the Federal Bureau of Investigation and shall include the taking of fingerprints of the applicant.

(c) Upon completion of the criminal background checks, the Identification Bureau shall forward to the board all releasable information obtained concerning the applicant.

(d) At the conclusion of any background check under this section, the Identification Bureau shall retain the fingerprinting card of the applicant until notified by the board that the person is no longer licensed.



§ 17-82-802 - License eligibility.

A person shall not be eligible to receive or hold a license to practice dentistry or another health care profession issued by the Arkansas State Board of Dental Examiners if the person has pleaded guilty or nolo contendere or has been found guilty of either an infamous crime that would impact his or her ability to practice dentistry or oral hygiene in the State of Arkansas or a felony, regardless of whether the conviction has been sealed, expunged, or pardoned.



§ 17-82-803 - Waiver.

(a) Section 17-82-802 may be waived by the Arkansas State Board of Dental Examiners upon the request of:

(1) An affected applicant for licensure; or

(2) The person holding the license subject to revocation.

(b) The board may consider the following circumstances when considering a waiver, including without limitation:

(1) The age at which the crime was committed;

(2) The circumstances surrounding the crime;

(3) The length of time since the crime;

(4) Subsequent work history;

(5) Employment references;

(6) Character references; and

(7) Other evidence demonstrating that the applicant does not pose a threat to the health or safety of the public.



§ 17-82-804 - Background records sealed.

(a) A background record received by the Arkansas State Board of Dental Examiners from the Identification Bureau of the Department of Arkansas State Police shall not be available for examination except by:

(1) An affected applicant for licensure or his or her authorized representative; or

(2) A person whose license is subject to revocation or his or her authorized representative.

(b) A record, file, or document shall not be removed from the custody of the department.









Chapter 83 - Dietitians

Subchapter 1 - -- General Provisions

§ 17-83-101 - Short title.

This chapter shall be known and may be cited as the "Dietetics Practice Act".



§ 17-83-102 - Purpose.

(a) It is the purpose of this chapter to protect the health, safety, and welfare of the public by providing for the licensing and regulation of persons engaged in the practice of dietetics.

(b) Nothing in this chapter shall prevent the furnishing of general nutritional information on food, food materials, or dietary supplements or the explanation to customers about foods or food products in connection with the sale, marketing, and distribution of those products.



§ 17-83-103 - Definitions.

As used in this chapter:

(1) "Association" means the American Dietetic Association;

(2) "Board" means the Arkansas Dietetics Licensing Board;

(3) "Commission on Dietetic Registration" means the Commission on Dietetic Registration that is a national certifying agency for voluntary professional credentialing in dietetics and a member of the National Commission for Health Certifying Agencies;

(4) "Degree" means a degree received from a United States college or university that was regionally accredited at the time the degree was conferred;

(5) "Dietetic technician" means one who has completed a dietetic technician program and has received a two-year associate degree from a regionally accredited college or university;

(6) "Dietetics practice" means the integration and application of the principles derived from the sciences of nutrition, biochemistry, food, physiology, management, and behavioral and social sciences to achieve and maintain people's health through the provision of nutrition care services;

(7) "Dietitian" means one engaged in dietetics practice;

(8) "Licensed dietitian" means a person licensed under this chapter;

(9) "National Commission for Health Certifying Agencies" means the national organization that establishes national standards for certifying bodies that attest to the competence of individuals who participate in the health care delivery system, grants recognition to certifying bodies that voluntarily apply and meet the established standards, and monitors the adherence to those standards by the certifying bodies that it has recognized;

(10) "Nutrition care services" means:

(A) Assessing the nutritional needs of individuals and groups of humans and determining resources and constraints in the practice setting;

(B) Establishing priorities, goals, and objectives that meet nutritional needs of humans and are consistent with available resources and constraints;

(C) Providing nutrition counseling to humans in health and disease;

(D) Developing, implementing, and managing nutrition care of, and food service systems for, humans; and

(E) Evaluating, making changes in, and maintaining appropriate standards of quality in food and nutrition care services for humans;

(11) "Nutrition counseling" means advising and assisting individuals or groups concerning appropriate nutritional intake by integrating information from the nutritional assessment with information on food and other sources of nutrients and meal preparation consistent with cultural background and socioeconomic status;

(12) "Nutritional assessment" means the evaluation of the nutritional needs of individuals and groups, based upon appropriate biochemical, anthropometric, physical, and dietary data, to determine nutrient needs and recommend appropriate nutritional intervention, including enteral and parenteral nutrition;

(13) "Provisionally licensed dietitian" means a person provisionally licensed under this chapter; and

(14) "Registered dietitian" means a person registered by the Commission on Dietetic Registration.



§ 17-83-104 - Exemptions.

This chapter shall not be construed to affect or prevent:

(1) Dietetics students who engage in clinical practice under the supervision of a dietitian as part of a dietetic education program approved or accredited by the American Dietetic Association and approved by the Arkansas Dietetics Licensing Board;

(2) A dietitian who is serving in the armed forces or the United States Public Health Service or is employed by the United States Department of Veterans Affairs from engaging in the practice of dietetics, provided that the practice is related to that service or employment;

(3) A cooperative extension home economist from performing nutrition tasks incidental to the practice of his or her profession, provided that the person does not hold himself or herself out under the title of dietitian or licensed dietitian;

(4) A duly licensed physician, pharmacist, or nurse from engaging in the practice of dietetics when incidental to the practice of his or her profession, provided that the person does not hold himself or herself out under the title of dietitian or licensed dietitian;

(5) Any person employed by, supervised by, under the guidance of, or in consultation with a licensed dietitian, such as a dietetic technician, home economist, dietary manager, or food service supervisor, from performing nutrition tasks in the practice of his or her profession, provided that the person does not hold himself or herself out under the title of dietitian or licensed dietitian;

(6) Any person who has received a doctoral degree from a regionally accredited United States college or university in or with a concentration in human nutrition, food and nutrition, dietetics, public health nutrition, or food systems management;

(7) A nonresident dietitian practicing dietetics in this state, if:

(A) The dietetics are performed for no more than one hundred eighty (180) consecutive working days; and

(B) The dietitian:

(i) Is licensed under the laws of another state which has licensure requirements at least as stringent as the requirements of this chapter, as determined by the board; or

(ii) Has met qualifications as specified in this chapter for the practice of dietetics;

(8) Any person who offers weight control programs prepared under the supervision of or approved by a registered dietitian or a licensed dietitian who is licensed under the laws of this state or another state which has licensure requirements at least as stringent as the requirements of this chapter, as determined by the board, provided that the person does not hold himself or herself out under the title of dietitian or licensed dietitian;

(9) Any person employed by a hospital or long-term care facility licensed by the Department of Health or the Department of Human Services and operating under the rules and regulations of the agencies shall be exempt from this chapter, provided that the person's practice of dietetics is related to the employment;

(10) Any person employed by a facility which is conducted by and for those who rely exclusively upon treatment by prayer alone for healing in accordance with the tenets or practices of any recognized religious denomination, provided that the person's practice of dietetics is related to the employment;

(11) Any person who has received a doctoral degree from a regionally accredited United States college or university in or with a concentration in animal nutrition and whose practice is related to the degree;

(12) Any health care professional or nutritionist from engaging in dietetics practice without a license under this chapter; or

(13) The sale of vitamins, over-the-counter health care products, or food supplements by persons who are not licensed under this chapter, nor shall this chapter prevent nutritionists from advising customers in regard to those products.



§ 17-83-105 - Violations of chapter.

The following acts shall constitute violations of this chapter:

(1) Representing oneself to be a dietitian or licensed dietitian, using the words "dietitian" or "provisional licensed dietitian" alone or in combination, or using the initials, "L.D." or "P.L.D." or any other letters, words, abbreviations, or insignia indicating that he or she is a dietitian, unless he or she is duly licensed as such under this chapter;

(2) Practicing or attempting to practice dietetics without having first been licensed or otherwise permitted under this chapter;

(3) Obtaining or attempting to obtain a license or renewal of a license by bribery or fraudulent representation; and

(4) Knowingly making a false statement on any form promulgated under this chapter or the rules and regulations promulgated under this chapter.



§ 17-83-106 - Penalties -- Enforcement.

(a) Violations of this chapter shall constitute Class A misdemeanors.

(b) (1) The Arkansas Dietetics Licensing Board shall assist the prosecuting attorney in the enforcement of this chapter.

(2) Any member of the board may present evidence of a violation to the appropriate prosecuting attorney.






Subchapter 2 - -- Arkansas Dietetics Licensing Board

§ 17-83-201 - Creation -- Members.

(a) There is hereby created the Arkansas Dietetics Licensing Board, to commence operations on January 1, 1990.

(b) The board shall consist of seven (7) persons, all of whom are Arkansas residents, with the following qualifications:

(1) Four (4) board members who are licensed dietitians; and

(2) Three (3) board members who are representatives of the public at large.

(c) The members of the board shall be appointed by the Governor with the consent of the Senate and shall serve staggered terms of five (5) years each, beginning January 15 of odd-numbered years.

(d) (1) The four (4) board members who are representative of the dietetics profession shall be selected from a list of ten (10) names submitted to the Governor by the Board of Directors of the Arkansas Dietetic Association.

(2) Each of these board members shall have been practicing dietitians for at least five (5) years preceding their appointment.

(e) (1) Members of the board may be removed from office by the Governor for cause.

(2) In case of death, resignation, or removal, the vacancy of the unexpired term shall be filled by the Governor in the same manner as other appointments.

(3) A person chosen to fill a vacancy shall be appointed only for the unexpired terms of the board member replaced.

(4) No members shall serve more than two (2) consecutive terms.

(f) Each member of the board may receive expense reimbursement in accordance with § 25-16-901 et seq. However, expenses shall in no case exceed the fees collected by the board. All reimbursements for expenses authorized by this chapter shall be paid from the Dietetics Practice Licensing Fund.



§ 17-83-202 - Organization and meetings -- Personnel.

(a) (1) At least two (2) regular meetings of the Arkansas Dietetics Licensing Board shall be held each calendar year, and at the first regular meeting every two (2) years, the board shall elect a chair and vice chair. Other regular meetings may be held at such time as the rules of the board may provide.

(2) Special called meetings may be held at the discretion of the chair or at the written request of any three (3) members of the board.

(3) Reasonable notice of all meetings shall be given in the manner prescribed by the laws of this state.

(4) A quorum of the board shall consist of four (4) members.

(5) A secretary of the board shall be elected by the board and shall hold office at the pleasure of the board.

(6) The board shall adopt a seal, which must be affixed to all certificates issued by the board.

(b) The board shall employ necessary personnel for the performance of its functions and fix the compensation thereof within the limits of funds available to the board.



§ 17-83-203 - Duties and powers -- Fees -- Continuing education.

(a) In addition to the duties set forth elsewhere in this chapter, the Arkansas Dietetics Licensing Board shall:

(1) Establish an examination procedure, utilizing the examination approved by the board;

(2) Establish a licensure reciprocity agreement with other states;

(3) Annually compile a list of names, addresses, both residential and business, and dates and license numbers of all persons licensed under this chapter to be available upon request and cost;

(4) Establish mechanisms for appeal and decisions regarding applications and granting of licenses, such mechanisms to include provisions for judicial review in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(5) Make such rules and regulations not inconsistent with law as may be necessary to regulate its proceedings;

(6) Promulgate rules and regulations necessary to implement this chapter;

(7) Compile an annual report;

(8) Establish rules defining unprofessional conduct and set forth and publish standards of professional responsibility and publish standards for practice within twelve (12) months after the first board meeting;

(9) Receive and process complaints;

(10) Impose penalties;

(11) Establish fees and publish financial records; and

(12) Require at the time of license renewal each applicant to present satisfactory evidence that in the period since the license was issued he or she has completed the continuing education requirements in a manner specified by the board.

(b) The board shall establish, charge, and collect for:

(1) The filing of an application for a license under this chapter;

(2) The original issuance of a license under this chapter;

(3) A renewal of a license issued in accordance with this chapter; and

(4) Replacement of a license or renewal lost or destroyed.

(c) The board shall establish continuing education requirements and shall notify the applicants for licensing of the requirements.



§ 17-83-204 - Funds.

(a) (1) The Secretary of the Arkansas Dietetics Licensing Board shall receive and account for all money derived under the provisions of this chapter and shall deposit the money weekly into financial institutions other than the State Treasury.

(2) These moneys shall be known as the "Dietetics Practice Licensing Fund".

(b) There shall be such audits of this fund as are required by law.

(c) The secretary shall give a surety bond for the faithful performance of his or her duties to the Governor in the sum of ten thousand dollars ($10,000) or an amount recommended by the Auditor of State. The premium for this bond shall be paid out of the fund.

(d) The board may make expenditures from this fund for any purpose which is reasonable and necessary to carry out the provisions of this chapter.






Subchapter 3 - -- Licensing

§ 17-83-301 - License required.

Beginning July 4, 1990, no individual shall practice or offer to practice dietetics within the meaning of this chapter unless he or she is duly licensed or is a student under the provisions of this chapter or is otherwise entitled under § 17-83-104 or § 17-83-302.



§ 17-83-302 - Waivers for licensing.

(a) For one (1) year beginning July 3, 1989, the Arkansas Dietetics Licensing Board shall waive the examination requirement and grant a license to any person who:

(1) Has received a baccalaureate or postbaccalaureate degree from a regionally accredited United States college or university with a program in human nutrition, food and nutrition, dietetics, or food systems management;

(2) Has completed a planned continuous preprofessional experience component in dietetic practice of not fewer than nine hundred (900) hours under the supervision of a registered dietitian or licensed dietitian; and

(3) Has been employed in the practice of dietetics for at least three (3) of the last ten (10) years preceding July 3, 1989; or

(4) Is registered with the Commission on Dietetic Registration.

(b) Applicants who have obtained their education outside of the United States and its territories must have their academic degree or degrees validated as equivalent to the baccalaureate or postbaccalaureate degree conferred by a regionally accredited college or university in the United States.



§ 17-83-303 - Qualifications for licenses.

The Arkansas Dietetics Licensing Board may issue a license as licensed dietitian to an applicant who qualifies as follows:

(1) The applicant files an application and has:

(A) Received a baccalaureate or postbaccalaureate degree from a regionally accredited United States college or university with a program in human nutrition, food and nutrition, dietetics, or food systems management. Applicants who have obtained their education outside of the United States and its territories must have their academic degree or degrees validated as equivalent to the baccalaureate or postbaccalaureate degree conferred by a regionally accredited college or university in the United States;

(B) Completed a planned, continuous preprofessional experience component in dietetic practice of not fewer than nine hundred (900) hours under the supervision of a registered dietitian or licensed dietitian; and

(C) Passed an examination as defined by the board; or

(2) The applicant files an application and provides evidence of current registration as a registered dietitian by the Commission on Dietetic Registration.



§ 17-83-304 - Provisional licenses.

(a) A provisional license to practice as a dietitian may be issued by the Arkansas Dietetics Licensing Board upon the filing of an application and submission of evidence of successful completion of the education requirements.

(b) A provisional license shall expire eighteen (18) months from the date of issuance. Provisional licenses may be renewed one (1) time upon submission to the board of a satisfactory explanation for the applicant's failure to become licensed within the original eighteen-month period.

(c) A provisional license shall permit the holder to practice only under the supervision of a dietitian licensed in this state.



§ 17-83-305 - Reciprocity.

Reciprocity shall be provided for licensed dietitians from other states, provided that the standards for licensing in that state are not less than those provided for in this chapter as determined by the Arkansas Dietetics Licensing Board.



§ 17-83-306 - Renewal of licenses.

(a) All licenses shall be effective when issued by the Arkansas Dietetics Licensing Board.

(b) The license of a licensed dietitian shall be ruled valid for one (1) year after the date of issuance.

(c) (1) (A) A license may be renewed by the payment of a renewal fee as set by the board.

(B) The board shall mail an application for renewal of a license to each person sixty (60) days prior to the renewal date. This shall be mailed to the most recent address of the person as it appears on the record of the board. The person shall complete the renewal application and return it to the board, accompanied by the required renewal fee, within not more than sixty (60) days after the renewal application was mailed by the board. Upon receipt of the application and fee, the board shall verify the accuracy of the application and issue to the applicant a notice of license renewal for the next year.

(C) If a person fails to renew his or her license within the sixty-day period, the license shall lapse the last day of the month of the calendar year that is exactly one (1) year from the calendar year and month in which the license was issued.

(D) If the renewal license has been expired for not more than ninety (90) days, the person may renew the license by paying to the board the required renewal fee and a penalty in an amount equal to one-half (1/2) of the renewal fee.

(E) If the license has been expired for more than ninety (90) days but less than one (1) year, the person may renew the license by paying to the board the unpaid renewal fee and a penalty in an amount equal to the renewal fee.

(2) At the time of license renewal, each applicant shall present satisfactory evidence that in the period since the license was issued, he or she has completed the continuing education requirements as required by the board.

(d) If a license has been expired one (1) year or more, the license shall not be renewed, but a new license may be obtained by applying to the board as a new licensee.



§ 17-83-307 - Grounds for denial, revocation, or suspension.

The Arkansas Dietetics Licensing Board may refuse to issue or renew a license or may revoke or suspend a license issued under this chapter for any of the following, but is not limited to:

(1) Violation of a provision of this chapter;

(2) Engaging in unprofessional conduct or gross incompetence as defined by the rules of the board or violating the standards of professional responsibility adopted and published by the board;

(3) Conviction in this or any other state of any crime that is a felony in this state; or

(4) Conviction of a felony in a federal court.



§ 17-83-308 - Disciplinary proceedings.

(a) Hearings shall be conducted by the Arkansas Dietetics Licensing Board.

(b) Decisions will be determined by a majority vote of the board.

(c) All proceedings will be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.









Chapter 84 - Hearing Instrument Dispensers

Subchapter 1 - -- General Provisions

§ 17-84-101 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas Board of Hearing Instrument Dispensers;

(2) "Current" means valid, effective, unexpired, or unsuspended and unrevoked with reference to a license or internship;

(3) "Established place of business" means a place of business at a permanent address in the State of Arkansas or, if outside the state, within seventy-five (75) miles of the Arkansas state line, which is open to the public during normal business hours at least thirty-two (32) hours per week;

(4) "Hearing instrument" means any instrument or device worn in or behind the ear designed for or represented as aiding, improving, amplifying, or correcting human hearing and any parts, attachments, or accessories of such an instrument or device;

(5) "In-office assembled hearing instrument" means an instrument built by the hearing instrument dispenser or under his or her supervision from components, including a premanufactured faceplate and a shell made by the dispenser or made under his or her supervision;

(6) "License" and "internship" mean, respectively, license as provided for in § 17-84-306 and internship as provided for in § 17-84-304;

(7) "Licensed" means holding a current license;

(8) "Practice of dispensing hearing instruments" means conducting and interpreting hearing tests for purposes of identifying the type and degree of hearing loss and making proper recommendations based on those results, selecting suitable hearing instruments, making earmolds or ear impressions, and providing appropriate counseling pertaining to the selling, renting, leasing, pricing, delivery, and warranty of hearing instruments;

(9) "Sponsor" means a licensed person who trains and directly supervises an intern; and

(10) "Unethical conduct" includes, but is not limited to:

(A) Obtaining any fee or making any sale by fraud or misrepresentation;

(B) Employing directly or indirectly any unlicensed person to perform any work covered by this chapter;

(C) Using or causing or promoting the use of any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation, however made, that is misleading or untruthful;

(D) Advertising a particular model, type, or kind of hearing instrument for sale when prospective purchasers responding to the advertisement cannot purchase or are dissuaded from purchasing the advertised model, type, or kind if the purpose of the advertisement is to obtain prospects for the sale of a model, type, or kind other than that advertised;

(E) Falsely representing that the services or advice of a person licensed to practice medicine will be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing instruments or using the words "doctor", "audiologist", or "clinic" or like words, abbreviations, or symbols that suggest the medical profession when such use is not accurate;

(F) Permitting another to use the holder's license or internship certificate;

(G) In any manner making false representations concerning a competitor or his or her products, business methods, selling prices, values, credit terms, policies, services, reliability, ability to perform contracts, credit standing, integrity, or morals;

(H) In any manner using, imitating, or simulating the trademark, trade name, corporate name, brand, model name, or number or label of any competitor, manufacturer, or product when it implies or represents a relationship that does not exist;

(I) Obtaining information concerning the business of a competitor by bribery of any employee or agent of the competitor, by the impersonation of one in authority, or by any other unfair or deceptive means; and

(J) Directly or indirectly giving or offering to give anything of value to any person who advises others in a professional capacity as an inducement to influence others to purchase products sold by a hearing instrument dispenser or to refrain from dealing with a competitor.



§ 17-84-102 - Applicability and construction.

(a) This chapter shall not apply to an audiologist who is licensed under the provisions of the Licensure Act of Speech-Language Pathologists and Audiologists, § 17-100-101 et seq., or to any person while engaged in the practice of recommending hearing instruments as part of the academic curriculum of an accredited institution of higher education or part of a program conducted by a public charitable institution or nonprofit organization which is primarily supported by voluntary contributions.

(b) This chapter shall not be construed to prohibit any doctor who holds a valid license issued by the Arkansas State Medical Board and specializes in otology or otolaryngology from treating or fitting hearing instruments to the human ear or to prohibit any corporation, partnership, trust, association, or other like organization from engaging in the business of fitting and selling hearing instruments at retail, if it employs only natural persons licensed under this chapter in the direct fitting and sale of such products.



§ 17-84-103 - Penalty -- Injunction.

(a) Any person convicted of violating any provision of this chapter shall be guilty of a Class B misdemeanor.

(b) Any violation of the provisions of this chapter may be enjoined by the circuit courts of this state.



§ 17-84-104 - Bills of sale and instruction booklets.

(a) Whether supplied by the dispenser or at the dispenser's order or direction, any person who practices the dispensing of hearing instruments shall deliver to each person supplied with a hearing instrument a bill of sale or comparable document containing the following:

(1) The dispenser's signature;

(2) The address and telephone number of the dispenser's established place of business;

(3) The number of the dispenser's license;

(4) A description of the make, model, and condition of the hearing instrument stating whether it is new, used, rebuilt, or in-office assembled, identifying the manufacturer, rebuilder, or in-office assembler, together with a description of any warranties covering the instrument; and

(5) The amount charged.

(b) Additionally, the dispenser of an in-office assembled hearing instrument shall deliver to the person supplied with the in-office assembled hearing instrument an instruction booklet for the in-office assembled hearing instrument.






Subchapter 2 - -- Arkansas Board of Hearing Instrument Dispensers

§ 17-84-201 - Creation and composition.

(a) There is created the Arkansas Board of Hearing Instrument Dispensers.

(b) The board shall be composed of eight (8) members appointed by the Governor for terms of three (3) years as follows:

(1) (A) At least four (4) of the members shall be hearing instrument dispensers licensed under this chapter who have held a valid license for at least three (3) years.

(B) The Governor shall consider nominations from the Arkansas Hearing Society;

(2) At least one (1) member shall be a physician licensed to practice medicine in Arkansas and specializing in otology or otolaryngology;

(3) At least one (1) member shall be an audiologist holding a master's degree or doctoral degree in audiology from a recognized college or university; and

(4) Two (2) members shall not be actively engaged in or retired from the practice of dispensing hearing instruments. One (1) member shall represent consumers, and one (1) member shall be sixty (60) years of age or older. Both members shall be appointed from the state at large subject to confirmation by the Senate and shall be full voting members but shall not participate in the grading of examinations.

(c) (1) All terms shall expire on July 31 of the designated year.

(2) Each member shall serve for the term of his or her appointment and until his or her successor has been appointed and qualified.

(3) No member shall serve more than three (3) terms consecutively.

(d) In the event of a vacancy on the board, a new member shall be appointed to serve out the unexpired term.

(e) The Governor may remove any member for cause.



§ 17-84-202 - Organization and proceedings.

(a) (1) The Arkansas Board of Hearing Instrument Dispensers shall meet at least two (2) times a year at times and places to be designated by the board and upon such notice as the board may prescribe.

(2) The board shall elect a chair, vice chair, and secretary-treasurer annually, each to serve in his or her respective capacity for one (1) year.

(b) Any five (5) of the eight (8) members of the board, when properly convened, may conduct business of the board. The board may appoint one (1) or more of its members or any other person it deems appropriate as examiners for the purpose of hearing evidence, reporting findings thereon, and making recommendations to the entire board for a decision on any matter over which the board has authority.

(c) The board shall keep a record of all of its proceedings and transactions and shall annually make a report to the Governor showing all receipts and disbursements and a summary of all business transacted during the year.



§ 17-84-203 - Powers and duties.

The powers and duties of the Arkansas Board of Hearing Instrument Dispensers are:

(1) To authorize all disbursements necessary to carry out the provisions of this chapter and to receive and account for all fees;

(2) To furnish a list of study materials for applicants to use in preparing for qualifying examinations;

(3) To prepare, supervise, and administer at least one (1) time each year a qualifying examination based on nationally accepted norms to test the knowledge and proficiency of applicants;

(4) To register, issue, and renew licenses and internships to persons qualified under this chapter and to suspend, revoke, or refuse to renew licenses and internships pursuant to this chapter;

(5) To make rules and regulations not inconsistent with the laws of this state that are necessary for the enforcement and orderly administration of this chapter. However, no rule or regulation shall be promulgated that in any manner serves to restrict the number of licenses that may be issued in any city, town, or county of this state;

(6) To require the periodic inspection and calibration of audiometric testing equipment and tympanometers and to carry out the periodic inspection of facilities of persons who practice the fitting or selling of hearing instruments;

(7) To employ and retain the services of attorneys, accountants, and other necessary assistants in carrying out the provisions of this chapter;

(8) To require, if the board deems necessary, an applicant, dealer, or licensee to furnish a surety bond in an amount fixed by the board for the benefit of any person damaged as the result of a violation of this chapter. All requirements pertaining to the surety bond may be promulgated by regulation of the board;

(9) To set the following fees:

(A) An application fee not to exceed two hundred fifty dollars ($250);

(B) An examination fee not to exceed:

(i) One hundred fifty dollars ($150) for the written examination; and

(ii) Fifty dollars ($50.00) each for the earmold practicum, the audiometric practicum, and the law and rules practicum;

(C) A reexamination fee not to exceed the fee under subdivision (9)(B) of this section for the portion of the examination being retaken;

(D) A permanent registration fee not to exceed seventy-five dollars ($75.00);

(E) An annual license fee not to exceed two hundred fifty dollars ($250);

(F) A late penalty of ten percent (10%) of the annual license fee if paid within thirty (30) days after expiration;

(G) A license reinstatement fee of one and one-half (1 1/2) times the annual license fee, if the renewal fee is not paid within the thirty-day grace period;

(H) An internship fee not to exceed two hundred fifty dollars ($250);

(I) A fee for an endorsement to another state not to exceed twenty dollars ($20.00);

(J) A license replacement fee or a duplicate license fee not to exceed twenty-five dollars ($25.00);

(K) An insufficient funds fee not to exceed twenty-five dollars ($25.00); and

(L) A continuing education unit approval fee not to exceed two hundred fifty dollars ($250);

(10) To employ investigators, issue subpoenas, and perform all activities necessary to effectively investigate claims and pursue disciplinary action against licensees; and

(11) To establish the standards of practice for hearing instrument dispensers in the State of Arkansas.



§ 17-84-204 - Disposition of funds -- Compensation of members.

(a) (1) Fees collected by the Arkansas Board of Hearing Instrument Dispensers shall be used to pay expenses in administering this chapter.

(2) All moneys shall be received, disbursed, and accounted for by the Secretary-treasurer of the Arkansas Board of Hearing Instrument Dispensers or a person designated by the board who shall be bonded at the expense of the board.

(3) All moneys not expended by the board to pay expenses in administering this chapter shall be retained by the board from year to year to be expended for the purposes expressed in this chapter.

(b) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.






Subchapter 3 - -- Licensing

§ 17-84-301 - Application of administrative procedure act.

The Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall apply to the authority and procedures of the Arkansas Board of Hearing Instrument Dispensers in exercising control over licensing under this chapter.



§ 17-84-302 - License or internship certificate required.

No person shall engage in the sale of hearing instruments or display a sign or in any other way advertise or hold himself or herself out as a person who practices the dispensing of hearing instruments unless he or she is licensed under this chapter or is the holder of an internship as provided for in § 17-84-304 and has his or her license or internship certificate conspicuously posted in his or her office or place of business.



§ 17-84-303 - Unlawful practices.

It shall be unlawful for any person to:

(1) Sell or purchase a license or permit in a manner not authorized by this chapter;

(2) Willfully alter, with the intent to defraud, any license or permit;

(3) Represent as a valid license or permit one which has been purchased, fraudulently obtained, counterfeited, or materially altered; or

(4) Willfully make a false material statement in any application to the Arkansas Board of Hearing Instrument Dispensers.



§ 17-84-304 - Qualifications for licensure and internship.

(a) An applicant for a license or an internship shall:

(1) Submit an application on the form and within the time prescribed by the Arkansas Board of Hearing Instrument Dispensers;

(2) Pay an application fee in the amount prescribed by the board; and

(3) Show to the satisfaction of the board that he or she:

(A) Is twenty (20) years of age or older;

(B) Has an education equivalent of two (2) or more years of accredited college-level course work from a regionally accredited college or university; and

(C) Is of good moral character.

(b) An applicant who meets the qualifications set out in subsection (a) of this section shall meet at least one (1) of the following criteria:

(1) Complete a one-year employment internship during which he or she is under the direct personal and physical supervision of a sponsor who has continuously held in good standing for a period of not less than three (3) years either a valid Arkansas hearing instrument dispenser's license or a valid Arkansas audiology license;

(2) Hold a National Board for Certification in Hearing Instrument Sciences certificate;

(3) Be registered as a hearing instrument dispenser in good standing in another state whose licensing requirements meet or exceed the licensing requirements of the State of Arkansas at the time of his or her application;

(4) Be a graduate of an American Conference of Audioprosthology program; or

(5) Hold an Associate of Applied Science degree in Hearing Healthcare Practitioner or a similar degree from a regionally accredited college or university.

(c) Before the beginning of the internship period, the applicant shall:

(1) Receive board approval of the application and training schedule; and

(2) Pay the internship fee prescribed by the board under this chapter.

(d) (1) A person participating in a valid internship program may take the licensing examination administered by the board upon written recommendation of his or her sponsor after successfully completing six (6) months in the internship program.

(2) If the person successfully passes the examination, he or she may complete the one-year internship program under the oversight of the sponsor without personal and physical supervision if he or she works out of the same place of business as the sponsor.

(3) If the person fails the examination, he or she shall complete the full one-year internship before reexamination.

(4) Any examination taken during an internship shall be considered as one (1) of three (3) attempts to pass the examination allowed under § 17-84-305(d).

(5) It is a violation of this chapter for any person during the course of his or her internship to practice the dispensing of hearing instruments except under:

(A) The direct personal and physical supervision of his or her sponsor; or

(B) The conditions set out in this subsection.



§ 17-84-305 - Examinations.

(a) The examination provided for in § 17-84-304 shall be given by the Arkansas Board of Hearing Instrument Dispensers at least one (1) time each year.

(b) The examination may be written or practical, or both, and shall consist of tests of knowledge in the following areas as they pertain to the fitting of hearing instruments:

(1) Basic physics of sound;

(2) The human hearing mechanism, including the science of hearing and the causes and rehabilitation of abnormal hearing and hearing disorders;

(3) Structure and function of hearing instruments;

(4) Pure tone audiometry, including air conduction testing and bone conduction testing;

(5) Live voice or recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing;

(6) Effective masking;

(7) Recording and evaluation of audiograms and speech audiometry to determine hearing instrument candidacy;

(8) Selection and adaptation of hearing instruments;

(9) Taking earmold impressions;

(10) Tympanometry; and

(11) Testing of other knowledge and skills as may be required to determine an applicant's ability and suitability for the practice of dispensing hearing instruments to the public.

(c) The tests under this section shall not include questions requiring a medical or surgical education.

(d) (1) Applicants who fail to pass the required examination may retake the examination by paying a reexamination fee, as prescribed by the board pursuant to this chapter, for each additional examination taken.

(2) After three (3) failed attempts to pass the examination, the applicant shall complete an internship or repeat the internship described in § 17-84-304.



§ 17-84-306 - Issuance and renewal.

(a) Upon payment of a permanent registration fee and an annual license fee as prescribed by the Arkansas Board of Hearing Instrument Dispensers pursuant to this chapter, the board shall register and issue licenses to applicants who have fulfilled the requirements of this chapter.

(b) All licenses shall expire on the date or dates set by the board, and all licenses shall be renewed annually.

(c) (1) The fee for renewal of a license as prescribed by the board pursuant to this chapter shall be paid before the expiration of the license.

(2) (A) Failure to make the payment before the expiration date of the license shall result in the payment of the license renewal fee plus a late penalty as prescribed by the board pursuant to this chapter if paid within thirty (30) days after expiration.

(B) If the renewal fee is not paid within the thirty-day grace period, the board shall renew the license upon payment of the required fee as prescribed by the board pursuant to this chapter and satisfaction of all other requirements contained in this chapter for the renewal of the license.

(C) If the license renewal fee is delinquent by at least sixty (60) days, the licensee shall be reexamined prior to the renewal of the license.

(d) (1) The board shall require that all applicants seeking renewal of their licenses shall show proof of attending during the preceding year a minimum of twelve (12) hours of board-approved continuing education in the methods and techniques of testing for and fitting hearing instruments, including at least one (1) hour of ethics.

(2) The board shall require that all applicants seeking renewal of their licenses shall present written evidence of annual calibration of all audiometers and tympanometers to current national standards.

(3) The board shall require that all new applicants and all applicants seeking renewal of their licenses shall state whether they are engaged in the practice of dispensing in-office assembled hearing instruments.



§ 17-84-308 - Suspension, revocation, nonissuance, or nonrenewal.

(a) The Arkansas Board of Hearing Instrument Dispensers may suspend, revoke, or refuse to issue or renew the license or internship of any person for any of the following causes:

(1) Being convicted of a crime involving moral turpitude. A record of a conviction, certified by the judge or the clerk of the court where the conviction occurred, shall be sufficient evidence to warrant suspension, revocation, or refusal to issue or renew;

(2) Securing a license or internship under this chapter through fraud or deceit;

(3) Unethical conduct, gross ignorance, or inefficiency in the conduct of his or her practice;

(4) Using a false name or an alias in his or her practice;

(5) Violation of any provision of this chapter; or

(6) Failure to comply with any of the requirements for issuance of the license or internship.

(b) In addition to acting against a license or internship or in lieu of acting against a license or internship, the board may fine the individual in an amount not to exceed two thousand dollars ($2,000) for each offense.

(c) The board may dismiss any complaint or charges which it finds to be unfounded or trivial. The board may settle any complaint or charges without holding a hearing.



§ 17-84-309 - Notification and use of business address.

(a) Every person who holds a license or internship shall notify the Arkansas Board of Hearing Instrument Dispensers in writing of the address of his or her established place of business and all satellite locations.

(b) Any notice required to be given by the board to a person may be given by mailing it to him or her at the address of his or her established place of business.

(c) It shall be the responsibility of every person who holds a license or internship to notify the board by certified letter of every change in his or her established place of business and all satellite locations within ten (10) days of any change.









Chapter 85 - Lay Midwives

§ 17-85-101 - Short title.

This chapter shall be known as the "Licensed Lay Midwife Act".



§ 17-85-102 - Purpose.

(a) (1) It is the purpose and intent of this chapter to grant the State Board of Health the authority to license lay midwives statewide.

(2) It is furthermore the intent of this chapter to supersede Acts 1983, No. 838.

(3) This chapter is to be the sole authority of the board to license midwives.

(b) Furthermore, it is the intent of this chapter that the board continue its present lay midwife licensure program, but expand that program to be applicable statewide.



§ 17-85-103 - Definition.

As used in this chapter a "lay midwife" is any person other than a physician, a nurse-midwife, or a licensed nurse practicing within the scope of the Arkansas Nurse Practice Act, § 17-87-101 et seq., who performs for compensation those skills relevant to the management of women in the antepartum, intrapartum, and postpartum period of the maternity cycle.



§ 17-85-104 - Construction.

Neither the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., nor the Arkansas Nurse Midwifery Act, § 17-87-501 et seq. [repealed], shall be construed as prohibiting the practice of midwifery by persons licensed under this chapter.



§ 17-85-105 - Unlawful actions -- Exception.

(a) It is unlawful for any person not licensed as a lay midwife by the State Board of Health, excluding licensed nurse-midwives and physicians licensed by the State Medical Board, to:

(1) Receive compensation for attending birth as a lay midwife; or

(2) Indicate by any means that the person is licensed to practice lay midwifery in Arkansas.

(b) This chapter shall not prohibit the attendance at birth of the mother's choice of family, friends, or other uncompensated labor support attendants.



§ 17-85-106 - Penalty -- Injunctions.

(a) Anyone unlawfully practicing lay midwifery without a license shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment in the county jail for a period of not less than one (1) week nor more than six (6) months, or by fine and imprisonment.

(b) (1) The courts of this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of midwifery in a proceeding by the State Board of Health or any member thereof, or by any citizen of this state in the county in which the alleged unlawful practice occurred or in which the defendant resides, or in Pulaski County.

(2) The issuance of an injunction shall not relieve a person from criminal prosecution for violation of the provisions of this chapter, but remedy of the injunction shall be in addition to liability to criminal prosecution.



§ 17-85-107 - Power to license.

(a) The State Board of Health is empowered to license lay midwives in this state pursuant to regulations established by the board to include, but not be limited to:

(1) The qualifications for licensure;

(2) Standards of practice for prenatal, intrapartum, and postpartum care of mother and baby;

(3) Physician supervision, physician consultation, licensed nurse-midwife supervision or consultation, or physician and hospital backup;

(4) Grievance procedures; and

(5) Recordkeeping and reporting.

(b) The lawful practice of lay midwifery shall be under the supervision of a physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq..

(c) The board may suspend or revoke any licenses issued under this chapter for violations of this chapter or regulations promulgated under this chapter.



§ 17-85-108 - Certificates of birth.

(a) When a birth occurs without a physician in attendance at or immediately after the birth but with a licensed midwife in attendance at or immediately after the birth, it shall then be the responsibility of the midwife to prepare the certificate of birth required by § 20-18-101 et seq. and to file the certificate of birth with the Division of Vital Records of the Department of Health in the manner and within the time prescribed by § 20-18-101 et seq.

(b) The failure of the midwife to prepare and file the certificate of birth shall, in addition to the penalties prescribed by § 20-18-105, constitute grounds for the suspension or revocation of the license granted under this chapter.






Chapter 86 - Massage Therapists

Subchapter 1 - -- General Provisions

§ 17-86-101 - Short title.

This chapter may be referred to and cited as the "Massage Therapy Act".



§ 17-86-102 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas State Board of Massage Therapy;

(2) "Licensee" means any individual licensed under this chapter;

(3) (A) "Massage therapist" means a person who has:

(i) Earned a diploma from a board-accepted school of massage therapy;

(ii) Passed an examination required by the board; and

(iii) Become licensed and registered to practice massage therapy.

(B) "Massage therapist" includes a person who has previously obtained the massage therapist license under prior state law.

(C) A massage therapist may:

(i) Instruct board-approved continuing education programs; and

(ii) Assist in the instruction of the procedures defined in subdivisions (4)(A)-(C) of this section under the direct supervision of a massage therapy instructor or master massage therapist;

(4) (A) "Massage therapy" means the treatment of soft tissues, which may include skin, fascia, and muscles and their dysfunctions for therapeutic purposes of establishing and maintaining good physical condition, comfort, and relief of pain.

(B) "Massage therapy" is a health care service that includes gliding, kneading, percussion, compression, vibration, friction, nerve strokes, and stretching the tissue.

(C) "Massage therapy" also means to engage in the practice of any of the following procedures:

(i) Massage therapy techniques and procedures, either hands-on or with mechanical devices;

(ii) Therapeutic application and use of oils, herbal or chemical preparations, lubricants, nonprescription creams, lotions, scrubs, powders, and other spa services;

(iii) Therapeutic application of hot or cold packs;

(iv) Hydrotherapy techniques;

(v) Heliotherapy, which may include mechanical devices, heat lamps, and other devices;

(vi) Electrotherapy; and

(vii) Any hands-on bodywork techniques and procedures rising to the level of the techniques and procedures intended to be regulated under this chapter and not covered under specific licensing laws of other boards;

(5) "Massage therapy clinic" means a clinic, place, premises, building, or part of a building in which a branch or any combination of branches of massage therapy or the occupation of a massage therapist is practiced;

(6) (A) "Massage therapy instructor" means a person who:

(i) Before July 1, 2010, has completed no fewer than two hundred fifty (250) hours of practical experience as a master massage therapist, which may be gained, in part or in whole, as an assistant to an instructor in a massage school or may be gained, in part or in whole, as a directed instructor in a massage school and has completed no fewer than two hundred fifty (250) continuing education hours as approved by the board;

(ii) On or after July 1, 2010, has been an active and practicing licensee and registered as a master massage therapist for a period of not less than three (3) years preceding the application for an upgrade to massage therapy instructor;

(iii) On or after July 1, 2010, in addition to the experience under subdivision (6)(A)(i) of this section, has completed no fewer than two hundred fifty (250) continuing education hours as approved by the board as a licensed master massage therapist; and

(iv) Is determined by the board to be qualified to be licensed and registered to practice massage therapy.

(B) "Massage therapy instructor" includes a person who has previously obtained the massage therapy instructor license under prior state law.

(C) Massage therapy instructors may:

(i) Instruct board-approved continuing education programs;

(ii) Instruct any of the procedures in subdivision (4) of this section; and

(iii) Instruct basic curricula in a board-registered massage therapy school as required by § 17-86-306(e);

(7) "Massage therapy school" means a registered and licensed facility that meets and follows the required educational standards as established by § 17-86-306 and all pertinent rules established by the board;

(8) (A) "Master massage therapist" means a person who:

(i) Before July 1, 2010, is a licensed and registered massage therapist who has completed no fewer than two hundred fifty (250) hours of practical experience as a massage therapist, which may be gained in part or in whole as an assistant to an instructor in a massage school and has completed no fewer than one hundred twenty-five (125) continuing education hours as approved by the board;

(ii) On or after July 1, 2010, has been an active and practicing licensee and registered as a massage therapist for a period of not less than two (2) years preceding the application for an upgrade to master massage therapist;

(iii) On or after July 1, 2010, in addition to the experience under subdivision (8)(A)(i) of this section, has completed no fewer than one hundred twenty-five (125) continuing education hours as approved by the board; and

(iv) Is determined by the board to be qualified to be licensed and registered to practice massage therapy.

(B) "Master massage therapist" includes a person who had previously obtained the master massage therapist license under a prior state law.

(C) Master massage therapists may:

(i) Instruct board-approved continuing education programs;

(ii) Instruct any of the procedures in subdivision (4) of this section; and

(iii) Instruct, as directed by a massage therapy instructor, basic curricula in a board-registered massage therapy school as required by § 17-86-306(e); and

(9) "This chapter" means the "Massage Therapy Act", § 17-86-101 et seq.



§ 17-86-103 - Penalties.

(a) Any person who shall violate any of the provisions of this chapter shall be found guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for not more than six (6) months or by a fine not exceeding one thousand five hundred dollars ($1,500), or by both fine and imprisonment, at the discretion of the court.

(b) It shall be the duty of the prosecuting attorney in the county where the violation occurs, upon request by the Arkansas State Board of Massage Therapy, to initiate proper legal proceedings in a court of competent jurisdiction to enforce the provisions of this chapter.

(c) The courts of this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of massage therapy and related techniques in a proceeding by the board or by any citizen of this state in the county in which the alleged unlawful practice occurred or in which the defendant resides or in Pulaski County. The issuance of an injunction shall not relieve a person from criminal prosecution for violation of the provisions of this chapter, but the remedy of injunction shall be in addition to liability to criminal prosecution.






Subchapter 2 - -- Arkansas State Board of Massage Therapy

§ 17-86-201 - Members.

(a) (1) The Arkansas State Board of Massage Therapy shall consist of seven (7) members, who shall be appointed by the Governor for a term of three (3) years.

(2) (A) Six (6) of the members shall be licensees under this chapter. These members shall be full voting members.

(B) Only two (2) of the members shall be owners of a massage therapy school.

(3) One (1) member, to represent the public, shall not be engaged in or retired from the practice of massage therapy. This member shall be a full voting member.

(4) (A) A board member shall begin his or her appointed term on July 1, 2009.

(B) Board members appointed to their positions shall be selected in equal apportionment from the congressional districts of the state as provided in § 25-16-801 and shall be subject to confirmation by the Senate.

(C) A board position becomes vacant immediately when the member filling that position moves to another state.

(D) (i) The initial terms of the appointed members of the board shall be determined by lot so that three (3) members have a three-year term, two (2) members have a two-year term, and two (2) members have a one-year term.

(ii) A person who has previously served on the board shall not be eligible for an initial appointment.

(5) Board members shall not serve more than six (6) consecutive years on the board.

(b) The Governor may remove members of the board from office according to § 25-16-804. The Governor shall fill any vacancy caused by the removal of any member of the board, by a member's resignation or death, or upon the expiration of a member's term.

(c) (1) Members shall be paid and receive a fee of no less than fifty dollars ($50.00) per diem for each day actually engaged in attending board meetings or performing other official duties.

(2) All board members shall receive reimbursement for all reasonable and necessary travel at the rate approved for state employees. Lodging and other expenses incurred in the performance of their official duties will also be paid on the approved scale for state employees.



§ 17-86-202 - Officers and employees.

(a) (1) (A) Arkansas State Board of Massage Therapy officers, elected by the board from among their own members, shall be a president, a vice president, and a secretary.

(B) Election of an officer or officers shall take place during a regularly scheduled board meeting or during a special nonconference call board meeting. An election to fill a vacancy in an elected office will take place during the first regularly scheduled meeting or during the first special nonconference call meeting immediately following the creation of the vacancy.

(2) Board officers may be removed from their elected offices for failure to fulfill the duties of their respective offices. Removal of such a board member from his or her elected office will be considered in an executive session as provided by § 25-19-106. The executive session will be called by the board during a regular or special nonconference call meeting. If a motion to remove the board member from his or her elected office is arrived at in the executive session, members will reconvene in accordance with § 25-19-106 in the public meeting to vote to remove the board member from his or her elected office.

(b) The board is authorized to employ an executive director, regular or special counsel, inspectors, clerks, secretaries, and other personnel as it may deem necessary to carry out the provisions of this chapter. At no time shall the executive director, counsel, inspectors, clerks, secretaries, and other personnel exceed ten (10) employees, and no employee of the board shall be a board member, related by blood or marriage to any member of the board, be an employee of a board member, or shall have any financial interest in the practice or instruction of massage therapy.



§ 17-86-203 - Powers and duties.

(a) (1) The Arkansas State Board of Massage Therapy may promulgate and enforce reasonable rules for the purpose of carrying out this chapter.

(2) The Arkansas State Board of Massage Therapy shall follow the Arkansas Administrative Procedure Act, § 25-15-201 et seq., as to "rule" and "rule-making" definitions and for the adoption and filing of rules.

(3) For the purpose of governing health and safety, the rules shall meet minimum requirements of the law and rules of the State Board of Health.

(b) (1) (A) The Arkansas State Board of Massage Therapy shall inspect or cause to be inspected at least one (1) time each year all massage therapy schools operated in this state.

(B) The Arkansas State Board of Massage Therapy and its agents and employees may enter and inspect any massage therapy clinic or school during any operating hours of the business.

(2) The Arkansas State Board of Massage Therapy and its agents and employees shall not request or be granted permission to enter any room of a massage therapy clinic or school in which a client is receiving treatment from a licensee under this chapter.

(c) The Arkansas State Board of Massage Therapy may hold licensing examinations from time to time at a place or places as the Arkansas State Board of Massage Therapy may designate.

(d) (1) The Arkansas State Board of Massage Therapy may require each original applicant and each upgrade applicant for a license issued by the Arkansas State Board of Massage Therapy to apply to the Identification Bureau of the Department of Arkansas State Police for a state and federal criminal background check to be conducted by the Identification Bureau of the Arkansas State Police and the Federal Bureau of Investigation;

(2) The state and federal criminal background check shall conform to applicable federal standards and shall include the taking of fingerprints;

(3) The applicant shall sign a release of information to the Arkansas State Board of Massage Therapy and shall be responsible for the payment of any fees associated with the state and federal criminal background check;

(4) (A) Each applicant who has resided outside of Arkansas shall provide a state and federal criminal background check, including the taking of fingerprints, issued by the state or states in which the applicant resided.

(B) Results shall be sent directly to the Arkansas State Board of Massage Therapy from the agency performing the state and federal criminal background check.

(e) (1) For purposes of this section, an applicant is not eligible to receive or hold a license issued by the Arkansas State Board of Massage Therapy if the applicant has pleaded guilty or nolo contendere to or been found guilty of a felony or Class A misdemeanor or any offense involving fraud, theft, or dishonesty.

(2) A provision of this section may be waived by the Arkansas State Board of Massage Therapy if:

(A) The conviction is for a Class A misdemeanor and:

(i) The completion of the applicant's sentence and probation or completion of the applicant's sentence or probation of the offense is at least three (3) years from the date of the application; and

(ii) The applicant has no criminal convictions during the three-year period; or

(B) The conviction is for a felony of any classification and:

(i) The completion of the applicant's sentence and probation or the completion of the applicant's sentence or probation of the offense is at least five (5) years from the date of the application; and

(ii) The applicant has no criminal convictions during the five-year period.

(f) The Arkansas State Board of Massage Therapy may permit an applicant to be licensed regardless of having been convicted of an offense listed in this section, upon making a determination that the applicant does not pose a risk of harm to any person served by the Arkansas State Board of Massage Therapy.

(g) In making a determination under subsection (f) of this section, the Arkansas State Board of Massage Therapy may consider the following factors:

(1) The nature and severity of the crime;

(2) The consequences of the crime;

(3) The number and frequency of crimes;

(4) The relationship between the crime and the health, safety, and welfare of persons served by the agency, such as:

(A) The age and vulnerability of victims of the crime;

(B) The harm suffered by the victim; and

(C) The similarity between the victim and persons served by the Arkansas State Board of Massage Therapy;

(5) The time elapsed without a repeat of the same or similar event;

(6) Documentation of successful completion of training or rehabilitation pertinent to the incident; and

(7) Any other information that bears on the applicant's ability to care for others or other relevant information.

(h) If the Arkansas State Board of Massage Therapy waives the provisions of subsection (e) of this section, the Arkansas State Board of Massage Therapy shall submit the reasons for waiving this provision in writing, and the determination and reasons shall be made available to review.



§ 17-86-204 - Records.

(a) (1) The Executive Director of the Arkansas State Board of Massage Therapy shall maintain a record book and computer file in which will be entered the names and addresses of all persons to whom licenses have been granted under this chapter, the license number, and the dates of granting such licenses and renewals thereof, and other matters of record.

(2) The executive director will move to a separate book and file the records of all persons who have died, have let their licenses lapse for three (3) years, whose licenses have been suspended or revoked by the Arkansas State Board of Massage Therapy, or cancelled by the licensee.

(b) The record books and computer files so provided and maintained shall be deemed and considered a book of records and files of records, and they will be kept in a timely manner. A transcript of any record therein or a license number or date of granting such a license to a person charged with a violation of any of the provisions of this chapter shall be admitted as evidence in any of the courts of this state if certified under the hand of the executive director.

(c) The original books, records, and papers of the board shall be maintained at the offices of the board.

(d) Copies of records may be furnished to any person requesting them upon payment of such copying fee as the board may require and as Arkansas state laws and regulations permit. However, licensing exams shall be exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 17-86-205 - Disposition of funds.

(a) All moneys remitted to the Arkansas State Board of Massage Therapy under this chapter shall be accepted in the form of cashiers checks or money orders and made payable to the Arkansas State Board of Massage Therapy. The Executive Director of the Arkansas State Board of Massage Therapy shall deposit all such funds received in a timely manner in accordance with laws of the State of Arkansas and regulations of the Department of Finance and Administration.

(b) All salaries and expenses of the board shall be paid from funds created by the various fees charged by and remitted to the board under the provisions of this chapter.






Subchapter 3 - -- Registration

§ 17-86-301 - Registration required -- Exemptions.

(a) It shall be unlawful:

(1) (A) For any person who does not hold a valid license to use the following titles: massage therapist, massage practitioner, myotherapist, masso therapist, massage technologist, masseur, masseuse, therapy technologist, master massage therapist, massage therapy instructor, or any derivation of those titles or to advertise such titles; or

(B) For any person who does not hold the applicable license issued by the Arkansas State Board of Massage Therapy to engage professionally for payment, barter, donation, or exchange in the practice or instruction of massage therapy as defined in this chapter;

(2) For any person to operate or conduct any massage therapy clinic or massage therapy school which does not conform to the sanitary regulations contained in § 17-86-302, in state law, in local ordinances, or in those rules and regulations which may be adopted by the board;

(3) To employ any person to practice or instruct under this chapter who does not hold a valid license issued by the board;

(4) For any person to operate a massage therapy school or clinic without its first being registered under the provisions of this chapter as a licensed massage therapy school or registered clinic; or

(5) For the board or other individual or entity to incorporate privileges or certification requirements of any private organization, private professional association, or private accrediting agency within Arkansas massage laws or its rules and regulations. However, the board may adopt as its licensure exam an exam drafted and administered by a private organization, private professional association, or private accreditation agency.

(b) Exemptions:

(1) Persons authorized by the laws of this state to practice medicine, osteopathy, podiatry, or physical therapy, and licensed physicians' assistants, licensed nurses, licensed physical therapy assistants, licensed acupuncturists, licensed midwives, and chiropractors are exempt from this chapter in so far as massage therapy practices are offered or instructed within the scope and under the provisions of licensure;

(2) Persons authorized by the board to present and instruct board-approved school curriculum or continuing education programs, or both, may present and instruct such board-approved curriculum and programs for payment and in the presentation and instruction may utilize practices defined in, but without being licensed or registered under, the provisions of this chapter; and

(3) The practice of massage therapy that is incidental to a program of study by students enrolled in a licensed massage therapy school approved by the board, and under direct supervision of a licensee employed as an instructor at the school, is exempt from § 17-86-311(a)(10).

(c) (1) A licensee shall notify the board in writing of any change of name, address, phone number, or place of employment.

(2) If a name change is requested, a new license shall be issued in the new name at the next renewal date or immediately for a fee not to exceed twenty dollars ($20.00) for printing of a new license.

(3) Valid government-issued photo identification is required for each name change request.



§ 17-86-302 - Sanitary requirements.

(a) It shall be unlawful for any person or school to be licensed or any clinic to be operated under the provisions of this chapter unless the following requirements are met and practiced:

(1) A sink for hand washing with hot and cold running water and soap must be accessible;

(2) A restroom must be accessible;

(3) A towel or sheet that has been used by one (1) client may not be used on another person unless the towel or sheet has been relaundered;

(4) Anyone who has any infectious, contagious, or communicable disease which may be spread by airborne, droplet, contact, or indirect methods and who is in contact with the public must not practice until all risk of disease transmission is cleared. Any employee with such a disease must be immediately relieved from duty until all risk of disease transmission is cleared;

(5) A school or clinic must be equipped with a massage table or tables or a massage chair or chairs or equipped with such standard equipment dictated by the practice engaged in as defined in § 17-86-102; and

(6) A clinic or school must comply with all requirements of the Department of Health, city ordinances, and state laws.

(b) Failure to comply with any of the requirements as set forth by this section will be grounds for suspension or revocation of license.



§ 17-86-303 - Massage therapist.

(a) In order to be licensed as a massage therapist, the person seeking licensure shall:

(1) Furnish to the Arkansas State Board of Massage Therapy satisfactory proof that he or she is eighteen (18) years of age or older and of good moral character;

(2) Make oath that he or she has not been convicted of or found guilty of or entered a plea of guilty or nolo contendere to any offense that would constitute a felony or constitute the offense of prostitution, either in this state or the United States, and submit a signed authorization to investigate and have information released to the board;

(3) Present a high school diploma, graduate equivalency diploma, or college transcript and credentials issued by a board-accepted massage therapy school or a like institution with no fewer than five hundred (500) in-classroom hours of instruction;

(4) Furnish to the board satisfactory proof of passing an examination recognized and approved by the board;

(5) Present a negative test for tuberculosis. The tuberculosis test must be current at the time of licensure; and

(6) Pay the specified fees, which shall accompany a completed notarized application to the board.

(b) Fees are as follows:

(1) Application fee ......................$75.00

(2) Original license fee ......................80.00

(3) Biennial renewal ......................80.00

(4) Examination fee or reexamination fee ......................25.00

(5) Duplicate license fee ......................10.00

(6) Pocket card fee not to exceed ten dollars ......................10.00

(c) A person shall not practice massage therapy until his or her official license has been received from the board.

(d) A person who attempts to procure or does procure a license in violation of this section shall be subject to the penalties provided for in § 17-86-103.



§ 17-86-304 - Master massage therapist.

(a) Any person who holds a license as a massage therapist issued by the Arkansas State Board of Massage Therapy and who submits satisfactory evidence to the board that he or she has completed and meets the requirements stated in § 17-86-102(3) is entitled to be upgraded to master massage therapist.

(b) Each application for upgrade to master massage therapist shall be considered a new application for purposes of criminal background checks.

(c) Fees are as follows:

(1) Application fee ......................$75.00

(2) Original license fee ......................80.00

(3) Biennial renewal fee ......................80.00

(4) Duplicate license fee ......................10.00

(5) Pocket card fee not to exceed ten dollars ......................10.00



§ 17-86-305 - Massage therapy instructor.

(a) Any person who holds a license as a master massage therapist issued by the Arkansas State Board of Massage Therapy and who submits satisfactory evidence to the board that he or she has successfully completed and meets the requirements stated in § 17-86-102(8) shall be entitled to be upgraded to massage therapy instructor.

(b) Each application for upgrade to massage therapy instructor is considered a new application for purposes of criminal background checks.

(c) Fees are as follows:

(1) Application fee ......................$75.00

(2) Original license fee ......................80.00

(3) Biennial renewal fee ......................80.00

(4) Duplicate license fee ......................10.00

(5) Pocket card fee not to exceed ten dollars ......................10.00



§ 17-86-306 - Massage therapy school.

(a) A person shall not establish, operate, or maintain a massage therapy school without first having obtained a certificate of massage therapy school licensure issued by the Arkansas State Board of Massage Therapy.

(b) A massage therapy school shall not be approved by the board or granted a certificate of licensure until the appropriate application and inspection forms as prescribed by the board have been completed and approved and the licensure fee has been paid.

(c) (1) Inspection of the school premises will be made by a board member and required forms completed and returned to the Executive Director of the Arkansas State Board of Massage Therapy with approval or recommendations.

(2) Should the school facilities not pass the first inspection and, after recommendations, failures are corrected, a second inspection will be made within thirty (30) days to determine the school's eligibility.

(d) (1) Schools shall require a physical examination by a medical doctor that the student poses no health risk to give and receive massage and a tuberculosis test verifying that the licensee is free from contagious tuberculosis.

(2) The school shall be required to maintain proof of the examination and the tuberculosis test and furnish additional information and documents as may be required by the board or its appointee during the inspection.

(e) The board may certify the school and provide for licensure thereof if the school follows a curriculum approved by the board consisting of not fewer than five hundred (500) hours of in-classroom instruction over a term of not fewer than four (4) months consisting of the following subjects:

(1) One hundred seventy-five (175) hours of anatomy, physiology, pathology, and contraindications to massage therapy;

(2) Two hundred twenty-five (225) hours of technique;

(3) Twenty-five (25) hours of hydrotherapy, electrotherapy, and heliotherapy;

(4) Twenty-five (25) hours of hygiene and infection control;

(5) Twenty-five (25) hours of massage therapy law, business management, and professional ethics; and

(6) Twenty-five (25) hours of related subjects as approved by the board.

(f) (1) The fee for establishing a school shall not exceed one thousand dollars ($1,000).

(2) The initial inspection fee for each school shall not exceed one hundred dollars ($100).

(3) The annual renewal and inspection fee for each school shall not exceed one hundred dollars ($100).

(g) The curriculum established in subsection (e) of this section shall be followed for all massage therapy programs.



§ 17-86-307 - Massage therapy clinic.

(a) No person may establish, maintain, or operate a massage therapy clinic until the address and telephone number of the office or clinic has been supplied in writing to the Arkansas State Board of Massage Therapy.

(b) In the event a massage therapy clinic moves to a new location or changes its phone number, the new address or phone number, or both, will be immediately submitted to the board in writing prior to operating the clinic at the new address.



§ 17-86-308 - Reciprocity.

(a) The Arkansas State Board of Massage Therapy may enter into reciprocal relations with other states and territories whose licensure requirements are substantially the same as those provided in this chapter.

(b) (1) An out-of-state applicant holding a current massage therapy license issued by another state and after receiving an Arkansas massage therapy license may apply for an upgrade to master massage therapist or massage therapy instructor by providing appropriate continuing education credits and experience gained before Arkansas licensure for board approval.

(2) An upgrade request shall be made by submitting a complete application package and paying the fees required by this chapter.



§ 17-86-309 - Renewals -- Inactive list -- Continuing education.

(a) (1) Each license for licensees is valid for a period of two (2) years and expires on the birthdate of the licensee in the biennial renewal year, whereupon a renewal license may be issued upon submission of completed license renewal application with payment of the fee or fees prescribed for class of certification.

(2) Each license for a massage therapy school is valid for a period of one (1) year and expires on June 30 of each year, whereupon a renewal license may be issued upon submission of a completed license renewal application with payment of the fee or fees prescribed for class of certification.

(3) Every license for licensees, both active and inactive, shall expire on the birthdate of the licensee in the biennial renewal year.

(4) Each renewal for licensees shall be accompanied by proof of no fewer than eighteen (18) hours of continuing education that have been approved by the Arkansas State Board of Massage Therapy.

(b) A renewal application for a licensee is due on or before the first day of the month preceding the month of the birthdate of the licensee in the biennial renewal year.

(c) A renewal application for a licensee postmarked after the first day of the month preceding the month of the birthdate of the licensee of the biennial renewal year shall be levied a late penalty fee not to exceed twenty-five dollars ($25.00).

(d) (1) An application for renewal postmarked after the birthdate of the licensee in the biennial renewal year will be treated as an application to renew an expired license.

(2) (A) A license is expired if the application is postmarked after the birthdate of the licensee in the biennial renewal year.

(B) Before the board issues a new license to an applicant whose license has expired under subdivision (d)(2)(A) of this section, the applicant shall:

(i) Submit a new application that requires the applicant to meet current requirements; and

(ii) Successfully complete an examination recognized by the board.

(e) The board shall issue a license effective as of the date of receipt of the late application and all renewal fees, penalties, and required documentation.

(f) (1) Any individual licensee who is not currently in practice and who wishes to place his or her license on the inactive list may remain on this list for a period not to exceed four (4) years without reexamination.

(2) After the time allowed under subdivision (f)(1) of this section, all inactive licensees shall meet current requirements for licensure and must successfully complete an examination recognized by the board before resuming the active practice of massage therapy.

(g) Any individual licensee who has been placed on the inactive list for fewer than four (4) years and who wishes to reactivate his or her license shall follow the procedures for license renewal as provided for in this section, present satisfactory evidence of completion of continuing education hours as required by subsection (a) of this section for the inactive period, and pay all appropriate fees before resuming the active practice of massage therapy.

(h) The fee for placement on the inactive list shall not exceed eighty dollars ($80.00) per biennium.

(i) (1) A licensee whose massage therapy school license renewal is postmarked after April 30 of each year shall pay a late fee not to exceed five hundred dollars ($500).

(2) A massage therapy school license renewal postmarked after June 30 of each year automatically expires.

(3) A licensee whose massage therapy school license has expired shall submit a new application to the board with current requirements and fees.

(j) (1) Each application for continuing education programs shall be accompanied by an application fee not to exceed forty dollars ($40.00).

(2) (A) A licensee residing out of state and holding a valid Arkansas massage therapy license may request board approval of appropriate continuing education courses otherwise not approved by the board.

(B) Courses shall meet similar standards as courses approved by the board.

(C) Proof of residency shall accompany the request.



§ 17-86-310 - Display of license.

(a) An official license shall be conspicuously and publicly displayed in the place where the holder engages in the practice of massage therapy or instruction of massage therapy. A massage therapy school license shall be conspicuously displayed in the massage therapy school.

(b) It is unlawful to tamper with or reduce in size an original massage therapy license issued by the Arkansas State Board of Massage Therapy.

(c) Each license shall provide the correct address of the board.



§ 17-86-311 - Disciplinary actions and penalties.

(a) The Arkansas State Board of Massage Therapy may deny, suspend, or revoke a license upon any one (1) of the following grounds:

(1) Conviction of or finding of guilt or entry of a plea of guilty or nolo contendere to a felony, Class A misdemeanor, or prostitution;

(2) Malpractice or gross incompetency;

(3) The use in advertisements of untruthful or improbable statements or flamboyant, exaggerated, or extravagant claims concerning the licensee's professional excellence or abilities;

(4) Habitual drunkenness or habitual use of any illegal drugs;

(5) Serving or having a permit to serve alcoholic beverages at the clinic or school;

(6) Engaging in moral turpitude or immoral or unprofessional conduct;

(7) Failure to comply with any valid regulation or order of the board;

(8) Invasion of the field of practice of any profession for which a license is required, the diagnosis of ailments, diseases, or injuries of human beings, the performance of osseous adjustments, prescription of medications, or other breaches of the scope of practice of massage therapy;

(9) Failure of any licensee to comply with the provisions of this chapter; or

(10) Failure to have licensed personnel to perform massage therapy techniques in his or her clinic or school.

(b) (1) The board shall establish by rule the penalty system to be imposed under this section.

(2) Whenever the board finds that the holder of a license, certificate of registration, or other permit issued by the board is guilty of a violation of the rules of the board or the laws of the state pertaining to any occupation, profession, or business licensed or regulated by the board, the board may impose a penalty on the licensee or permit holder in lieu of suspension or revocation of license, certificate of registration, or other permit.

(3) (A) Upon imposition of a penalty in lieu of suspension or revocation of license, certificate of registration, or other permit, the board may require that the licensee or permit holder pay a penalty to the board.

(B) The license, certificate of registration, or permit shall be suspended until the penalty is paid.

(4) (A) The penalty may be imposed in lieu of revocation or suspension of a license, certificate, or other permit only if the board formally finds that the public health, safety, welfare, and morals would not be impaired and that the payment of the penalty will achieve the desired disciplinary results.

(B) The minimum penalty imposed by the board in lieu of revocation or suspension of a license, certificate, or other permit shall be twenty-five dollars ($25.00) and the maximum penalty one thousand dollars ($1,000) per infraction.

(C) The authority of the board to impose penalties under this section is not affected by any other civil or criminal proceeding concerning the same violation.

(D) A person penalized by the board under this chapter may appeal any order of the board in the manner currently provided by law.

(E) In addition to any other sanctions authorized by this chapter, the board may impose a civil penalty as provided in this subsection against any unlicensed person, firm, or corporation practicing or offering to practice any actions requiring licensure under this chapter.

(c) (1) The board shall revoke the license of a person who engages in the practice of massage of the anus or the genital area of another person.

(2) The board shall revoke the license of a person who engages in the practice of massage of the breasts unless the massage therapist:

(i) Engages in the practice of massage of the breasts for therapeutic and medical purposes including without limitation the reduction of scar tissue following a surgery on the breast, release of myofascial binding, or improving lymphatic flow; and

(ii) Has received at least forty-eight (48) hours of continuing education credits in lymphatic massage, myofascial massage, or oncology massage.

(3) A revocation of a license under subdivisions (c)(1) and (2) of this section shall be for a period of three (3) years.

(d) (1) Charges may be brought by any person, or the board on its own motion may direct the Executive Director of the Arkansas State Board of Massage Therapy to prefer charges.

(2) Any accusation of any of the offenses enumerated in this section may be filed with the executive director. The accusations shall be in writing, signed by the accuser, and verified under oath.

(e) In denying, suspending, or revoking any license, the board shall afford any party review as provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and as otherwise provided by the rules and regulations of the board.



§ 17-86-312 - Fees.

All registration fees and other fees due the Arkansas State Board of Massage Therapy shall be paid in accordance with the provisions of this chapter and all other laws and regulations of this state.



§ 17-86-313 - Grandfather clause -- Ability to upgrade status.

(a) (1) In the event the qualifications for a specific license are increased or changed, a person holding a particular license from the Arkansas State Board of Massage Therapy may continue to hold that license or may upgrade from massage therapist to master massage therapist or from master massage therapist to massage therapy instructor, without meeting current requirements for the particular license the person held at the time of the increase or change.

(2) It is the express intent of the legislature that in the event the qualifications for a specific license are increased or changed, that those persons who hold the license or licenses will be able to hold that specific license or upgrade licensure status without completing current requirements for the license held at the time of the increase or change.









Chapter 87 - Nurses

Subchapter 1 - -- General Provisions

§ 17-87-101 - License required -- Purpose.

(a) In order to safeguard life and health, any person practicing or offering to practice nursing for compensation shall be required to submit evidence that he or she is qualified to so practice and shall be licensed as provided in this chapter:

(1) Professional nursing;

(2) Advanced practice nursing;

(3) Registered practitioner nursing;

(4) Practical nursing; or

(5) Psychiatric technician nursing.

(b) It shall be unlawful for any person not licensed by the board:

(1) To practice or offer to practice professional nursing, advanced practice nursing, registered practitioner nursing, practical nursing, or psychiatric technician nursing; or

(2) To use any sign, card, or device to indicate that the person is a professional registered nurse, an advanced practice nurse, a registered nurse practitioner, a licensed practical nurse, or a licensed psychiatric technician nurse.



§ 17-87-102 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas State Board of Nursing;

(2) "Collaborative practice agreement" means a written plan that identifies a physician who agrees to collaborate with an advanced practice nurse in the joint management of the health care of the advanced practice nurse's patients, and outlines procedures for consultation with or referral to the collaborating physician or other health care professionals as indicated by a patient's health care needs;

(3) "Consulting physician" means a physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., with obstetrical privileges in a hospital, who has agreed to practice in consultation with a certified nurse midwife;

(4) (A) "Practice of advanced practice nursing" means the delivery of health care services for compensation by professional nurses who have gained additional knowledge and skills through successful completion of an organized program of nursing education that certifies nurses for advanced practice roles as advanced nurse practitioners, certified nurse anesthetists, certified nurse midwives, and clinical nurse specialists.

(B) (i) "Practice of advanced nurse practitioner nursing" means the performance for compensation of nursing skills by a registered nurse who, as demonstrated by national certification, has advanced knowledge and practice skills in the delivery of nursing services.

(ii) "Practice of certified registered nurse anesthesia" means the performance for compensation of advanced nursing skills relevant to the administration of anesthetics under the supervision of, but not necessarily in the presence of, a licensed physician, licensed dentist, or other person lawfully entitled to order anesthesia. A certified registered nurse anesthetist may order nurses, within their scope of practice, to administer drugs preoperatively and postoperatively in connection with an anesthetic or other operative or invasive procedure, or both, that will be or has been provided.

(iii) "Practice of clinical nurse specialist nursing" means the performance for compensation of nursing skills by a registered nurse who, through study and supervised practice at the graduate level and as evidenced by national certification, has advanced knowledge and practice skills in a specialized area of nursing practice;

(iv) "Practice of nurse midwifery" means the performance for compensation of nursing skills relevant to the management of women's health care, focusing on pregnancy, childbirth, the postpartum period, care of the newborn, family planning, and gynecological needs of women, within a health care system that provides for consultation, collaborative management, or referral as indicated by the health status of the client;

(5) "Practice of practical nursing" means the performance for compensation of acts involving the care of the ill, injured, or infirm or the delegation of certain nursing practices to other personnel as set forth in regulations established by the board under the direction of a registered professional nurse, an advanced practice nurse, a licensed physician, or a licensed dentist, which acts do not require the substantial specialized skill, judgment, and knowledge required in professional nursing;

(6) "Practice of professional nursing" means the performance for compensation of any acts involving:

(A) The observation, care, and counsel of the ill, injured, or infirm;

(B) The maintenance of health or prevention of illness of others;

(C) The supervision and teaching of other personnel;

(D) The delegation of certain nursing practices to other personnel as set forth in regulations established by the board; or

(E) The administration of medications and treatments as prescribed by practitioners authorized to prescribe and treat in accordance with state law when such acts require substantial specialized judgment and skill based on knowledge and application of the principles of biological, physical, and social sciences;

(7) "Practice of psychiatric technician nursing" means the performance for compensation of acts involving the care of the physically and mentally ill, retarded, injured, or infirm or the delegation of certain nursing practices to other personnel as set forth in regulations established by the board, and the carrying out of medical orders under the direction of a registered professional nurse, an advanced practice nurse, a licensed physician, or a licensed dentist, when such activities do not require the substantial specialized skill, judgment, and knowledge required in professional nursing; and

(8) (A) "Practice of registered nurse practitioner nursing" means the delivery of health care services for compensation in collaboration with and under the direction of a licensed physician or under the direction of protocols developed with a licensed physician.

(B) Registered nurse practitioners shall be authorized to engage in activities as recognized by the nursing profession and as authorized by the board.

(C) Nothing in this subdivision (8) is to be deemed to limit a registered nurse practitioner from engaging in those activities which normally constitute the practice of nursing, or those which may be performed by persons without the necessity of the license to practice medicine.



§ 17-87-103 - Exceptions.

This chapter does not prohibit:

(1) The furnishing of nursing assistance in an emergency;

(2) The practice of nursing that is incidental to their program of study by students enrolled in nursing education programs approved by the Arkansas State Board of Nursing;

(3) The practice of any legally qualified nurse of another state who is employed by the United States Government or any bureau, division, or agency while in the discharge of his or her official duties in installations where jurisdiction has been ceded by the State of Arkansas;

(4) The practice of any legally qualified and licensed nurse of another state, territory, or foreign country whose responsibilities include transporting patients into, out of, or through this state while actively engaged in patient transport that does not exceed forty-eight (48) hours in this state;

(5) Nursing or care of the sick when done in connection with the practice of the religious tenets of any church by its adherents;

(6) The care of the sick when done in accordance with the practice of religious principles or tenets of any well-recognized church or denomination that relies upon prayer or spiritual means of healing;

(7) The administration of anesthetics under the supervision of, but not necessarily in the presence of, a licensed physician, dentist, or other person lawfully entitled to order anesthesia by a graduate nurse anesthetist awaiting certification results while holding a temporary permit;

(8) The administration of anesthetics under the supervision of, but not necessarily in the presence of, a licensed physician, dentist, or other person lawfully entitled to order anesthesia by a registered nurse who is enrolled as a bona fide student pursuing a course in a nurse anesthesia school that is approved by a nationally recognized accrediting body and whose graduates are acceptable for certification by a nationally recognized certifying body, provided the giving or administering of the anesthetics is confined to the educational requirements of the course and under the direct supervision of a qualified instructor;

(9) Hospital-employed professional paramedics from administering medication for diagnostic procedures under the direction of a physician;

(10) The prescription and administration of drugs, medicines, or therapeutic devices in the presence of and under the supervision of an advanced practice nurse holding a certificate of prescriptive authority, a licensed physician, or licensed dentist by a registered nurse who is enrolled as a student in an advanced pharmacology course, provided the prescription or administration of drugs or medicines, or both, is confined to the educational requirements of the course and under the direct supervision of a qualified instructor;

(11) (A) The administration of glucagon to a student who is suffering from type 1 diabetes by trained volunteer school personnel designated as care providers in a plan developed under Section 504 of the Rehabilitation Act of 1973, as it existed on July 1, 2011, who have been trained by a licensed nurse employed by a school district or other health-care professional to administer glucagon to a child with type 1 diabetes in an emergency situation.

(B) (i) A licensed nurse employed by a school district or other health-care professional shall annually train volunteer school personnel designated as care providers in a plan developed under Section 504 of the Rehabilitation Act of 1973, as it existed on July 1, 2011, to administer glucagon to a student with type 1 diabetes.

(ii) The parent or guardian of a student with type 1 diabetes shall sign an authorization to allow the administration of glucagon to the student by volunteer school personnel designated as care providers.

(iii) The school district shall maintain a copy of the plan developed under Section 504 of the Rehabilitation Act of 1973, as it existed on July 1, 2011, a list of volunteer school personnel who are designated as care providers and trained to administer glucagon, and a copy of the parent's or guardian's signed authorization.

(C) A school district, school district employee, or an agent of a school district, including a health-care professional who trained volunteer school personnel designated as care providers, shall not be liable for any damages resulting from his or her actions or inactions under this section.

(D) The Arkansas State Board of Nursing and the State Board of Education shall promulgate rules necessary to administer this subdivision (11); or

(12) (A) Health maintenance activities by a designated care aide for a:

(i) Competent adult at the direction of the adult; or

(ii) Minor child or incompetent adult at the direction of a caretaker.

(B) As used in this section:

(i) "Caretaker" means a person who is:

(a) Directly and personally involved in providing care for a minor child or incompetent adult; and

(b) The parent, foster parent, family member, friend, or legal guardian of the minor child or incompetent adult receiving care under subdivision (12)(B)(i)(a) of this section;

(ii) "Competent adult" means an individual who:

(a) Is eighteen (18) years of age or older; and

(b) Has the capability and capacity to make an informed decision; and

(iii) "Health maintenance activities" means activities that:

(a) Enable a minor child or adult to live in his or her home; and

(b) Are beyond activities of daily living that:

(1) The minor child or adult is unable to perform for himself or herself; and

(2) The attending physician, advanced practice nurse, or registered nurse determines can be safely performed in the minor child's or adult's home by a designated care aide under the direction of a competent adult or caretaker.

(C) As used in this section, "home" does not include:

(i) A nursing home;

(ii) An assisted living facility;

(iii) A residential care facility;

(iv) An intermediate care facility; or

(v) A hospice care facility.

(D) The board, with the input of the Home Health Care Service Agency Advisory Council, the Arkansas Health Care Association, and the Arkansas Residential Assisted Living Association, shall promulgate rules specifying which health maintenance activities are not exempted under this subdivision (12) and the minimal qualifications required of the designated care aide.



§ 17-87-104 - Penalty.

(a) (1) It shall be a misdemeanor for any person to:

(A) Sell or fraudulently obtain or furnish any nursing diploma, license, renewal, or record, or aid or abet therein;

(B) Practice nursing as defined by this chapter under cover of any diploma, license, or record illegally or fraudulently obtained or signed or issued unlawfully or under fraudulent representation;

(C) Practice professional nursing, advanced practice nursing, registered nurse practitioner nursing, practical nursing, or psychiatric technician nursing as defined by this chapter unless licensed by the Arkansas State Board of Nursing to do so;

(D) Use in connection with his or her name any of the following titles, names, or initials, if the user is not properly licensed under this chapter:

(i) Nurse;

(ii) Registered nurse or R.N.;

(iii) Advanced practice nurse or A.P.N., or any of the following:

(a) Advanced registered nurse practitioner, A.R.N.P., or A.N.P.;

(b) Nurse anesthetist, certified nurse anesthetist, certified registered nurse anesthetist, or C.R.N.A.;

(c) Nurse midwife, certified nurse midwife, licensed nurse midwife, C.N.M., or L.N.M.; or

(d) Clinical nurse specialist or C.N.S.;

(iv) Registered nurse practitioner, N.P., or R.N.P.;

(v) Licensed practical nurse, practical nurse, or L.P.N.;

(vi) Licensed psychiatric technician nurse, psychiatric technician nurse, L.P.T.N., or P.T.N.; or

(vii) Any other name, title, or initials that would cause a reasonable person to believe the user is licensed under this chapter;

(E) Practice professional nursing, advanced practice nursing, registered nurse practitioner nursing, practical nursing, or psychiatric technician nursing during the time his or her license shall be suspended;

(F) Conduct a nursing education program for the preparation of professional nurses, advanced practice nurses, nurse practitioners, practical nurses, or psychiatric technician nurses unless the program has been approved by the board;

(G) Prescribe any drug or medicine as authorized by this chapter unless certified by the board as having prescriptive authority, except that a certified registered nurse anesthetist shall not be required to have prescriptive authority to provide anesthesia care, including the administration of drugs or medicines necessary for the care; or

(H) Otherwise violate any provisions of this chapter.

(2) Such misdemeanor shall be punishable by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500). Each subsequent offense shall be punishable by fine or by imprisonment of not more than thirty (30) days, or by both fine and imprisonment.

(b) (1) After providing notice and a hearing, the board may levy civil penalties in an amount not to exceed one thousand dollars ($1,000) for each violation against those individuals or entities found to be in violation of this chapter or regulations promulgated thereunder.

(2) Each day of violation shall be a separate offense.

(3) These penalties shall be in addition to other penalties which may be imposed by the board pursuant to this chapter.

(4) Unless the penalty assessed under this subsection is paid within fifteen (15) calendar days following the date for an appeal from the order, the board shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of penalty not paid.



§ 17-87-105 - Injunction.

(a) The Pulaski County Circuit Court is vested with jurisdiction and power to enjoin the unlawful practice of nursing in any county of the State of Arkansas in a proceeding by the Arkansas State Board of Nursing or by any member thereof or by any citizen in this state.

(b) The issuance of any injunction shall not relieve a person from criminal prosecution for violation of the provisions of this chapter. The remedy of injunction is to be in addition to liability for criminal prosecution.



§ 17-87-106 - Construction of chapter.

Nothing in this chapter relating to the practice of advanced practice nursing shall be construed to limit or alter the scope of practice of any registered nurse practitioner or any other licensed nurse.






Subchapter 2 - -- Arkansas State Board of Nursing

§ 17-87-201 - Creation -- Members.

(a) There is created the Arkansas State Board of Nursing, to be composed of thirteen (13) members to be appointed by the Governor for terms of four (4) years, subject to confirmation by the Senate.

(b) (1) Six (6) members shall be registered nurses whose highest level of educational preparation shall be as follows:

(A) Two (2) diploma-school graduates;

(B) Two (2) associate degree graduates; and

(C) Two (2) baccalaureate degree or postbaccalaureate degree graduates.

(2) Each registered nurse member of the board shall have the following qualifications:

(A) Be an Arkansas resident;

(B) Have at least five (5) years of successful experience as a registered nurse in nursing practice, administration, or teaching;

(C) Be licensed in Arkansas as a registered nurse; and

(D) Have been employed as a registered nurse for at least three (3) years immediately preceding appointment, two (2) of which shall have been in Arkansas.

(c) (1) One (1) member shall be a licensed advanced practice nurse.

(2) The licensed advanced practice nurse board member shall have the following qualifications:

(A) Be an Arkansas resident;

(B) Have at least five (5) years of experience as an advanced practice nurse;

(C) Be licensed in Arkansas as an advanced practice nurse;

(D) Have been actively engaged in nursing for at least three (3) years immediately preceding appointment, two (2) of which shall have been in Arkansas; and

(E) Have a certificate granting prescriptive authority.

(d) (1) Four (4) members shall be licensed practical nurses or licensed psychiatric technician nurses.

(2) Each licensed practical nurse board member or licensed psychiatric technician nurse board member shall have the following qualifications:

(A) Be an Arkansas resident;

(B) Have at least five (5) years of successful experience as a practical nurse or psychiatric technician nurse or as a teacher in an educational program to prepare practitioners of nursing;

(C) Be licensed in Arkansas as a licensed practical nurse or licensed psychiatric technician nurse; and

(D) Have been employed as a licensed practical nurse or as a licensed psychiatric technician nurse for at least three (3) years immediately preceding appointment, two (2) of which shall have been in Arkansas.

(e) One (1) member shall be a lay person representing consumers of health care services.

(f) One (1) member of the board shall not be actively engaged in or retired from the profession of nursing, shall be sixty (60) years of age or older, and shall be the representative of the elderly. This member shall be appointed from the state at large, subject to confirmation by the Senate, and shall be a full voting member but shall not participate in the grading of examinations.

(g) The consumer representative and the representative of the elderly positions may not be filled by the same person.

(h) No member shall be appointed to more than two (2) consecutive terms.

(i) Board members may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(j) The terms of all registered nurse members and advanced practice nurse members shall be four (4) years.



§ 17-87-202 - Organization and proceedings.

(a) (1) It shall be the duty of the Arkansas State Board of Nursing to meet regularly at least one (1) time every six (6) months for the purpose of conducting its business.

(2) Special meetings of the board may be called at any time at the pleasure of the President of the Arkansas State Board of Nursing or by the Secretary of the Arkansas State Board of Nursing on the request of any three (3) members of the board.

(3) A majority of the members shall constitute a quorum at any meeting of the board.

(4) The board shall determine by its own rules the time and manner of giving notice of meetings to its members.

(5) The giving of an examination for licensure shall not be considered as a meeting of the board.

(b) The secretary shall keep a record of the minutes of the meetings of the board, together with a record of the action of the board thereon. The records shall at all reasonable times be open for public inspection.

(c) The board shall maintain an office for the administration of its business. The board shall annually elect a president, vice president, secretary, and treasurer from among its members. The president shall be a registered nurse.

(d) The executive director shall be a registered nurse and meet the qualifications required by the board.



§ 17-87-203 - Powers and duties.

The Arkansas State Board of Nursing shall have the following powers and responsibilities:

(1) (A) Promulgate whatever regulations it deems necessary for the implementation of this chapter.

(B) No regulation promulgated hereafter by the board shall be effective until reviewed by the Legislative Council and the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof;

(2) Cause the prosecution of persons violating this chapter;

(3) Keep a record of all its proceedings;

(4) Make an annual report to the Governor;

(5) Employ personnel necessary for carrying out its functions;

(6) Study, review, develop, and recommend role levels of technical classes of nursing service and practice to state and federal health agencies and to public and private administrative bodies;

(7) Fix the time for holding its regular meetings;

(8) Prescribe minimum standards and approve curricula for educational programs preparing persons for licensure as registered nurses, advanced practice nurses, registered nurse practitioner nurses, licensed practical nurses, and licensed psychiatric technician nurses;

(9) Prescribe minimum standards and approve curricula for educational programs preparing persons for certification as medication assistive persons;

(10) Provide for surveys of such programs at such times as it deems necessary or at the request of the schools;

(11) Approve programs that meet the requirements of this chapter;

(12) Deny or withdraw approval from educational programs for failure to meet prescribed standards;

(13) Examine, certify, and renew the certification of qualified applicants for medication assistive persons;

(14) Examine, license, and renew the licenses of qualified applicants for professional nursing, practical nursing, and psychiatric technician nursing;

(15) License and renew the licenses of qualified applicants for registered nurse practitioner nursing and advanced practice nursing;

(16) Grant certificates of prescriptive authority to qualified advanced practice nurses;

(17) Convene an advisory committee as provided for in this chapter to assist with oversight of prescriptive authority;

(18) Convene an advisory committee as provided for in this chapter to assist with oversight of medication assistive persons;

(19) Establish the maximum number of medication assistive persons who may be supervised by a nurse; and

(20) Conduct disciplinary proceedings as provided for in this chapter.



§ 17-87-204 - Deposit of funds.

All funds received by the Arkansas State Board of Nursing shall be deposited into the State Treasury to the credit of the board.



§ 17-87-205 - Prescriptive Authority Advisory Committee.

(a) (1) The Prescriptive Authority Advisory Committee is created as an advisory committee to the Arkansas State Board of Nursing.

(2) The committee shall assist the board in implementing the provisions of this chapter regarding prescriptive authority.

(b) The board shall appoint five (5) members, to be approved by the Governor, who have the following qualifications:

(1) Three (3) members shall be advanced practice nurses holding certificates of prescriptive authority;

(2) One (1) member shall be a licensed physician who has been involved in a collaborative practice with a registered nurse practitioner for at least five (5) years; and

(3) One (1) member shall be a licensed pharmacist who has been in practice for at least five (5) years.

(c) Members shall serve three-year terms.

(d) The board may remove any committee member, after notice and hearing, for incapacity, incompetence, neglect of duty, or malfeasance in office.

(e) The members shall serve without compensation, but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 17-87-206 - Subpoenas and subpoenas duces tecum.

(a) The Arkansas State Board of Nursing shall have the power to issue subpoenas and subpoenas duces tecum in connection with both its investigations and hearings.

(b) A subpoena duces tecum may require any book, writing, document, or other paper or thing which is germane to an investigation or hearing conducted by the board to be transmitted to the board.

(c) (1) Service of a subpoena shall be as provided by law for the service of subpoenas in civil cases in the circuit courts of this state, and the fees and mileage of officers serving the subpoenas and of witnesses appearing in answer to the subpoenas shall be the same as provided by law for proceedings in civil cases in the circuit courts of this state.

(2) (A) The board shall issue a subpoena or subpoena duces tecum upon the request of any party to a hearing before the board.

(B) The fees and mileage of the officers serving the subpoena and of the witness shall be paid by the party at whose request a witness is subpoenaed.

(d) (1) In the event a person shall have been served with a subpoena or subpoena duces tecum as provided in this section and fails to comply therewith, the board may apply to the circuit court of the county in which the board is conducting its investigation or hearing for an order causing the arrest of the person and directing that the person be brought before the court.

(2) The court shall have the power to punish the disobedient person for contempt as provided by law in the trial of civil cases in the circuit courts of this state.



§ 17-87-207 - Continuing education.

(a) (1) The Arkansas State Board of Nursing shall adopt rules setting minimum standards for continuing education to ensure that all licensed nurses remain informed about those technical and professional subjects which the board deems appropriate to nursing practice.

(2) The board shall not require more than twenty (20) hours of continuing education per year.

(b) The board shall make every effort to ensure that the continuing education programs are offered either within the nurse's workplace or at another place convenient to the nurse, whether through live presentation or distance learning.

(c) (1) The board shall adopt rules to prescribe the methods by which the minimum standards for continuing education may be satisfied.

(2) The failure of any licensed nurse to satisfy the minimum standards for continuing education shall be grounds for disciplinary action or nonrenewal of the nurse's license, or both.






Subchapter 3 - -- Licensing

§ 17-87-301 - Registered nurses.

(a) Qualifications. Before taking the examination or before the issuance of a license by endorsement, an applicant for a license to practice professional nursing shall submit to the Arkansas State Board of Nursing written evidence, verified by oath, that the applicant:

(1) Is of good moral character;

(2) Has completed an approved high school course of study or the equivalent thereof as determined by the appropriate educational agency; and

(3) Has completed the required approved professional nursing education program.

(b) Issuance of License. A license to practice as a registered nurse may be issued:

(1) By Examination. The applicant shall be required to pass an examination in such subjects as the board may determine. Upon successfully passing the examination, the board shall issue to the applicant a license to practice professional nursing as a registered nurse;

(2) By Endorsement. The board may issue a license to practice professional nursing as a registered nurse by endorsement to an applicant who has been duly licensed as a registered nurse under the laws of another state, territory, or foreign country if, in the opinion of the board, the applicant meets the qualifications required of registered nurses in this state at the time of graduation and if the board so recommends.

(c) Nurses Registered Prior to March 29, 1971. Any person holding a license or certificate of registration to practice nursing as a registered nurse issued by the board which was valid on March 29, 1971, shall be deemed to be licensed as a registered nurse under the provisions of this chapter.

(d) Title and Abbreviation. Any person who holds a license to practice professional nursing in this state shall have the right to use the title "registered nurse" and the abbreviation "R.N.".



§ 17-87-302 - Advanced practice nurses.

(a) Qualifications. In order to be licensed as an advanced practice nurse, an applicant must show evidence of education approved by the Arkansas State Board of Nursing, and national certification approved by the board under one (1) of the following:

(1) Advanced Registered Nurse Practitioner. In order to qualify as an advanced registered nurse practitioner, an applicant must be currently certified as a nurse practitioner by a nationally recognized certifying body;

(2) Certified Registered Nurse Anesthetist. To qualify as a certified registered nurse anesthetist, an applicant must:

(A) Have earned a diploma or certificate evidencing satisfactory completion, beyond generic nursing preparation, of a formal educational program that meets the standards of the Council on Accreditation of Nurse Anesthesia Educational Programs or another nationally recognized accrediting body and that has as its objective the preparation of nurses to perform as nurse anesthetists; and

(B) Hold current certification from the Council on Certification of Nurse Anesthetists, the Council on Recertification of Nurse Anesthetists, or other nationally recognized certifying body;

(3) Certified Nurse Midwife. To qualify as a certified nurse midwife, an applicant must:

(A) Hold current certification as a nurse midwife from the American College of Nurse Midwives or other nationally recognized certifying body; and

(B) Have an agreement with a consulting physician if providing intrapartum care;

(4) Clinical Nurse Specialist. In order to qualify as a clinical nurse specialist, an applicant must hold a master's degree evidencing successful completion of a graduate program in nursing, which shall include supervised clinical practice and classroom instruction in a nursing specialty, and must be nationally certified in a specialty role as a clinical nurse specialist.

(b) Issuance of License. A license to practice as an advanced practice nurse may be issued:

(1) By Application. Any person holding a license to practice as a registered nurse and meeting the educational qualifications and certification requirements to be licensed as an advanced practice nurse, upon application and payment of necessary fees to the board, may be licensed as an advanced practice nurse; and

(2) By Endorsement. The board may issue a license to practice advanced practice nursing by endorsement to any applicant who has been licensed as an advanced practice nurse or to a person entitled to perform similar services under a different title under the laws of another state, territory, or foreign country if, in the opinion of the board, the applicant meets the requirements for advanced practice nurses in this state.

(c) Title and Abbreviation. Any person who holds a license to practice as an advanced practice nurse shall have the right to use the title of "advanced practice nurse" and the abbreviation "A.P.N.".



§ 17-87-303 - Registered nurse practitioners.

(a) (1) Any person holding a license to practice as a registered nurse and possessing the educational qualifications required under subsection (b) of this section to be licensed as a registered nurse practitioner, upon application and payment of necessary fees to the Arkansas State Board of Nursing, may be licensed as a registered nurse practitioner and have the right to use the title of "registered nurse practitioner" and the abbreviation "R.N.P.".

(2) No other person shall assume such a title or use such an abbreviation or any other words, letters, signs, or devices to indicate that the person using them is a registered nurse practitioner.

(b) In order to be licensed as a registered nurse practitioner, a registered nurse must hold a certificate or academic degree evidencing successful completion of the educational program of an accredited school of nursing or other nationally recognized accredited program recognized by the board as meeting the requirements of a nurse practitioner program.

(c) However, any person qualified to receive a license as a registered nurse practitioner may obtain the license upon the payment of a fee not to exceed twenty-five dollars ($25.00) for the original license. The license fees are to be in addition to the person's registered nurse license fees.



§ 17-87-304 - Licensed practical nurses.

(a) Qualifications. An applicant for a license to practice practical nursing shall submit to the Arkansas State Board of Nursing evidence, verified by oath, that the applicant:

(1) Is of good moral character;

(2) Has completed an approved high school course of study or the equivalent thereof as determined by the appropriate educational agency; and

(3) Has completed a prescribed curriculum in a state-approved program for the preparation of practical nurses and holds a diploma or certificate therefrom. However, the board may waive this requirement if the board determines the applicant to be otherwise qualified.

(b) Issuance of License. A license to practice as a practical nurse may be issued:

(1) By Examination. The applicant shall be required to pass an examination in such subjects as the board may determine. Upon successful completion of the examination, the board shall issue to the applicant a license to practice as a licensed practical nurse;

(2) By Endorsement. The board may issue a license to practice practical nursing by endorsement to any applicant who has duly been licensed or registered as a licensed practical nurse or to a person entitled to perform similar services under a different title under the laws of another state, territory, or foreign country if, in the opinion of the board, the applicant meets the requirements for licensed practical nurses in this state at the time of graduation and if the board so recommends.

(c) Person Licensed Prior to March 29, 1971. Any person holding a license to practice as a practical nurse issued by the board and which was valid on March 29, 1971, shall be deemed to be licensed as a practical nurse under the provisions of this chapter.

(d) Title and Abbreviation. Any person who holds a license to practice practical nursing in this state shall have the right to use the title "licensed practical nurse" and the abbreviation "L.P.N.".



§ 17-87-305 - Licensed psychiatric technician nurses.

(a) Qualifications. An applicant for a license to practice psychiatric technician nursing shall submit to the Arkansas State Board of Nursing evidence, verified by oath, that the applicant:

(1) Is of good moral character;

(2) Has completed an approved high school course of study or the equivalent thereof as determined by the appropriate educational agency; and

(3) Has completed a prescribed curriculum in a state-approved program for the preparation of psychiatric technician nurses and holds a diploma or certificate therefrom. However, the board may waive this requirement if the board determines the applicant to be otherwise qualified.

(b) Issuance of License. A license to practice as a psychiatric technician nurse may be issued:

(1) By Examination. The applicant shall be required to pass a written examination in such subjects as the board may determine. Each written examination may be supplemented by an oral examination. Upon successfully passing the examination, the board shall issue to the applicant a license to practice as a psychiatric technician nurse. All such examinations shall be conducted by an examiner, who shall be a registered nurse, and by an assistant examiner, who shall be a licensed psychiatric technician nurse;

(2) By Endorsement. The board may issue a license to practice psychiatric technician nursing by endorsement to an applicant who has duly been licensed or registered as a licensed psychiatric technician nurse or a person entitled to perform similar services under a different title under the laws of another state, territory, or foreign country if, in the opinion of the board, the applicant meets the requirements for licensed psychiatric technician nurses in this state at the time of graduation and if the board so recommends.

(c) Person Licensed Prior to March 29, 1971. Any person holding a license to practice as a psychiatric technician issued by the board in accordance with Acts 1953, No. 124 [repealed], and which was valid on March 29, 1971, shall be deemed to be licensed as a psychiatric technician nurse under the provisions of this chapter.

(d) Title and Abbreviation. Any person who holds a license to practice psychiatric technician nursing in this state shall have the right to use the title "licensed psychiatric technician nurse" and the abbreviation "L.P.T.N.".



§ 17-87-306 - Fees.

The Arkansas State Board of Nursing shall establish and collect fees and penalties for services relating to certification, examination, licensing, endorsement, certification for prescriptive authority, temporary permits, license renewal, certification renewal, and other reasonable services as determined by the board.



§ 17-87-307 - Temporary permits.

(a) (1) Upon application and payment of the required fee, the Arkansas State Board of Nursing may issue a temporary permit to practice professional, practical, or psychiatric technician nursing to a qualified applicant who has:

(A) Completed a program in professional, practical, or psychiatric technician nursing approved by the appropriate state or national authorizing agency of this state or country and by the appropriate authorizing agency of other states or territories or foreign countries; and

(B) Applied for or is awaiting results of the first examination he or she is eligible to take after the permit is issued.

(2) The permit shall become invalid upon notification to the applicant of the results of the first examination he or she is eligible to take after the permit is issued.

(b) (1) Upon application and payment of the required fee, the board shall issue a temporary permit to a qualified applicant holding a current professional, practical, or psychiatric technician license from another jurisdiction from any other state or territory awaiting endorsement.

(2) This permit must have an issuance date and an expiration date. The permit shall be valid for no more than six (6) months.

(c) (1) Upon application and payment of the required fee, an applicant shall be issued a temporary permit to practice advanced practice nursing who has:

(A) Satisfactorily completed an educational program for advanced practice nursing approved by the board; and

(B) Been accepted by the appropriate certification body to sit for the first national certification exam he or she is eligible to take.

(2) The permit shall expire upon notification to the applicant of the results of the examination.

(3) The permit is not renewable and does not apply to prescriptive authority.

(d) (1) Upon application and payment of the required fee, the board shall issue a temporary permit to a qualified applicant holding a current advanced practice nurse license or the equivalent from another jurisdiction from any other state or territory awaiting endorsement.

(2) (A) This permit must have an issuance date and a date when it shall become invalid.

(B) The permit shall automatically become invalid upon notification of the applicant's failure to pass the appropriate national certification exam.

(C) In no event shall the permit be valid in excess of six (6) months.



§ 17-87-308 - Renewal of licenses.

(a) (1) The Arkansas State Board of Nursing shall prescribe the procedure for the cyclical biennial renewal of licenses to every person licensed by the board.

(2) In each case, the board shall mail a notification for renewal to the licensee at least thirty (30) days prior to the expiration date of the license.

(b) Upon receipt of the application and the fee, the board shall verify the accuracy of the application and renew the license for a period to expire on the last day of the current biennial cycle.

(c) The renewal shall render the holder a legal practitioner of nursing for the period stated in subsection (b) of this section.

(d) Any licensee who allows his or her license to lapse by failing to renew the license as provided in this section may be reinstated by the board on payment of the renewal fee plus a penalty.

(e) Any person practicing nursing during the time his or her license has lapsed shall be considered an illegal practitioner and shall be subject to the penalties provided for violations of this chapter.

(f) (1) (A) An individual may place his or her license on inactive status with written notification to the board.

(B) The holder of an inactive license shall not practice nursing in this state.

(2) (A) The provisions relating to the denial, suspension, and revocation of a license shall be applicable to an inactive or lapsed license.

(B) When proceedings to suspend or revoke an inactive license or otherwise discipline the holder of an inactive license have been initiated, the license shall not be reinstated until the proceedings have been completed.

(3) An inactive license may be placed in an active status upon compliance with the rules established by the board.

(g) As a condition of licensure renewal, an advanced practice nurse shall submit proof of current national certification and successful completion of continuing education as required by the board.



§ 17-87-309 - Disciplinary actions.

(a) The Arkansas State Board of Nursing shall have sole authority to deny, suspend, revoke, or limit any license or privilege to practice nursing or certificate of prescriptive authority issued by the board or applied for in accordance with the provisions of this chapter or to otherwise discipline a licensee upon proof that the person:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a license to practice nursing or is engaged in the practice of nursing without a valid license;

(2) Is guilty of a crime or gross immorality;

(3) Is unfit or incompetent by reason of negligence, habits, or other causes;

(4) Is habitually intemperate or is addicted to the use of habit-forming drugs;

(5) Is mentally incompetent;

(6) Is guilty of unprofessional conduct;

(7) Has had a license, privilege to practice, certificate, or registration revoked or suspended or has been placed on probation or under disciplinary order in any jurisdiction;

(8) Has voluntarily surrendered a license, privilege to practice, certification, or registration and has not been reinstated in any jurisdiction; or

(9) Has willfully or repeatedly violated any of the provisions of this chapter.

(b) The board shall refuse to issue or shall revoke the license of any person who is found guilty of or pleads guilty or nolo contendere to any offense listed in § 17-87-312(f), unless the person requests and the board grants a waiver pursuant to § 17-87-312(h).

(c) Proceedings under this section shall be as provided in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-87-310 - Prescriptive authority.

(a) The Arkansas State Board of Nursing may grant a certificate of prescriptive authority to an advanced practice nurse who:

(1) Submits proof of successful completion of a board-approved advanced pharmacology course that shall include preceptorial experience in the prescription of drugs, medicines, and therapeutic devices; and

(2) Has a collaborative practice agreement with a physician who is licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and who has a practice comparable in scope, specialty, or expertise to that of the advanced practice nurse on file with the Arkansas State Board of Nursing.

(b) (1) An advanced practice nurse with a certificate of prescriptive authority may receive and prescribe drugs, medicines, or therapeutic devices appropriate to the advanced practice nurse's area of practice in accordance with rules established by the Arkansas State Board of Nursing.

(2) An advanced practice nurse's prescriptive authority shall only extend to drugs listed in Schedules III -- V.

(c) A collaborative practice agreement shall include, but not be limited to, provisions addressing:

(1) The availability of the collaborating physician for consultation or referral, or both;

(2) Methods of management of the collaborative practice, which shall include protocols for prescriptive authority;

(3) Coverage of the health care needs of a patient in the emergency absence of the advanced practice nurse or physician; and

(4) Quality assurance.

(d) If a collaborative practice results in complaints of violations of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., the Arkansas State Medical Board may review the role of the physician in the collaborative practice to determine if the physician is unable to manage his or her responsibilities under the agreement without an adverse effect on the quality of care of the patient.

(e) If a collaborative practice results in complaints of violations of this chapter, the Arkansas State Board of Nursing may review the role of the advanced practice nurse in the collaborative practice to determine if the nurse is unable to manage his or her responsibilities under the agreement without an adverse effect on the quality of care of the patient.



§ 17-87-311 - Direct reimbursement agreements.

(a) An advanced practice nurse or a registered nurse practitioner may enter into a direct reimbursement agreement with the agency administering the state medicaid program.

(b) The agency administering the state medicaid program shall not discriminate against practitioners providing covered services within the scope of their practice based on the type of practitioner.



§ 17-87-312 - Criminal background checks.

(a) Each first-time applicant for a license issued by the Arkansas State Board of Nursing shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check, to be conducted by the Federal Bureau of Investigation.

(b) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(c) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal background check.

(d) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all information obtained concerning the applicant in the commission of any offense listed in subsection (e) of this section.

(e) Except as provided in subdivision (l)(1) of this section, no person shall be eligible to receive or hold a license issued by the board if that person has pleaded guilty or nolo contendere to or has been found guilty of any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Capital murder as prohibited in § 5-10-101;

(2) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(3) Manslaughter as prohibited in § 5-10-104;

(4) Negligent homicide as prohibited in § 5-10-105;

(5) Kidnapping as prohibited in § 5-11-102;

(6) False imprisonment in the first degree as prohibited in § 5-11-103;

(7) Permanent detention or restraint as prohibited in § 5-11-106;

(8) Robbery as prohibited in § 5-12-102;

(9) Aggravated robbery as prohibited in § 5-12-103;

(10) Battery in the first degree as prohibited in § 5-13-201;

(11) Aggravated assault as prohibited in § 5-13-204;

(12) Introduction of a controlled substance into the body of another person as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree as prohibited in § 5-13-301;

(14) Rape as prohibited in § 5-14-103;

(15) Sexual indecency with a child as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, and fourth degree as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest as prohibited in § 5-26-202;

(18) Offenses against the family as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205;

(21) Permitting abuse of a minor as prohibited in § 5-27-221(a);

(22) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, or use of a child or consent to use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Felony adult abuse as prohibited in § 5-28-103;

(24) Theft of property as prohibited in § 5-36-103;

(25) Theft by receiving as prohibited in § 5-36-106;

(26) Arson as prohibited in § 5-38-301;

(27) Burglary as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, as prohibited in the former § 5-64-401 and §§ 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree as prohibited in § 5-70-104;

(30) Stalking as prohibited in § 5-71-229;

(31) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection;

(32) Computer child pornography as prohibited in § 5-27-603; and

(33) Computer exploitation of a child in the first degree as prohibited in § 5-27-605.

(f) (1) (A) The board may issue a nonrenewable temporary permit for licensure to a first-time applicant pending the results of the criminal background check.

(B) The permit shall be valid for no more than six (6) months.

(2) Except as provided in subdivision (l)(1) of this section, upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that the person holding the letter of provisional licensure has pleaded guilty or nolo contendere to, or has been found guilty of, any offense listed in subsection (e) of this section, the board shall immediately revoke the provisional license.

(g) (1) The provisions of subsection (e) and subdivision (f)(2) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure; or

(B) The person holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the health or safety of the public.

(h) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police pursuant to this section shall not be available for examination except by:

(A) The affected applicant for licensure or his or her authorized representative; or

(B) The person whose license is subject to revocation or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(i) Any information made available to the affected applicant for licensure or the person whose license is subject to revocation shall be information pertaining to that person only.

(j) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than this background check.

(k) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.

(l) (1) For purposes of this section, an expunged record of a conviction or a plea of guilty or nolo contendere to an offense listed in subsection (e) of this section shall not be considered a conviction, guilty plea, or nolo contendere plea to the offense unless the offense is also listed in subdivision (l)(2) of this section.

(2) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, the following shall result in permanent disqualification:

(A) Capital murder as prohibited in § 5-10-101;

(B) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(C) Kidnapping as prohibited in § 5-11-102;

(D) Rape as prohibited in § 5-14-103;

(E) Sexual assault in the first degree as prohibited in § 5-14-124 and sexual assault in the second degree as prohibited in § 5-14-125;

(F) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205 and endangering the welfare of a minor in the second degree as prohibited in § 5-27-206;

(G) Incest as prohibited in § 5-26-202;

(H) Arson as prohibited in § 5-38-301;

(I) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201; and

(J) Adult abuse that constitutes a felony as prohibited in § 5-28-103.






Subchapter 4 - -- Educational Programs

§ 17-87-401 - Nursing education programs.

(a) An institution desiring to conduct a nursing education program to prepare professional, advanced practice, nurse practitioner, practical, and psychiatric technician nurses shall apply to the Arkansas State Board of Nursing and submit evidence that:

(1) It is prepared to carry out a program in professional nursing education, advanced practice nursing education, nurse practitioner nursing education, practical nursing education, or psychiatric technician nursing training, as the case may be; and

(2) It is prepared to meet such standards as shall be established by this chapter and by the board.

(b) (1) A survey of the institution and its entire nursing education program shall be made by an authorized representative of the board, who shall submit a written report of the survey to the board.

(2) If, in the opinion of the board, the requirements for an approved nursing education program are met, the program shall be approved as a nursing education program for professional, advanced practice, nurse practitioner, practical, and psychiatric technician nurses.

(c) (1) From time to time, as deemed necessary, it shall be the duty of the board, through its authorized representative, to survey its nursing education programs in the state.

(2) Written reports of such surveys shall be submitted to the board.

(3) If the board shall determine that any approved nursing education program under its supervision is not maintaining the standards required by the statutes and by the board, notice thereof in writing specifying the defect or defects shall be immediately given to the institution conducting the program.

(4) A program that fails within a reasonable time to correct these conditions to the satisfaction of the board shall be withdrawn after a hearing.



§ 17-87-402 - Institutions of higher education -- Challenge and validation examinations.

(a) As used in this section:

(1) "Challenge examination" means a test designed to determine the level of knowledge of the person being tested in the subject area of the test. Challenge examinations may cover any area of academic pursuit; and

(2) "Validation examination" means an evaluation of prior knowledge, experience, or skills. Validation examinations are administered to determine the proper placement of the examinee within the nurse training program.

(b) The Department of Higher Education shall:

(1) Encourage and supervise the development of methods of validation of nursing knowledge and skills through written and clinical testing mechanisms;

(2) Review and approve validation and challenge examinations for fairness and relevant content;

(3) Set uniform passing scores to be used by institutions of higher education in this state for passing standardized validation and challenge examinations when the passing scores are not determined at the national level; and

(4) Require schools using individual school-made tests to select one (1) standard passing score for each test which any level of student must achieve to receive credit.

(c) All institutions of higher education in this state shall use standardized validation and challenge examinations or devise their own. All challenge examinations and all validation examinations shall be submitted to the department for its approval. Upon the successful passing of a validation examination or challenge examination, the examinee shall be given credit for the course which is the subject of the test.

(d) Each Arkansas institution of higher education shall accept the credit given by other Arkansas institutions of higher education for the successful passing of a challenge examination or a validation examination on any course required in the nursing curriculum.

(e) (1) Licensed practical nurses and licensed psychiatric technician nurses may transfer or challenge by test, or validate, up to thirty (30) semester credit hours from the total nursing program curriculum upon entering diploma, associate degree, or baccalaureate degree programs in nursing in Arkansas. This does not include other hours they may have earned which may also be transferred.

(2) Registered nurses may transfer or challenge by test, or validate, up to sixty (60) semester credit hours from the total nursing program curriculum upon entering a baccalaureate degree program in nursing in Arkansas. This does not include other hours they may have earned which may also be transferred.



§ 17-87-403 - Nursing recruitment and admission.

Upon request, the Arkansas State Board of Nursing shall provide assistance to publicly supported institutions of higher education in implementing programs offered under § 6-60-212.






Subchapter 5 - -- Nurse Midwives



Subchapter 6 - -- Nurse Licensure Compact

§ 17-87-601 - Text of Compact.

The Interstate Nurse Licensure Compact is enacted into law and entered into by this state with all states legally joining therein and in the form substantially as follows:

NURSE LICENSURE COMPACT

ARTICLE I Findings and Declaration of Purpose

(a) The party states find that:

(1) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's healthcare delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

(4) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex; and

(5) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

(b) The general purposes of this Compact are to:

(1) Facilitate the states' responsibility to protect the public's health and safety;

(2) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

(4) Promote compliance with the laws governing the practice of nursing in each jurisdiction;

(5) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

ARTICLE II Definitions

As used in this Compact:

(1) "Adverse action" means a home or remote state action;

(2) "Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board;

(3) "Coordinated Licensure Information System" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a non-profit organization composed of and controlled by state nurse licensing boards;

(4) "Current significant investigative information" means:

(A) Investigative information that a licensing board after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(B) Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond;

(5) "Home state" means the party state which is the nurse's primary state of residence;

(6) "Home state action" means any administrative, civil, equitable or criminal action permitted by the home state's laws which are imposed on a nurse by the home state's licensing board or other authority including actions against an individual's license such as: revocation, suspension, probation, or any other action which affects a nurse's authorization to practice;

(7) "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses;

(8) "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege such as: revocation, suspension, probation, or any other action which affects a nurse's authorization to practice;

(9) "Nurse" means a registered nurse or licensed practical/vocational nurse, as those terms are defined by each party's state practice laws;

(10) "Party state" means any state that has adopted this Compact;

(11) "Remote state" means a party state, other than the home state:

(A) Where the patient is located at the time nursing care is provided; or

(B) In the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located;

(12) "Remote state action" means:

(A) Any administrative, civil, equitable, or criminal action permitted by a remote state's laws which are imposed on a nurse by the remote state's licensing board or other authority including actions against an individual's multistate licensure privilege to practice in the remote state; and

(B) Cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards thereof;

(13) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico; and

(14) "State practice laws" means those individual party's state laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. "State practice laws" does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

ARTICLE III General Provisions and Jurisdiction

(a) A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

(b) Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their states and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

(c) Every nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and the courts, as well as the laws, in that party state.

(d) This Compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

(e) Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

ARTICLE IV Applications for Licensure in a Party State

(a) Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.

(b) A nurse in a party state shall hold licensure in only one (1) party state at a time, issued by the home state.

(c) A nurse who intends to change primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.

(d) When a nurse changes primary state of residence by:

(1) Moving between two party states, and obtains a license from the new home state, the license from the former home state is no longer valid;

(2) Moving from a nonparty state to a party state, and obtains a license from the new home state, the individual state license issued by the nonparty state is not affected and will remain in full force if so provided by the laws of the nonparty state;

(3) Moving from a party state to a nonparty state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.

ARTICLE V Adverse Actions

In addition to the General Provisions described in Article III, the following provisions apply:

(1) The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports;

(2) The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. It shall also have the authority to take appropriate action(s), and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions;

(3) A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state shall have the power to impose adverse action against the license issued by the home state;

(4) For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action;

(5) The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action; and

(6) Nothing in this Compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain nonpublic if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

ARTICLE VI Additional Authorities Invested in Party State Nurse Licensing Boards

Notwithstanding any other powers, party state nurse licensing boards shall have the authority to:

(1) If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;

(2) Issue subpoenas for both hearings and investigations which require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses, and/or the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage and other fees required by the service statutes of the state where the witnesses and/or evidence are located;

(3) Issue cease and desist orders to limit or revoke a nurse's authority to practice in their state; and

(4) Promulgate uniform rules and regulations as provided for in Article VIII(c).

ARTICLE VII Coordinated Licensure Information System

(a) All party states shall participate in a cooperative effort to create a coordinated database of all licensed registered nurses and licensed practical/vocational nurses. This system will include information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(b) Notwithstanding any other provision of law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials, to the coordinated licensure information system.

(c) Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(d) Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.

(e) Any personally identifiable information obtained by a party states' licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(f) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party states contributing that information, shall also be expunged from the coordinated licensure information system.

(g) The compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this Compact.

ARTICLE VIII Compact Administration and Interchange of Information

(a) The head of the nurse licensing board, or his/her designee, of each party state shall be the administrator of this Compact for his/her state.

(b) The compact administrator of each party state shall furnish to the compact administrator of each other party state any information and documents including, but not limited to, a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information to facilitate the administration of this Compact.

(c) Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of this Compact. These uniform rules shall be adopted by party states, under the authority invested under Article VI(d).

ARTICLE IX Immunity

No party state or the officers or employees or agents of a party state's nurse licensing board who acts in accordance with the provisions of this Compact shall be liable on account of any act or omission in good faith while engaged in the performance of their duties under this Compact. Good faith in this article shall not include willful misconduct or gross negligence.

ARTICLE X Entry into Force, Withdrawal and Amendment

(a) This Compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six (6) months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

(b) No withdrawal shall affect the validity or applicability by the licensing boards of states remaining party to the Compact of any report of adverse action occurring prior to the withdrawal.

(c) Nothing contained in this Compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of this Compact.

(d) This Compact may be amended by the party states. No amendment to this Compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

ARTICLE XI Construction and Severability

(a) This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state party thereto, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

(b) In the event party states find a need for settling disputes arising under this Compact:

(1) The party states may submit the issues in dispute to an arbitration panel which will be comprised of an individual appointed by the compact administrator in the home state; an individual appointed by the compact administrator in the remote state(s) involved; and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute; and

(2) The decision of a majority of the arbitrators shall be final and binding.



§ 17-87-602 - Practice privileges -- Power of board to limit or revoke.

The Arkansas State Board of Nursing may limit or revoke practice privileges in this state of a person licensed to practice nursing by a jurisdiction that has joined the Compact or take action on previous practice privilege action from another party state.



§ 17-87-603 - Definition.

As used in this subchapter, the term "head of the nurse licensing board" shall mean the Executive Director of the Arkansas State Board of Nursing.



§ 17-87-604 - Effective date.

(a) The effective date of this Compact shall be July 1, 2000.

(b) Upon the effective date of this compact, the licensing board shall participate in an evaluation of the effectiveness and operability of the compact. Upon completion of the evaluation, a report shall be submitted to the Legislative Council for its review.






Subchapter 7 - -- Medication Assistive Persons

§ 17-87-701 - Definitions.

As used in this subchapter:

(1) "Board" means the Arkansas State Board of Nursing;

(2) "Designated facility" means a type of facility determined by the board as an environment in which medication assistive persons may serve in accordance with the requirements of this subchapter and regulations promulgated by the board;

(3) "Medication assistive person" means a person who is certified by the board to administer certain nonprescription and legend drugs in designated facilities; and

(4) "Supervision" means the active oversight of patient care services while on the premises of a designated facility in a manner defined by the board.



§ 17-87-702 - Certificate required.

In order to safeguard life and health, any person serving or offering to serve as a medication assistive person shall:

(1) Submit evidence that he or she is qualified to so serve; and

(2) Be certified as provided in this subchapter.



§ 17-87-703 - Designated facilities.

(a) The Arkansas State Board of Nursing shall designate the types of facilities that may use medication assistive persons.

(b) (1) Designated facilities may not be required to use medication assistive persons.

(2) However, if a designated facility elects to use medication assistive personnel, the facility shall notify the board in a manner prescribed by the board.



§ 17-87-704 - Qualifications.

(a) In order to be certified as a medication assistive person, an applicant shall submit to the Arkansas State Board of Nursing written evidence, verified by oath, that the applicant:

(1) (A) Is currently listed in good standing on the state's certified nurse aide registry;

(B) Has maintained registration on the state's certified nurse aide registry continuously for a minimum of one (1) year;

(C) Has completed at least one (1) continuous year of full-time experience as a certified nurse aide in this state;

(D) Is currently employed at a designated facility;

(E) Has a high school diploma or the equivalent;

(F) Has successfully completed a literacy and reading comprehension screening process approved by the board;

(G) Has successfully completed a medication assistive person training course of not less than one hundred (100) hours approved by the board; and

(H) Has successfully passed an examination on subjects the board determines; or

(2) (A) Has completed a portion of a nursing education program equivalent to the medication assistive person training course; and

(B) Passed the medication aide examination.

(b) The board may issue a certification as a medication assistive person by endorsement to an applicant who has been licensed or certified as a medication assistive person under the laws of another state or territory, if:

(1) In the opinion of the board, the applicant meets the qualifications of medication assistive persons in this state; and

(2) The board recommends certification.

(c) Any person holding a certification as a medication assistive person shall have the right to use the title "medication assistive person" and the abbreviation "M.A.P.".



§ 17-87-705 - Scope of work.

(a) (1) A medication assistive person may perform the delegated nursing function of medication administration and related tasks in accordance with rules promulgated by the Arkansas State Board of Nursing.

(2) A medication assistive person shall perform medication administration and related tasks only:

(A) At a designated facility; and

(B) Under the supervision of a licensed nurse.

(3) (A) Medication administration shall be limited to the administration of nonprescription and legend drugs ordered by an authorized prescriber by the following methods:

(i) Orally;

(ii) Topically;

(iii) Drops for eye, ear, or nose;

(iv) Vaginally;

(v) Rectally;

(vi) Transdermally; and

(vii) Via oral inhaler.

(B) Medication administration by a medication assistive person shall not include controlled substances.

(b) A medication assistive person shall not:

(1) Receive, have access to, or administer any controlled substance;

(2) Administer parenteral, enteral, or injectable medications;

(3) Administer any substances by nasogastric or gastrostomy tubes;

(4) Calculate drug dosages;

(5) Destroy medication;

(6) Receive orders, either in writing or verbally, for new or changed medications;

(7) Transcribe orders from the medical record;

(8) Order initial medications;

(9) Evaluate medication error reports;

(10) Perform treatments;

(11) Conduct patient assessments or evaluations; or

(12) Engage in patient teaching activities.



§ 17-87-706 - Renewal of certifications.

(a) (1) The Arkansas State Board of Nursing shall prescribe the procedure for the cyclical renewal of medication assistive person certifications.

(2) In each case, the board shall mail a notification for renewal to the medication assistive person at least thirty (30) days before the expiration date of the certification.

(b) (1) Upon receipt of the renewal application and the fee, the board shall verify the accuracy of the application.

(2) (A) If the board finds the application to be accurate, the board shall issue a certificate of renewal to the applicant.

(B) As a condition of certification renewal, a medication assistive person shall be:

(i) Currently listed in good standing on the state's certified nurse aide registry; and

(ii) Required to satisfactorily complete at least eight (8) hours of continuing medication education course work as required by the board.

(c) The renewal shall render the holder of the certificate a legal provider of medication assistive person services for the period stated in the certificate of renewal.

(d) Any medication assistive person who allows his or her certification to lapse by failing to renew the certification as provided in this section may be reinstated by the board on:

(1) Payment of the renewal fee plus a penalty; and

(2) Submission of evidence that the person currently meets the requirements to serve as a medication assistive person.

(e) Any person providing services as a medication assistive person during the time his or her certification has lapsed shall be considered to be providing services illegally and shall be subject to the penalties provided for violations of this subchapter.



§ 17-87-707 - Disciplinary actions.

(a) The Arkansas State Board of Nursing shall have sole authority to deny, suspend, revoke, or limit any medication assistive person certificate issued by the board or applied for in accordance with the provisions of this subchapter or to otherwise discipline a certificate holder upon proof that the person:

(1) Has been found guilty of or pleads guilty or nolo contendere to:

(A) Fraud or deceit in procuring or attempting to procure a medication assistive person certificate;

(B) Providing services as a medication assistive person without a valid certificate; or

(C) Committing a crime of moral turpitude;

(2) Is unfit or incompetent by reason of negligence, habits, or other causes;

(3) Is habitually intemperate or is addicted to the use of habit-forming drugs;

(4) Is mentally incompetent;

(5) Is guilty of unprofessional conduct;

(6) Has had a license, certificate, or registration revoked or suspended;

(7) Has been placed on probation or under disciplinary order in any jurisdiction;

(8) Has voluntarily surrendered a license, certification, or registration and has not been reinstated in any jurisdiction; or

(9) Has willfully or repeatedly violated any of the provisions of this subchapter.

(b) The board shall refuse to issue or shall revoke the certificate of any person who would be disqualified from employment under the provisions of § 20-33-213.

(c) Proceedings under this section shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-87-708 - Penalty.

(a) (1) It shall be a misdemeanor for any person to:

(A) Sell or fraudulently obtain or furnish any medication assistive person's certificate, renewal, or record or aid or abet in any such sale or fraud;

(B) Serve as a medication assistive person under cover of any certificate or record illegally or fraudulently obtained or signed or issued unlawfully or under fraudulent representation;

(C) Serve as a medication assistive person unless certified by the Arkansas State Board of Nursing;

(D) Use in connection with his or her name any of the following titles, names, or initials if the user is not properly certified under this subchapter:

(i) Medication assistive person;

(ii) M.A.P.;

(iii) Medication aide;

(iv) Medication technician;

(v) Medication assistant;

(vi) Certified medication aide;

(vii) C.M.A.;

(viii) Medication assistant - Certified;

(ix) MA - C; or

(x) Any other name, title, or initials that would cause a reasonable person to believe the user is certified under this subchapter;

(E) Serve as a medication assistive person during the time his or her certification is suspended;

(F) Conduct an education program for the preparation of medication assistive persons unless the program has been approved by the board; or

(G) Otherwise violate any provisions of this subchapter.

(2) (A) A misdemeanor under subdivision (a)(1) of this section shall be punishable by a fine of not less than twenty-five dollars ($25.00) or more than five hundred dollars ($500).

(B) Each subsequent offense shall be punishable by a fine of not more than five hundred dollars ($500) or by imprisonment of not more than thirty (30) days, or by both a fine and imprisonment.

(b) (1) After providing notice and a hearing, the board may levy civil penalties in an amount not to exceed one thousand dollars ($1,000) against a person or entity for each violation of this subchapter or regulations promulgated under this subchapter.

(2) Each day of violation shall be a separate offense.

(c) Unless a penalty assessed under this section is paid within fifteen (15) calendar days following the date for an appeal from the order, the board may file suit in Pulaski County Circuit Court to obtain a judgment for the amount of penalty not paid.

(d) The penalties permitted in this section shall be in addition to other penalties that may be imposed by the board under this subchapter.



§ 17-87-709 - Injunction.

(a) The Pulaski County Circuit Court is vested with jurisdiction and power to enjoin the unlawful provision of medication assistive person services in any county of the State of Arkansas in a proceeding initiated by the Arkansas State Board of Nursing, any member of the board, or any citizen in this state.

(b) (1) The issuance of an injunction shall not relieve a person from criminal prosecution for violation of the provisions of this subchapter.

(2) The remedy of injunction is to be in addition to liability for criminal prosecution.



§ 17-87-710 - Medication Assistive Person Advisory Committee.

(a) (1) The Medication Assistive Person Advisory Committee is created as an advisory committee to the Arkansas State Board of Nursing.

(2) The committee shall assist the board in implementing the provisions of this subchapter regarding medication assistive persons.

(b) The board shall appoint six (6) members to be approved by the Governor who have the following qualifications:

(1) Two (2) members shall be certified medication assistive persons;

(2) One (1) member shall be a licensed nursing home administrator who has worked in that capacity for at least five (5) years;

(3) One (1) member shall be a registered nurse who has been in a practice using certified nurse aides for at least five (5) years;

(4) One (1) member shall be a lay person representing the interest of consumers of health care services; and

(5) One (1) member shall be a nursing faculty member of an Arkansas nursing education program.

(c) Members shall serve three-year terms.

(d) The board may remove any committee member after notice and hearing for incapacity, incompetence, neglect of duty, or malfeasance in office.

(e) The members of the committee shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-902.



§ 17-87-711 - Applicability of subchapter.

Nothing in this subchapter relieves a nurse from the responsibility of assessing each patient daily.









Chapter 88 - Occupational Therapists

Subchapter 1 - -- General Provisions

§ 17-88-101 - Short title.

This chapter shall be known and may be cited as the "Arkansas Occupational Therapy Practice Act".



§ 17-88-102 - Definitions.

As used in this chapter:

(1) "Association" means the Arkansas Occupational Therapy Association;

(2) "Board" means the Arkansas State Medical Board;

(3) "Committee" means the Arkansas State Occupational Therapy Examining Committee;

(4) "Occupational therapist" means a person licensed to practice occupational therapy, whose license is in good standing;

(5) (A) "Occupational therapy" means the evaluation and treatment of individuals whose ability to cope with the tasks of living is threatened or impaired by developmental deficits, the aging process, poverty or cultural differences, environmental or sensory deprivation, physical injury or illness, or psychological and social disability.

(B) The treatment utilizes task-oriented activities to prevent or correct physical or emotional deficits or to minimize the disabling effect of these deficits in the life of the individual so that he or she might perform tasks normally performed at his or her stage of development.

(C) Specific occupational therapy techniques include, but are not limited to:

(i) Instruction in activities of daily living, design, fabrication, application, recommendation, and instruction in the use of selected orthotic or prosthetic devices and other adaptive equipment;

(ii) Perceptual-motor and sensory integrative activities;

(iii) The use of specifically designed crafts;

(iv) Exercises to enhance functional performance; and

(v) Prevocational evaluation and treatment.

(D) The techniques are applied in the treatment of individual patients or clients, in groups, or through social systems;

(6) "Occupational therapy aide" or "worker" means a person who aids a licensed occupational therapist in the practice of occupational therapy, whose activities require an understanding of occupational therapy but do not require professional or advanced training in the basic anatomical, biological, psychological, and social sciences involved in the practice of occupational therapy;

(7) "Occupational therapy assistant" means a person licensed to assist in the practice of occupational therapy under the frequent and regular supervision by or with consultation with an occupational therapist, whose license is in good standing. The definition of "frequent" and "regular" will be established by the Arkansas State Occupational Therapy Examining Committee; and

(8) "Person" means any individual, partnership, unincorporated organization, or corporate body, except that only an individual may be licensed under this chapter.



§ 17-88-103 - Exceptions.

Nothing in this chapter shall be construed as preventing or restricting the practice, services, or activities of:

(1) Any person licensed in this state by any other law from engaging in the profession or occupation for which he or she is licensed;

(2) Any person employed as an occupational therapist or occupational therapy assistant by the United States, if the person provides occupational therapy solely under the direction or control of the organization by which he or she is employed;

(3) Any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program, if such activities and services constitute a part of a supervised course of study and if such a person is designated by a title which clearly indicates his or her status as a student or trainee;

(4) Any person fulfilling the supervised field work experience requirements of § 17-88-302, if such activities and services constitute a part of the experiences necessary to meet the requirements of that section;

(5) Any person employed by or working under the direct supervision of an occupational therapist as an occupational therapy aide; or

(6) Any person licensed as an occupational therapist in another state, United States possession, or country or who has received at least a baccalaureate degree or its equivalent in occupational therapy and who is in this state for the purpose of:

(A) Consultation, provided the practice is limited to consultation; or

(B) Conducting a teaching clinical demonstration in connection with a program of basic clinical education, graduate education, or postgraduate education in an approved school of occupational therapy or its affiliated clinical facilities or health care agencies or before a group of licensed occupational therapists.



§ 17-88-104 - False oath or affirmation -- Penalty.

(a) A person who makes a willfully false oath or affirmation in any case in which an oath or affirmation is required by this chapter or who obtains or attempts to obtain registration by any fraudulent representation shall be guilty of a misdemeanor.

(b) Upon conviction, he or she shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or imprisoned in the county jail for a period of not less than one (1) month nor more than six (6) months, or be both fined and imprisoned.



§ 17-88-105 - Disposition of funds.

All fees and penalties provided for in this chapter shall be received by the Arkansas State Medical Board, shall be deposited into the State Treasury, shall be credited to the State Medical Board -- Occupational Therapy Fund, which is created, and shall be expended by the board in accordance with the appropriation by the General Assembly.






Subchapter 2 - -- Regulatory Agencies

§ 17-88-201 - Arkansas State Medical Board.

(a) The Arkansas State Medical Board shall administer the provisions of this chapter.

(b) With the advice and assistance of the Arkansas State Occupational Therapy Examining Committee, the board shall pass upon the qualification of applicants for licensure, regulate and supervise all examinations, determine the applicants who successfully pass the examination, and license the applicants who meet the qualifications provided in this chapter.

(c) In addition to the other powers and duties set out elsewhere in this chapter, the board shall:

(1) Adopt and put into effect reasonable rules and regulations to carry this chapter into effect;

(2) Investigate reported violations of this chapter and take such steps as may be necessary to enforce this chapter;

(3) Keep a record of its proceedings under this chapter and of all persons registered by it on a register which shall show the name of every registrant, his or her last known place of business, his or her last known place of residence, and the date and number of his or her license; and

(4) Compile a list of all occupational therapists who are licensed to practice occupational therapy in the State of Arkansas. The list shall be printed annually. It shall furnish a copy of the list to all persons requesting it upon the payment of a fee as may be fixed by the board to compensate for the cost of printing the list.



§ 17-88-202 - Arkansas State Occupational Therapy Examining Committee.

(a) There is created an Arkansas State Occupational Therapy Examining Committee to assist the Arkansas State Medical Board in carrying out the provisions of this chapter.

(b) (1) The committee shall consist of six (6) members appointed by the Governor for terms of five (5) years, each of whom is a citizen of the United States and a resident of the State of Arkansas. One (1) member shall be a member of a minority race.

(2) Four (4) members shall be persons licensed under this chapter who have had at least three (3) years' experience in the practice of occupational therapy in this state and shall be appointed upon the advice and recommendation of the Arkansas Occupational Therapy Association.

(3) One (1) member shall be a resident of this state who is not engaged in or licensed to practice as an occupational therapist.

(4) One (1) member shall not be actively engaged in or retired from the profession of occupational therapy, shall be sixty (60) years of age or older, and shall represent the elderly. This member shall be appointed from the state at large, subject to the confirmation of the Senate. He or she will be a full voting member but shall not participate in the grading of examinations.

(c) The consumer representative position and the representative of the elderly position may not be filled by the same person.

(d) Vacancies shall be filled in the same manner for the unexpired term.

(e) The members of the committee may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(f) The committee is directed by this chapter to define "regular" and "frequent" as they relate to the supervision of occupational therapy assistants and to write and publish a code of ethics for the practice of occupational therapy and rules defining unprofessional conduct and gross negligence.

(g) In addition, the committee may be delegated by the board such powers and duties as it may deem proper.






Subchapter 3 - -- Licensing

§ 17-88-301 - License required.

No person shall practice occupational therapy or hold himself or herself out as an occupational therapist or occupational therapy assistant or as being able to practice occupational therapy or to render occupational therapy services in the state unless he or she is licensed in accordance with the provisions in this chapter.



§ 17-88-302 - Qualifications of applicants.

Each applicant must meet the following conditions:

(1) The applicant must be an individual at least eighteen (18) years of age;

(2) The applicant must be of good moral character;

(3) (A) The applicant must have successfully completed the academic requirements of an educational program in occupational therapy with concentration in biologic or physical science, psychology, and sociology, and with education in selected manual skills.

(B) For an occupational therapist, the program shall be accredited by the American Medical Association in collaboration with the American Occupational Therapy Association and shall lead to the awarding of a bachelor's or master's level degree or advanced standing certificate in occupational therapy.

(C) For an occupational therapy assistant, the program shall be approved by the American Occupational Therapy Association and shall lead to the awarding of an associate level degree in occupational therapy;

(4) The applicant must have successfully completed a period of supervised field work experience at a recognized educational institution where he or she met the following academic requirements:

(A) For an occupational therapist, a minimum of six (6) months of supervised field work experience is required;

(B) For an occupational therapy assistant, a minimum of two (2) months of supervised field work experience at an approved facility other than the one at which the person was previously employed, if applicable, is required; and

(5) The applicant must have passed an examination conducted by the Arkansas State Medical Board as provided in § 17-88-304.



§ 17-88-303 - Issuance pursuant to examination.

(a) The Arkansas State Medical Board shall register as an occupational therapist and shall issue a license to any person who satisfactorily passes the examination provided for in § 17-88-304 and who otherwise meets the requirements for qualifications contained in this subchapter and pays a fee as determined by the Arkansas State Occupational Therapy Examining Committee.

(b) The board shall register as an occupational therapy assistant and shall issue a license to any person who satisfactorily passes the examination provided for in § 17-88-304 and who otherwise meets the qualifications contained herein and pays a fee as determined by the committee.



§ 17-88-304 - Examinations.

(a) (1) Any person applying for licensure, in addition to demonstrating his or her eligibility in accordance with the requirements of § 17-88-302, shall make application to the Arkansas State Medical Board for examination at least thirty (30) days prior to the date of examination upon a form and in a manner as the board shall prescribe.

(2) The application shall be accompanied by a fee to be determined by the Arkansas State Occupational Therapy Examining Committee. The fee shall not be refunded.

(b) (1) An applicant who fails an examination may make reapplication for reexamination accompanied by the prescribed fee.

(2) Any applicant who fails three (3) examinations must take additional educational work in the areas of weakness as deemed necessary by the committee before being eligible for reexamination.

(c) (1) Each applicant for licensure under this chapter shall be examined by the board to test his or her knowledge of the basic and clinical sciences relating to occupational therapy and to occupational therapy theory and practice.

(2) The knowledge tested will include the applicant's professional skills and judgment in the utilization of occupational therapy techniques and methods and any other subjects the board, with the advice of the committee, may deem useful to determine the applicant's fitness to practice.

(3) The committee shall establish standards for acceptable performance.

(d) (1) Applicants for licensure shall be examined at a time and place and under such supervision as the board may determine.

(2) Examination shall be given at least two (2) times each year at such places within this state as the board may determine. The board shall give reasonable public notice of the examination in accordance with its rules at least sixty (60) days prior to their administration and shall notify by mail all individual examination applicants of the time and place of their administration.

(e) Applicants may obtain their examination scores and may review their papers in accordance with such rules as the board may establish.



§ 17-88-305 - Reciprocity.

(a) A licensed occupational therapist who has been issued a license to practice occupational therapy in another state or territory whose requirements for registration and licensure were equal at the time of his or her registration to the requirements in this chapter may be registered and issued a license by the Arkansas State Medical Board, provided that the state or territory from which the applicant comes accords a similar privilege of registration and licensure to persons registered and licensed in the State of Arkansas by the board.

(b) The issuance of a license by reciprocity by the board shall be at the sole discretion of the board, and the board may provide such rules and regulations governing admission as it may deem necessary or desirable.

(c) Any occupational therapist or occupational therapy assistant who has been certified by the American Occupational Therapy Association and who has been in continuous practice for the past five (5) years and who comes to Arkansas from a state presently not granting reciprocity or from a state not requiring licensing shall be eligible for licensing in Arkansas.



§ 17-88-306 - Temporary licenses.

(a) The Secretary of the Arkansas State Medical Board shall issue a temporary license without examination to practice occupational therapy in association with an occupational therapist licensed under this chapter to persons who have completed the education and experience requirements of this chapter and who are required to be licensed in order to obtain employment as an occupational therapist.

(b) The temporary license shall be valid until the date on which the results of the next qualifying examination have been made public.

(c) This temporary license shall only be renewed one (1) time if the applicant has not passed the examination or if the applicant has failed to take the qualifying examination, unless that failure is justified by good cause acceptable at the discretion of the secretary.



§ 17-88-307 - Reregistration.

(a) (1) A renewal or reregistration fee which shall be determined by the Arkansas State Occupational Therapy Examining Committee shall be paid to the Arkansas State Medical Board by each occupational therapist who holds a license to practice occupational therapy in the State of Arkansas.

(2) The committee will also establish additional requirements for license renewal which provide evidence of continued competency.

(b) The reregistration fee shall be paid before or during the birth month of the license holder beginning in 1998, and each year thereafter. During the implementation year of 1998, fees shall be prorated.

(c) (1) Failure to reregister and pay the reregistration fee by the last day of the birth month of the license holder shall cause the license of any person so failing to pay the registration fee to expire automatically.

(2) Any delinquent license of less than five (5) years may be reinstated by paying all delinquent fees and a penalty, to be determined by the committee, for each year or part of a year it has been delinquent.

(3) Any person who shall fail to reregister and pay the annual license fee for five (5) consecutive years shall be required to be reexamined by the board before his or her license may be reinstated.



§ 17-88-308 - Display of license or renewal certificate.

Each licensee shall display his or her license and renewal certificate in a conspicuous place in the principal office where he or she practices occupational therapy.



§ 17-88-309 - Denial, revocation, or suspension -- Grounds.

(a) After notice and hearing, the Arkansas State Medical Board may deny or refuse to renew a license or may suspend or revoke a license when the licensee or applicant for license has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public.

(b) Unprofessional conduct shall include:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts;

(2) Being guilty of unprofessional conduct or gross negligence as defined by rules established by the Arkansas State Occupational Therapy Committee or violating the code of ethics adopted and published by the committee;

(3) Treating, or undertaking to treat, ailments of human beings otherwise than by occupational therapy, as authorized by this chapter;

(4) Being convicted of a crime, other than minor offenses defined as "minor misdemeanors", "violations", or "offenses", in any court if the acts for which the applicant or licensee was convicted are found by the board to have a direct bearing on whether he or she should be entrusted to serve the public in the capacity of an occupational therapist or occupational therapy assistant; and

(5) Using any narcotic drug or alcohol to an extent that impairs the ability to perform the work of an occupational therapist or occupational therapy assistant with safety to the public.

(c) The procedure hereunder on all refusals, revocations, and suspensions of license shall be as prescribed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-88-310 - Denial, revocation, or suspension -- Proceedings.

(a) (1) Any person may file a complaint with the Arkansas State Medical Board against any person having a license to practice occupational therapy in this state charging the person with having violated the provisions of § 17-88-309.

(2) The complaint shall set forth a specification of charges in sufficient detail so as to disclose to the accused fully and completely the alleged acts of misconduct for which he or she is charged.

(b) When a complaint is filed, the Secretary of the Arkansas State Medical Board shall mail a copy to the accused by registered mail at his or her last address of record. With the copy shall be a written notice of the time and place of hearing and advising him or her that he or she may be present in person and by counsel, if he or she so desires, to offer evidence and be heard in his or her defense.

(c) (1) At the time and place fixed for a hearing before the board, the board shall receive evidence upon the subject matter under consideration and shall accord the person against whom charges are preferred a full and fair opportunity to be heard in his or her defense.

(2) The board shall not be bound by strict or technical rules of evidence but shall consider all evidence fully and fairly. However, all oral testimony considered by the board must be under oath.

(3) All hearings and appeals shall be conducted in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) All evidence considered by the board shall be construed so as not to deprive any person of his or her rights without full, fair, and impartial hearing.



§ 17-88-311 - Unlawful practice -- Injunction.

(a) The courts of record in this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of occupational therapy in the county in which the alleged unlawful practice occurred or in which the defendant resides.

(b) The issuance of an injunction shall not relieve a person from criminal prosecution for violation of this chapter, but the remedy of injunction shall be in addition to criminal prosecution.



§ 17-88-312 - Unlawful use of professional title -- Penalty.

(a) (1) It is unlawful for any person who is not licensed under this chapter as an occupational therapist or an occupational therapy assistant or whose registration has been suspended or revoked, to use, in connection with his or her name or place of business, the words "occupational therapist", "licensed occupational therapist", "occupational therapist registered", "occupational therapy assistant", "licensed occupational therapy assistant", "certified occupational therapy assistant", or the letters "O.T.", "L.O.T.", "O.T.R.", "O.T.A.", "L.O.T.A.", or "C.O.T.A.", or any other words, letters, abbreviations, or insignia indicating or implying that he or she is an occupational therapist or an occupational therapy assistant.

(2) It is also unlawful for any such person, in any way, orally, in writing, in print, or by sign, directly or by implication, to represent himself or herself as an occupational therapist or an occupational therapy assistant.

(b) Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or imprisoned in the county jail for a period of not less than one (1) month nor more than six (6) months, or be both fined and imprisoned. Each day of violation shall constitute a separate offense.









Chapter 89 - Ophthalmic Dispensers

Subchapter 1 - -- General Provisions

§ 17-89-101 - Short title.

This chapter shall be known and cited as the "Ophthalmic Dispensing Act".



§ 17-89-102 - Definitions.

As used in this chapter:

(1) "Apprentice dispensing optician" means an individual registered with the Arkansas Board of Dispensing Opticians to work under the supervision of a licensed or registered dispensing optician, a physician skilled in disease of the eye, or an optometrist licensed by this state;

(2) "Board" means the Arkansas Board of Dispensing Opticians;

(3) "Licensed dispensing optician" means any person licensed by the board to engage in ophthalmic dispensing;

(4) (A) "Ophthalmic dispensing" means the preparation of laboratory work orders, verification, and dispensing of spectacle lenses, spectacles, eyeglasses, or parts thereof to the intended wearer on a written prescription from a licensed physician skilled in disease of the eye or from a licensed optometrist.

(B) "Opthalmic dispensing" shall include:

(i) The measuring, fitting, adapting, and adjusting of spectacle lenses, spectacles, eyeglasses, or parts thereof to the human face;

(ii) The preparation and delivery of work orders to laboratory technicians engaged in grinding lenses and fabrication of eyewear;

(iii) The verification of the quality of finished spectacle lenses, spectacles, or eyeglasses; and

(iv) The adjustment or repair of spectacle frames to the human face.

(C) The prescribing, adapting, fitting, duplicating, dispensing, modifying, selling, or supplying of contact lenses for or to the human eye is specifically excluded;

(5) "Person" shall include individuals, partnerships, firms, corporations, professional corporations, unincorporated associations, or any of the foregoing;

(6) "Registered dispensing optician" means any person registered by the board to engage in ophthalmic dispensing; and

(7) "Supervision" means the direct personal physical provision of direction and control through personal inspection.



§ 17-89-103 - Exceptions.

(a) Except as expressly provided otherwise in this chapter, nothing in this chapter shall apply to persons who sell glasses, spectacles, lenses, frames, mountings, or prisms at wholesale on individual prescriptions to licensed optometrists, physicians, or dispensing opticians, nor shall it prohibit the sale of ready-made eyeglasses and spectacles when sold as merchandise at any established place of business where no attempt is made to practice optometry or opticianry.

(b) Nothing in this chapter shall prohibit an employee of an Arkansas-licensed optometrist or an Arkansas-licensed physician skilled in disease of the eye from performing any of the acts described in § 17-89-102(4) when the acts are performed in the office of an Arkansas-licensed optometrist or an Arkansas-licensed physician skilled in disease of the eye. The employees are not required to be registered or licensed under the provisions of this chapter.

(c) The provisions of this chapter shall not apply to licensed optometrists or physicians skilled in disease of the eye, except as stated in this chapter. It is the specific intent of the General Assembly that this subsection supplement, not repeal, existing acts of Arkansas.



§ 17-89-104 - Practice of optometry or medicine prohibited.

(a) With the exception of those acts listed in § 17-89-102(4), it shall be unlawful for any person except a licensed optometrist or licensed physician skilled in disease of the eye to engage in the practice of optometry or to do any act or part thereof defined in this or any other state law as the practice of optometry.

(b) It is likewise unlawful for any person except a licensed physician to engage in the practice of medicine or to do any act or part thereof defined in this or any other state law as the practice of medicine.

(c) Nothing in this chapter shall be construed to authorize or permit any licensed or registered dispensing optician or any other person except a licensed optometrist or licensed physician skilled in disease of the eye to undertake or hold himself or herself out as being able:

(1) To examine eyes by any objective or subjective method or exercise eyes;

(2) To undertake by any method or means the measurement of the cornea of the human eye; or

(3) To examine, prescribe, diagnose, treat, or correct for visual deficiency.

(d) The prescribing, adapting, fitting, duplicating, dispensing, modifying, selling, or supplying of contact lenses for or to the human eye is specifically prohibited except when done by a licensed optometrist or licensed physician skilled in disease of the eye.



§ 17-89-105 - Penalties.

(a) Any person who violates any provision of this chapter or who, other than those persons specifically excluded from the provisions of this chapter, provides ophthalmic dispensing services to the public without a certificate of licensure or certificate of registration under this chapter or who engages in the business after his or her certificate of licensure or registration has been suspended or revoked shall be guilty of a violation and upon conviction shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(b) Each day of violation shall constitute a separate offense and be punishable as such.



§ 17-89-106 - Injunctions.

(a) The courts of record in this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful business of ophthalmic dispensing or any violation of the provisions of this chapter, with the action being brought in the county in which the alleged unlawful practice or violation occurred or in which the defendant resides, upon the complaint of any individual.

(b) The issuance of an injunction by a court shall not relieve a person from criminal prosecution for violation of this chapter, but the remedy of injunction shall be in addition to criminal prosecution.






Subchapter 2 - -- Arkansas Board of Dispensing Opticians

§ 17-89-201 - Creation -- Members.

(a) There is created the Arkansas Board of Dispensing Opticians which shall be responsible for administering the specific duties as set out in this chapter.

(b) (1) The board shall be composed of nine (9) members appointed by the Governor to three-year terms.

(2) (A) Three (3) members of the board shall be practicing licensed or registered dispensing opticians appointed by the Governor from a list of six (6) names submitted to him or her by the Arkansas Association of Dispensing Opticians.

(B) One (1) of the three (3) members shall be an employee of either an Arkansas-licensed ophthalmologist or optometrist.

(3) One (1) member of the Arkansas Board of Dispensing Opticians shall be a member of the State Board of Optometry.

(4) One (1) member of the Arkansas Board of Dispensing Opticians shall be a licensed optometrist appointed by the Governor from a list of three (3) names submitted by the Arkansas Optometric Association.

(5) Two (2) members of the Arkansas Board of Dispensing Opticians shall be licensed ophthalmologists appointed by the Governor from a list of six (6) names submitted by the Ophthalmology Section of the Arkansas Medical Society.

(6) One (1) member of the Arkansas Board of Dispensing Opticians shall be a consumer.

(7) (A) One (1) member of the Arkansas Board of Dispensing Opticians shall represent the elderly.

(B) The representative of the elderly shall:

(i) Be sixty (60) years of age or older;

(ii) Not be actively engaged in or retired from the profession of ophthalmic dispensing;

(iii) Be appointed from the state at large, subject to confirmation by the Senate; and

(iv) Be a full voting member but shall not participate in grading examinations.

(c) The consumer board member position and the representative of the elderly position may not be filled by the same person.

(d) Terms shall begin on the first day of the fiscal year and end on the last day of the fiscal year when the term expires.

(e) (1) In the event of a vacancy during a board member's term, the Governor shall appoint a person to fill that vacancy.

(2) If the vacating member was an optician, the Governor shall make his or her selection from a list of three (3) names submitted by the opticians association.

(3) If the vacating member was an optometrist, the Governor shall make his or her selection from a list of three (3) names submitted by the President of the State Board of Optometry.

(4) If the vacating member was an ophthalmologist, the Governor shall make his or her selection from a list of three (3) names submitted by the Ophthalmology Section of the Arkansas Medical Society.

(f) Board members may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-89-202 - Meetings -- Officers.

(a) The Arkansas Board of Dispensing Opticians shall meet at least two (2) times each year, and at its first regular meeting each year shall elect a chair, vice chair, and secretary-treasurer.

(b) Each officer shall be elected for a term of one (1) year. If an officer is removed or resigns during his or her term of office, the board shall elect a successor for the balance of the unexpired term of office.

(c) (1) The secretary-treasurer shall perform those administrative duties assigned him or her by the board and shall execute a bond for the state in a sum to be fixed by the board conditioned on the faithful performance of the duties of his or her office.

(2) The board shall outline the duties of the secretary-treasurer and fix his or her compensation, per diem, mileage, and other expense moneys in accordance with applicable Arkansas laws and regulations.



§ 17-89-203 - Powers and duties.

(a) The Arkansas Board of Dispensing Opticians shall:

(1) (A) Administer, coordinate, and enforce the provisions of this chapter, evaluate qualifications and supervise the examination of applicants for licensure or registry under this chapter, and investigate complaints, allegations, and charges of practices violating the provisions of this chapter or rules adopted pursuant to this chapter.

(B) In evaluating qualifications and supervising the examination of applicants for licensure or registry under this chapter, verify an applicant's qualifications, establish the format and content of examination procedures, administer both the practical and written examinations at least one (1) time each year, and issue a certificate of licensure or certificate of registry to each applicant successfully meeting the qualifications and passing the examination;

(2) Establish annually a schedule of examination and license fees based on the Arkansas Board of Dispensing Opticians' financial requirements for the ensuing year;

(3) Compile and maintain a book of licensure and a book of registry of all dispensing opticians who are licensed or registered to engage in the business of ophthalmic dispensing in the State of Arkansas, which shall be updated annually. The Arkansas Board of Dispensing Opticians shall annually furnish a copy of the books to the State Board of Optometry and the Ophthalmology Section of the Arkansas Medical Society;

(4) Register on an annual basis apprentice dispensing opticians together with the licensed or registered dispensing optician by whom they are employed;

(5) Prepare and present an annual report of administration, licensure, registry, and investigation to the State Board of Optometry and to the Ophthalmology Section of the Arkansas Medical Society;

(6) Establish by rules those acts on the part of any person licensed or registered under this chapter which shall constitute improper conduct and grounds for revocation or suspension of a license or registry or refusal to renew the license or registry;

(7) Investigate reported violations of this chapter and rules adopted pursuant to this chapter and take such steps as may be necessary to enforce this chapter and the rules;

(8) Conduct hearings and keep such records and minutes as are necessary for the orderly dispatch of its functions. The Arkansas Board of Dispensing Opticians shall provide notice to appropriate persons in the manner it considers appropriate of the times and places of all hearings authorized under this chapter;

(9) Adopt rules and regulations commensurate with the policies of this chapter and for the purpose of carrying this chapter into effect, including, but not limited to, rules which establish ethical standards of ophthalmic dispensing practices, application procedures, and procedures for investigating complaints. Following their adoption, the rules shall govern and control the business conduct of every person licensed or registered under this chapter in this state engaged in ophthalmic dispensing; and

(10) Have the discretion to adopt an official seal.

(b) The Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall apply to all authority and procedures of the Arkansas Board of Dispensing Opticians.



§ 17-89-204 - Financial reporting -- Disposition of funds.

(a) The Arkansas Board of Dispensing Opticians shall report quarterly to the Department of Finance and Administration the source of all revenue received by it pursuant to this chapter during the preceding quarter.

(b) All appropriate expenses incurred by the board in the administration of the provisions of this chapter shall be paid when vouchers relating to the expenses are exhibited as having been approved by the board.

(c) There is created the Board of Dispensing Opticians Fund on the books of the Treasurer of State. All moneys collected by the board shall be deposited as special revenues to the credit of that fund.



§ 17-89-205 - Refund to expenditure.

Fines collected by the Arkansas Board of Dispensing Opticians shall be deposited into the Board of Dispensing Opticians Fund in the State Treasury as a refund to expenditure for the year in which the deposit is made.






Subchapter 3 - -- Licensing and Registration

§ 17-89-301 - License or registration required.

Except as otherwise provided in this chapter, any person not licensed to practice medicine or optometry in Arkansas who shall perform or purport to perform any act described in § 17-89-102(4) must be licensed or registered by the Arkansas Board of Dispensing Opticians as provided in this chapter.



§ 17-89-302 - Qualifications -- Licensed dispensing opticians.

(a) Every applicant for examination as a licensed dispensing optician shall present satisfactory evidence to the Arkansas Board of Dispensing Opticians that he or she is over twenty-one (21) years of age, of good moral character, a high school graduate or the equivalent thereof, and either:

(1) Is a graduate of a school of opticianry whose curriculum consists of at least eighteen (18) months of didactic and practical instruction which is accredited by a national accreditation organization and approved by the board; or

(2) (A) Has been engaged in the providing of ophthalmic dispensing services, as defined in this chapter, in the State of Arkansas for a period of not less than five (5) years immediately prior to application.

(B) No more than three (3) years may consist of:

(i) Working in a qualified service optical laboratory approved by the board; or

(ii) Providing ophthalmic dispensing services under the direct supervision of an Arkansas-licensed or registered dispensing optician, Arkansas-licensed optometrist, or Arkansas physician skilled in diseases of the eye.

(b) All persons making application for licensure as licensed dispensing opticians must successfully complete the written and practical examination prepared and conducted by the board.



§ 17-89-303 - Qualifications -- Registered dispensing opticians.

Every applicant for examination as a registered dispensing optician shall present satisfactory evidence to the Arkansas Board of Dispensing Opticians that he or she is over twenty-one (21) years of age, of good moral character, a high school graduate or the equivalent thereof, and either:

(1) Has a minimum of three (3) years' dispensing experience in Arkansas under the direct supervision of an Arkansas-licensed optometrist or Arkansas-licensed physician skilled in disease of the eye;

(2) Has a minimum of three (3) years' experience under the direct supervision of a licensed or registered dispensing optician holding a certificate of licensure or registry in the State of Arkansas, one (1) year of which may be while working in a qualified full-service optical laboratory approved by the board; or

(3) Is a graduate of an approved school of opticianry which has been accredited by a national accreditation organization and is recognized by the board.



§ 17-89-304 - Examinations.

(a) No person other than a licensed optometrist or licensed physician skilled in diseases of the eye or a person licensed or registered by the Arkansas Board of Dispensing Opticians as approved in this chapter shall provide ophthalmic dispensing services to the public until after he or she has passed the written and practical examination conducted by the board and shown proficiency in those subjects and procedures designated by the board, including, but not limited to:

(1) Mechanical optics;

(2) Occupational vision requirements;

(3) Taking facial measurements for proper frame sizing;

(4) Ophthalmic lens types; and

(5) Fitting and adjusting glasses and frames to the face.

(b) A person eligible for licensure or registry under this chapter and desirous of licensure or registry shall make application for examination to the board at least sixty (60) days prior to the date of examination upon a form and in such a manner as the board shall prescribe. The application shall be accompanied by the fee prescribed in subsection (f) of this section.

(c) Each applicant for licensure or registry under this chapter shall be examined by the board by written and practical examination and shall be required to meet certain standards of performance established by rules adopted by the board.

(d) (1) Applicants for licensure or registry shall be examined at a time and place and under such supervision as the board may determine.

(2) Examinations shall be given at least one (1) time each year at such places within this state as the board may determine.

(3) The board shall give reasonable public notice of the examinations in accordance with its adopted rules at least ninety (90) days prior to the administration of the examination.

(4) The board shall notify by mail all individual examination applicants of the time and place of the examination.

(e) Every applicant successfully passing the examination of the board and satisfying the qualifications required by this chapter shall receive from the board a certificate of licensure or a certificate of registry to provide ophthalmic dispensing services to the public as a registered or licensed dispensing optician in this state.

(f) Any person making application for examination for licensure or registry as a dispensing optician shall be required to pay to the Secretary-treasurer of the Arkansas Board of Dispensing Opticians a fee established by the board.



§ 17-89-305 - Reciprocity.

(a) Any person who desires to provide ophthalmic dispensing services to the public as a licensed or registered dispensing optician in this state and who holds a current validated certificate of licensure or registry as a dispensing optician in a state whose requirements for licensure or registry are in the opinion of the Arkansas Board of Dispensing Opticians at least equivalent to those of this state may at the discretion of the board be issued a certificate of licensure or a certificate of registry.

(b) The certificate may be issued without a written or practical examination upon payment of the fee prescribed in § 17-89-304(f) to the Secretary-treasurer of the Arkansas Board of Dispensing Opticians and upon satisfactory proof that the applicant:

(1) Is qualified under the provisions of this chapter;

(2) Is of good moral character;

(3) Has provided ophthalmic dispensing services to the public as a dispensing optician in the state of licensure or registration for a period of at least five (5) years for licensure or three (3) years for registration immediately prior to his or her application for reciprocity to this state; and

(4) Is licensed or registered in a state which grants like reciprocal privileges to opticians who hold certificates of licensure or registry issued by this state.



§ 17-89-306 - Dispensers from nonlicensing states.

(a) Any person from a nonlicensing state who desires to provide ophthalmic dispensing services to the public as a licensed or registered dispensing optician in this state, and who submits satisfactory evidence to the Arkansas Board of Dispensing Opticians that he or she meets the following requirements, shall be eligible for licensure or registry by the board.

(b) The applicant must:

(1) Be qualified under the provisions of this chapter;

(2) Be of good moral character;

(3) Have been engaged in ophthalmic dispensing as described in § 17-89-102(4) for a period of:

(A) Five (5) years for applicants for licensure, of which no more than three (3) years may be while working in a qualified full-service optical laboratory approved by the board; or

(B) Three (3) years for applicants for registry, of which no more than one (1) year may be while working in a qualified full-service laboratory approved by the board immediately prior to the date of application;

(4) Successfully complete the written and practical examination for licensure or registry prepared and conducted by the board; and

(5) Have paid the fee prescribed in § 17-89-304(f) to the Secretary-treasurer of the Arkansas Board of Dispensing Opticians.



§ 17-89-307 - Certificates -- Renewal.

(a) All licensed and registered opticians shall pay by July 1 of each year a fee established by the Arkansas Board of Dispensing Opticians to the Secretary-treasurer of the Arkansas Board of Dispensing Opticians as a renewal licensure or registry fee.

(b) (1) Unless the fee is paid, certificates of licensure or registry issued under this chapter shall expire and become invalid at 12:00 midnight on July 1 of that year.

(2) Upon the payment of the renewal fee and in the absence of a board finding against renewal under this chapter, the person shall have his or her certificate of licensure or registry renewed for an additional year commencing on July 1 of that year.

(3) Any person licensed or registered under the provisions of this chapter who has not paid his or her renewal fee in full by July 1 of that year shall be required to pay a renewal penalty established by the board.



§ 17-89-308 - Continuing education program.

(a) The Arkansas Board of Dispensing Opticians may institute a program for continuing education for its licensees.

(b) The board may require proof of successful completion of its continuing education requirements as a condition for renewal of license, except that the board shall not require more than nine (9) clock hours of continuing education within any two-year period.

(c) Only courses approved by the board shall be acceptable for satisfying the continuing education requirements.

(d) The board shall promulgate regulations to implement this section.



§ 17-89-309 - Denial, suspension, or revocation -- Grounds.

(a) The Arkansas Board of Dispensing Opticians shall revoke or suspend or refuse to issue or renew a license or registration of any dispensing optician for any violation of any provision of this chapter or of any rules and regulations promulgated by the board, including, but not limited to, the following:

(1) The applicant, licensee, or registrant obtaining a license or registration by means of fraud, misrepresentation, or concealment of material facts;

(2) The applicant, licensee, or registrant engaging in conduct, including, but not limited to, engaging in the advertising practice commonly known as "bait and switch", or establishing an ophthalmic dispensing business immediately adjacent to the office of a licensed optometrist or physician skilled in diseases of the eye in what is commonly known as a "side-by-side" operation, or engaging in the referral procedure commonly known as "capping and steering";

(3) The applicant, licensee, or registrant being convicted of a felony in any state or federal court, and not pardoned, if the acts for which the person is convicted are found by the board to have a direct bearing on whether he or she should be entrusted to serve the public in the capacity of a dispensing optician;

(4) The applicant, licensee, or registrant violating any prohibitive provision under this chapter;

(5) The applicant, licensee, or registrant engaging in any fraudulent, misleading, or deceptive advertising;

(6) The applicant, licensee, or registrant failing to qualify for the license or registration;

(7) The applicant, licensee, or registrant violating any other rule or regulation promulgated by the board; or

(8) The applicant, licensee, or registrant using any narcotic drug or alcohol which impairs his or her ability to perform the work of an ophthalmic dispenser.

(b) If after due notice and hearing a person licensed or registered as an optician or apprentice under this chapter is found to have violated this chapter, the board may impose any one (1) or more of the following sanctions:

(1) Suspension, revocation, or denial of the license or registration or the renewal thereof;

(2) A penalty not to exceed one thousand dollars ($1,000) for each violation;

(3) Place conditions or restrictions upon the person's license, registration, or practice; or

(4) Such other requirements or penalties as may be appropriate to the circumstances or the case, and which would achieve the desired disciplinary purposes, but which would not impair the public welfare and morals.

(c) Unless the penalty assessed under this section is paid within fifteen (15) days following the date for an appeal from the order, the board shall have the power to file suit in the Pulaski County Circuit Court to obtain the judgment for the amount of the penalty not paid.



§ 17-89-310 - Complaints -- Hearings.

(a) (1) Any person may file a complaint with the Arkansas Board of Dispensing Opticians against any person providing ophthalmic dispensing services to the public or having a certificate of licensure or registry to practice ophthalmic dispensing in this state charging the person with having violated the provisions of this chapter.

(2) The complaint shall set forth specific charges in sufficient detail so as to disclose to the accused person fully and completely the alleged acts of misconduct for which he or she is charged.

(3) When the complaint is filed with the board, the Secretary-treasurer of the Arkansas Board of Dispensing Opticians shall mail a copy to the accused person by registered mail at his or her last address of record with a written notice of the time and place of hearing advising him or her that he or she may be present in person and with counsel, if he or she so desires, to offer evidence and be heard in his or her defense.

(b) (1) At the time and place fixed for hearing before the board, the board shall receive evidence upon the complaint under consideration and shall accord the person against whom charges have been made a full and fair opportunity to be heard in his or her defense.

(2) The board shall not be bound by strict or technical rules of evidence but shall consider all evidence fully and fairly, provided that all oral testimony by the board must be taken under oath.

(3) All hearings shall be conducted in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) All evidence considered by the board shall be construed so as not to deprive any person of his or her rights without a full, fair, and impartial hearing.

(5) The board may administer oaths and issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, papers, or documents pertinent to any matters coming before the board.






Subchapter 4 - -- Regulation of Practice

§ 17-89-401 - Employment of apprentice dispensing opticians.

(a) (1) Licensed or registered opticians under this chapter may utilize apprentice dispensing opticians to engage in ophthalmic dispensing as defined in this chapter under their direct personal physical supervision and at the same location where the licensed or registered person dispenses.

(2) However, no licensed or registered dispensing optician shall supervise more than three (3) apprentices at a given time.

(b) Apprentices may be employed upon submission of an application for registration as an apprentice dispensing optician to the Arkansas Board of Dispensing Opticians and approval by the board and payment of a fee to the board in an amount to be determined by the board.



§ 17-89-402 - Written prescription required.

(a) It shall be unlawful for any dispensing optician or person engaged in the business of manufacturing, selling, or dispensing regular or safety ophthalmic materials to fill or duplicate an ophthalmic prescription without having a written prescription signed by the licensed optometrist or licensed physician skilled in disease of the eye who conducted the examination from which the prescription was prepared.

(b) It shall also be unlawful for him or her to fail to comply with the written instructions when the instructions are included on a written prescription signed by a licensed optometrist or licensed physician skilled in disease of the eye.

(c) No change or alteration from the prescription of the prescribing optometrist or physician shall be made, except that changes may be made in tint or material of the lenses unless the changes are specifically prohibited on the written prescription.

(d) It is the specific intent of the General Assembly that this section supplement, not repeal, existing laws of Arkansas.



§ 17-89-403 - Standards for materials.

All ophthalmic materials, including eyeglasses, spectacles, lenses, or other optical devices or materials or parts thereof, sold in the State of Arkansas must conform to standards of quality as promulgated by the American National Standards Institute, commonly known as Z-80.1 standards, or any standards later set forth in a regulation promulgated by the Arkansas Board of Dispensing Opticians.



§ 17-89-404 - Branch offices.

(a) No licensed or registered dispensing optician or other person in this state shall establish more than two (2) ophthalmic dispensing branch offices in addition to his or her principal office unless he or she shall have first secured a branch office permit from the Arkansas Board of Dispensing Opticians.

(b) (1) With board approval, the board shall promulgate rules and regulations establishing the branch office permit and the procedures for issuing, suspending, or revoking the branch office permit.

(2) The rules and regulations shall comply with the pertinent provisions of all existing state law.

(c) All businesses providing retail ophthalmic dispensing services, as defined in § 17-89-102(4), to the public must have physically present a licensed or registered dispensing optician within the place of business at the time the services are provided.

(d) Each optical dispensary in the State of Arkansas whose title does not contain the proper name of an Arkansas optometrist or Arkansas physician skilled in diseases of the eye or a licensed or registered dispensing optician holding a certificate of licensure or registry in the State of Arkansas must file a certificate of ownership each year with the board between June 1 and June 30. Each certificate of ownership must give the name and address of the dispensary, the optometrist or physician skilled in diseases of the eye, or licensed or registered dispensing optician or person who owns or maintains legal responsibility of the dispensary.



§ 17-89-405 - Fraudulent, misleading, or deceptive advertising prohibited.

It shall be unlawful for any dispensing optician or any person engaged in ophthalmic dispensing in this state, or anyone on their behalf, to knowingly or willfully engage in any fraudulent, misleading, or deceptive advertising. Any of the following practices shall be deemed to be fraudulent, misleading, or deceptive advertising:

(1) The use in any advertisement, whether by newspaper, magazine, circular, sign, billboard, radio, television, or any other printed, oral, or visual form of advertising, of a picture, drawing, or other illustration or format which conveys the impression or belief that the ophthalmic dispenser or dispensing optician firm provides eye examinations or is qualified to give complete eye care service, which may include eye examinations and the issuance of prescriptions for spectacles;

(2) (A) The use of words or a format designed to convey or which result in conveying an impression that the ophthalmic dispensing firm or the dispensing optician is qualified to provide eye care service other than the services that are authorized by the laws of this state and regulations promulgated pursuant thereto for ophthalmic dispensing in this state.

(B) For the purposes of this subsection, the use of the words "eye care", "professional eye care", or the use of such words as "providing experienced professionals trained to meet your eye care needs" and similar words or expressions in the advertisement shall be interpreted as being fraudulent, misleading, and deceptive, since these terms are normally accepted and understood to represent services that can be performed only by a licensed optometrist or a licensed physician;

(3) Failure to include in the advertisement the disclaimer provision required in § 17-89-406(a); and

(4) The use of any other advertising method which conveys a misleading or deceptive interpretation of the services that may be provided by a dispensing optician or by an ophthalmic dispensing firm in this state, within the limitations provided by law.



§ 17-89-406 - Disclaimer in advertisements required.

(a) Any advertisement made by, for, or in behalf of any ophthalmic dispensing firm or any dispensing optician in this state, by newspaper, magazine, handbill, circular, radio, television, billboard, sign, or other means or forms of advertisement, except goodwill advertising as determined by the State Board of Optometry, shall cause to have printed thereon, or stated in oral advertisements, the following disclaimer:

"This firm is not licensed to make eye examinations."

(b) (1) In any printed advertisement, the disclaimer shall be printed in the same style, arrangement, and overall appearance of other printed material appearing within the advertisement, giving similar prominence to the disclaimer in the same size of type, style, arrangement, and overall appearance used in a majority of the written material in the advertisement.

(2) In oral advertisements, the disclaimer shall be depicted in a vocal presentation of the same volume, quality, and style as other portions of the oral advertisement are presented.



§ 17-89-407 - Penalties -- Enforcement.

(a) (1) Any person violating the provisions of §§ 17-89-405 and 17-89-406 shall be guilty of a Class A misdemeanor and upon conviction shall be subject to the fines and penalties provided by law.

(2) Each advertisement in violation of §§ 17-89-405 and 17-89-406 shall be a separate offense, and each day on which an advertisement in violation of §§ 17-89-405 and 17-89-406 is made shall constitute a separate offense.

(b) (1) The State Board of Optometry shall have the power to institute suit in the circuit court of the county in which a violation of §§ 17-89-405 and 17-89-406 is alleged to have occurred to require enforcement by injunctive procedures and to recover costs of court and reasonable attorney's fees.

(2) The board shall not be required to execute or give a bond for cost, indemnity, or stay as a condition to the issuance of a restraining order or injunction, either temporary or permanent, in any court of this state.



§ 17-89-408 - Office permit.

(a) (1) It shall be unlawful for any person or legal entity to conduct an office or place of business in this state where ophthalmic dispensing services are offered or performed unless that person or entity shall have first secured an office permit from the Arkansas Board of Dispensing Opticians pursuant to board regulation for each such office or place of business.

(2) However, persons or entities identified in § 17-89-103 are exempt from this section.

(3) The office permit shall be prominently displayed in each office or place of business in this state where ophthalmic dispensing services are offered or performed.

(b) The office permit shall be renewed on or before July 1 of each year at a cost and pursuant to procedures to be determined by board rule or regulation.

(c) The board shall suspend, revoke, or refuse to issue or renew an office permit for any violation of any provision of this chapter or of any rules and regulations promulgated by the board, including at least the following:

(1) The applicant, person, or legal entity obtains an office permit by means of fraud, misrepresentation, or concealment of material facts;

(2) The applicant, person, or legal entity violates any prohibitive provision under this chapter;

(3) The applicant, person, or legal entity engages in any fraudulent, misleading, or deceptive advertising;

(4) The applicant, person, or legal entity fails to qualify for the office permit; or

(5) The applicant, person, or legal entity violates any other rule or regulation promulgated by the board.

(d) After due notice and a hearing regarding a violation of this section, the board may impose any one (1) of the following sanctions:

(1) Suspension, revocation, or denial of the office permit renewal thereof;

(2) A penalty not to exceed one thousand dollars ($1,000) for each violation;

(3) Such other requirements or penalties as may be appropriate to the circumstance or the case and which would achieve the desired disciplinary purpose but which would not impair the public welfare and morals.

(e) Unless the penalty assessed under this section is paid within fifteen (15) days following the date for an appeal from the order, the board shall have the power to file suit in the Pulaski County Circuit Court to obtain the judgment for the amount of the penalty not paid.









Chapter 90 - Optometrists

Subchapter 1 - -- General Provisions

§ 17-90-101 - Definition -- Applicability.

(a) (1) The "practice of optometry" means the examination, diagnosis, treatment, and management of conditions of the human eye, lid, adnexa, and visual system, including the removal of foreign bodies from the cornea, conjunctiva, lid, or adnexa but shall exclude other surgery of the lid, adnexa, or visual system which requires anything other than a topical anesthetic.

(2) "Optometry" shall include utilizing any method or means which the licensed optometrist is educationally qualified to provide, as established and determined by the State Board of Optometry. In administering this chapter, the board shall by rule or regulation prescribe those acts, services, procedures, and practices which constitute both primary optometric eye care and the practice of optometry.

(3) The "practice of optometry" shall include, but not be limited to, the prescribing and sale of eyeglasses and contact lenses, the prescribing and administering of all oral and topical drugs for the diagnosis or treatment only of conditions of the eye, lids, and adnexa except those listed in Schedules I and II of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, and the prescribing and administering of epinephrine, benadryl, or other comparable medication for the emergency treatment of anaphylaxis or anaphylactic reactions. All licensed optometrists are prohibited from using ophthalmic lasers for surgical procedures, from performing cataract surgery, from performing radial keratotomy surgery, and from selling prescription drugs.

(b) Any person who utilizes any objective or subjective method, including, but not limited to, self-testing devices and computerized or automated refracting devices for the purpose of preparing an optical prescription, to analyze or determine any optical defect, deficiency, deformity, or visual or muscular anomaly of the visual system, who measures the curvature of the human cornea, who prescribes, tints, coats, dispenses, adapts, or duplicates lenses, prisms, ocular exercises, visual therapy, or orthoptics for the correction, relief, or aid of the visual functions, who prescribes, adapts, fits, duplicates, dispenses, modifies, sells, or supplies contact lenses, or who holds himself or herself out as being able to do so, shall be deemed to be engaged in the practice of optometry.

(c) Those licensed optometrists who meet the qualifications and standards established by the board shall be designated "optometric physicians".

(d) Nothing in this chapter shall apply to physicians and surgeons as defined in the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(e) Nothing in this chapter shall prevent the performance of those acts, practices, and procedures, including the ordering, application, and sale of tints or coats for spectacle lenses, by legally qualified persons who are specifically authorized and approved by the Ophthalmic Dispensing Act, § 17-89-101 et seq.

(f) (1) Every licensed optometrist shall within ten (10) days of receipt of written notification of the filing of a claim or lawsuit alleging malpractice against him or her notify the board by registered letter of the lawsuit and provide information or reports as required by the board.

(2) All information and reports shall be exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq., and shall be released only upon the order of a court of competent jurisdiction.



§ 17-90-102 - Exemptions.

Nothing in this chapter, except as expressly provided otherwise, shall apply to physicians and surgeons nor to persons who sell eyeglasses, spectacles, lenses, contact lenses, frames, mountings, or prisms at wholesale on individual prescriptions to optometrists, physicians, and surgeons, nor shall it prohibit the sale of ready-made eyeglasses and spectacles when sold as merchandise at any established place of business where no attempt is made to practice optometry.



§ 17-90-103 - Status of profession.

The practice of optometry is declared to be a learned profession, and the same rights, powers, and duties are declared to attach thereto as attach to other learned professions.



§ 17-90-104 - Unlawful practice.

The following acts are declared to be unlawful:

(1) The violation of any of the provisions of this chapter;

(2) For any optometrist, physician, or surgeon to advertise in any manner, either directly or indirectly, any fraudulent, false, or misleading statement as to the skill or method of practicing of himself or herself or of any other optometrist, physician, or surgeon, to advertise in any manner that will tend to deceive, mislead, or defraud the public, or to advertise in any other manner;

(3) For any person, firm, partnership, or corporation or any optometrist, physician, or surgeon to advertise, either directly or indirectly, free optometric service or examination or to advertise directly or indirectly by any means whatsoever any definite or indefinite amount or terms as a fee for the professional services or materials rendered or furnished by an optometrist, physician, or surgeon;

(4) For any person, firm, corporation, or partnership not having a license to engage in the practice of optometry;

(5) For any person, firm, partnership, or corporation to employ any optometrist, physician, or surgeon to assist it in the unlawful practice of optometry. However, a licensed optometrist or partnership composed of licensed optometrists may employ other licensed optometrists in practicing optometry;

(6) For an optometrist, physician, or surgeon to accept employment from any unlicensed person, firm, partnership, or corporation or in any other manner to assist it or them in the unlawful practice of optometry;

(7) For any person, firm, partnership, or corporation to give or offer to give eyeglasses, spectacles, lenses, or frames to any person as a premium or inducement for the purchase of any goods, wares, or merchandise;

(8) For any person to impersonate a registered optometrist or a registered physician or surgeon or to buy, sell, or fraudulently obtain a certificate of registration;

(9) For any unlicensed person, partnership, firm, or corporation to publicly represent that he or she or it by himself or herself or itself or through agents or employees is engaging in the practice of optometry or is qualified to do so; and

(10) For any optometrist, physician, surgeon, individual, firm, partnership, corporation, wholesaler, jobber, or retailer to:

(A) Solicit the sale of spectacles, eyeglasses, lenses, contact lenses, frames, mountings, prisms, or any other optical appliances or devices, eye examinations, or visual services, including vision training or orthoptics, by radio, window display, television, telephone directory display advertisement, newspaper advertisement, handbills, circulars, prospectuses, posters, motion pictures, stereopticon slides, or any other printed publication or medium or by other means of advertisement; or

(B) Use any method or means of baiting, persuading, or enticing the public into buying spectacles, eyeglasses, lenses, contact lenses, frames, mountings, prisms, or other optical appliances or devices for visual correction or relief of the visual system or to train the visual system.



§ 17-90-105 - Penalty -- Injunction.

(a) (1) Any optometrist, physician, or surgeon or individual, firm, or corporation violating any of the provisions of this chapter shall be guilty of a violation and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(2) Each day the violation continues shall constitute a separate offense and be punishable as such.

(b) (1) The violation of any provision of this chapter may be enjoined by the State Board of Optometry in the circuit courts of this state even though the violation may be punishable by fine, the intention of this chapter being to provide a speedy means of protecting the public which has not heretofore existed.

(2) The board shall not be required to execute or give a bond for cost, indemnity, or stay as a condition to the issuance of a restraining order or injunction, either temporary or permanent, in any court of this state.



§ 17-90-106 - Service of process on nonresident practitioner.

(a) (1) The performance by a nonresident person, firm, or corporation within this state of any act prohibited or authorized by the terms of this chapter which constitutes the practice of optometry as defined by this chapter, except when done by persons, firms, or corporations having a designated agent for service of process within this state, shall be deemed equivalent to the appointment by the nonresident of the Secretary of State or his or her successor in office to be the true and lawful attorney and agent of the nonresident.

(2) All lawful process in any action or proceedings against him or her or against any person, firm, or corporation growing out of any action done within this state which may be authorized or prohibited under this chapter may be served upon him or her.

(3) The performance of the act shall be an agreement by the person, firm, or corporation that any such process against the person, firm, or corporation which is so served shall be of the same legal force and validity as if served on the person, firm, or corporation personally.

(b) (1) Service of process shall be made by serving a copy of the process on the Secretary of State, and the service shall be sufficiently served upon the nonresident.

(2) Notice of the service and a copy of the process must be forthwith sent by registered mail by the plaintiff or his or her attorney to the defendant at his or her last known address.

(3) The defendant's return receipt or the affidavit of the plaintiff or his or her attorney of compliance therewith must be appended to the writ of process and entered and filed in the office of the circuit court wherein the cause is brought.

(c) The court in which the action is pending may order such continuance as may be necessary to afford the defendant reasonable opportunity to defend the action.

(d) Service of summons when obtained upon a nonresident person, firm, or corporation as provided in this section, shall be deemed sufficient service of summons and process to give to any of the courts of this state jurisdiction over the cause of action and over the nonresident defendant and shall warrant and authorize personal judgment against the nonresident person, firm, or corporation in the event that the plaintiff prevails in the action.



§ 17-90-107 - Subpoenas.

A subpoena is to be directed to the sheriff of any county where a witness resides or is found. It shall be served and returned in the same manner as subpoenas in civil actions in the circuit courts are served and returned.



§ 17-90-108 - Requirement to provide eyeglass prescription.

(a) (1) If at the completion of an ophthalmic examination by any licensed optometrist or by any physician who practices as an ophthalmologist in this state the practitioner recommends as a result of the examination that the patient needs eyeglasses of common availability within the state, then the optometrist or physician practicing as an ophthalmologist shall upon request of the patient provide to the patient a complete and accurate written prescription at no additional charge.

(2) (A) Contact lens prescriptions, written and signed, shall be released without additional charge upon request of the patient after the completion of the fitting and upon payment for the examination and fitting.

(B) Contact lens prescriptions released and filled shall be dispensed, sold, and supplied only after positive verification in accordance with the laws of the State of Arkansas and the rules and regulations promulgated and administered by the State Board of Optometry.

(3) A written contact lens prescription shall expire one (1) year after the date of the completion of the contact lens fitting unless there is a medical reason that warrants a prescription for less than one (1) year.

(b) The respective licensing boards of optometry and physicians who practice as ophthalmologists and oculists shall provide for the revocation, suspension, or refusal to renew the license of an optometrist, or of a physician who practices as an ophthalmologist or oculist, licensed by them, who repeatedly or flagrantly violates the provisions of this section.

(c) The provisions of this section shall be supplemental to the laws of this state pertaining to the licensing of optometrists and the practice of optometry and the laws pertaining to physicians and surgeons who practice as ophthalmologists and oculists.



§ 17-90-109 - Regulation of contact lenses.

(a) No person, firm, corporation, or other legal entity located outside the State of Arkansas shall fill, ship, mail, or deliver through electronic mail, the Internet, alternative channels, or other means contact lenses, vision correcting contact lenses that have been medicated with legend drugs approved by the Food and Drug Administration as of January 1, 2009, or prescriptions for contact lenses to a resident of Arkansas without first having:

(1) Registered and paid all applicable fees required by the State Board of Optometry;

(2) Possession of a positively verified written, signed, and unexpired contact lens prescription issued, dispensed, sold, or supplied by a licensed optometrist or ophthalmologist in compliance with the laws of the State of Arkansas and all rules and regulations promulgated by the board; and

(3) Registered to do business with the Secretary of State and designated a registered agent for service of process.

(b) (1) If a nonresident person, firm, corporation, or legal entity fails to comply with the requirements of subsection (a) of this section, service of process may be perfected in accordance with the provisions of § 17-90-106.

(2) Alternatively, the optometrist or ophthalmologist dispensing, selling, or supplying the contact lenses shall be deemed a valid agent for service of process for the nonresident person, firm, corporation, or legal entity.

(c) (1) Optometrists and ophthalmologists licensed to practice in Arkansas and a person, firm, corporation, or other legal entity outside the State of Arkansas authorized under subsection (a) of this section may sell, prescribe, or dispense vision correcting contact lenses that have been medicated with legend drugs approved by the Food and Drug Administration as of January 1, 2009.

(2) This subsection does not authorize any optometrist, person, firm, or other legal entity to dispense:

(A) Contact lenses medicated with drugs listed in Schedules I and II of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-508;

(B) Medicated contact lenses that are not vision correcting; or

(C) Medicated contact lenses for any purpose other than the diagnosis or treatment of diseases and conditions of the eye, lids, and adnexa.



§ 17-90-110 - Limitation on liability.

Any optometrist or ophthalmologist who releases a contact lens prescription in accordance with § 17-90-108(a)(2) shall not be liable for any damages for injury resulting from the purchasing, manufacturing, or dispensing of the contact lenses unless the contact lens seller and the contact lens prescriber are the same person.



§ 17-90-111 - Loans to optometry students.

(a) The Department of Higher Education shall provide a loan from the Higher Education Grants Fund Account that is in excess of the Southern Regional Education Board grant funds to any optometry student:

(1) Who is bona fide resident of the state;

(2) Who is enrolled in an optometry professional program outside the state; and

(3) For whom any part of the out-of-state tuition is paid by the State of Arkansas through the Southern Regional Education Board grant funds.

(b) A loan authorized by this section:

(1) Shall not exceed five thousand dollars ($5,000) annually;

(2) Shall be made:

(A) On an annual basis not to exceed the combined total of four (4) years; and

(B) At a rate of interest determined by the department, but not to exceed four percent (4%);

(3) May be forgiven at the rate of one (1) year's loan for one (1) year's practice in Arkansas;

(4) May be deferred, but for no longer than five (5) years, for the following reasons:

(A) Military service;

(B) Special training; or

(C) Extraordinary circumstances as determined by the department; and

(5) Shall be in addition to Southern Regional Education Board grant funds.






Subchapter 2 - -- State Board of Optometry

§ 17-90-201 - Appointment of members.

The State Board of Optometry shall consist of seven (7) members appointed by the Governor for terms of five (5) years:

(1) Five (5) members shall be licensed optometrists who have been engaged in the regular practice of optometry in this state for a period of three (3) years. Any vacancy shall be filled by a successor appointed from a list of three (3) members submitted by the Arkansas Optometric Association; and

(2) Two (2) members shall not be actively engaged in or retired from the profession of optometry. One (1) shall represent consumers, and one (1) member shall be sixty (60) years of age or older and shall represent the elderly. Both shall be appointed from the state at large, subject to confirmation by the Senate. The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations. All vacancies shall be filled in a like manner.



§ 17-90-202 - Compensation of members and secretary.

(a) Members of the State Board of Optometry may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(b) Expense reimbursement and stipends in accordance with § 25-16-901 et seq. shall be paid from the fees collected by the board.

(c) The Secretary of the State Board of Optometry shall receive such additional salary as may be fixed by the board.



§ 17-90-203 - Meetings -- Officers -- Records.

(a) The State Board of Optometry shall meet at least two (2) times each year. At the first regular meeting, the board members shall elect a president, a vice president, and a secretary-treasurer.

(b) A record of its proceedings shall be kept which shall be open for public inspection at reasonable times.

(c) The board shall make a report annually to the Governor showing all receipts and disbursements of moneys and a summary of all business transacted during the year.



§ 17-90-204 - Powers and duties.

The State Board of Optometry shall have the following powers in addition to those conferred elsewhere within this chapter:

(1) To make rules and regulations for the administration and enforcement of this chapter;

(2) To revoke, suspend, or refuse to renew any certificate of license in the manner and for the causes set forth in this chapter;

(3) To determine what acts on the part of any person licensed under this chapter shall constitute unprofessional conduct;

(4) To employ or retain the services of attorneys and other necessary assistants in carrying out the provisions of this chapter;

(5) To bring suit in its proper name to enforce or restrain the violation of any provision of this chapter;

(6) To administer oaths, to have an official seal, or to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, papers, or documents pertinent to any matters coming before the board; and

(7) (A) To levy civil penalties, after providing notice and a hearing, in an amount not to exceed one thousand dollars ($1,000) for each violation against those individuals, firms, or corporations found to be in violation of this chapter or rules and regulations promulgated thereunder.

(B) These penalties shall be used for the purposes of defraying the expenses of the board and as required for carrying out the provisions of this chapter.

(C) These penalties shall be in addition to other penalties which may be imposed by the board pursuant to this chapter.

(D) Unless the penalty assessed under this section is paid within fifteen (15) days following the date for an appeal from the order, the board shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of penalty not paid.



§ 17-90-205 - Disposition of funds -- Secretary-treasurer's bond.

(a) All renewal fees and all examination and application fees shall be used by the State Board of Optometry to pay its expenses in administering this chapter.

(b) (1) All moneys received by the board shall be disbursed by the Secretary-treasurer of the State Board of Optometry, who shall furnish surety bond.

(2) The secretary-treasurer shall keep a true and faithful account of all moneys received and all moneys expended and shall file annually with the Governor a report of all financial transactions duly audited by an independent accountant.

(c) All moneys not expended or used by the board to pay expenses in administering this chapter shall be retained by the board from year to year to be expended for the purposes and intentions expressed in this chapter.

(d) The secretary-treasurer shall execute a bond for the state in a sum to be fixed by the board conditioned on the faithful performance of the duties of his or her office.






Subchapter 3 - -- Licensing

§ 17-90-301 - Examinations -- Fees.

(a) No person except those already licensed by the State Board of Optometry shall practice optometry until he or she has:

(1) Successfully passed all examinations as the board may require in the rules and regulations of the board, to include, but not be limited to, clinical examinations if required; and

(2) Registered and received a certificate of registration which shall have conspicuously printed on its face the definition of optometry set forth in § 17-90-101.

(b) Every applicant for examination shall present satisfactory evidence that he or she is:

(1) Over twenty-one (21) years of age;

(2) A successful candidate having passed all parts of the National Board of Optometry examination since January 1, 1997;

(3) Of good moral character; and

(4) A graduate of a college of optometry that has been accredited by the Accreditation Council on Optometric Education of the American Optometric Association.

(c) All persons making application for examination and for registration shall be required to pay to the Secretary-treasurer of the State Board of Optometry a fee in a reasonable amount to be fixed by the board.

(d) (1) Beginning July 1, 2003, the board will issue licenses only for optometric physicians to persons who meet:

(A) The requirements of this section;

(B) The requirements of § 17-90-401; and

(C) The requirements of rules of the board.

(2) A person who was licensed as an optometrist prior to July 1, 2003, and who does not meet the standard for licensure as an optometric physician may continue to renew the license as an optometrist but may only practice in the manner prescribed by the rules of the board.



§ 17-90-302 - Reciprocity.

(a) Any person from another state desiring to engage in the practice of optometry in this state may be issued a certificate at the sole discretion of the State Board of Optometry without a written examination upon satisfactory proof that he or she:

(1) Is qualified under this chapter;

(2) Has been issued a certificate or license to practice optometry by a state having licensure requirements at least equal in scope and standards to Arkansas with whom the board has an agreement of reciprocity; and

(3) Has engaged in the practice of optometry for a period of three (3) years in the other state and has complied with all the requirements of the Arkansas licensure law at the time of application.

(b) He or she shall be required to pay a fee to the Secretary-treasurer of the State Board of Optometry for registration in a reasonable amount to be fixed by the board.



§ 17-90-303 - License -- Registration and display -- Statement of services.

(a) Any optometrist practicing in any county in this state shall display his or her license in a conspicuous place in his or her office.

(b) Any optometrist practicing away from his or her office shall deliver to each person obtaining services from the optometrist a statement dated and signed by the optometrist setting forth the amount charged, the optometrist's address, and the number of the optometrist's certificate.



§ 17-90-304 - Renewal -- Failure to renew.

(a) All registered optometrists shall annually pay a reasonable sum, to be fixed by the State Board of Optometry, to the Secretary-treasurer of the State Board of Optometry as a license renewal fee on or before February 1 each year.

(b) The failure to pay the license renewal fee by any licensee may cause his or her license to be revoked or suspended, or other such penalties as provided in § 17-90-305, after thirty (30) days' notice.



§ 17-90-305 - Revocation, suspension, or refusal to renew -- Grounds.

(a) The State Board of Optometry shall have the power to revoke, suspend, place a license on probation for such time as the board shall order and under such conditions as the board may impose, to ensure the health and safety of the citizens of Arkansas, impose a fine of up to one thousand dollars ($1,000) per violation, refuse to renew a license or reprimand the licensee, or any combination thereof, if the board finds that the individual has committed any of the following offenses:

(1) Perpetrating a fraud on the public;

(2) Presenting false information or documentation to the board in an attempt to obtain or to retain a license;

(3) Conviction of a felony or the conviction of a misdemeanor, if the misdemeanor conduct would denote an impairment in the ability to practice optometry;

(4) Habitual drunkenness;

(5) Habitual or excessive use of schedule medication or other habit-forming or mind-altering drugs that would impair the ability to practice optometry;

(6) Violation of the laws of the United States or the State of Arkansas regulating the possession, distribution, and prescribing of schedule medication;

(7) Flagrant overcharging or billing;

(8) False representation of materials;

(9) False or misleading advertising;

(10) Gross incompetency in the treatment of patients;

(11) Unprofessional conduct;

(12) Suffering from mental disease or defect rendering the licensee incompetent to practice optometry as a result of proof given by a licensed medical psychiatrist in the State of Arkansas and in combination with testimony of a licensed optometrist;

(13) Violation of any provision of the laws of Arkansas regulating the practice of optometry;

(14) Violation of any rule or regulation of the board;

(15) Violation of any term of probation or order rendered by the board; or

(16) Having been found in violation of a statute or a rule or regulation governing the practice of optometry by the optometry licensing authority or agency of another state.

(b) In addition to those acts which may be prescribed by the board as unprofessional conduct, the following shall be deemed by the board to be unprofessional:

(1) The violation of any provision of this chapter; or

(2) The acceptance of employment either directly or indirectly by a licensed optometrist from an optometrist not licensed in Arkansas or from an unlicensed person, firm, or corporation engaged in any business or profession to assist it, him or her, or them, in practicing optometry in this state.



§ 17-90-306 - Revocation, suspension, or refusal to renew -- Procedures.

(a) No certificate of license shall be rejected for renewal, suspended, or revoked for any cause, unless the person accused has been given at least thirty (30) days' notice in writing setting forth the nature of the charges against him or her.

(b) The accused person must also be afforded a public hearing at which time the person accused shall have the right to appear with or without counsel, to confront witnesses who appear against him or her, and to adduce testimony in his or her own behalf.

(c) A record of the charges filed and the action taken thereon shall be prepared.

(d) All hearings of the State Board of Optometry and appeals from decisions or orders of the board will be subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 4 - -- Optometric Drugs

§ 17-90-401 - State Board of Optometry -- Powers and duties.

The State Board of Optometry shall have the following rights and responsibilities:

(1) To enforce, amend, or repeal the rules and regulations promulgated by the board;

(2) (A) To approve those optometrists who shall be authorized to possess, administer, and prescribe those drugs approved by this subchapter.

(B) (i) No optometrist shall be so approved until he or she has:

(a) Exhibited his or her qualifications by passing an examination prepared or approved by the board; and

(b) Served an internship program established by the board, supervised and certified by a board-certified ophthalmologist, which internship includes at least one hundred (100) hours of supervised clinical training in the examination, diagnosis, and treatment of conditions of the human eye and adnexa.

(ii) (a) The examination shall include, but not be limited to, written questions designed to test knowledge of the proper use and characteristics of the drugs approved by the board.

(b) The examination shall be offered not less often than annually;

(3) To promulgate educational standards, which shall be used as prerequisites to authorization to use those drugs approved in this subchapter. Educational standards shall cover only the area of the proper use and characteristics of the drugs approved by the board and emergency first aid techniques;

(4) To approve, consistent with the rules and regulations promulgated by the board, those acts, services, procedures, and practices which may be performed by a licensed optometrist and, prior to authorization, by appropriate examination, establish the competence of every optometrist to perform the approved acts, services, procedures, and practices;

(5) (A) To prohibit any optometrist who is a graduate of a school or college of optometry as of July 20, 1987, who has not already successfully completed a postgraduate course of study of transcript quality in ocular therapy and pharmacology from an accredited school or college of optometry, which complies with all the prerequisites and requirements of the board and this subchapter, from being approved to perform any of the additional acts, services, procedures, and practices which are specifically authorized in §§ 17-90-101(a) and 17-90-403 until he or she has successfully complied with all the prerequisites and requirements of the board and this subchapter.

(B) The express purpose of this subdivision (5) is to prohibit the "grandfathering" of currently licensed optometrists unless and until they have completed the prerequisites and requirements of the board and this subchapter established by this subdivision (5). Nothing in this subdivision (5) shall be construed to prohibit any optometrist currently licensed from continuing to practice optometry and be relicensed, but until he or she has met the requirements of this subchapter and the rules and regulations of the board, he or she shall not be allowed to utilize the additional treatments provided for in this subchapter;

(6) To promulgate rules and regulations governing the prescribing, administering, and use of all drugs authorized in this chapter by all licensed and board-certified primary care optometrists in the diagnosis, treatment, or management only of conditions of the human eye, lid, adnexa, or visual system; and

(7) To promulgate rules and regulations which authorize board-certified primary care optometrists to order any procedure or laboratory test necessary in the examination, diagnosis, treatment, or management of diseases or conditions of the human eye, lid, adnexa, or visual system.



§ 17-90-402 - Standards -- Noncompliance.

(a) Reasonable standards applicable only to those optometrists who are authorized to use drugs for referral of eye patients with eye pathology discoverable by the use of drugs shall be promulgated only if the board finds that the standards are required to protect the health of the citizens of the state.

(b) The standards shall not require referral in cases in which an optometrist is aware that a condition has been previously diagnosed by a physician.

(c) If these standards are promulgated, they shall be enforced by the State Board of Optometry.

(d) Any violation of these standards shall be deemed unprofessional conduct under this chapter.

(e) If the board finds that an optometrist has habitually violated the standards of referral, then the board shall withdraw the authority to use drugs from that optometrist.



§ 17-90-403 - Authority to possess, administer, and prescribe.

One who is engaged in the practice of optometry as a profession as defined in § 17-90-101 and who has the education and professional competence as determined by the State Board of Optometry and who has satisfied the educational requirements established by the State Board of Optometry from a college or university accredited by a regional or professional accreditation organization which is recognized or approved by the Council on Post-Secondary Accreditation, the United States Department of Education, or the Arkansas Board of Higher Education and has met the requirements of § 17-90-401 is authorized to possess, administer, and prescribe pharmaceutical agents for the diagnosis or treatment only of conditions of the eye, lids, or adnexa, except those listed in Schedules I and II of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510.






Subchapter 5 - -- Impaired Optometrist Treatment Program

§ 17-90-501 - Title.

This subchapter shall be known as the "Impaired Optometrist Treatment Program".



§ 17-90-502 - Purpose.

The purpose of this subchapter is to provide for the identification and treatment of optometrists licensed under the Arkansas Optometry Law, § 17-90-101 et seq., who suffer from impairment, in order to promote the public health and safety and to ensure the continued availability of the skills of highly trained optometric professionals for the benefit of the public.



§ 17-90-503 - Definitions.

As used in this subchapter:

(1) "Board" means the State Board of Optometry with reference to optometrists;

(2) "Impaired" or "impairment" means the presence of the diseases of alcoholism, drug abuse, or mental illness;

(3) "Impaired Optometrist Treatment Program" means the State Board of Optometry-approved or sponsored program for the detection, intervention, and monitoring of impaired providers;

(4) (A) "Professional incompetence" means the inability or failure of an optometrist to practice his or her profession with reasonable skill and safety.

(B) Impairment in and of itself shall not give rise to a presumption of professional incompetence; and

(5) "Treatment program" means a plan of care and rehabilitation services provided by those organizations and persons authorized to provide such services for impaired providers taking part in the programs provided under this subchapter.



§ 17-90-504 - Authority.

The State Board of Optometry may undertake the functions and responsibilities to carry out the purposes of this subchapter, which may include any of the following:

(1) Contracting with providers of treatment programs;

(2) Receiving and evaluating reports of suspected impairment from any source;

(3) Intervening in cases of verified impairment;

(4) Referring impaired optometrists to treatment programs;

(5) Monitoring the treatment and rehabilitation of impaired optometrists;

(6) Providing posttreatment monitoring and support of rehabilitated impaired optometrists;

(7) Suspending, limiting, or restricting the optometrist's license for the duration of the impairment; and

(8) Performing such other activities as the board deems necessary to accomplish the purposes of this subchapter.



§ 17-90-505 - Procedures.

The State Board of Optometry shall develop procedures for:

(1) Informing each participant in the Impaired Optometric Treatment Program of the program procedures, responsibilities of program participants, and the possible consequences of noncompliance with the program; and

(2) Voluntary self-reporting and treatment program participation by an optometrist.



§ 17-90-506 - Evaluation.

(a) If the State Board of Optometry has reason to believe that an optometrist is impaired, the board may cause an evaluation of the optometrist to be conducted for the purpose of determining if there is an impairment.

(b) If the board finds after examination and hearing that a licensee is impaired, it may take one (1) or more of the actions specified in this subchapter.



§ 17-90-507 - Request for restricted license.

(a) An impaired optometrist may request in writing to the State Board of Optometry a restriction of his or her license to practice.

(b) The board may grant such a request for restriction and shall have the authority to attach conditions to the licensure of the optometrist to practice optometry within specified limitations.



§ 17-90-508 - Confidentiality of records.

(a) (1) Notwithstanding any provision of state law, records of the State Board of Optometry pertaining to an impaired optometrist shall be exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq., shall be kept confidential and shall not be subject to discovery or subpoena.

(2) No person in attendance at any meeting of the board concerning an impaired optometrist shall be required to testify as to any discussions or proceedings.

(b) However, information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such action merely because they were presented during the proceedings of the board meeting on an optometrist, nor shall any person who testifies before the board meeting on an optometrist, or who is a member of the board, be prevented from testifying as to matters within his or her knowledge, but the witness shall not be asked about his or her testimony before the board or about opinions formed by him or her as a result of the board hearings.



§ 17-90-509 - Participation in treatment program.

An impaired optometrist who is participating in or has successfully completed a treatment program pursuant to this subchapter shall not be limited or restricted in his or her professional practice or excluded from any hospital staff solely because of such participation.



§ 17-90-510 - Limitation on liability.

(a) Notwithstanding any other provisions of law, the State Board of Optometry and committees and members thereof shall not be held liable in damages to any person within the scope of their responsibilities pursuant to this subchapter.

(b) No person who in good faith and without malice makes a report pursuant to this subchapter to the board shall be liable for damages to any person.









Chapter 91 - Osteopaths

§ 17-91-101 - Osteopathic physician -- Licensing requirements.

(a) The Arkansas State Medical Board shall accept for licensure by examination any person who:

(1) Is at least twenty-one (21) years of age;

(2) Is a citizen of the United States;

(3) Is of good moral character;

(4) Has not been guilty of acts constituting unprofessional conduct as defined in the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.;

(5) Is a graduate of an osteopathic college of medicine whose course of study has been recognized by the Department of Education of the American Osteopathic Association; and

(6) Has completed a one-year internship in a hospital approved by the American Medical Association or the American Osteopathic Association.

(b) Applicants for such a licensure shall pay the fees required by the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq..



§ 17-91-102 - Examination.

(a) The examination given to the applicants shall be:

(1) The same examination given to all other applicants for medical licensure;

(2) Given at the same time and place as the examination given to the other applicants; and

(3) Graded as all other examinations.

(b) The National Board of Osteopathic Medical Examiners develops examinations for licensure of osteopathic physicians.



§ 17-91-103 - Effect of licensing.

(a) The license issued to a person meeting the qualifications set out in this chapter and successfully passing the examination shall be the same license to practice medicine and surgery in the State of Arkansas as is regularly issued by the Arkansas State Medical Board and shall entitle the holder thereof to practice medicine and surgery in the State of Arkansas.

(b) The holder of the license shall be subject to all the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., including the payment of the fees set out therein.

(c) Any reference to "medical doctor" or "physician" shall be deemed to include a Doctor of Osteopathy, or D.O., or an osteopathic physician unless any of those terms is specifically excluded.






Chapter 92 - Pharmacists and Pharmacies

Subchapter 1 - -- General Provisions

§ 17-92-101 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas State Board of Pharmacy;

(2) "Credentialing" means the issuance of or approval by the Arkansas State Board of Pharmacy of a credential issued to a pharmacist by an agency approved by the board certifying that the pharmacist has met the standards of competency established by the Arkansas State Board of Pharmacy for disease state management or other pharmacy services necessitating a credential;

(3) "Dentist" means a practitioner of dentistry duly licensed under the laws of this or some other state;

(4) (A) "Disease state management" means a strategy that utilizes a team-oriented, multidisciplinary approach to improve health care outcomes and quality of care, and when possible, to control health care cost through management of targeted chronic disease states.

(B) Disease state management focuses on improving health care from prevention to diagnosis and treatment to ongoing follow-up.

(C) Disease state management will involve, but not be limited to, patient education, self-care techniques, and outpatient drug therapy management pursuant to a patient care plan;

(5) "Drug" shall include all medicines and preparations recognized in the United States Pharmacopeia or the National Formulary as substances intended to be used for the care, mitigation, or prevention of disease of either man or other animals;

(6) "Generically equivalent" means a drug that is pharmaceutically and therapeutically equivalent to the drug prescribed;

(7) "Licensed pharmacist" means a person holding a license under the provisions of this chapter;

(8) "Medicine" means a drug or preparation of drugs in suitable form for use as a curative or remedial substance;

(9) "Optometrist" means a practitioner of optometry duly licensed under the laws of this state;

(10) "Patient care plan" means a written course of action that is patient- or physician- or pharmacist-specific and disease-specific for helping a patient to achieve outcomes that improve a patient's quality of life;

(11) "Pharmaceutically equivalent" means drug products that have identical amounts of the same active chemical ingredients in the same dosage form and that meet the identical, compendious, or other applicable standards of strength, quality, and purity according to the United States Pharmacopeia or another nationally recognized compendium;

(12) "Pharmacy" means the place licensed by the Arkansas State Board of Pharmacy in which drugs, chemicals, medicines, prescriptions, and poisons are compounded, dispensed, or sold at retail;

(13) "Pharmacy care" means the process by which a pharmacist in consultation with the prescribing practitioner identifies, resolves, and prevents potential and actual drug-related problems and optimizes patient therapy outcomes through the responsible provision of drug therapy or disease state management for the purpose of achieving any of the following definite outcomes that improve a patient's quality of life:

(A) Cure of disease;

(B) Elimination or reduction of a patient's symptomology;

(C) Arresting or slowing a disease process; or

(D) Preventing a disease or symptomology;

(14) "Physician" means a practitioner of medicine duly licensed under the laws of this or some other state;

(15) "Poisons" means any drug, chemical, medicine, or preparation liable to be destructive to adult human life in quantities of sixty (60) grains or less;

(16) (A) "Practice of pharmacy" means the learned profession of:

(i) (a) Dispensing, selling, distributing, transferring possession of, vending, bartering, or, in accordance with regulations adopted by the Arkansas State Board of Pharmacy, administering drugs, medicines, poisons, or chemicals that under the laws of the United States or the State of Arkansas may be sold or dispensed only on the prescription and order of a practitioner authorized by law to prescribe drugs, medicines, poisons, or chemicals.

(b) Except in accordance with regulations adopted by the Arkansas State Board of Pharmacy as recommended by the Medications Administration Advisory Committee, the administration of medications shall be limited to the following classifications of medications: immunizations, vaccines, allergy medications, vitamins, minerals, antihyperglycemics, and antinausea medications.

(c) Influenza vaccines and influenza immunizations may be administered to a person seven (7) years of age and older under a general written protocol.

(d) Vaccines and immunizations other than influenza vaccines and influenza immunizations may be administered to a person from seven (7) years of age to eighteen (18) years of age under a patient-specific order or prescription and subject to reporting of the administration to the prescribing physician together with any reporting required under § 20-15-1203.

(e) Vaccines and immunizations other than influenza vaccines and influenza immunizations may be administered to a person eighteen (18) years of age or older under a general written protocol.

(f) Medications other than vaccines and immunizations may be administered to a person seven (7) years of age or older under a patient-specific order or prescription and subject to reporting of the administration to the prescribing physician.

(g) A general written protocol under subdivisions (16)(A)(i)(c) and (e) of this section and patient-specific orders or prescriptions under subdivisions (16)(A)(i)(d) and (f) of this section shall be from a physician licensed by the Arkansas State Medical Board and practicing in Arkansas or within fifty (50) miles of the Arkansas border;

(ii) Placing, packing, pouring, or putting into a container for dispensing, sale, distribution, transfer of, possession of, vending, or bartering any drug, medicine, poison, or chemical that under the laws of the United States or the State of Arkansas may be sold or dispensed only on the prescription of a practitioner authorized by law to prescribe drugs, medicines, poisons, or chemicals;

(iii) Placing in or affixing upon any container described in subdivision (16)(A)(ii) of this section a label required to be placed upon drugs, medicines, poisons, or chemicals sold or dispensed upon prescription of a practitioner authorized by law to prescribe those drugs, medicines, poisons, or chemicals;

(iv) Preparing, typing, or writing labels to be placed in or affixed on any container described in subdivision (16)(A)(ii) of this section, which label is required to be placed upon drugs, medicines, poisons, or chemicals sold or dispensed upon prescription of a practitioner authorized by law to prescribe those drugs, medicines, poisons, or chemicals;

(v) Interpreting prescriptions for drugs, medicines, poisons, or chemicals issued by practitioners authorized by law to prescribe drugs, medicines, poisons, or chemicals that may be sold or dispensed only on prescription;

(vi) Selecting, taking from, and replacing upon shelves in the prescription department of a pharmacy or apothecary drugs, medicines, chemicals, or poisons that are required by the laws of the United States or the State of Arkansas to be sold or dispensed only on prescription of a practitioner authorized by law to prescribe them;

(vii) Compounding, mixing, preparing, or combining drugs, medicines, chemicals, or poisons that under the laws of the United States or the State of Arkansas may be sold or dispensed only on the prescription of a practitioner authorized by law to prescribe them;

(viii) Advising and providing information concerning utilization of drugs and devices and participation in drug utilization reviews;

(ix) (a) Performing a specific act of drug therapy management or disease state management delegated to a pharmacist for an individual patient based upon a written protocol or a patient care plan approved by a physician, who shall be licensed in this state under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(b) Drug therapy management shall not include the selection of drug products not prescribed by the physician unless the drug products are either named in the physician-initiated protocol or the physician-approved patient care plan;

(x) Providing pharmacy care; and

(xi) Providing pharmacokinetic services.

(B) The provisions of subdivisions (16)(A) and (16)(C) of this section shall not apply to employees of wholesale drug companies or other drug distributors who do not fill prescriptions or sell or dispense drugs to the consumer.

(C) (i) The Arkansas State Board of Pharmacy may permit pharmacy technicians other than pharmacists or interns to perform some or all of those functions described in board regulations under the direct, personal supervision of a licensed pharmacist pursuant to regulations defining the minimum qualifications of such employees, the ratio of pharmacy technicians to supervising pharmacists, and the scope of the duties, practices, and procedures that the Arkansas State Board of Pharmacy determines will promote the delivery of competent, professional pharmaceutical services and promote the public health and welfare. Nothing in this chapter shall be construed as allowing pharmacy technicians to administer medications.

(ii) The conduct of a pharmacy technician is the responsibility of the pharmacist-in-charge and supervising pharmacist of the pharmacy who shall not permit the employee to perform any act, task, or function that involves the exercise of independent judgment by the employee.

(iii) Pharmacy products prepared by pharmacy technicians shall be verified for accuracy by the supervising pharmacist prior to release for patient use, and the verification shall be documented.

(iv) The use of pharmacy technicians in a manner not authorized by this chapter or regulations promulgated hereunder shall be unprofessional conduct by the pharmacist-in-charge and the supervising pharmacist.

(v) It is recognized that hospital pharmacy technicians as defined in § 17-92-602(5) are governed by the Hospital Pharmacies Act, § 17-92-601 et seq., and related Arkansas State Board of Pharmacy regulations developed pursuant to that act;

(17) "Prescription" means an order for medicine or medicines usually written as a formula by a physician, optometrist, dentist, veterinarian, or other licensed medicinal practitioner. It contains the names and quantities of the desired substance, with instructions to the pharmacist for its preparation and to the patient for the use of the medicine at a particular time;

(18) "Proprietary medicines", when not otherwise limited, means remedies that a certain individual or individuals have the exclusive right to manufacture or sell;

(19) "Supervision" means under the direct charge or direction of and does not contemplate any continued absence of such supervision;

(20) "Therapeutically equivalent" means pharmaceutically equivalent drug products that if administered in the same amounts will provide the same therapeutic effect, identical in duration and intensity;

(21) "Veterinarian" means a practitioner of veterinary medicine duly licensed under the laws of this or some other state; and

(22) "Written protocol" means a physician's order, standing medical order, standing delegation order, or other order or protocol as defined by regulation of the Arkansas State Medical Board under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.



§ 17-92-102 - Exemptions.

(a) Nothing in this section and §§ 17-92-101(1)-(11), 17-92-103, 17-92-105, 17-92-205(b), 17-92-206(b), 17-92-303, 17-92-402, 17-92-404, 17-92-405, 17-92-409, 17-92-410, and 17-92-411(a) shall prevent the personal administration of drugs and medicines carried and kept for emergencies by licensed physicians, dentists, or veterinarians in order to supply the immediate needs of their patients while in their presence, nor shall it apply to physicians, dentists, or veterinarians compounding or dispensing their own prescriptions.

(b) The provisions of this section and §§ 17-92-101(1)-(11), 17-92-103, 17-92-105, 17-92-205(b), 17-92-206(b), 17-92-303, 17-92-402, 17-92-404, 17-92-405, 17-92-409, 17-92-410, and 17-92-411(a) shall not apply:

(1) To the sale of drugs and medicines when intended for agricultural, technical, and industrial use, unless those drugs and medicines are legend drugs as defined in § 20-64-503;

(2) To the sales by wholesale druggists, wholesale or retail grocers, or other wholesale or retail dealers or manufacturers of proprietary medicines in original packages; or

(3) To the sales of those drugs commonly known as "grocers' drugs" in original packages when put up under the direction of a licensed pharmacist of this or some other state.

(c) Further exempted from the provisions of this section and §§ 17-92-101(1)-(11), 17-92-103, 17-92-105, 17-92-205(b), 17-92-206(b), 17-92-303, 17-92-402, 17-92-404, 17-92-405, 17-92-409, 17-92-410, and 17-92-411(a) are the sale of legend drugs approved by the State Board of Optometry by licensed pharmacists to duly licensed optometrists and the possession and use of legend drugs by duly licensed optometrists as authorized by the board and by §§ 17-90-401 -- 17-90-403.

(d) In the event a pharmacist receives a request for a prescription refill and the pharmacist is unable to obtain refill authorization from the prescriber, the pharmacist may dispense a one-time emergency refill of up to a seventy-two-hour supply of the prescribed medication, provided that:

(1) The prescription is not for a medicinal drug listed in Schedule II as defined in § 5-64-205;

(2) The medication is essential to the maintenance of life or to the continuation of therapy;

(3) In the pharmacist's professional judgment, the interruption of therapy might reasonably produce undesirable health consequences or may cause physical or mental discomfort;

(4) The pharmacist properly records the dispensing; and

(5) The dispensing pharmacist notifies the prescriber of the emergency dispensing within a reasonable time after the one-time emergency refill dispensing.



§ 17-92-103 - Pharmacy laws unaffected.

This section and §§ 17-92-101(1)-(11), 17-92-102, 17-92-105, 17-92-205(b), 17-92-206(b), 17-92-303, 17-92-402, 17-92-404, 17-92-405, 17-92-409, 17-92-410, and 17-92-411(a) shall not be construed to repeal any portion of the pharmacy laws in force prior to June 12, 1929, unless they are in direct conflict with these sections.



§ 17-92-104 - Privilege tax unaffected.

Nothing in this act shall be construed to repeal or anywise interfere with the collection of the privilege taxes now levied, or that may be levied, for state, county, or city purposes on the business of hawking, peddling, or street vending of goods, wares, and merchandise.



§ 17-92-105 - Prohibited acts -- Penalties.

(a) Violation of any part of this section and §§ 17-92-101(1)-(11), 17-92-102, 17-92-103, 17-92-205(b), 17-92-206(b), 17-92-303, 17-92-402, 17-92-404, 17-92-405, 17-92-409, 17-92-410, and 17-92-411(a) not otherwise provided for shall be a violation and shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than three hundred dollars ($300).

(b) Each day of violation shall constitute a separate offense.



§ 17-92-106 - Injunctions.

The Arkansas State Board of Pharmacy, in its discretion and in addition to various remedies now provided by law, may apply to a court having competent jurisdiction over the parties and subject matter for a writ of injunction to restrain repetitious violations of the pharmacy laws of this state.



§ 17-92-107 - Prosecutions -- Disposition of fines.

(a) (1) All suits for the collection of any fine or penalty prescribed in this act may be instituted in any court having jurisdiction thereof by any citizen of the county wherein the fine or penalty is incurred.

(2) It shall be the duty of the prosecuting attorney of the county wherein the fine or penalty is incurred to prosecute all persons incurring them when notified by any citizen of the county.

(b) (1) Upon affidavit made before any justice of the peace by any citizen of the county showing a violation of this act, the justice of the peace shall issue his or her warrant as provided by law.

(2) However, the Arkansas State Board of Pharmacy or any member thereof, or its authorized agent, may institute and prosecute proceedings in any county in this state for violations of this act or for the collection of any fine or penalty prescribed in this act in any court having jurisdiction.

(c) All fines and penalties collected under the provisions of this act shall inure to the public school fund of the school district in which the offense was committed.



§ 17-92-108 - Fees.

(a) The fees charged by the Arkansas State Board of Pharmacy for the various examinations, permits, licenses, certificates, credentials, and books issued by the board shall be as follows:

(1) The fee for examination for a license as a licensed pharmacist upon examination shall not exceed twenty-five dollars ($25.00) plus the actual cost of the examination;

(2) The fee for a license as a licensed pharmacist from another state by reciprocity and without examination shall not exceed two hundred dollars ($200);

(3) (A) The fee for the initial license as a licensed pharmacist shall not exceed seventy-five dollars ($75.00).

(B) The fee for the renewal of a license as a licensed pharmacist shall not exceed seventy-five dollars ($75.00) per year;

(4) (A) (i) The fee for issuance of a pharmacy permit for the first time to operate an in-state pharmacy shall not exceed three hundred dollars ($300).

(ii) The fee for renewal of a permit to operate an in-state pharmacy shall not exceed one hundred fifty dollars ($150) per year.

(iii) When there is a change in ownership in an in-state pharmacy, a new permit must be obtained, and the fee shall not exceed one hundred fifty dollars ($150).

(B) (i) The fee for issuance of a permit for the first time to operate a specialty pharmacy shall not exceed three hundred dollars ($300).

(ii) The fee for renewal of a permit to operate a specialty pharmacy shall not exceed one hundred fifty dollars ($150) per year.

(iii) When there is a change in ownership in a specialty pharmacy, a new permit must be obtained, and the fee shall not exceed one hundred fifty dollars ($150).

(C) (i) The fee for issuance of a permit for the first time to operate an out-of-state pharmacy shall not exceed three hundred dollars ($300).

(ii) The fee for renewal of a permit to operate an out-of-state pharmacy shall not exceed one hundred fifty dollars ($150) per year.

(iii) When there is a change in ownership in an out-of-state pharmacy, a new permit must be obtained, and the fee shall not exceed one hundred fifty dollars ($150);

(5) The fee for a certificate as a licensed pharmacist shall not exceed ten dollars ($10.00);

(6) The fee for certifying grades in connection with an application for reciprocity licensure without an examination shall not exceed ten dollars ($10.00);

(7) (A) The fee for issuance of a hospital pharmaceutical service permit shall not exceed three hundred dollars ($300), and the fee for the renewal of a hospital pharmaceutical service permit shall not exceed one hundred fifty dollars ($150) per year.

(B) When there is a change in ownership of a hospital pharmacy, a new permit must be obtained, and the fee shall not exceed one hundred fifty dollars ($150).

(C) (i) The fee for issuance of an ambulatory care center pharmaceutical service permit shall not exceed three hundred dollars ($300), and the fee for the renewal of an ambulatory care center pharmaceutical service permit shall not exceed one hundred fifty dollars ($150) per year.

(ii) When there is a change in ownership of an ambulatory care center pharmacy, a new permit must be obtained, and the fee shall not exceed one hundred fifty dollars ($150);

(8) (A) The fee for issuance of an institutional pharmaceutical services permit shall not exceed thirty-five dollars ($35.00).

(B) The fee for the annual renewal of an institutional pharmaceutical services permit shall not exceed thirty-five dollars ($35.00);

(9) (A) The fee for issuance of and the reinstatement of a nursing home consultant pharmacist permit shall not exceed thirty-five dollars ($35.00).

(B) The fee for the renewal of a nursing home consultant pharmacist permit shall not exceed thirty-five dollars ($35.00) per year;

(10) (A) The fee for intern registration shall not exceed forty-five dollars ($45.00).

(B) The fee for preceptor registration shall not exceed twenty dollars ($20.00) every two (2) years;

(11) The fee for a change of pharmacist in charge of a pharmacy or other facility as described at § 17-92-403 shall not exceed thirty-five dollars ($35.00);

(12) The fee for reinstatement of a pharmacist licensure shall not exceed seventy-five dollars ($75.00) for each delinquent year up to a maximum of three hundred dollars ($300);

(13) The fee for the Arkansas State Board of Pharmacy law book shall not exceed twenty-five dollars ($25.00) except to interns on initial licensure and applicants for reciprocity on a one-time basis. A copy of each edition as revised shall be provided free to each pharmacy permit holder;

(14) The fee for a change of location inspection shall not exceed one hundred dollars ($100);

(15) The penalty for late payment of renewal of any permit, license, registration, or certificate shall not exceed twenty dollars ($20.00) per month beginning the first day of the second month after expiration, provided that if the renewal is not paid by the first day of the fourth month after expiration, the license shall be void;

(16) (A) The fee for issuance of a wholesale distributor of legend drugs and controlled substances permit shall not exceed three hundred dollars ($300), and the renewal fee shall not exceed one hundred fifty dollars ($150) per year.

(B) When there is a change in ownership of a wholesale distributor of legend drugs and controlled substances, a new permit must be obtained, and the fee shall not exceed one hundred fifty dollars ($150);

(17) (A) The fee for the original issuance of a pharmacy technician's permit shall not exceed thirty-five dollars ($35.00).

(B) The fee for the renewal of a pharmacy technician's permit shall not exceed thirty-five dollars ($35.00) per year.

(C) The board may waive the fees under subdivisions (a)(17)(A) and (B) of this section if the pharmacy technician performs pharmacy technician duties as a volunteer in a charitable clinic;

(18) (A) The reinstatement fee for a pharmacy technician's permit shall not exceed forty dollars ($40.00).

(B) The board may waive the fee under subdivision (a)(18)(A) of this section if the pharmacy technician performs pharmacy technician duties as a volunteer in a charitable clinic; and

(19) (A) The application fee for a license to sell, rent, offer to sell, or rent directly to patients in this state any home medical equipment, legend drugs, or medical gases shall not exceed two hundred fifty dollars ($250).

(B) The license renewal fee shall not exceed one hundred twenty-five dollars ($125).

(C) The change-of-ownership fee shall not exceed one hundred twenty-five dollars ($125).

(b) All fees for examination for a license shall be payable with the application and shall not be subject to refund.

(c) Should any license, certificate, or registration not be renewed within ninety (90) days after expiration thereof, it may be reinstated by the board as authorized in this section upon payment of the renewal fee and reinstatement fee. However, the following are not subject to reinstatement if not renewed within ninety (90) days after expiration:

(1) Pharmacy permits;

(2) Out-of-state pharmacy permits;

(3) Speciality pharmacy permits;

(4) Hospital permits;

(5) Ambulatory care center pharmacy permits;

(6) Wholesale distributors of legend drugs or controlled substance permits, or both; and

(7) Suppliers of medical equipment, legend devices, and medical gas licenses.

(d) (1) All retail pharmacy permits, out-of-state pharmacy permits, specialty pharmacy permits, and pharmacist licenses shall be renewed every two (2) years beginning with renewals for 2002-2003.

(2) All pharmacy technician permits, hospital pharmacy permits, ambulatory care center pharmaceutical services permits, wholesale distributors of legend or controlled substance permits, wholesale distributors of medical equipment, legend devices, and medical gases permits, institutional pharmaceutical services permits, and any other permit, license, registration, or certificate issued by the board and not covered in subdivision (d)(1) of this section other than internship licenses and preceptor permits shall be renewed every two (2) years.

(3) The fee for any biennial renewal term will be the amount of two (2) annual renewal fees for the applicable license, permit, registration, or certification as provided in subsection (a) of this section.

(4) If the initial licensure, permit, certificate, or registration occurs in the first year of a biennial renewal term, the applicant shall pay the appropriate initial fee and the applicable annual fee for the license, permit, certificate, or registration for the second year in the renewal term as provided in subsection (a) of this section.

(5) If the initial licensure, permit, certificate, or registration occurs in the second year of a biennial renewal term, the applicant will pay only the original fee and will not be responsible for the renewal fee until the biennial renewal period for the license, permit, certificate, or registration.



§ 17-92-109 - Prescriptions for optometrists.

Pharmacists duly licensed in the State of Arkansas are authorized to fill prescriptions in the State of Arkansas for duly licensed optometrists thereof for pharmaceutical agents to be possessed, administered, or prescribed by the optometrists pursuant to the provisions of § 17-90-101 et seq.



§ 17-92-110 - Prescriptive authority of advanced practice nurses.

Pharmacists licensed in the State of Arkansas are authorized to fill prescriptions in the State of Arkansas for advanced practice nurses holding certificates of prescriptive authority.



§ 17-92-111 - Construction of Acts 1997, No. 1204.

Nothing in this act shall be construed to authorize or permit any licensed or registered pharmacist to examine, diagnose, treat, or manage diseases or conditions of the human eye, lid, adnexa, or visual system or to adapt, fill duplicate, modify, prescribe, or sell contact lenses or prescription eyeglasses.



§ 17-92-112 - Prescriptions for physician assistants.

(a) Pharmacists licensed in the State of Arkansas are hereby authorized to fill prescriptions in the State of Arkansas for licensed physician assistants for Schedule III--V controlled substances as described in the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, and 21 C.F.R. Part 1300.

(b) Physician assistant-generated prescriptions for controlled substances must have the physician assistant's name and Drug Enforcement Administration number and the supervising physician's name communicated either verbally, in writing, or by electronic means. Controlled substances, prescription medications, and products dispensed by a licensed pharmacist to a patient per a physician assistant-generated prescription shall state on the labeling prepared by the pharmacist the physician assistant's name and "PA" behind the physician assistant's name. Pharmacists shall carry out the physician assistant's prescriptive request or order in the same manner as they would for the physician assistant's supervising physician. All prescriptions and orders issued by a physician assistant shall also identify his or her supervising physician.



§ 17-92-113 - Preservation of professional responsibilities of pharmacist -- Prohibitions.

(a) As used in this section:

(1) "Exercise of professional responsibilities" includes without limitation a pharmacist's or pharmacy's:

(A) Discussing any aspect of a patient's medical condition, treatment alternatives, or plan options with the patient;

(B) In good faith communicating with or advocating on behalf of a patient concerning the patient's needs; or

(C) Asserting rights under:

(i) The contract with the pharmacy benefits manager; or

(ii) State or federal law; and

(2) "Pharmacy benefits manager" means a nongovernmental entity that administers or manages a pharmacy benefits plan or program.

(b) A pharmacy benefits manager shall not interfere with the exercise of professional responsibilities to a patient by a pharmacist or a pharmacy.



§ 17-92-114 - Reciprocity.

The Arkansas State Board of Pharmacy may adopt rules applicable to a pharmacy or a pharmacist licensed in another state that renders services in Arkansas that mirror qualifications, requirements, prerogatives, prohibitions, and limitations imposed by the other state on Arkansas pharmacies and pharmacists rendering services in the other state.






Subchapter 2 - -- Arkansas State Board of Pharmacy

§ 17-92-201 - Members -- Qualifications.

(a) The Arkansas State Board of Pharmacy shall consist of eight (8) members, appointed by the Governor for terms of six (6) years:

(1) Five (5) members shall be experienced pharmacists who have been actively engaged in the practice of pharmacy for the last five (5) years immediately preceding their appointments, to be appointed upon the advice and recommendation of the Arkansas Pharmacists Association;

(2) One (1) member shall be a minority who is a licensed practicing pharmacist in this state, to be appointed by the Governor upon the advice and recommendation of the Pharmaceutical Section of the Arkansas Medical, Dental, and Pharmaceutical Association; and

(3) (A) Two (2) members of the board shall not be actively engaged in or retired from the practice of pharmacy. One (1) member shall represent consumers, and one (1) member shall be sixty (60) years of age or older and shall represent the elderly. Both shall be appointed from the state at large, subject to confirmation by the Senate. Both shall be full voting members but shall not participate in the grading of examinations.

(B) The two (2) positions shall not be held by the same person.

(b) A member shall hold his or her office until his or her successor shall have been appointed and qualified.

(c) (1) In case of a vacancy from death or other cause, the Governor shall appoint a successor with qualifications as set forth in subsection (a) of this section.

(2) In the event that a vacancy exists in the minority position due to death, resignation, or other cause, a successor member to the position shall be appointed by the Governor for the remainder of the unexpired portion of the term in the same manner as is provided for the initial appointment.

(d) In order to appropriately stagger the terms of the pharmacist members, the term of the minority pharmacist member serving on January 1, 1999, is extended to eight (8) years. Thereafter, the term of the minority pharmacist member shall be six (6) years.



§ 17-92-202 - Members -- Oath.

Before entering upon the duties of the office, the members of the Arkansas State Board of Pharmacy shall take the oath prescribed by the Constitution for state officers and shall file it in the office of the Secretary of State, who shall thereupon issue to each of the board members a certificate of appointment.



§ 17-92-203 - Members -- Compensation.

Members of the Arkansas State Board of Pharmacy may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-92-204 - Organization and proceedings.

(a) Immediately after the appointment and qualification of the Arkansas State Board of Pharmacy, the members shall meet and organize as the Arkansas State Board of Pharmacy, by electing from their own number a president and secretary.

(b) (1) The board shall hold not fewer than two (2) regular meetings per annum for the examination of candidates.

(2) One (1) meeting may be held at the time and place of the annual meeting of the Arkansas Pharmacists Association. The other meeting shall be held at a time and place as the board may determine.

(3) Other meetings of the board may also be held whenever and wherever a quorum of the board, including the secretary, is present.

(c) A majority of the board shall be a quorum for the transaction of any business.

(d) The board may adopt such bylaws as it deems necessary to carry into execution the provisions of this act without expense to the state.



§ 17-92-205 - Rules and regulations -- Enforcement.

(a) (1) The Arkansas State Board of Pharmacy shall have authority to make reasonable rules and regulations, not inconsistent with law, to carry out the purposes and intentions of this chapter and the pharmacy laws of this state that the board deems necessary to preserve and protect the public health.

(2) The board shall by regulation establish standards for the administration of medications by licensed pharmacists, including, but not limited to, the completion of a course in the administration of medications.

(b) It shall be the duty of the board, through officials appointed by it or under its supervision for that purpose, to enforce all the provisions of this chapter.

(c) (1) Upon written authorization by the board, the board's inspectors or other designated agents shall have authority to conduct oversight activities authorized by law, including, but not limited to, audits, investigations, inspections, licensure, or disciplinary actions, civil, administrative, or criminal proceedings or actions, or other activities necessary for appropriate oversight of the regulated activities and may enter any store, business establishment, including any hospital pharmacy, or any other facility holding a license, permit, or other authority issued by the board where drugs, medicines, chemicals, pharmaceuticals, poisons, home medical equipment, or services or other objects, services, or activities regulated by the board are manufactured, sold, dispensed, or conducted to enforce this chapter, the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, § 5-64-1001 et seq., § 5-64-1101 et seq., the Food, Drug, and Cosmetic Act, § 20-56-201 et seq., or § 20-64-501 et seq.

(2) (A) Upon written authorization by the board, the board's inspectors and other designated agents may obtain copies of any document, prescription, drug order, or other record or physical object relevant to the board's oversight of the regulated activity.

(B) (i) With regard to hospital pharmacies, the board's inspectors and other designated agents may also view and at the board's expense make copies of identifiable records relating to patients in patient areas of the hospital if the records are relevant to an activity regulated by the board.

(ii) However, should any such record be in active use or storage at the time of the board's request to examine, obtain, or copy the record, the entity having control or possession of the record shall state in writing that the record will be made available to the board at a specific date and time within two (2) working days after the board's request.

(C) For purposes of confidentiality, a record containing patient health information in the possession of the board under this subdivision (c)(2) shall be considered a medical record for purposes of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(3) In any investigation or official inquiry of a potential violation of law or any administrative proceeding regarding an alleged violation of law subject to its jurisdiction, the board may issue subpoenas signed by its executive director or the director's designee for any document, prescription, drug order, or other record or physical object identified or otherwise described in the subpoena if the item is relevant and material to the inquiry, investigation, or proceeding.

(4) In any administrative proceeding arising from an alleged violation of law within its jurisdiction, the board may order the disclosure of any information that is relevant and material to the alleged violation.

(5) (A) If a person has been served with a subpoena or subpoena duces tecum or has been ordered to disclose information in an administrative proceeding under this chapter and fails to comply with the order, the board may apply to the Pulaski County Circuit Court or to the circuit court of the county in which the board is conducting its investigation or hearing for an order directing that:

(i) The person be brought before the court; and

(ii) After notice and opportunity for a hearing, the person comply with the order.

(B) If the person violates the court's order, the court may punish the person for civil contempt.

(C) If a person fails or refuses to make available to the board's inspectors or agents under subdivision (c)(2) of this section any document, prescription, drug order, or other record or physical object, the board may file an action in the Pulaski County Circuit Court or in the circuit court of the county in which the board is conducting its oversight activity to obtain an order, after notice and opportunity for hearing, mandating that the person make the document, prescription, drug order, or other record or physical object available to the board's representatives.



§ 17-92-206 - Issuance of bulletins -- Annual report.

(a) It shall be the duty of the Arkansas State Board of Pharmacy to issue bulletins from time to time, informing pharmacists of important United States public health regulations, service and regulatory announcements of the Bureau of Chemistry and Soils in the United States Department of Agriculture, and decisions of the United States Department of Treasury relating to the possession, use, and sale of nonbeverage United States Pharmacopoeia alcohol and to the Harrison-Wright Antinarcotic Act.

(b) The board shall make a written report on September 1 of each year to the Governor and to the Arkansas Pharmacists Association of all its proceedings, orders, rules, requirements, and regulations, of its receipts and disbursements, including also the names of all persons licensed to practice under this chapter, and a record of permits and renewals.



§ 17-92-207 - Maintenance of office.

The Arkansas State Board of Pharmacy shall have the authority to maintain an office, purchase supplies, etc., for the advancement of pharmacy as may in its judgment be deemed necessary to carry out the purposes of this chapter and to enforce the pharmacy laws of this state.



§ 17-92-208 - Employees.

(a) The Arkansas State Board of Pharmacy is authorized to make payment for services, salaries, and other purposes from the funds received by the board from issuance of licensed pharmacy permits, renewals, or certificates of licensure of licensed pharmacists, examinations, reciprocity fees, and from other moneys collected.

(b) (1) The board is authorized to employ an attorney to supervise and conduct its investigations and to institute and prosecute actions and charges for the violation of the provisions of the Arkansas Pharmacy Act, § 17-92-101 et seq.

(2) The board may pay to the attorney a sum not to exceed three hundred sixty-six dollars and sixty-five cents ($366.65) per month from its general operation funds.

(3) The attorney employed or retained by the board shall make regular reports to the Attorney General of the actions instituted or prosecuted by him or her.

(4) Appeals from the circuit court to the Supreme Court in matters affecting the action of the board shall be handled by the office of the Attorney General.

(5) The attorney so employed shall not be considered a state employee and shall not be entitled to any of the benefits of retirement, insurance, workers' compensation, or other perquisites enjoyed by state employees.

(c) The board is authorized to make reimbursement of the necessary and reasonable travel, board, and lodging expenses of the staff of the board incurred in the performance of their duties.



§ 17-92-209 - Medications Administration Advisory Committee.

(a) (1) The Medications Administration Advisory Committee is created as an advisory committee to the Arkansas State Board of Pharmacy.

(2) The committee shall assist the Arkansas State Board of Pharmacy in implementing the provisions of this chapter regarding medications administration and shall recommend additional classifications of medications which may be administered by licensed pharmacists. The Arkansas State Board of Pharmacy shall by regulation review and approve the recommendations of the committee.

(b) The Arkansas State Board of Pharmacy shall appoint five (5) members, to be approved by the Governor, who have the following qualifications:

(1) Two (2) members shall be licensed physicians selected from a list of three (3) names per position submitted jointly by the Arkansas State Medical Board and the Arkansas Medical Society;

(2) Two (2) members shall be licensed pharmacists; and

(3) One (1) member shall be an advanced practice nurse holding a certificate of prescriptive authority selected from a list of three (3) names submitted jointly by the State Nursing Board and the Arkansas Nursing Association.

(c) Members shall serve three-year terms.

(d) The Arkansas State Board of Pharmacy may remove any committee member, after notice and hearing, for incapacity, incompetence, neglect of duty, or malfeasance in office.

(e) The members shall serve without compensation but may be reimbursed to the extent special moneys are appropriated therefor for actual and necessary expenses incurred in the performance of their duties.






Subchapter 3 - -- Licensed Pharmacists

§ 17-92-301 - License required.

(a) No person shall perform any of the acts constituting the practice of pharmacy unless the person is:

(1) A licensed pharmacist;

(2) A student or graduate of a recognized college of pharmacy serving an internship under an internship program established and regulated by the Arkansas State Board of Pharmacy;

(3) A pharmacy technician performing the limited functions permitted under this chapter and regulations promulgated hereunder; or

(4) A hospital pharmacy technician as defined in § 17-92-602 performing the limited functions permitted under that subchapter and regulations promulgated thereunder.

(b) No person other than a licensed pharmacist shall use the term "doctor of pharmacy" or "Pharm.D".



§ 17-92-302 - Unlicensed practice -- Penalty.

(a) No person shall fill a prescription, compound medicines, or otherwise perform the function of a licensed pharmacist unless the person is:

(1) An Arkansas-licensed pharmacist, except students or graduates of a recognized college of pharmacy serving internship as provided by law and regulated by the Arkansas State Board of Pharmacy;

(2) A pharmacy technician performing the limited functions permitted under this chapter and regulations promulgated hereunder; or

(3) A hospital pharmacy technician as defined in § 17-92-602 performing the limited functions permitted under that subchapter and regulations promulgated thereunder.

(b) Any person who is not an Arkansas-licensed pharmacist or a student serving internship or a pharmacy technician performing the limited functions permitted under this chapter and regulations promulgated hereunder or a hospital pharmacy technician as defined in § 17-92-602 performing the limited functions permitted under that subchapter and regulations promulgated thereunder, who shall fill a prescription, compound or dispense medicine, or otherwise perform the functions of a pharmacist, shall be guilty of a misdemeanor punishable by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) for the first offense and not less than one hundred dollars ($100) or thirty (30) days' imprisonment, or both fine and imprisonment, for each succeeding offense thereafter.

(c) Each day that the person shall fill prescriptions, compound or dispense medicines, or otherwise perform the functions of a pharmacist shall constitute a separate offense.

(d) Any licensed pharmacist who shall aid, abet, or encourage any person to violate the provisions of this section shall have his or her license or permit revoked or suspended, within the discretion of the board.



§ 17-92-303 - Unlawful use of professional title -- Penalty.

Any person who shall take, use, or exhibit the title of licensed pharmacist, unless it has been regularly conferred upon him or her as set forth in §§ 17-92-306 and 17-92-309, shall be guilty of a violation and upon conviction shall be liable to a penalty of not less than five dollars ($5.00) nor more than one hundred dollars ($100).



§ 17-92-304 - Board administration -- Support services.

(a) The Arkansas State Board of Pharmacy shall be fully advised respecting the eligibility and qualifications of all persons whom the board admits to the examination and to whom the board grants licensure.

(b) For this purpose the board shall secure the services of the National Association of Boards of Pharmacy and the Arkansas Pharmacists Association and shall pay for such service as the board may determine, but not to exceed one dollar ($1.00) of each renewal fee annually paid.



§ 17-92-305 - Application -- Qualification of applicants.

(a) Each applicant for examination as a pharmacist:

(1) Shall be not less than twenty-one (21) years of age;

(2) Shall be of good moral character and temperate habits; and

(3) Shall have:

(A) Graduated and received the first professional undergraduate degree from a pharmacy degree program which has been approved by the Arkansas State Board of Pharmacy; or

(B) Graduated from a foreign college of pharmacy, completed a transcript verification program, taken and passed a college of pharmacy equivalency exam program, and completed a process of communication ability testing as defined under board regulations so that it is assured that the applicant meets standards necessary to protect public health and safety.

(b) Each application for examination shall be made on a form to be supplied by the board and shall be filed with the board as required by board regulations.

(c) Each application shall be accompanied by the cost of the examination plus the examination fee and certificate fee prescribed by § 17-92-108.

(d) The examination shall be given at a time and place and in a manner set by the board.



§ 17-92-306 - Examinations.

Upon application and at such time and place and in such manner as it may determine, the Arkansas State Board of Pharmacy shall examine or provide for examination every person who shall desire to practice pharmacy as described in §§ 17-92-101 and 17-92-402 in the State of Arkansas.



§ 17-92-307 - Internship required.

(a) (1) Every applicant for licensure must have experience and internship in a retail pharmacy under a licensed pharmacist, approved by the Arkansas State Board of Pharmacy, before and after graduation and examination as the board shall deem necessary to maintain and preserve the reciprocal agreements with other states and territories.

(2) The experience and internship in a retail pharmacy under a licensed pharmacist shall be predominantly related to the selling of drugs and medical supplies, compounding prescriptions, preparing pharmaceutical preparations, and keeping records and making reports required under the state and federal statutes.

(b) The board is directed and empowered to establish an internship program whereby students and graduates of a recognized college of pharmacy may be permitted to practice pharmacy under the direction and control of a licensed pharmacist.



§ 17-92-308 - Reciprocity.

(a) The Arkansas State Board of Pharmacy, in its discretion, may license as a pharmacist, through the process of reciprocity as established by the National Association of Boards of Pharmacy, any person who is duly licensed in some other state, territory, or the District of Columbia if the territory, state, or the District of Columbia has the same general requirements for licensure as Arkansas at the time of original licensure, provided that the state, territory, or the District of Columbia in which the person is licensed shall, under like conditions, grant reciprocal licensure to a pharmacist duly licensed by examination in this state.

(b) All applications for a reciprocal license shall be accompanied by the fee prescribed by § 17-92-108.

(c) (1) In the interim between sessions of the board and upon satisfactory evidence of the fitness as established by board regulation of an applicant for reciprocity, any member of the board, in his or her discretion, may issue a temporary certificate that shall authorize the holder to practice pharmacy as defined in § 17-92-101.

(2) The temporary certificate shall expire on the date of the next meeting of the board after the granting of the certificate whether that meeting is a regular meeting or a called meeting at which reciprocity is considered.



§ 17-92-309 - Registration and certificate.

(a) The Arkansas State Board of Pharmacy shall register in a suitable book the names and places of residence of all persons to whom it issues certificates and the date of issuance.

(b) The board shall issue an appropriate certificate to each person licensed. The certificate must be conspicuously displayed in every store described in this chapter.

(c) The board may provide by regulation for issuing and waiving the renewal fee for pharmacy certificates denoting special recognition for pharmacists who have the following qualifications:

(1) The pharmacist graduated from a college of pharmacy approved by the board fifty (50) or more years before the date on which the certificate will be issued; or

(2) (A) The pharmacist has held an Arkansas pharmacist license for forty-nine (49) continuous years before the date on which the certificate will be issued without any lapse in the payment of licensure fees.

(B) However, a pharmacist who has paid fees to reinstate an expired license shall not be deemed to have held a license for continuous years.



§ 17-92-310 - Failure to renew.

(a) (1) (A) All retail pharmacy permits, out-of-state pharmacy permits, specialty pharmacy permits, nursing home consultant pharmacist permits, and pharmacist licenses shall expire on December 31 of the first odd-numbered year following the date of issuance.

(B) All preceptor permits shall expire on December 31 of the first odd-numbered year following the date of issuance.

(C) (i) (a) Intern licenses issued to foreign graduates shall expire on December 31 of the second calendar year following the date of issuance.

(b) However, an intern license issued to a foreign graduate shall expire when the intern is issued a pharmacist license.

(ii) (a) An intern license issued to a student intern shall remain valid as long as the intern maintains active student status in a college of pharmacy approved by the Arkansas State Board of Pharmacy and for six (6) months following graduation.

(b) An intern license issued to a student intern shall expire six (6) months following graduation.

(c) An intern license issued to a student intern may be reinstated if the intern resumes active student status in a board-approved college of pharmacy and applies for reinstatement.

(d) An intern license issued to a student intern shall expire when the intern is issued a pharmacist license.

(D) All pharmacy technician permits, hospital pharmacy permits, ambulatory care center pharmaceutical services permits, wholesale distributors of legend or controlled substance permits, wholesale distributors of medical equipment, legend devices, and medical gases permits, institutional pharmaceutical services permits, List I chemical permits, and any other permit, license, registration, or certificate issued by the board and not covered in subdivisions (a)(1)(A)-(C) of this section shall expire on December 31 of the first even-numbered year following the date of the issuance of the permit, license, registration, or certificate.

(2) Every license, permit, registration, and certificate not renewed within ninety (90) days after expiration thereof shall be void.

(b) The penalty for late payment of renewal for pharmacists, pharmacies, wholesaler/manufacturer of legend drugs and controlled substances, hospital, institutional, and nursing home consultant permits shall be as listed in § 17-92-108, and if renewal remains unpaid on April 1 of any year, the license shall be void.

(c) If a pharmacist's license is not renewed by April 1, the fee for reinstatement shall be as stated in § 17-92-108.

(d) If a pharmacist's license has not been renewed for more than two (2) years, the board shall evaluate the former pharmacist to determine his or her continued ability to practice pharmacy safely with regard to the public health and safety, and the board shall establish conditions for the safe reentry into practice of the profession.



§ 17-92-311 - Revocation, suspension, or nonrenewal -- Grounds.

(a) The Arkansas State Board of Pharmacy may revoke or suspend an existing certificate of licensure, license, registration, or permit or may refuse to issue a certificate of licensure, license, registration, or permit if the holder or applicant, as the case may be, has committed or is found guilty by the board of any of the following acts or offenses set forth:

(1) The person is guilty of fraud, deceit, or misrepresentation in the practice of pharmacy;

(2) The person is unfit or incompetent to practice pharmacy by reason of negligent performance of his or her duties;

(3) The person has been found guilty or pleaded guilty or nolo contendere in a criminal proceeding, regardless of whether or not the adjudication of guilt or sentence is withheld by a court of this state, another state, or the federal government for:

(A) Any felony;

(B) Any act involving moral turpitude, gross immorality, or which is related to the qualifications, functions, and duties of a licensee; or

(C) Any violation of the pharmacy or drug laws or rules of this state, or of the pharmacy or drug statutes, rules, and regulations of any other state or of the federal government;

(4) The person has become physically or mentally incompetent to practice pharmacy to such an extent as to endanger the public;

(5) The person has directly or indirectly aided or abetted the practice of pharmacy by a person not authorized to practice pharmacy by the board;

(6) The person has been guilty of fraud or misrepresentation in obtaining a license to practice pharmacy in the State of Arkansas as a licensed pharmacist;

(7) The person has been guilty of gross unprofessional or dishonorable conduct;

(8) The person has willfully violated any of the provisions of the pharmacy laws of the State of Arkansas;

(9) The person is addicted to the use of intoxicating liquors or drugs to such a degree as to render him or her unfit, in the opinion of the board, to manufacture, compound, sell, or dispense drugs or medicine;

(10) The person knowingly adulterated or caused to be adulterated any drugs, chemical, or medical preparations and offered those preparations for sale; or

(11) The person had his or her certificate of licensure, license, registration, or permit revoked, suspended, or had other disciplinary action taken, or had his or her application for a certificate of licensure, license, registration, or permit refused, revoked, or suspended, or had voluntarily or otherwise surrendered his or her certificate of licensure, license, registration, or permit after a disciplinary action was instituted by a duly authorized professional disciplinary agency of another state.

(b) Nothing in this section should be construed as affecting the rights of any person to appeal any order of the board as now provided by the state pharmacy laws.



§ 17-92-312 - Revocation and fine -- Adulteration of drugs.

Any licensed pharmacist who shall knowingly, intentionally, and fraudulently adulterate or cause to be adulterated any drugs, chemicals, or medical preparations and offer such adulterations for sale shall be deemed guilty of a misdemeanor. Upon conviction, his or her license shall be revoked and, in addition, he or she shall be liable to a penalty of not less than five dollars ($5.00) nor more than one hundred dollars ($100).



§ 17-92-313 - Revocation -- Procedure.

(a) (1) Before revoking a certificate of licensure, license, registration, or permit, the Arkansas State Board of Pharmacy shall give the person ten (10) days' notice in writing to appear before the board, at the time and place as the board may direct, to show cause why his or her certificate should not be revoked.

(2) The notice shall be signed by the Executive Director of the Arkansas State Board of Pharmacy or the director's designee and shall set forth in clear and concise language the nature of the charge against the person.

(3) Mailing a copy of the notice by registered mail, addressed to the person at his or her address appearing upon the records of the board concerning the issuance of his or her certificate or the last renewal thereof, shall be sufficient service of notice.

(b) At the hearing:

(1) The board shall have the power to subpoena witnesses;

(2) The executive director or the director's designee shall sign subpoenas;

(3) The President of the Arkansas State Board of Pharmacy shall have the power to administer oaths; and

(4) The board shall hear evidence.

(c) If the board finds after a hearing that the certificate of licensure, license, registration, or permit should be revoked, it shall be done immediately.



§ 17-92-314 - Revocation -- Appeals.

Any person whose certificate of licensure, license, or permit has been revoked by the Arkansas State Board of Pharmacy as provided in this chapter may appeal from the action of the board pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-92-315 - Alternative penalties.

(a) (1) Whenever the Arkansas State Board of Pharmacy has authority pursuant to applicable laws to suspend, revoke, or deny any permit, license, certificate, credential, or registration or otherwise impose penalties or sanctions on the holder thereof, the board shall have the power and authority to impose on the holder thereof any one (1) or more of the following sanctions:

(A) A monetary penalty not to exceed five hundred dollars ($500) for each violation;

(B) Require completion of appropriate education programs or courses, or both;

(C) Require successful completion of an appropriate licensing examination, jurisprudence examination, credentialing examination, or any combination of the three (3) examinations;

(D) Place conditions or restrictions upon regulated activities of the holder of the license, permit, certificate, credential, or registration; and

(E) Such other requirements or penalties as may be appropriate to the circumstances of the case and which would achieve the desired disciplinary purposes, but which would not impair the public health and welfare.

(2) The board is authorized to file suit in either the Pulaski County Circuit Court or the circuit court of any county in which the defendant resides or does business to collect any monetary penalty assessed pursuant to this chapter if such a penalty is not paid within the time prescribed by the board.

(3) Upon imposition of a sanction, the board may order that the license, permit, certificate, credential, or registration be suspended until the holder thereof has complied in full with all applicable sanctions imposed pursuant to this section.

(b) (1) No monetary penalty imposed by the board may exceed five hundred dollars ($500) per violation, nor shall the board impose a monetary penalty on a license, permit, certificate, credential, or registration holder if the license, permit, certificate, credential, or registration has been revoked by the board for such a violation.

(2) Each instance when a federal or state law or board regulation is violated shall constitute a separate violation.

(3) The power and authority of the board to impose sanctions authorized in this section are not to be affected by any other civil or criminal proceeding concerning the same violation, nor shall the imposition of a penalty preclude the board from imposing other sanctions short of revocation.

(c) Any person sanctioned by the board under this section may appeal any order of the board as now provided by the state pharmacy laws.

(d) In addition to other sanctions authorized by this chapter, the board may also impose a civil penalty under this section against an unlicensed person or entity practicing or providing goods or services or offering to practice or provide any goods or services requiring licensure under this chapter.



§ 17-92-316 - Credential required for professional pharmacy service.

(a) (1) The Arkansas State Board of Pharmacy may provide by regulation for credentialing and approval of pharmacists to practice disease state management and any other pharmacy services determined by the board to require a credential.

(2) (A) The credentials may be issued by agencies approved by the board to pharmacists who qualify pursuant to minimum competencies, standards, objectives, and qualifications determined by the board.

(B) However, a credential shall not authorize the pharmacist to practice credentialed pharmacy service in Arkansas until after the board has determined that the credentialed pharmacist meets the minimum competencies, standards, objectives, and qualifications determined by the board.

(b) The board shall adopt regulations necessary and appropriate to implement the credentialing and the board's approval of pharmacists to practice disease state management and other credentialed pharmacy services, including:

(1) Identification of areas of credentialed pharmacy services;

(2) Identification of the minimum competencies, standards, objectives, and qualifications necessary for a credential and the board's approval to practice in each area of credentialed pharmacy service;

(3) Identification of the standards for qualifying an agency to issue credentials for areas of pharmacy services;

(4) The procedure and standards, which may include a practical examination, for the board's review and approval of a credential and determination of a pharmacist's qualifications to practice disease state management or other credentialed pharmacy service;

(5) The conversion of a credential previously issued by the board for the practice of disease state management or other pharmacy service to a credential issued by an approved credentialing agency; and

(6) Continuing professional education and other measures to maintain pharmacists' continuing competency in disease state management and other credentialed pharmacy services.

(c) The board shall promulgate regulations to:

(1) Identify areas of credentialing;

(2) Establish procedures for initial application and renewal;

(3) Define the minimum competencies and standards to be examined;

(4) Define the qualifications for credentialing; and

(5) Define required continuing education, competencies, standards, and other information necessary to implement this chapter.



§ 17-92-317 - Criminal background check.

(a) (1) Each applicant for a new intern or pharmacist license or a new or reinstated registration as a pharmacy technician issued by the Arkansas State Board of Pharmacy shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check, to be conducted by the Federal Bureau of Investigation.

(2) However, the board may:

(A) Authorize the criminal background check obtained for a license or registration to be used for a subsequent application for another new license or registration issued by the board for a designated time period after the date of the original license or registration; and

(B) (i) Exempt from obtaining a criminal background check an applicant for a pharmacist license who upon licensure will not practice pharmacy while physically present in the State of Arkansas.

(ii) However, before performing any practice of pharmacy while physically present within the State of Arkansas, such an applicant shall obtain the criminal background check and be subject to the provisions of this section.

(b) The criminal background check shall conform to the applicable federal standards as in effect on January 1, 2003, and shall include the taking of fingerprints.

(c) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal background check.

(d) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all information obtained concerning the commission by the applicant of any offense listed in subsection (e) of this section.

(e) Notwithstanding the provisions of § 17-1-103, no person shall be eligible to receive or hold an intern or pharmacist license or pharmacy technician registration issued by the board if that person has pleaded guilty or nolo contendere to, or has been found guilty of, any of the following offenses, regardless of whether an adjudication of guilt or sentencing or imposition of sentence is withheld, by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Any felony;

(2) Any act involving moral turpitude, gross immorality, dishonesty, or which is related to the qualifications, functions, and duties of a person holding the license or registration; or

(3) Any violation of Arkansas pharmacy or drug law or regulations, including, but not limited to, this chapter, the Uniform Controlled Substances Act, § 5-64-101 et seq., and the Food, Drug, and Cosmetic Act, § 20-56-201 et seq.

(f) (1) (A) The board may issue a nonrenewable provisional license or registration pending the results of the criminal background check.

(B) The nonrenewable provisional license or registration shall be valid for no more than six (6) months.

(2) Upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that the person holding the nonrenewable provisional license or registration has pleaded guilty or nolo contendere to, or has been found guilty of, any offense under subsection (e) of this section, the board shall immediately revoke the nonrenewable provisional license or registration.

(g) (1) The provisions of subsection (e) of this section and subdivision (f)(2) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure or registration; or

(B) The person holding a license or registration subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the public health, safety, or welfare.

(h) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police under this section shall not be available for examination except by:

(A) The affected applicant or the applicant's authorized representative; or

(B) The person whose license or registration is subject to revocation or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(i) Only information pertaining to the person making the request may be made available to the affected applicant or the person whose license or registration is subject to revocation.

(j) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than the criminal background check.

(k) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.






Subchapter 4 - -- Pharmacies

§ 17-92-401 - Applicability to out-of-state operations.

(a) A pharmacy operating outside the state that routinely ships, mails, or delivers in any manner a dispensed legend drug into Arkansas or otherwise practices pharmacy in Arkansas shall hold a pharmacy license issued by the Arkansas State Board of Pharmacy, and that part of the pharmacy operation dispensing the prescription for an Arkansas resident shall abide by Arkansas law and regulations of the board.

(b) (1) Any pharmacy operating outside the state that routinely ships, mails, or delivers in any manner a dispensed legend drug into Arkansas shall be required to have on staff in the out-of-state pharmacy an Arkansas-licensed pharmacist, who shall be designated the pharmacist-in-charge for the Arkansas out-of-state pharmacy license.

(2) If the out-of-state pharmacy fails to have on staff an Arkansas-licensed pharmacist due to extended illness, death, resignation, or for any other reason, the pharmacy within ten (10) calendar days shall notify the board of the fact and must within thirty (30) calendar days or such additional time at the discretion of the board not to exceed thirty (30) calendar days, either:

(A) Secure the services of an Arkansas-licensed pharmacist; or

(B) Cease to operate as a pharmacy in the State of Arkansas.

(c) An out-of-state pharmacy that ships, mails, or delivers in any manner a dispensed legend drug into Arkansas shall designate an agent who is a resident of Arkansas for service of process and register the agent with the Secretary of State.

(d) If under investigation for violation of this chapter, an out-of-state pharmacy shall be required to appear before the board to respond to questions concerning the investigation.

(e) The board shall have all the powers to enforce this chapter as are granted to the board under § 17-92-101 et seq.



§ 17-92-402 - Licensed pharmacist required.

(a) It shall be unlawful for any person not a licensed pharmacist within the meaning of this act to conduct any pharmacy or other facility subject to this subchapter for the purpose of retailing, compounding, dispensing medicines, or otherwise performing the practice of pharmacy as defined in § 17-92-101 in the State of Arkansas except as provided.

(b) It shall be unlawful for the proprietor of a store or pharmacy or other facility subject to this chapter to allow any person other than a licensed pharmacist to compound or dispense the prescriptions of authorized practitioners except as an aid to and under the supervision of a licensed pharmacist as provided in this chapter.

(c) However, any person who is not a licensed pharmacist may own or conduct a pharmacy or other facility as identified in § 17-92-403 if the owner keeps constantly in the pharmacy or other facility a licensed pharmacist subject to § 17-92-607.

(d) Any person violating the provisions of this act shall be guilty of a violation and upon conviction shall be liable to a fine of not less than five dollars ($5.00) nor more than one hundred dollars ($100).



§ 17-92-403 - Licensed pharmacist required -- Exceptions.

(a) No person shall operate a pharmacy or other facility dispensing prescriptions as identified in this section or be issued a pharmacy permit or other permit issued by the Arkansas State Board of Pharmacy to facilities dispensing prescriptions unless an Arkansas-licensed pharmacist-in-charge is on duty in the drugstore or pharmacy a minimum of forty (40) hours per week or as otherwise provided in this chapter or by board regulation.

(b) In the absence of a licensed pharmacist, no one shall fill a prescription except a student serving as a graduate intern.

(c) If the owner of any pharmacy or other facility dispensing prescriptions as identified in this section fails to have on duty a licensed pharmacist-in-charge forty (40) hours per week or as otherwise provided in this chapter due to illness, death, resignation, or for any other reason, the owner shall within three (3) days notify the board of the fact and must within thirty (30) days or such additional time at the discretion of the board either secure the services of a licensed pharmacist-in-charge or remove all prescription legend drugs and drug signs from the pharmacy or facility as identified in this section and cease to operate as a pharmacy or facility as identified in this section.

(d) (1) The board shall provide by regulation for the issuance of permits for specialty pharmacies to which § 17-92-607 shall apply.

(2) The owners of specialty pharmacies shall have on duty a licensed pharmacist-in-charge whose minimum number of hours on duty shall be determined by board regulations regarding the nature of the pharmacy service provided.

(3) Specialty pharmacies dispensing prescriptions to in-house patients that are cared for on a twenty-four-hour-per-day basis must have a pharmacist on duty no less than forty (40) hours per week.

(4) The owners of specialty pharmacies shall abide by all provisions established for the employment of pharmacists in this chapter and board regulations.

(5) If the owner of any specialty pharmacy fails to have on duty a licensed pharmacist-in-charge as provided in subdivision (d)(2) or (3) of this section due to illness, death, resignation, or for any other reason, the owner shall within three (3) days notify the board of the fact and shall within thirty (30) days, or such additional time as the board in its discretion may allow, either secure the services of a licensed pharmacist-in-charge or remove all prescription legend drugs and drug signs from the pharmacy and cease to operate the pharmacy.

(e) The board may provide by regulation for the issuance of hospital pharmaceutical permits to pharmacists employed in hospitals under which the pharmacist-in-charge employed in a hospital may have a flexible schedule of attendance and to which the requirement of a licensed pharmacist-in-charge on duty for a minimum of forty (40) hours a week shall not apply.

(f) The board shall provide for the issuance of ambulatory care center pharmaceutical services permits to entities so licensed by the Department of Health and that shall employ a licensed pharmacist-in-charge as provided by board regulation.

(g) The board shall provide by regulation for the issuance of institutional pharmacy permits to governmentally funded institutions that provide inpatient pharmaceutical services to persons confined to such institutions or in which drugs are administered to inpatients on orders of practitioners authorized by law to prescribe or administer the drugs and to which the requirement that the licensed pharmacist-in-charge on duty for a minimum of forty (40) hours a week shall not apply.

(h) The board may provide by regulation for the issuance of charitable clinic pharmacy permits to clinics operated on a nonprofit basis to furnish medical and dental care to poor and underprivileged persons and in which drugs are dispensed or administered to such persons on orders or prescriptions of practitioners authorized by law to prescribe or administer the drugs and to which the requirement of a licensed pharmacist-in-charge on duty for a minimum of forty (40) hours a week shall not apply.



§ 17-92-404 - Pharmacy permit required.

(a) No person shall conduct any pharmacy or other facility as identified in § 17-92-403 in which practitioners' prescriptions are compounded and drugs are retailed or dispensed and in which a licensed pharmacist-in-charge must be employed unless the pharmacy or other facility as identified in § 17-92-403 has obtained a permit issued by the Arkansas State Board of Pharmacy.

(b) (1) Keeping a pharmacy or other facility as identified in § 17-92-403 where drugs and medicines or chemicals are dispensed or sold or displayed for sale at retail or where prescriptions are compounded or which has on it a sign using the words "pharmacist", "pharmaceutical chemist", "apothecary", "pharmacy", "druggist", "drug store", "drugs", or their equivalent in any language, or advertising such a store or shop as a drugstore, apothecary shop, or pharmacy by any method or means shall be prima facie evidence of the sale and dispensing of drugs.

(2) Unless the place so conducted holds a permit issued by the board, it shall be unlawful for any person, firm, or corporation:

(A) To carry on, conduct, or transact a retail business under any name that contains as a part thereof the words "drugs", "drugstore", "pharmacy", "medicine", "apothecary", or "chemist shop" or any abbreviation, translation, extension, or variation thereof; or

(B) In the operation of any pharmacy or other facility as identified in § 17-92-403 in any manner by advertisement, circular, poster, telephone directory listing, sign, or otherwise, to describe or refer to the place of business conducted by such a person, firm, or corporation by such a term, abbreviation, translation, extension, or variation.

(3) Any person, firm, or corporation violating this subsection shall be guilty of a violation and, if a corporation, any officer thereof who participates in such a violation also shall be guilty of a violation and shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than three hundred dollars ($300).

(c) (1) The control of the dispensing of medicines being essential to the protection of the public health and general welfare of the people, any violation of subsection (b) of this section may be enjoined by action in any court of competent jurisdiction at the instance of the board or of the owner of any licensed pharmacy.

(2) Proceedings under this subsection shall be governed by rules applicable to circuit courts.



§ 17-92-405 - Pharmacy permit -- Application.

(a) (1) Upon application, the Arkansas State Board of Pharmacy shall issue a permit to maintain a pharmacy or other facility as described in § 17-92-403 or § 17-92-404 for the sale at retail or otherwise dispensing of drugs and medicines to such persons, firms, or corporations as the board may deem to be qualified to conduct such a pharmacy or other facility.

(2) (A) The permit, to be known as a "pharmacy permit", "specialty permit", "hospital pharmaceutical services permit", or "ambulatory care center pharmacy permit", is for the compounding of practitioners' prescriptions and for the manufacture, sale, and distribution of drugs, medicines, and poisons.

(B) The pharmacy, specialty pharmacy, hospital pharmacy, or ambulatory care center pharmacy is to be under the direct supervision of a licensed pharmacist.

(3) All permits shall expire on December 31.

(b) Application for a permit shall be made in such a manner and in such a form as the board may determine.

(c) The permits shall at all times be displayed in a conspicuous place in the pharmacy or other facility as identified in § 17-92-403 for which the permit is issued.



§ 17-92-407 - Revocation -- Grounds.

(a) The Arkansas State Board of Pharmacy may revoke any permit issued under this subchapter in the event the holder thereof allows any person other than an Arkansas-licensed pharmacist or those students or graduates of a college of pharmacy serving an internship to fill prescriptions, compound and dispense drugs or medicines, or otherwise perform the duties and functions of a licensed pharmacist.

(b) Whenever any person, firm, partnership, estate, or corporation holding any permit issued under this subchapter obtains a permit by false representations or knowingly violates any of the pharmacy laws or fails to comply with the rules and regulations of the board passed by authority of the pharmacy laws, the board shall revoke the holder's pharmacy permit.

(c) The board shall also revoke any permit issued under this subchapter when information in possession of the board shall disclose that the operations for which the permit was issued are not being conducted according to law or are being conducted so as to endanger the public health or safety.



§ 17-92-408 - Revocation -- Procedure.

The Arkansas State Board of Pharmacy shall follow the same procedure in revoking any permits issued under this subchapter as provided for revoking certificates of licensure as set out in § 17-92-313.



§ 17-92-409 - Pharmacy library required.

There shall be kept in every pharmacy or other facility as identified in § 17-92-403 a library consisting of books, periodicals, and computer software as required by regulations of the Arkansas State Board of Pharmacy.



§ 17-92-410 - Records of poison sales.

(a) The proprietor shall at all times keep in his or her place of business a record book in which shall be entered all sales of the following, other than sales to physicians, dentists, veterinarians, and sales made on prescriptions of a physician, dentist, or veterinarian: arsenious acid, hydrocyanic acid, potassium cyanide, cyanide mixture, mercury bichloride, and strychnine and its salts, except in proper dosage in pill and tablet form.

(b) (1) The record shall show in parallel columns: date of sale, name of article sold, quantity of article sold, purpose for which sold, name or initial of dispenser, and the signature and address of the purchaser. The record shall at all times during business hours be open for inspection by any police officer, sheriff, city or town representative, or any representative of the Arkansas State Board of Pharmacy and shall be preserved for a period of not less than two (2) years from the date of the last entry in the record.

(2) If the purchaser is a person not known to the seller, the seller shall require necessary identification to determine the true name and address of the purchaser.



§ 17-92-411 - Prescription contents and labels.

(a) Labels on original packages shall bear the label of the distributor or manufacturer, with the proper medicinal dose, if a remedy used internally. In the case of poisons, the word "POISON" shall be displayed thereon in a conspicuous manner with the antidote for a poisonous dose.

(b) A doctor of medicine or other person authorized to issue prescriptions, upon the request of the patient, shall indicate briefly and concisely on the prescriptions the conditions for which the medication is prescribed. Every pharmacist filling any such prescription shall include on the label of the prescription container the labeling as stated on the prescription issued.



§ 17-92-412 - Nursing home consultant permit.

(a) (1) The Arkansas State Board of Pharmacy shall provide for the issuance of nursing home consultant permits by regulation.

(2) The consultant pharmacist-in-charge and the nursing home administrator shall be jointly responsible to ensure that a valid permit is posted at the facility at all times.

(b) The board shall set by regulation the standards by which the controlled and legend drugs and devices will be maintained in the nursing home or long-term care facility.

(c) The consultant pharmacist-in-charge, in conjunction with the nursing home administrator and director of nurses, shall ensure the proper control and accountability, storage, and proper utilization of drugs and other legend devices dispensed to patients residing in the facility according to board standards as well as those established by state and federal guidelines.






Subchapter 5 - -- Generic Drugs and Price Lists

§ 17-92-501 - Penalty.

Any person licensed or otherwise permitted to practice pharmacy in this state who shall violate any provisions of this subchapter shall be subject to discipline by the Arkansas State Board of Pharmacy, including, but not limited to, revocation of such license or permission, according to procedures established by law or by regulations of the board.



§ 17-92-502 - Rules and regulations.

The Arkansas State Board of Pharmacy may adopt such reasonable regulations, not inconsistent with law, as it shall deem necessary to carry out the purposes and intentions of this subchapter.



§ 17-92-503 - Generic substitutions.

(a) (1) Except as provided in subsection (b) of this section, when a pharmacist receives a prescription for a brand or trade name drug product, the pharmacist may dispense a lower cost generically equivalent drug product.

(2) The total amount charged for the substituted generically equivalent drug product or for dispensing the drug product shall not exceed the amount normally and regularly charged under comparable circumstances by the pharmacist for that drug product or for the dispensing of that drug product.

(3) A pharmacist may not dispense a drug product with a total charge that exceeds the total charge of the drug product originally prescribed unless agreed to by the purchaser.

(b) The pharmacist shall not dispense a generically equivalent drug product under subsection (a) of this section if:

(1) The prescriber, in the case of a prescription in writing signed by the prescriber, indicates in his or her own handwriting by name or initial that no substitution shall be made;

(2) The prescriber, in the case of a prescription other than one in writing signed by the prescriber, expressly indicates that the prescription is to be dispensed as communicated;

(3) The person for whom the drug product is prescribed indicates that the prescription is to be dispensed as written or communicated; or

(4) The Arkansas State Board of Pharmacy has determined that the drug should not be substituted and has notified all pharmacists of that determination.

(c) (1) The Arkansas State Board of Pharmacy shall determine which drugs are generically equivalent as defined in § 17-92-101, relying on standards scientifically supported and generally accepted in the field of pharmacy, and shall notify each licensed pharmacist and the Arkansas State Medical Board of this determination.

(2) In making this determination, the Arkansas State Board of Pharmacy may use a nationally recognized reference source that meets the requirements of this act, notifying each licensed pharmacist and the Arkansas State Medical Board of the reference source to be used and any additions or deletions the Arkansas State Board of Pharmacy may make in its discretion.



§ 17-92-505 - Labeling.

(a) (1) The pharmacist filling a prescription for dispensing to an ultimate patient may affix to the container a label showing:

(A) The pharmacy name, address, and telephone number;

(B) The date of dispensing;

(C) The serial number of the prescription;

(D) The name of the patient;

(E) The name of the prescribing practitioner;

(F) The trade name of the medication, if any, or the generic name and identity of the manufacturer of the dispensed medication, if the medication appears generically listed on the drug formulary list as established by this subchapter;

(G) The strength per unit dose of the medication;

(H) The quantity of the medication; and

(I) Directions for use.

(2) If a pharmacist dispenses a generically equivalent product, the person for whom the medication is prescribed shall be informed prior to dispensing or the label should appropriately indicate the substitution.

(3) However, this subsection shall not apply to the dispensing of medication to inpatients in hospitals.

(4) Further, in an appropriate manner, the prescribing practitioner may indicate that the name, manufacturer, and strength of the medication dispensed shall be deleted from the label.

(b) Any authorized person filling a prescription for dispensing to an ultimate patient shall affix to the container a label showing the trade name of the medication or the generic name of the medication unless directed to the contrary by the physician. Failure to comply with this subsection shall be grounds for disciplinary action.



§ 17-92-506 - Price lists.

A pharmacist may display, within the confines of the pharmacy, lists of available drug products, other than controlled substances, and current charges for the drug products or for the dispensing of the drug products in specified quantities. Upon request, a pharmacy may make such lists available to its customers and other members of the public.






Subchapter 6 - -- Hospital Pharmacies Act

§ 17-92-601 - Short title.

This subchapter may be cited as the "Hospital Pharmacies Act".



§ 17-92-602 - Definitions.

As used in this subchapter:

(1) "Board" means the Arkansas State Board of Pharmacy;

(2) "Hospital" means a hospital as defined in § 20-9-201;

(3) "Hospital employee" means any individual employed by a hospital whose compensation for services or labor actually performed for a hospital is reflected on the payroll records of a hospital;

(4) "Hospital pharmacy" means the place or places in which drugs, chemicals, medicines, prescriptions, or poisons are prepared for distribution and administration for the use or benefit of patients in a hospital. The "hospital pharmacy" may also provide pharmacy services to patients in a "swing bed" within the hospital that may periodically swing back and forth from being a short-term acute hospital bed to a longer-term nursing home bed. The "hospital pharmacy" shall also mean the place or places in which drugs, chemicals, medicines, prescriptions, or poisons are compounded for the dispensing to hospital employees, members of the immediate families of hospital employees, patients being discharged, and for other persons in emergency situations;

(5) "Hospital pharmacy technicians" means persons other than licensed pharmacists who perform duties in conjunction with the overall hospital medication distribution system for inpatients; and

(6) "Licensed pharmacist" means any person licensed to practice pharmacy by the board.



§ 17-92-603 - Advisory Committee for Hospital Pharmacies.

(a) There is created an Advisory Committee for Hospital Pharmacies to assist the Arkansas State Board of Pharmacy in the promulgation of rules, regulations, and standards for hospital pharmacies.

(b) The committee shall consist of five (5) members, each of whom shall be a licensed pharmacist.

(c) (1) The Arkansas Association of Hospital Pharmacists shall appoint the five (5) members of the committee.

(2) Each member shall serve for a term of three (3) years.



§ 17-92-604 - Regulatory authority.

(a) The Arkansas State Board of Pharmacy shall adopt, promulgate, and enforce such rules, regulations, and standards as may be necessary to the regulation of the operation of a hospital pharmacy and for the accomplishment of all other purposes of this subchapter.

(b) (1) The Advisory Committee for Hospital Pharmacies shall advise with the board concerning the rules, regulations, and standards to be promulgated by the board under this subchapter. No rule, regulation, or standard shall be promulgated by the board until it has consulted with the committee.

(2) The rules, regulations, and standards shall include, but shall not be limited to, the following specific matters:

(A) The number of licensed pharmacists and other hospital pharmacy technicians and the scope of duties to be performed by the hospital pharmacy technicians in the inpatient medication distribution system, in keeping with the size and scope of the services of the hospital and its hospital pharmacy and the hospital pharmacy's safe, efficient, and economical operation; and

(B) The equipment and supplies necessary to the hospital pharmacy's safe, efficient, and economical operation.

(c) After consultation with the committee, from time to time, the board may modify, amend, or rescind the rules, regulations, and standards, provided the modification, amendment, or rescission does not in any manner defeat the purposes of this subchapter.



§ 17-92-605 - Hospital pharmacy license -- Services permitted.

(a) All hospital pharmacies shall be licensed by the Arkansas State Board of Pharmacy as provided for by this subchapter. The hospital pharmacy license shall be issued in the name of the hospital.

(b) Any hospital receiving a permit shall advise the board of the name of:

(1) The hospital administrator or other person assuming responsibility for the general administration of the hospital;

(2) The director of the pharmacy, or other person assuming responsibility for the general operation of the hospital pharmacy, who shall be a licensed pharmacist; and

(3) All other licensed pharmacists employed by the hospital in its hospital pharmacy.

(c) The hospital and the director of pharmacy shall be required to report to the board any change in licensed pharmacist personnel.

(d) Upon the receipt of a hospital pharmacy license, a hospital pharmacy may provide the following pharmaceutical services:

(1) Prepare for distribution and administration of drugs, chemicals, medicines, prescriptions, or poisons for the use or benefit of the patients in the hospital as set forth in § 17-92-602(4); and

(2) Compound or dispense drugs, chemicals, medicines, prescriptions, or poisons for the use or benefit of the hospital's employees, members of the immediate families of hospital employees, patients being discharged, and other persons in emergency situations.



§ 17-92-606 - Hospital pharmaceutical permit.

Any hospital pharmacy holding a hospital pharmaceutical permit issued by the Arkansas State Board of Pharmacy pursuant to § 17-92-403 on March 28, 1975, shall be deemed to be licensed pursuant to this subchapter until the permit shall expire.



§ 17-92-607 - Unlawful for hospital to hold licensed pharmacy permit -- Exceptions.

(a) It shall be unlawful for any nonprofit, tax exempt, or governmentally funded hospital to acquire direct or indirect interest in or otherwise hold directly or indirectly a licensed pharmacy permit pursuant to the provisions of § 17-92-405, for the sale at retail of drugs and medicines.

(b) However, nothing contained in this section shall be construed to prohibit any hospital having a direct or indirect interest in or otherwise holding either directly or indirectly a permit prior to March 28, 1975, from continuing to have an interest in or holding the permit. Nothing contained in this section shall be construed to prohibit any hospital so holding a permit prior to March 28, 1975, from receiving a renewal of the permit.






Subchapter 7 - -- Program for Pharmacists Impaired by Chemical Dependency

§ 17-92-701 - Definitions.

As used in this subchapter:

(1) "Board" means the Arkansas State Board of Pharmacy;

(2) "Board-approved intervenors" means persons trained in intervention and designated by the board to implement the intervention process when necessary;

(3) "Committee" means a committee appointed by the board to formulate and administer the impaired pharmacists program;

(4) "Impaired pharmacist" means a pharmacist who is unable to practice pharmacy with reasonable skill, competency, or safety to the public because of substance abuse;

(5) "Impaired pharmacist program" means a plan approved by the board for intervention, treatment, and rehabilitation of an impaired pharmacist;

(6) "Intervention" means a process whereby an allegedly impaired pharmacist is confronted by the board or board-approved intervenors who provide documentation that a problem exists and attempt to convince the pharmacist to seek evaluation and treatment;

(7) "Rehabilitation" means the process whereby an impaired pharmacist advances in an impaired pharmacist program to an optimal level of competence to practice pharmacy without endangering the public; and

(8) "Verification" means a process whereby alleged professional impairment is identified or established.



§ 17-92-702 - Administration.

(a) The Arkansas State Board of Pharmacy may appoint a committee to organize and administer a program that shall fulfill two (2) functions:

(1) The program shall serve as a diversion program to which the board may refer licensees when appropriate in lieu of or in addition to other disciplinary action; and

(2) The program shall also be a source of treatment or referral for pharmacists who, on a strictly voluntary basis, desire to avail themselves of its services.

(b) The board may appoint a committee of five (5) persons who are recovering pharmacists to serve three-year terms with the initial members appointed to staggered terms.



§ 17-92-703 - Functions.

The functions of the committee shall include:

(1) Evaluation of pharmacists who request participation in the program;

(2) Review and designation of treatment facilities and services to which pharmacists in the program may be referred;

(3) Receipt and review of information relating to the participation of pharmacists in the program;

(4) Assisting the pharmacists' professional association in publicizing the program; and

(5) Preparation of reports for the Arkansas State Board of Pharmacy.



§ 17-92-704 - Board review.

The Arkansas State Board of Pharmacy shall review the activities of the committee. As part of this evaluation, the board may review files of all participants in the impaired pharmacist program. The board shall also resolve complaints voiced regarding the impaired pharmacist program.



§ 17-92-705 - Notification of procedures, rights, and responsibilities -- Failure to comply.

(a) The Arkansas State Board of Pharmacy shall inform each pharmacist referred to the program by board action of the procedures followed in the program, of the rights and responsibilities of the pharmacist in the program, and of the possible consequences of noncompliance with the program.

(b) The board shall be informed of the failure of a pharmacist to comply with any treatment provision of a program if the committee determines that the resumption of the practice of pharmacy would pose a threat to the health and safety of the public.

(c) Participation in a program under this section shall not be a defense to any disciplinary action which may be taken by the board. Further, no provision of this section shall preclude the board from commencing disciplinary action against a licensee who is terminated from a program pursuant to this section.

(d) The board shall be informed when pharmacists who enter the program resume professional practice.



§ 17-92-706 - Funding.

(a) (1) The Arkansas State Board of Pharmacy may provide up to fifty thousand dollars ($50,000) per year to the committee for the program.

(2) The board may provide to the committee at any time the moneys authorized under subdivision (a)(1) of this section.

(b) Documentation of the use of these funds shall be provided quarterly to the board for review and comment.



§ 17-92-707 - Liability.

(a) All persons acting on behalf of the Arkansas State Board of Pharmacy in the impaired pharmacist program under this section shall be considered officers or employees of the State of Arkansas for purposes of:

(1) Immunity from civil liability pursuant to § 19-10-301 et seq.; and

(2) Payment of actual damages on behalf of state officers or employees pursuant to § 21-9-201 et seq.

(b) All patient records shall be confidential and shall not be subject to public inspection except pursuant to an order of a court of competent jurisdiction. However, the records may be introduced as evidence in any relevant proceedings before the board and shall be produced upon board request.






Subchapter 8 - -- Certification and Registration of Pharmacist Assistants

§ 17-92-801 - Powers and duties of Arkansas State Board of Pharmacy.

(a) The Arkansas State Board of Pharmacy shall provide that hospital pharmacy technicians as in § 17-92-602(5) and pharmacy technicians as in § 17-92-101(16)(C), and hereinafter referred to as pharmacy technicians, register with or be certified by the board, or both.

(b) The board may provide reasonable qualifications for a person to be certified as a pharmacy technician or registered as a pharmacy technician, or both, including, without limitation, the education, training, and testing that the board deems necessary to preserve and protect the public health.

(c) The board may suspend or revoke the registration of any person certified as a pharmacy technician or registered as a pharmacy technician, or both, but only after an opportunity for a hearing before the board upon reasonable notice to the person in writing.

(d) Grounds for suspension or revocation of registration or certification as a pharmacy technician, or both, are the following:

(1) Violation of any law or regulation regarding the practice of pharmacy;

(2) Violation of any law or regulation regarding legend drugs or controlled substances; or

(3) Violation of any regulation adopted by the board regarding pharmacy technicians.






Subchapter 9 - -- Suppliers

§ 17-92-901 - Definitions.

As used in this subchapter:

(1) "Home medical equipment, legend device, and medical gas supplier" means a person licensed to supply home medical equipment, medical gases, or legend devices, or any combination thereof, to patients on an order from medical practitioners licensed to order, use, or administer these products and to other licensed suppliers of home medical equipment, medical gases, or legend devices, or any combination thereof;

(2) "Home medical equipment services" means the delivery, installation, maintenance, replacement, or instruction, or any combination thereof, in the use of medical equipment used by a sick or disabled individual to allow the individual to be maintained in a noninstitutional environment;

(3) "Legend device" means a device which, because of any potential for harmful effect or the method of its use, is not safe except under the supervision of a practitioner;

(4) (A) "Medical equipment" means technologically sophisticated medical devices, including, but not limited to:

(i) Oxygen and oxygen delivery systems;

(ii) Ventilators;

(iii) Respiratory disease management devices;

(iv) Electronic and computer-driven wheelchairs and seating systems;

(v) Apnea monitors;

(vi) Transcutaneous electrical nerve stimulator units;

(vii) Low air loss cutaneous pressure management devices;

(viii) Sequential compression devices;

(ix) Neonatal home phototherapy devices;

(x) Feeding pumps;

(xi) Electrically powered hospital beds; and

(xii) Infusion pumps.

(B) "Medical equipment" does not include:

(i) Medical equipment used or dispensed in the normal course of treating patients by hospitals, hospices, nursing facilities, or home health agencies;

(ii) Medical equipment used or dispensed by health care professionals licensed in Arkansas, provided that the professional is practicing within the scope of that professional's practice act;

(iii) Upper and lower extremity prosthetics and related orthotics; or

(iv) Canes, crutches, walkers, bathtub grab bars, standard wheelchairs, commode chairs, and bath benches;

(5) "Medical gas" means those gases and liquid oxygen intended for human consumption; and

(6) "Order" means an order issued by a licensed medical practitioner legally authorized to order medical gases or legend devices, or both.



§ 17-92-902 - License required.

(a) (1) No person or entity subject to licensure shall sell or rent or offer to sell or rent directly to patients in this state any home medical equipment, legend devices, or medical gases, or any combination thereof, unless the person or entity is licensed as required by this subchapter.

(2) The licensure requirements of this subchapter will apply to all companies, agencies, and other business entities that are in the business of supplying medical equipment to patients in their residences and that bill the patient or the patient's insurance, Medicare, Medicaid, or other third-party payor for the rent or sale of that equipment.

(b) (1) The application for a license shall be on a form furnished by the Arkansas State Board of Pharmacy and shall be accompanied by payment of the fee prescribed by § 17-92-108.

(2) The board shall require a separate license for each facility directly or indirectly owned or operated within this state by the same person or business entity within this state, or for a parent entity with divisions, subdivisions, subsidiaries, or affiliate companies, or any combination thereof, when operations are conducted at more than one (1) location and there exists joint ownership and control among all the entities.

(c) (1) All licenses issued under this subchapter shall expire on December 31 of each calendar year.

(2) (A) Each application for renewal of the license must be made on or before December 31 of each year.

(B) Penalties for late payment include:

(i) A twenty-dollar penalty if not paid by February 1 of each year; and

(ii) A forty-dollar penalty if not paid by March 1 of each year.

(C) The license shall be considered null and void if the fee is not paid by April 1 of each year.

(d) Wholesale distributors licensed under § 20-64-501 et seq. may exchange those licenses for licenses issued under this subchapter without payment of additional fees.

(e) Each license issued hereunder shall be displayed by the holder thereof in a conspicuous place.



§ 17-92-903 - Exemption from license and permit requirements.

(a) The licensure requirements of this subchapter and any retail pharmacy permit requirements that may apply to the distribution or provision of legend medical gases, medical equipment, legend devices, and medical supplies, except legend drugs, do not apply to the following unless the following have a separate company, corporation, division, or other business entity that is in the business of providing medical equipment for sale or rent to a patient at his or her home as covered by this subchapter:

(1) Home health agencies;

(2) Hospitals;

(3) Manufacturers and wholesale distributors when not selling directly to the patient;

(4) Health care practitioners legally eligible to prescribe or order home medical equipment, medical gases, and legend devices;

(5) Medical doctors, physical therapists, respiratory therapists, occupational therapists, speech pathologists, optometrists, chiropractors, and podiatrists who use home medical equipment or legend devices, or both, to treat patients;

(6) Nurses who use but do not sell home medical equipment or legend devices, or both, to their patients;

(7) Pharmacies;

(8) Hospice programs;

(9) Nursing homes;

(10) Veterinarians;

(11) Dentists; and

(12) Emergency medical services.

(b) Although excluded from a separate licensure requirement for medical equipment, pharmacies shall be subject to the same rules and regulations for the sale or rental of medical equipment covered by this subchapter.



§ 17-92-904 - Supply order required.

(a) Home medical equipment, legend device, and medical gas suppliers shall not supply medical gases or legend devices to a patient without an order.

(b) (1) Orders may be issued for institutional, medical practitioner, and individual patient use.

(2) It is also recognized that oxygen, liquid oxygen, and legend devices may be used in emergencies by trained individuals.

(3) Nothing in this subchapter shall prohibit the prehospital emergency administration of oxygen by licensed health care providers, emergency medical technicians, first responders, firefighters, law enforcement officers, and other emergency personnel trained in the proper use of emergency oxygen.



§ 17-92-905 - Labeling.

(a) Medical gases shall be labeled in compliance with existing federal and state laws.

(b) All legend devices shall be labeled in compliance with existing federal and state laws.



§ 17-92-906 - Regulations.

(a) (1) The Arkansas State Board of Pharmacy shall adopt regulations for the distribution of home medical equipment, legend devices, and medical gases which promote the public health and welfare and which comply with, at least, the minimum standards, terms, and conditions of federal laws and federal regulations.

(2) The regulations shall include, without limitation:

(A) Minimum information from each home medical equipment, legend device, and medical gas supplier required for licensing and renewal of licenses;

(B) Minimum qualifications of persons who engage in the distribution of these products;

(C) Appropriate education or experience, or both, of persons employed in distribution of these products who assume responsibility for positions related to compliance with state licensing requirements;

(D) Minimum requirements for the storage and handling of these products;

(E) Minimum requirements for the establishment and maintenance of distribution records for these products; and

(F) Federal and state labeling requirements.

(b) State regulations shall not apply to the following:

(1) Home health agencies;

(2) Hospitals;

(3) Manufacturers and wholesale distributors when not selling directly to the patient;

(4) Health care practitioners legally eligible to prescribe or order home medical equipment, medical gases, and legend devices;

(5) Medical doctors, physical therapists, respiratory therapists, occupational therapists, speech pathologists, optometrists, chiropractors, and podiatrists who use home medical equipment or legend devices, or both, to treat patients;

(6) Nurses who use but do not sell home medical equipment or legend devices, or both, to their patients;

(7) Hospice programs;

(8) Nursing homes; and

(9) Veterinarians.

(c) No regulations promulgated to implement this subchapter shall be effective until they have been reviewed by the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.



§ 17-92-907 - Manufacture, shipment, or sale of medical gases.

(a) The manufacture within this state, shipment into this state, or sale or offer for sale within this state of medical gases shall not be subject to § 20-56-211(11)(C).

(b) (1) Pursuant to this subchapter, the dispensing of medical gases does not require a retail pharmacy permit.

(2) The sale of medical gases directly to patients shall not be subject to § 20-56-211(11)(C) or § 20-64-504.



§ 17-92-908 - Revocation or suspension of license.

The Arkansas State Board of Pharmacy may revoke or suspend licenses or may refuse to issue any license under this subchapter if the holder or applicant has committed or is found guilty by the board of any of the following:

(1) Violation of any federal, state, or local law or regulation relating to medical equipment, medical gases, and medical supplies, except legend drugs and legend devices;

(2) Violation of any provisions of this subchapter or any regulation promulgated hereunder; or

(3) Commission of an act or engaging in a course of conduct which constitutes a clear and present danger to the public health and safety.



§ 17-92-909 - Advisory committee to the board.

(a) There is created an Advisory Committee to the Arkansas State Board of Pharmacy to be composed of seven (7) members.

(b) (1) Five (5) members, one (1) of whom shall be a hospital-based medical equipment supplier, and none of whom can be a registered pharmacist or a representative of a company which is primarily in the business of pharmacy, shall be appointed by the board from a list of at least eight (8) names furnished by a nominating committee composed of two (2) members of the Medical Equipment Suppliers Association of Arkansas, two (2) members of the Home Care Association of Arkansas, and two (2) members of the Arkansas State Board of Pharmacy.

(2) The remaining two (2) members of the committee shall be appointed by the board.

(c) All members shall be actively involved in businesses licensed by this subchapter.

(d) The committee shall review and make recommendations to the board on the merit of all regulations dealing with medical equipment, legend devices, and medical gases which are proposed by the board and before they are adopted by the board.






Subchapter 10 - -- Arkansas Internet Prescription Consumer Protection Act

§ 17-92-1001 - Title.

This subchapter may be known and cited as the "Arkansas Internet Prescription Consumer Protection Act".



§ 17-92-1002 - Purpose.

The purpose of this subchapter is to require Internet pharmacies to:

(1) Make certain disclosures on their Internet sites;

(2) List the principals, pharmacists, and physicians associated with the Internet sites; and

(3) Include amending licensing requirements for pharmacists and physicians to address prescribing and dispensing medication via the Internet.



§ 17-92-1003 - Definitions.

As used in this subchapter:

(1) "Deliver" means the actual, constructive, or attempted transfer from one (1) person to another of any drug whether or not an agency relationship exists;

(2) "Dispense" means to deliver prescription medication to the ultimate user or research subject pursuant to the lawful order of a practitioner or pursuant to the prescription of a mid-level practitioner;

(3) "Distribute" means to deliver, other than by administering or dispensing, any drug;

(4) "Electronic mail" means any message transmitted through the international network of interconnected government, educational, and commercial computer networks, including, but not limited to, messages transmitted from or to any address affiliated with an Internet site;

(5) "Foreign entity" means any corporation, limited liability company, or other body corporate organized under the law of any jurisdiction other than the State of Arkansas;

(6) "Internet broker" means an entity that serves as an agent or intermediary or other capacity that causes the Internet to be used to bring together a buyer and seller to engage in the dispensing of prescription-only drugs;

(7) "Internet site" means a specific location on the international network of interconnected government, educational, and commercial computer networks that is determined by Internet protocol numbers, by a domain name, or by both, including, but not limited to, domain names that use the designations ".com", ".edu", ".gov", ".org", and ".net";

(8) "Person" means any individual, corporation, partnership, limited liability company, limited liability partnership, limited partnership, association, joint venture, or any other legal or commercial entity, whether foreign or domestic;

(9) "Pharmacist" means any natural person licensed under this subchapter to practice pharmacy;

(10) "Pharmacy", "drug store", or "apothecary" means premises, laboratory, area, or other place:

(A) Where drugs are offered for sale, where the profession of pharmacy is practiced, and where prescriptions are compounded and dispensed;

(B) Which has displayed upon it or within it the words "pharmacist", "pharmaceutical chemist", "pharmacy", "apothecary", "drugstore", "druggist", "drugs", "drug sundries", or any of these words or combination of these words; or

(C) Where the characteristic symbols of pharmacy or the characteristic prescription sign "Rx" may be exhibited;

(11) "Practitioner" means:

(A) A person licensed to practice medicine and surgery, dentistry, podiatry, veterinary medicine, or optometry licensed under the optometry law as a therapeutic licensee or diagnostic and therapeutic licensee; or

(B) A scientific investigator or other person authorized by law to use a prescription-only drug in teaching or chemical analysis or to conduct research with respect to a prescription-only drug;

(12) "Premises" means the portion of any building or structure leased, used, or controlled by the licensee in the conduct of the business registered by the Arkansas State Board of Pharmacy at the address for which the registration was issued;

(13) (A) "Prescription-only drug" means any drug, whether intended for use by man or animal, required by federal or state law to be dispensed only pursuant to a written or oral prescription or order of a practitioner or that is restricted to use by practitioners only.

(B) "Prescription-only drug" does not mean contact lenses;

(14) (A) "Prescription order" means:

(i) An order to be filled by a pharmacist for prescription medication issued and signed by a practitioner or a mid-level practitioner in the authorized course of professional practice; or

(ii) An order transmitted to a pharmacist through word of mouth, note, telephone, or other means of communication directed by the practitioner or mid-level practitioner.

(B) In the absence of a prior and proper patient-practitioner relationship, "prescription order" does not include an order for a prescription-only drug issued solely in response to:

(i) An Internet questionnaire;

(ii) An Internet consultation; or

(iii) A telephonic consultation; and

(15) "Proper practitioner-patient relationship" means that before the issuance of a prescription, a practitioner, physician, or other prescribing health professional performs a history and in-person physical examination of the patient adequate to establish a diagnosis and to identify underlying conditions or contraindications to the treatment recommended or provided unless:

(A) The prescribing practitioner is consulting at the specific request of another practitioner who:

(i) Maintains an ongoing relationship with the patient;

(ii) Has performed an in-person physical examination of the patient; and

(iii) Has agreed to supervise the patient's ongoing care and use of prescribed medications; or

(B) The prescribing practitioner interacts with the patient through an on-call or cross-coverage situation.



§ 17-92-1004 - Requirements for Internet sales.

(a) A pharmacy operating within or outside Arkansas shall not sell, dispense, distribute, deliver, or participate in the sale, dispensing, distribution, or delivery of a prescription-only drug to any consumer in this state through an Internet site or by electronic mail unless:

(1) All Internet sites and electronic mail used by the person for purposes of sales or delivery of a prescription-only drug are in compliance with all requirements of federal law applicable to the Internet site or electronic mail;

(2) (A) The pharmacy that sells, dispenses, distributes, or delivers the prescription-only drug is in compliance with all requirements of relevant state law.

(B) The pharmacy shall be properly regulated by the Arkansas State Board of Pharmacy to engage in the practice of pharmacy pursuant to § 17-92-101 et seq.;

(3) The pharmacist who fills the prescription order is in compliance with subsection (c) of this section;

(4) (A) Any pharmacy that participates in the sale of a prescription-only drug is in compliance with subsection (d) of this section.

(B) Any pharmacy that participates in the sale of a prescription-only drug is in compliance with an Arkansas prescription drug monitoring program, if an Arkansas prescription drug monitoring program exists;

(5) (A) The pharmacy, if a foreign entity, is registered with the Secretary of State and is in compliance with all requirements for foreign corporations provided in any applicable state law.

(B) Nothing in this subdivision (a)(5) shall be construed to authorize any corporation to engage in the practice of medicine contrary to any applicable Arkansas law; and

(6) Any practitioner who sells, dispenses, distributes, or delivers the prescription-only drug is in compliance with all requirements of relevant state law.

(b) Any practitioner who writes a prescription order through an Internet site or electronic mail for a consumer physically located in this state who is not an established patient shall be licensed by the applicable licensing board and in compliance with all applicable laws.

(c) A pharmacist practicing within or outside Arkansas may not fill a prescription order to dispense a prescription-only drug to a patient if the pharmacist knows or reasonably should have known under the circumstances that the prescription order was issued:

(1) On the basis of:

(A) An Internet questionnaire;

(B) An Internet consultation; or

(C) A telephonic consultation; and

(2) Without a valid prior patient-practitioner relationship.

(d) (1) An Internet broker operating within or outside Arkansas may participate in the sale of a prescription-only drug in this state only if the Internet broker knows that the pharmacist who dispenses the drug has complied with the requirements of subsection (c) of this section.

(2) The board shall report to the Attorney General any violations of subdivision (d)(1) of this section.



§ 17-92-1005 - Requirements for Internet sites.

No pharmacy shall sell, dispense, distribute, deliver, or participate in the sale, dispensing, distribution, or delivery of any prescription-only drug to any consumer in this state if any part of the transaction was conducted through an Internet site unless the Internet site displays in a clear and conspicuous manner the:

(1) Name of each pharmacy that causes the sale, dispensing, or delivery of a prescription-only drug to any consumer in this state;

(2) Address of the principal place of business of each pharmacy that causes the sale, dispensing, or delivery of a prescription-only drug to any consumer in this state;

(3) Telephone number of each pharmacy that causes the sale, dispensing, or delivery of a prescription-only drug to any consumer or other person in this state; and

(4) Pharmacy's:

(A) Permit number assigned by the Arkansas State Board of Pharmacy; or

(B) Certification by the National Association of Boards of Pharmacy as a Verified Internet Pharmacy Practice Sites site and the Verified Internet Pharmacy Practice Sites seal with a link to the National Association of Boards of Pharmacy's verification site.



§ 17-92-1006 - Disclaimers or limitations of liabilities.

(a) No pharmacy that sells, dispenses, distributes, delivers, prescribes, or participates in the sale, dispensing, or delivery of any prescription-only drug to any consumer in this state, if the consumer submitted the purchase order for the prescription-only drug through an Internet site or by electronic mail, may disclaim, limit, or waive any liability to which the pharmacy otherwise is subject under law for the act or practice of selling, dispensing, or delivering prescription-only drugs.

(b) Any disclaimer, limitation, or waiver in violation of this section is void.

(c) Any attempt to make any disclaimer, limitation, or waiver in violation of this section is a violation of this subchapter.



§ 17-92-1007 - Enforcement.

Any violation of this subchapter is an unconscionable act or practice under § 4-88-107.






Subchapter 11 - -- Prescription Drug Redispensing Program

§ 17-92-1101 - Purpose.

It is the purpose of this subchapter to:

(1) Improve the health of needy Arkansans through a prescription drug redispensing program that authorizes charitable clinic pharmacies to redispense medicines that would otherwise be destroyed; and

(2) Reaffirm the existing broad latitude of the Arkansas State Board of Pharmacy to protect the safety of the prescription drug supply in this state.



§ 17-92-1102 - Definitions.

As used in this subchapter:

(1) "Charitable clinic" means a charitable nonprofit corporation or a facility organized as a not-for-profit corporation under §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-224 that:

(A) Holds a valid exemption from federal income taxation issued pursuant to section 501(a) of the Internal Revenue Code;

(B) Is listed as an exempt organization under section 501(c)(3) of the Internal Revenue Code;

(C) Provides advice, counseling, diagnosis, treatment, surgery, care, or services relating to the preservation or maintenance of health on an outpatient basis for a period of less than twenty-four (24) consecutive hours to persons not residing or confined at the facility;

(D) May charge an administrative fee or request a donation not to exceed ten dollars ($10.00) per visit; and

(E) Has a licensed outpatient pharmacy;

(2) "Charitable clinic pharmacy" means the practice of a pharmacy at a site where prescriptions are dispensed by a charitable clinic free of charge to appropriately screened and qualified indigent patients;

(3) "Controlled substances" means substances defined by the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510;

(4) "Indigent" means a person with an income that is below two hundred percent (200%) of the federal poverty level;

(5) "Nursing facility" means the same as under § 20-10-1401;

(6) (A) (i) "Prescription drug" means a drug limited by section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., to being dispensed by or upon a medical practitioner's prescription because the drug is:

(a) Habit-forming;

(b) Toxic or having potential for harm; or

(c) Limited in its use to use under a practitioner's supervision by the new drug application for the drug.

(ii) The product label of a legend drug is required to contain the statement:

(a) "CAUTION: FEDERAL LAW PROHIBITS DISPENSING WITHOUT A PRESCRIPTION"; or

(b) "Rx only".

(iii) The drug is subject to the requirement of section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act which shall be exempt from section 502(f)(1) of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., if certain specified conditions are met.

(B) "Prescription drug" does not include controlled substances; and

(7) "Properly transferred" means the storage, handling, and distribution of the drug under this subchapter in:

(A) Accordance with the label; and

(B) Its dispensed, sealed, tamper-evident single-user unit.



§ 17-92-1103 - Prescription drug redispensing program.

(a) The prescription drug redispensing program established by this subchapter shall be a pilot program to determine the efficacy of redispensing prescription drugs to indigent patients.

(b) In cooperation with the Department of Health and the Department of Human Services, the Arkansas State Board of Pharmacy shall develop and implement the program consistently with public health and safety through which unused prescription medications other than controlled substances may be transferred from a nursing facility to a charitable clinic pharmacy for the purpose of distributing the medication to Arkansas residents who are indigent.

(c) In cooperation with the Department of Health and the Department of Human Services, the board shall monitor the program and submit to the General Assembly two (2) reports along with any recommendations or findings, as follows:

(1) The first report shall be submitted on or before January 1, 2006; and

(2) The second report shall be submitted on or before October 1, 2006.

(d) Participation in the program by any entity, including individuals, pharmacies, charitable clinics, charitable clinic pharmacies, nursing facilities, and drug manufacturers, shall be voluntary.



§ 17-92-1104 - Donations of unused prescription drugs.

(a) (1) A charitable clinic may accept for redispensing prescription drugs obtained from a nursing facility by the clinic pharmacy for relabeling and dispensing free of charge and pursuant to a valid prescription order to an indigent patient.

(2) The donor patient shall be considered to be the owner of the prescription drug and entitled to donate the prescription drug for use by a charitable clinic.

(b) (1) (A) (i) Any nursing home may enter into a contract with any charitable clinic for the transfer of prescription drugs under this section.

(ii) No prescription drugs may be transferred without a contract.

(B) A contract entered into under subdivision (b)(1)(A) of this section shall:

(i) Be approved by the Arkansas State Board of Pharmacy, in cooperation with the Department of Health and the Department of Human Services; and

(ii) Set out procedures for ensuring a safe chain of custody to protect the safety of all transferred drugs.

(C) The contract may specify that the charitable clinic will:

(i) Define a specified set of prescription drugs that will be transferred from the nursing home to the charitable clinic;

(ii) Request from time to time the transfer of particular prescription drugs;

(iii) Receive all the prescription drugs that the nursing home is authorized to transfer under this section; or

(iv) Make such other provisions as may be approved by the board.

(2) The pharmacist-in-charge at the charitable clinic shall be responsible for determining the description of the prescription drugs that will be included in the contract.

(c) Donations of prescription drugs to a charitable clinic pharmacy shall meet the following requirements:

(1) (A) The charitable clinic pharmacy accepts the prescription drugs only in their original sealed and tamper-evident packaging.

(B) However, the charitable clinic pharmacy may accept prescription drugs packaged in single-unit doses or blister packs with the outside packaging opened if the single-unit dose packaging remains intact;

(2) A pharmacist of the charitable clinic pharmacy determines that the prescription drug is not adulterated or misbranded and is safe to dispense;

(3) No product of which the integrity cannot be assured is accepted for redispensing by the pharmacist of the charitable clinic pharmacy;

(4) The prescription drugs are physically transferred from the nursing facility to a charitable clinic pharmacy by a person authorized by the board to pick up the prescription drugs for the charitable clinic;

(5) (A) The donor executes a form stating that the donor is authorized to donate the prescription drugs and intends to voluntarily donate them to a charitable clinic pharmacy.

(B) The nursing facility retains the donor form along with other acquisition records;

(6) The donor patient's name, prescription number, and any other identifying marks are obliterated from the packaging before the nursing facility sends the prescription drug to the charitable clinic;

(7) The drug name, strength, and expiration date remain on the prescription drug package label;

(8) The redispensed prescription drug is assigned the same expiration date as on the original package;

(9) Expired prescription drugs accepted by a charitable clinic pharmacy are not redispensed and are destroyed according to the charitable clinic pharmacy's destruction procedures; and

(10) The charitable clinic pharmacy accepts no controlled substances.

(d) (1) If a nursing facility that releases prescription drugs to a charitable clinic receives notice from a pharmacy that a prescription drug has been recalled, the nursing facility shall inform the clinic of the recall.

(2) If a charitable clinic receives a recall notification from a nursing facility, the clinic shall perform a uniform destruction of all of the recalled prescription drug in the facility.

(e) No prescription drug dispensed through a charitable clinic pharmacy shall be eligible for reimbursement from the state Medicaid program.

(f) Indigent patients receiving prescription drugs through the prescription drug redispensing program shall sign a waiver form releasing the nursing facility, the donor, and the donor's estate from liability.

(g) The board shall promulgate rules to develop:

(1) Forms and procedures for authorizations and certifications required under subdivision (c)(4) of this section;

(2) The donor consent form required under subdivision (c)(5) of this section;

(3) The waiver forms required under subsection (f) of this section; and

(4) (A) Specific requirements for a charitable clinic pharmacy or other specialty pharmacy for the medically indigent as defined by rules of the board to qualify for participation in and to participate in the prescription drug redispensing program.

(B) On request, the board shall provide the information required under subdivision (g)(4)(A) of this section to charitable clinics.

(h) (1) The following persons and entities that participate in the prescription drug redispensing program shall not be subject to any professional disciplinary action or criminal prosecution for actions taken under the prescription drug redispensing program:

(A) The donor and the donor's estate;

(B) A nursing facility;

(C) The prescribing physician, physician's assistant, registered nurse, advanced practice nurse, or nurse practitioner;

(D) Pharmacists and pharmacy technicians except when the board has promulgated regulations dealing specifically with the prescription drug redispensing program;

(E) The charitable clinic;

(F) The Department of Health;

(G) The Department of Human Services; or

(H) The board.

(2) Participation in the prescription drug redispensing program shall not be used as an independent basis for a claim of liability in tort or other civil action against any person or entity, including, but not limited to:

(A) The donor and the donor's estate;

(B) A nursing facility;

(C) The prescribing physician, physician's assistant, nurse practitioner, or nurse;

(D) The charitable clinic;

(E) The charitable clinic pharmacy acting in conformity with board regulations;

(F) The pharmacist who originally dispensed the donated prescription drugs acting in conformity with board regulations;

(G) A pharmacist dispensing donated prescription drugs acting in conformity with board regulations;

(H) The Department of Health;

(I) The Department of Human Services; or

(J) The board.

(3) (A) In the absence of bad faith, a prescription drug manufacturer shall not be subject to criminal prosecution or liability in tort or other civil action for injury, death, or loss to person or property for matters related to the donation, acceptance, or dispensing of a prescription drug manufactured by the prescription drug manufacturer that is donated by any person under the prescription drug redispensing program, including, but not limited to, liability for failure to provide:

(i) Product or consumer package insert information; or

(ii) The expiration date of the donated prescription drug.

(B) Subdivision (h)(3)(A) of this section does not apply to a previously undisclosed product defect.



§ 17-92-1105 - Sample drug use not restricted.

Nothing in this subchapter shall restrict the use of samples by a physician or advanced practice nurse during the course of working at a charitable clinic whether or not the clinic has a licensed outpatient pharmacy.



§ 17-92-1106 - Resale prohibited.

Nothing in this subchapter shall be construed to provide for the resale of prescription drugs by any person or entity.



§ 17-92-1107 - Applicability.

Nothing in this subchapter applies to any questions of liability arising outside the scope of the prescription drug redispensing program.






Subchapter 12 - -- Arkansas Pharmacy Audit Bill of Rights

§ 17-92-1201 - Arkansas Pharmacy Audit Bill of Rights.

(a) This subchapter shall be known and may be cited as the "Arkansas Pharmacy Audit Bill of Rights".

(b) Notwithstanding any other law, when an audit of the records of a pharmacy is conducted by a managed-care company, an insurance company, a third-party payor, or any entity that represents responsible parties such as companies or groups, the audit shall be conducted in accordance with the following bill of rights:

(1) The entity conducting the initial on-site audit shall give the pharmacy notice at least one (1) week before conducting the initial on-site audit for each audit cycle;

(2) Any audit that involves clinical or professional judgment shall be conducted by or in consultation with a pharmacist;

(3) (A) (i) Any clerical or recordkeeping error, such as a typographical error, scrivener's error, or computer error, regarding a required document or record shall not in and of itself constitute fraud.

(ii) However, a claim arising under subdivision (b)(3)(A)(i) of this section may be subject to recoupment.

(B) A claim arising under subdivision (b)(3)(A)(i) of this section is not subject to criminal penalties without proof of intent to commit fraud;

(4) A pharmacy may use the records of a hospital, physician, or other authorized practitioner of the healing arts for drugs or medicinal supplies written or transmitted by any means of communication for purposes of validating the pharmacy record with respect to orders or refills of a legend or narcotic drug;

(5) (A) A finding of an overpayment or underpayment may be a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs.

(B) However, recoupment of claims under subdivision (b)(5)(A) of this section shall be based on the actual overpayment unless the projection for overpayment or underpayment is part of a settlement by the pharmacy;

(6) (A) Where an audit is for a specifically identified problem that has been disclosed to the pharmacy, the audit shall be limited to claims that are identified by prescription number.

(B) For an audit other than described in subdivision (b)(6)(A) of this section, an audit shall be limited to twenty-five (25) prescriptions that have been randomly selected.

(C) If an audit reveals the necessity for a review of additional claims, the audit shall be conducted on site.

(D) Except for audits initiated under subdivision (b)(6)(A) of this section, an entity shall not initiate an audit of a pharmacy more than two (2) times in a calendar year;

(7) (A) A recoupment shall not be based on:

(i) Documentation requirements in addition to or exceeding requirements for creating or maintaining documentation prescribed by the Arkansas State Board of Pharmacy; or

(ii) (a) A requirement that a pharmacy or pharmacist perform a professional duty in addition to or exceeding professional duties prescribed by the Arkansas State Board of Pharmacy.

(b) This subdivision (b)(7) applies only to audits of claims submitted for payment on or after January 1, 2012.

(B) Subdivisions (b)(7)(A)(i) and (ii) do not apply in cases of Food and Drug Administration regulation or drug manufacturer safety programs;

(8) Recoupment shall only occur following the correction of a claim and shall be limited to amounts paid in excess of amounts payable under the corrected claim;

(9) Except for Medicare claims, approval of drug, prescriber, or patient eligibility upon adjudication of a claim shall not be reversed unless the pharmacy or pharmacist obtained the adjudication by fraud or misrepresentation of claim elements;

(10) Each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies audited by the entity;

(11) A pharmacy shall be allowed at least thirty (30) days following receipt of the preliminary audit report in which to produce documentation to address any discrepancy found during an audit;

(12) The period covered by an audit shall not exceed twenty-four (24) months from the date the claim was submitted to or adjudicated by a managed-care company, an insurance company, a third-party payor, or any entity that represents such companies or groups;

(13) Unless otherwise consented to by the pharmacy, an audit shall not be initiated or scheduled during the first seven (7) calendar days of any month due to the high volume of prescriptions filled during that time;

(14) (A) The preliminary audit report shall be delivered to the pharmacy within one hundred twenty (120) days after conclusion of the audit.

(B) A final audit report shall be delivered to the pharmacy within six (6) months after receipt of the preliminary audit report or the final appeal as provided for in subsection (c) of this section, whichever is later; and

(15) Notwithstanding any other provision in this subsection, the agency conducting the audit shall not use the accounting practice of extrapolation in calculating recoupments or penalties for audits.

(c) Recoupments of any disputed funds shall only occur after final internal disposition of the audit, including the appeals process as set forth in subsection (d) of this section.

(d) (1) Each entity conducting an audit shall establish an appeals process under which a pharmacy may appeal an unfavorable preliminary audit report to the entity.

(2) If, following the appeal, the entity finds that an unfavorable audit report or any portion of the unfavorable audit report is unsubstantiated, the entity shall dismiss the audit report or the unsubstantiated portion of the audit report without any further proceedings.

(e) Each entity conducting an audit shall provide a copy of the final audit report to the plan sponsor after completion of any review process.

(f) (1) The full amount of any recoupment on an audit shall be refunded to the responsible party.

(2) Except as provided in subsection (f)(3) of this section, a charge or assessment for an audit shall not be based, directly or indirectly, on amounts recouped.

(3) Subsection (f)(2) does not prevent the entity conducting the audit from charging or assessing the responsible party, directly or indirectly, based on amounts recouped if both the following conditions are met:

(A) The responsible party and the entity have a contract that explicitly states the percentage charge or assessment to the responsible party; and

(B) A commission or other payment to an agent or employee of the entity conducting the audit is not based, directly or indirectly on amounts recouped.

(g) This section does not apply to any audit, review, or investigation that involves alleged fraud, willful misrepresentation, or abuse, including without limitation:

(1) Medicaid fraud as defined in § 5-55-111;

(2) Abuse or fraud as defined in § 20-77-1702; or

(3) Insurance fraud.









Chapter 93 - Physical Therapists

Subchapter 1 - -- General Provisions

§ 17-93-101 - Short title.

This chapter shall be cited as the "Arkansas Physical Therapy Act".



§ 17-93-102 - Definitions.

As used in this chapter:

(1) (A) "Consultation by means of telecommunication" means the rendering of a professional opinion, expert opinion, or advice by a physical therapist to another physical therapist or health care provider through telecommunication technology.

(B) "Consultation by means of telecommunication" includes the review or transfer of patient records or related information through telecommunication technology;

(2) "Direct supervision" means that the supervising therapist is on-site and available for consultation;

(3) "Physical therapist" means a person who practices physical therapy as defined in this chapter after he or she has:

(A) Successfully completed a curriculum of physical therapy accredited by a national accreditation agency approved by the Arkansas State Board of Physical Therapy; and

(B) Passed a nationally recognized licensing examination;

(4) "Physical therapist assistant" means a person who is licensed under this chapter and who assists the physical therapist in selected components of the physical therapy treatment intervention;

(5) "Physical therapy" means the care and services provided by or under the direction and supervision of a physical therapist who is licensed under this chapter;

(6) "Physical therapy aide" means an unlicensed member of the physical therapy team who may perform treatments under the direct supervision of a physical therapist or physical therapist assistant;

(7) "Practice of physical therapy" means:

(A) Examining and evaluating patients with mechanical, physiological, and developmental impairments, functional limitations, and disability or other health-related conditions in order to determine a physical therapy diagnosis, prognosis, and planned therapeutic intervention;

(B) (i) Alleviating impairments and functional limitations by designing, implementing, and modifying therapeutic interventions that include:

(a) Therapeutic exercise;

(b) Functional training in self-care as it relates to patient mobility and community access;

(c) Manual therapy techniques, including soft tissue massage, manual traction, connective tissue massage, therapeutic massage, and mobilization, i.e., passive movement accomplished within normal range of motion of the joint, but excluding spinal manipulation and adjustment;

(d) Assistive and adaptive devices and equipment as they relate to patient mobility and community access;

(e) Physical agents;

(f) Mechanical and electrotherapeutic modalities; and

(g) Patient-related instruction.

(ii) The therapeutic intervention of bronchopulmonary hygiene and debridement of wounds require a physician referral before initiation of treatment.

(iii) Physical therapy does not include radiology or electrosurgery;

(C) Preventing injury, impairments, functional limitations, and disability, including the promotion and maintenance of fitness, health, and quality of life in all age populations; and

(D) Engaging in consultation, testing, education, and research;

(8) (A) "Supervision" means that the supervising therapist retains moral, ethical, and legal responsibility for patient care and is readily available for consultation.

(B) The supervising therapist is not required to be on-site but must be at least available by telecommunication; and

(9) "Telecommunication" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point or between or among points.



§ 17-93-103 - Penalties.

(a) Any person violating the provisions of this chapter shall be guilty of a Class B misdemeanor.

(b) Each day of violation shall constitute a separate offense.






Subchapter 2 - -- Arkansas State Board of Physical Therapy

§ 17-93-201 - Creation -- Members.

(a) (1) There is created the Arkansas State Board of Physical Therapy which shall consist of five (5) members to be appointed by the Governor for terms of three (3) years.

(2) Four (4) members shall be physical therapists licensed to practice in Arkansas with at least five (5) years' experience as a physical therapist. The Governor shall appoint one (1) physical therapist from each congressional district in order to provide statewide representation of physical therapists.

(3) One (1) member shall not be actively engaged in or retired from the practice of physical therapy and shall serve as the representative of the public interest.

(b) A member shall hold his or her office until his or her successor has been appointed and qualified.

(c) The board shall meet at least two (2) times a year and may hold additional meetings whenever necessary to discharge its duties.

(d) The board shall elect annually from its membership a chair and a secretary.

(e) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-93-202 - Powers and duties.

(a) The Arkansas State Board of Physical Therapy shall:

(1) Pass upon the qualifications of applicants for licensure of physical therapists and physical therapist assistants;

(2) Provide for the examinations of physical therapists and physical therapist assistants;

(3) Determine the applicants who successfully pass the examinations; and

(4) License applicants who meet the qualifications provided in this chapter.

(b) In addition to other powers and duties set forth in this chapter, the board shall:

(1) Adopt reasonable rules and require the payment of license fees adequate to carry out the purposes of this chapter;

(2) Investigate reported violations of this chapter and take such steps as may be necessary to enforce this chapter;

(3) Keep a record of its proceedings; and

(4) (A) Compile and maintain a list of all licensed physical therapists and physical therapist assistants in the State of Arkansas.

(B) The board shall furnish a copy of the list to all persons requesting it upon the payment of such fee as may be fixed by the board to compensate for the cost of printing the list.

(c) In addition to other powers and duties set forth in this chapter, the board may:

(1) Establish mechanisms for assessing the continuing competence of physical therapists and physical therapist assistants to practice physical therapy;

(2) Report final disciplinary action taken against a licensee to a national disciplinary database recognized by the board if required by law;

(3) Report information of alleged unlawful conduct by licensees, unlicensed individuals, and other health care providers and entities to the appropriate county, state, or federal authority; and

(4) Publish a report at least annually of all final disciplinary actions taken against licensees of the board.



§ 17-93-203 - Disposition of funds.

(a) (1) All fees and other moneys received by the Arkansas State Board of Physical Therapy under this chapter shall be deposited into a financial institution in this state and expended solely for the purposes of this chapter.

(2) No part of these funds shall revert to the general funds of this state.

(b) (1) The compensation provided by this chapter and all expenses incurred under this chapter shall be paid from these funds.

(2) Compensation or expenses incurred under this chapter shall not be a charge against the general funds of this state.

(c) The board shall file an annual report of its activities with the Department of Finance and Administration, and the report shall include a statement of all receipts and disbursements.






Subchapter 3 - -- Licensing

§ 17-93-301 - License required -- Exceptions.

(a) (1) Unless physical therapy services are provided by or under the direction of a person licensed by the Arkansas State Board of Physical Therapy under this chapter, it is unlawful for a person to:

(A) Practice physical therapy;

(B) Profess to be a physical therapist, physiotherapist, or physical therapy technician; or

(C) Use:

(i) The words "physical therapy", "physical therapist", "physiotherapist", "registered physical therapist", or "doctor of physical therapy";

(ii) The initials "P.T.", "D.P.T.", "L.P.T.", or "R.P.T."; or

(iii) Other letters, words, abbreviations, or insignia indicating or implying that the person is providing physical therapy services.

(2) A person or entity shall not advertise or otherwise promote a person as being a physical therapist or physiotherapist unless the person being advertised or promoted is licensed under this chapter.

(3) A person or entity that offers, provides, or bills an individual for services shall not characterize the services provided as physical therapy unless the person performing the services is licensed as a physical therapist under this chapter.

(b) A person shall not use the title "physical therapist assistant", the letters "P.T.A", or any other words, abbreviations, or insignia in connection with the person's name to indicate or imply that the person is a physical therapist assistant unless the person is licensed as a physical therapist assistant under this chapter.

(c) The following persons are exempt from the licensure requirements of this chapter when engaged in the following activities:

(1) A person in an entry-level professional education program approved by the board who is:

(A) Satisfying supervised clinical education requirements related to the person's physical therapist education; and

(B) Under onsite supervision of a licensed physical therapist;

(2) A physical therapist who is practicing in the United States armed services, United States Public Health Service, or United States Department of Veterans Administration under federal regulations for state licensure of health care professionals;

(3) A physical therapist who is licensed in another jurisdiction of the United States or credentialed to practice physical therapy in another country if the physical therapist is:

(A) Teaching, demonstrating, or providing physical therapy services in connection with teaching; or

(B) Participating in an education seminar of no more than sixty (60) days in a calendar year;

(4) A physical therapist who is licensed in another jurisdiction of the United States if the physical therapist is providing consultation by means of telecommunication to a physical therapist licensed by the board under this chapter;

(5) A physical therapist who is licensed in a jurisdiction of the United States or credentialed in another country, if the physical therapist is providing physical therapy by contract or employment to individuals affiliated with or employed by an established athletic team, athletic organization, or performing arts company that is temporarily practicing, competing, or performing in the state for no more than sixty (60) days in a calendar year;

(6) (A) A physical therapist who is licensed in a jurisdiction of the United States and who enters this state to provide physical therapy during a declared local, state, or national disaster or emergency.

(B) The exemption under subdivision (c)(6)(A) of this section is applicable for only sixty (60) days following the declaration of the disaster or emergency.

(C) In order to be eligible for this exemption, the physical therapist shall notify the board of his or her intent to practice physical therapy in this state under subdivision (c)(6)(A) of this section;

(7) (A) A physical therapist licensed in a jurisdiction of the United States who seeks to practice physical therapy in this state because he or she is forced to leave his or her residence or place of employment due to a declared local, state, or national disaster or emergency.

(B) The exemption under subdivision (c)(7)(A) of this section is applicable for only sixty (60) days following the declaration of the disaster or emergency.

(C) In order to be eligible for this exemption, the physical therapist shall notify the board of his or her intent to practice physical therapy in this state under subdivision (c)(7)(A) of this section; and

(8) A physical therapist assistant who is licensed in a jurisdiction of the United States and is assisting a physical therapist engaged in physical therapy services under the exemption in subdivisions (c)(2), (c)(3), (c)(5), (c)(6), and (c)(7) of this section.



§ 17-93-302 - Unlawful practice -- Injunction.

The courts of record in this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of physical therapy in the county in which the alleged unlawful practice occurred or in which the defendant resides. The issuance of an injunction shall not relieve a person from criminal prosecution for violation of this chapter, but the remedy of injunction shall be in addition to liability for criminal prosecution.



§ 17-93-303 - Physical therapists.

(a) (1) The Arkansas State Board of Physical Therapy shall license as a physical therapist each applicant who proves to the satisfaction of the board his or her fitness for licensure under the terms of this chapter.

(2) The license shall be prima facie evidence of the right of that person to practice physical therapy subject to the conditions and limitations of this chapter.

(b) Each physical therapist applicant shall:

(1) Be at least twenty-one (21) years of age;

(2) Be of good moral character;

(3) Have graduated from a school of physical therapy accredited by a national accreditation agency approved by the board;

(4) Have passed examinations selected and approved by the board; and

(5) Submit fees as determined by the board.

(c) (1) Upon payment of the fees, applicants shall be given examinations on the following subjects: the applied sciences of anatomy, neuroanatomy, kinesiology, physiology, pathology, psychology, physics, neurology, orthopedics, pediatrics, surgery, medical ethics, and technical procedures in the practice of physical therapy as defined in this chapter, and any other subjects the board considers necessary or desirable.

(2) The national examination shall test entry-level competency related to physical therapy theory, examination and evaluation, diagnosis, prognosis, treatment intervention, prevention, and consultation.

(3) (A) (i) Upon payment of all appropriate fees, applicants who do not pass the examination after the first attempt may retake the examination one (1) additional time without reapplication for licensure.

(ii) The reexamination must take place within six (6) months after the first failure.

(B) Before being approved by the board for subsequent testing beyond two (2) attempts, the applicant shall reapply and demonstrate evidence satisfactory to the board of having successfully completed additional clinical training or course work, or both, as determined by the board.

(d) (1) (A) A license fee or renewal fee in an amount to be determined by the board shall be paid annually by each physical therapist who holds a license to practice physical therapy in the State of Arkansas.

(B) The renewal fee shall be paid no later than March 1 of each year.

(2) Failure to renew the license and pay the fee by March 1 shall cause the license of any person who fails to renew to expire automatically.

(3) A delinquent licensee may be reinstated by paying all delinquent fees and a penalty in an amount to be determined by the board for each year or part of a year he or she has been delinquent.

(e) An applicant for a license as a physical therapist who has been educated outside the United States shall:

(1) Complete the application process, including payment of fees;

(2) Provide written proof that the applicant's school of physical therapy is recognized by its own ministry of education or equivalent agency;

(3) Undergo a credentials evaluation as directed by the board to determine that the applicant has met uniform criteria for educational requirements as further established by rules of the board;

(4) Complete any additional education required by the board;

(5) Pass the board-approved English proficiency examination if the applicant's native language is not English;

(6) Pass all examinations required by the board under this chapter; and

(7) Comply with all requirements in rules promulgated by the board.



§ 17-93-304 - Physical therapist assistants.

(a) The Arkansas State Board of Physical Therapy shall license as a physical therapist assistant and shall issue a license to a person who:

(1) Satisfactorily passes the examinations provided for in this chapter and otherwise meets the requirements for qualification under this chapter and pays the fees as determined by the board; or

(2) Was licensed under the rules of the Arkansas State Medical Board as a physical therapist assistant before March 28, 1979.

(b) Each physical therapist assistant applicant shall:

(1) Be at least eighteen (18) years of age;

(2) Be of good moral character;

(3) Have graduated from a school of physical therapy accredited by a national accreditation agency approved by the Arkansas State Board of Physical Therapy;

(4) Have passed examinations selected and approved by the Arkansas State Board of Physical Therapy; and

(5) Submit fees as determined by the Arkansas State Board of Physical Therapy.

(c) (1) (A) Upon payment of all appropriate fees, applicants who do not pass the examination after the first attempt may retake the examination one (1) additional time without reapplication for licensure.

(B) The reexamination must take place within six (6) months after the first failure.

(2) Before being approved by the Arkansas State Board of Physical Therapy for subsequent testing beyond two (2) attempts, the applicant shall reapply and demonstrate evidence satisfactory to the Arkansas State Board of Physical Therapy of having successfully completed additional clinical training or course work, or both, as determined by the Arkansas State Board of Physical Therapy.

(d) (1) A physical therapist assistant who is licensed under this chapter shall pay a license fee and annual renewal fee in an amount to be determined by the Arkansas State Board of Physical Therapy.

(2) The renewal fee shall be paid no later than March 1 of each year.

(3) (A) A failure to renew and pay the renewal fee by March 1 shall cause the license to expire automatically.

(B) A licensee whose license has expired for failure to meet the renewal date may be reinstated by paying all delinquent fees and a penalty in an amount to be determined by the Arkansas State Board of Physical Therapy for each year or part of a year that he or she has failed to renew.



§ 17-93-306 - Endorsement.

(a) The Arkansas State Board of Physical Therapy shall issue a license to an applicant who is a physical therapist or a physical therapist assistant and who has a current unrestricted license from another jurisdiction of the United States if the applicant has met all the qualifications for a license under this chapter at the time of the applicant's initial licensure.

(b) The issuance of a license by endorsement by the board shall be at the sole discretion of the board, and the board may provide such rules governing admission as it may deem necessary or desirable.



§ 17-93-307 - Display of license.

Each licensee shall display his or her license and renewal certification in a conspicuous place in the principal office where he or she practices as a physical therapist or practices as a physical therapist assistant.



§ 17-93-308 - Revocation, suspension, or denial -- Grounds.

(a) After due notice and hearing, the Arkansas State Board of Physical Therapy may suspend, revoke, or refuse to issue or renew the license of a person licensed under this chapter, or take other appropriate action against a person licensed under this chapter, who:

(1) Practices as a physical therapist or works as a physical therapist assistant when his or her physical or mental abilities are impaired by the use of a controlled substance or other habit-forming drugs, chemicals, alcohol, or any other causes;

(2) Has been convicted of violating any state or federal narcotics law;

(3) Is, in the judgment of the board, guilty of immoral or unprofessional conduct;

(4) Has been convicted of a crime involving moral turpitude;

(5) Is guilty, in the judgment of the board, of gross negligence in his or her practice;

(6) Has obtained, or attempted to obtain, licensure by fraud or material misrepresentation;

(7) Has been declared insane by a court of competent jurisdiction and has not subsequently been lawfully declared sane;

(8) Has treated, or undertaken to treat, ailments of human beings otherwise than by physical therapy and as authorized by this chapter;

(9) (A) Engages, directly or indirectly, in the division, transferring, assigning, rebating, or refunding of fees received for professional services or gratuity with a physician or health care practitioner who referred a patient, or with a relative or business associate of the referring person, without appropriate disclosure to the patient so referred.

(B) This subdivision (a)(9) does not prohibit the members of any regularly and properly organized business entity recognized by Arkansas law and composed of physical therapists from making a division of their total fees among themselves as they determine by contract necessary to defray their joint operating costs.

(C) This subdivision (a)(9) shall not apply to any physical therapist employed by a licensed physician on July 15, 1991, during the term of such employment, nor shall it apply to physical therapy positions on the premises of Arkansas-licensed hospitals and nursing homes;

(10) Attempts to engage in conduct that subverts or undermines the integrity of the examination or the examination process, including without limitation:

(A) Utilizing in any manner recalled or memorized examination questions from or with a person or entity;

(B) Failing to comply with all test center security procedures;

(C) Communicating or attempting to communicate with other examinees during the test; or

(D) Copying or sharing examination questions or portions of questions;

(11) Has had any of the following disciplinary actions taken against him or her by the proper authorities of another state, territory, or country:

(A) A license revoked or suspended; or

(B) An application for licensure refused, revoked, or suspended;

(12) (A) Has been convicted of or pleaded guilty or nolo contendere to a felony in the courts of this state or any other state, territory, or country.

(B) As used in subdivision (a)(12)(A) of this section, "convicted" includes a deferred conviction, deferred prosecution, deferred sentence, finding or verdict of guilt, admission of guilt, an Alford plea, or a plea of nolo contendere; and

(13) Is in violation of this chapter or any regulation promulgated by the board.

(b) The procedure in all disciplinary actions shall be as prescribed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and shall include the power to subpoena documents and people.



§ 17-93-309 - Revocation, suspension, or denial -- Proceedings.

(a) (1) Any person may file a complaint with the Arkansas State Board of Physical Therapy against any person having a license to practice as a physical therapist or as a physical therapist assistant in this state charging that person with having violated the provisions of § 17-93-308.

(2) Once a complaint has been received in the board office, the board shall first send an advisory notice to the person allegedly committing the violation informing the person of the complaint and a statement notifying the person that the person must reply to the board.

(3) If the board determines that there is a reasonable belief that the accused may have been guilty of a violation of this chapter or the rules and regulations promulgated thereunder, or both, the board shall prepare an order and notice of hearing advising the person of the date for the hearing to be held by the board.

(b) All hearings and appeals shall be conducted in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-93-310 - Fee sharing prohibited.

(a) It is unlawful for a physical therapist or any of his or her business associates to engage, directly or indirectly, in the division, transferring, assigning, rebating, or refunding of gratuities or fees received for professional services with any person who referred a patient or with any relative or business associate of the referring person.

(b) This section shall not apply to any physical therapist employed by a licensed physician or a group physician practice when the physical therapy services are performed within the same office, building, clinic, or physical facility as the referring physician's services are performed, nor shall it apply to physical therapy positions on the premises of Arkansas-licensed hospitals and nursing homes.



§ 17-93-311 - Civil penalties.

(a) After due notice and hearing, the Arkansas State Board of Physical Therapy is also authorized to levy a civil penalty against any person licensed under the provisions of this chapter after a finding that the person has violated any of the provisions of this chapter or any regulations promulgated by the board.

(b) Civil penalties assessed by the board shall be no more than one thousand dollars ($1,000) per incident.

(c) In addition to any other sanctions authorized by this chapter, the board may impose a civil penalty as provided in this section against any unlicensed person practicing or offering to practice any actions requiring licensure pursuant to the provisions of this chapter.



§ 17-93-312 - Continuing education requirements.

(a) All licensed physical therapists and licensed physical therapist assistants shall complete continuing education for licensure renewal as established in the rules of the Arkansas State Board of Physical Therapy.

(b) (1) The board shall approve continuing education units and their program content.

(2) The board may require the payment of reasonable fees for review and approval of continuing education programs.



§ 17-93-313 - Notice of malpractice claim or suit.

(a) Every physical therapist and physical therapist assistant, within ten (10) days after receipt of notification of a claim or a filing of a lawsuit against him or her for malpractice, shall notify the Arkansas State Board of Physical Therapy of the claim or lawsuit.

(b) The board shall prepare and adopt regulations as are necessary and proper to assure compliance with this section.



§ 17-93-314 - Applicability to other licensed persons.

(a) This chapter does not limit the authority of or prohibit a person licensed under any other act in this state from engaging in the practice for which he or she is licensed, including without limitation physicians licensed under § 17-81-101 et seq., § 17-91-101 et seq., § 17-95-101 et seq., or § 17-96-101 et seq.

(b) This chapter does not restrict a physician's ability to practice physical medicine and rehabilitation when licensed under § 17-91-101 et seq., § 17-95-101 et seq., § 17-96-101 et seq., or § 17-81-101 et seq.






Subchapter 4 - -- Athletic Trainers

§ 17-93-401 - Short title.

This subchapter shall be known and may be cited as the "Arkansas Athletic Trainers Act".



§ 17-93-402 - Definitions.

As used in this subchapter:

(1) "Athlete" means an individual who is participating in organized athletic or team activities at the interscholastic, intramural, intercollegiate, or professional level, or sanctioned recreational sports activities;

(2) "Athletic injury or illness" means an injury or illness sustained by the athlete as a result of participation in those organized athletic or team activities which require physical strength, agility, flexibility, range of motion, speed, or stamina, or any comparable injury or illness to an athlete which prevents the person from participating in activities described in subdivision (1) of this section;

(3) "Athletic trainer" means a person licensed by the state to engage in athletic training;

(4) "Athletic training" means the prevention, recognition, evaluation, treatment, and rehabilitation of an athletic injury or illness and the organization and administration of exercise, conditioning, and athletic training programs;

(5) "Board" means the Arkansas State Board of Athletic Training;

(6) "Direct supervision" means supervision of the athletic trainer in a clinical setting in which the supervising physical therapist must be readily available for consultation for the care of the athlete but not necessarily on the premises;

(7) "License" means the document issued by the board to a qualified person to practice athletic training; and

(8) "Sanctioned recreational sports activities" means any athletic or team activity which requires physical strength, agility, flexibility, range of motion, speed, or stamina and meets one (1) or more of the following:

(A) Has officially designated coaches who have the responsibility for athletic activities of the organization;

(B) Has a regular schedule of practices or workouts which are supervised by the officially designated coaches;

(C) Is an activity generally recognized as having an established schedule of competitive events or exhibitions; and

(D) Has a policy requiring documentation of having passed a preparticipation medical examination conducted by a licensed physician as a condition for participation for the athletic activities of the organization.



§ 17-93-403 - Penalties.

(a) Any person who violates a provision of this subchapter is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment for not less than thirty (30) days nor more than one hundred eighty (180) days, or both.

(b) After notice and hearing, the Arkansas State Board of Athletic Training is also authorized to levy a civil penalty against any person licensed under the provisions of this subchapter after a finding that the person has violated any of the provisions of this subchapter or any regulations promulgated by the board.

(c) Civil penalties assessed by the board shall be no more than one thousand dollars ($1,000) per incident.

(d) In addition to any other sanctions authorized by this subchapter, the board may impose a civil penalty as provided in this section against any unlicensed person practicing or offering to practice any actions requiring licensure pursuant to the provisions of this subchapter.



§ 17-93-404 - Creation -- Arkansas State Board of Athletic Training.

(a) (1) There is created the Arkansas State Board of Athletic Training.

(2) The board shall be composed of four (4) licensed athletic trainers and one (1) consumer who is not actively engaged in or retired from the practice of athletic training, medicine, physical therapy, or employment by an athletic department of an accredited educational institution.

(3) In making appointments to the board, the Governor shall give consideration to recommendations made by professional organizations of athletic trainers.

(4) To qualify as a member of the board, a person must be a resident of the State of Arkansas for three (3) years immediately preceding appointment.

(b) (1) The members of the board shall be appointed for terms of three (3) years.

(2) In the event of the death, resignation, or removal of any member, the vacancy shall be filled for the unexpired portion of the term in the same manner as the original appointment.

(3) The Governor may remove any member for cause before the expiration of the member's term.

(c) (1) The board shall elect officers as it considers necessary to carry out its duties.

(2) (A) The board shall meet at least two (2) times each year.

(B) Additional meetings may be held on the call of the chair or a written request of any three (3) members of the board.

(3) The quorum required for any meeting of the board is three (3) members.

(d) Each member of the board may receive expense reimbursements according to § 25-16-902 and stipends according to § 25-16-903.



§ 17-93-406 - Powers and duties of the board.

The Arkansas State Board of Athletic Training shall have the following powers and duties:

(1) To receive and maintain all records of board proceedings;

(2) To adopt minimum curriculum and internship requirements for qualification for an Arkansas athletic trainer's license;

(3) To issue licenses;

(4) To keep a complete record of all licensed athletic trainers, including:

(A) Preparing annually a roster showing the names and addresses of all licensed athletic trainers; and

(B) Making available a copy of such a roster to any person requesting it on payment of a fee as established by the board to cover the cost of the roster;

(5) To adopt rules and regulations consistent with this subchapter which are necessary for the performance of its duties, including, but not limited to, the imposing of fees adequate to carry out the purposes of this subchapter;

(6) To collect fees adequate to carry out the purposes of this subchapter;

(7) To keep records of fees collected and costs incurred for operations of the board and licensing of athletic trainers; and

(8) To file an annual report of its activities, including the activities of the board, with the Department of Finance and Administration.



§ 17-93-407 - License required -- Exceptions.

(a) It shall be unlawful for any person to use the title of "athletic trainer", "licensed athletic trainer", "registered athletic trainer", "L.A.T.", or "R.A.T.", or any symbols denoting the license of athletic training or perform any of the activities of an athletic trainer as defined by this subchapter without first obtaining all licenses required under this subchapter, unless provided otherwise in this subchapter.

(b) Nothing in this subchapter shall be construed to:

(1) Authorize the practice of medicine or physical therapy by any person not so licensed by the state;

(2) Prohibit the lawful practice of a licensed health care professional under the scope of his or her license;

(3) Prohibit the lawful practice of a licensed athletic trainer from another state who accompanies his or her team, athlete, or representatives to the State of Arkansas for limited competition; or

(4) Prohibit designated interns from university academic programs preparing athletic trainers from performing acts of athletic training incidental to their courses of study.



§ 17-93-408 - Unlawful practice -- Injunction.

(a) The circuit courts of this state are vested with jurisdiction and power to enjoin violations of this subchapter in the county in which the alleged unlawful practice occurred or in which the defendant resides.

(b) The issuance of an injunction shall not relieve a person from criminal prosecution for violation of this subchapter, but the remedy of injunction shall be in addition to liability for criminal prosecution.



§ 17-93-409 - Qualification -- Athletic trainer.

(a) For the purpose of this subchapter, a person is actively engaged as an athletic trainer if the person has performed such duties as a principal part of his or her full-time employment under the direction of a licensed physician for three (3) of the past five (5) years preceding the application.

(b) An applicant for an Arkansas athletic trainer's license must:

(1) Possess a bachelor's degree from an accredited college or university;

(2) Meet other curriculum and internship requirements as specified by the Arkansas State Board of Athletic Training;

(3) Pass an examination for licensure as designated by the board which is a reliable, valid, legally defensible examination for determining minimum competency in athletic training;

(4) Submit appropriate application forms to the board; and

(5) Pay all appropriate fees.

(c) Notarized proof of employment, performance of duties, and supervision shall accompany the person's application.

(d) Anyone who meets the qualifications prescribed in subsection (b) of this section except for the examination requirement under subdivision (b)(3) of this section shall be issued a temporary nonrenewable trainer's permit which shall expire one (1) year after the date of application therefor.



§ 17-93-410 - Expiration and renewal.

(a) A license issued under this subchapter expires one (1) year after the date of issuance.

(b) Licenses shall be renewed according to procedures established by the Arkansas State Board of Athletic Training.



§ 17-93-411 - Direction and supervision.

(a) In a nonclinical setting, an athletic trainer may practice the art and science of athletic training under the direction of a physician licensed in the State of Arkansas.

(b) The athletic trainer may practice athletic training in a hospital or outpatient clinic under the direct supervision of a physical therapist and upon the referral of a physician licensed in the State of Arkansas.



§ 17-93-412 - Revocation, suspension, or denial -- Grounds.

(a) The Arkansas State Board of Athletic Training may refuse to issue or renew a license or suspend or revoke a license if an applicant has:

(1) Been convicted of a felony or misdemeanor involving moral turpitude, the record of conviction being conclusive evidence of conviction if the board determines after investigation that the person has not been sufficiently rehabilitated to warrant the public trust;

(2) Secured a license under this subchapter by fraud or deceit; or

(3) Violated or conspired to violate this subchapter or rules or regulations issued pursuant to this subchapter.

(b) (1) On application, the board may reissue a license to a person whose license has been revoked, but the application may not be made prior to the expiration of a period of one (1) year after the order of revocation has become final.

(2) Such application shall be made in the manner and form required by the board.



§ 17-93-413 - Revocation, suspension, or denial -- Proceedings.

(a) Any person whose application for a license or for renewal of a license is denied is entitled to a hearing, which shall be conducted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) Proceedings for revocation or suspension of a license shall be commenced by filing charges with the Arkansas State Board of Athletic Training in writing.

(2) The charge may be brought by any person.

(c) The board shall fix the time and place of the hearing and shall provide a written copy of the charges or reason for the denial of the license or for the refusal to renew the license, together with a notice of the time and place fixed for the hearing, to be served on the applicant requesting the hearing or license against whom the charges have been filed at least thirty (30) days prior to the date set for the hearing.



§ 17-93-414 - Reciprocity.

(a) A licensed athletic trainer who has been issued a license to practice as an athletic trainer in another state or territory whose requirements for registration and licensure were equal, at the time of registration or licensure, to the requirements contained in this subchapter may be registered and issued a license by the Arkansas State Board of Athletic Training, provided the other state or territory accords a similar privilege of registration and licensure to persons registered and licensed in the State of Arkansas by the board.

(b) The issuance of a license by reciprocity shall be at the sole discretion of the board.









Chapter 94 - Physician's Trained Assistants



Chapter 95 - Physicians and Surgeons

Subchapter 1 - -- General Provisions

§ 17-95-101 - "Good Samaritan" law.

(a) Any health care professional under the laws of the State of Arkansas who in good faith lends emergency care or assistance without compensation at the place of an emergency or accident shall not be liable for any civil damages for acts or omissions performed in good faith so long as any act or omission resulting from the rendering of emergency assistance or services was not grossly negligent or willful misconduct.

(b) Any person who is not a health care professional who is present at an emergency or accident scene and who:

(1) Believes that the life, health, and safety of an injured person or a person who is under imminent threat of danger could be aided by reasonable and accessible emergency procedures under the circumstances existing at the scene thereof; and

(2) Proceeds to lend emergency assistance or service in a manner calculated in good faith to lessen or remove the immediate threat to the life, health, or safety of such a person,

shall not be held liable in civil damages in any action in this state for any act or omission resulting from the rendering of emergency assistance or services unless the act or omission was not in good faith and was the result of gross negligence or willful misconduct.

(c) No health care professional who in good faith and without compensation renders voluntary emergency assistance to a participant in a school athletic event or contest at the site thereof or during transportation to a health care facility for an injury suffered in the course of the event or contest shall be liable for any civil damages as a result of any acts or omissions by that health care professional in rendering the emergency care. The immunity granted by this subsection shall not apply in the event of an act or omission constituting gross negligence.

(d) For the purposes of this section, "health care professional" means a licensed physician, chiropractic physician, dentist, optometric physician, podiatric physician, and any other licensed health care professional.



§ 17-95-102 - Legend drugs.

(a) A dispensing physician is a physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., who purchases legend drugs to be dispensed to his or her patients for the patients' personal use and administration outside the physician's office.

(b) This section shall not apply to physicians who only dispense drugs in injectable form unless they are controlled substances, in which case the section shall fully apply.

(c) The dispensing physician shall:

(1) Personally dispense legend drugs, and the dispensing of such drugs may not be delegated;

(2) Keep records of all receipts and distributions of legend drugs. The records shall be subject to inspection by the proper enforcement authority and shall be readily accessible for inspection and maintained in a central registry; and

(3) Label legend drugs with the following information:

(A) Patient's name and address;

(B) Prescribing physician's address and narcotic registry number issued by the Drug Enforcement Administration of the United States Department of Justice;

(C) Date of dispensing; and

(D) Directions and cautionary statements, if any, as required by law.

(d) No physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., shall dispense legend drugs without prior approval by the Arkansas State Medical Board after application to the board and on the showing of need. Licensed physicians who were dispensing in the ordinary course of their practice for the twelve (12) months immediately prior to July 4, 1983, shall be exempt from the requirements of this subsection.

(e) The board shall enforce the provisions of this section and is authorized and directed to adopt regulations to carry out its purpose.



§ 17-95-103 - Notice of malpractice claims.

(a) Every physician licensed to practice medicine and surgery in the State of Arkansas, within ten (10) days after the receipt or notification of a claim or filing of a lawsuit against him or her charging him or her with medical malpractice, shall notify the Arkansas State Medical Board of the claim or lawsuit. The notice shall be sent by registered letter to the office of the board and upon such forms as may be approved by the board. If the malpractice claim is in the form of a complaint in a filed law suit, a copy of the complaint shall be furnished to the board along with the notification required by this section.

(b) The reports required to be filed by physicians under this section shall be privileged and shall not be open for public inspection except upon order of a court of competent jurisdiction.

(c) The board is authorized and directed to prepare and adopt such regulations as are necessary and proper to assure compliance with the provisions of this section.



§ 17-95-104 - Hospital's duty to report physician misconduct.

(a) (1) A hospital licensed by or under the jurisdiction of the State of Arkansas, within sixty (60) days after taking such action as described in this section, shall report in writing to the Arkansas State Medical Board the name of any member of the medical staff or any other physician practicing in the hospital whose hospital privileges have been revoked, limited, or terminated for any cause, including resignation, together with pertinent information relating to the action.

(2) The hospital shall also report any other formal disciplinary action concerning any such physician taken by the hospital upon recommendation of the medical staff relating to professional ethics, medical incompetence, moral turpitude, or drug or alcohol abuse.

(b) The filing of a report with the board pursuant to this section, investigation by the board, or any disposition by the board shall not, in and of itself, preclude any action by a hospital or other health care facility or professional society comprised primarily of physicians to suspend, restrict, or revoke the privileges or membership of such a physician.

(c) No hospital or employee of a hospital reporting to the board as provided by this section shall be liable in damages to any person for slander, libel, defamation of character, or otherwise because of the report.

(d) Any reports, information, or records received and maintained by the board pursuant to this section, including any such material received or developed by the board during an investigation or hearing, shall be strictly confidential. The board may only disclose any such confidential information:

(1) In a disciplinary hearing before the board or in any subsequent trial or appeal of a board action or order;

(2) To physician licensing or disciplinary authorities of other jurisdictions or to hospital committees located within or outside this state which are concerned with granting, limiting, or denying a physician's hospital privileges. The board shall include along with any such disclosure an indication as to whether or not the information has been substantiated; or

(3) Pursuant to an order of a court of competent jurisdiction.



§ 17-95-106 - Volunteer services by retired physicians and surgeons -- Immunity from liability.

(a) Retired physicians and surgeons who are still licensed to practice medicine by the Arkansas State Medical Board under the laws of the State of Arkansas, and who render medical services voluntarily and without compensation to any person at any free or low-cost medical clinic located in the State of Arkansas and registered by the State Board of Health, which accepts no insurance payments and provides medical services free of charge to persons unable to pay or provides medical services for a nominal fee, shall not be liable for any civil damages for any act or omission resulting from the rendering of such medical services, unless the act or omission was the result of the licensee's gross negligence or willful misconduct.

(b) The State Board of Health is empowered to adopt such rules and regulations as it may determine necessary to provide for the registration of free or low-cost medical clinics under this section. Provided, the rules and regulations shall require that each person, patient, or client to whom medical services are provided has been fully informed before any treatment by the physician providing the services or by the staff of the medical clinic of the immunity from civil suit provisions of this section, and has acknowledged that fact in writing on a form approved or designated by the Department of Health.

(c) The State Board of Health and its members, and the department and its agents and employees, are exempt and immune from liability for any claims or damages when performing their duties pursuant to this section.

(d) The provisions of this section shall not affect the Arkansas Volunteer Immunity Act, § 16-6-101 et seq.



§ 17-95-107 - Credentialing organization.

(a) The purpose of this section is to allow the Arkansas State Medical Board to provide information to credentialing organizations.

(b) As used in this section:

(1) "Accrediting organization" means an organization that awards accreditation or certification to hospitals, managed care organizations, or other health care organizations, including, but not limited to, the Joint Commission on the Accreditation of Healthcare Organizations and the National Committee for Quality Assurance;

(2) "Board" means the Arkansas State Medical Board;

(3) "Credentialing information" means:

(A) Information regarding a physician's:

(i) Professional training, qualifications, background, practice history, and experience, for example, status of medical license;

(ii) Clinical hospital privileges;

(iii) Status of Drug Enforcement Administration certificate;

(iv) Education, training, and board certification;

(v) Work history;

(vi) Current malpractice coverage;

(vii) History of professional liability or malpractice claims;

(viii) Drug or alcohol abuse to the extent permitted by law;

(ix) History of board appearances;

(x) Loss, surrender, restriction, or suspension of license;

(xi) Felony convictions;

(xii) History of loss or limitation of privileges or disciplinary activity;

(xiii) Attestation of the correctness and completeness of the application; and

(xiv) History of Medicare or Medicaid or other sanctions; and

(B) Other objective information typically required by accrediting organizations for the purpose of credentialing physicians;

(4) "Credentialing organization" means a hospital, clinic, or other health care organization, managed care organization, insurer, or health maintenance organization; and

(5) "Primary source verification procedure" means the procedure used by a credentialing organization to test the accuracy of documents and credentialing information submitted to it by or about a physician who is applying for affiliation or participation with the credentialing organization. This procedure involves the verification of credentials with the originating source of the credentials.

(c) (1) All physicians licensed by the board shall submit such credentialing information as the board may request so that the board may verify the information by the primary source verification procedure in order to make the information available to credentialing organizations. If the physician should fail to submit the information as the board requests within a period of thirty (30) days, the failure can result in the suspension of the physician's license to practice medicine in the State of Arkansas after the matter is presented to the full board for a hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) Any credentialing organization shall submit such credentialing information as it has in its possession to the board in order to complete the primary source verification procedure, upon the board's request and upon the board's providing proof that the physician has authorized the release of the information. The failure of the organization to release the information to the board shall be grounds to have the license to do business in the State of Arkansas suspended upon the board's presenting the proof to the licensing agency of that organization.

(3) Credentialing organizations may utilize credentialing information provided by the board and verified by the primary source verification procedure of the board to evaluate the following:

(A) Granting or denying the application of a physician for affiliation or participation within the organization or its networks;

(B) The quality of services provided by a physician or the physician's competency or qualifications;

(C) Renewal of the affiliation or participation of the physician; and

(D) The type, extent, or conditions of the physician's privileges or participation in the network.

(d) (1) (A) The board shall provide to any credentialing organization any credentialing information the board collects concerning any person licensed by the board if the person authorizes release of the information.

(B) The board shall provide the information within fifteen (15) business days after receipt of the request.

(C) If any person fails or refuses for any reason to authorize release of credentialing information, the requesting credentialing organization shall be entitled on grounds of the refusal to exclude the person from any privileges, contract, or network of the credentialing organization.

(2) (A) The board shall promulgate regulations establishing a credentialing information system, and the regulations shall indicate the procedures for collection and release of credentialing information under this section.

(B) The regulations shall require that before July 1, 2003, the process of recredentialing a physician shall be completed within thirty (30) business days unless circumstances beyond the control of the board make completion of the process within thirty (30) business days impossible or unduly burdensome.

(C) If the credentialing process is not completed within the required time and the board does not provide an adequate explanation for failing to meet the time requirement, the fee for the credentialing process shall be refunded to the credentialing organization, hospital, or other qualified recipient of the fee.

(D) If disagreements arise over a claim that circumstances have made timely completion impossible or unduly burdensome, the disagreement shall be presented to the advisory committee established under subdivision (d)(3) of this section for a recommendation to the board on whether or not to refund the fee and in what amount so that the board may issue an order to refund the fee or deny the request after consideration by the board.

(3) The board shall appoint a ten-member advisory committee to assist with the adoption of policies and regulations concerning the credentialing information system. At least six (6) of the ten (10) members of the advisory committee shall be representative of credentialing organizations subject to this section, including not fewer than two (2) hospital representatives and not fewer than two (2) insurer or health maintenance organization representatives.

(4) Credentialing information shall not be disclosed to any parties other than the applicable health care provider and the credentialing organization and its designated credentialing and appeals, peer review, and quality improvement committees or bodies. Except as permitted in this section, credentialing information shall not be used for any purpose other than review by the board and credentialing organizations of the professional background, competency, qualifications, and credentials or renewal of credentials of a health care provider or appeals therefrom, and all such credentialing information shall be exempt from disclosure under the provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq. Credentialing information may be disclosed in the following circumstances:

(A) By the board in disciplinary hearings before the board or in any trial or appeal of the board action or order;

(B) By the board or credentialing organization to any licensing, regulatory, or disciplinary authorities or agencies of the United States or of other states or jurisdictions; and

(C) In any legal or regulatory proceeding that:

(i) Is brought by a:

(a) Health care provider;

(b) Representative of the health care provider or a class thereof;

(c) Local, state, or federal agency or authority; or

(d) Patient or group or class of patients or their authorized representatives or agents; and

(ii) Challenges the actions, omissions, or conduct of the credentialing organization with respect to credentialing of any health care provider or the grant or denial of any affiliation or participation of the health care provider with or in the credentialing organization or any network thereof; or

(D) By any party when authorized to do so by the health care provider to whom the credentialing information relates.

(5) The evaluation and discussion of credentialing information by a credentialing organization shall not be subject to discovery or admissible pursuant to the Arkansas Rules of Civil Procedure or the Freedom of Information Act of 1967, § 25-19-101 et seq.

(6) The board may enter into contractual agreements with users of the credentialing information system to define the type and form of information to be provided and to give users assurances of the integrity of the information collected.

(7) (A) The board may charge credentialing organizations a reasonable fee for the use of the credentialing service as established by rule and regulation.

(B) The fee shall be set in consultation with the advisory committee and shall be set at such a rate as will reimburse the board, when added to the credentialing assessments collected from physicians, for the cost of maintaining the credentialing information system.

(C) The board's costs may not exceed the fees charged by private vendors with a comparable statewide credentialing service.

(D) The board may assess each physician licensee an amount not to exceed one hundred dollars ($100) per year to offset the cost of providing the credentialing service.

(e) (1) (A) In lieu of testing credentialing information by its own primary source verification procedure, a credentialing organization may rely upon credentialing information from the board if the board certifies that the information provided by the board has been tested by the board's primary source verification procedure.

(B) The credentialing organization shall be immune from civil suit based on any allegation of wrongdoing or negligence involved in the collection and verification of or reliance upon credentialing information on a health care provider if the credentialing organization has utilized the information provided by the board in credentialing a health care provider for affiliation or participation with the credentialing organization. However, this does not convey immunity from civil suit to a credentialing organization for any credentialing decision it makes.

(2) Subject only to the exceptions recognized in subdivisions (f)(1) and (2) of this section, a credentialing organization shall be precluded hereby from seeking credentialing information from the physician or from sources other than the board if:

(A) The same credentialing information is available from the board; and

(B) At the time the credentialing information is requested, the board:

(i) Holds certification by the National Committee for Quality Assurance as a certified credentials verification organization;

(ii) Demonstrates compliance with the principles for credentials verification organizations set forth by the Joint Commission on the Accreditation of Healthcare Organizations;

(iii) Documents compliance with Department of Health rules and regulations applicable to credentialing; and

(iv) Maintains evidence of compliance with the standards referenced in subdivisions (e)(2)(B)(i)-(iii) of this section; and

(C) The board charges fees that comply with subdivision (d)(7) of this section. Until such time as the board satisfies each of the foregoing prerequisites, credentialing organizations, in their discretion, may utilize credentialing information obtained from the board, or they may seek other sources for the same credentialing information. If at any time the board fails to satisfy any of the certification or compliance standards referenced in this subsection, no credentialing organization shall be required to utilize the board to obtain credentialing information during any period in which the board lacks such accreditation or compliance.

(f) (1) Credentialing organizations that utilize the credentialing information system offered by the board shall not attempt to collect duplicate information from individual physicians or originating sources, but nothing in this section shall prevent any credentialing organization from collecting or inquiring about any data not available from or through the board, nor from reporting to or inquiring of the National Practitioner Data Bank.

(2) The board may seek an injunction against any credentialing organization violating or attempting to violate this section and, upon prevailing, shall be entitled to recover attorney's fees and court costs involved in obtaining the injunction.

(g) The board will have the authority to hire such employees and enter into contracts with attorneys, individuals, or corporations for services as may be necessary to bring about the purpose of this section.

(h) [Repealed.]



§ 17-95-108 - Informed consent required for gastric bypass surgery.

(a) No gastric bypass surgery may be performed in this state unless the physician who will perform the surgery has informed the patient in writing, as evidenced by the patient's signature, of the known risks and complications of the procedure, including, but not limited to:

(1) The surgery itself;

(2) All known and documented future complications that may occur as a result of the procedure;

(3) Side effects that may result from vitamin deficiency and malnutrition; and

(4) The requirements for appropriate follow up.

(b) (1) The Arkansas State Medical Board shall promulgate rules and regulations to enforce this section within six (6) months of July 16, 2003.

(2) The rules and regulations shall utilize scientifically accepted information from national medical specialty boards, organizations, or governmental agencies in determining the specific content and lists of complications or side effects, or both, that must be included in the informed consent.






Subchapter 2 - -- Arkansas Medical Practices Act -- General Provisions

§ 17-95-201 - Short title.

Sections 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., shall be known as the "Arkansas Medical Practices Act".



§ 17-95-202 - Definitions.

As used in the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.:

(1) "Active" means actively engaged in the full-time practice of medicine;

(2) "Board" means the Arkansas State Medical Board; and

(3) "Practice of medicine" means:

(A) Holding out one's self to the public within this state as being able to diagnose, treat, prescribe for, palliate, or prevent any human disease, ailment, injury, deformity, or physical or mental condition, whether by the use of drugs, surgery, manipulation, electricity, or any physical, mechanical, or other means whatsoever;

(B) Suggesting, recommending, prescribing, or administering any form of treatment, operation, or healing for the intended palliation, relief, or cure of any physical or mental disease, ailment, injury, condition, or defect of any person with the intention of receiving, either directly or indirectly, any fee, gift, or compensation whatsoever;

(C) Maintaining an office or other place to meet persons for the purpose of examining or treating persons afflicted with disease, injury, or defect of body or mind;

(D) Using the title "M.D.", "M.B.", "D.O.", "physician", "surgeon", or any other word or abbreviation to indicate or induce others to believe that one is engaged in the diagnosis or treatment of persons afflicted with disease, injury, or defect of body or mind, except as otherwise expressly permitted by the laws of this state relating to the practice of any limited field of the healing arts;

(E) Performing any kind of surgical operation upon a human being; or

(F) Delegating certain medical practices to other personnel under rules adopted by the board.



§ 17-95-203 - Exemptions.

Nothing herein shall be construed to prohibit or to require a license with respect to any of the following acts:

(1) The gratuitous rendering of services in case of emergency;

(2) The rendering of services in this state by a physician lawfully practicing medicine in another state or territory, provided that the physician must possess a license to practice medicine in this state if he or she:

(A) Does not limit such services to an occasional case;

(B) Has any established or regularly used hospital connections in this state; or

(C) Maintains or is provided with for his or her regular use any office or other place for the rendering of those services;

(3) The practice of the following professions, as defined by the laws of this state, which the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., is not intended to limit, restrict, enlarge, or alter the privileges and practice of, as provided by the laws of this state:

(A) Dentistry;

(B) Podiatry;

(C) Optometry;

(D) Chiropractic; or

(E) Cosmetology;

(4) The practice of Christian Science, with or without compensation;

(5) The performance by commissioned medical officers of the armed forces of the United States or of the United States Public Health Service or of the United States Department of Veterans Affairs of their lawful duties in this state as officers;

(6) The rendering of nursing services by registered or other nurses in the lawful discharge of their duties as such;

(7) The rendering of services by students, interns, or residents in a licensed and approved hospital having an internship or residency training program approved by the American Medical Association or the State Board of Health or the United States Government;

(8) As defined and limited by the laws of this state, the performance of the duties of a:

(A) Physical therapist; or

(B) Massage therapist;

(9) The domestic administration of family remedies;

(10) The practice of lay midwifery as defined in § 17-85-101 et seq.; or

(11) (A) The practice of medicine within the scope of a physician's duties as an employee of the Federal Bureau of Prisons, if the physician has obtained a license to practice from Arkansas or any other state, territory, the District of Columbia, or Canada.

(B) A physician authorized to practice under subdivision (11)(A) of this section may provide medical treatment or services only to inmates and shall not provide medical treatment or services to other employees of the Federal Bureau of Prisons or any other person.



§ 17-95-204 - Perjury.

Any person who shall willfully and knowingly make any false statement to the Arkansas State Medical Board concerning his or her qualifications or authority to practice medicine shall be deemed guilty of perjury and punished as provided by law for those guilty of perjury. Such a person may be indicted and tried for such an offense, either in the county where the affidavit to the statement was made or where the person resides.



§ 17-95-206 - Out-of-state physicians.

A physician who is physically located outside this state but who through the use of any medium, including an electronic medium, performs an act that is part of a patient care service initiated in this state, including the performance or interpretation of an X-ray examination or the preparation or interpretation of pathological material that would affect the diagnosis or treatment of the patient, is engaged in the practice of medicine in this state for the purposes of this chapter and is subject to this chapter and to appropriate regulation by the Arkansas State Medical Board. This section does not apply to:

(1) The acts of a medical specialist located in another jurisdiction who provides only episodic consultation services;

(2) The acts of a physician located in another jurisdiction who is providing consultation services to a medical school;

(3) Decisions regarding the denial or approval of coverage under any insurance or health maintenance organization plan;

(4) A service to be performed which is not available in the state;

(5) A physician physically seeing a patient in person in another jurisdiction; or

(6) Other acts exempted by the board by regulation.



§ 17-95-207 - Temporary license for out-of-state physicians.

Any physician who seeks licensure in this state pursuant to the requirements of § 17-95-206, upon submission of the proper credentialing documents to the Arkansas State Medical Board, shall be issued a temporary license to practice medicine in this state until such time as final action is taken by the board on the physician's application.



§ 17-95-208 - Rules on physician's authority to delegate.

(a) The Arkansas State Medical Board shall adopt rules that establish standards to be met and procedures to be followed by a physician with respect to the physician's delegation of the performance of medical practices to a qualified and properly trained employee who is not licensed or otherwise specifically authorized by the Arkansas Code to perform the practice.

(b) The rules adopted under subsection (a) of this section shall provide that:

(1) The delegating physician remains responsible for the acts of the employee performing the delegated practice;

(2) The employee performing the delegated practice shall not be represented to the public as a licensed physician, licensed nurse, licensed physician's assistant, or other licensed healthcare provider; and

(3) Medical practices delegated under this section shall be performed under the physician's supervision.

(c) Delegation of medical practices under this section may include administration of drugs that do not require substantial specialized judgment and skill based on knowledge and application of the principles of biological, physical, and social sciences as determined by the board.

(d) Rules adopted regarding the delegation of the administration of drugs shall provide for:

(1) The delegated administration of drugs only within the physical boundaries of the delegating physician's offices;

(2) Evaluation of whether delegation is appropriate according to the acuity of the patient involved;

(3) Training and competency requirements that shall be met by the person administering the drugs; and

(4) Other standards and procedures the board considers relevant.

(e) The board shall not adopt rules that:

(1) Authorize a physician to transfer to a health professional other than another physician the physician's responsibility for supervising a delegated medical practice;

(2) Authorize an individual to whom a medical practice is delegated to delegate the performance of that practice to another individual;

(3) Authorize a physician to delegate the administration of anesthesia; or

(4) Conflict with a provision of the Arkansas Code that specifically authorizes an individual to perform a particular practice.






Subchapter 3 - -- Arkansas Medical Practices Act -- Arkansas State Medical Board

§ 17-95-301 - Creation -- Members.

(a) There is created the Arkansas State Medical Board.

(b) (1) (A) The board shall consist of fourteen (14) members appointed by the Governor for terms of six (6) years.

(B) The Governor shall consider diversity of practice specialties and geographical areas of practice in making appointments to the board.

(2) (A) (i) Ten (10) members shall be duly qualified, licensed, and active medical practitioners and appointed upon the advice and recommendation of the Arkansas Medical Society.

(ii) At least two (2) members shall be appointed from each of the state's four (4) congressional districts.

(iii) Two (2) members shall be appointed at large.

(B) Congressional district representation required under this subdivision (b)(2) shall be achieved by appointment as vacancies occur.

(3) One (1) member shall be a licensed practicing physician in this state and shall be appointed upon the advice and recommendation of the Physicians' Section of the Arkansas Medical, Dental, and Pharmaceutical Association.

(4) Two (2) members of the board shall not be actively engaged in or retired from the practice of medicine. One (1) member shall represent consumers, and one (1) member shall be sixty (60) years of age or older and shall represent the elderly. Both shall be appointed from the state at large subject to confirmation by the Senate. The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations.

(5) One (1) member shall be a duly qualified, licensed, and practicing osteopathic physician and appointed upon the recommendation of the Arkansas Osteopathic Medical Association.

(c) (1) The term of each member shall expire on December 31 of the year designated, and a successor appointee shall be named by the Governor on or before the expiration date of the term so expiring.

(2) (A) No member may serve on the board for more than two (2) full terms or more than thirteen (13) years.

(B) However, this subdivision (c)(2) shall not cut short a term for which a member is serving on August 12, 2005.

(d) (1) Vacancies on the board occurring otherwise than as provided in this section shall be filled by appointment by the Governor within thirty (30) days thereafter.

(2) In the event a vacancy exists in the member position of licensed practicing physician appointed upon the advice and recommendation of the Arkansas Medical Society due to death, resignation, or other cause, a successor member to the position shall be appointed by the Governor for the remainder of the unexpired portion of the term thereof in the same manner as provided in this section for the initial appointment.

(3) In the event a vacancy exists in the member position of licensed practicing physician appointed upon the advice and recommendation of the Physicians' Section of the Arkansas Medical, Dental, and Pharmaceutical Association due to death, resignation, or other cause, a successor member to the position shall be appointed by the Governor for the remainder of the unexpired portion of the term thereof in the same manner as provided in this section for the initial appointment.

(4) In the event a vacancy exists in the member position of the licensed osteopathic physician appointed upon the advice and recommendation of the Arkansas Osteopathic Medical Association due to death, resignation, or other cause, a successor member to the position shall be appointed by the Governor for the remainder of the unexpired portion of the term thereof in the same manner as provided in this subchapter for the initial appointment.

(e) The members of the board shall take the oath prescribed by the Arkansas Constitution for state officers before entering upon the discharge of their duties.

(f) (1) The members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(2) The Executive Secretary of the Arkansas State Medical Board shall receive such additional salary as may be fixed by the board.

(g) Physicians appointed to the board shall:

(1) Remain in active practice for the full term of the appointment; or

(2) Resign if, with more than one (1) year remaining on the appointed term, the physician:

(A) Is no longer actively practicing as a physician; or

(B) Moves his or her business or residence out of the district from which he or she was appointed.

(h) (1) Members of the board may be removed from the office by the Governor:

(A) For good cause pursuant to § 25-16-804;

(B) For cause including dishonorable or unprofessional conduct, abuse of authority, malfeasance, misfeasance, or nonfeasance; or

(C) (i) For any reason that would justify probation, suspension, or revocation of a physician's license to practice medicine under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., which shall be referred directly to the Division of Pharmacy Services and Drug Control of the Department of Health by the Governor for investigation as provided in § 17-80-106.

(ii) The Division of Pharmacy Services and Drug Control of the Department of Health shall prepare a report for the Governor based on its findings.

(2) No member of the board may be involved in the conduct of the investigation except to cooperate with the investigation as required by the investigator.



§ 17-95-302 - Organization and proceedings.

(a) Within thirty (30) days after their appointment, the members of the Arkansas State Medical Board shall meet and organize by electing a chair, vice chair, and treasurer. The treasurer shall give bond in such amount as may be designated by the board, which may be increased or decreased from time to time, conditioned for the faithful disbursement and accounting of all moneys coming into his or her hands as the treasurer.

(b) The board shall hold its regular meetings at such time as the board shall establish by regulation and shall have the power to call and hold special meetings at such times and places as it deems necessary.

(c) The chair, vice chair, and secretary shall have power to administer oaths for the purpose of performing their powers and duties.

(d) The board shall have a seal bearing the name "Arkansas State Medical Board".



§ 17-95-303 - Powers and duties.

The Arkansas State Medical Board shall:

(1) Make and adopt all rules, regulations, and bylaws not inconsistent with the laws of this state or of the United States and necessary or convenient to perform the duties and to transact the business required by law;

(2) Have authority to promulgate and put into effect such rules and regulations as are necessary to carry out the purposes of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and the intentions expressed therein;

(3) (A) (i) Have authority to employ attorneys to represent the board in all legal matters at a compensation approved by the board.

(ii) Contracts for employment of attorneys shall be filed by the Executive Secretary of the Arkansas State Medical Board with the Legislative Council.

(B) The board shall further have authority to request the assistance of the Attorney General and the prosecuting attorneys of Arkansas in such manner as it deems necessary and proper;

(4) Have the authority to employ an executive secretary to carry out the purposes and the mandates of the board and to supervise the other employees of the board;

(5) Have the authority to employ a medical director, who shall hold a valid license to practice medicine in this state, to evaluate medical issues and to assist in investigations pending before the board;

(6) Have the power and authority to employ such secretarial and administrative assistance as may be necessary to carry out the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and the duties of the board to protect the people of the State of Arkansas;

(7) Have the power and authority to employ one (1) or more inspectors as may be necessary to carry out the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and the duties of the board to protect the people of the State of Arkansas;

(8) Examine, as is provided for by law, all applicants for a license to practice medicine in this state;

(9) Consider and give deference to data, studies, consensus documents, and conclusions issued by the Centers for Disease Control and Prevention or the National Institutes of Health whenever their data, studies, consensus documents, and conclusions are relevant to any decision made pursuant to the board's powers and duties under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.; and

(10) Have the power and authority to collect practice data from licensees.



§ 17-95-304 - Inspectors -- Use of prescriptions, orders, or records.

(a) (1) The Arkansas State Medical Board shall utilize as its employees the investigators and inspectors of the Division of Pharmacy Services and Drug Control of the Department of Health.

(2) The Department of Health is directed to make investigators and inspectors available for those purposes for as long as they may conduct investigations and inspections of prescriptions.

(b) (1) (A) The investigators may obtain copies of prescriptions, orders, and records as admissible evidence without the necessity of the issuance of an administrative inspection warrant or search warrant.

(B) However, investigators must have in their possession an authorization by the Director of the Division of Pharmacy Services and Drug Control of the Department of Health.

(2) The inspectors shall have the duty and authority upon written direction by the Executive Secretary of the Arkansas State Medical Board to investigate, inspect, and make copies of the records, orders, and prescriptions, wherever located, of all persons licensed by the board in order to determine whether or not the persons have:

(A) Violated the laws of the State of Arkansas or of the United States respecting the prescription and use of narcotics and potentially dangerous drugs;

(B) Practiced their profession in such a way as to endanger the general health and welfare of the public; or

(C) Violated the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(3) The licensee may refuse the request of the investigator and not tender copies of the records.

(c) (1) The copies of prescriptions, orders, or records shall not become public records by reason of their use in disciplinary proceedings held by the board, nor shall the patient's or physician's property right to the prescriptions be extinguished by that use.

(2) (A) If the prescriptions, orders, or records are to be used in criminal proceedings, they shall be obtained by the inspectors only on an administrative inspection warrant as authorized by § 5-64-502.

(B) However, no administrative inspection warrant is necessary when the prescriptions, orders, or records are to be used solely for board disciplinary purposes.

(d) The board shall have the power, in lieu of a letter of authority, to issue to the investigators a subpoena to obtain copies of the records referred to in this section, and the investigators will have the authority to serve the subpoena and to collect the records.

(e) If a witness served with a subpoena fails to honor the subpoena, then the board may apply to the circuit court for remedies as provided in the Arkansas Rules of Civil Procedure. The court shall have the power to punish the disobedient witness for contempt as is now provided by law in the trial of civil cases.

(f) (1) The division shall have the authority to collect from the individual board utilizing the services delineated in this section up to fifty dollars ($50.00) per hour with a maximum of four thousand dollars ($4,000) in hourly costs per case.

(2) The division shall also have the authority to collect from the individual board utilizing the services delineated in this section for:

(A) Travel expenses at the level for state employees; and

(B) Other out-of-pocket costs incurred by the division in carrying out its investigative task.

(g) The board may collect costs incurred under subsection (f) of this section from the licensees being investigated by the division.



§ 17-95-305 - Disposition of funds.

(a) All funds received by the Arkansas State Medical Board shall be expended in furtherance of the purposes of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq. This includes, but is not specifically limited to, the publication of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., preparing and publishing a compilation of physicians, investigating violations of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., instituting actions to compel compliance with the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., defending actions brought against it as a result of its actions under the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and for such other purposes not inconsistent with the general purposes of the creation of the board as may be directed by the board.

(b) (1) All moneys received by the board shall be disbursed by the Chair of the Arkansas State Medical Board or the Executive Secretary of the Arkansas State Medical Board.

(2) The chair or the executive secretary, or both, shall furnish a surety bond and should keep a true and faithful account of all moneys received and all moneys expended.

(3) The executive secretary shall file annually with the Governor a report of all financial transactions duly audited by an independent accountant.

(c) Any surplus in the treasury of the board at the end of the year shall remain in the treasury and may be expended in succeeding years for the purposes set out in this section.

(d) It shall not be lawful for the board or for any member thereof in any manner whatsoever or for any purpose to charge or obligate the State of Arkansas for payment of any money whatsoever.



§ 17-95-306 - Criminal background check.

(a) (1) Beginning July 1, 2005, every person applying for a license or renewal of a license issued by the Arkansas State Medical Board shall provide written authorization to the board to allow the Department of Arkansas State Police to release the results of a state and federal criminal history background check report to the board.

(2) The applicant shall be responsible for payment of the fees associated with the background checks.

(b) (1) The state background check shall be from the Identification Bureau of the Department of Arkansas State Police.

(2) The federal background check shall:

(A) Be from the Federal Bureau of Investigation;

(B) Conform to the applicable federal standards; and

(C) Include the taking of fingerprints of the applicant.

(c) Upon completion of the criminal background checks required by this section, the Identification Bureau of the Department of Arkansas State Police:

(1) Shall forward to the board all releasable information obtained concerning the applicant; and

(2) May retain the fingerprinting card of the applicant until notified by the board that the person is no longer licensed.



§ 17-95-307 - License eligibility.

No person shall be eligible to receive or hold a license to practice medicine or another health care profession issued by the Arkansas State Medical Board if the person has pleaded guilty or nolo contendere to or has been found guilty of either an infamous crime that would impact his or her ability to practice medicine in the State of Arkansas or a felony, regardless of whether the conviction has been sealed, expunged, or pardoned.



§ 17-95-308 - Waiver.

(a) The requirements of § 17-95-307 may be waived by the Arkansas State Medical Board upon the request of:

(1) An affected applicant for licensure; or

(2) The person holding the license subject to revocation.

(b) The board may consider the following circumstances when considering a waiver, including, but not limited to:

(1) The age at which the crime was committed;

(2) The circumstances surrounding the crime;

(3) The length of time since the crime;

(4) Subsequent work history;

(5) Employment references;

(6) Character references; and

(7) Other evidence demonstrating that the applicant does not pose a threat to the health or safety to the public.



§ 17-95-309 - Background records sealed.

(a) Any background record received by the Arkansas State Medical Board from the Identification Bureau of the Department of Arkansas State Police shall not be available for examination except by:

(1) An affected applicant for licensure or his or her authorized representative; or

(2) A person whose license is subject to revocation or his or her authorized representative.

(b) No record, file, or document shall be removed from the custody of the Department of Arkansas State Police.



§ 17-95-310 - Medical Director of Arkansas State Medical Board -- Qualifications.

The Medical Director of the Arkansas State Medical Board shall:

(1) Have been in full-time clinical practice of medicine in direct patient care within one (1) year of filling the position of medical director;

(2) Have fifteen (15) years of current, continuous full-time medical service immediately prior to the date of appointment, which shall include, but not be limited to, at least ten (10) years of full-time clinical practice in direct patient care, five (5) years of which shall have been in full-time clinical practice in direct patient care in the State of Arkansas;

(3) Have not served on the Arkansas State Medical Board within the past five (5) years; and

(4) Have a comprehensive knowledge of the contemporary, broad-based clinical practice of medicine with experience in direct patient care.






Subchapter 4 - -- Arkansas Medical Practices Act -- Licensing

§ 17-95-401 - License required.

If any person who does not possess a valid license to practice medicine within this state and who is not exempted from the licensing requirements does any of the acts constituting the practice of medicine, he or she shall be deemed to be practicing medicine without complying with the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.



§ 17-95-402 - Penalties -- Injunction.

(a) (1) Every person who practices or attempts to practice medicine in any of its branches or who performs or attempts to perform any surgical operation for any person or upon any person within this state without first having complied with the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., shall be deemed guilty of a misdemeanor.

(2) Upon conviction he or she shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) or by imprisonment in the county jail for a period of not less than one (1) month nor more than eleven (11) months, or by both fine and imprisonment. Each day of such a practice shall constitute a separate offense.

(b) The courts of record of this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of medicine in a proceeding by the Arkansas State Medical Board or any member thereof, or by any citizen of this state, in the county in which the alleged unlawful practice occurred or in which the defendant resides. The issuance of an injunction shall not relieve a person from criminal prosecution for violation of the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., but the remedy of injunction shall be in addition to liability to criminal prosecution.

(c) It is declared that any person who practices or attempts to practice medicine in the State of Arkansas without first obtaining a license authorizing him or her to so practice medicine is a public nuisance, and it is declared that the illegal practice of medicine in violation of the laws of the State of Arkansas is a public nuisance and is detrimental to the health, safety, security, and welfare of the people of the State of Arkansas.



§ 17-95-403 - Application -- Qualifications.

(a) (1) Every person desiring a license to practice medicine shall make application to the Arkansas State Medical Board. The application shall be verified by oath and shall be in such form as shall be prescribed by the board.

(2) The application shall be accompanied by the license fee and such documents, affidavits, and certificates as are necessary to establish that the applicant possesses the qualifications prescribed by this section, apart from any required examination by the board.

(3) The burden of proof shall be upon the applicant, but the board may make such independent investigation as it may deem advisable to determine whether the applicant possesses the qualifications and whether the applicant has at any time committed any of the acts or offenses herein defined as unprofessional conduct.

(b) No person shall be granted a license to practice medicine in the State of Arkansas unless he or she:

(1) Is at least twenty-one (21) years of age;

(2) Is of good moral character and has not been guilty of acts constituting unprofessional conduct as defined in § 17-95-409;

(3) (A) Is a graduate of:

(i) A recognized United States or Canadian medical school whose entrance requirements and course of instruction have been approved by the Council on Medical Education of the American Medical Association;

(ii) A Canadian eclectic medical school which has been approved by the Council on Medical Education of the National Eclectic Medical Association; or

(iii) (a) A foreign medical school whose entrance requirements and course of instruction have been approved by the board.

(b) He or she must also have:

(1) Served three (3) years as an intern or resident in an accredited postgraduate medical education program in the United States; or

(2) Completed one (1) year as an intern or resident in an accredited postgraduate medical education program in the United States and be currently enrolled in an accredited postgraduate medical program in Arkansas.

(B) However, the board at such time as it deems expedient may require of every applicant for licensure:

(i) A properly verified certificate that he or she has served one (1) year of internship in a general accredited hospital; or

(ii) A certificate of his or her service in an accredited postgraduate medical education program as described in subdivision (b)(3)(A)(iii)(b) of this section; and

(4) Has successfully passed an examination approved by the board as set forth in its rules and regulations.



§ 17-95-404 - Examinations.

(a) The Arkansas State Medical Board by and through its rules and regulations will approve and designate the examinations to be given to those individuals who desire a license to practice medicine in the State of Arkansas. The board will further set forth the standards by rule and regulation for successful completion of the examination for licensure.

(b) Examinations for a license to practice medicine shall be held not fewer than one (1) time in each year at such times and places as may be specified by the board.

(c) If in the opinion of the board the applicant possesses the necessary qualifications, the board shall issue to him or her a certificate.

(d) If an applicant fails to meet the minimum grade requirements in his or her examination, he or she may be reexamined upon a filing of a new application and the payment of a required fee.



§ 17-95-405 - Credentials.

(a) A legally licensed physician and surgeon who has been issued a license to practice medicine in another state where the requirements for licensure are equal to those established by the State of Arkansas may be permitted by the Arkansas State Medical Board to practice his or her profession in this state without taking an examination upon payment of a fee as provided in § 17-95-411.

(b) The issuance of a license by credentials by the board shall be at the sole discretion of the board, and the board may provide such rules or regulations governing such an admission as may be deemed necessary by or desirable to the board.



§ 17-95-406 - Temporary permits.

(a) In cases of emergency and to prevent hardship, the Secretary of the Arkansas State Medical Board may issue a temporary permit to practice medicine upon payment of the fee required for applicants after satisfying himself or herself that the applicant has all the qualifications and meets all the requirements of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq. A temporary permit shall be valid only until the next meeting of the Arkansas State Medical Board and shall expire at that time.

(b) (1) The board shall issue a temporary permit to practice medicine to any medical doctor licensed and qualified to practice medicine in the Philippines, a former possession of the United States, provided that the temporary permit issued shall authorize the person to practice medicine in this state only under the supervision of a duly licensed and qualified physician in this state.

(2) The temporary permit shall be for a period of not more than two (2) years. If at the end of the two (2) years the person to whom a temporary permit has been issued has not met the qualifications and has not passed the prescribed examinations for licensure to practice medicine in this state as provided in the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., it shall be unlawful for the board to grant an extension of or to issue a new temporary permit to that person.

(3) Nothing in this subsection shall prohibit the board from suspending or revoking the temporary permit of any person to whom a temporary permit is issued under the provisions of this subsection on any grounds which by law and regulation would be grounds to revoke or suspend the license of a person licensed to practice medicine in this state, or for such periods of time as the person to whom the temporary permit is issued is not under the supervision of a licensed and qualified physician in this state.

(4) As used in this subsection, a person shall be deemed to be under the supervision of a licensed and qualified physician of this state when the physician shall notify the board in writing of his or her supervision of the medical practice of the person to whom the temporary permit is issued. It shall not be necessary that the person practice medicine out of the same office or in the same city or town in which the supervisory physician practices or resides.



§ 17-95-407 - Recording of certificate.

Prior to practicing medicine, every person receiving a certificate from the Arkansas State Medical Board shall have the certificate recorded in the office of the county clerk where he or she proposes to practice. When the person moves to another county for the purpose of continuing the practice of medicine, he or she shall file for record with the county clerk of the county to which he or she moves a certified copy of his or her certificate.



§ 17-95-408 - Annual registration.

(a) The annual license or reregistration fee of a physician licensed by the Arkansas State Medical Board to practice medicine in the State of Arkansas shall be paid before or during the birth month of the license holder beginning in 1998, and each year thereafter. During the implementation year of 1998, fees shall be prorated.

(b) Failure to pay the annual reregistration fee as provided in this section by the last day of the birth month of the license holder shall cause the license to practice medicine in the State of Arkansas of any person so failing to pay the reregistration fee to expire automatically.

(c) Any delinquent licentiate may be reinstated by paying all delinquent fees and a penalty of fifty dollars ($50.00) for each year or part thereof that he or she has been delinquent.

(d) (1) If any licentiate fails for three (3) consecutive years to pay the reregistration fee, it shall be the duty of the board, without hearing or notice, to cancel and revoke his or her license, subject to reinstatement.

(2) If application for reinstatement is made, the board shall consider the moral character and professional qualifications of the applicant upon notice and hearing before ordering reinstatement. Unless such a showing shall thereupon be made to the board as would entitle the applicant to the issuance of an original license, reinstatement shall be denied.

(3) The applicant for reinstatement shall file a written application and pay the same fees required for the issuance of an original license.

(e) Any person practicing his or her profession while his or her license is suspended or after it has been canceled pursuant to this section shall be subject to the penalties prescribed by law.



§ 17-95-409 - Denial, suspension, or revocation -- Grounds.

(a) (1) The Arkansas State Medical Board may revoke an existing license, impose penalties as listed in § 17-95-410, or refuse to issue a license in the event the holder or applicant, as the case may be, has committed any of the acts or offenses defined in this section to be unprofessional conduct.

(2) The words "unprofessional conduct", as used in the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., mean:

(A) (i) Conviction of any crime involving moral turpitude or conviction of a felony.

(ii) The judgment of any such conviction, unless pending upon appeal, shall be conclusive evidence of unprofessional conduct;

(B) Resorting to fraud, misrepresentation, or deception in applying for or securing a license to practice medicine, in taking the examination for the license, or in seeking a renewal of a license;

(C) Aiding or abetting an unlicensed person to practice medicine;

(D) Procuring or aiding or abetting in procuring a wrongful and criminal abortion;

(E) Violation of the laws of the United States or the State of Arkansas regulating the possession, distribution, or use of narcotic or controlled drugs classed in Schedules I-V of the Controlled Substances Act of 1970 or the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, including any amendments thereto;

(F) Habitual indulgence in the use of alcohol to such an extent as to render himself or herself incapable of exercising that degree of skill and judgment in the treatment of his or her patients which the moral trust and confidence in him or her demands;

(G) Grossly negligent or ignorant malpractice;

(H) Habitual, intemperate, or excessive use of narcotics or of any other habit-forming drugs;

(I) Representing to a patient that a manifestly incurable condition of sickness, disease, or injury can be permanently cured;

(J) Becoming physically or mentally incompetent to practice medicine to such an extent as to endanger the public;

(K) Insanity or mental disease, if evidenced by an adjudication or by voluntary commitment to an institution for treatment of a mental disease or as determined by an examination conducted by three (3) impartial psychiatrists retained by the board;

(L) Soliciting for patronage; advertising for patronage in a false, fraudulent, deceptive, or misleading manner; advertising the quality of medical services; or advertising illegal procedures and practices;

(M) Offering, undertaking, attempting, or agreeing to cure or treat disease by a secret method, procedure, treatment, or medicine or representing, directly or indirectly, that he or she can treat, operate on, or prescribe for any human condition by a method, means, or procedure which he or she refuses to divulge upon demand to the board;

(N) The willful betraying of a professional secret;

(O) Persistent and flagrant overcharging or overtreating of patients;

(P) Violating a rule of the board;

(Q) Violating a term of probation or an order previously imposed by the board;

(R) Having been found in violation of a statute or a rule governing the practice of medicine by a medical licensing authority or agency of another state; and

(S) Committing an ethical violation as determined by the board by rule.

(b) (1) (A) Upon receipt of a final order from another agency of the State of Arkansas or a final order from a court of this state after all appeal rights have been exhausted that finds a physician licensed to practice medicine in this state has breached the loan contract entered into by the physician under § 6-81-701 et seq., the board may suspend the license of that physician.

(B) The suspension shall be for a period of years equivalent to the number of years that the recipient is obligated to practice medicine in a rural area but has not so practiced and until the loan with interest together with any civil money penalties, as reduced by each full year of medical practice according to the terms of the loan contract, is paid in full.

(2) Upon notification from the Dean of the College of Medicine of the University of Arkansas for Medical Sciences and the Director of the Department of Health that exigent circumstances warrant a waiver of the suspension, the board shall reinstate the holder's license.

(3) In deciding whether to suspend a holder's medical license, the board, at its discretion, may adopt any or all recommendations, findings of fact, and conclusions of law issued or adopted by the Arkansas Rural Medical Practice Student Loan and Scholarship Board, an arbitrator, or a court.



§ 17-95-410 - Denial, suspension, or revocation -- Proceedings.

(a) Any person may file a complaint with the Arkansas State Medical Board against any person having a license to practice medicine in this state charging the licensee with:

(1) Failure to have the necessary qualifications as set out in § 17-95-403; and

(2) The commission of any of the offenses enumerated and described as unprofessional conduct in § 17-95-409.

(b) If the board finds a probable violation of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the regulations of the board, the board shall review the complaint and issue an order and notice of hearing to the licensee.

(c) (1) The order and notice of hearing shall set forth a specification of charges in sufficient detail that the person accused shall have full and complete disclosure of any alleged acts of misconduct, impropriety, or lack of qualification.

(2) When an order and notice of hearing is issued, the board or its agent shall send by registered mail to the person's last address of record a copy of the order and notice of hearing along with a written notice of the time and place of the hearing and a statement advising the person that he or she may be present in person or by counsel to offer evidence and be heard in his or her defense.

(3) The time fixed for the hearing shall not be less than thirty (30) days from the date of the mailing of the notice.

(d) At the time and place fixed for a hearing before the board, the board shall receive evidence upon the subject under consideration and shall accord the person against whom charges are preferred a full and fair opportunity to be heard in his or her defense. The board shall not be bound by strict or technical rules of evidence but shall consider all evidence fully and fairly. However, all oral testimony considered by the board must be under oath.

(e) (1) At the conclusion of the hearing, the board shall first decide whether the accused is guilty of the charges against him or her and then decide on appropriate disciplinary action.

(2) If the accused is found not guilty, the board shall dismiss the charges.

(3) If the accused is found guilty, the board may do one (1) or more of the following:

(A) Revoke his or her license;

(B) Suspend his or her license for a period not to exceed one (1) year;

(C) Issue a reprimand;

(D) Impose a probation allowing the licensee to continue practicing under terms and conditions found to be in the best interest of the accused and the general public; or

(E) Levy a fine of up to one thousand dollars ($1,000) per violation of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and collect out-of-pocket costs of investigation incurred by the board to conduct the disciplinary hearing.

(4) If the board suspends the license, it may issue a temporary license for whatever duration it decides and renew this temporary license at its discretion.

(f) Appeals may be had by either of the parties from the decision of the board in the manner now provided by law. All evidence considered by the board shall be reduced to writing and available for the purpose of appeal or certiorari to any of the parties of the hearing.

(g) Nothing in this section shall be construed so as to deprive any person of his or her rights without a full, fair, and impartial hearing.



§ 17-95-411 - Fees.

The Arkansas State Medical Board shall charge the following fees:

(1) (A) For application for license by examination or by credentials, four hundred dollars ($400).

(B) In the event that it is determined by the board that the credentials of the applicant are insufficient or the applicant withdraws his or her application before taking the examination, the board may return such portion of the fee as allowed by the regulations of the board;

(2) For a temporary license or permit, fifty dollars ($50.00) for each six-month period;

(3) For certification of licentiate to another state, fifteen dollars ($15.00); and

(4) (A) For annual license or reregistration fee, seventy dollars ($70.00). This fee is to be imposed upon each physician who holds a license to practice medicine in the State of Arkansas.

(B) The annual license or reregistration fee may be changed by the board, provided that the amount shall be fixed by the board not less than sixty (60) days in advance of January 1 of each year.



§ 17-95-412 - Educational licenses.

(a) The Arkansas State Medical Board may issue an educational license to practice medicine to any physician who meets:

(1) The qualifications and requirements set forth in the rules of the board; and

(2) The conditions and requirements set forth in subsection (b) of this section.

(b) (1) The physician shall:

(A) Submit an application to the board;

(B) Provide such information as the board may by rule require;

(C) Pay a licensure fee that the board may set by rule to cover the costs of administering the program; and

(D) Be serving as a faculty member or shall be affiliated with and under the supervision of a faculty member at an academic medical program established by and under the control of the University of Arkansas for Medical Sciences.

(2) The educational license to practice medicine in the State of Arkansas shall authorize the practice of medicine only within the clinical and educational programs established and administered by the University of Arkansas for Medical Sciences.

(c) (1) The board shall issue each educational license for a period of one (1) year.

(2) At the end of the one (1) year, the license shall lapse, and the physician shall make an additional application to the board if the physician desires to continue the practice of medicine.

(d) A physician who obtains an educational license to practice medicine in the State of Arkansas shall comply with the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and all rules of the board.






Subchapter 5 - -- Critical Medical Shortage Areas

§ 17-95-501 - Legislative intent.

(a) The General Assembly finds and declares that this subchapter is necessary to assist those areas of critical medical shortage in the State of Arkansas in recruiting and retaining physicians to meet the primary medical care needs of the citizens residing in these areas.

(b) (1) It is the intent of the General Assembly to grant authority to the Arkansas State Medical Board to issue temporary licenses to practice medicine in defined areas of critical medical shortage for a specified period of time and under required conditions to be defined in § 17-95-503.

(2) It is the further intent of the General Assembly that the board utilize every means at its disposal under the laws of this state, including the authority granted by this subchapter, to increase the number of practicing physicians in the areas of critical medical shortage as defined in § 17-95-502.

(3) It is the further intent of this subchapter that neither the board nor the Executive Secretary of the Arkansas State Medical Board, when acting in behalf of the board and under authority granted to him or her by the board, shall be liable, collectively or individually, for civil damages from claims pertaining to the administration of this subchapter.



§ 17-95-502 - Definitions.

As used in this subchapter:

(1) "Critical medical shortage area" is an area wherein there is a critical shortage of physicians for the area's population as defined by the Department of Health, Education, and Welfare in the Federal Register, Volume 41, No. 13, dated July 6, 1976, and as updated by the Department of Health;

(2) "E.C.F.M.G." is an examination for graduates of foreign medical schools prepared and administered by the Education Council for Foreign Medical Graduates;

(3) "FLEX" is the Federal Licensing Examination prepared and issued semiannually by the Federation of State Medical Boards of the United States, Inc. The Federal Licensing Examination includes three (3) parts: the basic science, the clinical science, and the clinical competency average. Successful passage of the Federal Licensing Examination with an overall weighted average of seventy-five (75) is required for medical licensure by the Arkansas State Medical Board; and

(4) "Temporary license" is a license issued by the board to practice medicine for a period of twelve (12) months in an area of critical medical shortage as defined in subdivision (1) of this section. A temporary license may be renewable by the board under the conditions and requirements of this subchapter for additional periods of twelve (12) months not to exceed the limitations set forth in § 17-95-504.



§ 17-95-503 - Temporary license.

(a) The Arkansas State Medical Board may issue a temporary license to any physician who meets the qualifications and requirements for medical licensure as established by the board except for successful passage of the examination as prescribed by the rules and regulations of the board. However, the physician must fulfill the following additional conditions and requirements to be eligible for temporary licensure:

(1) The physician must practice medicine in an area of critical medical shortage in Arkansas; and

(2) The physician, if a graduate of a foreign medical school, must have satisfactorily passed the Education Council for Foreign Medical Graduates examination.

(b) To be eligible for a renewal of a temporary license by the board, the physician must fulfill the following requirements to be administered by the board:

(1) The physician must submit a written request for the renewal to the board;

(2) The physician must agree to repeat the examination for licensure during the twelve-month term of the renewed temporary license; and

(3) The physician must continue to fulfill the conditions and requirements of this subchapter for temporary licensure during the term of the renewed licensure.

(c) The board shall review the physician's progress toward successfully passing the examination for licensure, as well as the physician's performance in the community where he or she is practicing medicine prior to renewing the physician's temporary license.



§ 17-95-504 - Remedial training.

(a) A temporary license may be granted to an eligible physician for not more than three (3) twelve-month terms.

(b) (1) If after that time the physician has not satisfactorily passed the examination for licensure, the Arkansas State Medical Board, in collaboration with the Dean of the College of Medicine of the University of Arkansas for Medical Sciences, shall review the physician's performance and areas of deficiency on the examination for licensure and shall prescribe a plan of remedial training for the physician.

(2) The physician must carry out the prescribed plan before being eligible for either a regular license based on successful passage of the examination for licensure or another period of temporary licensure under the same provisions and requirements as were originally applied for his or her temporary license under the provisions of this subchapter.



§ 17-95-505 - Nonliability of board.

In the application of the authorities and provisions of this subchapter, neither the Arkansas State Medical Board, either individually or collectively, nor the Executive Secretary of the Arkansas State Medical Board, when acting on behalf of the board, shall be held liable for civil damages from claims pertaining to the administration of the provisions of this subchapter.






Subchapter 6 - -- Public Access to Automated External Defibrillation Act of 1999



Subchapter 7 - -- Treatment of Chronic Intractable Pain

§ 17-95-701 - Title.

This subchapter shall be known and may be cited as the "Chronic Intractable Pain Treatment Act".



§ 17-95-702 - Findings.

The General Assembly finds that:

(1) Pain management plays an important role in good medical practice;

(2) Physicians should recognize the need to make pain relief accessible to all patients with chronic intractable pain; and

(3) Physicians should view pain management as a regular part of their medical practice for all patients with chronic intractable pain.



§ 17-95-703 - Definitions.

As used in this subchapter:

(1) "Board" means the Arkansas State Medical Board;

(2) "Chronic intractable pain" means a pain state for which the cause of the pain cannot be removed or otherwise treated and for which no relief or cure has been found after reasonable efforts by a physician;

(3) (A) "Dangerous or controlled drugs" means drugs used for pain relief, including, but not limited to:

(i) Opioids; and

(ii) Other drugs classified under Schedules II, III, IV, or V by the United States Food and Drug Administration.

(B) "Dangerous or controlled drugs" does not include any substance the prescription of which is illegal under federal law;

(4) "Disciplinary action" means any remedial or punitive sanctions imposed on a licensed physician by the board;

(5) "Patient" means a person seeking medical diagnosis and treatment; and

(6) "Physician" means a licensee of the board.



§ 17-95-704 - Arkansas State Medical Board -- Treatment -- Prohibitions.

(a) (1) A physician shall not be subject to disciplinary action by the Arkansas State Medical Board solely for prescribing dangerous or controlled drugs for the relief of chronic intractable pain.

(2) (A) (i) Any allegation of improper prescribing determined to require a board hearing shall be referred to the Pain Management Review Committee before any board hearing or action.

(ii) (a) However, in exceptional limited substantive instances requiring immediate action to protect the public health, an emergency action under § 25-15-211(c) may be implemented.

(b) The implementation of an emergency action under § 25-15-211(c) shall in no way be used by the board to circumvent, void, supplant, or otherwise limit the role of the committee as provided in this subchapter.

(B) The board shall provide the committee all necessary documentation for the review process in a timely manner.

(3) The board shall direct the committee to use the criteria under subsections (d) and (e) of this section to review a physician's conduct in regard to prescribing, administering, ordering, or dispensing pain medications and other drugs necessary to treat chronic intractable pain.

(4) (A) If the board determines that an allegation or a question regarding a physician's prescribing does not justify a board hearing, in lieu of a board hearing, the board may refer a physician to the committee for review and recommendations to the board.

(B) The review and recommendations under subdivision (a)(4)(A) of this section shall not adversely affect the physician's license or licensure status.

(b) The board shall:

(1) Make reasonable efforts to notify health care providers under its jurisdiction of the existence of this subchapter;

(2) Inform any health care provider licensed by the board and investigated regarding the provider's practices in the management of pain of the existence of this subchapter; and

(3) (A) In a disciplinary hearing, present opinion evidence from a full-time active practice physician in direct patient care who is knowledgeable in pain management.

(B) The physician has the right to present testimony from a full-time active practice physician in direct patient care who is knowledgeable in pain management.

(c) (1) In lieu of a finding of gross and ignorant malpractice, the board after a hearing may incrementally impose sanctions as follows:

(A) Monitor prescribing habits of the physician not to exceed six (6) months;

(B) Require the physician to voluntarily surrender his or her United States Drug Enforcement Agency license to the board for a specified period of time not to exceed three (3) months;

(C) Suspend the physician's license, stay the suspension, and require monitoring of prescribing habits;

(D) Revoke the physician's license, stay revocation, and require monitoring of the physician's prescribing habits for a specified time; and

(E) Revoke the physician's license for serious violations of statutes and regulations.

(2) With a finding of severe violation of statutes and regulations, the board may initially impose the more severe sanctions.

(3) At any level of sanction, the board may require continuing medical education hours in proper prescribing habits.

(d) Based upon evaluation and management of a patient's individual needs, a physician may:

(1) Treat a patient who develops chronic intractable pain with a dangerous or controlled drug to relieve the patient's pain;

(2) Continue to treat the patient for as long as the pain persists;

(3) Treat the pain by managing it with dangerous or controlled drugs in amounts or combinations that may not be appropriate for treating another medical condition;

(4) Administer large doses of dangerous or controlled drugs for pain management if the benefit of relief outweighs the risk of the large dose; and

(5) Administer a large dose of a dangerous or controlled drug even if its use may increase the risk of death if the purpose is not to cause or assist in a patient's death.

(e) A physician may not:

(1) Prescribe or administer dangerous or controlled drugs intended to manage chronic intractable pain to treat a patient for chemical dependency on drugs or controlled substances;

(2) Prescribe or administer dangerous or controlled drugs to a person the physician knows to be using drugs for nontherapeutic purposes;

(3) Prescribe or administer dangerous or controlled drugs to a person for other than legitimate medical purposes; or

(4) (A) Cause or assist in causing the suicide, euthanasia, or mercy killing of any individual.

(B) However, causing or assisting in causing the suicide, euthanasia, or mercy killing of any individual does not include prescribing, dispensing, or administering medical treatment for the purpose of alleviating pain or discomfort even if that use may increase the risk of death so long as the treatment is not furnished for the purpose of causing or assisting in causing the death of the individual.



§ 17-95-705 - Pain Management Review Committee -- Membership -- Duties.

(a) There is created the Pain Management Review Committee, appointed by the Arkansas State Medical Board.

(b) The committee shall consist of five (5) members who are full-time active physicians in direct patient care, two (2) of whom may be board-certified pain management specialists and three (3) of whom may be physicians with significant pain management in their practices or with a degree in pharmacy, appointed by the board from a list provided by the Arkansas Osteopathic Medical Association, the Arkansas Medical Society, and the Arkansas Pain Society.

(c) The committee shall:

(1) Have committee representation from the Arkansas Osteopathic Medical Association, the Arkansas Medical Society, and the Arkansas Pain Society to develop guidelines for investigations of complaints regarding conduct in violation of this subchapter;

(2) Review complaints on an individual patient-needs basis regarding physicians treating chronic intractable pain in violation of this subchapter; and

(3) (A) Provide an objective critique to the board for board determination in a timely manner and if so determined, before the board's disciplinary hearing.

(B) In order to ensure a fair, impartial, and objective board hearing, no board member shall be:

(i) Present while the committee reviews allegations of improper prescribing; or

(ii) Involved in any way in the committee's deliberations.



§ 17-95-706 - Scope.

This subchapter does not condone, authorize, or approve mercy killing or euthanasia, and no treatment authorized by this subchapter may be used for mercy killing or euthanasia.



§ 17-95-707 - Immunity -- Criminal prosecution.

No physician shall be subject to criminal prosecution for prescribing or administering controlled substances under appropriate criteria in the course of treatment of a person for chronic intractable pain.






Subchapter 8 - -- Physician Assistant Committee

§ 17-95-801 - Physician Assistant Committee -- Members.

(a) (1) The Physician Assistant Committee is created with the Arkansas State Medical Board.

(2) The committee shall consist of five (5) members as follows:

(A) Three (3) members who shall be members of the Arkansas State Medical Board; and

(B) Two (2) physician assistant members selected by the board from a list of physician assistants nominated by the Arkansas Academy of Physician Assistants.

(b) (1) (A) Committee members who are physician assistants shall serve three-year terms.

(B) Committee members who are physician assistants shall not serve more than two (2) consecutive terms.

(2) A physician assistant committee member shall serve until a successor is appointed by the board.

(3) If a vacancy occurs among the committee members who are physician assistants, the board shall appoint a new member from a list of three (3) physician assistants nominated by the Arkansas Academy of Physician Assistants to fill the vacancy.

(c) (1) The committee shall elect a chair with powers and duties the committee shall fix.

(2) The chair shall serve a two-year term.

(3) A chair may be elected for no more than two (2) consecutive terms.

(d) (1) A quorum of the committee shall be three (3) members.

(2) The committee shall hold a meeting at least quarterly and at other times the committee considers advisable to review applications for licensure or renewal and for approval of the protocol between the physician assistant and the supervising physician.

(e) (1) The committee members who are physician assistants shall serve without remuneration.

(2) However, if funds are available, the committee members who are physician assistants may receive expense reimbursement and stipends in accordance with § 25-16-902, as follows:

(A) Their actual expenses while attending regular and special meetings of the committee; and

(B) A per diem allowance when in attendance at regular or special meetings of the committee.

(f) The members of the committee who are members of the board shall receive remuneration as now provided to members of the board.



§ 17-95-802 - Duties of Physician Assistant Committee.

The Physician Assistant Committee shall:

(1) Review all applications for physician assistants' licensure and for renewal of physician assistants' licensure;

(2) Review protocols between a physician assistant and a supervising physician;

(3) Recommend to the Arkansas State Medical Board approval or disapproval of applications submitted under subdivision (1) of this section and of protocols reviewed under subdivision (2) of this section; and

(4) Recommend the approval, disapproval, or modification of the application for prescriptive privileges for a physician assistant.









Chapter 96 - Podiatric Medicine

Subchapter 1 - -- General Provisions

§ 17-96-101 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas Board of Podiatric Medicine;

(2) "Podiatric medicine" means the diagnosis and medical, mechanical, and surgical treatment of ailments of the human foot and ankle; and

(3) "Podiatrist" means a physician legally licensed to practice podiatric medicine. However, no podiatrist shall amputate the human foot or perform nerve or vascular grafting or administer any anesthetic other than a local anesthetic. All ankle surgery performed above the level of the foot other than skin and skin structures shall be performed in a facility accredited by either Medicare or by the Joint Commission on Accreditation of Healthcare Organizations.



§ 17-96-102 - Exemptions.

This chapter shall not apply to physicians or surgeons licensed in the State of Arkansas, nor to the surgeons of the United States Army, Navy, and the United States Public Health Service, when in actual performance of their duties.



§ 17-96-103 - Unlawful acts -- Penalties.

(a) Any person who shall unlawfully obtain registration under this chapter, whether by false or untrue statements contained in the application to the Arkansas Board of Podiatric Medicine or by presenting to the board a fraudulent diploma, certificate for license, or one fraudulently obtained, or by practicing without any registration or certificate shall be guilty of a Class A misdemeanor.

(b) Except as otherwise provided in this section, any person who shall swear falsely to any affidavit or oral testimony made or given by virtue of the provisions of this chapter or the regulations of the board shall be guilty of perjury and upon conviction shall be subject to all the pains and penalties of perjury.

(c) Any person who shall knowingly violate any of the provisions of this chapter, upon conviction shall be fined a sum not exceeding one thousand dollars ($1,000) or be imprisoned in the county jail not to exceed thirty (30) days, or be both fined and imprisoned.



§ 17-96-104 - Professional corporations.

(a) Podiatrists duly licensed to practice as such by the Arkansas Board of Podiatric Medicine may form professional corporations and practice podiatric medicine under and in accordance with the Arkansas Professional Corporation Act, § 4-29-201 et seq.

(b) It shall be unlawful for any foreign corporation organized to practice podiatric medicine to attempt to practice podiatric medicine in this state. However, this subsection shall not prohibit podiatrists from associating themselves together in the same suite of offices and practicing podiatric medicine as partners or individuals.






Subchapter 2 - -- Arkansas Board of Podiatric Medicine

§ 17-96-201 - Creation -- Members.

(a) (1) The Governor shall appoint an examining board to consist of five (5) members appointed on September 1, for terms of three (3) years. All members shall be residents of the state for a period of one (1) or more years.

(2) Three (3) members shall be podiatrists and shall have been actually engaged in the practice of podiatric medicine immediately preceding their appointment. They shall be appointed upon recommendation of the Arkansas Podiatric Medical Association.

(3) Two (2) members of the board shall not be actively engaged in or retired from the profession of podiatric medicine. One (1) member shall represent consumers, and one (1) member shall be sixty (60) years of age or older and shall represent the elderly. Both shall be appointed from the state at large subject to confirmation by the Senate. The two (2) positions may not be held by the same person. Both shall be full voting members but shall not participate in the grading of examinations.

(b) All vacancies on the board shall be filled by the Governor to serve for the unexpired term of the member whose place is rendered vacant.



§ 17-96-202 - Organization and proceedings.

(a) (1) The Arkansas Board of Podiatric Medicine shall choose one (1) of its members as president and one (1) as secretary-treasurer at each annual meeting to be held in June.

(2) The board may meet more often if necessary in the discretion of the board at such times and places as it may deem proper for the examination of applicants who may wish to practice in this state and for the transaction of any other business that may come before it.

(3) (A) The board shall make and adopt all necessary rules, regulations, and bylaws necessary or convenient to perform its duties and to transact business as required by law.

(B) The rules adopted under subdivision (a)(3)(A) of this section shall authorize the delegation of certain medical practices to persons other than podiatrists.

(b) The secretary-treasurer shall execute to the board a bond with approved security for the faithful performance of his or her duty.

(c) (1) The board shall keep a record book in which shall be registered the names, addresses, and license numbers of all persons legally entitled to practice in the State of Arkansas.

(2) Proceedings of the board shall be recorded in a minute book to be open at all reasonable times to public inspection.

(d) Three (3) members of the board of which two (2) shall be podiatrists shall constitute a quorum for the transaction of business.



§ 17-96-203 - Payment of expenses -- Compensation of members and employees.

(a) The Arkansas Board of Podiatric Medicine is empowered to incur whatever expenses it may deem necessary or expedient in performing its functions, and it may employ whatever assistants it may deem necessary or expedient and fix their compensation.

(b) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(c) All of the disbursements provided for in this section shall be made out of the fees and fines collected by the board.



§ 17-96-204 - Rules on podiatrist's authority to delegate.

(a) The Arkansas Board of Podiatric Medicine shall adopt rules that establish standards to be met and procedures to be followed by a podiatrist with respect to the podiatrist's delegation of the performance of medical practices to a qualified and properly trained employee who is not licensed or otherwise specifically authorized by the Arkansas Code to perform the practice.

(b) The rules adopted under subsection (a) of this section shall provide that:

(1) The delegating podiatrist is responsible for the acts of the employee performing the delegated practice;

(2) The employee performing the delegated practice shall not be represented to the public as a licensed podiatrist, licensed nurse, licensed podiatrist's assistant, or other licensed healthcare provider; and

(3) Medical practices delegated under this section shall be performed under the podiatrist's supervision.

(c) Delegation of medical practices under this section may include administration of drugs that do not require substantial specialized judgment and skill based on knowledge and application of the principles of biological, physical, and social sciences as determined by the board.

(d) Rules adopted regarding the delegation of the administration of drugs shall provide for:

(1) The delegated administration of drugs only within the physical boundaries of the delegating podiatrist's offices;

(2) Evaluation of whether delegation is appropriate according to the acuity of the patient involved;

(3) Training and competency requirements that shall be met by the person administering the drugs; and

(4) Other standards and procedures the board considers relevant.

(e) The board shall not adopt rules that:

(1) Authorize a podiatrist to transfer to a health professional other than another physician the podiatrist's responsibility for supervising a person who is performing a delegated medical practice;

(2) Authorize an individual to whom a medical practice is delegated to delegate the performance of that practice to another individual;

(3) Authorize a podiatrist to delegate the administration of anesthesia; or

(4) Conflict with a provision of the Arkansas Code that specifically authorizes an individual to perform a particular practice.






Subchapter 3 - -- Licensing

§ 17-96-301 - License required -- Penalty for unlawful practice.

(a) It shall be unlawful for any person to profess to be a podiatrist or to practice or assume the duties incident to podiatric medicine unless licensed to do so by the Arkansas Board of Podiatric Medicine.

(b) (1) If any person shall use the name or title "podiatrist", "chiropodist", "D.S.C.", "D.P.M.", "foot specialist", or any other word, abbreviation, or title to that person's name indicating or designed to indicate the qualifications to practice podiatric medicine without first obtaining from the board a license authorizing the practice of podiatric medicine in this state, it shall be prima facie evidence of practicing podiatric medicine within the meaning of this chapter.

(2) Upon conviction, the person shall be guilty of a Class A misdemeanor and shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or imprisoned for not less than three (3) months nor more than one (1) year, or both. The fine and imprisonment are to be at the discretion of the court or jury.

(3) Each separate day on which any person so practices or attempts to practice or holds out to so practice, or does both, without the registration and certificate as provided in this chapter shall constitute a separate and distinct offense.



§ 17-96-302 - Application.

(a) All persons who may wish to practice podiatric medicine in this state shall make application, upon a form authorized by the Arkansas Board of Podiatric Medicine and furnished by it, to the Secretary of the Arkansas Board of Podiatric Medicine for a license, to be subscribed to by the applicant.

(b) The applicant shall file with the secretary at least two (2) months prior to an examination an approved application, on a form furnished by the board covering the applicant's personal history and preliminary and professional education and such other evidence of qualification as the board may require.

(c) All applicants for examination who shall furnish the board with proper proof of their education and qualifications, upon payment of a fee to be established by the board in an amount not to exceed two hundred dollars ($200), shall be examined and, if found qualified, shall be registered and receive in testimony thereof a certificate signed by the members of the board.



§ 17-96-303 - Qualification of applicants.

(a) No person shall be entitled to take any examination for such registration unless that person shall furnish the Arkansas Board of Podiatric Medicine with satisfactory proof that he or she:

(1) Is twenty-one (21) years of age or over;

(2) Is of good moral character; and

(3) Has received a license or certificate of graduation from a legally incorporated, regularly established school of podiatric medicine recognized by the Council on Podiatric Medical Education of the American Podiatric Medical Association within the states, territories, districts, and provinces of the United States or within any foreign country.

(b) No applicant shall be entitled to such registration and certificate unless the applicant shall have completed prior to the beginning of the applicant's course in podiatric medicine a minimum of three (3) years in an accredited university or college of the liberal arts or the sciences.

(c) A diploma issued by an accredited school of podiatric medicine, approved by the American Podiatric Medical Association bestowing the degree "Doctor of Podiatric Medicine" shall be recognized as a qualification under this chapter only in the event that the diploma represents the actual standards of preliminary and professional education established by the board.

(d) (1) A certificate issued by an accredited podiatric residency program approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association as proof of the satisfactory completion of a minimum of a one (1) year postgraduate residency program.

(2) A podiatrist who graduated prior to 1990 and can show proof of continuous practice since graduation is exempt from the residency requirement.

(3) Podiatrists who are licensed to practice in the State of Arkansas prior to 1997 are exempt from the residency requirement.



§ 17-96-304 - Examinations.

(a) The Arkansas Board of Podiatric Medicine may make such rules and regulations governing the conduct of the examinations as it shall deem necessary, and willful violation of the rules and regulations shall subject the applicant to the loss of the examination fee.

(b) (1) Examinations shall be in the English language and shall be written and clinical.

(2) The board shall approve and designate the examinations to be given to those individuals who desire a license to practice podiatric medicine in the State of Arkansas. The board shall set forth the standards for successful completion of the examination for licensure.

(c) (1) An applicant who fails to pass an examination satisfactory to the board and is therefore refused registration shall be entitled to a reexamination within six (6) months after the refusal.

(2) The examination shall be at a meeting of the board called for the examination of applicants.

(3) The applicant shall make payment of an additional fee to be established by the board in an amount not to exceed one hundred dollars ($100) for each reexamination.

(4) Two (2) such reexaminations shall exhaust the privilege under the original application.



§ 17-96-305 - Temporary license.

(a) A temporary license to practice podiatric medicine in this state may be issued to a person who meets all the qualifications for licensure with the exception of the residency requirement while participating in a full-time podiatric residency program. This program must be approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association. This person shall practice under the supervision of a licensed and qualified podiatrist of this state. The Arkansas Board of Podiatric Medicine must be notified in writing of this supervisory status by the residency director of the program. The board shall also receive in writing the name of the podiatrist who will act as the supervisor and an agreement to act in the capacity of a supervisor.

(b) The temporary license will be in effect for a period of one (1) year after the date of issue. The board shall not issue a certificate to practice podiatric medicine if the applicant does not present proof of the successful completion of the residency program.

(c) A podiatrist practicing podiatric medicine with a temporary license may be suspended or may have the temporary license revoked under the same provisions for the revocation of licensure or suspension of a fully licensed podiatrist.

(d) The board shall not issue a certificate to practice podiatric medicine if the applicant does not present proof of the successful completion of the residency program. The proof of residency completion accompanied by the licensing renewal fee must be presented to the board within thirty (30) days of completion of the residency program or the applicant shall be required to submit a new application for licensure.



§ 17-96-306 - Renewal -- Continuing education requirement.

(a) (1) A renewal fee to be established by the Arkansas Board of Podiatric Medicine in an amount not to exceed one hundred dollars ($100) shall be paid on July 1 each year.

(2) (A) If the fee is not paid within three (3) months, the license may be suspended or revoked.

(B) If the license is revoked, it shall only be reissued upon original application and examination.

(3) A penalty may be established by the board, and it shall not exceed one-half (1/2) of the renewal fee for renewal fees not paid before July 15 of each year.

(b) (1) For renewal of a license, each licensee must present to the board a certificate of attendance at seminars or other continuing professional education courses in the health sciences as approved by the board.

(2) The number of hours of continuing education to be earned annually shall be set by the board.

(3) However, the requirement of continuing education may be waived by the board upon application by the licensee and proof of extenuating circumstances, as approved by the board.



§ 17-96-307 - Recording and display of license.

(a) All licenses shall be recorded in the manner of other medical licenses in the office of the county recorder in which county the licensee practices.

(b) All licenses shall be conspicuously displayed at the office or other place of practice.



§ 17-96-308 - Revocation.

(a) (1) The Arkansas Board of Podiatric Medicine, after hearing, may revoke by majority vote any certificate issued by it and cancel or suspend the registration of any podiatrist who has been convicted of violation of § 17-96-103.

(2) The board, after hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., by a majority vote may also revoke the certificate and cancel or suspend the registration of any person of whom the court records of a court of any state or territory within the United States or of the federal courts or the records of any court of jurisdiction in any foreign country show that the person has been found guilty of a criminal offense.

(3) The board, after hearing, by majority vote may also revoke the certificate and cancel or suspend the registration of any person whose registration was granted upon mistake of material fact.

(b) The board may subsequently, but not earlier than one (1) year thereafter, by unanimous vote, reissue any certificate and register anew any podiatrist whose certificate was revoked and whose registration was canceled by the board, except as otherwise provided in this subchapter.

(c) (1) The board, after hearing, may refuse to issue a certificate and cancel or suspend the registration of any person registered under the provisions of this chapter who, after investigation and hearing, shall be found guilty of grossly unprofessional and dishonest conduct. The board may impose a penalty not to exceed one thousand dollars ($1,000) for each violation, require completion of appropriate educational programs or courses, place conditions or restrictions upon the licensee's license or practice, or such other requirements or penalties as may be appropriate to the circumstances of the case and which would achieve the desired disciplinary purposes, but which would not impair the public welfare and morals.

(2) "Unprofessional and dishonest conduct" means, but is not limited to:

(A) The willful betrayal of a professional secret;

(B) Having professional connections with, or lending the use of one's name to, an unregistered podiatrist or having professional connection with anyone who has been convicted in any court of any criminal offense whatsoever;

(C) Being guilty of an offense involving moral turpitude;

(D) Habitual intemperance;

(E) Being habitually addicted to the use of morphine, opium, cocaine, or other drugs for other use than legal and legitimate purposes;

(F) Advertising in a false, fraudulent, deceptive, or misleading manner;

(G) Becoming physically or mentally incompetent to practice podiatric medicine as to endanger the public; or

(H) Gross negligence or malpractice.









Chapter 97 - Psychologists and Psychological Examiners

Subchapter 1 - -- General Provisions

§ 17-97-101 - Legislative intent.

It is intended that the provisions of this chapter be in accordance with and consistent with the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and that the practice of psychology as prescribed in this chapter should not infringe on the practice of medicine.



§ 17-97-102 - Definitions -- Levels of practice of psychology.

(a) (1) "Practice of psychology" means the observation, description, evaluation, interpretation, or modification of human behavior by a person who holds an advanced graduate degree in psychology and is trained in the application of psychological principles, methods, or procedures for one (1) or more of the following purposes:

(A) Preventing or eliminating symptomatic, maladaptive, or undesired behavior;

(B) Enhancing interpersonal relationships, work and life adjustment, personal effectiveness, and behavioral and mental health; and

(C) Consultation, teaching, and research.

(2) "Practice of psychology" includes, but is not limited to:

(A) Testing and measuring, that consist of the administration and interpretation of tests measuring personal characteristics, such as intelligence, personality, abilities, interests, aptitudes, achievements, motives, personality dynamics, psychoeducational processes, neuropsychological brain functioning, and other psychological attributes of individuals or groups;

(B) (i) Diagnosis and treatment of mental and emotional disorders, that consist of the appropriate diagnosis of mental disorders, behavior disorders, and brain dysfunctions, according to standards of the profession and the ordering or providing of treatments according to need.

(ii) Treatment includes, but is not limited to, providing:

(a) Counseling;

(b) Psychotherapy;

(c) Marital and family therapy;

(d) Group therapy;

(e) Behavior therapy;

(f) Psychoanalysis;

(g) Hypnosis;

(h) Biofeedback;

(i) Other psychological interventions that aim to modify and adjust perceptions, habits, or conduct; and

(j) The psychological aspects of physical illness, pain, injury, or disability; and

(C) Psychological consulting, which consists of:

(i) Interpreting or reporting on scientific theory or research in psychology;

(ii) Rendering expert psychological opinion or clinical psychological opinion;

(iii) Evaluating and engaging in applied psychological research;

(iv) Program or organizational development; and

(v) Administration, supervision, and evaluation of psychological services.

(3) (A) The practice of psychology may be rendered to individuals, families, groups, organizations, institutions, and the public.

(B) The practice of psychology may be rendered whether or not payment is received for services rendered.

(b) (1) Unless the context otherwise requires, two (2) levels of psychological practice are defined for the purpose of this chapter. The levels are to be known and are referred to as "psychological examiner" and "psychologist".

(2) (A) A person practices as a "psychological examiner" within the meaning of this chapter when he or she holds himself or herself out to be a psychological examiner or renders to individuals or to the public for remuneration any service involving the practice of psychology.

(B) Psychological examiners independently provide services such as interviewing or administering and interpreting tests of mental abilities, aptitudes, interests, and personality characteristics for the purposes of psychological evaluation to assist in the determination of educational or vocational selection, guidance, or placement.

(C) Other than those psychological services listed in subdivision (b)(2)(B) of this section, the psychological examiner provides psychological services only under the supervision of a qualified psychologist.

(D) (i) A psychological examiner licensed before December 31, 1997, shall be granted independent practice except in neuropsychological assessment and projective personality assessment upon the Arkansas Psychology Board receiving a letter requesting independent practice and a revised statement of intent.

(ii) No additional hours of clinical supervision shall be required for a license granted under subdivision (b)(2)(D)(i) of this section.

(E) A psychological examiner licensed after December 31, 1997, shall be privileged to practice independently except in neuropsychological assessment and projective personality assessment, if the person:

(i) Has completed a master's degree program in psychology;

(ii) Has completed three thousand (3,000) hours of approved clinical supervised training after making application for independent practice; and

(iii) Has filed a revised statement of intent with the board and has provided documentation of having received appropriate training and experience in those areas requested for independent practice.

(F) After December 31, 2013, no new psychological examiner license shall be issued.

(3) A person practices as a "psychologist" within the meaning of this chapter when he or she holds himself or herself out to be a psychologist or renders to individuals or to the public for remuneration any service involving the practice of psychology.

(c) Nothing in this section shall be construed as permitting the practice of psychology to infringe on the practice of medicine as defined by the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.



§ 17-97-103 - Exceptions generally.

(a) Nothing in this chapter prevents:

(1) The teaching of psychology or the conduct of psychological research by licensed or unlicensed psychologists or other licensed or unlicensed professionals under the laws of Arkansas if the teaching or research does not involve the delivery or supervision of direct services to individuals who are themselves, rather than a third party, the intended beneficiaries of the services without regard to the source or extent of payment for services rendered;

(2) The provision of expert testimony by psychologists who are exempted by this chapter;

(3) Members of other professions licensed under the laws of Arkansas from rendering services within the scope of practice as set out in the statutes regulating their professional practices, if they do not represent themselves to be psychologists or psychological examiners;

(4) Recognized members of the clergy from functioning in their ministerial capacities, if they do not represent themselves to be psychologists or psychological examiners or their services to be psychological services; or

(5) Students of psychology, psychological interns, psychological residents, and other persons preparing for the profession of psychology from performing as a part of their training the functions specified in § 17-97-102, but only under qualified supervision.

(b) Persons holding an earned doctoral degree in psychology from an institution of higher education may use the title "Psychologist" in conjunction with the activities permitted in subdivisions (a)(1) and (2) of this section.



§ 17-97-105 - Privileged communications.

For the purpose of this chapter, the confidential relations and communications between a licensed psychologist or a psychological examiner and a client are placed upon the same basis as those provided by law between an attorney and a client. Nothing in this chapter shall be construed to require any such privileged communication to be disclosed.






Subchapter 2 - -- Arkansas Psychology Board

§ 17-97-201 - Creation -- Members.

(a) (1) There is created the Arkansas Psychology Board, which shall consist of nine (9) members who shall be appointed by the Governor for terms of five (5) years.

(2) The Governor shall appoint:

(A) One (1) academic psychologist engaged in the full-time teaching of psychology at the graduate level at an approved institute of higher learning or holding an active faculty appointment in an American Psychological Association-approved pre- or post-doctoral internship program;

(B) (i) Four (4) practicing psychologists engaged in the full-time practice of psychology with at least one (1) psychologist engaged in the full-time, private practice of psychology.

(ii) The Governor shall ensure that the psychologist members reflect a diversity of practice specialties, including, but not limited to, clinical psychology, counseling psychology, health psychology, neuropsychology, and school psychology;

(C) Two (2) psychological examiners engaged in the full-time practice of psychology; and

(D) Two (2) persons who are not actively engaged in or retired from the practice of psychology who shall be voting members-at-large.

(3) (A) The academic psychologist member, the practicing psychologist members, and the psychological examiner members shall be appointed from a list of nominees provided by the Arkansas Psychological Association, the Arkansas Association of Masters in Psychology, or from any other list with the signatures of at least twenty (20) licensed psychologists or psychological examiners attached.

(B) (i) Each nomination shall be transmitted to the Governor within twenty (20) days after a vacancy occurs.

(ii) The Governor may disregard the nominees whose names were not transmitted prior to the expiration of the twenty-day period.

(C) (i) Of the two (2) members appointed pursuant to subdivision (a)(2)(D) of this section, one (1) member shall represent consumers, and one (1) member shall be sixty (60) years of age or older and shall represent the elderly.

(ii) Both shall be appointed from the state at large, subject to confirmation by the Senate.

(iii) The two (2) positions may not be held by the same person.

(iv) Both shall be full voting members but shall not vote on or participate in the administration or grading of examinations of applicants for licensure.

(D) (i) Any public member appointed under subdivision (a)(2)(D) of this section after July 28, 1995, shall be an Arkansas resident and shall have resided in Arkansas for at least five (5) years immediately preceding appointment.

(ii) Furthermore, the person shall never have been a psychologist or psychological examiner, an applicant or former applicant for licensure as a psychologist or psychological examiner, a member of another mental health profession, a member of a household that includes a psychologist or psychological examiner, or otherwise have conflicts of interest or the appearance of conflicts with his or her duties as a board member.

(4) (A) Each psychologist and psychological examiner appointed to the board after July 28, 1995, shall reside within the State of Arkansas, hold a current valid license to practice, and shall have been licensed to practice psychology in Arkansas for at least five (5) years immediately preceding his or her appointment to the board.

(B) At the time of appointment, each such member shall be free of any conflict of interest and the appearance of any conflict with his or her duties as a member of the board.

(C) To the extent possible, psychologist and psychological examiner board members shall be members or fellows of state or national professional organizations, such as the Arkansas Psychological Association, the Arkansas Association of Masters in Psychology, or the American Psychological Association.

(5) (A) The Governor shall fill all vacancies on the board within thirty (30) days after the vacancy occurs. The Arkansas Psychological Association, the Arkansas Association of Psychological Examiners, and other interested licensed psychologists and psychological examiners shall transmit the names of their nominees to the Governor no later than forty (40) days prior to the expiration of board members' terms, and at least thirty (30) days before the expiration of the term of any board member, the Governor shall appoint the person to replace the board member when the term expires.

(B) The Governor may disregard the nominees of any association that fails to transmit the names of the nominees at least forty (40) days prior to the expiration of the term of office.

(C) The Governor shall remove any member from the board if he or she:

(i) Ceases to be qualified;

(ii) Fails to attend three (3) successive board meetings without just cause as determined by the board;

(iii) Is found to be in violation of this chapter;

(iv) Pleads guilty or nolo contendere to or is found guilty of a felony or an unlawful act involving moral turpitude by a court of competent jurisdiction; or

(v) Pleads guilty or nolo contendere to or is found guilty of malfeasance, misfeasance, or nonfeasance in relation to his or her board duties by a court of competent jurisdiction.

(b) All vacancies occurring on the board shall be filled by the Governor for the unexpired term and, for the professional members from the list of those qualified, within thirty (30) days after the vacancy occurs.

(c) The term of each member shall expire on December 31 of the year designated, and on or before that date, for the professional members, the association shall make its recommendations to the Governor for a successor appointee. A successor appointee shall be named by the Governor on or before the expiration date of the terms so expiring.

(d) Immediately and before entering upon the duties of office, the members of the board shall take the constitutional oath of office and shall file it in the office of the Governor, who upon receiving the oath of office shall issue to each member a certificate of appointment.

(e) Each member may receive expense reimbursement in accordance with § 25-16-901 et seq. However, that expense shall in no case exceed the fees collected by the board.



§ 17-97-202 - Organization and proceedings.

(a) The Arkansas Psychology Board shall meet and organize by electing a chair, a secretary, and a treasurer.

(b) The board shall hold at least one (1) regular meeting each year. Called meetings may be held at the discretion of the chair or at the written request of any two (2) members of the board.

(c) A majority of the members of the board shall at all times constitute a quorum.

(d) The board shall adopt a seal which shall be affixed to all certificates issued by the board.



§ 17-97-203 - Powers and duties.

The Arkansas Psychology Board shall:

(1) Be empowered to hire assistants as necessary to carry on its activities, within the limits of funds available to the board;

(2) Be empowered to accept grants from foundations or institutions;

(3) From time to time adopt rules and regulations that comply with national guidelines and standards as it may deem necessary for the performance of its duties;

(4) Examine and pass upon the qualifications of the applicants for the practice of psychology as provided; and

(5) Adopt the code of ethics of the American Psychological Association to govern appropriate practices or behavior as referred to in this chapter and file the code with the Secretary of State within thirty (30) days prior to the effective date of the code of ethics.



§ 17-97-204 - Collection and disposition of fees.

(a) The Arkansas Psychology Board is authorized to establish and collect various fees and penalties for services related to provision of temporary permits, printed materials, handling returned checks, costs incurred in processing delinquent payments, and other reasonable services as may be determined by the board.

(b) These fees, along with other cash funds made available to the board, shall be used to supplement the board with adequate income to provide for the efficient and necessary operation of the board.

(c) The fees and penalties shall be limited to the following types with the maximum amounts as indicated: Click here to view image.






Subchapter 3 - -- Licensing

§ 17-97-301 - Legislative intent -- License required.

(a) The General Assembly intends this section to:

(1) Require all psychology service providers to conform to the licensing requirements of this chapter; and

(2) By conforming, protect the public's health and welfare by ensuring competence in the delivery of those services.

(b) If any person shall practice or hold himself or herself out to the public as being engaged in the practice of psychology, such as clinical, consulting, industrial, personnel, or counseling psychology, and shall not then possess in full force and virtue a valid license to practice as psychological examiner or psychologist under the provisions of this chapter, the person shall be guilty of a violation.

(c) Upon conviction, the person shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).



§ 17-97-302 - Psychologists -- Application -- Qualifications.

(a) Any person wishing to obtain the right to practice as a psychologist in this state who has not heretofore been licensed to do so shall make application to the Arkansas Psychology Board through the Chair of the Arkansas Psychology Board in a form and in a manner as shall be adopted and prescribed by the board and obtain from the board a license to do so.

(b) (1) A candidate for a license shall furnish the board with satisfactory evidence that he or she:

(A) Is of good moral character;

(B) Has received a doctoral degree in psychology from an accredited institution recognized by the board as maintaining satisfactory standards at the time the degree was granted or, in lieu of a degree, a doctoral degree in a closely allied field if it is the opinion of the board that the training required therefor is substantially similar;

(C) Has had at least two (2) years of experience in psychology of a type considered by the board to be qualifying in nature with at least one (1) of those years being postdoctoral work;

(D) Is competent in psychology, as shown by passing examinations, written or oral, or both, as the board deems necessary;

(E) Is not considered by the board to be engaged in unethical practice;

(F) Has applied for a criminal background check and has not been found guilty of or pleaded guilty or nolo contendere to any of the offenses listed in § 17-97-312(f); and

(G) Has not failed an examination given by the board within the preceding six (6) months.

(2) At its discretion, the board may accept satisfactory substitute training and experience in lieu of that prescribed in subdivision (b)(1) of this section.

(c) Notwithstanding requirements for licensure as outlined in this chapter, the board shall issue a senior psychologist license to an applicant who has:

(1) At least twenty (20) years of licensure to practice psychology in a state of the United States or in Canada if that license was based on a doctoral degree;

(2) Received no disciplinary sanction during the entire period of licensure;

(3) Passed the Arkansas complementary examination; and

(4) Tendered the appropriate application and fees as required under this chapter or the rules and regulations of the board.



§ 17-97-303 - Psychological examiners -- Application -- Qualifications.

(a) Any person wishing to obtain the right to practice as a psychological examiner who has not heretofore been licensed to do so shall make application to the Arkansas Psychology Board through the Chair of the Arkansas Psychology Board upon a form and in the manner as shall be adopted and prescribed by the board and shall obtain from the board a license to do so.

(b) (1) A candidate for a license shall furnish the board with satisfactory evidence that he or she:

(A) Is of good moral character;

(B) Has a master's degree in psychology or a closely related field from an accredited educational institution recognized by the board as maintaining satisfactory standards;

(C) Is competent as a psychological examiner as shown by passing examinations, written or oral, or both, as the board deems necessary;

(D) Is not considered by the board to be engaged in unethical practice;

(E) Has applied for a criminal background check and has not been found guilty of or pleaded guilty or nolo contendere to any of the offenses listed in § 17-97-312(f); and

(F) Has not failed an examination given by the board within the preceding six (6) months.

(2) At its discretion, the board may accept satisfactory substitute training and experience in lieu of that prescribed in subdivision (b)(1) of this section.

(c) The board shall apply through its rules and regulations the qualifications of supervising psychologists and the restrictions and reporting requirements of supervision so as to implement the intent of this chapter without restricting the professional integrity of the psychological examiner and psychologist or the ultimate responsibility of the supervising psychologist.

(d) (1) (A) A psychological examiner licensed before December 31, 1997, shall be granted independent practice except in neuropsychological assessment and projective personality assessment upon the board receiving a letter requesting independent practice and a revised statement of intent.

(B) No additional hours of clinical supervision shall be required for a license granted under subdivision (d)(1)(A) of this section.

(2) A psychological examiner licensed after December 31, 1997, shall be privileged to practice independently except in neuropsychological assessment and projective personality assessment, if the person:

(A) Has completed a master's degree program in psychology;

(B) Has completed three thousand (3,000) hours of approved clinical supervised training after making application for independent practice; and

(C) Has filed a revised statement of intent with the board and has provided documentation of having received appropriate training and experience in those areas requested for independent practice.

(3) After December 31, 2013, no new psychological examiner license shall be issued.



§ 17-97-304 - Examination.

(a) (1) Examination of applicants for a license to practice as a psychologist or as a psychological examiner shall be made by the Arkansas Psychology Board at least one (1) time a year according to methods and in such subject fields as may be deemed by the board to be the most practical and expeditious to test the applicant's qualifications.

(2) The examinations shall include the basic psychological sciences.

(b) (1) The board shall require the examinations to be written or oral, or both. In any written examination, the applicant shall be designated by a number instead of his or her name so that his or her identity shall not be disclosed to the members of the board until the examination papers have been graded.

(2) The board shall grade the written examinations returned by the candidate and shall keep them for at least one (1) year.

(c) A candidate shall be held to have passed the examination upon the affirmative vote of three (3) or more members of the board.

(d) Upon written request to the board, any unsuccessful candidate may see his or her graded paper.



§ 17-97-305 - Issuance.

(a) License to Practice Psychology. The Arkansas Psychology Board shall be the sole agency empowered to examine candidates concerning competence in the practice of psychology and to grant license for the practice of psychology at the appropriate level. The license shall be signed by the Chair of the Arkansas Psychology Board and attested by the Secretary of the Arkansas Psychology Board under the seal of the board, whereupon a proper license shall be issued in accordance with this chapter.

(b) Provisional License. (1) The board shall issue a provisional license to an applicant who has:

(A) Passed the examinations prescribed by the board;

(B) Satisfied the preliminary requirements of §§ 17-97-302 and 17-97-303; and

(C) Paid the fee for a provisional license.

(2) A provisional license holder is entitled to practice psychology under the supervision of a psychologist to meet the requirements for issuance of a license under this section.

(3) The board shall adopt rules that apply to provisional license holders identifying:

(A) The activities that holders may engage in; and

(B) Services that may be provided by holders.

(4) The board may refuse to renew the provisional license of a person who does not meet the requirements prescribed by § 17-97-303.

(c) Provisional License Application. (1) An applicant for examination for a provisional license shall:

(A) Apply on forms prescribed by the board; and

(B) Submit the required fees with the application.

(2) The board may require that the applicant verify the application.

(d) Provisional License Examination Qualifications. (1) An applicant may take an examination for a provisional license if the applicant:

(A) Has received:

(i) A doctoral degree in psychology from a regionally accredited educational institution; or

(ii) A doctoral degree in psychology or the substantial equivalent of a doctoral degree in psychology in both subject matter and extent of training from a regionally accredited educational institution;

(B) Has attained the age of majority;

(C) Has good moral character;

(D) Is physically and mentally competent to provide psychological services with reasonable skill and safety, as determined by the board;

(E) Is not afflicted with a mental or physical disease or condition that would impair the applicant's competency to provide psychological services;

(F) Has not been convicted of a crime involving moral turpitude or a felony;

(G) Does not use drugs or alcohol to an extent that affects the applicant's professional competency;

(H) Has not engaged in fraud or deceit in making the application; and

(I) Has not:

(i) Aided or abetted the practice of psychology by a person not licensed under this chapter in representing that the person is licensed under this chapter;

(ii) Represented that the applicant is licensed under this chapter to practice psychology when the applicant is not licensed; or

(iii) Practiced psychology in this state without a license under this chapter or without being exempt under this chapter.

(2) In determining under § 17-97-302(b)(1)(B) whether a degree is substantially equivalent to a doctoral degree in psychology, the board shall consider whether at the time the degree was conferred the doctoral program met the prevailing standards for training in the area of psychology, including standards for training the clinical, school, and industrial counseling.



§ 17-97-306 - Reciprocity.

At its discretion, the Arkansas Psychology Board may grant a certificate without an assembled examination to any person residing or employed in the state who:

(1) At the time of application is licensed or certified by a similar board of another state whose standards, in the opinion of the board, are not lower than those required by this chapter or who has been practicing psychology in another state and has qualifications not lower than those required by this chapter; and

(2) Is able to satisfy the board that to grant him or her a license would be in the public interest.



§ 17-97-307 - Professional titles.

(a) Except as otherwise provided herein, it is specifically prohibited that any individual or organization, other than those licensed pursuant to this chapter, shall present himself or herself or be presented to the public by any title incorporating the name "psychological", "psychologist", or "psychology".

(b) (1) Any psychological scientist employed by a recognized research laboratory, college, or university may represent himself or herself by the academic or research title conferred upon him or her by the administration of the laboratory, college, or university. Nothing in this section shall be construed as permitting those persons to offer their service to any other persons or organizations as consultants or to accept remuneration for any psychological services other than that of their institutional salaries unless they have been licensed under this chapter.

(2) Visiting lecturers from recognized laboratories, colleges, or universities are exempt from the provisions of this section and may utilize their academic or research titles when presenting lectures to similar institutions or organizations.

(3) Students of psychology, psychological interns, and other persons preparing for the profession of psychological examiner or psychologist under qualified supervision in recognized training institutions or facilities may be designated by such titles as "psychological intern", "psychological trainee", or other titles clearly indicating such training status.

(4) (A) Individuals who have been certified as school psychology specialists by the Department of Education shall be permitted to use the title "school psychology specialist".

(B) Those persons shall be restricted in their practice to employment within those settings under the purview of the State Board of Education.



§ 17-97-308 - Annual registration -- Failure to reregister.

(a) The Arkansas Psychology Board may adopt and enforce rules and regulations requiring every person having a license to practice to pay an annual registration fee in a sum to be fixed by the board.

(b) The fee shall become due on a date fixed by the board.

(c) Failure to pay the annual registration fee within the time stated shall automatically suspend the right of any licentiate to practice his or her profession while delinquent.

(d) An application for annual renewal of the license of a psychologist or psychological examiner will not be considered if the applicant has not supplied forty (40) hours of continuing education for the previous biennium, i.e., twenty-four (24) months.

(e) (1) All programs of continuing education for licensed psychologists or psychological examiners shall be subject to the approval of the board.

(2) The board is authorized to prescribe by regulations the:

(A) Minimum standards and requirements for continuing education programs for licensees;

(B) Procedures and policies for administering continuing education programs; and

(C) Manner and conditions under which credit will be granted for participation in continuing education programs.

(f) (1) If any licentiate fails for three (3) consecutive years to pay the fee, then it shall be the duty of the board, without hearing or notice, to cancel his or her license subject to reinstatement.

(2) If application for reinstatement is made, the board shall consider the moral character and professional qualifications of the applicant as in the case of an original application.



§ 17-97-309 - Fees.

(a) (1) There shall be paid to the Chair of the Arkansas Psychology Board by each applicant for a permanent license an application fee of two hundred dollars ($200).

(2) An additional fee to be determined by the Arkansas Psychology Board, but in no event to exceed the sum of one hundred dollars ($100), shall be paid as deemed necessary to defray the cost of acquiring and administering the examination test and related expenses in connection therewith.

(b) An additional sum of two hundred dollars ($200) shall be paid when the initial license is issued.

(c) Each licensee shall pay the board an annual fee in an amount as may be determined by the board, but not to exceed three hundred dollars ($300) for renewal of a license.

(d) No part of any fee shall be returnable under any circumstances other than failure of the board to hold examinations at the time originally announced, whereupon the entire fee may be returned at the option of the candidate.



§ 17-97-310 - Denial, suspension, revocation, fine, letter of reprimand, or additional education -- Grounds -- Reinstatement.

(a) The Arkansas Psychology Board may refuse to grant a certificate or may suspend or revoke any license for a period to be determined by the board, may impose a fine of up to five thousand dollars ($5,000), may issue a letter of reprimand, and may require additional hours of education of a licensee on the following grounds:

(1) The employment of fraud or deception in applying for a license or in passing the examination provided for in this chapter;

(2) The practice of psychology under a false or assumed name or the impersonation of another practitioner of a like or different name;

(3) Habitual intemperance in the use of ardent spirits, narcotics, or stimulants to such an extent as to incapacitate the licensee or applicant for the performance of his or her duties;

(4) Violation of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.;

(5) Practice of a level of psychology inappropriate to the particular license held by the licentiate;

(6) Upon recommendation of the ethics committee of the Arkansas Psychological Association or of the American Psychological Association;

(7) Negligence or wrongful actions in the performance of his or her duties; or

(8) A violation of any rule or regulation of the board or the rules of ethics as adopted by the board.

(b) The board shall refuse to issue or shall revoke the license of any person who has been found guilty of or pleaded guilty or nolo contendere to any of the offenses listed in § 17-97-312(f) unless the person requests and the board grants a waiver pursuant to § 17-97-312(h).

(c) (1) Upon satisfactory proof that any applicant or licentiate has been guilty of any of the offenses listed in subsection (a) of this section, the board may refuse to grant a certificate to the applicant or may revoke a license of the licentiate upon a vote of at least three (3) members of the board.

(2) An application for reinstatement may be made to the board, and upon favorable action by three (3) of its members, the board may reinstate the applicant.



§ 17-97-311 - Denial, suspension, revocation, or other penalty -- Proceedings.

(a) (1) (A) The Arkansas Psychology Board may investigate or cause to be investigated any allegation or evidence that appears to show that a person:

(i) Is practicing psychology without a license; or

(ii) Licensed to practice in Arkansas and anyone under his or her supervision is or may be in violation of this chapter or of any of the rules and regulations adopted by the board.

(B) The board shall adopt rules to ensure that:

(i) Any individual selected by the board to conduct an investigation does not have a conflict of interest that would disqualify the individual from being an impartial investigator in the matter being investigated; and

(ii) Any investigation of a respondent in an investigated matter involves the input of an advisor who possesses qualification or experience, or both, substantially comparable to or greater than that of the investigated respondent.

(2) The board may not recommend suspension, revocation, or any other penalty described in § 17-97-310 affecting a certificate or license or refuse to issue or to renew any certificate for any cause listed in this chapter unless the person accused has been given at least twenty (20) days' notice in writing by registered mail, with return receipt demanded, of the charges against the person and an opportunity for a public hearing by the board.

(3) The written notice shall be mailed to the person's last known address, but the nonappearance of the person shall not prevent such a hearing.

(b) At the hearing the board may administer an oath and procure by its subpoenas the attendance of witnesses and the production of relevant books and papers.

(c) Any action of or ruling or order made or entered by the board declining to issue a certificate, declining to recommend licensure, or recommending suspension, revocation, or other penalty described in § 17-97-310 that affects a certificate or license shall be subject to review by the courts of this state in the same manner and subject to the same powers and conditions that are now provided by law in regard to rulings, orders, and findings of other quasi-judicial bodies in Arkansas where not otherwise specifically provided.



§ 17-97-312 - Criminal background checks.

(a) Each first-time applicant for a license issued by the Arkansas Psychology Board shall be required to apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check to be conducted by the Federal Bureau of Investigation.

(b) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(c) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal background check.

(d) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all information obtained concerning the applicant in the commission of any offense listed in subsection (f) of this section.

(e) At the conclusion of any background check required by this section, the Identification Bureau of the Department of Arkansas State Police shall promptly destroy the fingerprint card of the applicant.

(f) Except as provided in subdivision (m)(1) of this section, no person shall be eligible to receive or hold a license issued by the board if that person has pleaded guilty or nolo contendere to or been found guilty of any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Capital murder as prohibited in § 5-10-101;

(2) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(3) Manslaughter as prohibited in § 5-10-104;

(4) Negligent homicide as prohibited in § 5-10-105;

(5) Kidnapping as prohibited in § 5-11-102;

(6) False imprisonment in the first degree as prohibited in § 5-11-103;

(7) Permanent detention or restraint as prohibited in § 5-11-106;

(8) Robbery as prohibited in § 5-12-102;

(9) Aggravated robbery as prohibited in § 5-12-103;

(10) Battery in the first degree as prohibited in § 5-13-201;

(11) Aggravated assault as prohibited in § 5-13-204;

(12) Introduction of a controlled substance into the body of another person as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree as prohibited in § 5-13-301;

(14) Rape as prohibited in § 5-14-103;

(15) Sexual indecency with a child as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, and fourth degree as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest as prohibited in § 5-26-202;

(18) Offenses against the family as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205;

(21) Permitting abuse of a minor as prohibited in § 5-27-221;

(22) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, or use of a child or consent to use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Felony adult abuse as prohibited in § 5-28-103;

(24) Theft of property as prohibited in § 5-36-103;

(25) Theft by receiving as prohibited in § 5-36-106;

(26) Arson as prohibited in § 5-38-301;

(27) Burglary as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, as prohibited in the former § 5-64-401 and §§ 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree as prohibited in § 5-70-104;

(30) Stalking as prohibited in § 5-71-229;

(31) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection;

(32) Computer child pornography as prohibited in § 5-27-603; and

(33) Computer exploitation of a child in the first degree as prohibited in § 5-27-605.

(g) (1) The board may issue a six-month nonrenewable letter of provisional eligibility for licensure to a first-time applicant pending the results of the criminal background check.

(2) Except as provided in subdivision (m)(1) of this section, upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that the person holding a letter of provisional licensure has pleaded guilty or nolo contendere to or been found guilty of any offense listed in subsection (f) of this section, the board shall immediately revoke the provisional license.

(h) (1) The provisions of subsection (f) and subdivision (g)(2) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure; or

(B) The person holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the health or safety of children.

(i) (1) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police pursuant to this section shall not be available for examination except by the affected applicant for licensure or his or her authorized representative or the person whose license is subject to revocation or his or her authorized representative.

(2) No record, file, or document shall be removed from the custody of the department.

(j) Any information made available to the affected applicant for licensure or the person whose license is subject to revocation shall be information pertaining to that person only.

(k) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than this background check.

(l) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.

(m) (1) For purposes of this section, an expunged record of a conviction or plea of guilty of or nolo contendere to an offense listed in subsection (f) of this section shall not be considered a conviction, guilty plea, or nolo contendere plea to the offense unless the offense is also listed in subdivision (m)(2) of this section.

(2) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, the following shall result in permanent disqualification:

(A) Capital murder as prohibited in § 5-10-101;

(B) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(C) Kidnapping as prohibited in § 5-11-102;

(D) Rape as prohibited in § 5-14-103;

(E) Sexual assault in the first degree as prohibited in § 5-14-124 and sexual assault in the second degree as prohibited in § 5-14-125;

(F) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205 and endangering the welfare of a minor in the second degree as prohibited in § 5-27-206;

(G) Incest as prohibited in § 5-26-202;

(H) Arson as prohibited in § 5-38-301;

(I) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201; and

(J) Adult abuse that constitutes a felony as prohibited in § 5-28-103.






Subchapter 4 - -- Regulation of Neuropsychology Technicians

§ 17-97-401 - Technicians employed by psychologists -- Supervision.

(a) (1) A technician may be employed by a licensed psychologist in the practice of neuropsychology.

(2) (A) An individual employed as a technician may be employed only in neuropsychological testing and shall be restricted to the administration and scoring of standardized objective tests.

(B) An individual employed as a technician may not administer or score projective tests.

(b) (1) A technician shall have a bachelor's degree from a regionally accredited institution, preferably with a major in psychology.

(2) The basic educational background of a technician shall include passing grades from instruction in:

(A) Abnormal psychology;

(B) Personality;

(C) Psychological statistics; and

(D) Psychological testing.

(3) As used in this subsection, "passing grade" means:

(A) "C" in a letter grading system;

(B) "Pass" in a pass/fail system; or

(C) "Satisfactory" in a satisfactory/unsatisfactory grading system.

(4) A technician who has completed a degree with a nonpsychology major shall have completed course work with passing grades in the subject matter areas listed in subdivision (b)(2) of this section.

(5) (A) A technician who does not have this academic background and is currently employed by a psychologist shall be provided with specific information to supplement his or her training in neuropsychological test administration.

(B) Any technician employed by a psychologist in the future shall be required to meet the academic background specified in this section.

(c) In addition to formal university or college-based preparation, a technician shall demonstrate training and instruction in the numerous areas that pertain to his or her role as a technician as established by the Arkansas Psychology Board.

(d) It is the intent of this section that:

(1) Every effort shall be made to employ only those applicants with degrees in psychology; and

(2) For those employees who do not possess a degree in psychology, the technician, before engaging in service delivery, shall have successfully completed the requirements of this section by obtaining formal university or college course work in the courses delineated in this section.



§ 17-97-402 - Additional training.

(a) The supervising psychologist shall make the technician aware:

(1) Of the goals of neuropsychological examination and his or her specific role in achieving those goals;

(2) Through additional training, if necessary, of appropriate institutional emergency procedures to deal with various medical emergencies such as heart attack, respiratory arrest, and seizures and of other relevant information; and

(3) In addition to medical emergencies, of recommended procedures for dealing with incompetent or adjudicated patients who attempt to leave the testing setting without authorization.

(b) The supervising psychologist shall:

(1) Train a technician to be sensitive to subtle or overt suicidal or homicidal threats or innuendoes made during testing; and

(2) Because the technician may be exposed to aggressive or sexually inappropriate behavior on the part of patients, provide the technician with specific instructions on how to handle such situations.

(c) (1) Registered technicians shall complete a one-hour ethics course each year.

(2) The course shall be documented as part of the annual statement of supervision filed by the supervising psychologist.

(d) (1) A technician shall receive training in:

(A) Ethical issues; and

(B) Methods of dealing with situations that arise in the context of assessment.

(2) A technician shall receive specific instruction in regard to:

(A) The limits of his or her role; and

(B) Relationships with:

(i) The supervising psychologist; and

(ii) Other technicians.

(3) (A) The supervising psychologist shall provide explicit guidance regarding ethical issues that pertain to the activities of a technician in neuropsychological examination.

(B) These issues include:

(i) Protection of patient confidentiality;

(ii) Protection of the confidentiality of test information regarding patients;

(iii) Maintenance and protection of test security; and

(iv) Constraints regarding dual relationships with patients or supervisors.

(e) A technician should be explicitly instructed not to present himself or herself to patients in a manner that implies any independent professional prerogatives.

(f) The supervising psychologist shall:

(1) Correct any misperceptions a technician may have about the potential for growth in the roles and responsibilities of technicians;

(2) Specifically state that test selection, interpretation, and communication of results are professional activities performed only by the supervising psychologist; and

(3) Stipulate that these roles are not and never will be within the scope of employment of the technician.

(g) (1) The supervising psychologist shall ensure that each technician employed by the psychologist has an explicit understanding of the limited nature of the technician's role in neuropsychological examination.

(2) The supervising psychologist shall clearly delineate the lines of authority between himself or herself and the technician.

(3) (A) A technician shall be made aware at the time of his or her employment that the technician's role in the overall process is important, but nonetheless is narrowly constrained.

(B) The role of the technician is strictly limited to the administration and scoring of certain test procedures that shall be selected, interpreted, and communicated by the supervising psychologist.



§ 17-97-403 - Registration.

(a) (1) Each licensed psychologist employing technicians shall:

(A) Register each technician with the Arkansas Psychology Board; and

(B) Annually submit a statement of supervision outlining the supervisory process used with each technician.

(2) Before employment, the technician shall:

(A) Be registered with the board; and

(B) Have completed a criminal background check as described for licensed psychologists under § 17-97-312.



§ 17-97-404 - Disclosure.

A licensed psychologist employing a technician or technicians shall provide to clients written disclosure concerning the limited role of technicians to clients and legal guardians of minors and to schools or third-party payors if legal or ethical guidelines require such disclosure.



§ 17-97-405 - Supervision of technicians -- Supervised experience.

(a) (1) An acceptable employment setting for a technician provides ongoing neuropsychological services or scientific research in a well-defined and established program.

(2) Physical components shall be available, including office space, support staff, and equipment necessary for the technician to be successful.

(3) The setting shall meet the broad and specialized needs of the technician that are congruent with his or her job description.

(b) (1) The work setting shall provide the technician with a written document specifying the administrative policies and the roles, goals, and objectives of the technician's position.

(2) At the beginning of employment of a technician, the supervising psychologist shall develop, along with the technician, a written, individualized job description that is consistent with the qualifications of the technician and the requirements of the setting.

(3) The supervising psychologist shall determine the adequacy of the technician's preparation for the tasks to be performed.

(4) The documents required under this subsection shall serve as the foundation for the written evaluation of the technician.

(c) The setting shall include a licensed, board-approved psychologist who is legally and ethically responsible for the oversight of the integrity and quality of the services as well as other resources necessary to meet the employment needs of the technician whose technical assistance is restricted to the practice of neuropsychology and research.

(d) (1) The role of the technician shall be identified in such a way that his or her supervised status is clearly identifiable to clients, third-party payors, and other persons.

(2) Each patient or client shall be informed of the possibility of periodic meetings with the supervising psychologist at the service provider's or the supervising psychologist's request in accordance with guidelines published by the American Psychological Association and the Association of State and Provincial Psychology Boards.

(e) (1) Work assignments shall be commensurate with the skills of the technician.

(2) All procedures shall be planned in consultation with the supervising psychologist.

(f) Public announcement of services and fees and contacts with the lay or professional community shall be offered only by or in the name of the supervising psychologist.



§ 17-97-406 - Qualifications of supervisors.

(a) A supervising psychologist shall be:

(1) Licensed to practice psychology in Arkansas;

(2) Aware of and abide by the ethical principles and state statutes pertaining to the practice of psychology in general and to supervision in particular; and

(3) Approved by the Arkansas Psychology Board to practice neuropsychology.

(b) A supervising psychologist shall have:

(1) At least three (3) years of post-licensure experience; and

(2) Had training or experience, or both, in supervision.

(c) A supervising psychologist is ethically and legally responsible for all of the professional activities of the technician.

(d) (1) A supervising psychologist shall have adequate training, knowledge, and skill to render competently any neuropsychological service which the employed technician undertakes.

(2) (A) A supervising psychologist may not permit a technician to engage in any practice that the supervising psychologist cannot perform competently himself or herself.

(B) The supervising psychologist shall interrupt or terminate the technician's activities whenever necessary to ensure adequate development of skills and the protection of the public.

(3) (A) Any written documents prepared by the technician shall include the credentials and signature of both the technician and the supervising psychologist.

(B) The name and credentials of a technician employed in the testing procedures shall be included on written reports prepared by the psychologist.

(e) A supervising psychologist or a qualified designee who meets the requirements of a supervisor shall provide twenty-four-hour availability to the technician and the technician's clients for emergency consultation and intervention.

(f) (1) A supervising psychologist shall have sufficient knowledge of all clients, including face-to-face contact when necessary, in order to plan effective delivery procedures.

(2) A supervising psychologist shall provide for another qualified supervisor in case of any interruption of supervision due to such factors as the supervisor's illness, unavailability, or relocation.

(g) A supervising psychologist:

(1) Shall avoid entering into a dual relationship with a technician for whom the psychologist provides supervision;

(2) May not exploit or engage in a sexual relationship with a technician he or she employs; and

(3) Shall attempt to resolve any unforeseen interference that may be potentially harmful to the supervisory relationship with due regard for the best interests of both the client and the technician and after appropriate consultation.

(h) (1) No supervising psychologist may supervise more than three (3) technicians during any one (1) employment period.

(2) For a supervising psychologist who employs part-time technicians, "three (3) technicians" means any combination of employees that totals three (3) full-time equivalents but no more than eight (8) part-time technicians during any one (1) employment period.









Chapter 98 - Registration of Disease Intervention Specialists

Subchapter 1 - -- General Provisions

§ 17-98-101 - Purpose.

Since the profession of disease intervention specialist significantly affects the lives of the people of this state, it is the purpose of this chapter to protect the public by setting standards of qualification, training, and experience for those who seek to represent themselves to the public as disease intervention specialists and by promoting high standards of professional performance for those engaged in the practice of disease intervention.



§ 17-98-102 - Restriction of registry.

It is the intent of the General Assembly to restrict registry to those individuals who are qualified under this chapter to be disease intervention specialists. It is not the intent of the General Assembly to register persons, such as state employees, in the job classification of disease intervention specialist.



§ 17-98-103 - Definitions.

As used in this chapter:

(1) "Associate disease intervention specialist" means a person who meets the educational and specialized training requirements of this chapter, but does not meet the experience requirements established for a registered disease intervention specialist;

(2) "Board" means the State Board of Disease Intervention Specialists created by this chapter;

(3) "Continuing education unit" means value given for participation in organized continuing education experience under reasonable sponsorship, capable direction, and qualified instruction approved by the board;

(4) "Disease intervention" means activities used to prevent disease transmission by ensuring that those people who have a sexually transmitted disease and those who have been exposed to a sexually transmitted disease are promptly located, examined, and adequately treated before any signs or symptoms of a disease appear or before any laboratory evidence of a disease is demonstrable or before an infected person would have sought treatment voluntarily;

(5) "Disease intervention specialist-in-training" means a person who meets the educational requirements of this chapter, but does not meet the specialized training requirements established for an associate disease intervention specialist; and

(6) "Registered disease intervention specialist" means a trained health care professional meeting the educational, specialized training, and experience requirements of this chapter who practices sexually transmitted disease intervention with patients, sex partners, and others suspected of having a sexually transmitted disease.



§ 17-98-104 - Exemptions.

(a) Nothing in this chapter shall be construed to limit members of the clergy, Christian Science practitioners, and licensed health care professionals, such as physicians, nurses, psychologists, and counselors, from doing work within the standards and ethics of their respective professions, provided that they do not hold themselves out to the public by any title or description of services as a disease intervention specialist.

(b) Nothing in this chapter shall be construed to limit the employment by healthcare facilities of persons who commonly perform services within the definition of disease intervention, so long as the services are performed within the course of and scope of their employment as employees of healthcare facilities and they do not hold themselves out to the public by any title or description of services as disease intervention specialists. This chapter does not require an employee of a healthcare facility to be registered as disease intervention specialists as a condition of employment.

(c) Nothing in this chapter shall be construed as limiting the activities of a student or other person preparing for the profession of disease intervention specialist, provided that disease intervention is performed only under qualified supervision.



§ 17-98-105 - Unlawful practice -- Penalties.

(a) If any person shall practice or hold himself or herself out to the public as being engaged in the practice of disease intervention and is not then currently registered to practice as a disease intervention specialist, he or she shall be deemed guilty of a misdemeanor.

(b) Upon conviction, he or she shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) or by imprisonment not exceeding three (3) months, or by both fine and imprisonment.

(c) Each day the violation continues constitutes a separate offense.

(d) The State Board of Disease Intervention Specialists shall assist the prosecuting attorney in the enforcement of this chapter, and any member of the board may present evidence of a violation to the appropriate prosecuting attorney.



§ 17-98-106 - Disclosure of information.

No registered disease intervention specialist or certified disease intervention specialist, disease intervention specialist-in-training, or his or her secretary, stenographer, or clerk, may disclose any information he or she may have acquired from persons consulting him or her in his or her professional capacity to any person except with the written consent of the person or persons whose history is to be disclosed.



§ 17-98-107 - Disposition of fees or payments.

(a) All fees or payments collected by the State Board of Disease Intervention Specialists under this chapter shall be deposited into a bank designated by the board, and the board shall make a report annually to the Governor showing all receipts and disbursements of moneys and a summary of all business transacted during the year.

(b) Expense reimbursement for the board in accordance with § 25-16-901 et seq. and other expenses provided hereunder shall be paid by the board from the fees collected by it.






Subchapter 2 - -- State Board of Disease Intervention Specialists

§ 17-98-201 - Creation.

(a) There is created the State Board of Disease Intervention Specialists, which shall consist of seven (7) members who shall be appointed by the Governor from a list of twelve (12) candidates submitted by the employees of the Division of AIDS and Sexually Transmitted Diseases of the Department of Health.

(b) (1) Members shall be appointed for seven-year terms, except for a person who is appointed to fill out the unexpired term of another member.

(2) The term of office shall expire on January 1 of each year.

(3) (A) Each year, three (3) candidates shall be submitted by registered disease intervention specialists to the Governor, who shall appoint one (1) to fill the expired term.

(B) The term of office shall be fixed so that one (1) member of the board will be retired each year, and each year three (3) candidates shall be submitted by registered disease intervention specialists to the Governor, who shall appoint one (1) to fill the expired term.

(c) (1) The appointees shall be registered disease intervention specialists who have been residents in the State of Arkansas for at least one (1) year, have had experience in the field of disease intervention for at least five (5) years, and are presently engaged in the field of disease intervention.

(2) The board members must hold a current certificate of registration issued by the board.

(d) (1) The Governor shall fill any vacancy caused by death, resignation, or removal for the unexpired term.

(2) Vacancies for unexpired terms shall be filled from three (3) candidates submitted within thirty (30) days by registered disease intervention specialists.

(3) If no candidate is submitted within thirty (30) days, the Governor shall fill the vacancy with any eligible disease intervention specialist.

(e) The Governor may remove any member of the board for misconduct, incapacity, or neglect of duty.

(f) The members of the board shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq. However, the expenses shall in no case exceed funds available to the board.



§ 17-98-202 - Meetings -- Election of officers.

(a) The State Board of Disease Intervention Specialists shall hold a meeting at least one (1) time a year and at such times as the Chair of the State Board of Disease Intervention Specialists shall appoint.

(b) Annually, the board shall elect from its members a chair and a secretary.

(c) Four (4) members shall constitute a quorum, but no action may be taken on any questions unless at least four (4) members are in accord.

(d) The board shall adopt an official seal which shall be affixed to all certificates of registration.



§ 17-98-203 - Rules and regulations.

(a) The State Board of Disease Intervention Specialists shall adopt such rules and regulations as are reasonably necessary to administer this chapter.

(b) The Chair and the Secretary of the State Board of Disease Intervention Specialists may administer oaths and subpoena witnesses.

(c) The board, if moneys are appropriated therefor, may employ and fix the compensation of such assistants, clerks, stenographers, typists, and other employees to serve at the pleasure of the board, and acquire such office space, furniture, supplies, equipment, and other such proper conveniences as may be reasonably necessary for the performance of their duties under this chapter.

(d) (1) The board shall promulgate rules and regulations establishing standards for continuing education as a means to maintain professional competency.

(2) The standards shall be established in a manner to assure that a variety of approved continuing education programs are available to registered disease intervention specialists, including, but not limited to, academic studies, in-service education, institutes, seminars, lectures, conferences, workshops, extension courses, home study programs, articles published, and scientific papers published.

(3) The continuing education units shall be awarded for direct participation in courses approved by the board.

(e) The board may contract with another agency or association to perform part or all of the duties in establishing procedures to record and retain data on all registered disease intervention specialists in good standing.






Subchapter 3 - -- Examination and Registration

§ 17-98-301 - Examinations.

(a) The State Board of Disease Intervention Specialists shall hold examinations to test the fitness of applicants for registration at such times and places within this state as the board shall determine. The board shall conduct at least one (1) examination every year. The scope of the examination shall be determined by the board.

(b) Within ninety (90) calendar days after an application is filed with the Secretary of the State Board of Disease Intervention Specialists, the board shall notify the applicant whether his or her application for examination was accepted or rejected and, if rejected, the reason therefor.

(c) The secretary shall give reasonable notice by mail of the time and place of the examination to each applicant accepted for examination.

(d) Within sixty (60) calendar days after the examination, the board shall notify by mail each examinee as to whether he or she has passed the examination.

(e) Each person who passes the examination to the satisfaction of the board shall be issued a certificate of registration upon payment of a registration fee set by the board.



§ 17-98-302 - Admission to examination.

(a) The State Board of Disease Intervention Specialists shall admit to examination any person who makes application to the Secretary of the State Board of Disease Intervention Specialists on forms prescribed and furnished by the board, pays an application fee set by the board to defray the expense of examination, and submits satisfactory proof to the board that he or she:

(1) Is a person of good moral character;

(2) Meets the minimum educational requirements;

(3) Meets the minimum specialized training requirements, as determined by the board;

(4) Has had two (2) years of field experience in human immunodeficiency virus/sexually transmitted disease intervention; and

(5) Is actively engaged in the field of human immunodeficiency virus/sexually transmitted disease intervention at the time he or she makes application.

(b) The minimum educational requirements for admission to examination for registration as a disease intervention specialist shall be as follows:

(1) A bachelor's or master's of public health degree with specialization in disease intervention from a school of public health approved by the board; or

(2) A bachelor's degree with a minimum of thirty (30) semester hours or its equivalent in biology, chemistry, physics, math, sociology, psychology, or criminal justice, plus two (2) years' experience in disease intervention or training courses approved by the board.

(c) Any person meeting the educational and specialized training requirements of this chapter who does not meet the experience requirements of this chapter may make application to the board, through a process prescribed by the board, for acceptance as an associate disease intervention specialist. The board shall accept such an application when submitted, if accompanied by the required fee.

(d) Any person who meets the educational requirements of this chapter but does not meet the specialized training requirements established for an associate disease intervention specialist may make application to the board, through a process prescribed by the board, for acceptance as a disease intervention specialist-in-training.



§ 17-98-303 - Issuance of certificate without examination.

The State Board of Disease Intervention Specialists shall issue a certificate of registration without examination to any person who makes application on forms prescribed and furnished by the board, pays a registration fee set by the board, and submits satisfactory proof that he or she:

(1) Is of good moral character;

(2) Has had at least two (2) years' experience in the field of human immunodeficiency virus/sexually transmitted disease intervention; and

(3) Is registered as a disease intervention specialist in a state in which the qualifications for registration are not lower than the qualifications for registration in this state at the time he or she applies for registration.



§ 17-98-304 - Expiration and renewal.

(a) Each certificate of registration issued by the State Board of Disease Intervention Specialists shall expire on June 30 following the date of issue.

(b) A renewal certificate may be issued to the holder of a current certificate of registration who makes application prior to the expiration of his or her certificate and pays a renewal fee set by the board. Satisfactory proof of complying with the board's continuing education requirements must accompany renewal applications.



§ 17-98-305 - Application for reinstatement.

A former registered disease intervention specialist whose certificate has expired or has been suspended or revoked may make application for reinstatement by paying a renewal fee and submitting satisfactory proof to the State Board of Disease Intervention Specialists that he or she has complied with the continuing education requirements. The board shall consider the moral character and professional qualifications of the applicant as in the case of an original application.



§ 17-98-306 - Refusal to renew -- Suspension or revocation.

The State Board of Disease Intervention Specialists may refuse to renew or may suspend or revoke a certificate upon proof that the applicant:

(1) Is not of good character; or

(2) Is guilty of fraud, deceit, gross negligence, incompetency, or misconduct relative to his or her duties as a disease intervention specialist.



§ 17-98-307 - Hearing and notice.

(a) (1) Before the State Board of Disease Intervention Specialists may suspend, revoke, or refuse to renew a certificate of registration, it shall set the matter for a hearing before the board, and, at least twenty (20) calendar days prior to the date set for hearing, it shall give written notice to the accused of the charges made and the date and place of the hearing.

(2) Service of the notice may be made by personal service or by sending it by registered mail to the last known business address of the accused.

(3) The accused shall have the opportunity to be heard in person and by counsel.

(4) A stenographic record of the hearing shall be kept, and a transcript thereof filed with the board.

(b) The order of the board shall be issued within thirty (30) days after the termination of the hearing.

(c) Notice of the order of the board shall be given to the accused, either by personal service or by registered mail sent to the last known business address of the accused, within ten (10) calendar days after the order is issued.









Chapter 99 - Respiratory Care Practitioners

Subchapter 1 - -- General Provisions

§ 17-99-101 - Short title.

This chapter shall be cited as the "Arkansas Respiratory Care Act".



§ 17-99-102 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas State Medical Board;

(2) "Committee" means the Arkansas State Respiratory Care Examining Committee;

(3) "Licensed allied health practitioner" means any person formally trained and tested in an allied health field qualified to deliver medical care to the public and licensed in the State of Arkansas.

(4) "Qualified medical director" means a licensed physician who is the medical director of any inpatient or outpatient respiratory care service, department, home care agency, or long-term care facility;

(5) (A) "Respiratory care" means the practice of the principles, techniques, psychology, and theories of cardiopulmonary medicine under the verbal or written direction or prescription of a licensed physician or under the supervision of a qualified medical director, or both.

(B) Respiratory care shall include, but not be limited to, the following:

(i) Evaluation and treatment of individuals whose cardiopulmonary functions have been threatened or impaired by developmental defects, the aging process, physical injury or disease, or anticipated dysfunction of the cardiopulmonary system;

(ii) Evaluation techniques, including cardiopulmonary function assessment, gas exchange evaluation, the need and effectiveness of therapeutic modalities and procedures, and assessment and evaluation of the need for extended care and home care procedures and equipment; and

(iii) (a) The professional application of techniques, equipment, and procedures involved in the administration of respiratory care, such as:

(1) Therapeutic gas administration;

(2) Prescribed medications;

(3) Emergency cardiac, respiratory, and cardiopulmonary resuscitation measures;

(4) Establishing and maintaining artificial airways;

(5) Cardiopulmonary function tests;

(6) Testing and obtaining physiological evaluation of arterial and venous blood samples;

(7) Exercises designed for the rehabilitation of the cardiopulmonary handicapped;

(8) Maintaining postural drainage, vibration and chest percussion, aerosol administration, breathing exercises, and artificial and mechanical ventilation; and

(9) Cleaning and sterilization of cardiopulmonary function equipment and its maintenance.

(b) Those techniques may be applied in the treatment of the individual or patient in groups or through healthcare facilities, organizations, or agencies; and

(6) "Respiratory care practitioner" means a licensed person who practices respiratory care as defined in this chapter under the prescription and direction of a licensed physician.



§ 17-99-103 - Penalty -- Injunction.

(a) Any person violating the provisions of this chapter shall be guilty of a misdemeanor. Upon conviction, that person shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for a period of not less than one (1) month nor more than six (6) months, or by both fine and imprisonment. Each day of violation shall constitute a separate offense.

(b) The courts of record in this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of respiratory care in the county in which the alleged unlawful practice occurred or in which the defendant resides. The issuance of an injunction shall not relieve a person from criminal prosecution for violation of this chapter, but the remedy of injunction shall be in addition to liability for criminal prosecution.






Subchapter 2 - -- Regulatory Agencies

§ 17-99-201 - Medical board -- Powers and duties.

(a) The Arkansas State Medical Board shall administer the provisions of this chapter.

(b) The board, with the advice and assistance of the Arkansas State Respiratory Care Examining Committee, shall:

(1) Pass upon the qualifications of applicants for licensure;

(2) Provide for a nationally standardized examination;

(3) Determine the applicants who successfully pass the examinations; and

(4) License those applicants who meet the qualifications provided in this chapter.

(c) In addition to the other powers and duties set out elsewhere in this chapter, the board shall:

(1) Adopt and put into effect rules and regulations to carry this chapter into effect;

(2) Investigate reported violations of this chapter, and take such steps as may be necessary to enforce the chapter;

(3) (A) Keep a record of its proceedings and a record of all persons registered under this chapter.

(B) The register shall show:

(i) The name of every registrant;

(ii) His or her last known place of business;

(iii) His or her last known place of residence; and

(iv) The date and number of his or her license;

(4) (A) Compile a list, which shall be printed annually, of all respiratory care practitioners who are licensed to practice respiratory care in the State of Arkansas.

(B) It shall furnish a copy of the list to all persons requesting it upon the payment of such fee as may be fixed by the board to compensate for the cost of printing the list;

(5) (A) With the advice and assistance of the committee, adopt rules and regulations for the issuance of temporary permits for students and graduates of approved training programs to practice limited respiratory care under the supervision of a licensed respiratory care practitioner or physician.

(B) Rules and regulations shall be adopted defining for the purposes of this chapter the terms "students", "limited", "supervision", and "approved training programs"; and

(6) With the advice and assistance of the committee, adopt rules and regulations for the issuance of licenses for respiratory care practitioners and put them into effect.



§ 17-99-202 - Medical board -- Meetings.

(a) The Arkansas State Medical Board shall hold its regular meetings on the fourth Thursday in November and the fourth Thursday in June and shall have the power to call special meetings at such times as it deems necessary.

(b) It may meet at such places as a majority may agree upon, consulting the convenience of the board and applicants for examination and certificates.



§ 17-99-203 - Arkansas State Respiratory Care Examining Committee.

(a) There is created the Arkansas State Respiratory Care Examining Committee to assist the Arkansas State Medical Board in carrying out the provisions of this chapter.

(b) The committee shall consist of five (5) members, appointed by the Governor for a term of three (3) years:

(1) (A) One (1) member shall be a board-certified anesthesiologist.

(B) The Governor shall appoint that member upon the advice and recommendation of the board;

(2) (A) One (1) member shall be a member of the American College of Chest Physicians.

(B) The Governor shall appoint that member upon the advice and recommendation of the board;

(3) (A) Three (3) members shall be licensed under this chapter.

(B) The Governor shall appoint those members upon the advice and recommendation of the Arkansas Society for Respiratory Care.

(c) (1) The committee shall meet with the board at its regular meetings and assist in conducting all examinations and shall have the power to call special meetings at such times as it deems necessary.

(2) A majority of the committee shall have the power to call a special meeting.



§ 17-99-204 - Board responsibility for finances -- Compensation for committee.

(a) All fees and penalties provided for in this chapter shall be received by the Arkansas State Medical Board and shall be expended by it in furtherance of the purposes of this chapter and in accordance with the provisions of § 17-95-305.

(b) The members of the Arkansas State Respiratory Care Examining Committee may receive expense reimbursement in accordance with § 25-16-901 et seq.

(c) It shall not be lawful for the board or any member of the board, in any manner whatever or for any purpose, to charge or obligate the State of Arkansas for the payment of any money whatever.



§ 17-99-205 - Continuing education.

The Arkansas State Medical Board, in cooperation with the Arkansas Society for Respiratory Care, shall develop and implement rules and regulations for continuing education.






Subchapter 3 - -- Licensing

§ 17-99-301 - License required -- Exceptions.

(a) It shall be unlawful for any person to practice respiratory care or to profess to be a respiratory care practitioner or to use any initials, letters, words, abbreviations, or insignia which indicate that he or she is a respiratory care practitioner, or to practice or to assume the duties incident to respiratory care, without first obtaining from the Arkansas State Medical Board a license authorizing the person to practice respiratory care in this state.

(b) (1) Nothing in this chapter shall be deemed to prohibit any person licensed under any act in this state from engaging in the practice for which he or she is licensed.

(2) (A) A licensed physician or a licensed advanced practice nurse shall be exempt from the requirement of obtaining a license to practice respiratory care.

(B) A licensed registered nurse or a licensed practical nurse qualified in and engaged in respiratory care under the supervision of a licensed physician or a licensed advanced practice nurse within the terms of their collaborative agreement shall be exempt from the requirement of obtaining a license to practice respiratory care.

(C) A licensed allied health practitioner who passes an examination that included content in one (1) or more of the functions included in the definition of respiratory care in § 17-99-102 shall not be prohibited from performing such procedures for which he or she was tested.

(3) Nothing in this chapter shall be construed to prohibit or to require a license hereunder with respect to:

(A) The rendering of services in case of an emergency or acute care situation;

(B) The administration of oxygen or other resuscitation procedures to participants in or spectators at athletic events;

(C) Any person pursuing a course of study leading to a degree or certificate in respiratory care at an accredited or approved educational program approved by the Arkansas State Respiratory Care Examining Committee, if the activities and services constitute a part of the supervised course of study and the person is designated by a title which clearly indicates the student or trainee status;

(D) Self-care by a patient or gratuitous care by a friend or family member who does not represent or hold himself or herself out to be a respiratory care practitioner;

(E) The respiratory care practitioner who demonstrates advances in the art and techniques of respiratory care learned through formalized or specialized training;

(F) Any person working in the military service or federal healthcare facilities when functioning in the course of his or her assigned duties;

(G) (i) Any person who has demonstrated his or her competency in one (1) or more areas covered by this chapter who performs only those functions that the person is qualified by examination to perform.

(ii) The committee and the board shall have the authority to evaluate the standards of examinations and examining organizations and to reject qualification by inadequate examinations and examining organizations;

(H) Medically trained personnel employed in a designated critical access hospital licensed as such by the Department of Health; and

(I) The practice of respiratory care, when done in connection with the practice of the religious principles or tenets of any well-recognized church or denomination which relies upon prayer or spiritual means of healing.



§ 17-99-302 - Qualifications and examination of applicants -- Fees -- Waiver.

(a) The Arkansas State Medical Board shall register as a respiratory care practitioner and shall issue a license to:

(1) Any person who satisfactorily passes the examination provided for in this chapter, and who otherwise meets the requirements for qualification contained herein and pays a fee not to exceed one hundred fifty dollars ($150);

(2) Any person who furnishes sufficient and satisfactory written evidence to the Arkansas State Medical Board that the person has received registration or certification, or both, by the National Board for Respiratory Care or its successor organization and who, at the time of his or her application, shall pay the Arkansas State Medical Board a fee not to exceed one hundred fifty dollars ($150); and

(3) (A) Any person, whether or not he or she has passed the examination provided for in this chapter, who through a notarized affidavit submitted to the Arkansas State Medical Board by January 1, 2002, demonstrates that he or she has been engaged in the practice of respiratory care for at least two (2) years during the three (3) consecutive years prior to September 1, 2001, and who submits an application and a fee not to exceed one hundred fifty dollars ($150).

(B) Any person licensed under this provision must complete the entry level requirements for certification in respiratory care and, no later than January 1, 2005, must pass the examination provided for in this chapter.

(b) Each applicant must:

(1) Be at least eighteen (18) years of age;

(2) Be of good moral character;

(3) Have been awarded a high school diploma or its equivalent;

(4) Have satisfactorily completed training in a respiratory care program which has been approved by the Arkansas State Respiratory Care Examining Committee, to include adequate instruction in basic medical science, clinical science, and respiratory care theory and procedures; and

(5) Have passed an examination approved by the Arkansas State Medical Board and the committee, unless exempted by other provisions of this chapter.

(c) All examinations of applicants for a license to practice respiratory care shall be held in designated areas of the state at a time and place published by the Arkansas State Medical Board.

(d) Applicants shall be given written examinations on the following subjects:

(1) Clinical data;

(2) Equipment; and

(3) Therapeutic procedures.

(e) A fee not to exceed the prevailing rate set by the National Board for Respiratory Care or its successor organization must accompany the application.



§ 17-99-303 - Issuance and recording.

(a) The Arkansas State Medical Board shall register as a respiratory care practitioner each applicant who provides evidence of his or her fitness for licensure under the terms of this chapter.

(b) It shall issue to each person registered a license, which shall be prima facie evidence of the right of the person to practice respiratory care, subject to the conditions and limitations of this chapter.

(c) Proof of licensure must be made upon request.

(d) (1) Whenever the board determines for any reason not to issue a license, it shall enter an order denying the application.

(2) Whenever the board determines for any reason to suspend, revoke, or refuse to renew a license, it shall enter an order taking that action.

(e) All review proceedings shall be governed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-99-304 - Reciprocity.

(a) A legally licensed practitioner who has been issued a license to practice respiratory care in another state or territory whose requirements for registration and licensure were at the time of his or her registration or licensure equal to the requirements contained in this chapter may be registered and issued a license by the Arkansas State Medical Board if the state or territory from which the applicant comes accords a similar privilege of registration and licensure to persons registered and licensed in the State of Arkansas by the board.

(b) The issuance of the license by reciprocity by the board shall be at the sole discretion of the board, and the board may provide rules and regulations governing such admission as it may deem necessary or desirable.



§ 17-99-305 - Temporary permits.

(a) In cases of emergency, the Executive Secretary of the Arkansas State Medical Board may issue a temporary permit without examination to practice respiratory care to persons who are not licensed in other states, but who otherwise meet the qualifications for licensure set out in this chapter.

(b) Such emergency temporary license shall expire at the date of the next board meeting, unless the board ratifies or extends the action of the executive secretary.



§ 17-99-306 - Annual registration -- Failure to reregister.

(a) (1) A license or reregistration fee not to exceed fifty dollars ($50.00) shall be paid to the Arkansas State Medical Board by each respiratory care practitioner who holds a license to practice respiratory care in the State of Arkansas.

(2) The reregistration fee shall be paid before or during the birth month of the license holder beginning in 1998, and each year thereafter. During the implementation year of 1998, fees shall be prorated.

(3) Failure to reregister and pay the fee by the last day of the birth month of the license holder shall cause the license of any person so failing to reregister to expire automatically.

(b) (1) Any delinquent license of less than five (5) years may be reinstated by paying all delinquent fees and a penalty not to exceed fifty dollars ($50.00) for each year or part of a year it has been delinquent.

(2) Any person who shall fail to reregister and pay the annual license fee for five (5) or more consecutive years shall be required to be reexamined by the board before the license may be reinstated.



§ 17-99-307 - Denial, suspension, or revocation -- Grounds.

The Arkansas State Medical Board, after due notice and hearing, may revoke, suspend, or refuse to renew any license or permit or place on probation or otherwise reprimand a licensee or permit holder or deny a license to an applicant who:

(1) Is habitually drunk or who is addicted to the use of narcotic drugs;

(2) Is, in the judgment of the board, guilty of immoral or unprofessional conduct;

(3) Has been convicted of any crime involving moral turpitude;

(4) Is guilty, in the judgment of the board, of gross negligence in his or her practice as a respiratory care practitioner;

(5) Has obtained or attempted to obtain registration by fraud or material misrepresentation;

(6) Has treated or undertaken to treat ailments of human beings other than by respiratory care and as authorized by this chapter or who has undertaken to practice independently of the prescription and direction of a licensed physician; or

(7) Has been found to have violated any provisions of this chapter or rules and regulations of the Arkansas State Respiratory Care Examining Committee or board.



§ 17-99-308 - Denial, suspension, or revocation -- Procedure.

(a) The procedure on all refusals, revocations, and suspensions of registration shall be prescribed by the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(b) (1) Any person may file a complaint with the Arkansas State Medical Board against any person having a license to practice respiratory care in this state charging the person with having violated the provisions of § 17-99-307.

(2) The complaint shall set forth a specification of charges in sufficient detail so as to disclose to the accused fully and completely the alleged acts of misconduct for which he or she is charged.

(3) When the complaint is filed, the Secretary of the Arkansas State Medical Board shall mail a copy to the accused by registered mail at his or her last address of record, with a written notice of the time and place of hearing, advising him or her that he or she may be present in person and by counsel, if he or she so desires, to offer evidence and be heard in his or her defense.

(c) (1) At the time and place fixed for a hearing before the board, the board shall receive evidence upon the subject matter under consideration and shall accord the person against whom charges are preferred a full and fair opportunity to be heard in his defense.

(2) The board shall not be bound by strict or technical rules of evidence but shall consider all evidence fully and fairly. However, all oral testimony considered by the board must be under oath.

(d) (1) Appeal may be had by either of the parties from the decision of the board as now provided by law.

(2) All evidence considered by the board shall be reduced to writing and available for the purposes of appeal.

(e) Nothing in this section shall be construed so as to deprive any person of his or her rights without full, fair, and impartial hearing.



§ 17-99-309 - Out-of-state licenses.

(a) A legally licensed practitioner who has been issued a license to practice respiratory care in another state or territory whose requirements for licensure were equal at the time of his or her licensure to the requirements contained in this chapter may be licensed by the Arkansas State Medical Board, provided that the state or territory from which the applicant comes accords a similar privilege of registration and licensure to persons licensed in the State of Arkansas by the board.

(b) The issuance of a license by reciprocity by the board shall be at the sole discretion of the board.



§ 17-99-310 - Medical director -- Powers and duties.

A qualified medical director shall:

(1) Be readily available to respiratory care practitioners employed by or providing services for the organization he or she directs; and

(2) Establish a policy that prohibits any person from ordering respiratory care for a patient, except a physician who has medical responsibility for the patient.









Chapter 100 - Speech-Language Pathologists and Audiologists

Subchapter 1 - -- General Provisions

§ 17-100-101 - Short title.

This chapter may be cited as the "Licensure Act of Speech-Language Pathologists and Audiologists".



§ 17-100-102 - Public policy.

It is declared to be a policy of the State of Arkansas that, in order to safeguard the public health, safety, and welfare; to protect the public from being misled by incompetent, unscrupulous, and unauthorized persons and from unprofessional conduct on the part of qualified speech-language pathologists and audiologists; and to help to assure the availability of the highest possible quality speech-language pathology and audiology services to the communicatively handicapped people of this state, it is necessary to provide regulatory authority over persons offering speech-language pathology and audiology services to the public.



§ 17-100-103 - Definitions.

As used in this chapter:

(1) "ASHA" means the American Speech-Language-Hearing Association;

(2) "Association" means the Arkansas Speech-Language-Hearing Association;

(3) "Audiologist" means an individual who practices audiology by any title or description of services incorporating the words "audiologist", "hearing clinician", "hearing therapist", or any similar title or description of services;

(4) (A) "Audiology" means the application of principles, methods, and procedures of measurement, testing, evaluation, prediction, consultation, counseling, instruction, habilitation, or rehabilitation related to hearing and disorders of hearing for the purpose of evaluating, identifying, preventing, ameliorating, or modifying such disorders and conditions in individuals and groups of individuals.

(B) As used in this subdivision (4), "habilitation" and "rehabilitation" include, but are not limited to, hearing aid evaluation and recommendations, auditory training, and speech reading;

(5) "Board" means the Board of Examiners in Speech-Language Pathology and Audiology;

(6) "Person" means any individual, organization, or corporate body, except that only an individual may be licensed under this chapter;

(7) "Speech-language pathologist" means an individual who practices speech-language pathology by any title or description of services incorporating the words "speech-language pathologist", "speech therapist", "speech correctionist", "speech clinician", "language pathologist", "language therapist", "logopedist", "communicologist", "voice therapist", "voice pathologist", or any similar title or description of service;

(8) "Speech-language pathology" means the application of principles, methods, and procedures for the measurement, testing, evaluation, prediction, counseling, instruction, habilitation, or rehabilitation related to the development and disorders of speech, voice, or language for the purpose of evaluating, preventing, ameliorating, or modifying such disorders and conditions in individuals and groups of individuals; and

(9) "Speech-language pathology support personnel" or any variation, synonym, or coinage of the term means an individual who holds a bachelor's degree in speech pathology or any other individual who meets minimum qualifications established by the board, which are less than those established by this chapter as necessary for licensing as a speech-language pathologist, and who provides services as prescribed, directed, and supervised by a speech-language pathologist licensed under this chapter.



§ 17-100-104 - Exemptions.

Nothing in this chapter shall be construed as preventing or restricting:

(1) A physician or surgeon from engaging in the practice of medicine in this state;

(2) A hearing aid dealer from engaging in the business of fitting and selling hearing aids in this state in accordance with § 17-84-101 et seq.;

(3) Any person licensed in this state by any other law from engaging in the profession or occupation for which he or she is licensed;

(4) (A) A person from performing speech-language pathology or audiology services solely within the confines or under the jurisdiction of a public school system if that person holds a valid and current certificate as a speech therapist or speech-language pathologist issued by the Department of Education.

(B) However, without obtaining a license under this chapter, such a person may consult with or disseminate his or her research findings and other specific information to speech-language pathologists and audiologists outside the jurisdiction of the school district by which he or she is employed. Such a person may also offer lectures to the public for a fee, monetary or other, without being licensed under this chapter.

(C) The person may additionally elect to be subject to this chapter;

(5) The activities and services of persons pursuing a course of study leading to a degree in speech-language pathology or audiology at a college or university, if the activities and services constitute a part of a supervised course of study and if the persons are designated as speech-language pathology interns, speech-language pathology trainees, audiology interns, audiology trainees, or by other such titles clearly indicating the training status appropriate to their level of training;

(6) (A) The performance of speech-language pathology or audiology services in this state by any person not a resident of this state who is not licensed under this chapter, if the services are performed for no more than five (5) days in any calendar year and in cooperation with a speech-language pathologist or audiologist licensed under this chapter and if the person meets the qualifications and requirements for application for licensure described in § 17-100-302(b).

(B) The performance of speech-language pathology or audiology services in this state by a person not a resident of this state who is not licensed under this chapter, but who is licensed under the law of another state which has established licensure requirements at least equivalent to those established by § 17-100-302(b), or who is the holder of the American Speech-Language-Hearing Association certificate of clinical competence in speech-language pathology or audiology or its equivalent, if such services are performed in the state for no more than thirty (30) days in any fiscal year and are performed in cooperation with a speech-language pathologist or audiologist licensed under this chapter;

(7) A person from performing speech-language pathology or audiology services solely within the confines of the person's duties as an employee of the State of Arkansas, provided that the person was an employee of the State of Arkansas on January 1, 1993, and, furthermore, this exemption applies to such state employees who subsequently transfer to another agency of the state; or

(8) (A) A person from performing speech-language pathology services solely within the confines of the person's duties as an employee of any entity licensed or certified as a developmental disability services community provider by the Division of Developmental Disability Services of the Department of Human Services, if that person holds a minimum of a bachelor's degree in speech-language pathology and is supervised by a licensed speech-language pathologist.

(B) The supervision of the licensed speech-language pathologist shall be pursuant to the Pilot Project for Use of Speech-Language Assistants in Schools.

(C) Bachelor's degree-level personnel shall be limited to performing the scope of responsibilities and shall be subject to the same restrictions set forth in the Pilot Project for Use of Speech-Language Assistants in Schools.

(D) These persons shall be required to comply with state regulations as speech-language pathology support personnel no later than January 1, 1997.



§ 17-100-105 - Criminal penalties.

Any person who violates any provision of this chapter shall upon conviction be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisoned in the county jail for a period not exceeding six (6) months, or both.



§ 17-100-106 - Civil penalties.

(a) Any person who, after notice and hearing, is found by the Board of Examiners in Speech-Language Pathology and Audiology to have violated any provision of this chapter or any rule or regulation of the board may be assessed a civil penalty not to exceed one thousand dollars ($1,000) for each violation.

(b) The penalty provided for in this section, plus interest at ten percent (10%) per annum, shall be paid to the board before the speech-language pathologist or audiologist can be issued a license to engage in practice in this state.

(c) The board shall have the authority to withhold approval for up to six (6) months of any application for any person who prior to approval of the application has been found in violation of this chapter.

(d) The board shall have the authority to file suit in the Pulaski County Circuit Court or the circuit court of the county in which the person resides to obtain a judgment for the amount of any penalty not paid within thirty (30) days of service on the person of the order assessing the penalty, unless the circuit court enters a stay pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-100-107 - Injunction against unlawful practice.

When any person not licensed by the Board of Examiners in Speech-Language Pathology and Audiology, or any licensee, shall engage in the practice of speech-language pathology or audiology as herein defined in violation of this chapter or the rules and regulations of the board, the board shall have the authority to go into the Pulaski County Circuit Court or the circuit court of the county in which the person resides and, upon affidavit, secure a writ of injunction, without bond, restraining and prohibiting the person from the practice of speech-language pathology or audiology in violation of this chapter.



§ 17-100-108 - Billing.

(a) Services provided by speech-language pathology support personnel which are prescribed, directed, and supervised by a speech-language pathologist licensed under this chapter may be billed to third parties as speech-language services or therapies.

(b) The billings may be in the name of the licensed speech-language pathologist or clinic of a licensed speech-language pathologist or a developmental disability day treatment clinic services community provider licensed or certified by the Division of Developmental Disability Services of the Department of Human Services that employs the speech-language pathology support personnel.






Subchapter 2 - -- Board of Examiners in Speech-Language Pathology and Audiology

§ 17-100-201 - Creation -- Members.

(a) There is established as an independent agency of the executive branch of the government of the State of Arkansas the Board of Examiners in Speech-Language Pathology and Audiology.

(b) (1) (A) The board shall be composed of eight (8) members appointed by the Governor to three-year terms.

(B) The members of the board shall be residents of this state for at least two (2) years immediately preceding their appointments.

(2) (A) (i) Seven (7) members of the board shall be appointed from names submitted by the Arkansas Speech-Language-Hearing Association or other professional groups or individuals.

(ii) Not less than thirty (30) days before the end of each fiscal year, the association shall recommend not more than three (3) persons for each vacancy.

(B) The board shall have the following professional members:

(i) Two (2) speech-language pathologists;

(ii) Two (2) audiologists; and

(iii) A fifth member who shall be either a speech-language pathologist or an audiologist.

(C) There shall be one (1) consumer member and one (1) public representative member, neither of whom shall be engaged in a health-related profession.

(3) (A) One (1) member of the board shall represent the elderly.

(B) The representative of the elderly shall:

(i) Be sixty (60) years of age or older;

(ii) Not be actively engaged in or retired from the practice of speech-language pathology or audiology;

(iii) Be appointed from the state at large, subject to confirmation by the Senate; and

(iv) Be a full voting member but shall not participate in the grading of examinations.

(4) The consumer representative position and the representative of the elderly position may not be filled by the same person.

(c) (1) No person shall be eligible to serve more than two (2) full consecutive terms.

(2) Terms shall begin on the first day of the fiscal year and end on the last day of the fiscal year in which members are appointed before commencing the terms prescribed by this section.

(d) In the event of a midterm vacancy, the association shall recommend as soon as practicable not more than three (3) persons to fill the professional, consumer, or public representative vacancies. As soon thereafter as practicable, the Governor shall appoint one (1) of these persons who shall fill the unexpired term.

(e) Board members may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 17-100-202 - Powers and duties.

(a) The Board of Examiners in Speech-Language Pathology and Audiology shall administer, coordinate, and enforce the provisions of this chapter and evaluate the qualifications and supervise the examinations of applicants for licensure under this chapter. The board may issue subpoenas, examine witnesses, and administer oaths and, at its discretion, shall investigate allegations or practices violating the provisions of this chapter.

(b) (1) The board shall adopt rules and regulations relating to professional conduct commensurate with the policy of this chapter, including, but not limited to, regulations which establish ethical standards of practice necessary to the enforcement and orderly administration of this chapter and, for other purposes, may amend or repeal the same in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) The board shall promulgate regulations regarding the use of speech-language pathology support personnel by practitioners of speech-language pathology.

(3) (A) All rules and regulations promulgated pursuant to this section shall be reviewed by the House and Senate Interim Committees on Public Health, Welfare, and Labor or appropriate subcommittees thereof.

(B) Following their adoption, the rules and regulations shall govern and control the professional conduct of every person who holds a license to practice speech-language pathology or audiology in this state.

(c) The Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall apply to the authority and procedure of the board.

(d) The board shall conduct hearings and keep records and minutes necessary to the orderly dispatch of its functions. The board shall provide notice to the appropriate persons in a manner it considers appropriate of the times and places of all hearings authorized by this subsection.

(e) The conferral or enumeration of specific powers elsewhere in this chapter shall not be construed as a limitation of the general functions conferred by this subsection.



§ 17-100-203 - Organization and proceedings.

(a) (1) The Board of Examiners in Speech-Language Pathology and Audiology shall meet during the first sixty (60) days of each fiscal year to select a chair and other officers for other appropriate purposes. At least one (1) additional meeting shall be held before the end of each calendar year.

(2) Further meetings may be convened at the call of the chair or the written request of any two (2) board members.

(3) All meetings of the board shall be open to the public, except that the board may close sessions to prepare, approve, grade, or administer examinations or, upon request of an applicant who fails an examination, to prepare a response indicating any reason for his or her failure.

(b) Four (4) members of the board shall constitute a quorum for all purposes, but in no instance shall a meeting of four (4) board members which does not include both a speech-language pathologist and audiologist be considered a certain quorum.

(c) The board shall adopt a seal by which it shall authenticate its proceedings. Copies of the proceedings, records, and acts of the board and records and acts signed by the chair or the executive secretary and authenticated by the seal shall be prima facie evidence in all courts of this state.



§ 17-100-204 - Officers and employees.

(a) The Board of Examiners in Speech-Language Pathology and Audiology may employ and, at its pleasure, discharge an executive secretary and such officers and employees as may be necessary.

(b) The board shall outline duties and fix compensation of employees in accordance with law.

(c) The amount of per diem and mileage and expense moneys paid employees of the board shall be in accordance with applicable law.



§ 17-100-206 - Disposition of funds -- Reports.

(a) All fees and other funds received by the Board of Examiners in Speech-Language Pathology and Audiology shall be deposited into a bank account in the name of the board in one (1) or more banks in this state and shall be used by the board exclusively for payment of reasonable and necessary salaries, maintenance, and operating expenses in the performance of duties imposed on the board under the provisions of this chapter.

(b) The board shall report monthly to the Department of Finance and Administration the amount and source of all revenue received by it pursuant to this chapter during the preceding month.

(c) All appropriate expenses incurred by the board in the administration of the provisions of this chapter shall be paid when vouchers relating to such expenses are exhibited as having been approved by the board.

(d) (1) The board shall be financed from income accruing to it from fees, licenses, and other charges collected by the board, and all such moneys are appropriated to the board.

(2) All employee salaries and other expenses, which may include full or partial financing of continuing professional education programs promulgated by the board under § 17-100-306, shall be paid as budgeted after budgets are approved or within the limitations of any appropriation for that purpose which may be included in any appropriate Arkansas appropriations law.

(e) The board will have the authority to establish and change fees for application, examination, renewal, and delinquency purposes.



§ 17-100-207 - Audiologists -- Licensing.

(a) Notwithstanding § 17-84-101 et seq. or any other law to the contrary, no person who is licensed by the Board of Examiners in Speech-Language Pathology and Audiology under § 17-100-301 et seq. as an audiologist in this state shall be required to be licensed by the Arkansas Board of Hearing Instrument Dispensers. However, the Board of Examiners in Speech-Language Pathology and Audiology shall, no later than July 1 of each year, provide to the Arkansas Board of Hearing Instrument Dispensers a list of all audiologists licensed by the Board of Examiners in Speech-Language Pathology and Audiology.

(b) The Board of Examiners in Speech-Language Pathology and Audiology shall promulgate regulations governing the dispensing of hearing aids by audiologists licensed by the Board of Examiners in Speech-Language Pathology and Audiology, provided that such regulations shall be no less stringent than the regulations adopted by the Arkansas Board of Hearing Instrument Dispensers for the dispensing of hearing aids.






Subchapter 3 - -- Licensing

§ 17-100-301 - License required.

(a) No person shall practice or represent himself or herself as a speech-language pathologist or audiologist in this state unless he or she is licensed in accordance with the provisions of this chapter.

(b) A license shall be granted either in speech-language pathology or audiology independently. A person may be licensed in both areas if he or she meets the respective qualifications.



§ 17-100-302 - Eligibility.

(a) The Board of Examiners in Speech-Language Pathology and Audiology shall issue a license to any person who meets the requirements of this chapter and pays to the board the initial license fee prescribed in § 17-100-308.

(b) To be eligible for licensure by the board as a speech-language pathologist or audiologist, a person shall:

(1) Be of good moral character;

(2) Possess at least a master's degree in the area of speech-language pathology or audiology, as the case may be, from an educational institution recognized by the board;

(3) Submit evidence of the completion of the educational, clinical experience, and employment requirements, which shall be based on appropriate national standards and prescribed by the rules and regulations adopted pursuant to this chapter; and

(4) Pass an examination approved by the board. This examination may be taken either before or after the completion of the employment requirement specified pursuant to subdivision (b)(3) of this section.

(c) The board shall issue a provisional license to any person who meets the requirements of this chapter, submits the appropriate application, and pays to the board the initial license fee prescribed in § 17-100-308.

(d) To be eligible for provisional licensure by the board as a speech-language pathologist or audiologist, a person shall:

(1) Be of good moral character;

(2) Possess at least a master's degree in the area of speech-language pathology or audiology, as the case may be, from an educational institution recognized by the board;

(3) Be in the process of completing the postgraduate professional experience requirement; and

(4) Pass an examination approved by the board.

(e) The purpose of a provisional license is to permit a person to practice speech-language pathology or audiology while completing the postgraduate professional experience as required by this chapter. A person holding a provisional license is authorized to practice speech-language pathology or audiology only while working under the supervision of a person fully licensed by this state in accordance with this chapter.

(f) The board shall have the authority to adopt rules and regulations regarding the term and conditions for which a provisional license is granted.



§ 17-100-303 - Examination.

(a) (1) A person eligible for licensure under § 17-100-302 and desirous of licensure shall make application for examination to the Board of Examiners in Speech-Language Pathology and Audiology at least thirty (30) days prior to the date of examination upon a form and in such a manner as the board shall prescribe.

(2) Any application shall be accompanied by the fee prescribed by § 17-100-308, which shall in no case be refunded.

(b) (1) Each applicant for licensure under this chapter shall be examined by the board in a written examination.

(2) Standards for acceptable performance shall be established.

(3) Applicants shall be examined at a time and place and under such supervision as the board may determine. Examinations shall be given at such places within this state as the board may determine at least two (2) times each year, and the board shall make public, in a manner it considers appropriate, and shall appropriately notify all individual applicants of, the time and place of the administration of examinations.

(4) The board may examine in whatever theoretical or applied fields of speech pathology and audiology it considers appropriate and may examine with regard to a person's professional skills and judgment in the utilization of speech pathology or audiology techniques and methods.

(5) The board shall maintain a permanent record of all examination results.



§ 17-100-304 - Reciprocity.

(a) The Board of Examiners in Speech-Language Pathology and Audiology may waive the examination and grant a license to any applicant who shall present proof of current licensure in another state, the District of Columbia, or territory of the United States which maintains professional standards considered by the board to be equivalent to those set forth in this chapter.

(b) The board may waive the examination and grant a license to any person certified as clinically competent by the American Speech-Language-Hearing Association in the area for which the person is applying for licensure.

(c) A person certified by American Speech-Language-Hearing Association or licensed under the law of another state, a territory of the United States, or the District of Columbia as a speech pathologist or audiologist who has applied for examination and paid the appropriate fees may perform speech pathology and audiology services in this state prior to a determination by the board that the person has successfully completed examination for licensure.



§ 17-100-305 - Annual renewal.

(a) Licenses issued under this chapter expire and become invalid at 12:00 midnight, June 30 of each year if not renewed.

(b) Every person licensed under this chapter shall, on or before June 30 of each year, pay a fee for renewal of license to the Board of Examiners in Speech-Language Pathology and Audiology.

(c) (1) In the event that payment of the renewal fee is rendered after June 30 of any given year, the board may renew a license upon payment of the renewal of license fee plus a late renewal payment penalty, which shall equal the amount prescribed pursuant to § 17-100-308(a)(4) multiplied by the number of full months which have elapsed since expiration of the license.

(2) No person who requests renewal of a license, whose license has expired, shall be required to submit to examination as a condition to renewal if such a renewal application is made within two (2) years from the date of expiration.

(d) A suspended license is subject to expiration and may be renewed as provided in this section, but the renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity or in any other conduct or activity in violation of the order or judgment by which the license was suspended.

(e) A license revoked on disciplinary grounds is subject to expiration as provided in subsection (a) of this section, but it may not be renewed. If the license is reinstated after its expiration, the licensee, as a condition of reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last preceding regular renewal date before the date on which it is reinstated, plus the late renewal payment penalty defined in subdivision (c)(1) of this section.

(f) Any person who fails to renew his or her license within five (5) years after the date of its expiration may not renew it, and it may not be restored, reissued, or reinstated thereafter. However, the person may apply for and obtain a new license if he or she meets the requirements of this chapter.



§ 17-100-306 - Continuing education.

The Board of Examiners in Speech-Language Pathology and Audiology shall require the applicant for license renewal to present evidence of the satisfactory completion of continuing education requirements as determined and published by the board.



§ 17-100-307 - Denial, suspension, revocation, or other disciplinary action -- Reinstatement.

(a) The Board of Examiners in Speech-Language Pathology and Audiology may refuse to issue or renew a license or may suspend or revoke a license when the licensee or applicant for license has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public. Such unprofessional conduct may result from, but not necessarily be limited to:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts;

(2) Being guilty of unprofessional conduct as defined by the rules established by the board or violating the code of ethics adopted and published by the board;

(3) (A) Being convicted of a felony in any court of the United States if the acts for which the licensee or applicant is convicted are found by the board to have a direct bearing on whether he or she should be entrusted to serve the public in the capacity of a speech pathologist or audiologist.

(B) A plea or verdict of guilty made to a charge of a felony or of any offense involving moral turpitude is a conviction within the meaning of this section.

(C) At the direction of the board, and after due notice and an administrative hearing in accordance with the provisions of applicable Arkansas laws, the license of the person so convicted shall be suspended or revoked or the board shall decline to issue a license when:

(i) The time for appeal has elapsed;

(ii) The judgment of conviction has been affirmed on appeal; or

(iii) An order granting probation has been made suspending the imposition of sentence, without regard to a subsequent order under the provisions of state law allowing the withdrawal of a guilty plea and the substitution of a not guilty plea, or the setting aside of a guilty verdict, or the dismissal of the acquisition, information, or indictment;

(4) Violating any lawful order, rule, or regulation rendered or adopted by the board; or

(5) Violating any provision of this chapter.

(b) The board shall deny any application for, or issue a letter of reprimand, or censure, suspend, revoke, or impose probationary conditions upon, the license or licensee as ordered by the board in any decision made after a hearing as provided in this chapter.

(c) One (1) year from the date of revocation of a license under this section, application may be made to the board for reinstatement. The board shall have discretion to accept or reject an application for reinstatement and may require an examination for reinstatement.



§ 17-100-308 - Fees.

(a) The Board of Examiners in Speech-Language Pathology and Audiology shall prescribe and publish in a manner that it deems appropriate fees in amounts determined by the board for the following purposes:

(1) Application for examination;

(2) Initial licensing;

(3) Renewal of license; and

(4) Late penalty per month.

(b) Every person to whom a license is issued pursuant to this chapter, as a condition precedent to its issuance and in addition to any application, examination, or other fee, shall pay the prescribed initial license fee. The board may by regulation provide for the waiver of all or part of such fee where the license is issued less than one hundred twenty (120) days before the date on which it will expire.









Chapter 101 - Veterinarians and Animal Technicians

Subchapter 1 - -- General Provisions

§ 17-101-101 - Short title.

This chapter shall be known as the "Arkansas Veterinary Medical Practice Act".



§ 17-101-102 - Definitions.

As used in this chapter:

(1) "Accredited or approved college of veterinary medicine" means any veterinary college or any division of a university or college that offers the degree of Doctor of Veterinary Medicine, or its equivalent, and that conforms to the standards required for accreditation or approval by the American Veterinary Medical Association;

(2) "Animal" means any animal, other than man, and includes fowl, birds, fish, and reptiles, whether wild or domestic, living or dead;

(3) "Board" means the Veterinary Medical Examining Board;

(4) "Direct supervision" or "direct personal supervision" means the veterinarian must be on-site and instantly available for consultation;

(5) "Educational Commission for Foreign Veterinary Graduates Certificate" means a certificate issued by the American Veterinary Medical Association Educational Commission for Foreign Veterinary Graduates indicating that the holder has demonstrated knowledge and skills equivalent to those possessed by a graduate of an accredited or approved college of veterinary medicine;

(6) "Immediate supervision" means observation, in the immediate vicinity, with the opportunity for the supervising veterinarian to advise or physically intervene in each procedure;

(7) "Licensed veterinarian" means a person who is validly and currently licensed to practice veterinary medicine in this state as a general practitioner or in a specialty area as the board may by regulation provide;

(8) "Person" means any individual, firm, partnership, association, joint venture, cooperative, or corporation, or any other group or combination acting in concert, and whether or not acting as principal, trustee, fiduciary, receiver, or as any kind of legal or personal representative, or as the successor in interest, assigning agent, factor, servant, employee, director, officer, or any other representative of such a person;

(9) "Practice of veterinary medicine" means:

(A) The diagnosis, treatment, correction, change, relief, or prevention of animal disease, deformity, defect, injury, or other physical or mental condition, including the prescribing or administration of any prescription drug, medicine, biologic, apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique on any animal, including, but not limited to, acupuncture, dentistry, animal psychology, animal chiropractic, theriogenology, surgery, including cosmetic surgery, any manual, mechanical, biological, or chemical procedure for testing for pregnancy or for correcting sterility or infertility or to tender service or recommendations with regard to any of the above;

(B) To represent, directly or indirectly, publicly or privately, an ability and willingness to do any act described in subdivision (9)(A) of this section;

(C) The use of any title, words, abbreviation, or letters in a manner or under circumstances which induce the belief that the person using them is qualified to do any act described in subdivision (9)(A) of this section. Such use shall be prima facie evidence of the intention to represent oneself as engaged in the practice of veterinary medicine; and

(D) Collecting blood or other samples for the purpose of diagnosing disease or other conditions. This shall not apply to:

(i) Unlicensed personnel employed by the United States Department of Agriculture or the Arkansas Livestock and Poultry Commission in disease control programs carried out under the authority of the United States Department of Agriculture or the State of Arkansas; and

(ii) Veterinary technicians or assistants acting under the direct supervision of a veterinarian as set forth in § 17-101-306(b) and (e) except for collecting blood for state or federal tests requiring that the licensed veterinarian draw the sample;

(10) "Veterinarian" means a person who has received a professional degree from a college of veterinary medicine or any person who is now licensed to practice veterinary medicine in this state;

(11) "Veterinarian-client-patient relationship" means:

(A) The veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal and the need for medical treatment, and the client, that is, the owner or caretaker, has agreed to follow the instruction of the veterinarian;

(B) There is sufficient knowledge of the animal by the veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal. This means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal, by virtue of an examination of the animal or by medically appropriate and timely visits to the premises where the animal is kept; and

(C) The practicing veterinarian is readily available for follow-up in case of adverse reactions or failure of the regimen of therapy;

(12) "Veterinary medicine" includes veterinary surgery, theriogenology, dentistry, acupuncture, animal psychology, chiropractic, and all other branches or specialties of veterinary practice;

(13) "Veterinary premises" means any place or unit from which the practice of veterinary medicine is conducted; and

(14) "Veterinary technician" means a person who:

(A) Has received a diploma or its equivalent from a college-level program accredited by the American Veterinary Medical Association; and

(B) Provides veterinary services under the supervision and direction of a licensed veterinarian who is responsible for the performance of that technician.



§ 17-101-103 - Applicability to pharmacists.

This chapter does not apply to any person licensed under § 17-92-101 et seq.






Subchapter 2 - -- Veterinary Medical Examining Board

§ 17-101-201 - Creation -- Members -- Organization.

(a) There is created the Veterinary Medical Examining Board.

(b) (1) The board shall consist of five (5) members appointed by the Governor for terms of five (5) years.

(2) Four (4) members shall:

(A) Be licensed to practice veterinary medicine in the State of Arkansas;

(B) Be in good standing and members of the Arkansas Veterinary Medical Association;

(C) Be graduates of an accredited or approved college of veterinary medicine or holders of an Educational Commission for Foreign Veterinary Graduates Certificate;

(D) Be actively engaged in the practice of veterinary medicine in this state; and

(E) Have at least five (5) years of experience in the practice of veterinary medicine.

(3) One (1) member shall be a public member who:

(A) Shall be a resident of this state who has attained the age of majority; and

(B) Shall not be, nor shall ever have been, a veterinarian or the spouse of a veterinarian, or a person who has:

(i) Ever had any material financial interest in the provision of veterinarian services; or

(ii) Engaged in any activity directly related to the practice of veterinary medicine.

(c) (1) A board member's term of office shall expire on March 1 of the last year of the term of appointment.

(2) Each member shall serve until his or her successor has been appointed and qualified.

(d) The board shall elect from its membership a chair and a secretary-treasurer.

(e) A majority of the members of the board constitutes a quorum for the transaction of business, except that the vote of four (4) members is required for suspension or revocation of a license.

(f) The members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 17-101-202 - Secretary-treasurer.

(a) The Secretary-treasurer of the Veterinary Medical Examining Board shall be the custodian of all fees paid by the Veterinary Medical Examining Board under the provisions of this chapter and shall deposit all fees received with the Treasurer of State for the exclusive use of the board.

(b) The secretary-treasurer shall be paid a salary in such sums as may be determined by the board.

(c) The secretary-treasurer shall execute a bond to the board, in such sums as shall be prescribed from time to time by the board, to faithfully discharge his or her duties as treasurer.



§ 17-101-203 - Powers and duties.

The Veterinary Medical Examining Board shall have the power to:

(1) Examine and determine the qualifications and fitness of applicants for a license to practice general veterinary medicine or any specialty area thereof, and the certification of veterinary technicians in Arkansas, and issue, renew, deny, suspend, or revoke licenses or certificates, or otherwise discipline veterinarians or veterinary technicians;

(2) Subpoena witnesses and take testimony bearing on the records of applicants for permits or for licenses to practice veterinary medicine in the State of Arkansas;

(3) Establish annually a schedule of license and permit fees based on the board's financial requirements for the ensuing year;

(4) Conduct investigations into matters brought before the board and proceed on the board's own motion to a hearing or other disciplinary action;

(5) Employ personnel necessary to carry out its duties;

(6) Purchase or rent necessary office space, equipment, and supplies;

(7) Promulgate and enforce regulations necessary to establish recognized standards for the practice of veterinary medicine and to carry out the provisions of this chapter. The board shall make available to interested members of the public copies of this chapter and all regulations promulgated by the board;

(8) Examine and evaluate qualifications of education, skill, and experience for certification of a person as a veterinary technician and for annual registration of employment;

(9) Regulate all veterinarians in a corporate practice and prevent corporate or noncorporate holdings from being sold to, directed by, or controlled by a nonveterinarian;

(10) (A) Hold hearings on all matters properly brought before the board and, in connection thereto, administer oaths, receive evidence, make the necessary determinations, and enter orders consistent with the findings.

(B) The board may require by subpoena the attendance and testimony of witnesses and the production of papers, records, or other documentary evidence and commission depositions; and

(11) Bring proceedings in the courts for the enforcement of this chapter or any regulations made pursuant thereto.






Subchapter 3 - -- Licensing

§ 17-101-301 - Veterinarians -- Application -- Qualifications.

(a) Any veterinarian or licensed veterinarian desiring a license to practice veterinary medicine in this state may make written application to the Veterinary Medical Examining Board showing that he or she is:

(1) At least twenty-one (21) years of age; and

(2) A person of moral integrity and acceptable ethical standards.

(b) The application for licensure to practice veterinary medicine in the State of Arkansas shall:

(1) Be written;

(2) Be signed by the applicant;

(3) Be submitted to the board at least thirty (30) days prior to the exam;

(4) Be accompanied by a nonrefundable application fee established by the board; and

(5) Include, but not be limited to, the information set forth below:

(A) A current photograph of the applicant;

(B) A certified transcript of the applicant's veterinary school records;

(C) A copy of the applicant's diploma from an accredited veterinary school or an affidavit from the dean of an accredited veterinary school certifying the applicant's ability to graduate if he or she has not graduated at the time of application. However, a copy of the diploma must be submitted upon availability and before the exam date;

(D) An Educational Commission on Foreign Veterinary Graduates Certificate or an equivalent program approved by the board, if applicable; and

(E) (i) A National Board Exam score and Clinical Competency Test score or the North American Veterinary Licensing Examination score, or its future equivalent, reported through the Veterinary Information Verification Agency, or its future equivalent.

(ii) The Clinical Competency Test is not required for a poultry specialty license.

(c) (1) The board by regulation may require that all applicants for licensure by examination complete a preceptorship program during their senior year under the supervision of a veterinarian licensed and in good standing in any state, territory, or district of the United States.

(2) The supervising veterinarian shall submit an affidavit to the board stating that the applicant has satisfactorily completed the preceptorship.

(d) (1) If the board finds that the applicant possesses the proper qualifications, it shall admit him or her to the next examination.

(2) If an applicant is found unqualified to take the examination or to receive a license without examination, the board shall immediately notify the applicant in writing of its findings and the grounds for same.



§ 17-101-302 - Veterinarians -- Examinations.

(a) (1) The Veterinary Medical Examining Board, at such times as it may designate, shall conduct an examination of applicants for license to practice veterinary medicine in the State of Arkansas.

(2) All examinations shall be:

(A) In writing, supplemented by oral interviews and practical examinations as the board may deem necessary; and

(B) So conducted as to ensure absolute impartiality in grading.

(b) The board hereby adopts the National Board Examination and the Clinical Competency Test, or the North American Veterinary Licensing Examination, or its future equivalent, as a basis for licensure in the State of Arkansas, along with a written examination conducted by the board.

(c) The board requires that all applicants for licensure to practice veterinary medicine in the State of Arkansas shall pass the National Board Examination and the Clinical Competency Test, or the North American Veterinary Licensing Examination, or its future equivalent, in addition to any and all state examinations, written examinations, oral interviews, and practical demonstrations as the board may request or require.

(d) All applicants are required to complete a written examination conducted by the board composed of, but not limited to:

(1) The Arkansas Veterinary Medical Practice Act, § 17-101-101 et seq.;

(2) State and federal statutes relating to prescription and controlled drugs;

(3) Ethics of veterinary medicine; and

(4) Rules and regulations of the Arkansas Livestock and Poultry Commission, the United States Department of Agriculture, Animal and Plant Health Inspection Service, and Rabies Control.

(e) (1) Poultry specialty applicants shall sit for a written examination conducted by the board on poultry veterinary medicine.

(2) A license will be issued to poultry specialty applicants with a seventy percent (70%) or better score on the state board examination and a passing score on the National Board Examination, or its equivalent.



§ 17-101-303 - License without examination or license by endorsement.

(a) The Veterinary Medical Examining Board, at its discretion, may issue a license without written examination to any qualified applicant who furnishes satisfactory evidence that he or she is a veterinarian and has:

(1) For the five (5) years prior to filing his or her application, been a practicing veterinarian and licensed in a state, territory, or district of the United States having license requirements at the time the applicant was first licensed which are substantially equivalent to the requirements of this chapter;

(2) Qualified as a diplomate of a specialty board approved by the American Veterinary Medical Association;

(3) Been awarded a postgraduate degree in veterinary medicine; or

(4) Been recognized as an expert in the veterinary profession.

(b) At its discretion, the board may examine, orally or practically, any person applying for a license under this section, provided that the applicant has had no disciplinary proceedings pending or completed in another jurisdiction.



§ 17-101-304 - Veterinarians -- Temporary permit.

(a) The Secretary of the Veterinary Medical Examining Board may issue without examination a temporary permit to practice veterinary medicine in this state to a qualified applicant for a license pending examination and provided that the temporary permit shall expire the day after the notice or results of the first examination given after the permit is issued.

(b) A temporary permit may be issued or revoked by majority vote of the board.



§ 17-101-305 - Veterinarians -- Denial, suspension, or revocation of license.

(a) Upon written complaint by any person or on the Veterinary Medical Examining Board's own motion and after notice and hearing as prescribed in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the board may deny, suspend for a definite period, or revoke the license of any veterinarian, and/or impose a civil penalty for:

(1) Fraud, misrepresentation, or deception in obtaining a license or permit;

(2) Adjudication of insanity;

(3) Use of advertising or solicitation which is false, misleading, or otherwise deemed unprofessional under regulations promulgated by the board;

(4) (A) Conviction of a felony or other crime involving moral turpitude.

(B) A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence;

(5) Incompetence, gross negligence, or other malpractice in the practice of veterinary medicine;

(6) Having professional association with or employing any person practicing veterinary medicine unlawfully;

(7) Fraud or dishonesty in the application or reporting of any test for disease in animals;

(8) Failure to maintain professional premises and equipment in a clean and sanitary condition in compliance with regulations promulgated by the board;

(9) Dishonesty or gross negligence in the inspection of foodstuffs or in the issuance of health or inspection certificates;

(10) Cruelty to animals;

(11) Unprofessional conduct by violation of a regulation promulgated by the board under this chapter;

(12) Being unable to practice as a veterinarian with reasonable skill and safety to patients because of illness, the use of drugs, alcohol, narcotics, or chemicals, or as a result of any mental or physical condition;

(13) Revocation, suspension, surrender, or other disciplinary sanction of a license to practice veterinary medicine by another state, territory, or district of the United States on grounds other than nonpayment of a registration fee or suspension of privileges by any other regulatory agency including the failure to report any such adverse action to the board within sixty (60) days of the final action;

(14) The use, prescription, or sale of any veterinary prescription drug or the prescription of an extra-label use of any over-the-counter drug in the absence of a valid veterinarian-client-patient relationship;

(15) Overtreating patients or charging for services which did not occur unless the services were contracted for in advance or for services which were not rendered or documented in the patient's records or charging for services which were not consented to by the owner of the patient or the owner's agent;

(16) (A) Failing to furnish details of a patient's medical records to another treating veterinarian, hospital, clinic, owner, or owner's agent upon proper request or waiver by the owner or owner's agent or failing to comply with any other law relating to medical records.

(B) However, X-rays prepared by the licensed veterinarian shall remain the property of the veterinarian and shall be returned upon request or as otherwise agreed between the veterinarian and client;

(17) Failure of any applicant or licensee to cooperate with the board during any investigation, if the investigation does not concern the applicant or licensee;

(18) Failure to comply with any subpoena or subpoena duces tecum from the board, or an order of the board;

(19) Failure to timely pay license or registration renewal fees as specified in § 17-101-309;

(20) Violating a probation agreement with the board or any other licensing authority of this state, another state or territory of the United States, or a federal agency; or

(21) Violating any informal consent agreement for discipline entered into by an applicant or licensee with the board or any other licensing authority of this state, another state or territory of the United States, or a federal agency.

(b) At the discretion of the board, any person whose license is suspended or revoked by the board under this section may be relicensed or reinstated by the board at any time upon written application to the board showing cause to justify relicensing or reinstatement.

(c) (1) Upon suspension or revocation of a license, the actual license certificate must be surrendered to the board within thirty (30) days of the board's order unless the action is appealed and a stay is issued.

(2) If the board prevails upon appeal or the stay is lifted, the license certificate shall be surrendered within ten (10) days of the final order of the court.



§ 17-101-306 - Veterinary technician -- Certification.

(a) No person shall assist in the practice of veterinary medicine under the direction, supervision, and responsibility of a veterinarian as a veterinary technician without first applying for and obtaining a certificate of qualification from the Veterinary Medical Examining Board as a veterinary technician and having his or her employment registered in accordance with board regulations.

(b) A veterinary technician shall perform only those acts and duties overseen by a supervising veterinarian that are within the scope of practice of the supervising veterinarian but shall not include diagnosis, prescribing medication, treatment, or surgery in the practice of animal husbandry.

(c) (1) An applicant for a certificate of qualification as a veterinary technician in this state may make written application to the board showing that he or she is:

(A) A citizen of the United States or an applicant for citizenship; and

(B) A person of moral integrity and acceptable ethical standards.

(2) The application for certification as a veterinary technician in the State of Arkansas shall be written, signed by the applicant, and submitted to the board at least thirty (30) days prior to the examination, including, but not limited to, the information set forth in this subdivision (c)(2) and shall be accompanied by a nonrefundable application fee established by the board:

(A) A current photograph of the applicant;

(B) A diploma or its equivalent from a college-level program accredited by the American Veterinary Medical Association. A photocopy of the diploma is acceptable;

(C) A certified copy of college transcripts;

(D) A National Board Examination passing score provided by the national testing agency; and

(E) A letter of recommendation signed by a licensed veterinarian and notarized.

(d) Each certified veterinary technician shall annually register his or her employment with the board, stating his or her name and current address, the name and office address of both his or her employer and the supervising licensed veterinarian, and additional information as the board deems necessary. Upon any change of employment as a veterinary technician, the registration shall be considered suspended until new employment has been obtained and the board notified in writing of the new employment.

(e) Nothing in this section shall prevent a veterinarian from utilizing the services of an employee to perform services not requiring the skill and judgment of a veterinary technician, which services are performed under the direct personal supervision of the veterinarian. Such a lay employee shall not be identified as a "veterinary technician", "animal technician", or "technician".

(f) A veterinarian licensed under the provisions of this chapter may not establish a separate office or clinic in a location other than his or her regular office and place the separate office or clinic under the control or supervision of a veterinary technician.

(g) After obtaining a degree from an accredited program in veterinary technology, and upon completing the application form for certification in Arkansas, the applicant will be issued a certificate of qualification.

(h) (1) Every veterinarian using, supervising, or employing a registered veterinary technician shall be individually responsible and liable for the performance of the acts and omissions delegated to the veterinary technician.

(2) Nothing in this subsection shall be construed to relieve the veterinary technician of any responsibility and liability for any of his or her own acts and omissions.



§ 17-101-307 - License required -- Exemptions.

(a) No person may practice veterinary medicine in this state who is not a licensed veterinarian or the holder of a valid temporary permit issued by the Veterinary Medical Examining Board.

(b) This chapter shall not be construed to prohibit:

(1) Employees of the federal or state government or employees of local government who are certified by an agency approved by the board to perform euthanasia from performing their official duties;

(2) Regular students in a veterinary school or college from performing duties or actions assigned by the school or college or working under the direct personal supervision of a veterinarian licensed in the State of Arkansas;

(3) Reciprocal aid of neighbors in performing routine accepted livestock management practices without compensation;

(4) Any veterinarian licensed in any foreign jurisdiction from consulting with a licensed veterinarian;

(5) The owner of an animal, his or her consignees, and their employees from performing routine accepted livestock management practices in the care of animals belonging to the owner;

(6) A member of the faculty of a veterinary school from performing his or her regular functions or a person from lecturing or giving instruction or demonstration at a veterinary school or in connection with a continuing education course or seminar for licensed veterinarians or registered technicians;

(7) A person from engaging in bona fide scientific research that reasonably requires experimentation involving animals;

(8) Any person:

(A) Engaging in the art or profession of horseshoeing;

(B) Training, except that the training shall not include diagnosing, prescribing, or dispensing of any therapeutic agent;

(C) Selling medicines, feed, appliances, or other products used in the prevention or treatment of animal diseases as permitted by law, by any pharmacist, merchant, or manufacturer at his or her regular place of business;

(D) Collecting, preparing, or freezing semen; and

(E) Performing nonsurgical artificial insemination;

(9) (A) Any act, task, or function performed by a veterinary technician at the direction of and under the supervision of a licensed veterinarian, when:

(i) The technician is certified by and annually registered with the board as one qualified by training or experience to function as an assistant to a veterinarian;

(ii) The act, task, or function is performed at the direction of and under the supervision of a licensed veterinarian in accordance with rules promulgated by the board; and

(iii) The services of the veterinary technician are limited to assisting the veterinarian in the particular fields for which the assistant has been trained, certified, and registered.

(B) Subdivision (b)(9)(A) of this section shall not limit or prevent any veterinarian from delegating to a qualified person any acts, tasks, or functions which are otherwise permitted by law but which do not include diagnosis, prescribing medication, or surgery; or

(10) Any chiropractor licensed in this state and certified by the American Veterinary Chiropractic Association from performing chiropractic upon animals so long as the chiropractic is performed under the immediate supervision of an Arkansas-licensed veterinarian.



§ 17-101-308 - Veterinary technicians -- Denial, suspension, or revocation of certificate.

(a) The Veterinary Medical Examining Board may deny or suspend any registration or deny or revoke any certificate of qualification upon the grounds that the applicant or veterinary technician is guilty of:

(1) Soliciting patients for any practitioner of the veterinary healing arts;

(2) Soliciting or receiving any form of compensation from any person other than his or her registered employer for performing as a veterinary technician;

(3) Willfully or negligently divulging a professional secret or discussing a veterinarian's diagnosis or treatment without the express permission of the veterinarian;

(4) (A) Any offense punishable by incarceration in the Department of Correction or federal prison.

(B) A copy of the record of conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence;

(5) Being unable to practice as a veterinary technician with reasonable skill and safety to patients because of illness, the use of drugs, alcohol, narcotics, or chemicals, or as a result of any mental or physical condition;

(6) Fraud or misrepresentation in applying for or procuring:

(A) A certificate of qualification to perform as a veterinary technician in Arkansas; or

(B) An annual registration;

(7) Impersonating another person registered as a veterinary technician or allowing any person to use his or her certificate of qualification or registration;

(8) Aiding or abetting the practice of veterinary medicine by a person not licensed by the board;

(9) Gross negligence in the performance of duties, tasks, or functions assigned to him or her by a licensed veterinarian;

(10) Manifesting incapacity or incompetence to perform as a veterinary technician; or

(11) Conduct unbecoming a person registered as a veterinary technician or detrimental to the best interests of the public.

(b) At the discretion of the board, any person whose certificate of qualification is suspended or revoked by the board under this section may be recertified or reinstated by the board at any time upon written application to the board showing cause to justify recertification or reinstatement.



§ 17-101-309 - License, certificate, and registration renewal -- Reinstatement.

(a) (1) All licenses, certificates, and registrations expire on March 31 each year and may be renewed by payment of the annual renewal fee established by regulation of the Veterinary Medical Examining Board.

(2) Not later than March 1 each year, the board shall mail a notice to each licensed veterinarian and registered veterinary technician that his or her license, registration, or certificate will expire on March 31 and shall provide a renewal application form.

(b) (1) Any person may reinstate an expired license, registration, or certificate within five (5) years of its expiration by making application to the board for renewal and paying the current renewal fee along with all delinquent renewal fees.

(2) After five (5) years have elapsed since the date of expiration, a license, registration, or certificate may not be renewed, and the holder must apply for a new license, registration, or certificate and take the required examinations.

(c) The board may provide by regulation for waiver of payment of any renewal fee of a licensed veterinarian or registered veterinary technician during any period when he or she is on active duty with any branch of the armed services of the United States for not to exceed three (3) years or for the duration of a national emergency, whichever is longer.



§ 17-101-310 - Continuing education required -- Exemptions.

(a) (1) Each veterinarian or veterinary technician under this chapter shall be required to attend an educational program in the twelve (12) months preceding each renewal date.

(2) The postgraduate study or attendance at an institution or at an educational session approved by the Veterinary Medical Examining Board shall be considered equivalent to continuing education requirements.

(3) The board shall have the right, for good cause shown, to prescribe the type and character of postgraduate study to be done by any licensed veterinarian in order to comply with the requirements of this chapter.

(b) The board shall excuse licentiates, as a group or as individuals, from the annual educational requirements in any of the following instances:

(1) When no educational program meeting the requirements approved by the board is conducted within the state;

(2) When an affidavit is submitted to the board evidencing that the licensee, for good cause assigned, was prevented from attending an educational program at the proper time;

(3) In the event of an unusual emergency; or

(4) If that person holds an inactive license.

(c) Each veterinarian or veterinary technician must fulfill his or her annual education requirements at his or her own expense. The registration fee for his or her annual education requirements is not included in the license fee.



§ 17-101-311 - Civil penalty -- Appeals and disposition of funds.

(a) (1) Whenever the Veterinary Medical Examining Board determines that any provision of this chapter or any regulation promulgated by the board pursuant to this chapter has been violated, the board may impose a civil penalty not to exceed five thousand dollars ($5,000) per violation.

(2) The board may file an action in the Pulaski County Circuit Court to collect any civil penalty not paid within thirty (30) days of service of the order assessing the penalty, unless the circuit court enters a stay of the board's order.

(3) If the board prevails in the action, the defendant shall be directed to pay reasonable attorney's fees and costs incurred by the board in prosecuting the action in addition to the civil penalty.

(b) Any person aggrieved by the action of the board imposing civil penalties may appeal the decision in the manner and under the procedure prescribed in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for appeals from administrative decisions.

(c) All funds derived from civil penalties imposed by the board shall be deposited into one (1) or more depositories qualifying for the deposit of public funds. The funds shall be used by the board for administering the provisions of this chapter.



§ 17-101-312 - Unlawful practice -- Penalties -- Injunctions.

(a) Any person who shall practice or attempt to practice veterinary medicine in this state without having been duly licensed in accordance with the provisions of this chapter shall be deemed guilty of a misdemeanor. Upon conviction, the person shall be fined in any sum of not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250) for each and every offense or imprisoned for a term of not less than six (6) months nor more than one (1) year, or shall be both fined and imprisoned in the discretion of the court.

(b) Each day of the unlawful practice shall constitute a separate offense.

(c) One-half (1/2) of the sums assessed as fines under this chapter shall be paid into the general fund of the county wherein it is assessed, and one-half (1/2) of the sums assessed as fines under this chapter shall be deposited with the Secretary-treasurer of the Veterinary Medical Examining Board and credited to the account of the Veterinary Medical Examining Board.

(d) The unlawful practice of veterinary medicine is declared to be a public nuisance.

(e) In addition to the penalties provided in this section, the board may institute legal proceedings to enjoin the violation of the provisions of this chapter or the rules of the board in any court of competent jurisdiction, and the court may grant a temporary or permanent injunction restraining the violation thereof.



§ 17-101-313 - Abandoned animals.

Unless otherwise provided by contract between the veterinarian and his or her client, a veterinarian may dispose of any animal abandoned in his or her care if he or she gives notice of his or her intention to do so by certified mail sent to the last known address of the client. The veterinarian must allow the client twelve (12) days from the mailing of the certified letter in which to retrieve the animal.



§ 17-101-314 - Practicing without a license -- Board penalties.

(a) (1) (A) If upon completion of an investigation the Executive Secretary of the Veterinary Medical Examining Board has probable cause to believe that a veterinarian or an unlicensed person acting as a veterinarian has violated the provisions of this chapter, he or she may issue a citation to the veterinarian or unlicensed person, as provided in this section.

(B) Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of this chapter alleged to have been violated.

(C) Each citation may also contain an order of abatement fixing a reasonable time for abatement of the violation and may contain an assessment of a civil penalty not to exceed five thousand dollars ($5,000).

(2) The citation shall be served upon the veterinarian or unlicensed individual personally or by any type of mailing requiring a return receipt.

(b) Before any citation may be issued, the executive secretary shall submit the alleged violation for review to at least one (1) member of the board.

(c) (1) Upon conclusion of the board designee's review, the designee shall prepare a finding of fact and a recommendation.

(2) If the board designee concludes that the veterinarian or unlicensed person has violated any provision of this chapter, a civil citation shall be issued to the veterinarian or unlicensed person.

(d) (1) If a veterinarian or unlicensed person desires to administratively contest a civil citation or the proposed assessment of a civil penalty, he or she shall notify within ten (10) business days after service of the citation the executive officer in writing of his or her request.

(2) Upon receipt of the request, a hearing on the matter shall be scheduled before the board.

(e) Any administrative hearing shall be governed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(f) In addition to the penalties provided in this section, the board may institute legal proceedings to enjoin the violation of the provisions of this chapter or the rules of the board in any court of competent jurisdiction, and the court may grant a temporary or permanent injunction restraining the violation thereof.



§ 17-101-315 - Equine teeth floating and equine massage.

(a) The Veterinary Medical Examining Board is prohibited from enforcing board policy regarding equine teeth floating and equine massage therapy by either investigating or prosecuting an individual practitioner engaged in equine teeth floating or an individual practitioner practicing equine massage therapy until July 1, 2013.

(b) (1) Prior to engaging in the practice of equine teeth floating or equine massage therapy in the state, an individual practitioner shall present to the board signed letters of recommendation from two (2) clients who have previously employed the individual practitioner and who bear witness to the individual practitioner's ability to perform equine teeth floating or equine massage therapy or both.

(2) The letters of recommendation shall be presented to the board prior to providing service to a client or performing any procedure on any animal.









Chapter 102 - Acupuncturists

Subchapter 1 - -- General Provisions

§ 17-102-101 - Title.

This chapter shall be known as the "Arkansas Acupuncture Practices Act".



§ 17-102-102 - Definitions.

As used in this chapter:

(1) "Acupuncture" means the insertion, manipulation, and removal of needles from the body and the use of other modalities and procedures at specific locations on the body for the prevention, cure, or correction of a malady, illness, injury, pain, or other condition or disorder by controlling and regulating the flow and balance of energy and functioning of the patient to restore and maintain health, but acupuncture shall not be considered surgery;

(2) "Acupuncturist" means a person licensed under this chapter to practice acupuncture and related techniques in this state and includes the terms "licensed acupuncturist", "certified acupuncturist", "acupuncture practitioner", and "Oriental acupuncture practitioner";

(3) "Board" means the Arkansas State Board of Acupuncture and Related Techniques;

(4) "Chiropractic physician" means a person licensed under the Arkansas Chiropractic Practices Act, § 17-81-101 et seq.

(5) "Moxibustion" means the use of heat on, or above, or on acupuncture needles, at specific locations on the body for the prevention, cure, or correction of a malady, illness, injury, pain, or other condition or disorder; and

(6) (A) "Related techniques" means the distinct system of basic health care that uses all allied diagnostic and treatment techniques of acupuncture, Oriental, traditional, and modern, for the prevention or correction of a malady, illness, injury, pain, or other condition or disorder by controlling and regulating the flow and balance of energy and functioning of the patient to restore and maintain health.

(B) As used in this subdivision (6), "related techniques" include, but are not limited to, acupuncture, moxibustion or other heating modalities, cupping, magnets, cold laser, electroacupuncture including electrodermal assessment, application of cold packs, ion pumping cord, lifestyle counseling, including general eating guidelines, tui na, massage incidental to acupuncture, breathing and exercising techniques, and the recommendation of Chinese herbal medicine lawfully and commercially available in the United States. Provided, "related techniques", including, but not limited to, tui na, shall not involve manipulation, mobilization, or adjustment to the spine or extraspinal articulations.



§ 17-102-103 - Disposition of funds.

(a) (1) All fees authorized by this chapter are the property of the Arkansas State Board of Acupuncture and Related Techniques and shall be provided to its treasurer to be disposed of as provided in this chapter.

(2) Any surplus in the treasury of the board at the end of the fiscal year shall remain in the treasury and may be expended in succeeding years for the purposes herein set out.

(b) All funds received by the board shall be deposited into a financial institution designated by the board and expended in the furtherance of the purposes of this chapter and the board's duties thereunder, which include, but are not limited to:

(1) The publication and distribution of the Arkansas Acupuncture Practices Act, § 17-102-101 et seq.;

(2) The publication and yearly distribution of a directory of all licensed acupuncturists;

(3) Investigations of violations of this chapter;

(4) Institution of actions to compel compliance with the provisions of this chapter; and

(5) Defense of actions brought against it as a result of its actions under the provisions of this chapter.



§ 17-102-104 - False advertising.

(a) A person defined in § 17-102-102(4) shall not solicit for patronage or advertise for patronage by any means whatever that are misleading, fraudulent, deceptive, or dishonest.

(b) It constitutes false advertising under this section for an acupuncturist as defined in § 17-102-102(2) to refer to himself or herself other than as a licensed acupuncturist, certified acupuncturist, acupuncture practitioner, or Oriental acupuncture practitioner.

(c) A person licensed or certified under this chapter shall not identify himself or herself as a doctor or physician.

(d) A violation of this section is grounds for disciplinary action under § 17-102-309(a)(4).



§ 17-102-105 - Public health and sanitation.

(a) Acupuncturists shall use only presterilized, disposable needles in their administration of acupuncture treatments. The use of staples in the practice of acupuncture is unlawful.

(b) Sanitation practices shall include:

(1) Hands shall be washed with soap and water or other disinfectant before handling needles and between treatment of different patients; and

(2) Skin in the area of penetration shall be thoroughly swabbed with alcohol or other germicidal solution before inserting needles.

(c) No person shall be allowed to practice acupuncture and related techniques without first having passed a nationally recognized clean-needle-technique course.



§ 17-102-106 - Prosecution of violations.

It shall be the duty of the several prosecuting attorneys of the State of Arkansas to prosecute to final judgment every criminal violation of this chapter committed within their jurisdictions when requested and authorized by the Arkansas State Board of Acupuncture and Related Techniques.






Subchapter 2 - -- Arkansas State Board of Acupuncture and Related Techniques

§ 17-102-201 - Creation of board -- Members -- Appointment.

(a) (1) There is created the Arkansas State Board of Acupuncture and Related Techniques. The board shall consist of five (5) persons appointed by the Governor as full members and one (1) person appointed by the Governor as an ex officio member.

(2) Three (3) full members of the board shall be qualified acupuncturists.

(3) (A) Two (2) full members shall be appointed to represent the public and shall not have practiced acupuncture and related techniques in this or any other jurisdiction nor be retired from or have any financial interest in the occupation regulated.

(B) The public members shall be subject to confirmation by the Senate.

(C) The public members shall be full voting members but shall not participate in the grading of examinations.

(4) (A) The ex officio member shall be a physician licensed pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and shall be entitled to be notified of all board meetings and to participate in the deliberations of the board.

(B) However, the ex officio member shall have no vote, shall not serve as an officer of the board, and shall not be counted to establish a quorum or a majority necessary to conduct business.

(5) (A) On a biennial basis beginning in October 2010, the board shall file a written report with the House Committee on Public Heath, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor.

(B) The report shall contain a certified copy of the minutes of all board meetings as required by § 17-102-205 for the calendar years 2009 through October 2010 and thereafter covering the period of time since the last report.

(C) The report shall contain a comprehensive assessment of the board's functionality, including without limitation staff and office site adequacy and any other information as may be requested by the committees sufficient for the committees to make a recommendation to the Governor regarding whether the board should be continued or whether the board should be disbanded and abolished in accordance with a proclamation issued by the Governor.

(b) (1) The initial full members of the board shall be appointed by the Governor for staggered terms as follows:

(A) One (1) member's term shall expire after one (1) year;

(B) One (1) member's term shall expire after two (2) years; and

(C) One (1) member's term shall expire after three (3) years.

(2) Of the two (2) additional members appointed pursuant to Acts 1999, No. 536, one (1) shall be appointed for a two-year term and the other for a three-year term.

(3) The initial ex officio board member shall be appointed to a term of three (3) years.

(4) Successors shall be appointed for three-year terms.

(5) Vacancies shall be filled by appointment by the Governor for the unexpired term.

(6) Board members shall serve until their successors have been appointed and qualified.

(c) The Governor may remove any full member from the board for any reason that would justify the suspension or revocation of his or her license to practice acupuncture and related techniques.

(d) A person who is or has been in the preceding two (2) years on the faculty of a school which is subject to review by the board may not serve on the board.



§ 17-102-202 - Board members -- Qualifications.

(a) Each member of the Arkansas State Board of Acupuncture and Related Techniques shall be a citizen of the United States, a resident of this state, and, before entering upon the duties of the office, shall take the oath prescribed by the Constitution for state officers and shall file it with the Secretary of State who shall thereupon issue to each person so appointed a certificate of appointment.

(b) Each full professional member also shall be a graduate of a reputable school or institute of acupuncture or Oriental medicine and be certified by the National Certification Commission for Acupuncture and Oriental Medicine.



§ 17-102-203 - Board members -- Liability.

No member of the Arkansas State Board of Acupuncture and Related Techniques during the term of his or her office or thereafter shall be liable for damages as a result of any official act in the performance of his or her duty as such a member. Any action therefor shall upon motion be dismissed with prejudice at the cost of the plaintiff.



§ 17-102-204 - Board organization -- Meetings.

(a) The Arkansas State Board of Acupuncture and Related Techniques shall within sixty (60) days of August 1, 1997, and every May thereafter hold a meeting and elect from its membership a president, a secretary, and a treasurer for terms set by the board.

(b) (1) It shall be the duty of the board to meet regularly one (1) time in every six (6) months.

(2) Special meetings of the board may be called at any time at the pleasure of the president or by the secretary on the request of any two (2) full members of the board.

(3) Three (3) full members shall constitute a quorum at any meeting of the board.

(c) The board shall determine by its own rules the time and manner of giving notice to members of meetings and other matters.

(d) Any action of the board shall require an affirmative vote of a majority of the full membership of the board, excluding the ex officio member.



§ 17-102-205 - Board minutes -- Records.

(a) The Secretary of the Arkansas State Board of Acupuncture and Related Techniques shall keep a record of the minutes of its meetings and a record of all persons making application for license and the action of the Arkansas State Board of Acupuncture and Related Techniques thereon.

(b) The secretary shall also keep a record of the names, addresses, and license numbers of all acupuncturists licensed by the board, together with a record of license renewals, suspensions, and revocations.



§ 17-102-206 - Board duties and powers.

(a) (1) The Arkansas State Board of Acupuncture and Related Techniques is empowered to incur whatever expenses it may deem necessary or expedient in performing its functions. It may employ or engage whatever personnel, legal counsel, independent contractors, or assistants it may deem necessary or expedient therefor and fix their compensation. However, no employee of the board shall have any financial interest in the occupation of acupuncture and related techniques.

(2) All of the disbursements provided for in this section shall be out of the fees and fines collected by the board.

(b) The Arkansas State Board of Acupuncture and Related Techniques is authorized to:

(1) Make suitable bylaws for carrying out its duties under the provisions of this chapter;

(2) Sue and be sued;

(3) Have an official seal that shall bear the words "Arkansas State Board of Acupuncture and Related Techniques";

(4) (A) Provide a secretary's certificate.

(B) The certificate of the Secretary of the Arkansas State Board of Acupuncture and Related Techniques under seal shall be accepted in the courts of the state as the best evidence as to the minutes of the board and shall likewise be accepted in the courts of the state as the best evidence as to the licensure or nonlicensure of any person under the requirements of this chapter;

(5) (A) Adopt, publish, and, from time to time, revise such rules and regulations not inconsistent with the law as may be necessary to enable it to carry into effect the provisions of this chapter.

(B) Within thirty (30) days after the effective date of this act, the Arkansas State Board of Acupuncture and Related Techniques shall promulgate new rules to replace the following existing rules: Title I, Title II, Title III, Title IV, Title V, and Title VI.

(C) All proposed rules after the effective date of this act shall be approved in writing by the Arkansas State Medical Board under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., but before submission to the Subcommittee on Administrative Rules and Regulations of the Legislative Council;

(6) Keep a record of all its proceedings, receipts, and disbursements;

(7) Adopt standards for applicants wishing to take the licensing examination and conduct examinations or contract with persons or entities to conduct examinations of applicants;

(8) Grant, deny, renew, suspend, or revoke licenses to practice acupuncture and related techniques for any cause stated in this chapter. Except as otherwise provided by this chapter, the Arkansas State Board of Acupuncture and Related Techniques shall have exclusive jurisdiction to determine who shall be permitted to practice acupuncture and related techniques in the State of Arkansas; and

(9) Conduct disciplinary proceedings under this chapter.

(c) (1) In the performance of its duties, the board is empowered to administer oaths and take testimony on any matters within the board's jurisdiction and issue subpoenas and thereby compel the attendance of persons before it for the purpose of examining any facts or conditions properly pending before the board for its action.

(2) All subpoenas issued by the board shall be served in the manner prescribed by law for the service of subpoenas issuing from the courts, and all persons so served shall obey the subpoenas or be subject to the penalties provided by law for the disobedience of subpoenas issuing from the courts.






Subchapter 3 - -- Licensing

§ 17-102-301 - License required.

In order to safeguard life and health, any person practicing acupuncture and related techniques in the state for compensation or gratuitously shall be required to submit evidence that he or she is qualified to practice and licensed as provided in this chapter.



§ 17-102-302 - Effect on existing license.

(a) Notwithstanding the requirements set forth in § 17-102-304, any acupuncturist validly certified by the National Certification Commission for Acupuncture and Oriental Medicine as of August 1, 1997, and residing and practicing acupuncture in this state as of December 31, 1996, shall upon application to the Arkansas State Board of Acupuncture and Related Techniques be issued a license without an examination.

(b) (1) (A) Notwithstanding the requirements set forth in § 17-102-304, any acupuncturist not validly certified by the National Commission for the Certification of Acupuncturists as of August 1, 1997, but residing and practicing acupuncture in this state as of December 31, 1996, shall upon application to the board be issued a provisional license conditioned upon the acupuncturist's becoming certified by the commission within two (2) years of August 1, 1997.

(B) While the license is provisional, the acupuncturist may practice acupuncture and related techniques in this state pursuant to a scope of practice set forth in writing by the board after review of the qualifications, training, and practice experience of the acupuncturist.

(2) Upon obtaining certification and presenting it to the board, the acupuncturist shall be issued a nonprovisional license by the board.

(3) Should certification not be obtained within the two-year period, the board shall immediately revoke the provisional license.



§ 17-102-303 - Unlawful practice -- Penalty -- Injunction.

(a) Except as otherwise provided in this chapter, it shall be unlawful for any person not licensed under the provisions of this chapter:

(1) To practice or offer to practice acupuncture and related techniques; or

(2) To use any sign, card, or device to indicate that the person is an acupuncturist.

(b) Except as otherwise provided in this chapter, any person who shall attempt to practice acupuncture and related techniques as defined in this chapter without having first been licensed or otherwise permitted under the provisions of this chapter to do so, shall be deemed guilty of a misdemeanor. Upon conviction, he or she shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or by imprisonment in the county jail for a period of not less than one (1) month nor more than eleven (11) months, or by both fine and imprisonment. Each day shall constitute a separate offense.

(c) The courts of this state having general equity jurisdiction are vested with jurisdiction and power to enjoin the unlawful practice of acupuncture and related techniques in a proceeding by the Arkansas State Board of Acupuncture and Related Techniques or any member thereof or by any citizen of this state in the county in which the alleged unlawful practice occurred or in which the defendant resides or in Pulaski County. The issuance of an injunction shall not relieve a person from criminal prosecution for violation of the provisions of this chapter, but the remedy of injunction shall be in addition to liability to criminal prosecution.



§ 17-102-304 - Application -- Fees -- Qualifications.

(a) (1) No person shall be licensed to practice acupuncture and related techniques unless he or she has passed an examination and has been found to have the necessary qualifications as prescribed in the rules adopted by the Arkansas State Board of Acupuncture and Related Techniques.

(2) (A) Applications for a license to practice acupuncture and related techniques in the State of Arkansas pursuant to this chapter shall be made to the Secretary of the Arkansas State Board of Acupuncture and Related Techniques in writing on forms furnished by the board.

(B) The application shall be signed by the applicant in his or her own handwriting and acknowledged before an officer authorized to administer oaths.

(3) Before any applicant shall be eligible for an examination, the applicant shall furnish satisfactory proof to the board that he or she:

(A) Is of good moral character by filing with his or her application the affidavits of at least two (2) reputable acupuncturists who attest to his or her character;

(B) Has successfully completed not fewer than sixty (60) semester credit hours of college education, to include a minimum of thirty (30) semester credit hours in the field of science; and

(C) Has completed a program in acupuncture and related techniques and has received a certificate or diploma from an institute approved by the board as described in this section. The training received in the program shall be for a period of no fewer than four (4) academic years and shall include a minimum of eight hundred (800) hours of supervised clinical practice.

(b) Prior to approval of an institute of acupuncture and related techniques, the board shall determine that the institute meets standards of professional education. These standards shall provide that the institute:

(1) Require, as a prerequisite to graduation, a program of study of at least four (4) academic years;

(2) Meet the minimum requirements of a board-approved national accrediting body;

(3) Require participation in a carefully supervised clinical or internship program; and

(4) Confer a certificate, diploma, or degree in acupuncture and related techniques only after personal attendance in classes and clinics.

(c) To qualify to take the examination, an applicant additionally must:

(1) Be at least twenty-one (21) years of age;

(2) Be a citizen of the United States or a legal resident;

(3) Not have had a license to practice acupuncture and related techniques in any other state suspended or revoked nor have been placed on probation for any cause;

(4) Not have been convicted of a felony; and

(5) Not be a habitual user of intoxicants, drugs, or hallucinatory preparations.

(d) The board may charge the following fees:

(1) Initial application for licensing, a fee not to exceed two hundred fifty dollars ($250);

(2) Written and practical examination not including the cost of the nationally recognized examination, a fee not to exceed three hundred fifty dollars ($350);

(3) Biennial licensing renewal, a fee not to exceed four hundred dollars ($400);

(4) Late renewal more than thirty (30) days, but not later than one (1) year, after expiration of a license, which late fee is in addition to any other fees, a fee not to exceed one hundred dollars ($100);

(5) Reciprocal licensing, a fee not to exceed seven hundred fifty dollars ($750);

(6) Annual continuing education provider registration, a fee not to exceed two hundred dollars ($200); and

(7) Any and all fees to cover reasonable and necessary administrative expenses.

(e) (1) (A) If the applicant is approved, the applicant shall be admitted for examination.

(B) Should the applicant pass the examination, no part of the fee shall be returned, and the applicant shall be issued a license to practice acupuncture and related techniques in accordance with this chapter.

(C) Should an applicant be approved but fail to appear for the examination, no part of his or her fee shall be returned, but the applicant shall be eligible for examination at a later date.

(D) Should the approved applicant fail the examination, no part of his or her fee shall be returned, and the applicant shall be eligible for reexamination at a later date, at the discretion of the board, upon paying an examination fee of fifty dollars ($50.00) per failed subject up to one hundred fifty dollars ($150).

(2) If the applicant is not approved, the application and one-half (1/2) of the examination fee shall be returned to the applicant with the reasons for the disapproval clearly stated.



§ 17-102-305 - Examinations.

(a) Examinations shall be given in English and in writing and shall include the following subjects:

(1) Anatomy and physiology;

(2) Pathology;

(3) Diagnosis;

(4) Hygiene, sanitation, and sterilization techniques;

(5) Acupuncture and related principles, practices, and techniques; and

(6) Chinese herbal medicine.

(b) The Arkansas State Board of Acupuncture and Related Techniques shall hold an examination at least one (1) time each calendar year, and all applicants shall be notified in writing of the date and time of all examinations. The board may utilize a nationally recognized examination if it deems the national exam is sufficient to qualify a practitioner for licensure in this state.

(c) The board shall issue a license to every applicant whose application has been filed with and approved by the board and who has paid the required fees and who either:

(1) Has passed the board's examination with a score on each subject of not less than seventy percent (70%); or

(2) Has achieved a passing score on a board-approved nationally recognized examination.



§ 17-102-306 - Display of license.

A person licensed under this chapter shall post his or her license in a conspicuous location in his or her place of practice.



§ 17-102-307 - License renewal.

Each licensee shall be required to pay biennial license renewal fees and meet continuing education requirements as specified in this chapter. A licensee who fails to renew his or her license within one (1) year after its expiration may not renew it, and it may not be restored, reissued, or reinstated thereafter, but that person may apply for and obtain a new license if he or she meets the following requirements:

(1) Meets all current standards of the Arkansas State Board of Acupuncture and Related Techniques; and

(2) Takes and passes the examination and pays all fees associated therewith as if seeking a license for the first time.



§ 17-102-308 - Continuing education.

(a) The Arkansas State Board of Acupuncture and Related Techniques shall not renew the license of any person engaged in the practice of acupuncture and related techniques unless the licensee presents to the board evidence of attendance at a board-approved educational session or sessions of not fewer than twenty-four (24) hours of continuing education within the previous biennial period.

(b) Licensees residing out of state shall comply with the continuing education requirements.

(c) The presentation of a fraudulent or forged evidence of attendance at an educational session shall be a cause for suspension or revocation of the holder's license.



§ 17-102-309 - Disciplinary actions -- Grounds -- Action by the board.

(a) The following acts by an applicant for a license or by a licensed acupuncturist shall constitute grounds for which the disciplinary actions specified in subsection (b) of this section may be taken by the Arkansas State Board of Acupuncture and Related Techniques:

(1) Attempting to obtain, obtaining, or renewing a license to practice acupuncture and related techniques by bribery, fraud, or deceit;

(2) Having pled guilty or nolo contendere to, or having been found guilty of, a crime in any jurisdiction which directly relates to the practice of acupuncture and related techniques or to the ability to practice same;

(3) Advertising, practicing, or attempting to practice under a name other than one's own;

(4) Making deceptive, untrue, or fraudulent representations in the practice of acupuncture and related techniques;

(5) Becoming mentally incompetent or unfit or incompetent by reason of negligence, habits, or other causes;

(6) Becoming habitually intemperate or addicted to the use of habit-forming drugs, illegal drugs, or alcohol;

(7) Acting unprofessionally in the practice of acupuncture and related techniques;

(8) Committing fraud or deceit in filing insurance forms, documents, or information pertaining to the health or welfare of a patient; or

(9) Willfully or repeatedly violating any of the provisions of this chapter or any rule or order of the board.

(b) When the board finds any person guilty of any of the acts set forth in subsection (a) of this section, it has the sole authority to:

(1) Refuse to issue a license to the offender;

(2) Revoke or suspend the offender's license;

(3) Restrict the practice of the offender;

(4) Impose an administrative fine not to exceed five thousand dollars ($5,000) for each count or separate offense;

(5) Reprimand the offender; or

(6) Place the offender on probation for a period of time and subject to such conditions as the board may specify.

(c) The board shall not reinstate the license of a acupuncturist or cause a license to be issued to a person it has deemed to be unqualified until such time as the board is satisfied that he or she has complied with all the terms and conditions set forth in the final order and that he or she is capable of safely engaging in the practice of acupuncture and related techniques.

(d) Disciplinary proceedings taken under this section shall be as provided in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-102-310 - Exempted activities.

Nothing herein shall be construed to prohibit or to require a license hereunder with respect to the practice of medicine and surgery, chiropractic, osteopathy, dentistry, podiatry, optometry, Christian Science, physical therapy, cosmetology, massage therapy, or any branch of the healing arts as defined by the laws of this state as now or hereafter enacted, it not being intended by this chapter to limit, restrict, enlarge, or alter the privileges and practices of any of these professions or branches of the healing arts.



§ 17-102-311 - Exemptions.

Nothing in this chapter is intended to limit, interfere with, or prevent any other class of licensed health care professionals from practicing acupuncture and related techniques when permitted by its state licensing board. However, a chiropractic physician shall be entitled to practice acupuncture as part of chiropractic practice after completing an educational program in acupuncture from a college accredited by the Council on Chiropractic Education.



§ 17-102-312 - Legend drugs.

An acupuncturist as defined in § 17-102-102(2) shall not prescribe, dispense, or administer a legend drug as defined under § 20-64-503.



§ 17-102-313 - Injections.

An acupuncturist as defined in § 17-102-102(2) shall not administer an injection of a substance.









Chapter 103 - Social Workers

Subchapter 1 - -- General Provisions

§ 17-103-101 - Title.

This chapter shall be known and may be cited as the "Social Work Licensing Act".



§ 17-103-102 - Purpose.

Since the profession of social work significantly affects the lives of the people of this state, it is the purpose of this chapter to protect the public by setting standards of qualification, training, and experience for those who seek to represent themselves to the public as social workers and by promoting high standards of professional performance for those engaged in the practice of social work.



§ 17-103-103 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas Social Work Licensing Board; and

(2) "Practice of social work" means a professional service which effects change in social conditions, human behavior, and emotional responses of individuals, couples, families, groups, and organizations. "Social work practice" can only be performed with specialized knowledge and skills related to human development, the potential for human growth, the availability of social resources, and the knowledge of social systems. The disciplined application of social work knowledge and skills includes, but is not restricted to, the following:

(A) Counseling with individuals, couples, families, and groups for purposes of assessment and enhancement of the problem-solving and coping capacities of people; and

(B) The application of social work knowledge and skills in social planning, administration, and research.



§ 17-103-104 - Exemptions.

(a) This chapter shall not be construed to prevent members of the clergy, Christian Science practitioners, and licensed professionals such as physicians, nurses, psychologists, counselors, and attorneys from doing work within the standards and ethics of their respective professions, provided that they do not hold themselves out to the public by any title or description of services as being social workers as defined under this chapter.

(b) This chapter shall not be construed to limit or prohibit the employment by licensed hospitals in this state of persons who perform services commonly within the definition of social work or practices performed by social workers, so long as the services are performed within the course of and scope of their employment as employees of the hospitals. Nor shall this chapter require any regular employee of a licensed hospital in this state to be licensed as a licensed social worker, a licensed master social worker, or a licensed certified social worker as a condition of employment by or performance of services as a social worker while employed in a licensed hospital in this state.

(c) This chapter shall not be construed as limiting the activities and services of a graduate or undergraduate student for the practice of social work from an accredited educational institution.

(d) (1) This chapter shall not be construed to require any person to be licensed as a licensed social worker who is engaged in the practice of a specialty as an employee of any agency or department of the state in the following job classifications, but only if engaged in that practice as an employee of such an agency or department:

(A) Family service worker;

(B) Social service worker; and

(C) Adult protective services worker.

(2) It is the intent of the General Assembly to restrict licensure to those individuals who are represented to be social workers. It is not the intent of the General Assembly to license persons such as state employees in the job classifications of social service workers and family service workers.



§ 17-103-105 - Violations.

The following acts shall constitute violations of this chapter:

(1) Representing oneself to be a social worker, licensed social worker, licensed master social worker, or licensed certified social worker unless licensed as such under this chapter or under titles or descriptions offering to give or giving services to individuals, groups, agencies, or corporations without a license;

(2) Entering the private independent practice of social work without being certified by the Arkansas Social Work Licensing Board;

(3) Obtaining or attempting to obtain a license or renewal thereof by bribery or fraudulent representation; and

(4) Knowingly making a false statement on any form promulgated by the board in accordance with this chapter or the rules and regulations promulgated hereunder.



§ 17-103-106 - Penalties and enforcement.

(a) Violations of this chapter shall constitute Class A misdemeanors.

(b) (1) (A) When the Arkansas Social Work Licensing Board is made aware of a possible violation of § 17-103-105, a registered letter with a return receipt requested shall be mailed to the individual in question, calling to his or her attention the pertinent aspects of the law and the rules and regulations of the board.

(B) If the individual continues the alleged illegal practice, the information shall be forwarded to the appropriate law enforcement authorities for legal action.

(2) The board shall assist the prosecuting attorney in the enforcement of this chapter.

(3) Any member of the board may present evidence of a violation to the appropriate prosecuting attorney.



§ 17-103-107 - Privileged communications.

No licensed certified social worker, licensed master social worker, or licensed social worker or his or her secretary, stenographer, or clerk may disclose any information he or she may have acquired from persons consulting him in his or her professional capacity to those persons except:

(1) With the written consent of the person or persons or, in the case of death or disability, of his or her own legal guardian, other person authorized to sue, or the beneficiary of an insurance policy on his or her life, health, or physical condition;

(2) That a licensed certified social worker, licensed master social worker, or licensed social worker shall not be required to treat as confidential a communication that reveals the contemplation of a crime or a harmful act;

(3) When the person is a minor under the laws of this state and the information acquired by the licensed certified social worker, licensed master social worker, or licensed social worker indicates that the minor was the victim or subject of a crime, the licensed certified social worker, licensed master social worker, or the licensed social worker may be required to testify fully in any examination, trial, or other proceedings in which the commission of such a crime is the subject of inquiry; or

(4) When the person waives the privilege by bringing charges against the licensed certified social worker, licensed master social worker, or the licensed social worker.



§ 17-103-108 - Privileged communications -- Not repealed.

Notwithstanding the provisions of this section or any other law, the privileged communications provisions codified at § 17-103-107 are not repealed.






Subchapter 2 - -- Arkansas Social Work Licensing Board

§ 17-103-201 - Creation -- Members.

(a) There is created the Arkansas Social Work Licensing Board.

(b) All members of the board shall be appointed by the Governor with the consent of the Senate for terms of three (3) years and shall be residents of the state and citizens of the United States.

(c) The board shall have nine (9) members, with no fewer than two (2) African American persons, and shall be composed of the following:

(1) Three (3) members shall be licensed certified social workers, two (2) members shall be licensed master social workers, and one (1) member shall be a licensed social worker. These professional members shall be appointed from the list of social workers licensed by this chapter and shall have five (5) years of full-time social work practice experience prior to appointment to the board. This experience may consist of direct social work practice, teaching, or administration in social work;

(2) One (1) member shall be a psychiatrist certified by the American Board of Psychiatry and Neurology;

(3) One (1) member shall be a representative of the public at large; and

(4) One (1) member shall be sixty (60) years of age or older, not actively engaged in or retired from professional social work, and shall represent the elderly. This member shall be appointed from the state at large and shall be a full voting member but shall not participate in the grading of examinations. The same person may not represent both the public at large and the elderly.

(d) Members of the board may be removed from office by the Governor for cause. In case of death, resignation, or removal, the vacancy of the unexpired terms shall be filled by the Governor in the same manner as other appointments. No member shall serve more than two (2) consecutive terms.

(e) Each member of the board may receive expense reimbursement in accordance with § 25-16-902. All reimbursements for expenses authorized by this chapter shall be paid from the Social Work Licensing Fund. No money may ever be paid from the General Revenue Fund for the administration of this chapter.

(f) In addition to the expense reimbursement mentioned in subsection (e) of this section, each member of the board may receive a stipend in accordance with § 25-16-904.



§ 17-103-202 - Organization and functions.

(a) At least two (2) regular meetings of the Arkansas Social Work Licensing Board shall be held each calendar year. At the first regular meeting every two (2) years, the board shall elect a chair and vice chair. Other regular meetings may be held at such time as the rules of the board may provide.

(b) Special called meetings may be held at the discretion of the chair or at the written request of any three (3) members of the board.

(c) Reasonable notice of all meetings shall be given in the manner prescribed by the laws of this state.

(d) A quorum of the board shall consist of four (4) members.

(e) A secretary of the board shall be elected by the board and shall hold office at the pleasure of the board.

(f) The board shall employ necessary personnel for the performance of its functions and fix the compensation of the personnel within the limits of funds available to the board.

(g) The board shall adopt a seal, which must be affixed to all certificates issued by the board.



§ 17-103-203 - Duties generally.

In addition to the duties set forth elsewhere in this chapter, the Arkansas Social Work Licensing Board shall:

(1) Establish an examination procedure, utilizing the examinations approved by the board;

(2) Establish a licensure reciprocity agreement with other states;

(3) Annually compile a list of the names and addresses of all persons licensed under this chapter to be available upon request and cost;

(4) Establish mechanisms for appeal and decisions regarding applications and granting of licenses, with such mechanisms to include provisions for judicial review in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(5) Make rules and regulations not inconsistent with law as may be necessary to regulate its proceedings;

(6) Compile an annual report;

(7) Establish rules defining unprofessional conduct and set forth and publish a code of ethics and publish standards for practice;

(8) Establish fees and publish financial records;

(9) At the time of license renewal, require each applicant to present satisfactory evidence that, in the period since the license was issued, he or she has completed the continuing education requirements specified by the board; and

(10) Establish continuing education requirements and notify the applicants for licensing of the requirements.



§ 17-103-204 - Disposition of funds.

(a) The Secretary of the Arkansas Social Work Licensing Board shall receive and account for all money derived under the provisions of this chapter and shall pay it weekly to the Treasurer of State, who shall keep the money in a separate fund to be known as the "Social Work Licensing Fund".

(b) Money may be paid out of the fund only by warrant drawn by the Chief Fiscal Officer of the State on the State Treasury, written on an itemized voucher, and approved and attested by the secretary.

(c) There shall be audits of the fund as required by law.

(d) The secretary shall give a surety bond for the faithful performance of his or her duties to the Governor in the sum of ten thousand dollars ($10,000) or an amount recommended by the Auditor of State. The premium for this bond shall be paid out of the fund.

(e) The board may make expenditures from this fund for any purpose which is reasonable and necessary to carry out the provisions of this chapter.



§ 17-103-205 - Fees.

The Arkansas Social Work Licensing Board shall establish, charge, and collect for:

(1) The filing of an application for a license under this chapter, a fee of not more than fifty dollars ($50.00);

(2) The taking of an examination, a fee as established by regulation of the board;

(3) The original issuance of a license under this chapter, a fee of not more than fifty dollars ($50.00);

(4) A renewal of a license issued in accordance with this chapter, a fee of not more than eighty dollars ($80.00);

(5) Replacement of a license or renewal lost or destroyed, a fee of not less than twenty dollars ($20.00); and

(6) Endorsement of a foreign license, a fee of twenty dollars ($20.00).






Subchapter 3 - -- Licensing

§ 17-103-301 - License required.

(a) No individual shall practice or offer to practice social work within the meaning of this chapter unless he or she is licensed, a student under the provisions of this chapter, or otherwise entitled under subsections (b) and (c) of this section.

(b) No person may engage in the private independent practice of social work unless that person is licensed under this chapter as a licensed certified social worker.

(c) No person may engage in social work consultation unless that person is licensed under this chapter as a licensed certified social worker.



§ 17-103-302 - Reciprocity.

The Arkansas Social Work Licensing Board may grant a license without examination to any person meeting all of the other requirements of this chapter and who at the time of application is licensed as a social worker by a similar board of another state, territory, or district whose standards, in the opinion of the board, are not lower than those required by this chapter.



§ 17-103-303 - Temporary licenses.

(a) A social worker who comes to reside in Arkansas and does not qualify for licensing under § 17-103-302 but who is otherwise qualified for licensing may be issued a temporary license by the Arkansas Social Work Licensing Board at the appropriate level for the practice of social work for a period of up to six (6) months until the board conducts its regular licensing examinations.

(b) (1) An individual who resides in Arkansas and completes the educational requirements for licensing as a licensed social worker or licensed master social worker under § 17-103-306 may be issued a temporary license by the board at the appropriate level for the practice of social work for a period of up to one (1) year.

(2) An individual holding a temporary license under subdivision (b)(1) of this section shall sit for the examination for licensure at least two (2) times during the one (1) year of temporary licensure.



§ 17-103-304 - Expiration and renewal.

(a) All licenses shall be effective when issued by the Arkansas Social Work Licensing Board.

(b) The licenses of a licensed social worker, licensed master social worker, and licensed certified social worker shall be valid for two (2) years after the date of issuance.

(c) (1) A license may be renewed by the payment of a renewal fee as set by the board.

(2) The board shall mail an application for renewal of a license to each person to whom a license was issued or renewed during the current year. The application shall be mailed to the most recent address of the person as it appears on the records of the board.

(3) The person shall complete the renewal application and return it to the board accompanied by the required renewal fee within not more than two (2) months after the renewal application was mailed by the board.

(4) Upon receipt of any application and fee, the board shall verify the accuracy of the application and issue to the applicant a notice of license renewal for the next two (2) years.

(d) (1) If a person fails to renew his or her license within the two-month period, the license shall lapse the last day of the month of the calendar year that is exactly two (2) years from the calendar year and month in which the license was issued.

(2) Renewal of a license which has lapsed for a period in excess of two (2) months but less than six (6) months may be effected upon submission to the board of a renewal application accompanied by a fee which shall be two (2) times the amount of the renewal fee specified.

(3) If a license is allowed to lapse for six (6) months or longer, the applicant for the license shall be considered a new applicant subject to appropriate provisions of this chapter.

(e) At the time of license renewal, each applicant shall present satisfactory evidence that in the period since the license was issued, he or she has completed the continuing education requirements as required by the board.



§ 17-103-305 - Renewal, revocation, suspension -- Disciplinary proceedings.

(a) The Arkansas Social Work Licensing Board may refuse to issue or renew a license or may revoke or suspend a license issued under this chapter for any of the following causes or reasons:

(1) Violation of a provision of this chapter;

(2) Gross negligence in the practice of social work; or

(3) Engaging in a course of unprofessional conduct as defined by the rules established by the board or violation of the code of ethics made and published by the board.

(b) The board shall refuse to issue or revoke the license of any person who is found guilty of or pleads guilty or nolo contendere to any offense listed in § 17-103-307(f) unless the person requests and the board grants a waiver pursuant to § 17-103-307(h).

(c) Hearings shall be conducted by the board. Decisions will be determined by a majority vote of the board. All proceedings will be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-103-306 - Qualifications -- Issuance.

(a) The Arkansas Social Work Licensing Board shall issue a license as a licensed social worker to an applicant who qualifies as follows:

(1) Has a baccalaureate degree in a social work program accredited by the Council on Social Work Education or received before June 17, 1986, a baccalaureate degree in a social work program from an accredited educational institution;

(2) Has passed an examination approved by the board for this purpose and level of practice; and

(3) Has applied for a criminal background check and has not been found guilty of or pleaded guilty or nolo contendere to any of the offenses listed in § 17-103-307(f).

(b) The board shall issue a license as a licensed master social worker to an applicant who qualifies as follows:

(1) Has a master's degree from an accredited social work program in an accredited institution approved by the Council on Social Work Education;

(2) Has passed an examination approved by the board for this purpose and level of practice; and

(3) Has applied for a criminal background check and has not been found guilty of or pleaded guilty or nolo contendere to any of the offenses listed in § 17-103-307(f).

(c) The board shall issue a license as a licensed certified social worker to an applicant who qualifies as follows:

(1) Has a master's degree from an accredited social work program in an accredited institution approved by the Council on Social Work Education;

(2) Has two (2) years of supervised social work experience in a clinical or nonclinical concentration by a licensed certified social worker licensed under this law beyond the master's degree;

(3) Has passed an examination approved by the board for this purpose and level of practice; and

(4) Has applied for a criminal background check and has not been found guilty of or pleaded guilty or nolo contendere to any of the offenses listed in § 17-103-307(f).



§ 17-103-307 - Criminal background checks.

(a) Each first-time applicant for a license issued by the Arkansas Social Work Licensing Board shall be required to apply to the Identification Bureau of the Department of Arkansas State Police for a state and national criminal background check, to be conducted by the Federal Bureau of Investigation.

(b) The check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(c) The applicant shall sign a release of information to the board and shall be responsible to the Department of Arkansas State Police for the payment of any fee associated with the criminal background check.

(d) Upon completion of the criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the board all information obtained concerning the applicant in the commission of any offense listed in subsection (f) of this section.

(e) At the conclusion of any background check required by this section, the Identification Bureau of the Department of Arkansas State Police shall promptly destroy the fingerprint card of the applicant.

(f) Except as provided in subdivision (m)(1) of this section, no person shall be eligible to receive or hold a license issued by the board if that person has pleaded guilty or nolo contendere to or been found guilty of any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court:

(1) Capital murder as prohibited in § 5-10-101;

(2) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(3) Manslaughter as prohibited in § 5-10-104;

(4) Negligent homicide as prohibited in § 5-10-105;

(5) Kidnapping as prohibited in § 5-11-102;

(6) False imprisonment in the first degree as prohibited in § 5-11-103;

(7) Permanent detention or restraint as prohibited in § 5-11-106;

(8) Robbery as prohibited in § 5-12-102;

(9) Aggravated robbery as prohibited in § 5-12-103;

(10) Battery in the first degree as prohibited in § 5-13-201;

(11) Aggravated assault as prohibited in § 5-13-204;

(12) Introduction of a controlled substance into the body of another person as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree as prohibited in § 5-13-301;

(14) Rape as prohibited in § 5-14-103;

(15) Sexual indecency with a child as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, and fourth degree as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest as prohibited in § 5-26-202;

(18) Offenses against the family as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205;

(21) Permitting abuse of a minor as prohibited in § 5-27-221(a);

(22) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, or use of a child or consent to use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Felony adult abuse as prohibited in § 5-28-103;

(24) Theft of property as prohibited in § 5-36-103;

(25) Theft by receiving as prohibited in § 5-36-106;

(26) Arson as prohibited in § 5-38-301;

(27) Burglary as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, as prohibited in the former § 5-64-401 and §§ 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree as prohibited in § 5-70-104;

(30) Stalking as prohibited in § 5-71-229;

(31) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection;

(32) Computer child pornography as prohibited in § 5-27-603; and

(33) Computer exploitation of a child in the first degree as prohibited in § 5-27-605.

(g) (1) The board may issue a six-month nonrenewable letter of provisional eligibility for licensure to a first-time applicant pending the results of the criminal background check.

(2) Except as provided in subdivision (m)(1) of this section, upon receipt of information from the Identification Bureau of the Department of Arkansas State Police that the person holding such a letter of provisional licensure has pleaded guilty or nolo contendere to or been found guilty of any offense listed in subsection (f) of this section, the board shall immediately revoke the provisional license.

(h) (1) The provisions of subsection (f) and subdivision (g)(2) of this section may be waived by the board upon the request of:

(A) An affected applicant for licensure; or

(B) The person holding a license subject to revocation.

(2) Circumstances for which a waiver may be granted shall include, but not be limited to, the following:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the crime;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant does not pose a threat to the health or safety of children.

(i) Any information received by the board from the Identification Bureau of the Department of Arkansas State Police pursuant to this section shall not be available for examination except by the affected applicant for licensure or his or her authorized representative or the person whose license is subject to revocation or his or her authorized representative. No record, file, or document shall be removed from the custody of the department.

(j) Any information made available to the affected applicant for licensure or the person whose license is subject to revocation shall be information pertaining to that person only.

(k) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than this background check.

(l) The board shall adopt the necessary rules and regulations to fully implement the provisions of this section.

(m) (1) For purposes of this section, an expunged record of a conviction or plea of guilty or nolo contendere to an offense listed in subsection (f) of this section shall not be considered a conviction, guilty plea, or nolo contendere plea to the offense unless the offense is also listed in subdivision (m)(2) of this section.

(2) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, the following shall result in permanent disqualification:

(A) Capital murder as prohibited in § 5-10-101;

(B) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(C) Kidnapping as prohibited in § 5-11-102;

(D) Rape as prohibited in § 5-14-103;

(E) Sexual assault in the first degree as prohibited in § 5-14-124 and sexual assault in the second degree as prohibited in § 5-14-125;

(F) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-205 and endangering the welfare of a minor in the second degree as prohibited in § 5-27-206;

(G) Incest as prohibited in § 5-26-202;

(H) Arson as prohibited in § 5-38-301;

(I) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201; and

(J) Adult abuse that constitutes a felony as prohibited in § 5-28-103.



§ 17-103-308 - Licensure certificate.

(a) A licensee under this chapter involved in independent private practice with the public shall:

(1) Display his or her license; and

(2) Immediately notify clients if his or her license expires without renewal or is suspended or revoked.

(b) A licensee under this chapter whose license expires without renewal or is suspended or revoked shall immediately:

(1) Notify his or her employer, employees, and partners that he or she is no longer licensed; and

(2) Remove from public display his or her license certificate and license card.









Chapter 104 - Perfusionists Licensure Act

Subchapter 1 - -- General Provisions

§ 17-104-101 - Title.

This chapter shall be known as the "Perfusionist Licensure Act".



§ 17-104-102 - Definitions.

As used in this chapter:

(1) "Board" means the State Board of Health;

(2) "Committee" means the Perfusionists Advisory Committee;

(3) "Department" means the Department of Health;

(4) "Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidneys, liver, or other organs;

(5) "Licensed perfusionist" means a person licensed under this chapter;

(6) "Perfusion" means the functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular, circulatory, or respiratory systems or other organs, or a combination of those activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under an order and supervision of a licensed physician, including:

(A) The use of extracorporeal circulation, long-term cardiopulmonary support techniques, including, but not limited to, extracorporeal carbon-dioxide removal and extracorporeal membrane oxygenation and associated therapeutic and diagnostic technologies;

(B) Counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support, and isolated limb perfusion;

(C) The use of techniques involving blood management, advanced life support, and related functions;

(D) The administration of pharmacological and therapeutic agents or blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line for perfusion purposes as ordered by a physician;

(E) The performance and use of:

(i) Anticoagulation monitoring and analysis;

(ii) Physiologic monitoring and analysis;

(iii) Blood gas and chemistry monitoring and analysis;

(iv) Hematologic monitoring and analysis;

(v) Hypothermia;

(vi) Hyperthermia;

(vii) Hemoconcentration and hemodilution; and

(viii) Hemodialysis; and

(F) The observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics, and the implementation of appropriate reporting, perfusion protocols, or changes in or the initiation of emergency procedures;

(7) "Perfusion protocols" means perfusion-related policies and protocols developed or approved by a licensed health care facility or a physician through collaboration with administrators, licensed perfusionists, and other health care professionals; and

(8) "Provisional licensed perfusionist" means a person provisionally licensed under this chapter.






Subchapter 2 - -- Perfusionists Advisory Committee

§ 17-104-201 - Advisory committee.

(a) There is created the Perfusionists Advisory Committee which shall consist of five (5) members with a demonstrated interest in perfusion to be appointed by the Governor, one (1) of which is recommended by the Arkansas Hospital Association.

(b) The members shall either be trained in the profession of perfusion or shall be licensed medical doctors of good professional standing. A majority of the members shall be trained in the profession of perfusion.

(c) The members shall be appointed for three-year staggered terms to be assigned by lot. The terms shall commence on July 15 of each year. In the event of a vacancy on the committee for any reason other than expiration of a regular term, the vacancy shall be filled for the unexpired portion of the term by appointment of the Governor.

(d) Members of the committee shall not be entitled to compensation for their services, but may receive expense reimbursement and a stipend not to exceed sixty dollars ($60.00) per meeting in accordance with § 25-16-902, to be paid by the Department of Health.



§ 17-104-202 - Members.

(a) Within thirty (30) days after its appointment, the Perfusionists Advisory Committee shall organize as necessary to carry out its purposes as prescribed by this chapter.

(b) (1) At the initial organizational meeting of the committee, the members shall elect from among their number a chair, vice chair, and secretary to serve for one (1) year.

(2) Annually thereafter, officers shall be elected.

(3) A majority of the members of the committee shall constitute a quorum for the transaction of business and for the performance of such duties as the committee may prescribe.

(c) (1) Quarterly meetings of the committee may be held.

(2) Special meetings may be called by the Chair of the Perfusionists Advisory Committee or as provided by the rules of the committee.

(d) (1) The Secretary of the Perfusionists Advisory Committee shall keep full and true records of all committee proceedings and preserve all books, documents, and papers relating to the business of the committee.

(2) The records of the committee shall be open for inspection at all reasonable times.

(e) The committee shall report in writing to the State Board of Health by July 31 of each year. The report shall contain a summary of the proceedings of the committee during the preceding fiscal year, a detailed and itemized statement of all revenue and of all expenditures made by or in behalf of the committee, other information deemed necessary or useful, and any additional information which may be requested by the Governor.



§ 17-104-203 - Authority.

(a) The Perfusionists Advisory Committee shall recommend for adoption by the State Board of Health rules, regulations, and standards on matters relating to the licensure as a perfusionist and the standards of professional conduct for the licensees.

(b) Under the authority of the State Board of Health, the committee shall assist the board in carrying out the provisions of this chapter regarding the qualifications, examination, registration, regulation, and licensure of perfusionists.

(c) Under the authority of the State Board of Health, the committee shall:

(1) Recommend to the State Board of Health:

(A) A code of ethics for perfusionists;

(B) The qualifications and fitness of applicants for licensure, renewal of licenses, and reciprocity with other states;

(C) The procedure for the revocation, suspension, or denial of a license, the probating of a license suspension, or the reprimand of a licensee for a violation of this chapter, the code of ethics, or the regulations promulgated by the State Board of Health;

(D) The categories of fees and the amount of fees that may be imposed to obtain a license; and

(E) (i) Continuing professional education requirements and clinical activities for licensed perfusionists and provisional licensed perfusionists under this chapter, the standards of which shall be at least as strict as those of the American Board of Cardiovascular Perfusion existing on January 1, 2005.

(ii) The standards shall:

(a) Establish the minimum amount of continuing education and clinical activities required to renew a license under this chapter;

(b) Develop a process to evaluate and approve continuing education courses and clinical activities;

(c) Identify the factors for the competent performance by a licensee; and

(d) Develop a procedure to assess a licensee's participation in continuing education programs and clinical activities; and

(2) Assist in other matters dealing with perfusion as the State Board of Health may direct.



§ 17-104-204 - State Board of Health.

In accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the State Board of Health shall promulgate and implement regulations which it deems necessary to carry out the provisions of this chapter.



§ 17-104-205 - Department of Health.

The Department of Health shall:

(1) Administer the provisions of this chapter;

(2) Enforce the regulations promulgated by the State Board of Health for the administration and enforcement of this chapter;

(3) Employ and prescribe the duties of employees as may be necessary to administer the provisions of this chapter;

(4) Issue initial and renewal licenses to qualified applicants who provide perfusion services; and

(5) Collect fees for licensure and accept public and private gifts, grants, and donations for the purpose of administering this chapter.






Subchapter 3 - -- Licensing

§ 17-104-301 - License applicants.

(a) An applicant for a perfusionist license shall submit a sworn application to the Department of Health for consideration.

(b) To qualify for the licensing examination, the applicant shall have successfully completed a perfusion education program approved by the State Board of Health.

(c) To qualify for a license, an applicant shall pass a competency examination. The examination shall be approved by the board and shall be administered to qualified applicants at least one (1) time per calendar year.

(d) No later than two (2) months after the date on which a licensing examination is administered, the board shall notify each examinee of the results of the examination.

(e) An applicant who has failed the licensing examination may request in writing that the board furnish the applicant with an analysis of the applicant's performance on the examination.



§ 17-104-302 - License recipients.

(a) Any person who meets the licensing qualifications under this chapter is entitled to receive a license as a licensed perfusionist.

(b) The licensed perfusionist shall:

(1) Display the license in an appropriate and public manner or maintain an accurate copy of the perfusionist's license on file in the health care facility in which the licensed perfusionist is working; and

(2) Keep the Department of Health informed of any change of address.

(c) A license certificate issued by the department is the property of the department and shall be surrendered upon demand.



§ 17-104-303 - License validity.

(a) A perfusionist's license is valid for two (2) years from the date it is issued and may be renewed.

(b) A person may renew an unexpired license by submitting proof satisfactory to the Department of Health of compliance with the continuing professional education and clinical activities requirements prescribed by the State Board of Health and by paying the required renewal fee to the board prior to the expiration date of the license.

(c) A person whose license has been expired for less than ninety (90) days may renew the license by submitting proof satisfactory to the department of compliance with the continuing professional education and clinical activities requirements prescribed by the board and by paying the required renewal fee and a penalty as established by the board.

(d) A person whose license has been expired for more than ninety (90) days but less than two (2) years may renew the license by submitting proof satisfactory to the department of compliance with the continuing professional education and clinical activities requirements prescribed by the board and by paying the required renewal fee and a penalty as established by the department.

(e) A person whose license has been expired for more than two (2) years may not renew the license. The person may obtain a new license by submitting to reexamination and complying with the requirements and procedures for obtaining a license established under this chapter.

(f) The department may renew an expired license without reexamination if the person was originally licensed in the State of Arkansas and at the time of the request for relicensure in Arkansas is licensed in another state and has been licensed to practice in that state for the preceding two (2) years prior to the request. The fee for this license shall be determined by the board.

(g) The department shall notify each licensee in writing of the expiration date of the license at the licensee's last known address according to the records of the department.



§ 17-104-304 - License qualification.

(a) A license for a provisional licensed perfusionist may be issued to a person who has successfully completed an approved perfusion education program and filed an application, paid the application fee, and submitted evidence satisfactory to the Department of Health of the successful completion of the education requirements set forth in this chapter.

(b) A provisional licensed perfusionist shall be under the supervision and direction of a licensed perfusionist at all times. Regulations governing the supervision and direction of the provisionally licensed perfusionist shall not require the immediate physical presence of the supervising licensed perfusionist.

(c) A provisional perfusionist license is valid for one (1) year from the date issued and may be renewed by the same procedures established for renewal for a licensed perfusionist.

(d) Upon notification by the department that a person has failed any portion of the licensure examination, the person shall surrender the provisional perfusionist license to the department.



§ 17-104-305 - License requirements waived.

(a) Under the authority of the State Board of Health, the Department of Health may waive the examination requirement for an applicant who at the time of the application:

(1) Is licensed or certified by another state if the requirements of that state for the license or certificate are the substantial equivalent of the requirements of this chapter as determined by the board; or

(2) Holds a current certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion, or its successor, prior to January 1, 2000.

(b) The applicant shall pay to the department the application fee.



§ 17-104-306 - Unlicensed practice.

(a) A person shall not engage or offer to engage in perfusion for compensation or use the title or represent or imply that the person has the title of "licensed perfusionist" or "provisional licensed perfusionist" or use the letters "LP" or "PLP" and shall not use any facsimile of these titles in any manner to indicate or imply that the person is a licensed perfusionist or provisional licensed perfusionist, unless the person holds that license issued under this chapter.

(b) A person shall not use the title or represent or imply that the person has the title of "certified clinical perfusionist" or use the letters "CCP" and shall not use any facsimile of those titles in any manner to indicate or imply that the person is a certified clinical perfusionist by the American Board of Cardiovascular Perfusion, unless the person holds a certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion.

(c) A violation of the provisions of this chapter is a Class C misdemeanor.



§ 17-104-307 - Scope.

This chapter does not apply to:

(1) A person licensed by another health professional licensing board if:

(A) The person does not represent to the public, directly or indirectly, that the person is licensed under this chapter; and

(B) The person confines the person's acts or practice to the scope of practice authorized by the other health professional licensing law;

(2) A student enrolled in an accredited perfusion education program if perfusion services performed by the student are:

(A) An integral part of the student's course of study; and

(B) Performed under the direct supervision of a licensed perfusionist assigned to supervise the student and who is on duty and immediately available in the assigned patient care area; and

(3) The practice of any qualified perfusionist employed by the United States Government while in the discharge of official duties.



§ 17-104-308 - Complaints.

(a) The Department of Health shall keep an information file containing each complaint filed with the department. The information file shall be kept current and contain a record for each complaint of:

(1) All persons contacted in relation to the complaint;

(2) A summary of findings made at each step of the complaint process;

(3) An explanation of the legal basis and reason for a dismissed complaint; and

(4) Other relevant information.

(b) If a written complaint is filed with the department, the department shall notify the parties of the status of the complaint, unless the notice would jeopardize an undercover investigation.

(c) The State Board of Health shall adopt a form to standardize information concerning complaints made to the department and shall prescribe the information to be provided to a person when a complaint has been filed.



§ 17-104-309 - Investigation of complaints.

(a) The State Board of Health shall adopt regulations concerning the investigation of a complaint filed with the Department of Health. The regulations adopted under this section shall:

(1) Ensure that complaints are not dismissed without appropriate consideration; and

(2) Ensure that the person who filed the complaint has an opportunity to explain the allegations made in the complaint.

(b) The department shall dispose of all complaints in a timely manner.



§ 17-104-310 - Monitoring.

The State Board of Health shall develop a system for monitoring licensees' compliance with this chapter. Regulations adopted under this section shall include procedures for monitoring licensees to determine that the licensee performs the acts required by the Department of Health and to identify and monitor licensees who represent a risk to the public.



§ 17-104-311 - Sanctions.

(a) The Department of Health shall revoke or suspend a license, place on probation a person whose license has been suspended, or reprimand a licensee upon a determination of:

(1) Any violation of this chapter; or

(2) Any violation of a regulation or code of ethics adopted by the State Board of Health.

(b) If a license suspension is probated, the department may require the licensee to:

(1) Report on a regular basis to the department on matters that are the basis of the probation;

(2) Limit practice to the areas prescribed by the department; or

(3) Continue the person's professional education until the licensee reaches a degree of skill satisfactory to the department in those areas that are the basis of the probation.

(c) Upon a determination by the department to suspend or revoke a person's license, the licensee is entitled to a hearing before the board. The board shall prescribe procedures by which all decisions to suspend or revoke a license are appealable to the board.

(d) The board shall adopt a schedule of sanctions for violations under this chapter.

(e) A member of the board or hearing examiner may not communicate with a party to a proceeding pending before the department or with a party's representative, unless notice and an opportunity to participate are given to each party to the proceedings.



§ 17-104-312 - Violations.

The Department of Health shall revoke or suspend a license, place on probation a person whose license has been suspended, or reprimand a licensee upon a determination of:

(1) Any violation of this chapter;

(2) Any violation of a rule or code of ethics adopted by the State Board of Health; or

(3) Unprofessional conduct, which includes, but is not limited to:

(A) Incompetence or gross negligence in carrying out usual perfusion functions;

(B) A conviction of practicing perfusion without a license or a provisional license;

(C) The use of advertising relating to perfusion in a manner which violates state law;

(D) Procuring a license or provisional license by fraud, misrepresentation, or mistake;

(E) Making or giving any false statement or information in connection with the application for the license or provisional license;

(F) A plea of guilty, nolo contendere, or a finding of guilt of a felony or any offense substantially related to the qualifications, functions, or duties of a perfusionist, in which event the record shall be conclusive evidence; or

(G) Impersonating an applicant or acting as proxy for an applicant in any examination required under this chapter for the issuance of a license.









Chapter 105 - Physician Assistants

§ 17-105-101 - Definitions.

As used in this chapter:

(1) "Board" means the Arkansas State Medical Board;

(2) (A) "Physician assistant" means a person who has:

(i) Graduated from a physician assistant or surgeon assistant program accredited by the American Medical Association's Committee on Allied Health Education and Accreditation or the Commission on Accreditation of Allied Health Education Programs; and

(ii) Passed the certifying examination administered by the National Commission on Certification of Physician Assistants.

(B) The physician assistant is a dependent medical practitioner who:

(i) Provides health care services under the supervision of a physician; and

(ii) Works under a physician-drafted protocol approved by the board, which describes how the physician assistant and the physician will work together and any practice guidelines required by the supervising physician;

(3) "Supervision" means overseeing the activities of and accepting responsibility for the medical services rendered by a physician assistant. The constant physical presence of the supervising physician is not required so long as the supervising physician and physician assistant are or can be easily in contact with one another by radio, telephone, electronic, or other telecommunication device. Supervision of each physician assistant by a physician or physicians shall be continuous; and

(4) "Supervising physician" means a doctor of medicine or doctor of osteopathy licensed by the board who supervises physician assistants.



§ 17-105-102 - Qualifications for licensure.

(a) Except as otherwise provided in this chapter, an individual must be licensed by the Arkansas State Medical Board before the individual may practice as a physician assistant.

(b) The board may grant a license as a physician assistant to an applicant who:

(1) Submits an application on forms approved by the board;

(2) Pays the appropriate fees as determined by the board;

(3) Has successfully completed an educational program for physician assistants or surgeon assistants accredited by the Committee on Allied Health Education and Accreditation or by its successor agency and has passed the Physician Assistant National Certifying Examination administered by the National Commission on Certification of Physician Assistants;

(4) Certifies that he or she is mentally and physically able to engage safely in practice as a physician assistant;

(5) Has no licensure, certification, or registration as a physician assistant under current discipline, revocation, suspension, or probation for cause resulting from the applicant's practice as a physician assistant, unless the board considers the condition and agrees to licensure;

(6) Is of good moral character;

(7) Submits to the board any other information the board deems necessary to evaluate the applicant's qualifications;

(8) Has been approved by the board;

(9) Is at least twenty-one (21) years of age; and

(10) After July 1, 1999, has at least a bachelor's degree in some field of study from a regionally accredited college or university, unless the applicant has:

(A) Prior service as a military corpsman and is a graduate of a physician assistant education program recognized by the Committee on Allied Health Education and Accreditation or the Commission on Accreditation of Allied Health Education Programs or the applicant is currently certified by the National Commission on Certification of Physician Assistants;

(B) Was serving as a physician assistant in a federal facility located in the State of Arkansas on or after July 1, 1999, and who is a graduate of a physician assistant education program recognized by the Committee on Allied Health Education and Accreditation or the Commission on Accreditation of Allied Health Education Programs;

(C) Was licensed in good standing on June 30, 1999, by the board; or

(D) Was enrolled on or before July 1, 1999, in a physician assistant program recognized by the Commission on Accreditation of Allied Health Education Programs.



§ 17-105-103 - Graduate license -- Temporary license.

(a) The Arkansas State Medical Board may grant a graduate license to an applicant who meets the qualifications for licensure, except that the applicant has not yet taken the national certifying examination or the applicant has taken the national certifying examination and is awaiting the results.

(b) A graduate license is valid:

(1) For one (1) year from the date of issuance;

(2) Until the results of an applicant's examination are available; or

(3) Until the board makes a final decision on the applicant's request for licensure,

whichever comes first.

(c) The board may extend a graduate license upon a majority vote of the board members for a period not to exceed one (1) year. Under no circumstances may the board grant more than one (1) extension of a graduate license.

(d) A temporary license may be granted to an applicant who meets all the qualifications for licensure but is awaiting the next scheduled meeting of the board.



§ 17-105-104 - Inactive license.

Any physician assistant who notifies the Arkansas State Medical Board in writing on forms prescribed by the board may elect to place his or her license on an inactive status. A physician assistant with an inactive license shall be excused from payment of renewal fees and shall not practice as a physician assistant. Any licensee who engages in practice while his or her license is lapsed or on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under § 17-105-113. A physician assistant requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to meet the criteria for renewal as specified in § 17-105-105.



§ 17-105-105 - Renewal.

Upon notification from the Arkansas State Medical Board, each person who holds a license as a physician assistant in this state shall renew the license by:

(1) Submitting the appropriate fee as determined by the board;

(2) Completing the appropriate forms; and

(3) Meeting any other requirements set forth by the board.



§ 17-105-106 - Exemption from licensure.

Nothing in this chapter shall be construed to require licensure of:

(1) A physician assistant student enrolled in a physician assistant or surgeon assistant educational program accredited by the Committee on Allied Health Education and Accreditation or by its successor agency;

(2) A physician assistant employed in the service of the federal government while performing duties incident to that employment;

(3) Technicians, other assistants, or employees of physicians who perform delegated tasks in the office of a physician but who are not rendering services as a physician assistant or identifying themselves as a physician assistant;

(4) A physician assistant in the service of the State Military Department or the Arkansas National Guard, or both. These physician assistants shall be allowed to perform their physician assistant practice duties, including prescribing, in the same manner as they would if federalized by the United States Government; or

(5) A physician assistant who is temporarily transiting through the State of Arkansas while caring for a patient, provided that he or she remains under the supervision of his or her supervising physician.



§ 17-105-107 - Scope of authority -- Delegatory authority -- Agent of supervising physician.

(a) Physician assistants provide health care services with physician supervision. The supervising physician shall be identified on all prescriptions and orders. Physician assistants may perform those duties and responsibilities, including the prescribing, ordering, and administering drugs and medical devices, that are delegated by their supervising physicians.

(b) Physician assistants shall be considered the agents of their supervising physicians in the performance of all practice-related activities, including, but not limited to, the ordering of diagnostic, therapeutic, and other medical services.

(c) Physician assistants may perform health care services in any setting authorized by the supervising physician in accordance with any applicable facility policy.

(d) Nothing in this chapter shall be construed to authorize a physician assistant to:

(1) Examine the human eye or visual system for the purpose of prescribing glasses or contact lenses or the determination of the refractive power for surgical procedures;

(2) Adapt, fill, duplicate, modify, supply, or sell contact lenses or prescription eye glasses; or

(3) Prescribe, direct the use of, or use any optical device in connection with ocular exercises, vision training, or orthoptics.



§ 17-105-108 - Prescriptive authority.

(a) Physicians supervising physician assistants may delegate prescriptive authority to physician assistants to include prescribing, ordering, and administering Schedule III-V controlled substances as described in the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-510, and 21 C.F.R. Part 1300, all legend drugs, and all nonschedule prescription medications and medical devices. All prescriptions and orders issued by a physician assistant shall also identify his or her supervising physician.

(b) At no time shall a physician assistant's level of prescriptive authority exceed that of the supervising physician.

(c) Physician assistants who prescribe controlled substances must register with the Drug Enforcement Administration as part of the Drug Enforcement Administration's Mid-Level Practitioner Registry, 21 C.F.R. Part 1300, 58 FR 31171-31175, and the Controlled Substances Act.



§ 17-105-109 - Supervision.

(a) Supervision of physician assistants shall be continuous but shall not be construed as necessarily requiring the physical presence of the supervising physician at the time and place that the services are rendered.

(b) It is the obligation of each team of physicians and physician assistants to ensure that:

(1) The physician assistant's scope of practice is identified;

(2) The delegation of medical task is appropriate to the physician assistant's level of competence;

(3) The relationship and access to the supervising physician is defined; and

(4) A process of evaluation of the physician assistant's performance is established.

(c) The physician assistant and supervising physician may designate back-up physicians who are agreeable to supervise the physician assistant during the absence of the supervising physician.



§ 17-105-110 - Supervising physician.

A physician desiring to supervise a physician assistant must:

(1) Be licensed in this state;

(2) Notify the Arkansas State Medical Board of his or her intent to supervise a physician assistant; and

(3) Submit a statement to the board that he or she will exercise supervision over the physician assistant in accordance with any rules adopted by the board.



§ 17-105-111 - Notification of intent to practice.

(a) Prior to initiating practice, a physician assistant licensed in this state must submit on forms approved by the Arkansas State Medical Board notification of such an intent. The notification shall include:

(1) The name, business address, e-mail address, and telephone number of the supervising physician; and

(2) The name, business address, and telephone number of the physician assistant.

(b) A physician assistant shall notify the board of any changes or additions in supervising physicians within ten (10) calendar days.



§ 17-105-112 - Exclusions of limitations of employment.

Nothing in this chapter shall be construed to limit the employment arrangement of a physician assistant licensed under this chapter.



§ 17-105-113 - Violation.

Following the exercise of due process, the Arkansas State Medical Board may discipline any physician assistant who:

(1) Fraudulently or deceptively obtains or attempts to obtain a license;

(2) Fraudulently or deceptively uses a license;

(3) Violates any provision of this chapter or any regulations adopted by the board pertaining to this chapter;

(4) Is convicted of a felony;

(5) Is a habitual user of intoxicants or drugs to such an extent that he or she is unable to safely perform as a physician assistant;

(6) Has been adjudicated as mentally incompetent or has a mental condition that renders him or her unable to safely perform as a physician assistant;

(7) Has committed an act of moral turpitude; or

(8) Represents himself or herself as a physician.



§ 17-105-114 - Disciplinary authority.

Upon finding that a physician assistant has committed any offense described in § 17-105-113, the Arkansas State Medical Board may:

(1) Refuse to grant a license;

(2) Administer a public or private reprimand;

(3) Revoke, suspend, limit, or otherwise restrict a license;

(4) Require a physician assistant to submit to the care, counseling, or treatment of a physician or physicians designated by the board;

(5) Suspend enforcement of its finding thereof and place the physician assistant on probation with the right to vacate the probationary order for noncompliance; or

(6) Restore or reissue, at its discretion, a license and impose any disciplinary or corrective measure which it may have imposed.



§ 17-105-115 - Title and practice protection.

(a) Any person not licensed under this chapter is guilty of a Class A misdemeanor and is subject to penalties applicable to the unlicensed practice of medicine if he or she:

(1) Holds himself or herself out as a physician assistant;

(2) Uses any combination or abbreviation of the term "physician assistant" to indicate or imply that he or she is a physician assistant; or

(3) Acts as a physician assistant.

(b) An unlicensed physician shall not be permitted to use the title of physician assistant or to practice as a physician assistant unless he or she fulfills the requirements of this chapter.



§ 17-105-116 - Identification requirements.

Physician assistants licensed under this chapter shall keep their license available for inspection at their primary place of business and when engaged in their professional activities shall wear a name tag identifying themselves as a physician assistant.



§ 17-105-117 - Rule-making authority.

(a) The Arkansas State Medical Board shall promulgate regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., that are reasonable and necessary for the performance of the various duties imposed upon the board by this chapter, including, but not limited to:

(1) Establishing license renewal dates; and

(2) Setting the level of liability coverage.

(b) The board may levy the following fees:

(1) Physician assistant application for licensure fee, eighty dollars ($80.00);

(2) Initial application fee for the physician employer, fifty dollars ($50.00);

(3) Physician assistant annual relicensure fee, fifty dollars ($50.00);

(4) Physician assistant delinquent licensure fee, twenty-five dollars ($25.00) for each delinquent year or part thereof;

(5) Physician assistant application for graduate or temporary licensure fee, ten dollars ($10.00); and

(6) Physician assistant one-time extension graduate licensure fee, forty dollars ($40.00).

(c) The board may appoint a physician assistant advisory committee to assist in the administration of this chapter.



§ 17-105-118 - Regulation by Arkansas State Medical Board.

The Arkansas State Medical Board shall administer the provisions of this chapter under such procedures as it considers advisable and may adopt rules that are reasonable and necessary to implement the provisions of this chapter. Further, it is the intent of the General Assembly that the board on behalf of the General Assembly shall make rules clarifying any ambiguities or related matters concerning this chapter, which may not have been specifically addressed.



§ 17-105-119 - "Good Samaritan" provision.

Physician assistants shall be subject to the "Good Samaritan" provisions embodied in § 17-95-101.



§ 17-105-120 - Retired physician assistants.

(a) Retired physician assistants may practice their medical services under the supervision of a licensed physician and shall be subject to the same provisions as a retired physician or surgeon would be pursuant to § 17-95-106.

(b) Retired physician assistants practicing under this provision must continue to be licensed by the Arkansas State Medical Board and must practice their medical skills only under the supervision of a licensed physician.



§ 17-105-121 - Physician assistant employment -- Uniform Classification Plan.

(a) The Office of Personnel Management of the Division of Administrative Services of the Department of Finance and Administration shall establish and maintain a position classification of physician assistant. The initial position classification shall mirror the Veterans Health Administration Directive 10-95-020 of March 3, 1995, and the United States Department of Veterans Affairs regulation as embodied in:

(1) MP-5, Part II, Chapter 2, Change 2, Appendix H; and

(2) MP-5, Part II, Chapter 5, Change 5.

(b) Modifications or changes in the future to the state position classification of physician assistant shall only be made based upon the concurrence of the Physician Assistant Advisory Committee.



§ 17-105-122 - Physician assistant patient care orders.

(a) Patient care orders generated by a physician assistant shall be construed as having the same medical, health, and legal force and effect as if the orders were generated by their supervising physician, provided that the supervising physician's name is identified in the patient care order.

(b) The orders shall be complied with and carried out as if the orders had been issued by the physician assistant's supervising physician.



§ 17-105-123 - Medical malpractice -- Professional and legal liability for actions.

Physician assistants shall be covered under the provisions regarding medical malpractice and legal liability as such applies to their supervising physician as embodied in §§ 16-114-201 -- 16-114-203 and 16-114-205 -- 16-114-209.






Chapter 106 - Consumer-Patient Radiation Health and Safety

Subchapter 1 - -- General Provisions

§ 17-106-101 - Findings.

The General Assembly hereby finds and declares that the citizens of the State of Arkansas are entitled to the maximum protection practicable from the harmful effects of excessive and improper exposure to ionizing radiation and that the protection will be increased by requiring appropriate education of persons using radioactive materials or operating medical equipment emitting or detecting ionizing radiation upon human beings.



§ 17-106-102 - Title.

This chapter may be cited as the "Consumer-Patient Radiation Health and Safety Act".



§ 17-106-103 - Definitions.

As used in this chapter:

(1) "Board" means the State Board of Health;

(2) "Committee" means the Medical Ionizing Radiation Licensure Committee;

(3) "Consumer" means a person who is a resident of this state but who is not a licensed practitioner or radiologic technologist or licensed technologist or limited licensed technologist under this chapter;

(4) "Department" means the Department of Health;

(5) "Direct supervision", pertaining to students, means responsibility for, and control of, radiation safety, protection, and technical aspects of the application of ionizing radiation to human beings for diagnostic or therapeutic purposes, with the parameters that are outlined by educational accreditation agencies that are recognized by the board;

(6) "Ionizing radiation" means gamma rays, X rays, alpha and beta particles, high speed electrons, protons, neutrons, and other nuclear particles;

(7) "License" means a certificate issued by the board authorizing the licensee to use radioactive materials or medical equipment emitting or detecting ionizing radiation for human diagnostic or therapeutic purposes in accordance with this chapter;

(8) "Licensed practitioner" means a person licensed to practice medicine, dentistry, podiatry, chiropractic, osteopathy, or optometry in this state;

(9) "Licensed technologist" means a person other than a licensed practitioner who administers radioactive substances or uses medical equipment emitting or detecting ionizing radiation for human diagnostic or therapeutic purposes under the supervision of a licensed practitioner and who is "grandfathered" under this chapter;

(10) "Limited license" means an authorization to perform radiologic procedures under the supervision of a licensed practitioner that are limited to specific parts of the human body, specifically of the chest and skeletal structures, or limited to specific procedures, or both;

(11) "Limited licensed technologist" means a person, other than a licensed practitioner, radiologic technologist, or licensed technologist, who:

(A) While under the supervision of a licensed practitioner, operates medical equipment emitting ionizing radiation for diagnostic purposes on human beings that are limited to specific body parts; and

(B) Has successfully passed a limited scope examination deemed appropriate by the board;

(12) "Medical dosimetrist" means a person who is certified or eligible for certification by the Medical Dosimetry Certification Board;

(13) "Nuclear medicine technologist" means a person, other than a licensed practitioner, who performs therapeutic, in vivo, imaging, and measurement procedures, prepares radiopharmaceuticals, and administers diagnostic doses of radiopharmaceuticals to human beings while under supervision of a licensed practitioner who is licensed as required to possess and use radioactive materials;

(14) "Radiation health/medical physicist" means a person who is certified or eligible for certification in radiologic physics by the American Board of Radiology, the American Board of Health Physics, the American Board of Medical Physics, or the American Board of Science in Nuclear Medicine;

(15) "Radiation practitioner" means a licensed practitioner who has completed a residency in radiology, nuclear medicine, or radiation oncology, or is certified by the American Board of Radiology, the American Osteopathic Board of Radiology, or the American Board of Nuclear Medicine or its equivalent;

(16) "Radiation therapist" means a person, other than a licensed practitioner or nuclear medicine technologist, who applies radiation to humans for therapeutic purposes under the supervision of a licensed practitioner;

(17) "Radiologic technologist" means a person, other than a licensed practitioner, licensed under this chapter who administers radioactive substances or uses medical equipment emitting or detecting ionizing radiation for human diagnostic or therapeutic purposes under the supervision of a licensed practitioner and holds a national certification obtained through education and examination;

(18) "Radiologic technology" is the science of using a radioactive substance or medical equipment emitting or detecting ionizing radiation of humans for diagnostic or therapeutic purposes; and

(19) "Temporary license" means a certificate issued by the committee authorizing the applicant to use radioactive materials or medical equipment emitting or detecting ionizing radiation for human diagnostic or therapeutic purposes when licensure or relicensure is pending before the committee and when the issuance may be justified by special circumstances as determined by the committee.



§ 17-106-104 - Medical Ionizing Radiation Licensure Committee.

(a) (1) The Medical Ionizing Radiation Licensure Committee shall be an advisory committee to the State Board of Health and shall consist of ten (10) members, as follows:

(A) Nine (9) members to be appointed by the Governor; and

(B) One (1) member shall be the Director of the Department of Health or his or her designee.

(2) The nine (9) members appointed by the Governor shall be residents of the State of Arkansas and shall have been employed in their fields for five (5) years preceding their appointment.

(3) Among the committee members shall be two (2) radiologic technologists, one (1) nuclear medicine technologist, one (1) radiation therapist, two (2) radiation practitioners, one (1) licensed practitioner, one (1) medical physicist, and one (1) consumer. The radiologic technologists appointed to the committee must be eligible for licensure under this chapter.

(b) The members shall be appointed for three-year staggered terms to be assigned by lot. Committee members shall serve until replaced. The terms shall commence on July 15 of each year. Committee members are limited to serving two (2) consecutive terms. In the event of a vacancy on the committee for any reason, the vacancy shall be filled for the unexpired portion of the term by appointment of the Governor.

(c) Members of the committee shall not be entitled to compensation for their services but may receive expense reimbursement in accordance with § 25-16-902, to be paid by the Department of Health.

(d) The consumer member appointed to the committee shall have no association or relationship with a licensed practitioner, radiologic technologist, licensed technologist, or limited licensed technologist which would prevent or in any way hinder the consumer in representing the interest of the public.

(e) Within ninety (90) days of appointment, the committee shall hold a meeting and elect from its membership a chair for a term set by the committee. The secretary of the committee shall be the Director of the Department of Health or his or her designee.

(f) The committee shall meet at least quarterly.

(g) Special meetings of the committee may be called at any time at the pleasure of the board or pursuant to the bylaws of the committee.

(h) A majority of the members of the committee shall constitute a quorum. No action may be taken by the board except by affirmative vote of the majority of those present.



§ 17-106-105 - Duties and powers.

(a) (1) The State Board of Health is authorized to:

(A) (i) Incur whatever expenses it may deem necessary or expedient in performing its duties under the provisions of this chapter.

(ii) It may employ or engage whatever personnel, legal counsel, independent contractors, or assistants it may deem necessary or expedient and fix their compensation;

(B) Adopt standards for applicants wishing to take the licensing examination;

(C) Recognize and license emerging modalities in radiological procedures; and

(D) Adopt, publish, and from time to time revise such rules and regulations not inconsistent with the law as may be necessary to enable it to carry into effect the provisions of this chapter.

(2) (A) (i) All fees shall be established by the board.

(ii) The licensing fee shall not be more than seventy-five dollars ($75.00) and shall be an amount reasonably calculated to cover the costs of issuing the license to practice and otherwise administer this chapter.

(iii) The examination fee shall be an amount reasonably calculated to cover the costs of the examination and otherwise administer this chapter.

(iv) In addition, the board will determine the late fee.

(v) All such fees shall be used only for the purposes authorized in this chapter.

(B) Any money not used by the Department of Health to administer the licensing program within a fiscal year shall be carried forward into the next fiscal year.

(b) The Medical Ionizing Radiation Licensure Committee is authorized to:

(1) Adopt suitable bylaws for carrying out its duties under the provisions of this chapter;

(2) Have an official seal that shall bear the words "Medical Ionizing Radiation Licensure Committee";

(3) (A) Provide a secretary's certificate.

(B) The certificate of the Secretary of the Medical Ionizing Radiation Licensure Committee under seal shall be accepted in the courts of the state as the best evidence as to the minutes of the committee and shall likewise be accepted in the courts of the state as the best evidence as to the licensure or nonlicensure of any person under the requirements of this chapter;

(4) Keep a record of all its proceedings, receipts, and disbursements;

(5) Recommend to the board standards for applicants wishing to take the licensing examination and conduct examinations or contract with persons or entities to conduct examinations of applicants;

(6) Grant, deny, renew, suspend, or revoke licenses for any cause stated in this chapter; and

(7) Conduct disciplinary proceedings as provided in this chapter.

(c) (1) In the performance of its duties, the committee is empowered to administer oaths and take testimony on any matters within the committee's jurisdiction and issue subpoenas and thereby compel the attendance of persons before it for the purpose of examining any facts or conditions properly pending before the committee.

(2) All subpoenas issued by the committee shall be served in the manner prescribed by law for the service of subpoenas issuing from the courts, and all persons so served shall obey the subpoenas or be subject to the penalties provided by law for the disobedience of subpoenas issuing from the courts.



§ 17-106-106 - Legal title -- License limitations -- Prohibited acts.

(a) Other than a licensed practitioner, radiologic technologist, licensed technologist, or limited licensed technologist, no person shall use radioactive materials or medical equipment emitting or detecting ionizing radiation on human beings for diagnostic or therapeutic purposes.

(b) A person holding a license under this chapter shall use radioactive substances or medical equipment emitting or detecting ionizing radiation on a human being:

(1) By prescription of a licensed practitioner or advanced practice nurse; and

(2) Only if the application of a substance or the use of equipment is limited in a manner specified in this section.

(c) A person holding a limited license under this chapter shall use medical equipment emitting or detecting ionizing radiation on a human being:

(1) By prescription of a licensed practitioner or advanced practice nurse; and

(2) Only if the limited licensed technologist is licensed for those specific body parts.

(d) No other person shall be entitled to use the titles or designated letters who is not licensed under this chapter. No person shall depict himself or herself orally or in writing, expressly or by implication, as holder of a license who does not hold a current license under this chapter.

(e) No person shall knowingly or negligently employ a person to apply ionizing radiation or administer radiopharmaceuticals to a human being or otherwise engage in the practice of radiologic technology unless the person possesses a valid license issued under the provisions of this chapter within that specific category.

(f) A person shall not apply ionizing radiation or administer radiopharmaceuticals to a human being or otherwise engage in the practice of radiologic technology unless the person possesses a valid license issued under this chapter.

(g) Any person who has an application for a temporary license pending before the Medical Ionizing Radiation Licensure Committee shall be permitted to engage in the activities described in this section.



§ 17-106-107 - Licensing requirements.

(a) The Medical Ionizing Radiation Licensure Committee shall license any applicant who shall:

(1) Make application and pay a nonrefundable fee established by the State Board of Health; and

(2) Submit satisfactory evidence verified by oath or affirmation that the applicant:

(A) Is qualified to administer radioactive materials or operate medical equipment emitting or detecting ionizing radiation upon human beings;

(B) Is of good moral character;

(C) Is at least eighteen (18) years of age at the time of application; and

(D) Has been awarded a high school diploma or has passed the General Educational Development Test or the equivalent.

(b) In addition to the requirements of subsection (a) of this section, any person seeking to obtain a license in a specific area of radiologic technology must comply with the following requirements:

(1) Each applicant for a license as a radiologic technologist, radiation therapist, or nuclear medicine technologist shall have satisfactorily completed an approved course of study in radiography, radiation therapy, or nuclear medicine, respectively, that is accredited by the Joint Review Committee on Education in Radiologic Technology, Joint Review Committee on Educational Programs in Nuclear Medicine Technology, or regional or national accreditation as deemed acceptable by the board; and

(2) The curriculum for each course of study shall follow the standards approved by the United States Department of Education, provided that the standards do not conflict with board policies.

(c) The board shall establish criteria and standards within the state for educational programs in radiologic technology, which are not covered under §§ 6-51-601 -- 6-51-617, and recognize these programs upon finding that the criteria and standards have been met.

(d) Notwithstanding the provisions of this section previously set forth, for a period not to exceed one (1) year after July 30, 1999, upon application and the payment of the fee equivalent of that required for the written examination and initial licensing fee, the board shall issue a license without examination to any person currently employed as a person using radioactive materials or medical equipment emitting and detecting ionizing radiation on a human being.

(e) Licensees shall submit proof of having successfully completed at least six (6) hours of continuing medical education annually for license renewal. Continuing education may be provided by the licensed practitioner or a hospital in-service education department according to the rules and regulations prescribed by the board.



§ 17-106-108 - Examinations.

(a) With the exception of those who are grandfathered under this chapter, each applicant for licensure shall be required to pass a license examination designated and approved by the State Board of Health. Standards for acceptable performance shall be established.

(b) The State Board of Health shall identify acceptable examinations such as those administered by the American Registry of Radiologic Technologists, the American Chiropractic Registry of Radiologic Technologists, or the Nuclear Medicine Technology Certification Board.

(c) An applicant who fails to pass the examination may reapply for the examination if the applicant complies with the regulation established by the State Board of Health.

(d) The State Board of Health may accept a current certificate issued by the American Registry of Radiologic Technologists, the American Society of Clinical Pathologists, the American Chiropractic Registry of Radiologic Technologists, the Cardiovascular Credentialing International, or the Nuclear Medicine Technology Certification Board issued on the basis of an examination satisfactory to the State Board of Health if the standards of those bodies are at least as stringent as those established by the State Board of Health.

(e) The State Board of Health may accept a current certificate, registration, or license as a radiologic technologist issued by another state if the standards in the other state are at least as stringent as those established by the State Board of Health.

(f) (1) The State Board of Health shall identify acceptable examinations appropriate to the discipline for the limited licensed technologist.

(2) A study guide containing information to be included on the examination will be provided to the applicant for the examination.



§ 17-106-109 - Licenses.

(a) The Medical Ionizing Radiation Licensure Committee may issue a license to each applicant who has either successfully passed the examination or qualified under § 17-106-107(d) and (e) and has paid the prescribed fees.

(b) (1) At its discretion, the committee may issue a temporary license to any person whose licensure or relicensure may be pending and when issuance may be justified by special circumstances.

(2) A temporary license shall be issued only if the committee finds that it will not violate the purpose of this chapter or endanger the public health and safety.

(3) A temporary license shall not remain in force longer than one hundred eighty (180) days.

(4) Unless an individual demonstrates to the committee a hardship or a continual progression in fulfilling the educational and certification requirements of a modality recognized by the State Board of Health, no more than two (2) temporary licenses shall be issued to any individual within a specific category.

(c) Holders of a license under this chapter shall display the official license document or a notarized copy in each place of employment, and the document shall be made available upon request.

(d) (1) A license shall be renewed by the committee for a period of one (1) year upon payment of renewal fees in an amount established by the board.

(2) As a prerequisite for renewal, continuing education requirements shall be set by regulation.

(e) (1) (A) Any person licensed under this chapter whose license has lapsed and who has ceased activities as a licensee for less than five (5) years may apply for relicensure upon payment of a fee set by the board.

(B) For periods of more than five (5) years, licensure shall be in a manner as designated by the board.

(C) Continuing education requirements shall be set by regulation.

(2) This subsection shall not apply to anyone whose license has been revoked or suspended.



§ 17-106-110 - Discipline.

(a) Any license issued by the Medical Ionizing Radiation Licensure Committee may be suspended or revoked or the individual may be censured, reprimanded, or otherwise sanctioned by the committee in accordance with the provisions and procedures of this chapter if after due process it is found that the individual:

(1) Is guilty of fraud or deceit in the procurement or holding of the license;

(2) Has been convicted of a felony in a court of competent jurisdiction either within or outside of this state unless the conviction has been reversed and the holder of the license has been discharged or acquitted or if the holder has been pardoned with full restoration of civil rights, in which case the license shall be restored;

(3) Is or has been afflicted with any medical problem, disability, or addiction that in the opinion of the board would impair professional competence;

(4) Has knowingly aided and abetted a person who is not a radiologic technologist or otherwise authorized by § 17-106-111(b) to perform the duties of a license holder under this chapter;

(5) Has undertaken or engaged in any practice beyond the scope of duties permitted a license holder under this chapter;

(6) Has impersonated a license holder or former license holder or is performing the duties of a radiologic technologist, licensed technologist, or limited licensed technologist under an assumed name;

(7) Has been found guilty of violations of a code of ethics that the board shall establish by regulation;

(8) Has applied ionizing radiation without the prescription of a licensed practitioner;

(9) Has interpreted a diagnostic image for a fee;

(10) Is or has been found guilty of incompetence or negligence in his or her performances as a license holder; or

(11) Has failed to comply with any provision of this chapter or any of the rules or regulations pertaining to this chapter.

(b) (1) (A) Proceedings against the holder of a license under this chapter shall be instituted by filing a written charge or charges with the Medical Ionizing Radiation Licensure Committee.

(B) The charge or charges may be brought by a person, corporation, association, public officer, or the board.

(2) (A) The Chair of the Medical Ionizing Radiation Licensure Committee shall appoint a subcommittee of three (3) committee members to examine the charge or charges and prepare a written recommendation to the committee stating whether the charge or charges should be dismissed or brought against the licensee.

(B) If the committee determines that the charge or charges contain sufficient merit, the chair shall set a time and place for a hearing.

(C) A copy of the charge or charges, together with the notice of the time and place of the hearing, shall be served on the person charged either in person or by registered mail at least thirty (30) days before the date set for the hearing.

(D) The accused shall have the right to appear at the hearing with counsel, to answer the charge or charges, cross examine witnesses, and produce evidence and witnesses in his or her defense.

(E) The committee shall have the power to issue subpoenas for the appearance of witnesses and take testimony under oath.

(c) Any licensee who violates any provision of this chapter or any rule or order made pursuant to this chapter shall be subject to a cease and desist order and a fine of not more than one thousand dollars ($1,000) per incident.

(d) All hearings and appeals from hearings to the board under this chapter shall be pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 17-106-111 - Exemptions.

(a) (1) Dentists, dental hygienists, registered dental assistants with the expanded duty of radiography, radiation health physicists, radiation medical physicists, chiropractic externs, bone densitometrists, and certified medical dosimetrists are excluded from this chapter.

(2) Any exemptions from the provisions of this chapter are exclusive to those enumerated in this subsection.

(b) The requirement of a license shall not apply to a student enrolled in and attending a school of radiologic technology, radiation therapy, or nuclear medicine with recognized educational accreditation who uses radioactive material on or applies ionizing radiation to a human being while under the supervision of a licensed practitioner or licensed radiologic technologist.

(c) Nothing in the provisions of this chapter relating to radiologic technology shall limit, enlarge, or affect the practice of licensed practitioners herein defined.






Subchapter 2 - -- Regulation of Radiologist Assistants and Radiology Practitioner Assistants

§ 17-106-201 - Radiologist assistant and radiology practitioner assistant -- License required.

(a) The Arkansas State Medical Board shall grant a license to practice as a radiologist assistant and a radiology practitioner assistant to a qualified applicant who complies with the rules for licensure adopted under this subchapter.

(b) An individual shall not practice as a radiologist assistant or a radiology practitioner assistant unless the person is licensed as a radiologist assistant or a radiology practitioner assistant by the board.



§ 17-106-202 - Rules.

The Arkansas State Medical Board shall adopt rules to:

(1) Define the qualifications for licensure of a radiologist assistant or a radiology practitioner assistant;

(2) (A) Define the services that may be performed by a radiologist assistant or a radiology practitioner assistant, and the level of supervision required for the performance of a radiologist assistant or a radiology practitioner assistant.

(B) The rules adopted under subdivision (2)(A) of this section shall specify that a radiologist assistant or radiology practitioner assistant shall not interpret images, make diagnoses, or prescribe medications or therapies;

(3) (A) Define the qualifications of a supervising physician.

(B) The rules adopted under subdivision (3)(A) of this section shall specify the manner and scope of supervision that a licensed physician must employ when supervising a radiologist assistant or a radiology practitioner.

(C) (i) Only a physician licensed to practice medicine in the State of Arkansas under § 17-95-401 et seq. who resides in Arkansas or in an immediately contiguous county of an adjacent state and who is a diagnostic radiologist certified by or eligible for certification by the American Board of Radiology or an equivalent board approved by the Arkansas State Medical Board may utilize the services of a radiologist assistant or a radiology practitioner assistant.

(ii) However, a physician may utilize the services of a radiologist assistant or a radiology practitioner assistant under subdivision (3)(C)(i) of this section only if the physician supervises the radiologist assistant or radiology practitioner assistant;

(4) Establish requirements for annual renewal of the license of a radiologist assistant and a radiology practitioner assistant;

(5) Establish continuing education requirements for renewal of licensure for a radiologist assistant and a radiology practitioner assistant; and

(6) Establish a program for probation of a radiologist assistant and a radiology practitioner assistant.



§ 17-106-203 - Fee.

The Arkansas State Medical Board shall charge a licensure application fee not to exceed the administrative and disciplinary costs incurred by the board in administering the licensure program under this subchapter.



§ 17-106-204 - Penalties.

If a radiologist assistant or a radiology practitioner assistant is found by the Arkansas State Medical Board to have violated the Arkansas Medical Practices Act, § 17-95-201 et seq., or the rules adopted under this subchapter, the board may impose one (1) or more of the following penalties:

(1) Suspension or revocation of the license to practice as a radiologist assistant or radiology practitioner assistant;

(2) A fine not to exceed one thousand dollars ($1,000) per violation;

(3) Recovery from the radiologist assistant or the radiology practitioner assistant of the costs of an investigation and hearing if the radiologist assistant or the radiology practitioner assistant is found to have violated the Arkansas Medical Practices Act, § 17-95-201 et seq., or the rules adopted under this subchapter;

(4) Placement of the radiologist assistant or the radiology practitioner assistant under probation; and

(5) A reprimand.









Chapter 107 - Orthotists, Prosthetists, and Pedorthists

Subchapter 1 - -- General Provisions

§ 17-107-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Orthotics, Prosthetics, and Pedorthics Practice Act of 2007".



§ 17-107-102 - Purpose.

Since the professions related to orthotics, prosthetics, and pedorthics significantly affect the lives of the people of this state, it is the purpose of this chapter to protect resources available to the Arkansas Medicaid Program and the public in general by setting standards of qualification, training, and experience for those who represent themselves to the public as orthotists, prosthetists, and pedorthists and by promoting high standards of professional performance for those engaged in the practice of orthotics, prosthetics, and pedorthics.



§ 17-107-103 - Definitions.

As used in this chapter:

(1) (A) "Orthosis" means an external device that is:

(i) Intended to restore physiological function or cosmesis to a patient; and

(ii) Custom-designed, fabricated, assembled, fitted, or adjusted for the patient using the device prior to or concurrent with the delivery of the device to the patient.

(B) "Orthosis" does not include a cane, a crutch, a corset, a dental appliance, an elastic hose, an elastic support, a fabric support, a generic arch support, a low-temperature plastic splint, a soft cervical collar, a truss, or other similar device that:

(i) Is carried in stock and sold without therapeutic modification by a corset shop, department store, drug store, surgical supply facility, or similar retail entity; and

(ii) Has no significant impact on the neuromuscular, musculoskeletal, or neuromusculoskeletal functions of the body;

(2) "Orthotic assistant" means an individual who is licensed under this chapter to assist an orthotist or an orthotist/prosthetist with patient care services and fabrication of orthoses under the supervision of an orthotist or an orthotist/prosthetist;

(3) "Orthotic education program" means a course of instruction in orthotics:

(A) Accredited by the Commission on Accreditation of Allied Health Education Programs; and

(B) Approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(4) "Orthotic resident" means an individual who has completed an orthotic education program and is continuing his or her clinical education in an orthotic residency program:

(A) Accredited by the National Commission on Orthotic and Prosthetic Education; and

(B) Approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(5) "Orthotics" means the science and practice of providing or managing the provision of an orthosis based on clinical assessment, technical judgment, and an order from a health care practitioner authorized by law to write an order for an orthosis;

(6) "Orthotist" means an individual who is licensed under this chapter to practice orthotics and pedorthics;

(7) "Orthotic/prosthetic assistant" means an individual who is licensed under this chapter to assist both an orthotist and a prosthetist with patient care services and fabrication of prostheses, orthoses, or pedorthic devices under the supervision of an orthotist, an orthotist/prosthetist, or a prosthetist as appropriate;

(8) "Orthotist/prosthetist" means an individual who is licensed to practice orthotics, pedorthics, and prosthetics;

(9) (A) "Pedorthic device" means therapeutic footwear, foot orthoses for use at the ankle or below, or footwear modified for therapeutic purposes as ordered by a licensed health care practitioner authorized by law to write an order for a pedorthic device.

(B) "Pedorthic device" does not include:

(i) Nontherapeutic accommodative inlays or nontherapeutic accommodative footwear regardless of method of manufacture;

(ii) Shoes modified or made for nontherapeutic purposes;

(iii) Unmodified shoes; or

(iv) Prefabricated foot care products;

(10) "Pedorthic education program" means a course of instruction in pedorthics:

(A) Accredited by the American Board for Certification in Orthotics, Prosthetics and Pedorthics, Inc.; and

(B) Approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(11) "Pedorthics" means the science and practice of providing or managing the provision of a pedorthic device based on clinical assessment, technical judgment, and an order from a health care practitioner authorized by law to write an order for a pedorthic device;

(12) "Pedorthist" means an individual who is licensed under this chapter to practice pedorthics;

(13) (A) "Prefabricated device" means a mass-produced device that:

(i) Is prepackaged, carried in stock, and sold off the shelf or over the counter by a corset shop, department store, drug store, surgical supply facility, or similar retail entity; and

(ii) Does not require clinical assessment, technical judgment, or therapeutic modification for appropriate use by the customer.

(B) "Prefabricated device" may include a cane, a crutch, a corset, an elastic hose, an elastic support, a fabric support, a generic arch support, a low-temperature plastic splint, a soft cervical collar, a truss, or other similar device;

(14) (A) "Prosthesis" means an external device that is:

(i) Intended to replace an absent external body part for the purpose of restoring physiological function or cosmesis to a patient; and

(ii) Custom-designed, fabricated, assembled, fitted, or adjusted for the patient using the device prior to or concurrent with being delivered to the patient.

(B) "Prosthesis" does not include an artificial eye, an artificial ear, a dental appliance, a cosmetic device, such as artificial eyelashes or wigs, an artificial facial device, or other device that does not have a significant impact on the neuromuscular, musculoskeletal, or neuromusculoskeletal functions of the body;

(15) "Prosthetic assistant" means an individual who is licensed under this chapter to assist a prosthetist or orthotist/prosthetist with patient care services and fabrication of prostheses under the supervision of a prosthetist or an orthotist/prosthetist;

(16) "Prosthetic education program" means a course of instruction in prosthetics:

(A) Accredited by the Commission on Accreditation of Allied Health Education Programs; and

(B) Approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(17) "Prosthetic resident" means an individual who has completed a prosthetic education program and is continuing his or her clinical education in a prosthetic residency program:

(A) Accredited by the National Commission on Orthotic and Prosthetic Education; and

(B) Approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(18) "Prosthetics" means the science and practice of providing or managing the provision of a prosthesis based on clinical assessment, technical judgment, and an order from a health care practitioner authorized to write an order for a prosthesis; and

(19) "Prosthetist" means an individual who is licensed under this chapter to practice prosthetics.



§ 17-107-104 - Exemptions.

Nothing in this chapter shall be construed to restrict:

(1) The practice of orthotics, prosthetics, or pedorthics by:

(A) An individual who is employed by the federal government or any bureau, division, or agency of the federal government while in the discharge of the employee's official duties;

(B) A student enrolled in an orthotic education program, prosthetic education program, or pedorthic education program;

(C) An orthotic resident or prosthetic resident; or

(D) A student participating in a pedorthic work experience program or internship approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(2) A licensed health care practitioner from engaging in the full scope of practice of the practitioner's profession or from doing work within the standards and ethics of his or her respective professions;

(3) An individual from sizing a prefabricated device, including without limitation, diabetic shoes and similar devices, for a customer if the individual:

(A) Is acting under the supervision and control of a pharmacist or pharmacy licensed under § 17-92-101 et seq.;

(B) Does not cast, measure, mold, or scan a part of the human body for the purpose of constructing an external device intended to treat a customer's medical condition; and

(C) Can provide satisfactory evidence of one (1) of the following:

(i) The individual has documentation of training from an orthotist, a prosthetist, a pedorthist, or a manufacturer approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(ii) The individual is certified or registered as an orthotic fitter or a pedorthic fitter by a nationally recognized board or association approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board; or

(iii) The individual works under the direct supervision of an orthotic fitter or pedorthic fitter who is certified or registered by a nationally recognized board or association approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board;

(4) (A) Any other licensed health care professional within this state, or prevent a member of any health care profession or any person employed by or supervised by a licensed health care professional from doing work of a nature consistent with the person's training, so long as the licensed health care professional does not hold himself or herself out to the public as a licensee under this chapter.

(B) The exemption created in subdivision (4)(A) of this section expressly exempts licensure manufacturers' representatives so long as the process of measuring and fitting of the orthotic, prosthetic, or pedorthic device takes place under the supervision of a qualified member of a licensed health care profession within this state; and

(5) A licensed athletic trainer from engaging in the full scope of practice of the athletic trainer's profession or from doing work within the standards and ethics of the Arkansas State Board of Athletic Training.



§ 17-107-105 - Criminal penalty.

(a) (1) It is a Class C misdemeanor for any individual to:

(A) Practice orthotics, prosthetics, or pedorthics in this state unless he or she is licensed under this chapter;

(B) Hold himself or herself out as being able to practice orthotics, prosthetics, or pedorthics in this state;

(C) Dispense an orthosis, a prosthesis, or a pedorthic device unless he or she is licensed under this chapter;

(D) Represent himself or herself to the public by title or description of services that includes any of the following terms unless he or she is licensed under this chapter:

(i) "Orthotic", "orthotist", "brace", or a similar title or description of services;

(ii) "Pedorthic", "pedorthist", or a similar title or description of services; or

(iii) "Prosthetic", "prosthetist", "artificial limb", or a similar title or description of services;

(E) Practice orthotics, prosthetics, or pedorthics during the time his or her license is suspended; or

(F) Otherwise violate any provisions of this chapter or rules promulgated under this chapter.

(2) Each day an offense under this section continues is a separate offense.

(b) The Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board and the Department of Health shall assist the prosecuting attorney in the enforcement of this chapter.



§ 17-107-106 - Civil penalty and injunction.

(a) (1) The Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board may levy a civil penalty not to exceed one thousand dollars ($1,000) for each violation of this chapter or rules promulgated under this chapter against any individual found by the board to be in violation of this chapter or rules promulgated under this chapter.

(2) Each day a violation continues is a separate offense.

(3) Unless the civil penalty imposed under this section is paid within fifteen (15) calendar days following the date for an appeal from the order, the board may file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of the unpaid civil penalty.

(4) (A) The imposition of a civil penalty under this section does not relieve an individual from criminal prosecution under this chapter or from the imposition of an injunction under this section.

(B) The remedy of a civil penalty under this section is additional to any other penalties that may be imposed by the board or by a circuit court under this chapter.

(b) (1) The board may petition any circuit court having jurisdiction over an individual who is practicing without a license as required by this chapter, an individual to whom a license has been denied, or an individual whose license has been suspended or revoked by action of the board under this chapter to enjoin the individual from continuing to practice within this state.

(2) (A) The issuance of an injunction under this section shall not relieve an individual from criminal prosecution under this chapter or the imposition of civil penalties under this section.

(B) The remedy of an injunction under this section is additional to any other penalties that may be imposed by the board or by a circuit court under this chapter.






Subchapter 2 - -- Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board

§ 17-107-201 - Board -- Creation.

(a) There is created the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board consisting of seven (7) members as follows:

(1) (A) Five (5) individuals, each of whom is eligible for licensure as an orthotist, a prosthetist, or a pedorthist.

(B) One (1) of the five (5) individuals appointed under subdivision (a)(1)(A) of this section may be a retired orthotist, prosthetist, or pedorthist;

(2) One (1) member who is a representative of the Division of Medical Services of the Department of Human Services; and

(3) One (1) member who is a representative of the public at large.

(b) The Governor shall appoint the members subject to confirmation by the Senate.

(c) (1) Each initial member who is eligible for licensure as an orthotist, a prosthetist, or a pedorthist shall be selected from a list of fifteen (15) candidates who have practiced orthotics, prosthetics, or pedorthics for at least three (3) years. The Arkansas State Orthotic and Prosthetic Association shall submit the list of candidates to the Governor no later than July 1, 2007.

(2) (A) Each successor member shall be selected from a list of three (3) individuals per position submitted to the Governor by the board.

(B) Each successor member shall have practiced orthotics, prosthetics, or pedorthics for at least three (3) years preceding his or her appointment and shall be licensed under this chapter as an orthotist, a prosthetist, or a pedorthist.

(d) (1) The Governor shall designate the terms of the initial appointees so that three (3) members shall serve three-year terms, two (2) members shall serve two-year terms, and two (2) members shall serve one-year terms.

(2) (A) (i) Except as provided in subdivision (d)(2)(A)(ii) of this section, each successor member shall serve three-year terms.

(ii) An individual appointed to fill a vacancy resulting in an unexpired term shall only serve for the remainder of the unexpired term.

(B) The Governor shall fill any vacancy on the board in the same manner as other appointments.

(3) (A) Except as provided in subdivision (d)(3)(B) of this section, no member shall serve more than two (2) consecutive terms.

(B) The member who is a representative of the Division of Medical Services of the Department of Human Services may succeed himself or herself.

(e) Upon recommendation of the board made after notice and hearing, the Governor may remove any member for incompetence, neglect of duty, or malfeasance in office.



§ 17-107-202 - Organization and proceedings.

(a) (1) Within thirty (30) days after the initial appointment of the members of the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board, the Governor shall call the first meeting of the board for the purpose of organization.

(2) The board shall elect a chair and vice chair at its first regularly scheduled meeting of each calendar year.

(3) The board shall meet as frequently as it deems necessary, at such times and places as the board designates. Additional meetings may be held upon call of the chair or upon written request of four (4) members.

(b) A quorum of the board shall consist of four (4) members.

(c) The members of the board shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq. However, the expenses shall in no case exceed funds available to the board.

(d) All proceedings of the board shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) The Division of Medical Services of the Department of Human Services shall provide staff support for the board.



§ 17-107-203 - Power to issue subpoenas and subpoenas duces tecum.

(a) In connection with its investigations and hearings, the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board may:

(1) Issue a subpoena to require any individual who has information germane to an investigation or a hearing conducted by the board to testify before the board; and

(2) Issue a subpoena duces tecum to require to be transmitted to the board any book, writing, document, or other paper or thing that is germane to an investigation or a hearing conducted by the board.

(b) (1) Service of a subpoena or a subpoena duces tecum shall be as provided by law for the service of a subpoena or a subpoena duces tecum in a civil case in a circuit court of this state. The fees and mileage of an officer serving a subpoena or a subpoena duces tecum and a witness appearing in answer to a subpoena shall be the same as provided by law for a proceeding in a civil case in a circuit court of this state.

(2) (A) The board shall issue a subpoena or a subpoena duces tecum upon the request of any party to a hearing before the board.

(B) The fees and mileage of an officer serving a subpoena or a subpoena duces tecum and a witness appearing in answer to a subpoena shall be paid by the party at whose request the witness is subpoenaed.

(c) (1) If an individual has been served with a subpoena or a subpoena duces tecum as provided in this section and fails to comply with the subpoena or the subpoena duces tecum, the board may apply to the circuit court of the county in which the board is conducting its investigation or hearing for an order causing the arrest of the individual and directing that the individual be brought before the court.

(2) The circuit court may punish the disobedient individual for contempt as provided by law for a proceeding of a civil case in a circuit court of this state.



§ 17-107-204 - State Board of Health -- Powers and duties.

(a) The State Board of Health shall adopt rules prescribing all of the following:

(1) Procedures for the issuance, renewal, inactivation, restoration, suspension, and revocation of a license or certification;

(2) Standards and procedures for formulating, evaluating, approving, and administering licensing examinations or recognizing other entities that conduct examinations;

(3) Procedures for the conduct of a disciplinary hearing;

(4) Standards of ethical and professional conduct in the practice of orthotics, prosthetics, and pedorthics;

(5) Standards for approving, denying, and withdrawing approval of national certification organizations in orthotics, prosthetics, and pedorthics;

(6) Standards for approving, denying, and withdrawing approval of educational programs required for licensure, including standards for foreign educational credentials;

(7) Standards for approving, denying, and withdrawing approval of continuing education programs required for license renewal;

(8) Standards for regulating advertising by individuals licensed under this chapter;

(9) (A) Fees and penalties for services relating to examination, licensing, endorsement, temporary permits, license renewal, and other services reasonably related to the practice of orthotics, prosthetics, or pedorthics as determined by the board.

(B) The fee for initial licensure and renewal of licensure for the practice of orthotics, pedorthics, or prosthetics shall be three hundred dollars ($300) every two (2) years.

(C) The fee for initial certification and renewal of certification as an orthotic assistant, an orthotic/prosthetic assistant, or a prosthetic assistant shall be one hundred dollars ($100) every two (2) years; and

(10) Civil money penalties for violations of this chapter.

(b) The board may adopt other rules that are reasonably related to the safe and competent performance of prosthetics, orthotics, and pedorthics and necessary for the administration of this chapter.



§ 17-107-205 - Deposit of funds.

All funds received by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board shall be deposited into the Health Facility Services Revolving Fund.






Subchapter 3 - -- Licensing

§ 17-107-301 - Orthotists.

(a) An applicant for a license to practice orthotics shall submit to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board written evidence verified by oath that the applicant:

(1) Possesses a baccalaureate degree or has completed semester hours equivalent to four (4) years of study at a four-year college or university;

(2) Has completed an orthotic education program;

(3) Has completed a clinical residency in orthotics;

(4) Is qualified to practice in accordance with commonly accepted standards of orthotic care; and

(5) Satisfies any other requirements established by the board that are reasonably related to the practice of orthotics.

(b) The board may issue a license to practice orthotics to an applicant:

(1) By examination, if the applicant passes an examination approved by the board; or

(2) By endorsement, if the applicant has been licensed as an orthotist under the laws of another state, territory, or foreign country and meets the qualifications required of orthotists in this state.



§ 17-107-302 - Pedorthists.

(a) An applicant for a license to practice pedorthics shall submit to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board written evidence verified by oath that the applicant:

(1) Possesses a high school diploma or comparable credential approved by the board;

(2) Has completed a pedorthic education program;

(3) Has completed a qualified work experience program or internship in pedorthics;

(4) Is qualified to practice in accordance with commonly accepted standards of pedorthic care acceptable to the board; and

(5) Satisfies any other requirements established by the board that are reasonably related to the practice of pedorthics.

(b) The board may issue a license to practice pedorthics:

(1) By examination, if the applicant passes an examination approved by the board; or

(2) By endorsement, if an applicant has been licensed as a pedorthist under the laws of another state, territory, or foreign country and meets the qualifications required of pedorthists in this state.



§ 17-107-303 - Prosthetists.

(a) An applicant for a license to practice prosthetics shall submit to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board written evidence verified by oath that the applicant:

(1) Possesses a baccalaureate degree or has completed semester hours equivalent to four (4) years of study at a four-year college or university;

(2) Has completed a prosthetic education program;

(3) Has completed a clinical residency in prosthetics;

(4) Is qualified to practice in accordance with commonly accepted standards of prosthetic care; and

(5) Satisfies any other requirements established by the board that are reasonably related to the practice of prosthetics.

(b) The board may issue a license to practice prosthetics to an applicant:

(1) By examination, if the applicant passes an examination approved by the board; or

(2) By endorsement, if the applicant has been licensed as a prosthetist under the laws of another state, territory, or foreign country and meets the qualifications required of prosthetists in this state.



§ 17-107-304 - Orthotic assistants, orthotic/prosthetic assistants, and prosthetic assistants.

An applicant for certification to practice as an orthotic assistant, an orthotic/prosthetic assistant, or a prosthetic assistant shall submit to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board written evidence verified by oath that the applicant:

(1) Possesses a high school diploma or comparable credential approved by the board;

(2) Has a minimum of three (3) years of experience in the field in which the individual is seeking licensure as an assistant; and

(3) Has written documentation from a licensed prosthetist or a licensed orthotist that the applicant is qualified to perform as an assistant in the field in which the individual is seeking licensure as an assistant.



§ 17-107-305 - Temporary permits.

(a) (1) The Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board may issue a temporary permit to practice orthotics, prosthetics, or pedorthics to a qualified applicant who has:

(A) Satisfactorily completed an approved education program in the field in which the individual is seeking licensure; and

(B) Applied for or is awaiting results of the first examination he or she is eligible to take after the permit is issued.

(2) The temporary permit to practice orthotics, prosthetics, or pedorthics becomes invalid upon notification to the applicant of the results of the first examination he or she is eligible to take after the permit is issued.

(3) (A) A temporary permit issued under this subsection (a) is valid for no more than six (6) months.

(B) No more than two (2) temporary permits shall be issued to any individual within a specific category.

(b) (1) The board may issue a temporary permit to practice orthotics, prosthetics, or pedorthics to a qualified applicant awaiting endorsement and holding a current license to practice orthotics, prosthetics, or pedorthics, or the equivalent, from another jurisdiction, state, or territory.

(2) The temporary permit to practice orthotics, prosthetics, or pedorthics shall:

(A) Specify the date it was issued and its expiration date; and

(B) Not be valid for more than six (6) months.



§ 17-107-306 - License -- Renewal.

(a) An individual licensed or certified under this chapter shall renew his or her license or certification with the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board in accordance with this section and procedures established by the board.

(b) (1) At least sixty (60) days prior to the renewal date of a individual's license or certification under this chapter, the board shall:

(A) Mail to the individual a renewal application for his or her license or certification; and

(B) Notify the individual of the renewal date of his or her license or certification.

(2) The board shall mail the renewal application to the most recent address of the individual as the address appears in the records of the board.

(3) The individual shall complete the renewal application and return it to the board with the required renewal fee by the renewal date of the individual's license or certification.

(c) The board shall renew the individual's license or certification for the next licensure or certification period if:

(1) The board receives the individual's renewal application by the renewal date of the individual's license or certification;

(2) The board determines that the individual's renewal application is accurate; and

(3) The renewal fee is paid by the renewal date of the individual's license or certification.

(d) An individual's license or certification under this chapter automatically expires and is forfeited if:

(1) The board does not receive the individual's renewal application by the renewal date of the individual's license or certification;

(2) The board determines that the renewal application is not accurate; or

(3) The renewal fee is not paid by the renewal date of the individual's license or certification.

(e) Any individual who fails to renew his or her license or certification as provided in this section may be reinstated by the board if:

(1) The individual submits to the board:

(A) Written evidence verified by oath that the individual's renewal application was submitted in a timely manner; or

(B) A renewal application, and the board determines that the renewal application is accurate; and

(2) The renewal fee plus a penalty is paid by a date specified by the board.



§ 17-107-307 - License -- Display.

An individual licensed or certified under this chapter shall:

(1) Keep his or her license prominently displayed in his or her office or in a place in which he or she practices; or

(2) Store his or her license in a place from which the license can be immediately produced upon request of a patient or a representative of the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board.



§ 17-107-308 - License -- Replacement.

(a) An individual licensed or certified under this chapter whose license has been lost or destroyed may apply to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board for a replacement. The application shall be accompanied by an affidavit setting out the facts concerning the loss or destruction of the original license.

(b) An individual licensed or certified under this chapter whose name is changed by marriage or court order may surrender his or her license and apply to the board for a replacement license.



§ 17-107-309 - License -- Inactive status.

(a) An individual licensed or certified under this chapter may place his or her license or certification on inactive status by notifying the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board in writing.

(b) (1) The holder of an inactive license or certification is excused from payment of renewal fees and shall not practice in his or her area of licensure or certification in this state.

(2) Any individual who engages in the practice of orthotics, pedorthics, or prosthetics or serves as an orthotic assistant, orthotic/prosthetic assistant, or prosthetic assistant while his or her license or certification under this chapter is inactive is considered to be practicing without a license or certification. Practicing without a license or certification is grounds for discipline under § 17-107-310.

(c) The board may restore an inactive license or certification under this chapter if:

(1) The holder of the inactive license or certification:

(A) Successfully completes the continuing education requirements established by the board; and

(B) Complies with rules established by the board; and

(2) The current renewal fee is paid by a date specified by the board.



§ 17-107-310 - Disciplinary action.

The Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board may deny, suspend, revoke, or restrict any license or certification issued under this chapter or otherwise discipline an individual licensed or certified under this chapter upon proof that the individual:

(1) Has pleaded guilty or nolo contendere to or has been found guilty of a felony;

(2) Has used intoxicating liquors, narcotics, controlled substances, or other drugs in a manner that adversely affects the license or certificate holder's ability to practice;

(3) Has become physically or mentally incompetent to practice to the extent that the license or certificate holder's professional competence is impaired and the public is endangered;

(4) Has committed fraud or deceit in the procuring or attempting to procure a license or certification under this chapter;

(5) Has aided or abetted an unlicensed or uncertified individual to perform the duties of a license or certificate holder under this chapter;

(6) Has engaged in any practice beyond the scope of duties permitted a license or certificate holder under this chapter;

(7) Is incompetent or grossly negligent in his or her performance as a license or certification holder;

(8) Has engaged in unprofessional or unethical conduct;

(9) Has advertised in a false, fraudulent, deceptive, or misleading manner;

(10) Has knowingly betrayed a professional secret;

(11) Has violated a regulation of the board;

(12) Has violated a term of probation or an order previously imposed by the board; or

(13) Has had a license, certificate, or registration revoked or suspended or has been placed on probation or under disciplinary order in any jurisdiction.



§ 17-107-311 - Grandfather provisions.

(a) (1) Until December 31, 2007, the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board may issue a license to practice orthotics under this chapter to:

(A) An individual who makes application for licensure as an orthotist, pays the required licensure fee, and submits evidence of certification from one (1) of the following:

(i) The American Board for Certification in Orthotics, Prosthetics and Pedorthics, Inc., as a Certified Orthotist or Certified Orthotist/Prosthetist;

(ii) The Board for Orthotist/Prosthetist Certification, Inc., as an Orthotist, BOC -- Certified; or

(iii) Any other accrediting body with equivalent educational requirements and examination standards that is approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board; and

(B) (i) An individual who makes application for licensure, pays the required licensure fee, and submits evidence satisfactory to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board of a full-time practice in orthotics for a minimum of five (5) of the seven (7) years immediately prior to the date of application.

(ii) Licensure under this subdivision (a)(1) may require an investigation by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board of the applicant's work history and completion by the applicant of a questionnaire regarding the applicant's work history and scope of practice.

(2) Until December 31, 2007, the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board may issue a license to practice pedorthics under this chapter to:

(A) An individual who makes application for licensure as a pedorthist, pays the required licensure fee, and submits evidence of certification from one (1) of the following:

(i) The American Board for Certification in Orthotics, Prosthetics and Pedorthics, Inc., as a Certified Pedorthist;

(ii) The American Board for Certification in Orthotics, Prosthetics and Pedorthics, Inc., as a Certified Orthotist, Certified Prosthetist, or Certified Orthotist/Prosthetist;

(iii) The Board for Orthotist/Prosthetist Certification, Inc., as an Orthotist, BOC -- Certified or Prosthetist, BOC -- Certified; or

(iv) Any other accrediting body with equivalent educational requirements and examination standards that is approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board; and

(B) (i) An individual who makes application for licensure as a pedorthist, pays the required licensure fee, and submits evidence satisfactory to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board of a full-time practice in pedorthics for a minimum of five (5) years of the seven (7) years immediately prior to the date of application.

(ii) Licensure under this subdivision (a)(2) may include an investigation by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board of the applicant's work history and completion by the applicant of a questionnaire regarding the applicant's work history and scope of practice.

(3) Until December 31, 2007, the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board may issue a license to practice prosthetics under this chapter to:

(A) An individual who makes application for licensure as a prosthetist, pays the required licensure fee, and submits evidence of certification from one (1) of the following:

(i) The American Board for Certification in Orthotics, Prosthetics and Pedorthics, Inc., as a Certified Prosthetist or Certified Orthotist/Prosthetist;

(ii) The Board for Orthotist/Prosthetist Certification, Inc., as a Prosthetist, BOC -- Certified; or

(iii) Any other accrediting body with equivalent educational requirements and examination standards that is approved by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board; and

(B) (i) An individual who makes application for licensure as a prosthetist, pays the required licensure fee, and submits evidence satisfactory to the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board of a full-time practice in prosthetics for a minimum of five (5) of the seven (7) years immediately prior to the date of application.

(ii) Licensure under this subdivision (a)(3) may include an investigation by the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board of the applicant's work history and completion by the applicant of a questionnaire regarding the applicant's work history and scope of practice.

(b) Beginning January 1, 2008, the Arkansas Orthotics, Prosthetics, and Pedorthics Advisory Board shall issue a license only to:

(1) An applicant for licensure as an orthotist who satisfies the requirements of § 17-107-301;

(2) An applicant for licensure as a pedorthist who satisfies the requirements of § 17-107-302; and

(3) An applicant for licensure as a prosthetist who satisfies the requirements of § 17-107-303.















Title 18 - Property

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

§ 18-1-101 - Lien holder form.

(a) (1) Any attachment, claim, encumbrance, financing statement, lien, mortgage, or security agreement filed of record against any real or personal property and any judgment filed of record against any person, firm, or corporation shall display the name, address, and telephone number of the claim holder, lien holder, or judgment creditor, together with the name and title of the person authorized to release the claim, lien, or judgment, or the person's successor.

(2) If an attachment, a claim, an encumbrance, a financing statement, a lien, a mortgage, a security agreement, or a judgment is filed on or after August 13, 2001, and does not comply with subdivision (a)(1) of this section, notice of an action commenced under § 18-50-101 et seq. shall be given by publication as provided in § 18-50-105.

(b) Subdivision (a)(2) of this section shall not be applicable to:

(1) Any claim holder, lien holder, or judgment creditor that is a financial institution insured by the Federal Deposit Insurance Corporation; or

(2) Motor vehicle titles.

(c) Clerks responsible for recording the documents enumerated in subsection (a) of this section shall ensure that the documents presented for filing display the information required by subsection (a) of this section.

(d) The validity or priority of any attachment, claim, encumbrance, financing statement, lien, mortgage, or security agreement currently on file, or filed of record after August 13, 2001, shall not be affected by the failure of any person to comply with the requirements of this section.






Chapter 2 - Commutation of Interests

§ 18-2-101 - Purpose.

(a) The purpose of this subchapter is to establish a simple and accurate method for computing the present value of both vested life and remainder interests in property through the use of actuarial tables and to make the actuarial tables used in connection therewith current.

(b) Nothing contained in this subchapter is intended:

(1) To provide when a court shall order a life interest commuted and so payable in gross; or

(2) To change the existing jurisdiction of the courts under which such a decree requiring commutation may issue.



§ 18-2-102 - Commutation of single life interest.

In any legal proceeding wherein the court shall decree that a vested right to future income for life from property is to be commuted and an amount payable in gross be substituted for the property right, then the value of the interest shall be computed by use of the table and in the manner described in the example appearing in § 18-2-105 unless parties to the proceeding submit an agreement for a division of the proceeds which the court approves.



§ 18-2-103 - Choice of age.

The appropriate age for use in the table is that of the person whose life expectancy serves to measure the life interest being valued.



§ 18-2-104 - Choice of interest.

The court shall determine the interest rate to be used upon the basis of the prevailing interest rates obtainable for investments.



§ 18-2-105 - Table and example.

(a) Table: Click here to view image.

(b) Example: Joe Doe is entitled to receive the income from a principal sum of ten thousand dollars ($10,000) during the life of one Martha Jones, aged fifty-five (55). There is a remainder estate in favor of Timothy Doe. In an appropriate proceeding a court in Arkansas has determined that the life tenant is to be paid a lump sum in commutation of his right to income for the life of Martha Jones; the court has further determined that four percent (4%) is the rate of interest obtainable on an investment of a sum of the size of the principal sum. In the table, follow the left-hand column, which is labeled "age", down vertically until fifty-five (55) is reached; then move horizontally until the column headed "4%" is intersected. At the intersection is found the figure: 15.6110. This figure is to be multiplied by the yearly income, which is found by multiplying the principal sum by the appropriate rate of interest. In this case that would be ten thousand dollars ($10,000) multiplied by .04 equalling four hundred dollars ($400). Then 15.6110 multiplied by four hundred dollars ($400) equals six thousand two hundred forty-four dollars and forty cents ($6,244.40). This is the sum which the court would direct to be paid to Joe Doe in commutation of his income right. Timothy Doe would be paid three thousand seven hundred fifty-five dollars and sixty cents ($3,755.60). See § 18-2-106: principal sum ten thousand dollars ($10,000) minus commuted life interest six thousand two hundred forty-four dollars and forty cents ($6,244.40) equals commuted remainder three thousand seven hundred fifty-five dollars and sixty cents ($3,755.60).



§ 18-2-106 - Commutation of remainder interest.

The present value of a remainder interest is found by subtracting from the principal sum the value of the commuted life interest as determined by this subchapter.






Chapter 3 - Uniform Statutory Rule Against Perpetuities

§ 18-3-101 - Statutory rule against perpetuities.

(a) A nonvested property interest is invalid unless:

(1) when the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

(2) the interest either vests or terminates within 90 years after its creation.

(b) A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1) when the power is created, the condition precedent is certain to be satisfied or becomes impossible to satisfy no later than 21 years after the death of an individual then alive; or

(2) the condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

(c) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1) when the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

(2) the power is irrevocably exercised or otherwise terminates within 90 years after its creation.

(d) In determining whether a nonvested property interest or a power of appointment is valid under subdivision (a)(1), (b)(1), or (c)(1) of this section, the possibility that a child will be born to an individual after the individual's death is disregarded.

(e) If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument (i) seeks to disallow the vesting or termination of any interest or trust beyond, (ii) seeks to postpone the vesting or termination of any interest or trust until, or (iii) seeks to operate in effect in any similar fashion upon, the later of (A) the expiration of a period of time not exceeding 21 years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement or (B) the expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement, that language is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives.



§ 18-3-102 - When nonvested property interest or power of appointment created.

(a) Except as provided in subsections (b) and (c) of this section and in § 18-3-105(a), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b) For purposes of this chapter, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (i) a nonvested property interest or (ii) a property interest subject to a power of appointment described in § 18-3-101(b) or § 18-3-101(c), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(c) For purposes of this chapter, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.



§ 18-3-103 - Reformation.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the 90 years allowed by § 18-3-101(a)(2), § 18-3-101(b)(2), or § 18-3-101(c)(2) if:

(1) a nonvested property interest or a power of appointment becomes invalid under § 18-3-101;

(2) a class gift is not but might become invalid under § 18-3-101 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) a nonvested property interest that is not validated by § 18-3-101(a)(1) can vest but not within 90 years after its creation.



§ 18-3-104 - Exclusions from statutory rule against perpetuities.

Section 18-3-101 does not apply to:

(1) a nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of (i) a premarital or postmarital agreement, (ii) a separation or divorce settlement, (iii) a spouse's election, (iv) a similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties, (v) a contract to make or not to revoke a will or trust, (vi) a contract to exercise or not to exercise a power of appointment, (vii) a transfer in satisfaction of a duty of support, or (viii) a reciprocal transfer;

(2) a fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(3) a power to appoint a fiduciary;

(4) a discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) a nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(6) a nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) a property interest, power of appointment, or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this State.



§ 18-3-105 - Prospective application.

(a) Except as extended by subsection (b) of this section, this chapter applies to a nonvested property interest or a power of appointment that is created on or after March 9, 2007. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b) If a nonvested property interest or a power of appointment was created before March 9, 2007 and is determined in a judicial proceeding, commenced on or after March 9, 2007, to violate this State's rule against perpetuities as that rule existed before March 9, 2007, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.



§ 18-3-106 - Short title.

This chapter may be cited as the Uniform Statutory Rule Against Perpetuities.



§ 18-3-107 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 18-3-109 - Supercession of common law.

This chapter supersedes the rule of the common law known as the rule against perpetuities.






Chapter 4-9 - [Reserved.]

[Reserved]






Subtitle 2 - Real Property

Chapter 10 - General Provisions

[Reserved]



Chapter 11 - Real Property Interests Generally

Subchapter 1 - -- Ownership and Possession

§ 18-11-101 - Capacity of aliens to take and transfer lands.

(a) All aliens shall be capable of taking, by deed or will, lands and tenements in fee simple, or other less estate, and of holding, aliening, and devising them.

(b) Upon the death of any alien having title by purchase or descent, according to this section, to any lands or tenements, the lands and tenements shall descend and pass as if the alien were a citizen of the United States.

(c) It shall be no objection to the husband, widow, or kindred of an alien, or any citizen deceased, taking lands and tenements by virtue of the laws of this state regulating the distribution of estates of intestates, that they are aliens.



§ 18-11-102 - Payment of taxes on unimproved or unenclosed land deemed possession.

Unimproved and unenclosed land shall be deemed and held to be in possession of the person who pays the taxes thereon if he or she has color of title thereto, but no person shall be entitled to invoke the benefit of this section unless he or she, and those under whom he or she claims, shall have paid the taxes for at least seven (7) years in succession.



§ 18-11-103 - Payment of taxes on wild and unimproved land -- Presumption of color of title.

Payment of taxes on wild and unimproved land in this state by any person or his or her predecessor in title for a period of fifteen (15) consecutive years shall create a presumption of law that the person, or his or her predecessor in title, held color of title to the land prior to the first payment of taxes made as stated and that all the payments were made under color of title.



§ 18-11-104 - Right of possession not impaired by descent cast.

The right of any person to the possession of any lands or tenements shall not be impaired or affected by a descent cast in consequence of the death of any person in possession of the estate.



§ 18-11-105 - Surface rights of cotenants or tenants-in-common -- Waiver.

(a) All right or claim of right, title, interest, equity, and estate by a cotenant or tenant-in-common, including minors, to surface rights in real property, which the cotenant or tenant-in-common is not possessing, having been created by intestate descent and distribution or under the testate distribution of those surface rights by the cotenant or tenant-in-common's grantor, shall be conclusively deemed waived, abandoned, and forfeited to the other person or legal entity, holding title as cotenant, or tenant-in-common, and in possession, on the condition that:

(1) The cotenant or tenant-in-common, not in possession, and whose whereabouts are unknown, has made no written demand upon the cotenant or tenant-in-common, in possession, for rents, profits, or possession of the surface rights for a twenty-year period; and

(2) (A) (i) After the expiration of the twenty-year period, whether commencing before or after July 15, 1991, the cotenant or tenant-in-common, in possession, publishes notice in a newspaper of general circulation in the county in which the surface rights are located, of an intent to oust the cotenant or tenant-in-common, not in possession, from the lands described in the notice, as a result of the abandonment and waiver referred to in this subsection.

(ii) The notice shall be published once a week for two (2) consecutive weeks.

(B) (i) Not less than ninety (90) days nor more than three hundred and sixty-five (365) days following the last date of publication referred to in this section, the cotenant or tenant-in-common, in possession, may maintain an action to quiet title in the county in which the surface rights are situated and located, with the rights or claim of right of the cotenant or tenant-in-common, not in possession, having been conclusively deemed waived, abandoned, and forfeited to the person or legal entity, holding as cotenant, or tenant-in-common, and in possession thereof.

(ii) Upon successful prosecution of the action to quiet title, the cotenant, or tenant-in-common, in possession, shall hold the surface rights free and clear of any claim or title in the cotenant or tenant-in-common, including minors, not in possession.

(b) The following form of notice shall be sufficient, for purposes of this section:

Click here to view form

(c) For purposes of the action to quiet title referred to in this section, an affidavit or other evidence denying the receipt of written demand referred to in subdivision (a)(1) of this section, above, and an affidavit or other evidence affirming the publication of notice of intent to oust referred to in subdivision (a)(2) of this section, shall be sufficient evidence to sustain the plaintiff's burden of proof in the action, with no other evidence necessary. It shall not be necessary that the notice or the action to quiet title name the missing or absent cotenant or tenant-in-common, not in possession, as those missing persons may be collectively referred to as "missing or absent claimants" to the lands described in the notice or action.

(d) (1) This section shall not apply to mineral rights or other subsurface rights held by cotenants or tenants-in-common.

(2) For purposes of this section, cotenants or tenants-in-common shall include joint tenants.



§ 18-11-106 - Adverse possession.

(a) To establish adverse possession of real property, the person and those under whom the person claims must have actual or constructive possession of the real property being claimed and have either:

(1) (A) Held color of title to the real property for a period of at least seven (7) years and during that time paid ad valorem taxes on the real property.

(B) For purposes of this subdivision (a)(1), color of title may be established by the person claiming adversely to the true owner by paying the ad valorem taxes for a period of at least seven (7) years for unimproved and unenclosed land or fifteen (15) years for wild and unimproved land, provided the true owner has not also paid the ad valorem taxes or made a bona fide good faith effort to pay the ad valorem taxes which were misapplied by the state and local taxing authority; or

(2) Held color of title to real property contiguous to the real property being claimed by adverse possession for a period of at least seven (7) years and during that time paid ad valorem taxes on the contiguous real property to which the person has color of title.

(b) (1) The requirements of subsection (a) of this section with regard to payment of ad valorem taxes shall not apply to a person or entity exempt from the payment of ad valorem taxes by law.

(2) For the person or entity exempt from the payment of ad valorem taxes to establish adverse possession of real property, the person or entity must have:

(A) Actual or constructive possession of the real property being claimed and held color of title to the real property for a period of at least seven (7) years; or

(B) Actual or constructive possession of the real property being claimed and held color of title to the real property contiguous to the real property being claimed by adverse possession for a period of at least seven (7) years.

(c) The requirements of this section are in addition to all other requirements for establishing adverse possession.

(d) (1) This section shall not repeal any requirement under existing case law for establishing adverse possession but shall be supplemental to existing case law.

(2) This section shall not diminish the presumption of possession of unimproved and unenclosed land created under § 18-11-102 by payment of taxes for seven (7) years under color of title or the presumption of color of title on wild and unimproved land created under § 18-11-103 by payment of taxes for fifteen (15) consecutive years.






Subchapter 2 - -- Property of Religious Societies

§ 18-11-201 - Trustees to hold in perpetual succession.

All lands and tenements, not exceeding forty (40) acres, that have been, or hereafter may be, conveyed by purchase to any person as trustee in trust for the use of any religious society within this state, either for a meeting house, burying ground, campground, or residence for their preacher, shall descend with the improvements and appurtenances in perpetual succession in trust to the trustee or trustees as shall, from time to time, be elected or appointed by any religious society, according to the rules and regulations of the society.



§ 18-11-202 - Authority of trustees.

The trustee or trustees of any religious society shall have the same power to defend and prosecute suits at law or in equity and do all other acts for the protection, improvement, and preservation of trust property as individuals may do in relation to their individual property.






Subchapter 3 - -- Recreational Uses -- Owner's Liability

§ 18-11-301 - Purpose.

The purpose of this subchapter is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability toward persons entering thereon for such purposes.



§ 18-11-302 - Definitions.

As used in this subchapter:

(1) "Charge" means an admission fee for permission to go upon or use the land, but does not include:

(A) The sharing of game, fish, or other products of recreational use; or

(B) Contributions in kind, services, or cash paid to reduce or offset costs and eliminate losses from recreational use;

(2) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty;

(3) "Owner" means the possessor of a fee interest, a tenant, lessee, holder of a conservation easement as defined in § 15-20-402, occupant, or person in control of the premises;

(4) "Public" and "person" includes the Young Men's Christian Association, Young Women's Christian Association, Boy Scouts of America, Girl Scouts of the United States of America, Boys & Girls Clubs of America, churches, religious organizations, fraternal organizations, and other similar organizations; and

(5) "Recreational purpose" includes, but is not limited to, any of the following, or any combination thereof:

(A) Hunting;

(B) Fishing;

(C) Swimming;

(D) Boating;

(E) Camping;

(F) Picnicking;

(G) Hiking;

(H) Pleasure driving;

(I) Nature study;

(J) Water skiing;

(K) Winter sports;

(L) Spelunking;

(M) Viewing or enjoying historical, archeological, scenic, or scientific sites; and

(N) Any other activity undertaken for exercise, education, relaxation, or pleasure on land owned by another.



§ 18-11-303 - Construction.

Nothing in this subchapter shall be construed to:

(1) Create a duty of care or ground of liability for injury to persons or property; or

(2) Relieve any person using the land of another for recreational purposes from any obligation which he or she may have in the absence of this subchapter to exercise care in his or her use of the land and in his or her activities thereon or relieve any person from the legal consequences of failure to employ such care.



§ 18-11-304 - Duty of care.

Except as specifically recognized by or provided in § 18-11-307, an owner of land owes no duty of care to keep the premises safe for entry or use by others for recreational purposes or to give any warning of a dangerous condition, use, structure, or activity on the premises to persons entering for recreational purposes.



§ 18-11-305 - Owner's immunity from liability.

Except as specifically recognized by or provided in § 18-11-307, an owner of land who, either directly or indirectly, invites or permits without charge any person to use his or her property for recreational purposes does not thereby:

(1) Extend any assurance that the lands or premises are safe for any purpose;

(2) Confer upon the person the legal status of an invitee or licensee to whom a duty of care is owed;

(3) Assume responsibility for or incur liability for any injury to person or property caused by an act or omission of such persons; or

(4) Assume responsibility for or incur liability for injury to the person or property caused by any natural or artificial condition, structure, or personal property on the land.



§ 18-11-306 - Land leased to state or political subdivision -- Conservation easement.

Unless otherwise agreed in writing, the provisions of §§ 18-11-304 and 18-11-305 are applicable to the duties and liability of:

(1) An owner of land leased to the state or a political subdivision of the state for recreational purposes;

(2) An owner of an interest in the real property burdened by a conservation easement as defined in § 15-20-402; or

(3) A holder of a conservation easement as defined in § 15-20-402.



§ 18-11-307 - Exceptions to owner's immunity.

Nothing in this subchapter limits in any way liability which otherwise exists:

(1) For malicious, but not mere negligent, failure to guard or warn against an ultra-hazardous condition, structure, personal property, use, or activity actually known to the owner to be dangerous; and

(2) For injury suffered in any case in which the owner of land charges the person or persons who enter or go on the land for the recreational use thereof, except that, in the case of land leased to the state, a subdivision thereof, or to a third person, any consideration received by the owner for the lease shall not be deemed a charge within the meaning of this section.






Subchapter 4 - -- Posted Land

§ 18-11-401 - Purpose.

It is the intent and purpose of this subchapter to clarify the posting law of this state. However, this subchapter does not set forth the exclusive method by which a property owner or lessee may notify persons to not enter or remain upon their property, nor does this subchapter repeal or modify § 18-11-301 et seq., which limits the liability of landowners to persons gratuitously utilizing their property for recreational purposes, nor does this subchapter repeal or modify § 5-39-203 which is the provision of the Arkansas Criminal Code relating to trespass.



§ 18-11-402 - Definition.

For the purposes of this subchapter, the term "recreational purposes" includes, but is not limited to, any of the following, or any combination thereof:

(1) Hunting;

(2) Fishing;

(3) Trapping;

(4) Swimming;

(5) Boating;

(6) Camping;

(7) Picnicking;

(8) Hiking;

(9) Pleasure driving;

(10) Nature study;

(11) Water skiing;

(12) Winter sports; and

(13) Viewing or enjoying historical, archeological, scenic, or scientific sites.



§ 18-11-403 - Unlawful entry upon land -- Penalty.

(a) (1) No person shall enter for recreational purposes upon real property posted pursuant to this subchapter without written permission of the owner or lessee of the real property.

(2) It shall be unlawful for any person to enter upon any real property posted under the provisions of this subchapter without the written consent of the owner or lessee of the real property.

(3) (A) If land posted pursuant to this subchapter becomes flooded above the ordinary high watermark but the signs or paint marks are still visible, it is unlawful for any person to enter within the boundaries of the posted area without the written consent of the owner or lessee of the real property.

(B) For purposes of subdivision (a)(3)(A) of this section, "ordinary high watermark" means the line delimiting the bed of a stream from its bank, i.e., that line at which the presence of water is continued for such length of time as to mark upon the soil and vegetation a distinct character.

(4) However, it shall be an affirmative defense to prosecution under this subchapter that:

(A) Consent was given by a person holding himself or herself out to be the owner, lessee, or agent of the owner or lessee of the property;

(B) The person was a guest or invitee;

(C) The person was required to enter upon the premises for business reasons or for health or safety reasons; or

(D) The person was authorized by law to enter upon land.

(b) This section shall not apply to a law enforcement officer in the line of duty.

(c) Any person who knowingly enters the real property without written consent shall be guilty of a Class B misdemeanor.



§ 18-11-404 - Methods of posting -- Forest lands.

The owner or lessee of any forest land may post the land by any of the following methods:

(1) (A) By placing signs around the boundaries of the property at points no more than one hundred feet (100') apart and at each point of entry.

(B) The signs shall bear the words "posted" or "no trespassing", or both, in letters at least four inches (4'') high and shall be so placed as to be readily visible to any person approaching the property;

(2) (A) By placing identifying paint marks on trees or posts around the area to be posted.

(B) Each paint mark shall be a vertical line of at least eight inches (8'') in length and the bottom of the mark shall be no less than three feet (3') nor more than five feet (5') high.

(C) Such paint marks shall be placed no more than one hundred feet (100') apart and shall be readily visible to any person approaching the property.

(D) (i) The type and color of the paint to be used for posting shall be prescribed by regulation by the Arkansas Forestry Commission.

(ii) The commission shall not select a color that is presently being used by the timber industry in Arkansas to mark land lines or property lines; or

(3) By enclosing the property with a fence sufficient under § 2-39-101 et seq.



§ 18-11-405 - Methods of posting -- Property other than forest.

The owner or lessee of any real property other than forest land, including cultivated land, orchards, pasture land, impoundments, or other real property, may post such real property by any of the following methods:

(1) (A) By placing signs around the boundaries of the property at points no more than one thousand feet (1,000') apart and at each point of entry.

(B) The signs shall bear the words "posted" or "no trespassing", or both, in letters at least four inches (4'') high and shall be so placed as to be readily visible to any person approaching the property;

(2) (A) By placing identifying paint marks on posts around the area to be posted.

(B) Each paint mark shall be a vertical line of at least eight inches (8'') inches in length, and the bottom of the mark shall be no less than three feet (3') nor more than five feet (5') high.

(C) Such paint marks shall be placed no more than one thousand feet (1,000') apart and at each point of entry and shall be readily visible to any person approaching the property.

(D) (i) The type and color of the paint to be used for posting shall be prescribed by regulation by the Arkansas Forestry Commission.

(ii) The commission shall not select a color that is presently being used by the timber industry in Arkansas to mark land lines or property lines; or

(3) By enclosing the property with a fence sufficient under § 2-39-101 et seq.



§ 18-11-406 - Color of paint -- Unlawful posting -- Exception.

(a) (1) The color of paint prescribed by the Arkansas Forestry Commission for posting purposes shall not be used on trees or posts for any other purpose.

(2) Any person who knowingly paints such color on any tree or post for any purpose other than posting real property pursuant to this subchapter shall be guilty of a Class B misdemeanor.

(b) (1) It shall be unlawful for any person to post any lands which the person does not own or lease except with the written permission of the owner or lessee.

(2) Any person violating this section shall be guilty of a Class B misdemeanor.






Subchapter 5 - -- Residential Restrictive Covenants

§ 18-11-501 - Discretionary enforcement of residential restrictive covenants.

Circuit judges are authorized to exercise their discretion to balance the equities between or among parties when considering whether to award injunctions or damages in cases involving encroachment of interior setback lines in residential subdivision restrictive covenants.



§ 18-11-502 - Attorney's fees.

If the trial judge makes a finding that the violation of an interior setback restriction is de minimis, no attorney's fees shall be awarded to any party seeking to enforce the setback restriction.



§ 18-11-503 - Applicability of subchapter.

The provisions of this subchapter shall apply to cases currently pending in the courts of Arkansas as well as those filed subsequent to April 13, 1999.






Subchapter 6 - -- Municipal Water Supply Purposes -- Owner's Immunity

§ 18-11-601 - Purpose.

The purpose of this subchapter is to encourage owners of land to make land and water areas available to municipal governments for municipal water supply purposes by limiting the liability of landowners toward persons entering on the land and water areas.



§ 18-11-602 - Definitions.

As used in this subchapter:

(1) "Land" means real property, roads, water, watercourses, private ways, and buildings, structures, and machinery or equipment when attached to the real property;

(2) "Municipal water supply purpose" includes, but is not imited to, any of the following, separately or in any combination:

(A) Construction or maintenance of a water intake structure;

(B) Maintenance of a water intake source;

(C) Research concerning a water intake source or structure; and

(D) Other activity associated with a water intake source or structure; and

(3) "Owner" means the possessor of a fee interest or a tenant, lessee, occupant, or person in control of the land.



§ 18-11-603 - Construction.

Nothing in this subchapter shall be construed to:

(1) Create a duty of care or a basis for liability for injury to persons or property; or

(2) Relieve any person using the land of another for a municipal water supply purpose from any obligation that he or she may have in the absence of this subchapter to exercise care in his or her use of the land and in his or her activities on the land or relieve any person from the legal consequences of failure to employ such care.



§ 18-11-604 - Duty of care.

Except as specifically provided in § 18-11-607, an owner owes no duty of care to:

(1) Keep his or her land safe for entry or use by another for a municipal water supply purpose; or

(2) Give any warning of a dangerous condition, use, structure, or activity on his or her land to a person entering for a municipal water supply purpose.



§ 18-11-605 - Owner's immunity from liability.

Except as specifically provided in § 18-11-607, an owner who, either directly or indirectly, invites or permits any person to use his or her land for a municipal water supply purpose does not:

(1) Extend any assurance that the land is safe for any purpose;

(2) Confer upon the person the legal status of an invitee or licensee to whom a duty of care is owed;

(3) Assume responsibility for or incur liability for any injury to person or property caused by an act or omission of the person; or

(4) Assume responsibility for or incur liability for injury to the person or property caused by any natural or artificial condition, structure, or personal property on the land.



§ 18-11-606 - Land leased to municipality.

Unless otherwise agreed to in writing, the provisions of §§ 18-11-604 and 18-11-605 shall be deemed the sole source of the duties and liability of an owner who leased or otherwise provided land to a municipality for a municipal water supply purpose.



§ 18-11-607 - Exceptions to owner's immunity.

Nothing in this subchapter limits in any way liability that otherwise exists for malicious, but not mere negligent, failure to guard or warn against an ultra-hazardous condition, structure, personal property, use, or activity actually known to the owner to be dangerous.









Chapter 12 - Conveyances

Subchapter 1 - -- General Provisions

§ 18-12-101 - Definition and applicability.

(a) The term "real estate" as used in this act shall be construed as co-extensive in meaning with "lands, tenements, and hereditaments" and as embracing all chattels real.

(b) This act shall not be construed so as to embrace last wills and testaments.



§ 18-12-102 - Transfer by deed -- Warranty.

(a) All lands, tenements, and hereditaments may be aliened and possession thereof transferred by deed without livery of seizin.

(b) The words, "grant, bargain and sell" shall be an express covenant to the grantee, his or her heirs, and assigns that the grantor is seized of an indefeasible estate in fee simple, free from encumbrance done or suffered from the grantor, except rents or services that may be expressly reserved by the deed, as also for the quiet enjoyment thereof against the grantor, his or her heirs, and assigns and from the claim and demand of all other persons whatever, unless limited by express words in the deed.

(c) The grantee, his or her heirs, or assigns, may, in any action, assign breaches as if such covenants were expressly inserted.

(d) As between the grantor and grantee, neither the statutory nor general express covenant of warranty against encumbrances shall be held to cover any taxes or assessments of any improvement district of any kind, whether formed under general statutes authorizing the assessment of lands for local improvements of any kind or whether the improvement district is formed by public or private act of the General Assembly. The lien for any such local assessment or tax shall run with the land and be assumed by the grantee, and the grantee shall pay any and all installments of the tax or assessment becoming due after the execution and delivery of the deed, unless otherwise expressly provided.



§ 18-12-103 - Restrictive covenants.

(a) As used in this section, "restrictive covenant" means a restriction on the use or development of real property regardless of whether the restriction is created by a covenant in a deed or bill of assurance, or by any other instrument.

(b) An instrument creating a restrictive covenant is not effective to restrict the use or development of real property unless the instrument purporting to restrict the use or development of the real property is executed by the owners of the real property and recorded in the office of the recorder of the county in which the property is located.

(c) If the instrument creating a restrictive covenant contains separate sections stating the duration of the covenant and the requirements for amending the covenant, the section or sections stating the duration of the covenant shall be read independently of the section or sections stating the requirements for amending the covenant so that the duration of the covenant does not limit the ability to amend a restrictive covenant at any time.



§ 18-12-104 - Execution of deeds.

Deeds and instruments of writing for the conveyance of real estate shall be executed in the presence of two (2) disinterested witnesses or, in default thereof, shall be acknowledged by the grantor in the presence of two (2) such witnesses, who shall then subscribe the deed or instrument in writing for the conveyance of the real estate. When the witnesses do not subscribe the deed or instrument of writing as described in this section at the time of the execution thereof, the date of their subscribing it shall be stated with their signatures.



§ 18-12-105 - Estate of fee simple presumed.

The term "heirs", or other words of inheritance, shall not be necessary to create or convey an estate in fee simple, but all deeds shall be construed to convey a complete estate of inheritance in fee simple unless expressly limited by appropriate words in the deed.



§ 18-12-106 - Joint tenants with right of survivorship.

(a) Interests in real property may be conveyed to two (2) or more persons, regardless of their relationship to each other, as joint tenants with right of survivorship.

(b) Any person who owns an interest in real property may convey that interest or any portion thereof to himself or herself and one (1) or more other persons, regardless of their relationship to each other, as joint tenants with right of survivorship.

(c) Furthermore, all conveyances of real property made prior to July 15, 1991, and which clearly intended that the interests were conveyed as joint tenancy with right of survivorship even though the grantees were not husband and wife shall be deemed to have created joint tenancies with right of survivorship.



§ 18-12-107 - Transfer fee covenants prohibited.

(a) As used in this section:

(1) "Association" means a nonprofit, mandatory-membership organization:

(A) Comprised of owners of homes, condominiums, units in a horizontal property regime, cooperatives, manufactured homes, or any other interest in real property; and

(B) Created pursuant to declaration, covenant, bill of assurance, master deed, or other applicable law;

(2) "Licensee" means a licensee as defined in § 17-42-103;

(3) "Transfer" means the sale, gift, grant, conveyance, assignment, inheritance, or other transfer of an ownership interest in real property located in this state;

(4) (A) "Transfer fee" means a fee or charge that obligates a transferee or transferor of real property to pay a fee or charge to a third person:

(i) Upon a transfer of an interest in the real property; or

(ii) For permitting the transfer.

(B) "Transfer fee" does not include a tax, assessment, fee, or charge imposed by a governmental authority under applicable law; and

(5) (A) "Transfer fee covenant" means a provision in a recorded document or an unrecorded document imposing a transfer fee that purports to run with the land or bind current owners or successors in title to real property located in this state.

(B) "Transfer fee covenant" includes a lien or claim of lien to secure payment of a transfer fee.

(C) "Transfer fee covenant" does not include a provision:

(i) Of a purchase contract, option, mortgage, security agreement, real property listing agreement, or other agreement that obligates a party to the agreement to pay another party to the agreement as full or partial consideration for the agreement or for a waiver of rights under the agreement an amount determined by the agreement if the amount is:

(a) Payable on a one-time basis only upon the next transfer of an interest in the specified real property and, once paid, shall not bind successors in title to the property;

(b) A loan assumption fee or other fee charged in connection with a transfer by a lender holding or obtaining a lien on the transferred real property; or

(c) A fee or commission paid to a licensee for services rendered in connection with a transfer of the property for which the fee or commission is paid;

(ii) In a deed, memorandum, or other document recorded for the purpose of providing record notice of an agreement described in subdivision (5)(C)(i) of this section;

(iii) Of a document requiring payment of a fee or charge to an association to be used exclusively for the purposes authorized in the document, as long as no portion of the fee is required to be passed through to a third party designated or identifiable by description in the document or another document referenced in the document; or

(iv) Of a document affecting real property that requires payment of a fee or charge to an organization described in § 501(c)(3) or § 501(c)(4) of the Internal Revenue Code as it existed on January 1, 2011, to be used exclusively to support:

(a) Cultural, educational, charitable, recreational, environmental, conservational, or other similar activities benefiting the real property; or

(b) The community in which the property is located.

(b) (1) A transfer fee covenant recorded with respect to real property in this state after July 27, 2011:

(A) Does not run with the title to the real property; and

(B) Is not binding upon or enforceable at law or in equity against:

(i) The real property; or

(ii) A subsequent owner, purchaser, or mortgagee of an interest in the real property.

(2) This section does not validate a transfer fee covenant recorded in this state before July 27, 2011.






Subchapter 2 - -- Acknowledgment and Proof of Instruments

§ 18-12-201 - Proof or acknowledgment as prerequisite to recording real estate conveyances.

All deeds and other instruments in writing for the conveyance of any real estate, or by which any real estate may be affected in law or equity, shall be proven or duly acknowledged in conformity with the provisions of this act before they or any of them shall be admitted to record.



§ 18-12-202 - Forms of acknowledgments -- Validity -- Acknowledgments of married persons.

(a) (1) Either the forms of acknowledgments now in use in this state or any other forms may be used in the case of all deeds and other instruments in writing for the conveyance of real or personal property which:

(A) Specify, in the caption or otherwise, the state and county or other place where the acknowledgment is taken;

(B) Set out the name of the person acknowledging and, in instances in which he or she acknowledges otherwise than in his or her own right, the name of the person, association, or corporation for which he or she acknowledges; and

(C) Recite in substance or the equivalent that the execution of the instrument was acknowledged by the person so named as acknowledging, or any other form of acknowledgment provided by law.

(2) These forms may also be used when the property is to be affected in law or equity and also in any other case in which such an acknowledgment is for any purpose required or authorized by law.

(3) An acknowledgment in any of these forms shall be sufficient to entitle the instrument to be recorded and to be read in evidence.

(b) The acknowledgment of a married person, both as to the disposition of his or her own property and as to the relinquishment of dower, curtesy, and homestead in the property of a spouse, may be made in the same form as if that person were sole and without any examination separate and apart from a spouse, and without necessity for a specific reference therein to the interest so conveyed or relinquished.



§ 18-12-203 - Officers authorized to take proof or acknowledgment of real estate conveyances.

(a) The proof or acknowledgment of every deed or instrument of writing for the conveyance of any real estate shall be taken by one (1) of the following courts or officers:

(1) When acknowledged or proved within this state, before the Supreme Court, the circuit court, or any justices or judges thereof, the clerk of any court of record, any county judge, or before any notary public;

(2) When acknowledged or proved outside this state, and within the United States or its territories, or in any of the colonies or possessions or dependencies of the United States, before any court of the United States, or any state or territory, or colony or possession or dependency of the United States, having a seal, or a clerk of any such court, or before any notary public, or before the mayor of any incorporated city or town, or the chief officer of any city or town having a seal, or before a commissioner appointed by the Governor; and

(3) When acknowledged or proved outside the United States, before any:

(A) Court of any state, kingdom, or empire having a seal;

(B) Mayor or chief officer of any city or town having an official seal; or

(C) Officer of any foreign country who by the laws of that country is authorized to take probate of the conveyance of real estate of his or her own country if the officer has, by law, an official seal.

(b) The acknowledgment of any deed or mortgage, when taken outside the United States, may be taken and certified by a United States consul.



§ 18-12-204 - Attestation of acknowledgments.

(a) In cases of acknowledgment or proof of deeds or conveyances of real estate taken within the United States or territories thereof, when taken before any court or officer having a seal of office, the deed or conveyance shall be attested under the seal of office. If the officer has no seal of office, then it shall be attested under the official signature of the officer.

(b) In all cases of deeds and conveyances proved or acknowledged outside the United States or their territories, the acknowledgment or proof must be attested under the official seal of the court or officer before whom the probate is had.



§ 18-12-205 - Certificate of acknowledgment.

(a) Any court or officer that takes a proof or an acknowledgment of any instrument affecting real property shall grant a certificate of the proof or acknowledgment.

(b) The court or officer shall cause the certificate of the proof or acknowledgment to be endorsed on the instrument affecting real property.

(c) The certificate of the proof or acknowledgment shall be signed by the clerk of the court or by the officer if he or she has a seal of office.



§ 18-12-206 - Manner of making acknowledgment -- Proof of deed or instrument -- Proof of identity of grantor or witness.

(a) The acknowledgment of deeds and instruments of writing for the conveyance of real estate, or whereby such real estate is to be affected in law or equity, shall be by the grantor appearing in person before a court or officer having the authority by law to take the acknowledgment and stating that he or she had executed the deed or instrument for the consideration and purposes therein mentioned and set forth.

(b) When a deed or instrument referred to in subsection (a) of this section is to be proved, it shall be done by one (1) or more of the subscribing witnesses personally appearing before the proper court or officer and stating on oath that he or she saw the grantor subscribe the deed or instrument of writing or that the grantor acknowledged in his or her presence that he or she had subscribed and executed the deed or instrument for the purposes and consideration therein mentioned, and that he or she had subscribed the deed or instrument as a witness at the request of the grantor.

(c) If any grantor has not acknowledged the execution of a deed or instrument referred to in subsection (a) of this section and the subscribing witnesses are dead or cannot be had, then the deed or instrument may be proved by the evidence of the handwriting of the grantor and of at least one (1) of the subscribing witnesses. This evidence shall consist of the deposition of two (2) or more disinterested persons, swearing to each signature.

(d) (1) When any grantor in any deed or instrument that conveys real estate or whereby any real estate may be affected in law or equity, or any witness to any like instrument, shall present himself or herself before any court or other officer for the purpose of acknowledging or proving the execution of the deed or instrument, if the grantor or witness shall be personally unknown to the court or officer, his or her identity and his or her being the person he or she purports to be on the face of such instrument of writing shall be proved to the court or officer.

(2) Proof may be made by witnesses known to the court or officer or by the affidavit of the grantor or witness if the court or officer shall be satisfied therewith. The proof or affidavit shall also be endorsed on the deed or instrument of writing.



§ 18-12-207 - Acknowledgment by corporations.

For all deeds, conveyances, deeds of trust, mortgages, and other instruments in writing affecting or purporting to affect the title of any real estate situated in this state and executed by corporations, the form of acknowledgment shall be as follows:

Click here to view form



§ 18-12-208 - Validation of instruments affecting title to property.

(a) All deeds, conveyances, deeds of trust, mortgages, marriage contracts, and other instruments in writing affecting or purporting to affect the title to any real estate or personal property situated in this state, which have been recorded and which are defective or ineffectual because:

(1) Of failure to comply with § 18-12-403;

(2) The officer who certified the acknowledgment or acknowledgments to such instruments omitted any words required by law to be in the certificate or acknowledgments;

(3) The officer failed or omitted to attach his or her seal to the certificate;

(4) The officer attached to any such certificate a seal not bearing the words and devices required by law;

(5) The officer was a mayor of a city or an incorporated town in the State of Arkansas and as such was not authorized to certify to executions and acknowledgments to such instruments, or was the deputy of an official duly authorized by law to take acknowledgments but whose deputy was not so authorized;

(6) The notary public failed to state the date of the expiration of his or her commission on the certificate of acknowledgment, or incorrectly stated it thereon;

(7) The officer incorrectly dated the certificate of acknowledgment or failed to state the county wherein the acknowledgment was taken; or

(8) The acknowledgment was certified in any county of the State of Arkansas by any person holding an unexpired commission as notary public under the laws of the state who had, at the time of the certification, ceased to be a resident of the county within and for which he or she was commissioned, shall be as binding and effectual as though the certificate of acknowledgment or proof of execution was in due form, bore the proper seal, and was certified to by a duly authorized officer.

(b) A deed, conveyance, deed of trust, mortgage, marriage contract, and other instrument in writing, affecting or purporting to affect the title to any real estate or personal property situated in this state, which is executed after August 13, 1993, shall not be deemed defective or ineffectual because:

(1) The officer failed or omitted to attach his or her seal to the certificate;

(2) The officer attached to any such certificate a seal not bearing the words and devices required by law;

(3) The notary public failed to state the date of the expiration of his or her commission on the certificate of acknowledgment, or incorrectly stated it thereon;

(4) The officer incorrectly dated the certificate of acknowledgment or failed to state the county wherein the acknowledgment was taken; or

(5) The acknowledgment was certified in any county of the State of Arkansas by any person holding an unexpired commission as notary public under the laws of the state who had, at the time of the certification, ceased to be a resident of the county within and for which he or she was commissioned.



§ 18-12-209 - Recorded deed or written instrument affecting real estate.

(a) Every deed or instrument in writing which conveys or affects real estate and which is acknowledged or proved and certified as prescribed by this act may, together with the certificate of acknowledgment, proof, or relinquishment of dower, be recorded by the recorder of the county where such land to be conveyed or affected thereby is located, and when so recorded may be read in evidence in any court in this state without further proof of execution.

(b) If it appears at any time that any deed or instrument duly acknowledged or proved and recorded as prescribed by this act is lost or not within the power and control of the party wishing to use the deed or instrument, the record thereof, or a transcript of the record certified by the recorder, may be read in evidence without further proof of execution.

(c) Neither the certificate of acknowledgment nor the probate of any such deed or instrument, nor the record or transcript thereof, shall be conclusive, but it may be rebutted.






Subchapter 3 - -- Fee Tail

§ 18-12-301 - Considered life estate.

In cases when, by common law, any person may become seized in fee tail of any lands or tenements, by virtue of any devise, gift, grant, or other conveyance, the person, instead of being, or becoming, seized thereof in fee tail, shall be adjudged to be, and become, seized thereof for his or her natural life only. The remainder shall pass in fee simple absolute to the person to whom the estate tail would first pass according to the course of the common law by virtue of the devise, gift, grant, or conveyance.



§ 18-12-302 - Dissolution.

(a) (1) Any estate which under the common law would be deemed an estate tail or a fee tail estate or any estate created by reason of a conveyance to a grantee or grantees and the heirs of his or her body or to other contingent remaindermen may be dissolved by the grantor creating such an estate and all life tenants and all of the other persons then living who might be remaindermen in event of the death of the life tenant or tenants executing a conveyance of the fee.

(2) The conveyance shall vest in the grantee the fee simple title to the lands therein conveyed.

(b) The method of extinguishing the estates mentioned in subsection (a) of this section shall apply equally to those estates now in existence and to those which may hereafter come into existence.

(c) The rights and privileges provided by this section are permissive and cumulative to the rights and remedies now existing under the laws of this state.



§ 18-12-303 - Rule in Shelley's Case abolished.

(a) (1) The Rule in Shelley's Case is abolished and shall not be recognized by any court of this state.

(2) This section is intended to annul the application or effect of the Rule in Shelley's Case on any instrument or interest in real property.

(b) When any instrument prepared or executed after July 16, 2003, conveys an interest in any real property to be given to the heirs or issue of any person in words which, under the rule of construction known as the "Rule in Shelley's Case" would have operated to give to that person an interest in fee simple, those words shall operate as words of purchase and not of limitation.






Subchapter 4 - -- Husband and Wife

§ 18-12-401 - Deed between spouses.

(a) Any deed of conveyance of real property located in this state executed after the passage of this act by a married man directly to his wife or by a married woman directly to her husband shall be construed as conveying to the grantee named in the deed the entire interest of the grantor in the property conveyed, or the interest specified in the deed, as fully and to all intents and purposes as if the marital relation did not exist between the parties to the deed.

(b) (1) All deeds of conveyance of real property located in this state executed prior to the passage of this act by married men to their wives or by married women to their husbands shall be construed as conveying to the respective grantees in the deeds the full and entire interests of the respective grantors in the deeds, or the interests specified in the deeds respectively, as fully and to all intents and purposes as if the marital relation had not existed between the parties to the deeds.

(2) This subsection shall not be construed as applying to any deed which has been construed by any court of competent jurisdiction.

(c) The word "deed" as used in this section, shall be construed to include any and all instruments of writing affecting, or purporting to affect, the title to real property, either by way of conveyance or encumbrance.

(d) The purpose of this section is to empower married men to contract with their wives and married women to contract with their husbands in regard to real property in like manner and to the same effect as if married men and married women were unmarried.



§ 18-12-402 - Relinquishment of dower or curtesy in spouse's land.

A married person may relinquish dower or curtesy in any of the real estate of a spouse by joining with the spouse in the deed of conveyance thereof, or by a separate instrument executed to spouse's grantee or anyone claiming title under the spouse, and acknowledging it in the manner prescribed by law.



§ 18-12-403 - Conveyance, etc., of homestead.

No conveyance, mortgage, or other instrument affecting the homestead of any married person shall be of any validity, except for taxes, laborers' and mechanics' liens, and purchase money, unless his or her spouse joins in the execution of the instrument, or conveys by separate document, and acknowledges it.



§ 18-12-404 - Conveyance of insane husband's interest -- Relinquishment of dower.

In all cases under § 20-47-103 whereunder a husband is duly adjudged to be insane and a guardian appointed and wherein the guardian makes a sale of the husband's interest in any of the real estate belonging to his ward, and the wife of the insane husband is entitled to dower, it shall be sufficient to pass the dower interest of the wife, if she shall duly join in the petition of the guardian for the sale, and by separate instrument, duly acknowledged, convey all her interest in the lands.






Subchapter 5 - -- Power of Attorney

§ 18-12-501 - Acknowledgment and recording.

(a) Every letter of attorney, containing a power to convey any real estate as agent or attorney for the owner thereof or to execute as agent or attorney for another any deed or instrument in writing, that shall convey any real estate, or whereby any real estate shall be affected in law or equity, shall be acknowledged or proved and certified and recorded with any deed that the agent or attorney shall make in virtue of the letter of attorney.

(b) Letters of attorney shall be proved or acknowledged before the same courts or officers that are authorized by this act to take probate of deeds conveying real estate.



§ 18-12-502 - Revocation.

(a) (1) No letter of attorney, duly acknowledged or proved and certified as prescribed by this act, shall be revoked but by the maker of the letter of attorney or his or her legal representatives.

(2) The revocation shall be in writing acknowledged or proved before the proper court or officer and filed for record in the county or counties where the letter of attorney was intended to operate.

(b) All such letters of attorney shall be revoked and deemed void from the time of filing revocations for record.



§ 18-12-503 - Relinquishment of dower, curtesy, and homestead rights.

(a) By joining with his or her spouse in the execution of power of attorney, or by separate instrument, a married person may appoint an agent or attorney in fact and authorize him or her, for and in the person's name and stead, to relinquish all rights and possibility of dower, curtesy, and homestead to a spouse's grantee, lessee, or mortgagee in any lands, oil, gas, mineral, or timber and to execute for the person such relinquishment of dower, curtesy, and homestead in any oil and gas lease or assignment thereof, mineral deed, timber deed, royalty contract, mortgage, or contract for the sale of any land, timber, or minerals, or any interest therein, owned by a spouse and conveyed by the spouse to the grantee.

(b) (1) The act of an agent or attorney in fact, when authorized by properly executed and recorded power of attorney, in so relinquishing dower, curtesy, and homestead of a married person by joining in any deed, lease, conveyance of minerals, royalty contract, or other contract for the sale of any lands or lease of any lands for developing its minerals, or any interest therein, or the assignment of any oil and gas lease or interest therein shall be as effectual and binding as if the instrument or instruments had been executed in the first instance by the married person.

(2) The relinquishment by the attorney in fact may be by separate instrument or by the attorney in fact joining with the spouse in the execution of one (1) or more conveyances.






Subchapter 6 - -- Miscellaneous Conveyances

§ 18-12-601 - After-acquired title.

If any person shall convey any real estate by deed purporting to convey it in fee simple absolute, or any less estate, and shall not at the time of the conveyance have the legal estate in the lands, but shall afterwards acquire it, then the legal or equitable estate afterwards acquired shall immediately pass to the grantee and the conveyance shall be as valid as if the legal or equitable estate had been in the grantor at the time of the conveyance.



§ 18-12-602 - Land in adverse possession.

Any person claiming title to any real estate, notwithstanding there may be an adverse possession thereof, may sell and convey his or her interest in the same manner and with like effect as if he or she were in the actual possession of the real estate.



§ 18-12-603 - Grants to two or more as tenancy in common.

Every interest in real estate granted or devised to two (2) or more persons, other than executors and trustees as such, shall be in tenancy in common unless expressly declared in the grant or devise to be a joint tenancy.



§ 18-12-604 - Deed to trustee or agent.

(a) (1) The appearance of the words "trustee", "as trustee", or "agent" following the names of the grantee in any deed of conveyance of land executed, without other language showing a trust, shall not be deemed to give notice to, or put on inquiry, any person dealing with the land that a trust or agency exists or that there are other beneficiaries of the conveyance except the grantee named therein.

(2) The conveyance shall vest the title to the land in the grantee.

(b) A conveyance of land by the grantee, whether followed by the words "trustee", "as trustee", or "agent" or not, shall vest title in his or her grantee free from any claims of all persons or corporations.



§ 18-12-605 - Deeds of administrators, executors, guardians, commissioners, and sheriffs.

(a) (1) All deeds of conveyance made by an administrator, an executor, a guardian, or a commissioner, deeds of real estate sold under an execution made and executed by a sheriff, and deeds made and executed by a trustee or an attorney pursuant to a foreclosure of a deed of trust or mortgage, duly made and executed, acknowledged, and recorded, as now required by law and purporting to convey real estate, shall vest in the grantee and his or her heirs and assigns a good and valid title, both in law and in equity.

(2) (A) The deeds shall be evidence of the facts recited in the deeds and of the legality and regularity of the sale of the real estate so conveyed.

(B) However, the deeds do not warrant title to a subsequent grantee, and any subsequent grantee may not assert or claim any warranty of title deriving from the deeds.

(b) Nothing in this section shall prohibit a deed made under subdivision (a)(1) of this section from warranting title by express use of warranty language.

(c) Every deed so made, executed, acknowledged, and recorded, or a certified copy of the deed, under the seal of the recorder of the proper county shall be received in evidence in any court in this state without further proof of its execution.



§ 18-12-606 - Deed or patent by Governor.

(a) In all cases in which, by the laws of this state, the Governor is required to execute any deed of conveyance or patent for any lands sold or granted by the state, the deed of conveyance or patent, when executed by the Governor and countersigned by the Secretary of State, and when the seal of the state shall be affixed thereto, shall convey all the right and title of the state in and to the lands to the purchaser.

(b) (1) The deed may be recorded in the office of the recorder of the proper county and shall have the same effect as evidence.

(2) A duly certified transcript of the deed or patent taken from the record thereof shall have the same effect as evidence in all the courts in this state as if the deed or patent had been acknowledged and recorded under the existing laws of this state.



§ 18-12-607 - Sales of real estate by defunct corporations ratified.

(a) All sales of real estate which was the property of any corporation organized under the laws of the State of Arkansas, when the corporation has expired or ceased to exist, either by limitations, judgment of court, forfeiture of its charter, legislative act, or by surrender of charter, are ratified and declared to be binding and to pass to the purchaser at the sales all the right, title, and interest the corporation has in the real estate at the time of its dissolution and to pass to the purchaser all the right, title, and interest in the State of Arkansas, as trustee, as now provided by law.

(b) (1) The deed of conveyance shall have been executed by the proper officers of the corporation at the time of its dissolution or, in the event of their death, absence from the state, or inability to act, the resident stockholders of the corporation shall have a right to select a president and secretary for the purpose of executing and delivering the deed of conveyance.

(2) When so executed, the deed shall have the same force and effect as if executed by the proper officers of the corporation prior to the dissolution thereof.



§ 18-12-608 - Beneficiary deeds -- Terms -- Recording required.

(a) (1) (A) A beneficiary deed is a deed without current tangible consideration that conveys upon the death of the owner an ownership interest in real property other than a leasehold or lien interest to a grantee designated by the owner and that expressly states that the deed is not to take effect until the death of the owner.

(B) (i) A beneficiary deed transfers the interest to the designated grantee effective upon the death of the owner, subject to:

(a) All conveyances, assignments, contracts, leases, mortgages, deeds of trust, liens, security pledges, oil, gas, or mineral leases, and other encumbrances made by the owner or to which the real property was subject at the time of the owner's death, whether or not the conveyance or encumbrance was created before or after the execution of the beneficiary deed; and

(b) A claim for reimbursement of federal or state benefits by the Department of Human Services from the estate of the grantor or the interest acquired by a grantee of the beneficiary deed under § 20-76-436.

(ii) No legal or equitable interest shall vest in the grantee until the death of the owner prior to revocation of the beneficiary deed. (2) (A) The owner may designate multiple grantees under a beneficiary deed.

(B) Multiple grantees may be joint tenants with right of survivorship, tenants in common, holders of a tenancy by the entirety, or any other tenancy that is otherwise valid under the laws of this state.

(3) (A) The owner may designate one (1) or more successor grantees, including one (1) or more unnamed heirs of the original grantee or grantees, under a beneficiary deed.

(B) The condition upon which the interest of a successor grantee vests, such as the failure of the original grantee to survive the grantor, shall be included in the beneficiary deed.

(b) (1) If real property is owned as a tenancy by the entirety or as a joint tenancy with the right of survivorship, a beneficiary deed that conveys an interest in the real property to a grantee designated by all of the then surviving owners and that expressly states the beneficiary deed is not to take effect until the death of the last surviving owner transfers the interest to the designated grantee effective upon the death of the last surviving owner.

(2) (A) If a beneficiary deed is executed by fewer than all of the owners of real property owned as a tenancy by the entirety or as joint tenants with right of survivorship, the beneficiary deed is valid if the last surviving owner is a person who executed the beneficiary deed.

(B) If the last surviving owner did not execute the beneficiary deed, the beneficiary deed is invalid.

(c) (1) A beneficiary deed is valid only if the beneficiary deed is recorded before the death of the owner or the last surviving owner as provided by law in the office of the county recorder of the county in which the real property is located.

(2) A beneficiary deed may be used to transfer an interest in real property to a trustee of a trust estate even if the trust is revocable and may include one (1) or more unnamed successor trustees as successor grantees.

(d) (1) A beneficiary deed may be revoked at any time by the owner or, if there is more than one (1) owner, by any of the owners who executed the beneficiary deed.

(2) To be effective, the revocation shall be:

(A) Executed before the death of the owner who executes the revocation; and

(B) Recorded in the office of the county recorder of the county in which the real property is located before the death of the owner as provided by law.

(3) If the revocation is not executed by all the owners, the revocation is not effective unless executed by the last surviving owner and recorded before the death of the last surviving owner.

(4) A beneficiary deed that complies with this section may not be revoked, altered, or amended by the provisions of the owner's will.

(e) If an owner executes more than one (1) beneficiary deed concerning the same real property, the recorded beneficiary deed that is last signed before the owner's death is the effective beneficiary deed, regardless of the sequence of recording.

(f) (1) This section does not prohibit other methods of conveying real property that are permitted by law and that have the effect of postponing enjoyment of an interest in real property until the death of the owner.

(2) This section does not invalidate any deed otherwise effective by law to convey title to the interests and estates provided in the deed that is not recorded until after the death of the owner.

(g) A beneficiary deed is sufficient if it complies with other applicable laws and if it is in substantially the following form:

"Beneficiary Deed

(h) The instrument of revocation shall be sufficient if it complies with other applicable laws and is in substantially the following form:

"Revocation of Beneficiary Deed



§ 18-12-609 - Marketability of real property sold at tax sales.

(a) The title to any real property located within the State of Arkansas based upon a deed resulting from a delinquent tax sale is marketable if:

(1) The tax deed has been of record for more than fifteen (15) years;

(2) Any taxes due have been paid by the tax deed grantee or the heirs or successors of the tax deed grantee for more than fifteen (15) years;

(3) No claim of adverse possession of the real property has been asserted or filed of record since the recording of the tax deed; and

(4) The taxes for which the tax deed was issued had not been paid before the tax deed was executed and delivered to the tax deed grantee.

(b) This section shall not be subject to the additional time to challenge a tax deed given to minors, persons suffering a mental incapacity, or persons serving in the United States armed forces during a time of war under § 26-37-203(b).

(c) Nothing in this section shall preclude a judicial action to quiet the title to any real property located within this state prior to the time that the title to the real property is considered marketable under subsection (a) of this section.

(d) This section shall not apply to a tax sale of a severed mineral interest.






Subchapter 7 - -- Disbursement of Funds as Part of Real Estate Closing and Settlement Services Act

§ 18-12-701 - Title.

This subchapter shall be known and may be cited as the "Disbursement of Funds as Part of Real Estate Closing and Settlement Services Act".



§ 18-12-702 - Definitions.

As used in this subchapter:

(1) "Available for immediate withdrawal as a matter of right" means the following:

(A) For any item or draft, when the item or draft has been submitted for collection and payment received; and

(B) For any deposited item or draft, when final settlement has occurred;

(2) "Closing and settlement services" means those services which benefit the parties to the sale, lease, encumbrance, mortgage, or creation of a secured interest in and to real property, and the receipt and disbursement of money in connection with any sale, lease, encumbrance, mortgage, or deed of trust; and

(3) "Financial institution" means an entity that is authorized under the laws of this state, another state, or the United States of America to make loans and receive deposits and has its deposits insured by the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, or the National Credit Union Share Insurance Fund.



§ 18-12-703 - Closing and settlement services -- Disbursement of funds -- Penalties.

(a) (1) No person, firm, partnership, corporation, or other entity that provides closing and settlement services for a real estate transaction shall disburse funds as a part of such services until those funds have been received and are available for immediate withdrawal as a matter of right from the financial institution in which the funds have been deposited.

(2) However, the person, firm, partnership, corporation, or other entity providing closing and settlement services may advance funds, not to exceed five hundred dollars ($500), on behalf of interested parties for the transaction, to pay incidental fees and charges pertaining to the closing and settlement of the transaction.

(b) Any person, firm, partnership, corporation, or other entity who knowingly and willfully violates the provisions of this subchapter shall be guilty of a Class A misdemeanor.

(c) In addition to the criminal penalty imposed by this section, the prosecuting attorneys of this state shall have the authority to file a petition in circuit court in any county in which a violation of the provisions of this subchapter occurred, for civil enforcement of the provisions of this subchapter by seeking an injunction prohibiting any person, firm, partnership, corporation, or other entity from disbursing funds in violation of this subchapter.









Chapter 13 - Horizontal Property Act

§ 18-13-101 - Title.

This chapter shall be known as the Horizontal Property Act.



§ 18-13-102 - Definitions.

As used in this chapter:

(1) "Apartment" means a part of the property intended for residential, commercial, industrial, or any other type of independent use consisting of one (1) or more rooms or spaces occupying all or part of one (1) or more floors in a building or buildings of one (1) or more floors designated as an apartment in the master deed and delineated on the plans provided for in § 18-13-105;

(2) "Co-owner" means a person, firm, corporation, partnership, association, trust, or other legal entity, or any combination thereof, who owns an apartment within the building;

(3) (A) "Council of co-owners" means all the co-owners as defined in subdivision (2) of this section.

(B) However, except as otherwise provided in this chapter, a majority of co-owners, as defined in subdivision (6) of this section, shall constitute a quorum for the adoption of decisions;

(4) "General common elements" means:

(A) The land on which the building stands;

(B) The foundations, main walls, roofs, halls, lobbies, stairways, and entrance and exit or communication ways;

(C) The basements, flat roofs, yards, and gardens, except as otherwise provided or stipulated;

(D) The premises for the lodging of janitors or persons in charge of the building, except as otherwise provided or stipulated;

(E) The compartments or installations of central services such as power, light, gas, cold and hot water, refrigeration, reservoirs, water tanks and pumps, and the like;

(F) The elevators, garbage incinerators, and, in general, all devices or installations existing for common use; and

(G) All other elements of the building rationally of common use or necessary to its existence, upkeep, and safety;

(5) "Limited common elements" means those common elements which are agreed upon by all the co-owners to be reserved for the use of a certain number of apartments to the exclusion of the other apartments, such as special corridors, stairways, and elevators, sanitary services common to the apartments of a particular floor, and the like;

(6) "Majority of co-owners" means fifty-one percent (51%) or more of the basic value of the property as a whole, in accordance with the percentages computed in accordance with the provisions of § 18-13-112;

(7) "Master deed" means the deed establishing the horizontal property regime;

(8) "Person" means an individual, firm, corporation, partnership, association, trust, or other legal entity, or any combination thereof;

(9) "Property" means the land, the building, all improvements and structures thereon, and all easements, rights, and appurtenances belonging thereto;

(10) "To record" means to record in accordance with the provisions of §§ 14-15-402, 14-15-404, 14-15-407 -- 14-15-417, and 16-46-101 or other applicable recording statutes; and

(11) All pronouns include the male, female, and neuter genders and include the singular or plural numbers, as the case may be.



§ 18-13-103 - Establishment of horizontal property regimes.

Whenever a sole owner or the co-owners of a building already constructed or the owners of property upon which a building is to be constructed expressly declare, through the recordation of a master deed setting forth the particulars enumerated in § 18-13-104, their desire to submit their property to the regime established by this chapter, there shall be established a horizontal property regime.



§ 18-13-104 - Master deed.

(a) The master deed creating and establishing the horizontal property regime shall be executed by the owner or owners of the real property making up the regime and shall be recorded in the office of the clerk and ex officio recorder of the county where the property is located.

(b) The master deed shall express the following particulars:

(1) The description of the land and the building, expressing their respective areas;

(2) The general description and number of each apartment, expressing its area, location, and any other data necessary for its identification;

(3) The description of the general common elements of the building and, in proper cases, of the limited common elements restricted to a given number of apartments, expressing which are those apartments; and

(4) The value of the property and of each apartment and, according to these basic values, the percentage appertaining to the co-owners in the expenses of, and rights in, the elements held in common.



§ 18-13-105 - Plans to be attached to master deed.

(a) (1) There shall be attached to the master deed, at the time it is filed for record, a full and exact copy of the plans of any existing building on the property or the plans for the building or buildings to be constructed thereon. The copy of the plans shall be entered of record along with the master deed.

(2) The plans shall show graphically all particulars of the building constructed or to be constructed, including, but not limited to, the dimensions, area, and location of each apartment therein and the dimensions, area, and location of common elements affording access to each apartment. Other common elements, both limited and general, shall be shown graphically, insofar as possible, and shall be described in detail in words and figures.

(3) The plan shall be certified by an engineer or architect authorized and licensed to practice his or her profession in this state.

(b) Each apartment in a building shall be designated, on the plans referred to in subsection (a) of this section, by letter or number or other appropriate designation.



§ 18-13-106 - Additional units in excess of those described in master deed.

(a) The sole owner or co-owners of property constituted and established under this chapter as a horizontal property regime may, by description of their intentions in the master deed provided for in § 18-13-104, provide for the addition of apartments or units in the horizontal property regime in excess of those for which specific plans are initially recorded with the master deed.

(b) With reference to any such additional buildings, the plans recorded with the master deed shall reflect:

(1) The area of the property within which the additional apartments or units will be constructed;

(2) The maximum and minimum number of square feet and the maximum and minimum number of additional apartments or units to be constructed;

(3) A general description of any rights in the common elements to be enjoyed by the owners of any additional units or apartments;

(4) The date prior to which final detailed plans for the additional units or apartments will be recorded, with the amendment to the master deed reflecting the revised information to be included in the master deed pursuant to § 18-13-104; and

(5) A covenant and warranty extending to each and all of the owners of individual units or apartments in the regime that any such construction would be of similar quality, in a workmanlike manner, and in the same architectural style as the original buildings in the regime and that the construction will conform, generally, with the specifications set forth in the master deed as required in § 18-13-104.

(c) (1) Any property purportedly established as a horizontal property regime pursuant to this chapter and otherwise complying with it, but which at the time of the recording of the master deed called for in § 18-13-104 did not have one (1) or more completed buildings thereon or which provided for additional or future construction of one (1) or more buildings in addition to those for which plans were initially recorded with the master deed, shall for all purposes be considered and treated as a horizontal property regime in accordance with this chapter.

(2) All mortgages thereof or conveyances thereof as such heretofore occurring shall, likewise, for all purposes be deemed as effective mortgages and conveyances of the same as against any claim that the regime was improperly established at the time thereof.



§ 18-13-107 - Waiver and reestablishment of regimes.

(a) All of the co-owners or the sole owner of a building or property constituted into a horizontal property regime may waive this regime and regroup or merge the records of the individual apartments, or anticipated apartments, with the principal property if the individual apartments are unencumbered or, if encumbered, if the creditors in whose behalf the encumbrances are recorded agree to accept as such security the undivided portions of the property owned by the debtors.

(b) The merger provided for in subsection (a) of this section shall in no way bar the subsequent constitution of the property into another horizontal property regime whenever so desired and upon observance of the provisions of this chapter.



§ 18-13-108 - Bylaws.

(a) The administration of every building constituted into horizontal property shall be governed by bylaws which shall be inserted in, or appended to, and recorded with the master deed.

(b) The bylaws must necessarily provide for at least the following:

(1) Form of administration, indicating whether this shall be in charge of an administrator or of a board of administration, or otherwise, and specifying the powers, manner of removal, and, where proper, the compensation thereof;

(2) Method of calling or summoning the co-owners to assemble, that a majority of at least fifty-one percent (51%) is required to adopt decisions, who is to preside over the meeting, and who will keep the minute book wherein the resolutions shall be recorded;

(3) Care, upkeep, and surveillance of the building and its general or limited common elements and services;

(4) Manner of collecting from the co-owners for the payment of the common expenses; and

(5) Designation and dismissal of the personnel necessary for the works and the general or limited common services of the building.



§ 18-13-109 - Modification of administration.

(a) The sole owner of the building or, if there is more than one (1), the co-owners representing two-thirds (2/3) of the total value of the building may, at any time, modify the system of administration, but each one of the particulars set forth in § 18-13-108 shall always be embodied in the bylaws.

(b) No such modification may be operative until it is embodied in a recorded instrument, which shall be recorded in the same office and in the same manner as was the master deed and original bylaws of the horizontal property regime involved.



§ 18-13-110 - Book of receipts and expenditures -- Examination.

(a) The administrator, the board of administration, or other form of administration specified in the bylaws shall keep a book with a detailed account, in chronological order, of the receipts and expenditures affecting the building and its administration and specifying the maintenance and repair expenses of the common elements and any other expenses incurred.

(b) Both the book and the vouchers accrediting the entries made thereupon shall be available for examination by all the co-owners at convenient hours on working days that shall be set and announced for general knowledge.



§ 18-13-111 - Status of individual units.

Once the property is submitted to the horizontal property regime, an apartment in the building may be individually conveyed and encumbered and may be the subject of ownership, possession, or sale and of all types of juridic acts intervivos or causa mortis as if it were sole and entirely independent of the other apartments in the building of which it forms a part, and the corresponding individual titles and interests shall be recordable.



§ 18-13-112 - Ownership and valuation of separate units and common elements.

(a) (1) An apartment owner shall have the exclusive ownership of his or her apartment and shall have a common right to a share, with the other co-owners, in the common elements of the property.

(2) (A) This share is equivalent to the percentage representing the value of the individual apartment with relation to the value of the whole property.

(B) This percentage shall be computed by taking as a basis the value of the individual apartment in relation to the value of the property as a whole.

(b) The percentage shall be expressed at the time the horizontal property regime is constituted, shall have a permanent character, and shall not be altered without the acquiescence of the co-owners representing all the apartments of the building.

(c) The basic value, which shall be fixed for the sole purpose of this chapter and irrespective of the actual value, shall not prevent each co-owner from fixing a different circumstantial value to his or her apartment in all types of acts and contracts.



§ 18-13-113 - Types of joint ownership.

Any apartment may be held and owned by more than one (1) person as joint tenants, as tenants in common, as tenants by the entirety, or in any other real estate tenancy relationship recognized under the laws of this state.



§ 18-13-114 - Common elements.

(a) The common elements, both general and limited, shall remain undivided and shall not be the object of an action for partition or division of the co-ownership. Any covenant to the contrary shall be void.

(b) Each co-owner may use the elements held in common in accordance with the purpose for which they are intended, without hindering or encroaching upon the lawful rights of the other co-owners.



§ 18-13-115 - Conveyances.

(a) Any conveyance or other instrument affecting title to an apartment which describes the apartment by using the plan letter or number followed by the words "in .... Horizontal Property Regime" shall be deemed to contain a good and sufficient description for all purposes.

(b) Any conveyance of an individual apartment shall be deemed to also convey the undivided interest of the owner in the common elements, both general and limited, appertaining to the apartment without specifically or particularly referring to it.



§ 18-13-116 - Liability for expenses and assessments.

(a) (1) The co-owners of the apartments are bound to contribute pro rata, in the percentages computed according to § 18-13-112, toward the expenses of administration and of maintenance and repair of the general common elements and, in the proper case, of the limited common elements of the building, and toward any other expense lawfully agreed upon.

(2) (A) However, the administrator, board of administration, or other form of administration of a horizontal property regime may establish additional assessments to be collected from any co-owner who makes his or her apartment available for rent or lease either directly or through an agent.

(B) Such additional assessments shall not exceed the amount reasonably calculated to cover expenses for additional security, wear and tear on buildings, additional trash pickup, and other additional costs occasioned by such units being available for rent or lease.

(b) No co-owner may exempt himself or herself from contributing toward such expenses by waiver of the use or enjoyment of the common elements or by abandonment of the apartment belonging to him or her.

(c) Upon the sale or conveyance of an apartment, all unpaid assessments against a co-owner for his or her pro rata share in the expenses to which subsection (a) of this section refers shall first be paid out of the sales price or by the acquirer in preference over any other assessments or charges of whatever nature except the following:

(1) Assessments, liens, and charges for taxes past due and unpaid on the apartment; and

(2) Payments due under mortgage instruments of encumbrance duly recorded.

(d) The purchaser of an apartment shall be jointly and severally liable with the seller for the amounts owing by the latter under subsection (a) of this section up to the time of the conveyance, without prejudice to the purchaser's right to recover from the other party the amounts paid by him or her as the joint debtor.



§ 18-13-117 - Insurance generally.

The co-owners may, upon resolution of a majority, insure the building against risk, without prejudice to the right of each co-owner to insure his or her apartment on his or her own account and for his or her own benefit.



§ 18-13-118 - Application of insurance proceeds to reconstruction.

(a) In case of fire or any other disaster, the insurance indemnity shall, except as provided in subsection (b) of this section, be applied to reconstruct the building.

(b) Reconstruction shall not be compulsory when it comprises the whole or more than two-thirds (2/3) of the building. In such case, and unless otherwise unanimously agreed upon by the co-owners, the indemnity shall be delivered pro rata to the co-owners entitled to it in accordance with provision made in the bylaws or in accordance with a decision of three-fourths (3/4) of the co-owners if there is no bylaw provision.

(c) Should it be proper to proceed with the reconstruction, the provisions for such eventuality made in the bylaws shall be observed, or in lieu thereof the decision of the council of co-owners shall prevail.



§ 18-13-119 - Sharing of reconstruction costs when building not insured or indemnity insufficient.

(a) When the building is not insured or when the insurance indemnity is insufficient to cover the cost of reconstruction, the new building costs shall be paid by all the co-owners directly affected by the damage in proportion to the value of their respective apartments, or as may be provided by the bylaws.

(b) If any one (1) or more of those composing the minority shall refuse to make such payment, the majority may proceed with the reconstruction at the expense of all the co-owners benefited thereby, upon proper resolution setting forth the circumstances of the case and the cost of the works, with the intervention of the council of co-owners.

(c) The provisions of this section may be changed by unanimous resolution of the parties concerned adopted subsequent to the date on which the fire or other disaster occurred.



§ 18-13-120 - Taxation.

(a) (1) Taxes, assessments, and other charges of this state, of any political subdivision, of any special improvement district, or of any other taxing or assessing authority shall be assessed against and collected on each individual apartment.

(2) Each tax, assessment, or other charge on the apartment shall be carried on the tax books as a separate and distinct entity for that purpose and not on the building or property as a whole.

(b) No forfeiture or sale of the building or property as a whole for delinquent taxes, assessments, or charges shall ever divest or in any way affect the title to an individual apartment so long as taxes, assessments, and charges on the individual apartment are currently paid.






Chapter 14 - Arkansas Time-Share Act

Subchapter 1 - -- General Provisions

§ 18-14-101 - Title.

This chapter shall be known and may be cited as the Arkansas Time-Share Act.



§ 18-14-102 - Definitions.

As used in this chapter:

(1) "Acquisition agent" means a person who by means of telephone, mail, advertisement, inducement, solicitation, or otherwise in the ordinary course of the acquisition agent's business attempts directly to encourage any person to attend a sales presentation for a time-share program;

(2) "Agency" means the Arkansas Real Estate Commission, which is an agency within the meaning of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(3) "Developer" in the case of any given property, means any person or entity which is in the business of creating or which is in the business of selling its own time-share intervals in any time-share program. This definition does not include a person acting solely as a sales agent;

(4) "Development", "project", or "property" means all of the real property subject to a project instrument and containing more than one (1) unit;

(5) "Exchange agent" means a person who exchanges or offers to exchange time-share intervals in an exchange program with other time-share intervals;

(6) "Managing agent" means a person who undertakes the duties, responsibilities, and obligations of the management of a time-share program;

(7) "Offering" means any offer to sell, solicitation, inducement, or advertisement made in this state, whether directly or indirectly, whether by radio, television, newspaper, magazine, or by mail, whereby a person is given an opportunity or encouraged to acquire a time-share interval. This definition shall not include a property owner who may refer persons to a developer-owned subdivision provided that the owner's activities are limited to the referral of a prospective purchaser to the developer-owned subdivision and the time-share owner receives only nominal consideration which is not contingent upon the sale of a time-share interval;

(8) "Person" means one (1) or more natural persons, corporations, partnerships, associations, trusts, other entities, or any combination thereof;

(9) "Project instrument" means one (1) or more recordable documents applicable to the whole project, by whatever name denominated, containing restrictions or covenants regulating the use, occupancy, or disposition of an entire project, including any amendments to the document but excluding any law, ordinance, or governmental regulation;

(10) "Public offering statement" means that statement required by § 18-14-404;

(11) "Purchaser" means any person other than a developer or lender who acquires an interest in a time-share interval;

(12) "Sales agent" means a person who sells, or offers to sell, in his or her ordinary course of business, time-share intervals in a time-share program to a purchaser. All such sales agents shall be licensed and subject to the provisions of § 17-42-101 et seq. Provided, however, that the provisions of § 17-42-401 et seq., pertaining to the Real Estate Recovery Fund shall not apply to violations occurring as a result of, or in connection with, any time-share activity;

(13) "Time-share estate" means an ownership or leasehold estate in property devoted to a time-share fee such as tenants in common, time-span ownership, or interval ownership, and a time-share lease;

(14) "Time-share instrument" means any document, by whatever name denominated, creating or regulating time-share programs, but excluding any law, ordinance, or governmental regulation;

(15) "Time-share interval" means a time-share estate or a time-share use;

(16) "Time-share program" means any arrangement for time-share intervals in a time-share project whereby the use, occupancy, or possession of real property has been made subject to either a time-share estate or time-share use whereby such use, occupancy, or possession circulates among purchasers of the time-share intervals according to a fixed or floating time schedule on a periodic basis occurring annually over any period of time in excess of three (3) years in duration;

(17) "Time-share project" means any real property that is subject to a time-share program;

(18) "Time-share use" means any contractual right of exclusive occupancy which does not fall within the definition of a time-share estate including, without limitation, a vacation license, club membership, limited partnership, or vacation bond pertaining to a time-share program; and

(19) "Unit" means the real property or real property improvement in a project which is divided into time-share intervals.



§ 18-14-103 - Applicability.

This chapter shall apply to any time-share program created or commenced after February 25, 1983, and ninety (90) days thereafter as to any time-share program heretofore created or commenced with respect to the requirements of §§ 18-14-201 et seq., 18-14-401 et seq., and 18-14-501 et seq.



§ 18-14-104 - Legal status of time-share estates.

(a) A time-share estate is an estate in real property and has the character and incidents of an estate in fee simple at common law. It may include an estate for years with a remainder over in fee simple or an estate for years with no remainder if a leasehold. The foregoing shall supersede any contrary rule at common law.

(b) A document transferring or encumbering a time-share estate in real property may not be rejected for recordation because of the nature or duration of that estate or interest.

(c) Each time-share estate constitutes, for purposes of title, a separate estate or interest in property, except for real property tax purposes.



§ 18-14-105 - Regulatory discrimination prohibited.

A zoning, subdivision, or other ordinance or regulation may not discriminate against the creation of time-share intervals or impose any requirement upon a time-share program which it would not impose upon a similar development under a different form of ownership.






Subchapter 2 - -- Administration and Registration

§ 18-14-201 - Powers and duties of state agency.

(a) The agency may adopt, amend, and repeal rules or regulations and issue orders consistent with, and in furtherance of, the objectives of this chapter. The agency may prescribe forms and procedures for submitting information to the agency.

(b) The agency may accept grants-in-aid from any governmental source and may contract with agencies charged with similar functions in this or other jurisdictions in furtherance of the objectives of this chapter.

(c) The agency may cooperate with agencies performing similar functions in this and other jurisdictions to develop uniform filing procedures and forms, uniform disclosure standards, and uniform administrative practices and may develop information that may be useful in the discharge of the agency's duties.

(d) The agency may initiate private investigations within or without this state.

(e) The agency, after notice and hearing, may issue a notice of suspension if any of the following conditions exist:

(1) Any representation in any document or information filed with the agency is false or misleading;

(2) Any developer or agent of a developer has engaged or is engaging in any unlawful act or practice;

(3) Any developer or agent of a developer has disseminated or caused to be disseminated, orally or in writing, any false or misleading promotional materials in connection with a time-share program;

(4) Any developer or agent of a developer has concealed, diverted, or disposed of any funds or assets of any person in a manner impairing rights of purchasers of time-share intervals in the time-share program;

(5) Any developer or agent of a developer has failed to perform any stipulation or agreement made to induce the agency to issue an order relating to that time-share program; or

(6) Any developer or agent of a developer has otherwise violated any provision of this chapter or the agency's rules, regulations, or orders.

(f) The agency may issue a cease and desist order if the developer has not registered the time-share program as required by this chapter.

(g) The agency, after notice and hearing, may issue an order revoking the registration of a time-share program upon determination that a developer or agent of a developer has failed to comply with a notice of suspension issued by the agency, which order affects the time-share program.



§ 18-14-202 - Registration, etc., with agency required.

(a) (1) Unless exempted by § 18-14-203, a developer may not offer or dispose of a time-share interval unless the time-share program is registered with the agency. However, a developer may accept a reservation together with a deposit if the deposit is placed in an escrow account with an institution having trust powers and is refundable at any time at the purchaser's option.

(2) In all cases, a reservation must require a subsequent affirmative act by the purchaser via a separate instrument to create a binding obligation.

(3) A developer may not dispose of or transfer a time-share interval while an order revoking or suspending the registration of the time-share program is in effect.

(b) (1) An acquisition agent shall register the time-share program or programs for which it is providing prospective purchasers with the agency unless there is an effective registration of the program or programs filed with the agency by the developer.

(2) In any event, the acquisition agent shall be required to furnish to the agency its principal office address and telephone number and designate its responsible managing employee. The acquisition agent shall also furnish such additional information as the agency may require.

(3) The acquisition agent shall furnish evidence that a bond of five thousand dollars ($5,000) has been placed with a surety company, corporate bond acceptable to the agency, or a cash bond with the agency to cover any violations of any solicitation ordinances, zoning ordinances, building codes, or other regulations governing the use of the premises in which the time-share program is promoted.

(4) Each acquisition agent shall renew the registration at least annually and shall pay a filing fee of fifty dollars ($50.00) for the registration and each renewal thereof.

(c) A sales agent shall register with the agency the time-share program or programs for which it is selling unless there is an effective registration of the program or programs filed with the agency by the developer. In any event, the sales agent shall be required to furnish to the agency its principal office address and telephone number and designate its responsible managing employee and any special escrow accounts set up for the deposit and collection of purchasers' funds and shall furnish such additional information as the agency may require. The sales agent shall furnish evidence that a bond of five thousand dollars ($5,000) has been placed with a surety company, corporate bond acceptable to the agency, or a cash bond with the agency to cover any defalcations of the sales agent. Each individual sales agent shall renew his or her registration annually and shall pay a filing fee of fifty dollars ($50.00) for the registration and each renewal thereof.

(d) A managing agent shall register with the agency the time-share program or programs for which it is managing unless there is an effective registration of the program or programs filed with the agency by the developer. In any event, the managing agent shall be required to furnish to the agency its principal office address and telephone number, to designate its responsible managing employee, and to furnish such additional information as the agency may require. The managing agent shall furnish evidence that a bond of five thousand dollars ($5,000) has been placed with a surety company, corporate bond acceptable to the agency, or a cash bond with the agency to cover any default of the managing agent of his or her duties and responsibilities. Each managing agent shall renew the registration at least annually and shall pay a filing fee of fifty dollars ($50.00) with each registration and renewal thereof.

(e) In the event that the acquisition agent, sales agent, or management agent is under the control of, a subsidiary of, or affiliate of the developer or any person, the bond as to such agents, whether one (1) or more, can be consolidated and reduced to fifty thousand dollars ($50,000), provided that there is a disclosure of the affiliation to the agency. When the developer registers additional time-share projects, including additional phases of existing time-share projects, with the commission, the developer shall not be required to furnish an additional bond or increase the existing bond for the additional registration provided the initial bond remains in effect.

(f) An exchange agent, including the developer if it is also the exchange agent, shall file a statement with the agency containing a list of the time-share program or programs that it is offering exchange services for, indicate its principal office address and telephone number, and designate who its responsible managing employee is or the person to whom any contact is to be made.

(g) The acquisition agent and sales agent shall each maintain their respective records of any independent contractors employed by them, their addresses, and the commissions paid for the immediately preceding two (2) calendar years.

(h) Any interest earned on any bond or substitute therefor, whether cash, certificate of deposit, bank account, security, or other instrument, while on deposit with, or for the benefit of, the agency shall become the separate property of the agency and shall be deposited in the Real Estate Recovery Fund, as created in § 17-42-403.



§ 18-14-203 - Exemptions from registration.

(a) No registration with the agency shall be required if the developer is registered and there has been issued a public offering statement or similar disclosure document which is provided to purchasers under the following:

(1) Securities and Exchange Act of 1933;

(2) Arkansas Securities Act, § 23-42-101 et seq.;

(3) Federal Interstate Land Sales Full Disclosure Act, in which the time-share program is made a part of the subdivision that is being registered; and

(4) (A) Any federal or state act which requires a federal or state agency to review a public offering statement, or similar disclosure document which is required to be distributed to purchasers, if the agency determines after review that the federal or state public offering statement is substantially equivalent to that required by this chapter and issues its certificate of exemption.

(B) Whenever a public offering statement is amended, and at least annually in any event, the public offering statement shall be submitted to the agency for its review and recertification.

(C) Applicants for certificates of exemption shall pay a filing fee of three hundred dollars ($300) and any necessary investigation expenses as set forth in § 18-14-204(d) and a fee of one hundred fifty dollars ($150) for each request for review and recertification pursuant to subdivision (a)(4)(B) of this section.

(b) No registration with the agency shall be required in the case of:

(1) Any transfer of a time-share interval by any time-share interval owner other than the developer or his or her agent unless the transfer is made for the purpose of evading the provisions of this chapter;

(2) Any disposition pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure; or

(5) A gratuitous transfer of a time-share interval.



§ 18-14-204 - Application for registration.

(a) An application for registration shall contain the public offering statement, a brief description of the property, copies of time-share instruments, financial statements prepared in accordance with generally accepted accounting principles fully and fairly disclosing the current financial condition of the developer, and any documents referred to therein and such other information as may be required by the agency.

(b) If the dwelling units in the time-share project are in a condominium development or other common-interest subdivision, the application for registration shall contain evidence that the use of the units for time-share purposes is not prohibited by the project instruments and, if the project instruments do not expressly authorize time-sharing, evidence that purchasers in the condominium development or other common-interest subdivision were given at least sixty (60) days' notice in writing prior to the application for registration that the units would be used for time-share purposes. In the event the project instruments contain a prohibition against time-sharing, there must be a certification by the board of directors of the association that any procedures specified in the project instruments for the amendment of such instruments, in order to permit time-sharing, have been followed and that the project instruments have been duly amended to permit time-sharing.

(c) The application shall be accompanied by a filing fee of three hundred dollars ($300) plus five dollars ($5.00) for each twenty-five (25) time-share intervals or portions thereof. The filing fee shall not exceed the sum of five hundred dollars ($500).

(d) The agency shall thoroughly investigate all matters relating to the application and may require a personal inspection of the real estate by a person or persons designated by it. All direct expenses incurred by the agency in inspecting the real estate shall be borne by the applicant, and the agency may require a deposit sufficient to cover the direct expenses prior to incurring them.

(e) All applications for registration shall be updated and renewed at least annually, and the renewal shall be accompanied by a filing fee of one-half (1/2) the amount of the original filing fee.



§ 18-14-205 - Material changes.

A developer shall amend or supplement its registration to report any material change in the information required by § 18-14-204.



§ 18-14-206 - Effectiveness of registration or amendment.

(a) Except as hereinafter provided, the effective date of the registration or any amendment thereto, shall be the forty-fifth day after the filing thereof, or such earlier date as the agency may determine, having due regard to the public interest and the protection of purchasers. If any amendment to any registration is filed prior to the effective date, the registration shall be deemed to have been filed when the amendment was filed.

(b) If it appears to the agency that the application for registration, or any amendment thereto is on its face incomplete or inaccurate in any material respect, the agency shall so advise the developer by listing each specific deficiency in writing prior to the date the registration would otherwise be effective. The notification shall serve to suspend the effective date of the filing until the tenth day after the developer files such additional information as the agency shall require. Any developer, upon receipt of the notice of deficiencies, may request a hearing, and the hearing shall be held within thirty (30) days of receipt of the request.



§ 18-14-207 - Regulation and use of public offering statement.

(a) The agency, at any time, may require a developer to alter or supplement the form or substance of a public offering statement to assure adequate and accurate disclosure to prospective purchasers. In order to ensure adequate protection of the purchaser through disclosure, the agency may require that certain disclosures contained in the public offering statement be placed in boldface type.

(b) The public offering statement may not be used for any promotional purposes before registration, and the statement may be used afterwards only if it is used in its entirety. No person may advertise or represent that the agency has approved or recommended the time-share program, the disclosure statement, or any of the documents contained in the application for registration.






Subchapter 3 - -- Creation, Termination, and Management

§ 18-14-301 - Time-share programs permitted.

A time-share program may be created in any unit, unless expressly prohibited by the project instruments.



§ 18-14-302 - Contents of instruments creating time-share estates.

Project instruments and time-share instruments creating time-share estates must contain the following:

(1) The name of the county in which the property is situated;

(2) The legal description, street address, or other description sufficient to identify the property;

(3) Identification of time periods by letter, name, number, or combination thereof;

(4) Identification of time-share estates and, where applicable, the method whereby additional time-share estates may be created;

(5) The formula, fraction, or percentage of the common expenses and any voting rights assigned to each time-share estate and, where applicable, to each unit in a project that is not subject to the time-share program;

(6) Any restrictions on the use, occupancy, alteration, or alienation of time-share intervals;

(7) The ownership interest, if any, in personal property and provisions for care and replacement;

(8) Any other matters the developer deems appropriate; and

(9) Any provisions pertaining to the establishment of a lien against an owner's time-share interest in favor of the association of time-share estate owners to secure payment of common expenses. This lien when provided for in the time-share instrument shall be enforceable and foreclosable in the same manner in which other statutory liens are enforceable and foreclosable under the laws of this state.



§ 18-14-303 - Provisions for management and operation of time-share estate programs.

The time-share instruments for a time-share estate program shall prescribe reasonable arrangements for management and operation of the time-share program and for the maintenance, repair, and furnishing of units, which shall ordinarily include, but need not be limited to, provisions for the following:

(1) Creation of an association of time-share estate owners;

(2) Adoption of bylaws for organizing and operating the association;

(3) Payment of costs and expenses of operating the time-share program and owning and maintaining the units;

(4) Employment and termination of employment of the managing agent for the association;

(5) Preparation and dissemination to owners of an annual budget and of operating statements and other financial information concerning the time-share program;

(6) Adoption of standards and rules of conduct for the use and occupancy of units by owners;

(7) Collection of assessments from owners to defray the expenses of management of the time-share program and maintenance of the units and time-share project;

(8) Comprehensive general liability insurance for death, bodily injury, and property damage arising out of, or in connection with, the use of units by owners, their guests, and other users;

(9) Methods for providing compensating use periods or monetary compensation to an owner if a unit cannot be made available for the period to which the owner is entitled by schedule or by confirmed reservation;

(10) Procedures for imposing a monetary penalty or suspension of an owner's rights and privileges in the time-share program for failure of the owner to comply with provisions of the time-share instruments or the rules of the association with respect to the use of the units. Under these procedures an owner must be given notice and the opportunity to refute or explain the charges against him or her in person or in writing to the governing body of the association before a decision to impose discipline is rendered. Any monetary penalty may be secured by the lien provided for in § 18-14-302; and

(11) Employment of attorneys, accountants, and other professional persons as necessary to assist in the management of the time-share program and the units.



§ 18-14-304 - Developer control period.

(a) The time-share instruments for a time-share estate program may provide for a period of time, hereafter referred to as the "developer control period", during which the developer, or a managing agent selected by the developer, may manage the time-share program and the units in the time-share program.

(b) If the time-share instruments for a time-share estate program provide for the establishment of a developer control period, they shall ordinarily include provisions for the following:

(1) Termination of the developer control period by action of the association;

(2) Termination of contracts for goods and services for the time-share program or for units in the time-share program entered into during the developer control period; and

(3) A regular accounting by the developer to the association as to all matters that significantly affect the interests of owners in the time-share program.



§ 18-14-305 - Instruments creating time-share uses.

Project instruments and time-share instruments creating time-share uses must contain the following:

(1) Identification by name of the time-share project and street address where the time-share project is situated;

(2) Identification of the time periods, type of units, and the units that are in the time-share program and the length of time that the units are committed to the time-share program;

(3) In case of a time-share project, identification of which units are in the time-share program and the method whereby any other units may be added, deleted, or substituted; and

(4) Any other matters that the developer deems appropriate.



§ 18-14-306 - Provisions for management and operation of time-share use programs.

The time-share instruments for a time-share use program shall prescribe reasonable arrangements for management and operation of the time-share program and for the maintenance, repair, and furnishing of units which shall ordinarily include, but need not be limited to, provisions for the following:

(1) Standards and procedures for upkeep, repair, and interior furnishing of units and for providing of maid, cleaning, linen, and similar services to the units during use periods;

(2) Adoption of standards and rules of conduct governing the use and occupancy of units by owners;

(3) Payment of the costs and expenses of operating the time-share program and owning and maintaining the units;

(4) Selection of a managing agent;

(5) Preparation and dissemination to owners of an annual budget and of operating statements and other financial information concerning the time-share program;

(6) Procedures for establishing the rights of owners to the use of units by prearrangement or under a first-reserved, first-served priority system;

(7) Organization of a management advisory board consisting of time-share use owners, including an enumeration of rights and responsibilities of the board;

(8) Procedures for imposing and collecting assessments or use fees from time-share use owners as necessary to defray costs of management of the time-share program and in providing materials and services to the units;

(9) Comprehensive general liability insurance for death, bodily injury, and property damage arising out of, or in connection with, the use of units by time-share use owners, their guests, and other users;

(10) Methods for providing compensating use periods or monetary compensation to an owner if a unit cannot be made available for the period to which the owner is entitled by schedule or by a confirmed reservation;

(11) Procedures for imposing a monetary penalty or suspension of an owner's rights and privileges in the time-share program for failure of the owner to comply with the provisions of the time-share instruments or the rules established by the developer with respect to the use of the units. The owner shall be given notice and the opportunity to refute or explain the charges, in person or in writing, to the management advisory board before a decision to impose discipline is rendered; and

(12) Annual dissemination to all time-share use owners by the developer, or by the managing agent, of a list of the names and mailing addresses of all current time-share use owners in the time-share program.



§ 18-14-307 - Partition of units.

No action for partition of a unit may be maintained except as permitted by the time-share instrument.






Subchapter 4 - -- Protection of Purchasers

§ 18-14-401 - Penalties.

Any developer or any other person subject to this chapter who offers or disposes of a time-share interval without having complied with this chapter or who violates any provision of this chapter shall be guilty of a misdemeanor punishable by a fine not exceeding five thousand dollars ($5,000) or by imprisonment in the state prison or in the county jail not exceeding one (1) year, or by both fine and imprisonment.



§ 18-14-402 - Civil remedies.

(a) If a developer or any other person subject to this chapter violates any provision thereof or any provision of the project instruments, any person or class of persons adversely affected by the violation or violations has a claim for appropriate relief. Punitive damages or attorney's fees, or both, may be awarded for willful violation of this chapter.

(b) The provisions of § 17-42-401 et seq. pertaining to the Real Estate Recovery Fund shall not apply to any claims arising from or damages caused by a violation or violations of this chapter or of the Real Estate License Law, § 17-42-101 et seq., or regulations by any licensee while engaged in any time-share activities.



§ 18-14-403 - Statute of limitations.

A judicial proceeding in which the accuracy of the public offering statement or validity of any contract of purchase is in issue and a rescission of the contract or damages is sought must be commenced within four (4) years after the date of the contract of purchase, notwithstanding that the purchaser's terms of payments may extend beyond the period of limitation. However, with respect to the enforcement of provisions in the contract of purchase which require the continued furnishing of services and the reciprocal payments to be made by the purchaser, the period of bringing a judicial proceeding will continue for a period of four (4) years for each breach, but the parties may agree to reduce the period of limitation to not less than two (2) years.



§ 18-14-404 - Required contents of public offering statements for time-share intervals.

(a) A public offering statement must be provided to each purchaser of a time-share interval and must contain or fully and accurately disclose:

(1) The name of the developer and the principal address of the developer and the time-share intervals offered in the statement;

(2) A general description of the units including, without limitation, the developer's schedule of commencement and completion of all buildings, units, and amenities or, if completed, that they have been completed;

(3) As to all units offered by the developer in the same time-share project:

(A) The types and number of units;

(B) Identification of units that are subject to time-share intervals; and

(C) The estimated number of units that may become subject to time-share intervals;

(4) A brief description of the project;

(5) If applicable, any current budget and a projected budget for the time-share intervals for one (1) year after the date of the first transfer to a purchaser. The budget must include, without limitation:

(A) A statement of the amount included in the budget as a reserve for repairs and replacement;

(B) The projected common expense liability, if any, by category or expenditures for the time-share intervals;

(C) The projected common expense liability for all time-share intervals; and

(D) A statement of any services not reflected in the budget that the developer provides or expenses that it pays;

(6) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(7) A description of any liens, defects, or encumbrances on, or affecting, the title to the time-share intervals;

(8) A description of any financing offered by the developer;

(9) A statement that, within five (5) days after execution of a contract of purchase, a purchaser may cancel any contract for purchase of a time-share interval from a developer;

(10) A statement of any pending suits material to the time-share intervals of which a developer has actual knowledge;

(11) Any restraints on alienation of any number or portion of any time-share intervals;

(12) A description of the insurance coverage which shall be provided for the benefit of time-share interval owners;

(13) Any current or expected fees or charges to be paid by time-share interval owners for the use of any facilities related to the property;

(14) The extent to which financial arrangements have been provided for completion of all promised improvements; and

(15) The extent to which a time-share unit may become subject to a tax or other lien arising out of claims against other owners of the same unit.

(b) If a purchaser is offered the opportunity to subscribe to any program that provides exchanges of time-shares among purchasers in either the same time-sharing project or other time-sharing projects, or both, the developer shall deliver to the purchaser, prior to the execution of any contract between the purchaser and the company offering the exchange program, written information regarding such exchange program. The purchaser shall certify in writing to the receipt of the written information, which information shall include, but is not limited to, the following:

(1) The name and address of the exchange program;

(2) The names of all officers and directors;

(3) Whether the exchange program, or any of its officers or directors, has any legal or beneficial interest in any developer or managing agent for any time-sharing plan participating in the exchange program and, if so, the name and location of the time-sharing plan and the nature of the interest;

(4) Unless otherwise stated, a statement that the purchaser's contract with the exchange program is a contract separate and distinct from the purchaser's contract with the developer;

(5) Whether the purchaser's participation in the exchange program is dependent upon the continued affiliation of the time-sharing project with the exchange program;

(6) Whether the purchaser's membership or participation, or both, in the exchange program is voluntary or mandatory;

(7) A complete and accurate description of the terms and conditions of the purchaser's contractual relationship with the exchange program and the procedure by which changes thereto may be made;

(8) A complete and accurate description of the procedure to qualify for and effectuate exchanges;

(9) A complete and accurate description of all limitations, restrictions, or priorities employed in the operation of the exchange program including, but not limited to, limitations on exchanges based on seasonality, unit size, or levels of occupancy, expressed in bold-faced type and, in the event that such limitations, restrictions, or priorities are not uniformly applied by the exchange program, a clear description of the manner in which they are applied;

(10) Whether exchanges are arranged on a space-available basis and whether any guarantees of fulfillment of specific requests for exchanges are made by the exchange program;

(11) Whether and under what circumstances, a purchaser, in dealing with the exchange program, may lose the use and occupancy of his or her time-share in any properly applied for exchange without his or her being provided with substitute accommodations by the exchange program;

(12) The fees or range of fees for participation by purchasers in the exchange program, a statement whether any such fees may be altered by the exchange company, and the circumstances under which alterations may be made;

(13) The name and address of the site of each accommodation or facility included in the time-sharing projects which are participating in the exchange program as of the last annual audit;

(14) The number of time-share units in each time-sharing project which are available for occupancy, pursuant to the last annual audit, and which qualify for participation in the exchange program, expressed within the following numerical groupings: 1-5, 6-10, 11-20, 21-50, and 51 and over;

(15) The number of purchasers enrolled for each time-sharing project participating in the exchange program, pursuant to the last annual audit, expressed within the following numerical groupings: 1-100, 101-249, 250-499, 500-999, and 1,000 and over, and a statement of the criteria used to determine those purchasers who are currently enrolled with the exchange program;

(16) The disposition made by the exchange company of time-shares deposited with the exchange program by purchasers enrolled in the exchange program and not used by the exchange company in effecting changes;

(17) The following information, which shall be independently audited by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and reported on an annual basis:

(A) The number of purchasers currently enrolled in the exchange program;

(B) The number of accommodations and facilities that have current written affiliation agreements with the exchange program;

(C) The percentage of confirmed exchanges, which shall be the number of exchanges confirmed by the exchange program divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for;

(D) The number of time-share periods for which the exchange program has an outstanding obligation to provide an exchange to a purchaser who relinquished a time-share during the year in exchange for a time-share in any future year;

(E) The number of exchanges confirmed by the exchange program during the year; and

(18) A statement in bold-faced type to the effect that the percentage described in subdivision (b)(17)(C) of this section is a summary of the exchange requests entered with the exchange program in the period reported and that the percentage does not indicate a purchaser's probabilities of being confirmed to any specific choice or range of choices, since availability at individual locations may vary.

(c) Each exchange company offering an exchange program to purchasers in this state must include the statement set forth in subdivision (b)(18) of this section on all promotional brochures, pamphlets, advertisements, or other materials disseminated by the exchange company which also contain the percentage of confirmed exchanges described in subdivision (b)(17)(C) of this section.

(d) A developer may satisfy the requirements of this section by delivery to purchasers of materials furnished to the developer by the exchange program, provided the exchange program has certified to the developer that the materials satisfy the requirements of this section. A developer shall have no liability to any person if the materials furnished by the exchange program fail to comply with this section.



§ 18-14-405 - Material changes.

The developer shall amend or supplement the public offering statement to report any material change in the information required by § 18-14-404. As to any exchange program, the developer shall use the current written materials that are supplied to it for distribution to the time-share interval owners as it is received.



§ 18-14-406 - Other statutes not applicable.

(a) Any time-share program in which a public offering statement has been prepared pursuant to this chapter does not require registration under any of the following:

(1) Arkansas Securities Act, § 23-42-101 et seq.; or

(2) Any other Arkansas statute which requires the preparation of a public offering statement or substantially similar document for distribution to purchasers.

(b) Any time-share program that fails to restrict the price at which an owner may sell or exchange his or her time-share interval shall not by virtue of such failure cause the time-share interval to become a security under the Arkansas Securities Act. An exchange agent offering such a time-share interval for exchange shall not be construed to be offering a security under such act.



§ 18-14-407 - Escrow accounts or other financial assurances.

(a) Any deposit made in connection with the purchase or reservation of a time-share interval from a developer must be placed in a noninterest-bearing escrow account and held in this state, in an account designated solely for the purpose, by an independent bonded escrow company, or in an institution whose accounts are insured by a governmental agency or instrumentality until:

(1) Delivered to the developer at the expiration of the time for rescission or any later time specified in any contract or sale;

(2) Delivered to the developer because of the purchaser's default under a contract to purchase the time-share interval; or

(3) Refunded to the purchaser.

(b) (1) In lieu of any escrows required by this section, the agency shall have the discretion to accept other financial assurances including, but not limited to, a surety bond, an irrevocable letter of credit, or a cash deposit in an amount equal to the escrow requirements of this section.

(2) Interest earned on any such bond or other deposit while deposited with, or for the benefit of, the agency shall become the property of the agency and shall be deposited in the Real Estate Recovery Fund created in § 17-42-403.



§ 18-14-408 - Guarantees for completion of time-share projects.

(a) If a developer contracts to sell a time-share interval and the construction, furnishings, and landscaping of the time-share project have not been substantially completed in accordance with the representations made by the developer in the disclosures required by this chapter, the developer shall:

(1) Pay into an escrow account established and held in this state, in an account designated solely for the purpose, by an independent bonded escrow company, or in an institution whose accounts are insured by a governmental agency or instrumentality, all payments received by the developer from the purchaser towards the sale price until the project is substantially complete. The escrow agent may invest the escrow funds in securities for the United States, or any agency thereof, or in savings or time deposits in institutions insured by an agency of the United States. Funds shall be released from escrow as follows:

(A) If a purchaser properly terminates the contract pursuant to its terms or pursuant to this chapter, the funds shall be paid to the purchaser, together with any interest earned;

(B) If the purchaser defaults in the performance of his or her obligations under the contract of purchase and sale, the funds shall be paid to the developer, together with any interest earned; or

(C) If the funds of a purchaser have not been previously disbursed in accordance with the provisions of this subsection, they may be disbursed to the developer by the escrow agent upon substantial completion of the time-share project;

(2) The developer shall not be required to comply with subdivision (a)(1) of this section when the agency has been furnished and is satisfied that all of the following provisions have been met:

(A) That the developer is an Arkansas corporation or a foreign corporation qualified to do business in Arkansas;

(B) That the corporation has been in existence and operated for not less than three (3) years within the State of Arkansas;

(C) That the corporation has net assets within this state of an amount not less than three (3) times the cost to complete the time-share project; and

(D) The agency shall have the discretion to require such other assurances as may reasonably be required either to assure completion of the time-share project or to reimburse the purchaser all funds paid to the developer together with any interest earned; and

(3) (A) In lieu of any escrows required by this section, the agency shall have the discretion to accept other financial assurances including, but not limited to, a performance bond or an irrevocable letter of credit in an amount equal to the cost to complete the time-share project.

(B) Interest earned on any such bond, letter of credit, deposit, or other instrument while deposited with, or for the benefit of, the agency shall become the separate property of the agency and shall be deposited in the Real Estate Recovery Fund created in § 17-42-403.

(b) For the purpose of this section, "substantially completed" means that all amenities, furnishings, appliances, and structural components and mechanical systems of buildings on all real property dedicated to the project and subject to the project instruments are completed and provided as represented in the public offering statement, that the premises are ready for occupancy, and that the proper governmental authority has caused to be issued a certificate of occupancy.



§ 18-14-409 - Mutual rights of cancellation.

(a) Before transfer of a time-share interval, and no later than the date of any sales contract, the developer shall provide the intended transferee with a copy of the public offering statement and any amendments and supplements thereto. The contract is voidable by the purchaser until he or she has received the public offering statement. In addition, the contract is voidable by the purchaser for five (5) days after execution of the contract of sale. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded within a reasonable time after receipt of the notice of cancellation as provided in subsection (c) of this section.

(b) Up to five (5) days after execution of the contract of sale, the developer may cancel the contract of purchase without penalty to either party. The developer shall return all payments made and the purchaser shall return all materials received in good condition, reasonable wear and tear excepted. If the materials are not returned, the developer may deduct the cost of them and return the balance to the purchaser.

(c) If either party elects to cancel a contract pursuant to subsections (a) or (b) of this section, he or she may do so by hand-delivering notice thereof to the other party or by mailing notice thereof by prepaid United States mail to the other party or to his or her agent for service of process, which notice shall be deemed given when deposited in the United States mail.



§ 18-14-410 - Liens.

(a) Prior to the transfer of a time-share interval, the developer shall record, or furnish to the purchaser, releases of all liens affecting that time-share interval or shall provide a surety bond or insurance against the lien from a company acceptable to the agency, as provided for liens on real estate in this state; or such underlying lien document shall contain a provision wherein the lienholder subordinates its rights to that of a time-share purchaser who fully complies with all of the provisions and terms of the contract of sale.

(b) Unless a time-share interval owner or his or her predecessor in title agrees otherwise with the lienor, if a lien other than a mortgage or deed of trust becomes effective against more than one (1) time-share interval in a time-share project, any time-share interval owner is entitled to a release of his or her time-share interval from the lien upon payment of the amount of the lien attributable to his or her time-share interval. The amount of the payment must be proportionate to the ratio that the time-share interval owner's liability bears to the liabilities of all time-share interval owners whose interests are subject to the lien. Upon receipt of payment, the lienholder shall promptly deliver to the time-share interval owner a release of the lien covering that time-share interval. After payment, the managing entity may not assess or have a lien against that time-share interval for any portion of the expenses incurred in connection with that lien.



§ 18-14-411 - Financial records -- Examination.

(a) The person or entity responsible for making or collecting common expense assessments or maintenance assessments shall keep detailed financial records.

(b) All financial and other records shall be made reasonably available for examination by any time-share interval owner and his or her authorized agents.






Subchapter 5 - -- Advertising

§ 18-14-501 - Filing of advertising materials.

(a) All advertising materials proposed for use in this state by any person in connection with the offer or sale of time-shares shall be filed with the agency within ten (10) days of their use.

(b) Each separate filing of advertising materials shall be accompanied by a filing fee of ten dollars ($10.00).

(c) Advertising materials include, but are not limited to, the following:

(1) Promotional brochures, pamphlets, advertisements, or other materials to be disseminated to the public in connection with the sale of time-shares;

(2) Transcripts of all radio and television advertisements;

(3) Offers of travel, accommodations, meals, or entertainment at no cost or reduced cost;

(4) Direct mail solicitation;

(5) Advertising, including testimonials or endorsements; and

(6) Scripts or standardized narrative for use in making telephone solicitations.



§ 18-14-502 - False advertising declared unlawful.

(a) It shall be unlawful for any person with intent, directly or indirectly, to offer for sale or sell time-shares in this state to authorize, use, direct, or aid in the publication, distribution, or circulation of any advertisement, radio broadcast, or telecast concerning the time-share project in which the time-shares are offered which contains any statement, pictorial representation, or sketch which is false or misleading.

(b) Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, any broadcaster or telecaster, or any magazine publisher, or any of the employees thereof, liable for any publication herein referred to unless the publisher, employee, or printer has actual knowledge of the falsity thereof or has an interest either as an owner or agent in the time-share project so advertised.



§ 18-14-503 - Prohibited advertising.

No advertising for the offer or sale of time-shares shall:

(1) Contain any representation as to the availability of a resale program or rental program offered by, or on behalf of, the developer or its affiliate, unless the resale program or rental program has been made a part of the offering and submitted to the agency;

(2) Contain an offer or inducement to purchase which purports to be limited as to quantity or restricted as to time, unless the numerical quantity or time applicable to the offer or inducement is clearly and conspicuously disclosed;

(3) Contain any statement concerning the investment merit or profit potential of the time-share, unless the agency has determined from evidence submitted on behalf of the developer that the representation is neither false nor misleading;

(4) Make a prediction of or imply specific or immediate increases in the price or value of the time-shares, nor shall a price increase of a time-share be announced more than sixty (60) days prior to the date that the increase will be placed into effect;

(5) Contain statements concerning the availability of time-shares at a particular minimum price if the number of time-shares available at that price comprises less than ten percent (10%) of the unsold inventory of the developer, unless the number of time-shares then for sale at the minimum price is set forth in the advertisement;

(6) Contain any statement that the time-share being offered for sale can be further divided, unless a full disclosure is included as to the legal requirements for further division of the time-share;

(7) Contain any asterisk or other reference symbol as a means of contradicting or changing the ordinary meaning of any previously made statement in the advertisement;

(8) Misrepresent the size, nature, extent, qualities, or characteristics of the accommodations or facilities which comprise the time-share project;

(9) Misrepresent the nature or extent of any services incident to the time-share project;

(10) Misrepresent or imply that a facility or service is available for the exclusive use of purchasers or owners if a public right of access or of use of the facility or service exists;

(11) Make any misleading or deceptive representation with respect to the contents of the time-share permit, the purchase contract, the purchaser's rights, privileges, benefits, or obligations under the purchase contract or this chapter;

(12) Misrepresent the conditions under which a purchaser or owner may participate in an exchange program; or

(13) Describe any proposed or uncompleted private facilities over which the developer has no control, unless the estimated date of completion is set forth and evidence has been presented to the agency that the completion and operation of the facilities are reasonably assured within the time represented in the advertisement.



§ 18-14-504 - Unfair acts or practices.

(a) It is unlawful for any person to offer, by mail, by telephone, or in person, a prize or gift, with the intent to offer a sales presentation for a time-share project, without disclosing at the time of the offer of the prize or gift, in a clear and unequivocal manner, the intent to offer the sales presentation.

(b) The following unfair acts or practices undertaken by, or omissions of, any person in the operation of any prize or gift promotional offer for a time-share project are prohibited:

(1) Failing clearly and conspicuously to disclose the rules, regulations, terms, and conditions of the promotional program, a description of the prizes offered, if any, and the date on or before which the prize or gift offer will terminate or expire;

(2) Failing to disclose the retail value of the gift or prize and the odds of winning. The person making the offer must maintain a sufficient inventory of the gift or prize so as to be able to equal the reasonable response to the offer;

(3) Failing to obtain the express written or oral consent of individuals before their names are used for a promotional purpose in connection with a mailing to a third person;

(4) Failing to award and distribute at least one (1) of each prize or gift of the value and type represented in the promotional program by the day and year specified in the promotion. When a promotion promises the award of a prescribed number of each prize, this number of prizes shall be awarded by the date and year specified in the promotion; or

(5) Misrepresenting in any manner the odds of receiving any prize or gifts or the rules, terms, or conditions of participation in the promotional program.



§ 18-14-505 - Enforcement.

Whenever the agency determines from evidence available to it that a person is violating or failing to comply with the requirements of this subchapter, the agency may order the person to desist and refrain from such violations and may take enforcement action under the provisions of § 18-14-201 et seq.






Subchapter 6 - -- Financing

§ 18-14-601 - Financing of time-share programs.

In the financing of a time-share program, the developer shall retain financial records of the schedule of payments required to be made and the payments made to any person or entity which is the lienholder of any underlying blanket mortgage, deed of trust, contract of sale, or other lien or encumbrance. Any transfer of the developer's interest in the time-share program to any third person shall be subject to the obligations of the developer.



§ 18-14-602 - Protection of purchasers from subsequent underlying lien.

The developer whose project is subjected to an underlying blanket lien or encumbrance subsequent to the transfer of a time-share interval shall protect nondefaulting purchasers from foreclosure by the lienholder by obtaining from the lienholder a nondisturbance clause, subordination agreement, or partial release of the lien as to those time-share intervals sold or shall provide a surety bond or insurance against the lien from a company acceptable to the agency.






Subchapter 7 - -- Camping Sites

§ 18-14-701 - Definition.

As used in this subchapter, "time-share program" shall have the same meaning as provided in § 18-14-102.



§ 18-14-702 - Buyer's right to cancel.

(a) In addition to any other right to revoke an offer, the buyer has the absolute right to cancel a contract or offer for the purchase of a camping site under a time-share program until midnight of the fifth calendar day, excluding Sundays and holidays as declared in § 1-5-101, after the day on which the buyer signs an agreement.

(b) Cancellation occurs when the buyer returns to the seller the notice of cancellation, the notice having been provided for the buyer by the seller.

(c) To further protect the consumer, it is suggested that the notice of cancellation be sent by registered mail.



§ 18-14-703 - Seller to provide notice of cancellation -- Form.

(a) The seller of a camping site under a time-share program must furnish to the buyer at the time the buyer signs the sales contract or otherwise agrees to buy the campsite a complete form in duplicate captioned "NOTICE OF CANCELLATION", which shall be attached to the contract or receipt and easily detachable and which shall contain in 10-point bold-face type, the following information and statements:

Click here to view form

(b) If seller fails to give both oral and written notice of the buyer's right to cancellation, the cooling-off period does not begin to run until actual notice is given.









Chapter 15 - Eminent Domain

Subchapter 1 - -- General Provisions

§ 18-15-101 - Deduction from compensation of taxes due on real property.

(a) When the State of Arkansas or any of its agencies or departments shall purchase or take by eminent domain any real property for any purpose and any ad valorem taxes are due, or will become due, during the calendar year in which the purchase or taking occurs, then the state or its agencies or departments purchasing or taking the real property shall withhold from the compensation therefor the amount of the taxes so due, or to become due, during the calendar year and shall remit them to the tax collector of the county in which the real property is located.

(b) If the state or any of its agencies or departments shall fail to withhold and pay the tax upon real property as required pursuant to this section, the county in which the property is located shall be entitled to file a claim with the State Claims Commission and to recover the amount of taxes on property purchased or taken by eminent domain as provided in this chapter from the state or its agency or department failing to comply with this section.



§ 18-15-102 - Actions against corporations appropriating private property.

(a) Whenever any corporation authorized by law to appropriate private property for its use shall have entered upon and appropriated any real or personal property, the owner of the property shall have the right to bring an action against the corporation in the circuit court of the county in which the property is situated for damages for the appropriation at any time before an action at law or in equity for the recovery of the property so taken, or compensation therefor, would be barred by the statute of limitations.

(b) The measure of recovery in the action shall be the same as that governing proceedings by corporations for the condemnation of property.

(c) Proceedings instituted under this section shall be governed by the rules of pleading and practice prescribed for the government of proceedings in the circuit court.

(d) The defendant shall have the right to bring in all parties having or claiming an interest in the property in controversy.

(e) The court shall make the proper orders of the distribution of the compensation recovered in the action among the parties as may be entitled thereto and shall include in the judgment in the proceedings an order condemning the property for the public use to which it may have been appropriated.






Subchapter 2 - -- Counties and Municipal Corporations Generally

§ 18-15-201 - Power to condemn for parks, boulevards, and public buildings -- Improvement districts.

(a) (1) The right of eminent domain is granted to municipal corporations and to counties to condemn property for the purpose of parks, boulevards, and public buildings.

(2) In case of municipal corporations, the parks and boulevards may be situated at a distance of not exceeding five (5) miles from the corporate limits and shall remain under the jurisdiction of the municipal corporation.

(b) (1) Improvement districts may be organized under § 14-88-201 et seq. to aid the municipal corporations to acquire the parks and boulevards.

(2) (A) The improvement districts may embrace the whole or any part of the territory of such municipal corporations.

(B) The improvement districts may embrace territory benefited outside of the municipal corporations if a majority in value of the owners of real property in the adjacent territory and a majority in value of the owners of real property in that portion of the district within the municipal corporation shall file with the city or town council a petition thereof in the manner provided by Acts 1889, No. 18, § 2 [repealed].

(c) The proceedings for the condemnation shall be in accordance with §§ 18-15-301 -- 18-15-307.



§ 18-15-202 - Counties -- Power to condemn for water and sewer facilities.

(a) (1) In addition to the purposes for which counties are now authorized to exercise the power of eminent domain, counties are authorized to exercise that power for the purpose of acquiring property for water facilities and sewer facilities.

(2) The counties shall exercise their power of eminent domain only as a last resort, and they shall make use of existing easements and rights-of-way to the extent practicable.

(b) Counties shall exercise the power of eminent domain for the purposes set forth in subsection (a) of this section in accordance with the same procedures and methods by which municipalities are authorized to acquire property by exercising the power of eminent domain for municipal water works purposes, as set forth in §§ 18-15-401 -- 18-15-410.






Subchapter 3 - -- Municipal Corporations Generally

§ 18-15-301 - Municipal corporations -- Power to condemn generally.

(a) The right and power of eminent domain is conferred upon municipal corporations to enter upon, take, and condemn private property for the construction of wharves, levees, parks, squares, market places, or other lawful purposes.

(b) (1) For waterworks systems, it shall be no objection to the exercise of power that the property to be condemned is located in a different county from the municipal corporation.

(2) In addition, for electric transmission systems and electric distribution systems, it shall be no objection to the exercise of power that the property to be condemned is located outside the corporate limits of the municipal corporation or in a county other than the one wherein the municipal corporation is located.

(3) A municipal corporation shall have the power of eminent domain for its electric transmission system and electric distribution system, outside of its corporate limits without annexation of such territory, regardless of whether the territory has been allocated to an electric public utility or electric cooperative corporation, pursuant to a certificate of convenience and necessity or other authority from the Arkansas Public Service Commission, as long as the electric transmission system or electric distribution system being constructed by the municipal corporation is only for the purpose of serving customers of the municipal corporation and not for the purpose of serving electric public utility customers or electric cooperative customers at retail inside the territory allocated to an electric public utility or electric cooperative corporation pursuant to a certificate of convenience and necessity or other authority from the Arkansas Public Service Commission.

(4) (A) Before a municipal corporation exercises the power of eminent domain under this section, the municipal corporation shall provide written notice to any electric public utility or electric cooperative corporation that has received a certificate of convenience and necessity or other authority from the Arkansas Public Service Commission to serve retail customers in any area in which the power of eminent domain is to be exercised.

(B) (i) The municipal corporation shall also file a copy of the written notice required under subdivision (b)(4)(A) with the Arkansas Public Service Commission.

(ii) The notice shall contain information regarding the facilities to be constructed by the municipal corporation in conjunction with the exercise of eminent domain, including without limitation routing, size, and voltage, in sufficient detail to reasonably allow the electric public utility or electric cooperative corporation to fully evaluate the impact of the facilities on public safety, reliability of the system of the electric public utility or electric distribution cooperative, or future system expansion plans of the electric public utility or electric cooperative corporation.

(C) (i) A municipal corporation shall not exercise the power of eminent domain under this section without obtaining a certificate of convenience and necessity from the Arkansas Public Service Commission if the electric public utility or electric cooperative corporation notifies the municipal corporation in writing within forty-five (45) days of its receipt of such notice that the exercise of the power of eminent domain would specifically endanger public safety, negatively impact reliability, or conflict with future construction plans of the electric public utility or electric cooperative corporation.

(ii) (a) The written notice shall be in sufficient detail to reasonably allow the municipal corporation to fully evaluate the problems identified.

(b) In such event, the municipal corporation may seek from the Arkansas Public Service Commission, in accordance with law, a certificate of convenience and necessity and exercise the power of eminent domain as may be required by the municipal corporation.

(c) (1) It shall be no objection to the exercise of power that the property to be condemned is a cemetery, if the purpose for which the cemetery is being taken is for an impounding lake for a supply of water or to supplement a supply of water for the waterworks system of the municipality, including land occupied by the cemetery adjacent to the impounding lake taken to prevent pollution of the supply or for an impounding dam to create the impounding lake.

(2) The power of a municipality to condemn a cemetery for those purposes shall extend to all cemeteries except those owned by the United States of America, the State of Arkansas, a county of the State of Arkansas, or a municipality of the State of Arkansas.

(d) (1) In case of water pipelines, electric transmission facilities, or electric distribution facilities, a right-of-way or easement therefor may be condemned, and rights-of-way and easements for the pipelines, electric transmission facilities, or electric distribution facilities may be condemned along and under railroad rights-of-way, if the ordinary use of the railroad rights-of-way are not obstructed thereby.

(2) The water pipelines, electric transmission facilities, or electric distribution facilities may be constructed and maintained across and under lands and waters of the state, but the ordinary use of the lands and waters shall not be unduly obstructed thereby.

(3) (A) The water pipelines, electric transmission facilities, or electric distribution facilities may be constructed and maintained under, across, and along public highways, roads, streets, and alleys, but the ordinary use of the public highways, roads, streets, and alleys shall not be unduly obstructed thereby.

(B) At its own expense, the municipality constructing the water pipelines, electric transmission facilities, or electric distribution facilities shall properly backfill the trench in which the pipeline, electric transmission lines, or electric distribution lines are laid and shall restore any sidewalks, curbs, gutters, pavements, or surfacing cut or damaged by the construction or maintenance.

(e) As used in this section:

(1) "Electric distribution system", "electric distribution facilities", and "electric distribution lines" mean electric utility properties and facilities necessary for distributing electricity below sixty-nine kilovolts (69 kV) phase-to-phase to a municipal corporation's retail customers within its corporate limits or within any other area served by the municipal corporation pursuant to any grant of authority by the Arkansas Public Service Commission or any other contiguous municipal corporation pursuant to a franchise agreement or other grant of authority for retail electric service;

(2) "Electric transmission system or systems", "electric transmission facilities", and "electric transmission lines" mean electric utility properties and facilities necessary for transmitting electricity at sixty-nine kilovolts (69 kV) phase-to-phase or higher and not for service to a directly tapped, retail, end-use customer or customers or any wholesale customer or customers except municipal corporations. Any electric utility properties and facilities necessary for transmitting electricity at sixty-nine kilovolts (69 kV) phase-to-phase or higher constructed on lands acquired in whole or in part by the municipal corporation utilizing the power of eminent domain granted in this section may be connected only with the following defined entities for the life of the properties and facilities and no others:

(A) The municipal corporation's electric generation or transmission or distribution system;

(B) Any electric utility or an independent transmission system operator, independent transmission company, independent regional transmission group, or other independent transmission entity operating transmission facilities in this state; and

(C) The electric generation or transmission or distribution system owned by other municipal corporations owning an electric system;

(3) "Municipal corporations" includes consolidated municipal utility improvement districts owning an electric system; and

(4) "Or other lawful purposes" includes a waterworks system, an electric transmission system, or an electric distribution system in its entirety or any integral part thereof or any extension, addition, betterment, or improvement to an existing waterworks system, an electric transmission system, or an electric distribution system owned or operated by a municipal corporation.



§ 18-15-302 - Municipal corporations -- Power to condemn -- Compensation for condemnation -- Taking cemetery land.

(a) There shall be included in the award of compensation and damages for taking land occupied by a cemetery the reasonable cost of a new site of at least equal size. The new site shall be approved by the State Board of Health and also by the circuit court in which the condemnation proceedings are instituted.

(b) (1) The order and judgment condemning a cemetery shall require the municipality, at its own expense, to remove all bodies, tombstones, and markers from the site of the original cemetery, to reinter the bodies in the new site, and to properly reset the tombstones and markers in the new site.

(2) The court may require the municipality to deposit into the registry of the court a sum found by the court to be sufficient to ensure the performance of the obligation by the municipality.

(3) Nothing contained in this section shall prevent a surviving spouse or next of kin of a person buried in the cemetery from removing the body to another cemetery selected by him or her, the municipality paying the reasonable cost thereof, provided that the cost under this section, if demanded by the next of kin, shall not be less than the amount paid by the municipality for the same service when bodies are removed to a cemetery selected by the municipality.

(c) If any power, oil, gas, or any other public utility facilities shall be flooded by such an impounding lake, the lines may be likewise condemned, and the award of compensation and damages shall include the reasonable cost of relocating the power, oil, gas, or other public utility facility.

(d) If any portion of any county road will be flooded by an impounding lake, the municipality shall pay to the county the cost of relocating that portion of road.



§ 18-15-303 - Municipal corporations -- Power to condemn -- Proceedings -- Controversy.

(a) (1) When it shall be deemed necessary by any municipal corporation to enter upon or take private property for a permitted purpose, an application in writing shall be made to the circuit court of the proper county, or the judge thereof in vacation, describing as correctly as may be the property to be taken, the object proposed, and the name of the owner of each lot or parcel thereof.

(2) Notice of the time and place of the application shall be given either personally in the ordinary manner of serving process or by publishing a copy of the application with a statement of the time and place at which it is to be made. Notice shall be published for three (3) weeks preceding the time of the application in some newspaper of general circulation in the county.

(b) (1) When the determination of questions in controversy in the proceedings is likely to retard the progress of construction, the court, or judge in vacation, shall designate an amount of money to be deposited by the municipal corporation, subject to the order of the court and for the purpose of making the compensation and paying damages when the amount thereof has been assessed. The court or judge shall designate the place of the deposit.

(2) Whenever a deposit has been made in compliance with the order of the court or judge, it shall be lawful for the municipal corporation to enter upon the lands in controversy and proceed with its work of construction prior to the assessment and payment of damages and compensation.



§ 18-15-304 - Hearing.

(a) If it appears to the court or judge that notice has been served ten (10) days before the time of application, or has been published as provided, and that the notice is reasonably specific and certain, then the court or judge may set a time for the inquiry into and assessment of compensation by a jury before the court or judge.

(b) A jury shall be summoned for the purpose of making inquiry in the same manner that petit jurors are summoned in the circuit court for other purposes. The inquiry and assessment shall be made at the time appointed unless, for good cause, continued to another day to be specified.

(c) If, at the time of the application, it appears that any of the owners of property sought to be condemned are infants or of unsound mind, a guardian ad litem shall be appointed.

(d) The municipal corporation may be required to file a more full and accurate description of the property to be taken and the object proposed and maps, plats, and surveys if the court or judge deems them necessary or proper.



§ 18-15-305 - Payment of assessment -- Disputes.

(a) The assessment shall be made on each lot or parcel of land separately and distributed to the owner of each tract, according to their true interest and ownership, on the order of the court.

(b) (1) In case of dispute as to interest, title, or ownership, the money allowed therefor shall be held subject to the order of the court until the dispute is amicably settled between the disputants or determined by due course of law.

(2) The inquiry and assessment in all other respects shall be made by the jury under such rules and restrictions as shall be given by the court.



§ 18-15-306 - Verdict by jury.

(a) The jury shall be sworn to make the whole inquiry and assessment but may be allowed to return a verdict, as to part, and be discharged as to the rest, at the discretion of the court.

(b) In case the jury shall be discharged from rendering a judgment in whole or in part, another jury shall be impaneled at the earliest convenient time, who shall take the whole inquiry and assessment, or the part not made, as the case may be.



§ 18-15-307 - Compensation for and possession of property.

(a) As soon as the amount of compensation that may be due to the owners of the property taken, or to any of them, shall have been ascertained by the jury, the court shall make such order as to its payment or deposit as shall be deemed right and proper in respect to the time and place of payment and the proportion to which each owner is entitled and may require adverse claimants of any part of the money or property to interplead, so as to fully settle and determine their rights and interests according to equity and justice.

(b) The court may direct the time and manner in which possession of the property condemned shall be taken or delivered and may, if necessary, enforce any order giving possession.

(c) The costs occasioned by the assessment shall be paid by the corporation, and, as to the other costs which may arise, they shall be charged or taxed as the court may direct.

(d) (1) No delay in making an assessment of compensation or in taking possession shall be occasioned by any doubt which may arise as to ownership of the property, or any part thereof, or as to the interests of the respective owners.

(2) However, in cases in which ownership of the property is doubted, the court shall require a deposit of the money allowed as compensation for the whole property in dispute.

(e) In all cases, as soon as the corporation has paid the compensation assessed or secured the payment by a deposit of money under the order of the court, possession of the property may be taken and the public work or improvement progress.



§ 18-15-308 - Amount of award.

(a) In the event of the condemnation by a competent authority, for any public use or purpose, of all or substantially all of any land, buildings, or facilities acquired or constructed in whole or in part with the proceeds of revenue bonds issued under the provisions of the Municipalities and Counties Industrial Development Revenue Bond Law, § 14-164-201 et seq., the condemnation award must be at least sufficient in amount to cover the expenses of the condemnation proceeding and to cover the principal of all of the revenue bonds then outstanding and interest to the next interest payment date thereafter that all the bonds may be called for redemption prior to maturity, together with redemption premiums, if any, paying agent's fees, and all other costs of redemption of the revenue bonds.

(b) For the purposes of this section, the words "all or substantially all" shall be deemed to mean a taking of all of the land, buildings, or facilities or a taking of such a portion thereof that the manufacturing operations being conducted on and in the land, buildings, or facilities cannot, after the taking, be conducted in the remainder in substantially the same manner as before.



§ 18-15-309 - Flood control improvements.

(a) In addition to the purposes for which municipalities are now authorized to exercise the power of eminent domain, cities of the first class and cities of the second class are authorized to exercise such power for the purpose of acquiring real property or interests in real property necessary for the construction, operation, repair, or maintenance of flood control improvements including, but not limited to, dams, levees, reservoirs, spillways, floodways, and other related improvements.

(b) Cities of the first class and cities of the second class shall exercise the power of eminent domain for the purposes prescribed in subsection (a) of this section in accordance with the procedures and methods prescribed in §§ 18-15-303 -- 18-15-307 or in accordance with the procedures and methods prescribed in § 18-15-401 et seq.






Subchapter 4 - -- Municipal Corporations -- Waterworks Systems

§ 18-15-401 - Right to acquire property.

(a) A municipality operating a waterworks system under the provisions of this subchapter shall have the right to acquire any property useful for municipal waterworks purposes by following the eminent domain proceedings set forth in this subchapter.

(b) A municipality's right of eminent domain shall be exercised by the operating authority of the municipal waterworks system.

(c) This subchapter shall be cumulative to any other laws of eminent domain in favor of municipalities operating municipal waterworks systems.



§ 18-15-402 - Authority to enter property -- Liability.

For the purpose of making investigations, surveys, tests, and measurements, a municipality is authorized to enter upon any property by its agents, employees, or contractors. However, the municipality shall be liable for any damages to the owner's property resulting from its acts.



§ 18-15-403 - Preliminary proceedings for condemnation.

(a) (1) When the operating authority determines to condemn property, it shall file an application in the circuit court of the county where any portion of the property to be condemned is situated, and proceedings had in the court shall apply to all property described in the application.

(2) The applicant shall describe the property to be taken and shall name as defendants all persons shown by public records as having any interest therein.

(3) Both residents and nonresidents of the state shall be summoned as in other civil proceedings.

(4) (A) However, if a verified affidavit is filed in behalf of the applicant stating that all or a number of the persons who might be claiming an interest in the property are unknown to the applicant, then unknown owners may be named as defendants.

(B) If the affidavit is filed or if a verified affidavit is filed in behalf of the applicant stating that the address of any known defendant cannot be determined after diligent inquiry by the applicant, then any defendant described in either affidavit shall be summoned by publication of notice as in the case of nonresident defendants in other civil actions, except that an attorney ad litem shall not be appointed for any defendant whose name or whose address is unknown.

(b) Answers may be filed, but none shall be required of any defendant.

(c) (1) The matter may proceed to trial after the lapse of twenty (20) days from the date of personal service of summons on residents and after the lapse of thirty (30) days from the date of first publication of notice on defendants constructively summoned.

(2) The suits shall receive precedence over other matters and shall be advanced for trial at the request of the applicant.

(3) The trial date shall be fixed by the court, and when fixed, the applicant shall give notice of the trial date by registered or certified mail to any defendant who was personally summoned. No notice of trial is required for any defendant whose address is unknown.



§ 18-15-404 - Assessment and payment of damages.

(a) At the trial of the cause, a jury shall assess the amount of damages the applicant shall pay for the property taken in the proceedings.

(b) Thereafter, a judgment shall be entered stating that title to the property shall vest in the applicant upon payment to the clerk of the court of the amount of damages so assessed.

(c) (1) If there is only one (1) defendant, the clerk of the court shall pay the proceeds of the judgment to the defendant upon demand.

(2) If there is more than one (1) defendant, the lower court shall retain jurisdiction of the matter solely for the purpose of making a division of the proceeds and shall determine the division sitting without a jury and without further notice to any defendant.

(3) The court shall then enter an order making a division of the proceeds and shall direct the clerk of the court to make payment to the various defendants in the amounts which shall be specified in the order. The payment shall be made by the clerk to each defendant upon his or her demand.

(4) The applicant shall not be a party to proceedings for the division of the damages.



§ 18-15-405 - Power, oil, and gas lines, etc.

If any power, oil, or gas line or other public utility facility shall be flooded by an impounding lake, the property may be condemned if the operating authority of the municipal waterworks system determines the existence of the facility is inconsistent with the waterworks' requirements.



§ 18-15-406 - Water pipelines and appurtenances.

Water pipelines, with appurtenances, may be constructed and maintained:

(1) Across and under lands and waters of the state, but the ordinary use of the lands and waters shall not be unduly obstructed thereby; and

(2) (A) Under, across, and along public highways, roads, streets, and alleys.

(B) However, the ordinary use of these public highways, roads, streets, and alleys shall not be unduly obstructed thereby, and the municipality constructing the water pipelines shall at its own expense properly backfill the trench in which the pipeline is laid and shall at its own expense restore any sidewalks, curbs, gutters, pavements, or surfacing cut or damaged by the construction or maintenance.



§ 18-15-407 - State or county roads.

(a) If any portion of a state or county road will lie below the high-water mark of an impounding lake, the operating authority of the municipal waterworks system shall have the right to flood the road.

(b) However, if the state or the county determines that a replacement road is required, the municipality shall be obligated to pay the cost of replacing the flooded road with another road of the same type and width. The road shall be the shortest reasonable distance consistent with good engineering practice.

(c) (1) The Arkansas State Highway and Transportation Department, hereinafter called "state", shall make all necessary determinations for the state highways.

(2) The county judges, hereinafter called "county", shall make all determinations for county roads.

(d) If the county or state determines that a road need not be replaced, the operating authority is authorized to pay to the county or to the state a reasonable sum in lieu of relocating the road. Any sum so paid shall be used by the state or county for road purposes elsewhere in the state or county, as the case may be.

(e) The county or state may permit the municipality to construct the relocated road, and in that event the operating authority shall be entitled to condemn rights-of-way for the roads in its own name under this subchapter or under any eminent domain act available to the county or state.

(f) After acquiring the rights-of-way, title thereto shall be transferred to the county or state.

(g) If any part of the road replaced or paid for as authorized in this section lies upon property owned by the municipality, title to that part of the replaced road shall vest in the municipality.



§ 18-15-408 - Cemeteries and graves.

(a) (1) An operating authority of a municipal waterworks system shall file a notice of intent to condemn in the circuit court of the county where a cemetery or graves are situated if the operating authority determines that:

(A) Land occupied by the cemetery or by the graves will be flooded by an impounding lake;

(B) The water level of the lake will affect the graves underground;

(C) The lake may be contaminated by the graves; or

(D) The lands will be useful for waterworks purposes.

(2) The notice of intent to condemn shall set out the:

(A) Commonly known name of the cemetery, if any;

(B) Descriptions of the quarter sections of land upon which the cemetery or graves are situated;

(C) Description of a proposed new location of the cemetery or graves; and

(D) Name of the owner of the existing cemetery, if known.

(3) The notice shall take the place of the application to condemn which would be otherwise required under this subchapter.

(4) Service of process upon the owner, if known, shall be as specified in this subchapter. Service upon all other interested parties shall be as follows:

(A) The notice shall be published one (1) time a week for four (4) consecutive weeks in some newspaper having a general circulation throughout the state in order to give the widest publicity to the municipality's intention;

(B) In addition, a printed copy of the notice shall be posted in three (3) conspicuous public places in the cemetery or immediately surrounding the graves;

(C) The notice shall be posted within three (3) days of filing the notice with the court; and

(D) The municipality shall, by affidavit filed with the court, give proof of posting of the notice.

(5) (A) Before filing the notice with the court, the municipality shall be required to select a tract of land at least equal in size to the cemetery to be condemned and shall describe the tract in the notice.

(B) The municipality shall be required to file with its notice a statement from the Department of Health approving the proposed new location.

(6) After the notice of intent has been published for four (4) weeks, as required by this section, the circuit court sitting without a jury shall determine if the proposed new location is suitable, and, if the court so finds, it shall enter an order to that effect. The owner of the cemetery or of the lands where the existing cemetery is located and the next of kin of any person buried in the cemetery or in the graves shall be entitled to appear in the proceeding and object to the proposed location and suggest other locations.

(b) (1) Thereafter, the municipality may file an application under the provisions of this subchapter for condemnation of the site so approved by the court, within a radius of four (4) miles of the existing cemetery.

(2) It is declared that the acquisition of the site shall be for public purposes and that the site may be condemned by the operating authority of a municipal waterworks system.

(c) (1) After judgment has been entered vesting title to the new site in the applicant, as set out in § 18-15-404, the court shall enter an order in the proceedings mentioned in subsection (a) of this section, vesting title to the new cemetery site in the persons owning the lands of the cemetery or graves to be relocated and vesting title in the municipality to the lands where the old cemetery or graves are located.

(2) The order vesting title to the new cemetery site in the owners of the old cemetery or grave sites shall be the compensation and damages to which the owners of the old sites are entitled.

(d) (1) Thereafter, the municipality, at its own expense, shall be required to remove all bodies, tombstones, and markers from the site of the original graves and to reinter the bodies in the new site, properly resetting tombstones and markers, if any, at the new site.

(2) The court may require the municipality to deposit with the clerk of the court a sum found by the court to be sufficient to ensure the performance of the obligation by the municipality.

(3) However, any surviving spouse or next of kin of a person whose grave is to be relocated may demand, prior to removal from the old grave site, that the municipality pay the expense of removing the body of the decedent to a cemetery selected by the surviving spouse or next of kin, the municipality paying the reasonable cost of the removal and reinterment.

(e) If the old cemetery site was fenced, the municipality shall be required to install a fence of similar type around the new cemetery site and shall be required to construct within the cemetery such hard-surfaced roads as may be necessary to give access to grave sites. The roads shall be of at least equal quality with the roads in the original cemetery site.



§ 18-15-409 - Controversy.

(a) (1) When the determination of questions in controversy in the eminent domain proceedings authorized in this subchapter is, in the opinion of the operating authority of the municipal waterworks, likely to retard the progress of the project, the municipality shall so state in its application or in a separate pleading.

(2) The municipality shall also designate a sum which, in its opinion, is the reasonable value of the property to be taken and shall deposit that sum in the registry of the court for the purpose of making compensation and paying any damages which may be assessed against the municipality.

(3) The court shall thereupon immediately enter an order giving the municipality possession of the property and may enforce the order, if necessary.

(4) A copy of the order of possession shall be served upon any person of adult age found residing upon the premises, but only one (1) person need be served.

(5) However, at any time after the order is entered, any defendant may file a motion for a hearing on the amount of the deposit, giving notice of the motion to the applicant, and at the hearing the court may affirm the amount of the original deposit or may order it increased.

(6) No motion for hearing shall delay the applicant's right to possession.

(b) (1) Any person named as a defendant in the action and claiming to be an owner of the property being condemned shall be entitled to apply to the court for a withdrawal of all or a part of the funds so deposited upon giving reasonable notice of his or her motion to withdraw funds to the applicant. The defendant shall also notify all other defendants whose addresses are known of his motion.

(2) (A) Before entering an order permitting a withdrawal of any portion of the deposit, the court shall determine the ownership of the property to be condemned, and no defendant shall be permitted to withdraw any greater portion of the deposit than is equal to his or her interest in the property to be condemned.

(B) In no event shall the aggregate amount of the withdrawal for all defendants be greater than the amount originally deposited by the municipality on its own motion.

(3) If any defendant claims that the amount withdrawn by any other defendant was wrongful or was excessive, the dispute shall be solely between the defendants.

(4) In any judgment against the municipality, the municipality shall receive full credit against all defendants for the amount deposited with the clerk or paid to the clerk after judgment.



§ 18-15-410 - Rights of property owner upon entry by municipality.

(a) If a municipality shall enter upon property which it has the right to acquire by condemnation proceedings without commencing condemnation proceedings, the owner of the property shall have the right to commence condemnation proceedings against the municipality at any time before an action for the recovery of the property or compensation therefor would be barred by the statute of limitations.

(b) The measure of recovery in the action shall be the fair market value of the property at the time it was entered upon by the municipality.






Subchapter 5 - -- Electric Companies Generally

§ 18-15-501 - Right-of-way construed.

The right-of-way provided for under this section and §§ 18-15-502 -- 18-15-509 shall be construed to include all lands necessary for dams and the backwater resulting therefrom, levees, approaches, abutments, canals, reservoirs, powerhouses, and other purposes incident to the business of generating, transmitting, distributing, or supplying electricity to or for the public for compensation or for public use by an electric utility, as defined in § 18-15-512.



§ 18-15-502 - Exception.

No action to condemn the right-of-way over, upon, or along any street or alley in any city or incorporated town shall be instituted or maintained by an electric utility as against any city or incorporated town.



§ 18-15-503 - Powers.

(a) (1) (A) Any electric utility organized or domesticated under the laws of this state for the purpose of generating, transmitting, distributing, or supplying electricity to or for the public for compensation or for public use may construct, operate, and maintain such lines of wire, cables, poles, or other structures necessary for the transmission or distribution of electricity and broadband services:

(i) Along and over the public highways and the streets of the cities and towns of the state;

(ii) Across or under the waters of the state;

(iii) Over any lands or public works belonging to the state;

(iv) On and over the lands of private individuals or other persons;

(v) Upon, along, and parallel to any railroad or turnpike of the state; and

(vi) On and over the bridges, trestles, and structures of railroads.

(B) In constructing such dams as the electric utility may be authorized to construct for the purpose of generating electricity by water power, the electric utility may flow the lands above the dams with backwater resulting from construction.

(2) (A) However, the ordinary use of the public highways, streets, works, railroads, bridges, trestles, or structures and turnpikes shall not be obstructed, nor the navigation of the waters impeded, and just damages shall be paid to the owners of such lands, railroads, and turnpikes.

(B) The permission of the proper municipal authorities shall be obtained for the use of the streets.

(b) (1) In the event that an electric utility, upon application to the individual, railroad, turnpike company, or other persons, should fail to secure by consent, contract, or agreement, a right-of-way for the purposes enumerated in subsection (a) of this section, then the electric utility shall have the right to proceed to procure the condemnation of the property, lands, rights, privileges, and easements in the manner prescribed in this subchapter.

(2) However, no electric utility shall be required to secure by consent, contract, or agreement or to procure by condemnation the right to provide broadband services over its own lines of wire, cables, poles, or other structures that are in service at the time that the electric utility provides broadband services over the lines of wire, cables, poles, or other structures.

(c) Whenever an electric utility desires to construct its line on or along the lands of individuals or other persons or on the right-of-way and the structures of any railroad or upon and along any turnpike, the electric utility, by its agent, shall have the right to enter peacefully upon the lands, structures, or right-of-way and survey, locate, and lay out its line thereon, being liable, however, for any damage that may result by reason of the acts.



§ 18-15-504 - Petition for assessment of damages.

(a) If any electric utility, having surveyed and located its line under the power conferred by this section, §§ 18-15-501 -- 18-15-503, and §§ 18-15-505 -- 18-15-509, fails to obtain, by agreement with the owner of the property through which the line may be located, the right-of-way over the property, it may apply by petition to the circuit court of the county in which the property is situated to have the damages for the right-of-way assessed, giving the owner of the property at least ten (10) days' notice in writing by certified mail, return receipt requested, of the time and place where the petition will be heard.

(b) In case property sought to be condemned is located in more than one (1) county, the petition may be filed in the circuit court of any county in which the whole or a part of the property may be located, and proceedings had therein will apply to all property designated in the petition.

(c) If the owners of the property are nonresidents of the state, infants, or persons of unsound mind, the notice shall be given as follows:

(1) (A) By publication in any newspaper in the county which is authorized by law to publish legal notices.

(B) The notices shall be published for the same length of time as may be required in other civil causes;

(2) If there is no such newspaper published in the county, then the publication shall be made in some newspaper designated by the circuit clerk and one (1) written or printed notice thereof posted on the door of the courthouse of the county; and

(3) In writing by certified mail, return receipt requested, to the address of the owners of the property as it appears on the records in the office of the county sheriff or county tax assessor for the mailing of statements of taxes, as provided in § 26-35-705.

(d) As nearly as may be, the petition shall describe the lands over which the right-of-way is located and for which damages are asked to be assessed, whether improved or unimproved, and be sworn to.

(e) (1) No electric utility shall be required to petition a court in order to provide broadband services over its own lines of wire, cables, poles, or other structures that are in service at the time that the electric utility provides broadband services over the lines of wire, cables, poles, or other structures.

(2) An owner of property upon which an electric utility's lines of wire, cables, poles, or other structures are located may petition the circuit court of the county in which the property is situated for any compensation to which it might be entitled under this subchapter.



§ 18-15-505 - Appointment of guardian ad litem.

In case of infants or persons of unsound mind, when no legal representative or guardian appears in their behalf at the hearing, it shall be the duty of the court to appoint a guardian ad litem who shall represent their interests for all purposes.



§ 18-15-506 - Trial by jury.

It shall be the duty of the court to impanel a jury of twelve (12) persons, as in other civil cases, to ascertain the amount of compensation which the electric utility shall pay, and the matter shall proceed and be determined as other civil causes.



§ 18-15-507 - Damages.

(a) (1) The amount of damages to be paid the owner of the lands for the right-of-way for the use of the electric utility shall be determined and assessed irrespective of any other benefit that the owner may receive from any improvement proposed by the electric utility.

(2) (A) If an owner of property petitions a court under § 18-15-504(e), the amount of damages, if any, payable to the owner for the use of preexisting lines of wire, cables, poles, or other structures by an electric utility to provide broadband services shall be limited to an amount sufficient to compensate the property owner for the increased interference, if any, with the owner's use of the property caused by any new or additional physical attachments to the preexisting facility for the purpose of providing broadband services.

(B) Evidence of revenues or profits derived by an electric utility from providing broadband services is not admissible for any purpose in a proceeding under § 18-15-504(e).

(b) In all cases in which damages for the right-of-way for the use of the electric utility shall have been assessed in the manner provided, it shall be the duty of the electric utility to deposit with the court or pay to the owners the amount so assessed and pay such costs as may in the discretion of the court be adjudged against it within thirty (30) days after the assessment. Whereupon, it shall and may be lawful for the electric utility to enter upon, use, and have the right-of-way over the lands forever.

(c) In all cases in which the electric utility shall not pay or deposit the amount of damages assessed pursuant to this section, §§ 18-15-501 -- 18-15-506, § 18-15-508, and § 18-15-509 within thirty (30) days after the assessment, the electric utility shall forfeit all rights in the premises.



§ 18-15-508 - Deposit in case of controversy.

(a) When the determination of questions in controversy in the proceedings is likely to retard the progress of work on or the business of the electric utility, the court or judge in vacation shall designate an amount of money to be deposited by the electric utility, subject to the order of the court, and for the purpose of making compensation when the amount thereof has been assessed, as provided in § 18-15-507, and the judge shall designate the place of deposit.

(b) Whenever the deposit has been made in compliance with the order of the court or judge, it shall be lawful for the electric utility to enter upon the land and proceed with its work, through and over the lands in controversy, prior to the assessment and payment of damages for the use and right to be determined as provided in this section, §§ 18-15-501 -- 18-15-507, and § 18-15-509.



§ 18-15-509 - Destruction or injury to company property.

Any person who shall destroy or injure the wire, cable, pole, dam, reservoir, canal, power house, machinery, or appliances therein of the electric utility shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000) and imprisoned in the county jail for a period of not less than ten (10) days nor more than six (6) months.



§ 18-15-510 - Construction of hydroelectric dams -- Rights-of-way for railroad in connection with use or construction of dam.

(a) Every company authorized to construct hydroelectric dams in the State of Arkansas, when it becomes expedient or necessary to acquire a right-of-way for the purpose of constructing a railroad for use in connection with or to facilitate the construction of the dam, the companies shall have the power to enter upon, condemn, and appropriate the lands, rights-of-way, easements, and property of persons, firms, or corporations.

(b) The method or manner of making its survey, laying out its right-of-way, acquiring its right-of-way, either by contract or condemnation, shall be the same as now provided by law in case of the exercise of the right of eminent domain by telegraph, telephone, and railroad companies.

(c) It shall be subject to the same duties and liabilities and shall have the same rights as prescribed by law with reference to railroads.

(d) This section shall not be so construed as to authorize the condemnation of public streets or highways.



§ 18-15-511 - Declaration of public interest.

The business of generating electricity, transmitting electricity, distributing electricity, or supplying electricity to or for the public for compensation or for public use is declared to be in the public interest.



§ 18-15-512 - Definition of "electric utility".

As used in this subchapter, the term "electric utility" means an electric utility as defined by § 23-19-102(9) [repealed] or an independent transmission system operator, independent transmission company, independent regional transmission group, or other independent transmission entity operating transmission facilities in this state under § 23-19-103(g) [repealed].






Subchapter 6 - -- Municipal Corporations -- Water and Water-Generated Electric Companies

§ 18-15-601 - Power of eminent domain.

(a) All municipal corporations in this state and all corporations, including not-for-profit corporations and water associations, which supply any town, city, or village in this state, or the inhabitants thereof, with water, or which supply water to rural customers or consumers, are authorized to exercise the power of eminent domain to condemn, take, and use private property for the use of the corporations when necessary to carry out the purposes and objects of the corporations including, without limitation, the condemnation of easements in which water transmission or water distribution lines shall be constructed and located and the condemnation of real property for the construction and location of water storage tanks, water treatment facilities, master metering facilities, pump stations, and other necessary appurtenances needed for water production, transmission, and distribution, regardless of whether or not the private property is located within or outside of the boundaries of the city, town, or village which the municipal or other corporation, including not-for-profit corporations and water associations, serves.

(b) Whenever the municipal or other corporation, including not-for-profit corporations and water associations, in the construction of its waterworks, or in enlarging or extending the waterworks, or water distribution or water transmission lines, shall deem it desirable to condemn, take, use, or occupy private property in the construction of its water treatment or storage facilities, water transmission or distribution lines, or other appurtenances thereto, the corporation may condemn, take, and use the private property, first making just compensation therefor, and proceed as provided in this subchapter.

(c) The corporations and water associations shall exercise the powers of eminent domain only as a last resort, and they shall make use of existing easements and rights-of-way to the extent practicable.

(d) No municipal or other corporation, including not-for-profit corporations and water associations, exercising eminent domain powers under this subchapter shall provide water service to any existing customer of any incorporated city or town absent the express written approval of the incorporated city or town.



§ 18-15-602 - Right to draw, control, etc., water.

(a) When a corporation in the construction of its waterworks, in extending its waterworks, or in making new lines of work shall deem it necessary, it may, as provided in this subchapter, draw water from any river, lake, creek, spring branch, or spring by means of pipes, ditches, drains, conduits, aqueducts, or other means of conducting water so as to connect the rivers, lakes, creeks, spring branches, or springs with its works.

(b) The corporation may also erect and construct dams, bulkheads, gates, and other needed structures and means of controlling the water and its protection and in general do any other act necessary or convenient in accomplishing the purpose contemplated by this subchapter.



§ 18-15-603 - Survey and map required.

Whenever a corporation proposes to construct or extend the work or proposes to extend its line of works so as to connect with any river, lake, creek, spring branch, or spring and direct the water of any river, lake, creek, spring branch, or spring or body of water within its waterworks, it shall proceed as follows:

(1) (A) That corporation shall cause to be made a survey of the line along which it proposes to construct or extend the waterworks, and of all lands and other property to be affected by flowage, drainage, or by the construction of ditches, drains, conduits, aqueducts, or otherwise.

(B) For that purpose the corporation by its officers and agents may enter any land for the purpose of making the surveys and measurements or for obtaining any other necessary information relative to the construction or extension of the waterworks, doing no unnecessary damage to the real estate; and

(2) (A) After the survey has been made and the line located, the corporation shall cause to be made a map showing the location of the line, extension, and improvements and the lands necessary to be taken for the construction, extension, or improvement, and all lands or other property to be affected by flowage, drainage, or otherwise.

(B) The map shall be verified under oath by the surveyor making the map as just and correct, as he or she verily believes.

(C) The map shall also be acknowledged by the mayor, clerk, or recorder or other proper officer of the city, town, or village seeking to condemn and take the real estate, or by the president, secretary, or director of the corporation seeking to condemn and take the real estate.



§ 18-15-604 - Petition.

(a) (1) The municipal corporation or other corporation so intending and desiring to condemn, take, and use the real estate may present to the circuit court in and for the county in which the lands so proposed to be taken, condemned, and used are situated, a petition signed by the president and secretary of the corporation or water association or by the mayor, recorder, or other executive officer of the city, town, or village.

(2) This petition shall set forth a description of the enterprise to be prosecuted by them and describe with reasonable certainty and by reference to the map or plat, or otherwise, the lands, property, and estate which it will be necessary to appropriate, take, use, overflow, drain, or otherwise affect, setting forth the name of each and every owner, encumbrancer, or other person interested in the lands, property, or estate or any part thereof, so far as it can be ascertained by the public records and by view of the premises or other inquiry touching the occupation thereof.

(b) In case the property sought to be condemned is owned by any individual or corporation and is located in more than one (1) county, the petition may be filed in any circuit court having jurisdiction in any county in which the whole or a part of the property may be located, and proceedings had in the circuit court will apply to all the property designated in the petition.

(c) The notice of the filing of the petition and the presentation thereof shall be given to the owners and parties interested as is now prescribed by law for the condemnation of property by railroad, telegraph, and telephone corporations.

(d) The written notice to the landowner shall include a statement that the owner may request, within twenty (20) days of receipt of the notice, that the corporations or associations shall mark and identify the proposed area of the easement on the landowner's property which is the subject of the eminent domain action, and which shall be done at the expense of the corporation or association.



§ 18-15-605 - Damages -- Deposits.

(a) The further proceedings in the matter of assessment of damages and the making of deposits to secure the owner shall be the same as is now prescribed by law in reference to condemnation proceedings by railroad, telegraph, and telephone corporations, except that the measure of damages shall be the fair market value of the condemned property at the time of the filing of the petition by the corporation or water association as may be determined by law.

(b) In the case of application for orders of immediate possession by the corporation or water association, if the amount awarded by the jury exceeds the amount deposited by the corporation or water association in an amount which is more than twenty percent (20%) of the sum deposited, the landowner shall be entitled to recover the reasonable attorney's fees and costs.



§ 18-15-606 - Appeals.

Appeals may be taken by any party interested from the assessment and allotment of damages under the provisions of this subchapter.



§ 18-15-607 - Tapping of mains and supply pipes, nuisance, and pollution prohibited.

A person shall be guilty of a violation and fined for each and every offense in any sum not exceeding one thousand dollars ($1,000) if the person shall:

(1) Tap the main or supply pipe of any water plant or company without first obtaining the permission of the proper city authorities, corporation, or owner of the water plant;

(2) Commit nuisance in or near the impounding dam or reservoir of any water plant; or

(3) Pollute the water or affect its wholesome qualities.






Subchapter 7 - -- Dams, Mills, Etc.

§ 18-15-701 - Findings no bar to prosecution or action under other law -- Exception.

The inquest of the jury or the order and permission of the court founded thereupon shall not bar any prosecution or action, which any person would have had in law, had this subchapter not been passed, except for such injuries as were actually foreseen and estimated by the jury.



§ 18-15-702 - Penalty.

Any person who shall build or raise any dam or any other stoppage or obstruction in or across any watercourse without first obtaining permission from the proper court, according to law, and shall thereby work any material injury to any other person by overflowing his or her lands, shall forfeit to the party injured double damages for the injury, to be recovered in a civil action.



§ 18-15-703 - Nuisance.

All dams, stoppages, or obstructions not made according to law shall be deemed to be public nuisances and shall be dealt with accordingly.



§ 18-15-704 - Erection of certain dams permitted.

By proceeding as provided in this subchapter, any person may erect a dam across any watercourse not being a navigable stream if the person is the proprietor of the land through which the watercourse runs at the point where he or she proposes to erect his or her dam.



§ 18-15-705 - Petition required.

(a) If a dam is proposed to be erected pursuant to § 18-15-704, the person proposing to erect the dam, if it is likely to overflow any lands on the stream belonging to other persons, shall file his or her petition for that purpose in the circuit court of the county in which he or she proposes to erect his or her mill or other machinery connected with the dam.

(b) If a mill or other dam is proposed to be erected near a county line so as to overflow lands in an adjoining county, then the person proposing to erect the dam shall apply to the circuit court of both counties for the relief provided in this subchapter.

(c) The petitioner shall set forth:

(1) A description of the land and an abstract of the title thereto;

(2) The name of the watercourse;

(3) A description of the point at which he or she proposes to erect his or her dam;

(4) The altitude of the dam which he or she proposes to erect; and

(5) The kind of mill and other machinery which he or she proposes to connect with the dam.



§ 18-15-706 - Issuance of writ -- Inquiry by jury.

(a) (1) On filing the petition, it shall be the duty of the court to cause a writ of ad quod damnum to be issued under the seal of the court.

(2) The writ shall be directed to the sheriff, commanding him or her to summon twelve (12) fit persons of his or her county to meet at the place where the mill is proposed to be erected or the land overflowed, on a day named in the writ.

(3) Then and there, it shall be the duty of the court to inquire by the jury, touching the matter contained in the petition, a copy of which shall accompany the writ.

(b) It shall be the duty of the sheriff to attend with the jury on the day and at the place appointed, and upon full examination and inquiry by the jury, it shall find:

(1) What will be the amount of damage to each proprietor by reason of inundation consequent upon the erection of the dam as proposed;

(2) Whether the dwelling of any proprietor or the outhouses, curtilages, or gardens thereunto immediately belonging, or orchard, will be overflowed thereby;

(3) Whether, and to what extent, ordinary navigation and the passage of fish will be obstructed by the erection, and whether and by what means the obstructions may be prevented or diminished; and

(4) Whether the health of the neighborhood will be materially endangered in consequence of the erection.

(c) The inquest of the jury shall be reduced to writing and, after being signed by each member of the jury, shall be returned by the sheriff together with the writ, and a statement of the manner in which he or she executed it, into the court which issued it, without delay.



§ 18-15-707 - Summons.

(a) Upon the return of the inquest, the court shall cause the proprietor of the land, one (1) acre of which shall have been prayed for, and the several persons, who may be proprietors of the land found by the inquest returned to be liable to damage, to be summoned to appear in the same court on a day to be named in the summons and show cause, if any they can, why the person petitioning should not have permission to erect his or her dam.

(b) (1) If the proprietor resides in the county in which the lands lie, the service of the summons shall be as in ordinary cases.

(2) If the proprietor is not a resident in the county, then the service shall be by setting up a copy at the house of the tenant on the land, or if there is no tenant there, at some conspicuous place on the land.



§ 18-15-708 - Refusal of permit.

If upon a view of the inquest returned by the sheriff and other evidence, if any shall be produced, it shall appear to the court that the dwelling of the proprietor, or outhouses, curtilages, or gardens thereunto belonging, or orchards, or fields will be overflowed, or that the health of the neighborhood will be materially annoyed by the stagnation of the waters consequent upon the erection of the proposed dam, then the court shall not permit the dam to be erected.



§ 18-15-709 - Order.

(a) If upon view it shall appear to the court that none of the evils provided against in § 18-15-708 are likely to ensue, the court shall then consider whether, all circumstances weighed, it is reasonable that the permission to erect the dam as prayed for should be given, and thereupon make an order, giving permission or not accordingly.

(b) The order and decree authorized by subsection (a) of this section and § 18-15-712 and the rights and privileges thereby granted shall, in all cases, be upon and subject to the following conditions:

(1) Such conditions in reference to the obstructions of the passage of fish as the court shall think proper to impose;

(2) That all damages and valuations made and assessed by the jury shall be paid; and

(3) That the dam and mills or other machinery shall be commenced within one (1) year, and they shall be finished and ready for business within three (3) years from the date of the order of permission.



§ 18-15-710 - Rebuilding or repairing dam and mill.

Whenever the dam and mill or other machinery has been destroyed or materially impaired, they shall be rebuilt or repaired within three (3) years thereafter, but if the owner of the dam and mill is an infant, then the usual saving in favor of infants shall be effective.



§ 18-15-711 - Raising of dam.

Any owner of any dam and mill, or other machinery erected by virtue of this subchapter, may raise his or her dam by permission of the court, under and by the same proceedings, regulations, and conditions provided in this subchapter.



§ 18-15-712 - Erection of dam by owner of land on one side of watercourse.

(a) Any person being the owner in fee simple of the land on one (1) side of a watercourse, including part of the bed of the watercourse at the point where he or she proposes to erect a dam, may erect the dam by proceeding as provided in this subchapter.

(b) (1) The person proposing to erect a dam shall also file his or her petition, and in addition to the requisitions of § 18-15-705, shall set forth the name and place of residence of the proprietor of the land on the other side of the watercourse whereon he or she would abut his or her dam and on what side of the watercourse he or she proposes to erect his or her mill or other machinery in connection with his or her dam.

(2) The petition shall be filed in the county wherein he or she proposes to erect the mill or other machinery.

(c) In this case, the sheriff shall further find by the jury the value of one (1) acre of ground on the opposite side of the watercourse, to include the place where the petitioner would abut his or her dam or build his or her mill or other machinery. The sheriff with the assistance of the jury shall set this one (1) acre of ground apart by metes and bounds.

(d) (1) The sheriff shall notify the proprietor of the land, whereof one (1) acre is prayed for, of the time and place when and where he or she will take the inquest of the jury, if the proprietor is in his or her county, and, if not, the sheriff shall set up the notice at the house of the tenant of the land. If there is no tenant thereof, then the sheriff shall set up the notice at some conspicuous place on the land.

(2) In discharging duties pursuant to this subchapter, the sheriff shall have power with the jury to go into and act in an adjoining county when necessary.

(e) When the party petitioning shall have prayed for one (1) acre of ground whereupon to abut his or her dam, the court shall include in its order granting permission to erect the dam, a decree vesting the acre of land and the title thereof in the party petitioning and his or her heirs and assigns, forever.

(f) In case of noncompliance with any of the conditions concerning building, rebuilding, or repairing, when the land of another has been decreed by the court for the purpose of an abutment, the land shall revert to and revest in the original owner or his or her legal representatives.



§ 18-15-713 - Cutting canal through another's land.

Where mills or other machinery are proposed to be built, so as to be propelled by water drawn from lakes through canals cut therefrom, and the intended canal will be cut to pass through the land of other persons, the same procedure shall be pursued as in cases of streams.



§ 18-15-714 - Right of third person to build.

If any person or his or her legal representatives to whom permission to erect a dam in virtue of this subchapter has been given shall fail to build, rebuild, or repair the dam, together with the mill or other machinery connected therewith, according to the requisitions of this subchapter or the conditions of the permission, it shall be lawful for any other person owning the land on one (1) side of the watercourse at the point where the dam was erected or was intended to be erected, or owning the land below or above, to build a dam and mill or other machinery thereon, as if no permission had been given, without incurring any liability on account of taking off or backing the water on the dam.






Subchapter 8 - -- Navigation, Coal, and Stone Companies

§ 18-15-801 - Navigation companies connecting streams by railroad -- Private purchases permitted.

Nothing in §§ 18-15-802 -- 18-15-806 shall prevent a company from making private contracts and purchases of lands from such owners as may be most agreeable to both parties.



§ 18-15-802 - Navigation companies connecting streams by railroad -- Power of eminent domain.

(a) (1) Any company formed for the purpose of buying or building and owning one (1) or more steamboats, barges, and flatboats to be used in transporting freight and passengers on any river, lake, bayou, or other navigable stream, shall have the right-of-way, not exceeding two hundred feet (200') in width, over any strip of land connecting two (2) navigable streams, lakes, or bodies of water.

(2) The strip of land shall not be more than five (5) miles in width for the purpose of erecting thereon dirt, plank, or horse railroads, and such other improvements as may be necessary for the convenience and business of the company.

(b) No other company shall have right-of-way within a less distance than three (3) miles of the way claimed by the company first availing itself of the provisions of this section, § 18-15-801, and §§ 18-15-803 -- 18-15-806.



§ 18-15-803 - Navigation companies connecting streams by railroad -- Petition.

Any company desiring to avail itself of the benefits of the right-of-way provided for in this subchapter shall petition the county court, or the judge thereof in vacation, of the county in which any lands are situated and over which a right-of-way is desired to appoint a jury of twelve (12) persons, qualified under the laws of this state to serve on juries, whose duties it shall be to appraise and ascertain the value of any lands over which a right-of-way is desired by any company petitioning, and provided for in this section.



§ 18-15-804 - Navigation companies connecting streams by railroad -- Jury.

(a) When any company shall petition according to the requirements of § 18-15-803, the county court, or the judge thereof in vacation, shall make an order appointing the jury immediately.

(b) In the order, the jury shall be directed to ascertain and report to the court or judge, within thirty (30) days from the date of their appointments, the value of any lands which, under the provisions of this subchapter, they may be directed to ascertain.

(c) The jury, before entering upon the discharge of their duties, shall take an oath that they will, as nearly as may be, ascertain the number of acres of land by them to be appraised, and report the numbers to the court or judge, together with the average value per acre of the land in cash.



§ 18-15-805 - Navigation companies connecting streams by railroad -- Jury report -- Payment.

(a) (1) When any jury reports, as provided in § 18-15-804, it shall be the duty of the judge to cause the company to be notified that the report has been made.

(2) If the company shall deposit, within fifteen (15) days after receiving the notice, with the county clerk the full amount of money at which any lands may have been appraised or valued by the jury appointed for that purpose, then the company shall be entitled to the use and possession of the appraised and valued lands.

(b) However, before the company shall be entitled to the use or possession of any lands as provided in this section, the judge shall make an order that the amount deposited with the clerk shall be paid to the owner or owners of the lands.



§ 18-15-806 - Navigation companies connecting streams by railroad -- Order to vest land in petitioner.

(a) When any lands shall have been so appraised and valued, when a due report of the appraisement has been made, and when the amount of money has been deposited with the clerk and ordered to be paid as provided in § 18-15-805, it shall be the duty of the judge to make an order upon the records of his or her court that the lands so appraised shall vest in and belong to the company petitioning, as provided in § 18-15-803.

(b) The order shall contain a description of the lands, the amount at which they were valued by the appraisers, the fact that the amount was deposited with the clerk and ordered to be paid over to the original owner or owners, the date of the deposit and order, the names of the original owner or owners, and the corporate name of the company.

(c) (1) When so made and certified by the judge, the order shall be recorded as other deeds of conveyance.

(2) When so made, certified, and recorded, the order shall operate as, and have in law the effect of, conveyance in fee simple from the original owner or owners to the company of the lands named and described in the order.



§ 18-15-807 - Packet, coal, and stone companies -- Power of eminent domain.

(a) (1) Any packet company organized under the laws of this state for the purpose of running boats as common carriers upon its navigable waters is given the right of eminent domain to establish landings and loading places upon any of the navigable streams of this state, or upon any creek or bayou emptying thereinto, with the right to deepen and widen the creeks and bayous for a distance not exceeding three (3) miles from their mouths, in order that they may become suitable harbors.

(2) The landing and loading places shall not exceed ten (10) acres in extent at any one (1) place. All steamboats shall have the right to land, load, and unload at the landing places.

(b) Packet companies and also all coal and stone companies are also given the right of eminent domain to condemn a right-of-way not exceeding fifty (50) yards in width for roads or tram roads, to be built from any navigable stream or creek, or bayou emptying thereinto, to any coal mine or stone quarry, in order that the products of the mines or quarries may be transported to the banks of the navigable rivers or to the creeks or bayous, and the right-of-way may be carried across the right-of-way of any railroad company.

(c) The proceedings for the condemnation of the landing and loading places and rights-of-way shall be, in all things, the same as provided in §§ 18-15-1202 -- 18-15-1207.






Subchapter 9 - -- Public Landings

§ 18-15-901 - Establishment.

(a) All public landings shall be laid out, opened, and established in a manner agreeable to the provisions of this subchapter.

(b) The county court of each county shall have full power and authority to make and enforce all orders necessary for the establishment of public landings.



§ 18-15-902 - Notice of petition.

(a) (1) Previous to any petition being presented for a public landing, notice shall be given by publication in some newspaper published in the county, if there is one.

(2) If there is no newspaper published in the county, then notice shall be given by advertisement set up in three (3) public places in the township wherein it is sought to establish the public landing, stating the time when the petition is to be presented to the county court and the substance thereof.

(b) The notice shall be duly authenticated and presented with the petition to the county court.



§ 18-15-903 - Landing and cotton yard.

(a) Any five (5) or more freeholders residing in any county bordering on the Mississippi River or any other navigable river, bayou, bay, or inlet may petition the county court of that county to cause a lot of ground on the bank of the river, bayou, bay, or inlet to be designated and set apart as a steamboat landing and cotton yard for the use of the public, stating in the petition the name of the owner of the landing proposed to be so taken.

(b) Any one (1) or more of the signers to the petition shall enter bond, with sufficient security, payable to the State of Arkansas for the use of the county, conditioned that the person or persons making application for the establishment of a public landing shall pay into the treasury of the county the amount of all costs and expenses accruing on the petition and the proceedings thereon.

(c) (1) In cases in which the prayer of the petitioners shall not be granted or when proceedings had in pursuance thereof shall not be finally confirmed and established, and on neglect or refusal of the persons so bound, after a liability shall have accrued, to pay into the treasury, according to the tenor of the bond, all costs and expenses that shall have accrued, the clerk of the county court shall deliver the bond to the prosecuting attorney of the district, whose duty it shall be to collect and pay over the bond to the county treasury.

(2) In all cases of contest, the court having jurisdiction of the case shall have power to render judgment for costs according to justice between the parties.



§ 18-15-904 - Petition to specify land.

All petitions for the laying out and establishment of public landings shall specify the land which is sought to be made a public landing.



§ 18-15-905 - Appointment and function of viewers.

(a) On presentation of the petition and proof of notice of publication as provided in § 18-15-902, and the county court being satisfied that proper notice has been given in accordance with the provisions of § 18-15-907, the court shall appoint three (3) disinterested citizens of the county as viewers.

(b) The viewers shall be a jury to assess and determine the compensation to be paid in money for the property sought to be appropriated without deduction for benefits to any property of the owner. They shall also assess and determine what damage the owner of the land where the public landing is to be established shall suffer by the establishment of the landing.



§ 18-15-906 - Order for viewers to proceed.

The county court shall issue its order directing viewers to proceed on the day to be named in the order or, on their failure to meet on that date, within five (5) days thereafter, to:

(1) View, survey, lay out, and establish the public landing;

(2) Determine whether the public convenience requires that the public landing shall be established; and

(3) Report what amount of land is required for the public landing, not exceeding three (3) acres.



§ 18-15-907 - Notice of viewers' meeting.

(a) (1) It shall be the duty of one (1) of the petitioners to give at least five (5) days' notice in writing to the owners or their agents, if residing within the county.

(2) If the owner is a minor, idiot, or insane person, then a petitioner shall give notice to the guardian of the person, if a resident of the county, on whose land the public landing is proposed to be laid out and established, and also five (5) days' notice to the viewers named in the order of the county court of the time and place of meeting as specified in the order.

(b) It is further made the duty of the petitioners, if the public landing is proposed to be laid out or established on any land owned by nonresidents of the counties, to cause notice to be given to the nonresidents of the county by publication for two (2) consecutive weeks in some newspaper published in the county. If there is no newspaper published in the county, then notice shall be given to the nonresidents by posting a notice of the time and place of the meeting of the viewers as specified in the order of the county court. Also the substance of the petition for the public landing shall be posted upon the door of the office of the clerk of the county court for at least two (2) weeks before the time fixed for the meeting of the viewers.



§ 18-15-908 - Proceedings and report of viewers.

(a) (1) It shall be the duty of the viewers to meet at the time and place specified in the order or within five (5) days thereafter.

(2) (A) After taking an oath or affirmation faithfully and impartially to discharge the duties of their appointments respectively, the viewers shall take to their assistance a surveyor and proceed to view, survey, lay out, and establish the public landing as prayed for in the petition, or as near the same as in their opinion a good public landing can be established and maintained at reasonable expense.

(B) The viewers shall take into consideration the ground, convenience and inconvenience, and expense which will result to individuals as well as to the public if the public landing shall be established as petitioned.

(b) The viewers shall assess and determine the damages sustained by any person on whose premises the public landing is proposed to be established.

(c) The viewers shall make and sign a report, in writing, stating their opinion in favor of or against the establishment of the public landing, which shall set forth the reason for their opinion. The report shall:

(1) Give a description and boundaries of the public landing, so that it can be readily found and located;

(2) State the value of the property sought to be appropriated for the establishment of the public landing; and

(3) State the amount of damages if any, and to whom due, which by them have been assessed and which would accrue by the establishment of the public landing.



§ 18-15-909 - Assistance of viewers by surveyor.

The viewers may call a surveyor to assist them in laying out and surveying any public landing that they may be ordered by the court to lay out and establish.



§ 18-15-910 - Consequences of viewers' report.

(a) On receiving the report of the viewers, the county court shall cause the report to be read publicly upon the second day of the term.

(b) If no objection shall be made to the report and the court is satisfied that the public landing will be of sufficient importance to the public as to cause the damages and the compensation which have been assessed to be paid by the county, that the assessment is reasonable and just, and that the report of the viewers is favorable thereto, then the court shall order the compensation for the property to be paid to the person entitled thereto from the county treasury, and thenceforth the property shall be considered a public landing.

(c) But if the court shall be of the opinion that the public landing is not of sufficient public utility for the county to pay the assessed compensation and damages and the petitioners refuse to pay the compensation and damages, then the public landing shall not be declared a public landing, and the costs accruing by reason of the application shall be paid by the petitioners as provided in this subchapter.

(d) (1) If the report of the viewers is against the proposed public landing or, if in the opinion of the court, the proposed public landing is not of public utility, then no further proceedings shall be had thereon.

(2) The obligor in the bond securing costs and expenses shall be liable for the full amount of the costs and expenses.



§ 18-15-911 - Order to open and maintain landing.

After any public landing as provided in this subchapter has been established and declared to be a public landing, the county court shall cause an order to be issued to the overseer of the road district in which the landing is located to open and maintain the landing as a public landing.



§ 18-15-912 - Review and appeal.

The right to have the county court review the proceedings to establish the public landing and the right to appeal from the final decision of the county court shall:

(1) Be the same as provided by law; and

(2) Be exercised in the same manner as provided by the statutes and laws of Arkansas for public roads and highways.



§ 18-15-913 - Public entry, use, and occupation upon order of payment.

In all cases in which damages for land proposed to be taken for the establishment of a public landing have been assessed in the manner provided in this subchapter and an order has been made for the payment to the owners of the amount so assessed, then it shall and may be lawful for the public to enter upon, use, and occupy the landing as a public landing.



§ 18-15-914 - Deposit upon controversy.

(a) When the determination of questions in controversy in these proceedings is liable to inconvenience the public, the county court or the county judge, in vacation, shall designate an amount of money to be deposited by the petitioners, subject to the order of the court, for the purpose of making compensation and paying such damages as may be sustained when the amount thereof shall have been assessed as provided in this subchapter.

(b) The court shall designate the place of the deposit, but the sum shall be refunded to the petitioners if the public landing is established and paid for out of county funds.

(c) Whenever deposits have been made in compliance with the order of the court or judge, it shall be lawful for the public, prior to the assessment and payment of damages for the land, to enter upon and use the land as a public landing.



§ 18-15-915 - Lease.

(a) The county court may lease a public landing for a term not exceeding three (3) years and the lessee shall transact there only a general receiving and forwarding business.

(b) In case of a lease, the county court shall fix, with power to alter, the schedules of rates and charges for receiving and forwarding freight. The court shall require of the lessee a bond, payable to the county, in a penalty of not less than five hundred dollars ($500) as shall be proper, conditioned to observe the terms of the lease and to perform the duties imposed on the lessee by law.

(c) (1) The lessee shall keep a schedule of rates conspicuously posted on the premises and shall allow all boats to land at the landing and to receive and discharge freight.

(2) Any failure on the part of the lessee to comply with his or her duties as public landing keeper, or any overcharge of rates, shall subject the lessee and his or her sureties to a penalty of twenty dollars ($20.00) in favor of the party injured, to be recovered in any court having jurisdiction.

(d) The lease provided in this section shall not abridge the right of any person to forward and receive his or her own freight at the public landing, free of charge.

(e) Any funds arising from lease of public landings shall be paid into the county treasury and constitute a part of the public road fund for the road district wherein the landing is located.



§ 18-15-916 - Fees and expenses.

(a) For each day necessarily employed, to be charged as costs and expenses and paid out of the county treasury, all persons required to render services under the provisions of this subchapter shall receive:

(1) As viewers or reviewers, one dollar and fifty cents ($1.50) per day;

(2) As chain carriers or markers, one dollar and fifty cents ($1.50) per day; and

(3) As surveyors, five dollars ($5.00) per day.

(b) The amount due to each person and the number of days employed shall be certified under oath by the viewers or reviewers.

(c) The county shall be reimbursed for the payments so made and for all other necessary expenses incident to proceedings by the petition, as provided in this subchapter.

(d) The clerk of the county court shall receive the fees as by law he or she may be entitled to, the fees to be taxed as costs and paid as provided in this subchapter.






Subchapter 10 - -- Levee and Drainage Districts

§ 18-15-1001 - Purpose.

It is expressly declared to be the purpose of this section and §§ 18-15-1002 -- 18-15-1010 to enable levee and drainage districts in the State of Arkansas to acquire rights-of-way, borrow pits, and such other lands or rights as may be necessary for the purpose of extending, relocating, or draining any additional canal or ditch in any existing drainage district and for the purpose of extending, relocating, resetting, and enlarging any levee constructed by any levee district in the State of Arkansas without extending the boundaries of the district and without subjecting the lands of any drainage or levee district to taxation or special assessments because of the benefits that will accrue to the district and the lands therein by reason of the additional improvement contemplated, especially with funds of the United States Government, except such additional assessments as may be required on the lands of the district for the purpose of obtaining money with which to meet the requirements of the federal government in providing rights-of-way, borrow pits, and such other rights as the local agencies may be required to provide or furnish.



§ 18-15-1002 - Power of eminent domain.

(a) The board of directors or commissioners of any levee or drainage district organized under the laws of the State of Arkansas are authorized and empowered to enter upon, take, and hold any lands or premises whatever, located either within or without the boundaries of the district, whether by purchase, grant, donation, devise, or otherwise, that may be necessary and proper for the location, relocation, construction, repair, or maintenance of any line of levees, drains, canals, or ditches, which may be authorized or necessary for any levee or drainage district to construct or make for the purpose of relieving any levee or land adjacent thereto from injury, want of drainage, or for the construction of any drain, ditch, or canal authorized to be constructed.

(b) Any district having the authority to construct levees, ditches, drains, or canals is authorized and empowered to cut and remove trees, timber, and other material that may fall or otherwise encumber or endanger the levees, ditches, canals, drains, or any part thereof.

(c) All levee and drainage districts shall have power to acquire by compromise or by agreement with the owner, or if the owner is a minor, insane person, or if the lands belong to the estate of a deceased person, then with the curator, executor, or administrator, all property and right-of-way required by them.

(d) (1) Levee and drainage districts may settle all claims for compensation or damages on account of right-of-way for the construction of levees, ditches, canals, or drains or material for the construction, maintenance, or repair of any levee, drain, canal, or ditch. The executor, administrator, or curator shall be responsible, on his or her bond, for the money or other things received in the settlement.

(2) In case of a settlement, the owner, curator, administrator, or executor shall have the power to convey to the levee or drainage district the right-of-way, material, or other property so required. This conveyance shall vest the levee or drainage district with the title to the right-of-way or property acquired pursuant to this section.



§ 18-15-1003 - Appraisers.

(a) (1) Circuit judges of all counties in which it becomes necessary to condemn right-of-way for the purpose of constructing levees, ditches, drains, or canals, upon the application of the president or secretary of any levee or drainage district, shall appoint three (3) disinterested resident landholders of the county, to be known as appraisers, to assess damages for the appropriation of land for levee and drainage purposes.

(2) The appraisers shall hold their offices for the term of one (1) year and until their successors are duly appointed and qualified. In the event of a vacancy in the office or the removal by an appraiser from the county for which he or she was appointed, then it shall be the duty of the circuit judge, as soon as notified of the vacancy, to fill the unexpired term of the office by appointment.

(3) The appointment shall be made in writing by the circuit judge of the county in which it is necessary to construct a levee, ditch, canal, or drain and shall be filed with the circuit court clerk by the judge, who shall record the appointment in a book to be kept by him or her for that purpose.

(b) (1) The appraisers shall each take an oath before the clerk of the circuit court in their respective counties that they will make a just and true award of the compensation to be paid any landholder, or other person.

(2) The oath shall be recorded in the book provided for the record of the appointment of the appraisers and shall authorize the appraisers severally to enter upon the discharge of their respective duties.

(c) The compensation shall be:

(1) The cash market value of the lands appropriated or intended to be appropriated for either levee, drain, ditch, or canal purposes;

(2) The damage resulting to other lands of the same tract or obstruction to natural drainage, not exceeding the cost of artificial drainage, and the inconvenience, if any, of crossing either the levees, ditches, canals, or drains, from one (1) portion of the tract of land to the other; and

(3) The value of crops and houses on the right-of-way, or the cost of moving the houses.

(d) (1) In the event one (1) or more of the appraisers who may be appointed under the provisions of this section shall be interested in any property to be condemned, the interested appraisers shall not act in the condemnation of the property.

(2) If one (1) or more of the appraisers shall refuse or neglect to act, it shall be the duty of the circuit judge to appoint another appraiser, whose appointment shall be recorded the same as the regular appraiser and who shall take the same oath of office.



§ 18-15-1004 - Petition -- Appraisal -- Summons.

(a) Whenever any levee or drainage district deems it necessary to take, use, or appropriate any right-of-way, land material, or other property for levee, drain, ditch, or canal purposes pursuant to this section, §§ 18-15-1001 -- 18-15-1003, and §§ 18-15-1005 -- 18-15-1010, or when the right-of-way, land material, or other property has already been entered upon by it or has already been used, taken, or appropriated, then the levee or drainage district, by its president, secretary, attorney, or other authorized agent, may file a petition with the clerk of the circuit court of the county in which the property is situated, describing as near as may be practical the property taken or proposed to be taken and asking that the appraisers make an award to the owners of land or property.

(b) (1) When the petition is filed, a copy of it shall be delivered to each of the appraisers. It shall then be the duty of the appraisers to assemble at some convenient time, enter upon the land or property which has been appropriated or is intended to be appropriated, and ascertain:

(A) The fair market value of the land appropriated, or intended to be appropriated;

(B) The damage which the construction of the levee will cause by the obstruction of natural drainage, not to exceed the cost of artificial drainage; and

(C) The inconvenience of passing over the levee, ditch, drain, or canal or the cost of removing the houses.

(2) (A) The appraisers shall reduce their findings to writing, giving the amount they award:

(i) Per acre for the land appropriated;

(ii) For inconvenience of crossing the levee, ditch, canal, or drain; and

(iii) For the destruction of crops and houses or the cost of removing the houses upon the right-of-way.

(B) The appraisers shall sign the report and file it with the clerk of the circuit court.

(3) However, any levee or drainage district may have the appraisers go on the land and make the appraisal as provided in this section prior to filing its petition in court. Thereafter, if it becomes necessary to file the petition with the clerk of the circuit court of the county, the report of the appraisers may then be filed.

(c) (1) The clerk shall immediately issue a summons directed to the sheriff of the county, together with a copy of the award attached to the summons, commanding him or her to serve the owner if he or she resides in the county or, if the land belongs to a minor, insane person, or an estate, to serve the summons upon the guardian, curator, executor, or administrator of the owner and make return thereof.

(2) However, if the owner is a nonresident of the county or is unknown to the officers of the levee or drainage district, it shall be the duty of the clerk to publish a warning order in some newspaper published in the county for four (4) insertions. The warning order may be in the following form and shall be dated and signed by the clerk:

Click here to view form



§ 18-15-1005 - Exception -- Trial -- Injunction.

(a) (1) If no exception is filed by the owner within ten (10) days after service of summons or within ten (10) days of the last date of the publication of the warning order, or by the levee or drainage district within ten (10) days after award is filed, then it shall be the duty of the clerk of the circuit court to call the court's attention to the award, and failure to file exception thereto after notice having been given as provided.

(2) Upon this information, the court shall proceed to enter a judgment condemning the property and land for the right-of-way purposes and a judgment in favor of the owner of the land against the levee or drainage district for the amount awarded by the appraisers.

(b) However, in case exceptions are filed by either party within the time prescribed in this section, it shall be the duty of the clerk to docket the cause.

(c) The petition originally filed by the levee or drainage district and the award of the appraisers shall constitute all necessary pleadings in the proceedings, and, in case a trial is demanded or requested by either party, the question shall be tried as other common law cases are tried.

(d) (1) The owner of the land shall be entitled to recover the:

(A) Value of the land appropriated or intended to be appropriated;

(B) Obstruction to natural drainage not to exceed the amount necessary to construct artificial drainage;

(C) Damage occasioned by the inconvenience of crossing the levee, ditch, canal, or drain from one (1) portion of the land to the other; and

(D) Value of any crops or houses on the right-of-way or the cost of removing the crops or houses.

(2) However, whenever any levee or drainage district shall cause any land or property to be appraised, as provided in this section, §§ 18-15-1001 -- 18-15-1004, and §§ 18-15-1006 -- 18-15-1010, it may enter upon the land and construct the levee, ditch, canal, or drain over and across it without paying the award until such time as the court in any term time shall so order or direct.

(e) (1) It shall be the duty of the court or any county, circuit, or district judge to enjoin any owner of land from interfering with the construction of any levee, drain, ditch, or canal after an award has been made for the value of the land until such time as the court having proper jurisdiction shall render a final judgment.

(2) In case of an appeal from any judgment rendered by the circuit court, the levee or drainage district, upon filing a supersedeas bond with the Clerk of the Supreme Court, shall be entitled to have the owner of the land enjoined from interfering with the construction of any levee, ditch, drain, or canal until the cause can be heard in the Supreme Court.



§ 18-15-1006 - Payment of award -- Adjudication of claim.

(a) (1) If no exception shall be taken to the award of the appraisers and no appeal taken from any judgment rendered by the circuit court, then the levee or drainage district seeking to condemn the right-of-way shall pay the award to the person in whose favor the award is made, taking duplicate receipts therefor, one (1) of which shall be attached to the award and filed with the proceedings in the cause.

(2) However, in the event the owner of the land, material, or property is unknown, or if it is uncertain who he or she is, or if there are conflicting claims to the land or to the award, or any part thereof, then the levee or drainage district shall pay the award to the clerk of the circuit court of the proper county for the owner and take the clerk's receipt from the owner and have it recorded in the book provided for the recording of petitions. The clerk and his or her sureties shall be answerable for the safekeeping of the money.

(b) (1) Any claimants to the land may file an application in the circuit court and set up title to the land or property, and after giving notice to all adverse claimants by summons if they are residents of the county, and by warning order if nonresidents of the county or unknown, then the claimants shall have their claim to the money adjudicated and tried as other cases are tried under the rules and practice of the circuit court. Upon a final hearing, the circuit court shall direct a proper disposition of the money.

(2) The judgment shall be a bar to recovery against the levee or drainage district for any other or further compensation or damages for the construction or maintenance of the levee, ditch, drain, or canal.



§ 18-15-1007 - Refusal to pay award upon abandonment of line.

Any levee or drainage district may refuse to pay the award which may have been made by any board or appraisers provided for in this section, §§ 18-15-1001 -- 18-15-1006, and §§ 18-15-1008 -- 18-15-1010, or the judgment of any court assessing the damages for right-of-way and may abandon the line and relocate the levee, drain, ditch, or canal without being liable for any award or judgment rendered in any proceeding for the condemnation of right-of-way, except as to the costs.



§ 18-15-1008 - Appropriation of land without owner's consent.

(a) Whenever the board of directors or commissioners of any levee or drainage district may have appropriated, or shall appropriate, any land for right-of-way for the construction and maintenance of either levees, ditches, canals, or drains, and constructed levees or drains thereon without having procured the consent of the owner of the land to construct the levees or drains or without having procured the right-ofway, either by purchase, donations, or condemnation, the owner, when his or her cause of action has not been barred by the statute of limitations, shall have a cause of action against the board of directors or commissioners for the market value of the land at the time it was actually occupied.

(b) The owner may also claim such damages for inconveniences of crossing from one (1) portion of the tract, then owned by the party seeking to recover, to the other portion of the tract, as he or she has sustained, and such damages as the owner may have sustained on account of obstruction of natural drainage to the tract of land over which the levee or drain may have been or shall be constructed, not to exceed the cost of constructing artificial drainage.



§ 18-15-1009 - Limitation on actions and damages.

(a) All actions for the recovery of damages against any levee or drainage district for the appropriation of land or the construction or maintenance of either levees or drains shall be instituted within one (1) year after the construction of the levees or drains, and not thereafter.

(b) The recovery of damages on account of the construction or maintenance of levees or drains shall be limited and confined to the elements of damage mentioned and provided for in this section, §§ 18-15-1001 -- 18-15-1008, and § 18-15-1010.



§ 18-15-1010 - Fees.

(a) The appraisers provided for in this section and §§ 18-15-1001 -- 18-15-1009 shall be entitled to receive as compensation for viewing and appraising the land and property and making award of the damage therefor the sum of five dollars ($5.00) per day for each day in which the appraisers are actually engaged in this service. The sum shall be paid by the levee or drainage districts, as the case may be.

(b) (1) In the event that there are exceptions filed to the award of any board or appraisers, the fees for conducting a trial of the cause shall be the same as are prescribed in ordinary proceedings in the common law court.

(2) The fees shall be paid by the levee or drainage district in all cases in which the judgment of the circuit court is in excess of the award made by the appraisers. The landowners shall pay the cost accruing when the judgment of the circuit court does not exceed the amount awarded by the appraisers.



§ 18-15-1011 - Acquisition of flowage and storage rights and other servitudes.

(a) (1) Whenever it becomes necessary for any levee or drainage district, or levee and drainage district organized under the laws of the State of Arkansas, to acquire flowage and storage rights and other servitudes upon, over, and across any lands in the construction, operation, and maintenance of any floodway, reservoir, emergency reservoir, spillway, or diversion, then the district shall have the full power and authority to acquire the rights by compromise, settlement, or other agreement with the owner.

(2) If the owner is a minor or insane person or if the land belongs to the estate of a deceased person, then the curator, guardian, executor, or administrator with the approval of the probate division of circuit court shall have the right and power to make the compromise or settlement and to convey to the levee or drainage district the easements or other instruments or agreements covering the flowage and storage rights upon, over, and across any lands embraced in the floodway, reservoir, emergency reservoir, spillway, or diversion. The easements, contracts, or agreements, when so executed, shall vest in the districts the right to use the land for the purposes mentioned and set forth in the easement or contract.

(b) (1) If it becomes necessary for any levee or drainage district, or levee and drainage district, to institute condemnation proceedings under Acts 1905, No. 53, and § 14-120-217, to acquire flowage and storage rights and other rights of servitudes over, upon, and across any lands embraced in any floodway, reservoir, emergency reservoir, spillway, or diversion, then all suits shall be prosecuted in the name of the district. If the district so elects, all lands sought to be condemned for these purposes may be embraced and included in one (1) suit.

(2) All of the several and respective owners thereof, or other person, firm, or corporation having an interest therein, shall be made parties defendant. It shall not be necessary or required that the district institute independent and separate suits against the several and respective owners of the land and rights sought to be condemned for these purposes.






Subchapter 11 - -- Irrigation Companies

§ 18-15-1101 - Private property generally.

(a) All corporations organized in this state for the purpose of furnishing water to the public for irrigation of any lands or crops are authorized to exercise the right of eminent domain and to condemn, take, and use private property for the use of the corporations when necessary to carry out the purposes and objects of the corporations.

(b) Whenever a corporation, in the construction of its canals, ditches, drains, conduits, aqueducts, dams, bulkheads, or water gates, or in laying pipes, shall deem it necessary or convenient to condemn, take, use, or occupy private property in the construction of its works or in making new lines of canals or other necessary works, the corporation may condemn, take, and use the private property, first making just compensation for the property, and proceeding as provided in this subchapter.



§ 18-15-1102 - Drawing or directing water from watercourse.

(a) Whenever a corporation, in the construction of its system of canals, ditches, drains, conduits, aqueducts, or other means of conducting water, shall deem it necessary, it may, as provided in this subchapter, draw water from any river, lake, or creek by any means which the corporation may provide and, in general, do any act necessary or convenient in accomplishing the purpose contemplated by this subchapter.

(b) Whenever a corporation shall propose to construct or extend its canals or works, or shall prepare to extend its system of canals or works, so as to connect with any river, lake, creek, or other watercourse, and to direct the water of the river, lake, creek, or other watercourse within or through its system of canals or works, it shall proceed as follows:

(1) (A) The corporation shall cause to be made a survey of the lines along which it proposes to construct its canals or other works and of all lands or other property to be affected by the canals or other works, or by flowage, drainage, or otherwise.

(B) For that purpose, the corporation by its officers or agents may enter upon any land for the purpose of making surveys and measurements or for obtaining any other necessary information relative to the construction or extension of the system of canals or other works, doing no unnecessary damage to the property; and

(2) After the survey is made and the lines located it shall cause to be made a map showing the location of the lines extension, or improvements, and the lands necessary to be taken for the construction, extension, or improvements, and all lands or other property to be affected by flowage, drainage, or otherwise. The map shall be verified under oath by the surveyor making it as being just and correct as he or she verily believes.



§ 18-15-1103 - Condemnation of property upon failure to obtain by consent, contract, or agreement.

In the event a corporation fails, upon application to individuals, corporations, or railroad companies to secure rights-of-way for the canals, drains, or other works by consent, contract, or agreement, then the corporation shall have the right to proceed to procure the condemnation of the property, lands, privileges, and easements in the manner prescribed by law for railroads, as provided by §§ 18-15-1201 -- 18-15-1207.



§ 18-15-1104 - Construction across or under railroad.

A corporation shall have the right to construct its canals, ditches, drains, conduits, aqueducts, or pipelines across or under any railroad in this state, provided that it does not interfere with the traffic or business of the railroad company or corporation or in any way lessen the safety of transportation over the railroad.



§ 18-15-1105 - Right-of-way and construction in city and town.

(a) The city council of any city of the first class or city of the second class and the town councils of any incorporated towns shall have power to grant an irrigation corporation the right-of-way through the streets of the city or town, with the right to construct any canal, ditch, drain, conduit, aqueduct, pipeline, dam, bulkhead, water gate, or any other necessary works or improvements in the city or town.

(b) However, if any property is damaged thereby, the irrigation corporation shall be liable in damages to the owner of the property, and the damages shall be assessed in the manner provided by law for assessing damages for the appropriation of the right-of-way through lands by railroad companies.



§ 18-15-1106 - Construction and repair of bridges across canals.

(a) (1) Whenever any irrigation corporation in this state constructs its canals, ditches, conduits, aqueducts, pipeline, or any of its works across any public road or highway, or where any public road or highway crosses any irrigation canal or branches thereof, the irrigation corporation shall be required to build a good and sufficient bridge across the canal or branches thereof. The bridge shall be built under the direction of the county judge of the county in which the road crosses the canal or branch thereof.

(2) The irrigation corporation shall keep in good repair all approaches to the bridge so that the elevation or depression of the approaches shall be no greater than one perpendicular foot (1') for every five feet (5') of horizontal distance.

(b) This subchapter shall not apply to the following counties: Ashley, Bradley, Benton, Boone, Carroll, Chicot, Clark, Clay, Columbia, Conway, Crawford, Crittenden, Cross, Dallas, Desha, Drew, Franklin, Garland, Greene, Hempstead, Hot Spring, Howard, Independence, Izard, Johnson, Lafayette, Logan, Lonoke, Madison, Marion, Miller, Mississippi, Monroe, Montgomery, Newton, Ouachita, Phillips, Pike, Polk, Pope, Pulaski, Saline, Scott, Searcy, Sebastian, Union, Van Buren, Washington, White, Woodruff, and Yell.



§ 18-15-1107 - Supply of water to adjacent landowners.

(a) Water shall be supplied to the owners of all lands adjacent to any canal constructed or operated by any such corporation, whenever practicable, upon equal terms and at uniform rates, which shall always be equitable and fair.

(b) However, this subchapter shall not apply to Arkansas County, and Sections 20, 21, 25, 26, 27, 29, 32, 33, 34, 35, and 36, all in Township Two (2) South, Range Six (6) West, of the Fifth Principal Meridian in Prairie County, Arkansas.






Subchapter 12 - -- Railroad, Telegraph, and Telephone Companies

§ 18-15-1201 - Definition.

The words "right-of-way", as used in this subchapter, shall mean all grounds necessary for side tracks, turnouts, depots, workshops, water stations, and other necessary buildings.



§ 18-15-1202 - Petition for condemnation.

(a) (1) Any railroad, telegraph, or telephone company, organized under the laws of this state, after having surveyed and located its lines of railroad, telegraph, or telephone, in all cases in which the companies fail to obtain the right-of-way over the property by agreement with the owner of the property through which the lines of railroad, telegraph, or telephone may be located, shall apply to the circuit court of the county in which the property is situated.

(2) Application shall be made by petition to have the damages for the right-of-way assessed, giving the owner of the property at least ten (10) days' notice in writing by certified mail, return receipt requested, of the time and place where the petition will be heard.

(b) (1) In case the property sought to be condemned is owned by any individual or corporation and is located in more than one (1) county, the petition may be filed in any circuit court having jurisdiction in any county in which the whole or a part of the property may be located.

(2) Proceedings had in the circuit court will apply to all property designated in the petition.

(c) However, if the owner of the property is a nonresident of the state, an infant, or person of unsound mind, notice shall be given as follows:

(1) (A) By publication in any newspaper in the county which is authorized by law to publish legal notices.

(B) The notice shall be published for the same length of time as may be required in other civil causes.

(2) If there is no such newspaper published in the county, then the publication shall be made in some newspaper designated by the circuit clerk, and one (1) written or printed notice thereof shall be posted on the door of the courthouse of the county; and

(3) In writing by certified mail, return receipt requested, to the address of the owners of the property as it appears on the records in the office of the county sheriff or county tax assessor for the mailing of statements of taxes as provided in § 26-35-705.

(d) The petition shall, nearly as may be, describe the lands over which the road is located and for which damages are asked to be assessed, whether improved or unimproved, and be sworn to.



§ 18-15-1203 - Appointment of guardian ad litem.

In all cases of infants or persons of unsound mind, when no legal representative or guardian appears in their behalf at the hearing, it shall be the duty of the court to appoint a guardian ad litem, who shall represent their interests for all purposes.



§ 18-15-1204 - Assessment of damages by jury.

(a) It shall be the duty of the court to impanel a jury of twelve (12) persons, as in other civil cases, to ascertain the amount of compensation which the company shall pay. The matter shall proceed and be determined as other civil causes.

(b) The amount of damages to be paid the owner of the lands for the right-of-way for the use of the company shall be determined and assessed irrespective of any benefit the owner may receive from any improvement proposed by the company.



§ 18-15-1205 - Payment or deposit of damages and costs.

(a) In all cases in which damages for the right-of-way for the use of any railroad company have been assessed in the manner provided in this subchapter, it shall be the duty of the railroad company to deposit with the court or pay to the owners the amount so assessed and pay such costs as, in the discretion of the court, may be adjudged against it, within thirty (30) days after the assessment.

(b) After payment, it shall be lawful for the railroad company to enter upon, use, and have the right-of-way over the lands forever.



§ 18-15-1206 - Deposit upon controversy.

(a) In cases in which the determination of questions in controversy in the proceedings is likely to retard the progress of work on or the business of the railroad company, the court, or judge in vacation, shall designate an amount of money to be deposited by the company, subject to the order of the court, for the purpose of making the compensation, when the amount thereof has been assessed and the judge shall designate the place of the deposit.

(b) Whenever the deposit has been made, in compliance with the order of the court or judge, it shall be lawful for the company to enter upon the lands and proceed with the company's work through and over the lands in controversy prior to the assessment and payment of damages for the use and right.



§ 18-15-1207 - Failure to pay or deposit.

In all cases in which the company shall not pay or deposit the amount of damages assessed within thirty (30) days after the assessment the company shall forfeit all rights in the premises.






Subchapter 13 - -- Mineral Oil, Petroleum, Natural Gas, and Lumber Companies

§ 18-15-1301 - Pipelines and logging and tram roads.

(a) Any corporation organized by virtue of the laws of this state for the purpose of developing and producing mineral oil, petroleum, or natural gas in this state, and marketing it, or transporting or conveying it by means of pipes from the point of production to any other point, either to refine or to market the oil or to conduct the gas to any point to be used for heat or lights and any corporation organized under the laws of this state for the purpose of manufacturing lumber, and which may find it necessary or expedient to lay out and build a logging railroad or tram road at least five (5) miles in length in order to reach its timber may:

(1) Construct, operate, and maintain a line of pipe for that purpose along and under the public highways and streets of cities and towns with the consent of the authorities thereof; and

(2) Construct logging roads or tramways over and across the lands of any individual or corporation, or across and under the waters and over any lands of the state and on the lands of individuals, and along, under, or parallel with the rights-of-way of railroads and the turnpikes of this state.

(b) The ordinary use of the highways, turnpikes, and railroad rights-of-way shall not be obstructed thereby, nor the navigation of any waters impeded. Just compensation shall be paid to the owners of the land, railroad rights-of-way, or turnpikes, by reason of the occupation of the lands, railroads rights-of-ways, or turnpikes by the pipeline or by the log roads.

(c) The right-of-way for any logging railroad or tram road shall not exceed in width fifty feet (50').



§ 18-15-1302 - Right to enter, survey, etc. -- Plat or map.

(a) (1) Whenever a corporation desires to construct a pipeline or build a logging railway upon or under the lands of individuals, or right-of-way of any railroad, or any turnpike, the corporation, by its agents, shall have the right to enter peacefully upon the lands or rights-of-way and survey, locate, and lay out its pipeline, thereon, or tram road or logging road.

(2) However, the corporation shall be liable for any damages that may result by reason of such acts.

(b) The corporation shall designate on a plat or map to be made and filed with the county clerk of the county the width of the strip of land needed to be condemned for its purposes, the land's location, and the depth to which the pipes are to be laid.



§ 18-15-1303 - Procedure for condemnation.

In the event any company fails, upon application to individuals, railroads, or turnpike companies, to secure the right-of-way by consent, contract, or agreement, then the corporation shall have the right to proceed to procure the condemnation of the property, lands, rights, privileges, and easements in the manner provided by law for taking private property for right-of-way for railroads as provided by §§ 18-15-1201 -- 18-15-1207, including the procedure for providing notice by publication and by certified mail in § 18-15-1202.



§ 18-15-1304 - Abandonment of logging railroad or tram road.

When a logging railroad or tram road is abandoned, the right-of-way shall revert to the owners of the lands over which it crosses.






Subchapter 14 - -- Cemeteries

§ 18-15-1401 - Right of eminent domain to take land for burial purposes.

(a) All cities of the first class and cities of the second class and incorporated towns, cemetery or burial associations, and persons owning land used for public burial purposes in the State of Arkansas are given and granted the right of eminent domain to condemn, take, and use land for public burial purposes.

(b) Power of eminent domain granted by this section may also be used to acquire land for the burial of veterans of the United States armed forces and their dependents, and the land may be transferred to the Department of Veterans Affairs, any other agency of the federal government, or to any other entity for use as a cemetery for veterans of the United States armed forces and their dependents.

(c) All entities granted the power of eminent domain under this section may accept donations from individuals or other legal entities for the purpose of compensating landowners for property acquired by eminent domain.

(d) The right of eminent domain granted by this section shall be exercised as provided in this subchapter.



§ 18-15-1402 - Consent of two-thirds of members or owners required.

No property shall be condemned and taken for public burial purposes by any city of the first class or city of the second class or incorporated town, cemetery or burial association, or persons owning land used for public burial purposes without the concurrence in the bylaws, resolutions, or ordinances directing the same of two-thirds (2/3) of the whole number of members elected to the council of the city or town, or without the consent of two-thirds (2/3) of the members of the cemetery or burial association, and persons owning land used for public burial purposes.



§ 18-15-1403 - Application.

(a) When it shall be deemed necessary by the city or town, cemetery or burial association, or persons owning land used for public burial purposes to take private property for burial purposes, an application in writing shall be made to the circuit court of the proper county or the judge thereof in vacation, describing as correctly as may be, the property to be taken and the name of the owner of the land proposed to be condemned and taken.

(b) (1) Notice of the time and place of the application shall be given, either personally in the ordinary manner of serving process on the owner of the property or by publishing a copy of the application with a statement of the time and place at which it is to be made for three (3) weeks next preceding the time of application in some newspaper of general circulation in the county.

(2) The personal service as provided for in this section shall be made at least ten (10) days before the time of application when the owner is a resident of the county where the property is situated.

(3) The publishing of the notice of application in some newspaper of general circulation in the county where the property is situated shall be legal notice to the owner of the property when the owner is not a resident of the county where the property is situated.



§ 18-15-1404 - Setting of time for inquiry.

If it shall appear to the court or judge that notice has been served ten (10) days before the time of application, or has been published, and that the notice is reasonably specific and certain, then the court or judge shall set a time for the inquiry into the assessment of compensation by a jury before the court or judge.



§ 18-15-1405 - Summoning of jury for inquiry.

(a) A jury shall be summoned for the purpose of making the inquiry in the same manner that petit jurors are summoned in the circuit court for other purposes when the circuit court is regularly in session. If the hearing is before the judge out of term time, then the jury shall be summoned on order of the judge by the sheriff of the county.

(b) The inquiry and assessment shall be made at the time appointed unless for good cause it is continued to another day to be specified.



§ 18-15-1406 - Determination of compensation -- Dispute.

(a) The jury shall hear the evidence and determine the amount of compensation to be paid to the owners of the property so condemned.

(b) (1) In case of dispute as to the ownership, title, or interest of the property condemned, the amount of compensation determined by the jury may be paid into the court by the city or town, cemetery or burial association, or persons owning land used for public burial purposes.

(2) The right to the funds so paid in may be determined between the parties making claim thereto and the city or town, cemetery or burial association, or persons owning land used for public burial purposes may proceed to actually take the property after the payment into court as provided in this section.



§ 18-15-1407 - Costs.

The cost of the condemnation proceedings provided for in this subchapter shall be paid by the city or town, cemetery or burial association, or persons owning land used for public burial purposes instituting the condemnation proceeding, except costs of review or appeal or any other proceeding taken by the owner of the property after the assessment of compensation is made by the jury as provided for in this subchapter.



§ 18-15-1408 - Public property.

(a) If a cemetery located on land of a private landowner has been open to public use for a period of at least fifty (50) years, then the cemetery shall be deemed to be public property unless:

(1) The property has been enclosed by the landowner for at least one (1) year prior to an order of the quorum court providing for the care and management of the cemetery as provided for under subsection (b) of this section; or

(2) The cemetery has been operated by the landowner for at least one (1) year prior to an order of the quorum court providing for the care and management of the cemetery as provided for under subsection (b) of this section.

(b) (1) If, upon the petition of any person, the quorum court determines that a cemetery is public property under this section, the quorum court may issue an order providing for the management and care of the cemetery. The county may manage and care for the cemetery or may enter into an agreement allowing a nonprofit association or corporation to provide for the management and care of the cemetery.

(2) Upon issuing an order for the management and care of the public property, the quorum court shall notify the landowner of its order, based on the quorum court's finding that the property has become public property, and shall include a copy of the provisions of this section. The notice shall be by certified mail.

(3) No person or his or her heirs shall have, sue, or maintain any action or suit, either in law or equity, for any cemetery lands more than six (6) months after the person receives the notice required under this section.

(c) The rights of the public to cemetery property under this section shall be in the nature of an adverse possession. No additional conditions for adverse possession shall be imposed in addition to those provided by this section.






Subchapter 15 - -- Housing and Urban Renewal

§ 18-15-1501 - Federal housing projects -- Legislative declarations.

(a) It is declared that:

(1) Unsanitary and unsafe dwelling accommodations exist in various areas of the state and that consequently many persons of low income are forced to reside in such dwelling accommodations;

(2) These conditions cause an increase in, and spread of, disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state and impair economic values;

(3) The clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which private property may be acquired; and

(4) It is in the public interest that work on the projects be instituted as soon as possible in order to relieve unemployment which now constitutes an emergency.

(b) The necessity in the public interest for the provisions of this subchapter is declared as a matter of legislative determination.



§ 18-15-1502 - Federal housing projects -- Definition.

(a) The term "housing project" whenever used in this section, § 18-15-1501, and § 18-15-1503 shall mean any undertaking:

(1) To demolish, clear, remove, alter, or repair unsafe or unsanitary housing; or

(2) To provide dwelling accommodations for persons of low income.

(b) The term may also include such buildings and equipment for recreational or social assemblies for educational, health, or welfare purposes and such necessary utilities as are designed primarily for the benefit and use of the occupants of the dwelling accommodations.



§ 18-15-1503 - Federal housing projects -- Right of eminent domain.

(a) (1) Any corporation which is an agency of the United States of America shall have the right to acquire by eminent domain any real property, including improvements and fixtures thereon, which it may deem necessary for a housing project being constructed, operated, or aided by it or the United States of America.

(2) Any corporation borrowing money or receiving other financial assistance from the United States of America, or any agency thereof, for the purpose of financing the construction or operation of any housing project, the operation of which will be subject to public supervision or regulation, shall have the right to acquire by eminent domain any real property, including fixtures and improvements thereon, which it may deem necessary for the project.

(3) A housing project shall be deemed to be subject to public supervision or regulation within the meaning of this section, § 18-15-1501, and § 18-15-1502 if the rents to be charged are in any way subject to the supervision, regulation, or approval of the United States of America, the state or any of their subdivisions or agencies, or by a housing authority, city, municipality, or county, whether the right to supervise, regulate, or approve is by virtue of any law, statute, contract, or otherwise.

(b) Any corporate agency of the United States of America or any such corporation, upon the adoption of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use, may exercise the power of eminent domain:

(1) In the manner now provided for taking private property for rights-of-way for railroads as provided by §§ 18-15-1202 -- 18-15-1207;

(2) In the manner provided for condemnation by municipal corporations and counties as provided by §§ 18-15-301 -- 18-15-307; or

(3) Pursuant to any other applicable statutory provision enacted for the exercise of the power of eminent domain.



§ 18-15-1504 - Housing authorities -- Power of eminent domain.

(a) A housing authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this subchapter after the adoption by it of a resolution declaring that the acquisition of the real property described in it is necessary for those purposes.

(b) An authority may exercise the power of eminent domain in the manner prescribed in §§ 18-15-1202 -- 18-15-1207 for condemnation by railroad corporations in this state, or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain.

(c) (1) Property already devoted to a public use may be acquired in like manner.

(2) However, no real property belonging to the city, the county, the state, or any political subdivision thereof may be acquired without its consent.



§ 18-15-1505 - Urban renewal agencies.

(a) (1) (A) From and after the passage of this act, any urban renewal agency in this state created pursuant to the provisions of §§ 14-169-601 -- 14-169-609, 14-169-701 -- 14-169-713, and 14-169-801 shall have the power of eminent domain to carry out urban renewal plan objectives.

(B) The procedure to be followed by the urban renewal agency to acquire property by eminent domain shall be that the board of commissioners shall, by resolution, declare that:

(i) The acquisition of certain real property is necessary for urban renewal plan objectives which have been approved by the governing body of the municipal government after a public hearing;

(ii) Negotiations for acquisition have been unsuccessful; and

(iii) Suit is authorized to condemn the property.

(2) (A) An urban renewal agency may exercise the power of eminent domain in the manner prescribed by law for condemnation by railroad corporations in this state as prescribed by §§ 18-15-1202 -- 18-15-1207 and acts amendatory thereof or supplementary thereto.

(B) The urban renewal agency may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain.

(b) It is the intent of this section to affirm the power of urban renewal agencies to exercise the power of eminent domain to acquire real property to carry out urban renewal plan objectives.






Subchapter 16 - -- Traction Companies

§ 18-15-1601 - Authority to condemn.

(a) (1) Every traction company shall have the right to survey its lines, lay out its road, acquire its right-of-way not exceeding two hundred feet (200') in width, and, where necessary to acquire the right-of-way, shall have the power to enter upon, condemn, and appropriate the lands, rights-of-way, easements, and property of persons, firms, or corporations.

(2) The method and manner of making the traction company's surveys, laying out its railways, or acquiring its right-of-way, either by contract or condemnation, shall be the same as provided by law in case of the exercise of the right of eminent domain by telegraph, telephone, and railroad companies, under §§ 18-15-1201 -- 18-15-1207, and it shall be subject to the same duties and liabilities and have the same rights as prescribed in those sections with reference to railroads.

(b) However, this section shall not be construed so as to authorize the condemnation of public streets or highways.









Chapter 16 - Landlord and Tenant

Subchapter 1 - -- General Provisions

§ 18-16-101 - Failure to pay rent -- Refusal to vacate upon notice -- Penalty.

(a) Any person who shall rent any dwelling house or other building or any land situated in the State of Arkansas and who shall refuse or fail to pay the rent therefor when due according to contract shall at once forfeit all right to longer occupy the dwelling house or other building or land.

(b) (1) If, after ten (10) days' notice in writing shall have been given by the landlord or the landlord's agent or attorney to the tenant to vacate the dwelling house or other building or land, the tenant shall willfully refuse to vacate and surrender the possession of the premises to the landlord or the landlord's agent or attorney, the tenant shall be guilty of a misdemeanor.

(2) Upon conviction before any justice of the peace or other court of competent jurisdiction in the county where the premises are situated, the tenant shall be fined twenty-five dollars ($25.00) per day for each day that the tenant fails to vacate the premises.

(c) (1) Any tenant charged with refusal to vacate upon notice who enters a plea of not guilty to the charge of refusal to vacate upon notice and who continues to inhabit the premises after notice to vacate pursuant to subsection (b) of this section shall be required to deposit into the registry of the court a sum equal to the amount of rent due on the premises. The rental payments shall continue to be paid into the registry of the court during the pendency of the proceedings in accordance with the rental agreement between the landlord and the tenant, whether the agreement is written or oral.

(2) (A) If the tenant is found not guilty of refusal to vacate upon notice, the rental payments shall be returned to the tenant.

(B) If the tenant is found guilty of refusal to vacate upon notice, the rental payment paid into the registry of the court shall be paid over to the landlord by the court clerk.

(3) Any tenant who pleads guilty or nolo contendere to or is found guilty of refusal to vacate upon notice and has not paid the required rental payments into the registry of the court shall be guilty of a Class B misdemeanor.



§ 18-16-105 - Termination of oral lease of farmlands.

The owner of farmlands that are rented or leased under an oral rental or lease agreement may elect not to renew the oral rental or lease agreement for the following calendar year by giving written notice by certified mail to the renter or lessee on or before June 30 that the oral rental or lease agreement will not be renewed for the following calendar year.



§ 18-16-108 - Property left on premises after termination of lease.

(a) Upon the voluntary or involuntary termination of any lease agreement, all property left in and about the premises by the lessee shall be considered abandoned and may be disposed of by the lessor as the lessor shall see fit without recourse by the lessee.

(b) All property placed on the premises by the tenant or lessee is subject to a lien in favor of the lessor for the payment of all sums agreed to be paid by the lessee.



§ 18-16-110 - Landlord's liability arising from alleged defects or disrepair of premises.

No landlord or agent or employee of a landlord shall be liable to a tenant or a tenant's licensee or invitee for death, personal injury, or property damage proximately caused by any defect or disrepair on the premises absent the landlord's:

(1) Agreement supported by consideration or assumption by conduct of a duty to undertake an obligation to maintain or repair the leased premises; and

(2) Failure to perform the agreement or assumed duty in a reasonable manner.



§ 18-16-111 - Manufactured homes and mobile homes on leased land.

(a) As used in this section:

(1) "Lessee" means the person or persons leasing the property, site, or lot where a manufactured home or mobile home is located;

(2) "Lessor" means the owner or manager of the property, site, or lot where a manufactured home or mobile home is located; and

(3) "Unoccupied" means that a manufactured home or mobile home has ceased to be a customary place of habitation or abode and no person is living or residing in it.

(b) (1) When a manufactured home or mobile home on a leased site is unoccupied and the lease or rental payment for the leased site where the mobile home or manufactured home is located is sixty (60) days or more past due, the lessor shall notify the lessee and the lienholder, if the lienholder is not the lessee or occupant of the manufactured home or mobile home, that the manufactured home or mobile home is unoccupied and that the lease or rental payment is past due.

(2) The notice shall be in writing and delivered by certified mail and shall include the following information if known or readily available to the lessor:

(A) The lessor's name and mailing address;

(B) The lessee's name and last known mailing address;

(C) The lienholder's name and mailing address;

(D) The street address or physical location of the manufactured home or mobile home;

(E) The monthly lease payment amount;

(F) The serial number of the manufactured home or mobile home; and

(G) A description of the manufactured home or mobile home, including the make, model, year, dimensions, and any identification numbers or marks.

(3) In the notice required in subdivision (b)(1) of this section, the lessor shall notify the lienholder that unless the manufactured home or mobile home is removed from the leased site within thirty (30) days from the date the lienholder receives the notice, the manufactured home or mobile home shall be subject to a lien in favor of the lessor for the payment of all lease or rental payments accruing from the date the lienholder received the notice.

(c) (1) Unless the lienholder is prevented by law from removing the manufactured home or mobile home, the lienholder has thirty (30) days to remove the manufactured home or mobile home before the lienholder shall be held responsible for lease or rental payments accruing from the date the lienholder received the notice.

(2) If the lienholder fails to remove the manufactured home or mobile home within thirty (30) days, the manufactured home or mobile home shall be subject to a lien in favor of the lessor for the payment of all lease or rental payments beginning on the date that the notice is received by the lienholder in an amount equal to the monthly lease or rental payments contained in the notice.

(d) Nothing in this section shall obligate the lienholder for any lease or rental payments owed while the lessee occupied the manufactured home or mobile home or any other lease or rental payments due prior to the notification of the lienholder, as required by subsection (b) of this section.

(e) Nothing in this section shall prevent the lessor from holding the lessee responsible for any unpaid lease or rental payments.



§ 18-16-112 - Protection for victims of domestic abuse.

(a) As used in this section:

(1) "Documented incident of domestic abuse" means evidence of domestic abuse contained in an order of a court of competent jurisdiction;

(2) "Domestic abuse" means:

(A) The infliction of physical injury or the creation of a reasonable fear that physical injury or harm will be inflicted upon a member of a household by a member or former member of the household; or

(B) The commission of a sex crime or act of stalking upon a member of a household;

(3) "Domestic abuse offender" means a person identified in a documented incident of domestic abuse as performing any act of domestic abuse;

(4) "Sex crime" includes without limitation:

(A) The following offenses:

(i) Rape, § 5-14-103;

(ii) Sexual indecency with a child, § 5-14-110;

(iii) Sexual assault in the first degree, § 5-14-124;

(iv) Sexual assault in the second degree, § 5-14-125;

(v) Sexual assault in the third degree, § 5-14-126;

(vi) Sexual assault in the fourth degree, § 5-14-127;

(vii) Incest, § 5-26-202;

(viii) Engaging children in sexually explicit conduct for use in visual or print medium, § 5-27-303;

(ix) Transportation of minors for prohibited sexual conduct, § 5-27-305;

(x) Employing or consenting to the use of a child in a sexual performance, § 5-27-402;

(xi) Pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, § 5-27-304;

(xii) Producing, directing, or promoting a sexual performance by a child, § 5-27-403;

(xiii) Promoting prostitution in the first degree, § 5-70-104;

(xiv) Indecent exposure, § 5-14-112, if a felony level offense;

(xv) Exposing another person to human immunodeficiency virus when a person who has tested positive for human immunodeficiency virus was ordered by the sentencing court to register as a sex offender, § 5-14-123;

(xvi) Kidnapping pursuant to § 5-11-102(a) when the victim is a minor and the offender is not the parent of the victim;

(xvii) False imprisonment in the first degree and false imprisonment in the second degree, §§ 5-11-103 and 5-11-104, when the victim is a minor and the offender is not the parent of the victim;

(xviii) Permitting abuse of a minor pursuant to § 5-27-221;

(xix) Computer child pornography, § 5-27-603;

(xx) Computer exploitation of a child, § 5-27-605;

(xxi) Permanent detention or restraint when the offender is not the parent of the victim, § 5-11-106; and

(xxii) Distributing, possessing, or viewing matter depicting sexually explicit conduct involving a child, § 5-27-602;

(B) An attempt, solicitation, or conspiracy to commit any offense enumerated in subdivision (a)(4)(A) of this section; and

(C) An adjudication of guilt for an offense of the law of another state, for a federal offense, for a tribal court offense, or for a military offense:

(i) That is similar to any offense enumerated in subdivision (a)(4)(A) of this section; or

(ii) When that adjudication of guilt requires registration under another state's sex offender registration laws;

(5) "Stalking" means following or loitering near a person with the purpose of annoying, harassing, or committing an assault or battery against the person; and

(6) "Victim of domestic abuse" means a person or a member of the person's household who is identified in a documented incident of domestic abuse within:

(A) The immediately preceding sixty (60) days; or

(B) Sixty (60) days of the termination of a residential tenancy by the person, a member of the person's household, or landlord because of domestic abuse.

(b) If a residential tenant, an applicant for a residential tenancy, or a member of the tenant or applicant's household is a victim of domestic abuse as evidenced by a documented incident of domestic abuse:

(1) With respect to the victim of domestic abuse, a landlord shall not terminate or fail to renew a residential tenancy, refuse to enter into a residential tenancy, or otherwise retaliate in the leasing of a residence because of the domestic abuse; and

(2) (A) At the residential tenant's expense and with the landlord's prior consent, a landlord or a residential tenant other than a domestic abuse offender may change the locks to the residential tenant's residence.

(B) The landlord or residential tenant shall furnish the other a copy of the new key to the residential tenant's residence immediately after changing the locks or as soon after changing the locks as possible if either the landlord or residential tenant is unavailable.

(c) Notwithstanding a conflicting provision in a domestic abuse offender's residential tenancy agreement, if a domestic abuse offender is under a court order to stay away from a co-tenant residing in the domestic abuser's offender's residence or the co-tenant's residence:

(1) The domestic abuse offender under the court order may access either residence only to the extent permitted by the court order or another court order;

(2) A landlord may refuse access by a domestic abuse offender to the residence of a victim of domestic abuse unless the domestic offender is permitted access by court order; and

(3) A landlord may pursue all available legal remedies against the domestic abuse offender including, without limitation, an action:

(A) To terminate the residential tenancy agreement of the domestic abuse offender;

(B) To evict the domestic abuse offender whether or not a residential tenancy agreement between the landlord and domestic abuse offender exists; and

(C) For damages against the domestic abuse offender:

(i) For any unpaid rent owed by the domestic abuse offender; and

(ii) Resulting from a documented incident of domestic abuse.

(d) A landlord is entitled to a court order terminating the residential tenancy agreement of a person or evicting a person, or both, under subdivision (c)(3)(A) or (B) of this section upon proof that the person is a domestic abuse offender under this section.

(e) A landlord is immune from civil liability if the landlord in good faith:

(1) Changes the locks under subdivision (b)(2) of this section; or

(2) Acts in accordance with a court order under subsection (c) of this section.

(f) A residential tenant may not waive in a residential tenancy the residential tenant's right to request law enforcement assistance or other emergency assistance.



§ 18-16-113 - Hunting and fishing rights -- Leased farmland.

(a) (1) A tenant of leased or rented farmland shall have no right to hunt or fish or grant the right to hunt or fish on the farmland that he or she leases or rents unless the right to hunt or fish or to grant the right to hunt or fish is expressly granted in writing by the owner of the farmland.

(2) The right to hunt or fish or to grant the right to hunt or fish on farmland shall reside solely with the owner of the farmland.

(b) The farmland owner's right to hunt or fish on his or her farmland includes without limitation the right to:

(1) Travel by foot or by any type of vehicle or boat, and by any means on, over, across, and through the farmland, and by any roads, waterways, ditches, levies, rights of way, or easements on or appurtenant to the farmland;

(2) Move, remove, use, pump, or impound water on, upon, and about the farmland;

(3) Erect, maintain, and operate permanent or temporary structures, facilities, utilities, pumping systems, blinds, docks, decks, and other similar structures and facilities on the farmland; and

(4) Grant other persons, natural or artificial, the right, concurrently or exclusively, to engage in and undertake any manner or means of hunting or fishing on, upon, and about the farmland that is leased or rented, whether orally or in writing, and to exercise any and all of the foregoing rights attendant thereto.






Subchapter 2 - -- Actions Against Tenants



Subchapter 3 - -- Security Deposits

§ 18-16-301 - Definitions.

As used in this subchapter:

(1) "Dwelling unit" means a structure or the part of the structure that is used as a home, residence, or sleeping place by one (1) person who maintains a household or by two (2) or more persons who maintain a common household;

(2) "Landlord" means the owner, lessor, or sublessor of the dwelling unit or the building of which it is a part;

(3) "Owner" means one (1) or more persons, jointly or severally, in whom is vested:

(A) All or part of the legal title to property; or

(B) All or part of the beneficial ownership and a right to present use and enjoyment of the premises. The term includes a mortgagor in possession;

(4) "Person" means any individual, firm, partnership, corporation, association, or other organization;

(5) "Premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas, and facilities held out for the use of tenants generally or whose use is promised to the tenant;

(6) "Rent" means all payments to be made to the landlord under the rental agreement;

(7) "Rental agreement" means all written or oral agreements and valid rules and regulations embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises; and

(8) "Tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others.



§ 18-16-302 - Transferee, etc., bound.

The transferee, assignee, or other holder of the landlord's interest in the premises at the time of the termination of the tenancy is bound by this subchapter.



§ 18-16-303 - Exemptions.

(a) This subchapter shall not apply to dwelling units owned by an individual, if the individual, his or her spouse and minor children, and any and all partnerships, corporations, or other legal entities formed for the purpose of renting dwelling units and of which they are officers, owners, or majority shareholders own, or collectively own, five (5) or fewer dwelling units.

(b) This exemption does not apply to units for which management, including rent collection, is performed by third persons for a fee.



§ 18-16-304 - Maximum amount.

A landlord may not demand or receive a security deposit, however denominated, in an amount or value in excess of two (2) months periodic rent.



§ 18-16-305 - Refund required -- Exceptions.

(a) (1) Within sixty (60) days of termination of the tenancy, property or money held by the landlord as security shall be returned to the tenant.

(2) However, the money may be applied to the payment of accrued unpaid rent and any damages which the landlord has suffered by reason of the tenant's noncompliance with the rental agreement, all as itemized by the landlord in a written notice delivered to the tenant, together with the remainder of the amount due sixty (60) days after termination of the tenancy and delivery of possession by the tenant.

(b) (1) The landlord shall be deemed to have complied with subsection (a) of this section by mailing via first class mail the written notice and any payment required to the last known address of the tenant.

(2) If the letter containing the payment is returned to the landlord and if the landlord is unable to locate the tenant after reasonable effort, then the payment shall become the property of the landlord one hundred eighty (180) days from the date the payment was mailed.



§ 18-16-306 - Remedies.

(a) (1) If the landlord fails to comply with this subchapter, the tenant may recover:

(A) The property and money due him or her;

(B) Damages in an amount equal to two (2) times the amount wrongfully withheld;

(C) Costs; and

(D) Reasonable attorney's fees.

(2) However, the landlord shall be liable only for costs and the sum erroneously withheld if the landlord shows by the preponderance of the evidence that his or her noncompliance:

(A) Resulted from an error which occurred despite the existence of procedures reasonably designed to avoid such errors; or

(B) Was based on a good faith dispute as to the amount due.

(b) This section does not preclude the landlord or tenant from any other relief to which either may be lawfully entitled.






Subchapter 4 - -- Self-Service Storage Facilities

§ 18-16-401 - Definitions.

As used in this subchapter:

(1) "Default" means the failure to perform on time any obligation or duty set forth in the rental agreement;

(2) "Last known address" means that address provided by the occupant in the rental agreement or the address provided by the occupant in a subsequent written notice of a change of address;

(3) "Leased space" means the individual storage space at the self-service facility which is rented to an occupant pursuant to a rental agreement;

(4) "Net proceeds" as used in § 18-16-407(e) means the proceeds from the sale authorized after deduction for expenses incurred by the operator to exercise its rights under this subchapter including, but not limited to, attorneys' fees, auctioneers' fees, postage, and publication costs, together with the debt owed by the operator and charges directly related to preserving, assembling, advertising, and selling under this subchapter;

(5) "Occupant" means a person or entity entitled to the use of a leased space at a self-service storage facility under a rental agreement;

(6) (A) "Operator" means the owner, operator, lessor, or sublessor of a self-service storage facility, an agent, or any other person authorized to manage the facility;

(B) "Operator" does not mean a warehouseman, unless the operator issues a warehouse receipt, bill of lading, or other document of title for the personal property stored;

(7) (A) "Personal property" means movable property not affixed to the land;

(B) "Personal property" includes, but is not limited to, goods, wares, merchandise, motor vehicles, watercraft, and household items and furnishings;

(8) "Rental agreement" means any written agreement that establishes or modifies the terms, conditions, or rules concerning the use and occupancy of a self-service storage facility; and

(9) "Self-service storage facility" means any real property used for renting or leasing individual storage spaces in which the occupants themselves customarily store and remove their own personal property on a self-service basis.



§ 18-16-402 - Operator's lien on stored property.

(a) The operator of a self-service storage facility has a lien on all personal property stored within each leased space for rent, labor, or other charges and for expenses reasonably incurred in its sale, as provided in this subchapter.

(b) The lien provided for in this section attaches as of the date the personal property is brought to the self-service storage facility and shall be superior to any other lien or security interest except the following:

(1) A lien which is perfected and recorded in Arkansas in the name of the occupant, either in the county of the occupant's last known address or in the county where the self-service storage facility is located, prior to the date of the rental agreement;

(2) Any tax lien; and

(3) Any lienholder with a perfected security interest in the property.

(c) Nothing in this subchapter shall be construed to prohibit the occupant, operator, lienholder, or any other person or entity claiming an interest in the property stored in the leased space from applying to a court of competent jurisdiction to determine the validity of the lien or its priority.



§ 18-16-403 - Use for residential purposes.

(a) An operator may not knowingly permit a leased space at a self-service storage facility to be used for residential purposes.

(b) An occupant may not use a leased space for residential purposes.



§ 18-16-404 - Notice of lien.

The rental agreement shall contain a statement in bold type advising the occupant:

(1) Of the existence of the lien; and

(2) That property stored in the leased space may be sold to satisfy the lien if the occupant is in default.



§ 18-16-405 - Access to leased space -- Care of property.

(a) If an occupant is in default, the operator may deny the occupant access to the leased space.

(b) (1) Unless the rental agreement specifically provides otherwise and until a lien sale under this subchapter, the exclusive care, custody, and control of all personal property stored in the leased self-service storage space remains vested in the occupant.

(2) Entry of the leased space by the operator for the purpose of complying with this subchapter shall not constitute conversion nor impose any responsibility for the care, custody, and control of any of the personal property stored.



§ 18-16-406 - Default -- Right to sell property.

If the occupant is in default for a period of more than forty-five (45) days, the operator may enforce the lien by selling the property stored in the leased space at a public sale for cash.



§ 18-16-407 - Sale procedure.

(a) Before conducting a sale under § 18-16-406, the operator shall:

(1) Notify the occupant in writing of the default. The notice shall be sent by first class mail with certificate of mailing to the occupant at the occupant's last known address, and shall include:

(A) A statement that the contents of the occupant's leased space are subject to the operator's lien;

(B) A statement of the operator's claim, indicating the charges due on the date of the notice, the amount of any additional charges that shall become due before the date of sale, and the date those additional charges shall become due;

(C) A demand for payment of the charges due within a specified time, not less than fourteen (14) days after the date that the notice was mailed;

(D) A statement that unless the claim is paid within the time stated, the contents of the occupant's space will be sold at a specified time and place;

(E) The name, street address, and telephone number of the operator or his or her designated agent, whom the occupant may contact to respond to the notice; and

(F) Designation of the date, time, and place where the contents will be sold unless the default is remedied prior to sale;

(2) Publish one (1) advertisement in a newspaper of general circulation in the county in which the storage facility is located at least seven (7) days prior to sale; and

(3) (A) Contact the circuit clerk in the county where the personal property is stored to determine the name and address of any holder of liens or security interests in the personal property being sold.

(B) (i) The owner shall notify by first class mail with certificate of mailing each holder of a lien or security interest of the time and place of the proposed sale at least ten (10) days prior to conducting the sale.

(ii) The owner shall be required to notify the holder of a lien or security interest only if the lien or security interest is filed under the name of the occupant.

(b) At any time before a sale under this section, the occupant may pay the amount necessary to satisfy the operator's lien and redeem the occupant's personal property.

(c) The sale under this subchapter shall be held at the self-service storage facility where the personal property is stored.

(d) A purchaser in good faith of any personal property sold under this subchapter takes the property free and clear of any rights of:

(1) Persons against whom the lien was valid; and

(2) Other lienholders.

(e) If the operator complies with the provisions of this subchapter, the operator's liability:

(1) To the occupant shall be limited to the net proceeds received from the sale of the personal property; and

(2) To other lienholders shall be limited to the net proceeds received from the sale of any personal property covered by the other liens or the amount owed to such lienholders, whichever is less.

(f) The operator shall retain a copy of all notices and return receipts required by subsection (a) of this section for six (6) months following the date of the lien sale.



§ 18-16-408 - Disposition of sale proceeds.

(a) Proceeds from the sale shall be applied to satisfy the lien, and any surplus shall be disbursed as provided in subsection (b) of this section.

(b) If a sale is held under this subchapter, the operator shall:

(1) Satisfy the lien from the proceeds of the sale; and

(2) Hold the balance, if any, for delivery on demand to the occupant or any other recorded lienholders. If demand is not made within two (2) years after the date of the sale, the surplus shall escheat to the county.



§ 18-16-409 - Notices -- Method of delivery.

(a) Unless otherwise specifically provided, all notices required by this subchapter shall be sent by first class mail with certificate of mailing.

(b) (1) Notices sent to the operator shall be sent to the self-service storage facility where the occupant's property is stored.

(2) Notices to the occupant shall be sent to the occupant at the occupant's last known address.

(3) Notices shall be deemed delivered when deposited with the United States Postal Service, properly addressed as provided in § 18-16-407(a) with postage prepaid.






Subchapter 5 - -- Tenant Liability -- Eviction

§ 18-16-501 - Common nuisance -- Criminal offense.

Any tenant who uses or allows another person to use the tenant's leased premises as a common nuisance as defined by § 5-74-109(b) or § 16-105-402 or for a criminal offense as identified in § 18-16-502 may be evicted by the prosecuting attorney of the county, the city attorney of the city, the landlord, the premises owner, or the agent for the premises owner pursuant to the provisions of this subchapter.



§ 18-16-502 - Gambling -- Prostitution -- Alcohol.

For purposes of this subchapter, any tenant who engages in or allows another person to engage in illegal gambling under § 5-66-107, prostitution as defined by § 5-70-102, or the unlawful sale of alcohol as defined by § 3-3-205 on the tenant's leased premises shall be subject to the eviction procedures established by this subchapter.



§ 18-16-503 - Complaint -- Jurisdiction.

(a) The prosecuting attorney of the county, the city attorney of the city, the landlord, the premises owner, or the agent for the premises owner may file a complaint in the office of the clerk of the court for the eviction of any tenant who has used or has allowed another person to use the tenant's leased premises for use as a common nuisance as defined by § 5-74-109(b) or § 16-105-402 or for a criminal offense as identified in § 18-16-502.

(b) A civil action under this subchapter is cognizable before the:

(1) Circuit court of any county in which an act described in § 18-16-501 or § 18-16-502 is committed; and

(2) District court with jurisdiction concurrent with the jurisdiction of the circuit court if permitted by rule or order of the Supreme Court.

(c) As used in this subchapter, "court" means:

(1) A circuit court; and

(2) If permitted by rule or order of the Supreme Court, a district court.



§ 18-16-504 - Form of complaint.

A complaint filed under this subchapter shall state the name of the tenant or tenants to be evicted, the location of the leased premises, and the basis for which eviction is authorized under this subchapter.



§ 18-16-505 - Summons -- Notice.

Upon the filing of a complaint under this subchapter, the clerk of the court shall issue a summons upon the complaint. The summons shall be in customary form directed to the sheriff of the county where the complaint is filed, with direction for service of the complaint on the named defendants. In addition, the court shall issue and direct the sheriff to serve upon the named defendants a notice in the following form:

"NOTICE OF INTENTION TO EVICT FOR CRIMINAL ACTIVITY



§ 18-16-506 - Written objection.

(a) If within five (5) days, excluding Sundays and legal holidays, following service of this summons, complaint, and notice seeking a writ of possession against the defendants named in the complaint the defendant or defendants have not filed a written objection to the claim for a writ of possession made by the plaintiff in his or her complaint, the clerk of the court shall immediately issue a writ of possession directed to the sheriff of the county or the police chief of the city commanding him or her to cause the defendant or defendants to vacate the property described in the complaint without delay, which the sheriff or police chief shall execute in the manner described in § 18-16-507.

(b) (1) If a written objection to the claim of the plaintiff for a writ of possession is filed by the defendant or defendants within five (5) days after the date of service of the notice, summons, and complaint as provided for in this section, the plaintiff shall obtain a date for the hearing of the plaintiff's demand for a writ of possession of the property described in the complaint after the defendant or defendants have timely answered the complaint.

(2) (A) If a hearing described in subdivision (b)(1) of this section is required, at the hearing the plaintiff shall present evidence sufficient to make a prima facie case of the criminal activity that has been facilitated at the property described in the complaint.

(B) The defendant or defendants shall be entitled to present evidence in rebuttal of the plaintiff's case.

(3) If the court decides upon all the evidence that the plaintiff is entitled to a writ of possession under state law, then the court shall order the clerk of the court to immediately issue a writ of possession to the sheriff of the county or the police chief of the city to evict the defendant or defendants, as provided for in § 18-16-507.



§ 18-16-507 - Writ of possession.

(a) Upon receipt of a writ of possession from the clerk of the court, the sheriff or police chief shall immediately proceed to execute the writ of possession in the specific manner described in this section and, if necessary, ultimately by ejecting from the property described in the writ of possession the defendant or defendants and any other person or persons who have unlawfully received or entered into the possession of the property after the issuance of the writ of possession, and then notify the plaintiff that the property has been vacated by the defendant or defendants.

(b) (1) Upon receipt of the writ of possession, the sheriff or police chief shall notify the defendant or defendants of the issuance of the writ of possession by delivering a copy of the writ of possession to the defendant or defendants or to any person authorized to receive summons in civil cases and in like manner.

(2) If within eight (8) hours after receipt of the writ of possession the sheriff or police chief does not find any such defendant as stated in the complaint at his or her normal place of residence, the sheriff or police chief may serve the writ of possession by placing a copy conspicuously upon the front door or other structure of the property described in the complaint, which shall have like effect as if delivered in person pursuant to the terms of the writ of possession.

(c) (1) (A) If at the expiration of twenty-four (24) hours after the service of the writ of possession in the manner indicated the defendant or defendants remain in possession of the property, the sheriff or police chief shall notify the plaintiff or the plaintiff's attorney of that fact and may employ, may engage, and shall be provided with all labor and assistance required by the sheriff or police chief to obtain possession and remove the possessions and belongings of the defendant or defendants from the affected property to a place of storage in a public warehouse or in some other reasonable safe place of storage under the control of the plaintiff.

(B) (i) The defendant or defendants may recover the property stored under subdivision (c)(1)(A) within seven (7) business days.

(ii) Before recovering the property, the defendant or defendants shall pay for the reasonable cost of storage.

(2) If the defendant or defendants do not recover the property as provided in subdivision (c)(1) of this section, then the court shall order the possessions and belongings of the defendant or defendants sold by the plaintiff in a commercially reasonable manner with the proceeds of the sale applied first to the cost of storage, second to any monetary judgment in favor of the plaintiff, and third to the defendant any excess.

(d) In executing the writ of possession, the sheriff or police chief may forcibly remove all locks or other barriers erected to prevent entry upon the premises in any manner which he or she deems appropriate or convenient and, if necessary, physically restrain the defendant or defendants from interfering with the removal of a defendant's property and possessions from the property described in the writ of possession.

(e) If the plaintiff is the city attorney or prosecuting attorney, no bond shall be required. If the plaintiff is the landlord or premises owner, no bond shall be required unless ordered by the court as a condition to the execution of a writ of possession granted prior to the date that an answer is to be filed by the defendant or defendants.

(f) The sheriff or police chief shall return the writ of possession at or before the return date of the writ of possession and shall state in his or her return the manner in which he or she executed the writ of possession and whether or not the defendant or defendants have been ejected from the property described and, if not, the reason for the failure of the sheriff or police chief to do so.

(g) As used in this section, "sheriff or police chief" includes a deputy sheriff, police officer, or other law enforcement official acting at the direction of the sheriff or police chief.



§ 18-16-508 - Costs and attorney's fees -- Damages.

(a) (1) A court granting relief under this subchapter may order in addition to any other costs provided by law the payment by the defendant or defendants to the plaintiff reasonable attorney's fees and the costs of the action. In such cases, multiple defendants are jointly and severally liable for any payment so ordered.

(2) Any costs or attorney's fees collected from the defendants shall be remitted to the plaintiff. If the plaintiff is the city attorney, the costs shall be remitted to the city general fund. If the plaintiff is the prosecuting attorney, the costs shall be remitted to the county general fund.

(b) A proceeding brought under this subchapter for eviction of the defendants and occupants of the premises does not preclude the owner or landlord from recovering monetary damages for rent, repairs, or any other incidental damages up to the date of eviction of the defendants and occupants from the premises in a civil action.



§ 18-16-509 - Immunity from civil liability.

For any action or threatened action taken to enforce a right or remedy provided by this subchapter, a landlord, a premises owner, an agent or attorney for the premises owner, and a real estate licensee as defined in § 17-42-103(10) are immune from civil liability for the breach of an express or implied covenant concerning the possession or quiet enjoyment of the leased premises.









Chapter 17 - Arkansas Residential Landlord -- Tenant Act of 2007

Subchapter 1 - -- Title, Construction, Application, and Subject Matter of Chapter

§ 18-17-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Residential Landlord -- Tenant Act of 2007".



§ 18-17-102 - Purposes -- Rules of construction.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b) Underlying purposes and policies of this chapter are:

(1) To simplify, clarify, modernize, and revise the law governing rental of dwelling units and the rights and obligations of landlords and tenants; and

(2) To encourage landlords and tenants to maintain and improve the quality of housing.



§ 18-17-103 - Administration of remedies -- Enforcement.

(a) The remedies provided by this chapter shall be administered so that an aggrieved party may recover appropriate damages.

(b) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect.



§ 18-17-104 - Settlement of disputed claim or right.

A claim or right arising under this chapter or on a rental agreement, if disputed in good faith, may be settled by agreement.






Subchapter 2 - -- Scope and Jurisdiction

§ 18-17-201 - Territorial application.

This chapter applies to, regulates, and determines rights, obligations, and remedies under a rental agreement, wherever made, for a dwelling unit located within this state.



§ 18-17-202 - Exclusions from application of chapter.

The following arrangements are not governed by this chapter:

(1) Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious, or similar service;

(2) Occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser or a person who succeeds to his or her interest;

(3) Occupancy by a member or a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(4) Transient occupancy in a hotel, motel, or other accommodations subject to any sales tax on lodging;

(5) Occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises;

(6) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative;

(7) Occupancy under a rental agreement covering the premises used by the occupant primarily for agricultural purposes; and

(8) Residence, whether temporary or not, at a public or private charitable or emergency protective shelter.



§ 18-17-203 - Jurisdiction and service of process.

The district court or appropriate court of this state shall exercise jurisdiction over any landlord with respect to any conduct in this state governed by this chapter or with respect to any claim arising from a transaction subject to this chapter.






Subchapter 3 - -- General Definitions and Principles of Interpretation -- Notice

§ 18-17-301 - General definitions.

As used in this chapter:

(1) "Action" means a recoupment, counterclaim, suit in equity, and any other proceeding in which rights are determined, including without limitation an action for possession;

(2) "Building and housing codes" means any law, ordinance, or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use, or appearance of any premises or dwelling unit;

(3) (A) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one (1) person who maintains a household or by two (2) or more persons who maintain a common household and includes landlord-owned mobile homes.

(B) Property that is leased for the exclusive purpose of being renovated by the lessee is not considered a dwelling unit within the meaning of this chapter;

(4) "Good faith" means honesty in fact in the conduct of the transaction concerned;

(5) "Landlord" means the owner, lessor, or sublessor of the premises, and it also means a manager of the premises who fails to disclose as required by this subchapter;

(6) "Organization" means a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two (2) or more persons having a joint or common interest, and any other legal or commercial entity;

(7) (A) "Owner" means one (1) or more persons, jointly or severally, in whom is vested all or part of:

(i) The legal title to property; or

(ii) All or part of the beneficial ownership and a right to present use and enjoyment of the premises.

(B) "Owner" includes, but is not limited to, a mortgagee in possession;

(8) "Person" means an individual or organization;

(9) "Premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas, and facilities held out for the use of tenants generally or whose use is promised to the tenant;

(10) "Rent" means the consideration payable for use of the premises, including late charges whether payable in lump sum or periodic payments, excluding security deposits or other charges;

(11) "Rental agreement" means all agreements, written or oral, and valid rules adopted under this subchapter embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises;

(12) "Roomer" means a person occupying a dwelling unit:

(A) That does not include the following facilities provided by the landlord:

(i) Toilet;

(ii) Bathtub or shower;

(iii) Refrigerator;

(iv) Stove; and

(v) Kitchen sink; and

(B) Where one (1) or more of these facilities are used in common by occupants in the structure;

(13) "Security deposit" means a monetary deposit from the tenant to the landlord to secure the full and faithful performance of the terms and conditions of the rental agreement as provided in this chapter;

(14) (A) "Single family residence" means a structure maintained and used as a single dwelling unit.

(B) Notwithstanding that a dwelling unit shares one (1) or more walls with another dwelling unit, it is a single family residence if it has direct access to a street or thoroughfare and shares neither heating facilities, hot water equipment, nor any other essential facility or service with any other dwelling unit;

(15) "Tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others; and

(16) "Willful" means an intentional attempt to avoid obligations under the rental agreement or the provisions of this chapter.



§ 18-17-302 - Obligation of good faith.

Every duty under this chapter and every act that shall be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performances or enforcement.



§ 18-17-303 - Notice.

(a) (1) A person has notice of a fact if:

(A) The person has actual knowledge of it;

(B) The person has received a notice or notification of it; or

(C) From all the facts and circumstances known to him or her at the time in question, he or she has reason to know that it exists.

(2) A person knows or has knowledge of a fact if he or she has actual knowledge of it.

(b) (1) A person notifies or gives a notice or notification to another person by taking steps reasonably calculated to inform the other in ordinary course whether or not the other actually comes to know of it.

(2) A person receives a notice or notification when:

(A) It comes to his or her attention; or

(B) In the case of the landlord, it is delivered at the place of business of the landlord through which the rental agreement was made or at any place held out by the landlord as the place for receipt of the communication; or

(C) (i) In the case of the tenant, it is delivered in hand to the tenant or mailed by registered or certified mail to the tenant at the place held out by him or her as the place for receipt of the communication, or in the absence of the designation, to the tenant's last known place of residence.

(ii) Proof of mailing pursuant to this subsection constitutes notice without proof of receipt.

(c) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction, and in any event from the time it would have been brought to the individual's attention if the organization had exercised reasonable diligence.

(d) The time within which an act is to be done shall be computed by reference to the Arkansas Rules of Civil Procedure.






Subchapter 4 - -- General Provisions

§ 18-17-401 - Terms and conditions of rental agreement.

(a) A landlord and a tenant may include in a rental agreement terms and conditions not prohibited by this chapter or other rule of law, including, but not limited to, rent, term of the agreement, and other provisions governing the rights and obligations of the parties.

(b) (1) Rent is payable without demand or notice at the time and place agreed upon by the parties.

(2) Unless the tenant is otherwise notified in writing, rent is payable at the dwelling unit and periodic rent is payable at the beginning of any term of one (1) month or less and otherwise in equal monthly installments at the beginning of each month.

(c) Unless the rental agreement fixes a definite term, the tenancy is week to week in case of a roomer who pays weekly rent and in all other cases month to month.






Subchapter 5 - -- Landlord Obligations

§ 18-17-501 - Security deposits.

Section 18-16-301 et seq. shall determine:

(1) Whether a security deposit is required under this chapter; and

(2) The rights, duties, and remedies of a landlord and tenant concerning a security deposit.






Subchapter 6 - -- Tenant Obligations

§ 18-17-601 - Tenant to maintain dwelling unit.

A tenant shall:

(1) Comply with all obligations primarily imposed upon tenants by applicable provisions of building and housing codes materially affecting health and safety;

(2) Keep the dwelling unit and that part of the premises that he or she uses reasonably safe and reasonably clean;

(3) Dispose from his or her dwelling unit all ashes, garbage, rubbish, and other waste in a reasonably clean and safe manner;

(4) Keep all plumbing fixtures in the dwelling unit or used by the tenant reasonably clean;

(5) Use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air conditioning, and other facilities and appliances, including elevators in the premises;

(6) Not deliberately or negligently destroy, deface, damage, impair, or remove any part of the premises or knowingly permit any person to do so who is on the premises with the tenant's permission or who is allowed access to the premises by the tenant;

(7) Conduct himself or herself and require other persons on the premises with the tenant's permission or who are allowed access to the premises by the tenant to conduct themselves in a manner that will not disturb other tenant's peaceful enjoyment of the premises; and

(8) Comply with the lease and rules that are enforceable pursuant to this subchapter.



§ 18-17-602 - Access.

(a) A tenant shall not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations, or improvements, supply necessary or agreed services, investigate possible rule or lease violations, investigate possible criminal activity, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers, or contractors.

(b) A tenant shall not change locks on the dwelling unit without the permission of the landlord.



§ 18-17-603 - Tenant to use and occupy.

Unless otherwise agreed, a tenant shall occupy his or her dwelling unit only as a dwelling unit and shall not conduct or permit any illegal activities thereon.






Subchapter 7 - -- Landlord Remedies

§ 18-17-701 - Noncompliance with rental agreement -- Failure to pay rent -- Removal of evicted tenant's personal property.

(a) (1) Except as provided in this chapter, if there is a noncompliance by the tenant with the rental agreement, the landlord may deliver a written notice to the tenant specifying the acts and omissions constituting the noncompliance and that the rental agreement will terminate upon a date not less than fourteen (14) days after receipt of the notice, if the noncompliance is not remedied in fourteen (14) days.

(2) The rental agreement shall terminate as provided in the notice unless the noncompliance is remediable by repairs or otherwise and the tenant adequately remedies the noncompliance before the date specified in the notice.

(b) If rent is unpaid when due and the tenant fails to pay rent within five (5) days from the date due, the landlord may terminate the rental agreement.

(c) (1) Except as provided in this chapter, the landlord may recover actual damages and obtain injunctive relief, judgments, or evictions in circuit court or district court without posting bond for any noncompliance by the tenant with the rental agreement.

(2) If the tenant's noncompliance is willful other than nonpayment of rent, the landlord may recover reasonable attorney's fees, provided the landlord is represented by an attorney.

(3) If the tenant's nonpayment of rent is not in good faith, the landlord is entitled to reasonable attorney's fees, provided the landlord is represented by an attorney.



§ 18-17-702 - Noncompliance affecting health and safety.

(a) (1) If there is noncompliance by the tenant with § 18-17-601 materially affecting health and safety that may be remedied by repair, replacement of a damaged item, or cleaning, and the tenant fails to comply as promptly as conditions require in case of emergency or within fourteen (14) days after written notice by the landlord specifying the noncompliance and requesting that the tenant remedy it within that period of time, the landlord may enter the dwelling unit and cause the work to be done in a workmanlike manner.

(2) The tenant shall reimburse the landlord for the cost of the work.

(3) In addition, the landlord shall have the remedies available under this chapter.

(b) If there is noncompliance by the tenant with this chapter materially affecting health and safety other than as stated in subsection (a) of this section, and the tenant fails to comply as promptly as conditions require in case of emergency or within fourteen (14) days after written notice by the landlord if it is not an emergency, specifying the noncompliance and requesting that the tenant remedy within that period of time, the landlord may terminate the rental agreement.



§ 18-17-703 - Remedy after termination.

If the rental agreement is terminated, the landlord has a right to possession and for rent and a separate claim for actual damages for breach of the rental agreement and reasonable attorney's fees.



§ 18-17-704 - Periodic tenancy -- Holdover remedies.

(a) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least seven (7) days before the termination date specified in the notice.

(b) The landlord or the tenant may terminate a month-to-month tenancy by a written notice given to the other at least thirty (30) days before the termination date specified in the notice.

(c) (1) If the tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession.

(2) If the holdover is not in good faith, the landlord may recover reasonable attorney's fees.

(3) If the tenant's holdover is a willful violation of the provisions of this chapter or the rental agreement, the landlord may also recover an amount not more than three (3) months periodic rent or twice the actual damages sustained by him or her, whichever is greater and reasonable attorney's fees.

(4) If the landlord consents to the tenant's continued occupancy, § 18-17-401(c) applies.



§ 18-17-705 - Landlord and tenant remedies for abuse of access.

(a) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief in district court without posting bond to compel access, or terminate the rental agreement.

(b) In either case the landlord may recover actual damages and reasonable attorney's fees.



§ 18-17-706 - Payment of rent into court.

In any action in which the landlord sues for possession and the tenant raises defenses or counterclaims under this chapter or the rental agreement:

(1) (A) (i) The tenant shall pay the landlord all rent that becomes due after the issuance of a written order requiring the tenant to vacate or show cause as rent becomes due.

(ii) The landlord shall provide the tenant with a written receipt for each payment except when the tenant pays by check.

(B) Rent shall not be abated for a condition caused by the deliberate or negligent act or omission of the tenant, a member of his or her family, or other person on the premises with his or her permission or who is allowed access to the premises by the tenant;

(2) The tenant shall pay the landlord all rent allegedly owed before the issuance of the order, provided that in lieu of the payment the tenant may be allowed to submit to the court a receipt or cancelled check, or both, indicating that payment has been made to the landlord;

(3) (A) Should the tenant not appear and show cause within ten (10) days, the court shall issue a writ of possession under this subchapter.

(B) (i) Should the tenant appear in response to the order and allege that rent due under subdivision (1) or (2) of this section has been paid, the court shall determine the issue.

(ii) If the tenant has failed to comply with subdivision (1) or (2) of this section, the court shall issue a writ of possession and the landlord shall be placed in full possession of the premises by the sheriff; and

(4) (A) If the amount of rent due is found at final adjudication to be less than alleged by the landlord, judgment shall be entered for the amount found due to the landlord.

(B) If the court finds at final adjudication that no rent is due and no damages are due the landlord, judgment shall be entered for the tenant.



§ 18-17-707 - Bond on appeal and order staying execution.

(a) Upon appeal to the circuit court, the case shall be heard in a manner consistent with the rules of the circuit court as soon as is feasible after the appeal is docketed.

(b) (1) It is sufficient to stay execution of a judgment for possession that the tenant sign a bond that he or she will pay to the landlord the amount of rent, determined by the court in accordance with §§ 18-17-705 and 18-17-706, as it becomes due periodically after the judgment was entered.

(2) Any circuit judge shall order a stay of execution upon the bond.

(c) The bond by the tenant and the order staying execution may be substantially in the following form:

Click here to view form

(d) If the tenant fails to make a payment within five (5) days of the due date according to the bond and order staying execution, the clerk, upon application of the landlord, shall issue a writ of possession to be executed pursuant to § 18-17-904.






Subchapter 8 - -- Miscellaneous

§ 18-17-801 - Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or application of this chapter that may be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 18-17-802 - Prior transactions.

Transactions entered into before July 31, 2007, and not extended or renewed on or after that date, and the rights, duties, and interests flowing from them remain valid and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this chapter as though the repeal or amendment had not occurred.






Subchapter 9 - -- Eviction Proceedings

§ 18-17-901 - Grounds for eviction of tenant.

(a) A landlord or his or her agent may commence eviction proceedings against a tenant in a district court having jurisdiction over the eviction proceeding, when:

(1) The tenant fails or refuses to pay the rent when due or when demanded;

(2) The term of tenancy or occupancy has ended; or

(3) The terms or conditions of the rental agreement have been violated.

(b) For residential rental agreements, nonpayment of rent within five (5) days of the date due constitutes legal notice to the tenant that the landlord has the right to begin eviction proceedings under this chapter.



§ 18-17-902 - Eviction proceeding.

(a) (1) (A) When grounds exist for eviction of a tenant under this subchapter, a landlord or his or her agent may commence an action for eviction by filing with a district court having jurisdiction a complaint and supporting affidavit of eviction that specifies the grounds for the eviction.

(B) The supporting affidavit shall be signed by a person with personal knowledge of the grounds for eviction.

(2) The fee for filing an action under this chapter by a complaint with supporting affidavit of eviction shall be as provided in § 16-17-705.

(b) Upon the filing by the landlord or his or her agent or attorney of a complaint and supporting affidavit of eviction, the district court shall issue an order requiring the tenant to vacate the occupied premises or to show cause why he or she should not be evicted by the court within ten (10) calendar days after the date of service of a copy of the order upon the tenant.



§ 18-17-903 - Service of order -- Posting and mailing requirements.

(a) The copy of the order to vacate under § 18-17-902 may be served in the manner as is provided by law for the service of the summons in actions pending in the district court of this state.

(b) When service in accordance with subsection (a) of this section has been unsuccessfully attempted and no person is found in possession of the premises, the copy of the order to vacate may be served by leaving it affixed to the most conspicuous part of the premises.



§ 18-17-904 - Tenant ejected on failure to show cause.

If the tenant fails to appear and show cause within the ten calendar-day period provided in § 18-17-902(b) as directed by the order or at the court appointed hearing date, the court shall enter judgment in favor of the plaintiff and direct the clerk to issue a writ of possession, and the tenant shall be evicted by the sheriff of the county.



§ 18-17-905 - Trial of issue.

If the tenant appears and contests eviction, the court shall hear and determine the case as any other civil case.



§ 18-17-906 - Designation of parties in eviction.

In any eviction proceeding in a district court, the landlord shall be designated as plaintiff and the tenant as defendant.



§ 18-17-907 - Effect of judgment for plaintiff.

If the judgment is for the plaintiff, the district court shall within three (3) days issue a writ of eviction, and the tenant shall be evicted by the sheriff of the county.



§ 18-17-908 - Effect of judgment for defendant.

If the judgment is for the defendant, the tenant shall be entitled to remain in possession until:

(1) The termination of his or her tenancy by agreement or operation of law;

(2) Failure or neglect to pay rent; or

(3) Eviction in another proceeding under this chapter or by the judgment of a court of competent jurisdiction.



§ 18-17-909 - Appeal.

Either party may appeal in an eviction case and the appeal shall be heard and determined as other appeals in civil cases.



§ 18-17-910 - Bond required to stay eviction on appeal.

(a) An appeal in an eviction case will not stay eviction unless at the time of appealing the tenant shall give an appeal bond as in other civil cases for an amount to be fixed by the court and conditioned for the payment of all costs and damages that the landlord may sustain.

(b) If the tenant fails to file the bond within five (5) days after service of the notice of appeal, the appeal shall be dismissed.



§ 18-17-911 - Accrual of rent after institution of proceedings.

(a) (1) After the commencement of eviction proceedings by the issuance of an order to vacate or to show cause as provided in § 18-17-902, the rent for the use and occupancy of the premises involved shall continue to accrue so long as the tenant remains in possession of the premises at the rate as prevailed immediately before the issuance of the order to vacate or show cause.

(2) The tenant shall be liable for the payment of the rent, the collection of which may be enforced as provided with respect to other rents.

(b) The acceptance by the landlord of any rent, whether it shall have accrued at the time of the issuance of the order to vacate or to show cause or shall subsequently accrue, shall not operate as a waiver of the landlord's right to insist upon eviction or as a renewal or extension of the tenancy, but the rights of the parties as they existed at the time of the issuance of the order to vacate or to show cause shall control.



§ 18-17-912 - Commercial leases.

(a) In any action involving a commercial lease in which the landlord sues for possession and the tenant raises defenses or counterclaims under this chapter or the lease agreement:

(1) (A) The tenant shall pay the landlord all rent that becomes due after the issuance of the order requiring the tenant to vacate or show cause as rent becomes due.

(B) The landlord shall provide the tenant with a written receipt for each payment except when the tenant pays by check; and

(2) (A) The tenant shall pay the landlord all rent allegedly owed before the issuance of the order to vacate or to show cause.

(B) However, in lieu of the payment under subdivision (a)(2)(A) of this section the tenant may be allowed to submit to the court a receipt or cancelled check, or both, indicating that payment has been made to the landlord.

(b) (1) If the amount of rent is in controversy, the court shall preliminarily determine the amount of rent to be paid to the landlord.

(2) (A) If the tenant appears in response to the order to vacate or to show cause and alleges that rent due owed under § 18-17-911 and this section has been paid, the court shall determine the issue.

(B) If the tenant has failed to comply with § 18-17-911 and this section, the court shall issue a writ of possession, and the landlord shall be placed in full possession of the premises by the sheriff.

(3) If the amount of rent due is determined at final adjudication to be less than the amount alleged by the landlord, judgment shall be entered for the tenant if the court determines that the tenant has complied fully with the provisions of § 18-17-911, this section, and the lease agreement.

(4) If the court orders that the tenant pay all rent due and accruing as of and during the pendency of the action , the judgment may require the payments to be made to either the:

(A) Commercial landlord; or

(B) (i) Clerk of the district court who shall hold the payments until the final disposition of the case.

(ii) (a) If payments are to be made through the district clerk's office, a fee of three percent (3%) of the rental payment shall be added to the amount paid through the district clerk's office.

(b) The fee of three percent (3%) shall be retained by the district clerk's office to defray the costs of collection.

(c) If the tenant fails to make a payment as provided in § 18-17-911 and this section, the tenant's failure to comply entitles the landlord to execution of the judgment for possession, and upon application of the landlord, the district court shall issue a writ of possession and the landlord shall be placed in full possession of the premises by the sheriff or his or her deputy.



§ 18-17-913 - Execution of writ of possession.

In executing a writ of possession, the sheriff shall proceed in accordance with the provisions of § 18-60-310.









Chapter 18-26 - [Reserved.]

[Reserved]






Subtitle 3 - Personal Property

Chapter 27 - Rights in Personal Property

Subchapter 1 - -- General Provisions

§ 18-27-101 - Joint tenancy in stock certificate.

(a) In any instance in which any corporation or cooperative association organized under the laws of the State of Arkansas may issue any stock certificate or other form of certificate of any character evidencing ownership or equity in the corporation or cooperative association in two (2) or more persons and shall use the word "or" between the names of the persons to whom it is issued so as to cause the same to read in the alternative, the persons to whom the certificate is issued in this form shall hold and own the same as joint tenants and not as tenants in common. Full and complete ownership of the certificate so issued shall pass and belong to the last survivor of the persons so named.

(b) Any one (1) of the persons to whom any certificate may be issued in manner and form as provided in subsection (a) of this section may endorse, assign, or transfer the certificate as fully and as effectively as could all persons therein named joining together. The endorsement, assignment, or transfer so made shall be fully binding on all persons named therein.



§ 18-27-102 - Safe-deposit boxes.

(a) Any state, national or private bank, savings and loan association, hotel, or other private safe-deposit company, in this subchapter referred to as a bank, financial institution, or company, may maintain safe-deposit boxes and rent the safe-deposit boxes.

(b) (1) If a safe-deposit box is held in the name of two (2) or more persons jointly, any one (1) of such persons shall be entitled to access to the box and shall be permitted to remove the contents thereof, and the bank, financial institution, or company shall not be responsible for any damage arising by reason of the access or removal by one (1) of the persons.

(2) The death of one (1) holder of a jointly held safe-deposit box does not affect the right of any other holder of the box to have access to and remove contents from the box.

(c) (1) If the box rental is delinquent for six (6) months, the bank, financial institution, or company, after at least thirty (30) days' notice by certified return receipt mail addressed to the lessee at his or her last known address on the books of the bank, financial institution, or company, if the rent is not paid within the time specified in the notice, may open the box in the presence of two (2) employees, at least one (1) of whom is an officer or manager of the bank, financial institution, or company, and a notary public.

(2) The bank, financial institution, or company must inventory the contents of the box in detail and place the contents of the box in a sealed envelope or container bearing the name of the lessee.

(3) (A) The bank, financial institution, or company shall then hold the contents of the box subject to a lien for its rental, the cost of opening the box, and the damages in connection therewith.

(B) If such rental, cost, and damages are not paid within two (2) years from the date of opening of such box, the bank, financial institution, or company may sell any part or all of the contents at public auction in like manner and upon like notice as is prescribed for the sale of real property under mortgage or deed of trust.

(C) Any unauctioned contents of boxes and any excess proceeds from such sale shall be remitted to the Auditor of State under the procedures prescribed by § 18-28-201 et seq.






Subchapter 2 - -- Pawnbrokers

§ 18-27-201 - Definition.

As used in this subchapter "pawnbroker" means any person, firm, or corporation, or an agent thereof, who is engaged in the business of lending money upon the security of articles of personal property and who retains possession of the articles until the loan is repaid.



§ 18-27-202 - Return of stolen personal property to owner.

When any pawnbroker in this state shall, in good faith or otherwise, acquire, by purchase, pawn, gift, or otherwise, any article of personal property which has been stolen from the owner thereof, the pawnbroker shall return the personal property to the true owner thereof upon his or her request and the execution of his or her affidavit of possession.



§ 18-27-203 - Refusal to return property -- Liability.

(a) If any pawnbroker shall fail or refuse to return any property to the true owner thereof when requested to do so by him or her as provided in § 18-27-202, it shall be necessary for the true owner to resort to legal action to recover the property.

(b) In the event that the true owner is successful in a legal action, the defendant pawnbroker shall be required to pay all reasonable expenses incurred by the owner in recovering the property, including court costs and attorneys' fees, and any damages suffered by the true owner as a result of the pawnbroker's failing or refusing to return the property to the true owner when so requested by him or her.



§ 18-27-204 - Limitations on the purchase and disposition of personal property.

(a) As used in this section, "pawnbroker" means any person, firm, or corporation, or an agent of any person, firm, or corporation, who is engaged in the business of lending money upon the security of articles of personal property or purchasing personal property.

(b) No pawnbroker shall purchase or receive personal property as security from any person under eighteen (18) years of age who has not been emancipated under § 9-26-104.

(c) No pawnbroker shall dispose of personal property purchased or received as security until at least fifteen (15) calendar days after the personal property is purchased or pawned or at least seven (7) calendar days after the purchase or pawn is reported to the local police, whichever comes first, unless the personal property is redeemed by the person who sold or pawned it.

(d) The provisions of this section shall not be applicable to personal property purchased by the pawnbroker from a retailer or a wholesaler.

(e) (1) The failure on the part of a pawnbroker to comply with a provision of this section shall be a violation.

(2) Upon conviction, the offender shall be punished by a fine of not more than one thousand dollars ($1,000).









Chapter 28 - Unclaimed Property

Subchapter 1 - -- General Provisions

§ 18-28-101 - Abandonment of property with service or repair shops -- Disposition.

(a) Any item of clothing left at a dry cleaners which is not claimed within six (6) months shall be deemed abandoned property, and the owner may dispose of the clothing and may retain the proceeds from any sale of the clothing.

(b) (1) Any audio or video equipment left at a business engaged in the servicing or repair of the equipment shall be deemed abandoned property if the owner of the equipment does not claim the property within six (6) months after the equipment was serviced or repaired or, if no repair or servicing was authorized, then six (6) months after the date the equipment was left at the business.

(2) The owner of the business may dispose of the abandoned property and retain the proceeds from any sale of the equipment.

(c) An owner of a business who disposes of property pursuant to this section shall waive all rights to recover fees for performing work on the object.



§ 18-28-102 - Abandonment of jewelry with jeweler or merchant for service, repair, or on consignment -- Disposition.

(a) An item of jewelry left with a jeweler or merchant for service or repair or on consignment that is not claimed within one (1) year or by a later time if the later time is specified in writing shall be deemed abandoned property and may be disposed of under this section without recourse by or liability to the party delivering the jewelry, the owner of the jewelry, or any other party.

(b) The jeweler or merchant may dispose of the jewelry if at the time of receiving the jewelry:

(1) The jeweler or merchant gives the party delivering the jewelry notice in writing that:

(A) The jeweler or merchant may dispose of the jewelry without any liability or accountability to the party delivering the jewelry, the owner of the jewelry, or any other party unless the jewelry is reclaimed within one (1) year or by a later time if the later time is specified by the parties in writing; and

(B) The party delivering the jewelry, the owner of the jewelry, or any other interested party must supply to the jeweler or merchant a current mailing address in order to receive notice of a sale or other disposition of the property after one (1) year or by a later time if the later time is specified by the parties in writing; and

(2) The jeweler or merchant receives a current mailing address from the party delivering the jewelry and, if different, the owner of the jewelry.

(c) (1) Notice that the jewelry is deemed abandoned under this section shall be sent by certified mail to each current mailing address that has been supplied to the jeweler or merchant at least fifteen (15) days prior to the sale or other disposition of the jewelry, or a different time period if agreed to by the parties in writing.

(2) The failure of the party delivering the jewelry, the owner of the jewelry, or any other interested party to supply a current mailing address in order to receive notice of the sale or other disposition of the jewelry is a waiver of any right, claim, or interest in the jewelry.

(d) (1) A jeweler or merchant that disposes of jewelry under this section shall apply the proceeds from the sale or other disposition of the jewelry to:

(A) A reasonable handling charge of the jeweler or merchant, not to exceed fifty dollars ($50.00); and

(B) The indebtedness owed to the jeweler or merchant for repairs or services performed in connection with the jewelry.

(2) Any proceeds that exceed the amount necessary to make the jeweler or merchant whole under subdivision (d)(1) of this section shall be treated as unclaimed property and reported and paid to the Auditor of State under § 18-28-201 et seq.






Subchapter 2 - -- Unclaimed Property Act

§ 18-28-201 - Definitions.

In this subchapter:

(1) "Administrator" means the Auditor of State.

(2) "Apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder.

(3) "Business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, land bank, safe deposit company, safekeeping depository, financial organization, insurance company, mutual fund, utility, or other business entity consisting of one (1) or more persons, whether or not for profit.

(4) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

(5) "Financial organization" means a savings and loan association, building and loan association, savings bank, industrial bank, bank, banking organization, or credit union.

(6) "Holder" means a person obligated to hold for the account of, or deliver or pay to, the owner property that is subject to this subchapter.

(7) "Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities, or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection, and workers' compensation insurance.

(8) "Mineral" means gas; oil; coal; other gaseous, liquid, and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resource; or any other substance defined as a mineral by the law of this state.

(9) "Mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter. The term includes amounts payable:

(i) for the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals;

(ii) for the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments; and

(iii) under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm-out agreement.

(10) "Money order" includes an express money order and a personal money order, on which the remitter is the purchaser. The term does not include a bank money order or any other instrument sold by a financial organization if the seller has obtained the name and address of the payee.

(11) "Owner" means a person who has a legal or equitable interest in property subject to this subchapter or the person's legal representative. The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property.

(12) "Person" means an individual, business association, financial organization, estate, trust, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(13) (A) "Property" means tangible property described in § 18-28-203 or a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government, governmental subdivision, agency, or instrumentality, and all income or increments therefrom. The term includes property that is referred to as or evidenced by:

(i) Money, a check, draft, deposit, interest, or dividend;

(ii) Credit balance, customer's overpayment, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds, or unidentified remittance;

(iii) Stock or other evidence of ownership of an interest in a business association or financial organization;

(iv) A bond, debenture, note, or other evidence of indebtedness;

(v) Money deposited to redeem stocks, bonds, coupons, or other securities or to make distributions;

(vi) An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance, or health and disability insurance; and

(vii) An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

(B) "Property" does not include:

(i) gift certificates, gift cards, in-store merchandise credits, or layaway accounts issued or maintained by any person in the business of selling tangible personal property at retail ; or

(ii) a patronage dividend, capital credit, customer deposit, or nonnegotiated payment check that does not exceed one hundred dollars ($100) held or owing by an agricultural farm supply cooperative association organized under the laws of this state.

(14) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Utility" means persons and corporations, or their lessees, trustees, and receivers, owning or operating in this state equipment or facilities as provided in § 23-1-101(4).



§ 18-28-202 - Presumptions of abandonment.

(a) Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(1) traveler's check, fifteen (15) years after issuance;

(2) money order, seven (7) years after issuance;

(3) stock or other equity interest in a business association or financial organization, including a security entitlement under § 4-8-101 et seq. (UCC -- Investment Securities), five (5) years after the earlier of (i) the date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner, or (ii) the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications, or communications to the apparent owner;

(4) debt of a business association or financial organization, other than a bearer bond or an original issue discount bond, five (5) years after the date of the most recent interest payment unclaimed by the apparent owner;

(5) a demand, savings, or time deposit, including a deposit that is automatically renewable, five (5) years after the earlier of maturity or the date of the last indication by the owner of interest in the property; but a deposit that is automatically renewable shall not be deemed matured for purposes of this section upon its initial date of maturity, unless the most recent correspondence from the financial organization to the owner has been returned unclaimed or undelivered to the financial organization by the postal service;

(6) money or credits owed to a customer as a result of a retail business transaction, three (3) years after the obligation accrued;

(7) amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, three (3) years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, three (3) years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based;

(8) property distributable by a business association or financial organization in a course of dissolution, one (1) year after the property becomes distributable;

(9) property received by a court as proceeds of a class action, and not distributed pursuant to the judgment, one (1) year after the distribution date;

(10) property held by a court, government, governmental subdivision, agency, or instrumentality, one (1) year after the property becomes distributable;

(11) wages or other compensation for personal services, one (1) year after the compensation becomes payable;

(12) deposit or refund owed to a subscriber by a utility, one (1) year after the deposit or refund becomes payable;

(13) property in an individual retirement account, defined benefit plan, or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three (3) years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty;

(14) all other property, five (5) years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs; and

(15) unclaimed property payable or distributable in the course of a demutualization of an insurance company five (5) years after the earlier of:

(A) the date of last contact with the policy holder; or

(B) the date the property became payable or distributable.

(b) At the time that an interest is presumed abandoned under subsection (a), any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

(c) Property is unclaimed if, for the applicable period set forth in subsection (a), the apparent owner has not communicated in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner is not an indication of interest in the property by the owner.

(d) An indication of an owner's interest in property includes:

(i) the presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

(ii) owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account;

(iii) the making of a deposit to or withdrawal from a bank account;

(iv) correspondence from the financial organization to the owner of the property by mail, which correspondence has not been returned unclaimed or undelivered to the financial organization by the postal service; and

(v) the payment of a premium with respect to a property interest in an insurance policy; but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

(e) Property is payable or distributable for purposes of this subchapter notwithstanding the owner's failure to make demand or present an instrument or document otherwise required to obtain payment.



§ 18-28-203 - Contents of safe deposit box or other safekeeping depository.

Tangible property held in a safe deposit box or other safekeeping depository in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, are presumed abandoned if the property remains unclaimed by the owner for more than five (5) years after expiration of the lease or rental period on the box or other depository.



§ 18-28-204 - Rules for taking custody.

Except as otherwise provided in this subchapter or by other statute of this state, property that is presumed abandoned, whether located in this or another state, is subject to the custody of this state if:

(1) the last known address of the apparent owner, as shown on the records of the holder, is in this state;

(2) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state;

(3) the records of the holder do not reflect the last known address of the apparent owner and it is established that:

(i) the last known address of the person entitled to the property is in this state; or

(ii) the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4) the last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state;

(5) the last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state;

(6) the transaction out of which the property arose occurred in this state, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property; or

(7) the property is a traveler's check or money order purchased in this state, or the issuer of the traveler's check or money order has its principal place of business in this state and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property, or do not show the state in which the instrument was purchased.



§ 18-28-205 - Dormancy charge.

A holder may deduct from property presumed abandoned a charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner under which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled. The amount of the deduction is limited to an amount that is not unconscionable.



§ 18-28-206 - Burden of proof as to property evidenced by record of check or draft.

A record of the issuance of a check, draft, or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that must be established by the holder.



§ 18-28-207 - Report of abandoned property.

(a) A holder of property presumed abandoned shall make a report to the administrator concerning the property.

(b) The report must be verified and must contain:

(1) a description of the property;

(2) except with respect to a traveler's check or money order, the name, if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of fifty dollars ($50.00) or more;

(3) an aggregated amount of items valued under fifty dollars ($50.00) each;

(4) in the case of an amount of fifty dollars ($50.00) or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the annuitant or insured and of the beneficiary;

(5) in the case of property held in a safe deposit box or other safekeeping depository, an indication of the place where it is held and where it may be inspected by the administrator, and any amounts owing to the holder;

(6) the date, if any, on which the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property; and

(7) other information that the administrator by rule prescribes as necessary for the administration of this subchapter.

(c) If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

(d) The report must be filed before November 1 of each year and cover the twelve (12) months next preceding July 1 of that year, but a report with respect to a life insurance company, including the report and remittance of unclaimed insurance company demutualization proceeds made under § 18-28-202(a)(15), must be filed before May 1 of each year for the calendar year next preceding.

(e) The holder of property presumed abandoned shall send written notice to the apparent owner, not more than one hundred twenty (120) days or less than sixty (60) days before filing the report, stating that the holder is in possession of property subject to this subchapter, if:

(1) the holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(2) the claim of the apparent owner is not barred by a statute of limitations; and

(3) the value of the property is fifty dollars ($50.00) or more.

(f) Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report. The administrator may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which terminates the accrual of additional interest on the amount paid.

(g) The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with subsection (e).



§ 18-28-208 - Payment or delivery of abandoned property.

(a) Except for property held in a safe deposit box or other safekeeping depository, upon filing the report required by § 18-28-207, the holder of property presumed abandoned shall pay, deliver, or cause to be paid or delivered to the administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result. Tangible property held in a safe deposit box or other safekeeping depository may not be delivered to the administrator until one hundred twenty (120) days after filing the report required by § 18-28-207.

(b) If the property reported to the administrator is a security or security entitlement under § 4-8-101 et seq. (UCC -- Investment Securities), the administrator is an appropriate person to make an indorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with § 4-8-101 et seq. (UCC -- Investment Securities).

(c) If the holder of property reported to the administrator is the issuer of a certificated security, the administrator has the right to obtain a replacement certificate pursuant to § 4-8-408, but an indemnity bond is not required.

(d) An issuer, the holder, and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section is not liable to the apparent owner and must be indemnified against claims of any person in accordance with § 18-28-210.



§ 18-28-209 - Notice and publication of lists of abandoned property.

(a) The administrator shall publish a notice not later than November 30 of the year next following the year in which abandoned property has been paid or delivered to the administrator. The notice must be published in a newspaper of general circulation in the county of this state in which is located the last known address of any person named in the notice. If a holder does not report an address for the apparent owner, or the address is outside this state, the notice must be published in the county in which the holder has its principal place of business within this state or another county that the administrator reasonably selects. The advertisement must be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form must contain:

(1) the name of each person appearing to be the owner of the property, as set forth in the report filed by the holder;

(2) the last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder;

(3) a statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator; and

(4) a statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the administrator.

(b) The administrator is not required to advertise the name and address or location of an owner of property having a total value less than fifty dollars ($50.00), or information concerning a traveler's check, money order, or similar instrument.



§ 18-28-210 - Custody by state -- Recovery by holder -- Defense of holder.

(a) In this section, payment or delivery is made in "good faith" if:

(1) payment or delivery was made in a reasonable attempt to comply with this subchapter;

(2) the holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and

(3) there is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice.

(b) Upon payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the administrator in good faith is relieved of all liability arising thereafter with respect to the property.

(c) A holder who has paid money to the administrator pursuant to this subchapter may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder must be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder must be reimbursed for payment made even if the payment was made to a person whose claim was barred under § 18-28-219(a).

(d) A holder who has delivered property other than money to the administrator pursuant to this subchapter may reclaim the property if it is still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

(e) The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

(f) If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the administrator.

(g) Property removed from a safe deposit box or other safekeeping depository is received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the administrator in selling the property.



§ 18-28-211 - Crediting of dividends, interest, and increments to owner's account.

If property other than money is delivered to the administrator under this subchapter, the owner is entitled to receive from the administrator any income or gain realized or accruing on the property at or before liquidation or conversion of the property into money. If the property was an interest-bearing demand, savings, or time deposit, including a deposit that is automatically renewable, the administrator shall not pay interest.



§ 18-28-212 - Public sale of abandoned property.

(a) (1) Except as otherwise provided in this section, the administrator, within three (3) years after the receipt of abandoned property, shall sell it to the highest bidder at public sale at a location in the state which in the judgment of the administrator affords the most favorable market for the property. The administrator may decline the highest bid and reoffer the property for sale if the administrator considers the bid to be insufficient. The administrator need not offer the property for sale if the administrator considers that the probable cost of sale will exceed the proceeds of the sale.

(2) A sale held under this section must be preceded by a single publication of notice, at least three (3) weeks before sale, in a newspaper of general circulation in the county in which the property is to be sold. However, the administrator is not required to publish notice under this section if the abandoned property will be sold through an Internet auction.

(b) Securities listed on an established stock exchange must be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any reasonable method selected by the administrator. If securities are sold by the administrator before the expiration of three (3) years after their delivery to the administrator, a person making a claim under this subchapter before the end of the three-year period is entitled to the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever is greater, plus dividends, interest, and other increments thereon up to the time the claim is made, less any deduction for expenses of sale. A person making a claim under this subchapter after the expiration of the three-year period is entitled to receive the securities delivered to the administrator by the holder, if they still remain in the custody of the administrator, or the net proceeds received from sale, and is not entitled to receive any appreciation in the value of the property occurring after delivery to the administrator, except in a case of intentional misconduct or malfeasance by the administrator.

(c) A purchaser of property at a sale conducted by the administrator pursuant to this subchapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.



§ 18-28-213 - Deposit of funds.

(a) All funds received under this subchapter, including the proceeds from the sale of abandoned property, shall be deposited by the administrator into a special trust fund to be known as the "Unclaimed Property Proceeds Trust Fund", from which he or she shall make prompt payment of claims duly allowed by him or her as hereinafter provided. Such funds shall be deposited into accounts in one (1) or more financial institutions authorized to do business in this state to be administered in accordance with the laws of this state pertaining to the appropriation, administration, and expenditure of cash funds. Before making the deposit, he or she shall record the name and last known address of each person appearing from the holder's reports to be entitled to the abandoned property, and the name and last known address of each insured or annuitant, and, with respect to each policy or contract listed in the report of a life insurance corporation, its number, the name of the corporation, and the amount due. The record shall be available for public inspection at all reasonable business hours.

(b) At the end of each fiscal year, the administrator shall withdraw from the Unclaimed Property Proceeds Trust Fund an amount necessary to reimburse the State Central Services Fund, or its successor fund or fund account, for moneys expended for personal services and operating expenses of administering and enforcing this subchapter.

(c) (1) (A) (i) At least one (1) time each fiscal year, the administrator shall transfer to the treasurer of the reporting county all funds collected from that county that have not been claimed and that have been held for a full three (3) years.

(ii) The funds received by the treasurer shall be deposited into the general fund of the reporting county.

(iii) The reporting county may use the funds for any purpose for which it may use general revenues.

(B) (i) After the administrator returns funds to the county, the state is released from its indemnity of the county under § 18-28-210(b) and (f).

(ii) The county receiving the funds shall maintain an accounting of the funds in perpetuity, unless payment upon a valid claim is made.

(iii) If the rightful owner or the owner's heirs or assigns ever appear and petition the county for the return of the funds after providing proof of ownership, the county shall pay the funds to the rightful owner from the general fund of the county.

(iv) For purposes of this section, "proof of ownership" means a finding by a court of competent jurisdiction that the person petitioning the county is, in fact, the rightful owner, heir, or assignee.

(2) At least one (1) time each fiscal year, the administrator shall transfer to the general revenues of the state all remaining funds that have been collected and held for a full three (3) years, less the amount transferred to the State Central Services Fund, or its successor fund or fund account, as required by this subchapter.

(d) Each bank depository of unclaimed property funds shall secure the funds to the extent of the amount of the balance of the funds any time on hand and in such manner as the administrator shall require.



§ 18-28-214 - Claim of another state to recover property.

(a) After property has been paid or delivered to the administrator under this subchapter, another state may recover the property if:

(1) the property was paid or delivered to the custody of this state because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(2) the property was paid or delivered to the custody of this state because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state;

(3) the records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(4) the property was subjected to custody by this state under § 18-28-204(6) and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state; or

(5) the property is a sum payable on a traveler's check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this state under § 18-28-204(7), and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

(b) A claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the administrator, who shall decide the claim within ninety (90) days after it is presented. The administrator shall allow the claim upon determining that the other state is entitled to the abandoned property under subsection (a).

(c) The administrator shall require another state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim to the property.



§ 18-28-215 - Filing claim with administrator -- Handling of claims by administrator.

(a) A person, excluding another state, claiming property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

(b) Within ninety (90) days after a claim is filed, the administrator shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the administrator shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed. The claimant may then file a new claim with the administrator or maintain an action under § 18-28-216.

(c) (1) Except as provided in subdivision (c)(2) of this section, within thirty (30) days after a claim is allowed, the property or the net proceeds of a sale of the property must be delivered or paid by the administrator to the claimant, together with any dividend, interest, or other increment to which the claimant is entitled under §§ 18-28-211 and 18-28-212.

(2) If in order to transfer property to the claimant under this section, fees or costs are required to be paid prior to transfer, the administrator may sell all or a portion of the property and deduct the costs of transfer from the proceeds of the sale, and any proceeds remaining shall be paid to the claimant.

(d) A holder who pays the owner for property that has been delivered to the state and which, if claimed from the administrator by the owner would be subject to an increment under §§ 18-28-211 and 18-28-212, may recover from the administrator the amount of the increment.



§ 18-28-216 - Action to establish claim.

A person aggrieved by a decision of the administrator or whose claim has not been acted upon within ninety (90) days after its filing may maintain an original action to establish the claim in the Pulaski County Circuit Court, naming the administrator as a defendant. If the aggrieved person establishes the claim in an action against the administrator, the court may award the claimant reasonable attorney's fees.



§ 18-28-217 - Election to take payment or delivery.

(a) The administrator may decline to receive property reported under this subchapter which the administrator considers to have a value less than the expenses of notice and sale.

(b) A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned. Property so delivered must be held by the administrator and is not presumed abandoned until it otherwise would be presumed abandoned under this subchapter.



§ 18-28-218 - Destruction or disposition of property having no substantial commercial value -- Immunity from liability.

If the administrator determines after investigation that property delivered under this subchapter has no substantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the state or any officer or against the holder for or on account of an act of the administrator under this section, except for intentional misconduct or malfeasance.



§ 18-28-219 - Periods of limitation.

(a) The expiration, before or after July 30, 1999, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order, does not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the administrator as required by this subchapter.

(b) An action or proceeding may not be maintained by the administrator to enforce this subchapter in regard to the reporting, delivery, or payment of property more than ten (10) years after the holder specifically identified the property in a report filed with the administrator or gave express notice to the administrator of a dispute regarding the property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.



§ 18-28-220 - Requests for reports and examination of records.

(a) The administrator may require a person who has not filed a report, or a person who the administrator believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the administrator. The report must state whether the person is holding property reportable under this subchapter, describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

(b) The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this subchapter. The administrator may conduct the examination even if the person believes it is not in possession of any property that must be reported, paid, or delivered under this subchapter. The administrator may contract with any other person to conduct the examination on behalf of the administrator.

(c) The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association or financial association that is the holder of property presumed abandoned if the administrator has given the notice required by subsection (b) to both the association or organization and the agent at least ninety (90) days before the examination.

(d) Documents and working papers obtained or compiled by the administrator, or the administrator's agents, employees, or designated representatives, in the course of conducting an examination are confidential and are not public records, but the documents and papers may be:

(1) used by the administrator in the course of an action to collect unclaimed property or otherwise enforce this subchapter;

(2) used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental subdivision, agency, or instrumentality;

(3) produced pursuant to subpoena or court order; or

(4) disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subdivision, if the other state is bound to keep the documents and papers confidential.

(e) If an examination of the records of a person results in the disclosure of property reportable under this subchapter, the administrator may assess the cost of the examination against the holder at the rate of two hundred dollars ($200) a day for each examiner, or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of an examination made pursuant to subsection (c) may be assessed only against the business association or financial organization.

(f) If, after July 30, 1999, a holder does not maintain the records required by § 18-28-221 and the records of the holder available for the periods subject to this subchapter are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay to the administrator the amount the administrator reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported.



§ 18-28-221 - Retention of records.

(a) Except as otherwise provided in subsection (b), a holder required to file a report under § 18-28-207 shall maintain the records containing the information required to be included in the report for ten (10) years after the holder files the report, unless a shorter period is provided by rule of the administrator.

(b) A business association or financial organization that sells, issues, or provides to others for sale or issue in this state, traveler's checks, money orders, or similar instruments other than third-party bank checks, on which the business association or financial organization is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three (3) years after the holder files the report.



§ 18-28-222 - Enforcement.

The administrator may maintain an action in this or another state to enforce this subchapter. The court may award reasonable attorney's fees to the prevailing party.



§ 18-28-223 - Interstate agreements and cooperation -- Joint and reciprocal actions with other states.

(a) The administrator may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in § 18-28-220. The administrator by rule may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

(b) The administrator may join with another state to seek enforcement of this subchapter against any person who is or may be holding property reportable under this subchapter.

(c) At the request of another state, the Attorney General of this state may maintain an action on behalf of the other state to enforce, in this state, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in maintaining the action.

(d) The administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the administrator. With the approval of the Attorney General of this state, the administrator may retain any other attorney to commence an action in this state on behalf of the administrator. This state shall pay all expenses, including attorney's fees, in maintaining an action under this subsection. With the administrator's approval, the expenses and attorney's fees may be paid from money received under this subchapter. The administrator may agree to pay expenses and attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses or attorney's fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this subchapter.



§ 18-28-224 - Interest and penalties.

(a) A holder who fails to report, pay, or deliver property within the time prescribed by this subchapter shall pay to the administrator interest at the annual rate of two (2) percentage points above the bank prime loan rate as reported from time to time in the Federal Reserve Board Statistical Release H.15 (Selected Interest Rates) or any successor publication on the property or value thereof from the date the property should have been reported, paid or delivered.

(b) Except as otherwise provided in subsection (c), a holder who fails to report, pay, or deliver property within the time prescribed by this subchapter, or fails to perform other duties imposed by this subchapter, shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of two hundred dollars ($200) for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of five thousand dollars ($5,000).

(c) A holder who willfully fails to report, pay, or deliver property within the time prescribed by this subchapter, or willfully fails to perform other duties imposed by this subchapter, shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of one thousand dollars ($1,000) for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of twenty-five thousand dollars ($25,000), plus twenty-five percent (25%) of the value of any property that should have been but was not reported.

(d) A holder who makes a fraudulent report shall pay to the administrator, in addition to interest as provided in subsection (a), a civil penalty of one thousand dollars ($1,000) for each day from the date a report under this subchapter was due, up to a maximum of twenty-five thousand dollars ($25,000), plus twenty-five percent (25%) of the value of any property that should have been but was not reported.

(e) The administrator for good cause may waive, in whole or in part, interest under subsection (a) and penalties under subsections (b) and (c), and shall waive penalties if the holder acted in good faith and without negligence.



§ 18-28-225 - Agreement to locate property.

(a) An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property that is presumed abandoned is void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is twenty-four (24) months after the date the property is paid or delivered to the administrator. This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or contest the administrator's denial of a claim.

(b) An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property is enforceable only if the agreement is in writing, provides for a fee of not more than ten percent (10%) of the recovery, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner, and states the value of the property before and after the fee or other compensation has been deducted.

(c) If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision is void and unenforceable.

(d) An agreement covered by this section which provides for compensation that is unconscionable is unenforceable except by the owner. An owner who has agreed to pay compensation that is unconscionable, or the administrator on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount. The court may award reasonable attorney's fees to an owner who prevails in the action.

(e) This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than unconscionable compensation.



§ 18-28-226 - Foreign transactions.

This subchapter does not apply to property held, due, and owing in a foreign country and arising out of a foreign transaction.



§ 18-28-227 - Transitional provisions.

(a) An initial report filed under this subchapter for property that was not required to be reported before July 30, 1999, but which is subject to this subchapter must include all items of property that would have been presumed abandoned during the ten-year period next preceding July 30, 1999, as if this subchapter had been in effect during that period.

(b) This subchapter does not relieve a holder of a duty that arose before July 30, 1999, to report, pay, or deliver property. Except as otherwise provided in § 18-28-219(b), a holder who did not comply with the law in effect before July 30, 1999, is subject to the applicable provisions for enforcement and penalties which then existed, which are continued in effect for the purpose of this section.



§ 18-28-228 - Rules.

The administrator may adopt pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et. seq., rules necessary to carry out this subchapter.



§ 18-28-229 - Uniformity of application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting it.



§ 18-28-230 - Periods of limitation not a bar.

Any statute of limitations that would vest the ownership of property subject to this subchapter in a holder of said property before expiration of a period of presumed abandonment is tolled until a demand is made by a party entitled to possession.






Subchapter 3 - -- Actions Involving Other States



Subchapter 4 - -- Mineral Proceeds

§ 18-28-401 - Definitions.

As used in this subchapter:

(1) "Mineral" means oil, gas, uranium, sulphur, lignite, coal, and any other substance that is ordinarily and naturally considered a mineral in this state, regardless of the depth at which the substance is found;

(2) "Mineral proceeds" means all obligations:

(A) To pay resulting from the production and sale of minerals from this state; and

(B) For the acquisition and retention of a mineral lease to produce minerals located in this state;

(3) "Holder" means a person, wherever organized or domiciled, who is:

(A) In possession of property that belongs to another;

(B) A trustee; or

(C) Indebted to another on an obligation.



§ 18-28-402 - Escrow accounts.

(a) (1) A holder of mineral proceeds shall establish an escrow account for mineral proceeds if the person entitled to the receipt of the mineral proceeds is unknown or has not been located within one (1) year after the funds became payable or distributable.

(2) The escrow account shall be for the benefit of the rightful recipient of the mineral proceeds.

(3) Any person showing to the holder of mineral proceeds sufficient proof of identity and ownership of the property shall be promptly paid the sum accumulated for his or her benefit in the escrow account.

(b) (1) If a holder of mineral proceeds is required to establish more than one (1) escrow account by operation of this section, then the mineral proceeds accruing may be commingled in a single escrow account.

(2) Separate records of each deposit and withdrawal on behalf of specific persons shall be maintained.

(c) (1) The Auditor of State and the Oil and Gas Commission shall require a report of each escrow account to be filed annually.

(2) The report shall include, but shall not be limited to:

(A) The name and last known address of the property owner;

(B) The legal description of the property interest;

(C) The location and account number of the escrow account;

(D) The name of the person authorized to order withdrawals from the escrow account; and

(E) Any other information that the Auditor of State and the commission may require.

(d) Any holder of mineral proceeds who violates this section is subject to a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation.

(e) The commission shall enforce the provisions of this subchapter and shall conduct random audits of the escrow accounts required by this section.



§ 18-28-403 - Abandoned mineral proceeds -- Disposition of funds.

(a) (1) (A) All mineral proceeds that are held or owing by the holder and that have remained unclaimed by the owner for longer than five (5) years after the mineral proceeds became payable or distributable are presumed abandoned.

(B) Abandoned mineral proceeds shall be subject to the unclaimed property provisions of the Uniform Disposition of Unclaimed Property Act, § 18-28-201 et seq., except that funds received by the Auditor of State pursuant to this section shall be deposited by the Auditor of State in a special trust fund to be known as the Abandoned Mineral Proceeds Trust Fund.

(C) Such funds shall be deposited in accounts in one (1) or more financial institutions authorized to do business in this state, to be administered in accordance with the laws of this state pertaining to the appropriation, administration, and expenditure of cash funds.

(2) (A) However, upon petition of the county attorney of the county wherein the abandoned minerals were produced or severed, abandoned mineral proceeds that are held pursuant to leases executed by receivers or their successors appointed by a court of proper jurisdiction, shall be remitted by the holder to the county wherein the minerals were produced or severed and deposited into the county general fund.

(B) The county attorney shall publish notice of his or her petition in a legal newspaper having general circulation in the county, and the notice shall be published at least two (2) times a week for two (2) consecutive weeks.

(b) The Abandoned Mineral Proceeds Trust Fund shall be used by the Auditor of State to pay the claims of persons establishing ownership of mineral proceeds in possession of the state under this subchapter and for the enforcement and administration of this subchapter. At least one (1) time each fiscal year, the Auditor of State shall transfer to the County Aid Fund in the State Treasury all funds in the Abandoned Mineral Proceeds Trust Fund in excess of an amount determined by the Auditor of State to be sufficient to pay the anticipated expenses and claims of the trust fund.

(c) (1) Funds credited to the County Aid Fund pursuant to the provisions of this subchapter shall annually be equally distributed among all the counties in the state by the Treasurer of State.

(2) All funds remitted to the respective counties shall be credited to the county general fund.









Chapter 29 - Property Sales

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Unused Property

§ 18-29-201 - Definitions.

As used in this subchapter:

(1) "Baby food" or "infant formula" means any food manufactured, packaged, and labeled specifically for sale for consumption by a child under the age of two (2) years;

(2) "Medical device" means any instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, tool, or other similar or related article, including any component part or accessory, required under federal law to bear the label "Caution: Federal law requires dispensing by or on the order of a physician" or which is defined by federal law as a medical device and which is intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment, or prevention of disease in man or other animals or is intended to affect the structure or any function of the body of a human or other animals, which does not achieve any of its principal intended purposes through chemical action within or on the body of a human or other animals and which is not dependent upon being metabolized for achievement of any of its principal intended purposes;

(3) "New and unused property" means tangible personal property that was acquired by the unused property merchant directly from the producer, manufacturer, wholesaler, or retailer in the ordinary course of business which has never been used since its production or manufacturing or which is in its original and unopened package or container, if the personal property was so packaged when originally produced or manufactured;

(4) (A) "Nonprescription drug" and "over-the-counter drug" mean any nonnarcotic medicine or drug that may be sold without a prescription and is prepackaged for use by the consumer, prepared by the manufacturer or producer for use by the consumer, properly labeled and unadulterated in accordance with the requirements of the state food and drug laws and the Federal Food, Drug and Cosmetic Act.

(B) The term "nonprescription drug" shall not include herbal products, dietary supplements, botanical extracts, or vitamins;

(5) (A) "Unused property market" means any event at which:

(i) Two (2) or more persons offer personal property for sale or exchange;

(ii) A fee is charged for sale or exchange of personal property;

(iii) A fee is charged to prospective buyers for admission to the area at which personal property is offered or displayed for sale or exchange; or

(iv) Personal property is offered or displayed for sale or exchange if the event is held more than six (6) times in any twelve-month period, regardless of the number of persons offering or displaying personal property or the absence of fees.

(B) (i) The term "unused property market" is interchangeable with and applicable to "swap meet", "indoor swap meet", "flea market", and other similar terms regardless of whether these events are held inside a building or outside in the open.

(ii) The primary characteristic is that these activities involve a series of sales sufficient in number, scope, and character to constitute a regular course of business.

(C) The term "unused property market" does not mean and shall not apply to:

(i) An event which is organized for the exclusive benefit of any community chest, fund, foundation, association, or corporation organized and operated for religious, educational, or charitable purposes, provided that no part of any admission fee or parking fee charged vendors or prospective purchasers or the gross receipts or net earnings from the sale or exchange of personal property, whether in the form of a percentage of the receipts or earnings, as salary, or otherwise, inures to the benefit of any private shareholder or person participating in the organization or conduct of the event; or

(ii) Any event at which all of the personal property offered for sale or displayed is new and all persons selling, exchanging, or offering or displaying personal property for sale or exchange are manufacturers or authorized representatives of manufacturers or distributors; and

(6) "Unused property merchant" means any person, other than a vendor or merchant with an established retail store in the county, who transports an inventory of goods to a building, vacant lot, or other unused property market location and who, at that location, displays the goods for sale and sells the goods at retail or offers the goods for sale at retail.



§ 18-29-202 - Prohibited unused property sale items.

(a) No unused property merchant shall offer for sale at an unused property market or knowingly permit the sale of:

(1) Baby food;

(2) Infant formula;

(3) Cosmetics or personal care products; or

(4) Any nonprescription drug or medical device.

(b) This section shall not apply to a person who keeps available for public inspection a written authorization identifying that person as an authorized representative of the manufacturer or distributor of the product, as long as the authorization is not false, fraudulent, or fraudulently obtained.



§ 18-29-203 - Receipts.

(a) (1) Every unused property merchant shall maintain receipts for the purchase of new and unused property, as defined in § 18-29-201(3).

(2) Receipts shall contain all of the following information:

(A) The date of the transaction;

(B) The name and address of the person, corporation, or entity from which the new and unused property was acquired;

(C) An identification and description of the new and unused property acquired;

(D) The price paid for such new and unused property; and

(E) The signature of the seller and buyer of the new and unused property.

(b) It is a violation of this subchapter for an unused property merchant required to maintain receipts under the provisions contained in subsection (a) of this section to knowingly:

(1) Falsify, obliterate, or destroy such receipts;

(2) (A) Refuse or fail upon request to make such receipts available for inspection within a period of time which is reasonable under the individual circumstances surrounding the request.

(B) However, nothing contained within the provisions of this section shall be construed to require the unused property merchant to possess the receipt on or about his or her person without reasonable notice; or

(3) Fail to maintain the receipts required by this section for at least two (2) years.

(c) The provisions of this subchapter shall not apply to:

(1) The sale of a motor vehicle or trailer that is required to be registered or is subject to the certificate of title laws of this state;

(2) The sale of wood for fuel, ice, or livestock;

(3) Business conducted in any industry or association trade show;

(4) Property, although never used, whose style, packaging, or material clearly indicates that the property was not produced or manufactured within recent times;

(5) Anyone who sells by sample, catalog, or brochure for future delivery;

(6) The sale of arts or crafts by a person who produces such arts or crafts;

(7) Persons who make sales presentations pursuant to a prior individualized invitation issued to the consumer by the owner or legal occupant of the premises;

(8) Garage or yard sales held on premises devoted to residential use; or

(9) Sales conducted by motor freight carrier companies for the purpose of selling salvage goods.



§ 18-29-204 - Penalty.

The penalty for violation of this subchapter shall be as follows:

(1) The first violation shall be a Class B misdemeanor;

(2) The second violation shall be a Class A misdemeanor; and

(3) The third or subsequent violation shall be a Class D felony.









Chapter 30-38 - [Reserved.]

[Reserved]



Chapter 39 - General Provisions

[Reserved]






Subtitle 4 - Mortgages And Liens

Chapter 40 - Mortgages

§ 18-40-101 - Proof or acknowledgment -- Recording.

All mortgages of real estate shall be proven or acknowledged in the same manner that deeds for the conveyance of real estate are required by law to be proven or acknowledged. When so proven or acknowledged they shall be recorded in the counties in which the lands lie.



§ 18-40-102 - Lien attaches when recorded.

Every mortgage of real estate shall be a lien on the mortgaged property from the time it is filed in the recorder's office for record, and not before. The filing shall be notice to all persons of the existence of the mortgage.



§ 18-40-103 - Extension of maturity date.

(a) (1) No agreement for the extension of the date of maturity of the whole, or any part, of any debt or note secured by mortgage, deed of trust, or vendor's lien or for the renewal thereof, whether made in writing or otherwise, and no written or oral acknowledgment of indebtedness thereon, shall operate, so far as it affects the rights of third parties, to revive the debts or extend the operation of the statute of limitations with reference thereto, unless the parties execute and acknowledge a written agreement setting forth the terms of the extension or renewal and the description of the property affected and record it in the office of the recorder of the county in which the property is located, or unless a memorandum showing the extension or renewal is endorsed on the margin of the record where the instrument is recorded, which endorsement shall be attested and dated by the clerk.

(2) (A) In counties which use other than paper recording systems, all marginal endorsements entered after December 31, 1995, are void.

(B) The clerks in counties which use other than paper recording systems shall not allow any marginal endorsements to be made after December 31, 1995, and shall not attest or date any marginal endorsements after December 31, 1995.

(b) In all cases of existing recorded mortgages, deeds of trust, or deeds barred by the terms of this section, or when the debt retains liens, when the debt or liability would be barred by the terms of this section, the party in whose favor the debt or liability exists shall be allowed one (1) year from the date of the debt or liability to bring action to enforce it.



§ 18-40-104 - Acknowledgment of satisfaction on record.

(a) If any mortgagee or his or her executor, administrator, or assignee shall receive full satisfaction for the amount due on any mortgage, then at the request of the person making satisfaction, the mortgagee shall acknowledge satisfaction of the amount due on the mortgage on the margin of the record in which the mortgage is recorded.

(b) Acknowledgment of satisfaction, made as stated in subsection (a) of this section, shall have the effect to release the mortgage, bar all actions brought on the mortgage, and revest in the mortgagor or his or her legal representative all title to the mortgaged property.

(c) The trustee of a deed of trust or a person employed by the trustee shall reconvey all or any part of the property encumbered by a deed of trust to the person entitled to the property on written request of the beneficiary of the deed of trust for a reasonable fee plus costs.

(d) If any person receiving satisfaction does not, within sixty (60) days after being requested, acknowledge satisfaction as stated in subsection (a) of this section or request the trustee to reconvey the property as stated in subsection (c) of this section, he or she shall forfeit to the party aggrieved any sum not exceeding the amount of the mortgage money, to be recovered by a civil action in any court of competent jurisdiction.

(e) (1) Subsections (a) and (b) of this section do not apply in a county which uses a system other than a paper recording system.

(2) The clerk in a county which uses a system other than a paper recording system shall not allow a satisfaction by a marginal notation after December 31, 1995.

(3) A satisfaction by a marginal notation made in a county which uses a system other than a paper recording system after December 31, 1995, is void.



§ 18-40-105 - Certification upon payment before sale.

If mortgaged property is redeemed by payment to the officer before the sale, the officer shall make a certificate thereof and acknowledge it before some officer authorized to take acknowledgment of deeds for lands. The certificate shall be recorded in the office in which the mortgage is recorded and shall have the same effect as satisfaction entered on the margin of the record.



§ 18-40-106 - Sufficiency of satisfaction -- Transfer or assignment.

(a) (1) Satisfaction of any mortgage, deed of trust, vendor's lien, or lien retained in deed or note made and endorsed on the margin of the record where the instrument is recorded by the mortgagee, trustee, beneficiary, agent of the owner of record of the indebtedness, or by the owner of record thereof, shall be full and complete protection for any subsequent purchaser, mortgagee, or judgment creditor of the mortgagor or grantor, unless there shall appear on the margin of the record where the instrument is recorded a memorandum showing that the mortgage, deed of trust, vendor's lien, lien retained in deed or note, or other evidence of indebtedness secured thereby has been transferred or assigned.

(2) The memorandum shall be signed by the transferor or assignor, giving the name of the transferee or assignee, together with the date of the transfer or assignment, the signature to be attested and dated by the clerk.

(b) Where it shall appear from a memorandum endorsed upon the margin of the record and attested as provided in subsection (a) of this section that the mortgage, deed of trust, vendor's lien, or other evidence of indebtedness has been transferred, satisfaction shall be made by the party appearing therein as the transferee.

(c) (1) This section does not apply in counties which use other than paper recording systems.

(2) The clerks in counties that use other than paper recording systems shall not allow any marginal endorsements to be made after December 31, 1995.

(3) In counties which use other than paper recording systems, marginal endorsements made after December 31, 1995, are void.



§ 18-40-107 - Attestation of satisfaction -- Separate release.

(a) In all cases in which the party receiving satisfaction of any indebtedness secured by mortgage, deed of trust, or lien affecting real estate is required by law to acknowledge it on the margin of the record, the satisfaction shall be signed by the party and his or her signature shall be attested and dated by the clerk. The attestation by the clerk shall be evidence of the facts recited therein.

(b) The effectual discharge of any lien, deed of trust, or mortgage lien in note, bond, or other instrument may be made by a separate release deed or instrument duly executed, acknowledged, and recorded. This instrument when so recorded shall be of the same effect as a marginal entry.

(c) (1) Subsection (a) of this section does not apply in counties which use other than paper recording systems.

(2) In counties which use other than paper recording systems, the clerks shall not allow marginal notations of satisfaction of any indebtedness after December 31, 1995.

(3) In counties which use other than paper recording systems, marginal notations made after December 31, 1995, are void.



§ 18-40-108 - Validation of prior releases.

(a) All releases of mortgages, liens, liens under deeds of trust, vendor's liens, or other liens appearing upon the record, either upon the margin of the record of the instrument reserving the lien or by separate instrument upon the record, when appearing upon the record as of the date of the passage of this act, shall be valid and effectual as a release of the lien as fully as if executed by the person entitled to release it whether the releases purport to be executed by the:

(1) Mortgagee, trustee, or the beneficiary in the lien;

(2) Agent or attorney of the mortgagee, trustee, or beneficiary;

(3) Circuit clerk or his or her deputy;

(4) Assignee of any notes secured by the liens; or

(5) Assignee of the instrument reserving a lien.

(b) (1) The clerks in counties which use other than paper recording systems shall not allow marginal releases to be entered after December 31, 1995.

(2) Marginal releases entered after December 31, 1995, are void.



§ 18-40-109 - Transfer, etc., by separate instrument.

(a) (1) No provision contained in §§ 18-40-103, 18-40-106, 18-40-107, and this section shall prevent any mortgagee, trustee, agent of owner of record, or the owner of record, transferee, or assignee appearing of record, from selling, transferring, or assigning any deed of trust, mortgage, or vendor's lien retained in deed by separate instrument duly acknowledged and recorded.

(2) At the time of recording any separate instrument transferring any mortgage, deed of trust, vendor's lien, or lien retained in deed, note, bond, or other instrument, the clerk and ex officio recorder in the office in which the transfer or assignment shall appear shall note on the margin of the record of the original mortgage, deed of trust, or deed retaining vendor's lien a memorandum noting that the lien contained in the instrument, and the notes or other instruments evidenced thereby, have been transferred, to whom transferred, the date of the transfer, and the book and page where the separate instrument and transfer may be found.

(3) The failure of the clerk and ex officio recorder to make the marginal entry or notation shall not invalidate the sale, transfer, or assignment recorded as provided in this section.

(b) (1) The clerks in counties which use other than paper recording systems shall not allow any assignment by marginal notation after December 31, 1995.

(2) Any such marginal notation entered after December 31, 1995, is void.



§ 18-40-110 - Recording by public utilities covering property situated in more than one county.

(a) Every mortgage, deed of trust, and instrument supplementary thereto, amendatory thereof, or in satisfaction thereof, covering any real property situated in more than one (1) county in this state and made by a corporation subject to regulation by the Arkansas Public Service Commission, or its successor, shall be executed and acknowledged in the manner provided by law and may be recorded or filed in the office of the Secretary of State, but the recording or filing is not mandatory.

(b) The recording or filing of the instrument in the office of the Secretary of State shall be notice to all subsequent purchasers and encumbrancers of the rights and interests of the parties thereto as to property described in the recorded or filed instrument.

(c) A general description of the property of the mortgagor, rather than a specific description of each parcel or item, shall be an adequate description.

(d) Any such instrument previously recorded or filed in the office of the county recorder or circuit clerk of any county in this state may be rerecorded or refiled in the office of the Secretary of State in the manner provided in this section. The rerecording or refiling thereafter shall be of the same effect as to any property not previously released from the mortgage or deed of trust as if the instrument had been originally recorded or filed in the office of the Secretary of State.

(e) Any mortgage properly filed in the office of the Secretary of State in accordance with the provisions of this section shall be a lien on the mortgaged property from the time it is filed, and not before.

(f) Upon the filing of any instrument as provided in this section, there shall also be filed with the recorder of deeds of the county wherein the mortgaged property is situated a brief statement containing the names of the mortgagor and mortgagee and a description of the property. An adequate property description shall consist of language reading substantially as follows: "All property owned by mortgagor and situated in ................... County, Arkansas."

(g) Instruments recorded or filed prior to July 24, 1973, shall not be affected by this section.

(h) All other laws not in conflict with this section which relate to the time when, or manner or place in which, mortgages, deeds of trust, or instruments supplementary thereto, amendatory thereof, or in satisfaction thereof are filed, executed, or acknowledged or which relate to the manner of endorsement of the record where the instrument is recorded shall be construed to apply to instruments recorded or filed in the office of the Secretary of State pursuant to this section.






Chapter 41 - Landlords' Liens

§ 18-41-101 - Lien on crop -- Period effective.

(a) Every landlord shall have a lien upon the crop grown upon the demised premises in any year for rent that shall accrue for the year.

(b) (1) The lien is perfected and shall have priority over a conflicting security interest in or agricultural lien on the crop regardless of when the conflicting security interest or agricultural lien is perfected.

(2) The lien shall continue for six (6) months after the rent shall become due and payable, and no longer.



§ 18-41-102 - Liability of subtenants.

Any person subrenting lands or tenements shall be held responsible only for the rent of lands and tenements cultivated or occupied by him or her.



§ 18-41-103 - Lien for advances -- Enforcement.

(a) (1) In addition to the lien given by law to landlords, if any landlord, to enable his or her tenant or employee to make and gather the crop, shall advance the tenant or employee any necessary supplies, either of money, provisions, clothing, stock, or other necessary articles, the landlord shall have a lien upon the crop raised upon the premises for the value of the advances.

(2) The lien is perfected and shall have priority over a conflicting security interest in or agricultural lien on the crop regardless of when the conflicting security interest or agricultural lien is perfected.

(b) This lien shall have preference over any mortgage or other conveyance of the crop made by the tenant or employee.

(c) This lien may be enforced by an action of attachment before any court or justice of the peace having jurisdiction, and the lien for advances and for rent may be joined and enforced in the same action.



§ 18-41-104 - Priority of tenant employees' liens.

(a) Whenever any landlord shall endorse, upon any written agreement made by and between his or her tenant and the employees of the tenant, his or her written consent to the terms of the agreement, then, and in that case only, the lien of the employees shall have precedence over that of the landlord.

(b) This precedence shall be only for the compensation specified in the agreement, the services therein specified having been rendered towards the production of the crop against which the landlord's lien attaches.



§ 18-41-105 - Waiver to be recited in mortgage.

If any mortgagee procures a waiver of the landlord's lien, in part or in full, he or she shall recite it in his or her mortgage. If the waiver of lien is not recited in the mortgage, or attached thereto, the waiver shall be invalid against any subsequent mortgagee, purchaser, or assignee.



§ 18-41-106 - Right to assign.

(a) A landlord's lien for rent shall be assignable.

(b) The holder of any note, contract, or other instrument evidencing the rent for land upon which crops are to be produced during any year may sell, assign, transfer, mortgage, or pledge the note, contract, or other evidence thereof, together with the lien, if any, provided by law in favor of landlords, and the transferee, endorsee, mortgagee, pledgee, or holder thereof shall have the right to enforce the lien so transferred.



§ 18-41-107 - Purchasers or assignees from bailees.

The purchaser or assignee of the receipt of any ginner, warehouseman, cotton factor, or other bailee for any cotton, corn, or other farm products in store or custody of the ginner, warehouseman, cotton factor, or other bailee shall not be held to be an innocent purchaser of any such produce against the lien of any landlord or laborer.



§ 18-41-108 - Attachment to enforce.

(a) Any landlord who has a lien on the crop for rent shall be entitled to bring suit before a justice of the peace or in the circuit court, as the case may be, and have a writ of attachment for the recovery of it, whether the rent is due or not, in the following cases:

(1) When the tenant is about to remove the crop from the premises without paying the rent; or

(2) When he or she has removed the crop, or any portion thereof, without the consent of the landlord.

(b) (1) Before the writ of attachment shall issue, the landlord or his or her agent or attorney shall make and file an affidavit of one (1) of the facts provided for in subdivisions (a)(1) or (a)(2) of this section, that the amount claimed which shall be therein stated is or will be due for rent, or will be the value of the portion of the crop agreed to be received as rent, stating the time when the rent became or would become due and that he or she has a lien on the crop for rent.

(2) The landlord or his or her agent or attorney shall file with the justice or clerk, as the case may be, a bond to the defendant, with sufficient security, in double the amount of his or her claim, as sworn to, conditioned that he or she will prove his or her debt or demand and his or her lien in a trial of law, or that he or she will pay damages as shall be adjudged against him or her.

(c) The writ of attachment may be levied on the crop in the possession of the tenant or anyone holding it in his or her right or in the possession of a purchaser from him or her with notice of the lien of the landlord.

(d) If the rent shall not be due at the commencement of the suit, the trial shall be stayed until it becomes due, and the attachment, at any time before final trial, may be dissolved in the manner prescribed by law, and the cause proceed as other suits.






Chapter 42 - Liens of Employers and Employees Under Contract

§ 18-42-101 - Contracts for more than one year to be in writing.

A contract for services or labor for a period longer than one (1) year shall not entitle the parties to the benefits of this chapter unless the contract is in writing, signed by the parties, and witnessed by two (2) disinterested witnesses or acknowledged before an officer authorized by law to take an acknowledgment.



§ 18-42-102 - Contracts of minors.

(a) The contract of a minor when approved by the parent having control of the minor, or, in case there is no parent, when approved by his or her guardian, or the contract of a minor over fifteen (15) years of age having neither a parent or guardian shall be binding.

(b) However, a contract with the minor shall not be for a longer period than one (1) year.



§ 18-42-103 - Out-of-state contracts binding.

Contracts made with laborers or employers beyond the limits of this state for labor or services to be performed in this state shall be as binding as if entered into within this state.



§ 18-42-104 - Filing and indexing of contracts.

(a) A copy of the contract or the original shall be filed in the recorder's office of the proper county. The filing shall be sufficient notice of the existence of the lien.

(b) No third party shall be prejudiced by the existence of the lien, nor in any manner liable under a provision of this chapter unless a copy of the contract is filed in the recorder's office as provided.



§ 18-42-105 - Reservation of lien.

Specific liens are reserved upon so much of the produce raised and articles constructed or manufactured by laborers during their contract as will secure all moneys, the value of all supplies furnished them by the employers, and all wages or shares due the laborer.



§ 18-42-106 - Penalty for fraudulent disposition.

(a) If either party, before settlement, shall dispose of or appropriate any of the things set forth in § 18-42-105 without the consent of the other so as to defraud him or her of the amount due, that party shall be deemed guilty of a misdemeanor and upon conviction may be fined not exceeding one hundred dollars ($100) and confined in the county jail not less than one (1) month nor more than six (6) months.

(b) Nothing in this section shall be so construed as forbidding the laborer from mortgaging so much of his or her crop for necessary supplies as may be equal to his or her interest therein at the time, if the employer having contracted to furnish the supplies fails or refuses to do so.



§ 18-42-107 - Discharge of laborer before expiration of contract.

If any employer, without good cause, shall dismiss a laborer prior to the expiration of his or her contract, unless by agreement, he or she shall be liable to the laborer for the full amount that would have been due him or her at the expiration thereof, and the laborer shall be entitled to the lien provided in § 18-42-105 for the enforcement of the liability.



§ 18-42-108 - Abandonment by employee.

If any laborer, without good cause, shall abandon his or her employer before the expiration of his or her contract, he or she shall be liable to his or her employer for the full amount of any account he or she may owe his or her employer and shall forfeit to his or her employer all wages or share of crop due him or her, or which might become due him or her, from his or her employer.



§ 18-42-109 - Proceedings to enforce liens.

Proceedings for the enforcement of liens provided for in this chapter shall be governed in the circuit court by the law regulating mechanics' liens and before justices of the peace by the law regulating attachments before justices.



§ 18-42-110 - Lien of employer on crop when no written contract.

(a) When no written contract is made under this chapter, the employer shall have a lien upon that portion of the crop going to the employee for any debt incident to making and gathering the crop owing to the employer by the employee without any necessity for recording any contract of writing giving the lien.

(b) (1) In such case, no mortgage or conveyance of any part of the crop made by the person cultivating the land of another shall have validity unless made with the consent of the employer or owner of the land or crop, and the consent must be endorsed upon the mortgage or conveyance.

(2) However, no endorsement shall bind the party making it to pay the debt unless expressly so stipulated.






Chapter 43 - Laborers' Liens Generally

§ 18-43-101 - Lien for production of labor.

All laborers who shall perform work and labor for any person under a written or verbal contract shall have an absolute lien on the production of their labor for the work and labor if unpaid for it.



§ 18-43-102 - Lien on object, etc., worked on -- Liability of purchasers.

(a) (1) Laborers who perform work and labor on any object, thing, material, or property shall have an absolute lien on the object, thing, material, or property for labor done and performed, subject to prior liens and landlord's liens for rent and supplies.

(2) These liens may be enforced within the same time and in the same manner provided for by law to enforce laborer's liens on the production of labor done and performed.

(b) When the object, thing, material, or property on which a lien exists as provided for in subsection (a) of this section has been sold, transferred, or disposed of before the lien has been liquidated or released, the purchaser thereof, with notice of the lien, the material, thing, object, or property so sold, transferred, or disposed of shall be liable to the amount of the lien, or so much thereof as may be necessary to liquidate the liens mentioned in subsection (a) of this section.



§ 18-43-103 - Miner's or quarry worker's lien.

(a) Any person working in any mines in the State of Arkansas or in any quarries, either stone or marble, shall have a lien on the output of any such mines or quarries for the amount due for his or her work. In addition thereto, his or her lien shall attach to all the machinery, tools, and implements used in quarrying or mining.

(b) These liens shall be enforced in the manner provided for the enforcement of laborers' liens.



§ 18-43-104 - Time liens take effect.

Liens under the provisions of §§ 18-43-101, 18-43-105 -- 18-43-110, and 18-43-112 -- 18-43-117 are in full force and effect from and after the time the labor is performed.



§ 18-43-105 - Time to commence actions -- Settlement.

(a) Proceedings under §§ 18-43-101, 18-43-104 -- 18-43-110, and 118-43-112 -- 18-43-117 shall be commenced within eight (8) months after the work is done.

(b) However, the employer may bring the laborer to settlement before a proper officer any time after the labor is performed by giving the laborer or his or her agent ten (10) days' notice.



§ 18-43-106 - Filing of sworn statement.

(a) (1) Every person who has a lien as provided in §§ 18-43-101, 18-43-104 -- 18-43-110, and 18-43-112 -- 18-43-117 and wishes to avail himself or herself of the lien shall, if the amount is less than one hundred dollars ($100), and may, at his or her own discretion, if the amount does not exceed three hundred dollars ($300), go before any justice of the peace in the county where the lien exists.

(2) (A) The claimant shall make a sworn statement of the amount due after all just credits are given, to the best of his or her knowledge and belief, and state the kind of service, and for whom rendered, materials furnished, etc. The statement shall also contain a list of land, property, crops, or other productions of his or her labor charged.

(B) The truth of the sworn statement may be put in issue as in cases of attachment.

(b) The justice of the peace shall keep the statement on file and shall enter a brief of the case on his or her judgment docket.



§ 18-43-107 - Notice of action.

(a) (1) The justice of the peace shall cause notice to be given to the defendant in the usual way.

(2) However, if the defendant is a nonresident, the notice will be given by at least two (2) insertions in the county newspaper or by posting three (3) notices, two (2) in the most public places in the township where the property is and the other at the county clerk's office, to appear and show cause why judgment shall not be rendered and the property sold.

(b) Notice shall be given at least ten (10) days before the day of trial and must be accompanied by a copy of the sworn statement of the plaintiff.



§ 18-43-108 - Proceedings for larger amounts.

When the amount exceeds three hundred dollars ($300), the proceeding will be the same as described for smaller amounts, except the plaintiff shall make a sworn statement before the clerk of the circuit court, and there shall be thirty (30) days' notice given to the defendant before the day of trial.



§ 18-43-109 - Officer to take charge of property.

At the same time the notice is given to the defendant, the sheriff or constable shall take charge of the property as described in the statement of the plaintiff and hold it subject to the decision of the court, as in cases of attachment.



§ 18-43-110 - Jury trial.

Either plaintiff or defendant may, by requesting the court, have the case tried by a competent jury of six (6) persons.



§ 18-43-111 - Laborer allowed attorney's fee.

When a laborer who has filed a lien for wages gives notice thereof to the debtor or owner of the property, which has been subjected to the lien in writing sent by registered or certified mail, and the claim has not been paid within twenty (20) days from the date of the mailing and the laborer is required to sue for the enforcement of his or her claim for wages, the court shall allow the laborer a reasonable attorney's fee in addition to other relief to which he or she may be entitled.



§ 18-43-112 - Sale of property.

If the amount adjudged to be due is not paid, with the cost of suit, on the day of trial, then the sheriff or constable shall immediately advertise the property charged for sale at public auction and sell it in not less than fifteen (15) days nor more than twenty-five (25) days from the date the judgment is rendered.



§ 18-43-113 - Execution on judgment.

In all cases in which the property charged does not sell for enough to satisfy the judgment rendered, with all costs of suit, in favor of the claimant, execution may issue upon the judgment in the same manner as an ordinary judgment at law against any other property of the defendant.



§ 18-43-114 - Pro rata distribution.

(a) When there are several liens for labor on the same land, crop, or property of the same date, or which are equally just, and not enough to satisfy all claims, the sale will be made, the costs paid, and the money divided pro rata among the several claimants.

(b) The courts shall make the pro rata division as provided for in subsection (a) of this section and shall make the proper credits on the execution.



§ 18-43-115 - Real estate not exempt.

No real estate shall be exempt from sale under an execution on a laborer's lien.



§ 18-43-116 - Land to be sold with buildings.

In selling buildings under the provisions of §§ 18-43-101, 18-43-104 -- 18-43-110, and 18-43-112 -- 18-43-117, a reasonable amount of land will be sold with them, not to exceed two (2) acres, surrounding the building.



§ 18-43-117 - Bill of sale or deed.

The officers making any sale as provided in this chapter shall make out the necessary bill of sale or deed.



§ 18-43-118 - Lien on crops.

(a) Every person who harvests agricultural crops belonging to another shall be entitled to a lien against those crops for payment of the cost of harvesting.

(b) Every person who sprays fertilizer, pesticides, or herbicides as a custom applicator on the agricultural crops or lands belonging to another shall be entitled to a lien for the payment of the custom application, and that lien shall be against those crops sprayed or the crops next harvested after the land is sprayed.

(c) The lien provided for in this section shall be filed in the manner prescribed for materialmen's liens under § 18-44-117.






Chapter 44 - Mechanics' and Materialmen's Liens

Subchapter 1 - -- General Provisions

§ 18-44-101 - Liens on buildings, land, or boats.

(a) Every contractor, subcontractor, or material supplier as defined in § 18-44-107 who supplies labor, services, material, fixtures, engines, boilers, or machinery in the construction or repair of an improvement to real estate, or any boat or vessel of any kind, by virtue of a contract with the owner, proprietor, contractor, or subcontractor, or agent thereof, upon complying with the provisions of this subchapter, shall have, to secure payment, a lien upon the improvement and on up to one (1) acre of land upon which the improvement is situated, or to the extent of any number of acres of land upon which work has been done or improvements erected or repaired.

(b) If the improvement is to any boat or vessel, then the lien shall be upon the boat or vessel to secure the payment for labor done or materials, fixtures, engines, boilers, or machinery furnished.



§ 18-44-102 - Entire land subject to lien.

The entire land, to the extent stated in § 18-44-101, upon which any building, erection, or other improvement is situated including that part of the land which is not covered with the building, erection, or other improvement as well as that part of the land which is covered with it, shall be subject to all liens created by this subchapter to the extent, and only to the extent, of all the right, title, and interest owned therein by the owner or proprietor of the building, erection, or other improvement for whose immediate use or benefit the labor was done or things were furnished.



§ 18-44-103 - Improvements on leased land.

(a) Every building or other improvement erected or materials furnished, according to the provisions of this subchapter, on leased lots or lands shall be held for the debt contracted for, or on account of it, and also the leasehold term for the lot and land on which it is erected.

(b) (1) In case the lessee shall have forfeited his or her lease, the purchaser of the building and leasehold term, or so much of it as remains unexpired, under the provisions of this subchapter, shall be held to the assignee of the leasehold term and, as such, shall be entitled to pay to the lessor all arrears of rent or other money, interest, and costs due under the lease, unless the lessor shall have regained possession of the leasehold land, or obtained judgment for the possession of it on account of the noncompliance by the lessee with the terms of the lease, prior to the commencement of the improvements thereon.

(2) In this case the purchaser of the improvements under this subchapter shall have the right only to remove the improvements within sixty (60) days after he or she shall purchase them, and the owner of the ground shall receive the rent due him or her payable out of the proceeds of the sale, according to the terms of the lease, down to the time of removing the building.



§ 18-44-104 - Liens for drain pipe or tile.

(a) Every contractor, subcontractor, or material supplier who shall furnish to any landowner any soil or drain pipe or tile for drainage of his or her land, or who shall put in soil or drain pipe or tile for any land, shall have a lien for each tract of forty (40) acres or less of the real estate upon which the soil or drain pipe or tile is placed for the payment of the lien.

(b) (1) The lien for the soil or drain pipe or tile shall attach to the real estate and all improvements thereon in preference to any subsequent liens, encumbrance, or mortgage executed upon the land after the purchase of the soil or drain pipe or tile.

(2) The lien shall be:

(A) Subject to the notice requirements of §§ 18-44-114 and 18-44-115;

(B) Filed under § 18-44-117; and

(C) Enforced under this subchapter.



§ 18-44-105 - Lien of architect, engineer, surveyor, appraiser, landscaper, abstractor, or title insurance agent.

(a) Every architect, engineer, surveyor, appraiser, landscaper, abstractor, or title insurance agent who shall do or perform any architectural, engineering, surveying, appraisal, landscaping, or abstracting services upon any land, or who shall issue a title insurance policy or provide landscaping supplies upon any land, building, erection, or improvement upon land, under or by virtue of any written agreement for the performance of the work with the owner thereof, or his or her agent, shall have a lien upon the land, building, erection, or improvement upon land to the extent of the agreed contract price or a reasonable price for those services.

(b) (1) However, the lien does not attach to the land, building, erection, or improvement upon land unless and until the lien is duly filed of record with the circuit clerk and recorder in the county in which the land, building, erection, or improvement is located.

(2) The lien shall be:

(A) Subject to the notice requirements of §§ 18-44-114 and 18-44-115;

(B) Filed under § 18-44-117; and

(C) Enforced under this subchapter.



§ 18-44-106 - "Owner" defined.

As used in this subchapter, the "owner" of property shall include the owner of the legal title to property and any person, including all cestui que trust, for whose immediate use, enjoyment, or benefit a building, erection, or other improvement is made.



§ 18-44-107 - Subcontractors.

As used in this subchapter:

(1) "Contractor" means any person who contracts orally or in writing directly with a person holding an interest in real estate, or such person's agent, for the construction of any improvement to or repair of real estate;

(2) "Material supplier" means any person who supplies materials, goods, fixtures, or any other tangible item to the contractor or a subcontractor, or an individual having direct contractual privity with such persons;

(3) "Person" includes an individual, a partnership, a corporation, a limited liability organization, a trust, or any other business entity recognized by law; and

(4) "Subcontractor" means any person who supplies labor or services pursuant to a contract with the contractor, or to a person in direct privity of contract with such person.



§ 18-44-108 - Refusal to list parties doing work or furnishing materials.

(a) The owner or proprietor, material supplier, subcontractor, or anyone interested as mortgagee or trustee in the real estate upon which improvements are made under this subchapter may apply at any time to the contractor or subcontractor for the following:

(1) A list of all parties doing work or furnishing material for a building and the amount due to each of the parties; and

(2) Certification that the owner or agent has received the preliminary notice specified under § 18-44-115(a), if applicable.

(b) Any contractor or subcontractor who, upon request, refuses or fails within five (5) business days to give a correct list of the parties furnishing material or doing labor on the building and the amount due to each or who falsely certifies that an owner or agent has received the preliminary notice specified under § 18-44-115 shall be:

(1) Guilty of a violation and upon conviction shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500); and

(2) (A) Subject to suit by an aggrieved party in the circuit court where the property is located to enforce subsection (a) of this section including, without limitation, by the contempt powers of the circuit court.

(B) The prevailing party in an action under this subdivision (b)(2) shall receive a judgment for any damages proximately caused by the violation of subsection (a) of this section, the costs of the action, and a reasonable attorney's fee.



§ 18-44-109 - Unlawful to use materials other than as designated.

Any contractor or subcontractor who shall purchase materials on credit and represent at the time of purchase that they are to be used in a designated building or other improvement and shall thereafter use, or cause to be used, the materials in the construction of any building or improvement other than that designated without the written consent of the person from whom the materials were purchased with intent to defraud that person shall be guilty of a violation if the materials were valued at one thousand dollars ($1,000) or more and upon conviction shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500).



§ 18-44-110 - Preference over prior liens -- Exception.

(a) (1) The liens for labor performed or material or fixtures furnished, as provided for in this subchapter, shall have equal priority toward each other without regard to the date of filing the account or lien or the date when the particular labor or material was performed or furnished. All such liens shall date from the time that the construction or repair first commenced.

(2) Construction or repair commences when there is a visible manifestation of activity on real estate that would lead a reasonable person to believe that construction or repair of an improvement to the real estate has begun or will soon begin, including, but not limited to, the following:

(A) Delivery of a significant amount of lumber, bricks, pipe, tile, or other building material to the site;

(B) Grading or excavating the site;

(C) Laying out lines or grade stakes; or

(D) Demolition in an existing structure.

(3) In all cases in which a sale shall be ordered and the property sold, and the proceeds arising from the sale are not sufficient to discharge in full all the liens against the property without reference to the date of filing the account or lien, the proceeds shall be paid pro rata on the respective liens.

(b) (1) (A) The liens for labor performed or materials or fixtures furnished, as provided for in this subchapter, shall attach to the improvement on which the labor was performed or the materials or fixtures were furnished in preference to any encumbrance existing on the real estate prior to the commencement of construction or repair of the improvement.

(B) In all cases in which the prior encumbrance was given for the purpose of funding construction or repair of the improvement, that lien shall have priority over all liens given by this subchapter.

(2) The liens, as provided for in this subchapter, shall be enforced by foreclosure, as further provided for in this subchapter, and the property ordered sold subject to the lien of the prior encumbrance on the real estate.

(c) The lien for labor performed and materials or fixtures furnished, as provided for in this subchapter, shall have priority over all other encumbrances that attach to the real estate or improvements thereon subsequent to commencement of construction or repair.



§ 18-44-113 - Assignment of liens.

(a) The lien given in this subchapter shall be transferable and assignable, but it shall not be enforced against the owner of the ground or buildings unless the owner of the ground or buildings shall have actual notice of the assignment or notice under subsection (b) of this section.

(b) The owner of the ground or buildings shall be considered to have actual notice if within thirty (30) days of the assignment a copy of the assignment is:

(1) Hand delivered to the owner of the ground or buildings;

(2) Mailed to the last known address of the owner of the ground or buildings and verified by a:

(A) Return receipt signed by the addressee or the agent of the addressee; or

(B) Returned envelope, postal document, or affidavit by a postal employee reciting or showing refusal of the notice by the addressee or that the item was unclaimed; or

(3) Delivered by any means that provides written, third-party verification of delivery at any place that the owner of the ground or buildings maintains an office, conducts business, or resides.



§ 18-44-114 - Notice and service generally.

(a) Every person who may wish to avail himself or herself of the benefit of the provisions of this subchapter shall give ten (10) days' notice before the filing of the lien, as required in § 18-44-117(a), to the owner of a building or improvement that he or she holds a claim against the building or improvement, setting forth the amount and from whom it is due.

(b) (1) The notice may be served by any:

(A) Officer authorized by law to serve process in a civil action;

(B) Person who would be a competent witness;

(C) Form of mail addressed to the person to be served, with a return receipt requested and delivery restricted to the addressee or the agent of the addressee; or

(D) Means that provides written, third-party verification of delivery at any place where the owner of the building or improvement maintains an office, conducts business, or resides.

(2) (A) (i) When served by an officer, his or her official return endorsed on the notice shall be proof of the service.

(ii) When served by any other person, the fact of the service shall be verified by affidavit of the person serving the notice.

(B) (i) When served by mail, the service shall be:

(a) Complete when mailed; and

(b) Verified by a return receipt signed by the addressee or the agent of the addressee, or a returned envelope, postal document, or affidavit by a postal employee reciting or showing refusal of the notice by the addressee or that the item was unclaimed.

(ii) If delivery of the mailed notice is refused by the addressee or the item is unclaimed:

(a) The lien claimant shall immediately send the owner of the building or improvement a copy of the notice by first class mail and may proceed to file his or her lien; and

(b) The unopened original of the item marked unclaimed or refused by the United States Postal Service shall be accepted as proof of service as of the postmarked date of the item.



§ 18-44-115 - Notice to owner by contractor.

(a) (1) No lien upon residential real estate containing four (4) or fewer units may be acquired by virtue of this subchapter unless the owner of the residential real estate, the owner's authorized agent, or the owner's registered agent has received, by personal delivery or by certified mail, a copy of the notice set out in this subsection.

(2) The notice required by this subsection shall not require the signature of the owner of the residential real estate, the owner's authorized agent, or the owner's registered agent in an instance when the notice is delivered by certified mail.

(3) It shall be the duty of the residential contractor to give the owner, the owner's authorized agent, or the owner's registered agent the notice set out in this subsection on behalf of all potential lien claimants before the commencement of work.

(4) If a residential contractor fails to give the notice required under this subsection, then the residential contractor is barred from bringing an action either at law or in equity, including without limitation quantum meruit, to enforce any provision of a residential contract.

(5) (A) Any potential lien claimant may also give notice.

(B) (i) If before commencing work or supplying goods a subcontractor, material supplier, laborer, or other lien claimant gives notice under this section, the notice shall be effective for all subcontractors, material suppliers, laborers, and other lien claimants not withstanding that the notice was given after the project commences as defined under § 18-44-110(a)(2).

(ii) If the notice relied upon by a lien claimant to establish a lien under this subchapter is given by another lien claimant under subdivision (a)(5)(B)(i) of this section after the project commences, the lien of the lien claimant shall secure only the labor, material, and services supplied after the effective date of the notice under subdivision (a)(5)(B)(i) of this section.

(C) However, no lien may be claimed by any subcontractor, laborer, material supplier, or other lien claimant unless the owner of the residential real estate, the owner's authorized agent, or the owner's registered agent has received at least one (1) copy of the notice, which need not have been given by the particular lien claimant.

(6) A residential contractor who fails to give the notice required by this subsection is guilty of a violation pursuant to § 5-1-108 and upon pleading guilty or nolo contendere to or being found guilty of failing to give the notice required by this subsection shall be punished by a fine not exceeding one thousand dollars ($1,000).

(7) The notice set forth in this subsection may be incorporated into the contract or affixed to the contract and shall be conspicuous, set out in boldface type, worded exactly as stated in all capital letters, and shall read as follows:

"IMPORTANT NOTICE TO OWNER

(8) (A) If the residential contractor supplies a performance and payment bond or if the transaction is a direct sale to the property owner, the notice requirement of this subsection shall not apply, and the lien rights arising under this subchapter shall not be conditioned on the delivery and execution of the notice.

(B) A sale shall be a direct sale only if the owner orders materials or services from the lien claimant.

(b) (1) (A) The General Assembly finds that owners and developers of commercial real estate are generally knowledgeable and sophisticated in construction law, are aware that unpaid laborers, subcontractors, and material suppliers are entitled to assert liens against the real estate if unpaid, and know how to protect themselves against the imposition of mechanics' and material suppliers' liens.

(B) The General Assembly further finds that consumers who construct or improve residential real estate containing four (4) or fewer units generally do not possess the same level of knowledge and awareness and need to be informed of their rights and responsibilities.

(2) As used in this subsection:

(A) "Commercial real estate" means:

(i) Nonresidential real estate; and

(ii) Residential real estate containing five (5) or more units; and

(B) "Service provider" means an architect, an engineer, a surveyor, an appraiser, a landscaper, an abstractor, or a title insurance agent.

(3) Because supplying the notice specified in subsection (a) of this section imposes a substantial burden on laborers, subcontractors, service providers, and material suppliers, the notice requirement mandated under subsection (a) of this section as a condition precedent to the imposition of a lien by a laborer, subcontractor, service provider, or material supplier shall apply only to construction of or improvement to residential real estate containing four (4) or fewer units.

(4) No subcontractor, service provider, material supplier, or laborer shall be entitled to a lien upon commercial real estate unless the subcontractor, service provider, material supplier, or laborer notifies the owner of the commercial real estate being constructed or improved, the owner's authorized agent, or the owner's registered agent in writing that the subcontractor, service provider, material supplier, or laborer is currently entitled to payment but has not been paid.

(5) (A) The notice shall be sent to the owner, the owner's authorized agent, or the owner's registered agent and to the contractor before seventy-five (75) days have elapsed from the time that the labor was supplied or the materials furnished.

(B) The notice may be served by any:

(i) Officer authorized by law to serve process in civil actions;

(ii) Form of mail addressed to the person to be served with a return receipt requested and delivery restricted to the addressee or the agent of the addressee; or

(iii) Means that provides written, third-party verification of delivery at any place where the owner, the owner's registered agent, or the owner's authorized agent maintains an office, conducts business, or resides.

(C) When served by mail, the notice shall be complete when mailed.

(D) If delivery of the mailed notice is refused by the addressee or the item is unclaimed:

(i) The lien claimant shall immediately send the owner, the owner's authorized agent, or the owner's registered agent a copy of the notice by first class mail; and

(ii) The unopened original of the item marked unclaimed or refused by the United States Postal Service shall be accepted as proof of service as of the postmarked date of the item.

(6) The notice shall contain the following information:

(A) A general description of the labor, service, or materials furnished, and the amount due and unpaid;

(B) The name and address of the person furnishing the labor, service, or materials;

(C) The name of the person who contracted for purchase of the labor, service, or materials;

(D) A description of the job site sufficient for identification; and

(E) The following statement set out in boldface type and all capital letters:

"NOTICE TO PROPERTY OWNER



§ 18-44-116 - Service on nonresident or absconder.

(a) (1) Whenever property is sought to be charged with a lien under this subchapter, the notice may be filed with the recorder of deeds of the county in which the property is situated if the owner of the property so sought to be charged:

(A) Is not a resident of this state;

(B) Does not have an agent in the county in which the property is situated;

(C) Is a resident of this state but not of the county in which the property is situated; or

(D) Conceals himself or herself, has absconded, or absents himself or herself from his or her usual place of abode, so that the notice required by § 18-44-114 or § 18-44-115 cannot be served upon him or her.

(2) When filed, the notice shall have like effect as if served upon the owner or his or her agent in the manner contemplated in § 18-44-114 or § 18-44-115.

(b) A copy of the notice so filed, together with the certificate of the recorder of deeds that it is a correct copy of the notice so filed, shall be received in all courts of this state as evidence of the service, as provided in this section, of the notice.

(c) (1) The recorder of deeds in each county of this state shall receive, file, and keep every such notice presented to him or her for filing and shall further record it at length in a separate book appropriately entitled.

(2) For service so performed, the recorder of deeds shall receive for each notice, the sum of twenty-five cents (25cent(s)), and for each copy certified, as stated in this section, of each of the notices he or she shall receive the sum of fifty cents (50cent(s)), to be paid by the party so filing or procuring the certified copy, as the case may be.

(d) The costs of filing and of one (1) certified copy shall be taxed as costs in any lien suit to which it pertains to abide the result of the suit.



§ 18-44-117 - Filing of lien.

(a) (1) It shall be the duty of every person who wishes to avail himself or herself of the provisions of this subchapter to file with the clerk of the circuit court of the county in which the building, erection, or other improvement to be charged with the lien is situated and within one hundred twenty (120) days after the things specified in this subchapter shall have been furnished or the work or labor done or performed:

(A) A just and true account of the demand due or owing to him or her after allowing all credits; and

(B) An affidavit of notice attached to the lien account.

(2) The lien account shall contain a correct description of the property to be charged with the lien, verified by affidavit.

(3) The affidavit of notice shall contain:

(A) A sworn statement evidencing compliance with the applicable notice provisions of §§ 18-44-114 -- 18-44-116; and

(B) A copy of each applicable notice given under §§ 18-44-114 -- 18-44-116.

(b) (1) (A) It shall be the duty of the clerk of the circuit court to endorse upon every account the date of its filing and to make an abstract of the account in a book kept by him or her for that purpose, properly indexed.

(B) This abstract shall contain:

(i) The date of the filing;

(ii) The name of the person laying or imposing the lien;

(iii) The amount of the lien;

(iv) The name of the person against whose property the lien is filed; and

(v) A description of the property to be charged with the lien.

(2) For this service, the clerk shall receive the sum of three dollars ($3.00) from the person laying or imposing the lien, which shall be taxed and collected as other costs in case there is suit on the lien.

(3) The clerk shall refuse to file a lien account that does not contain the affidavits and attachments required by this section.



§ 18-44-118 - Filing of bond in contest of lien.

(a) (1) In the event any person claiming a lien for labor or materials upon any property shall file such a lien within the time and in the manner required by law with the circuit clerk or other officer provided by law for the filing of such a lien, and if the owner of the property, any mortgagee or other person having an interest in the property, or any contractor, subcontractor, or other person liable for the payment of such a lien shall desire to contest the lien, then the person so desiring to contest the lien may file:

(A) With the circuit clerk or other officer with whom the lien is filed as required by law a bond with surety, to be approved by the officer in the amount of the lien claimed; or

(B) An action under subsection (f) of this section to protest the filing of the lien.

(2) The bond shall be conditioned for the payment of the amount of the lien, or so much of the lien as may be established by suit, together with interest and the costs of the action, if upon trial it shall be found that the property was subject to the lien.

(b) (1) (A) Upon the filing of the bond, if the circuit clerk or other officer before whom it is filed approves the surety, he or she shall give to the person claiming the lien, at his or her last known address, three (3) days' notice of the filing of the bond.

(B) The notice shall be in writing and served by any:

(i) Officer authorized by law to serve process in a civil action; or

(ii) Form of mail addressed to the person to be served with a return receipt requested and delivery restricted to the addressee or the agent of the addressee.

(2) (A) Within the three (3) days' notice, the person claiming the lien may appear and question the sufficiency of the surety or form of the bond.

(B) At the expiration of three (3) days, if the person claiming the lien shall not have questioned the sufficiency of the bond or surety or if the circuit clerk finds the bond to be sufficient, the circuit clerk shall note the filing of the bond upon the margin of the lien record and the lien shall then be discharged and the claimant shall have recourse only against the principal and surety upon the bond.

(c) (1) If no action to enforce the lien shall be filed within the time prescribed by law for the enforcement of a lien against the surety, the bond shall be null and void.

(2) However, if any action shall be timely commenced, the surety shall be liable in like manner as the principal.

(d) If the circuit clerk shall determine that the bond tendered is insufficient, the person tendering the bond shall have twenty-four (24) hours within which to tender a sufficient bond, and unless a sufficient bond shall be so tendered, the lien shall remain in full force and effect.

(e) (1) Any party aggrieved by the acceptance or rejection of the bond may apply to any court of competent jurisdiction by an action which is appropriate.

(2) Upon notice as required by law, the court shall have jurisdiction to enter an interlocutory order as may be necessary for the protection of the parties by:

(A) Requiring additional security for the bond;

(B) Reinstating the lien in default of the bond, pending trial and hearing; or

(C) Requiring acceptance of the bond as may be necessary for the protection of the parties.

(f) (1) A protest under subdivision (a)(1)(B) of this section shall be filed as a civil action in the circuit court of the county where the lien is filed.

(2) The issues in the action shall be limited to whether:

(A) The lien was filed in the form required by § 18-44-117; and

(B) All of the applicable requirements of §§ 18-44-114 and 18-44-115 were satisfied.

(3) (A) The summons shall be in customary form directed to the sheriff of the county in which the action is filed, with directions for service of the summons on the named defendants. In addition, the clerk of the circuit court shall issue and direct the sheriff to serve upon the named defendants a notice in the following form:

"NOTICE OF INTENTION TO DISCHARGE LIEN

(B) If within five (5) days, excluding Sundays and legal holidays, following service of the summons, complaint, and notice the defendant or defendants have not filed a written objection to the claim of the plaintiff, the court shall immediately issue an order discharging the lien upon the property described in the complaint.

(C) If a written objection to the claim of the plaintiff is filed by the defendant or defendants within five (5) days from the date of service of the notice, summons, and complaint, the plaintiff shall obtain a date for the hearing of the plaintiff's complaint and shall give notice of the date, time, and place of the hearing to all defendants.

(4) (A) The action shall be heard as expeditiously as the business of the circuit court permits.

(B) Evidence may be presented by affidavit, subject to Rule 56(e),(f), and (g) of the Arkansas Rules of Civil Procedure.

(5) If the circuit court finds that the lien was not in the form required by § 18-44-117 or that the applicable requirements of §§ 18-44-114 and 18-44-115 were not satisfied, then the circuit court shall enter an order discharging the lien.

(6) The prevailing party shall be entitled to a reasonable attorney's fee and the costs of the protest.

(g) Nothing in this section shall be construed to limit the right of an owner, mortgagee, or any other person with an interest in the property to contest the lien by declaratory judgment proceedings under § 16-111-101 et seq.



§ 18-44-119 - Limitation of actions.

(a) All actions under this subchapter shall be commenced within fifteen (15) months after filing the lien and prosecuted without unnecessary delay to final judgment.

(b) No lien shall continue to exist by virtue of the provisions of this subchapter for more than fifteen (15) months after the lien is filed, unless within that time:

(1) An action shall be instituted as described in this subchapter; and

(2) A lis pendens is filed under § 16-59-101 et seq.



§ 18-44-122 - Contents of complaint.

The complaint, among other things, shall allege the facts necessary for securing a lien under this subchapter and shall contain a description of the property to be charged with the lien.



§ 18-44-123 - Parties to suits.

In all suits under this subchapter, the parties to the contract and all other persons interested in the controversy and in the property charged with the lien may be made parties to the suit. Those that are not made parties shall not be bound by the proceedings.



§ 18-44-124 - Contractor to defend actions on liens by third persons -- Liability.

(a) In all cases in which a lien shall be filed under the provisions of this subchapter by any person other than a contractor, it shall be the duty of the contractor to defend at his or her own expense any action brought thereupon. During the pendency of the action, the owner may withhold from the contractor the amount of money for which the lien shall be filed.

(b) (1) In case of judgment against the owner or his or her property upon the lien, the owner shall be entitled to deduct from any amount due by him or her to the contractor the amount of the judgment and costs.

(2) If the owner shall have settled with the contractor in full, he or she shall be entitled to recover back from the contractor any amount so paid by the owner for which the contractor was originally liable.



§ 18-44-125 - Court orders.

The court shall make orders in the case as will protect and enforce the rights of all interested therein.



§ 18-44-126 - Warning order for nonresident or absconding owners.

Whenever the owner of an erection or improvement, or of land on which an erection or improvement is put, or the owner of any boat or vessel, is a nonresident of the state or resides out of the county in which the erection or other improvement is put, as provided by this subchapter, or when the owner so conceals himself or herself that personal service of summons cannot be had on him or her, then the mechanic, builder, artisan, workman, laborer, or other persons entitled to a lien under this subchapter, upon instituting suit, may cause a warning order to issue and be published as may be prescribed by law for the issuance of warning orders in proceedings under attachment. Such service shall be binding and of full force and effect.



§ 18-44-127 - Trial and judgment.

(a) The court shall ascertain by a fair trial, in the usual way, the amount of the indebtedness for which the lien is prosecuted and may render judgment therefor in any sum not exceeding the amount claimed in the demand filed with the lien, together with interest and costs, although the creditor may have unintentionally failed to render in his or her account when filed the full amount of credits to which the debtor may have been entitled.

(b) The judgment if for the plaintiff shall be that he or she recover the amount of the indebtedness found due, to be levied out of the property charged with the lien therefor, and the property charged shall be correctly described in the judgment.



§ 18-44-128 - Attorney's fee.

(a) When any contractor, subcontractor, laborer, or material supplier who has filed a lien, as provided for in this chapter, gives notice thereof to the owner of property by any method permitted under § 18-44-115(f)(3) and the claim has not been paid within twenty (20) days from the date of service of the notice, and if the contractor, subcontractor, laborer, or material supplier is required to sue for the enforcement of his or her claim, the court shall allow the successful contractor, subcontractor, laborer, or material supplier a reasonable attorney's fee in addition to other relief to which he or she may be entitled.

(b) If the owner is the prevailing party in the action, the court shall allow the owner a reasonable attorney's fee in addition to any other relief to which the owner may be entitled.



§ 18-44-131 - Duty to enter satisfaction.

(a) Whenever any indebtedness which is a lien on any real estate, erection, building, or other improvement is paid and satisfied, it shall be the duty of the creditor to enter satisfaction of the lien upon the record or margin thereof in the office of the clerk of the circuit court.

(b) Any creditor refusing or neglecting to do so for ten (10) days after payment shall be liable to any person injured to the amount of injury and for cost of suit.



§ 18-44-132 - Penalty for failure to discharge lien after payment.

(a) It shall be unlawful for any contractor, subcontractor, or other person who has performed work or furnished materials for the improvement of any property when the work or materials may give rise to a mechanic's, laborer's, or materialman's lien under the laws of this state, this subchapter, §§ 18-44-201 -- 18-44-210, and 18-44-301 -- 18-44-305, or any other statute providing for a mechanic's, laborer's, or materialman's lien, or the assignee of such person, knowingly to receive payment of the contract price or any portion of it without applying the money so received toward the discharge of any liens known to the person receiving the payment, or properly record it as required by statutes, with the intent thereby to deprive the owner or person so paying the contractor or other person receiving payment of his or her funds without discharging the liens and thereby to defraud the owner or person so paying.

(b) In any prosecution under this section as against the person so receiving payment, when it shall be shown in evidence that any lien for labor or materials existed in favor of any mechanic, laborer, or materialman and that the lien has been filed within the time provided by law in the office of the circuit clerk or other officer provided by law for the filing of such liens, and that the contractor, subcontractor, or other person charged has received payment without discharging the lien to the extent of the funds received by him or her, then the fact of acceptance of the payment without having discharged the lien within ten (10) days after receipt of the payment or the receipt of notice of the existence of the lien, whichever event shall occur last, shall be prima facie evidence of intent to defraud on the part of the person so receiving payment.

(c) (1) If the amount of the contract price so received and not applied to the discharge of the liens, with the intent to defraud, shall exceed the sum of twenty-five dollars ($25.00), the party so receiving shall be deemed guilty of a felony and shall be punished by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the Department of Corrections for not less than one (1) year nor more than five (5) years, or by both.

(2) If the amount so received does not exceed the sum of twenty-five dollars ($25.00), the party shall be deemed guilty of a misdemeanor and punished by imprisonment in the county jail for not more than one (1) year or by fine not less than ten dollars ($10.00) nor more than three hundred dollars ($300), or by both.



§ 18-44-135 - Jointly owned property.

In the event that property is jointly owned, the signature of one (1) of the owners is sufficient for the purposes of this chapter.






Subchapter 2 - -- Wells, Mines, and Quarries Generally

§ 18-44-201 - Construction.

The provisions of this section and §§ 18-44-202 -- 18-44-210 shall not be construed to deprive or abridge materialmen, artisans, laborers, or mechanics of any rights and remedies given them by law, and the provisions of this section and §§ 18-44-202 -- 18-44-210 shall be cumulative of the lien laws of this state.



§ 18-44-202 - Right to lien in general -- Extent.

(a) Any person, corporation, firm, association, partnership, material man, artisan, laborer, or mechanic who when under contract, express or implied, made with the owner or lessee of any land, mine, or quarry, or the owner of any gas, oil, or mineral leasehold interest in land, or the owner of any gas pipeline or oil pipeline, or owner of any oil or gas pipeline right-of-way, or with the trustee, agent, or receiver of any such owner, performs labor, or furnishes fuel, material, machinery, or supplies used in the digging, drilling, torpedoing, operating, completing, equipping, maintaining, or repairing of any oil or gas well, water well, mine or quarry, or oil or gas pipeline, including any and all tanks or other receptacles used or intended for the storage of oil, regardless of where the oil is produced, shall have a lien on:

(1) The whole of the land or leasehold interest therein;

(2) Any oil pipeline or gas pipeline including the right-of-way for the pipeline;

(3) Any lease for oil and gas purposes, the buildings and appurtenances, the materials and supplies so furnished, the oil well, gas well, water well, oil or gas pipeline, mine, or quarry for which they are furnished, and on all of the other oil wells, gas wells, buildings and appurtenances including pipelines, leasehold interests, and land used in operating for oil, gas, and other minerals; or

(4) The leasehold, land, or pipeline and the right-of-way therefor for which the material and supplies were furnished or labor performed, whether they are movable or not.

(b) If labor supplies, machinery, or material are furnished to a leaseholder, the lien created by this section shall not attach to the underlying fee title to the land.



§ 18-44-203 - Furnishing materials or labor to contractors or subcontractors.

Any person, corporation, firm, association, partnership, or materialman who furnishes machinery, material, or supplies to a contractor or subcontractor or any person who performs labor under a subcontractor with a contractor, or who as an artisan or day laborer in the employ of a contractor or subcontractor performs any labor, shall have a lien on the land or leasehold interest therein, or on the oil pipeline or gas pipeline including the pipeline right-of-way, or on a lease for oil or gas purposes, on the buildings and appurtenances, and on the materials and supplies furnished and on the oil well, gas well, water well, oil or gas pipeline and the right-of-way therefor, mine, or quarry for which they are furnished, and on all of the other oil wells, buildings and appurtenances, leasehold interest, oil or gas pipeline including right-of-way, or land used in the operating for oil, gas, or other minerals upon which leasehold or land for which the material and supplies were furnished and labor performed, in the same manner and to the same extent as the original contractor, for the amount due him or her for the material furnished or labor performed.



§ 18-44-204 - Labor or materials furnished refinery or gasoline extraction plants.

(a) The lien created by this section, §§ 18-44-201 -- 18-44-203, and 18-44-205 -- 18-44-210 shall apply in favor of any person, corporation, firm, association, or partnership who shall furnish any material, machinery, or supplies or perform any labor in the erection, operation, or repair of any refinery or gasoline extraction plant.

(b) The lien shall cover the plant, together with the land upon which it is situated, including all pipelines belonging to the refinery or gasoline extraction plant and used in connection therewith.



§ 18-44-205 - Improvements on leased land.

The provisions of § 18-44-103 shall not apply to liens created by this subchapter, and in foreclosures under this section, §§ 18-44-201 -- 18-44-204, and 18-44-206 -- 18-44-210, all the right, title, and interest of the leaseholder shall be subjected to the lien created by it.



§ 18-44-206 - Priority generally.

(a) (1) The lien given in this section, §§ 18-44-201 -- 18-44-205, and 18-44-207 -- 18-44-210 against the land or leasehold interest in the land, on the oil pipeline or gas pipeline, including the right-of-way, on any lease for oil and gas purposes, including the buildings and appurtenances on the land, on the materials and supplies so furnished, on the oil well, gas well, water well, oil or gas pipeline, mine, or quarry for which the materials were furnished or labor performed, and on all other oil wells, gas wells, and water wells on the lands shall be prior and paramount to, and in preference of, any and all subsequent liens, encumbrances, and mortgages.

(2) Except as provided in this subchapter, all liens established in this subchapter shall be of equal dignity.

(b) (1) The lien provided for in this section, §§ 18-44-201 -- 18-44-205, and 18-44-207 -- 18-44-210 shall attach to the machinery, material, supplies, and to any specific improvements made in preference to any prior lien, encumbrance, or mortgage upon the land or leasehold interest upon which the machinery, material, supplies, or specific improvements are placed or located.

(2) However, any lien, encumbrance, or mortgage upon the land, or any leasehold interest, existing at the time of the inception of the lien provided for in these sections shall not be affected by the new lien, and such holders of liens upon the land or leasehold interest shall not be necessary parties in suits to foreclose the lien created.



§ 18-44-207 - Lien of common laborer superior.

(a) As between the various liens provided by §§ 18-44-202 -- 18-44-204, that given common laborers shall be superior to all other liens perfected under this section, §§ 18-44-201 -- 18-44-206, and 18-44-208 -- 18-44-210.

(b) The term "common laborer" shall mean not only persons actually performing manual labor in the drilling, operating, completing, equipping, maintaining, and repairing oil or gas wells, but to also include persons hauling supplies or machinery to be used in the drilling, operating, equipping, maintaining, or repairing of any oil or gas wells.



§ 18-44-208 - Proceedings for establishment and enforcement.

(a) Except as expressly provided in this section, §§ 18-44-201 -- 18-44-207, and 18-44-209 -- 18-44-210, the lien created under the provisions of these sections shall be construed, established, preserved, and enforced in like manner and in the same time as liens of mechanics are construed, established, preserved, and enforced.

(b) (1) When the labor performed or the material, supplies, or machinery furnished was entered under an open, running account, that shall be construed as a continuous contract, and the time within which the verified statement of the claim for lien shall be filed with the clerk of the circuit court shall be computed from the time upon which the last labor was in good faith performed or the last material, machinery, or supplies were in good faith furnished.

(2) The lien provided for, when perfected in the manner set out in this subchapter, shall be held in law and equity as security for the entire open, running account whether it has been partially closed by note or not.

(c) (1) Whenever any person shall remove any encumbered property to a county other than the one in which the lien has been filed, the lienholder, within ninety (90) days after removal, may file an itemized inventory of the property so removed.

(2) (A) The inventory shall show how much there is due and unpaid thereon and shall be filed with the circuit clerk of the county to which it has been removed.

(B) This filing shall operate as notice of the existence of the lien and the lien shall attach, and extend to, the land or leasehold and other premises, properties, and appurtenances to which the properties so removed shall attach of the kind and character enumerated in §§ 18-44-202 -- 18-44-204.



§ 18-44-209 - Sale or removal of property subject to lien.

(a) When the lien provided for in this section, §§ 18-44-201 -- 18-44-208, and 18-44-210 shall have attached to the property covered thereby, neither the owner of the land nor the owner of the oil, gas, or mineral leasehold interest therein, the owner of any gas pipeline or oil pipeline, the contractor, the subcontractor, the purchaser, the trustee, receiver, or agent, of the owner, lessor, lessee, contractor, subcontractor, or purchaser shall either sell or remove any property subject to the lien, cause it to be removed from the land or premises upon which the property was to be used, or otherwise sell or dispose of it without the written consent of the holder of the lien created.

(b) (1) In case of any violation of the provision of this section, the same lienholder shall be entitled to the possession of the property upon which the lien exists wherever the property is found, together with the land or leasehold to which the property may have been attached.

(2) The lienholder is entitled to have it then sold for the payment of his or her debt, whether the debt has become due or not.



§ 18-44-210 - Limitation of liability.

Nothing in §§ 18-44-201 -- 18-44-209 shall be construed to fix a greater liability against the owner of the land or leasehold interest in the land than the price or sum stipulated to be paid in the contract under which the material is furnished or labor performed.



§ 18-44-211 - Lien on output and equipment of oil or gas well.

(a) (1) Any person working in or about the drilling or operation of any oil or gas well or any well being drilled for oil or gas in this state shall have a lien upon the output and production of the oil or gas well for the amount due for his or her work.

(2) In addition, his or her lien shall attach to all the machinery, tools, equipment, and implements used in the drilling or operation of oil or gas wells, including all leases to oil or gas rights on the land upon which the drilling or operation is performed.

(b) (1) This lien shall not be construed to be a lien upon the real estate of the employer or lessee.

(2) However, the lien shall be upon the personal property used and connected with the drilling and operations, on the output or production of the oil or gas wells, and on the oil or gas lease on the land.

(c) This lien shall be enforced in the same manner provided by law for the enforcement of laborer's liens.






Subchapter 3 - -- Wells, Mines, and Quarries -- Trucking and Teaming Contractors

§ 18-44-301 - Construction.

The provisions of this subchapter shall not be construed to deprive or abridge materialmen, artisans, laborers, or mechanics of any rights and remedies given them by law, and the provisions of this subchapter shall be cumulative of the present lien laws of this state, except as repealed or modified by this subchapter.



§ 18-44-302 - Right to lien -- Extent.

(a) Any person, corporation, firm, association, or partnership, designated as a trucking contractor or teaming contractor and engaged in the hauling of oil field equipment used in, or about, the drilling of oil and gas wells or the operation of oil or gas leases in the production of oil or gas therefrom, who under contract, express or implied, made with the owner or lessee of any land, or the owner of any gas, oil, or mineral leasehold interest in land, or the owner of any gas pipeline or oil pipeline, or owner of any oil or gas pipeline right-of-way, or with the trustee, agent, or receiver of any such owner, furnishes trucks, teams, tractors, draglines, and any other equipment and labor for the hauling of fuel, material, machinery, or supplies used in the digging, drilling, torpedoing, operating, completing, equipping, maintaining, or repairing of any oil or gas well, water well, or oil or gas pipeline, including any and all tanks or other receptacles used or intended for the storage of oil, regardless of where the oil is produced, or used for the clearing of land for location of wells, rights-of-way, or digging of earthen pits upon the land shall have a lien on:

(1) The whole of the land or leasehold interest in the land, the oil pipeline or gas pipeline, including the pipeline right-of-way, the buildings and appurtenances located thereon, and the materials and supplies so hauled by trucks or teams furnished;

(2) All other materials and supplies located upon the land or leasehold interest, whether hauled by the trucks, teams, tractors, draglines, or other equipment, or not and the oil well, gas well, water well, oil or gas pipeline for which they are hauled; and

(3) All the other oil wells, gas wells, buildings, and appurtenances including pipelines, leasehold interests, and land used in operating for oil or gas under a leasehold interest.

(b) (1) Also included in the lien are the pipelines and the pipeline right-of-way for which the materials, equipment, and supplies were hauled by the trucks, teams, tractors, draglines, or other equipment and all other materials, supplies, or equipment placed upon the land or leasehold interest, whether they are movable or not.

(2) If the hauling is done and performed for a leaseholder, the lien created shall not attach to the underlying fee title to the land.



§ 18-44-303 - Priority.

(a) The lien given in this subchapter against the land, or leasehold interest in the land, and against the oil pipeline or gas pipeline, including the pipeline right-of-way, the lease for oil or gas purposes, including the buildings and appurtenances situated on the land, the materials and supplies hauled by trucks, teams, tractors, draglines, or other equipment furnished for that purpose and used upon and about the oil or gas well, water well, oil or gas pipeline, and all other supplies, equipment, materials, buildings, and improvements used upon all other oil wells, gas wells, water wells, leasehold interests, etc., upon the leasehold interest or land to which the lien attaches shall be prior and paramount to, and in preference of, any and all prior or subsequent liens, including materialman's liens, encumbrances, mortgages, bills of sale, or assignments of interest.

(b) The lien for hauling shall be of equal dignity with that of the common laborer who actually performs manual labor on or about drilling, operating, completing, equipping, maintaining, and repairing oil or gas wells, or in the production of oil and gas, the laying and removal of pipelines, and the building of storage tanks.

(c) The lien provided for shall attach in preference to any prior or subsequent lien or encumbrances, including materialman's liens, or mortgages, or assignments of interest, or bills of sale.



§ 18-44-304 - Proceedings for establishment and enforcement.

(a) The lien created in this subchapter shall be construed, established, preserved, and enforced in like manner and in the same time as liens of mechanics are construed, established, preserved, or enforced.

(b) When the trucks, teams, tractors, draglines, or other equipment, and labor are furnished and hauling done was entered under an open, running account, that shall be construed as a continuous contract, and the time within which the verified statement of the claim for lien shall be filed with the clerk of the circuit court shall be computed from the time when the last hauling or excavation work was in good faith performed.

(c) When perfected in the manner set out in this subchapter, the lien provided for in this subchapter shall be held in law and equity as security for the entire open, running account, whether the account has been partially closed by note or not.



§ 18-44-305 - Removal of property subject to lien.

(a) Whenever any person shall remove any property subject to a lien under this subchapter to a county other than the one in which the lien has been filed, the lienholder, within ninety (90) days thereafter, may file an itemized inventory of the property so removed, showing how much is due and unpaid thereon, with the circuit clerk of the county to which it has been removed.

(b) The filing shall operate as notice of the existence of the lien, and the lien shall attach and extend to the land or leasehold interest and other premises, property, and appurtenances to which the property so removed shall attach.






Subchapter 4 - -- Railroads

§ 18-44-401 - Accrual of lien -- Lien of injury.

There shall be a lien on the railroad for the labor, materials, machinery, fixtures, board, provisions, supplies, loss, damage, and services upon the roadbed, buildings, equipment, income, franchise, right-of-way, and all other appurtenances of the railroad for:

(1) Every mechanic, contractor, subcontractor, builder, artisan, workman, laborer, or other person who shall do or perform any work or labor, or cause to be done or performed any work or labor upon, or furnish any materials, machinery, fixtures, or other things toward the building, construction, or equipment of any railroad, or to facilitating the operation of any railroad whether completed or not;

(2) Every person who performs work of any kind in the construction or repair of any railroad, whether under contract with the railroad or with a contractor or subcontractor thereof;

(3) Every person who furnishes any board, provisions, or supplies for any employees, or teams of any railroad employed in the construction or repair thereof, with the consent or authority of the person authorized to make the construction or repair;

(4) Every person who shall sustain loss or damage to person or property from any railroad for which a liability may exist at law; and

(5) Every person who performs any valuable services, manual or professional, for any railroad by or from which the railroad receives a benefit.



§ 18-44-402 - Priority.

A lien created under § 18-44-401 shall be superior and paramount to that of all persons interested in the railroad as managers, lessees, mortgagees, trustees, beneficiaries under trusts, or owners, whether prior in time or not.



§ 18-44-403 - Limitations of actions.

The lien mentioned in § 18-44-401 shall not be effectual unless suit is brought upon the claim or unless the claim is filed by order of court with the receiver of the railroad within one (1) year after the claim has accrued.



§ 18-44-404 - Judgment.

The lien shall be mentioned in the judgment rendered for claimant in the ordinary suit for the claim, or in any order of court allowing such claim as a just charge against any railroad in the hands of a receiver.



§ 18-44-405 - Enforcement.

The lien may be enforced by ordinary levy and sale under final or other process at law or equity.






Subchapter 5 - -- Bonds

§ 18-44-501 - Purpose.

The bond required or authorized in this subchapter shall in itself be a full compliance with all other statutes of this state in effect relating to bond requirements on contracts for the repair, alteration, or erection of any building, structure, or improvement, public or private, it being the intention of this subchapter to provide a uniform bonding procedure in conjunction with such contracts.



§ 18-44-502 - Exemption.

This subchapter shall not apply to any contract executed by the Arkansas State Highway and Transportation Department.



§ 18-44-503 - Public buildings and improvements.

(a) No contract in any sum exceeding twenty thousand dollars ($20,000) providing for the repair, alteration, or erection of any public building, public structure, or public improvement shall be entered into by the State of Arkansas or any subdivision thereof, by any county, municipality, school district, or other local taxing unit, or by any agency of any of the foregoing, unless the contractor shall furnish to the party letting the contract a bond in a sum equal to the amount of the contract.

(b) All persons, firms, associations, and corporations who have valid claims against the bond may bring an action on the bond against the corporate surety, provided that no action shall be brought on the bond after twelve (12) months from the date on which the Arkansas Building Authority or institutions exempt from construction review and approval by the authority approve final payment on the state contract, nor shall any action be brought outside the State of Arkansas.



§ 18-44-504 - Construction by religious or charitable organizations.

(a) No contract in any sum exceeding one thousand dollars ($1,000) providing for the repair, alteration, or erection of any building, structure, or improvement shall be entered into by any church, religious organization, charitable institution, or by any agency of the foregoing, unless the contractor shall furnish to the party letting the contract a bond in a sum equal to the amount of the contract.

(b) (1) The bond shall be filed in the office of the clerk of the circuit court in the county in which the property is situated.

(2) Any person or his or her assigns to whom there is due any sum for labor or material furnished may bring an action on the bond for the recovery of the indebtedness. No action shall be brought after six (6) months from the completion of the church, hospital, orphanage, charitable institution, or benevolent institution.

(3) If the bond is not filed as provided in this subsection, any person performing labor or furnishing material, except the principal contractor, shall have a lien upon the property for the unpaid amount of the claim.



§ 18-44-505 - Option for private construction.

Any person, firm, corporation, or association entering into a contract for the repair, alteration, or erection of any building, structure, or improvement may, at his or her or its option, require the contractor to furnish a bond in a sum equal to the amount of the contract.



§ 18-44-506 - Surety and conditions.

The bond required or authorized in this subchapter shall be executed by a solvent corporate surety company authorized to do business in the State of Arkansas. The bond shall be conditioned that the contractor shall faithfully perform his or her contract and shall pay all indebtedness for labor and materials furnished or performed in the repair, alteration, or erection.



§ 18-44-507 - Filing.

Before any work is performed under the contract, the bond shall be filed with the clerk of the circuit court of the county in which the repairs, alterations, or erection of any building, structure, or improvements are made.



§ 18-44-508 - Actions -- Limitations.

(a) All persons, firms, associations, and corporations who have valid claims against the bond may bring an action thereon against the corporate surety.

(b) No action shall be brought on the bond after six (6) months from the date final payment is made on the contract, nor outside the State of Arkansas.









Chapter 45 - Artisan's and Repairmen's Liens

Subchapter 1 - -- General Provisions

§ 18-45-101 - Right of mechanics and artisans to sell personalty held for debt.

(a) All mechanics and artisans who are in possession of articles of personal property, and hold them by virtue of a lien thereon for labor and material, shall have a right to sell them for the satisfaction of the debt for which the property is held.

(b) Lienholders shall give a bond in the sum to be fixed by a justice of the peace or circuit judge before they shall proceed to sell, by proceeding in accordance with the requirements of this section.

(c) (1) The sale shall not take place until the expiration of thirty (30) days from the time the work is completed.

(2) (A) If the debt is not paid at the end of that time, it shall be the duty of the lienholder, not less than ten (10) days before making the sale, to post up a written notice of the proposed sale at or near the front of his or her place of business, or, in case he or she has no place of business, at five (5) of the most public places in the township.

(B) This notice of the proposed sale shall specify the property to be sold, the name of the owner or debtor, and the time and place of sale.

(C) The notice shall be signed by the lienholder.

(d) At the sale, which shall be at public auction for cash, the lienholder shall have the right to bid not less than the amount of his or her debt. In case the property sells for more than the amount due, he or she shall pay over the surplus on demand to the person entitled thereto.

(e) In case the place of residence or post office address of the debtor is known to the lienholder, it shall be his or her duty, besides giving the notice as required in subsection (c) of this section, to make demand for the debt before making the sale, either in person or by letter.

(f) In all the lienholder's dealings with the property held by him or her, the lienholder shall act in good faith with the debtor and shall be responsible for any abuse of the powers and authority vested in him or her by the provisions of this section.






Subchapter 2 - -- Blacksmiths, Vehicle Repairmen, Etc.

§ 18-45-201 - Right to absolute lien.

All blacksmiths, horseshoers, wheelwrights, automobile repairmen, airplane repairmen, machine shops, farm implement repairmen, automotive storagemen, firms, and corporations who perform, or have performed, work or labor for any person, firm, or corporation, who have furnished any materials or parts for the repair of any vehicle or farm implement, including tires and all other motor accessories and bodies for automobiles, trucks, tractors, airplanes, and all other motor propelling conveyances, or who store on their premises any automobile, truck, tractor, airplane, or other automotive vehicle, if unpaid, shall have an absolute lien upon the product or object of their labor, repair, or storage and upon all wagons, carriages, automobiles, trucks, tractors, airplanes, farm implements, and other articles repaired or stored and all horses or other animals shod by them, for the sums of money due for their work, labor, storage, and for materials furnished by them and used in the product, the shoeing and repairing, including the furnishing of tires and all other accessories and bodies for automobiles, trucks, tractors, airplanes, and all other motor-propelled vehicles.



§ 18-45-202 - Priority of lien.

(a) The lien provided for in this subchapter shall take precedence over, and be superior to, any mortgage or other obligation attaching against the property in all cases in which the holder of the mortgage or other obligation shall permit the property to remain in the possession of and be used by the person owing and bound for the amount thereof.

(b) The lien provided for in this subchapter shall be subject to the perfected lien of a financial institution or vendor of automobiles, trucks, tractors, and all other motor-propelled conveyances for any claim for balance of purchase money due thereon.

(c) The lien shall not take precedence over a bona fide purchaser for value of any automobile, truck, tractor, and other motor-propelled conveyances without either actual or constructive notice.



§ 18-45-203 - Right of sale.

Any person, firm, or corporation having a lien under the provisions of this subchapter and retaining possession of the wagon, carriage, automobile, truck, tractor, airplane, motor-propelled conveyance, or other article repaired, or on horses or other animals shod by them, by virtue of the lien thereon for labor or materials, shall have the right to sell those items for the satisfaction of the debt for which the property is held.



§ 18-45-204 - Procedure for sale of property possessed by lienholder.

(a) (1) The sale shall not take place until the expiration of thirty (30) days from the time the work is completed.

(2) (A) If the debt is not paid at the end of that time, it shall be the duty of the lienholder, not less than ten (10) days before making the sale, to post up written notice of the proposed sale at or near the front door of his or her place of business and at least five (5) other of the most public places in the township.

(B) This written notice of the proposed sale shall specify the property to be sold, the name of the owner or debtor, the time and place of sale, and shall be signed by the lienholder.

(b) (1) At the sale, which shall be at public auction for cash to the highest and best bidder, the lienholder shall have the right to bid not less than the amount of his or her debt.

(2) In case the property sells for more than the amount of the debt, the lienholder shall pay over the surplus on demand to the person entitled thereto after deducting the amount of his or her debt and the actual cost of the sale.

(c) It shall be the duty of the lienholder, besides giving notice as required in subsection (a) of this section, to make demand for the debt before making the sale by registered letter addressed to the last known residence or post office address of the debtor.

(d) In the lienholder's dealings with the property held by him or her, the lienholder shall act in good faith with the debtor and shall be responsible for any abuse of the power and authority vested in him or her by the provisions of this subchapter.

(e) The provisions of § 27-50-1101 shall govern sales of vehicles subject to the registration laws of this state.



§ 18-45-205 - Filing of notice and bond required.

(a) (1) The lienholder shall file with one (1) of the justices of the peace in the township where his or her place of business is located a notice similar to the ones required in § 18-45-204 to be posted.

(2) The justice shall note upon the notice the amount of a bond for the protection of the debtor or property owner in the event the lienholder is not entitled to the lien and for the payment of any damages if the sale is wrongfully made.

(b) The lienholder shall file a bond so conditioned and in such sum with the justice of the peace, and the surety thereon shall be approved by the justice of the peace before making the sale provided for in this subchapter.



§ 18-45-206 - Filing of lien when lienholder parts with possession.

(a) (1) If the lienholder has voluntarily parted with possession of any property upon which he or she has a lien under the provisions of this subchapter, he or she may still avail himself or herself of the lien within one hundred twenty (120) days after the work or labor is done or performed or materials furnished.

(2) This may be done by filing with the clerk of the circuit court of the county in which the debtor resides, or, if the debtor is a nonresident of this state, then with the clerk of the circuit court of the county in which the property is located at the time of the filing, a just and true itemized account for the demand due, after allowing all credits, containing a description of the property to be charged with the lien and verified by the affidavit of the lienholder.

(b) The time set out in this section for filing liens shall apply only to motor-propelled vehicles and shall not affect the time for filing liens in other cases as now provided by law.

(c) The clerk of the circuit court shall file the account and make an abstract of it in the book of minutes of mortgages and deeds of trust of personal property, for which he or she shall charge a fee of twenty-five cents (25cent(s)), to be paid by the person filing the account.



§ 18-45-207 - Suits to enforce liens -- Attachment.

(a) Liens accruing under this subchapter may be enforced at any time within eighteen (18) months after the accounts are filed by suits in the circuit or district court.

(b) (1) If the lienholder has parted with possession of any property upon which he or she claims a lien under the provisions of § 18-45-201, he or she may, at the time of institution of his or her suit, have a specific attachment of the property upon which he or she claims the lien by praying for it in his or her complaint and by providing bond in the manner and amount as otherwise provided by law for attachment.

(2) The establishment of a valid lien at the hearing of the cause shall be grounds for sustaining the attachment.






Subchapter 3 - -- Electrical Repairmen

§ 18-45-301 - Right of lien.

Any person, firm, or corporation engaged in the business of repairing, rewinding, or rebuilding of electric motors, transformers, generators, and other electrical equipment who shall perform any work or labor on any object, thing, material, or property in connection with the businesses mentioned in this section shall have an absolute lien on the object, thing, material, or property for the full amount of the work or labor done or performed and material furnished.



§ 18-45-302 - Lien priority.

If any person, firm, or corporation entitled to a lien under the provisions of this subchapter shall notify, by registered mail at the last known place of address, any person, firm, or corporation holding a mortgage or a lien against the property before the work or labor is done, and within ten (10) days after mailing the notice receives no response or objection to the performance of the work or labor, then, in that event, the lien provided for in this subchapter shall take precedence over, and be superior to, any mortgage or lien held by any person so notified who makes no objection to the performance of the work or labor.



§ 18-45-303 - Right of sale.

Any person, firm, or corporation having a lien under the provisions of § 18-45-301 and retaining possession of the object, thing, or property serviced or repaired shall have the right to sell it for the satisfaction of the lien.



§ 18-45-304 - Selling of property kept by lienholder.

(a) (1) The sale shall not take place until the expiration of ninety (90) days from the time the work is completed.

(2) If the debt is not paid at the end of that time, it shall be the duty of the lienholder, not less than ten (10) days before making the sale, to address a letter by registered mail to the last known place of address of the owner of the property or the person who ordered the property repaired.

(3) In addition, the lienholder shall give notice of the time and place and terms of sale in the same manner as now provided by law for the giving of notice for sale of property under labor liens.

(b) (1) The property may then be sold at public auction for cash to the highest and best bidder. The lienholder shall have the right to bid not less than the amount of his or her debt.

(2) If the property sells for more than the amount of the debt, the lienholder shall be liable for, and shall pay, any surplus to the person entitled thereto, after deducting the amount of his or her debt and the actual costs of the sale.



§ 18-45-305 - Enforcement of lien if possession not retained.

(a) If the lienholder has voluntarily parted with possession of any property upon which he or she has a lien under the provisions of this subchapter, he or she may still avail himself or herself of a lien by filing a just and true itemized account within ninety (90) days after the work or labor is performed or material furnished with the clerk of the circuit court of the county in which the property is located.

(b) The clerk of the circuit court shall file the account and make an abstract of it in the proper lien record book, and the clerk may charge a fee of twenty-five cents (25cent(s)) for the service.

(c) (1) The lien provided for in this subchapter may be enforced at any time within ninety (90) days after the filing of the lien.

(2) The enforcement of such liens shall be by suits in the circuit court of the county in which the property is located.






Subchapter 4 - -- Cleaners, Launderers, Etc.

§ 18-45-401 - Absolute lien.

Cleaners, launderers, dyers, tailors, hat renovators, and shoe repairers, whether individuals, firms, or corporations, who perform work and labor on any object, thing, material, or property shall have an absolute lien on the object, thing, material, or property for the labor done and performed for the sum of money due for the work and labor.



§ 18-45-402 - Priority.

(a) The lien provided for in this subchapter shall take precedence over, or be superior to, any mortgage or other obligation attaching against the property in all cases in which the holder of the mortgage or other obligation shall permit the property to remain in the possession and be used by the person owing and bound for the amount thereof.

(b) The lien shall not take precedence over a bona fide purchaser for value of any such property without either actual or constructive notice.



§ 18-45-403 - Right to sell.

Any person, firm, or corporation having a lien under the provisions of this subchapter and retaining possession of the object, thing, material, or property serviced or repaired by them shall have the right to sell it for the satisfaction of the lien subject to the provisions of this subchapter.



§ 18-45-404 - Proceedings to sell property retained by lienholder.

(a) (1) The sale shall not take place until the expiration of ninety (90) days from the time the work is completed.

(2) (A) If the debt is not paid at the end of that time, it shall be the duty of the lienholder, not less than ten (10) days before making the sale, to post up written notice of the proposed sale at or near the front door of his or her place of business.

(B) This written notice of the proposed sale shall specify the property to be sold, the name of the debtor, and the time and place of sale. The shall be at public auction for cash to the highest and best bidder.

(b) The lienholder shall have the right to bid not less than the amount of his or her debt. In case the property sells for more than the amount of the debt, the lienholder shall pay over any surplus on demand to the person entitled thereto, after deducting the amount of his or her debt and the actual cost of the sale.

(c) It shall be the duty of the lienholder, besides giving notice as required in subsection (a) of this section, to make demand for the debt before making the sale by registered letter addressed to the last known residence or post office of the debtor.

(d) In the lienholder's dealings with the property held by him or her, the lienholder shall act in good faith to the debtor.



§ 18-45-405 - Filing and enforcing when lienholder not possessed.

(a) (1) If the lienholder has voluntarily parted with possession of any property upon which he or she has a lien under the provisions of this subchapter, he or she may still avail himself or herself of the lien within ninety (90) days after the work or labor is done or performed, or materials furnished.

(2) This may be done by filing, with the clerk of the circuit court of the county in which the debtor resides, a just and true itemized account for the demand due after allowing all credits and containing a description of the property to be charged with the lien, verified by the affidavit of the lienholder.

(b) (1) The clerk of the circuit court shall file the account and make an abstract of it in the book of minutes or mortgages and deeds of trust of personal property.

(2) For this the clerk shall charge a fee of twenty-five cents (25cent(s)) to be paid by the person filing the account and the fee shall be a part of the costs of the enforcement of the lien.

(c) Liens as provided by this section may be enforced at any time within four (4) months after the accounts are filed, by suits in the circuit courts of the county. The cause shall proceed to judgment and final disposition as other matters of equitable cognizance and jurisdiction.









Chapter 46 - Medical, Nursing, Hospital, and Ambulance Service Lien Act

§ 18-46-101 - Title.

This chapter may be cited as the Medical, Nursing, Hospital, and Ambulance Service Lien Act.



§ 18-46-102 - Definitions.

As used in this chapter:

(1) "Ambulance service provider" means a provider that renders services as defined in § 14-266-103(1) and (2);

(2) "Claim" means the claim of a patient:

(A) For damages from a tortfeasor; or

(B) For benefits from an insurer;

(3) "Hospital" means a person that maintains an establishment in which sick and injured persons are given medical and surgical care;

(4) "Injury" means impairment of bodily, nervous, or mental integrity or health;

(5) "Insurer" means a person that by a contract of insurance has undertaken to indemnify a patient against loss through injury resulting from accident or accidental means;

(6) "Patient" means a person injured through the fault or neglect of another person, for the relief or cure of whose injury a practitioner, nurse, or hospital renders service;

(7) "Person" means a natural person, a partnership, an association, or a corporation;

(8) "Practitioner" means a person licensed to:

(A) Treat human ailments under the provisions of § 17-95-202 et seq.;

(B) Practice dentistry as defined in § 17-82-102;

(C) Practice chiropractic under the provisions of the Arkansas Chiropractic Practices Act, § 17-81-101 et seq.;

(D) Practice massage therapy under the Massage Therapy Act, § 17-86-101 et seq.; and

(E) Practice physical therapy under the Arkansas Physical Therapy Act, § 17-93-101 et seq.;

(9) "Service" means personal service, food, lodging, ambulance service, medical supplies and appliances, and whatever else is reasonably necessary for the care, treatment, and maintenance of a patient; and

(10) "Tortfeasor" means a person through whose fault or neglect a person is injured.



§ 18-46-103 - Attorney's liens not affected.

The liens given in this chapter shall in no way repeal or affect the statutory liens now provided in favor of attorneys.



§ 18-46-104 - Extent of lien.

On compliance with the requirements of this chapter, a practitioner, a nurse, a hospital, and an ambulance service provider shall each have a lien:

(1) For the value of the service rendered and to be rendered by the practitioner, nurse, hospital, or ambulance service provider to a patient, at the express or implied request of that patient or of someone acting on his or her behalf, for the relief and cure of an injury suffered through the fault or neglect of someone other than the patient himself or herself;

(2) On any claim, right of action, and money to which the patient is entitled because of that injury, and to costs and attorney's fees incurred in enforcing that lien.



§ 18-46-105 - Notice required -- Contents -- Service -- Amendments and supplements.

In order to establish a lien under this chapter, a practitioner, nurse, hospital, or ambulance service provider shall comply with the following conditions:

(1) Notice Required. (A) The practitioner, nurse, hospital, or ambulance service provider shall serve on the patient a written notice of his or her claim of lien and shall serve a copy of that notice on the tortfeasor or on the insurer, if there is any, or, at the discretion of the practitioner, nurse, hospital, or ambulance service provider, or both. He or she shall file a copy of the notice so served in the office of the clerk of the circuit court in the county in which his or her professional, nursing, hospital, or ambulance service has been, or is being, rendered. The notice shall be authenticated by an affidavit to show that the notice and copies of it have been served as required by this chapter. This notice may be served and recorded at any time while service is being rendered and at any time after the discontinuance of service so long as the claim of the practitioner, nurse, hospital, or ambulance service provider for compensation for service is not barred by the statute of limitations.

(B) If, to the knowledge of the practitioner, nurse, hospital, or ambulance service provider, the patient against whose claim or right of action it is desired to establish a lien has instituted an action in any court in Arkansas to enforce his or her claim against the tortfeasor responsible for his or her injury, or against any insurer by which he or she was insured against loss through injury due to accident or accidental means, then the practitioner, nurse, hospital, or ambulance service provider may, in his or her or its discretion, in lieu of, or in addition to serving notice of his or her claim and recording the notice, as authorized by subdivision (1)(A) of this section, file a notice of his or her claim, duly authenticated under oath, in the court in which the action is pending. The filing of the notice of the claim shall be notice thereof to all parties to the action, without the serving of further notice of the recording of the copy of any notice in the office of the clerk of the circuit court.

(2) Contents of Notice. (A) The notice required by this section shall show, so far as is known to the practitioner, nurse, hospital, or ambulance service provider on whose behalf it is filed or served:

(i) The name and address of the tortfeasor and, if a lien is claimed against an insurer, then the name and address of that insurer;

(ii) The name of the patient, his or her usual address, and his or her whereabouts when the notice is served, if elsewhere than at his or her usual address;

(iii) The name and address of the person claiming the lien, and whether he or she claims as a practitioner, nurse, hospital, or ambulance service provider;

(iv) The time when, place where, and circumstances under which the alleged fault or neglect of the tortfeasor occurred and the nature of the injury; and

(v) If the service of the practitioner, nurse, hospital, or ambulance service provider has been completed, the amount for which his or her lien is claimed.

(B) The notice shall be supported by an affidavit by the practitioner, nurse, hospital, or ambulance service provider showing that the facts stated of affiant's own knowledge are true, and that the facts stated on information and belief he or she believes to be true.

(C) If the professional, nursing, hospital, or ambulance service on which the claim of lien is based has not been completed when notice of the claim of lien is served and the amount for which a lien is claimed is not stated in the notice, then the practitioner, nurse, hospital, or ambulance service provider on whose behalf the notice has been served shall serve, within sixty (60) days after the termination of service, a supplementary notice on each person previously notified and file a notice in the court in which the previous notice was filed, showing the amount claimed under the lien.

(3) Method of Service of Notice. Any notice required by this chapter to be served shall be deemed to have been served:

(A) If delivered to the person on whom it is to be served or left at his or her usual place of business or residence with some person of mature years employed or dwelling there; or

(B) If delivered by registered mail at the last known address of the person to be notified, either within or without the State of Arkansas, as shown by the receipt returned by the Postal Service and by an affidavit by an affiant having personal knowledge of the facts, showing that the notice required by this section to be served was enclosed in the letter for which the receipt was returned, when that letter was deposited in the mail.

(4) Amendatory and Supplementary Notices. The fact that a practitioner, nurse, hospital, or ambulance service provider has filed a notice of the lien as authorized by this chapter shall not prevent his or her filing amendatory or supplementary notices of liens subsequently, but every amendatory and supplementary notice shall be served and filed in the same manner as the original notice.



§ 18-46-106 - Liens void after certain day unless action commenced.

(a) If at the expiration of one hundred eighty (180) days immediately following the day on which the most recent notice, amendatory notice, or supplementary notice of a claim of lien was filed in the office of the clerk of the circuit court, as authorized by this chapter, and if, in any event, immediately on the expiration of the period during which the practitioner, nurse, hospital, or ambulance service provider can enter action to enforce his or her or its claim against the patient for compensation for service rendered, the lien remains unsatisfied and unreleased, and no suit by the practitioner, nurse, hospital, or ambulance service provider by which notice of the lien was filed to enforce that lien is pending in any court, then the lien shall be void and of no effect.

(b) (1) Any patient against whose claim or right of action any void lien exists may enforce that claim or right of action discharged from that lien, on delivering to the tortfeasor or insurer an affidavit showing that no action is pending against the affiant to enforce the lien claimed by the practitioner, nurse, hospital, or ambulance service provider.

(2) On filing a copy of that affidavit with the clerk of the circuit court in whose office notice of the lien was originally filed, the clerk shall enter on his or her docket and file a notation to show that the lien has lapsed and is void.

(c) If the amount claimed under any lien has been paid into court, as authorized by this chapter, remains in the custody of the court after the lien has become void, on application by the tortfeasor or the insurer by which the money was so paid, supported by a copy of the record of the circuit court showing that the lien has lapsed, then the court may return the money to the person by whom it was deposited and give him or her judgment against the lienor for interest on the money during the time it was on deposit and for costs and a reasonable counsel fee.

(d) Any person who, in order to obtain the release of an alleged lapsed lien, makes a false affidavit and delivers a copy of it to any tortfeasor or insurer or files a copy of any such affidavit in the office of the clerk of the circuit court shall be guilty of perjury and subject to the penalties prescribed for that offense.

(e) If at the expiration of the one hundred eighty (180) days stated in subsection (a) of this section an action is pending by the practitioner, nurse, hospital, or ambulance service provider to enforce a claim of lien filed by him or her, the lien shall continue in full force and effect during the pendency of that suit, unless released by the practitioner, nurse, hospital, or ambulance service provider by whom the claim was filed.



§ 18-46-107 - Enforcement of perfected liens -- Parties.

(a) (1) A practitioner, nurse, hospital, or ambulance service provider that has perfected a lien under the provisions of this chapter to secure the payment of a debt for service rendered may enforce that lien by any proper action against the patient, the tortfeasor, and the insurer, jointly or severally, in any court of competent jurisdiction.

(2) However, no such action shall be begun after action on the debt itself is barred by the statute of limitations.

(b) (1) The plaintiff in any such case shall make any and all persons having interests in the subject matter of the action, of whose interest he or she has knowledge, parties defendant. Any person having an interest in the subject matter of the action who is not made a party to it may, with the consent of the court, become a party in order to protect his or her interest.

(2) Persons having an interest in the subject matter of the action include, within the meaning of this section, all persons authorized by this chapter to establish liens to secure their interests, those whose claims against the patients are not, as well as those whose claims against the patients are, due at the time of the commencement of the action.

(c) Any two (2) or more persons having liens on the same claim or right of action of any patient may join in bringing action setting forth their respective rights in their pleading.

(d) An action to which any practitioner, nurse, hospital, or ambulance service provider having a lien on the subject matter is a party shall not be dismissed without his or her consent.



§ 18-46-108 - Liens assignable -- Enforcement.

(a) All liens or claims of liens that accrue to any practitioner, nurse, hospital, or ambulance service providers under this chapter are assignable.

(b) Proceedings to enforce assigned liens or claims of liens may be maintained by, and in the name of, the assignee. The assignee shall have as full and complete power to enforce the lien or claim of lien assigned to him or her as if proceedings to that end were taken under this chapter by and in the name of the assignor.



§ 18-46-109 - Subrogation of rights.

Any person who, with the consent of a patient injured through the fault or neglect of another person, pays to a practitioner, nurse, hospital, or ambulance service provider the amount due for service to that patient shall be subrogated to the rights of the payee with respect to the establishment and enforcement of a lien under this chapter.



§ 18-46-110 - Persons under legal disability.

If any person, because of minority, mental defect, death, or other legal disability, cannot exercise any right conferred on him or her by this chapter or discharge any duty imposed on him or her by it, that right may be exercised and that duty shall be discharged, by his or her father, mother, guardian, executor, or administrator, as the circumstances of the case require.



§ 18-46-111 - Incorporation of lien in action by patient.

If a patient has instituted an action in any court in Arkansas to enforce his or her claim against the tortfeasor through whose fault or neglect he or she was injured, or against any insurer by which he or she was insured against loss through accident or accidental means, and a practitioner, nurse, hospital, or ambulance service provider has filed in the court in which the action is pending a notice of his or her claim of lien, as authorized by this chapter, the court before which the action is pending shall have jurisdiction with respect to that claim of lien and shall embody in its judgment such an award with respect thereto as the evidence warrants.



§ 18-46-112 - Settlement of patient's claim without satisfaction of lien prohibited.

(a) A tortfeasor and an insurer, and each of them, who have been notified, as authorized by this chapter, of a claim of lien against any claim or right of action that a patient has against the tortfeasor or insurer by reason of an injury caused by the fault or neglect of a tortfeasor shall not, within sixty (60) days after the service of the notice, nor at any time after a copy of that notice has been recorded in the office of the clerk of the circuit court of the county in which the professional, nursing, hospital, or ambulance service was rendered, pay to the patient, either directly or indirectly, any money or deliver to him or her, either directly or indirectly, anything of value, in settlement or part settlement of the patient's claim or right of action, without having previously:

(1) Paid to the practitioner, nurse, hospital, or ambulance service provider that gave notice of the claim of lien the amount claimed under it; or

(2) Received a written release of the claim of lien from the practitioner, nurse, hospital, or ambulance service provider that gave notice of it, except as otherwise authorized by this chapter.

(b) A tortfeasor and an insurer, and either of them, that have been notified by a practitioner, nurse, hospital, or ambulance service provider of claim of lien under this chapter and who, directly or indirectly, otherwise than as is authorized by this chapter, pays to the patient any money or delivers to him or her anything of value as a settlement or compromise of the patient's claim arising out of the injury done to him or her shall be liable to the practitioner, nurse, hospital, or ambulance service provider for the money value of the service rendered by the practitioner, nurse, hospital, or ambulance service provider, in an amount not in excess of the amount to which the patient was entitled from the tortfeasor or insurer because of the injury.



§ 18-46-113 - Waiver or release of claim by patient.

(a) A patient who has been notified by a practitioner, nurse, hospital, or ambulance service provider of a claim of lien on any claim or right of action that the patient has because of the injury for which service was rendered shall not waive or release that claim, or any part of it, unless:

(1) The amount claimed by the practitioner, nurse, hospital, or ambulance service provider, under the lien, has been paid; or

(2) The practitioner, nurse, hospital, or ambulance service provider has in writing released his or her lien.

(b) Any waiver or release given contrary to the provisions of this chapter shall be void and of no effect.



§ 18-46-114 - Release on satisfaction or waiver of lien required.

(a) When a lien has been satisfied or waived, the practitioner, nurse, hospital, or ambulance service provider that established or waived it shall, on written demand and at the expense of the patient, or the person by whom the patient was injured, or by the insurer obligated by reason of the injury, give a written release, duly acknowledged before a justice of the peace or notary public.

(b) (1) Any practitioner, nurse, hospital, or ambulance service provider that refuses or fails under the circumstances stated, for a period of five (5) days or more after a written demand is made for a release, to execute and deliver the release shall be liable to the demandant for any injury or damage that results from refusal or failure.

(2) In any event he or she shall forfeit to the demandant the sum of twenty-five dollars ($25.00), which may be recovered in any action for damages because of the failure, or in a civil action before a justice of the peace, as the circumstances of the case require.



§ 18-46-115 - Records of liens and releases.

(a) (1) The clerk of the circuit court in each county shall maintain, at the expense of the county, a file designated and labeled "Medical, Nursing, Hospital, and Ambulance Service Provider Liens", and an appropriate and sufficient book record and index of the liens, properly labeled.

(2) The clerk shall make a record in this book of notices of liens filed in the order in which they are filed, noting therein the names and addresses of patients of practitioners, nurses, hospitals, ambulance service providers, and other persons on whose behalf a notice of lien has been filed, and of tortfeasors and insurers.

(b) On the presentation of a release of any lien, the clerk of the circuit court of the county in which the lien is filed and recorded shall note on the file and in the record the date when the release was filed, and the clerk shall note on the release the fact that it has been so recorded. A release so noted or the record in the office of the clerk of the circuit court shall, either of them, be prima facie evidence of the release of the lien.

(c) The clerk of the circuit court shall be entitled to collect not more than fifty cents (50cent(s)) for the filing, recording, and indexing of each lien, and not more than fifty cents (50cent(s)) for the filing of the release of any lien and noting on the record and on the release the fact that the release has been so filed.



§ 18-46-116 - Receipt and payment of money by court.

(a) Any court having jurisdiction in an action by a patient injured through the fault or neglect of another person against the person whose fault or neglect caused the injury or against an insurer obligated by reason of that injury, and if an action has not been begun, then any court having authority to entertain an action under the circumstances stated in this subsection, if and when an action is brought, on petition or other procedure conformable to the rules of practice of the court, by the tortfeasor or by the insurer who has been notified of a claim of lien under the provisions of this chapter, may receive and impound:

(1) The amount claimed by any practitioner, nurse, hospital, or ambulance service provider under the lien; or

(2) If no amount is named in the notice of the claim of lien that has been served, then the entire amount claimed by the patient from the tortfeasor or from the insurer or any less amount that the court deems sufficient to pay the amount claimed under the claims of lien or liens as have been served.

(b) The court may pay or distribute the money in accordance with that petition, motion, or judgment and pay any remaining balance to the person by whom the money was deposited:

(1) On joint motion or petition of the patient and the practitioner or practitioners, nurse or nurses, hospital or hospitals, and ambulance service provider or providers claiming interest in the money so paid into court; or

(2) On judgment by any competent court.



§ 18-46-117 - Pro rata payment of claims.

If the amount for which a tortfeasor or an insurer is liable to the patient on account of his or her injury is not sufficient to pay in full the claims of all practitioners, nurses, hospitals, and ambulance service providers that rendered service in the case and who have given notice of liens, then each practitioner, nurse, hospital, and ambulance service provider shall share in the amount payable to the patient in the proportion that his or her claim bears to the total amount claimed by all other practitioners, nurses, hospitals, and ambulance service providers.






Chapter 47 - Federal Liens

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Uniform Federal Lien Registration Act

§ 18-47-201 - Scope.

This subchapter applies only to federal tax liens and to other federal liens notices of which under any Act of Congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.



§ 18-47-202 - Place of filing.

(a) Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens must be filed in accordance with this subchapter.

(b) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the circuit clerk of the county in which the real property subject to the liens is situated.

(c) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

(1) If the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this state, as these entities are defined in the internal revenue laws of the United States, in the office of the Secretary of State;

(2) If the person against whose interest the lien applies is a trust that is not covered by paragraph (1), in the office of the Secretary of State;

(3) If the person against whose interest the lien applies is the estate of a decedent, in the office of the Secretary of State;

(4) In all other cases, in the office of the circuit clerk of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.



§ 18-47-203 - Execution of notices and certificates.

Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification, or acknowledgement is necessary.



§ 18-47-204 - Duties of filing officer.

(a) If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subsection (b) is presented to a filing officer who is:

(1) The Secretary of State, he shall cause the notice to be marked, held, and indexed in accordance with the provisions of § 4-9-403(4) of the Uniform Commercial Code as if the notice were a financing statement within the meaning of that code; or

(2) Any other officer described in § 18-47-202, he shall endorse thereon his identification and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien, and the total amount appearing on the notice of lien.

(b) If a certificate of release, nonattachment, discharge, or subordination of any lien is presented to the Secretary of State for filing he shall:

(1) Cause a certificate of release or nonattachment to be marked, held, and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, but the notice of lien to which the certificate relates may not be removed from the files; and

(2) Cause a certificate of discharge or subordination to be marked, held, and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.

(c) If a refiled notice of federal lien referred to in subsection (a) or any of the certificates or notices referred to in subsection (b) is presented for filing to any other filing officer specified in § 18-47-202, he shall permanently attach the refiled notice or the certificate to the original notice of lien and enter the refiled notice or the certificate with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

(d) Upon request of any person, the filing officer shall issue his certificate showing whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed under this subchapter, or Act 314 of 1941 as amended [repealed], naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The fee for a certificate is three dollars ($3.00). Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien, for a fee of fifty cents ($ .50) per page.



§ 18-47-205 - Fees.

The fee for filing and indexing each notice of lien or certificate or notice affecting the lien is:

(1) For a lien on real estate, six dollars ($6.00) for the first page and one dollar ($1.00) for each additional page;

(2) For a lien on tangible and intangible personal property, six dollars ($6.00);

(3) For a certificate of discharge or subordination, six dollars ($6.00) for the first page and one dollar ($1.00) for each additional page;

(4) For all other notices, including a certificate of release or nonattachment, six dollars ($6.00) for the first page and one dollar ($1.00) for each additional page.

The officer shall bill the district directors of the federal Internal Revenue Service or other appropriate federal officials on a monthly basis for fees for documents filed by them.



§ 18-47-206 - Uniformity of application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting it.



§ 18-47-207 - Short title.

This subchapter may be cited as the "Uniform Federal Lien Registration Act".









Chapter 48 - Miscellaneous Liens on Personal Property

Subchapter 1 - -- Animals Generally

§ 18-48-101 - Lien of livery stable keepers.

(a) All keepers of livery, sale, or feed stables, or wagonyards shall have a lien on all horses, mules, or other stock or property left in their charge to be kept, fed, sold, or otherwise cared for and sheltered for all their reasonable costs and charges for feeding, keeping, and otherwise taking care of them.

(b) For this lien, stable or wagonyard keepers are authorized to keep possession of any of the property mentioned in subsection (a) of this section until such reasonable charges are paid or tendered to them or their agents by the owner of the property or his or her agents.

(c) In case any such property shall be left with a stable or wagonyard keeper, and not be called for by the owner thereof, and the charges and costs paid thereon to the keeper before the charges and costs shall amount to the value thereof, and the cost of selling the property as provided in § 18-48-102, it shall be lawful for the stable or wagonyard keeper to sell the property in the manner prescribed in § 18-48-102.



§ 18-48-102 - Sale of property on behalf of livery stable keeper.

(a) (1) Whenever any person shall leave or deposit with any keeper of a livery, sale, or feed stable or wagonyard any horses, mules, or other stock or property and shall neglect or refuse to call for them and pay the reasonable charges and costs thereon to the keeper of the stable or yard before the charges and costs shall amount to the value of the property at public sale, the stable or wagonyard keeper may have the property sold at public sale.

(2) (A) The keeper must first give the owner thirty (30) days' actual or constructive notice of the sale, specifying the day, the hour thereof, and place of the sale.

(B) Notice shall be published in any newspaper published in the county in which the stable or yard may be situated in which legal notices are authorized to be published.

(b) Out of the proceeds of the sale there shall be paid:

(1) The costs and expenses of the sale;

(2) The amount due the stable or yard keeper for keeping and feeding the stock; and

(3) The balance, if any, to be held by the keeper for the use and subject to the order of the owner of the property so sold.

(c) All sales of property under this subchapter shall be made by a public and licensed auctioneer if there is one in the town or city where the sale is made and, if none, then by a constable of the township in which the stable or yard is situated.






Subchapter 2 - -- Animals -- Feeding and Care of Livestock

§ 18-48-201 - Definitions.

As used in this subchapter:

(1) (A) "Circuit clerk" means the office in the county where records of deeds and mortgages are kept.

(B) In counties with more than one (1) county seat, it means the office where records of deeds are filed relating to the larger portion of the land where the livestock is kept;

(2) "Lienholder" means any person who holds a lien upon livestock by virtue of a valid conditional sale contract, chattel mortgage, or other encumbrance;

(3) "Livestock" means any horses, mules, cattle, sheep, or hogs, and their increase, but shall not be limited solely to those animals specifically named;

(4) "Owner" means any person who has title to livestock, either legal or equitable;

(5) "Person" means any individual, firm, or corporation, including copartnerships, trusts, associations, and similar legal entities, and duly authorized agents of the person; and

(6) (A) "Written contracts" means any original impression or copies duly signed by the owners and the person tending or agreeing to tend the livestock.

(B) No acknowledgment is required in order for written contracts or for written notice or written protest to be subject to being filed in the clerk's office under the provisions of this subchapter.



§ 18-48-202 - Stolen livestock exempted.

The lien provided under this subchapter shall not apply to any stolen livestock.



§ 18-48-203 - Filing of written contracts for tending of livestock.

(a) (1) All written contracts or copies of them, duly certified by a notary public as true and correct, shall be filed in the office of the circuit clerk of the county where the owners, or either of them, reside, if they reside in Arkansas, and also in the office of the circuit clerk of the county where the livestock is being fed, herded, pastured, kept, or ranched.

(2) If none of the owners reside in Arkansas, the written contract of owners, or copy of it as previously described, shall be filed in the office of the circuit clerk or, if there is no circuit clerk, in the office of the registrar of deeds in the county where the owners, or either of them, reside.

(b) The fee to the clerk for filing shall be fifty cents (50cent(s)).

(c) The clerk shall list the liens in a separate book kept for "Agistor Liens". It is not necessary for the clerk to record these contracts, but the clerk will retain them in his or her office.

(d) The lien shall be effective only when these provisions have been complied with and from the date when the last contract is filed.



§ 18-48-204 - Recording, etc., of liens by third parties.

(a) Holders of conditional sale contracts shall not be required to record their contracts.

(b) Holders of chattel mortgages and other claimants of liens upon livestock must comply with laws relating to recording, filing, and otherwise required as notice to bona fide third parties before they are entitled to receive the notices mentioned in § 18-48-211 relating to lienholders.



§ 18-48-205 - Priority of liens.

(a) (1) The lien provided in this subchapter shall be first and prior to that of any conditional sale contract, recorded or filed chattel mortgage, or other encumbrance that is executed after March 27, 1957, if the person feeding, herding, pasturing, keeping, or ranching the livestock complies with the provisions of § 18-48-203 and if the person also notifies the holder of the conditional sale contract, recorded or filed chattel mortgage, or other encumbrance about the existence of the written contract by the sheriff serving a written notice upon the lienholder, or by mailing a written notice to the lienholder by registered or certified mail, return receipt requested, that this person has entered into a written contract with the owners of the livestock to feed, herd, pasture, keep, or ranch them.

(2) This written notice shall advise the lienholder briefly of the substance of the written contract and that a lien is claimed under this subchapter.

(b) (1) The conditional sale vendor, mortgagee, or other lienholder of the livestock, if his or her lien is prior in time to that of the lien claimed under this section, may retain priority, either by having the sheriff serve a written protest upon the person claiming the lien under this subchapter, by mailing to the person a written protest by registered or certified mail, return receipt requested, or by filing the written protest in the office of the circuit clerk of the county where it is proposed that the livestock will be fed, herded, pastured, kept, or ranched.

(2) This written protest must be delivered to the person, mailed to the person, or filed in the clerk's office within a period of fifteen (15) days from the date that the lienholder received notice of the existence of the contract. Otherwise, the lien provided for in this subchapter shall have full and complete priority over the lien claimed by the holder of the conditional sale contract, recorded or filed chattel mortgage, or other encumbrance.

(c) The circuit clerk shall be entitled to fifty cents (50cent(s)) for filing this written protest, and it shall be a legal debt of the person claiming the lien under this section even though the fifty cents (50cent(s)) is paid in the first instance by the conditional sale vendor, mortgagee, or other holder of encumbrance.

(d) The holder of the conditional sale contract, chattel mortgage, or other encumbrance will not be bound by any extensions of time as provided for in the original contract, or for any other modifications of the contract, unless the lienholder consents in writing to it.



§ 18-48-206 - Lien of livestock tender -- Amount.

(a) Any person to whom horses, mules, cattle, sheep, hogs, or other livestock shall be entrusted by their owners or their agent for the purpose of feeding, herding, pasturing, keeping, or ranching shall have a lien upon the horses, mules, cattle, sheep, hogs, or other livestock for the amount that may be due for feeding, herding, pasturing, keeping, or ranching, and for all costs incurred in enforcing the lien, including a reasonable sum for attorney's fees.

(b) The amount that may be due shall either be the specific sum or the share of the livestock set by written contract or, if no specific sum or share is agreed upon, a reasonable sum for the services.



§ 18-48-207 - Possession of livestock by tender.

When the lien becomes effective, the person tending livestock shall be entitled to retain possession of the livestock until payment in full has been made for the feeding, herding, pasturing, keeping, or ranching.



§ 18-48-208 - Delivery of animals as waiver of lien -- Exception.

(a) The voluntary delivery to the owners or lienholders of all livestock tended by a person tending them under this subchapter shall be held to waive or abandon the lien.

(b) However, the holder of the lien under this subchapter may allow the owners of the livestock, or lienholders, to transport them to market for sale in the joint names of the holder of the lien and of the owners of the livestock, or of the lienholders, and in that event the lien provided in this subchapter shall not be waived or abandoned.



§ 18-48-209 - Time for enforcement of lien.

If the owners fail to pay the fixed charges provided for in the written contract, or otherwise breach their agreement, the person who has custody of the livestock may proceed to enforce his or her lien under this subchapter at any time after ten (10) days from the date when the payment became delinquent or when the contract was breached, but at no time later than one (1) year from the date of delinquency or of breach of contract.



§ 18-48-210 - Methods of enforcement.

The lien may be enforced either by public sale as provided in §§ 18-48-211 and 18-48-212 or by suit filed in the circuit court of the county wherein the livestock on which the lien is attached is located, without regard as to the amount in controversy.



§ 18-48-211 - Notice required prior to public sale -- Affidavit -- Waiver of notices.

(a) Before any livestock shall be sold at public sale, without court action, if the names and addresses of the owners and if the name and address of the conditional sales vendor, mortgagor, or other prior lienholder are known, at least twenty (20) days' notice of the sale shall be given them in writing, either by the sheriff serving the notice upon the owner and the lienholder or by registered or certified mail, return receipt requested.

(b) In addition, a notice of the time and place of sale, containing a general description of the livestock, shall be published at least one (1) time a week for a period of two (2) weeks consecutively, in a newspaper of general circulation, if there is one published in the county where the livestock is kept and where the sale shall take place. If no newspaper is published in that county, five (5) handbills containing the same information shall be posted in at least five (5) public places in the township, the town, or the city where the sale shall take place.

(c) It shall be the duty of the person claiming the lien under this subchapter to cause the notices to be served, mailed, and published.

(d) Copies of the notice required by this section and proof of the publication or the posting of it, and an affidavit of the person causing the livestock to be sold to enforce his or her lien shall be filed and kept in the circuit clerk's office of the county where the sale takes place. Copies of it shall be received in evidence in all courts, if certified by the clerk.

(e) Owners or lienholders may waive any and all notices required under this section, if the waivers are in writing. These written waivers shall be effective only from the time they are filed in the clerk's office.



§ 18-48-212 - Sale and disposition of proceeds.

(a) All sales under this subchapter shall be at public auction for cash.

(b) (1) The proceeds of the sale, after payment of the charges for the feeding, herding, pasturing, keeping, or ranching of the livestock, from the date when the lien became effective under § 18-48-203 until the date of the sale, and all the expenses of the sale, including costs of publication, attorney's fees, and costs of public auctioneer, if any, shall, if the owners are absent or unknown, be deposited with the treasurer of the county where the sale takes place by the person making the sale.

(2) These net proceeds shall be paid to the persons entitled to them when they properly establish ownership in, or lien upon, the livestock, either by claim of title or by claim of valid lien.






Subchapter 3 - -- Animals -- Services of Male Animal

§ 18-48-301 - Nature of lien.

(a) The owner of any male animal, kept for the propagation of his species, shall have a lien upon any female animal and her offspring to which the male is let for the sum contracted therefor.

(b) The lien shall attach at the time of service of the male and shall not be lost by reason of any sale, exchange, or removal from the county, or other disposition, without consent of the person holding the lien, in which case it may be immediately enforced.



§ 18-48-302 - Penalty for sale, exchange, removal, or disposition of female animal.

Upon the sale, exchange, removal, or disposition of a female animal described in § 18-48-301 without consent of the person holding the lien or with intent to defraud him or her, the owner of the female animal shall be guilty of a violation and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00).



§ 18-48-303 - Filing of claim -- Summons.

(a) (1) At any time within twenty (20) months after the right of action accrues, the owner of the male animal may file a written statement with any justice of the peace in the county.

(2) This statement shall be duly verified and shall set forth the amount of the claim, the cause of action, and a description of the animal upon which there is a lien.

(b) The justice shall thereupon issue summons as in other cases and embody in the summons a description of the animal and an order to the constable to take the animal and her offspring, if there is offspring, and hold it or them subject to the order of the court.



§ 18-48-304 - Bond for retention of animals.

The owner may give bond for the retention of the animal or animals as in actions for the recovery of personal property.



§ 18-48-305 - Judgment.

(a) If, upon trial, judgment is rendered for the plaintiff, the court shall order a sale of the animal or animals as on execution sales to pay the judgment and costs.

(b) If bond is given for the retention of the animal or animals, the court shall render judgment on the bond against the sureties for the amount of the plaintiff's debt and cost.






Subchapter 4 - -- Motor Vehicle Storage

§ 18-48-401 - Construction.

This subchapter shall not be construed to amend or repeal any existing laws, unless in direct conflict therewith.



§ 18-48-402 - Right to lien.

Any person, firm, or corporation engaged in the business of the storage of automobiles and other motor vehicles, whether the storage is the principal line of business or an incident to the regular business, shall have a lien upon the motor vehicle so stored for the sums of money due for the storage.



§ 18-48-403 - Priority of lien.

The lien provided for in this subchapter shall have the same priority as is provided by § 18-45-202.



§ 18-48-404 - Sale for storage charges.

(a) Any person, firm, or corporation having a lien under the provisions of this subchapter and retaining possession of the motor vehicle by virtue of the lien thereon for storage charges shall have the right to sell it for the satisfaction of the debt for which the motor vehicle was held.

(b) The sale may be made in the manner now provided for sale of other personal property under the provisions of §§ 18-45-204 and 18-45-205.






Subchapter 5 - -- Processed Farm Products

§ 18-48-501 - Definitions.

As used in this section and §§ 18-48-502 -- 18-48-504 "owner" and "operator" mean corporations, partnerships, or individuals engaged in the business of elevators, drying, cleaning, milling, or processing rice or other similar farm products.



§ 18-48-502 - Applicability.

Sections 18-48-501, 18-48-503 -- 18-48-504, and this section shall specifically further protect all owners and operators of dryers, elevators, or cleaning, milling, or processing plants, but do not extend to any relationship between the owner or operator and his or her employee or employees.



§ 18-48-503 - Right to lien generally.

The owner of any plant in this state engaged in the drying, cleaning, milling, or processing of rice or any other similar farm products for another shall have an absolute lien on the farm product to secure the payment for the drying, cleaning, milling, or processing of the farm product and for its storage or handling. This lien shall be superior to all other prior liens.



§ 18-48-504 - Enforcement of lien in general.

(a) (1) Any owner of any plant holding a lien under this section and §§ 18-48-501 -- 18-48-503 may hold the farm product, and the by-products thereof, if any, for a period of thirty (30) days, unless his or her claim is sooner paid.

(2) After that time the lienholder may sell such portion of products or by-products, or both, as may be necessary to discharge the lien at the prevailing market price on the market, at private sale, and from the proceeds deduct the amount justly due him or her. This amount shall include reasonable costs for holding the sale and delivering over to the owner of the farm product the balance of the product, if any, remaining.

(3) If the farm product or by-products are gone from the lienholder's possession, he or she may enforce his or her lien before the court, in the manner provided for by law for enforcement of laborers' liens upon the product of their labor.

(b) A lien created by this section and §§ 18-48-501 -- 18-48-503 shall be enforced within eight (8) months after the farm product or by-products are dried, cleaned, milled, or processed.



§ 18-48-505 - Cotton ginner's lien.

(a) The owner of a cotton gin who shall gin seed cotton for another and bale it shall have an absolute lien on the cottonseed and on the baled cotton to secure the payment of the ginning and the bagging and ties used in baling the cotton.

(b) The lien shall attach to each bale of cotton ginned and baled, and to the seed therefrom, to secure the payment of the ginning and for the bagging and ties used on each and every bale of cotton so ginned and baled for the owner, during the season for which the bale was ginned.

(c) This lien shall be superior to all other prior liens.



§ 18-48-506 - Enforcement of cotton ginner's lien.

(a) (1) A ginner holding a lien under § 18-48-505 and this section may hold the cotton and seed for thirty (30) days, unless his or her claim is paid sooner.

(2) After that time the lienholder may sell it at the best obtainable price on the market, at private sale, and from the proceeds pay his or her just debt and turn the residue over to the owner of the cotton or seed.

(3) If the cotton or seed is gone from the lienholder's possession, he or she may enforce his or her lien before the court, in the manner provided by law for the enforcement of laborers' liens upon the product of their labor.

(b) The lien created by § 18-48-505 and this section shall be enforced within six (6) months after the cotton is ginned, but not thereafter.






Subchapter 6 - -- Cemetery Monuments

§ 18-48-601 - Perfection of lien.

A person furnishing or placing in a cemetery or burial ground, a monument, gravestone, enclosure, or other structure has a lien thereon for the agreed price thereof, or the part remaining unpaid, with interest from the time the amount was due, upon filing with the superintendent or person in charge of the cemetery or burial ground a notice of lien as provided in this subchapter.



§ 18-48-602 - Notice of lien.

(a) (1) The notice may be filed at any time after the completion of the work, but must be filed within one (1) year after the agreed price for furnishing or placing the monument, gravestone, enclosure, or other structure becomes due.

(2) The notice shall:

(A) State that the lienor has a lien on the monument, gravestone, enclosure, or structure for the purchase price thereof, or some unpaid part of the purchase price, with interest, specifying the amount agreed to be paid and the amount unpaid;

(B) Provide a description of the monument, gravestone, enclosure, or other structure;

(C) Provide the location of the plot upon which the monument, gravestone, enclosure, or other structure stands; and

(D) Provide the names of the persons with whom the agreement for the purchase and erection of the structure, or for the performance of labor, was made.

(b) The notice shall be signed and verified by the lienor.

(c) The lienor shall, within ten (10) days after the filing of the notice, serve a copy, personally or by mail, upon the person with whom the agreement for the purchase and erection of the monument, gravestone, or any other structure, or for the performance of labor thereon, was made and upon the owner of the lot upon which the monument, gravestone, or other structure is erected, if the name and residence of the owner can, with reasonable diligence, be ascertained.



§ 18-48-603 - Action to enforce lien.

(a) After the service of the notice, an action to recover the amount of the debt and to enforce a lien therefor may be maintained by the lienor against the person with whom the agreement was made for the purchase and erection of the monument, gravestone, enclosure, or other structure, or for the performance of labor thereon.

(b) If the lienor succeeds in establishing the lien, the judgment recovered may authorize removal of the monument, gravestone, enclosure, or other structure from the burial ground or cemetery to satisfy the amount of the judgment.



§ 18-48-604 - Restrictions on persons in charge of cemeteries.

(a) The superintendent, or other person in charge of a cemetery or burial ground, shall not permit the removal, alteration, or inscription of a monument, gravestone, enclosure, or other structure against which a lien exists after the notice of the lien has been filed and served as prescribed in this subchapter, except pursuant to the terms of a judgment recovered in an action brought to enforce the lien.

(b) No officer of a cemetery association, or other person connected with a cemetery or burial ground, shall hinder or obstruct the removal in a proper manner of any monument, gravestone, enclosure, or other structure pursuant to the terms of the judgment.






Subchapter 7 - -- Marina Facility Operators

§ 18-48-701 - Definitions.

As used in this subchapter:

(1) "Default" means the failure to perform on time any obligation or duty set forth in the rental agreement;

(2) "Last known address" means that address provided by the occupant in the rental agreement or the address provided by the occupant in a subsequent written notice of a change in address;

(3) "Leased space" means the individual boat slip at the marina facility which is rented to an occupant pursuant to a rental agreement;

(4) "Marina facility" means any property used for renting or leasing individual spaces in which the occupants themselves customarily store and remove their own boats or marina equipment on a self-service basis;

(5) "Marina operator" means the owner, operator, lessor, or sublessor of a marina facility and agent or any other person authorized to manage the facility;

(6) "Net proceeds", as used in § 18-48-706, means the proceeds from the sale authorized after deduction for expenses incurred by the marina operator to exercise its rights under this subchapter, including, but not limited to, attorney's fees, auctioneers' fees, postage, and publication costs, together with the debt owed by the operator and charges directly related to preserving, assembling, advertising, and selling under this subchapter;

(7) "Occupant" means a person or entity entitled to the use of a leased space at a marina facility under a rental agreement between the person and the marina operator;

(8) (A) "Personal property" means movable property not affixed to the land.

(B) "Personal property" includes, but is not limited to, watercraft, equipment, and goods; and

(9) "Rental agreement" means any written agreement between a marina operator and an occupant that establishes or modifies the terms, conditions, or rules concerning the use and occupancy of a marina rental space.



§ 18-48-702 - Marina operator's lien on watercraft and stored property.

(a) The operator of a marina facility has a lien on all personal property stored within each leased space for rent, labor, or other charges and for expenses reasonably incurred in its sale, as provided in this subchapter.

(b) The lien provided for in this section attaches as of the date the lease or rental payment becomes delinquent and shall be superior to any other lien or security interest except the following:

(1) A lien which is perfected and recorded in Arkansas in the name of the occupant, either in the county of the occupant's last known address or in the county where the marina facility is located, prior to the date the lease or rental payment becomes delinquent;

(2) Any tax lien; and

(3) Any lienholder with a perfected security interest in the property.

(c) Nothing in this subchapter shall be construed to prohibit the occupant, operator, lienholder, or any other person or entity claiming an interest in the property stored in the leased space from applying to a court of competent jurisdiction to determine the validity of the lien or its priority.



§ 18-48-703 - Notice of lien.

The rental agreement shall contain a statement, in bold type, advising the occupant:

(1) Of the existence of the lien; and

(2) That property stored in the leased space may be sold to satisfy the lien if the occupant is in default.



§ 18-48-704 - Access to leased space -- Care of property.

(a) If an occupant is in default, the marina operator may deny the occupant access to the leased space.

(b) (1) Unless the rental agreement specifically provides otherwise and until a lien sale under this subchapter, the property stored in the leased space remains vested in the occupant.

(2) Entry of the leased space by the marina operator for the purpose of complying with this subchapter shall not constitute conversion nor impose any responsibility for the care, custody, and control of any of the personal property stored.



§ 18-48-705 - Default -- Right to sell property.

If the occupant is in default for a period of more than forty-five (45) days, the marina operator may enforce the lien by selling the property stored in the leased space at a public sale for cash.



§ 18-48-706 - Sale procedure.

(a) Before conducting a sale under § 18-48-705, the marina operator shall:

(1) (A) Notify the occupant in writing of the default.

(B) The notice shall be sent by certified mail, return receipt requested, to the occupant at the occupant's last known address, and shall include:

(i) A statement that the contents of the occupant's leased space are subject to the marina operator's lien;

(ii) A statement of the marina operator's claim, indicating the charges due on the date of the notice, the amount of any additional charges which shall become due before the date of sale, and the date those additional charges shall become due;

(iii) A demand for payment of the charges due within a specified time, not less than fourteen (14) days after the date that the notice was mailed;

(iv) A statement that unless that claim is paid within the time stated, the contents of the occupant's space will be sold at a specified time and place;

(v) The name, street address, and telephone number of the marina operator or his or her designated agent whom the occupant may contact to respond to the notice; and

(vi) Designation of the date, time, and place where the contents will be sold unless the default is remedied prior to sale;

(2) Publish one (1) advertisement in a newspaper of general circulation in the county in which the marina facility is located at least seven (7) days prior to sale; and

(3) (A) Contact the circuit clerk in the county where the personal property is stored to determine the name and address of any holder of liens or security interests in the personal property being sold.

(B) (i) The owner shall notify by certified mail, return receipt requested, each holder of a lien or security interest of the time and place of the proposed sale at least ten (10) days prior to conducting the sale.

(ii) The owner shall be required to notify the holder of a lien or security interest only if the lien or security interest is filed under the name of the occupant.

(b) At any time before a sale under this section, the occupant may pay the amount necessary to satisfy the marina operator's lien and redeem the occupant's personal property.

(c) The sale under this subchapter shall be held at the marina facility where the personal property is stored.

(d) A purchaser in good faith of any personal property sold under this subchapter takes the property free and clear of any rights of:

(1) Persons against whom the lien was valid; and

(2) Other lienholders.

(e) If the marina operator complies with the provisions of this subchapter, the marina operator's liability:

(1) To the occupant, shall be limited to the net proceeds received from the sale of the personal property; and

(2) To other lienholders, shall be limited to the net proceeds received from the sale of any personal property covered by the other liens or the amount owed to such lienholders, whichever is less.

(f) The marina operator shall retain a copy of all notices and return receipts required by subsection (a) of this section for six (6) months following the date of the lien sale.



§ 18-48-707 - Disposition of sale proceeds.

(a) Proceeds from the sale shall be paid, in order of priority:

(1) To satisfy all prior liens having priority over the marina operator's lien as set forth in § 18-48-702;

(2) To satisfy the marina operator's lien; and

(3) To the occupant or other person or persons entitled thereto.

(b) If a sale is held under this subchapter, the marina operator shall distribute the sale proceeds pursuant to subsection (a) of this section within ten (10) days following the sale.

(c) Any funds remaining in the possession of the marina operator, after the exhaustion of reasonable efforts to locate and distribute the funds to prior lienholders, the occupant or other persons entitled thereto, shall escheat to the county.



§ 18-48-708 - Notices -- Method of delivery.

(a) Unless otherwise specifically provided, all notices required by this subchapter shall be sent by certified mail, return receipt requested.

(b) (1) Notices sent to the operator shall be sent to the marina facility where the occupant's property is stored.

(2) Notices to the occupant shall be sent to the occupant at the occupant's last known address.

(3) Notices shall be deemed delivered when deposited with the United States Postal Service, properly addressed as provided in § 18-48-706(a) with postage prepaid.



§ 18-48-709 - Applicability of subchapter.

The provisions of this subchapter shall be applicable only in those situations in which the rental agreement is between a marina operator and the occupant.






Subchapter 8 - -- Principal Broker Real Estate Lien Act

§ 18-48-801 - Title.

This subchapter shall be known and may be cited as the "Principal Broker Real Estate Lien Act".



§ 18-48-802 - Definitions.

As used in this subchapter:

(1) (A) "Base rent" means the rent designated in a lease as base rent, or a similar term, for the possession and use of commercial real estate.

(B) "Base rent" does not include separate payments made by tenants for insurance, taxes, utilities, or other expenses;

(2) (A) "Commercial real estate" means:

(i) A fee simple, freehold, leasehold, or other title, interest, or possessory estate in real property located in the State of Arkansas; and

(ii) Real property if the property is identified as commercial real estate in the representation agreement.

(B) "Commercial real estate" does not mean an interest in real property that is:

(i) Improved with one (1) single-family residential unit or one (1) multifamily structure with four (4) or fewer residential units; or

(ii) Improved with single-family residential units such as condominiums, townhouses, timeshares, or houses in a subdivision that may be sold, leased, or otherwise disposed of on a unit-by-unit basis;

(3) "Days" means calendar days;

(4) "Disposition" means a voluntary transfer or conveyance of commercial real estate;

(5) "Escrow closing agent" means the person or entity that receives documents and funds for recording and disbursement in the completion of a transaction for the disposition of commercial real estate;

(6) "Lease" means a written agreement affecting commercial real estate that creates a landlord and tenant relationship under which the holder of a fee simple interest or possessory estate in commercial real estate permits another to possess the commercial real estate for the period of time contained in the lease;

(7) "Licensee" means a licensee as defined in § 17-42-103;

(8) (A) "Net rental proceeds" means the base rent paid by the tenant under a lease less any amounts currently due under the terms of a lien that has priority over a lien created under this subchapter.

(B) Net rental proceeds are personal property to which a lien created by this subchapter attaches;

(9) "Owner" means a person or entity that is vested in record fee title or a possessory estate in commercial real estate;

(10) (A) "Owner's net proceeds" means the gross sales proceeds from the disposition of commercial real estate described in a notice of claim of lien against proceeds under this subchapter less:

(i) Amounts necessary to pay all encumbrances and liens that have priority over the lien created by this subchapter other than those permitted to remain by the buyer of the commercial real estate; and

(ii) Owner's closing costs, such as real estate excise tax, title insurance premiums, real estate tax and assessment prorations, and escrow fees required to be paid by the owner under an agreement with the buyer of the commercial real estate.

(B) "Owner's net proceeds" includes any gross sales proceeds that are:

(i) Held by a third party for purposes of completing an exchange of real estate which is deferred from federal income tax under Section 1031 of the Internal Revenue Code of 1986, as it existed on January 1, 2011, but are not used later for that purpose; and

(ii) Personal property to which a lien created by this subchapter attaches;

(11) "Principal broker" means a principal broker as defined in § 17-42-103;

(12) "Real property" means one (1) or more parcels or tracts of land, including an appurtenance or improvement; and

(13) "Representation agreement" means a commercial real estate agreement between a licensee and an owner under which the owner agrees to pay a licensee a fee, commission, or other consideration upon:

(A) Either the disposition or lease of commercial real estate; or

(B) Entering into an agreement for the disposition or lease of commercial real estate.



§ 18-48-803 - Lien upon personal property.

(a) (1) A principal broker has a lien in the amount that the owner has agreed to pay the principal broker or real estate firm under a representation agreement upon:

(A) The owner's net proceeds from the disposition of commercial real estate; and

(B) The net rental proceeds from the lease of commercial real estate.

(2) A lien created under subdivision (a)(1) of this section:

(A) Encumbers only personal property;

(B) Does not encumber real property; and

(C) May:

(i) Be asserted only by the principal broker identified in the representation agreement; and

(ii) Not be assigned voluntarily or by operation of law.

(b) (1) Subject to the requirements of subdivisions (b)(2) and (3) of this section, a lien created under subdivision (a)(1) of this section is:

(A) Effective on the date of the recording of a notice of claim of lien upon proceeds in accordance with subdivision (b)(2) of this section; and

(B) Perfected by recording the notice of claim of lien upon proceeds with the circuit clerk in the county or counties in which the commercial real estate is located.

(2) (A) A lien created as the result of a disposition of commercial real estate is not effective unless it is recorded before the deed conveying the commercial real estate is recorded in the office of the circuit clerk in the county or counties in which the commercial real estate is located.

(B) On or before the date the deed conveying the commercial real estate is recorded, the principal broker shall deliver a copy of the notice of claim of lien against proceeds to the escrow closing agent closing the disposition of commercial real estate in the manner provided in § 18-48-806 if the identity of the escrow closing agent is known by the principal broker.

(3) A lien created as the result of a lease of commercial real estate is:

(A) Not effective unless it is recorded within ninety (90) days after:

(i) The tenant takes possession of the leased commercial real estate; or

(ii) For a renewal of a lease of commercial real estate, the commencement date of the renewal lease term; and

(B) Null and void unless the principal broker delivers a copy of the notice of claim of lien against proceeds to the owner of the commercial real estate in the manner provided in § 18-48-806 within ten (10) days of recording the principal broker's notice of claim of lien against proceeds.



§ 18-48-804 - Waiver of right to a lien -- Action by principal broker.

(a) A principal broker may waive his or her right to a lien under this subchapter in the representation agreement.

(b) If a court finds that payment is due to the principal broker in an action to recover amounts due under a representation agreement in which the principal broker has waived his or her right to a lien, the court shall award actual damages, a reasonable attorney's fee, and expenses.



§ 18-48-805 - Notice of claim of lien against proceeds.

(a) A notice of claim of lien against proceeds shall state:

(1) The name, address, and telephone number of the principal broker;

(2) The date of the representation agreement;

(3) The name of the owner of the commercial real estate;

(4) The legal description of the commercial real estate as described in the representation agreement;

(5) The amount of the claimed lien expressed as either a specified sum, a percentage of the sales price, or a formula;

(6) The real estate license number of the principal broker;

(7) That the lien claimant has read the notice of claim of lien, knows its contents, and believes:

(A) The statements contained in the notice of claim of lien to be true and correct; and

(B) That the claim is made pursuant to a valid representation agreement and is not frivolous; and

(8) That the information contained in the notice of claim of lien is true and accurate to the knowledge of the signatory.

(b) The notice of claim of lien against proceeds shall be notarized.

(c) A copy of the representation agreement shall be attached to the notice of claim of lien against proceeds.



§ 18-48-806 - Delivery of notice of claim of lien.

(a) Except for service of a complaint under § 18-48-807 or § 18-48-808, a notice required to be delivered to a party under this subchapter shall be delivered by:

(1) Any form of service of process permitted by Rule 4 of the Arkansas Rules of Civil Procedure;

(2) Registered or certified mail, return receipt requested; or

(3) Personal or electronic delivery and evidence of delivery in the form of a receipt or other paper or electronic acknowledgment by or from the party to whom the notice is delivered.

(b) Delivery of the notice is effective at the time of:

(1) Personal service;

(2) Personal or electronic delivery; or

(3) Three (3) days after deposit in the mail.

(c) (1) Notice to a principal broker or owner of commercial real estate may be sent to:

(A) The address of the principal broker or owner that is provided in the representation agreement; or

(B) Any other address contained in a written notice from the principal broker or owner to the party giving the notice.

(2) If no address can be found under the provisions of subdivision (c)(1) of this section, the notice may be given to:

(A) The principal broker at his or her most recent address of record with the Arkansas Real Estate Commission; and

(B) The owner at the address of the owner's commercial real estate.



§ 18-48-807 - Release of notice of claim of lien.

(a) If a principal broker records a notice of claim of lien against proceeds and knows or learns that he or she is not entitled to receive compensation under the terms of the representation agreement, the principal broker shall record a written release of the notice of claim of lien against proceeds within five (5) days after:

(1) Demand by the owner of the commercial real estate; or

(2) Learning that the principal broker is not entitled to receive compensation under the terms of the representation agreement.

(b) If the amount claimed in the notice of claim of lien has been paid, a lien claimant shall promptly record a satisfaction or release of the notice of claim of lien within five (5) days after receipt of payment of the amount claimed in the notice of claim of lien.

(c) (1) In a disposition of commercial real estate, the escrow closing agent shall pay to the lien claimant the owner's net proceeds up to the amount claimed in the notice of claim of lien against proceeds.

(2) If the amount claimed in the notice of claim of lien is to be fully or partially paid to the lien claimant by the escrow closing agent upon disposition, the lien claimant shall submit a release of his or her notice of claim of lien against proceeds to the escrow closing agent who shall hold the release in escrow pending disposition and payment.

(d) (1) (A) A notice of claim of lien against proceeds recorded under this subchapter shall be released upon the recording of a receipt by the office in which the notice of claim of lien was recorded that shows a deposit of an amount equal to the lien claimed.

(B) The deposit shall be held pending a resolution of amounts due to the licensee and the owner.

(2) If the court determines in an action by the owner to compel delivery of the release by the lien claimant that the delay in providing the release was unjustified, the court shall:

(A) Order the release of the notice of claim of lien; and

(B) Award the owner the costs of the action, including a reasonable attorney's fee.



§ 18-48-808 - Disputed claim -- Order to show cause.

(a) (1) An owner of commercial real estate may dispute a recorded notice of claim of lien against proceeds filed under this subchapter by filing a complaint in the circuit court of the county where the commercial real estate or a portion of the commercial real estate is located for an order directing the principal broker to appear before the court and show cause why a release of the notice of claim of lien against proceeds should not be granted.

(2) If after a hearing, a court determines that the owner is:

(A) Not obligated to pay the principal broker a commission under the terms of a representation agreement, it shall issue an order:

(i) Releasing the notice of claim of lien against proceeds; and

(ii) Awarding costs and a reasonable attorney's fee to the owner; or

(B) Obligated to pay the principal broker a commission under the terms of a representation agreement, the court shall issue an order awarding costs and a reasonable attorney's fee to the licensee.

(b) (1) A principal broker who has a lien on net rental proceeds under § 18-48-803, has recorded a notice of claim of lien against proceeds, and has complied with the requirements of this subchapter may file a complaint in the circuit court of the county where the commercial real estate or a portion of the commercial real estate is located for an order directing the owner to appear before the court and show cause why the relief requested in the complaint should not be granted.

(2) If after a hearing, the court determines that the owner is:

(A) Obligated to pay the principal broker a commission under the terms of a representation agreement, the court shall:

(i) Issue an order enjoining the owner from paying the net rental proceeds from the lease to any party other than the principal broker;

(ii) Order the owner to pay the net rental proceeds to the principal broker; and

(iii) Award a reasonable attorney's fee and expenses to the principal broker; or

(B) Not obligated to pay the licensee a commission under the terms of a representation agreement, the court shall issue an order awarding a reasonable attorney's fee and expenses to the owner.

(c) (1) A complaint authorized by subsection (a) or subsection (b) of this section is barred if not filed within twelve (12) months of the date that the notice of claim of lien against proceeds was recorded.

(2) A proceeding under this section shall not affect other rights and remedies available to the parties under this subchapter or otherwise.



§ 18-48-809 - Priority of lien claims.

If perfected prior to the recording of a notice of claim of lien against proceeds, the following liens have priority over a lien created under this subchapter:

(1) Statutory liens, mortgages, deeds of trust, assignments of rents, and other encumbrances, including all advances or charges made or accruing under statutory liens, mortgages, deeds of trust, assignments of rents, and other encumbrances, whether voluntary or obligatory; and

(2) Modifications, extensions, renewals, and replacements to any of the liens listed in subdivision (1) of this section.









Chapter 49 - Enforcement of Mortgages, Deeds of Trust, and Vendors' Liens

§ 18-49-101 - Limitation of actions.

(a) In suits to foreclose or enforce mortgages, deeds of trust, or vendor's liens, it shall be sufficient defense that they have not been brought within the period of limitation prescribed by law for a suit on the debt or liability for the security of which they were given.

(b) When any payment is made on any existing indebtedness, before it is barred by the statute of limitations, the payment shall not operate to revive the debts or to extend the operations of the statute of limitations, with reference thereto, so far as it affects the rights of judgment lienholders and judgment creditors and third parties, unless the mortgagee, trustee, or beneficiary shall, prior to the expiration of the period of the statute of limitation, execute, acknowledge, and record a written instrument reflecting the amount and date of payments made or shall endorse a memorandum of the payment with date thereof on the margin of the record where the instrument is recorded, and the endorsement shall be attested and dated by the clerk.

(c) (1) In all cases in which an indebtedness is secured by any mortgage, deed of trust, or instrument in which a vendor's lien is retained, the mortgage, deed of trust, or vendor's lien may be enforced or foreclosed at any time within the period prescribed by law for foreclosing mortgages or deeds of trust so far as the property mentioned or described in the deed of trust, mortgage, or other instrument is concerned.

(2) However, no claim or debt against the estate of a dead person shall be probated against the estate, whether secured by mortgage, deed of trust, or instrument retaining a vendor's lien, or not, except within the time prescribed by law for probating claims against estates.

(d) (1) The holder of a vendor's lien, whether as the original beneficiary or as the assignee or transferee thereof, must note on the margin of the record where the vendor's lien is recorded payments relative to the indebtedness secured thereby.

(2) If the payments are not noted on the margin of the record, then the debt shall become barred, as to third parties, after five (5) years from the maturity of the indebtedness or after five (5) years from the date of the last payment, if any, which may be noted on the margin of the record, thereby subjecting evidences of indebtedness secured by vendor's lien to the same provisions and limitations provided by law in connection with evidences of indebtedness secured by mortgages or deeds of trust.



§ 18-49-102 - Defense of payment or setoff.

(a) In any action in a justice court or circuit court of this state in which it is attempted to foreclose any mortgage or deed of trust or to replevy, under a mortgage, deed of trust, or other instrument any personal property, the defendant in the action shall have the right to prove or show any payment or setoff under the mortgage, deed of trust, or other instrument.

(b) Judgment shall be rendered for the property or the balance due thereon, and the defendant may pay the judgment for the balance due and costs within ten (10) days and satisfy the judgment and retain the property.



§ 18-49-103 - Judgment.

(a) It shall not be necessary in any action upon a mortgage or lien to enter an interlocutory judgment or give time for the payment of money, or for doing any other act. In such cases, final judgment may be given in the first instance.

(b) In the foreclosure of a mortgage, a sale of the mortgaged property shall be ordered in all cases.

(c) In an action on a mortgage or lien, the judgment may be rendered for the sale of the property and for the recovery of the debt against the defendant personally.

(d) Whenever a mortgagee reasonably believes that mortgaged property has or will be affected by a release or threatened release of any hazardous substance including, but not limited to, those defined by 42 U.S.C. § 9601(14), (22), or § 8-7-403(a)(8), or § 8-7-503(8), the mortgagee may proceed against the mortgagor personally to recover the debt, without need to first seek a sale of the mortgaged property.



§ 18-49-104 - Sale of property under court order and publication of notice of sales.

(a) (1) Sales of personal property made by order of the court shall be on a credit of three (3) months.

(2) Sales of real property made by court order shall be on a credit of not less than three (3) months nor more than six (6) months, or on installments equivalent to not more than four (4) months' credit on the whole, to be determined by the court.

(b) (1) In all sales on credit, the purchaser shall execute a bond, with good surety, to be approved by the person making the sale, and the bond shall have the force of a judgment.

(2) In sales of real property, a lien shall be retained on the property for its price.

(c) (1) The mortgagee, trustee, or vendor shall publish a notice of the sale in a newspaper published and having a general circulation in the county in which the property is situated or, if this is not available, then in a newspaper of general statewide daily publication one (1) time.

(2) The publication shall be at least ten (10) days prior to the sale.



§ 18-49-105 - Proceeds of sale insufficient.

If the whole of mortgaged property does not sell for a sum sufficient to satisfy the amount due, an execution may be issued against the defendant as on ordinary judgments.



§ 18-49-106 - Redemption of real property.

(a) (1) In all cases where real property is sold under an order or decree of the circuit court or a court exercising circuit jurisdiction in the foreclosure of mortgages and deeds of trust, the mortgagor or his heirs or legal representatives shall have the right to redeem the property so sold.

(2) This may be done at any time within one (1) year from the date of sale, by the payment of the amount for which the property was sold, together with interest thereon, at the rate borne by the decree or judgment, and the cost of foreclosure and sale.

(b) The mortgagor may waive the right of redemption in the mortgage or deed of trust so executed and foreclosed.






Chapter 50 - Statutory Foreclosures

§ 18-50-101 - Definitions.

As used in this chapter:

(1) "Beneficiary" means the person named or otherwise designated in a deed of trust as the person for whose benefit a deed of trust is given or his or her successor in interest;

(2) "Deed of trust" means a deed conveying real property in trust to secure the performance of an obligation of the grantor named in the deed or an obligor that is secured by the deed of trust to a beneficiary and conferring upon the trustee a power of sale for breach of an obligation of the grantor or obligor contained in the deed of trust;

(3) "Grantor" means the person conveying an interest in real property by a mortgage or deed of trust as security for the performance of an obligation secured by the mortgage or deed of trust;

(4) "Mortgage" means the grant of an interest in real property to be held as security for the performance of an obligation by the mortgagor or other person;

(5) "Mortgage company" means any private, state, or federal entity that in the usual course of its business is either the mortgagee or beneficiary of a deed of trust or mortgage;

(6) "Mortgage loan servicer" means an entity that holds itself out as being able to service loans secured by liens or mortgages encumbering real property;

(7) "Mortgagee" means the person holding an interest in real property as security for the performance of an obligation secured by a mortgage or his or her attorney-in-fact appointed pursuant to this chapter;

(8) "Mortgagor" means the person granting an interest in real property as security for the performance of an obligation secured by a mortgage;

(9) "Obligor" means a person owing an obligation that is secured by a mortgage or deed of trust;

(10) "Sale" means the public auction conducted pursuant to § 18-50-107;

(11) "Trust property" means the property encumbered by a mortgage or deed of trust; and

(12) "Trustee" means any person or legal entity to whom legal title to real property is conveyed by deed of trust or his or her successor in interest.



§ 18-50-102 - Parties authorized to foreclose mortgage or deed of trust.

(a) Parties authorized to foreclose a mortgage or deed of trust under this chapter are limited to:

(1) A trustee or attorney-in-fact who is an active licensed member of the Bar of the Supreme Court of the State of Arkansas or a law firm among whose members includes such an attorney if the attorney or law firm maintains an office that:

(A) Is located within this state;

(B) Is accessible to the public during regular business hours; and

(C) Has the ability to accept funds from a grantor, mortgagor, or obligor to reinstate or pay off a mortgage or deed of trust;

(2) A state-chartered bank, nationally chartered bank, state-chartered or federally chartered savings and loan association, state-chartered or federally chartered credit union, or a mortgage loan company subject to licensing, supervision, and auditing by a federal agency, a government-sponsored enterprise, and the Bank Commissioner or Securities Commissioner, as applicable, as an approved mortgage loan servicer authorized to do business under the laws of the State of Arkansas if the state-chartered bank, nationally chartered bank, state-chartered or federally chartered savings and loan association, state-chartered or federally chartered credit union, or mortgage loan company:

(A) Has a physical business location open for business for normal banking hours located within the State of Arkansas;

(B) Is either the holder or the mortgage loan servicer for the holder of a note secured by a mortgage or deed of trust; and

(C) Does not collect a fee or cost for any action taken under this chapter unless authorized by a court order; or

(3) An agency or authority of the State of Arkansas where not otherwise prohibited by law.

(b) (1) The beneficiary may appoint a successor trustee at any time by filing a substitution of trustee for record with the recorder of the county in which the trust property is situated.

(2) The new trustee shall succeed to all the power, duties, authority, and title of the original trustee and any previous successor trustee.

(3) The beneficiary, by express provision in the substitution of a trustee, may ratify and confirm actions taken on its behalf by the new trustee prior to the recording of the substitution of the trustee.

(c) The substitution shall identify the deed of trust by stating the names of the original parties thereto, the date of recordation, and the book and page where recorded or the recorder's document number. The substitution shall also state the name of the new trustee and shall be executed and duly acknowledged by all the beneficiaries or their successors in interest.

(d) A mortgagee may delegate his or her powers and duties under this chapter to an attorney-in-fact, whose acts shall be done in the name of and on behalf of the mortgagee.

(e) The appointment of an attorney-in-fact by a mortgagee shall be made by a duly executed, acknowledged, and recorded power of attorney that shall identify the mortgage by stating the names of the original parties thereto, the date of recordation, and the book and page where recorded or the recorder's document number.

(f) A substitution of trustee or power of attorney shall be recorded before any trustee's or mortgagee's deed executed by the substituted trustee or attorney-in-fact is recorded.



§ 18-50-103 - Conditions to exercise of power of sale.

A beneficiary or mortgagee may not initiate a foreclosure under this chapter unless:

(1) The deed of trust or mortgage is filed for record with the recorder of the county in which the trust property is situated;

(2) (A) The beneficiary or mortgagee:

(i) Has personal knowledge of the records and information provided under this subdivision (2); and

(ii) At least ten (10) days before initiating the foreclosure has provided by standard mail to the grantor, mortgagor, or obligor at the address of the property encumbered by the mortgage or deed of trust or the mailing address of the grantor, mortgagor, or obligor:

(a) A true and correct copy of the note with all required endorsements, the mortgage, or the deed of trust;

(b) The name of the holder and the physical location of the original note;

(c) A true and correct copy of the original mortgage or deed of trust and if in the possession of the beneficiary or mortgagee, each assignment or allonge of the mortgage or deed of trust;

(d) Information, including the applicable telephone number and Internet address, regarding the availability to the grantor, mortgagor, or obligor of each program for loan modification assistance or forbearance assistance offered:

(1) Solely by the beneficiary or the mortgagee; or

(2) By a government agency if the beneficiary or mortgagee participates in the government agency's program; and

(e) If the default is the result of the failure to make payment, a payment history showing the date of default.

(B) If a true and correct copy of the original note, mortgage, deed of trust, or an assignment or allonge of the note, mortgage, or deed of trust is lost or otherwise unavailable, the beneficiary or mortgagee may, instead of providing true and correct copies of the note, mortgage, deed of trust, or assignment or allonge of the note, mortgage, or deed of trust, provide a statement that the document is lost or otherwise unavailable, and shall recite the good faith efforts the beneficiary or mortgagee has made to locate the document.

(C) The duties of the beneficiary or mortgagee to provide information under subdivision (2) of this section are not delegable to the beneficiary's trustee or the mortgagee's attorney-in-fact;

(3) There is a default by the mortgagor, grantor, or obligor with respect to any provision in the mortgage or deed of trust that authorizes sale in the event of default of the provision; and

(4) No action has been instituted to recover the debt or any part of it secured by the mortgage or deed of trust or, if such action has been instituted, the action has been dismissed.



§ 18-50-104 - Prerequisites for foreclosure sale -- Contents of notice of sale -- Persons to receive notice.

(a) The trustee or mortgagee may not sell the trust property unless:

(1) The mortgagee, trustee, or beneficiary has filed for record with the recorder of the county in which the trust property is situated a duly acknowledged notice of default and intention to sell containing the information required by subsection (b) of this section;

(2) A period of at least sixty (60) days has elapsed since the recording of the notice of default and intention to sell; and

(3) (A) (i) The beneficiary or mortgagee has certified to its trustee or attorney-in-fact under § 18-50-102 that each mortgagor, grantor, or obligor who applied for loan modification or forbearance assistance has been notified that the mortgagor, grantor, or obligor does not meet the criteria for loan modification or forbearance assistance under any program offered by:

(a) The beneficiary or mortgagee; or

(b) A government agency if the beneficiary or mortgagee participates in the government agency's program.

(ii) The notice shall be sent to the property address or mailing address of the mortgagor, grantor, or obligor by certified and first-class mail at least ten (10) business days before the sale.

(B) The duties of the beneficiary or mortgagee under subdivision (a)(3)(A) of this section are not delegable to the beneficiary's trustee or the mortgagee's attorney-in-fact.

(b) The mortgagee's or trustee's notice of default and intention to sell shall set forth:

(1) The names of the parties to the mortgage or deed of trust;

(2) A legal description of the trust property and, if applicable, the street address of the property;

(3) The book and page numbers where the mortgage or deed of trust is recorded or the recorder's document number;

(4) The default for which foreclosure is made;

(5) The mortgagee's or trustee's intention to sell the trust property to satisfy the obligation, including in conspicuous type a warning as follows: "YOU MAY LOSE YOUR PROPERTY IF YOU DO NOT TAKE IMMEDIATE ACTION";

(6) The time, date, and place of sale; and

(7) The name, address, and telephone number of the party initiating foreclosure.

(c) The mortgagee's or trustee's notice of default and intention to sell shall be mailed within thirty (30) days of the recording of the notice by certified mail, postage prepaid, and by first-class mail, postage prepaid, to the address last known to the mortgagee or the trustee or beneficiary of the following persons:

(1) The mortgagor, grantor, and obligor of the deed of trust;

(2) Any successor in interest to the mortgagor or grantor whose interest appears of record or whose interest the mortgagee or the trustee or beneficiary has actual notice;

(3) Any person having a lien or interest subsequent to the interest of the mortgagee or trustee when that lien or interest appears of record or when the mortgagee, the trustee, or the beneficiary has actual notice of the lien or interest; and

(4) Any person requesting notice, as provided in § 18-50-113.

(d) The disability, incapacity, or death of any person to whom notice must be given under this section shall not delay or impair in any way the mortgagee's or trustee's right to proceed with a sale, provided that the notice has been given in the manner required by this section to the guardian or conservator or to the administrator or executor, as the case may be.



§ 18-50-105 - Publication of notice.

The mortgagee or trustee shall publish the notice:

(1) In a newspaper of general circulation in the county in which the trust property is situated or in a newspaper of general statewide daily publication one (1) time a week for four (4) consecutive weeks prior to the date of sale. The final publication shall be no more than ten (10) days prior to the sale;

(2) By employing a third-party posting provider to post notice at the place at the county courthouse where foreclosure sales are customarily advertised and conducted; and

(3) By employing a third-party Internet foreclosure sale notice information service provider.



§ 18-50-106 - Trustee's affidavit.

On or before the date the mortgagee or trustee conducts the sale, a duly acknowledged affidavit of mailing and publication of the notice of default and intention to sell shall be filed for record with the recorder of the county in which the trust property is situated.



§ 18-50-107 - Manner of sale.

(a) The sale shall be held on the date and at the time and place designated in the notice of default and intention to sell, except that the sale shall:

(1) Be held between 9:00 a.m. and 4:00 p.m.;

(2) Be held either at the premises of the trust property or at the front door of the county courthouse of the county in which the trust property is situated; and

(3) Not be held on a Saturday, Sunday, or a legal holiday.

(b) (1) (A) Any person, including the mortgagee and the beneficiary, may bid at the sale.

(B) The trustee may bid for the beneficiary but not for himself or herself.

(2) The mortgagee or trustee shall engage a third party that is licensed to sell real estate under the Real Estate License Law, § 17-42-101 et seq., and licensed to act as an auctioneer under the Auctioneer's Licensing Act, § 17-17-101 et seq., to conduct the sale and act at the sale as the auctioneer.

(3) No bid shall be accepted that is less than two-thirds (2/3) of the entire indebtedness due at the date of sale.

(c) (1) The person conducting the sale may postpone the sale from time to time.

(2) (A) In every such case, notice of postponement shall be given by:

(i) Public proclamation thereof by that person; or

(ii) Written notice of postponement posted at the time and place last appointed for the sale.

(B) (i) No other notice of the postponement need be given unless the sale is postponed for longer than thirty (30) days beyond the date designated in the notice.

(ii) In that event, notice thereof shall be given pursuant to § 18-50-104.

(d) The sale is concluded when the highest bid is accepted by the person conducting the sale.

(e) (1) Unless otherwise agreed to by the trustee or mortgagee, the purchaser shall pay at the time of sale the price bid.

(2) Interest shall accrue on any unpaid balance of the price bid at the rate specified in the note secured by the mortgage or deed of trust.

(3) Within ten (10) days after the sale, the mortgagee or trustee shall execute and deliver the trustee's deed or mortgagee's deed to the purchaser.

(4) The mortgagee or beneficiary shall receive a credit on its bid for:

(A) The amount representing the unpaid principal owed;

(B) Accrued interest as of the date of the sale;

(C) Advances for the payment of taxes, insurance, and maintenance of the trust property; and

(D) Costs of the sale, including reasonable trustee's and attorney's fees.

(f) (1) The purchaser at the sale shall be entitled to immediate possession of the property.

(2) (A) Possession may be obtained by filing a complaint in the circuit court of the county in which the property is situated and attaching a copy of the recorded trustee's or mortgagee's deed, whereupon the purchaser shall be entitled to an ex parte writ of assistance.

(B) Alternatively, the purchaser may bring an action for forcible entry and detainer under § 18-60-301 et seq.

(C) In either event, the provisions of § 18-50-116(d) shall apply.



§ 18-50-108 - Effect of sale.

(a) (1) A sale made by a mortgagee or trustee shall foreclose and terminate all interest in the trust property of all persons to whom notice is given under § 18-50-104 and of any other person claiming by, through, or under the person. A failure to give notice to any person entitled to notice shall not affect the validity of the sale as to persons notified.

(2) A person entitled to notice, but not given notice, shall have the rights of a person not made a defendant in a judicial foreclosure.

(b) A sale shall terminate all rights of redemption, and no person shall have a right to redeem the trust property after a sale, notwithstanding that the deed to and possession of the trust property have yet to be delivered.

(c) (1) No notice shall be required to be given to any person claiming an interest subsequent to the filing of the notice of default and intention to sell as set forth in § 18-50-103(3).

(2) The filing of the notice of default and intention to sell shall have the same force and effect as the filing of a lis pendens in a judicial proceeding.



§ 18-50-109 - Disposition of proceeds of sale.

The trustee or mortgagee shall apply the proceeds of the sale as follows:

(1) To the expenses of the sale, including compensation of the trustee or mortgagee and a reasonable fee by the attorney;

(2) To the indebtedness owed;

(3) To all persons having recorded liens subsequent to the interest of the trustee or mortgagee as their interests may appear in the order of the priority; and

(4) The surplus, if any, to the grantor of the trust deed or to the successor in interest of the grantor entitled to the surplus.



§ 18-50-111 - Form and effect of trustee's or mortgagee's deed.

(a) (1) The trustee's or mortgagee's deed shall contain recitals of compliance with the requirements of this chapter relating to the exercise of the power of sale and sale of the trust property, including recitals concerning mailing and publication of notice of default and intention to sell and the conduct of the sale.

(2) Upon the filing of the deed for record with the recorder of the county in which the trust property is situated, the recitals shall be prima facie evidence of the truth of the matters set forth therein, but the recitals shall be conclusive in favor of a purchaser for value in good faith relying upon them.

(b) The trustee's or mortgagee's deed shall convey to the purchaser all right, title, and interest in the trust property the mortgagor or grantor had or had the power to convey at the time of the execution of the mortgage or deed of trust, together with all right, title, and interest in the mortgagor or grantor or their successors in interest acquired after the execution of the mortgage or deed of trust, and the conveyance shall be deemed effective and relate back to the time of the sale.



§ 18-50-112 - Deficiency judgment.

(a) (1) At any time within twelve (12) months after a sale under this chapter, a money judgment may be sought for the balance due upon the obligation for which a mortgage or deed of trust was given as security.

(2) In such action, the plaintiff shall set forth in his or her complaint, and shall have the burden of proving, the entire amount of indebtedness which was secured by the mortgage or deed of trust, the amount for which the trust property was sold, and the fair market value of the trust property at the date of sale, together with interest from the date of sale, costs, and attorney's fees.

(b) Judgment shall not exceed the lesser of the following:

(1) The amount for which the indebtedness due at the date of sale, with interest from the date of sale, costs, and trustee's and attorney's fees, exceeds the fair market value of the trust property; or

(2) The amount for which the indebtedness due at the date of sale, with interest from the date of sale, costs, and trustee's and attorney's fees, exceeds the amount for which the trust property was sold.



§ 18-50-113 - Request for notice.

(a) At any time subsequent to the recordation of a mortgage or deed of trust and prior to a recording of a notice of default and intention to sell under the mortgage or deed, any person desiring a copy of any such notice may file for record with the recorder of the county where the trust property is situated a duly acknowledged request for a copy of any notice of default and intention to sell.

(b) The request shall contain the name and address of the person requesting a copy of the notice and shall identify the mortgage or deed of trust by stating the names of the parties thereto, the date of recordation of the mortgage or deed, the book and page number where the mortgage or deed is recorded, or the recorder's document number.

(c) The recorder shall index the request so that the name of the mortgagor or of the grantor in the deed of trust is indexed as the grantor and the name of the requesting party is indexed as the grantee.

(d) No request, statement, or notation placed on record pursuant to this section shall affect the title to the trust property or be deemed notice to any person that any person so recording the request has any right, title, or interest in or lien or charge upon that property.



§ 18-50-114 - Reinstatement of mortgage or deed of trust.

(a) (1) Whenever all or a portion of the principal sum of any obligation secured by a mortgage or deed of trust, prior to the maturity date fixed in such obligation, has become due or has been declared due by reason of a breach or default in the performance of any obligation secured by the mortgage or deed of trust, including a default in the payment of interest or of any installment of principal, or by reason of a failure of the grantor to pay, in accordance with the terms of the mortgage or deed of trust, taxes, assessments, premiums for insurance, or advances made by the mortgagee or beneficiary in accordance with the terms of such obligation or of such mortgage or deed of trust, then the mortgagor or grantor or their successors in interest in the trust property may pay, at any time subsequent to the filing for record of a notice of default and intention to sell and prior to the sale, to the mortgagee or beneficiary or their successor in interest the entire amount then due under the terms of such mortgage or deed of trust, including costs and expenses actually incurred in enforcing the terms of the obligation and mortgage or deed of trust, and trustee's and attorney's fees other than that portion of the principal which would not then be due had no default occurred, and thereby cure the default theretofore existing.

(2) Thereupon, all proceedings under this chapter theretofore had or instituted shall be dismissed or discontinued, and the obligation and mortgage or deed of trust shall be reinstated and shall be and remain in force and effect, the same as if no acceleration had occurred.

(b) If the default is cured and the mortgage or deed of trust reinstated in the manner provided in this section, the mortgagee, beneficiary, or their successors in interest shall file for record with the recorder of the county in which the trust property is situated a duly acknowledged cancellation of the recorded notice of default and intention to sell under such mortgage or deed of trust.



§ 18-50-115 - Implied powers in mortgages.

(a) (1) Subject to the provisions of § 18-50-114 and notwithstanding the terms of the mortgage, a power of sale is implied in every mortgage of real property situated in this state that is duly acknowledged and recorded.

(2) The exercise of the implied power of sale shall be pursuant to the provisions of this chapter.

(b) A mortgagor and his or her successor in interest shall have the rights and duties of a grantor, and a mortgagee and his or her successor in interest shall have the rights and duties of a trustee and a beneficiary.

(c) The mortgagee shall comply with §§ 18-50-103 -- 18-50-107, 18-50-109, and 18-50-110 [repealed], and the mortgagee's deed shall comply with § 18-50-111.



§ 18-50-116 - Miscellaneous provisions.

(a) The procedures set forth in this chapter for the foreclosure of a mortgage or deed of trust shall not impair or otherwise affect the right to bring a judicial action to foreclose a mortgage or deed of trust.

(b) A notice of default and intention to sell shall be filed within the time the foreclosure of the mortgage or deed of trust by judicial action could have been commenced.

(c) The procedures set forth in this chapter shall apply only if the mortgagee or beneficiary is a mortgage company as defined in § 18-50-101 or is a bank or savings and loan. This chapter shall not apply to a mortgage or a deed of trust encumbering trust property used primarily for agricultural purposes.

(d) Nothing in this chapter shall be construed to:

(1) Create an implied right of redemption in favor of any person; or

(2) (A) Impair the right of any person or entity to assert his or her legal and equitable rights in a court of competent jurisdiction.

(B) However, a claim or defense of a person or entity asserting his or her or its legal and equitable rights shall be asserted before the sale or it is forever barred and terminated, except that the mortgagor may assert the following against either the mortgagee or trustee:

(i) Fraud; or

(ii) Failure to strictly comply with the provisions of this chapter, including without limitation subsection (c) of this section.

(C) (i) The claims or defenses described in subdivision (d)(2)(B) of this section may not be asserted against a subsequent purchaser for value of the property.

(ii) For purposes of this section, "purchaser for value" does not include the mortgagee or the trustee.

(e) (1) At any time prior to the delivery of the trustee's or mortgagee's deed, the trustee or mortgagee shall be authorized to set aside a sale conducted pursuant to this chapter by declaring the sale null and void and returning the purchase price to the highest bidder without any further liability to the bidder.

(2) In this event, the trustee or mortgagee shall file an affidavit declaring the sale null and void with the recorder of the county in which the trust property is located, and all terms and provisions of the mortgage or deed of trust shall be revived and reinstated as if no sale had occurred.



§ 18-50-117 - Foreign corporations and other entities.

No person, firm, company, association, fiduciary, or partnership, either domestic or foreign, shall avail themselves of the procedures under this chapter unless authorized to do business in this state.






Chapter 51-59 - [Reserved.]

[Reserved]






Subtitle 5 - Civil Actions

Chapter 60 - Miscellaneous Proceedings Relating to Property

Subchapter 1 - -- General Provisions

§ 18-60-101 - Right of cotenants to accounting.

(a) When any joint tenant, tenant in common, or coparcener in any real estate, or any interest therein, shall take, use, or have the profits and benefits thereof in greater proportion than his or her interest therein, that person, or his or her executor or administrator, shall account therefor to his or her cotenant or cotenants, jointly or severally.

(b) Joint tenants, tenants in common, and coparceners in any real or personal estate may maintain civil actions against their cotenants who receive as bailiffs more than their due proportion of the benefits of the estate.



§ 18-60-102 - Injuring, destroying, or carrying away property of another.

(a) A person trespassing as follows shall pay a person injured treble the value of a thing damaged, broken, destroyed, or carried away, with costs, if the person shall:

(1) Cut down, injure, destroy, or carry away any tree placed or growing for use or shade or any timber, rails, or wood, standing, being, or growing on the land of another person;

(2) Dig up, quarry, or carry away any stone, ground, clay, turf, mold, fruit, or plants; or

(3) Cut down or carry away, any grass, grain, corn, cotton, tobacco, hemp, or flax, in which he or she has no interest or right, standing or being on any land not his or her own, or shall wilfully break the glass, or any part of it, in any building not his or her own.

(b) If any person trespasses upon land in violation of the provisions of this section and if the land is owned by several joint tenants, tenants in common, coparceners, or other co-owners, then any co-owner who has not given consent to the trespass shall be entitled to treble the value of the thing so damaged, broken, destroyed, or carried away, with costs, the treble damages to be computed according to the amount of the undivided interest of the co-owner.

(c) If on the trial of any action brought under the provisions of this section it shall appear that the defendant had probable cause to believe that the land on which the trespass is alleged to have been committed, or that the thing so taken, carried away, injured, or destroyed, was his or her own, the plaintiff in the action shall recover single damages only, with cost.



§ 18-60-103 - Liability for damages by fire -- Exception.

(a) If any person shall set on fire any grass or other combustible material within his or her enclosures so as to damage any other person, that person shall make satisfaction in single damages to the party injured, to be recovered by civil action in any court having jurisdiction of the amount sued for.

(b) If any person shall, before setting out fire, notify those persons whose farms are joining the place which he or she proposes to burn that he or she is going to fire such grass or other combustible matter and shall use all due caution to prevent such fire from getting out to the injury of any other person, he or she shall not be liable to pay damages as provided in this section.



§ 18-60-104 - Leaving enclosure open.

If any person shall voluntarily throw down or open any doors, bars, gates, or fences and leave them down or open, other than those that lead into his or her own enclosure, he or she shall pay the party injured the sum of five dollars ($5.00) for each offense and double the amount of damages the parties may sustain by reason of the doors, bars, gates, or fences being thrown open or down, with costs.



§ 18-60-105 - Improvements erroneously placed on adjoining lands.

(a) In all cases in which fences, buildings, or other improvements that may be moved have been erroneously placed or erected on lands adjoining land on which the fences, buildings, or other improvements were intended to be erected, the owner of the fences, buildings, or other improvements shall have twelve (12) months' time from the date of the discovery of the erroneous placing of the fences, buildings, or other improvements on the adjoining lands to remove the improvements and place them on his or her own land or premises.

(b) The owner of the fences, buildings, or other improvements so placed erroneously on the adjoining lands shall not be held responsible for any damages to the owner of the adjoining lands on which the fences, buildings, or other improvements were erected by reason of the erroneous erecting or building of the fences, buildings, or other improvements on the adjoining lands.



§ 18-60-106 - Sale of infants' or insane persons' lands.

(a) The sale of land of infants or persons of unsound mind shall not be deemed to be prohibited as being in contravention of the deed, will, or contract under which they hold unless a sale is expressly forbidden by the deed, will, or contract.

(b) When the legal title of land is held by a trustee, he or she shall be a party to the proceedings for its sale. In all other respects the proceedings for the sale of land held in trust for infants and persons of unsound mind shall be the same as when they hold the legal title, except that the trustees shall give bond and security instead of the guardian when the proceeds of sale are to go into the hands of the trustee.



§ 18-60-107 - Liability for injuries in gathering farm products.

(a) No cause of action shall arise against the owner, tenant, or lessee of land or premises for injuries to any person who is on that land or premises for the purpose of gleaning agricultural or farm products, unless that person's injuries were caused by the gross negligence or willful and wanton misconduct of the owner, tenant, or lessee.

(b) No cause of action shall arise against the owner, tenant, or lessee of land or premises for injuries to any person, other than an employee or contractor of the owner, tenant, or lessee, who is on the land or premises for the purpose of picking and purchasing agricultural or farm products at a farm or "u-pick" operation, unless the person's injuries were caused by a condition which involved an unreasonable risk of harm and all of the following apply:

(1) The owner, tenant, or lessee knew or had reason to know of the condition or risk;

(2) The owner, tenant, or lessee failed to exercise reasonable care to make the condition safe or to warn the person of the condition or risk; and

(3) The person injured did not know or did not have reason to know of the condition or risk.

(c) As used in this section, "agricultural or farm products" means the natural products of the farm, nursery, grove, orchard, vineyard, garden, and apiary, including, but not limited to, trees and firewood.



§ 18-60-108 - Liability of landowner for injury to trespasser.

(a) (1) An owner, lessee, or occupant of land does not owe a duty of care to a trespasser on the land and is not liable for any injury to a trespasser on the land.

(2) No cause of action shall arise against the owner, lessee, or occupant of land until the presence of the trespasser on the premises is known, and then the owner, lessee, or occupant of the land shall be liable only for injuries caused by the willful or wanton misconduct of the owner, lessee, or occupant.

(b) This section does not affect the doctrine of attractive nuisance, except that the doctrine may not be the basis for liability of an owner, lessee, or occupant of agricultural land for any injury to a trespasser over the age of eighteen (18).

(c) As used in this section, "trespasser" means a person who enters on the property of another without permission and without an invitation, express or implied.






Subchapter 2 - -- Ejectment and Trespass

§ 18-60-201 - Right of action generally.

The action of ejectment may be maintained in all cases in which the plaintiff is legally entitled to the possession of the premises.



§ 18-60-202 - Actions relating to public lands.

(a) The action of ejectment may be maintained in all cases in which the plaintiff claims the possession of the premises under or by virtue of:

(1) An entry made with the register and receiver of the proper land office of the United States;

(2) A preemption right under the laws of the United States; or

(3) When an improvement has been made by him or her on any of the public lands of the United States, whether the lands have been surveyed or not, and when any person, other than those to whom the right of action is given by subdivisions (a)(1) and (2) of this section, is in possession of the improvement.

(b) An action of trespass may also be maintained in all the cases enumerated in subsection (a) of this section.

(c) The executor or administrator of any person who has died and who in his or her lifetime made improvements on any of the public lands of the United States, whether he or she had a right of preemption to the improvements or not under the laws of the United States, or whether the lands on which the improvements may have been made have been surveyed or not, may maintain an action of ejectment for the recovery of the improvement, to the same extent and with the same restrictions as provided by subsection (a) of this section, for their testator or intestate.



§ 18-60-203 - Possession claimed under state patents.

(a) The action of ejectment may be maintained in all cases when the plaintiff claims the possession of the premises under or by virtue of an entry made with the proper swampland agent or land agent of the proper land office of the State of Arkansas.

(b) The patent certificates granted by any of the named officers shall be evidence of title in the party to whom it is granted.



§ 18-60-204 - Parties.

(a) The action of ejectment shall be brought and prosecuted in the real names of the parties thereunto.

(b) The action may be brought against the person in possession of the premises claimed or his or her lessor, or both.

(c) The person from or through whom the defendant claims title to the premises may, on his or her motion, be made a codefendant.



§ 18-60-205 - Pleadings.

(a) (1) In all actions for the recovery of lands, except in actions of forcible entry and unlawful detainer, the plaintiff shall set forth in his or her complaint all deeds and other written evidences of title on which he or she relies for the maintenance of his or her suit.

(2) The plaintiff shall file copies of the evidences as far as they can be obtained, as exhibits therewith, and shall state such facts as shall show a prima facie title in himself or herself to the land in controversy.

(b) The defendant in his or her answer shall plead in the same manner as required from the plaintiff. The defendant in his or her answer shall set forth exceptions to any of the documentary evidence relied on by the plaintiff to which he or she may wish to object, and the exceptions shall specifically note the objections taken.

(c) The plaintiff shall in the same manner, within three (3) days after the filing of the answer, unless longer time is given by the court, file like exceptions to any documentary evidence exhibited by the defendant.

(d) All the exceptions shall be passed on by the court and shall be sustained or overruled, as the law may require. If any exception is sustained to any of the evidence, it shall not be used at the trial unless the defect for which the exception is taken shall be covered by amendment.

(e) All objections to the evidence not specifically pointed out in the manner provided in this section shall be waived.



§ 18-60-206 - Proof required to recover.

(a) To entitle the plaintiff to recover, it shall be sufficient for him or her to show that, at the time of the commencement of the action, the defendant was in possession of the premises claimed and that the plaintiff had title thereto or had the right to the possession thereof as is declared by §§ 18-60-201 and 18-60-202 to be sufficient to maintain the action of ejectment.

(b) If the action is brought by a joint tenant or tenant in common against his or her cotenant, the plaintiff shall also be required to show at the trial that the defendant actually ousted him or her or did some act amounting to a total denial of his or her right as a cotenant.



§ 18-60-207 - Judgments.

(a) In all cases in which no other provision is made, the judgment, if for the plaintiff, shall be for the recovery of the possession of the premises and the damages and costs.

(b) If judgment should be rendered against the defendant, the judgment shall be for the recovery of the premises, and a writ of inquiry shall be awarded to assess the damages.



§ 18-60-208 - Writ of possession.

When the judgment for the plaintiff is both for the recovery of the possession of the premises and for the damages, the plaintiff may have a writ of possession. The writ shall command the officer to whom it may be directed to deliver to the plaintiff possession of the premises and also command him or her to levy and collect the damages and costs, as in executions on judgments in personal actions.



§ 18-60-209 - Recovery of damages.

(a) If the plaintiff prevails in the action, he or she shall recover by way of damages the rents and profits down to the time of assessing them.

(b) When the plaintiff or those under whom he or she claims title may have entered in any land office of the United States within this state the improvement of the defendant and the action is brought to recover the possession of the improvement the plaintiff shall recover no damages.



§ 18-60-210 - Execution for damages and costs only.

When the judgment for the plaintiff is only for damages and costs, execution may be issued thereon as on judgments in personal actions.



§ 18-60-211 - Expiration of right to possession pending action.

If the right of the plaintiff to the possession of the premises expires after the commencement of the action and before the trial, the verdict shall be returned according to the facts and judgment shall be entered only for the damages and costs.



§ 18-60-212 - Recovery of lands held under tax title.

(a) No action for the recovery of any lands or for the possession thereof against any person, or his or her heirs or assigns, who may hold such lands by virtue of a purchase thereof at a sale by the collector or Commissioner of State Lands, for the nonpayment of taxes, or who may have purchased them from the state by virtue of any act providing for the sale of lands forfeited to the state or the nonpayment of taxes, or who may hold the land under a donation deed from the state, shall be maintained unless it appears that the plaintiff, his or her ancestors, predecessors, or grantors were seized or possessed of the lands in question within two (2) years next before the commencement of the action.

(b) This section shall not apply to lands which have been sold to any improvement district of any kind or character for taxes due the districts nor to any taxes due any improvement districts, but the lien of the taxes shall continue until paid.

(c) The person, or his or her heirs or assigns, claiming any land mentioned in subsection (a) of this section shall, before the issuing of any writ, file in the office of the clerk of the proper court an affidavit setting forth that the claimant has tendered to the purchaser or purchasers thereof, or his or her agent or legal representative, the full amount of all taxes and costs first paid on account of the lands, with interest thereon at the rate of one hundred percent (100%) upon the amount first paid for the lands and twenty-five percent (25%) upon all costs and taxes paid upon the land thereafter, from the time the costs and taxes were paid, and also the full value of all improvements of whatever kind and description made on the lands, by the purchaser or purchasers, his or her heirs or assigns, or tenants, and that it has been refused.

(d) If any action shall be brought in any court of record in this state against any purchaser, or his or her heirs or assigns, holding any lands as specified in subsection (a) of this section, and it shall appear to the satisfaction of the court that no affidavit, as required in subsection (c) of this section, was filed previous to the commencement thereof, it shall be the duty of the court to dismiss the action at the cost of the plaintiff.

(e) If judgment shall be given against any purchaser, or his or her heirs or assigns who hold any lands as provided for in subsection (a) of this section in favor of any person claiming them, no matter by what manner of title, the judgment shall only be for the possession of the premises in question and damages shall be assessed in favor of the defendant for the full amount of all taxes, costs, and interest provided for in subsection (c) of this section, together with the full value of all improvements of whatever kind and description made thereon, for which judgment shall be entered in favor of the defendant, and it shall be a lien upon the lands until satisfied.



§ 18-60-213 - Recovery for improvements and taxes paid on land of another.

(a) If any person believing himself or herself to be the owner, either in law or equity, under color of title has peaceably improved, or shall peaceably improve, any land which upon judicial investigation shall be decided to belong to another, the value of the improvement made as stated and the amount of all taxes which may have been paid on the land by the person, and those under whom he or she claims, shall be paid by the successful party to the occupant, or the person under whom, or from whom, he or she entered and holds, before the court rendering judgment in the proceedings shall cause possession to be delivered to the successful party.

(b) (1) The court or jury trying the cause shall assess the value of the improvements in the same action in which the title to the lands is adjudicated.

(2) On the trial, the damages sustained by the owner of the lands from waste and any mesne profits as may be allowed by law shall also be assessed.

(c) (1) If the value of the improvements made by the occupant and the taxes paid as stated in subsection (a) of this section shall exceed the amount of the damages and mesne profits combined, the court shall enter an order as a part of the final judgment providing that no writ shall issue for the possession of the lands in favor of the successful party until payment has been made to the occupant of the balance due him or her for the improvements and the taxes paid.

(2) This amount shall be a lien on the lands, which may be enforced by equitable proceedings at any time within three (3) years after the date of the judgment.

(d) In recoveries against the occupants, no account for any mesne profits shall be allowed unless they shall have accrued within three (3) years prior to the commencement of the suit in which they may be claimed.

(e) In any of these equitable proceedings, the court may allow to the owner of the lands, as a setoff against the value of the improvements and taxes, the value of all rents accruing after the date of the judgment in which it has been allowed.



§ 18-60-214 - Lien of tax deed holder for improvement by reason of survey.

(a) (1) If any person believing himself or herself to be the owner, either in law or equity, under a clerk's tax deed or a Commissioner of State Lands' forfeited land deed, containing a valid and proper description constituting color of title, has, or shall, peaceably improve any land by having the boundaries surveyed and corners established by the county surveyor of the county in which the land is situated and, upon judicial investigation of the title to the land, it is found that the forfeiture for nonpayment of taxes is void and that the land belongs to another or that the former owner is entitled to redeem from the tax forfeiture, the value of the improvement to the land by reason of the survey shall be paid by the successful party to the holder of the tax deed.

(2) The holder of the tax deed shall have a lien on the lands for this amount, which may be enforced by equitable proceedings at any time within three (3) years after the date of the judgment.

(b) This section shall not repeal any statute providing for recovery of improvements and betterments but shall be cumulative to § 18-60-213(a) and to all other existing laws not inconsistent with it.






Subchapter 3 - -- Forcible Entry and Detainer -- Unlawful Detainer

§ 18-60-301 - Legislative intent.

(a) Acts 1875, No. 85 [repealed], as amended by Acts 1875 (Adj. Sess.) No. 56; Acts 1891, No. 8 [repealed] and Acts 1947, No. 373 [repealed], which declare and describe the cause of action for forcible entry and detainer and unlawful detainer and prescribe the procedure for carrying out the rights and remedies granted to affected parties thereunder, is in need of clarification and revision in order that persons affected thereby may be afforded reasonable opportunity to be heard on legitimate objections to writs of possession entered in accordance with the provisions of this law.

(b) It is, therefore, found to be to the best interest of the people of this state that an additional procedure be specifically prescribed for the enforcement of the rights of parties claiming a cause of action by reason of forcible entry and detainer or unlawful detainer of real property and those persons against whom such causes of action are brought.



§ 18-60-302 - Improper entry prohibited.

No person shall enter into or upon any lands, tenements, or other possessions and detain or hold them except when an entry is given by law, and then only in a peaceable manner.



§ 18-60-303 - Actions constituting forcible entry and detainer.

A person shall be guilty of a forcible entry and detainer within the meaning of this subchapter if the person shall:

(1) Enter into or upon any lands, tenements, or other possessions and detain or hold them without right or claim to title;

(2) Enter by breaking open the doors and windows or other parts of the house, whether any person is in it or not;

(3) Threaten to kill, maim, or beat the party in possession or use words and actions as have a natural tendency to excite fear or apprehension of danger;

(4) Put out of doors or carry away the goods of the party in possession; or

(5) Enter peaceably and then turning out by force or frightening by threats or other circumstances of terror the party to yield possession.



§ 18-60-304 - Actions constituting unlawful detainer.

A person shall be guilty of an unlawful detainer within the meaning of this subchapter if the person shall, willfully and without right:

(1) Hold over any land, tenement, or possession after the determination of the time for which it was demised or let to him or her, or the person under whom he or she claims;

(2) Peaceably and lawfully obtain possession of any land, tenement, or possession and hold it willfully and unlawfully after demand made in writing for the delivery or surrender of possession of the land, tenement, or possession by the person having the right to possession or his or her agent or attorney;

(3) Fail or refuse to pay the rent for the land, tenement, or possession when due, and after three (3) days' notice to quit and demand made in writing for the possession of the land, tenement, or possession by the person entitled to the land, tenement, or possession or his or her agent or attorney, shall refuse to quit possession;

(4) Fail to maintain the premises in a safe, healthy, or habitable condition; or

(5) Cause or permit the premises to become:

(A) A common nuisance subject to abatement under:

(i) Section 14-54-1501 et seq.;

(ii) The Arkansas Drug Abatement Act of 1989, § 16-105-401 et seq.; or

(iii) Any other law of this state; or

(B) A public or common nuisance under § 14-54-1701 et seq. as determined by a criminal nuisance abatement board.



§ 18-60-305 - Applicability to all estates.

Sections 18-60-303 and 18-60-304 shall extend to and comprehend all estates, whether freehold or less than freehold.



§ 18-60-306 - Jurisdiction.

(a) Forcible entries and detainers and unlawful detainers are cognizable before the:

(1) Circuit court of any county in which the offenses may be committed; and

(2) District court with jurisdiction concurrent with the jurisdiction of the circuit court, if permitted by rule or order of the Supreme Court.

(b) As used in this subchapter, "court" means:

(1) A circuit court; and

(2) If permitted by rule or order of the Supreme Court, a district court.



§ 18-60-307 - Proceedings in court.

(a) When any person to whom any cause of action shall accrue under this subchapter shall file in the office of the clerk of the court a complaint signed by him or her, his or her agent or attorney, specifying the lands, tenements, or other possessions so forcibly entered and detained, or so unlawfully detained over, and by whom and when done, and shall also file the affidavit of himself or herself or some other credible person for him or her, stating that the plaintiff is lawfully entitled to the possession of the lands, tenements, or other possessions mentioned in the complaint and that the defendant forcibly entered upon and detained them or unlawfully detains them, after lawful demand therefor made in the manner described in this subchapter, the clerk of the court shall thereupon issue a summons upon the complaint. The summons shall be in customary form directed to the sheriff of the county in which the cause of action is filed, with direction for service thereof on the named defendants. In addition, he or she shall issue and direct the sheriff to serve upon the named defendants a notice in the following form:

"NOTICE OF INTENTION TO ISSUE WRIT OF POSSESSION

(b) If, within five (5) days, excluding Sundays and legal holidays, following service of this summons, complaint, and notice seeking a writ of possession against the defendants named therein, the defendant or defendants have not filed a written objection to the claim for possession made by the plaintiff in his or her complaint, the clerk of the court shall immediately issue a writ of possession directed to the sheriff commanding him or her to cause the possession of the property described in the complaint to be delivered to the plaintiff without delay, which the sheriff shall thereupon execute in the manner described in § 18-60-310.

(c) (1) If a written objection to the claim of the plaintiff for a writ of possession shall be filed by the defendant or defendants within five (5) days from the date of service of the notice, summons, and complaint as provided for in this section, the plaintiff shall obtain a date for the hearing of the plaintiff's demand for possession of the property described in the complaint at any time thereafter when the matter may be heard by the court and shall give notice of the date, time, and place of the hearing by certified mail, postage prepaid, either to the defendant or to his or her or their counsel of record.

(2) If the defendant continues to possess the property described in the plaintiff's complaint during the pendency of the proceedings under this subchapter, the defendant is required to deposit into the registry of the court at the time of filing the written objection a sum equal to the amount of rent due on the property and continue paying rent into the registry of the court in accordance with the written or verbal rental agreement.

(3) The failure of the defendant to deposit into the registry of the court the rent due or any rent subsequently due during the pendency of the proceeding under this subchapter without justification is grounds for the court to grant the writ of possession.

(d) (1) (A) If a hearing is required to be held on the demand of the plaintiff for an immediate writ of possession, the plaintiff shall there present evidence sufficient to make a prima facie case of entitlement to possession of the property described in the complaint. The defendant or defendants shall be entitled to present evidence in rebuttal thereof.

(B) (i) If the court decides upon all the evidence that the plaintiff is likely to succeed on the merits at a full hearing and if the plaintiff provides adequate security as determined by the court, then the court shall order the clerk forthwith to issue a writ of possession to the sheriff to place the plaintiff in possession of the property described in the complaint, subject to the provisions of subsection (e) of this section.

(ii) No such action by the court shall be final adjudication of the parties' rights in the action.

(2) A plaintiff demanding an immediate writ of possession who is a housing authority and who claims in its complaint that the defendant or defendants are being asked to surrender possession as a result of the defendant or defendants having been convicted of a criminal violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-608, shall be entitled to receive an expedited hearing before the court within ten (10) days of the filing of the objection by the defendant or defendants.

(e) If the defendant desires to retain possession of the property, the court shall allow the retention upon the defendant's providing, within five (5) days of issuance of the writ of possession, adequate security as determined by the court.



§ 18-60-308 - Title to premises not adjudicated.

In trials under the provisions of this subchapter, the title to the premises in question shall not be adjudicated upon or given in evidence, except to show the right to the possession and the extent thereof.



§ 18-60-309 - Judgment for plaintiff -- Assessment of damages -- Writs of possession and restitution.

(a) If upon the trial of any action brought under this subchapter the finding or verdict is for the plaintiff, the court or jury trying it shall assess the amount to be recovered by the plaintiff for the rent due and agreed upon at the time of the commencement of the action and up to the time of rendering judgment or, in the absence of an agreement, the fair rental value.

(b) In addition thereto in all cases the court shall assess the following as liquidated damages:

(1) When the property sought to be recovered is used for residential purposes only, the plaintiff shall receive an amount equal to the rental value for each month, or portion thereof, that the defendant has forcibly entered and detained or unlawfully detained the property; and

(2) When the property sought to be recovered is used for commercial or mixed residential and commercial purposes, the plaintiff shall receive liquidated damages at the rate of three (3) times the rental value per month for the time that the defendant has unlawfully detained the property.

(c) (1) Thereupon the court shall render judgment in favor of the plaintiff for the recovery of the property and for any amount of recovery that may be so assessed with costs.

(2) If possession of the premises has not already been delivered to the plaintiff, the court shall cause a writ of possession to be issued commanding the sheriff to remove the defendant from possession of the premises and to place the plaintiff in possession thereof.

(d) (1) In case the finding or verdict is for the defendant, the court shall give judgment thereon with costs and for any damages that may be assessed in favor of the defendant.

(2) If the property described in the complaint has been turned over to the possession of the plaintiff, the court shall also issue a writ of restitution directed to the sheriff to cause the defendant to be repossessed of the property.

(e) Any monetary judgments awarded either to the plaintiff or the defendant may be recovered upon in any manner otherwise authorized by law.

(f) Upon final disposition of the action, the court shall distribute any money paid by the defendant under § 18-60-307(c) into the registry of the court first toward satisfaction of the plaintiff's judgment, if any, and the remainder to the defendant.



§ 18-60-310 - Execution of writ of possession.

(a) Upon receipt of a writ of possession from the clerk of the court, the sheriff shall immediately proceed to execute the writ in the specific manner described in this section and, if necessary, ultimately by ejecting from the property described in the writ the defendant or defendants and any other person or persons who shall have received or entered into the possession of the property after the issuance of the writ, and thereupon notify the plaintiff that the property has been vacated by the defendant or defendants.

(b) (1) Upon receipt of the writ, the sheriff shall notify the defendant of the issuance of the writ by delivering a copy thereof to the defendant or to any person authorized to receive summons in civil cases and in like manner.

(2) If, within eight (8) hours of receipt of the writ of possession, the sheriff shall not find any such person at their normal place of residence, he or she may serve the writ of possession by placing a copy conspicuously upon the front door or other structure of the property described in the complaint, which shall have like effect as if delivered in person pursuant to the terms of this section.

(c) (1) If, at the expiration of twenty-four (24) hours from the service of the writ of possession in the manner indicated, the defendants or any or either of them shall be and remain in possession of the property or possession has not been returned to the plaintiff, the sheriff shall notify the plaintiff or his or her attorney of that fact and shall be provided with all labor and assistance required by him or her in removing the possessions and belongings of the defendants from the affected property to a place of storage in a public warehouse or in some other reasonable safe place of storage under the control of the plaintiff until a final determination by the court.

(2) If the determination is in favor of the defendant, then the possessions and belongings of the defendant shall be immediately restored to the defendant with the cost of storage assessed against the plaintiff.

(3) If the determination is in favor of the plaintiff, and it includes a monetary judgment for the plaintiff, then the court shall order the possessions and belongings of the defendant sold by the plaintiff in a commercially reasonable manner with the proceeds of the sale applied first to the cost of storage, second to any monetary judgment in favor of the plaintiff, and third any excess to be remitted to the defendant.

(d) In executing the writ of possession, the sheriff shall have the right forcibly to remove all locks or other barriers erected to prevent entry upon the premises in any manner which he or she deems appropriate or convenient and, if necessary, physically to restrain the defendants from interfering with the removal of the defendants' property and possessions from the property described in the writ of possession.

(e) The plaintiff shall not be required to give any bond, unless ordered to do so by the court, as a condition to the execution of the writ by the sheriff.

(f) The sheriff shall return the writ at or before the return date of the writ and shall state in his or her return the manner in which he or she executed the writ and whether or not the properties described therein have been delivered to the plaintiff and, if not, the reason for his or her failure to do so.



§ 18-60-311 - Judgment for defendant.

(a) In all cases of forcible entry and detainer and unlawful detainer, when the defendant disputes the plaintiff's right of possession, it shall be lawful for the defendant to introduce before the court or the jury trying the main issue in the action evidence showing the damage he or she may have sustained in being dispossessed of the lands and premises mentioned in the complaint.

(b) The jury, if they find for the defendant, shall at the same time find what damage the defendant has sustained by being dispossessed, if he or she has been so dispossessed, under the provisions of this subchapter, for all of which the court shall render judgment restoring the property to the defendant, as provided for in this subchapter, and shall render judgment against the plaintiff and any surety on any bond posted by the plaintiff for damages as found by the jury, as well as the costs of the suit.



§ 18-60-312 - Other causes of action not precluded.

(a) Neither the judgment to be rendered by the court in matters brought pursuant to the provisions of this subchapter nor anything in this subchapter shall bar or preclude the party injured from bringing any cause of action for trespass or ejectment, or any other action, against the offending party.

(b) All claims, causes of action, and actions which have accrued, occurred, or been filed prior to March 23, 1981, and arising under acts repealed shall be, and remain, in full force and effect, but shall be governed by the terms of this subchapter.






Subchapter 4 - -- Partition and Sale of Land

§ 18-60-401 - Petition.

(a) Under this act, any persons having any interest in, and desiring a division of, land held in joint tenancy, in common, as assigned or unassigned dower, as assigned or unassigned curtesy, or in coparceny, absolutely or subject to the life estate of another, or otherwise, or under an estate by the entirety when the owners shall have been divorced, except when the property involved shall be a homestead and occupied by either of the divorced persons, shall file in the circuit court a written petition.

(b) (1) This petition shall contain a description of the property, the names of those having an interest in it, and the amount of the interest shall be briefly stated in ordinary language, with a prayer for the division and for a sale thereof if it shall appear that partition cannot be made without great prejudice to the owners.

(2) Thereupon all persons interested in the property who have not united in the petition shall be summoned to appear.



§ 18-60-402 - No verification required.

No verification shall be required to the petition or answer.



§ 18-60-403 - Parties generally.

(a) Every person having an interest as is specified in § 18-60-401, whether in possession or otherwise, and every person entitled to dower or curtesy in the premises, if it has not been admeasured, shall be made a party to the petition.

(b) In cases in which one (1) or more of the parties, or the share or quantity of interest of any of the parties, is unknown to the petitioner, or uncertain or contingent, or the ownership of the inheritance shall depend upon an executory devise, or the remainder shall be contingent so that the parties cannot be named, it shall be so stated in the petition.



§ 18-60-404 - Restriction on right to partition for certain purchasers of land.

(a) (1) When an undivided interest in a parcel of land containing at least ten (10) acres is purchased after June 28, 1985, by a stranger to the title, the purchaser shall not have a cause of action to partition the land until the expiration of three (3) years after the date of purchase.

(2) However, any person or group of persons or entities which individually or in combination own fifty percent (50%) or more of the parcel may at any time institute a cause of action to partition the land.

(b) For purposes of this section, the term "stranger to the title" means a person who purchases an undivided interest in property and who is not related in the fourth degree of consanguinity to any other owner of such property.



§ 18-60-405 - Guardians for infants or insane persons.

(a) The statutory guardian of an infant or a person of unsound mind may file or unite in the petition in the names of, and in conjunction with, the infant or person of unsound mind.

(b) (1) If the petition is filed against infants or persons of unsound mind, the guardian may appear and defend for them and protect their interests.

(2) If the guardian does not, the court shall appoint some discreet person for that purpose.



§ 18-60-406 - Court-appointed guardians for minors.

(a) It shall be lawful for the circuit court of the proper county, for any of the purposes intended by § 18-60-401, and before or after any proceedings by virtue thereof, to appoint a guardian for any minor, whether the minor resides in or out of this state. The guardian, for all the purposes of this act, shall have the same powers as any general guardian.

(b) It shall be the duty of any court appointing any guardian for any minor entitled to any moneys arising from the sale in §§ 18-60-420 -- 18-60-423 to require of the guardian a bond to the state, with such security as the court shall deem sufficient, conditioned for the faithful discharge of the duty or trust committed to him or her and that he or she will render a just and true account of his or her guardianship in all courts and places when required.



§ 18-60-407 - Constructive service.

Parties interested may be constructively summoned as provided in § 16-58-130.



§ 18-60-408 - Intervention.

Any person having an interest in the premises sought to be divided or sold, whether the interest is present or future, vested or contingent, though not made a party in the petition may appear and, on showing his or her interest by affidavit to the satisfaction of the court, be made a party to the suit for partition.



§ 18-60-409 - Court order for division.

Upon a petition by all interested in the property being filed, or upon a summons being served upon all who have an interest in the property, and who have not united in the petition ten (10) days before commencement of the term, the court may make an order for the division according to the rights of the parties, by commissioners appointed according to law.



§ 18-60-410 - Answer.

If any person summoned, as provided in §§ 18-60-401, 18-60-405, and 18-60-409, desires to contest the rights of the petitioners or the statements in the petition, he or she shall do so by a written answer, and the questions of law and fact thereupon arising shall be tried and determined by the court.



§ 18-60-411 - Entry of default.

If any of the parties duly notified by personal service or publication shall not appear and plead within the time allowed by the court for that purpose, the default shall be entered. The petitioners shall, nevertheless, make out their case by the exhibition to the court of the evidence of their title upon which they claim.



§ 18-60-412 - Judgment.

(a) The court shall ascertain, from the evidence in case of default or from the confession by answer of the parties, if they appear, and shall declare the rights, titles, and interests of all the parties to the proceedings, petitioners as well as defendants, so far as they shall have appeared.

(b) The court shall determine the rights of the parties in the lands and tenements and give judgment that partition be made between such of them as shall have any right therein, in accordance with the right thus ascertained.



§ 18-60-413 - No partition contrary to terms of will.

No partition or sale of land, tenements, or hereditaments devised by any last will and testament shall be made, under the provisions of this act, contrary to the intention of any testator as expressed in his or her last will and testament.



§ 18-60-414 - Appointment of commissioners.

(a) (1) Whenever any judgment of partition shall be rendered, the court may, by rule or order, appoint not fewer than three (3) nor more than five (5) commissioners who are residents of the county in which the premises to be divided is situated to make the partition so adjudged, according to the respective rights and interests of the parties, as they were ascertained and determined by the court.

(2) On such rule or order, the court shall designate the part or shares which shall remain undivided, if any, for the owners whose interest shall be unknown and not ascertained.

(b) In case of death, resignation, neglect, or refusal to act of any of the commissioners to be appointed as aforesaid, before the duties, trust, and services required of them shall be completed, the court, or judge thereof in vacation, may appoint another commissioner, who shall be vested with the like powers and authority as if he or she had been originally appointed.



§ 18-60-415 - Duties of commissioners.

(a) (1) The commissioners shall immediately proceed to make partition, according to the judgment of the court, unless it shall appear to them, or a majority of them, that partition of the premises cannot be made without great prejudice to the owners.

(2) In such a case they shall make report of this fact in court, under their hands, accompanied by an affidavit of the truth of the fact stated in the report so returned.

(b) (1) In making partition, the commissioners shall divide the lands and tenements, and allot the several portions and shares thereof to the respective parties, quality and quantity relatively being considered by them according to the respective rights and interests of the parties, so adjudged by the court, designating the several shares and portions by metes and bounds.

(2) The commissioners may, when necessary, employ a surveyor and assistants to assist them.

(c) (1) The commissioners shall make a full and detailed report of their proceedings, in writing, signed by them, or a majority of them, specifying therein the manner of executing the trust.

(2) (A) The report shall describe the lands divided and the shares allotted to each party, with the quantity of each share, the boundaries, courses, and distances, together with any other facts necessary for a complete elucidation of the division.

(B) This report shall be accompanied by the affidavits of the commissioners as may sign the report, verifying the facts set forth therein.



§ 18-60-416 - Court action on commissioners' report.

(a) Upon a report of the divisions by the commissioners appointed for that purpose being returned, the court may confirm or set aside the report or remand it to the commissioners for correction.

(b) Upon good cause shown by either party, on the report being made and returned to the circuit court, it may be set aside by the court, who may appoint new commissioners, who shall proceed in like manner as directed in § 18-60-415. The court shall not set aside a second report for the same cause for which the first report was set aside.

(c) (1) If no cause is shown, the report shall be confirmed, and judgment shall thereupon be given that the partition be firm and effectual forever.

(2) The judgment shall be binding and conclusive on all the parties to the proceedings, their representatives, and all other persons claiming under them by right derived after the commencement of the proceedings.



§ 18-60-417 - Deeds of partition.

On the confirmation of the report of the division of lands, the commissioners, or some commissioner appointed for the purpose, shall make a deed or deeds of partition, conveying to each party the land allotted to him or her in severalty, which shall be approved by the court and recorded as other deeds.



§ 18-60-418 - Costs.

The costs of the division shall be apportioned among the parties in the ratio of their interests, and the costs arising from any contest of fact or law shall be paid by the party adjudged to be in the wrong.



§ 18-60-419 - Attorney's fees.

(a) (1) In all suits in any of the courts of this state for partition of lands when a judgment is rendered for partition in kind, or a sale and a partition of the proceeds, the court rendering the judgment or decree shall allow a reasonable fee to the attorney bringing the suit.

(2) The attorney's fee shall be taxed as part of the costs in the cause and shall be paid pro rata as the other costs are paid according to the respective interests of the parties to the suit in the lands so partitioned.

(b) (1) When judgment is rendered by a court of this state for partition of realty in kind, or for the sale of realty and partition of the proceeds of the sale, the court in assessing a reasonable fee to be allowed the attorney bringing the action shall consider only those services performed by the attorney requesting a fee which are of common benefit to all parties.

(2) The court shall assess no fee for services which benefit only one (1) party, such as services necessary for the preparation and trial of contested issues of title or services for which payment has been made by the agreement of the parties.

(c) In no event shall a fee so assessed and taxed as costs exceed forty thousand dollars ($40,000) in total compensation and costs.

(d) In no event shall a fee be awarded when the trial court shall determine that the attorney seeking the allowance of a fee has an interest in the subject matter property.

(e) Subsections (b)-(d) of this section shall not be construed as limiting the amount of any fee charged by an attorney to the attorney's client.



§ 18-60-420 - Sale of land not susceptible to division.

(a) If the commissioners so appointed shall report to the court that the land or tenements of which partition had been directed are so situated, or that any lot or portion thereof is so situated, that partition thereof cannot be made without great prejudice to the owners thereof, the court may, if satisfied that the report is just and correct, make an order that the commissioners sell the premises so situated, at public auction, to the highest bidder.

(b) The court making the order of sale shall therein direct the terms and conditions, time and place of sale, the credit, if any, and the security to be taken.

(c) The commissioners shall give notice of the time and place and terms of any sale to be made by them, in accordance with the order of the court directing the sale.

(d) (1) If the premises consist of distinct farms, buildings, tracts, or lots of land, they shall be sold separately.

(2) When any tract of land or lot can be divided for the purpose of sale, with advantage to the parties interested, it may be so divided and sold in parcels.



§ 18-60-421 - Commissioners or other interested parties not to purchase.

(a) (1) No commissioner nor any person for his or her benefit shall purchase or be directly or indirectly interested in the purchase of any of the premises sold.

(2) No guardian of any minor or person of unsound mind party to the proceedings shall purchase or be interested in the purchase of any of the lands the subject of the proceedings except for the benefit or in behalf of his or her ward.

(b) All sales contrary to the provisions of this section shall be void.



§ 18-60-422 - Report and confirmation of sale -- Conveyances.

(a) After completing the sale, the commissioners shall report their proceedings to the court, on their oath, with a description of the different parcels of the land sold, the name of the purchaser, and the price bid by him or her, and the report shall be filed in the court.

(b) If the sale is approved and confirmed by the court, an order shall be entered, directing the commissioners, or a majority of them, to execute conveyances pursuant to the sale, and the commissioners shall execute the conveyances accordingly.

(c) The conveyances so executed shall be acknowledged or proven and recorded in the same manner as other conveyances of lands, and shall be a bar, both in law and equity, against all persons interested in the premises who shall have been parties to the proceedings and against all other persons claiming from or under the parties, or either of them, by title derived after suit commenced.



§ 18-60-423 - Distribution of sale proceeds.

The proceeds of every sale, after deducting the costs and expenses of the proceedings, shall be divided among the parties whose rights and interests shall have been sold, in proportion to their respective rights in the premises, and shall be paid to them, their guardians, or legal representatives by the commissioners.



§ 18-60-424 - Sale without commissioners.

The court may order a sale without the appointment of commissioners if the court determines from the evidence presented that there is no necessity for the appointment of commissioners.



§ 18-60-425 - Sale of improved land where infant or insane person coparcener, etc.

(a) When town or city lots, or land outside of a town or city, but having upon it a building of more value than the land, shall be held by, or in trust, for coparceners, joint tenants, or tenants in common, some of whom are infants or persons of unsound mind, the circuit court, or other court of similar jurisdiction, may, upon the complaint of a part of the owners against the others, of the trustee against the owner, or of the owners against the trustee, and upon its being proved that a division of the land would materially impair its value, order a sale thereof and the division of the proceeds among those entitled.

(b) (1) Before the sale is ordered, the court shall appoint some suitable persons to take care of the interests of the infants or persons of unsound mind.

(2) The shares of the infants or persons of unsound mind shall not be paid by the purchaser, but remain a lien upon the land, bearing interest, until they become capable in law of receiving their respective shares or until statutory guardians shall be appointed for the infants or persons of unsound mind, or the infants shall become married.

(3) The guardians shall give bond as required by law.



§ 18-60-426 - Sale of land held jointly or otherwise by incompetent person.

(a) The land of an incompetent person held jointly or otherwise, by survivorship, entirety, tenancy in common, joint tenancy, or howsoever held, with another or others, though not necessary for the payments of debts or maintenance, may be sold by order of the probate division of circuit court having jurisdiction over the land or guardian of the person when it shall appear to the court from legal evidence that the interest of the other owner or owners would be advanced thereby and that the interest of the incompetent person would not be injuriously affected.

(b) The sale of the interest and the disposition of the proceeds derived therefrom shall be controlled in the same manner as provided by law in sales by guardians of real property wherein their wards have an interest.

(c) It is the specific intent of this section to enable guardians, regardless of their wards' interest in real property, technical estate by which held, or the relationship to the ward, to sell the interest of the ward in the property subject to the provisions of subsection (a) of this section.






Subchapter 5 - -- Quieting Title Generally

§ 18-60-501 - Proceedings generally.

Any person claiming to own land that is wild or improved or land that is in the actual possession of himself or herself, or those claiming under him or her, may have his or her title to the land confirmed and quieted by proceeding in the manner provided in this subchapter.



§ 18-60-502 - Petition.

(a) A claimant shall file in the office of the clerk of the circuit court of the county in which the land is situated a petition describing the land and stating facts which show a prima facie right and title to the land in himself or herself and that there is no adverse occupant thereof.

(b) (1) The petitioner shall initiate a search of the following records in order to identify persons entitled to notice and shall provide notice pursuant to subdivision (b)(2) of this section:

(A) Land title records in the office of the county recorder;

(B) Tax records in the office of the county collector;

(C) Tax records in the office of the county treasurer;

(D) Tax records in the office of the county assessor;

(E) For an individual, records of the probate court for the county in which the property is located;

(F) For an individual, voter registration records maintained by the Secretary of State;

(G) For a partnership, partnership records filed with the county clerk; and

(H) For a business entity other than a partnership, business entity records filed with the Secretary of State.

(2) (A) The petitioner shall send notice by certified mail to the last known address in duplicate, with one (1) copy addressed by name to the person entitled to notice and the other copy addressed to "occupant", and if the certified mail is returned undelivered, the petitioner shall send a second notice by regular mail.

(B) The petitioner shall post a notice of the pending quiet title action conspicuously on the property.

(3) If the petitioner has knowledge of any other person who has, or claims to have, interest in the lands, the petitioner shall so state, and the person or persons shall be summoned as defendants in the case.

(c) The petitioner may embrace in his or her petition as many tracts of land as he or she sees proper so long as they all lie in the county.



§ 18-60-503 - Publication of notice -- Cancellation of liens.

(a) (1) Upon the filing of the petition, the clerk of the court shall publish a notice of the filing of the petition on the same day of each week, for four (4) weeks in some newspaper published in the county, if there is one, and if not, then in some newspaper having a circulation in the county.

(2) The petition shall describe the land and call upon all persons who claim any interest in the land or lien thereon to appear in the court and show cause why the title of the petitioner should not be confirmed.

(b) The circuit court within the proper county is authorized and empowered under the notice to find apparent existing liens on the real estate to be barred by the laws of limitation or laches and decree the cancellation of the liens and the records thereof.



§ 18-60-504 - Adjudication of rights.

If any person is summoned to appear in the cause, his or her rights shall be adjudicated according to the principles of equity.



§ 18-60-505 - Proof.

(a) After proof of publication of the notice as stated in § 18-60-503 has been filed, the court shall require the petitioner to prove all the allegations of the petition.

(b) Proof may be by depositions or by testimony ore tenus at the bar of the court.



§ 18-60-506 - Prima facie title.

If the petitioner cannot show a perfect claim of title to any particular tract or tracts of land, it shall be held to constitute a prima facie title if the petitioner shall show that:

(1) The petitioner and those under whom he or she claims, have had color of title to the land for more than seven (7) years; and

(2) During that time the petitioner or those under whom he or she claims, have continuously paid the taxes thereon.



§ 18-60-507 - Lost or destroyed title papers.

If the petitioner alleges that his or her title papers or the record thereof has been lost or destroyed, the court shall have the power to require new title papers to be executed if the party required to execute them shall have been duly summoned in the cause.



§ 18-60-508 - Decree -- Effect.

(a) If the court is satisfied as to the truth of the facts set out in the petition, it shall render a decree establishing and quieting the petitioner's title against all persons except as provided in subsection (b) of this section.

(b) The decree in the cause shall not bar or affect the rights of any person who claims through, under, or by virtue of any contract with the petitioner, or who was an adverse occupant of the land at the time the petition was filed, or any person who within seven (7) years preceding had paid the taxes on the land, or a remainderman unless the person shall have been made a defendant in the petition and personally summoned to answer it.



§ 18-60-509 - Recording of decree.

A certified copy of any decree confirming title to real estate shall be entitled to record in the books kept for the record of deeds in the county in which the decree was granted.



§ 18-60-510 - Setting aside decree.

(a) Any person may appear within three (3) years and set aside the decree if he or she shall offer to file a meritorious defense.

(b) Every person laboring under the disability of infancy, lunacy, or idiocy, and those claiming under them, may set aside the decree at any time within three (3) years after the removal of their disability.



§ 18-60-511 - Costs.

The costs of the proceedings shall be adjudged against the petitioner if there is no other party to the proceedings, and otherwise the costs shall be adjudged according to the principles of equity.






Subchapter 6 - -- Quieting Title -- Public Sales

§ 18-60-601 - Proceedings to confirm public sales.

The purchasers, or the heirs and legal representatives of purchasers, of lands at sheriff's sales or those made by the county clerks, or by the Commissioner of State Lands, or from levee or drainage improvement districts, who have acquired title by purchase at the sale held by the sheriff or by foreclosure proceedings for taxes due the districts, in pursuance of any of the laws thereof, or those made by the order, decree, or authority of any court of record, may protect themselves from eviction of the lands so purchased, or from any responsibility as possessors of them, by proceeding in the manner provided in this subchapter.



§ 18-60-602 - Petition for confirmation -- Affidavit.

(a) The petition for confirmation shall be filed with the clerk of the circuit court of the county at least twenty (20) days prior to the first day of the term of court at which application is to be made.

(b) The petitioner, if he or she is acquainted with the lands, shall file with his or her petition his or her affidavit, or the affidavit of some person who is acquainted with the lands, showing that there is no person in actual possession of the lands claiming title adverse to the petitioner, proof that taxes owed on the lands were either paid, settled, or released shall be filed with the petition and, in the case of levee or drainage improvement districts, proof of payment, settlement, or release of all delinquent taxes.



§ 18-60-603 - Publication of notice.

(a) (1) When land is not made redeemable by any law of this state applicable to the sale, or, if redeemable, at any time after the expiration of the time allowed for the redemption, at all sales which have been or may be made, the purchaser, the heirs and legal representative of the purchaser, or the assignee of the purchaser or the heirs or legal representative of the assignee, may publish a notice.

(2) This notice shall be published four (4) weeks in succession in some newspaper published in the county where the land lies, if there is a newspaper published in the county or, if not, in the nearest newspaper having a bona fide circulation in the county.

(3) The notice shall call on all persons who can set up any right to the land so purchased in consequence of any informality or any irregularity connected with the sale to show cause, at the first term of the circuit court of the county after the publication of the notice, why the sale so made should not be confirmed.

(4) The notice shall state the authority under which the sale took place and give the description of the land purchased and the nature of the title by which it is held.

(b) The last insertion of the notice in the newspaper shall be at least twenty (20) days before the application for confirmation is submitted to the court for trial.

(c) Proof of the publication of the notice shall be made in the same manner as proof of publication of notices in other circuit court causes.

(d) The clerk of the court shall notify any delinquent tax owner or owners at their last known address by registered mail at least twenty (20) days before the application for confirmation is submitted to the court for trial.



§ 18-60-604 - Petition taken as confessed.

If the deed or deeds are in proper legal form and properly executed, if there is proof showing payment, settlement, or release of the taxes, and if the evidence shows that no one is in possession adverse to the petitioner, then in case no one has appeared to show cause against the prayer of the petitioner, the petition shall be taken as confessed and the court shall render final decrees confirming the sale in question.



§ 18-60-605 - Trial of sale validity.

In case any person or persons claiming title to the land opposed the confirmation of sale, then the court shall try the validity of the sale and the court shall:

(1) Confirm the sale if the sale was valid; or

(2) Annul the sale if the sale has been made contrary to law.



§ 18-60-606 - Evidence at trial.

(a) (1) On the trial of the cause, the petitioner shall exhibit to the court proof that taxes owed on the lands were either paid, settled, or released and, in the case of lands acquired from levee and drainage improvement districts:

(A) All delinquent taxes that have been paid, settled, or released;

(B) The deed or deeds under which he or she claims title, or the record thereof, or a certified copy or copies from the record; and

(C) Oral or written proof by one (1) or more witnesses acquainted with the lands showing that no one is in possession claiming adverse to the petitioner.

(2) The name of the witness or witnesses so sworn shall be preserved in the decree.

(b) A sheriff's or land commissioner's deed, given in the usual form, without witnesses, shall be taken and considered by the court as sufficient evidence of the authority under which the sale was made, the description of the land, and the price at which it was purchased.



§ 18-60-607 - Confirmation of sale.

(a) There should be no confirmation of the sale of any lands that are in actual possession of any person claiming title adverse to the petitioner, nor shall there be any confirmation of the sale of lands unless the petitioner or his or her grantor or those under whom he or she claims title submits proof that all taxes owed on the lands have been paid, settled, or released.

(b) With respect to land in levee and drainage improvement districts, there shall be no confirmation of sale unless title has been acquired as referred to in § 18-60-601, nor unless the petitioner or his or her grantor or grantors exhibit proof of payment, settlement, or release of all taxes that are due against the lands in the districts at the time of the rendition of the decree of confirmation by the court.



§ 18-60-608 - Effect of decree confirming sale.

(a) (1) The judgment or decree of the court confirming the sale shall operate as a complete bar against any and all persons who may thereafter claim the land in consequence of informality or illegality in the proceedings.

(2) The title to the land shall be considered as confirmed and complete in the purchaser thereof, his or her heirs and assigns forever, saving, however, to infants, persons of unsound mind, or individuals imprisoned overseas, the right to appear and contest the title to the land within one (1) year after their disabilities may be removed.

(b) The decree shall not be valid for any purpose as against the owner of the land, his heirs or assigns, who was, at the time of the decree rendered, in actual possession of it, unless he or she is made a party to the action by personal service of notice therein.



§ 18-60-609 - Effect of title not confirmed.

In case any purchaser or purchasers contemplated in any of the provisions of this subchapter, or his, her, or their heirs or assigns, shall not deem it necessary to use the remedy conferred by this subchapter to confirm the title thereto, then the sale shall have the same effect only as is given to it by the existing laws of this state.



§ 18-60-610 - Costs.

(a) When no opposition is made to the confirmation of the sale, the costs attending the proceedings shall be paid by the party praying for confirmation.

(b) Where opposition is made, the costs shall be borne by the party against whom judgment is rendered.






Subchapter 7 - -- Quieting Title -- Railroads

§ 18-60-701 - Proceedings against railroads, their successors and assigns.

Any person owning land that is wild and unimproved or land that is in the actual possession of himself or herself or those claiming under him or her which has, at any time, been deeded, granted, donated, or subscribed to any railroad under the provisions of an act of the General Assembly entitled, "An act in aid of internal improvement", approved April 8, 1869, or acts amendatory and supplemental thereto, or land that is claimed to have been, at any time, deeded, granted, donated, or subscribed to any railroad under the provisions of those acts, may have his or her title thereto confirmed and quieted as against the railroad, its successors and assigns, and as against any persons so deeding or claiming to have deeded, granted, donated, or subscribed the land, or their heirs and assigns, and any and all persons claiming by, through, or under them, or either of them, by proceeding in the manner provided in this subchapter.



§ 18-60-702 - Liberally construed.

This subchapter shall be liberally construed so as to effectuate its purpose.



§ 18-60-703 - Petition -- Verification and certification.

(a) A person may file the petition in the circuit court of the county in which the land is situated, describing the land and setting forth his or her title thereto and alleging that there is no person in the adverse possession thereof and that the land has been deeded, granted, donated, or subscribed to a railroad under the provisions of the acts mentioned in § 18-60-701, or is claimed to have been so deeded, granted, donated, or subscribed, and praying that title thereto may be confirmed and quieted as against the railroad, its successors and assigns, and as against any persons deeding, granting, donating, or subscribing the land, or claimed to have deeded, granted, donated, or subscribed the land, or their heirs and assigns, and all others claiming by, through, or under them, or either of them.

(b) Any number of tracts may be embraced in the same petition when they all lie in the same county.

(c) The petition shall be verified, and there shall be endorsed thereon a certificate of the attorney filing the petition to the effect that he or she has examined the title of the petitioner as set forth in the petition and that in his or her opinion the petition is well founded in law and true in fact. When so verified and certified, the petition shall be taken as prima facie true, and the petitioner shall be entitled to a decree thereon.



§ 18-60-704 - Publication of notice.

Upon the filing of the petition, the clerk of the court shall publish for four (4) weeks in some weekly newspaper published in the county a notice of the filing of the petition, describing the lands and the alleged conveyance to the railroad as set forth in the petition, and calling upon all persons claiming any interest in the lands to appear at the next term of the circuit court of the county and show cause, if they can, why the title of the petitioner should not be confirmed and quieted in him or her as against the railroad, its successors and assigns, and the alleged grantor, his or her heirs and assigns, and all others claiming by, through, or under them, or either of them.



§ 18-60-705 - Proof -- Determination.

If any person appears to contest the petition, the burden of proof shall rest upon the person so appearing, and the court shall determine the rights of the parties in accordance with the principles and practice in equity and decree accordingly.



§ 18-60-706 - Recording of decree.

A certified copy of the decree shall be entitled to record in the deed records of the county where rendered.



§ 18-60-707 - Effect of decree.

The decree in any such cause shall be an absolute bar as against the title of any railroad, its successors and assigns, and the person deeding or claimed to have deeded, granted, donated, or subscribed the lands to the railroads, his or her heirs and assigns, and all others claiming the lands by, through, or under them, or either of them.



§ 18-60-708 - Costs.

The petitioner shall pay the costs when there is no contest, and in case of contest, the cost shall be adjudged by the court.






Subchapter 8 - -- Recovery of Personal Property and Replevin

§ 18-60-801 - Definitions.

As used in this section and §§ 18-60-802 -- 18-60-808:

(1) "Order of delivery" means a "writ of replevin"; and

(2) "Party" or "person" means individuals, corporations, partnerships, associations, or any entity having the legal capacity to sue or be sued.



§ 18-60-802 - Existing laws not affected.

This section, §§ 18-60-801, and 18-60-803 -- 18-60-808 shall not repeal any existing law pertaining to the recovery of personal property by parties claiming an interest therein.



§ 18-60-803 - Penalties -- Damages and fee.

(a) Any person who willfully and knowingly damages property in which there exists a valid right to issuance of an order of delivery, or on which an order has been sought under the provisions of this section, §§ 18-60-801 -- 18-60-802, and 18-60-804 -- 18-60-808, or who conceals it, with the intent to interfere with enforcement of the order, or who removes it from the jurisdiction of the court in which the action is pending with the intention of defeating enforcement of an order of delivery, or who willfully refuses to disclose its location to an officer charged with executing an order for its delivery, or, if the property is in his or her possession, willfully interferes with the officer charged with executing the writ shall be guilty of a misdemeanor.

(b) If convicted, he or she shall be subject to a fine of not more than one thousand dollars ($1,000) and imprisonment for a term of not more than six (6) months, or both.

(c) In addition to these criminal penalties, he or she shall be liable to the plaintiff for double the amount of damage done to the property, together with a reasonable attorney's fee, to be fixed by the court, and the damages and fee shall be deemed based on tortious conduct and enforceable accordingly.



§ 18-60-804 - Petition for recovery of personal property.

(a) In all cases in this state wherein a party claims a right of possession of property in the possession of another, the party may apply to the circuit court or the district court for issuance of an order of delivery of the property. The application shall be by petition, signed by the party or his or her attorney, and shall set forth the reasons the issuance of the order of delivery is necessary.

(b) The petition may be presented to the circuit judge, who is empowered to hear it in any county of the district he or she serves, and he or she may issue an order giving notice of hearing to be held in any county in his or her district.

(c) The petition may be brought in the district court at the election of the party so filing, and the district court shall have authority to give notice and hear the petition in the same manner as the circuit court.

(d) If the petition recites facts which, if established by proof, support the existence of a right of possession in the petitioner, an order shall be issued, directing the party against whom the order of delivery is sought to appear before the judge issuing the order and show cause why the order of delivery should not be issued and the property seized and delivered to the petitioner.



§ 18-60-805 - Notice of hearing.

(a) The order to appear and show cause why the order of delivery should not be issued shall permit a reasonable time for the party against whom it is directed to appear. It shall state the place and time the hearing shall be held.

(b) (1) (A) If served at the same time the summons and complaint are served, it may state with generality the nature of the action, the purpose of the hearing, and the consequences of nonappearance.

(B) If served after the summons and complaint, and separately therefrom, it shall refer to the complaint and, in addition to the foregoing, specifically describe the property to be seized if the petition is granted.

(2) In either event, the order shall inform the party against whom it is directed that civil and criminal penalties may be assessed if the property is willfully damaged, concealed, or removed from the court's jurisdiction, or if the party refuses to release the property to the officer designated to serve the order of delivery.



§ 18-60-806 - Hearing.

(a) At any hearing held on an application for an order of delivery, the petitioner shall be required to present prima facie evidence that the petitioner has the right of immediate possession of the property.

(b) If the party against whom the order of delivery is sought should fail to appear in response to the notice, the petitioner shall be required to offer the same proof necessary to secure a default judgment.

(c) If the court decides that the order of delivery should issue, an order shall be entered accordingly.



§ 18-60-807 - Immediate appearance -- Impounding of property.

If the petitioner for an order of delivery, after otherwise complying with the requirements for issuance thereof, shall present evidence to the court that there is genuine danger that the property sought under the order will be removed from the court's jurisdiction, damaged, concealed, or otherwise jeopardized, the court shall have the power to direct the immediate appearance of the party having possession thereof or, if the party cannot be immediately served but the property can be located, to direct that the property be taken and impounded pending further hearing, in which event it shall be deemed in custodia legis, subject to possession by neither party without further order of the court.



§ 18-60-808 - Alternative procedure.

(a) In lieu of the procedure set forth in this section and §§ 18-60-801 -- 18-60-807, at the time the complaint is filed and summons issued, a petitioner may obtain a notice issued by the clerk of the court in which the proceeding is filed. The notice shall be served with the complaint and summons and shall notify the defendant that an order of delivery of the property described in the complaint is sought and that if any objection is made to issuance of the order of delivery it must be in the form of a written response, filed within five (5) days of service of the summons and complaint, excluding Sundays and legal holidays, with a copy served on the plaintiff's attorney.

(b) (1) In the event no written objection is filed and served within the five-day period, the clerk shall, upon the request of the plaintiff or his or her attorney, issue the writ forthwith.

(2) In the event a defendant files a written objection within the five-day period specified, the clerk shall, at the request of either party, set the matter for hearing before the circuit judge as promptly as the business of the judge shall permit.

(c) At the hearing the judge shall proceed in the manner specified in § 18-60-806.



§ 18-60-809 - Replevin.

The plaintiff in an action to recover the possession of specific personal property, at the commencement of the action or at any time before judgment, may claim the immediate delivery of the property, as provided in §§ 18-60-810 -- 18-60-822.



§ 18-60-810 - Affidavit for replevin.

(a) An order for the delivery of property to the plaintiff shall be made by the clerk when there is filed in his or her office an affidavit of the plaintiff, or of someone in his or her behalf, showing:

(1) A particular description of the property claimed;

(2) Its actual value and the damages which the affiant believes the plaintiff ought to recover for the detention thereof;

(3) That the plaintiff is the owner of the property or has a special ownership or interest therein, stating the facts in relation thereto, and that he or she is entitled to the immediate possession of the property;

(4) That the property is wrongfully detained by the defendant, with the alleged cause of the detention thereof, according to the best knowledge, information, and belief of the affiant;

(5) That it has not been taken for a tax or fine against the plaintiff, or under any order or judgment of a court against him or her, or seized under an execution or attachment against his or her property, or, if so seized, that it is by statute exempt from seizure;

(6) That the plaintiff's cause of action has accrued within three (3) years; and

(7) When the action is brought to recover property taken under an execution, the fact of the taking and the nature of the process under which it was done.

(b) When the delivery of several articles of property is claimed, the affidavit must state the value of each.



§ 18-60-811 - Order for delivery of property.

(a) The order for the delivery of the property to the plaintiff shall be addressed and delivered, with a copy thereof, to the sheriff. It shall state the names of the parties to the action and the court in which the action is brought and direct the sheriff to take the property, describing it and stating its value as in the affidavit of the plaintiff, and deliver it to him or her, to make return of the order on a day to be named therein and to summon the defendant to appear on this day in the court and answer the plaintiff in the premises.

(b) (1) If the plaintiff shall file an additional affidavit that he or she believes the property has been concealed, removed, or disposed of in any way with intent to defeat the plaintiff's action, the clerk or magistrate shall insert a clause commanding the sheriff, or other officer, that if the property mentioned in the order cannot be had, to take the body of the defendant, so that he or she appear at the return day of the order to answer the premises.

(2) The order shall be made returnable as an order of arrest is directed to be returned.



§ 18-60-812 - Bond.

(a) The order shall not be complied with by the sheriff until there has been executed in his or her presence, by one (1) or more sufficient sureties of the plaintiff, a bond to the defendant, to the effect that the plaintiff shall duly prosecute the action and that he or she shall perform the judgment of the court therein by returning the property, if a return thereof shall be adjudged, and by paying any sums of money adjudged against him or her in the action, not exceeding double the value of the property and the costs of the action.

(b) When the action is brought against a sheriff or other officer to recover possession of property taken by him or her under an execution against a person other than the plaintiff, the bond provided for in subsection (a) of this section shall be to the effect that the plaintiff shall duly prosecute the action and that he or she shall perform the judgment of the court therein by returning the property, if a return thereof shall be adjudged, and by paying to the defendant or to the plaintiff in the execution, as may be directed by the court, any sums of money adjudged against the plaintiff in the action, not exceeding double the value of the property and the costs of the action.



§ 18-60-813 - Execution of order.

(a) The sheriff shall execute the order by taking the property therein mentioned, if it is found in the possession of the defendant, or his or her agent, or of any other person who obtained possession thereof from the defendant, directly or indirectly, after the order was placed in the sheriff's hands.

(b) The sheriff shall also deliver a copy of the order to the defendant, or to the person from whose possession the property is taken, or, if neither can be found, leave it at the usual place of abode of either, with some person of the age of at least sixteen (16).



§ 18-60-814 - Orders directed to other counties.

(a) At any time before judgment an order may be directed to any other county for the delivery of the property claimed.

(b) Several orders may issue at the same time, or successively, at the option of the plaintiff, but only one (1) of the orders shall be taxed in the costs, unless otherwise ordered by the court.



§ 18-60-815 - Disposition of property replevied.

If the affidavit of the plaintiff states that the property was taken under an execution, the sheriff shall deliver it to the plaintiff. In every other case the sheriff shall retain the property in his or her possession for two (2) days, unless the bond mentioned in § 18-60-816 shall be sooner executed.



§ 18-60-816 - Redelivery bond.

(a) (1) Within two (2) days after the taking of the property by the sheriff, in the case in which the property was not taken under an execution, the defendant or anyone for him or her may cause a bond to be executed to the plaintiff in the presence of the sheriff, by one (1) or more sufficient sureties, in double the value of the property, to the effect that the defendant shall perform the judgment of the court in the actions.

(2) Thereupon the sheriff shall restore the property to the defendant or to the person in whose possession it was found.

(b) (1) If the bond is not executed within the time provided in subsection (a) of this section, the sheriff shall deliver the property to the plaintiff.

(2) The sheriff shall return the bonds with the order.



§ 18-60-817 - Appraisement of property before taking bond.

(a) Before taking any bond, upon the suggestion of either party that the value of the property is not truly stated in the order for its delivery and where the suggestion is on the part of the defendant, on his or her producing the property to the sheriff, the sheriff shall select three (3) disinterested housekeepers to appraise the property under oath, to be administered by him or her.

(b) The housekeepers' appraisement, endorsed upon the order, shall beregarded as the value of the property in taking the bonds.



§ 18-60-818 - Claim of third party to property.

(a) (1) If a person other than the defendant or his or her agent claims the property taken by the sheriff and delivers to the sheriff his or her affidavit that he or she is entitled to the possession thereof, the sheriff shall not be bound to keep the property or deliver it to the plaintiff unless the plaintiff shall, within two (2) days after the delivery to him or her or to his or her agent or attorney, by the sheriff, of a copy of the affidavit, indemnify the sheriff against the claim by a bond, executed by one (1) or more sufficient sureties, in double the value of the property.

(2) No claim to the property by a person other than the defendant or his or her agent shall be valid against the sheriff unless so made.

(b) The sheriff shall return the affidavit of the claimant, with his or her proceedings thereon, to the clerk's office.



§ 18-60-819 - Arrest and discharge of defendant.

(a) If the property described in the order shall have been removed or concealed so that the officer cannot make delivery thereof, when the order contains a capias clause, the officer shall arrest the body of the defendant and hold him or her in custody in the same manner as on a capias ad respondendum in a personal action until the defendant shall execute the bond prescribed in subsection (b) of this section or be otherwise legally discharged.

(b) The defendant shall be entitled to be discharged from arrest at any time before final judgment had in the cause upon executing to the officer who shall have made the arrest, with the addition of his or her name of office, a bond in a penalty of at least double the value of the property described as sworn to in the affidavit, with such security as shall be approved by the officer, conditioned that the defendant shall abide the order and judgment of the court in the action and that he or she will cause special bail to be put in, if it is required.



§ 18-60-820 - Judgments generally.

(a) In an action to recover the possession of personal property, judgment for the plaintiff may be for the delivery of the property, or for the value thereof in case a delivery cannot be had, and damages for the detention.

(b) When the property has been delivered to the plaintiff and the defendant claims a return thereof, judgment for the defendant may be for the return of the property, or its value, in case a return cannot be had, and damages for the taking and withholding of the property.



§ 18-60-821 - Judgment against sureties.

(a) (1) In all actions for the recovery of personal property, where the defendant has given a delivery bond as provided for by § 18-60-816, the court or jury trying the cause may render judgment against the defendant for the recovery of the property, or its value, together with all damages sustained by the detention thereof.

(2) Upon motion of the plaintiff the court or jury may also render judgment against the sureties upon the defendant's delivery bond for the value of the property and also for damages as they may be found and determined by the court or jury trying the cause.

(b) If, upon the trial of any replevin cause, judgment is given for the defendant in the action, the court or jury trying the cause may render judgment, not only against the plaintiff for the value of the property taken under the order of delivery in the case, provided it has not been surrendered to the defendant, upon bond, as provided for in § 18-60-816, together with all damages sustained by the defendant in the action, but may, upon motion of the defendant, also render judgment against the sureties upon the bond of the plaintiff, for the value of the property and all damages sustained by the defendant in the action.



§ 18-60-822 - Assessment of value and damages.

In actions for recovery of specific personal property, the jury must assess the value of the property, and the damages for taking or detention, whenever, by their verdict, there will be a judgment for the recovery or return of the property.






Subchapter 9 - -- Vacating Public Utility Easements

§ 18-60-901 - Petition to vacate.

(a) The owners of realty that is encumbered by a public utility easement and located outside the boundaries of any city or town may petition the county court to vacate the public utility easement.

(b) The petition shall clearly describe the easement.



§ 18-60-902 - Notice.

(a) Upon receipt of the petition, the county clerk shall promptly give notice by publication at least one (1) time a week for at least two (2) consecutive weeks in some newspaper having a general circulation within the county.

(b) (1) The notice shall state that the petition has been filed and that on a certain day named in the notice the county court will hear all persons desiring to be heard on the question of whether the public utility easement should be vacated.

(2) The notice shall give the names of property owners signing the petition and shall clearly describe the easement.

(c) If the easement is in favor of a specific utility, the owners of the realty must give actual notice to that utility as a condition precedent to vacating the easement.



§ 18-60-903 - Hearing -- Order -- Appeal.

(a) At the hearing, the county court shall hear all interested parties and, if the court determines that the easement has not been used by the public utility for a period of at least five (5) years and that vacating the easement would not be against the interest of the public, the court shall enter an order vacating the easement and establishing the amount of just compensation for the easement.

(b) The finding and order of the county court shall be conclusive on all parties having or claiming any rights or interest in the easement.

(c) (1) Within thirty (30) days from the entry of the county court order, an appeal may be taken to the circuit court, where a trial de novo without a jury shall be conducted by the judge of the circuit court.

(2) An appeal may be taken from the circuit court to the Supreme Court within thirty (30) days from the entry of the order.

(d) The cost of the publication of the notice, the cost of recording of the orders, and the court costs shall be paid by the petitioners, except that the court cost necessitated by an appeal shall be paid by the party or parties who unsuccessfully contest the petition.



§ 18-60-904 - Effect of order -- Removal of property.

(a) When the county court issues an order vacating a public utility easement, the ownership of the real property through which the easement extends shall cease to be burdened with the easement.

(b) The public utilities shall remove their property located on or beneath the realty subject to the easement within ninety (90) days after the issuance of the order vacating the easement, or the property shall be forfeited to the owners of the realty.









Chapter 61 - Statutes of Limitations

§ 18-61-101 - Actions to recover land, tenements, or hereditaments.

(a) (1) No person or his or her heirs shall have, sue, or maintain any action or suit, either in law or equity, for any lands, tenements, or hereditaments after seven (7) years once his or her right to commence, have, or maintain the suit shall have come, fallen, or accrued.

(2) All suits, either in law or equity, for the recovery of any lands, tenements, or hereditaments shall be had and sued within seven (7) years next after the title or cause of action accrued and no time after the seven (7) years shall have passed.

(b) If any person who is, or shall be, entitled to commence and prosecute a suit or action in law or equity is, or shall be, at the time the right or title first accrued come or fallen within the age of twenty-one (21) or non compos mentis, the person or his or her heirs, shall and may, notwithstanding the seven (7) years may have expired, bring his or her suit or action if the infant or non compos mentis, or his or her heirs, shall bring it within three (3) years next after full age or coming of sound mind.

(c) No cumulative disability shall prevent the bar formed and constituted by the saving of this section.

(d) This section shall not apply to lands which have been sold to any improvement district of any kind or character for taxes due the districts, nor to any taxes due any improvement districts, but the lien of these taxes shall continue until paid.



§ 18-61-102 - Entry upon land or tenements.

No entry upon lands or tenements shall be deemed sufficient or valid as a claim unless an action is commenced thereon within one (1) year after the entry and within seven (7) years from the time when the right to make the entry descended or accrued.



§ 18-61-103 - Ejectment.

No action of ejectment, when the plaintiff does not claim title to the lands, shall be brought or maintained when the plaintiff, or his or her testator or intestate, has been five (5) years out of possession.



§ 18-61-104 - Forcible entry and detainer -- Unlawful detainer.

Three (3) years' peaceable and uninterrupted possession of the premises immediately preceding the filing of a complaint for forcible entry and detainer or unlawful detainer may be pleaded by any defendant in bar of the plaintiff's demand for possession.



§ 18-61-105 - Recovery of lands sold at judicial sales generally.

All actions against the purchaser or his or her heirs or assigns for the recovery of lands sold at judicial sales shall be brought within five (5) years after the date of the sale and not thereafter, except for minors, persons of unsound mind, and persons imprisoned overseas, the period shall be three (3) years after this disability shall have been removed.



§ 18-61-106 - Recovery of lands held under tax title.

(a) No action for the recovery of any lands or for the possession thereof against any person or persons, their heirs and assigns, who may hold such lands by virtue of a purchase thereof at a sale by the collector, or the Commissioner of State Lands, for the nonpayment of taxes, or who may have purchased the lands from the state by virtue of any act providing for the sale of lands forfeited to the state for the nonpayment of taxes, or who may hold the land under a donation deed from the state, shall be maintained, unless it appears that the plaintiff, his or her ancestors, predecessors, or grantors, was seized or possessed of the lands in question within two (2) years next before the commencement of the suit or action.

(b) This section shall not apply to lands which have been sold to any improvement district of any kind or character for taxes due such districts, nor to any taxes due any such improvement districts, but the lien of said taxes shall continue until paid.












Title 19 - Public Finance

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Fiscal Duties of Department of Finance and Administration

§ 19-1-201 - Chief Fiscal Officer of the State.

The Director of the Department of Finance and Administration shall be the Chief Fiscal Officer of the State.



§ 19-1-202 - Director.

(a) The Director of the Department of Finance and Administration shall be at least thirty (30) years of age, of good moral character, and of demonstrated ability in the field of his or her employment.

(b) Before entering upon his or her duties of employment, the director shall take, subscribe, and file in the office of the Secretary of State an oath or affirmation to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully discharge the duties of the employment upon which he or she is about to enter.

(c) (1) The director shall furnish bond to the state, with a corporate surety thereon, in the penal sum of ten thousand dollars ($10,000), conditioned upon the faithful performance of his or her duties and for the proper accounting for all funds received and disbursed by him or her.

(2) The director shall be the disbursing agent for the Department of Finance and Administration but shall not be required to furnish additional bond as that disbursing agent, nor shall he or she be required to furnish additional bond as disbursing agent of other appropriations for which he or she may be designated disbursing agent under or pursuant to any law of this state unless so directed by the General Assembly.

(3) The director, if he or she deems it advisable, may require other employees of his or her office to furnish bond, in such penal sums as he or she shall determine.

(4) (A) The original of the bond of the director shall be filed in the office of the Secretary of State, and an executed counterpart thereof shall be filed in the office of the Auditor of State.

(B) Any bonds which may be required of employees shall be filed with the director.



§ 19-1-203 - Deputy director.

The Deputy Director of the Department of Finance and Administration, acting under the authority granted to him or her by the Director of the Department of Finance and Administration, and under the laws relating to budget and accounting procedure, shall:

(1) Prepare and publish all necessary regulations for carrying out the budget and accounting laws of the state and have the authority to require of any state agency the necessary fiscal information for carrying out such laws; and

(2) Acting in behalf of the Governor and the director, prepare the preliminary budget information biennially to be submitted to the Legislative Council and to the members of the General Assembly for consideration of the budget requirements of all state agencies; and

(3) Be prepared, when called upon to do so, to appear before the Legislative Council and committees of the General Assembly for the purpose of supplying information and reporting upon the financial condition of the state or any of its agencies.



§ 19-1-204 - Personnel.

(a) Except as otherwise provided for by this subchapter, all of the personnel of the Department of Finance and Administration shall be employed by and serve at the pleasure of the Director of the Department of Finance and Administration.

(b) Nothing contained in this subchapter shall be so construed as to inhibit the rights of any employees of the department who shall have gained civil service or merit system status under any law of this state.



§ 19-1-205 - Office.

The Arkansas Building Authority shall assign to the Department of Finance and Administration and divisions of the department suitable office space with the necessary conveniences for the transaction of the department's business and the safe-keeping of the department's records.



§ 19-1-206 - Seal.

The Governor shall procure an official seal for the Department of Finance and Administration. Every paper executed by the Director of the Department of Finance and Administration or by any other employee of the department and sealed with its official seal shall be received in evidence in any court or other tribunal and may be recorded in the same manner and with like effect as deeds regularly acknowledged.



§ 19-1-207 - General accounting system.

The Director of the Department of Finance and Administration shall:

(1) Have the duty and responsibility of enforcing the general accounting and fiscal procedures of the State of Arkansas which have been placed upon him or her by law;

(2) Exercise supervision over the general accounting system of the state and of state agencies; and

(3) Maintain in his or her office a system of accounts and control which will at all times reflect:

(A) The unencumbered balance of all funds and accounts carried on the books of the Auditor of State and the Treasurer of State;

(B) The distribution and allotment of state revenues; and

(C) A detailed record of the receipts and expenditures of all State Treasury funds.



§ 19-1-208 - Rules and regulations.

The Director of the Department of Finance and Administration is vested with the authority to make such reasonable rules and regulations, not inconsistent with the law, as shall be necessary or desirable for the orderly discharge of the duties vested in the Department of Finance and Administration.



§ 19-1-209 - Publications required.

(a) The Director of the Department of Finance and Administration shall publish and furnish copies to all state agencies of such regulations as are issued by him or her, pursuant to the provisions of law, providing for a general accounting procedure.

(b) The director shall also publish, not less often than biennially, a financial report covering the fiscal affairs of the state and state agencies and shall make the report available to:

(1) Members of the General Assembly;

(2) State agencies; and

(3) Others having an interest therein.



§ 19-1-210 - Recordkeeping.

(a) For the purpose of effectively carrying out the fiscal procedures provided for by law, the Director of the Department of Finance and Administration shall have the authority to install such recordkeeping and other procedures in his or her own office and in other state offices and departments as he or she shall deem necessary or advisable.

(b) The director shall have the authority to require from any state agency any fiscal information which will be necessary for providing adequate records in his or her office and shall prescribe uniform records and forms for all vouchers and other documents which are to be transmitted to the Department of Finance and Administration.



§ 19-1-211 - Investigations.

(a) (1) In any matter within the jurisdiction of the Department of Finance and Administration, the Director of the Department of Finance and Administration shall have the power to make investigations and may delegate that power to any division or section head of the department.

(2) For this purpose, the director shall have the power to subpoena witnesses and require the production of any books, records, papers, or documents that may be material or relevant as evidence and to administer oaths to and take the testimony of witnesses.

(b) (1) In case of disobedience to any subpoena or other process, the director may invoke the aid, with the written approval of the Governor, of the Pulaski County Circuit Court in requiring the testimony of witnesses and the production of evidence, books, records, papers, or documents.

(2) (A) In case of refusal to obey the subpoena issued to any person, firm, or corporation, the circuit court shall issue an order calling such person, firm, or corporation to appear before the director or other employee designated by the director and to produce all books and papers so ordered and give evidence touching the matter in question.

(B) Any failure to obey the order of the circuit court may be punished by the circuit court as contempt of the circuit court.

(c) A subpoena for a witness may be issued by the director or by any division or section head of the department in whom any such authority may have been vested by the director and shall be served as provided by law for the service of other subpoenas.

(d) (1) (A) The failure or refusal of any witness to appear or to produce any books, papers, or documents required by the director and to submit them for inspection or the refusal to answer any relevant question propounded by the director shall constitute a violation punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(B) Each failure or refusal by any witness to appear or produce any such books, papers, or documents shall constitute a separate offense.

(2) False testimony given in any such inquiry shall constitute perjury punishable as provided by law.



§ 19-1-212 - Duty to avoid deficit.

It shall be the duty and responsibility of the Director of the Department of Finance and Administration to:

(1) Keep advised at all times as to the revenues and other income available for the operation, maintenance, and improvement of all state agencies;

(2) Exercise the powers conferred upon him or her by law to see that the state and all state agencies are maintained on a basis of accounting recommended by the Governmental Accounting Standards Board for governmental purposes;

(3) See that no obligation shall be incurred which shall not be payable when the obligation shall become due; and

(4) Exercise his or her powers to see that the funds on hand and estimated to become available to each state agency shall be sufficient to maintain the state and all of its agencies on a sound financial basis without incurring a deficit.



§ 19-1-213 - Leasing of state property.

(a) The Director of the Department of Finance and Administration may lease, with approval of the Governor, any state property, real or personal, which is not needed for public use and the leasing of which is not prohibited by law, the authority to lease the property is not vested in any other state agency.

(b) No property shall be leased under this section for a term exceeding two (2) years.



§ 19-1-214 - Federal gifts and surplusage.

The Director of the Department of Finance and Administration may enter into any contract with the United States of America or with any agency thereof for the purpose of accepting gifts and for the acquisition of surplus materials or property upon such terms and conditions as may be agreed upon without regard to the provisions of this subchapter or any other law that requires advertisement for bids or the soliciting or receiving of competitive bids.






Subchapter 3 - -- Fiscal Impact Statements

§ 19-1-301 - Definition.

As used in this subchapter, unless the context otherwise requires, "fiscal impact statement" means a realistic statement of the estimated financial cost of implementing or complying with the proposed law, regulation, rule, policy, order, or administrative law upon municipalities or counties to which the proposed law, regulation, rule, policy, order, or administrative law applies.



§ 19-1-302 - Before adoption of regulation, etc.

(a) No regulation, rule, policy, order, or administrative law which would have a fiscal impact on any municipality or county in this state shall be valid unless, thirty (30) days prior to its adoption by a board, commission, agency, department, officer, or other authority of the government of the State of Arkansas, excepting the General Assembly, the courts, and the Governor, the board, commission, agency, department, officer, or other authority has filed a fiscal impact statement with the Secretary of State.

(b) Any municipality or county which will be affected by the proposed regulation, rule, policy, order, or administrative law upon request shall immediately be furnished with a copy of the fiscal impact statement by the board, commission, agency, department, officer, or other authority.



§ 19-1-303 - Bills imposing new or additional costs on municipality or county -- Fiscal impact statements.

(a) (1) Any bill filed with the Senate that requires an expenditure of public funds by a municipality or county, or otherwise imposes a new or increased cost obligation on any municipality or county, shall have a fiscal impact statement attached to it, prepared by the author of the bill and filed with the bill at the time of its introduction. A copy of such fiscal impact statement shall be placed on the desk of each member of the Senate committee to which the bill is referred before the bill may be called up for final action in the committee. A copy of it shall also be placed on the desk of each member of the Senate before a final vote may be taken on it for final passage.

(2) If the author of any Senate or House bill affected by this section shall fail to file a fiscal impact statement, any member of the Senate committee to which the bill is referred may object to its being called up for final action in the committee until a fiscal impact statement is made available to the committee. If such objection is made by a member of the Senate committee, the chair of the committee shall refer the bill to the appropriate state agency or to the legislative staff for the preparation of a fiscal impact statement, to be returned to the committee in writing not later than five (5) days from the date of the request.

(3) If any such Senate or House bill is called up for final passage in the Senate and a fiscal impact statement has not been provided by the author of the bill or by the committee to which the bill was referred, any member of the Senate may object to its being called up for final passage until a fiscal impact statement is prepared and made available on the desk of each member of the Senate at least one (1) day prior to its being called up for final passage. If such an objection is made, the presiding officer of the Senate shall cause the bill to be referred to the appropriate state agency or to the designated legislative staff for the preparation of a fiscal impact statement, which shall be filed in writing with the Senate not later than five (5) days from the date of the request.

(b) (1) When any House or Senate bill requiring an expenditure of public funds or otherwise imposing a new or increased cost obligation on any municipality or county is pending before any committee of the House of Representatives, any member of the committee may request that a fiscal impact statement for the bill be placed on the desk of each member of the committee before the bill is called up for final action in the committee. If the request is made, the chair of the committee shall refer the bill to the appropriate state agency or to the legislative staff for the preparation of a fiscal impact statement, to be returned to the committee in writing not later than five (5) days from the date of the request.

(2) Any time before such bill is read the third time in the House of Representatives, a member of the House may request that a fiscal impact statement for the bill be prepared and placed on the desk of each member. When a member of the House of Representatives so requests a fiscal impact statement on any bill, the Speaker of the House of Representatives shall furnish the member a fiscal impact statement signature form which shows the number of the bill for which the statement is requested and the date and time the request was made. If the member returns the form containing the signature of the requesting member and the signatures of at least nine (9) other House members within thirty (30) minutes of the time shown on the form, the fiscal impact statement shall be prepared and placed on the desk of each member of the House before the bill is read the third time.

(3) If a bill is called up for final passage in the House of Representatives and a fiscal impact statement has not been provided for the bill, any member of the House may move that a final vote on the passage of the bill be delayed until a fiscal impact statement is prepared and made available on the desk of each member of the House at least one (1) full day prior to its being called up for final passage. If that motion is made and is adopted by a majority vote of the membership of the House, the Speaker shall cause the bill to be referred to the appropriate state agency or to the designated legislative staff for the preparation of a fiscal impact statement, which shall be filed with the House within five (5) days of the date of the request.

(c) Failure of the sponsor of a bill to provide the fiscal impact statement required in this section shall not prohibit the consideration of it in the committee to which referred or on the floor of the house in which the bill is called up for final passage if no objection to it is made at the time such action is taken.

(d) Nothing in this section shall prohibit a committee to which a bill is referred or the house in which the bill is being considered from suspending the requirement of the filing of a fiscal impact statement on any such bill in the same manner as provided for the suspension of the rules in the house in which the bill is being considered.

(e) Copies of fiscal impact statements prepared in compliance with this section shall be made available, upon request for them, to representatives of municipal or county governments. A fiscal impact statement filed or prepared in compliance with this section is declared to be a public record within the meaning of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(f) For the purposes of this section, the term "fiscal impact statement" means a realistic statement of the estimated financial cost to municipalities or counties of implementing or complying with a proposed law and regulations promulgated under it.






Subchapter 4 - -- Officers' Surety Bonds

§ 19-1-401 - Exceptions.

All constitutional officers other than the Treasurer of State are exempt from the provisions of this subchapter.



§ 19-1-402 - Treasurer of State.

(a) The bond for the Treasurer of State shall be one million dollars ($1,000,000).

(b) The original of the bond required by this section to be filed by the Treasurer of State shall be filed in the office of the Secretary of State, and a copy shall be filed with the Auditor of State.



§ 19-1-403 - County and municipal officials and employees.

(a) (1) All county officials and employees, municipal officials and employees, and all other officers and employees of any political subdivision of this state who are required by law to furnish bond and who receive and disburse cash funds from bank accounts shall obtain a surety bond from a corporate surety authorized to do business in this state in the minimum amounts to be computed as follows:

(A) On the first one hundred thousand dollars ($100,000), or any part thereof, of receipts of the office, ten percent (10%) of the amount;

(B) On the next two hundred thousand dollars ($200,000), or any part thereof, of receipts of the office, seven and one-half percent (71/2%) of the amount;

(C) On the next two hundred thousand dollars ($200,000), or any part thereof, of receipts of the office, five percent (5%) of the amount;

(D) On the next five hundred thousand dollars ($500,000), or any part thereof, of receipts of the office, two and one-half percent (21/2%) of the amount; and

(E) On all amounts in excess of one million dollars ($1,000,000), one percent (1%).

(2) These amounts shall be based on the total cash receipts of the office for the preceding calendar or fiscal year. However, in no event shall the penal amount of any bond be less than the amount as computed in this subsection.

(3) The bonds shall be conditioned that the officer or employee shall faithfully perform the duties of his or her office or employment and properly account for all cash funds received and disbursed by him or her as an officer or employee.

(b) (1) All county officials and employees, municipal officials and employees, and all other officers and employees of any political subdivision of this state who are required by law to furnish bond and who receive or approve the disbursement of any funds appropriated and disbursed through the State Treasury shall obtain a bond in the following minimum amounts based on the disbursements of the agency during the preceding calendar or fiscal year:

(A) On the first one hundred thousand dollars ($100,000), or any part thereof, of disbursements, five percent (5%) of the amount;

(B) On the next four hundred thousand dollars ($400,000), or any part thereof, of disbursements, two and one-half percent (21/2%) of the amount; and

(C) On all disbursements in excess of five hundred thousand dollars ($500,000), one-half of one percent (1/2 of 1%) of the amount.

(2) The provisions of subsection (a) of this section shall apply in determining the bond requirements of all officers and employees handling both cash funds and moneys appropriated and disbursed from the State Treasury.

(3) The bond shall be conditioned that the officer or employee shall faithfully perform the duties of his or her office or employment and properly account for the disbursement of funds.

(c) The maximum amount of any bond required under subsections (a) and (b) of this section shall not exceed five hundred thousand dollars ($500,000).

(d) The Legislative Auditor shall inform municipal and county officials of the requirements set forth in this subchapter regarding the determination of the amount of bond for the officials. However, it shall not be the duty of the director to set the bond of municipal and county officials.

(e) (1) The original of each bond required by this section to be filed by a county officer or employee shall be filed in the office of the circuit clerk in the county involved.

(2) The original of each bond required by this section to be filed by municipal officials and employees shall be filed in the office of the municipal clerk of the municipality involved.



§ 19-1-404 - County judges.

(a) (1) The county judge in each county shall furnish bond in an amount computed in accordance with the provisions of § 19-1-403(b).

(2) The bond shall be conditioned that the officer shall faithfully perform the duties of the office and properly account for all funds disbursed by him or her as county judge.

(b) The original bond shall be filed with the circuit clerk of the respective county.



§ 19-1-405 - State agency employees as disbursing agents.

(a) (1) In the event the executive head of any state agency designates some full-time employee to act as his or her agent in the disbursement of funds under his or her control, the agent shall furnish additional bond to be fixed by the Director of the Department of Finance and Administration.

(2) The executive head of the state agency shall notify the director and the Auditor of State in writing of the designation and shall furnish to the director and the Auditor of State a sample of the signature of the agent.

(b) In the event appropriations are made available to a state agency or to a nongovernment agency or activity and no disbursing agent is provided for by law, then the director and the Auditor of State shall designate a person to act as disbursing agent and fix the amount of bond for such purposes.






Subchapter 5 - -- Investment of Public Funds

§ 19-1-501 - Eligible investment securities.

As used in this subchapter, "eligible investment securities" means:

(1) A direct or guaranteed obligation of the United States that is backed by the full faith and credit of the United States Government;

(2) A direct obligation of an agency, instrumentality, or government-sponsored enterprise created by act of the United States Congress and authorized to issue securities or evidences of indebtedness, regardless of whether the securities or evidences of indebtedness are guaranteed for repayment by the United States Government; and

(3) A bond or other debt of the state, a school district, a county government, a municipal government, or an authority of a governmental entity that:

(A) Is issued for an essential governmental purpose or is guaranteed by a state agency; and

(B) Has a debt rating from a nationally recognized credit rating agency of "A" or better at the time of purchase.



§ 19-1-502 - Provisions supplemental.

This subchapter does not repeal any prior legislation or affect any statute pertaining to the conversion of funds of public officials and agencies into investments authorized under this subchapter but is supplemental to present law and confers additional powers.



§ 19-1-503 - Construction.

(a) This subchapter does not affect the power of counties, municipalities, improvement districts, and other public bodies to make a deposit of funds in the form of a demand deposit, a savings deposit, or a time deposit as authorized by law.

(b) The adoption of this subchapter does not affect or impair the power of counties, municipalities, improvement districts, and other public bodies to make investments of funds in their possession or under their control as authorized by other laws.



§ 19-1-504 - Investments permitted.

(a) (1) With the approval of the county or municipal depository board, a treasurer may convert any funds in the treasurer's possession or under the treasurer's control and not presently needed for other purposes into one (1) or more of the following investments:

(A) Eligible investment securities having a maturity of not longer than five (5) years from the date of acquisition unless, as documented at the time of acquisition, the investment is to fund or support a specific purpose and there are no expectations that the investment will be sold before maturity;

(B) An Arkansas bank certificate of deposit or a certificate of deposit authorized under § 19-8-111;

(C) An account established by a local government joint investment trust authorized under the Local Government Joint Investment Trust Act, § 19-8-301 et seq.; or

(D) An Arkansas financial institution repurchase agreement for eligible investment securities in which the seller agrees to repurchase the investment at a price including interest earned during the holding period as determined by the repurchase agreement.

(2) The following entities may convert funds that are in the possession of the entity or under the control of the entity and that are not presently needed for other purposes into an investment listed in subdivision (a)(1) of this section:

(A) A county board or commission;

(B) A municipal board or commission, including without limitation a board of trustees of a policemen's pension and relief fund, a board of trustees of a firemen's relief and pension fund, a waterworks commission, and a sewer committee; and

(C) A drainage district, levee district, and improvement district, including without limitation a waterworks district, electric light district, municipal improvement district, and suburban improvement district.

(3) This subsection does not apply to funds of a school district.

(b) (1) Unless otherwise provided by a signed written agreement between the school district or districts and the county treasurer, funds of a school district shall be invested by the:

(A) School district treasurer when the school district has a treasurer; or

(B) County treasurer when the school district does not have a treasurer.

(2) To the extent directed by the board of directors of the school district, investments shall be in:

(A) General obligation bonds of the United States;

(B) Bonds, notes, debentures, or other obligations issued by an agency of the United States Government;

(C) General obligation bonds of the state; or

(D) Bank certificates of deposit.

(c) A school district may invest moneys held for the repayment of a federally recognized qualified zone academy bond under 26 U.S.C. § 1397E, as it existed on January 1, 2005, in a guaranteed investment contract or forward delivery agreement in which the school district is guaranteed a certain rate of interest on its investment if the guaranteed investment contract or the forward delivery agreement is entered into between the school district and the purchaser of the qualified zone academy bond.

(d) A treasurer or other custodian of public funds who is authorized to purchase and hold eligible investment securities may use a brokerage account to acquire, sell, and hold the investment if the investment is established with a broker-dealer that:

(1) Has offices in the state;

(2) Is registered with the State Securities Department;

(3) Is a member of the Financial Industry Regulatory Authority; and

(4) Is a member of the Securities Investor Protection Corporation.

(e) Unless restrictions are established by the donor, a private donation to a city of the first class, a city of the second class, or an incorporated town may be invested in accordance with the prudent investor rule established under § 28-71-105.



§ 19-1-505 - Additional authority of certain cities.

(a) (1) A city that has real property assessed valuation in excess of three hundred million dollars ($300,000,000) may invest the city's funds in securities under § 23-47-401 and according to the investment policy adopted by the governing body of the city.

(2) The investment policy adopted by the city's governing body may authorize a maturity term exceeding the term stated in § 19-1-504(a)(1)(A).

(b) (1) Each investment shall be made with the judgment and care under prevailing circumstances that a person of prudence, discretion, and intelligence would exercise in the management of the person's own affairs, not for speculation but for investment, considering the probable safety of the capital and the probable income to be derived.

(2) Investment of funds shall be governed by the following investment objectives in order of priority:

(A) Preservation and safety of the principal;

(B) Liquidity; and

(C) Yield.

(c) In determining whether an investment officer has exercised prudence with respect to an investment decision, the determination shall be made taking into consideration:

(1) The investment of city funds and funds under the officer's control and over which the officer had responsibility, rather than a consideration as to the prudence of a single investment; and

(2) Whether the investment decision is consistent with the written investment policy of the city.






Subchapter 6 - -- State Fiscal Management Responsibility Act

§ 19-1-601 - Title.

This subchapter may be known and cited as the "State Fiscal Management Responsibility Act".



§ 19-1-602 - Intent and purpose.

(a) The General Assembly of the State of Arkansas has enacted various laws relating to the receipting, disbursing, depositing, and accounting for public funds, as well as laws relating to establishing salaries, and the purchasing of commodities by various state agencies. In addition, the Department of Finance and Administration or other appropriate agency has issued rules and regulations pertaining to the administration of these various laws.

(b) It is the intent of the General Assembly of the State of Arkansas that all state officers and employees comply with the provisions of these laws and regulations. Presently, most of these laws and regulations do not provide penalty provisions for violations thereof.

(c) It is the purpose of this subchapter to provide procedures and civil penalties regarding violations of the fiscal responsibility and management laws of the state.



§ 19-1-603 - Definitions.

As used in this subchapter:

(1) "Agency" means any state agency, bureau, board, commission, council, department, institution, or office of the State of Arkansas;

(2) "Executive agencies" means all agencies other than constitutional, judicial, and legislative officers, agencies, and departments;

(3) "Fiscal responsibility and management laws" means the following laws and regulations applicable thereto, as amended:

(A) General Accounting and Budgetary Procedures Law, § 19-4-101 et seq.;

(B) Arkansas purchasing laws, § 19-11-101 et seq.;

(C) Attendance and leave laws, § 21-4-101 et seq.;

(D) Regular Salary Procedures and Restrictions Act, § 21-5-101 et seq.;

(E) Uniform Classification and Compensation Act, § 21-5-201 et seq.;

(F) Higher Education Expenditure Restriction Act, § 6-63-301 et seq.;

(G) Accounts and Notes Receivable Abatement Act for the State of Arkansas, § 19-2-301 et seq.;

(H) Revenue Stabilization Law, § 19-5-101 et seq.;

(I) Revenue Classification Law, § 19-6-101 et seq.;

(J) Depositories for public funds, § 19-8-101 et seq.;

(K) Public works, § 22-9-101 et seq.; and

(L) State Fiscal Management Responsibility Act, § 19-1-601 et seq.;

(4) "Knowingly" means that a person is aware or should have been aware that his or her conduct will violate the fiscal responsibility and management laws; and

(5) "Public officer or employee" means any officer or employee of the State of Arkansas.



§ 19-1-604 - Existing remedies not impaired.

The provisions of this subchapter do not limit or diminish any civil rights or administrative procedures available to any public officer or employee.



§ 19-1-605 - Civil procedures apply.

All actions and procedures under the provisions of this subchapter are civil in nature and shall be governed by the appropriate rules, regulations, and laws regarding civil actions and remedies.



§ 19-1-606 - Investigation of violations.

Upon discovery or notification of an alleged violation of the fiscal responsibility and management laws, each agency shall investigate the allegation and take appropriate administrative action. The director of each agency or, in the case of a constitutional office, the constitutional officer, is responsible for complying with the provisions of this subchapter.



§ 19-1-607 - Documentation and notification of violation -- Remedial action.

(a) After completing the investigation, if the agency determines that there has been a violation of the fiscal responsibility and management laws, the facts and circumstances relating to a violation and any corrective or remedial action taken shall be documented and placed in the personnel files of the public officer or employee involved in the violation.

(b) The agency shall notify the public officer or employee of its findings and any corrective or remedial action to be taken. Notification shall be made in a manner ensuring actual notice to the public officer or employee. The public officer or employee shall be notified that the failure to make corrective or remedial action within thirty (30) days after the date of notification creates the rebuttable presumption that the violation was committed knowingly.

(c) The public officer or employee violating a fiscal responsibility and management law shall be given not more than thirty (30) days after notification to effect corrective or remedial action recommended by the agency. Failure to make corrective or remedial action within thirty (30) days after notification creates the rebuttable presumption that the violation was committed knowingly.



§ 19-1-608 - Notification of Department of Finance and Administration -- Review.

(a) Within thirty (30) days after the expiration of the time period for the public officer or employee to effect corrective or remedial action, the agency shall transfer to the Director of the Department of Finance and Administration a document containing a summary of the violation and any corrective remedial action taken.

(b) (1) The director shall review the summaries of violations received. The director may:

(A) Accept the summary and approve the corrective or remedial action by the agency;

(B) Request additional information regarding the violation and corrective or remedial action by the agency; or

(C) Impose additional corrective or remedial action upon public officers and employees of executive agencies as provided in § 19-1-609.

(2) Quarterly, the director shall submit a summary of all violations of the fiscal responsibility and management laws, including any corrective or remedial action by the agency or the director, to the Governor and members of the General Assembly.



§ 19-1-609 - Executive agencies.

(a) Before the Director of the Department of Finance and Administration may impose additional corrective or remedial action regarding public officers or employees of executive agencies, the director shall conduct an investigation regarding any violation. The public officer or employee shall be notified and given the opportunity for a hearing conducted by the director regarding any violation.

(b) The director may impose any one (1) or more of the following as additional corrective or remedial action:

(1) Oral or written warnings or reprimands;

(2) Suspension with or without pay for specified periods of time; or

(3) Termination of employment.



§ 19-1-610 - Investigation and suit by Attorney General.

(a) The Director of the Department of Finance and Administration, the Legislative Joint Auditing Committee, or the Legislative Council may request the office of the Attorney General to review any information concerning any violation of the fiscal responsibility and management laws of the state in order to determine whether legal action is appropriate.

(b) The Attorney General may file a civil suit in the circuit court against the public officer or employee violating the fiscal responsibility and management laws. Venue shall be in the county where the violation occurred. However, if the violation occurred outside the borders of the state, venue shall be in Pulaski County.



§ 19-1-611 - Civil penalty.

If the public officer or employee is found by the court to have knowingly violated the fiscal responsibility and management laws, the court shall impose a civil penalty upon the public officer or employee of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000) for each violation, and may subject the public officer or employee to the payment of damages resulting as a direct consequence of any violation.



§ 19-1-612 - Recovery of costs.

If the public officer or employee is found by the court to have knowingly violated the provisions of the fiscal responsibility and management laws, the Attorney General shall be allowed to recover costs and attorney's fees associated with the civil suit from the public officer or employee. Any costs or fees recovered by the Attorney General under this provision shall be deposited into the State Treasury.






Subchapter 7 - -- Fiscal Impact Statements

§ 19-1-701 - Definition.

(a) As used in this subchapter, "fiscal impact statement" means a realistic statement of the purpose of a proposed law, or a regulation promulgated under a law, and the estimated financial cost to the state or any local school district of implementing or complying with the proposed law or regulation.

(b) A fiscal impact statement shall be developed with the guidance of the Office of Economic and Tax Policy of the Bureau of Legislative Research and with the approval of the Department of Education.



§ 19-1-702 - Required for regulations.

Thirty-five (35) days prior to the adoption of any regulation or other proposal that will impose a new or increased cost obligation for education on the state or any local school district, the board, commission, agency, department, officer, or other authority, excepting the General Assembly and the courts, shall give notice of such regulation or proposal and shall file a fiscal impact statement with the Secretary of State and the House Interim Committee on Education and the Senate Interim Committee on Education.



§ 19-1-703 - Required for bills.

(a) Any bill filed in the House of Representatives or Senate that will impose a new or increased cost obligation for education on the state or any local school district shall have a fiscal impact statement attached to it, prepared by the author of the bill and filed with the chair of the committee to which the bill is referred:

(1) At least seven (7) days before the bill may be called up for final action in the committee during a regular session of the General Assembly;

(2) At least seven (7) days before the bill may be called up for final action in the committee during a fiscal session; and

(3) At least one (1) day before the bill may be called up for final action in the committee during a special session.

(b) If the author of any House or Senate bill affected by this section shall fail to comply with subsection (a) of this section, any member of the House of Representatives or Senate committee to which the bill is referred may object and thereby prevent its being called up for final action in the committee until a fiscal impact statement is made available. An affirmative vote of two-thirds (2/3) of a quorum present and voting shall override such objection.

(c) (1) (A) If any such House or Senate bill is called up for final passage in the House of Representatives or Senate and a fiscal impact statement has not been provided by the author of the bill, or by the committee to which the bill was referred, any member of the House of Representatives or Senate may object to the bill's being called up for final passage until a fiscal impact statement is prepared and made available on the desk of each member of the House of Representatives or Senate at least one (1) day prior to the bill's being called up for final passage.

(B) An affirmative vote of two-thirds (2/3) of a quorum present and voting shall override such objection.

(2) If an objection is made without override, the presiding officer of the House of Representatives or Senate shall cause the bill to be referred to the Office of Economic and Tax Policy of the Bureau of Legislative Research for the preparation of a fiscal impact statement, which shall be filed with the presiding officer not later than five (5) days from the date of the request.

(d) Failure of the author of a bill to provide the fiscal impact statement required in this section shall not prohibit consideration of the bill in the committee to which it is referred or on the floor of the house in which the bill is called up for final passage, if no objection to it is made at the time such action is taken.









Chapter 2 - State Revenues -- Receipts And Expenditures Generally

Subchapter 1 - -- General Provisions

§ 19-2-101 - Receipts for all funds coming into State Treasury.

(a) It shall be the duty of the Secretary of State, the Insurance Commissioner, the Commissioner of State Lands, the Attorney General, the Bank Commissioner, and the Auditor of State to issue their receipts respectively for all moneys coming into the State Treasury through their departments, respectively, on account of:

(1) Fees of every kind and character;

(2) Sale of books, charters, and articles of incorporation;

(3) Commissions of notaries public, justices of the peace, and county, city, and town officers, in addition to nomination fees, etc.;

(4) Insurance taxes and fees;

(5) Jitney and chauffeur licenses;

(6) Affidavits of loss, license tags, deeds, patents, field notes, maps, and charts;

(7) Franchise taxes, back taxes, and sand and gravel taxes;

(8) All matters pertaining to the duties of the Attorney General when money belonging to the state is to be collected;

(9) Bank examination fees; and

(10) Any and all fees coming through the Bank Commissioner's office.

(b) (1) Each of the departments is authorized to accept personal checks when tendered in payment of any of the items mentioned in subsection (a) of this section and issue their receipts, respectively, for them.

(2) (A) The checks shall be endorsed by the heads of the respective departments to the Treasurer of State and paid in the State Treasury daily, if anything has been collected, with an itemized statement of all items for which payment was made.

(B) No officer endorsing these checks shall become personally liable by reason of the officer's endorsement in case the checks are rejected by the drawee.



§ 19-2-102 - Duplicate receipts given by Treasurer of State.

The Treasurer of State shall grant duplicate receipts under the seal of his or her office for all sums of money which shall be paid into the State Treasury. The person receiving the receipts shall deposit one (1) of them with the Auditor of State, who shall credit the person accordingly and charge the Treasurer of State with the amount.



§ 19-2-103 - Time for making payments.

(a) All payments for the expenses of the departments of the state government shall be due and payable in the normal course of business.

(b) All payments whatever of contingent expenses shall be due and payable as they may accrue.



§ 19-2-104 - Expenditures, contracts, or obligations in excess of appropriations prohibited.

(a) (1) No officer, employee, or agent of the State of Arkansas, nor any board of regents or board of trustees, nor any other person or authority who may make expenditures of money appropriated for the different state institutions or who may direct the expenditure of such money so appropriated shall expend or direct the expenditure of moneys or funds in excess of the amount appropriated and becoming a part of any appropriation by executive approval for the particular purpose named in the act making the appropriations.

(2) No officer, employee, agent, person, board, or authority shall make any contract that will exceed the amount appropriated and becoming a part of any appropriation act by executive approval for the particular purpose named in the act making the appropriation.

(3) No officer, agent, person, board, or authority shall incur any obligation for any purpose in excess of the amount appropriated and becoming a part of any appropriation by executive approval for the particular purpose named in the act making the appropriation, except as provided.

(b) Any person violating a provision of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than two hundred dollars ($200).



§ 19-2-105 - Deficiencies in excess of appropriations unlawful.

(a) It shall be unlawful for the head or any subordinate in charge of any state department, board, bureau, or other state-maintained institution to cause, permit to occur, or allow to exist any deficiency in excess of regular appropriation made for maintenance of the department, board, bureau, or other state-maintained institution.

(b) (1) Any person violating this section shall be deemed guilty of a misdemeanor.

(2) Upon conviction, an offender shall be fined in any sum not to exceed five hundred dollars ($500) or imprisoned not more than ninety (90) days, or both fined and imprisoned, and shall be discharged from office.






Subchapter 2 - -- Receipts Generally

§ 19-2-201 - Acceptance of checks.

The Treasurer of State is authorized and directed to accept checks for the remittance due the state.



§ 19-2-202 - Proceedings on bad checks.

(a) Where remittance is made by check to the Treasurer of State and the check is returned unpaid, it shall be the duty of the Treasurer of State to make a duplicate of the check and carry it as a cash item, delivering the original to the Attorney General for collection after adding a penalty of twenty-five percent (25%) to the amount of the check.

(b) (1) It shall be the duty of the Attorney General to take such action as shall be deemed proper for the collection of a rejected check, together with twenty-five percent (25%) of the face amount of the check as penalty, for the punishment of the maker of that check under the criminal laws of this state.

(2) The penalty shall be credited to the same fund as was the original amount of the check delivered to the Attorney General by the Treasurer of State pursuant to subsection (a) of this section.

(c) If for any reason the Attorney General is unable to collect either the principal or penalty on a rejected check, as contemplated by this section, then, as soon as such fact is ascertained, it shall be the duty of the Treasurer of State to cancel the receipt for it, taking credit therefor, and notifying the Auditor of State of the cancellation; and the Auditor of State shall likewise credit the Treasurer of State with it.

(d) Any state official issuing a certificate of authority or making book entries affecting any transaction, payment for which was made with bad checks, is authorized and directed to cancel them upon receipt of the Attorney General's notice of inability to collect on such checks as specified in subsection (c) of this section.



§ 19-2-203 - Receipts by Department of Finance and Administration -- Additional penalty.

(a) If any person, firm, corporation, partnership, or business makes payment to the Department of Finance and Administration for any license or fees imposed by the laws of this state by means of a check, draft, or order drawn on any bank, person, firm, or corporation, and the check, draft, or order is returned by the bank, person, firm, or corporation without having been paid in full, then the Director of the Department of Finance and Administration is authorized and empowered to impose a penalty. The penalty shall be in the amount of either ten percent (10%) of the face amount of the check, draft, or order or twenty dollars ($20.00), whichever is greater, against the maker or drawer of the check, draft, or order.

(b) This penalty is cumulative to any other penalties provided by law.



§ 19-2-204 - Refusal to accept personal checks.

Effective January 1, 2000, no state agency, board, commission, or institution may refuse to accept personal checks unless and until it has filed with the Legislative Council a written statement justifying the agency's policy to not accept personal checks.






Subchapter 3 - -- Accounts and Notes Receivable Abatement

§ 19-2-301 - Title.

This subchapter may be known as the "Accounts and Notes Receivable Abatement Act for the State of Arkansas".



§ 19-2-302 - Purpose.

The purpose of this subchapter is to establish procedures for the various state agencies, authorities, boards, commissions, departments, and institutions of higher education to charge-off or cancel uncollectible moneys owed to them.



§ 19-2-303 - Definitions.

As used in this subchapter:

(1) "Abatement" means a complete or partial cancellation of a tax levied, special assessment, service charge, student loan, note receivable, or other amounts for which asset recognition criteria have been met;

(2) "Accounts receivable" means an asset account upon the books of record reflecting amounts owing on open account from persons or organizations for taxes levied, special assessments, service charges, goods and services furnished by a state agency, or other amounts for which asset recognition criteria have been met but does not include amounts due from other state agencies;

(3) "Notes receivable" means an unconditional written promise, signed by the maker, to pay a certain sum in money on demand or at a fixed or determinable future time either to the bearer or to the order of a person designated therein;

(4) "Special assessment" means a compulsory levy made against certain properties or business entities to defray part or all of the cost of a specific improvement or service deemed to primarily benefit or regulate those upon whom the assessment is levied;

(5) "State agency" means a state agency, board, authority, commission, department, or institution of higher education created by or receiving an appropriation by the General Assembly of the State of Arkansas; and

(6) "Tax" means a compulsory charge levied by the State of Arkansas for the purpose of financing services performed for the common benefit of its citizens.



§ 19-2-304 - Recording of amounts due.

Each state agency shall record upon its books of record the amounts due it for delivery of goods and services, licenses, unpaid taxes, student loans, special assessments, accounts receivable, and notes receivable that are recognized by the state agency as due and payable or recognized as current-year income or as an asset that is due and payable upon a date ascertained.



§ 19-2-305 - Referring of outstanding debts for collection.

(a) A state agency shall diligently and actively pursue the collection of their accounts and notes receivable.

(b) Diligently and actively pursuing the collection of these accounts may include, but is not limited to:

(1) Contacting debtor by phone or letter within a reasonable time after an account is deemed delinquent; or

(2) (A) Referring an account to a licensed collection agency or an attorney for collection with a remuneration not exceeding fifty percent (50%) for accounts of five hundred dollars ($500) or less and not exceeding thirty-three and one-third percent (331/3%) for accounts in excess of five hundred dollars ($500).

(B) If an agency is unable to procure the services of a collection agency or attorney for the collection of any account in excess of five hundred dollars ($500) for a fee of one-third (1/3) of the amount recovered as authorized in this subsection, the agency may report this fact to the Legislative Joint Auditing Committee, and the committee may authorize the agency to pay a higher fee for collecting the account, not to exceed fifty percent (50%);

(3) Pursuing setoff of debt against income tax refunds as allowed by §§ 26-36-301 -- 26-36-320; or

(4) Pursuing all other available means of collection if deemed feasible and economically justifiable by the agency.



§ 19-2-306 - Abatement of debt.

(a) If after the state agency has pursued collection of the debt owed it as set out in this subchapter and the debt or partial debt is decreed to be uncollectible, then the debt shall be referred to the Chief Fiscal Officer of the State for abatement.

(b) The Chief Fiscal Officer of the State shall satisfy himself or herself that all efforts to collect the indebtedness have been fulfilled, and he or she may then, by written approval, declare the debt or remaining debt uncollectible and notify the state agency and Legislative Joint Auditing Committee of abatement of the debt.



§ 19-2-307 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to promulgate such rules and regulations as deemed necessary to implement the provisions and intent of this subchapter.






Subchapter 4 - -- Expenditures Generally

§ 19-2-404 - Emergency expenditures.

(a) (1) In the event of riots, threatened riots, sabotage, public insurrection, threatened insurrection, storm, flood, famine, or other public calamity which jeopardizes the public peace, health, and safety of citizens of Arkansas that calls for immediate action, the Governor is delegated and authorized by the General Assembly to declare an emergency to exist and to issue a proclamation declaring an emergency to exist.

(2) Other requests for utilization of this appropriation shall be submitted for prior review by the Governor to a Governor's Emergency Fund Review Committee, meeting in committee, composed of the chair and vice chair of the Legislative Joint Auditing Committee and Legislative Council.

(b) A proclamation or request, as approved by the Governor or the Governor's Emergency Fund Review Committee, shall include:

(1) The nature and location of the emergency;

(2) The name of the department or agency which, in the Governor's opinion, is best able to alleviate or obviate the conditions which have arisen or are about to arise because of the emergency; and

(3) The amount of funds required for the emergency, such amount or so much thereof as shall have been set forth in each proclamation to be extended upon vouchers drawn by the disbursing agent of the department or agency named in the proclamation.

(c) The original of the proclamation shall be filed with the Secretary of State, and an executed counterpart of it shall be filed with the Auditor of State, the Treasurer of State, and the Department of Finance and Administration.

(d) Any expenditures made in accordance with the authorizations provided for in this section may be reimbursed to the Miscellaneous Revolving Fund by transfers authorized by the Chief Fiscal Officer of the State from funds or fund accounts supporting the benefiting agencies. However, in the case of the Governor's proclamations and emergencies of a nature where no specific state agency is the beneficiary, then the expenditures shall be borne by the Miscellaneous Revolving Fund.






Subchapter 5 - -- Canceled Checks

§ 19-2-501 - Purpose.

The State of Arkansas and its political subdivisions have the responsibility to properly account for all financial transactions. In order to help fulfill this responsibility, the State of Arkansas and other public entities are required to maintain books and records of transactions. The State of Arkansas and its political subdivisions recognize that through the use of computers and electronic data, banking and the flow of information are continuing to change. With this change, it is important that the State of Arkansas and its political subdivisions continue to receive evidentiary information concerning financial transactions. The purpose of this subchapter is to permit public entities to accept photographic copies or digital images of financial transactions and to require financial institutions to furnish the needed documentation in a readable, meaningful, permanent format.



§ 19-2-502 - Definitions.

As used in this subchapter, "public entity" means state agencies, including all constitutional offices and agencies, boards, and commissions, state institutions of higher education, municipalities, counties, school districts, education service cooperatives, improvement districts, and other public officials or public offices. Public entities shall maintain records of all transactions with financial institutions.



§ 19-2-503 - Eligibility to accept public funds.

In order for a financial institution to be eligible to be a depository of public funds, the financial institution must furnish the public entity documentation, as required in this subchapter, of transactions with or through that institution.



§ 19-2-504 - Transaction summaries.

On a monthly basis, financial institutions shall furnish public entities with statements summarizing all transactions of the public entity. Unless the public entity and the financial institution have a written agreement to receive digital images or copies in compliance with the provisions of this subchapter, the financial institutions shall return all original canceled checks to the public entity along with the transaction summary or statement.



§ 19-2-505 - Approval by the Division of Legislative Audit.

Any financial institution desiring to provide public entities with images of canceled checks on paper or by digital media as provided in this subchapter shall provide a sample of imaged documents or the digital media to the Division of Legislative Audit for review. Upon receipt, the Division of Legislative Audit shall immediately review and notify the financial institution whether or not the imaged documents or digital media are in compliance with this subchapter.



§ 19-2-506 - Digital images or copies of documentation.

(a) Agreement. After a financial institution has received written notification from the Division of Legislative Audit that the submitted samples of its imaged documents or digital media comply with the provisions of this subchapter and upon agreement with the public entity, the financial institution may provide public entities canceled check images in the media type and quality approved by the Division of Legislative Audit.

(b) Complete image. The canceled check copies or the digital images of financial transactions provided to the public entity by the financial institutions must be legible and show both the front and back images of the canceled checks.

(c) Digital images. (1) If a financial institution provides the canceled check images on digital media, the images shall be provided on a read-only CD-ROM or other agreed upon digital media that would provide a permanent and tamper-proof record.

(2) If particular software is needed to view or search the digital images, the financial institution shall provide such software to the public entity and, upon request, to the Division of Legislative Audit. When using the appropriate software, the canceled check images must be clear and readable.

(3) Before delivery of the CD-ROM or other digital media to the public entity, the financial institution shall perform random verification of the legibility of the contents of the data. The financial institution shall submit a letter or other method approved by the Division of Legislative Audit acknowledging verification of the contents, along with the CD-ROM or other digital media, to the public entity.

(4) The financial institution may also provide a duplicate copy of the check images on digital media, conforming to the specifications provided in this subchapter, to the Division of Legislative Audit on a monthly basis.

(d) Paper images. If a financial institution provides the canceled check images on paper, the images must be of such clarity and size that the details may be read without the aid of a magnifying device. The financial institution must be able to, and, at the request of the Division of Legislative Audit, must provide duplicate copies of any checks and statements delivered to a public entity with the same clarity and size as the imaged documents previously delivered.

(e) Authentication of paper images. (1) If the financial institution provides canceled check images on paper, the financial institution shall implement one (1) of the following procedures to provide verification of the authenticity of the records retained by the public entity:

(A) A duplicate copy of the check images on paper and statements mailed to the Division of Legislative Audit on a monthly basis;

(B) The use of an identifying mark unique to the financial institution on the paper images of checks sent to the public entity;

(C) The delivery of a duplicate copy of the check images on digital media, conforming to the digital imaging specifications set forth in this subchapter, to the Division of Legislative Audit on a monthly basis; or

(D) Any other authenticating method approved by the Division of Legislative Audit.

(2) The financial institution is authorized to elect which of the foregoing procedures it shall implement to provide authentication of paper images relating to the accounts of each public entity. Upon reasonable notice to the Division of Legislative Audit and the public entity, the financial institution may elect to implement one (1) of the other authentication procedures or elect to provide images on digital media as set forth in this subchapter.



§ 19-2-507 - Request of records by Legislative Auditor.

(a) Upon request by the Legislative Auditor, a financial institution shall provide a copy of a public entity's financial information directly to the Division of Legislative Audit staff without delay or approval from the public entity.

(b) The financial institutions may provide the digital transaction statements and digital canceled check images to the Division of Legislative Audit in a media format allowed under the provisions of this subchapter for public entities or other media mutually agreed upon by the financial institution and the Division of Legislative Audit.

(c) No bank shall be liable for making available to the Division of Legislative Audit staff any of the information required under the provisions of this subchapter.

(d) Any cost associated with providing this information to the Division of Legislative Audit shall be borne by the public entity being audited or investigated.



§ 19-2-509 - Effect on other laws.

The provisions of this subchapter do not change, amend, or repeal any laws or regulations regarding a financial institution's normal obligations and responsibilities to maintain customer financial records.









Chapter 3 - State Treasury Management

Subchapter 1 - -- General Provisions

§ 19-3-101 - State Board of Finance.

(a) There is created and established at the seat of government of this state a State Board of Finance. The Governor, the Treasurer of State, the Auditor of State, the Bank Commissioner, and the Director of the Department of Finance and Administration shall constitute the members. The Governor shall be chair of the board, and the Treasurer of State shall be secretary of the board and its executive officer and disbursing agent.

(b) (1) The board shall have and be subject to all functions, powers, and duties as by law are conferred and imposed upon it.

(2) For the purpose of regulating its own procedure and carrying out its functions, the board shall have the power, from time to time, to make, amend, and enforce all necessary or desirable rules or regulations not inconsistent with law.

(c) (1) Meetings of the board shall be held upon the call of the Governor, or by any three (3) or more members on advance notice to each member, at such place in each instance as may suit the board's convenience.

(2) All meetings shall be open to the public, and complete records of the proceedings thereof shall be kept.

(3) A quorum for the transaction of business at any meeting shall consist of not less than three (3) members, and the affirmative vote of such number shall be requisite for the adoption of any motion or resolution.






Subchapter 2 - -- State Treasury Management Law



Subchapter 3 - -- Long-Term Investment



Subchapter 4 - -- Temporary Loans to Local Governments

§ 19-3-401 - Legislative intent.

The General Assembly recognizes that legislation considered by the First Extraordinary Session of the Seventy-First General Assembly may remove the penalty requirements for failure to pay property taxes by installments and that this action may result in a reduction of property tax revenues available to cities, counties, and school districts, thereby imposing a financial hardship upon the cities, counties, and school districts during portions of their calendar or fiscal year. It is, therefore, the intent of this subchapter to authorize the State Board of Finance, in the manner provided in this subchapter, to make temporary loans to cities, counties, and school districts to assist in maintaining their average cash flow in the event there is a material reduction in their cash flow resulting from legislation enacted by the First Extraordinary Session of the Seventy-First General Assembly.



§ 19-3-402 - Procedure for obtaining and repaying loans.

(a) The State Board of Finance is authorized to make temporary loans to cities, counties, and school districts from average daily balances in the State Treasury available to the board for investment purposes. For any city, county, or school district to be eligible to receive temporary loans under the provisions of this subchapter, the city, county, or school district shall prepare a schedule from each of the five (5) preceding calendar or fiscal years. This schedule shall reflect the average monthly cash flow derived from property tax sources and the proportion of property taxes available during each month as they relate to the aggregate amount of property taxes collected and available to the city, county, or school district during the calendar or fiscal year, and the city, county, or school district shall average such monthly cash flow percentages for the five-year period.

(b) If the board determines that the cash flow of the city, county, or school district has fallen below the monthly average percentage cash flow for property taxes available to the city, county, or school district for the prior five (5) fiscal years and that the current level of cash flow is not adequate to enable the city, county, or school district to maintain an adequate level of services, the board may make temporary loans to the city, county, or school district. These loans may be in an aggregate amount no greater than the difference between average monthly percentage cash flow of the city, county, or school district for the preceding five (5) years for such period and the actual percentage cash flow in the current tax year computed on the basis of taxes collected in relation to the estimated tax collections for the tax year.

(c) (1) All these loans shall be repaid to the board upon their maturity, which shall, in no event, be beyond the last day of the calendar year in which the loan is made.

(2) In the event any city, county, or school district shall fail or refuse to pay any such loan in accordance with the repayment schedule agreed to by the board or as set forth in this section, the board shall certify this fact and the amount of the unpaid loan to the Treasurer of State. The Treasurer of State shall withhold it from the next moneys available for distribution to the city, county, or school district from state general revenues and shall transfer the amount from the County Aid Fund, the Municipal Aid Fund, or the Public School Fund, as the case may be, to the appropriate State Treasury account or source from which the loan was made.



§ 19-3-403 - Rules and regulations.

The State Board of Finance may promulgate appropriate rules and regulations for the administration of this subchapter, including the establishment of the necessary forms and loan instruments to be used in connection with making loans under the provisions of this subchapter.






Subchapter 5 - -- State Treasury Management Law

§ 19-3-501 - Title.

This subchapter may be referred to and cited as the "State Treasury Management Law".



§ 19-3-502 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Bank" means a state bank or a national bank or an out-of-state state-chartered bank which has received a certificate of authority under § 23-48-1001; provided that such term shall also include any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation;

(2) "Capital base" means the sum of its capital stock, surplus, undivided profits, plus any additions and less any subtractions which the commissioner may by regulation prescribe;

(3) "Cash Account" means the account in the Treasurer of State consisting of all cash in the hands of the State Treasurer and on deposit in the name of the Treasurer of State in depository banks;

(4) "Certificate of Deposit Account" means the account in the State Treasury consisting of all, but only, certificates of deposit acquired by the Treasurer of State through the State Treasury Certificate of Deposit Investment Program;

(5) "Commissioner" shall mean the Bank Commissioner;

(6) "Fund" means a specifically named account in the State Treasury, to which, as provided by law, moneys are credited upon receipt thereof and charged upon withdrawal therefrom;

(7) "Gross federal fund balances", "gross trust fund balances", or "gross state fund balances", with respect to a particular major group, means the aggregate total amount of the gross fund balances at any time standing to the credit of all funds of that particular group;

(8) "Gross fund balance", with respect to a particular named fund, means the balance at any time standing to the credit of that fund;

(9) "Gross treasury fund balances" means the aggregate total amount of the balances standing to the credit of all funds on the records of the Treasurer of State;

(10) "Home state" means:

(A) With respect to a state-chartered bank, the state by which the bank is chartered;

(B) With respect to a national bank, the state in which the main office of the bank is located; and

(C) With respect to a foreign bank, the state determined to be the home state of such foreign bank under 12 U.S.C. § 3103(c);

(11) "Host state" means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain a branch;

(12) "Institution" and "depository" means a bank or savings and loan association as defined in subdivisions (1) and (21) of this section;

(13) "Main banking office" or "main office" with respect to a bank, means the main banking office designated or provided for in the articles of incorporation of a state bank, and the main office designated or provided for in the articles of association of a national bank, at such identified location as shall have been or as hereafter may be approved by the commissioner, in the case of a state bank, or by the appropriate federal regulatory agency, in the case of a national bank;

(14) "National bank" means a national banking association organized pursuant to 12 U.S.C. § 215b;

(15) "Net federal fund balances", "net trust fund balances", or "net state fund balances", with respect to a particular major group, means the aggregate total amount of the gross fund balances at any time standing to the credit of all funds of that particular group, less the total amount of unredeemed warrants drawn on the Treasurer of State against all funds of the same group;

(16) "Net fund balance", with respect to a particular named fund, means its gross fund balance less the total amount of unredeemed warrants drawn on the Treasurer of State against the same fund;

(17) "Net treasury fund balances" means gross treasury fund balances, less the total amount of all unredeemed warrants drawn on the Treasurer of State;

(18) "Out-of-state bank" means a bank whose home state is any state other than Arkansas;

(19) "Registered out-of-state bank" means an out-of-state bank which has a certificate of authority pursuant to the terms of § 23-48-1001 et seq.;

(20) "Safekeeping Account" means the account in the State Treasury consisting of all securities received by the Treasurer of State from the administrators of the several state retirement systems and other trust accounts;

(21) "Savings and loan association" means a corporation carrying on the business of a savings and loan association or a building and loan association under a charter issued by this state, or any federal savings association or federal savings bank which is chartered under federal law;

(22) "Securities Account" means the account in the State Treasury consisting of all securities held by the Treasurer of State through its investment of gross state fund balances;

(23) "State bank" means:

(A) A corporation created pursuant to either Act 113 of the Arkansas General Assembly of 1913 or Act 179 of the Arkansas General Assembly of 1969, or pursuant to any predecessor or successor act or acts of either of the foregoing, and existing and authorized under the laws of this state on May 30, 1997, to engage in a general commercial banking business; and

(B) A corporation organized under § 23-45-101 et seq., § 23-46-101 et seq., § 23-47-101 et seq., § 23-48-101 et seq., § 23-49-101 et seq., and § 23-50-101 et seq. and authorized thereunder to engage in a general commercial banking business;

(24) "Treasurer of State" means the elected office of the Treasurer of the State of Arkansas; and

(25) "Trust Deposit Account" means the account in the Treasurer of State consisting of all, but only, certificates of deposit acquired by the Treasurer of State for and in behalf of the several retirement systems and other trust accounts.



§ 19-3-503 - Composition of gross State Treasury fund balances.

Gross treasury fund balances shall consist of the Cash Account, the Securities Account, the Trust Deposit Account, the Certificate of Deposit Account, and other accounts as deemed necessary; that is, the aggregate total amount of cash in the hands of the Treasurer of State and on deposit in the name of the Treasurer of State in bank depositories plus the principal amount of all securities held in the Securities Account.



§ 19-3-504 - Record and report of summary financial transactions.

(a) (1) The several funds shall be separately listed on the records of the Treasurer of State under their respective major group headings, and with respect to each fund, each group, and all groups, the records shall reflect each day:

(A) Summary financial transactions for the day and cumulative summary financial transactions for the current fiscal year. These summaries shall include a statement of receipts, both direct and by transfer, a statement of disbursements, both by warrant redemption and by transfer, and the amount of uncollected checks legally charged off;

(B) The credit balance therein at the close of business; and

(C) The composition of gross treasury fund balances.

(2) Additionally, the records shall reflect in summary form the total principal amount of securities held in trust in the Safekeeping Account for each of the several retirement systems and other trust funds or accounts.

(3) The enumeration in this subsection shall not be construed as a limitation of the items of summary financial information which may be included in any such record, nor shall this requirement be so construed as to exclude such other primary and such subsidiary and auxiliary records as may be required by law, or as the Treasurer of State shall determine to keep, or as may be required of the Treasurer of State by the Chief Fiscal Officer of the State in the performance of State Treasurer's duties.

(b) (1) A daily and a monthly report copy of the record of the summary financial transactions shall be prepared by the Treasurer of State and be available to the Chief Fiscal Officer of the State.

(2) The report copy and the record of the summary financial transactions from which it was prepared shall be open to public inspection during normal business hours.



§ 19-3-505 - Disposition of moneys received by Treasurer of State.

(a) The Treasurer of State shall issue receipts to the respective depositors of moneys in the State Treasury. On the day of the receipt thereof or as soon thereafter as may be done, the moneys shall be credited to the particular funds entitled thereto as provided by law.

(b) (1) After credit to the respective funds, the moneys shall be commingled with all other moneys in the hands of the Treasurer of State, and as soon as may be done after the receipt thereof, the moneys shall be deposited in bank depositories to the credit of the account of the Treasurer of State, or invested as prescribed in this subchapter.

(2) Nothing in this subsection shall be so construed as to prohibit the Treasurer of State from keeping cash in the Treasurer of State's office in such reasonable amounts as shall be necessary for the transaction of the day-to-day business of the office with persons and firms other than bank depositories.



§ 19-3-506 - Custodian of various accounts.

(a) The Treasurer of State shall be custodian of all securities at any time held in the Securities Account and, as custodian, shall be charged with their care. All such securities shall be recorded at cost.

(b) The Treasurer of State shall be custodian of all certificates of deposit which are at any time held in the Trust Deposit Account and, as custodian, shall be charged with their care. All certificates of deposit shall be recorded at cost and segregated under appropriate titles so as to reflect the total principal amount of the certificates at any time held for each of the several trust accounts.

(c) The Treasurer of State shall be custodian of all securities at any time held in the Safekeeping Account and, as custodian, shall be charged with their safekeeping. However, control of the disposition thereof shall be vested at all times, in the respective administrators of the several trust accounts for whom the securities are held. All such securities shall be recorded at their par value and segregated under appropriate titles so as to reflect the total principal amount of securities at any time held for each of the trust accounts.



§ 19-3-507 - Bank depositories generally.

(a) (1) Subject to the conditions and limitations provided in §§ 19-3-508 -- 19-3-517, any bank or savings and loan association as outlined in § 19-3-502(1) and (21) may be designated as a depository of State Treasury moneys.

(2) The Treasurer of State, as custodian of such funds, shall be guided by these provisions in the handling and safeguarding of such funds any other law to the contrary notwithstanding.

(b) Nothing contained in §§ 19-3-508 -- 19-3-517 shall be so construed as to require any institution to act as a depository of State Treasury funds. However, the acceptance of a deposit of State Treasury funds by any institution shall carry with it the obligation of the institution to observe all of the provisions of §§ 19-3-508 -- 19-3-517 which are applicable to eligible depositories.



§ 19-3-508 - Deposits in ineligible institutions.

(a) The Treasurer of State may not deposit any State Treasury funds in any institution not considered eligible to be a depository under § 19-3-507, unless deposits in such institutions are required to be made by other law or by resolution of a state board or commission duly adopted pursuant to the authority and requirement of other law.

(b) Nothing in this prohibition shall be applicable to funds set aside in the State Treasury and immediately required by out-of-state paying agents for the specific purpose of meeting the debt service requirements of the direct general obligation bonds of the State of Arkansas outstanding at any time.



§ 19-3-509 - Maximum amount of deposits.

The maximum amount of State Treasury funds held in certificates of deposit of any depository and in demand deposit accounts together shall not exceed an amount equal to the total amount of the capital base of that depository.



§ 19-3-510 - Types of accounts for deposits.

(a) All State Treasury funds deposited in depository institutions shall be credited to accounts in the name of the Treasurer of State. All accounts which the Treasurer of State shall establish in any or all depository institutions may be determined by the Treasurer of State as either demand deposit accounts, certificates of deposit, or other accounts as deemed necessary.

(b) The certificate of deposit account in each such depository shall consist of state funds as deposited under the State Treasury Certificate of Deposit Investment Program and trust funds deposited for various trust funds.

(c) The demand deposit account in each such depository shall be of such amount subject to § 19-3-509 as determined by the Treasurer of State and shall consist of:

(1) All federal funds, as described in § 19-7-101 et seq.;

(2) Trust funds to the extent that such funds are not invested in securities and certificates of deposit; and

(3) State funds to the extent that such funds are not invested in securities.

(d) No treasury funds may be deposited in any depository except under the terms of a written agreement entered into between the Treasurer of State and the depository, the essential elements of which agreement shall be conformable to, or not inconsistent with, applicable state and federal law and regulations promulgated thereunder.



§ 19-3-511 - Term of deposit -- Interest.

(a) (1) Interest to be paid on certificates of deposit invested through the State Treasury Certificate of Deposit Investment Program shall be at a rate fixed by the State Board of Finance at a meeting duly called and held preceding the beginning date of the term of the certificate of deposit.

(2) The Treasurer of State and each depository shall enter into an agreement establishing the term or renewal term of the certificate of deposit which shall be set by the State Board of Finance.

(3) Notice of the date and time of the holding of the meeting shall be given by the secretary of the board with publication of a notice of the meeting in a newspaper of statewide circulation not less than five (5) days nor more than fifteen (15) days in advance of the meeting date.

(A) At each such meeting, any person desiring to be heard shall be given the opportunity to express his or her views on any matter under consideration by the board.

(B) The board shall give due consideration to all such views, together with such other and additional views as may be expressed by its members, which it deems to be relevant. Thereafter, at the meeting, the board shall fix the rate of interest to be paid by depositories during the next term and direct its secretary to certify the amount thereof to the Treasurer of State.



§ 19-3-512 - Estimate of deposits not needed for operations.

(a) The Treasurer of State, in conjunction with the Chief Fiscal Officer of the State, shall determine what amount of state funds will be available in the next period that may be placed by the State Board of Finance into the State Treasury Certificate of Deposit Investment Program as provided in § 19-3-519 during the next period. Interest shall be paid on these deposits as provided in § 19-3-511.

(b) The Treasurer of State, acting ministerially, shall have the authority to take such action and do such things as shall be necessary to accomplish the expressed purposes and intent of this section.



§ 19-3-513 - Interest income on deposits.

(a) Interest from time to time due by each depository on demand deposit accounts and certificates of deposit shall be paid and transmitted on each due date to and in the manner authorized and prescribed by the Treasurer of State.

(b) All such interest income shall be classified as trust fund income, and the net amount thereof shall be credited to the Securities Reserve Fund.



§ 19-3-514 - List of deposits.

(a) On or before the tenth day following the end of each calendar quarter year, the Treasurer of State shall prepare a list of all depositories and the amounts of State Treasury funds on time deposit and on demand deposit in each such depository on the last day of business of the quarter year.

(b) This list shall be maintained for public inspection at the Treasurer of State's office.



§ 19-3-515 - Charges on deposits.

(a) The Treasurer of State, acting ministerially, shall have the authority to enter into an agreement with any financial institution handling state funds to pay processing fees for handling such funds if it is deemed to be in the best interest of the State of Arkansas.

(b) In the absence of such an agreement, no depository of State Treasury funds shall make any charge for the handling of funds, and any claim based upon any such charge or purported charge shall be void.



§ 19-3-516 - Discontinuance as bank depository.

(a) Any depository which shall refuse to cash upon presentation any state warrant of five hundred dollars ($500) or less which is drawn on the State Treasury or any bank check of five hundred dollars ($500) or less which has been issued by a state agency when the check or warrant has been presented for payment within thirty (30) days of the date of issuance by the payee named therein shall immediately be discontinued as a depository of State Treasury funds and, for a period of time to be determined by the State Board of Finance, shall be ineligible for reinstatement as such a depository.

(b) Nothing in this section shall be so construed as to deprive any such depository from taking such reasonable time as it may require to make proper identification of the persons and signatures of payees named in such warrants or checks or to indemnify any such depository for any losses which it may sustain by reason of its cashing any of the warrants or checks for persons other than the payees named therein.



§ 19-3-517 - Effect of proper deposits.

The deposit of State Treasury funds in accordance with the provisions of §§ 19-3-507 -- 19-3-516 shall relieve the Treasurer of State and the surety on the Treasurer of State's bond of any and all liability for the loss of such funds by reason of the default or insolvency of any bank depository of State Treasury funds.



§ 19-3-518 - Investments in securities and bank certificates of deposit.

(a) (1) Trust Funds. In addition to securities of the character eligible under the laws of this state for the investment of the several trust funds on the records of the Treasurer of State, certificates of deposit of banks and savings and loan associations shall be eligible for the investment of such funds.

(2) (A) The administrators of each state retirement system and of other trust accounts shall, from time to time, review the flow of moneys through the trust fund in the State Treasury over which that administrator shall have control, all for the purpose of estimating the amounts of such moneys as may be surplus to the immediate requirements of such account as provided for by law.

(B) (i) (a) After taking into consideration any proposal for the immediate investment of such funds in securities, and to the extent of the amount of any estimated surplus which shall exist, the administrator shall certify to the Treasurer of State the amount thereof and the period of time during which such amount shall not be required.

(b) The Treasurer of State shall invest the amount so certified in certificates of deposit issued by eligible banks and savings and loan associations.

(c) If the Treasurer of State is unable to place the certified amount in certificates of deposit, then the remainder may be placed in securities with the administrator's approval.

(ii) Moneys required for each such purchase shall be withdrawn from the Cash Account and paid over to the institution issuing the certificate, and the principal amount of the certificate shall be credited to the Trust Deposit Account.

(iii) The certificates of deposit shall be secured to such extent and in such manner as may be provided by law and otherwise as the Treasurer of State shall require.

(iv) (a) Interest on such bank certificates of deposit shall be paid at such rates as the Treasurer of State shall prescribe.

(b) All interest income derived from the certificates of deposit or other investments shall be credited as trust fund income to the account of the trust fund used in making such purchase.

(3) At all times, the Securities Reserve Fund shall be maintained on demand deposit in depository banks, and nothing contained in this subsection shall be applicable to such fund.

(b) (1) (A) State Funds. The State Board of Finance may direct that a portion of state funds be invested in certificates of deposit in the State Treasury Certificate of Deposit Investment Program as provided in § 19-3-519.

(B) The remaining portion may be invested in certificates of deposit, in securities as outlined in § 23-47-401 without limitation or as approved in the Treasurer of State's investment policy, and in obligations of corporations organized under the provisions of the Arkansas Development Finance Corporation Act, § 15-4-901 et seq., and issued under the Arkansas Development Finance Corporation Act, § 15-4-901 et seq., to the extent of forty-eight million dollars ($48,000,000), according to the guidelines established in the Treasurer of State's investment policy as approved by the board.

(2) (A) Moneys required for each such purchase shall be withdrawn from the Cash Account and paid over to the seller of the securities, and the cost of the securities shall be credited to the Securities Account.

(B) The proceeds of the sale or redemption of securities at any time withdrawn from the Securities Account shall be deposited in the Cash Account in the State Treasury.

(C) (i) In all purchases, sales, and redemptions of securities, as provided in this subsection, discounts and premiums shall be credited or charged, as the case may be, to the Securities Reserve Fund.

(ii) All such discounts and premiums which are increments and all interest received on securities at any time held in the Securities Account shall be classified as trust fund income and credited to the Securities Reserve Fund by the Treasurer of State.

(3) (A) All purchases and sales by the Treasurer of State may be in the open market upon receipt of not less than two (2) quotation bids, or as defined in the Treasurer of State's investment policy as approved by the board.

(B) (i) However, the board may subscribe for any such obligations which are offered by the United States Department of the Treasury.

(ii) Any such obligations at any time held by the board may be exchanged for other such obligations in instances where an exchange privilege has been extended by the United States Department of the Treasury.

(4) (A) All obligations of any corporation organized under the Arkansas Development Finance Corporation Act, § 15-4-901 et seq., purchased as authorized in this section shall bear a maturity date not to exceed ten (10) years and shall be purchased at par pursuant to an annual commitment to the corporation under such conditions as may be determined by the board.

(B) Prior to the purchase of any obligations by the corporation, there shall be furnished to the board, without cost to it, the opinion of legal counsel acceptable to the board approving the validity of the issue and reciting that, in the opinion of the counsel, the obligations to be purchased by the board are the duly authorized, legally binding obligations of the corporation and specifying the security therefor as to which any lien or pledge has been created.

(5) (A) All or any part of the bonds of local industrial development corporations, authorized and issued under the provisions of the Arkansas Industrial Development Act, § 15-4-101 et seq., and all or any part of the bonds of municipalities and counties, authorized and issued under the provisions of the Municipalities and Counties Industrial Development Revenue Bond Law, § 14-164-201 et seq., and all or any part of the obligations of development finance corporations authorized and issued under the provisions of the Arkansas Development Finance Corporation Act, § 15-4-901 et seq., at any time held in the Securities Account in the State Treasury, may be sold by the board at public sale or at private sale, as the board shall determine.

(B) However, in any private sale, the sales price of the bonds or obligations shall not be less than the amount paid therefor.

(6) The board provides ministerial authority to the Treasurer of State to take whatever action becomes necessary in regard to securities held in the Securities Account to provide the requisite amount of cash necessary in demand deposit accounts to carry out the business of the state or to correct any miscalculations which have arisen.

(7) (A) No purchase, exchange, or receipt of obligations by the board shall ever be construed as a cancellation of the obligations so purchased, exchanged, or received.

(B) All such obligations shall be held in trust for the use and benefit of the various state funds used in such purchases, this trust being subject only to the right of the board to sell or exchange such obligations whenever, in its opinion, the best interest of the state may be served.

(8) (A) The board shall meet as called to evaluate, discuss, review, and authorize the deposit and investment of State Treasury funds to be made during the period before the next meeting of the board.

(B) The deposit and investment of such funds and the purchase and sale of permissible securities may be made at any time by the Treasurer of State under the guidelines in the Treasurer of State's investment policy reviewed and approved by the board.

(9) (A) In order to increase investment income with minimal risk, the Treasurer of State may loan securities held in the Securities Account, but only if, at the time the loan is executed, at least one hundred two percent (102%) of the full market value of the security loaned is collateralized by cash or securities guaranteed by the United States Government or an agency of the United States Government.

(B) At all times during the term of the loan, the collateral shall be equal to not less than one hundred percent (100%) of the full market value calculated on the total value of all securities on loan.

(C) For purposes of this section, the value of the collateral shall be determined on a daily basis.

(c) (1) Federal Funds. The board may invest federal funds, as described in § 19-7-101 et seq., the same as state funds that are authorized by subsection (b) of this section.

(2) The proceeds of the investments of federal funds shall be used for the same purpose as that authorized for other moneys accruing to the benefit of the Securities Reserve Fund as authorized by § 19-3-521.

(d) (1) Interest-Bearing Funds. The board may invest funds deposited in the State Treasury by state agencies, boards, and commissions that were previously held as cash funds in financial institutions other than the State Treasury in order to enhance investment opportunities and earnings.

(2) The board may invest interest-bearing funds the same as state funds are authorized in subsection (b) of this section.

(3) The interest earned on these investments shall be credited back to the fund.

(4) On the first day of business of the month, the Treasurer of State shall compute the average daily balance of this fund, including all internal accounts and funds, during the preceding month and shall transfer on that day to the participants of the fund interest on the average daily balance to be computed at a rate equivalent to the average rate of interest earned on all State Treasury funds invested in fixed-income securities and in money market accounts during the preceding month less its proportionate share of any assessments for the expenses of administration.



§ 19-3-519 - State Treasury Certificate of Deposit Investment Program.

(a) From time to time the State Board of Finance sets aside an amount to be invested in one hundred eighty-day or longer certificates of deposit. Hereinafter, this will be referred to as the State Treasury Certificate of Deposit Investment Program.

(b) Participating institutions shall be institutions choosing to participate in the program as follows:

(1) National banks which have their principal office in Arkansas or are legally operating branches in Arkansas;

(2) Banks chartered in the State of Arkansas;

(3) Banks chartered by other states which are legally operating branches in Arkansas;

(4) Savings and loan associations or savings banks chartered by the United States which have their principal office in Arkansas or are legally operating branches in Arkansas; and

(5) Savings and loan associations chartered by the State of Arkansas.

(c) Institutions which have their principal office in Arkansas shall designate a representative at the principal office responsible for transacting business with the Treasurer of State. Institutions which do not have their principal office in Arkansas shall designate a principal branch and a representative at the principal branch responsible for transacting business with the Treasurer of State.

(d) Semiannually, or as required by the board, each participating institution shall compute and report to the Treasurer of State its Arkansas deposits, Arkansas loans, the loan to deposit ratio for Arkansas loans and deposits, and its capital base. Each participating institution shall report to the board information required by them to determine the institution's suitability for State Treasury deposits.

(e) (1) "Arkansas loans" means the sum of:

(A) Loans made to individual borrowers residing in the State of Arkansas;

(B) Loans made to corporations or other legal entities doing business in Arkansas for which an address within Arkansas is used for transacting business;

(C) Bonds issued or loans made to the State of Arkansas or its instrumentalities;

(D) Bonds issued or loans made to political subdivisions of the State of Arkansas; and

(E) Bonds issued by Arkansas corporations.

(2) "Arkansas deposits" means deposits received by banks and credited to accounts whose accountholders have as their principal place of business or permanent home addresses in Arkansas.

(f) The board shall promulgate regulations establishing the minimum capital requirements for any institution wishing to receive deposits from the Treasurer of State.

(g) (1) The Treasurer of State shall establish procedures to be reviewed and approved by the board establishing guidelines for the deposit and allocation of certificates of deposit among participating institutions.

(2) The deposit of funds shall be allocated between participating institutions such that institutions enumerated in subdivisions (b)(1)-(3) of this section make up one (1) group, hereinafter referred to as the bank group, and institutions enumerated in subdivisions (b)(4) and (5) of this section make up the other group, hereinafter referred to as the savings and loan group.

(3) Funds shall be allocated between the two (2) groups in a proportion to be set as needed by the board for an equitable allocation using each group's aggregate Arkansas deposits as a base for the allocation.

(4) The allocation among individual participating institutions shall be prorated on the basis of their Arkansas loans and Arkansas deposits in each respective group provided that the board may promulgate regulations establishing a threshold loan to deposit ratio preference.

(5) In the event that institutions in the savings and loan group do not accept for investment all of the pro rata part of these funds, then the excess shall be offered pro rata to institutions in the bank group. Conversely, if institutions in the bank group do not accept all of their pro rata share of the funds, then the excess shall be offered pro rata to the savings and loan group.

(6) To the extent that funds cannot be placed with any institution in either group, these funds may be invested as otherwise authorized by § 19-3-518.

(h) Interest on funds invested under this section shall be paid by participating institutions at such rates as the board shall, from time to time, prescribe. However, these rates shall not exceed the maximum rate, if any, that banks are permitted to pay on time certificates of deposit for the same period of time by regulations of the Federal Reserve System or the Federal Deposit Insurance Corporation.

(i) Moneys required for each such purchase shall be withdrawn from the Cash Account and paid over to the issuer of the certificate of deposit, and the principal amount of the certificate shall be credited to the Certificate of Deposit Account.

(j) The certificates of deposit shall be secured to such extent and in such manner as may be provided by law and otherwise as the Treasurer of State may require.



§ 19-3-520 - Minimum balance to be maintained.

Since it is the intent of the General Assembly of the State of Arkansas that the Treasurer of State have sufficient cash available at all times to redeem any and all state warrants presented for payment, the State Board of Finance is authorized and directed to immediately sell securities in the manner prescribed in § 19-3-518(b) whenever the cash balance maintained on demand deposit in bank depositories falls below the amount necessary to meet operating requirements, excluding trust funds.



§ 19-3-521 - Securities Reserve Fund.

(a) (1) In addition to the several purposes for which the Securities Reserve Fund may be used, as provided in this subchapter, the fund shall be used to absorb any losses in:

(A) Relation to securities at any time held in the Securities Account in the State Treasury; and

(B) The Treasurer of State's account in bank depositories;

(2) The balance in the Securities Reserve Fund shall always be available for such purposes. However, moneys in the Securities Reserve Fund in excess of one hundred thousand dollars ($100,000) shall be available at all times to the Chief Fiscal Officer of the State for transfer to the Budget Stabilization Trust Fund, there to be used as provided by law.

(b) (1) If any loss is sustained in relation to securities held at any time in the Securities Account or in the Treasurer of State's account in any bank depository and the credit balance in the Securities Reserve Fund is insufficient to absorb the loss, the Chief Fiscal Officer of the State shall transfer moneys from the Budget Stabilization Trust Fund to the Securities Reserve Fund of an amount that, when added to the credit balance in the Securities Reserve Fund, equals the amount of any loss.

(2) It is the explicit intent of the General Assembly that no loss shall be sustained by any account, the funds of which were used in making such investments and deposits.

(c) On a quarterly basis, interest earned on federal funds received under the State and Local Fiscal Assistance Act of 1972, 31 U.S.C. § 6701 et seq., shall be transferred at the direction of the Chief Fiscal Officer of the State from the Securities Reserve Fund to the federal funds established for the purpose of holding these moneys in trust. Interest to be transferred shall be a pro rata share of total earned interest based on the proportion of the average daily balances of the total federal funds established for the purpose of holding the State and Local Fiscal Assistance Act of 1972, 31 U.S.C. § 6701 et seq., moneys in trust to the average daily balances of all State Treasury investments.



§ 19-3-522 - Servicing state debt.

(a) Unless otherwise specifically provided by law, the Secretary of the State Board of Finance shall be disbursing officer of appropriations made for meeting the debt service requirements of the direct general obligation bonds of this state at any time outstanding.

(b) The term "debt service requirements", as used in this section, means the maturing principal of, interest on, and paying agents' fees in connection with the payment of the bonds. The secretary shall, without fail, cause notice of the call to be published not less than thirty (30) days before the first date upon which such bonds may be called, with publication to be by one (1) insertion in a newspaper published in each of the cities of Little Rock, Arkansas; St. Louis, Missouri; and in a financial newspaper published in the Borough of Manhattan, City of New York, State of New York.






Subchapter 6 - -- State Treasury Money Management Trust

§ 19-3-601 - Title.

This subchapter may be cited as the "State Treasury Money Management Trust Act".



§ 19-3-602 - Purpose.

The purpose of this subchapter is to create the State Treasury Money Trust Management Fund administered by the Treasurer of State for the deposit of moneys not currently needed in order to permit the joint investment of participants' money so as to enhance investment opportunities and earnings.



§ 19-3-603 - Definitions.

Any entity listed below may deposit money to the fund for the purpose of investment:

(1) State agency's cash funds as defined in § 19-4-801;

(2) Local governments:

(A) Any city, county, school district, or community college district of this state; and

(B) Any department, instrumentality, or agency of these entities; and

(3) The Treasurer of State may invest in the fund to the extent Treasury funds are not being utilized for certificates of deposit under the State Treasury Certificate of Deposit Investment Program or for trust certificates of deposit pursuant to the State Treasury Management Law, § 19-3-501 et seq.



§ 19-3-604 - Fund provisions.

(a) The Treasurer of State shall establish regulations in the form of an investment policy to be approved by the State Board of Finance to carry out the provisions of this section to invest State Treasury Money Trust Management Fund moneys.

(b) (1) The Treasurer of State may invest funds in securities as authorized in § 19-3-518.

(2) Funds invested will be collateralized to one hundred two percent (102%) with cash or obligations of the United States Government.

(c) (1) Moneys deposited into the State Treasury Money Trust Management Fund shall not become part of State Treasury funds.

(2) A participant will be able to deposit at will and obtain moneys upon demand of the Treasurer of State.

(d) Each participant who elects to deposit money in the State Treasury Money Trust Management Fund must:

(1) Inform the Treasurer of State upon deposit how long a period the money is expected to be available for investment; and

(2) Notify the Treasurer of State in writing whether the participant wishes to extend the period.

(e) (1) If a participant wishes to withdraw any of its money before the end of the period of investment, it must make a written request to the Treasurer of State.

(2) Any penalties or loss of interest incurred due to the early withdrawal of funds must be charged against the participant requesting the early withdrawal.

(f) (1) The Treasurer of State may assess reasonable charges against the State Treasury Money Trust Management Fund for reimbursement of the expenses incurred in administering the State Treasury Money Trust Management Fund, as well as charges for fund management.

(2) Charges incurred for fund management will be deposited into the State Treasury for credit of the Securities Reserve Fund.

(g) All interest and earnings received on the money of the State Treasury Money Trust Management Fund shall be credited back to the State Treasury Money Trust Management Fund.

(h) The Treasurer of State shall:

(1) Compute the proportion of the total deposits in the State Treasury Money Trust Management Fund which were attributable to each participant;

(2) Apply that proportion to the total amount of interest received during the month on invested money of the State Treasury Money Trust Management Fund; and

(3) Pay to each participant or reinvest upon its instructions its proportionate share of the interest, less its proportionate share of any assessments for the expenses of administration.



§ 19-3-605 - Prudent investor rule.

The Treasurer of State shall apply the prudent investor rule while serving in a fiduciary capacity for fund participants. The prudent investor rule means that, in making investments, the fiduciaries shall exercise the judgment and care under the prevailing circumstances that an institutional investor of ordinary prudence, discretion, and intelligence exercises in the management of large investments entrusted to it, not for speculation but for investment, considering the permanent disposition of funds, and the probable safety of capital as well as probable income.



§ 19-3-606 - Loan of securities.

(a) In order to increase investment income with minimal risk, the Treasurer of State may loan securities held by the money management fund, but only if at the time the loan is executed at least one hundred two percent (102%) of the full market value of the security loaned is collateralized by cash or securities guaranteed by the United States Government or an agency thereof.

(b) At all times during the term of the loan, the collateral shall be equal to not less than ninety-eight percent (98%) of the full market value calculated on the total value of all securities on loan.

(c) For purposes of this section, the value of the collateral shall be determined on a daily basis.









Chapter 4 - State Accounting And Budgetary Procedures

Subchapter 1 - -- General Provisions

§ 19-4-101 - Title.

This chapter shall be referred to and may be cited as the "General Accounting and Budgetary Procedures Law".



§ 19-4-102 - Purpose.

(a) General Policy. (1) It is the policy of the State of Arkansas to:

(A) Maintain on a sound financial basis the state and all of its agencies, boards, commissions, departments, and institutions, all referred to in this chapter as "agencies" unless otherwise necessary;

(B) Provide adequate accounting for all fiscal transactions; and

(C) Provide for uniformity in budget preparation, presentation, and execution.

(2) For these purposes, the general provisions of this chapter are intended to:

(A) Establish uniformity in operating and capital budget preparation, presentation, and execution by establishing certain duties, responsibilities, and functions of the executive and legislative branches of the state government;

(B) Prohibit deficit spending by establishing standards for the execution of budgets approved by the General Assembly;

(C) Provide methods of internal accounting control by establishing and supervising the accounting systems of state agencies;

(D) Establish an adequate classification and coding system for all revenue receipts and disbursements;

(E) Establish methods of voucher examination and approval for expenditures of funds deposited in the State Treasury and, if necessary, other depositories;

(F) Establish uniform procedures for the preparation of disbursing documents;

(G) Establish procedures for forecasting economic conditions, establish an adequate technique of revenue estimating, and provide for tax research and a method for standardization of statistics;

(H) Develop methods for improvement and economy in organization and administration of agencies;

(I) Authorize the promulgation of reasonable rules and regulations not inconsistent with applicable laws to achieve the purposes and intent of this chapter; and

(J) Further define the powers and duties of the Director of the Department of Finance and Administration, sometimes referred to as the Chief Fiscal Officer of the State, the Auditor of State, and the Treasurer of State in connection with general accounting, budgetary, and fiscal procedures.

(b) Comprehensive Budgeting and Financial Management System. It is also the purpose of this chapter to establish a comprehensive system of state budgeting and financial management which will further the capacity of the General Assembly to plan and finance the services which it determines the state should provide for its citizens and which will further the capacity of the Governor to make budgetary recommendations to the General Assembly and to execute the laws of this state. The system shall include procedures for:

(1) The orderly establishment, continuing review, and periodic revision of programs, financial goals, and policies of the state;

(2) The development, coordination, and review of long-range programs and their financing that will implement goals and policies authorized by the General Assembly and the Governor;

(3) The preparation, analysis, presentation, enactment, and execution of budgets that authorize specific programs, policies, and goals and that focus attention on state services and their costs;

(4) The evaluation of alternatives to existing programs, policies, and goals that would provide more economic, efficient, or effective state services; and

(5) An evaluation and reporting system which will provide measurements of the effectiveness of program performance.



§ 19-4-103 - Penalty.

With respect to all matters for which penalties have not otherwise been provided in this act, any person who shall knowingly violate any of the provisions of this act shall be guilty of a violation and upon conviction shall be fined in any amount not to exceed one thousand dollars ($1,000).



§ 19-4-104 - Rules and regulations.

The Chief Fiscal Officer of the State is empowered to make, amend, and enforce such reasonable rules and regulations, not inconsistent with law, as he or she shall deem necessary and proper to effectively carry out the provisions of this chapter and the public policy as set forth in § 19-4-102. Rules and regulations promulgated shall be published in an administrative procedures manual and distributed to the various state agencies.



§ 19-4-105 - Continuing studies and investigations.

(a) The Chief Fiscal Officer of the State is directed to make continuing studies and investigations of the operation of state agencies and to make recommendations to the General Assembly, the Legislative Council, and the Governor about improvements which should be made in order to:

(1) Safeguard against excessive expenditures of appropriations and funds;

(2) Promote economy, efficiency, and control in the operation of state agencies;

(3) Properly execute budgets; and

(4) Accomplish the purposes of this chapter as intended by the General Assembly.

(b) (1) All internal audit documentation, including notes, memoranda, preliminary drafts of audit reports, and other data gathered in the preparation of internal audit reports by the Internal Audit Section, created within the Department of Finance and Administration by Governor's Executive Order 98-08, are privileged and confidential and are exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq., except as provided in subdivision (b)(2) of this section.

(2) (A) The exemption shall not apply to completed internal audits of the Internal Audit Section after a final report of the internal audit has been presented to the Chief Fiscal Officer of the State and to the Governor or the Governor's designee.

(B) The final report and copies of any supporting documentation shall then be open to public inspection and copying, except for documents that are exempt from disclosure under other law.



§ 19-4-106 - Legislative staff consultation.

The Department of Finance and Administration shall consult with the Legislative Auditor and the director of the budget function of the Bureau of Legislative Research throughout each stage of planning and implementation for any new statewide accounting system. This required consultation and involvement is to ensure that those capabilities to provide the required services to members and committees of the General Assembly are incorporated into the system.






Subchapter 2 - -- Duties and Responsibilities Generally

§ 19-4-201 - Authority of Governor.

(a) The Governor shall direct the execution of the state budget as approved by the General Assembly. The Governor or Governor-elect shall:

(1) Review the budget requests and estimates of resources;

(2) Evaluate long-range programs and consider possible alternatives to existing state agency programs, policies, and goals; and

(3) Formulate and recommend for consideration by the Legislative Council and the General Assembly a proposed comprehensive state budget of programs and proposed financing which shall include all estimated receipts and expenditures of the state government.

(b) (1) Proposed expenditures shall not exceed estimated available resources. Should the Governor or Governor-elect propose increased taxes in order to finance all proposed programs, two (2) sets of budgets must be submitted to the Legislative Council and the General Assembly, one (1) set based on the resources available from the then-existing tax laws and another showing the additional expenditures proposed to be financed from recommended tax increases.

(2) Budget requests for administration and operation of the legislative branch, the judicial branch, the elective constitutional offices, the Arkansas State Highway and Transportation Department, the Arkansas Lottery Commission, and the Arkansas State Game and Fish Commission shall be submitted directly to the Legislative Council without any recommendation by the Governor.

(c) In order to carry out the provisions of this section, the Governor or Governor-elect shall:

(1) Have the power, and it shall be his or her duty, to provide for hearings, if required, with the administrative head or any other persons having knowledge thereof, of any agency submitting a budget request in order for him or her to make his or her determinations and recommendations; and

(2) Appear or appoint a designated representative to appear before the General Assembly or any committees or interim committees thereof to present his or her recommendations for the forthcoming budgetary period.



§ 19-4-202 - Authority of Legislative Council.

(a) Meetings. (1) At any time he or she deems advisable, the Cochair of the Legislative Council shall have the authority to call into meeting the membership of the Legislative Council for consideration of budget matters.

(2) For preliminary budget studies, the Legislative Council shall have the authority to call before it the Chief Fiscal Officer of the State, the Director of the Bureau of Legislative Research, the Legislative Auditor, and any constitutional officer or administrative head of any state agency for the purpose of making available to the Legislative Council any information it deems advisable.

(3) The Legislative Council shall have the power to visit and inspect any agency for the purpose of obtaining first-hand information as to the condition and needs of the agency and may appoint committees from its membership for the purpose of reporting upon these findings.

(b) Budget Estimates. (1) The Legislative Council shall require from the Chief Fiscal Officer of the State, not later than sixty (60) days prior to the convening of the General Assembly, the budget estimates and recommendations prepared by him or her.

(2) From time to time when called upon by the Legislative Council, the Chief Fiscal Officer of the State or his or her representative shall appear before the Legislative Council or attend meetings of the Legislative Council when required to do so for the purpose of preparing or submitting additional information on budget matters.

(c) Assisting Governor-Elect. (1) It shall be the duty and responsibility of the Chief Fiscal Officer of the State and any administrative head of any agency, when requested to do so, to lend any reasonable aid, assistance, or personnel and to supply any reports or information when required to the Governor-elect for the purpose of assisting him or her in the preparation of his or her budget recommendations to be submitted to the Legislative Council.

(2) The Legislative Council shall call upon the Governor-elect or any newly elected constitutional officer, or their designated representatives, for the purpose of submitting any final recommendations or modifications of the proposed budget requests.

(d) Recommendations. (1) The Legislative Council, acting upon the facts submitted to it and from such other studies and hearings as the Legislative Council shall deem advisable, shall proceed to modify, revise, approve, or disallow the budget requests. The Legislative Council shall make its recommendations with respect to the approved items of the budget and publish them in a report to be made available to every member of the General Assembly when it convenes in regular session.

(2) The Legislative Council shall have the authority, in recommending the proposed state budget to the General Assembly, to recommend the form of the appropriation bills to be submitted and may draw or cause to be drawn the bills conforming to these recommendations for presentation to the General Assembly.



§ 19-4-203 - Authority of General Assembly.

The General Assembly and the Joint Budget Committee shall:

(1) Consider the current programs and financial plan included in the budget requests and the proposed resources for financing recommended by the Governor or Governor-elect including proposed goals and policies, recommended budgets, revenue proposals, and long-range programs;

(2) Adopt or recommend programs and alternatives to the financial plan recommended by the Governor or Governor-elect as it deems appropriate;

(3) Adopt or recommend legislation to authorize implementation of a comprehensive program and financial plan;

(4) Provide for a postaudit of financial transactions, program performance, and execution of legislative policy decisions;

(5) Provide for hearings, if required, with the administrative head or any other persons having knowledge thereof of any state agency submitting a budget request, in order to make determinations and formulate recommendations;

(6) If found necessary, visit and inspect any agency; and

(7) Propose the form of appropriation bills and write or direct the writing thereof.



§ 19-4-204 - Recommendations by Governor.

(a) Budgetary Programs and Financial Plans. (1) The Governor or Governor-elect shall formulate the programs and financial plans to be recommended to the Legislative Council and the General Assembly after considering the state agency-proposed programs and financial plans and other programs and alternatives he or she deems appropriate.

(2) The program and financial plan submitted by him or her shall include:

(A) His or her goals and policies;

(B) Recommended plans to implement the goals and policies;

(C) Recommended budgets for each year for which an appropriation is being requested; and

(D) Recommended revenue measures to finance the budget.

(b) Presentation to General Assembly. (1) The Governor or Governor-elect shall present the proposed comprehensive program and financial plan to the Legislative Council for their timely consideration and in a message to a joint session of the General Assembly. The message shall be accompanied by an explanatory report which summarizes recommended goals, policies, plans, and appropriations.

(2) The explanatory report shall be furnished to each member of the General Assembly and each agency. The report shall contain the following information:

(A) The coordinated programs, goals, and objectives that the Governor or Governor-elect recommends to guide the decisions on program plans and budget appropriations;

(B) The program and budget recommendations of the Governor or Governor-elect for each year of the succeeding biennium;

(C) A summary of state receipts in the previous fiscal year, an estimate for the current fiscal year, and an estimate for each year of the succeeding biennium;

(D) A summary of expenditures during the last fiscal year, those estimated for the current fiscal year, and those recommended by the Governor or Governor-elect for each year for which appropriations are requested; and

(E) Any additional information which will facilitate understanding the Governor's or Governor-elect's proposed program and financial plan by the General Assembly and the public.



§ 19-4-205 - Legislative review.

The General Assembly, the Legislative Council, and the Joint Budget Committee shall consider the Governor's or Governor-elect's recommendations and determine the comprehensive program and financial plan to support the services to be provided the citizens of the state, while keeping authorized expenditures within the estimated receipts and other available resources.



§ 19-4-206 - Conservation of appropriations in changes of administration.

(a) Proportionate Amounts. In those instances in which any constitutional or elective official of the State of Arkansas is due to retire from office and another constitutional official is to take his or her place, the appropriations and funds provided by the General Assembly for the operation of any such office shall be conserved so as to provide his or her successor in office with a proportionate amount of available appropriations and funds for the remainder of the fiscal year during which the change of office takes place. For the purpose of carrying out the provisions of this section it is provided that:

(1) No constitutional official shall cause, or cause to be incurred, any obligation or issue any voucher against the appropriations of his or her agency in excess of a true proportion which his or her time of service during the fiscal year of retirement bears to the fiscal year. For the purpose of establishing the time of service of any such official, the time of retirement shall be construed to be that established by the Arkansas Constitution and statutes of this state for the retirement of the constitutional and elective officials of this state;

(2) (A) Within thirty (30) days after each general election, the Auditor of State shall notify all retiring constitutional officials that they will be required to file in his or her office a statement, duly sworn to, setting out:

(i) The total of all vouchers issued against the appropriations of the agency;

(ii) A list of all outstanding obligations; and

(iii) A detailed list of all proposed expenditures to be made prior to the time of retirement.

(B) In the event that the Auditor of State is retiring, the Chief Fiscal Officer of the State shall notify the Auditor of State to file the aforementioned statement required of the Auditor of State with the office of the Chief Fiscal Officer of the State; and

(3) The Auditor of State shall not issue any warrant in payment of the voucher of any agency coming under the provisions of this section in excess of the proportion provided for in this section. The Auditor of State shall be liable under his or her official bond for issuing any such warrant in excess of such proportion. However, in cases of calamity or emergency, the Governor may, by proclamation, authorize any agency to exceed the limitations of this section. Under such conditions the Auditor of State and the disbursing officer shall be relieved of any liability under this section if, in making the proclamation, the Governor states the reasons for the emergency and the probable amount of the excess obligations which the agency is authorized to incur.

(b) Purpose. It is the purpose of this section to provide for the conservation of appropriations for the normal operations of agencies, and the provisions of this section are not applicable to appropriations for improvements or to special appropriations.






Subchapter 3 - -- Chief Fiscal Officer of the State

§ 19-4-301 - Duties and responsibilities generally.

The Chief Fiscal Officer of the State shall carry out the following duties and responsibilities:

(1) Assist the Governor or Governor-elect in the preparation of the comprehensive program and financial plan, including the coordination and analysis of state agency programs, goals, and objectives;

(2) Develop procedures to produce the information needed for effective policy decision-making by the General Assembly and the Governor or Governor-elect;

(3) Assist agencies in developing their statement of goals and objectives, their preparation of program plans and budget requests, and their systems of evaluating and reporting of program performance;

(4) Provide the General Assembly or its interim committees with any information they may request;

(5) Between sessions of the General Assembly, keep the Legislative Council and any interim committees of the General Assembly that request this information informed of the actual expenditures of agencies as compared to their approved budgets and of the actual performance of these agencies as compared to that predicted in the program budget requests, along with the reasons for any deviations which exist; and

(6) Administer his or her responsibilities under the program budget provisions of this chapter so that the policy decisions and budget determinations of the General Assembly and Governor are effectively implemented.



§ 19-4-302 - Budget information forms.

To accomplish his or her duties and responsibilities, the Director of the Department of Finance and Administration, in cooperation with the Legislative Council, shall design budget information forms so that comparative data of the last fiscal year, the current fiscal year, and the next biennium are presented so that state agencies can best express budgetary and program information that will be most useful to the Governor or Governor-elect and the General Assembly in order to facilitate program formulation, execution, and accountability by:

(1) Focusing attention upon the general character and relative importance of the program to be accomplished or upon the service to be rendered and what the program or service will cost;

(2) Employing functional classifications, where practical to do so, in order to present budgets by broad program categories;

(3) Presenting budget requests by organizational units;

(4) Grouping expenditures and budget estimates by major objects of expenditures;

(5) Stating goals and objectives of agency programs;

(6) Presenting proposed plans to implement the goals and objectives, including proposed modification of existing program services and establishment of new program services, and the estimated resources required to implement the goals and objectives;

(7) Including a report of the receipts during the prior fiscal year, an estimate of the receipts during the current fiscal year, and an estimate for each year of the succeeding biennium;

(8) Presenting requested legislation required to implement the proposed programs and financial plans; and

(9) Supplying any other information necessary to carry out the purposes of this chapter.



§ 19-4-303 - Budget estimates.

The Director of the Department of Finance and Administration, in cooperation with the Legislative Council, shall:

(1) Prepare a budget calendar or time schedule so that the submission and presentation of budget estimates will be accomplished within the desired time limits; and

(2) Prepare a budget instructional manual to establish uniformity for presentation of budget estimates by state agencies.



§ 19-4-304 - Regular and fiscal session preparations.

(a) Immediately after July 1 of each even-numbered calendar year, or earlier if determined necessary, the Director of the Department of Finance and Administration shall:

(1) Issue budget information forms, budget estimating instructions, and a budget calendar which has been approved by the Legislative Council, plus a budget policy letter from the Governor containing some or all of the following:

(A) Establishing maximum limitations on expenditures for the year in which estimates are being requested;

(B) Setting out the policies which will determine the Governor's priorities in the allocation of available resources;

(C) Outlining the effects of economic changes pertaining to price levels, population changes, and pending federal legislation; and

(D) Containing a review of current fiscal conditions and a prognostication of fiscal conditions for the future;

(2) (A) Visit and inspect the properties and facilities of any or all state agencies and request the administrative head or any employee of the agency to appear before him or her to explain any matters concerning the budgetary and program requirements of the agency.

(B) If any agency fails or refuses to furnish any information with respect to budget estimates or program formulation, as and when it shall be requested by the Chief Fiscal Officer of the State, then he or she shall have the authority to prepare and submit his or her own recommendations as to the budgetary or program requirements of the agency;

(3) Assist agencies in the preparation of their budget proposals. This assistance may include:

(A) Technical assistance;

(B) Organization of materials;

(C) Centrally collected accounting, budgeting, personnel, and purchasing information standards and guidelines;

(D) Population and other required data; and

(E) Any other assistance that will help the agencies produce the information necessary for efficient agency management and decision making by the General Assembly and the Governor or the Governor-elect;

(4) Analyze the budget estimates to evaluate and assess the priority and accuracy of agency requests in relation to policy and program objectives and the financial condition of the state and make recommendations for modifications and revision of the budget request if, in their opinion, the facts before them would justify such proposed revisions. The Chief Fiscal Officer of the State in making recommended changes shall not alter the original request unless requested to do so by the administrative head of the agency affected but shall report the original request, together with his or her own recommendations and the reasons therefor, to the Governor, so that all agency budget estimates may be made available to the Governor or Governor-elect, the Legislative Council, and the General Assembly for their consideration;

(5) Prepare an estimate of the general and special revenues for the next fiscal year, along with comparative data for the then-current fiscal year and past fiscal year; and

(6) Submit the budget studies, together with his or her recommendations, to the Legislative Council and to the Governor or Governor-elect for such further recommendations as the Governor or Governor-elect may care to make.

(b) The director shall submit the annual revenue forecast to the Legislative Council:

(1) By December 1 of the year preceding a fiscal session; and

(2) No later than sixty (60) days before the start of a regular session.



§ 19-4-305 - Preliminary budget report.

The Chief Fiscal Officer of the State shall prepare the described preliminary budget report so that it shall include the following:

(1) The budget requests as submitted by the legislative branch, the judicial branch, the elective constitutional officers, the Arkansas State Highway and Transportation Department, and the Arkansas State Game and Fish Commission;

(2) The budget requests of all other state agencies, as submitted by each agency, together with the Chief Fiscal Officer of the State's analysis of the budget estimates and the executive recommendations;

(3) A recapitulation and summary of all budget information as required in this subchapter and the recommendations of the Chief Fiscal Officer of the State; and

(4) A detailed statement of the revenues and other sources of income of the state government for the past complete fiscal year, the estimated revenues of the state under existing laws, and the Governor's proposals for revisions in any tax laws necessary to balance the budget.



§ 19-4-306 - Review and control of budgets.

The Chief Fiscal Officer of the State, in cooperation with the Legislative Council, shall devise the necessary procedures, forms, and timetables to assure the same comprehensive review of all state agency requests for capital expenditures as outlined in this subchapter for operating budgets. In addition, the Chief Fiscal Officer of the State shall institute the necessary budgetary and accounting controls over those capital budgets approved by the General Assembly to assure full compliance with all applicable state laws.



§ 19-4-307 - Employment classification information.

(a) At the same time a state agency submits a budget request for presession budget hearings of the Legislative Council and the Joint Budget Committee, the agency shall also submit the following information for each employment classification:

(1) The total number of persons currently employed;

(2) The number of white male employees;

(3) The number of white female employees;

(4) The total number of Caucasian employees;

(5) The number of black male employees;

(6) The number of black female employees;

(7) The number of other employees who are members of racial minorities; and

(8) The total number of minorities currently employed.

(b) An agency's budget request shall not be considered by the Legislative Council or Joint Budget Committee in a presession budget hearing unless the information required by this section is filed along with the budget request.






Subchapter 4 - -- Auditor of State and Treasurer of State

§ 19-4-401 - Duties generally.

Except as otherwise provided in this chapter, the offices of the Auditor of State and the Treasurer of State shall continue to perform the duties imposed by law upon these offices.



§ 19-4-402 - Auditor of State as disbursing officer.

The Auditor of State shall act as disbursing officer for the appropriations made for:

(1) Circuit judges;

(2) Prosecuting attorneys;

(3) Retired circuit and chancery judges; and

(4) The Lieutenant Governor.



§ 19-4-403 - Issuance of warrants.

The Auditor of State shall issue his or her warrants in payment of the vouchers presented to him or her by the Chief Fiscal Officer of the State only after he or she shall have satisfied himself or herself that the provisions of this chapter have been complied with. For this purpose, the Auditor of State shall have the authority to conduct any further examination and preaudit of the vouchers which he or she may deem necessary. A single warrant may contain payments from multiple appropriations, classifications of appropriation, and funds.



§ 19-4-404 - Books, forms, and receipts.

(a) In order to provide for uniformity in fiscal procedure, the Auditor of State and the Treasurer of State are directed to establish and set up in their respective books such income, appropriation, disbursement, and fund accounts as shall be prescribed by the Chief Fiscal Officer of the State or as otherwise provided by law.

(b) The forms of all vouchers and other prescribed forms used in connection with the disbursement of funds in the State Treasury shall be prescribed by the Chief Fiscal Officer of the State, with the approval of the Auditor of State, or as otherwise provided by law.

(c) All forms of receipts and other prescribed forms used in connection with the recording of the receipts of the Treasurer of State shall be prescribed by the Chief Fiscal Officer of the State, with the approval of the Treasurer of State, or as otherwise provided by law.



§ 19-4-405 - Examination of records.

(a) It is the duty of the Auditor of State to examine and verify the disbursement and redemption records of the Treasurer of State daily and compare them with the records in his or her own office and with the Auditor of State's redeemed warrants.

(b) As each redeemed warrant is examined and found to compare with the disbursement records, it shall be stamped over the signature of the Auditor of State. The stamp shall contain the words "VOID, STATE AUDITOR", and shall be at least one-half inch by one and one-half inches (1/2'' x 11/2'') in size.



§ 19-4-406 - Storage of warrants.

(a) (1) The Auditor of State shall place all redeemed warrants in a secure place or vault in the Auditor of State's office, subject to the inspection by any interested citizen.

(2) (A) Except as provided in subdivision (a)(2)(B) of this section, the Auditor of State shall keep a warrant intact and without further alteration for a period of one (1) year from the close of the fiscal year in which the warrant was issued.

(B) (i) If the Auditor of State makes an electronic copy of the warrant, the original warrant shall be kept for three (3) months.

(ii) The electronic copy of the warrant shall be maintained for a period of ten (10) years from the close of the fiscal year in which the warrant was issued.

(b) If the Legislative Auditor or the State Historian requests retention of an original warrant or the electronic copy of a warrant in excess of the time periods provided under subsection (a) of this section, the warrant shall be retained by the Auditor of State for such period of time as required by the Legislative Auditor or the State Historian.

(c) If federal law or regulations require the retention of certain warrants for a period longer than the period prescribed in this section, warrants shall be retained for the period prescribed by the federal law or regulations.



§ 19-4-407 - Electronic warrants transfer system.

(a) The Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State may establish an electronic warrants transfer system directly into payee's accounts in financial institutions in payment of any account allowed against the state.

(b) The Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State, by joint rules, shall establish the standards and procedures for administering the system, to include that the electronic warrants transfer shall be in such form that a single instrument shall serve as electronic warrants transfer.

(c) A single electronic warrants transfer may contain payments to multiple payees, appropriations, characters, and funds.



§ 19-4-408 - Distributions to public school districts.

(a) (1) The Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State shall establish an electronic warrants transfer system to distribute certain funds directly to an account in a financial institution, as designated by the public school district's treasurer.

(2) The determination of the categories of funds to be distributed shall be made by the Commissioner of Education.

(3) (A) The public school district shall accept distributions by the electronic warrants transfer system.

(B) (i) A public school district with a district treasurer may choose to have funds first distributed to the county treasurer or directly to the school district treasurer.

(ii) If a school district with a district treasurer chooses direct distribution of funds to the school district treasurer, the State of Arkansas shall forward all state and federal funds for the district to the district treasurer, whether they are in the form of state warrants or electronic warrants transfers.

(iii) If a school district uses the county treasurer as its treasurer, the State of Arkansas shall forward all state and federal funds for the district to the county treasurer, whether they are in the form of state warrants or electronic warrants transfers.

(b) The Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State, by joint rules, shall establish the standards and procedures for administering the system, to include that the electronic warrants transfer shall be in such form that a single instrument shall serve as electronic warrants transfer.

(c) A single electronic warrants transfer may contain payments to multiple public school districts, appropriations, characters, and funds.






Subchapter 5 - -- Financial Management System

§ 19-4-501 - General requirements.

(a) In order to provide necessary financial information for the Governor, members and committees of the General Assembly, and other interested state agencies, the Chief Fiscal Officer of the State is directed to establish a comprehensive financial management system for appropriated and cash funds of agencies.

(b) The financial management system shall provide for an adequate control over receipts, expenditures, and balances to the end that information may always be currently available as to the financial condition of the state and its various subdivisions. The system shall:

(1) Include a modified accrual system embracing encumbrance accounting;

(2) Conform with generally accepted governmental accounting principles; and

(3) Provide a reporting system whereby actual expenditures are compared to those predicted in the agency's annual operations plan described in subchapter 6 of this chapter.

(c) In obtaining any necessary fiscal information, the Chief Fiscal Officer of the State shall have the authority to make an examination of the books and records of any agency to determine the financial condition of the agency and to report on it.



§ 19-4-502 - Duties of Chief Fiscal Officer of the State generally.

The Chief Fiscal Officer of the State shall:

(1) Review postaudits of state agencies conducted by the Legislative Joint Auditing Committee and advise the Governor and the Attorney General or prosecuting attorney for legal action, if appropriate, of any improper or illegal practices;

(2) Assist the various agencies in complying with the recommendations of the Legislative Joint Auditing Committee for improving their accounting systems;

(3) Establish a uniform chart of accounts and issue an accounting procedures manual governing statewide accounting and reporting policies and procedures;

(4) Prepare analysis and evaluation reports of the financial management system and fiscal control procedures to determine compliance with generally accepted governmental accounting principles;

(5) Adapt the financial management system to meet the particular needs of each agency while maintaining the overall integrity of the system and comparability of coding and reporting for all agencies utilizing the system; and

(6) Design accounting and reporting forms for use by agencies in effecting proper fiscal control procedures.



§ 19-4-503 - Deposit of funds in State Treasury.

(a) The Chief Fiscal Officer of the State shall have the authority, upon request of a state agency having funds on deposit in a depository other than the State Treasury, to authorize the agency to deposit the moneys in the State Treasury.

(b) The Chief Fiscal Officer of the State shall determine the classification of the funds and shall designate or create the State Treasury fund into which the moneys are to be deposited.

(c) The appropriation acts which appropriated the cash moneys shall be construed to be in conformity with Arkansas Constitution, Article 5, § 29, and Arkansas Constitution, Article 16, § 12, for withdrawing moneys from the State Treasury.

(d) All moneys deposited in the State Treasury under the provisions of this section shall be deposited as nonrevenue receipts and shall not be subjected to the provisions of § 19-5-205(e) unless the source of the revenue is specifically classified in § 19-6-201 or § 19-6-301.

(e) If any moneys classified as trust funds under the provisions of this section earn interest, then that interest shall be credited to the trust fund.



§ 19-4-504 - Requisites of system.

The financial management system shall at all times:

(1) Reflect the unencumbered balances of all State Treasury funds, fund accounts, and accounts and appropriations payable from the State Treasury;

(2) Reflect the appropriations and allotments as approved by the General Assembly;

(3) Reflect the distribution and allocation of the state revenues under the Revenue Stabilization Law, § 19-5-101 et seq., and other revenue laws of the state; and

(4) Provide a record of the expenditures, disbursements, and receipts of all state agencies.



§ 19-4-505 - Generally accepted accounting principles.

It is the intent of the General Assembly that the state accounting system, as authorized in this subchapter, shall be established in conformity with generally accepted accounting principles as recognized by the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants, the Financial Accounting Standards Board, and any successor governing boards. However, the Chief Fiscal Officer of the State shall consult the Legislative Joint Auditing Committee before proposing, adopting, or recommending compliance with any of the generally accepted accounting principles that conflict with law. It is further recognized that the state accounting system should comply with recognized principles of accounting for and reporting of public moneys in order to properly and fairly discharge to the taxpayers our responsibility of adequately accounting for their moneys.



§ 19-4-506 - Accounting and reporting capabilities.

A governmental accounting system must make it possible both to:

(1) Present fairly and with full disclosure the financial position and results of financial operations of the funds and account groups of the governmental unit in conformity with generally accepted accounting principles; and

(2) Determine and demonstrate compliance with finance-related legal and contractual provisions.



§ 19-4-507 - Fund accounting systems.

Governmental accounting systems should be organized and operated on a fund basis. A fund is defined as a fiscal and accounting entity with a self-balancing set of accounts recording cash and other financial resources, together with all related liabilities and residual equities or balances, and changes therein, which are segregated for the purpose of carrying on specific activities or attaining certain objectives in accordance with special regulations, restrictions, or limitations.



§ 19-4-517 - Interim and annual financial reports.

(a) Appropriate interim financial statements and reports of financial position, operating results, and other pertinent information should be prepared to facilitate management control of financial operations, legislative oversight, and where necessary or desired, for external reporting purposes.

(b) A comprehensive annual financial report covering all funds and account groups of the governmental unit, including appropriate combined, combining, and individual fund statements; notes to the financial statements; schedules; narrative explanations; and statistical tables should be prepared and published.

(c) General purpose financial statements may be issued separately from the comprehensive annual financial report. These statements should include the basic financial statements and notes to the financial statements that are essential to fair presentation of financial position and operating results and changes in financial position of proprietary funds and similar trust funds.



§ 19-4-518 - Design of system.

(a) The financial management system shall be designed to record assets, liabilities, net assets, revenues, expenditures, and other similar transactions in accordance with generally accepted accounting principles. The financial management system shall provide a suitable analysis of the operation, maintenance, and improvement of all state agencies and their functions. This system shall furnish a breakdown and itemization of all financial transactions in accordance with the appropriations and allotments of the General Assembly, federal grants, and bank funds of the agencies.

(b) The Chief Fiscal Officer of the State shall prepare a general ledger manual covering the system of classifying financial transactions and shall supply all agencies with a copy of this manual.



§ 19-4-519 - Appropriations code manual.

(a) After the General Assembly has enacted the various appropriation measures for the support and operation of state government and its agencies, the Chief Fiscal Officer of the State shall prepare a complete code manual setting out all of the appropriations of the General Assembly, the purpose of the appropriations and the funds, fund accounts, or accounts from which the appropriations are made and shall classify them in accordance with the titles and definitions as enumerated in this chapter.

(b) After establishing the appropriation items and classifying them under the provisions of this chapter in strict conformity to the intent and purposes of the appropriation acts and within the limitations of the revenues and funds available for these purposes, it shall then be unlawful for the Chief Fiscal Officer of the State or any disbursing officer of any state agency to transfer from an appropriation item, the purpose of which is defined under the provisions of this chapter, to any other appropriation item of a different classification and purpose as defined in this subchapter except when permitted by law.



§ 19-4-520 - Classification of appropriations.

(a) (1) For the purpose of establishing the proper accounts, for budgetary control, for accounting, and for other provisions of this chapter, the appropriations of the General Assembly shall be classified under one (1) or more of the classifications prescribed in §§ 19-4-521 -- 19-4-525.

(2) The purposes for which these appropriations may be used are defined as prescribed in §§ 19-4-521 -- 19-4-525, but not necessarily limited thereto.

(b) However, the state's financial management system may invoke additional budget control using features of the system that are in addition to the appropriations of the General Assembly.



§ 19-4-521 - Personal services.

The personal services classification shall be for regular full-time, part-time, and extra-help employees, employer matching costs, employer special or extra compensation, overtime earnings, and other employee benefits that are legally authorized:

(1) Regular Salaries. This subclassification shall be applicable to all salaries and compensation, except as provided in this section, for state employees when the number of employees and maximum amounts of compensation are statutorily authorized as provided by Arkansas Constitution, Article 16, § 4, irrespective of the financial resources compensating such employees within this subclassification and when the method of salary disbursing of the institutions of higher learning involves payment from state agency bank funds of the institution, subject to reimbursement to the institution for such amounts as are properly payable from funds in the State Treasury. However, the state's financial management system may include in the subclassification of regular salaries the following:

(A) Extra Salaries. This description includes all special remuneration received by state employees in addition to regular salary that is authorized by law. Any state agency which receives an appropriation for extra salaries may pay eligible employees at the following rates:

(i) Physicians who are certified by the American specialty boards, at a rate of pay not to exceed four thousand five hundred dollars ($4,500) per fiscal year;

(ii) Physicians who are eligible to be certified by the American specialty boards, at a rate of pay not to exceed two thousand five hundred dollars ($2,500) per fiscal year; and

(iii) Physicians certified in child psychiatry or forensic psychiatry, an additional two thousand five hundred dollars ($2,500) per fiscal year will be allowed with the total additional compensation not to exceed seven thousand dollars ($7,000) per fiscal year;

(B) Special Compensation. This description includes special remuneration when authorized by law for employee suggestion awards; and

(C) The payment of extra salaries and special compensation when authorized by law shall be considered to be in addition to the maximum amounts of compensation set by law for regular salaries;

(2) (A) Extra Help. This subclassification shall be used for payment of all salaries and compensation of part-time or temporary employees, as authorized by law, who are employed one thousand (1,000) hours per fiscal year or less.

(B) This subclassification may be used to pay part-time or temporary employees who are employed for more than one thousand (1,000) hours per fiscal year if specific authorization is provided by law and if such use is within standards established by the Director of the Department of Finance and Administration.

(C) In no case shall any extra-help funds be used for the purposes of paying additional compensation to a full-time state employee.

(D) A "state employee" means any employee occupying a regular salaried position for a state agency, board, commission, department, or institution of higher education;

(3) Overtime. This subclassification is applicable for payment of services performed in excess of normal hours of work during a specific time when specifically authorized by law; and

(4) (A) Personal Services Matching. This subclassification shall represent the state agency's proportion of the amounts necessary to contribute the state agency's share or to match the deductions from the salaries of state employees for:

(i) Social security;

(ii) Retirement;

(iii) Group employee insurance programs;

(iv) Workers' compensation;

(v) Unemployment compensation contributions; and

(vi) A state contribution for state employee retirees who are eligible to participate in the health and life insurance programs offered by the state as defined by § 21-5-411 and as authorized by the Chief Fiscal Officer of the State.

(B) The Chief Fiscal Officer of the State may make appropriate reclassifications of the state agency's appropriation for maintenance and general operation to effect the payment of personal services matching as described in this section.



§ 19-4-522 - Maintenance and general operation.

(a) The maintenance and general operation classification shall cover items of expense necessary for the proper and efficient operation of the state agency, authority, board, commission, department, or institution of higher education, except as otherwise classified in this subchapter.

(b) It is recognized that in those instances where the maintenance and general operation line-item classification is not subclassified, the state agency is authorized to expend moneys for operations in compliance with the intent of this subchapter.

(c) In the event an appropriation for maintenance and general operation authorized for a state agency, board, department, or institution is restricted in its use by budget classification as set out in subsection (d) of this section, transfers between such classifications may be made subject to the procedures set out as follows:

(1) In the event the amount of any of the budget classifications of maintenance and general operation in an agency's appropriation act are found by the administrative head of the agency to be inadequate, then the agency head may request, upon forms provided for such purpose by the Chief Fiscal Officer of the State, a modification of the amounts of the budget classification. In that event, he or she shall set out on the forms the particular classifications for which he or she is requesting an increase or decrease, the amounts thereof, and his or her reasons therefor. In no event shall the total amount of the budget exceed either the amount of the appropriation or the amount of the funds available, nor shall any transfer be made from the capital outlay or data processing subclassification unless specific authority for such transfers is provided by law, except for transfers from capital outlay to data processing when determined by the Department of Information Systems that data processing services for a state agency can be performed on a more cost-efficient basis by the Department of Information Systems than through the purchase of data processing equipment by that state agency;

(2) In considering the proposed modification as prepared and submitted by each state agency, the Chief Fiscal Officer of the State shall make such studies as he or she deems necessary. If the requested transfer would, when added to other transfers previously approved during the fiscal year for the same classification with the same appropriation, result in a deviation of any kind in the affected classifications of less than five percent (5%) up to a maximum of two thousand five hundred dollars ($2,500) from the classifications established by law, the Chief Fiscal Officer of the State shall approve the requested transfer if in his or her opinion it is in the best interest of the state. If the requested transfer would, when added to other transfers previously approved during the fiscal year for the same classification within the same appropriation, result in a deviation of five percent (5%) or more, or more than two thousand five hundred dollars ($2,500), the Chief Fiscal Officer of the State shall submit the request, along with his or her recommendation, to the Legislative Council for its advice prior to approving the request; and

(3) In the event any state agency shall expend or obligate any approved budget in excess of the maximum classification, the Chief Fiscal Officer of the State shall study the reasons for such excess expenditures and shall take immediate steps to correct such excess spending as he or she deems necessary after notification of such actions has been sent to the Legislative Council.

(d) Maintenance and general operation may be further categorized into the following subclassifications and the expenses thereof to be used according to the subclassification:

(1) Operating expenses. This subclassification shall entail the following, but not necessarily be limited thereto:

(A) Postage, telephone, and telegraph;

(B) Transportation of commodities or objects;

(C) Printing;

(D) State-owned motor vehicle expenses;

(E) Advertising;

(F) Minor and major repairs;

(G) Maintenance contracts;

(H) Utilities and fuel;

(I) Insurance premiums, surety and performance bonds, and association dues and memberships;

(J) Contractual services not otherwise classified;

(K) Consumable supplies, materials, and commodities;

(L) Books, publications, and newspapers;

(M) Court costs;

(N) Equipment not capitalized;

(O) Applicable petty cash reimbursements, laundry, and taxes;

(P) Travel, subsistence, meals, lodging, transportation of state employees or officials, and nonstate employees traveling on official business;

(Q) (i) Uniforms the agency requires its employees to wear as part of the job.

(ii) Clothing items purchased for its employees and not required to be worn during working hours, or which are purchased for the promotion of the agency, shall not be subclassified as an operating expense; and

(R) Such other items of operating expense as shall be provided by the appropriation act or under reasonable rules, regulations, and procedures issued by the Chief Fiscal Officer of the State;

(2) Conference and Travel Expenses. This subclassification shall include:

(A) The costs of an employee attending a conference, seminar, or training program; and

(B) The costs of a state agency-sponsored or hosted conference, seminar, or training program where the expenses are not otherwise classified according to this section;

(3) Professional Fees. This subclassification shall include the expenses for contractual agreements entered into by the state agency with an individual, partnership, corporation, or anyone other than a state employee to provide a particular document, report, speech, study, or commodity other than those contractual agreements that by their nature would be classified elsewhere in this subchapter;

(4) Capital Outlay. This subclassification is to include the following expenses, but is not necessarily limited thereto by virtue of other classifications recognized by this subchapter:

(A) Purchase of land, buildings, equipment, furniture, and fixtures; and

(B) Contractual agreements, all of which are to be capitalized from the maintenance and general operation classification of appropriation; and

(5) Data Processing. This subclassification includes purchase of data processing services from the Department of Information Systems, or others, and other expenses that are not necessarily classified elsewhere in this section by virtue of the appropriation based upon budgets presented for consideration.

(e) Notwithstanding this section or any other law to the contrary, state-supported colleges and universities may utilize maintenance and operation appropriations for the payment of moving expenses of employees, including new hires.



§ 19-4-523 - Grants, assistance, and special aid.

This classification shall be applicable to all appropriations made by the General Assembly from state, federal, or other moneys for educational assistance, welfare grants, rehabilitation services, aid to counties and municipalities, and to all other special appropriations which have for their purpose the appropriating of state, federal, or other moneys for public benefits.



§ 19-4-524 - Construction and permanent improvements.

(a) The construction and permanent improvements classification shall be determined by the language of the appropriation acts which make available funds for construction and new improvements. For the purpose of classifying the expenditures under any such appropriation, all the necessary expenses in connection therewith shall be deemed to be part of the construction costs. Such items of expense shall be deemed to include, but are not necessarily limited to, the following:

(1) Advertising for bids;

(2) Architects, engineers, and other professional services in connection with the proposed projects; and

(3) The payment of estimates on the various contracts in connection with such construction programs. All construction and improvements of whatever nature shall be subject to the provisions of §§ 19-4-1401 -- 19-4-1412 and to the rules and regulations promulgated by the Chief Fiscal Officer of the State. No state agency for which appropriations have been made by the General Assembly for construction or improvements shall make any contract or incur any indebtedness payable from such appropriations unless and until there are sufficient funds on hand, for the benefit of any agency, to pay for the proposed obligations under such contracts. However, any such agency shall have the power to accept and use grants and donations and to use its unobligated cash income or other funds available to it for the purpose of supplementing the appropriations for construction purposes. The appropriations and funds otherwise provided by the General Assembly for personal services, maintenance, and general operation of the agency shall not be used in connection with any proposed construction projects for which specific appropriations have been made by the General Assembly, except for minor repairs and maintenance.

(b) The restrictions of this section shall not apply to contracts approved by the State Highway Commission for construction of roads and bridges in the highway system.

(c) The Chief Fiscal Officer of the State is authorized to reclassify but not consolidate an agency's appropriation for construction to effect the payment of construction-related costs in the appropriate classification as described in this subchapter using the state's financial management system to invoke budget control.



§ 19-4-525 - Special appropriations.

(a) All other appropriations made by the General Assembly which do not come under any of the classifications mentioned in this section shall be considered to be special appropriations and shall be used only for the specific purposes for which such appropriations are made. Except as otherwise provided by law, an agency receiving a special appropriation may not expend funds from any appropriation other than from the special appropriation for the special purpose covered by the special appropriation. However, the state's financial management system may invoke additional budget control using features of the system that are in addition to the appropriations of the General Assembly.

(b) In order to allow for full disclosure of investment transactions, to make available special reports on investment transactions, and to isolate investment expenditures from normal expenditures, the Chief Fiscal Officer of the State is authorized to establish separate appropriation codes for investments and to transfer to such appropriations from the investment line item as established in the agency appropriation acts.



§ 19-4-527 - Authority of Treasurer of State to use certain funding for operations.

(a) The Treasurer of State is authorized to utilize the funding for maintenance and general operations provided for in the Constitutional Officers Fund and State Central Services Fund to allow for reconciling items which may occur in the operations of the office.

(b) Policies and procedures for proper accounting of reconciling items shall be developed by the Treasurer of State with the advice and approval of the Legislative Joint Auditing Committee.






Subchapter 6 - -- Annual Operations Plans of State Agencies

§ 19-4-601 - Responsibility generally.

Except as limited by appropriations and funding by the General Assembly and other provisions of law, state agencies shall have the authority and responsibility to administer their programs as authorized by the General Assembly and shall be responsible for their proper management.



§ 19-4-602 - Compliance and approval required.

(a) No state agency may increase the salaries of its employees, employ additional employees, expend money, or incur any obligations except in accordance with law and with a properly approved annual operations plan which includes a quarterly fiscal program.

(b) Appropriations subject to the provisions of this subchapter shall not be available for expenditures or encumbrance until the state agency has complied with the provisions of this subchapter.



§ 19-4-603 - Exemptions generally.

Appropriations for retirement benefits, refunds, and social security requirements of the teacher and public employees retirement systems shall be excluded from the provisions of this subchapter.



§ 19-4-604 - State-supported institutions of higher education.

(a) At least thirty (30) days prior to the commencing of each fiscal year, the Chief Fiscal Officer of the State shall make studies for the purpose of estimating the anticipated amounts of general revenues to be available for distributions under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq., for the fiscal year. The Chief Fiscal Officer of the State shall compute the estimated amounts of general revenues to be available for allocation to the respective State Treasury accounts in accordance with their percentage distributions of general revenues under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.

(b) The Chief Fiscal Officer of the State shall certify to each of the respective state-supported institutions of higher learning, at least thirty (30) days prior to the commencement of each fiscal year, the estimated amounts of general revenues to be available for distribution to the State Treasury account for their respective institutions. The Chief Fiscal Officer of the State shall include in each certification the quarterly allocations thereof that are estimated to be available for expenditures based upon these estimates.

(c) Upon receipt of the estimated amounts to be available for expenditure and after reviewing the quarterly allocation thereof as submitted by the Chief Fiscal Officer of the State, any such institution may request revisions in the proposed quarterly allotments as certified by the Chief Fiscal Officer of the State.

(d) The Chief Fiscal Officer of the State, with the advice and consent of the Department of Higher Education, shall approve requested revisions in the proposed quarterly allotments if he or she shall determine that:

(1) The proposed revisions in quarterly allotments do not exceed the aggregate of the estimated funds to be available from estimates of anticipated revenues and fund balances in the institution's account in the State Treasury for the fiscal year; and

(2) The revised quarterly allotments will not impose an undue hardship upon other allotments of revenues and other financial commitments to be met from the distributions of general revenues during the fiscal year.

(e) The Chief Fiscal Officer of the State shall periodically review the estimates of projected general revenue collections anticipated to be available during a fiscal year. The Chief Fiscal Officer of the State may make revisions in the amounts certified to the respective institutions of higher learning based upon these estimates and may revise the quarterly amounts certified to each agency based upon the revised estimates.

(f) Institutions of higher learning may, from time to time, request revisions in the quarterly allotments of moneys where needs of the institution require revisions thereof.

(g) Any unexpended balances remaining at the end of each fiscal year shall be transferred forward and made available for the support of the institutions of higher learning for the following fiscal year.

(h) The budget execution provisions set forth in this section shall be applicable to all state-supported institutions of higher learning, and except for the annual fiscal program requirements, the provisions of §§ 19-4-601, 19-4-602, and 19-4-607 -- 19-4-609 shall not apply to these institutions; they shall be governed by the provisions of this section and by procedures established under authority of § 6-61-209.

(i) The Department of Higher Education shall coordinate with the Chief Fiscal Officer of the State for administering the provisions of this section.



§ 19-4-607 - Review and approval of annual operations plans.

(a) Each state agency other than the elected constitutional officers, the legislative branch and its staff offices, the judicial branch and its staff offices, the Arkansas State Highway and Transportation Department, the Arkansas Lottery Commission, the state-supported institutions of higher education, and the Arkansas State Game and Fish Commission shall prepare an annual operations plan for the operation of each of its assigned programs for submission to the Chief Fiscal Officer of the State.

(b) The annual operations plan shall be prepared in the form and content determined by the Chief Fiscal Officer of the State and shall be transmitted to the Department of Finance and Administration on the date prescribed by the Chief Fiscal Officer of the State.

(c) In years when the General Assembly meets in regular session, the annual operations plan shall be prepared after adjournment of the regular session and shall take fully into consideration all applicable laws, including appropriations, and shall be submitted to the Department of Finance and Administration on a date set by the Chief Fiscal Officer of the State but prior to July 1 of that year.

(d) The Chief Fiscal Officer of the State shall:

(1) Review each annual operations plan to determine that:

(A) It is consistent with the policy decisions of the General Assembly and the Governor;

(B) Appropriations and funding have been provided by the General Assembly;

(C) It reflects proper planning and efficient management methods; and

(D) Appropriations and funding have been made for the planned purpose and will not be exhausted before the end of the fiscal year; and

(2) (A) (i) Approve the annual operations plan if he or she is satisfied that it meets all requirements.

(ii) Otherwise, he or she shall require necessary revisions of the plan in whole or in part.

(B) However, nothing in this section shall be construed to allow the Chief Fiscal Officer of the State to substitute his or her individual judgment as to the operation or necessity of any program of any state agency for the judgment of the executive head or board or commission charged with the responsibility for the operation and control of that agency.

(e) Each annual operations plan shall indicate:

(1) The appropriation and funding provided by the General Assembly;

(2) A detailed budget by quarters; and

(3) Any other supporting or related information required by the Chief Fiscal Officer of the State or requested by a legislative interim committee, including the Legislative Council.



§ 19-4-608 - Fiscal controls.

In order to provide proper fiscal controls, the Chief Fiscal Officer of the State shall assure the implementation of the procedures set out in this section:

(1) The annual operations plan of each state agency shall contain a quarterly fiscal program indicating the proposed expenditures and anticipated resources for each quarter of the ensuing fiscal year. Anticipated resources shall be based upon forecasted resources estimated to be available by the Chief Fiscal Officer of the State. In the event a revision of forecasted resources is made during a fiscal year, those agencies affected by the revised forecast shall submit a new quarterly fiscal program based upon the revised forecast;

(2) The Chief Fiscal Officer of the State shall review and approve the quarterly fiscal program if he or she finds that the forecasted resources will be adequate for financing the proposed program during the fiscal year and for each quarter or other appropriate period within the fiscal year;

(3) In the event an agency incurs expenses at a level that would exceed the proposed expenditures in their quarterly fiscal program, the Chief Fiscal Officer of the State may require the submission of a revised quarterly fiscal program which reduces expenditures for the remainder of the fiscal year to a total which is within the level of the estimated resources available to the agency. Remaining appropriations will be unavailable to the agency until the revised program has been submitted and approved; and

(4) In case the Chief Fiscal Officer of the State determines that the estimated revenues or other sources of income for any agency will be less than was anticipated and that consequently the funds available for the remainder of the fiscal year will be less than the amount estimated, he or she shall reduce the amount of available appropriation to the level of expected revenue after notice to the agency.



§ 19-4-609 - Productivity reporting.

(a) Each state agency, other than the elected constitutional officers, shall institute and maintain a program to increase the productivity and cost effectiveness of the employees for which the state agency is responsible.

(b) (1) Each executive, judicial, legislative, and any other agency of the state, and each institution of higher education shall provide on a calendar-monthly basis information reflecting the:

(A) Number of current employees in each such agency;

(B) Number of newly hired employees;

(C) Number of employees who have transferred to other state agencies;

(D) Number of employees who retired;

(E) Number of all other separations of employees;

(F) Number of current vacant budgeted positions; and

(G) Other information as may be requested.

(2) Each executive, judicial, legislative, and any other agency of the state, and each institution of higher education shall provide on a quarterly basis a statement of the reasons for any vacant budgeted positions.

(3) The information shall be compiled on forms developed by the Bureau of Legislative Research and submitted to the Legislative Council on a calendar-quarterly basis.






Subchapter 7 - -- Expenditures Generally

§ 19-4-701 - Fiscal periods of state.

(a) For the purpose of this chapter, relating to the appropriation and disbursement of funds, the fiscal year of the state shall commence on July 1 and shall end on June 30 of the following year; and the biennial period, or "biennium", shall commence on July 1 following the adjournment of the regular session of the General Assembly and end on June 30 two (2) years thereafter.

(b) (1) The definition of the fiscal year, for the purposes of this chapter, shall not be construed to affect special appropriations where no fiscal period is defined in the act making such special appropriation or affect the bond year for other fiscal transactions.

(2) (A) In the case of special appropriations where the emergency clause has been adopted by the General Assembly and where no period of time is mentioned in the act making the appropriation, the appropriation shall be construed to be available for a two-year period from and after the effective date of the act.

(B) In the case of special appropriations where the emergency clause has not been adopted and where no period of time is mentioned in the act making the appropriation, the appropriation shall be construed to become available ninety (90) days after the adjournment of the General Assembly. It shall be available for a two-year period from and after the date the appropriation became available.



§ 19-4-702 - Time limits for presenting vouchers.

(a) (1) (A) A state agency may pay carryover obligations of the state that were incurred on or before June 30 of the current fiscal year up to forty-five (45) days after the end of the current fiscal year.

(B) The carryover obligations must be supported by purchase documents with corresponding receipts for the goods or services that have been recorded as received in the state's financial management system by June 30 of the fiscal year previous to the fiscal year in which the carryover obligations are requested to be paid.

(2) The payments of the carryover obligations shall be charged against appropriations and fund cash balances of the fiscal year in which the obligations were incurred.

(3) Any payments for carryover obligations that are not supported by the documents as required in this subsection, or which are requested to be paid after forty-five (45) days following June 30 of the fiscal year previous to the fiscal year in which the carryover obligations are requested to be paid, shall be charged to the appropriations and fund cash balances of the then-current fiscal year.

(b) In the event such voucher or vouchers are approved for payment, the Auditor of State shall issue his or her warrants in payment of them not later than two (2) weeks following the receipt of the vouchers from the Department of Finance and Administration.

(c) (1) In the event of a just claim against any state agency, when the claim is submitted too late for payment in the manner prescribed in this section and the state agency affected has an appropriation for the same purpose for the fiscal period following that period in which the claim was incurred, then the disbursing agent may draw his or her voucher in the payment of the claim against the new appropriation, but only in the event there were sufficient funds and appropriations for the prior year to cover the claim.

(2) Otherwise, the claim must be submitted to the Arkansas State Claims Commission for payment.

(d) (1) (A) In the event a biweekly pay period for personal services, as defined in §§ 19-4-521 and 19-4-1607, commences in the closing period of one (1) fiscal period and either ends in the following fiscal year or is paid in the following fiscal year, then the payment of the obligation may be made in whole from the appropriation for either fiscal period, as determined by the Chief Fiscal Officer of the State.

(B) However, in no event shall any obligation be incurred unless there are funds on hand or estimated to become available to meet the obligation when it becomes due.

(2) (A) For purposes of wages and compensation, the Chief Fiscal Officer of the State may determine the starting date of authorized job classifications and positions to coincide with the payment of the obligation under subdivision (d)(1) of this section.

(B) However, the determination under subdivision (d)(2)(A) of this section shall not cause any state fiscal year to be charged with fewer than twenty-six (26) or more than twenty-seven (27) biweekly pay periods.

(e) (1) All state agencies may carry over from the first fiscal year of any biennium to the second fiscal year of the biennium any unexpended appropriations and funds to the extent necessary to pay for items or commodities ordered at least ninety (90) days prior to the end of the first fiscal year but not received until after the end of the first fiscal year, if the purchase of such items and commodities is substantiated by a written contract resulting from the receipt of a formal bid.

(2) (A) All state agencies may carry over from the first fiscal year of any biennium to the second fiscal year of the biennium any unexpended maintenance and operation appropriations and funds, as defined under § 19-4-522, to the extent necessary to pay for renovation and minor and major repairs under the jurisdiction of the Arkansas Building Authority which were under contract at least ninety (90) days prior to the end of the first fiscal year but which will not be completed until after the end of the first fiscal year and are substantiated by written contracts.

(B) This carryover provision shall apply only to appropriations and funds involving maintenance and operations.

(3) This subsection shall be supplemental to any other authority granted any state agency by law to carry forward unexpended fund balances from one (1) fiscal year to another.



§ 19-4-703 - Redemption of warrants.

No warrant issued by the Auditor of State shall be payable by the Treasurer of State unless it shall have been presented for payment within the twelve (12) months immediately following the close of the fiscal year or other appropriate fiscal period against which appropriation the warrant was charged.



§ 19-4-704 - No obligations without appropriations.

(a) No obligations will be paid from appropriated funds until the General Assembly shall have made an appropriation for that purpose; nor shall any state agency enter into any contract which would contemplate that payments under the contracts would be made beyond the expiration of the biennial period unless the General Assembly, prior to the expiration of the biennial period, makes an appropriation for that purpose, or in the case of multiyear contracts for commodities or services, a determination in writing has been made prior to use that:

(1) Estimated requirements cover the period of the contract and are reasonably firm and continuing; and

(2) Such a contract would serve the best interests of the state by encouraging effective competition or otherwise promoting economies in state procurement.

(b) In no event shall any obligations be incurred unless there are sufficient funds or an approved federal grant on hand, or estimated to become available, to meet the obligations when they become due.



§ 19-4-705 - Obligations limited to funds available.

(a) No state agency for which regular operating appropriations are made on a fiscal-year basis shall incur any obligations under the appropriations unless there are funds on hand or an approved federal grant, or estimated to become available, during the fiscal year for the payment of the obligation; nor shall any agency create any obligation in one (1) fiscal year which will make it necessary to use the revenues of the following fiscal year in order to meet the obligation except in the case of multiyear contracts for commodities or services and as provided in § 19-4-707.

(b) In the event an agency had bank funds which are not required by law to be deposited in the State Treasury, the agency shall have the authority to create additional obligations to the extent of the bank funds on hand, or which are estimated to become available during the fiscal period. However, the agency shall not create any obligations, in the aggregate, which would make the total of such obligations exceed the total of all funds available to the agency during the fiscal period, except in the case of multiyear contracts for commodities or services and as provided in § 19-4-707.



§ 19-4-706 - Interest and carrying charges.

State agencies, including exempt agencies, may enter into contracts which contemplate the payment of interest, late charges, but only when such late charges are incurred sixty (60) days after payment is due, or carrying charges under such regulations as may be promulgated by the State Procurement Director.



§ 19-4-707 - Obligations for improvements.

Notwithstanding the fact that no disbursements may be made during any fiscal period in excess of the appropriations made available by the General Assembly for the fiscal period, it is provided that contracts for improvements including major repairs, alterations, and construction of new buildings and facilities may be let to the extent of the appropriations made available for those purposes for the biennial period. However, no such contracts may be let in amounts exceeding the probable funds available or which are estimated to become available during the period.



§ 19-4-708 - Depletion of agency funds.

In the event any state agency shall incur obligations in such manner that the funds allocated or belonging to the agency are depleted and the agency is unable to pay all of its outstanding commitments without incurring a deficit, then the Chief Fiscal Officer of the State may suspend all exemptions under the Arkansas Procurement Law, § 19-11-201 et seq., with respect to the agency. Under these circumstances, the Chief Fiscal Officer of the State may notify the agency that all future obligations of any kind whatsoever must be approved by the Chief Fiscal Officer of the State before they become valid obligations against the funds of the agency.



§ 19-4-709 - Statement of financial condition.

(a) The Chief Fiscal Officer of the State may require, from time to time as he or she shall deem necessary, a statement from any state agency setting out the prospective funds which are estimated to become available and a statement of the outstanding obligations and of the proposed expenditures of that agency for the remainder of the fiscal period.

(b) If, in the Chief Fiscal Officer of the State's judgment, any agency has incurred or is about to incur a deficit, the Chief Fiscal Officer of the State shall call upon the agency to stop incurring obligations, under penalty of its disbursing bond.



§ 19-4-710 - Interagency transfers.

(a) To prevent the duplication of recording expenditures and revenues resulting from interagency transactions, the Chief Fiscal Officer of the State, after securing the approval of the proposed procedures by the Legislative Auditor, may provide for an interagency transfer of moneys or recognize a journal entry to charge the expenditure to the disbursing agency without creating a warrant and to identify the cash receipt by the receiving agency.

(b) Budget manuals prepared for the General Assembly for the biennial state budget shall identify the original revenue source of interagency transfers of funds.

(c) As used in this section, "interagency transfer" means:

(1) The purchase of services or commodities by one (1) state agency from another state agency, or within a state agency; or

(2) Other transfers of funds under § 19-5-106 or other provision of law.



§ 19-4-711 - Transfer of responsibilities.

In the event that a state agency or its responsibilities, or a part of its responsibilities, is transferred by law within a biennium to another agency, the Chief Fiscal Officer of the State shall transfer all or part of the line-item appropriations, personnel positions, and moneys necessary to accomplish the transfer of responsibilities, subject to the same restrictions and procedures applicable to the original appropriations and funds from which transferred.






Subchapter 8 - -- Expenditure of Cash Funds

§ 19-4-801 - Definitions.

As used in this subchapter:

(1) "Cash funds" means all moneys, negotiable instruments, certificates of indebtedness, stocks, and bonds held by or owned by any state agency which are not on deposit with or in the trust of the Treasurer of State; and

(2) (A) "State agency" means all boards, commissions, departments, agencies, institutions, offices or officers, state-supported institutions of higher learning, and any other office or unit of government of the State of Arkansas created or established pursuant to law or pursuant to any action of the Governor, functioning under appropriation made by the General Assembly or functioning as a representative of the state without appropriation of the General Assembly.

(B) "State agency" shall not include the:

(i) Governor;

(ii) Secretary of State;

(iii) Attorney General;

(iv) Treasurer of State;

(v) Auditor of State;

(vi) Commissioner of State Lands;

(vii) Supreme Court and its justices;

(viii) Circuit courts and circuit judges;

(ix) Prosecuting attorneys;

(x) Arkansas State Game and Fish Commission;

(xi) Arkansas State Highway and Transportation Department;

(xii) (a) Arkansas Lottery Commission.

(b) However, the Arkansas Lottery Commission shall be considered a state agency for the purposes of §§ 19-4-810 -- 19-4-816;

(xiii) General Assembly; and

(xiv) Respective staffs of the officers and agencies listed in this subdivision (2)(B).



§ 19-4-802 - Authorization of General Assembly.

(a) Cash funds of the various state agencies as defined in § 19-4-801 shall be budgeted and proposed expenditures approved by enactments of the General Assembly.

(b) The General Assembly shall budget, approve, and appropriate expenditures of cash funds by the enactment of separate appropriation bills setting forth the purpose for which the moneys are to be expended and the dollar amount to be expended for such purpose.

(c) State agencies as defined in § 19-4-801 shall be required to submit such budgetary information as may be requested by the Legislative Council and shall undertake whatever budgetary procedures the Legislative Council may establish for the appropriation of cash funds.

(d) State agencies as defined in § 19-4-801 shall be required to post all financial transactions of cash funds in the state's financial management system in accordance with procedures established by the Chief Fiscal Officer of the State.



§ 19-4-803 - Exemptions.

(a) The following are exempt from this subchapter:

(1) Funds required by the terms of a bond indenture to be held by paying agents for the payment of interest and principal on such bonds;

(2) Petty cash funds held by the various state agencies;

(3) Memorials, endowments, bequests, gifts, and donations made to any state agency other than for normal operation of the agency;

(4) Canteen funds of state agencies other than institutions of higher learning, wherein the profits earned are used for the benefit of the people served by that agency through the purchase of services or goods other than normal salary or maintenance expenses of the agency;

(5) The Benefit Fund of the Department of Workforce Services;

(6) The Bond Guaranty Reserve Account of the Arkansas Economic Development Council;

(7) The Illegal Drug Purchase Account and the Confidential Accounts of the Department of Arkansas State Police;

(8) Patient funds, when the institution is acting in a trust capacity or when the funds are utilized for patient activities other than normal agency-provided services;

(9) The State Treasury Money Trust Management Fund; and

(10) Any other funds determined by the Chief Fiscal Officer of the State or the General Assembly, to be held in trust and on deposit in a financial institution other than the State Treasury.

(b) (1) Any moneys received from any millage levied by a community college district pursuant to an election under Acts 1965, No. 560 [repealed] or Acts 1973, No. 103 [repealed], or any acts amendatory to these acts, shall not be subject to any of the provisions of this subchapter which require funds to be appropriated by the General Assembly.

(2) The board of any community college may use the funds received from the millage levied for the purposes stated on the ballot at the time of the election authorizing the millage, i.e., construction, purchasing equipment, or where so provided on the ballot, for operation of the college, and the funds shall be subject to all such other provisions of this subchapter as are not inconsistent with this subsection.

(c) The Department of Correction Plasma Center is exempt from provisions of this subchapter.

(d) The Arkansas Comprehensive Health Insurance Pool, created under the Comprehensive Health Insurance Pool Act, § 23-79-501 et seq., and its board of directors, and the Arkansas Property and Casualty Insurance Guaranty Fund and its advisory association, referenced under the Arkansas Property and Casualty Insurance Guaranty Act, § 23-90-101 et seq., and the Arkansas Life and Disability Health Insurance Guaranty Association and its board of directors, referenced under the Arkansas Life and Health Insurance Guaranty Association Act, § 23-96-101 et seq., are hereby exempt from the provisions of this subchapter.

(e) The Tobacco Settlement Cash Holding Fund administered by the State Board of Finance shall be exempt from the provisions of this subchapter.



§ 19-4-805 - Investment of fund balances.

(a) The state-supported institutions of higher learning shall have the right to determine the depositories and the nature of investments of any of their cash funds which are not currently needed for operating purposes. In making these determinations, these institutions shall seek to obtain the highest possible rate of return for their investments.

(b) All cash fund agencies other than the state-supported institutions of higher learning shall request and abide by the recommendations of the State Board of Finance as to the best investment decisions for any idle cash balances.



§ 19-4-806 - Petty cash accounts.

(a) State agencies operating under the provisions of this subchapter are authorized to establish petty cash accounts. These accounts must be approved by the Chief Fiscal Officer of the State and only minor expenditures or emergency purchases shall be made therefrom.

(b) State-supported institutions of higher learning and other agencies that can demonstrate the need for large petty cash accounts during brief periods of time, such as student registration periods, are authorized short-term petty cash accounts.



§ 19-4-810 - Voucher examination and approval -- Responsibilities of state agency executive administrators.

(a) Responsibilities of State Agency Executive Administrator. It shall be the responsibility of each executive head of a state agency handling cash funds to establish adequate internal administrative procedures and controls to ensure prompt and accurate payment of obligations to be liquidated from such funds in order to promote good public relations and to take advantage of all available discounts.

(b) It shall also be the responsibility of the state agency executive head to establish a system of pre-audit within his or her agency to ensure that checks and vouchers, before being released by the state agency, are prepared in accordance with all applicable purchasing and fiscal laws on the subject by performing the following functions. He or she shall determine that:

(1) Services, materials, supplies, and equipment received comply with specifications indicated on purchase documents;

(2) Quantities received, as being indicated on the invoice, agree with those shown on the receiving report;

(3) Unit prices agree with those indicated on the purchase documents;

(4) The extensions and footings of the invoice are correct;

(5) The voucher or check is prepared in sufficient time to take advantage of all available discounts being offered;

(6) Sufficient legislative authorization for expenditures and funds is available for payment of the obligation; and

(7) The obligation was incurred in conformity with all purchasing and fiscal laws applicable to state agencies operating out of the State Treasury.



§ 19-4-813 - Erroneous or improper payments.

The responsibility for recovery of erroneous or improper payments shall be with the state agency head, the bonded disbursing officer, or his or her designated bonded assistant; and the Chief Fiscal Officer of the State shall not be liable under his or her surety bond for any erroneous or improper payments so made.



§ 19-4-814 - Supporting documentation.

Requirements for supporting documentation for disbursements shall be determined as follows:

(1) In connection with purchasing procedures, the Chief Fiscal Officer of the State shall prescribe and define the necessary documents and other evidence which shall be retained by the agency for the purpose of determining whether the proper purchasing procedures have been complied with;

(2) In all instances where the evidences of indebtedness are represented by vendor's invoices, the agency shall retain in the permanent file of the business office of the agency the original invoice and corresponding documentation of actual payment in accordance with procedures established by the Chief Fiscal Officer of the State;

(3) In connection with printing contracts, provided by the Arkansas Constitution and laws of this state, the supporting documentation shall be those prescribed by the Auditor of State or by the Department of Finance and Administration, as appropriate;

(4) In connection with the laws or regulations governing travel, where individuals are reimbursed for expenses incurred for travel in connection with their official duties, the supporting papers shall be the forms or statements of such expenses prescribed by the Chief Fiscal Officer of the State. In the case of per diem or other expenses established by law, the disbursing officer shall attach to the voucher issued in payment of such allowances a citation of his or her authority for making such payments;

(5) Any indebtedness or expense incurred in connection with an approved resolution of any state board or commission shall be made a part of the permanent minutes of such board or commission, and copies of such resolution or minutes authorizing any indebtedness or expense shall be attached to the voucher issued in payment of any such indebtedness or expense; and

(6) In instances where the General Assembly has authorized grants to public schools, public welfare recipients, counties, municipalities, and for other purposes specifically provided by law, for payments made to individuals under retirement systems, and for income tax refunds, the Chief Fiscal Officer of the State shall prescribe the forms of the vouchers to be used and the procedure to be followed in making such payments.



§ 19-4-815 - Original of supporting documentation to be retained by the agency.

(a) The original evidences of indebtedness, including documents prepared in connection with purchasing procedure, and all other original contracts, invoices, statements, receipts, petty cash tickets, bank statements, cancelled checks drawn upon bank accounts, and other original supporting papers shall be retained in the permanent file of the business office of each state agency, or attached to the office copy of the agency's voucher, and such documents shall be kept in a safe place subject to audit and shall not be destroyed until authorization is given for their destruction by the Legislative Auditor.

(b) With the approval of the Legislative Auditor of the state, a state agency may retain evidences to satisfy record retention policies of indebtedness and other contracts, invoices, statements, receipts, petty cash tickets, bank statements, cancelled checks drawn upon bank accounts, and other supporting papers by microform or a form of stored images in a computer system or other form of computer technology in lieu of retaining the originals of such documents.



§ 19-4-816 - Contracts for procurement of commodities and services.

Each state agency which is authorized by law or under the purchasing procedures of this state to enter into contract for the procurement of property, commodities, or services shall keep on file in its respective place of business a copy of such contract for public inspection or audit and shall make a copy of any such contract available to the Chief Fiscal Officer of the State when so required by him or her.






Subchapter 9 - -- Travel Regulations

§ 19-4-901 - Rules and regulations generally.

The Chief Fiscal Officer of the State shall promulgate rules and regulations with respect to travel and travel allowances and prescribe the forms and procedures for reporting, approving, and paying such travel allowances for all officers and employees of the state government or for other persons who are authorized to carry out official duties in connection with the business of the state.



§ 19-4-902 - Authorization for travel.

(a) (1) The responsibility for authorizing travel, or any expenses in connection therewith, shall be placed upon the board or commission in charge or upon the administrative head of each state agency.

(2) No travel expenses shall be authorized or allowed without the approval of the board, commission, or administrative head of any agency.

(b) It shall be the responsibility of the administrative head of any agency to keep on file in the place of business of the agency, subject to audit, copies of all supporting documents and required receipts for expenses incurred in connection with the travel authorizations and allowances for persons traveling in behalf of the agency.



§ 19-4-903 - Standard reimbursements and special authorizations.

(a) (1) Except for special authorization by the Chief Fiscal Officer of the State, reimbursement for meals and lodging while traveling on official business of the state shall not exceed the maximum rates as prescribed by the Federal Travel Directory published by the United States General Services Administration.

(2) Requests for special authorization shall be limited to those rare occasions where unusual circumstances may cause the existing rates to be inadequate and shall be set out in writing in such detail as shall be required in the state travel procedures and shall be executed in behalf of each individual traveler for each special authorized occasion. Provided however, that requests for special authorization by employees of institutions of higher education shall be subject to the approval of the chief executive officer of the institution and not the Department of Finance and Administration.

(3) Under such emergency conditions as shall be determined by the Governor, the limitations of this subsection with respect to meals and lodging may be waived or modified.

(b) (1) As used in this subsection, "state-owned motor vehicle" means a motor vehicle purchased or leased by:

(A) The State of Arkansas;

(B) The office of a constitutional officer of the State of Arkansas;

(C) A constitutionally independent agency or commission; and

(D) A state-supported institution of higher education.

(2) (A) Unless otherwise provided by law, reimbursement for the use of privately owned motor vehicles while traveling on official business for the state shall not exceed the allowable rate of the Internal Revenue Service per mile for business use of privately owned motor vehicles.

(B) A state agency director may authorize reimbursement for travel expenses for meals, lodging, and private automobile or airplane usage at amounts less than that established under the authority of this section.

(C) The Chief Fiscal Officer of the State by regulation may establish procedures and the rate for reimbursing individuals for the use of privately owned airplanes while traveling on official business for the state.

(3) (A) (i) Any employee of the State of Arkansas who utilizes, but whose job does not require the state employee to utilize, a state-owned motor vehicle for transportation to or from his or her permanent residence from or to his or her official station on a daily basis shall reimburse the fund from which the operating expenses of the state-owned motor vehicle are paid at the same rate authorized by the state agency director of the agency employing the state employee for reimbursements for private automobile usage under subdivision (b)(2)(B) of this section.

(ii) As used in subdivision (b)(3)(A)(i) of this section, "state employee":

(a) Means an employee of a state agency, board, commission, department, or state-supported institution of higher education; and

(b) Includes a constitutional officer and an employee of a constitutional officer.

(B) All state-owned motor vehicles or state-leased motor vehicles shall be for official business use only.

(c) The Chief Fiscal Officer of the State shall promulgate rules and regulations to implement the provisions of this subchapter.



§ 19-4-904 - Exempt persons and agencies.

(a) (1) The limitations of this subchapter relating to travel regulations shall not be applicable to:

(A) Except as provided in § 19-4-903(b), the constitutional or elective officials and their employees; or

(B) Official guests of the state.

(2) The provisions of this subchapter shall not be used to supersede or set aside the provisions of law providing for fixed allowances, established amounts for per diem, or to special travel privileges provided by law for specific purposes when the allowances exceed those authorized in this subchapter.

(b) (1) Personal reimbursement will not be allowed to any state official, state employee, or any other person traveling on official business for expenses covering personal entertainment, flowers, valet service, laundry and cleaning, or other personal expenses, as those expenses shall be defined in the state travel regulations. All such persons shall be required to submit their travel reimbursement requests upon forms prescribed by the Department of Finance and Administration, itemized in such detail as shall be necessary to carry out the purposes and intent of this section.

(2) The tip reimbursement amount shall not exceed fifteen percent (15%) of the meal amount expended.

(3) The total reimbursement for meals and tips shall not exceed the maximum rates prescribed by the Financial Management Guide published by the Office of Accounting of the Department of Finance and Administration.

(c) The cost of meals, lodging, and mileage of state employees who are designated by a supervisor or agency director to attend official or special board meetings or other functions recognized as being in the performance of their official duties may be paid either as reimbursement to the employee or on direct billing, in the case of meals and lodging, subject to approval of the superior.

(d) It is recognized that within the state-supported institutions of higher education there exists an obligatory inherent cost of providing travel expenses for a group or number of students who, when accompanied by those who instruct the students in the fundamentals of a competitive sport and direct team strategy, must travel and be recognized as a cohesive unit representing not only their institution, but exemplifying the State of Arkansas in their behavior, attitudes, interests, presentation, and conduct. In these circumstances the payment of group travel expenses, including those of students and employees, may be authorized as follows:

(1) Meals and lodging;

(2) Transportation;

(3) Entertainment, within reasonable limits, to ease the pressure on students of their objectives;

(4) Costs of group activities, including gratuities, laundry, cleaning, and favors; and

(5) Other personal expenses to be paid only from auxiliary funds not inconsistent with standards, rules, regulations, or prohibitions established by recognized national or state governing associations pertaining to the respective students and employees and the institutions they are representing.



§ 19-4-905 - State-owned motor vehicles generally.

(a) All state-owned motor vehicles which are purchased under the authority of the Chief Fiscal Officer of the State shall be licensed in such manner so as to identify each vehicle as state property.

(b) The Chief Fiscal Officer of the State shall provide a special license plate suitable for all state-owned motor vehicles and shall establish procedures for the purpose of supplying information on all state-owned motor vehicles, both those which are purchased and those which are sold, traded in, or otherwise disposed of.

(c) The Chief Fiscal Officer of the State shall make rules and regulations for obtaining the required license plates and for returning the plates when the vehicles are disposed of and shall notify all state agencies of procedures to be followed.

(d) Each agency shall be required to pay the regular license fee for the special state property license plate in the manner prescribed by the department.

(e) In the event the best interests of the state would be served by not displaying a special tag, such as in police work, an exception to the provisions of this section may be obtained only upon the written approval of the Governor.



§ 19-4-906 - Motor vehicle restrictions and authorizations.

(a) None of the funds appropriated for the various state agencies, authorities, boards, commissions, departments, and institutions of higher education listed below shall be used to purchase, lease for over thirty (30) days, operate, repair, or provide services for more than the maximum number of passenger motor vehicles as set out in this section, except in an emergency as proclaimed by the Governor. Passenger motor vehicles are defined as those licensed for highway use, including, but not limited to, automobiles, trucks, and vans. Mileage reimbursement for employees' utilization of their personal automobiles shall not be deemed to be included in this restriction. Click here to view image.

(b) (1) The General Assembly recognizes that, in some cases, motor vehicles are donated to educational institutions and agencies primarily for use in automotive repair and maintenance courses and in instructional programs for truck operators and that such motor vehicles are not normally used for other purposes by the institutions and agencies and should not be included in the maximum number of authorized passenger vehicles prescribed for such institutions and agencies in this section.

(2) (A) Therefore, motor vehicles donated to educational institutions and agencies primarily for use in programs of instruction in automotive maintenance and repair, in operator training, and in related instructional programs shall not be included for the purpose of determining the number of vehicles authorized for any such institutions or agencies.

(B) The provisions of this section shall not be applicable to these motor vehicles.

(c) (1) The Department of Human Services is exempt from the provisions of this section.

(2) The Department of Human Services may purchase vehicles utilizing federal funds and the appropriate state matching funds required.



§ 19-4-907 - Motor vehicle records.

The Chief Fiscal Officer of the State may direct all state agencies to maintain records with respect to all state-owned motor vehicles and may require that the agencies file reports on the vehicles covering the operating costs thereof.






Subchapter 10 - -- Oil Company Credit Cards

§ 19-4-1001 - Definition.

As used in this subchapter, the term "credit cards" means only those credit cards issued to state agencies, boards, or commissions for which the state agencies, boards, or commissions assume responsibility for payment.



§ 19-4-1002 - Daily allowances, etc., not affected.

This subchapter in no way changes the maximum daily allowance for meals and lodging authorized in this chapter for an individual traveling on official state business within or beyond the borders of this state, nor does it change any special authorizations, exemptions, or limitations set forth in this chapter.



§ 19-4-1005 - Responsibility for use.

(a) The responsibility for ensuring that only authorized expenditures are paid for by use of state credit cards for which the state agency assumes responsibility for payment and the collection for any unauthorized expenditures which may occur rests with the board, commission, or administrative head in charge of the agency.

(b) The Chief Fiscal Officer of the State shall not be liable for any unauthorized expenditures through the use of state credit cards for which the state agency assumes liability for payment.



§ 19-4-1006 - Rules -- Records.

The Chief Fiscal Officer of the State shall:

(1) Promulgate rules with respect to obtaining and utilizing credit cards in payment of products and services;

(2) Prescribe the procedures for reporting, approving, and paying for products and services purchased with credit cards; and

(3) Prescribe the necessary records to be maintained and the supporting documentation to be provided with each voucher presented for payment of charges resulting from the use of credit cards.



§ 19-4-1007 - No use of other credit cards.

(a) If it is determined by the Chief Fiscal Officer of the State to be essential to enable an agency, board, or commission to effectively carry out its responsibilities, the Chief Fiscal Officer of the State may authorize an agency, board, or commission, or certain employees thereof, to use state credit cards for which the state agency assumes liability for payment, under rules and regulations as may be prescribed by the Chief Fiscal Officer of the State.

(b) No credit cards shall be used except those approved by the Chief Fiscal Officer of the State.



§ 19-4-1008 - Revolving funds for expenses.

(a) (1) The Chief Fiscal Officer of the State is authorized to promulgate appropriate rules and regulations authorizing state agencies, boards, commissions, and institutions of higher learning to establish revolving funds which shall be within such limitations as the Chief Fiscal Officer of the State may prescribe or to make advances of expense funds for authorized travel by officials and employees of state agencies, boards, commissions, and institutions of higher learning whose travel is in conjunction with institutionally sponsored events or programs. The advanced funds shall be reimbursed by the individual borrowing the funds from moneys to the individual upon filing an authorized expense account in connection with the travel.

(2) These funds shall be used to make advances of expense funds for authorized travel by officials and employees of state agencies, boards, commissions, and institutions of higher learning whose travel is in conjunction with institutionally sponsored events or programs.

(3) These funds shall be reimbursed by the individual borrowing the funds from moneys to the individual upon filing his or her authorized expense account in connection with his or her travel.

(b) The regulations may authorize the state agency, board, commission, or institution of higher learning to require the employee to file an agreement authorizing the agency to recover any amounts advanced for travel expense purposes from the amounts claimed and allowed the employee or student as reimbursement for actual expenses incurred, to recover them from the next or future salary payments to the employee, or add them to the receivables account of the student.






Subchapter 11 - -- Approval of Expenditures

§ 19-4-1101 - Examination and approval required.

(a) The expenditure of all funds deposited in the State Treasury shall be subject to examination and approval in the manner provided for by this subchapter before the proposed expenditure is approved for payment from such funds.

(b) Funds of state agencies which are not required by law to be deposited in the State Treasury shall be subject to the procedures as required by § 19-4-801 et seq.

(c) The Legislative Auditor shall have authority, in connection with any examination of the fiscal activities of any agency, to audit any of the funds of the agency.



§ 19-4-1103 - Responsibilities of agency heads.

(a) It shall be the responsibility of each executive head of a state agency to establish adequate internal administrative procedures and controls to ensure prompt and accurate payment of obligations in order to promote good public relations and to take advantage of all available discounts. It shall also be the responsibility of each executive head of a state agency to establish adequate administrative procedures to ensure that all financial transactions of the agency are posted in the state's financial management system in accordance with procedures established by the Chief Fiscal Officer of the State.

(b) It shall also be the responsibility of the agency head to establish a system of pre-audit within his or her agency to ensure that checks and vouchers, before being released by the agency, are prepared in accordance with all applicable purchasing and fiscal laws, rules, and regulations by performing the following functions. He or she shall determine that:

(1) Services, materials, supplies, and equipment received comply with specifications indicated on purchase documents;

(2) Quantities received, as being indicated on the invoice, agree with those shown on the receiving report;

(3) Unit prices agree with those indicated on the purchase documents;

(4) The extensions and footings of the invoice are correct;

(5) The voucher or check is prepared in sufficient time to take advantage of all available discounts being offered;

(6) Sufficient appropriation and funds are available for payment of the obligation; and

(7) The obligation was incurred in conformity with all purchasing and fiscal laws.

(c) It shall also be the responsibility of the agency head to establish that:

(1) Every voucher for a proposed disbursement is approved by the bonded disbursing officer of the agency issuing the voucher or by his or her authorized agent;

(2) An appropriation has been made to cover the proposed disbursement and that there is sufficient balance remaining in the appropriation account and in the fund against which it is drawn to ensure that the voucher can be converted into a valid warrant;

(3) The proposed disbursement has been drawn on the proper voucher form and the name and address of the disbursing agency and the name and address of the vendor or payee is properly identified on the voucher form;

(4) The proposed voucher is prepared in accordance with the established general accounting procedures relating to appropriation titles and codes and the proposed transactions are identified and classified in accordance with the administrative regulations on the subject; and

(5) The voucher for the proposed disbursement is accompanied by proper supporting documentation, as evidence that the indebtedness has been incurred and that the amount for which the voucher is written corresponds with such evidence.



§ 19-4-1104 - Duty to examine and approve.

It shall be the duty of the Chief Fiscal Officer of the State to design the state's financial management system to provide reasonable assurances that financial transactions conform to the provisions of law and regulation. He or she shall not be required to pass upon the propriety of any financial transaction if it is found to conform to the provisions of this subchapter. However, the Chief Fiscal Officer of the State may perform examinations of transactions to determine the propriety of the transactions in conformity with applicable laws and regulations.



§ 19-4-1105 - Examination and approval generally.

Before any voucher for the disbursement of funds in the State Treasury is presented to the Auditor of State for the issuance of his or her warrant thereon, it shall be recorded in the state's financial management system in accordance with procedures established by the Chief Fiscal Officer of the State. The Auditor of State shall have the authority to perform an examination, under the procedures established in this section, as he or she deems advisable before issuing his or her warrant in the payment of the voucher.



§ 19-4-1106 - Erroneous or improper payments.

The responsibility for recovery of erroneous or improper payments shall be with the state agency head or the bonded disbursing officer, or his or her designated bonded assistant; the Chief Fiscal Officer of the State, the Auditor of State, or the Treasurer of State shall not be liable under their surety bonds for any erroneous or improper payments so made.



§ 19-4-1107 - Supporting documents generally.

Supporting documents for the disbursement of state funds shall include the following:

(1) In connection with purchasing procedure, the Chief Fiscal Officer of the State shall prescribe and define the necessary documents and other evidence which shall be for the purpose of determining whether the proper purchasing procedures have been complied with;

(2) (A) In all instances when the evidences of indebtedness are represented by vendors' invoices, the agency shall retain in the permanent file of the business office of the agency the original invoice and corresponding documentation in accordance with procedures established by the Chief Fiscal Officer of the State.

(B) In those instances when the daily transactions with vendors are numerous, such as in the case of retail service station purchases, the Chief Fiscal Officer of the State may prescribe the use of monthly statements from the vendors as supporting documents for the vouchers;

(3) In connection with printing contracts provided for by the Arkansas Constitution and laws of this state, the supporting documents shall be those prescribed by the Auditor of State or by the Department of Finance and Administration as appropriate;

(4) (A) In connection with the laws or regulations governing travel, when individuals are reimbursed for expenses incurred for travel in connection with their official duties, the supporting papers shall be the forms or statements of such expenses prescribed by the Chief Fiscal Officer of the State.

(B) In the case of per diem or other expenses established by law, the disbursing officer shall attach to the vouchers issued in payment of such allowances a citation of his or her authority for making such payments;

(5) (A) Any indebtedness or expense incurred in connection with an approved resolution of any state board or commission shall be made a part of the permanent minutes of the board or commission.

(B) Copies of the resolution or minutes authorizing any indebtedness or expense shall be attached to the vouchers issued in payment of any indebtedness or expense; and

(6) (A) (i) The Chief Fiscal Officer of the State shall prescribe the forms of the vouchers to be used and the procedure to be followed in making payments in instances when the General Assembly has authorized grants:

(a) To public schools, public welfare recipients, counties, and municipalities;

(b) For other purposes specifically provided for by law;

(c) For payments made to individuals under retirement systems; and

(d) For income tax refunds.

(ii) The Chief Fiscal Officer of the State may review all disbursements to determine that the disbursements are issued in accordance with their respective appropriations and that there are sufficient funds to cover all the payments.

(B) In the case of vouchers written upon the Public School Fund for state equalization aid, the Auditor of State shall process warrants to pay the vouchers upon certification by the Chief Fiscal Officer of the State that funds are available from general revenues available for distribution or from other sources for the benefit of the Public School Fund with which to pay the warrants when they are presented for payment.

(C) In the case of payments made to welfare recipients under the welfare laws of this state, the approved list of welfare recipients may be certified directly to the Auditor of State, who shall approve the issuance of warrants upon certification by the Chief Fiscal Officer of the State that funds are available from general revenues available for distribution or from other sources for the benefit of the Department of Human Services Grants Fund Account of the Department of Human Services Fund with which to pay the warrants when they shall be presented for payment.

(D) In the case of vouchers written upon the Arkansas Public Employees' Retirement System Fund, the Arkansas Local Police and Fire Retirement System Fund, the State Police Retirement Fund, the Arkansas Judicial Retirement System Fund, and the Arkansas Teacher Retirement System Fund for retiree benefits, the Auditor of State shall process paper or electronic warrants to pay the vouchers upon certification by the Chief Fiscal Officer of the State that funds are available from the Arkansas Public Employees' Retirement System, the Arkansas Local Police and Fire Retirement System, the State Police Retirement System, the Arkansas Judicial Retirement System, and the Arkansas Teacher Retirement System funds with which to pay the warrants when they shall be presented for payment.

(E) In the case of vouchers written upon the Uniform Tax Rate Trust Fund, the Auditor of State shall process warrants to pay the vouchers upon certification by the Chief Fiscal Officer of the State that funds are available for the benefit of the Uniform Tax Rate Trust Fund with which to pay the warrants when they shall be presented for payment.

(F) In the case of vouchers written upon specific funds receiving federal funding, according to the Cash Management Improvement Act of 1990, Pub. L. No. 101-453, Oct. 24, 1990, 104 Stat. 1058, agreement, the Auditor of State shall process warrants and the Treasurer of State shall redeem the warrants presented for payment upon notification by the Chief Fiscal Officer of the State that the state agency director has certified to the Chief Fiscal Officer of the State that:

(i) A federal fund transfer request has been completed and accepted by the federal funding source; and

(ii) Federal funds will be transferred for the benefit of the state fund to pay the warrants.



§ 19-4-1108 - Retention of documents.

(a) The original evidences of indebtedness, including documents prepared in connection with purchasing procedure, and all original contracts, invoices, statements, receipts, petty cash tickets, bank statements, cancelled checks drawn upon bank accounts, and other original supporting papers shall be retained in the permanent file of the business office of each state agency. These documents shall be kept in a safe place subject to audit and shall not be destroyed until authorization is given for their destruction by the Legislative Auditor.

(b) With the approval of the Legislative Auditor of the state, a state agency may retain evidences, to satisfy record retention policies, of indebtedness and other contracts, invoices, statements, receipts, petty cash tickets, bank statements, cancelled checks drawn upon bank accounts, and other supporting papers by microform or a form of stored images in a computer system or other form of computer technology in lieu of retaining the originals of such documents.



§ 19-4-1109 - Procurement contracts.

Each state agency which is authorized by law or under the purchasing procedures of this state to enter into contracts for the procurement of property, commodities, or services shall keep on file in their respective places of business copies of these contracts for public inspection or audit and shall make a copy of any such contract available to the Chief Fiscal Officer of the State when so required by him or her.






Subchapter 12 - -- Disbursement of Public Funds

§ 19-4-1201 - Disbursing officers.

(a) For the purpose of compliance with the provisions of this subchapter, the following shall be designated as disbursing officers:

(1) The executive head of each state department;

(2) The executive head, or superintendent, of each state institution; and

(3) The executive secretary of each board or commission having such an officer.

(b) The board having charge of any institution may designate any other full-time employee to act instead of the executive head, and the executive head of any other agency may designate any other full-time employee to act in his or her stead.

(c) All these disbursing officers shall be required to furnish bond to the state in the manner provided by law.



§ 19-4-1202 - Designation of disburser.

(a) In the event appropriations are made available to a state agency or to a nongovernmental agency or activity and no disbursing officer is provided for by law, the Chief Fiscal Officer of the State and the Auditor of State shall designate a person to act as disbursing officer and fix the amount of bond for such purposes.

(b) In the event that the General Assembly enacts legislation that provides for more than one (1) disbursing officer from a fund or fund account and there are insufficient funds available to finance all appropriations made therein, the Chief Fiscal Officer of the State shall certify the amount of funds and appropriations to be made available for each disbursing officer.



§ 19-4-1203 - Disbursing agents.

In the event the executive head of any state agency shall designate some full-time employee to act as his or her agent in the disbursement of funds under his or her control, then that agent may act without furnishing additional bond if the executive head of that agency shall notify the Chief Fiscal Officer of the State and the Auditor of State in writing of such designation.



§ 19-4-1204 - Bond required.

(a) The disbursement of any funds in the State Treasury, of federal funds granted to the state or any state agency, of bank funds of any state agency, of trust funds of any state agency, or of any other special funds belonging to any state agency shall be done only by a bonded official or bonded employee in the manner prescribed by law.

(b) Each disbursing officer or disbursing agent shall be required to furnish bond in the penal sum required by law or, in the absence of any law on the subject, in an amount fixed by the Chief Fiscal Officer of the State and the Auditor of State with a corporate surety company authorized to do business in this state and conditioned upon the faithful performance of his or her duties and for the proper accounting for all funds received and disbursed by him or her.



§ 19-4-1205 - Signature or facsimile.

The original copy of all checks drawn in connection with the disbursement of public funds for which the disbursing officer is responsible shall bear the manual signature of the disbursing officer or his or her authorized agent, or may contain or bear a mechanically produced facsimile signature of the disbursing officer or his or her authorized agent. Where the Chief Fiscal Officer of the State has determined that the executive head of a state agency has established adequate internal administrative procedures and controls pursuant to law, which determination shall be made only after the Chief Fiscal Officer of the State shall have consulted with the Legislative Auditor, he or she may grant an exemption from manual signatures to allow for a computer-produced digitized signature of the disbursing officer or his or her authorized agent.



§ 19-4-1206 - Duties generally.

(a) The bonded disbursing officer for each state agency or the bonded disbursing officer for any regular or special fund provided for by the General Assembly shall be responsible and held accountable for the proper expenditure of the funds under his or her control.

(b) It shall be the responsibility and duty of each disbursing officer or agent to:

(1) Keep advised as to the availability of the appropriations and funds for which he or she is the disbursing officer and be informed as to the legality of and authority for any obligations which may be incurred before any disbursements are made;

(2) Keep advised as to the laws or administrative regulations relating to general accounting procedures and restrictions for the disbursement of funds; and

(3) Certify that:

(A) Any disbursements which he or she may make are in accordance with the terms of any applicable contracts, purchasing procedure, or other authority;

(B) The services have been performed or the goods received; and

(C) The vendor or payee is entitled to the amount set forth in the check or voucher.



§ 19-4-1207 - Duty to monitor finances.

It shall be the duty and responsibility of the head of the agency for which appropriations are authorized and of the agency's disbursing officer to:

(1) Be cognizant at all times of the resources available, including applicable fund balances, revenues, and other income, for financing the appropriations authorized by the General Assembly;

(2) See that no obligations shall be incurred which cannot be lawfully discharged from funds appropriated or available from other sources when they become due and payable; and

(3) Not operate the agency during any fiscal year from the then-current fiscal year's available resources at a level of operations that would require for the succeeding fiscal year funds in addition to those already authorized by the General Assembly.



§ 19-4-1209 - Compliance with other laws.

The disbursement of funds authorized by the General Assembly shall be limited to the appropriations and the funds made available for the support of such appropriations. The restrictions of the Arkansas Procurement Law, § 19-11-201 et seq., the Uniform Classification and Compensation Act, § 21-5-201 et seq., the Revenue Stabilization Law, § 19-5-101 et seq., and regulations promulgated by the Department of Finance and Administration authorized by law shall be strictly complied with in the disbursement of the funds.



§ 19-4-1210 - Revenues insufficient to meet appropriations.

(a) The disbursements of funds shall be subject to the controls of the procedures authorized by this subchapter, other acts of the General Assembly, and rules and regulations established by the Department of Finance and Administration.

(b) In the event that during any fiscal year the governmental revenues available to the state or a state agency are not sufficient to cover the appropriations made by the General Assembly from such revenues, then:

(1) The bonded disbursing officer for each agency shall be responsible and held accountable for the incurring of any obligations and disbursements of any funds in behalf of the agency for which he or she acts as disbursing officer. It shall be his or her duty to keep advised as to the amount of governmental revenues available for the operation of his or her agency. Each such disbursing officer is prohibited from incurring any obligations in excess of the funds made available by this chapter and other laws providing revenues for any such agency, and all such disbursing officers shall be subject to the restrictions and limitations of this chapter;

(2) The Chief Fiscal Officer of the State shall exercise the powers of his or her office to enforce the fiscal laws of the state to prohibit deficit spending and to promulgate rules and regulations which will require that all agencies comply with such fiscal laws. He or she may require, whenever he or she deems necessary, a financial report from any agency. If any such financial report or any other available information of any agency which has appropriated funds or an agency which has both state and bank funds shall reveal that the agency is in financial distress, then he or she may direct that all of the funds of the agency, including any bank funds, shall be subject to approval under the provisions of this chapter;

(3) If during any year it is determined that the proposed disbursements exceed the amount approved for that year, then, upon direction of the Chief Fiscal Officer of the State, necessary reductions in proposed disbursements shall be made;

(4) If, in accomplishing the necessary reductions in disbursements, it shall be required to reduce the salaries of employees, the reductions shall be made in proportion to existing salaries, and the reductions shall be made in the salaries of all employees, including administrators and directors;

(5) The Chief Fiscal Officer of the State is directed to withhold all distributions of special and general revenues as prescribed in this chapter and in the Revenue Stabilization Law, § 19-5-101 et seq., at any time that a state agency fails to comply with the restrictive provisions of this chapter; and

(6) It is provided that the creditors of any agency shall have first consideration in connection with disbursement of the funds of the agency. If the funds of any agency become depleted to an extent that the creditors cannot be paid from funds on hand or which will become available during the same fiscal year, the Chief Fiscal Officer of the State shall direct the agency to stop incurring obligations until the funds on hand and the funds estimated to become available are sufficient to meet all such obligations.






Subchapter 13 - -- Monitoring for Deficit Spending

§ 19-4-1301 - Legislative intent and purpose.

(a) This subchapter is intended to be an addition to the provisions of the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., and other fiscal laws of this state. This subchapter is enacted for the purpose of imposing additional duties and responsibilities upon the Chief Fiscal Officer of the State to monitor state expenditures and financial obligations in order to assure that all state agencies, programs, and services plan and use the funds provided or made available for the support of the essential services of government within their respective jurisdictions. This monitoring shall be done without incurring obligations or commitments which would exhaust the available funds within a time frame of less than twelve (12) months or which would create deficits.

(b) The General Assembly is cognizant of the economic recession that has reduced the growth of state revenues that are available for the operation of many of the programmed commitments or expansions of services of government. By this subchapter the General Assembly intends to strengthen the responsibilities and duties of the Chief Fiscal Officer of the State to provide for the planned and orderly, yet rigid, enforcement of the various laws of this state designed to protect against deficit spending.

(c) It is further the intent and purpose of this subchapter to mandate that all public officials, administrators, and employees charged with the responsibility of administering and disbursing state funds be held strictly accountable for the administration of the programs under their jurisdiction. Those officials, administrators, and employees shall periodically reevaluate and modify, if necessary, the various programs and services under their respective jurisdiction to assure the orderly providing of the greatest possible level of essential services and programs on a regular twelve-month basis, within the limitation of the funds available.

(d) The General Assembly further recognizes that many agencies may have to evaluate and curtail projected or planned program expansions. Many agencies may also have to exercise options to reduce the levels of existing services or program commitments to keep the projected expenditures for such programs or services within the limitations of funds estimated to be available therefor, as provided in this subchapter. It is the intention of the General Assembly that each state agency review its ongoing obligations and services and make the necessary adjustments to provide the greatest possible level of essential services commensurate with the funds available on a year-round, twelve-month basis.



§ 19-4-1302 - Provisions supplemental.

This subchapter is intended to be supplemental and in addition to the fiscal laws of this state and shall repeal only such laws and parts of laws as are specifically in conflict with it.



§ 19-4-1303 - Exemptions.

Funds disbursed by the Arkansas State Highway and Transportation Department, the Arkansas State Game and Fish Commission, and the Arkansas Lottery Commission and the funds appropriated in the general appropriation bill provided for in Arkansas Constitution, Article 5, § 30, shall be exempt from this subchapter.



§ 19-4-1304 - Failure to conform to directives and mandates.

(a) If a state agency shall fail or refuse to conform to the directives and mandates of the Chief Fiscal Officer of the State to restrict or curtail its financial obligations or program commitments as intended by this subchapter, the agency head or members of the board or commission responsible therefor may be guilty of misfeasance in office or employment and may be removed from office by appropriate legal proceedings.

(b) The fact that it may be necessary for an agency to reduce existing levels of services in order to conform to orders or directives of the Chief Fiscal Officer of the State, as intended by this subchapter, shall not be lawful justification for failure to conform thereto.



§ 19-4-1305 - Failure to perform duties.

If the Chief Fiscal Officer of the State fails to perform his or her duties as mandated under the provisions of this subchapter and within the time limitations set forth in it, he or she shall be guilty of misfeasance of his or her office and may be removed from office in the manner provided by law.



§ 19-4-1306 - Procedures for monitoring agency expenditures and fiscal operations.

(a) In addition to the powers and duties provided under this chapter and other fiscal laws of the state, the Chief Fiscal Officer of the State shall invoke additional procedures to assure that all state agencies are operated on a planned and orderly basis of essential services within the limitations of funds available.

(b) In furtherance of the purposes of this subchapter, the Chief Fiscal Officer of the State shall institute the following additional procedures and controls:

(1) At least thirty (30) days prior to the commencement of each fiscal year, the Chief Fiscal Officer of the State shall make studies for the purpose of estimating the anticipated amount of general and special revenues to be made available for distribution under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq., and for the support of agencies which derive their support from special revenues, for such fiscal year or such fiscal quarter, or for any calendar month if he or she deems it necessary. In addition, the Chief Fiscal Officer of the State shall compute the estimated amount of general revenues that will be available for distribution to the respective State Treasury accounts in accordance with the respective percentage distributions of general revenues authorized under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq. It shall be the duty of each agency head responsible for administering special revenues or federal funds to notify the Chief Fiscal Officer of the State of any unusual events which would adversely affect the estimate of the moneys received upon which the agency is operating. Such notification shall be given immediately upon knowing of the existence of such events by agency heads;

(2) Upon completion of revenue estimates for each fiscal year or each fiscal quarter, or monthly if deemed necessary, the Chief Fiscal Officer of the State shall prepare schedules reflecting the estimated amount of general revenues to be available for distribution to the State Treasury funds and accounts for each of the agencies which share in the distribution of general revenue funds of the state, either in whole or in part. In addition, the Chief Fiscal Officer of the State may require the preparation of estimates from the administering agency or prepare estimates of the anticipated amount of special revenues to be available for distribution to those agencies which receive support from special revenues, from both general and special revenues, or from cash funds or other sources;

(3) After preparing the estimates and schedules for each fiscal year, fiscal quarter, or month, the Chief Fiscal Officer of the State shall review the annual operations budgets of each agency. The Chief Fiscal Officer of the State shall institute such controls as he or she deems necessary to modify or restrict the level of approved expenditures that may be incurred by each agency to assure that sufficient funds will be available to maintain a minimum level of essential services and programs by each agency without undue interruption or curtailment of the level of programs and essential services provided for any extended period during each fiscal year or which might create circumstances that would institute deficit spending to meet the obligations or services in excess of the funds available for the support thereof, as provided by law; and

(4) If the Chief Fiscal Officer of the State, in reviewing the annual operations budgets of any state agency, determines that the level of operations thereof or the projected commitment thereof is being operated in a manner that would impose serious curtailment of essential services or would create circumstances of deficit spending, then he or she shall immediately notify the head of the agency responsible for the operation of such services as to the curtailments and controls that should be instituted to bring the level of operations or services within the necessary fiscal restraints recommended by the Chief Fiscal Officer of the State.

(c) A copy of each directive issued pursuant to subdivision (b)(4) of this section shall be furnished to the Governor, to the Legislative Council, and to the Legislative Joint Auditing Committee.






Subchapter 14 - -- Construction of Buildings and Facilities

§ 19-4-1401 - Notice required.

In all instances wherein the state has any interest whatsoever in construction work requiring bids, the notice provisions of §§ 22-9-201 -- 22-9-204 shall be strictly complied with and observed. Nothing in this subchapter shall be construed to amend or repeal these statutes, except those emergency procedures provided by §§ 22-9-201 -- 22-9-204.



§ 19-4-1402 - Contracts to be filed.

(a) Executed counterparts of all contracts entered into by any state agency with respect to proposed projects for new improvements or major repairs or additions to existing buildings and facilities shall be approved by and filed with the Arkansas Building Authority before the issuance of any vouchers making payments under the contract, unless the contract is exempted from the jurisdiction of the authority by a law or a regulation promulgated under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) The Boards of Trustees of the University of Arkansas, Arkansas State University, University of Central Arkansas, Henderson State University, Arkansas Tech University, and Southern Arkansas University, respectively, are exempt from the requirements of this section requiring the filing of the contracts with the authority.

(2) The governing boards of all other public institutions of higher education shall be exempt from the requirement for approval and filing of the contracts with the authority:

(A) Upon approval of the Department of Higher Education; and

(B) If, prior to granting approval, the department shall have reviewed and approved policies and procedures adopted by the governing boards of the public institutions of higher education with respect to bidding and construction of capital improvement projects.

(3) Nothing in this section shall prevent a public institution of higher education exempt under this subsection from entering into an agreement with the authority to file its contracts with the authority.

(c) (1) All contracts for new improvements or major repairs or additions to existing buildings and facilities under this subchapter shall include a project disclosure statement prepared by the agency, board, commission, or public institution of higher education.

(2) The disclosure statement shall provide the estimated timeline, scope, and cost of the total project.

(3) The disclosure statement shall not be construed as authorizing any:

(A) Additional work which is beyond the scope of the bid documents; or

(B) Payment exceeding the contract amount.

(d) Nothing in this section shall prohibit any agency, board, commission, or public institution of higher education from executing contract amendments.



§ 19-4-1403 - Agencies exempted.

The provisions of this subchapter shall not be applicable to the State Highway Commission and the Arkansas State Highway and Transportation Department.



§ 19-4-1404 - Forces employed.

(a) Whenever any agency of the state shall determine to construct any buildings and facilities or to make any repairs or additions to existing buildings and facilities and there are funds available for these purposes, then the agency shall have the authority to undertake any such project by the employment and use of its own forces, or by contract, or in part by its own forces and in part by contract, all as in its opinion shall be in the best interest of the state. For this purpose, the agency may employ architects.

(b) The provisions of this section shall not apply to any city, town, county, or school district within this state.



§ 19-4-1405 - Bidding procedure.

(a) (1) (A) After a state agency has caused the preparation and has approved plans and specifications, it shall then proceed to advertise for bids for the contemplated work by the publication of notice one (1) time each week for not less than two (2) consecutive weeks for projects over the amount of fifty thousand dollars ($50,000), and shall proceed to advertise for bids one (1) time each week for not less than one (1) week for projects more than the quote bid and less than or equal to fifty thousand dollars ($50,000).

(B) (i) This notice shall be published in a newspaper of general circulation published in the county in which the proposed improvements are to be made or in a trade journal reaching the construction industry.

(ii) The last insertion shall be not less than one (1) week prior to the date on which the bids are to be received.

(2) The notice shall:

(A) Provide for the receipt of sealed bids;

(B) Set forth the time and place in which the bids will be received;

(C) Specify from whom copies of the plans and specifications and a draft of the proposed contract may be obtained for examination;

(D) Contain the amount of the bid security; and

(E) Contain such other information and requirements as, in the opinion of the state agency, may be necessary or desirable.

(b) (1) On the date and time fixed in the notice, the state agency shall open, tabulate, and compare bids, and award the contract to the lowest responsible bidder.

(2) However, the state agency shall have the right to reject any or all bids and to waive any formalities.

(c) (1) The successful bidder shall be required to furnish bonds to the State of Arkansas, with corporate guaranty or indemnity sureties on the bonds.

(2) (A) The bonds shall be both for the completion of the construction free of all liens and encumbrances, in an amount fixed by the Arkansas Building Authority, and for the protection of the state agency and its members against all liability for injury to persons or damage to, or loss of, property arising, or claimed to have arisen, in the course of the work project, within limits fixed by the authority.

(B) However, for projects undertaken by public institutions of higher education, the bonds shall be in an amount and within limits fixed by the governing board of the public institution of higher education.

(d) (1) (A) Every bid submitted on state agency construction contracts for projects over the amount of twenty thousand dollars ($20,000) shall be void unless accompanied by a cashier's check drawn upon a bank or trust company doing business in this state or by a corporate bid bond and the agent's power of attorney as his or her authority.

(B) No bid security shall be required for projects under or equal to the amount of twenty thousand dollars ($20,000).

(2) The bid security shall indemnify the public against failure of the contractor to execute and deliver the contract and necessary bonds for faithful performance of the contract.

(3) The bid security shall provide that the contractor or surety must pay the damage, loss, cost, and expense subject to the amount of the bid security directly arising out of the contractor's default in failing to execute and deliver the contract and bonds.

(4) Liability under this bid security shall be limited to five percent (5%) of the amount of the bid.

(e) (1) (A) When it is obvious from examination of the bid document that it was the intent of a bidder to submit a responsive bid and because of a scrivener's error, the bid, if accepted, would create a serious financial loss to the bidder, the Director of the Arkansas Building Authority may relieve the bidder from responsibility under his or her bond and may reject the bid.

(B) However, for projects undertaken by public institutions of higher education exempt from review and approval of the authority, the chief executive officer of the public institution of higher education or his or her designee may relieve the bidder from responsibility under his or her bond and may reject his or her bid in the same manner and within the same period as allowed by the authority.

(2) As used in this section, "scrivener's error" means:

(A) An error in the calculation of a bid which can be documented by clear and convincing written evidence and which can be clearly shown by objective evidence drawn from inspection of the original work papers, documents, or materials used in the preparation of the bid sought to be withdrawn; and

(B) In the case of a bid sought to be withdrawn, the bid was submitted in good faith and the mistake was due to a calculation or clerical error, an inadvertent omission, or a typographical error as opposed to an error in judgment.

(3) (A) To receive relief under subdivision (e)(1) of this section, the bidder must serve written notice to the director or to the chief executive officer or his or her designee of a public institution of higher education exempt from review and approval of the authority any time after the bid opening, but no later than seventy-two (72) hours after receiving the intent to award, excluding Saturdays, Sundays, and holidays.

(B) Failure to make a withdrawal request within seventy-two (72) hours shall constitute a waiver by the bidder of the bidder's right to claim that the mistake in his or her bid was a scrivener's error.

(4) In the event the director or the chief executive officer or his or her designee of a public institution of higher education exempt from review and approval of the authority has relieved the bidder from responsibility under his or her bond, action on the remaining bids should be considered as though the withdrawn bid had not been received.

(f) (1) A state agency shall not require in plans or specifications that a bidder or supplier:

(A) Hold membership in any professional or industry associations, societies, trade groups, or similar organizations;

(B) Possess certification from any professional or industry associations, societies, trade groups, or similar organizations as steel building fabricators; or

(C) Be endorsed by any professional or industry associations, societies, trade groups, or similar organizations.

(2) However, plans and specifications may include or reference standards adopted by professional or industry associations, societies, trade groups, or similar organizations.



§ 19-4-1407 - Method of financing.

(a) Before any state agency shall enter into any contract of employment with an architect or take any other affirmative action toward the construction or financing of any project as provided in this subchapter, it shall submit to the Chief Fiscal Officer of the State, in writing, a summary statement setting forth:

(1) A general description of the proposed project;

(2) Its estimated overall costs; and

(3) The method it proposes to use to finance its cost, which is to be a method of financing that must be approved by the Governor.

(b) After examining the method of financing and making such investigation as he or she shall deem necessary or advisable, the Chief Fiscal Officer of the State shall notify the agency, in writing, of his or her and the Governor's approval or disapproval of the method of financing the project. In the event of disapproval by the Chief Fiscal Officer of the State and the Governor, the agency may submit an alternate plan of financing the project. In any event, no affirmative action shall be taken by the agency unless and until a method of financing shall be approved by the Governor and the Chief Fiscal Officer of the State. The Chief Fiscal Officer of the State shall have no authority to pass upon the need for any such construction, such authority being vested solely in the agency.

(c) The method of financing as required by this subchapter shall include estimated dates for commencing and completing the project. After the contracts for the project have been awarded, then the method of financing shall be amended to include the estimated dates of completion in accordance with the awarded contracts.



§ 19-4-1408 - Matching funds.

(a) In the event funds provided by the state for projects regulated in this subchapter are subject to matching provisions, the Chief Fiscal Officer of the State shall require in the proposed method of financing that all of the funds or approved grants available for the proposed project, including state, federal, and agency funds, shall be considered in connection with preliminary planning and the awarding of contracts in connection with the project.

(b) In those instances where construction projects utilize funds other than those deposited in the State Treasury, the Chief Fiscal Officer of the State shall prescribe the procedure for payments from all other funds made available to the agency.



§ 19-4-1409 - Use of other funds.

(a) No state agency for which appropriations have been made by the General Assembly for construction and improvements shall make any contract or incur any indebtedness payable from those appropriations unless and until there are sufficient funds on hand or, in the case of federal grants, until the grant has received final approval from the granting federal agency for the benefit of the state agency to pay for the proposed obligations under the contracts. However, any agency shall have the power to accept and use grants and donations and to use its unobligated cash income and other funds available to it for the purpose of supplementing appropriations for construction purposes.

(b) The appropriations and funds otherwise provided by the General Assembly for personal services, maintenance, and general operation of the agency shall not be used in connection with any proposed construction projects for which specific appropriations have been made by the General Assembly.



§ 19-4-1410 - Completion of contracts.

Upon completion of each contract awarded for the fulfillment of a project authorized by the General Assembly:

(1) The affected state agency shall notify the Department of Finance and Administration of the culmination of the contract;

(2) No further expenditures or obligations will be incurred; and

(3) The unexpended and unobligated funds shall be impounded.



§ 19-4-1411 - Processing of payments.

(a) (1) When a contractor submits a properly prepared request for payment of work completed on state construction projects and the request for payment conforms with the provisions of the contract award and laws of the State of Arkansas, the following maximum time is allowed for the processing of the payment requests by the various parties involved, excluding time required for transmittal from one (1) party to another:

(A) A design professional -- five (5) working days;

(B) A state agency or institution of higher education exempt from review and approval by the Arkansas Building Authority -- five (5) working days, including preparation of a voucher and submission for payment; and

(C) The Department of Finance and Administration -- five (5) working days.

(2) Should payment be contested by any of the parties listed in this subsection, it shall be the responsibility of the parties contesting the payment, within the time specified for processing payment, to notify the contractor involved that payment has been contested and reasons therefor.

(3) Should any of the parties listed in this subsection fail to properly process uncontested requests for payments within the time limits specified following date of receipt, a penalty of eight percent (8%) per annum of the amount of the request for payment shall be assessed against the parties responsible for the delay.

(b) (1) The Chief Fiscal Officer of the State shall establish procedures for monitoring payments to contractors. When it has been determined that payment processing has exceeded the time limits established in this section, the Chief Fiscal Officer of the State shall cause an investigation to be made for the purpose of determining the responsible parties and the amount of penalty to be paid.

(2) Penalties assessed for failure to comply with the provisions in this section shall be paid to the contractor by the parties responsible in accordance with procedures established by the Chief Fiscal Officer of the State.



§ 19-4-1412 - Fund balances.

(a) If, after the expiration date of the second biennial period for which funds have been appropriated for the benefit of any specific capital improvement project, there remains a balance of funds or appropriations, then such fund balances as may remain in the General Improvement Fund for the benefit of the capital improvement project shall be reallocated for the benefit of proposed new or existing capital improvement projects of the various state agencies as may be enacted.

(b) Nothing in this section shall be construed as to limit the authority of the General Assembly to appropriate funds for the benefit of any proposed new or existing capital improvement project of the various state agencies.



§ 19-4-1413 - Projects constructed with private funds.

(a) In the event funds from private sources are provided to a public institution of higher education for projects which exceed five million dollars ($5,000,000) regulated in this subchapter sufficient to finance at least eighty percent (80%) of the estimated cost of the proposed project, excluding the cost of land, the provisions of this subchapter and of all other provisions of the Arkansas Code governing construction of public facilities, including, but not limited to, the provisions of §§ 22-9-101 and 22-9-103 and §§ 22-9-201 -- 22-9-212 shall not be applicable to such projects, subject to the following:

(1) (A) (i) The governing board of the public institution of higher education shall have adopted a resolution and procedure setting forth the method by which the architect, engineer, construction manager, contractor, and major subcontractors are to be selected for the project.

(ii) The procedure shall include by appropriate public notice and solicitation the opportunity for qualified, licensed professionals to submit proposals and shall assure the design and completion of the project in an expeditious manner while adhering to high standards of design and construction quality.

(iii) Such procedures shall require a payment and performance bond in an amount determined by the governing board and shall provide for the manner in which the construction shall be managed and supervised.

(B) In selecting a contractor and other professionals for the projects, the governing board shall consider the experience of the person or firm in constructing similar projects, the record of the person or firm in timely completion of such projects, and other similar matters to assure that the person or firm will complete the project within the time and to the specifications set by the governing board;

(2) (A) Before the public institution of higher education shall enter into a contract with an architect, engineer, construction manager, or contractor for the design, construction, or financing of any project financed from private funds as provided in this section, it shall submit to the Chief Fiscal Officer of the State and the Legislative Council, in writing, a summary statement setting forth a general description of the proposed project, its estimated overall cost, and the method proposed to finance the cost, including a description of the sources and amount of private funds.

(B) The Chief Fiscal Officer of the State may forward a copy of this statement to the Arkansas Building Authority and the Governor for information; and

(3) To enable a public institution of higher education to qualify under this subsection, the private funds shall be paid to the public institution of higher education or to a fund or foundation for the benefit of the public institution of higher education, and such funds may be represented in whole or in part by a written pledge or commitment from a donor, provided that the public institution of higher education shall assure itself of the financial stability of such donor to fulfill the pledge or commitment.

(b) Notwithstanding anything in this section to the contrary, the provisions of § 19-4-1405(f), § 22-9-301 et seq., §§ 22-9-401 -- 22-9-404, § 22-9-501 et seq., § 22-9-601 et seq., and § 22-9-701 et seq. shall remain in full force and effect and shall not be affected by this section.



§ 19-4-1415 - Projects exceeding five million dollars.

(a) In the event funds from any sources are provided to state agencies for projects which exceed five million dollars ($5,000,000), excluding the cost of land, the provisions of this subchapter and all other provisions of the Arkansas Code governing construction of public facilities, including, but not limited to, the provisions of § 22-9-201 et seq. at the election of state agencies or the institutions of higher education set forth in subdivision (b)(5) of this section shall not be applicable to the projects if the selection and contracting process set forth in this section is followed.

(b) (1) No contract for projects between the state agency and the construction manager, general contractor, architect, or engineer shall be entered into without first obtaining approval of the Arkansas Building Authority and review by the Legislative Council.

(2) The authority shall have involvement in the selection and contract process from the project inception.

(3) There shall be separate contracts for design and construction services.

(4) The authority shall have the authority to promulgate rules and regulations pertaining to the process for awarding and overseeing the contracts.

(5) The Board of Trustees of the University of Arkansas, the Board of Trustees of Arkansas State University, and the Arkansas Lottery Commission shall be exempt from review and approval by the authority and any regulations promulgated by it, provided that the Board of Trustees of the University of Arkansas, the Board of Trustees of Arkansas State University, and the Arkansas Lottery Commission have adopted policies and procedures involving the awarding and oversight of the contracts for design and construction services.

(6) All procedures pertaining to the contracts shall provide, to the extent practicable, substantial uniformity between these institutions with respect to the policies and procedures to be followed.

(c) (1) For all projects contemplated or contracted for, the authority shall:

(A) Review and approve the advertisement as stated in subsection (d) of this section, the scope of work, the site selection, funding review, and, to the extent available, all project drawings, plans, and specifications prior to any solicitation of proposals for the project;

(B) Conduct on-site observations of the construction project on a regular basis and maintain project records; and

(C) (i) Review and approve all contract amendments.

(ii) State agencies shall submit a summary of all contract amendments to the Legislative Council;

(2) (A) The institutions of higher education stated in subdivision (b)(5) of this section shall perform all duties and responsibilities stated in subdivision (c)(1) of this section under policies and procedures adopted by their governing boards.

(B) They shall submit a summary of all contract amendments to the Legislative Council.

(d) (1) The selection procedures for the construction manager, general contractor, architect, or engineer shall provide for solicitation for qualified, licensed professionals to submit proposals.

(2) The procedures shall assure the design and completion of the project in an expeditious manner while adhering to high standards of design and construction quality.

(3) The state agency and each institution of higher education stated in subdivision (b)(5) of this section shall:

(A) Publish notice of its intention to receive written proposals three (3) consecutive days in a newspaper of statewide distribution;

(B) Allow a minimum of ten (10) working days for the professionals to send letters or resumes in response to newspaper advertisement; and

(C) Provide additional means of notification, if any, as the state agency or institution of higher education stated in subdivision (b)(5) of this section shall determine is appropriate.

(e) (1) (A) A preselection committee, which shall be composed of no more than three (3) members from the state agency and two (2) members from the authority shall review the proposals.

(B) A preselection committee for institutions of higher education stated in subdivision (b)(5) of this section shall consist of at least three (3) members as determined by each of the institutions, and the members may be from the authority.

(C) The preselection committee shall select a maximum of five (5) applicants and schedule interviews.

(D) The state agency or an institution of higher education as stated in subdivision (b)(5) of this section shall notify the finalists of their status.

(2) (A) The final selection committee shall be composed of the (3) three members from the state agency on the preselection committee.

(B) The final interviews shall be held at the time and date as designated by the final selection committee.

(C) Representatives of the authority may attend the final selection meeting, but shall not vote in the final selection process.

(D) The final selection committee for institutions of higher education stated in subdivision (b)(5) of this section shall consist of at least three (3) members as determined by each of the institutions.

(E) Members of a preselection committee may also serve as members of the final selection committee of the institutions.

(F) In selecting a general contractor, construction manager, architect, or engineer, the state agency or institution of higher education as stated in subdivision (b)(5) of this section shall consider their established criteria which shall include, but are not limited to, the following:

(i) The experience of the professional or professionals in similar projects;

(ii) The record of the professional or professionals in timely completion of the projects with high quality workmanship; and

(iii) Other similar matters to determine that the professional or professionals will complete the project within the time and budget and to the specifications set by the state agency or institution of higher education as stated in subdivision (b)(5) of this section.

(3) (A) The final selection committee shall select or make a formal recommendation to its governing body of the professional or professionals which it determines to be in the best interest of the state.

(B) Contracts for architectural, engineering, and land surveying professional consultant services shall be negotiated on the basis of demonstrated competence and qualifications for the type of services required and at fair and reasonable prices without the use of competitive bidding, and no rule or regulation shall inhibit the agency's authority to negotiate fees for the services.

(C) The final selection committee for the institutions of higher education as stated in subdivision (b)(5) of this section shall make a recommendation to its governing board or appropriate committee thereof of the professional or professionals which it determines to be in the best interest of the institution, and the governing board shall make the final decision and authorize the contract or contracts to be negotiated and awarded, unless it has delegated the action to a committee of the board.

(f) (1) Construction contracts for the projects shall not be entered into without a payment and performance bond in the amount of the contract and any amendments thereto and shall provide for the manner in which the construction shall be managed and supervised.

(2) All project architects and engineers shall be properly licensed in accordance with the Arkansas State Board of Architects, Landscape Architects, and Interior Designers and the State Board of Licensure for Professional Engineers and Professional Surveyors.

(3) The construction manager or general contractor shall be properly licensed by the Contractors Licensing Board.

(4) (A) All subcontractors on the project shall be properly licensed by the Contractors Licensing Board.

(B) Any person who is not considered a contractor under § 17-25-101 et seq. may continue to perform subcontracting work under the provisions of this subchapter.

(g) (1) To enable a state agency or an institution of higher education as stated in subdivision (b)(5) of this section to qualify under this section, the funds shall be paid to or for the benefit of the state agency or institution of higher education, or to a fund or foundation for the benefit of the state agency or institution of higher education.

(2) The funds may be represented in whole or in part by a written pledge or commitment from a donor, provided that the state agency or institution of higher education shall assure itself of the financial stability of the donor to fulfill the pledge or commitment.

(h) All projects constructed pursuant to this section, to the extent applicable, shall be in accordance and compliance with:

(1) Section 17-38-101 et seq., regulating plumbers;

(2) Section 17-33-101 et seq., regulating the heating, ventilation, air conditioning, and refrigeration industry;

(3) The Fire Prevention Act, § 12-13-101 et seq.;

(4) Section 12-80-101 et seq., regarding earthquake resistant design for public structures;

(5) Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appx. A, adopted by the authority; and

(6) (A) The minimum standards of the authority and criteria pertaining to projects constructed under this section.

(B) (i) However, institutions of higher education as stated in subdivision (b)(5) of this section shall be exempt from these standards and criteria, provided that the institutions shall have adopted policies and procedures involving the awarding and oversight of contracts for projects under this section.

(ii) It is the intention of this section that all procedures adopted by these institutions pertaining to the contracts shall provide, to the extent practicable, substantial uniformity between these institutions with respect to the policies and procedures to be followed.

(iii) Notwithstanding anything in this subsection to the contrary, the provisions of §§ 19-4-1405(f), 19-4-1413, 19-11-801, 22-9-101, 22-9-103, 22-9-104, 22-9-212, 22-9-213, § 22-9-301 et seq., § 22-9-401 et seq., § 22-9-501 et seq., § 22-9-601 et seq., and § 22-9-701 et seq. shall remain in full force and effect and shall not be affected by this section.



§ 19-4-1416 - Job order contracting.

(a) As used in this section:

(1) "Job order contracting" means the acquisition of contracting services using a selection method that requires contractors to submit qualifications and prices based on wage rates inclusive of fringes and burden, plus a pricing matrix for markups on materials and subcontractors; and

(2) (A) "On-call contracting" means the ability of the state agency or institution of higher education to continue to call upon the successful bidder to conduct additional construction services as required by the state agency or institution of higher education.

(B) The contractor shall be required to bid all subcontractor work and the state agency or the institution of higher education shall receive and open the bids with the contractor present at bid opening date.

(b) The state agency or the institution of higher education may supply all materials for the work with no additional markup if the materials may be purchased off state contracts at a lesser price than the contractor would be able to procure.

(c) (1) (A) After a state agency or institution of higher education has prepared appropriate scope documents and achieved appropriate reviews, it shall advertise for bids and award and file contracts for the contemplated work as identified in §§ 19-4-1401 -- 19-4-1405.

(B) Additional work may be awarded based upon the initial bid within the fiscal year.

(2) (A) The bidder may not submit a multiplier representing estimated cost inflation as part of the formal bid process.

(B) The bid will represent the fixed price amount for the fiscal year.

(3) The most qualified bidder offering the best value for the state agency or the institution of higher education shall be selected to perform the construction services identified in the construction specifications.

(d) (1) Job order contracting bid awards:

(A) Shall not extend beyond one (1) fiscal year; and

(B) Shall not exceed:

(i) Four hundred thousand dollars ($400,000) per construction job for the first year of the contract for state agencies and institutions of higher education with education and general appropriations beginning in the 2009 fiscal year and each fiscal year thereafter equal or exceeding ten million dollars ($10,000,000); and

(ii) One hundred thousand dollars ($100,000) per construction job for state agencies or institutions of higher education with education and general appropriations beginning in the 2009 fiscal year and each fiscal year thereafter of less than ten million dollars ($10,000,000).

(2) However, reasonable extensions may be granted at the beginning of each new fiscal year not to exceed a total of four (4) years, if:

(A) The price remains mutually agreeable to the state agency or the institution of higher education and the contractor; and

(B) The quality of the work is satisfactory to the state agency or the institution of higher education.

(3) On or before the four-year threshold, the state agency or the institution of higher education shall bid the construction service to assure competitive opportunities and lowest cost circumstances.

(e) (1) Executed counterparts of a contract entered into by a state agency with respect to job order projects shall be approved by and filed with the Arkansas Building Authority before the issuance of any vouchers making payments under the contract.

(2) (A) The boards of trustees of the University of Arkansas, Arkansas State University, University of Central Arkansas, Henderson State University, Arkansas Tech University, and Southern Arkansas University are exempt from the requirements of this section regarding the approval and filing of the contracts with the authority.

(B) (i) With the exception of those boards of trustees listed in subdivision (e)(2)(A) of this section, the governing board of a public institution of higher education is exempt from filing the contracts with the authority if it receives the approval of the Department of Higher Education.

(ii) Before granting approval, the department shall review and approve the policies and procedures regarding bidding and construction of capital improvement projects as adopted by the governing board of the public institution of higher education.

(3) A public institution of higher education that is exempt under this section may enter into an agreement with the authority to file its contracts with the authority.






Subchapter 15 - -- Property and Equipment Inventory

§ 19-4-1501 - Uniform system of perpetual inventory.

The Chief Fiscal Officer of the State shall prescribe and establish a uniform system of perpetual inventory for property and equipment with a central control being established and maintained in the department. In connection therewith, the Chief Fiscal Officer of the State shall:

(1) Prescribe the procedure of accounting and reporting for the sale, trade-in, exchange, discarding, junking, or other disposal of property and equipment and the system for receiving credit for lost, stolen, or damaged property and equipment. All state agencies shall be required to report promptly, upon forms approved by the Chief Fiscal Officer of the State, all such property or equipment disposed of, lost, or damaged;

(2) Require that the addition and disposition of all new property or equipment added, including purchase, trade-in, exchange, or transfer, or by constructing or making such property or equipment, shall be promptly reported upon such forms and in such detail as shall be required; and

(3) By regulation, distinguish between items of equipment, and consumable supplies or goods, and such minor tools, materials, and parts as shall be deemed by him or her to be expendable within a reasonable period of time. He or she may also prescribe that minor equipment costing less than some minimum amount shall not be included in the perpetual inventory.



§ 19-4-1502 - Duty to keep record.

It shall be the responsibility of the executive head of each state agency to keep and maintain a record of all property of the agency, belonging to the State of Arkansas. The executive head of each agency shall be held accountable for all state property under his or her control and shall be responsible for keeping and maintaining a record of all the property.



§ 19-4-1503 - Transfer or sale.

The Chief Fiscal Officer of the State, in order to expedite the necessary work of any state agency or to eliminate duplication and promote economy and efficiency, may do the following:

(1) Transfer property and equipment, including furniture, fixtures, and any and all kinds of office equipment and supplies from one (1) agency to another if the property or equipment of the agency from which the transfer is made is not needed by the agency at the time of the transfer; or

(2) Sell surplus property and equipment of any agency at a reasonable fair value thereof as authorized by § 25-8-106.






Subchapter 16 - -- Salaries and Payroll Disbursement

§ 19-4-1601 - Regular salary procedures and restrictions.

(a) This section shall be known as and may be cited as the "Regular Salary Procedures and Restrictions Act".

(b) The Arkansas Constitution, Article 16, § 4, provides that the General Assembly shall fix the salaries and fees of all officers in the state, that no greater salary or fee than that fixed by the law shall be paid to any officer, employee, or other person, or at any rate other than par value, and that the number and salaries of the clerks and employees of the different departments of the state shall be fixed by law. Therefore, the following provisions shall be applicable to all authorized regular salary positions in appropriation acts unless specific exception is made otherwise by law:

(1) For any position authorized by the General Assembly of the State of Arkansas for the benefit of any agency or program for which the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., are to be applicable, it is declared to be the intent of the General Assembly that the uniform act shall govern with respect to:

(A) The entrance salary step;

(B) The frequency with which step increases may be granted; and

(C) The maximum annual salary that may be paid for the grade assigned each employee under the provisions of these statutes;

(2) For any position authorized by the General Assembly for the benefit of any agency or program for which a maximum annual salary is set out in dollars, it is the intent of the General Assembly that the position is to be paid at a rate of pay not to exceed the maximum established for the position during any one (1) fiscal year;

(3) (A) For all positions authorized by the General Assembly for any agency or program, it is the intent of the General Assembly that in determining the annual salaries of these employees, the administrative head of the agency or program shall take into consideration ability of the employee and length of service.

(B) It is not the intent of the General Assembly that the maximum annual salaries as authorized in the appropriation act, or step increases established for the various grades under the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., be paid unless the qualifications are complied with and then only within the limitations of the appropriations and funds available for this purpose.

(C) No employee authorized by the General Assembly shall receive from appropriated or cash funds, either from state, federal, or other sources, compensation in an amount greater than that established by the General Assembly as the maximum annual salary for the employee unless specific provisions are made therefor by law; and

(4) No employee of the State of Arkansas shall be paid any additional cash allowances, including, but not limited to, uniform allowance, clothing allowance, motor vehicle depreciation or replacement allowance, fixed transportation allowance, and meals and lodging allowance, other than for reimbursement for costs actually incurred by the employee unless the allowances are specifically set out by law as to eligibility of employees to receive allowance and the maximum amount of the allowances are established by law for each employee or for each class of employee eligible to receive such allowances.



§ 19-4-1602 - Payroll deductions.

(a) Deductions from the payrolls of state employees, both regular and extra help, are authorized only for the following purposes:

(1) Withholding taxes;

(2) Social security contributions;

(3) Contributions to any state retirement system or approved plan of deferred compensation;

(4) (A) Group hospital, medical, and life insurance deductions.

(B) However, any payroll deductions through the Arkansas state mechanized payroll system for state employees for coverages other than the state-authorized plan shall be approved by the State and Public School Life and Health Insurance Board;

(5) Payments to state employees' credit unions;

(6) Value of maintenance perquisites;

(7) Payment of union dues, when requested in writing by state employees;

(8) Purchase of United States Government savings bonds;

(9) Arkansas State Employees Association dues, when requested in writing by those state employees;

(10) Fees for participation in the State Employees Benefit Corporation, when requested in writing by those state employees;

(11) Contributions to a major federated fund-raising organization, when authorized by those state employees;

(12) Arkansas State Police Association dues, when authorized in writing by those state employees;

(13) Fraternal Order of Police dues, when requested in writing by those state employees;

(14) Central Arkansas State Troopers Coalition dues, when authorized in writing by those state employees;

(15) Arkansas Rehabilitation Association dues, when authorized in writing by those state employees;

(16) Correctional Peace Officers Foundation dues, when authorized in writing by those state employees;

(17) Department of Correction Employees Association dues, when requested in writing by those employees;

(18) American Association of University Professors dues, when requested in writing by those employees;

(19) Arkansas Association of Correctional Employees Trust dues, when requested in writing by those employees;

(20) Department of Correction Bus Pool dues, when requested in writing by those employees;

(21) (A) Arkansas Tax-Deferred Tuition Savings Program under the Arkansas Tax-Deferred Tuition Savings Program Act, § 6-84-101 et seq., or a tax-deferred savings program established by another state under 26 U.S.C. § 529, as it existed on January 1, 2007.

(B) The tax-deferred savings plan must be in existence at the time the payroll deduction request is made.

(C) The state employee shall provide information on his or her Arkansas Tax-Deferred Tuition Savings Program account to the Department of Finance and Administration so that the payroll deduction can be credited to the appropriate account; and

(22) For such other purposes as are specifically authorized by law but not enumerated in this subsection.

(b) If a state employee authorizes in writing the payroll deduction of dues of any union or professional association representing the employee, the agency shall deduct the dues from the payroll of the employee and remit the dues to the organization.

(c) Deductions authorized by this section shall be made in compliance with rules, regulations, and procedures established by the Chief Fiscal Officer of the State.



§ 19-4-1603 - Procedures for position control.

(a) The Chief Fiscal Officer of the State shall establish procedures for exercising position control applicable to those state agencies subject to the provisions of § 21-5-201 et seq.

(b) Exercising position control shall be interpreted as follows:

(1) The Chief Fiscal Officer of the State shall assign a position control number to each line-item position authorized for the applicable agencies;

(2) The Chief Fiscal Officer of the State shall establish reporting procedures so that agencies shall provide complete reports to the department on the use of all authorized positions; and

(3) The Chief Fiscal Officer of the State may restrict an agency's use of authorized positions only after finding that the agency is in financial difficulty and after invoking the fiscal controls provided in § 19-4-701 et seq. and § 19-4-1201 et seq.



§ 19-4-1604 - Salary from two agencies.

(a) Except as provided in subsection (b) of this section, no person drawing a salary or other compensation from one (1) state agency shall be paid salary or compensation, other than actual expenses, from any other state agency except upon written certification to and approval by the Chief Fiscal Officer of the State and by the head of each state agency, stating that:

(1) The work performed for the other state agency does not interfere with the proper and required performance of the person's duties; and

(2) The combined salary payments from the state agencies do not exceed the larger maximum annual salary of the line-item position authorized for either state agency from which the employee is being paid.

(b) (1) This section does not prohibit a state employee from contracting to temporarily teach as adjunct faculty at a state-supported institution of higher education and thereby receive combined salary payments from the two (2) state agencies in excess of the larger maximum annual salary of the line-item position authorized from either state agency.

(2) (A) This section does not prohibit a part-time or job-share public defender from receiving compensation from an appellate court for work performed in connection with an indigent's appeal to the Arkansas Supreme Court or the Court of Appeals.

(B) A person employed as a full-time public defender who is not provided a state-funded secretary may also seek compensation for appellate work from the Arkansas Supreme Court or the Court of Appeals.

(3) This section does not allow an employee to be on paid sick leave with a state agency and to be paid a salary or compensation from another state agency.



§ 19-4-1605 - Payment from multiple funds.

In those instances where a state agency has approved line-items for salaries which are payable from more than one (1) fund, the Chief Fiscal Officer of the State shall be authorized to establish a paying account on his or her books and on the books of the Treasurer of State and Auditor of State from which all such salaries may be paid, with provisions for reimbursing the paying account by directing the transfer of the necessary funds and appropriations on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.



§ 19-4-1606 - Review of payroll required.

(a) The Department of Finance and Administration shall review the payroll of state agencies covered by the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., with respect to the salaries of all employees of affected state agencies. This review shall determine the correctness of each payroll with respect to each position to assure compliance with the compensation plan and to assure that no position is being paid, during any payroll period, an amount greater than authorized in the compensation plan or the amount authorized for the position in the appropriation act applicable to the agency.

(b) Any proposed rate of pay for an employee found not to be in accordance with the provisions of the compensation act and the appropriation act governing the agency shall be changed to the appropriate rate of pay by the state agency covered by the provisions of the compensation act before the department shall approve it for payment.

(c) No payment of salary of any employee of any state agency affected by the provisions of the compensation act shall be made without the certification of correctness by the department based on its review duties as provided in this section.

(d) The department is authorized to develop and implement rules and procedures to accomplish the purposes authorized in this section.



§ 19-4-1607 - Monthly, biweekly, weekly, and hourly salaries.

(a) (1) Except for those state agencies which operate principally on a scholastic year, or on a part-time basis, or where such salaries or personal services are specifically established for a period less than one (1) year, all salaries established by the General Assembly shall be considered to be a maximum amount to be paid for a twelve-month payroll period. No greater amount than that established for the maximum annual salary of any state official or employee shall be paid to such employee during any such twelve-month payroll period, nor shall more than one-twelfth (1/12) of such annual salary be paid to any such employee during any calendar month unless authorized in this subchapter.

(2) The limitations set out in this section may be converted to biweekly or weekly increments of one-twenty-sixth (1/26) or one-fifty-second (1/52) of the maximum annual salary.

(3) For complying with federal requirements, upon approval of the Chief Fiscal Officer of the State, the maximum annual salaries may be converted to hourly rates of pay for positions established on the basis of twelve (12) months or less if authorized by law.

(b) The remuneration paid to an employee of the state may exceed the maximum annual salary as authorized by the General Assembly as follows, and the following shall not be construed as payment for services or as salary as contemplated by Arkansas Constitution, Article 16, § 4:

(1) Overtime payments as authorized by law;

(2) Payment of a lump sum to a terminating employee, to include lump sum payments of sick leave balances upon retirement as provided by law;

(3) Payment for overlapping pay periods at the end of a fiscal year as defined or authorized by law;

(4) Payment for the biweekly twenty-seven (27) pay periods;

(5) Payment for career service recognition as authorized by law;

(6) Payment for career ladder incentive program bonus, as authorized by law; and

(7) Payment in accordance with special language salary provisions in individual agency appropriation acts.



§ 19-4-1608 - Personal services less than 12 months.

In the event an appropriation is made for the payment of personal services, when it has been established by law on the basis of a scholastic year or for some other period less than twelve (12) months, then any person so employed may be paid from bank funds for the remainder of the year if his or her services are required by the state agency.



§ 19-4-1609 - State-supported institutions of higher learning.

(a) (1) Pursuant to administrative procedures established by the Chief Fiscal Officer of the State, each state-supported institution of higher learning may request a salary and personal services matching, or a maintenance and general operations expense disbursement procedure, or both. This procedure shall be requested, in writing from the executive head, communicated to the Chief Fiscal Officer of the State by which, effective at a date in accordance with the request, each payroll for all its salaries payable to employees, or a maintenance and general operations expense of the institution and personal services matching for employees of the institution, or both, may be disbursed by the institution and paid from state agency bank funds of the institution, subject to reimbursement and correction of reporting as provided in this section.

(2) (A) The Chief Fiscal Officer of the State may approve such salary and personal services matching, or a maintenance and general operations expense disbursement procedure, or both, for such reimbursement if he or she determines that each institution has complied with all administrative procedures established by the Chief Fiscal Officer of the State.

(B) (i) The Chief Fiscal Officer of the State may revoke any such approval by transmitting a thirty-day notice to the executive head of the institution when the Chief Fiscal Officer of the State finds that internal administrative procedures and controls of the institution are not adequate.

(ii) The Legislative Joint Auditing Committee shall advise the Chief Fiscal Officer of the State and keep him or her informed regarding any of its findings which may be relevant to such determination regarding these institutions.

(b) (1) Upon completion of salary and personal services matching, or a maintenance and general operations expense disbursement, or both, by the institution, the disbursing officer or other appropriate official of the institution shall examine the payroll or a maintenance and general operations expense, or both, as disbursed for such amounts as are properly payable from State Treasury funds.

(2) At such time as the disbursing officer or other appropriate official of the institution examines the payroll, or a maintenance and general operations expense for determining the reimbursable amount, or both, he or she shall also review it in order to discover any erroneous or improper payments as provided by law. The liability for those payments shall be with the executive head of that institution and its bonded disbursing officer, or his or her designated bonded assistant.

(c) All salaries and personal services matching, or a maintenance and general operations expense, or both, shall be subject to the restrictions and controls provided by law and the administrative procedures of the Chief Fiscal Officer of the State.



§ 19-4-1610 - Retroactive pay prohibited.

(a) (1) In the event that a state employee is being paid less than the maximum provided for by law, and thereafter the head of the agency provides for an increase in the rate of pay for the employee, the rate of pay shall not exceed one-twelfth (1/12) of the annual maximum amount of the salary position on which he or she is placed, for the remainder of the annual period.

(2) Payments under subdivision (a)(1) of this section shall not be made for a preceding fiscal year.

(b) (1) No increase in the rate of pay, either by paying the full amount of the maximum salary or by placing an employee in a position calling for a greater salary, shall be construed as authorizing the payment of any retroactive salary to the employee.

(2) Payments under subdivision (b)(1) of this section shall not be made for a preceding fiscal year.

(c) (1) Salary payments made to correct an administrative error shall not be considered retroactive pay, nor shall such payment be construed as exceeding the employee's maximum authorized pay.

(2) Payments under subdivision (c)(1) of this section may be made for a preceding fiscal year if:

(A) Requested within twelve (12) months of the end of the preceding fiscal year; and

(B) Upon the consent of the Chief Fiscal Officer of the State.



§ 19-4-1611 - Supplemental payments prohibited.

In the event the General Assembly shall have established by law the maximum annual salaries for certain positions for any state agency and shall have appropriated for those positions, no greater salary than that established by law shall be paid to any person occupying the position by making supplemental payments from agency bank funds. However, the salaries may be paid partly from state-appropriated funds and partly from agency bank funds, but the aggregate of the payments shall not exceed the maximum annual salary rate, where it is established by law.



§ 19-4-1612 - Overtime pay.

(a) It is the policy of the State of Arkansas that overtime pay for state employees is the least desirable method of compensation for overtime work.

(b) (1) All state departments, agencies, boards, commissions, and institutions may pay overtime to its employees, under the rules and regulations set out by the federal Fair Labor Standards Act.

(2) (A) The Chief Fiscal Officer of the State will specify those specific employees or groups of employees other than employees of the Arkansas State Highway and Transportation Department and the Arkansas Lottery Commission eligible to receive overtime compensation, the circumstances under which overtime pay is to be allowed, and such other matters which the Chief Fiscal Officer of the State may deem appropriate and necessary to comply with the federal Fair Labor Standards Act as regards the payment of overtime compensation.

(B) The Director of State Highways and Transportation shall make these determinations as to employees of the Arkansas State Highway and Transportation Department.

(C) The Director of the Arkansas Lottery Commission shall make these determinations as to employees of the Arkansas Lottery Commission.

(c) The rules and regulations authorized by this section shall not go into effect until the Chief Fiscal Officer of the State, or the Arkansas State Highway and Transportation Department as to its employees, has sought the advice of the Legislative Council.

(d) In the event that the federal Fair Labor Standards Act is held, for whatever reason, to be nonapplicable to state employment, then any state department, agency, board, commission, or institution may pay overtime to its employees only if the General Assembly has given authorization by an appropriation.



§ 19-4-1613 - Lump-sum terminal pay.

(a) Upon termination, resignation, retirement, death, or other action by which a person ceases to be an active employee of a state agency, the amount due the employee or his or her estate, including any accrued unpaid annual or holiday leave which is due in accordance with the policies of the state agency and lump-sum payments of sick leave balances upon retirement as provided by law, may, and should, be included in the final pay to the employee or his or her estate for the employee's active work, even though the final payment of salary or wages may exceed one twenty-sixth (1/26) or other fractional amount based upon days, weeks, or months of the employee's annual authorized compensation at the date active employment ceases.

(b) No employee receiving the additional compensation shall return to state employment until the number of days for which he or she received additional compensation has expired.

(c) Payment of the additional compensation shall not be considered as exceeding the maximum for a position so authorized.

(d) If an employee receives compensation for unused sick leave at retirement pursuant to § 21-4-501 and returns to state employment, the employee shall not be required to wait until the expiration of the number of days for which he or she received additional compensation before returning to state employment or to repay the amount of the compensation.



§ 19-4-1614 - Judicial awards under federal laws.

(a) In the event an employee of the State of Arkansas, or the authorized agent of the employee, files suit against the State of Arkansas in a court of competent jurisdiction for relief under the provisions of Title VII of the federal Civil Rights Act of 1964, as amended, or the federal Civil Rights Act of 1866, or the federal Civil Rights Act of 1871, or the Fourteenth Amendment to the United States Constitution, and the court finds for the employee and in so finding awards wages or salaries for personal services rendered in addition to wages or salaries already paid or due, the additional wages or salaries shall be paid from the regular salary appropriation from which the employee is normally paid. If it is found, however, that such payment will impair the regular salary appropriation, the Chief Fiscal Officer of the State shall transfer the necessary appropriation from the maintenance and general operations appropriation of the employing agency to the regular salary appropriation in order that the additional wages or salaries shall be paid.

(b) Any liquidated damages awarded by the court, pursuant to the federal laws cited in subsection (a) of this section, are to be paid in the same manner as the additional wages or salaries provided for in subsection (a) of this section.

(c) When notified that a state employee has filed suit or is in any other manner claiming redress under the provisions of the federal laws cited in subsection (a) of this section, the Chief Fiscal Officer of the State may investigate the circumstances surrounding the claim. If, based on the evidence and facts found during the investigation, the Chief Fiscal Officer of the State determines or has reason to believe that the court would sustain the employee's claim and find for the employee and in so doing award wages or salaries in addition to those paid or due for the employee's personal service rendered, then the Chief Fiscal Officer of the State shall, with the advice of the Legislative Council or the Joint Budget Committee, authorize payment of the additional wages or salaries as provided in subsection (a) of this section.



§ 19-4-1615 - Awards from State Claims Commission.

(a) In the event a state employee is awarded a claim by the Arkansas State Claims Commission for wages or salaries for personal services rendered for a state agency, such award shall be processed through the state mechanized payroll system.

(b) The award shall be paid from the regular salaries and personal services matching appropriation from which the employee is normally paid.






Subchapter 17 - -- Professional and Consultant Services



Subchapter 18 - -- Reimbursements, Collections, and Refunds

§ 19-4-1801 - Reimbursements and refunds generally.

(a) The Chief Fiscal Officer of the State shall prescribe the method of handling refunds and reimbursements to the state for moneys previously paid out or due the state. If no properly classified appropriation account exists on the books of the Chief Fiscal Officer of the State and the Auditor of State for which the respective refund is applicable, the Chief Fiscal Officer of the State is authorized to establish such appropriation account on the books of the Chief Fiscal Officer of the State, the Auditor of State, and the various fiscal officers.

(b) No such refunds shall cause a transfer of appropriation on the books of the Chief Fiscal Officer of the State, the Auditor of State, and the various fiscal officers except for:

(1) Proceeds received from insurance policies for casualty losses by state agencies;

(2) Proceeds received from vendors on account of overpayment of obligations remitted by state agencies;

(3) Refunds to state agencies for cash advances or over-allocations made to state and local agencies for subgrants;

(4) Refunds to state agencies for the erroneous payment or overpayment of salaries to state employees;

(5) Proceeds derived from the maturity or redemption of investments;

(6) Reimbursements to institutions of higher learning for cash fund expenditures for salaries that are properly chargeable to funds in the State Treasury;

(7) Federal reimbursements of expenses paid in advance by the state on behalf of the federal government; and

(8) Reimbursements by vendors or their agents for warranties, product rebates, and service adjustments.



§ 19-4-1802 - Petty cash imprest funds.

(a) Petty cash imprest funds for any state agency shall be approved by the Chief Fiscal Officer of the State only in the case of actual need for such funds in connection with the daily operations of the agency and shall be subject to such limitations with respect to amount and use of the funds as shall be prescribed by him or her.

(b) The petty cash imprest funds shall not be used to circumvent purchasing regulations, nor for the purpose of reimbursing individuals for travel expenses.



§ 19-4-1803 - Collections generally.

All fines, fees, penalties, court costs, taxes, and other collections which, by the laws of this state, are to be remitted directly to the Treasurer of State for credit in the State Treasury to an account of an agency of this state shall be remitted directly to the agency to whose account they are to be credited. Upon receipt, the agency shall transmit them to the Treasurer of State who shall credit them in the State Treasury to the account of the agency.



§ 19-4-1804 - Geological publications income.

Charges, income, receipts, or revenue derived from the sale of publications by the Arkansas Geological Survey shall be deposited in the State Treasury as a refund to expenditures.



§ 19-4-1805 - Deposits for highway employees retirement.

All moneys received in the State Treasury for deposit in the State Highway Employees' Retirement System Fund that are derived from the sale or redemption of stocks, bonds, or other securities, other than interest, are to be classified and handled on the books of the Treasurer of State, the Auditor of State, and the Department of Finance and Administration as a refund to expenditures.



§ 19-4-1806 - Grants, aids, and donations.

All state agencies are authorized to accept grants, aids, and donations and to enter into contracts to accept grants, aids, and donations. Following procedures prescribed by the Chief Fiscal Officer of the State, funds received from grants, aids, and donations may be deposited, disbursed, budgeted, and regulated.



§ 19-4-1807 - Federal funds generally.

(a) In the event the Congress of the United States shall appropriate funds for the benefit of the state or any state agency or in the event any federal funds shall be paid to the state or any agency thereof for the purpose of reimbursing the state for funds previously paid out, and in the event any such federal funds are deposited in the State Treasury and there is no law providing for the depositing of such moneys in a state fund or appropriating them from a state fund, taking into consideration the provisions and requirements of the miscellaneous federal grant appropriation, then the Chief Fiscal Officer of the State shall have the authority to direct the State Treasury to establish funds, fund accounts, or accounts on the books of the various fiscal officers of the state for the purpose of handling and disbursing these federal funds.

(b) Any such federal funds shall be handled only in accordance with the purpose for which the funds were granted to, or paid over to, the state or any agency thereof. All such federal funds shall be subject to the procedures prescribed by the Chief Fiscal Officer of the State for the disbursement of funds.



§ 19-4-1808 - Federal funds for vocational schools.

Reimbursements of federal funds to the Vocational-Technical Schools Fund Account shall be construed to be income of the fiscal year in which the reimbursements were received.






Subchapter 19 - -- Federal Grants and Aids

§ 19-4-1901 - Submission of requests.

(a) Requests for federal funds for grants, aids, reimbursement, and direct or indirect cost reimbursement plans, other than research grants, originated by a state agency other than a state institution of higher education shall be submitted to the Department of Finance and Administration prior to their submission to the granting source.

(b) Excepting the provisions of § 19-4-1907, the remainder of this subchapter shall not be applicable to state institutions of higher education.



§ 19-4-1902 - Preliminary or informal proposals.

Preliminary or informal proposals which do not commit personnel, space, facilities, or state funds may be submitted directly to the granting source. However, when the grant requested, if approved, would result in the commitment of state personnel, space, facilities, equipment, or funds, or the program to be proposed by the state agency with the resources from the federal grant has not received specific legislative authorization through an appropriation or specific enabling legislation, the requesting agency shall notify, in writing, the Director of the Department of Finance and Administration that such preliminary or informal proposal is being made and shall briefly describe it.



§ 19-4-1903 - Evaluation report.

Each request submitted to the Department of Finance and Administration shall be accompanied with an evaluation report prepared by the state agency that includes information as follows, but not necessarily limited thereto:

(1) A description of the purpose of the program;

(2) An explanation of the relationship of the program or plan to the agency's total program and why the program is needed;

(3) Its priority in the total program;

(4) A statement whether similar programs are being conducted, if known, or could be conducted in or by other agencies;

(5) An explanation of the effects of this program and the state's obligation, if any, to continue the program, and the level of continuance, in the event federal funds are curtailed;

(6) A statement of how the agency's programs and objectives would be affected if the request is not approved; and

(7) The amount of overhead payment anticipated from federal funds, and its adequacy, to reimburse the agency and central state services for actual indirect costs reimbursements.



§ 19-4-1904 - Receipt of funds.

(a) When any federal funds, grants, aids, or reimbursements, including unsolicited funds, are received by a state agency, the Department of Finance and Administration shall be notified on forms to be prescribed by the director of the department.

(b) The department shall prescribe procedures for quarterly reporting information relative to grants, aids, reimbursement, and direct or indirect cost reimbursement plans, and research grants and aids for the institutions of higher education.



§ 19-4-1905 - Research grants.

The Department of Finance and Administration shall prescribe procedures for reporting information relative to federal research grants and aids for the colleges and universities.



§ 19-4-1906 - Letters of credit.

(a) As used in this subchapter, unless the context otherwise requires:

(1) "Checks-paid letter of credit" means a system which requires state warrants to be issued without federal moneys on deposit in the State Treasury. The federal share of the warrants would only become available to the Treasurer of State on the day the warrants are presented for redemption. A receipt would be processed and credited to the proper fund before the warrants are redeemed;

(2) "Delay-of-drawdown letter of credit" means a system which requires the Auditor of State to issue warrants without federal moneys on deposit in the State Treasury for specific programs primarily financed by federal moneys. Moneys are drawn upon the letter of credit and deposited with the Treasurer of State based on an agreement with the federal government establishing warrant redemption patterns. Deposits are made each day based on estimates of the amount of warrants to be redeemed each day. In the event that warrants are presented for redemption on a given day in excess of the amount deposited in the State Treasury, an additional amount of moneys may be requested on a letter of credit and deposited with the Treasurer of State to enable proper warrant redemption and to prevent deficit spending; and

(3) "Federal letter of credit" means an instrument certified by an authorized official of a grantor agency which authorizes a grantee to draw funds needed for immediate disbursement in accordance with the provisions of Treasury Circular 1075.

(b) (1) Upon approval of the Chief Fiscal Officer of the State and under procedures prescribed by the Chief Fiscal Officer of the State, Letters of credit, either individually or under a single, unified, checks-paid, or delay-of-drawdown system may be included and accounted for on the books of record of the Auditor of State, Chief Fiscal Officer of the State, and applicable state agency as deferred federal revenues to be treated as an asset comparable to "cash on hand". In connection therewith, the Chief Fiscal Officer of the State may direct the creation and establishment of a revolving paying account on the books of records of the applicable state's accounting records. Furthermore, upon implementation of a checks-paid or delay-of-drawdown system, the affected agency may issue vouchers, the Department of Finance and Administration may approve vouchers for payment, and the Auditor of State may issue warrants for federal programs without regard to federal fund or paying account balances on deposit in the State Treasury.

(2) (A) In no event shall the Treasurer of State redeem any warrants without sufficient fund balances on deposit equal to the total amount of warrants presented for redemption.

(B) In no event shall the implementation of a checks-paid or delay-of-drawdown letter of credit system be construed as deficit spending.

(C) The Chief Fiscal Officer of the State, after consulting with the Auditor of State and the Treasurer of State, may prescribe such rules and regulations as necessary to implement a checks-paid or delay-of-drawdown letter of credit system.

(3) No agency shall implement a checks-paid or delay-of-drawdown letter of credit system except upon approval of the Chief Fiscal Officer of the State and upon advice of the Legislative Council.



§ 19-4-1907 - Quarterly reports.

(a) The Director of the Department of Finance and Administration shall file quarterly reports with the Legislative Council itemizing and summarizing all contracts or agreements entered into by the Governor of the State of Arkansas with the federal government, or any agencies or instrumentalities thereof, whereby the State of Arkansas is to participate in any program involving the expenditure of federal funds. These reports shall be filed, whether or not state funds are obligated in connection therewith, with respect to new federal programs or expansions of existing federal programs which were not in existence or which were not implemented by state participation, at the time of the adjournment of the regular session of the General Assembly and entered into prior to the convening of the next regular session of the General Assembly.

(b) The report shall list, with respect to each such contract or agreement:

(1) A brief statement of the purposes of the agreement;

(2) The amount of federal funds to be expended thereunder;

(3) The amount of any state matching funds required in connection with such program, if any;

(4) The name of the agency that will administer the program; and

(5) Such additional information as will enable the members of the Legislative Council to determine the nature and purposes of the agreement.



§ 19-4-1908 - Review and continuance of programs.

(a) The Legislative Council shall review the quarterly reports filed by the Director of the Department of Finance and Administration as required in this subchapter. The Legislative Council shall submit such findings and recommendations to each succeeding regular session of the General Assembly for enabling legislation to implement, restrict, or prohibit the state's participation in any such new federal program or expanded federal program which was implemented by contract or agreement entered into by the Governor subsequent to the adjournment of the preceding session of the General Assembly.

(b) In the event the next regular session of the General Assembly shall fail to prohibit or restrict the state's participation in any new or expanded program implemented by contract or agreement signed by the Governor with the federal government during the interim since the immediately preceding regular session of the General Assembly, then the state may continue to participate in the federal program. On the other hand, if the General Assembly shall restrict or prohibit the state's participation in any new or expanded federal program implemented by contract or agreement subsequent to the last regular session, then it shall be unlawful for the state to continue to participate in or to expend any state funds in connection with any such program. All contracts or agreements entered into by the Governor or any agency of the state acting under authority of the Governor shall be void and the state's participation therein shall cease upon the adjournment of the General Assembly, or at such later date if a later date for the termination of the state's participation therein has been prescribed by law.






Subchapter 20 - -- Losses and Recoveries

§ 19-4-2001 - Notice and proof of loss.

It shall be the duty of the Chief Fiscal Officer of the State to give notice and make proof of loss to, and demand payment of, the surety of any bond executed by any state officer or employee in which the audit report by the Legislative Joint Auditing Committee of the records and accounts shows that such officer or employee and his or her surety may in any way be liable.



§ 19-4-2002 - Payment of loss.

(a) Within a reasonable time after the Chief Fiscal Officer of the State has given notice and made proof of loss and demand for payment as prescribed in this subchapter, the surety shall make payment to the Chief Fiscal Officer of the State of the amount so found to be due. The Chief Fiscal Officer of the State shall forthwith transmit the amounts so received to the Treasurer of State with instructions to credit it to the fund, fund accounts, or accounts entitled to such funds.

(b) If the amounts so recovered are funds that are not required by law to be deposited in the State Treasury, then the funds shall be transmitted by the Chief Fiscal Officer of the State to the agency to which the recovered funds belong, with instructions to credit it to the accounts entitled to such funds.



§ 19-4-2003 - Legal action.

In the event any surety shall fail or refuse to pay over the amounts so found to be due, the Chief Fiscal Officer of the State shall give notice of the failure or refusal to the Attorney General. The Attorney General shall immediately take such legal action as shall be necessary to collect the amount so found to be due from the officer or employee and his or her surety.



§ 19-4-2004 - Auditor's testimony.

(a) In all criminal or civil actions brought as the result of the findings set forth in an audit report, the auditors making the audit shall give testimony upon request of the proper officers of the court and otherwise make their services available in the prosecution of any action.

(b) Auditors shall not be entitled to witness fees for giving testimony.






Subchapter 21 - -- State Funded Expenses of Constitutional Officers

§ 19-4-2101 - Definition.

For purposes of this subchapter the term "constitutional officers" means the Governor, the Lieutenant Governor, the Attorney General, the Secretary of State, the Treasurer of State, the Auditor of State, and the Commissioner of State Lands.



§ 19-4-2102 - Documentation required.

(a) For all expenditures exceeding twenty-five dollars ($25.00), all constitutional officers and their employees shall hereafter file with their disbursing officers the following documents to substantiate expenditures for transportation, lodging, food, or any other expense to be paid from the maintenance and operations moneys appropriated by the General Assembly:

(1) A copy of the vendor's invoice or receipt;

(2) A statement of the purpose of the expenditure; and

(3) The names of all persons for which the expenditure was incurred.

(b) For all expenditures not exceeding twenty-five dollars ($25.00), all constitutional officers and their employees shall hereafter file with their disbursing officers the following documents to substantiate expenditures for transportation, lodging, food, or any other expense to be paid from the maintenance and operations moneys appropriated by the General Assembly:

(1) A statement of the purpose of the expenditure;

(2) The amount of such expense;

(3) The date, place, and nature of such expense; and

(4) The business relationship of any persons for whom the expenditure was incurred, including such person's identity, title, or other information sufficient to establish such relationship.



§ 19-4-2103 - Expenditures for official state business only -- Exemptions.

(a) No constitutional officer or employee of a constitutional officer shall expend for personal use any moneys appropriated by the General Assembly for the maintenance and operation of the office, and the moneys appropriated for the maintenance and operation of the offices of the constitutional officers shall be expended only for official state business.

(b) This subchapter does not apply to the purchase, maintenance, and operation of state-owned motor vehicles.



§ 19-4-2104 - Expenditures -- Disapproval.

No disbursing officer of state funds shall approve any expenditure from maintenance and operation funds for expenses for a constitutional officer or an employee of a constitutional officer unless the request for the expenditure is accompanied by the documentation required by this subchapter.



§ 19-4-2105 - Retention of documentation.

The constitutional officers and their employees shall retain the original documentation required by this subchapter for a period of three (3) years after the date of the request for expenditure.






Subchapter 22 - -- Review of Discretionary Grants

§ 19-4-2201 - Definitions -- Review generally -- Exempt grants.

(a) For the purposes of this subchapter:

(1) "Discretionary grant" means a grant in which the recipient of the grant funds or the formula for the grant award is not specifically stated in the legislation authorizing the grant;

(2) "Nondiscretionary grant" means a grant in which the recipient of the grant funds or the formula for the grant award is specifically stated in the legislation authorizing the grant, or in specific agency regulations promulgated by the agency and reviewed by the Legislative Council, or in the case of federal funds, in the statute, regulation, or other federal directive which restricts the disbursement of the funds according to federal guidelines; and

(3) "State agency" means:

(A) Every board, commission, department, division, or office of state government whether executive, legislative, or judicial; and

(B) All state-supported post-secondary educational institutions, including, but not limited to, colleges and universities, vocational and technical schools, and community colleges.

(b) Hereafter, no state agency shall award any discretionary grant prior to review by the Legislative Council between legislative sessions, or by the Joint Budget Committee during legislative sessions. However, if a state agency determines that an emergency exists requiring the discretionary grant to be awarded prior to review, it may award the discretionary grant prior to the review by the Legislative Council or the Joint Budget Committee, and shall immediately notify the Legislative Council between legislative sessions, or the Joint Budget Committee during legislative sessions, as to the facts constituting the emergency.

(c) Grants exempt from review shall include:

(1) Grants for which the total consideration is less than or equal to ten thousand dollars ($10,000);

(2) Nondiscretionary grants as determined by the agency;

(3) Grants to another governmental entity such as a state agency, public educational institution, federal governmental entity, or body of a local government;

(4) Disaster relief grants;

(5) Grants identified as not requiring review by the Legislative Council between legislative sessions, or the Joint Budget Committee during legislative sessions;

(6) Grants containing confidential information, the disclosure of which is determined by the agency to constitute a violation of other provisions of law regarding disclosure; and

(7) Any scholarship or financial assistance award to, or on behalf of, a post-secondary student.



§ 19-4-2202 - Review of nonexempt grants.

The Legislative Council between legislative sessions, and the Joint Budget Committee during legislative sessions, shall review all nonexempt discretionary grants by state agencies, and notify the agencies as to the results of the review. The Legislative Council or the Joint Budget Committee shall notify agencies of any other grants identified as not requiring review.









Chapter 5 - Revenue Stabilization Law

Subchapter 1 - -- General Provisions

§ 19-5-101 - Title.

This chapter shall be known and cited as the "Revenue Stabilization Law".



§ 19-5-102 - Legislative intent.

Because of the many revenue laws of the state providing for the levying and collecting of taxes, licenses, and fees for the support of state government and its agencies and enacted by the General Assembly, it is declared to be the policy of the General Assembly with respect to all such revenues and other state income which is required by law to be deposited in the State Treasury to provide for the handling and deposit of the funds in the manner provided in the Revenue Classification Law, § 19-6-101 et seq., and in this chapter in the following manner:

(1) To declare the objects and purposes for which the general revenues as defined in the Revenue Classification Law, § 19-6-101 et seq., and other incomes individually and collectively are to be used. It is the intent and purpose of this section and other provisions of this chapter to comply with the provisions of the Arkansas Constitution, including Arkansas Constitution, Article 16, § 11 thereof;

(2) Because of the fact that the constitutional and fiscal agencies of the state and certain other defined agencies or programs, either individually or collectively, render services to every state department, board, commission, institution, agency, or activity supported from revenues deposited in the State Treasury, it is declared to be the policy of the General Assembly that all taxes, licenses, and fees defined as general revenues and special revenues under the provisions of the Revenue Classification Law, § 19-6-101 et seq., shall contribute to the support of such constitutional and fiscal agencies and other defined agencies in the proportion and for the purposes as provided by law for the payment of such services;

(3) As to the taxes, licenses, fees, and other revenues contributing to the general revenues as defined in the Revenue Classification Law, § 19-6-101 et seq., it is not the purpose of this chapter to levy or to change the amount or rate of such taxes, but to state the purpose for which such general revenues are to be used. This chapter shall not be construed as amending any of the provisions of the law with respect to such taxes defined to be general revenues except for the purpose of providing for the distribution of them and defining the purposes for which such revenues are raised and collected; and

(4) As to the special taxes, licenses, fees, and other revenues contributing to the special revenues as provided in the Revenue Classification Law, § 19-6-101 et seq., it is not the intent of the Revenue Classification Law, § 19-6-101 et seq., or of this chapter to levy or change the amount or rate of such taxes nor to change the purposes for which such special revenues are to be used as provided by law. This chapter shall not be construed as amending any of the provisions of the law with respect to the special revenues as defined in this chapter, except for the purpose of providing for the distribution of them and providing that the purposes for which such revenues are collected shall also include the services rendered to the constitutional and fiscal agencies and other defined agencies in the manner provided in the Revenue Classification Law, § 19-6-101 et seq., and in this chapter.



§ 19-5-103 - Fiscal year.

The fiscal year of the state, for the conduct of its financial affairs, shall commence on July 1 and end on June 30 of the following year.



§ 19-5-104 - Establishment of other funds or accounts.

The Chief Fiscal Officer of the State may only establish such other funds or fund accounts on the books and on the books of the Treasurer of State and the Auditor of State for making payments that are composed of funds derived from more than one (1) fund or fund account as established by this chapter. The Chief Fiscal Officer of the State may also establish paying accounts on the books of the Treasurer of State and the Auditor of State for making payments that are composed of funds derived from more than one (1) source. However, the Chief Fiscal Officer of the State may establish on the books accounts within funds or fund accounts carried on the books of the Treasurer of State and Auditor of State that he or she deems are necessary for the accounting system of his or her office. Nothing in this section shall prevent the establishment of new funds composed solely of federal grants, aids, reimbursements, or any other moneys received from the United States Government that are to be used for specific purposes.



§ 19-5-105 - Appropriations for agencies not funded.

In the event the General Assembly has appropriated general revenue funds for any agency, department, or institution for which funding is not provided in this chapter, the Chief Fiscal Officer of the State shall make the appropriation payable from the General Revenue Fund from which the principal department as created by §§ 6-11-101, 6-11-102, 25-2-101 -- 25-2-109, 25-5-101, 25-6-102, 25-7-101, 25-8-101, 25-8-105, 25-9-101, 25-10-101 -- 25-10-106, 25-11-101, 25-11-102, 25-12-101, 25-13-101, and 25-14-101 draws its support. In the event such appropriation is made to any other agency of the state, the appropriation is to be made payable from the Miscellaneous Agencies Fund Account.



§ 19-5-106 - Transfer of funds.

(a) The Chief Fiscal Officer of the State may direct a transfer of funds on the books of the Treasurer of State, the Auditor of State, and the Department of Finance and Administration for the following purposes:

(1) To correct accounting errors;

(2) To make loans to authorized funds, fund accounts, or accounts and to repay such loans when they become due and payable, all of which as may be authorized by law;

(3) To reimburse the Miscellaneous Revolving Fund or successor funds, fund accounts, or accounts for the payment of claims, refunds, or other authorized disbursements as may be authorized by law;

(4) For such other purposes as may be specifically authorized by law;

(5) (A) To transfer funds on deposit in the State Treasury containing operating moneys for any:

(i) Political entity, including any state agency, board, commission, department, institution, state-supported community college, college, or university;

(ii) Political subdivision of the state, including a regional, county, or municipal government; or

(iii) School district,

to the state agency responsible for administering federal social security and state retirement programs for public employees, public school teachers as defined by law, highway employees, and state police employees in such amounts as shall be certified as being due, including any penalties due to delinquency of obligations.

(B) (i) The head of the state agency responsible for administering the programs shall certify to the Chief Fiscal Officer of the State the agencies, funds, amounts involved, and any other pertinent information.

(ii) The Chief Fiscal Officer of the State shall then notify the Auditor of State and the Treasurer of State of the transfers;

(6) To transfer funds between state agencies and within state agencies in order to eliminate the double accounting of receipts and expenditures which occurs under the method of issuing vouchers; or

(7) (A) (i) If during either fiscal year of a biennium, the Quality Management Board [abolished] determines that as a result of the implementation of the Quality Management Program [abolished], a reallocation of resources within any agency of the executive branch is necessary for the efficient and effective operation of state government, the Chief Fiscal Officer of the State, with approval of the Governor, shall have the authority to transfer or reallocate funds within such agency, board, or commission.

(ii) The Chief Fiscal Officer of the State shall submit such transfers or reallocations to the Legislative Council for review prior to making any transfer or reallocation.

(B) If it is determined that a reallocation of resources should be made, the Chief Fiscal Officer of the State shall then initiate the necessary transfer documents to reflect the transfer or reallocation upon the fiscal records of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(b) (1) The transfer document form shall be designed by the Chief Fiscal Officer of the State, with the approval of the Treasurer of State and the Auditor of State, and shall be designed in such form so as to be compatible with the accounting and coding systems of all three (3) offices.

(2) The transfer document as executed by the Chief Fiscal Officer of the State must bear his or her manual signature or the signature of a designated official of his or her office.

(3) In addition, there shall be stated in the document a clearly understood reason for the issuance of the transfer and the specific legal authority for the transfer.

(c) (1) The Treasurer of State is authorized and directed to issue an official transfer document, designed by him or her with the approval of the Chief Fiscal Officer of the State and the Auditor of State as to its form, for the purpose of distributing general and special revenues at the close of business each month.

(2) This document shall bear the manual signature of the Treasurer of State or his or her deputy.

(d) The Treasurer of State may refuse to make any transfer if, in his or her opinion, sufficient proof of the legality of the transfer is not provided.

(e) The Chief Fiscal Officer of the State may transfer moneys from the General Revenue Allotment Reserve Fund accruing thereto from year-end balances as authorized by § 19-5-1004(b)(1) and (2), or from such other funds, fund accounts, or accounts when such fund balances may be transferred for the following purpose: In those instances in which the General Assembly authorizes carrying forward from one (1) fiscal year to the succeeding fiscal year, but not exceeding a two-year appropriation period in conformity with Arkansas Constitution, Article 5, § 29, a transfer of moneys shall be made for reimbursing the fund, in accordance with the provisions of this subsection for the additional moneys expended resulting from the carry-forward provisions of this subsection.

(f) (1) The Chief Fiscal Officer of the State may remove any inactive funds, other than those funds or fund accounts established by law, upon determination that the funds have no appropriations or outstanding warrants and are therefore inactive, from the financial records of the State of Arkansas and to transfer any balances remaining in such funds to the General Revenue Allotment Reserve Fund.

(2) The Chief Fiscal Officer of the State shall notify the Treasurer of State and the Auditor of State of such transactions.

(3) The Chief Fiscal Officer of the State shall report to the Legislative Council and the Joint Budget Committee, during the month of November of each even-numbered year, the status of all inactive funds, along with his or her recommendation as to the disposition of such funds and balances maintained in them.



§ 19-5-107 - Appropriation for agencies not provided by the General Assembly.

(a) In the event that the appropriation is not provided by the General Assembly for cash fund expenditures for any state agency, pursuant to § 19-4-801 et seq., the agency shall request a transfer of appropriation from the Chief Fiscal Officer of the State, stating clearly the amount required.

(b) Upon approval of the Chief Fiscal Officer of the State, and after seeking prior review by the Legislative Council or Joint Budget Committee, the cash fund appropriations shall be established upon the books of the Department of Finance and Administration; provided further, that upon request of the state agency and with the approval of the Chief Fiscal Officer of the State, the requested appropriations may be established upon the books of the Department of Finance and Administration in compliance with the applicable classifications of appropriations as enumerated in §§ 19-4-521 -- 19-4-525.






Subchapter 2 - -- Funds and Accounts Generally

§ 19-5-201 - State Apportionment Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the State Apportionment Fund. After July 1, 1973, all general revenues and all special revenues, as defined in the Revenue Classification Law, § 19-6-101 et seq., shall be deposited by the Treasurer of State into the State Apportionment Fund, there to be handled and distributed as provided in this subchapter.

(b) All revenue received by the Treasurer of State by 4:00 p.m. of any normal working day shall be deposited and so credited to the State Apportionment Fund as occurring on that day and shall be deemed to be gross revenues for that respective day. For the purposes of accounting for such revenue, the Treasurer of State shall credit it to the proper fund account of the State Apportionment Fund as established by this section.



§ 19-5-202 - General Revenue Fund Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund account to be known as the General Revenue Fund Account of the State Apportionment Fund to which all gross general revenues are to be credited upon receipt of them by the Treasurer of State, there to be distributed as provided in this section. The Treasurer of State, with the approval of the Auditor of State and the Chief Fiscal Officer of the State, shall prescribe the procedures and forms required to be used by all governmental units depositing funds into the State Treasury.

(b) At the close of business at 12:00 noon on the last working day of each month, the Treasurer of State shall make the following distributions of the gross general revenues in the General Revenue Fund Account on properly signed forms prescribed by him or her, with the approval of the Auditor of State and the Chief Fiscal Officer of the State:

(1) From such gross general revenues received during each month, the Treasurer of State shall deduct the amounts represented by claims, taxes erroneously paid, uncollected checks, and advance transfers made to the Individual Income Tax Withholding Fund, Corporate Income Tax Withholding Fund, and Home Owners Tax Relief Fund from each applicable revenue received during that month and other advance transfers and shall keep a record for accounting purposes. Advance transfers made during the month to funds or fund accounts from which there are no applicable revenue sources shall be made from gross general revenues received during the month. The remaining revenue in the General Revenue Fund Account shall be designated as net general revenue; and

(2) (A) In the event the Budget Stabilization Trust Fund has insufficient balances to make loans to the Individual Income Tax Withholding Fund, Corporate Income Tax Withholding Fund, and Home Owners Tax Relief Fund or to any of those funds or fund accounts enumerated in §§ 19-5-402 and 19-5-404 to cover refunds or operating requirements during the month, the Chief Fiscal Officer of the State may make advance transfers from the General Revenue Fund Account to those funds to cover the refunds or operating requirements and notify the Treasurer of State thereof. However, the advance transfers to the funds or fund accounts enumerated in §§ 19-5-402 and 19-5-404 shall not exceed the anticipated general revenue distribution to the applicable fund or fund account for that month. For calculation purposes only, the Treasurer of State shall add an amount to the net general revenue equal to the advance transfers authorized in this section processed for the current month.

(B) From the net general revenue, after adding the advance transfer, if any, the Treasurer of State shall make the following distributions and shall notify the Auditor of State and the Chief Fiscal Officer of the State:

(i) First, the Treasurer of State shall deduct one percent (1%), which shall be transferred to the Constitutional Officers Fund, as created in § 19-5-205(c). An appropriate percentage of not less than two percent (2%) and not to exceed three percent (3%), as determined from time to time by the Chief Fiscal Officer of the State as being the amount required to support the estimated commitments and expenditures of the State Central Services Fund for the current fiscal year, shall be transferred to the State Central Services Fund, as created in § 19-5-205(e);

(ii) Next, the Treasurer of State shall deduct an amount sufficient to pay for cash rebates which have been paid or approved for payment during the current month upon applications filed therefor as authorized in §§ 26-51-601 -- 26-51-608 [repealed] and deduct an amount sufficient to pay for refunds made during that month to taxpayers from overpayment of the income tax as certified by the Chief Fiscal Officer of the State and transfer that amount to the Individual Income Tax Withholding Fund, Corporate Income Tax Withholding Fund, and Home Owners Tax Relief Fund, as applicable; and

(iii) The remaining revenue, known as general revenues available for distribution, in the General Revenue Fund Account of the State Apportionment Fund shall be distributed as provided by this chapter to the various funds and fund accounts as created and established in § 19-5-301 et seq. and to any other fund or fund account as may be authorized by law. The Treasurer of State, after distributing the general revenues available for distribution due each fund or fund account, shall deduct the amount of any advance transfers made during the month from the distribution to each applicable fund or fund account.

(c) In determining the percentage to be deducted from net general revenues as authorized in this section, the Chief Fiscal Officer of the State shall take into consideration all revenues accruing to the benefit and fund balances of the General Revenue Fund Account, as well as estimated expenditures and commitments for the year from the State Central Services Fund. In estimating the expenditures and commitments for the year, the Chief Fiscal Officer of the State shall use the estimates obtained from the agencies to which appropriations were made from the State Central Services Fund.

(d) The Chief Fiscal Officer of the State, after determining the percentage deduction required to meet the obligations and commitments as set out in subsection (c) of this section, shall obtain approval from the Legislative Council.

(e) (1) It shall remain the jurisdiction of each agency to determine from which appropriations made payable from the General Revenue Fund Account the reductions in spending will be made to meet their estimated expenditure and commitment level, and each agency shall notify the Chief Fiscal Officer of the State of their proposed plan of expenditures.

(2) The agencies may revise their spending plan from time to time as long as the total of the expenditures by the agency from the General Revenue Fund Account does not exceed the amount determined by the Chief Fiscal Officer of the State and shall notify the Chief Fiscal Officer of the State of the proposed revisions.

(3) Nothing in this subsection shall be interpreted as requiring any purchasing or budget decision currently authorized by law for an elected constitutional officer or staff of a constitutional officer to be transferred to the Chief Fiscal Officer of the State.

(f) The Chief Fiscal Officer of the State shall be responsible for ensuring that the expenditures from the State Central Services Fund do not in any year exceed the resources available to the General Revenue Fund Account, and to that end the Chief Fiscal Officer of the State shall set up the appropriate safeguards on the expenditures and obligations from the General Revenue Fund Account.

(g) In order that the General Assembly may be made aware of potential problems as early as possible, the Department of Finance and Administration shall report on the financial condition of the State Central Services Fund to the Legislative Council and to the Legislative Joint Auditing Committee monthly in such detail as may be required.



§ 19-5-203 - Special Revenue Fund Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund account to be known as the Special Revenue Fund Account of the State Apportionment Fund to which all gross special revenues are to be credited upon their receipt by the Treasurer of State, there to be distributed as provided in this section.

(b) At the close of books at 12:00 noon on the last working day of each month, the Treasurer of State shall make the following distributions of the gross special revenues in the account on properly signed forms prescribed by him or her, with the approval of the Auditor of State and the Chief Fiscal Officer of the State:

(1) From such gross special revenues received during each month, the Treasurer of State shall deduct the amounts represented by claims, taxes erroneously paid, and uncollected checks from the applicable revenues received during that month and shall keep a record of such for accounting purposes. The remaining revenue in the account shall be designated as net special revenues; and

(2) (A) The Treasurer of State shall then deduct the same percentage as determined to be deducted from net general revenues in § 19-5-202 and be transferred under the same procedures as set forth in § 19-5-202 from each net special revenue collected by any of those agencies enumerated in § 19-5-205(b) and one-half (1/2) of the percentage deductions set out in § 19-5-202 and transferred in the same proportion to the State Central Services Fund and the Constitutional Officers Fund, from each net special revenue collected by any other department, board, agency, or commission.

(B) The Treasurer of State shall then transfer the remaining net special revenues to the proper fund or fund account as designated by law and shall notify the Auditor of State and the Chief Fiscal Officer of the State of the transfers and distributions on forms approved by the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.



§ 19-5-204 - Revenue Holding Fund Account.

(a) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund account to be known as the Revenue Holding Fund Account of the State Apportionment Fund to which all taxes, licenses, fees, penalties, interest, or other income which, at the time of being deposited with the Treasurer of State, cannot be determined to be either special or general revenues or if any of the revenues were erroneously paid as nonrevenues, there to be distributed or transferred as provided in this section.

(2) Revenues credited to the Revenue Holding Fund Account that are determined to be general revenues shall be transferred as gross general revenues to the General Revenue Fund Account. Those revenues determined to be special revenues shall be transferred as gross special revenues to the Special Revenue Fund Account as soon as such determination is made by the Treasurer of State. However, all such transfers shall be made on or before June 30 of the fiscal year during which the revenues were deposited with the Treasurer of State.

(b) If it is determined by the Chief Fiscal Officer of the State that moneys credited to the Revenue Holding Fund Account of the State Apportionment Fund must be transferred, due to a worsening financial position of the benefiting agencies of such revenues, to the Special Revenue Fund Account or to the General Revenue Fund Account before the final determination of their classification can be made, then the Chief Fiscal Officer of the State may request the Treasurer of State to transfer to the appropriate fund account of the State Apportionment Fund from the Revenue Holding Fund Account an amount equal to no more than eighty percent (80%) of the estimated general or special revenues in the Revenue Holding Fund Account.



§ 19-5-205 - Constitutional Officers Fund and State Central Services Fund.

(a) The elected constitutional officers and their departments of government as established by the Arkansas Constitution and certain state departments and employees of state departments are known and recognized as performing and rendering, either individually or collectively, services to every other state agency. The General Assembly declares that the services rendered are embraced under or by one (1) or more of the items or agencies as follows:

(1) Services rendered by the legislative, judicial, and executive departments of the state as recognized by the Arkansas Constitution;

(2) Services rendered by the Chief Fiscal Officer of the State for management of the state's resources relating to general fiscal affairs, administering the budget, accounting, purchasing, personnel, and other applicable fiscal laws; and

(3) Those agencies supported from the State Central Services Fund, which collect the general revenue and special revenues as defined in the Revenue Classification Law, § 19-6-101 et seq., or such other laws as may be enacted by the General Assembly.

(b) (1) Those departments and activities of the state which perform the services as set out in subdivision (a)(1) of this section are declared to be the following:

(A) The General Assembly, including State Capitol renovation of the General Assembly quarters, Senate and House of Representatives legislative session staff, interim expenses incurred by members of the Senate and House of Representatives, and the appropriations contained in the general appropriation bill made for services of the General Assembly;

(B) The Governor;

(C) The Lieutenant Governor;

(D) The Secretary of State;

(E) The Attorney General;

(F) The Treasurer of State;

(G) The Commissioner of State Lands;

(H) The Auditor of State;

(I) The Supreme Court;

(J) The Court of Appeals; and

(K) The circuit courts and prosecuting attorneys.

(2) Those agencies and activities of the state which perform the services as set out in subdivisions (a)(2) and (3) of this section are declared to be the following:

(A) Senate and House of Representatives interim staff;

(B) The Bureau of Legislative Research, and interim committee and interim committee study expenses of the Legislative Council;

(C) The Division of Legislative Audit;

(D) Grants and contributions for the Commission on Interstate Cooperation [abolished];

(E) The Secretary of State;

(F) Office of Administrative Services of the Department of Finance and Administration and Revenue Division of the Department of Finance and Administration;

(G) The Administrative Office of the Courts;

(H) The Office of the Prosecutor Coordinator;

(I) The Arkansas Governor's Mansion Commission;

(J) The Arkansas State Claims Commission; and

(K) Other activities supporting the legislative, executive, and judicial departments.

(c) (1) (A) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Constitutional Officers Fund", there to be used for the maintenance, operation, and improvements of those departments and activities as set out in subdivision (b)(1) of this section unless specific and separate funds are otherwise provided therefor.

(B) The Constitutional Officers Fund shall consist of:

(i) One-third (1/3) of the amount produced from the three percent (3%) deduction from the net general revenue deposited into the State Treasury;

(ii) One-third (1/3) of the amount produced from the three percent (3%) deduction from the net special revenues collected and deposited into the State Treasury by the agencies set out in subsection (b) of this section; and

(iii) One-third (1/3) of the amount produced from the one and one-half percent (1.5%) deduction from the net special revenues collected and deposited into the State Treasury by any other state agency, department, board, commission, or institution.

(C) (i) Any balance which remains in the Constitutional Officers Fund at the end of a fiscal year which exceeds seven percent (7%) of the appropriations funded from the Constitutional Officers Fund for the fiscal year just ended or which is estimated to be available for the fiscal year may be transferred from time to time to the State Central Services Fund for use in the next fiscal year.

(ii) If the funds transferred to the State Central Services Fund are based on an estimated balance which is less than the actual balance on June 30, the difference shall be transferred to the State Central Services Fund on or before August 1.

(iii) If the funds transferred to the State Central Services Fund are based on an estimated balance which is higher than the actual balance on June 30, the difference shall be transferred from the State Central Services Fund to the Constitutional Officers Fund on or before August 1.

(2) The Constitutional Officers Fund shall also be used to allow the payment of claims for judges due to overpayments into the Arkansas Judicial Retirement System prior to the enactment of §§ 24-6-204 and 24-8-201 -- 24-8-211 by transfer to the Judges Retirement Fund in such amounts as may be appropriated by the General Assembly.

(d) (1) Facts before the General Assembly drawn from statistical computations, comparisons, and related data, taken over a period of many years in the past, are conclusive of the proposition that the cost of the services rendered by the agencies set out in subsection (b) of this section have amounted to not less than three percent (3%) of the total general revenues and special revenues as defined in the Revenue Classification Law of Arkansas, § 19-6-101 et seq.

(2) It is therefore declared to be the policy of the State of Arkansas that every agency supported in whole or in part from the general revenues or special revenues deposited into the State Treasury shall contribute to the support of the services rendered by the agencies set out in subsection (b) of this section.

(3) The purposes for which the taxes, licenses, or fees and other income defined to be general revenues or special revenues are raised and collected shall be deemed to include the services as defined in this section.

(e) (1) (A) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "State Central Services Fund", there to be used for the maintenance, operation, and improvements of those agencies and activities as set out in subdivision (b)(2) of this section unless specific and separate funds are otherwise provided therefor.

(B) The State Central Services Fund shall consist of:

(i) Those special revenues as specified in § 19-6-301(9), (11), (19), (21), (37), (75), (76), (77), (78), (79), (82), (83), (84), (85), (86), (87), (88), (89), (91), (96), (116), (118), (120), (124), (149), (188), (231), and (243), and eight percent (8%) of those special revenues as set out in § 19-6-301(20) of the Revenue Classification Law, § 19-6-101 et seq.;

(ii) The amount produced from the deduction from the net general revenues deposited into the State Treasury;

(iii) The amount produced from the deduction from the net special revenues collected and deposited into the State Treasury by the agencies set out in subsection (b) of this section;

(iv) The amount produced from the deduction from the net special revenues collected and deposited into the State Treasury by any other state agency, department, board, commission, or institution;

(v) All earnings and income collected by any of those agencies set out in subsection (b) of this section;

(vi) Funds received from federal funds on account of indirect cost reimbursement collected under a statewide indirect cost allocation plan and paid to any of the agencies set out in subsection (b) of this section;

(vii) Any other funds received from the federal government granted specifically to the agencies as set out in subsection (b) of this section, unless otherwise required by the grantor federal agency;

(viii) Interest earned on Social Security trust funds which are remitted to the Arkansas Public Employees' Retirement System and held in banks until transmitted to the federal Social Security Administration;

(ix) Reimbursements by transfer from the Ad Valorem Tax Fund on account of expenditures made to the Division of Legislative Audit;

(x) Such general revenues as may be provided by the General Assembly;

(xi) One and one-half percent (1.5%) of those cash funds of those state agencies as defined in § 19-5-206;

(xii) Such fund balances as may exist on June 30, 1995, in the Public Defender Fund of the State Treasury and all such funds as may accrue to and be transferred from the Public Defender Fund by the Treasurer of State on the last day of each month;

(xiii) Moneys transferred or deposited from the State Administration of Justice Fund for the benefit of the Arkansas Public Defender Commission;

(xiv) Public defender attorney's fees to be used solely to defray costs for the Arkansas Public Defender Commission as set out in § 5-4-303(i)(2)(A);

(xv) Public defender user fees to be used to defray the costs of the public defender system, § 16-87-213;

(xvi) That portion of nonrefundable fees charged by bail bond companies for the Arkansas Public Defender Commission, § 17-19-301(e); and

(xvii) The first one hundred thousand dollars ($100,000) collected in taxes and penalties under § 26-26-1614 and deposited as nonrevenue receipts during each fiscal year for use by the Revenue Division of the Department of Finance and Administration, § 26-26-1616.

(2) If required to help meet the commitments of the State Central Services Fund and if funds are determined to be available, the Chief Fiscal Officer of the State may transfer a sum not to exceed four million dollars ($4,000,000) during any fiscal year from the Budget Stabilization Trust Fund to the State Central Services Fund.

(3) (A) After all other deductions and transfers from other sources authorized by law have been made available to the State Central Services Fund, the Chief Fiscal Officer of the State shall transfer such additional amounts as may be required from the General Revenue Fund Account to the State Central Services Fund to fully finance the expenditures and obligations from the appropriations set out in this section.

(B) (i) The amount of the transfer shall be determined by subtracting the total of all estimated expenditures from the State Central Services Fund from the total resources available to the State Central Services Fund without a transfer of general revenue.

(ii) Then the result shall be multiplied by the proportion that the estimated expenditures for the budgets as set out in subdivision (e)(3)(C) of this section bears to the total of all the estimated expenditures from the State Central Services Fund.

(iii) The product shall be the amount of general revenue required to meet the expenditures and commitments of the agencies and budget set out in subdivision (e)(3)(C) of this section.

(C) The appropriations to which this subdivision (e)(3) applies are determined to be the:

(i) House of Representatives;

(ii) Senate;

(iii) Division of Legislative Audit of the Legislative Joint Auditing Committee;

(iv) Bureau of Legislative Research;

(v) Bureau of Legislative Research -- Disbursing Officer;

(vi) Court of Appeals;

(vii) Administrative Office of the Courts -- Operations;

(viii) Supreme Court;

(ix) Governor;

(x) Lieutenant Governor;

(xi) Attorney General;

(xii) Auditor of State -- Operations;

(xiii) Commissioner of State Lands;

(xiv) Secretary of State;

(xv) Treasurer of State;

(xvi) Department of Finance and Administration -- Division of Administrative Services:

(a) Director's Office;

(b) Director's Office -- Office of Economic Analysis and Tax Research;

(c) Office of Accounting;

(d) Office of Budget;

(e) Office of Personnel Management; and

(f) Office of Administrative Services -- Office of Information Services; and

(xvii) Department of Finance and Administration -- Revenue Division.

(D) The Chief Fiscal Officer of the State shall notify the disbursing officers of the appropriations from the State Central Services Fund not enumerated in subdivision (e)(3)(C) of this section of the amount of their portion of any reduction required from their authorized appropriations in order to maintain the fund with a projected positive balance.

(E) In no event shall any funds or appropriations for that particular disbursing agency enumerated in subdivision (e)(3)(C) of this section be affected if a deficit occurs in other State Central Services Fund appropriations or funds not enumerated in subdivision (e)(3)(C) of this section for that particular disbursing agency.

(4) [Expired.]



§ 19-5-206 - Service charges against state agencies.

(a) (1) For the purpose of this section, the term "state agency" shall include all boards, commissions, departments, agencies, institutions, offices, or officers, and any other office or unit of the State of Arkansas created or established pursuant to law or pursuant to any action of the Governor, functioning under appropriation of the General Assembly or functioning as a representative of the State of Arkansas without appropriation of the General Assembly.

(2) (A) "State agency" shall not include the Department of Education and any of its divisions, community colleges and branches thereof, universities and branches thereof, technical colleges, technical institutes, postsecondary vocational-technical schools, and comprehensive lifelong learning centers.

(B) "State agency" shall not include the office of the Commissioner of State Lands or the Department of Parks and Tourism.

(b) Each state agency, whose annual income or revenue as reflected by the previous fiscal year's audit exceeds twenty-five thousand dollars ($25,000), shall remit by check on the first day of each calendar quarter to the Treasurer of State an amount equal to one and one-half percent (1 1/2%) of the total expenditures of the previous calendar quarter from those cash funds as defined under § 19-4-801, excluding funds received from the federal government or those held in trust by the state agency or those funds of the various state retirement systems. Funds received by the Department of Arkansas Heritage from voluntary donations shall also be excluded. In the event that a state agency elects to deposit its cash funds into the State Treasury under the provisions of § 19-4-503, then the amount required under this section shall be transferred from the state agency's treasury fund to the State Central Services Fund.

(c) The Treasurer of State shall deposit each check as a nonrevenue receipt to the credit of the State Central Services Fund in order to provide financial support for certain required administrative functions of state government.






Subchapter 3 - -- General Revenue Operating Funds and Fund Accounts

§ 19-5-301 - Funds and fund accounts -- Generally.

There are established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the following general revenue operating funds and fund accounts which shall be used only for those purposes as set out in this subchapter. These funds shall consist of the governmental revenues as set out in this subchapter.



§ 19-5-302 - State General Government Fund.

The State General Government Fund shall consist of the following fund accounts and funds made available for the support of the various departments of government as set out below and shall be used for the same purposes as set out for the following fund accounts:

(1) (A) Department of Correction Inmate Care and Custody Fund Account. The Department of Correction Inmate Care and Custody Fund Account shall be used for the maintenance, operation, and improvement of the Department of Correction required in carrying out those powers, functions, and duties relating to nonfarm or crop-producing programs as established by law.

(B) The Department of Correction Inmate Care and Custody Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the inmate care and custody program;

(iii) Excess farm profits as may be provided by law; and

(iv) Any other funds provided by law;

(2) (A) State Military Department Fund Account. The State Military Department Fund Account shall be used for the maintenance, operation, and improvement of the State Military Department required in carrying out the powers, functions, and duties as set out in § 12-60-101 et seq., or other duties imposed by law upon the State Militia, State Military Department, and the Arkansas Wing of the Civil Air Patrol, which was separated from the Department of Public Safety by Acts 1981, No. 45, §§ 4 and 5.

(B) The State Military Department Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the department; and

(iii) Any other funds as may be provided by law.

(C) Federal reimbursement funds received on account of eligible expenditures by the State Militia or the State Military Department shall be deposited into the Special Military Fund established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, there to be used as may be provided by law;

(3) (A) Parks and Tourism Fund Account. The Parks and Tourism Fund Account shall be used for the maintenance, operation, and improvement required by the Department of Parks and Tourism as created by § 25-13-101, or other duties imposed by law upon the Department of Parks and Tourism, the State Parks, Recreation, and Travel Commission, the Prairie Grove Battlefield State Park Advisory Commission, the Arkansas History Commission, or upon any state park of Arkansas.

(B) The Parks and Tourism Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the various divisions of the Department of Parks and Tourism; and

(iii) Any other funds that may be provided by law.

(C) Funds received by the various state parks under the direction of the Department of Parks and Tourism which are not required to be deposited into the State Treasury shall be deposited into banks, there to be disbursed as may be appropriated by the General Assembly or to be used as may be otherwise provided by law;

(4) (A) Arkansas Department of Environmental Quality Fund Account. The Arkansas Department of Environmental Quality Fund Account shall be used for the maintenance, operation, and improvement required by the Arkansas Department of Environmental Quality in carrying out the powers, functions, and duties as set out in Title 8, Chapters 1-10, or other duties imposed by law upon the Arkansas Pollution Control and Ecology Commission which were transferred to the Arkansas Department of Environmental Quality under the provisions of § 25-14-101.

(B) The Arkansas Department of Environmental Quality Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Such funds received from the Arkansas State Game and Fish Commission and from the Oil and Gas Commission as may be provided by law;

(iii) Nonrevenue income derived from services provided by the Arkansas Department of Environmental Quality; and

(iv) Any other funds provided by law;

(5) (A) Arkansas Economic Development Commission Fund Account. The Arkansas Economic Development Commission Fund Account shall be used for the maintenance, operation, and improvement required by the Arkansas Economic Development Commission and the Arkansas Economic Development Council in carrying out the powers, functions, and duties as set out in §§ 15-4-101, 15-4-102, 15-4-201 -- 15-4-204, 15-4-206, 15-4-209 -- 15-4-212, 15-4-501 -- 15-4-524, and 15-10-201 -- 15-10-206, or other duties imposed by law upon the Arkansas Economic Development Commission or the Arkansas Energy Office.

(B) The Arkansas Economic Development Commission Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services performed by the various divisions of the Arkansas Economic Development Council; and

(iii) Any other funds that may be provided by law;

(6) (A) Department of Higher Education Fund Account. The Department of Higher Education Fund Account shall be used for the maintenance, operation, and improvement required by the Department of Higher Education in carrying out the duties imposed by law upon the Arkansas Higher Education Coordinating Board or the Commission on Coordination of Educational Finance, which was transferred to the Arkansas Higher Education Coordinating Board and to the Department of Higher Education, under the provisions of § 25-7-101.

(B) The Department of Higher Education Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Federal reimbursement on account of eligible expenditures made by the Department of Higher Education;

(iii) Nonrevenue income derived from services provided by the Department of Higher Education; and

(iv) Any other funds provided by law;

(7) (A) Department of Labor Fund Account. The Department of Labor Fund Account shall be used for the maintenance, operation, and improvement required by the Department of Labor in carrying out those powers, functions, and duties imposed by law upon the Director of the Department of Labor or the Department of Labor, or upon the State Mine Inspector as set out in § 11-7-201 et seq., or any other duties that may be imposed by law upon the Department of Labor which was transferred to the Department of Labor by § 25-12-101.

(B) The Department of Labor Fund Account shall consist of:

(i) Those general revenues as may be provided by law; and

(ii) Any other funds as may be provided by law, including federal reimbursement received on account of eligible expenditures by the various programs of the Department of Labor operating from and having appropriations made payable from the fund account;

(8) (A) Livestock and Poultry Fund Account. The Livestock and Poultry Fund Account shall be used for the maintenance, operation, and improvement of the Arkansas Livestock and Poultry Commission, which was separated from the Department of Commerce by Acts 1981, No. 867, § 1, in carrying out the functions, powers, and duties as set out in § 2-33-101 et seq., or other duties imposed by law upon the Arkansas Livestock and Poultry Commission.

(B) The Livestock and Poultry Fund Account shall consist of:

(i) Those general revenues as may be provided by law; and

(ii) Any other funds provided by law;

(9) (A) Miscellaneous Agencies Fund Account. The Miscellaneous Agencies Fund Account may be used for the state's membership in regional or national associations, grants to certain organizations, and maintenance, operations, and improvements of appropriation units as may be authorized by the General Assembly.

(B) The Miscellaneous Agencies Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the various agencies and programs funded from the Miscellaneous Agencies Fund Account;

(iii) Federal reimbursement received on account of eligible expenditures of the various agencies and programs receiving primary support from the Miscellaneous Agencies Fund Account;

(iv) Those special revenues as specified in subdivision (233) and that portion of subdivision (201) in § 19-6-301 of the Revenue Classification Law, § 19-6-101 et seq.; and

(v) That portion of forfeited registration fees for beer kegs sold for off-site consumption.

(C) If there are not sufficient funds available in the Miscellaneous Agencies Fund Account to support the amounts appropriated from the Miscellaneous Agencies Fund Account, the Chief Fiscal Officer of the State shall determine the amount of moneys to be made available for each of the appropriations made from the Miscellaneous Agencies Fund Account, after having first provided full funding for all national and regional association dues and ensured that the appropriations made for the Arkansas State Highway and Transportation Department for road and bridge repair and maintenance are funded pursuant to the maximum funding allocation provided by law;

(10) Department of Arkansas Heritage Fund Account. The Department of Arkansas Heritage Fund Account shall consist of those general revenues as provided by law for the Department of Arkansas Heritage and shall be used for the maintenance, operation, and improvement of the Department of Arkansas Heritage;

(11) (A) Higher Education Grants Fund Account. The Higher Education Grants Fund Account shall be used for the:

(i) State's contribution for tuition support for Arkansas students attending out-of-state schools in dentistry, optometry, veterinary, podiatry, osteopathy, and chiropractic; and

(ii) Disbursement of funds for the Arkansas Academic Challenge Scholarship Program, and other various scholarship, loan, and grant programs as authorized by law and administered by the Department of Higher Education or other state agencies made disbursing agents by the General Assembly from the Higher Education Grants Fund Account.

(B) The Higher Education Grants Fund Account shall consist of those general revenues and any other funds as may be provided by law;

(12) (A) Department of Community Correction Fund Account. The Department of Community Correction Fund Account shall be used for the maintenance, operation, and improvement of the Department of Community Correction required in carrying out those powers, functions, and duties as established by law.

(B) The Department of Community Correction Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the probation, parole, and community correction program; and

(iii) Any other funds provided by law;

(13) (A) Higher Education Salary Distribution Fund Account. The Higher Education Salary Distribution Fund Account shall be used for the distribution of salary and cost-of-living adjustments to the various institutions of higher education.

(B) The Higher Education Salary Distribution Fund Account shall consist of those general revenues and any other funds as may be provided by law;

(14) (A) Arkansas Agriculture Department Fund Account. The Arkansas Agriculture Department Fund Account shall be used for the maintenance, operation, and improvement required by the Arkansas Agriculture Department in carrying out those powers, functions, and duties imposed by law upon the Secretary of the Arkansas Agriculture Department as set out in Title 25, Chapter 38, or any other duties that may be imposed by law upon the Arkansas Agriculture Department which were transferred to the Arkansas Agriculture Department under the provisions of §§ 25-38-204 -- 25-38-206.

(B) The Arkansas Agriculture Department Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the various divisions of the Arkansas Agriculture Department;

(iii) Federal reimbursement received on account of eligible expenditures by the various programs of the Arkansas Agriculture Department operating from and having appropriations made payable from the fund account; and

(iv) Any other funds as may be provided by law.



§ 19-5-303 - Institutions of higher education funds.

(a) (1) University of Arkansas Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas Fund".

(2) The University of Arkansas Fund shall be used for the maintenance, operation, and improvement of the University of Arkansas, including the Fayetteville campus, the Cooperative Extension Service, the Arkansas Agricultural Experiment Stations, the Graduate Institute of Technology, the Arkansas Archeological Survey, and for such other related and miscellaneous programs as may be provided by law.

(3) The University of Arkansas Fund shall consist of:

(A) Those general revenues that may be provided by law;

(B) Those special revenues as set out in §§ 19-6-301(45), 19-6-301(229), and 19-6-301(232); and

(C) Funds received from the Budget Stabilization Trust Fund as authorized by § 19-5-501.

(b) (1) University of Arkansas Medical Center Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas Medical Center Fund".

(2) The University of Arkansas Medical Center Fund is to be used for the maintenance, operation, and improvement of the University of Arkansas for Medical Sciences and its various divisions and programs, including the area health education centers and physician extender programs.

(3) The University of Arkansas Medical Center Fund shall consist of:

(A) Those general revenues as may be provided by law;

(B) Those special revenues as set out in § 19-6-301(224); and

(C) Any other funds made available for the support of the University of Arkansas for Medical Sciences which are required to be deposited into the State Treasury.

(c) (1) University of Arkansas at Little Rock Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas at Little Rock Fund".

(2) The University of Arkansas at Little Rock Fund shall be used for the maintenance, operation, and improvement of the Little Rock campus of the University of Arkansas and its various divisions and programs, including the Industrial Research and Extension Center.

(3) The University of Arkansas at Little Rock Fund shall consist of:

(A) Those general revenues as may be provided by law;

(B) Those special revenues as set out in § 19-6-301(229); and

(C) Any other funds made available for the support of the University of Arkansas at Little Rock which are required to be deposited into the State Treasury by law.

(d) (1) University of Arkansas at Monticello Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas at Monticello Fund".

(2) The University of Arkansas at Monticello Fund shall be used for the maintenance, operation, and improvement of the Monticello campus of the University of Arkansas and its various divisions, the University of Arkansas at Monticello College of Technology-Crossett, and the University of Arkansas at Monticello College of Technology-McGehee.

(3) The University of Arkansas at Monticello Fund shall consist of:

(A) Those general revenues as may be provided by law;

(B) The June 30, 2003, balances in the Forest Echoes Technical Institute Fund Account and the Great Rivers Comprehensive Lifelong Learning Center Fund Account; and

(C) Any other funds made available for the support of the University of Arkansas at Monticello which are required to be deposited into the State Treasury by law.

(e) (1) University of Arkansas at Pine Bluff Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas at Pine Bluff Fund".

(2) The University of Arkansas at Pine Bluff Fund shall be used for the maintenance, operation, and improvement of the Pine Bluff campus of the University of Arkansas.

(3) The University of Arkansas at Pine Bluff Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of the University of Arkansas at Pine Bluff and its various divisions, including the special teacher training program, which are required to be deposited into the State Treasury by law.

(f) (1) Arkansas State University Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas State University Fund".

(2) The Arkansas State University Fund shall be used for the maintenance, operation, and improvement of Arkansas State University.

(3) The Arkansas State University Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Arkansas State University which are required to be deposited into the State Treasury by law.

(g) (1) Arkansas State University -- Beebe Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas State University -- Beebe Fund".

(2) The Arkansas State University -- Beebe Fund shall be used for the maintenance, operation, and improvement of Arkansas State University-Beebe, including Arkansas State Technical Institute, Arkansas State University-Searcy, and Arkansas State University-Heber Springs.

(3) The Arkansas State University -- Beebe Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Arkansas State University-Beebe which are required to be deposited into the State Treasury by law.

(h) (1) Arkansas Tech University Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Tech University Fund".

(2) The Arkansas Tech University Fund shall be used for the maintenance, operation, and improvement of Arkansas Tech University.

(3) The Arkansas Tech University Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Arkansas Tech University which are required to be deposited into the State Treasury by law.

(i) (1) Henderson State University Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Henderson State University Fund".

(2) The Henderson State University Fund shall be used for the maintenance, operation, and improvement of Henderson State University, including the nursing program.

(3) The Henderson State University Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Henderson State University which are required to be deposited into the State Treasury by law.

(j) (1) Southern Arkansas University Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Southern Arkansas University Fund".

(2) The Southern Arkansas University Fund shall be used for the maintenance, operation, and improvement of Southern Arkansas University.

(3) The Southern Arkansas University Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Southern Arkansas University and its programs which are required to be deposited into the State Treasury by law.

(k) (1) University of Central Arkansas Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Central Arkansas Fund".

(2) The University of Central Arkansas Fund shall be used for the maintenance, operation, and improvement of the University of Central Arkansas.

(3) The University of Central Arkansas Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of the University of Central Arkansas which are required to be deposited into the State Treasury by law.

(l) (1) University of Arkansas at Fort Smith Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas at Fort Smith Fund".

(2) The University of Arkansas at Fort Smith Fund shall be used for the maintenance, operation, and improvement of the University of Arkansas at Fort Smith.

(3) The University of Arkansas at Fort Smith Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of the University of Arkansas at Fort Smith which are required to be deposited into the State Treasury by law.

(m) (1) North Arkansas College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "North Arkansas College Fund".

(2) The North Arkansas College Fund shall be used for the maintenance, operation, and improvement of North Arkansas College.

(3) The North Arkansas College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of North Arkansas College which are required to be deposited into the State Treasury by law.

(n) (1) East Arkansas Community College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "East Arkansas Community College Fund".

(2) The East Arkansas Community College Fund shall be used for the maintenance, operation, and improvement of East Arkansas Community College.

(3) The East Arkansas Community College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of East Arkansas Community College which are required to be deposited into the State Treasury by law.

(o) (1) Garland County Community College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Garland County Community College Fund".

(2) The Garland County Community College Fund shall be used for the maintenance, operation, and improvement of Garland County Community College.

(3) The Garland County Community College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Garland County Community College which are required to be deposited into the State Treasury by law.

(p) (1) Arkansas Northeastern College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Northeastern College Fund".

(2) The Arkansas Northeastern College Fund shall be used for the maintenance, operation, and improvement of Arkansas Northeastern College.

(3) The Arkansas Northeastern College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Arkansas Northeastern College which are required to be deposited into the State Treasury by law.

(q) (1) Phillips Community College of the University of Arkansas Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Phillips Community College of the University of Arkansas Fund".

(2) The Phillips Community College of the University of Arkansas Fund shall be used for the maintenance, operation, and improvement of Phillips Community College of the University of Arkansas, including the Stuttgart and DeWitt campuses.

(3) The Phillips Community College of the University of Arkansas Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Phillips Community College of the University of Arkansas which are required to be deposited into the State Treasury by law.

(r) (1) Rich Mountain Community College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Rich Mountain Community College Fund".

(2) The Rich Mountain Community College Fund shall be used for the maintenance, operation, and improvement of Rich Mountain Community College.

(3) The Rich Mountain Community College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Rich Mountain Community College which are required to be deposited into the State Treasury by law.

(s) (1) Northwest Arkansas Community College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Northwest Arkansas Community College Fund".

(2) The Northwest Arkansas Community College Fund shall be used for the maintenance, operation, and improvement of Northwest Arkansas Community College.

(3) The Northwest Arkansas Community College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Northwest Arkansas Community College which are required to be deposited into the State Treasury by law.

(t) (1) South Arkansas Community College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "South Arkansas Community College Fund".

(2) The South Arkansas Community College Fund shall be used for the maintenance, operation, and improvement of South Arkansas Community College.

(3) The South Arkansas Community College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of South Arkansas Community College which are required to be deposited into the State Treasury by law.

(u) (1) SAU-Tech Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "SAU-Tech Fund".

(2) The SAU-Tech Fund shall be used for the maintenance, operation, and improvement of SAU-Tech, Arkansas Fire Training Academy, and the Environment Control Center of SAU-Tech.

(3) The SAU-Tech Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of SAU-Tech and its programs which are required to be deposited into the State Treasury by law.

(v) (1) Mid-South Community College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Mid-South Community College Fund".

(2) The Mid-South Community College Fund shall be used for the maintenance, operation, and improvement of Mid-South Community College.

(3) The Mid-South Community College Fund shall consist of:

(A) Those general revenues as may be provided by law;

(B) Those special revenues as set out in § 19-6-301(183); and

(C) Any other funds made available for the support of Mid-South Community College which are required to be deposited into the State Treasury by law.

(w) (1) University of Arkansas Community College at Hope Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas Community College at Hope Fund".

(2) The University of Arkansas Community College at Hope Fund shall be used for the maintenance, operation, and improvement of the University of Arkansas Community College at Hope.

(3) The University of Arkansas Community College at Hope Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of the University of Arkansas Community College at Hope which are required to be deposited into the State Treasury by law.

(x) (1) University of Arkansas Community College at Batesville Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas Community College at Batesville Fund".

(2) The University of Arkansas Community College at Batesville Fund shall be used for the maintenance, operation, and improvement of the University of Arkansas Community College at Batesville.

(3) The University of Arkansas Community College at Batesville Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of the University of Arkansas Community College at Batesville which are required to be deposited into the State Treasury by law.

(y) (1) Higher Education Institutions Performance Fund. The Higher Education Institutions Performance Fund shall be used to provide additional support for institutions of higher education on the basis of institutional performance as determined by the Arkansas Higher Education Coordinating Board and reported to the Legislative Council.

(2) The fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds provided by law.

(z) (1) Arkansas State University -- Newport Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas State University -- Newport Fund".

(2) The Arkansas State University -- Newport Fund shall be used for the maintenance, operation, and improvement of Arkansas State University -- Newport.

(3) The Arkansas State University -- Newport Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Arkansas State University -- Newport which are required to be deposited into the State Treasury by law.

(aa) (1) Two-year College Model Formula Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Two-Year College Model Formula Fund".

(2) The Two-Year College Model Formula Fund shall be used for the distribution of funds to the various two-year colleges by the Department of Higher Education as may be authorized by law.

(3) The Two-Year College Model Formula Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available by the General Assembly.

(bb) (1) Cossatot Community College of the University of Arkansas Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Cossatot Community College of the University of Arkansas Fund".

(2) The Cossatot Community College of the University of Arkansas Fund shall be used for the maintenance, operation, and improvement of Cossatot Community College of the University of Arkansas.

(3) The Cossatot Community College of the University of Arkansas Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Cossatot Community College of the University of Arkansas which are required to be deposited into the State Treasury by law.

(cc) (1) University of Arkansas Community College at Morrilton Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "University of Arkansas Community College at Morrilton Fund".

(2) The University of Arkansas Community College at Morrilton Fund shall be used for the maintenance, operation, and improvement of the University of Arkansas Community College at Morrilton.

(3) The University of Arkansas Community College at Morrilton Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of the University of Arkansas Community College at Morrilton which are required to be deposited into the State Treasury by law.

(dd) (1) Arkansas State University-Mountain Home Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas State University-Mountain Home Fund".

(2) The Arkansas State University-Mountain Home Fund shall be used for the maintenance, operation, and improvement of Arkansas State University-Mountain Home.

(3) The Arkansas State University-Mountain Home Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Arkansas State University-Mountain Home which are required to be deposited into the State Treasury by law.

(ee) (1) National Park Community College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "National Park Community College Fund".

(2) The National Park Community College Fund shall be used for the maintenance, operation, and improvement of National Park Community College.

(3) The National Park Community College Fund shall consist of:

(A) Those general revenues transferred each month from the Garland County Community College Fund;

(B) The June 30, 2003, balances in the Garland County Community College Fund; and

(C) Any other funds made available for the support of National Park Community College which are required to be deposited into the State Treasury by law.

(ff) (1) School for Math, Science, and Arts Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "School for Math, Science, and Arts Fund".

(2) The School for Math, Science, and Arts Fund shall be used to provide for the maintenance, operation, and improvement required by the Arkansas School for Mathematics, Sciences, and the Arts in carrying out its powers, functions, and duties as set out by law.

(3) The School for Math, Science, and Arts Fund shall consist of:

(A) Moneys allocated and transferred from the Educational Excellence Trust Fund;

(B) Any general revenues as may be provided by the Revenue Stabilization Law, § 19-5-101 et seq.; and

(C) Any other moneys as may be authorized by law.

(gg) (1) Ozarka College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Ozarka College Fund".

(2) The Ozarka College Fund shall be used for the maintenance, operation, and improvement of Ozarka College.

(3) The Ozarka College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Ozarka College which are required to be deposited into the State Treasury by law.

(hh) (1) Southeast Arkansas College Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Southeast Arkansas College Fund".

(2) The Southeast Arkansas College Fund shall be used for the maintenance, operation, and improvement of Southeast Arkansas College.

(3) The Southeast Arkansas College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Southeast Arkansas College which are required to be deposited into the State Treasury by law.

(ii) (1) College of The Ouachitas Fund. There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "College of The Ouachitas Fund".

(2) The College of The Ouachitas Fund shall be used for the maintenance, operation, and improvement of College of The Ouachitas.

(3) The College of The Ouachitas Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of College of The Ouachitas which are required to be deposited into the State Treasury by law.



§ 19-5-304 - Education Fund.

The Education Fund shall consist of the following funds and fund accounts made available for the support of the Department of Education and the Department of Career Education and shall be used for the same purposes as set out for the following fund accounts:

(1) (A) Department of Education Fund Account. The Department of Education Fund Account shall be used to provide for the maintenance, operation, and improvement of the Department of Education as created by § 6-10-101 et seq., and any other laws imposing functions, powers, and duties upon the State Board of Education, the Department of Education, and the Commissioner of Education, including, but not necessarily limited to, history textbooks expenses, the Publishing Revolving Account, audio-visual services, textbooks operation, compact for education, including the state's membership, and the state's contribution to the Southern Regional Education Board.

(B) The Department of Education Fund Account shall consist of:

(i) Those general revenues as may be provided by the Revenue Stabilization Law, § 19-5-101 et seq.; and

(ii) Nonrevenue income derived from services provided by those programs supported from the Department of Education Fund Account, including any rental property located on the State Capitol grounds owned by the Department of Education;

(2) (A) Department of Career Education Fund Account. The Department of Career Education Fund Account shall be used to provide support for those programs placed under the direction of the Director of the Department of Career Education as authorized by §§ 6-11-101, 6-11-102, 25-6-101, 25-6-102, and Acts 1981, No. 64, § 4, and any other laws imposing functions, powers, and duties upon the State Board of Career Education, including without limitation the following:

(i) Vocational, technical, and adult education;

(ii) Adult basic education;

(iii) Manpower training;

(iv) Vocational standards;

(v) Industry training programs; and

(vi) Those functions, programs, and responsibilities transferred to the Department of Career Education as authorized by these statutes.

(B) The Department of Career Education Fund Account shall consist of those general revenues as may be provided by the Revenue Stabilization Law, § 19-5-101 et seq.;

(3) (A) Educational Television Fund Account. The Educational Television Fund Account shall be used for the maintenance, operation, and improvement required by the Educational Television Division of the Department of Education in carrying out those powers, functions, and duties of the Arkansas Educational Television Commission as set out in § 6-3-101 et seq. or other duties imposed by law upon the commission.

(B) The Educational Television Fund Account shall consist of those general revenues as may be provided by law and nonrevenue income derived from services provided by the Educational Television Division and any other nonfederal grant funds provided by law;

(4) (A) State Library Fund Account. The State Library Fund Account shall be used for the maintenance, operation, and improvement required by the Library Division of the Department of Education in carrying out the powers, functions, and duties as set out in § 13-2-201 et seq. or any other duties imposed by law upon the State Library Commission, which were transferred to the Department of Education by §§ 6-11-101, 6-11-102, and 25-6-102.

(B) The State Library Fund Account shall consist of those general revenues as may be provided by law and nonrevenue income derived from services provided by the Library Division of the Department of Education and any other nonfederal grant funds provided by law;

(5) (A) School for the Blind Fund Account. The School for the Blind Fund Account shall be used for the maintenance, operation, and improvement required by the Arkansas School for the Blind in carrying out those powers, functions, and duties as set out in § 6-43-101 et seq. and § 6-43-201 et seq.

(B) The School for the Blind Fund Account shall consist of those general revenues as may be provided by law and nonrevenue income derived from services provided by the Arkansas School for the Blind and any other nonfederal grant funds provided by law.

(C) Federal reimbursement funds received on account of vocational education programs conducted by the Arkansas School for the Blind shall not be deposited to the School for the Blind Fund Account;

(6) (A) School for the Deaf Fund Account. The School for the Deaf Fund Account shall be used for the maintenance, operation, and improvement required by the Arkansas School for the Deaf in carrying out the powers, functions, and duties as set out in § 6-43-301 et seq. or other duties imposed by law upon the Arkansas School for the Deaf, which were transferred to the Department of Education by §§ 6-11-101, 6-11-102, and 25-6-102.

(B) The School for the Deaf Fund Account shall consist of those general revenues as may be provided by law and nonrevenue income derived from services provided by the Arkansas School for the Deaf and any other nonfederal grant funds provided by law.

(C) Federal reimbursement funds received on account of vocational education programs conducted by the Arkansas School for the Deaf shall not be deposited to this account;

(7) (A) Rehabilitation Services Fund Account. The Rehabilitation Services Fund Account shall be used for the maintenance, operation, and improvement required by the Arkansas Rehabilitation Services of the Department of Career Education in carrying out the powers, functions, and duties as set out in § 6-52-101 et seq., the Rehabilitation Act of Arkansas, § 20-79-201 et seq., and § 25-30-201 et seq., and for the adult handicapped program at the Arkansas Health Center.

(B) The Rehabilitation Services Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by rehabilitation programs of the Arkansas Rehabilitation Services of the Department of Career Education; and

(iii) Any other nonfederal grant funds provided by law;

(8) (A) Technical Institute and Other Education Fund Accounts. The Crowley's Ridge Technical Institute Fund Account shall be used for the maintenance, operation, and improvement of Crowley's Ridge Technical Institute. The Crowley's Ridge Technical Institute Fund Account shall consist of:

(i) Those general revenues as may be provided by law; and

(ii) Any other funds made available for the support of Crowley's Ridge Technical Institute which are required to be deposited into the State Treasury by law.

(B) The Northwest Technical Institute Fund Account shall be used for the maintenance, operation, and improvement of Northwest Technical Institute. The Northwest Technical Institute Fund Account shall consist of:

(i) Those general revenues as may be provided by law; and

(ii) Any other funds made available for the support of Northwest Technical Institute which are required to be deposited into the State Treasury by law.

(C) The Riverside Vocational Technical School Fund Account shall be used for the maintenance, operation, and improvement of Riverside Vocational and Technical School. The Riverside Vocational Technical School Fund Account shall consist of:

(i) Those general revenues as may be provided by law; and

(ii) Any other funds made available for the support of Riverside Vocational Technical School which are required to be deposited into the State Treasury by law;

(9) (A) Educational Facilities Partnership Fund Account. The Educational Facilities Partnership Fund Account shall be used for distribution of grants for programs providing academic school facility and transportation assistance to the public school districts as may be provided by law.

(B) The Educational Facilities Partnership Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Moneys transferred from the General Improvement Fund; and

(iii) Any other moneys as may be provided by law; and

(10) (A) Division of Public School Academic Facilities and Transportation Fund Account. The Division of Public School Academic Facilities and Transportation Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Public School Academic Facilities and Transportation of the Department of Education as may be provided by law.

(B) The Division of Public School Academic Facilities and Transportation Fund Account shall consist of:

(i) Those general revenues as may be provided by law; and

(ii) Any other funds made available for the support of the Division of Public School Academic Facilities and Transportation of the Department of Education.



§ 19-5-305 - Public School Fund.

(a) The Public School Fund shall consist of the following fund accounts and funds made available for the support of the Department of Education, the Arkansas State Library of the Department of Education, and the Department of Career Education and shall be used for the same purposes as set out for the following fund accounts:

(1) Department of Education Public School Fund Account. The Department of Education Public School Fund Account shall be used for grants and aids for the programs administered by the Department of Education as authorized by law.

(2) Department of Career Education Public School Fund Account. The Department of Career Education Public School Fund Account shall be used for grants and aids for the programs administered by the Department of Career Education consisting of, but not limited to:

(A) General adult education grants;

(B) Adult basic education grants;

(C) Manpower development and training grants;

(D) Vocational-technical and adult education; and

(E) Such other grants and aids as may be authorized by law for disbursement by the Department of Career Education; and

(3) State Library Public School Fund Account. The State Library Public School Fund Account shall be used for Aid to Public Libraries as administered by the Arkansas State Library of the Department of Education.

(b) The Public School Fund shall consist of those moneys as may be provided by:

(1) The Revenue Stabilization Law, § 19-5-101 et seq.;

(2) Any federal mineral leasing funds, federal forest reserve funds, federal flood control funds, or any other similar turnback funds in the State Treasury for which the eligible county or school district cannot be identified;

(3) Fines collected pursuant to § 6-21-410 under the Free Textbook Act of 1975, § 6-21-401 et seq.;

(4) Funds remitted by county treasurers for those school districts which have local revenue per student in excess of the local base per student, as set out in § 26-80-101(c);

(5) Amusement machine revenues up to and including thirty thousand dollars ($30,000), as set out in § 26-57-407;

(6) Additional rental vehicle tax revenues in excess of two million eight hundred fifty thousand dollars ($2,850,000), § 26-63-302, to be used exclusively for teacher salaries; and

(7) Such other funds as may be authorized by law.

(c) (1) There is authorized a transfer of up to two hundred thousand dollars ($200,000) per year from the Public School Fund to the Department of Education Fund Account or the Department of Career Education Fund Account, or a portion thereof to both, by the Treasurer of State and the Chief Fiscal Officer of the State, upon certification as to the amount required by the Commissioner of Education or by the Director of the Department of Career Education, or both, to the Chief Fiscal Officer of the State.

(2) This transfer shall be used to provide additional support for the administration of the handicapped children program and the vocational-technical and adult education program.



§ 19-5-306 - Department of Human Services Fund.

The Department of Human Services Fund shall consist of the following fund accounts and funds made available for the support of the Department of Human Services and shall be used for the same purposes as set out for the following fund accounts:

(1) (A) Behavioral Health Services Fund Account. The Behavioral Health Services Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Behavioral Health of the Department of Human Services in carrying out the powers, functions, and duties, as set out in § 20-46-101 et seq. and § 25-10-101 et seq., or other duties imposed by law upon the Arkansas State Hospital.

(B) The Behavioral Health Services Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the Arkansas State Hospital;

(iii) Federal reimbursement received on account of eligible expenditures;

(iv) Paying patient fees and other funds as may be provided by law;

(v) Funds received from local sources for community program matching; and

(vi) Funds received from the Division of Medical Services of the Department of Human Services;

(2) (A) Developmental Disabilities Services Fund Account. The Developmental Disabilities Services Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Developmental Disabilities Services of the Department of Human Services in carrying out the powers, functions, and duties, as set out in § 20-48-101 et seq. and § 25-10-101 et seq., and all laws amendatory thereto, or other duties imposed by law upon the human development centers or the Board of Developmental Disabilities Services.

(B) The Developmental Disabilities Services Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived by services provided by the human development centers;

(iii) Funds received from local sources to provide matching for community developmental disabilities services programs; and

(iv) Reimbursement received from the Division of Medical Services of the Department of Human Services;

(3) (A) Medical Services Fund Account. The Medical Services Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Medical Services of the Department of Human Services in carrying out the powers, functions, and duties as set out in § 20-76-101 et seq. and § 25-10-101 et seq., including the support and administration costs of the expanded Medical Services Program of the Division of Medical Services of the Department of Human Services for the working poor in Arkansas.

(B) The Medical Services Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the Division of Medical Services of the Department of Human Services;

(iii) Federal reimbursement received on account of eligible expenditures for the administration of medical services programs;

(iv) Funds derived from fees collected pursuant to the provisions of §§ 20-10-213 -- 20-10-228 to be used for the maintenance and operation of the long-term care facility licensure program of the Division of Medical Services of the Department of Human Services; and

(v) Any other nonfederal grant funds provided by law.

(C) Other federal reimbursement funds received by the Division of Medical Services of the Department of Human Services shall be deposited into a separate federal reimbursement fund on the books of the Treasurer of State;

(4) (A) Youth Services Fund Account. The Youth Services Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Youth Services of the Department of Human Services in carrying out the powers, functions, and duties as set out in § 9-28-201 et seq., including serious offender and community-based programs and the youth service centers.

(B) The Youth Services Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the various programs of the Division of Youth Services of the Department of Human Services; and

(iii) Any other nonfederal grants-in-aid funds provided by law.

(C) Other federal reimbursement received by the Division of Youth Services of the Department of Human Services shall be deposited into a separate federal reimbursement fund on the books of the Treasurer of State, including those received on account of eligible expenditures of the youth service centers' vocational education programs;

(5) (A) Children and Family Services Fund Account. The Children and Family Services Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Children and Family Services of the Department of Human Services in carrying out those functions, powers, and duties as set out in § 25-10-101 et seq.

(B) The Children and Family Services Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the Division of Children and Family Services of the Department of Human Services; and

(iii) Any other nonfederal grant-in-aid funds provided by law;

(6) (A) Department of Human Services Administration Fund Account. The Department of Human Services Administration Fund Account shall be used for the maintenance, operation, and improvement required by the office of the Director of the Department of Human Services in carrying out the administrative duties of the Department of Human Services as set out in and under the restrictions and provisions of § 20-46-301 and § 25-10-101 et seq., and of the Office of Finance and Administration of the Department of Human Services, and the Division of Community Service and Nonprofit of the Department of Human Services as set out in § 25-10-128.

(B) The Department of Human Services Administration Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by these divisions of the Department of Human Services; and

(iii) Any other funds, including reimbursement for costs incurred by these divisions from the various other Department of Human Services' divisions from nongeneral revenue sources, as may be required and provided by law;

(7) (A) Aging and Adult Services Fund Account. The Aging and Adult Services Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Aging and Adult Services of the Department of Human Services in carrying out the powers, functions, and duties as imposed by law, and § 25-10-101 et seq., upon the Division of Aging and Adult Services of the Department of Human Services.

(B) The Aging and Adult Services Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Fifty percent (50%) of those special revenues as specified in § 19-6-301(201), there to be used to assist the Meals on Wheels Program, and any other special revenues as may be provided by law;

(iii) Nonrevenue income derived from services provided by the Division of Aging and Adult Services of the Department of Human Services;

(iv) Federal reimbursement received on account of eligible expenditures of the Division of Aging and Adult Services of the Department of Human Services; and

(v) The first three million dollars ($3,000,000) each year of the net revenues derived from the additional cigarette tax levied in § 26-57-802, to be used exclusively for transportation services benefiting the elderly, including the Meals on Wheels Program;

(8) (A) State Services for the Blind Fund Account. The State Services for the Blind Fund Account shall be used for the maintenance, operation, and improvement required by the Division of State Services for the Blind of the Department of Human Services in carrying out the powers, functions, and duties as set out in § 25-10-201 et seq. or other duties imposed by law upon the Division of State Services for the Blind of the Department of Human Services.

(B) The State Services for the Blind Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the Division of State Services for the Blind programs of the Department of Human Services; and

(iii) Any other nonfederal grants funds provided by law;

(9) (A) County Operations Fund Account. The County Operations Fund Account shall be used for the maintenance, operation, and improvement required by the Division of County Operations of the Department of Human Services in carrying out the powers, functions, and duties as set out in § 25-10-102.

(B) The County Operations Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the various programs of the Division of County Operations of the Department of Human Services;

(iii) Any other nonfederal grants-in-aids funds provided by law;

(iv) Funds received from the Department of Education for surplus commodities; and

(v) Federal reimbursement received on account of eligible expenditures of the Division of County Operations of the Department of Human Services;

(C) Other federal reimbursement funds received by the Division of County Operations of the Department of Human Services shall be deposited into a separate federal reimbursement fund on the books of the Treasurer of State;

(10) (A) Department of Human Services Grants Fund Account. The Department of Human Services Grants Fund Account shall be used for the following grant programs to consist of general revenues and any other nonfederal funds, as may be appropriated by the General Assembly:

(i) Children's Medical Services;

(ii) Food Stamp Employment and Training Program;

(iii) Aid to the Aged, Blind, and Disabled;

(iv) Transitional Employment Assistance Program;

(v) Private nursing home care;

(vi) Infant Infirmary -- nursing home care;

(vii) Public Nursing Home Care;

(viii) Prescription Drugs;

(ix) Hospital and Medical Services;

(x) Child and Family Life Institute;

(xi) Community Services Block Grant;

(xii) ARKids First;

(xiii) Child Health Management Services; and

(xiv) Child Care Grant.

(B) Federal reimbursement received by the Department of Human Services shall be deposited into separate funds on the books of the Treasurer of State;

(11) (A) Long-Term Care Facility Receivership Fund Account. The Long-Term Care Facility Receivership Fund Account shall be used for paying the expenses of receivers appointed under the Arkansas Long-Term Care Facility Receivership Law, § 20-10-901 et seq., as administered and disbursed under the direction of the Director of the Department of Human Services.

(B) The Long-Term Care Facility Receivership Fund Account shall consist of:

(i) Those general revenues and such other funds as may be provided by law; and

(ii) The balance in the Long-Term Care Facility Receivership Fund Account which remains at the end of a fiscal year;

(12) (A) Child Care and Early Childhood Education Fund Account. The Child Care and Early Childhood Education Fund Account shall be used for the maintenance, operation, and improvement required by the Division of Child Care and Early Childhood Education of the Department of Human Services in carrying out those functions, powers, and duties as set out in the Child Care Facility Licensing Act, § 20-78-201 et seq., or other duties imposed by law upon the Division of Child Care and Early Childhood Education of the Department of Human Services.

(B) The Child Care and Early Childhood Education Fund Account shall consist of:

(i) Those general revenues as may be provided by law;

(ii) Nonrevenue income derived from services provided by the Division of Child Care and Early Childhood Education of the Department of Human Services; and

(iii) Any other nonfederal grant-in-aid funds provided by law.



§ 19-5-307 - Public Health Fund.

(a) The Public Health Fund shall be used for the maintenance, operation, and improvement required by the regional health centers and the various divisions of the Department of Health in carrying out the powers, functions, and duties as set out in § 20-7-102 et seq. or other duties imposed by law upon:

(1) The Department of Health;

(2) The Director of the Department of Health;

(3) The State Board of Health;

(4) The Secretary of the State Board of Health, or the State Health Officer, whose office was transferred under § 25-9-101 to the Department of Health; and

(5) The State Cancer Commission, which was transferred to the Department of Health by § 25-9-101.

(b) The Public Health Fund shall consist of:

(1) Those special revenues as set out in § 19-6-301(41), (65), (68), (69), (80), (97), (131), (132), (133), (136), (137), (140), (141), (142), (143), (144), (147), (155), (166), (177), (194), (204), and (205), and that portion of § 19-6-301(58) of the Revenue Classification Law, § 19-6-101 et seq.;

(2) General revenues as may be provided by law;

(3) Nonrevenue income derived from services provided by the various divisions of the department;

(4) Federal reimbursement received on account of eligible expenditures by the various divisions of the Department of Health;

(5) Other funds as may be provided by law;

(6) Moneys transferred or deposited from the State Administration of Justice Fund to support alcoholism treatment programs and for use in the drug abuse prevention and treatment program of the Office of Alcohol and Drug Abuse Prevention; and

(7) Amusement machine revenues over thirty thousand dollars ($30,000), as set out in § 26-57-407.



§ 19-5-308 - Arkansas Building Authority Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State an account to be known as the "Arkansas Building Authority Account" of the General Improvement Fund.

(b) This account shall consist of funds authorized for deposit in the State Treasury by the General Assembly.

(c) This account shall be used for the purposes authorized and required by the Arkansas Building Authority Act, § 22-2-101 et seq.



§ 19-5-310 - Water, Sewer, and Solid Waste Systems Revolving Fund.

A special fund entitled the Water, Sewer, and Solid Waste Systems Revolving Fund is created to provide a depository for funds which may be appropriated or otherwise secured for the purposes of matching or supplementing federal grants and loans. This fund shall be used to provide low interest loans to cities, towns, counties, and other eligible applicants. Funds from the repayment of loans made from the fund shall return to the fund and shall be reloaned in a manner which is consistent with the purposes of this program.



§ 19-5-311 - Technical college funds created.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Black River Technical College Fund", there to be used for the maintenance, operation, and improvement of Black River Technical College.

(2) The Black River Technical College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Black River Technical College which are required to be deposited into the State Treasury by law.

(b) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Pulaski Technical College Fund", there to be used for the maintenance, operation, and improvement of Pulaski Technical College.

(2) The Pulaski Technical College Fund shall consist of:

(A) Those general revenues as may be provided by law; and

(B) Any other funds made available for the support of Pulaski Technical College which are required to be deposited into the State Treasury by law.






Subchapter 4 - -- Distribution of General Revenues

§ 19-5-401 - Allocations for fiscal year 2012-2013 and thereafter.

Commencing with the fiscal year beginning July 1, 2012, and each fiscal year thereafter, the Treasurer of State shall transfer all remaining general revenues available for distribution on the last day of business in July 2012 and on the last day of business in each calendar month thereafter during the fiscal year to the various funds and fund accounts participating in general revenues in the proportions of the maximum allocation as the individual allocation to the fund or fund account bears to the total of the maximum allocation as provided in § 19-5-402.



§ 19-5-402 - Maximum allocations of revenues for fiscal year 2012-2013 and thereafter.

The Treasurer of State shall first make monthly allocations in the proportions set out in this section to the funds and fund accounts listed below until there has been transferred a total of four billion seven hundred twenty-seven million five hundred thousand dollars ($4,727,500,000) or so much thereof as may become available, provided that the Treasurer of State shall make such monthly allocations in accordance with each fund or fund account's proportionate part of the total of all such allocations set forth in this section: Click here to view image.



§ 19-5-405 - Authority of Treasurer of State.

The Treasurer of State, in calculating the proportionate share of the maximum allocation to determine the monthly distribution of net general revenues available for distribution for each fund or fund account, as authorized in this subchapter, shall compute the calculation of five (5) digits to the right of the decimal point, "rounded off". In the event the Treasurer of State shall determine that there are errors in any of the totals of the respective funds or fund accounts for which distributions are authorized in this subchapater, the maximum allocation authorized for each fund and fund account within each subsection shall govern with respect to the allocation to be made to those funds and fund accounts. The Treasurer of State is authorized to correct errors in totals thereof, as reflected in this subchapter, prior to computing the calculations of the proportionate share of the maximum allocations to be determined in making monthly distributions of net general revenues available for distribution for each fund or fund account, as authorized within the respective priorities set forth in this subchapter.



§ 19-5-406 - Transfer of remaining revenues.

After making the maximum annual allocation, as provided in § 19-5-402 , all remaining general revenues available for distribution during each fiscal year shall be transferred on the last day of business in each calendar month to the General Revenue Allotment Reserve Fund, there to be used for the respective purposes as provided by law.






Subchapter 5 - -- Budget Stabilization Trust Fund

§ 19-5-501 - Fund generally.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Budget Stabilization Trust Fund".

(2) The Budget Stabilization Trust Fund shall consist of funds made available and transferred to it from the Securities Reserve Fund as set out in § 19-5-905 and this section, the fund balance and other assets remaining in the State Budget Revolving Fund on June 30, 1987, and any other funds made available by law. The Treasurer of State, after complying with § 27-70-204 for distributing interest income earned from investment of average daily balances of the State Highway and Transportation Department Fund; § 15-41-110 for distributing interest earned from investment of average daily balances of the Game Protection Fund; and any other laws enacted by the General Assembly for disposition of interest income earned from investment of average daily State Treasury balances, shall credit to the Budget Stabilization Trust Fund fifty percent (50%) of the interest income received and credited to the Securities Reserve Fund and credit to the General Improvement Fund fifty percent (50%) of the interest income received and credited to the Securities Reserve Fund as certified by the Chief Fiscal Officer of the State.

(b) The Budget Stabilization Trust Fund shall be used for the purpose of:

(1) (A) Making temporary loans to those funds and fund accounts as set out in § 19-5-401 et seq., to the Department of Correction Farm Fund for farm production purposes, to the Department of Correction Prison Industry Fund, to the Department of Parks and Tourism Fund Account, to the Income Tax Refund Fund, to the Gasoline Tax Refund Fund, to the Interstate Motor Fuel Tax Refund Fund, and to the various funds established in the Revenue Classification Law of Arkansas, § 19-6-101 et seq., and any other funds or fund accounts as may be specified elsewhere in this section. The loans made to the funds and fund accounts set out in § 19-5-401 et seq. shall be repaid on or before June 30 of the fiscal year in which the loan is made, except as provided elsewhere in this section.

(B) The loans made to the Department of Correction Farm Fund are to be repaid on or before June 30 of the fiscal year following the fiscal year in which the loan was made after the amount of the outstanding loan made the previous fiscal year has been reduced by the value of products produced or processed on the farm that were consumed by inmates and other authorized personnel, in amounts as determined and certified by the Legislative Auditor to the Chief Fiscal Officer of the State. Processed beef purchased by the Department of Correction must be U.S. labeled. The value of products produced or processed on the farm that were consumed by inmates and other authorized personnel shall be based upon prices obtained by the Department of Correction and the State Procurement Director for purchasing similar products and quantities on the open market for other state agencies, institutions, and universities. However, the Chief Fiscal Officer of the State may grant an extension not to exceed sixty (60) days for repayment of loans made to the Department of Correction Farm Fund upon receipt by the Chief Fiscal Officer of the State of a certification by the Director of the Department of Correction that farm products are held in storage or are on hand that exceed in market value the amount of loans that are due, and the Chief Fiscal Officer of the State may grant an additional extension not to exceed sixty (60) days for repayment of the loan made to the Department of Correction Farm Fund, after obtaining the advice of the Legislative Council in regard to a request from the Department of Correction for the additional sixty-day extension for repayment of the loan. Loans made to the Department of Correction Prison Industry Fund for operation expenses shall be repaid on or before June 30 of the fiscal year in which the loan was made, but loans made for the purchase of equipment necessary for implementing the various industries shall be repaid from time to time.

(C) The loans made to the Income Tax Refund Fund, to the Gasoline Tax Refund Fund, to the Interstate Motor Fuel Tax Refund Fund, and to those other funds established in the Revenue Classification Law, § 19-6-101 et seq., are to be repaid on the last day of the month of which the loan was made. However, loans made to the Department of Human Services Fund during June of any fiscal year for making cash assistance payments to eligible individuals under the Temporary Assistance for Needy Families Program for delivery on or about July 1 of the following fiscal year shall be repaid on or before July 31 of the fiscal year following the fiscal year in which the loan was made; and loans made to the Department of Human Services for the Developmental Disabilities Services Fund Account and the Behavioral Health Services Fund Account in the last month of a fiscal year for federal reimbursement for Medicaid and Medicare eligible services shall be repaid immediately upon receipt of reimbursement but no later than July 31 of the fiscal year following the fiscal year in which the loan was made.

(D) The maximum amount of funds that may be loaned to the funds established in the Revenue Classification Law, § 19-6-101 et seq., shall be ninety-seven percent (97%) of the estimated revenues to be deposited into the State Treasury during that month to the credit of the State Apportionment Fund and which will become available to that operating fund at the end of the month, excluding the Department of Correction Farm Fund, the Department of Correction Prison Industry Fund, the Department of Arkansas State Police Fund, and the State Forestry Fund. Loans and distribution of general revenue funds made to the County Aid Fund and the Municipal Aid Fund are to be made on the basis and to the extent of the funds estimated to be available as set out in § 19-5-402(a) so that an equal monthly distribution of general revenues is made, based upon the Chief Fiscal Officer of the State's monthly forecasts of general revenue distribution.

(E) Temporary loans may be made to the institutions of higher education for operational purposes. In making these loans, the following procedures shall be applicable. The institutions of higher education shall submit requests for loans to both the Director of the Department of Higher Education and the Chief Fiscal Officer of the State setting forth the need for the loan. The requests shall include at least the following:

(i) The current total cash balance of all accounts of the requesting institution's cash funds;

(ii) The reasons why the cash fund balances and their general revenue fund balances are insufficient to meet current obligations;

(iii) The anticipated duration of the loan; and

(iv) A proposed repayment schedule.

(F) The Chief Fiscal Officer of the State and the Director of the Department of Higher Education shall review the request for the loan. The Director of the Department of Higher Education shall recommend, in writing, the approval or disapproval of the loan and the reasons for the recommendation to the Chief Fiscal Officer of the State. The Chief Fiscal Officer of the State shall review the institution's request, the funds available in the Budget Stabilization Trust Fund, and the recommendation of the Director of the Department of Higher Education. The Chief Fiscal Officer of the State may request such additional information as is deemed necessary to make a determination as to whether the request should be approved. If the Chief Fiscal Officer of the State determines that the request is proper and necessary for the operation of the institution and that sufficient funds are available, the Chief Fiscal Officer of the State shall approve the request and establish a repayment schedule for the loan. If the Chief Fiscal Officer of the State determines that the loan is not necessary or required, or that funds are not available, the Chief Fiscal Officer of the State shall deny the request. The Chief Fiscal Officer of the State shall communicate in writing to the institution and to the Director of the Department of Higher Education the reasons for disapproval of the requested loan. All loans made to the institutions of higher education under the provisions of this subdivision shall be repaid in full by June 30 of the fiscal year in which the loan was made. In the event an agency or program is established by the General Assembly which is to be supported solely from other than general revenues or federal funds, the Chief Fiscal Officer of the State may make a temporary loan from the Budget Stabilization Trust Fund to the agency or program to the extent necessary for carrying out the intent of the enabling legislation. The amount of the loan shall be determined by the Chief Fiscal Officer of the State, and the loans shall be repaid in full by June 30 of the fiscal year in which the loan was made;

(2) Making transfers to the University of Arkansas Fund on account of interest on the University of Arkansas Endowment Fund of an amount which, when added to the interest earned on the investment of the endowment fund, shall not exceed the sum of six thousand six hundred thirty-three dollars and thirty-four cents ($6,633.34) during any fiscal year;

(3) Making transfers to the State Military Department Fund Account of the State General Government Fund as established in § 19-5-302(2)(A)-(C) for the purpose of providing reimbursement or immediate funding for expenses incurred by the State Military Department on behalf of the National Guard emergency call-up appropriation;

(4) Making transfers to the General Improvement Fund as established in § 19-5-1005 in order to provide supplemental funding for appropriations supported from the General Improvement Fund as may be provided by law;

(5) Providing funding, either in whole or in part, for programs as may be authorized by the General Assembly and which are specified as being funded in whole or in part from the Budget Stabilizaton Trust Fund;

(6) Making transfers to the State Highway and Transportation Department Fund as may be authorized by law and making transfers not to exceed one million dollars ($1,000,000) in any one (1) fiscal year to provide the state's proportionate share of each declared emergency or major disaster as required by the federal Disaster Relief Act of 1974;

(7) Making transfers to the Miscellaneous Revolving Fund, as established in § 19-5-1009, to provide funding in whole or in part for appropriations made payable from the Miscellaneous Revolving Fund;

(8) Making temporary advances to the various federal accounts of state agencies upon certification of the pending availability of federal funding by the director of the state agency making the request. However, the requests shall be limited to those occasions whereby the continued operations of the state agency programs would be seriously impaired and unnecessary hardships would be created due to either administrative oversight, delays by the federal government in forwarding the moneys, or by problems created by the federal fiscal year conversion. Furthermore, upon receipt of the grant award authorizations or letter of credit documents, the state agency director shall certify to the Chief Fiscal Officer of the State the amounts of temporary advances to be recovered, whereby the Chief Fiscal Officer of the State shall make recovery and notify the Treasurer of State and the Auditor of State of the recovery. Furthermore, the temporary advances shall be recovered on or before June 30 of the fiscal year in which the temporary advances were made; and

(9) Those functions formerly performed by the State Budget Revolving Fund.

(c) In addition to the purposes for which the Budget Stabilization Trust Fund may be used as set forth in this section, the fund shall also be used to make temporary loans to the Constitutional Officers Fund and the State Central Services Fund. Loans made to the Constitutional Officers Fund and the State Central Services Fund under the provisions of this section shall be repaid on or before June 30 of the fiscal year in which the loans are made.

(d) The Chief Fiscal Officer of the State is authorized to transfer up to a maximum of four million dollars ($4,000,000) from the Budget Stabilization Trust Fund to the State Central Services Fund, only in those instances when obligations incurred by the State Central Services Fund are estimated to exceed or are actually exceeding estimated or actual available resources. The transfer shall also be utilized to provide a level of funding, for those appropriations made payable from the State Central Services Fund, equal to the previous year's expenditure or the current year appropriation, whichever is less, in the event that income from all sources does not provide that funding level. Any transfer made as authorized in this section shall require the review and advice of the Legislative Council prior to the transfer of those funds.



§ 19-5-502 - Loans from fund.

(a) The Chief Fiscal Officer of the State shall be guided by the following limitations and procedures in making loans from the Budget Stabilization Trust Fund for the respective purposes for which the loans may be made, as established in this subsection:

(1) State agencies supported solely from special revenues shall not be eligible to make applications for or receive loans from the Budget Stabilization Trust Fund; and

(2) Moneys deposited in the Budget Stabilization Trust Fund shall not be used to make loans to any state agency without the state agency first submitting proof of the need for the moneys and submitting justification therefor verifying that other funds or resources are not available to the agency or cannot be obtained by the agency from other funds belonging to or available to the agency. In no event shall any loan from the Budget Stabilization Trust Fund be made to a state-supported institution of higher learning in an amount equal to or exceeding eighty-five percent (85%) of its monthly guarantee of general revenues estimated to be available for distribution to the agency during the month.

(b) Any official or employee knowingly submitting false information to the Chief Fiscal Officer of the State in support of any loan from the Budget Stabilization Trust Fund shall, upon conviction thereof, be guilty of misfeasance in office and shall be removed from the office or position of employment;

(c) The Department of Education shall have no authority to request loans from the Budget Stabilization Trust Fund to provide moneys for distribution to public school districts in this state, nor to write warrants payable from any funds borrowed from the Budget Stabilization Trust Fund, for making monthly payments to school districts in this state earlier than the fifth day prior to the end of the month.



§ 19-5-503 - Work release centers.

The Community Correction Revolving Fund is authorized to borrow from the Budget Stabilization Trust Fund for the establishment of new work release centers for the Department of Correction. These loans shall be repaid by the end of the fiscal year in which the loans are made.



§ 19-5-504 - Loans of anticipated proceeds of Aging and Adult Services Fund Account.

In addition to those purposes for which the Budget Stabilization Trust Fund may be used, the Department of Human Services may borrow from that fund an amount equal to eighty percent (80%) of the anticipated proceeds made available to the Aging and Adult Services Fund Account from nursing home bed license fees. The borrowed amounts are to be transferred to the Aging and Adult Services Fund Account in such amounts and under such restrictions and conditions as are determined to be in the best interest of the state by the Chief Fiscal Officer of the State and, in any event, shall be repaid to the Budget Stabilization Trust Fund in full by June 30 of the year in which the funds were borrowed.



§ 19-5-506 - Financial aid programs.

In order to provide timely payments under financial aid appropriations, the Chief Fiscal Officer of the State is authorized to provide loans from the Budget Stabilization Trust Fund to make available all funds attributable to the financial aid programs under the then current official revenue estimates. In the event of an unanticipated state revenue shortfall, any such loans remaining at the end of a fiscal year shall be repaid from revenues distributed in the first two (2) months of the next fiscal year. Funds for appropriations for purposes other than financial aid shall not be affected by the application of this provision.






Subchapter 6 - -- Municipal and County Aid Funds

§ 19-5-601 - Municipal Aid Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Municipal Aid Fund.

This fund shall consist of:

(1) Such general revenues as may be made available to the fund by the Revenue Stabilization Law, § 19-5-101 et seq.;

(2) Such special revenues derived from highway user imposts, known as highway revenues, as may be made available to the fund for the benefit of municipalities by the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.; and

(3) Those special revenues as specified in § 19-6-301(135) of the Revenue Classification Law, § 19-6-101 et seq.

(b) (1) All of the general revenues and the special revenues shall be distributed within ten (10) days after the close of each calendar month to the respective cities of the first and second class and incorporated towns on the basis of population according to the most recent federal decennial or special census.

(2) The amount to be apportioned to each such city or incorporated town is to be in the proportion that each population bears to the total population of all such cities and incorporated towns.

(3) In the event of an annexation, the population of the annexed area, as certified by the United States Census Bureau of the federal Department of Commerce, may be added to the most recent federal decennial or special census of the annexing municipality.

(4) (A) The moneys received by the respective cities and incorporated towns under this section shall be revenues of the year in which received by them and shall not be revenues of the year in which such moneys were collected and paid into the State Treasury.

(B) Of the moneys so received by the respective cities and incorporated towns, the general revenues shall be used for general purposes of municipal government, and the special revenues derived from highway revenues shall be used as provided by the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.

(5) (A) In the event the Workers' Compensation Commission has paid claims from the Miscellaneous Revolving Fund on account of any municipal employee covered under workers' compensation, such amount is to be deducted from general revenue turnback as provided by §§ 14-26-103 and 14-60-103.

(B) The moneys so deducted are to be transferred to the Miscellaneous Revolving Fund, there to be used as provided by law.

(c) It shall be unlawful for the Treasurer of State to distribute any general revenues and special revenues to any cities or incorporated towns in this state that have expended funds belonging to such city or town for the payment of annual membership dues to, or for the purchase of services rendered by, the Arkansas Municipal League or any other league or association of cities in this state unless the books, affairs, and records of such Arkansas Municipal League or other league or association of cities and towns of this state receiving moneys from cities or towns has been audited by the Division of Legislative Audit or consent for such audit by the Division of Legislative Audit has been given by any such league or association. The Division of Legislative Audit is authorized to audit the books, affairs, and records of the Arkansas Municipal League or any other league or association of cities or incorporated towns in this state, upon request thereof by the appropriate officials of such league or associations.

(d) In the event that the United States Census Bureau of the federal Department of Commerce determines that the population for a municipality is more than was originally certified in the decennial census or the population for a municipality was incorrectly assigned to another municipality and a census count correction or a correction to the designated municipality is received from the United States Census Bureau by the appropriate officials of the state, the Treasurer of State shall determine the amount of general and special revenue that the municipality should have received based upon the corrected census count. Such amounts are to be submitted to the Arkansas State Claims Commission for inclusion in the appropriation bill requested from the General Assembly for approved claims.



§ 19-5-602 - County Aid Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "County Aid Fund".

(b) The County Aid Fund shall consist of:

(1) The general revenues as may be provided by the Revenue Stabilization Law, § 19-5-101 et seq., to the County Aid Fund;

(2) Such special revenues derived from highway user imposts, known as highway revenues, as may be provided by the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.;

(3) Those special revenues as set out in § 19-6-301(74) and (117) and thirty-four percent (34%) of those special revenues as specified in § 19-6-301(20) of the Revenue Classification Law, § 19-6-101 et seq.; and

(4) Twenty-five percent (25%) of all severance taxes other than those imposed upon saw timber and timber products as set out in § 19-6-301(18) of the Revenue Classification Law, § 19-6-101 et seq.

(c) All of the general revenues and special revenues shall be distributed within ten (10) days after the close of each calendar month to the respective counties as follows:

(1) (A) The general revenues made available to the County Aid Fund by the Revenue Stabilization Law, § 19-5-101 et seq., shall be distributed with seventy-five percent (75%) divided equally among the seventy-five (75) counties of this state and twenty-five percent (25%) distributed on the basis of population according to the most recent federal decennial or special census, with each county to receive the proportion that its population bears to the total population of the state.

(B) The moneys so received by the county treasurer shall be credited to the county general fund to be used for general county purposes, unless otherwise appropriated by the quorum court;

(2) The special revenues distributed to the respective counties shall be distributed as may be authorized by law;

(3) All moneys received by the respective counties under this section shall be revenues of the year in which received by them and shall not be revenues of the year in which such moneys were collected and paid into the State Treasury; and

(4) (A) In the event the Workers' Compensation Commission has paid claims from the Miscellaneous Revolving Fund on account of any county employee covered under workers' compensation, this amount is to be deducted from county general revenue turnback funds as provided by §§ 14-26-103 and 14-60-103.

(B) Such moneys so deducted are to be transferred to the Miscellaneous Revolving Fund, there to be used as provided by law.

(d) (1) It shall be unlawful for the Treasurer of State to distribute any general revenues to any county in this state or any special revenues to any county in this state that has expended funds belonging to such county for the payments of annual membership dues to, or for the purchase of services rendered by, the Association of Arkansas Counties or to any other league or association of counties in this state unless the books, affairs, and records of such Association of Arkansas Counties or other league or association of counties in this state receiving moneys from the counties has been audited by the Division of Legislative Audit or consent for such audit by the Division of Legislative Audit has been given by such league or association.

(2) The Division of Legislative Audit may audit the books of the Association of Arkansas Counties or any other league or association of counties in this state upon request of the Association of Arkansas Counties or other league or association of counties by the appropriate official of the league or association.



§ 19-5-603 - Overpayments to funds.

(a) In the event moneys are distributed to the County Aid Fund and Municipal Aid Fund during any month which are in excess of one-twelfth (1/12) of the amount estimated by the Chief Fiscal Officer of the State to become available to the County Aid Fund and Municipal Aid Fund during the then-current fiscal year, as certified monthly by the Chief Fiscal Officer of the State to the Treasurer of State, up to a maximum of that set out in §§ 19-5-402 and 19-5-404 for the County Aid Fund and Municipal Aid Fund, there shall be transferred from the County Aid Fund and Municipal Aid Fund to the Budget Stabilization Trust Fund such amounts as are necessary to repay any loans outstanding from the Budget Stabilization Trust Fund to the County Aid Fund and Municipal Aid Fund before any distribution of general revenue is made to any county or municipality in this state.

(b) The amount remaining to be distributed after repaying the loans under the provisions of this section shall not be less than one-twelfth (1/12) of the amount estimated by the Chief Fiscal Officer of the State to become available to the County Aid Fund and Municipal Aid Fund during the then-current fiscal year or the amount as set out for the County Aid Fund and Municipal Aid Fund in §§ 19-5-402 and 19-5-404, whichever is the lesser.

(c) The amount of moneys to be loaned to the County Aid Fund and Municipal Aid Fund in any month from the Budget Stabilization Trust Fund shall be determined by the Chief Fiscal Officer of the State after taking into consideration the amount distributed during the prior months in the then-current fiscal year as well as the amounts estimated to be distributed to the County Aid Fund and Municipal Aid Fund in succeeding months of the then-current fiscal year. It is the intent of the General Assembly to provide a distribution to the counties and municipalities each month of such general revenue as is available which, together with loans from the Budget Stabilization Trust Fund, will provide as even a flow of moneys as is possible throughout the fiscal year while at the same time maintaining the Budget Stabilization Trust Fund in a strong financial position.

(d) All loans made to the County Aid Fund and Municipal Aid Fund from the Budget Stabilization Trust Fund are to be repaid by June 30 of the fiscal year in which the loans were made.






Subchapter 7 - -- Reimbursement of Unemployment Compensation Benefits

§ 19-5-701 - Purpose.

It is the purpose of this subchapter that all programs, regardless of their funding source, contribute equally to the cost of unemployment compensation benefits charged to the state agencies operating such programs. It is not the intent of this subchapter that the State of Arkansas relinquish its status as a nontaxable reimbursable employer under the Department of Workforce Services Law, § 11-10-101 et seq.



§ 19-5-702 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Contribution" means a percentage of payroll expenditures paid to the Unemployment Compensation Revolving Fund by a state agency in order to provide current and timely reimbursements of benefits paid by the Department of Workforce Services Law for unemployment benefits charged to the agency;

(2) "Experience rate" means the process of adjustment in a future period of the contribution rate of an agency based on the difference of the amounts paid to the revolving fund for a fiscal year compared to the amounts of unemployment benefits charged to the agency for a fiscal year in order to recover deficits and refund surpluses;

(3) "Payroll" means the gross total amount expended for a payroll period for regular salaries, extra help, and authorized overtime payments; and

(4) "State agency" means any state agency, board, commission, department, institution, college, university, and community junior college receiving an appropriation for regular salaries, extra help, and authorized overtime payable from funds deposited in the State Treasury or depositories other than the State Treasury by the General Assembly.



§ 19-5-703 - Applicability.

The provisions and applicability of this subchapter shall be in conjunction with other state laws governing the unemployment compensation of state employees. Employee coverage shall be in conformity with state and federal laws applicable to state employees' unemployment compensation. Nothing contained in this subchapter shall be applicable or construed to be applicable to laws regulating unemployment compensation for municipal or county employees.



§ 19-5-704 - Administration.

(a) This subchapter shall be administered by the Chief Fiscal Officer of the State.

(b) Upon certification to the Chief Fiscal Officer of the State by the Department of Workforce Services of unemployment compensation benefits paid during a benefit period and charged to a state agency, the Chief Fiscal Officer of the State shall direct that reimbursement be made to the department from the Unemployment Compensation Revolving Fund for such amounts as are properly certified.

(c) The Chief Fiscal Officer of the State shall have the authority to make such rules and regulations as are necessary to enforce the provisions of this subchapter.



§ 19-5-705 - Benefits claims investigations.

The Department of Workforce Services shall investigate all claims for benefits filed by state employees whether or not the employing state agency lodges a protest to the payment of such benefits. Such investigation shall result in a determination of the eligibility of the employee for benefit payments.



§ 19-5-706 - Unemployment Compensation Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Unemployment Compensation Revolving Fund.

(b) This fund shall consist of employer unemployment contributions made under § 19-5-707 and temporary loans from the Budget Stabilization Trust Fund received under § 19-5-709.

(c) The funds shall be used to reimburse the Department of Workforce Services, in a timely manner, for unemployment compensation benefits paid by the department and charged to a state agency, as provided in this subchapter and other laws applicable to state employees' unemployment compensation and for such other purposes as may be authorized by law.



§ 19-5-707 - Contributions generally.

(a) Each state agency shall make contributions to the Unemployment Compensation Revolving Fund using the experience rate determined in accordance with § 11-10-704 from personal services matching costs funds within fourteen (14) calendar days following the end of each calendar quarter. The experience rate for each even-numbered fiscal year will be used to fix the rate for the next even-numbered fiscal year. Each odd-numbered fiscal year's experience rate will be used to fix the next odd-numbered fiscal year rate.

(b) If during any fiscal year the Chief Fiscal Officer of the State determines that the contribution rate for any agency will result in a significant surplus or deficit for that fiscal year, then he or she shall have the authority to adjust the agency contribution rate to reduce such surplus or recover any such deficit, subject to the provisions of § 19-5-708.



§ 19-5-708 - Maximum contributions.

In no event shall any experience rate result in a state agency making contributions of more than three percent (3%) of its gross payroll expenditures. In the event that an agency builds a deficit which would require a contribution rate greater than three percent (3%), then that agency shall continue to make contributions at the rate of three (3%), even though eligible for an experience rate reduction, until any deficit owed the fund is repaid. Only then shall the actual experience rate be used to compute such agency contributions.



§ 19-5-709 - Loans.

(a) In the event that the Unemployment Compensation Revolving Fund does not have sufficient funds available from contributions by state agencies to make reimbursement to the Department of Workforce Services for benefits paid, loans may be made from the Budget Stabilization Trust Fund to make such payments.

(b) Any loans made to the Unemployment Compensation Revolving Fund shall be repaid by June 30 of the first fiscal year after the fiscal year in which such loans were made.



§ 19-5-710 - Financing.

Financing for the provisions of this subchapter shall be provided within the appropriations and financing authority authorized by the General Assembly for personal services matching costs.






Subchapter 8 - -- Reimbursement of Workers' Compensation Benefits

§ 19-5-801 - Purpose.

It is the purpose of this subchapter that all programs, regardless of their funding source, contribute equally to the cost of workers' compensation benefits charged to the state agencies operating such programs.



§ 19-5-802 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Contribution" means a percentage of payroll expenditures paid to the Workers' Compensation Revolving Fund by a state agency in order to provide current and timely reimbursements of benefits paid by the Workers' Compensation Commission for workers' compensation benefits charged to the agency;

(2) "Experience rate" means the process of adjustment in a future period of the contribution rate of a state agency based on the difference of the amounts paid to the revolving fund for a fiscal year compared to the amounts of workers' compensation benefits charged to the agency for a fiscal year in order to recover deficits and refund surpluses;

(3) "Payroll" means the gross total amount expended for a payroll period for regular salaries, extra help, and authorized overtime payments; and

(4) "State agency" means any state agency, board, commission, department, institution, college, university, and community junior college receiving appropriation for regular salaries, extra help, and authorized overtime payable from funds deposited in the State Treasury or depositories other than the State Treasury by the General Assembly.



§ 19-5-803 - Applicability.

It is the intent of the General Assembly that the provisions of the workers' compensation laws contained in § 11-9-502 apply to state agencies and that "employer" as used in that statute includes state agencies.



§ 19-5-804 - Administration.

This subchapter shall be administered by the Chief Fiscal Officer of the State. The Chief Fiscal Officer of the State shall have the authority to establish procedures and to make such rules and regulations as are necessary to enforce the provisions of this subchapter.



§ 19-5-805 - Workers' Compensation Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Workers' Compensation Revolving Fund.

(b) This fund shall consist of employer workers' compensation benefits contributions made under § 19-5-806 and temporary loans from the Budget Stabilization Trust Fund received under § 19-5-808.

(c) These funds shall be used to pay workers' compensation benefits awarded to state employees by the Workers' Compensation Commission and for such other purposes as may be authorized by law.



§ 19-5-806 - Contributions generally.

(a) Each state agency shall make contributions to the Workers' Compensation Revolving Fund, using the experience rate determined in accordance with this section, from personal services matching costs funds within fourteen (14) calendar days following the end of each calendar quarter. The experience rate for each even-numbered fiscal year will be used to fix the rate for the next even-numbered fiscal year. Each odd-numbered fiscal year's experience rate will be used to fix the next odd-numbered fiscal year's rate.

(b) If during any fiscal year the Chief Fiscal Officer of the State determines that the contribution rate for any agency will result in a significant surplus or deficit for that fiscal year, he or she shall have the authority to adjust the agency contribution rate to reduce such surplus or recover any such deficit, subject to the provisions of § 19-5-807.



§ 19-5-807 - Maximum contributions.

In the event a state agency builds a deficit which would require a contribution rate greater that two percent (2%), the agency shall continue to make contributions at the rate of two percent (2%) until any deficit owed the fund is repaid. In the event an agency's experience rate exceeds two percent (2%) for one (1) full fiscal year, their contribution rate shall be adjusted to equal their experience rate, not to exceed a maximum of five percent (5%). Their contributions shall remain at that level until their experience rate decreases and their accumulated deficit is repaid.



§ 19-5-808 - Loans.

If the Workers' Compensation Revolving Fund does not have sufficient funds available from contributions by state agencies for paying awarded workers' compensation benefits to state employees, loans may be made from the Budget Stabilization Trust Fund to make such payments. Any loans made to the Workers' Compensation Revolving Fund shall be repaid by June 30 of the first fiscal year after the fiscal year in which such loans were made.



§ 19-5-809 - Financing.

Financing the provisions of this subchapter shall be provided within the appropriations and financing authority as authorized by the General Assembly for personal services matching costs.






Subchapter 9 - -- Trust Funds

§ 19-5-902 - Income Tax Protest Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Income Tax Protest Fund".

(b) This fund shall consist of such moneys paid into the State Treasury by individuals and corporations for income tax liabilities that are paid under protest.

(c) (1) Upon certification as to the validity of such tax liability, either in whole or in part, by the court or the Chief Fiscal Officer of the State, the Treasurer of State shall transfer that part judged to be due the state to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed as provided for general revenues.

(2) The Treasurer of State shall transfer that part of the protested tax liability as certified thereof as not being due the state to the appropriate income tax withholding fund, as established in §§ 19-5-903 and 19-5-904, there to be refunded to the taxpayer.



§ 19-5-903 - Corporate Income Tax Withholding Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Corporate Income Tax Withholding Fund".

(b) This fund shall consist of those general revenues transferred to it under the provisions of § 19-5-201 et seq. and those funds received from the Budget Stabilization Trust Fund as provided in § 19-5-501 et seq.

(c) It shall be used to make income tax refunds to corporate taxpayers in such amounts as may be determined by the Chief Fiscal Officer of the State or the courts and for repaying temporary loans made during each month from the Budget Stabilization Trust Fund, as may be required.



§ 19-5-904 - Individual Income Tax Withholding Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Individual Income Tax Withholding Fund.

(b) This fund shall consist of those general revenues transferred to it under the provisions of § 19-5-202(b)(2) and those funds received from the Budget Stabilization Trust Fund as provided in § 19-5-501 et seq.

(c) It shall be used to make income tax refunds to individual taxpayers in such amounts as may be determined by the Chief Fiscal Officer of the State or the courts and for repaying temporary loans made during each month from the Budget Stabilization Trust Fund, as may be required.



§ 19-5-905 - Securities Reserve Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Securities Reserve Fund. This fund shall consist of moneys derived from savings effected in the retirement in advance of maturity of nonhighway direct general obligation bonds of the state, of discounts received in the purchase of securities, and of premiums and interest derived from the sale of securities held in the Securities Account by the Treasurer of State as custodian. It shall be used for:

(1) Paying premiums and the purchase and absorbing of discounts in the sale of securities held in the Securities Account, not to exceed five hundred thousand dollars ($500,000) in any one (1) fiscal year;

(2) Guaranteeing bonds in an aggregate principal amount not to exceed five million dollars ($5,000,000) outstanding at any time, with no bond bearing interest at a rate exceeding eight percent (8%) per annum, of the Museum and Cultural Commission Fund authorized, and in the manner prescribed, by § 13-5-301 et seq., not to exceed five hundred thousand dollars ($500,000) in any one (1) fiscal year;

(3) Guaranteeing bonds of any other park or recreation facility approved by the Governor and the Department of Parks and Tourism, not to exceed five hundred thousand dollars ($500,000) in the aggregate, after seeking advice of the Legislative Council and the Legislative Joint Auditing Committee;

(4) Guaranteeing industrial development bonds as authorized by §§ 15-4-702 -- 15-4-710;

(5) Absorbing losses incurred in the investing of securities held in the Securities Account in the State Treasury and in bank depositories. The balance of this fund shall always be available for this purpose; and

(6) Guaranteeing loans to students to attend truck driving school at the Arkansas Commercial Driver Training Institute at Arkansas State University-Newport, in an aggregate principal amount not to exceed four hundred thousand dollars ($400,000) outstanding at any one (1) time.

(b) Moneys in this fund in excess of one hundred thousand dollars ($100,000) shall, at all times, be available to the Chief Fiscal Officer of the State for transfer to the Budget Stabilization Trust Fund, there to be used as provided by law.

(c) In the event any loss shall be sustained in relation to securities at any time held in the Securities Account or in any bank depository and in the event the credit balance in the Securities Reserve Fund shall be insufficient to absorb such loss, the Chief Fiscal Officer of the State shall cause a transfer of moneys to be made from the Budget Stabilization Trust Fund to the Securities Reserve Fund in such amount as shall, when added to the credit balance in the Securities Reserve Fund, equal the amount of such loss. It is the intent of the General Assembly that no loss shall be sustained by any account the funds of which were used in making such investments and deposits.



§ 19-5-906 - Ad Valorem Tax Fund.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Ad Valorem Tax Fund".

(2) The Ad Valorem Tax Fund shall consist of those trust revenues derived from the ad valorem taxes as authorized by §§ 26-26-1614 -- 26-26-1616 and 26-26-1701 et seq.

(3) The Ad Valorem Tax Fund shall be used to reimburse the State Central Services Fund on account of expenditures made for local audits by the Division of Legislative Audit of the Legislative Joint Auditing Committee and to the appropriate fund or fund account from which the Tax Division of the Arkansas Public Service Commission and the Assessment Coordination Department derive their support, there to be used to reimburse such fund or fund account for expenditures made by the divisions and the department each fiscal year.

(b) All ad valorem tax moneys transferred to the appropriate fund or fund account from which the department derives its support, as required by subsection (a) of this section, remaining at the end of a fiscal year shall remain in the fund or fund account and shall be carried forward and made available to the department in the following fiscal year.

(c) In the event there are insufficient moneys available in the Ad Valorem Tax Fund to fully reimburse such fund or fund account, the Chief Fiscal Officer of the State shall transfer to each fund an amount based upon what the percentage of the expenditures of each fund or fund account bears to the total of all expenditures for the divisions and to the department in the preceding fiscal year.

(d) (1) Any moneys that may be available after reimbursing the various funds or fund accounts as provided in this section shall be transferred annually to the County Aid Fund by the Chief Fiscal Officer of the State.

(2) Thereafter the Treasurer of State shall transmit the moneys to the respective county treasurers, as provided by §§ 26-26-1616, 26-26-1701, and 26-26-1707.



§ 19-5-907 - Revolving Loan Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Revolving Loan Fund.

(b) This fund shall consist of the repayment of moneys loaned or invested through the Revolving Loan Program of the Department of Education.

(c) It shall be used for the purpose of making loans to school districts and for investment purposes.



§ 19-5-909 - Revolving Loan Certificate Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Revolving Loan Certificate Fund.

(b) This fund shall consist of such income as may be provided by law, there to be used for purchasing revolving loan certificates of indebtedness by the various school districts and for such other purposes as may be authorized by law.



§ 19-5-910 - Department of Health Building Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Department of Health Building Fund.

(b) This fund shall consist of moneys received from the lessee or purchaser as provided by Acts 1968 (2nd Ex. Sess.), No. 14, approved June 5, 1968, which is appropriation legislation, or subsequent law and shall be used as may be provided by law.



§ 19-5-911 - Second Injury Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Second Injury Trust Fund.

(b) This fund shall consist of the revenues provided by §§ 11-9-101 -- 11-9-105, 11-9-107 -- 11-9-112, 11-9-401 -- 11-9-403, 11-9-409, 11-9-501 -- 11-9-529, 11-9-601 -- 11-9-603, 11-9-701, 11-9-702, 11-9-704 -- 11-9-716, 11-9-801 -- 11-9-811 and shall be used for the purposes as set out in those statutes.



§ 19-5-912 - Department of Workforce Services Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Department of Workforce Services Trust Fund".

(b) The fund shall consist of such revenues as may be authorized by the federal government for support of various programs within the Department of Workforce Services, any interest accruing on these revenues, and any other funds made available by the General Assembly.

(c) The fund shall be used for the payment of program expenses of the department.



§ 19-5-913 - Gasoline Tax Refund Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Gasoline Tax Refund Fund.

(b) This fund shall consist of the special revenues mentioned in the Revenue Classification Law, § 19-6-101 et seq., and as provided by law.

(c) It shall be used for making refunds of a portion of the tax paid on gasoline by users as authorized by law.



§ 19-5-914 - Judges Retirement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Judges Retirement Fund.

(b) This fund shall consist of trust funds as provided by law and moneys transferred or deposited from the State Administration of Justice Fund.

(c) It shall be disbursed or transferred as provided by law for benefit of retirants and for investment purposes.



§ 19-5-915 - United States Olympic Committee Program Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the United States Olympic Committee Program Trust Fund.

(b) Such fund shall consist of income tax checkoff contributions and any gifts, grants, bequests, devises, and donations, there to be used for the United States Olympic Committee Program as set out in § 26-51-441.



§ 19-5-916 - Teacher Retirement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Teacher Retirement Fund.

(b) This fund shall consist of trust fund income as provided by law.

(c) It shall be used for:

(1) The operation, maintenance, and improvement of the Arkansas Teacher Retirement System;

(2) Payment of retirement and disability benefits;

(3) Making refunds; and

(4) Investing surplus funds.



§ 19-5-917 - State Police Retirement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the State Police Retirement Fund.

(b) This fund shall consist of the trust funds designated by law, moneys transferred or deposited from the State Administration of Justice Fund and non-DWI driver's license reinstatement fees as set out in § 27-16-808.

(c) It shall be used for payment of personal services, operating expenses, investments, benefits, refunds, and for such other purposes as may be authorized by law and in § 24-6-201 et seq.



§ 19-5-918 - Arkansas State Highway Employees' Retirement System Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Arkansas State Highway Employees' Retirement System Fund.

(b) This fund shall consist of trust funds as provided by law.

(c) It shall be used for:

(1) The payment of retirement and disability benefits to members of the system;

(2) Refunds to members of the system;

(3) Investment purposes; and

(4) Such other purposes as may be authorized by law.



§ 19-5-919 - Arkansas Public Employees' Retirement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Arkansas Public Employees' Retirement Fund.

(b) This fund shall consist of trust funds as provided by law.

(c) It shall be used for the payment of personal services, operating expenses, investments, benefits, refunds, and for such other purposes as may be authorized by law.



§ 19-5-920 - Social Security Contribution Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Social Security Contribution Fund.

(b) This fund shall consist of trust fund income provided by law.

(c) It shall be used for the purpose of complying with the old age, survivors, disability, and hospital insurance provisions of the federal Social Security Act and for such other purposes as may be authorized by law.



§ 19-5-921 - Educational Buildings Maintenance Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Educational Buildings Maintenance Fund".

(b) The fund shall consist of rents and any other revenues that are made available by law.

(c) The fund shall be used for the purposes of operating expenses, maintenance, renovations, and repairs.



§ 19-5-922 - State Insurance Department Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "State Insurance Department Trust Fund".

(b) (1) The fund shall consist of those special revenues specified in § 19-6-301(172), grants, refunds, gifts, and any remaining funds of the Arkansas Earthquake Authority as provided in § 23-102-119 and examination of insurers' payments as set out in §§ 23-61-201 -- 23-61-206.

(2) The fund shall be used:

(A) To defray the expenses of the State Insurance Department in the discharge of its administrative and regulatory powers and duties as prescribed by law and as set out in § 23-61-701 et seq.;

(B) To defray the administrative expenses and losses incurred by the Arkansas Comprehensive Health Insurance Pool, § 23-79-501 et seq., or its successor; and

(C) To fund capital expenditures and training for fire departments certified by the Arkansas Department of Emergency Management.



§ 19-5-923 - Red River Waterways Project Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Red River Waterways Project Trust Fund.

(b) This fund shall consist of those moneys approved by the General Assembly from the Budget Stabilization Trust Fund and the interest income earned from the investment of funds accruing to the Red River Waterways Project Trust Fund.

(c) It may be used for such purposes as may be authorized by law.

(d) Investment of the funds available shall be by the Treasurer of State in such amounts and in such manner as may be directed by the Red River Commission. In no event, however, shall the funds be invested for longer than a continuous two-year period.



§ 19-5-924 - Workers' Compensation Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Workers' Compensation Fund.

(b) This fund shall consist of the revenues provided by §§ 11-9-101 -- 11-9-105, 11-9-107 -- 11-9-112, 11-9-401 -- 11-9-403, 11-9-409, 11-9-501 -- 11-9-529, 11-9-601 -- 11-9-603, 11-9-701, 11-9-702, 11-9-704 -- 11-9-716, and 11-9-801 -- 11-9-811, and shall be used for the purposes as set out in §§ 11-9-101 -- 11-9-105, 11-9-107 -- 11-9-112, 11-9-401 -- 11-9-403, 11-9-409, 11-9-501 -- 11-9-529, 11-9-601 -- 11-9-603, 11-9-701, 11-9-702, 11-9-704 -- 11-9-716, and 11-9-801 -- 11-9-811.



§ 19-5-925 - Death and Permanent Total Disability Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Death and Permanent Total Disability Trust Fund.

(b) This fund shall consist of the revenues provided by §§ 11-9-101 -- 11-9-105, 11-9-107 -- 11-9-112, 11-9-401 -- 11-9-403, 11-9-409, 11-9-501 -- 11-9-529, 11-9-601 -- 11-9-603, 11-9-701, 11-9-702, 11-9-704 -- 11-9-716, and 11-9-801 -- 11-9-811, and shall be used for the purposes as set out in §§ 11-9-101 -- 11-9-105, 11-9-107 -- 11-9-112, 11-9-401 -- 11-9-403, 11-9-409, 11-9-501 -- 11-9-529, 11-9-601 -- 11-9-603, 11-9-701, 11-9-702, 11-9-704 -- 11-9-716, and 11-9-801 -- 11-9-811.



§ 19-5-927 - State Forestry Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the State Forestry Trust Fund.

(b) This fund shall consist of:

(1) Income derived from management of state forests by the State Forestry Commission to the extent this income is not needed to fund the general operations of the commission; and

(2) Income derived from management of state nurseries by the commission to the extent this income is not needed to fund the general operations of the commission.

(c) This fund shall be used for:

(1) The management and improvement of state forests;

(2) Acquisition of state forests;

(3) The purchase of fire fighting equipment and other forest fire suppression activities;

(4) Improvements at commission's nurseries and the seedling storage and distribution system; and

(5) Such other purposes as may be authorized by law.



§ 19-5-928 - State Insurance Department Criminal Investigation Division Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the State Insurance Department Criminal Investigation Division Trust Fund.

(b) Such fund shall consist of those special revenues as specified in § 19-6-301(191), interest income, grants, refunds, gifts, or any other resources.

(c) The fund shall be used to defray the expenses of the State Insurance Department Criminal Investigation Division of the State Insurance Department in the discharge of its administrative and regulatory powers and duties as prescribed by law and as set out in § 23-100-101 et seq.



§ 19-5-930 - Hazardous Substance Remedial Action Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Hazardous Substance Remedial Action Trust Fund".

(b) This fund shall consist of all moneys appropriated by the General Assembly to the Hazardous Substance Remedial Action Trust Fund, gifts, donations, interest earnings, fees on the generation of hazardous waste, punitive damages, penalties, and any other moneys legally designated, with the exception of those moneys deposited into the Environmental Education Fund as set out in § 8-7-509(d), all moneys received as penalties under §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, 8-4-301 -- 8-4-313, 8-6-201 -- 8-6-214, 8-7-201 -- 8-7-226, 8-7-504, and 20-27-1001 -- 20-27-1007, and all punitive damages collected under § 8-7-517, there to be administered by the Director of the Arkansas Department of Environmental Quality as provided in § 8-7-509.



§ 19-5-932 - Public Facilities Debt Service Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Public Facilities Debt Service Fund.

(b) This fund shall consist of those revenues as specified in § 22-3-1201 et seq. and shall be used for the purposes as set out in that subchapter.



§ 19-5-933 - Vietnam Veterans Monument Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Vietnam Veterans Monument Fund.

(b) This fund shall consist of gifts, grants, and donations from individuals and organizations and other funds as may be provided by law.

(c) The fund shall be used exclusively for the purpose of erecting and maintaining a suitable monument on the State Capitol Grounds, in recognition and appreciation of the State of Arkansas Vietnam Veterans, as provided in § 22-3-215.



§ 19-5-934 - Local Sales and Use Tax Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Local Sales and Use Tax Trust Fund.

(b) This fund shall be used for the refund of taxes as may be authorized by law.



§ 19-5-935 - Employment Security Advance Interest Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Employment Security Advance Interest Trust Fund.

(b) This fund shall consist of receipts from the advance interest tax and any penalties and interest, as transferred from the Unemployment Compensation Fund Clearing Account, there to be used for:

(1) Paying interest incurred by the state on advances from the Federal Unemployment Trust Fund;

(2) Making refunds of advance interest taxes or interest and penalty payments which were erroneously paid; and

(3) Returning moneys to the account which were incorrectly identified and erroneously transferred.



§ 19-5-936 - State Library Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the State Library Revolving Fund.

(b) This fund shall consist of moneys collected from payments for lost books, use of copy machines, charges for database searches, and other miscellaneous sources. It shall be used to replace lost books, pay copy machine costs, and for such other purposes as authorized by law.



§ 19-5-937 - Fraud Prevention Fund.

There is established a Fraud Prevention Fund to be established from the state's share of moneys recovered by the Fraud Prevention Unit of the Department of Human Services, and from federal reimbursement for fraud prevention activities.



§ 19-5-938 - Vocational-Technical Education Contingency Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Vocational-Technical Education Contingency Fund.

(b) This fund shall be used for transfer to the Vocational-Technical Schools Fund from funds.



§ 19-5-939 - Unemployment Compensation Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Unemployment Compensation Revolving Fund.

(b) This fund shall consist of employer unemployment contributions made under § 19-5-707 and temporary loans from the Budget Stabilization Trust Fund received under § 19-5-709.

(c) The funds shall be used to reimburse the Department of Workforce Services, in a timely manner, for unemployment compensation benefits paid by the department and charged to a state agency, as provided in § 19-5-701 et seq., and other laws applicable to state employees' unemployment compensation and for such other purposes as may be authorized by law.



§ 19-5-940 - Workers' Compensation Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Workers' Compensation Revolving Fund.

(b) This fund shall consist of employer workers' compensation benefits contributions made under § 19-5-806 and temporary loans from the Budget Stabilization Trust Fund received under § 19-5-808.

(c) These funds shall be used to pay workers' compensation benefits awarded to state employees by the Workers' Compensation Commission and for such other purposes as may be authorized by law.



§ 19-5-942 - Educational Excellence Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Educational Excellence Trust Fund.

(b) This fund shall consist of those additional revenues enacted by the Seventy-Eighth General Assembly meeting in regular session, the phrase "those additional revenues" being limited to any increases enacted in those taxes classified as general revenues in the Revenue Classification Law, § 19-6-101 et seq., there to be distributed to the various funds and fund accounts as set out in § 6-5-301 et seq.



§ 19-5-943 - Department of Arkansas Heritage Endowment Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Department of Arkansas Heritage Endowment Trust Fund.

(b) This fund shall consist of gifts, grants, memorials, and bequests, there to be used to provide support for the programs of the Department of Arkansas Heritage.



§ 19-5-944 - County Assessors' Continuing Education Trust Fund.

(a) (1) (A) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the County Assessors' Continuing Education Trust Fund.

(B) (i) The quorum court of each county shall annually appropriate and pay into the fund in the State Treasury the sum of six hundred dollars ($600) from fees of the office of county assessor.

(ii) If any quorum court shall fail or refuse to appropriate and pay over the funds to the trust fund in the State Treasury, the Treasurer of State shall withhold funds from the county aid due to the county and shall credit the funds to the trust fund.

(2) The trust fund shall consist of all moneys required to be paid in annually as set out in this section, all interest earned from the investment of fund balances, and any remaining fund balances carried forward from year to year.

(b) The funds in the trust fund shall be used exclusively for the establishment and operation of a continuing education program for county assessors and for paying the meals, lodging, registration fees, and mileage at the rate prescribed in state travel regulations of county assessors who attend the continuing education programs.



§ 19-5-945 - Court Awards Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Court Awards Fund".

(b) Such fund shall be used for fund transfers to the Department of Arkansas State Police Fund there to be used for the respective purposes as provided by law.



§ 19-5-946 - County Collectors' Continuing Education Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the County Collectors' Continuing Education Trust Fund.

(b) Such fund shall consist of fees, as annually appropriated by the quorum court of each county, of the office of county collector and such funds withheld from the County Aid Fund for those counties which fail or refuse to provide such appropriated fees, there to be used exclusively for the establishment and operation of a continuing education program for county collectors and sheriff/collectors as set out in § 14-15-1001.



§ 19-5-947 - County Treasurers' Continuing Education Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the County Treasurers' Continuing Education Fund.

(b) This fund shall consist of fees from the office of county treasurer, as appropriated by the quorum court of each county and any moneys transferred from the County Aid Fund, there to be used exclusively for the establishment and operation of a continuing education program for county treasurers and payment of expenses for attending such program, all as provided in § 14-15-811.



§ 19-5-948 - Manufactured Housing Recovery Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Manufactured Housing Recovery Fund.

(b) This fund shall consist of fees assessed under § 20-29-101 et seq. by the Arkansas Manufactured Home Commission, there to be used for such purposes as set out in §§ 20-29-104 -- 20-29-108 and 20-29-110.



§ 19-5-949 - Children's Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Children's Trust Fund.

(b) This fund shall consist of those special revenues as specified in § 19-6-301(189) and moneys received from the federal government, other governments, or persons or any other entities which do not obligate the State of Arkansas, there to be used by the State Child Abuse and Neglect Prevention Board as set out in § 9-30-101 et seq.



§ 19-5-950 - Crime Victims Reparations Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Crime Victims Reparations Revolving Fund.

(b) This fund shall consist of moneys transferred or deposited from the State Administration of Justice Fund and all other moneys received by the Crime Victims Reparations Board, there to be used to compensate and assist victims of criminal acts as set out in § 16-90-701 et seq.



§ 19-5-951 - Arkansas Natural and Cultural Resources Grants and Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Natural and Cultural Resources Grants and Trust Fund.

(b) This fund shall consist of eighty percent (80%) of those special revenues as specified in § 19-6-301(145), there to be used by the Arkansas Natural and Cultural Resources Council for use in the acquisition, management, and stewardship of state-owned lands and other purposes as set out in §§ 15-12-101 -- 15-12-103.



§ 19-5-952 - Natural and Cultural Resources Historic Preservation Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Natural and Cultural Resources Historic Preservation Fund.

(b) This fund shall consist of ten percent (10%) of those special revenues as specified in of § 19-6-301(145), there to be used by the Arkansas Natural and Cultural Resources Council for providing a source of funds for the operation of the Arkansas Historic Preservation Program and the Main Street Arkansas program as set out in § 15-12-103.



§ 19-5-953 - Long-Term Care Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Long-Term Care Trust Fund".

(b) This fund shall consist of all moneys and interest received from the imposition of civil penalties levied by the state on long-term care facilities found to be out of compliance with the requirements of federal or state law or regulations, there to be administered by the Director of the Department of Human Services solely for the protection of the health or property of residents of long-term care facilities, including, but not limited to, the payment for the costs of relocation of residents to other facilities, maintenance and operation of a facility pending correction of deficiencies or closure, and reimbursement of residents for personal funds lost.

(c) Funds from the Long-term Care Trust Fund may also be administered by the Director of the Department of Human Services for programs or uses that, in the determination of the Director of the Office of Long-Term Care, enhance the quality of life for long-term care facility residents through the adoption of principles and building designs established by the Eden Alternative or Green House programs or other means.



§ 19-5-954 - Fidelity Bond Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Fidelity Bond Trust Fund.

(b) This fund shall consist of bond premiums collected under §§ 21-2-701 et seq., there to be administered and disbursed by the Governmental Bonding Board for the use and benefit of participating governmental entities for bond claims and board expenses.



§ 19-5-955 - Special Needs Trust Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Special Needs Trust Revolving Fund.

(b) Such fund shall consist of all moneys received from individuals who establish or maintain eligibility for benefits under a medical assistance program, but possess income or resources in excess of established federal eligibility requirements, and moneys received from any other source and interest income, there to be used for implementing the provisions of § 20-77-701 et seq.



§ 19-5-956 - Tourism Development Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Tourism Development Trust Fund.

(b) This fund shall consist of those special revenues as specified in § 19-6-301(146), there to be used by the Department of Parks and Tourism exclusively for the promotion of tourism in Arkansas.



§ 19-5-957 - Identification Pending Trust Fund for Local Sales and Use Taxes. [Effective until October 1, 2011.]

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(b) Such fund shall consist of money reported as local sales and use taxes collected in local taxing jurisdictions which are not immediately identifiable and money collected in local jurisdictions that have no tax, there to be used for transfers to the Local Sales and Use Tax Trust Fund when a local tax jurisdiction is identified for money and for transfers to general revenues when the total amount in this fund exceeds fifty thousand dollars ($50,000) as set out in §§ 26-74-221 and 26-74-317, and shall also consist of vending devices sales taxes, § 26-57-1002(d)(2) and that portion of vending devices decal fees and penalties, §§ 26-57-1206 and 26-57-1208(b)(2), there to be distributed to cities and counties as provided in §§ 26-74-221(a)(2)(C)(ii) and 26-75-223(a)(2)(C)(ii).

§ 19-5-957 - Identification Pending Trust Fund for Local Sales and Use Taxes. [Effective October 1, 2011.]

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(b) The fund shall consist of money reported as local sales and use taxes collected in local taxing jurisdictions that are not immediately identifiable and money collected in local jurisdictions that have no tax, and the money in the fund is to be used for transfers to the Local Sales and Use Tax Trust Fund when a local tax jurisdiction is identified for money and for transfers to general revenues when the total amount in this fund exceeds fifty thousand dollars ($50,000) as stated in §§ 26-74-221, 26-74-317, and 26-82-113, and shall also consist of vending devices sales taxes, § 26-57-1002(d)(2), and that portion of vending devices decal fees and penalties, §§ 26-57-1206 and 26-57-1208(b)(2), there to be distributed to cities and counties under §§ 26-74-221(a)(2)(C)(ii), 26-75-223(a)(2)(C)(ii), and 26-82-113(a)(2)(A)(ii).



§ 19-5-958 - Insurance Continuing Education Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Insurance Continuing Education Trust Fund.

(b) Such fund shall consist of certification filing fees as provided in § 23-64-306, there to be used for administering continuing education provisions for insurance agents, solicitors, consultants, and brokers as set out in § 23-64-301 et seq.



§ 19-5-959 - Petroleum Storage Tank Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Petroleum Storage Tank Trust Fund.

(b) Such fund shall consist of the petroleum environmental assurance fees as provided in § 8-7-906, all other fees assessed under § 8-7-901 et seq., gifts, grants, donations, such other funds made available by the General Assembly, the excess of a reserve of two (2) months requirements of debt service from fees in the Petroleum Storage Tank Trust Fund Revenue Bond Debt Service Fund, § 15-5-1206, and any moneys recovered by the Arkansas Department of Environmental Quality which are attributable to collections of civil penalties under § 8-7-806 or to costs under § 8-7-807 not owed the Regulated Substance Storage Tank Program Fund, there to be administered by the Director of the Arkansas Department of Environmental Quality, who shall make disbursements from the fund as authorized by § 8-7-901 et seq.



§ 19-5-960 - Private Career School Student Protection Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Private Career School Student Protection Trust Fund.

(b) Such fund shall consist of a fee to be set by the State Board of Private Career Education as provided in § 6-51-607, there to be used for paying claims and other expenses as set out in § 6-51-607.



§ 19-5-961 - Solid Waste Management and Recycling Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Solid Waste Management and Recycling Fund".

(b) Such fund shall consist of those special revenues specified in §§ 19-6-301(154) and 19-6-301(239), reimbursement of funds pursuant to § 8-6-610, federal funds which may become available, interest earnings, gifts, donations, and any other funds made available by the General Assembly, there to be administered by the Arkansas Department of Environmental Quality as set out in the Solid Waste Management and Recycling Fund Act, § 8-6-601 et seq.



§ 19-5-962 - State Health Department Building and Local Grant Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the State Health Department Building and Local Grant Trust Fund.

(b) Such fund shall consist of that portion of local health unit fees specified in § 20-7-127, and any other moneys authorized by law, there to be used, except as provided in § 20-7-203(b), only for expansion, renovation, construction, or improvements to the State Health Department Building and for grants for construction, renovation, or other expansion of approved local health unit facilities in this state.



§ 19-5-964 - Water Resources Development Bond Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Water Resources Development Bond Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under § 15-22-601 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds, general revenues, and any other funds made available by the General Assembly, there to be used only to provide for payment of all or part of debt service on bonds issued under § 15-22-601 et seq., either at maturity or upon redemption prior to maturity, as administered by the Treasurer of State.



§ 19-5-965 - Water Resources Development Debt Service Reserve Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Water Resources Development Debt Service Reserve Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under § 15-22-601 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds, general revenues, and any other funds made available by the General Assembly, there to be used only to ensure prompt payment of debt service on bonds issued under § 15-22-601 et seq., either at maturity or upon redemption prior to maturity, as administered by the Treasurer of State.



§ 19-5-966 - Water Resources Development Operation and Maintenance Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Water Resources Development Operation and Maintenance Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under § 15-22-601 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds, there to be used for all or a part of the operation and maintenance needs of projects financed under the provisions of § 15-22-601 et seq.



§ 19-5-967 - Water Resources Development Construction Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Water Resources Development Construction Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission, there to be used, pursuant to appropriation by the General Assembly, for projects developed under § 15-22-601 et seq.



§ 19-5-968 - Waste Disposal and Pollution Abatement Facilities Construction Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Waste Disposal and Pollution Abatement Facilities Construction Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under § 15-22-701 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds, there to be used for the development of projects and the payment of the costs and expenses of the issuance of the bonds.



§ 19-5-969 - Waste Disposal and Pollution Abatement Facilities Bond Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Waste Disposal and Pollution Abatement Facilities Bond Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under § 15-22-701 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds; general revenues; and any other funds made available by the General Assembly; there to be used only to provide for payment of all or part of debt service on bonds issued under § 15-22-701 et seq., either at maturity or upon redemption prior to maturity, as administered by the Treasurer of State.



§ 19-5-970 - Waste Disposal and Pollution Abatement Facilities Debt Service Reserve Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Waste Disposal and Pollution Abatement Facilities Debt Service Reserve Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under § 15-22-701 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds, general revenues, and any other funds made available by the General Assembly; there to be used only to ensure prompt payment of debt service on bonds issued under § 15-22-701 et seq., either at maturity or upon redemption prior to maturity, as administered by the Treasurer of State.



§ 19-5-971 - Waste Disposal and Pollution Abatement Facilities Operation and Maintenance Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Waste Disposal and Pollution Abatement Facilities Operation and Maintenance Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under § 15-22-701 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds, there to be used for all or a part of the operation and maintenance of the projects financed under § 15-22-701 et seq.



§ 19-5-972 - Special State Assets Forfeiture Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Special State Assets Forfeiture Fund.

(b) Such fund shall consist of revenues as provided in § 5-64-505(i)(1)(B)(iv) and any other revenues as may be provided by law, there to be administered through rules and regulations established by the Arkansas Drug Director and distributed by the Arkansas Alcohol and Drug Abuse Coordinating Council in accordance with the intent and purposes of § 5-64-101 et seq.



§ 19-5-973 - Public Facilities Construction Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Public Facilities Construction Fund.

(b) Such fund shall consist of the remainder of the proceeds from the sale of certificates of indebtedness as provided in § 22-3-1214, there to be used only for the redemption of the 1977 bonds and the 1979 bonds and for the construction of buildings authorized under § 22-3-1201 et seq.



§ 19-5-974 - Higher Education Projects Development Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Higher Education Projects Development Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Development Finance Authority and revenues derived from any project financed under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds, there to be used to provide for the development of projects at state institutions of higher education and the payment of project costs and expenses of the issuance of bonds as set out in the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq.



§ 19-5-975 - College Savings Bond Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the College Savings Bond Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Development Finance Authority and revenues derived from any project financed under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds; general revenues; and any other funds made available by the General Assembly; there to be used only to provide for payment of all or a part of debt service on bonds issued under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., either at maturity or upon redemption prior to maturity, as administered by the Treasurer of State.



§ 19-5-976 - College Savings Debt Service Reserve Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the College Savings Debt Service Reserve Fund.

(b) Such fund shall consist of proceeds from the sale of bonds as issued by the Arkansas Development Finance Authority and revenues derived from any project financed under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds; general revenues; and any other funds made available by the General Assembly; there to be used only to ensure prompt payment of debt service on bonds issued under the Arkansas College Savings Bond Act of 1989, § 6-62-701 et seq., either at maturity or upon redemption prior to maturity, as administered by the Treasurer of State.



§ 19-5-978 - Inventors' Assistance Program Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Inventors' Assistance Program Fund.

(b) Such fund shall consist of all moneys received by the Center for Prototype Development and Emerging Technologies to be developed and operated by the University of Arkansas at Little Rock for implementation of the Inventors' Assistance Act, § 15-4-1401 et seq., and all fees received pursuant to § 15-4-1401 et seq., there to be used for the implementation of § 15-4-1401 et seq.

(c) Any amount in the fund not directly needed for implementation of § 15-4-1401 et seq. shall be transferred to the General Revenue Fund Account of the State Apportionment Fund.



§ 19-5-979 - Landfill Post-Closure Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Landfill Post-Closure Trust Fund".

(b) This fund shall consist of those special revenues as specified in § 19-6-301(167), federal funds, interest earned, and any gifts or donations, there to be used solely for the administration of and for landfill post-closure corrective action as administered by the Arkansas Department of Environmental Quality as set out in § 8-6-1001 et seq., and shall not be appropriated for any other purpose.



§ 19-5-980 - Waste Tire Grant Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Waste Tire Grant Fund.

(b) This fund shall consist of those special revenues specified in § 19-6-301(165), any designated federal funds, gifts, donations, and earned interest, there to be used for grants and administrative expenses of the waste tire program as administered by the Arkansas Department of Environmental Quality as set out in § 8-9-401 et seq.



§ 19-5-982 - Arkansas Military War Veterans Monument Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Military War Veterans Monument Fund.

(b) This fund shall consist of gifts, grants, and donations from individuals and organizations, there to be used exclusively for constructing and erecting a military war veterans monument as set out in § 22-3-219.



§ 19-5-983 - Land Reclamation Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Land Reclamation Fund.

(b) (1) This fund shall consist of open-cut mining civil penalties and bond forfeiture amounts, quarry operation reclamation, operation, and safe closure fees, fines, and bond forfeitures, gifts, grants, donations, and such other funds as may be made available by the General Assembly, including all interest earned on moneys in the fund.

(2) The fund shall be used for the reclamation of affected lands as administered by the Arkansas Department of Environmental Quality as set out in § 15-57-301 et seq. and for contract awards for affected lands as required by the Arkansas Quarry Operation, Reclamation, and Safe Closure Act, § 15-57-401 et seq.



§ 19-5-984 - Department of Workforce Services Special Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Department of Workforce Services Special Fund".

(b) (1) This fund shall consist of unemployment compensation contribution interest and penalty payments collected pursuant to §§ 11-10-716 -- 11-10-723, and interest and penalty payments on overpayments collected under § 11-10-532(c) and (d).

(2) The fund shall be used for refunds of interest and penalties erroneously paid and such other additional purposes necessary to the proper administration of the Department of Workforce Services Law, § 11-10-101 et seq., as determined by the Director of the Department of Workforce Services as set out in § 11-10-532(c) and (d) and §§ 11-10-716 -- 11-10-723.

(c) The director shall report to the Legislative Council on a quarterly basis on all uses of the fund.



§ 19-5-985 - Arkansas Medicaid Program Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Medicaid Program Trust Fund.

(b) (1) This fund shall consist of all revenues derived from taxes levied on soft drinks sold or offered for sale in Arkansas as provided in § 26-57-901 et seq., there to be used exclusively for the state match of federal funds participation under the Arkansas Medicaid Program; the additional ambulance annual fees as set out in § 20-13-212 and those special revenues as specified in §§ 19-6-301(156) and 19-6-301(236), and amounts collected under §§ 26-57-604 and 26-57-605 above the forecasted level for insurance premium taxes set by the Chief Fiscal Officer of the State under § 10-3-1404(a).

(2) If the Arkansas Medicaid Program should be discontinued for any reason, the revenues derived from the soft drink tax levied in § 26-57-901 et seq. shall be used exclusively to provide services to Arkansas residents comparable to the services now provided under the Arkansas Medicaid Program.



§ 19-5-986 - Arkansas State Parks Trust Fund.

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas State Parks Trust Fund, there to be used by the State Parks, Recreation, and Travel Commission as appropriations are available. The commission shall annually expend at least ninety percent (90%) of the funds available for the purpose of development, preservation, and protection of the infrastructure in the existing state parks of Arkansas.

(b) The fund shall consist of severance taxes collected from diamond mining pursuant to § 26-58-107.



§ 19-5-987 - Interstate Alternative Fuels Refund Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Interstate Alternative Fuels Refund Fund.

(b) This fund shall consist of the amount, estimated quarterly, which is transferred monthly from gross alternative fuel tax collections, there to be used to pay refunds to licensed interstate users and licensed IFTA carrier users of alternative fuels as provided by law and as set out in § 26-62-210.



§ 19-5-989 - Law Enforcement Officers' Memorial Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Law Enforcement Officers' Memorial Fund.

(b) This fund shall consist of gifts, grants, and donations from individuals and organizations, there to be used exclusively to finance the construction of the memorial as set out in § 22-3-216.



§ 19-5-990 - Soybean Board Escrow Account Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Soybean Board Escrow Account Trust Fund.

(b) This fund shall consist of those moneys required for the payment of refunds in such amounts and for such time periods as is required by the Secretary of Agriculture of the United States or as is authorized by § 2-20-401 et seq., and determined by the Arkansas Soybean Promotion Board.



§ 19-5-991 - Interstate Motor Fuel Tax Refund Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Interstate Motor Fuel Tax Refund Fund.

(b) This fund shall consist of the amount, estimated quarterly, which is transferred monthly from gross motor fuel taxes and gross special motor fuel tax collections, there to be used to pay refunds to interstate users of motor fuels and special motor fuels as set out in §§ 26-55-714 and 26-56-215.



§ 19-5-992 - Mining Reclamation Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Mining Reclamation Trust Fund.

(b) This fund shall consist of all forfeitures collected under § 15-58- 101 et seq. and interest earned on the fund, there to be used only to accomplish reclamation of land covered by forfeitures of performance bonds for surface coal mining.



§ 19-5-993 - State Administration of Justice Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the State Administration of Justice Fund.

(b) (1) This fund shall consist of court costs and fees as set out in §§ 16-10-303, 16-10-305, 16-14-105 [Repealed], 16-17-705, and 21-6-403, and those special revenues from real estate transfer taxes as set out in § 19-6-301(117).

(2) This fund shall be used for trial court staff as set out in § 16-10-133 and for the distribution of revenue as set out in § 16-10-310.



§ 19-5-994 - Arkansas Fire and Police Pension Guarantee Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Fire and Police Pension Guarantee Fund.

(b) This fund shall consist of a portion of the taxes levied on insurers or any other state funds designated for support of fire and police retirement programs, there to be used for those purposes as set out in § 24-11-209.



§ 19-5-995 - Uniform Tax Rate Trust Fund.

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Uniform Tax Rate Trust Fund.

(b) The fund shall consist of those moneys received from local governments and transmitted to the State Treasury as required by Arkansas Constitution, Amendment 74, and shall be used for such purposes as set out therein.

(c) The Auditor of State shall issue warrants drawn from the fund as requested by vouchers submitted by the Treasurer of State upon certification by the Chief Fiscal Officer of the State that funds will be available when the warrants are presented for payment.

(d) The Treasurer of State may voucher a single warrant payable to the Treasurer of State for the purpose of distributing funds to multiple payees from the fund. Documentation shall accompany the voucher indicating the payees, amount, and account numbers to which the distribution is to be made.



§ 19-5-997 - Center for Rural Arkansas Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Center for Rural Arkansas Trust Fund.

(b) This fund shall consist of those funds that may be received from private, foundation, and corporate sources and funds provided by the General Assembly to be used to finance the appropriation made by this act for the Center for Rural Arkansas. The Department of Rural Services shall only transfer the interest earnings from the fund annually to finance the appropriations made for its matching grant programs with the principal amount to remain in the fund.



§ 19-5-998 - Abandoned Agricultural Pesticide and Plant Regulator Disposal Trust Fund.

(a) Fund Created. (1) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the "Abandoned Agricultural Pesticide and Plant Regulator Disposal Trust Fund" to consist of funds transferred therein from the Remedial Action Trust Fund and such other funds as are made available by law.

(2) The fund shall be used by the State Plant Board to defray the costs of developing and implementing a plan for the disposal of abandoned agricultural pesticides and plant regulators.

(b) Intent of Fund. The General Assembly intends to provide a method for disposal of agricultural pesticides which have been abandoned due to a change of ownership of the real property or a change in agricultural practices in a region of the state.

(c) Definitions. As used in this section:

(1) "Abandoned" means chemicals which are no longer used and for which there is no planned use;

(2) "Agricultural pesticide" means any substance or mixture of substances:

(A) (i) Intended for preventing, destroying, repelling or mitigating any pests; or

(ii) Intended for use as a plant regulator, defoliant, or desiccant; and

(B) Intended to be used as a spray adjuvant; and

(3) (A) "Plant regulator" means any substance or mixture of substances intended through physiological action for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce thereof.

(B) The term shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.



§ 19-5-999 - Individual Development Account Trust Fund.

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund for the Department of Workforce Services to be designated the "Individual Development Account Trust Fund".

(b) This fund shall consist of Transitional Employment Assistance Program, § 20-6-401, funds.

(c) It shall be used for the purposes set forth in § 20-86-101 et seq.






Subchapter 10 - -- Miscellaneous Funds

§ 19-5-1001 - Publication Development and Resale Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Publication Development and Resale Revolving Fund.

(b) This fund shall consist of income derived from the sale of publications by the Department of Arkansas Heritage or its successor, there to be used to develop or purchase additional publications for resale.

(c) The fund shall be administered by the Central Administration Division of the Department of Arkansas Heritage or its successor.

(d) Any funds remaining in the fund from which it derives its support at the end of each fiscal year shall carry forward and be made available for the same purpose for the next fiscal year.



§ 19-5-1002 - Motor Vehicle Acquisition Revolving Fund.

(a) There is established on the books of the Treasurer of State, the the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Motor Vehicle Acquisition Revolving Fund".

(b) This fund shall be used for the purpose of acquiring motor vehicles as authorized by §§ 22-8-201 -- 22-8-209.

(c) The fund shall be financed by:

(1) Its proportionate share of moneys made available from the allocation of general revenues as authorized by the Revenue Stabilization Law, § 19-5-101 et seq.;

(2) Moneys made available upon the disposal of used vehicles, which moneys shall be deposited to the credit of the Motor Vehicle Acquisition Revolving Fund rather than being deposited to the owing state agency's fund;

(3) Deposits of moneys from benefiting state agencies; and

(4) Transfers from other Treasury funds and fund accounts of benefiting state agencies.



§ 19-5-1003 - Historic Preservation Revolving Loan Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Historic Preservation Revolving Loan Fund.

(b) This fund shall consist of any private funds, federal funds, any portion of real estate transfer taxes deemed appropriate by the Arkansas Historic Preservation Program, and repayment of loans made pursuant to § 13-7-501 et seq., there to be used to make loans as set out in § 13-7-501 et seq., as administered by the Arkansas Historic Preservation Program.



§ 19-5-1004 - General Revenue Allotment Reserve Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "General Revenue Allotment Reserve Fund".

(b) Unless otherwise provided by law, the General Revenue Allotment Reserve Fund shall consist of:

(1) The remainder of the general revenues collected by the state after deductions as specified in § 19-5-202 have been made and which are not required to fulfill the requirements of the maximum allotments of general revenues as may be provided in the Revenue Stabilization Law, § 19-5-101 et seq., for the fiscal year in which the general revenues were collected and deposited into the State Treasury; and

(2) The portion not determined to be special revenues by § 19-6-110 of the year-end fund balances of the funds and fund accounts created in § 19-5-302, except for § 19-5-302(11)(A), and in §§ 19-5-304(2)-(7), and (10), 19-5-306, 19-5-307, 19-6-404, and 19-6-411, which fund balances are to be transferred on or before August 15 of the fiscal year next following the fiscal year during which balances accrued.

(c) Any funds that remain in the Vocational-Technical Schools Fund Account or the fund accounts created in § 19-5-304(8) at the end of a fiscal year due to the provisions of this section shall be transferred by the Chief Fiscal Officer of the State to the General Improvement Fund or its successor fund or fund accounts, there to be used exclusively to provide additional funding for appropriations for the applicable vocational and technical schools, technical institutes, or comprehensive lifelong learning centers, that are made payable from the General Improvement Fund or its successor fund or fund accounts.

(d) However, any funds that remain in the General Revenue Allotment Reserve Fund or in the funds or fund accounts subject to the provisions of this section that have been reappropriated by the General Assembly may be carried forward from one (1) fiscal year to the next, in such amounts that do not exceed the actual remaining balance of available appropriation as certified by the Chief Fiscal Officer of the State.

(e) The General Revenue Allotment Reserve Fund shall be used for such purposes as may be authorized by law.



§ 19-5-1005 - General Improvement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "General Improvement Fund".

(b) The fund shall consist of those special revenues specified in § 19-6-301(171) and any other funds made available by the General Assembly from time to time.

(c) The fund shall be used to provide financing of various projects authorized by the General Assembly and to make temporary loans to funds receiving general revenue as set out in § 19-5-302.



§ 19-5-1006 - Disaster Assistance Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Disaster Assistance Fund".

(b) The Disaster Assistance Fund shall consist of moneys received from the Budget Stabilization Trust Fund in such amounts as may be required to provide state moneys for each declared emergency or major disaster as required by the Arkansas Emergency Services Act of 1973, § 12-75-101 et seq., but not to exceed in the aggregate the sum of thirteen million two hundred fifty thousand dollars ($13,250,000) per fiscal year.

(c) (1) The Chief Fiscal Officer of the State may authorize temporary loans of moneys from the Budget Stabilization Trust Fund to the Disaster Assistance Fund for making available immediate payments to individuals, families, and public assistance grants for providing assistance to such recipients that may be eligible for federal assistance.

(2) (A) These temporary loans shall be repaid to the Budget Stabilization Trust Fund upon receipt of any federal funds for each declared emergency.

(B) For each declared emergency, the temporary loans shall be repaid on or before June 30 in the year the loan was made.

(C) However, the temporary loan shall not be necessarily repaid on or before June 30 of the fiscal year in which the loan was made, but may be repaid upon availability of federal moneys for such purpose.

(d) (1) Funds credited to the Disaster Assistance Fund shall be used for making grants, loans, and assistance payments, as authorized by § 12-75-101 et seq., and applicable federal laws for making grants and assistance payments to eligible recipients enumerated in § 12-75-101 et seq.

(2) The moneys or funds may also be used for making refunds of federal moneys or funds advanced or determined to be ineligible disbursements.



§ 19-5-1007 - Special Military Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Special Military Fund.

(b) This fund is to consist of federal reimbursement received on account of eligible expenditures by the State Military Department and shall be used to provide funding wholly or partially for appropriations made payable from the Special Military Fund and to provide supplemental support, to the extent necessary, to the State Military Department Fund Account of the State General Government Fund, there to be used solely for the programs of the department.



§ 19-5-1008 - Armory Construction Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Armory Construction Fund.

(b) This fund shall consist of proceeds derived from the sale or other disposition of National Guard armories or property thereof, there to be used for the construction, improvement, or equipping of National Guard armories or for such other purposes as may be provided by law.



§ 19-5-1009 - Miscellaneous Revolving Fund.

(a) There is created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Miscellaneous Revolving Fund".

(b) This fund shall consist of such general revenues as may be provided by the Revenue Stabilization Law, § 19-5-101 et seq., and moneys transferred from the Budget Stabilization Trust Fund in such amounts as may be required to provide funding for authorized expenditures as appropriated by the General Assembly for:

(1) The Governor's Emergency Fund;

(2) Noncontroversial claims;

(3) Small controversial claims;

(4) Claims awarded to widows or dependent children of deceased police officers, firefighters, and Arkansas State Highway and Transportation Department employees killed in performing their official duties;

(5) Workers' compensation claims for municipal and county employees;

(6) Claims for payment of college scholarships to surviving children of law enforcement officers and firefighters killed in the official line of duty;

(7) Miscellaneous tax refunds; and

(8) Livestock and poultry indemnities, not to exceed those amounts appropriated by the General Assembly for the then-current biennial period.

(c) Excepting disbursement for livestock and poultry indemnities, claims awarded to widows or dependent children of deceased police officers, firefighters, and highway employees, college scholarships to surviving children of law enforcement officers and firefighters killed in the official line of duty, and workers' compensation claims for municipal and county employees, the various funds shall reimburse the Miscellaneous Revolving Fund for expenditures made for which the Miscellaneous Revolving Fund is the beneficiary upon request by the Chief Fiscal Officer of the State. This reimbursement shall be done after determining that it will not jeopardize the then-current fiscal year's operation of the affected state agency or State Treasury fund from which the agency is being supported. The reimbursements shall be made to reimburse the Budget Stabilization Trust Fund.



§ 19-5-1010 - Property Sales Holding Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Property Sales Holding Fund.

(b) This fund shall consist of the proceeds of property sold, transferred, or rented by the Marketing and Redistribution Section of the Department of Finance and Administration, as authorized by law, and such other funds as may be authorized by law.

(c) It shall be used for the expenditure of proceeds from sale or disposition of property by the benefiting state agency and for the maintenance, operation, and improvement of the section.



§ 19-5-1011 - Crime Information System Fund.

(a) (1) The Crime Information System Fund shall consist of those special revenues as specified in §§ 19-6-301(14) and 19-6-301(235) and fifty percent (50%) of § 19-6-301(176) of the Revenue Classification Law, § 19-6-101 et seq., allocations of general revenues as authorized by the General Assembly, moneys transferred or deposited from the State Administration of Justice Fund, and such federal grants and aid or reimbursements as may be received.

(2) The fund shall be used for the maintenance, operation, improvement, and necessary expenditures for administering the Arkansas Crime Information System.

(b) The then-current year allocations of general revenues not used or needed for current year operations shall be transferred by the Chief Fiscal Officer of the State to the General Revenue Allotment Reserve Fund.

(c) Beginning July 1, 2012, excluding the disposal fees that are to be deposited into the Marketing Board Fund under § 8-6-607(4), the first one hundred twenty-five thousand dollars ($125,000) of fees collected each fiscal year under § 8-6-607 shall be deposited into the State Treasury and credited to the Crime Information System Fund to be used exclusively for the scrap metal log book program.



§ 19-5-1013 - Merit Adjustment Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Merit Adjustment Fund.

(b) This fund shall be used for transfer of funds to various state agencies, funded, in whole or in part, with general revenues, which have awarded merit raises to employees based upon the performance evaluation system and in accordance with rules and regulations promulgated by the Chief Fiscal Officer of the State and which do not have sufficient funding to pay for such raises.

(c) It shall consist of those general revenues provided by law.



§ 19-5-1015 - Child Support Enforcement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the Child Support Enforcement Fund.

(b) This fund will be used for deposit of funds collected by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration under Title IV, Part D, of the Social Security Act.

(c) Funds received in this account shall include:

(1) The state share of funds collected by the Office of Child Support Enforcement that were previously paid by the state as Aid to Families with Dependent Children payments;

(2) All incentive payments received from the federal government for both Aid to Families with Dependent Children and non-Aid to Families with Dependent Children collections;

(3) All amounts received as reimbursement from the state and federal programs; and

(4) All amounts earned as interest on these amounts.

(d) It is the intent of the General Assembly that the Office of Child Support Enforcement operated under Title IV, Part D, of the Social Security Act utilize funds retained in the Child Support Enforcement Fund for operation and improvement of the program in this state. All funds accumulated in the Child Support Enforcement Fund shall be retained by the program to pay expenses incurred in the operation and improvement of the program in Arkansas.



§ 19-5-1016 - Rural Fire Protection Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Rural Fire Protection Revolving Fund.

(b) This fund shall consist of such general revenues as may be provided by law and any other funds made available thereto by § 14-284-301 et seq.

(c) It shall be used for the purposes set out in § 14-284-305.



§ 19-5-1017 - Property Reappraisal Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Property Reappraisal Revolving Fund.

(b) This fund shall consist of funds transferred to it from the Special Needs Fund and such other funds authorized by law.



§ 19-5-1018 - Higher Education Building Maintenance Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Higher Education Building Maintenance Fund".

(b) This fund shall consist of those moneys received by the state under the provisions of § 19-7-802(a)(1) [repealed] and of § 19-7-801(b)(1) after having been transferred from the General Revenue Fund Account of the State Apportionment Fund as specified in subsection (c) of this section.

(c) At the close of each quarter of each state fiscal year, the Chief Fiscal Officer of the State shall cause to be transferred on the books and those of the Treasurer of State from the General Revenue Fund Account of the State Apportionment Fund to the Higher Education Building Maintenance Fund an amount equal to those funds received under the provisions of § 19-7-802(a)(1) [repealed] and of § 19-7-801(b)(1) during the quarter just closed.

(d) Those funds accruing to the Higher Education Building Maintenance Fund under the provisions of this section shall be disbursed by the Director of the Department of Higher Education in accordance with the recommendations of the Arkansas Higher Education Coordinating Board, but only after the board shall determine the projects and priorities for which the funds shall be used, and after the board shall have sought the advice of the Legislative Council with respect to them.



§ 19-5-1019 - County Solid Waste Management System Aid Fund.

(a) (1) There is established in the State Treasury a fund to be known as the County Solid Waste Management System Aid Fund, to consist of such special or general revenues or other moneys that may be deposited in it as provided by the General Assembly, to be used for the purpose of providing financial assistance to counties in the manner provided in this section, for the establishment, expansion, maintenance, and operation of county solid waste collection and disposal systems.

(2) (A) A "solid waste management system" shall be defined as the entire process of storage, collection, transportation, processing, treatment, and disposal of solid waste.

(B) As used in this section, the term "county solid waste collection and disposal system" or the term "county solid waste management system" shall mean and include either of the following:

(i) A county-owned and operated solid waste management and disposal system funded by moneys appropriated by the quorum court;

(ii) A municipally owned and operated solid waste management and disposal system located within the county or adjoining counties, operated under contract with the county whereby the county is provided access thereto, and the quorum court appropriates funds to defray the county's share of the cost of operating such facility;

(iii) A privately owned solid waste management and disposal system located within the county, or an adjoining county, in which the county has entered into a contract providing access and services of such facilities for the use and benefit of the county under the terms of which the county's share of the operating cost is funded by an appropriation made by the quorum court of the county; or

(iv) A solid waste collection and disposal system operated by two (2) or more counties, or by one (1) or more counties and one (1) or more municipalities, or operated by a private owner, under a compact or agreement whereby each of the participating counties and municipalities has access to the facilities of the system, and appropriates, through its governing body, funds to defray their respective shares of the cost of such facility.

(b) All of the general revenues and special revenues and other funds deposited in the County Solid Waste Management System Aid Fund during each fiscal year shall be allocated by the Treasurer of State to each of the counties in the state, to be distributed to the counties only as provided in this section, on the basis of seventy-five percent (75%) divided equally among the seventy-five (75) counties of the state and twenty-five percent (25%) on the basis of population according to the most recent federal decennial census, with each county to receive an allocation of the funds in the proportion that its population bears to the total population of the state.

(c) (1) Before any county shall be eligible to receive its portion of the moneys in the County Solid Waste Management System Aid Fund during any fiscal year, the county, on or before the first day of the fiscal year, shall furnish the Treasurer of State the following information on forms to be developed by the Treasurer of State:

(A) Proof that the county operates, or is in the process of establishing, a solid waste management system for that county and that such solid waste management system is available to serve the residents of the county and may be available for service to various cities and towns within the counties through interlocal agreements, compacts, or authorities;

(B) That the quorum court of the county has established and approved a budget for the operation of the county solid waste management system for the fiscal year and has appropriated funds for it in an amount sufficient to support not less than fifty percent (50%) of the costs of operating the solid waste management system and that the funds appropriated for this purpose will be used solely for the cost of establishing, operating, and maintaining the solid waste system, and for the hiring of personnel and for the acquisition of equipment and land required to operate the solid waste management system and disposal; and

(C) That the amount of funds allocated to the county for the year under this section will be used exclusively for establishing, operating, and maintaining the solid waste management system, meeting the requirements of this section, including the acquisition of land, and acquisition, maintenance, repair, and operation of equipment used in connection with the operation of the solid waste management system.

(2) If any county shall fail, during any fiscal year, to expend an amount of county funds equal to at least fifty percent (50%) of the cost of operating its solid waste management system, or shall use any of the state funds allocated under the provisions of this section for any purpose other than as intended by it, the county shall be ineligible to receive moneys during the next-following fiscal year from the County Solid Waste Management System Aid Fund. However, the quorum court may make reapplication for state assistance funds during the year thereafter, upon offering the appropriate assurances in writing that it will meet the full requirements of the intent and purposes of this section in the use of such funds.

(d) (1) The moneys saved from legislation enacted by the Seventy-fifth General Assembly which reduced contributions made by the state for state employees who are employed by a state agency funded, in whole or in part, with general revenues shall be set aside and implemented by the Chief Fiscal Officer of the State and the Treasurer of State in the amount and in accordance with procedures set forth in this subsection:

(A) Beginning the month after the month in which the reductions in retirement contributions occur, the Chief Fiscal Officer of the State shall determine the amount of such general revenue savings, by fund or fund account, based upon the previous month's payroll deductions for retirement contributions to the Arkansas Public Employees' Retirement System;

(B) During each fiscal year, the Chief Fiscal Officer of the State shall cause to be transferred on the books and those of the Treasurer of State the amount of such monthly general revenue savings from each affected fund or fund account to the Revenue Holding Fund Account of the State Apportionment Fund before the close of business on the last day of each month until an aggregate of five million dollars ($5,000,000) of such general revenue savings during a fiscal year has been transferred to the Revenue Holding Fund Account from such sources. Monthly transfers of such general revenue savings to the Revenue Holding Fund Account shall thereupon cease for the remainder of the fiscal year; and

(C) After providing for the distribution of general revenues available for distribution, the Treasurer of State shall transfer the total amount of such general revenue savings as certified to the Treasurer of State by the Chief Fiscal Officer of the State from the Revenue Holding Fund Account to the County Solid Waste Management System Aid Fund. This amount shall be used to make monthly distributions from it in the manner provided by law to the respective counties of this state to be used for the support of the county solid waste management system as provided in this section.

(2) If any county shall fail to qualify for its proportionate share of the moneys in the County Solid Waste Management System Aid Fund during any fiscal year, the moneys shall be reapportioned among various counties which qualify to receive their proportionate shares of the County Solid Waste Management System Aid Fund moneys during the fiscal year, in accordance with the distribution formula set forth in subsection (b) of this section. The Treasurer of State shall monthly distribute moneys to the eligible counties as authorized in this section in the same manner as other county aid funds are distributed, and they shall be credited and used solely for the support and operation of the county solid waste management system.



§ 19-5-1020 - Department of Human Services Renovation Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Department of Human Services Renovation Fund".

(b) This fund shall be used for constructing, acquiring, renovating, maintaining, repairing, and equipping facilities of the Department of Human Services and for paying disallowances by the federal government.

(c) The fund shall consist of:

(1) Federal reimbursement received by the department and deposited in the various fund accounts of the department;

(2) (A) General revenues transferred from the Division of Youth Services, the Division of Behavioral Health, and the Division of Developmental Disabilities Services for the purposes of repairing, renovating, equipping, acquiring, and constructing department facilities with an annual maximum of five million dollars ($5,000,000); and

(B) The projects for which these transfers are authorized must be projects which were unanticipated during the preceding regular session of the General Assembly and must be projects which, if not carried out in the interim period between regular sessions of the General Assembly, would cause greater harm to the facilities, clients, or programs of the department than if carried out during the next regular session; and

(3) Other nongeneral revenue funds as may be available within the department that can be used for the purposes of this fund.

(d) (1) At the request of the Director of the Department of Human Services and upon certification of the availability of such funds, the Chief Fiscal Officer of the State shall initiate the necessary transfer documents to reflect the transfer on the books of record of the Treasurer of State, the Auditor of State, the Chief Fiscal Officer of the State, and the department.

(2) The director shall submit any transfer plan to and must receive approval of the plan from the Chief Fiscal Officer of the State, the Governor, and the Legislative Council prior to the effective date of the transfer.

(e) Provided, that any nongeneral revenue funding that may remain in the fund at the end of any fiscal year shall be carried over into the next fiscal year, and all obligated general revenue funding that may remain in the fund at the end of any fiscal year shall be carried over into the next fiscal year to satisfy such legal and contractual obligations that have been entered into prior to the end of the fiscal year.

(f) Determining the amount of funds appropriated to a state agency is the prerogative of the General Assembly and is usually accomplished by delineating specific line items and by identifying the appropriation and funding attached to that line item. The General Assembly has determined that the department could be operated more efficiently if some flexibility is given to that agency. That flexibility is being accomplished by providing transfer authority in subsection (d) of this section, and since the General Assembly has granted the agency broad powers under the transfer authority concept, it is both necessary and appropriate that the General Assembly maintain oversight of the utilization of the transfer authority by requiring prior approval of the Legislative Council in the utilization of this transfer authority. Therefore, the requirement of approval by the Legislative Council is not a severable part of this section. If the requirement of approval by the Legislative Council is ruled unconstitutional by a court of competent jurisdiction, this entire section is void.



§ 19-5-1021 - White River Navigation Fund.

(a) There is established on the State Treasury a fund to be known as the White River Navigation Fund, into which shall be deposited and allocated such moneys as may be provided therefor by the General Assembly.

(b) These moneys shall be used by the Arkansas Waterways Commission in making available the state funds that may be required by the Congress of the United States in connection with the White River Navigation Project, in the event the Congress of the United States shall authorize the project, and shall provide funds to the United States Army Corps of Engineers for it, conditioned upon the State of Arkansas providing financial assistance in connection with defraying a portion of the cost of the project.



§ 19-5-1022 - Helena Harbor Port Project Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Helena Harbor Port Project Fund.

(b) This fund shall consist of such moneys as may be provided by the General Assembly to be used by the Arkansas Waterways Commission in making available state funds that may be required by the Congress of the United States in connection with the Helena Harbor Port Project, in the event the Congress of the United States shall authorize the project and shall provide funds to the United States Army Corps of Engineers therefor, conditioned upon the State of Arkansas providing financial assistance in connection with defraying a portion of the cost of the project.



§ 19-5-1023 - Special account for youth services centers.

All funds received by the youth services centers from tie-in fees charged persons who connect with the water lines installed under the provisions of Acts 1961 (1st Ex. Sess.), No. 9, shall be deposited in the State Treasury to the credit of a special account to be used for future construction, repairs, and improvements at the youth services centers.



§ 19-5-1024 - Tax Division Fund -- Public Service Commission.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Public Service Commission Tax Division Fund".

(b) This fund shall be used for the maintenance, operations, and improvement of the Tax Division of the Arkansas Public Service Commission in carrying out its functions, powers, and duties as set out by law and by rule and regulation not inconsistent with law.

(c) The fund shall consist of:

(1) The proportion due the Tax Division of the Arkansas Public Service Commission of those ad valorem taxes levied on rolling stock as set out in §§ 26-26-1614 -- 26-26-1616, as prescribed in § 19-5-906;

(2) Moneys transferred from the Public Service Commission Fund in such amount as provided by this section in order to support those activities of the Tax Division of the Arkansas Public Service Commission that relate to the assessment and levying of taxes on utility property; and

(3) Moneys transferred from the Miscellaneous Agencies Fund Account in an amount that shall not exceed the difference between the total appropriation provided by the General Assembly for the Tax Division of the Arkansas Public Service Commission and the aggregate total of:

(A) The prior year remaining balance in the Public Service Commission Tax Division Fund; and

(B) The transfer provided from the Public Service Commission Fund.

(d) On July 1 of each fiscal year, the amount of the transfer from the Public Service Commission Fund to the Pubic Service Commission Tax Division Fund shall be in an amount which is equal to sixty-five percent (65%) of the difference between the total appropriation provided by the General Assembly for personal services and operating expenses of the Tax Division of the Arkansas Public Service Commission for the current fiscal year and the balance remaining in the Pubic Service Commission Tax Division Fund on the immediately preceding June 30.



§ 19-5-1025 - Department of Human Services Consolidated Cost Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Department of Human Services Consolidated Cost Revolving Fund.

(b) The Treasurer of State is hereby authorized to establish a revolving fund for the Office of Finance and Administration of the Department of Human Services, for the purposes of providing a system to charge consolidated costs for such items as postage, vehicle maintenance, vehicle insurance, vehicle license and title fees, tires and tubes, fuel, credit card purchases, office supplies, duplication supplies, micrographic supplies, equipment acquisition, equipment maintenance and repair, sales and use taxes, and various other licenses and permits. These items will be purchased by the Office of Finance and Administration through the use of the revolving fund and charged to each division and office as that division or office uses them. This will allow for the expenditure to be appropriately charged to the benefiting program.

(c) The replenishment of the revolving fund will consist of such funds as budgeted by the division and offices for these items of cost which could be general revenue, special revenue, federal funds, cash funds, or any other funds under the authority of the divisions and offices.

(d) Said account shall be replenished as needed but not less than six (6) times per fiscal year. Said account shall be established and maintained in accordance with procedures established by the Chief Fiscal Officer of the State.



§ 19-5-1026 - Arkansas Adult Probation Commission Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Adult Probation Commission Fund.

(b) The fund shall consist of gifts, grants, and such general revenues as may be made available by the General Assembly, there to be used for the maintenance, operation, and improvement of the Board of Corrections.



§ 19-5-1027 - Environmental Education Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Environmental Education Fund.

(b) This fund shall consist of that portion of moneys transferred, not to exceed two hundred seventy-five thousand dollars ($275,000) per fiscal year, from the Hazardous Substance Remedial Action Trust Fund as set out in § 8-7-509, there to be used by the Arkansas Department of Environmental Quality to provide environmental educational materials and training.



§ 19-5-1028 - Abandoned Mine Reclamation Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Abandoned Mine Reclamation Fund.

(b) This fund shall consist of moneys received through a grant from the Secretary of the Interior pursuant to the State Abandoned Mine Reclamation Program, there to be used by the Arkansas Department of Environmental Quality for that program.



§ 19-5-1029 - Surface Coal Mining Operation Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Surface Coal Mining Operation Fund".

(b) This fund shall consist of application and permit fees for surface coal mining, there to be used by the Arkansas Department of Environmental Quality only for the administration and enforcement of the Arkansas Surface Coal Mining and Reclamation Act of 1979, § 15-58-101 et seq., and as the state's matching percentage share for any grants available to the state for the administration and enforcement of the state program as defined in § 15-58-104.



§ 19-5-1030 - Lead-Based Paint-Hazard Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Lead-Based Paint-Hazard Fund".

(b) This fund shall consist of all moneys remaining in the Lead-Based Paint-Hazard Fund as of July 1, 2011, all moneys recovered under the Arkansas Lead-Based Paint-Hazard Act of 2011, § 20-27-2501 et seq., and any other moneys received by the state as a gift or donation to the fund to be used for the lead-based program as administered by the Department of Health as set out in the Arkansas Lead-Based Paint-Hazard Act of 2011, § 20-27-2501 et seq.



§ 19-5-1031 - Solid Waste Performance Bond Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Solid Waste Performance Bond Fund.

(b) This fund shall consist of all forfeitures collected under § 8-6-201 et seq., there to be used only to accomplish remedial action, including closure of lands covered by performance bonds forfeited under § 8-6-201 et seq.



§ 19-5-1032 - Future Operations Reserve Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Future Operations Reserve Fund.

(b) This fund shall consist of such general revenues as may be provided by the Revenue Stabilization Law, § 19-5-101 et seq., and such other funds provided by law.

(c) The Chief Fiscal Officer of the State shall transfer the balance of funds in the Future Operations Reserve Fund at the end of each month to the General Improvement Fund, there to be used as provided by law.



§ 19-5-1034 - Juvenile Detention Facilities Operating Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Juvenile Detention Facilities Operating Fund.

(b) The fund shall consist of moneys transferred from the Youth Services Fund Account of the Department of Human Services Fund.



§ 19-5-1036 - Research Development Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Research Development Fund".

(b) Such fund shall consist of funds transferred from the Higher Education Building Maintenance Fund and any other moneys provided by the General Assembly, there to be used for the administration and operations of the Arkansas Research Development Program of the Department of Higher Education, as set out in § 6-61-801 et seq.



§ 19-5-1038 - Revenue Local Tax Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Revenue Local Tax Revolving Fund.

(b) Such fund shall consist of income taxes or any taxes not otherwise prohibited by law levied by counties or municipalities and for which the collection and administration of such taxes are performed by the state, as authorized in § 26-73-105, there to be transmitted at least quarterly in each state fiscal year to the local government levying the tax, all as set out in §§ 26-73-101 -- 26-73-109.



§ 19-5-1039 - Rural Health Services Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Rural Health Services Revolving Fund.

(b) Such fund shall consist of funds transferred from the General Improvement Fund or its successor or any other funds made available by the General Assembly, there to be used to provide matching funds, on a fifty-fifty (50:50) cash basis up to a maximum of two hundred thousand dollars ($200,000) per applicant, for assisting in the stabilizing of necessary medical services provided by county, local, commercial, or nonprofit operations, all as administered by the Department of Health as set out in § 20-12-401 et seq.



§ 19-5-1040 - Rural Medical Clinic Revolving Loan Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Rural Medical Clinic Revolving Loan Fund.

(b) Such fund shall consist of moneys provided by law, there to be used solely and exclusively for the making of loans by the State Board of Finance, upon application therefor, for the construction and equipping of rural medical clinics in rural areas of this state, as defined in § 20-12-202.



§ 19-5-1041 - City-County Tourist Facilities Aid Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the City-County Tourist Facilities Aid Fund.

(b) Such fund shall consist of moneys deducted from the General Revenue Fund Account of the State Apportionment Fund in such amounts necessary to meet the quarterly payments to cities and counties that are parties to an agreement with the state, entered into pursuant to §§ 14-171-204 -- 14-171-210 [Repealed], there to be administered by the State Board of Finance and disbursed by the Treasurer of State as set out in § 14-171-201 et seq.



§ 19-5-1042 - Arkansas Water Resources Cost Share Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Water Resources Cost Share Revolving Fund.

(b) (1) Such fund shall consist of funds appropriated or otherwise secured for the purposes of cost sharing with the federal government in local water resources development projects and loan repayments to the fund, there to be used to provide loans or grants to local governments for the purposes as established in § 15-22-801 et seq.

(2) The fund may also be used to allow up to twenty percent (20%) of the total cost of a project as administrative costs.



§ 19-5-1043 - Drug Abuse Prevention and Treatment Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Drug Abuse Prevention and Treatment Fund".

(b) The Drug Abuse Prevention and Treatment Fund shall consist of:

(1) Those moneys transferred or deposited from the State Administration of Justice Fund;

(2) Such general revenue as transferred from the Behavioral Health Services Fund Account;

(3) Federal reimbursement received on account of eligible expenditures; and

(4) Other funds as may be provided by law.



§ 19-5-1044 - Law Enforcement and Prosecutor Drug Enforcement Training Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Law Enforcement and Prosecutor Drug Enforcement Training Fund.

(b) This fund shall consist of those moneys transferred or deposited from the State Administration of Justice Fund.



§ 19-5-1045 - County Jail Reimbursement Fund.

(a) The County Jail Reimbursement Fund is created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State and shall consist of those general revenues or general improvement funds that may be provided by law.

(b) The fund shall be used by the Department of Correction for reimbursing counties housing prisoners sentenced to the Department of Correction.

(c) The fund shall be used by the Department of Community Correction for reimbursing counties housing prisoners either sentenced to the Department of Community Correction or placed on probation if the probation is accompanied by incarceration in the Department of Community Correction.



§ 19-5-1046 - Arkansas Building Authority Maintenance Fund.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Building Authority Maintenance Fund".

(2) The fund shall be used for the maintenance, operation, and improvement of lands, buildings, and facilities that may be acquired by the Arkansas Building Authority.

(b) (1) The fund shall consist of all moneys received in connection with the leasing, management, and operation of building facilities and lands belonging to or managed by the authority.

(2) The moneys received by the authority are declared to be nonrevenue receipts.



§ 19-5-1047 - Arkansas Medicaid Rebate Program Revolving Fund.

(a) This section shall be known and may be cited as the "Arkansas Medicaid Rebate Program Revolving Fund Act of 1991".

(b) As used in this section, the term "drug manufacturer" means any person, partnership, corporation, or other institution or entity which is engaged in the production, preparation, propagation, compounding, conversion, or processing of drugs, either directly or indirectly by extraction from the substance of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, or in the packaging, repackaging, labeling, relabeling, and distribution of drugs.

(c) There is established a fund to be known as the Arkansas Medicaid Rebate Program Revolving Fund which is hereby created on the books of the Treasurer of State. This fund shall be administered by the Division of Medical Services of the Department of Human Services.

(d) (1) The Department of Human Services is authorized to receive moneys in the form of rebates from drug manufacturers as established by contract or pursuant to the provisions of the Omnibus Budget Reconciliation Act of 1990.

(2) Any moneys accruing to the department through these rebates shall be deposited in the State Treasury as nonrevenue receipts to be credited to the fund and transferred by the Director of the Department of Human Services to the Department of Human Services Medicaid Paying Accounts Account to be used solely for paying pharmacy claims in the Arkansas Medicaid Drug Rebate Program.

(3) Any general revenues that accrue as a result of the receipt of the medicaid rebate shall be transferred to the Department of Human Services Grants Fund Account.



§ 19-5-1050 - Child Welfare Compliance and Oversight Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Child Welfare Compliance and Oversight Fund.

(b) Such fund shall consist of those funds as provided in Acts 1992 (1st Ex. Sess.), No. 23, and any other provided by law, there to be used by the Child Welfare Compliance and Oversight Committee to assure compliance with child welfare restructuring provisions.



§ 19-5-1051 - Parks and Tourism Outdoor Recreation Grants Fund.

(a) There is hereby created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Parks and Tourism Outdoor Recreation Grants Fund.

(b) The fund shall consist of ten percent (10%) of those special revenues as specified in § 19-6-301(145), there to be used by the Department of Parks and Tourism for making grants for outdoor recreational purposes to cities and counties of this state in accordance with the Statewide Comprehensive Outdoor Recreation Plan as set out in § 15-12-103.



§ 19-5-1052 - Justice Building Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Justice Building Fund".

(b) This fund shall consist of all moneys transferred or deposited from the State Administration of Justice Fund, there to be used exclusively by the Arkansas Building Authority for the maintenance of the Justice Building.



§ 19-5-1053 - Trial Expense Assistance Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Trial Expense Assistance Fund.

(b) This fund shall consist of moneys transferred to it from the Miscellaneous Revolving Fund, there to be paid for reimbursement of costs incurred in certain trials as set out in § 16-92-109.



§ 19-5-1054 - Cities in School Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Cities in School Fund.

(b) This fund shall consist of those moneys transferred from the General Revenue Fund Account of the State Apportionment Fund, there to be used for providing grants to community-based pilot programs directed toward solving problems of children and their families as set out in Acts 1992 (1st Ex. Sess.), No. 1, §§ 7, 8.



§ 19-5-1055 - Department of Information Systems Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Department of Information Systems Revolving Fund".

(b) (1) This fund shall consist of nonrevenue receipts derived from services provided to various agencies of the federal, state, city, and county governments, and any other moneys which may be provided by law.

(2) The fund shall be used for the maintenance, operation, and improvement of the Department of Information Systems as set out in the Arkansas Information Systems Act of 1997, § 25-4-101 et seq.



§ 19-5-1056 - Information Technology Reserve Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Information Technology Reserve Fund.

(b) (1) This fund shall consist of those funds transferred from the Department of Information Systems Revolving Fund in an amount up to the authorized reserve for equipment acquisition as certified by the Chief Fiscal Officer of the State within thirty (30) days following the closing of each fiscal year, any loans which may be received from the Budget Stabilization Trust Fund, and any other moneys which may be provided by law.

(2) The fund shall be used exclusively for major equipment acquisitions or improvements as set out in § 25-4-122.



§ 19-5-1059 - Technology Equipment Revolving Loan Fund.

(a) There is established a cash fund, as defined by § 19-4-801, to be known as the Technology Equipment Revolving Loan Fund.

(b) The funds for the Technology Equipment Revolving Loan Fund shall consist of all moneys appropriated for the purpose of such fund, all moneys transferred to such fund pursuant to law, all moneys required by the provisions of this section or any other law to be paid into or credited to this fund, all moneys, including interest, paid by borrowers to the fund in repayment of loans made from the fund, and all moneys given to the fund by interested individuals or entities, and the Technology Equipment Revolving Loan Fund Committee shall be authorized to accept said moneys on behalf of the fund from any source, including federal and state grants.

(c) The purpose of the Technology Equipment Revolving Loan Fund shall be to provide qualified individuals with disabilities and their family members with the financial opportunity to purchase or modify equipment, facilities, and related services used by one (1) or more persons with a disability to enhance independence, productivity, and full participation in the community. Expenditures from the loan fund may include, but are not limited to, communication devices, prostheses, wheelchairs, wheelchair car-lifts, ramps and roll-in showers and telecommunication devices for persons who are deaf or hearing impaired, and devices which allow persons who are blind or visually impaired to discern printed materials.

(d) Unexpended moneys contained in this fund at the end of the fiscal year shall be carried forward from year to year.



§ 19-5-1060 - Major Industry Facilities Incentive Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Major Industry Facilities Incentive Fund.

(b) This fund shall consist of those moneys transferred from the General Revenue Fund Account of the State Apportionment Fund, there to be used for making payments to state agencies or political subdivisions as set out in § 15-4-1801 et seq.



§ 19-5-1061 - Public Defender Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Public Defender Fund.

(b) This fund shall consist of that portion of the funds collected pursuant to § 14-20-102(b)(1) [repealed], there to be used exclusively by the Arkansas Public Defender Commission as set out in § 16-87-201 et seq.



§ 19-5-1063 - Emergency Medical Services Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Emergency Medical Services Revolving Fund.

(b) This fund shall consist of those funds which may be made available, there to be administered by the Department of Health as set out in § 20-13-101 et seq.



§ 19-5-1064 - Building Trades Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Building Trades Revolving Fund.

(b) This fund shall consist of all funds appropriated for the building trades program and from the sale of dwelling units constructed under the provisions of § 6-51-501 et seq., there to be used exclusively for making advances to technical institutes or comprehensive lifelong learning centers for the purchase of lots, building materials, supplies, and fixtures necessary to construct dwellings on such lots, as set out in § 6-51-501 et seq.



§ 19-5-1066 - Nursing Student Scholarship Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Nursing Student Scholarship Fund.

(b) This fund shall consist of funds appropriated for nursing student scholarships, and grants, contributions, or gratuities derived from federal means or private persons or corporations, there to be used for providing scholarships or financial assistance to nursing students, as administered by the Graduate Nurse Educator Loan and Scholarship Board as set out in § 6-81-1201 et seq.



§ 19-5-1067 - Geology Map Resale Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Geology Map Resale Revolving Fund.

(b) This fund shall consist of moneys received from the resale of publication of maps by the Arkansas Geological Survey, there to be used for personal services and operating expenses relating to the purchase of publication of maps for resale by the Arkansas Geological Survey, as authorized in Section 6 of Act 80 of 1975.



§ 19-5-1068 - County Road Construction and Maintenance Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the County Road Construction and Maintenance Revolving Fund.

(b) This fund shall consist of moneys transferred from the Budget Stabilization Trust Fund from time to time, not to exceed the amount as set out in § 27-72-317, there to be used for making advance transfers to the several county highway funds, state-aid road funds, federal-aid secondary road funds, and all other provisions of county road construction assistance as administered by the Chief Fiscal Officer of the State, as set out in §§ 27-72-301, 27-72-305, 27-72-312, 27-72-313, 27-72-315, and 27-72-317 -- 27-72-319.



§ 19-5-1069 - Arkansas Water Resources Cost Share Revolving Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Water Resources Cost Share Revolving Fund.

(b) This fund shall consist of funds appropriated or otherwise secured for the purposes of cost sharing with the federal government in local water resources development projects, there to be used to provide loans or grants to local governments for those purposes as set out in § 15-22-801 et seq., as administered by the Arkansas Natural Resources Commission.



§ 19-5-1070 - Arkansas Agricultural Marketing Grants Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Agricultural Marketing Grants Fund.

(b) This fund shall consist of such moneys as may be provided by law, there to be used exclusively for making payments of grants to eligible Arkansas wineries with respect to the purchase of grapes, fruits, berries, or vegetables produced in this state and purchased for use in this state for the production of wine.



§ 19-5-1071 - Wastewater Licensing Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Wastewater Licensing Fund.

(b) (1) This fund shall consist of examination, license, and license renewal fees as set out in § 8-5-209.

(2) The fund shall be used only for the administration of § 8-5-201 et seq.



§ 19-5-1073 - Higher Education Classified Employee Salary Adjustment Fund.

(a) The Higher Education Classified Employee Salary Adjustment Fund is hereby created upon the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(b) This fund shall consist of moneys transferred from the Merit Adjustment Fund, there to be used to provide the general revenue share of salary increases and resulting fringe benefit costs for classified employees of institutions of higher education and in such amounts as transferred to the various institutions of higher education general revenue funds.



§ 19-5-1074 - Information Network of Arkansas Fund.

All moneys received by the Information Network of Arkansas from gifts, donations, grants, or any other sources available by law shall be deposited in the State Treasury and credited to the Information Network of Arkansas Fund, which is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State until expended or otherwise exhausted pursuant to § 25-27-101 et seq.



§ 19-5-1075 - Small City Street Fund.

(a) This section may be cited as the "Small City Street Fund Act".

(b) The General Assembly finds that the majority of street and road improvement funds are made available to larger cities throughout the state. Small cities have to look to other sources to seek funds to improve city streets. In most instances, the cities are unsuccessful and roads remain unpaved, which hinders the cities's ability to attract business and industry.

(c) (1) The term "small cities", as used in this section, means all first and second class cities and incorporated towns in Arkansas with populations of less than five thousand (5,000) persons according to the latest federal decennial census.

(2) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the Small City Street Fund to be composed of funds appropriated by the General Assembly to be made available to small cities throughout the state to be used to improve streets.

(3) The funds shall be administered by the Arkansas Development Finance Authority.



§ 19-5-1076 - Higher Education Tuition Adjustment Fund.

(a) The Higher Education Tuition Adjustment Fund is hereby created upon the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State. The fund shall consist of such revenues allocated to it by law.

(b) It is the intent of the General Assembly that the fund ensures that bona fide Arkansas income taxpayers, and their dependents, who are residents of a bordering state in a contiguous county to the Arkansas state line, which is contiguous to a county where an institution of higher education is located receive the same higher education opportunities as all other said taxpayers.

(c) (1) In establishing this policy, it is the intent of the General Assembly that taxpayers should have affordable access to the state's higher education institutions.

(2) Further, the Department of Higher Education will require each institution to track and report the number of qualifying students each year.

(3) A list of students who benefit from the out-of-state tuition waiver, including their social security number or their Arkansas taxpaying parents' or guardians' names and social security numbers, will be furnished by the Department of Higher Education to the Department of Finance and Administration for confirmation that they or their parents are employed in Arkansas at a wage in excess of five thousand five hundred dollars ($5,500) per annum.

(4) Documentation should be either an official W-2 form from an Arkansas employer reflecting wages of at least five thousand five hundred dollars ($5,500) in the tax year prior to enrollment in college or official employer verification of a current year salary minimum of at least five thousand five hundred dollars ($5,500), which the college will keep on file for enrollment audit purposes.

(d) (1) The Director of the Department of Higher Education shall determine the difference between the amount of tuition revenue which would have been generated by charging the Arkansas Higher Education Coordinating Board-approved out-of-state tuition rate to said students as compared to approved in-state or out-of-district rates.

(2) Upon such determination, the Director of the Department of Higher Education shall certify to the Chief Fiscal Officer of the State and the Treasurer of State such amounts as are required to be transferred from the Higher Education Tuition Adjustment Fund.

(3) Upon receiving such certification, the Chief Fiscal Officer of the State and the Treasurer of State shall cause to be transferred the necessary funds and appropriation to the fund account of the institution receiving such certification from the Director of the Department of Higher Education.



§ 19-5-1077 - Administrative Services -- Client Specific Emergency Services Revolving Fund Paying Account.

(a) The Office of Finance and Administration of the Department of Human Services is hereby authorized to establish and maintain as a cash fund account the Client Specific Emergency Services Revolving Fund Paying Account consisting of federal grants, aids, cash donations, reimbursements, and state general revenue, not to exceed a daily balance of ten thousand dollars ($10,000), for delivery of immediate care, short-term, or emergency services to eligible clients.

(b) Said account shall be established and maintained in accordance with procedures established by the Chief Fiscal Officer of the State for cash funds and shall be administered under the direction of the Director of the Department of Human Services.



§ 19-5-1078 - EMS Enhancement Revolving Fund.

(a) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "EMS Enhancement Revolving Fund".

(2) The EMS Enhancement Revolving Fund shall consist of such revenue as may be provided by law.

(b) Any funds remaining in the EMS Enhancement Revolving Fund at the end of the fiscal year shall be made available for distribution as follows:

(1) Fifty percent (50%) of the funds shall be available for distribution to the eligible state-licensed emergency medical services through a grant program managed by the division pursuant to § 20-13-103;

(2) Ten percent (10%) of the funds shall be authorized for use by the division for administering the grant program prescribed in § 20-13-103, as well as for training, education, equipment, and supplies as needed to maintain staff proficiency in emergency medical services and testing support;

(3) (A) Five percent (5%) of the funds shall be authorized for the purposes of upgrading or instituting educational training sites and the increased availability of emergency medical services training programs.

(B) The training sites must meet the certification standards of the division;

(4) (A) Ten percent (10%) of the funds shall be authorized for the purpose of instituting special projects managed by the division that are directed toward the improvement of emergency medical services and the presentation of specialized training programs.

(B) Such programs or projects shall meet the standards set forth in the United States Department of Transportation's National Standard Curriculum of 1998 for Emergency Medical Technician Training and approved by the division;

(5) Twenty percent (20%) of the funds shall be authorized for the purpose of instituting and maintaining a trauma system and trauma registry; and

(6) Five percent (5%) of the funds shall be authorized for use by the division for:

(A) Maintaining quality emergency medical services; and

(B) Ensuring public safety and proper medical care by inspecting and licensing ambulance services and registering emergency medical services vehicles.



§ 19-5-1080 - Highway Safety Special Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Highway Safety Special Fund.

(b) (1) This fund shall consist of those moneys transferred or deposited from the State Administration of Justice Fund.

(2) The fund shall be used for support of programs of the Arkansas Highway Safety Program.



§ 19-5-1081 - District Court Judge and District Court Clerk Education Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the District Court Judge and District Court Clerk Education Fund.

(b) This fund shall consist of those moneys transferred or deposited from the State Administration of Justice Fund, there to be used for providing continuing education opportunities within the State of Arkansas to district court judges and district court clerks.



§ 19-5-1082 - Court Reporter's Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Court Reporter's Fund.

(b) (1) This fund shall consist of those moneys transferred or deposited from the State Administration of Justice Fund.

(2) The fund shall be used for paying such salaries, transcript fees, and expenses of court reporters as may be provided by law to be paid from state funds, as set out in § 16-13-508.



§ 19-5-1083 - Arkansas Counties Alcohol and Drug Abuse and Crime Prevention Program Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Counties Alcohol and Drug Abuse and Crime Prevention Program Fund.

(b) This fund shall consist of those moneys transferred or deposited from the State Administration of Justice Fund, there to be used exclusively for the establishment and operation of alcohol abuse, drug abuse, and crime prevention programs in the counties.



§ 19-5-1084 - Waterworks Operators Licensing Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as Waterworks Operators Licensing Fund.

(b) This fund shall consist of fines collected under § 17-51-102, there to be used to defray the costs of administering § 17-51-101 et seq.



§ 19-5-1085 - Judicial Fine Collection Enhancement Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Judicial Fine Collection Enhancement Fund".

(b) This fund shall consist of the time-payment fees established by § 16-13-704, electronic payment access fees established by § 16-92-118, court technology fees established by § 21-6-416, federal court certified question fees and fees for Court of Appeals or Supreme Court decision petitions for rehearing established by § 21-6-401(a)(2) and (3), respectively, and fees for electronic filing and public online access to court decisions and other court records established by § 21-6-401(d), there to be used by the Administrative Office of the Courts for the purchase of computer hardware and software as set out in § 16-13-712.



§ 19-5-1086 - Higher Education Consolidation Matching Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Higher Education Consolidation Matching Fund.

(b) This fund shall consist of funds made available by the General Assembly, there to be used to match documented savings at public institutions of higher education that consolidate or merge as set out in § 6-60-102.



§ 19-5-1087 - Justice Building Construction Fund.

(a) There is hereby created in accordance with §§ 19-4-801 -- 19-4-806, inclusive, and § 19-6-101 et seq., a cash fund entitled the "Justice Building Construction Fund", which shall be maintained in such depository bank or banks as may, from time to time, be designated by the Arkansas Building Authority.

(b) All moneys transferred to and deposited in the fund, whether pursuant to § 16-10-310 or otherwise, and all income, interest, and earnings thereof, are declared to be cash funds, restricted in their use, and dedicated and are to be used solely for the financing of additions, extensions, and improvements to, the renovation of, and the equipping of such additions, extensions, and improvements of the State Justice Building situated on the Capitol grounds. Such cash funds shall not be deemed to be a part of the State Treasury for any purpose, including, without limitation, the provisions of Arkansas Constitution, Article 5, § 29, Article 16, § 12, or Amendment 20, or any other constitutional or statutory provision.

(c) The fund shall be held and the amounts therein invested by the Arkansas Building Authority in accordance with the authority provided in § 22-3-901 et seq. The Arkansas Building Authority may also use the fund to provide for the repayment of obligations issued by the Arkansas Development Finance Authority pursuant to the State Agencies Facilities Acquisition Act of 1991, as amended, § 22-3-1401 et seq., to accomplish the purposes specified in subsection (b) of this section and to pay the costs and expenses related to the issuance of such obligations.

(d) The provisions of §§ 22-3-1402(c) [Repealed] and 22-3-1406 [Repealed] shall not be applicable in any respect to the construction of additions or extensions to, the renovation of, or the equipping of such additions, extensions, and renovations of the State Justice Building, and shall not, under any circumstances, constitute a limitation on or prohibition to the financing of such capital improvements by the Arkansas Development Finance Authority.



§ 19-5-1088 - Bail Bondsman Board Fund.

There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Bail Bondsman Board Fund. This fund shall consist of those moneys transferred from the State Insurance Department Trust Fund and other moneys from the collection of fees, there to be used exclusively for the operation of the Professional Bail Bond Company and Professional Bail Bondsman Licensing Board.



§ 19-5-1089 - Health Facility Services Revolving Fund.

There is to be established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the Health Facility Services Revolving Fund. The Health Facility Services Revolving Fund shall consist of those fees collected under §§ 17-107-205, 20-7-117(e), 20-9-214(b), 20-9-222, and 20-10-812(a), and deposited as nonrevenue receipts, to be used by the Division of Health Facility Services of the Department of Health for the purpose of supporting and operating programs through which these fees were collected. Any unexpended balance of such fees at the end of each state fiscal year shall be carried forward to the next fiscal year to be used for the same intent and purposes as set forth in §§ 17-107-205, 20-7-117(e), 20-9-214(b), 20-9-222, and 20-10-812(a).



§ 19-5-1090 - Arkansas Home Inspectors Registration Fund.

There is created in the State Treasury a fund to be known as the "Arkansas Home Inspectors Registration Fund". All funds, fees, charges, costs, and collections accruing to or collected by the office of the Secretary of State under the provisions of § 17-52-101 et seq. [Repealed] shall be deposited into the State Treasury to the credit of this fund. The funds shall be used for the purpose of § 17-52-101 et seq. [Repealed]



§ 19-5-1095 - Military Support Revolving Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Military Support Revolving Fund".

(b) (1) The Military Support Revolving Fund shall consist of:

(A) All funds provided by law for the Military Support Revolving Fund; and

(B) All moneys received by the State Military Department from the United States Army, the United States Air Force, the United States Navy, foreign allied governments, and reserve forces of the United States, allied nations, and other federal agencies.

(2) All reimbursements and payments to the Military Support Revolving Fund from any source shall be considered a refund to expenditures.

(c) The Military Support Revolving Fund shall be used by the department to pay reimbursements for periodic, short-term personnel augmentation for National Guard members on state active duty for costs incurred in training activities, which shall include without limitation, goods, supplies, rations, fuel, operating expenses, and related costs and expenses.

(d) As federal reimbursements replenish the Military Support Revolving Fund, the department is authorized to return funds, as necessary, to the Special Military Fund.



§ 19-5-1096 - Arkansas Real Property Reappraisal Fund.

(a) (1) There is hereby created the "Arkansas Real Property Reappraisal Fund".

(2) The proceeds of the fund shall be used to pay counties and professional reappraisal companies for the reappraisal of real property required by this subchapter and shall be in lieu of real property reappraisal funding by the local taxing units in each county of this state.

(b) For cause and after an opportunity for hearing, the Director of the Assessment Coordination Department may suspend or terminate the contract of any appraisal firm or county.

(c) (1) The fund proceeds shall be distributed monthly, except when there is a determination by the department that proper reappraisal procedures established by the department are not being followed.

(2) (A) (i) Upon a finding by the department that proper reappraisal procedures are not being followed, the county assessor or contractor shall be notified that the reappraisal is out of compliance with accepted guidelines established in § 26-26-1901 et seq. and rules enacted pursuant thereto.

(ii) The department shall notify the county assessor or contractor in writing that the assessor or contractor has thirty (30) days in which to bring the reappraisal into compliance.

(B) If there is a further finding that proper reappraisal procedures are not being followed, the contract shall be promptly terminated and the department shall negotiate another contract and management plan for the completion of the reappraisal project.

(d) Based on its expertise and the criteria and requirements set forth in § 26-26-1901 et seq., the department shall establish by rule the findings that indicate that proper reappraisal procedures are not being followed.

(e) At the end of each countywide reappraisal, the department shall issue a report of the status of the county.



§ 19-5-1097 - Public Roads Incentive Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Public Roads Incentive Fund" of the Arkansas Economic Development Council.

(b) The fund shall consist of contributions made by taxpayers for public roads projects approved by the Director of the Arkansas Economic Development Commission and any other funds as are designated or deposited to the fund by law.

(c) (1) A separate account shall be established for each project, and contributions for a project shall be applied to provide funding assistance for that project.

(2) Any contributions which remain in the fund when a project is completed or terminated shall be held and applied to other public roads projects in such manner as the director shall direct.



§ 19-5-1098 - Breast Cancer Research Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Breast Cancer Research Fund.

(b) (1) This fund shall consist of twenty percent (20%) of those special revenues as specified in § 19-6-301(192), that portion of those special revenues as specified in § 19-6-301(201), and those general revenues as may be provided by law.

(2) The fund shall be used exclusively for those purposes as set out in § 20-15-1303.



§ 19-5-1099 - Breast Cancer Control Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Breast Cancer Control Fund.

(b) (1) This fund shall consist of that portion set out in § 26-57-1106 of those special revenues specified in § 19-6-301(192), that portion of those special revenues specified in § 19-6-301(201), and those general revenues provided by law.

(2) The fund shall be used exclusively for those purposes set out in § 20-15-1304 and, at the option of the Department of Health and in amounts not to exceed that appropriated by the General Assembly for such purposes, for cervical cancer.






Subchapter 11 - -- Trust Funds Continued

§ 19-5-1101 - Post-Secondary Education Holding Trust Fund.

There is created on the books of the Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State the "Post-Secondary Education Holding Trust Fund" which shall consist of those funds set aside from the various technical institutes and comprehensive lifelong learning centers awaiting the conclusions of the study required by the Task Force on Non-Baccalaureate Post-Secondary Education Act.



§ 19-5-1102 - Performance Partnership Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the "Performance Partnership Trust Fund", to consist of funds transferred from the Landfill Post-Closure Trust Fund and such other funds as are made available by law.

(b) The fund shall be used by the Arkansas Department of Environmental Quality to defray the costs of developing and implementing a management organization utilizing the principles of the National Environmental Performance Partnership System, advocated by the United States Environmental Protection Agency, which integrates environmental indicators, management information, and performance-based budgeting and accounting to measure agency performance.



§ 19-5-1103 - Property Tax Relief Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Property Tax Relief Trust Fund".

(b) The fund shall consist of such revenues as generated by §§ 26-52-302(c), 26-52-317(c)(1)(B), 26-52-319(a)(3)(B), 26-53-107(c), 26-53-145(c)(1)(B), 26-53-148(a)(3)(B), 26-56-201(g)(1)(C), and 26-56-224(c)(2), and shall be used for such purposes as set out in § 26-26-310.



§ 19-5-1104 - Arkansas Disaster Relief Program Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Disaster Relief Program Trust Fund.

(b) (1) This fund shall consist of state income tax checkoff funds certified each quarter in accordance with § 26-35-1101, interest earnings, gifts, grants, bequests, devises, donations, and any other moneys made available by law.

(2) This fund shall be administered by the Department of Finance and Administration and disbursed as appropriated for the Disaster Relief Income Tax Checkoff Program set out in § 26-35-1101 et seq.



§ 19-5-1105 - Small Business Revolving Loan Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Small Business Revolving Loan Fund.

(b) (1) This fund shall consist of moneys transferred from the General Improvement Fund, interest earnings, repayment of loans, and moneys recovered for loan losses made under the Small Business Revolving Loan Fund for the Pollution Control and Prevention Technologies Act program and any other moneys made available by law or from any other source.

(2) The fund shall be administered by the Arkansas Department of Environmental Quality and used exclusively for those purposes set out in § 8-5-801 et seq.



§ 19-5-1106 - State Insurance Department Prepaid Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "State Insurance Department Prepaid Trust Fund".

(b) (1) This fund shall consist of investment income, grants, refunds, gifts, and all license fees paid into the fund pursuant to the Arkansas Prepaid Funeral Benefits Law, § 23-40-101 et seq.

(2) The fund shall be used for the operations and improvements of the Division of Prepaid Funeral Benefits of the State Insurance Department, as administered by the Insurance Commissioner and the Treasurer of State as set out in § 23-40-107.

(3) The fund shall also consist of the assets of the Prepaid Funeral Contracts Recovery Program Fund, there to be administered by the Insurance Commissioner and the Prepaid Funeral Contracts Recovery Program Board as set out in § 23-40-125.



§ 19-5-1107 - Natural Resources Damages Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Natural Resources Damages Trust Fund.

(b) (1) This fund shall consist of payments to the State of Arkansas for restoration, rehabilitation, replacement, or acquisition of natural resources, gifts, donations, federal funds, interest income, and such other funds as may be made available by the General Assembly.

(2) The fund shall be used for natural resource restoration, rehabilitation, replacement, or acquisition, as authorized by the Natural Resources Damages Advisory Board, contingent upon any order of a court of appropriate jurisdiction and conditions contained in gifts or donations, as may be provided by law.



§ 19-5-1108 - Water, Waste Disposal, and Pollution Abatement General Obligation Bond Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Water, Waste Disposal, and Pollution Abatement General Obligation Bond Fund.

(b) (1) Such fund shall consist of proceeds from the sale of bonds issued by the Arkansas Natural Resources Commission and revenues derived from projects financed under the Arkansas Water, Waste Disposal and Pollution Abatement Facilities Financing Act of 2007 in amounts or portions as set forth in the resolution or trust indenture authorizing or securing such bonds.

(2) The fund shall be used for the development of projects and the payment of the costs and expenses of the issuance of the bonds.



§ 19-5-1109 - Ouachita River Waterways Project Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the Ouachita River Waterways Project Trust Fund.

(b) This fund shall consist of those moneys approved by the General Assembly and the interest income earned from the investment of funds accruing to the Ouachita River Waterways Project Trust Fund.

(c) (1) It may be used for such purposes authorized by law, including, but not limited to, wildlife and recreation purposes and bank stabilization.

(2) The funds shall not be used for bend cuts or bend widenings.

(d) Investment of the funds available shall be by the Treasurer of State in such amounts and in such manner as may be directed by the Ouachita River Commission. In no event, however, shall the funds be invested for longer than a continuous two-year period.



§ 19-5-1111 - ADEQ Environmental Settlement Trust Fund.

There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, the ADEQ Environmental Settlement Trust Fund to consist of funds received by the State of Arkansas pursuant to settlement agreements for environmental or natural resources damages, interest earnings, and any other moneys designated to be deposited into this fund, there to be administered by the Director of the Arkansas Department of Environmental Quality.



§ 19-5-1112 - Establishment of Geographic Information Systems Fund.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Geographic Information Systems Fund".

(2) The fund shall consist of:

(A) Funds approved by the General Assembly;

(B) Grants, gifts, and donations received by the State of Arkansas for the purposes of this section;

(C) Agency investments toward enterprise geographic information systems projects;

(D) Federal funds; and

(E) Any other funds allowable by law.

(3) This fund shall be used to:

(A) Carry out the duties, responsibilities, and authority of the Arkansas Geographic Information Systems Board as described by § 15-21-504;

(B) Create, operate, and maintain GeoStor, the Arkansas Spatial Data Infrastructure; and

(C) Create, update, maintain, and disseminate framework spatial data as defined by § 15-21-502.

(b) (1) (A) The State Geographic Information Officer shall manage the fund, and the Governor shall oversee the expenditures from the fund.

(B) The board shall establish standards and methodologies for evaluating the funding of enterprise-level geographic information systems projects.

(2) (A) The State Geographic Information Officer, with advice from the board, shall evaluate, prioritize, and approve proposals for geographic information systems projects.

(B) The proposals and requests for funding shall demonstrate any or all of the following:

(i) Improvement in the quality of life for Arkansans;

(ii) Elimination of redundant systems;

(iii) Improved service for Arkansas citizens;

(iv) Enhanced economic development opportunities in Arkansas;

(v) Implementation of electronic government twenty-four (24) hours a day, seven (7) days a week;

(vi) Substantial benefit to more than one (1) agency through lower operating costs; and

(vii) Continued development of the Arkansas Spatial Data Infrastructure.



§ 19-5-1113 - Policemen's Pension Supplement Program Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Policemen's Pension Supplement Program Fund.

(b) (1) This fund shall consist of that portion of those unallocated premium taxes levied on insurers for the support of police retirement programs set out in §§ 24-11-211 and 24-11-302(j)(3) [repealed].

(2) The fund shall be used for providing financial assistance to certain retired police officers and their survivors who are receiving pensions from policemen's pension and relief funds as set out in § 24-11-211.



§ 19-5-1114 - Arkansas Construction Industry Craft Training Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Construction Industry Craft Training Trust Fund.

(b) (1) This fund shall consist of the net proceeds of the construction permit surcharge as set out in § 6-55-106.

(2) The fund shall be used to support training programs set out in § 6-55-101 et seq., administered by the Department of Workforce Education and the State Apprenticeship Coordination Steering Committee.



§ 19-5-1115 - Arkansas Healthy Century Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Healthy Century Trust Fund.

(b) (1) This fund shall consist of an initial principal amount of $100,000,000 of tobacco settlement funds as provided in § 19-12-104 and interest earnings.

(2) The fund shall be used for those programs set out in § 19-12-107, administered by the State Board of Finance.



§ 19-5-1116 - Tobacco Settlement Program Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Tobacco Settlement Program Fund.

(b) (1) This fund shall consist of those moneys deposited from the Tobacco Settlement Cash Holding Fund provided in § 19-12-104 and interest earnings.

(2) The fund shall be used for the transfer of funds to the various funds and fund accounts set out in § 19-12-108, administered by the State Board of Finance.



§ 19-5-1117 - Arkansas Tobacco Settlement Commission Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Tobacco Settlement Commission Fund.

(b) (1) This fund shall consist of investment earnings transferred from the Tobacco Settlement Program Fund and each of the Tobacco Settlement Program Accounts as provided in § 19-12-108 and interest earnings.

(2) The fund shall be used for those purposes set out in § 19-12-108, administered by the State Board of Finance.



§ 19-5-1118 - Prevention and Cessation Program Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Prevention and Cessation Program Account.

(b) (1) This fund shall consist of those moneys transferred from the Tobacco Settlement Program Fund as provided in § 19-12-108 and interest earnings.

(2) The fund shall be used by the Department of Health for those purposes set out in § 19-12-109.



§ 19-5-1119 - Targeted State Needs Program Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Targeted State Needs Program Account.

(b) (1) This fund shall consist of those moneys transferred from the Tobacco Settlement Program Fund as provided in § 19-12-108 and interest earnings.

(2) The fund shall be used for those purposes set out in § 19-12-110.



§ 19-5-1120 - Arkansas Biosciences Institute Program Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Biosciences Institute Program Account.

(b) (1) This fund shall consist of those moneys transferred from the Tobacco Settlement Program Fund as provided in § 19-12-108 and interest earnings.

(2) The fund shall be used for those purposes set out in § 19-12-111.



§ 19-5-1121 - Medicaid Expansion Program Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Medicaid Expansion Program Account.

(b) (1) This fund shall consist of those moneys transferred from the Tobacco Settlement Program Fund as provided in § 19-12-108 and interest earnings.

(2) The fund shall be used by the Department of Human Services for those purposes set out in § 19-12-112.



§ 19-5-1122 - Juvenile Accountability Incentive Block Grant Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Juvenile Accountability Incentive Block Grant Trust Fund.

(b) (1) This fund shall consist of those federal funds received through a grant award under the Juvenile Accountability Incentive Block Grants Program.

(2) The fund shall be used to provide funds to state and local units of government to establish a coordinated enforcement plan for reducing juvenile crime developed by a Juvenile Crime Enforcement Coalition, as administered by the Division of Youth Services of the Department of Human Services.



§ 19-5-1123 - Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund".

(b) (1) All moneys collected under § 26-35-1202 shall be deposited into the State Treasury to the credit of the fund.

(2) The fund shall also consist of any other revenues authorized by law.

(c) The fund shall be used exclusively by the Baby Sharon's Children's Catastrophic Illness Grant Program Committee for the Baby Sharon's Children's Catastrophic Illness Grant Program.

(d) The Treasurer of State shall credit to the fund the amount certified each quarter in accordance with § 26-35-1203.

(e) (1) The moneys credited to the fund shall be held as trust funds in interest-bearing accounts only.

(2) All interest earned shall be credited to the fund and shall be used only for the purposes of the fund.

(f) All moneys deposited into the fund, all interest earned on deposits, and the fund balance in the fund may be disbursed as appropriated in each fiscal year of the biennium for the program.



§ 19-5-1125 - Arkansas Capitol Grounds Monument and Memorial Preservation Fund.

(a) As used in this section:

(1) "Memorial area" means the designated area of the State Capitol grounds for use in remembrance and honoring a person or group of persons; and

(2) "Monument" means a statue, display, or other artful fixture that is constructed to be attached to a memorial area.

(b) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Capitol Grounds Monument and Memorial Preservation Fund".

(2) The fund shall consist of funds made available from private donations received by the Capitol Arts and Grounds Commission, fees paid by sponsors of the monuments and memorial areas, and any additional moneys appropriated to the fund by the General Assembly.

(c) (1) (A) Except as provided under subdivision (c)(1)(B) of this section, following the enactment of an act authorizing the memorial area or monument and before construction, improvement, or placement begins, a group or organization that sponsors and pays the cost of the construction, improvement, placement, or replacement of a memorial area or monument on the State Capitol grounds shall pay to the Secretary of State a fee for placement, improvements to, or replacement of the monument or memorial area of:

(i) Ten percent (10%) of the cost of the monument; and

(ii) Ten percent (10%) of the construction cost of the memorial area.

(B) The Secretary of State may allow the beginning of construction of a memorial area on State Capitol grounds if:

(i) A dedicated funding source has been established for the purpose of payment of the fees under this subsection; and

(ii) The organization demonstrates that substantial funds have been raised to complete the project.

(2) The fee collected under subdivision (c)(1) of this section:

(A) Shall be deposited into the fund; and

(B) May be used for the maintenance of any monument or memorial area on the State Capitol grounds.

(3) The amount of the fee may be reviewed by the commission as to how the fee under subsection (c) of this section was calculated by the Secretary of State.

(d) (1) All moneys deposited into the fund and any accrued interest shall remain in the fund to maintain, restore, and preserve all monuments and memorial areas on the State Capitol grounds.

(2) The Secretary of State shall administer the fund.

(3) The accrued interest from the fund shall be appropriated to the fund.

(e) (1) The commission may receive gifts, grants, and donations from private or public sources for the fund.

(2) In addition to any other moneys appropriated or transferred by the General Assembly, the gifts, grants, and donations shall be transmitted to the Treasurer of State, who shall credit the amount to the fund.



§ 19-5-1126 - Arkansas Public Transit Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Public Transit Trust Fund".

(b) The fund shall consist of seventy-five percent (75%) of the net revenues derived from the additional rental vehicle tax imposed by § 26-63-302.

(c) The fund shall be used by the Arkansas State Highway and Transportation Department for:

(1) The purpose of acquiring federal matching funds for the purchase of public transportation vehicles;

(2) Public transit equipment or facilities; and

(3) The operation of the United States Department of Transportation Federal Transit Administration assistance programs.



§ 19-5-1127 - Military Family Relief Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Military Family Relief Trust Fund".

(b) (1) All moneys collected under §§ 26-35-1302 and 26-35-1303 shall be deposited into the State Treasury to the credit of the fund.

(2) The fund shall also consist of any other revenues authorized by law.

(c) The fund shall be used exclusively by the Adjutant General or his or her designee to assist the families of members of the National Guard and reserve components of the armed forces who serve on active duty for a minimum of thirty (30) days as a result of September 11, 2001.

(d) The Treasurer of State shall credit to the fund the amount certified each quarter in accordance with § 26-35-1303.

(e) (1) The moneys credited to the fund shall be held as trust funds in interest-bearing accounts only.

(2) All interest earned shall be credited to the fund and shall be used only for the purposes of the fund.

(f) All moneys deposited into the fund, all interest earned on deposits, and the fund balance in the fund may be disbursed as appropriated in each fiscal year of the biennium for the Military Family Relief Check-off Program.



§ 19-5-1128 - Arkansas Multi-Agency Insurance Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Arkansas Multi-Agency Insurance Trust Fund".

(b) The fund shall consist of all moneys received by the Administrator of the Risk Management Division of the State Insurance Department, including, but not limited to, the premiums collected and any insured loss or loss expenses paid by insurance or reinsurance companies and interest income as set out in § 25-35-103.

(c) The fund shall be used for the purposes set out in § 25-35-103.



§ 19-5-1129 - Organ Donor Awareness Education Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Organ Donor Awareness Education Trust Fund".

(b) The fund shall consist of:

(1) All moneys donated or collected for the purpose of educating or informing the public of the need for organ donations;

(2) All interest earned from the investment of fund balances;

(3) Any remaining fund balances carried forward from year to year; and

(4) Any gifts, grants, bequests, devises, and donations.

(c) The fund shall be used for educational or informational materials and other related costs associated with informing or educating the public about organ donations and organ donation awareness as set out in § 20-17-502.



§ 19-5-1130 - Economic Development Superprojects Project Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Economic Development Superprojects Project Fund".

(b) The fund may consist of the proceeds from the sale of bonds, together with all revenues derived by the Arkansas Development Finance Authority from any superproject financed or refinanced under § 15-4-3012 or may consist of other funds authorized by law.

(c) This fund may be used to provide for payment of all or a part of debt service on bonds and to directly fund superprojects on a pay-as-you-go basis as set out in § 15-4-3012 or to fund projects authorized under Arkansas Constitution, Amendment 82.



§ 19-5-1131 - Department of Workforce Services Training Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Department of Workforce Services Training Trust Fund".

(b) (1) This fund shall consist of the proceeds of the stabilization tax specified in § 11-10-706(f), any interest accruing on these revenues, and any other funds made available by the General Assembly.

(2) The fund shall be used for worker training under rules and regulations promulgated by the Director of the Department of Workforce Services.

(c) The director shall report to the Legislative Council on a quarterly basis on all uses of the fund.



§ 19-5-1134 - Public School Insurance Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Public School Insurance Trust Fund".

(b) The fund shall consist of:

(1) A Permanent Insurance Reserve Fund, insurance premiums, adjustments, earnings, interest income, and the like, as provided by the Public Elementary and Secondary School Insurance Act, § 6-20-1501 et seq., and The School Motor Vehicle Insurance Act, § 6-21-701 et seq.;

(2) All funds transferred from the former Public Elementary and Secondary School Insurance Fund established under §§ 6-20-1510 [repealed] and 19-5-908 [repealed]; and

(3) All funds transferred from the former School Vehicle Insurance Reserve Trust Fund established under §§ 6-21-710 and 19-5-981 [repealed].

(c) (1) The Public School Insurance Trust Fund shall be used for the operation, maintenance, and execution of the Public Elementary and Secondary School Insurance Program under § 6-20-1501 et seq. and the Public School Motor Vehicle Insurance Program under § 6-21-701 et seq.

(2) No money shall be appropriated from the Public School Insurance Trust Fund for any purpose except for the use and benefit of the Public Elementary and Secondary School Insurance Program and the Public School Motor Vehicle Insurance Program.

(3) All funds received by the State Insurance Department in the administration of the Public Elementary and Secondary School Insurance Program and the Public School Motor Vehicle Insurance Program as premiums, adjustments, earnings, and the like:

(A) Shall be used for the following purposes, listed in a descending order of priority:

(i) To defray administrative costs;

(ii) To pay claims; and

(iii) To maintain the Public School Insurance Trust Fund; and

(B) May be invested and reinvested as the Insurance Commissioner may determine.

(4) Moneys invested and interest earned thereon shall be administered as program funds.

(5) All moneys deposited to the Public School Insurance Trust Fund shall not be subject to any deduction, tax, levy, or any other type of assessment.

(d) The initial loan from the former Public Elementary and Secondary School Insurance Fund as established by the Public Elementary and Secondary School Insurance Act, § 6-20-1501 et seq., of one million five hundred thousand dollars ($1,500,000) to fund the former School Vehicle Insurance Reserve Trust Fund established under the School Motor Vehicle Insurance Act, § 6-21-701 et seq., is cancelled.



§ 19-5-1135 - Arkansas Fair Housing Commission Trust Fund.

(a) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Fair Housing Commission Trust Fund".

(b) The fund shall consist of funds received by the Arkansas Fair Housing Commission, administrative or civil penalties levied and collected pursuant to § 16-123-301 et seq., and any other moneys provided by the General Assembly.

(c) This fund shall be used for fair housing education of the public and the operational expenses of the commission, as set out in § 16-123-301 et seq.



§ 19-5-1136 - Animal Rescue and Shelter Trust Fund.

(a) As used in this section, "registered governmentally owned animal rescue shelter" means an animal rescue or shelter owned by a county or municipality that has submitted notice to the Department of Finance and Administration as required under subsection (f) of this section and is on the official list of registered governmentally owned animal rescue shelters prepared by the Director of the Department of Finance and Administration under subsection (f) of this section.

(b) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Animal Rescue and Shelter Trust Fund".

(c) The fund shall consist of those special revenues as specified in § 27-24-1409(c)(1)(B) and any other revenues as may be authorized by law.

(d) The fund shall be distributed as follows:

(1) Thirty-five percent (35%) is distributed to and used by the counties as follows:

(A) Each county that has at least one (1) registered governmentally owned animal rescue shelter shall receive a proportional distribution based on the county's population as determined by the most recent federal decennial census;

(B) Funding received by a county under this subdivision (d)(1) shall be used exclusively for the construction, maintenance, or operation of registered governmentally owned animal rescue shelters; and

(C) A county may contract with or provide grants to a private nonprofit organization for the operation of the registered governmentally owned animal rescue shelter;

(2) Thirty-five percent (35%) is distributed to and used by municipalities as follows:

(A) Each municipality that has at least one (1) registered governmentally owned animal rescue shelter shall receive a proportional distribution based on the municipality's population as determined by the most recent federal decennial census;

(B) Funding received by a municipality under this subdivision (d)(2) shall be used exclusively for the construction, maintenance, or operation of registered governmentally owned animal rescue shelters; and

(C) A municipality may contract with or provide grants to a private nonprofit organization for the operation of the registered governmentally owned animal rescue shelter; and

(3) (A) Thirty percent (30%) is distributed to the Department of Rural Services to provide grants to a county or municipality based only on the infrastructure needs for animal rescues or animal shelters.

(B) Moneys distributed under this section shall not be limited to registered governmentally owned animal rescue shelters but shall be used exclusively for infrastructure needs for animal rescues or animal shelters.

(e) Any funds received by a county or municipality under subsection (d) of this section that are not used within one (1) year from the date of receipt by the county or municipality must be returned to the fund.

(f) (1) (A) On or before October 1, 2009, a county or municipality that owns one (1) or more animal rescues or animal shelters on the date that notification is mailed shall notify the director in writing to qualify for funding under this section.

(B) The notification under subdivision (f)(1)(A) of this section shall include the physical address and telephone number of each animal rescue or animal shelter that the county or municipality owns.

(2) (A) On or before October 15, 2009, the director shall provide the Treasurer of State with a list of each county and municipality that has registered as owning an animal rescue shelter.

(B) The list submitted by the Department of Finance and Administration shall be known as the official list of registered governmentally owned animal rescue shelters that are eligible to receive funding under subdivisions (d)(1) and (2) of this section.

(C) The list submitted by the Department of Finance and Administration shall include the physical address, telephone number, and the municipality, if applicable, and county in which the registered governmentally owned animal rescue shelter is located.

(3) (A) A county or municipality that begins to own or operate an animal rescue or animal shelter after October 1, 2009, may notify the Department of Finance and Administration in the same manner as provided under subdivision (f)(1) of this section and shall begin to receive funds under subdivisions (d)(1) and (2) of this section on the first distribution by the Treasurer of State following sixty (60) days after written notice to the Department of Finance and Administration was received.

(B) As soon as practicable to ensure that a county or municipality that begins to own or operate a registered governmentally owned animal rescue shelter after October 1, 2009, the Department of Finance and Administration shall revise the official list of registered governmentally owned animal rescue shelters to include the addition of the most recent registered governmentally owned animal rescue shelters and provide the list to the Treasurer of State.



§ 19-5-1137 - Arkansas Department of Environmental Quality Fee Trust Fund.

The Arkansas Department of Environmental Quality Fee Trust Fund shall consist of those special revenues as specified in § 19-6-301(104), there to be used to defray the costs of operating the Arkansas Department of Environmental Quality as set out in §§ 8-1-101 -- 8-1-107.



§ 19-5-1138 - Lottery Commission Trust Fund.

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Lottery Commission Trust Fund".

(b) The Lottery Commission Trust Fund shall consist of funds transferred from the Budget Stabilization Trust Fund.

(c) The Lottery Commission Trust Fund shall also consist of other moneys as may be authorized by law.

(d) The Lottery Commission Trust Fund shall be used for personal services and operating expenses associated with the Arkansas Lottery Commission.



§ 19-5-1139 - Best Practices Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Best Practices Fund".

(b) The Best Practices Fund may consist of the proceeds from the payment of parole or probation supervision fees under § 16-93-104(a).

(c) (1) Expenditures from the Best Practices Fund shall be used to establish and maintain programs and services that implement practices that are proven to reduce the risk of having repeat offenders or recidivism, including programs that address treatment needs of offenders.

(2) Programs funded by the Best Practices Fund, whether provided by the Department of Correction, another state agency, or contracted with a private vendor, shall meet criteria promulgated in Department of Correction rules that establish evidence-based practices.

(3) (A) The funds deposited into the Best Practices Fund supplement and do not replace the state and local resources that are currently directed toward offender rehabilitation programs through the Department of Community Correction, the Department of Human Services, or any other state agency.

(B) Any expenditure from the General Revenue Fund Account of the State Apportionment Fund or the Community Correction Revolving Fund shall not be reduced based on the availability of funds in the Best Practices Fund.






Subchapter 12 - -- Miscellaneous Funds Continued

§ 19-5-1201 - Institutional and Community Development Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Institutional and Community Development Fund.

(b) (1) This fund shall consist of moneys provided by the General Assembly.

(2) The fund shall be disbursed by the disbursing officer of the Department of Finance and Administration as determined by the Commission on Institutional and Community Development.



§ 19-5-1202 - Reward Pool Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Reward Pool Fund.

(b) (1) This fund shall consist of all monetary donations or gifts made by private citizens and corporations.

(2) The fund shall be used for the payment of rewards or enhancing state-funded rewards for information leading to the arrest of persons committing arson, as administered by the Governor and as set out in § 5-38-301.



§ 19-5-1204 - Balanced Budget Reserve Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Balanced Budget Reserve Fund.

(b) (1) This fund shall consist of those funds provided by the General Assembly.

(2) The fund shall be used for making distribution of additional funds to general revenues as set out by law.



§ 19-5-1205 - Youth Services Facilities Needs Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Youth Services Facilities Needs Fund.

(b) (1) This fund shall consist of funds transferred to it from the General Improvement Fund and such other funds authorized by law.

(2) The fund shall be used for contracts, repairs, acquisition, construction, equipment, and operational expenses to improve the facilities of the Division of Youth Services of the Department of Human Services.



§ 19-5-1206 - Arkansas Building Authority Real Estate Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Building Authority Real Estate Fund".

(b) (1) This fund shall consist of funds transferred to it from the General Improvement Fund or other funds, gifts, bequests, foundation grants and gifts, Governor's or other emergency funds, federal grants and matching funds, short-term loans and advances, proceeds from bond issues, leases, service charges or fees, interagency transfers of funds, partnerships and debentures, and other funds as may be appropriated by the General Assembly.

(2) The fund shall be used to acquire either by deed or by lease, to own or operate, to maintain, to repair, to renovate, to develop, or to construct real properties, including any necessary demolition and site improvements, for use by state agencies, as defined in § 22-2-102, for capital improvement needs under the jurisdiction of the Arkansas Building Authority.



§ 19-5-1207 - Arkansas Real Property Reappraisal Fund -- Uses.

The proceeds of the Arkansas Real Property Reappraisal Fund shall be used exclusively to pay counties and professional reappraisal companies for the reappraisal of real property as provided in the act creating the fund. There shall be no deduction from the proceeds of the fund to pay any other fees or expenses except as provided in the act creating the fund.



§ 19-5-1208 - Arkansas Research Matching Fund.

(a) There is created the Arkansas Research Matching Fund.

(b) The Arkansas Research Matching Fund shall be administered by the Arkansas Science and Technology Authority and shall be for the benefit of colleges and universities located within the State of Arkansas.

(c) (1) In order to qualify for the research moneys to be made available through the Arkansas Research Matching Fund, a school must be a two-year or four-year accredited institution of post-secondary education.

(2) Consortiums of eligible institutions are eligible and encouraged to apply for these funds.

(d) The Arkansas Research Matching Fund shall be focused on basic and strategic research.

(e) The Arkansas Research Matching Fund shall consist of those moneys transferred from the General Improvement Fund and any other funds made available by the General Assembly.



§ 19-5-1209 - Rural Physician Incentive Revolving Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Rural Physician Incentive Revolving Fund."

(b) Any unexpended balance in this fund at the end of each state fiscal year shall be carried forward to the next fiscal year to be used for the same intent and purpose set forth in § 20-12-501 et seq.



§ 19-5-1210 - Arkansas Transitional Employment Fund.

(a) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Transitional Employment Fund".

(2) The fund shall consist of such revenue provided by law.

(b) The fund shall be used exclusively by the Arkansas Transitional Employment Board to fund its programs, operations, and activities.



§ 19-5-1211 - Department of Labor Special Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special fund to be known as the "Department of Labor Special Fund".

(b) This fund shall consist of:

(1) Those special revenues set out in § 19-6-301(25), (36), (72), (112), (158), and (180); and

(2) The fee, penalty, and assessment income and all other income, the disposition of which is not otherwise provided by law, of the Department of Labor.

(c) The Department of Labor Special Fund shall be used for the maintenance, operation, and improvements required by the department in carrying out the special revenue programs enumerated in subsection (b) of this section, and to defray the costs of the maintenance, operation, and improvements required by the department or the Director of the Department of Labor in carrying out the functions, powers, and duties imposed by law on the department or the director.

(d) The director, with the approval of the Chief Fiscal Officer of the State, is authorized to transfer funds from the Department of Labor Special Fund to the Department of Labor Fund Account.



§ 19-5-1213 - Arkansas Athletic Commission Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Athletic Commission Fund".

(b) (1) This fund shall consist of those fees set out in § 17-22-101.

(2) The fund shall be used for those purposes set out in § 17-22-101.



§ 19-5-1215 - Massage Therapy Board Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Massage Therapy Board Fund".

(b) (1) This fund shall consist of those fees set out in § 17-86-201 et seq.

(2) The fund shall be used for the administration and expenses of the Arkansas State Board of Massage Therapy as set out in § 17-86-201 et seq.



§ 19-5-1216 - Arkansas Purchasing Card Services Program Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Purchasing Card Services Program Fund".

(b) (1) This fund shall be used for the payment of obligations for participating agencies by the disbursing officer of the Department of Finance and Administration.

(2) These expenditures shall be funded by transfers from the funds of the participating agencies.



§ 19-5-1217 - Computer and Electronic Recycling Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Computer and Electronic Recycling Fund".

(b) The fund shall be administered by the Arkansas Department of Environmental Quality and may be used to:

(1) Promote market research and development grants to determine the most efficient means of collecting, transporting, and processing scrap electronic equipment;

(2) Work with the Department of Finance and Administration and the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration to establish statewide contracts for computer and electronics recycling and demanufacturing businesses; and

(3) Support and fund other measures necessary to implement and promote the recycling, donation, demanufacturing, or disposal options for computers and electronic equipment.



§ 19-5-1218 - Energy Management Paying Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Energy Management Paying Fund".

(b) (1) This fund shall be used for the payment of utility bills for participating agencies by the disbursing officer of the Department of Finance and Administration.

(2) These expenditures shall be funded by transfers from the funds of the participating agencies.



§ 19-5-1219 - Department of Economic Development Super Projects Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the "Department of Economic Development Super Projects Fund".

(b) The fund shall consist of such funds as may be provided by law, there to be used for economic development super projects of the Arkansas Economic Development Council.



§ 19-5-1220 - Drug Prevention and Intervention Program Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Drug Prevention and Intervention Program Fund".

(b) The fund shall consist of such revenues authorized by law.

(c) The fund shall be used by the Department of Health to fund drug prevention and intervention activities.



§ 19-5-1221 - Port Priority Improvement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Port Priority Improvement Fund".

(b) (1) The fund shall consist of the funds or other moneys that may be deposited in the fund as provided by the General Assembly.

(2) The fund shall be used for the purpose of providing financial assistance to public port authorities as set out in the Arkansas Port Priority Improvement Program Act, § 15-23-901 et seq., and for development of port infrastructure, including engineering and construction costs.



§ 19-5-1225 - Judicial Filing Fee Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Judicial Filing Fee Fund".

(b) (1) The fund shall consist of nonpartisan judicial office filing fees as set out in § 7-10-103.

(2) The fund shall be used for covering the cost of election expenses of the State Board of Election Commissioners as set out in § 7-10-101 et seq.



§ 19-5-1226 - Federal Fiscal Relief Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Federal Fiscal Relief Fund".

(b) (1) (A) The Federal Fiscal Relief Fund shall consist of those moneys remaining in the State Treasury received from the Jobs and Growth Tax Relief Reconciliation Act of 2003, Pub. L. No. 108-27, which have not been transferred to other funds prior to February 3, 2004.

(B) The Chief Fiscal Officer of the State and the Treasurer of State shall transfer those moneys as set out in subdivision (b)(1)(A) of this section from the funds in which they reside to the Federal Fiscal Relief Fund.

(2) The Chief Fiscal Officer of the State shall, from time to time, determine any balances of the moneys transferred from the Jobs and Growth Tax Relief Reconciliation Act of 2003, Pub. L. No. 108-27, to other funds due to enactments of the Eighty-Fourth General Assembly meeting in Second Extraordinary Session that are no longer required to fulfill the purpose for which the funds were transferred and shall transfer those balances to the Federal Fiscal Relief Fund.

(3) (A) An amount not to exceed twenty-five million dollars ($25,000,000) in the Federal Fiscal Relief Fund may be used to supplement general revenues if required to meet the current forecast of general revenues which is in effect on February 3, 2004.

(B) The Chief Fiscal Officer of the State may transfer the amount required to supplement general revenues from the Federal Fiscal Relief Fund to the General Revenue Fund Account after review by the Legislative Council or the Joint Budget Committee.

(C) Any remaining moneys in the Federal Fiscal Relief Fund shall be used for those purposes as may be authorized by the General Assembly.

(c) Any enactment of the Eighty-Fourth General Assembly meeting in Second Extraordinary Session that requires a transfer of moneys received from the Jobs and Growth Tax Relief Reconciliation Act of 2003, Pub. L. No. 108-27, shall be deemed to be from the Federal Fiscal Relief Fund.



§ 19-5-1227 - Educational Adequacy Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Educational Adequacy Fund".

(b) After the Treasurer of State has made deductions from the revenues under § 19-5-203(b)(2)(A), the Educational Adequacy Fund shall consist of:

(1) All net revenues collected due to enactments of the Eighty-Fourth General Assembly meeting in Second Extraordinary Session, unless a different distribution of those additional net revenues is otherwise provided in the act creating those additional net revenues;

(2) The revenues credited to the Educational Adequacy Fund under § 26-54-113(b)(2);

(3) The revenues generated by §§ 26-52-302(d), 26-52-316, 26-52-317(c)(1)(C), 26-52-319(a)(3)(C), 26-53-107(d), 26-53-145(c)(1)(C), 26-53-148(a)(3)(C), 26-56-201(g)(1)(B), 26-56-224(c)(3), and 26-57-1002(d)(1)(A)(ii); and

(4) Other revenues as provided by law.

(c) (1) The Chief Fiscal Officer of the State will determine, from time to time, the amount of funds required from the Educational Adequacy Fund which, when added to other resources available to the Department of Education Public School Fund Account of the Public School Fund and the Department of Education Fund Account of the Education Fund, is needed to fulfill the financial obligation of the state to provide an adequate educational system as authorized by law and shall certify the amounts to the Treasurer of State.

(2) At the end of each month, the Treasurer of State shall transfer all moneys available from the Educational Adequacy Fund to the Department of Education Public School Fund Account of the Public School Fund and to the Department of Education Fund Account of the Education Fund until the sum of all transfers from the Educational Adequacy Fund equals the amounts determined in subdivision (c)(1) of this section, there to be used as determined by law.

(d) In the event the Chief Fiscal Officer of the State determines that the transfers from the Educational Adequacy Fund, when added to the other resources available to the Department of Education Public School Fund Account of the Public School Fund, are not sufficient to meet the state's financial obligation to provide an adequate educational system as authorized by law, the additional amount required shall be transferred from the other funds and fund accounts, except the Educational Facilities Partnership Fund Account, within §§ 19-5-402(a) and 19-5-404(a) [repealed] based upon the proportion that each of the remaining fund and fund accounts, excluding the Educational Facilities Partnership Fund Account, bears to the total of the remaining funds and fund accounts in §§ 19-5-402(a) and 19-5-404(a) [repealed].



§ 19-5-1228 - Area Agencies on Aging Fund.

(a) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the Area Agencies on Aging Fund.

(2) The Treasurer of State shall credit to the fund the amount certified each quarter under § 26-51-454.

(b) The Treasurer of State shall distribute moneys in the fund to the Division of Aging and Adult Services of the Department of Human Services to be distributed to the eight (8) area agencies on aging based on the division's funding formula.



§ 19-5-1229 - Purchase and Corporate Travel Card Program Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous revolving fund to be known as the "Purchase and Corporate Travel Card Program Fund".

(b) This fund shall be used for rebates from vendor banks, distribution to participating agencies, and operating expenses connected with the administration of the Purchase and Corporate Travel Card Program.



§ 19-5-1230 - UAMS Cancer Research Center Matching Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "UAMS Cancer Research Center Matching Fund".

(b) The fund shall consist of such revenue as may be authorized by law.

(c) The fund shall be used as matching funds for the construction of and endowments for the University of Arkansas for Medical Sciences Cancer Research Center.

(d) (1) The Chief Fiscal Officer of the State shall release funds to the University of Arkansas for Medical Sciences on a matching basis in an amount equal to the amount of grants and donations received as cash, cash equivalent, or an in-kind property pledge enforced by a binding written agreement. The period for which grants and donations shall be counted for matching purposes shall be January 1, 2007 -- June 30, 2009.

(2) The release of the funds shall be upon documentation demonstrating that the matching requirement has been met. The documentation shall be signed by the Chancellor of the University of Arkansas for Medical Sciences.

(3) Requests for the release of funds may be made on a quarterly basis, and pending a favorable review of the documentation by the Chief Fiscal Officer of the State, payments shall be made in the first month following the request.



§ 19-5-1231 - Economic Development Incentive Quick Action Closing Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Economic Development Incentive Quick Action Closing Fund".

(b) The Economic Development Incentive Quick Action Closing Fund shall consist of money transferred from the General Revenue Allotment Reserve Fund and any other money provided by law.

(c) The Economic Development Incentive Quick Action Closing Fund shall be used by the Arkansas Economic Development Commission for investment incentives to compete with other states to attract new business and economic development to the state or to retain existing business in the state.

(d) Money from the Economic Development Incentive Quick Action Closing Fund may be used in conjunction with other incentives offered by the state to attract new business or retain existing business.

(e) (1) Any proposed use of the Economic Development Incentive Quick Action Closing Fund by the Arkansas Economic Development Commission shall first be approved by the Governor.

(2) Upon approval by the Governor, the Governor shall submit the proposed use of the Economic Development Incentive Quick Action Closing Fund for the review of the Legislative Council.

(f) The Arkansas Economic Development Commission shall submit an annual written report to the Legislative Council concerning the Economic Development Incentive Quick Action Closing Fund, which will contain the following:

(1) The name and address of the businesses receiving money from the Economic Development Incentive Quick Action Closing Fund;

(2) The date, amount, and reason of the disbursements of money from the Economic Development Incentive Quick Action Closing Fund;

(3) An evaluation of the effectiveness of the disbursements made from the Economic Development Incentive Quick Action Closing Fund; and

(4) Any suggestions for improving the use of the Economic Development Incentive Quick Action Closing Fund.



§ 19-5-1232 - Department of Workforce Services Unemployment Insurance Administration Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Department of Workforce Services Unemployment Insurance Administration Fund".

(b) (1) This fund shall consist of the proceeds of the stabilization tax as specified in § 11-10-706(f), any interest accruing on these revenues, and any other funds made available by the General Assembly.

(2) The fund shall be used for operating expenses of the unemployment insurance program necessary to the proper administration of the Department of Workforce Services Law, § 11-10-101 et seq., as determined by the Director of the Department of Workforce Services.

(c) The Director of the Department of Workforce Services shall report to the Legislative Council on a quarterly basis on all uses of the fund.



§ 19-5-1233 - Arkansas Technology Infrastructure Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Technology Infrastructure Fund".

(b) This fund shall consist of savings that accrue to state agencies from reductions in the cost of providing services to citizens as a result of employing technology, grants, gifts, and donations received by this state, agency investments toward enterprise projects, and such revenues as may be authorized by law.

(c) This fund shall be used to encourage state agencies to pursue innovative and creative approaches using technology to provide needed citizens services in a more cost effective and efficient manner, as set out in §§ 25-33-201 -- 25-33-205 [repealed].



§ 19-5-1234 - Department of Workforce Services Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Department of Workforce Services Fund".

(b) The fund shall consist of those general revenues as may be authorized by law and any other nonfederal funds as may be provided by law.

(c) This fund shall be used for the maintenance, operation, and improvement required by the Department of Workforce Services in carrying out those powers, functions, and duties imposed by law upon the Director of the Department of Workforce Services as set out in § 11-10-101 et seq. and § 20-76-101 et seq., or any other duties that may be imposed by law upon the department, including those duties transferred to the department under the provisions of § 20-76-111 [repealed].



§ 19-5-1235 - Creation of Science, Technology, Engineering, and Math Fund.

(a) There is created the Science, Technology, Engineering, and Math Fund.

(b) The Science, Technology, Engineering, and Math Fund is established for the purpose of retaining, recruiting, and attracting competent science, technology, engineering, and math teachers by providing industry-competitive income to certified, qualified teachers who teach science, technology, engineering, and math subjects.

(c) The Science, Technology, Engineering, and Math Fund shall be a miscellaneous fund whose balance shall not be reclaimed at the end of the biennium but shall be carried forward for the same use in subsequent years.



§ 19-5-1236 - Technology Acceleration Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Technology Acceleration Fund".

(b) (1) The Technology Acceleration Fund shall consist of funds transferred to it from the General Improvement Fund or other funds, gifts, bequests, foundation grants and gifts, Governor's or other emergency funds, federal grants and matching funds, proceeds from bond issues, service charges or fees, interagency transfers of funds, and other funds as may be appropriated by the General Assembly.

(2) The Technology Acceleration Fund shall consist of money transferred from the General Revenue Allotment Reserve Fund and any other money provided by law.

(c) The Technology Acceleration Fund shall be used by the Arkansas Economic Development Commission, the Arkansas Science and Technology Authority, and the Arkansas Development Finance Authority for investment incentives to enhance the economy of the state through technology development.

(d) Money from the Technology Acceleration Fund may be used in conjunction with other incentives offered by the state to create, attract, or retain business.

(e) (1) Any proposed use of the Technology Acceleration Fund by the Arkansas Economic Development Commission, Arkansas Science and Technology Authority, or Arkansas Development Finance Authority shall first be approved by the Governor.

(2) The Arkansas Economic Development Commission, the Arkansas Science and Technology Authority, and the Arkansas Development Finance Authority shall make a joint recommendation to the Governor for any proposed use of the Technology Acceleration Fund.



§ 19-5-1237 - Innovate Arkansas Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Innovate Arkansas Fund".

(b) The fund shall consist of funds as may be provided for by law.

(c) The fund shall be used by the Arkansas Economic Development Commission for the sole support of a contract between the commission and the entity selected to provide support and assistance for development and growth of knowledge-based and technology-based companies in the State of Arkansas.



§ 19-5-1238 - Sustainable Building Design Revolving Loan Fund.

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Sustainable Building Design Revolving Loan Fund".

(b) (1) The fund shall consist of funds transferred to it from the General Improvement Fund or other funds, gifts, bequests, foundation grants and gifts, Governor's Emergency Fund or other emergency funds, federal grants and matching funds, proceeds from bond issues, service charges or fees, interagency transfers of funds, and other funds as may be appropriated by the General Assembly.

(2) The fund shall consist of funds received from agencies, boards, or commissions to repay loans for the Sustainable Building Design Program, funds made available by the General Assembly from time to time, and such revenues as may be authorized by law.

(c) The fund shall be used to provide loans to agencies for the Sustainable Building Design Program as authorized by law and approved by the Chief Fiscal Officer of the State.



§ 19-5-1239 - Newborn Umbilical Cord Blood Initiative Fund.

(a) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Newborn Umbilical Cord Blood Initiative Fund".

(b) The fund shall consist of those funds provided by the income tax check-off program pursuant to § 26-51-455, federal and private grants and donations, and any other funds authorized by law.

(c) The fund shall be used for the purposes set forth in the Newborn Umbilical Cord Blood Initiative Act, § 20-8-501 et seq.



§ 19-5-1240 - Minority Business Loan Mobilization Revolving Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Minority Business Loan Mobilization Revolving Fund".

(b) The Minority Business Loan Mobilization Revolving Fund shall consist of the unexpended fund balances remaining in the Small Business Loan Fund Account of the 82nd Session General Improvement Fund as of the close of business on June 30, 2009, and such other funds as may be authorized by law.

(c) All reimbursements, repayments of loans, and interest earned and deposited into the Minority Business Loan Mobilization Revolving Fund from any source shall be treated as a refund to expenditure.

(d) The Minority Business Loan Mobilization Revolving Fund shall be used to promote the development of minority business enterprises in the state, increase the ability of minority business enterprises to compete for state contracts, and sustain the economic growth of minority business enterprises in the state.



§ 19-5-1241 - Trial Court Administrative Assistant Fund.

(a) There is hereby created on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a miscellaneous revenue fund to be known as the "Trial Court Administrative Assistant Fund".

(b) The Trial Court Administrative Assistant Fund shall consist of those moneys transferred from the State Administration of Justice Fund and other moneys as authorized by law.

(c) The Trial Court Administrative Assistant Fund shall be used for paying personal services, trial court assistant expenses, and trial court staff substitutes.



§ 19-5-1242 - Fire Protection Licensing Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Fire Protection Licensing Fund".

(b) The fund shall consist of:

(1) All funds provided by law for the fund; and

(2) Examination and renewal fees charged pursuant to § 20-22-610.

(c) The fund shall be used for the maintenance, operation, and improvement as required by the Arkansas Fire Protection Licensing Board in carrying out the powers, functions, and duties as set out in § 20-22-601 et seq.



§ 19-5-1243 - Arkansas Acceleration Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Arkansas Acceleration Fund".

(b) The fund shall consist of:

(1) Funds provided by law; and

(2) Grants made by any person or federal government agency.

(c) The fund shall be used by the Arkansas Science and Technology Authority to provide support and assistance for the accelerated growth of knowledge-based and high-technology jobs in the State of Arkansas through focused funding of the state initiatives and programs as defined under the Arkansas Acceleration Fund Act, § 15-3-501 et seq.



§ 19-5-1244 - Health Information Technology Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Health Information Technology Fund".

(b) (1) All moneys collected under § 25-42-101 et seq. shall be deposited into the State Treasury to the credit of the Health Information Technology Fund as special revenues.

(2) The Health Information Technology Fund shall also consist of funds transferred to it from the General Improvement Fund or other funds, gifts, bequests, foundation grants and gifts, Governor's or other emergency funds, federal grants and matching funds, proceeds from bond issues, service charges or fees, interagency transfer of funds, and other funds that may be appropriated by the General Assembly.

(c) The Health Information Technology Fund shall be used by the Office of Health Information Technology for the operating expenses of the Office of Health Information Technology and the State Health Alliance for Records Exchange.



§ 19-5-1245 - Arkansas Great Places Program Fund.

(a) The Department of Arkansas Heritage may establish in a bank authorized to do business in this state and selected by the department a revolving cash fund entitled "Arkansas Great Places Program Fund" into which the department shall deposit all funds received as matching funds from eligible organizations participating in the Arkansas Great Places Program under § 15-11-801 et seq.

(b) The department may receive gifts, grants, bequests, devises, and donations made to the department, amounts received as matching funds from eligible organizations participating in the Arkansas Great Places Program under § 15-11-801 et seq., and any other funds authorized by law to be used in the furtherance of the purposes of the Arkansas Great Places Program under § 15-11-801 et seq.

(c) In addition, the department may accept gifts, grants, or donations from the federal government or agencies thereof, and private individuals, foundations, or concerns to be used for the purposes of the Arkansas Great Places Program under § 15-11-801 et seq.



§ 19-5-1246 - County Juror Reimbursement Fund.

(a) There is hereby created on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a miscellaneous revenue fund to be known as the "County Juror Reimbursement Fund".

(b) This fund shall consist of those moneys transferred from the State Administration of Justice Fund and other moneys as authorized by law.

(c) The fund shall be used for reimbursements to counties for a portion of the cost of per diem compensation for jurors and prospective jurors pursuant to § 16-34-106.



§ 19-5-1247 - County Voting System Grant Fund. [Effective January 1, 2012.]

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "County Voting System Grant Fund".

(b) The Secretary of State shall periodically remit to the Treasurer of State twelve dollars ($12.00) of each fee for filing and indexing the initial financing statement and termination statements collected under § 4-9-525(a)(1), and the Treasurer of State shall deposit those funds into the County Voting System Grant Fund.

(c) The County Voting System Grant Fund shall be used by the Secretary of State to provide grants to counties to purchase voting system equipment, programming, and maintenance.

(d) A county that receives a grant from the County Voting System Grant Fund shall establish on the books of the county treasurer a fund to be known as the "voting system grant fund" into which grants from the Secretary of State shall be paid under this section.



§ 19-5-1248 - Electrical Energy Advancement Program Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a miscellaneous fund to be known as the "Electrical Energy Advancement Program Fund".

(b) The fund shall consist of:

(1) Funds provided by law;

(2) Grants made by any person or federal government agency; and

(3) Other funds that become available through energy programs.

(c) The fund shall be used by the Arkansas Statewide Energy Consortium under the Electrical Energy Advancement Program, § 6-61-1501 et seq., to provide opportunities for Arkansas citizens to legitimately pursue high-technology and knowledge-based jobs in the electrical energy sector of Arkansas by providing a statewide, collaborative educational system focused on this sector.









Chapter 6 - Revenue Classification Law

Subchapter 1 - -- General Provisions

§ 19-6-101 - Title.

This chapter shall be referred to and may be cited as the "Revenue Classification Law" of Arkansas.



§ 19-6-102 - Purpose.

Because of the many revenue laws of the state providing for the levying and collecting of taxes, licenses, fees, permits, assessments, royalties, leases, rents, fines, interest, and penalties for the support of the state government and its agencies, institutions, boards, and commissions that have been enacted by various General Assemblies, it is the policy of the General Assembly with respect to all such revenues and other income, which are required by law to be deposited into the State Treasury, to describe, define, and classify all such revenues and other income and to provide for the purposes, individually and collectively, that all such revenues and other income may be used. It is the intent and purpose of this chapter to comply with the provisions of the Arkansas Constitution, including Article 16, § 11, thereof.



§ 19-6-103 - Cash funds.

All taxes, licenses, fees, permits, or other income collected by any board, agency, or commission by virtue of the authority of the State of Arkansas which are designated by law to be deposited into a depository other than the State Treasury are classified as "cash funds" and are declared to be revenues of the state to be used as required and to be expended only for such purposes and in such manner as determined by law.



§ 19-6-104 - Income required to be deposited into State Treasury.

All taxes, licenses, fees, permits, assessments, royalties, leases, rents, fines, interest, penalties, and other income provided for by law for the support of state government and its agencies, institutions, boards, and commissions which are required by law to be deposited into the State Treasury shall be handled and used in the manner and for the purposes provided for by this chapter.



§ 19-6-105 - Handling of collections.

All fines, fees, penalties, court costs, taxes, and other collections which, by the laws of this state, are to be remitted directly to the Treasurer of State for credit in the State Treasury to an account of an agency of this state shall be remitted directly to the agency to whose account the same is to be credited. Upon receipt, the agency shall transmit all collections to the Treasurer of State, to be credited by him or her to the account of the agency depositing them.



§ 19-6-106 - Effect on general revenue statutes.

As to the taxes, licenses, fees, and other revenues classified as general revenues, as set out in this chapter, it is not the purpose of this chapter to levy or change the amount or rate of such taxes, licenses, fees, and other revenues but to state the purpose for which general revenues are to be used. This chapter shall not be construed as amending any of the provisions of the law with respect to such taxes defined to be general revenues except for the purpose of defining the purposes for which these revenues are raised and collected.



§ 19-6-107 - Effect on special revenue statutes.

As to the special taxes, licenses, fees, and other revenues classified as special revenues, as set out in this chapter, it is not the purpose of this chapter to levy or change the amount or rate of such taxes, licenses, fees, and other revenues, nor to change the purposes for which such special revenues are to be used as provided for by law. This chapter shall not be construed as amending any of the provisions of law with respect to such taxes defined to be special revenues except for the purpose of defining the purposes for which these revenues are raised and collected, which shall also include the services rendered by the constitutional and fiscal agencies in the manner provided by law.



§ 19-6-108 - Classifications of revenue.

All taxes, licenses, fees, permits, assessments, royalties, leases, rents, fines, interest, penalties, or other governmental income available to the State of Arkansas, which are required by law to be deposited into the State Treasury, shall be classified under one (1) or more of the following:

(1) General revenues;

(2) Special revenues;

(3) Trust fund income;

(4) Federal grants, aids, and reimbursements; and

(5) Nonrevenue receipts.



§ 19-6-109 - Miscellaneous revenue.

(a) All fines, penalties, interest, or court costs received in connection with the collection of any revenue shall be classified the same as the revenue for which the fines, penalties, interest, or court costs are levied.

(b) Proceeds from rental of any real or personal property owned by the State of Arkansas are to be classified as special revenues belonging to the fund or fund account from which the state agency to which the property belongs receives its support unless otherwise specified by law.

(c) All nonrevenue receipts as defined in § 19-6-701 derived from proceeds from the sale of property, income received on account of services being provided by an agency of the state, or any other miscellaneous earnings of any state agency shall be credited to the fund or fund account from which the agency draws its support unless specified otherwise by law.



§ 19-6-110 - Mixed funds.

If, at the close of any fiscal year, a balance remains in any State Treasury fund, fund account, or account which is subject to transfer at the close of a fiscal year, and into which both general revenues and either special revenues, nonrevenue receipts, or federal reimbursements are deposited and expended, the special revenue portion of the balance shall be the proportion that the amount of special revenues credited to such fund or fund account is to total funds credited to the fund or fund account in each fiscal year. The special revenue portion of the balance shall be carried forward to the next fiscal year and shall be used solely for the purposes for which it was collected as provided by law.






Subchapter 2 - -- General Revenues

§ 19-6-201 - General revenues enumerated.

The general revenues of the state, as provided by law, shall consist of the following, as described by their commonly known titles:

(1) Sales taxes, as enacted by Acts 1941, No. 386, known as the "Arkansas Gross Receipts Act of 1941", and all laws supplemental or amendatory thereto, § 26-52-101 et seq.;

(2) Use taxes as enacted by Acts 1949, No. 487, known as the "Arkansas Compensating Tax Act of 1949", Acts 1971, No. 222, and all laws supplemental or amendatory thereto, § 26-53-101 et seq.;

(3) Corporation franchise taxes, as enacted by Acts 1979, No. 889, known as the "Arkansas Corporate Franchise Tax Act of 1979", and all laws amendatory thereto, § 26-54-101 et seq.;

(4) Corporation income taxes, as enacted by Acts 1929, No. 118, known as the "Income Tax Act of 1929", Acts 1941, No. 129, and all laws amendatory thereto, § 26-51-101 et seq., with the exception of those additional corporate income taxes set aside as special revenue by § 26-51-205(c)(2);

(5) Individual income taxes, as enacted by Acts 1929, No. 118, known as the "Income Tax Act of 1929", and all laws amendatory thereto, § 26-51-101 et seq.;

(6) Cigarette taxes and permits and other tobacco products taxes and permits, as enacted by Acts 1977, No. 546, known as the "Arkansas Tobacco Products Tax Act of 1977", and all laws amendatory thereto, § 26-57-201 et seq.;

(7) Escheat of unclaimed property, as enacted by Acts 1999, No. 850, known as the "Unclaimed Property Act", and all laws amendatory thereto, § 18-28-201 et seq.;

(8) [Repealed.]

(9) Seventy-five percent (75%) of all severance taxes, with the exception of the taxes paid to sever timber and timber products, the severance tax collected on natural gas, and those portions of severance taxes designated as special revenues in § 19-6-301, as enacted by Acts 1947, No. 136, and all laws amendatory thereto, §§ 26-58-101 -- 26-58-103, 26-58-106 -- 26-58-111, 26-58-114 -- 26-58-116, 26-58-118 -- 26-58-120, 26-58-123, and 26-58-124;

(10) Sand, gravel, oil, coal, and other mineral royalties, as enacted by Acts 1975, No. 524, and all laws amendatory thereto, §§ 22-5-801 -- 22-5-813;

(11) Oil and gas leases, as enacted by Acts 1975, No. 524, and all laws amendatory thereto, §§ 22-5-801 -- 22-5-813;

(12) Petroleum trade practices civil penalties, as enacted by Acts 1993, No. 380;

(13) Estate taxes, as enacted by Acts 1941, No. 136, known as the "Estate Tax Law of Arkansas", and all laws amendatory thereto, §§ 26-59-101 -- 26-59-107, 26-59-109 -- 26-59-114, 26-59-116 -- 26-59-119, 26-59-121, and 26-59-122;

(14) Those portions of real estate transfer taxes, as enacted by Acts 1971, No. 275, and all laws amendatory thereto, §§ 26-60-101 -- 26-60-103 and 26-60-105 -- 26-60-112;

(15) State Insurance Department Trust Fund moneys in excess of an amount equal to three (3) fiscal year budgets for the State Insurance Department, § 23-61-710(c);

(16) Large truck speeding fines, § 27-50-311;

(17) Employment agency licenses, as enacted by Acts 1975, No. 493, known as the "Arkansas Private Employment Agency Act of 1975", and all laws amendatory thereto, § 11-11-201 et seq.;

(18) [Repealed.]

(19) Insurance premium taxes, as enacted by Acts 1959, No. 148, known as the "Arkansas Insurance Code", §§ 23-60-101 -- 23-60-108, 23-60-110, 23-61-101 -- 23-61-112, 23-61-201 -- 23-61-206, 23-61-301 -- 23-61-307, 23-61-401, 23-61-402, 23-62-101 -- 23-62-108, 23-62-201, 23-62-202, former 23-62-203, 23-62-204, 23-62-205, 23-63-101 [repealed], 23-63-102 -- 23-63-104, 23-63-201 -- 23-63-216, 23-63-301, 23-63-302, 23-63-401 -- 23-63-404 [repealed], 23-63-601 -- 23-63-604, 23-63-605 -- 23-63-609 [repealed], 23-63-610 -- 23-63-613, 23-63-701, 23-63-801 -- 23-63-833, 23-63-835, 23-63-836 [as added by Acts 1983, No. 522], 23-63-837 [as added by Acts 1983, No. 522], 23-63-838 [repealed], 23-63-901 -- 23-63-912, 23-63-1001 -- 23-63-1004, 23-64-101 -- 23-64-103, 23-64-201 -- 23-64-205, 23-64-206 [repealed], 23-64-207, 23-64-208 [repealed], 23-64-209, 23-64-210, 23-64-211 -- 23-64-213 [repealed], 23-64-214 -- 23-64-221, 23-64-222 [repealed], 23-64-223 -- 23-64-227, 23-65-101 -- 23-65-104, 23-65-201 -- 23-65-205, 23-65-301 -- 23-65-319, 23-66-201 -- 23-66-214, 23-66-301 -- 23-66-306, 23-66-308 -- 23-66-311, 23-66-313, 23-66-314, 23-68-101 -- 23-68-113, 23-68-115 -- 23-68-132, 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, 23-69-149 -- 23-69-156, 23-70-101 -- 23-70-124, 23-71-101 -- 23-71-116, 23-72-101 -- 23-72-122, 23-73-101 -- 23-73-107, 23-73-108 [repealed], 23-73-109 [repealed], 23-73-110 -- 23-73-116, former 23-74-101 -- 23-74-105, 23-74-106 --23-74-141 [repealed], 23-75-101 -- 23-75-116, 23-75-117 [repealed], 23-75-118 -- 23-75-120, 23-79-101 -- 23-79-106, 23-79-109 -- 23-79-128, 23-79-131 -- 23-79-134, 23-79-202 -- 23-79-210, 23-81-101 -- 23-81-117, 23-81-120 -- 23-81-136, 23-81-201 -- 23-81-213, 23-82-101 -- 23-82-118, 23-84-101 -- 23-84-111, 23-85-101 -- 23-85-131, 23-86-101 -- 23-86-104, 23-86-106 -- 23-86-109, 23-86-112, 23-87-101 -- 23-87-119, 23-88-101, 23-89-101, 23-89-102, 26-57-601 -- 26-57-605, 26-57-607, 26-57-608, and 26-57-610 and all laws amendatory thereto, with the exception of those premium taxes set aside for the various municipal firemen's pension and relief funds, for the various police officers' pension and relief funds, and for the Workers' Compensation Commission and, with the exception of those additional premium taxes set aside for the Fire Protection Premium Tax Fund, § 26-57-614, and insurance premium taxes from domestic insurers not maintaining a home office in this state as enacted by Acts 1979, No. 908, and all laws amendatory thereto, §§ 23-60-102, 26-57-601 -- 26-57-605, and 26-57-607;

(20) Horse racing taxes and fees, including the portion of all moneys wagered, as set out in Acts 1957, No. 46, § 23, as amended, §§ 23-110-406, 23-110-407, 23-110-408 [repealed], 23-110-409, and 23-110-410, the annual license fee, ten percent (10%) of admissions or ten cents (10cent(s)) per admission, whichever sum is greater, one-third (1/3) of the unredeemed pari-mutuel tickets, and the license fees of owners, trainers, jockeys, and jockeys' agents, all as enacted by Acts 1957, No. 46, known as the "Arkansas Horse Racing Law", and all laws amendatory thereto, §§ 23-110-101 -- 23-110-104, 23-110-201 -- 23-110-205, 23-110-301 -- 23-110-307, 23-110-401 -- 23-110-403, 23-110-404 [repealed], 23-110-405 -- 23-110-407, 23-110-408 [repealed], and 23-110-409 -- 23-110-415;

(21) Dog racing taxes and fees, including three percent (3%) of all moneys wagered up to and including one hundred twenty-five million dollars ($125,000,000) and seven percent (7%) of all moneys wagered in excess of one hundred twenty-five million dollars ($125,000,000) per calendar year at two hundred forty-four (244) days of racing, one-third (1/3) of the odd cents or breaks, the daily operating license fee and fees paid by each greyhound owner and trainer, simulcast taxes of two percent (2%) of all moneys wagered up to and including three hundred fifty thousand dollars ($350,000), three percent (3%) in excess of three hundred fifty thousand dollars ($350,000) but less than or equal to five hundred thousand dollars ($500,000), and six percent (6%) in excess of five hundred thousand dollars ($500,000), per racing performance and ten percent (10%) of admissions or ten cents (10cent(s)) per admission, whichever sum is greater, as enacted by Acts 1957, No. 191, known as the "Arkansas Greyhound Racing Law", §§ 23-111-101 -- 23-111-104, 23-111-201 -- 23-111-205, 23-111-301 -- 23-111-308, 23-111-501, 23-111-506, 23-111-507 [repealed], and 23-111-508 -- 23-111-514, and all laws amendatory thereto, and the additional four (4) of six (6) days of racing authorized in § 23-111-504;

(22) Alcoholic beverages taxes, permits, licenses, and fees, including the following:

(A) Liquor gallonage taxes and imported wine taxes, as enacted by Acts 1935, No. 109, and all laws amendatory thereto, §§ 3-7-101 -- 3-7-110;

(B) Permits and fees for manufacturer and dispensary privileges, as enacted by Acts 1935, No. 108, known as the "Arkansas Alcoholic Control Act", and all laws amendatory thereto, §§ 3-1-101 -- 3-1-103, 3-2-101, 3-2-205, 3-3-101 -- 3-3-103, 3-3-212, 3-3-401, 3-3-404, 3-3-405, 3-4-101 -- 3-4-103, 3-4-201, 3-4-202, 3-4-207 -- 3-4-211, 3-4-213, 3-4-214, 3-4-215 [repealed], 3-4-217, 3-4-219, 3-4-220, 3-4-301 -- 3-4-303, 3-4-501, 3-4-503, 3-4-601 -- 3-4-605, 3-8-301 -- 3-8-310, 3-8-311 [repealed], 3-8-313 -- 3-8-317, 3-9-237, and 23-12-708;

(C) Nonintoxicating beer and wine taxes, as enacted by Acts 1933 (1st Ex. Sess.), No. 7, and all laws amendatory thereto, §§ 3-5-201 -- 3-5-207, 3-5-209 -- 3-5-221, 3-5-223 -- 3-5-225, and 3-8-401;

(D) Brandy taxes and fees, as enacted by Acts 1953, No. 163, known as the "Native Brandy Law", and all laws amendatory thereto, § 3-6-101 et seq.;

(E) The additional taxes on native wine and beer and the additional permits fees for retail liquor and beer permits and wholesale liquor and beer permits, as enacted by Acts 1969, No. 271, and all laws amendatory thereto, §§ 3-7-111 and 3-7-506;

(F) The additional taxes on liquor and native wine, as enacted by Acts 1949, No. 282, and all laws amendatory thereto, §§ 3-3-314 and 3-7-111;

(G) The special alcoholic beverage excise taxes, as enacted by Acts 1951, No. 252, and all laws amendatory thereto, §§ 3-7-201 and 3-7-205;

(H) Wholesale and retail permits and fees for the sale of liquor and beer, as enacted by Acts 1933 (1st Ex. Sess.), No. 7, and all laws amendatory thereto, §§ 3-5-201 -- 3-5-207, 3-5-209 -- 3-5-221, 3-5-223 -- 3-5-225, and 3-8-401;

(I) Restaurant wine permits, as enacted by Acts 1965, No. 120, and all laws amendatory thereto, §§ 3-9-301 -- 3-9-303 and 3-9-305 -- 3-9-307;

(J) Permits and taxes on alcoholic beverages sold for on-premises consumption, as enacted by Acts 1969, No. 132, and all laws amendatory thereto, §§ 3-9-201 -- 3-9-214, 3-9-221 -- 3-9-225, and 3-9-232 -- 3-9-237;

(K) Seventy cents (70cent(s)) per gallon of the tax levied upon native wine, permits and fees, as enacted by §§ 3-5-401 -- 3-5-412 [repealed]; and

(L) Wine sales on-premise licenses, §§ 3-9-601 -- 3-9-606;

(23) Sale of confiscated alcoholic beverages, as enacted by Acts 1947, No. 423, and all laws amendatory thereto, §§ 3-3-301 -- 3-3-303, 3-3-304 [repealed], 3-3-308 [repealed], and 3-3-311 -- 3-3-314;

(24) Fees collected by the Alcoholic Beverage Control Division of the Department of Finance and Administration for transcripts and fines for violations, as enacted by Acts 1981, No. 790, and all laws amendatory thereto, §§ 3-2-201, 3-2-217, 3-4-213, 3-4-401 -- 3-4-406, 3-4-502, 3-5-305, and 3-5-306;

(25) Any fines, penalties, or court costs received in connection with the collection of any of the revenues enumerated in this section;

(26) Any other taxes, fees, license fees, and permits required to be deposited into the State Treasury as provided by law and not otherwise classified;

(27) Savings and loan associations' application fees, annual fees, amendment fees, examination fees, broker's license fees, and other miscellaneous fees, as enacted by Acts 1963, No. 227, §§ 23-37-101 -- 23-37-107, 23-37-201, 23-37-202, 23-37-203 [repealed], 23-37-204, 23-37-205 [repealed], 23-37-206 -- 23-37-212, 23-37-213 [repealed], 23-37-214, 23-37-301 -- 23-37-315, 23-37-401, 23-37-403, 23-37-405, 23-37-406, 23-37-501 -- 23-37-512, 23-37-601 -- 23-37-603, and 23-37-701 -- 23-37-705;

(28) Credit union charter fees, annual supervision fees, and examination fees, as enacted by Acts 1971, No. 132, § 23-35-101 et seq.;

(29) Sale of checks, investigation fees, annual license fees, semiannual reports filing fees, and examination fees, as enacted by Acts 1965, No. 124, known as the "Sale of Checks Act", § 23-41-101 et seq. [repealed];

(30) Securities division fees, including loan broker's licenses, mortgage loan company licenses, broker-dealer licenses, agent licenses, investment advisor licenses, agent examination fees, broker-dealer examination fees, statement filing fees, quarterly reports, and proof of exemption filing fees, all as enacted by Acts 1959, No. 254, known as the "Arkansas Securities Act", and all laws amendatory thereto, §§ 23-42-101 -- 23-42-110, 23-42-201 -- 23-42-212, 23-42-301 -- 23-42-308, 23-42-401 -- 23-42-405, and 23-42-501 -- 23-42-507;

(31) Professional fundraiser and solicitor fees, as enacted by §§ 4-28-401 -- 4-28-416;

(32) Unclaimed security deposits, as enacted by Acts 1969, No. 296, as amended by Acts 1975, No. 1007, §§ 27-19-306, 27-19-408, 27-19-501, 27-19-503, 27-19-603, 27-19-609, 27-19-610, 27-19-612, 27-19-619 -- 27-19-621, and 27-19-706 -- 27-19-708;

(33) Vending devices sales taxes, as enacted in § 26-57-1001 et seq. and that portion of vending device decal fees and penalties provided in § 26-57-1201 et seq.;

(34) Anonymous campaign contributions of fifty dollars ($50.00) or more, as enacted by Acts 1975, No. 788, and all laws amendatory thereto, §§ 7-6-201 -- 7-6-210, 7-6-211 [repealed], 7-6-212 [repealed], 7-6-213, and 7-6-214;

(35) Telephonic sellers registration fees, § 4-99-104;

(36) Long-term rental vehicle tax, § 26-63-304;

(37) Arkansas State Highway and Transportation Department miscellaneous fees, permits, penalties, and fines, as enacted by Acts 1955, No. 397, known as the "Arkansas Motor Carrier Act, 1955", and all laws amendatory thereto, § 23-13-201 et seq.;

(38) Radiation protection civil penalties, as enacted by Acts 1980 (1st Ex. Sess.), No. 67, and all laws amendatory thereto, § 20-21-401 et seq.;

(39) That portion of DWI operator's license reinstatement fees, § 5-65-119(a)(3), and that portion of "Underage DUI Law" driver's license reinstatement fees, §§ 5-65-304(d) and 5-65-310(f);

(40) Short-term rental of tangible personal property tax, § 26-63-301;

(41) Excess campaign contributions, as enacted by § 7-6-203;

(42) Retail pet store registration fees, as enacted by § 4-97-104;

(43) Rental vehicle tax, § 26-63-302;

(44) Residential moving tax, § 26-63-303;

(45) Arkansas Quarry Operation, Reclamation, and Safe Closure Act fees, fines, and bond forfeiture amounts, § 15-57-401 et seq.;

(46) [Repealed.]

(47) [Repealed.]

(48) Arkansas Feed Law of 1997 penalties, § 2-37-113;

(49) Election, voter registration law, and State Board of Election Commissioners fines, § 7-4-101;

(50) Remaining funds on dissolution of ballot question committees or legislative question committees, § 7-9-404;

(51) Uniform Athlete Agents Act registration and renewal fees, § 17-16-109;

(52) Until July 1, 2011, moneys in excess of one million dollars ($1,000,000) in the Securities Department Fund from collections of securities agents initial or renewal registration filing fees and securities registration statement filing fees, § 23-42-211(a)(4);

(53) Human cloning fines, § 20-16-1002;

(54) Unregistered vehicle temporary preprinted paper buyer's tag fees, § 27-14-1705;

(55) Electronic games of skill privilege fees and all permit or license fees, penalties, and fines received by the Arkansas Racing Commission, § 23-113-604;

(56) Prohibited employment of relatives civil penalties, § 25-16-1001 et seq.;

(57) Five percent (5%) of the severance tax collected on natural gas at the rates enacted by § 26-58-111(5);

(58) Seventy-six and six-tenths percent (76.6%) of all taxes, interest, penalties, and costs on taxes levied on the gross receipts or gross proceeds derived from the sale of food and food ingredients, § 26-52-317(c)(1)(A);

(59) Seventy-six and six-tenths percent (76.6%) of the tax, interest, penalties, and costs received on excise taxes levied on the gross receipts or gross proceeds derived from the sale of natural gas and electricity to a manufacturer for use directly in the actual manufacturing process, § 26-52-319(a)(3)(A);

(60) Seventy-six and six-tenths percent (76.6%) of the taxes, interest, penalties, and costs received on taxes levied on the privilege of storing, using, distributing, or using food and food ingredients, § 26-53-145(c)(1)(A);

(61) Seventy-six and six-tenths percent (76.6%) of the tax, interest, penalties, and costs received on excise taxes levied on the sales price of natural gas and electricity purchased by a manufacturer for use directly in the actual manufacturing process, § 26-53-148(a)(3)(A);

(62) Seventy-six and six-tenths percent (76.6%) of the excise taxes levied on all dyed distillate special fuel sold, used, or utilized in the state, § 26-56-224(c)(1);

(63) That portion of Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq. -- fines and penalties, § 23-13-605;

(64) Charitable bingo and raffle license fees and excise taxes levied as enacted by §§ 23-114-302, 23-114-307, and 23-114-601;

(65) Additional tax on cigarettes and tobacco products other than cigarettes, as enacted by Acts 2009, No. 180, and all laws amendatory thereto, § 26-57-801 et seq.;

(66) Partial-birth abortion civil fines and penalties, as enacted by Acts 2009, No. 196, and all laws amendatory thereto, the Partial-Birth Abortion Ban Act, § 20-16-1201 et seq.;

(67) International student exchange visitor placement organization registration fees, as enacted by Acts 2009, No. 966, and all laws amendatory thereto, the International Student Exchange Visitor Placement Organization Registration Act § 6-18-1701 et seq.; and

(68) [Effective July 1, 2012.] The first four million dollars ($4,000,000) of the eight and one-half cent (81/2cent(s)) tax on distillate special fuels levied each fiscal year under § 26-56-201(a)(1)(A)(i).






Subchapter 3 - -- Special Revenues

§ 19-6-301 - Special revenues enumerated.

The special revenues of the state, its agencies, departments, institutions, commissions, and boards, as provided by law and as required by law to be deposited into the State Treasury, shall consist of the following, as described by their commonly known titles:

(1) The remainder of motor vehicle operator and chauffeur licenses and penalties, as confirmed and enacted by §§ 12-8-301 -- 12-8-310, known as the "Department of Arkansas State Police Communications Equipment Leasing Act", which are not required for debt service requirements that are authorized to be deposited into the State Treasury under §§ 12-8-307 -- 12-8-310;

(2) Motor vehicle registration and license fees, as enacted by Acts 1929, No. 65, §§ 26-55-101, 27-14-305, 27-14-601, 27-15-1501 [repealed], 27-64-104, 27-65-101, 27-65-107, 27-65-110, 27-65-112, 27-65-131 -- 27-65-133, 27-67-101, 27-67-102, 27-67-201, 27-67-206 -- 27-67-208, 27-67-211, 27-67-214, and 27-67-218, and all laws amendatory thereto, Acts 1965, No. 87, § 27-15-4001, Acts 1959, No. 122, § 27-15-2101 [repealed], Acts 1959, No. 189, § 27-15-2003 [repealed], and Acts 1969, No. 36, §§ 27-15-401 -- 27-15-406 [repealed];

(3) Distillate special motor fuels taxes and liquefied gas special motor fuels taxes and license and permit fees, as enacted by § 26-56-101 et seq., known as the "Special Motor Fuels Tax Law", and all laws amendatory thereto, including the:

(A) [Effective until July 1, 2012.] Nine and one-half cent (9.5cent(s)) tax on distillate special motor fuels levied by § 26-56-201(a)(1);

(A) [Effective July 1, 2012.] Eight and one-half cent (8.5cent(s)) tax on distillate special motor fuels levied by § 26-56-201(a)(1)(A)(i), after the deduction of the first four million dollars ($4,000,000) each fiscal year under § 26-56-201(g)(1) and one cent (1cent(s)) tax on distillate special motor fuels levied by § 26-56-201(a)(1)(A)(ii);

(B) Seven and one-half cent (7.5cent(s)) tax on liquefied gas special motor fuels levied by § 26-56-301(a);

(C) Additional one cent (1cent(s)) tax on distillate special motor fuels levied by § 26-56-201(a)(2);

(D) Additional four cent (4cent(s)) tax on liquefied gas special motor fuels and the additional two cent (2cent(s)) tax on distillate special motor fuels levied by § 26-56-502(a);

(E) Additional four cent (4cent(s)) tax on distillate special motor fuels levied by § 26-56-201(d)(1);

(F) Additional five cent (5cent(s)) tax on liquefied gas special motor fuels and the additional two cent (2cent(s)) tax on distillate special motor fuels levied by §§ 26-55-1201(a) and 26-56-601; and

(G) Additional liquefied gas special motor fuels user permit fees levied in § 26-55-1002;

(4) Gasoline taxes, as enacted by § 26-55-201 et seq., including the:

(A) Eight and one-half cent (8.5cent(s)) tax on motor fuels levied by § 26-55-205(a);

(B) Additional one cent (1cent(s)) tax on motor fuels levied by § 26-55-205(b);

(C) Additional four cent (4cent(s)) tax on motor fuels levied by § 26-55-1002(a);

(D) Additional five cent (5cent(s)) tax on motor fuels levied by §§ 26-55-1201(a) and 26-56-601; and

(E) Additional total of three cents (3cent(s)) tax on motor fuels levied by § 26-55-1006;

(5) Fireworks licenses, as enacted by Acts 1961, No. 224, and all laws amendatory thereto, §§ 20-22-701 -- 20-22-715;

(6) Timberlands taxes, as enacted by Acts 1969, No. 354, known as the "Forest Fire Protection Tax Act of 1969", and all laws amendatory thereto, § 26-61-101 et seq., state forests and nurseries management income not deposited into the State Forestry Trust Fund, §§ 15-31-115 and 19-5-927; law enforcement fine collections, §§ 15-31-113 and 15-31-114; and timber management plan fees, § 15-31-111;

(7) Motor vehicle in-transit fees, as enacted by Acts 1935, No. 183, and all laws amendatory thereto, §§ 27-14-1801 -- 27-14-1808;

(8) Motor vehicle drive-out licenses, as enacted by Acts 1955, No. 111, §§ 27-14-2101 -- 27-14-2105;

(9) Motor vehicle certificates of title and duplicates, noting liens, transfer of registration and duplicate or substitute registration certificates and license plates, § 27-14-602, in excess of and after the amounts required to pay the principal and interest on loans and bonds have been made under the 1995 New Revenue Division Building Act, Acts 1995, No. 725;

(10) Overweight and special permits for vehicles and overlength crane permits, as enacted by Acts 1955, No. 98, and all laws amendatory thereto, §§ 27-35-201 -- 27-35-203, 27-35-206 -- 27-35-208, and 27-35-210; and, overwidth or overlength mobile home permits, as enacted by Acts 1971, No. 264, and all laws amendatory thereto, § 27-35-211 and § 27-35-301 et seq.;

(11) Motor vehicle title registration fees and the noting of liens fees, as enacted by Acts 1949, No. 142, known as the "Uniform Motor Vehicle Administration, Certificate of Title, and Antitheft Act", and all laws amendatory thereto, § 27-14-101 et seq., § 27-14-201 et seq., §§ 27-14-301-- 27-14-304, 27-14-306 -- 27-14-308, 27-14-310, 27-14-312, 27-14-313, § 27-14-401 et seq., §§ 27-14-602, 27-14-604, 27-14-606, 27-14-701, 27-14-703, 27-14-705, 27-14-707, 27-14-708, 27-14-710 -- 27-14-716, 27-14-718 -- 27-14-722, 27-14-801 -- 27-14-804, 27-14-901 -- 27-14-904, 27-14-905 [repealed], 27-14-906 -- 27-14-913, § 27-14-1701 et seq., § 27-14-2001 et seq., §§ 27-14-2203 [repealed], 27-14-2204, 27-14-2205, 27-14-2207, 27-14-2210, and 27-14-2211, which are in excess of the amount required by Acts 1961 (1st Ex. Sess.), No. 38, known as the "Arkansas Revenue Department Building Act", to be cash funds pledged for the principal and interest payments of the Arkansas Revenue Department Building Commission revenue bonds;

(12) Soybean assessments, as enacted by Acts 1971, No. 259, §§ 2-20-401, 2-20-403, 2-20-404, and 2-20-406 -- 2-20-409;

(13) Paying patients' fees, excluding those received from Medicare or Medicaid and the Social Security Administration, or from other sources which cause a decrease in the monthly vendor payment, for services provided by the appropriate Division of Behavioral Health and Division of Developmental Disabilities Services divisions and programs of the Department of Human Services;

(14) Fees received by the Arkansas Crime Information Center for driver's records and other informational services, as enacted by Acts 1971, No. 286, and all laws amendatory thereto, §§ 12-12-201 -- 12-12-203, 12-12-206, 12-12-207, 12-12-209, and 12-12-211 -- 12-12-213;

(15) Dog racing taxes derived from all revenues from the pari-mutuel tax of fifteen (15) additional days of dog races authorized by §§ 23-111-502 -- 23-111-505, and all laws amendatory thereto;

(16) Dog racing taxes derived from two-thirds (2/3) of the net proceeds of three (3) additional days of dog races at each meet, as authorized by § 23-111-503(a)(2), and all laws amendatory thereto;

(17) Aviation sales and use taxes, as enacted by Acts 1967, No. 449, and all laws amendatory thereto, § 27-115-110;

(18) Revenue received from saw timber and timber products severance taxes and twenty-five percent (25%) of all other severance taxes, with the exception of the severance tax collected on natural gas, as enacted by Acts 1947, No. 136, and all laws amendatory thereto, §§ 26-58-101 -- 26-58-103, 26-58-106 -- 26-58-111, 26-58-114 -- 26-58-116, 26-58-118 -- 26-58-120, 26-58-123, and 26-58-124;

(19) Motor fuel tax forms, including books and decals, as enacted by Acts 1967, No. 376, § 26-55-713;

(20) Motor boat registration fees, as enacted by Acts 1959, No. 453, and all laws amendatory thereto, §§ 27-101-101 -- 27-101-109, § 27-101-201 et seq., §§ 27-101-301 -- 27-101-306, and 27-101-308 -- 27-101-312;

(21) Three percent (3%) municipal taxes, which are further identified as the three percent (3%) collection cost of the one percent (1%) gross receipts tax levied by a city having a population of not more than thirty thousand (30,000) persons that has been designated as a model city, as authorized by Acts 1968 (1st Ex. Sess.), No. 4, and all laws amendatory thereto, §§ 26-75-501 -- 26-75-507;

(22) Drivers' search fees, as enacted by Acts 1977, No. 465, and all laws amendatory thereto, §§ 27-50-901 -- 27-50-903, and 27-50-905 -- 27-50-911, Acts 1989, No. 241, §§ 27-23-118(b)(2) and 27-23-118(c)(2);

(23) [Repealed.]

(24) Private career education school licenses and fees, as enacted by Acts 1989, No. 906, and all laws amendatory thereto, §§ 6-51-601 -- 6-51-617;

(25) Elevator safety board fees, as enacted by Acts 1963, No. 189, and all laws amendatory thereto, §§ 20-24-101 -- 20-24-117, and 20-24-119;

(26) Net proceeds derived from the sale of pine grown on state highway rights-of-way or other highway-related areas, as enacted by Acts 1983, No. 696, § 22-5-101;

(27) Those insurance premium taxes set aside for firemen's and police officers' pension and relief and related purposes, §§ 24-11-301 and 24-11-809, with the exception of those premium taxes set aside for transfer to the State Police Retirement Fund under § 24-6-209(b);

(28) Bank department charter fees, assessments, and examination fees, as enacted by Acts 1913, No. 113, and all laws amendatory thereto, §§ 16-110-406, 23-30-101 [repealed], 23-31-201 -- 23-31-205 [repealed], 23-31-212 -- 23-31-215 [repealed], 23-32-102 [repealed], former 23-32-201 -- 23-32-204, former 23-32-208, former 23-32-210, 23-32-216 [repealed], 23-32-222 [repealed], 23-32-224 [repealed], 23-32-225 [repealed], 23-32-227 [repealed], 23-32-228 [repealed], 23-32-701 [repealed], 23-32-703 -- 23-32-705 [repealed], 23-32-710 [repealed], 23-32-713 [repealed], 23-32-716 [repealed], 23-32-803 [repealed], 23-32-905 [repealed], 23-32-1001 [repealed], 23-32-1002 [repealed], 23-32-1006 [repealed], 23-32-1008 [repealed], 23-32-1101 -- 23-32-1103 [repealed], 23-32-1106 [repealed], 23-32-1108 -- 23-32-1111 [repealed], 23-33-101 -- 23-33-103 [repealed], 23-33-105 [repealed], 23-33-106 [repealed], 23-33-201 -- 23-33-207 [repealed], 23-33-212 [repealed], 23-33-213 [repealed], 23-33-301 -- 23-33-308 [repealed], 23-33-310 [repealed], 23-34-101 [repealed], 23-34-103 [repealed], 23-34-105 [repealed], 23-34-106 [repealed], 23-34-108 [repealed], 23-34-110 [repealed], and 23-34-111 [repealed];

(29) Industrial loan institutions assessments and examination fees, as enacted by Acts 1941, No. 111, §§ 23-36-101 -- 23-36-117;

(30) Various asset forfeiture proceeds, §§ 5-64-505(f)(5)(B), 5-64-505(h)(1)(A), and 5-64-505(i);

(31) Fees recovered from ex-offenders on probation or parole from a facility of the Department of Community Correction, as enacted by Acts 1981, No. 70, and all laws amendatory thereto, § 16-93-104;

(32) Liquefied petroleum gas board filing fees, inspection fees, registration fees, permits, and certificates of competency, as enacted by Acts 1965, No. 31, known as the "Liquefied Petroleum Gas Board Act", and all laws amendatory thereto, §§ 15-75-101 -- 15-75-108, 15-75-110, 15-75-201 -- 15-75-204, 15-75-205 [repealed], 15-75-206 -- 15-75-209, 15-75-301 -- 15-75-321, and 15-75-401 -- 15-75-405;

(33) Brand registration, sales of state brand books, and fees for transfer of brand titles, as enacted by Acts 1959, No. 179, §§ 2-34-201 -- 2-34-212;

(34) Arkansas Livestock and Poultry Commission fees and revenues as enacted by Acts 1981, No. 867, and all laws amendatory thereto, § 2-33-113(a), consisting of:

(A) Income from the livestock spraying program, as enacted by Acts 1969, No. 360, and all laws amendatory thereto, §§ 2-33-207 and 2-33-208;

(B) Poultry and egg grading fees as enacted by Acts 1969, No. 220, known as the "Arkansas Egg Marketing Act of 1969", and all laws amendatory thereto, §§ 20-58-201 -- 20-58-216;

(C) Acts 1965, No. 49, and all laws amendatory thereto, §§ 2-33-301 -- 2-33-305, and 2-33-307;

(D) Acts 1975 (Extended Sess., 1976), No. 1216, and all laws amendatory thereto, §§ 2-33-306 and 2-33-307;

(E) Carcass data information and feeder pig and feeder calf grading fees, as enacted by Acts 1973, No. 454, and all laws amendatory thereto, §§ 2-33-201 -- 2-33-206;

(F) Livestock and poultry diagnostic service fees, § 2-33-111;

(G) State, county, and district paid admission surcharges, § 2-33-115(a)(3); and

(H) Small animal testing fees, as enacted by Acts 1981, No. 770, and all laws amendatory thereto, § 2-33-112;

(35) Arkansas Rice Research and Promotion Board assessments, § 2-20-507;

(36) Boiler inspection fees, certificates of competency, permits, examination fees, and licenses, as enacted by Acts 1961, No. 494, and all laws amendatory thereto, §§ 20-23-101 -- 20-23-105, 20-23-201 -- 20-23-203, 20-23-301 -- 20-23-313, and 20-23-401 -- 20-23-405;

(37) Motor vehicle registration reinstatement fees, § 27-22-104, and motor vehicle insurance reporting penalties, § 27-22-107;

(38) Special motor-driven cycle and bicycle operators' licenses and certificates, as enacted by §§ 27-20-101 -- 27-20-116;

(39) Polygraph examiner's examination and license fees, as enacted by Acts 1967, No. 413, known as the "Polygraph Examiners Act", §§ 17-39-101 -- 17-39-109 and 17-39-201 -- 17-39-214;

(40) Private investigator's application fees, agency fees, and license fees and security guard fines and fees, as enacted by Acts 1977, No. 429, known as the "Private Investigators and Private Security Agencies Act", and all laws amendatory thereto, §§ 17-40-101 -- 17-40-104, 17-40-201 -- 17-40-209, 17-40-301 -- 17-40-317, 17-40-325 -- 17-40-329, 17-40-335 -- 17-40-340, 17-40-341 [repealed], 17-40-342 -- 17-40-344, and 17-40-350 -- 17-40-352;

(41) Cosmetology board examination, registration, license, duplicate license, reinstatements, reciprocity, renewal and delinquent licenses and fees, as enacted by Acts 1955, No. 358, known as the "Cosmetology Act", and all laws amendatory thereto, §§ 17-26-101 -- 17-26-105, 17-26-201 -- 17-26-210, 17-26-301 [repealed], 17-26-302 -- 17-26-304, 17-26-305 [repealed], 17-26-306, 17-26-307, 17-26-308 [repealed], 17-26-309 -- 17-26-312, 17-26-313 [repealed], 17-26-314 -- 17-26-319, 17-26-320 [repealed], 17-26-321, and 17-26-401 -- 17-26-415, 17-26-416 [repealed], 17-26-417, and 17-26-418;

(42) That portion not declared to be "pledged revenues" for debt service on any certificates of indebtedness issued under Acts 1983, No. 458, §§ 22-3-1201 -- 22-3-1214, 22-3-1215 [repealed], 22-3-1216 -- 22-3-1219 and that portion not declared cash funds paid to the Arkansas Development Finance Authority for deposit into the Correction Facilities Privatization Account of the Correction Facilities Construction Fund, § 22-3-1210(c)(1)(A), of the Department of Correction's income from its farm operations, including sale of farm products and livestock, rental of farm properties, and payments from agencies of the state or federal government in connection with the farm operations, as enacted by Acts 1968 (1st Ex. Sess.), No. 50, and all laws amendatory thereto, §§ 12-27-101 -- 12-27-105, 12-27-107 -- 12-27-109, 12-27-112, 12-27-113, 12-27-115, 12-27-118, 12-27-120, 12-28-102, 12-29-101, former 12-29-102, 12-29-103, 12-29-104, 12-29-107, 12-29-112, 12-29-401, 12-30-301, 12-30-306, 12-30-401, 12-30-403, 12-30-405 -- 12-30-407, 12-30-408 [repealed], 16-93-101, 16-93-102, former 16-93-201, 16-93-202 -- 16-93-204, 16-93-601, 16-93-610, 16-93-701, 16-93-705, and 25-8-106;

(43) That portion not declared to be "pledged revenues" for debt service on any certificates of indebtedness issued under Acts 1983, No. 458, §§ 22-3-1201 -- 22-3-1214, 22-3-1215 [repealed], 22-3-1216 -- 22-3-1219, of the Department of Correction's sales, or dispositions of articles and products manufactured or produced by prison labor, as enacted by Acts 1967, No. 473, known as the "Prison-Made Goods Act of 1967", §§ 12-30-201 -- 12-30-207, 12-30-208 [repealed], 12-30-209 -- 12-30-214;

(44) [Repealed.]

(45) Interest on investments held in the University of Arkansas Endowment Fund, as enacted by Acts 1945, No. 249 [repealed], and all laws amendatory thereto;

(46) Pest control service work examination fees, operators' licenses, and agents' and solicitors' registration fees, as enacted by Acts 1975, No. 488, known as the "Arkansas Pest Control Law", and all laws amendatory thereto, §§ 17-37-101 -- 17-37-107, 17-37-201, and 17-37-203 -- 17-37-221;

(47) Liming material registration fees, and vendor's licenses and inspection fees, as enacted by Acts 1969, No. 353, known as the "Arkansas Agricultural Liming Materials Act", §§ 2-19-301 -- 2-19-308;

(48) Fertilizer registration fees for manufacturers, jobbers, and manipulators of commercial fertilizers and fertilizer inspection fees, as enacted by Acts 1951, No. 106, and all laws amendatory thereto, §§ 2-19-201 -- 2-19-210;

(49) Nursery dealers, agents, and salesmen's license fees, as enacted by Acts 1919, No. 683, known as the "Arkansas Nursery Fraud Act of 1919", and all laws amendatory thereto, §§ 2-21-101 -- 2-21-113;

(50) Arkansas Feed Law of 1997 inspection fees, and registration and license fees, § 2-37-101 et seq.;

(51) Pesticide registration fees, as enacted by Acts 1975, No. 410, known as the "Arkansas Pesticide Control Act", and all laws amendatory thereto, §§ 2-16-401 -- 2-16-419;

(52) Pesticide commercial, noncommercial, private and pilot applicators' license fees, pesticide dealers' license fees, and inspection and permit fees, as enacted by Acts 1975, No. 389, known as the "Arkansas Pesticide Use and Application Act", and all laws amendatory thereto, §§ 20-20-201 -- 20-20-225;

(53) Fees for seed inspection and certificate of inspection tags, as enacted by Acts 1931, No. 73, and all laws amendatory thereto, §§ 2-16-206 and 2-18-101 -- 2-18-108;

(54) Agricultural products inspection fees and inspectors' licenses, as enacted by Acts 1925, No. 218, known as the "Agricultural Products Grading Act of 1925", §§ 2-20-101 -- 2-20-117;

(55) Inspection, treatment, and certification fees for insect pests and diseases, plants, planting seeds, noxious weeds, or other substance, as enacted by Acts 1917, No. 414, known as the "Arkansas Plant Act of 1917", §§ 2-16-201 -- 2-16-214, and Acts 1921, No. 519, known as the "Arkansas Emergency Plant Act of 1921", §§ 2-16-301 -- 2-16-310;

(56) Annual license fees, application investigation fees, and fines from precious stones and precious metals buyers, as enacted by Acts 1981, No. 87, and all laws amendatory thereto, §§ 17-23-101 -- 17-23-104, and 17-23-201 -- 17-23-208;

(57) [Repealed.]

(58) Individual sewage disposal systems fees, as enacted by Acts 1977, No. 402, known as the "Arkansas Sewage Disposal Systems Act", and all laws amendatory thereto, §§ 14-236-101 -- 14-236-117;

(59) Hazardous waste transporter, generator, and management facility fees, as enacted by Acts 1980 (1st Ex. Sess.), No. 5 [superseded], and all laws amendatory thereto, and § 8-7-226;

(60) Nuclear planning and response fees collected from each utility in the state which operates one (1) or more nuclear generating facilities, as enacted by Acts 1980 (1st Ex. Sess.), No. 67, and all laws amendatory thereto, §§ 20-21-401 -- 20-21-405;

(61) Brine taxes imposed upon all brine produced in the state for the purpose of bromine extraction, as enacted by Acts 1979, No. 759, and all laws amendatory thereto, § 26-58-301;

(62) Oil and Gas Commission fees, including oil and gas assessments, drilling permits, permits for plugging wells, and permits for each salt water well, all as enacted by Acts 1939, No. 105, and all laws amendatory thereto, §§ 15-71-101 -- 15-71-112, 15-72-101 -- 15-72-110, 15-72-205, 15-72-212, 15-72-216, 15-72-301 -- 15-72-324, and 15-72-401 -- 15-72-407, and the portion of taxes levied on salt water used in bromine production, as enacted by Acts 1947, No. 136, and all laws amendatory thereto, § 26-58-111(9);

(63) Arkansas State Game and Fish Commission licenses, fees, tags, permits, and fines, all as authorized by Arkansas Constitution, Amendment 35, annual resident hunting and fishing licenses, §§ 15-42-104 and 15-42-110; all interest earned on Arkansas State Game and Fish Commission funds, § 15-41-110; all fees, compensation, or royalties for mineral leases or permits for lands held in the name of the Arkansas State Game and Fish Commission, § 22-5-809(c)(3); all assessed fines as set out in § 15-41-209; and forty-five percent (45%) of the additional one-eighth of one percent (1/8 of 1%) sales and use tax authorized by Arkansas Constitution, Amendment 75;

(64) Plumbers' licenses, examination fees, permits, and registration fees, as enacted by Acts 1951, No. 200, and all laws amendatory thereto, §§ 17-38-101 -- 17-38-103, 17-38-201 -- 17-38-205, and 17-38-301 -- 17-38-310;

(65) Fees for medical identification tags and bracelets, as enacted by Acts 1965, No. 433, § 20-7-119;

(66) [Repealed.]

(67) Seventy-five percent (75%) of child passenger protection act fines, as enacted by Acts 1983, No. 749, known as the "Child Passenger Protection Act", §§ 27-34-101 -- 27-34-107;

(68) Dairy products licenses, permits, and fees, as enacted by Acts 1941, No. 114, and all laws amendatory thereto, §§ 20-59-201 -- 20-59-247;

(69) Department of Health vital statistics fees and other specified fees, as set out in § 20-7-123;

(70) Arkansas Public Service Commission annual assessment fees, as enacted by Acts 1945, No. 40, §§ 23-2-101, 23-2-103 -- 23-2-105, 23-2-108, 23-2-109, 23-2-403, 23-2-406, 23-2-407, 23-2-409, 23-2-413, 23-2-418, 23-3-109, and 23-3-110, and Acts 1935, No. 324, §§ 14-200-101, 14-200-103 -- 14-200-108, 14-200-111, 23-1-101 -- 23-1-112, 23-2-301, 23-2-303 -- 23-2-308, 23-2-310, 23-2-312, 23-2-314 -- 23-2-316, 23-2-402, 23-2-404 [repealed], 23-2-405, 23-2-408, 23-2-410 -- 23-2-412, 23-2-414 -- 23-2-421, 23-2-426, 23-2-428, 23-2-429, 23-3-101 -- 23-3-107, 23-3-112 -- 23-3-115, 23-3-118, 23-3-119, 23-3-201 -- 23-3-206, 23-4-102, 23-4-103, 23-4-105 -- 23-4-109, 23-4-205, 23-4-402 -- 23-4-405, 23-4-407 -- 23-4-418, 23-4-620 -- 23-4-634, and 23-18-101, and all laws amendatory thereto;

(71) Arkansas Public Service Commission miscellaneous fees, as enacted by Acts 1935, No. 324, §§ 14-200-101, 14-200-103 -- 14-200-108, 14-200-111, 23-1-101 -- 23-1-112, 23-2-301, 23-2-303 -- 23-2-308, 23-2-310, 23-2-312, 23-2-314 -- 23-2-316, 23-2-402, 23-2-404 [repealed], 23-2-405, 23-2-408, 23-2-410 -- 23-2-412, 23-2-414 -- 23-2-421, 23-2-426, 23-2-428, 23-2-429, 23-3-101 -- 23-3-107, 23-3-112 -- 23-3-115, 23-3-118, 23-3-119, 23-3-201 -- 23-3-206, 23-4-102, 23-4-103, 23-4-105 -- 23-4-109, 23-4-205, 23-4-402 -- 23-4-405, 23-4-407 -- 23-4-418, 23-4-620 -- 23-4-634, and 23-18-101, and Acts 1949, No. 262, §§ 23-3-109 and 23-16-101 -- 23-16-106, and all laws amendatory thereto;

(72) Board of electrical examiners examination, license, and penalty fees, as enacted by Acts 1979, No. 870, § 17-28-101 et seq., § 17-28-201 et seq., and § 17-28-301 et seq., and Acts 1981, No. 132, and all laws amendatory thereto;

(73) Milk inspection fees, as enacted by Acts 1981, No. 587, and all laws amendatory thereto, §§ 20-59-401 -- 20-59-407;

(74) Proceeds from sales of tax-forfeited lands, as enacted by Acts 1929, No. 129, and all laws amendatory thereto, § 26-37-210;

(75) Redemption of tax-forfeited lands and quitclaim deed fees, as enacted by Acts 1891, No. 151, and all laws amendatory thereto, § 26-37-310 et seq.;

(76) (A) Commissioner of State Lands fees, including patent fees, as enacted by Acts 1883, No. 117, § 21-6-203;

(B) Deed fees, as enacted by Acts 1931, No. 245, § 22-5-408;

(C) Donation deed fees, as enacted by Acts 1883, No. 117, § 21-6-203;

(D) Field notes and plats fees, as enacted by Acts 1881, No. 12, §§ 22-5-701 and 22-5-702;

(E) Certificate of donation to forfeited land fees, as enacted by Acts 1883, No. 117, § 21-6-203; and

(F) Those fees as specified in Acts 1983, No. 886, § 21-6-203;

(77) Proceeds from sales of islands, as enacted by Acts 1971, No. 148, §§ 22-6-201 and 22-6-203;

(78) Insurance filing fees, renewal fees, amendment fees, reinstatement fees, agents' licenses, brokers' licenses, solicitors' licenses, examination fees, adjusters' licenses, copies of documents and certificates of the commissioner, all as enacted by Acts 1959, No. 148, known as the "Arkansas Insurance Code", and all laws amendatory thereto, §§ 23-60-101 -- 23-60-108, 23-60-110, 23-61-101 -- 23-61-112, 23-61-201 -- 23-61-206, 23-61-301 -- 23-61-307, 23-61-401, 23-61-402, 23-62-101 -- 23-62-108, 23-62-201, 23-62-202, former 23-62-203, 23-62-204, 23-62-205, 23-63-101 [repealed], 23-63-102 -- 23-63-104, 23-63-201 -- 23-63-216, 23-63-301, 23-63-302, 23-63-401 -- 23-63-404 [repealed], 23-63-601 -- 23-63-604, 23-63-605 -- 23-63-609 [repealed], 23-63-610 -- 23-63-613, 23-63-701, 23-63-801 -- 23-63-833, 23-63-835, 23-63-836 [as added by Acts 1983, No. 522], 23-63-837 [as added by Acts 1983, No. 522], 23-63-838 [repealed], 23-63-901 -- 23-63-912, 23-63-1001 -- 23-63-1004, 23-64-101 -- 23-64-103, 23-64-201 -- 23-64-205, 23-64-206 [repealed], 23-64-207, 23-64-208 [repealed], 23-64-209, 23-64-210, 23-64-211 -- 23-64-213 [repealed], 23-64-214 -- 23-64-221, 23-64-222 [repealed], 23-64-223 -- 23-64-227, 23-65-101 -- 23-65-104, 23-65-201 -- 23-65-205, 23-65-301 -- 23-65-319, 23-66-201 -- 23-66-214, 23-66-301 -- 23-66-306, 23-66-308 -- 23-66-311, 23-66-313, 23-66-314, 23-68-101 -- 23-68-113, 23-68-115 -- 23-68-132, 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, 23-69-149 -- 23-69-156, 23-70-101 -- 23-70-124, 23-71-101 -- 23-71-116, 23-72-101 -- 23-72-122, 23-73-101 -- 23-73-107, 23-73-108 [repealed], 23-73-109 [repealed], 23-73-110 -- 23-73-116, former 23-74-101 -- 23-74-105, 23-74-106 --23-74-141 [repealed], 23-75-101 -- 23-75-116, 23-75-117 [repealed], 23-75-118 --23-75-120, 23-79-101 -- 23-79-106, 23-79-109 -- 23-79-128, 23-79-131 -- 23-79-134, 23-79-202 -- 23-79-210, 23-81-101 -- 23-81-117, 23-81-120 -- 23-81-136, 23-81-201 -- 23-81-213, 23-82-101 -- 23-82-118, 23-84-101 -- 23-84-111, 23-85-101 -- 23-85-131, 23-86-101 -- 23-86-104, 23-86-106 -- 23-86-109, 23-86-112, 23-87-101 -- 23-87-119, 23-88-101, 23-89-101, 23-89-102, 26-57-601 -- 26-57-605, 26-57-607, 26-57-608, and 26-57-610;

(79) Trademark and service-mark registration and assignment fees, as enacted by Acts 1967, No. 81, §§ 4-71-101 -- 4-71-114 [repealed];

(80) Milk laboratory antibiotic drug testing program fees and fines, § 20-59-701 et seq.;

(81) Commercial vehicle temporary registration tag fees, as enacted by Acts 1975, (Extended Sess., 1976), No. 1179, and all laws amendatory thereto, § 27-14-1306;

(82) Incorporation fees of railroads, street interurban, or other transportation companies, express companies, sleeping car companies, and private car companies, as enacted by Acts 1911, No. 87, § 23-11-102;

(83) Filing and recording fees for a charter of educational institutions and for filing and recording a certificate for a change of name or provisions of a charter, as enacted by Acts 1911, No. 375, §§ 6-2-101 -- 6-2-105, 6-2-106 [repealed], 6-2-107 -- 6-2-109, 6-2-111, and 6-2-112;

(84) Fees for filing articles of incorporation and issuing a certificate of incorporation of nonprofit corporations, filing an application of a foreign corporation for a certificate of authority to conduct affairs in this state and issuing a certificate of authority, and for other administrative functions, as enacted by Acts 1963, No. 176, known as the "Arkansas Nonprofit Corporation Act", §§ 4-28-201 -- 4-28-206 and 4-28-209 -- 4-28-223;

(85) Articles of incorporation filing fees, articles of amendment filing fees, fees for certified copies, other miscellaneous filing fees and certificates, and for receiving service of process on behalf of a corporation, both foreign and domestic, and all other fees, as enacted by Acts 1965, No. 576, known as the "Arkansas Business Corporation Act", § 4-26-101 et seq.;

(86) Fees collected as authorized under Acts 1961, No. 185, as amended, known as the "Uniform Commercial Code", § 4-1-101 et seq.;

(87) Fees collected for filing articles of incorporation for cooperative marketing associations, as enacted by Acts 1921, No. 116, as amended, known as the "Cooperative Marketing Act", §§ 2-2-401 -- 2-2-411, 2-2-413 -- 2-2-429;

(88) Fees collected from rural telephone cooperatives, as enacted by Acts 1951, No. 51, as amended, known as the "Rural Telecommunications Cooperative Act", §§ 23-17-201, 23-17-202, 23-17-203 [repealed], 23-17-204 -- 23-17-226, 23-17-227 [repealed], 23-17-228 -- 23-17-233, 23-17-234 [repealed], 23-17-235 -- 23-17-237;

(89) Annual license fees collected from rural electrification corporations, as enacted by Acts 1937, No. 342, as amended, known as the "Electric Cooperative Corporation Act", §§ 23-18-301 -- 23-18-322 and 23-18-329 -- 23-18-331;

(90) Annual license fees collected from agricultural cooperative associations, as enacted by Acts 1939, No. 153, as amended, §§ 2-2-101 -- 2-2-124;

(91) That portion of driver's license special fees for duplicate and identification licenses, as enacted by Acts 1977, No. 311, and all laws amendatory thereto, §§ 27-16-801, 27-16-805, and 27-16-806(a) and (b);

(92) Fees collected from mutual corporations, excepting insurance companies, having no capital stock for the filing of articles of incorporation, as enacted by Acts 1911, No. 87, § 4-26-1204;

(93) Abstracter's examining licenses and fees, as enacted by Acts 1969, No. 109, as amended, known as the "Abstracters' Licensing Law of 1969", §§ 17-11-101 -- 17-11-103, 17-11-301 -- 17-11-306, 17-11-320 -- 17-11-324, and 17-11-340 -- 17-11-343;

(94) Driver education fees, as enacted by Acts 1965, No. 531, §§ 27-18-101, 27-18-102, and 27-18-104 -- 27-18-106;

(95) Fees charged by the Veterinary Medical Examining Board for the various examinations, permits, licenses, and certificates issued by the board, as enacted by Acts 1975, No. 650, as amended, §§ 17-101-101 -- 17-101-103, 17-101-201 -- 17-101-203, and 17-101-301 -- 17-101-311;

(96) Receipts from timber severed from state-owned lands and rentals from trespassers on state lands, as enacted by Acts 1931, No. 125, §§ 22-5-602 and 22-5-603;

(97) Annual license fees received from septic tank cleaning businesses, as enacted by Acts 1973, No. 71, §§ 17-45-101 -- 17-45-105;

(98) Environmental compatibility and public need certificate initial filing fee, as enacted by Acts 1973, No. 164, and all laws amendatory thereto, §§ 23-18-501 -- 23-18-529;

(99) Arkansas Motor Vehicle Commission license fees, as enacted by Acts 1975, No. 388, known as the "Arkansas Motor Vehicle Commission Act", §§ 23-112-101 -- 23-112-103, 23-112-105, 23-112-201 -- 23-112-205, 23-112-301 -- 23-112-311, 23-112-401 [repealed], 23-112-402 -- 23-112-404, 23-112-405 [repealed], 23-112-206, and 23-112-501 -- 23-112-509;

(100) Arkansas Public Service Commission inspection fees as authorized by Acts 1971, No. 285, § 8, as amended, §§ 23-15-211, 23-15-214, and 23-15-216, for operating the Pipeline Safety Division;

(101) The additional severance tax levied on oil produced in this state, as enacted by Acts 1977, No. 310, § 4, and all laws amendatory thereto, § 26-58-301;

(102) Arkansas Manufactured Home Commission registration fees and salesperson's licenses, as enacted by Acts 1977, No. 419, known as the "Arkansas Manufactured Homes Standards Act", and all laws amendatory thereto, §§ 20-25-101 -- 20-25-112;

(103) [Repealed.]

(104) All Arkansas Department of Environmental Quality fees, unless otherwise provided by law, § 8-1-105, landfill operator license fees, § 8-6-909, and that portion of new tire waste tire fees, § 8-9-404;

(105) Interstate fuel user marking fees, fines, and penalties, as enacted by Acts 1979, No. 434, §§ 26-55-708 and 26-55-709, and all laws amendatory thereto;

(106) Motor vehicle title application fees, fines, and penalties, as enacted by Acts 1949, No. 142, § 33, as amended by Acts 1979, No. 439, and Acts 1981, No. 40, and all laws amendatory thereto, § 27-14-705;

(107) Transfers from the Securities Reserve Fund of interest earned on the average daily balance of the State Highway and Transportation Department Fund, including all internal accounts and funds thereof, as enacted by Acts 1979, No. 438, § 27-70-204, and all laws amendatory thereto;

(108) Arkansas Board of Dispensing Opticians examination, license, and registration fees, as enacted by Acts 1981, No. 589, known as the "Ophthalmic Dispensing Act", and all laws amendatory thereto, §§ 17-89-101 -- 17-89-106, 17-89-201 -- 17-89-204, 17-89-301 -- 17-89-307, 17-89-309, 17-89-310, and 17-89-401 -- 17-89-404;

(109) Arkansas State Board of Nursing examination and license fees, as enacted by Acts 1971, No. 432, and all laws amendatory thereto, §§ 17-87-101 -- 17-87-105, 17-87-201 -- 17-87-204, 17-87-301 -- 17-87-309, and 17-87-401;

(110) Social work examination and license fees, as enacted by Acts 1999, No. 1122, known as the "Social Work Licensing Act", § 17-103-101 et seq., and all laws amendatory thereto;

(111) Brine production assessments as enacted by Acts 1979, No. 937, § 3(d), as amended, § 15-76-306(d);

(112) Amusement attraction permits, as enacted by Acts 1983, No. 837, known as the "Amusement Ride and Amusement Attraction Safety Insurance Act", §§ 23-89-501 -- 23-89-508;

(113) Arkansas Beef Council cattle assessments, § 2-35-401 et seq.;

(114) [Repealed.]

(115) Hazardous and toxic materials facility fees, § 12-84-106;

(116) The additional severance tax levied on coal, as enacted by Acts 1983, No. 560, § 26-58-112;

(117) The additional severance tax levied on stone and crushed stone, as enacted by Acts 1983, No. 761, § 26-58-113, and those portions of real estate transfer taxes, as enacted by Acts 1971, No. 275, and all laws amendatory thereto, §§ 26-60-105 and 26-60-112;

(118) Five percent (5%) of the gross proceeds collected through set-off procedures from debtors who owe money to the State of Arkansas, as enacted by Acts 1983, No. 372, §§ 26-36-301 -- 26-36-320;

(119) The first designated portion of real estate transfer taxes for the continuing education of county and circuit clerks, as enacted by Acts 1971, No. 275, and all laws amendatory thereto, §§ 26-60-105 and 26-60-112;

(120) That portion of driver's license reinstatement fees for the Office of Driver Services of the Revenue Division of the Department of Finance and Administration, § 5-65-119(a)(2);

(121) [Repealed.]

(122) Agricultural consultant license fees, § 17-13-101 et seq.;

(123) Arkansas Public Art Program funds set aside within methods of finance for each new state building or major capital improvement on a state building, §§ 13-8-207 and 13-8-208;

(124) [Effective until October 1, 2011.] Three percent (3%) of local sales and use taxes, which are further identified as the three percent (3%) collection cost of the local sales and use taxes, imposed by cities, as enacted by Acts 1981 (1st Ex. Sess.), No. 25, § 26-75-217, and all laws amendatory thereto, and imposed by counties, as enacted by Acts 1981, (1st Ex. Sess.), No. 26, § 26-74-214, and all laws amendatory thereto;

(124) [Effective October 1, 2011.] Three percent (3%) of local sales and use taxes, which are further identified as the three percent (3%) collection cost of the local sales and use taxes, imposed by a city under § 26-75-217, a county under § 26-74-214, and a city or county under § 26-82-111;

(125) [Repealed.]

(126) Those portions of vaccination fees imposed at livestock markets, as enacted by Acts 1985, No. 150, and Acts 1985, No. 151, § 2-40-206, and that portion of all fines and penalties resulting from arrests made or citations issued by Arkansas Livestock and Poultry Commission enforcement officers, § 2-33-113(b);

(127) Arkansas Wheat Promotion Board assessments, as enacted by Acts 1985, No. 283, §§ 2-20-601 -- 2-20-609;

(128) Driving test examination fees, § 27-16-801(a)(1)(C);

(129) Local exchange carriers access line surcharges and commercial mobile radio service provider telephone number surcharges, § 23-17-119;

(130) Asbestos removal license fees, §§ 20-27-1001 -- 20-27-1007;

(131) Mammography accreditation fees, § 20-15-1005;

(132) Abortion clinic license fees, § 20-9-302;

(133) Child care facility license fees, § 20-78-223;

(134) [Repealed.]

(135) Dog racing taxes derived from the net proceeds of two (2) of the additional six (6) days of dog races, as authorized by § 23-111-504;

(136) Emergency medical services fees, § 20-13-211;

(137) Food service establishment and food salvager permits and fees, §§ 20-57-102 and 20-57-201 -- 20-57-204;

(138) Nursing home administrator license application and renewal fees, §§ 20-10-404 and 20-10-405;

(139) [Repealed.]

(140) Health maintenance organizations licenses and fees, § 23-76-127;

(141) Ionizing radiation license and registration fees, § 20-21-217;

(142) Public Water System Service Act fees, fines, and penalties, § 20-28-101 et seq.;

(143) Swimming pools regulation fees and fines, §§ 20-30-102 and 20-30-106;

(144) Department of Health public health laboratory fees, § 20-7-114;

(145) Additional real estate transfer tax, § 26-60-105(b);

(146) Two percent (2%) of gross receipts derived from the sale or rental on certain items related to tourism, § 26-63-402;

(147) Breath testing instrument maintenance fees, § 20-7-128;

(148) That portion of commercial driver license application fees, § 27-23-118(a)(1); driver search fees, §§ 27-23-118(b)(1) and 27-23-118(c)(1); and all fines, forfeitures, and penalties collected under the Arkansas Uniform Commercial Driver License Act, § 27-23-118(d);

(149) That portion of commercial driver license application fees, § 27-23-118(a)(2);

(150) Commercial driver license examination fees, § 27-23-110(d), and that portion of commercial driver license application fees, § 27-23-118(a)(3);

(151) Arkansas Catfish Promotion Board assessments, § 2-9-107;

(152) Turnpike project tolls, §§ 27-90-203 and 27-90-204;

(153) Regulated substance storage tank license fees and that portion of annual registration fees, § 8-7-802(b); civil penalties collected under § 8-7-806; and that portion of costs collected under § 8-7-807;

(154) Landfill disposal and transportation fees, § 8-6-606;

(155) That portion of driver's license reinstatement fees for the Office of Alcohol Testing of the Department of Health, §§ 5-65-119(a)(1), 5-65-304(c), and 5-65-310(f);

(156) Medicaid Fraud False Claims Act penalties, § 20-77-903(c);

(157) Child care facility fines and penalties, § 20-78-219;

(158) Fees for certifying blasters, § 20-27-1102;

(159) Pseudorabies Control and Eradication Program fees, § 2-40-1201;

(160) HVACR Licensing Board fees, § 17-33-204;

(161) [Repealed.]

(162) That portion of landfill disposal fees collected when a private industry bears the expense of operating and maintaining the landfill solely for the disposal of wastes generated by the industry, § 8-6-607(4);

(163) Those additional corporate income taxes as specified in § 26-51-205(c)(2);

(164) Those additional insurance premium taxes as specified in § 26-57-614 and the amount of insurance premium taxes transferred due to the provisions of §§ 24-11-301 and 24-11-809;

(165) Imported waste tire fees and that portion of new tire waste tire fees, § 8-9-404;

(166) Commercial medical waste fees and fines, § 20-32-104;

(167) Additional landfill disposal and transportation fees, § 8-6-1003 et seq.;

(168) That portion of annual registration fees for above-ground storage tanks, § 8-7-802(b);

(169) Fees received by the State Plant Board for licensing and regulation of public grain warehouses;

(170) Elder or disabled persons enhanced civil penalties, § 4-88-202;

(171) That portion of estate taxes collected in a calendar year that exceeds ten percent (10%) of the average annual estate taxes collected for a five-year period immediately preceding the calendar year or fifteen million dollars ($15,000,000), whichever is greater, § 26-59-122(a);

(172) (A) The additional fees assessed or imposed upon insurers, insurance agents, brokers, professional bail bond companies, and other licensees or registrants, § 23-61-711;

(B) The additional professional bail bond company fees, § 17-19-111;

(C) Health maintenance organization fees, § 23-76-127(c);

(D) Professional employer organization biennial license fees, § 23-92-407; and

(E) Employer service assurance organization affidavit fees, § 23-92-414;

(173) That portion of securities agents initial or renewal registration filing fees, § 23-42-304(a)(2) and 23-42-304(a)(4);

(174) That portion of securities registration statement filing fees, § 23-42-404(b)(1);

(175) Background investigation fees, § 12-8-120;

(176) Criminal history information record search fees for noncriminal justice purposes, § 12-12-1012;

(177) Alcohol and drug abuse treatment program application fees and accreditation costs, § 20-64-906;

(178) Marine Sanitation Program fees, § 27-101-408;

(179) [Repealed.]

(180) Arkansas Conservation Corps fee-for-service project fees, § 11-13-105(c);

(181) Arkansas Economic Development Incentive Act of 1993 transfers from general revenues for financial incentive plans, § 15-4-1607;

(182) Alternative fuels taxes, fees, penalties, and interest, as enacted in § 26-62-101 et seq., known as the "Alternative Fuels Tax Law", and all laws amendatory thereto;

(183) Dog racing taxes derived from seventy-five percent (75%) of the net proceeds of six (6) additional days of dog races during each twelve-month period, § 23-111-515;

(184) Transporters of commercial medical waste vehicle inspection fees, § 20-32-105;

(185) Motor vehicle accident report and records of traffic violations photostatic or written copies fees, § 27-53-210;

(186) Motor vehicle liability insurance fines, § 27-22-103;

(187) Rail and other carriers fees, § 23-16-105;

(188) Life care provider application filing fees, § 23-93-206;

(189) Additional marriage license fees, § 9-30-109;

(190) Used motor vehicle dealer license fees, § 23-112-608, and that portion of used motor vehicle dealer fines, § 23-112-603(c)(1);

(191) State Insurance Department Criminal Investigation Division antifraud assessments and penalties, §§ 23-100-104 and 23-100-105;

(192) Seventy-one percent (71%) of the additional cigarette and tobacco products tax, § 26-57-1101 et seq., as determined by § 26-57-1106;

(193) One-eighth of one cent (1/8cent(s)) gross receipts and compensating taxes, Arkansas Constitution, Amendment 75;

(194) Waterworks operators fees, § 17-51-106;

(195) Equine Infectious Anemia Control and Eradication Program fees, § 2-40-826;

(196) Arkansas Corn and Grain Sorghum Promotion Board assessments, § 2-20-805;

(197) DNA Detection of Sexual and Violent Offenders Act fines, § 12-12-1118;

(198) Sex and Child Offender Registration Act of 1997 fines, § 12-12-910;

(199) [Repealed.]

(200) Thirty percent (30%) of parking fines and fees, § 27-15-305(c);

(201) Twenty-nine percent (29%) of the additional cigarette and tobacco products tax, § 26-57-1103;

(202) Additional driver's license fees, § 27-16-801;

(203) Littering fines, § 8-6-404(d)(2)(B);

(204) Fees from investigations and inspections of various boards' licensees, § 17-80-106;

(205) Body piercing, branding, and tattooing license fees and penalties, § 20-27-1503;

(206) [Repealed.]

(207) [Repealed.]

(208) [Repealed.]

(209) [Repealed.]

(210) Various Department of Health vital statistic fees, § 19-6-485(b);

(211) That portion of fines collected in the Investor Education Fund in excess of one hundred fifty thousand dollars ($150,000) in any one (1) fiscal year, § 23-42-213(c)(2);

(212) Revenue-generating technology system contract taxes and fees, § 19-11-1101(d);

(213) The first one hundred fifty thousand dollars ($150,000) of fines collected under §§ 23-42-209, 23-42-308, and 23-42-213(b);

(214) The transfer of up to thirty-one and six-tenths percent (31.6%) of amounts received in the Tobacco Settlement Program Fund, Acts 2002 (1st Ex. Sess.), No. 2, § 19-6-486;

(215) Arkansas Biological Agent Registry Act civil penalties, §§ 20-36-104 and 19-6-487;

(216) Drug court program user fees, §§ 16-98-304 and 19-6-489;

(217) Additional marriage license fees, § 16-20-407(b)(2);

(218) That portion of an operator's driving while intoxicated driver's license reinstatement fees, § 5-65-119(a)(4);

(219) That portion of suspended, revoked, or cancelled driver's license reinstatement fees, §§ 27-16-808(b)(2) and 27-16-508(c);

(220) That portion of driver's license special fees for duplicate and identification licenses, as enacted by Acts 1977, No. 311, and all laws amendatory thereto, §§ 27-16-801, 27-16-805, and 27-16-806(c);

(221) Civil penalties and fines collected under the Arkansas Catfish Marketing Act of 1975, § 20-61-201 et seq., and § 20-61-101;

(222) That portion of penalties collected for failure to pay fees for registration and licensing of motor vehicles, § 27-14-601(e);

(223) Design-use contribution fees, § 27-15-4904;

(224) Mixed drink supplemental taxes on sales of alcoholic beverages, §§ 3-9-213(c)(2)(A) and 3-9-223(c)(2)(A);

(225) Arkansas Bureau of Standards lab tests or inspection fees, § 4-18-329(c);

(226) Auto auction fees for salvage-titled or parts-only titled vehicles, § 23-112-614;

(227) Vehicle identification number verification fees, § 27-14-725(d);

(228) Spyware monitoring fines and penalties, § 4-111-104;

(229) That portion of uniform filing fees collected in circuit court under §§ 21-6-403(b)(1) and 16-10-314;

(230) Forfeited bonds; fee assessments; reimbursements for well-site plugging, repair, and restoration costs from well operators; and proceeds from the sale of hydrocarbons and production equipment located at the site of abandoned and orphaned wells, §§ 15-71-110(e) and 15-71-116;

(231) County quorum court special license plate application fees, § 27-24-303(b)(2);

(232) Fees for diagnostic laboratory services of the Division of Agriculture of the University of Arkansas, § 6-64-1013;

(233) That portion of uniform filing fees collected in circuit court under §§ 21-6-403(b)(1) and 16-10-313;

(234) Commercial Motor Vehicle Driving Offenses fines and penalties, § 27-23-114(h)(2);

(235) Criminal History for Volunteers Act fees, § 12-12-1609;

(236) Adult and Long-Term Care Facility Resident Maltreatment Act civil penalties, § 12-12-1706;

(237) Phase I Environmental Site Assessment Consultant Act fees, §§ 8-7-1301 -- 8-7-1304, 8-7-1305 -- 8-7-1310 [repealed], 8-7-1311;

(238) Ninety-five percent (95%) of the severance tax collected on natural gas at the rates enacted by § 26-58-111(5);

(239) Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq., registration fees, § 23-13-604;

(240) Landfill disposal fees to support a computer and electronic recycling program, §§ 8-6-612 and 8-6-614;

(241) Commercial Driver Alcohol and Drug Testing Database penalties, § 27-23-209;

(242) School-Age Children Eye and Vision Care Fund donations, grants of money, gifts and appropriations from private sources, from municipal and county governments, from the state, and from the federal government, as created in uncodified Section 1 of Acts 2007, No. 138;

(243) Arkansas retirement community eligibility application fees, § 15-14-104;

(244) Annual fleet management fees, § 27-14-610(e)(2); and

(245) Securities agents branch office registration filing fees, § 23-42-304(a)(5).






Subchapter 4 - -- Special Revenue Funds

§ 19-6-401 - Funds generally.

There are created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State the following funds which shall consist of those special revenues enumerated in this subchapter for the purpose of each fund.



§ 19-6-402 - Arkansas Department of Aeronautics Fund.

The Arkansas Department of Aeronautics Fund shall consist of those special revenues as specified in § 19-6-301(17), there to be used for making grants-in-aid to qualifying airports of this state as authorized by law and for the maintenance, operation, and improvement required by the Arkansas Department of Aeronautics in carrying out the functions, powers, and duties, as set out in § 27-114-101 et seq., or other duties imposed by law upon the department.



§ 19-6-403 - Department of Correction Farm Fund.

The Department of Correction Farm Fund shall consist of those revenues as specified in § 19-6-301(42), there to be used for the maintenance, operation, and improvement of the Department of Correction's farming operations. Any surplus accruing in this fund shall, upon determination of that surplus, be transferred to the Department of Correction Inmate Care and Custody Fund Account.



§ 19-6-404 - Department of Arkansas State Police Fund.

The Department of Arkansas State Police Fund shall consist of:

(1) Those special revenues as specified in § 19-6-301(1), (5), (7), (8), (38)-(40), (56), (94), (128), (150), (168), (175), (184)-(186), (190), (202), (218)-(220), (222), (226), (227), and (234);

(2) Moneys transferred or deposited from the State Administration of Justice Fund; and

(3) Those general revenues as may be provided by law, there to be used for the maintenance, operation, and improvement of the Department of Arkansas State Police in carrying out the functions, powers, and duties as set out by § 12-8-106 or other duties imposed by law upon the department.



§ 19-6-405 - State Highway and Transportation Department Fund.

The State Highway and Transportation Department Fund shall consist of:

(1) That part of the special revenues as specified in § 19-6-301(2)-(4), (22), (81), (105)-(107), and (182), known as "highway revenue", as distributed under the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq., and § 27-70-103 and § 27-72-301 et seq.;

(2) Those special revenues specified in § 19-6-301(10), (152), (187), (239), and (241);

(3) Fifty percent (50%) of § 19-6-301(26);

(4) That portion of § 19-6-301(2) as set out in § 27-14-601(a)(3)(H)(ii)(f);

(5) That portion of § 19-6-301(222);

(6) Those designated revenues as set out in § 26-56-201(e)(1), which consist of the additional total of four cents (4cent(s)) distillate special fuel taxes to be distributed as provided in the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq.;

(7) Federal revenue sharing funds as set out in § 19-5-1005; and

(8) Any federal funds which may become available,

there to be used for the maintenance, operation, and improvement required by the Arkansas State Highway and Transportation Department in carrying out the functions, powers, and duties as set out in Arkansas Constitution, Amendment 42, and §§ 27-65-102 -- 27-65-107, 27-65-110, 27-65-122, and 27-65-124, and the other laws of this state prescribing the powers and duties of the department and the State Highway Commission.



§ 19-6-406 - Public Service Commission Fund.

The Public Service Commission Fund shall consist of those special revenues as specified in § 19-6-301(70), (71), and (98), there to be used for the maintenance, operation, and improvement required by the Arkansas Public Service Commission in carrying out the functions, powers, and duties as set out in § 23-2-101 et seq., or other duties imposed by law upon the commission.



§ 19-6-407 - Liquefied Petroleum Gas Fund.

The Liquefied Petroleum Gas Fund shall consist of those special revenues as specified in § 19-6-301(32), there to be used for the maintenance, operation, and improvement required by the Liquefied Petroleum Gas Board in carrying out the functions, powers, and duties as set out in § 15-75-101 et seq., or other duties imposed by law upon the board.



§ 19-6-408 - Plant Board Fund.

The Plant Board Fund shall consist of:

(1) Those special revenues as specified in § 19-6-301(46), (49)-(55), (122), (169), (221), and (225);

(2) Thirty-one cents (31cent(s)) of the fertilizer inspection fees as set out in §19-6-301(48);

(3) All of those special revenues in §19-6-301(47) with the exception of ten cents (10cent(s)) of the thirty cents (30cent(s)) for tonnage reports;

(4) Nonrevenue receipts from the Fire Ant Poison Cost Sharing Program, § 2-16-105, fees and civil penalties collected under the Arkansas Rice Certification Act, § 2-15-201 et seq., civil penalties collected under the Uniform Weights and Measures Law, § 4-18-301 et seq.; and

(5) Those general revenues as may be provided by law, there to be used for the maintenance, operation, and improvement required by the State Plant Board in carrying out the functions, powers, and duties as set out in §2-16-201 et seq.



§ 19-6-409 - Poultry and Egg Grading Fund.

The Poultry and Egg Grading Fund shall consist of that portion of those special revenues derived from the poultry and egg industry as specified in § 19-6-301(34), there to be used for the maintenance, operation, and improvement required by the Arkansas Livestock and Poultry Commission poultry and egg grading programs, in carrying out the functions, powers, and duties as set out in § 2-33-101 et seq., or other duties imposed by law upon the commission.



§ 19-6-410 - Oil and Gas Commission Fund.

The Oil and Gas Commission Fund shall consist of those special revenues as specified in § 19-6-301(62) and (111), there to be used for the maintenance, operation, and improvement required by the Oil and Gas Commission in carrying out the functions, powers, and duties as set out in § 15-72-101 et seq., or other duties imposed by law upon the commission.



§ 19-6-411 - State Forestry Fund.

The State Forestry Fund shall consist of those special revenues as specified in § 19-6-301(6) and (18) excluding twenty-five percent (25%) of all other severance taxes as set out in § 19-6-301(18), fifty percent (50%) of § 19-6-301(26), and such general revenues as may be provided by law, there to be used for the maintenance, operation, and improvement required by the Arkansas Forestry Commission in carrying out the functions, powers, and duties as set out in § 15-31-101 et seq., or other duties imposed by law upon the Arkansas Forestry Commission.



§ 19-6-412 - Bank Department Fund.

The Bank Department Fund shall consist of those special revenues as set out in § 19-6-301(28)-(30), there to be used for the maintenance, operation, and improvement required by the State Bank Department in carrying out the functions, powers, and duties as set out in §§ 23-46-201 -- 23-46-207, or other duties imposed by law upon the department.



§ 19-6-415 - Arkansas Abstracters' Board Fund.

The Arkansas Abstracters' Board Fund shall consist of those special revenues as specified in § 19-6-301(93), there to be used for the maintenance, operation, and improvement of the Arkansas Abstracters' Board.



§ 19-6-417 - Department of Health Plumbers Licensing Fund.

The Department of Health Plumbers Licensing Fund shall consist of those special revenues as specified in § 19-6-301(64), there to be used for the maintenance, operation, and improvement required by the Plumbing Section of the Environmental Health Services Division of the Department of Health in carrying out the powers, functions, and duties as set out in § 17-38-101 et seq., and for paying the expenses of administering such funds as may be authorized by law.



§ 19-6-418 - Office of Hazardous Materials Emergency Management Revolving Fund.

The Office of Hazardous Materials Emergency Management Revolving Fund shall consist of those special revenues as specified in 19-6-301(115), there to be used for the operations of the office and the enforcement of § 12-84-101 et seq.



§ 19-6-419 - Soybean Promotion Fund.

The Soybean Promotion Fund shall consist of those special revenues as specified in § 19-6-301(12), there to be used for the maintenance, operation, and improvement as required by the Arkansas Soybean Promotion Board in carrying out the powers, functions, and duties as set out in § 2-20-401 et seq.



§ 19-6-420 - Game Protection Fund.

The Game Protection Fund shall consist of those special revenues as specified in § 19-6-301(63), thirty-four percent (34%) of those special revenues as specified in § 19-6-301(20), and license plate design-use contribution fees collected under § 27-24-905(b)(2), there to be used for the maintenance, operation, and improvement required by the Arkansas State Game and Fish Commission in carrying out the functions, powers, and duties as set out in the Arkansas Constitution, Amendment 35, and other laws enacted by the General Assembly.



§ 19-6-421 - Indigent Patient's Fund.

The Indigent Patient's Fund shall consist of those special revenues as specified in § 19-6-301(15) there to be used to defray the cost of hospitalization and medical services provided to indigent Arkansas patients and for such other purposes as may be authorized or appropriated by law.



§ 19-6-423 - Department of Correction Prison Industry Fund.

The Department of Correction Prison Industry Fund shall consist of those special revenues as specified in § 19-6-301(43), there to be used for the maintenance, operation, and improvement of the Department of Correction's prison industries activities.



§ 19-6-424 - Motor Vehicle Commission Fund.

The Motor Vehicle Commission Fund shall consist of those special revenues as specified in § 19-6-301(99), there to be used for the operation, maintenance, improvement, and motor vehicle education and training required by the Arkansas Motor Vehicle Commission in exercising the powers, functions, and duties as set out in § 23-112-101 et seq.



§ 19-6-425 - Public Service Commission Utility Safety Fund.

The Public Service Commission Utility Safety Fund shall consist of those special revenues as specified in § 19-6-301(100), there to be used for the maintenance, operation, and improvement of the Office of Pipeline Safety of the Arkansas Public Service Commission in exercising the powers, functions, and duties as set out in § 23-15-201 et seq.



§ 19-6-426 - Arkansas Museum of Natural Resources Fund.

The Arkansas Museum of Natural Resources Fund shall consist of those special revenues as specified in § 19-6-301(61) and (101), there to be used for the construction, maintenance, operation, and improvement of the Arkansas Museum of Natural Resources of the State Parks Division of the Department of Parks and Tourism in exercising the powers, functions, and duties as set out in § 13-5-401 et seq., and for paying the expenses of administering such funds by the department as may be authorized by law.



§ 19-6-427 - Manufactured Home Standards Fund.

The Manufactured Home Standards Fund shall consist of those special revenues as specified in § 19-6-301(102), there to be used for the maintenance, operation, and improvement of the Arkansas Manufactured Home Commission in exercising the powers, functions, and duties as set out in § 20-25-101 et seq.



§ 19-6-429 - Veterinary Examiners Board Fund.

The Veterinary Examiners Board Fund shall consist of those special revenues as specified in § 19-6-301(95), there to be used for the operation, maintenance, and improvement of the Veterinary Medical Examining Board in exercising the powers, functions, and duties as set out in § 17-101-101 et seq.



§ 19-6-432 - Community Correction Revolving Fund.

(a) There is created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Community Correction Revolving Fund".

(b) The fund shall consist of those special revenues as specified in § 19-6-301(31) and fees and sanctions levied by the courts or authorized by the Board of Corrections for participation in specified programs to be paid by offenders on community correction, there to be used for continuation and expansion of community correction programs as established and approved by the board and as may be provided by law.



§ 19-6-433 - Livestock and Poultry Equine Infectious Anemia Control Fund.

The Livestock and Poultry Equine Infectious Anemia Control Fund shall consist of those special revenues as specified in § 19-6-301(195), there to be used for the purpose of defraying the costs of services performed in the Equine Infectious Anemia Control and Eradication Program as set out in § 2-40-801 et seq.



§ 19-6-434 - Hazardous Waste Permit Fund.

The Hazardous Waste Permit Fund shall consist of those special revenues as specified in § 19-6-301(59) and (237) there to be used by the Arkansas Department of Environmental Quality to ensure the proper administration and enforcement of §§ 8-7-201 -- 8-7-226 and § 8-7-1301 et seq.



§ 19-6-435 - Arkansas Nuclear Planning and Response Fund.

The Arkansas Nuclear Planning and Response Fund shall consist of those special revenues as specified in § 19-6-301(60) there to be used for the operation and maintenance of the Arkansas Nuclear Planning and Response Program, as set out in § 20-21-401 et seq.



§ 19-6-437 - Milk Inspection Fees Fund.

The Milk Inspection Fees Fund shall consist of those special revenues as specified in § 19-6-301(73) there to be used exclusively for the purpose of defraying the cost of maintenance, operation, and improvement of the Grade "A" milk and milk products inspection program, and any other revenues as may be provided by law.



§ 19-6-438 - Board of Dispensing Opticians' Fund.

The Board of Dispensing Opticians' Fund shall consist of those special revenues as specified in § 19-6-301(108) there to be used for the administration, coordination, and enforcement of § 17-89-101 et seq.



§ 19-6-439 - Arkansas State Board of Nursing Fund.

The Arkansas State Board of Nursing Fund shall consist of those special revenues as specified in § 19-6-301(109) there to be used by the Arkansas State Board of Nursing in exercising the powers, functions, and duties as set out in § 17-87-101 et seq.



§ 19-6-440 - Social Work Licensing Fund.

The Social Work Licensing Fund shall consist of those special revenues as specified in § 19-6-301(110) there to be used by the Arkansas Social Work Licensing Board in exercising the powers, functions, and duties as set out in the Social Work Licensing Act, § 17-103-101 et seq.



§ 19-6-441 - Arkansas Beef Council Fund.

The Arkansas Beef Council Fund shall consist of those special revenues as specified in § 19-6-301(113) there to be used in such manner as the Arkansas Beef Council deems appropriate for Arkansas beef promotion and research and for the operation and maintenance of the Arkansas Beef Council office and payment of expenses of the board members as set out in § 2-35-301 et seq.



§ 19-6-442 - County Clerks Continuing Education Fund and the Circuit Clerks Continuing Education Fund.

The County Clerks Continuing Education Fund and the Circuit Clerks Continuing Education Fund shall consist of those special revenues as specified in § 19-6-301(119), there to be used for defraying the expenses of training seminars and other educational projects benefiting county and circuit clerks in this state as set out in §§ 16-20-105 and 16-20-110 and § 26-60-101 et seq.



§ 19-6-443 - Arkansas Child Passenger Protection Fund.

The Arkansas Child Passenger Protection Fund shall consist of those special revenues as specified in § 19-6-301(67) and other moneys that may be appropriated, allocated, or donated to such fund, there to be used by the Arkansas Highway Safety Program for the purchase of child passenger safety seats as set out in § 27-34-101 et seq.



§ 19-6-445 - Arkansas Wine Producers Council Fund.

The Arkansas Wine Producers Council Fund shall consist of all funds as may be authorized by law, there to be used for promoting the Arkansas native wine industry, as directed by the Arkansas Wine Producers Council and as set out in § 3-5-701 et seq.



§ 19-6-446 - Arkansas Corn and Grain Sorghum Promotion Board Fund.

The Arkansas Corn and Grain Sorghum Promotion Board Fund shall consist of those special revenues as specified in § 19-6-301(196) there to be used for administration, research, and extension to promote the corn and grain sorghum industry, as set out in § 2-20-801 et seq.



§ 19-6-447 - DNA Detection Fund.

The DNA Detection Fund shall consist of those special revenues as specified in § 19-6-301(197) there to be used for the administration of the DNA Detection of Sexual and Violent Offenders Act, § 12-12-1101 et seq.



§ 19-6-448 - Livestock and Poultry Commission Disease and Pest Control Fund.

The Livestock and Poultry Commission Disease and Pest Control Fund shall consist of those special revenues as specified in § 19-6-301(126) there to be used in order to fund or partially fund the brucellosis control and eradication program as set out in Act 150 of 1985 and Act 151 of 1985.



§ 19-6-449 - Arkansas Wheat Promotion Fund.

The Arkansas Wheat Promotion Fund shall consist of those special revenues as specified in § 19-6-301(127) there to be used for the operation of the Arkansas Wheat Promotion Board as set out in §§ 2-20-601 -- 2-20-609.



§ 19-6-450 - Individual Sewage Disposal Systems Improvement Fund.

The Individual Sewage Disposal Systems Improvement Fund shall consist of that portion of those special revenues as specified in § 19-6-301(58) there to be used by the Environmental Health Services Division of the Department of Health for, and in the manner recommended by, the Advisory Committee on Individual Sewage Disposal Systems for implementation of the utilization and application of alternate and experimental individual sewage disposal systems as set out in § 14-236-101 et seq.



§ 19-6-451 - Arkansas Rice Research and Promotion Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the Arkansas Rice Research and Promotion Fund.

(b) The Arkansas Rice Research and Promotion Fund shall consist of those special revenues as specified in § 19-6-301(35) there to be used for the operation of the Arkansas Rice Research and Promotion Board as set out in § 2-20-501 et seq.

(c) This fund shall be used for the operation of the Arkansas Rice Research and Promotion Board in carrying out the powers, functions, and duties as may be provided by law and shall consist of those revenues as may be provided by law.



§ 19-6-452 - Asbestos Control Fund.

The Asbestos Control Fund shall consist of those special revenues as specified in § 19-6-301(130) there to be used to administer and enforce a program for licensing contractors engaged in the removal of friable asbestos materials from facilities by the Arkansas Department of Environmental Quality, as set out in § 20-27-1001 et seq.



§ 19-6-453 - Boating Safety Account Fund.

The Boating Safety Account Fund shall consist of those special revenues as specified in § 19-6-301(20) there to be distributed in the manner and to the various funds as provided in § 27-101-111.



§ 19-6-454 - Firemen's and Police Officers' Pension and Relief Fund.

The Firemen's and Police Officers' Pension and Relief Fund shall consist of those special revenues as specified in § 19-6-301(27), there to be used for distribution to the various qualified city, town, or fire protection district police officers' pension and relief funds and firemen's pension funds as set out in § 24-11-301.



§ 19-6-455 - Sex and Child Offender Registration Fund.

The Sex and Child Offender Registration Fund shall consist of those special revenues as specified in § 19-6-301(198), there to be used for the administration of the Sex and Child Offender Registration Act of 1997, § 12-12-901 et seq.



§ 19-6-456 - Nursing Home Personnel Training Fund.

The Nursing Home Personnel Training Fund shall consist of those special revenues as specified in § 19-6-301(138) there to be utilized by the Office of Long-Term Care of the Division of Medical Services of the Department of Human Services for development and implementation of training programs as set out in § 20-10-401 et seq.



§ 19-6-458 - Developmental Disabilities Services -- Dog Track Special Revenue Fund.

There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Developmental Disabilities Services -- Dog Track Special Revenue Fund" that shall consist of those special revenues as specified in § 19-6-301(16), there to be used for the sole benefit of community programs of the Division of Developmental Disabilities Services of the Department of Human Services licensed by the division.



§ 19-6-459 - Commercial Driver License Fund.

The Commercial Driver License Fund shall consist of those special revenues as specified in § 19-6-301(148) there to be used to establish and maintain the Arkansas Commercial Driver License program and for other related purposes as required by the commissioner in carrying out the functions, powers, and duties of the Revenue Division of the Department of Finance and Administration, as set out in § 27-23-101 et seq.



§ 19-6-460 - Crime Lab Equipment Fund.

The Crime Lab Equipment Fund shall consist of those special revenues as specified in § 19-6-301(30) and other moneys as authorized by law, there to be used only for the purchase of equipment, constructing and equipping regional crime laboratories, and for the personal services and operating expenses of regional crime laboratories as set out in § 12-12-323.



§ 19-6-461 - Arkansas Public Art Program Fund.

The Arkansas Public Art Program Fund shall consist of those special revenues as specified in § 19-6-301(123) there to be used for the administration of the Arkansas Public Art Program by the Arkansas Arts Council as set out in § 13-8-201 et seq.



§ 19-6-462 - Private Career Education Fund.

The Private Career Education Fund shall consist of those special revenues as specified in § 19-6-301(24) there to be used for the maintenance and operations of the State Board of Private Career Education in carrying out the functions, powers, and duties as set out in § 6-51-601 et seq.



§ 19-6-463 - Regulated Substance Storage Tank Program Fund.

The Regulated Substance Storage Tank Program Fund shall consist of those special revenues as specified in § 19-6-301(153) federal funds, and any state matching funds as may be provided by the General Assembly, there to be used for the administration of the Regulated Substance Storage Tank program as set out in § 8-7-801 et seq.



§ 19-6-464 - Arkansas Catfish Promotion Fund.

The Arkansas Catfish Promotion Fund shall consist of those special revenues as specified in § 19-6-301(151), there to be used for Arkansas catfish promotion and research and for the operation and maintenance of the Arkansas Catfish Promotion Board office and payment of board member expenses, as set out in § 2-9-112.



§ 19-6-465 - Child Care Fund.

The Child Care Fund shall consist of those special revenues as specified in § 19-6-301(133) and (157) and moneys received from the Department of Human Services, there to be used by the Division of Child Care and Early Childhood Education of the Department of Human Services exclusively to provide grants to child care facilities for enhancement of the facility or for training of personnel in child care facilities and to meet the costs of conducting the statewide criminal records checks required under § 20-78-606, all as set out in § 20-78-201 et seq.



§ 19-6-466 - Livestock and Poultry Commission Swine Testing Fund.

The Livestock and Poultry Commission Swine Testing Fund shall consist of those special revenues as specified in § 19-6-301(159) there to be used for the Pseudorabies Control and Eradication Program as set out in § 2-40-1201.



§ 19-6-467 - Work Force 2000 Development Fund.

The Work Force 2000 Development Fund shall consist of those special revenues as specified in § 19-6-301(163) and all other revenues as may be authorized by law, there to be used exclusively for the authorized educational activities of those entities as set out in §§ 26-51-205(d)(1)(A) and 26-51-205(d)(1)(B) and as distributed under § 26-51-205(d)(2).



§ 19-6-468 - Fire Protection Premium Tax Fund.

(a) There is created upon the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the Fire Protection Premium Tax Fund, which shall consist of those special revenues as specified in § 19-6-301(164) there to be used for fire protection services as set out in § 26-57-614 and § 14-284-401 et seq.

(b) The Insurance Commissioner shall immediately deposit all moneys collected under § 26-57-614 and § 14-284-401 et seq. into the Revenue Holding Fund Account as provided in § 19-5-204. On the last business day of each quarter, the Chief Fiscal Officer of the State shall determine the amount of net special revenues to be transferred to the Fire Protection Premium Tax Fund by the Treasurer of State. The Chief Fiscal Officer of the State shall be the disbursing officer for the fund, and shall distribute the moneys as provided in § 26-57-614 and § 14-284-401 et seq.

(c) The Insurance Commissioner shall disburse any refunds which may be due insurance carriers from the Miscellaneous Revolving Fund after certifying to the Chief Fiscal Officer of the State the amount to be refunded. The Chief Fiscal Officer of the State shall direct that the certified amount be transferred from the Revenue Holding Fund Account to the Miscellaneous Revolving Fund as provided in § 19-5-106(a)(3).



§ 19-6-469 - HVACR Licensing Fund.

The HVACR Licensing Fund shall consist of those special revenues as specified in § 19-6-301(160) there to be used for the maintenance, operation, and improvement of the Heating, Ventilation, Air Conditioning, and Refrigeration (HVACR) Licensing and Inspection program of the Department of Health as set out in § 17-33-201 et seq.



§ 19-6-471 - Marketing Board Fund.

The Marketing Board Fund shall consist of those special revenues as specified in § 19-6-301(162), there to be used by the State Marketing Board for Recyclables for the administration and performance of its duties, as administered by the Arkansas Department of Environmental Quality as set out in § 8-9-201 et seq.



§ 19-6-473 - Elder and Disabled Victims Fund.

The Elder and Disabled Victims Fund shall consist of those special revenues as specified in § 19-6-301(170) there to be used for the investigation and prosecution of deceptive acts against elder persons and individuals with disabilities and for consumer education initiatives directed toward elder persons and individuals with disabilities, law enforcement officers, the judicial system, social services professionals, and the general public on the provisions of the Arkansas Deceptive Trade Practices Act, § 4-88-101 et seq., and related statutes.



§ 19-6-474 - State Police Equipment Fund.

The State Police Equipment Fund shall consist of:

(1) Fifty percent (50%) of those special revenues as specified in § 19-6-301(176) and (235) there to be used for the acquisition, operation, and expansion of an automated fingerprint identification system and for personal services and operating expenses for conducting criminal background checks for noncriminal justice purposes; and

(2) Effective July 1, 1997, for those purposes as set out in §§ 12-12-1012(b) and 12-12-1609.



§ 19-6-475 - Securities Department Fund.

The Securities Department Fund shall consist of those special revenues as specified in § 19-6-301(211) and until July 1, 2013, the first two million dollars ($2,000,000) of those special revenues as specified in 19-6-301(173), (174), and (245), and such other funds as may be provided by law or regulatory action, there to be used for maintenance, operation, support, and improvement of the State Securities Department in carrying out its functions, powers, and duties as set out by law and by rule and regulation not inconsistent with law, as set out in § 23-42-211.



§ 19-6-477 - Governor's Commission on People with Disabilities Fund.

The Governor's Commission on People with Disabilities Fund shall consist of those special revenues as specified in § 19-6-301(200), there to be used for the purpose of funding activities of the Arkansas Governor's Commission on People with Disabilities, as set out in § 27-15-305.



§ 19-6-479 - Economic Development Incentive Fund.

The Economic Development Incentive Fund shall consist of those special revenues as specified in § 19-6-301(181) there to be used for financial incentive plans to provide businesses with an incentive to locate a new facility or expand an existing facility in Arkansas and for the other purposes as set out in the Arkansas Economic Development Incentive Act of 1993, § 15-4-1601 et seq.



§ 19-6-480 - Livestock and Poultry Special Revenue Fund.

The Livestock and Poultry Special Revenue Fund shall consist of those special revenues as specified in § 19-6-301(33) and (34) which are not required for support of the Arkansas Livestock and Poultry Commission Poultry and Egg Grading Program, there to be used for those purposes as set out by law. The Executive Director of the Arkansas Livestock and Poultry Commission, with the approval of the Chief Fiscal Officer of the State, shall have the authority to transfer funds from the Livestock and Poultry Special Revenue Fund to the Livestock and Poultry Fund Account.



§ 19-6-482 - Telecommunications Equipment Fund.

The Telecommunications Equipment Fund shall consist of those special revenues as specified in § 19-6-301(129). The fund shall be used exclusively by the Arkansas Rehabilitation Services to fund an equipment distribution program for persons certified as deaf, hard of hearing, deaf and blind, or speech-impaired as provided otherwise in § 20-79-401 et seq.



§ 19-6-484 - Conservation Tax Fund.

The Conservation Tax Fund shall consist of those special revenues as specified in § 19-6-301(193) there to be distributed to the fund accounts as set out below, which are created by this section unless specifically created in other provisions of the Arkansas Code, and under the following procedures:

(1) The Revenue Division of the Department of Finance and Administration shall deposit the funds collected under § 26-52-101 et seq. for gross receipts taxes and § 26-53-101 et seq. for compensating taxes into the State Treasury, there to be credited to the Revenue Holding Fund Account of the State Apportionment Fund;

(2) (A) On the last day of each month, the Chief Fiscal Officer of the State shall certify to the State Treasurer the estimated amount of gross receipts and compensating tax collections in the Revenue Holding Fund Account that are a result of the changes by the passage of Arkansas Constitution, Amendment 75.

(B) The State Treasurer shall then transfer the amount so certified to the Special Revenue Fund Account of the State Apportionment Fund as part of the gross special revenues.

(C) After the deductions as set out in § 19-5-203 have been made, the remaining amount shall be credited to the Conservation Tax Fund.

(D) The remaining gross receipts and compensating tax collections remaining in the Revenue Holding Fund Account shall be credited to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed with the other gross general revenue collections for that month in accordance with the provisions of § 19-5-201 et seq.; and

(3) The State Treasurer shall then make the following transfers from the Conservation Tax Fund to the fund accounts set out below at the end of each month:

(A) Forty-five percent (45%) to the Game Protection Fund to be used exclusively by the Arkansas State Game and Fish Commission as appropriated by the General Assembly;

(B) Forty-five percent (45%) to the Department of Parks and Tourism Fund Account to be used by the Department of Parks and Tourism for state park purposes as appropriated by the General Assembly;

(C) Nine percent (9%) to the Arkansas Department of Heritage Fund Account to be used exclusively by the Department of Arkansas Heritage as appropriated by the General Assembly; and

(D) (i) One percent (1%) to the Keep Arkansas Beautiful Fund Account to be used exclusively by Keep Arkansas Beautiful as appropriated by the General Assembly.

(ii) The Keep Arkansas Beautiful Fund Account shall also consist of the special revenues as specified in § 19-6-301(203).



§ 19-6-485 - Health Department Technology Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Health Department Technology Fund".

(b) The fund shall consist of:

(1) Three dollars ($3.00) of the eight-dollar fee levied by § 20-7-123(b)(1)(H)(i);

(2) Four dollars ($4.00) of the eight-dollar fee levied by § 20-7-123(b)(1)(I)(i);

(3) Two dollars ($2.00) of the three-dollar fee levied by § 20-7-123(b)(1)(I)(ii); and

(4) Three dollars ($3.00) of the eight-dollar fee levied by § 20-7-123(b)(1)(J)(i).

(c) The fund shall be used exclusively by the Department of Health for the purchase of computer hardware and software, the conversion cost of scanning data into its computer system, and related activities.

(d) After June 30, 2003:

(1) The fee levied by § 20-7-123(b)(1)(H)(i) shall revert to five dollars ($5.00);

(2) The fee levied by § 20-7-123(b)(1)(H)(ii) shall cease to be collected;

(3) The fee levied by § 20-7-123(b)(1)(I)(i) shall revert to four dollars ($4.00);

(4) The fee levied by § 20-7-123(b)(1)(I)(ii) shall revert to one dollar ($1.00); and

(5) The fee levied by § 20-7-123(b)(1)(J)(i) shall revert to five dollars ($5.00).



§ 19-6-486 - Arkansas Rainy Day Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Arkansas Rainy Day Fund".

(b) The fund shall consist of such funds as may be provided by the General Assembly .

(c) The fund shall be used to distribute moneys to one (1) or more funds or fund accounts in the Revenue Stabilization Law of Arkansas, § 19-5-101 et seq.

(d) (1) After determining the estimated amount of general revenue that will be available for allocation to the state agencies under the Revenue Stabilization Law, § 19-5-101 et seq., and after making the determination required by § 19-5-1227(c) and prior to making any transfers deemed necessary by the Chief Fiscal Officer of the State in § 19-5-1227(d), the Chief Fiscal Officer of the State may transfer funds from the Arkansas Rainy Day Fund in the event a "revenue shortfall" exists to meet the state's financial obligation to provide an adequate educational system for the state and to provide for the effective operation of state government. In the event the Chief Fiscal Officer of the State determines that a "revenue shortfall" exists as defined as a circumstance when the official forecast of gross general revenue certified by the Chief Fiscal Officer of the State is projected to increase less than three percent (3%) over and above the gross general revenue collections of the previous fiscal year due to changes in economic conditions, he or she may then transfer funds from the Arkansas Rainy Day Fund, as approved by the Legislative Council or Joint Budget Committee, to various funds and fund accounts, as deemed necessary, in the Revenue Stabilization Law for the purpose of meeting unanticipated shortfalls in state general revenue.

(2) Or the Chief Fiscal Officer of the State may transfer funds from the Arkansas Rainy Day Fund to the Economic Development Superprojects Project Fund for projects authorized under Arkansas Constitution, Amendment 82, as approved by the Governor and the Legislative Council or Joint Budget Committee.

(3) Determining the maximum amount of appropriation and general revenue funding for a state agency each fiscal year is the prerogative of the General Assembly. This is usually accomplished by delineating such maximums in the appropriation acts for a state agency and the general revenue allocations authorized for each fund and fund account by amendment to the Revenue Stabilization Law. Further, the General Assembly has determined that creating the Arkansas Rainy Day Fund and establishing the procedures for the transfer of funds to various fund and fund accounts in the Revenue Stabilization Law or to the Economic Development Superprojects Project Fund, or both, provides for the efficient and effective operation of state government if a revenue shortfall is determined to exist. Therefore, it is both necessary and appropriate that the General Assembly maintain oversight by requiring prior approval of the Legislative Council or Joint Budget Committee as provided by this section. The requirement of approval by the Legislative Council or Joint Budget Committee is not a severable part of this section. If the requirement of approval by the Legislative Council or Joint Budget Committee is ruled unconstitutional by a court of competent jurisdiction, this entire section is void.

(e) (1) Upon recommendation by the Chief Fiscal Officer of the State, the Governor may determine that circumstances exist that meet the requirements for the utilization of the Arkansas Rainy Day Fund as set out in this section and the procedures set out herein shall apply.

(2) When the Governor determines there is a need requiring transfer from the Arkansas Rainy Day Fund, he or she shall instruct the Chief Fiscal Officer of the State to prepare and submit written documentation to the Legislative Council or the Joint Budget Committee. Such documentation shall include:

(A) Sufficient financial data that will enable the verification of the existence of an emergency and the amount necessary to address the need for rainy day funds;

(B) A proposed distribution of moneys from the Arkansas Rainy Day Fund to one or more funds or fund accounts in the Revenue Stabilization Law, or to the Economic Development Superprojects Project Fund, or both; and

(C) A statement certifying that no other funds are available that could be transferred in lieu of the funds in the Arkansas Rainy Day Fund.

(3) Such documentation shall be submitted to the Legislative Council or Joint Budget Committee for approval prior to the implementation of the proposed distribution. The Chief Fiscal Officer of the State, after having sought and received prior approval of the Legislative Council or Joint Budget Committee, shall cause the required transfers to be made on his or her books and on the books of the Treasurer of State and the Auditor of State from the Arkansas Rainy Day Fund to the appropriate funds and fund accounts in the Revenue Stabilization Law or to the Economic Development Superprojects Project Fund, or both. In no event shall the amounts transferred in any fiscal year to the funds and fund accounts in the Revenue Stabilization Law by this section cause the general revenues to exceed the maximum allocations authorized in the Revenue Stabilization Law.

(4) Determining the maximum amount of appropriation and general revenue funding for a state agency each fiscal year is the prerogative of the General Assembly. This is usually accomplished by delineating such maximums in the appropriation acts for a state agency and the general revenue allocations authorized for each fund and fund account by amendment to the Revenue Stabilization Law. Further, the General Assembly has determined that creating the Arkansas Rainy Day Fund and establishing the procedures for the transfer of funds to various funds and fund accounts in the Revenue Stabilization Law or to the Economic Development Superprojects Project Fund, or both, provides for the efficient and effective operation of state government if a revenue shortfall is determined to exist. Therefore, it is both necessary and appropriate that the General Assembly maintain oversight by requiring prior approval of the Legislative Council or Joint Budget Committee as provided by this section. The requirement of approval by the Legislative Council or Joint Budget Committee is not a severable part of this section. If the requirement of approval by the Legislative Council or Joint Budget Committee is ruled unconstitutional by a court of competent jurisdiction, this entire section is void.

(f) During each fiscal year, after the provisions of § 19-5-1004(b)(2) are complied with, the Chief Fiscal Officer of the State may replenish the Arkansas Rainy Day Fund by transferring no more than fifty percent (50%) of the balance in the General Revenue Allotment Reserve Fund or an amount equal to all transfers made under this section during the fiscal year immediately preceding the fiscal year in which such replenishment is made under this section, whichever is less, to the Arkansas Rainy Day Fund. In no event shall the balance of the Arkansas Rainy Day Fund exceed one hundred twenty five million dollars ($125,000,000) at any time.



§ 19-6-487 - Health Adequacy Committee Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Health Adequacy Committee Fund".

(b) (1) All moneys collected under § 20-36-104 shall be deposited into the State Treasury to the credit of the fund as special revenues.

(2) The fund shall also consist of any other revenues as may be authorized by law.

(c) The fund shall be used by the Legislative Health Adequacy Committee for the purposes set out in § 20-36-104.



§ 19-6-488 - One Percent to Prevent Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "One Percent to Prevent Fund".

(b) (1) The fund shall consist of any other revenues as may be authorized by law.

(2) The fund shall also consist of any federal funds or private foundation grants.

(c) The fund shall be exclusively used by the State Child Abuse and Neglect Prevention Board to prevent the children of prisoners from becoming future prisoners as provided under §§ 9-30-105(c) and 9-30-107(c).



§ 19-6-489 - MAGNUM Drug Court Fund.

(a) A drug court judge may order an offender to pay:

(1) Court costs;

(2) Treatment costs;

(3) Drug testing costs;

(4) A program user fee not to exceed twenty dollars ($20.00) per month; and

(5) Necessary supervision fees, including any applicable residential treatment fees.

(b) (1) A drug court judge shall establish a schedule for the payment of costs and fees.

(2) The cost for treatment, drug testing, and supervision shall be set by the treatment and supervision providers respectively and made part of the order of the drug court judge for payment.

(3) User fees shall be set by the drug court judge within the maximum amount authorized by this subsection and payable directly to the court clerk for the benefit and administration of the drug court program.

(4) Treatment, drug testing, and supervision costs shall be paid to the respective providers.

(5) The court clerk or the designee of the drug court judge shall collect all other costs and fees ordered.

(6) (A) The remaining user fees shall be remitted to the Treasurer of State by the court clerk for deposit in the MAGNUM Drug Court Fund, which is a special revenue fund created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(B) The MAGNUM Drug Court Fund shall consist of user fees and any other moneys provided by law.

(7) Court orders for costs and fees shall remain an obligation of the offender with court monitoring until fully paid.



§ 19-6-490 - Marine Sanitation Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Marine Sanitation Fund".

(b) (1) The Marine Sanitation Fund shall consist of those special revenues as specified in § 19-6-301(178) and twenty-four percent (24%) of those special revenues as specified in § 19-6-301(20).

(2) The Marine Sanitation Fund shall also consist of any unexpended balances of fees and fines for the use of the Marine Sanitation Program remaining in the Public Health Fund on June 30, 2003.

(3) The Marine Sanitation Fund shall also consist of any other revenues as may be authorized by law.

(c) The Marine Sanitation Fund shall be used by the Department of Health for the purposes set out in § 27-101-401 et seq.



§ 19-6-491 - Domestic Peace Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Domestic Peace Fund".

(b) (1) The moneys collected under § 16-20-407, as designated under § 16-20-407(b)(2), shall be deposited into the State Treasury to the credit of the fund as special revenue.

(2) The fund shall also consist of:

(A) That portion of special revenues specified in § 19-6-301(172)(B);

(B) Moneys obtained from private grants or other sources that are designated to be credited to the fund; and

(C) Other revenues as may be authorized by law.

(c) The fund shall be used by the Arkansas Child Abuse/Rape/Domestic Violence Commission as provided under the Arkansas Domestic Peace Act, § 9-4-101 et seq.



§ 19-6-493 - Public School Facilities Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Public School Facilities Fund".

(b) (1) All moneys collected under Acts 2003 (2nd Ex. Sess.), No. 70, shall be deposited as follows:

(A) If designated in § 19-6-201 as general revenues, the moneys shall be deposited into the State Treasury to the credit of the fund as special revenues; and

(B) If designated in § 19-6-301 as special revenues, the moneys shall be deposited into the State Treasury as special revenues to be distributed as provided by law.

(2) The distribution of municipal and county taxes collected under the tax amnesty program created by Acts 2003 (2nd Ex. Sess.), No. 70, is not affected by this section.

(3) The fund shall also consist of any other revenues as may be authorized by law.

(c) The fund shall be used for improvements, construction, or repair of public school facilities.



§ 19-6-497 - Shared Benefit Payment Fund.

The Shared Benefit Payment Fund shall consist of those special revenues as specified in § 19-6-301(212) and any other revenues authorized by law, there to be used by the state agencies to pay vendors for contracts entered into, as set out in § 19-11-1101.



§ 19-6-498 - Investor Education Fund.

The Investor Education Fund shall consist of those special revenues as specified in § 19-6-301(213) and an initial transfer of one hundred thousand dollars ($100,000) from the Securities Department Fund, there to be used to inform and educate the public regarding investments in securities and to pay for costs and expenses associated with conducting a stock market game for educational purposes in the state's public school system, as set out in § 23-42-213.



§ 19-6-499 - Fallen Firefighters' Memorial Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Fallen Firefighters' Memorial Fund".

(b) (1) All moneys collected under § 27-24-1303(c)(2)(C) shall be deposited into the State Treasury to the credit of the fund as special revenues.

(2) The fund shall also consist of any other revenues as may be authorized by law.

(c) (1) The moneys deposited into the fund shall be used by the Secretary of State to satisfy the fee requirements for placement, improvements to, or replacement of the monument or memorial area under § 19-5-1125(c).

(2) All maintenance and costs shall be approved by the Arkansas Fallen Firefighters' Memorial Board and the Capitol Arts and Grounds Commission.






Subchapter 5 - -- Trust Fund Income

§ 19-6-501 - Trust fund income.

Trust fund income shall consist of any amounts deposited into the State Treasury, with the exception of the proceeds of the sale or redemption of securities. The amounts shall be deposited to the credit of any of the trust funds which are dedicated by law for specific purposes, the sources of which are not derived from general or special revenues. Trust fund income shall include ad valorem taxes collected by the state for the sole benefit of local governmental units.






Subchapter 6 - -- Federal Grants, Aids, and Reimbursements

§ 19-6-601 - Federal grants, aids, and reimbursements.

Federal grants, aids, and reimbursements shall consist of all funds granted to this state or any of its agencies under acts of Congress or by any agency of the federal government. Such funds so received shall be considered as revenue of the fiscal year in which they are received. However, those moneys received during the month of July may be classified as revenues of the preceding fiscal year on the books of the Chief Fiscal Officer of the State upon investigation and subsequent determination by the Chief Fiscal Officer of the State that failure to do such would cause undue harm to the state or any of its agencies.






Subchapter 7 - -- Nonrevenue Receipts

§ 19-6-701 - Nonrevenue receipts.

(a) Nonrevenue receipts shall consist of:

(1) The repayment of the principal amount of loans;

(2) The proceeds of the sale and redemption of securities, including premiums received thereon;

(3) The transfer of funds, by warrants, between funds or fund accounts on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State;

(4) Federal reimbursement received by state agencies on account of eligible expenditures for specific programs and deposited into funds or fund accounts in the State Treasury classified other than federal;

(5) Refunds to the state or state agencies, departments, or institutions; and

(6) Funds collected from drug manufacturers as rebates according to promulgated regulations of Title XIX of the Social Security Act, as amended, and deposited into the Arkansas Medicaid Rebate Program Revolving Fund. These funds shall be transferrable to the Department of Human Services Medicaid Paying Accounts Account for disbursement in the Arkansas Medicaid Program.

(b) Refunds to expenditures shall consist of:

(1) Proceeds received from insurance policies for casualty losses by state agencies, departments, or institutions;

(2) Proceeds received from vendors on account of overpayment of obligations remitted by state agencies, departments, or institutions;

(3) Refunds to state agencies for cash advances or over allocations made to other state and local agencies for subgrants;

(4) Refunds to state agencies for the erroneous payment or overpayment of salaries to state employees;

(5) Proceeds derived from the maturity or redemption of investments;

(6) Reimbursements to institutions of higher learning for cash fund expenditures for salaries that are properly chargeable to funds in the State Treasury;

(7) Deposits by the counties in the State Aid Road Fund and in the County Supplement Fund Account in the State Treasury for matching funds available in the state aid road construction program;

(8) Reimbursements to state agencies for cost-sharing purposes;

(9) Federal reimbursements of expenses paid in advance by the state on behalf of the federal government; and

(10) Reimbursements by vendors or their agents for warranties, product rebates, and service adjustments.

(c) The first eighteen million dollars ($18,000,000) received each fiscal year by the State of Arkansas under the State and Local Fiscal Assistance Act of 1972, commonly referred to as the Revenue Sharing Act, shall be transferred by the Treasurer of State to the Federal Revenue Sharing State Highway Trust Fund Account in the State Highway and Transportation Department Fund.

(d) Income derived from the sale of miscellaneous and junk inventories whose ownership is questionable or where excessive administrative accounting is required shall be deposited into the State Treasury as a nonrevenue receipt, there to be credited to the state Miscellaneous Agencies Fund Account.






Subchapter 8 - -- Special Revenue Funds Continued

§ 19-6-801 - Commercial Bait and Ornamental Fish Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Commercial Bait and Ornamental Fish Fund".

(b) The fund is to be used by the State Plant Board to administer the Commercial Bait and Ornamental Fish Act, § 2-5-201 et seq.



§ 19-6-802 - Arkansas Citizens First Responder Safety Enhancement Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Arkansas Citizens First Responder Safety Enhancement Fund".

(b) The fund is to be used as appropriated by the General Assembly as follows:

(1) Fifty percent (50%) of the fund shall be used for emergency medical services; and

(2) Fifty percent (50%) of the fund shall be used for local law enforcement.



§ 19-6-803 - Public Legal Aid Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Public Legal Aid Fund".

(b) The fund shall consist of such revenues as may be authorized by law.

(c) The fund shall be used for providing financial support for public legal aid organizations and distributed as follows:

(1) Forty-five percent (45%) of the fund shall be paid to Legal Aid of Arkansas; and

(2) Fifty-five percent (55%) of the fund shall be paid to the Center for Arkansas Legal Services.



§ 19-6-804 - Spyware Monitoring Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Spyware Monitoring Fund".

(b) The fund shall consist of those special revenues as specified in § 19-6-301(228) and any other revenues as may be authorized by law;

(c) The fund is to be used by the Attorney General to offset his or her salary and administrative expenses directly related to the enforcement of the Consumer Protection Against Computer Spyware Act, § 4-111-101 et seq., and administration of the website required by the Consumer Protection Against Computer Spyware Act, § 4-111-101 et seq.



§ 19-6-805 - Arkansas Rx Program Fund.

The Arkansas Rx Program Fund shall consist of Arkansas Rx Program fees, rebates, and penalties as set out in § 20-76-504, and any other revenues as may be authorized by law, there to be used by the Department of Human Services to reimburse retail pharmacies for rebates, contracted services, including pharmacy processing fees, administrative and associated computer costs, and other reasonable program costs, as set out in § 20-76-501 et seq.



§ 19-6-806 - Abandoned and Orphan Well Plugging Fund.

The Abandoned and Orphan Well Plugging Fund shall consist of those special revenues as specified in § 19-6-301(230), proceeds from the transfer of a well, well-site equipment, or hydrocarbons from the well as established by § 15-72-217(b)(2), grants, gifts, and any other revenues as may be authorized by law, there to be used by the Oil and Gas Commission to provide security in the event an oil and/or gas well operator fails to perform plugging responsibilities under § 15-72-217 or fails to correct well conditions that create an imminent danger to the health or safety of the public, or threaten significant environmental harm or damage to property.



§ 19-6-807 - In God We Trust License Plate Fund.

The In God We Trust License Plate Fund shall consist of those special revenues as specified in § 19-6-301(223) and any other revenues as may be authorized by law, there to be used by the Division of Aging and Adult Services of the Department of Human Services to provide quarterly cash grants to each senior citizen center in a similar method as is used in the state's current system for distributing United States Department of Agriculture money to the senior citizen centers to purchase raw food, and for purchasing food for use in a home-delivered meal program, as set out in § 27-15-4904.



§ 19-6-808 - Arkansas Research Infrastructure Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Arkansas Research Infrastructure Fund".

(b) The fund shall consist of:

(1) All moneys appropriated to it by the General Assembly; and

(2) Any gifts, contributions, grants, or bequests received from federal, private, or other sources.

(c) The fund shall be used by the Arkansas Science and Technology Authority for the purposes delineated under the Arkansas Research Alliance Act, § 15-3-301 et seq.



§ 19-6-809 - Arkansas Alternative Fuels Development Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Arkansas Alternative Fuels Development Fund".

(b) (1) All moneys appropriated for the Arkansas Alternative Fuels Development Fund shall be deposited into the State Treasury to the credit of the fund as special revenues.

(2) The fund shall also consist of any other revenues as may be authorized by law.

(c) The fund shall be used by the Arkansas Agriculture Department to provide grants to support alternative fuels producers, feedstock processors, and alternative fuels distributors in Arkansas as provided under the Arkansas Alternative Fuels Development Act, § 15-13-101 et seq., or as otherwise provided by law.



§ 19-6-810 - Choose Life Adoption Assistance Program Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Choose Life Adoption Assistance Program Fund".

(b) (1) The fund shall consist of revenue balances previously collected from Choose Life license plate design-use contribution fees under § 27-15-3903(b)(2) [Repealed] and § 27-15-3904 [Repealed].

(2) The Director of the Department of Health shall distribute the funds to Arkansas Right to Life.



§ 19-6-811 - Wildlife Recreation Facilities Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Wildlife Recreation Facilities Fund" administered by the Department of Rural Services.

(b) The fund shall consist of:

(1) Those special revenues and any other revenues authorized by law;

(2) Any moneys appropriated to it by the General Assembly; and

(3) Any gifts, contributions, grants, or bequests received from federal, private, or other sources.

(c) The fund shall be used by the department to develop criteria to establish and fund the development and maintenance of wildlife recreation facilities.



§ 19-6-812 - Cigarette Fire Safety Standard Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Cigarette Fire Safety Standard Fund".

(b) The fund shall consist of:

(1) All certification fees paid under § 20-27-2105;

(2) All moneys recovered as civil penalties under § 20-27-2107; and

(3) Any other revenues as may be authorized by law.

(c) The fund shall be used by the Director of Arkansas Tobacco Control to support fire safety and prevention programs.



§ 19-6-813 - Military Funeral Honors Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Military Funeral Honors Fund".

(b) (1) All moneys collected under § 27-24-209(d)(7) shall be deposited into the State Treasury to the credit of the fund as special revenues.

(2) The fund shall also consist of any other revenues authorized by law.

(c) The fund shall be used by the Department of Veterans' Affairs to assist with the cost of providing military funeral honors at veterans' funerals.



§ 19-6-814 - Digital Product and Motion Picture Office Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Digital Product and Motion Picture Office Fund".

(b) The fund shall consist of revenues as authorized by law.

(c) The fund shall be used for providing additional funds for duties and functions of the Motion Picture Office of the Arkansas Economic Development Commission.

(d) (1) The fund shall be administered in accordance with rules promulgated by the Department of Finance and Administration.

(2) The department shall consult with the Motion Picture Office of the Arkansas Economic Development Commission.



§ 19-6-815 - School-Age Children Eye and Vision Care Fund.

The School-Age Children Eye and Vision Care Fund shall consist of those special revenues as specified in § 19-6-301(242), and any other revenues as may be authorized by law, there to be used by the Arkansas Commission on Eye and Vision Care of School Age Children for the purpose of carrying out its responsibilities as stated in uncodified Section 1 of Acts 2007, No. 138.



§ 19-6-816 - Arkansas Retirement Community Program Fund Account.

The Arkansas Retirement Community Program Fund Account shall consist of those special revenues as specified in § 19-6-301(243), and any other revenues as may be authorized by law, there to be used by the Arkansas Economic Development Commission for payment of administrative and personnel costs and other costs of the department associated with administering the Arkansas Retirement Community Program, as set out in the Arkansas Retirement Community Program Act, § 15-14-101 et seq.



§ 19-6-817 - State Drug Crime Enforcement and Prosecution Grant Fund.

(a) There is hereby established and created on the books of the Chief Fiscal Officer of the State, the Treasurer of State, and the Auditor of State a special revenue fund to be known as the "State Drug Crime Enforcement and Prosecution Grant Fund".

(b) The fund shall consist of:

(1) Revenues generated under § 12-17-106; and

(2) Any moneys authorized by the General Assembly.

(c) The fund shall be used by the Department of Finance and Administration for the purpose of funding state grant awards for multi-jurisdictional drug crime task forces to investigate and prosecute drug crimes within the State of Arkansas, as set out in § 12-17-101 et seq.



§ 19-6-818 - Wildlife Observation Trail Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Wildlife Observation Trail Fund" administered by the Department of Parks and Tourism.

(b) The fund shall consist of:

(1) Those special revenues and any other revenues as may be authorized by law;

(2) Any moneys appropriated to it by the General Assembly; and

(3) Any gifts, contributions, grants, or bequests received from federal, private, or other sources.

(c) The fund shall be used by the department to develop criteria to establish and fund the development and maintenance of wildlife observation trails.









Chapter 7 - Federal Funds

Subchapter 1 - -- General Provisions

§ 19-7-101 - Reports to Legislative Council.

(a) The Director of the Department of Finance and Administration shall file quarterly reports with the Legislative Council itemizing and summarizing all contracts or agreements entered into by the Governor with the federal government, or any agencies or instrumentalities thereof, whereby the State of Arkansas is to participate in any program involving the expenditure of federal funds, whether or not state funds are obligated in connection therewith, with respect to new federal programs, or expansion of existing federal programs which were not in existence or which were not implemented by state participation, at the time of the adjournment of the regular session of the General Assembly and entered into prior to the convening of the next regular session of the General Assembly.

(b) The report shall list, with respect to each such contract or agreement:

(1) A brief statement of the purposes of the agreement;

(2) The amount of federal funds to be expended thereunder;

(3) The amount of any state matching funds required in connection with the program, if any;

(4) The name of the agency or department that will administer the program; and

(5) Such additional information as will enable the members of the Legislative Council to determine the nature and purposes of the agreement.



§ 19-7-102 - Legislative review of federal programs.

(a) The Legislative Council shall review the quarterly reports filed by the Director of the Department of Finance and Administration as required in § 19-7-101 and shall submit its findings and recommendations to each succeeding regular session of the General Assembly for enabling legislation to implement, restrict, or prohibit the state's participation in any such new federal program or expanded federal program which was implemented by contract or agreement entered into by the Governor subsequent to the adjournment of the preceding session of the General Assembly.

(b) (1) In the event the next regular session of the General Assembly shall fail to prohibit or restrict the state's participation in any such new or expanded program implemented by contract or agreement signed by the Governor with the federal government during the interim between the immediately preceding regular session of the General Assembly, then the state may continue to participate in that federal program.

(2) On the other hand, if the General Assembly shall restrict or prohibit the state's participation in any such new or expanded federal program implemented by contract or agreement subsequent to the last regular session, it shall be unlawful for the state to continue to participate in, or to expend any state funds in connection with, any such program. All contracts or agreements entered into by the Governor or any department or agency of the state acting under authority of the Governor shall be void, and the state's participation therein shall cease upon the adjournment of the General Assembly or at such later date if a later date for the termination of the state's participation therein has been prescribed by law.



§ 19-7-103 - Control of college study programs and basic educational grants.

(a) All state agencies, departments, and institutions receiving public funds are charged with the responsibility of the handling, receipt, and disbursement of these funds within their normal framework as provided by the laws of the State of Arkansas. The control of these funds arising from the federal programs of college work-study programs and basic educational opportunity grants received by the named governmental entities within this subchapter shall be within the daily control of the various administrators of the agencies.

(b) The Department of Education shall issue rules and regulations for the purpose of administering the funds received for college work-study programs and basic educational opportunity grants for the vocational-technical schools. The Department of Higher Education shall issue rules and regulations for the purpose of administering the funds received by state colleges and universities. The administration guidelines for the control of the funds of these two (2) programs shall be treated within the fiscal management laws of the State of Arkansas. Before these rules and regulations are implemented, the approval of the Legislative Council and the Legislative Joint Auditing Committee must be obtained by a majority vote of both named bodies.

(c) Any and all agreements made by state agencies with Arkansas Plan, Inc., are declared to be against public policy of the State of Arkansas, with such agreements being null and void.

(d) Any public servant who does not comply with the provisions of this section commits a Class A misdemeanor. This offense is classified as noncompliance with this section.






Subchapter 2 - -- Office of State-Federal Relations

§ 19-7-201 - Purpose.

It is the intent of this subchapter to establish mechanisms through which the legislative and executive branches of state government can work together with Arkansas' congressional delegation to strengthen and support the state's relationship with the federal government and to ensure that the state receives all benefits and aid to which it is entitled.



§ 19-7-202 - Creation.

(a) There is created within the Governor's Office an Office of State-Federal Relations for the State of Arkansas, to be located in Washington, D.C.

(b) The executive head of the office shall be the Director of the Office of State-Federal Relations. The director shall be appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor.

(c) All budgeting, purchasing, and related management functions shall be performed under the direction and supervision of the director. The director may delegate his or her functions, powers, and duties to personnel within the office as the director shall deem desirable and necessary for the effective and efficient operation of the office.



§ 19-7-203 - Duties.

The duties of the Office of State-Federal Relations shall include, but not be limited to, the following:

(1) Federal Grants: (A) Monitor opportunities for discretionary grants;

(B) Identify and comment upon proposed changes in funding formulas; and

(C) Keep the Governor's Office and state agencies informed on the availability of grants;

(2) Federal Regulations: (A) Monitor regulatory developments affecting state government;

(B) Support existing and proposed legislation and regulations favoring the interests of the state; and

(C) Support the public policy of this state as expressed by the Governor's Office, the General Assembly, and agencies, as appropriate;

(3) Federal Legislation: (A) Keep the Governor's Office, agencies, and the General Assembly informed about proposed legislative developments of critical significance to state government; and

(B) Support Arkansas' congressional delegation in efforts to influence federal governmental decisions and policies as they apply to Arkansas;

(4) Interstate Cooperation: Facilitate cooperation with other states on issues of mutual concern;

(5) Information Clearinghouse: Coordinate the flow of information between state and federal governments;

(6) Reporting: Provide regular performance reports to the Governor, the Legislative Council, and the General Assembly to enable evaluation of the effectiveness of the Washington office; and

(7) Nongovernmental Funding Sources, Programs, etc: (A) Discover information on all available additional funding and other resources and direct it to the appropriate state agency or person within the state; and

(B) Take advantage of all resources available on a nationwide basis that can be beneficial to the state and its citizens.



§ 19-7-204 - Fund.

There is created within the Governor's Office the Office of State-Federal Relations Fund.






Subchapter 3 - -- State Economic Opportunity Office



Subchapter 4 - -- Receipt of Federal Funds Generally

§ 19-7-401 - Sale of public lands generally.

The Treasurer of State is authorized and required, from time to time, to draw for and receive, from the Secretary of the Treasury of the United States, all sums of money which may accrue to the state on account of the five percent (5%) of the net proceeds of the sale of public lands of the United States lying within the State of Arkansas.



§ 19-7-402 - Sale of public domain lands and leases.

(a) Funds received by the Treasurer of State from the federal government on account of the sale of public domain lands from any funds coming to the Treasurer of State from the federal Taylor Grazing Act shall be distributed to the respective counties in which the property is situated.

(b) (1) Eighty percent (80%) of the funds of each county shall be distributed to the school districts of the county in ratio to the leased territory or public domain sold within the district.

(2) The remaining twenty percent (20%) of the funds for each county shall be credited to the county road fund.

(c) The county treasurer shall make distribution of the school districts' portion on an acreage basis or other equitable basis if the data required for making a distribution of funds as provided in this section is not available at the time funds are available for distribution.

(d) (1) The Treasurer of State shall distribute that portion of the funds that accrue to the schools to the respective counties and distribute the funds that accrue to the county road funds.

(2) (A) It shall be the duty of the county quorum court to provide the county treasurer with a statement showing the distribution of the funds in accordance with law.

(B) Thereafter, the county treasurer shall credit the respective school districts with the amounts indicated.



§ 19-7-403 - Lease of lands for flood control purposes.

All funds received by the Treasurer of State from the federal government on account of the lease of lands acquired by the federal government for flood control purposes, and distributed by the Treasurer of State to the respective counties, shall be distributed by each county receiving them as follows:

(1) Eighty percent (80%) of such funds received by each county shall be distributed to the school districts in the county, with each school district to receive the portion thereof that the flood control acreage in that district bears to the total flood control acreage in all districts in the county; and

(2) Twenty percent (20%) of such funds received by each county shall be credited to the county road fund.



§ 19-7-404 - Revenues derived from forest reserves.

(a) All money paid into the State Treasury by the federal government from the revenue derived from the forest reserves within this state for the benefit of public schools and public roads, as provided by congressional act, to the amount of fifty thousand dollars ($50,000) or as much thereof as may be so paid in, shall be appropriated as follows:

(1) Three-fourths (3/4) of the money received by the State Treasury from the federal government from the revenues derived from the forest reserves within this state shall be apportioned to the public schools as provided in § 6-20-218 and Acts 1933, No. 104, § 2 [obsolete]; and

(2) The remaining one-fourth (1/4) shall be apportioned to the public roads of the respective counties from which the money was derived.

(b) The Auditor of State, on the first Monday in September of each year, shall draw his or her warrant on the State Treasury in favor of the county treasurer in each county which has any funds from the forest reserve revenue for the remaining one-fourth (1/4) of the money. The county treasurers shall add it to the funds of their respective counties for the improvement of the public roads. The Auditor of State's warrant shall be drawn upon a certified copy of an order of the county court, directing the county treasurer to draw the funds.



§ 19-7-405 - Geological and Conservation Federal Fund.

There is created and established in the Treasurer of State's office a fund to be known as the Geological and Conservation Federal Fund. Federal funds as may be allotted to the Planning Division of the Arkansas Geological Survey are to be deposited into the fund.



§ 19-7-406 - Loans on agricultural products.

It shall be lawful for the Department of Correction and other state institutions and the counties of the state which produce cotton or other agricultural products to participate in government loans made available upon these agricultural products. The superintendent of any such state institution and the county judge of any such county are authorized to enter into the necessary papers to secure the benefits of these government loans.



§ 19-7-409 - Proceeds from sale of lumber on military bases.

(a) All moneys received by the Treasurer of State from the United States Government from the sale of lumber and timber products on United States military installations shall be distributed to the respective counties in which the property is situated.

(b) (1) Seventy-five percent (75%) of the moneys for each county shall be distributed to the respective school districts of the county in the same proportion that the lumber and timber products sold within that school district have to the total of lumber and timber products sold in the county.

(2) The remaining twenty-five percent (25%) of the moneys for each county shall be credited to the county road fund.

(3) The county treasurer shall make distribution of the school districts' portions on an equitable basis if the data required for making distribution of funds as provided in this section is not available at the time funds are available for distribution.






Subchapter 5 - -- Miscellaneous Federal Grant Act

§ 19-7-501 - Title.

This subchapter shall be cited and referred to as the "Miscellaneous Federal Grant Act".



§ 19-7-502 - Procedure upon availability of unanticipated federal funds.

(a) If new or additional federal funds, new or additional Comprehensive Employment and Training Act, or its successor's, funds, or changes in state use of appropriations for programs combined into block grants from the federal government become necessary, or if new federal programs or new Comprehensive Employment and Training Act, or its successor's, programs are initiated that are not authorized or contemplated in the biennial operations appropriation act for the benefiting state agency and such changes make it necessary that the benefiting state agency employ additional personnel or require additional appropriations to expend these funds in order to carry out the objectives of the federal programs or to meet federal requirements, then the head of the affected state agency is authorized to request the approval of the Governor and the Chief Fiscal Officer of the State, as provided in this section, for additional appropriations of one (1) or more new or additional salaried positions to be utilized by that respective agency. The salary rates for these positions are not to exceed the highest maximum annual salary rate or the highest grade level position authorized in the salary schedule of the requesting agency's biennial appropriation act for operations, as governed by the Uniform Classification and Compensation Act of 1969, § 21-5-201 et seq., or its successor.

(b) In the case of those agencies, departments, or institutions, that are specifically exempt from the provisions of the compensation act, such new or additional employees shall be established at salary rates not to exceed the maximum established in the salary schedule of the biennial operations appropriation act for the respective agency for comparable positions. In no event shall the additional positions exceed the maximum number of positions authorized for the agency in the biennial appropriation act for operations.

(c) Whenever the head of a state agency deems it necessary to establish such new or additional appropriations or positions as authorized in this section, he or she shall file with the Governor a written report accompanied by necessary supporting documents. These documents shall set forth the facts, justifications, and circumstances that necessitate such appropriations, the maximum number of positions sought, the titles thereof, and the maximum annual salary rate to be paid each position, a complete line item operations budget for the program, a statement of the expected duration into future years of the federal funds, and whether or not the program is anticipated to eventually be supported either in part or in whole by state revenues.

(d) Upon receipt of the report and supporting documents, for unanticipated miscellaneous federal grants, excluding the Comprehensive Employment and Training Act or its successor, the Governor or the Governor's designee shall study it. If he or she shall determine that the new or additional positions or appropriations are being sought in strict compliance with this subchapter, the Governor, after seeking the advice of the Legislative Council or the Joint Budget Committee, may approve or modify the request for such additional or new positions or appropriations as, in his or her judgment, he or she deems necessary. He or she shall forward a copy thereof to the head of the requesting agency and the Chief Fiscal Officer of the State. Upon receipt thereof, the Chief Fiscal Officer of the State shall direct the Auditor of State and the Treasurer of State to establish upon their books of record the necessary appropriation accounts in accordance with the provisions as set out in this section and the applicable classifications of appropriations as enumerated in §§ 19-4-520 -- 19-4-525 as amended, or its successor, and in accordance with any federal limitations as may be applicable to the funds which are available.



§ 19-7-503 - Additional procedures and limitations.

In addition to the limitations and procedures established in § 19-7-502, the following additional procedures and limitations shall be held in strict compliance:

(1) All new or additional federal or Arkansas Workforce Investment Act, § 15-4-2201 et seq., or its successor's, funds expended by the benefiting agency under the authority of any appropriation provided by the General Assembly for such purposes and transferred through the provisions and procedures established in this section shall be deposited into, and expended from, the State Treasury;

(2) Appropriations authorized by the General Assembly for such purpose and transferred pursuant to the procedures set out in this section shall be strictly used for the expenditure of the Arkansas Workforce Investment Act, § 15-4-2201 et seq., or its successor's, grant-in-aid moneys or other federal grant-in-aid moneys received, reimbursements from the federal government, and local or private funds designated as matching funds for these federal projects. These amounts are to be deposited into the State Treasury for the benefit of the State of Arkansas, or any of its agencies, for use in emergency relief needs or for the operation of any Arkansas Workforce Investment Act, § 15-4-2201 et seq., or its successor's, programs or any other programs approved by the federal government for which no appropriations or insufficient appropriations were provided elsewhere for such purposes;

(3) Additional positions authorized under § 19-7-502 must be paid from the Arkansas Workforce Investment Act, § 15-4-2201 et seq., or its successor's, funds deposited into the State Treasury for that specific Arkansas Workforce Investment Act, § 15-4-2201 et seq., or its successor's, program as may be authorized through the provisions of this subchapter or from federal, local, or private funds deposited into the State Treasury for that specific federal program as may be authorized through the provisions of this subchapter. However, general, special, trust, or miscellaneous state funds may not be used for the purpose of paying salaries of the positions so authorized;

(4) The Chief Fiscal Officer of the State is authorized to promulgate such rules, regulations, procedures, and guidelines as he or she may deem necessary and proper in order to carry out the provisions of this subchapter;

(5) The provisions of §§ 19-4-1807 and 19-4-1901, or their successors, which establish the federal grants, aid, and reimbursements procedures and federal funds procedures of the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., shall be strictly complied with;

(6) Unless provided elsewhere, all federal funds received by state agencies, departments, boards, and commissions benefiting from the establishment of the biennial operations appropriation acts authorized by the General Assembly for new federal or Arkansas Workforce Investment Act, § 15-4-2201 et seq., or its successor's, programs shall be deposited into the State Treasury, except when such deposit is expressly prohibited, in writing, as a condition for approval of the grant or reimbursement by the federal grant or agency; and

(7) No appropriation as authorized by the General Assembly for new federal or Arkansas Workforce Investment Act, § 15-4-2201 et seq., or its successor's, programs which the Chief Fiscal Officer of the State transfers or causes to be transferred to the various agencies may be utilized for entering into or making payments for personal service contracts.



§ 19-7-504 - Recommendation by Governor -- Failure to appropriate.

(a) Upon the convening of each regular session of the General Assembly, the Governor shall submit to the General Assembly and shall recommend to the General Assembly the appropriation of the necessary federal or state matching funds, or both, estimated to be necessary with respect to any program during the subsequent fiscal biennium.

(b) If the General Assembly shall fail to appropriate funds for any program entered into with the federal government as authorized by the laws of the State of Arkansas, on June 30 following adjournment of the regular session of the General Assembly, the program shall cease to exist, and the State of Arkansas shall no longer participate in the program.






Subchapter 6 - -- Grant Application Review -- Indirect Cost Reimbursements

§ 19-7-601 - Legislative determination.

It is found and determined by the General Assembly that all governmental units, various nongovernmental organizations, and the general public in the State of Arkansas should have the opportunity to review and comment upon applications for federal funding assistance. The General Assembly further finds that it is desirable that the State of Arkansas pursue the utilization of indirect cost reimbursements available to state agencies from the various federal agencies. It is further found that the state should cooperate with the federal government in the development and utilization of intergovernmental information exchange programs which may be of benefit to the State of Arkansas and to utilize any available federal assistance funds for the furtherance of the purposes of this subchapter.



§ 19-7-602 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Office of Intergovernmental Services" means an organizational unit within the Department of Finance and Administration;

(2) "Executive Order 12372, Intergovernmental Review of Federal Programs" means an instrument signed and placed into effect by the President of the United States on July 14, 1982;

(3) "Federal funding assistance" means financial aid available from the various federal government agencies to units of state and local governments, as well as to private for-profit and private nonprofit organizations;

(4) "Review and comment" means the process by which any unit of government, organization, or individual may request to review and provide comments upon any application for federal funding assistance, as limited by other sections of this subchapter;

(5) "State clearinghouse" means that section of the Office of Intergovernmental Services which is designated as the governmental unit responsible for coordinating the review of applications for federal funding assistance, pursuant to Executive Order 12372 and other provisions of this subchapter;

(6) "Indirect cost reimbursements" means the reimbursement by a federal agency to agencies of state government for the costs incurred which are necessary for the efficient conduct of a federal grant or contract, as stated in Office of Management and Budget Circular A-87, "A Guide for State and Local Government Agencies -- Cost Principles and Procedures for Establishing Cost Allocations Plans and Indirect Cost Rates for Grants and Contracts with the Federal Government"; and

(7) "Revenue sharing" means payments to units of local government as authorized by the State and Local Fiscal Assistance Act of 1972, as amended.



§ 19-7-603 - Administration.

The Office of Intergovernmental Services shall be responsible for carrying out the duties and responsibilities of this subchapter.



§ 19-7-604 - Federal grants, aids, and reimbursement procedures.

(a) Requests for Federal Grants. (1) All formal applications for federal funds for grants, aids, and reimbursements originated by a state agency, board, commission, department, or institution shall be submitted to the Department of Finance and Administration prior to their submission to the granting source.

(2) Applications shall include, in a manner prescribed by the Director of the Department of Finance and Administration, a summary of the proposed project.

(3) The summary will include the indirect cost rate of the applicant agency, together with a projection of funds to be received as indirect cost reimbursement.

(4) The department shall file with the Bureau of Legislative Research of the Legislative Council a summary of these applications for their review.

(b) Preliminary Proposals. (1) Preliminary, preapplication, or informal proposals which may eventually result in a commitment of personnel, space, facilities, or state funds shall be submitted to the department at the time they are submitted to the federal granting agency.

(2) In order to eliminate overlap, inefficiency, or a violation of legislative intent, the director may require a review of the proposal, soliciting comment from other agencies which might be affected, and may require the suspension of negotiations until the review is completed.

(3) The provisions of this subsection shall not be applicable to institutions of higher education. However, a copy of the preliminary proposals shall be submitted to the department for the information of the department.

(c) Procedural Requirements. The department shall prescribe procedures relative to preliminary proposals and formal applications for federal grants, aids, and reimbursements.

(d) Receipt of Funds. (1) When any state agency receives notification of an award of any federal funds, grants, aids, or reimbursements, including unsolicited funds, the department shall be notified on forms to be prescribed by the director.

(2) Included on such forms will be a section to report payments from federal funds for indirect cost reimbursements resulting from:

(A) Overhead costs of the agency, board, commission, department, or institution; and

(B) Overhead costs of state central services allocated to that agency, board, commission, department, or institution through the Consolidated Statewide Cost Allocation Plan.

(3) The department will provide the Bureau of Legislative Research of the Legislative Council a summary of such notifications for review.

(e) State Clearinghouse. (1) The Office of Intergovernmental Services is to function as the state clearinghouse for coordinating the review and comment process relative to applications for federal funding assistance under Executive Order 12372 and other provisions of this subchapter.

(2) The department shall be responsible, in consultation with state and local elected officials, for developing procedures to implement the review and comment process for applications for federal funding assistance.



§ 19-7-605 - Indirect cost reimbursements.

(a) The Office of Intergovernmental Services shall be responsible for preparation of the Consolidated Statewide Cost Allocation Plan for the allocation of state central services' overhead costs to the various state agencies who elect to seek reimbursement for them according to the provisions of Office of Management and Budget Circular A-87.

(b) The office shall also:

(1) Prepare indirect cost rate proposals on behalf of the state agencies; or

(2) Provide assistance as necessary to state agencies that prepare their own indirect cost rate proposals if the state agency elects to seek payment from the federal government for these costs.

(c) The office shall be authorized to negotiate the statewide cost allocations with the appropriate federal authorities and indirect cost proposals prepared by the office with any agency.

(d) Any agency that chooses to utilize indirect cost rates according to the provisions of this subchapter shall submit a copy of its indirect cost rate proposals to the Department of Finance and Administration and also a copy of its indirect cost rate agreement after the cognizant federal agency has approved the rate proposal.



§ 19-7-606 - Transfer of reimbursements.

The Director of the Department of Human Services is authorized to transfer from the Department of Human Services federal funds as designated by the Chief Fiscal Officer of the State to the appropriate state fund account those federal funds recovered as reimbursement for indirect costs which are not required to be transferred to the Constitutional Officers Fund or State Central Services Fund pursuant to this subchapter.



§ 19-7-607 - Expenditure of federal funds.

The Department of Finance and Administration is authorized to receive federal funds, enter into contracts with federal agencies, and expend any such funds as necessary to accomplish the duties set out in this subchapter.



§ 19-7-608 - Information exchange programs.

The Office of Intergovernmental Services is authorized to cooperate with agencies of the federal government in the development and utilization of intergovernmental information exchange programs which may be of benefit to the State of Arkansas.



§ 19-7-609 - Revenue sharing.

The Office of Intergovernmental Services shall be responsible for providing technical assistance to units of local government on matters relating to federal revenue sharing. The office is designated as the liaison between the federal Office of Revenue Sharing and local governments in Arkansas.



§ 19-7-610 - Advice of legislative departments.

It is recognized by the legislative and executive departments of government that some of the executive departments' authority or responsibility as provided in this subchapter should possibly have the legislative departments' concurrence before proceeding with such authority or responsibility. The legislative department, via the Legislative Joint Auditing Committee, the Legislative Council, joint interim committees, interim committees, or subcommittees of the foregoing may request the Director of the Department of Finance and Administration to seek the legislative department's advice before exercising certain authority or responsibility as authorized by this subchapter.






Subchapter 7 - -- Title XX Social Security Funds

§ 19-7-701 - Contract services -- Advance payment.

(a) In order to provide effective purchased services to the needy citizens of Arkansas, the Director of the Department of Human Services is authorized to pay one-twelfth (1/12) of the total amount of a Title XX contract to the service provider on the effective date of the contract. The amount of the advance payment shall be adjusted out of the reimbursement actually earned by the provider during the contract period.

(b) This section will be used only after the director has conducted a study of the financial condition of the contracting agency to determine if an advance payment is necessary. If the advance is necessary, the director shall forward his or her request and the reasons therefor to the Chief Fiscal Officer of the State for approval.

(c) (1) If the request is approved, the Chief Fiscal Officer of the State shall loan the necessary amount to the appropriate fund accounts within the Department of Human Services from the Budget Stabilization Trust Fund.

(2) However, the balance of any loans made under subdivision (c)(1) of this section during the course of a fiscal year shall be recovered by the department and repaid to the fund by June 30 of that fiscal year.



§ 19-7-702 - Minimum program standards.

(a) In order to unify and consolidate standards for services of clients under programs funded by Title XX social security funds, the Director of the Department of Human Services shall establish, by July 1, 1980, minimum program standards for the services provided by all government or private agencies under Title XX.

(b) In developing these standards, the director will consult with such other agencies, organizations, or individuals as may be appropriate.

(c) These standards may be amended by the director from time to time, provided that the terms of the Arkansas Administrative Procedure Act, § 25-15-201 et seq. are complied with.



§ 19-7-703 - Loan provision.

(a) It is found and determined that the continued operations of the Title XX Services Program of the Department of Human Services, in accordance with the approved annual operations plan, are, from time to time, seriously impaired by either administrative oversights and delays by the Office of Grants Management of the United States Department of Health and Human Services or by the processes of federal fiscal year conversion. It is further found and determined that such delays in the proper preparation and transmittal of federal grant award authorizations and letter of credit instruments have created unnecessary hardships on the providers of services and the needy citizens of this state. Therefore, upon certification of the pending availability of federal funding by the Director of the Department of Human Services, the Chief Fiscal Officer of the State may grant temporary advances, the maximum amount not to exceed five million dollars ($5,000,000), from the Budget Stabilization Trust Fund to the appropriate account of the Department of Human Services so affected by such delays.

(b) The Chief Fiscal Officer of the State shall recover within a period of twenty (20) days such temporary advances upon receipt of the grant award authorizations or letter of credit instruments.



§ 19-7-704 - Deduction of tax withholding for individual contract providers.

(a) It is found and determined that certain rules and regulations of the Social Security Administration and the Internal Revenue Service require the deduction of Federal Insurance Contributions Act and federal income tax withholding from persons providing services under individual purchase-of-service contracts, who are in fact independent contractors, or employees of the person receiving the service, and that there is presently no provision for payment of Federal Insurance Contributions Act and federal income tax withholding for these individuals. It is further found and determined that the use of individual contracts is necessary to the operation of the Title XIX and Title XX programs, particularly in the areas of day care and services to the elderly. Therefore, whenever the regulations of the Social Security Administration or the Internal Revenue Service require the deduction of Federal Insurance Contributions Act or federal income tax withholding for an individual providing services under a Title XX individual purchase-of-service contract, the Department of Human Services may pay the necessary Federal Insurance Contributions Act tax out of federal funds and state or local donated matching funds and may collect the necessary Federal Insurance Contributions Act and federal income tax withholding as agent for the client receiving the services.

(b) Individuals for whom Federal Insurance Contributions Act tax is paid and Federal Insurance Contributions Act and federal income tax withholding is deducted under this section shall not be considered as employees of the state for the purposes of determining eligibility for unemployment compensation or workers' compensation, for the purpose of state income tax withholding, or for any other purposes.



§ 19-7-705 - Use of funds.

The Director of the Department of Human Services is authorized to use funds earned through service fees, audit settlements, or federal program settlements for operation of the Title XX service program. Any unanticipated federal funding received under this provision will be handled in accordance with the terms of the Miscellaneous Federal Grant Act, § 19-7-501 et seq.



§ 19-7-706 - Transfer of funds and appropriations.

(a) (1) The Director of the Department of Human Services, in accordance with rules established by the Chief Fiscal Officer of the State, shall have the authority to transfer funds and appropriations from the appropriate division of the Department of Human Services to the various agencies of the department which receive allotments of Title XX funds. These transfers shall be limited to the allotment of funds available to each agency within the department.

(2) (A) In the event that funds and appropriations transferred under this section are not fully utilized, they will be available for transfer back to the appropriate division of the department for reallocation.

(B) It is further intended that if transfer of appropriations among line items appropriated to the appropriate division of the department becomes necessary for effective operation of the program, these shall be made in accordance with rules established by the Chief Fiscal Officer of the State. However, no such transfer will be used to increase authorization for regular salaries.

(b) The Chief Fiscal Officer of the State and the director shall cooperate to establish such fund accounts for deposit and disbursement of federal and local Title XX funds as are necessary for the orderly operation of a Title XX services program. The Chief Fiscal Officer of the State and the director shall establish procedures for the transfers of funds necessary to make reimbursement to providers or to agency fund accounts in payment for eligible services. These procedures will include provision for use of state matching funds where appropriated by law.



§ 19-7-707 - Transfer of retirement benefits.

Any employee who is now a member of any retirement system shall not lose any retirement benefits accrued in the system by the reorganization of the Title XX service program. An employee so affected shall have the option of continuing as a member of the retirement system of which the employee is a member at the time of transfer or to join the retirement system for which the transfer makes the employee eligible. However, the affected employee shall make his or her election within six (6) months from the date of transfer.



§ 19-7-708 - Personnel transfers.

No employee transferred as a result of the reorganization of the Office of Title XX Services shall lose status under the Arkansas Rules for Merit Systems Administration as a result of transfer.






Subchapter 8 - -- Sale or Lease of Minerals, Oil, and Gas

§ 19-7-801 - Federal lands.

(a) Moneys received by the Treasurer of State from the federal government for a sale, lease, royalty, bonus, or rental of oil, gas, or mineral lands belonging to the federal government and located in this state shall be distributed under this section.

(b) Moneys received under subsection (a) of this section by and after September 1, 2008, by the Treasurer of State shall be credited by the Treasurer of State as follows:

(1) Fifty percent (50%) of the moneys received shall be credited to the General Revenue Fund Account of the State Apportionment Fund for distribution to various funds that participate in the distribution of general revenues in the respective proportion to each fund, to be used for the purposes under the Revenue Stabilization Law, § 19-5-101 et seq.; and

(2) Fifty percent (50%) of the moneys received shall be distributed to the counties in which the federal lands that generate the moneys are located according to federal reports that identify the counties with the federal lands that generate the moneys. Moneys under this subdivision (b)(2) shall be distributed by the Treasurer of State as follows:

(A) (i) Sixty percent (60%) of the moneys shall be distributed to the County Aid Fund, to be distributed by the Treasurer of State to the county treasurer of each county that has a school district with a boundary that includes a portion of the federal lands that generate the moneys.

(ii) A county is responsible for distributing moneys under subdivision (b)(2)(A)(i) of this section to a school district with a boundary that includes a portion of the federal lands that generate the moneys.

(iii) If there is more than one (1) school district with a boundary that includes a portion of the federal lands that generate the moneys within a county receiving these moneys, then each school district in that county shall receive a proportionate share of the moneys based on the school district's portion of the acreage over the total acreage in all districts in that county;

(B) Fifteen percent (15%) of the moneys received under this subdivision (b)(2) shall be distributed to the County Aid Fund to be distributed by the Treasurer of State to the county treasurer for credit to the county road funds of the counties to which these moneys are allocated; and

(C) (i) Twenty-five percent (25%) of the moneys received under this subdivision (b)(2) shall be distributed to the County Aid Fund for distribution by the Treasurer of State to the county treasurer of the county to which the moneys are to be distributed.

(ii) Except as provided under subdivision (b)(2)(C)(iii) of this section, on receipt of the moneys under this subdivision (b)(2)(C), the county treasurer of the county shall distribute the moneys to the county general fund and to the respective cities, towns, school districts, community college districts, and county and municipal libraries in the county in the proportion that each taxing unit shares in the real and personal property taxes collected in the county.

(iii) A school district in the county that receives a distribution of funds under subdivisions (b)(2)(A) and (B) of this section and the county road fund that receives a distribution of funds under subdivisions (b)(2)(A) and (B) of this section are not entitled to receive an additional distribution of the funds under this subdivision (b)(2)(C).






Subchapter 9 - -- Resettlement or Rural Rehabilitation Projects

§ 19-7-901 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Agreement" means a contract and shall include renewals and alterations of the contract;

(2) "Political subdivision" means any agency or unit of this state which is authorized to levy taxes or empowered to cause taxes to be levied;

(3) "Service" means such public and municipal functions performed for property in and persons residing within a political subdivision;

(4) "County judge" means the county judge of any county in this state;

(5) "Project" means any resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision and shall include the persons inhabiting such a project;

(6) "Governing body" means the board, body, or persons in which the powers of a political subdivision as body corporate, or otherwise, are vested; and

(7) "Fund" means, unless otherwise expressed, the government project fund established pursuant to § 19-7-906.



§ 19-7-902 - Agreements for payments by United States in lieu of taxes.

(a) The county judge of any county in this state is authorized and empowered to make requests of the United States, for and on behalf of the county and the political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay. The county judge may enter into agreements with the United States in the name of the county for the performance of services by the county and such political subdivisions for the benefit of the project and for the payment by the United States to the county, in one (1) or more installments, of such sums in lieu of taxes.

(b) Each political subdivision shall participate in such funds in proportion to the prevailing local tax involved on such property.



§ 19-7-903 - Determination of payment amounts.

The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf the agreement is entered into, of performing services for the benefit of a project during the period of the agreement after taking into consideration the benefits to be derived by the subdivision from the project. However, these sums shall not be in excess of the taxes which would result to the subdivision for the period if the real property of the project within the subdivision were taxable.



§ 19-7-904 - Contents of agreement.

Each agreement entered into pursuant to § 19-7-902 shall contain the names of the political subdivisions with respect to which it is consummated and a statement of the proportionate share of the payment by the United States to which each subdivision shall be entitled.



§ 19-7-905 - Duplicate copies of agreement.

(a) The county judge shall prepare duplicate copies of each agreement for payment of sums in lieu of taxes and file one (1) with the county treasurer and one (1) with the clerk of the county court.

(b) The clerk of the county court shall notify each political subdivision, for and on whose behalf the agreement is executed, that it has been consummated and shall state the share of the payment due under it to which the subdivision is entitled.

(c) On or before the date on which any payment of sums in lieu of taxes is due, the county treasurer shall present a bill to the United States, in the name of the county, in the amount of such payment. The county treasurer shall give to the United States a receipt in the name of the county for all payments of sums in lieu of taxes.



§ 19-7-906 - Government project fund of county.

(a) The county treasurer shall establish a fund in the county treasury to be known as the government project fund. It shall contain an account with each political subdivision which is entitled to a share of a payment in lieu of taxes.

(b) Whenever payment is received, the county treasurer shall, without any deduction, apportion it to the several accounts in the fund pursuant to the agreement under which the payment is made.



§ 19-7-907 - Statement of apportionment -- Distribution of funds.

(a) After apportioning any payments to the several accounts, as provided in § 19-7-906, the county treasurer shall prepare, in duplicate, a complete itemized statement of the apportionment, one (1) copy of which shall be filed with the county judge and the other filed with the clerk of the county court.

(b) (1) The county judge, by appropriate resolution, shall order the distribution of each subdivision's share of sums in lieu of taxes to the several subdivisions entitled to a share.

(2) The clerk of the county court shall thereupon draw warrants upon the county treasurer to the order of the political subdivisions entitled to a share of such payment of sums in lieu of taxes.

(3) Whenever such warrant is presented to the county treasurer, he or she shall debit the proper account in the fund and shall pay immediately the amount of such warrant in full, without any deduction, to the political subdivision presenting it, notwithstanding any law providing the order in which warrants shall be paid.

(4) The county treasurer shall not honor such warrant unless it is countersigned by the presiding officer of the governing body of the political subdivision.

(c) (1) The acceptance by a political subdivision of any warrant delivered pursuant to this section shall be considered as an approval of the agreement under which the payment was received.

(2) If any governing body of a political subdivision shall refuse to receive any warrant delivered pursuant to this section, the amount thereof shall be refunded by the county to the United States.



§ 19-7-908 - Right of political subdivision to request payment.

(a) If the United States declines to deal with a county judge with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county, or in the event the jurisdictional limits of a political subdivision lie in more than one (1) county, then that subdivision is authorized to make request of the United States for the payment of such sums in lieu of taxes as the United States may agree to pay. The subdivision is empowered to enter into agreements with the United States for the performance by the subdivision of services for the benefit of a project, and for the payment by the United States to the subdivision, in one (1) or more installments, of sums in lieu of taxes.

(b) The amount of the payment may be based upon the cost of performing the services during the period of the agreement, after taking into consideration the benefits to be derived by the subdivision from the project, but shall not be in excess of the taxes which would result to the political subdivision during the period if the real property of the project within the political subdivision were taxable.

(c) Whenever any payment is received by a subdivision under an agreement entered into pursuant to this section, the governing body of the subdivision shall issue a receipt of the payment to the United States.



§ 19-7-909 - Disposition of funds.

(a) All moneys received by a political subdivision pursuant to § 19-7-907 or § 19-7-908 shall be deposited into such funds or items of a fund as may be designated in the agreement.

(b) If the agreement does not make such designation, the moneys shall be deposited into such funds or items of a fund as the governing body of the subdivision shall, by appropriate resolution, direct.



§ 19-7-910 - Services of subdivision not to be denied.

In the absence of an agreement for payment of sums in lieu of taxes by the United States as provided in this subchapter, no provision of this subchapter shall be construed to relieve any political subdivision of this state of the duty of furnishing for the benefit of a project all services which the subdivision usually furnishes for the property in, and persons residing within, the subdivision without a payment of sums in lieu of taxes.






Subchapter 10 - -- Educational Funding

§ 19-7-1001 - Federal Adult Basic Education Fund.

There shall be established on the books of the Treasurer of State a fund to be known as the "Federal Adult Basic Education Fund".



§ 19-7-1002 - Federal Elementary and Secondary Education Fund.

There shall be established on the books of the Treasurer of State a fund to be known as the "Federal Elementary and Secondary Education Fund".









Chapter 8 - Depositories for Public Funds

Subchapter 1 - -- General Provisions

§ 19-8-101 - Definitions.

(a) "Public funds" or "funds" means any and all kinds of funds handled by treasurers, collectors, commissioners, sheriffs, and clerks.

(b) "Bank" or "banking institution" means any state bank, national bank, savings bank, savings association, thrift, or other financial institution authorized to do business and having a main office or branch office in this state, which is insured by the Federal Deposit Insurance Corporation.



§ 19-8-102 - Legal funds.

The legal funds referred to in §§ 19-8-101 -- 19-8-107 as being eligible for deposit in depositories shall include any and all funds that may come into the hands of all treasurers, collectors, commissioners, sheriffs, and clerks by reason of their official capacities as commissioners.



§ 19-8-103 - Penalties.

(a) It is a felony, punishable by fine of not more than one thousand dollars ($1,000) or one (1) year in prison, or both, for any officer of any bank to accept for deposit more public funds in the aggregate than that amount designated by § 19-8-101 -- 19-8-107. In no instance shall more than twenty-five percent (25%) of the total general deposits of public funds be accepted until they have been reduced to the proper proportion of general deposits. When necessary, the depository boards are authorized to order a reduction of deposits in any bank so as to conform to the twenty-five percent (25%) limitation provided for in this section. Any public officer knowingly depositing public funds in excess of this amount shall likewise be guilty of a felony and subject to the same penalty as prescribed in this subsection and shall be removed from office.

(b) The penalties provided in this section shall also apply in the event of a depository bank investing any deposits in excess of the twenty-five percent (25%) limitation in any manner other than that provided in the clause of § 19-8-105 permitting a deposit in excess of the twenty-five percent (25%) limitation.



§ 19-8-104 - Investment of public funds.

(a) Except as provided in subsection (b) of this section, all public funds as defined in § 19-8-101 shall be deposited into banks located in the state.

(b) A school district may seek a hardship waiver from the Legislative Joint Auditing Committee from this section and deposit public funds into an out-of-state bank if:

(1) The school district is designated as an isolated school district under §§ 6-20-601 and 6-20-602;

(2) The school district lies on the borders of the state line;

(3) The nearest Arkansas bank is located at least eighteen (18) miles from the administrative offices of the district;

(4) The administrative offices of the district are located within six (6) miles from an out-of-state bank; and

(5) The out-of-state bank meets all other requirements concerning collateralization of state funds.



§ 19-8-105 - Annual list of eligible banks.

(a) Annually, on December 1, the Bank Commissioner shall furnish to the governing board of each city, or town officer, and the county board of each county, and also any officer of any improvement district or any other political subdivision, having the supervision of public funds or funds belonging to the state or any political subdivision a list of all the banks or banking institutions doing business in this state which are members of the Federal Deposit Insurance Corporation. The commissioner shall recommend the maximum amount of deposit of public funds each bank shall be allowed to receive. None of these public funds shall be deposited into any bank other than those contained in the list.

(b) In no instance shall the commissioner recommend, or any bank accept, for deposit more public funds than twenty-five percent (25%) of the total of its general deposits, exclusive of the public funds. Public money in excess of the amount allowed in this section, if approved by the governing board, may be deposited into an authorized bank if the excess deposit is carried in cash, United States Government Bonds, Housing and Home Finance Agency bonds, or demand loans on cotton of the kind commonly known as Commodity Credit Corporation loans, being only such loans as are guaranteed by the United States.



§ 19-8-106 - Depository boards.

(a) (1) The quorum court of each of the several counties shall by ordinance establish a county depository board. The county depository board is to be composed of the county judge, the county treasurer and county collector, or the sheriff when acting as ex officio tax collector, or those officials performing the duties of the above officials where an elective county office has been changed in accordance with Arkansas Constitution, Amendment 55.

(2) The board shall designate depositories and supervise the depositing of all county funds and all other public funds held by the county treasurer, except funds of a school district, and shall also designate depositories and supervise the depositing of all funds collected and held by the county collector.

(3) The board may also require county officials to settle with the county treasurer more frequently than required by Arkansas law.

(b) (1) Except as provided in subdivision (b)(2) of this section, the following persons shall constitute a three-member board to designate depositories and supervise the depositing of municipal funds:

(A) A mayor;

(B) A city clerk or recorder or clerk-treasurer or recorder-treasurer; and

(C) A city council member selected by the city council.

(2) Although the board shall not total more than three (3) members, the city council may replace one (1) of the three (3) board members listed in subdivision (b)(1) of this section with the city finance officer or other official.

(3) A majority of the board members shall be necessary to conduct business and to constitute a quorum.

(c) The commissioners of road, drainage, levee, and other improvement districts shall designate depositories and supervise the depositing of funds of their respective districts.

(d) The board of directors of any school district shall constitute a board to designate depositories and supervise the depositing of school district funds. All school district funds, whether held by the treasurer of the school district or by the county treasurer, shall be deposited as designated by the board of directors.



§ 19-8-107 - Depository agreements.

(a) (1) After the receipt from the Bank Commissioner of the list of banks or banking institutions and recommended amounts of public funds each may accept, the depository boards shall designate the banks or banking institutions in which the funds shall be deposited and shall enter into a depository agreement with each designated institution.

(2) The depository boards may at any time enter into depository agreements with any new bank chartered if the bank is certified by the commissioner as being eligible as a depository of public funds under the laws of this state. The certificate shall contain the recommended amount of public funds the bank may accept.

(3) (A) All county and municipal depository agreements shall be entered into using standardized forms provided by the State Board of Finance.

(B) The forms shall include language necessary to create an enforceable perfected security interest in all collateral for deposits.

(C) Depository boards and banks or banking institutions giving or holding collateral for deposits of public funds shall comply with federal law so that the governmental entity or political subdivision depositing public funds will hold a valid claim in deposits and collateral given for those deposits against and prevent avoidance of such a claim by the Federal Deposit Insurance Corporation or its successor or any similar deposit insurance agency acting as receiver, conservator, or in any other capacity.

(b) All depository agreements shall continue in full force until the bank or banking institution receives written notice of revocation by the depository board or until there is a change of membership on the depository board.

(c) (1) The treasurers or other public officials or other persons having custody of these funds shall deposit them into the designated depositories.

(2) The depositing of these funds into the designated depositories shall relieve the public officer or other person and his or her sureties from any liability for the loss of the funds by reason of the default or insolvency of any depository.

(3) County officials shall make timely investment of public funds to earn optimum interest consistent with the prudent investor rule for investments as defined by Arkansas law.

(d) (1) County and municipal officials shall require security for the deposit or investment of public funds for amounts not fully insured directly by the United States.

(2) All security required under this subsection shall meet the requirements of an eligible security under §§ 19-8-203 and 23-47-203(c).

(3) Public officials may require as a condition for placing deposits or keeping funds on deposit such financial data as they need to make an informed decision, including without limitation quarterly financial statements, quarterly profit and loss statements, and tangible net worth or capital-to-assets ratios.



§ 19-8-108 - Mortgages and securities as security.

Whenever securities must be furnished by any depository in the State of Arkansas as security for the deposit of any funds whatsoever, or wherever securities must be deposited with any official of the State of Arkansas pursuant to any statute of this state, mortgages insured and debentures issued by the Federal Housing Administration and obligations of national mortgage associations shall be considered eligible securities for such purposes.



§ 19-8-109 - Housing agency bonds as security.

All banks which are by law authorized to accept deposits of public funds may tender, and all officers or boards whose duty it is to award contracts for the deposit of public funds and all officers of boards whose duty it is to accept security for the deposit of public funds may accept bonds of the Housing and Home Finance Agency as security for deposits of public funds at the face value of the bonds.



§ 19-8-110 - Farm credit obligations as security.

It shall be lawful for any person, firm, or corporation required by law to maintain a cash deposit as public security, or in lieu thereof to file a bond of approved security in favor of the State of Arkansas, to deposit with the officer of the State of Arkansas designated as the custodian of funds, in lieu of a cash deposit, an amount of notes, bonds, debentures, or other similar obligations issued by the Federal Land Banks, Federal Intermediate Credit Banks, or Banks for Cooperatives, or any other obligations issued pursuant to the provisions of an act of Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto, which at the market value thereof shall equal or be in excess of the amount required as cash deposit.



§ 19-8-111 - Additional authority for investment of public funds.

(a) Notwithstanding any law to the contrary, including, but not limited to, §§ 19-8-103 and 19-8-105, the state or local government and any trusts created under the Local Government Joint Investment Trust Act, § 19-8-301 et seq., may invest public funds through an eligible bank under § 19-8-105 if:

(1) The bank arranges for the deposit of all or a portion of the funds in certificates of deposit in one (1) or more banks or savings and loan associations located within the United States for the account of the state or local government or trust;

(2) Each certificate of deposit is insured by the Federal Deposit Insurance Corporation for one hundred percent (100%) of the principal and accrued interest of the certificate of deposit;

(3) The bank acts as custodian of the certificates of deposit issued for the account of the state or local government or trust and, as custodian, is charged with the care of the certificates of deposit and their segregation in appropriate records reflecting the total principal amount of the certificates of deposit for each custodial account; and

(4) At the time the funds are deposited and the certificates of deposit are issued, the bank receives an amount of deposits from customers of other financial institutions located in the United States that is equal to or greater than the amount of the funds invested by the state or local government or trust.

(b) For any investment of public funds under this section, the provisions of §§ 19-8-106 and 19-8-107 apply only to the eligible bank selected under subsection (a) of this section.

(c) Additional security shall not be required for investments of public funds under this section.

(d) As used in this section, "local government" means any city, county, town, or other political subdivision of the State of Arkansas, including, but not limited to, any:

(1) School district or community college district;

(2) Improvement or other taxing or assessing district;

(3) Department, instrumentality, or agency of any city, county, or other political subdivision, including, but not limited to, any local fire and police pension or relief funds; and

(4) Local government association as defined in § 19-8-303.






Subchapter 2 - -- Securities for Deposits

§ 19-8-201 - Legislative intent and construction.

The law specifying what securities may be accepted as security for the deposit of public funds of the State of Arkansas or any political subdivision of the state is inadequate in that it is unduly restrictive on the types of securities which may be accepted. The types of securities which may be accepted as security for deposits of public funds is in need of being expanded, and this subchapter is supplementary to and does not repeal any existing law which specifies certain securities which may be accepted as security for deposit of public funds. To that end, this subchapter is declared to be remedial and should be liberally construed.



§ 19-8-202 - Definition.

As used in this subchapter, "public funds" means, but shall not be limited to, funds of:

(1) The State of Arkansas, or any agency, department, board, commission, or instrumentality thereof;

(2) Any political subdivision of the State of Arkansas, or any agency thereof;

(3) Any school board or school district;

(4) Any improvement or other taxing or assessing district; and

(5) Any public corporation or authority created by or recognized by the State of Arkansas, or any political subdivision thereof.



§ 19-8-203 - Eligible security for deposits.

(a) Whenever, pursuant to any statute of the state, any depository in the State of Arkansas must furnish security for the deposit of any public funds or whenever any security must be granted to any public official in connection with public funds the following shall be considered as eligible security for such purposes and subject to the depositor's discretion regarding the suitability of the collateral:

(1) The pledge or escrow of the assets of the bank consisting of any investment in which a state bank may invest pursuant to § 23-47-401;

(2) A surety bond issued by an insurance company licensed under the laws of the State of Arkansas and either:

(A) Rated "A" or better by any one (1) or more of the following rating agencies:

(i) A.M. Best Company, Inc.;

(ii) Standard & Poor's Insurance Rating Service;

(iii) Moody's Investors Service, Inc.; or

(iv) Duff & Phelps Credit Rating Co.; or

(B) Listed on the then-current United States Department of the Treasury Listing of Approved Sureties;

(3) Private deposit insurance issued by an insurance company licensed under the laws of the State of Arkansas and either:

(A) Rated "A" or better by any one (1) or more of the following rating agencies:

(i) A.M. Best Company, Inc.;

(ii) Standard & Poor's Insurance Rating Service;

(iii) Moody's Investors Service, Inc.; or

(iv) Duff & Phelps Credit Rating Co.; or

(B) Listed on the then-current United States Department of the Treasury Listing of Approved Sureties; or

(4) An irrevocable standby letter of credit issued by a Federal Home Loan Bank.

(b) The aggregate market value of assets pledged or escrowed or the face amount of the surety bond, private deposit insurance, or letter of credit securing the deposit of funds by any single depositor must be equal to or exceed the amount of the deposit to be secured.

(c) Notwithstanding subdivision (a)(1) of this section, if any political subdivision, school district, improvement district, or other issuer has defaulted on any bonds or other obligations within the preceding period of ten (10) years, bonds or other obligations of the defaulting political subdivision, school district, improvement district, or other issuer shall not be eligible as security for the deposit of public funds or as security required to be deposited in connection with public funds.






Subchapter 3 - -- Local Government Joint Investment Trust Act

§ 19-8-301 - Title.

This subchapter may be cited as the "Local Government Joint Investment Trust Act".



§ 19-8-302 - Purpose.

The purpose of this subchapter is to permit local governments in Arkansas to join together to establish trusts for joint investment of moneys not currently needed so as to enhance their investment opportunities and increase investment earnings. This subchapter shall be deemed to provide an additional and alternative method of investment for local governments. It is supplemental to existing investment authority.



§ 19-8-303 - Definitions.

For purposes of this subchapter:

(1) "Local government" shall mean:

(A) Any city, county, school district, or community college district of this state;

(B) Any department, instrumentality, or agency of these entities, including local fire and police pension and relief funds; and

(C) Any department, instrumentality, or agency of these entities, including a local government association;

(2) "Local government association" shall mean the Arkansas Municipal League, the Association of Arkansas Counties, the Arkansas School Boards Association, or any similar organization whose membership is composed of local governments or their elected officials;

(3) "Participant" shall mean a local government which is a party to a trust agreement;

(4) "Private agency" shall mean any individual or any form of business organization authorized under the laws of this or any other state; and

(5) "Trust agreement" shall mean the agreement, indenture, or other instrument creating a trust pursuant to this subchapter, together with any supplements thereto.



§ 19-8-304 - Creation of trusts.

(a) Any ten (10) or more local governments may create a trust under this subchapter for the purpose of providing for the joint investment of moneys not currently needed by the local governments creating the trust and by other local governments which become parties to the trust.

(b) Each trust shall be created by trust agreement.

(c) Appropriate action by ordinance, resolution, or otherwise pursuant to law of its governing body shall be necessary for any local government to become a party to a trust agreement.



§ 19-8-305 - Terms of trust agreement.

(a) Each trust agreement shall specify the following:

(1) Its duration;

(2) (A) The number, qualifications, method of election, and terms of the trustees who shall serve as the governing body of the trust.

(B) (i) Each trust shall have a minimum of seven (7) trustees.

(ii) Only current elected officials and active or retired employees of a local government or of a local government association may serve as trustees.

(iii) A majority of the trustees must be officials or employees of participants.

(C) (i) Each trustee shall be elected by the participants for a term not to exceed three (3) years.

(ii) The terms of office shall be staggered so that at least one-third (1/3) of the trustees are elected each year.

(D) Each participant shall be entitled to one (1) vote in each election of trustees;

(3) The qualifications, terms, and conditions necessary for additional local governments to become parties to the trust;

(4) The terms and conditions under which local governments may withdraw as parties to the trust; provided, that any party shall have the unconditional right to withdraw upon not more than ninety (90) days' notice;

(5) The permissible methods for acquiring, holding, and disposing of real and personal property used in the operation of the trust;

(6) The maximum amount of funds of participants the trust may accept for investment;

(7) The permissible methods to be employed in accomplishing the partial or complete termination of the trust and for disposing of property upon the partial or complete termination;

(8) The terms and conditions under which the trust agreement may be amended and supplemented; and

(9) Any other necessary and proper matters.

(b) Each addition of a local government as a party to a trust, each withdrawal of a local government as a party to a trust, and each amendment or supplement to a trust agreement shall be evidenced by a written supplement to the trust agreement.



§ 19-8-306 - Filing of trust agreement and supplements thereto.

No trust agreement or supplement to a trust agreement shall be effective until it is filed with the Secretary of State.



§ 19-8-307 - Common trust funds -- Individual investment accounts.

(a) Each trust created pursuant to this subchapter shall establish one (1) or more common trust funds. Moneys held for the credit of a common trust fund shall be invested only in authorized common trust fund investments.

(b) Assets held for the credit of a common trust fund shall be divided into units of participation, and each participant who invests in the common trust fund shall be the owner of such units in proportion to the amount of its investment. Such units shall be authorized investments for participants.

(c) If authorized by its trust agreement, and notwithstanding any other provision of state law, a trust may also act as trustee of individual investment accounts of participants. Moneys held for the credit of an individual investment account shall be invested only in obligations which are, at the time of investment, authorized investments for the participant under applicable law, excluding this subchapter.



§ 19-8-308 - Authorized common trust fund investments.

A trust created under this subchapter may invest moneys held for the credit of a common trust fund in the same manner as cities under §§ 19-1-504 and 19-1-505 and according to the investment policy adopted by the board of directors of the trust.



§ 19-8-309 - Power to own property and contract.

(a) A trust created under this subchapter shall, subject to any limitations in the trust agreement, have power to own real and personal property necessary to carry out its functions and to contract with local government associations and private agencies for necessary services in carrying out its functions.

(b) Without limiting the generality of the foregoing, a trust may be authorized to employ an investment advisor, a trust administrator, a custodian of investments, and a person or firm to market trust investment programs.



§ 19-8-310 - Records.

(a) Each trust shall cause proper books of account and records to be kept in which complete and correct entries shall be made of all transactions relating to its operations.

(b) Such books shall be available for inspection by each participant at reasonable times.

(c) Each trust shall have the records audited by the Legislative Joint Auditing Committee or by a certified public accountant once each year.

(d) A copy of the audit shall be furnished to each participant and a copy shall be filed with the Secretary of State.



§ 19-8-311 - Direct deposits by the State of Arkansas into local government cash management trust account.

(a) Notwithstanding any other provision of law, the following funds remitted to municipalities by the State of Arkansas may be deposited directly into a municipality's Arkansas local government cash management trust account, established pursuant to the Local Government Joint Investment Trust Act, § 19-8-301 et seq.:

(1) The Municipal Aid Fund, as described in § 19-5-601;

(2) The special highway revenues made available by the Arkansas Highway Revenue Distribution Law, § 27-70-201; and

(3) The special revenues listed in the Revenue Classification Law, § 19-6-201, including, but not limited to, those generated by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(b) (1) Upon receipt of a resolution enacted by the governing body of a municipality, the officials responsible for the transmittal of funds to the municipality shall directly deposit the funds into the municipality's local government cash management trust account.

(2) The resolution shall state the following:

(A) The name of the municipality;

(B) The funds to be transmitted; and

(C) The municipality's local government cash management trust account number.

(c) (1) Direct deposits as provided in this section shall continue to be made until the state official or officials responsible for transmitting the funds receive a copy of a resolution enacted by the governing body of the municipality requesting the termination of the deposits.

(2) Upon receipt, the funds shall be transmitted as provided by this section.









Chapter 9 - Public Obligations

Subchapter 1 - -- General Provisions

§ 19-9-101 - Form of bonds that may be issued.

(a) In the case of authorizations under any existing law for the State of Arkansas, any board, commission, or agency of the State of Arkansas, any county, any municipality, or any improvement district to issue bonds or coupon bonds, the authorization shall be deemed to, and is extended to, include the authority to issue bonds that may be either coupon bonds, payable to bearer, or may be registrable as to principal only with interest coupons, or may be registrable as to both principal and interest without coupons. These bonds may be exchanged for bonds of another denomination, which bonds of another denomination may in turn be either coupon bonds payable to bearer or coupon bonds registrable as to principal only, or bonds registrable as to both principal and interest without coupons, as the governing body shall determine.

(b) As used in this section, unless the context otherwise requires:

(1) "Improvement district" means all improvement districts, drainage districts, levee districts, and other special districts formed for the purpose of constructing or maintaining a local improvement to be financed by the assessment of benefits upon the real property in the district and the levy of a tax on those assessed benefits;

(2) "Municipality" means any city of the first or second class or any incorporated town; and

(3) "Governing body" means the board of commissioners, city council, county court, board of trustees, or other person or body given the power and duty by the state under existing law to issue bonds by the state, any board, commission, or agency of the state, any county, any municipality, or any improvement district.

(c) This section is to be liberally construed, and the authority set forth in it is cumulative and supplemental to all other provisions of law authorizing the issuance of registrable bonds.



§ 19-9-102 - Replacement of lost, destroyed, or stolen bonds.

(a) In cases where any valid bond, note, interest coupon, or evidence of indebtedness, hereinafter called "instrument," issued by the State of Arkansas, or any of its departments, agencies, or political subdivisions, including, but not limited to, school districts and improvement districts of all kinds, becomes lost, mislaid, destroyed, or stolen, the body which issued the instrument, or its successor, shall issue and deliver to the one owning the right, title, and interest to and in the instrument a replacement instrument, but only on the filing with the body of:

(1) An affidavit reciting ownership of all right, title, or interest in and to the lost, mislaid, destroyed, or stolen instrument and giving its name, the name of the board, commission, or body which issued it, the date of maturity, the denomination and number and that of any lost, mislaid, destroyed, or stolen interest coupon appertaining thereto, and briefly describing the circumstance of such loss, mislaying, destruction, or theft; and

(2) A bond in double the face amount of such replacement, including any interest coupons affixed thereto, with a surety company licensed to do business in Arkansas as surety thereon, conditioned that if the principal, the heirs, legal representatives, successors, or assigns of the principal, or any of them, shall, in case the instrument so lost, mislaid, destroyed, or stolen be found or come into the hands or power of any of them, or into the hands, custody, or power of any other person, deliver, or cause it to be delivered unto the obligor for cancellation, and shall also at all times indemnify and save harmless the obligor from and against any and all loss, claims, actions, suits, damages, charges, or expenses of any nature and character by reason of the lost, mislaid, destroyed, or stolen instrument, or the issuance of a replacement in lieu thereof, or the paying or crediting as prescribed of the face amount of the lost, mislaid, destroyed, or stolen instrument without the surrender thereof, then the obligation shall be void, otherwise to remain in full force and effect.

(b) Nothing in this section shall be construed to limit or abridge any defense which the obligor may have against the lost, mislaid, destroyed, or stolen instrument; nor shall anything in this section waive any provision of any statute of limitations.



§ 19-9-103 - Paying agents to remit funds after three years.

(a) Paying agents, with whom the state or any political subdivision of the state has deposited or shall deposit funds for the payment of obligations of the state or of any political subdivision of the state, are required to remit to the Treasurer of State all such funds which have been in their hands for a period of three (3) years.

(b) The Treasurer of State shall invest these funds from paying agents in government or state bonds which he or she shall hold in trust for the holders of the obligations for the payment of which the funds were deposited with the paying agents.

(c) On the presentation to the Treasurer of State of any valid obligation that was payable out of any fund remitted to him or her by a paying agent, the Treasurer of State shall sell the bonds purchased with such fund and redeem the obligation.



§ 19-9-104 - Bonds held five years.

After holding any government or state bond purchased by him or her for a period of five (5) years, the Treasurer of State shall liquidate the bond and place the proceeds to the credit of the General Revenue Fund Account of the State Apportionment Fund, or remit them to the political subdivision of the state to which they belong, as the case may be.



§ 19-9-105 - Pay until barred.

Every bond issued by the state, or by any political subdivision thereof, shall be paid by the state or by the political subdivision unless it is barred by the statute of limitations.






Subchapter 2 - -- State Obligations

§ 19-9-201 - Authority of State Board of Finance.

The State Board of Finance is authorized to:

(1) Take such action as may be provided by law for the issuance of refunding bonds for outstanding obligations to the State of Arkansas;

(2) Issue replacement bonds, either typewritten, printed, or lithographed, for lost, mislaid, destroyed, or stolen bonds of the State of Arkansas in the manner and within the limitations provided by § 19-9-102;

(3) Take such action as may appear necessary or desirable to collect any funds which may have been in the hands of paying agents for a period of three (3) years or longer and to invest any funds so collected in the manner provided by §§ 19-9-103 -- 19-9-105; and

(4) Take such other action, not inconsistent with law, as may appear necessary or desirable to:

(A) Retire the direct bonded debt of the State of Arkansas in an orderly manner;

(B) Safeguard state funds pledged for the payment of such obligations; and

(C) Maintain and improve the credit standing of the State of Arkansas.



§ 19-9-202 - Authorized paying agents.

(a) The agents of the state for payment of the maturing principal of, and interest on, its direct obligation bonds, irrespective of any other legislation on the subject, shall be for all obligations a bank located in this state, to be designated by the State Board of Finance.

(b) Fees of the paying agents shall be as follows:

(1) For payment of interest, one-fourth of one percent (1/4 of 1%) of the total amount paid;

(2) For payment of principal of each maturity, the aggregate thereof to be calculated as follows, with each paying agent to receive its respective proportion based upon the amount paid by it: one-tenth of one percent (1/10 of 1%) on the first one hundred thousand dollars ($100,000) paid, one-twentieth of one percent (1/20 of 1%) on the next nine hundred thousand dollars ($900,000) paid, one-thirtieth of one percent (1/30 of 1%) on the next four million dollars ($4,000,000) paid, and one-fortieth of one percent (1/40 of 1%) on all amounts paid in excess of five million dollars ($5,000,000).

(c) In the event any agent so designated shall refuse to accept the paying agency or in the event any agent accepting this designation shall thereafter resign or fail to furnish service satisfactory to the board, the board shall name another commercial bank as successor thereto.

(d) Paying agents shall render monthly statements of account to, and in such form as shall be required by, the Treasurer of State. With those monthly statements, the paying agent shall transmit all paid and cancelled obligations.



§ 19-9-203 - Registration.

The Treasurer of State is designated as the official registrar of all direct obligation bonds of this state. Upon the application of the holder of any such obligations, the Treasurer of State shall register them as to principal only or as to both principal and interest. Thereafter, upon similar application, he or she shall discharge such obligations from registration.



§ 19-9-204 - Retirement of bonds before maturity.

(a) Whenever appropriations and funds are available, the State Board of Finance is authorized and empowered to purchase direct obligations of this state in advance of maturity for the purpose of retirement under the procedure set forth in this subchapter.

(b) All obligations purchased as prescribed, and the unmatured interest coupons attached thereto, shall be cancelled by perforation.



§ 19-9-205 - Cancelled obligations.

The Treasurer of State shall classify and record all paid and cancelled state obligations and, from time to time as directed by the State Board of Finance, destroy these obligations by burning them to ashes after preparing for execution certificates of incineration, which shall set forth a detailed description thereof.






Subchapter 3 - -- Refunding Bonds

§ 19-9-301 - Delivery and deposit in trust.

(a) When refunding bonds are issued by the state, any county, municipality, school district, state-supported educational institution, improvement district of any kind, agency, or political subdivision, which may be called "issuing authorities", the bonds may either be sold or delivered in exchange for the outstanding obligations being refunded. If sold, the proceeds may be either applied to the payment of the outstanding obligations or deposited into trust for the retirement of the obligations, either at maturity or upon any authorized redemption date as specified in the ordinance, resolution, order, or other instrument authorizing the issuance of the refunding bonds.

(b) The bonds may be issued in the principal amount necessary to pay the principal of, interest on, redemption premiums, if any, trustee's and paying agent's fees, and charges in connection with the obligations being refunded to maturity or to the redemption date specified in the instrument authorizing the issuance of the refunding bonds, these items to be called "total debt service requirements of the obligations being refunded"; to pay expenses incidental thereto; and to pay the expenses of authorizing and issuing the refunding bonds.

(c) (1) The bonds may be delivered when moneys or investment securities or a combination thereof, sufficient to meet, as and when due, the total debt service requirements of the obligations being refunded, have been irrevocably deposited into trust with a bank or trust company organized under the laws of the United States or any state thereof. This bank or trust company shall be qualified to receive trust funds pursuant to a trust agreement requiring the bank or trust company to apply the trust funds to the payment, as and when due, of total debt service requirements of the obligations being refunded. If the bank or trust company is not the paying agent for the obligations being refunded, the trust agreement shall require it to pay over trust moneys to the paying agent as and when required for the timely meeting of total debt service requirements of the obligations being refunded.

(2) "Investment securities" shall mean direct obligations of, or obligations the principal of and interest on which are fully guaranteed by, the United States, maturing and bearing interest at such times and in such amounts as, together with uninvested trust moneys, will make available sufficient moneys to meet, as and when due, total debt service requirements of the obligations being refunded. In determining the sufficiency of the trust deposit, there shall be considered the principal amount of such investment securities and the interest to be earned on them.



§ 19-9-302 - Sale when old bonds cannot be presented.

(a) Where refunding bonds are to be issued by any municipality, county, state-supported educational institution, or improvement district of any kind and the bonds to be refunded cannot be presented for payment and cancellation simultaneously with the payment and delivery of the refunding bonds, the refunding bonds may be delivered when the purchase money is deposited into trust. The purchase money may be deposited for the purpose of payment of the principal of and interest on the bonds to be refunded with any insured bank or trust company in the state which is otherwise fully qualified to receive trust funds if the bonds to be refunded have fixed maturity dates of not to exceed twelve (12) months from the date of the payment and delivery of the refunding bonds or if the bonds are redeemable before maturity and have been duly called for payment.

(b) If the bank or trust company is not the paying agent for the bonds to be refunded, the purchase money shall be paid over by it to the paying agent three (3) days before the maturity of the bonds or three (3) days before the date for which the bonds have been called for payment.



§ 19-9-303 - Private sale to United States.

Any refunding bonds authorized to be sold by the State of Arkansas or any agency or instrumentality of the state at public sale, notwithstanding the provision for public sale, may, nevertheless, be sold to the United States or any agency thereof at private sale without public advertisement if the bonds are sold at not less than par and at a rate of interest not greater than the rate borne by the bonds to be refunded.



§ 19-9-304 - Interest rate.

(a) Any county, school district, improvement district, or municipality may refund any bonds issued under any statutory or constitutional authority at any time outstanding by the issuance of bonds bearing a rate or rates of interest that the issuer shall deem to be just and fair, whether or not greater than the rate or rates of interest borne by the bonds being refunded.

(b) No bonds shall be refunded at a rate of interest greater than the maximum rate set by the statutes or constitutional provision under which they were originally authorized.



§ 19-9-305 - Conversion privilege.

The refunding bonds may be issued with the privilege of conversion to a lower rate or rates of interest if the issuer receives no less and pays no more than it would receive or pay if the bonds were not converted. The conversion shall be subject to the approval of the issuer.



§ 19-9-306 - Inclusion of redemption premiums in principal.

The State of Arkansas, any agency of the state, any county, any municipality, any school district, any improvement district of any kind, or any other political subdivision of the State of Arkansas, which may be called "issuing authorities", is authorized to include in the principal of refunding bonds the amount of any redemption premiums required to be paid to accomplish the redemption of the bonds being refunded.






Subchapter 4 - -- Registration

§ 19-9-401 - Title.

This subchapter may be cited as the "Registered Public Obligations Act of Arkansas".



§ 19-9-402 - Purpose.

(a) The Internal Revenue Code provides that interest with respect to certain obligations may not be exempt from federal income taxation unless the obligations are in registered form. It is therefore a matter of state concern that public entities be authorized to provide for the issuance of obligations in such form. It is a purpose of this subchapter to empower all public entities to establish and maintain a system pursuant to which obligations may be issued in registered form within the meaning of the applicable provisions of the Internal Revenue Code.

(b) Obligations have traditionally been issued in bearer rather than in registered form, and a change from bearer to registered form may affect the relationships, rights, and duties of issuers of and the persons that deal with obligations and, by such effect, the costs of issuing obligations. Such effects will impact the various issuers and varieties of obligations differently depending upon their legal and financial characteristics, their markets, and their adaptability to recent and prospective technological and organizational developments. It is therefore a matter of state concern that public entities be provided flexibility in the development of such systems and control over system incidents so as to accommodate the different impacts. It is a purpose of this subchapter to empower the establishment, maintenance, and amendment, from time to time, of differing systems of registration of obligations so as to accommodate the differing impacts upon issuers and varieties of obligations. It is further a purpose of this subchapter to authorize systems that will facilitate the prompt and accurate transfer of registered public obligations and develop practices with regard to the registration and transfer of registered public obligations.



§ 19-9-403 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Authorized officer" means any individual required or permitted, alone or with others, by any provision of law or by the issuing public entity, to execute, on behalf of the public entity, a certificated registered public obligation or a writing relating to an uncertificated registered public obligation;

(2) "Certificated registered public obligation" means a registered public obligation which is represented by an instrument;

(3) "Code" means the Internal Revenue Code of 1954, as amended;

(4) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or by other means of the seal of the issuer, official, or official body;

(5) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or by other means of a manual signature;

(6) "Financial intermediary" means a bank, broker, clearing corporation, or other person, or the nominee of any of them, which in the ordinary course of its business maintains registered public obligation accounts for its customers, when so acting;

(7) "Issuer" means a public entity which issues an obligation;

(8) "Obligation" means an agreement of a public entity to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement, or otherwise and includes a share, participation, or other interest in any such agreement;

(9) "Official actions" means the actions by statute, order, ordinance, resolution, contract, or other authorized means by which the issuer provides for issuance of a registered public obligation;

(10) "Official or official body" means the officer or board that is empowered under the laws of one (1) or more states, including this state, to provide for original issuance of an obligation of the issuer by defining the obligation and its terms, conditions, and other incidents, the successor of any such official or official body, and such other person or group of persons as shall be assigned duties of an official or official body with respect to a registered public obligation under applicable law from time to time;

(11) "Public entity" means any entity, department, or agency which is empowered under the laws of one (1) or more states, territories, possessions of the United States, or the District of Columbia, including this state, to issue obligations, any interest with respect to which, under any provision of law, may be provided an exemption from the income tax referred to in the code. The term "public entity" may thus include, without limitation, this state, an entity deriving powers from and acting pursuant to the Arkansas Constitution or a special legislative act, a political subdivision, a municipal corporation, a state university or college, a school or other special district, a joint agreement entity, a public authority, a public facilities board, a nonprofit corporation, and other organizations;

(12) "Registered public obligation" means an obligation issued by a public entity pursuant to a system of registration;

(13) "State" means the State of Arkansas;

(14) "System of registration" and its variants means a plan that provides:

(A) With respect to a certificated registered public obligation, that:

(i) The certificated registered public obligation specifies a person entitled to the registered public obligation and the rights it represents; and

(ii) Transfer of the certificated registered public obligation and the rights it represents may be registered upon books maintained for that purpose by or on behalf of the issuer; and

(B) With respect to an uncertificated registered public obligation, that:

(i) Books maintained by or on behalf of the issuer for the purpose of registration of the transfer of a registered public obligation specify a person entitled to the registered public obligation and the rights evidenced thereby; and

(ii) Transfer of the uncertificated registered public obligation and the rights evidenced thereby be registered upon such book; and

(15) "Uncertificated registered public obligation" means a registered public obligation which is not represented by an instrument.



§ 19-9-404 - Applicability.

(a) Unless, at any time prior to or at original issuance of a registered public obligation, the official or official body of the issuer determines otherwise, this subchapter shall be applicable to such registered public obligation, notwithstanding any provision of law to the contrary. When this subchapter is applicable, no contrary provision shall apply.

(b) Nothing in this subchapter limits or prevents the issuance of obligations in any other form or manner authorized by law.

(c) Unless determined otherwise pursuant to subsection (a) of this section, the provisions of this subchapter shall be applicable with respect to obligations which have been approved by vote, referendum, or hearing which authorizes or permits the authorization of obligations in bearer and registered form or in bearer form only. These obligations need not be resubmitted for a further vote, referendum, or hearing for the purpose of authorizing or permitting the authorization of registered public obligations pursuant to this subchapter.



§ 19-9-405 - Construction.

(a) This subchapter shall be liberally construed to accomplish the intent and purposes hereof and shall be the sole authority required for the accomplishment of such purposes.

(b) This subchapter shall be construed in conjunction with the Uniform Commercial Code, § 4-1-101 et seq., and the principles of contract law relative to the registration and transfer of obligations.



§ 19-9-406 - System of registration.

(a) (1) Each issuer is authorized to establish and maintain a system of registration with respect to each obligation which it issues. The system may either be:

(A) A system pursuant to which only certificated registered public obligations are issued;

(B) A system pursuant to which only uncertificated registered public obligations are issued; or

(C) A system pursuant to which both certificated and uncertificated registered public obligations are issued.

(2) The issuer may amend, discontinue, and reinstitute any system of registration, from time to time, subject to covenants.

(b) The system shall be established, amended, discontinued, or reinstituted for the issuer by, and shall be maintained for the issuer as provided by, the official or official body.

(c) The system shall be described in the registered public obligation or in the official actions which provide for original issuance of the registered public obligation and in subsequent official actions providing for amendments and other matters from time to time. Such description may be by reference to a program of the issuer which is established by the official or official body.

(d) The system shall define the methods by which transfer of the registered public obligation shall be effective with respect to the issuer and by which payment of principal and any interest shall be made. The system may permit the issuance of registered public obligations in any denomination to represent several registered public obligations of smaller denominations. The system may also provide for the form of any certificated registered public obligation or of any writing relating to an uncertificated registered public obligation, for identifying numbers or other designations, for a sufficient supply of certificates for subsequent transfers, for record and payment dates, for varying denominations, for communications to holders or owners of obligations, and for accounting, cancelled certificate destruction, registration and release of security interests, and other incidental matters. Unless the issuer otherwise provides, the record date for interest payable on the first or fifteenth day of a month shall be the fifteenth day or the last business day of the preceding month, respectively, and for interest payable on other than the first or fifteenth day of a month, shall be the fifteenth calendar day before the interest payment date.

(e) Under a system pursuant to which both certificated and uncertificated registered public obligations are issued, both types of registered public obligations may be regularly issued, or one (1) type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners. Provision may be made for registration and release of security interest in registered public obligations.

(f) The system may include covenants of the issuer as to amendments, discontinuances, and reinstitutions of the system and the effect of such on the exemption of interest from the income tax provided for by the code.

(g) Whenever an issuer shall issue an uncertificated registered public obligation, the system of registration may provide that a true copy of the official actions of the issuer relating to such uncertificated registered public obligations be maintained by the issuer or by the person, if any, maintaining such system on behalf of the issuer, so long as the uncertificated registered public obligation remains outstanding and unpaid. A copy of such official actions, verified to be such by an authorized officer, shall be admissible before any court of record, administrative body, or arbitration panel without further authentication.

(h) Nothing in this subchapter shall preclude a conversion from one of the forms of registered public obligations provided for by this subchapter to a form of obligation not provided for by this subchapter if interest on the obligation so converted will continue to be exempt from the income tax provided for by the code.

(i) The rights provided by other laws with respect to obligations in forms not provided for by this subchapter shall, to the extent not inconsistent with this subchapter, apply with respect to registered public obligations issued in forms authorized by this subchapter.



§ 19-9-407 - Signatures required.

(a) A certificated registered public obligation shall be executed by the issuer by the manual or facsimile signatures of authorized officers. Any signature of an authorized officer may be attested by the manual or facsimile signature of another authorized officer.

(b) In addition to the signatures referred to in subsection (a) of this section, any certificated registered public obligation or any writing relating to an uncertificated registered public obligation may include a certificate signed by the manual or facsimile signature of an authenticating agent, registrar, transfer agent, or the like.

(c) At least one (1) signature of an authorized officer or other person required or permitted to be placed on a certificated registered public obligation shall be a manual signature.



§ 19-9-408 - Signature of predecessor in office.

(a) Any certificated registered public obligation signed by the authorized officers at the time of the signing thereof shall remain valid and binding, notwithstanding that before the issuance thereof any or all of the officers shall have ceased to fill their respective offices.

(b) (1) Any authorized officer empowered to sign any certificated registered public obligation may adopt as and for the signature of such officer the signature of a predecessor in office in the event that such predecessor's signature appears on such certificated registered public obligation.

(2) An authorized officer incurs no liability by adoption of a predecessor's signature that would not be incurred by such authorized officer if the signature were that of such authorized officer.



§ 19-9-409 - Seal.

When a seal is required or permitted in the execution of any certificated registered public obligation, an authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.



§ 19-9-410 - Appointment of agents by issuer.

(a) An issuer may appoint for such term as may be agreed, including for so long as a registered public obligation may be outstanding, corporate or other authenticating agents, transfer agents, registrars, and paying or other agents. The issuer may also specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities, and provision for their payment of liquidated damages in the event of breach of certain of the duties imposed. These liquidated damages may be made payable to the issuer, the owner, or a financial intermediary. None of such agents need have an office or do business within this state.

(b) An issuer may agree with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer of pledge of registered public obligations. Any such custodian banks and financial intermediaries, and nominees, may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, or paying or other agents of the issuer with respect to the same issue of registered public obligations.

(c) Nothing shall preclude the issuer from itself performing, either alone or jointly with other issuers, any transfer, registration, authentication, payment, or other function described in this section.



§ 19-9-411 - Payment of costs.

(a) An issuer, prior to or at original issuance of registered public obligations, may provide as a part of a system of registration that the transferor or transferee of the registered public obligations pay all or a designated part of the costs of the system as a condition precedent to transfer, that costs be paid out of proceeds of the registered public obligations, or that both methods be used. The portion of the costs of the system not provided to be paid for by the transferor or transferee or out of proceeds shall be the liability of the issuer.

(b) The issuer may, as a part of a system of registration, provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may:

(1) Enter into agreements with others respecting such reimbursement or payment;

(2) Establish fees and charges pursuant to such agreements or otherwise; and

(3) Provide that the amount or estimated amount of such fees and charges shall be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures and with the same priority and effect as with respect to the obligations.



§ 19-9-412 - Reciprocal recognition for obligations.

Obligations issued by public entities under the laws of one (1) or more states, territories, possessions, or the District of Columbia, which are in registered form, whether or not represented by an instrument, and which, except for their form, satisfy the requirements with regard to security for deposits of moneys of public agencies prescribed pursuant to any law of this state, shall be deemed to satisfy all such requirements, even though they are in registered form, if a security interest in such obligations is perfected on behalf of the public agencies whose moneys are so deposited.



§ 19-9-413 - Registration records.

(a) Records, with regard to the ownership of or security interest in registered public obligations, are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records, notwithstanding any law to the contrary.

(b) Registration records of the issuer may be maintained at such locations within or without this state as the issuer shall determine.



§ 19-9-414 - Exemption of interest from taxation.

The state covenants with the owners of any registered public obligations that it will not amend or repeal this subchapter if the effect may be to impair the exemption from income taxation of interest on registered public obligations.






Subchapter 5 - -- Revenue Bond Reporting

§ 19-9-501 - Title.

This subchapter may be known and cited as the "Revenue Bond Reporting Act".



§ 19-9-502 - Annual report.

(a) All state and local agencies, boards, commissions, institutions of higher education, and authorities authorized by the state and cities and counties shall annually file a report with the State Board of Finance, on or before October 1, reflecting any and all revenue bonds which have been issued and have not been liquidated as of the preceding July 1 by such governmental units.

(b) The report shall contain:

(1) The purpose for which the revenue bonds were issued;

(2) The total dollar amount issued;

(3) The percentage interest rate payable under the revenue bonds;

(4) The total dollar amount outstanding;

(5) The repayment schedule; and

(6) The source, type, and amount of pledged revenues for the bonds.

(c) The Secretary of the State Board of Finance shall compile a summary report of all revenue bonds from information provided under this section and present the summary report to the Legislative Council as soon as practicable after each October 1.






Subchapter 6 - -- Revenue Bond Act of 1987

§ 19-9-601 - Title.

This subchapter shall be referred to and may be cited as the "Revenue Bond Act of 1987".



§ 19-9-602 - Legislative determination.

The people of the State of Arkansas, by the adoption of Arkansas Constitution, Amendment 65, have expressed their intention to provide governmental units expanded power and authority with respect to the creation of bonded indebtedness for capital improvements of a public nature, facilities for the securing and developing of industry or agriculture, and other purposes as defined and prescribed by the General Assembly.



§ 19-9-603 - Legislative intent.

It is the specific intent of this subchapter that the provisions hereof are procedural only and are supplemental to other constitutional or statutory provisions now existing or hereafter adopted which may authorize the issuance of revenue bonds for the financing of capital improvements. Nothing contained in this subchapter shall be deemed to be a restriction or limitation upon alternative means of financing previously available or hereafter made available to municipalities or counties for the purposes set forth in this subchapter.



§ 19-9-604 - Definitions.

As used in this subchapter:

(1) "Bonds" or "revenue bonds" means bonds issued pursuant to an act of the General Assembly under the authority of the Arkansas Constitution, Amendment 65, and means all bonds or other obligations, the repayment of which are secured by rents, loan payments, user fees, charges, or other revenues derived from any special fund or source other than assessments for local improvements and taxes;

(2) "Capital improvements of a public nature" or "capital improvements" means, whether obtained by purchase, lease, construction, reconstruction, restoration, improvement, alteration, repair, or other means:

(A) Any physical public betterment or improvement or any preliminary plans, studies, or surveys relative thereto;

(B) Lands or rights in land, including, without limitations, leases, air rights, easements, rights-of-way, or licenses; and

(C) Any furnishings, machinery, vehicles, apparatus, or equipment for any public betterment or improvement, which shall include, without limiting the generality of the foregoing, the following:

(i) Any and all facilities for state agencies, city or town halls, courthouses and other administrative, executive, or other public offices;

(ii) Court facilities;

(iii) Jails;

(iv) Firefighting facilities and apparatus;

(v) Public health facilities and apparatus;

(vi) Hospitals, nursing homes, and similar extended care facilities;

(vii) Residential housing for low and moderate income, elderly persons or individuals with disabilities and families;

(viii) Parking garages or other facilities;

(ix) Educational and training facilities for public employees;

(x) Auditoriums, stadiums, convention halls, and similar public meeting or entertainment facilities;

(xi) Ambulance and other emergency medical service facilities;

(xii) Civil defense facilities;

(xiii) Air and water pollution control facilities;

(xiv) Drainage and flood control facilities;

(xv) Storm sewers;

(xvi) Arts and crafts centers;

(xvii) Museums;

(xviii) Libraries;

(xix) Public parks, playgrounds, or other public open space;

(xx) Marinas;

(xxi) Swimming pools, tennis courts, golf courses, camping facilities, gymnasiums, and other recreational facilities;

(xxii) Tourist information and assistance centers;

(xxiii) Historical, cultural, natural, or folklore sites;

(xxiv) Fair and exhibition facilities;

(xxv) Streets and street lighting, alleys, sidewalks, roads, bridges, and viaducts;

(xxvi) Airports, passenger or freight terminals, hangars, and related facilities;

(xxvii) Barge terminals, ports, harbors, ferries, wharves, docks, and similar marine services;

(xxviii) Slack water harbors, water resource facilities, waterfront development facilities, and navigation facilities;

(xxix) Public transportation facilities;

(xxx) Public water systems and related transmission and distribution facilities, storage facilities, wells, impounding reservoirs, treatment plants, lakes, dams, watercourses, and water rights;

(xxxi) Sewage collection systems and treatment plants;

(xxxii) Maintenance and storage buildings and facilities;

(xxxiii) Police and sheriff stations, apparatus, and training facilities;

(xxxiv) Incinerators;

(xxxv) Garbage and solid waste disposal, compacting, and recycling facilities of every kind;

(xxxvi) Gas and electric generation, transmission, and distribution systems, including, without limiting the generality of the foregoing, hydroelectric generating facilities, dams, powerhouses, and related facilities; and

(xxxvii) Social and rehabilitative facilities;

(3) "Governing body" means:

(A) With respect to any governmental unit defined in subdivision (4)(A) of this section, the Governor of the State of Arkansas;

(B) With respect to any governmental unit defined in subdivision (4)(B) of this section, the:

(i) County court of a county;

(ii) Board of directors of a regional water distribution district, regional wastewater district, or regional solid waste management district; or

(iii) Council, board of directors, board of commissioners, or similar elected body of a city or town; and

(C) With respect to any authority created pursuant to § 14-362-101 et seq. between any two (2) or more political subdivisions of the State of Arkansas, the Governor of the State of Arkansas, the county court of a county participating in the agreement, or the council, board of directors, board of commissioners, or similar elected body of a city or town participating in the agreement;

(4) "Governmental unit" means:

(A) The State of Arkansas or any agency or other instrumentality of the state other than an institution of higher education; and

(B) Any county, municipality, regional water distribution district, regional wastewater district, regional solid waste management district, or other political subdivision of the State of Arkansas, or any agency or instrumentality of a political subdivision of the State of Arkansas; and

(5) "Industrial enterprise" means and includes facilities for manufacturing, producing, processing, assembling, repairing, extracting, warehousing, distributing, communications, computer services, transportation, corporate and management offices, and services provided in connection with any of the foregoing, in isolation or in any combination, that involve the creation of new or additional employment or the retention of existing employment, and industrial parks. However, a shopping center, retail store, shop, or other similar undertaking which is solely or predominantly of a commercial retail nature shall not be an industrial enterprise for the purposes of this subchapter.



§ 19-9-605 - Construction.

This subchapter shall be construed liberally to effectuate the legislative intent and the purposes of this subchapter as complete and independent authority for the performance of each and every act and thing authorized in this subchapter. All powers granted in this subchapter shall be broadly interpreted to effectuate that intent and those purposes and not as a limitation of powers.



§ 19-9-606 - Proclamation, order, etc., authorizing issuance of bonds.

(a) Whenever a governmental unit shall determine the need to issue revenue bonds for capital improvements of a public nature or industrial enterprise, the governing body shall authorize the issuance of those bonds by proclamation, order, ordinance, or resolution clearly stating the principal amount of and the purpose or purposes for which the bonds are to be issued.

(b) Only upon the proclamation, order, ordinance, or resolution of the governing body shall the governmental unit be authorized to issue such bonds, provided that no proclamation, order, ordinance, or resolution shall be required for the issuance of refunding bonds, including refunding bonds where the principal amount of the new bonds to be issued exceeds the outstanding principal amount of the prior bonds or notes to be refunded.



§ 19-9-607 - Hearing.

(a) No proclamation, order, or ordinance prescribed by § 19-9-606 shall be entered by a governing body until the governing body, the governmental unit, or the delegate of either shall have conducted a public hearing:

(1) In the case of a regional water distribution district, regional wastewater district, or regional solid waste management district issuing bonds, in the county seat of the county that has the greatest amount of territory within the district;

(2) In the case of a city or county issuing bonds, within the city or county; or

(3) In the locality to be affected by the issuance of the bonds if subdivisions (a)(1) and (2) of this section are not applicable.

(b) At least ten (10) days before the date set for the public hearing, notice of the hearing shall be published one (1) time in a newspaper of general circulation:

(1) In the locality to be affected; or

(2) In the case of a regional water distribution district, regional wastewater district, or regional solid waste management district, in a newspaper of general circulation in each county in which land lies within the boundaries of the district.

(c) The notice shall:

(1) Contain a general description of the purpose or purposes for which the bonds are to be issued;

(2) Contain the maximum principal amount of the bonds; and

(3) State the date, time, and place of the public hearing.






Subchapter 7 - -- Taxable Bond Act of 1989

§ 19-9-701 - Title.

This subchapter shall be referred to as, and may be cited as, the "Taxable Bond Act of 1989".



§ 19-9-702 - Legislative findings.

The General Assembly of the State of Arkansas hereby finds and declares:

(1) The Supreme Court of the United States, in the case of South Carolina v. Baker, decided April 20, 1988, 108 S. Ct. 1355, held that no barrier exists under the Constitution of the United States to the imposition of federal income taxation on interest received by holders of bonds of governmental units. Such exemption from federal income taxation has been a desirable feature of such bonds, operating to reduce interest expense to governmental units and enhancing the marketability of the bonds;

(2) The continued ability of governmental units to provide for the financing of public improvements and other projects and programs which serve important public purposes by the issuance of bonds is essential for the health, welfare, and economic well-being of the people of the State of Arkansas;

(3) By the adoption of the Internal Revenue Code of 1986, as amended, the Congress of the United States has substantially limited the purposes for which bonds may be issued with interest exempt from federal income taxation and imposed other restrictive provisions as a condition of such exemption. Additionally, under the authority of South Carolina v. Baker, the Congress of the United States may be expected to enact other laws and effect changes in federal tax policy to eliminate or further reduce the exemption of interest on bonds of governmental units from federal income taxation, with the result that, to provide financing for public purposes, governmental units may now find it in their best interests to issue bonds the interest on which is not exempt from federal income taxation;

(4) Under the Arkansas Constitution and existing laws of this state, governmental units have had, and continue to have, the power to issue bonds without respect to whether the interest thereon is subject to federal income taxation; but many statutes applicable to governmental units lack effective, modern procedures under which the structure of a taxable financing may comply with current market practices, obtain the lowest effective borrowing cost, or provide terms most suitable to the governmental unit, the project, or the financing program; and

(5) The purposes sought to be achieved by this subchapter are to provide governmental units with all means necessary to obtain financing for public purposes under the changing circumstances related to future tax policy of the federal government and to supplement and complement the provisions of existing and future laws authorizing the issuance of bonds, to the end that governmental units may provide for the health, safety, and welfare of the people by the issuance of bonds under terms and conditions necessary under the then-existing conditions.



§ 19-9-703 - Definitions.

As used in this subchapter, unless the content otherwise requires:

(1) "Act" means the Taxable Bond Act of 1989.

(2) "Bonds" means any bonds, issued pursuant to the Arkansas Constitution and pursuant to an act of the General Assembly heretofore or hereafter enacted, and means all debentures, notes, warrants, tax anticipation notes, bond anticipation notes, commercial paper, or other evidence of indebtedness or leases, installment purchase contracts, or other agreements or certificates of participation therein issued by or on behalf of a governmental unit, secured by revenues from any special fund or source or assessments for local improvements and taxes;

(3) "Foreign currency" means currency, Eurodollars, or money other than the legal tender of the United States;

(4) "Governmental unit" means the State of Arkansas, any department, board, commission, or other agency or instrumentality of the state, or any county, municipality, school district, regional water distribution district, improvement district, public trust, or other political subdivision of the state, heretofore or hereafter created, or any board, commission, authority, or other public agency or instrumentality of a governmental unit which is now or hereafter authorized by law to issue bonds. Nothing herein shall be deemed to give any department, board, commission, or other agency of the state any additional authority to issue bonds or take any action independently and without acting by or through the State Board of Finance if the participation of the State Board of Finance is otherwise required by the law under authority of which the bonds are issued;

(5) "State" means the State of Arkansas; and

(6) "Taxable bonds" means bonds the interest on which is not, in any manner, exempt from federal income taxation or excludable from gross income for federal income tax purposes.



§ 19-9-704 - Subchapter supplemental -- Effect on other state laws or on previously issued bonds.

(a) This subchapter is supplemental to all other provisions of state law governing the issuance of bonds by any governmental unit and, except as otherwise provided in this subchapter, the provisions of state law governing the issuance of bonds by any governmental unit shall continue to apply to the issuance by such governmental unit of taxable bonds.

(b) Nothing herein shall be deemed to broaden or otherwise alter any provisions of state law as they relate to the issuance of the bonds the interest on which is, in some manner, exempt or excludable from federal income taxation.

(c) The reference herein to law providing authority for issuance of bonds shall mean laws now in effect and as hereafter enacted or amended by the General Assembly.

(d) Nothing contained herein shall be construed to impugn the validity of any taxable bonds heretofore issued.



§ 19-9-705 - Construction.

The provisions of this subchapter shall be liberally construed in order to effectively carry out the purposes of this subchapter.



§ 19-9-706 - Issuance of bonds authorized.

A governmental unit is hereby authorized to issue taxable bonds for any purpose permitted by the law heretofore or hereafter enacted under authority of which such taxable bonds are issued, whether such purposes are set forth in each law by specific category or by a general authorization to accomplish public purposes.



§ 19-9-707 - Ordinance, resolution, indenture, etc.

The ordinance, resolution, indenture, agreement, or other instrument providing for the issuance of taxable bonds may provide for any of the following:

(1) The bonds shall be in such denominations, in such form, either bearer or registered, and payable at such place or places, either within or without the United States, at such time or times, as, in each case, the governmental unit shall determine, subject to any limitations on the maturity of bonds set forth in the law under authority of which the bonds are issued;

(2) The bonds shall be payable in legal tender of the United States, in a foreign currency, in commodities, or in precious metals, as the governmental unit shall determine;

(3) The governmental unit may appoint, in connection with the bond issue, a cotrustee located outside of the boundaries of the United States or its territories or possessions so long as it shall also appoint a trustee otherwise meeting the requirements of the statutes under authority of which the bonds are issued. The governmental unit may appoint, in connection with the bond issue, a paying agent or a copaying agent located outside the boundaries of the United States or its territories or possessions;

(4) In connection with, or incidental to, the sale and issuance of bonds, the governmental unit may enter into any contracts which it determines to be necessary or appropriate to achieve a desirable effective interest rate in connection with the bonds by means of, but not limited to, contracts commonly known as investment contracts, funding agreements, interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of or changes in interest rates, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, options, puts or calls, whether or not used to hedge payment, rate, spread, or similar exposure. Such contracts or arrangements may also be entered into by governmental units in connection with, or incidental to, entering into any agreement which secures bonds or provides liquidity therefor. Such contracts and arrangements shall be made upon the terms and conditions established by the governmental unit, after giving due consideration for the credit worthiness of the counterparties, where applicable, including any rating by a nationally recognized rating service or any other criteria as may be appropriate;

(5) In connection with, or incidental to, the sale and issuance of the bonds, or entering into any of the contracts or arrangements referred to in subdivision (4) of this section, the governmental unit may enter into such credit enhancement or liquidity agreements, with such payment, interest rate, security, default, remedy, and other terms and conditions as the governmental unit shall determine; and

(6) Notwithstanding any provisions of state law relating to the investment or reinvestment of surplus funds of any governmental unit, proceeds of the bonds and any moneys set aside or pledged to secure payment of the principal of, premium, if any, and interest on the bonds, or any of the contracts entered into pursuant to subdivision (4) of this section, may be invested in securities or obligations described in the ordinance or resolution providing for the issuance of the bonds.



§ 19-9-708 - Sale.

The bonds may be sold at public or private sale. If the governing unit shall determine that a negotiated sale of the taxable bonds is in the best interest of the governmental unit, the governmental unit may negotiate for the sale of the taxable bonds.



§ 19-9-709 - Proceeds -- Use.

(a) The proceeds of an issue of taxable bonds and the investment earnings thereon shall be used, in the manner, and to the extent specified in the ordinance or resolution providing for the issuance of the bonds, by the governmental unit issuing the bonds for a purpose specified for the issuance of bonds in the law under authority of which the bonds are issued.

(b) Notwithstanding subsection (a) of this section, invested or reinvested proceeds of an issue of taxable bonds shall be deemed to have been expended for a purpose specified for the issuance of bonds in the law under authority of which the bonds are issued if the earnings thereon and proceeds of liquidation of the investments are acquired with such proceeds, to the extent that they are: (1) Applied to pay or service debt service on the bonds; or (2) Applied toward such purpose.

(c) When the bond proceeds of taxable bonds are invested or reinvested by the governmental unit in obligations permitted by this subchapter, the issuance of the taxable bonds shall be deemed to be for a public purpose, provided, the net proceeds of such investment or reinvestment, after sufficient provision is made for debt service on the bonds, are then applied to a purpose for which the governmental unit has authority to issue bonds and the governmental unit has determined upon appropriate findings of fact that such application of net proceeds is for a public purpose which the governmental unit is authorized or empowered to perform.



§ 19-9-710 - Refunding bonds.

Notwithstanding any provisions of state law relating to the investment or reinvestment of surplus funds of any governmental unit or any more restrictive provisions of the law under authority of which the bonds are issued, the proceeds of taxable bonds issued to refund or advance refund a prior issue or issues of bonds may be invested in securities or obligations described in the ordinance or resolution providing for the issuance of such refunding bonds.









Chapter 10 - Claims Against the State

Subchapter 1 - -- General Provisions

§ 19-10-101 - Investigatory powers.

The Director of the Department of Finance and Administration, as soon as the director learns of facts from which he or she concludes that a claim, other than for personal injury or death of a state employee, may be filed under this chapter against the state or any of its agencies, departments, or institutions, whether or not the claim has already been filed, is authorized and directed to investigate and take evidence concerning the claim. The director is, for this purpose, authorized to exercise all necessary investigatory powers conferred upon him or her by this chapter. All information acquired by the director shall be made available to the Arkansas State Claims Commission prior to the hearing and determination thereof.



§ 19-10-102 - Legal representative for state agencies.

(a) The attorneys of any state agency, department, or institution against which a claim is filed shall represent their respective agencies before the Arkansas State Claims Commission. The Attorney General shall represent all agencies, departments, and institutions which have no special legal representatives before the Arkansas State Claims Commission.

(b) Legal representation for a public employer before the Workers' Compensation Commission shall be in the manner prescribed in § 21-5-606.



§ 19-10-103 - State employee not to represent claimant.

No full-time employee of the State of Arkansas or of its agencies, nor a member of any agency, shall appear before either the Arkansas State Claims Commission or the Workers' Compensation Commission as attorney or representative for any claimant in the presentation or prosecution of any claim filed under this chapter.



§ 19-10-104 - Claims for late or lost warrants.

The Arkansas State Claims Commission, before approving a claim for a state warrant for purchase of commodities delivered or services performed that has been lost or presented for payment after expiration of the legal date for redemption, shall request proof from the Auditor of State that the original warrant was legally cancelled because of late redemption presentation or, in the case of a lost warrant, an official warrant cancellation procedure has been exercised.






Subchapter 2 - -- Arkansas State Claims Commission

§ 19-10-201 - Creation.

(a) (1) There is created a commission to be known as the "Arkansas State Claims Commission". It shall consist of five (5) members to be known as "commissioners". Two (2) members shall be attorneys and one (1) member shall be a public-spirited person of recognized standing.

(2) (A) The commissioners shall be appointed by the Governor and confirmed by the Senate. They shall serve for terms of five (5) years and thereafter until a successor has been appointed and qualified. A vacancy in the office of commissioner shall be filled by the Governor and that appointee shall hold office during the unexpired portion of the term in which the vacancy occurred.

(B) Members of the commission may be appointed to and may serve successive terms.

(b) Before entering upon the duties of his or her office, each commissioner shall take the constitutional oath of office.

(c) (1) A commissioner shall not hear or participate in the consideration of any claim in which he or she is interested personally, either directly or indirectly.

(2) If for reasons of conflicts of interest a commissioner disqualifies himself or herself is absent for any reason from hearing a particular claim, the interested parties may request that a third special commissioner be appointed by the Governor to hear a specific claim.

(d) The commission shall elect from its membership a chair.

(e) (1) Each commissioner shall receive such salary as may be prescribed by law and appropriated by the General Assembly. The salary shall be paid in the manner as are salaries of other state officials and employees.

(2) In addition to salary, each member may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 19-10-202 - Director -- Personnel.

(a) The Executive Secretary or Clerk of the Arkansas State Claims Commission shall be designated by the commission and shall serve as the director of the commission.

(b) The commission may appoint such other personnel as may be necessary to effectuate the operations of the commission and as may be authorized by biennial appropriation of the General Assembly.



§ 19-10-203 - Duties of director.

(a) The Director of the Arkansas State Claims Commission shall maintain a system of filing and adjudicating of claims against the state. The director shall keep a docket of all claims filed and shall present them to the commission in the chronological order of filing.

(b) The director shall be responsible for maintenance and custody of the docket, files, and records of the commission, including the transcripts of testimony and exhibits, with all papers and requests filed in proceedings, the minutes of all actions taken, and all of the commission's findings, determinations, opinions, reports, orders, rules, and regulations.

(c) The director shall prepare the docket of claims to be considered by the commission and shall notify all parties of record of the time, date, and place of hearing in advance when a claim will be docketed for hearing before the commission.

(d) The director shall be authorized by the commission to sign or authenticate all orders and other actions of the commission.



§ 19-10-204 - Jurisdiction.

(a) Except as otherwise provided by law, the Arkansas State Claims Commission shall have exclusive jurisdiction over all claims against the State of Arkansas and its several agencies, departments, and institutions, but shall have no jurisdiction of claims against municipalities, counties, school districts, or any other political subdivisions of the state.

(b) (1) (A) (i) The commission shall have no jurisdiction of, or authority with respect to, claims arising under:

(a) The Workers' Compensation Law, § 11-9-101 et seq.;

(b) The Department of Workforce Services Law, § 11-10-101 et seq.;

(c) The Arkansas Teacher Retirement System Act, § 24-7-201 et seq.;

(d) The Arkansas Public Employees' Retirement System Act, § 24-4-101 et seq.;

(e) The State Police Retirement System Act, § 24-6-201 et seq.; or

(f) Laws providing for old age assistance grants, child welfare grants, blind pensions, or any laws of a similar nature.

(ii) Additionally, the commission shall have no jurisdiction over claims against the state for repayment of child support, except in cases where the underlying support order is set aside as void ab initio by the court and the child support paid was retained by the state as reimbursement for public assistance paid on behalf of a child.

(iii) The commission shall have no jurisdiction over:

(a) A claim by a member of the uniformed armed services against the State Military Department, the State Militia, or any subdivision thereof, if the claim arises out of the performance of the claimant's military duty;

(b) Claims against the Department of Community Correction for acts committed by a person while that person is subject to conditions of parole or probation under Arkansas law; or

(c) Claims against the Department of Correction for acts committed by inmates while on authorized release from the Department of Correction.

(B) Claims solely addressing the receipting, processing, and reissuance of child support payments through the Arkansas child support clearinghouse shall remain within the jurisdiction of the commission.

(2) (A) The commission shall have jurisdiction only over those claims which are barred by the doctrine of sovereign immunity from being litigated in a court of general jurisdiction.

(B) The commission shall have no jurisdiction over claims for state tax refunds under § 26-18-507, claims challenging tax assessments under § 26-18-406, and claims challenging tax laws under Arkansas Constitution, Article 16, § 13.

(3) (A) The commission shall make no award for any claim which, as a matter of law, would be dismissed from a court of law or equity for reasons other than sovereign immunity.

(B) Specifically, if the facts of a given claim would cause the claim to be dismissed as a matter of law from a court of general jurisdiction, then the commission shall make no award on the claim.

(c) The commission shall have jurisdiction over actions to contest eligibility, qualification, or election to serve as a member of the House of Representatives for the purpose of making a nonbinding recommendation thereon to that chamber of the General Assembly.

(d) The commission shall have jurisdiction over claims to recover reasonable attorney's fees and other litigation expenses reasonably incurred by plaintiffs who substantially prevailed in actions under § 25-19-107 against the State of Arkansas or a department, agency, or institution of the state under the standard described in § 25-19-107(d)(1).



§ 19-10-205 - Rules and regulations.

The Arkansas State Claims Commission shall have the power to make and alter or amend all rules and regulations governing the procedure before it which may be deemed necessary and expedient for the orderly discharge of its duties and which shall not be inconsistent with any of the provisions of this subchapter or other laws.



§ 19-10-206 - Meetings.

(a) (1) The Arkansas State Claims Commission shall meet at such time and place as may be designated by the chair or the Director of the Arkansas State Claims Commission.

(2) General meetings of the commission for the purpose of hearing testimony and taking evidence will be held each month unless scheduled differently by the chair or director.

(b) The commission may, at its discretion, hold special meetings of the commission upon request by the interested parties.

(c) The commission shall traditionally meet in Little Rock at the State Capitol, but may conduct hearings elsewhere in the state if the commission deems a hearing is relative to business before the commission.

(d) (1) A majority of the commissioners shall constitute a quorum, and the concurrence of two (2) members of the commission shall be necessary for the allowance or disallowance of any claims.

(2) A vacancy shall not impair the right of the remaining two (2) members to exercise all powers of the full commission.



§ 19-10-207 - Power to examine.

(a) The Director of the Arkansas State Claims Commission or any member of the Arkansas State Claims Commission shall have the authority to administer oaths, to subpoena witnesses, to examine any books, documents, or records that may be relevant to any proceeding before the commission, and to require the production of any such materials.

(b) In actions to contest the election of a member of the House of Representatives of the General Assembly, the commission's general authority to subpoena witnesses and documents shall specifically include the authority to subpoena election officers and to subpoena any and all ballots cast or other election records in the election at issue.

(c) If any claimant or witness to whom an oath has been administered as provided in this section shall swear falsely to any fact material to the investigation of a claim, such false swearing shall constitute perjury, and the guilty party shall be subject to prosecution therefor.

(d) (1) If any person or entity shall fail or refuse to obey any commission subpoena or order or shall refuse to testify or produce any books, papers, or other documents, the commission may present its petition setting forth the facts to any court of record. Thereupon, in a proper case, the court shall issue its subpoena to the person or entity, requiring his or her or its attendance before the court to testify or produce such books, papers, and documents as may be deemed necessary and pertinent. Any person or entity failing or refusing to obey the subpoena or order of the court may be proceeded against in the same manner as for refusal to obey any other subpoena, as provided by the Arkansas Rules of Civil Procedure.

(2) The commission shall be entitled to the services of the Attorney General and the services of the prosecuting attorneys for the county and district in which the enforcement is required.



§ 19-10-208 - Complaints.

(a) (1) All proceedings to enforce claims under this subchapter shall be commenced by a verified complaint, of which the original and three (3) copies shall be filed with the Director of the Arkansas State Claims Commission.

(2) The party filing the claim should be designated as the claimant, and the State of Arkansas shall be designated as respondent.

(b) The complaint shall state concisely the facts upon which the claim is based and shall set forth:

(1) The address of the claimant and the claimant's attorney, if any;

(2) The time and place of the circumstances giving rise to the claim;

(3) The state department, agency, or institution in which the claim originated;

(4) The amount claimed; and

(5) All averments of fact necessary to state a cause of action against a private person or corporation.

(c) If the claim is based upon a contract or other instrument in writing, a copy shall be attached to the complaint and the copies filed with the director.

(d) (1) In the complaint the claimant shall state whether his or her claim has been presented to any state department, or officer thereof, and if so, when presented, to whom, and what action was taken thereon.

(2) The director shall further state whether he or she has received any payment on account of such claim and, if so, the amount received.

(3) (A) The director shall also state whether any other person or corporation has any absolute or contingent interest in his or her claim.

(B) If any person or corporation is interested in the claim, the claimant shall state the name and address of that person or corporation having the interest, the nature of the interest, and how and when it was acquired.

(e) If the claimant is an executor, administrator, guardian, or other representative acting under judicial appointment, a duly certified copy of the record of appointment shall be filed with the complaint.



§ 19-10-209 - Time for filing.

No claim may be considered and allowed by the Arkansas State Claims Commission unless it has been filed with the director of the commission as provided by this subchapter within the period allowed by law for the commencement of an action for the enforcement of the same type of claim against a private person.



§ 19-10-210 - Notice and hearings.

(a) The Director of the Arkansas State Claims Commission shall notify each claimant and also the head of each state agency, department, or institution against which a claim is filed of the time and place set for the hearing thereof.

(b) (1) In conducting hearings, the Arkansas State Claims Commission shall not be bound by the formal rules of evidence and shall conduct all hearings publicly and in a fair and impartial manner, giving the parties full opportunity for presentation of evidence, cross-examination of witnesses, and argument.

(2) To the extent practicable, the commission shall adopt the procedure used by the circuit courts, and its hearing shall be conducted in a judicial manner.



§ 19-10-211 - Appeals of decisions.

(a) A decision of the Arkansas State Claims Commission may be appealed only to the General Assembly.

(b) When any party to a claim before the commission is aggrieved by the decision of the commission concerning such claim, the aggrieved party may, on a form designed by the commission:

(1) Within forty (40) days after the decision is rendered, file with the commission a notice of appeal of the decision to the General Assembly; or

(2) Within forty (40) days after the decision is rendered, file with the commission a motion for reconsideration requesting the commission to reconsider its decision; and

(3) Within twenty (20) days after commission reconsideration or denial of the motion for reconsideration, file with the commission a notice of appeal of the decision to the General Assembly.

(c) The commission shall, in a timely manner, notify the Legislative Council or the appropriate committee of the General Assembly and all parties to the claim when any notice of appeal to the General Assembly is filed with the commission.

(d) When the commission notifies parties of a decision of the commission, it shall advise the parties of the right of appeal.



§ 19-10-212 - Reports of agency liability.

(a) It is the intent of the General Assembly that when any state agency, board, commission, or institution of higher education admits liability to a claim filed with the Arkansas State Claims Commission and the claim involves a contract with a state agency, board, commission, or institution of higher education or the claim exceeds ten thousand dollars ($10,000), that the agency, board, commission, or institution of higher education file a written report of the claim to the Litigation Reports Oversight Subcommittee of the Legislative Council.

(b) (1) The report shall include a concise statement of facts with an explanation of the agency's liability.

(2) Further, the report shall be filed with the subcommittee within thirty (30) days after the claim has been adjudicated by the Arkansas State Claims Commission.



§ 19-10-213 - Agency to pay claim.

In the event that any claim authorized herein is determined to be a valid claim against the state and the claim is to be paid from funds not in the State Treasury, the Clerk of the Arkansas State Claims Commission shall notify the agency against which the claim is to be charged of the amount of such claims. Upon receipt of such notification, the state agency shall forthwith deliver a check to the Clerk of the Arkansas State Claims Commission who shall deposit the same as a nonrevenue receipt into the Miscellaneous Revolving Fund from which he or she shall disburse the amount of the claim to the claimant.



§ 19-10-214 - Effect on liens.

(a) Arkansas State Claims Commission awards are state property and therefore liens may not attach to commission awards, nor may an award be assigned.

(b) If the commission and the General Assembly approve appeals or claims above seven thousand five hundred dollars ($7,500) and name as payees, in addition to the claimant, other individuals or entities who would normally have liens in a court of law, other than insurance company claims for subrogation, then the commission may deposit the amount approved in the registry of the Pulaski County Circuit Court. After reasonable notice to the claimant and any named payees, the court shall establish the validity and priority to the moneys upon petition of the claimant or any named payee.



§ 19-10-215 - Restrictions on awards.

(a) With the exception of death and disability benefit claims paid under § 21-5-701 et seq., no award may be paid in excess of twelve thousand five hundred dollars ($12,500).

(b) If the award is greater than twelve thousand five hundred dollars ($12,500), the claim shall be referred to the General Assembly for an appropriation.






Subchapter 3 - -- Effect of Insurance Coverage

§ 19-10-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Insurer" means every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance; and

(2) "Subrogation claim" means any claim filed with the Arkansas State Claims Commission by an insurer or its insured, or both, to recover money paid or owed by an insurer to any individual under a contract of insurance.



§ 19-10-302 - Exhaustion of remedies against insurer.

(a) The Arkansas State Claims Commission shall not dismiss a claim with prejudice on grounds that the claimant has received or is due benefits under a policy of insurance. However, the commission shall hear no claim until the claimant has exhausted all remedies against insurers, including the claimant's insurer.

(b) Every claim filed with the commission shall be accompanied by a sworn affidavit, on a form to be provided by the commission, signed by the claimant and witnessed by the claimant's insurer and legal counsel, if any, that the claimant has exhausted all remedies against insurers, including the claimant's insurer. The affidavit shall further state the total amount of insurance benefits paid to the claimant.



§ 19-10-303 - Reduction of award.

(a) If the Arkansas State Claims Commission awards damages to a claimant who has received benefits under any policy of insurance, the premium of which has not been paid by or on behalf of the claimant, the commission shall reduce its award by the amount of insurance benefits received by the claimant.

(b) The commission shall not reduce awards for damages to a claimant who has received benefits under a policy of insurance, the premium of which has been paid by or on behalf of the claimant.



§ 19-10-304 - Subrogation claims not heard.

The Arkansas State Claims Commission shall not hear subrogation claims. This fact shall in no way alter or vary the operation or coverage of §§ 21-9-201 -- 21-9-205.



§ 19-10-305 - Immunity of state officers and employees -- Status as employee.

(a) Officers and employees of the State of Arkansas are immune from liability and from suit, except to the extent that they may be covered by liability insurance, for damages for acts or omissions, other than malicious acts or omissions, occurring within the course and scope of their employment.

(b) For purposes of this chapter, agreements between the State of Arkansas and a state of the United States or the District of Columbia entered into pursuant to the Interlocal Cooperation Act, § 25-20-101 et seq., shall confer status of an employee for purposes of this chapter on persons acting pursuant to such agreement.

(c) For purposes of this chapter, persons acting individually or on behalf of charitable organizations, other than motor carriers as defined by § 23-13-203(a)(13), shall have the status of an employee while transporting persons as a service of the Transitional Employment Assistance Program.

(d) For purposes of this chapter, dental residents and faculty of a pediatric dentistry program in an adjoining state shall have the status of an employee while on duty and performing assigned responsibilities in a pediatric dentistry program located within a hospital dental clinic in this state.



§ 19-10-306 - Res judicata or collateral estoppel.

If an individual commences a civil action in any court of law or equity within this state which arises out of the same subject matter or occurrence that is the subject matter of a complaint before the Arkansas State Claims Commission, the commission shall recognize any final judgment or order rendered in the civil action as a bar to further consideration of the claim in accordance with principles of res judicata and collateral estoppel.






Subchapter 4 - -- Workers' Compensation Commission

§ 19-10-401 - Reports of personal injury or death.

All state officers, heads of agencies, departments, and institutions shall file a report with the Workers' Compensation Commission, within ten (10) days after knowledge of any personal injury or death of any employee of the state or any of its agencies, departments, or institutions. This report shall be made on forms approved by the commission and shall give the date, place, and time of day of any such injury or death, briefly stating the circumstances and extent thereof, the name of the injured or deceased person, and the names of any and all witnesses.



§ 19-10-402 - Jurisdiction and procedure.

(a) (1) The Workers' Compensation Commission shall have exclusive jurisdiction, as limited in this subchapter, of all claims against the State of Arkansas and its several agencies, departments, and institutions for personal injuries and deaths of employees and officers of the State of Arkansas and its agencies, departments, and institutions arising out of and in the course of employment or service.

(2) (A) Awards for these injuries and deaths shall be made by the commission in the same amounts and on the same terms and conditions as if such injuries and deaths had arisen out of and in the course of private employment covered by the Workers' Compensation Law, § 11-9-101 et seq.

(B) The procedure to be followed in the presentation, hearing, and determination of claims shall, in all respects, be the same as in claims for compensation for injuries and deaths arising out of and in the course of private employment covered by the Workers' Compensation Law, § 11-9-101 et seq.

(b) The General Assembly shall at each session appropriate, from such sources as it may see fit, a sum sufficient to satisfy such claims as are or probably will be payable during the following fiscal year under awards made under this section. The commission shall direct the distributions of this fund and make disbursements upon the vouchers issued against it.



§ 19-10-403 - Workers' Compensation Revolving Fund.

(a) There is created in the State Treasury a special fund to be known as the Workers' Compensation Revolving Fund. All sums appropriated by the General Assembly pursuant to this subchapter shall be deposited by the Treasurer of State to the account of this special fund.

(b) The Workers' Compensation Commission shall draw all vouchers against this fund in payment of awards made by it under this subchapter.



§ 19-10-404 - State deemed self-insurer.

For the purposes of this subchapter, the State of Arkansas shall be considered a self-insurer and shall be exempt from all fees and tax as such.



§ 19-10-405 - Awards and expenses.

In the event an award is made, the Workers' Compensation Commission shall immediately take the necessary steps to pay the award and all expenses incidental to the claim from any funds previously made available by the General Assembly for such purpose.



§ 19-10-406 - Report of findings.

Upon the allowance or disallowance of any claim, the Workers' Compensation Commission shall immediately transmit a copy of its findings to the Director of the Department of Finance and Administration and interested parties.









Chapter 11 - Purchasing and Contracts

Subchapter 1 - -- General Provisions

§ 19-11-101 - Responsibility of disbursing officer -- Maintenance of files by Office of State Procurement.

(a) The disbursing officer of each agency, board, commission, department, or institution shall be responsible for reviewing all invoices prepared by commercial printers or suppliers holding commercial contracts to make certain that the charges to the agency, board, commission, department, or institution are proper under the terms of the contract.

(b) The Office of State Procurement of the Department of Finance and Administration shall maintain complete files that shall be open to public inspection on all commercial term and one-time contracts. The files shall contain:

(1) A copy of the contract;

(2) A list of all printing or duplicating done or commodities ordered, as well as the name of the invoiced agency; and

(3) A copy of all correspondence regarding the contract or jobs performed thereunder.



§ 19-11-102 - Use of soybean ink in state printing.

Notwithstanding any law, rule, or regulation to the contrary, all printing which is chargeable to or which is paid for with funds appropriated wholly or in part by the state, or any state department, division, bureau, board, commission, or agency, shall be printed in soybean ink; provided, however, that the soybean ink is comparable in price to other inks, and that it is equally suitable for use.



§ 19-11-103 - Penalty for violation of law.

Any person who is found by a court of law to have knowingly violated any state law in conjunction with the performance or acquisition of a contract with the state shall be ineligible to contract with the state for a period of three (3) years.



§ 19-11-104 - Equal Opportunity Policy.

(a) The purpose of this section is to require any entity or person bidding on a state contract, responding to a request for proposals regarding a state contract, responding to a request for qualifications regarding a state contract, or negotiating a contract with the state for professional or consulting services to submit to the Office of State Procurement of the Department of Finance and Administration the most current equal opportunity policy of the entity or person.

(b) The office and a state agency shall require a copy of the most current equal opportunity policy of an entity or person to be filed with the office or state agency for public inspection as a condition precedent to:

(1) Accepting a letter of intent, bid, proposal, or statement of qualification with regard to a state contract from the entity or person; or

(2) Entering negotiations with the entity or person for a professional or consulting services contract with the state.



§ 19-11-105 - Illegal immigrants -- Prohibition -- Public contracts for services.

(a) As used in this section:

(1) "Contractor" means a person having a public contract with a state agency for professional services, technical and general services, or any category of construction in which the total dollar value of the contract is twenty-five thousand dollars ($25,000) or greater;

(2) "Exempt agency" means the constitutional departments of the state, the elected constitutional offices of the state, the General Assembly, including the Legislative Council and the Legislative Joint Auditing Committee and supporting agencies and bureaus thereof, the Arkansas Supreme Court, the Court of Appeals, circuit courts, prosecuting attorneys, and the Administrative Office of the Courts;

(3) "Illegal immigrant" means any person not a citizen of the United States who has:

(A) Entered the United States in violation of the federal Immigration and Nationality Act of 1952, 8 U.S.C. § 1101 et seq., or regulations issued under the act;

(B) Legally entered the United States but without the right to be employed in the United States; or

(C) Legally entered the United States subject to a time limit but has remained illegally after expiration of the time limit;

(4) "Professional services contract" means a contract between a state agency and a contractor in which:

(A) The relationship between the contractor and the state agency is that of an independent contractor rather than that of an employee;

(B) The services to be rendered consist of the personal services of an individual that are professional in nature;

(C) The state agency does not have direct managerial control over the day-to-day activities of the individual providing the services;

(D) The contract specifies the results expected from the rendering of the services rather than detailing the manner in which the services shall be rendered; and

(E) Services rendered under a professional services contract are rendered to the state agency itself or to a third-party beneficiary;

(5) "Public contract for services" means any type of agreement between a state agency and a contractor for the procurement of services and all categories of construction with a state agency in which the total dollar value of that contract is twenty-five thousand dollars ($25,000) or greater;

(6) (A) "State agency" means any agency, institution, authority, department, board, commission, bureau, council, or other agency of the state supported by appropriation of state or federal funds, except an exempt agency under subdivision (a)(7)(B) of this section.

(B) "State agency" includes an exempt agency when any agency or exempt agency procures any item subject to Arkansas Constitution, Amendment 54; and

(7) (A) "Technical and general services" means:

(i) Work accomplished by skilled individuals involving time, labor, and a degree of expertise in which performance is evaluated based upon the quality of the work and the results produced;

(ii) Work performed to meet a demand, including without limitation work of a recurring nature that does not necessarily require special skills or extensive training; or

(iii) The furnishing of labor, time, or effort by a contractor or vendor, not involving the delivery of any specific end product other than reports that are incidental to the required performance.

(B) "Technical and general services" shall not be construed to include the procurement of professional services under § 19-11-801 et seq.

(b) No state agency may enter into or renew a public contract for services with a contractor who knows that the contractor or a subcontractor employs or contracts with an illegal immigrant to perform work under the contract.

(c) Before executing a public contract, each prospective contractor shall certify in a manner that does not violate federal law in existence on January 1, 2007, that the contractor at the time of the certification does not employ or contract with an illegal immigrant.

(d) (1) If a contractor violates this section, the state shall require the contractor to remedy the violation within sixty (60) days.

(2) (A) If the contractor does not remedy the violation within the sixty (60) days specified under subdivision (d)(1) of this section, the state shall terminate the contract for breach of the contract.

(B) If the contract is terminated under subdivision (d)(2)(A) of this section, the contractor shall be liable to the state for actual damages.

(e) (1) (A) If a contractor uses a subcontractor at the time of certification, the subcontractor shall certify in a manner that does not violate federal law in existence on January 1, 2007, that the subcontractor at that time of certification does not employ or contract with an illegal immigrant.

(B) A subcontractor shall submit the certification required under subdivision (e)(1)(A) of this section within thirty (30) days after the execution of the subcontract.

(2) The contractor shall maintain on file the certification of the subcontractor throughout the duration of the term of the contract.

(3) If the contractor learns that a subcontractor is in violation of this section, the contractor may terminate the contract with the subcontractor, and the termination of the contract for a violation of this section shall not be considered a breach of the contract by the contractor and subcontractor.



§ 19-11-106 - Contracting goals for service-disabled veterans.

(a) As used in this section:

(1) "Service-disabled veteran" means any individual who:

(A) Is at least thirty-percent (30%) disabled as a result of military service and is designated as such by the United States Department of Veterans Affairs; and

(B) Has been a resident of the State of Arkansas for at least two (2) years; and

(2) "Business of a service-disabled veteran" means a business that:

(A) Not less than fifty-one percent (51%) of which is owned by one (1) or more service-disabled veterans;

(B) The management and daily business operations of which are controlled by one (1) or more service-disabled veterans; and

(C) Has been certified as a business of a service-disabled veteran by the Division of Minority Business Enterprise of the Arkansas Economic Development Commission under the Minority Business Economic Development Act, § 15-4-301 et seq.

(b) (1) All state agencies shall attempt to ensure that five percent (5%) of the total amount expended in state-funded and state-directed public construction programs and in the purchase of goods and services for the state each fiscal year is paid to businesses of service-disabled veterans.

(2) This subsection shall not be construed as establishing a preference in contracting with businesses of service-disabled veterans.






Subchapter 2 - -- Arkansas Procurement Law

§ 19-11-201 - Title.

This subchapter shall be referred to as the "Arkansas Procurement Law".



§ 19-11-202 - Purposes and policies.

The underlying purposes and policies of this subchapter are to:

(1) Simplify, clarify, and modernize the law governing procurement by this state;

(2) Permit the continued development of procurement policies and practices;

(3) Provide for increased public confidence in the procedures followed in public procurement;

(4) Ensure the fair and equitable treatment of all persons who deal with the procurement system of this state;

(5) Provide increased economy in state procurement activities by fostering effective competition; and

(6) Provide safeguards for the maintenance of a procurement system of quality and integrity.



§ 19-11-203 - Definitions generally.

As used in this subchapter:

(1) (A) "Agency procurement official" means any person authorized by a state agency to enter into and administer contracts and make written determinations and findings with respect to contracts, in accordance with procedures prescribed by this subchapter and the regulations promulgated under it.

(B) "Agency procurement official" also includes an authorized representative acting within the limits of authority;

(2) "Business" means any corporation, partnership, individual, sole proprietorship, joint-stock company, joint venture, or any other legal entity;

(3) (A) "Capital improvement" means all lands, buildings, structures, utilities, on-site and off-site improvements, and other appurtenant improvements, existing or future, and all construction, repairs, alterations, and renovations thereof which are undertaken, owned, operated, or otherwise managed by a state agency.

(B) "Capital improvement" shall not include construction and reconstruction of roads and bridges in the state highway system by the State Highway Commission, nor shall "capital improvement" include any building, facility, plant, structure, or other improvement constructed by, or in behalf of, the Arkansas State Highway and Transportation Department or the State Highway Commission;

(4) "Commodities" means all property, including, but not limited to, equipment, printing, stationery, supplies, and insurance, but excluding leases on real property, real property, or a permanent interest in real property, exempt commodities and services, and capital improvements;

(5) (A) "Contract" means all types of state agreements, regardless of what they may be called, for the purchase of commodities and services and for the disposal of surplus commodities and services not otherwise exempt.

(B) (i) "Contract" includes awards and notices of award, contracts of a fixed-price, cost, cost-plus-a-fixed-fee, or incentive type, contracts providing for the issuance of job or task orders, leases, letter contracts, and purchase orders.

(ii) "Contract" also includes supplemental agreements with respect to any of these items.

(iii) "Contract" does not include a partial equity ownership agreement as defined under § 19-11-1301 et seq.;

(6) "Contract modification" means any written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity, or other provisions of any contract accomplished by mutual action of the parties to the contract;

(7) "Contractor" means any person having a contract with a state agency;

(8) "Data" means recorded information, regardless of form or characteristic;

(9) "Debarment" means the disqualification of a person to receive invitations for bids or requests for proposals or the award of a contract by the state for a specified period of time commensurate with the seriousness of the offense or the failure or the inadequacy of performance;

(10) "Designee" means a duly authorized representative of a person holding a superior position;

(11) "Electronic" means electrical, digital, magnetic, optical, or any other similar technology;

(12) "Employee" means an individual drawing a salary from a state agency, whether elected or not, and any nonsalaried individual performing personal services for any agency;

(13) "Exempt agencies" means the constitutional departments of the state, the elected constitutional offices of the state, the General Assembly, including the Legislative Council and the Legislative Joint Auditing Committee and supporting agencies and bureaus thereof, the Arkansas Supreme Court, the Court of Appeals, circuit courts, prosecuting attorneys, and the Administrative Office of the Courts;

(14) "Exempt commodities and services" means:

(A) Advertising in newspapers, periodicals, and related publications and on television, radio, billboards, and electronic media;

(B) Animals procured for medical research;

(C) (i) Commodities and services for use in research, education, and treatment for the diagnosis, cure, and prevention of disease, which may be procured with administrative approval through a group purchasing entity serving other public health institutions when substantial savings are available.

(ii) A report shall be filed annually with the Division of Legislative Audit reflecting the justification of and the estimated savings accruing due to the use of this exemption;

(D) (i) Commodities procured for resale in cafeterias, commissaries, bookstores, gift shops, canteens, and other similar establishments.

(ii) However, these commodities procured shall not be sold or transferred to any agency with the intent of circumventing applicable procurement procedures;

(E) (i) Contracts awarded by agencies for the construction of buildings and facilities and for major repairs.

(ii) These contract exemptions shall not extend to the procurement of any commodities not otherwise exempt that are to be furnished by the agency under any such contract;

(F) Contracts awarded by the Arkansas State Highway and Transportation Department for the construction, reconstruction, and maintenance of roads and bridges in the state highway system and for the county, rural road aid, and city street aid programs;

(G) (i) Farm products procured or sold by a state agency having an agency procurement official.

(ii) The current trade customs with respect to the procurement or sale of cotton, cotton seed, rice, and other farm products shall be followed when it is necessary to obtain the best price for the commodities procured or sold;

(H) Fees, including medical fees and physician fees;

(I) Foster care maintenance services provided by foster family homes approved by the Division of Children and Family Services of the Department of Human Services for children whose placement and care are the responsibility of the Division of Children and Family Services of the Department of Human Services;

(J) Freight and storage charges and demurrage;

(K) Licenses required prior to performance of services;

(L) (i) Livestock procured by an agency having an official experienced in selection and procurement of livestock.

(ii) Such procurement will be reported to the State Procurement Director, giving details of the purchase;

(M) Livestock procured for breeding, research, or experimental purposes;

(N) Maintenance on office machines and technical equipment;

(O) Medical items specifically requested by a physician for treatment or diagnosis of patients in his or her care, including prosthetic devices, surgical instruments, heart valves, pacemakers, radioisotopes, and catheters;

(P) Membership in professional, trade, and other similar associations;

(Q) Perishable foodstuffs for immediate use or processing;

(R) Postage;

(S) Published books, manuals, maps, periodicals, films, technical pamphlets, and copyrighted educational aids for use in libraries and for other informational or instructional purposes in instances in which other applicable law does not provide a restrictive means for the acquisition of these materials;

(T) Services of visiting speakers, lecturers, and performing artists;

(U) Taxes;

(V) Travel expense items such as room and board and transportation charges;

(W) Utility services or equipment that is defined, recognized, and regulated by the Arkansas Public Service Commission as a monopoly offering;

(X) Works of art for museum and public display;

(Y) Capital improvements valued at less than twenty thousand dollars ($20,000), subject to minimum standards and criteria of the Arkansas Building Authority;

(Z) Services related to work force development, incumbent work force training, or specialized business or industry training;

(AA) Major procurement contracts of the Arkansas Lottery Commission under § 23-115-103; and

(BB) The following commodities and services relating to proprietary software after the initial procurement:

(i) Technical support;

(ii) Renewals;

(iii) Additional copies; and

(iv) License upgrades;

(15) (A) (i) "Grant" means the furnishing by the state of assistance, whether financial or otherwise, to any person to support a program authorized by law.

(ii) "Grant" does not include an award whose primary purpose is to procure an end product, whether in the form of commodities or services.

(B) A contract resulting from such an award is not a grant but a procurement contract;

(16) "May" means the permissive;

(17) "Paper product" means any item manufactured from paper or paperboard;

(18) "Person" means any business, individual, union, committee, club, or other organization or group of individuals;

(19) "Political subdivisions" means counties, municipalities, and school districts;

(20) (A) "Procurement" means the buying, purchasing, renting, leasing, or otherwise obtaining of any commodities or services.

(B) "Procurement" also includes all functions that pertain to the obtaining of any public procurement, including description of requirements, selection and solicitation of sources, preparation and award of contract, disposal of commodities, and all phases of contract administration;

(21) "Procurement agency" means any state agency that is authorized by this subchapter, by implementing regulations, or by way of delegation from the State Procurement Director to contract on its own behalf rather than through the central contracting authority of the State Procurement Director;

(22) (A) "Procurement agent" means any person authorized by a state agency not having an agency procurement official to enter into and administer contracts and make written determinations and findings with respect to contracts, in accordance with procedures prescribed by this subchapter.

(B) "Procurement agent" also includes an authorized representative acting within the limits of authority;

(23) (A) "Public funds" means all state-appropriated and cash funds of state agencies, as defined by applicable law or official ruling. "Public funds" as used in this subchapter shall not include funds administered by, or under the control of, agencies, except public funds.

(B) Without necessarily being limited thereto, "public funds" does not include grants, donations, research contracts, and revenues derived from self-supporting enterprises which are not operated as a primary function of the agency, no part of which funds are deposited into the State Treasury;

(24) "Public notice" means the distribution or dissemination of information to interested parties using methods that are reasonably available. Such methods will often include publication in newspapers of general circulation, electronic or paper mailing lists, and websites designated by the State of Arkansas and maintained for that purpose;

(25) (A) "Purchase request" means that document, written or electronic, in which a using agency requests that a contract be obtained for a specified need.

(B) "Purchase request" may include, but is not limited to, the technical description of the requested item, delivery schedule, transportation, criteria for evaluation of solicitees, suggested sources of supply, and information supplied for the making of any written or electronic determination and finding required by this subchapter;

(26) "Recycled paper" means paper which contains recycled fiber in a proportion specified by the State Procurement Director;

(27) (A) "Services" means the furnishing of labor, time, or effort by a contractor, not involving the delivery of a specific end product other than reports which are merely incidental to the required performance.

(B) "Services" shall not include employment agreements, collective bargaining agreements, exempt commodities and services, or architectural or engineering contracts requiring approval of the Arkansas Building Authority or higher education;

(28) "Shall" means the imperative;

(29) "Signature" means a manual, an electronic, or a digital method executed or adopted by a party with the intent to be bound by or to authenticate a record which is:

(A) Unique to the person using it;

(B) Capable of verification;

(C) Under the sole control of the person using it; and

(D) Linked to data in such a manner that if the data are changed, the electronic signature is invalidated;

(30) (A) "State agency" means any agency, institution, authority, department, board, commission, bureau, council, or other agency of the state supported by appropriation of state or federal funds, except an exempt agency pursuant to subdivision (13) of this section.

(B) "State agency" includes an exempt agency when any agency or exempt agency procures any item subject to Arkansas Constitution, Amendment 54;

(31) (A) "State contract" means a contract for the procurement of commodities or services in volume, awarded by the State Procurement Director.

(B) The contract may apply to all or part of the state;

(32) "State Procurement Director" means the person holding the position created in § 19-11-216, as the head of the Office of State Procurement;

(33) "Suspension" means the disqualification of a person to receive invitations for bids, requests for proposals, or the award of a contract by the state for a temporary period pending the completion of an investigation and any legal proceedings that may ensue because a person is suspected upon probable cause of engaging in criminal, fraudulent, or seriously improper conduct or failure or inadequacy of performance, which may lead to debarment;

(34) (A) "Technical and general services" means:

(i) Work accomplished by skilled individuals involving time, labor, and a degree of expertise, in which performance is evaluated based upon the quality of the work and the results produced;

(ii) Work performed to meet a demand, including, but not limited to, work of a recurring nature that does not necessarily require special skills or extensive training; or

(iii) The furnishing of labor, time, or effort by a contractor or vendor, not involving the delivery of any specific end product other than reports that are incidental to the required performance.

(B) "Technical and general services" shall not be construed to include the procurement of professional services under § 19-11-801 et seq.;

(35) "Using agency" means any state agency which utilizes any commodities or services purchased under this subchapter; and

(36) "Written" or "in writing" means the product of any method of forming characters on paper, other materials, or viewable screens, which can be read, retrieved, and reproduced, including information that is electronically transmitted and stored.



§ 19-11-204 - Definitions concerning source selection and contract formation.

As used in this subchapter:

(1) "Competitive bidding" means the same as defined in § 19-11-234(a);

(2) "Competitive sealed bidding" means the same as defined in § 19-11-229(a);

(3) "Competitive sealed proposals, means the same as defined in § 19-11-230(a);

(4) "Emergency procurement" means the acquisition of commodities or services, which if not immediately initiated, will endanger human life or health, state property, or the functional capability of a state agency;

(5) "Established catalogue price" means the price included in a catalogue, price list, schedule, or other form that:

(A) Is regularly maintained by a manufacturer or contractor;

(B) Is either published or otherwise available for inspection by customers; and

(C) States prices at which sales are currently or were last made to a significant number of buyers constituting the general buying public for the commodities or services involved;

(6) "Invitation for bids" means all documents or electronic media, whether attached or incorporated by reference, utilized for soliciting bids in accordance with the procedures set forth in § 19-11-229, which refers to competitive sealed bidding;

(7) "Multiple award contracts" means a method of procurement whereby an indefinite quantity contract is awarded to more than one (1) supplier for furnishing a like item or category of items.

(8) "Purchase description" means specifications or any other document or electronic media describing the commodities or services to be procured;

(9) "Request for proposals" means all documents or electronic media, whether attached or incorporated by reference, utilized for soliciting proposals in accordance with the procedures set forth in § 19-11-230, which refers to competitive sealed proposals, § 19-11-231, which refers to small procurements § 19-11-232, which refers to proprietary or sole source procurements, § 19-11-233, which refers to emergency procurements, or § 19-11-234, which refers to competitive bidding;

(10) (A) "Request for qualifications" means a solicitation document requiring submittal of qualifications or specialized expertise in response to the scope of work or services required and does not require pricing.

(B) Other than as provided in § 19-11-801 et seq., the request for qualifications process may only be used when, under rules promulgated by the State Procurement Director, the director determines in writing that the request for qualifications process is warranted;

(11) "Responsible bidder or offeror" means a person who has the capability in all respects to perform fully the contract requirements and the integrity and reliability that will assure good faith performance;

(12) "Responsive bidder" means a person who has submitted a bid under § 19-11-229, which refers to competitive sealed bidding, which conforms in all material respects to the invitation for bids, including the specifications set forth in the invitation; and

(13) (A) (i) "Small procurements" means any procurement not exceeding a purchase price of five thousand dollars ($5,000). Small purchases may be procured without seeking competitive bids or competitive sealed bids.

(ii) However, competition should be used to the maximum extent practicable.

(B) Items under state contract are excluded.



§ 19-11-205 - Definitions concerning commodity management.

As used in this subchapter:

(1) "Commodities" means, for purposes of this section, §§ 19-11-242 and 19-11-243, commodities owned by the state. See § 19-11-203, which refers to commodities;

(2) "Excess commodities" means any commodity, other than expendable commodities, having a remaining useful life but which the using agency in possession of the commodity has determined is no longer required by such agency;

(3) "Expendable commodities" means all tangible commodities other than nonexpendable commodities;

(4) "Nonexpendable commodities" means all tangible commodities having an original acquisition cost of more than two thousand five hundred dollars ($2,500) per unit and a useful life of more than one (1) year; and

(5) "Surplus commodities" means any commodities, other than expendable commodities, no longer having any use to the state. This definition includes obsolete commodities, scrap materials, and nonexpendable commodities that have completed their useful life cycle.



§ 19-11-206 - Definitions concerning intergovernmental relations.

As used in this subchapter:

(1) "Cooperative procurement" means procurement conducted by, or on behalf of, more than one (1) public procurement unit or by a public procurement unit with an external procurement activity;

(2) (A) "External procurement activity" means any buying organization not located in this state which, if located in this state, would qualify as a public procurement unit.

(B) An agency of the federal government is an external procurement activity;

(3) "Local public procurement unit" means:

(A) Any county, city, town, state agency, and any other subdivision of the state or public agency thereof;

(B) Any fire protection district;

(C) Any regional water distribution district;

(D) Any rural development authority;

(E) Any public authority;

(F) Any public educational, health, or other institution;

(G) Any nonprofit corporation during the time that it contracts with the Department of Human Services to provide services to individuals with developmental disabilities or for transportation services, so long as the contract exceeds seventy-five thousand dollars ($75,000) per year;

(H) Any nonprofit corporation providing fire protection services to a rural area or providing drinking water to the public in a rural area; and

(I) To the extent not prohibited by law, any other entity that expends public funds for the acquisition or leasing of commodities and services;

(4) "Public procurement unit" means either a local public procurement unit or a state public procurement unit; and

(5) "State public procurement unit" means the Office of State Procurement and any other procurement agency of this state.



§ 19-11-207 - Applicability.

(a) This subchapter shall apply to every expenditure of public funds by this state, acting through a state agency as defined in § 19-11-203, under any contract. This subchapter shall not apply to either grants or contracts between the state and its political subdivisions or other governments, except as provided in §§ 19-11-206 and 19-11-249 -- 19-11-258. It shall also apply to the disposal of state commodities. This subchapter shall not apply to contracts between agencies, except as provided in §§ 19-11-206 and 19-11-249 -- 19-11-258.

(b) The provisions of this subchapter shall not preclude the acceptance of gifts and donations in the manner authorized by law.



§ 19-11-208 - Exemptions.

Commodities and services need not be procured through the Office of State Procurement, if procured by the out-of-state offices of state agencies for that out-of-state office's use but shall, nevertheless, be procured subject to the requirements of this subchapter and the state procurement regulations.



§ 19-11-209 - Construction.

This subchapter shall be construed and applied to promote its underlying purposes and policies.



§ 19-11-210 - Operation of other laws.

Unless displaced by the particular provisions of this subchapter, the principles of law and equity, including the Uniform Commercial Code, § 4-1-101 et seq., of this state, the law merchant, and law relative to capacity to contract, agency, fraud, misrepresentation, duress, coercion, mistake, or bankruptcy shall supplement its provisions.



§ 19-11-211 - Obligation of good faith.

Every contract or duty within this subchapter imposes an obligation of good faith in its performance or enforcement. "Good faith" means honesty in fact in the conduct or transaction concerned and the observance of reasonable commercial standards of fair dealing.



§ 19-11-212 - Existing contracts.

The administration of contracts in existence on July 1, 1979, shall be the responsibility of the appropriate officials described in this subchapter.



§ 19-11-213 - Federal assistance requirements.

In the event federal assistance requirements conflict with the provisions of this subchapter or regulations promulgated under it, nothing in this subchapter or its regulations shall prevent any state agency or political subdivision from complying with the terms and conditions of the federal assistance requirements.



§ 19-11-214 - Determinations and findings.

Written determinations and findings required by this subchapter shall be retained in an official contract file by the Office of State Procurement or by the state agency administering the contract for a period of five (5) years.



§ 19-11-215 - Office of State Procurement.

(a) There is created within the Department of Finance and Administration an Office of State Procurement to be administered by the State Procurement Director.

(b) (1) The office shall be subject to the supervision and management of the Director of the Department of Finance and Administration.

(2) The rules and regulations authorized in this subchapter shall be approved by the Director of the Department of Finance and Administration prior to the filing of the rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 19-11-216 - State Procurement Director.

(a) (1) The executive head of the Office of State Procurement is designated as the administrator of the Office of State Procurement, and as such, he or she shall be known and designated as the State Procurement Director.

(2) The administrator shall be appointed by the Director of the Department of Finance and Administration.

(b) The administrator shall be at least thirty (30) years of age, of good moral character, and of demonstrated ability or capacity in the field of purchasing commodities and services.



§ 19-11-217 - Powers and duties of State Procurement Director.

(a) The State Procurement Director shall serve as the principal procurement officer of the state.

(b) (1) Except as otherwise provided in this subchapter and upon the approval of the Director of the Department of Finance and Administration, the State Procurement Director shall have the authority and responsibility to promulgate regulations consistent with this subchapter.

(2) In addition, consistent with the provisions of this subchapter, the State Procurement Director may adopt rules governing the internal procedures of the Office of State Procurement.

(c) Except as otherwise specifically provided in this subchapter, the State Procurement Director, within the limitations of this subchapter and the rules and regulations promulgated under authority of this subchapter:

(1) Shall procure or supervise the procurement of all commodities and services for each state agency not having an agency procurement official and, when requested to do so by such an official, procure commodities and services not otherwise under state contract;

(2) (A) Shall develop and implement a plan for all state agencies acquiring vehicles that will reduce the overall annual petroleum consumption of those state agencies by at least ten percent (10%) by January 1, 2009, through measures that include:

(i) The use of alternative fuels, as defined by 42 U.S.C. § 13211, as it existed on January 1, 2005;

(ii) The acquisition of vehicles with higher fuel economy, such as a hybrid vehicle operating on electricity and gasoline or diesel or bio-diesel fuel; and

(iii) The substitution of cars for light trucks.

(B) (i) By January 30 of each year, the State Procurement Director shall submit to the Legislative Council his or her report evaluating the progress of the plan toward achieving the goal set in subdivision (c)(2)(A) of this section.

(ii) The report shall include:

(a) The number and type of alternative fueled vehicles, as defined by 42 U.S.C. § 13211, as it existed on January 1, 2005, procured;

(b) The total number of alternative fueled vehicles used by each state agency;

(c) The difference between the cost of the purchase, maintenance, and operation of alternative fueled vehicles and comparable conventionally fueled motor vehicles, as defined by 42 U.S.C. § 13211, as it existed on January 1, 2005;

(d) An evaluation of the plan's success; and

(e) Suggestions for modifying the plan;

(3) Shall manage and establish internal procedures for the office;

(4) Shall sell, trade, or otherwise dispose of surplus commodities belonging to the state;

(5) May establish and maintain programs for the inspection, testing, and acceptance of commodities and services;

(6) Shall establish and manage a list of vendors desiring written notice of invitations for bid;

(7) May establish, by regulation, a fee for receiving a written or electronic notice of invitations for bid; and

(8) Shall ensure compliance with this subchapter and implementing regulations by reviewing and monitoring procurements conducted by any designee, department, agency, or official delegated authority under this subchapter.



§ 19-11-218 - Assistants and designees.

Subject to the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., the State Procurement Director may:

(1) Employ and supervise such assistants and other persons as may be necessary;

(2) Fix their compensation as provided by law; and

(3) Delegate authority to such designees or to any state agency as the director may deem appropriate, within the limitations of state law and the state procurement regulations.



§ 19-11-219 - Legal counsel.

The Attorney General shall act as counsel for the State Procurement Director in preparation of necessary contracts and in all legal matters.



§ 19-11-220 - Agency procurement officials.

(a) In addition to any state agency authorized by regulation to have an agency procurement official, each of the following state agencies may elect to have such an official for commodities, technical and general services, and professional and consultant services, which are not within the exclusive jurisdiction of the State Procurement Director and which are not under state contract:

(1) Arkansas State Highway and Transportation Department;

(2) Arkansas Lottery Commission;

(3) Arkansas State University-Beebe;

(4) Arkansas State University;

(5) Arkansas State University System;

(6) Arkansas Tech University;

(7) Henderson State University;

(8) Southern Arkansas University;

(9) University of Arkansas at Fayetteville;

(10) University of Arkansas Fund entities;

(11) University of Arkansas at Little Rock;

(12) University of Arkansas at Monticello;

(13) University of Arkansas at Pine Bluff;

(14) University of Arkansas for Medical Sciences;

(15) University of Central Arkansas;

(16) Arkansas State University-Mountain Home;

(17) Arkansas State University-Newport;

(18) Black River Technical College;

(19) Cossatot Community College of the University of Arkansas;

(20) East Arkansas Community College;

(21) National Park Community College;

(22) Arkansas Northeastern College;

(23) Mid-South Community College;

(24) North Arkansas College;

(25) Northwest Arkansas Community College;

(26) Ouachita Technical College;

(27) Ozarka College;

(28) Phillips Community College of the University of Arkansas;

(29) University of Arkansas Community College at Morrilton;

(30) Pulaski Technical College;

(31) Rich Mountain Community College;

(32) SAU-Tech;

(33) Southeast Arkansas College;

(34) South Arkansas Community College;

(35) University of Arkansas Community College at Batesville;

(36) University of Arkansas Community College at Hope;

(37) University of Arkansas at Fort Smith; and

(38) Department of Higher Education.

(b) (1) Each official shall manage and establish internal procedures for the procurement office of the state agency authorized to have the official to ensure adequate administrative procedures and controls pursuant to law and the procurement regulations.

(2) (A) Approval by the Office of State Procurement of contracts administered by the official shall not be required, unless a determination has been made by the Director of the Department of Finance and Administration that administrative procedures and controls are not adequate.

(B) (i) Such determination shall result in notification by the Director of the Department of Finance and Administration of the specific deficiencies and the reasons therefor.

(ii) After the notification, approval of contracts by the Office of State Procurement shall be required until the Director of the Department of Finance and Administration determines that the deficiencies have been corrected.

(c) Except for the promulgation by the State Procurement Director of rules and regulations authorized in this subchapter and the letting of state contracts, all rights and practices granted herein to the Office of State Procurement and the State Procurement Director are granted to an official in the administration of contracts for the state agency authorized to have the official.

(d) Nothing in this section is intended to prohibit a state agency from utilizing the Office of State Procurement in the same manner as state agencies not authorized to have officials.



§ 19-11-221 - Agency procurement official for Department of Correction.

(a) In addition to those agencies, institutions, and departments of state government enumerated in § 19-11-220 which may elect to have agency procurement officials for commodities, technical and general services, and professional and consultant services which are not within the exclusive jurisdiction of the State Procurement Director, which are not under state contract, and which are not procured in accordance with § 19-11-230, the Department of Correction and the Department of Community Correction may have such officials for the sole purpose of procuring perishable food items, who shall possess all powers, functions, and duties as authorized for agency procurement officials under this subchapter with respect to perishable food items only.

(b) (1) The officials of the Department of Correction and the Department of Community Correction shall have exclusive authority to procure perishable food items in accordance with applicable administrative procedures and controls established pursuant to this subchapter and the procurement regulations.

(2) Except as noted in this subsection and in subsection (c) of this section, the officials of the departments shall be subject to all other provisions and requirements of this subchapter and administrative procedures controls and procurement regulations provided in or promulgated pursuant to it.

(c) (1) (A) The Board of Corrections, annually, and at more frequent intervals if deemed necessary, shall make studies and determine whether it would be in the best interest of the management of the farm croplands at the farm units or at each of the separate farm units of the Department of Correction to provide for the lease of farm machinery and equipment, or certain items thereof, required for the production of farm crops, or whether it would be in the better interest of the Department of Correction to acquire such items of farm machinery and equipment by purchase.

(B) (i) Upon conclusion of the study, the board, by resolution adopted by a majority of the members of the board at a regular or special meeting, may authorize the agency procurement official for the Department of Correction to advertise for bids for the leasing of farm equipment or for the purchase of the items of farm equipment noted in the resolution.

(ii) (a) No lease of farm equipment shall be for more than two (2) years nor extend beyond June 30 of the fiscal biennium for which current funds have been appropriated for the operation of the Department of Correction.

(b) However, nothing in this section shall prohibit the lease from including provisions, terms, or conditions upon which the lease may be renewed for an additional period of time, not exceeding two (2) years, at the option of the board.

(2) (A) In the event the board determines to provide for the leasing of farm machinery or equipment necessary in the farming operations of the Department of Correction, the official of the Department of Correction shall be the exclusive purchasing agent for advertising of bids and awarding of contracts for the leases, subject to the approval of the Director of the Department of Correction and the board.

(B) In the advertising for bids and the awarding of contracts, the state laws, procurement procedures, and rules and regulations shall be complied with in awarding the contracts.

(C) (i) It shall not be mandatory upon the board to award the contract for the furnishing of farm machinery and equipment under a lease agreement to the lowest bidder, unless the board shall determine that the awarding of the contract to such bidder would be in the best interest of the farming operations of the Department of Correction.

(ii) In that event, the board may award the contract to the bidder whose bid proposal is deemed by the board to be in the better interest of the farming operations of the Department of Correction.

(D) In making this determination the board shall consider, but not be limited by, the following factors:

(i) The type of equipment to be furnished;

(ii) Compatibility of the equipment with the training and experience of the farm managers and employees of the Department of Correction and the experience and skills of the inmates who will be using the equipment;

(iii) Provisions contained in the bid proposal providing for maintenance, repair, and service and upkeep of the equipment during the lease period, availability of the service and repair facilities, and source of replacement or repair parts;

(iv) The age and condition of the equipment to be leased; and

(v) Such other factors as the board deems essential to performance under the contract and dependability and reliability of the equipment to be furnished during the period of the lease.

(3) (A) (i) In determining the items of farm machinery and equipment to be acquired by purchase, the board may designate, if the board determines it to be within the better interest of the management of farm croplands of the Department of Correction, those items of farm machinery and equipment to be purchased.

(ii) The board may restrict the bid to equipment produced by no fewer than two (2) manufacturers of each item of equipment.

(B) In making this determination, the board shall include, but not be limited to, a consideration of the following factors:

(i) The types of farm machinery equipment now being used by the Department of Correction and the experience gained by the Department of Correction in the use of the equipment for the purposes for which it is being purchased;

(ii) Availability of service and replacement and spare parts for the equipment;

(iii) Familiarity with the equipment of the employees or inmates responsible for the maintenance, repair, and upkeep thereof;

(iv) Compatibility of the farm machinery and equipment with repair and maintenance shop facilities available at the Department of Correction;

(v) Access to the dealer responsible for warranty service; and

(vi) Such additional factors as the board deems pertinent to the better interests of the management and operation of the farm crop lands of the Department of Correction.

(C) (i) All purchases of farm machinery and equipment shall be in accordance with the applicable state procurement laws and rules and regulations promulgated thereunder.

(ii) Contracts for the providing or furnishing of service, repair, and replacement parts of farm machinery and equipment may include provision for the furnishing of a stated quantity of replacement and spare parts to be stored at the Department of Correction or may include contract prices for major or standard items of service or for the furnishing of replacement and spare parts at stated prices, which shall be at a discount from the published dealer price list, as the board may deem in the best interest of the department.

(iii) As an alternative, the board may elect to authorize the official to acquire replacement and spare parts on a need basis by following the applicable state procurement procedure in the acquisition of each item thereof as needed.

(4) (A) The official of the Department of Correction acting under the instruction and direction of the board and the Director of the Department of Correction shall be the sole and exclusive purchasing agent for the acquisition of farm machinery and equipment, whether by lease or purchase, and for the acquisition of repair services for farm machinery and equipment and repair and replacement parts therefor in the manner set forth in this section, and for the acquisition of those items covered in subsection (b) of this section.

(B) Nothing in this section shall prohibit the Department of Correction from requesting the State Procurement Director to make available the services of the Office of State Procurement in the acquisition of any item for which the official of the Department of Correction is exclusive purchasing agent under this section.



§ 19-11-222 - Exclusive jurisdiction over procurement.

(a) The State Procurement Director shall have exclusive jurisdiction over the procurement of:

(1) Items subject to Arkansas Constitution, Amendment 54;

(2) Wholesale gasoline, oil, and related products;

(3) Tires;

(4) Passenger motor vehicles and trucks, except highway construction and highway maintenance equipment or any specialized type of equipment used in highway construction, except as otherwise provided in this subchapter;

(5) Paper products;

(6) New and used school buses for state agencies;

(7) A purchasing card program and travel card program to include implementation and administration; and

(8) An electronic commerce procurement solution to include planning and administration consistent with the established financial systems of the state.

(b) As used in this section:

(1) "Printing" means the process of transferring images, by the use of standard industrial type printer ink, upon documents such as letterhead, envelopes, pamphlets, booklets, and forms;

(2) "Stationery" means imprinted letterhead and envelopes used by the General Assembly and other departments of state government to identify an individual department, agency, board, commission, etc.; and

(3) "Supplies" means paper and inks used to produce stationery.



§ 19-11-223 - Commodities, technical and general services, and professional and consultant services under state contract.

(a) In addition to establishing a state contract for those commodities, technical and general services, and professional and consultant services within the exclusive jurisdiction of the State Procurement Director under § 19-11-222, the director may award a state contract for other commodities, technical and general services, and professional and consultant services in those instances when substantial savings may be effected by quantity purchasing of commodities, technical and general services, or professional and consultant services in general use by several state agencies.

(b) (1) State contracts shall be limited to those commodities on which, by virtue of custom or trade, substantial savings may be realized.

(2) In those instances in which substantial savings are not effected, the letting of state contracts for those commodities shall be discontinued.

(c) (1) Except for the procurement of commodities, technical and general services, and professional and consultant services within the exclusive jurisdiction of the director, state agencies with agency procurement officials that can demonstrate a geographical or volume buying advantage need not participate in the state contract.

(2) However, if the commodities, technical and general services, or professional and consultant services obtained are procured at a substantially higher price during the same state contract period, that state agency must participate in the state contract upon expiration of the state agency's contract.

(d) Except as authorized in this section, all state agencies which require commodities, technical and general services, and professional and consultant services that are under state contract shall procure these commodities, technical and general services, and professional and consultant services exclusively under such contract.

(e) All contracts concerning commodities, technical and general services, and professional and consultant services shall disclose a projected total cost, including, but not limited to, expenditures that may be incurred under all available periods of extension if the extensions were executed.



§ 19-11-224 - Interest and carrying charges.

State agencies, including exempt agencies, may enter into contracts which contemplate the payment of interest and late charges, but only when such late charges are incurred sixty (60) days after payment is due or carrying charges under such regulations as may be promulgated by the State Procurement Director.



§ 19-11-225 - Regulations.

(a) Regulations shall be promulgated by the State Procurement Director in accordance with the applicable provisions of this subchapter and of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) No regulation shall change any commitment, right, or obligation of the state or of a contractor under a contract in existence on the effective date of the regulation.

(c) (1) No clause which is required by regulation to be included shall be considered to be incorporated by operation of law in any state contract without the consent of both parties to the contract to the incorporation.

(2) The parties to the contract may give such consent to incorporation by reference at any time after the contract has been entered into and without the necessity of consideration passing to either party.



§ 19-11-226 - Recommendations.

(a) The State Procurement Director shall maintain a close and cooperative relationship with the using agencies.

(b) (1) The State Procurement Director shall afford each using agency reasonable opportunity to participate in and make recommendations with respect to matters affecting the using agency.

(2) At any time, any using agency may make recommendations to the State Procurement Director, and the State Procurement Director may make recommendations to any using agency.

(3) The Director of the Department of Finance and Administration may make recommendations to the State Procurement Director.



§ 19-11-227 - Statistical data.

The State Procurement Director shall cooperate with the Office of Budget of the Department of Finance and Administration and the Office of Accounting of the Department of Finance and Administration in the preparation of statistical data concerning the procurement and disposition of all commodities and services, unless otherwise provided in this subchapter.



§ 19-11-228 - Methods of source selection.

Unless otherwise authorized by law, all contracts shall be awarded by competitive sealed bidding, pursuant to § 19-11-229, which refers to competitive sealed bidding, except as provided in:

(1) Section 19-11-230, which refers to competitive sealed proposals;

(2) Section 19-11-231, which refers to small procurements;

(3) Section 19-11-232, which refers to proprietary or sole source procurements;

(4) Section 19-11-233, which refers to emergency procurements;

(5) Section 19-11-234, which refers to competitive bidding;

(6) Section 19-11-262, which refers to multiple award contracts; or

(7) Section 19-11-263, which refers to special procurements.



§ 19-11-229 - Competitive sealed bidding.

(a) "Competitive sealed bidding" means a method of procurement which requires:

(1) Issuance of an invitation for bids with a purchase description and all contractual terms and conditions applicable to the procurement;

(2) Public, contemporaneous opening of bids at a predesignated time and place;

(3) Unconditional acceptance of a bid without alteration or correction, except as authorized in §§ 19-11-204 and 19-11-228 -- 19-11-240;

(4) Award to the responsive and responsible bidder who has submitted the lowest bid that meets the requirements and criteria set forth in the invitation for bids; and

(5) Public notice.

(b) (1) Contracts exceeding an estimated purchase price of twenty-five thousand dollars ($25,000) shall be awarded by competitive sealed bidding, unless a determination is made in writing by the agency procurement official or the State Procurement Director of the Office of State Procurement of the Department of Finance and Administration that this method is not practicable and advantageous and specifically states the reasons that this method is not practicable and advantageous.

(2) The director may provide by regulation that it is not practicable to procure specified types of commodities, technical and general services, or professional and consultant services by competitive sealed bidding.

(3) Factors to be considered in determining whether competitive sealed bidding is not practicable shall include whether:

(A) Purchase descriptions are suitable for award on the basis of the lowest evaluated bid price; and

(B) The available sources, the time and place of performance, and other relevant circumstances are appropriate for the use of competitive sealed bidding.

(c) When it is considered impractical to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced technical proposals to be followed by an invitation for bids limited to those bidders whose technical proposals meet the requirements set forth in the first invitation.

(d) (1) Notice inviting bids shall be given not fewer than five (5) calendar days nor more than thirty (30) calendar days preceding the date for the opening of bids by publishing the notice at least one (1) time in at least one (1) newspaper having general circulation in the state or posting by electronic media, but in all instances, adequate notice shall be given.

(2) (A) The notice shall include a general description of the commodities, technical and general services, or professional and consultant services to be procured and shall state where invitations for bid may be obtained.

(B) The notice shall also state the date, time, and place of bid opening.

(e) Bids shall be opened publicly in the presence of one (1) or more witnesses at the time and place designated in the invitation for bids. Each bid, together with the name of the bidder, shall be recorded and open to public inspection.

(f) (1) (A) Bids shall be evaluated based on the requirements set forth in the invitation for bids.

(B) These requirements may include criteria to determine acceptability such as:

(i) Inspection;

(ii) Testing;

(iii) Quality;

(iv) Workmanship;

(v) Delivery;

(vi) Past performance; and

(vii) Suitability for a particular purpose and criteria affecting price such as life-cycle or total ownership costs.

(2) (A) The invitation for bids shall set forth the evaluation criteria to be used.

(B) No criteria may be used in bid evaluation that were not set forth in the invitation for bids.

(g) (1) Correction of patent or provable errors in bids that do not prejudice other bidders or withdrawal of bids may be allowed only to the extent permitted under regulations promulgated by the director and upon written approval of the Attorney General or a designee of such officer.

(2) No award shall be made on the basis of a corrected bid, if the corrected bid exceeds the next lowest bid of a responsible bidder.

(h) (1) The contract shall be awarded with reasonable promptness by written notice to the lowest responsible bidder whose bid meets the requirements and criteria set forth in the invitation for bids.

(2) In the event all bids exceed available funds as certified by the appropriate fiscal officer in situations in which time or economic considerations preclude resolicitation of work of a reduced scope, the director or the head of a procurement agency may negotiate an adjustment of the bid price, including changes in the bid requirements, with the lowest responsive and responsible bidder, in order to bring the bid within the amount of available funds.

(3) All other bidders requesting to be notified of the award decision shall be promptly notified of the decision.

(i) An invitation for bid may be cancelled or any or all bids may be rejected in writing by the director or the agency procurement official.



§ 19-11-230 - Competitive sealed proposals.

(a) Definition. "Competitive sealed proposals" means a method of procurement which involves, but is not limited to:

(1) Solicitation of proposals through a request for proposals;

(2) Submission of cost or pricing data from the offeror where required;

(3) Discussions with responsible offerors whose proposals have been determined to be reasonably susceptible to being selected for award; and

(4) An award made to the responsible offeror whose proposal is determined in writing to be the most advantageous considering price and evaluation factors set forth in the request for proposals.

(b) When the use of competitive sealed bidding is not practicable and advantageous, a contract may be awarded by competitive sealed proposals.

(c) Public notice of the request for proposals shall be given in the same manner as provided in § 19-11-229(d), which refers to public notice of competitive sealed bidding.

(d) The request for proposals shall indicate the relative importance of price and other evaluation factors.

(e) (1) As provided in the request for proposals and under regulations, discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements.

(2) Offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals, and such revisions may be permitted after submissions and prior to award for the purpose of obtaining best and final offers.

(3) In conducting discussions, there shall be no disclosure of any information derived from proposals submitted by competing offerors.

(f) (1) Award shall be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the state, taking into consideration price, the evaluation factors set forth in the request for proposals, and the results of any discussions conducted with responsible offerors.

(2) No other factors or criteria shall be used in the evaluation.

(g) A competitive sealed proposal may be cancelled or any or all proposals may be rejected in writing by the State Procurement Director or the agency procurement official.



§ 19-11-231 - Small procurements.

(a) Any procurement not exceeding the amount under § 19-11-204(13), which refers to small procurements, may be made in accordance with small procurement procedures promulgated by the State Procurement Director.

(b) However, procurement requirements shall not be artificially divided so as to constitute a small procurement under this section.



§ 19-11-232 - Proprietary or sole source procurements.

(a) Under regulations promulgated under this subchapter, a contract may be awarded for a required or designated commodity or service to a sole or mandatory supplier when the State Procurement Director, the head of a procurement agency, or a designee of either officer above the level of agency procurement official determines in writing that it is not practicable to use other than the required or designated commodity or service.

(b) Unless a written determination is made that there is only one (1) source for the required or designated commodity or service, efforts shall be made to obtain price competition.



§ 19-11-233 - Emergency procurements.

The State Procurement Director, the head of a procurement agency, or a designee of either officer may make or authorize others to make emergency procurements as defined in § 19-11-204(4) and in accordance with regulations promulgated by the director.



§ 19-11-234 - Competitive bidding.

(a) (1) Competitive bidding is a method of procurement which requires obtaining bids by:

(A) Direct mail request to prospective bidders and obtaining written bids; or

(B) Telephone; or

(C) Telegraph; or

(D) Written form; or

(E) Electronic media.

(2) A competitive bid form authorized by the State Procurement Director must be completed.

(3) If three (3) competitive bids are not obtained on purchases when bids are required, the form must show the names of at least three (3) firms contacted in attempting to obtain competition or show the reason three (3) firms were not contacted.

(4) (A) Only firms which sell the type of commodity or service to be procured shall be contacted.

(B) The purchase procedures outlined in this section shall not apply to commodities, technical and general services, and professional and consultant services under state contract.

(b) (1) Contracts in which the purchase price exceeds five thousand dollars ($5,000) and is less than or equal to twenty-five thousand dollars ($25,000) may be awarded by use of competitive bidding procedures.

(2) However, in any such instances, competitive sealed bidding is permitted.

(c) (1) (A) All procurements shall be awarded to the responsive and responsible bidder who has submitted the lowest bid that meets the requirements, criteria, and specifications.

(B) Delivery time required must be reasonable and consonant with current industry norms.

(2) Complete justification must be given if award is made to other than the low bidder.

(d) Repeated small quantity procurements to circumvent the competitive bid limits or failure to obtain competitive bids without justification shall constitute a violation of these procedures and shall result in withdrawal of the state agency's competitive bid privileges.



§ 19-11-235 - Responsibility of bidders and offerors.

(a) (1) A determination of nonresponsibility of a bidder or offeror shall be made in accordance with regulations promulgated by the State Procurement Director.

(2) A reasonable inquiry to determine the responsibility of a bidder or offeror may be conducted.

(3) The unreasonable failure of a bidder or offeror to promptly supply information in connection with such an inquiry may be grounds for a determination of nonresponsibility with respect to such bidder or offeror.

(4) If a bidder or offeror is determined to be nonresponsible, the reasons therefor shall be included in the determination.

(b) (1) Except as otherwise provided by law, information furnished by a bidder or offeror pursuant to this section shall not be disclosed outside of the Office of State Procurement or the procurement agency without prior written consent by the bidder or offeror.

(2) This section is not intended to prohibit the office from disclosing such information to the Governor, the Attorney General, or the Director of the Department of Finance and Administration when any of those officers deems it necessary.

(c) The State Procurement Director or the agency procurement official may require the posting of a bid bond, a performance bond, or a similar assurance by any actual or prospective bidder, offeror, or contractor, under regulations promulgated under this subchapter.



§ 19-11-236 - Prequalification of suppliers.

(a) (1) The State Procurement Director may provide for prequalification of suppliers as responsible prospective contractors for particular types of commodities, technical and general services, and professional and consultant services.

(2) Solicitation mailing lists of potential contractors shall include, but shall not be limited to, such prequalified suppliers.

(b) Prequalifications shall not foreclose a written determination:

(1) Between the time of the bid opening or receipt of offers and making of an award that a prequalified supplier is not responsible; or

(2) That a supplier who is not prequalified at the time of bid opening or receipt of offers is responsible.



§ 19-11-237 - Cost-plus-a-percentage-of-cost and cost-plus-a-fixed-fee contracts.

As used in this subchapter, unless the context otherwise requires, the cost-plus-a-percentage-of-cost and cost-plus-a-fixed-fee system may be used under the authority of the State Procurement Director when:

(1) There exists no other economically practicable price arrangement to secure the commodity;

(2) A cost saving may be proved over the least expensive alternative; or

(3) The pricing schedule involved is tied to an industry standard or other reliable system of cost prediction.



§ 19-11-238 - Multiyear contracts.

(a) Specified Period. Unless otherwise provided by law, a contract for commodities or services may be entered into for periods of not more than seven (7) years if funds for the first fiscal year of the contemplated contract are available at the time of contracting. Payment and performance obligations for succeeding fiscal years shall be subject to the availability and appropriation of funds therefor.

(b) Determination Prior to Use. Prior to the utilization of a multi-year contract, it shall be determined in writing that:

(1) Estimated requirements cover the period of the contract and are reasonably firm and continuing; and

(2) Such a contract will serve the best interests of the state by encouraging effective competition or otherwise promoting economies in state procurement; and

(3) In the event of termination for any reason, the contract provides for cessation of services and/or surrender by the state of the commodities and repayment to the state of any accrued equity.

(c) Termination Due to Unavailability of Funds in Succeeding Years. Original terms of such multiyear contracts shall terminate on the last day of the current biennium, and any renewals by the state based upon continuing appropriation shall not exceed the next succeeding biennium. When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent year of a multi-year contract, the contract for such subsequent year shall be terminated and the contractor may be reimbursed for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the commodities or services delivered under the contract. The cost of termination may be paid from:

(1) Appropriations currently available for performance of the contract;

(2) Appropriations currently available for procurement of similar commodities or services and not otherwise obligated; or

(3) Appropriations made specifically for the payment of such termination costs.



§ 19-11-239 - Finality of determinations.

The determinations required by:

(1) Section 19-11-229(h), which refers to competitive sealed bidding, award;

(2) Section 19-11-230(b), which refers to competitive sealed proposals, conditions for use;

(3) Section 19-11-230(f), which refers to competitive sealed proposals, award;

(4) Section 19-11-232, which refers to proprietary or sole source procurements;

(5) Section 19-11-233, which refers to emergency procurements;

(6) Section 19-11-234, which refers to competitive bidding;

(7) Section 19-11-235, which refers to responsibility of bidders and offerors, determination of responsibility;

(8) Section 19-11-238(b), which refers to multiyear contracts, determination prior to use; and

(9) Section 19-11-263, which refers to special procurements,

are final and conclusive, unless they are clearly erroneous, arbitrary, capricious, or contrary to law.



§ 19-11-240 - Reporting of suspected collusion.

(a) Notification to the Attorney General. When for any reason collusion is suspected among any bidders or offerors, a written notice of the relevant facts shall be transmitted to the Attorney General.

(b) Retention of All Documents. All documents involved in any procurement in which collusion is suspected shall be retained until the Attorney General gives notice that they may be destroyed. All retained documents shall be made available to the Attorney General or a designee upon request and proper receipt therefor.



§ 19-11-241 - Specifications.

(a) Definition. (1) "Specification" means any technical or purchase description or other description of the physical or functional characteristics, or of the nature, of a commodity or service.

(2) "Specification" may include a description of any requirement for inspecting, testing, or preparing a commodity or service for delivery.

(b) The State Procurement Director shall promulgate regulations governing the preparation, maintenance, and content of standard and nonstandard specifications for commodities, technical and general services, and professional and consultant services procured by the Office of State Procurement.

(c) Maximum Practicable Competition. All specifications shall be drafted so as to assure the maximum practicable competition for the state's actual requirements.



§ 19-11-242 - Commodity management regulations.

The State Procurement Director shall promulgate regulations governing:

(1) The sale, lease, or disposal of surplus commodities by public auction, competitive sealed bidding, or other appropriate method designated by regulation, and no employee of the Department of Finance and Administration or member of the employee's immediate family shall be entitled to purchase any such commodities; and

(2) Transfer of excess commodities within the state.



§ 19-11-243 - Proceeds from surplus commodities.

The State Procurement Director shall promulgate regulations for the allocation of proceeds from the sale, lease, or disposal of surplus commodities, to the extent practicable, to the using agency which had possession of the commodity.



§ 19-11-244 - Resolution of protested solicitations and awards.

(a) (1) Any actual or prospective bidder, offeror, or contractor who is aggrieved in connection with the solicitation of a contract may protest by presenting a written notice at least seventy-two (72) hours before the filing deadline for the solicitation response to the State Procurement Director or the head of a procurement agency.

(2) Any actual bidder, offeror, or contractor who is aggrieved in connection with the award of a contract may protest to the:

(A) Director; or

(B) Head of a procurement agency.

(3) The protest shall be submitted in writing within fourteen (14) calendar days after the aggrieved person knows or should have known of the facts giving rise to the grievance.

(b) (1) Prior to the commencement of an action in court or any other action provided by law concerning the controversy, the director, the head of a procurement agency, or a designee of either officer may settle and resolve a protest concerning the solicitation or award of a contract.

(2) This authority shall be exercised in accordance with laws governing the Arkansas State Claims Commission and the regulations promulgated by the director.

(c) (1) If the protest is not resolved by mutual agreement, and after reasonable notice to the protestor involved and reasonable opportunity for the protestor to respond to the protest issues according to the regulations promulgated by the director, the head of a procurement agency, the director, or a designee of either officer shall promptly issue a decision in writing.

(2) The decision shall state the reasons for the action taken.

(d) A copy of the decision under subsection (c) of this section shall be mailed or otherwise furnished within five (5) days after it is written to the protestor and any other party intervening.

(e) A decision under subsection (c) of this section shall be final and conclusive.

(f) In the event of a timely protest under subsection (a) of this section, the state shall not proceed further with the solicitation or with the award of the contract until the director or the head of a procurement agency makes a written determination that the award of the contract without delay is necessary to protect substantial interests of the state.

(g) When the protest is sustained and the successfully protesting bidder or offeror was denied the contract award, the protesting bidder or offeror may be entitled to the reasonable costs incurred in connection with the solicitation, including bid preparation costs, through the commission.



§ 19-11-245 - Debarment or suspension.

(a) Applicability. This section applies to debarment for cause from consideration for award of contracts, or a suspension from such consideration during an investigation, when there is probable cause for such a debarment.

(b) (1) (A) (i) After reasonable notice to the person involved and reasonable opportunity for that person to have a hearing before a committee according to regulations promulgated by the State Procurement Director, the director or the head of a procurement agency shall have authority to debar a person for cause from consideration for award of contracts, provided that doing so is in the best interests of the state.

(ii) The debarment shall not be for a period of more than three (3) years.

(B) (i) The same officer shall have authority to suspend a person from consideration for award of contracts, provided that doing so is in the best interests of the state and there is probable cause for debarment.

(ii) The suspension shall not be for a period exceeding three (3) months.

(2) The authority to debar or suspend shall be exercised in accordance with regulations promulgated by the director.

(c) The causes for debarment or suspension because of unsuitability for award of a contract shall be set forth in regulations promulgated by the director.

(d) The director or the head of a procurement agency shall issue a written decision to debar or suspend. The decision shall state the reasons for the action taken.

(e) Notice of Decision. A copy of the decision under subsection (d) of this section shall be mailed or otherwise furnished within five (5) days after it is written to the debarred or suspended person and any other party intervening.

(f) Finality of Decision. A decision under subsection (d) of this section shall be final and conclusive.



§ 19-11-246 - Resolution of contract and breach of contract controversies.

(a) Applicability. This section applies to controversies between the state and a contractor which arise under or by virtue of a contract between them. This includes, without limitation, controversies based upon breach of contract, mistake, misrepresentation, or other cause for contract modifications or rescission.

(b) (1) The State Procurement Director, the head of a procurement agency, or a designee of either officer is authorized, prior to commencement of an action in a court or any other action provided by law concerning the controversy, to settle and resolve a controversy described in subsection (a) of this section.

(2) This authority shall be exercised in accordance with the law governing the Arkansas State Claims Commission and the regulations promulgated by the director.

(c) (1) If such a claim or controversy is not resolved by mutual agreement, and after reasonable notice to the contractor and reasonable opportunity for the contractor to present the claim or controversy in accordance with the regulations promulgated by the director, the head of a procurement agency, the director, or the designee of either officer shall promptly issue a decision in writing.

(2) The decision shall state the reasons for the action taken.

(d) A copy of the decision under subsection (c) of this section shall be mailed or otherwise furnished immediately to the contractor.

(e) The decision under subsection (c) of this section shall be final and conclusive.

(f) If the director, the head of a procurement agency, or the designee of either officer does not issue the written decision required under subsection (c) of this section within one hundred twenty (120) days after written request for a final decision, or within such longer period as may be agreed upon by the parties, then the contractor may proceed as if an adverse decision has been received.



§ 19-11-247 - Remedies for unlawful solicitation or award.

(a) The provisions of this section apply where it is determined upon any review provided by law that a solicitation or award of a contract is in violation of law.

(b) If prior to award it is determined that a solicitation or proposed award of a contract is in violation of law, then the solicitation or proposed award shall be:

(1) Cancelled; or

(2) Revised to comply with the law.

(c) If after an award it is determined that a solicitation or award of a contract is in violation of law, then in addition to or in lieu of other remedies provided by law:

(1) If the person awarded the contract has not acted fraudulently or in bad faith:

(A) The contract may be ratified and affirmed if it is determined that doing so is in the best interests of the state; or

(B) The contract may be terminated;

(2) If the person awarded the contract has acted fraudulently or in bad faith:

(A) The contract may be declared null and void; or

(B) The person awarded the contract may be directed to proceed with performance of the contract and pay such damages, if any, as may be appropriate if such action shall be in the best interests of the state.



§ 19-11-248 - Finality of administrative determinations.

In any judicial action or other action provided by law, factual or legal determinations by employees, agents, or other persons appointed by the state shall have no finality and shall not be conclusive, notwithstanding any contract provision, regulation, or rule of law to the contrary, except to the extent provided in:

(1) Section 19-11-239, which refers to finality of determinations;

(2) Section 19-11-244(e), which refers to resolution of protested solicitations and awards, finality of decision;

(3) Section 19-11-245(f), which refers to debarment or suspension, finality of decision; and

(4) Section 19-11-246(e), which refers to resolution of contract and breach of contract controversies, finality of decision.



§ 19-11-249 - Cooperative purchasing.

Any public procurement unit may either participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the acquisition of any commodities or services with one (1) or more public procurement units or external procurement activities in accordance with an agreement entered into between the participants. Such cooperative purchasing may include, but is not limited to, joint or multiparty contracts between public procurement units and open-ended state public procurement unit contracts which are made available to local public procurement units.



§ 19-11-250 - Sale, etc., of commodities.

Any public procurement unit by agreement with another public procurement unit may sell to, acquire from, or use any commodities belonging to or produced by another public procurement unit or external procurement activity independent of the requirements of:

(1) Sections 19-11-204, 19-11-228 -- 19-11-240, and 19-11-263, which refer to source selection and contract formation; and

(2) Sections 19-11-205, 19-11-242, and 19-11-243, which refer to commodity management.



§ 19-11-251 - Intergovernmental use of commodities or services.

Any public procurement unit may enter into an agreement with any other public procurement unit or external procurement activity for the intergovernmental use of commodities, technical and general services, or professional and consultant services under the terms agreed upon between the parties and in accordance with the rules and regulations promulgated under this subchapter, independent of the requirements of:

(1) Sections 19-11-204, 19-11-228 -- 19-11-240, and 19-11-263 that refer to source selection and contract formation; and

(2) Sections 19-11-205, 19-11-242, and 19-11-243 that refer to commodity management.



§ 19-11-252 - Rules and regulations.

The State Procurement Director may promulgate reasonable rules and regulations pertaining to the sale or acquisition of any commodities, technical and general services, or professional and consultant services belonging to or produced by another public procurement unit or external procurement activity as authorized in §§ 19-11-206 and 19-11-249 -- 19-11-258.



§ 19-11-253 - Joint use of facilities.

Any public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit or an external procurement activity under the terms agreed upon between the parties.



§ 19-11-254 - State information services.

(a) Upon request, the State Procurement Director may make available to public procurement units the following services, among others:

(1) Standard forms;

(2) Printed manuals;

(3) Product specifications and standards;

(4) Quality assurance testing services and methods;

(5) Qualified products lists;

(6) Source information;

(7) Common use commodities listings;

(8) Supplier prequalification information;

(9) Supplier performance ratings;

(10) Debarred and suspended bidders lists;

(11) Forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions, and other contract forms; and

(12) Contracts, or published summaries thereof, including price and time of delivery information.

(b) The director may enter into contractual arrangements and publish a schedule of fees for the services provided under this section.



§ 19-11-255 - Use of payments received.

All payments from any public procurement unit or external procurement activity received by a public procurement unit supplying services shall be available to the supplying public procurement unit.



§ 19-11-256 - Compliance by public procurement units.

(a) Procurement in Accordance with Requirements. When the public procurement unit or external procurement activity administering a cooperative purchase complies with the requirements of this subchapter, any public procurement unit participating in such a purchase shall be deemed to have complied with this subchapter.

(b) When a public procurement unit or external procurement activity not subject to this subchapter administers a cooperative purchase for a public procurement unit subject to this subchapter, then the State Procurement Director must determine in writing that the procurement system and remedies procedures of the public procurement unit or external procurement activity administering the procurement substantially meet the requirements of this subchapter.



§ 19-11-257 - Review of procurement requirements.

(a) (1) To the extent possible and consistent with efficiency, the State Procurement Director shall collect information concerning the type, cost, quality, and quantity of commonly used commodities or services being procured or used by state public procurement units.

(2) The director may also collect such information from local public procurement units.

(b) The director may make available all such information to any public procurement unit upon request.



§ 19-11-258 - Contract controversies.

Under a cooperative purchasing agreement, controversies arising between an administering public procurement unit and its bidders, offerors, or contractors shall be resolved in accordance with §§ 19-11-244 -- 19-11-248, which refer to legal and contractual remedies, where the administering public procurement unit is a state public procurement unit or otherwise subject to §§ 19-11-244 -- 19-11-248.



§ 19-11-259 - Preferences among bidders.

(a) Definitions. (1) The definitions in this subsection shall not be applicable to other sections of this subchapter.

(2) As used in this section:

(A) "Commodities" means materials and equipment used in the construction of public works projects;

(B) "Firm resident in Arkansas" means any individual, partnership, association, or corporation, whether domestic or foreign, who:

(i) Maintains at least one (1) staffed office in this state;

(ii) For not fewer than two (2) successive years immediately prior to submitting a bid, has paid taxes under the Department of Workforce Services Law, § 11-10-101 et seq., unless exempt, and either the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., on any property used or intended to be used for or in connection with the firm's business; and

(iii) Within the two-year period, has paid any taxes to one (1) or more counties, school districts, or municipalities of the State of Arkansas on either real or personal property used or intended to be used or in connection with the firm's business.

(C) "Lowest qualified bid" means the lowest bid which conforms to the specifications and request for bids;

(D) "Nonresident firm" means a firm which is not included in the definition of a "firm resident in Arkansas"; and

(E) "Public agency" means all counties, municipalities, and political subdivisions of the state.

(b) (1) (A) In the purchase of commodities by competitive bidding, all public agencies shall accept the lowest qualified bid from a firm resident in Arkansas.

(B) This bid shall be accepted only if the bid does not exceed the lowest qualified bid from a nonresident firm by more than five percent (5%) and if one (1) or more firms resident in Arkansas made written claim for a preference at the time the bids were submitted.

(C) (i) In calculating the preference to be allowed, the appropriate procurement officials, pursuant to §§ 19-11-201 -- 19-11-259, shall take the amount of each bid of the Arkansas dealers who claimed the preference and deduct five percent (5%) from its total.

(ii) If, after making such deduction, the bid of any Arkansas bidder claiming the preference is lower than the bid of the nonresident firm, then the award shall be made to the Arkansas firm which submitted the lowest bid, regardless of whether that particular Arkansas firm claimed the preference.

(2) (A) The preference provided for in this section shall be applicable only in comparing bids where one (1) or more bids are by a firm resident in Arkansas and the other bid or bids are by a nonresident firm.

(B) This preference shall have no application with respect to competing bids if both bidders are firms resident in Arkansas, as defined in this section.

(C) (i) All public agencies shall be responsible for carrying out the spirit and intent of this section in their procurement policies.

(ii) Any public agency which, through any employee or designated agent, is found guilty of violating the provisions of this section or committing an unlawful act under it, shall be guilty of a misdemeanor.

(D) Notwithstanding any other provisions of Arkansas law, upon conviction that person shall be subject to imprisonment for not more than six (6) months or a fine of not more than one thousand dollars ($1,000), or both.

(E) (i) If any provision or condition of this subchapter conflicts with any provision of federal law or any rule or regulation made under federal law pertaining to federal grants-in-aid programs or other federal aid programs, such provision or condition shall not apply to such federal-supported contracts for the purchase of commodities to the extent that the conflict exists.

(ii) However, all provisions or conditions of this subchapter with which there is no conflict shall apply to contracts to purchase commodities to be paid, in whole or in part, from federal funds.

(c) (1) The provisions of this section shall only apply to projects designed to provide utility needs of a county or municipality.

(2) Those projects shall include, but shall not be limited to, pipeline installation, sanitary projects, and waterline, sewage, and water works.



§ 19-11-260 - Recycled paper products -- Preference.

(a) The State Procurement Director shall issue a recycled paper content specification for each type of paper product.

(b) (1) The goal of state agencies for the percentage of paper products to be purchased that utilize recycled paper shall be:

(A) Ten percent (10%) in fiscal year 1991;

(B) Twenty-five percent (25%) in fiscal year 1992;

(C) Forty-five percent (45%) in fiscal year 1993; and

(D) Sixty percent (60%) by calendar year 2000.

(2) (A) The Office of State Procurement shall prepare a semiannual report of the state's progress in meeting the goals for the purchase of paper products with recycled content.

(B) The report shall be made to the Governor.

(c) (1) Whenever a bid is required, a preference for recycled paper products shall be exercised if the use of the products is technically feasible and price is competitive.

(2) (A) For the purpose of procurement of recycled paper products, "competitive" means the bid price does not exceed the lowest qualified bid of a vendor offering paper products manufactured or produced from virgin material by ten percent (10%).

(B) An additional one percent (1%) preference shall be allowed for products containing the largest amount of postconsumer materials recovered within the State of Arkansas.

(3) A bidder receiving a preference under this section shall not be entitled to an additional preference under § 19-11-259.



§ 19-11-261 - Cooperative purchase of paper products for local governments.

(a) (1) All cities, counties, and school districts shall participate in a cooperative purchasing program for the purchase of paper products.

(2) The program shall be administered by the State Procurement Director.

(b) (1) The director shall promulgate regulations for administration of the program.

(2) The regulations shall be reviewed by the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees of the committees.



§ 19-11-262 - Multiple award contracts.

(a) (1) Multiple award contracts may be made only if the State Procurement Director or an agency procurement official determines in writing that a single award is not advantageous to the State of Arkansas.

(2) The determination shall state in writing a rationale and basis for the multiple award contract.

(3) Multiple award contracts shall be limited to the least number of suppliers necessary to meet the requirements of the using agencies.

(b) If the director anticipates that multiple award contracts will be made, the invitation for bids shall include a notification of the right of the office to make such an award and the criteria upon which such an award will be based.



§ 19-11-263 - Special procurements.

(a) Notwithstanding any other provision of this subchapter, the State Procurement Director or the head of a procurement agency may initiate a procurement above the competitive bid amount specified in § 19-11-234, when the officer determines that an unusual or unique situation exists that makes the application of all requirements of competitive bidding, competitive sealed bidding, or competitive sealed proposals contrary to the public interest.

(b) A written determination of the basis for the procurement and for the selection of the particular contractor shall be included by the director or the head of a procurement agency in the contract file, and he or she shall file a monthly report with the Legislative Council describing all such determinations.



§ 19-11-264 - Submission of contracts with members of the General Assembly required.

(a) All contracts with a member of the General Assembly, his or her spouse, or with any business in which such person or his or her spouse is an officer, a director, or a stockholder owning more than ten percent (10%) of the stock in the business shall be presented to the Legislative Council or to the Joint Budget Committee, if the General Assembly is in session, before the execution date of the contract.

(b) The Legislative Council or the Joint Budget Committee shall provide the State Procurement Director and the Director of the Arkansas Ethics Commission with its review as to the propriety of the contract, including without limitation whether the agency properly complied with the procurement process and whether the contract represents an improper conflict of interest between the member and the agency, within thirty (30) days after receipt of the proposed contract.

(c) The contract shall not be submitted to the Legislative Council or to the Joint Budget Committee until the Department of Finance and Administration has reviewed the contract and provided the Legislative Council or the Joint Budget Committee with a recommendation regarding the legality of the contract.



§ 19-11-265 - Submission of contracts required.

(a) (1) All contracts for technical and general services, except for those that are specifically exempt from review, requiring the service of an individual or individuals for regular full-time or part-time weekly work in the areas of information technology, the actual delivery of health care or human services or educational services shall be presented to the Legislative Council or to the Joint Budget Committee, if the General Assembly is in session, before the execution date of the contract if the total contract amount exceeds one hundred thousand dollars ($100,000).

(2) The Legislative Council or the Joint Budget Committee shall provide the State Procurement Director with their review as to the propriety of the contract within thirty (30) days after receipt of the proposed contract.

(3) The contract shall not be submitted to the Legislative Council or to the Joint Budget Committee until the Office of State Procurement has reviewed the contract and provided the Legislative Council or the Joint Budget Committee with a recommendation regarding the legality of the contract.

(b) The Legislative Council or the Joint Budget Committee may review or exempt from review any contract or group of contracts contemplated by this section.

(c) (1) (A) In addition to the contracts for technical and general services that are presented to the Legislative Council or to the Joint Budget Committee under subsection (a) of this section, the director shall compile a monthly report of each commodities contract that includes services and has a projected total cost of two hundred fifty thousand dollars ($250,000) or more. (B) The director shall include in the monthly report under subdivision (c)(1)(A) of this section a commodities contract that is procured by a state agency with an agency procurement official.

(2) The monthly report shall include without limitation:

(A) The name of the contractor if the commodities contract is a state contract;

(B) The state agency name if the commodities contract is procured by a state agency with an agency procurement official;

(C) The contact information for the contractor or state agency;

(D) The total cost of the contract, the cost of the commodities, and the cost of the services;

(E) The type of commodity or commodities and services contracted;

(F) The quantity of the commodity or commodities contracted; and

(G) The procurement method.

(3) The director shall remit the report each month to the Legislative Council or to the Joint Budget Committee as directed by the Legislative Council.

(4) The Legislative Council or the Joint Budget Committee may review or may exempt from review any commodities contract or group of commodities contracts under this subsection.



§ 19-11-266 - High efficiency lighting -- Preference.

(a) (1) The General Assembly finds:

(A) The expansion of state government makes it one of the state's leading purchasers of lighting commodities;

(B) Recent technological developments have produced energy-efficient devices that reduce energy costs through a reduction in energy usage; and

(C) Prudent use of taxpayer dollars dictates that the State of Arkansas should be at the forefront of implementing energy-efficient devices in facilities operated with public funds.

(2) The intent of this section is to promote the use of high efficiency lighting in facilities operated with public funds when feasible.

(b) As used in this section:

(1) (A) "Fluorescent lamp" means a gas-discharge lamp that:

(i) Utilizes a magnetic, electronic, or other ballast; and

(ii) Uses electricity to excite mercury vapor in argon or neon gas resulting in a plasma that produces short-wave ultraviolet light that causes a phosphor to fluoresce and produce visible light.

(B) "Fluorescent lamp" includes without limitation a compact fluorescent lamp;

(2) "High efficiency lighting" means fluorescent lamp or solid state lighting;

(3) "Solid state lighting" means a light device that utilizes light-emitting diodes, organic light-emitting diodes, or polymer light-emitting diodes as sources of illumination rather than electrical filaments or gas; and

(4) (A) "State agency" means any agency, institution, authority, department, board, commission, bureau, council, or other agency of the state supported by appropriation of state or federal funds.

(B) "State agency" includes the constitutional departments of the state, the elected constitutional offices of the state, the General Assembly, including the Legislative Council and the Legislative Joint Auditing Committee and supporting agencies and bureaus thereof, the Arkansas Supreme Court, the Court of Appeals, circuit courts, prosecuting attorneys, and the Administrative Office of the Courts.

(c) Whenever a state agency purchases or requires a bid for the purchase of an indoor lamp, a preference for high efficiency lighting shall be exercised if the use of high efficiency lighting is technically feasible and the price is competitive with consideration given to the long-term cost effectiveness and savings of high efficiency lighting.

(d) (1) The goal of state agencies for the percentage of purchased indoor lamps that are high efficiency lighting shall be one hundred percent (100%) by January 1, 2008.

(2) The Office of State Procurement shall prepare an annual report to the Legislative Council of the state's progress in meeting the goals for the purchase of high efficiency lighting.






Subchapter 3 - -- Bidding -- State Industry Priority

§ 19-11-301 - Purpose.

The purpose of this subchapter is to protect Arkansas private industries which employ Arkansas taxpayers and citizens from the unfair advantage held by certain out-of-state penal institutions that utilize convict labor and are exempt from minimum wage requirements, Occupational Safety and Health Act requirements, and other such standards which are imposed on private industries and which increase the costs of products manufactured by private industries. This advantage which is enjoyed by many out-of-state penal institutions allows them to often receive contracts under the Arkansas Procurement Law, § 19-11-201 et seq., bidding process when Arkansas private industries also submit bids, thus hindering a healthy competitive environment for the private industries of this state.



§ 19-11-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "State" means the government of the State of Arkansas and all departments, branches, agencies, and subdivisions thereof;

(2) "Private industry" means manufacturers, makers of products, companies, corporations, or firms which are not departments, divisions, or arms of the federal, state, or local governments;

(3) "Private industry located within the State of Arkansas" means private industries, as defined in subdivision (2) of this section, which are located in Arkansas, employing Arkansas citizens and taxpayers as laborers in the process of manufacturing goods and products within this state;

(4) "Bids" means proposals submitted to the state for the sale of products to the state; and

(5) "Penal institution" means a penitentiary, jail, prison, reformatory, or other such establishment owned, operated, or funded by a state or local government wherein incarcerated criminals are kept.



§ 19-11-303 - Provisions controlling.

Where provisions of this subchapter are inconsistent with provisions of the current Arkansas Procurement Law, § 19-11-201 et seq., the provisions in this subchapter shall control.



§ 19-11-304 - Priority for state industries.

In the bidding process for the sale of products for use by the state, bids submitted by private industries located within the State of Arkansas and employing Arkansas taxpayers shall be given priority over bids submitted by out-of-state penal institutions employing convict labor.



§ 19-11-305 - Award to lowest state bidder -- Exceptions.

Subject to any applicable bonding requirements, in all bidding procedures involving a bid by one (1) or more out-of-state penal institutions and a bid by one (1) or more private industries located within the State of Arkansas, the contract shall be awarded to the sole Arkansas bidder or lowest Arkansas bidder if the Arkansas bidder is not underbid by more than five percent (5%), as provided in § 19-11-259, by another representative of private industry located outside the State of Arkansas or by more than fifteen percent (15%) by an out-of-state correctional institution.



§ 19-11-306 - Underbid by nonresident industry or penal institution.

Subject to any applicable bonding requirements, in the event that a private Arkansas bidder is underbid by more than five percent (5%), as provided in § 19-11-259, by another representative of private industry located outside the State of Arkansas or is underbid by more than fifteen percent (15%) by an out-of-state correctional institution, the state contract shall be awarded to the lowest responsible bidder, whether that bidder is a penal or correctional institution or is a representative of private industry.






Subchapter 4 - -- Bidding -- Bonds



Subchapter 5 - -- Purchases of Workshop-Made Products and Services.



Subchapter 6 - -- Federal Government Surplus Property

§ 19-11-601 - Authority to transfer to state and local agencies.

(a) The Arkansas Department of Emergency Management is authorized to cooperate with the federal government in the transfer of government surplus property to any and all departments and agencies of state and local government and to any and all other agencies eligible to receive surplus property under Pub. L. No. 81-152 and Pub. L. No. 81-754, and any and all other statutory laws that may be enacted by the Congress of the United States covering the disposal of federal government surplus property.

(b) The department is authorized to take any and all action necessary to the proper administration of the surplus property program in the acquisition of and the distribution of government surplus properties to eligible claimants in this state, distribution to be in accordance with the appropriate controlling federal statutes.

(c) The department is authorized to add to the cost of the properties an amount necessary to defray the expenses of this service.



§ 19-11-602 - Purchase for schools and school districts.

(a) The Arkansas Department of Emergency Management is authorized to purchase surplus commodities, materials, supplies, equipment, and other property from the federal government through any of its agencies for tax-supported schools and for school districts in Arkansas. The department is authorized to cooperate with the State Procurement Director in the purchase of school items.

(b) Schools and school districts desiring to obtain federal surplus materials, equipment, etc., shall make application to the department on blanks furnished by the board for that purpose.

(c) Schools and school districts making application to the department to purchase surplus materials, equipment, and other property from the federal government shall pay cash for it by drawing a voucher or warrant in favor of the federal government for the purchase price of such materials.



§ 19-11-603 - Service charge.

(a) The Arkansas Department of Emergency Management is authorized to add to the cost of surplus properties secured by the agency for surplus property an amount necessary to defray the expense of this service and to repay into the Revolving Loan Fund loans made to the agency as provided in this section.

(b) The department is also authorized to establish service charges in such amounts as may be necessary to cover the expenses of the department in administering special federal service programs for schools and agencies. These charges are to be paid by the school, institution, or agency in the amount designated by the department.

(c) The department is authorized and directed to take such action as is necessary to collect such charges and may, in its discretion, withhold from any state moneys over which the department has control funds necessary to pay the amounts owing by such school districts and agencies.

(d) It is the intention of the General Assembly that the schools and agencies shall pay for such services amounts sufficient to reimburse the department for expenses incurred in the operation of the federal surplus property program and in the operation of special federal service programs.



§ 19-11-604 - Rural water associations.

Rural water associations shall be deemed eligible to participate in the federal surplus property program operated under Pub. L. No. 81-152 and Pub. L. No. 81-754 as now administered by the Arkansas Department of Emergency Management.






Subchapter 7 - -- Ethics

§ 19-11-701 - Definitions.

As used in this subchapter:

(1) "Blind trust" means an independently managed trust in which the employee-beneficiary has no management rights and in which the employee-beneficiary is not given notice of alterations in or other dispositions of the property subject to the trust;

(2) "Business" means any corporation, partnership, individual, sole proprietorship, joint-stock company, joint venture, or any other legal entity;

(3) "Commodities" means all property, including, but not limited to:

(A) Equipment;

(B) Printing;

(C) Stationery;

(D) Supplies;

(E) Insurance; and

(F) Real property;

(4) "Confidential information" means any information which is available to an employee only because of the employee's status as an employee of this state and is not a matter of public knowledge or available to the public on request;

(5) "Conspicuously" means written in such special or distinctive format, print, or manner that a reasonable person against whom it is to operate ought to have noticed it;

(6) "Contract" means all types of state agreements, regardless of what they may be called, for the purchase or disposal of commodities and services. It includes awards and notices of award; contracts of a fixed-price, cost, cost-plus-a-fixed-fee, or incentive type; contracts providing for the issuance of job or task orders; leases; letter contracts; and purchase orders. It also includes supplemental agreements with respect to any of the foregoing;

(7) "Contractor" means any person having a contract with a state agency;

(8) "Employee" means an individual drawing a salary from a state agency, whether elected or not, and any nonsalaried individual performing personal services for any state agency;

(9) "Financial interest" means:

(A) Ownership of any interest or involvement in any relationship from which, or as a result of which, a person within the past year has received, or is presently or in the future entitled to receive, more than one thousand dollars ($1,000) per year, or its equivalent;

(B) Ownership of more than a five percent (5%) interest in any business; or

(C) Holding a position in a business such as an officer, director, trustee, partner, employee, or the like, or holding any position of management;

(10) "Gratuity" means a payment, loan, subscription, advance, deposit of money, services, or anything of more than nominal value, present or promised, unless consideration of substantially equal or greater value is received;

(11) "Immediate family" means a spouse, children, parents, brothers and sisters, and grandparents;

(12) "Official responsibility" means direct administrative or operating authority, whether intermediate or final, either exercisable alone or with others, either personally or through subordinates, to approve, disapprove, or otherwise direct state action;

(13) "Person" means any business, individual, union, committee, club, or other organization or group of individuals;

(14) "Procurement" means the buying, purchasing, renting, leasing, or otherwise obtaining of any commodities or services. It also includes all functions that pertain to the obtaining of any public procurement, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration;

(15) "Services" means technical, professional, or other services involving the furnishing of labor, time, or effort by a contractor; and

(16) "State agency" means any office, department, commission, council, board, bureau, committee, institution, legislative body, agency, government corporation, or other establishment or official of the executive, judicial, or legislative branch of this state.



§ 19-11-702 - Penalties.

Any employee or nonemployee who shall knowingly violate any of the provisions of this subchapter shall be guilty of a felony and upon conviction shall be fined in any sum not to exceed ten thousand dollars ($10,000) or shall be imprisoned not less than one (1) nor more than five (5) years, or shall be punished by both.



§ 19-11-703 - Statement of policy.

(a) Public employment is a public trust. It is the policy of the state to promote and balance the objective of protecting government integrity and the objective of facilitating the recruitment and retention of personnel needed by the state. The policy is implemented by prescribing essential restrictions against conflict of interest without creating unnecessary obstacles to entering public service.

(b) Public employees must discharge their duties impartially so as to assure fair competitive access to governmental procurement by responsible contractors. Moreover, they should conduct themselves in such a manner as to foster public confidence in the integrity of the state procurement organization.

(c) To achieve the purpose of this subchapter, it is essential that those doing business with the state also observe the ethical standards prescribed in this subchapter.



§ 19-11-704 - General standards of ethical conduct.

(a) (1) General Ethical Standards for Employees. Any attempt to realize personal gain through public employment by conduct inconsistent with the proper discharge of the employee's duties is a breach of a public trust.

(2) In order to fulfill this general prescribed standard, employees must also meet the specific standards set forth in § 19-11-705, which refers to employee conflict of interest; § 19-11-706, which refers to employee disclosure requirements; § 19-11-707, which refers to gratuities and kickbacks; § 19-11-708, which refers to prohibition against contingent fees; § 19-11-709, which refers to restrictions on employment of present and former employees; and § 19-11-710, which refers to use of confidential information.

(b) General Ethical Standards for Nonemployees. Any effort to influence any public employee to breach the standards of ethical conduct set forth in this subchapter is also a breach of ethical standards.



§ 19-11-705 - Employee conflict of interest.

(a) (1) Conflict of Interest. It shall be a breach of ethical standards for any employee to participate directly or indirectly in any proceeding or application, in any request for ruling or other determination, in any claim or controversy, or in any other particular matter pertaining to any contract or subcontract, and any solicitation or proposal therefor, in which to the employee's knowledge:

(A) The employee or any member of the employee's immediate family has a financial interest;

(B) A business or organization has a financial interest, in which business or organization the employee, or any member of the employee's immediate family, has a financial interest; or

(C) Any other person, business, or organization with whom the employee or any member of the employee's immediate family is negotiating or has an arrangement concerning prospective employment is a party.

(2) "Direct or indirect participation" shall include, but not be limited to, involvement through decision, approval, disapproval, recommendation, preparation of any part of a procurement request, influencing the content of any specification or procurement standard, rendering of advice, investigation, auditing, or in any other advisory capacity.

(b) Financial Interest in a Blind Trust. Where an employee or any member of the employee's immediate family holds a financial interest in a blind trust, the employee shall not be deemed to have a conflict of interest with regard to matters pertaining to that financial interest if disclosure of the existence of the blind trust has been made to the Director of the Department of Finance and Administration.

(c) Discovery of Conflict of Interest, Disqualification, and Waiver. Upon discovery of a possible conflict of interest, an employee shall promptly file a written statement of disqualification with the director and shall withdraw from further participation in the transaction involved. The employee may, at the same time, apply to the director in accordance with § 19-11-715(b) for an advisory opinion as to what further application, if any, the employee may have in the transaction, or for a waiver in accordance with § 19-11-715(c).



§ 19-11-706 - Employee disclosure requirements.

(a) Disclosure of Benefit Received from Contract. Any employee who has or obtains any benefit from any state contract with a business in which the employee has a financial interest shall report such benefit to the Director of the Department of Finance and Administration. However, this section shall not apply to a contract with a business where the employee's interest in the business has been placed in a disclosed blind trust.

(b) Failure to Disclose Benefit Received. Any employee who knows or should have known of such benefit and fails to report the benefit to the director is in breach of the ethical standards of this section.



§ 19-11-707 - Gratuities and kickbacks.

(a) Gratuities. It is a breach of ethical standards for any person to offer, give, or agree to give any employee or former employee, or for any employee or former employee to solicit, demand, accept, or agree to accept from another person, a gratuity or an offer of employment in connection with any decision, approval, disapproval, recommendation, preparation of any part of a purchase request, influencing the content of any specification or procurement standard, rendering of advice, investigation, auditing, or in any other advisory capacity in any proceeding or application, request for ruling, determination, claim, or controversy, or other particular matter, pertaining to any contract or subcontract and any solicitation or proposal therefor.

(b) Kickbacks. It is a breach of ethical standards for any payment, gratuity, or offer of employment to be made by or on behalf of a subcontractor under a contract to the prime contractor or higher tier subcontractor, or any person associated therewith, as an inducement for the award of a subcontract or order.



§ 19-11-708 - Prohibition against contingent fees.

(a) Contingent Fees. It shall be a breach of ethical standards for a person to be retained, or to retain a person, to solicit or secure a state contract upon an agreement or understanding for a commission, percentage, brokerage, or contingent fee, except for retention of bona fide employees or bona fide established commercial selling agencies maintained by the contractor for the purpose of securing business.

(b) Representation of Contractor. Before being awarded a state contract other than by procedures set forth in the Arkansas Procurement Law, § 19-11-201 et seq., and regulations promulgated thereunder for small purchases, every person shall represent, in writing, that such person has not retained anyone in violation of subsection (a) of this section. Failure to do so constitutes a breach of ethical standards.

(c) Notice. The representation prescribed in subsection (b) of this section shall be conspicuously set forth in all contracts and solicitations therefor.



§ 19-11-709 - Restrictions on employment of present and former employees.

(a) Contemporaneous Employment Prohibited. It shall be a breach of ethical standards for any employee who is involved in procurement to become or be, while such an employee, the employee of any party contracting with the state agency by which the employee is employed.

(b) Restrictions on Former Employees in Matters Connected with Their Former Duties. (1) Permanent Disqualification of Former Employee Personally Involved in a Particular Matter. It shall be a breach of ethical standards for any former employee knowingly to act as a principal or as an agent for anyone other than the state in connection with any:

(A) Judicial or other proceeding, application, request for a ruling, or other determination;

(B) Contract;

(C) Claim; or

(D) Charge or controversy,

in which the employee participated personally and substantially through decision, approval, disapproval, recommendation, rendering of advice, investigation, or otherwise while an employee, where the state is a party or has a direct and substantial interest.

(2) One-Year Representation Restriction Regarding Matters for Which a Former Employee Was Officially Responsible. It shall be a breach of ethical standards for any former employee, within one (1) year after cessation of the former employee's official responsibility in connection with any:

(A) Judicial or other proceeding, application, request for a ruling, or other determination;

(B) Contract;

(C) Claim; or

(D) Charge or controversy,

knowingly to act as a principal or as an agent for anyone other than the state in matters which were within the former employee's official responsibility, where the state is a party or has a direct or substantial interest.

(c) Disqualification of Partners. (1) When Partner Is a State Employee. It shall be a breach of ethical standards for a person who is a partner of an employee knowingly to act as a principal or as an agent for anyone other than the state in connection with any:

(A) Judicial or other proceeding, application, request for a ruling, or other determination;

(B) Contract;

(C) Claim; or

(D) Charge or controversy,

in which the employee either participates personally and substantially through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or otherwise, or which is the subject of the employee's official responsibility, where the state is a party or has a direct and substantial interest.

(2) When a Partner Is a Former State Employee. It shall be a breach of ethical standards for a partner of a former employee knowingly to act as a principal or as an agent for anyone other than the state where such former employee is barred under subsection (b) of this section.

(d) Selling to State After Termination of Employment Is Prohibited. (1) It shall be a breach of ethical standards for any former employee, unless the former employee's last annual salary did not exceed ten thousand five hundred dollars ($10,500), to engage in selling or attempting to sell commodities or services, including technical or professional consultant services, to the state for one (1) year following the date employment ceased.

(2) As used in this subsection, "sell" means:

(A) Signing a bid, proposal, or contract;

(B) Negotiating a contract;

(C) Contacting any employee for the purpose of obtaining, negotiating, or discussing changes in specifications, price, cost allowances, or other terms of a contract;

(D) Settling disputes concerning performance of a contract; or

(E) Any other liaison activity with a view toward the ultimate consummation of a sale although the actual contract for the sale is subsequently negotiated by another person.

(e) (1) This section is not intended to preclude a former employee from accepting employment with private industry solely because his or her employer is a contractor with this state.

(2) This section is not intended to preclude an employee, a former employee, or a partner of an employee or former employee from filing an action as a taxpayer for alleged violations of this subchapter.



§ 19-11-710 - Use of confidential information.

It shall be a breach of ethical standards for any employee or former employee knowingly to use confidential information for actual or anticipated personal gain or for the actual or anticipated personal gain of any other person.



§ 19-11-711 - Public access to procurement information.

Procurement information shall be public record to the extent provided in the Freedom of Information Act of 1967, § 25-19-101 et seq., except as otherwise provided in this subchapter and the Arkansas Procurement Law, § 19-11-201 et seq.



§ 19-11-712 - Civil and administrative remedies against employees who breach ethical standards.

(a) Existing Remedies Not Impaired. Civil and administrative remedies against employees which are in existence on July 1, 1979, shall not be impaired.

(b) Supplemental Remedies. In addition to existing remedies for breach of the ethical standards of this subchapter, or regulations promulgated thereunder, the Director of the Department of Finance and Administration may impose any one (1) or more of the following:

(1) Oral or written warnings or reprimands;

(2) Forfeiture of pay without suspension;

(3) Suspension with or without pay for specified periods of time; and

(4) Termination of employment.

(c) Right to Recover from Employee Value Received in Breach of Ethical Standards. The value of anything received by an employee in breach of the ethical standards of this subchapter, or regulations promulgated thereunder, shall be recoverable by the state as provided in § 19-11-714, which refers to recovery of value transferred or received in breach of ethical standards.

(d) Due Process. Notice and an opportunity for a hearing shall be provided prior to imposition of any of the remedies set forth in subsection (b) of this section.



§ 19-11-713 - Civil and administrative remedies against nonemployees who breach ethical standards.

(a) Existing Remedies Not Impaired. Civil and administrative remedies against nonemployees which are in existence on July 1, 1979, shall not be impaired.

(b) Supplemental Remedies. In addition to the existing remedies for breach of the ethical standards of this subchapter, or regulations promulgated thereunder, the Director of the Department of Finance and Administration may impose any one or more of the following:

(1) Oral or written warnings or reprimands;

(2) Termination of transactions; and

(3) Suspension or debarment from being a contractor or subcontractor under state contracts.

(c) Right to Recover from Nonemployee Value Transferred in Breach of Ethical Standards. The value of anything transferred in breach of the ethical standards of this subchapter, or regulations promulgated thereunder, by a nonemployee shall be recoverable by the state from such person as provided in § 19-11-714, which refers to recovery of value transferred or received in breach of ethical standards.

(d) Due Process. Notice and an opportunity for a hearing shall be provided prior to imposition of any of the remedies set forth in subsection (b) of this section.



§ 19-11-714 - Recovery of value transferred or received in breach of ethical standards.

(a) General Provisions. The value of anything transferred or received in breach of the ethical standards of this subchapter, or regulations promulgated thereunder, by an employee or a nonemployee may be recovered from both the employee and the nonemployee.

(b) Recovery of Kickbacks by the State. Upon a showing that a subcontractor made a kickback to a prime contractor or a higher tier subcontractor in connection with the award of a subcontract or order thereunder, it shall be conclusively presumed that the amount thereof was included in the price of the subcontract or order and ultimately borne by the state and will be recoverable under this subchapter from the recipient. In addition, this value may also be recovered from the subcontractor making such kickbacks. Recovery from one (1) offending party shall not preclude recovery from other offending parties.



§ 19-11-715 - Duties of Director of Department of Finance and Administration.

(a) Regulations. The Director of the Department of Finance and Administration shall promulgate regulations to implement this subchapter and shall do so in accordance with this subchapter and the applicable provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) Advisory Opinions. On written request of employees or contractors and in consultation with the Attorney General, the director may render written advisory opinions regarding the appropriateness of the course of conduct to be followed in proposed transactions. Such requests and advisory opinions may be duly published in the manner in which regulations of this state are published. Compliance with the requirements of a duly promulgated advisory opinion of the director shall be deemed to constitute compliance with the ethical standards of this subchapter.

(c) Waiver. On written request of an employee, the director may grant an employee a written waiver from the application of § 19-11-705, which refers to employee conflict of interest, and grant permission to proceed with the transaction to such extent and upon such terms and conditions as may be specified. Such waiver and permission may be granted when the interests of the state so require or when the ethical conflict is insubstantial or remote.



§ 19-11-716 - Participation in business incubators -- Regulations and guidelines.

(a) The provisions of this subchapter shall not be applicable to faculty or staff of state-supported institutions of higher education participating in business incubators within this state.

(b) (1) The Director of the Department of Finance and Administration shall promulgate rules and regulations pursuant to the procedure for adoption as provided under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and under § 10-3-309 to implement a program allowing admittance to business incubators by faculty or staff of state-supported institutions of higher education or admittance by companies in which faculty or staff may hold an ownership interest.

(2) The program may include guidelines setting forth full disclosure requirements, any limitations on ownership interests, maximum income amounts to be received, annual reporting to the General Assembly, mandatory levels of student participation and such other reasonable restrictions and requirements as are necessary to maintain the public trust while encouraging the facilitation of commercialization of university-generated technology or discovery.



§ 19-11-717 - State-supported institutions of higher education.

(a) (1) Notwithstanding anything in this subchapter to the contrary, if, in either of the events in subdivisions (a)(1)(A) and (B) of this section, the contract or subcontract, solicitation, or proposal involves patents, copyrights, or other proprietary information in which a state-supported institution of higher education and an employee or former employee of the state-supported institution of higher education have rights or interests, provided that a contract or subcontract shall be approved by the governing board of the state-supported institution of higher education in a public meeting, it shall not be a violation of § 19-11-709, a conflict of interest, or a breach of ethical standards for:

(A) The state-supported institution of higher education to contract with a person or firm in which an employee or former employee of the state-supported institution of higher education has a financial interest; or

(B) The employee or former employee of the state-supported institution of higher education to participate directly or indirectly in a matter pertaining to a contract, subcontract, solicitation, or proposal for a contract or subcontract between a state-supported institution of higher education and a person or firm in which the employee or former employee has a financial interest.

(2) (A) Within thirty (30) days of the approval by the governing board of a state-supported institution of higher education of a contract, subcontract, solicitation, or proposal executed under subdivision (a)(1) of this section, the state-supported institution of higher education shall file a summary of the contract, subcontract, solicitation, or proposal with the president of the state-supported institution of higher education.

(B) Failure to file the required summary with the president of the state-supported institution of higher education as required under subdivision (a)(2)(A) of this section renders the contract null and void.

(b) (1) Nothing in the Arkansas Procurement Law, § 19-11-201 et seq., or in § 19-11-1001 et seq. shall prevent a state agency from contracting for goods or services, including professional or consultant services, with an organization that employs or contracts with a regular, full-time, or part-time employee of a state-supported institution of higher education in situations in which the employee of the state-supported institution of higher education will provide some or all of the goods or services under the contract.

(2) An organization or state agency entering into a contract described under this subsection shall comply with the Arkansas Procurement Law, § 19-11-201 et seq., and § 19-11-1001 et seq. to the extent that the Arkansas Procurement Law, § 19-11-201 et seq., and § 19-11-1001 et seq. do not conflict with this section.

(3) An employee of a state-supported institution of higher education who provides goods or services to a state agency through his or her association with an organization that has a contract with the state agency to provide goods or services shall obtain the requisite approvals under the policies of the state-supported institution of higher education by which he or she is employed and comply with all provisions of this subchapter.

(c) (1) No later than January 31 each year, an employee or former employee contracting or receiving benefits under this section shall file with the Secretary of State on a form provided by the Secretary of State a disclosure of the type and amount of the contract or benefits received during the previous year.

(2) Failure to file the required form with the Secretary of State as required under subdivision (c)(1) of this section is a breach of ethical standards.






Subchapter 8 - -- Procurement of Professional Services

§ 19-11-801 - Policy -- Definitions.

(a) It is the policy of the State of Arkansas that state agencies shall follow the procedures stated in this section, except that competitive bidding shall not be used for the procurement of legal, architectural, engineering, construction management, and land surveying professional consultant services if:

(1) State agencies not exempt from review and approval of the Arkansas Building Authority shall follow procedures established by the authority for the procurement of architectural, engineering, land surveying, and construction management services; and

(2) Institutions of higher education exempt from review and approval of the authority shall follow procedures established by their governing boards for the procurement of architectural, engineering, land surveying, and construction management professional consultant services.

(b) It is the policy of the State of Arkansas and its political subdivisions that political subdivisions shall follow the procedures stated in this section, except that competitive bidding shall not be used for the procurement of legal, financial advisory, architectural, engineering, construction management, and land surveying professional consultant services.

(c) For purposes of this subchapter, a political subdivision of the state may elect to not use competitive bidding for other professional services not listed in subsection (b) of this section with a two-thirds (2/3) vote of the political subdivision's governing body.

(d) (1) As used in this section, "construction management" means a project delivery method based on an agreement in which a state agency, political subdivision, public school district, or institution of higher education acquires from a construction entity a series of services that include, but are not limited to, design review, scheduling, cost control, value engineering, constructability evaluation, preparation and coordination of bid packages, and construction administration.

(2) "Construction management" includes, but is not limited to:

(A) (i) "Agency construction management", in which a public school district selects a construction manager to serve as an agent for the purpose of providing administration and management services.

(ii) The construction manager shall not hold subcontracts for the project or provide project bonding for the project;

(B) "At-risk construction management", in which the construction entity, after providing agency services during the preconstruction period, serves as the general contractor and the following conditions are met:

(i) The construction manager provides a maximum guaranteed price;

(ii) The public school district holds all trade contracts and purchase orders; and

(iii) The portion of the project not covered by the trade contracts is bonded and guaranteed by the construction manager; and

(C) (i) "General contractor construction management", in which the construction entity, after providing agency services during the preconstruction period, serves as the general contractor.

(ii) The general contractor shall hold all trade contracts and purchase orders and shall bond and guarantee the project.

(e) As used in this subchapter:

(1) "Political subdivision" means counties, school districts, cities of the first class, cities of the second class, and incorporated towns; and

(2) "Other professional services" means professional services not listed in subsection (b) of this section as defined by a political subdivision with a two-thirds (2/3) vote of its governing body.



§ 19-11-802 - Annual statements of qualifications and performance data -- Restrictions on competitive bidding.

(a) In the procurement of professional services, a state agency or political subdivision which utilizes these services may encourage firms engaged in the lawful practice of these professions to submit annual statements of qualifications and performance data to the political subdivision or may request such information as needed for a particular public project.

(b) The state agency or political subdivision shall evaluate current statements of qualifications and performance data of firms on file or may request such information as needed for a particular public project whenever a project requiring professional services is proposed.

(c) (1) The political subdivision shall not use competitive bidding for the procurement of legal, financial advisory, architectural, engineering, construction management, and land surveying professional consulting services.

(2) A political subdivision shall not use competitive bidding for the procurement of other professional services with a two-thirds (2/3) vote of its governing body.

(d) (1) A public school district that utilizes construction management services shall encourage construction management firms to submit to the school district annual statements of qualifications and performance data or may request such information as needed for a particular public project.

(2) The public school district shall evaluate current statements of qualifications and performance data on file with the school district or when submitted as requested whenever a project requiring professional services of a construction manager is proposed.

(3) The public school district shall not use competitive bidding for the procurement of professional services of a construction manager.



§ 19-11-803 - Evaluation of qualifications.

In evaluating the qualifications of each firm, the state agency or political subdivision shall consider:

(1) The specialized experience and technical competence of the firm with respect to the type of professional services required;

(2) The capacity and capability of the firm to perform the work in question, including specialized services, within the time limitations fixed for the completion of the project;

(3) The past record of performance of the firm with respect to such factors as control of costs, quality of work, and ability to meet schedules and deadlines; and

(4) The firm's proximity to and familiarity with the area in which the project is located.



§ 19-11-804 - Selection.

(a) The state agency or political subdivision shall select three (3) qualified firms.

(b) The state agency or political subdivision shall then select the firm considered the best-qualified and capable of performing the desired work and negotiate a contract for the project with the firm selected.



§ 19-11-805 - Negotiation of contracts.

(a) For the basis of negotiations, the state agency or political subdivisions and the selected firm shall jointly prepare a detailed, written description of the scope of the proposed services.

(b) (1) (A) If the state agency or political subdivision is unable to negotiate a satisfactory contract with the firm selected, negotiations with that firm shall be terminated.

(B) The state agency or political subdivision shall then undertake negotiations with another of the qualified firms selected.

(2) (A) If there is a failing of accord with the second firm, negotiations with the firm shall be terminated.

(B) The state agency or political subdivision shall undertake negotiations with the third qualified firm.

(c) If the state agency or political subdivision is unable to negotiate a contract with any of the selected firms, the state agency or political subdivision shall reevaluate the necessary professional services, including the scope and reasonable fee requirements, again compile a list of qualified firms and proceed in accordance with the provisions of this subchapter.

(d) When unable to negotiate a contract for construction management, a public school district shall also perform a reevaluation of services in accordance with subsection (c) of this section.



§ 19-11-807 - Design-build construction.

(a) As used in this section:

(1) "Design-build" means a project delivery method in which the school district acquires both design and construction services in the same contract from a single legal entity, referred to as the "design-builder", without competitive bidding;

(2) (A) "Design-builder" means any individual, partnership, joint venture, corporation, or other legal entity that is appropriately licensed in the State of Arkansas and that furnishes the necessary design services, in addition to the construction of the work, whether by itself or through subcontracts, including, but not limited to, subcontracts for architectural services, landscape architectural services, and engineering services.

(B) Architectural services, landscape architectural services, and engineering services shall be performed by an architect, landscape architect, or engineer licensed in the State of Arkansas.

(C) Construction contracting shall be performed by a contractor qualified and licensed under Arkansas law; and

(3) "Design-build contract" means the contract between the school district and a design-builder to furnish the architecture, engineering, and related services as required and to furnish the labor, materials, and other construction services for the same project.

(b) (1) Any school district may use design-build construction as a project delivery method for building, altering, repairing, improving, maintaining, or demolishing any structure, or any improvement to real property owned by the school district.

(2) The design-builder shall contract directly with subcontractors and shall be responsible for the bonding of the project.

(3) A project using design-build construction shall comply with state and federal law.

(c) The Division of Public School Academic Facilities and Transportation of the Department of Education shall develop and promulgate rules consistent with the provisions of this section concerning the use of design-build construction by school districts.






Subchapter 9 - -- Purchases of Disabled Work Center Products and Services

§ 19-11-901 - Purchase required -- Exception.

(a) All suitable commodities and services, including small purchases, hereafter procured in accordance with applicable state specifications by or for any state department, institution, or agency shall be procured from nonprofit work centers for individuals with disabilities in all cases when such commodities are available within the period specified and at the fair market price for the article or articles so procured.

(b) Services offered by work centers shall be procured by competitive sealed bidding as specified by § 19-11-229, competitive sealed proposals as specified by § 19-11-230, or competitive bidding as specified by § 19-11-234, subject to purchase exceptions set forth in § 19-11-902.

(c) This section shall not apply in any cases in which products and services are available for procurement from any state department, institution, or agency, and procurement therefrom is required under the provisions of any law in effect on or after March 1, 1991.



§ 19-11-902 - Rules.

(a) The Office of State Procurement shall be responsible for developing rules governing implementation of this subchapter.

(b) As used in this subchapter:

(1) "Commodities" means all property, including without limitation equipment, printing, stationery, supplies, and insurance, but excluding real property, leases on real property, or a permanent interest in real property;

(2) "Fiscal year" means July 1 of one (1) year through June 30 of the next year;

(3) "Individuals with disabilities" means those persons who have a medically or psychiatrically determined physical, mental, or developmental disability constituting a substantial vocational handicap;

(4) "Ordering office" means any state department, independent establishment, board, commission, bureau, service, or division of state government and any wholly owned state corporation;

(5) "Products", for purposes of this subchapter, means commodities or services wherein the price of the commodities includes at least twenty percent (20%) value added when the work center is awarded a contract using the ten percent (10%) preference, and in the case of services, that they are performed by individuals with disabilities;

(6) (A) "Services" means the furnishing of labor, time, or effort by a contractor, not involving the delivery of a specific end product other than reports which are merely incidental to the required performance.

(B) "Services" shall not include employment agreements, collective bargaining agreements, or architectural or engineering contracts requiring approval of the Arkansas Building Authority;

(7) "Sheltered workshop" means a work center which has:

(A) Certification from the United States Department of Labor as a sheltered workshop; and

(B) Been licensed by the Division of Developmental Disabilities Services of the Department of Human Services or certification from Arkansas Rehabilitation Services;

(8) (A) "Work center" means any facility certified by the Arkansas Rehabilitation Services where any manufacture or handiwork is carried on and which is operated for the primary purpose of providing evaluation, training, and gainful employment to individuals with disabilities of Arkansas:

(i) As an interim step in the rehabilitation process for those who cannot be readily absorbed in the competitive labor market; or

(ii) During such time as employment opportunities for them in the competitive labor market do not exist.

(B) "Work center" includes without limitation:

(i) A sheltered work center; and

(ii) A work center for the blind; and

(9) "Work center for the blind" means a facility certified by the Division of State Services for the Blind of the Department of Human Services where any manufacture, handiwork, or provision of services is carried on and that is operated to provide evaluation, training, and gainful employment to individuals in the State of Arkansas eligible for services from the Division of State Services for the Blind:

(A) As an interim step in the rehabilitation process for those who cannot be readily absorbed in the competitive labor market;

(B) During such time as employment opportunities for individuals in the State of Arkansas eligible for service from the Division of State Services for the Blind in the competitive labor market do not exist; or

(C) For whom such placement represents informed choice as appropriate employment at a competitive wage.

(c) All state agencies as defined in § 19-11-203 are required to purchase their requirements of needed available and suitable products and purchase suitable services from nonprofit work centers for individuals with disabilities, unless such commodities and services are authorized by prior legislation for production in another state agency, department, or institution.

(d) (1) The Office of State Procurement shall issue to all state agency purchasing agents a schedule of commodities and services made by the work center and the conditions under which they are to be procured from the workshops.

(2) The schedule shall include the item or service description.

(e) Arkansas Rehabilitation Services and the Division of State Services for the Blind shall undertake the inspection on a continuing basis of the workshops certified by each respective state agency to determine that they operate in accordance with the requirements of the statute and the regulations of this section.

(f) (1) (A) In order to qualify for participation in the program as a work center, an organization shall submit an application to the Office of State Procurement.

(B) If required for all vendors, there should be included a list of the commodities and services offered for sale to the state.

(2) Work centers shall:

(A) Furnish commodities and services in strict accordance with the allocation and government order;

(B) Maintain records of wages paid, hours of employment, and sales;

(C) Make available pertinent books and records of the state agency for inspection at any reasonable time to representatives of Arkansas Rehabilitation Services or the Division of State Services for the Blind, as applicable; and

(D) (i) Submit to Arkansas Rehabilitation Services or the Division of State Services for the Blind, as applicable, by September 1 an annual report for the preceding fiscal year.

(ii) This report shall include data on individuals with disabilities who are workers, wages and wage supplements, hours of employment, sales, whether the workshop requires a facilities sheltered workshop certificate from the United States Department of Labor and special minimum rates authorized where such certificate is held, and such other relevant information as may be required.

(g) When a commodity or service is identified in the schedule of work center-made commodities and services as being available through the Office of State Procurement, it shall be obtained in accordance with the requisitioning procedures of the supplying state agency.

(h) An ordering office may purchase from a nonworkshop source commodities or services listed in the schedule of commodities and services made by the work center in any of the following circumstances:

(1) Necessity requires delivery within the specified period, and the work center cannot give assurance of positive availability;

(2) When commodities listed on the schedule of work center-made commodities can be purchased from a non-work-center source by the state agency for a price more than ten percent (10%) lower than commodities made by the work center included in the schedule; or

(3) Services offered by any work center shall be procured by any state agency in accordance with this section at a price not more than ten percent (10%) above the lowest price submitted from a non-work-center source.

(i) Product commodities made by a work center shall be delivered in accordance with the terms of the purchase order.

(j) When a workshop fails to comply with the terms of a government order, the ordering office shall make reasonable efforts to negotiate an adjustment before taking action to cancel the order.

(k) Any alleged violation of these regulations shall be investigated by the Office of State Procurement, which shall notify the work center concerned and afford it an opportunity to submit a statement of facts and evidence.






Subchapter 10 - -- Professional and Consultant Services Contracts

§ 19-11-1001 - Definitions.

As used in this subchapter:

(1) "Consultant services contract" means a contract between a state agency and an individual or organization in which:

(A) The service to be rendered to the state agency or to a third-party beneficiary under the contract is primarily the giving of advice by the contractor on a particular problem facing the state agency or the third-party beneficiary;

(B) The contractor is an independent contractor with respect to the state agency;

(C) The state agency does not exercise managerial control over the day-to-day activities of the contractor; and

(D) The contract specifies the results expected from the services to be rendered by the contractor and the advice or assistance to be provided;

(2) "Contractor" means any person or organization that executes a contract with a state agency under which the person or organization agrees to provide professional services or consultant services to the state agency, and the individuals performing the services are not state employees occupying regular full-time or part-time or extra help positions provided by law;

(3) (A) "Design professional contract" means a contract that is primarily for:

(i) Minor projects that are time critical; and

(ii) Minor remodeling projects that do not exceed one million dollars ($1,000,000) in cost.

(B) Design professional contracts are primarily for the procurement of architectural, engineering, and professional services competitively selected under § 19-11-801 et seq.

(C) Design professional contracts shall be reviewed by the agency or institution at least yearly and adjusted to reflect historical expenditures.

(D) (i) A state agency shall follow applicable Arkansas Building Authority guidelines, procedures, and rules for the selection and award of contracts.

(ii) However, a guideline, procedure, or rule of the authority shall not increase or decrease the:

(a) Dollar amount under subdivision (3)(A)(ii) of this section; or

(b) Specified period under § 19-11-238(a).

(E) Institutions of higher education that are exempt from review and approval of the Arkansas Building Authority shall comply with the provisions of this section;

(4) "Director" means the State Procurement Director;

(5) "Employee" means an individual drawing a salary from a state agency, whether elected or not, and any nonsalaried individual performing professional services for any state agency;

(6) "Professional services contract" means a contract between a state agency and a contractor in which:

(A) The relationship between the contractor and the state agency is that of an independent contractor rather than that of an employee;

(B) The services to be rendered consist of the personal services of an individual that are professional in nature;

(C) The state agency does not have direct managerial control over the day-to-day activities of the individual providing the services;

(D) The contract specifies the results expected from the rendering of the services rather than detailing the manner in which the services shall be rendered; and

(E) Services rendered under a professional services contract are rendered to the state agency itself or to a third-party beneficiary; and

(7) "State agency" means any department, agency, board, commission, or institution of higher education of the State of Arkansas.



§ 19-11-1002 - Purpose of contracts.

The principal purpose of a professional services contract or a consultant services contract is the procurement of services by the state agency rather than the procurement of commodities.



§ 19-11-1003 - Contracts exempted.

(a) This subchapter shall not apply to the contracts of the Arkansas State Highway and Transportation Department that are covered by the technical work requirements and administrative controls of the Federal Highway Administration, nor shall the provisions of this subchapter be applicable to contracts entered into by the department in which the costs and fees are established by competitive bidding.

(b) This subchapter shall not apply to contracts of institutions of higher education that are for services related to patents, copyrights, or trademarks.

(c) This subchapter does not apply to contracts created under federally approved state plans for services reimbursed under Title V of the Social Security Act, 42 U.S.C. §§ 701 -- 710, or Title XIX of the Social Security Act, 42 U.S.C. §§ 1396 -- 1396v, as they existed on January 1, 2001, if those contracts and services conform to all applicable federal laws and rules, and to the ethical standards provided for in § 19-11-704.

(d) This subchapter does not apply to major procurement contracts of the Arkansas Lottery Commission under § 23-115-103.



§ 19-11-1004 - Restrictions on contracts.

(a) No contract under this subchapter shall be used to avoid the purpose or the spirit of the General Accounting and Budgetary Procedures Law of Arkansas, § 19-4-101 et seq.

(b) No contract shall be approved that would be in violation of § 19-4-701 et seq. relating to expenditures.

(c) (1) Except as provided in this subsection, no state agency shall engage in a professional services or consultant services contract with a part-time or full-time employee who occupies a position authorized to be paid from extra help or regular salaries for a state agency, except as provided in § 21-1-403.

(2) However, this subsection does not prohibit an institution of higher education from executing a contract with a state agency under which professional or consulting services will be performed by employees of the institution of higher education.

(3) An employee of an institution of higher education performing professional or consulting services to a state agency may receive additional compensation if:

(A) The institution of higher education requests and receives written approval from the Office of Personnel Management of the Department of Finance and Administration concerning the amount of additional compensation to be paid to any employee; and

(B) The total salary payments received from the employee's regular salaried position and amounts received for services performed under a professional services contract do not exceed one hundred twenty-five percent (125%) of the maximum annual salary authorized by law for the employee's position with the institution of higher education.

(d) No director or any other department head of any state agency shall receive additional compensation under this subchapter.

(e) (1) Any contract under which a state agency retains day-to-day managerial control over the person performing the services or in which the relationship between the contractor and the state agency is that of employer and employee is not a professional services contract and is prohibited.

(2) However, the Department of Information Services may employ persons over whom they exercise day-to-day managerial control for those services under § 25-4-112 for which professional services contracts may be used.



§ 19-11-1005 - General guidelines and regulations.

The State Procurement Director, after soliciting suggestions from state agencies and after seeking and receiving the advice of the Attorney General and review by the Legislative Council or by the Joint Budget Committee, if the General Assembly is in session, shall publish general guidelines for the procurement of professional and consultant services contracts and general regulations governing the use of each type of contract.



§ 19-11-1006 - Submission of contracts required.

(a) (1) All contracts for professional services or consultant services, except for those which are specifically exempt from review, requiring the services of an individual for regular full-time or part-time weekly work where the total contract amount exceeds twenty-five thousand dollars ($25,000) must be presented to the Legislative Council or to the Joint Budget Committee, if the General Assembly is in session, before the execution date of the contract.

(2) The Legislative Council or the Joint Budget Committee shall provide the State Procurement Director with their review as to the propriety of the contract within thirty (30) days after receipt of the proposed contract.

(3) The contract shall not be submitted to the Legislative Council or to the Joint Budget Committee until the Department of Finance and Administration has reviewed the contract and provided the Legislative Council or the Joint Budget Committee with a recommendation regarding the legality of the contract.

(b) The Legislative Council or the Joint Budget Committee may review or exempt from review any contract or group of contracts contemplated by this subchapter.

(c) (1) Funds from grants and contracts to any state institution of higher education may be used for the purpose of subcontracting with institutions under the performance conditions of the grants or contracts.

(2) Subcontracts for research that are derived from grants and contracts to any state institution of higher education require the prior approval of the director and a review by the Legislative Council or by the Joint Budget Committee.



§ 19-11-1007 - Certification by agency head.

The head of every state agency shall certify by his or her signature on each contract entered into by that state agency that:

(1) All information required by law and by regulation is supplied;

(2) The proper contracting form is utilized;

(3) All information contained in the contract is true and correct to the best of his or her knowledge and belief;

(4) All general guidelines prescribed by the State Procurement Director have been complied with;

(5) The services proposed to be provided under the contract are necessary for operation of the state agency in fulfilling its legal responsibilities and cannot be provided by any existing state agency;

(6) The contractor is fully qualified to perform the contract and has no vested interest in the subject matter of the contract that would constitute a conflict of interest and a bar to the contractor's providing services of a professional and disinterested quality;

(7) The contract terms are reasonable and the benefits to be derived are sufficient to warrant the expenditure of the funds called for in the contract;

(8) Sufficient funds are available to pay the obligations when they become due; and

(9) A projected total cost of the contract is provided to include expenditures that may be incurred under all available periods of extension if the extensions were executed.



§ 19-11-1008 - Approval or disapproval of contracts.

(a) The State Procurement Director may make whatever additional inquiry he or she deems necessary and may require that additional information be supplied if he or she has reason to believe that the contract should be rejected because it does not comply with this subchapter.

(b) The director shall return to the contracting state agency any contract which fails to comply with the applicable laws and regulations governing the contract and shall approve any contract that complies with this subchapter.

(c) (1) The director shall have final and ultimate authority over the supervision and approval of all contracts described in this subchapter.

(2) However, the director shall seek review of the Legislative Council or the Joint Budget Committee before approving or disapproving any contract or class or group of contracts authorized under this subchapter, unless the Legislative Council or Joint Budget Committee specifically exempts the contract or class or group of contracts by formal committee action.



§ 19-11-1009 - Filing of contracts.

Service contracts filed with a state agency under § 19-4-1109 shall be available for public inspection and auditing purposes.



§ 19-11-1010 - Development and use of performance-based contracts.

(a) Performance-based contracts provide an effective, efficient method of monitoring and evaluating the overall quality of services provided.

(b) The practice of including benchmark objectives that the provider must attain at specific intervals during the term of the contract is an essential requirement for measuring performance.

(c) Under regulations promulgated by the State Procurement Director, all state agencies, boards, commissions, and institutions of higher education shall use performance-based standards in professional and consultant service contracts.



§ 19-11-1011 - Review requirement.

(a) (1) Every contract for professional consultant services covered by this subchapter that is executed using the professional and consultant service contract form approved by the State Procurement Director shall be filed with the Office of State Procurement of the Department of Finance and Administration.

(2) The execution date of all contracts shall be defined as the date upon which performance of the services to be rendered under the contract is to begin and not the date upon which the agreement was made.

(b) (1) No purchase order shall be paid if a copy of the contract under which the payment is being made has not previously been filed with the Office of State Procurement.

(2) No payment shall be made covering services rendered prior to the execution date of the contract.

(c) (1) It is the intent of the General Assembly that this section be strictly construed and enforced.

(2) However, in the unusual event that an obligation has been incurred by a state agency under any contractual agreement or proposed contract prior to the approval of the contract, the Chief Fiscal Officer of the State may approve payment for such services after having first received the review of the Legislative Council.



§ 19-11-1012 - Standard contract forms.

(a) The State Procurement Director shall prescribe standard forms to be utilized by all state agencies.

(b) The standard contract form shall include the following items, plus such additional items as the director shall deem desirable for the purposes of this subchapter:

(1) A section setting forth in reasonable detail the objectives and scope of the contractual agreement and the methods to be used to determine whether the objectives specified have been achieved;

(2) The rates of compensation, transportation, per diem, subsistence, out-of-pocket allowances, and all other items of costs contemplated to be paid the contractor by the state agency;

(3) The method by which the rate of compensation and the total payment shall be calculated;

(4) The maximum number of dollars which the state agency may be obligated to pay to the contractor under the terms of the contract, including all expenses and other items of costs, and the source of funding to be utilized;

(5) The term of the contract;

(6) (A) The names of all individuals who will be supplying services to the state agency or to third-party beneficiaries under the terms of the contracts, so far as those names are known to the contractor at the time of the execution of the contract.

(B) If the names of all individuals supplying services under the contract are not available at the time of the execution of the contract, the contract shall contain a provision requiring the contractor to submit periodically the names of individuals supplying services as soon as the identity of those individuals is known to the contractor;

(7) When the contractor is a business entity, the federal identification number of the business entity shall be listed on the contract form;

(8) (A) A certification signed by the contractor shall be included as follows:

"____________________ (name) ____________________ (title)

I _________________, certify under penalty of perjury that, to the best of my knowledge and belief, no regular full-time or part-time employee of any state agency of the State of Arkansas will receive any personal, direct, or indirect monetary benefits which would be in violation of the law as a result of the execution of this contract."

(B) As used in subdivision (b)(8)(A) of this section, it shall be understood that when the contractor is a widely held public corporation "direct or indirect monetary benefit" shall not apply to any regular corporate dividends paid to a stockholder of the corporation who is also a state employee and who owns less than ten percent (10%) of the total outstanding stock of the contracting corporation;

(9) (A) For any contract in which the total compensation exclusive of reimbursable expenses to be paid by the state agency does not exceed twenty-five thousand dollars ($25,000), a purchase order may be utilized in lieu of the standard form or forms prescribed by the director.

(B) (i) However, should the state agency enter into a subsequent contract with the same individual or organization during the same fiscal year, regardless of the nature of the contract, then the details of the original contract which utilized a purchase order form and of all subsequent contracts, regardless of amount or type, shall be promptly reported to the director.

(ii) This reporting shall be done to allow the director to determine whether the state agency is utilizing a series of contracts to avoid the use of the standard form and to avoid the application of appropriate regulations;

(10) Standard contract forms in use by licensed practitioners such as architects and engineers may be used to supplement the standard contract forms; and

(11) All professional consultant services contracts shall contain the following clause:

"In the event the State of Arkansas fails to appropriate funds or make moneys available for any biennial period covered by the term of this contract for the services to be provided by the contractor, this contract shall be terminated on the last day of the last biennial period for which funds were appropriated or moneys made available for such purposes.

"This provision shall not be construed to abridge any other right of termination the agency may have."

(c) For the purpose of reporting methods of finance, a state agency shall disclose the total estimated project cost in addition to any other reporting requirements of the Legislative Council or the Joint Budget Committee.






Subchapter 11 - -- Purchase Of Technology Systems

§ 19-11-1101 - Contracts.

(a) An agency procurement official or procurement agent may enter into contracts to acquire technology systems for performing the revenue-generating functions and duties of the agency, including, but not limited to, registration, processing, and collection functions.

(b) Any contract entered into under this subchapter between an agency procurement official or procurement agent and a vendor of technology systems shall provide for:

(1) Payment of the technology systems on the basis of a percentage of the increase in the amount of specific taxes or fees collected, including interest and penalties thereon, for a fixed time period, which increase exceeds revenues projected prior to the project and is attributable to the implementation and use of the technology system; or

(2) Payment of the technology system on a fixed fee contract basis, the fee to be paid from the increase in the amount of specific taxes or fees collected, including interest and penalties thereon, which increase exceeds revenues projected prior to the project and is attributable to the implementation and use of the technology system.

(c) (1) All contracts authorized by this subchapter shall be entered into pursuant to the requirements of the Arkansas Procurement Law, § 19-11-201 et seq., and amendments thereto.

(2) Prior to execution of the contract, the following process shall be followed:

(A) The requesting agency shall request approval from the Chief Fiscal Officer of the State to prepare a request for proposal for a project authorized under this subchapter;

(B) The request shall include the general nature of the project, the anticipated revenues that will be enhanced, and the forecasted revenues for the current biennium;

(C) Upon approval of the Chief Fiscal Officer of the State, the requesting agency shall prepare a request to the Department of Finance and Administration for approval to prepare a request for proposal for a technology project authorized under this subchapter;

(D) The request must include the revenue source or sources that will be increased as a result of the project and the projected revenues for the anticipated life of the project;

(E) The requesting agency shall prepare a request for proposal, with advice and consultation from the department, for the purchase of technology systems on the basis of a portion of the increase in the agency's revenues produced by the technology system; and

(F) (i) The request for proposal may provide that the agency and the vendor may negotiate an amount or baseline upon which the increase in taxes or fees is measured.

(ii) Any contract other than a fixed fee contract shall include a factor in the baseline calculation to account for an increase in taxes or fees due solely to economic factors and not to the use of the technology.

(3) The agency procurement official or procurement agent and the vendor shall negotiate the contract, with the oversight of the department to assist in negotiating an advantageous contract.

(4) (A) The agency director shall submit the proposed contract and a request for new appropriation to the Governor or his or her designee.

(B) The accompanying information will include the methodology used to calculate the baseline amount proposed by the agency and other justifications and information that detail the program and the expected benefits of the agreement.

(C) The Governor or his or her designee shall study the request and determine whether the appropriation requested and the terms of the proposed contract are in strict compliance with this subchapter.

(D) (i) The Governor may approve or modify the request for new appropriation and the proposed contract.

(ii) Any modification of the proposed contract shall be submitted to the vendor for approval.

(5) (A) Upon approval of the shared benefit agreement and new appropriation request, the Governor shall seek the advice and recommendation of the Legislative Council.

(B) Upon review of the Legislative Council, the Governor shall forward a copy of his or her approvals to the agency director and the Chief Fiscal Officer of the State.

(d) After receipt of the Governor's approvals, the Chief Fiscal Officer of the State shall direct the Auditor of State and the Treasurer of State to establish upon their books of record the necessary appropriation accounts in accordance with the provisions as set out in this section from the Shared Benefit Holding Appropriation.

(e) The requesting agency may utilize these appropriations to implement the approved contract.

(f) Nothing in this section shall prohibit an agency that enters into a contract according to this section from acquiring any goods or services through appropriations for any function or program of that agency not specifically included in any contract entered into according to this section.

(g) The Chief Fiscal Officer of the State may promulgate such rules, regulations, procedures, and guidelines as he or she may deem necessary and proper in order to carry out the provisions of this section.



§ 19-11-1102 - Shared Benefit Payment Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Shared Benefit Payment Fund".

(b) (1) All moneys collected under this subchapter shall be deposited into the State Treasury to the credit of the fund as special revenues.

(2) The fund shall also consist of any other revenues as may be authorized by law.

(c) The fund shall be used by the state agencies to pay vendors for contracts entered into under this subchapter.

(d) The fund shall consist of the amount of taxes or fees collected for the relevant time period less the baseline amount stated in each technology purchase contract entered into pursuant to § 19-11-1101, which difference is attributable to the implementation and use of the technology systems as provided in the contract and approved under the provisions of § 19-11-1101(c).

(e) As soon as practical after the close of each month during the biennial period beginning July 1, 2003, and thereafter, each agency purchasing official who has a technology purchase contract shall determine the difference between the amount of taxes or fees collected and the contract baseline amount and report these findings to the Chief Fiscal Officer of the State.

(f) The Chief Fiscal Officer of the State shall certify to the Treasurer of State the following:

(1) The amounts determined in subsection (e) of this section for transfer to the fund; and

(2) That portion of the amount determined in subsection (e) of this section which is currently required to be paid to each technology contract vendor.

(g) The Treasurer of State shall make the transfer of the amount determined in subdivision (f)(1) of this section, after making the deduction required from the net special revenues as set out in § 19-5-203(b)(2)(A).



§ 19-11-1103 - Exemptions.

This subchapter does not apply to major procurement contracts of the Arkansas Lottery Commission under § 23-115-103.






Subchapter 12 - -- Guaranteed Energy Cost Savings Act

§ 19-11-1201 - Title.

This subchapter shall be known and may be cited as the "Guaranteed Energy Cost Savings Act".



§ 19-11-1202 - Definitions.

As used in this subchapter:

(1) (A) "Energy cost savings measure" means:

(i) A new facility that is designed to reduce the consumption of energy or natural resources or operating costs as a result of changes that:

(a) Do not degrade the level of service or working conditions;

(b) Are measurable and verifiable under the International Performance Measurement and Verification Protocol, as it existed on January 1, 2005; and

(c) Are measured and verified by an independent audit performed by a qualified provider; or

(ii) An existing facility alteration that is designed to reduce the consumption of energy or natural resources or operating costs as a result of changes that conform with subdivisions (1)(A)(i)(a) and (b) of this section.

(B) "Energy cost savings measure" includes:

(i) Insulation and reduced air infiltration of the building structure, including walls, ceilings, and roofs or systems within the building;

(ii) Storm windows or doors, caulking or weather-stripping, multi-glazed windows or doors, heat-absorbing or heat-reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption;

(iii) Automated or computerized energy control systems, including computer software and technical data licenses;

(iv) Heating, ventilating, or air conditioning system modifications or replacements;

(v) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made;

(vi) Indoor air quality improvements;

(vii) Energy recovery systems;

(viii) Electric system improvements;

(ix) Life safety measures that provide long-term, operating-cost reductions;

(x) Building operation programs that reduce operating costs;

(xi) Other energy-conservation-related improvements or equipment, including improvements or equipment related to renewable energy;

(xii) Water and other natural resources conservation; or

(xiii) An alteration or measure identified through a comprehensive audit or assessment of new or existing facilities;

(2) (A) "Guaranteed energy cost savings contract" means a contract for the implementation of one (1) or more energy cost savings measures and services provided by qualified energy service companies in which the energy and cost savings achieved by the installed energy project cover all project costs, including financing, over a specified contract term.

(B) "Guaranteed energy cost savings contract" does not include improvements or equipment that allow or cause water from any condensing, cooling, or industrial process or any system of nonpotable usage over which public water supply system officials do not have sanitary control to be returned to the potable water supply;

(3) "Operational cost savings" means expenses eliminated and future replacement expenditures avoided as a result of new equipment installed or services performed;

(4) "Public notice" means the same as "public notice" is defined in § 19-11-203;

(5) "Qualified provider" means a person or business, including all subcontractors and employees of that person or business and third-party financing companies, that:

(A) Is properly licensed in the State of Arkansas;

(B) Is experienced in the design, implementation, financing, and installation of energy cost savings measures; and

(C) Has demonstrated at least five (5) years of experience in the analysis, design, implementation, and installation of energy efficiency and facility improvements; and

(6) "State agency" means the same as "state agency" is defined in § 19-11-203.



§ 19-11-1203 - Energy cost savings measures authorized.

(a) (1) A state agency may enter into a guaranteed energy cost savings contract in order to reduce energy consumption or operating costs of government facilities in accordance with this subchapter.

(2) A state agency or several state agencies together may enter into an installment payment contract or lease purchase agreement with a qualified provider for the purchase and installation of energy cost savings measures in accordance with this subchapter.

(b) All energy cost savings measures shall comply with current local, state, and federal construction and environmental codes and regulations.

(c) The provisions of the Arkansas Procurement Law, § 19-11-201 et seq., shall control if there is any conflict with that law and the provisions of this subchapter.



§ 19-11-1204 - Method of solicitation.

Any solicitation of a guaranteed energy cost savings contract by a state agency shall be consistent with the Arkansas Procurement Law, § 19-11-201 et seq.



§ 19-11-1205 - Evaluation of proposals.

(a) A state agency's evaluation of each qualified provider's proposal shall include an analysis of:

(1) The estimates of all costs, including, but not limited to, modifications, remodeling, a preinstallation energy audit or analysis, design, engineering, installation, maintenance, repairs, debt service, and postinstallation project monitoring, data collection, and reporting;

(2) A determination whether there will be a reduction in energy consumption or operating costs resulting from the proposal;

(3) The qualifications of the properly state-licensed provider;

(4) The relative importance of price, return of investment, financial performance, stability, quality, technical ability, experience, or any other relevant evaluation factor;

(5) Tasks to be performed under the proposal; and

(6) Timeframes within which the work will be completed.

(b) After evaluating the proposals:

(1) The state agency may reject any proposal; or

(2) Award the guaranteed energy cost savings contract in a manner consistent with the Arkansas Procurement Law, § 19-11-201 et seq.



§ 19-11-1206 - Contract requirements.

(a) A guaranteed energy cost savings contract shall include the properly state-licensed qualified provider's guarantee that:

(1) The energy and operational cost savings to be realized over the term of the guaranteed energy cost savings contract shall meet or exceed the costs of the energy cost savings measures;

(2) The payback period for heating, ventilation, and air conditioning systems shall be based on the equipment capacity and efficiency as certified by the Air-Conditioning and Refrigeration Institute; and

(3) If the annual energy or operational cost savings fail to meet or exceed the annual costs of the energy cost savings measure as required by the guaranteed energy cost savings contract, the qualified provider shall reimburse the state agency for any shortfall of guaranteed energy cost savings on an annual basis.

(b) The guaranteed energy cost savings contract may not have a term beyond twenty (20) years.

(c) Before entering into a guaranteed energy cost savings contract, the state agency shall require the qualified provider to file with the state agency a bid bond, performance bond, or similar assurance as provided under § 19-11-235.






Subchapter 13 - -- Partial Equity Ownership Agreement Executed by a State Retirement System

§ 19-11-1301 - Definition.

As used in this subchapter, "partial equity ownership agreement" means an agreement with a legal entity, including without limitation a partnership, a limited partnership, a limited liability company, or similar legal entity that:

(1) Includes a state retirement system as a partner, a limited partner, or a partial owner;

(2) Creates an equity interest or ownership position for the state retirement system; and

(3) Utilizes retirement trust funds that are not appropriated by the General Assembly.



§ 19-11-1302 - Review of partial equity ownership agreements.

(a) A partial equity ownership agreement is subject to review by submission of the partial equity ownership agreement to the Office of State Procurement and the Legislative Council under this section.

(b) Since the partial equity ownership agreement is fundamentally and substantially different from a state contract for commodities, goods, and services that are reviewed under the Arkansas Procurement Law, § 19-11-201 et seq., or other contract that is reviewed under subchapters 1-12 of this chapter, and since the partial equity ownership agreement is utilizing retirement trust funds that are not appropriated by the General Assembly, the partial equity ownership agreement is not subject to:

(1) A limitation of the term or duration of the partial equity ownership agreement; or

(2) An annual renewal clause.

(c) When submitting a partial equity ownership agreement for review, the state retirement system shall provide information that includes without limitation:

(1) The managing parties to the partial equity ownership agreement;

(2) The state retirement system's interest and ownership in the partial equity ownership agreement;

(3) The reason for the formation of or entry into the partial equity ownership agreement;

(4) Justification that the duration of the partial equity ownership agreement is necessary to serve the best interests of the retirants under the prudent investor rule as set out in §§ 24-2-610 -- 24-2-619;

(5) The anticipated date of implementation of the partial equity ownership;

(6) The anticipated termination date of the partial equity ownership agreement; and

(7) Other information regarding the terms of the partial equity ownership agreement that the office or the Legislative Council may reasonably require for an adequate review.



§ 19-11-1303 - Imminent need to enter into a partial equity ownership agreement.

(a) In lieu of a review under § 19-11-1302, a partial equity ownership agreement that necessitates immediate formation shall be reviewed by the Office of State Procurement and the Legislative Council under this section.

(b) (1) The board of trustees of a state retirement system may enter into a partial equity ownership agreement or substantially alter the terms of an existing partial equity ownership agreement if the board of trustees passes a resolution that:

(A) Determines an imminent need to immediately form or enter into the partial equity ownership agreement;

(B) Deems it financially appropriate to immediately form or enter into a partial equity ownership agreement; and

(C) Concludes that to forego the opportunity to promptly implement the board of trustees' investment directives under the prudent investor rule as set out in §§ 24-2-610 -- 24-2-619 would be inconsistent with the board of trustees' fiduciary duty of care to the retirants.

(2) The board of trustees of the state retirement system shall provide the office and the Legislative Council with a copy of the resolution under subsection (a) of this section within five (5) business days of the passage of the resolution.

(c) For a partial equity ownership agreement reviewed under this section, the retirement system shall submit information to the office and the Legislative Council within thirty (30) days of the passage of the resolution that discloses:

(1) The managing parties to the partial equity ownership agreement;

(2) The state retirement system's interest and ownership in the partial equity ownership agreement;

(3) The reason for the immediate formation or entry into a partial equity ownership agreement;

(4) Justification that the duration of the partial equity ownership agreement is necessary to serve the best interests of the retirants under the prudent investor rule as set out in §§ 24-2-610 -- 24-2-619;

(5) The anticipated date of implementation;

(6) The anticipated termination date of the partial equity ownership agreement; and

(7) Other information regarding the terms of the partial equity ownership agreement that the office or the Legislative Council may reasonably require for an adequate review.

(d) As may be reasonably required by the Legislative Council, a member of the board of trustees, the director of the respective state retirement system, or the director's appointee shall appear at the next scheduled meeting of the Legislative Council after the receipt of the information under subsection (c) of this section to present the information and explain the details of the partial equity ownership agreement.



§ 19-11-1304 - Retrospective review of a partial equity ownership agreement to ensure disclosure.

(a) Before April 7, 2009, if a state retirement system has entered into a partial equity ownership agreement that has not been submitted previously for review under § 19-11-101 et seq., the Arkansas Procurement Law, § 19-11-201 et seq., or § 19-11-801 et seq., then the partial equity ownership agreement shall be reviewed retrospectively under this section.

(b) The board of trustees of a state retirement system shall submit information that the Office of State Procurement or the Legislative Council may reasonably require to allow a retrospective review of a partial equity ownership agreement under this section.









Chapter 12 - Tobacco Settlement Proceeds Act

Subchapter 1 - -- Tobacco Settlement Proceeds Act

§ 19-12-101 - Title.

This chapter may be referred to and cited as the "Tobacco Settlement Proceeds Act".



§ 19-12-102 - Definitions.

(a) The following terms, as used in this chapter, shall have the meanings set forth in this section:

(1) "Act" shall mean this Arkansas Tobacco Settlement Funds Act of 2000.

(2) "ADFA" shall mean the Arkansas Development Finance Authority.

(3) "Arkansas Biosciences Institute" shall mean the Arkansas Biosciences Institute created by § 19-12-115.

(4) "Arkansas Biosciences Institute Program Account" shall mean the account by that name created pursuant to § 19-12-111 to be funded from the Tobacco Settlement Program Fund and used by the Arkansas Biosciences Institute for the purposes set forth in this chapter.

(5) "Arkansas Healthy Century Trust Fund" shall mean that public trust for the benefit of the citizens of the State of Arkansas created and established pursuant to § 19-12-107.

(6) "Arkansas Tobacco Settlement Commission" shall mean the entity that administers the programs established pursuant to this chapter, also known as "ATSC", which is described and established in § 19-12-117.

(7) "Arkansas Tobacco Settlement Commission Fund" shall mean the fund by that name created pursuant to § 19-12-108(f) to be used by the Arkansas Tobacco Settlement Commission for the purposes set forth in § 19-12-117.

(8) "Bonds" shall mean any and all bonds, notes, or other evidences of indebtedness issued by ADFA as Tobacco Settlement Revenue Bonds pursuant to the terms of this chapter.

(9) "Capital Improvement Projects" shall mean the acquisition, construction and equipping of land, buildings, and appurtenant facilities, including but not limited to parking and landscaping, all intended for the provision of health care services, health education, or health-related research; provided that each such Capital Improvement Project must be either set forth in this chapter or subsequently designated by the General Assembly pursuant to legislation.

(10) "Debt Service Requirements" shall mean all amounts required to be paid in connection with the repayment of Bonds issued pursuant to this chapter, including, but not limited to, the principal of and interest on the Bonds, amounts reasonably required for a debt service reserve, amounts reasonably required to provide debt service coverage, trustee's and paying agent fees, and, to the extent reasonably necessary, capitalized interest on the Bonds.

(11) "Initial MSA Disbursement" shall mean the first disbursement from the MSA Escrow to the State, consisting of Arkansas' share of payments from Participating Manufacturers due under the Master Settlement Agreement and designated as the 1998 First Payment, the 2000 Initial Payment, and the 2000 Annual Payment, which amounts, along with any accumulated interest, represent all money due to the State and attributable to payments prior to January 1, 2001.

(12) "Master Settlement Agreement" or "MSA" shall mean that certain Master Settlement Agreement between certain states (the "Settling States") and certain tobacco manufacturers (the "Participating Manufacturers"), pursuant to which the Participating Manufacturers have agreed to make certain payments to each of the Settling States.

(13) "Medicaid Expansion Program Account" shall mean the account by that name created pursuant to § 19-12-112 to be funded from the Tobacco Settlement Program Fund and used by the Arkansas Department of Human Services for the purposes set forth in this chapter.

(14) "MSA Disbursements" shall mean all amounts disbursed from the MSA Escrow pursuant to the Master Settlement Agreement to the State of Arkansas.

(15) "MSA Disbursement Date" shall mean any date on which MSA Disbursements are made to the State of Arkansas pursuant to the Master Settlement Agreement at the request of the State.

(16) "MSA Escrow" shall mean those escrow accounts established to hold the State of Arkansas's share of the Tobacco Settlement proceeds prior to disbursement to the State pursuant to the Master Settlement Agreement.

(17) "MSA Escrow Agent" shall mean that agent appointed pursuant to the Escrow Agreement entered into between the Settling States and the Participating Manufacturers pursuant to the Master Settlement Agreement.

(18) "Participating Manufacturers" shall mean those entities defined as Participating Manufacturers by the terms of the Master Settlement Agreement.

(19) "Prevention and Cessation Program Account" shall mean the account by that name created pursuant to § 19-12-109 to be funded from the Tobacco Settlement Program Fund and used for the purposes set forth in this chapter.

(20) "Program Accounts" shall mean, collectively, the Prevention and Cessation Program Account, the Targeted State Needs Program Account, the Arkansas Biosciences Institute Program Account, and the Medicaid Expansion Program Account.

(21) "State Board of Finance" shall mean the entity created pursuant to § 19-3-101, as amended.

(22) "Targeted State Needs Programs Account" shall mean the account by that name created pursuant to § 19-12-110 to be funded from the Tobacco Settlement Program Fund and used for the purposes set forth in this chapter.

(23) "Tobacco Settlement" shall mean the State of Arkansas's share of funds to be distributed pursuant to the Master Settlement Agreement between the Settling States and the Participating Manufacturers.

(24) "Tobacco Settlement Cash Holding Fund" shall mean the Fund established as a cash fund outside of the State Treasury pursuant to § 19-12-104, into which all MSA Disbursements shall be deposited on each MSA Disbursement Date.

(25) "Tobacco Settlement Debt Service Fund" shall mean the Fund established as a cash fund outside of the State Treasury pursuant to § 19-12-105.

(26) "Tobacco Settlement Program Fund" or "Program Fund" shall mean the Tobacco Settlement Program Fund established pursuant to § 19-12-108, which shall be used to hold and distribute funds to the various Program Accounts created by this chapter.

(27) "Trust indenture" or "indenture" shall mean any trust indenture, ADFA resolution, or other similar document under which Tobacco Settlement Revenue Bonds are to be issued and secured.



§ 19-12-103 - Grant of authority to State Board of Finance.

The State Board of Finance is hereby authorized and directed to perform the following duties with respect to the Tobacco Settlement:

(a) The State Board of Finance is authorized and directed on behalf of the State of Arkansas to receive all authorized disbursements from the MSA Escrow. The Initial MSA Disbursement and each subsequent MSA Disbursement shall be immediately deposited into the Tobacco Settlement Cash Holding Fund, and distributed from there as prescribed in this chapter. The Office of the Attorney General is directed to take all action necessary to inform the MSA Escrow Agent that the State Board of Finance is authorized to receive such disbursements on behalf of the State.

(b) The State Board of Finance shall manage and invest all amounts held in the Tobacco Settlement Cash Holding Fund, the Tobacco Settlement Debt Service Fund, the Arkansas Healthy Century Trust Fund, the Tobacco Settlement Program Fund, the Arkansas Tobacco Settlement Commission Fund, and the Program Accounts, and shall have full power to invest and reinvest the moneys in such funds and accounts and to hold, purchase, sell, assign, transfer, or dispose of any of the investments so made as well as the proceeds of the investments and moneys, pursuant to the following standards:

(1) with respect to amounts in the Arkansas Healthy Century Trust Fund, all investments shall be pursuant to and in compliance with the prudent investor and other applicable standards set forth in §§ 24-3-408 [repealed], 24-3-414 [repealed], 24-3-415 [repealed], and 24-3-417 -- 24-3-425 [repealed], and § 19-3-518;

(2) with respect to amounts in the Tobacco Settlement Debt Service Fund, all investments shall be pursuant to and in compliance with the prudent investor and other applicable standards set forth in §§ 24-3-408 [repealed], 24-3-414 [repealed], 24-3-415 [repealed], and 24-3-417 -- 24-3-425 [repealed], and § 19-3-518; provided further that the types and manner of such investments may be further limited as set forth in § 19-12-105; and

(3) with respect to amounts held in the Tobacco Settlement Cash Holding Fund, the Tobacco Settlement Program Fund, each of the Program Accounts, and the Arkansas Tobacco Settlement Commission Fund, all investments shall of the type described in § 19-3-510 and shall be made with depositories designated pursuant to § 19-3-507; or such investment shall be in certificates of deposit, in securities as outlined in § 23-47-401 without limitation or as approved in the State Board of Finance investment policy. The State Board of Finance shall insure that such investments shall mature or be redeemable at the times needed for disbursements from such funds and accounts pursuant to this chapter.

(c) The State Board of Finance is authorized to employ such professionals as it deems necessary and desirable to assist it in properly managing and investing the Arkansas Healthy Century Trust Fund, pursuant to the standards set forth in § 24-3-425 [Repealed].

(d) The State Board of Finance is authorized to use investment earnings from the Arkansas Healthy Century Trust Fund to compensate the professionals retained under subsection (d) [sic], and to pay the reasonable costs and expenses of the State Board of Finance in administering the funds and accounts created under this chapter and performing all other duties ascribed to it hereunder.

(e) On the last day of each month, the State Board of Finance shall provide the Department of Finance and Administration, Office of Accounting with the current balances in the Tobacco Settlement Cash Holding Fund, the Arkansas Healthy Century Trust Fund, the Tobacco Settlement Program Fund, the Tobacco Settlement Debt Service Fund, the Arkansas Tobacco Settlement Commission Fund, and each Program Account.

(f) The State Board of Finance is authorized and directed to perform all other tasks that may be assigned to the State Board of Finance pursuant to this chapter.



§ 19-12-104 - Creation and administration of Tobacco Settlement Cash Holding Fund.

(a) There is hereby created and established a fund, held separate and apart from the State Treasury, to be known as the "Tobacco Settlement Cash Holding Fund", which fund shall be administered by the State Board of Finance.

(b) All moneys received as part of the Tobacco Settlement are hereby designated cash funds pursuant to § 19-6-103, restricted in their use and to be used solely as provided in this chapter. All MSA Disbursements shall be initially deposited into the credit of the Tobacco Settlement Cash Holding Fund, when and as received. Any and all MSA Disbursements received prior to the effective date of this Act shall be immediately transferred to the Tobacco Settlement Cash Holding Fund upon this chapter becoming effective. The Tobacco Settlement Cash Holding Fund is intended as a cash fund, not subject to appropriation, and, to the extent practical, amounts in the Tobacco Settlement Cash Holding Fund shall be immediately distributed to the other Funds and Accounts described in this chapter.

(c) The Initial MSA Disbursement shall be distributed from the Tobacco Settlement Cash Holding Fund to the Arkansas Healthy Century Trust Fund as an initial endowment pursuant to § 19-12-107.

(d) After the Initial MSA Disbursement has been transferred as set forth in subsection (c) of this section, the State Board of Finance, beginning with MSA Disbursements for years 2001 and thereafter, shall receive all amounts due to the State from the MSA Escrow. In calendar year 2001, there shall first be deposited into the Arkansas Healthy Century Trust Fund from the MSA Disbursements attributable to calendar year 2001, the amount necessary to bring the principal amount of the Arkansas Healthy Century Trust Fund to one-hundred million dollars ($100,000,000). The remainder of any MSA Disbursements attributable to calendar year 2001 shall be deposited into the Tobacco Settlement Program Fund and distributed pursuant to § 19-12-108. Beginning in 2002, and for each annual MSA Disbursement thereafter, all MSA Disbursements shall be immediately deposited into the Tobacco Settlement Cash Holding Fund and then distributed, as soon as practical after receipt, as follows:

(1) The first five million dollars ($5,000,000) received as an MSA Disbursement in each calendar year beginning in 2002 shall be transferred from the Tobacco Settlement Cash Holding Fund to the Tobacco Settlement Debt Service Fund; and

(2) After the transfer described in § 19-12-104(d)(1), the amounts remaining in the Tobacco Settlement Cash Holding Fund shall be transferred to the Tobacco Settlement Program Fund.

(e) While it is intended that the State Board of Finance will transfer funds from the Tobacco Settlement Cash Holding Fund immediately upon receipt, to the extent that any amounts must be held pending the transfers described in § 19-12-104(c) and (d), the State Board of Finance is authorized to invest such amounts in suitable investments maturing not later than when the moneys are expected to be transferred, provided that such investments are made in compliance with § 19-12-103(c).



§ 19-12-105 - Creation and administration of Tobacco Settlement Debt Service Fund.

(a) There is hereby created and established a fund, designated as a cash fund and held separate and apart from the State Treasury, to be known as the "Tobacco Settlement Debt Service Fund", which Fund shall be administered by the State Board of Finance. All moneys deposited into the Tobacco Settlement Debt Service Fund are hereby designated cash funds pursuant to § 19-6-103, restricted in their use and to be used solely as provided in this chapter.

(b) There shall be transferred from the Tobacco Settlement Cash Holding Fund to the Tobacco Settlement Debt Service Fund, the amount set forth for such transfer in § 19-12-104(d). All amounts received into the Tobacco Settlement Debt Service Fund shall be held until needed to make payments on Debt Service Requirements. The State Board of Finance is authorized to invest any amounts held in the Tobacco Settlement Debt Service Fund in suitable investments maturing not later than when the moneys are needed to pay Debt Service Requirements, provided that such investments comply with § 19-12-103(c), and further provided that the investment of such moneys may be further limited by the provisions of any trust indenture pursuant to which Bonds are issued or any related non-arbitrage certificate or tax regulatory agreement.

(c) Amounts held in the Tobacco Settlement Debt Service Fund shall be transferred to funds and accounts established and held by the trustee for the Bonds at such times and in such manner as may be specified in the trust indenture securing the Bonds. If so required by any trust indenture pursuant to which Bonds have been issued, amounts deposited into the Tobacco Settlement Debt Service Fund may be immediately deposited into funds or accounts established by such trust indenture and held by the trustee for the Bonds. The State Board of Finance is authorized to execute any consent, pledge, or other document, reasonably required pursuant to a trust indenture to affirm the pledge of amounts held in the Tobacco Settlement Debt Service Fund to secure Tobacco Settlement Revenue Bonds.

(d) On December 15 of each calendar year, any amounts held in the Tobacco Settlement Debt Service Fund, to the extent such amounts are not needed to pay Debt Service Requirements prior to the following April 15, shall be transferred to the Arkansas Healthy Century Trust Fund. At such time as there are no longer any Bonds outstanding, and all Debt Service Requirements and other contractual obligations have been paid in full, amounts remaining in the Tobacco Settlement Debt Service Fund shall be transferred to the Arkansas Healthy Century Trust Fund.



§ 19-12-106 - Issuance of tobacco settlement revenue bonds by Arkansas Development Finance Authority.

(a) The Arkansas Development Finance Authority ("ADFA") is hereby directed and authorized to issue Tobacco Settlement Revenue Bonds, the proceeds of which are to be used for financing the Capital Improvement Projects described in § 19-12-106(b). The Bonds may be issued in series from time to time, and shall be special obligations only of ADFA, secured solely by the revenue sources set forth in this section.

(b) The Capital Improvement Projects to be financed shall be:

(1) University of Arkansas for Medical Sciences, Biosciences Research Building; provided, however, that no more than two million, two hundred thousand dollars ($2,200,000) of the annual transfer to the Tobacco Settlement Debt Service Fund shall be allocated in any one year to pay Debt Service Requirements for this project, and provided further that no more than twenty-five million dollars ($25,000,000) in principal amount of Tobacco Settlement Revenue Bonds may be issued for this project;

(2) Arkansas State University Biosciences Research Building; provided, however, that no more than one million, eight hundred thousand dollars ($1,800,000) of the annual transfer to the Tobacco Settlement Debt Service Fund shall be allocated in any one year to pay Debt Service Requirements for this project, and provided further that no more than twenty million dollars ($20,000,000) in principal amount of Tobacco Settlement Revenue Bonds may be issued for this project;

(3) College of Public Health of the University of Arkansas for Medical Sciences; provided, however, that no more than one million dollars ($1,000,000) of the annual transfer to the Tobacco Settlement Debt Service Fund shall be allocated in any one year to pay Debt Service Requirements for this project, and provided further that no more than fifteen million dollars ($15,000,000) in principal amount of Tobacco Settlement Revenue Bonds may be issued for this project; and

(4) Only such other capital improvement projects related to the provision of health care services, health education, or health- related research as designated by legislation enacted by the General Assembly; provided that the deposits to the Tobacco Settlement Debt Service Fund are adequate to pay Debt Service Requirements for such additional projects.

(c) Prior to issuance of any series of Bonds authorized herein, ADFA shall adopt a resolution authorizing the issuance of such series of Bonds. Each such resolution shall contain such terms, covenants, conditions, as deemed desirable and consistent with this chapter together with provisions of the Arkansas Development Finance Authority Act, § 15-5-101 et seq., § 15-5-201 et seq., and § 15-5-301 et seq., including without limitation, those pertaining to the establishment and maintenance of funds and accounts, deposit and investment of Bond proceeds and the rights and obligations of ADFA and the registered owners of the Bonds. In authorizing, issuing, selling the Bonds and in the investment of all funds held under the resolution or indenture securing such Bonds, ADFA shall have the powers and be governed by the provisions of §§ 15-5-309 and 15-5-310.

(d) The Bonds shall be special obligations of ADFA, secured and payable from deposits made into the Tobacco Settlement Debt Service Fund created pursuant to this chapter. In pledging revenues to secure the Bonds, the provisions of § 15-5-313 shall apply.

(e) If so determined by ADFA, the Bonds may additionally be secured by a lien on or security interest in facilities financed by the Bonds, by a lien or pledge of loans made by ADFA to the user of such facilities, and any collateral security received by ADFA, including, without limitation, ADFA's interest in and any revenue derived from any loan agreements. It shall not be necessary to the perfection of the lien and pledge for such purposes that the trustee in connection with such bond issue or the holders of the Bonds take possession of the loans, mortgages and collateral security.

(f) It shall be plainly stated on the face of each Bond that it has been issued under this chapter, and the Arkansas Development Finance Authority Act, § 15-5-101 et seq., § 15-5-201 et seq., and § 15-5-301 et seq., that the Bonds shall be obligations only of ADFA secured as specified herein and that, in no event, shall the bonds constitute an indebtedness of the State of Arkansas or an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged or an indebtedness secured by lien, or security interest in any property of the State.

(g) The Bonds may be issued in one or more series, as determined by ADFA. Additional Bonds may be issued in one or more series to fund additional Capital Improvement Projects subsequently designated pursuant to § 19-12-106(b)(4), so long as ADFA determines that revenues transferred to the Tobacco Settlement Debt Service Fund, in combination with other revenues available to secure the Bonds pursuant to § 19-12-106(e); will be sufficient to meet all Debt Service Requirements on such additional Bonds and any other Bonds then outstanding.

(h) Any funds remaining and available to ADFA or the trustees under any indenture or resolution authorized herein after the retirement of all Bonds outstanding under such indenture or resolution, and the satisfaction of all contractual obligations related thereto and all current expenses of ADFA related thereto, shall be transferred to the Arkansas Healthy Century Trust Fund.

(i) ADFA may issue Bonds for the purpose of refunding Bonds previously issued pursuant to this chapter, and in doing so shall be governed by the provisions of § 15-5-314.

(j) All Bonds issued under this chapter, and interest thereon, shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes. The Bonds shall be eligible to secure deposits of all public funds, and shall be legal for investment of municipal, county, bank, fiduciary, insurance company and trust funds.

(k) The State of Arkansas does hereby pledge to and agree with the holders of any Tobacco Settlement Revenue Bonds issued pursuant to this chapter that the State shall not (1) limit or alter the distribution of the Tobacco Settlement moneys to the Tobacco Settlement Debt Service Fund if such action would materially impair the rights of the holders of the Bonds, (2) amend or modify the Master Settlement Agreement in any way if such action would materially impair the rights of the holders of the Bonds, (3) limit or alter the rights vested in ADFA to fulfill the terms of any agreements made with the holders of the Bonds, or (4) in any way impair the rights and remedies of the holders of the Bonds, unless and until all Bonds issued pursuant to this chapter, together with interest on the Bonds, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders of the Bonds, have been paid, fully met, and discharged. ADFA is authorized to include this pledge and agreement in any agreement with the holders of the Bonds.



§ 19-12-107 - Creation and administration of Arkansas Healthy Century Trust Fund.

(a) There is hereby created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, a trust fund, to be created as a public trust for the benefit of the State of Arkansas, to be known as the "Arkansas Healthy Century Trust Fund", which Trust Fund shall be administered by the State Board of Finance. Such fund shall be restricted in its use and is to be used solely as provided in this chapter.

(b) The Arkansas Healthy Century Trust Fund shall be a perpetual trust, the beneficiary of which shall be the State of Arkansas and the programs of the State of Arkansas enumerated in this section. The State Board of Finance, as it may from time to time be comprised, is hereby appointed as trustee of the Arkansas Healthy Century Trust Fund. Such trust shall be revocable, and subject to amendment.

(c) The Arkansas Healthy Century Trust Fund shall be administered in accordance with the provisions of this section, which shall, for all purposes, be deemed to be the governing document of the public trust.

(d) The Arkansas Healthy Century Trust Fund shall be funded in an initial principal amount of one hundred million dollars ($100,000,000) as provided in § 19-12-104. All earnings on investments of amounts in the Arkansas Healthy Century Trust Fund, to the extent not used for the purposes enumerated in subsection (e) of this section, shall be redeposited into the Arkansas Healthy Century Trust Fund, it being the intent of this chapter that the Arkansas Healthy Century Trust Fund shall grow in principal amount until needed for programs and purposes to benefit the State of Arkansas.

(e) The Arkansas Healthy Century Trust Fund shall be held in trust and used for the following purposes, and no other purposes:

(1) investment earnings on the Arkansas Healthy Century Trust Fund may be used for:

(A) the payment of expenses related to the responsibilities of the State Board of Finance as set forth in § 19-12-103; and

(B) such programs, and other projects related to health care services, health education, and health-related research as shall, from time to time, be designated in legislation adopted by the General Assembly.

(2) the principal amounts in the Arkansas Healthy Century Trust Fund may only be used for such programs, and other projects related to health care services, health education, and health-related research as shall, from time to time, be designated in legislation adopted by the General Assembly, it being the intent of this chapter that the principal amount of the Trust Fund should not be appropriated without amendment of this public trust.

(f) It is intended that the beneficiaries of the Arkansas Healthy Century Trust Fund be the State of Arkansas and its programs, and other projects related to health care services, health education, and health-related research, as such are now in existence or as such may be created in the future.

(g) The State Board of Finance, as trustee of the Arkansas Healthy Century Trust Fund, is authorized to invest all amounts held in the Arkansas Healthy Century Trust Fund in investments pursuant to and in compliance with § 19-12-103(c).



§ 19-12-108 - Creation and administration of the Tobacco Settlement Program Fund.

(a) There is hereby created and established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Tobacco Settlement Program Fund", which fund shall be administered by the State Board of Finance. All moneys deposited into the Tobacco Settlement Program Fund are hereby restricted in their use and to be used solely as provided in this chapter. All expenditures and obligations that are payable from the Tobacco Settlement Program Fund and from each of the program accounts shall be subject to the same fiscal control, accounting, budgetary, and purchasing laws as are expenditures and obligations payable from other State Treasury funds, except as specified otherwise in this chapter. The Chief Fiscal Officer of the State may require additional controls, procedures, and reporting requirements that he or she determines are necessary to carry out the intent of this chapter.

(b) There shall be transferred from the Tobacco Settlement Cash Holding Fund to the Tobacco Settlement Program Fund the amounts set forth for such transfer as provided in § 19-12-104.

(c) Amounts deposited into the Tobacco Settlement Program Fund shall, prior to the distribution to the program accounts set forth in § 19-12-108(d)(1), be held and invested in investments pursuant to and in compliance with § 19-12-103(c); provided, that all such investments must mature or be redeemable without penalty on or prior to the next-succeeding June 30.

(d) (1) On each July 1, the amounts deposited into the Tobacco Settlement Program Fund, excluding investment earnings, shall be transferred to the various program accounts as follows:

(A) Fifteen and eight-tenths percent (15.8%) of amounts in the Tobacco Settlement Program Fund shall be transferred to the Targeted State Needs Program Account;

(B) Twenty-two and eight-tenths percent (22.8%) of amounts in the Tobacco Settlement Program Fund shall be transferred to the Arkansas Biosciences Institute Program Account; and

(C) Twenty-nine and eight-tenths percent (29.8%) of amounts in the Tobacco Settlement Program Fund shall be transferred to the Medicaid Expansion Program Account.

(2) (A) The Prevention and Cessation Program Account may receive loans from the Budget Stabilization Trust Fund, from time to time, in amounts determined by the Chief Fiscal Officer of the State that shall not exceed thirty-one and six-tenths percent (31.6%) of the amounts estimated to be received in the Tobacco Settlement Program Fund during the current fiscal year. This estimate shall not include moneys returned to the Tobacco Settlement Program Fund pursuant to subdivision (e)(1) of this section.

(B) The loans shall be repaid from thirty-one and six-tenths percent (31.6%) of amounts received in the Tobacco Settlement Program Fund during the fiscal year in which the loans are made. The loans shall be repaid prior to the end of the fiscal year. After the loans have been repaid, the Prevention and Cessation Program Account shall be transferred the difference between thirty-one and six-tenths percent (31.6%) of amounts received in the Tobacco Settlement Program Fund during the fiscal year in which the loans are made and the amount of the loans.

(e) (1) All moneys distributed to the program accounts set forth in subdivision (d)(1) of this section and remaining at the end of each fiscal biennium shall be transferred to the Tobacco Settlement Program Fund by the board. The amounts will be held in the Tobacco Settlement Program Fund and then redeposited on July 1 as follows:

(A) Twenty-three and one-tenth percent (23.1%) of amounts in the Tobacco Settlement Program Fund shall be transferred to the Targeted State Needs Program Account;

(B) Thirty-three and three-tenths percent (33.3%) of amounts in the Tobacco Settlement Program Fund shall be transferred to the Arkansas Biosciences Institute Program Account; and

(C) Forty-three and six-tenths percent (43.6%) of amounts in the Tobacco Settlement Program Fund shall be transferred to the Medicaid Expansion Program Account.

(2) However, if the director of any agency receiving funds from the Tobacco Settlement Program Fund determines that there is a need to retain a portion of the amounts transferred under this section, the director may submit a request and written justification to the Chief Fiscal Officer of the State. Upon determination by the Chief Fiscal Officer of the State that sufficient justification exists, and after certification by the Arkansas Tobacco Settlement Commission that the program has met the criteria established in § 19-12-118, such amounts requested shall remain in the account at the end of a biennium, there to be used for the purposes established by this chapter; provided, that the Chief Fiscal Officer of the State shall seek the review of the Legislative Council prior to approval of any such request.

(f) The board shall invest all moneys held in the Tobacco Settlement Program Fund and in each of the program accounts. All investment earnings on such funds and accounts shall be transferred on each July 1 to a fund hereby established and as a trust fund on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State and designated as the Arkansas Tobacco Settlement Commission Fund. Such fund is to be a trust fund and administered by the board. All moneys deposited into the Arkansas Tobacco Settlement Commission Fund are hereby restricted in their use and to be used solely as provided in this chapter. Amounts held in the Arkansas Tobacco Settlement Commission Fund shall be used to pay the costs and expenses of the commission, including the monitoring and evaluation program established pursuant to § 19-12-118, and to provide grants as authorized in § 19-12-117.



§ 19-12-109 - Creation of Prevention and Cessation Program Account.

(a) There is hereby created a trust fund on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State within the Tobacco Settlement Program Fund maintained by the State Board of Finance, an account to be known as the "Prevention and Cessation Program Account". The account shall be used by the Department of Health for such purposes and in such amounts as may be appropriated in law.

(b) All moneys deposited into the account except for investment earnings shall be used for the purposes set forth in § 19-12-113 or such other purposes as may be appropriated in law.

(c) Moneys remaining in the account at the end of each fiscal year shall be carried forward and used for the purposes provided by law.



§ 19-12-110 - Creation of the Targeted State Needs Program Account.

(a) There is hereby created a trust fund on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, within the Tobacco Settlement Program Fund maintained by the State Board of Finance, an account to be known as the "Targeted State Needs Program Account". Such account shall be used for such purposes and in such amounts as may be appropriated by law.

(b) On each July 1, there shall be transferred from the fund to the account the amount specified in § 19-12-108(d)(1)(A).

(c) All moneys deposited into the account except for investment earnings shall be used for the purposes set forth in § 19-12-114, or such other purposes as may be appropriated in law. Of the amounts deposited into the account, the following proportions shall be used to fund the programs established in § 19-12-114:

(1) College of Public Health of the University of Arkansas for Medical Sciences -- thirty-three per cent (33%);

(2) Area Health Education Center located in Helena -- twenty-two per cent (22%);

(3) Donald W. Reynolds Center on Aging -- twenty-two per cent (22%); and

(4) Minority Health Initiative, administered by the Minority Health Commission -- twenty-three per cent (23%).

(d) Moneys remaining in the account at the end of the first fiscal year of a biennium shall be carried forward and used for the purposes provided by law. Such amounts that remain at the end of a biennium shall be transferred to the Tobacco Settlement Program Fund pursuant to § 19-12-108(e).



§ 19-12-111 - Creation of Arkansas Biosciences Institute Program Account.

(a) There is hereby created a trust fund on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, within the Tobacco Settlement Program Fund maintained by the State Board of Finance, an account to be known as the Arkansas Biosciences Institute Program Account. Such account shall be used by the Arkansas Biosciences Institute and its members for such purposes and in such amounts as may be appropriated in law.

(b) On each July 1, there shall be transferred from the fund to the account the amount specified in § 19-12-108(d)(1)(B).

(c) All moneys deposited into the account except for investment earnings shall be used for the purposes set forth in § 19-12-115 or such other purposes as may be appropriated in law.

(d) Moneys remaining in the account at the end of the first fiscal year of a biennium shall be carried forward and used for the purposes provided by law. Such amounts that remain at the end of a biennium shall be transferred to the fund pursuant to § 19-12-108(e).



§ 19-12-112 - Creation of Medicaid Expansion Program Account.

(a) There is hereby created a trust fund on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, within the Tobacco Settlement Program Fund maintained by the State Board of Finance, an account to be known as the "Medicaid Expansion Program Account". Such account shall be used by the Department of Human Services for such purposes and in such amounts as may be appropriated in law. These funds shall not be used to replace or supplant other funds available in the Department of Human Services Grants Fund Account. The funds appropriated for this program shall not be expended, except in conformity with federal and state laws, and then only after the department obtains the necessary approvals from the federal Centers for Medicare and Medicaid Services.

(b) On each July 1, there shall be transferred from the fund to the account the amount specified in § 19-12-108(d)(1)(C).

(c) All moneys deposited into the account except for investment earnings shall be used for the purposes set forth in § 19-12-116, or such other purposes as may be appropriated in law.

(d) Moneys remaining in the account at the end of the first fiscal year of a biennium shall be carried forward and used for the purposes provided by law. Such amounts that remain at the end of a biennium shall be transferred to the fund pursuant to § 19-12-108(e).



§ 19-12-113 - Establishment and administration of prevention and cessation programs.

(a) It is the intent of this chapter that the Department of Health should establish the Tobacco Prevention and Cessation Program described in this section, and to administer such programs in accordance with law. The program described in this section shall be administered pursuant to a strategic plan encompassing the elements of a mission statement, defined program(s), and program goals with measurable objectives and strategies to be implemented over a specific timeframe. Evaluation of each program shall include performance based measures for accountability which will measure specific health related results.

(b) The Department of Health shall be responsible for developing, integrating, and monitoring tobacco prevention and cessation programs funded under this chapter and shall provide administrative oversight and management, including, but not limited to implementing performance based measures. The Department of Health shall have authority to award grants and allocate money appropriated to implement the tobacco prevention and cessation program mandated under this chapter. The Department of Health may contract with those entities necessary to fully implement the tobacco prevention and cessation initiatives mandated under this chapter. Within thirty (30) days of receipt of moneys into the Prevention and Cessation Program Account, fifteen percent (15%) of those moneys shall be deposited into a special account within the prevention and cessation account at the Department of Health to be expended for tobacco prevention and cessation in minority communities as directed by the Director of the Department of Health in consultation with the Chancellor of the University of Arkansas at Pine Bluff, the President of the Arkansas Medical, Dental and Pharmaceutical Association, and the League of United Latin American Citizens.

(c) The Tobacco Prevention and Cessation Program shall be comprised of components approved by the State Board of Health. The program components selected by the board shall include:

(1) community prevention programs that reduce youth tobacco use;

(2) local school programs for education and prevention in grades kindergarten through twelve (K-12) that should include school nurses, where appropriate;

(3) enforcement of youth tobacco control laws;

(4) state-wide programs with youth involvement to increase local coalition activities;

(5) tobacco cessation programs;

(6) tobacco-related disease prevention programs;

(7) a comprehensive public awareness and health promotion campaign;

(8) grants and contracts funded pursuant to this chapter for monitoring and evaluation, as well as data gathering; and

(9) other programs as deemed necessary by the board.

(d) There is hereby created an Advisory Committee to the State Board of Health, to be known as the "Tobacco Prevention and Cessation Advisory Committee". It shall be the duty and responsibility of the Committee to advise and assist the board in carrying out the provisions of this chapter. The Advisory Committee's authority shall be limited to an advisory function to the board. The Advisory Committee may, in consultation with the Department of Health, make recommendations to the board on the strategic plans for the prevention, cessation, and awareness elements of the comprehensive Tobacco Prevention and Cessation Program. The Advisory Committee may also make recommendations to the board on the strategic vision and guiding principles of the Tobacco Prevention and Cessation Program.

(e) The Advisory Committee shall be governed as follows:

(1) The Advisory Committee shall consist of eighteen (18) members; one (1) member to be appointed by the President Pro Tempore of the Senate and one (1) member to be appointed by the Speaker of the House of Representatives, and sixteen (16) members to be appointed by the Governor. The Committee members appointed by the Governor shall be selected from a list of at least three (3) names submitted by each of the following designated groups to the Governor, and shall consist of the following: one (1) member appointed to represent the Arkansas Medical Society; one (1) member shall represent the Arkansas Hospital Association; one (1) member shall represent the American Cancer Society; one (1) member shall represent the American Heart Association; one (1) member shall represent the American Lung Association; one (1) member shall represent the Coalition for a Tobacco-Free Arkansas; one (1) member shall represent Arkansans for Drug Free Youth; one (1) member shall represent the Department of Education; one (1) member shall represent the Arkansas Minority Health Commission; one (1) member shall represent the Arkansas Center for Health Improvement; one (1) member shall represent the Arkansas Association of Area Agencies on Aging; one (1) member shall represent the Arkansas Nurses Association; one (1) member shall represent the Arkansas Cooperative Extension Service, one (1) member shall represent the University of Arkansas at Pine Bluff; one member shall represent the League of United Latin American Citizens; and one (1) member shall represent the Arkansas Medical, Dental and Pharmaceutical Association. The Executive Committee of Arkansas Students Working Against Tobacco shall serve as youth advisors to this Advisory Committee. All members of this committee shall be residents of the State of Arkansas.

(2) The Advisory Committee will initially have four (4) members who will serve one (1) year terms; four (4) members who will serve two (2) year terms; five (5) members who will serve three (3) year terms; and five (5) members who will serve four (4) years. Members of the Advisory Committee shall draw lots to determine the length of the initial term. Subsequently appointed members shall be appointed for four (4) year terms and no member can serve more than two (2) consecutive full four (4) year terms. The terms shall commence on October 1st of each year.

(3) Members of the Advisory Committee shall not be entitled to compensation for their services, but may receive expense reimbursement in accordance with § 25-16-902, to be paid from funds appropriated for this program to the Department of Health.

(4) Members appointed to the Advisory Committee and the organizations they represent shall make full disclosure of the member's participation on the Committee when applying for any grant or contract funded by this chapter.

(5) All members appointed to the Advisory Committee shall make full and public disclosure of any past or present association to the tobacco industry.

(6) The Advisory Committee shall, within ninety (90) days of appointment, hold a meeting and elect from its membership a chair for a term set by the Advisory Committee. The Advisory Committee shall adopt bylaws.

(7) The Advisory Committee shall meet at least quarterly, however, special meetings may be called at any time at the pleasure of the State Board of Health or pursuant to the bylaws adopted by the Advisory Committee.

(f) The board is authorized to review the recommendations of the Advisory Committee. The board shall adopt and promulgate rules, standards and guidelines as necessary to implement the program in consultation with the Department of Health.

(g) The Department of Health in implementing this Program shall establish such performance based accountability procedures and requirements as are consistent with law.

(h) Each of the programs adopted pursuant to this chapter shall be subject to the monitoring and evaluation procedures described in § 19-12-118.



§ 19-12-114 - Establishment and administration of the Targeted State Needs Program.

(a) The University of Arkansas for Medical Sciences is hereby instructed to establish the Targeted State Needs Programs described in this section, and to administer such programs in accordance with law.

(b) The targeted state needs programs to be established are as follows:

(1) College of Public Health of the University of Arkansas for Medical Sciences;

(2) Area Health Education Center (located in Helena);

(3) Donald W. Reynolds Center on Aging; and

(4) Minority Health Initiative administered by the Minority Health Commission.

(c) (1) College of Public Health of the University of Arkansas for Medical Sciences. The College of Public Health of the University of Arkansas for Medical Sciences is hereby established as a part of the University of Arkansas for Medical Sciences for the purpose of conducting activities to improve the health and healthcare of the citizens of Arkansas. These activities should include, but not be limited to the following functions: faculty and course offerings in the core areas of public health including health policy and management, epidemiology, biostatistics, health economics, maternal and child health, environmental health, and health and services research; with courses offered both locally and statewide via a variety of distance learning mechanisms.

(2) It is intended that the College of Public Health of the University of Arkansas for Medical Sciences should serve as a resource for the General Assembly, the Governor, state agencies, and communities. Services provided by the College of Public Health of the University of Arkansas for Medical Sciences should include, but not be limited to the following: consultation and analysis, developing and disseminating programs, obtaining federal and philanthropic grants, conducting research, and other scholarly activities in support of improving the health and healthcare of the citizens of Arkansas.

(d) Area Health Education Center. The first Area Health Education Centers were founded in 1973 as the primary educational outreach effort of the University of Arkansas for Medical Sciences. It is the intent of this chapter that the University of Arkansas for Medical Sciences establish a new Area Health Education Center to serve the following counties: Crittenden, Phillips, Lee, St. Francis, Chicot, Monroe, and Desha. The new Area health Education Center shall be operated in the same fashion as other facilities in the University of Arkansas for Medical Sciences Area Health Education Center program including training students in the fields of medicine, nursing, pharmacy and various allied health professions, and offering medical residents specializing in family practice. The training shall emphasize primary care, covering general health education and basic medical care for the whole family. The program shall be headquartered in Helena with offices in Lake Village and West Memphis.

(e) Donald W. Reynolds Center on Aging. It is the intent of this chapter that the University of Arkansas for Medical Sciences establish, in connection with the Donald W. Reynolds Center on Aging and its existing Arkansas Health Education Centers program, healthcare programs around the state offering interdisciplinary educational programs to better equip local healthcare professionals in preventive care, early diagnosis and effective treatment for the elderly population throughout the state. The satellite centers will provide access to dependable healthcare, education, resource and support programs for the most rapidly growing segment of the State's population. Each center's program is to be defined by an assessment of local needs and priorities in consultation with local healthcare professionals.

(f) Minority Health Initiative. It is the intent of this chapter that the Arkansas Minority Health Commission establish and administer the Arkansas Minority Health Initiative for screening, monitoring, and treating hypertension, strokes, and other disorders disproportionately critical to minority groups in Arkansas. The program should be designed:

(1) to increase awareness of hypertension, strokes, and other disorders disproportionately critical to minorities by utilizing different approaches that include but are not limited to the following: advertisements, distribution of educational materials and providing medications for high risk minority populations;

(2) to provide screening or access to screening for hypertension, strokes, and other disorders disproportionately critical to minorities but will also provide this service to any citizen within the state regardless of racial/ethnic group;

(3) to develop intervention strategies to decrease hypertension, strokes and other disorders noted above, as well as associated complications, including: educational programs, modification of risk factors by smoking cessation programs, weight loss, promoting healthy lifestyles, and treatment of hypertension with cost-effective, well-tolerated medications, as well as case management for patients in these programs; and

(4) to develop and maintain a database that will include: biographical data, screening data, costs, and outcomes.

(g) The Arkansas Minority Health Commission will receive quarterly updates on the progress of these programs and make recommendations or changes as necessary.

(h) The programs described in this section shall be administered pursuant to a strategic plan encompassing the elements of a mission statement, defined program(s), and program goals with measurable objectives and strategies to be implemented over a specific timeframe. Evaluation of each program shall include performance based measures for accountability which will measure specific health related results.

(i) Each of the programs adopted pursuant to this section shall be subject to the monitoring and evaluation procedures described in § 19-12-118.



§ 19-12-115 - Establishment and administration of the Arkansas Biosciences Institute.

(a) It is the intent of this chapter to hereby establish the Arkansas Biosciences Institute for the educational and research purposes set forth hereinafter to encourage and foster the conduct of research through the University of Arkansas, Division of Agriculture, the University of Arkansas for Medical Sciences, University of Arkansas at Fayetteville, Arkansas Children's Hospital and Arkansas State University. The Arkansas Biosciences Institute is part of a broad program to address health issues with specific emphasis on smoking and the use of tobacco products. The Arkansas Biosciences Institute is intended to develop more fully the interdisciplinary opportunities for research primarily in the areas set forth hereinafter.

(b) Purposes. The Arkansas Biosciences Institute is established for the following purposes:

(1) to conduct agricultural research with medical implications;

(2) to conduct bioengineering research focused on the expansion of genetic knowledge and new potential applications in the agricultural-medical fields;

(3) to conduct tobacco-related research that focuses on the identification and applications of behavioral, diagnostic and therapeutic research addressing the high level of tobacco-related illnesses in the State of Arkansas;

(4) to conduct nutritional and other research focusing on prevention or treatment of cancer, congenital or hereditary conditions or other related conditions; and

(5) to conduct other research identified by the primary educational and research institutions involved in the Arkansas Biosciences Institute or as otherwise identified by the Arkansas Biosciences Institute Board of the Arkansas Biosciences Institute and which is reasonably related, or complementary to, research identified in subdivisions (b)(1)-(4) of this section.

(c) (1) Arkansas Biosciences Institute Board. There is hereby established the Arkansas Biosciences Institute Board which shall consist of the following: the President of the University of Arkansas; the President of Arkansas State University; the Chancellor of the University of Arkansas for Medical Sciences; the Chancellor of the University of Arkansas at Fayetteville; the Vice President for Agriculture of the University of Arkansas; the Director of the Arkansas Science and Technology Authority; the Director of the National Center for Toxicological Research; the President of Arkansas Children's Hospital; and two (2) individuals possessing recognized scientific, academic or business qualifications appointed by the Governor. The two (2) members of the Arkansas Biosciences Institute Board who are appointed by the Governor will serve four (4) year terms and are limited to serving two consecutive four (4) year terms. The terms shall commence on October 1 of each year. These members appointed by the Governor are not entitled to compensation for their services, but may receive expense reimbursement in accordance with § 25-16-902, to he paid from funds appropriated for this program. The Arkansas Biosciences Institute Board shall establish and appoint the members of an Industry Advisory Committee and a Science Advisory Committee composed of knowledgeable persons in the fields of industry and science. These Committees shall serve as resources for the Arkansas Biosciences Institute Board in their respective areas and will provide an avenue of communication to the Arkansas Biosciences Institute Board on areas of potential research.

(2) The Arkansas Biosciences Institute Board shall establish rules for governance for Board affairs and shall:

(A) provide overall coordination of the program;

(B) develop procedures for recruitment and supervision of member institution research review panels, the membership of which shall vary depending on the subject matter of proposals and review requirements, and may, in order to avoid conflicts of interest and to ensure access to qualified reviews, recommend reviewers not only from Arkansas but also from outside the state;

(C) provide for systematic dissemination of research results to the public and the health care community, including work to produce public service advertising on screening and research results, and provide for mechanisms to disseminate the most current research findings in the areas of cause and prevention, cure diagnosis and treatment of tobacco related illnesses, in order that these findings may be applied to the planning, implementation and evaluation of any other research programs of this state;

(D) develop policies and procedures to facilitate the translation of research results into commercial, alternate technological, and other applications wherever appropriate and consistent with state and federal law; and

(E) transmit on or before the end of each calendar year on an annual basis, a report to the General Assembly and the Governor on grants made, grants in progress, program accomplishments, and future program directions. Each report shall include, but not be limited to, all of the following information:

(i) the number and dollar amounts of internal and external research grants, including the amount allocated to negotiated indirect costs;

(ii) the subject of research grants;

(iii) the relationship between federal and state funding for research;

(iv) the relationship between each project and the overall strategy of the research program;

(v) a summary of research findings, including discussion of promising new areas; and

(vi) the corporations, institutions, and campuses receiving grant awards.

(d) Director. The director of the Arkansas Biosciences Institute shall be appointed by the President of the University of Arkansas, in consultation with the President of Arkansas State University, and the President of Arkansas Children's Hospital, and based upon the advice and recommendation of the Arkansas Biosciences Institute Board. The Director shall be an employee of the University of Arkansas and shall serve at the pleasure of the President of the University of Arkansas. The Director shall be responsible for recommending policies and procedures to the Arkansas Biosciences Institute Board for its internal operation and shall establish and ensure methods of communication among the units and divisions of the University of Arkansas, Arkansas Children's Hospital and Arkansas State University and their faculty and employees engaged in research under the auspices of the Arkansas Biosciences Institute. The Director shall undertake such administrative duties as may be necessary to facilitate conduct of research under the auspices of the Arkansas Biosciences Institute. The Director shall perform such other duties as are established by the President of the University of Arkansas in consultation with the President of Arkansas State University, the President of Arkansas Children's Hospital and with the input of the Arkansas Biosciences Institute Board.

(e) Conduct of Research. Research performed under the auspices of the Arkansas Biosciences Institute shall be conducted in accordance with the policies of the University of Arkansas, Arkansas Children's Hospital, and Arkansas State University, as applicable. The Arkansas Biosciences Institute Board and the Director shall facilitate the establishment of centers to focus on research in agri-medicine, environmental biotechnology, medical genetics, bio-engineering and industry development. Such centers shall be established in accordance with procedures adopted by the Arkansas Biosciences Institute Board, and shall provide for interdisciplinary collaborative efforts with a specific research and educational objectives.

(f) In determining research projects and areas to be supported from such appropriated funds, each of the respective institutions shall assure that adequate opportunities are given to faculty and other researchers to submit proposals for projects to be supported in whole or in part from such funds. At least annually the Arkansas Biosciences Institute Board shall review research being conducted under the auspices of the Arkansas Biosciences Institute and may make recommendations to the President of the University of Arkansas and the President of Arkansas State University and President of Arkansas Children's Hospital of ways in which such research funds may be more efficiently employed or of collaborative efforts which would maximize the utilization of available funds.

(g) The programs described in this section shall be administered pursuant to a strategic plan encompassing the elements of a mission statement, defined program(s), and program goals with measurable objectives and strategies to be implemented over a specific timeframe. Evaluation of each program shall include performance based measures for accountability which will measure specific health related results.

(h) Each of the programs adopted pursuant to this Section shall be subject to the monitoring and evaluation procedures described in § 19-12-118.



§ 19-12-116 - Establishment and administration of Medicaid Expansion Program.

(a) It is the intent of this chapter that the Department of Human Services should establish the Medicaid expansion program described in this section, and to administer such program in accordance with law.

(b) The Medicaid expansion program shall be a separate and distinct component of the state Medicaid program currently administered by the Department of Human Services and shall be established as follows:

(1) expanding Medicaid coverage and benefits to pregnant women;

(2) expanding inpatient and outpatient hospital reimbursements and benefits to adults aged nineteen (19) to sixty-four (64);

(3) expanding non-institutional coverage and benefits to adults aged 65 and over; and

(4) creating and providing a limited benefit package to adults aged nineteen (19) to sixty-four (64). All such expenditures shall be made in conformity with the state Medicaid program as amended and approved by the Centers for Medicare and Medicaid Services.

(c) The programs defined in this section shall be administered pursuant to a strategic plan encompassing the elements of a mission statement, defined program(s), and program goals with measurable objectives and strategies to be implemented over a specific timeframe. Evaluation of each program shall include performance-based measures for accountability which will measure specific health related results.

(d) Each of the programs adopted pursuant to this Section shall be subject to the monitoring and evaluation procedures described in § 19-12-118.



§ 19-12-117 - Establishment of the Arkansas Tobacco Settlement Commission.

(a) There is hereby created and recognized the Arkansas Tobacco Settlement Commission, which shall be composed of the following:

(1) The Director of the Arkansas Science and Technology Authority or his or her designee;

(2) The Director of the Department of Education or his or her designee;

(3) The Director of the Department of Higher Education or his or her designee;

(4) The Director of the Department of Human Services or his or her designee;

(5) The Director of the Department of Health or his or her designee;

(6) A healthcare professional to be selected by the President Pro Tempore of the Senate;

(7) A healthcare professional to be selected by the Speaker of the House of Representatives;

(8) A citizen selected by the Governor; and

(9) A citizen selected by the Attorney General.

(b) (1) The four (4) members of the commission who are not on the commission by virtue of being a director of an agency, will serve four-year terms. The terms shall commence on October 1 of each year. Commission members are limited to serving two (2) consecutive four-year terms.

(2) Members of the commission shall not be entitled to compensation for their services, but may receive expense reimbursement in accordance with § 25-16-902, to be paid from funds appropriated for this program.

(c) Members appointed to the commission and the organizations they represent shall make full disclosure of the members' participation on the commission when applying for any grant or contract funded by this chapter.

(d) All members appointed to the commission shall make full and public disclosure of any past or present association to the tobacco industry.

(e) The commission shall, within ninety (90) days of appointment, hold a meeting and elect from its membership a chair for a term set by the commission. The commission is authorized to adopt bylaws.

(f) The commission shall meet at least quarterly. However, special meetings of the commission may be called at any time at the pleasure of the chair or pursuant to the bylaws of the commission.

(g) The commission is authorized to hire an independent third party with appropriate experience in health, preventive resources, health statistics, and evaluation expertise to perform monitoring and evaluation of program expenditures made from the program accounts pursuant to this chapter. Such monitoring and evaluation shall be performed in accordance with § 19-12-118, and the third party retained to perform such services shall prepare a biennial report to be delivered to the General Assembly and the Governor by each August 1 preceding a general session of the General Assembly. The report shall be accompanied by a recommendation from the commission as to the continued funding for each program.

(h) The commission is authorized to hire such staff as it may reasonably need to carry out the duties described in this chapter. The costs and expenses of the monitoring and evaluation program, as well as the salaries, costs, and expenses of staff shall be paid from the Arkansas Tobacco Settlement Commission Fund established pursuant to § 19-12-108.

(i) If the deposits into the Arkansas Tobacco Settlement Commission Fund exceed the amount necessary to pay the costs and expenses described in subsection (h) of this section, then the commission is authorized to make grants as follows:

(1) Those organizations eligible to receive grants are nonprofit and community based;

(2) Grant criteria shall be established based upon the following principles:

(A) All funds should be used to improve and optimize the health of Arkansans;

(B) Funds should be spent on long-term projects that improve the health of Arkansans;

(C) Future tobacco-related illness and health care costs in Arkansas should be minimized through this opportunity; and

(D) Funds should be invested in solutions that work effectively and efficiently in Arkansas; and

(3) Grant awards shall be restricted in amounts up to fifty-thousand dollars ($50,000) per year for each eligible organization.



§ 19-12-118 - Monitoring and evaluation of programs.

(a) The Arkansas Tobacco Settlement Commission is directed to conduct monitoring and evaluation of the programs established in §§ 19-12-113 -- 19-12-116 to ensure optimal impact on improving the health of Arkansans and fiscal stewardship of the Tobacco Settlement. The commission shall develop performance indicators to monitor programmatic functions that are state-specific and situation-specific and to support performance-based assessment for governmental accountability. The performance indicators shall reflect short-term and long-term goals and objectives of each program, be measurable, and provide guidance for internal programmatic improvement and legislative funding decisions. The commission is expected to modify these performance indicators as goals and objectives are met and new inputs to programmatic outcomes are identified.

(b) All programs funded by the tobacco settlement and established in §§ 19-12-113 -- 19-12-116 shall be monitored and evaluated to justify continued support based upon the state's performance-based budgeting initiative. These programs shall be administered pursuant to a strategic plan encompassing the elements of a mission statement, defined programs, program goals with measurable objectives and strategies to be implemented over a specific timeframe. Evaluation of each program shall include performance-based measures for accountability that will measure specific health-related results. All expenditures that are payable from the Tobacco Settlement Program Fund and from each of the program accounts, therein, shall be subject to the same fiscal control, accounting, budgetary, and purchasing laws as are expenditures and obligations payable from State Treasury funds, except as specified otherwise in this chapter. The Chief Fiscal Officer of the State may require additional controls, procedures, and reporting requirements that he or she determines are necessary in order to carry out the intent of this chapter.

(c) The commission is directed to establish program goals in according with the following initiation, short-term and long-term performance indicators for each program to be funded by the tobacco settlement, which performance indicators shall be subject to modification by the commission based on specific situations and subsequent developments. Progress with respect to these performance indicators shall be reported to the Governor and the General Assembly for future appropriation decisions:

(1) Tobacco prevention and cessation: The goal is to reduce the initiation of tobacco use and the resulting negative health and economic impact. The following are anticipated objectives in reaching this overall goal:

(A) Initiation: The Department of Health is to start the program within six (6) months of available appropriation and funding;

(B) Short-term: Communities shall establish local tobacco prevention initiatives;

(C) Long-term: Surveys demonstrate a reduction in numbers of Arkansans who smoke and/or use tobacco.

(2) Medicaid Expansion: The goal is to expand access to healthcare through targeted Medicaid expansions, thereby improving the health of eligible Arkansans:

(A) Initiation: The Department of Human Services is to start the program initiatives within six (6) months of available appropriation and funding;

(B) Short-term: The Department of Human Services demonstrates an increase in the number of new Medicaid eligible persons participating in the expanded programs.

(C) Long-term: Demonstrate improved health and reduced long-term health costs of Medicaid eligible persons participating in the expanded programs;

(3) Research and health education: The goal is to develop new tobacco-related medical and agricultural research initiatives to improve the access to new technologies, improve the health of Arkansans, and stabilize the economic security of Arkansas:

(A) Initiation: The Arkansas Biosciences Institute Board shall begin operation of the Arkansas Biosciences Institute within twelve (12) months of available appropriation and funding;

(B) Short-term: The Arkansas Biosciences Institute shall initiate new research programs for the purpose of conducting, as specified in § 19-12-115, agricultural research with medical implications, bioengineering research, tobacco-related research, nutritional research focusing on cancer prevention or treatment, and other research approved by the Arkansas Biosciences Institute Board;

(C) Long-term: The institute's research results should translate into commercial, alternate technological, and other applications wherever appropriate in order that the research results may be applied to the planning, implementation and evaluation of any health related programs in the state. The Arkansas Biosciences Institute is also to obtain federal and philanthropic grant funding;

(4) Targeted state needs programs: The goal is to improve the healthcare systems in Arkansas and the access to healthcare delivery systems, thereby resolving critical deficiencies that negatively impact the health of the citizens of the state:

(A) College of Public Health of the University of Arkansas for Medical Sciences:

(i) Initiation: Increase the number of communities in which participants receive public health training;

(ii) Short-Term: Obtain federal and philanthropic grant funding;

(iii) Long-term: Elevate the overall ranking of the health status of Arkansas;

(B) Minority health initiative:

(i) Initiation: Start the program within twelve (12) months of available appropriation and funding;

(ii) Short-term: Prioritize the list of health problems and planned intervention for minority population and increase the number of Arkansans screened and treated for tobacco-related illnesses;

(iii) Long-term: Reduce death/disability due to tobacco-related illnesses of Arkansans;

(C) Donald W. Reynolds Center on Aging:

(i) Initiation: Start the program within twelve (12) months of available appropriation and funding;

(ii) Short-term: Prioritize the list of health problems and planned intervention for elderly Arkansans and increase the number of Arkansans participating in health improvement programs;

(iii) Long-term: Improve health status and decrease death rates of elderly Arkansans, as well as obtaining federal and philanthropic grant funding; and

(D) Area Health Education Center:

(i) Initiation: Start the new area health education center in Helena with DHEC offices in West Memphis and Lake Village within twelve (12) months of available appropriation and funding;

(ii) Short-term: Increase the number of communities and clients served through the expanded AHEC/DHEC offices;

(iii) Long-term: Increase the access to a primary care provider in underserved communities.



§ 19-12-119 - Use of funds for the Medicaid Expansion Program Account.

(a) In addition to the purposes enumerated in § 19-12-116 for the Medicaid expansion program, the funds made available to the Medicaid Expansion Program Account may also be used to supplement current general revenues as approved by the Governor and the Chief Fiscal Officer of the State for the Arkansas Medicaid Program.

(b) None of the funds shall be used for this additional purpose if the usage will reduce the funds made available by the General Assembly for the Meals-on-Wheels program and the senior prescription drug program.






Subchapter 2 - -- Tobacco Settlement Revenue Bonds Act of 2006

§ 19-12-201 - Title.

This subchapter shall be known and may be cited as the "Tobacco Settlement Revenue Bonds Act of 2006".



§ 19-12-202 - Legislative findings, intent, and purpose.

(a) The General Assembly finds that:

(1) Cancer is one of the leading health problems and causes of death in the state;

(2) There is an immediate need for additional facilities to support research in the cause, treatment, and prevention of various types of cancer;

(3) Because the Arkansas Cancer Research Center of the University of Arkansas for Medical Sciences is engaged in education, research, and clinical care addressing the causes, treatment, and prevention of cancer, the General Assembly has recognized the center as the official cancer institute of the State of Arkansas since its inception in 1984;

(4) It is appropriate that the center should be designated as a capital improvement project relating to health care services, health education, or health-related research under the Tobacco Settlement Proceeds Act, § 19-12-101 et seq.; and

(5) This subchapter provides financial resources critical to the development and construction of necessary medical facilities by authorizing the issuance of an additional series of Tobacco Settlement Revenue Bonds in support of the center.

(b) This subchapter is not intended to amend nor does it amend Initiated Act 1 of 2000, the Tobacco Settlement Proceeds Act, § 19-12-101 et seq.

(c) The purpose of this subchapter is to designate an additional capital improvement project as anticipated by § 19-12-106(b)(4) and to enact implementation legislation necessary to authorize an additional series of Tobacco Settlement Revenue Bonds to finance a portion of the additional capital improvement project as provided under § 19-12-106(g).



§ 19-12-203 - Applicability of Tobacco Settlement Proceeds Act.

The Tobacco Settlement Proceeds Act, § 19-12-101 et seq., is fully applicable to this subchapter and any Tobacco Settlement Revenue Bonds issued under this subchapter.



§ 19-12-204 - Arkansas Cancer Research Center designated as capital improvement project.

As authorized by § 19-12-106(b)(4), the Arkansas Cancer Research Center of the University of Arkansas for Medical Sciences is designated as a capital improvement project relating to health care services, health education, or health-related research.



§ 19-12-205 - Additional Tobacco Settlement Revenue Bonds authorized.

Additional Tobacco Settlement Revenue Bonds may be issued in connection with the capital improvement project described in § 19-12-204 under the following conditions:

(1) No more than five million dollars ($5,000,000) of the annual transfer to the Tobacco Settlement Debt Service Fund shall be allocated in any one (1) year to pay debt service requirements for the capital improvement project;

(2) Annual transfers to the Tobacco Settlement Debt Service Fund allocated to the capital improvement project shall not commence until the Tobacco Settlement Revenue Bonds issued in 2001 under the Tobacco Settlement Proceeds Act, § 19-12-101 et seq., are no longer outstanding; and

(3) No more than forty million dollars ($40,000,000) in an initial principal amount of Tobacco Settlement Revenue Bonds may be issued for the capital improvement project.



§ 19-12-206 - Issuance of additional Tobacco Settlement Revenue Bonds by Arkansas Development Finance Authority.

(a) If revenues in the Tobacco Settlement Debt Service Fund are sufficient to meet Debt Services Requirements with regard to additional Tobacco Settlement Revenue Bonds that may be issued in connection with the capital improvement project described in § 19-12-204, then the Arkansas Development Finance Authority shall issue additional Tobacco Settlement Revenue Bonds in accordance with the limitations established in § 19-12-205 to be used for financing a portion of the capital improvement project described in § 19-12-204.

(b) The additional Tobacco Settlement Revenue Bonds shall be issued as set forth under the Tobacco Settlement Proceeds Act, § 19-12-101 et seq., and shall be entitled to the same rights and protections as the Tobacco Settlement Revenue Bonds issued in 2001 under the Tobacco Settlement Proceeds Act, § 19-12-101 et seq.









Appendix -- title 19 - BOND ISSUES

1 Arkansas Revenue Department Building Act -- Acts 1961 (1st Ex. Sess.), No. 38, as amended by Acts 1997, No. 250.

SECTION 1. This Act shall be referred to and may be cited as the "Arkansas Revenue Department Building Act."

SECTION 2. There is hereby created and established a Commission to be known as the Arkansas Revenue Department Building Commission, hereinafter referred to as the "Commission".

SECTION 3. The Commission shall consist of five (5) members. The Commissioner of Revenues and the Secretary of State shall be, ex-officio, members, and Chairman and Secretary, respectively, of the Commission. Three (3) members of the Commission shall be appointed by the Governor from resident electors of this State.

SECTION 4. Members of the Commission shall receive no pay for their services, but may receive expense reimbursement in accordance with Arkansas Code 25-16-901 et seq.

SECTION 5. The terms of office of the original members of the Commission so appointed by the Governor shall commence upon qualification after appointment and shall be arranged by the Governor in such manner that the term of one of such members shall expire on the 14th day of January of each year, beginning with January 14, 1963. For each member appointed by the Governor for a regular term subsequent to the expiration of the term of the original member, the term of office shall commence on the 15th day of January following such expiration date and shall end on the 14th day of January of the third year following the year in which such regular term commenced. Any vacancies arising in the membership of the Commission so appointed by the Governor for any reason other than the expiration of the regular terms for which such members were appointed, shall be filled by appointment by the Governor, to be thereafter effective until the expiration of such regular term.

SECTION 6. The Commission is hereby authorized to:

(a) Arrange for a suitable site for the Revenue Department Building, on the State Capitol Grounds in Little Rock, Pulaski County, Arkansas; thereafter, on such site, construct and equip such building; and obtain the necessary funds for the construction and equipping thereof by the issuance of Revenue Bonds as hereinafter in this Act specified.

(b) Arrange for the housing therein of the State Revenue Department and such other State agency or agencies as space and facilities may permit from time to time and with reference to other agencies, if any, to rent, lease, or otherwise make space available upon such terms and conditions and for such rentals, if any, as the Commission may determine;

(c) Purchase, lease or rent any corporeal or personal property.

(d) Receive bequests or donations of any real, corporeal or personal property.

(e) Sell, barter, lease or rent any real, corporeal or personal property, or convert into money any such property which cannot be used in the form received.

(f) Establish accounts in one or more banks, and thereafter from time to time make deposits in and withdrawals from such accounts.

(g) Contract and be contracted with.

(h) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the authority in this Act conferred and to carry out the intent and purposes of this Act.

SECTION 7. Meetings of the Commission shall be held on call by the Chairman or by any three or more members on advance notice to each member, at such place or places as may suit the Commission's convenience. All meetings of the Commission shall be open to the public, and records of the proceedings thereof shall be kept. A quorum for the transaction of business at any meeting shall consist of not less than three (3) members, and the affirmative vote of three (3) members shall be requisite for the authorizing or approval of any action or the passage or adoption of any motion or resolution.

SECTION 8. The Chairman of the Commission shall be custodian of all property held in the name of the Commission and shall be its disbursing agent and executive officer. The Commission may, by resolution duly adopted, delegate to the Chairman any of the powers or functions vested in or imposed upon it by this Act, and until such a resolution shall subsequently have been modified or rescinded, such delegated powers and functions may be exercised by the Chairman in the name of the Commission. The Chairman shall furnish bond to the State, with a corporate surety thereon, in the penal sum of Twenty-five Thousand Dollars ($25,000), conditioned that he will faithfully perform his powers, functions and duties and properly handle all funds received and disbursed by him and account therefor. An additional disbursing agent's bond shall not be required of the Chairman, and the bond so furnished shall be filed in the office of the Auditor of State. The premium on the bond shall be a proper charge against funds of the Commission.

SECTION 9. The Revenue Department Building after its completion shall house the State Revenue Department, and shall contain facilities for the proper conduct of the business of said Department. In addition, the Revenue Department Building may house such other agency or agencies as space and facilities will permit from time to time.

SECTION 10. All monies received from collections of the charge of $1.00 for each original and each duplicate certificate of title to a motor vehicle, as provided in Section 83 of Act 142 of the Acts of the General Assembly of the State of Arkansas for the year 1949, approved February 23, 1949, and Section 1 of Act 436 of the Acts of the General Assembly of the State of Arkansas for the year 1961, approved March 15, 1961, are hereby specifically declared to be cash funds. Said monies shall not be deposited in the State Treasury, but as soon as practicable after receipt shall be deposited in the "Revenue Department Building Fund", hereafter in this Act created. So long as any Revenue Bonds issued under this Act shall be outstanding, until the entire principal and interest on said outstanding bonds shall be paid or adequate provision made for the payment thereof, said charge shall be collected and the monies received therefrom shall be deposited, pledged and used as in this Act provided.

SECTION 11. The Commissioner of Revenues is hereby authorized and directed to establish and maintain a permanent ledger record of all leases and agreements for the production or taking of oil, gas, casing-head gas, sand, gravel, coal or other minerals or hydrocarbons from the beds or bars of navigable rivers and lakes in the State of Arkansas or any other lands owned by or held in the name of the State of Arkansas. The person, firm, company, corporation or association entering into such a lease or agreement with the State of Arkansas shall pay to the Commissioner of Revenues a five dollar ($5.00) charge for the recording of each said lease or agreement in said permanent ledger record and the maintaining of said ledger record. The proceeds of said five dollar ($5.00) charge are hereby specifically declared to be cash funds and shall not be placed in the State Treasury but shall be deposited in the "Revenue Department Building Fund", hereafter in this Act created. So long as any Revenue Bonds issued under this Act shall be outstanding, until the entire principal of and interest on said outstanding bonds shall be paid or adequate provision made for the payment thereof, said charge shall be collected and the monies received therefrom shall be deposited, pledged and used as in this Act provided.

SECTION 12. (a) There is hereby created a Trust Fund which shall be designated "Revenue Department Building Fund" which shall be maintained by the Commission in such depository bank or banks as may from time to time be designated by the Commission. There shall be deposited into this fund the following:

(1) All moneys collected on and after the first day of the month next following the effective date of this Act from the charge for Certificate of Title referred to in Section 10 of this Act.

(2) All moneys collected from the charge imposed by Section 11 of this Act.

(3) All moneys received by the Commission from any other source whatever, including, without limitation, rental from other agencies, if any.

(b) All monies in the Revenue Department Building Fund shall be used solely, and in the order of priority, hereinafter specified:

(1) Beginning on the first day of the month immediately following the month within which Revenue Bonds are issued under this Act, and continuing on the first day of each month thereafter until the principal of and interest on all bonds issued under this Act are paid, or adequate provision made for their payment, there shall be transferred from the Revenue Department Building Fund and deposited in a trust fund which is hereby created and designated "Revenue Department Building Bond Fund" (herein sometimes called "Bond Fund") a sum equal to at least one-sixth (1/6) of the next installment of interest and one-twelfth (1/12) of the next installment of principal and the amounts necessary to provide for the paying agent's fees, plus such additional amounts, if any, as shall be required to insure that on the next interest paying date and the next principal paying date there will be sufficient funds in the Bond Fund to pay the interest and principal then maturing and plus such additional amounts as shall be necessary to establish and maintain a reserve for contingencies in the Bond Fund (if the Commission deems it necessary or desirable to provide for such reserve) in such amount as the Commission may determine; provided, however, that if the amount deposited in the Bond Fund in any month pursuant to the preceding provisions of this Section 12 (b) (1) shall be less than fifty percentum (50%) of the amount deposited into the Revenue Department Building Fund during the preceding month from the charges referred to in Section 10 of this Act and less than one hundred percentum (100%) of the amount deposited into the Revenue Department Building Fund during the preceding month from the charges imposed by Section 11 of this Act, there shall be deposited into the Bond Fund the additional amount necessary to make the total deposit for said month equal fifty percentum (50%) of said deposit of charges referred to in Section 10 and one hundred percentum (100%) of said deposit of charges imposed by Section 11. The Bond Fund shall be maintained by the Commission in such depository bank or banks as may from time to time be designated by the Commission. The monies in the Bond Fund shall be used for no other purpose than to pay the principal of, interest on, redemption premiums, if any, and paying agent's fees in connection with the bonds issued under this Act, at maturity or at redemption prior to maturity.

(2) On the first day of the month next following the month in which collections from the charges referred to in Section 10 of this Act are first deposited into the Revenue Department Building Fund pursuant to the provisions of Section 12 (a) (1) and continuing on the first day of each month thereafter through the first day of the month immediately preceding the month on the first day of which deposits into the Bond Fund are required to be made pursuant to the provisions of Section 12 (b) (1), there shall be withdrawn from the Revenue Department Building Fund and deposited into the State Treasury as a special revenue and there credited to the Constitutional and Fiscal Agencies Fund fifty percentum (50%) of the amount deposited into the Revenue Department Building Fund during the preceding month from the charges referred to in Section 10 of this Act. Commencing on the first day of the month on which date deposits are required to be made into the Bond Fund pursuant to the provisions of Section 12 (b) (1) and continuing on the first day of each month thereafter as long as said deposits into the Bond Fund are required to be made, there shall be withdrawn from the Revenue Department Building Fund and deposited in the State Treasury (and, there credited as aforesaid) that portion of the amounts deposited into the Revenue Department Building Fund during the preceding month from the charges referred to in Section 10 of this Act not required to be deposited into the Bond Fund by the provisions of Section 12 (b) (1) of this Act but in no event more than fifty percentum (50%) of the amount deposited into the Revenue Department Building Fund during the preceding month from said charges referred to in Section 10.

(3) The monies remaining in the Revenue Department Building Fund after the provisions of Section 12 (b) (1) and (2) have been fully complied with, may be used, at the option of the Commission, for the payment of the expenses of the Commission incurred in the carrying out of its functions and powers under this Act or may be transferred to the Bond Fund.

(c) After the principal of and interest on all bonds issued under this Act are fully paid, or adequate provision made for their payment, all monies then remaining in the Revenue Department Building Fund and in the Bond Fund and all monies received from collections of the charges referred to in Section 10 of this Act and all monies received from collections of the charge imposed by Section 11 of this Act shall be deposited in the State Treasury as a special revenue, and by the State Treasurer credited to the Constitutional and Fiscal Agencies Fund.

SECTION 13. (a) The Commission is authorized and empowered to issue revenue bonds in the total principal amount of not to exceed One Million Six Hundred Thousand Dollars ($1,600,000) and to use the proceeds thereof for defraying the cost of constructing the Revenue Department Building (including, without limitation, all construction costs, architectural and engineering fees, legal fees and other necessary expenses), to defray the expenses of issuing the revenue bonds, to provide for the creation of a reserve for contingencies fund (if the Commission deems it necessary or desirable) and to provide for the payment of interest on the bonds, if necessary, until sufficient funds are available therefor in the Bond Fund.

(b) Said revenue bonds shall be authorized by resolution of the Commission. The bonds shall be coupon bonds payable to bearer, may be made subject to registration as to principal only, may be dated on such date, may mature at such time or times, not exceeding twenty (20) years from date, may bear interest at such rate or rates, not exceeding four and one-half per cent (4 1/2%) per annum, may be in such form, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, and may contain such terms, covenants and conditions not inconsistent with the provisions of this Act, as the authorizing resolution may provide, including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of funds and reserves, the nature and extent of the security, the rights, duties and obligations of the Commission and the Trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds. Bonds issued hereunder shall have all the qualities of negotiable instruments under the Negotiable Instruments Laws of this State.

(c) Revenue bonds issued hereunder shall be sold at public sale on sealed bids. Notice of the sale shall be published once a week for three (3) consecutive weeks in a newspaper published in the City of Little Rock, Arkansas, and having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale. The Commission shall pay no fiscal agents' fees in connection with the sale or issuance of the bonds. The bonds may be sold at such price as the Commission may accept, but in no event shall any bid be accepted which shall be less than par and accrued interest on the basis of the interest rate bid, nor shall any bid be accepted which specifies an interest rate in excess of four and one-half per cent (4 1/2%) per annum. The bonds may be sold with the privilege of conversion to an issue bearing a lower rate or rates of interest upon such terms that the Commission receive no less and pay no more than it would receive and pay if the bonds were not converted and the conversion shall be subject to the approval of the Commission.

(d) Revenue bonds issued hereunder shall be executed by the manual signature of the Chairman of the Commission and by the manual signature of the Secretary of the Commission. The coupons attached to the bonds shall be executed by the fascimile signature of the Chairman of the Commission. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. The Commission shall adopt and use a seal in the execution and issuance of bonds authorized hereunder and each bond shall be sealed with the seal of the Commission.

SECTION 14. It shall be plainly stated on the face of each revenue bond that the same has been issued under the provisions of this Act, and revenue bonds issued hereunder shall be general obligations only of the Commission, and in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged. No member of the Commission shall be personally liable on the bonds, or for any damages sustained by anyone in connection with the contracts with the holders or registered owners of the bonds or the construction and equipping of the Revenue Department Building unless he shall have acted with a corrupt intent. All covenants and agreements entered into and made by the Commission shall be binding in all respects upon the Commission and the members thereof and their successors from time to time in accordance with the terms of such covenants and agreements, and all of the provisions thereof shall be enforcible by mandamus or other appropriate proceedings at law or in equity.

SECTION 15. The principal of, interest on, and paying agent's fees in connection with the Revenue Bonds issued under this Act shall be secured by a pledge of the gross revenues collected from the charges referred to in Section 10 of this Act and the charges imposed by Section 11 of this Act and the gross revenues derived from the leasing or renting of space in the Revenue Department Building to other agencies (it being understood that although all of the gross revenues collected from the charges referred to in Section 10 of this Act are pledged that portion described in Section 12 of this Act not required by the provisions of said Section 12 to be deposited in the Bond Fund will be withdrawn from the Revenue Department Building Fund and deposited in the State Treasury and credited as in said Section 12 provided and the portion so withdrawn will at the time of withdrawal in accordance with the provisions of said Section 12 and thereafter be released from said pledge), which revenues have been elsewhere in this Act and are hereby specifically declared to be cash funds, restricted in their use, and dedicated and to be used solely as provided in this Act. The principal of, interest on, and paying agent's fees in connection with the bonds shall be payable solely from the monies in the Bond Fund and the monies required by this Act to be deposited in the Bond Fund.

SECTION 16. All officers, departments, agencies and commissions of the State of Arkansas are hereby expressly authorized to execute and to enter into lease agreements with the Commission for the leasing of space in the Revenue Department Building when there is space therein over and above the requirements of the State Revenue Department. Such lease agreements may be upon such conditions, for such terms, for such amounts, and containing such other provisions as may be determined by the Commission and particular state officer, agency or Commission to be appropriate and in the best interests of all concerned. All such lease agreements and all covenants and agreements therein contained on the part of the parties thereto shall be binding in all respects upon the parties thereto and their successors from time to time, including any successor agency or commission performing the functions exercised by the agency or commission executing the lease agreement, in accordance with the terms of such covenants and agreements, and all of the provisions thereof shall be enforcible by mandamus or other appropriate proceedings at law or in equity.

SECTION 17. Revenue bonds issued under the provisions of this Act, and the interest thereon, shall be exempt from all state, county and municipal taxes, except property taxes, and this exemption shall include income, inheritance and estate taxes.

SECTION 18. The Board of Trustees of any retirement system created by the General Assembly of the State of Arkansas may, in its discretion, invest its funds in the bonds of the Commission issued under the provisions of this Act.

SECTION 19. The agency of the State authorized by law to audit the records and accounts of the various state agencies is hereby authorized and directed to audit the records and accounts of the Commission, and to furnish a copy of the report thereof to the Commission.

SECTION 20. The Commission is hereby authorized to employ an architect to prepare plans, specifications and estimates of cost for the construction of the Arkansas Revenue Department Building, and to supervise and inspect such construction. After the Commission shall have approved the plans and specifications prepared by the architect, it shall proceed to advertise for bids and contract for the construction and equipping of the Arkansas Revenue Department Building in accordance with applicable laws governing the constructing and equipping of public buildings.

SECTION 21. This Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

SECTION 22. This Act shall not create any right of any character, and no right of any character shall arise under or pursuant to it, unless and until bonds authorized by this Act shall have been issued and actually sold by the Commission.

SECTION 23. The provisions of this Act are hereby declared to be severable. If any section, paragraph, sentence or clause of this Act shall be held unconstitutional or invalid, the invalidity of such section, paragraph, sentence or clause, shall not affect the validity of the remainder of the Act.

SECTION 24. On the first day of the month next following the effective date of this Act, the balance in the Revenue Department Building Fund in the State Treasury shall, by the State Treasurer, be transferred to the Constitutional and Fiscal Agencies Fund, there to be used, as appropriated by the General Assembly, for the operation and maintenance of the Revenue Department Building, and as of said date (the first day of the month next following the effective date of this Act) Act 266, approved March 14, 1961, and Sections 2, 3 and 4 of Act 436, approved March 15, 1961, are hereby repealed.

SECTION 25. It has been found and it is hereby declared by the General Assembly: That the principal office of the State Revenue Department is, and should be, located on the State Capitol Grounds; that its present office space is wholly inadequate to permit it to properly carry out its functions and duties as required by law; that because of such inadequacy the State is losing badly needed tax revenue and the citizens of the State of Arkansas are seriously inconvenienced in dealing with the State Revenue Department; that no other office space is available to the State Revenue Department in the State Capitol Building or in other office buildings on the State Capitol Grounds; and that only by the immediate operation of this Act may such conditions be alleviated. Therefore, an emergency is herby declared to exist and this Act being necessary for the preservation of the public peace, health and safety, shall take effect and be in full force from and after its passage and approval.

APPROVED: September 8, 1961.



2 Arkansas State Department of Health Building Act -- Acts 1965, No. 469.

SECTION 1. This Act may be referred to and cited as the "Arkansas State Department of Health Building Act".

SECTION 2. There is hereby created and established a commission to be known as the "Arkansas State Department of Health Building Commission", hereafter sometimes referred to as the "Commission".

SECTION 3. The Commission shall consist of five (5) members. The State Health Officer shall be an ex officio member of the Commission and shall be Chairman. Four (4) members of the Commission shall be appointed by the Governor from resident electors of this State. The Commission shall designate a Secretary, who need not be a member of the Commission.

SECTION 4. Members of the Commission shall receive no pay for their services but, with respect to attendance at each regular or special meeting of the Commission, appointive members shall be entitled to Fifteen Dollars ($15.00) per diem, plus a mileage allowance for each mile traveled from his home to the place of meeting and return in the amount approved, from time to time, for State employees.

SECTION 5. The terms of office of the original members of the Commission so appointed by the Governor shall commence upon qualification after appointment and shall be arranged by the Governor in such manner that the term of one (1) of such members shall expire on the 14th day of January of each year, beginning with January 14, 1966. For each member appointed by the Governor for a regular term subsequent to the expiration of the term of the original member, the term of office shall commence on the 15th day of January following such expiration date and shall end on the 14th day of January of the fourth year following the year in which such regular term commenced. Any vacancies arising in the membership of the Commission so appointed by the Governor for any reason other than the expiration of the regular terms for which such members were appointed, shall be filled by appointment by the Governor, to be thereafter effective until the expiration of such regular term.

SECTION 6. The Commission is hereby authorized and empowered to:

(a) Arrange for a suitable site for the State Department of Health Building either on the State Capitol Grounds as now or hereafter existing or on the State Hospital Grounds, as now or hereafter existing, in the City of Little Rock, Arkansas, and thereafter on the site so selected construct and equip a State Department of Health Building. In this regard, the appropriate board, agency or officers of the State of Arkansas in charge of the properties upon which a site may be selected are hereby authorized and directed to negotiate with the Commission and to make available to the Commission such lands as may be necessary for a site, including adequate parking area, at such location as will not unreasonably interfere with the needs of the particular board, agency or officers or of other State boards, agencies or officers for land use purposes.

(b) Arrange for the housing of the various divisions, units, agencies, officers and employees under the jurisdiction of the State Board of Health, the State Health Officers and the State Department of Health and such other agencies as space and facilities may permit from time to time and with reference to other agencies to rent, lease or otherwise make available space upon such terms and conditions and for such rentals, if any, as the Commission may determine.

(c) Construct or cause to be constructed parking facilities to serve the State Department of Health Building and to serve such other agencies, officers and employees and the public having business therein.

(d) Obtain the necessary funds for financing the objects specified in this Section 6.

(e) Purchase, lease or rent and receive bequests or donations of, and sell or barter, any property, personal or mixed, or convert into money any property bequeated or donated to it not needed or which cannot be used in the form received.

(f) Establish accounts in one (1) or more banks, and thereafter from time to time make deposits in and withdrawals from such accounts.

(g) Contract and be contracted with.

(h) Apply for, receive, accept and use any moneys, and properties from agencies of the Government of the United States of America, from any State or other Governmental agency, from any public or private corporation, agency or organization of any nature, and from any individual group.

(i) Invest and reinvest any of its moneys.

(j) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the authority in this Act conferred and to carry out the intent and purposes of this Act.

SECTION 7. Meetings of the Commission shall be held on call by the Chairman or by any three or more members on advance notice to each member, at such place or places as may suit the Commission's convenience. Meetings of the Commission shall be open to the public, and records of the proceedings thereof shall be kept. A quorum for the transaction of business at any meeting shall consist of not less than three (3) members and the affirmative vote of three (3) members shall be requisite for the authorizing or approval of any action or the passage or adoption of any motion or resolution.

SECTION 8. The Chairman of the Commission shall be custodian of the State Department of Health Building, and shall be the Commission's disbursing agent and executive officer. The Commission may, by resolution duly adopted, delegate to the Chairman any of the powers or functions vested in or imposed upon it by this Act, and until such a resolution shall subsequently have been modified or rescinded, such delegated powers and functions may be exercised by the Chairman in the name of the Commission. The Chairman shall furnish bond to the State, with a corporate surety thereon, in the penal sum of Twenty Five Thousand Dollars ($25,000), conditioned that he will faithfully perform his powers, functions and duties and properly handle all funds received and disbursed by him and account therefor. An additional disbursing agent's bond shall not be required of the Chairman, and the bond so furnished shall be kept in the office of the Auditor of State. The premium on the bond shall be a proper charge against funds of the Commission.

SECTION 9. The State Department of Health Building after its completion shall house the State Board of Health, the State Health Officer, the State Department of Health divisions, and the divisions, units, agencies, officer and employees under the supervision thereof, and shall contain facilities for the proper conduct of the business of the State Board of Health, the State Department of Health, and such divisions, units, agencies, officers and employees thereof. In addition, the State Department of Health Building may house such others as space and facilities will permit from time to time.

SECTION 10. [Codified as 20-7-123.]

SECTION 11. (a) The Commission is hereby authorized and empowered to issue revenue bonds from time to time in the total aggregate principal amount of not to exceed Three Million Dollars ($3,000,000) and to use the proceeds thereof, together with any other available funds, for defraying the costs of the objects set forth in Section 6 thereof, together with all expenses incidental to and reasonably necessary in connection therewith, the expenses of the issuance of the bonds, and for providing for the creation of a reserve for contingencies to secure the payment of the bonds, if the Commission deems it necessary or desirable, and for providing for the payment of interest on bonds, if necessary, until sufficient funds are available therefor out of pledged revenues.

(b) Said revenue bonds shall be authorized by resolution of the Commission. All bonds to the total authorized principal amount may be issued at one time or, as determined by the Commission, in series from time to time, in which event the initial series shall be designated Series A and subsequent series shall be designated in alphabetical order. The bonds of each series shall rank on a parity as to lien on the revenues pledged for their payment and as to the security for their payment with the bonds of other series, regardless of date of issuance. The bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only with interest coupons, or may be registrable as to both principal and interest without coupons, and may be made exchangeable for bonds of another denomination, which bonds of another denomination may in turn be either coupon bonds payable to bearer or coupon bonds registrable as to principal only, or bonds registrable as to both principal and interest without coupons; may be in such form and denomination; may have such date or dates; may be stated to mature at such times; may bear interest payable at such times and at such rate or rates, provided that no bonds of any series may bear interest at a rate or rates exceeding 41/2% per annum; may be made payable at such places within or without the State of Arkansas; may be made subject to such terms of redemption in advance of maturity at such prices; and may contain such terms and conditions, all as the Commission shall determine. The bonds shall have the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownership, as set forth above. The authorizing resolution may contain any other terms, covenants and conditions that are deemed desirable, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties and obligations of the Commission and of the holders and registered owners of the bonds as the Commission shall determine.

(c) Bonds issued hereunder shall be sold at public sale on sealed bids. Notice of the sale shall be published once a week for three (3) consecutive weeks in a newspaper published in the City of Little Rock, Arkansas, and having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale. The Commission shall pay no fiscal agent's fees in connection with the sale or issuance of the bonds. The bonds may be sold at such price as the Commission may accept, but in no event shall any bid be accepted which shall be less than par and accrued interest on the basis of the interest rate bid, nor shall any bid be accepted which specifies an interest rate in excess of 41/2% per annum. The award, if made, shall be to the bidder whose bid results in the lowest net interest cost determined by computing the aggregate interest cost at the rate bid and deducting therefrom any premium. The bonds may be sold with the privilege of conversion to an issue bearing a lower rate or rates of interest upon such terms that the Commission receive no less and pay no more than it would receive and pay if the bonds were not converted and the conversion shall be subject to such conditions as shall be specified by the Commission and shall be subject to the approval of the Commission.

(d) Bonds issued hereunder shall be executed by the manual or facsimile signature of the Chairman of the Commission and by the manual signature of the Secretary of the Commission. The coupons attached to the bonds shall be executed by the facsimile signature of the Chairman of the Commission. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, their signature shall nevertheless be valid and sufficient for all purposes. The Commission shall adopt and use a seal in the execution and issuance of bonds authorized hereunder and each bond shall be sealed with the seal of the Commission.

SECTION 12. It shall be plainly stated on the face of each bond that the same has been issued under the provisions of this Act and bonds issued hereunder shall be general obligations only of the Commission, and in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged and the bonds shall not be secured by a mortgage or lien on any land or building belonging to the State of Arkansas. No member of the Commission shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this Act unless he shall have acted with a corrupt intent.

SECTION 13. The principal of, interest on and paying agent's fees in connection with all bonds issued under this Act shall be secured by a lien on and pledge of the fee revenues referred to in Section 10 of this Act and the gross revenues derived from the leasing or renting of space in the State Department of Health Building to others, herein collectively referred to as "pledged revenues", and such pledged revenues are hereby specifically declared to be cash funds restricted in their use, and dedicated and to be used solely as provided in this Act. There is hereby created a fund designated "State Department of Health Revenue Bond Fund" to be maintained at such depository as shall be specified by the Commission, which fund shall be a trust fund and after the issuance of any bonds hereunder moneys therein shall be appropriated solely for the payment of the principal of, interest on and paying agent's fees in connection with the bonds at maturity and at redemption prior to maturity, except moneys that are withdrawn therefrom pursuant to the subsequent provisions hereof, all as shall be specified and subject to the terms and conditions set forth in the authorizing resolution of the Commission. The pledged revenues shall not be deposited into the State Treasury, but, as and when received, shall be deposited into the State Department of Health Revenue Bond Fund. On March 1, June 1, September 1 and December 1 of each year, if not required for paying the principal of, interest on, and paying agent's fees in connection with the bonds as the same become due, there shall be released from the pledged revenues and withdrawn from the State Department of Health Revenue Bond Fund and deposited, as a special revenue, to the credit of the Public Health Fund in the State Treasury, that amount of the pledged revenues equaling the sum of the following:

(a) One-half of the revenues derived from the fee referred to in Section 10 (a) (3) hereof;

(b) One-fourth of the revenues derived from the fee referred to in Section 10 (a) (5) hereof;

(c) One-half of the revenues derived from the fee referred to in Section 10 (a) (6) hereof;

(d) One-half of the revenues derived from the fee referred to in Section 10 (a) (8) hereof;

(e) One-fourth of the revenues derived from the fee referred to in Section 10 (a) (9) hereof.

The Commission may, if it so desires, use any of the pledged revenues in the State Department of Health Revenue Bond Fund prior to the issuance of any bonds hereunder for defraying the costs of the objects set forth in Section 6 of this Act. The principal of, interest on and paying agent's fees in connection with the bonds shall be payable solely from the moneys in the State Department of Health Revenue Bond Fund and the moneys required by this Act to be deposited into the State Department of Health Revenue Bond Fund. The Commission is directed to insert appropriate provisions in the authorizing resolution for the investing and reinvesting of moneys in the State Department of Health Revenue Bond Fund in short term direct obligations of the United States of America having maturity dates not later than the date that the moneys therein will be needed for the authorized purposes and all income derived from such investments shall be and become a part of the State Department of Health Revenue Bond Fund.

SECTION 14. All officers, departments, agencies and commissions of the State of Arkansas are hereby expressly authorized to execute and enter into Lease Agreements with the Commission for the leasing of space in the State Department of Health Building when there is space therein over and above the requirements of the State Board of Health, the State Health Officer, the State Department of Health, and the divisions, units, agencies, officers and employees required by this Act to be housed therein. Such Lease Agreements may be upon such conditions, for such terms, for such amounts, and containing such other provisions as may be determined by the Commission and the particular State Officer, department, agency or commission to be appropriate and in the best interests of all concerned. All such Lease Agreements and all covenants and agreements therein contained on the part of the parties thereto shall be binding in all respects upon the parties thereto and their successors from time to time, including any successor department, agency or commission performing the functions exercised by the department, agency or commission executing the Lease Agreement, in accordance with the terms of such covenants and agreements, and all of the provisions thereof shall be enforcible by mandamus or other appropriate proceedings at law or in equity.

SECTION 15. Each resolution authorizing the issuance of bonds under this Act shall, together with this Act, constitute a contract by and between the Commission and the holders and registered owners of the bonds issued hereunder, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict accordance with the terms and provisions thereof, and the covenants, agreements and obligations of the Commission may be enforced by mandamus or other appropriate proceedings at law or in equity.

SECTION 16. Bonds issued under the provisions of this Act, and the interest thereon, shall be exempt from all state, county and municipal taxes, except property taxes, and this exemption shall include income, inheritance and estate taxes.

SECTION 17. The Board of Trustees of any retirement system now existing or hereafter created by the General Assembly of the State of Arkansas may, in its discretion, invest its funds in bonds issued under the provisions of this Act.

SECTION 18. The agency of the State authorized by law to audit the records and accounts of the various State agencies is hereby authorized and directed to audit the records and accounts of the Commission and to furnish a copy of the report thereof to the Commission.

SECTION 19. The Commission is hereby authorized to employ an architect to prepare plans, specifications and estimates of cost for the construction of the State Department of Health Building and to supervise and inspect such construction. After the Commission shall have approved the plans and specifications prepared by the architect, it shall proceed to advertise for bids and contract for the construction and equipping of the State Department of Health Building in accordance with applicable laws governing the constructing and equipping of public buildings. In addition, the Commission is hereby authorized to engage and pay such professional, technical and other help as it shall determine to be necessary or desirable in assisting it to effectively carry out the functions, powers and duties conferred and imposed upon it by this Act.

SECTION 20. The Commission shall include necessary provisions in the authorizing resolution to require the deposit of the proceeds of the bonds (except the accrued interest) into a special construction fund which shall be a trust fund in such depository as the Commission shall designate, which depository shall be a member of the Federal Deposit Insurance Corporation and all moneys in said construction fund in excess of the amount insured by the Federal Deposit Insurance Corporation must be secured by direct obligations of the United States of America, unless invested as hereafter provided. The accrued interest received by the Commission at the delivery of the bonds shall be deposited into the State Department of Health Revenue Bond Fund. The moneys in said construction fund shall be used solely as specified in Section 11 (a) hereof. The Commission shall include appropriate provisions in the authorizing resolution pertaining to the investing and reinvesting of moneys in said construction fund in short term direct general obligations of the United States of America and all income derived from such investments shall be deemed to constitute and be a part of said construction fund.

SECTION 21. Sole and complete jurisdiction and authority is hereby vested in the Commission to hold, deal with and dispose of the present State Department of Health building (called "present health building"). The Commission is hereby authorized and directed to take the necessary steps to either sell the present health building to another agency or department of the State of Arkansas upon such terms as shall be mutually agreeable to the parties involved or to lease all or portions of the present health building and space therein to other agencies and departments of the State of Arkansas upon such terms as shall be mutually agreeable to the parties involved. In this regard, all other agencies and departments of the State of Arkansas are hereby expressly authorized to execute and enter into necessary contracts and agreements, including lease agreements, with the Commission for the acquisition of or the leasing of space in the present health building.

SECTION 22. [Codified as 20-7-123n.]

SECTION 23. This Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or, things.

SECTION 24. This Act shall not create any right of any character, and no right of any character shall arise under or pursuant to it, unless and until the bonds authorized by this Act, or Series A in the event the bonds are delivered in series, shall have been actually sold and delivered by the Commission.

SECTION 25. The provisions of this Act are hereby declared to be severable. If any section, paragraph, sentence or clause of this Act shall be held unconstitutional or invalid, the invalidity of such section, paragraph, sentence or clause shall not affect the validity of the remainder of the Act.

SECTION 26. All acts and portions thereof in conflict herewith are hereby repealed to the extent of such conflict.

SECTION 27. It is hereby found and declared by the General Assembly that the present building is wholly inadequate to house the State Board of Health, the State Health Officer, the State Department of Health and the divisions, units, agencies, officers and employees thereof, with the result that it is impossible to properly and efficiently carry out functions and duties required by law; that because of such inadequacy the State is not having its health and related needs properly taken care of, all of which is to the detriment of the public health, safety and welfare; and that only by the immediate operation of this Act can these conditions be alleviated. Therefore, an emergency is hereby declared to exist and this Act being necessary for the preservation of the public peace, health and safety, shall take effect and be in full force from and after its passage and approval. APPROVED: March 20, 1965.



3 War Memorial Stadium, Additional Bonds -- Acts 1970 (1st Ex. Sess.), No. 9.

SECTION 1. The Stadium Commission created under the provisions of Act 249, approved March 18, 1947, is hereby authorized and empowered to borrow funds from time to time not exceeding the principal sum of $400,000 outstanding at any one time for the purpose of financing the cost of improvements to and extensions of the physical plant of War Memorial Stadium and expenses incidental thereto which the Stadium Commission may determine in its discretion to construct.

SECTION 2. As evidence of any such loan of funds the Stadium Commission is authorized and empowered to issue one series of bonds, certificates of indebtedness or other debt obligations provided that the principal amount thereof shall not exceed the sum of $400,000. Such bonds, certificates of indebtedness or other debt obligations shall have such date or dates, shall mature at such time or times, shall be in such form and denominations, may be subject to such terms of redemption, shall bear such rate or rates of interest and shall be sold for such price or prices, and in such manner, all as the Stadium Commission in its discretion by resolution shall determine. The said bonds, certificates of indebtedness or other debt obligations shall have all the qualities of negotiable instruments under the laws of the State of Arkansas. The said bonds, certificates of indebtedness or other debt obligations shall be considered as obligations only of the Stadium Commission, and in no event shall they ever be considered a debt for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

SECTION 3. The Stadium Commission is empowered and authorized to provide for the retirement of such bonds, certificates of indebtedness or other debt obligations by a pledge of a portion of the net revenues of the Stadium Commission not otherwise pledged to secure existing debt, specifically including those funds presently pledged to payment of any outstanding 2-1/4% War Memorial Stadium Revenue Bonds and also any outstanding War Memorial Stadium Revenue Refunding Bonds.

SECTION 4. This Act shall not create any right of any character and no right of any character shall arise under or pursuant to it, unless and until bonds, certificates of indebtedness or other debt obligations authorized by this Act shall have been actually sold and delivered.

SECTION 5. Interest on all bonds, certificates of indebtedness or other debt obligations issued under this Act shall be exempt from State Income Taxes and principal shall be exempt from Inheritance and Estate Taxes.

SECTION 6. The provisions of this Act are hereby declared to be severable. If any provision shall be held to be invalid or to be inapplicable to any person or circumstances, such holding shall not affect the validity or applicability of the remainder hereof.

SECTION 7. It has been found and is hereby declared by the General Assembly of the State of Arkansas that it is necessary at this time for certain extensions and improvements to be made to War Memorial Stadium, and that in order to accomplish same it is necessary for the Stadium Commission to be expressly authorized to immediately borrow funds for the financing of such improvements in order that same be completed by the 1970 football season; and that these necessary improvements can be accomplished only by the immediate effect of this Act. Therefore, an emergency is declared to exist and this Act, being necessary for the preservation of the public peace, health and safety, shall be in effect from and after its passage and approval. APPROVED: March 13, 1970.



4 Arkansas Department of Public Safety Building Act -- Acts 1977, No. 490 as amended by Acts 1979, No. 1086, §§ 2-5; 1980 (1st Ex. Sess.), No. 7.

SECTION 1. This Act shall be known and may be cited as the "Arkansas Department of Public Safety Building Act".

SECTION 2. Whenever used in this Act, unless a different meaning clearly appears from the context:

"Act No. 716" means Act No. 716 of 1975, as now in effect or as hereafter amended.

"Agency" or "State agency" means any agency, board, officer, commission, department, division or institution of the State of Arkansas.

"Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this Act.

"Building" means the Arkansas Department of Public Safety Building, the construction of which is authorized by this Act. As used herein, the term "Building" means a single building or such complex of buildings as may be determined best to serve the needs of the Department including the Crime Laboratory shall refer to and include such related structures, fixtures, and facilities (including, without limitation, parking facilities) as may be determined to be appropriate.

"Construct" means to acquire, construct, reconstruct, remodel, install, and equip any lands, buildings, structures, improvements, or other property, real, personal or mixed, useful in connection with the Building and to make other necessary expenditures in connection therewith, by such methods and in such manner as the State Building Services shall determine to be necessary or desirable to accomplish the powers, purposes, and authorities set forth in this Act.

"Division" means any division, bureau, section, office or officer of the Department.

"Department" means the Department of Public Safety of the State of Arkansas, created by Act No. 38 of 1971, as amended, and any successor agency.

"Pledged revenues" means all revenues authorized by Section 7 of this Act to be pledged for the security and payment of the bonds.

"The State Building Services" means Arkansas State Building Services, being the agency created by Act No. 716, or any successor agency.

SECTION 3. In addition to the powers, purposes, and authorities set forth elsewhere in this Act or in other laws, the State Building Services is hereby authorized and empowered to:

(a) construct the Arkansas Department of Public Safety Building, on a site or sites selected by the State Building Services. In this regard, the State Building Services is authorized to acquire such site or sites, from a State agency or agencies and/or from a private owner or owners, by negotiation or by condemnation as provided by Section 3 of Act No. 716, which acquisition is hereby expressly approved;

(b) arrange for the housing in the Building of the various divisions of the Department including the Crime Laboratory and arrange for the housing of other agencies and of other tenants to the extent that space and facilities may not be needed by the Department from time to time and with reference to other agencies and other tenants to rent, lease or otherwise make available space and facilities upon such terms and conditions and for such rentals and charges, if any, as the State Building Services may determine;

(c) construct or cause to be constructed parking facilities to serve the Building;

(d) obtain the necessary funds for accomplishing its powers, purposes, and authorities from any source or sources, including, without limitation, the proceeds of revenue bonds issued hereunder, funds appropriated and made available under Act No. 716, and funds, if any appropriated for the Building;

(e) purchase, lease, or rent, and received bequests or donations of, or otherwise acquire, sell, trade, or barter, any property, (real, personal or mixed) and convert such property into money and/or other property;

(f) contract and be contracted with;

(g) apply for, receive, accept, and use any monies and property from the Government of the United States of America, any agency, any State or governmental body or political subdivision, any public or private corporation or organization of any nature, or any individual;

(h) invest and reinvest any of its monies (in securities selected by the State Building Services);

(i) take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers, purposes, and authorities set forth in this Act and to carry out the intent of this Act.

The powers, purposes, and authorities set forth herein shall be carried out in accordance with the duly promulgated policies of the State Building Services Council, under and pursuant to Act No. 716.

SECTION 4. The Department of Public Safety Building shall house the Department including the Crime Laboratory or such facilities and Division thereof as space and facilities will permit from time to time. In addition, to the extent that space and facilities are not at any time needed by the Department, the Building may house such other agencies and other tenants as the State Building Services shall determine.

SECTION 5. (a) The State Building Services is hereby authorized and empowered to issue revenue bonds, at one time or from time to time, and to use the proceeds thereof for defraying the costs of accomplishing all or part of the powers, purposes, and authorities set forth in this Act, paying all incidental expenses in connection therewith, paying the expenses of authorizing and issuing the bonds, establishing a debt service reserve to secure the payment of the bonds, if the State Building Services deems such desirable, and making provision for the payment of interest on the bonds during and for up to one (1) year after construction, if the State Building Services deems such desirable. Bonds outstanding under this Act shall not exceed Six Million Five Hundred Thousand Dollars ($6,500,000) in principal amount.

(b) The bonds shall be authorized by the resolution of the State Building Services Council ("authorizing resolution"). The bonds may be coupon bonds payable to bearer, or may be registrable as to principal only or as to principal and interest, may be made exchangeable for bonds of another denomination, may be in such form and denomination, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, provided that no bond may bear interest at a rate exceeding ten percent (10%) per annum, may be payable at such place or places within or without the State of Arkansas, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the State Building Services shall determine. The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth above. The authorizing resolution may contain any other terms, covenants, and conditions that are deemed desirable by the State Building Services, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge (parity or priority) in that event, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting (in securities specified by the State Building Services) of any funds during periods not needed for authorized purposes, and the rights, duties, and obligations of the State Building Services and of the holders and registered owners of the bonds.

The authorizing resolution may provide for the execution by the State Building Services with a bank or trust company within or without the State of Arkansas of a trust indenture. The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the State Building Services, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds, and the nature of the lien and pledge (parity or priority) in that event, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting (in securities specified by the State Building Services) of any funds during periods not needed for authorized purposes, and the rights, duties, and obligations of the State Building Services and of the holders and registered owners of the bonds.

(c) The bonds shall be sold at public sale on sealed bids, and notice of the sale shall be published once in a newspaper published in the City of Little Rock, Arkansas, having a general circulation throughout the State of Arkansas, at least twenty (20) days prior to the date of sale, and may be published in such other publications as the State Building Services may determine. The bonds may be sold at such price as the State Building Services may accept, including sale at a discount, but in no event shall any bid be accepted which results in a net interest cost (determined by computing the aggregate interest cost from date to maturity at the rate or rates bid and deducting any premium or adding the amount of any discount) in excess of the interest cost computed at par for bonds bearing interest at the rate of ten percent (10%) per annum. The award, if made, shall be to the bidder whose bid results in the lowest net interest cost.

(d) The bonds shall be executed by the manual or facsimile signatures of the Chairman and Secretary of the State Building Services Council, provided that one of such signatures must be manual. The coupons attached to the bonds shall be executed by the facsimile signature of the Chairman of the Council. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, their signature shall, nevertheless, be valid and sufficient for all purposes. The State Building Services shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the State Building Services.

(e) There may be issued separate bonds hereunder and separate series within each issue. In any event, the authorizing resolution shall specify the amount of revenues derived from motor vehicle inspection fees identified in subsection (a) of Section 7 to be pledged for the security and payment of bonds authorized hereby.

SECTION 6. (a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Act, that the bonds shall be obligations only of the State Building Services, that in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues (within the meaning of Amendment No. 20 to the Constitution of the State of Arkansas) are pledged, and that they are not secured by a mortgage or lien on any land or buildings belonging to the State of Arkansas. No member of the State Building Services Council shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this Act, unless he shall have acted with a corrupt intent.

(b) The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds shall be secured by a lien on and pledge of and shall be payable from the pledged revenues, defined in Section 7 hereof. The authorizing resolution or trust indenture shall set forth details of the nature and extent of the lien and pledge, including provision for the use of surplus revenues, if any, for other lawful purposes.

SECTION 7. (a) The principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with all bonds issued under this Act shall be secured solely by a lien on and pledge of:

(1) all revenue derived from a fee of forty-one cents ($.41), hereby fixed and levied as an allocation of each fee for the inspection of any motor vehicle pursuant to Act 638 of 1967, as amended, or pursuant to any similar law, provided that the authorizing resolution shall designate the amount of each fee pledged to the bond issued pursuant to said resolution, and

(2) the gross revenues, if any, derived from the leasing or renting to other agencies or other tenants of space in the Building, the pledging of such revenues (collectively the "pledged revenues") being hereby authorized. All pledged revenues are hereby specifically declared to be cash funds restricted in their use and dedicated and to be used solely as provided and authorized in this Act. Commencing the first day of the month next succeeding the issuance of bonds hereunder and so long as any bonds are outstanding hereunder, the pledged revenues shall not be deposited into the State Treasury and shall not be subject to legislative appropriation but, as and when received (by the Department, by the State Building Services, or by any other State agency, as the case maybe) shall be deposited in a bank or banks selected by the State Building Services, to the credit of funds designated the "Department of Public Safety Building Revenue Bond Fund", with appropriate identification for separate issues or series. So long as any bonds are outstanding hereunder, all monies in any bond fund shall be used solely for the payment of the principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with the bonds, with the maintenance of necessary funds and reserves, except that the authorizing resolution or trust indenture may provide for the withdrawal, for other purposes, of surplus monies, as defined in the authorizing resolution or trust indenture. Nothing in this Section 7 is intended to prohibit the State Building Services from investing monies received hereunder, as provided in this Act.

(b) The State Building Services may use any of the pledged revenues prior to the issuance of any bonds hereunder for defraying costs of accomplishing the powers, purposes, and authorities set forth in this Act.

(c) So long as there are outstanding any bonds issued under this Act, the General Assembly may eliminate or change the fees for the inspection of motor vehicles, under Act No. 638 of 1967, or any subsequent similar law, but only on condition that there is always maintained in effect and made available for the payment of outstanding bonds sources of revenue which produce revenues at least sufficient in amount to provide for the payment when due of the principal of, premium, if any, interest on, and trustee's and paying agent's fees in connection with the outstanding bonds and to comply with all covenants (including, without limitation, the maintenace of funds and revenues) in favor of the holders or registered owners of such outstanding bonds.

SECTION 8. Any authorizing resolution and trust indentures shall, together with this Act, constitute a contract between the State Building Services and the holders and registered owners of the bonds, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of such contact, and the covenants, agreements, and obligations of the State Building Services may be enforced by mandamus or other appropriate proceedings at law or in equity. In this regard, in addition to other provisions referred to above, the State Building Services is hereby expressly authorized to include in any authorizing resolution or trust indenture all or any part of the following covenants:

(1) that, to the full extent possible, it will continuously operate the building as a revenue-producing undertaking, including the maintenance of occupancy and use of facilities and space so as to avoid any impairment of the security for the bonds; and

(2) that, to the full extent possible, it will always charge, impose and collect sufficient revenues (including, without limitation, rentals) to meet, as due, all debt service requirements, maintain reserves at proper levels, and otherwise comply with any provisions of authorizing resolutions or trust indentures concerning revenues and funds.

SECTION 9. It has been found by the General Assembly of the State of Arkansas that adequate housing for the Department of Public Safety is essential to the proper administration of any motor vehicle safety inspection program and to motor vehicle and highway safety generally.

SECTION 10. Bonds issued under the provisions of this Act, and the interest thereon, shall be exempt from all State, county, and municipal taxes, except property taxes, and the exemption shall include income, inheritance, and estate taxes.

SECTION 11. Any municipality, or any board, commission or other governing authority duly established by ordinance of any municipality, or the governing authorities, respectively, of the firemen's relief and pension fund, and the policemen's pension and relief fund of any such municipality, or the governing authority of any retirement system created by the General Assembly of the State of Arkansas, or any agency may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this Act, and bonds issued under the provisions of this Act shall be eligible to secure the deposit of public funds.

SECTION 12. The State Building Services is hereby authorized to employ architects to prepare plans, specifications, and estimates of cost for the construction of the Building and to supervise and inspect such construction. After the State Building Services shall have approved the plans and specifications prepared by the architect, it shall proceed to advertise for bids and contract for the construction of the Building in accordance with applicable laws governing the construction of public buildings. In addition, the State Building Services is hereby authorized to engage and pay such professional, technical, and other help as it shall determine to be necessary or desirable in assisting it to carry out effectively the authorities, functions, powers, and duties conferred and imposed upon it by this Act.

SECTION 13. The State Building Services shall include necessary provisions in the authorizing resolution or trust indenture to require the deposit of the proceeds of the bonds, or any series thereof (except amounts for interest or reserves, which may be deposited in the Bond Fund) into a special Construction Fund ("Construction Fund") which shall be a trust fund in such depository as the State Building Servies shall designate, which depository shall be a member of the Federal Deposit Insurance Corporation, and all monies in the Construction Fund in excess of the amount insured by the Federal Deposit Insurance Corporation must be secured by direct obligations of the United States of America, unless invested in securities specified by the State Building Services. The monies in the Construction Fund shall be used solely for the powers, purposes, and authorities set forth in this Act.

SECTION 14. Bonds may be issued for the purpose of refunding any bonds issued under this Act. Refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or authorized investments for the retirement of the bonds being refunded, as shall be specified by the State Building Services in the authorizing resolution or trust indenture securing the refunding bonds and subject to compliance with the provisions of the authorizing resolution or trust indenture securing the bonds being refunded. The authorizing resolution or trust indentures securing the refunding bonds may provide that the refunding bonds shall have the same priority of pledge as was enjoyed by the bonds refunded. Refunding bonds shall be sold and secured in accordance with the provisions of this Act pertaining to the sale and security of bonds.

SECTION 15. This Act shall not create any right in any bondholder for bonds issued pursuant to this Act, and no right for such bondholder shall arise under it, until bonds authorized by this Act (or the initial issue or series) shall have been sold and delivered by the State Building Services.

SECTION 16. This Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.

SECTION 17. The provisions of this Act are hereby declared to be severable. If any provision of this Act shall be held invalid or inapplicable to any person, firm or circumstance, such invalidity or inapplicability shall not effect the validity or inapplicability of the remainder of the Act.

SECTION 18. This Act shall be complete and sole authority for the accomplishment of the purposes hereof. To the extent that there is a conflict between the provisions of this Act and Act No. 716, the provisions of this Act shall govern. All laws and parts of laws in conflict herewith, except Act No. 716, are hereby repealed to the extent of such conflict.

SECTION 19. The General Assembly hereby finds and declares the present facilities for the housing of the Department of Public Safety are not adequate and that there is an urgent need that the Building be constructed in order that the Department may continue to carry out its responsibilities. Therefore, an emergency is declared to exist and this Act being necessary for the preservation of the public peace, health and safety, shall be effective upon its passage and approval. APPROVED: March 18, 1977.



5 Arkansas State Education Building Expansion Act -- Acts 1977, No. 554.

SECTION 1. This Act may be referred to and cited as the "Arkansas State Education Building Expansion Act."

SECTION 2. Whenever used in this Act, unless a different meaning clearly appears from the context:

"Agency" or "state agency" means any agency, board, officer, commission, department, division or institution of the State of Arkansas.

"Board" means the State Board of Education of the State of Arkansas.

"Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this Act.

"1969 Bonds" means the State Board of Education of the State of Arkansas Building Revenue Bonds, dated March 1, 1969, authorized by and issued under Act No. 18 of the First Extraordinary Session of the Sixty-Sixth General Assembly of the State of Arkansas, approved February 15, 1968.

"Building" means the State Education Building, located on the State Capitol Grounds, including the structure known as the Arch Ford Education Building. The Building also includes the Expansion.

"Construct" means to acquire, construct, reconstruct, remodel, install, and equip any lands, buildings, structures, improvements, or other property, real, personal or mixed, useful in connection with the Expansion, and to make other necessary expenditures in connection therewith, by such methods and in such manner as the Board shall determine to be necessary or desirable to accomplish the powers, purposes and authorities set forth in this Act in accordance with Act No. 716 of 1975 as and to the extent applicable.

"Division" means any division, bureau, section, office or officer of the Department.

"Department" means the Department of Education of the State of Arkansas.

"Expansion" means any additions, extensions, or improvements to the Building and may include parking facilities to serve the Building and any necessary or appropriate remodeling and improvements to the present Building and its facilities, with appropriate equipment and furnishings, all as determined by the Board.

"Pledged revenues" means all revenues authorized by Section 7 of this Act to be pledged for the security and payment of the bonds.

SECTION 3. In addition to the powers, purposes and authorities set forth elsewhere in this Act, the Board is hereby authorized and empowered to:

(a) Construct an Expansion to the Building on a site or sites selected by the Board. In this regard, the appropriate agency in charge of the lands upon which a site may be selected is hereby authorized and directed to negotiate with the Board and to make available to the Board such lands as may be necessary for a site, including adequate parking area, at such location as will not unreasonably interfere with the needs of other state agencies.

(b) Arrange for the housing of the various divisions of the Department, other agencies as space and facilities may permit from time to time and with reference to other agencies to rent, lease or otherwise make available space upon such terms and conditions and for such rentals and charges, if any, as the Board may determine.

(c) Construct or cause to be constructed parking facilities to serve the Building, including the Expansion, and other agencies and the public having business therein.

(d) Obtain the necessary funds for accomplishing its powers, purposes and authorities.

(e) Purchase, lease or rent and receive bequests or donations of or otherwise acquire, sell, trade, or barter, any property, (real, personal or mixed) and convert into money and/or other property any property not needed or which cannot be used in its then current form.

(f) Refund and/or pay and discharge, or provide therefor, the outstanding 1969 Bond.

(g) Contract and be contracted with.

(h) Apply for, receive, accept and use any moneys and property from the Government of the United States of America, any agency, any state or governmental body or political subdivision, any public or private corporation or organization of any nature, or any indivdual.

(i) Invest and reinvest any of its moneys (in securities selected by the Board).

(j) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers, purposes and authorities set forth in this Act and to carry out the intent of this Act.

The powers, purposes and authorities set forth herein shall be carried out in accordance with the duly promulgated policies of the State Building Services Council, under and pursuant to Act No. 716 of 1975.

SECTION 4. The Building, including after its completion the Expansion, shall house the Department or such facilities and divisions thereof as the Board shall determine. In addition, the Building and the Expansion may house such agencies and others as space and facilities will permit from time to time, as determined by the Board.

SECTION 5. (a) The Board is hereby authorized and empowered to issue bonds, at one time or in series from time to time, and to use the proceeds thereof, together with any other available funds, for financing the costs of constructing the Expansion, together with all expenses incidental to and reasonably necessary in connection therewith, the expenses of the issuance of bonds, the creation and maintenance of reserves to secure the payment of the bonds, if the Board deems it necessary or desirable, and the payment of interest on the bonds, if necessary or desirable, until sufficient funds are available therefor out of pledged revenues.

(b) The bonds shall be authorized by resolution of the Board. The bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only, or may be registrable as to both principal and interest; may contain such exchange provisions; may be in such form and denomination; may have such date or dates; may be stated to mature at such time or times; may bear interest payable at such times and at such rate or rates, provided that no bonds of any series may bear interest at a rate or rates exceeding 10% per annum; may be made payable at such places within or without the State of Arkansas; may be made subject to such terms of redemption in advance of maturity at such times and at such prices; and may contain such other terms and conditions, all as the Board shall determine. The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownership as set forth above. The authorizing resolution may contain any terms, covenants and conditions that are deemed necessary or desirable by the Board, including without limitation, those pertaining to the creation and maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional series of bonds (and the priority of lien and pledge in that event) and the rights, duties and obligations of the Board and of the holders and registered owners of the bonds, all as the Board shall determine. The authorizing resolution may provide for the execution of a trust indenture, with a bank or trust company located within or without the State of Arkansas, containing the terms, covenants and conditions authorized by this Act.

(c) Bonds issued hereunder shall be sold at public sale on sealed bids. Notice of this sale shall be published in such publication within and/or without the State of Arkansas for such time or times, and information pertaining to the Board and the bonds shall be prepared and distributed in such form and manner and to such prospective purchasers as the Board shall determine to be best designed to obtain the most favorable bidding. The bonds may be sold at such price as the Board may accept, but in no event shall any bid be accepted which results in an interest rate in excess of 10% per annum (treating the amount of any discount as interest). The award, if made, shall be to the bidder whose bid results in the lowest net interest cost, determined by computing the aggregate interest cost at the rate bid and deducting the amount of any premium and adding the amount of any discount. The Board of Trustees of the Arkansas Teacher Retirement System is hereby authorized to enter a bid for the bonds and is hereby authorized, in the event that no bid should be received for the bonds, to negotiate for and purchase the bonds from the Board.

(d) Bonds outstanding hereunder shall not exceed $1,200,000 in principal amount (except as set forth in Section 13 hereof).

(e) Bonds issued hereunder shall be executed by the Chairman of the Board and the Secretary of the Board (by manual or facsimile signatures with at least one manual signature). The coupons attached to the bonds shall be executed by the facsimile signature of the Chairman of the Board. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. Each bond shall be sealed with the seal of the Board.

SECTION 6. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Act. Bonds issued hereunder shall be obligations only of the Board, and in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues (as used in Amendment No. 20 to the Constitution of the State of Arkansas) are pledged. The bonds shall not be secured by a mortgage or lien on any land, building or property belonging to the State of Arkansas. No member of the Board shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into or action taken in carrying out the powers, purposes or authorities of this Act unless he shall have acted with a corrupt intent.

SECTION 7. (a) The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with all bonds issued under this Act shall be secured by a lien on and pledge of all or any part of:

(1) all interest received on revolving loan bonds and revolving loan certificates of indebtedness held in the (Permanent School) Revolving Loan Fund, pursuant to Act No. 384 of 1953, as amended, or any similar law (the revolving loan obligations),

(2) the gross revenues derived from the leasing or renting of space in the Building, and

(3) revenues derived from or attributable to the use of space in the Building, to the extent that such revenues may be pledged (collectively the "pledged revenues"). Such pledged revenues are hereby specifically declared to be cash funds, restricted in their use and dedicated and to be used solely as provided in this Act.

The pledged revenues shall be deposited in a trust fund in the State Treasury designated the "State Board of Education Building Expansion Revenue Bond Fund", to be appropriated and applied solely to the payment of the principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds and for the creation and maintenance of reserves as specified by the authorizing resolution or trust indenture (the "debt service requirements"), except that moneys may be withdrawn pursuant to the provisions hereinbelow. In the event, however, that at any time while the bonds are outstanding, the General Assembly should fail, prior to June 1 of any odd-numbered year, to appropriate, for the ensuing biennium, all of the pledged revenues to payment of the debt service requirements of the bonds (as set forth in detail in the authorizing resolution or trust indenture), the pledged revenues shall, commencing fifteen days after such June 1, be deposited by the Board, as and when received by the Board, in a bank or banks selected by the Board, and not in the State Treasury, and shall thereupon and thereafter be so deposited, as a trust fund, and applied to payment of the debt service requirements on the bonds (except as set forth hereinbelow). As used in this Act the term "Bond Fund" shall refer and include the Treasury Fund and any other (non-treasury) fund established under this Section 7.

The authorizing resolution or trust indenture may provide that, as and to the extent not required for paying the principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds, or for making deposits to required reserves, moneys shall be released from the pledged revenues and withdrawn from the Bond Fund, for deposit in a special account or accounts of the Board, and used for the purpose of paying costs of operation and maintenance of the Building.

(b) So long as any of the bonds are outstanding, the Treasurer of State shall be authorized and directed to invest (in securities selected by the Treasurer) moneys at any time held in the (permanent school) Revolving Loan Fund as may be necessary to provide for payment of the debt service requirements.

(c) Subject to any covenants and pledges in connection with any outstanding 1969 Bonds, the Board may, if it so desires, use any of the pledged revenues in the Bond Fund prior to the issuance of any bonds hereunder for defraying the costs of accomplishing the powers, purposes and authorities of the Board under this Act. The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds shall be payable solely from the moneys in the Bond Fund and the moneys required by this Act to be deposited into the Bond Fund. The Board is directed to insert appropriate provisions in the authorizing resolution or trust indenture for the investing and reinvesting of moneys in the Bond Fund (in securities selected by the Board), and all income derived from such investments shall be and become a part of the Bond Fund.

(d) Notwithstanding any provision of this Act, nothing herein shall be construed to authorize the pledging or assignment of any revolving loan bonds or revolving loan certificates of indebtedness now or hereafter pledged to secure payment of any of the Board's Arkansas State Board of Education Consolidated Revolving Loan Bonds issued under the authority of Act No. 59 of 1973, or any similar law hereafter enacted, or Certificates of Indebtedness issued by the Board under the authority of Act No. 479 of 1967, or any similar law.

(e) The Board may require that there be delivered to the Board in connection with the acquisition of all revolving loan obligations a copy of the resolution of the board of directors of the issuing school district authorizing the pledged securities, together with a certificate executed by the president and secretary of the board of directors certifying that the action necessary for the valid authorization and issuance of the revolving loan obligations has been duly taken, setting forth a description of such action, and, in the case of revolving loan obligations secured in whole or in part by a pledge of collections of an ad valorem tax, accompanied by a certificate executed by the county clerk or county clerks of the county or counties in which the issuing school district is located certifying that such tax has been or will be extended for collection and setting out the year in which such collection commenced or will commence. Upon delivery to the Board of such resolution and certificate (or certificates, as the case may be) the revolving loan obligations covered thereby shall be conclusively deemed to be valid, and the validity of such revolving loan obligations shall not thereafter be subject to challenge on any ground. The Board may prescribe the form of the resolution and certificates provided for in this subsection (e).

SECTION 8. All state agencies are hereby expressly authorized to execute and enter into agreements with the Board for leasing or renting of space in the Building when there is space therein over and above the requirements of the Department and the divisions thereof. Such agreements may be upon such conditions, for such terms, for such amounts, and containing such other provisions as may be determined by the Board and the state agency involved to be appropriate and in the best interest of all concerned. All such agreements and all covenants and agreements therein contained on the part of the parties thereto shall be binding in all respects upon the parties thereto and their successors from time to time, including any successor performing the functions exercised by the state agency executing the agreement, in accordance with the terms of such covenants and agreements, and all of the provisions thereof shall be enforceable by mandamus or other appropriate proceedings at law or in equity.

SECTION 9. Each authorizing resolution or trust indenture shall, together with this Act, constitute a contract by and between the Board and the holders and registered owners of the bonds issued hereunder, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict accordance with the terms and provisions thereof, and the covenants, agreements and obligations of the Board may be enforced by mandamus or other appropriate proceedings at law or in equity.

SECTION 10. Bonds issued under the provisions of this Act, and the interest thereon, shall be exempt from all state, county and municipal taxes, except property taxes, and this exemption shall include income, inheritance and estate taxes.

SECTION 11. Any municipality, or any board, commission or other governing authority duly established by ordinance of any municipality, or the governing authorities, respectively, of the fireman's relief and pension fund and the policeman's pension and relief fund of any such municipality, or the governing authority of any retirement system created by the General Assembly of the State of Arkansas, or any agency may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this Act, and bonds issued under the provisions of this Act shall be eligible to secure the deposit of public funds.

SECTION 12. The Board is hereby authorized to employ an architect to prepare plans, specifications and estimates of cost for the construction of the Expansion and to supervise and inspect such construction. In addition, the Board is hereby authorized to engage and pay such professional, technical and other help as it shall determine to be necessary or desirable in assisting it effectively to carry out the powers, purposes and authorities conferred and set forth in this Act.

SECTION 13. (a) Unless refunded as hereinafter authorized, the 1969 Bonds, so long as they are outstanding, shall be secured by a prior lien on and pledge of the pledged revenues, and nothing herein shall be construed as impairing their security as provided in the resolution of the Board securing the 1969 Bond.

(b) The Board is hereby authorized, in its discretion, to refund and discharge the outstanding 1969 Bonds, as hereinafter provided. If the Board determines so to proceed, the necessary additional principal amount of bonds to accomplish the refunding shall be issued and proceeds thereof shall be applied by the Board to the payment and redemption (principal, premiums, if any, interest, and fees and expenses) of all of the outstanding 1969 Bonds. Pending surrender of the 1969 Bonds, the necessary moneys shall be deposited in trust in the bond fund established pursuant to the provisions of the resolution authorizing the 1969 Bonds (the "1969 bond fund"). The Board shall invest, or authorize the investment of, the moneys in the 1969 bond fund to the full extent feasible, as determined by the Board, in direct or fully guaranteed obligations of the United States of America. All moneys in the 1969 bond fund shall be used for no other purpose than the payment of the principal, premiums, if any, interest and fees and expenses incurred in connection with the payment and redemption of the 1969 Bonds. Upon deposit in the 1969 bond fund of the moneys provided for herein, the 1969 Bonds shall be deemed to be paid and discharged.

(c) The Board shall include necessary provisions in the authorizing resolution for the bonds issued under this Act, or in the trust indenture, for deposit of the proceeds of the bonds (other than amounts for interest or reserves which shall be deposited in the Bond Fund and the amount, if any, to be deposited pursuant to the provisions of subsection (b) of this Section) into a special Construction Fund (the "Construction Fund") which shall be a trust fund maintained in such depository as the Board shall designate. The moneys in the Construction Fund shall be used to carry out the powers, purposes and authorities of the Board specified in this Act. The Board shall include appropriate provisions in the authorizing resolution or trust indenture governing the securing of and the investing and reinvesting of moneys in the Construction Fund (in such securities as shall be determined by the Board to be appropriate and as shall be specified in the authorizing resolution or trust indenture).

SECTION 14. There is hereby appropriated, to the Construction Fund, for the purpose of paying the costs of construction of the Expansion and other expenses incidential thereto the following:

(1) the proceeds of the bonds, as set forth herein, not to exceed the sum of ..................... $ 1,200,000;

(2) any balance remaining in the 1969 bond fund, after payment and redemption of the 1969 Bonds, not to exceed the sum of ..................... $ 500,000; and

(3) any unobligated balance remaining in the FED -- National Defense Education Fund, not to exceed the sum of ..................... $ 34,906.66.

SECTION 15. Upon the refunding of the 1969 Bonds as authorized by Section 3 hereof, the following shall be repealed and of no further force and effect: (1) Act No. 443 of 1963; (2) Act No. 18 of the First Extraordinary Session of the Sixty-Sixth General Assembly of the State of Arkansas, approved February 15, 1968; (3) Section 13 (a) of Act No. 384 of 1953, as amended.

SECTION 16. This Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.

SECTION 17. This Act shall not create any right of any character, and no right of any character shall arise under or pursuant to it, unless and until the bonds authorized by this Act, or the initial series, shall have been sold and delivered by the Board.

SECTION 18. The provisions of this Act are hereby declared to be severable. If any section, paragraph, sentence or clause of this Act shall be held unconstitutional or invalid, the invalidity of such section, paragraph, sentence or clause shall not affect the validity of the remainder of the Act.

SECTION 19. All laws and portions thereof in conflict herewith are hereby repealed to the extent of such conflict.

SECTION 20. It is hereby found and declared by the General Assembly that the Building is inadequate to house the Department and the divisions thereof, with the result that it is impossible properly and efficiently to carry out functions and duties required by law, to the detriment of the public health and safety, and that only by the immediate operation of this Act can these conditions be bettered. Therefore, an emergency is hereby declared to exist and this Act, being necessary for the preservation of the public peace, health and safety, shall take effect upon its passage and approval.



6 Arkansas State Department of Health Building Expansion Act -- Acts 1977, No. 686, as amended by Acts 1997, No. 250.

SECTION 1. This Act may be referred to and cited as the "Arkansas State Department of Health Building Expansion Act."

SECTION 2. Whenever used in this Act, unless a different meaning clearly appears from the context:

"Act No. 469" means Act No. 469 of 1965.

"Agency" or "state agency" means any agency, board, officer, commission, department, division or institution of the State of Arkansas.

"Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this Act.

"1966 Bonds" means the Arkansas State Department of Health Building Commission Revenue Bonds, dated December 1, 1966, authorized by and issued under Act No. 469.

"Building" means the State Department of Health Building constructed and financed under the provisions of Act No. 469, including the Expansion.

"Commission" means the Arkansas State Department of Health Building Commission, established by Act No. 469.

"Construct" means to acquire, construct, reconstruct, remodel, install and equip any lands, buildings, structures, improvements, or other property, real, personal or mixed, useful in connection with the Expansion, and to make other necessary expenditures in connection therewith, by such methods and in such manner as may be authorized by law, and in the case of the acquisition of equipment and other property of a medical, laboratory or technical nature by such method as the Commission shall determine to be necessary or desirable to accomplish the power, purposes and authorities set forth in this Act and without regard to the provisions of other laws pertaining to the construction and acquisition of property by state agencies. The term "construct" also includes payment or provision for expenses incidental thereto.

"Division" means any division, bureau, section, office or officer of the Department of Health.

"Expansion" means any additions, extensions, or improvements to the Building and may include any necessary or appropriate remodeling and improvements to the present Building and its facilities, with appropriate equipment and furnishings, all as determined by the Commission.

"Fees" means the fees confirmed, ratified, fixed and imposed by this Act, as set forth in Section 6 of this Act.

"Fee revenues" means all revenues derived from the fees.

"Pledged revenues" means all revenues authorized by Section 9 of this Act to be pledged for the security and payment of the bonds, being fee revenues and gross revenues derived from the leasing or rental of space.

SECTION 3. In addition to the powers, purposes and authorities set forth elsewhere in this Act, the Arkansas State Department of Health Building Commission is hereby authorized and empowered to:

(a) Construct an Expansion to the State Department of Health Building, on a site or sites selected by the Commission. In this regard, the appropriate state agency in charge of the lands upon which a site may be selected is hereby authorized and directed to negotiate with the Commission and to make available to the Commission such lands as may be necessary for a site, including adequate parking area, at such location as will not unreasonably interfere with the needs of the particular agency or of other state agencies.

(b) Arrange for the housing of the various divisions of the Department of Health and such other agencies as space and facilities may permit from time to time and with reference to other agencies to rent, lease or otherwise make available space upon such terms and conditions and for such rentals and charges, if any, as the Commission may determine.

(c) Construct or cause to be constructed parking facilities to serve the Building, the Expansion and other agencies and the public having business therein.

(d) Obtain the necessary funds for accomplishing its powers, purposes and authorities.

(e) Purchase, lease or rent and receive bequests or donations of or otherwise acquire, and sell, trade, or barter, any property, (real, personal or mixed) and convert into money and/or other property any property not needed or which cannot be used in its then current form.

(f) Refund and/or pay and discharge, or provide therefor, the outstanding 1966 Bonds.

(g) Establish accounts in one or more banks, and thereafter from time to time make deposits in and withdrawals from such accounts.

(h) Contract and be contracted with.

(i) Apply for, receive, accept and use any moneys and property from the Government of the United States of America, any state agency, any state or governmental body or political subdivision, any public or private corporation or organization of any nature, or any individual.

(j) Invest and reinvest any of its moneys (in securities selected by the Commission).

(k) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers, purposes and authorities set forth in this Act and to carry out the intent of this Act.

SECTION 4. (a) In addition to the powers, purposes and authorities conferred by this Act, the powers conferred by and the provisions contained in Act No. 469 except as they may be inconsistent with any of the provisions of this Act, are hereby confirmed, continued, ratified and reenacted, including without limitation the provisions of Act No. 469 pertaining to organization of the Commission, and meetings of the Commission. Members of the Commission may receive expense reimbursement in accordance with Arkansas Code 25-16-901 et seq.

(b) This Act shall constitute the sole authority necessary to accomplish the powers, purposes and authorities set forth herein. The powers, purposes and authorities set forth in this Act may be exercised by or on behalf of the Commission without necessity for the approval of any other agency of the State of Arkansas and without compliance with any other act or law pertaining to such powers, purposes or authorities.

SECTION 5. The Building, including after its completion the Expansion, shall house the Department of Health or such facilities and divisions thereof as the Department of Health shall determine. In addition, the Building and the Expansion may house such others as space and facilities will permit from time to time, as determined by the Commission.

SECTION 6. (a) The fees prescribed in Section 10 of Act 469 (as, in some cases, described in detail in the Vital Statistics Act of 1965, Act No. 471 of 1965, as amended) as now existing or as hereafter amended, are hereby confirmed, ratified, fixed and imposed.

(b) All fee revenues are hereby declared to be cash funds, and shall not be deposited in the Treasury, except as set forth in this Act, but shall be deposited in a bank or banks selected by the Commission. The fee revenues shall be collected and applied as in this Act provided until the principal of, premiums, if any, and interest on all bonds issued under this Act, with trustee's and paying agent's fees, shall be paid or adequate provision made for their payment; provided, however, particular fees may be varied as to amount or new fees substituted or added so long as there is no reduction in gross fee revenues that would have been collected had there been no such change, substitution or addition, and the term "fee revenues" includes the revenues derived from all such fees.

SECTION 7. (a) The Commission is hereby authorized and empowered to issue bonds, at one time or in series from time to time, and to use the proceeds thereof, together with any available funds, for financing the costs of constructing the Expansion, together with all expenses incidential to and reasonably necessary in connection therewith, the expenses of the issuance of the bonds, the creation and maintenance of reserves to secure the payment of the bonds, if the Commission deems it necessary or desirable, and for providing for the payment of interest on the bonds, if necessary or desirable, until sufficient funds are available therefor out of pledged revenues.

(b) The bonds shall be authorized by resolution of the Commission. The bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only, or may be registrable as to both principal and interest; may contain such exchange provisions, may be in such form and denomination; may have such date or dates; may be stated to mature at such time or times; may bear interest payable at such times and at such rate or rates, provided that no bonds of any series may bear interest at a rate or rates exceeding 10% per annum; may be made payable at such places within or without the State of Arkansas; may be made subject to such terms of redemption in advance of maturity at such times and at such prices; and may contain such other terms and conditions, all as the Commission shall determine. The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownership as set forth above. The authorizing resolution may contain any terms, covenants and conditions that are deemed necessary or desirable by the Commission, including without limitation, those pertaining to the creation and maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional series of bonds (and the priority of lien and pledge in that event) and the rights, duties and obligations of the Commission and of the holders and registered owners of the bonds, all as the Commission shall determine. The authorizing resolution may provide for the execution of a trust indenture, with a bank or trust company located within or without the State of Arkansas, containing the terms, covenants and conditions authorized by this Act.

(c) Bonds issued hereunder shall be sold at public sale on sealed bids. Notice of the sale shall be published in such publications within and/or without the State of Arkansas for such time or times, and information pertaining to the Act, the Commission and the bonds shall be prepared and distributed in such form and manner as to such prospective purchasers as the Commission shall determine to be best designed to obtain the most favorable bidding. The bonds may be sold at such price as the Commission may accept, but in no event shall any bid be accepted which results in an interest rate in excess of 10% per annum (treating the amount of any discount as interest). The award, if made, shall be to the bidder whose bid results in the lowest net interest cost, determined by computing the aggregrate interest cost at the rate bid and deducting the amount of any premium and adding the amount of any discount.

(d) Bonds outstanding hereunder shall not exceed $6,000,000 in principal amount.

(e) Bonds issued hereunder shall be executed by the Chairman of the Commission and the Secretary of the Commission (by manual or facsimile signatures with at least one manual signature). The coupons attached to the bonds shall be executed by the facsimile signature of the Chairman of the Commission. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. Each bond shall be sealed with the seal of the Commission.

SECTION 8. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Act. Bonds issued hereunder shall be obligations only of the Commission, and in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues (as used in Amendment No. 20 of the Constitution of the State of Arkansas) are pledged. The bonds shall not be secured by a mortgage or lien on any land, building or property belonging to the State of Arkansas. No member of the Commission shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into or action taken in carrying out the powers, purposes or authorities of this Act unless he shall have acted with a corrupt intent.

SECTION 9. The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with all bonds issued under this Act shall be secured by a lien on and pledge of the fee revenues and the gross revenues derived from the leasing or renting to others of space in the Building (collectively the "pledged revenues") and such pledged revenues are hereby specifically declared to be cash funds, restricted in their use and dedicated and to be used solely as provided in this Act. There is hereby created a fund designated "State Department of Health Building Expansion Revenue Bond Fund" (the "Bond Fund") to be maintained at such depository as shall be specified by the Commission, which fund shall be a trust fund, and after the issuance of any bonds hereunder moneys therein shall be applied solely for the payment of the principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds at maturity and at redemption prior to maturity, except moneys that are withdrawn therefrom pursuant to the subsequent provisions hereof, all as shall be specified and subject to the terms and conditions set forth in the authorizing resolution or trust indenture. The pledged revenues shall not be deposited into the State Treasury, but, as and when received, shall be deposited into the Bond Fund. On March 1, June 1, September 1 and December 1 of each year, if not required for paying the principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds, or for making deposits to required reserves, there shall be released from the pledged revenues and withdrawn from the Bond Fund and deposited, as a special revenue to the credit of the Public Health Fund in the State Treasury, that amount of the pledged revenues equaling the sum of the following:

(a) One-half of the revenues derived from the fee described in Section 10(a)(3) of Act No. 469;

(b) One-fourth of the revenues derived from the fee described in Section 10(a)(5) of Act No. 469;

(c) One-half of the revenues derived from the fee described in Section 10(a)(6) of Act No. 469;

(d) One-half of the revenues derived from the fee described in Section 10(a)(8) of Act No. 469;

(e) One-fourth of the revenues derived from the fee described in Section 10(a)(9) of Act No. 469.

Subject to any covenants any pledges in connection with any outstanding 1966 Bonds, the Commission may, if it so desires, use any of the pledged revenues in the Bond Fund prior to the issuance of any bonds hereunder for defraying the costs of accomplishing the powers, purposes and authorities of the Commission under this Act. The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds shall be payable solely from the moneys in the Bond Fund and the moneys required by this Act to be deposited into the Bond Fund. The Commission is directed to insert appropriate provisions in the authorizing resolution or trust indenture for the investing and reinvesting of moneys in the Bond Fund (in securities selected by the Commission), and all income derived from such investments shall be and become a part of the Bond Fund.

SECTION 10. All agencies are hereby expressly authorized to execute and enter into agreements with the Commission for the leasing or renting of space in the Building when there is space therein over and above the requirements of the Department of Health and the divisions thereof. Such agreements may be upon such conditions, for such terms, for such amounts, and containing such other provisions as may be determined by the Commission and the agency involved to be appropriate and in the best interest of all concerned. All such agreements and all covenants and agreements therein contained on the part of the parties thereto shall be binding in all respects upon the parties thereto and their successors from time to time, including any successor agency performing the functions exercised by the agency executing the agreement, in accordance with the terms of such covenants and agreements, and all of the provisions thereof shall be enforceable by mandamus or other appropriate proceedings at law or in equity.

SECTION 11. Each authorizing resolution or trust indenture shall, together with this Act, constitute a contract by and between the Commission and the holders and registered owners of the bonds issued hereunder, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict accordance with the terms and provisions thereof, and the covenants, agreements and obligations of the Commission may be enforced by mandamus or other appropriate proceedings at law or in equity.

SECTION 12. Bonds issued under the provisions of this Act, and the interest thereon, shall be exempt from all state, county and municipal taxes, except property taxes, and this exemption shall include income, inheritance and estate taxes.

SECTION 13. Any municipality, or any board, commission or other governing authority duly established by ordinance of any municipality, or the governing authorities, respectively, of the fireman's relief and pension fund and the policeman's pension and relief fund of any such municipality, or the governing authority of any retirement system created by the General Assembly of the State of Arkansas, or any agency may, in its discretion, invest any of its funds not immediately needed for its purposes in bonds issued under the provisions of this Act, shall be eligible to secure the deposit of public funds.

SECTION 14. The Commission is hereby authorized to employ an architect to prepare plans, specifications and estimates of cost for the construction of the Expansion and to supervise and inspect such construction. In addition, the Commission is hereby authorized to engage and pay such professional, technical and other help as it shall determine to be necessary or desirable in assisting it effectively to carry out the powers, purposes and authorities conferred and set forth in this Act.

SECTION 15. (a) Unless refunded or defeased as hereinafter authorized, the 1966 Bonds, so long as they are outstanding, shall be secured by a prior lien on and pledge of the fee revenues, and nothing herein shall be construed as impairing their security as authorized by Act No. 469 and as provided in the resolution of the Commission securing the 1966 Bonds.

(b) Subject to the above, the Commission is hereby authorized, in its discretion, to refund or defease the outstanding 1966 Bonds, as hereinafter provided, in which event the moneys, if any, in the construction fund established pursuant to the resolution authorizing the 1966 Bonds shall be transferred to the Construction Fund established pursuant to the provisions of this Act and the moneys in the bond fund established pursuant to the provisions of the resolution authorizing the 1966 Bonds (the "1966 Bond Fund") shall be transferred to the Bond Fund established pursuant to the provisions of this Act. If the Commission determines so to proceed, the necessary additional principal amount of bonds to accomplish the refunding or defeasing shall be issued and proceeds thereof shall be applied by the Commission to the payment (principal, premiums, if any, interest and fees and expenses) of all of the outstanding 1966 Bonds at maturity or earlier redemption (as the Commission shall determine). The necessary moneys shall be deposited in trust in the bond fund established pursuant to the provisions of the resolution authorizing the 1966 Bonds. The Commission shall invest, or authorize the investment of, the moneys in the 1966 Bond Fund to the full extent feasible, as determined by the Commission, in direct or fully guaranteed obligations of the United States of America. All moneys in the 1966 Bond Fund shall be deemed to be cash funds, shall not be deposited in the State Treasury and shall be used for no other purpose than the payment of the principal, premiums, if any, interest and fees and expenses incurred in connection with the payment of the 1966 Bonds. Upon deposit in the 1966 Bond Fund of the moneys provided for herein, the 1966 Bonds shall be deemed to be paid, defeased and retired.

(c) The Commission shall include necessary provisions in the authorizing resolution for the bonds issued under this Act, or in the trust indenture, for deposit of the proceeds of the bonds (other than accrued interest which shall be deposited in the Bond Fund and the amount, if any, to be deposited pursuant to the provisions of subsection (b) of this Section 15) into a special Construction Fund (the "Construction Fund") which shall be a trust fund maintained in such depository as the Commission shall designate. The moneys in the Construction Fund shall be used to carry out the powers, purposes and authorities of the Commission specified in this Act. The Commission shall include appropriate provisions in the resolution or trust indenture authorizing and securing the bonds governing the securing of and the investing and reinvesting of moneys in the Construction Fund (in such securities as shall be determined by the Commission to be appropriate and as shall be specified in the authorizing resolution of trust indenture).

SECTION 16. In the event of the refunding or defeasing of the 1966 Bonds as authorized by Section 15 hereof, Sections 11, 13 and 20 of Act No. 469 shall be repealed and of no further force and effect.

SECTION 17. This Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

SECTION 18. This Act shall not create any right of any character, and no right of any character shall arise under or pursuant to it, unless and until the bonds authorized by this Act, or the initial series, shall have been sold and delivered by the Commission.

SECTION 19. The provisions of this Act are hereby declared to be severable. If any section, paragraph, sentence or clause of this Act shall be held unconstitutional or invalid, the invalidity of such section, paragraph, sentence or clause shall not affect the validity of the remainder of the Act.

SECTION 20. All laws and portions thereof in conflict herewith are hereby repealed to the extent of such conflict.

SECTION 21. It is hereby found and declared by the General Assembly that the Building is inadequate to house the Department of Health and the divisions thereof, with the result that it is impossible properly and efficiently to carry out functions and duties required by law and required for the proper care of the public health of the inhabitants of the State, to the detriment of the public health and safety, and that only by the immediate operation of this Act can these conditions be bettered. Therefore, an emergency is hereby declared to exist and this Act, being necessary for the preservation of the public peace, health and safety, shall take effect upon its passage and approval.



7 Arkansas Revenue Department Building Expansion Acts -- Acts 1977, No. 749, as amended by Acts 1997, No. 250.

SECTION 1. This Act may be referred to and cited as the "Arkansas Revenue Department Building Expansion Act." SECTION 2. Whenever used in this Act, unless a different meaning clearly appears from the context:

(a) "Act No. 38" means Act No. 38 of the First Extraordinary Session of the Sixty-Fourth General Assembly of the State of Arkansas, approved September 8, 1961, as amended.

(b) "Agency" or "Agencies" means any agency, board, officer, commission, department, division or institution of the State of Arkansas.

(c) "Bonds" means bonds and any series of bonds authorized by and issued pursuant to the provisions of this Act.

(d) "1965 Bonds" means the Arkansas Revenue Department Building Commission Revenue Bonds, dated October 1, 1965, authorized by and issued under Act No. 38.

(e) "Building" means the Revenue Department Building constructed and financed under the provisions of Act No. 38.

(f) "Commission" means the Arkansas Revenue Department Building Commission, established by Act No. 38.

(g) "Construct" means to acquire, construct, reconstruct, remodel, install and equip any lands, buildings, structures, improvements, or other property, real, personal or mixed, useful in connection with the Expansion, and to make other necessary expenditures in connection therewith, by such methods and in such manner as the Commission shall determine to be necessary or desirable to accomplish the authorities, powers and purposes set forth in this Act. This Act shall be the sole authority needed and it shall not be necessary to comply with other laws pertaining to the acquiring, constructing and equipping of public buildings.

(h) "Department" means the Department of Finance and Administration of the State of Arkansas, or any successor or agencies.

(i) "Divisions" means any division, bureau, section, or office of the Department.

(j) "Expansion" means additions, extensions, or improvements to the Building, appropriate remodeling of and improvements to the present Building, and appropriate equipment and furnishings, all as determined by the Commission.

(k) "Fee Revenues" means all revenues derived from the Fees.

(l) "Fees" means the fees confirmed, fixed, ratified, and imposed by this Act.

(m) "Pledged Revenues" means all revenues authorized by Section 10 of this Act to be pledged for the security and payment of the Bonds, being Fee Revenues and gross revenues derived from leasing or rental of space.

SECTION 3. In addition to authorities, powers and purposes set forth in this Act, the Arkansas Revenue Department Building Commission is hereby authorized and empowered to:

(a) Construct the Expansion.

(b) Arrange for the housing of various Divisions of the Department and other Agencies as space and facilities may permit from time to time and with reference to other Agencies to rent, lease or otherwise make available space upon such terms and conditions and for such rents and charges, if any, as the Commission may determine.

(c) Construct parking facilities.

(d) Obtain the necessary funds for accomplishing its authorities, powers and purposes.

(e) Purchase, lease or rent and receive bequests or donations of, or otherwise acquire and sell, trade or barter, any property (real, personal or mixed) and convert into money and/or other property and property not needed or which cannot be used in its then current form.

(f) Refund and/or pay and discharge, or provide therefor, the outstanding 1965 Bonds.

(g) Establish accounts in one or more banks, and thereafter from time to time make deposits in and withdrawals from such accounts.

(h) Contract and be contracted with.

(i) Apply for, receive, accept and use any moneys and property from the Government of the United States or of any state, political subdivision or agency or from any public or private corporation, agency or organization of any nature, or from any individual.

(j) Invest and reinvest any of its moneys (in securities selected by the Commission).

(k) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the authorities, powers and purposes conferred by this Act and to carry out the intent of this Act.

SECTION 4. (a) In addition to the authorities, powers and purposes conferred by this Act, the authorities, powers and purposes conferred by, and the provisions of Act No. 38, except as they may be inconsistent with any of the provisions of this Act, are hereby confirmed, ratified, continued and reenacted, including, without limitation, the provisions of Act No. 38 pertaining to organization of the Commission, and meetings of the Commission. Members of the Commission may receive expense reimbursement in accordance with Arkansas Code § 25-16-901 et seq.

(b) This Act shall constitute the sole authority necessary for the accomplishment of the authorities, powers and purposes of this Act. The authorities, powers and purposes of this Act may be exercised by or on behalf of the Commission without necessity of approval by any other branch, department, agency, or officer of the State of Arkansas, and without compliance with any other act or law pertaining to such authorities, powers and purposes.

SECTION 5. The Building and the Expansion, after its completion, shall house all or such part of the Department as the Commission shall determine. In addition, the Building and Expansion may house such other Agencies as space and facilities will permit from time to time, as determined by the Commission.

SECTION 6. (a) The following fees and charges fixed and imposed by Section 83 of Act No. 142 of 1949, as amended by Act No. 493 of 1965 (and referred to in Section 10 of this Act) are hereby confirmed, ratified, fixed and imposed:

(1) For each certificate of title, $1.00

(2) For each duplicate certificate of title, $1.00

(3) For noting each lien, $0.50

(4) For transfer of registration, $1.00

(5) For duplicate or substitute registration certificate, $1.00

(6) For duplicate or substitute registration plate, $1.00

(b) Fee Revenues are hereby declared to be cash funds, and shall not be deposited in the Treasury, but shall be deposited in a bank or banks, as determined by the Commission. The Fee Revenues shall be collected and applied as in the Act provided until the principal of, premiums, if any, and interest on all Bonds issued under this Act shall be paid or the required provision made for their payment; provided, however, particular Fees may be varied as to amount or new Fees substituted or added so long as there is no reduction in gross Fee Revenues that would have been collected had there been no such change, substitution or addition, and the term "Fee Revenues" includes the revenues derived from all such Fees.

SECTION 7. (a) There is hereby created a trust fund which shall be designated "Revenue Department Building Expansion Fund" (the "Building Fund") which shall be maintained by the Commission in such depository bank or banks as may from time to time be designated by the Commission. Commencing on the date of the issuance of Bonds under this Act, there shall be deposited into the Building Fund all moneys received by the Commission from any other source whatever, including, without limitation, Fee Revenues and revenues derived from leasing or renting of space in the Building.

(b) All moneys in the Building Fund shall be used solely, and in the order of priority, as follows:

(1) Beginning on the first day of the month immediately following the month within which Bonds are issued under this Act, and continuing on the first day of each month thereafter until the principal of, premiums, if any, and interest on all Bonds issued under this Act are paid, or the required provision made for their payment, there shall be transferred from the Building Fund and deposited in a trust fund which is hereby created and designated "Revenue Department Building Expansion Bond Fund" (the "Bond Fund") a sum equal to at least one-sixth (1/6) of the next installment of interest on and one-twelfth (1/12) of the next installment of principal (or Sinking Fund Payment in the case of term Bonds) of all outstanding Bonds and the amounts necessary to provide for trustee's and paying agent's fees, plus such additional amounts, if any, as shall be required to insure that on the next interest paying date and the next principal (or Sinking Fund) paying date there will be sufficient funds in the Bond Fund to pay principal, premiums, if any, and interest then due and plus such additional amounts, if any, as shall be necessary to establish over such period of time and maintain a debt service reserve in the Bond Fund (if the Commission deems it desirable to provide for such reserve) in such amount as the Commission may determine; provided, however, the required deposits for principal need not start until twelve (12) months prior to the first principal (or Sinking Fund) paying date. The Bond Fund shall be maintained by the Commission in such depository bank or banks as may from time to time be designated by the Commission. The moneys in the Bond Fund shall be used for no other purpose than to pay the principal of, premiums, if any, and interest on and trustee's and paying agent's fees in connection with, all outstanding Bonds issued under this Act, at maturity or at redemption prior to maturity.

(2) If and so long as all deposits required by Section 7(b)(1) are properly made, and are fully current, then commencing on the first business day of the month during which deposits are required to be made into the Bond Fund pursuant to the provisions of Section 7(b)(1) and continuing on the first business day of each month thereafter as long as deposits into the Bond Fund are required to be made by the provisions hereof, there shall be withdrawn from the Building Fund and deposited in the State Treasury (and there credited to the Constitutional and Fiscal Agencies Fund) that portion of the moneys in the Building Fund not required to be deposited into the Bond Fund by the provisions of Section 7(b)(1) of this Act.

(c) After the principal of premiums, if any, and interest on all Bonds are fully paid, or the required provision made for their payment, all moneys then remaining in the Building Fund and in the Bond Fund and all moneys received from the Fees shall be deposited in the State Treasury, as a special revenue, and by the State Treasurer credited to the Constitutional and Fiscal Agencies Fund.

SECTION 8. (a) The Commission is hereby authorized and empowered to issue Bonds, at one time or in series from time to time, and to use the proceeds thereof, together with any other available funds, for defraying the costs of Constructing the Expansion together with all expenses incidential to and reasonably necessary in connection therewith, the expenses of the issuance of the Bonds, the creation of all or any part of a debt service reserve, if the Commission deems such a reserve desirable, and for providing for the payment of interest on the Bonds during the Construction and for up to six (6) months thereafter, if the Commission deems such desirable.

(b) The Bonds shall be authorized by resolution or resolutions of the Commission. The Bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only, or may be registrable as to both principal and interest; may be in such form and denomination; may have such date or dates; may mature at such time or times; may bear interest payable at such times and at such rate or rates, provided that no Bonds may bear interest at a rate or rates exceeding ten percent (10%) per annum; may be made payable at such place or places, within or without the State of Arkansas; may be subject to redemption prior to maturity at such times, in such manner and at such prices; may contain such exchange privileges, and may contain such other terms and conditions; all as the Commission shall determine. Subject to provisions as to registration the Bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas. The authorizing resolution may contain any terms, covenants and conditions that are deemed desirable by the Commission, including, without limitation, those pertaining to the creation and maintenance of funds and reserves, the nature and extent of the security, the issuance of additional series of bonds (and the priority of lien and pledge in that event) and the rights, duties and obligations of the Commission and of the holders and registered owners of the bonds, all as the Commission shall determine. The authorizing resolution may provide for the execution of a trust indenture, with a bank or trust company located within or without the State of Arkansas, containing terms, covenants and conditions authorized by this Act.

(c) Bonds issued hereunder shall be sold at public sale on sealed bids. Notice of the sale shall be published in such publications, within or without the State of Arkansas, for such time or times, and information pertaining to the Act, the Commission and the Bonds and their security, shall be prepared and distributed in such form and manner and to such prospective purchasers as the Commission shall determine to be best designed to get the most favorable bidding. The Bonds may be sold at such price as the Commission may determine to accept, but in no event shall any bid be accepted which results in a net interest cost in excess of ten percent (10%) per annum (treating the amount of any discount as interest). The award, if made, shall be to the bidder whose bid results in the lowest net interest cost, determined by computing the aggregate interest cost at the rate or rates bid and deducting the amount of any premium and adding the amount of any discount.

(d) Bonds issued hereunder shall be executed by the Chairman and Secretary (manual or facsimile with one manual required) of the Commission. The coupons attached to the Bonds shall be executed by the facsimile signature of the Chairman of the Commission. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such Bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. Each Bond shall be sealed with the seal of the Commission.

SECTION 9. It shall be plainly stated on the face of each Bond that it has been issued under the provisions of this Act. Bonds issued hereunder shall be obligations only of the Commission, and in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues (as used in Amendment No. 20 of the Constitution of Arkansas) are pledged, and the Bonds shall not be secured by a mortgage or lien on any land, building or property belonging to the State of Arkansas. No member of the Commission shall be personally liable on the Bonds or for any damages sustained by anyone in connection with any contracts entered into or action taken in carrying out the authorities, powers and purposes of this Act unless he shall have acted with a corrupt intent.

SECTION 10. The principal of premiums, if any, interest on, and trustee's and paying agent's fees in connection with all Bonds issued under this Act shall be secured solely by a lien on and pledge of the Fee Revenues and the gross revenues derived from the leasing or renting to others of space in the Building (collectively the "Pledged Revenues"), and such Pledged Revenues are hereby specifically declared to be cash funds restricted in their use and dedicated and to be used solely as provided and authorized in this Act. The Pledged Revenues shall not be deposited into the State Treasury, but as and when received, shall be deposited as set forth in and authorized by this Act.

Subject to the condition that there is no violation of the pledge or any covenant of the Commission pertaining to the Outstanding 1965 Bonds, the Commission may use any of the Pledged Revenues prior to the issuance of any Bonds hereunder for defraying costs of accomplishing the authorities, powers and purposes of the Commission under this Act. The principal of premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds shall be payable solely from the moneys in the Bond Fund and the moneys required by this Act to be deposited into the Bond Fund.

The Commission is directed to insert appropriate provisions in the authorizing resolution or trust indenture for the investing and reinvesting of moneys in the Bond Fund (in securities selected by the Commission), and all income derived from such investments shall be and become a part of the Bond Fund.

SECTION 11. All Agencies are hereby expressly authorized to execute and enter into agreement with the Commission for the leasing or renting of space in the Building when there is space therein over and above the requirements of the Department and the Divisions thereof. Such agreements may be upon such conditions, for such terms, for such amounts, and containing such other provisions as may be determined by the Commission and the Agency involved to be appropriate and in the best interests of all concerned. All such agreements and all covenants and agreements therein contained on the part of the parties thereto shall be binding in all respects upon the parties thereto and their successors from time to time, including any successor Agency performing the functions exercised by the Agency executing the agreement, in accordance with the terms of such covenants and agreements, and all of the provisions thereof shall be enforceable by mandamus or other appropriate proceedings at law or in equity.

SECTION 12. Each authorizing resolution or trust indenture shall, together with this Act, constitute a contract by and between the Commission and the holders and registered owners of the Bonds issued hereunder, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict accordance with the terms and provisions thereof and the covenants, agreements and obligations of the Commission may be enforced by mandamus or other appropriate proceedings of law or in equity.

SECTION 13. Bonds issued under the provisions of this Act, and the interest thereon, shall be exempt from all state, county and municipal taxes, except property taxes, and this exemption shall include income, inheritance and estate taxes.

SECTION 14. Any municipality, or any board, commission or other governing authority duly established by ordinance of any municipality, or the governing authority, respectively, of the Fireman's Relief and Pension Fund and the Policeman's Pension and Relief Fund of any municipality, or the governing authority of any retirement system created by the General Assembly of the State of Arkansas, or any Agency, may, in its discretion, invest any of its funds not immediately needed for its purposes in Bonds issued under the provisions of this Act, and Bonds issued under the provisions of this Act shall be eligible to secure the deposit of public funds.

SECTION 15. The Commission is hereby authorized to employ an architect to prepare plans, specifications and estimates of cost for the Construction of the Expansion and to supervise and inspect such Construction. In addition, the Commission is hereby authorized to engage and pay such professional, technical and other help as it shall determine to be necessary or desirable in assisting it effectively to carry out the authorities, powers and purposes conferred and imposed by this Act.

SECTION 16. (a) Unless refunded or defeased as hereafter authorized, the 1965 Bonds, so long as they are outstanding, shall be secured by a prior lein on and pledge of the Fee Revenues, and nothing herein shall be construed as impairing their security as authorized by Act No. 38 and as provided in the Resolution of the Commission securing the 1965 Bonds. However, subject to the above, all moneys in the Construction Fund established and maintained by the Commission pursuant to the Resolution securing the 1965 Bonds shall be transferred to the Construction Fund into which the proceeds of the Bonds issued hereunder are deposited and used for the Construction of the Expansion.

(b) The Commission is hereby authorized, in its discretion, to refund or defease the outstanding 1965 Bonds, as hereafter provided, in which event the moneys in the Construction Fund established by the Resolution securing the 1965 Bonds shall be transferred to the Construction Fund established pursuant to the provisions of this Act and the moneys in the Bond Fund established pursuant to the provisions of the Resolution authorizing the 1965 Bonds shall be transferred to the Bond Fund established pursuant to the provisions of this Act. If the Commission determines to so proceed, the necessary additional principal amount of Bonds to accomplish the refunding or defeasing shall be issued and proceeds thereof shall be applied by the Commission to the payment (principal, premiums, if any, interest and fees and expenses) of all of the outstanding 1965 Bonds at maturity or earlier redemption (as the Commission shall determine). The necessary moneys shall be deposited in trust in the Bond Fund established pursuant to the provisions of the Resolution authorizing the 1965 Bonds. The Commission shall invest, or authorize the investment of, the moneys in the 1965 Bond Fund to the full extent feasible, as determined by the Commission, in direct or fully guaranteed obligations of the United States of America. All moneys in the 1965 Bond Fund shall be deemed to be cash funds, shall not be deposited in the State Treasury and shall be used for no other purpose than the payment of the principal, premiums, if any, interest and fees and expenses incurred in connection with the payment of the 1965 Bonds. Upon deposit in the 1965 Bond Fund of the moneys provided for herein, the 1965 Bonds shall be deemed to be paid, defeased and retired.

(c) The Commission shall include necessary provisions in the Resolution securing the Bonds issued under this Act, or in the Trust Indenture, for deposit of the proceeds of the Bonds (other than accrued interest which shall be deposited in the Bond Fund and the amount, if any, to be deposited pursuant to provisions of Subsection (b) of this Section 16) into a special Construction Fund (the "Construction Fund") which shall be a trust fund maintained in such depository as the Commission shall designate. The moneys in the Construction Fund shall be used to carry out the authorities, powers and purposes of the Commission specified in this Act. The Commission shall include appropriate provisions in the Resolution or Trust Indenture authorizing and securing the Bonds governing the securing of and the investing and reinvesting of moneys in the Construction Fund (in such securities as shall be determined by the Commission to be appropriate and as shall be specified in the authorizing Resolution or Trust Indenture).

SECTION 17. In the event of the refunding or defeasing of the 1965 Bonds as authorized by Section 16 hereof, Sections 10, 11, 12, 13 and 15 of Act No. 38 shall be repealed and of no further force and effect.

SECTION 18. This Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

SECTION 19. This Act shall not create any right of any character, and no right of any character shall arise under or pursuant to it, unless and until the bonds authorized by this Act, or the initial series, shall have been sold and delivered by the Commission.

SECTION 20. The provisions of this Act are hereby declared to be severable. If any section, paragraph, sentence or clause of this Act shall be held unconstitutional or invalid, the invalidity of such section, paragraph, sentence or clause shall not affect the validity of the remainder of this Act.

SECTION 21. All laws and portions thereof in conflict herewith are hereby repealed to the extent of such conflict.

SECTION 22. It is hereby found and declared by the General Assembly that the Building is inadequate to house the Department and the divisions thereof, with the result that it is impossible properly and efficiently to carry out functions and duties required by law and required for the proper administration of the State Government, to the detriment of the public health and safety and that only by the immediate operation of this Act can these conditions be alleviated. Therefore, an emergency is hereby declared to exist and this Act, being necessary for the preservation of the public peace, health and safety, shall take effect upon its passage and approval. APPROVED: March 24, 1977.



8 Regulatory Agencies Building -- Acts 1977, No. 820.

SECTION 1. The Arkansas State Building Services, created by Act No. 716 of 1975 and hereinafter referred to as "State Building Services," is hereby authorized and empowered to:

(a) Construct and equip a Regulatory Agencies Building, upon the lands acquired in the name of the State of Arkansas by the Arkansas Revenue Department Building Commission pursuant to the provisions of Act No. 151 of 1965 and transferred to the State Building Services under the provisions of Section 6(b) of Act No. 716 of 1975.

(b) Arrange for the housing therein of such boards, commissions, authorities, agencies, departments, and offices of the State, or the component parts thereof (hereinafter referred to as "state agencies"), as the State Building Services shall deem necessary or desirable in the exercise of its authority and the discharge of its responsibilties under the provisions of Act No. 716 of 1975 and this Act.

(c) Construct, cause to be constructed, or make any portion of the lands described in subsection (a) of this Section 1 available for the construction of parking facilities to serve the Regulatory Agencies Building, and to serve other state officers and employees and the public having business with the State. As used in this Act, the term "Regulatory Agencies Building" shall include the parking facilities authorized by this subsection (c).

(d) Obtain the necessary funds for the financing of the objects specified in this Section 1, from one or more of the following sources:

(1) Proceeds of revenue bonds as hereinafter in this Act specified.

(2) Funds appropriated by the General Assembly to State Building Services for the construction and equipment of the Regulatory Agencies Building; provided that the particular state agencies housed or to be housed therein shall not have the right to select persons to perform architectural or engineering or construction services, notwithstanding the provisions of Section 7(b) of Act No. 716 of 1975.

(3) Funds from any other source authorized by Act No. 716 of 1975 or other law, including, without limitation, funds appropriated by the General Assembly to State Building Services not designated to be spent for a particular public building or capital improvement for a particular state agency.

(e) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the authorities conferred by, and to carry out the intent and purposes of, this Act.

SECTION 2. (a) The State Building Services is hereby authorized and empowered to issue revenue bonds, at one time or from time to time, in the total aggregate principal amount of $4,000,000 and to use the proceeds thereof for defraying the costs of accomplishing all or any part of the authorities and powers set forth in Section 1 of this Act, paying all incidental expenses in connection therewith, paying the expenses of authorizing and issuing the bonds, establishing a debt service reserve to secure the payment of the bonds, if the State Building Services deems such desirable, and making provision for the payment of interest on the bonds during and for up to one year after construction, if the State Building Services deems such desirable.

(b) The bonds shall be authorized by resolution of the State Building Services Council ("authorizing resolution"). The bonds may be coupon bonds, payable to bearer, or may be registrable as to principal only or as to principal and interest, may be made exchangeable for bonds of another denomination, may be in such form and denomination, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, provided that no bond may bear interest at a rate exceeding ten percent (10%) per annum, may be made payable at such place or places within or without the State of Arkansas, may be made subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the State Building Services shall determine. The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration, as set forth above. The authorizing resolution may contain any other terms, covenants and conditions that are deemed desirable by the State Building Services, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge (parity or priority) in that event, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting (in securities specified by the State Building Services) of any funds during periods not needed for authorized purposes, and the rights, duties and obligations of the State Building Services and of the holders and registered owners of the bonds.

The authorizing resolution may provide for the execution by the State Building Services with a bank or trust company within or without the State of Arkansas of a trust indenture. The trust indenture may contain any terms, covenants and conditions that are deemed desirable by the State Building Services, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the issuance of additional bonds and the nature of the lien and pledge (parity or priority) in that event, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting (in securities specified by the State Building Services) of any funds during periods not needed for authorized purposes, and the rights, duties and obligations of the State Building Services and of the holders and registered owners of the bonds.

(c) The bonds may be sold to any one or more retirement systems now existing or hereafter created by the General Assembly of the State of Arkansas, or may be sold at public sale. If sold at public sale, the bonds shall be sold on sealed bids, and notice of the sale shall be published once in a newspaper published in the City of Little Rock, Arkansas, and having a general circulation throughout the State of Arkansas, at least twenty (20) days prior to the date of sale and may be published in such other publications as the State Building Services may determine. In either case the bonds may be sold at such price as the State Building Services may accept including sale at a discount, but in no event shall any bid be accepted which results in a net interest cost (determined by computing the aggregate interest cost from date to maturity at the rate or rates bid and deducting any premium or adding the amount of any discount) in excess of the interest cost computed at par for bonds bearing interest at the rate of ten percent (10%) per annum. The award at any public sale, if made, shall be to the bidder whose bid results in the lowest net interest cost.

(d) The bonds shall be executed by the manual or facsimile signatures of the Chairman and Secretary of the State Building Services Council, provided that one of such signatures must be manual. The coupons attached to the bonds shall be executed by the facsimile signature of the Chairman of the Council. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes. The State Building Services shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the State Building Services.

SECTION 3. (a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this Act, that the bonds shall be obligations only of the State Building Services, that in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged, and that they are not secured by a mortgage or lien on any land or buildings belonging to the State of Arkansas. No member of the State Building Services Council shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this Act unless he shall have acted with a corrupt intent.

(b) The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with the bonds shall be secured by a lien on and pledge of and shall be payable from the revenues derived from the operation of the Regulatory Agency Building (including, without limitation, lease rentals derived from the leasing of space in the Regulatory Agencies Building to the state agencies housed in the Regulatory Agencies Building). The authorizing resolution or trust indenture shall set forth details of the nature and extent of the lien and pledge, including provision for the use of surplus revenues, if any, for other lawful purposes.

(c) The State Building Services shall undertake the necessary investigation and shall make a determination of state agencies which can be housed in the Regulatory Agencies Building and the State Agency Revenues (as hereinafter defined) of each such agency. State Agency Revenues are hereby defined to be those revenues received by each such agency (directly or by way of appropriation) from sources other than the proceeds of taxes as the term "taxes" is ordinarily used. State Building Services and each state agency so found to have State Agency Revenues are hereby authorized to enter into longterm lease agreements (which may have a term of years no less than the period covered by the maturity schedule of the longest maturing outstanding bonds) for space in the Regulatory Agencies Building. In each such agreement, the state agency's commitment to make rental payments for such space shall be payable solely from its State Agency Revenues. State Agency Revenues, to the extent of such rental commitments, shall not be paid into the State Treasury and shall not be subject to legislative appropriation but shall be transferred by each such state agency directly to State Building Services in discharge of that state agency's obligations under its lease agreement. All such State Agency Revenues (to the extent necessary to discharge all committments of state agencies under such lease agreements) are hereby declared to be cash funds restricted in their use and dedicated and to be used solely as provided in this Act. So long as any bonds authorized by this Act are issued and outstanding, State Building Services shall be obligated to select state agencies and enter into such long-term lease agreements, in accordance with its determinations made in accordance with the above provisions, which provide for aggregate rentals not less than the total amount necessary to pay when due the principal of, premiums, if any, interest on, trustee's and paying agent's fees in connection with, and any other fees and expenses required to discharge covenants and obligations in the authorizing resolution or trust indenture securing, all outstanding bonds issued hereunder. Different state agencies may be housed from time to time and lease agreements may be altered, or one agency or lease agreement substituted for another, so long as the aggregate of rentals called for by all outstanding lease agreements with state agencies selected pursuant to provisions hereof at all times while bonds are outstanding hereunder shall be no less than the amount necessary to pay when due the principal of, premiums, if any, interest on, trustee's and paying agent's fees in connection with, and any other fees and expenses required to discharge covenants and obligations in the authorizing resolution or trust indenture securing, all outstanding bonds issued hereunder.

SECTION 4. (a) Any authorizing resolution and trust indenture shall, together with this Act, constitute a contract between the State Building Services and the holders and registered owners of the bonds, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of such contract, and the covenants, agreements and obligations of the State Building Services may be enforced by mandamus or other appropriate proceedings at law or in equity. In this regard, in addition to other provisions referred to above, the State Building Services is hereby expressly authorized to include in any authorizing resolution or trust indenture all or any part of the following covenants:

(1) that it will continuously operate the Regulatory Agencies Building as a revenue-producing undertaking, including the maintenance of occupancy and use of facilities and space so as to avoid any impairment of the security for the bonds; and

(2) that it will always charge, impose and collect sufficient revenues (including, without limitation, rentals) to meet, as due, all debt service requirements, maintain reserves at proper levels and otherwise comply with any provisions of authorizing resolutions or trust indentures concerning revenues and funds.

SECTION 5. All moneys received by the State Building Services from the Regulatory Agencies Building (including moneys from leasing or renting of space or facilities therein) are hereby specifically declared to be cash funds, restricted in their use and dedicated and to be used solely as provided in this Act. Such moneys shall not be deposited in the State Treasury and shall not be subject to legislative appropriation but shall be deposited by the State Building Services, as and when received, in such bank or banks as the State Building Services may from time to time select, and secured, invested and disbursed as provided in this Act.

SECTION 6. Bonds issued under the provisions of this Act, and the interest thereon, shall be exempt from all state, county and municipal taxes, except property taxes, and the exemption shall include income, inheritance and estate taxes.

SECTION 7. The Board of Trustees of any retirement system now existing or hereafter created by the General Assembly of the State of Arkansas may, in its discretion, invest its funds in bonds issued under this Act.

SECTION 8. The State Building Services is hereby authorized to employ architects to prepare plans, specifications and estimates of cost for the construction of the Regulatory Agencies Building and to supervise and inspect such construction. After the State Building Services shall have approved the plans and specifications prepared by the architect, it shall proceed to advertise for bids and contract for the construction of the Regulatory Agencies Building in accordance with applicable laws governing the construction of public buildings. In addition, the State Building Services is hereby authorized to engage and pay such professional, technical and other help as it shall determine to be necessary or desirable in assisting it to carry out effectively the authorities, functions, powers, and duties conferred and imposed upon it by this Act.

SECTION 9. The State Building Services shall include necessary provisions in the authorizing resolution or trust indenture to require the deposit of the proceeds of each bond issue (except amounts for interest or reserves, which may be deposited in the Bond Fund) into a special Construction Fund ("Construction Fund") which shall be a trust fund in such depository as the State Building Services shall designate, which depository shall be a member of the Federal Deposit Insurance Corporation, and all moneys in the Construction Fund in excess of the amount insured by the Federal Deposit Insurance Corporation must be secured by direct obligations of the United States of America, unless invested in securities specified by the State Building Services. The moneys in the Construction Fund shall be used solely for the purposes set forth in Section 1 and Section 2(a) of this Act.

SECTION 10. Bonds may be issued for the purpose of refunding any bonds issued under this Act. Refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or authorized investments for the retirement of the bonds being refunded, as shall be specified by the State Building Services in the authorizing resolution or trust indenture securing the refunding bonds and subject to compliance with the provisions of the authorizing resolution or trust indentures securing the bonds being refunded. The resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority of lien on revenues pledged for their payment as was enjoyed by the bonds refunded. Refunding bonds shall be sold and secured in accordance with the provisions of this Act pertaining to the sale and security of bonds.

SECTION 11. This Act shall not create any right in any bondholder for bonds issued pursuant to this act, and no right for such bondholder shall arise under it, until bonds authorized by this Act (or the initial issue or series) shall have been sold and delivered by the State Building Services.

SECTION 12. The State Building Services shall be responsible for the maintenance, operation, and repair of the Regulatory Agencies Building, and, subject to the provisions of any authorizing resolution or trust indenture securing outstanding bonds, all or any part of the costs of such maintenance, operation and repair may be paid from revenues derived from the Regulatory Agencies Building (including, without limitation, rentals).

SECTION 13. This Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods and things.

SECTION 14. The provisions of this Act are hereby declared to be severable. If any provision of this Act, shall be held invalid or inapplicable to any state agency, person, firm or circumstances, such invalidity or inapplicability shall not affect the validity or applicability of the remainder of this Act.

SECTION 15. This Act shall be complete and sole authority for the accomplishment of the purposes hereof. To the extent that there is a conflict between the provisions of this Act and Act No. 716 of 1975, the provisions of this Act shall govern. All laws and parts of laws in conflict herewith, except Act No. 716 of 1975, are hereby repealed to the extent of such conflict.

SECTION 16. The General Assembly hereby finds and declares that there is an urgent need to construct and equip a building to meet the space and facilities requirements of state agencies and that this Act is immediately necessary for the accomplishment of such purpose. Therefore, an emergency is declared to exist and this Act being necessary for the preservation of the public peace, health and safety, shall be effective from and after its passage and approval. APPROVED: March 28, 1977.



9 Regulatory Agencies Building -- Acts 1979, No. 1102.

SECTION 1. The State Building Services is hereby authorized and directed to construct and equip a State Regulatory Agencies Building to be located on the State Capitol Grounds at a site to be designated by the State Building Services Council, in the manner as authorized in Act 820 of 1977, and in this Act. The General Assembly hereby determines that the construction of such State Regulatory Agencies Building is in the public interest and is necessary to make the services of such Regulatory Agencies more accessible and convenient to the public, and that the implementation of this Act shall proceed without undue delay.

SECTION 2. (a) For the purpose of enabling the Arkansas State Building Services, created by Act 716 of 1975, as amended, to construct a regulatory agencies building as contemplated in Act 820 of 1977, the Chief Fiscal Officer of the State in cooperation with State Building Services, shall conduct a survey of the various occupational, business, and professional licensing boards as enumerated in Title 71 and Title 72 of the Arkansas Statutes, and shall:

(1) determine the adequacy of the buildings and facilities now used to house said agencies;

(2) evaluate the access of said agencies and their books, records, and administrative offices and services with respect to serving the needs and conveniences of the public.

(3) shall inquire of each of such occupational, business, and professional licensing board with respect to the estimated space requirements needed for the efficient operation of their boards and staffs for at least the next two (2) decades, and

(4) determine the fund balances or reserves available for support of each of said boards and commissions which are not required in their day-to-day operation but could be devoted to defray a portion or all of the cost of constructing and equipping the space to be assigned to said boards and commissions in a State Regulatory Agencies Building, to be constructed by the State Building Services as authorized in Act 820 of 1977.

(b) Upon completion of such study, if the Chief Fiscal Officer of the State and State Building Services shall determine it to be in the better interest and convenience of service to the public of this State, and for the efficient operation of the respective boards and commissions and their staffs, to be housed in a regulatory agencies building to be located on the State Capitol Grounds, and further determines that with the funds available to the several boards and commissions and their staffs, to be housed in a regulatory agencies building to be located on the State Capitol Grounds, and further determines that with the funds available to the several boards and commissions, the amount of surplus or reserve funds that could be allocated by said boards toward the cost of constructing and equipping said building, together with the proceeds of revenue bonds to be issued by State Building Services, if any, as authorized in said Act 820 of 1977, would be adequate to construct and build said State Regulatory Agencies Building, he shall designate the boards and commissions and their staffs to be housed in the State Regulatory Agencies Building and shall, after receiving the advice of the Arkansas Legislative Council, recommend to the State Building Services the amount of space to be constructed for their respective uses. Upon receipt of the report from the Chief Fiscal Officer of the State, the State Building Services shall estimate the cost of constructing and equipping said State Agencies Regulatory Agencies Building, and shall apportion to each board and commission the amount of the cost thereof to be paid by each such board and commission by fund transfers as authorized hereinafter, or the amount of their allocated costs to be paid from the proceeds derived from the sale of revenue bonds, and the amount of annual rental payments that would be required to meet their pro rata portion of the debt service requirements of principal and interest and other costs incurred in connection with said bond issue.

(c) If any occupational, business, or professional licensing board is aggrieved by the proposed action of the State Building Services, they may appeal therefrom within thirty (30) days from the date of receipt of the aforementioned certification from the State Building Services, in writing to the Governor, who shall hold a hearing thereon within thirty (30) days and either approve the action proposed by the State Building Services, reject the same, or modify such action in such manner as the Governor deems reasonable and necessary.

(d) Each occupational and professional licensing board shall transfer or pay to the State Building Services from funds belonging to said board or commission, the amount of monies as certified by the Chief Fiscal Officer of the State to the State Building Services as being available from such board or commission, for payment toward the cost of constructing their allocated space in the proposed building. Such transfer shall be made within such time as requested by State Building Services.

The monies received by the State Building Services from the respective occupational, business, and professional licensing boards to be used in total or partial payment of the cost of constructing a State Regulatory Agencies Building to house their respective agencies shall be set aside in a State Regulatory Agencies Building Fund Account to be used together with monies derived from the sale of Revenue Bonds, if any, as authorized by Act 820 of 1977, solely and exclusively for constructing and equipping a State Regulatory Agencies Building in the manner proposed by the State Building Services.

The Arkansas Legislative Council shall be advised monthly by State Building Services as to the progress of constructing this building.

SECTION 3. APPROPRIATION. There is hereby appropriated, to be payable from bond proceeds and fund balances received from regulatory agencies under the provisions of this Act, for constructing, equipping, debt service requirements, and associated costs of providing a State Regulatory Agencies Building, to the State Building Services, the sum of ... $4,000,000.00.

SECTION 4. EMERGENCY. It is hereby found and determined by the Seventy-Second General Assembly that many regulatory agencies are located in various places in the State and within the City of Little Rock; that this situation has created confusion and frustration in the minds of the public when they wish to conduct business with any of these agencies; that many of these agencies have part-time staffs and much of their work could be done by a central staff; and that by locating these agencies in a central location both the public convenience and the efficient use of public funds could be better served. Therefore, an emergency is hereby declared to exist and this Act being necessary for the preservation of the public peace, health and safety shall be in full force and effect from and after the date of its passage and approval. APPROVED: April 19, 1979.



10 Oil and Gas Commission Building -- Acts 1985, No. 270.

SECTION 1. DEFINITIONS. As used herein, the following words and phrases shall, unless the context herein clearly indicates otherwise, mean:

(a) "Commission" shall mean the "Oil and Gas Commission" established by Act 105 of 1939, as amended.

(b) "Director" shall mean the Director of Production and Conservation of the Oil and Gas Commission, who also serves as ex officio Secretary of the Commission.

(c) "Chief Fiscal Officer of the State" shall mean the Director of the Department of Finance and Administration serving in his capacity as the Chief Fiscal Officer of the State, as authorized by law.

(d) "State Building Services" shall mean the State Building Services as established by Act 716 of 1975, as amended.

(e) "Fee revenues" or "fee revenues of the Commission" shall mean monies derived by the Oil and Gas Commission from assessments imposed by the Commission against each barrel of oil produced and each 1,000 cubic feet of natural gas produced in this State, as authorized by Section 6 of Acts 105 of 1939, as amended, and shall include all other fees authorized by law to be collected by the Commission as hearing fees, drilling fees, annual fees, and all other fees and costs imposed by the Commission to defray the administrative costs of administering the oil and gas laws of this State, which are required by law to be deposited in the Oil and Gas Commission Fund in the State Treasury, as contrasted to tax revenues deposited in the Oil and Gas Commission Fund for the support of the Commission.

(f) "Surplus fee revenues" shall mean:

(i) that portion of the balance of funds in the Oil and Gas Commission Fund which accrued thereto from fee revenues, which the Oil and Gas Commission determines may be set aside for the purpose of defraying construction costs and debt service requirements with respect to funds borrowed for the construction and equipping of the building and parking lot to house the Commission and its staff, as authorized in this Act, and

(ii) shall include that portion of fee revenues estimated to be collected by the Commission during the lifetime of any indebtedness incurred under the provisions of this Act, that the Commission designates to be set aside to defray construction costs and debt service requirements for indebtedness incurred in connection with the construction and equipping of the building and parking lot to house the Commission and its staff, which the Commission determines not to be required to defray annual operating costs of the Commission and its staff, programs, and services.

(g) "Project" or "the project" shall mean the acquisition of land and the construction and equipping of a building and parking lot in El Dorado, Union County, Arkansas, to house the Oil and Gas Commission, its staff and programs and services of the Commission, and shall include all expenses necessary or attendant thereto.

SECTION 2. The Oil and Gas Commission is hereby authorized to immediately complete the acquisition of land and to proceed with the development of plans, the advertisement for bids, and the award of contracts for the construction and equipping of a building and parking lot to meet the needs and requirements of the Commission and its staff for a headquarters building, to be located in El Dorado, Union County, Arkansas, for which funds were appropriated by Acts 371 of 1983.

SECTION 3. The following shall be requisite to the completion and acquisition of the necessary land and the construction of such building and parking lot for the Oil and Gas Commission:

(A) A formal resolution shall be adopted by the Commission at a regular or special meeting of the Commission, indicating its intention to implement the provisions of this Act, and such resolution shall be recorded in the minutes of the Commission meeting. The resolution shall set forth the details of the building and facilities to be constructed, the equipment to be acquired, and the proposed Method of Financing of such project.

(B) Recommendation in writing by the State Building Services affirming the need for the construction of the building and improvements contemplated in the resolution adopted by the Commission. State Building Services shall, in connection with such building project, perform the respective duties required in connection therewith, as provided in subsection (c) of Section 7 of Act 716 of 1975, and all other duties with respect to such project as required by Act 716 of 1975 or by other laws of this State.

(C) Review and approval by the Chief Fiscal Officer of the State of the proposed Method of Financing the project, as provided by law.

SECTION 4. The Commission is hereby authorized to finance the construction cost of the project (acquisition of land, construction and equipping of the building and parking lot), for which funds were appropriated in Act 371 of 1983, as follows:

(a) the use of surplus fee revenues (as defined in this Act) estimated to be available to the Oil and Gas Commission Fund, which will not be required for the day-to-day operation of the Commission;

(b) the use of funds derived from the sale of the present Oil and Gas Commission building, including the land thereupon; and

(c) from funds borrowed by the Commission deemed necessary to supplement other funds available to the Commission for the project, as authorized in Section 5 of this Act.

Provided that, the cost of the project for the acquisition of land, construction, and equipping of the building and the parking lot for the Oil and Gas Commission shall not exceed an aggregate cost of $1,500,000.

SECTION 5. (a) The Oil and Gas Commission is hereby authorized to borrow such funds as may be necessary to supplement monies available to the Commission for the Oil and Gas Commission building construction project from one or more banks or lending institutions in this State, for such duration and at such rate(s) of interest as the Commission may deem to be in the best interest of the early completion of the project.

(b) It shall be plainly stated on the face of the loan instrument(s) that the same has been issued under the provisions of this Act, and that the loan(s) shall be an obligation only of the Oil and Gas Commission, that in no event shall the indebtedness constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

(c) No member of the Oil and Gas Commission shall be personally liable on any such loan(s) or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purpose and intent of this Act, unless he shall have acted with a corrupt intent.

(d) The principal of, interest on, and any indebtedness expenses in connection with such loan(s) shall be secured by a lien on and pledge of the surplus fee revenues belonging to the Oil and Gas Commission, as defined herein, and shall be payable solely from such fee revenue monies.

(e) As long as such indebtedness is outstanding, the maximum rate of assessment fees authorized to be imposed by the Oil and Gas Commission with respect to oil and gas production in this State, and the rate of other fees and costs authorized to be collected by the Commission as now authorized by law, shall not be reduced, provided that, in the event any of such fees or the maximum assessment fee rates are reduced, the General Assembly hereby agrees to authorize additional fees or sources of fees for the support of the Commission at least equal to those that would have been collected by the Commission from assessments and fees now authorized by law, while any such indebtedness is outstanding.

(f) Payment of principal of, interest on, and other costs of indebtedness incurred under this Act may be made from funds appropriated for such project under the provisions of Act 371 of 1983, or from any other funds appropriated for the support, maintenance, and operation of the Oil and Gas Commission.

SECTION 6. Monies derived by the Commission for the support of the project from loans as authorized in Section 5 of this Act shall be deposited in the State Treasury to the credit of the Oil and Gas Commission Fund, unless the loan instrument requires the same to be deposited in a bank account to be available solely for the support of the project, in which event the Commission may establish one or more accounts in banks authorized to do business in this State and deposit the monies derived from the loan therein, in an account to be known as the " Oil and Gas Construction Account" to be used solely and exclusively within the limits and for the purposes set forth in Act 371 of 1983.

SECTION 7. For the purpose of reducing the estimated amount of funds to be borrowed in connection with such building project, the Oil and Gas Commission is hereby authorized to provide for the sale of the existing building and land belonging to the Commission located in the City of El Dorado, Union County, Arkansas, if the Commission determines that said building and the land upon which the building is located will no longer be required for use by the Commission. The proposed sale of the building may be conditioned upon the purchaser agreeing to lease the building to the Commission at a rental rate acceptable to the Commission for a stated period of time estimated to be required for the construction and equipping of the building to house the Commission and its staff. If the Commission elects to dispose of such building and land, in order to apply the proceeds derived from such sale toward the construction cost of the new facility, the Commission shall certify said fact to the State Building Services and request the State Building Services to provide for the sale of the building in the manner authorized by law, with the net proceeds derived therefrom, after deducting all costs of such sale, to be deposited in the State Treasury to the credit of the Oil and Gas Commission Fund. If the Commission finds it necessary to rent facilities for housing of all or a portion of its staff and services during the course of the construction work, such rental payments may be considered as a part of the construction cost, and payment thereof may be made from monies appropriated for such project under the provisions of Act 371 of 1983, or from any other funds appropriated for the support, maintenance, and operation of the Oil and Gas Commission.

SECTION 8. All laws and parts of laws in conflict with this Act are hereby repealed.

SECTION 9. EMERGENCY. It is hereby found and determined by the General Assembly that the Oil and Gas Commission is housed in an inadequate facility which severely handicaps the Commission's ability to perform its duties as required by law, and that the immediate passage of this Act is necessary to authorize the Commission to proceed with the construction of an adequate building and parking lot to house the Commission and its staff, thereby expediting the Commission's ability to regulate the exploration and production of oil and natural gas in this State. Therefore, an emergency is hereby declared to exist and this Act, being immediately necessary for the preservation of the public peace, health, and safety, shall be in full force and effect from and after its passage and approval. APPROVED: March 6, 1985.



11 War Memorial Stadium, Remission of Trust Funds -- Acts 1985, No. 393.

SECTION 1. The trustee of the trust estate established by the War Memorial Stadium Commission under the trust agreement entered into pursuant to the authority of Act 3 of the Second Extraordinary Session of 1968, approved May 24, 1968, for the purpose of securing the payment of, and of paying, its outstanding War Memorial Stadium revenue bonds, authorized and issued under the provisions of Act 249 of the Acts of the General Assembly, approved March 18, 1947, referred to in said Act 3 as "2-1/4% bonds," and its outstanding War Memorial Stadium Revenue Refunding Bonds, authorized and issued under the provisions of Act 5 of the Acts of the General Assembly, approved August 31, 1961, referred to in Act 3 as "refunding bonds," is hereby authorized and directed to convert the assets of such trust estate into cash and to remit the entire balance of funds remaining in said trust estate, to the War Memorial Stadium Commission, to be deposited in the War Memorial Stadium Commission Fund in one or more banks in this State, to be used by said Commission for the construction, reconstruction, repair, improvement, maintenance, and operation of the War Memorial Stadium in the manner provided by law.

SECTION 2. After receiving from the trustee the balance remaining in the trust fund established under the authority of Act 3 of the Second Extraordinary Session of 1968, the War Memorial Stadium Commission shall, from funds available to the Commission, indemnify the trustee of such trust estate against any and all liability with respect to War Memorial Stadium revenue bonds or War Memorial Stadium Revenue Refunding Bonds, including any accrued interest thereon, which may be presented for payment by the trustee subsequent to the transfer of the balance of funds to the War Memorial Stadium Commission, as provided in this Act.

SECTION 3. This Act shall repeal only such laws or parts of laws as are specifically in conflict herewith.

SECTION 4. EMERGENCY. It is hereby found and determined by the General Assembly that:

(a) the War Memorial Stadium Commission is in need of additional funds to make expansions, improvements, and repairs to the War Memorial Stadium and is in need of additional operating funds to provide for the protection and safety of the people attending the various attractions held at the Stadium, and that said needs should be met at the earliest possible moment;

(b) the balance of funds now being held by the trustee of the trust estate established pursuant to the trust agreement entered into by the War Memorial Stadium Commission pursuant to Act 3 of the Second Extraordinary Session of 1968 is needed to relieve said conditions;

(c) the owners of outstanding War Memorial Stadium revenue bonds and/or Refunding Bonds have had reasonable and ample opportunity to present the same for payment, and that it is no longer necessary to tie up said funds in accordance with the trust agreement, thereby depriving the War Memorial Stadium Commission of the use of said funds for improving and operating the War Memorial Stadium;

(d) by authorizing and directing the Stadium Commission to indemnify the trustee for any obligations presented for payment in accordance with the trust agreement, said trustee will be held harmless from liability, and the Commission will be authorized to meet the obligations of such payment from monies available to the Commission; and

(e) that the immediate passage of this Act is necessary to accomplish said purposes.

Therefore, an emergency is hereby declared to exist and this Act, being immediately necessary for the preservation of the public peace, health, and safety, shall be in full force and effect from and after its passage and approval. APPROVED: March 18, 1985.



12 Capitol Mall Facility and State Agencies Facilities Acquisition Act of 1991 -- Acts 1991, No. 235, as amended by Acts 1991, No. 923.

SECTION 1. This act shall be known and cited as the "Capitol Mall Facility and State Agencies Facilities Acquisition Act of 1991."

SECTION 2. Definitions. Whenever used in this act, unless a different meaning clearly appears from the context:

(a) "Agency" or "state agency" means any agency, board, office, commission, department, division or institution of the State of Arkansas.

(b) "Bonds" or "revenue bonds" means any bonds, notes, debentures, interim certificates, grant and revenue anticipation notes, interest in a lease, lease certificate(s) of participation or evidences of indebtedness, whether or not the interest on them is subject to federal income taxation.

(c) "The Capitol Mall Facility" or the term "the facility" means those structures contained in the "Facilities -- Master Plan -- Year 1985" on page 79 of the Arkansas State Capitol Complex Master Plan, as prepared under the direction of the Arkansas Public Building Authority authorized by Act 236 of 1973, dated June, 1974, and any architectural drawings prepared in connection therewith which are on file with State Building Services, to include the following:

(i) Building Number 1 under the Legend, entitled "Agency Office, Module A; Visitor Center, 220 Car Garage;"

(ii) Building Number 2 under the Legend, entitled "Agency Office, Module B;"

(iii) Building and Facility Number 4 under Legend, entitled "750 Car Garage;"

(iv) the necessary tie-in to the State Capitol Building and to connect Building Number 3 under the Legend, entitled "Library Archives -- Museum Module" now existing, which is commonly referred to as the the "Big Mac" or "Capitol Mall No. 1" Building;

(v) such modifications to the aforementioned buildings and facilities, and the architectural drawings prepared in connection therewith, as are deemed necessary to meet current and projected needs;

(vi) landscaping and other improvements in connection with the project deemed necessary to accommodate the overall architectural and topographical scheme of the State Capitol grounds; and

(vii) related structures, fixtures, and facilities (including, without limitation, utilities, parking facilities, streets, curbs, gutters, and a maintenance/operations center necessary to accommodate such facility), as may be determined to be appropriate.

(viii) construction of such additional parking decks and parking facilities that are not identified in the "Facilities -- Master Plan -- Year 1985" on page 79 of the Arkansas State Capitol Complex Master Plan, which State Building Services deems necessary to meet parking needs on the State Capitol grounds, provided that the construction thereof does not conflict with the basic design and location of proposed buildings and facilities included within the long-range Capitol Complex Master Plan.

(d) "State Building Services" means the public agency known as "Arkansas State Building Services" and the "State Building Services Council", as established under Arkansas Code § 22-2-101 et seq.

(e) "Construct" means to acquire, construct, reconstruct, remodel, install, and equip any lands, buildings, structures, improvements or other property, real, personal or mixed, useful in connection with buildings and facilities constructed or acquired under this act and to make other necessary expenditures in connection therewith, by such methods and in such manner as the State Building Services shall determine to be necessary or desirable to accomplish the powers, purposes, and authority set forth in this act.

(f) "Authority" means the Arkansas Development Finance Authority created pursuant to Act 1062 of 1985, as amended.

SECTION 3. (a) Capital Mall Facility. In addition to the purposes, powers, and authority set forth elsewhere in this act or in other laws, the State Building Services is hereby authorized and empowered to construct on the State Capitol grounds the Capitol Mall Facility, as defined herein, with construction of new enclosed buildings not to exceed a cumulative gross building area of one hundred thousand (100,000) square feet commenced through calendar year 1992, two hundred thousand (200,000) square feet commenced through calendar year 1994, three hundred thousand (300,000) square feet commenced through calendar year 1996, four hundred thousand (400,000) square feet commenced through calendar year 1998, and five hundred thousand (500,000) square feet commenced through calendar year 2000, with such restrictions to apply to enclosed buildings only and shall not apply to square feet area of parking structures or parking space required in connection with or necessitated by the construction of new buildings or to meet the needs of parking space on the State Capitol grounds; and in furtherance thereof to:

(1) arrange for the housing in the Capitol Mall Facility of state agencies to the extent that space and facilities are available for such purpose, under such terms and conditions and for such rentals and charges as State Building Services may determine;

(2) construct or cause to be constructed streets, curbs gutters, utilities, landscaping, and parking facilities to serve the facility;

(3) purchase, lease, or rent, and receive bequests or donations of or otherwise acquire, sell, trade, or barter, any property (real, personal, or mixed), and convert such property into money and/or other property;

(4) contract and be contracted with;

(5) apply for, receive, accept, and use any moneys and property from the government of the United States of America, provided by the General Assembly, any agency, any state, or governmental body or political subdivision, any public or private organization or corporation, of any nature, or any individual;

(6) take such other actions not inconsistent with law as may be necessary or desirable to carry out the powers, purposes, and authority as set forth herein, in accordance with the duly promulgated policies of the State Building Services as authorized by law.

(b) In addition to the purposes, powers and authority set forth elsewhere in this act or in other laws, in connection with the construction and equipping of the Capitol Mall Facility, as defined herein, the Authority is hereby authorized:

(1) to obtain the necessary funds for accomplishing the purposes set forth in this act, from any source or sources, including, without limitation, the proceeds of revenue bonds or lease financings as authorized herein, and other funds as may be appropriated or may be available therefor; and

(2) contract and to be contracted with; and

(3) invest and reinvest any of the proceeds of such revenue bonds as provided in such authorizing resolution or trust indenture, hereinafter authorized; and

(4) take such other actions not inconsistent with law as may be necessary or desirable to carry out the powers, purposes and authority set forth herein, in accordance with the duly promulgated policies of the Authority as authorized by law.

(c) Acquisition of Buildings and Facilities. In addition to the purposes, powers, and authority set forth in subsection (a) of this section and as set forth elsewhere in this act or in other laws, the State Building Services is hereby authorized and empowered to acquire buildings and facilities located in the city in which the seat of State Government is located to house state agencies, and repair, remodel, and renovate such buildings and facilities as State Building Services shall deem necessary and appropriate to accommodate state agencies, provided that no single acquisition may exceed a total cost of four million dollars ($4,000,000) in value, whether acquired by purchase, exchange, eminent domain, long-term lease, or other means, exclusive of the cost of repairs, remodeling, and renovation of such buildings and facilities as State Building Services deems necessary and appropriate to accommodate state agencies, provided that the area of the structure of any such existing building or facility is not expanded by more than ten percent (10%) in connection therewith. All property acquired on a specific site shall be considered as a part of a single acquisition. In furtherance of the purposes authorized by this subsection, State Building Services is hereby authorized and empowered to:

(1) exercise the power of eminent domain for the purpose of acquiring buildings and facilities and to otherwise carry out the purposes and intent of this act, with such power to be exercised in the manner provided in Arkansas Code § 22-2-109;

(2) arrange for the housing of state agencies in such buildings and facilities to the extent that space and facilities are available for such purpose, under such terms and conditions and for such rentals and charges as State Building Services may determine;

(3) acquire, construct, or cause to be constructed parking facilities to serve the facility;

(4) receive the necessary funds for accomplishing its powers, purposes, and authority from any source or sources, including, without limitation, the proceeds of revenue bonds issued hereunder and other funds as may be appropriated or made available therefor;

(5) purchase, lease, or rent, and receive bequests or donations of or otherwise acquire, sell, trade, or barter, any property (real, personal, or mixed), and convert such property into money and/or other property;

(6) contract and be contracted with;

(7) apply for, receive, accept, and use any monies and property from the government of the United States of America, any agency, any state, or governmental body or political subdivision, any public or private organization or corporation, of any nature, or any individual;

(8) invest and reinvest any of its money (in securities selected by State Building Services);

(9) take such other actions not inconsistent with law as may be necessary or desirable to carry out the powers, purposes, and authority as set forth herein, in accordance with the duly promulgated policies of the State Building Services Council.

(d) It is the intent of this section to authorize State Building Services to undertake, in the manner and subject to the limitations set forth in subsection (a), the construction of the Capitol Mall Facility and that, excepting parking structures, new building construction shall not be permitted under this act except to implement the Capitol Mall Facility as defined in subsection (c) of Section 2 of this act. In addition, it is the purpose of this act to authorize State Building Services to acquire buildings and facilities ("acquired structures") in the city in which the seat of State Government is located in the manner authorized in subsection (b) of this section and to provide that the repair, remodeling, and renovation of such facilities by State Building Services shall not be considered new building construction if such repair, remodeling, and renovation does not expand the existing structure by more than ten percent (10%) in area. The restrictions contained in subsection (a) of this section with respect to the limitations on the square footage of new construction to be undertaken on the Capitol Mall Facility during each biennium, and the restrictions on the cost of a single "acquired structure" under subsection (b) of this section, shall not apply to the acquisition, construction, or improvement of parking structures or parking areas as authorized under subsection (a) of this section or in connection with "acquired structures" under subsection (b) of this section.

SECTION 4. Revenue Bonds.

(a) Pursuant to the intention of the General Assembly expressed in Arkansas Code Annotated § 15-5-303, the Authority, in co-operation with State Building Services, is hereby authorized and empowered to issue revenue bonds, at one time or from time to time, and to use the proceeds thereof for defraying the costs of accomplishing all or part of the powers, purposes and authorities set forth in this act, pay all incidental expenses in connection therewith, pay the expenses of authorizing and issuing the bonds, establishing a debt service reserve to secure the payment of the bonds, if the Authority deems such desirable, and making provision for the payment of interest and trustee's fees on the bonds. The bonds outstanding under this act may be in such principal amount as the Authority and State Building Services shall determine to be necessary for the accomplishment of the purposes of this act.

(b) The bonds shall be authorized, shall be sold by such means, shall bear such rate or rates of interest, and shall be executed and delivered in such manner as the Authority may determine pursuant to the provisions of Arkansas Code Annotated § 15-5-301 to § 15-5-316, inclusive. The Authority is authorized to enter into such authorizing resolutions and trust indentures as it deems necessary to secure the revenue bonds.

SECTION 5. (a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this act, that the bonds shall be obligations only of the Authority, that in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues (within the meaning of Amendment 20 to the Constitution of the State of Arkansas) are pledged. No member of the Authority shall be personally liable on the bonds.

(b) The principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with the bonds shall be secured by a lien on and pledge of and shall be payable from the pledged revenues, defined in Section 6 hereof. The authorizing resolution or trust indenture shall set forth details of the nature and extent of the lien and pledge, including provisions for the use of surplus revenues, if any, for any other lawful purposes.

SECTION 6. The principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with all bonds issued under this act shall be secured solely by a lien on and pledge of the gross revenues derived from the leasing or renting to state agencies or other tenants of space in the Capitol Mall Facility and in the buildings and facilities acquired pursuant to this act and the pledging of such revenues (the "pledged revenues") is hereby authorized. All pledged revenues are hereby specifically declared to be cash funds restricted in their use and dedicated (and) to be used solely as provided and authorized in this act. Commencing the first day of the month succeeding the issuance of the bonds hereunder and so long as any bonds are outstanding hereunder, the pledged revenues shall not be deposited into the State Treasury and shall not be subject to legislative appropriation, but, as and when received (by the Authority, or by any other state agency, as the case may be) shall be deposited in a bank or banks selected by the Authority, to the credit of funds designated the "Capitol Mall Facility and State Agencies Facilities Revenue Bond Fund", with appropriate identification for separate issues or series. So long as any bonds are outstanding hereunder, all moneys in any bond fund shall be used solely for the payment of the principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with the bonds, with the maintenance of necessary funds and reserves, except that the authorizing resolution or trust indenture may provide for the withdrawal, for other purposes, of surplus monies, as defined in the authorizing resolution or trust indenture. Nothing in this section is intended to prohibit the State Building Services from investing moneys received hereunder, as provided in this act.

SECTION 7. Any authorizing resolution and trust indenture shall, together with this act, constitute a contract between the Authority and the holders and registered owners of the bonds, which contract, and all convenants, agreements and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of such contract, and the covenants, agreements, and obligations of the Authority may be enforced by mandamus or other appropriate proceedings at law or in equity. In this regard, in addition to other provisions referred to above, the Authority is hereby expressly authorized to include in any authorizing resolution or trust indenture all or any part of the following convenants:

(1) that, to the fullest extent possible, State Building Services will continuously operate the Capitol Mall Facility and other buildings and facilities acquired under this act as revenue-producing undertakings, including the maintenance of occupancy and the use of facilities and space so as to avoid any impairment of the security for the bonds; and

(2) that, to the fullest extent possible, State Building Services and the Authority will always charge, impose and collect sufficient rentals and other revenue to meet, as due, all debt service requirements, maintain reserves at proper levels, and otherwise comply with any provisions of authorizing resolutions or trust indentures concerning revenues and bonds.

SECTION 8. Bonds issued under the provisions of this act, and the interest thereon, shall be exempt from all state, county, and municipal taxes, and the exemption shall include income, inheritance, and estate taxes.

SECTION 9. The Authority shall include necessary provisions in the authorizing resolution or trust indenture to provide for the deposit of the proceeds of the bonds pursuant to the provisions of Arkansas Code Annotated § 15-5-209. The Authority may create and establish one or more special funds in such depositories and make such investment as it may designate to provide for the construction, secure the bonds, establish reserves, and fund other necessary functions or activities authorized by the act.

SECTION 10. Refunding Bonds. Bonds may be issued for the purpose of refunding any bonds issued under this act. Refunding bonds may be issued by the Authority pursuant to the provisions of Arkansas Code § 15-5-314.

SECTION 11. No member of the State Building Services Council shall be held personally liable for any act taken by the Council or for any damages sustained by anyone in any contract entered into in carrying out the purposes and intent of this act, unless he (she) shall have acted with a corrupt intent.

SECTION 12. (a) The State Building Services is hereby authorized to supervise and manage the Capitol Mall Facility and the other buildings and facilities acquired pursuant to the authority granted herein and to manage, maintain and repair said buildings and facilities to provide rental space to be made available for the housing of state agencies, departments, boards, commissions and institutions, or other tenants, at such rental rates as deemed necessary:

(i) to provide sufficient funds to enable the Authority to meet, when due, the payment of principal of, interest on, and trustee's and paying agents' fees in connection with all bonds issued under this act;

(ii) to enable the Authority to establish and maintain such reserves, and other financial obligations in regard to the bonds issued under the provisions of this act as shall be set forth in any authorizing resolution or trust indenture utilized for that purpose; and

(iii) in addition thereto, to pay the costs of utilities, insurance, janitorial supplies and services, building maintenance, upkeep, repair, and remodeling as deemed necessary, including the accumulation of reserves deemed necessary for such purposes as authorized under the provisions of this act, and, in connection therewith, the State Building Services may establish one or more accounts in one or more banks authorized to do business in this state to accomplish such purposes.

(b) The State Building Services is hereby authorized to hire legal counsel of its choice to assist in the administration of this act.

SECTION 13. The following provisions shall apply to the Capitol Mall Facility:

(a) The General Assembly recognizes that the State Building Services has in its possession the original architectural drawings and plans for the construction of the Capitol Mall Facility as developed for and in behalf of the Public Building Authority under the authority of Act 236 of 1973, and the State Building Services is hereby authorized to employ architects to review such plans and to prepare such additional plans, specifications and estimates of costs for the construction of the Capitol Mall Facility as defined herein and the various facilities in connection therewith and to supervise and inspect such construction. After the State Building Services shall have approved the plans and specifications reviewed, modified and prepared by the architect, it may proceed to advertise for bids and award a contract for the construction of the facility in accordance with applicable laws governing the construction of public buildings. In addition, the State Building Services is hereby authorized to engage and pay such professional, technical, and other help as it shall determine to be necessary or desirable in assisting it to carry out effectively the authorities, functions, powers, and duties conferred and imposed upon it by this act.

(b) (1) In the event the provisions of this act are implemented, the following-described lands acquired in the name of the State of Arkansas by the Arkansas Revenue Department Building Commission pursuant to the provisions of Act 151 of 1965 and any laws amendatory thereto, shall be transferred by said commission to the State Building Services, to be held in the name of the State of Arkansas, to be used by the State Building Services for the purposes provided in this act, all of said lands being situated in the City of Little Rock, Pulaski County, Arkansas, to wit:

"A tract of land located in the E 1/2 of S4, T1N, R12W of the 5th Principal Meridian, said tract being located within the limits of the State Office Complex for the State Capitol at Little Rock, Pulaski County, Arkansas, as shown on the map titled Boundary Survey, State Office Complex by Edward G. Smith & Associates dated October 30, 1974, more particularly described as follows:

Commencing at the SW corner of Lot 12, Block 345 of Barton's Subdivision; thence S89 deg. 57'-45W 1430.81 feet to a point; thence North 569.68 feet to the point of beginning; thence West 320.0 feet to a point; thence North 115.0 feet to a point; thence East 320.0 feet to a point; thence South 115.0 feet to the point of beginning, said tract containing .8448 acres more or less."

(2) In the event revenue bonds are issued for the purpose of constructing the Capitol Mall Facility, as defined herein, the State Building Services shall have jurisdiction and control over the following lands, which include the lands described in subsection (1) of this subsection, located on the State Capitol Grounds, to wit:

"A tract of land located in the E 1/2 of S4, T1N, R12W of the 5th Principal Meridian, said tract being located within the limits of the State Office Complex for the State Capitol at Little Rock, Pulaski County, Arkansas, as shown on the map titled Boundary Survey State Office Complex by Edward G. Smith & Associates dated October 30, 1974. The tract is more particularly described as follows:

Commencing at the SW corner of Lot 12, Block 345 of Barton's Subdivision; thence S89-57-45W 985.81 feet along the North Boundary of 7th Street to point of beginning; thence continuing S-89-57-45W 445.0 feet to a point; thence North 569.68 feet to a point; thence West 320.0 feet to a point; thence North 115.0 feet to a point; thence East 320.0 feet to a point; thence North 692.27 feet to a point on the South Right-of-Way of the Missouri Pacific RR and the North Boundary of the State Office Complex; thence N54-57E 35.83 feet to a point; thence N88-09E 63.5 feet to a point; thence S 01-56E 18.18 feet to a point; thence North 54-55E 83.29 feet to a point on the South Right-of-Way of West 3rd Street being the North Boundary of the State Office Complex; thence S89-29E 783.47 feet along the South Boundary of 3rd Street to a point; thence S 967.54 feet to a point; thence West 380.0 feet to a point; thence North 200.0 feet to a point; thence West 390.0 feet to a point; thence South 300.0 feet to a point; thence East 270.0 feet to a point; thence South 354.39 feet to the point of beginning, said tract containing 24.04 acres more of less."

(3) The State Building Services, on behalf of the State of Arkansas, is hereby granted an easement or license over the State Capitol, the various buildings on the State Capitol grounds, and the State Capitol grounds, for the purpose of installing or relocating utilities, connecting the Capitol Mall Facility to existing structures, and such other purposes necessary and consistent with the Capitol Mall Facility project, as authorized in this act.

(4) Expenses incurred in utility installation or relocation and those directly associated with the connection of the Capitol Mall Facility to existing structures on the State Capitol grounds, shall be paid as a part of the project cost.

(5) Should it be necessary to relocate the cafeteria now located in the State Capitol Building, to connect the Capitol Mall Facility with the State Capitol Building, the Secretary of State may make necessary arrangements for the cafeteria to be temporarily relocated in the State Capitol Building if the area in the Capitol Mall Facility for the cafeteria is not yet completed for its relocation. The cost of relocation of the cafeteria, if the Secretary of State deems the same to be necessary, shall be defrayed from funds appropriated or provided for the operation and support of the Secretary of State's office.

(6) The State Building Services shall coordinate with the affected agencies and the Secretary of State efforts to relocate state agency occupants of existing structures on the State Capitol grounds during construction, into State-owned facilities if available, and to pay any additional rentals for space used to house such state agencies as a part of the cost of the project for the term of the construction of the project unless funds are otherwise provided by the General Assembly therefor.

(7) The granite boulder placed June 15, 1936, in celebration of the State's centennial, and the bauxite boulder placed March 1943, honoring the State's contribution to the World War II effort, now located on the site of the proposed Capitol Mall Facility, shall be relocated by the State Building Services to such other areas or sites as may be designated by the Secretary of State. Costs of relocating these monuments shall be considered a cost of the project unless funds are otherwise provided for such purposes.

(c) The State Building Services is hereby authorized to:

(1) acquire from the Employment Security Division of the Department of Labor any title and interest in the building it now has or may hereafter acquire, located on the State Capitol grounds, known as the "Employment Security Building", in exchange for which the Employment Security Division may be granted an advance rental payment credit in an amount to be determined by the value of the building, reduce the division's rental payment for occupancy in the Capitol Mall Facility, or,

(2) purchase, on behalf of the State of Arkansas, from the Employment Security Division the building on the State Capitol grounds at a price agreed to by the parties involved. If the building is purchased by the State Building Services, then no relocation costs shall be paid to the Employment Security Division.

As evidence of this transfer, the Director of the Department of Labor is hereby authorized to execute any instrument or conveyance or contract as the Attorney General of the State of Arkansas shall deem necessary.

(d) (1) The State Building Services is hereby authorized to lease additional temporary parking areas near the State Capitol Building during the construction phase of the Capitol Mall Facility project and to provide and operate, if necessary, one or more shuttle buses between such parking areas and the State Capitol grounds. The State Highway and Transportation Department shall assist the State Building Services in ground preparation and surfacing of additional temporary parking spaces as authorized in this act.

(2) Upon completion of the construction phase of the Capitol Mall Facility project, the State Building Services shall develop parking regulations which will maintain equitable parking among the tenants of the Capitol Mall Facility and the public, and may establish reasonable rental or other charges for parking therein. The State Capitol Police shall provide the necessary traffic patrols and policing of the Capitol Mall Facility parking areas.

(3) The State Building Services is hereby authorized to negotiate with any state agency or department now occupying existing structures on the site of the Capitol Mall Facility and to provide for the relocation of the agency or department during the construction of the Capitol Mall Facility, or may provide compensation for the existing structure(s) should acquisition of the structure(s) be necessary in connection with the project. The compensation paid for acquisition of existing structure(s) must be submitted to and approved by the Governor and the same shall constitute a cost of the Capitol Mall Facility project.

(4) The State Building Services, shall, prior to the beginning of the project, develop a proposed master plan of housing state agencies and departments within the facilities of the Capitol Mall project, and shall recommend in such plan the priorities by which space is to be provided for rental by state agencies and departments identified in the plan, and shall submit such plan, together with the recommended schedule of rental payments deemed necessary by the State Building Services to defray the cost of the project on a year-to-year basis, to the Governor for his review and approval, and shall submit a copy thereof to the Legislative Council for its information and review. Upon receipt of such proposed plan the Governor shall review the same and may make such changes therein, including the priorities in providing space for state agencies and departments, as he deems appropriate, and shall endorse his approval thereon.

It is the intent of this subsection that the Governor shall determine the needs and priorities for locating or relocating state agencies and departments into space in the Capitol Mall project facilities. After the proposed plan is approved by the Governor, the State Building Services shall confer from time to time with the Governor in connection with priorities in the location or relocation of state agencies and departments in said Facility.

(e) In furtherance of the construction of the Capitol Mall Facility as authorized in subsection (a) of Section 3, State Building Services is authorized to enter into agreements with the respective Boards of Trustees of the Arkansas Teacher Retirement System, the Arkansas Public Employees Retirement System, and the Arkansas State Police Retirement System for the construction of a building which shall be a portion of the building identified as Building No. 1 contained in the "Facilities -- Master Plan -- Year 1985" on page 79 of the Arkansas State Capitol Complex Master Plan as defined in subsection (c) of Section 2, deemed adequate for the office space needs of their respective retirement systems for current and anticipated future expansion, provided that:

(1) such facilities shall be constructed by the State Building Services in accordance with a contract entered into by the State Building Services Council and the Boards of Trustees of the respective retirement systems setting forth the square footage of space to be allocated to and owned by the respective retirement systems upon completion of this project, with the cost thereof to be defrayed by each of the retirement systems in such manner and under such terms and conditions as may be agreed to by the respective retirement systems and the State Building Services Council;

(2) the agreement provides that the facilities shall, during construction and upon completion thereof, be managed by State Building Services in accordance with the provisions of section 22-2-101 and subsequent sections of the Arkansas Code;

(3) to manage and rent any surplus space that each of the retirement systems may designate for lease to other state agencies under such terms and conditions, and for such duration, that may be agreed to by the respective retirement systems and State Building Services, with all rental income over and above management costs defrayed by State Building Services to be remitted to the respective retirement systems as income to each of the respective systems.

(4) such respective retirement systems may utilize funds available to them for investment purposes for payment to the State Building Services for the cost of construction of the facilities authorized in this subsection, in which event the construction cost of the facilities acquired for the respective retirement systems may be amortized in accordance with the amortization plan for funding their retirement systems, but in no event extending over a period exceeding forty (40) years. The respective retirement systems shall enter into agreements with State Building Services to pay all costs of maintenance, janitorial, and other services as operating expenses for the use of the facilities assigned to the respective retirement systems.

SECTION 14. From and after the effective date of this act, no new buildings or facilities to provide office space for State Agencies shall be constructed on the State Capitol grounds unless the same are part of and in conformance with the Capitol Mall Facilities -- Master Plan -- Year 1985 on page 79 of the Arkansas State Capitol Complex Master Plan as prepared under the direction of the Arkansas Public Building Authority authorized by Act 236 of 1973, dated June 1974, or as contained in such plan as expanded in the Proposed Facilities Master Plan -- Year 2000 on page 80 of said Arkansas State Capitol Complex Master Plan. Nothing in this act shall restrict or prohibit the construction of surface parking or parking decks on the State Capitol grounds, provided that parking facilities shall be constructed in areas now utilized as parking or designated as parking on the Arkansas State Capitol Complex Master Plan -- Year 1985 or in accordance with the Facilities Master Plan -- Year 2000 as prepared by the Arkansas Public Building Authority.

SECTION 15. This act shall not create any right in any bondholder for bonds issued pursuant to this act, and no right of such bondholder shall arise under it, until bonds authorized by this act (of the initial issue or series) shall have been sold and delivered by the Authority.

SECTION 16. This act shall be construed liberally. The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.

SECTION 17. All provisions of this act of a general and permanent nature are amendatory to the Arkansas Code of 1987 Annotated and the Arkansas Code Revision Commission shall incorporate the same in the Code.

SECTION 18. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

SECTION 19. All laws and parts of laws in conflict with this act are hereby repealed. APPROVED: February 25, 1991.



13 Department of Health Building Expansion Act of 1991 -- Acts 1991, No. 1162.

SECTION 1. This act shall be known as the "Department of Health Building Expansion Act of 1991."

SECTION 2. As used in this act:

(1) "Authority" means the Arkansas Development Finance Authority;

(2) "Authorizing resolution" means the resolution or resolutions adopted by the board authorizing the loan;

(3) "Board" means the State Board of Health of the State of Arkansas;

(4) "Building" means the State Department of Health Building, located on West Markham Street in Little Rock, Arkansas, including the expansion;

(5) "Construction Fund" means the State Board of Health 1991 Building Expansion Construction Fund created pursuant to this act;

(6) "Director" or "State Health Officer" means the Director of the Arkansas Department of Health;

(7) "Construct" or "or construction" means to acquire, construct, reconstruct, remodel, install and equip any lands, building, structures, improvements or other property, real, personal or mixed, useful in connection with the expansion and to make other necessary expenditures in connection therewith, by such methods and in such manner as may be authorized by law, and in the case of the acquisition of equipment and other property of a medical, laboratory or technical nature by such method as the board or the director shall determine to be necessary or desirable to accomplish the power, purposes and authorities set forth in this act and without regard to the provisions of other laws pertaining to the construction and acquisition of property by state agencies. The term also includes payment or provision for expenses incidental thereto;

(8) "Expansion" means the expansion and improvement of the building as provided for herein, including the renovation and alteration of existing properties, real, personal or mixed;

(9) "Fees" means all fees set forth in Ark. Code Ann. 20-7-123, which fees are confirmed and ratified by this act;

(10) "Fee revenues" means all revenues derived from all or any of the fees;

(11) "Loan" means the loan which the board is authorized to effect, from the authority, by the terms of this act;

(12) "Revenue Fund" means the State Board of Health Fee Revenue Fund created pursuant to this act;

(13) "Revenue Loan Fund" means the State Board of Health Fee Revenue Loan Fund created pursuant to this act.

SECTION 3. (a) The expansion shall be constructed. The board is authorized to approve the construction of the expansion and to take such action as may be appropriate to the completion of the expansion and any facilities necessarily related thereto.

(b) Subject to the approval of the board, the plans, specifications and estimates of cost for the expansion shall be approved by the director, and the director is authorized to employ such architects and such other like professional and technical assistance as determined to be necessary for the construction of the expansion.

(c) The board and the director are authorized to take such action as may be appropriate for the construction of the expansion and to the accomplishment of the purposes of this act and may engage such legal, technical and other assistance as determined to be necessary to the construction of the expansion, the effecting of the loan and the accomplishment of the purposes of this act.

SECTION 4. (a) To finance to construction of the expansion, the board is authorized to enter into a loan, from the authority, in the principal amount of not more than six million five hundred thousand dollars ($6,500,000), pursuant to Arkansas Code of 1987 Annotated, Title 15, Chapter 5. The amount and purpose of the loan shall be approved by the board in an authorizing resolution, copies of which shall be maintained in the records of the board and of the authority.

(b) The loan shall bear interest at a rate determined by the rate of interest on funds borrowed by the authority to fund the loan, but not to exceed the lesser of ten percent (10%) per annum or the maximum rate of interest permitted by Amendment No. 60 to the Arkansas Constitution.

(c) The loan shall mature over a period of not more than thirty (30) years.

(d) The board and the director are authorized to execute and deliver such agreements, instruments and other undertakings and writings and to take such action as may be appropriate to evidence the loan and the security therefor and to carry out the purposes of this act.

SECTION 5. The payment and other obligations of the board under and with respect to the loan shall be secured by a pledge of the fee revenues, subject to the terms of this act and the reserved power to release fee revenues as set forth in this act. The loan shall be an obligation of the board only and shall not constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged. The loan shall not be secured by a lien on any land, building or other property belonging to the State of Arkansas. The loan shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation.

SECTION 6. The fees set forth in Ark. Code Ann. 20-7-123, which are the "fees" for all purposes of this act, are hereby confirmed and ratified.

SECTION 7. (a) Commencing July 1, 1991, and so long as the loan is outstanding, all fee revenues shall be treated as cash funds and shall not be deposited in the State Treasury, except as set forth in this act, but shall be deposited, as and when received, in a bank or banks approved by the board or the director, in an account or accounts of the board designated "State Board of Health Fee Revenue Fund." All moneys in the Revenue Fund shall, commencing on the date set forth above and so long as the loan is outstanding, shall not be subject to the provisions of Arkansas Code of 1987 Annotated 19-4-801 through 806 and shall be deposited, handled and disbursed as set forth in this act.

(b) Moneys held in the Revenue Fund shall, no less frequently than bimonthly, be withdrawn therefrom and deposited as follows and in the following order of priority:

(1) An annual amount sufficient to provide for principal, interest, servicing fees (if any) and reserve requirements with respect to the loan, but not to exceed the sum of six hundred and fifty thousand dollars ($650,000) per fiscal year:

(A) prior to the commencement of the loan, in the Construction Fund; or

(B) beginning upon commencement of the loan, in an account or accounts of the board, in a bank or banks approved by the board or the director, designated "State Board of Health Fee Revenue Loan Fund";

(2) the sum of nine hundred thousand dollars ($900,000) per fiscal year to the Public Health Fund;

(3) the sum of six hundred thousand ($600,000) per fiscal year to the State Health Building and Local Grant Trust Fund;

(4) any balance remaining shall be distributed fifty percent (50%) to the Public Health Fund and fifty percent (50%) to the State Health Building and Local Grant Trust Fund.

(c) Commencing July 1, 1991, and so long as the loan shall be outstanding, all funds held in the Revenue Fund, the Revenue Loan Fund and the Construction Fund shall be deemed to be cash funds, shall not be deposited in the State Treasury and shall be transferred, deposited and applied, as set forth herein, without the necessity of appropriation. All transfers from the Revenue Fund and the Construction Fund shall be made by the director. All transfers from the Revenue Loan Fund shall be made by the director or, with the approval of the director or the board, the authority.

(d) So long as the loan is outstanding, funds held in the Revenue Loan Fund shall be used solely for the purpose of paying and providing for principal of, interest on and servicing fees, if any, in connection with the loan and providing for the creation and maintenance of necessary reserves.

(e) So long as the loan is outstanding, all fees shall be imposed and all fee revenues shall be collected and applied as provided in this act; provided, however, particular fees may be reduced or eliminated so long as remaining fees are increased or new fees are added to the end that the aggregate annual amount of fee revenues shall always equal at least nine hundred thousand dollars ($900,000).

SECTION 8. The proceeds of the loan, other than amounts required to establish required reserves, to pay interest on the loan for a period not to exceed one (1) year or to pay costs of the loan (all of which shall be set forth in written directions executed by the director) shall be deposited, as cash funds, in an account of the board designated "State Board of Health 1991 Building Expansion Construction Fund" and disbursed by the director for the construction of the expansion.

SECTION 9. All moneys held at any time in the Revenue Fund, the Revenue Loan Fund and the Construction Fund shall, to the extent feasible, be invested and reinvested, as directed by the director, in direct obligations of or obligations fully guaranteed by the United States of America ("Government Obligations") or, with the approval of the authority, in mutual funds composed entirely of Government Obligations.

SECTION 10. The authorizing resolution, and each agreement or other writing executed and delivered pursuant to it or this act, together with this act, shall constitute a contract between the board and the authority, and the obligations of the board may be enforced by mandamus or other equitable or legal remedy. The obligations of the board shall be freely assignable by the authority, provided that the board is notified in writing of any such assignment.

SECTION 11. Neither the director nor any member of the board shall be personally liable on the loan or on account of any of the obligations or action undertaken in connection therewith or for any damages sustained by anyone with respect to any such obligations or action, unless he or she shall have acted with a corrupt intent.

SECTION 12. All provisions of this act of a general and permanent nature are amendatory to the Arkansas Code of 1987 Annotated and the Arkansas Code Revision Commission shall incorporate the same in the Code.

SECTION 13. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

SECTION 14. All laws and parts of laws in conflict herewith, including, without limiting the generality of the foregoing, Act 469 of 1965 (other than Section 10 thereof), Act 686 of 1977 and Ark. Code Ann. 20-7-203(c), are hereby repealed to the extent of such conflict.

SECTION 15. It is hereby found and determined by the General Assembly that the Arkansas Department of Health is critically in need of additional space and that, accordingly, the expansion, which is authorized and enabled by this act, must be constructed as soon as feasible. Therefore, an emergency is declared to exist and this act being necessary for the preservation of the public peace, health and safety, shall be in force upon its passage and approval.



14 1995 New Revenue Division Building Act -- Acts 1995, No. 725, as amended by Acts 1997, No. 250.

SECTION 1. This act may be referred to and cited as the "1995 New Revenue Division Building Act."

SECTION 2. Section 7(c) of Act 749 of the General Assembly of the State of Arkansas for the year 1977, is hereby amended to read as follows:

"(c) After the principal of, premiums, if any, and interest on all bonds are fully paid, or the required provision made for their payment, all moneys then remaining in the Building Fund and in the Bond Fund and all moneys received from the fees shall be deposited in the 1995 New Revenue Division Building Fund created by the 1995 New Revenue Division Building Act for payment of bonds to be issued pursuant to the 1995 New Revenue Division Building Act."

SECTION 3. Whenever used in this act, unless a different meaning clearly appears from the context:

(a) "Act No. 38" means Act No. 38 of the First Extraordinary Session of the General Assembly of the State of Arkansas for the year 1961, approved September 8, 1961, as amended.

(b) "Act No. 749" means Act No. 749 of the General Assembly of the State of Arkansas for the year 1977, as originally approved March 27, 1977.

(c) "Agency" or "Agencies" means any agency, board, officer, commission, department, division or institution of the State of Arkansas.

(d) "Arkansas Development Finance Authority Act" means Act 1062 of the General Assembly of the State of Arkansas for the year 1985, approved May 1, 1985, as amended.

(e) "Authority" means the Arkansas Development Finance Authority.

(f) "Bonds" means any bonds and any series of bonds authorized by and issued pursuant to the provisions of this act.

(g) "Buildings" means the Joel Y. Ledbetter Revenue Department Building constructed and financed under the provisions of Act No. 38 and Act No. 749, any additional buildings previously constructed pursuant to the provisions of Acts No. 38 or 749, and any additional building or buildings or improvements or additions to be constructed for use by the department and authorized pursuant to the provisions of this act.

(h) "Commission" means the Arkansas Revenue Department Building Commission, established by Act No. 38.

(i) "Construct" means to acquire, construct, reconstruct, remodel, install and equip any lands, buildings, structures, improvements, or other property, real, personal or mixed, useful in connection with the buildings, and to make other necessary expenditures in connection therewith, by such methods and in such manner as the commission shall determine to be necessary or desirable to accomplish the authorities, powers and purposes set forth in this act. This act shall be the sole authority needed and it shall not be necessary to comply with other laws pertaining to the acquiring, constructing and equipping of public buildings.

(j) "Department" means the Department of Finance and Administration of the State of Arkansas, or any successor agency.

(k) "Division" means the Revenue Division of the department.

(l) "Expansion" means additional buildings, extensions, or improvements to the buildings, appropriate remodeling of and improvements to the buildings, and appropriate equipment and furnishings for use in the buildings, all as determined by the commission for the principle use of the department.

(m) "Fee Revenues" means all revenues derived from the fees.

(n) "Fees" means the fees provided for in Arkansas Code Section 27-14-602 which have been previously imposed and are paid to or for the benefit of the commission.

(o) "Loans" means one or more loans from the authority to the commission used to construct the expansion as permitted in Section 9 hereof.

(p) "Pledged Revenues" means all revenues authorized by Section 10 of this act to be pledged for the security and payment of the loans and the bonds, being fee revenues and gross revenues derived from leasing or rental of space in the buildings.

SECTION 4. In addition to authorities, powers and purposes otherwise set forth in this act in Act No. 38 and in Act No. 749, the Arkansas Revenue Department Building Commission is hereby authorized and empowered to:

(a) Construct the expansion.

(b) Arrange for the housing in the buildings and the expansion of the division and other offices of the department and other agencies as space and facilities may permit from time to time and with reference to other agencies to rent, lease or otherwise make available space upon such terms and conditions and for such rents and charges, if any, as the commission may determine.

(c) Construct parking facilities related to the buildings or the expansion.

(d) Obtain the necessary funds for accomplishing its authorities, powers and purposes through loans from the authority or from other appropriate sources.

(e) Purchase, lease or rent and receive bequests or donations of, or otherwise acquire and sell, trade or barter, any property (real, personal or mixed) and convert into money and/or other property and property not needed or which cannot be used in its then current form.

(f) Establish accounts in one or more banks, and thereafter from time to time make deposits in and withdrawals from such accounts.

(g) Contract and be contracted with.

(h) Apply for, receive, accept and use any moneys and property from the Government of the United States or of any state, political subdivision or agency or from any public or private corporation, agency or organization of any nature, or from any individual.

(i) Invest and reinvest any of its moneys not required for immediate use, including proceeds from the sale of any bonds, in such manner as the commission shall determine, subject to any agreement with the authority or with bondholders stated in the authorizing resolution or trust indenture relating to such bonds.

(j) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the authorities, powers and purposes conferred by this act and to carry out the intent of this act.

SECTION 5. (a) In addition to the authorities, powers and purposes conferred by this act, the authorities, powers and purposes conferred by, and the provisions of Act No. 38 and Act. No. 749, except as they may be inconsistent with any of the provisions of this act, are hereby confirmed, ratified, continued and reenacted, including, without limitation, the provisions of Act No. 38 and Act No. 749 pertaining to organization of the commission, and meetings of the commission. Members of the Commission may receive expense reimbursement in accordance with Arkansas Code 25-16-901 et seq.

(b) This act shall constitute the sole authority necessary for the accomplishment of the authorities, powers and purposes of this act. The authorities, powers and purposes of this act may be exercised by or on behalf of the commission without necessity of approval by any other branch, department, agency, or officer of the State of Arkansas, and without compliance with any other act or law pertaining to such authorities, powers and purposes.

SECTION 6. The buildings and the expansion, after completion, shall house all or such part of the division and the department as the commission shall determine. In addition, the buildings and expansion may house such other agencies as space and facilities will permit from time to time, as determined by the commission.

SECTION 7. Ark. Code Ann. § 27-14-606 is amended to read as follows:

"(a) All fees collected under § 27-14-602 shall be deposited in the 1995 New Revenue Division Building Fund as cash funds and shall be used for the repayment of bonds which may be issued by or for the benefit of the Arkansas Revenue Department Building Commission pursuant to the 1995 New Revenue Division Building Act.

(b) All fees collected by the circuit clerk and recorder as required by this chapter shall not be affected by the provisions of this section."

SECTION 8. (a) Fee Revenues, as and when received by the commission, are hereby declared to be cash funds of the commission, and shall not be deposited in the Treasury, but shall be deposited in a bank or banks, as determined by the commission. The Fee Revenues shall be collected and applied as in this act provided until the principal of, premiums, if any, and interest on all loans from the authority and bonds issued under this act shall be paid or the required provision made for their payment; provided, however, particular fees may be varied as to amount or new fees substituted or added so long as there is no reduction in gross Fee Revenues that would have been collected had there been no such change, substitution or addition, and the term "Fee Revenues" includes the revenues derived from all such fees.

(b) There is hereby created a fund which shall be designated "1995 New Revenue Division Building Fund" (the "Building Fund") which shall be maintained by the commission in such depository bank or banks as may from time to time be designated by the commission. Commencing on the effective date of this act, there shall be deposited into the Building Fund all moneys received by the commission from any other source whatever, including, without limitation, fee revenues and revenues derived from leasing or renting of space in the buildings or the expansion, subject however, to any prior pledge of such Fee Revenues by the commission for the payment of previously issued bonds.

(c) All moneys in the Building Fund shall be used solely, and in the order of priority, as follows:

(1) To provide for payment of debt service on all loans from the authority and bonds issued under this act, and to fund any other fund or account created pursuant to the authorizing resolution or trust indenture relating to any such loans or bonds.

(2) Any funds deposited in the Building Fund and not required in any fiscal year to be applied to any loans or series of bonds pursuant to Section 8(c)(1) may be withdrawn from the Building Fund and deposited in the State Treasury (and there credited to the Constitutional and Fiscal Agencies Fund).

(3) All loans or bonds issued pursuant to the provisions of this act shall rank on a parity of security as to the amounts deposited in the Building Fund.

(d) After the principal of, premiums, if any, and interest on all loans or bonds are fully paid, or the required provision made for their payment, all moneys then remaining in the Building Fund, and in any fund established with respect to any series of bonds, and all moneys received from the fees shall be deposited in the State Treasury, as special revenues, and by the State Treasurer credited to the Constitutional and Fiscal Agencies Fund.

SECTION 9. (a) The commission is hereby authorized and empowered to cooperate and contract with the authority to cause the authority to issue bonds, at one time or in series from time to time, and to loan the net proceeds of such bonds to the commission to enable the commission to use such proceeds thereof, together with any other available funds, for defraying the costs of constructing the expansion together with all expenses incidental to and reasonably necessary in connection therewith. The commission is authorized to negotiate the repayment of the loans on such terms and conditions as are mutually acceptable to the commission and the authority. The commission is specifically authorized and permitted to pledge and assign to the authority, to secure repayment of the loans and the bonds, the fee revenues and revenues from leasing space in the buildings and the expansion.

(b) The bonds shall be issued by the authority under and subject to the Arkansas Development Finance Authority Act, which shall govern the terms, provisions and manner of issuance of such bonds.

SECTION 10. The principal of, premiums, if any, interest on, and trustee's and paying agent's fees in connection with all bonds authorized under this act may be secured by a pledge of and lien on the loan repayment obligation of the commission to include its pledge of the Fee Revenues and the gross revenues derived from the leasing or renting to others of space in the buildings and the expansion.

SECTION 11. All agencies are hereby expressly authorized to execute and enter into agreements with the commission for the leasing or renting of space in the buildings and the expansion when there is space therein over and above the requirements of the department and the divisions thereof. Such agreements may be upon such conditions, for such terms, for such amounts, and containing such other provisions as may be determined by the commission and the agency involved to be appropriate and in the best interests of all concerned. All such agreements and all covenants and agreements therein contained on the part of the parties thereto shall be binding in all respects upon the parties thereto and their successors from time to time, including any successor agency performing the functions exercised by the agency executing the agreement, in accordance with the terms of such covenants and agreements, and all of the provisions thereof shall be enforceable by mandamus or other appropriate proceedings at law or in equity. Neither the commission nor any agency shall be required to obtain the approval of or consent to any such lease from Arkansas State Building Services. In its discretion, the commission may consult or contract with State Building Services in such leasing activities.

SECTION 12. Each loan agreement, note, authorizing resolution or trust indenture shall, together with this act, constitute a contract by and between the authority, the commission and the holders and registered owners of the bonds authorized hereunder, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict accordance with the terms and provisions thereof and the covenants, agreements and obligations of the authority and the commission may be enforced by mandamus or other appropriate proceedings of law or in equity.

SECTION 13. The commission is hereby authorized to employ architects to prepare plans, specifications and estimates of cost for the construction of the expansion and to supervise and inspect such construction. In addition, the commission is hereby authorized to engage and pay such professional, technical and other help as it shall determine to be necessary or desirable in assisting it effectively to carry out the authorities, powers and purposes conferred and imposed by this act. The commission shall consult with State Building Services with respect to the construction of the expansion.

SECTION 14. This act shall be construed liberally. The enumeration of any object, purpose, power, manner, method and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

SECTION 15. All provisions of this act of a general and permanent nature are amendatory to the Arkansas Code of 1987 Annotated and the Arkansas Code Revision Commission shall incorporate the same in the Code.

SECTION 16. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

SECTION 17. All laws and parts of laws in conflict with this act are hereby repealed.

SECTION 18. EMERGENCY. It is hereby found and determined by the General Assembly that since 1977 tax collection, driver's services, motor vehicle registration and other duties imposed by law upon the Revenue Division have substantially increased; that the building housing the Revenue Division of the Department of Finance and Administration is no longer adequate to allow the Revenue Division to properly and efficiently to carry out its functions and duties; that services provided to taxpayers may be improved and expanded with the construction and use of an additional building; and, that this act is designed to alleviate the stated problems. Therefore, an emergency is hereby declared to exist and this act being necessary for the immediate preservation of the public peace, health and safety shall be in full force and effect from and after its passage and approval. APPROVED: March 21, 1995.



15 Highway Construction and Improvement Bonds -- Acts 1995, No. 1007.

SECTION 1. TITLE; LEGISLATIVE FINDINGS.

(a) This Act may be referred to and cited as the "Arkansas Highway General Obligation Bond Act of 1995."

(b) The General Assembly of the State of Arkansas has determined that there is an immediate need for new highways and highway improvements throughout the State of Arkansas in order to provide for the health, safety and welfare of its citizens and others and to promote economic development within the state. The General Assembly has determined that current funding sources for highway construction and improvements are inadequate to meet the needs of the state and that the best way to accomplish such improvements expeditiously is through the issuance of general obligation bonds to finance highway construction and improvements.

SECTION 2. DEFINITIONS. The following terms, as used in this Act, shall have the meanings set forth in this section:

(a) "Act" shall mean this Arkansas Highway General Obligation Bond Act of 1995.

(b) "Bonds" shall mean the State of Arkansas Highway Construction and Improvement General Obligation Bonds, as authorized herein.

(c) "Chief Fiscal Officer" shall mean the Director of the Department of Finance and Administration.

(d) "Commission" shall mean the Arkansas State Highway Commission, created and existing pursuant to Amendment 42 to the Constitution of the State of Arkansas.

(e) "Debt service" shall mean all amounts required for the payment of principal of, interest on, and premium, if any, due with respect to the bonds in any fiscal year, along with all associated costs, including, without limitation, the fees and costs of paying agents and trustees, and remarketing agent fees.

(f) "Designated tax revenues" shall mean

(1) portions of taxes collected pursuant to Ark. Code Ann. § 26-57-1101, et seq;

(2) taxes collected pursuant to Ark. Code Ann. §§ 26-52-302(c) and 26-53-107(c);

(3) portions of taxes collected pursuant to Ark. Code Ann. § 26-56-201(e), if approved;

(4) revenues derived from economic growth within Arkansas which is a direct result of highway improvements which are financed by the bonds issued pursuant to this Act; or,

(5) any other fees or taxes which are dedicated to the repayment of the bonds, including but not limited to toll road fees and right-of-way lease revenues.

(g) "Highway improvements" shall mean improvements to any of the roadways, bridges, tunnels, rights-of-way, and other capital improvements and facilities appurtenant or pertaining thereto, including costs of acquisition and construction. Highway improvements shall also include the maintenance of highway improvements constructed with proceeds of the bonds.

SECTION 3. AUTHORIZATION; PURPOSES. The Arkansas State Highway Commission is hereby authorized, subject to the approval of the voters at a state-wide election pursuant to Amendment 20 to the Constitution of the State of Arkansas, to issue the bonds in a total principal amount not to exceed three billion five hundred million dollars ($3,500,000,000) for the purposes of (i) accelerating highway improvements in progress or scheduled as of January 1, 1995, (ii) funding new highway improvements not in progress or scheduled as of January 1, 1995, (iii) providing matching funds in connection with federal highway programs, and (iv) paying the costs of issuance of the bonds. The bonds may be issued in one or more series at such times, in such amounts, and bearing such designations as the Commission in consultation with the Chief Fiscal Officer of the State shall determine pursuant to Section 6 hereof.

SECTION 4. IMPROVEMENTS TO BE FINANCED. At least ninety (90) days prior to the calling of an election as set forth in Section 5 hereof, the Commission shall prepare and distribute to the Governor and the Legislative Council a report setting forth in general terms the highway improvements which would be financed if all of the authorized bonds were to be issued and the estimated cost of each highway improvement. Upon receipt of the report described in the preceding sentence, the Governor, after obtaining the advice of the Legislative Council and in accordance with the provisions of Amendments 20 and 42 to the Arkansas Constitution, shall, if he deems it to be in the public interest, by proclamation call an election on the question of issuing the bonds.

SECTION 5. ELECTION.

(a) No bonds shall be issued under this Act unless the issuance of bonds has been approved by a majority of the qualified electors of the state voting on the question at a state-wide election called by proclamation of the Governor. Such election may be in conjunction with a general election or it may be a special election. Notice of such election shall be published by the Secretary of State in a newspaper of general circulation in the state at least thirty (30) days prior to such election, and notice thereof shall be mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to such election.

(b) It shall not be necessary, in the case of the notice or proclamation for the election, to publish this Act in its entirety, but the notice or proclamation shall state that the election is to be held for the purpose of submitting to the people the following proposition, in substantially the form set forth herein:

"Authorizing the Arkansas State Highway Commission to issue State of Arkansas Highway Construction and Improvement General Obligation Bonds (the "Bonds") in a total principal amount not to exceed $3,500,000,000. If approved, such Bonds will be issued in series of various principal amounts from time to time for the purpose of paying the cost of highway construction and improvements in the State of Arkansas. The Bonds shall be issued pursuant to the authority of and the terms set forth in Amendment 20 to the Arkansas Constitution and the Arkansas Highway General Obligation Bond Act of 1995 (the "Act").

The Bonds shall be general obligations of the State of Arkansas, secured by and payable from the general revenues of the State. The Bonds will be payable first from certain designated revenues, specifically: portions of the proceeds of a five cent per gallon increase in the excise tax on distillate special fuels (diesel and other related products), if such tax increase is approved by the voters, revenues derived from an additional one-half of one percent (1/2 of 1%) excise tax on gross proceeds or gross receipts (sales tax) and from an additional one-half of one percent (1/2 of 1%) compensating excise tax (use tax), portions of the proceeds of a wholesale excise tax at the rate of six and one-half percent on motor fuel (gasoline and related products); revenues derived from economic growth directly attributable to highway improvements financed by the bonds; and any other revenues designated by the General Assembly for such purpose.

The wholesale excise tax on motor fuel, the sales tax and the use tax have already been levied, but such taxes will not be collected unless the bonds are hereby approved by the voters. If the bonds are hereby approved, the wholesale excise tax on motor fuel, the sales tax and the use tax will be collected so long as the bonds are outstanding. If the bonds are not hereby approved, such taxes will not be collected. The excise tax of five cents per gallon on distillate special fuels is being submitted to the voters for their approval elsewhere on this ballot."

(c) The ballot title and the proposition set forth in Section 5(b) shall be submitted by the Secretary of State to the Attorney General for approval in substantially the following form:

"ISSUANCE OF $3,500,000,000 STATE OF ARKANSAS HIGHWAY CONSTRUCTION AND IMPROVEMENT GENERAL OBLIGATION BONDS"

(d) The county boards of election commissioners in each of the several counties of the state shall hold and conduct the election, and each such board is hereby authorized and directed to take such action with respect to the appointment of election officials and such other matters as is required by the laws of the state. The vote shall be canvassed and the result thereof declared in each county by such boards. The results shall, within ten (10) days after the date of the election, be certified by such county boards to the Secretary of State, who shall forthwith tabulate all returns so received and certify to the Governor the total vote for and against the proposition submitted pursuant to this Act.

(e) The result of the election shall be proclaimed by the Governor by the publication of such proclamation one (1) time in a newspaper of general circulation in the State of Arkansas, and the results as proclaimed shall be conclusive unless a complaint challenging the election results is filed within thirty (30) days after the date of such publication in the chancery court of Pulaski County.

(f) If a majority of the qualified electors voting on the proposition vote in favor of the issuance of the bonds, then the Commission shall proceed with the issuance of bonds in the manner and on the terms set forth in this Act. If a majority of the qualified electors voting on the proposition vote against the issuance of the bonds, none of the bonds authorized by this Act shall be issued. One subsequent election may be called by the Governor if the proposition fails, but such subsequent election may be held no earlier than six (6) months after the preceding election, but no later than December 31, 1996.

SECTION 6. PROCEDURE FOR ISSUING BONDS. Prior to the issuance of any series of bonds, the following actions shall be taken:

(a) The Commission shall, in consultation with the Chief Fiscal Officer, determine the estimated amount of designated tax revenues to be collected by the state in the remainder of the then current fiscal biennium. The estimated amount of designated tax revenues shall be reported to the Governor.

(b) The Commission shall present a report to the Governor and the Legislative Council, setting forth the specific highway improvements to be financed with the proceeds of such series of bonds, the estimated cost of each of the highway improvements, the amount of bonds necessary to finance such highway improvements, and the estimated amount of debt service required to pay the bonds.

(c) Upon receipt of the reports described in Sections 6(a) and 6(b) hereof, the Governor shall, if he and the Commission determine that the estimated designated tax revenues and any other revenues appropriated by the General Assembly for repayment of bonds will be sufficient to pay debt service on such series of bonds, by proclamation authorize the Commission to proceed with the issuance of such series of bonds.

(d) Once the Governor has issued his proclamation with respect to one or more series of bonds, the Commission shall adopt a resolution authorizing the issuance of such bonds. Each such resolution shall contain such terms, covenants, and conditions as are deemed desirable and consistent with this Act, including, without limitation, those pertaining to the establishment and maintenance of funds and accounts, the deposit and investment of tax collections and of bond proceeds, and the rights and obligations of the state, its officers and officials, the Commission, and the registered owners of the bonds. The resolutions of the Commission may provide for the execution and delivery by the Commission of a trust indenture or trust indentures, with one or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions referred to above and other terms and conditions deemed necessary by the Commission, which trust indenture or trust indentures shall be binding upon the Commission and the State, and their respective officers and officials.

SECTION 7. TERMS OF BONDS. The bonds shall be subject to the following terms and conditions:

(a) The bonds shall be issued in series, as set forth herein, in amounts sufficient to finance all or part of the costs of highway improvements described in Section 4 hereof, with the respective series to be designated by the year in which issued and, if more than one series is to be issued in a particular year, by alphabetical designation.

(b) The bonds of each series shall have such date or dates as the Commission shall determine and shall mature, or be subject to mandatory sinking fund redemption, over a period ending not later than thirty (30) years after the date of issue of each series.

(c) The bonds of each series shall bear interest at the rate or rates determined by the Commission at the sale of the bonds. The bonds may bear interest at either a fixed or a variable rate, or may be convertible from one interest rate mode to another, and such interest shall be payable at such times as the Commission shall determine.

(d) The bonds shall be issued in the form of bonds registered as to both principal and interest without coupons; may be in such denominations; may be made exchangeable for bonds of another form or denomination, bearing the same rate of interest; may be made payable at such places within or without the state; may be made subject to redemption prior to maturity in such manner and for such redemption prices; and may contain such other terms and conditions, all as the Commission shall determine.

(e) Each bond shall be executed with the facsimile signatures of the Governor, the Chairman of the Commission, and the Treasurer of the State of Arkansas, and shall have affixed or imprinted thereon the Great Seal of the State of Arkansas. Delivery of the bonds so executed shall be valid, notwithstanding any change in persons holding such offices occurring after the bonds have been executed.

SECTION 8. SALE OF BONDS.

(a) The bonds may be sold in such manner, either at private or public sale, and upon such terms as the Commission shall determine to be reasonable and expedient for effecting the purposes of this Act. The bonds may be sold at a price acceptable to the Commission, which price may include a discount or a premium.

(b) If the bonds are to be sold at public sale, the Commission shall give notice of the offering of such bonds in a manner reasonably designed to notify the public finance industry that such offering is being made. The Commission shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(c) The Commission is authorized to structure the sale of bonds utilizing such financing techniques as are recommended by its professional advisors in order to take advantage of market conditions and obtain the most favorable interest rates consistent with the purposes of this Act. In furtherance of this authorization, the Commission may enter into such ancillary agreements in connection with the sale of the bonds as it deems necessary and advisable, including, without limitation, bond purchase agreements, remarketing agreements, and letter of credit and reimbursement agreements.

SECTION 9. EMPLOYMENT OF PROFESSIONALS. The Commission is authorized to retain such professionals as it deems necessary to accomplish the issuance and sale of the bonds, including, without limitation, legal counsel, financial advisors, underwriters, trustees, paying agents and remarketing agents.

SECTION 10. INVESTMENT OF PROCEEDS. The proceeds from the issuance of the bonds shall, prior to expenditure of such proceeds for the purposes described in this Act, be held, maintained, and invested by the trustee as set forth in a resolution of the Commission or as set forth in any trust indenture securing the bonds.

SECTION 11. GENERAL OBLIGATION.

(a) All bonds issued under this Act shall be direct general obligations of the State of Arkansas, for the payment of the debt service on which the full faith and credit of the State of Arkansas are hereby irrevocably pledged so long as the bonds are outstanding. The bonds shall be payable from the 1995 Arkansas Highway Construction and Improvement Bond Account and general revenues of the state as that term is defined in the Revenue Stabilization Law of Arkansas, Ark. Code Ann. § 19-5-101 et seq., and such amount of general revenues as is necessary is hereby pledged to the payment of debt service on the bonds, and shall be and remain pledged for those purposes.

(b) This Act shall constitute a contract between the State of Arkansas and the registered owners of all bonds issued hereunder which shall never be impaired, and any violation of its terms, whether under purported legislative authority or otherwise, may be enjoined by the Chancery Court of Pulaski County upon the complaint of any bond owner or any taxpayer. The court shall, in any suit against the Commission, the State Treasurer, or other appropriate officer or official of the state, prevent a diversion of any funds pledged in accordance with this Act and shall compel the restoration of diverted funds, by injunction or mandamus. Also, and without limitation as to any other appropriate remedy at law or in equity, any bond owner may, by an appropriate action, including, without limitation, injunction or mandamus, compel the performance of all covenants and obligation of the State, its officers and officials, hereunder.

(c) This Act shall not create any right of any character with respect to the bonds and no right of any character with respect to the bonds shall arise under or pursuant to it, unless and until the first series of bonds authorized by this Act shall have been sold and delivered.

SECTION 12. SOURCES OF REPAYMENT.

(a) Without in any way limiting the general obligation of the State of Arkansas to repay the bonds, the designated tax revenues (as such term is defined in Section 2 hereof) are hereby specifically pledged to the payment of the debt service on the bonds.

(b) Pursuant to certain acts of the 80th General Assembly, the State Treasurer has been authorized to establish in the State Highway and Transportation Department Fund a special account, known as the "1995 Arkansas Highway Construction and Improvement Bond Account," and shall deposit therein all designated tax revenues. In addition, pursuant to certain acts of the 80th General Assembly, the State Treasurer has been authorized to establish in the State Highway and Transportation Department Fund a special account, known as the Highway Resurfacing and Rehabilitation Account. The Commission is authorized to pledge to the repayment of the bonds the full faith and credit of the State, as provided in Section 11 of this Act, and to grant a lien upon the funds on deposit in the 1995 Arkansas Highway Construction and Improvement Bond Account and the Highway Resurfacing and Rehabilitation Account in the State Highway and Transportation Department Fund.

(c) On or before commencement of each fiscal year, the Commission in consultation with the Chief Fiscal Officer shall determine the estimated amount required for payment of debt service due on each series of bonds issued and outstanding under this Act during such fiscal year, and shall certify such estimated amount to the State Treasurer. The State Treasurer shall then make transfers from the 1995 Arkansas Highway Construction and Improvement Bond Account in the State Highway and Transportation Department Fund to the trustees for each series of bonds, in such amounts and at such times as shall be specified in the indentures, to pay the maturing debt service on each series of bonds issued and outstanding under this Act. The State Treasurer shall make such additional transfers as the Commission shall certify as being required under the indentures to enable the Commission to establish and thereafter maintain with the trustee for each series of bonds a reserve or reserves for payment of debt service on each series of bonds. Upon certification from the Commission, the State Treasurer may also make transfers of designated amounts from the Highway Resurfacing and Rehabilitation Account in the State Highway and Transportation Department Fund to the trustees or to the 1995 Arkansas Highway Construction and Improvement Bond Account for payment of debt service due on each series of bonds issued and outstanding.

(d) The obligation to make transfers from the 1995 Arkansas Highway Construction and Improvement Bond Account in the State Highway and Transportation Department Fund for the payment of debt service on, and, if applicable, a reserve for, each series of bonds shall constitute a first charge against amounts on deposit therein. Funds on deposit in the 1995 Arkansas Highway Construction and Improvement Bond Account in the State Highway and Transportation Department Fund in excess of the amounts required to pay debt service on the bonds and for a reasonable reserve may be used for highway improvements of the Commission, as defined in this Act, and for the redemption of bonds prior to maturity in the manner and in accordance with the provisions pertaining to redemption prior to maturity, as set forth in the trust indentures authorizing or securing each series of bonds.

(e) In the event that there are insufficient amounts in the 1995 Arkansas Highway Construction and Improvement Bond Account in the State Highway and Transportation Department Fund to pay the debt service on bonds issued and outstanding under this Act, or to fund any necessary reserves at the required level, the State Treasurer shall, to the extent permitted by law, transfer additional amounts thereto from the general revenues of the State.

(f) Prior to the beginning of each fiscal biennium, the Chief Fiscal Officer of the State shall determine the portion of revenues attributable to economic growth within Arkansas which is a direct result of highway improvements which are financed by the bonds issued pursuant to this act and certify such amount to the Governor. If such revenues are appropriated by the General Assembly for repayment of bonds, the Treasurer of the State shall then transfer that amount from general revenues to the 1995 Arkansas Highway Construction and Improvement Bond Account.

SECTION 13. INVESTMENT OF REVENUES. Any moneys held in the 1995 Arkansas Highway Construction and Improvement Bond Account in the State Highway and Transportation Department Fund and any fund in the State Treasury created under this Act shall be invested by the State Board of Finance to the full extent practicable pending disbursement for the purposes intended. Notwithstanding any other provision of law, such investments shall be in accordance with the terms of the resolution or trust indenture authorizing or securing the series of bonds to which said fund appertains to the extent the terms of such resolution or trust indenture are applicable.

SECTION 14. REFUNDING BONDS.

(a) The Commission may issue bonds for the purpose of refunding bonds previously issued pursuant to this Act, provided, however, that the total amount of bonds outstanding after the refunding is completed does not exceed the total amount authorized by this Act.

(b) Such refunding bonds shall be general obligations of the State of Arkansas, secured as set forth herein, and shall be secured and sold in accordance with the provisions of this Act.

SECTION 15. TAX EXEMPTION. All bonds issued under this Act, and interest thereon, shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes as well as income tax on any profit from the sale of the bonds at a profit. The bonds shall be eligible to secure deposits of all public funds, and shall be legal for investment of municipal, county, bank, fiduciary, insurance company and trust funds.

SECTION 16. POWERS OF COMMISSION. All powers granted to the Commission pursuant to this Act shall be deemed in addition to such powers as already exist pursuant to Amendment 42 to the Arkansas Constitution and the laws of the State of Arkansas. No member of the Commission shall be liable personally for any reason arising from the issuance of bonds pursuant to this Act unless such person shall have acted with corrupt intent.

SECTION 17. Ark. Code Ann. § 27-70-209 is hereby repealed.

SECTION 18. All provisions of this act of a general and permanent nature are amendatory to the Arkansas Code of 1987 Annotated and the Arkansas Code Revision Commission shall incorporate the same in the Code.

SECTION 19. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

SECTION 20. All laws and parts of laws in conflict with this act are hereby repealed.

SECTION 21. EMERGENCY. (Failed to be adopted) It is hereby found and determined by the General Assembly that there is an immediate need for the construction and repair of highways and roads within the State of Arkansas and that such a program cannot be accomplished without the issuance of bonds to finance the program. Therefore, an emergency is hereby declared to exist and this Act, being necessary for the immediate preservation of the public peace, health and safety, shall be in full force and effect from and after the passage and approval. APPROVED: April 7, 1995.



16 Department of Arkansas State Police Headquarters Facility and Wireless Data Equipment Financing Act -- Acts 1997, No. 1057.

SECTION 1. This Act shall be known and may be cited as the "Department of Arkansas State Police Headquarters Facility and Wireless Data Equipment Financing Act."

SECTION 2. (a) The General Assembly finds:

(1) that the Arkansas State Police are daily faced with:

(A) problems related to out-of-date methods of transmitting and processing information between officers in the field and headquarters,

(B) the need for a more efficient means of allocating Department personnel and other resources, particularly in emergency circumstances,

(C) radio frequency congestion and information bottleneck,

(D) greater personal risk for officers using out-of-date information support,

(E) inadequate access to information databases, and

(F) inadequate security for transmission of law enforcement information;

(2) that there is a need to improve the Department's information system by providing Wireless Data Equipment to support the Arkansas State Police;

(3) that Wireless Data Equipment will be supported by the Department's Land-Mobile Communications System and that the costs of implementing the use of Wireless Data Equipment is greatly reduced by the availability of the Land-Mobile Communications System to provide wireless transmission capability;

(4) that a method of financing is necessary to enable the Department to obtain Wireless Data Equipment;

(5) that the use of tax exempt revenue bonds to finance the new Headquarters Facility will lower the cost of the facility by substantially reducing the interest expense that otherwise would be paid; and

(6) that certain drivers license fees which were pledged to obligations issued to finance the Land-Mobile Communications System are now available to be pledged to the acquisition of the new Headquarters Facility and Wireless Data Equipment.

(b) The General Assembly hereby determines that Wireless Data Equipment is needed to maintain modern law enforcement and is therefore essential to the safety and welfare of the people of the State.

(c) It is hereby legislatively determined that the most feasible and least expensive way of financing the acquisition of Wireless Data Equipment is by authorizing the use of revenue bonds.

(d) It is hereby legislatively determined that the acquisition and financing of the new Headquarters Facility with revenue bonds will result in a substantial savings when compared to the method currently in place.

SECTION 3. Any fees generated by Arkansas Code 27-16-801(a) and Arkansas Code 27-23-118(a)(3) which are pledged to meet obligations under Arkansas Code 12-8-301, et seq., for the Department's Land-Mobile Communications System are no longer required to meet those obligations, and therefore may be utilized by the Department as provided in this act.

SECTION 4. DEFINITIONS. Whenever used in this act, unless a different meaning clearly appears from the context:

(a) "Acquire" when applied to Wireless Data Equipment, means to acquire (by purchase or otherwise), construct, repair, alter, install, restore or place on any land, or in any building or motor vehicle, any Wireless Data Equipment, by negotiation or bidding upon such terms and conditions as are determined by the Commission to be in the best interests of the Department and that will most effectively serve the purposes of this act.

(b) "Act 231" means Act 231 of 1945, as now in effect or as hereafter amended.

(c) "Authority" means the Arkansas Development Finance Authority.

(d) "Authority Act" means the Arkansas Development Finance Authority Act of 1985, as amended.

(e) "Commission" means the Arkansas State Police Commission, being the Commission created by Act 231, or any successor agency.

(f) "Cost" as applied to Wireless Data Equipment, means and includes any and all costs of such equipment and, without limiting the generality of the foregoing, shall include the following:

(1) all costs of the acquisition of any such equipment and all costs incident or related thereto including, but not limited to, engineering, architectural, consulting and related services;

(2) the cost of the preparation of plans, specifications, studies, surveys and estimates of cost and revenues;

(3) all other expenses necessary or incident to planning, providing or determining the need for or the feasibility of the equipment;

(4) the costs of related software for the operation and support of the equipment;

(5) the costs of database development and other information sources and all training required for the efficient use of the equipment; and

(6) any and all costs paid or incurred in connection with the issuance of bonds by the Authority to finance the acquisition of Wireless Data Equipment.

(g) "Cost" as applied to the Headquarters Facility means:

(1) the cost of acquiring the Headquarters Facility by satisfaction of the purchase price under the terms of the existing lease purchase agreement between the Department and the Arkansas Teacher Retirement System, or such other terms as may be negotiated between the parties; and

(2) any and all costs paid or incurred in connection with the issuance of bonds by the Authority to finance the acquisition of the Headquarters Facility.

(h) "Debt Service Payments" means payments to be made by the Department from Pledged Revenues or other legally available sources to secure and provide for payments due on any bonds or other obligations issued by the Authority to accomplish the purposes of this Act.

(i) "Department" means the Department of Arkansas State Police, created by Act 231, and any successor agency.

(j) "Director" means the Director of the Department of Arkansas State Police.

(k) "Financing Documents" means any note and mortgage, loan agreement, lease purchase agreement, trust indenture and related documents executed in connection with the issuance of bonds by the Authority to finance the Headquarters Facility or Wireless Data Equipment.

(l) "Financing Fund" means the Arkansas Department of State Police Financing Fund created by Section 6 of this act.

(m) "Headquarters Facility" means the land, buildings and improvements including equipment and personal property located at the intersection of Geyer Springs Road and Interstate 30 which is currently owned by the Arkansas Teacher Retirement System and leased to the Department.

(n) "Purchase Agreement" means any agreement entered into by the Commission with a vendor or vendors to acquire Wireless Data Equipment.

(o) "Pledged Revenues" means all fees generated by Arkansas Code 27-16-801(a) and 27-23-118(a)(3) as authorized by Section 6 of this act to be pledged for the security and payment of Debt Service Payments.

(p) "Wireless Data Equipment" means the public safety wireless data and related technologies equipment, including workstations, modems and other vehicle based equipment, network controllers, computer aided dispatch equipment, central information services sites with related server computers and controllers, software and information support, and furnishings and fixtures used directly for public safety purposes in connection with the operation thereof, and such other equipment, property, and other items determined by the Commission as necessary to accomplish the purpose of this act.

SECTION 5. In addition to the powers, purposes, and authorities set forth elsewhere in this Act or in other laws, the Commission is hereby authorized and empowered to:

(a) Acquire, construct, repair, renovate, alter, maintain and equip Wireless Data Equipment and the Headquarters Facility.

(b) Contract to acquire Wireless Data Equipment on such terms and conditions as are specified by this act and approved by the Director with the consent of the Commission and to provide for the payment of the cost of acquisition of Wireless Data Equipment and the Headquarters Facility from any legally available source or sources, including, without limitation, the revenues authorized by Section 4 of this act, and funds appropriated and made available under Act 231.

(c) Enter into such Financing Documents and agreements with the Authority that are necessary and appropriate to secure obligations issued by the Authority that will facilitate the acquisition of the Headquarters Building and Wireless Data Equipment.

(d) Take such other action, not inconsistent with law, as may be necessary, convenient or desirable to carry out the powers, purposes and authority set forth in this act and to carry out the intent of this act.

SECTION 6. (a) The Debt Service Payments and other costs relating to Wireless Data Equipment and the Headquarters Facility shall be secured by a lien on and pledge of the Pledged Revenues. To the extent that Pledged Revenues are not required to make Debt Service Payments, they shall be released to the Department to provide operating funds as described below.

(b) On July 1, 1997, all Pledged Revenues are hereby specifically declared to be cash funds restricted in their use and dedicated and to be used solely as provided and authorized in this act. The Pledged Revenues shall not be deposited into the State Treasury but, as and when received (by the Commissioner of Motor Vehicles, the Department of Motor Vehicles, the Department, the Commission, the Commissioner of Revenues, the Department of Finance and Administration or by any other state agency) shall be deposited in a bank or banks selected by the Department, to the credit of a fund hereby created and designated as the Department of Arkansas State Police Financing Fund.

(c) Commencing on the date that bonds are issued by the Authority pursuant to this act and the Authority Act, the Financing Fund shall constitute Pledged Revenues as defined in this act. Debt Service Payments shall be paid from the Financing Fund as set forth in the Financing Documents. If and so long as all Debt Service Payments have been properly made on the last day of each fiscal quarter, the Pledged Revenues remaining in the Financing Fund shall be withdrawn from the Financing Fund and deposited in the State Treasury as special revenues to the credit of the Department. So long as any Debt Service Payments remain to be paid, all moneys in the Financing Fund shall continue to be pledged to Debt Service Payments, and other costs in connection with the bonds and the maintenance of reserves, not withstanding the Department's right to withdraw funds on the last day of each fiscal quarter if Debt Service Payments are current. The provisions of this Section shall expire upon payment or provision for all Debt Service Payments as authorized in the Financing Documents, and any balances remaining in the Financing Fund shall be deposited in the State Treasury to the credit of the Department as a non-revenue receipt.

(d) So long as there are remaining any Debt Service Payments to be made, the General Assembly may modify or change the fees referred to as Pledged Revenues above but only on condition that there is always maintained in effect and made available for the payment of Debt Service Payments, sources of revenue, comparable in amount and time of receipt, which produce revenues sufficient to provide for and secure Debt Service Payments when due.

SECTION 7. The Commission shall submit any Purchase Agreement for the acquisition of Wireless Data Equipment, as authorized by this act, to the Arkansas Legislative Council for its advice and counsel prior to any obligation being incurred by the Commission.

SECTION 8. All provisions of this act of a general and permanent nature are amendatory to the Arkansas Code of 1987 Annotated and the Arkansas Code Revision Commission shall incorporate the same in the Code.

SECTION 9. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

SECTION 10. All laws and parts of laws in conflict with this act are hereby repealed.

SECTION 11. EMERGENCY. It is found and determined by the General Assembly of the State of Arkansas that certain drivers license fees are pledged to secure bonds which mature on July 1, 1997; that upon the maturity of those bonds the fees will no longer be obligated; that those fees are needed to provide vital services to the Arkansas State Police; that this act will allow such use of those fees; and this act should go into effect as soon as possible to provide the additional revenues to the State Police. Therefore an emergency is declared to exist and this act being immediately necessary for the preservation of the public peace, health and safety shall become effective on the date of its approval by the Governor. If the bill is neither approved nor vetoed by the Governor, it shall become effective on the expiration of the period of time during which the Governor may veto the bill. If the bill is vetoed by the Governor and the veto is overridden, it shall become effective on the date the last house overrides the veto. APPROVED: April 2, 1997.









Title 20 - Public Health And Welfare

Subtitle 1 - General Provisions

Chapter 2 - Arkansas Minority Health Commission

§ 20-2-101 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Minority Health Commission; and

(2) "Minority" means black Americans, Hispanic Americans, Asian Americans, and American Indians.



§ 20-2-102 - Creation -- Members -- Compensation.

(a) There is established the Arkansas Minority Health Commission to consist of twelve (12) members to be appointed as follows:

(1) Six (6) members of the general public to be appointed by the Governor, with each of the four (4) congressional districts represented;

(2) Three (3) members to be appointed by the President Pro Tempore of the Senate; and

(3) Three (3) members to be appointed by the Speaker of the House of Representatives.

(b) All persons appointed to the commission shall be persons who have actively participated in health issues for minorities or have special knowledge or experience with minority health issues.

(c) The members shall serve staggered two-year terms.

(d) (1) The commission shall meet at least quarterly and at such other times as necessary to carry out its duties under this chapter.

(2) The commission shall elect one (1) of its members as chair and may provide by appropriate adoption of bylaws and rules for the time, place, and manner of calling its meetings.

(e) Any state agency, state-supported hospital, or state medical school shall submit to the commission any information the commission requests that relates to health issues for minorities except for names, addresses, telephone numbers, or any other identifying information.



§ 20-2-103 - Powers and duties generally.

(a) The Arkansas Minority Health Commission shall:

(1) Establish the commission as the comprehensive agency in this state for:

(A) Gathering and analyzing information regarding disparities in health and health care and access to health and health care services in this state;

(B) Statewide educational programming regarding disparities in health and health care and equity to health and health care services; and

(C) Coordinating events regarding disparities in health and health care and access to health and health care services;

(2) (A) Actively seek out and develop partnerships and collaboration with other appropriate organizations to advance the understanding of and access to programs to remediate disparities in health and health care and access to health and health care services in this state.

(B) The following health and health care related state agencies and divisions of state agencies shall collaborate with the commission to achieve health care equity in the State of Arkansas:

(i) The Department of Health;

(ii) The Department of Human Services;

(iii) The Arkansas Department of Environmental Quality;

(iv) The Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences; and

(v) The Arkansas Center for Health Improvement.

(C) Partnerships developed by the commission shall connect all experts, agencies, and organizations concerned with minority health issues and minority health events;

(3) Address and make specific recommendations relating to public policy issues involving disparities in health and health care and equity to health and health care services for minorities to appropriate agencies, the General Assembly, and the Governor;

(4) Promote public awareness and public education encouraging Arkansans to live healthy lifestyles through awareness of various health and health care issues with an emphasis on factors that disproportionately affect the minority population in this state;

(5) Make recommendations to the relevant agencies, to the Governor, and to the General Assembly for improving the delivery of and access to health services for minorities;

(6) Gather and analyze information and make recommendations as to whether adequate services are available to ensure that future minority health needs will be met;

(7) (A) Develop, implement, maintain, and disseminate a comprehensive survey of racial and ethnic minority disparities in health and health care.

(B) The commission shall repeat the study every five (5) years to include without limitation disparities arising from geographic location and economic conditions; and

(8) Publish evidence-based data, define state goals and objectives, and develop pilot projects for decreasing disparities under subdivision (a)(7)(A) of this section.

(b) The commission shall report two (2) times each year to the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor.



§ 20-2-104 - Reimbursement for expenses.

(a) Members of the Arkansas Minority Health Commission shall serve without pay, but those members not employed by the State of Arkansas may receive expense reimbursement in accordance with § 25-16-901 et seq.

(b) The commission may authorize expense reimbursement for its members performing official duties of the commission by a majority vote of its total membership cast at its first regularly scheduled meeting of each calendar year.

(c) Any expense reimbursement shall not exceed the rate established for state employees in the state travel regulations.



§ 20-2-105 - Cash fund.

(a) There is created a cash fund entitled "Minority Health Commission Cash Fund" to be used for expenses of the Arkansas Minority Health Commission as appropriated by the General Assembly.

(b) The commission may receive grants and donations made to the agency or amounts received as reimbursement for producing or reproducing literature or reports, which shall be deposited into the State Treasury as cash funds and may be used for reimbursements for expenses of providing seminars or educational activities.



§ 20-2-107 - Report on health disparities.

On or before October 1 each year, the Arkansas Minority Health Commission shall report to the Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the chair of the House Committee on Public Health, Welfare, and Labor, and the chair of the Senate Committee on Public Health, Welfare, and Labor without limitation:

(1) Summarizing the previous year's work under § 20-2-103(a)(5) and (6);

(2) Describing reductions in disparities in health and health care in this state; and

(3) Outlining plans for continuing and expanding in the coming year the program to reduce disparities in health and health care in this state.






Chapter 3-5 - [Reserved.]

[Reserved]






Subtitle 2 - Health And Safety

Chapter 6 - General Provisions

[Reserved]



Chapter 7 - State Board of Health -- Department of Health

Subchapter 1 - -- General Provisions

§ 20-7-101 - Violations -- Penalties.

(a) (1) Every firm, person, or corporation violating any of the provisions of this act or any of the orders, rules, or regulations made and promulgated in pursuance hereof shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment not exceeding one (1) month, or both.

(2) Each day of violation shall constitute a separate offense.

(b) (1) (A) (i) Every firm, person, or corporation who violates any of the rules or regulations issued or promulgated by the State Board of Health or who violates any condition of a license, permit, certificate, or any other type of registration issued by the board may be assessed a civil penalty by the board. The penalty shall not exceed one thousand dollars ($1,000) for each violation.

(ii) Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessments.

(B) However, no civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on the violation.

(2) All fines collected under this subsection shall be deposited into the State Treasury and credited to the Public Health Fund to be used to defray the costs of administering this section.

(3) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Division of Health of the Department of Health and Human Services may transfer all unexpended funds relative to fines collected under this subsection, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(4) All rules and regulations promulgated pursuant to this subsection shall be reviewed by the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.



§ 20-7-102 - Members -- Appointment.

(a) The State Board of Health shall consist of the following members, to be appointed by the Governor as follows:

(1) (A) Seven (7) members of the board shall be licensed medical doctors of good professional standing, to be appointed by the Governor as follows:

(i) One (1) member shall be appointed from each of the four (4) congressional districts of this state as established by § 7-2-101 et seq.; and

(ii) Three (3) members shall be appointed from the state at large from a list of not fewer than three (3) names presented for each position by the Arkansas Medical Society.

(B) Notwithstanding the provisions of subdivision (a)(1)(A) of this section, at least one (1) of the positions allocated for licensed medical doctors shall be an osteopathic physician appointed from a list of not fewer than three (3) names presented to the Governor by the Arkansas Osteopathic Medical Association from the state at large;

(2) One (1) member shall be a regularly licensed, registered, and practicing dentist who has at least seven (7) years' experience in the practice of his or her profession in this state. This member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas State Dental Association;

(3) One (1) member shall be a professional engineer as defined in § 17-30-101 who has at least seven (7) years' experience in the practice of his or her profession in this state. This member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas Society of Professional Engineers;

(4) One (1) member shall be a regularly licensed professional nurse who has been a resident of the state for at least seven (7) years preceding the appointment and who has at least a bachelor's degree and five (5) years' nursing experience in the state. This member shall be appointed from a list of not more than three (3) names presented by the Arkansas Nurses Association;

(5) One (1) member shall be a regularly licensed pharmacist who has been actively engaged in the practice of pharmacy for at least seven (7) years preceding his or her appointment. This member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas Pharmacists Association;

(6) One (1) member shall be a regularly licensed veterinarian who has been actively engaged in the practice of veterinary medicine for at least seven (7) years preceding his or her appointment. This member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas Veterinary Medical Association;

(7) One (1) member shall be a registered sanitarian who has at least seven (7) years' experience in the practice of his or her profession preceding his or her appointment. This member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas State Board of Sanitarians;

(8) One (1) member shall be a hospital administrator who has at least seven (7) years' experience in the practice of his or her profession in Arkansas. This member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas Hospital Association;

(9) One (1) member shall be a regularly licensed, registered, and practicing optometrist who has at least seven (7) years' experience in the practice of his or her profession in this state. This member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas Optometric Association;

(10) One (1) member shall be a regularly licensed and practicing chiropractor. This member shall be appointed from a list of not fewer than three (3) names submitted by the Arkansas Chiropractic Association or the Arkansas Chiropractic Society;

(11) One (1) member shall be a restaurant operator who has owned or operated a restaurant for a minimum of five (5) years. This member shall be appointed by the Governor from a list of three (3) names submitted by the Arkansas Hospitality Association;

(12) One (1) member shall be a consumer representative who has an interest in public health. This member shall be appointed by the Governor from the state at large;

(13) One (1) member shall be more than sixty (60) years old and represent the elderly. This person shall not be actively engaged in or retired from any occupation, profession, or industry to be regulated by the board. The member shall be appointed by the Governor from the state at large and be subject to confirmation by the Senate;

(14) One (1) member shall be a licensed doctor of podiatric medicine of good professional standing who has at least seven (7) years' experience in the practice of the profession in this state. The member shall be appointed from a list of not fewer than three (3) names presented by the Arkansas Podiatric Medical Association;

(15) One (1) member shall be a member of the Arkansas Public Health Association. The member shall be appointed by the Governor from a list of three (3) names submitted by the Arkansas Public Health Association;

(16) One (1) member shall be a licensed medical doctor of good professional standing who shall be appointed from a rural county that contains a medically underserved population in the state; and

(17) One (1) member shall be the Director of the Department of Health.

(b) Each of the members of the board so appointed shall take the oath prescribed by the Arkansas Constitution for state officers and shall be commissioned by the Governor in the same manner as other state officials.



§ 20-7-103 - Members -- Officers.

(a) The members of the State Board of Health shall elect one (1) of the members as president. However, the Director of the Department of Health shall not serve as the President of the State Board of Health.

(b) (1) With approval of the board the Governor may appoint a Surgeon General for the State of Arkansas who shall not be a current sitting member of the board and who shall:

(A) Be a graduate of a legally constituted and reputable medical college;

(B) Be of good standing;

(C) Have all the powers of the members of the board; and

(D) Serve as a cabinet level advisor to the Governor.

(2) The Surgeon General shall perform such duties as may be required of him or her by the Governor or the board, or both, including, but not limited to:

(A) Reviewing, assessing, and developing health policy options, including insurance coverage, health risk management, disease prevention, and health promotion strategies across state agencies;

(B) Providing policy options for the Governor and senior state agency officials;

(C) Raising awareness of health care and public health areas of priority for advancement of the state population's health;

(D) Reviewing legislative analyses and proposed legislation and creating position statements for the Governor and senior state agency officials;

(E) Advising the Governor, senior state agency officials, and governing boards and commissions on policy issues and program accomplishments; and

(F) Providing medical review oversight and guidance to health and human services clinical programs upon request.



§ 20-7-104 - Members -- Compensation.

All appointed members of the State Board of Health may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 20-7-105 - Proceedings.

(a) (1) The State Board of Health shall meet at least one (1) time every three (3) months.

(2) Upon the call of the President of the State Board of Health or a majority of the members of the board, the board shall meet at such other times as may be necessary in the interest of public health.

(b) (1) The board may adopt bylaws regulating the transaction of its business and provide within the bylaws for the appointment of committees to which the board may delegate authority and power for all duties committed to the board, but under the direction and subject to the control of the board.

(2) The board may also adopt and use an official seal.

(c) A majority of the members of the board shall constitute a quorum for the transaction of business and for the performance of such duties as the board may prescribe.



§ 20-7-106 - Office.

The office of the State Board of Health shall be located in Little Rock, and the board shall be furnished with all necessary equipment and supplies, including laboratory supplies, books, stationery, blanks, furniture, etc., as are provided other officers of the state and as are necessary for carrying on the work of the board, and the office is to be provided in a suitable building to be designated by the Director of the Department of Health.



§ 20-7-107 - Appointment of assistant director.

The Director of the Division of Health of the Department of Health and Human Services may appoint and employ an assistant director who shall be knowledgeable in the field of public health and whose duty it shall be to assist the director in the general supervision of the affairs of his or her office and in the enforcement of quarantine and sanitation throughout the state.



§ 20-7-108 - Engagement of certain personnel.

From time to time, the State Board of Health may engage suitable persons to render sanitary service, to make or supervise practical and scientific investigations and examinations requiring expert skill, and to prepare plans and to report relative to sanitary service.



§ 20-7-109 - Authority to regulate public health -- Exceptions.

(a) (1) Power is conferred on the State Board of Health to make all necessary and reasonable rules and regulations of a general nature for:

(A) The protection of the public health and safety;

(B) The general amelioration of the sanitary and hygienic conditions within the state;

(C) The suppression and prevention of infectious, contagious, and communicable diseases;

(D) The proper enforcement of quarantine, isolation, and control of such diseases; and

(E) The proper control of chemical exposures that may result in adverse health effects to the public.

(2) All rules and regulations promulgated pursuant to this subsection shall be reviewed by the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.

(b) However, if a patient can be treated with reasonable safety to the public health, he or she shall not be removed from his or her home without his or her consent, or the consent of the parents or guardian in the case of a minor, and the rules and regulations, when made, shall be printed in pamphlet form, with such numbers of copies as may be necessary for the distribution of the information to health bodies, health and sanitary officers, and the public generally.

(c) The board shall not regulate the practice of medicine or healing nor interfere with the right of any citizen to employ the practitioner of his or her choice.



§ 20-7-110 - Study and prevention of diseases.

(a) (1) The State Board of Health has general supervision and control of all matters pertaining to the health of the citizens of this state.

(2) The board shall make a study of the causes and prevention of infectious, contagious, and communicable diseases, and, except as otherwise provided in this act, the board shall have direction and control of all matters of quarantine regulations and enforcement. The board shall have full power and authority to prevent the entrance of such diseases from points outside the state.

(3) The board shall also have direction and control over all sanitary and quarantine measures for dealing with all infectious, contagious, and communicable diseases within the state and direction and control to suppress them and prevent their spread.

(b) Whenever the health of the citizens of this state is threatened by the prevalence of any epidemic or contagious disease in this or any adjoining state and, in the judgment of the Governor, the public safety demands action on the part of the board, then the Governor shall call the attention of the board to the facts and order it to take such action as the public safety of the citizens demands to prevent the spread of the epidemic or contagious disease.



§ 20-7-111 - Administration of certain federal acts.

(a) The State of Arkansas does accept the benefits of any acts now passed or hereafter to be passed by Congress to provide for cooperation with the states in the protection of mothers and infants and promotion of a public health program.

(b) (1) The State Board of Health is designated as the state board for the purpose of carrying into effect the provisions of the federal acts and this section and shall have all necessary authority to cooperate with the federal authorities administering the acts of Congress.

(2) The board shall administer any legislation pursuant thereto enacted by the State of Arkansas under this section for promotion of a health program.

(c) (1) The Director of the Division of Health of the Department of Health and Human Services shall act as executive officer of the board for the purpose of administering the federal acts and this section.

(2) The director shall carry into effect such rules and regulations as the federal authorities and the board may adopt pursuant to the federal acts and this section.

(d) The Treasurer of State is designated and appointed custodian of all moneys received by the state from the appropriation made by the Congress, and he or she may receive and provide for the proper custody of the moneys and make disbursements in the manner provided by law and for the purpose specified in this section.

(e) The allocation of funds under this section shall be made to the respective counties in consecutive order as they make application and qualify for the funds.

(f) (1) Any person, firm, or corporation violating any of the provisions of this section upon conviction shall be guilty of a violation and shall be fined not more than five hundred dollars ($500) at the discretion of the court.

(2) Each day that the violation is committed shall constitute a separate offense.



§ 20-7-112 - Inspections.

(a) It is made the duty of all officers and agents who have the control, charge, or custody of any public structure, work, grounds, or erection, or of any plan, description, outlines, drawings, or charts thereof or relating thereto, made, kept, or controlled under any public authority, to permit and facilitate the examination and inspection and the making of copies of these items by any officer or person authorized by the State Board of Health.

(b) The members of the board and such other officers or persons as may at any time be authorized by the board, without fee or hindrance, to enter, examine, and survey all grounds, erections, vehicles, structures, apartments, buildings, and plans when the public health may be promoted or in any way preserved.



§ 20-7-113 - Nuisances.

(a) (1) At any time, the Governor may require the State Board of Health to examine nuisances or questions affecting the security of life and health in any locality in the state, and in such cases the board shall have all the necessary powers to make those examinations. The board shall report the results to the Governor within the limits of time which he or she shall prescribe for the examination and report to be prepared and submitted.

(2) At any time, whether an investigation is at the request of the board, or whenever the Governor shall have directed an examination and report to be made by the board into any alleged nuisance, any board of health of any city of the state may appoint and select any one (1) of its officers as its representative during the examination of any nuisance. This representative officer shall have a seat at and be entitled to take part in all the deliberations of the board during the investigation but without the right to vote.

(b) When approved by the Governor, the report of the examination shall be filed in the office of the Secretary of State, and the Governor, in relation to the matters or things found and certified by the board to be a nuisance, may declare them to be public nuisances and order them to be changed as he or she shall direct, or be abated and removed.

(c) Any violation of an order shall be held and punished as a misdemeanor, and thereafter the Governor, by his or her order in writing which is certified under his or her official seal and directed to the officers of the county in which the nuisance shall be situated, may require the prosecuting attorney, the sheriff, and the other officers of every county to take all necessary measures to execute the order of the Governor and to have it obeyed.



§ 20-7-114 - Public health laboratory.

(a) (1) The State Board of Health shall establish, equip, and maintain a public health laboratory that shall be used for making:

(A) Analyses of foods and drugs to enforce pure food and drug laws;

(B) Analyses of the environment to investigate cases or suspected cases of human exposure; and

(C) Investigations of cases and suspected cases of malaria, diphtheria, typhoid fever, tuberculosis, epidemic cerebro-spinal meningitis, glanders, hookworm disease, rabies, and other infectious, contagious, communicable, and debilitating diseases.

(2) The public health laboratory shall be established and maintained at the Division of Health of the Department of Health and Human Services under the direct supervision of the Director of the Division of Health of the Department of Health and Human Services or his or her authorized representatives.

(b) (1) (A) The division may establish fees to be charged for performing analyses of various types of samples submitted to the public health laboratory for examination.

(B) The amount of fees established by the board shall not exceed the actual cost of performing the test.

(2) All fees levied and collected under this subsection are special revenues and shall be deposited into the State Treasury, there to be credited to the Public Health Fund.

(3) All rules and regulations promulgated pursuant to this subsection shall be reviewed by the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.

(c) Subject to rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the division may transfer all unexpended funds relative to the laboratory services that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(d) For the purpose of requesting and receiving laboratory tests from the division, "authorized persons" means:

(1) Public health nurses, nurse practitioners, and nurse midwives practicing under division protocols; and

(2) Physicians employed by the division.



§ 20-7-115 - Transportation of dead bodies.

(a) (1) The State Board of Health shall prepare the necessary methods and forms and prescribe the rules regulating the issue and use of transfer permits, with the proper coupons attached thereto, to be issued by local organized boards of health or health officers, for the transportation of the dead bodies of persons which are to be transported for burial beyond the limits of the counties where the death occurred.

(2) In all cases, the State Board of Health shall require the coupons to be attached to the permits, to be detached and preserved by every common carrier or the person in charge of any vessel, railroad train, or vehicle to whom the dead bodies shall be delivered for transportation.

(b) Any violation of these rules and regulations shall be a misdemeanor.



§ 20-7-117 - Hospices.

(a) There is created within the Department of Health a State Hospice Office to be administered in a division of the department to be designated by the Director of the Department of Health.

(b) (1) The office shall:

(A) Coordinate the care of terminally ill persons with all existing agencies, programs, and facilities;

(B) Implement rules, regulations, and standards for hospice care in general agreement with guidelines of the National Hospice and Palliative Care Organization and the Arkansas State Hospice Association and in compliance with the Centers for Medicare & Medicaid Services;

(C) Provide technical assistance and information to developing hospices;

(D) Maintain a central storehouse of information and reference materials relating to the hospice concept and disseminate this to programs and individuals on request in an equitable manner and accept and respond to inquiries relating to hospice; and

(E) Assist the Arkansas State Hospice Association in developing the hospice concept in this state and networking hospice programs with existing medical communities and human service facilities.

(2) All functions and duties of the office shall be carried out in accordance with the laws of Arkansas and the regulations of the Health Services Permit Agency, the Health Services Permit Commission, and the Centers for Medicare & Medicaid Services.

(c) (1) The regulations and requirements of the Health Services Permit Agency and the Health Services Permit Commission shall be revised to include separate permit-of-approval categories of health care facilities entitled "hospice facilities" and "hospice agencies" and to develop criteria for granting the permits of approval for hospice facilities and for hospice agencies for which applications shall be filed in accordance with the criteria.

(2) A hospice facility or hospice agency shall not convert its licensure to any other license.

(d) As used in this section, "hospice" or "hospice program" means an autonomous, centrally administered, medically directed, coordinated program providing a continuum of home, outpatient, and homelike inpatient care for the terminally ill patient and the patient's family, and which employs an interdisciplinary team to assist in providing palliative and supportive care to meet the special needs arising out of the physical, emotional, spiritual, social, and economic stresses which are experienced during the final stages of illness and during dying and bereavement. The care shall be available twenty-four (24) hours a day, seven (7) days a week, and provided on the basis of need, regardless of ability to pay.

(e) The licensure fee for a hospice shall be an annual fee of five hundred dollars ($500).



§ 20-7-118 - Annual conference for health officers.

(a) There shall be an annual conference of county health officers and city health officers of this state, meeting at such time and place as the State Board of Health designates. The President of the State Board of Health or some member of the board shall preside at the conference.

(b) Each of the several counties, towns, and cities may provide for and pay the necessary expenses of its county health officer or city health officer for attendance at the conference.



§ 20-7-119 - Identification tags and bracelets.

(a) When application is made and upon the payment of the fees provided in this section, the Division of Health of the Department of Health and Human Services may prepare and furnish to the applicant either a suitable metal tag commonly referred to as "dog tag" or an identification bracelet which may be inscribed with, in addition to the name and address of the person, the birth date, blood type, and any other pertinent medical information that might be needed in case of an accident or emergency with respect to the person.

(b) The division shall charge a fee of fifty cents (50cent(s)) for each metal tag or dog tag and a fee of one dollar ($1.00) for each identification bracelet containing the information authorized in this section.

(c) All fees collected under this section shall be deposited into the State Treasury as special revenues, and the Treasurer of State shall credit them, after deducting from them the collection charge authorized by law, to the Public Health Fund to be used to defray the cost of this section and for the maintenance and operation of the division.



§ 20-7-120 - No right to enter home or take charge of children.

(a) No official, agent, or representative of the Division of Health of the Department of Health and Human Services shall have any right under this section to enter any home over the objection of the owner of the home or to take charge of any child over the objection of either or both parents or of the person standing in loco parentis or having custody of the child.

(b) Nothing in this section shall be construed as limiting the power of a parent or guardian or person standing in loco parentis to determine what treatment or correction shall be provided for a child or the agencies to be employed for these purposes.



§ 20-7-121 - Annual report.

(a) It shall be the duty of the State Board of Health to make an annual written report through the Director of the Division of Health of the Department of Health and Human Services to the Governor on or before January 1 of each year.

(b) The report shall include:

(1) A financial statement covering the expenditures of all funds appropriated for the board's purposes;

(2) So much of the proceedings of the board and information concerning vital and mortuary statistics, knowledge respecting diseases, and instructions on the subject of sanitation and hygiene which may be thought useful by the board for dissemination among the people; and

(3) Such suggestions as to legislative action as the board deems necessary.



§ 20-7-122 - Reports for general distribution.

The State Board of Health may publish for general distribution such reports and other matter as it may deem useful in promoting the interest of the public health of this state.



§ 20-7-123 - Fees.

(a) All revenue derived from fees collected pursuant to this section shall be deposited as special revenues into the State Treasury, where they shall be credited to the Public Health Fund.

(b) These fees are as follows:

(1) All fees prescribed in the Vital Statistics Act, § 20-18-101 et seq., which are as follows:

(A) A fee of fifteen dollars ($15.00) collected by the State Registrar of Vital Records for the filing of a delayed certificate of birth;

(B) A fee of fifteen dollars ($15.00) collected by the state registrar for the filing of a delayed certificate of death or marriage;

(C) A fee of fifteen dollars ($15.00) collected by the state registrar for issuing a new certificate of birth for a person who has been legitimated, or whose paternity has been determined, or whose name has been changed;

(D) (i) A fee of one dollar ($1.00) collected by the clerks of the county courts upon the application of any person for marriage.

(ii) This fee is in addition to any other fees;

(E) (i) Except as provided in subdivision (b)(1)(G)(ii) of this section, a fee of fifteen dollars ($15.00) collected by the state registrar for the amendment of any record.

(ii) For a hospital that requests an amendment of a record, a fee of two dollars ($2.00);

(F) A fee of five dollars ($5.00) collected by the state registrar for the making and certification of any certificate or record other than a death certificate;

(G) (i) A fee of four dollars ($4.00) collected by the state registrar for the making and certification of a single copy of a death certificate; and

(ii) A fee of one dollar ($1.00) collected for the making and certification of each additional copy of a death certificate;

(H) (i) A fee of five dollars ($5.00) collected by the state registrar for an examination and search of the files for any birth, marriage, divorce, or putative father record.

(ii) A fee of four dollars ($4.00) for an examination and search of the files for a death record.

(iii) The fees set out in this subdivision (b)(1)(H) shall be paid prior to searching the record; and

(I) A fee of five dollars ($5.00) collected by the state registrar for establishing a new certificate of birth under § 20-18-406;

(2) (A) A fee to be collected for the review of plans and specifications covering improvements that by law or regulation are required to be reviewed by the State Board of Health or Department of Health, including without limitation, plans and specifications covering waterworks, sewage works, swimming pools, hospitals and related facilities, food service and food processing establishments, and plumbing in public facilities.

(B) The fee imposed under subdivision (b)(2)(A) of this section shall be one percent (1%) of the estimated cost, with a maximum fee of five hundred dollars ($500) and a minimum fee of fifty dollars ($50.00), calculated and paid on the basis of the engineering estimate of the total cost of the particular improvement, which estimate is to be submitted with the plans and specifications for review.

(C) If the maximum fee of five hundred dollars ($500) is paid, no engineering estimate of the total cost need be submitted with the plans and specifications; and

(3) A fee of fifty dollars ($50.00) to be collected by the board or the department for each cemetery inspection as required by law or regulation.



§ 20-7-124 - Disposition of certain fees.

All fees collected by the Division of Health of the Department of Health and Human Services for food-related establishment permits, septic tank permits, and milk permits shall be deposited into the State Treasury to the credit of the Public Health Fund and shall be for the use of the Division of Sanitarian Services of the Division of Health of the Department of Health and Human Services.



§ 20-7-125 - Payment of certain salaries and expenses.

All salaries and other expenses provided for by this act which are not required to be paid by counties, cities, and incorporated towns shall be paid out of the Public Health Fund.



§ 20-7-126 - Payment of overtime for home health employees.

(a) The Division of Health of the Department of Health and Human Services may make overtime payments to employees engaged in the performance of home health activities.

(b) The payments are to be in addition to compensation otherwise due the employees at the same rate currently paid to the employees for regular time, but on an hourly basis.



§ 20-7-127 - Fees for visits to local health units.

(a) (1) There is imposed a fee of two dollars ($2.00) for each client visit to a local health unit. The State Board of Health may assess any client a single charge of ten dollars ($10.00) to cover all visits by the client for a period of one (1) year, which charge shall be in lieu of the charge of two dollars ($2.00) per visit provided in this subdivision (a)(1).

(2) Fees levied by the board under this section shall be collected by the respective local health units from each client who is financially able to pay the fee.

(b) If revenue from these fees is inadequate to enable local health units to continue the provision of essential services and the expansion and improvement of local health unit facilities in the state, the board, with the review and comment of the Legislative Council, may adopt appropriate rules and regulations to increase the client visit fee imposed in subsection (a) of this section to an amount not to exceed five dollars ($5.00) per client visit or a twenty-five dollar ($25.00) single annual charge and prescribe guidelines for the assessment, collection, and remittance of those fees.

(c) (1) Funds derived from the fees levied under this section shall be collected by the various local health units. The funds shall be deposited into a local bank account and remitted monthly to the Division of Health of the Department of Health and Human Services.

(2) (A) The division shall deposit all the funds received from local health units into the State Treasury, where they shall be credited to the State Health Department Building and Local Grant Trust Fund.

(B) Any funds derived from the collection of client visit fees in excess of six hundred thousand dollars ($600,000) in any fiscal year shall be transferred to the Public Health Fund by the Chief Fiscal Officer of the State upon the request of the Director of the Division of Health of the Department of Health and Human Services.

(3) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officers for the division may transfer all remaining unexpended funds, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditure for the same purposes for any following fiscal year.



§ 20-7-128 - Maintenance fee for breath testing instruments.

(a) (1) The State Board of Health may assess a fee for the maintenance of breath testing instruments by law enforcement agencies for purposes contained in § 5-65-101 et seq. and § 5-65-201 et seq.

(2) The fees collected shall be used for the support of the maintenance program as appropriated by law.

(3) This subsection does not exclude manufacturer-approved repair services.

(b) The fee imposed shall not exceed the cost of maintenance by the Division of Health of the Department of Health and Human Services.

(c) (1) Funds derived from the fees levied under this section are special revenues and shall be collected by the division and deposited into the State Treasury, where they shall be credited to the Public Health Fund.

(2) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officers for the division may transfer all unexpended funds relative to the blood alcohol instrument maintenance program funds outlined in this section, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for the expenditures for the same purpose for any following year.



§ 20-7-129 - Reimbursement for certain medical supplies or services.

(a) The State Board of Health may adopt rules and regulations to implement a reimbursement system to recover part or all of the costs of certain medical supplies or services.

(b) The system shall provide that fees shall be collected only from those patients who are financially able to pay the fee and that no one shall be denied services because of inability to pay.

(c) Funds derived from the fees shall be used exclusively for the purchase of medical supplies or services necessary to enable the Division of Health of the Department of Health and Human Services to continue to provide essential health care.

(d) Any fee established shall not exceed the cost of the service.

(e) All medications and treatment for tuberculosis patients shall be excluded from any such fee system established under this section.

(f) (1) Funds collected by the division under this section shall be deposited into the State Treasury. These funds shall be credited to the Public Health Fund to be used exclusively for support of medical supplies or services.

(2) Subject to rules and regulations as may be implemented by the Chief Fiscal Officer of the State, all unexpended funds that pertain to fees collected shall be carried forward and made available for expenditure for the same purposes for any following fiscal year.



§ 20-7-130 - Recovery of expenditures for extraordinary operations.

(a) The purpose of this section is to more equitably allocate the costs between the state and responsible parties when unforeseen circumstances arise as a result of accidents and other man-made causes which require assistance from the Division of Health of the Department of Health and Human Services. The authority to recover these expenses would enable the division to replace funds budgeted for routine activities which were spent for a division response to nonroutine, unplanned circumstances creating the potential for adverse health effects such as transportation accidents involving food and drugs, environmental contamination, and food product contamination.

(b) (1) The State Board of Health may promulgate rules and regulations necessary to carry out the intent and purpose of this section.

(2) In adopting these rules, the board shall define the circumstances under which recovery should be pursued and the method to determine the amount of each recovery, which shall be based on costs.

(c) The division may recover from the responsible party or parties actual costs incurred in participation during extraordinary, time-consuming operations such as damage assessment, sampling, monitoring, health studies, and product evaluations which arise from unforeseen circumstances.

(d) All moneys levied and collected under this section are special revenues and shall be deposited into the State Treasury, there to be credited to the Public Health Fund.

(e) Subject to rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the division may transfer all unexpended funds relative to the recovery of expenditures program that pertain to moneys collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-7-131 - Local control of county or city units of the Division of Health of the Department of Health and Human Services.

(a) The mayor or county judge of any city or county that is providing facilities for a local unit of the Division of Health of the Department of Health and Human Services shall be consulted before the hiring of or the removal of the administrator of the local unit.

(b) Notwithstanding the Freedom of Information Act of 1967, § 25-19-101 et seq., the division with the consent of the employee may share personnel information with a mayor or county judge.

(c) Furthermore, any employee removed as administrator of a local unit shall be allowed to participate in the state grievance process.



§ 20-7-132 - Guidelines for cleanup of clandestine methamphetamine labs.

(a) The Division of Health of the Department of Health and Human Services shall develop guidelines for the cleanup of former clandestine methamphetamine drug labs.

(b) The guidelines shall be made available on the division's website and shall be available to law enforcement officials and the public upon request.

(c) The guidelines shall be reviewed and updated annually.



§ 20-7-133 - Child Health Advisory Committee -- Creation.

(a) There is created a Child Health Advisory Committee to consist of twenty (20) members.

(b) (1) The Director of the Department of Health shall appoint:

(A) One (1) member to represent the Department of Health;

(B) One (1) member to represent the Arkansas Dietetic Association;

(C) One (1) member to represent the American Academy of Pediatrics, Arkansas Chapter;

(D) One (1) member to represent the Arkansas Academy of Family Practice;

(E) One (1) member to represent the Arkansas Association for Health, Physical Education, Recreation and Dance;

(F) One (1) member to represent jointly the Arkansas Heart Association, the American Cancer Society, and the American Lung Association;

(G) One (1) member to represent the Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences;

(H) One (1) member to represent the Arkansas Center for Health Improvement;

(I) One (1) member to represent the Arkansas Advocates for Children and Families;

(J) One (1) member to represent the University of Arkansas Cooperative Extension Service; and

(K) One (1) member to represent the Office of Minority Health and Health Disparities of the Department of Health.

(2) The Commissioner of Education shall appoint:

(A) One (1) member to represent the Department of Education;

(B) One (1) member to represent the Arkansas School Food Service Association;

(C) One (1) member to represent the Arkansas School Nurses Association;

(D) One (1) member to represent the Arkansas Association of Educational Administrators;

(E) One (1) member to represent the Arkansas Parent Teacher Association;

(F) One (1) member to represent the Arkansas School Boards Association;

(G) One (1) member to represent the Arkansas Association of School Business Officials;

(H) One (1) member to represent the Arkansas Association for Supervision and Curriculum Development; and

(I) One (1) member who is a classroom teacher.

(c) Terms of committee members shall be three (3) years except for the initial members, whose terms shall be determined by lot so as to stagger terms to equalize as nearly as possible the number of members to be appointed each year.

(d) If a vacancy occurs, the officer who made the original appointment shall appoint a person who represents the same constituency as the member being replaced.

(e) The committee shall elect one (1) of its members to act as chair for a term of one (1) year.

(f) A majority of the members shall constitute a quorum for the transaction of business.

(g) The committee shall meet at least monthly.

(h) The division shall provide office space and staff for the committee.

(i) Members of the committee shall serve without pay but may receive expense reimbursement in accordance with § 25-16-902 if funds are available.



§ 20-7-134 - Powers and duties.

(a) The Child Health Advisory Committee shall meet at least one (1) time per month and make recommendations to the State Board of Education and the State Board of Health consistent with the intent and purpose of this section, §§ 20-7-133 and 20-7-135.

(b) The committee shall develop nutrition and physical activity standards and policy recommendations with consideration of the following:

(1) Foods sold individually in school cafeterias but outside the regulated National School Lunch Program;

(2) Competitive foods as defined by the United States Department of Agriculture as the definition is in existence on January 1, 2003, and offered at schools typically through vending machines, student stores, school fundraisers, food carts, or food concessions;

(3) The continuing professional development of food service staff;

(4) The expenditure of funds derived from competitive food and beverage contracts;

(5) Physical education and activity;

(6) Systems to ensure the implementation of nutrition and physical activity standards; and

(7) The monitoring and evaluating of results and reporting of outcomes.

(c) The committee shall examine the progress of the Arkansas Coordinated School Health Program and make recommendations to the Department of Education and the Department of Health concerning the implementation of the Arkansas Coordinated School Health Program.



§ 20-7-135 - Nutrition and physical activity standards -- Implementation.

(a) After having consulted the Child Health Advisory Committee and the State Board of Health, the State Board of Education shall promulgate appropriate rules and regulations to ensure that nutrition and physical activity standards and body mass index for age assessment protocols are implemented to provide students with the skills, opportunities, and encouragement to adopt healthy lifestyles.

(b) The Department of Health in consultation with the Department of Education shall:

(1) Employ one (1) qualified community health promotion professional with training or experience, or both, in nutrition, chronic disease, or another related field to be housed within the division to plan, develop, implement, and evaluate pilot or model programs to support schools and communities if funds are available;

(2) Employ one (1) statewide health promotion consultant to be housed within the Department of Education if funds are available;

(3) Employ one (1) person as a community health promotion specialist to support implementation of pilot or model programs in schools and communities in nutrition and physical activity in several distinct geographical areas of the state if funds are available;

(4) Assign all community health nurses under its supervision to work with schools to assure that body mass index for age assessment protocols are followed by school employees or their designees who conduct body mass index for age assessments and other student health screenings; and

(5) Not use more than five percent (5%) of the annual Department of Health Master Settlement Agreement funds for the salaries or programs created under this subsection.

(c) Every school district shall:

(1) Prohibit for elementary school students in-school access to vending machines offering food and beverages;

(2) Require schools to include as part of the annual report to parents and the community the amounts and specific sources of funds received and expenditures made from competitive food and beverage contracts;

(3) Beginning with kindergarten and then in even-numbered grades, require schools to include as a part of a student health report to parents a body mass index percentile by age for each student; and

(4) (A) Permit any parent to refuse to have his or her child's body mass index percentile for age assessed and reported, by providing a written refusal to the school.

(B) Students in grades eleven through twelve (11-12) are exempt from any policy or requirement of a public school or the state for measuring or reporting body mass index.

(d) The Department of Education shall:

(1) Begin the implementation of standards developed by the committee and approved by the Department of Education; and

(2) Annually monitor and evaluate the implementation and effectiveness of the nutrition and physical education standards.

(e) Every school district shall:

(1) Convene a school nutrition and physical activity advisory committee that shall include members from school district governing boards, school administrators, food service personnel, teacher organizations, parents, students, and professional groups such as nurses and community members to:

(A) Help raise awareness of the importance of nutrition and physical activity; and

(B) Assist in the development of local policies that address issues and goals, including, but not limited to, the following:

(i) Assisting with the implementation of nutrition and physical activity standards developed by the school nutrition and physical activity advisory committee with the approval of the Department of Education and the State Board of Health;

(ii) Integrating nutrition and physical activity into the overall curriculum;

(iii) Ensuring that professional development for staff includes nutrition and physical activity issues;

(iv) Ensuring that students receive nutrition education and engage in healthful levels of vigorous physical activity;

(v) Improving the quality of physical education curricula and increasing training of physical education teachers;

(vi) Enforcing existing physical education requirements; and

(vii) Pursuing contracts that both encourage healthy eating by students and reduce school dependence on profits from the sale of foods of minimal nutritional value;

(2) Begin the implementation of standards developed by the committee with the approval of the Department of Education and the State Board of Health; and

(3) Require that goals and objectives for nutrition and physical activity be incorporated into the annual school planning and reporting process.

(f) (1) The Department of Education and the Department of Health shall report annually on progress in implementing nutrition and physical education standards to the chairs of the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor, the House Interim Committee on Education, and the Senate Interim Committee on Education. (2) The State Board of Education shall submit to the House Interim Committee on Education and the Senate Interim Committee on Education for the committees' review any proposed rules regarding physical education or physical activity standards for grades kindergarten through twelve (K-12) developed pursuant to this section.



§ 20-7-136 - Statewide fluoridation program.

(a) As used in this section, "water system" means a facility including without limitation a parent system, consecutive system, or other system that holds, treats, and supplies water directly or through a consecutive system or consecutive systems to five thousand (5,000) persons or more.

(b) The company, corporation, municipality, county, government agency, or other entity that owns or controls a water system shall control the quantity of fluoride in the water so as to maintain a fluoride content established by the Department of Health.

(c) The State Board of Health shall adopt rules relating to the fluoridation of water systems that shall include without limitation:

(1) Permissible concentrations of fluoride to be maintained by a water system; and

(2) Requirements and procedures for maintaining permissible concentrations of fluoride including without limitation:

(A) Necessary equipment;

(B) Recordkeeping;

(C) Reporting; and

(D) Testing.

(d) (1) A water system required to fluoridate under this section is not required to comply with the requirements of this section until funds sufficient to pay capital start-up costs for fluoridation equipment for the system have become available from any source other than tax revenue or service revenue regularly collected by the company, corporation, municipality, county, or other government agency that owns or controls the water system.

(2) A licensed civil engineer recognized or employed by the department who is familiar with the design, construction, operation, and maintenance of fluoridation systems shall determine for the department whether the capital start-up costs claimed under subdivision (d)(1) of this section are reasonable.

(e) A water system for a city in this state that receives its water supply from a community in another state is not required to comply with this section until a substantially similar fluoridation program is enacted for the water system of the community in the other state.



§ 20-7-137 - Soccer goal safety.

(a) (1) As used in this section, "public recreation area" means an area that is used by members of the public for recreational activities.

(2) "Public recreation area" includes a privately owned or publicly owned:

(A) Park;

(B) Sports field;

(C) Auditorium;

(D) School playground; or

(E) Other school facility.

(b) A soccer goal in a public recreation area shall be anchored according to the Guidelines for Movable Soccer Goal Safety promulgated by the United States Consumer Product Safety Commission as in effect on February 1, 2011, or the guidelines adopted by the Department of Health.

(c) The Department of Health shall develop and adopt guidelines for soccer goal safety as provided under this section.



§ 20-7-138 - Low-voltage carbon monoxide detectors required in new home construction.

(a) For a new home constructed after January 1, 2012, a low-voltage carbon monoxide alarm shall be installed on each floor.

(b) A low-voltage carbon monoxide alarm may receive primary power from:

(1) The building wiring if the wiring is served from an on-site electrical power system; or

(2) A battery.

(c) (1) A combination smoke and low-voltage carbon monoxide alarm may be installed if the manufacturer lists the alarm for combination use.

(2) A combination smoke and low-voltage carbon monoxide alarm shall have distinctly different alarm signals for smoke alarm or low-voltage carbon monoxide alarm activation.

(d) A low-voltage carbon monoxide alarm shall not be located:

(1) Within or near the openings to garages, bathrooms, or furnace rooms;

(2) In or near locations specified as "prohibited", "not recommended", or a similar specification in the manufacturer's installation instructions; or

(3) More than three (3) feet above the floor.

(e) Except for service or repair, a low-voltage carbon monoxide alarm shall not be removed or disabled.

(f) A person who pleads guilty or nolo contendere to or is found guilty of violating this section is guilty of a Class A misdemeanor.

(g) This section does not apply to all-electric homes.






Subchapter 2 - -- Arkansas Health Department Building and Local Grant Act

§ 20-7-201 - Title.

This subchapter may be known and may be cited as the "Arkansas Health Department Building and Local Grant Act".



§ 20-7-202 - Definitions.

As used in this subchapter:

(1) (A) "Acquire" means to lease, lease-purchase, or purchase any lands, buildings, structures, improvements, or other property, real, personal, or mixed.

(B) "Acquire" also includes payment or provision for payment of all expenses incidental thereto;

(2) "Board" means the State Board of Health;

(3) (A) "Construct" means to acquire, construct, reconstruct, renovate, remodel, install, and equip any lands, buildings, structures, improvements, or other property, real, personal, or mixed, useful in connection with any expansion or acquisition and to make other necessary expenditures in connection therewith by the methods and in the manner as may be authorized by law and in the case of an acquisition of equipment and other property of a medical, laboratory, or technical nature, by the method the Director of the Division of Health of the Department of Health and Human Services shall determine to be necessary or desirable to accomplish the power, purposes, and authorities set forth in this subchapter and without regard to the provisions of other laws pertaining to the construction and acquisition of property by state agencies.

(B) "Construct" also includes payment or provision for payment for all expenses incidental thereto;

(4) "Director" or "State Health Officer" means the Director of the Division of Health of the Department of Health and Human Services;

(5) "Division" means the Division of Health of the Department of Health and Human Services;

(6) "Fees" means all fees set forth in § 20-7-123(b), which are confirmed and ratified by this subchapter; and

(7) "Fund" means the State Health Department Building and Local Grant Trust Fund.



§ 20-7-203 - Disposition of funds.

(a) The Director of the Division of Health of the Department of Health and Human Services may construct or acquire such facilities and property as are necessary for the provision of current and future requirements for the Division of Health of the Department of Health and Human Services.

(b) Notwithstanding other provisions of this subchapter, the director, with the approval of the State Board of Health, may use any unobligated funds in the State Health Department Building and Local Grant Trust Fund in an amount not to exceed six hundred fifty thousand dollars ($650,000) to construct or acquire any land, building, structure, or other property, real, personal, or mixed, and any expenses incidental thereto which are deemed appropriate for the provision of current and future requirements for the division.

(c) With the approval of the board, the director may lease, sublease, or otherwise negotiate for the use of any space acquired or constructed under this subchapter to other governmental and nongovernmental entities. Revenues derived from any such lease, sublease, or other arrangement shall be deposited into the Public Health Fund.

(d) Neither the director nor any member of the board shall be personally liable for any obligation or action undertaken in connection therewith or for any damages sustained by anyone with respect to any obligations or actions unless he or she shall have acted with a corrupt intent.



§ 20-7-204 - State Health Department Building and Local Grant Trust Fund.

(a) There is established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a fund to be known as the "State Health Department Building and Local Grant Trust Fund".

(b) The fund shall consist of such revenues as may be authorized by law, including the portion of client visit fees specified in § 20-7-127.

(c) The Director of the Division of Health of the Department of Health and Human Services shall be the disbursing agent and executive officer for the fund.

(d) The fund shall be a continuing fund, not subject to fiscal year limitations, and, except as provided in § 20-7-203(b), shall only be used for expansion, renovation, construction, or improvements to the State Health Department Building and for grants for construction, renovation, or other expansion of approved local health unit facilities in this state.

(e) No money from the fund may be used for the acquisition, purchase, lease, or otherwise, of real property for any local health unit facility.



§ 20-7-205 - Rules and regulations -- Application for grants.

(a) (1) The State Board of Health may develop and implement rules and regulations to receive, review, and approve applications for grants for new construction, renovation, or expansion of local health unit facilities from counties or cities.

(2) The board may adopt such rules and regulations as may be necessary to provide for the distribution of such funds for the renovation, construction, improvement, and development of the State Health Building.

(b) Except as provided in subsection (c) of this section, any grant approved by the board to a county or city for the development of a local public health facility project shall require ten percent (10%) local matching funds from the city or county applicant. The matching funds may be in the form of either cash or an in-kind match, to be determined by the board. The value of existing buildings and property shall not qualify for local matching funds under this section.

(c) The board may also establish by rule a special program to address renovation of local health units due to special requirements of the Division of Health of the Department of Health and Human Services. The programs shall provide for grants of up to ten thousand dollars ($10,000). The local match may be waived for the special grants.

(d) (1) Application for grants under this subchapter shall be made in accordance with the rules and regulations of the board, and each application shall be considered on a needs assessment basis.

(2) In addition, the applicant city or county shall furnish proof of the following with each grant application:

(A) Local community involvement in the project;

(B) Existence of resources to expand existing facilities, including availability of land;

(C) A design of the proposed project; and

(D) Evidence of need, including factors such as population growth, additional services to be offered, and increased workload.



§ 20-7-206 - Participation conditioned.

Participation in the grant programs shall be conditioned on compliance with this subchapter and any rules or regulations of the State Board of Health promulgated under this subchapter.






Subchapter 3 - -- State Health Data Clearinghouse Act

§ 20-7-301 - Title.

This subchapter shall be entitled the "State Health Data Clearinghouse Act".



§ 20-7-302 - Purpose.

The General Assembly finds that as a result of rising health care costs, the shortage of health professionals and health care services in many areas of the state, and the concerns expressed by care providers, consumers, third-party payors, and others involved with planning for the provision of health care, there is an urgent need to understand patterns and trends in the availability, use, and costs of these services. Therefore, to establish an information base for patients, health professionals, and hospitals, to improve the appropriate and efficient usage of health care services, and to provide for appropriate protection for confidentiality and privacy, the Division of Health of the Department of Health and Human Services shall act as a state health data clearinghouse for the acquisition and dissemination of data from state agencies and other appropriate sources to carry out this subchapter.



§ 20-7-303 - Collection and dissemination of health data.

(a) With the approval of the State Board of Health, the Director of the Division of Health of the Department of Health and Human Services shall compile and disseminate health data collected by the Division of Health of the Department of Health and Human Services.

(b) (1) In consultation with advisory groups appointed by the director with representation from hospitals, outpatient surgery centers, health profession licensing boards, and other state agencies, the division should:

(A) Identify the most practical methods to collect, transmit, and share required health data as described in § 20-7-304;

(B) Utilize, wherever practical, existing administrative databases and modalities of data collection to provide the required data;

(C) Develop standards of accuracy, timeliness, economy, and efficiency for the provision of the data; and

(D) Ensure confidentiality of data by enforcing appropriate rules and regulations.

(2) To maximize limited resources and to prevent duplication of effort, the division may consider, when appropriate, contracting with private entities for the collection of data as set forth in this section subject to this subchapter.

(c) (1) All state agencies, including health profession licensing, certification, or registration boards and commissions, which collect, maintain, or distribute health data, including data relating to the Medicaid program, shall make available to the division such data as are necessary for the division to carry out its responsibilities under this subchapter or such rules and regulations as may be adopted as provided in § 20-7-305.

(2) If health data are already reported to another organization or governmental agency in the same manner, form, and content or in a manner, form, and content acceptable to the division, the director may obtain a copy of the data from the organization or agency, and no duplicative report need be submitted by the organization.

(3) All hospitals and outpatient surgery centers licensed by the state shall submit information in a form and manner as prescribed by rules and regulations by the board pursuant to § 20-7-305. However, if the same information is being collected by another state agency, the division shall obtain the data from the other state agency.



§ 20-7-304 - Release of health data.

The Director of the Division of Health of the Department of Health and Human Services may release data collected under this subchapter, except that data released shall not include any information which identifies or could be used to identify any individual patient, provider, institution, or health plan except as provided in § 20-7-305.



§ 20-7-305 - State Board of Health to prescribe rules and regulations -- Data collected not subject to discovery.

(a) The State Board of Health shall prescribe and enforce such rules and regulations as may be necessary to carry out this subchapter, including the manner in which data are collected, maintained, compiled, and disseminated, and including such rules as may be necessary to promote and protect the confidentiality of data reported under this subchapter.

(b) Data provided, collected, or disseminated under this subchapter which identifies, or could be used to identify, any individual patient, provider, institution, or health plan shall not be subject to discovery pursuant to the Arkansas Rules of Civil Procedure or the Freedom of Information Act of 1967, § 25-19-101 et seq.

(c) (1) (A) The Department of Human Services may provide data only for purposes of research and aggregate statistical reporting to the Arkansas Center for Health Improvement, the Agency for Healthcare Research and Quality for its Healthcare Cost and Utilization Project, or other researchers for research projects approved by the Department of Health to rules promulgated by the State Board of Health that provide for appropriate security and confidentiality protections for the data.

(B) The Department of Human Services also shall provide data to the Arkansas Hospital Association for its price transparency and consumer-driven health care project that will make price and quality information about Arkansas hospitals available to the general public.

(2) The data shall be treated in a manner consistent with all state and federal privacy requirements, including, without limitation, the federal Health Insurance Portability and Accountability Act of 1996 privacy rule, specifically 45 C.F.R. § 164.512(i).

(3) Any identifiable data provided, collected, or disseminated under this subsection shall not be subject to discovery pursuant to the Arkansas Rules of Civil Procedure or the Freedom of Information Act of 1967, § 25-19-101 et seq.

(d) It shall be unlawful for the center to release any patient-identifying information to any nongovernmental third party.



§ 20-7-306 - Reports -- Assistance.

(a) The Director of the Department of Health shall prepare and submit a biennial report to the Governor and the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.

(b) The Department of Health shall provide assistance to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof in the development of information necessary in the examination of health care issues.

(c) (1) (A) With regard to §§ 6-18-702(d), 6-60-504(b), and 20-78-206(a)(2)(B), the department shall report every six (6) months to the committees regarding:

(i) The geographic patterns of exemptions, vaccination rates, and exemptions in those areas as well as the rest of the state; and

(ii) Disease incidence of vaccine-preventable diseases collected by the division.

(B) The collection of exemption information shall begin January 4, 2004.

(C) Reports shall begin at the first interim meeting of the committees.

(2) [Repealed.]

(3) [Repealed.]



§ 20-7-307 - Penalties.

(a) (1) Any person, firm, corporation, organization, or institution that violates any of the provisions of this subchapter or any rules and regulations promulgated under this subchapter regarding confidentiality of information shall be guilty of a Class C misdemeanor.

(2) Each day of violation shall constitute a separate offense.

(b) Any person, firm, corporation, organization, or institution knowingly violating any of the provisions of this subchapter or any rules and regulations promulgated under this subchapter shall be guilty of a violation and upon conviction shall be punished by a fine of not more than five hundred dollars ($500).

(c) (1) Every person, firm, corporation, organization, or institution that violates any of the rules and regulations adopted by the State Board of Health or that violates any provision of this subchapter may be assessed a civil penalty by the board.

(2) The civil penalty shall not exceed two hundred fifty dollars ($250) for each violation.

(3) However, no civil penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on the violation pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-7-308 - Repealer.

All laws and parts of laws in conflict with this subchapter are repealed, except that nothing in this subchapter shall be interpreted to repeal any provision which authorizes the Health Services Permit Agency to gather such data as may be necessary to conduct permit-of-approval activities.



§ 20-7-309 - List of substances used to alter samples in drug or alcohol screening tests.

The Division of Health of the Department of Health and Human Services shall maintain and update as part of its database under this subchapter a list of substances that may be used to adulterate urine or other bodily fluids that may be used in or used to interfere with a drug or alcohol screening test.



§ 20-7-310 - Construction with other laws.

Nothing in this act shall be construed to encourage, conflict, or otherwise interfere with the preemption of state and local laws under any federal laws or United States Department of Transportation regulations related to drug testing procedures and confidentiality.






Subchapter 4 - -- Department of Health Public Health Laboratory Act of 2003

§ 20-7-401 - Title.

This subchapter shall be known and may be cited as the "Department of Health Public Health Laboratory Act of 2003".



§ 20-7-402 - Purpose.

It is the purpose of this subchapter to better serve the citizens of Arkansas by providing for the construction and equipping of a modern public health laboratory.



§ 20-7-403 - Definitions.

As used in this subchapter:

(1) "Authority" means the Arkansas Development Finance Authority;

(2) "Authorizing resolution" means the resolution or resolutions adopted by the State Board of Health authorizing the loan;

(3) "Board" means the State Board of Health;

(4) "Building" means the state building of the Division of Health of the Department of Health and Human Services located on West Markham Street in Little Rock;

(5) "Construct" means to acquire, construct, reconstruct, remodel, install, and equip any lands, buildings, structures, improvements, or other property, whether real, personal, or mixed, useful in connection with the expansion, by any method and manner as may be authorized by law, and in the case of the acquisition of equipment and other property of a medical, laboratory, or technical nature, by any method as the board or the Director of the Division of Health of the Department of Health and Human Services determines to be necessary or desirable to accomplish the power, purposes, and authorities set forth in this subchapter and without regard to the provisions of other laws pertaining to the construction and acquisition of property by state agencies;

(6) "Construction fund" means the State Board of Health Public Health Laboratory Construction Fund;

(7) "Director" means the Director of the Division of Health of the Department of Health and Human Services;

(8) "Fee revenues" means all revenues derived from all or any of the fees;

(9) "Fees" means the fees generated under this subchapter that represent an increase to the allowable fees set forth in § 20-7-123;

(10) "Laboratory" means a public health laboratory that is a modern stand-alone public health laboratory to be constructed on the existing site of the Division of Health of the Department of Health and Human Services located on West Markham Street in Little Rock;

(11) "Loan" means the loan which the board may effect from the authority by the terms of this subchapter;

(12) "Renovation" means the renovation and improvement of the building, including the renovation and alteration of existing properties, whether real, personal, or mixed;

(13) "Revenue fund" means the State Board of Health Laboratory Revenue Fund; and

(14) "Revenue loan fund" means the State Board of Health Laboratory Revenue Loan Fund.



§ 20-7-404 - Approval of construction.

(a) (1) The laboratory shall be constructed subject to approval by the State Board of Health.

(2) The board may take such action as may be appropriate for the renovation of the building and any facilities necessarily related to the building.

(b) Subject to the approval of the board, the plans, specifications, and estimates of cost for the laboratory and renovation of the building shall be developed by the Director of the Division of Health of the Department of Health and Human Services, and the director may employ architects and other like professional and technical assistance as determined to be necessary for the construction of the laboratory and renovation of the building.

(c) The board and the director may take such action as may be appropriate for the construction of the laboratory and renovation of the building to accomplish the purposes of this subchapter and may engage legal, technical, and other assistance as necessary.



§ 20-7-405 - Financing of construction and renovation.

(a) (1) To finance the construction of the laboratory and renovation of the building, the State Board of Health may enter into a loan from the Arkansas Development Finance Authority in the principal amount of not more than twenty-six million dollars ($26,000,000) under the Arkansas Development Finance Authority Act, § 15-5-101 et seq.

(2) The amount and purpose of the loan shall be approved by the board in an authorizing resolution, copies of which shall be maintained in the records of the board and of the authority.

(b) The loan shall bear interest at a rate determined by the rate of interest on funds borrowed by the authority to fund the loan but not to exceed the lesser of ten percent (10%) per annum or the maximum rate of interest permitted by the Arkansas Constitution.

(c) The loan shall mature over a period of not more than thirty (30) years.

(d) The board and the director may execute and deliver agreements, instruments, and other undertakings and writings and take such action as may be appropriate to evidence the loan and the security for the loan and to carry out this subchapter.



§ 20-7-406 - Security for indebtedness.

(a) The payment and other obligations of the State Board of Health under and with respect to the loan shall be secured by a pledge of the fee revenues, subject to the terms of this subchapter and the reserved power to release fee revenues as set forth in this subchapter.

(b) The loan shall be an obligation of the board only and shall not constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

(c) The loan shall not be secured by a lien on any land, building, or other property belonging to the State of Arkansas.

(d) The loan shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation.



§ 20-7-407 - Fees.

In addition to the fees authorized by § 20-7-123(b)(1)(H)-(J), the following fees shall be collected and credited to the State Board of Health Laboratory Revenue Fund:

(1) A fee of seven dollars ($7.00) collected by the State Registrar of Vital Records for the making and certification of any birth certificate or record;

(2) A fee of five dollars ($5.00) collected for the making and certification of each additional copy of any birth certificate or records;

(3) A fee of six dollars ($6.00) collected by the state registrar for the making and certification of a single copy of a death certificate;

(4) A fee of seven dollars ($7.00) collected by the state registrar for the making and certification of each additional copy of a death certificate;

(5) A fee of five dollars ($5.00) collected by the state registrar for the making and certification of any marriage or divorce certificate or record;

(6) A fee of five dollars ($5.00) collected by the state registrar for the making and certification of each additional copy of any marriage or divorce certificate or record;

(7) A fee of seven dollars ($7.00) collected by the state registrar for an examination and search of the files for any birth record;

(8) A fee of five dollars ($5.00) collected by the state registrar for an examination and search of the files for any marriage or divorce record; and

(9) A fee of six dollars ($6.00) collected by the state registrar for an examination and search of the files for any death record.



§ 20-7-408 - Disposition of certain fees.

(a) (1) Except as set forth in this subchapter, all fee revenues shall be treated as cash funds and shall not be deposited into the State Treasury, but shall be deposited as and when received into a bank or banks approved by the State Board of Health or the Director of the Division of Health of the Department of Health and Human Services in an account or accounts of the board designated the "State Board of Health Laboratory Revenue Fund".

(2) So long as the loan is outstanding, all moneys in the State Board of Health Laboratory Revenue Fund shall not be subject to the provisions of §§ 19-4-801 -- 19-4-806 and shall be deposited, handled, and disbursed as set forth in this subchapter.

(b) Moneys held in the State Board of Health Laboratory Revenue Fund shall be withdrawn and deposited no less frequently than bimonthly as follows and in the following order of priority:

(1) An annual amount sufficient to provide for principal, interest, servicing fees, and reserve requirements with respect to the loan but not to exceed two million six hundred thousand dollars ($2,600,000) per fiscal year:

(A) Prior to the commencement of the loan, in the State Board of Health Public Health Laboratory Construction Fund; and

(B) Beginning upon commencement of the loan, in an account or accounts in the name of the board or the Arkansas Development Finance Authority, as determined by the board and the authority, designated the "State Board of Health Laboratory Revenue Loan Fund"; and

(2) Any balance remaining shall be distributed fifty percent (50%) to the Public Health Fund and fifty percent (50%) to the State Health Department Building and Local Grant Trust Fund.

(c) (1) All funds held in the State Board of Health Laboratory Revenue Fund, the State Board of Health Laboratory Revenue Loan Fund, and the State Board of Health Public Health Laboratory Construction Fund shall be deemed to be cash funds, shall not be deposited into the State Treasury, and shall be transferred, deposited, and applied as set forth in this subchapter without the necessity of appropriation.

(2) All transfers from the State Board of Health Laboratory Revenue Fund and the State Board of Health Public Health Laboratory Construction Fund shall be made by or at the direction of the director.

(3) All transfers from the State Board of Health Laboratory Revenue Loan Fund shall be made by:

(A) The director; or

(B) The authority, if approved by the board.

(d) So long as the loan is outstanding, funds held in the State Board of Health Laboratory Revenue Loan Fund shall be used solely for the purpose of paying and providing for the principal of, interest on, and servicing fees, if any, in connection with the loan and providing for the creation and maintenance of necessary reserves. The funds may be pledged by the board to secure the loan and may be pledged and used by the authority to pay and secure bonds issued by the authority to finance the construction.

(e) (1) So long as the loan is outstanding, all fees shall be imposed and all fee revenues shall be collected and applied as provided in this subchapter.

(2) However, particular fees may be reduced or eliminated so long as remaining fees are increased or new fees are added to the end that the aggregate annual amount of fee revenues shall always equal at least three million dollars ($3,000,000).

(f) Upon payment or discharge of the loan and all bonds issued by the authority under this subchapter the fees authorized by this subchapter shall terminate.



§ 20-7-409 - State Board of Health Public Health Laboratory Construction Fund.

The proceeds of the loan other than amounts required to establish required reserves, to pay interest on the loan for a period not to exceed one (1) year, or to pay costs of the loan and of issuing bonds, all of which shall be set forth in written directions executed by the Director of the Division of Health of the Department of Health and Human Services, shall be deposited as cash funds into an account of the State Board of Health designated the "State Board of Health Public Health Laboratory Construction Fund" and disbursed by the director for the construction of the expansion.



§ 20-7-410 - Investment of funds.

(a) All moneys held at any time in the State Board of Health Laboratory Revenue Fund and the State Board of Health Public Health Laboratory Construction Fund shall be invested and reinvested to the extent feasible, as directed by the Director of the Division of Health of the Department of Health and Human Services.

(b) All moneys held in the State Board of Health Laboratory Revenue Loan Fund shall be invested and reinvested to the extent feasible, as directed by the Arkansas Development Finance Authority, in securities which are eligible for the securing of public deposits under § 19-8-203, subject in all cases to the term of the loan and of bonds issued by the authority.



§ 20-7-411 - Formation of contracts.

(a) The authorizing resolution and each agreement or other writing executed and delivered pursuant to it or to this subchapter, together with this subchapter, shall constitute a contract between the State Board of Health and the Arkansas Development Finance Authority, and the obligations of the board may be enforced by mandamus or other equitable or legal remedy.

(b) The obligations of the board shall be freely assignable by the authority, provided that the board is notified in writing of the assignment.



§ 20-7-412 - Limitations on liability.

Neither the Director of the Division of Health of the Department of Health and Human Services nor any member of the State Board of Health shall be personally liable on the loan or on account of any of the obligations or actions undertaken in connection with the loan, or for any damages sustained by anyone with respect to the obligations or actions, unless he or she shall have acted with a corrupt intent.






Subchapter 5 - -- Arkansas Health-Conscious Shopper Act

§ 20-7-501 - Title.

This subchapter shall be known and may be cited as the "Arkansas Health-Conscious Shopper Act".



§ 20-7-502 - Findings -- Intent.

(a) The General Assembly finds that shopping cart handles may be contaminated with bodily fluids such as blood, saliva, mucus, and even urine and fecal matter.

(b) This subchapter is intended to:

(1) Increase awareness of Arkansas shoppers, infants, and young children about potential contamination from contact with a shopping cart handle;

(2) Provide a barrier of protection between a shopper and a shopping cart handle; and

(3) Prevent the spread of viruses or bacteria.



§ 20-7-503 - Arkansas Health-Conscious Shopper Program.

(a) There is created the Arkansas Health-Conscious Shopper Program.

(b) Under the program, each Arkansas business that uses shopping carts or infant carriers is encouraged to voluntarily provide consumers with sanitation wipes at the entrance of its business on or before January 1, 2008.



§ 20-7-504 - Department of Health -- Guidelines.

The Department of Health shall develop guidelines for businesses in the appropriate types and use of sanitation wipes for shopping cart handles.






Subchapter 6 - -- Prescription Drug Monitoring Program Act

§ 20-7-601 - Title.

This subchapter shall be known and may be cited as the "Prescription Drug Monitoring Program Act".



§ 20-7-602 - Purpose.

The purpose of this subchapter is to protect the state health system and the citizens of Arkansas by:

(1) Enhancing patient care by providing prescription monitoring information that will ensure legitimate use of controlled substances in health care, including palliative care, research, and other medical pharmacological uses;

(2) Helping curtail the misuse and abuse of controlled substances;

(3) Assisting in combating illegal trade in and diversion of controlled substances; and

(4) Enabling access to prescription information by practitioners, law enforcement agents, and other authorized individuals and agencies and to make prescription information available to practitioners, law enforcement agents, and other authorized individuals and agencies in other states.



§ 20-7-603 - Definitions.

As used in this subchapter:

(1) "Controlled substance" means a drug, substance, or immediate precursor in Schedules II-V;

(2) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including without limitation the prescribing, administering, packaging, labeling, or compounding necessary to prepare the controlled substance for that delivery;

(3) (A) "Dispenser" means a practitioner who dispenses.

(B) "Dispenser" does not include:

(i) A licensed hospital pharmacy when it is distributing controlled substances for the purpose of outpatient services, inpatient hospital care, or at the time of discharge from a hospital, except for a pharmacy owned by a hospital that has a retail pharmacy permit when the pharmacy is distributing controlled substances directly to the public;

(ii) A wholesale distributor of Schedule II-Schedule V controlled substances; or

(iii) A practitioner or other authorized person who administers a controlled substance;

(4) "Exchangeability" means the ability of the program to electronically share reported information with another state's prescription monitoring program if the information concerns the dispensing of a controlled substance either:

(A) To a patient who resides in the other state; or

(B) Prescribed by a practitioner whose principal place of business is located in the other state;

(5) "Investigation" means an active inquiry that is being conducted with a reasonable, good faith belief that the inquiry:

(A) Could lead to the filing of administrative, civil, or criminal proceedings; or

(B) Is ongoing and continuing and a reasonable, good faith anticipation exists for securing an arrest or prosecution in the foreseeable future;

(6) "Patient" means the person or animal who is the ultimate user of a controlled substance for whom a lawful prescription is issued and for whom a controlled substance is lawfully dispensed;

(7) "Practitioner" means:

(A) A physician, dentist, veterinarian, advanced practice nurse, physician assistant, pharmacist, scientific investigator, or other person licensed, registered, or otherwise permitted to prescribe, distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this state; and

(B) A pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this state;

(8) "Prescribe" means to issue a direction or authorization, by prescription, permitting a patient lawfully to obtain a controlled substance;

(9) "Prescriber" means a practitioner or other authorized person who prescribes a Schedule II, III, IV, or V controlled substance;

(10) "Prescription" means a controlled substance lawfully prescribed and subsequently dispensed;

(11) "Prescription drug monitoring program" means a program that collects, manages, analyzes, and provides information regarding Schedule II, III, IV, and V controlled substances as provided under the Uniform Controlled Substances Act, § 5-64-101 et seq., §§ 5-64-1101 -- 5-64-1103, the Food, Drug, and Cosmetic Act, § 20-56-201 et seq., or §§ 20-64-501 -- 20-64-513;

(12) "Schedule II" means controlled substances that are placed in Schedule II under § 5-64-205;

(13) "Schedule III" means controlled substances that are placed in Schedule III under § 5-64-207;

(14) "Schedule IV" means controlled substances that are placed in Schedule IV under § 5-64-209;

(15) "Schedule V" means controlled substances that are placed in Schedule V under § 5-64-211; and

(16) "Ultimate user" means a person who lawfully possesses a controlled substance for:

(A) The person's own use;

(B) The use of a member of the person's household; or

(C) Administering to an animal owned by a person or by a member of the person's household.



§ 20-7-604 - Requirements for the Prescription Drug Monitoring Program.

(a) The State Board of Health shall create the Prescription Drug Monitoring Program upon the Department of Health's procuring adequate funding to establish the program.

(b) (1) Each dispenser shall submit to the department information regarding each controlled substance dispensed.

(2) A dispenser located outside Arkansas and licensed and registered by the Arkansas State Board of Pharmacy shall submit to the department information regarding each controlled substance prescription dispensed to an ultimate user whose address is within Arkansas.

(3) The board shall create a controlled substances database for the Prescription Drug Monitoring Program.

(c) Each dispenser required to report under subsection (b) of this section shall submit to the department by electronic means information that shall include without limitation:

(1) The dispenser's identification number;

(2) The date the prescription was filled;

(3) The prescription number;

(4) Whether the prescription is new or is a refill;

(5) The National Drug Code number for the controlled substance that is dispensed;

(6) The quantity of the controlled substance dispensed;

(7) The number of days' supply dispensed;

(8) The number of refills ordered;

(9) (A) A patient identifier.

(B) A patient identifier shall not be a social security number or a driver's license number;

(10) The patient's name;

(11) The patient's address;

(12) The patient's date of birth;

(13) The patient's gender;

(14) The prescriber's identification number;

(15) The date the prescription was issued by the prescriber; and

(16) The source of the payment for the prescription.

(d) Practitioners are encouraged to access or check the information in the controlled substance database created under this subchapter before prescribing, dispensing, or administering medications.

(e) This subchapter does not prohibit licensing boards from requiring practitioners to access or check the information in the controlled substance database as a part of a review of the practitioner's professional practice.

(f) Each dispenser shall submit the required information in accordance with transmission methods and frequency established by the department.

(g) The department shall create a process for patients to address errors, inconsistencies, and other matters in their record as maintained under this section, including cases of breach of privacy and security.

(h) The department shall limit access to only those employees whose access is reasonably necessary to carry out this section.



§ 20-7-605 - Prescription Drug Monitoring Program Advisory Committee -- Creation -- Members.

(a) The Prescription Drug Monitoring Program Advisory Committee shall be created by the State Board of Health upon the Department of Health's procuring adequate funding to establish the Prescription Drug Monitoring Program.

(b) The mission of the advisory committee is to consult with and advise the Department of Health on matters related to the establishment, maintenance, operation, and evaluation of the Prescription Drug Monitoring Program.

(c) The committee shall consist of:

(1) One (1) representative designated by each of the following organizations:

(A) The Arkansas Academy of Physician Assistants;

(B) The Arkansas Association of Chiefs of Police;

(C) The Arkansas Drug Director;

(D) The Arkansas Medical Society;

(E) The Arkansas Nurses Association;

(F) The Arkansas Optometric Association;

(G) The Arkansas Osteopathic Medical Association;

(H) The Arkansas Pharmacists Association;

(I) The Arkansas Podiatric Medical Association;

(J) The Arkansas Prosecuting Attorneys Association;

(K) The Arkansas Sheriffs Association;

(L) The Arkansas State Dental Association;

(M) The Arkansas Veterinary Medical Association;

(N) The State Board of Health;

(O) The Arkansas Public Defender Commission; and

(P) A mental health provider or certified drug and alcohol counselor; and

(2) One (1) consumer appointed by the Governor.



§ 20-7-606 - Confidentiality.

(a) Prescription information submitted to the Department of Health under this subchapter is confidential and not subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) (1) The controlled substances database created in this subchapter and all information contained in the controlled substances database and any records maintained by the department or by an entity contracting with the department that is submitted to, maintained, or stored as a part of the controlled substances database is privileged and confidential, is not a public record, and is not subject to subpoena or discovery in a civil proceeding.

(2) Information in the controlled substances database may be accessed by:

(A) A certified law enforcement officer pursuant to a criminal investigation but only after the law enforcement officer obtains a search warrant signed by a judge that demonstrates probable cause to believe that a violation of federal or state criminal law has occurred, that specified information contained in the database would assist in the investigation of the crime, and that the specified information should be released to the certified law enforcement officer;

(B) A regulatory body engaged in the supervision of activities of licensing or regulatory boards of practitioners authorized to prescribe or dispense controlled substances; or

(C) A person or entity investigating a case involving breaches of privacy involving the database or its records.

(c) This section does not apply to information, documents, or records created or maintained in the regular course of business of a pharmacy, medical, dental, optometric, or veterinary practitioner, or other entity covered by this subchapter, and all information, documents, or records otherwise available from original sources are not immune from discovery or use in a civil proceeding merely because the information contained in the records was reported to the controlled substances database under this subchapter.

(d) The department shall establish and enforce policies and procedures to ensure that the privacy and confidentiality of patients are maintained and that patient information collected, recorded, transmitted, and stored is protected and not disclosed to persons except as listed in § 20-7-607.

(e) The Prescription Drug Monitoring Program shall establish and maintain a process for verifying the credentials and authorizing the use of prescription information by individuals and agencies listed in § 20-7-607.



§ 20-7-607 - Providing prescription monitoring information.

(a) (1) The Department of Health may review the Prescription Drug Monitoring Program information, including without limitation a review to identify information that appears to indicate whether a person may be obtaining prescriptions in a manner that may represent misuse or abuse of controlled substances.

(2) If information of misuse or abuse is identified, the department shall notify the practitioners and dispensers who prescribed or dispensed the prescriptions.

(b) The department shall provide information in the Prescription Drug Monitoring Program upon request and at no cost only to the following persons:

(1) A person authorized to prescribe or dispense controlled substances for the purpose of providing medical or pharmaceutical care for his or her patients or for reviewing information regarding prescriptions that are recorded as having been issued or dispensed by the requester;

(2) A patient who requests his or her own prescription monitoring information;

(3) A parent or legal guardian of a minor child who requests the minor child's Prescription Drug Monitoring Program information;

(4) (A) A designated representative of a professional licensing board of the professions of the healing arts representing health care disciplines whose licensees are prescribers pursuant to an investigation of a specific individual, entity, or business licensed or permitted by that board.

(B) Except as permitted by subsection (a)(2) of this section, the department shall provide information under subsection (b)(4)(A) of this section only if the requesting board states in writing that the information is necessary for an investigation;

(5) The State Medical Examiner as authorized by law to investigate causes of deaths for cases under investigation pursuant to his or her official duties and responsibilities;

(6) Local, state, and federal law enforcement or prosecutorial officials engaged in the administration, investigation, or enforcement of the laws governing controlled substances required to be submitted under this subchapter pursuant to the agency's official duties and responsibilities; and

(7) Personnel of the department for purposes of administration and enforcement of this subchapter.

(c) Information collected under this subchapter shall be maintained for three (3) years.

(d) The department may provide information to public or private entities for statistical, research, or educational purposes after encrypting or removing the patient's name, street name and number, patient identification number, month and day of birth, and prescriber information that could be used to identify individual patients or persons who received prescriptions from dispensers, or both.



§ 20-7-608 - Information exchange with other prescription drug monitoring programs.

(a) The Department of Health may provide prescription monitoring information to other states' prescription drug monitoring programs, and the information may be used by those programs consistent with this subchapter.

(b) The department may request and receive prescription monitoring information from other states' prescription drug monitoring programs and may use the information under this subchapter.

(c) The department may develop the capability to transmit information to other prescription drug monitoring programs and receive information from other prescription drug monitoring programs employing the standards of exchangeability.

(d) The department may enter into written agreements with other states' prescription drug monitoring programs for the purpose of describing the terms and conditions for sharing of prescription information under this subchapter.



§ 20-7-609 - Authority to contract.

(a) The Department of Health may contract with another agency of this state or with a private vendor, as necessary, to ensure the effective operation of the Prescription Drug Monitoring Program.

(b) A contractor shall be bound to comply with the provisions regarding confidentiality of prescription information as outlined in this subchapter and shall be subject to the penalties specified in this subchapter for unlawful acts.



§ 20-7-610 - Authority to seek funding.

(a) The Department of Health may make application for, receive, and administer grant funding from public or private sources for the development, implementation, or enhancement of the Prescription Drug Monitoring Program.

(b) A fee shall not be levied against practitioners for the purpose of funding or complying with the Prescription Drug Monitoring Program.



§ 20-7-611 - Unlawful acts and penalties.

(a) (1) It is unlawful for a dispenser to purposely fail to submit prescription monitoring information as required under this subchapter.

(2) A violation of subdivision (a)(1) of this section is a Class B misdemeanor.

(b) (1) It is unlawful for a dispenser to purposely submit fraudulent prescription information.

(2) A violation of subdivision (b)(1) of this section is a Class D felony.

(c) (1) It is unlawful for a person authorized to receive prescription monitoring information to purposely disclose the information in violation of this subchapter.

(2) A violation of subdivision (c)(1) of this section is a Class C felony.

(d) (1) It is unlawful for a person authorized to receive prescription drug monitoring program information to use such information in a manner or for a purpose in violation of this subchapter.

(2) A violation of subsection (d)(1) of this section is a Class C felony.

(e) (1) It is unlawful for a person to knowingly obtain, use, or disclose or attempt to obtain, use, or disclose information by fraud or deceit from the Prescription Drug Monitoring Program or from a person authorized to receive information from the Prescription Drug Monitoring Program under this subchapter.

(2) A violation of subdivision (e)(1) of this section is a Class C felony.

(f) In addition to the criminal penalties provided in this section, a dispenser or practitioner who uses or discloses confidential information received from the Prescription Drug Monitoring Program in a manner or for a purpose in violation of this subchapter may be subject to disciplinary action by the dispenser's or practitioner's licensing board.

(g) In addition to the criminal penalties provided in this section, a law enforcement officer who uses or discloses confidential information received from the Prescription Drug Monitoring Program in a manner or for a purpose in violation of this subchapter may be subject to disciplinary action by the law enforcement officer's agency or department.

(h) This subchapter does not limit a person whose privacy has been compromised unlawfully under this section from bringing a civil action to address the breach of privacy or to recover all damages to which the person may be entitled per violation, including attorney's fees and costs.



§ 20-76-612 - Privacy rights protected.

This subchapter does not give authority to any person, agency, corporation, or other legal entity to invade the privacy of any citizen as defined by the General Assembly, the courts, or the United States Constitution or the Constitution of the State of Arkansas other than to the extent provided in this subchapter.



§ 20-7-613 - Rules.

The State Board of Health shall adopt rules to implement this subchapter.



§ 20-7-614 - Effective date.

(a) The Prescription Drug Monitoring Program shall become operational March 1, 2013, if full funding is available under § 20-7-610.

(b) The Director of the Department of Health may suspend operation of the program if adequate funding under § 20-7-610 ceases.









Chapter 8 - State Health Agencies and Programs

Subchapter 1 - -- Health Services Permit Agency

§ 20-8-101 - Definitions.

As used in this subchapter:

(1) "Agency" means the Health Services Permit Agency;

(2) "Category of services" or "health services" means "home health care services" as defined by § 20-10-801;

(3) "Commission" means the Health Services Permit Commission;

(4) "Conversion of services" means an alteration of the category of services offered by a health facility;

(5) "Director" means the Director of the Health Services Permit Agency;

(6) (A) "Health facility" or "health facilities" means "long-term care facility" as defined by § 20-10-101 or a "home health care services agency" as defined by § 20-10-801.

(B) "Health facility" or "health facilities" shall not mean and nothing in this subchapter shall be deemed to require a permit of approval for or to otherwise regulate in any manner the licensure of:

(i) A "hospital" as defined by and licensed pursuant to § 20-9-201, except when a hospital seeks to add long-term care beds or to convert acute beds to long-term care beds or to add home health services pursuant to a letter of intent filed with the Division of Health of the Department of Health and Human Services after February 15, 1993, or to expand home health services pursuant to a letter of intent filed with the Division of Health of the Department of Health and Human Services after February 15, 1993;

(ii) Offices of private physicians and surgeons;

(iii) Outpatient surgery or imaging centers;

(iv) Post-acute head injury retraining and residential care facilities or establishments operated by the federal government or any agency thereof;

(v) Free-standing radiation therapy centers;

(vi) Expansion, not to exceed fifteen (15) beds, of the twenty-five-bed nonprofit intermediate care facility for the mentally retarded that provides transitional rehabilitation for pediatric patients;

(vii) Residences for four (4) or fewer individuals with developmental disabilities who receive support and services from nonprofit providers currently licensed by the Division of Developmental Disabilities Services of the Division of Health of the Department of Health and Human Services;

(viii) Any facility which is conducted by and for those who rely exclusively upon treatment by prayer for healing in accordance with the tenets or practices of any recognized religious denomination; or

(ix) Any bed or facility used to provide care to delinquent juveniles committed into the care of the Division of Youth Services.

(C) "Health facility" shall not include offices of private physicians and surgeons, outpatient surgery or imaging centers, establishments operated by the federal government or any of its agencies, free-standing radiation therapy centers, or any facility which is conducted by and for those who rely exclusively upon treatment by prayer alone for healing in accordance with the tenets or practices of any recognized religious denomination; and

(7) "Transitional rehabilitation" means rehabilitation that typically results in discharge within twenty-four (24) months after the date of admission.



§ 20-8-102 - Health Services Permit Commission -- Creation -- Members -- Meetings.

(a) There is established a Health Services Permit Commission.

(b) The Health Services Permit Commission shall be composed of the following membership appointed by the Governor and confirmed by the Senate:

(1) A practicing physician;

(2) A representative of the Division of Health of the Department of Health and Human Services;

(3) A member of the Arkansas Hospital Association;

(4) A member of the Arkansas Health Care Association;

(5) A member of the Arkansas Chapter of the American Association of Retired Persons;

(6) A member of the HomeCare Association of Arkansas;

(7) A consumer knowledgeable in business health insurance;

(8) A member of the Arkansas Residential Assisted Living Association; and

(9) A member of the Arkansas State Hospice Association.

(c) (1) All appointments shall be for four-year terms.

(2) No member shall be appointed to serve more than two (2) consecutive full terms.

(d) The members shall serve without pay, but those members not employed by the State of Arkansas may receive expense reimbursement in accordance with § 25-16-901 et seq.

(e) The commission shall meet at least quarterly and at such other times as necessary to carry out its duties under this subchapter. The commission shall elect one (1) of its members as chair, and by appropriate adoption of bylaws and rules, may provide for the time, place, and manner of calling its meetings.



§ 20-8-103 - Health Services Permit Commission -- Powers and duties.

(a) The Health Services Permit Commission shall evaluate the availability and adequacy of health facilities and health services as they relate to long-term care facilities and home health care service agencies in this state.

(b) The commission shall designate those locales or areas of the state in which, due to the requirements of the population or the geography of the area, the health service needs of the population are underserved.

(c) The commission may specify, within locales or areas, categories of health services which are underserved and overserved due to the composition or requirements of the population or the geography of the area.

(d) The commission shall develop policies and adopt criteria, including time limitations, to be utilized by the Health Services Permit Agency in the review of applications and the issuing of permits of approval for a long-term care facility or a home health care service agency as provided in this subchapter.

(e) The commission may define certain underserved locales or areas or categories of services within underserved locales or areas to be exempt for specified periods of time from the permit of approval requirement.

(f) The commission may set application fees for permit of approval applications to be charged and collected by the agency.

(g) (1) Upon appeal by the applicant or an interested party, the commission shall conduct hearings on decisions by the agency within ninety (90) days of the agency decision. The commission shall render its final decision within fifteen (15) days of the close of the hearing. Failure of the commission to take final action within these time periods shall be considered a ratification of the agency decision and shall constitute the final decision of the commission from which an appeal to circuit court may be filed.

(2) Neither a competitor of a successful applicant for a permit of approval nor any other party shall have the right to appeal the commission's decision to grant a permit of approval.



§ 20-8-104 - Health Services Permit Agency -- Powers and duties.

(a) There is created and established the Health Services Permit Agency, which shall be an independent agency under the supervision and control of the Governor.

(b) The agency shall possess and exercise such duties and powers as necessary to implement the policy and procedures adopted by the Health Services Permit Commission.

(c) The agency shall review all applications for permits of approval and approve or deny the application within ninety (90) days from the date the application is deemed complete and submitted for review.

(d) The State of Arkansas shall not participate in the capital expenditures review program, otherwise known as the 1122 Program, unless it becomes mandatory for continuation in federal programs authorized under Title V of the Social Security Act, 42 U.S.C. § 701 et seq., Title XIV of the Social Security Act, 42 U.S.C. § 1351 et seq., and Title XVII of the Social Security Act, 42 U.S.C. § 1391 et seq., for all states.

(e) The agency shall assist the commission in the performance of its duties under this subchapter.



§ 20-8-105 - Director.

There shall be a Director of the Health Services Permit Agency, who shall be the executive head of the agency. The director shall be appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor.



§ 20-8-106 - Health Services Program -- Permits generally.

(a) (1) (A) From March 8, 1989, until June 1, 1989, there shall be no new home health care agencies or nursing homes, with the exception of intermediate care facilities for the mentally retarded with fifteen (15) or fewer beds and with the exception of nursing home applications under review by the Health Services Permit Agency on June 2, 1987, and except for nursing homes with thirty-five (35) beds or fewer attached to or a part of hospitals located in cities or towns where no nursing home exists, provided that applicants for such nursing homes shall obtain a permit of approval from the proper authority pursuant to this subchapter, nor shall there be any additional beds licensed for existing nursing homes or intermediate care facilities in this state.

(B) The Health Services Permit Commission may remove any or all of the moratoria anytime after June 1, 1988, provided the commission has duly adopted and promulgated standards for the review of the health facility for which the moratorium is removed.

(C) Nursing home applications under review by the agency on June 2, 1987, shall be considered under this subchapter under updated standards on a county-by-county basis.

(2) No permit of approval shall be required by the agency or the commission for any applicant to qualify for a Class B license, as provided in § 20-10-801 et seq., to operate a home health care services agency, if the agency was serving patients on or before June 30, 1988, and if the agency serves the residents of the county where the principal office is located.

(3) Nursing home applications under review by the agency on June 2, 1987, shall be considered under the provisions of this subchapter under updated standards on a county-by-county basis.

(4) (A) Beginning July 1, 2005, the agency may not accept applications for permits of approval for the construction of new residential care facilities.

(B) Applications for replacement of residential care facilities may not be accepted and processed after July 1, 2005.

(C) However, applications for replacement of residential care facilities shall be accepted for residential care facilities of sixteen (16) beds or fewer but only if the number of beds required for replacement is less than or equal to the number of beds for which the residential care facility was licensed before the application for replacement.

(b) (1) (A) The alteration or renovation of a health facility having an associated capital expenditure of less than one million dollars ($1,000,000) for nursing homes and not resulting in additional bed capacity shall not require a permit of approval.

(B) However, the agency shall not allow hospital acute care beds to be converted to or allow their license classification to be changed to long-term care beds without going through the permit-of-approval process.

(2) Permits, legal title, and right of ownership may be transferred with the approval of the commission if the entity presently holding the permit, legal title, or right of ownership has tangible assets of at least two thousand five hundred dollars ($2,500) that will be transferred with the permit, legal title, or right of ownership.

(3) The application for the permit of approval shall include, but need not be limited to, such information as is necessary to determine:

(A) Whether the proposed project is needed or projected as being necessary to meet the needs of the locale or area in terms of the health care required for the population or geographic region;

(B) Whether the proposed project can be adequately staffed and operated when completed;

(C) Whether the proposed project is economically feasible; and

(D) Whether the project will foster cost containment through improved efficiency and productivity.

(c) If the application is granted, the agency shall issue a permit of approval, if it finds that the proposed project meets the criteria for approval as set by the commission. If the application is denied, the agency shall send written notice of the denial to the applicant which sets forth the criteria that the proposed project failed to meet.

(d) Any applicant or interested party seeking review of a final agency decision regarding permits of approval, movement of beds, or transfer of permits of approval shall file a written appeal for hearing before the commission on an approved form within thirty (30) days of the receipt of the agency decision.

(e) Appeals to the commission shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-8-107 - Expansion of facilities or services.

(a) Unless otherwise provided in this subchapter, all health facilities seeking to add new beds or home health services or to expand existing bed capacity or home health services shall apply for a permit approving additional beds or services or expanded bed capacity or services pursuant to procedures and criteria promulgated by the Health Services Commission.

(b) The commission may authorize the agency to enjoin construction or expansion of existing facilities of any project commenced in violation of this subchapter through an action filed in the circuit court of the judicial district in which the project is located.

(c) In no event shall the requirements of this subchapter apply to any facility licensed or approved as of March 1, 2003, by the Child Welfare Agency Review Board pursuant to the Child Welfare Agency Licensing Act, § 9-28-401 et seq., and as specifically exempted by § 9-28-407(a)(3).

(d) Beginning July 1, 2005, the Health Services Permit Agency may not accept applications or requests for permits of approval to add new beds or to expand existing bed capacity of residential care facilities.



§ 20-8-108 - Fees and fines.

All fees and fines collected under this subchapter shall be deposited into the Miscellaneous Agencies Fund Account to be used exclusively for the maintenance and operation of the Health Services Permit Agency.



§ 20-8-109 - Approval of new projects -- Repeal of Acts 1975, No. 558, § 5 -- Transfer of duties.

(a) All projects requiring approval under the Certificate of Need Program as established by Acts 1975, No. 558, § 5 [repealed], except free-standing radiation therapy centers, shall not be instituted or commenced after April 4, 1987, except upon application for and receipt of approval from the Health Services Permit Agency utilizing the same criteria and procedures in existence prior to April 4, 1987.

(b) As used in this section, "commence construction" means the approval of project financing or the actual movement onto the site of building materials and equipment by the principal contractor.

(c) Two hundred ten (210) days after April 4, 1987, Acts 1975, No. 558, § 5, as amended, is repealed. On and after the two hundred eleventh day following April 4, 1987, all projects requiring approval under § 20-8-107 shall not be instituted or commenced except upon application for and receipt of a permit of approval as set forth in this subchapter, and, during this period of time, all duties and responsibilities of the State Health Planning and Development Agency and the Statewide Health Coordinating Council are transferred to the Health Services Permit Agency established under this subchapter. Any project not requiring approval under this subchapter, even though covered under Acts 1975, No. 558, § 5 [repealed], may be commenced after April 4, 1987.

(d) The agency shall process all applications or certificates of need for intermediate care facilities for the mentally retarded with fifteen (15) or fewer beds which were pending on April 4, 1987, and shall for a period of thirty (30) days after April 4, 1987, accept additional applications for such facilities. The applications shall be processed utilizing the criteria and procedures in existence prior to April 4, 1987, and in addition the agency shall consider as a primary factor the experience of each applicant in serving the developmentally disabled population.



§ 20-8-110 - Collection and dissemination of health data.

(a) The Health Services Permit Agency shall act as a statewide health data clearinghouse for the acquisition and dissemination of data from health care providers, the state Medicaid program, third-party payors, state agencies, and other appropriate sources in furtherance of this section.

(b) All state agencies having information with regard to health matters shall make available to the agency such health data as is necessary for the Health Services Permit Commission to carry out its responsibilities.

(c) All health facilities requiring a permit of approval by the state shall submit annually a report of utilization statistics as may be required by the agency.

(d) The Insurance Commissioner shall require all third-party payors, including, but not limited to, licensed insurers, medical and hospital service corporations, health maintenance organizations, and self-funded employee health plans, to provide the commission with claims data for health matters.

(e) State agencies which survey hospitals, home health agencies, outpatient surgery centers, or nursing homes for licensure or certification shall annually report to the agency on the surveys of the various facilities. The annual report shall list facilities by name with patient care citations and numbers of serious patient injuries per year by facility.

(f) The Director of the Health Services Permit Agency shall be empowered to release data collected pursuant to this section, subject to the following limitations:

(1) Data released shall not include any information which could be used to identify any individual patient; and

(2) Data released shall not include any information which could be used to associate any of the data with any specific third-party payor.

(g) The director shall prescribe such rules and regulations as may be necessary to carry out the purpose of this section.

(h) (1) With the advice of the commission, the director shall compile and publish summaries of health data collected by the agency.

(2) (A) The director shall prepare an annual report of the agency's findings and submit the report to the Governor, the General Assembly, and the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.

(B) The agency shall provide assistance to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor in the development of information necessary in the examination of health care issues.

(i) (1) The agency may impose a fine on health facilities requiring a permit of approval for failure to timely submit reports of statistics as required by the agency.

(2) The agency may impose a fine of:

(A) Up to one hundred dollars ($100) for a report more than thirty (30) days late;

(B) Two hundred fifty dollars ($250) for a report more than sixty (60) days late; and

(C) Five hundred dollars ($500) for a report more than ninety (90) days late.



§ 20-8-111 - Transfer of Developmental Disabilities Planning Council attributes to other agency.

The Governor may at any time transfer all personnel, appropriations, fund balances, and authorized positions, and the powers, duties, and personnel of the Developmental Disabilities Planning Council to any other designated agency of the state which meets the requirements of Pub. L. No. 101-496 [repealed].



§ 20-8-112 - Additional transfer of Developmental Disabilities Planning Council attributes to other agency.

The Governor may at any time transfer all the powers, duties, personnel, appropriations, fund balances, and authorized positions of the Developmental Disabilities Planning Council to any other designated agency of the state which meets the requirements of Pub. L. No. 103-230.



§ 20-8-113 - Findings.

The General Assembly finds and determines that:

(1) The Division of Youth Services of the Department of Health and Human Services is obligated by law to provide appropriate care to juveniles adjudicated delinquent and committed to the division's custody;

(2) The division, pursuant to judicial decrees, assumes custody of delinquent juveniles with little or no notice;

(3) The nature of the criminal conduct engaged in by the juvenile may create the necessity to segregate these juveniles within treatment facilities, thereby denying the division otherwise available beds;

(4) The division must secure sufficient facilities for the care of delinquent juveniles in its custody;

(5) The need for these facilities may vary substantially from the needs anticipated by the Department of Health and Human Services or by the Health Services Permit Commission; and

(6) No permit of approval should be required for facilities or beds contracted for or otherwise provided for delinquent youth committed to the custody of the division or the beds provided for delinquent youth counted against the authorized beds otherwise provided by a facility or organization with a permit of approval.






Subchapter 2 - -- Arkansas Spinal Cord Commission

§ 20-8-201 - Legislative intent.

(a) It is declared and found that a major problem facing medicine and the public health and welfare is the absence of an adequate program to assist in the treatment and rehabilitation of persons suffering from congenital or acquired spinal cord dysfunction.

(b) (1) It has been found that no fewer than one thousand one hundred (1,100) Arkansas residents presently suffer from spinal cord injury or damage, and it is estimated that at least one hundred twenty (120) Arkansans experience serious injury or congenital dysfunction of the spinal cord annually.

(2) Furthermore, it has been found that a fully coordinated approach to the early recognition, the emergency care and transportation, the definitive treatment and rehabilitation, and the long-term management direction and support of such persons is presently lacking and yet is essential to guaranteeing these patients the best possible opportunity to minimize mortality, morbidity, and permanent disability.

(3) It is further recognized that the enormous cost for medical services, hospitalization, and rehabilitative care of spinal cord injured persons makes it extremely difficult, and often financially impossible, for persons of moderate or modest means to secure adequate medical and rehabilitative services, and in most cases, services are financially possible only by the very wealthy, if at all.

(4) Therefore, to guarantee the best possible opportunity for minimizing the mortality, morbidity, and permanent disability of persons due to spinal cord injury or dysfunction, it is essential that the state develop a program to:

(A) Provide for complete identification and visible integration of the numerous complex funding mechanisms which are applicable to the needs of a particular individual at each overlapping stage of treatment and rehabilitation and provide financial assistance when necessary to fill a specific identified gap in funding a portion of the coordinated treatment and rehabilitation plan of a specified patient when the patient's own financial resources are insufficient to meet such requirements;

(B) Authorize the development and operation of an Arkansas spinal cord treatment center and system which will integrate present treatment and rehabilitative capabilities and develop additional service capabilities as necessary to guarantee the availability of continuously current and evolving new processes in state-of-the-art treatment and rehabilitative services to all spinal cord disabled Arkansans; and

(C) Provide for full coordination of treatment and rehabilitation efforts from problem recognition through progressive rehabilitation and for as long as a need for these specialized services shall exist.



§ 20-8-202 - Creation -- Members.

(a) There is established the Arkansas Spinal Cord Commission, to consist of five (5) members to be appointed by the Governor from the state at large for terms of ten (10) years and confirmed by the Senate, as provided by law. The members of the commission shall be either spinal cord injured victims themselves, members of the immediate families of spinal cord injured victims, or persons with special knowledge of and experience with spinal cord injuries and dysfunctions who have demonstrated active involvement and interest in the fight against death and disability due to spinal cord injury and dysfunction.

(b) Members of the commission shall serve until their successors are appointed and confirmed.

(c) If a vacancy occurs on the commission due to death, resignation, or other cause, the vacancy shall be filled by appointment of the Governor of a person eligible for the initial appointment as set forth in this section, to serve for the remainder of the unexpired portion of the term of the member.

(d) (1) The commission shall select a disbursing officer of funds appropriated to the commission. All expenditures shall be approved by the chair of the commission prior to their disbursement.

(2) The commission shall annually elect one (1) of its members as chair and one (1) of its members as vice chair, and other officers as the commission deems necessary.

(e) Members of the commission shall serve without pay but shall be reimbursed from commission funds, if available, for reasonable and necessary expenses incurred in attending to commission business, in the same manner and in accordance with the same conditions, restrictions, and limitations as are applicable to employees of the state.

(f) Members of the commission shall qualify by taking the oath of office as prescribed by law.

(g) The commission shall meet at least one (1) time each calendar quarter and at such other times as may be designated by the commission's rules, or upon call by the chair or by the written request of any four (4) members.

(h) (1) From time to time, the commission may create advisory committees as are deemed necessary to assist the commission in formulating policies, effectuating and reviewing operating procedures, and for such other purposes as the commission may deem appropriate.

(2) The members of the advisory committees shall serve without pay, but the commission may reimburse members of the advisory committees for expenses in accordance with § 25-16-901 et seq. if sufficient funds are available.



§ 20-8-203 - Powers and duties.

The Arkansas Spinal Cord Commission shall have the following functions, powers, and duties:

(1) To identify and cooperate with existing agencies, organizations, and individuals offering services to the spinal cord injured or spina bifida patient for the establishment and integration of a statewide system of treatment, rehabilitation, counseling, and social services by means of entering into cooperative agreement with the agencies, organizations, and individuals. The programs shall be designed and administered to:

(A) Provide for coordinated and integrated development and continued review of a full treatment and rehabilitation plan for each qualified applicant patient;

(B) Identify all possible and existing funding sources for each type of service identified in the treatment plan for which a qualified patient may be eligible and assist the patient in obtaining funding assistance for which he or she is eligible from existing sources;

(C) Assess the patient's financial ability to pay for needed services identified in the treatment plan for which no other funding sources are available;

(D) Provide financial assistance for persons unable to pay for the services, including special equipment, without causing unjust and unusual hardship, including, but not limited to, a drastic lowering of the standard of living to the person or his or her immediate family;

(E) Identify service needs which cannot be adequately met by existing resources;

(F) Provide for increased accountability by documenting the full range of fiscal resources being invested from the various funding sources toward the achievement of each patient's service plan objectives; and

(G) Provide an annual report to the Governor, to the General Assembly, and to the public documenting areas of success, unresolved problems, and overall cost/benefit analyses of expenditures from the various sources;

(2) (A) To develop or cause to be developed an Arkansas spinal cord treatment center and system to serve the entire state through the provision of such direct and indirect services as may be identified and documented as provided in subdivision (1) of this section.

(B) The center and system may provide such services as:

(i) Specialized emergency and acute care;

(ii) Specialized emergency transfer services;

(iii) Specialized diagnostic and prescriptive services;

(iv) Specialized rehabilitative services;

(v) Family education and home care outreach services;

(vi) Coordinative services;

(vii) Continuing educational services for physicians and other health professionals and paraprofessionals who deal with the spinal cord patient; and

(viii) Other services deemed necessary and appropriate by the commission.

(C) At such time as an Arkansas spinal cord treatment center is established, the commission shall serve as its board of directors and may either directly administer the operation of the center or may enter into contractual agreements with existing institutions for facilities, staffing, and administrative services or such other services as the commission deems appropriate.

(D) Until an Arkansas spinal cord treatment center is established, or after a center is established, the commission may contract and pay for services provided by other institutions whenever the commission determines it to be in the best interest of a spinal cord injured person. It is the intent of this subchapter that the commission have broad discretion in providing or obtaining for spinal cord injured patients a complete level of services which the commission deems to be in the best interest of the patient, as set forth in this subchapter;

(3) To work with all appropriate agencies, organizations, and individuals throughout the state to develop a fully integrated statewide network of coordinated services for spinal cord patients covering all needed services from the detection of spinal cord injuries or congenital conditions through the related phases of emergency care and transfer, acute and definitive care, and rehabilitative and follow-up care and to thus effect a measured reduction in spinal cord-related morbidity and mortality, long-term disability, and long-term maintenance system expenditures of public funds;

(4) To provide special expert consultation and services to cooperating and participating agencies, institutions, and individuals, including appropriate elements of the Arkansas Emergency Medical Services System, on the emergency care and transportation of spinal cord injured persons as well as to other agencies, institutions, and individuals responsible for the delivery of professional medical and health sciences education and training necessary for providing appropriate progressive and evolving specialized programs of treatment of service to spinal cord injured and spina bifida patients;

(5) To develop standards for determining eligibility for assistance to defray the cost of care and treatment of spinal cord patients under this program; and

(6) To accept gifts, grants, and donations from private sources, from municipal and county governments, from the state, and from the federal government to be used for the purposes of this subchapter to defray costs incurred by persons suffering from spinal cord disability who are unable to meet the total cost of treatment and rehabilitation and to promote the development of specialized service capability found to be needed but not available.



§ 20-8-206 - Central registry.

(a) (1) The Arkansas Spinal Cord Commission shall establish and maintain a central registry of spinal cord disabled persons. Every public and private health and social agency and attending physician shall report to the commission within five (5) calendar days after identification of any spinal cord disabled person. However, the consent of the individual shall be obtained prior to making this report, except that every spinal cord disease or injury resulting in permanent partial, permanent total, or total disability shall be reported to the commission immediately upon identification.

(2) The report shall contain the name, age, residence, and type of disability of the individual and such additional information as may be deemed necessary by the commission.

(b) (1) Within fifteen (15) days of the report and identification of a spinal cord disabled person, the commission shall notify the spinal cord disabled person or the most immediate family members of their right to assistance from the state, the services available, and the eligibility requirements.

(2) The commission shall refer severely disabled persons to appropriate divisions, departments, and other state agencies to assure that maximum available rehabilitative services, if desired, are obtained by the spinal cord disabled person.

(3) All other agencies of the state shall cooperate with the commission to ensure that appropriate total rehabilitative and other services are available, as well as access to records and other information.

(c) As used in this section, "spinal cord disabled" means any person who has a spinal cord disease or injury, congenital or acquired, which results in partial or total loss of motor or sensory functions and which results in temporary or permanent partial or total disability.

(d) It is the intent of the General Assembly to ensure the referral of all spinal cord disabled persons to the commission by appropriate individuals or public and private agencies in order that all spinal cord disabled persons might obtain the appropriate total rehabilitative services rendered by existing state agencies, state departments, and other organizations and individuals.






Subchapter 3 - -- Great Strides Grant Program

§ 20-8-301 - Findings.

The General Assembly finds:

(1) That Arkansas consistently ranks among the most unhealthy states in the nation;

(2) That after just one (1) year of regular walking exercise, previously sedentary smokers refrained from smoking at two (2) times the rate of those who received only health education;

(3) That Arkansans who exercise regularly choose walking as their overwhelmingly preferred form of activity;

(4) That women who walk briskly or exercise vigorously may reduce their chances for heart disease by as much as forty percent (40%);

(5) That more than thirty-five percent (35%) of Arkansans do not exercise, placing Arkansas as the sixth most sedentary state in the nation;

(6) That, while people are inactive in all parts of the state, a greater percentage of the population in rural areas is inactive; and

(7) That a reduction in illnesses related to physical inactivity would save Arkansas millions of dollars each year in reduced health care costs.



§ 20-8-302 - Use of funds -- Regulations.

(a) The Division of Health of the Department of Health and Human Services shall use funds from the Tobacco Settlement Proceeds Act, § 19-12-101 et seq., to establish the Great Strides Grant Program.

(b) (1) The division shall promulgate regulations to create a grant program which will allow local communities to participate in the Great Strides Grant Program.

(2) The division shall give priority in meeting the goals of this subchapter to grant proposals from rural communities.






Subchapter 4 - -- Health Data Initiative

§ 20-8-401 - Legislative findings.

The General Assembly finds and determines that there is a lack of Arkansas-specific information and data to guide officials responsible for policy decisions and that making this data readily available to decision makers is essential to the creation of effective health policy for the state.



§ 20-8-402 - Program creation and administration.

(a) (1) The Director of the Arkansas Center for Health Improvement shall establish and maintain a program to access health data to be known as the "Arkansas Health Data Initiative".

(2) The initiative shall be administered and maintained within the the Arkansas Center for Health Improvement.

(b) The purpose of the initiative is to serve as an access point for studies concerning state and federal health information and to inform and support Arkansas health policy officials.

(c) Policy development and access to data under the initiative is contingent upon the availability of funding to support projects under the initiative.



§ 20-8-403 - Data access.

(a) If agreed to by state agencies responsible for maintaining requested data sources, the Arkansas Center for Health Improvement may have access to the agencies' information and data to facilitate operation of the Arkansas Health Data Initiative.

(b) Data under subsection (a) of this section include:

(1) Public health databases;

(2) Health care utilization data;

(3) Financial data related to the procurement of health or health care-related services;

(4) Data supplied as part of mandated reporting requirements to state agencies by entities, including, but not limited to, other state agencies and departments, nonstate entities, external vendors, and other entities as identified by the initiative;

(5) Data collected and maintained under the State Health Data Clearinghouse Act, § 20-7-301 et seq.; and

(6) Other data sources supported and maintained with state funds.



§ 20-8-404 - Rules.

The Department of Information Systems, Department of Finance and Administration, Department of Health and Human Services, State Insurance Department, and all other appropriate departments, agencies, subcontractors, and officers shall promulgate rules to implement this subchapter.






Subchapter 5 - -- Newborn Umbilical Cord Blood Initiative Act

§ 20-8-501 - Title.

This subchapter shall be known and may be cited as the "Newborn Umbilical Cord Blood Initiative Act".



§ 20-8-502 - Legislative findings.

The General Assembly finds that:

(1) More than one hundred million (100,000,000) Americans and two billion (2,000,000,000) other humans worldwide suffer from diseases that may eventually be treated more effectively or even cured with stem cells;

(2) Stem cell research has been hampered by the controversy over the use of embryonic stem cells;

(3) Stem cells are not found only in embryos;

(4) The umbilical cord, placenta, and amniotic fluid are rich in stem cells that may be used for scientific research and medical treatment without destroying embryos;

(5) Stem cell research using stem cells from postnatal tissue and fluid has already resulted in treatments for anemia, leukemia, lymphoma, lupus, multiple sclerosis, rheumatoid arthritis, sickle cell disease, spinal cord injury, and Crohn's disease;

(6) Stem cell therapies using stem cells from postnatal tissue and fluid are being studied for diseases as wide-ranging and diverse as corneal degeneration, heart disease, stroke, Parkinson's disease, and Alzheimer's disease;

(7) It is the public policy of this state to encourage the donation, collection, and storage of stem cells collected from postnatal tissue and fluid and to make such stem cells available for both scientific research and medical treatment; and

(8) It shall be the public policy of this state to encourage ethical research in life science and regenerative medicine.



§ 20-8-503 - Definitions.

As used in this subchapter:

(1) "Amniotic fluid" means the fluid inside the amnion;

(2) "Nonembryonic stem cell research" means medical research involving stem cells that have not been derived from a human embryo or fetus;

(3) "Placenta" means the organ that forms on the inner wall of the human uterus during pregnancy;

(4) "Postnatal tissue and fluid" means the placenta, umbilical cord, and amniotic fluid expelled or extracted in connection with the birth of a human being;

(5) "Stem cell" means an unspecialized or undifferentiated cell that can self-replicate and has the potential to differentiate into a specialized cell type; and

(6) "Umbilical cord" means the gelatinous tissue and blood vessels connecting an unborn human being to the placenta.



§ 20-8-504 - Newborn Umbilical Cord Blood Initiative.

(a) (1) On or before June 30, 2008, the Arkansas Commission for the Newborn Umbilical Cord Blood Initiative shall establish a network of postnatal tissue and fluid banks in partnership with one (1) or more public or private colleges or universities, public or private hospitals, nonprofit organizations, or private firms in this state for the purpose of collecting and storing postnatal tissue and fluid.

(2) The Newborn Umbilical Cord Blood Bank shall create a voluntary program to make tissue and fluid available for scientific research and medical treatment in accordance with this subchapter.

(3) A parent of a child born in this state may voluntarily contribute postnatal tissue and fluid to the Newborn Umbilical Cord Blood Bank.

(b) (1) The commission shall develop a voluntary program to educate pregnant patients with respect to the banking of postnatal tissue and fluid.

(2) The program shall include:

(A) An explanation of the difference between public and private postnatal tissue and fluid banking programs;

(B) The medical process involved in the collection and storage of postnatal tissue and fluid;

(C) The current and potential future medical uses of stored postnatal tissue and fluid;

(D) The benefits and risks involved in the banking of postnatal tissue and fluid; and

(E) The availability and cost of storing postnatal tissue and fluid in public and private umbilical cord blood banks.



§ 20-8-505 - Arkansas Commission for the Newborn Umbilical Cord Blood Initiative -- Creation -- Members.

(a) The Arkansas Commission for the Newborn Umbilical Cord Blood Initiative is created.

(b) (1) The commission shall consist of eleven (11) members appointed as follows:

(A) Three (3) members appointed by the Governor as follows:

(i) One (1) member who is a physician licensed by the Arkansas State Medical Board;

(ii) One (1) member who has a financial background; and

(iii) One (1) member who has a legal background or an ethicist background, or both;

(B) Three (3) members appointed by the Speaker of the House of Representatives as follows:

(i) One (1) member who is a physician licensed by the Arkansas State Medical Board;

(ii) One (1) member who has a financial background; and

(iii) One (1) member who has a legal background or an ethicist background, or both;

(C) Three (3) members appointed by the President Pro Tempore of the Senate as follows:

(i) One (1) member who is a physician licensed by the Arkansas State Medical Board;

(ii) One (1) member who has a financial background; and

(iii) One (1) member who has a legal background or an ethicist background, or both;

(D) The Dean of the Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences or his or her designee; and

(E) The Director of the Department of Health or his or her designee.

(2) The commission shall include one (1) consultant, nonvoting member who shall be the Director of Cell Therapy and Transfusion Medicine of the College of Medicine of the University of Arkansas for Medical Sciences.

(c) The Governor shall designate one (1) member as chair of the commission.

(d) The chair shall call the first meeting of the commission within sixty (60) days of his or her appointment.

(e) (1) At the first meeting of the commission, the members shall draw lots so that three (3) members serve two-year terms, three (3) members serve three-year terms, and three (3) members serve four-year terms.

(2) After the initial terms, members shall serve four-year terms.

(f) The commission shall meet at least quarterly.

(g) (1) A majority of the membership of the commission shall constitute a quorum.

(2) A majority vote of those members present shall be required for any action of the commission.

(h) Vacancies on the commission due to death, resignation, removal, or other causes shall be filled in the same manner as is provided in this section for initial appointments.



§ 20-8-506 - Arkansas Commission for the Newborn Umbilical Cord Blood Initiative -- Powers and duties.

(a) The Arkansas Commission for the Newborn Umbilical Cord Blood Initiative shall:

(1) Investigate the implementation of this subchapter and recommend improvements in this subchapter to the General Assembly;

(2) Make available to the public the records of all meetings of the commission and of all business transacted by the commission;

(3) Oversee the operations of the Newborn Umbilical Cord Blood Bank, including without limitation the approval of all fees established to cover administration, collection, and storage costs;

(4) Undertake the Newborn Umbilical Cord Blood Initiative by promoting awareness of the blood bank and encouraging donation of postnatal tissue and fluid to the blood bank;

(5) Ensure the privacy of persons who donate umbilical cord blood, amniotic fluid, and placental tissue to the blood bank;

(6) Develop a plan for making postnatal tissue and fluid collected under the Newborn Umbilical Cord Blood Initiative available for scientific research and medical treatment in compliance with all relevant national practice and quality standards;

(7) Develop a plan for private storage of postnatal tissue and fluid for medical treatment;

(8) Participate in the National Cord Blood Program and register postnatal tissue and fluid collected with registries operating in connection with the program;

(9) If funds are available, employ staff and enter into contracts necessary to implement this subchapter; and

(10) Report annually to the General Assembly on or before October 1 of each year concerning the activities of the commission.

(b) The commission may seek additional funding from any source, including without limitation federal grants and private grants.






Subchapter 6 - -- Alzheimer's Advisory Council

§ 20-8-601 - Findings.

The General Assembly finds that:

(1) Alzheimer's disease is a progressive and fatal brain disease that destroys brain cells and causes problems with memory, thinking, and behavior;

(2) More than five million (5,000,000) Americans now have Alzheimer's disease;

(3) Alzheimer's disease is the most common form of dementia and is the sixth leading cause of death in the United States; and

(4) No cure exists for Alzheimer's disease, but treatments for symptoms used in conjunction with appropriate services and support can improve the quality of life for those living with the disease.



§ 20-8-602 - Alzheimer's Advisory Council -- Creation -- Membership.

(a) There is created the Alzheimer's Advisory Council to consist of seventeen (17) members as follows:

(1) Four (4) members appointed by the Speaker of the House of Representatives as follows:

(A) One (1) member of the House of Representatives;

(B) One (1) member who has been diagnosed with Alzheimer's disease;

(C) One (1) member to represent the health care provider community; and

(D) One (1) member to represent the adult day services industry;

(2) Four (4) members appointed by the President Pro Tempore of the Senate as follows:

(A) One (1) member of the Senate;

(B) One (1) member who is a paid caregiver of a person with Alzheimer's disease;

(C) One (1) member to represent the assisted living industry; and

(D) One (1) member who is a scientist who specializes in Alzheimer's research;

(3) Four (4) members appointed by the Governor as follows:

(A) One (1) member who is a family member of a person living with Alzheimer's disease or other form of dementia;

(B) One (1) member to represent the nursing facility industry;

(C) One (1) member who is a person active in the state chapter of the Alzheimer's Association; and

(D) One (1) member who is a person active in the state chapter of Alzheimer's Arkansas Programs and Services; and

(4) Five (5) members as follows:

(A) The Director of the Department of Health or his or her designee;

(B) The Director of the Department of Human Services or his or her designee;

(C) The Director of the Division of Behavioral Health of the Department of Human Services or his or her designee;

(D) The Director of the Arkansas Center for Health Improvement or his or her designee; and

(E) The Director of the Department of Workforce Services or his or her designee.

(b) Members of the council shall be appointed by September 1, 2011.

(c) (1) Members of the council shall serve at the pleasure of their appointing authorities.

(2) A vacancy on the council shall be filled by the original appointing authority.

(d) (1) The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each designate a cochair from among the members of the council.

(2) The cochairs shall jointly call the first meeting of the council.

(e) (1) A majority of the members of the council shall constitute a quorum.

(2) A majority vote of the members present is required for any action of the council.

(f) Task force meetings shall be held in Pulaski County, Arkansas, and at other locations in the state as the council shall deem necessary.

(g) The Bureau of Legislative Research shall provide staff support to the council as necessary to assist the council in the performance of its duties.

(h) Legislative members of the council shall be reimbursed for expenses and per diem at the same rate and from the same source as provided by law for members of the General Assembly attending meetings of the interim committees.



§ 20-8-603 - Duties.

(a) The Alzheimer's Advisory Council shall:

(1) Assess the current and future impact of Alzheimer's disease and other types of dementia on the residents of the State of Arkansas;

(2) Examine the existing industries, services, and resources addressing the needs of persons living with Alzheimer's disease, their families, and caregivers; and

(3) Develop a strategy to mobilize a state response to the public health crisis created by Alzheimer's disease and other types of dementia.

(b) The council shall include the following in its assessments and recommendations:

(1) Statewide trends in the number of persons living with Alzheimer's disease and other forms of dementia and the needs of those persons;

(2) The state's role in providing long-term care, family caregiver support, and other forms of assistance to persons with early-stage and younger onset of Alzheimer's disease;

(3) State policy regarding persons with Alzheimer's disease and developmental disabilities;

(4) Existing services, resources, and capacity, including without limitation:

(A) The type, cost, and availability of dementia services;

(B) The dementia-specific training requirements for long-term care staff;

(C) Quality care measures for residential care facilities;

(D) The capacity of public safety and law enforcement agencies to respond to persons with Alzheimer's disease;

(E) The availability of home-based and community-based resources for persons with Alzheimer's disease, including the availability of respite care for families;

(F) An inventory of long-term care dementia care units;

(G) The adequacy and appropriateness of geriatric psychiatric units for persons with behavioral disorders associated with Alzheimer's and related dementia;

(H) The assisted living residential options for persons with dementia; and

(I) State support for Alzheimer's research; and

(5) Needed state policies or responses, including without limitation:

(A) Directions for the provision of clear and coordinated services and supports for persons and families living with Alzheimer's and related disorders; and

(B) Strategies for addressing identified gaps in services.



§ 20-8-604 - Reports.

The Alzheimer's Advisory Council shall present a draft of assessments and recommendations for meeting the Alzheimer's disease needs in the State of Arkansas to the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor on or before October 1 of each year.









Chapter 9 - Health Facilities And Services Generally

Subchapter 1 - -- General Provisions

§ 20-9-101 - Professional health service personnel -- Parity.

(a) Any additional compensation or allowances which may be made available to professional health service personnel at the University of Arkansas for Medical Sciences campus may also be made available to those in comparable positions in all divisions or offices of the Department of Health and Human Services.

(b) Professional health service personnel shall be limited to all nursing, occupational therapy, and physical therapy classifications.



§ 20-9-102 - Shaken baby syndrome educational materials.

(a) A hospital or a free-standing birthing clinic shall ensure that each woman who gives birth in a hospital or a free-standing birthing clinic receives educational materials before being discharged describing the nature of, the dangers of, and methods for the prevention of shaken baby syndrome.

(b) The Department of Health shall develop and disseminate the required materials under subsection (a) of this section to hospitals and free-standing birthing clinics in the state.

(c) (1) The department may adopt rules to implement this section.

(2) The rules adopted under subdivision (c)(1) of this section shall include without limitation rules establishing procedures for reporting compliance with this section.






Subchapter 2 - -- Health Facilities Services

§ 20-9-201 - Definitions.

As used in this subchapter:

(1) "Administrator" means the chief administrative officer in the Division of Health Facilities Services of the Department of Health;

(2) "Alcohol and drug abuse inpatient treatment center" means a distinct unit within a hospital facility in which services are provided for the diagnosis, treatment, and rehabilitation of alcohol and drug abuse;

(3) "Federal act" means the Hospital Survey and Construction Act, Pub. L. No. 79-725;

(4) (A) "Hospital" means a public health center, a general, tuberculosis, mental, or chronic disease hospital, or a related facility such as a laboratory, outpatient department, nurses home or training facility, or a central service facility operated in connection with a hospital.

(B) "Hospital" does not include an establishment:

(i) Furnishing primarily domiciliary care; or

(ii) Licensed or certified by the Office of Alcohol and Drug Abuse Prevention of the Division of Behavioral Health of the Department of Human Services as an alcohol and drug abuse inpatient treatment center;

(5) (A) "Institution" means a place for the diagnosis, treatment, or care of two (2) or more persons not related to the proprietor, suffering from illness, injury, or deformity, or where obstetrical care or care of the aged, blind, or disabled is rendered over a period exceeding twenty-four (24) hours.

(B) "Institution" also includes an outpatient surgery center, outpatient psychiatric center, and infirmary.

(C) "Institution" does not include an establishment:

(i) Operated by the federal government or by any of its agencies; or

(ii) Licensed or certified by the Office of Alcohol and Drug Abuse Prevention of the Division of Behavioral Health of the Department of Human Services as an alcohol and drug abuse inpatient treatment center;

(6) "Medical facility" means a diagnostic or diagnostic and treatment center, or rehabilitation facility, as these terms are defined in the federal act, and any other medical facility for which federal aid may be authorized under federal law;

(7) "Nonprofit hospital" and "nonprofit medical facility" mean a hospital or medical facility owned and operated by one (1) or more persons or a corporation or association, no part of the net earnings of which inures to the benefit of any shareholder or individual;

(8) (A) "Outpatient psychiatric center" means a facility in which psychiatric services are offered for a period of eight (8) to sixteen (16) hours a day, and where, in the opinion of the attending psychiatrist, hospitalization, as defined in the present licensure law, is not necessary.

(B) "Outpatient psychiatric center" does not include community mental health clinics and centers as they now exist;

(9) "Outpatient surgery center" means a facility in which surgical services, other than minor dental surgery, are offered that require the use of general or intravenous anesthetics and where, in the opinion of the attending physician, hospitalization, as defined in the present licensure law, is not necessary;

(10) "Public health center" means a publicly owned facility for the provision of public health services and includes related facilities such as laboratories, clinics, and administrative offices operated in connection with public health centers;

(11) (A) "Recuperation center" means an establishment with permanent facilities that include inpatient beds, with an organized medical staff, and with medical services including physicians' services and continuous nursing services to provide treatment for patients who are not in an acute phase of illness but who currently require primarily convalescent or restorative service that is usually post-acute hospital care of relatively short duration.

(B) "Recuperation center" does not include an establishment furnishing primarily domiciliary care; and

(12) "Surgeon General" means the Surgeon General of the United States Public Health Service.



§ 20-9-202 - Penalties.

(a) Any person, partnership, association, or corporation establishing, conducting, managing, or operating any institution without first obtaining a license therefor as provided or violating any provision of this subchapter or regulations lawfully promulgated under this subchapter shall be guilty of a violation.

(b) Upon conviction, the person shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for the first offense and not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each subsequent offense.

(c) Each day the institution shall operate after a first conviction shall be considered a subsequent offense.



§ 20-9-203 - Injunction.

The State Board of Health may sue in the name of the state any person, partnership, association, or corporation in order to enjoin the establishing, conducting, managing, or operating of any institution within the meaning of this subchapter without the person's first having secured a license therefor.



§ 20-9-204 - Administration by Division of Health Facilities Services.

(a) There is established in the State Board of Health a Division of Health Facilities Services, which shall be administered by a full-time salaried administrator under the supervision and direction of the Director of the Division of Health of the Department of Health and Human Services.

(b) The Division of Health of the Department of Health and Human Services, through the Division of Health Facilities Services, is the sole agency of the state for the purpose of:

(1) Making an inventory of existing hospitals and medical facilities, surveying the need for construction of hospitals and medical facilities, and developing a program of construction as provided in this subchapter;

(2) Developing and administering a state plan for the construction of public and other nonprofit hospitals and medical facilities as provided; and

(3) Inspecting, regulating, and licensing hospitals and institutions.



§ 20-9-205 - Powers and duties of the State Board of Health.

(a) In carrying out this subchapter, the State Board of Health is empowered and directed to:

(1) Require such reports, make such inspections and investigations, and prescribe and enforce such reasonable rules and regulations as it finds necessary to effectuate the purposes of this subchapter;

(2) Provide methods of administration and appoint an administrator and other personnel of the Division of Health Facilities Services;

(3) Procure and pay for the temporary services of experts or consultants on a fee-for-service basis;

(4) Enter into agreements for the utilization of the facilities and services of other departments, agencies, and institutions, public and private;

(5) Accept on behalf of the state, and deposit with the Treasurer of State, any grant, gift, or contribution of funds made to assist in meeting the cost of carrying out the purposes of this subchapter, and expend such funds accordingly;

(6) Make an annual report to the Governor on activities and expenditures made pursuant to this subchapter;

(7) Procure the services of an attorney to assist the department in any legal work involved in carrying out the duties of the department and to pay for the services on a fee-for-service or retainer basis; and

(8) Prescribe and enforce such reasonable rules and regulations as are necessary to adopt a uniform billing form for hospitals within the state and to prescribe penalties for the failure or refusal to utilize and accept such forms. However, the form must be acceptable by Medicare and its intermediaries within the state and consistent with the form adopted at the federal level by Medicare and the National Uniform Billing Committee.

(b) The department shall adopt, promulgate, and enforce such rules, regulations, and standards as may be necessary for the accomplishment of the purposes of this subchapter. The rules, regulations, and standards shall be modified, amended, or rescinded, from time to time, by the department as may be in the public interest.



§ 20-9-206 - Construction program -- Survey and planning activities.

(a) The State Board of Health is empowered and directed to make an inventory of existing hospitals and medical facilities including public, nonprofit, and proprietary hospitals and medical facilities, to survey the need for construction of hospitals and medical facilities and, on the basis of the inventory and survey, to develop a program for the construction of such public and other nonprofit hospitals and medical facilities as will, in conjunction with existing facilities, afford the necessary physical facilities for furnishing adequate hospital and medical facility services to the people of the state in accordance with the regulations prescribed by the federal act.

(b) The construction program shall provide, in accordance with regulations prescribed by the federal act, for adequate hospital and medical facilities for the people of the state, and insofar as possible shall provide for their distribution throughout the state in such manner as to make all types of hospital and medical facility services reasonably accessible to all persons in the state.



§ 20-9-207 - Construction program -- Federal funds for surveying and planning.

(a) The State Board of Health may make application to the Surgeon General for, and to receive, federal funds to assist in carrying out the survey and planning activities provided in §§ 20-9-206(a) and 20-10-217(a).

(b) The funds shall be deposited with the Treasurer of State as a trust fund designated the "Hospital and Medical Facility Survey and Planning Fund", which shall be kept separate and apart from all public funds of the state and shall be available to the department for expenditure in carrying out the survey and planning activities provided.

(c) Any funds received and not expended for such purposes shall be repaid to the Treasury of the United States.

(d) Warrants for all payments from the fund shall bear the signature of the Director of the Division of Health of the Department of Health and Human Services or his or her agent.



§ 20-9-208 - Construction program -- State plan.

(a) (1) The State Board of Health shall prepare and submit to the Surgeon General a state plan which shall include the hospital and medical facilities construction program developed as provided in this subchapter. The plan shall provide for the establishment, administration, and operation of hospital and medical facilities construction activities in accordance with the requirements of the federal act and regulations thereunder.

(2) The state plan shall also set forth the relative need for the several projects included in the construction program determined in accordance with regulations prescribed by the federal act and provide for the construction, insofar as financial resources available for construction and for maintenance and operation permit, in the order of relative need.

(b) Prior to the submission of the plan to the Surgeon General, the department shall give adequate publicity to a general description of all the provisions proposed to be included therein and hold a public hearing at which all persons or organizations with a legitimate interest in the plan may be given an opportunity to express their views.

(c) After approval of the plan by the Surgeon General, the department shall cause to be published a general description of the provisions thereof in at least one (1) newspaper having general circulation in each county in the state and shall make the plan, or a copy thereof, available upon request to all interested persons or organizations.

(d) The department shall from time to time review the construction program, submit to the Surgeon General any modifications of the program which it may find necessary, and may submit to the Surgeon General modifications of the state plan not inconsistent with the requirements of the federal act.



§ 20-9-209 - Construction program -- Application for funds.

(a) Applications for hospital and medical facilities construction projects for which federal funds are requested shall be submitted to the State Board of Health and may be submitted by the state or any political subdivision thereof or by any public or other nonprofit agency authorized to construct and operate a hospital or a medical facility.

(b) However, no application for a diagnostic or treatment center shall be approved unless the applicant is:

(1) The state, a political subdivision, or a public agency; or

(2) A person, corporation, or association which owns and operates a nonprofit hospital.

(c) Each application for a construction project shall conform to federal and state requirements.

(d) If after affording reasonable opportunity for development and presentation of applications in the order of relative need the department finds that a project application complies with subsection (a) of this section and is otherwise in conformity with the state plan, then it shall approve the application and shall recommend and forward it to the Surgeon General.

(e) The department by regulation shall provide an opportunity for fair hearing and appeal to every applicant who is dissatisfied with any action regarding an application.



§ 20-9-210 - Construction program -- Payment of installments.

The State Board of Health shall from time to time cause to be inspected each construction project approved by the Surgeon General. If the inspection warrants, the department shall certify to the Surgeon General that work has been performed upon the project or purchases have been made in accordance with the approved plans and specifications and that payment of an installment of federal funds is due to the applicant.



§ 20-9-211 - Construction program -- Federal funds.

(a) The State Board of Health is empowered to receive federal funds in behalf of, and transmit them to, such applicants.

(b) Money received from the federal government for a construction project shall be deposited with the Treasurer of State as a trust fund designated the "Hospital and Medical Facilities Construction Fund". The fund shall be separate from all public funds of the state and shall be used solely for payments due to applicants for work performed or purchases made in carrying out approved projects.

(c) Warrants for all payments from the fund shall bear the signature of the Director of the Division of Health of the Department of Health and Human Services or his or her agent.

(d) The procedure provided in this section for the receipt and disbursement of such funds is not intended to deprive any applicant from receiving federal payments directly if, for any reason, the department or the Treasurer of State is not authorized to receive and transmit federal payments for certain construction projects to certain applicants.



§ 20-9-212 - Minimum standards for hospitals and other institutions.

(a) The State Board of Health shall require hospitals and other institutions which receive federal aid for construction under the state plan to comply with such minimum standards prescribed by the department as may be promulgated in accordance with the federal act and federal rules and regulations.

(b) A hospital or institution, or the governing body thereof, shall comply with such minimum standards as may be prescribed by the department under the authority of this section even though federal aid may not be sought or received under this subchapter.



§ 20-9-213 - License required -- Administration by State Board of Health.

(a) No hospital, recuperation center, or related institution shall be established, conducted, or maintained in this state without obtaining a license.

(b) The State Board of Health may provide, by properly promulgating rules and regulations, for the issuance of a recuperation center license.

(c) The department may provide, by properly promulgating rules and regulations, for the issuance of permanent type licenses, subject to revocation.



§ 20-9-214 - Issuance of license -- Fees.

(a) The State Board of Health shall issue licenses for the operation of institutions, subject to this subchapter, when the institutions are found to comply with the provisions of this subchapter and such regulations as are lawfully promulgated by the department.

(b) The Division of Health of the Department of Health and Human Services may levy and collect the following annual fees for issuance of an annual license to hospitals or institutions: Click here to view image.

(c) (1) Applicants for license shall file applications under oath with the department upon forms prescribed by the department and shall pay an annual license fee as set forth in subsection (b) of this section, which shall be paid into the State Treasury or refunded to the applicant if a license is denied.

(2) (A) The application shall be signed by the owner, if an individual or partnership, in the case of a corporation by two (2) of its officers, or in the case of a governmental unit by the head of the governmental department having jurisdiction over it.

(B) Applications shall set forth the full name and address of the institution for which the license is sought and such additional information as the department may require, including affirmative evidence of ability to comply with such reasonable standards, rules, and regulations as may be lawfully prescribed in this subchapter.

(3) Applications for annual license renewal shall be postmarked no later than January 2 of the succeeding calendar year. License applications for existing institutions received after January 2 shall be subject to a penalty of one dollar ($1.00) per day for each day after January 2.

(d) (1) Licenses issued under this section shall be effective on a calendar-year basis and shall expire on December 31 of each calendar year.

(2) A license shall be issued only for the premises and persons in the application and shall not be transferable.

(3) Licenses shall be posted in a conspicuous place on the licensed premises.

(e) All fees levied and collected under this chapter are special revenues and shall be deposited into the State Treasury, there to be credited to the Public Health Fund.

(f) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Division of Health of the Department of Health and Human Services may transfer all unexpended funds relative to the health facility services that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-9-215 - License -- Denial, suspension, and revocation.

(a) The State Board of Health is empowered to deny, suspend, or revoke licenses on any of the following grounds:

(1) Violation of any of the provisions of this subchapter or the rules and regulations lawfully promulgated under this subchapter;

(2) Permitting, aiding, or abetting the commission of any unlawful act in connection with the operation of the institutions.

(b) (1) If the department determines to deny, suspend, or revoke a license, it shall send to the applicant or licensee, by certified mail, a notice setting forth the particular reasons for the determination.

(2) The denial, suspension, or revocation shall become final thirty (30) days after the mailing of the notice unless the applicant or licensee gives written notice within the thirty-day period of a desire for hearing.

(c) Thereupon, the applicant or licensee shall be given a fair hearing and shall have the right to present such evidence as may be proper.

(d) (1) On the basis of the evidence at the hearing, the determination involved shall be affirmed or set aside. A copy of the decision, setting forth the finding of facts and the particular grounds upon which it is based, shall be sent by certified mail to the applicant or licensee.

(2) The decision shall become final fifteen (15) days after it is mailed unless the applicant or licensee, within the fifteen-day period, appeals the decision to the court under § 20-9-216.

(e) A full and complete record of all proceedings shall be kept and all testimony shall be reported, but it need not be transcribed unless the decision is appealed pursuant to § 20-9-216 or a transcript is requested by an interested party who shall pay the cost of preparing the transcript.

(f) Witnesses may be subpoenaed by either party and shall be allowed fees at a rate prescribed by regulations.

(g) The procedure governing hearings authorized by this section shall be in accordance with regulations promulgated by the department.



§ 20-9-216 - License -- Judicial review.

(a) Any applicant or licensee who is dissatisfied with the decision of the State Board of Health or other body designated by the department or this subchapter as a result of the hearing provided in § 20-9-215 may appeal to the Pulaski County Circuit Court for judicial review of the decision within fifteen (15) days after receiving notice of the decision.

(b) Thereupon, the department shall promptly certify and file in court the transcript of the hearing on which the decision is based.

(c) Findings of fact by the department shall be conclusive unless contrary to law on the evidence.

(d) If necessary, the court may remand the case to the department to take further evidence, and the department may thereupon make new or modified findings of fact which shall have like weight on review.

(e) The court may affirm, modify, or reverse the decision of the department, and either the applicant or licensee or the department may appeal from the court's decision in the manner provided by law with regard to appeals from the court.

(f) Pending final disposition of the matter, the status quo of the applicant or licensee shall be preserved.



§ 20-9-217 - Alterations, additions, and new construction of facilities.

(a) The State Board of Health shall prescribe by regulation that any licensee or applicant desiring to make specified types of alterations or additions to its facilities or to construct new facilities shall, before commencing the alterations, additions, or new construction, submit plans and specifications for them to the department for preliminary inspection and approval or recommendations with respect to compliance with the regulations and standards.

(b) From time to time, the Director of the Division of Health of the Department of Health and Human Services or his or her agent shall inspect each construction project approved by the Surgeon General. If the inspection so warrants, the director or his or her agent shall certify to the Surgeon General that work has been performed upon the project, or purchases have been made, in accordance with the approved plans and specifications, and that payment of an installment of federal funds is due to the applicant.



§ 20-9-218 - Emergency services facilities.

(a) The Department of Health is empowered to license under this subchapter and §§ 20-10-213 -- 20-10-231 those hospitals which have discontinued inpatient services to continue to provide emergency services.

(b) The emergency services facilities shall be subject to inspection and to all other provisions of this subchapter and §§ 20-10-213 -- 20-10-231 and all regulations promulgated under this subchapter and §§ 20-10-213 -- 20-10-231.

(c) Hospital emergency services facilities licensed under this section shall not be required to obtain a certificate of need or any other permit other than that prescribed by this section.



§ 20-9-219 - Inspections of facilities.

(a) As used in this section:

(1) "Accrediting organization" means an organization that awards accreditation or certification to hospitals or managed care organizations and has been recognized by the Centers for Medicare & Medicaid Services for deemed status, including without limitation The Joint Commission;

(2) (A) "Hospital" means a facility used for the purpose of providing inpatient diagnostic care or treatment, including general medical care, surgical care, obstetrical care, psychiatric care, and specialized services or specialized treatment that is subject to the rules and regulations for hospitals in Arkansas.

(B) "Hospital" does not mean a facility primarily for the provision of long-term care;

(3) "Inspection" means the on-site review of the physical plant and practices as governed by the current rules and regulations of hospitals;

(4) "Investigation" means a specific inspection by the division related to a complaint or complaints; and

(5) "Survey" means the on-site formal review process of a hospital by the Division of Health Facilities Services at regular intervals to ensure compliance with applicable rules and regulations adopted by the Department of Health.

(b) The department shall make such inspections and surveys as it may prescribe by rule.

(c) Each hospital accredited by an accrediting organization shall be deemed by the department to be licensable without further survey by the personnel of the division if:

(1) The hospital holds current, full accreditation; and

(2) The division receives a copy of the hospital's official accreditation certificate and the complete report issued by an accrediting organization within thirty (30) days of receipt by the hospital from an accrediting organization.

(d) No hospital shall be required to submit accreditation by an accrediting organization, but whenever a hospital does not submit an accreditation certificate, the personnel of the department shall conduct such surveys as are prescribed by regulation.

(e) (1) Nothing in this section shall affect the right of an authorized representative of the department to enter upon or into the premises of a hospital at any time to make an inspection as part of an investigation when the department does so in response to a complaint or specific identifiable information that the hospital is not meeting minimum quality standards.

(2) If the division upon review of an accrediting organization report reasonably determines that a hospital may not be meeting state licensure standards, it may perform a survey of that hospital and take such steps as are necessary to enforce the standards of the department.

(f) A validation survey may be conducted on five percent (5%) of deemed hospitals during any calendar year to determine continued compliance with state regulations.

(g) The department shall continue to have authority over new construction, renovations, and alterations of the hospitals as set forth in the current regulations.

(h) All hospitals shall notify the division within thirty (30) days when there is a change in accreditation status.

(i) A staff member of the division may accompany an accrediting organization team that conducts any hospital accreditation survey as an ex officio member for the purpose of observation.



§ 20-9-220 - Annual report.

The department shall make an annual report of its activities and operations under this subchapter to the Governor and shall make such information available to the General Assembly as may be requested.



§ 20-9-221 - Information confidential.

(a) Information received by the department through inspection, or otherwise, authorized under this subchapter, shall not be disclosed publicly in such manner as to identify individuals or institutions except in a proceeding involving the question of licensing or revocation of a license.

(b) (1) However, in the case of a specific written request by the deputy director of the appropriate division as determined by the Director of the Department of Health and Human Services for information concerning a certain nursing home, information obtained during recent inspections of the home may be supplied in writing to the deputy director.

(2) This exception applies only to homes providing care for recipients of public welfare and is not to be construed as permitting the exchange of such information on all homes in the state but is specifically limited to those for which the deputy director of the appropriate division as determined by the director has specific complaints.

(3) These complaints shall be forwarded to the department along with the request for information from the deputy director.

(4) Information received by the deputy director in the manner prescribed by this section shall not be disclosed.



§ 20-9-222 - Certification fee.

The Division of Health of the Department of Health and Human Services may levy and collect a fee for the issuance of an annual certification to child health management services clinics. The certification fee for a child health management services clinic shall be an annual fee of one thousand dollars ($1,000).






Subchapter 3 - -- Hospitals, Clinics, Etc. -- Miscellaneous Provisions

§ 20-9-301 - Posting of room rates.

(a) All public and private hospitals located and operated in this state shall post in some conspicuous place in each patient's room the daily room rates for both a private and a semiprivate room.

(b) Any hospital or person violating subsection (a) of this section shall be guilty of a violation and upon conviction shall be subject to a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each violation.



§ 20-9-302 - Abortion clinics, health centers, etc.

(a) (1) A clinic, health center, or other facility in which the pregnancies of ten (10) or more women known to be pregnant are willfully terminated or aborted each month, including nonsurgical abortions, shall be licensed by the Department of Health.

(2) The facilities, equipment, procedures, techniques, and conditions of those clinics or similar facilities shall be subject to periodic inspection by the department.

(b) The division may adopt appropriate rules and regulations regarding the facilities, equipment, procedures, techniques, and conditions of clinics and other facilities subject to the provisions of this section to assure that the facilities, equipment, procedures, techniques, and conditions are aseptic and do not constitute a health hazard.

(c) The division may levy and collect an annual fee of five hundred dollars ($500) per facility for issuance of a permanent license to an abortion facility.

(d) Applicants for a license shall file applications upon such forms as are prescribed by the division. A license shall be issued only for the premises and persons in the application and shall not be transferable.

(e) A license shall be effective on a calendar-year basis and shall expire on December 31 of each calendar year. Applications for annual license renewal shall be postmarked no later than January 2 of the succeeding calendar year. License applications for existing institutions received after that date shall be subject to a penalty of two dollars ($2.00) per day for each day after January 2.

(f) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the division may transfer all unexpended funds relative to the abortion clinics that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(g) All fees levied and collected under this section are special revenues and shall be deposited into the State Treasury, there to be credited to the Public Health Fund.



§ 20-9-304 - Use of records for medical research.

(a) All information, interviews, reports, statements, memoranda, or other data of the State Board of Health, the Arkansas Medical Society, allied medical societies, or in-hospital staff committees of licensed hospitals, but not the original medical records pertaining to the patients, used in the course of medical studies for the purpose of reducing morbidity or mortality, as provided in this section, shall be strictly confidential and shall be used only for medical research.

(b) Any authorized person, hospital, sanatorium, nursing home, rest home, or other organization may provide information, interviews, reports, statements, memoranda, or other data relating to the condition and treatment of any person to any of the following for use in the course of studies for the purpose of reducing morbidity or mortality:

(1) The board;

(2) The Arkansas Medical Society or any committee or allied society thereof;

(3) Any other national medical organization approved by the board or any committee or allied medical society therein; or

(4) Any in-hospital staff committee of licensed hospitals.

(c) No liability for damages or other relief shall arise or be enforced against any authorized person, institution, or organization for:

(1) Providing the information or material;

(2) Releasing or publishing the findings and conclusions of the groups to advance medical research and medical education; or

(3) Releasing or publishing generally a summary of the studies.

(d) (1) The identity of the person whose condition or treatment has been studied shall be confidential and shall not be revealed under any circumstances.

(2) Any information furnished shall not contain the name of the person upon whom information is furnished and shall not violate the confidential relationship of patient and doctor.

(e) (1) Except for the original medical records pertaining to the patient, all information, interviews, reports, statements, memoranda, or other data furnished under this section and any findings or conclusions resulting from the studies are declared to be privileged communications that may not be used or offered or received in evidence in any legal proceeding of any kind.

(2) Except for the original medical records pertaining to the patient, any attempt to use or offer the information, interviews, reports, statements, memoranda or other data, findings, or conclusions, or any part thereof, shall constitute prejudicial error in any proceeding unless waived by the interested parties.

(f) (1) Physicians and others appointed to hospital utilization review committees for the purpose of determining the optimum use of hospital services shall be immune from liability with respect to decisions made as to utilization and actions thereunder so long as the physicians or others act in good faith.

(2) However, nothing in this section shall be construed to relieve any patient's personal physician of any liability which he or she may have in connection with the treatment of the patient.

(g) Nothing in this section shall be construed to prevent any court from subpoenaing the medical records of any patient.



§ 20-9-305 - Annual reports -- Nonprofit hospitals.

(a) (1) Any nonprofit hospital association or corporation organized under the laws of this state that operates and maintains a hospital facility in this state primarily for providing hospital services for the employees of any corporation or company engaged in interstate commerce shall file annually with the Director of the Department of Finance and Administration a detailed report of income, fees, charges, and contributions from all sources received by it during the year, together with the expenses and disbursements of the corporation or association during the year.

(2) The report shall be filed on or before April 1 in each year.

(3) A copy of the report shall be furnished to each member of the hospital association or corporation upon the request of any member.

(b) Any nonprofit hospital association or corporation failing or refusing to file the report as required in subsection (a) of this section or which fails or refuses to furnish any member a copy of the report or statement upon request shall be guilty of a violation and shall be subject to a fine of ten dollars ($10.00) for each day that the violation continues.

(c) (1) The provisions of this section shall not apply to any nonprofit hospital association or corporation that operates and maintains a hospital facility in any county of this state having a population of not less than twenty-five thousand six hundred (25,600) nor more than twenty-five thousand seven hundred (25,700), according to the 1970 Federal Decennial Census.

(2) The provisions of this section shall not be applicable with respect to any nonprofit hospital associations or corporations that operate and maintain a hospital facility in any county of this state having a population of not less than forty-seven thousand (47,000) nor more than fifty thousand (50,000), according to the 1970 Federal Decennial Census.



§ 20-9-306 - Annual reports -- Public-supported hospitals.

(a) All public-supported hospitals in the State of Arkansas shall publish an annual report including financial statements showing profits, expenditures, and operating costs.

(b) Every such hospital shall publish its annual report in a newspaper of general circulation within the county where it is located.



§ 20-9-307 - Itemized statement for services, drugs, and supplies.

(a) (1) Upon the patient's request at the time of discharge of each patient or at the time of billing the patient or the insurance company for the patient or at the time of billing the patient or the insurance company for the hospital services, drugs, and supplies, each hospital in the state, except those operated by the State of Arkansas, shall furnish to the patient and to the insurance company an itemized listing of all services, drugs, and supplies to be billed to that person while a patient in the hospital.

(2) The itemized statement shall be furnished to the patient and the insurance company no later than thirty (30) days after discharge of the patient.

(3) In addition, at the time of discharge each patient discharged from a hospital in this state shall be advised in writing of his or her right to receive the itemized statement for services, drugs, and supplies required by this section.

(4) The State Board of Health shall adopt rules specifying the items to be included and the manner in which they shall be presented on itemized statements as required in this section.

(b) The administrator or the agent of any hospital who fails or refuses to provide the itemized statement upon request as required in this section or fails or refuses at the time of discharge of any patient to advise the patient of his or her right to receive the itemized statement provided in this section shall be guilty of a violation and upon conviction shall be subject to a fine of not less than fifty dollars ($50.00) nor more than one hundred fifty dollars ($150) for each violation.



§ 20-9-308 - Advice by hospital employees to reviewing committees.

When requested, any physician, surgeon, hospital administrator, nurse, technologist, and any other person engaged in work in or about a licensed hospital and having any information or knowledge relating to the medical and hospital care provided in the hospital or to the efficient use of the hospital facilities shall be obligated to advise committees reviewing such matters with respect to all the facts or information possessed by the individual with reference to such care or use.



§ 20-9-309 - Definition of Emergency Medical Care Act.

(a) This section may be cited as the "Definition of Emergency Medical Care Act".

(b) Because of the need for rapid assessment and care, in order to protect the life and health of the people of Arkansas during a medical emergency, it is found and declared necessary:

(1) To establish a definition for emergency medical care;

(2) To ensure that emergency medical care is provided in a timely manner by licensed and qualified personnel at a hospital's emergency department; and

(3) To ensure that emergency medical care is not delayed or denied based on:

(A) A person's ability to pay for expenses incurred during a medical emergency; or

(B) Prospective authorization of treatment by an insurance company, health maintenance organization, hospital medical service corporation, health benefit plan, or any other insurer.

(c) As used in this section:

(1) "Emergency medical care" means health care services provided in a hospital emergency facility to evaluate and treat medical conditions of a recent onset and severity, including, but not limited to, severe pain that would lead a prudent lay person, possessing an average knowledge of medicine and health, to believe that his or her condition, sickness, or injury is of such a nature that failure to get immediate medical care could result in:

(A) Placing the patient's health in serious jeopardy;

(B) Serious impairment to bodily functions; or

(C) Serious dysfunction of any bodily organ or part;

(2) "Emergency medical providers" means hospitals licensed by the Division of Health of the Department of Health and Human Services, hospital based services, and physicians licensed by the Arkansas State Medical Board who provide emergency medical care; and

(3) "Prospective authorization" means contacting any insurer, health maintenance organization, hospital medical service corporation, or health benefit plan that is not physically present in the hospital's emergency department at the time the patient presents for emergency medical care for approval or authorization to evaluate and treat the patient.

(d) (1) Once a person qualifying for emergency medical care presents to an emergency department, that person shall be evaluated by medical personnel. This evaluation may include diagnostic testing to assess the extent of the condition, sickness, or injury and radiographic procedures and interpretations by a radiologist.

(2) Appropriate intervention may be initiated by medical personnel to stabilize any condition presenting under this section prior to receiving authorization for the treatment by an insurer, health maintenance organization, hospital medical service corporation, or health benefit plan.



§ 20-9-310 - No liability for furnishing medical records or accessing information pursuant to subpoena or other legal obligation or authority.

Notwithstanding any other law to the contrary, no person or medical facility serving as a custodian of health or medical records shall be subject to any civil or criminal liability for:

(1) Providing access to or producing copies of the records pursuant to a subpoena issued by any board, agency, commission, prosecuting attorney, or grand jury;

(2) Providing access to or producing a copy of the health or medical records requested by a clerk of a court, the Department of Correction, the Department of Community Correction, the Arkansas State Hospital, the Department Human Services, or a local law enforcement agency under the Sex Offender Registration Act of 1997, § 12-12-901 et seq.; or

(3) Requesting or accessing information under § 17-80-116.



§ 20-9-311 - Findings.

(a) The General Assembly finds that:

(1) Numerous workers who are occupationally exposed to blood-borne pathogens have contracted fatal and other serious viruses and diseases, including the human immunodeficiency virus (HIV), hepatitis B, and hepatitis C, from exposure to blood and other potentially infectious materials in their workplaces;

(2) In 1991, the Occupational Safety and Health Administration issued a standard regulating occupational exposure to blood-borne pathogens including the human immunodeficiency virus (HIV), the hepatitis B virus, and the hepatitis C virus;

(3) Compliance with the blood-borne pathogens standard has significantly reduced the risk that workers will contract a blood-borne disease in the course of their work;

(4) Nevertheless, occupational exposure to blood-borne pathogens from accidental sharps injuries in health care settings continues to be a serious problem;

(5) In March 2000, the Centers for Disease Control and Prevention estimated that more than three hundred eighty thousand (380,000) percutaneous injuries from contaminated sharps occur annually among health care workers in United States hospital settings;

(6) Estimates for all health care settings are that six hundred thousand (600,000) to eight hundred thousand (800,000) needlestick and other percutaneous injuries occur among health care workers annually involving sharps contaminated with blood-borne pathogens such as the human immunodeficiency virus (HIV), hepatitis B, or hepatitis C;

(7) Since publication of the blood-borne pathogens standard in 1991, there has been a substantial increase in the number and assortment of effective engineering controls available to employers;

(8) There is now a large body of research and data concerning the effectiveness of newer engineering controls, including safer medical devices;

(9) Numerous studies have demonstrated that the use of safer medical devices such as needleless systems and sharps with engineered sharps injury protections can be extremely effective in reducing accidental sharps injuries when they are part of an overall blood-borne pathogens risk-reduction program;

(10) In March 2000, the centers estimated that sixty-two percent (62%) to eighty-eight percent (88%) of sharps injuries potentially can be prevented by the use of safer medical devices depending on the type of device used and the procedure involved;

(11) Training and education in the use of safer medical devices and safer work practices are significant elements in the prevention of percutaneous exposure incidents;

(12) Staff involvement in the device selection and evaluation process is also an important element in achieving a reduction in sharps injuries, particularly as newer, safer devices are introduced into work settings;

(13) Congress has recognized the seriousness of the dangers of sharps injuries by passing the Needlestick Safety and Prevention Act, Pub. L. No. 106-430; and

(14) Considerable time will lapse before federal regulations are published, hospitals prepare implementation plans, federal agencies review implementation plans, and hospitals begin implementation.

(b) As used in this section:

(1) "High-risk area" means the emergency department, operating rooms, and intensive care units in acute care hospitals;

(2) "Needleless systems" means devices that do not use needles for:

(A) The collection of bodily fluids or withdrawal of bodily fluids after initial venous or arterial access is established;

(B) The administration of medication or fluids; or

(C) Any other procedure involving the potential for occupational exposure to blood-borne pathogens due to percutaneous injuries from contaminated sharps;

(3) "Sharps" means a needle used to withdraw bodily fluids, access a vein or artery, or administer medication or other fluids; and

(4) "Sharps with engineered sharps injury protections" means a nonneedle sharp or a needle device used for withdrawing bodily fluids, accessing a vein or artery, or administering medications or other fluids with a built-in safety feature or mechanism that effectively reduces the risk of an exposure incident.

(c) Immediately after June 1, 2001, hospitals shall begin purchasing needleless systems or sharps with engineered sharps injury protections, or both, for use in high-risk areas, with the goal of ensuring that within eighteen (18) months after June 1, 2001, all high-risk areas shall be supplied exclusively with needleless systems or sharps with engineered sharps injury protections, or both.

(d) Any prefilled syringe approved by the Food and Drug Administration shall not be subject to the provisions of this section until July 2005.






Subchapter 4 - -- Free-Standing Birthing Centers

§ 20-9-401 - Definitions.

As used in this subchapter:

(1) "Free-standing birthing center" means any facility, institution, or place, which is not an ambulatory surgical center or a hospital or in a hospital, organized to provide family-centered maternity care for women and childbearing families in which births are planned to occur in a homelike atmosphere away from the mothers' usual residences following a low-risk pregnancy; and

(2) "Low-risk pregnancy" means a normal uncomplicated pregnancy as determined by a generally accepted course of prenatal care and expectation of a normal uncomplicated birth as defined by reasonable and generally accepted criteria of maternal and fetal health.



§ 20-9-402 - Deliveries -- Dismissal of mother and infant.

(a) A free-standing birthing center shall have a qualified medical director, and deliveries shall be performed by a qualified physician or by a certified nurse midwife in accordance with an arrangement with a physician as required by § 17-87-101 et seq.

(b) A mother and her infant shall be dismissed from a free-standing birthing center within twenty-four (24) hours of the admission.



§ 20-9-403 - Regulation by Division of Health of the Department of Health and Human Services.

(a) The Division of Health of the Department of Health and Human Services shall establish and enforce regulations:

(1) Setting minimum standards for the construction, maintenance, and operation of a free-standing birthing center; and

(2) Setting qualifications for medical directors of free-standing birthing centers and for physicians who will perform deliveries in free-standing birthing centers.

(b) A free-standing birthing center shall meet life safety code and construction standards developed by the National Fire Protection Association and shall comply with regulations developed by the division.



§ 20-9-404 - License fee.

The Division of Health of the Department of Health and Human Services may levy and collect a fee for the issuance of an annual license to a free-standing birthing center. The license fee for a free-standing birthing center shall be an annual fee of one thousand dollars ($1,000).



§ 20-9-405 - Practice of midwifery.

Nothing in this subchapter shall be construed to prohibit the lawful practice of lay midwifery in any location under the Licensed Lay Midwife Act, § 17-85-101 et seq.






Subchapter 5 - -- Peer Review Committees

§ 20-9-501 - Definition.

As used in this subchapter, "peer review committee" or "committee" means a committee of a hospital medical staff or a committee of a state or local professional association that is formed to:

(1) Evaluate and improve the quality of health care rendered by providers of health services; or

(2) Determine that:

(A) Health services rendered were professionally indicated or were performed in compliance with the applicable standard of care; or

(B) The cost of health care rendered was considered reasonable by the providers of professional health services in the area.



§ 20-9-502 - Liability of committee members.

(a) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a peer review committee for any act or proceeding undertaken or performed within the scope of the functions of the committee if the committee member acts without malice or fraud.

(b) This subchapter shall not be construed to confer immunity from liability on any professional association or upon any health professional while performing services other than as a member of a peer review committee.



§ 20-9-503 - Proceeding and records confidential -- Exception.

(a) (1) The proceedings and records of a peer review committee shall not be subject to discovery or introduction into evidence in any civil action against a provider of professional health services arising out of the matters which are subject to evaluation and review by the committee.

(2) No person who was in attendance at a meeting of the committee shall be permitted or required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or any members thereof.

(b) (1) However, information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such action merely because they were presented during the proceedings of the committee.

(2) Nor shall any person who testifies before the committee or who is a member of the committee be prevented from testifying as to matters within his or her knowledge, but the witness shall not be asked about his or her testimony before the committee or about opinions formed by him or her as a result of the committee hearings.

(c) The submission of the peer review proceedings, minutes, records, reports, and communications to a hospital governing board shall not operate as a waiver of the privilege.






Subchapter 6 - -- Consent to Treatment

§ 20-9-601 - Definition.

(a) As used in this subchapter, "of unsound mind" means the inability to perceive all relevant facts related to one's condition and proposed treatment so as to make an intelligent decision based thereon, whether or not the inability is:

(1) Only temporary, has existed for an extended period of time, or occurs or has occurred only intermittently; or

(2) Due to natural state, age, shock or anxiety, illness, injury, drugs or sedation, intoxication, or other cause of whatever nature.

(b) An individual shall not be considered to be of unsound mind based solely upon his or her refusal of medical care or treatment.



§ 20-9-602 - Consent generally.

It is recognized and established that, in addition to other authorized persons, any one (1) of the following persons may consent, either orally or otherwise, to any surgical or medical treatment or procedure not prohibited by law that is suggested, recommended, prescribed, or directed by a licensed physician:

(1) Any adult, for himself or herself;

(2) (A) Any parent, whether an adult or a minor, for his or her minor child or for his or her adult child of unsound mind whether the child is of the parent's blood, an adopted child, a stepchild, a foster child not in custody of the Department of Human Services, or a preadoptive child not in custody of the Department of Human Services.

(B) However, the father of an illegitimate child cannot consent for the child solely on the basis of parenthood;

(3) Any married person, whether an adult or a minor, for himself or herself;

(4) Any female, regardless of age or marital status, for herself when given in connection with pregnancy or childbirth, except the unnatural interruption of a pregnancy;

(5) Any person standing in loco parentis, whether formally serving or not, and any guardian, conservator, or custodian, for his or her ward or other charge under disability;

(6) Any emancipated minor, for himself or herself;

(7) Any unemancipated minor of sufficient intelligence to understand and appreciate the consequences of the proposed surgical or medical treatment or procedures, for himself or herself;

(8) Any adult, for his or her minor sibling or his or her adult sibling of unsound mind;

(9) During the absence of a parent so authorized and empowered, any maternal grandparent and, if the father is so authorized and empowered, any paternal grandparent, for his or her minor grandchild or for his or her adult grandchild of unsound mind;

(10) Any married person, for a spouse of unsound mind;

(11) Any adult child, for his or her mother or father of unsound mind;

(12) Any minor incarcerated in the Department of Correction or the Department of Community Correction, for himself or herself; and

(13) (A) Any foster parent or preadoptive parent for a child in custody of the Department of Human Services in:

(i) (a) Emergency situations.

(b) As used in this subdivision, "emergency situation" means a situation in which, in competent medical judgment, the proposed surgical or medical treatment or procedures are immediately or imminently necessary and any delay occasioned by an attempt to obtain a consent would reasonably be expected to jeopardize the life, health, or safety of the person affected or would reasonably be expected to result in disfigurement or impaired faculties;

(ii) Routine medical treatment;

(iii) Ongoing medical treatment;

(iv) Nonsurgical procedures by a primary care provider; and

(v) Nonsurgical procedures by a specialty care provider.

(B) The Department of Human Services shall be given timely notice of all admissions and discharges consented to by a foster parent or preadoptive parent for a child in custody of the Department of Human Services.

(C) The consent of a representative of the Department of Human Services is required for:

(i) Nonemergency surgical procedures;

(ii) Nonemergency invasive procedures;

(iii) "End of life" nonemergency procedures such as do-not-resuscitate orders, withdrawal of life support, and organ donation; and

(iv) Nonemergency medical procedures relating to a criminal investigation or judicial proceeding that involves gathering forensic evidence.



§ 20-9-603 - Implied consent.

In addition to any other instances in which consent is excused or implied at law, consent to surgical or medical treatment or procedures suggested, recommended, prescribed, or directed by a licensed physician will be implied in the following circumstances:

(1) (A) When an emergency exists and there is no one immediately available who is authorized, empowered to, or capable of consent.

(B) An emergency is defined as a situation in which, in competent medical judgment, the proposed surgical or medical treatment or procedures are immediately or imminently necessary and any delay occasioned by an attempt to obtain a consent would reasonably be expected to jeopardize the life, health, or safety of the person affected or would reasonably be expected to result in disfigurement or impaired faculties; and

(2) When any emergency exists, there has been a protest or refusal of consent by a person authorized and empowered to do so, and there is no other person immediately available who is authorized, empowered, or capable of consenting but there has been a subsequent material and morbid change in the condition of the affected person.



§ 20-9-604 - Consent given by court in emergency.

(a) (1) Except as provided in subsection (e) of this section, consent may be given by a court when:

(A) An emergency exists;

(B) There has been a protest or refusal of consent by a person authorized and empowered to do so; and

(C) There is no other person immediately available who is authorized, empowered, or capable of consent.

(2) The consent shall be given upon the presentation of a petition accompanied by the written advice or certificate of one (1) or more licensed physicians that in their professional opinion there is an immediate or imminent necessity for medical or surgical treatment or procedures.

(3) Any circuit judge may summarily grant injunctive and declaratory relief ordering and directing that the necessary surgical or medical treatment or procedures be rendered, provided that the affected person is:

(A) A pregnant female in the last trimester of pregnancy;

(B) A person of insufficient age or mental capacity to understand and appreciate the nature of the proposed surgical or medical treatment and the probable consequences of refusal of the treatment; or

(C) A parent of a minor child, provided that the court in its discretion finds that the life or health of the parent is essential to the child's financial support or physical or emotional well-being.

(b) Any circuit judge granting the declaratory and injunctive relief directing the provision of surgical or medical treatment or procedures pursuant to this section shall be immune from liability based on any claim that the surgical or medical treatment or procedures for the affected person should not have been administered.

(c) The reasonable expense incurred for emergency surgical or medical treatment or procedures administered pursuant to this section shall be borne by:

(1) The estate of the person affected;

(2) Any person liable at law for the necessities of the person affected; or

(3) If the estate or person is unable to pay, the county of residence of the person receiving the surgical or medical care.

(d) Upon request of an attending physician, any other licensed physician, or a representative of a hospital to which a patient has been admitted or presented for treatment, it shall be the duty of the prosecuting attorney, or his or her designee, of the county in which the surgical or medical care is proposed to be rendered to give his or her assistance in the presentation of the petition, with medical advice or certificate, and in obtaining an order from the court of proper jurisdiction.

(e) (1) Consent may be given by a court when an emergency exists and there is no one immediately available who is authorized, empowered to, or capable of consent for a person of unsound mind or there has been a subsequent material and morbid change in the condition of the affected person who is in the custody of the Department of Correction or the Department of Community Correction.

(2) The consent shall be given upon the presentation of a petition accompanied by the written advice or certificate of one (1) or more licensed physicians that in their professional opinion there is an immediate or imminent necessity for medical or surgical treatment or procedures.

(3) Any circuit judge may summarily grant injunctive and declaratory relief ordering and directing that the necessary surgical or medical treatment or procedures be rendered.






Subchapter 7 - -- Medicare

§ 20-9-701 - Uniform Medicare charges.

The agency administering the Medicare program in Arkansas shall establish reasonable charges on a single statewide basis according to field of practice. The reasonable charges shall be based on uniform prevailing limits for all physicians throughout the state for the same or similar services.



§ 20-9-702 - Immunity of hospital utilization review committees.

(a) Physicians and others appointed to hospital utilization review committees for the purpose of determining questions relating to the hospitalization of Medicare patients under the Health Insurance for the Aged Act, 42 U.S.C. § 1395 et seq., shall be immune from liability with respect to decisions made as to such questions as long as the physicians or others act in good faith and without malice.

(b) However, nothing in this section shall be construed to relieve any patient's personal physician of any liability which he or she may have in connection with the treatment of the patient.






Subchapter 8 - -- Transplants

§ 20-9-801 - Declaration of policy.

(a) The availability of scientific knowledge, skills, and materials for the transplantation, injection, transfusion, or transfer of human tissue, organs, blood, and components thereof is important to the health and welfare of the people of this state.

(b) The imposition of legal liability without fault upon the persons and organizations engaged in such scientific procedures inhibits the exercise of sound medical judgment and restricts the availability of important scientific knowledge, skills, and materials.

(c) It is therefore the public policy of this state to promote the health and welfare of the people by limiting the legal liability arising out of such scientific procedures to instances of negligence or willful misconduct.



§ 20-9-802 - Limitation of liability.

No physician, surgeon, hospital, blood bank, tissue bank, or other person or entity who donates, obtains, prepares, transplants, injects, transfuses, or otherwise transfers or who assists or participates in obtaining, preparing, transplanting, injecting, transfusing, or transferring any tissue, organ, blood, or component thereof from one (1) or more human beings, living or dead, to another human being, shall be liable as the result of the activity, except that each such person or entity shall remain liable for negligence or willful misconduct only.






Subchapter 9 - -- Utilization Review

§ 20-9-901 - Purpose.

The purpose of this subchapter is to:

(1) Promote the delivery of quality health care in a cost-effective manner;

(2) Foster greater coordination between payors and providers conducting utilization review activities;

(3) Protect patients, business, and providers by ensuring that private review agents are qualified to perform utilization activities and to make informed decisions on the appropriateness of medical care; and

(4) Ensure that private review agents maintain the confidentiality of medical records.



§ 20-9-902 - Definitions.

As used in this subchapter:

(1) "Board" means the State Board of Health;

(2) "Certificate" means a certificate of registration granted by the State Board of Health to a private review agent;

(3) (A) "Private review agent" means a nonhospital-affiliated person or entity performing utilization review on behalf of:

(i) An employer of employees in the State of Arkansas; or

(ii) A third party that provides or administers hospital and medical benefits to citizens of this state, including:

(a) A health maintenance organization issued a certificate of authority under and by virtue of the laws of the State of Arkansas; and

(b) A health insurer, nonprofit health service plan, health insurance service organization, or preferred provider organization or other entity offering health insurance policies, contracts, or benefits in this state.

(B) "Private review agent" does not include automobile, homeowner, or casualty and commercial liability insurers or their employees, agents, or contractors;

(4) "Utilization review" means a system for review which reviews the appropriate and efficient allocation of hospital resources and medical services given or proposed to be given to a patient or group of patients; and

(5) "Utilization review plan" means a description of the utilization review procedures of a private review agent.



§ 20-9-903 - Certificate required.

A private review agent who approves or denies payment or who recommends approval or denial of payment for hospital or medical services or whose review results in approval or denial of payment for hospital or medical services on a case-by-case basis may not conduct utilization review in this state unless the State Board of Health has granted the private review agent a certificate.



§ 20-9-904 - When certificate not required.

(a) The State Board of Health may waive the requirements of this subchapter for the activities of a private review agent in connection with a contract with the federal government for utilization review of patients eligible for hospital and medical services under the Social Security Act.

(b) No certificate is required for those private review agents conducting general in-house utilization review for hospitals, home health agencies, preferred provider organizations, other managed care entities, clinics, private offices, or any other health facilities or entities, so long as the review does not result in the approval or denial of payment for hospital or medical services for a particular case. The general in-house utilization review is exempt from this subchapter.

(c) No certificate is required for utilization review by any Arkansas-licensed pharmacist or pharmacy, or organizations of either, while engaged in the practice of pharmacy, including, but not limited to, dispensing of drugs, participation in drug utilization reviews, and monitoring patient drug therapy.



§ 20-9-905 - Penalty.

(a) A person who violates any provision of this subchapter or any regulation adopted under this subchapter shall be guilty of a violation and upon conviction shall be subject to a penalty not exceeding one thousand dollars ($1,000).

(b) Each day that a violation is continued after the first conviction is a separate offense.



§ 20-9-906 - Duties of State Board of Health.

(a) (1) In accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the State Board of Health shall adopt regulations to implement this subchapter.

(2) Regulations governing utilization review plans under this subchapter shall impose no greater requirements than those required for utilization review activities for state-certified health maintenance organizations under the laws of this state, as amended from time to time.

(3) Any information required by the board with respect to customers, patients, or utilization review procedures of a private review agent shall be held in confidence and not disclosed to the public.

(b) The board shall issue a certificate to an applicant that has met all the requirements of this subchapter and all applicable regulations of the board.

(c) The board may establish reporting requirements to:

(1) Evaluate the effectiveness of private review agents; and

(2) Determine if the utilization review programs are in compliance with this subchapter and applicable regulations.

(d) A certificate issued under this subchapter is not transferrable.



§ 20-9-907 - Health insurance plans -- Insurers.

(a) (1) Every health insurance plan proposing to issue or deliver a health insurance policy or contract or administer a health benefit program which provides for the coverage of hospital and medical benefits and the utilization review of those benefits shall:

(A) Have a certificate in accordance with this subchapter; or

(B) Contract with a private review agent who has a certificate in accordance with this subchapter.

(2) Notwithstanding any other provisions of this subchapter, for claims in which the medical necessity of the provision of a covered benefit is disputed, a health service plan that does not meet the requirements of this subsection shall pay any person or hospital entitled to reimbursement under the policy or contract.

(b) (1) Every insurer proposing to issue or deliver a health insurance policy or contract or administer a health benefit program which provides for the coverage of hospital and medical benefits and the utilization review of such benefits shall:

(A) Have a certificate in accordance with this subchapter; or

(B) Contract with a private review agent that has a certificate in accordance with this subchapter.

(2) Notwithstanding any provision of this subchapter, for claims in which the medical necessity of the provision of a covered benefit is disputed, an insurer that does not meet the requirements of this subsection shall pay any person or hospital entitled to reimbursement under the policy or contract.

(c) (1) Any health insurer proposing to issue or deliver in this state a group or blanket health insurance policy or administer a health benefit program which provides for the coverage of hospital and medical benefits and the utilization review of such benefits shall:

(A) Have a certificate in accordance with this subchapter; or

(B) Contract with a private review agent that has a certificate in accordance with this subchapter.

(2) Notwithstanding any provision of this subchapter, for claims in which the medical necessity of the provision of a covered benefit is disputed, a health insurer that does not meet the requirements of this subsection shall pay any person or hospital entitled to reimbursement under the policy or contract.



§ 20-9-908 - Application for certification -- Fee.

(a) An applicant for a certificate shall:

(1) Submit an application to the State Board of Health; and

(2) Pay to the board the application fee established by the board through regulation.

(b) The application shall:

(1) Be on a form and accompanied by any supporting documentation that the board requires; and

(2) Be signed and verified by the applicant.

(c) The application fee required under this section shall be sufficient to pay for the administrative cost of the certification program and any other cost associated with carrying out this subchapter.

(d) (1) All application fees shall be special revenues and deposited to the credit of the Public Health Fund.

(2) Any unexpended balance of such fees at the end of each state fiscal year shall be carried forward to the next fiscal year to be used for the same intent and purposes as set forth in this subchapter.



§ 20-9-909 - Information required with application.

In conjunction with the application, the private review agent shall submit information that the State Board of Health requires, including:

(1) A utilization review plan that includes:

(A) A description of review standards and procedures to be used in evaluating proposed or delivered hospital and medical care; and

(B) The provisions by which patients, physicians, or hospitals may seek reconsideration or appeal of adverse decisions by the private review agent;

(2) The type and qualifications of the personnel either employed or under contract to perform the utilization review;

(3) The procedures and policies to ensure that a representative of the private review agent is reasonably accessible to patients and providers five (5) days a week during normal business hours in this state;

(4) The policies and procedures to ensure that all applicable state and federal laws to protect the confidentiality of individual medical records are followed;

(5) A copy of the materials designed to inform applicable patients and providers of the requirements of the utilization review plan; and

(6) A list of the third party payors for which the private review agent is performing utilization review in this state.



§ 20-9-910 - Expiration of certificate -- Renewal.

(a) A certificate expires on the second anniversary of its effective date unless the certificate is renewed for a two-year term as provided in this section.

(b) Before the certificate expires, a certificate may be renewed for an additional two-year term if the applicant:

(1) Otherwise is entitled to the certificate;

(2) Pays the State Board of Health the renewal fee set by the board through regulation; and

(3) Submits to the board:

(A) A renewal application on the form that the board requires; and

(B) Satisfactory evidence of compliance with any requirement of this subchapter for certificate renewal.



§ 20-9-911 - Revocation or denial of certificate.

(a) The State Board of Health may revoke or deny a certificate if the holder does not comply with performance assurances under this section, violates any provision of this subchapter, or violates any regulation adopted pursuant to this subchapter.

(b) The board shall deny a certificate to any applicant if upon review of the application the board finds that the applicant proposing to conduct a utilization review does not:

(1) Have available the services of a sufficient number of qualified medical professionals supported and supervised by appropriate physicians to carry out its utilization review activities;

(2) Meet any applicable regulations the board adopted under this subchapter relating to the qualifications of private review agents or the performance of utilization review; and

(3) Provide assurances satisfactory to the board that:

(A) The procedure and policies of the private review agent will protect the confidentiality of medical records; and

(B) The review agent will be reasonably accessible to patients and providers for five (5) working days a week during normal business hours in this state.



§ 20-9-912 - Appeals.

(a) (1) Before denying or revoking a certificate under this subchapter, the State Board of Health shall provide the applicant or certificate holder with reasonable time to supply additional information demonstrating compliance with the requirements of this subchapter and the opportunity to request a hearing.

(2) If an applicant or certificate holder requests a hearing, the board shall send a hearing notice and conduct a hearing in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) Any person aggrieved by a final decision of the board in a contested case under this subchapter may take a direct judicial appeal as provided for in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-9-913 - Confidentiality.

A private review agent may not disclose or publish individual medical records or any other confidential medical information obtained in the performance of utilization review activities without the appropriate procedures for protecting the patient's confidentiality. However, nothing in this subchapter shall prohibit private review agents from providing patient information to a third party with whom the private review agent is affiliated, under contract, or acting on behalf of.



§ 20-9-914 - Liability unaffected.

Nothing in this subchapter shall be deemed to reduce or expand the liability of any person or entity for any actions or activities with respect to utilization review.






Subchapter 10 - -- Acute Stroke Care Act of 2005

§ 20-9-1001 - Title.

This subchapter shall be known and may be cited as the "Acute Stroke Care Act of 2005".



§ 20-9-1002 - Findings.

The General Assembly finds that:

(1) The citizens of the State of Arkansas are entitled to the maximum protection which is practicable from the effects of strokes;

(2) Each year about seven hundred thousand (700,000) Americans experience a new or recurrent stroke;

(3) On average, a stroke strikes someone every forty-five (45) seconds, and someone dies of a stroke every three and one-tenth (3.1) minutes;

(4) Stroke is the leading cause of serious, long-term disability in the United States, with about four million seven hundred thousand (4,700,000) stroke survivors alive today;

(5) Stroke is the third leading cause of death in the United States, causing fifty-seven and seven-tenths (57.7) deaths per one hundred thousand (100,000) population; and

(6) In Arkansas, the death rate from stroke is seventy-five and nine-tenths (75.9) per one hundred thousand (100,000), the highest in the nation.



§ 20-9-1003 - Acute Stroke Care Task Force -- Creation.

(a) There is created an Acute Stroke Care Task Force to consist of twelve (12) members.

(b) The Director of the Division of Health of the Department of Health and Human Services shall appoint:

(1) One (1) member to represent the Division of Health of the Department of Health and Human Services;

(2) One (1) member to represent the American Heart Association and the American Stroke Association;

(3) One (1) member to represent the Arkansas Minority Health Commission;

(4) One (1) member to represent the Arkansas Hospital Association;

(5) One (1) member to represent the Arkansas Foundation for Medical Care;

(6) One (1) member to represent the College of Public Health of the University of Arkansas for Medical Sciences;

(7) One (1) member to represent the Division of Medical Services of the Department of Health and Human Services;

(8) One (1) member to represent emergency medical services;

(9) One (1) member to represent the Arkansas Medical Society;

(10) One (1) member to represent the medical insurance industry;

(11) One (1) member to represent the community at large; and

(12) One (1) member to represent the Arkansas Medical, Dental, and Pharmaceutical Association.

(c) (1) Except for the initial members, task force members shall serve three-year terms.

(2) The initial members shall be assigned by lot so as to stagger terms to equalize as nearly as possible the number of members to be appointed each year.

(d) If a vacancy occurs, the director shall appoint a person who represents the same constituency as the member being replaced.

(e) The task force shall elect one (1) of its members to act as chair for a term of one (1) year.

(f) A majority of the members shall constitute a quorum for the transaction of business.

(g) The task force shall meet as necessary to further the intent and purpose of this subchapter.

(h) The Division of Health of the Department of Health and Human Services shall provide office space and staff for the task force.

(i) Members of the task force shall serve without pay but may receive expense reimbursement in accordance with § 25-16-902 if funds are available.



§ 20-9-1004 - Powers and duties.

The Acute Stroke Care Task Force shall:

(1) Make recommendations to the State Board of Health consistent with the intent and purpose of this subchapter;

(2) Pursue both public and private funding to further the intent of this subchapter; and

(3) Develop standards and policy recommendations considering, but not limited to, the following:

(A) Methods for raising public awareness of the prevalence and treatment considerations for strokes;

(B) The professional development of emergency medical services professionals to identify victims of potential stroke;

(C) The professional development of emergency room and hospital personnel to identify and treat victims of potential stroke;

(D) Methods for encouraging the use of thrombolytics, clot-busting drugs, or other accepted or emerging treatments, when appropriate;

(E) Methods for ensuring that a comprehensive range of stroke recovery services are available to Arkansans as they recover physical and mental functions affected by a stroke;

(F) Methods for developing stroke treatment centers; and

(G) Methods for developing a stroke registry for Arkansas.



§ 20-9-1005 - State Board of Health -- Powers and duties.

The State Board of Health, after consultation with the Acute Stroke Care Task Force and if funds are available, may promulgate rules to further the intent of this subchapter.






Subchapter 11 - -- Cervical Cancer Care Act of 2005

§ 20-9-1101 - Title.

This subchapter shall be known as the "Cervical Cancer Care Act of 2005".



§ 20-9-1102 - Cervical Cancer Task Force-- Creation.

(a) There is created a Cervical Cancer Task Force to consist of twelve (12) members.

(b) The Director of the Department of Health shall appoint:

(1) One (1) member to represent the Department of Health;

(2) One (1) member to represent the American Cancer Society;

(3) One (1) member to represent the Arkansas Minority Health Commission;

(4) One (1) member to represent the Arkansas Hospital Association;

(5) One (1) member to represent the Arkansas Foundation for Medical Care;

(6) One (1) member to represent the Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences;

(7) One (1) member to represent the Division of Medical Services of the Department of Human Services;

(8) One (1) member to represent primary care physicians;

(9) One (1) member to represent the Arkansas Medical Society;

(10) One (1) member to represent the medical insurance industry;

(11) One (1) member to represent the community at large; and

(12) One (1) member to represent the Arkansas Medical, Dental, and Pharmaceutical Association.

(c) (1) Except for the initial members, task force members shall serve three-year terms.

(2) The initial members shall be assigned by lot so as to stagger terms to equalize as nearly as possible the number of members to be appointed each year.

(d) If a vacancy occurs, the director shall appoint a person who represents the same constituency as the member being replaced.

(e) The task force shall elect one (1) of its members to act as chair for a term of one (1) year.

(f) A majority of the members shall constitute a quorum for the transaction of business.

(g) The task force shall meet as necessary to further the intent and purpose of this subchapter.

(h) The Department of Health shall provide meeting space and administrative support for the task force.

(i) Members of the task force shall serve without pay but may receive expense reimbursement in accordance with § 25-16-902 if funds are available.



§ 20-9-1103 - Cervical Cancer Task Force -- Powers and duties.

(a) The Cervical Cancer Task Force shall:

(1) Make recommendations to the Breast Cancer Control Advisory Board consistent with the intent of this subchapter;

(2) Pursue both public and private funding to further the intent of this subchapter; and

(3) Develop standards and policy recommendations considering, but not limited to, the following:

(A) Methods for raising public awareness of the prevalence, causes, prevention, screening, and treatment considerations for cervical cancer;

(B) Methods for raising the medical community's awareness of the prevalence, causes, prevention, screening, and treatment considerations for cervical cancer; and

(C) Methods for ensuring that services across the spectrum of causes, prevention, screening, evaluation, and treatment are available to women in Arkansas.

(b) The Arkansas Central Cancer Registry of the Department of Health shall provide an annual cervical cancer report to the task force.



§ 20-9-1104 - State Board of Health -- Powers and duties.

After consultation with the Cervical Cancer Task Force and if funds are available, the State Board of Health may promulgate rules to further the intent of this subchapter.






Subchapter 12 - -- Health Facility Infection Disclosure Act of 2007

§ 20-9-1201 - Title.

This subchapter shall be known and may be cited as the "Health Facility Infection Disclosure Act of 2007".



§ 20-9-1202 - Definitions.

As used in this subchapter:

(1) (A) "Health facility" means any of the following facilities:

(i) A hospital, outpatient surgery center, public health center, or recuperation center, as those facilities are defined in § 20-9-201; and

(ii) Any other facility determined to be a source of healthcare-associated infections and designated as such by the Department of Health.

(B) "Health facility" does not include:

(i) A physician's office unless the office is otherwise licensed as an outpatient surgery center; or

(ii) An establishment furnishing primarily domiciliary care;

(2) "Healthcare-associated infection" means a localized or systemic condition in a person that:

(A) Results from adverse reaction to the presence of an infectious agent or a toxin of an infectious agent; and

(B) Was not present or incubating in the person at the time of admission to the health facility; and

(3) "National Healthcare Safety Network" means the secure Internet-based data collection surveillance system managed by the Division of Health Quality Promotion at the Centers for Disease Control created by the center for accumulating, exchanging, and integrating relevant information on infectious adverse events associated with healthcare delivery.



§ 20-9-1203 - Health facility reports.

(a) A health facility shall collect data on healthcare-associated infection rates for the following:

(1) Central line-associated bloodstream infections in an intensive care unit; and

(2) Other categories as provided under § 20-9-1204(e).

(b) (1) (A) A health facility may voluntarily submit quarterly reports to the Department of Health on the health facility's healthcare-associated infection rates.

(B) (i) If a health facility elects to submit quarterly reports, the reports shall be submitted to the department:

(a) In a format prescribed by the department; and

(b) By April 30, July 31, October 31, and January 31 of each year.

(ii) Each quarterly report shall cover the immediately preceding calendar quarter.

(C) Data in the quarterly reports shall cover a period ending not earlier than one (1) month before the submission of the report.

(2) If the health facility is a division or subsidiary of another entity that owns or operates other health facilities, the quarterly report shall be for the specific division or subsidiary and not for the other entity.

(c) (1) A health facility participating in the Centers for Medicare and Medicaid Services Hospital Inpatient Quality Reporting Program or its successor shall authorize the department to have access to the following information that the health facility submits to the National Healthcare Safety Network:

(A) The name of the health facility; and

(B) Any information submitted to the National Healthcare Safety Network in order to satisfy the requirements of the Hospital Inpatient Quality Reporting Program.

(2) The information contained in the National Healthcare Safety Network database and obtained by the department under this section may be used by the department for surveillance and prevention purposes only and shall not be used for regulatory purposes.



§ 20-9-1204 - Advisory Committee on Healthcare Acquired Infections.

(a) The Director of the Department of Health shall appoint an Advisory Committee on Healthcare Acquired Infections, including without limitation representatives of:

(1) Public and private hospitals, including representatives of hospitals with fewer than fifty (50) beds and representatives of hospitals with more than fifty (50) beds;

(2) Outpatient surgery centers;

(3) Direct-care nursing staff;

(4) Physicians;

(5) Infection-control professionals with expertise in healthcare-associated infections;

(6) Academic researchers; and

(7) At least one (1) representative of a consumer organization.

(b) The advisory committee shall assist the Department of Health in the development of all aspects of the department's methodology for collecting, analyzing, and disclosing the data collected under this subchapter, including without limitation:

(1) Collection methods;

(2) Formatting; and

(3) Methods and means for the release and dissemination of the data.

(c) (1) In developing the methodology for collecting and analyzing the infection-rate data, the department and the advisory committee shall consider existing methodologies and systems for data collection.

(2) Any data collection and analytical methodologies used shall be:

(A) Capable of being validated; and

(B) Based upon nationally recognized and recommended standards that may include those developed by the Centers for Disease Control and Prevention, the Centers for Medicare & Medicaid Services, the Agency for Healthcare Research and Quality, or the National Quality Forum.

(3) The proposed data collection and analysis methodology shall be disclosed for public comment before any public disclosure of healthcare-associated infection rates in an annual report under § 20-9-1205.

(4) (A) The data collection and analysis methodology shall be presented to all health facilities in this state on or before September 1, 2008.

(B) The methodology may be amended based upon input from the health facilities.

(5) (A) The first voluntary quarterly report under § 20-9-1203(b) shall be presented to the department on or before January 31, 2009.

(B) Health facilities may begin voluntarily reporting data on January 31, 2009, or at any time thereafter.

(d) The department and the advisory committee shall evaluate on a regular basis the quality and accuracy of health facility data reported under this subchapter and the data collection, analysis, and dissemination methodologies used under this subchapter.

(e) After release of the second annual report published under § 20-9-1205 and upon consultation with the advisory committee and with other technical advisors who are recognized experts in the prevention, identification, and control of healthcare-associated infections and the reporting of performance data, the department may add categories of infections to those set forth in § 20-9-1203(a) in compliance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-9-1205 - Reports regarding healthcare-associated infections.

(a) (1) (A) In consultation with the Advisory Committee on Healthcare Acquired Infections, the Department of Health shall submit annually a report summarizing the health facility quarterly reports required under this subchapter to the Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor.

(B) No health facility-identifiable data shall be included in the annual report, but aggregate statistical data may be included.

(2) The department shall publish the annual report on the department's website.

(3) The first annual report shall be submitted and published on or before January 1, 2010.

(b) The annual report prepared by the department under this subchapter regarding healthcare-associated infections shall be appropriately risk-adjusted.

(c) The annual report shall include an executive summary written in plain language that shall include without limitation:

(1) A discussion of findings, conclusions, and trends concerning the overall status of healthcare-associated infections in the state, including a comparison to previous years; and

(2) Policy recommendations of the department and the advisory committee.

(d) The annual report shall be made available to any person upon request.

(e) No health facility report or department disclosure shall contain information identifying a patient, employee, or healthcare professional in connection with a specific infection incident.

(f) No annual report or other department disclosure shall contain information that identifies or could be used to identify a specific health facility.

(g) (1) As part of the process of preparing the annual report, effective safeguards to protect against the dissemination of inconsistent, incomplete, invalid, inaccurate, or subjective health facility data shall be developed and implemented.

(2) These safeguards may include the exclusion of certain data or data from health facilities with a low volume of patients or procedures if the use of the data would skew the results reported.

(h) The department shall develop, with the assistance of the advisory committee, a process of regular and confidential feedback for health facilities regarding the data collected so that each health facility's data will be available to that health facility for its quality improvement efforts.



§ 20-9-1206 - Privacy and confidentiality.

(a) It is the intent of the General Assembly that a patient's right of confidentiality shall not be violated in any manner under this subchapter.

(b) Social security numbers and any other information that could be used to identify an individual patient shall not be released under this subchapter.

(c) Except for the annual report that shall be a public document available to any person upon request, any data and materials collected or compiled by a health facility or obtained by the Department of Health under this subchapter shall be exempt from discovery and disclosure to the same extent that records of and testimony before committees evaluating quality of medical or hospital care are exempt under § 16-46-105(a)(1) and shall not be admissible in any legal proceeding.

(d) Data collected and reported under this subchapter shall not be deemed to have established a standard of care for any purposes in a private civil litigation.



§ 20-9-1207 - Rules.

The State Board of Health shall promulgate rules to implement this subchapter.



§ 20-9-1208 - Funding.

This subchapter is contingent upon the appropriation and availability of funding necessary for the Department of Health to implement its provisions, and any requirements that actions be accomplished by a specific date shall be extended until the necessary funding is available.









Chapter 10 - Long-Term Care Facilities And Services

Subchapter 1 - -- General Provisions

§ 20-10-101 - Definitions.

As used in this chapter:

(1) "Administrative remedy" means temporary management, denial of payment for all new admissions, transfer of residents, termination or suspension of license, termination of provider agreement, directed plan of correction, directed in-service training, and remedies established by Arkansas law, including remedies provided in § 20-10-1408;

(2) "Administrator-in-training program" means a program for gaining supervised practical experience in long-term care administration;

(3) "Assisted living facility" means the same as in § 20-10-1703;

(4) "Clock hour" means a period of contact experience comprising the full sixty (60) minutes;

(5) "Department" means the Department of Human Services;

(6) "Director" means the Director of the Department of Human Services;

(7) "Division" means the appropriate division as determined by the Director of the Department of Human Services;

(8) "Head injury" means a noncongenital injury to the brain or a neurological impairment caused by illness, accident, or nondegenerative etiology;

(9) "Head injury retraining and rehabilitation" means an individualized program of instruction designed to assist an individual suffering disability as a result of head injury to reduce the adverse effects of the disability and improve functioning in activities of daily living and work-related activities, but which does not include inpatient diagnostic care, and which may be offered in a residential or day program;

(10) (A) "Long-term care facility" means a nursing home, residential care facility, assisted living facility, post-acute head injury retraining and residential care facility, or any other facility which provides long-term medical or personal care.

(B) "Long-term care facility" does not include an adult day care program that:

(i) Provides care and supervision to meet the needs of twelve (12) or fewer functionally impaired adults at any time in a place other than the adult's home;

(ii) Provides services to clients for periods of four (4) hours or less per day for only one (1) day per week;

(iii) Designates an individual to act as the program director to have responsibility for the operation of the program;

(iv) Posts a notice in eighteen-point type that:

(a) Is located at or near the main entrance to the structure in which the program operates;

(b) Lists the name and contact information of the program director;

(c) Lists the name and the contact telephone number for the Adult Protective Services Unit of the Department of Human Services; and

(d) Lists the name and the contact telephone number for the Office of Long-Term Care;

(v) Operates in a building or structure that is at all times in compliance with safety code requirements as determined by the local fire authority; and

(vi) Operates in accordance with the National Alzheimer's Association Standards of Dementia Care Practices or similarly nationally recognized standards for the treatment and care of individuals with Alzheimer's or related dementia, as in existence on January 1, 2009;

(11) "Long-term care facility administrator" means a person who administers, manages, supervises, or is in general administrative charge of a long-term care facility whether the individual has an ownership interest in the long-term care facility and whether his or her functions and duties are shared with one (1) or more individuals;

(12) "Post-acute head injury residential care" means a residential program offering assistance in activities of daily living for individuals who are disabled because of head injury and are therefore unable to live independently;

(13) "Post-acute head injury residential care facility" means a residential care facility which is not a nursing home and which provides head injury retraining and rehabilitation for individuals who are disabled because of head injury and are not in present need of inpatient diagnostic care in a hospital or related institution;

(14) "Reciprocity licensing" means a method by which an individual licensed in good standing in one (1) state may apply for licensure status in another state, provided that the state from which the individual wishes to transfer has standards comparable to the state to which the individual wishes to transfer;

(15) "Residential care facility" means a building or structure which is used or maintained to provide for pay on a twenty-four-hour basis a place of residence and board for three (3) or more individuals whose functional capabilities may have been impaired but who do not require hospital or nursing home care on a daily basis but who could require other assistance in activities of daily living; and

(16) "Sponsor" means legal guardian.



§ 20-10-103 - Post-acute head injury treatment facilities.

(a) No certificate of need or permit shall be required under any law in connection with facilities offering head injury retraining and rehabilitation.

(b) Post-acute head injury residential facilities shall not be eligible to receive any state Medicare or Medicaid moneys.



§ 20-10-104 - Photographing prohibited -- Exceptions.

(a) Except as provided in subsection (d) or subsection (e) of this section, no resident of a long-term care facility in this state may be photographed without obtaining prior written consent from the resident or, in cases of incapacity, from the resident's guardian or legal representative.

(b) Consent shall be obtained for each date that photographs are to be taken.

(c) Failure to obtain consent prior to photographing a resident in a long-term care facility shall be a Class B misdemeanor.

(d) Nothing in this section shall be construed to prevent a person licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., from photographing a patient for purposes of medical treatment.

(e) (1) The photographing of residents is prohibited without written consent from the resident or the resident's legal representative except:

(A) In the course of:

(i) Licensure inspections;

(ii) Medicaid certification;

(iii) A complaint investigation; or

(iv) An investigation of allegations of abuse or neglect of residents or misappropriation of residents' property; or

(B) In connection with surveys or investigations made pursuant to law conducted by the:

(i) Office of Long-Term Care;

(ii) Office of the Attorney General; or

(iii) United States Department of Health and Human Services.

(2) Under those circumstances, the photographs shall be used only for evidentiary purposes concerning the alleged violations and shall not be released to the media or to the public but shall be made available to the facility if utilized to impose a remedy or to set forth a statement of deficiency.



§ 20-10-105 - Residential care facility -- Ineligibility for reimbursement -- Exclusions.

(a) Any facility that meets the definition of a residential care facility as defined by the Office of Long-Term Care that has not been licensed or certified by the appropriate state agency or has not received a permit of approval from the Health Services Permit Agency shall not be eligible for any reimbursement from state revenues for any services that it offers.

(b) This section does not apply to residential care facilities that have been exempted by law from the permit-of-approval process.



§ 20-10-106 - Nursing home alternatives -- Income eligibility for participation in state funding.

(a) The maximum income eligibility for participation in state funding for nursing home alternatives shall be established at two hundred percent (200%) of the Supplemental Security Income level as provided by law.

(b) This section shall in no way affect the Medicaid program or the Medicaid eligibility or benefits of any person.



§ 20-10-107 - Long-term care facility -- Notice of certain incidents.

(a) As used in this section, "long-term care facility" means "long-term care facility" as defined by § 20-10-213.

(b) (1) Within twenty-four (24) hours after the incident requiring notification occurs, a long-term care facility shall notify, if known, the resident's guardian or other responsible party when:

(A) The resident suffers an injury;

(B) The resident is taken outside the facility for medical care;

(C) The resident is moved to a different room; or

(D) There is any significant change in the physical or mental condition of the resident.

(2) A long-term care facility that does not comply with this subsection is subject to a fine under § 20-10-206.

(c) (1) It is the responsibility of the long-term care facility to obtain an address and telephone number at which the resident's guardian or other responsible party is available for notification.

(2) It is the responsibility of the resident's guardian or other responsible party to notify the long-term care facility of any change in address or telephone number.



§ 20-10-108 - Quality of dietary management in long-term care facilities.

(a) (1) Persons responsible for the direction of food services in long-term care facilities having more than fifty (50) beds, at a minimum, shall be:

(A) Certified as a certified dietary manager or food service supervisor; or

(B) Enrolled in a food service supervisors course approved by the Office of Long-Term Care.

(2) [Repealed.]

(b) (1) Certified dietary managers or food service supervisors shall be required to complete fifteen (15) hours of continuing education per year.

(2) The continuing education courses shall be offered by the Dietary Managers Association or a comparable body and shall be approved by the office in order for the courses to be counted toward completion of the fifteen (15) hours.

(c) Long-term care facilities having fifty (50) or fewer beds shall allot adequate hours per week for the certified dietary manager or food service supervisor to perform supervisory duties.



§ 20-10-109 - Findings -- Intent.

(a) The General Assembly finds that:

(1) Residents in Arkansas' long-term care facilities are particularly vulnerable to the theft or illegal diversion of personal funds designated as residents' share of cost under the Arkansas Medicaid program;

(2) The theft or illegal diversion of residents' share of cost under the Arkansas Medicaid program has an adverse impact on the resources available to ensure high-quality care for all facility residents; and

(3) This section and § 20-10-110 are necessary to:

(A) Protect long-term care residents' rights;

(B) Provide appropriate resources for residents' care; and

(C) Ensure that residents' funds designated to pay for long-term care are used for that purpose.

(b) The General Assembly intends that this section and § 20-10-110 affect individuals who intentionally steal or divert residents' share of cost and not change the obligations or responsibilities of residents of long-term care facilities or deter legitimate disputes over the amount of a resident's share of cost.



§ 20-10-110 - Protection of residents' personal funds.

(a) As used in this section:

(1) "Agent" means a person who manages, uses, controls, or otherwise has legal access to a resident's income or resources that legally may be used to pay a resident's share of cost or other charges not paid by the Arkansas Medicaid program;

(2) "Long-term care facility" means a nursing home, residential care facility, post-acute head injury retraining and residential care facility, or any other facility that provides long-term medical or personal care;

(3) "Medicaid recipient" means any individual in whose behalf any person claimed or received any payment or payments from the Arkansas Medicaid program; and

(4) "Resident" means a person:

(A) Who resides on a permanent and full-time basis in a long-term care facility;

(B) Who is a Medicaid recipient; and

(C) Whose facility care is paid, in whole or in part, by Medicaid.

(b) (1) No long-term care facility may require a third-party guarantee of payment to the facility as a condition of admission, expedited admission, or continued stay in the facility.

(2) However, a long-term care facility may require an agent who has legal access to a resident's income or resources available to pay for facility care to sign a contract without incurring personal financial liability to provide facility payment from the resident's income or resources.

(c) An agent who guarantees payment under subdivision (b)(2) of this section shall be personally liable to the facility for payment of a resident's share of cost or other charges incurred by the resident if and to the extent that the agent uses a resident's income or resources for purposes other than the resident's facility care.

(d) Unless otherwise exempted by law or contract, a resident or his or her agent shall pay for the resident's share of cost or other charges not paid for by Medicaid.

(e) If a resident who has not been a Medicaid recipient becomes a Medicaid recipient, the long-term care facility shall make a reasonable attempt to contact the Arkansas Medicaid program to determine the resident's share of cost.

(f) (1) If a resident or his or her agent disputes the amount of share of cost owed to a long-term care facility, the resident or the agent may apply for a hearing under the rules of the Division of Health of the Department of Health and Human Services for a determination of the amount of share of cost owed to the long-term care facility.

(2) The hearing shall be limited to only a determination of the amount of share of cost owed to the long-term care facility and shall not result in a determination that names the person or persons responsible for the payment of that share.

(g) Any agent who knowingly violates this section is guilty of a misdemeanor and shall be punished by a fine not to exceed two thousand five hundred dollars ($2,500) or by imprisonment not to exceed one hundred eighty (180) days, or both.



§ 20-10-111 - Disclosure statement for residential care and assisted living facilities.

(a) Each residential care and assisted living facility shall provide each prospective resident or prospective resident's representative with a comprehensive consumer disclosure statement before the prospective resident signs an admission agreement.

(b) The disclosure statement shall include, but not be limited to:

(1) Proof of current licensure through the Office of Long-Term Care;

(2) A list of services provided by the facility, including, but not limited to:

(A) Any medication administration, assistance taking medication, or reminders to take medication that the facility may by law or regulation provide;

(B) Any assistance the facility provides with activities of daily living, such as grooming, toileting, ambulation, and bathing;

(C) The availability of transportation; and

(D) Social activities inside and outside the facility;

(3) Staffing levels or ratios required by law, including, but not limited to, those concerning:

(A) Registered nurses;

(B) Licensed nurses;

(C) Certified nurse's aides or assistants; and

(D) Other staff;

(4) Whether staff members are required to be awake while on duty and, if not, the times when they may be asleep; and

(5) Information regarding the physical plant of the facility, including, but not limited to:

(A) Whether the facility has an emergency generator and, if so, the areas of the facility powered by a generator and the length of time the generator will provide power;

(B) Whether the facility has sprinklers and, if so, the areas of the facility that have sprinklers;

(C) Whether the facility has smoke detectors and, if so, the areas in which smoke detectors are located; and

(D) (i) Whether the facility has an emergency evacuation plan.

(ii) If the facility has an emergency evacuation plan, a copy of the plan shall be provided to each prospective resident or the prospective resident's representative before the signing of an admission agreement.

(c) The facility shall update its disclosure statement no less than annually.






Subchapter 2 - -- Office of Long-Term Care

§ 20-10-201 - Legislative intent.

The General Assembly declares that this act is necessary to assure the effective and coordinated regulation of long-term care facilities and long-term care facility administrators within an orderly organizational structure of government at such levels of economy as are consistent with the state's policy of promoting high standards of quality in the services and to eliminate overlapping and duplication of effort.



§ 20-10-202 - Creation.

There is created an Office of Long-Term Care within the appropriate division as determined by the Director of the Department of Health and Human Services. The head of the office shall be appointed by the Director of the Department of Health and Human Services.



§ 20-10-203 - Powers and duties.

(a) The Office of Long-Term Care is designated as the unit of state government primarily responsible for the inspection, regulation, and licensure of long-term care facilities and the regulation and licensure of long-term care facility administrators.

(b) The office may promulgate such rules and regulations not inconsistent with this chapter as it shall deem necessary or desirable to properly and efficiently carry out the purposes and intent of this chapter.



§ 20-10-204 - Notice of violation.

(a) If upon inspection or investigation the Office of Long-Term Care determines that a licensed long-term care facility is in violation of any federal or state law or regulation pertaining to Title XIX Medicaid certification or licensure, the office shall promptly serve by certified mail or other means that gives actual notice, a notice of violation upon the licensee when the violation is a classified violation as described in § 20-10-205.

(b) Each notice of violation shall:

(1) Be prepared in writing;

(2) Specify the:

(A) Exact nature of the classified violation;

(B) Statutory provision or specific rule alleged to have been violated;

(C) Facts and grounds constituting the elements of the classified violation; and

(D) Amount of civil penalty or other administrative remedy, if any, imposed by the Director of the Department of Health and Human Services; and

(3) (A) Inform the licensee of the right to a hearing under § 20-10-208 when administrative remedies or civil penalties are imposed.

(B) Any hearing conducted under this chapter shall conform to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and rules of the Department of Health and Human Services promulgated under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-10-205 - Classification of violations.

(a) The Office of Long-Term Care shall promulgate rules and regulations specifying classified violations in accordance with this section.

(b) The notice of violation issued to a long-term care facility by the Director of the Office of Long-Term Care shall be classified according to the nature of the violation and shall indicate the classification on the face of the notice as follows:

(1) Class A violations create a condition or occurrence relating to the operation and maintenance of a long-term care facility resulting in death or serious physical harm to a resident or creating a substantial probability that death or serious physical harm to a resident will result therefrom;

(2) Class B violations create a condition or occurrence relating to the operation and maintenance of a long-term care facility which directly threatens the health, safety, or welfare of a resident;

(3) Class C violations shall relate to administrative and reporting requirements that do not directly threaten the health, safety, or welfare of a resident; and

(4) (A) Class D violations shall relate to the timely submittal of statistical and financial reports to the office.

(B) The failure to timely submit a statistical or financial report shall be considered a separate Class D classified violation during any month or part of a month of noncompliance.

(C) In addition to any civil penalty which may be imposed, the director is authorized, after the first month of a Class D violation, to withhold any further reimbursement to the long-term care facility until the statistical and financial report is received by the office.



§ 20-10-206 - Civil penalties.

(a) (1) In the case of a Class A violation, the following civil penalties shall be assessed by the Director of the Office of Long-Term Care against the long-term care facility. In Class B, Class C, or Class D violations, the director, in his or her discretion, may assess the following civil penalties or may allow a specified period of time for correction of the violation:

(A) (i) Class A violations are subject to a civil penalty not to exceed two thousand five hundred dollars ($2,500) for the first violation.

(ii) A second Class A violation occurring within a six-month period shall be subject to a civil penalty of five thousand dollars ($5,000).

(iii) The third Class A violation occurring within a six-month period from the first violation shall result in proceedings being commenced for termination of the facility's Medicaid agreement and may result in proceedings being commenced for revocation of licensure of the facility;

(B) (i) Class B violations are subject to a civil penalty not to exceed one thousand dollars ($1,000).

(ii) A second Class B violation occurring within a six-month period shall be subject to a civil penalty of two thousand dollars ($2,000).

(iii) A third Class B violation occurring within a six-month period from the first violation shall result in proceedings being commenced for termination of the facility's Medicaid agreement and may result in proceedings being commenced for revocation of the licensure of the facility;

(C) Class C violations are subject to a civil penalty to be set by the director in an amount not to exceed five hundred dollars ($500) for each violation; and

(D) Class D violations are subject to a civil penalty to be set by the director in an amount not to exceed two hundred fifty dollars ($250) for each violation.

(2) Each subsequent Class C and Class D violation within a six-month period from the last violation shall subject the facility to a civil penalty double that of the preceding violation until a maximum of one thousand dollars ($1,000) per violation is reached.

(3) In no event may the aggregate fines assessed for violations determined in any one (1) month exceed five thousand dollars ($5,000).

(b) In determining whether a civil penalty is to be imposed and in fixing the amount of the penalty to be imposed, or if a specified period of time shall be allowed for correction, the following factors shall be considered:

(1) The gravity of the violation, including the probability that death or serious physical harm to a resident will result or has resulted;

(2) The severity and scope of the actual or potential harm;

(3) The extent to which the applicable statutes or regulations were violated;

(4) The "good faith" exercised by the licensee. Indications of good faith include, but are not limited to:

(A) Awareness of the applicable statutes and regulations and reasonable diligence in securing compliance;

(B) Prior accomplishments manifesting the licensee's desire to comply with the requirements;

(C) Efforts to correct; and

(D) Any other mitigating factors in favor of the licensee;

(5) Any relevant previous violations committed by the licensee; and

(6) The financial benefit to the licensee of committing or continuing the violation.

(c) Assessment of a civil penalty provided by this section shall not affect the right of the Office of Long-Term Care to take such other action as may be authorized by law or regulation.



§ 20-10-207 - Notification to media of violations.

(a) When the Office of Long-Term Care's appropriate division, as determined by the Director of the Department of Health and Human Services, finds, upon inspection and investigation, that any nursing home or residential care facility has committed two (2) violations constituting Class A or Class B violations as defined in § 20-10-205 during any twelve-month period, the office shall notify the various news media within the county wherein the nursing home or residential care facility is located and shall advise the media that a complete record of the inspection and investigation will be available for public inspection at the office.

(b) However, no information shall be made available which will identify any resident, the family of any resident of the nursing home, the residential care facility, or any person who has filed a complaint against a nursing home or against an administrator or any personnel of a nursing home or residential care facility, except in cases of criminal or civil litigation.

(c) When the office finds, upon inspection and investigation, that any long-term care facility has committed a Class A or Class B violation, following final determination of the matter on administrative appeal, the long-term care facility administrator shall cause copies of the notice of violation as prepared by the office to be posted on the front entry to the facility to be visible from the interior. The notice shall be posted within seven (7) days of the final determination of the matter on administrative appeal and shall remain posted for a period of not less than sixty (60) days.

(d) The notice of violation shall meet the following requirements:

(1) The notice shall read:

(A) "NOTICE

(B) "This facility has been cited with a CLASS A or B VIOLATION.

(C) "Pursuant to § 20-10-205, 'Class A violations create a condition or occurrence relating to the operation and maintenance of a long-term care facility resulting in death or serious physical harm to a resident or creating a substantial probability that death or serious physical harm to a resident will result therefrom. Class B violations create a condition or occurrence relating to the operation and maintenance of a long-term care facility which directly threatens the health, safety, or welfare of a resident.

(D) "Date of violation: ____________________

(E) "Nature of violation: ____________________

(F) "Further information can be obtained from the Office of Long- Term Care at ( number ).

(G) "This notice shall remain posted for a period not less than 60 days from (date) to (date)."

(2) The notice shall be printed in accordance with the following specifications:

(A) The notice shall be 81/2 x 11 inches in size;

(B) The notice shall be printed on a white background;

(C) Subdivision (d)(1)(A) of this section shall be printed in red ink in all capital letters at the top center of the page in 48-point boldface type;

(D) Subdivision (d)(1)(B) of this section shall be printed in black ink in 18-point type, except for the words "CLASS A or CLASS B VIOLATION", which shall be printed in red ink, in capital letters, in 24-point boldface type;

(E) Subdivision (d)(1)(C) of this section shall be printed in black ink with 10-point type. This paragraph shall be indented and boxed;

(F) Subdivisions (d)(1)(D) and (d)(1)(E) of this section shall be underlined and printed in black ink with 18-point type;

(G) Subdivisions (d)(1)(F) and (d)(1)(G) of this section shall be printed in 18-point boldface type; and

(H) The entries to be made shall be written in indelible red ink.

(e) A notice of correction may be posted by the facility administrator upon receipt from the office, provided that the notice does not obscure the notice of violation. Posting of the notice of correction shall not reduce the amount of time required for the posting of the notice of violation set forth in subsection (c) of this section.

(f) (1) The Ombudsman of the Division of Aging and Adult Services of the Department of Health and Human Services shall be furnished with each final copy of a survey upon completion by the office.

(2) (A) The Ombudsman shall prepare a one-page form letter which specifically states whether the facility was found in compliance or out of compliance during the most recent annual survey. In addition, the letter shall include the same information from the previous three (3) annual surveys.

(B) The summary letter shall be considered separately from the survey process and shall not be admissible as evidence in any proceeding by either party in litigation arising from licensure or certification of long-term care facilities.

(C) Copies of the summary letter shall be furnished by the office to the facility administrator and the office of the Attorney General.

(g) (1) A long-term care facility required to be licensed under this subchapter shall post in a conspicuous place, readily accessible to residents and visitors, the final certification survey following final administrative determination as defined by regulation of the statement of deficiencies and plans-of-correction survey report received by the facility.

(2) With the survey report, the facility shall post the summary letter prepared by the Ombudsman.

(3 The survey and letter shall remain posted until the next survey report is received by the facility.

(h) Failure to post a notice of violation as required by subsection (c) of this section shall be considered a Class C violation under § 20-10-205 for which civil penalties set forth in § 20-10-206 may be imposed, with each day of noncompliance constituting a separate offense. Otherwise, the failure to comply with the requirements of this section by a long-term care facility or facility administrator shall be considered a Class C violation under § 20-10-205 for which civil penalties set forth in § 20-10-206 may be imposed.



§ 20-10-208 - Hearings.

(a) (1) A licensee may contest an assessment of a civil penalty or any administrative remedy imposed by the Office of Long-Term Care by sending a written request for a hearing to the Director of the Department of Human Services.

(2) Requests for hearings shall be received by the Director of the Department of Human Services within sixty (60) days after receipt by the licensee of the notice of violation and the assessment of any civil penalty or any administrative remedy imposed by the office.

(b) (1) The Director of the Department of Human Services shall assign the appeal to a fair and impartial hearing officer who shall not be a full-time employee of the Department of Human Services.

(2) The hearing officer shall preside over the hearing and make findings of fact and conclusions of law in the form of a recommendation to the director.

(3) The Director of the Department of Human Services shall review any recommendation and make the final decision. He or she:

(A) May approve the recommendation; or

(B) May for good cause:

(i) Modify the recommendation in whole or in part; or

(ii) (a) Remand the recommendation for further proceedings as directed by him or her.

(b) If the recommendation is remanded, the hearing officer shall conduct further proceedings as directed by the Director of the Department of Human Services and shall submit an amended recommendation to the Director of the Department of Human Services.

(4) If the Director of the Department of Human Services modifies a recommendation, in whole or in part, or if the Director of the Department of Human Services remands the decision, he or she shall state in writing at the time of the remand or modification all grounds for the remand or modification, including statutory, regulatory, factual, or other grounds.

(5) The modification or approval of a recommendation by the Director of the Department of Human Services shall be the final agency action as provided by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) (1) (A) The department shall commence the hearing within forty-five (45) days of receipt of the request for hearing, and the hearing officer shall notify the Director of the Office of Long-Term Care of the date, time, and place of the hearing.

(B) The notification shall be in writing and shall be sent at least twenty (20) days before the hearing date.

(C) (i) The licensee may agree in writing to waive the requirement that the department commence the hearing within forty-five (45) days.

(ii) If the licensee waives the time limit under subdivision (c)(1) (C)(i) of this section, the hearing officer shall commence the hearing at the time agreed to by the parties.

(2) The hearing officer shall issue a recommended decision within ten (10) working days after the close of the hearing, the receipt of the transcript, or the submission of post-trial briefs requested or approved by the hearing officer, whichever is latest.

(3) Unless the Director of the Department of Human Services acts on the recommendation of the hearing officer within sixty (60) days of receipt of the recommendation, the recommendation of the hearing officer shall be final.

(4) Assessments shall be paid to the office within thirty (30) working days of receipt of the notice of violation or within thirty (30) working days of receipt of the final agency action in contested cases, unless the matter has been timely appealed to circuit court.

(5) Facilities failing to pay assessed civil penalties shall be subject to a corresponding reduction in the succeeding Medicaid vendor payment in lieu of nonpayment.

(d) Except to the extent that it is inconsistent with federal law or regulation, a written request for a hearing shall stay until denied by the Director of the Department of Human Services any enforcement action imposed by the office pending the hearing and the final decision of the Director of the Department of Human Services.

(e) Any party subject to appear before a hearing officer may appear and be heard at any proceeding prescribed in this section or may be represented by an attorney or other designated representative, or both.

(f) (1) Upon written request of a licensee, the department shall provide copies of all documents, papers, reports, and other information gathered through inspection or survey that relate to the matter being appealed.

(2) The disclosure shall be made no later than ten (10) working days before a scheduled hearing date or by the date specified by the hearing officer.

(g) [Repealed.]



§ 20-10-209 - Disposition of funds.

(a) (1) There is established on the books of the Treasurer of State, Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Long-Term Care Trust Fund".

(2) The fund shall consist of all moneys and interest received from the imposition of civil penalties levied by the state on long-term care facilities found to be out of compliance with the requirements of federal or state law or regulations, there to be administered by the Director of the Department of Human Services solely for the protection of the health or property of residents of long-term care facilities, including, but not limited to, the payment for the costs of relocation of residents to other facilities, maintenance and operation of a facility pending correction of deficiencies or closure, and reimbursement of residents for personal funds lost.

(b) Funds from the Long-term Care Trust Fund may also be administered by the Director of the Department of Human Services for programs or uses that, in the determination of the Director of the Office of Long-Term Care, enhance the quality of life for long-term care facility residents through the adoption of principles and building designs established by the Eden Alternative or Green House programs or other means.



§ 20-10-210 - Information received by Office of Long-Term Care confidential.

(a) Except in cases of civil or criminal litigation or as permitted in subsection (b) of this section, information received by the Office of Long-Term Care, through inspection or otherwise, shall not be disclosed publicly, in administrative appeals or otherwise, in such a manner as to identify long-term care facility residents, their families, or persons filing complaints against a long-term care facility.

(b) Information received or generated by the office, including surveyors' notes, documents, photographs, or other materials gathered, generated, or used by the surveyors in their survey or investigation of a founded complaint, shall be made available to the long-term care facility that is the subject of the survey or investigation upon the completion of the investigation or survey. However, no information that reveals the identity or tends to reveal the identity of any complainant may be disclosed.



§ 20-10-211 - Facilities -- Regulation of staffing.

(a) The agency responsible for licensure and certification of long-term care facilities shall promulgate appropriate rules and regulations prescribing minimum staffing requirements for all long-term care facilities in the state. The agency shall conform to the requirements of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and other appropriate state laws in promulgating and placing rules and regulations into effect.

(b) Failure to comply with the rules and regulations promulgated by the appropriate agency pursuant to subsection (a) of this section shall be cause for revocation or suspension of the license or certification of any long-term care facility.

(c) (1) This section shall apply only to licensed nursing homes.

(2) This section shall not be applicable to any facility of the Division of Developmental Disabilities Services of the Department of Health and Human Services or to any other facility operated by the State of Arkansas or any agency of the state.



§ 20-10-212 - Appeal from denial, suspension, or revocation of license.

(a) Any applicant or licensee who is aggrieved by any decision of the Office of Long-Term Care with respect to the denial, suspension, or revocation of any long-term care facility license or long-term care facility administrator license or other final decision of the office with respect to standards of construction, operation, or maintenance of long-term care facilities or long-term care facility personnel or employees may appeal the decision of the office to the Pulaski County Circuit Court or to the circuit court of any county in which the applicant or licensee resides or does business within thirty (30) days.

(b) Pending determination of the matter on appeal, the status quo of the applicant or licensee shall be preserved.



§ 20-10-213 - Definitions for §§ 20-10-213 -- 20-10-228.

As used in this section and §§ 20-10-214 -- 20-10-228:

(1) "Advisory board" means the Long-Term Care Facility Advisory Board;

(2) "Department" means the Department of Health and Human Services;

(3) "Director" means the Director of the Office of Long-Term Care;

(4) "Federal act" means the Hospital Survey and Construction Act, Pub L. No. 79-725, as amended;

(5) (A) (i) "Institution" means a place for the diagnosis, treatment, or care of two (2) or more persons not related to the proprietor suffering from illness, injury, or deformity or where obstetrical care or care of the aged, blind, or disabled is rendered over a period exceeding twenty-four (24) hours.

(ii) "Institution" also includes an outpatient surgery center and an alcohol and drug abuse treatment center.

(B) No establishment operated by the federal government or an agency thereof is within this definition;

(6) (A) "Long-term care facility" means any building, structure, agency, institution, or other place for the reception, accommodation, board, care, or treatment of more than three (3) unrelated individuals who because of age, illness, blindness, disease, or physical or mental infirmity are unable to sufficiently or properly care for themselves and where a charge is made for that reception, accommodation, board, care, or treatment.

(B) "Long-term care facility" shall not include:

(i) The offices of private physicians and surgeons;

(ii) Hospitals;

(iii) Recuperation centers;

(iv) Supervised or supported living apartments, group homes, family homes, or developmental day treatment clinics for individuals with developmental disabilities operated by providers licensed by the Division of Developmental Disabilities Services of the Department of Health and Human Services;

(v) Institutions operated by the federal government;

(vi) Separate living arrangements that do not involve monitoring the activities of the residents while on the premises of the institution or facility to ensure the residents' health, safety, or well-being and that do not involve the institution or facility's being aware of the residents' general whereabouts; or

(vii) Hospices;

(7) "Medical facility" means a diagnostic or diagnostic and treatment center, a rehabilitation facility, or a nursing home as these terms are defined in the federal act, and any other medical facility for which federal aid may be authorized under federal law;

(8) "Office" means the Office of Long-Term Care; and

(9) "Surgeon General" means the Surgeon General of the United States Public Health Service.



§ 20-10-214 - Penalties for §§ 20-10-213 -- 20-10-228.

(a) Any person, partnership, association, or corporation establishing, conducting, managing, or operating any institution or facility or any combination of separate entities working in concert within the meaning of §§ 20-10-213 -- 20-10-228 without first obtaining a license therefor as provided or violating any provision of §§ 20-10-213 -- 20-10-228 or regulation lawfully promulgated under §§ 20-10-213 -- 20-10-228 shall be guilty of a violation.

(b) Upon conviction, the person, partnership, association, or corporation shall be liable for a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for the first offense nor more than one thousand dollars ($1,000) for each subsequent offense.

(c) Each day that the institution shall operate after a first conviction shall be considered a subsequent offense.



§ 20-10-215 - Injunction for §§ 20-10-213 -- 20-10-228.

The Department of Health and Human Services may sue in the name of the state any person, partnership, association, or corporation in order to enjoin the establishing, conducting, managing, or operating of any institution or facility, or any combination of separate entities working in concert within the meaning of §§ 20-10-213 -- 20-10-228, without the person's first having secured a license therefor.



§ 20-10-216 - Powers and duties of the Department of Health and Human Services.

(a) In carrying out §§ 20-10-213 -- 20-10-228, the Department of Health and Human Services is empowered and directed to:

(1) Require such reports, make such inspections and investigations, and prescribe and enforce such reasonable rules and regulations as it finds necessary to effectuate §§ 20-10-213 -- 20-10-228;

(2) Provide methods of administration and appoint a director and other personnel of the department;

(3) Procure and pay for the temporary services of experts or consultants on a fee-for-service basis;

(4) Enter into agreements for the utilization of the facilities and services of other departments, agencies, and institutions, public and private;

(5) Accept on behalf of the state and deposit with the Treasurer of State any grant, gift, or contribution of funds made to assist in meeting the cost of carrying out §§ 20-10-213 -- 20-10-228 and expend such funds accordingly;

(6) Make an annual report to the Governor on activities and expenditures made pursuant to §§ 20-10-213 -- 20-10-228;

(7) Procure the services of an attorney to assist the department in any legal work involved in carrying out the duties of the department and pay for the services on a fee-for-service or retainer basis; and

(8) Accept a certificate made by an individual's physician that the individual is in need of nursing home care or that he or she can provide for himself or herself.

(b) The department shall adopt, promulgate, and enforce such rules, regulations, and standards as may be necessary for the accomplishment of §§ 20-10-213 -- 20-10-228. The rules, regulations, and standards shall be modified, amended, or rescinded by the department as may be in the public interest.



§ 20-10-217 - Construction program -- Survey and planning activities.

(a) The Department of Health and Human Services is empowered and directed to make an inventory of existing medical facilities including public, nonprofit, and proprietary medical facilities, survey the need for construction of medical facilities, and, on the basis of the inventory and survey, develop a program for the construction of such public and other nonprofit medical facilities as will, in conjunction with existing facilities, afford the necessary physical facilities for furnishing adequate medical facility services to the people of the state in accordance with the regulations prescribed by the federal act.

(b) The construction program shall provide, in accordance with regulations prescribed by the federal act, for adequate medical facilities for the people of the state, and insofar as possible shall provide for their distribution throughout the state in such manner as to make all types of medical facility services reasonably accessible to all persons in the state.



§ 20-10-218 - Construction program -- Federal funds for surveying and planning.

(a) The Department of Health and Human Services may make application to the Surgeon General for, and to receive, federal funds to assist in carrying out the survey and planning activities provided for in § 20-10-217.

(b) The funds shall be deposited with the Treasurer of State as a trust fund designated "Hospital and Medical Facility Survey and Planning Fund", which shall be kept separate and apart from all public funds of the state and shall be available to the department for expenditure in carrying out the survey and planning activities provided.

(c) Any funds received and not expended for such purposes shall be repaid to the United States Treasury.

(d) Warrants for all payments from the fund shall bear the signature of the Director of the Department of Health and Human Services or his or her agent.



§ 20-10-219 - Construction program -- State plan.

(a) (1) The Department of Health and Human Services shall prepare and submit to the Surgeon General a state plan which shall include the medical facilities construction program developed as provided in this subchapter. The plan shall provide for the establishment, administration, and operation of medical facilities construction activities in accordance with the requirements of the federal act and regulations under the federal act.

(2) The state plan shall also set forth the relative need for the several projects included in the construction program determined in accordance with regulations prescribed by the federal act and provide for the construction, insofar as financial resources available for construction and for maintenance and operation permit, in the order of relative need.

(b) Prior to the submission of the plan to the Surgeon General, the department shall give adequate publicity to a general description of all the provisions proposed to be included therein and hold a public hearing at which all persons or organizations with a legitimate interest in the plan may be given an opportunity to express their views.

(c) After approval of the plan by the Surgeon General, the department shall cause to be published a general description of the provisions thereof in at least one (1) newspaper having general circulation in each county in the state and shall make the plan, or a copy thereof, available upon request to all interested persons or organizations.

(d) The department shall review the construction program, submit to the Surgeon General any modifications of the program which it may find necessary, and may submit to the Surgeon General modifications of the state plan not inconsistent with the requirements of the federal act.



§ 20-10-220 - Construction program -- Application for funds.

(a) Applications for medical facilities construction projects for which federal funds are requested shall be submitted to the Department of Health and Human Services and may be submitted by the state or any political subdivision thereof or by any public or other nonprofit agency authorized to construct and operate a medical facility.

(b) However, no application for a diagnostic or treatment center shall be approved unless the applicant is:

(1) The state, a political subdivision, or a public agency; or

(2) A person, corporation, or association which owns and operates a nonprofit hospital.

(c) Each application for a construction project shall conform to federal and state requirements.

(d) If after affording reasonable opportunity for development and presentation of applications in the order of relative need the department finds that a project application complies with the requirements of subsection (a) of this section and is otherwise in conformity with the state plan, then it shall approve the application and shall recommend and forward it to the Surgeon General.

(e) The department by regulation shall provide an opportunity for fair hearing and appeal to every applicant who is dissatisfied with any action regarding an application.



§ 20-10-221 - Construction program -- Payment of installments.

The Department of Health and Human Services shall cause to be inspected each construction project approved by the Surgeon General. If the inspection warrants, the department shall certify to the Surgeon General that work has been performed upon the project or that purchases have been made in accordance with the approved plans and specifications and that payment of an installment of federal funds is due to the applicant.



§ 20-10-222 - Construction program -- Federal funds.

(a) The Department of Health and Human Services is empowered to receive federal funds in behalf of and transmit them to such applicants.

(b) Money received from the federal government for a construction project shall be deposited with the Treasurer of State as a trust fund designated "Hospital and Medical Facilities Construction Fund". The fund shall be separate and apart from all public funds of the state and shall be used solely for payments due to applicants for work performed or purchases made in carrying out approved projects.

(c) Warrants for all payments from the fund shall bear the signature of the Director of the Office of Long-Term Care or his or her agent.

(d) The procedure provided in this section for the receipt and disbursement of such funds is not intended to deprive any applicant from receiving federal payments directly if, for any reason, the department or the Treasurer of State is not authorized to receive and transmit federal payments for certain construction projects to certain applicants.



§ 20-10-223 - Minimum standards for institutions.

(a) The Department of Health and Human Services shall require institutions as defined in § 20-10-213 which receive federal aid for construction under the state plan to comply with such minimum standards prescribed by the department as may be promulgated in accordance with the federal act and federal rules and regulations.

(b) An institution, or the governing body thereof, shall comply with such minimum standards as may be prescribed by the department under the authority of this section even though federal aid may not be sought or received under §§ 20-10-213 -- 20-10-228.



§ 20-10-224 - License required -- Administration by Department of Human Services.

(a) No long-term care facility or related institution shall be established, conducted, or maintained in this state without obtaining a license.

(b) (1) By properly promulgating rules and regulations, the Department of Human Services may provide for the issuance of provisional long-term care facility licenses and long-term care facility licenses, including the licensure of facilities with specialized wings, units, or rooms for dementia residents, those suffering from Alzheimer's disease, and other related conditions.

(2) The licenses shall be effective on a state fiscal year basis and shall expire June 30 of each year, subject to revocation and to annual renewal.

(3) (A) If issued, a provisional license shall be effective upon submission of the application for licensure to the Office of Long-Term Care.

(B) The provisional license shall remain in effect until the issuance of the long-term care facility license.

(c) (1) Applicants for long-term care facility licensure shall file applications under oath with the office.

(2) Applications shall be signed by the administrator or the owner of the facility.

(3) Applications shall set forth the full name and address of the facility for which licensure is sought and additional information as the office may require, including affirmative evidence of ability to comply with standards, rules, and regulations as may be lawfully prescribed.

(d) No license shall be issued or renewed for any long-term care facility unless the applicant has included in the application the name and such other information required for licensure and disclosure. This requirement, as well as any other requirement determined appropriate by the department, shall be in accordance with the guidelines provided by the department.

(e) (1) Whenever ownership of controlling interest in the operation of a facility is sold by the person or persons named in the license to any other person or persons, the buyer shall obtain a license to operate the facility. The buyer shall notify the department of the sale and apply for a license at least thirty (30) days prior to the completed sale.

(2) Except as provided by the Arkansas Long-Term Care Facility Receivership Law, § 20-10-901 et seq., the seller shall notify the department at least thirty (30) days prior to the completed sale. The seller shall remain responsible for the operation of the facility until such time as a license is issued to the buyer.

(3) The buyer shall be subject to any plan of correction submitted by the previous licensee and approved by the department.

(4) The seller shall remain liable for all penalties assessed against the facility which are imposed for violations or deficiencies occurring prior to sale of ownership or operational control.

(5) Before approval of the application for licensure of the buyer, the department shall consider and may deny a license based upon the following:

(A) Whether the administrator, officers, directors, or partners have ever been convicted of a felony;

(B) Whether, within twelve (12) months prior to the license application, any facility or facilities owned or operated by the applicant or applicants have been found, after final administrative decision, to have committed a Class A long-term care violation;

(C) Whether during the three (3) years prior to the application, the applicant or applicants have had a license revoked; or

(D) Whether the applicant or applicants have demonstrated to the satisfaction of the department that any other facility owned, operated, or administered by the applicant or applicants has been in substantial compliance with the standards as set by applicable state and federal law for the previous twelve-month period prior to application for licensure.

(6) (A) Except as provided in subdivision (e)(6)(B) of this section, the buyer shall not be issued a license until the buyer provides the department with proof of payment by the buyer to the seller of a sum equal to the annual fee under subsection (i) of this section.

(B) The department shall process a renewal application before issuing a license to a buyer if:

(i) The buyer provides the department with proof of payment by the buyer to the seller of a sum equal to the annual fee under subsection (i) of this section;

(ii) The sale occurs between March 1 and July 1 of any year;

(iii) The seller applied for or received a renewal of the license; and

(iv) The seller paid the annual fee under subsection (i) of this section to the department.

(f) (1) Before issuing a license, or approving the operation of any long-term care facility which was not licensed at the time of application or any additional bed capacity of a licensed facility, the department shall consider and may deny a license based upon the criteria established in subdivision (e)(5) of this section.

(2) This subsection is not intended to circumvent or alter the requirements set forth in § 20-8-101 et seq.

(g) Except for facilities operated by the State of Arkansas, each long-term care facility shall pay an annual licensure fee in the following amount:

(1) Residential care facilities shall pay an annual fee determined by multiplying five dollars ($5.00) by the total number of licensed resident beds;

(2) Adult day care and adult day health care facilities shall pay an annual fee determined by multiplying five dollars ($5.00) by the maximum number of persons the facility can serve; and

(3) All other long-term care facilities shall pay an annual fee determined by multiplying ten dollars ($10.00) by the total licensed resident beds or maximum licensed client population.

(h) Annual licensure fees shall be tendered with each application for a new long-term care facility license and with each long-term care facility license renewal application.

(i) Annual licensure fees are payable in one (1) sum. Fees for new licensure applications may be prorated by dividing the total fee by three hundred sixty-five (365) and multiplying the quotient, that is, the result, by the number of days from the date the application is approved through June 30, inclusive. Applications for licensure renewal shall be delivered, or if mailed shall be postmarked, on or before March 1.

(j) Any fee not paid when due shall be delinquent and shall be subject to assessment of a ten percent (10%) penalty.

(k) No license or licensure renewal shall be issued unless the annual licensure fee has been paid in full.

(l) Licenses shall be issued only for the premises and persons named in the application and shall not be transferable.

(m) All funds derived from fees collected pursuant to §§ 20-10-213 -- 20-10-228 shall be deposited into the State Treasury and credited to the Division of Economic and Medical Services Administrative Fund to be used for the maintenance and operation of the long-term care facility licensure program.

(n) The Department of Human Services shall not require a license for an adult day care program that is excepted from the definition of long-term care facility under § 20-10-101.



§ 20-10-225 - Alterations, additions, and new construction of facilities.

(a) The Department of Health and Human Services shall prescribe by regulation that any licensee or applicant desiring to make specified types of alterations or additions to its facilities or to construct new facilities shall, before commencing such alterations, additions, or new construction, submit plans and specifications for them to the department for preliminary inspection and approval or recommendations with respect to compliance with the regulations and standards.

(b) From time to time, the Director of the Division of Health of the Department of Health and Human Services or his or her agent shall inspect each construction project approved by the Surgeon General. If the inspection so warrants, the director or his or her agent shall certify to the Surgeon General that work has been performed upon the project, or purchases have been made, in accordance with the approved plans and specifications, and that payment of an installment of federal funds is due to the applicant.



§ 20-10-226 - Inspections of facilities.

The Department of Health and Human Services shall make such inspections as it may prescribe by regulation.



§ 20-10-227 - Annual report.

The Department of Health and Human Services shall make an annual report of its activities and operations under §§ 20-10-213 -- 20-10-228 to the Governor and shall make such information available to the General Assembly as may be requested.



§ 20-10-228 - Information received by Department of Health and Human Services confidential.

(a) Except in a proceeding involving the question of licensing or revocation of a license or as permitted in § 20-10-210(b), information received by the Department of Health and Human Services, through inspection or otherwise, authorized under §§ 20-10-213 -- 20-10-228, shall not be disclosed publicly in such a manner as to identify long-term care facility residents, their families, or persons filing complaints.

(b) (1) However, in the case of a specific written request by the deputy director of the appropriate division as determined by the Director of the Department of Health and Human Services for information concerning a certain long-term care facility, information obtained during recent inspections of the facility may be supplied in writing to the deputy director.

(2) This exception applies only to facilities providing care for recipients of public welfare and is not to be construed as permitting the exchange of such information on all homes in the state but is specifically limited to those for which the appropriate division as determined by the director has specific complaints.

(3) These complaints shall be forwarded to the department along with the request for information from the deputy director.

(4) Information received by the deputy director in the manner prescribed in this subsection shall not be disclosed.



§ 20-10-229 - Annual disclosure statement -- Requirement.

(a) Any person, corporation, partnership, or facility seeking a license or renewal to provide long-term care in this state shall furnish a current annual disclosure statement to all residents upon request or to all prospective residents upon request.

(b) The statement shall be filed along with the annual application for licensure by March 1 of each year.

(c) The statement shall be on forms and in a format as prescribed by the Department of Human Services and shall include the following information:

(1) The name and business address of the facility and a statement as to whether the facility is a partnership, corporation, or other type of legal entity;

(2) The names and business addresses of the officers, directors, trustees, managing or general partners, or any persons having a five percent (5%) or greater equity or beneficial interest in or of the facility and a description of each person's interest in or occupation with the facility;

(3) A statement as to whether the facility, or any of its officers, directors, trustees, partners, or administrators, prior to the date of application:

(A) Has ever been convicted of Medicare or Medicaid fraud or felony;

(B) Has ever been convicted of fraud, embezzlement, fraudulent conversion, or misappropriation of property; or

(C) Has had final administrative judgment on any Class A or Class B long-term care violations within the last two (2) years;

(4) The location and description of the physical property or property of the facility;

(5) The disclosure statement shall clearly state which services are included in basic care contracts for long-term care and which services are available at or by the facility at extra charge; and

(6) A copy of the contract used by the facility.



§ 20-10-230 - Annual disclosure statement -- Filing.

Each facility shall file the completed annual disclosure statement along with its annual license application by March 1 of each year and file a copy of the disclosure statement with the Department of Human Services county office in the county in which the facility is located.



§ 20-10-231 - Annual disclosure statement -- Violations.

The failure to provide to any resident a copy of the disclosure statement upon request or to a prospective resident upon request or the failure of any facility to disclose the required information in a timely manner or the failure to file the disclosure statement as required shall be grounds for a Class C violation, pursuant to § 20-10-205.



§ 20-10-232 - Regulations, client rights, and sanctions.

(a) The Office of Long-Term Care shall promulgate and maintain pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., separate regulations, client rights, and sanctions for intermediate care facilities for the mentally retarded operations and for other long-term care facilities regulated by the office.

(b) Regulations which cover all facilities regulated by the office shall be included in each separate set of regulations. Changes and updates to each set of regulations shall specify which type of regulations are being updated or changed.



§ 20-10-233 - Oversight subcommittees.

(a) The operation of the community-based intermediate care facility for the mentally retarded program shall be subject to the oversight of a five-member subcommittee composed of three (3) members of the House of Representatives appointed by the Speaker of the House of Representatives and two (2) members of the Senate appointed by the President Pro Tempore of the Senate.

(b) The subcommittee shall provide oversight for the operation of the small intermediate care facility for the mentally retarded program and make recommendations, within the appropriate federal regulations and guidelines, to the Division of Developmental Disabilities Services of the Department of Health and Human Services and the Office of Long-Term Care to establish and clarify the mission, goals, levels of services, and scope of the program and to provide consistency in state regulations, guidelines, standards, and policies.

(c) The subcommittee shall also make recommendations for adequate funding to ensure the fiscal integrity of the program in order to allow it to be operated pursuant to the state and federal regulations, guidelines, standards, and policies.



§ 20-10-234 - Relicensing bed capacity.

A long-term care facility that reduced its licensed bed capacity within the past forty (40) months from April 2, 1997, may relicense those beds by paying the license fees applicable for that period of time.






Subchapter 3 - -- Long-Term Care Facility Advisory Board

§ 20-10-301 - Creation -- Members.

(a) (1) There is created the Long-Term Care Facility Advisory Board composed of ten (10) members selected as follows:

(A) One (1) member appointed by the Governor from the public at large;

(B) Two (2) members appointed by the Governor who shall be owners or administrators of long-term care nursing facilities selected from a list of nominees prepared by the Arkansas Health Care Association;

(C) One (1) member appointed by the Governor who shall be a doctor of medicine nominated by the Arkansas Medical Society;

(D) One (1) member appointed by the Governor who shall be a registered nurse with experience in geriatric nursing from a list provided by the Gerontological Council of the Arkansas State Nurses Association;

(E) One (1) member who shall be the deputy director of the appropriate division as determined by the Director of the Department of Health and Human Services or his or her appointed representative;

(F) One (1) member who shall be over sixty (60) years of age and represent the elderly. This person shall not be actively engaged in or retired from any occupation, profession, or industry to be regulated by the board. The member shall be appointed by the Governor from the state at large and subject to confirmation by the Senate;

(G) One (1) member who shall be the Director of the Division of Health of the Department of Health and Human Services or his or her appointed representative;

(H) One (1) member appointed by the Governor who shall be a provider licensed by the Office of Long-Term Care to provide residential care or adult day-care services; and

(I) One (1) member from the Arkansas Association of Area Agencies on Aging, Inc., selected by the Governor.

(2) All members shall be appointed after consultation with the appropriate professional societies.

(3) The deputy director of the appropriate division as determined by the Director of the Department of Health and Human Services shall be an ex officio member and chair of the board, voting only in case of a tie vote.

(4) Only a member appointed under subdivision (a)(1)(B) of this section may have a financial interest in, be retired from, or be employed by any long-term care facility. However, a provider licensed by the Office of Long-Term Care appointed under subdivision (a)(1)(H) of this section shall not have a financial interest in, be retired from, or employed by any nursing home. The person appointed pursuant to subdivision (a)(1)(D) of this section may be employed by a nursing home.

(b) All members shall be appointed for terms of three (3) years.

(c) Vacancies on the board from death, resignations, or otherwise shall be filled by appointment of the Governor to fill the unexpired term that had been created.

(d) Each member may receive expense reimbursement in accordance with § 25-16-901 et seq.

(e) The board shall elect from its membership a vice chair and a secretary-treasurer and shall adopt rules to govern its proceedings.



§ 20-10-302 - Meetings.

The Long-Term Care Facility Advisory Board shall meet at least one (1) time every three (3) months and may meet more often if meetings are called by the chair or by a majority of the board members and if all members of the board are notified.






Subchapter 4 - -- Licensing of Long-Term Care Facility Administrators

§ 20-10-401 - Penalty.

(a) Any person, partnership, association, or corporation establishing, conducting, managing, or operating any long-term care facility without first obtaining a license as provided by law shall be guilty of a Class A misdemeanor and upon conviction shall be liable to a fine imposed pursuant to a Class A misdemeanor.

(b) Each day that a long-term care facility shall operate after a first conviction shall be considered a Class D felony and upon conviction shall be liable to a fine imposed pursuant to a Class D felony.



§ 20-10-402 - License required.

(a) It shall be unlawful for any person to act or serve in the capacity of nursing home administrator in this state unless the person has been licensed to do so as authorized in this subchapter.

(b) A person who serves as an administrator of a long-term care facility conducted exclusively for persons who rely upon treatment by spiritual means through prayer in accordance with the creed or tenets of a church or religious denomination shall be exempt from subsection (a) of this section and §§ 20-10-101(1)-(6), 20-10-203(b), 20-10-212, 20-10-301 -- 20-10-303, 20-10-403, 20-10-405(b), 20-10-406, and 20-10-407.



§ 20-10-403 - Qualifications.

(a) The Office of Long-Term Care is vested with the authority and duty to prescribe minimum qualifications for long-term care facility administrators and license persons as long-term care facility administrators who make application for licensure and meet the minimum qualifications as prescribed in this section and by regulation of the office.

(b) No license shall be issued to a person as a long-term care facility administrator unless:

(1) He or she is at least twenty-one (21) years of age, of good moral character, and of sound physical and mental health;

(2) He or she has:

(A) Satisfactorily completed a course of instruction and training prescribed by the office. The course shall be so designed as to content and administered so as to present sufficient knowledge of the needs properly to be served by long-term care facilities, laws governing the operation of long-term care facilities and the protection of the interests of patients therein, and the elements of good long-term care facility administration;

(B) Presented evidence satisfactory to the office of sufficient education, training, or experience in the foregoing field to administer, supervise, and manage a long-term care facility; or

(C) Participated for one (1) year in an administrator-in-training program approved by the office; and

(3) He of she has passed an examination administered by the office and designed to test for competence in the subject matter referred to in subdivision (b)(2) of this section.



§ 20-10-404 - Application and fees.

(a) Any person desiring to be licensed as a nursing home administrator shall make application to the Office of Long-Term Care on forms prescribed by the office and shall furnish such information with the application as shall be required by the office.

(b) An applicant shall complete the licensure process within one and one-half (11/2) years from the date of application approval for licensure.

(c) Each application shall be accompanied by a licensure fee of one hundred dollars ($100), one half of which shall be refunded to the applicant if he or she is refused licensure by the office.

(d) This section, § 20-10-405, and § 20-10-408 only apply to nursing home administrators and are not intended to require administrators in other kinds of long-term care facilities unless provided by regulation.



§ 20-10-405 - Renewal.

(a) Every active nursing home administrator's license shall be renewed on or before July 1 of each year by paying a fee of one hundred dollars ($100) to the Office of Long-Term Care and by furnishing written documentation that the licensee has attended and accumulated a specific number of continuing education clock hours as established by the office.

(b) The fee for those nursing home administrators not actively employed by a nursing home facility as an administrator shall be fifty dollars ($50.00), payable on or before July 1 of each year.

(c) If the annual licensure fee in full along with the renewal application and satisfactory documentation of compliance with continuing education requirements is not postmarked or received by the office on or before July 1, the licensee shall be ineligible to perform the duties of nursing home administrator, and the license shall be deemed suspended effective July 2.

(d) No request for renewal postmarked or received by the office after July 1 shall be considered unless, in addition to other requirements imposed by law or regulation, the licensee tenders a late charge in the amount of fifty dollars ($50.00).

(e) Any license not renewed on or before September 1 shall expire effective September 2.



§ 20-10-406 - Reciprocity.

(a) The Office of Long-Term Care may by regulation establish terms and conditions for reciprocity licensure of individuals currently licensed in good standing as long-term care facility administrators in other states.

(b) At their option, applicants qualifying for reciprocity licensure may be granted a nonrenewable temporary license not to exceed one hundred twenty (120) days upon condition of payment of a fifty dollar ($50.00) temporary license fee and upon meeting the terms and conditions established by the office for the temporary license.



§ 20-10-407 - Denial, revocation, or suspension.

(a) The Office of Long-Term Care may refuse to issue or renew a long-term care facility administrator's license or may revoke or suspend the license of a long-term care facility administrator if it finds that the applicant or licensee does not qualify for licensure or has violated §§ 20-10-101(1)-(6), 20-10-203(b), 20-10-212, 20-10-301 -- 20-10-303, 20-10-402, 20-10-403, 20-10-405(b), 20-10-406, and this section or regulations of the office relating to the proper administration and management of a long-term care facility.

(b) Any denial of the issuance or renewal of a long-term care facility license or a long-term care facility administrator's license or the revocation or suspension of the license shall be after notice and hearing before an impartial hearing officer as provided in § 20-10-208 and shall be subject to judicial review as provided in § 20-10-212.



§ 20-10-408 - Disposition of funds.

(a) All funds derived from fees collected pursuant to this subchapter are special revenues and shall be deposited into the State Treasury, there to be credited to the Nursing Home Personnel Training Fund to be utilized by the Office of Long-Term Care for development and implementation of training programs as may be prescribed by the office.

(b) Subject to rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health and Human Services may transfer all unexpended funds relative to the licensure of nursing home administrators that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.






Subchapter 5 - -- Long-Term Care Network

§ 20-10-501 - Definitions.

As used in this subchapter:

(1) "Committees" means the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof to whom the state agencies in the long-term care network will report the progress of this effort;

(2) "Long-term care and related community-based services" means preventive, diagnostic, therapeutic, rehabilitative, and maintenance services available in the home and a variety of protected environments, including institutions, provided to persons, regardless of age, whose capabilities have been impaired by physical, mental, or emotional disability; and

(3) "State agencies" means the Department of Health and Human Services and any other state agency which administers funds for long-term care and related community-based services.



§ 20-10-502 - Coordination of state and nonstate agencies.

(a) The state agencies which administer funds for long-term care shall work together to achieve a coordinated and accessible network of long-term care and related community-based services, utilizing an orderly and effective interagency referral system.

(b) The state agencies shall develop procedures and guidelines to assure that coordination between state agencies in the long-term care network will take place.

(c) Nonstate agencies shall be encouraged to participate in the long-term care network.

(d) Any nonstate agency which receives state funds related to long-term care services shall be required to abide by the policies and procedures of the long-term care network.



§ 20-10-503 - Interagency agreements.

The state agencies shall work out formalized agreements among themselves that will set forth all the elements of this plan.



§ 20-10-504 - Public information campaign.

The state agencies shall carry out a public information campaign to inform the citizens of Arkansas about this network of services.



§ 20-10-505 - Demonstration projects for assessment agencies.

(a) State agencies shall establish a demonstration project in a limited number of counties in order to develop a comprehensive long-term care assessment system.

(b) This project shall develop the role of assessment agencies for the long-term care network.

(c) These assessment agencies shall not be engaged in the provision of services but shall perform an assessment function to measure the client's total needs in order to refer the client to the appropriate level of care available.



§ 20-10-506 - Reports.

(a) The state agencies shall collect and report management and caseload information to the appropriate legislative committees on a quarterly basis.

(b) Each agency shall identify to the committees all agency funds and personnel involved in the delivery of long-term care and related community-based services.



§ 20-10-507 - Training program for home health aide providers.

The state agencies shall develop a plan for training home health aide providers.



§ 20-10-508 - Interagency transfers of funds.

(a) The Department of Health and Human Services, the Division of Health of the Department of Health and Human Services, and any other state agency which administers funds and appropriations for long-term care and related community-based services may transfer funds and appropriations among themselves in such amounts as they deem necessary to carry out the intent of this subchapter.

(b) The transfers are to be made upon the request of the state agency, but only after having sought and received the advice of the committees, by the Chief Fiscal Officer of the State.






Subchapter 6 - -- Long-Term Care Ombudsman Act

§ 20-10-601 - Title.

This subchapter shall be known and may be cited as the "Long-Term Care Ombudsman Act".



§ 20-10-602 - Ombudsman program.

The Division of Aging and Adult Services of the Department of Health and Human Services shall establish and administer an ombudsman program in accordance with the Older Americans Act, as amended, and all applicable federal and state laws, including the Arkansas Adminstrative Procedure Act, § 25-15-201 et seq.



§ 20-10-603 - Access to patients.

No ombudsman shall be denied access to any patient or resident in a long-term care facility during any period of operation of the facility.






Subchapter 7 - -- Long-Term Care Aide Training Act

§ 20-10-701 - Title.

This subchapter shall be known and may be cited as the "Long-Term Care Aide Training Act".



§ 20-10-702 - Definition.

As used in this subchapter, "long-term care facility" means a nursing home, residential care facility, assisted living facility, an adult day-care facility, or any other facility which provides long-term medical or personal care.



§ 20-10-703 - Exemptions.

Students who have satisfactorily completed a nursing assistant or aide training program in either a public or private proprietary school licensed by the State of Arkansas are excluded from this subchapter since they will already have attained the skills needed to serve as aides in long-term care facilities.



§ 20-10-704 - Training program.

The Office of Long-Term Care shall establish a training program to be completed by all aides in long-term care facilities who provide personal care to residents.



§ 20-10-705 - Regulations.

(a) The Office of Long-Term Care shall promulgate regulations necessary to implement an aide training program for all long-term care facilities in this state, to prescribe in-service training programs, and to enforce compliance with those programs.

(b) (1) The regulations shall require training programs to:

(A) Provide no fewer than ninety (90) clock hours of training; and

(B) Include in those ninety (90) hours no fewer than fifteen (15) clock hours of training specific to Alzheimer's disease and related dementia.

(2) The training programs required under this subsection shall take effect only if funds are available.

(3) The training program established under this section shall be known as the "Barbara Broyles Training Program".






Subchapter 8 - -- Home Health Care Services

§ 20-10-801 - Definitions.

As used in this subchapter:

(1) "Agency" means any person, partnership, association, corporation, or other organization, whether public or private, proprietary or nonprofit;

(2) "Class A license" means that the applicant is at the time of filing an application a Medicare-certified home health agency. If the applicant is not at the time of filing its application a certified home health agency, it shall be in the process of receiving its certification from the Health Care Financing Administration;

(3) "Class B license" means that the application shall show proof of the services provided and the geographical territory in which those services have been provided as of July 20, 1987, and that the applicant shall have requested a survey for the purpose of confirming the services provided and territory covered;

(4) "Division" means the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services;

(5) "Home health care services" means the providing or coordinating of acute, restorative, rehabilitative, maintenance, preventive, or health promotion services through professional nursing or by other therapeutic services such as physical therapy, occupational therapy, speech therapy, home health aide, or personal services in a client's residence;

(6) "Home health care services agency" means an agency licensed to provide home health care services;

(7) "Place of business" means any office of a home health agency including subunits;

(8) "Residence" means a place where a person resides, including a home, nursing home, or convalescent home for the disabled or aged; and

(9) "Subunit" means an organization of an agency that provides home health care services and which serves patients in a geographic area different from that of the agency.



§ 20-10-802 - Exceptions from licensing requirements.

The following persons are not required to be licensed under § 20-10-807:

(1) A physician, dentist, registered nurse, or physical therapist who is currently licensed under the laws of this state who provides home health services only to a patient as a part of his or her private office practice when the services are incidental to the office practice;

(2) The following health care professionals providing home health services as a sole practitioner:

(A) A registered nurse;

(B) A licensed vocational nurse;

(C) A physical therapist;

(D) An occupational therapist;

(E) A speech therapist;

(F) A medical social worker; or

(G) Any other health care professional as determined by the Division of Health of the Department of Health and Human Services;

(3) A nonprofit registry operated by a national or state professional association or society of licensed health care practitioners, or a subdivision thereof, that operates solely as a clearinghouse to put consumers in contact with licensed health care practitioners who will give care in a patient's residence and that neither maintains the official patient records nor directs patient services;

(4) An individual whose permanent residence is in the patient's residence;

(5) An employee of a person holding a license under this subchapter who provides home health services only as an employee of the licensed person and who receives no benefit for providing home health services other than wages from the employer;

(6) A home, nursing home, convalescent home, or other institution for the disabled or aged that provides health services only to residents of the home or institution;

(7) A person who provides one (1) health service through a contract with a person licensed;

(8) A durable medical equipment supply company;

(9) A pharmacy or wholesale medical supply company that furnishes those services that relate to drugs and supplies to persons in their homes;

(10) A hospital or other licensed health care facility serving only inpatient residents;

(11) A visiting nurse service or home aide service constructed by and for the adherents of a religious denomination for the purpose of providing services for those who depend upon spiritual means through prayer alone for healing; and

(12) Persons providing services to one (1) or more developmentally disabled persons, as defined in § 20-48-101, under a license or certificate from the Division of Developmental Disabilities Services of the Department of Health and Human Services.



§ 20-10-803 - Penalties.

(a) (1) Any person who violates any provision of this subchapter or regulations lawfully promulgated under this subchapter shall be guilty of a violation.

(2) Upon conviction, that person shall be liable to a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for the first offense and not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each subsequent offense.

(b) Each day that the person performs home health services after a first conviction shall be considered a subsequent offense.



§ 20-10-804 - Home Health Care Service Agency Advisory Council -- Creation -- Members.

(a) There is established a Home Health Care Service Agency Advisory Council composed of seven (7) members.

(b) (1) (A) Five (5) members shall consist of one (1) representative each from the following types of home health care services:

(i) Freestanding nonprofit;

(ii) Freestanding proprietary;

(iii) Hospital-based;

(iv) Area agencies on aging; and

(v) The Arkansas Department of Home Health.

(B) The five (5) members shall be recommended by the Arkansas Association of Home Health Agencies.

(2) One (1) consumer member shall be recommended by the Arkansas Chapter of the American Association of Retired Persons, and one (1) member shall be recommended by the Arkansas State Hospice Association.

(c) The members shall serve for staggered three-year terms.

(d) The Director of the Division of Health Care Facilities Services of the Division of Health of the Department of Health and Human Services shall serve as chair ex officio of the council.

(e) (1) The council shall meet as frequently as the chair may deem necessary to carry out the duties of the council.

(2) Upon request of a majority of the council members, the chair shall call a meeting of the council immediately.



§ 20-10-805 - Home Health Care Service Agency Advisory Council -- Powers and duties.

(a) The Home Health Care Service Agency Advisory Council shall advise and assist the Director of the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services and the State Board of Health in carrying out this subchapter and the rules and regulations promulgated pursuant to it.

(b) The council shall request, receive, review, and consider all proposed rules and regulations which may be recommended by the director. The council shall review these recommendations with reference to the practicability of proposed rules and regulations for the operation of home health services.

(c) The council's authority shall be limited to the advisory function, and it shall advise the chair of the council as to agreement or disagreement with any recommended rule, regulation, or standard affecting home health care services. If a majority of the members of the council disagree with a proposed rule, regulation, or standard, the council may file a report of its objections with the board.



§ 20-10-806 - Administration -- Rules and regulations.

(a) This subchapter shall be administered by the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services.

(b) The State Board of Health shall adopt, promulgate, and enforce such rules, regulations, and standards as may be necessary for the accomplishment of the purposes of this subchapter. The rules, regulations, and standards shall be modified, amended, or rescinded from time to time by the board as may be in the public interest, after first complying with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-10-807 - License required.

It shall be unlawful for any agency to provide home health care services unless licensed pursuant to this subchapter.



§ 20-10-808 - Application for license -- Temporary license.

(a) An applicant for a license to provide a home health service shall:

(1) File a written application on a form prescribed by the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services;

(2) File with the application the name of the owner of the services or a list of names of persons who own an interest in the service and a list of any businesses with which the service business subcontracts and in which the owner or owners of the service business hold as much as five percent (5%) of the ownership;

(3) Establish a place of business within the State of Arkansas that maintains home health service records and directs patient services;

(4) Cooperate with any inspections the Division of Health Facilities Services may require for a license and comply with regulations and standards promulgated under this subchapter; and

(5) Pay to the Division of Health Facilities Services a license fee as prescribed by § 20-10-812.

(b) In addition to the requirements listed in subsection (a) of this section for new and existing agencies providing home health services on July 20, 1987, those agencies shall furnish the following information for a Class A or Class B license:

(1) For a Class A license, if the applicant is at the time of filing an application a Medicare-certified home health agency, it shall provide proof of its compliance with federal conditions of participation. If the applicant is not at the time of filing its application a certified home health agency, it shall be in the process of receiving its certification from the Health Care Financing Administration;

(2) For a Class B license, the applicant shall show proof of the services provided and the geographical territory in which those services have been provided as of July 20, 1987, and it shall have requested a survey for the purposes of confirming the services provided and the territory covered.

(c) The Director of the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services may issue a temporary license to an applicant for a period not to exceed six (6) months.



§ 20-10-809 - Issuance of licenses.

(a) (1) The Director of the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services shall issue licenses for the operation of home health care services agencies which are found to comply with this subchapter and with the regulations of the State Board of Health.

(2) The director shall also issue licenses for the operation of subunits of a home health care services agency.

(b) Licenses shall be issued to the entity and persons listed in the application for licensure and shall not be transferable.



§ 20-10-810 - Denial, suspension, or revocation of license.

The Director of the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services may deny, suspend, or revoke licensure on any of the following grounds:

(1) Violation of this subchapter or the rules and regulations lawfully promulgated under this subchapter; and

(2) Permitting, aiding, or abetting the commission of any unlawful act in connection with the operation of the home health service.



§ 20-10-811 - Information confidential.

Information received by the Director of the Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services through inspection or otherwise authorized under this subchapter shall not be disclosed publicly in such manner as to identify individuals or a home health agency except in a proceeding involving the question of licensing or revocation of a license.



§ 20-10-812 - Fees.

(a) (1) The Division of Health Facilities Services of the Division of Health of the Department of Health and Human Services may levy and collect a fee for the issuance of an annual license to a home health care services agency or a subunit of a home health care services agency. The license fee for a home health care services agency shall be an annual fee of one thousand dollars ($1,000), and the fee for a subunit shall be an annual fee of one hundred dollars ($100).

(2) The fees collected under this subsection shall be deposited into the Health Facility Services Revolving Fund.

(b) Except for those fees set forth in subsection (a) of this section, all fees levied and collected under this subchapter shall be special revenues and shall be deposited into the State Treasury and credited to the Public Health Fund.

(c) Subject to those rules and regulations that may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Division of Health of the Department of Health and Human Services may transfer all unexpended funds relative to this subchapter that pertain to fees collected except for those collected under subsection (a) of this section, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purposes for any following fiscal year.



§ 20-10-813 - Transfer of licenses and permits upon dissolution.

Upon the dissolution of any corporation which on April 14, 1995, is licensed to provide home health care services, the Division of Health of the Department of Health and Human Services, the Health Services Permit Agency, the Health Services Permit Commission, and any other agency involved may transfer the dissolved corporation's licenses and permits of approval to a stockholder of the dissolved corporation, and that stockholder may continue to perform home health care services under the transferred license and permit of approval.






Subchapter 9 - -- Arkansas Long-Term Care Facility Receivership Law

§ 20-10-901 - Title.

This subchapter may be known as the "Arkansas Long-Term Care Facility Receivership Law".



§ 20-10-902 - Purpose.

It is the purpose of this subchapter to develop a mechanism whereby the concept of receivership can be utilized for the protection of residents in long-term care facilities. It is the intent of the General Assembly that receivership shall be a remedy of last resort when all other methods of remedy have failed or when the implementation of other remedies would be futile. It is not the intent of this subchapter to circumvent the Health Services Permit Program of the Health Services Permit Commission. No court or administrative agency shall interpret the contents of this subchapter to allow the transfer of beds or the license of a facility under receivership without approval of the commission as required by § 20-8-101 et seq.



§ 20-10-903 - Definitions.

As used in this subchapter:

(1) "Administrator" means a long-term care facility administrator as defined in § 20-10-101;

(2) "Emergency" means a situation, a physical condition, or one (1) or more practices, methods, or operations which threaten the health, security, or welfare of residents;

(3) "Facility" means a long-term care facility which is required to be licensed under § 20-10-224;

(4) "Habitual violation" means a violation of state or federal law which, due to its repetition, presents a reasonable likelihood of serious physical or mental harm to residents;

(5) "Licensee" means any person or any other legal entity who is licensed or required to be licensed to operate a facility;

(6) "Owner" means the holder of the title to the real estate in which the facility is maintained;

(7) "Resident" means any person who lives in and receives services or care in a long-term care facility; and

(8) "Substantial violation" means a violation of state or federal law which presents a reasonable likelihood of serious physical or mental harm to residents.



§ 20-10-904 - Grounds for appointment.

The following circumstances shall be grounds for the appointment of a receiver to operate a long-term care facility:

(1) An emergency exists in a facility which threatens the health, security, or welfare of residents;

(2) A facility is in substantial or habitual violation of the standards of health, safety, or resident care established under state or federal regulations to the detriment of the welfare of the residents;

(3) A facility intends to close but has not arranged at least thirty (30) days prior to closure for the orderly transfer of its residents;

(4) The facility is insolvent; and

(5) The Department of Health and Human Services has suspended, revoked, or refused to renew the existing license of the facility.



§ 20-10-905 - Petition for receivership.

(a) The Department of Health and Human Services, Attorney General, or prosecuting attorney or duly appointed deputy prosecuting attorney of the district in which the facility is located may file a complaint in the circuit court of the county in which the facility is located requesting the appointment of a receiver.

(b) A complaint for appointment of a receiver pursuant to this subchapter shall have precedence and priority over any civil case pending in the circuit court in which the complaint is filed.

(c) The court shall hold a hearing on the complaint within five (5) days of the filing of the complaint.

(d) The complaint and notice of hearing shall be served on the owner and administrator or licensee of the facility. In cases when the department is not the plaintiff in the action, a copy of the complaint and notice shall be forwarded by mail to the Director of the Department of Health and Human Services by the plaintiff.



§ 20-10-906 - Hearing on receivership.

The court shall appoint a receiver if it finds that any one (1) of the grounds for appointment set forth in § 20-10-904 is satisfied.



§ 20-10-907 - Emergency appointment.

(a) If the complaint filed under § 20-10-905 is filed by the Department of Human Services and alleges that grounds set out in § 20-10-904(1) or (2) exist within a facility and is accompanied by a verified affidavit setting forth facts which would constitute such a ground, a temporary receiver shall be appointed with or without notice to the owner, licensee, or administrator.

(b) The temporary appointment of a receiver without notice to the owner, licensee, or administrator may be made only if the court is satisfied that the department has made a diligent attempt to provide reasonable notice under the circumstances. The delivery of a copy of the complaint to the facility upon filing shall constitute reasonable notice for issuance of a temporary receivership order by the court.

(c) Upon appointment of a temporary receiver, the department shall proceed immediately to obtain service as provided in § 20-10-905(d).

(d) If the department does not proceed with the complaint, the court shall dissolve the temporary receivership after ten (10) days.



§ 20-10-908 - Qualifications of receiver.

(a) The court may appoint any licensed nursing home administrator or any qualified person as a receiver who does not have a conflict of interest.

(b) The Department of Health and Human Services shall maintain a list of qualified persons to be furnished to the court. Preference shall be given to persons with experience in delivery of health care services and operation of long-term care facilities.

(c) No person may be considered to be qualified to be a receiver who:

(1) Is the owner, licensee, or administrator of the facility;

(2) Is affiliated with the facility;

(3) Has a financial interest in the facility; or

(4) Has owned or operated a facility that has been ordered into receivership.



§ 20-10-909 - Duties of receiver.

The receiver appointed pursuant to this subchapter:

(1) Shall operate the facility in such a manner as to assure safety and adequate health care for the residents;

(2) Shall receive and expend in a reasonable and prudent manner the revenues of the facility;

(3) May hire, direct, manage, and discharge any employees, including the administrator of the facility;

(4) Shall be entitled to and shall take possession of all property or assets of residents which are in the possession of the licensee or operator of the facility. The receiver shall preserve all property, assets, and records of residents of which the receiver takes possession;

(5) May contract for such outside services as may be needed for the operation of the facility. Any contract for outside services in excess of three thousand dollars ($3,000) shall be approved by the court;

(6) Shall pay commercial creditors of the facility determined by the receiver to be valid;

(7) May do all things necessary and proper to maintain and operate the facility in accordance with sound fiscal policies. The receiver shall take such action as is reasonably necessary to protect or conserve the assets or property of which the receiver takes possession and may use such assets or property only in the performance of the powers and duties set out in this section;

(8) Shall conduct the day-to-day business operations of the facility;

(9) Shall correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the safety or health of residents while they remain in the facility, provided the total cost of correction does not exceed three thousand dollars ($3,000). The court may order expenditures for this purpose in excess of three thousand dollars ($3,000) upon application from the receiver, after notice to the owner and hearing;

(10) Shall collect incoming payments from all sources and apply them to the costs incurred in the performance of his or her functions as receiver, including the compensation of the receiver;

(11) Shall honor existing leases, mortgages, chattel mortgages, and security interests determined by the receiver to be valid;

(12) Shall remedy violations of federal and state regulations governing the operation of the facility;

(13) May close the facility or negotiate with the owners for the sale of the facility upon approval of the court;

(14) Shall give each resident of the facility and the family representative of each resident notice of the receivership;

(15) (A) May hire consultants or undertake any studies of the facility he or she deems appropriate.

(B) Any expenditure under this subdivision (15) in excess of three thousand dollars ($3,000) shall be approved by the court.

(C) "Consultants" excludes the owner, licensee, administrator, persons affiliated with the facility, persons with a financial interest in the facility, and persons who have owned or operated a facility that has been ordered into receivership unless approved by the court; and

(16) Shall file reports concerning the receivership and expenditures with the court in such frequency as the court deems appropriate and shall forward a copy of each report to the owner and administrator or licensee of the facility.



§ 20-10-910 - Compensation of receiver.

(a) The court shall set a reasonable compensation to include salary and reasonable expenses for the receiver to be paid as a necessary expense of the facility under the receivership. Reasonable expenses may include charges for a liability insurance policy covering negligence of the receiver and employees of the facility for the duration of the receivership.

(b) If the receiver does not have sufficient funds to pay the salary from the revenues of the facility, the receiver may petition the court for permission to file a claim with the Department of Health and Human Services for payment from the fund as established in § 20-10-916.



§ 20-10-911 - Duration of receivership.

(a) The receiver shall be appointed for an initial period of not more than six (6) months.

(b) The initial six-month period may be extended for an additional period of ninety (90) days with approval of the court upon a showing of good cause.



§ 20-10-912 - Bond of receiver.

The court may require a receiver to post a bond, which may include provision for costs and attorney's fees, upon breach of fiduciary duty.



§ 20-10-913 - Automatic stay.

(a) No person or court of this state shall impede the operation of a receivership created under this subchapter.

(b) For a sixty-day period subsequent to the appointment of a receiver, there shall be an automatic stay of any action that would interfere with the functioning of the facility, including, but not limited to, cancellation of insurance policies executed by the licensee, termination of utility services, executions, attachments or setoffs, and repossession of equipment used in the facility.



§ 20-10-914 - Accounting for funds.

Within thirty (30) days after termination, the receiver shall file with the court a complete accounting of all property of which the receiver has taken possession, of all funds collected, and of the expenses of the receivership.



§ 20-10-915 - Alternative procedure.

(a) (1) In lieu of bringing an action under this subchapter, the Department of Health and Human Services, in its sole discretion, may place a designated employee from the department to act as monitor in the facility when any of the grounds for receivership exists in a facility.

(2) The monitor shall observe operation of the facility, assist the facility by advising it on how to comply with the state and federal regulations, and report periodically to the department on the operation of the facility.

(3) A monitor shall remain in a facility not to exceed sixty (60) days.

(b) At the end of the monitoring period, if the department determines that insufficient progress has been made by the facility for elimination of the grounds for appointment of a receivership, the department may proceed for appointment of a receivership upon the grounds which existed at the time of placement of the monitor in the facility.

(c) The department may promulgate any rules and regulations as necessary to implement this section.



§ 20-10-916 - Long-Term Care Facility Receivership Fund Account.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund account to be known as the "Long-Term Care Facility Receivership Fund Account" of the Department of Human Services Fund. The fund account shall consist of general revenues and such other funds as may be provided by law.

(b) The fund account established in this section shall be administered and disbursed under the direction of the Director of the Department of Health and Human Services for the purpose of paying the expenses of receivers appointed under this subchapter.

(c) No money shall be expended from this fund account for any purpose except when the funds generated by a long-term care facility in this state are found to be insufficient by a court of law to pay the reasonable expenses of a receiver after all other operating expenses of the facility have been paid from the facility's revenue.

(d) Any balance remaining in the fund account at the close of each fiscal year shall be retained in that fund account to be available for the same purposes.

(e) Beginning July 1, 1991, and each July 1 of an odd-numbered year thereafter, the Treasurer of State shall transfer from the General Revenue Fund Account of the State Apportionment Fund to the Long-Term Care Facility Receivership Fund Account an amount sufficient to maintain a fund balance of one hundred thousand dollars ($100,000).






Subchapter 10 - -- Omnibus Long-Term Care Reform Act of 1988

§ 20-10-1001 - Title.

This subchapter may be known as the "Omnibus Long-Term Care Reform Act of 1988".



§ 20-10-1002 - Intent.

It is the intent of the General Assembly to provide protection for those citizens residing in long-term care facilities to assure the residents the highest quality of life while protecting their health and welfare.



§ 20-10-1003 - Residents' rights.

(a) A long-term care facility shall protect and promote the rights, benefits, or privileges guaranteed by law, the Constitution of the United States, and the Constitution of the State of Arkansas for all residents.

(b) The Office of Long-Term Care shall promulgate through rules and regulations a residents' bill of rights which shall include provisions addressing each of the following as a minimum statement of residents' rights. The office may place restrictions or limitations on any right listed in this subsection when that is necessary to protect the health, welfare, or safety of the resident or other residents:

(1) The right to exercise all constitutional and legal rights;

(2) The right to a safe and clean environment;

(3) The right to dignity and respect;

(4) The right to nursing and medical care;

(5) The right to personal cleanliness;

(6) The right to choose at their own expense a personal physician and pharmacist;

(7) The right to have knowledge and input into medical treatment, records, and plan of care;

(8) The right to refuse experimental treatment;

(9) The right to confidentiality of medical records;

(10) (A) The right to be free from physical or mental abuse, corporal punishment, involuntary seclusion, and any physical or chemical restraints imposed for purposes of discipline or convenience and not required to treat the resident's medical symptoms.

(B) Restraints may be imposed only to ensure the physical safety of the resident or of other residents and only upon the written order of a physician that specifies the duration and circumstances under which the restraints are to be used, except for emergency conditions until such an order could reasonably be obtained;

(11) The right to exercise civil liberties, including the right to vote;

(12) The right to the free exercise of religion, including the right to rely on spiritual means for treatment;

(13) The right to privacy, including the right to refuse being photographed by persons other than those licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.;

(14) The right to personal clothing and belongings;

(15) The right to personal financial information; and

(16) The right to direct whether to receive nutrition or hydration.

(c) The office shall prescribe a procedure to be followed by all long-term care facilities for prompt reporting of violations of residents' rights and resolution of grievances.

(d) The long-term care facility shall furnish a copy of the residents' bill of rights to each resident or resident's representative at the time of admission and to each employee of the facility. A written acknowledgment of receipt shall be included by the facility in the resident's file and personnel file of each employee.

(e) (1) Failure to comply with the provisions of this section or verified violations of residents' rights shall be considered a Class B violation under § 20-10-205 for which civil penalties set forth in § 20-10-206 may be imposed.

(2) Any appeal shall be under the procedure set forth in § 20-10-208.

(f) A second or subsequent offense, for purposes of determining a penalty amount, means a violation of the same right previously violated although it need not have been committed by the same employee of the facility or against the same resident.

(g) The office shall prescribe through rules and regulations a synopsis of the residents' bill of rights which shall be posted at all times in a conspicuous location accessible to residents and the public in the facility.



§ 20-10-1004 - Prohibiting new admissions -- Hearings and appeals.

(a) The Director of the Office of Long-Term Care may prohibit new admissions to a long-term care facility not in compliance due to a Class A violation until the Office of Long-Term Care determines the facility is in substantial compliance.

(b) If the director determines to prohibit admissions to a facility, he or she shall notify the administrator of the facility in writing, by certified mail or other means which gives actual notice, that the facility is prohibited from admitting any new residents due to a Class A violation and that the prohibition shall continue until the office makes a determination that the facility has corrected the deficiency and is in substantial compliance.

(c) (1) The facility may request an immediate hearing by written request to the Director of the Department of Health and Human Services.

(2) The department shall provide a fair and impartial hearing officer within ten (10) days of receipt of the request.

(3) Unless in conflict with this subsection, the procedure for hearings and appeals set forth in § 20-10-208 shall be followed.



§ 20-10-1005 - Procedure for transfer or discharge of residents -- Violations.

(a) The Office of Long-Term Care shall prescribe through rule or regulation the procedure for transfer or discharge of residents to be followed by long-term care facilities. The procedure shall include:

(1) Provisions for a written notice to be furnished to the resident, sponsor, and other appropriate parties thirty (30) days prior to any involuntary transfer or discharge and for regulations setting forth the following circumstances for which the written notice need not be furnished:

(A) The transfer or discharge is necessary to meet the resident's welfare, and the resident's welfare cannot be met in the facility;

(B) The transfer or discharge is appropriate because the resident's health has improved sufficiently so that the resident no longer needs the services provided by the facility;

(C) The safety of individuals in the facility is endangered;

(D) The health of individuals in the facility would otherwise be endangered;

(E) The resident has failed, after reasonable and appropriate notice, to pay or to have paid under state-administered programs on the resident's behalf an allowable charge imposed by the facility for an item or service requested by the resident and for which a charge may be imposed consistent with federal and state laws and regulations; or

(F) The facility ceases to operate;

(2) (A) An appeals process for residents objecting to an involuntary transfer or discharge which places the burden of proof for justification of the transfer or discharge on the facility.

(B) The appeals process for objections to transfer or discharge shall include provisions for the resident or sponsor, within seven (7) days upon receipt of the written notice of transfer or discharge, to file a written objection to the transfer.

(C) Unless otherwise agreed to by the parties:

(i) A hearing shall be scheduled within fourteen (14) days following the filing of the objection; and

(ii) A final determination shall be rendered within seven (7) days following the hearing; and

(3) The contents of the written notice, including a statement in clear and concise language of the appeal process to be followed by the resident and the time periods in which:

(A) The resident must request an appeal;

(B) The appeal must be heard; and

(C) The earliest date a transfer would be allowed if the decision is against the resident.

(b) A request for a hearing shall stay a transfer pending a final determination.

(c) If the facility prevails and the final determination is not rendered within seven (7) days of the conclusion of the hearing, the Department of Human Services shall bear the cost of the resident's continued stay in the long-term care facility until such time as the decision is rendered.

(d) The facility shall provide preparation and orientation to residents to ensure a safe and orderly transfer or discharge.

(e) Failure to comply with the transfer or discharge procedures as prescribed by the office shall be considered a Class B violation under § 20-10-205 for which civil penalties set forth in § 20-10-206 may be imposed.



§ 20-10-1006 - Residents' councils -- Staff coordinators -- Family councils.

(a) The Office of Long-Term Care shall prescribe through rule or regulation the establishment of a residents' council within each long-term care facility. The residents' council's duties shall include, but need not be limited to:

(1) Review of procedures of the facility for implementation of resident's rights;

(2) Making recommendations for changes or additions in the facility's policies and procedures, including programming;

(3) Representing residents in their complaints to the office or any other person or agency; and

(4) Assisting in early identification of problems and orderly resolution of same.

(b) (1) The facility administrator shall designate a staff coordinator and designate space within the facility for the residents' council.

(2) The staff coordinator shall assist the council in scheduling regular meetings and preparing written reports of meetings for dissemination to all residents of the facility.

(3) The staff coordinator may be excluded from any meeting of the council.

(c) The office shall prescribe rules or regulations which encourage the establishment of family councils for residents' families to meet in the facility with the families of other residents. The office shall require each facility to inform residents' families of their right to establish a family council within the facility.

(d) (1) Failure to comply with the requirement of establishment and operation of a residents' council as prescribed by the office shall be considered a Class C violation under § 20-10-205 for which civil penalties set forth in § 20-10-206 may be imposed.

(2) Any appeal shall be under the procedure set forth in § 20-10-208.



§ 20-10-1007 - Adverse action against residents prohibited -- Violations.

(a) No long-term care facility owner, administrator, employee, or other representative shall discriminate, retaliate, or seek reprisal in any manner against a resident or employee of a long-term care facility who has initiated or participated in any proceeding provided in this subchapter.

(b) Any adverse action taken against a resident of a long-term care facility within one hundred twenty (120) days of the filing of a complaint or initiation of any action shall give rise to a rebuttable presumption that the action was taken by the owner, administrator, employee, or other representative in violation of subsection (a) of this section.

(c) Failure to comply with this section by any facility owner, administrator, employee, or other representative shall be considered a Class B violation under § 20-10-205 for which civil penalties set forth in § 20-10-206 may be imposed.

(d) Any appeal shall be under the procedure set forth in § 20-10-208.



§ 20-10-1008 - Disposition of civil penalties.

All moneys received from the imposition of civil penalties levied by the state on long-term care facilities found to be out of compliance with the requirements of this subchapter shall be deposited in the Long-Term Care Trust Fund for uses as prescribed in § 20-10-209.



§ 20-10-1009 - Right to rescind long-term care contracts.

For a fourteen-day period beginning on the date of entry into a long-term care facility, the resident shall have the right to rescind any contractual obligation into which he or she has entered and receive a full refund of any moneys transferred to the facility. If the resident entered the facility and received some benefit therefrom, the charges of the services provided shall be prorated and payment made only for the benefits conferred.



§ 20-10-1010 - End-of-life treatment of long-term care residents.

(a) For residents suffering from a terminal condition as defined in § 20-17-201, facilities may withhold nutrition or hydration, or both, only pursuant to:

(1) The directive or with the consent of the resident;

(2) A validly executed declaration as defined in § 20-17-201; or

(3) The instructions of a person authorized to execute a written request for another under § 20-17-214 if:

(A) The resident did not execute a declaration; and

(B) In the opinion of the attending physician, the resident is no longer able to make health care decisions for himself or herself; or

(4) The directions of an attorney-in-fact appointed under a validly executed durable power of attorney for health care as defined in § 20-13-104.

(b) For residents who are permanently unconscious as defined in § 20-17-201, facilities may withhold nutrition or hydration, or both, only pursuant to:

(1) A validly executed declaration as defined in § 20-17-201; or

(2) The instructions of a person authorized to execute a written request for another pursuant to § 20-17-214 if:

(A) The resident did not execute a declaration; and

(B) In the opinion of the attending physician, the resident is no longer able to make health care decisions for himself or herself; or

(3) The directions of an attorney-in-fact appointed under a validly executed durable power of attorney for health care as defined in § 20-13-104.

(c) (1) Notwithstanding subsections (a) and (b) of this section, the wishes of a resident who requests nutrition or hydration, or both, shall be honored.

(2) Unless the use of artificial means is specifically requested, a patient's request for nutrition or hydration, or both, shall not be honored by use of artificial means if doing so would require the insertion of any apparatus into the patient's body.

(d) The attending physician or other health care provider may not substitute his or her judgment relating to nutrition or hydration and make a decision that is contrary to the known wishes of the resident.






Subchapter 11 - -- Nursing Home Licensing



Subchapter 12 - -- Protection of Long-Term Care Facility Residents

§ 20-10-1201 - Purpose.

The purpose of this subchapter is to provide for the development, establishment, and enforcement of basic standards for:

(1) The health, care, and treatment of persons in long-term care facilities; and

(2) The construction, maintenance, and operation of these facilities which will ensure safe, adequate, and appropriate care, treatment, and health of persons in the facilities.



§ 20-10-1202 - Definitions.

As used in this subchapter:

(1) "Administrator" means a person who administers, manages, supervises, or is in general administrative charge of a long-term care facility;

(2) "Bed reservation policy" means the number of consecutive days and the number of days per year that a resident may leave the long-term care facility for overnight therapeutic visits with family or friends or for hospitalization for an acute condition before the licensee may discharge the resident due to his or her absence from the facility;

(3) "Board" means the Long-Term Care Facility Advisory Board created by § 20-10-301;

(4) "Custodial service" means care for a person which entails observation of diet and sleeping habits and maintenance of a watchfulness over the general health, safety, and well-being of the person;

(5) "Department" means the Department of Health and Human Services;

(6) "Long-term care facility" means a nursing home, residential care facility, assisted living facility, post-acute head injury retraining and residential care facility, or any other facility which provides long-term medical or personal care but shall not include any facility which is conducted by and for those who rely exclusively upon treatment by prayer alone for healing in accordance with the tenets or practices of any recognized religious denomination;

(7) "OLTC" means the Office of Long-Term Care created by § 20-10-202;

(8) "Ombudsman" means the Long-Term Care Ombudsman established pursuant to the Long-Term Care Ombudsman Act, § 20-10-601 et seq.;

(9) "Resident designee" means a person other than the owner, administrator, or employee of the facility designated in writing by a resident or a resident's guardian, if the resident is adjudicated incompetent, to be the resident's representative for a specific, limited purpose; and

(10) "Residential care plan" means a written plan developed, maintained, and reviewed not less than quarterly by a registered nurse, with participation from other facility staff and the resident or his or her designee or legal representative, which includes a comprehensive assessment of the needs of an individual resident, a listing of services provided within or outside the facility to meet those needs, and an explanation of service goals.



§ 20-10-1203 - Administration and management of long-term care facilities.

Every licensed facility shall comply with all applicable standards and rules of the Office of Long-Term Care and shall:

(1) Be under the administrative direction and charge of a licensed administrator;

(2) Have available the regular, consultative, and emergency services of physicians licensed by the state and required by state and federal regulations;

(3) Provide for the access of the facility residents to dental and other health-related services, recreational services, rehabilitative services, and social work services appropriate to their needs and conditions and not directly furnished by the licensee;

(4) (A) If the facility was not cited for any deficiencies in the past twelve (12) months, be encouraged by the office to provide services, including, but not limited to, respite and adult day services, which enable individuals to move in and out of the facility. A facility is not subject to any additional licensure requirements for providing these services.

(B) (i) Respite care may be offered to persons in need of short-term or temporary long-term care services.

(ii) Respite care shall be provided in accordance with this subchapter and rules adopted by the office. However, the office, by rule, shall adopt modified requirements for resident assessment, resident care plans, resident contracts, physician orders, and other provisions, as appropriate, for short-term or temporary long-term care services. The office shall allow for shared programming and staff in a facility which meets minimum standards and offers services pursuant to this subdivision (4)(B)(ii), but, if the facility is cited for deficiencies in quality of care, categories, or tags, may require additional staff and programs appropriate to the needs of service recipients.

(C) (i) A person who receives respite care may not be counted as a resident of the facility for purposes of the facility's licensed capacity unless that person receives twenty-four-hour respite care.

(ii) A person receiving either respite care for twenty-four (24) hours or longer or adult day services shall be included when calculating minimum staffing for the facility.

(D) Any costs and revenues generated by a facility from nonresidential programs or services shall be excluded from the calculations of Medicaid per diems for long-term care institutional care reimbursement;

(5) If the facility was not cited for any deficiencies in the last twelve (12) months, exceeds minimum staffing standards, and is part of a retirement community that offers other services pursuant to Part III, Part IV, or Part V, be allowed to share programming and staff;

(6) Maintain the facility premises and equipment and conduct its operations in a safe and sanitary manner;

(7) (A) If the licensee furnishes food service, provides a wholesome and nourishing diet sufficient to meet generally accepted standards of proper nutrition for its residents and provides such therapeutic diets as may be prescribed by attending physicians.

(B) In making rules to implement this subsection, the office shall be guided by standards recommended by nationally recognized professional groups and associations with knowledge of dietetics;

(8) (A) Keep full records of resident admissions and discharges, medical and general health status, including medical records, personal and social history, and identity and address of next of kin or other persons who may have responsibility for the affairs of the residents, and individual resident care plans, including, but not limited to, prescribed services, service frequency and duration, and service goals.

(B) The records shall be open to inspection by the office;

(9) Keep such fiscal records of its operations and conditions as may be necessary to provide information pursuant to this subchapter; and

(10) (A) Furnish copies of personnel records for employees affiliated with such a facility to any other facility licensed by this state requesting this information pursuant to this subchapter. The information contained in the records may include, but is not limited to, disciplinary matters and any reason for termination.

(B) Any facility releasing such records pursuant to this subchapter shall be considered to be acting in good faith and may not be held liable for information contained in such records, absent a showing that the facility maliciously falsified such records.



§ 20-10-1204 - Residents' rights.

(a) All long-term care facilities shall adopt and make public a statement of the rights and responsibilities of the residents of the facilities and shall treat the residents in accordance with the provisions of that statement. The statement shall assure each resident of the following:

(1) The right to be fully informed in writing and orally, prior to or at the time of admission and during his or her stay, of services available in the facility and of related charges for such services, including any charges for services not covered under Title XVIII or Title XIX of the Social Security Act or not covered by the basic per diem rates and of bed reservation and refund policies of the facility;

(2) The right to examine at any time the results which the facility shall post of the most recent inspection of the facility conducted by a federal or state agency and any plan of correction in effect with respect to the facility;

(3) The right to have copies of the rules and regulations of the facility and an explanation of the responsibility of the resident to obey all reasonable rules and regulations of the facility and to respect the personal rights and private property of the other residents;

(4) (A) The right to manage his or her own financial affairs or to delegate that responsibility to the licensee but only to the extent of the funds held in trust by the licensee for the resident.

(B) The facility may not require a resident to deposit personal funds with the facility.

(C) However, upon written authorization of a resident, the facility shall hold, safeguard, manage, and account for the personal funds of the resident deposited with the facility as follows:

(i) The facility shall establish and maintain a system that ensures a full, complete, and separate accounting, according to generally accepted accounting principles or regulations established by the Office of Long-Term Care, of each resident's personal funds entrusted to the facility on the resident's behalf;

(ii) The accounting system established and maintained by the facility shall preclude any commingling of resident funds with facility funds or with the funds of any person other than a resident;

(iii) An annual accounting of any transaction made on behalf of the resident shall be furnished to the resident or the person responsible for the resident; and

(iv) The facility may not impose a charge against the personal funds of a resident for any item or service for which payment is made under Title XVIII or Title XIX of the Social Security Act.

(D) An annual accounting of any transactions made on behalf of the resident shall be furnished to the resident or to the person responsible for the resident;

(5) (A) The right to freedom of choice in selecting a personal physician, to obtain pharmaceutical supplies and services from a pharmacy of the resident's choice, at the resident's own expense or through Title XIX of the Social Security Act, and to obtain information about and to participate in community-based activities programs, unless medically contraindicated as documented by a physician in the resident's medical record.

(B) (i) If a resident chooses to use a community pharmacy and if the facility in which the resident resides uses a unit-dose system, the pharmacy selected by the resident shall be one (1) that provides a compatible unit-dose system, provides service delivery, and stocks the drugs normally used by long-term care residents.

(ii) If a resident chooses to use a community unit-dose system and if the facility in which the resident resides does not use a unit-dose system, the pharmacy selected by the resident shall be one (1) that provides service delivery and stocks the drugs normally used by the long-term care residents;

(6) The right to be adequately informed of his or her medical condition and proposed treatment unless the resident is determined to be unable to provide informed consent under Arkansas law, the right to be fully informed in advance of any nonemergency changes in care or treatment that may affect the resident's well-being, and except with respect to a resident adjudged incompetent, the right to participate in the planning of all medical treatment, including the right to refuse medication and treatment unless otherwise indicated by the resident's physician and to know the consequences of such actions;

(7) (A) The right to refuse medication or treatment and to be informed of the consequences of such decisions unless determined unable to provide informed consent under state law. When the resident refuses medication or treatment, the facility shall notify the resident or the resident's legal representative of the consequences of such a decision and shall document the resident's decision in his or her medical record.

(B) The facility shall continue to provide other services the resident agrees to in accordance with the resident's care plan;

(8) The right to receive adequate and appropriate health care and protective and support services, including social services, mental health services, if available, planned recreational activities, and therapeutic and rehabilitative services consistent with the resident care plan, with established and recognized practice standards within the community, and with rules as adopted by the agency;

(9) The right to have privacy in treatment and in caring for personal needs, to close room doors and to have facility personnel knock before entering the room except in the case of an emergency or unless medically contraindicated, and to security in storing and using personal possessions. Privacy of the resident's body shall be maintained during, but not limited to, toileting, bathing, and other activities of personal hygiene, except as needed for resident safety or assistance;

(10) The right to receive notice before the room of the resident in the facility is changed;

(11) (A) The right to be informed of the bed reservation policy for a hospitalization.

(B) (i) The facility shall inform a private-pay resident and his or her responsible party that his or her bed will be reserved for any single hospitalization for a period up to thirty (30) days, provided that the facility receives reimbursement.

(ii) Any resident who is a recipient of assistance under Title XIX of the Social Security Act or the resident's designee or legal representative shall be informed by the licensee that his or her bed for which there is Title XIX reimbursement available will be reserved up to five (5) days but that the bed will not be reserved if it is medically determined by a physician that the resident will not need it or will not be able to return to the facility or if the agency determines that the facility's occupancy rate ensures the availability of a bed for the resident.

(C) Notice shall be provided within twenty-four (24) hours of hospitalization;

(12) (A) The right to be transferred or discharged only for medical reasons or for the welfare of other residents and the right to be given reasonable advance notice of no less than thirty (30) days of any involuntary transfer or discharge, except in the case of an emergency as determined by a licensed professional on the staff of the facility or in the case of conflicting rules and regulations which govern Title XVIII or Title XIX of the Social Security Act.

(B) For nonpayment of a bill for care received, the resident shall be given thirty (30) days' advance notice.

(C) (i) A licensee certified to provide services under Title XIX of the Social Security Act may not transfer or discharge a resident solely because the source of payment for care changes.

(ii) Admission to a facility operated by a licensee may not be conditioned upon a waiver of such a right, and any document or provision in a document which purports to waive or preclude such a right is void and unenforceable.

(iii) Any licensee certified to provide services under Title XIX of the Social Security Act that obtains or attempts to obtain such a waiver of a resident's rights as established herein is subject to disciplinary action as provided in subdivision (a)(16)(A)(ii) of this section.

(D) The resident and the family or representative of the resident shall be consulted in choosing another facility;

(13) For residents of Medicaid-certified or Medicare-certified facilities, the right to challenge a decision by the facility to discharge or transfer the resident, as required under Title 42 C.F.R. Part 488.12;

(14) (A) The right to be free from mental and physical abuse, corporal punishment, extended involuntary seclusion, and from physical and chemical restraints, except those restraints authorized in writing by a physician for a specified and limited period of time or as are necessitated by an emergency.

(B) (i) In the case of an emergency, restraint may be applied only by a qualified licensed nurse who shall set forth in writing the circumstances requiring the use of restraint, and in the case of use of a chemical restraint, a physician shall be consulted immediately thereafter.

(ii) Restraints may not be used in lieu of staff supervision or merely for staff convenience, for punishment, or for reasons other than resident protection or safety;

(15) (A) The right to retain and use personal clothing and possessions as space permits unless to do so would infringe upon the rights of other residents or unless medically contraindicated as documented in the resident's medical record by a physician.

(B) If clothing is provided to the resident by the licensee, it shall be of reasonable fit;

(16) (A) (i) The right to private and uncensored communication, including, but not limited to, receiving and sending unopened correspondence, access to a telephone, visiting with any person of the resident's choice during visiting hours, provided that such visitors are not disruptive or dangerous, and overnight visitation outside the facility with family and friends in accordance with facility policies, physician orders, and Title XVIII and Title XIX of the Social Security Act regulations, without the resident's losing his or her bed. Facility visiting hours shall be flexible, taking into consideration special circumstances such as, but not limited to, out-of-town visitors and working relatives or friends.

(ii) Unless otherwise indicated in the resident care plan, the licensee shall with the consent of the resident and in accordance with policies approved by the agency permit recognized volunteer groups, representatives of community-based legal, social, mental health, and leisure programs, and members of the clergy access to the facility during visiting hours for the purpose of visiting with and providing services to any resident. Any entity or individual that provides health, social, legal, or other services to a resident has the right to have reasonable access to the resident.

(B) The resident has the right to deny or withdraw consent to access at any time by any entity or individual.

(C) Notwithstanding the visiting policy of the facility, the following individuals shall be permitted immediate access to the resident:

(i) Any representative of the federal or state government, including, but not limited to, representatives of the Department of Health and Human Services, any law enforcement officer, any ombudsman, and the resident's individual physician; and

(ii) Subject to the resident's right to deny or withdraw consent, immediate family or other relatives of the resident;

(17) (A) (i) The right to present grievances on behalf of himself or herself or others to the staff or administrator of the facility, to governmental officials, or to any other person, to recommend changes in policies and services to facility personnel, and to join with other residents or individuals within or outside the facility to work for improvements in resident care, freedom from restraint, interference, coercion, discrimination, or reprisal. This right includes access to ombudsmen and advocates and the right to be a member of, to be active in, and to associate with advocacy or special interest groups.

(ii) The facility shall allow any ombudsman to examine a resident's clinical records with the permission of the resident or the resident's legal representative and consistent with state law.

(B) The right also includes the right to prompt efforts by the facility to resolve resident grievances, including grievances with respect to the behavior of other residents;

(18) The right to organize and participate in resident groups in the facility and the right to have the resident's family meet in the facility with the families of other residents;

(19) The right to participate in social, religious, and community activities that do not interfere with the rights of other residents;

(20) The right to civil and religious liberties, including knowledge of available choices and the right to independent personal decisions which will not be infringed upon and the right to encouragement and assistance from the staff of the facility in the exercise of these rights; and

(21) The right to be treated courteously, fairly, and with the fullest measure of dignity and to receive a written statement and an oral explanation of the services provided by the licensee, including those required to be offered on an as-needed basis.

(b) (1) (A) The licensee for each long-term care facility shall orally inform the resident of the resident's rights and provide a copy of the statement required by subdivision (a)(20) of this section to each resident or the resident's legal representative at or before the resident's admission to a facility.

(B) The written statement of rights shall include a statement that a resident may file a complaint with the office or the ombudsman.

(C) The statement shall be in boldface type and shall include the name, address, and telephone numbers of the ombudsman and adult abuse registry where complaints may be lodged.

(2) (A) The licensee shall provide a copy of the residents' rights to each staff member of the facility.

(B) Each such licensee shall prepare a written plan and provide appropriate staff training to implement the provisions of this section.

(c) (1) Any violation of the residents' rights set forth in this section may constitute grounds for action by the office.

(2) In order to determine whether the licensee is adequately protecting residents' rights, the annual inspection of the facility shall include private informal conversations with a sample of residents to discuss residents' experiences within the facility with respect to rights specified in this section and general compliance with standards and consultation with the ombudsman in the area in which the long-term care facility is located.

(d) Any person who submits or reports a complaint concerning a suspected violation of the residents' rights or concerning services or conditions in a facility or who testifies in any administrative or judicial proceeding arising from the complaint shall have immunity from civil liability thereof unless that person has acted in bad faith or with malicious purpose or if the court finds that there was a complete absence of a justiciable issue of either law or fact.



§ 20-10-1205 - Property and personal affairs of residents.

(a) (1) The admission of a resident to a long-term care facility and his or her presence in the facility shall not confer on the facility or its owner, administrator, employees, or representatives any authority to manage, use, or dispose of any property of the resident, nor shall the admission or presence confer on any of the aforementioned persons any authority or responsibility for the personal affairs of the resident except that which may be necessary for the safety of the residents and the orderly management of the facility.

(2) No licensee, owner, administrator, employee, or representative thereof shall act as guardian, trustee, or conservator for any resident of the facility or any such resident's property unless the person is the resident's spouse or blood relative within the third degree of consanguinity or if so ordered by a court before July 30, 1999.

(b) (1) A licensee shall provide for the safekeeping of personal effects, funds, and other property of the resident in the facility.

(2) Whenever necessary for the protection of valuables or in order to avoid unreasonable responsibility therefor, the licensee may require that valuables be excluded or removed from the facility and kept at some place not subject to the control of the licensee.

(3) A licensee shall keep complete and accurate records of all funds and other effects and property of its residents received by it for safekeeping.

(4) Any funds or other property belonging to a resident that are received by a licensee shall be held in trust. Funds held in trust:

(A) Shall be kept separate from the funds and property of the facility;

(B) Shall be deposited into a bank, savings and loan association, trust company, or credit union located in this state and, if possible, located in the same county in which the facility is located;

(C) Shall not be represented as part of the assets of the facility on a financial statement; and

(D) Shall be used or otherwise expended only for the account of the resident.

(c) (1) The licensee may enter into a self-insurance agreement as specified in rules adopted by the Office of Long-Term Care.

(2) Funds contained in the pool shall run to any resident suffering financial loss as a result of the violation by the licensee of the provisions of this section. Such funds shall be awarded to any resident in an amount equal to the amount that the resident can establish by affidavit or other adequate evidence was deposited in trust with the licensee and which could not be paid to the resident within thirty (30) days of the resident's request.

(3) (A) The office shall promulgate rules with regard to the establishment, organization, and operation of such self-insurance pools.

(B) The rules shall include, but shall not be limited to, requirements for monetary reserves to be maintained by the self-insurers to assure their financial solvency.

(d) (1) (A) If at any time during the period for which a license is issued, a licensee that has not entered into a self-insurance agreement, as provided in subsection (c) of this section, is requested to provide safekeeping for the personal funds of a resident, the licensee shall notify the agency of the request and make application for a surety bond or for participation in a self-insurance agreement within seven (7) days of the request, exclusive of weekends and holidays.

(B) Copies of the application, along with written documentation of related correspondence with an insurance agency or group, shall be maintained by the licensee for review by the office and the ombudsman.

(2) Moneys or securities received as advance payment for care may not at any time exceed the cost of care for a six-month period.

(3) At least annually, the licensee shall furnish the resident and the guardian, trustee, or conservator, if any, for the resident a complete and verified statement of all funds and other property to which this subsection applies, detailing the amounts and items received, together with their sources and disposition. In any event, the licensee shall furnish such a statement annually and upon the discharge or transfer of a resident.

(e) (1) (A) (i) In the event of the death of a resident, a licensee within thirty (30) days of the resident's death shall provide an accounting and shall return all refunds and funds held in trust to the resident's personal representative, if one has been appointed at the time that the long-term care facility disburses such funds and, if not, to the resident's spouse or a beneficiary named in a beneficiary designation form provided by the long-term care facility to the resident.

(ii) No licensee, owner, administrator, employee, or representative of a long-term care facility shall be named as a beneficiary to a resident's funds.

(iii) A beneficiary designation form shall be completed only by the resident at the time of admission to a long-term care facility and in the presence of two (2) witnesses who shall affix their signatures to the form as witnesses.

(B) If the resident has no spouse or a named beneficiary or the person cannot be located, funds due to the resident shall be placed in an interest-bearing account in a bank, savings and loan association, trust company, or credit union located in this state and, if possible, located within the same county in which the facility is located. The funds shall not be represented as part of the assets of the facility on a financial statement, and the licensee shall maintain the account until such time as the trust funds are disbursed pursuant to the provisions of the Probate Code, § 28-1-101 et seq.

(2) (A) All other property of a deceased resident being held in trust by the licensee shall be returned to the resident's personal representative, if one has been appointed at the time that the facility disburses such property and, if not, to the resident's spouse or a beneficiary named in a beneficiary designation form provided by the facility to the resident.

(B) If the resident has no spouse or a named beneficiary or the person cannot be located, property being held is to be disbursed pursuant to the provisions of the Probate Code, § 28-1-101 et seq.

(f) (1) The trust funds and property of deceased residents shall be kept separately from the funds and the property of the licensee and from the funds and property of the residents of the facility.

(2) (A) The long-term care facility needs to maintain only one (1) account in which the trust funds amounting to less than one hundred dollars ($100) of deceased residents are placed.

(B) However, it shall be the obligation of the long-term care facility to maintain adequate records to permit compilation of interest due each individual resident's account.

(3) Separate accounts shall be maintained with respect to trust funds of deceased residents equal to or in excess of one hundred dollars ($100).

(4) Any other property of a deceased resident held in trust by a licensee which is not disbursed in accordance with the Probate Code, § 28-1-101 et seq., shall escheat to the state as provided by law.



§ 20-10-1206 - Right of entry and inspection.

(a) (1) The Department of Health and Human Services and any duly designated officer or employee thereof or an ombudsman shall have the right to enter upon and into the premises of any long-term care facility at any time in order to determine the state of compliance with this subchapter and the rules in force pursuant to this subchapter.

(2) The right of entry and inspection shall also extend to any premise which the agency has reason to believe is being operated or maintained as a facility without a license, but no such entry or inspection of any premises shall be made without the permission of the owner or person in charge thereof, unless an inspection order is first obtained from a circuit court upon a showing of reasonable cause to inspect that certain premises are being maintained and operated in violation of this subchapter and statutory licensure requirements.

(b) Any records of a long-term care facility determined by the Office of Long-Term Care to be necessary and essential to establish lawful compliance with any rules or standards shall be made available to the office on the premises of the facility, with the exception of quality assurance committee records.



§ 20-10-1207 - Availability, distribution, and posting of reports and records.

(a) Within ten (10) days after the date of an annual inspection visit or within thirty (30) days after the date of any interim visit, the Office of Long-Term Care shall forward the results of all inspections of long-term care facilities to:

(1) The ombudsman in whose county the inspected facility is located; and

(2) At least one (1) public library or in the absence of a public library, the county clerk in the county in which the inspected facility is located.

(b) Every long-term care facility licensee shall:

(1) Post in a sufficient number of prominent positions in the facility so as to be accessible to all residents and to the general public the last inspection report or survey pertaining to the facility and issued by the office, with references to the page numbers of the full reports, noting any deficiencies found by the office and the actions taken by the licensee to rectify such deficiencies; and

(2) Upon request, provide to any person who has completed a written application with an intent to be admitted, to any resident of the long-term care facility, or to any relative, spouse, or guardian of the person a copy of the last inspection report pertaining to the long-term care facility and issued by the agency, provided that the person requesting the report agrees to pay a reasonable charge to cover copying costs.

(c) (1) Each long-term care facility licensee shall maintain as public information, available upon request, records of inspection reports pertaining to that facility that have been filed with or issued by any governmental agency.

(2) Copies of the reports shall be retained in the records for not less than five (5) years after the date the reports are filed or issued.



§ 20-10-1208 - Patient records -- Penalties for alteration.

(a) Any person who fraudulently alters, defaces, or falsifies any medical or other long-term care facility record or causes or procures any of these offenses to be committed commits a Class A misdemeanor.

(b) A conviction under this section is also grounds for restriction, suspension, or termination of license privileges for the person.



§ 20-10-1209 - Civil enforcement.

(a) (1) Any resident who is injured by a deprivation or infringement of his or her rights as specified in this subchapter may bring a cause of action against any licensee responsible for the deprivation or infringement.

(2) The action may be brought by the resident or his or her guardian or by the personal representative of the estate of a deceased resident.

(3) The action may be brought in any court of competent jurisdiction in the county in which the injury occurred or where the licensee is located to enforce such rights and to recover actual and punitive damages.

(4) The resident may seek to recover actual damages when there is a finding that an employee of the long-term care facility failed to do something which a reasonably careful person would do or did something which a reasonable person would not do under circumstances similar to those shown by the evidence in the case, which caused an injury due to an infringement or a deprivation of the resident's rights.

(5) No separate award of attorney's fees may be made by the court.

(b) (1) A licensee shall not be liable for the medical negligence of any physician rendering care or treatment to the resident, except for the services of a medical director as required in this subchapter.

(2) Nothing in this subsection shall be construed to protect a licensee from liability for failure to provide a resident with appropriate observation, assessment, nursing diagnosis, planning, intervention, and evaluation of care by nursing staff.

(c) For the purpose of this section, punitive damages may be awarded for conduct which is willful, wanton, gross or flagrant, reckless, or consciously indifferent to the rights of the resident.






Subchapter 13 - -- Nursing Home Resident and Employee Immunization

§ 20-10-1301 - Title.

This subchapter shall be known and may be cited as the "Nursing Home Resident and Employee Immunization Act of 1999".



§ 20-10-1302 - Purpose.

It is recognized that:

(1) The sixth leading cause of death in Arkansas is the combined diagnostic category of pneumonia and influenza;

(2) Approximately ninety percent (90%) of the pneumonia and influenza deaths are in those over sixty-five (65) years of age;

(3) The Centers for Disease Control and Prevention recommends that individuals over the age of sixty-five (65) years have annual flu shots and a pneumococcal vaccine one (1) time;

(4) The Centers for Disease Control and Prevention further suggests that consent for immunization be acquired at the time of nursing home admission;

(5) Current utilization of the flu shots by nursing home residents is approximately fifty percent (50%);

(6) The elderly living in an institutional setting, where disease may be more readily transmitted, are less protected than those living in the community; and

(7) The pneumococcal vaccine utilization by nursing home residents is approximately thirty percent (30%).



§ 20-10-1303 - Definitions.

As used in this subchapter:

(1) "Document" means evidence from a person's physician or health care provider in written format indicating the date and place when the individual received the influenza virus vaccine and the pneumococcal pneumonia vaccine;

(2) "Medically contraindicated" means either that the influenza or pneumococcal vaccines should not be administered to an individual because of a condition that individual has that will be detrimental to the individual's health if the individual receives either of the vaccines;

(3) (A) "Nursing home facilities" means facilities that include any building, structure, agency, institution, or place for the reception, accommodation, board, care, or treatment of two (2) or more individuals who because of physical or mental infirmity are unable to sufficiently or properly care for themselves and for which reception, accommodation, board, care, or treatment a charge is made.

(B) "Nursing home" shall not include the offices of private physicians and surgeons, residential health care facilities, hospitals, institutions operated by the federal government, any other similar facility where individuals reside, or any facility which is conducted by and for those who rely exclusively upon treatment by prayer alone for healing in accordance with the tenets or practices of any recognized religious denomination; and

(4) "Report" means to maintain a current list or roster of vaccine status for residents and employees and by December 1 of each year to provide that list to the Office of Long-Term Care.



§ 20-10-1304 - Implementation.

(a) (1) (A) The State Board of Health may promulgate rules and regulations to provide for the immunization against the influenza virus and pneumococcal disease as provided for in this subchapter.

(B) The Office of Long-Term Care shall be granted authority to enforce the rules and regulations.

(2) The board may also promulgate rules and regulations to provide for the immunization of other individuals and require other institutions and facilities to provide the immunizations provided for in this subchapter.

(b) Each nursing home facility in this state shall:

(1) Obtain consent from residents or their legal guardians upon admission to participate in all immunization programs that are conducted within the facility while that person is a resident of that facility, and not in violation of the resident's right to refuse treatment;

(2) As a condition of his or her employment, require each employee to participate in immunization programs conducted while he or she is employed at the facility, unless the employee meets the qualifications for exemptions as listed in § 20-10-1305; and

(3) Document and report annually immunizations against:

(A) Influenza virus for residents and full-time and part-time employees; and

(B) Pneumococcal disease for residents.

(c) Any nursing home facility which violates this subchapter shall be subject to suspension and revocation of its license.

(d) (1) The Department of Health shall provide vaccines, supplies, and staff necessary for the immunizations of nursing home residents and employees as provided for in this subchapter.

(2) However, during the outbreak of a pandemic disease, the department may enforce vaccine priorities necessary to limit the loss of life among citizens and to contain the spread of the disease.



§ 20-10-1305 - Exemptions.

All residents of nursing home facilities and all full-time and part-time employees of nursing home facilities shall be immunized according to this subchapter with the following exemptions:

(1) No individual shall be required to receive either an influenza virus vaccine or a pneumococcal pneumonia vaccine if the vaccine is medically contraindicated as described in the product labeling approved by the federal Food and Drug Administration; and

(2) The provisions of this subchapter shall not apply if the resident or legal guardian objects on the ground that the immunization conflicts with the religious tenets and practices of a recognized church or religious denomination of which the resident or guardian is an adherent or member.






Subchapter 14 - -- Staffing Requirements for Nursing Facilities and Nursing Homes

§ 20-10-1401 - Definitions.

As used in this subchapter:

(1) "Day shift" means the period of 7:00 a.m. to 3:00 p.m.;

(2) (A) "Direct-care staff" means any nurse aide or licensed nurse who provides direct, hands-on care to nursing facility residents.

(B) "Direct-care staff" shall not include:

(i) Therapy personnel or personnel listed in § 20-10-1404; or

(ii) Medication assistive persons as defined in § 17-87-701;

(3) "Evening shift" means the period of 3:00 p.m. to 11:00 p.m.;

(4) "Midnight census" means the number of patients occupying nursing home beds in a nursing facility at midnight of each day;

(5) "Night shift" means the period of 11:00 p.m. to 7:00 a.m.;

(6) "Nurse aide" means any person who meets the requirements according to regulations adopted pursuant to 42 C.F.R. § 483.75(e), as it existed on January 1, 2005; and

(7) (A) "Nursing facility" means any building, structure, agency, institution, or other place for the reception, accommodation, board, care, or treatment of more than three (3) unrelated individuals who, because of physical or mental infirmity, are unable to sufficiently or properly care for themselves, and for which reception, accommodation, board, care, and treatment a charge is made.

(B) However, "nursing facility" shall not include:

(i) The offices of private physicians and surgeons;

(ii) Residential care facilities;

(iii) Assisted living facilities;

(iv) Intermediate care facilities for the mentally retarded;

(v) Hospitals;

(vi) Institutions operated by the federal government or licensed by the Division of Developmental Disabilities Services of the Department of Health and Human Services; or

(vii) Any facility that is conducted by and for those who rely exclusively upon treatment by prayer alone for healing in accordance with the tenets or practices of any recognized religious denomination.



§ 20-10-1402 - Staffing standards.

(a) The Department of Human Services shall not issue or renew a license of a nursing facility unless that facility employs the direct-care staff needed to provide continuous twenty-four-hour nursing care and service to meet the needs of each resident of the nursing facility and the staffing standards required by all state and federal regulations.

(b) (1) Except for nursing facilities that the Office of Long-Term Care designates or certifies as Eden Alternative nursing facilities or Green House Project nursing facilities, the staffing standard required by this subchapter shall be the minimum number of direct-care staff required by nursing facilities and shall be adjusted upward to meet the care needs of residents.

(2) (A) The office shall promulgate staffing standards for nursing facilities that the office designates or certifies as Eden Alternative nursing facilities or Green House Project nursing facilities.

(B) The department may develop a reimbursement methodology or amend the reimbursement methodology in existence as of July 31, 2007, to provide payment for staff that provides services or care to residents in the designated or certified Eden Alternative nursing facilities or Green House Project nursing facilities.

(c) If a facility varies shift hours from the shift hours listed in § 20-10-1401, the facility shall meet the staffing requirements for the shift listed in § 20-10-1403.



§ 20-10-1403 - Ratio of staff to residents.

(a) Except for nursing facilities that the Office of Long-Term Care designates as Eden Alternative nursing facilities or Green House Project nursing facilities, all nursing facilities shall maintain the following minimum direct-care staffing-to-resident ratios:

(1) One (1) direct-care staff to every six (6) residents for the day shift. Of this direct-care staff, there shall be at least one (1) licensed nurse to every forty (40) residents;

(2) One (1) direct-care staff to every nine (9) residents for the evening shift. Of this direct-care staff, there shall be at least one (1) licensed nurse to every forty (40) residents; and

(3) One (1) direct-care staff to every fourteen (14) residents for the night shift. Of this direct-care staff, there shall be at least one (1) licensed nurse to every eighty (80) residents.

(b) (1) Licensed direct-care staff shall not be excluded from the computation of direct-care staff-to-resident ratios while serving in a staffing capacity that requires less education and training than is commensurate with their professional licensure.

(2) Licensed direct-care staff who serve in a staffing capacity that requires less education and training than is commensurate with their professional licensure shall not be restricted from providing direct-care services within the scope of their professional licensure in order to be included in the computation of direct-care staff-to-resident ratios.

(c) Nursing facilities shall provide in-service training to their direct-care staffs pursuant to regulations promulgated by the office.

(d) Upon any expansion of resident census by the facility, the facility shall be exempt from any increase in staffing ratios for a period of nine (9) consecutive shifts from the date of the expansion of resident census.

(e) (1) The computation of the direct-care minimum staffing ratios shall be carried to the hundredth place.

(2) If the application of the ratios listed in subsections (a)-(c) of this section results in other than a whole number of direct-care staff for a shift or shifts, the number of required direct-care staff shall be rounded to the next higher whole number when the resulting ratio, carried to the hundredth place, is fifty-one hundredths (.51) or higher.

(3) In no event shall a facility have fewer than one (1) licensed nurse per shift for direct-care staff.

(4) All computations shall be based on the midnight census for the day in which the shift or shifts begin.

(f) (1) Facilities may vary the starting hour and the ending hour for up to twenty-five percent (25%) of the minimum direct-care staff of the day shift or the evening shift, or both, to meet resident care needs.

(2) Before varying the starting hour and the ending hour of direct-care staff of the day shift or the evening shift, the facility shall inform the office in writing of:

(A) The resident care needs to be met by the change in starting and ending times of the shift;

(B) The number of direct-care staff to whom the changes will apply;

(C) The starting hour and ending hour of the shift for the direct-care staff to whom the change will apply; and

(D) The length of time the variations will be used, if known.

(3) (A) The facility shall receive written approval from the office before the facility may vary the starting hour and ending hour of a shift for selected direct-care staff.

(B) The office may deny approval upon determination that:

(i) The reason for the request to vary the starting and ending time of a shift for selected direct-care staff does not meet resident care needs;

(ii) The facility was in a pattern of failure for any month in the three (3) months immediately preceding the request; or

(iii) The variation will result in a period of more than two (2) hours in which there is less than the minimum required number of direct-care staff under subsection (a) of this section.

(C) The office may revoke approval to vary the starting and ending time of a shift for selected direct-care staff if the office determines that:

(i) The approval has resulted in resident care needs being unmet; or

(ii) The facility is in a pattern of failure.

(4) If a facility varies the starting and ending times for direct-care staff of the day shift or the evening shift, or both, the facility shall be deemed to have met minimum staffing requirements for that shift if the number of direct-care staff whose starting and ending times are varied and the number of direct-care staff whose starting and ending times are not varied together equal the number of direct-care staff required for the shift.



§ 20-10-1404 - Director of nurses.

(a) In addition to the minimum direct-care staffing ratios in § 20-10-1403, each nursing facility shall employ a registered nurse to serve as Director of Nurses.

(b) (1) The director shall be a full-time employee and shall be employed for no less than forty (40) hours per week.

(2) An additional registered nurse shall be employed for a minimum of sixteen (16) hours per week to ensure coverage seven (7) days a week.



§ 20-10-1405 - Services provided.

(a) An employee designated as a member of the nursing staff shall not be required to provide services such as food preparation, housekeeping, laundry, or maintenance services except as necessary to maintain a safe and sanitary environment.

(b) Persons employed to provide additional services such as food preparation, housekeeping, laundry, or maintenance services shall not be counted in determining the staffing ratios required by this subchapter unless the persons are qualified to serve as and specifically scheduled in a direct-care capacity.

(c) A person employed to provide additional services shall count toward the direct-care staffing ratios only for the time in which the facility can document that the person provides direct-care services.



§ 20-10-1406 - Posting of personnel numbers.

(a) (1) Each nursing facility shall post daily at the beginning of each shift in a prominent place within twenty feet (20') of the main entrance of the nursing facility and in a location that is readily accessible and visible to residents and visitors the number of direct-care staff on duty at each shift.

(2) The posting shall consist of a sign-in sheet signed by each staff member as the staff member reports to work, and the staff member shall indicate on the sheet the time of arrival and departure, all halls, wings, or corridors on which the staff member worked or was assigned, and the total number of hours worked.

(3) The title of the posting shall be printed in a type no smaller than 18-point type.

(4) Below the posting, the nursing facility shall post a diagram of the facility showing the location of each hall, wing, or corridor.

(b) The current number of residents shall be posted and filed with the staffing report for the same time period.

(c) These records shall be filed and saved by the nursing facility until the next survey or for eighteen (18) months, whichever is greater, and these records shall be available for review by any interested person upon a written request.



§ 20-10-1407 - Report.

(a) (1) By the fifth day of each month, each nursing facility shall submit a written report of all shifts which failed to meet the minimum staffing requirements of this subchapter during the preceding month to the Office of Long-Term Care.

(2) Upon determination by the office that a pattern of failure to comply with the provisions of this subchapter has occurred, the nursing facility shall submit to the office on a monthly basis a report stating the nursing staff-to-resident ratios for each shift, in addition to the requirements set forth in subdivision (a)(1) of this section.

(3) Each nursing facility also shall submit copies of all daily staffing logs for the same months for any reports required under subdivision (a)(1) or subsection (b) of this section.

(b) The failure of a direct-care staff member or members to sign the posted sign-in sheet in accordance with § 20-10-1406 shall not be considered a violation of the staff-resident ratios set forth in § 20-10-1403 if the facility has other documentation that the staff member or members provided direct-care services for the dates and times stated by the facility.

(c) The failure to meet the requirement regarding the posting of current staff-resident ratios set forth in § 20-10-1406 or the failure to provide staffing reports, logs, or other documentation directly related to minimum staffing standards to the office or the Division of Medical Services of the Department of Health and Human Services is a Class C violation in accordance with § 20-10-206.

(d) "Pattern of failure" means that a facility did not meet the minimum staffing requirements of this subchapter for more than twenty percent (20%) of the total number of shifts for any one (1) month.

(e) (1) The division may perform staffing audits, including random staffing audits, of nursing facilities to determine and ensure compliance with the requirements of this subchapter.

(2) Facilities shall provide staffing reports, logs, or other documentation upon request of the division.



§ 20-10-1408 - Penalties.

(a) Upon a determination of a pattern of failure of a facility by the Office of Long-Term Care, the following penalties shall be applied to the facility:

(1) When the pattern of failure is more than twenty percent (20%) but less than twenty-five percent (25%) of the total number of shifts for any one (1) month, the facility shall be assessed a fine of two thousand five hundred dollars ($2,500);

(2) When the pattern of failure is twenty-five percent (25%) or higher but less than thirty percent (30%) of the total number of shifts for any one (1) month, the facility:

(A) Shall be assessed a fine of five thousand dollars ($5,000); and

(B) (i) Shall be prohibited from admitting new residents for a period of at least two (2) weeks beginning the next business day after notification by the office to the facility of the pattern of failure and continuing until the next business day after the facility submits a report establishing that the facility was not in a pattern of failure for the time during which the facility was prohibited from admitting new residents.

(ii) If the office subsequently determines that the facility did not meet the minimum staffing standards requirements as alleged in the report from the facility, the office shall prohibit the facility from admitting new residents for a period of at least two (2) weeks, and continuing until the next business day after the facility submits a new report establishing that the facility was not in a pattern of failure for the time in which the facility was prohibited from admitting new residents;

(3) When the pattern of failure is thirty percent (30%) or higher of the total number of shifts for any one (1) month in a three-month reporting period, the facility:

(A) Shall be assessed a fine of seven thousand five hundred dollars ($7,500); and

(B) (i) Shall be prohibited from admitting new residents for a period of at least two (2) weeks beginning the next business day after notification by the office to the facility of the pattern of failure and continuing until the next business day after the facility submits a report establishing that the facility was not in a pattern of failure for the time during which the facility was prohibited from admitting new residents.

(ii) If the office subsequently determines that the facility did not meet the minimum staffing standards requirements as alleged in the report from the facility, the office shall prohibit the facility from admitting new residents for a period of at least two (2) weeks and continuing until the next business day after the facility submits a new report establishing that the facility was not in a pattern of failure for the time in which the facility was prohibited from admitting new residents; and

(4) If after five (5) days' notice from the office of the imposition of a denial of new admissions a facility admits new residents during a period in which the facility is prohibited from admitting new residents, the facility shall be assessed a fine of twenty-five thousand dollars ($25,000) per new resident admitted.

(b) The penalties stated in this subchapter are supplemental to any provisions in state or federal laws or regulations.

(c) Appeals from the imposition of any remedy imposed under this subchapter shall be made pursuant to § 20-10-208.

(d) (1) When residents are relocated from facilities due to natural disaster or as a result of state or federal action, the Department of Health and Human Services may waive some or all of the provisions of §§ 20-10-1403 and 20-10-1404 for facilities to which the residents are relocated.

(2) Any waiver shall be limited to no more than three (3) months from the date of transfer.



§ 20-10-1409 - Staffing standards.

(a) The staffing standards as set forth in § 20-10-1403 are to be construed as nursing facility staffing standards above the 1989 standards established by the Office of Long-Term Care.

(b) (1) If the Director of the Department of Health and Human Services determines that the reimbursement methodology or available funding is insufficient or unable to pay for the minimum staffing standards under § 20-10-1403, the office, by regulation, may modify the requirements of § 20-10-1403 to ensure minimum staffing funds.

(2) If the Director of the Office of Long-Term Care determines that the minimum staffing standards under § 20-10-1403 or § 20-10-1404 have become insufficient at any time to ensure the health, safety, or welfare of nursing facility residents, by regulation, the office may increase minimum staffing standards or otherwise promulgate regulations to ensure the health, safety, or welfare of the nursing facility residents.

(c) (1) (A) If the Director of the Office of Long-Term Care determines that minimum staffing standards should be increased pursuant to § 20-10-1409(b)(2), the Director of the Office of Long-Term Care shall certify the determination and any proposed regulatory increases to minimum staffing standards to the Director of the Division of Medical Services of the Department of Health and Human Services, who shall notify the Director of the Department of Health and Human Services and the Legislative Council of the determination and whether sufficient appropriated funds exist to fund the costs to be incurred by the proposed changes to the minimum staffing standards.

(B) As used in this subsection, "costs" means direct-care costs as defined in the Long-Term Care Provider Reimbursement Manual as in effect January 12, 2001.

(2) In no event shall minimum staffing standards be increased unless sufficient appropriated funds exist to fund the costs to be incurred by the proposed increases to minimum staffing standards.



§ 20-10-1410 - Cosmetology and barbering services.

(a) (1) Cosmetology and barbering services provided to residents of nursing facilities and for which a fee is charged that is separate from and additional to monthly facility charges shall be provided only by a licensed cosmetologist or registered barber, respectively.

(2) (A) Routine personal hygiene and related daily care services that are provided to residents of nursing facilities and for which the fee is included in the monthly facility charges may be provided by direct care staff who are trained, licensed, and certified through various state and federal regulatory agencies.

(B) With the exception of shampoos, conditioners, soaps, antiseptics, or similar items, routine personal hygiene and related daily care services shall not include the use of chemical or cosmetic preparations such as those used in permanent waving, bleaching, tinting, coloring, and dyeing.

(b) (1) A direct care staff member shall not be required to hold a license as a cosmetologist or barber in order to provide routine personal hygiene and related daily care services.

(2) Nursing facilities shall be exempt from the licensure requirements for cosmetological establishments under § 17-26-401 et seq.

(3) A relative of a resident of a nursing facility providing cosmetological services to a related resident of a nursing facility shall be exempt from the following:

(A) The licensure requirements for cosmetologists under § 17-26-301 et seq; and

(B) The registration requirements for barbers under § 17-20-301 et seq.






Subchapter 15 - -- Alzheimer's Special Care Standards Act

§ 20-10-1501 - Title.

This subchapter shall be known and may be cited as the "Alzheimer's Special Care Standards Act".



§ 20-10-1502 - Legislative findings.

The General Assembly finds and declares that:

(1) Certain long-term care facilities claim to provide special care units and services for persons who have Alzheimer's disease or related dementia;

(2) It is in the public interest to provide for the protection of consumers regarding the accuracy and authenticity of the claims; and

(3) The provisions of this subchapter are intended to require such facilities to actually provide the care that they claim to offer, to require records of the claims to be kept, and to require the appropriate state licensing agency to examine their performance and provide penalties as the agency deems appropriate.



§ 20-10-1503 - Definition.

For the purposes of this subchapter, a long-term care facility has an Alzheimer's special care unit if the long-term care facility advertises or otherwise holds itself out as having one (1) or more special units for residents with a diagnosis of probable Alzheimer's disease or related dementia.



§ 20-10-1504 - Disclosure of treatment offered.

(a) (1) Any facility having an Alzheimer's special care unit shall be required to disclose the form of care or treatment provided to or for persons with a diagnosis of probable Alzheimer's disease or related dementia.

(2) The disclosure shall be made to the Office of Long-Term Care and to any person or the person's guardian or relative seeking placement within an Alzheimer's special care unit. The office shall examine all such disclosures as part of the facility's license renewal procedure and verify their accuracy.

(b) Each disclosure shall explain the additional care provided in each of the following areas:

(1) Treatment philosophy: The Alzheimer's special care unit or program's written statement of its overall treatment philosophy and mission which reflects the needs of residents afflicted with dementia;

(2) Screening, admission, and discharge procedures, assessment, care planning and implementation, staffing patterns, and training ratios unique to the unit;

(3) Physical environment and design features appropriate to support the functioning of cognitively impaired adult residents;

(4) The frequency and types of resident activities;

(5) The involvement of families and the availability of family support programs; and

(6) The costs of care and any additional fees unique to the Alzheimer's special care unit or program.

(c) (1) If a facility having an Alzheimer's special care unit does not meet those specific standards established by the office, the office shall instruct the facility to immediately cease advertising or holding itself out as having one (1) or more special programs for residents with a diagnosis of probable Alzheimer's disease or related dementia.

(2) If the facility fails or refuses to comply with instructions from the office, the office may sue in the name of the state the facility and any owner, manager, or director of the facility to enjoin the facility from advertising or holding itself out as having one (1) or more special programs for residents with a diagnosis of probable Alzheimer's disease or related dementia.



§ 20-10-1505 - Standards of care.

The Office of Long-Term Care shall establish and promulgate minimum standards for the care and treatment of persons with Alzheimer's disease and other dementia in such Alzheimer's special care units.






Subchapter 16 - -- Quality Assurance Levy

§ 20-10-1601 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of the Division of Medical Services of the Department of Health and Human Services;

(2) "Division" means the Division of Medical Services of the Department of Health and Human Services;

(3) (A) "Gross receipts" means gross receipts paid as compensation for services provided to residents of nursing facilities, including, but not limited to, client participation.

(B) "Gross receipts" does not mean charitable contributions;

(4) "Medicaid" means the medical assistance program established by Title XIX of the Social Security Act, as it existed on January 1, 2001, and administered by the division;

(5) "Midnight census" means the count of:

(A) Each patient occupying a nursing facility bed at midnight of each day;

(B) Those beds placed on hold during a period of time not to exceed five (5) consecutive calendar days during which a patient is in a hospital bed; and

(C) Those beds placed on hold during a period of time not to exceed fourteen (14) consecutive calendar days during which a patient is on therapeutic home leave;

(6) "Multiplier" means the fixed dollar amount used to calculate the quality assurance fee;

(7) (A) "Nursing facilities" means any buildings, structures, agencies, institutions, or other places which require payment for the reception, accommodation, board, care, or treatment of more than three (3) unrelated individuals who due to a physical or mental infirmity are unable to care for themselves.

(B) "Nursing facilities" does not mean offices of private physicians and surgeons, residential care facilities, assisted living facilities, intermediate care facilities for the mentally retarded, hospitals, institutions operated by the federal government or licensed by the Division of Developmental Disability Services of the Department of Health and Human Services, or any facility which is conducted by and for those who rely exclusively upon treatment by prayer for healing in accordance with tenets or practices of any recognized religious denomination; and

(8) "Patient days" means the number of patients in a nursing facility as determined by the midnight census.



§ 20-10-1602 - Calculation of quality assurance fee.

(a) There is levied a quality assurance fee on nursing facilities to be calculated in accordance with subsection (b) of this section.

(b) (1) The quality assurance fee shall be an amount determined each month by multiplying by the multiplier the patient days as reported by each nursing facility for each day of the month.

(2) Each multiplier shall be:

(A) Calculated by the Division of Medical Services of the Department of Health and Human Services to produce an aggregate annual quality assurance fee payment equal to six percent (6%) of the aggregate annual gross receipts; and

(B) Subject to prospective adjustment as necessary for annual aggregate quality assurance payments to equal six percent (6%) of the aggregate annual gross receipts.

(c) (1) Between March 9, 2001, and June 30, 2001, the multiplier shall be five dollars and twenty-five cents ($5.25).

(2) (A) On and after July 1, 2001, and annually thereafter, the multiplier shall be determined using the patient days and gross receipts reported to the division for a period of at least six (6) months and shall be annualized.

(B) The division shall determine the six-month period to be used in order to calculate the multiplier.



§ 20-10-1603 - Reporting and collection.

(a) On the tenth day of the first full month following March 9, 2001, and on the tenth day of each month thereafter, each nursing facility shall file a report with the Division of Medical Services of the Department of Health and Human Services listing the patient days for the preceding month.

(b) The quality assurance fee shall be due and payable for the previous month by the thirtieth of each month.

(c) The payment of the quality assurance fee by the nursing facilities shall be reported as an allowable cost for Medicaid reimbursement purposes.



§ 20-10-1604 - Administration.

(a) The administration of this subchapter shall be exercised by the Director of the Division of Medical Services of the Department of Health and Human Services and shall be subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) In accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the Division of Medical Services of the Department of Health and Human Services shall promulgate rules and regulations and prescribe forms for:

(A) The proper imposition and collection of the quality assurance fee;

(B) (i) The enforcement of this subchapter, including, but not limited to, license nonrenewal, letters of caution, sanctions, or fines.

(ii) The fine shall be at least ten thousand dollars ($10,000) but no more than twenty thousand dollars ($20,000). The fine and outstanding quality assurance fee shall accrue interest at the maximum rate permitted by law from the date the quality assurance fee is due until payment of the quality assurance fee and the fine;

(C) The format for reporting by all nursing homes the total patient days and gross receipts; and

(D) The administration of the provisions of this subchapter.

(2) The rules and regulations shall not grant any exceptions to, or exceptions from, the quality assurance fee.

(c) (1) The quality assurance fee assessed and collected pursuant to this subchapter shall be assessed and deposited as a designated account within the Arkansas Medicaid Program Trust Fund.

(2) The designated account shall be separate and distinct from the general fund and shall be supplementary to the Arkansas Medicaid Program Trust Fund.

(3) Funds in the account derived from nursing facilities that are not operated by a governmental entity shall not be used to replace other general revenues appropriated and funded by the General Assembly or other revenues used to support Medicaid.

(4) This designated account shall be exempt from budgetary cuts, reductions, or eliminations caused by a deficiency of general revenues.

(5) Earnings on investments from this designated account shall remain a part of the designated account and shall not be deposited into the general fund.

(d) (1) Except as necessary to reimburse any funds borrowed to supplement funds in the designated account, the designated account moneys in the trust fund and the matching federal financial participation under Title XIX of the Social Security Act for expenditures from the Arkansas Medicaid Program Trust Fund shall be used only to reimburse additional costs paid to Medicaid-certified nursing facilities under Arkansas' State Medicaid Long-Term Care Cost Reimbursement Methodologies.

(2) No nursing facility shall be guaranteed, expressly or otherwise, that any additional moneys paid to the nursing facility will equal or exceed the amount of its quality assurance fee.



§ 20-10-1606 - Waiver for nursing facilities that provide nursing care exclusively under life-care facility contracts.

(a) The Department of Human Services shall apply for a waiver of the uniform health care-related tax under 42 C.F.R. § 433.68, as in effect on January 1, 2007, to exempt each nursing facility that provides nursing care exclusively under contract with life-care facilities licensed under § 23-93-201 et seq. from the quality assurance fee and to allow adjustment of the quality assurance fee paid by state-operated nursing facilities.

(b) Upon receiving the waiver, the department shall discontinue collecting the quality assurance fee from any nursing facility that provides nursing care exclusively under life-care facility contracts and adjust the quality assurance fee paid by state-operated nursing facilities pursuant to the waiver.






Subchapter 17 - -- Arkansas Assisted Living Act

§ 20-10-1701 - Title.

This subchapter shall be known as the "Arkansas Assisted Living Act".



§ 20-10-1702 - Purpose and intent.

(a) The purpose of this subchapter is to:

(1) Promote the availability of appropriate services for elderly persons and adults with disabilities in the least restrictive and most homelike environment;

(2) Encourage the development of facilities that promote the dignity, individuality, privacy, and decision-making ability of those persons;

(3) Provide for the health, safety, and welfare of residents of facilities offering assisted living services in the state;

(4) Promote continued improvement of those facilities;

(5) Include residential care facilities in the assisted living program;

(6) Encourage the development of innovative and affordable facilities particularly for persons with low to moderate incomes.

(b) The General Assembly recognizes that:

(1) Facilities offering assisted living services are a necessary part of the continuum of long-term care in the State of Arkansas;

(2) Facilities offering assisted living services should be operated and regulated as residential environments with supportive services and not as medical or nursing facilities;

(3) The services available in these facilities, either directly or through contract or agreement, are intended to help residents remain as independent as possible; and

(4) Residential care facilities have been providing many assisted living services for years and should be allowed to participate in the new assisted living program.



§ 20-10-1703 - Definitions.

As used in this subchapter:

(1) (A) "Assisted living facility" means any building or buildings, section or distinct part of a building, boarding home, home for the aged, or other residential facility, whether operated for profit or not, which undertakes through its ownership or management to provide assisted living services for a period exceeding twenty-four (24) hours to more than three (3) adult residents of the facility who are not relatives of the owner or administrator;

(B) "Assisted living facility" includes those facilities which provide assisted living services either directly or through contractual arrangements or which facilitate contracting in the name of residents;

(2) "Assisted living program" means a program of assisted living services;

(3) "Assisted living services" means housing, meals, laundry, socialization, transportation, one (1) or more personal services, and limited nursing services;

(4) "Department" means the Department of Health and Human Services and its divisions and offices;

(5) (A) "Limited nursing services" means acts that may be performed by licensed personnel while carrying out their professional duties, but limited to those acts that the department specifies by rule.

(B) Acts that may be specified by rule as allowable limited nursing services shall be for persons who meet the admission criteria established by the department for facilities offering assisted living services, shall not be complex enough to require twenty-four-hour nursing supervision, and may include such services as the application and care of routine dressings and care of casts, braces, and splints;

(6) "Person" means an individual, partnership, association, corporation, or other entity;

(7) (A) "Personal services" means assistance with or supervision of the activities of daily living and self-administration of medication and other similar services as the department may define by rule.

(B) "Personal services" shall not be construed to mean the provision of medical, dental, or alcohol and drug abuse treatment or mental health services; and

(8) "Twenty-four-hour nursing" means services that are ordered by a physician for a resident whose condition requires the supervision of a physician and continued monitoring of vital signs and physical status and whose condition is medically complex enough to require on-site nursing supervision on a twenty-four-hour per day basis.



§ 20-10-1704 - Assisted living program.

(a) The Department of Health and Human Services shall establish an assisted living program for adults, including those who meet the medical necessity determination for nursing facility care. However, such individuals cannot have conditions that require twenty-four-hour nursing.

(b) (1) The department shall promulgate rules and regulations not inconsistent with the provisions of this subchapter as it shall deem necessary or desirable to properly and efficiently carry out the purposes and intent of this subchapter.

(2) The regulations, including documentation, shall take into account the congregate nature of assisted living as opposed to individual settings, and the regulations shall include, but not be limited to:

(A) Fire, health, and life safety codes;

(B) Physical plant requirements, including space requirements for housing, toilet facilities, and related items;

(C) Staffing requirements; and

(D) Services requirements.

(c) (1) No resident shall be permitted to remain in an assisted living facility if his or her condition requires twenty-four-hour nursing care or other services that an assisted living facility is not authorized by law to provide.

(2) This prohibition shall apply even if the resident is willing to enter into an agreement to relieve the facility of responsibility or otherwise manage the risk.

(d) Upon application, residential care facilities licensed or holding a permit of approval as of April 2, 2001, and subsequent purchasers shall be licensed as assisted living facilities, provided that:

(1) The facility shall provide a small refrigerator in each resident's room, except as otherwise provided by regulation;

(2) The facility shall provide a microwave oven in each resident's room, except as otherwise provided by regulation;

(3) The facility meets minimum space requirements for resident rooms of one hundred fifty square feet (150 sq. ft.) per person or two hundred thirty square feet (230 sq. ft.) for two (2) persons sharing a room, exclusive of entryway, closet, and bathroom, or one hundred square feet (100 sq. ft.) per person or one hundred eighty square feet (180 sq. ft.) for two (2) persons if the room has a half or full bath or if there is a shared bathroom between two (2) rooms;

(4) The application conforms to all other assisted living regulations, except as provided in this subchapter; and

(5) Before obtaining the assisted living license, the residential care facility has no more than two (2) Class A or Class B violations pursuant to § 20-10-205 within the previous six (6) months.

(e) Residential care facilities which choose to become assisted living facilities under subsection (d) of this section shall not be required to meet physical plant or other physical amenities requirements beyond that required for residential care facilities as of January 1, 2001, except as provided in subsection (d) of this section.

(f) Assisted living regulations promulgated by the department shall be reasonable and shall not have the effect of excluding residential care facilities from entering the program, provided they meet the requirements of this subchapter.

(g) (1) The department shall take all actions necessary to develop a home and community-based care waiver application in accordance with § 1915(c) of the Social Security Act.

(2) The waiver application shall seek federal financial participation to increase access to services in assisted living facilities by raising Medicaid income and resource limits to the maximum eligibility level of other home and community-based waivers in effect.

(3) The waiver application shall seek permission to serve a minimum of one thousand (1,000) persons at a time and shall be submitted to the Centers for Medicare & Medicaid Services by June 30, 2001.

(4) The department's implementation of the waiver shall be reasonable and shall not have the effect of excluding residential care facilities which have become assisted living facilities under the provisions of this subchapter.

(h) (1) Residential care facilities that choose not to become assisted living facilities will be permitted to continue participating in the Medicaid personal care program.

(2) If an assisted living facility has Medicaid residents who are not in the waiver program but could qualify for nonwaiver Medicaid services, then the facility shall be permitted to provide Medicaid personal care for those residents.

(i) Assisted living services may be provided directly or through contractual arrangement.



§ 20-10-1705 - Fees.

(a) The Department of Health and Human Services may charge fees which shall be paid by assisted living facilities to cover administrative costs associated with licensing, inspection, and the regulation of assisted living facilities.

(b) The department shall promulgate rules and regulations necessary for charging administrative fees.



§ 20-10-1706 - Reimbursement.

For Medicaid-eligible clients, the Department of Health and Human Services shall reimburse assisted living facilities on a per diem basis in accordance with approval for per diem reimbursement from the Centers for Medicare & Medicaid Services.



§ 20-10-1707 - Licensure.

(a) (1) Each assisted living facility in the State of Arkansas shall first obtain a license to operate from the Department of Health and Human Services.

(2) The department shall promulgate rules and regulations for the licensure and operation of assisted living facilities.

(b) Any person establishing, conducting, managing, or operating an assisted living facility within the meaning of this subchapter or using the term "assisted living" to promote the facility's services without first having obtained an assisted living license shall be guilty of a Class A misdemeanor and upon conviction shall be subject to the penalties prescribed for a Class A misdemeanor. However, residential care facilities licensed or holding a permit of approval as of April 2, 2001, may use the term "assisted living" to promote their services.

(c) Each day that an assisted living facility shall operate after a first conviction shall be considered a Class D felony, and the person establishing, conducting, managing, or operating an assisted living facility upon conviction shall be subject to the penalties prescribed for a Class D felony.



§ 20-10-1708 - Limited licensure option.

A facility licensed as of April 2, 2001, and subsequent purchasers have the option of converting all or part of the facility to assisted living under § 20-10-1704(d) or choosing to remain licensed as a residential care facility.



§ 20-10-1709 - Permit of approval.

(a) Facilities offering assisted living services shall obtain a permit of approval. However, permits of approval held by residential care facilities as of April 2, 2001, or held by subsequent purchasers of those facilities, shall also be considered permits of approval for assisted living without further action. However, residential care facilities that choose to offer assisted living services are not exempted from assisted living licensure requirements except as provided in § 20-10-1704.

(b) (1) (A) Provided, further, that in order to take advantage of a Robert Wood Johnson Foundation grant, one (1) new facility chosen by the Department of Health and Human Services may serve as a pilot project without the necessity of a permit of approval. This facility shall be exempt from the permit of approval process, provided that in 2001 it is awarded funding from the Coming Home Project and tax credits from the Arkansas Development Finance Authority.

(B) The Coming Home Project means the Robert Wood Johnson Foundation/NCB Development Corporation grant.

(2) The facility shall have no more than sixty (60) beds and shall serve a population a majority of which is low-income as defined by the Department of Housing and Urban Development.

(3) The pilot project facility shall still meet all other licensure requirements.






Subchapter 18 - -- Long-Term Care Facilities Emergency Generator Act of 2001

§ 20-10-1801 - Title.

This subchapter shall be known and may be cited as the "Long-Term Care Facilities Emergency Generator Act of 2001".



§ 20-10-1802 - Definitions.

As used in this subchapter:

(1) "Areas of refuge" means any hallways, corridors, dining facilities, lobbies, reception areas, or community rooms designated by the nursing facility and approved by the Office of Long-Term Care;

(2) "Critical systems" means:

(A) Heating systems;

(B) Cooling systems;

(C) Call light or nurse call system;

(D) Illumination, heating and cooling, and life-support equipment or life-sustaining equipment in areas of refuge;

(E) Alarm systems, including fire and smoke alarms and fire extinguishing systems;

(F) Paging systems or speaker systems if intended for communication during an emergency;

(G) Life-sustaining equipment and life-support equipment;

(H) Refrigeration for medications and for food and liquids that require refrigeration;

(I) Continuous operation of telephone systems;

(J) Hot water circulation pumps and boiler rooms; and

(K) Elevators in facilities with elevators;

(3) "Existing facility" means a facility constructed or for which plans for construction have been approved by the Office of Long-Term Care, prior to April 13, 2001;

(4) "Facility" means a nursing facility or nursing home; and

(5) "New resident" means a person who has not been previously admitted to the nursing facility in the last fourteen (14) days.



§ 20-10-1803 - Requirements.

(a) (1) No later than six (6) months from April 13, 2001, each nursing facility or nursing home shall submit for approval to the Office of Long-Term Care plans prepared by a licensed architect, engineer, electrician, or individual deemed qualified by the manufacturer of the generator for the installation of an emergency generator sufficient to provide:

(A) (i) For existing facilities, power to critical systems for a period of no less than forty-eight (48) continuous hours in the event of interruption of normal power supplies.

(ii) However, nursing facilities are not required to provide heating or cooling to areas not designated and approved as areas of refuge; and

(B) For facilities constructed after April 13, 2001, power to all systems in the entire nursing facility that require electric power for operation for a period of no less than forty-eight (48) continuous hours in the event of interruption of normal power supplies:

(i) Facilities constructed after April 13, 2001, are not required to provide power to air conditioning systems to residents' rooms; and

(ii) Facilities constructed after April 13, 2001, are required to provide power to air conditioning systems for areas of refuge.

(2) By November 1, 2002, each facility shall either:

(A) Have the emergency generator installed and functioning; or

(B) (i) Have appropriate access for an emergency generator installed and functioning and have signed a lease agreement ensuring that the facility will have an approved emergency generator installed and functioning within eight (8) hours of an emergency electrical outage.

(ii) However, facilities shall provide emergency power to life-sustaining equipment and life-support equipment and to exit lighting immediately upon loss of normal or regular power supplies.

(3) If the office determines that a plan does not meet the requirements of this subchapter:

(A) The office shall notify the facility in writing that the plan is unacceptable and shall state the specific deficiencies in the plan; and

(B) (i) The facility shall submit a revised plan to the office within sixty (60) days of the date of the written notice.

(ii) The revised plan shall correct the deficiencies listed in the written notice to the office.

(4) (A) If a facility does not agree with the determination by the office that a plan is unacceptable, the facility may appeal the determination pursuant to § 20-10-303.

(B) However, the filing of an appeal shall not stay the requirements under subdivision (a)(2) of this section.

(b) (1) At least one (1) time a year, the facility shall have the system tested by a licensed engineer or other individual deemed qualified by the manufacturer of the generator to ensure that the system will operate as required in the event of loss of normal power.

(2) The facility shall retain a copy of the statement of the qualified professional attesting to the fitness of the system until the next licensure survey by the office.

(c) (1) The facility shall start the emergency generator at least one (1) time each month and shall ensure that the generator remains in proper operating condition.

(2) The facility shall perform all recommended and required maintenance and tests on the emergency system as specified by the manufacturer of the system or as recommended by the person or entity performing the installation.

(3) Until the next licensure survey by the office, the facility shall record and maintain a log of all maintenance performed by the facility and of each monthly start-up and the operating condition of the generator at each monthly start-up.

(d) Unless otherwise specified in this subchapter, the installation and maintenance of the generator shall meet the requirements specified in the National Fire Protection Association publications.



§ 20-10-1804 - Penalties.

(a) If a nursing facility or nursing home fails to comply with this subchapter, the following penalties may be applied to the facility:

(1) A fine not to exceed five thousand dollars ($5,000) may be assessed by the Office of Long-Term Care for each month in which the facility fails to comply with any provision of this subchapter;

(2) (A) A fine not to exceed ten thousand dollars ($10,000) may be assessed by the office for each calendar day during which a facility lacks electrical power if the outage continues for more than eight (8) consecutive hours.

(B) However, the fine may be imposed if the facility fails to provide emergency power for life-sustaining equipment or life-support equipment and to exit lighting immediately upon loss of normal or regular power supplies;

(3) In addition to any fine or other penalty, the facility may be prohibited from admitting new residents until the facility is in compliance with the requirements of this subchapter, as determined by the office;

(4) A fine not to exceed ten thousand dollars ($10,000) may be assessed by the office for each new admission that occurs during a period in which new admissions are prohibited;

(5) Appeals from the imposition of any monetary penalty under this subchapter shall be made pursuant to § 20-10-208; and

(6) Appeals from the imposition of a denial of new admissions under this subchapter shall be made pursuant to § 20-10-303.

(b) Penalties allowed under this subchapter may be waived by the office for any existing facility that is scheduled to be replaced by a new facility which is under construction as of June 1, 2002.

(c) Penalties under this subchapter shall be waived when the generator is rendered inoperable due to natural disaster or other conditions beyond the control or authority of the facility and when the facility has taken reasonable actions to ensure the operation of the generator.






Subchapter 19 - -- Dispute Resolution for Long-Term Care Facilities

§ 20-10-1901 - Purpose.

(a) The General Assembly finds that this subchapter is necessary to provide an alternative process to formal judicial or administrative appeals of deficiencies for long-term care facilities as a means for faster, more efficient, and less expensive resolution of disputes concerning deficiencies cited against long-term care facilities.

(b) It is the intent of the General Assembly to provide a process supplemental to formal appeal that is both fair and impartial to all parties to address disputes between facilities and the Office of Long-Term Care when a deficiency is cited against a long-term care facility.



§ 20-10-1902 - Definitions.

As used in this subchapter:

(1) "Deficiency" means a violation or alleged violation by a long-term care facility of applicable state or federal laws, rules, or regulations governing the operation or licensure of a long-term care facility;

(2) "Deficiency tag number" means an alphanumeric designation of a deficiency by the Office of Long-Term Care that denotes the applicable state or federal rule, regulation, or law allegedly violated and that is used on the statement of deficiencies;

(3) (A) "Impartial decision maker" means an individual employed by a state agency to conduct an informal dispute resolution hearing for the agency.

(B) "Impartial decision maker" does not include an individual who is presently or has been within the previous twenty-four (24) months actively involved in any survey process under the Department of Human Services;

(4) "Informal dispute resolution" means a nonjudicial process or forum before an impartial decision maker that provides a facility cited for deficiency with the opportunity to dispute a citation for deficiency;

(5) "Long-term care facility" has the same meaning as under § 20-10-213;

(6) "Party" means a facility requesting an informal dispute resolution hearing or the office, or both;

(7) "State survey agency" means the office, the federally designated state entity that performs Medicaid and Medicare surveys and inspections of Arkansas long-term care facilities; and

(8) (A) "Statement of deficiencies" means a statement prepared by the office citing the applicable state or federal laws, rules, or regulations violated by a long-term care facility and the facts supporting the citation.

(B) A statement of deficiencies may also be referred to as a "2567".



§ 20-10-1903 - Agency to conduct the informal dispute resolution hearing.

(a) Informal dispute resolution hearings shall be conducted by the Division of Health of the Department of Health and Human Services.

(b) The division shall assign all informal dispute resolution hearings to the unit or section charged with performing survey or inspection activity for hospitals and hospital-based skilled nursing facilities.



§ 20-10-1904 - Impartial decision maker -- Qualifications.

(a) The impartial decision maker may be an individual or a committee of individuals employed by the Division of Health of the Department of Health and Human Services.

(b) (1) An impartial decision maker shall be a nurse, a physician, a pharmacist, or any combination of nurses, physicians, or pharmacists, employed by the division.

(2) Each person acting as an impartial decision maker shall be licensed by the State of Arkansas by their respective licensing agencies or boards.

(c) All impartial decision makers shall undergo and complete surveyor training arranged by the Office of Long-Term Care.



§ 20-10-1905 - Request for an informal dispute resolution hearing.

(a) A facility that wishes to challenge a deficiency shall make a written request to the Division of Health of the Department of Health and Human Services within ten (10) calendar days of the receipt of the statement of deficiencies from the Office of Long-Term Care.

(b) The written request shall include:

(1) A list of all deficiencies that the facility wishes to challenge; and

(2) A statement indicating whether the facility wants the hearing to be conducted by telephone conference call, by record review of the impartial decision maker, or by a meeting in which the facility and the office appear before the impartial decision maker.



§ 20-10-1906 - Scheduling informal dispute resolution hearings -- Submission of documentary evidence.

(a) (1) Upon receipt of a request for an informal dispute resolution hearing from a facility, the Department of Health shall assign the matter to an impartial decision maker.

(2) If a deficiency in dispute concerns a pharmacy, a pharmacist, a pharmacy tag, or a deficiency where the expertise of a pharmacist is required, the informal decision maker shall:

(A) Be a pharmacist if the informal decision maker is a single individual; or

(B) Include a pharmacist if the informal decision maker is a group of individuals.

(b) The impartial decision maker shall:

(1) Schedule a time and date for a hearing; and

(2) Inform the parties of the time and date of the hearing.

(c) If the request for an informal dispute resolution hearing includes a request by the facility for a hearing at which the facility may appear before the impartial decision maker, the impartial decision maker shall:

(1) Arrange for facilities appropriate for conducting the hearing; and

(2) Inform the parties of the location of the facility.

(d) (1) Each party shall submit to the impartial decision maker all documentary evidence that the party believes has a bearing on or relevance to the deficiencies in dispute by the date specified by the impartial decision maker.

(2) Documentary evidence that is not submitted by the date specified by the impartial decision maker may be:

(A) Refused and not considered by the impartial decision maker; or

(B) (i) Accepted by the impartial decision maker.

(ii) If the evidence is accepted, the impartial decision maker shall provide the opposing party the opportunity to submit additional documentary evidence.

(iii) However, the additional evidence shall be limited to information that addresses or rebuts the documentary evidence submitted after the date specified by the impartial decision maker.

(e) (1) If the request for an informal dispute resolution hearing does not include a request by the facility for a hearing at which the facility may appear before the impartial decision maker, or upon agreement of the facility and the Office of Long-Term Care, the impartial decision maker may conduct the hearing by telephone conference call or by a review of documentary evidence submitted by the parties.

(2) (A) If the informal dispute resolution hearing is conducted by record review, the impartial decision maker may request, and the parties shall provide, a written statement setting forth the parties' positions for accepting, rejecting, or modifying each deficiency in dispute.

(B) The written statement shall specify the documentary evidence that supports the position of each party for each deficiency in dispute.

(C) The facility shall provide its written statement to the impartial decision maker and the office.

(D) The office shall then provide its written statement in rebuttal to the impartial decision maker and the facility.



§ 20-10-1907 - Informal dispute resolution hearing -- Conduct.

(a) Unless the facility chooses another order of presentation of arguments:

(1) The Office of Long-Term Care shall present the initial arguments at the hearing; and

(2) After the office completes its arguments, the facility shall present its arguments.

(b) (1) As a matter of fairness to all parties, the impartial decision maker shall determine in conjunction with all parties:

(A) The appropriate time needed for each presentation of information and argument; and

(B) The sequence and appropriate time for each rebuttal argument.

(2) However, the impartial decision maker may grant each party additional equal time for good cause as determined by the impartial decision maker in conjunction with all parties.

(c) (1) Rules of evidence or procedure shall not apply except as provided in this section.

(2) The impartial decision maker may:

(A) Accept any information that the impartial decision maker deems material to the issue being presented; and

(B) Reject any information that the impartial decision maker deems immaterial to the issue being presented.

(d) (1) The hearing may not be recorded.

(2) However, the impartial decision maker may make written or recorded notes of the arguments.

(e) Only employees of the facility, attending physicians of residents of the facility at the time of the deficiency, pharmacists providing medications to residents of the facility at the time of the deficiency, and consultant pharmacists or nurse consultants utilized by the facility, or the medical director of the facility may appear or participate at the hearing for or on the behalf of the facility.

(f) Only employees of the office may appear or participate at the hearing for or on behalf of the office.

(g) A person authorized under subsection (e) or (f) of this section to participate in the hearing may present direct questions to an opposing participant during the rebuttal argument.

(h) (1) Within fourteen (14) days of a final decision concerning the issues presented in the hearing and any related matters, the Department of Health shall provide the parties with a report concerning the hearing, all decisions made on the basis of the hearing, and any related matters.

(2) The report required under subdivision (h)(1) of this section shall include without limitation:

(A) Information concerning any change to the disputed deficiency; and

(B) A listing of each specific item of the deficiency and all changes made to the deficiency.

(i) (1) The Department of Human Services shall compile and make available to all facilities subject to this section a quarterly report that shall include without limitation the number of informal dispute resolutions during the previous quarter that were:

(A) Heard;

(B) Decided in favor of the state agency; and

(C) Decided in favor of the facility.

(2) The office shall review the reports under subdivision (i)(1) of this section and shall:

(A) Determine what patterns of sustained and overturned deficiencies exist; and

(B) Evaluate the training process to address the identified patterns.

(j) A party shall not be represented by an attorney.



§ 20-10-1908 - Determination of the impartial decision maker and the Office of Long-Term Care.

(a) (1) Upon the conclusion of all arguments by the parties, the impartial decision maker shall issue a written statement of findings that shall be entitled "Determinations".

(2) This shall include:

(A) A recitation of the deficiency tag numbers;

(B) A statement of whether a disputed deficiency should remain, be removed, or be modified on the statement of deficiencies; and

(C) The facts and persuasive arguments that support the impartial decision maker's finding for each deficiency tag number.

(b) (1) The determination of the impartial decision maker shall be provided to the parties.

(2) (A) The Office of Long-Term Care shall review the determination and shall issue a written document entitled "State Survey Agency Determination".

(B) The state survey agency determination shall state:

(i) Whether, for each disputed deficiency mentioned in the impartial decision maker's determination, the finding of the impartial decision maker is accepted, rejected, or accepted as modified by the state survey agency;

(ii) For each deficiency finding by the impartial decision maker that the office does not accept the finding of the impartial decision maker, a statement explaining the reasons that the finding was not accepted along with the facts, circumstances, or reasons for not accepting the finding; and

(iii) For each disputed deficiency finding of the impartial decision maker that the office accepts the finding with modification, a recitation of the modification and the reason or reasons for the modification.

(c) A state survey agency determination is not subject to appeal, reargument, or reconsideration.

(d) The office shall deliver a copy of the state survey agency determination to the facility and to the impartial decision maker.

(e) (1) In accordance with the state survey agency determination, the office shall issue an amended state of deficiencies if the state survey agency determination results in modification to any deficiencies cited in the original statement of deficiencies.

(2) If the office determines that amendments to the statement of deficiencies should result in changes to the scope or severity assigned to any deficiency, the amended statement of deficiencies shall reflect the changes to the scope or severity of any cited deficiency.

(f) The amended statement of deficiencies shall be provided to the facility.



§ 20-10-1909 - Matters not subject to informal dispute resolution.

(a) (1) The informal dispute resolution hearing is limited to deficiencies cited on a statement of deficiencies.

(2) No other issues may be addressed at an informal dispute resolution hearing, including, but not limited to:

(A) Scope and severity assessments of deficiencies unless the scope and severity assessments allege substandard quality of care or immediate jeopardy;

(B) Any remedies imposed;

(C) Any alleged failure of the survey team to comply with a requirement of the survey process;

(D) Any alleged inconsistency of the survey team in citing deficiencies among facilities; and

(E) Any alleged inadequacy or inaccuracy of the informal dispute resolution process.

(b) If the impartial decision maker finds that matters not subject to informal dispute resolution are presented, the impartial decision maker shall strike all documentary evidence related to or presented for the purpose of disputing the matter not subject to informal dispute resolution.

(c) The impartial decision maker may not include in the determination any matter not subject to informal dispute resolution.



§ 20-10-1910 - Effect of a request for informal dispute resolution.

A request for an informal dispute resolution shall not:

(1) Stay any action for enforcement or imposition of remedies; or

(2) Affect or preclude a facility's right to judicial or administrative appeal.






Subchapter 20 - -- Unlicensed Long-Term Care Facilities Act

§ 20-10-2001 - Title.

This subchapter shall be known and may be cited as the "Unlicensed Long-Term Care Facilities Act".



§ 20-10-2002 - Purpose.

The purpose of this subchapter is to protect the elderly and other vulnerable citizens of the State of Arkansas by ensuring that all facilities that offer assisted living or similar services are properly licensed and following the statutes and rules for long-term care facilities.



§ 20-10-2003 - Definitions.

As used in this subchapter:

(1) "Assisted living facility" means the same as in § 20-10-1703;

(2) "Congregate services" means provision of group meals or any activities of daily living and instrumental activities of daily living provided in a group setting;

(3) "Department" means the Department of Health and Human Services and its divisions and offices;

(4) "Person" means an individual, partnership, association, corporation, or other entity;

(5) "Residential care facility" means the same as in § 20-10-101; and

(6) "Supervision" means that an assisted living facility or a residential care facility monitors the condition or status of the resident as related to medical or personal care while in the facility.



§ 20-10-2004 - Licensure.

(a) Any assisted living facility or residential care facility composed of a building or buildings, section, or distinct part of a building, whether operated for profit or not, shall be licensed as a long-term care facility by the Office of Long-Term Care if the facility:

(1) Houses more than three (3) individuals for a period exceeding twenty-four (24) hours;

(2) Provides meals or other congregate services; and

(3) Either:

(A) Provides supervision of residents; or

(B) Offers or provides assistance with activities of daily living, including, but not limited to:

(i) Eating;

(ii) Bathing;

(iii) Dressing;

(iv) Grooming;

(v) Ambulating;

(vi) Toileting; or

(vii) Taking medications.

(b) Facilities subject to the licensure requirement in subsection (a) of this section include those which:

(1) Provide services either directly or through contractual arrangements; or

(2) (A) Facilitate contracting in the name of the residents.

(B) Apartment house managers referring residents to home health or other service agencies are not facilitating contracting within the meaning of this subdivision (b)(2).

(c) No facility may advertise or publicly represent that it provides assisted living or residential care or use other similar terms unless it is licensed under Arkansas law as an assisted living facility or residential care facility.



§ 20-10-2005 - Existing unlicensed facilities.

(a) Assisted living facilities and residential care facilities that are unlicensed on April 13, 2005, shall have until March 15, 2006, in which to apply for an assisted living facility license or residential care facility license.

(b) Any assisted living facility or residential care facility that fails to become licensed on or before October 15, 2007, shall be subject to the provisions of § 20-10-2007.

(c) (1) An assisted living facility or residential care facility shall be exempt from the state permit-of-approval process for purposes of this section if the facility obtains a license within the time provided in subsection (b) of this section.

(2) After the time provided in subsection (b) of this section, the facility shall comply with the permit-of-approval process and methodology in all other respects.

(d) The Office of Long-Term Care shall report to the Health Services Permit Agency when a facility has been licensed without a state permit of approval under this section.

(e) The agency shall take account of the new beds in its counting for need purposes under the permit-of-approval methodology.



§ 20-10-2006 - Application.

(a) This subchapter shall not apply to situations in which persons in independent apartments receive home health services as with the "Meals on Wheels" program or other services by agencies such as the area agencies on aging but in which:

(1) Congregate services are not offered; and

(2) The situation is not advertised or publicly represented as assisted living, residential care, or a similar type of facility.

(b) As used in this section, "congregate services" does not include:

(1) Coordinating dining and social activities with a separately owned nonprofit senior citizen's center; or

(2) Arrangements of other types between area agencies on aging and government-subsidized housing projects existing on April 13, 2005.



§ 20-10-2007 - Penalties and enforcement.

(a) Each person establishing, conducting, managing, constructing, or operating an assisted living facility or residential care facility without a license in violation of this subchapter or using the terms "assisted living", "residential care", or similar term to promote the facility's services without first having obtained a license is subject to penalties under this chapter for operating an unlicensed long-term care facility.

(b) The Department of Health and Human Services shall have the same powers to enforce this subchapter as are authorized in § 20-10-215.

(c) (1) The department may enter and inspect suspected unlicensed assisted living or residential care facilities, including any combination of separate entities working in concert within the meaning of § 20-10-215 without first having secured a warrant.

(2) If a facility denies or refuses the department entry or denies, refuses, or interferes with inspection by the department, the department may apply for and shall be granted an injunction in the name of the state to prohibit the facility from operating until the department is permitted to enter and inspect the facility.






Subchapter 21 - -- Arkansas Options Counseling for Long-Term Care Program

§ 20-10-2101 - Definitions.

As used in this subchapter:

(1) "Long-term care facility" means a nursing facility or a licensed level II assisted living facility;

(2) "Medicaid" means the medical assistance program established under § 20-77-101 et seq.;

(3) "Nursing facility" has the same meaning as in § 20-10-1401;

(4) "Options counseling for long-term care" means the process of providing service under the Arkansas Options Counseling for Long-Term Care Program; and

(5) "Representative" means a family member, attorney, hospital social worker, or any other person chosen by an individual to act on behalf of the individual:

(A) Seeking a long-term care consultation; or

(B) Admitted to a long-term care facility January 1, 2008, or later.



§ 20-10-2102 - Admissions.

(a) A long-term care facility shall notify the Office of Long-Term Care no later than the next business day of all admissions.

(b) Notification shall be made in the manner prescribed by the office.



§ 20-10-2103 - Arkansas Options Counseling for Long-Term Care Program -- Creation -- Administration.

(a) The Arkansas Options Counseling for Long-Term Care Program is created within the Department of Human Services.

(b) The program shall provide individuals or their representatives, or both, with long-term care consultations that shall include information about, at a minimum:

(1) Long-term care options and costs;

(2) An assessment of an individual's functional capabilities; and

(3) The conduct of all or part of a professional review, assessment, and determination of appropriate long-term care options.

(c) The program shall be administered by the department.



§ 20-10-2104 - Eligibility.

Each individual in the following categories may be provided with an options counseling for long-term care consultation:

(1) An individual admitted to a long-term care facility regardless of payment source;

(2) A long-term care facility resident who applies for Medicaid; and

(3) An individual who requests a long-term care consultation.



§ 20-10-2105 - Consultations -- Timing -- Content -- Reporting.

(a) An options counseling for long-term care consultation required under this subchapter may be provided at any time, including either before or after the individual who is the subject of a long-term care consultation has been admitted to a long-term care facility.

(b) The information provided through a long-term care consultation under this subchapter shall address all of the following:

(1) The availability of long-term care options that are open to the individual;

(2) Sources and methods of both public and private payment for long-term care services;

(3) Factors to consider when choosing among the available programs, services, and benefits; and

(4) Opportunities and methods for maximizing the independence and self-reliance of the individual, including support services provided by the individual's family, friends, and community.

(c) An individual's long-term care consultation may include an assessment of the individual's functional capabilities and may be provided concurrently with any assessment required by the Department of Human Services.

(d) (1) At the conclusion of an individual's long-term care consultation, the department shall provide the individual or the individual's representative with a summary of options and resources available to meet the individual's needs.

(2) Even though the summary may specify that a source of long-term care other than care in a long-term care facility is appropriate and available, the individual is not required to seek an alternative source of long-term care and may be admitted to or continue to reside in a long-term care facility.



§ 20-10-2106 - Rules.

The Director of the Department of Human Services shall adopt rules necessary to implement and administer this subchapter, including without limitation:

(1) Procedures for a long-term care facility to notify the Office of Long-Term Care of admissions; and

(2) (A) Procedures by which a person in a long-term care facility may decline options counseling for long-term care.

(B) (i) These procedures shall include a form promulgated by the Department of Human Services for use by a long-term care facility.

(ii) The form shall be limited to one (1) page and shall:

(a) Be orally read to the resident or, if applicable, the resident's representative by long-term care facility staff except as provided in this subdivision (2)(B)(ii);

(b) List the date;

(c) State the name of the resident or, if applicable, the resident's representative;

(d) Contain checkboxes indicating that:

(1) The office was notified of the admission;

(2) The form was not read orally to the resident or resident's representative because the resident lacks decisional capacity and does not have a representative; and

(3) The resident or the resident's representative declined the options counseling for long-term care;

(e) Contain a statement and an acknowledgment that options counseling for long-term care is an optional program and may be declined by execution of the form;

(f) Be signed by the resident or, if applicable, the resident's representative; and

(g) Be retained by the long-term care facility in the resident's admission file for eighteen (18) months or until the next standard survey, whichever is longer.



§ 20-10-2107 - Fees.

(a) After the first three (3) failures of a long-term care facility to complete the form required under § 20-10-2106 in any calendar year, the Department of Human Services shall assess a fee against the long-term care facility of twenty-five dollars ($25.00) for each failure beyond three (3), with an annual maximum fee of one thousand two hundred dollars ($1,200).

(b) A long-term care facility assessed a fee under this section may appeal the assessment under § 20-10-208.






Subchapter 22 - -- Long-Term Care Quality Assurance

§ 20-10-2201 - Purpose -- Findings.

(a) The purpose of the Quality Assurance Committee in a long-term care facility is to evaluate and improve the quality of health care rendered to residents of the facility.

(b) The General Assembly finds that:

(1) Confidentiality of committee proceedings and records is key to improving the quality of care in long-term care facilities by promoting thorough and candid discussions for a full review and analysis of care processes; and

(2) The work of the committee is an ongoing process in which individuals from various disciplines meet as a committee to:

(A) Ensure that current practice standards are maintained;

(B) Prevent deviations from care practices to the extent possible;

(C) Track, trend, and identify care concerns; and

(D) Correct inappropriate care processes.



§ 20-10-2202 - Applicability -- Scope.

(a) This subchapter applies to long-term care facilities as those entities are defined in § 20-10-101.

(b) This subchapter does not expand, limit, or constrict any other privilege, particularly a privilege under § 20-9-502, § 20-9-503, or § 16-46-105.



§ 20-10-2203 - Liability of Quality Assurance Committee members -- Construction.

(a) A cause of action for damages or monetary liability shall not arise against a member of the Quality Assurance Committee for an act or proceeding undertaken or performed within the scope of the functions of the committee if the committee member acts without malice or fraud.

(b) This subchapter does not confer immunity from liability on an individual while performing services other than as a member of a committee.



§ 20-10-2204 - Proceedings and records confidential.

(a) (1) A long-term care facility may appoint members to serve as a duly appointed Quality Assurance Committee in which individuals from various disciplines meet as a committee to:

(A) Ensure that current practice standards are maintained;

(B) Prevent deviations from care practices to the extent possible;

(C) Track, trend, and identify care concerns; and

(D) Correct inappropriate care processes.

(2) (A) The proceedings of and records that are created by or for the committee of a long-term care facility are not subject to discovery or introduction into evidence in a civil action against a provider of professional health services arising out of the matters that are subject to evaluation and review by the committee.

(B) Appointments to the committee and the dates of the meetings shall be documented and maintained.

(3) (A) A long-term care facility may retain a professional consultant to assist the committee in studying quality-of-care concerns.

(B) Any oral or written reports of the consultants to the committee are privileged and not subject to discovery or introduction into evidence in a civil action against a provider of professional health services.

(C) Oral or written communications privileged under this section may be used by the consultant without waiver of the privilege.

(4) A person who was in attendance at a meeting of the committee shall not be permitted or required to testify in a civil action as to the following:

(A) Evidence or other matters produced or presented during the proceedings of the committee; or

(B) Findings, recommendations, evaluations, opinions, or other actions of the committee or any members of the committee made or taken in the quality assurance role.

(b) (1) This section does not apply to or affect the discovery or admissibility into evidence in a civil proceeding of the following records:

(A) Records or reports made in the regular course of business by a long-term care facility or other health care provider that are not created by or for the committee;

(B) Records or reports otherwise available from original sources, including without limitation the medical record of specific residents;

(C) Records or reports required to be kept by applicable law or regulation that are not created by or for the committee;

(D) Incident and accident reports;

(E) The long-term care facility's operating budgets; or

(F) Records of the committee's meeting dates.

(2) Without waiving any privilege, appointments to the committee are available to the Attorney General's Medicaid Fraud Control Unit.

(3) A person who testifies before the committee or who is a member of the committee shall not be prevented from testifying as to matters within his or her knowledge, but the witness shall not be asked about his or her testimony before the committee or about opinions formed by him or her as a result of the committee hearings.



§ 20-10-2205 - Duty to advise Quality Assurance Committees.

Upon a request of a Quality Assurance Committee reviewing care provided in a long-term care facility, a physician, administrator, nurse, certified nurse's aide, nurse's aide-in-training, or other individual engaged in work in or about the long-term care facility and having information or knowledge relating to the care provided in the long-term care facility shall advise the committee concerning all the relevant facts or information possessed by the individual concerning the quality of care provided in the long-term care facility.






Subchapter 23 - -- Personal care service providers

§ 20-10-2301 - Purpose and intent.

(a) The General Assembly recognizes that in order to provide for appropriate health care for all Arkansans:

(1) Personal care service providers are a vital component in the recovery from an illness or an injury;

(2) Sufficient personal care service providers should be available to meet the needs of all eligible recipients; and

(3) Personal care service providers should be allowed to provide in-home personal care service to eligible recipients twenty-four (24) hours a day and seven (7) days a week.

(b) It is the purpose of this subchapter to:

(1) Allow a private care agency to provide in-home personal care services twenty-four (24) hours a day and seven (7) days a week to eligible recipients;

(2) Provide for the reimbursement of the personal care services through Medicaid; and

(3) Authorize the Department of Human Services in its administration of the Arkansas Medicaid Program to set forth Medicaid provider participation requirements for a private care agency that will ensure sufficient available personal care service providers in order to meet the needs of all eligible recipients, including available in-home personal care services twenty-four (24) hours a day and seven (7) days a week.

(c) This subchapter does not supersede Department of Human Services rules that establish monthly benefit limits and prior authorization requirements.

(d) The Department of Human Services is not required to reimburse a private care agency for twenty-four-hour-a-day and seven-day-a-week personal care services.



§ 20-10-2302 - Definitions.

As used in this subchapter, "private care agency" means a provider that is licensed by the Department of Labor and certified as an ElderChoices Provider and that:

(1) Furnishes in-home staffing services for personal care services that include without limitation respite services, chore services, and homemaker services; and

(2) Retains liability insurance of not less than one million dollars ($1,000,000) to cover its employees and independent contractors while its employees and independent contractors are engaged in providing personal care services that include without limitation respite services, chore services, and homemaker services.



§ 20-10-2303 - Private care agencies eligible for Medicaid reimbursement.

The Division of Medical Services of the Department of Human Services shall take such action as required by the Centers for Medicare & Medicaid Services to amend the Arkansas Medicaid manual to include private care agencies that provide personal care services twenty-four (24) hours a day and seven (7) days a week as a qualified health care provider that is eligible for Medicaid reimbursement.



§ 20-10-2304 - Rules and regulations.

(a) The State Board of Health shall promulgate rules necessary to implement this subchapter.

(b) To be eligible for reimbursement under this subchapter, the private care agency shall provide personal care services that comply with rules promulgated by the board.

(c) The board shall establish a separate licensure category for private care agencies that provide personal care services twenty-four (24) hours a day and seven (7) days a week.

(d) The Department of Health shall implement the board's rules and supervise the conduct of the private care agencies as defined under this subchapter.









Chapter 12 - Rural Medical Services

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Rural Medical Clinic Loans

§ 20-12-201 - Purpose.

(a) The General Assembly is cognizant of an extreme shortage in the rural areas of this state of obstetricians, gynecologists, general pediatricians, general internists, and family practice physicians.

(b) (1) The providing of incentives to attract and encourage obstetricians, gynecologists, general pediatricians, general internists, and family practice physicians to establish their practices within a rural area of this state is essential to the protection of the public health, welfare, and safety of the people of this state.

(2) By providing a source of low interest funds, the State of Arkansas can offer incentives to obstetricians, gynecologists, general pediatricians, general internists, and family practice physicians to establish medical clinics in rural areas to meet the medical needs of thousands of citizens of this state.

(c) The procedures set forth in this subchapter to provide loans to these medical practitioners in rural areas for the establishment of medical clinics are deemed to be in the public interest and essential to the preservation of the public health and safety in rural areas.



§ 20-12-202 - Definitions.

As used in this subchapter:

(1) "Board" means the State Board of Finance;

(2) "Fund" means the Rural Medical Clinic Revolving Loan Fund;

(3) "Rural area" means any city, town, or other area having a population of fifteen thousand (15,000) inhabitants or less according to the 1990 Federal Decennial Census. The census from federal or state penal institutions, federal or state human service institutions, institutions of higher education, or any similar facility shall not be included in the census figure when defining a city, town, or other area under this subchapter; and

(4) "Rural medical clinic loans" means loans in sums not to exceed one hundred fifty thousand dollars ($150,000) in the aggregate, to be used exclusively for land acquisition or for the construction, reconstruction, repair, or expansion of a building to be used as a medical clinic in a rural area and the acquisition and installation of equipment therein.



§ 20-12-203 - Administration.

(a) (1) There is established on the books of the Treasurer of State, the Chief Fiscal Officer of the State, and the Auditor of State, a fund to be known as the "Rural Medical Clinic Revolving Loan Fund", which shall consist of moneys provided by law to be used solely and exclusively for the making of loans by the State Board of Finance, upon application therefor, for the construction and equipping of rural medical clinics in rural areas of this state.

(2) Loans for any one (1) medical practitioner or for the same rural medical clinic shall not exceed in the aggregate the sum of one hundred fifty thousand dollars ($150,000).

(3) Loans shall be at five percent (5%) interest annually and shall not be for a period of more than ten (10) years.

(b) Before the loan may be made, the State Board of Finance shall determine:

(1) That the rural community in which the rural medical clinic is to be established through a loan made under this subchapter does not have adequate medical services available in the rural community;

(2) That the land, building, and equipment to be acquired, constructed, or renovated through the use of the loan funds are needed to meet the medical needs of the community in which it is to be established;

(3) That the medical practitioners seeking the loan have entered into an agreement with the State Board of Finance, which shall be a part of the loan application and agreement, if approved, to engage in medical practice in the rural medical clinic for the period for which the loan is applied; and

(4) That, if there are not adequate funds available to make loans for rural medical clinics applying for the loans, the State Board of Finance shall make the loans to those rural medical clinics which, in the opinion of the State Board of Finance, will meet the more critical rural medical needs of this state.

(c) Loans made under this subchapter shall be secured by a first lien mortgage on the lands and buildings to be acquired, constructed, or improved and upon the equipment to be installed therein to be used as a medical clinic in the rural area of this state.

(d) If any person obtaining a loan under this subchapter shall be delinquent in making two (2) payments due under the terms of the loan or shall cease to use the property or equipment for which the loan was provided as a medical clinic, the entire unpaid balance of the loan and all unpaid interest thereon shall be due and payable upon a determination of the facts by a court of competent jurisdiction.

(e) The State Board of Finance may make such reasonable rules and regulations and to prescribe such forms and procedures as are deemed appropriate to enable it to enforce this subchapter.

(f) In addition to such criteria as are established by the State Board of Finance, the State Board of Health may establish through rules and regulations promulgated by the Division of Health of the Department of Health and Human Services criteria to implement the following requirements:

(1) That a person with an already established practice will not be considered an eligible applicant except under extreme circumstances threatening the continuance of his or her service to the rural community;

(2) That the applicant shall serve a proportionate amount of Medicaid patients for the rural community;

(3) That the applicant shall demonstrate a willingness to work within the existing health care system;

(4) That the applicant shall practice a minimum of thirty-two (32) hours a week; and

(5) That no applicant with professional income guarantees from other sources shall be approved under this program.

(g) The division shall develop criteria for evaluating medically underserved areas, which shall include, but not be limited to:

(1) Infant mortality rate;

(2) Poverty population percentage;

(3) Population-to-primary-care-physician ratio; and

(4) Teenage pregnancy rate.






Subchapter 3 - -- Financial Assistance Grants



Subchapter 4 - -- Rural Health Services Revolving Fund Act

§ 20-12-401 - Title.

This subchapter shall be known as the "Rural Health Services Revolving Fund Act".



§ 20-12-402 - Duties.

(a) It shall be the responsibility of the Division of Health of the Department of Health and Human Services to promulgate all rules and regulations for making application for the matching funds required by this subchapter.

(b) It shall be further the responsibility of the division to review all applications and approve those that shall be eligible for moneys under the provisions of this subchapter and as may otherwise be provided by law.



§ 20-12-403 - Creation.

There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, a fund to be known as the "Rural Health Services Revolving Fund".



§ 20-12-404 - Matching.

(a) (1) Funds requested by authority of this subchapter shall be matched on a cash basis of fifty to fifty (50:50) by the applicant.

(2) Applicants who have completed a community health needs assessment shall be eligible to match funds requested by authority of this subchapter on a cash basis of twenty-five to seventy-five (25:75) by the applicant.

(b) The state portion shall at no time exceed two hundred thousand dollars ($200,000) per county, local, commercial, or nonprofit operation.

(c) This match requirement does not apply to funds used by the Division of Health of the Department of Health and Human Services to administer this fund.






Subchapter 5 - -- Physician Recruitment and Retention Program

§ 20-12-501 - Purpose -- Grant established.

(a) It is the purpose and intent of this subchapter to establish a program of financial assistance to encourage physicians to locate in and remain in the practice of primary care medicine in communities of the state that have a population of not more than fifteen thousand (15,000) persons. It is the intent of the General Assembly that physicians who locate for a minimum of four (4) years in and carry on a full-time practice of family medicine in a priority medically underserved area as defined by the Division of Health Care Facilities Services of the Division of Health of the Department of Health and Human Services after July 1, 1999, shall be entitled to receive grants totalling fifty-five thousand dollars ($55,000) to be paid out over four (4) years. The first payment of twenty-five thousand dollars ($25,000) shall be made when a practice is established by the physician in the community and patients are being seen in the office. The second, third, and fourth payments of ten thousand dollars ($10,000) each shall be made after completion of each continuous year of service.

(b) It is further the intent of this subchapter that individuals who were assisted by the Arkansas Rural Medical Practice Student Loan and Scholarship Program or the Community Match Loan and Scholarship Program are also eligible for benefits under this program.



§ 20-12-502 - Administration by Division of Health of the Department of Health and Human Services.

The program established in this subchapter shall be administered by the Division of Health of the Department of Health and Human Services. The division shall:

(1) Accept applications for grants under this subchapter;

(2) Determine the eligibility of applicants and grant or deny such grants from any funds available;

(3) Adopt and enforce appropriate rules and regulations regarding forms to be used by applicants for grants, and eligibility of applicants, and such other rules and regulations as the division deems necessary or appropriate to carry out the purposes and intent of this subchapter and to prevent abuse of the program provided for in this subchapter; and

(4) Develop criteria for evaluating medically underserved areas, which shall include, but not be limited to:

(A) Infant mortality rate;

(B) Poverty population percentage;

(C) Population-to-primary-care-physician ratio; and

(D) Teenage pregnancy rate.



§ 20-12-503 - Eligibility.

(a) (1) Any person licensed to practice medicine in this state who subsequent to July 1, 1999, establishes a full-time practice of family medicine in a community in Arkansas having a population of not more than fifteen thousand (15,000) persons as set forth in § 20-12-501, when that community is identified by the Division of Health of the Department of Health and Human Services as medically underserved shall be eligible to make application for a grant under this subchapter in an amount described under § 20-12-501.

(2) Grants shall be awarded on the basis of available funds, with priority given to rural communities having the greatest need.

(3) Grant recipients shall enter into a contract to serve a proportionate number of Medicaid patients for the community, agree to work within the existing health care system, and practice a minimum of thirty-two (32) hours a week.

(b) (1) The division shall enter into a grant agreement with the recipient of a Rural Physician Incentive Grant.

(2) Each applicant to whom a grant is awarded shall execute a written grant agreement which shall incorporate the following obligations and conditions:

(A) The recipient of a grant shall commit to provide four (4) continuous years of primary care services in accordance with § 20-12-501;

(B) (i) If any grant recipient under this subchapter does not engage in the practice of primary care services in accordance with the terms of this section, the recipient shall be obligated to repay the grant received together with interest thereon at the maximum rate allowed by Arkansas law or the federal discount rate plus five percent (5%) per year whichever is less the interest to accrue from the date each payment of funds was received by the recipient.

(ii) No interest shall accrue nor obligation to repay the principal sums accrued during any one (1) period of time that the recipient involuntarily serves on active duty in the United States armed forces; and

(C) Repayment of principal with interest shall be due and payable in full at the earliest to occur of the following events:

(i) Failure to remain in the originating rural community for four (4) continuous years for any reason other than temporary personal illness; and

(ii) Failure to practice primary care on a regularly sustained basis as defined in § 20-12-501(a).

(c) Persons accepted into and participating in the Rural Physician Incentive Grant Program prior to July 1, 1999, will be eligible to complete the program under the payment system established when they entered the program.






Subchapter 6 - -- Repayment of Faculty Medical Student Loans

§ 20-12-601 - Purpose.

It is the purpose and intent of this subchapter to establish a program of financial assistance to encourage primary care physicians to accept full-time faculty positions in a University of Arkansas for Medical Sciences area health education center community or at the Department of Family and Community Medicine within the University of Arkansas for Medical Sciences.



§ 20-12-602 - Eligibility.

(a) Board-eligible or board-certified family physicians and board-eligible or board-certified general pediatricians who join the full-time faculty at one (1) of the University of Arkansas for Medical Sciences area health education center family practice residency program training sites or at the Department of Family and Community Medicine within the University of Arkansas for Medical Sciences shall be eligible to receive financial assistance under this subchapter.

(b) (1) The University of Arkansas for Medical Sciences may provide financial assistance to eligible individuals for the repayment of medical student loans or personal loans made to or on behalf of a medical student.

(2) The amount of the financial assistance shall not exceed twelve thousand dollars ($12,000) per year for each year of service.

(3) An individual shall not be eligible for assistance for more than four (4) years.

(c) If the loan is from the Rural Medical Practice Student Loan and Scholarship Program, the financial assistance shall be paid directly to the University of Arkansas for Medical Sciences and credited to the repayment of the loan.



§ 20-12-603 - Financial assistance -- Regulations.

(a) Financial assistance under this subchapter shall be made by the University of Arkansas for Medical Sciences.

(b) The University of Arkansas for Medical Sciences shall adopt reasonable regulations for the administration of this subchapter.









Chapter 13 - Emergency Medical Services

Subchapter 1 - -- General Provisions

§ 20-13-101 - Title.

(a) This section shall be known as the "Emergency Medical Services Revolving Fund Act".

(b) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be designated the "Emergency Medical Services Revolving Fund".

(c) (1) It shall be the responsibility of the Division of Emergency Medical Services of the Division of Health of the Department of Health and Human Services to promulgate all rules and regulations for making application for the matching funds.

(2) It shall be the further responsibility of the division to review all applications and approve those that shall be eligible for moneys under the provisions of this section and as may otherwise be provided by law.

(d) (1) Funds requested by authority of this section shall be matched on a cash basis of fifty to fifty (50:50) by the applicant.

(2) The state portion shall at no time exceed ten thousand dollars ($10,000) per county, local, commercial, or nonprofit operation, except that this limitation shall not apply when any county levies a motor vehicle tax to finance ambulance services as authorized by § 26-78-101 et seq.

(e) All moneys deposited into this fund pursuant to § 20-13-211 shall be used by the division for the following purposes:

(1) Certification processing for emergency medical technicians;

(2) Travel expenses related to the onsite administration of practical and written examinations of emergency medical technicians;

(3) Maintenance of the emergency medical technician certification software program;

(4) Educational programs for emergency medical technicians;

(5) Continuing maintenance of the required EMT-Instructor certification for agency personnel; and

(6) Other purposes consistent with this section.



§ 20-13-102 - Use of special terms or abbreviations without certificate unlawful.

(a) It is unlawful for any person to practice or profess to be emergency medical services personnel or to use the initials "EMT", Advanced EMT, Paramedic, EMS-Instructor, EMS Instructor Trainer, or any other letters, words, abbreviations, or insignia indicating that he or she is emergency medical services personnel without first having obtained from the Department of Health a license authorizing the person to practice emergency medical services in this state.

(b) However, this section does not prohibit any person licensed under any other act in this state from engaging in the practice for which he or she is licensed nor to prevent students who are enrolled in accredited EMT, Advanced EMT, Paramedic, EMS-Instructor, or EMS Instructor Trainer education programs from performing acts of emergency medical services incidental to their courses of study.



§ 20-13-103 - Grant requests -- Division and use of funds.

(a) Grant requests for funds from the Emergency Medical Services Enhancement Revolving Fund shall be reviewed by the Emergency Medical Services Advisory Council specified in § 20-13-205 and recommendations for recipients of grant funds made to the Division of Emergency Medical Services of the Department of Health.

(b) (1) The grant funds shall be evenly divided between the public, private, and volunteer sectors.

(2) For the purposes of this subsection, the public sector shall include only those applicants having paid employees.

(c) The grant funds may be used to purchase or fund:

(1) (A) Ambulances for use in providing emergency medical services to the residents of Arkansas.

(B) Ambulances purchased with these funds shall meet the standards for and be registered at the I-A level or a higher level by the division;

(2) (A) Rescue vehicles for use in providing advanced life support or basic life support emergency care.

(B) Any vehicle purchased for advanced life support shall meet the standards for and be registered at the advanced rescue level by the division;

(3) Equipment required on ambulances or required to provide advanced life support or basic life support rescue services;

(4) (A) Training that leads to Arkansas licensure as emergency medical services personnel at the basic or advanced levels.

(B) Failure to obtain licensure shall result in the repayment of funds by the grantee; or

(5) Emergency medical services-related training approved by the division.

(d) (1) The funds may only be used to improve services by increasing the capability and skills of emergency medical services.

(2) Funds may not be used to maintain present status, pay salaries or daily operating expenses, contract for services, or purchase real property.

(e) The funds may not be used for new services at a lower level than an existing licensed service which has been in operation for more than one (1) year in the service area.

(f) (1) All property purchased with the funds shall be returned to the division if the licensed ambulance service ceases operations.

(2) The division shall make every effort to redistribute returned property and supplies to the replacement service or other eligible existing services within the same county.

(3) Should no eligible service exist or another eligible service not be established in the county within one (l) year, all purchases shall be redistributed by the division as needed.

(g) (1) Any vehicle or equipment purchased with these funds shall be used for its intended purpose for at least three (3) years from its date of purchase.

(2) Vehicles or equipment damaged or worn out within the three-year period shall be replaced with a like or better item at the grantee's expense.



§ 20-13-104 - Durable power of attorney for health care.

(a) This section shall be known and may be cited as the "Durable Power of Attorney for Health Care Act".

(b) The General Assembly recognizes the right of the individual to control all aspects of his or her personal care and medical treatment. However, if the individual becomes incapacitated, his or her right to control treatment may be denied unless the individual, as principal, can delegate the decision-making power to a trusted agent and be sure that the agent's power to make personal and health care decisions for the principal will be effective to the same extent as though made by the principal.

(c) (1) As used in this section, "health care" means any care, treatment, service, or procedure to maintain, diagnose, treat, or provide for the patient's physical or mental health or personal care.

(2) "Health care" shall not include decisions concerning life-sustaining treatment set forth in the Arkansas Rights of the Terminally Ill or Permanently Unconscious Act, § 20-17-201 et seq. However, a power of attorney for health care may contain the declaration set forth in § 20-17-202 relating to such life-sustaining treatments.

(d) (1) A person may execute a power of attorney for health care. The power of attorney may be durable.

(2) The health care agency shall be:

(A) In writing;

(B) Signed by the principal or by someone acting at the direction of the principal and in the principal's presence; and

(C) Attested to by and subscribed in the presence of two (2) or more competent witnesses who are at least eighteen (18) years of age.

(3) An agent appointed under a power of attorney for health care shall take precedence over any person listed in § 20-9-602.

(e) This section does not in any way affect or invalidate any health care agency executed or any act of an agent prior to July 1, 1999, or affect any claim, right, or remedy that accrued prior to July 1, 1999. Nothing contained herein shall be interpreted or construed to alter or amend any provision of the Arkansas Rights of the Terminally Ill or Permanently Unconscious Act, § 20-17-201 et seq. The powers of a health care agent may be combined with a declaration made by a qualified patient under the Arkansas Rights of the Terminally Ill or Permanently Unconscious Act, § 20-17-201 et seq.

(f) This section is wholly independent of the provisions of the Probate Code, § 28-1-101 et seq., relating to wills, trusts, fiduciary relationships, and administration of estates, and nothing in this section shall be construed to affect in any way the provisions of the Probate Code, § 28-1-101 et seq.

(g) Nothing in this section shall be construed as authorizing or encouraging euthanasia, assisted suicide, suicide, or any action or course of action that violates the criminal laws of this state or of the United States.



§ 20-13-105 - Antony Hobbs III Task Force on Automated External Defibrillators.

(a) There is created the Antony Hobbs III Task Force on Automated External Defibrillators.

(b) The task force shall consist of seven (7) members appointed as follows:

(1) Two (2) members appointed by the Speaker of the House of Representatives;

(2) Two (2) members appointed by the President Pro Tempore of the Senate; and

(3) Three (3) members appointed by the Governor.

(c) The Governor shall appoint a chair of the task force from among his or her appointees.

(d) (1) A majority of the membership of the task force shall constitute a quorum.

(2) A majority vote of those members present shall be required for any action of the task force.

(e) A vacancy arising in the membership of the task force shall be filled by appointment by the person or persons who appointed the vacating member.

(f) The Bureau of Legislative Research shall provide staff for the task force.

(g) The members of the task force shall serve without remuneration but may receive expense reimbursement and stipends under § 25-16-902, if funds are appropriated for that purpose by the General Assembly.

(h) The task force shall work with the Department of Education and the Department of Health to recommend rules for:

(1) Training and use of automated external defibrillators; and

(2) Other areas of need related to automated external defibrillators.






Subchapter 2 - -- Emergency Medical Services Act

§ 20-13-201 - Title.

This subchapter may be cited as the "Emergency Medical Services Act".



§ 20-13-202 - Definitions.

As used in this subchapter:

(1) "Air ambulance" means an aircraft, fixed or rotary wing, utilized for on-scene responses or transports deemed necessary by a physician and licensed by the Department of Health;

(2) "Air ambulance services" means those services authorized and licensed by the department to provide care and air transportation of patients;

(3) "Ambulance" means a vehicle used for transporting any person by stretcher or gurney upon the streets or highways of Arkansas, excluding vehicles intended solely for personal use by immediate family members;

(4) "Ambulance services" means those services authorized and licensed by the department to provide care and transportation of patients upon the streets and highways of Arkansas;

(5) "Board" means the State Board of Health;

(6) "Council" means the Emergency Medical Services Advisory Council;

(7) "Emergency medical services" means:

(A) The transportation and medical care provided the ill or injured before arrival at a medical facility by a licensed emergency medical services personnel or other health care provider; and

(B) Continuation of the initial emergency care within a medical facility subject to the approval of the medical staff and governing board of that facility;

(8) (A) "Emergency medical services personnel" means an individual licensed by the department at any level established by the rules adopted by the board under this subchapter and authorized to perform those services set forth in the rules.

(B) These shall include without limitation "EMT", Advanced EMT, Paramedic, Emergency Medical Services Instructor, or Emergency Medical Services Instructor Trainer;

(9) "Licensure" means official acknowledgment by the department that an individual has demonstrated competence to perform the emergency medical services required for licensure under the rules, regulations, and standards adopted by the board upon recommendation by the Emergency Medical Services Advisory Council; and

(10) "Medical facility" means any hospital, medical clinic, physician's office, nursing home, or other health care facility.



§ 20-13-203 - Applicability.

(a) All municipal, county, or state-operated rescue services which choose to provide advanced life support skills to the general public but which do not transport patients except in mass casualty incidents shall comply with all rules, regulations, and standards duly promulgated under this subchapter.

(b) Furthermore, it is the intent of this subchapter that nothing contained in it applies by implication or otherwise to any municipal, county, or state-operated or state-sponsored rescue service which provides basic life support skills to the public in a "treat, no transport" fashion.



§ 20-13-204 - Penalties.

Any person violating this subchapter or any rule, regulation, or order adopted in accordance with this subchapter shall be guilty of a misdemeanor and shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for a period not to exceed thirty (30) days in the county jail, or by both fine and imprisonment.



§ 20-13-205 - Emergency Medical Services Advisory Council -- Creation -- Members.

(a) There is created the Emergency Medical Services Advisory Council, which shall consist of nineteen (19) members with a demonstrated interest in emergency medical services, to be appointed by the Governor as follows:

(1) Four (4) members shall be licensed medical doctors of good professional standing. One (1) member shall be appointed representing each of the following areas:

(A) The Arkansas Chapter of the American College of Emergency Physicians;

(B) The Arkansas Academy of Family Physicians;

(C) The Arkansas Medical Society; and

(D) The medical director for a licensed Paramedic ambulance service;

(2) One (1) member recommended by the Arkansas Hospital Association;

(3) One (1) member who shall be a member of the Arkansas Emergency Department Nurses Association;

(4) One (1) member who shall be a member of, and recommended by, the Arkansas Ambulance Owners and Operators' Association;

(5) One (1) member who shall be a licensed Paramedic;

(6) One (1) member who shall be a licensed EMT;

(7) One (1) member representing fire department-based ambulance services;

(8) One (1) member representing emergency medical services personnel training sites who has had at least five (5) years' experience associated with emergency medical services personnel in this state;

(9) One (1) member who shall be a consumer representative who has an interest in public health and emergency medical services. The member shall be appointed by the Governor from the state at large;

(10) One (1) member who shall be sixty-five (65) years of age or more. This member shall be appointed by the Governor from the state at large and shall not belong to any other group specifically addressed in this section, with the exception of the consumer representative;

(11) One (1) member who shall represent city-based or county-based ambulance services;

(12) One (1) member who shall represent the Arkansas Association of Chiefs of Police or the Arkansas Sheriffs' Association;

(13) One (1) member representing fire service rescue operations which do not transport patients;

(14) One (1) member licensed as an attorney at law in good professional standing within this state and having a knowledge of medical and legal issues;

(15) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Emergency Medical Technicians Association; and

(16) One (1) member who shall be a certified military emergency medical technician.

(b) Members shall be appointed for terms of three (3) years.

(c) Vacancies on the council due to death, resignation, or other causes shall be filled by appointment by the Governor for the unexpired portion of the term thereof in the same manner as is provided in this section for initial appointments.

(d) Members except those employed by the state may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(e) The members may be removed by the Governor for neglect of duty or malfeasance in office.



§ 20-13-206 - Emergency Medical Services Advisory Council -- Proceedings.

(a) The Emergency Medical Services Advisory Council, within thirty (30) days after its appointment, shall organize as necessary to carry out its purposes as prescribed by this subchapter.

(b) Procedures adopted, amended, or repealed by the council shall require a majority vote of all council members.

(c) (1) At the initial organizational meeting of the council, the members shall elect from among their number a chair and a vice chair to serve for one (1) year.

(2) Annually thereafter, an organizational meeting shall be held to elect the officers.

(3) The Director of the Division of Emergency Medical Services of the Department of Health shall serve as the council's executive secretary.

(4) Seven (7) council members shall constitute a quorum.

(d) Quarterly meetings of the council may be held. Special meetings may be called as provided by the rules of the council.

(e) (1) The executive secretary shall keep full and true records of all council proceedings and preserve all books, documents, and papers relating to the business of the council.

(2) The records of the council shall be open for inspection at all reasonable times.

(f) The council shall report in writing to the Governor on or about July 31 of each year. The report shall contain a summary of the proceedings of the council during the preceding fiscal year, a detailed and itemized statement of all revenue and of all expenditures made by or in behalf of the council, other information deemed necessary or useful, and any additional information which may be requested by the Governor.



§ 20-13-207 - Emergency Medical Services Advisory Council -- Powers and duties.

(a) The Emergency Medical Services Advisory Council shall recommend for adoption by the board rules on all matters relating to emergency medical services, including without limitation:

(1) Standards for licensure of ambulance and advanced life support rescue personnel;

(2) Standards for equipment required on ambulance and advanced life support rescue vehicles;

(3) Standards for vehicles used in patient transportation and advanced life support rescue response, including communications requirements;

(4) A statewide communications system for emergency medical services;

(5) Operational standards for providers of ambulance and advanced life support rescue services, including reporting requirements and standards for air ambulance and air ambulance services; and

(6) Procedures for summoning and dispatching aid.

(b) The Department of Health shall have evidence that the standards imposed are important to the quality of patient care.



§ 20-13-208 - State Board of Health -- Powers and duties.

(a) (1) The State Board of Health shall have the responsibility and authority to hold public hearings and promulgate and implement rules, regulations, and standards which it deems necessary to carry out the provisions of this subchapter.

(2) However, before implementing any rules, regulations, or standards, the board shall submit and obtain the review of the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees.

(b) In addition, the board may establish appropriate rules, regulations, and standards defining or limiting the emergency medical procedures or services that may be rendered by a licensed emergency medical services personnel who is authorized to legally perform these services under the conditions set forth by the board, except that before implementing any rules, regulations, and standards, the board shall submit and obtain the review of the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor or appropriate subcommittees.



§ 20-13-209 - Division of Health of the Department of Health and Human Services -- Powers and duties.

The Division of Health of the Department of Health and Human Services shall have the responsibility and authority to:

(1) Administer this subchapter;

(2) Enforce the rules, regulations, and standards promulgated by the State Board of Health for the administration and enforcement of this subchapter;

(3) Employ and prescribe the duties of employees as may be necessary to administer this subchapter;

(4) Certify emergency medical technicians as defined in § 20-13-202 through use of a national competency examination by qualified examiners upon the completion of required curriculum;

(5) Issue and renew operational permits for each ambulance or advanced life support rescue or air ambulance service. However, no permit shall be issued unless each ambulance, advanced life support rescue unit, or air ambulance, when in use as such, conforms with the standards, requirements, and regulations as set forth by the board;

(6) Issue initial and renewal licenses to any qualified applicant that provides emergency medical services or advanced life support rescue services, whether the applicant is an individual, partnership, corporation, or other legal entity, as well as a municipality or other unit of government;

(7) Assist area health planning in the establishment and operation of local, municipal, county, or district emergency medical services;

(8) In addition to collecting fees pursuant to § 20-13-211, accept public and private gifts, grants, and donations for the purpose of administering this subchapter; and

(9) Engage in the development of dispatching capabilities for emergency ambulance services in this state. The emergency medical services provider shall make a reasonable effort to see that a patient is taken to a physician or hospital of the patient's choice, if within a reasonable distance.



§ 20-13-210 - Rules, regulations, and standards -- Review required.

(a) (1) All rules, regulations, and standards relating to emergency medical services promulgated and adopted by the Emergency Medical Services Advisory Council and the State Board of Health or any other state agency or department authorized to promulgate and adopt rules and regulations to carry out this subchapter shall be submitted to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof for consideration and review prior to being placed in effect by the department or agency.

(2) No rules, regulations, or standards promulgated to carry out this subchapter shall be enforced by any state agency or department until they have been submitted to, considered, and approved for enforcement by the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor.

(b) (1) Rules and regulations promulgated by the council shall receive approval of the Governor after he or she receives the review of the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof prior to effect and enforcement.

(2) The rules and regulations shall be of a temporary nature, and no rules or regulations shall become final until specifically approved by the General Assembly.



§ 20-13-211 - Fees.

The State Board of Health may establish the fees to be charged by the Department of Health to defray the cost of administering and enforcing this subchapter, as follows:

(1) The testing fee not to exceed the cost of administering the National Registry of Emergency Medical Technicians examination;

(2) (A) The licensure fee for emergency medical services personnel, which shall not exceed twenty dollars ($20.00).

(B) Ten dollars ($10.00) of the licensure fee shall be credited to the Emergency Medical Services Revolving Fund.

(C) The licensure shall be valid for two (2) years;

(3) The biennial renewal of the emergency medical services personnel licensure, which shall not exceed twenty dollars ($20.00). Ten dollars ($10.00) of the biennial renewal shall be credited to the Emergency Medical Services Revolving Fund;

(4) The issuance and annual renewal of an operational permit for each ambulance service, which shall not exceed fifty dollars ($50.00);

(5) The annual inspection and permitting of emergency vehicles, which shall not exceed five dollars ($5.00) per vehicle; and

(6) The issuance and renewal of an operational license for each air ambulance service, which shall not exceed one hundred dollars ($100).



§ 20-13-212 - Additional fees.

(a) There is imposed an additional annual fee of one hundred dollars ($100) for the inspection and permitting of ambulances. The fee shall be collected in addition to the fee provided in § 20-13-211(5).

(b) There is imposed an annual fee of five hundred dollars ($500) for the issuance or renewal of an operational permit for an ambulance service, advanced life support rescue service, or air ambulance service. The fee required by this subsection shall be in addition to all other requirements for the issuance or renewal of an operational permit and shall be required in each county in which the ambulance service, including air ambulance services, has an operational base.

(c) (1) The fees established by this section shall be collected by the Division of Health of the Department of Health and Human Services.

(2) The division shall deposit the fees with the Treasurer of State, and the fees shall be credited to the Arkansas Medicaid Program Trust Fund.



§ 20-13-213 - Ambulance standards.

All ambulances operating in this state shall meet all standards prescribed by and under this subchapter and be licensed under this subchapter, and all personnel operating ambulances in this state shall meet the standards prescribed under this subchapter.



§ 20-13-214 - Military emergency medical personnel.

(a) Military personnel who return to the State of Arkansas following active duty and who received emergency medical training on active duty shall be granted initial licensure from the Department of Health as emergency medical services personnel under this subchapter, upon proof from the military that the individual received emergency medical training while on active duty.

(b) Military personnel licensed under this section shall pay the fees for biennial renewal of the emergency medical services personnel license required under this subchapter.






Subchapter 3 - -- County Programs

§ 20-13-301 - Legislative intent.

It is the intent of this subchapter to authorize the quorum court in any county to provide emergency medical services for residents of the county or any designated area of the county and to provide for levying service charges upon residents of the area to provide funds for the purchase of equipment, the maintenance and operation of equipment, and the payment for personal services necessary to provide the services.



§ 20-13-302 - Act supplemental.

The procedures prescribed in this subchapter for the establishment of an emergency medical services program and the furnishing of emergency medical services shall be supplemental to and shall not be construed to repeal or modify any law presently in existence relating to the furnishing of such services.



§ 20-13-303 - Establishment.

(a) The quorum court of any county on its own motion or upon petition of ten percent (10%) of the electors of the county or any designated area of the county may establish by ordinance a system to provide emergency medical services to the residents of the county or the designated area.

(b) (1) When a quorum court proposes to enact an ordinance to provide emergency medical services, whether on its own motion or upon petition of electors, it shall set a date for a public hearing on the question and shall cause notice of the time and place of the hearing to be published in a newspaper of general circulation in the county or in the area proposed to be served.

(2) All interested parties residing in the county or in the designated area shall have an opportunity to appear and be heard either for or against the establishment of the system.

(3) At the next meeting of the quorum court after the hearing, the quorum court may adopt an ordinance establishing the emergency medical services system for the county or the designated area of the county or may refuse to act further on the matter.

(c) If after the hearing the quorum court enacts an ordinance establishing a system, the ordinance shall specifically describe the area to be included within the system, shall describe the services to be provided the residents of the area, and shall specifically state the estimated cost of the services and the proposed method of financing the services, and such other matters as the quorum court deems appropriate to publicly advise residents of the county or the designated area of the purposes and costs of the system established in the ordinance.



§ 20-13-304 - Referendum -- Effective date of ordinance.

(a) Within ten (10) days after the enactment of the ordinance, a copy of the ordinance in its entirety shall be published in a newspaper of general circulation in the county or in the designated area.

(b) The ordinance shall be subject to the referendum which may be exercised in the manner prescribed in Arkansas Constitution, Amendment 7 and laws enacted pursuant to Arkansas Constitution, Amendment 7, and the ordinance shall not be effective until the expiration of the time prescribed by the Constitution and laws for the filing of referendum petitions.

(c) (1) If at the expiration of the period for filing referendum petitions no petitions have been filed, the ordinance shall become effective.

(2) If referendum petitions have been filed, the ordinance shall be held in abeyance until the election thereon is conducted and the results determined.

(d) (1) If at the election a majority of the qualified electors of the county or the designated area voting on the question vote for the ordinance, it shall become effective.

(2) If a majority of the qualified electors voting on the question at the election vote against the ordinance, it shall be deemed rejected and shall have no force or effect.



§ 20-13-305 - Financing.

(a) Emergency medical services to be provided the residents of any county or any designated area of the county pursuant to the provisions of this subchapter may be financed by service charges levied in the ordinance establishing the service.

(b) (1) The service charges may be assessed and collected on a per capita, per household, or per unit of service basis or a combination of any of these, as may be determined by the quorum court, and shall be collected in such manner as may be prescribed by ordinance of the quorum court.

(2) If the quorum court elects by ordinance to have the service charges entered on ad valorem tax notices and collected by the county collector at the time of collecting real and personal property taxes, the collector shall not accept payment of any ad valorem taxes unless the taxpayer at the same time pays any service charges billed to him or her to finance emergency medical services.

(c) All funds derived from the levy of service charges to support the furnishing of emergency medical services in the county or designated area shall be used only for the purposes for which levied, and a separate account shall be maintained in the county treasury in which all funds shall be deposited.

(d) The funds shall be expended only on appropriation of the quorum court and shall be subject to the same accounting and disbursement procedures and requirements as other county funds.



§ 20-13-306 - Service charges for preexisting programs.

(a) In any county in which a system of emergency medical services has been established prior to July 20, 1979, the quorum court of the county may levy service charges on residents of the county or designated area of the county in which services are provided to finance or assist in financing the services.

(b) The ordinance levying service charges to finance emergency medical services programs established prior to July 20, 1979, shall be subject to the same notice and hearing requirements and shall be subject to referendum in the same manner as is provided in this subchapter for the ordinance establishing a system of emergency medical services.



§ 20-13-307 - Discontinuance.

(a) The quorum court of any county which has established a system of emergency medical services for the residents of the county or any designated area pursuant to the authority granted in this subchapter may, on its own motion or on petition of a majority of the qualified electors of the county or designated area, discontinue the furnishing of emergency medical services in the county or area and discontinue the levy of service charges in the area.

(b) However, the services shall not be discontinued until a public hearing is held at which persons residing in the county or the designated area have an opportunity to appear in behalf of or in opposition to the discontinuance of the services. The time and place of the hearing shall be published in a newspaper of general circulation in the county or designated area at least ten (10) days prior to the date thereof.

(c) When an emergency medical services program is discontinued in the manner authorized in this section, the service charges authorized by the ordinance which established the program shall continue to be collected until all outstanding debts of the program have been paid.






Subchapter 4 - -- Insect Sting and Other Allergic Reactions Emergency Treatment Act

§ 20-13-401 - Title.

This subchapter shall be known and cited as the "Insect Sting and Other Allergic Reactions Emergency Treatment Act".



§ 20-13-402 - Purpose.

It is the purpose of this subchapter to provide a means of authorizing certain individuals to administer treatment to those persons who have severe adverse reactions to insect stings and other allergic reactions when a physician is not immediately available.



§ 20-13-403 - Definition.

As used in this subchapter, "physician" means a natural person licensed to practice medicine in the State of Arkansas pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.



§ 20-13-404 - Eligibility for certificate.

Persons eligible to receive a certificate under this subchapter shall meet the following requirements:

(1) Be eighteen (18) years of age or older;

(2) Have, or reasonably expect to have, responsibility for at least one (1) other person as a result of one's relationship or occupational or volunteer status, for example, parents, camp counselors, scout leaders, schoolteachers, forest rangers, tour guides, or chaperones; and

(3) (A) Have been properly instructed by a physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(B) The curriculum shall minimally include recognition of the symptoms of systemic reactions to insect stings and other allergic reactions and the proper administration of a subcutaneous injection of epinephrine.



§ 20-13-405 - Authority of certificate holder.

(a) A certificate issued pursuant to this subchapter shall authorize the certificate holder to receive, upon presentation of the certificate, from any physician a prescription for premeasured doses of epinephrine and the necessary paraphernalia for administration.

(b) The certificate shall also authorize the certificate holder to possess and administer, in an emergency situation when a physician is not immediately available, the prescribed epinephrine to persons suffering a severe adverse reaction to an insect sting or other allergic reaction.

(c) The certificate holder may administer epinephrine as provided in this subchapter only to those persons for whom the holder is responsible as provided in § 20-13-404(2).



§ 20-13-406 - Immunity.

No cause of action shall arise against a certificate holder pursuant to this subchapter or against the issuing physician for any act or omission when acting in good faith pursuant to the authority granted by this subchapter, except when the conduct amounts to gross negligence.



§ 20-13-407 - Administration of act.

(a) The Division of Health of the Department of Health and Human Services shall prepare the appropriate certificate form to be available to physicians upon request to accomplish the purposes of this subchapter.

(b) A copy of all certificates issued pursuant to this subchapter shall be forwarded by the issuing physician to the division to be maintained on file and subject to public inspection.






Subchapter 5 - -- Poison Control -- Drug Information -- Toxicological Laboratory Services

§ 20-13-501 - Legislative finding.

(a) The General Assembly finds and declares that because of the inherent threat of human danger posed by injudicious use, or misuse, of dangerous substances, the physicians and allied health professionals who provide health care services for Arkansas citizens are in need of emergency poison control and drug information and toxicological laboratory services sufficient to provide, on a twenty-four-hour coverage basis, reliable, accurate, and qualified professional judgments and responses to requests for emergency poison control and drug information data and emergency toxicological laboratory services such as analysis of blood, urine, vomitus, and gastric lavage for substance identification, and that public health and welfare require such services.

(b) The General Assembly further finds and declares that legislation is required to authorize and provide effective practical delivery of emergency poison control and drug information and toxicological laboratory services judgments and responses to physicians and allied health professionals who deliver health care services within this state.



§ 20-13-502 - Purpose of program.

The purpose of this subchapter shall be to implement a statewide emergency poison control-drug information-toxicological laboratory services program (PC-DI-TL) designed and structured to deliver, on a twenty-four-hour coverage basis, reliable, accurate, qualified professional judgments and responses to requests for emergency poison control-drug information data and toxicological laboratory services, such services to include, but not be limited to, analysis of blood, urine, vomitus, and gastric lavage for substance identification purposes.



§ 20-13-503 - Definitions.

As used in this subchapter:

(1) "Category I response" within the toxicology laboratory component means a response delivered within six (6) hours after receipt of the sample to be identified;

(2) "Category II response" within the toxicology laboratory component means a response delivered within twelve (12) hours after receipt of the sample to be identified;

(3) "Division" means the Division of Health of the Department of Health and Human Services;

(4) "Director" means the Director of the Division of Health of the Department of Health and Human Services;

(5) "Emergency request" means a request for emergency assistance initiated by any licensed Arkansas medical or allied health professional when life-jeopardizing circumstances require PC-DI-TL services to effectuate treatment;

(6) "Emergency sample" means any sample, nonroutine in nature, submitted to the toxicology laboratories for analysis as a necessary clinical adjunct to emergency patient treatment;

(7) "Information retrieval" within the PC-DI-TL context means a system which includes, but is not limited to:

(A) DEC-10 UAMS-Pharmacy computer terminal directly interfaced with the computer facility of the University of Arkansas for Medical Sciences facility containing six thousand (6,000) listings of the most commonly contacted poisons;

(B) A UAMS-Pharmacy microfiche system containing seventy-six thousand (76,000) listings of different products and management information together with extensive product identification information;

(C) A UAMS-Pharmacy "Tox-file", a compilation of commercial products published by the National Clearinghouse for Poison Control Centers;

(D) A classic, widely accepted UAMS-Pharmacy resource reference, Gleason, Gosselein, & Hodge, Clinical Toxicology of Commercial Products;

(E) UAMS-Pharmacy toxicity and overdosage manuals provided by national pharmaceutical firms;

(F) UAMS-Pharmacy resource toxicological library treating all subject matter for less common toxic materials, chemicals, and plants;

(G) UAMS-Pharmacy direct contact with medical directors of pharmaceutical manufacturing companies;

(H) UAMS-Library "MEDLINE" and "TOXLINE" computer database systems embracing bibliographic references to medical toxicological literature;

(I) UAMS-Library manual literature search, a trained searcher's use of library bibliographic sources such as indices, abstracts, and bibliographies to provide information requested;

(J) UAMS-Library drug reference search, a trained searcher's use of library drug lists, compendia, and other books to locate factual information of a drug, food, or other chemical substance; and

(K) UAMS-Library, de Haen, Drugs in Use, excerpted data from published literature on clinical use of a drug showing scope of study, drug used, dosage, concomitant therapy, disease condition, incidence or absence of adverse reactions, and description of effectiveness. This information is available on approximately two thousand (2,000) drugs;

(8) "Medical or allied health professional" means a licensed physician, nurse, pharmacist, dentist, psychologist, veterinarian, hospital administrator, hospital chemist, technician, or institutional chemist;

(9) "PC-DI-TL services system" means the Poison Control-Drug Information-Toxicological Laboratory Services Unitary System with three (3) definite and permanent components: UAMS-Pharmacy, UAMS-Library, and the Chemistry Branch of the Public Health Laboratory of the Division of Health of the Department of Health and Human Services;

(10) "Toxicology laboratory services" means those services provided the system by the Chemistry Branch of the Public Health Laboratory of the Division of Health of the Department of Health and Human Services, which is that permanent component within the unitary system charged with toxicology laboratory services responsibility;

(11) "UAMS-Library" means the Library of the University of Arkansas for Medical Sciences, which is that permanent component within the unitary system charged with nonemergency poison and drug information responsibility; and

(12) "UAMS-Pharmacy" means the Department of Pharmacology of the College of Pharmacy of the University of Arkansas for Medical Sciences, which is that permanent component within the unitary system charged with emergency poison and drug information responsibility.



§ 20-13-504 - Penalties.

Any individual who shall fraudulently represent himself or herself to be a person entitled to invoke the services of the PC-DI-TL system when such is not the case or any person who attempts to obtain information later put to illegal use in any way shall be deemed guilty of a misdemeanor and upon conviction in any court of competent jurisdiction shall be fined a sum not to exceed five hundred dollars ($500) or imprisoned for a period not to exceed six (6) months, or both.



§ 20-13-505 - Authority of director.

(a) The Director of the Division of Health of the Department of Health and Human Services may:

(1) Employ any coordination measures necessary to effectuate the purposes of this subchapter within and among the responsible components;

(2) Engage in any educational program or effort undertaken in partnership with county or municipal governmental agencies or other groups if, in his or her judgment, such activity would effectuate the purposes of this subchapter;

(3) Authorize any component within the system to employ experts and consultants and compensate those individuals at rates determined by the director in consultation with component representatives of the University of Arkansas for Medical Sciences; and

(4) Engage in programs of experimental or demonstration research.

(b) Additionally, the director may accept and administer loans, grants, or other funds and gifts, conditional or otherwise, from the federal government and any other public or private sources. In all such transactions, the PC-DI-TL system shall remain unitary, and the director shall allow no function which might require the separation of the components.

(c) The director shall have full authority, in consultation with the two (2) University of Arkansas for Medical Sciences components of the PC-DI-TL system, to formulate, promulgate, adopt, amend, and enforce rules, regulations, and regulatory standards necessary to effectuate this subchapter in a way consistent with § 10-3-309.



§ 20-13-506 - Advisory committee -- Creation.

(a) (1) The Division of Health of the Department of Health and Human Services may appoint an advisory committee to assist in the development and review of regulations promulgated under the authority of this subchapter.

(2) The committee shall consist of an uneven number of persons, not to exceed seven (7), appointed by the Director of the Division of Health of the Department of Health and Human Services.

(b) (1) Membership on the advisory committee shall include representatives qualified by experience and affiliation to represent the viewpoints of persons and groups most likely to become participants within the PC-DI-TL services components of the established program.

(2) The advisory committee may include representatives from the medical and allied health professional community, individuals with poison control, drug information, and toxicological services knowledge and expertise, state and local governmental officials, and public interest groups.

(3) In the selection of members, the director shall appoint only those persons with professional expertise in poison control, drug information, toxicological laboratory services, or other health and safety fields.

(c) Members of the advisory committee may receive expense reimbursement in accordance with § 25-16-901 et seq.

(d) Any reasonable administrative and technical assistance required by the committee shall be provided by the director in consultation with the UAMS-Pharmacy and UAMS-Library permanent components of the PC-DI-TL program.

(e) The advisory committee may seek advice and information from interested knowledgeable persons or governmental agencies within or without the state to assist in policy determinations and regulatory standards.



§ 20-13-507 - Structure and design of program.

(a) (1) (A) The time-response design shall embrace two (2) broad, major, selective categories inherent in the threat of human danger posed by injudicious use or misuse of dangerous substances.

(B) A Category I response shall be delivered within six (6) hours after receipt of the sample to be identified.

(C) A Category II response shall be delivered within twelve (12) hours after receipt of the sample to be identified.

(D) All responses shall be followed in each instance by a written confirmation report at the earliest practicable date.

(2) Determinative category substances shall be: Click here to view image.

(b) Under the authority of this subchapter, participating hospital emergency room personnel shall be qualified and trained to use spot tests and thin-layer chromatography in conducting blood and urine presumptive chemical tests for drugs and harmful chemicals as well as quick scanning examinations for common drugs such as narcotics, barbiturates, amphetamines, and salicylates.

(c) Program design includes efficient supporting recordkeeping and reporting measures within the communications network.

(d) Though this program shall at all times function as a unitary system of services to Arkansas medical and allied health professionals, it shall embrace three (3) permanent components:

(1) The College of Pharmacy of the University of Arkansas for Medical Sciences which is charged with emergency poison and drug information responsibility;

(2) The Library of the University of Arkansas for Medical Sciences which is charged with nonemergency poison and drug information responsibility; and

(3) The Chemistry Branch of the Public Health Laboratory of the Division of Health of the Department of Health and Human Services which is charged with the emergency toxicological laboratory services responsibility.



§ 20-13-508 - Designation of personnel.

(a) Each permanent component within the PC-DI-TL services system shall designate those persons within the component department who shall have responsibility for implementing and developing this toxicology services system, and each shall provide written notice of the designations to the Director of the Division of Health of the Department of Health and Human Services.

(b) The persons so designated shall be qualified by education, training, and experience to ensure the effectiveness of this subchapter.



§ 20-13-509 - Compensation for student workers.

(a) Subject to the approval of the Dean of the College of Pharmacy of the University of Arkansas for Medical Sciences, registration or tuition fees, or both, in the University of Arkansas System are to be waived for those students who provide concurrent services to the Arkansas Poison and Drug Information Center of the College of Pharmacy of the University of Arkansas for Medical Sciences.

(b) Any funds at the disposal of the College of Pharmacy of the University of Arkansas for Medical Sciences can be used to provide scholarships and fellowships to those providing services to the center.



§ 20-13-510 - Personnel immunity.

None of the personnel within any of the components of the PC-DI-TL system shall incur personal liability or be placed in any legal jeopardy for laboratory services provided, analyses executed and reported, information proffered in good faith, professional judgments and responses provided for the system, or any good faith professional efforts to effectuate the purposes of this subchapter.



§ 20-13-511 - Recordkeeping and reporting.

Each of the University of Arkansas for Medical Sciences components, the Arkansas Poison and Drug Information Center, the Library of the University of Arkansas for Medical Sciences for nonemergency poison and drug information, and the Chemistry Branch of the Public Health Laboratory of the Division of Health of the Department of Health and Human Services, shall make available to the Director of the Division of Health of the Department of Health and Human Services, in such manner, form, or at such times as he or she shall require, copies of records and reports regarding all activities authorized and developed pursuant to this subchapter.






Subchapter 6 - -- Nerve Agents Emergency Treatment Act

§ 20-13-601 - Title.

This subchapter shall be known and cited as the "Nerve Agents Emergency Treatment Act".



§ 20-13-602 - Purpose.

It is the purpose of this subchapter to provide a means of authorizing certain individuals to administer treatment to those persons who have severe adverse reactions to nerve agents when a physician is not immediately available.



§ 20-13-603 - Definition.

As used in this subchapter, "physician" means a natural person licensed to practice medicine in the State of Arkansas pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.



§ 20-13-604 - Eligibility for certificate.

Persons eligible to receive a certificate pursuant to this subchapter shall meet the following requirements:

(1) Be eighteen (18) years of age or older;

(2) Have, or reasonably expect to have, responsibility for at least one (1) other person as a result of one's relationship, or one's occupational or volunteer status, for example, emergency medical technician, fire department personnel, P.H. nurses, etc.; and

(3) Have been properly trained by a qualified instructor who has been certified by a physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq. The curriculum shall minimally include recognition of the symptoms of systemic reactions to nerve agents and the proper administration of an injection of atropine/pralidoxime, or other drugs as approved by the State Health Officer for the treatment of symptoms caused by exposure to nerve agents.



§ 20-13-605 - Authority of certificate holder.

(a) A certificate issued pursuant to this subchapter shall authorize the holder thereof to receive upon presentation of the certificate, from any physician, a prescription for premeasured doses of atropine/pralidoxime, or other drugs as approved by the State Health Officer for the treatment of symptoms caused by exposure to nerve agents, and the necessary paraphernalia for administration.

(b) The certificate shall also authorize the holder thereof to possess and administer, in an emergency situation when a physician is not immediately available, the prescribed atropine/pralidoxime, or other drugs as approved by the State Health Officer for the treatment of symptoms caused by exposure to nerve agents, to persons suffering a severe adverse reaction to nerve agents.

(c) The holder may administer atropine/pralidoxime, or other drugs as approved by the State Health Officer, for the treatment of symptoms caused by exposure to nerve agents.



§ 20-13-606 - Immunity.

No cause of action shall arise against a certificate holder pursuant to this subchapter or against the issuing physician for any act or omission when acting in good faith pursuant to the authority granted by this subchapter, except when the conduct amounts to gross negligence.



§ 20-13-607 - Administration of subchapter.

(a) The Division of Health of the Department of Health and Human Services shall prepare the appropriate certificate form to be available to physicians upon request to accomplish the purposes of this subchapter.

(b) A copy of all certificates issued pursuant to this subchapter shall be forwarded by the issuing physician to the division to be maintained on file and subject to public inspection.






Subchapter 7 - -- Arkansas Poison and Drug Information Center

§ 20-13-701 - Legislative findings.

(a) The General Assembly finds and declares that, because of the inherent threat of human danger posed by injudicious use, or misuse, of dangerous substances, Arkansas citizens are in need of emergency poison and drug information services and that the public health and welfare require such services.

(b) The General Assembly further finds and declares that legislation is required to authorize and provide effective practical delivery of emergency poison and drug information services judgments and responses to physicians and allied health professionals who deliver health care services within this state and, if funds permit, to those citizens of this state who request such services.



§ 20-13-702 - Creation -- Purpose -- Scholarships -- Waiver of tuition services.

(a) There is created the Arkansas Poison and Drug Information Center within the College of Pharmacy of the University of Arkansas for Medical Sciences.

(b) The purpose of the center is to implement a statewide emergency poison and drug information program designed and structured to deliver reliable, accurate, qualified professional judgments and responses to requests for emergency poison and drug information data.

(c) Any funds at the disposal of the College of Pharmacy of the University of Arkansas for Medical Sciences can provide scholarships and fellowships to those providing services to the center.

(d) Subject to the approval of the Dean of the College of Pharmacy of the University of Arkansas for Medical Sciences, registration or tuition fees, or both, in the University of Arkansas System are to be waived for those students who provide concurrent services to the center.



§ 20-13-703 - Definitions.

As used in this subchapter:

(1) "Center" means the Arkansas Poison and Drug Information Center; and

(2) "Director" means the Director of the Arkansas Poison and Drug Information Center.



§ 20-13-704 - Certification as state poison control center -- Liability.

(a) The program of the Arkansas Poison and Drug Information Center shall be structured and designed, to the extent resources permit, to meet the criteria for certification as a state poison control center by the American Association of Poison Control Centers.

(b) None of the center personnel or its designees shall incur personal liability or be placed in any legal jeopardy for information proffered in good faith, professional judgments and responses provided for the system, or any good faith professional effort to effectuate the purposes of this subchapter.



§ 20-13-705 - Obtaining information through fraudulent representation.

Any individual who shall fraudulently represent himself or herself to be a person entitled to invoke the services of the center when such is not the case and any person who attempts to obtain information later put to illegal use in any way shall upon conviction be guilty of a Class B misdemeanor.



§ 20-13-706 - Director -- Powers and duties.

(a) The Director of the Arkansas Poison and Drug Information Center shall serve at the pleasure of the Dean of the College of Pharmacy of the University of Arkansas for Medical Sciences.

(b) The director may:

(1) Employ any coordination measures necessary to effectuate the purposes of this subchapter;

(2) Engage in any educational program or effort if, in his or her judgment, such an activity would effectuate the purposes of this subchapter;

(3) Employ experts and consultants and compensate those individuals at rates determined by the director;

(4) Engage in programs of experimental or demonstrational research;

(5) Appoint an advisory committee to assist in the development and review of regulations promulgated under the authority of this subchapter and reimburse the members for their expenses in accordance with § 25-16-901 et seq.;

(6) Accept and administer loans, grants, or other funds and gifts, conditional or otherwise, from the federal government and any other public or private sources;

(7) Formulate, promulgate, adopt, amend, and enforce rules, regulations, and regulatory standards necessary to effectuate this subchapter;

(8) Establish and charge fees for the provision of nonemergency informational and educational services, as well as contract therefor; and

(9) Establish a "1-900" telephone number if funding otherwise precludes twenty-four-hour coverage consistent with requirements for certification by the American Association of Poison Control Centers.






Subchapter 8 - -- Trauma System Act

§ 20-13-801 - Title.

This subchapter is known and may be cited as the "Trauma System Act".



§ 20-13-802 - Legislative findings.

The General Assembly finds that:

(1) Traumatic injury is recognized as the leading killer of persons one (1) year to forty-four (44) years of age and is a serious yet preventable condition;

(2) Deaths due to trauma in the United States for 2005 were nearly one hundred thirty-nine thousand (139,000), and children nineteen (19) years of age or younger accounted for nearly twelve percent (12%) of the deaths;

(3) In 2006, two thousand one hundred nineteen (2,119) Arkansans lost their lives and twenty-five thousand three hundred eight (25,308) were admitted to hospitals due to trauma;

(4) The State of Arkansas incurs a massive expense from trauma in lives lost, productive years destroyed, and the emotional and monetary expense of caring for victims of trauma; and

(5) The experience of other states has shown that a comprehensive trauma system, including all phases of trauma care from prevention, prehospital care, and trauma center designation to rehabilitative care, can vastly improve overall trauma problems.



§ 20-13-803 - Definitions.

As used in this subchapter:

(1) "Department" means the Department of Health; and

(2) "EMS Division" means the Division of Emergency Medical Services of the Department of Health.



§ 20-13-804 - Powers and duties of the Department of Health.

(a) The Department of Health may develop and implement a comprehensive trauma care system that provides guidelines for the care of trauma victims and is fully integrated with all available resources, including, but not limited to, existing emergency medical services providers, hospitals, or other health care providers that would like to participate in the program.

(b) (1) The department shall allocate funds deposited into the Public Health Fund to administer this subchapter.

(2) The allocation of available funds shall be developed and modified with:

(A) The advice of the Trauma Advisory Council; and

(B) The approval of the State Board of Health.

(3) Allocations of funds in the form of grants or contracts from the funds deposited into the Public Health Fund to administer this subchapter may include, but are not limited to:

(A) Emergency medical system care providers and ambulance providers under § 20-13-809;

(B) Level I, Level II, Level III, and Level IV trauma centers under §§ 20-13-810 -- 20-13-813;

(C) Rehabilitation service providers under § 20-13-814;

(D) Quality improvement organizations under § 20-13-815;

(E) Trauma regional advisory councils under § 20-13-816;

(F) Command communication networks under § 20-13-817; and

(G) Injury prevention programs under § 20-13-818.

(c) The funds deposited into the Public Health Fund to administer this subchapter will be used to fund two (2) general types of grants with entities necessary to administer this subchapter:

(1) Start-up trauma grants to support initial costs required to qualify for participation in the trauma care system; and

(2) Sustaining trauma grants to support ongoing readiness costs for continued participation in the trauma care system.

(d) The department may contract with entities as necessary to implement this subchapter.



§ 20-13-805 - Standards for verification of trauma center status.

(a) The State Board of Health may adopt standards for designation and verification of trauma center status which assign level designations based on resources available within the facility.

(b) (1) Standards shall be based upon national guidelines, including those established by the American College of Surgeons entitled "Hospital and Prehospital Resources for Optimal Care of the Injured Patient" and published appendices thereto.

(2) Standards specific to address the unique nature of Arkansas may be developed and modified by rule of the board.



§ 20-13-806 - Trauma data collection and evaluation system -- Confidentiality of records.

(a) (1) The Department of Health shall develop a trauma data collection and evaluation system known as the "Trauma Registry".

(2) The Trauma Registry shall be designed to study both the individual and collective care and treatment given to patients of the trauma system.

(b) (1) The department may collect, as deemed necessary and appropriate, data and information regarding patients treated and transported from the field, admitted to a facility through the emergency department, through a trauma center, or directly to a special care unit or post-hospitalization facility.

(2) Data and information shall be collected in a manner which protects and maintains the confidential nature of patient records.

(c) Records and reports made pursuant to this subchapter shall be held confidential within the hospital and department and shall not be available to the public.

(d) The department shall require all recipients of sustaining grants under this subchapter to participate in the state-specified Trauma Registry.



§ 20-13-807 - Trauma Advisory Council.

(a) There is established an advisory council, to be known as the "Trauma Advisory Council", for the purpose of making recommendations, advising, and providing assistance to the Department of Health concerning the development and operation of a statewide trauma system.

(b) The council shall consist of twenty (20) voting members who have a demonstrated interest in trauma systems to be appointed by the Governor as follows:

(1) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Chapter of the American College of Emergency Physicians;

(2) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Academy of Family Physicians;

(3) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Chapter of the American College of Surgeons;

(4) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Medical Society;

(5) Four (4) members appointed from a list of eight (8) nominees submitted by the Arkansas Hospital Association;

(6) One (1) member appointed from a list of two (2) nominees submitted by the Governor's Emergency Medical Services Advisory Council;

(7) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Emergency Nurses' Association;

(8) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Emergency Medical Technicians' Association;

(9) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Ambulance Association;

(10) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Emergency Medical Services for Children Program;

(11) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Trauma Society;

(12) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Society of Trauma Nurses;

(13) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Spinal Cord Commission;

(14) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Minority Health Commission;

(15) One (1) member appointed from a list of two (2) nominees submitted by the Arkansas Medical, Dental and Pharmaceutical Association;

(16) One (1) member appointed to represent injury prevention; and

(17) One (1) member appointed from the public at large as a consumer representative who has an interest in trauma systems.

(c) The council shall also include four (4) voting members who have a demonstrated interest in trauma systems to be appointed as follows:

(1) Two (2) members to be appointed by and to serve at the pleasure of the President Pro Tempore of the Senate; and

(2) Two (2) members to be appointed by and to serve at the pleasure of the Speaker of the House of Representatives.

(d) The following shall serve as nonvoting ex officio members of the council:

(1) The Director of the Department of Health or the director's designee; and

(2) The Director of the Department of Arkansas State Police or the director's designee.



§ 20-13-808 - Terms -- Vacancies -- Meetings -- Rules.

(a) All voting members of the Trauma Advisory Council shall be appointed for terms of two (2) years.

(b) (1) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled in the manner provided for the original appointment under § 20-13-807.

(2) The new appointee shall serve for the remainder of the unexpired term.

(c) A member of the council shall be removed for conviction of a felony, for not attending fifty percent (50%) of the meetings in a calendar year, or if the member no longer meets the qualifications for his or her initial appointment.

(d) (1) The members of the council shall elect from their membership a chair, a vice chair, and a secretary, whose duties shall be those customarily exercised by those officers or duties specifically designated by the council.

(2) All officers shall serve for a period of two (2) years and until their successors are elected.

(e) (1) Thirteen (13) of the voting members of the council shall constitute a quorum for the purpose of transacting business.

(2) Except for actions taken pursuant to subsection (g) of this section, all actions of the council shall be made by a majority of all voting members.

(f) The council shall meet at least four (4) times a year but may meet more frequently upon the call of the chair or at the request, stated in writing, of a majority of the members of the council.

(g) (1) To assist in the expeditious conduct of its business when the full council is not meeting, the council may elect an executive committee.

(2) The chair, vice chair, and secretary of the council shall be members of the executive committee.

(3) The executive committee shall be constituted and shall function as provided in the bylaws of the council.

(h) The council shall establish its own rules of procedure.



§ 20-13-809 - Grants for emergency medical system care providers or ambulance providers.

An emergency medical system care provider or ambulance provider may be eligible for:

(1) The emergency medical system care provider education start-up grants that are used to support trauma education and trauma readiness; or

(2) The emergency medical system care provider sustaining grants that are used to support ongoing trauma education and trauma readiness.



§ 20-13-810 - Grants for Level I trauma centers.

(a) (1) An entity that meets the preliminary criteria for a Level I trauma center under the rules of the State Board of Health may be eligible for the Level I trauma center start-up grant that is used to qualify for the status of a Level I trauma center and for trauma readiness costs associated with the care of trauma patients.

(2) This grant may be awarded to entities that:

(A) Meet the preliminary criteria for Level I trauma center status as determined by the Department of Health; and

(B) Demonstrate the capability of fully achieving Level I trauma center status within eighteen (18) months.

(b) (1) An established Level I trauma center may be eligible for a sustaining grant if the Level I trauma center:

(A) Has achieved Level I trauma center status and is currently at Level I status; and

(B) Demonstrates continued capability to maintain Level I trauma center status.

(2) This grant may be an annual grant and may have an annual renewal process for Level I trauma centers that meet the criteria under this subsection.



§ 20-13-811 - Grants for Level II trauma centers.

(a) (1) An entity that meets the preliminary criteria for a Level II trauma center under the rules of the State Board of Health may be eligible for the Level II trauma center start-up grant that is used to qualify for the status of a Level II trauma center and for trauma readiness costs associated with the care of trauma patients.

(2) This grant may be awarded to entities that:

(A) Meet the preliminary criteria for Level II trauma center status as determined by the Department of Health; and

(B) Demonstrate the capability of fully achieving Level II trauma center status within twelve (12) months.

(b) (1) An established Level II trauma center may be eligible for a sustaining grant if the Level II trauma center:

(A) Has achieved Level II trauma center status and is currently at Level II status; and

(B) Demonstrates continued capability to maintain Level II trauma center status.

(2) This grant may be an annual grant and may have an annual renewal process for Level II trauma centers that meet the criteria under this subsection.



§ 20-13-812 - Grants for Level III trauma centers.

(a) (1) An entity that meets the preliminary criteria for a Level III Ttrauma center under the rules of the State Board of Health may be eligible for the Level III trauma center start-up grant that is used to qualify for the status of a Level III trauma center and for trauma readiness costs associated with the care of trauma patients.

(2) This grant may be awarded to entities that:

(A) Meet the preliminary criteria for Level III trauma center status as determined by the Department of Health; and

(B) Demonstrate the capability of fully achieving Level III trauma center status within twelve (12) months.

(b) (1) An established Level III trauma center may be eligible for a sustaining grant if the Level III trauma center:

(A) Has achieved Level III trauma center status and is currently at Level III status; and

(B) Demonstrates continued capability to maintain Level III trauma center status.

(2) This grant may be an annual grant and may have an annual renewal process for Level III trauma centers that meet the criteria under this subsection.



§ 20-13-813 - Grants for Level IV trauma centers.

(a) (1) An entity that meets the preliminary criteria for a Level IV trauma center under the rules of the State Board of Health may be eligible for the Level IV trauma center start-up grant that is used to qualify for the status of a Level IV trauma center and for trauma readiness costs associated with the care of trauma patients.

(2) This grant may be awarded to entities that:

(A) Meet the preliminary criteria for Level IV trauma center status as determined by the Department of Health; and

(B) Demonstrate the capability of fully achieving Level IV trauma center status within twelve (12) months.

(b) (1) An established Level IV trauma center may be eligible for a sustaining grant if the Level IV trauma center:

(A) Has achieved Level IV trauma center status and is currently at Level IV status; and

(B) Demonstrates continued capability to maintain Level IV trauma center status.

(2) This grant may be an annual grant and may have an annual renewal process for Level IV trauma centers that meet the criteria under this subsection.



§ 20-13-814 - Grants for rehabilitation services.

Grants may be awarded to providers, entities, or organizations with special competence in trauma rehabilitation services that provide rehabilitation services under this subchapter to trauma patients.



§ 20-13-815 - Contracts with quality improvement organizations.

(a) An entity that meets the preliminary criteria for a quality improvement organization under the rules of the State Board of Health may contract with the Department of Health to develop, promulgate, and measure trauma quality measures for entities providing care for the trauma system under this subchapter.

(b) This contract may be awarded to entities that:

(1) Meet the preliminary criteria for a quality improvement organization as determined by the Department of Health; and

(2) Demonstrate the capability of providing to the trauma system, trauma centers, and other trauma care providers:

(A) The development of quality measures;

(B) The implementation of educational programs to trauma care providers related to quality measures and to improve the quality of care; and

(C) The gathering of data that can be used to measure the quality of care, outcomes, and utilization of resources.



§ 20-13-816 - Grants for trauma regional advisory councils.

(a) (1) An entity that meets the preliminary criteria for a trauma regional advisory council under the rules of the State Board of Health may be eligible for recognition as a trauma regional advisory council.

(2) The Department of Health may establish a grant or provide technical assistance to entities that:

(A) Meet the preliminary criteria for a trauma regional advisory council as determined by the Department of Health; and

(B) Demonstrate the capability of satisfactorily developing, overseeing, and administering the trauma system plan for its region.

(b) (1) An established trauma regional advisory council may be eligible for a sustaining grant if the trauma regional advisory council:

(A) Has achieved the status as the trauma regional advisory council for its region of the trauma system and is currently providing trauma planning and quality improvement services to its region of the trauma system; and

(B) Demonstrates continued capability to maintain its status as a trauma regional advisory council based on its performance in planning and overseeing the plan for its region of the trauma system.

(2) This grant may be an annual grant and have an annual renewal process for a trauma regional advisory council that meets the criteria under this subsection.



§ 20-13-817 - Command and communication networks.

(a) The Department of Health shall ensure operation of a call center to facilitate communication and coordination of available resources.

(b) The call center shall direct patient transport of critical trauma patients to hospitals with the appropriate capability to provide optimum patient care.

(c) The department may contract with entities to provide command and communication networks.



§ 20-13-818 - Injury prevention programs.

The Department of Health shall allocate funds to develop and promote injury prevention programs including the development of the capacity to track and describe the epidemiologic and health statistics of injury deaths and disabilities in Arkansas.



§ 20-13-819 - Quality or system assessment and improvement.

(a) (1) Any data, records, reports, and documents collected or compiled by or on behalf of the Department of Health, the Trauma Advisory Council, or other entity authorized under this subchapter for the purpose of quality or system assessment and improvement of the trauma system shall not be subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq., to the extent that it identifies or could be used to identify any individual patient, provider, institution, or health plan.

(2) For purposes of this section, "data, records, reports, and documents" means recordings of interviews and all oral or written proceedings, reports, statements, minutes, memoranda, data, and other documentation collected or compiled for the purposes of trauma system quality review or trauma system assessment and improvement pursuant to a requirement of or request by the department, the council, or other entity authorized by this chapter.

(b) (1) Any data, records, reports, and documents collected or compiled by or on behalf of the department, the council, or other entity authorized under this subchapter for the purpose of quality or system assessment and improvement shall not be admissible in any legal proceeding and shall be exempt from discovery and disclosure to the same extent that records of and testimony before committees evaluating the quality of medical or hospital care are exempt under § 16-46-105(a)(1).

(2) A healthcare provider's use of the information in its internal operations shall not operate as a waiver of these protections.

(c) All information shall be treated in a manner that is consistent with all state and federal privacy requirements, including without limitation the federal Health Insurance Portability and Accountability Act of 1996 privacy rule, 45 C.F.R. § 164.512(i).

(d) The department or other entity authorized to provide services for the trauma system may use any data, records, reports, or documents generated or acquired in its internal operations without waiving any protections under this section.



§ 20-13-820 - Reports to the General Assembly.

The Director of the Department of Health shall provide a report to the Senate Committee on Public Health, Welfare, and Labor and the House Committee on Public Health, Welfare, and Labor on or before April 1 and October 1 of each year through 2011. After 2011, the director shall provide an annual report to each committee on or before October 1.



§ 20-13-821 - Rules.

The State Board of Health shall promulgate the rules necessary to implement and administer this subchapter.






Subchapter 9 - -- Arkansas Emergency Medical Services Do Not Resuscitate Act

§ 20-13-901 - Definitions.

As used in this subchapter:

(1) "Attending physician" has the meaning provided in § 20-17-201;

(2) "Board" means the State Board of Health;

(3) "Division" means the Division of Health of the Department of Health and Human Services;

(4) "Do Not Resuscitate Identification" means a standardized identification card, form, necklace, or bracelet of uniform size and design, approved by the division, that signifies:

(A) That the possessor has executed an advance directive as provided in § 20-17-202 which specifically addresses the cardiopulmonary resuscitation option of health care and which has not been revoked; or

(B) That the possessor's attending physician has issued an Emergency Medical Services Do Not Resuscitate Order for the possessor and has documented the grounds for the order in the possessor's medical file;

(5) (A) "Emergency Medical Services Do Not Resuscitate Order" means a written physician's order in a form approved by the division which authorizes qualified emergency medical services personnel to withhold cardiopulmonary resuscitation from a particular patient in the event of cardiac or respiratory arrest.

(B) For the purposes of this subchapter, "cardiopulmonary resuscitation" or "CPR" shall include cardiac compression, endotracheal intubation and other advanced airway management, artificial ventilation, defibrillation, administration of cardiac resuscitation medications, and related procedures.

(C) (i) Emergency Medical Services Do Not Resuscitate Orders shall not authorize the withholding of other medical interventions such as intravenous fluids, oxygen, nutrition or hydration, or both, or other indicated therapies short of cardiopulmonary resuscitation unless the therapies are also specified by advance directive or durable power of attorney for health care to be withheld.

(ii) The Emergency Medical Services Do Not Resuscitate Orders shall not authorize the withholding of therapies deemed necessary to provide comfort care or alleviate pain;

(6) "Emergency Medical Services Do Not Resuscitate Protocol" means a standardized method of procedure, approved by the board and adopted in the rules of the division, for the withholding of emergency life-sustaining procedures by emergency medical services personnel;

(7) "Emergency medical services personnel" means paid or volunteer firefighters, law enforcement officers, first responders, emergency medical technicians, or other emergency service personnel acting within the ordinary course of their professions;

(8) (A) "Health care facility" means any institution, building, or agency or portion thereof, private or public, excluding federal facilities, whether organized for profit or not, used, operated, or designed to provide health services, medical treatment, or nursing, rehabilitative, or preventive care to any person or persons.

(B) "Health care facility" includes, but is not limited to, ambulatory surgical facilities, health maintenance organizations, home health agencies, hospices, hospitals, infirmaries, kidney treatment centers, long-term care facilities, medical assistance facilities, mental health centers, outpatient facilities, public health centers, rehabilitation facilities, residential treatment facilities, and adult day care centers;

(9) "Life-sustaining procedure" means cardiopulmonary resuscitation or a component of cardiopulmonary resuscitation; and

(10) "Physician" means a person licensed to practice medicine in this state pursuant to the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.



§ 20-13-902 - Immunities.

(a) The following are not subject to civil or criminal liability and are not guilty of unprofessional conduct upon discovery of Do Not Resuscitate Identification upon a person:

(1) A physician who causes the withholding or withdrawal of life-sustaining procedures from that person;

(2) A person who participates in the withholding or withdrawal of life-sustaining procedures under the direction or with the authorization of a physician;

(3) Emergency medical services personnel who cause or participate in the withholding or withdrawal of life-sustaining procedures from that person;

(4) A health care facility in which withholding or withdrawal of life-sustaining procedures from that person occurs; and

(5) Physicians, persons under the direction or authorization of a physician, emergency medical services personnel, or health care facilities that provide life-sustaining procedures pursuant to an oral or written request communicated to them by a person who possesses Do Not Resuscitate Identification.

(b) The provisions of subdivisions (a)(1)-(5) of this section apply when a life-sustaining procedure is withheld or withdrawn in accordance with the Emergency Medical Services Do Not Resuscitate Protocol.

(c) Emergency medical services personnel who follow a Do Not Resuscitate Order from a licensed physician are not subject to civil or criminal liability and are not guilty of unprofessional conduct.



§ 20-13-903 - Authorization to follow Emergency Medical Services Do Not Resuscitate Orders in the prehospital setting.

(a) Qualified emergency medical services personnel may follow Emergency Medical Services Do Not Resuscitate Orders pertaining to adult patients in the prehospital setting in accordance with regulations promulgated by the State Board of Health, if the order available to the personnel is in a format approved by the Division of Health of the Department of Health and Human Services.

(b) This section shall not authorize emergency medical personnel to follow an Emergency Medical Services Do Not Resuscitate Order for any patient who is able to and does express to the personnel the desire to be resuscitated prior to cardiac or respiratory arrest.



§ 20-13-904 - Adherence to Do Not Resuscitate Protocol -- Transfer of patients.

(a) Emergency medical services personnel other than physicians shall comply with the Do Not Resuscitate Protocol when presented with either Do Not Resuscitate Identification approved by the Division of Health of the Department of Health and Human Services, an oral Do Not Resuscitate Order issued directly by a physician, or a written Do Not Resuscitate Order entered on a form prescribed by the division.

(b) An attending physician or a health care facility that receives a patient from emergency medical services with a valid Do Not Resuscitate Identification which the patient or his or her health care proxy does not remand by written or oral statement and that is unwilling or unable to comply with a Do Not Resuscitate Order shall take all reasonable steps to transfer that person possessing Do Not Resuscitate Identification to another physician or to a health care facility in which the Do Not Resuscitate Order will be followed.



§ 20-13-905 - Patient's decision -- Effect on insurance.

(a) Death resulting from the withholding or withdrawal of emergency life-sustaining procedures pursuant to the Do Not Resuscitate Protocol and in accordance with this subchapter is not for any purpose a suicide or homicide.

(b) The possession of Do Not Resuscitate Identification pursuant to this subchapter does not affect in any manner the sale, procurement, or issuance of any policy of life insurance nor does it modify the terms of an existing policy of life insurance. A policy of life insurance is not legally impaired or invalidated in any manner by the withholding or withdrawal of emergency life-sustaining procedures from an insured person possessing Do Not Resuscitate Identification, notwithstanding any term of the policy to the contrary.

(c) A physician, health care facility, or other health care provider and a health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan, or nonprofit hospital plan may not require a person to possess Do Not Resuscitate Identification as a condition for being insured for or receiving health care services.

(d) This subchapter does not create a presumption concerning the intention of an individual who does not possess Do Not Resuscitate Identification with respect to the use, withholding, or withdrawal of emergency life-sustaining procedures.

(e) This subchapter does not increase or decrease the right of a patient to make decisions regarding the use of emergency life-sustaining procedures if the patient is able to do so nor does this subchapter impair or supersede any right or responsibility that a person has to effect the withholding or withdrawal of medical care in any lawful manner. In that respect, the provisions of this subchapter are cumulative.

(f) This subchapter does not authorize or approve mercy killing.



§ 20-13-906 - Rulemaking authority.

(a) Upon the adoption of an Emergency Medical Services Do Not Resuscitate Protocol by the State Board of Health, the Division of Health of the Department of Health and Human Services may adopt a standard form of Do Not Resuscitate Identification to be used statewide.

(b) The division shall adopt rules to administer the provisions of this subchapter.



§ 20-13-907 - Reciprocity.

(a) An advance directive executed in another state shall be deemed to be validly executed for the purposes of this subchapter if executed in compliance with the laws of the State of Arkansas or the laws of the state where executed.

(b) Such advance directives shall be construed in accordance with the laws of the State of Arkansas.



§ 20-13-908 - Penalties.

(a) A physician who willfully fails to transfer a patient in accordance with § 20-13-904 is guilty of a Class A misdemeanor.

(b) A person who purposely conceals, cancels, defaces, or obliterates the Do Not Resuscitate Identification of another without the consent of the possessor or who falsifies or forges a revocation of the Do Not Resuscitate Identification of another is guilty of a Class A misdemeanor.

(c) A person who falsifies or forges the Do Not Resuscitate Identification of another or purposely conceals or withholds personal knowledge of a revocation of Do Not Resuscitate Identification with the intent to cause the use, withholding, or withdrawal of life-sustaining procedures is guilty of a Class D felony.






Subchapter 10 - -- Ambulance Services

§ 20-13-1001 - License required.

(a) No person shall furnish, operate, maintain, conduct, advertise, or in any way engage in or profess to engage in the business of providing emergency transport of patients upon the streets and highways of Arkansas unless that person holds a valid ambulance service license or provisional ambulance service license issued by the Division of Health of the Department of Health and Human Services.

(b) This section shall not operate to alter the application of the "Good Samaritan Law", § 17-95-101.



§ 20-13-1002 - License application and renewal.

(a) (1) An application for the issuance or renewal of an ambulance service license or a provisional ambulance service license shall be made on forms provided by the Division of Health of the Department of Health and Human Services and shall be accompanied by any fee as required by law or by regulations promulgated by the division.

(2) Each license shall be renewed annually.

(b) Each licensee shall be issued a service license in one (1) of the classifications set forth by the division.

(c) The division shall promulgate regulations for the licensure and renewal of an ambulance service license.



§ 20-13-1003 - Choice-of-care facility -- Reporting requirements -- Insurance coverage.

(a) (1) (A) A licensee under this subchapter may transport any patient to the care facility of the patient's choice if the licensee considers service area limitations and subject to applicable federal law and the licensee's local protocol.

(B) If the patient is unable to make a choice and if the attending physician is present and has expressed a choice-of-care facility, the licensee may comply with the attending physician's choice if the licensee considers service area limitations and subject to applicable federal law.

(C) If the patient is unable to make a choice or if the attending physician is not present or has not expressed a choice of facility, the licensee may transport the patient to the nearest appropriate care facility and subject to applicable federal law.

(2) The licensee shall provide the care facility where the patient was transported with a copy of an ambulance service encounter form prescribed by the Department of Health, which shall become a part of the patient's medical records.

(b) Each licensee shall report in a format approved by the department every request that results in the dispatch of a vehicle.

(c) (1) Each licensee shall have in force and effect liability insurance coverage issued by an insurance company licensed to do business in the State of Arkansas for each vehicle owned and operated by or for the applicant or licensee.

(2) The department shall maintain evidence of proof of current liability insurance coverage for each vehicle of each licensee.



§ 20-13-1004 - Advertising restrictions -- Service area.

(a) An ambulance service shall not in any way advertise to the general public the service areas, skills, procedures, or personnel certification levels which it cannot provide on every emergency request, twenty-four (24) hours a day, seven (7) days a week.

(b) The service area shall be clearly identified in writing and shall be on file with the Division of Health of the Department of Health and Human Services.



§ 20-13-1005 - Revocation of license.

Three (3) formal citations during the license term for failure to comply with this subchapter and any regulations promulgated by the Division of Health of the Department of Health and Human Services in regard to ambulance services shall result in revocation of the ambulance service license.



§ 20-13-1006 - Regulation of mass casualty incidents.

In mass casualty incidents, which overwhelm the region's available resources, the Division of Health of the Department of Health and Human Services shall promulgate regulations which establish procedures for the transportation of patients by ambulances.






Subchapter 11 - -- Criminal Records Check

§ 20-13-1101 - Definitions.

As used in this subchapter:

(1) "Applicant" means any individual seeking Arkansas emergency medical services personnel licensure or relicensure;

(2) "Bureau" means the Identification Bureau of the Department of Arkansas State Police;

(3) "Care" means treatment, services, assistance, education, training, instruction, or supervision in the prehospital emergency medical systems environment;

(4) "Division of EMS and Trauma Systems" means the organization within the Department of Health responsible for the enforcement of emergency medical services legislation within the State of Arkansas;

(5) "Emergency medical services system" means the transportation and medical care provided to the ill or injured prior to arrival at a medical facility by a licensed emergency medical services personnel or other health care provider and the continuation of the initial emergency care within a medical facility subject to the approval of the medical staff and governing board of that facility;

(6) "Emergency medical services personnel" means the individual who has been licensed as an EMT, Advanced EMT, or Paramedic and who may perform those services equivalent to level of licensure;

(7) "Index" means the database maintained by the bureau of criminal records checks that have been conducted on applicants for emergency medical services personnel licensure and relicensure;

(8) "Licensure" means the official acknowledgment by the Department of Health that an individual has demonstrated competence to perform the emergency medical services required for licensure under the rules, regulations, and standards adopted by the board upon recommendation by the Emergency Medical Services Advisory Council;

(9) "Licensing agency" means the government agency charged with licensing the qualified individual to provide prehospital care;

(10) "National criminal history check" means a review of national criminal records maintained by the Federal Bureau of Investigation based on fingerprint identification or other positive identification methods;

(11) "Relicensure" means the official acknowledgment by the division that an individual has demonstrated competence to perform the emergency medical services required for relicensure under Arkansas EMS Rules and Regulations;

(12) "Report" means a statement of the criminal history of an applicant issued by the bureau; and

(13) "State criminal history check" means a review of state criminal records conducted by the bureau using the Arkansas Crime Information Center.



§ 20-13-1102 - Mandatory criminal history checks for emergency medical services personnel.

(a) (1) Any applicant applying for initial licensure shall complete a criminal history check form and shall request the Identification Bureau of the Department of Arkansas State Police to conduct a state or national criminal history check, or both, on the applicant.

(2) The applicant shall pay all appropriate fees for the state or national criminal history check, or both, as set forth by the bureau.

(3) The applicant shall attach the criminal history check form to the Arkansas emergency medical services personnel licensure application.

(b) The Division of EMS and Trauma Systems of the Department of Health shall conduct a state or national criminal history check, or both, on the applicant and determine whether the applicant is disqualified from certification based on the report of the applicant's criminal history and forward its determination to the applicant directly.



§ 20-13-1104 - Form -- State and national criminal history check.

(a) A request for a state or national criminal history check, or both, on a person shall include a completed form as required by the Identification Bureau of the Department of Arkansas State Police.

(b) If an applicant is requesting initial Arkansas emergency medical services personnel licensure and can provide proof of continuous residency in the State of Arkansas for the past five (5) years, then the applicant shall be required to have only a state criminal history check completed.

(c) If an applicant is requesting initial Arkansas emergency medical services personnel licensure and is from another state or if the applicant cannot provide proof of continuous residency in the State of Arkansas for the past five (5) years, the applicant shall be required to have both a state and a national criminal history check completed.



§ 20-13-1105 - Response -- File copies.

The Division of EMS and Trauma Systems of the Department of Health shall maintain on file for a period of three (3) years, subject to inspection by the Arkansas Crime Information Center or the Identification Bureau of the Department of Arkansas State Police, a copy of each criminal history check completed by all applicants requesting state certification.



§ 20-13-1106 - Disqualifying offenses -- Waiver.

(a) Except as provided in subdivision (e)(1) of this section, the Division of EMS and Trauma Systems of the Department of Health shall issue a determination that a person is disqualified from certification or recertification if the person has been found guilty of or has pleaded guilty or nolo contendere to any of the offenses listed in subsection (b) of this section, including offenses for which the record has been expunged. However, the Division of EMS and Trauma Systems shall forward a request for a waiver to the Director of the Department of Health on all applicants who have been convicted of the crimes listed in subsection (b) of this section if five (5) years have passed since the conviction, if five (5) years have passed since release from custodial confinement, or if the applicants are currently certified emergency medical technicians, prior to making the final determination on certification or recertification. These individuals will not be suspended prior to the director's making the final determination.

(b) (1) Capital murder as prohibited in § 5-10-101;

(2) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(3) Manslaughter as prohibited in § 5-10-104;

(4) Negligent homicide as prohibited in § 5-10-105;

(5) Kidnapping as prohibited in § 5-11-102;

(6) False imprisonment in the first degree as prohibited in § 5-11-103;

(7) Permanent detention or restraint as prohibited in § 5-11-106;

(8) Robbery as prohibited in § 5-12-102;

(9) Aggravated robbery as prohibited in § 5-12-103;

(10) Battery in the first degree as prohibited in § 5-13-201;

(11) Aggravated assault as prohibited in § 5-13-204;

(12) Introduction of controlled substance into the body of another person as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree as prohibited in § 5-13-301(a);

(14) Rape as prohibited in § 5-14-103;

(15) Sexual indecency with a child as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, and fourth degree as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest as prohibited in § 5-26-202;

(18) Offenses against the family as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-203;

(21) Permitting child abuse as prohibited in § 5-27-221(a)(1) and (3);

(22) Engaging children in sexually explicit conduct for use in visual or print media, transportation of minors for prohibited sexual conduct, pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, or use of a child or consent to use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Felony adult abuse as prohibited in § 5-28-103;

(24) Theft of property as prohibited in § 5-36-103;

(25) Theft by receiving as prohibited in § 5-36-106;

(26) Arson as prohibited in § 5-38-301;

(27) Burglary as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-608, as prohibited in:

(A) The former § 5-64-401; and

(B) Sections 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree as prohibited in § 5-70-104;

(30) Stalking as prohibited in § 5-71-229;

(31) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401 to commit any of the offenses listed in this subsection;

(32) Fourth or subsequent driving while intoxicated violations that constitute felony offenses under § 5-65-111(b)(3) and (4);

(33) Computer child pornography as prohibited in § 5-27-603; and

(34) Computer exploitation of a child in the first degree as prohibited in § 5-27-605.

(c) An applicant shall not be disqualified from certification or recertification when the applicant has been found guilty of or has pleaded guilty or nolo contendere to a misdemeanor if the offense:

(1) Did not involve exploitation of an adult, abuse of a person, neglect of a person, or sexual contact; or

(2) Was not committed while performing the duties of an emergency medical technician.

(d) (1) The provisions of this section may be waived by the Department of Health upon written request by the person who is the subject of the criminal history check.

(2) The written request for waiver shall be mailed to the director within fifteen (15) calendar days after receipt of the determination by the Department of Health and Human Services.

(3) Factors to be considered before granting a waiver shall include, but not be limited to:

(A) The age at which the crime was committed;

(B) The circumstances surrounding the crime;

(C) The length of time since the adjudication of guilt;

(D) The person's subsequent work history;

(E) The person's employment references;

(F) The person's character references; and

(G) Any other evidence demonstrating that the person does not pose a threat to the health or safety of persons to be cared for.

(e) (1) For purposes of this section, an expunged record of a conviction or plea of guilty or nolo contendere to an offense listed in subsection (b) of this section shall not be considered a conviction, guilty plea, or nolo contendere plea to the offense unless the offense is also listed in subdivision (e)(2) of this section.

(2) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, the following shall result in permanent disqualification:

(A) Capital murder as prohibited in § 5-10-101;

(B) Murder in the first degree as prohibited in § 5-10-102 and murder in the second degree as prohibited in § 5-10-103;

(C) Kidnapping as prohibited in § 5-11-102;

(D) Rape as prohibited in § 5-14-103;

(E) Sexual assault in the first degree as prohibited in § 5-14-124 and sexual assault in the second degree as prohibited in § 5-14-125;

(F) Endangering the welfare of a minor in the first degree as prohibited in § 5-27-203 and endangering the welfare of a minor in the second degree as prohibited in § 5-27-204;

(G) Incest as prohibited in § 5-26-202;

(H) Arson as prohibited in § 5-38-301;

(I) Endangering the welfare of an incompetent person in the first degree as prohibited in § 5-27-201; and

(J) Adult abuse that constitutes a felony as prohibited in § 5-28-103.



§ 20-13-1107 - Procedure for challenge.

(a) A person may challenge the completeness or accuracy of criminal history information pursuant to § 12-12-1013.

(b) The Division of EMS and Trauma Systems of the Division of Health of the Department of Health and Human Services shall follow the established procedures for applicants to challenge determinations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., as stated in the current EMS Rules and Regulations.



§ 20-13-1108 - Additional checks.

The Division of EMS and Trauma Systems of the Department of Health maintains the right to conduct additional state or national criminal background checks at the cost of the division on applicants or Arkansas-licensed emergency medical services personnel under investigation for violation of current emergency medical services laws or rules.



§ 20-13-1109 - Report and index -- Forms -- Database.

(a) The Identification Bureau of the Department of Arkansas State Police shall maintain an index of the results of each applicant's criminal history check.

(b) The Division of EMS and Trauma Systems of the Department of Health shall develop forms that are approved by the bureau to be used for criminal history checks conducted under this subchapter.

(c) The division shall develop and maintain a database of determinations regarding applicants.



§ 20-13-1110 - Refusal of check as grounds for disqualification.

(a) If an applicant fails or refuses to cooperate in obtaining criminal records checks, such circumstances shall be grounds to deny or revoke the applicant's certification.

(b) Any applicant failing to comply with this subchapter shall be denied certification or recertification until such time compliance is made with this subchapter.



§ 20-13-1111 - Notice of convictions.

Arkansas-licensed emergency medical services personnel shall notify the Division of EMS and Trauma Systems of the Department of Health of any conviction of or plea of guilty or nolo contendere to any offenses listed in § 20-13-1106(b) within ten (10) calendar days after the conviction or guilty plea or plea of nolo contendere.



§ 20-13-1112 - Forms -- Regulations.

The Arkansas Crime Information Center, the Identification Bureau of the Department of Arkansas State Police, and the Division of EMS and Trauma Systems of the Department of Health shall cooperate to prepare forms and promulgate consistent regulations as necessary to implement this subchapter.



§ 20-13-1113 - Confidentiality.

(a) All reports obtained under this subchapter are confidential and are restricted to the exclusive use of the Arkansas Crime Information Center, the Identification Bureau of the Department of Arkansas State Police, the Division of EMS and Trauma Systems of the Division of Health of the Department of Health and Human Services, and the person who is the subject of the report.

(b) The information contained in reports shall not be released or otherwise disclosed to any other person or agency except by court order and is specifically exempt from disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq., except that the division shall furnish determinations to qualified entities.



§ 20-13-1114 - Immunity.

Individuals are immune from suit or liability for damages for acts or omissions other than malicious acts or omissions occurring in the performance of duties imposed by this subchapter.



§ 20-13-1115 - Applicability of subchapter.

This subchapter shall not apply to persons who render care subject to professional licenses obtained pursuant to:

(1) Section 17-27-101 et seq., regarding licensed professional counselors;

(2) Section 17-103-101 et seq., regarding social workers;

(3) Section 17-82-101 et seq., regarding dentists;

(4) Section 17-87-101 et seq., regarding nurses;

(5) Section 17-88-101 et seq., regarding occupational therapists;

(6) Section 17-92-101 et seq., regarding pharmacists;

(7) Section 17-93-101 et seq., regarding physical therapists;

(8) Section 17-95-101 et seq., regarding physicians and surgeons;

(9) Section 17-96-101 et seq., regarding podiatrists;

(10) Section 17-97-101 et seq., regarding psychologists and psychological examiners;

(11) Section 17-100-101 et seq., regarding speech-language pathologists and audiologists; or

(12) Section 20-10-401 et seq., regarding nursing home administrators.






Subchapter 12 - -- Vaccination Program for First Responders

§ 20-13-1201 - Definitions.

As used in this subchapter:

(1) "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance, or biological product to cause or attempt to cause death, disease, or other biological malfunction in any living organism;

(2) "Division" means the Division of Health of the Department of Health and Human Services;

(3) "Director" means the Director of the Division of Health of the Department of Health and Human Services;

(4) "Disaster location" means any geographical location where a bioterrorism attack, terrorist attack, catastrophic or natural disaster, or other emergency occurs; and

(5) "First responders" means state and local law enforcement personnel, fire department personnel, and emergency medical personnel who will be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters, and emergencies.



§ 20-13-1202 - Vaccination program for first responders.

(a) The Division of Health of the Department of Health and Human Services shall offer a vaccination program for first responders who may be exposed to infectious diseases while deployed to disaster locations.

(b) Participation in the vaccination program shall be voluntary by the first responders, except for first responders who are classified as having occupational exposure to bloodborne pathogens as defined by the Occupational Safety and Health Administration Standard contained in 29 C.F.R. 1910.1030, as in effect on January 1, 2003, who shall be required to take the designated vaccinations or as otherwise required by law.

(c) The division shall notify first responders of the availability of the vaccination program and shall provide first responders with educational materials on ways to prevent exposure to infectious disease.

(d) The division may contract with county and local health departments, not-for-profit home health care agencies, hospitals, and physicians to administer a vaccination program for first responders.

(e) (1) This section shall be effective upon receipt of federal funding or federal grants, or both, for administering a vaccination program for first responders.

(2) Upon receipt of federal funding, the division shall make available the vaccines required for first responders under this section.






Subchapter 13 - -- Public Access to Automated External Defibrillation Act

§ 20-13-1301 - Title.

This subchapter may be cited as the "Public Access to Automated External Defibrillation Act".



§ 20-13-1302 - Legislative intent.

The General Assembly finds that early defibrillation can sustain the life of and temporarily stabilize a person in cardiac arrest, thus helping to preserve the Arkansas family. It is the intent of the General Assembly that the public have access to automated external defibrillators for the purpose of saving the lives of persons in cardiac arrest.



§ 20-13-1303 - Definitions.

As used in this subchapter:

(1) "Automated external defibrillator" means a device that:

(A) Is used to administer an electric shock through the chest wall to the heart;

(B) Has built-in computers within the device to assess the patient's heart rhythm, judge whether defibrillation is needed, and then administer the shock;

(C) Has audible or visual prompts, or both, to guide the user through the process;

(D) Has received approval from the United States Food and Drug Administration of its premarket modification, filed pursuant to 21 U.S.C. § 360(k);

(E) Is capable of recognizing the presence or absence of ventricular fibrillation and rapid ventricular tachycardia and is capable of determining without intervention by an operator whether defibrillation should be performed; and

(F) Upon determining that defibrillation should be performed, either automatically charges and delivers an electrical impulse to an individual's heart or charges and delivers an electrical impulse at the command of the operator;

(2) "Cardiac arrest" means a condition, often sudden, that is due to abnormal heart rhythms called arrhythmias. It is generally the result of some underlying form of heart disease;

(3) "Cardiopulmonary resuscitation" means a combination of rescue breathing and chest compressions and external cardiac massage used to sustain a person's life until advanced assistance arrives;

(4) "Defibrillation" means administering an electrical impulse to an individual's heart in order to stop ventricular fibrillation or rapid ventricular tachycardia;

(5) "Emergency medical services" means the transportation and medical care provided the ill or injured prior to arrival at a medical facility by a certified emergency medical technician or other health care provider and continuation of the initial emergency care within a medical facility subject to the approval of the medical staff and governing board of that facility;

(6) "Person" means any individual, partnership, association, corporation, or any organized group of persons whether incorporated or not; and

(7) "Ventricular fibrillation" means the most common arrhythmia that causes cardiac arrest. It is a condition in which the heart's electrical impulses suddenly become chaotic, often without warning, causing the heart's pumping action to stop abruptly.



§ 20-13-1304 - Access by the public to defibrillators.

(a) In order to ensure the public health and safety, a person or entity that acquires an automated external defibrillator shall ensure that:

(1) Expected automated external defibrillator users complete appropriate knowledge and skills courses at least one (1) time every two (2) years in cardiopulmonary resuscitation and automated external defibrillator use based upon current American Heart Association scientific guidelines, standards, and recommendations for providing cardiopulmonary resuscitation and the use of automated external defibrillators as published in American Heart Association, American Red Cross, or equivalent course materials;

(2) The defibrillator is maintained and tested according to the manufacturer's operational guidelines and instructions; and

(3) Any person who renders emergency care or treatment on a person in cardiac arrest by using an automated external defibrillator activates the emergency medical services system as soon as possible and immediately reports any clinical use of the automated external defibrillator to the medical provider responding to the emergency.

(b) Any person or entity that acquires an automated external defibrillator shall notify an agent of emergency communications, 911, or vehicle dispatch center of the existence, location, and type of automated external defibrillator.



§ 20-13-1305 - Automated external defibrillator use and tort immunity.

(a) Any person or entity that in good faith and without compensation renders emergency care or treatment by the use of an automated external defibrillator is immune from civil liability for any personal injury as a result of the care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment if the person acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances.

(b) The immunity from civil liability for any personal injury under subsection (a) of this section includes:

(1) A physician or medical facility that is involved with automated external defibrillator placement;

(2) Any person or entity that provides cardiopulmonary resuscitation and automated external defibrillator training to the person or entity acquiring an automated external defibrillator; and

(3) The person or entity responsible for the location where the automated external defibrillator is located or used.

(c) The immunity from civil liability under subsection (a) of this section does not apply if the personal injury results from the gross negligence or willful or wanton misconduct of the person rendering the emergency care.

(d) The requirements of § 20-13-1304 do not apply to any individual using an automated external defibrillator in an emergency setting if that individual is acting as a "Good Samaritan" under the provisions of either § 17-95-101 or § 17-95-106.



§ 20-13-1306 - Health spas.

(a) As used in this section, "health spa" means any person, firm, corporation, organization, club, or association engaged in the sale of:

(1) Memberships in a program of physical exercise that includes the use of one (1) or more sauna, whirlpool, weightlifting room, massage, steam room, or exercising machine or device; or

(2) The right or privilege to use exercise equipment or facilities such as a sauna, whirlpool, weightlifting room, massage, steam room, or exercising machine or device, including, but not limited to:

(A) For-profit businesses, firms, corporations, organizations, clubs, or associations;

(B) Bona fide nonprofit organizations, including, but not limited to, the Young Men's Christian Association, Young Women's Christian Association, or similar organizations whose functions as health spas are only incidental to the overall functions and purposes;

(C) Any organization primarily operated for the purpose of teaching a particular form of martial arts such as judo or karate;

(D) Any college or university fitness center;

(E) Any country club; or

(F) Weight-loss or weight-control services which do not provide physical exercise facilities and which do not obligate the customer for more than twenty-five (25) months.

(b) (1) Each health spa shall have at least one (1) automated external defibrillator on the premises.

(2) The defibrillator shall at all times be placed in the location that best provides accessibility to staff, members, and guests.

(3) At all times during staffed business hours, the spa shall ensure that at least one (1) employee who has completed a knowledge and skills course in operating an automated external defibrillator and in cardiopulmonary resuscitation is assigned to be on duty.

(4) An unstaffed health spa shall have on the premises:

(A) A telephone for 911 telephone call access;

(B) An advisory warning that indicates that members of the unstaffed health spa should be aware that working out alone may pose risks to the health spa member's health and safety; and

(C) In plain view:

(i) A sign indicating the location of the automated external defibrillator; and

(ii) A sign providing instruction in the use of the automated external defibrillator and in cardiopulmonary resuscitation.

(c) No cause of action against a health spa or its employees may arise in connection with the use or nonuse of an automated external defibrillator unless the health spa has:

(1) Failed to purchase an automated external defibrillator as required under this section; or

(2) Acted with gross negligence in the use of an automated external defibrillator.

(d) If a health spa does not comply with this section, any contract for health spa services shall be voidable at the option of the buyer.






Subchapter 14 - -- Emergency Contraception for Victims of Sexual Assault

§ 20-13-1401 - Findings -- Purpose.

(a) The General Assembly finds that:

(1) One (1) of every six (6) women in the United States will be the victim of a sexual assault;

(2) Forty-four percent (44%) of the victims of a sexual assault are under eighteen (18) years of age, and eighty percent (80%) of the victims of a sexual assault are under thirty (30) years of age;

(3) It is estimated that sixty percent (60%) of all sexual assaults are not reported;

(4) A woman who is the survivor of a sexual assault may face the additional trauma of an unwanted pregnancy or the fear that pregnancy may result;

(5) Each year, between twenty-five thousand (25,000) and thirty-two thousand (32,000) women in the United States become pregnant as a result of sexual assaults, and approximately twenty-two thousand (22,000) of these pregnancies could be prevented if these women used emergency contraception;

(6) Standards of emergency care established by the American College of Emergency Medicine and the American Medical Association require that sexual assault survivors be counseled about their risk of pregnancy and offered emergency contraception;

(7) The National Protocol for Sexual Assault Medical Forensic Examinations issued by the United States Department of Justice Office on Violence Against Women recognizes pregnancy as an often overwhelming and genuine fear among sexual assault survivors and recommends that health care providers discuss treatment options with patients, including reproductive health services;

(8) The Food and Drug Administration has declared emergency contraception to be safe and effective in preventing unintended pregnancy and has approved over-the-counter access to the medication for women over eighteen (18) years of age;

(9) Emergency contraception is designed to prevent pregnancy if taken within one hundred twenty (120) hours after unprotected sexual intercourse, but it is most effective if taken within twenty-four (24) hours after unprotected sexual intercourse;

(10) There are inconsistent policies and practices among Arkansas hospitals for dispensing emergency contraception and providing education to sexual assault survivors; and

(11) Because emergency contraception is time-sensitive and a sexual assault survivor may have delayed seeking hospital treatment, it is critical that she be informed of this option at the time of her treatment.

(b) The purpose of this subchapter is to:

(1) Promote awareness of the availability of emergency contraception for sexual assault survivors as a compassionate response to their traumas; and

(2) Reduce the number of unintended pregnancies and induced abortions that result from sexual assault.



§ 20-13-1402 - Definitions.

As used in this subchapter:

(1) (A) "Emergency contraception" means a drug approved by the Food and Drug Administration that prevents pregnancy after sexual intercourse, including without limitation oral contraceptive pills.

(B) "Emergency contraception" does not include RU-486, mifepristone, or any other drug or device that induces a medical abortion; and

(2) "Sexual assault survivor" means a female who:

(A) Alleges or is alleged to have been the victim of sexual assault or to have been raped; and

(B) Presents as a patient for treatment with regard to the sexual assault or rape.



§ 20-13-1403 - Emergency contraception information required.

(a) All health care facilities that are licensed in this state and provide emergency care to sexual assault survivors shall amend their evidence-collection protocols for the treatment of sexual assault survivors to include informing the survivor in a timely manner of the availability of emergency contraception as a means of pregnancy prophylaxis and educating the sexual assault survivor on the proper use of emergency contraception and the appropriate follow-up care.

(b) This section does not require:

(1) A health care professional who is employed by a health care facility that provides emergency care to a sexual assault survivor to inform the sexual assault survivor of the availability of emergency contraception if the health care professional refuses to provide the information on the basis of religious or moral beliefs; or

(2) A health care facility to provide emergency contraception to a sexual assault survivor who is not at risk of becoming pregnant as a result of the sexual assault or who was already pregnant at the time of the sexual assault.

(c) The General Assembly encourages each health care facility to provide training to emergency room staff concerning the efficacy of emergency contraception and the time-sensitive nature of the drug.

(d) (1) Because emergency contraception is time-sensitive and a sexual assault survivor may seek information on or direct access to emergency contraception to prevent an unintended pregnancy resulting from the assault instead of or before seeking hospital treatment, it is critical that a sexual assault survivor has accurate information about the availability and use of emergency contraception.

(2) Therefore, the General Assembly encourages:

(A) An entity offering victim assistance or counseling and rape crisis hotlines to include information concerning the availability and use of emergency contraception; and

(B) A licensed or registered pharmacy in the State of Arkansas to distribute information concerning the availability and use of emergency contraception.






Subchapter 15 - -- Protection from Life-Threatening Disease

§ 20-13-1501 - Definitions.

As used in this subchapter:

(1) "Airborne or blood-borne disease" means a potentially life-threatening disease, including without limitation:

(A) Tuberculosis;

(B) Hepatitis C; and

(C) Hepatitis B;

(2) "Emergency response worker" means:

(A) Paramedics;

(B) Emergency response employees;

(C) Firefighters;

(D) First response workers;

(E) Emergency medical technicians;

(F) Emergency medical services personnel;

(G) Volunteers making an authorized emergency response; and

(H) A person rendering services as a "Good Samaritan" under the "Good Samaritan" law, § 17-95-101;

(3) "Health care facility" means a hospital, nursing home, blood bank, blood center, sperm bank, or other health care institution; and

(4) "Health care provider" means any physician, nurse, paramedic, or other person providing medical, nursing, or other health care services of any kind.



§ 20-13-1502 - Possible exposure of emergency response workers to airborne or blood-borne diseases -- Testing.

(a) (1) Consent is not required for a health care provider or health care facility to test an individual for an airborne or blood-borne disease when a health care provider or an employee of a health care facility has a type of contact with an individual that may transmit an airborne or blood-borne disease, as determined by a physician in his or her medical judgment.

(2) The results of the tests authorized under subdivision (a)(1) of this section shall be provided by the physician ordering the tests to the affected health care provider's physician or the employee's physician and to the physician of the individual who was tested.

(b) (1) Notwithstanding any other law to the contrary, a person who performs a test under subsection (a) of this section shall not be subject to civil or criminal liability for doing so.

(2) Notwithstanding any other law to the contrary, a person who discloses a test result in accordance with the provisions of subsection (a) of this section shall not be subject to civil or criminal liability.









Chapter 14 - Individuals With Disabilities

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Governor's Commission on People with Disabilities

§ 20-14-201 - Legislative policy.

This law is enacted to provide for a Governor's commission to carry on a continuing program to promote the interests of persons with disabilities in this state, in recognition that:

(1) Arkansas has a public awareness of, and community interest in, the problems of persons with disabilities and that the awareness and interest must be heightened in order to enhance understanding of their problems;

(2) There exists a need to assure that the special requirements of persons with disabilities are appropriately considered in state programs;

(3) Existing programs for persons with disabilities require coordination to eliminate fragmentation of responsibility; and

(4) There exists a critical need to provide individuals seeking information or assistance regarding services and programs for persons with disabilities with a simple means of obtaining appropriate information and referrals.



§ 20-14-202 - Creation -- Members.

(a) There is created a commission to be known as the "Governor's Commission on People with Disabilities" composed of a maximum of twenty-five (25) members appointed by the Governor, subject to confirmation by the Senate.

(b) (1) Thirteen (13) of the members shall be disabled persons.

(2) Membership terms shall be three (3) years. Each member shall be eligible for reappointment by the Governor for one (1) three-year term.

(3) Vacancies shall be filled for the remainder of the term of the original appointment by the Governor.

(4) Members shall receive no compensation for serving on the commission.

(5) (A) Any member who shall be absent from two (2) successive regular meetings shall be subject to removal from the commission in the event he or she shall fail to present to the Governor a satisfactory excuse for the absence. In that event, the unexcused absence shall constitute sufficient cause for removal.

(B) Any member who shall be absent from three (3) successive regular meetings for any reason other than illness of the member, verified by a written sworn statement by his or her attending physician and entered in the minutes of the commission, shall thereby forfeit and vacate his or her membership on the commission and the forfeiture and vacancy shall be forthwith certified to the Governor by the executive director of the commission.

(6) The vacancies shall be filled in the manner prescribed by law.

(c) The commission shall be nonpartisan, nonprofit, and shall not engage in the dissemination of partisan principles.



§ 20-14-203 - Ex officio members.

(a) The Director of the Department of Human Services, the deputy director of the appropriate division as determined by the Director of the Department of Human Services, and the Director of the Department of Workforce Services or any director, commissioner, or administrator of successors' agencies shall serve as ex officio members of the Governor's Commission on People with Disabilities.

(b) The Governor shall also appoint two (2) members of the General Assembly to serve as ex officio members of the commission.



§ 20-14-204 - Officers.

(a) The Chair of the Governor's Commission on People with Disabilities shall be appointed biennially by the Governor and serve at the pleasure of the Governor.

(b) The chair shall select an executive board.

(c) The executive board is empowered to select from the commission membership a vice chair should such a position be desirable.

(d) The chair, or in his or her absence the vice chair, shall exercise general supervision of all commission affairs.

(e) The chair shall preside over all meetings of the commission and executive board, appoint subcommittees and chairs, and serve as an ex officio member of all subcommittees.



§ 20-14-205 - Meetings.

(a) A notice of regular and special meetings shall be mailed to members of the Governor's Commission on People with Disabilities not less than ten (10) days in advance. An agenda for the meeting shall accompany the notice of meeting.

(b) A quorum shall consist of not less than one-third (1/3) of the membership plus one (1) additional member.

(c) The conduct of all meetings shall be governed by Robert's Rules of Order, Revised, unless a majority of those attending vote to lay rules aside for a particular meeting.



§ 20-14-206 - Powers and duties.

The Governor's Commission on People with Disabilities shall:

(1) Advise and assist the Governor in developing policies designed to meet the needs of citizens with disabilities;

(2) Help coordinate state and private provider programs and activities relating to persons with disabilities;

(3) Cooperate with state agencies and private providers to assure that the services which the Governor and the General Assembly have authorized for persons with disabilities are, in fact, provided;

(4) Cooperate with and assist political subdivisions of the state and private providers in the development of local programs for persons with disabilities, including, but not limited to, coordination and community planning, information services, counseling services, dissemination of information, and volunteer activities;

(5) Stimulate community interest in the problems of persons with disabilities and promote public awareness of resources available for such persons;

(6) Refer persons seeking advice, assistance, and available services in connection with particular problems of persons with disabilities to the appropriate departments and agencies of the state and federal governments or to agencies providing services by contract with the governmental entities as well as other private providers;

(7) Consult and cooperate with universities, colleges, and educational institutions in the state for the development of courses of study for persons engaged in public and private programs for persons with disabilities;

(8) Make or cause to be made such studies of needs of persons with disabilities as may be appropriate;

(9) Serve as a clearinghouse for information relating to the needs of persons with disabilities;

(10) Sponsor conferences relating to problems of and services for persons with disabilities;

(11) Assist state and local governments in eliminating obstacles to dignity and achievement which persons with disabilities may face as a result of a government and society unaware of or insensitive to their needs;

(12) Examine federal, state, and local programs for persons with disabilities and provide assistance when greater coordination between federal, state, and local programs is needed; and

(13) Cooperate with the General Assembly and the President's Committee on Employment of People with Disabilities.



§ 20-14-207 - Executive board.

(a) The chair of the Governor's Commission on People with Disabilities shall name an executive board from the membership consisting of no more than five (5) members, taking into consideration that consumer representation must be assured.

(b) The executive board shall be responsible for the following activities:

(1) Appointing, subject to the personnel law, such staff as is necessary to carry out the commission's objectives;

(2) Acting on behalf of the commission between regular meetings of the full commission;

(3) Establishing a schedule for regular commission meetings and holding such other meetings of the executive board as may be necessary;

(4) Preparing an annual plan of work for the commission, subject to the approval of the commission;

(5) Assuring that commission activities coordinate with those of other public and private agencies responsible for providing services to disabled citizens;

(6) Scheduling a public hearing on any commission-related matter if a hearing is required by state law or deemed necessary by the commission; and

(7) Establishing such subcommittees as may be necessary to carry out the powers and duties of the commission.



§ 20-14-208 - Subcommittees.

(a) The Executive Board of the Governor's Commission on People with Disabilities shall establish such subcommittees as it determines necessary.

(b) Membership of subcommittees shall not be limited to members of the Governor's Commission on People with Disabilities.

(c) Subcommittees shall maintain written records of their activities and submit them to the commission chair.



§ 20-14-209 - Administrative support.

(a) The appropriate division as determined by the Director of the Department of Health and Human Services or any other agency or division as the Governor shall designate shall provide administrative support to the Governor's Commission on People with Disabilities.

(b) A representative of the appropriate division as determined by the director or any other agency or division as the Governor shall designate shall be appointed as executive director to effect the coordination between the division and the Chair of the Governor's Commission on People with Disabilities in the arrangement of the support.



§ 20-14-210 - Gifts, grants, and donations.

(a) The Governor's Commission on People with Disabilities may receive any gifts, grants, or donations made for any of the purposes of its program.

(b) The commission may disburse and administer the gifts, grants, and donations in accordance with the conditions established by the Executive Board of the Governor's Commission on People with Disabilities.






Subchapter 3 - -- Rights Generally

§ 20-14-301 - Policy.

(a) It is the policy of this state to accord visually handicapped, hearing impaired, and other physically handicapped persons all rights and privileges of other persons with respect to the use of public streets, highways, sidewalks, public buildings, public facilities, public carriers, public housing accommodations, public amusement and resort areas, and other public areas to which the public is invited, subject only to the limitations and conditions established by law and applicable to all persons and subject to the special limitations and conditions prescribed in this subchapter for visually handicapped, hearing impaired, and otherwise handicapped persons.

(b) It is further the policy of this state that visually handicapped, hearing impaired, or other physically handicapped persons shall be employed in state service, in the service of political subdivisions of this state, in the public schools, and in all other employment supported in whole or in part by public funds, on the same terms and conditions as persons who are not visually handicapped, hearing impaired, or otherwise handicapped, unless it is shown that the visual, hearing, or other handicap of a person prevents the performance of the work involved.



§ 20-14-302 - Penalty.

Any person, firm, or corporation, or the agent of any person, firm, or corporation, who denies or interferes with the admittance to or enjoyment of public facilities and housing accommodations by a visually handicapped, hearing impaired, or other physically handicapped person or otherwise interferes with the rights of a visually handicapped, hearing impaired, or other physically handicapped person shall be guilty of a misdemeanor.



§ 20-14-303 - Rights generally.

(a) Visually handicapped, hearing impaired, and other physically handicapped persons shall have the same rights and privileges as other persons to the full use and enjoyment of:

(1) The public streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places;

(2) All common carriers and other public conveyances or modes of transportation, whether by air, land, or water;

(3) All hotels, motels, lodging places, and housing accommodations;

(4) Other places of public accommodation, amusement, or resort; and

(5) All other places to which the general public is invited.

(b) The rights and privileges are subject only to the limitations and conditions established by law and applicable to all persons and subject to the special limitations and conditions prescribed in this subchapter with respect to visually handicapped, hearing impaired, and otherwise handicapped persons.



§ 20-14-304 - Right to be accompanied by service animal -- Penalty and restitution for killing or injuring a service animal or search and rescue dog.

(a) Every visually handicapped, hearing impaired, or other physically disabled person shall have the right to be accompanied by a service animal especially trained to do work or to perform tasks for the benefit of an individual with a disability in or upon any and all public ways, public places, and other public accommodations and housing accommodations prescribed in § 20-14-303 and shall not be required to pay any extra fee or charge for the service animal.

(b) However, any visually handicapped, hearing impaired, or other physically disabled person accompanied by a service animal in any public way, public place, public accommodation, or housing accommodation shall be liable for any damage caused to the premises or facilities by the animal.

(c) As used in this section, "search and rescue dog" means any dog:

(1) In training for or trained for the purpose of search and rescue;

(2) Owned by an independent handler or a member of a search and rescue team; and

(3) Used in conjunction with local law enforcement or emergency services organizations for the purpose of locating missing persons or evidence of arson.

(d) Any person who without just cause purposely kills or injures any service animal described in this section or any search and rescue dog is guilty of a Class D felony.

(e) Any person who kills or injures any service animal described in this section or any search and rescue dog shall make restitution to the owner of the animal.



§ 20-14-305 - Access to housing accommodations.

(a) Visually handicapped, hearing impaired, and other physically handicapped persons shall be entitled to full and equal access, as other members of the general public, to all housing accommodations offered for rental, lease, or compensation in this state subject only to the conditions and limitations established by law and applicable alike to other persons.

(b) The provisions of this section with respect to the rights of visually handicapped, hearing impaired, and other physically handicapped persons to equal access to housing accommodations shall not be deemed to include any accommodations in a facility which is designed and used primarily as a single family residence and a portion of which is rented, leased, or furnished for compensation.

(c) Nothing in this section shall be deemed to require any person renting, leasing, or otherwise providing housing accommodations for compensation to modify his or her accommodations in any way or to provide a higher degree of care for a visually handicapped, hearing impaired, or otherwise handicapped person than for a person who is not visually handicapped, hearing impaired, or otherwise handicapped.



§ 20-14-306 - Reasonable precautions by drivers.

The driver of a vehicle approaching a visually handicapped or hearing impaired person who is carrying a cane which is predominately white or metallic in color with or without a red tip or using a guide or hearing ear dog or the driver of a vehicle approaching an otherwise handicapped person shall take all reasonable precautions to avoid injury to the visually handicapped, hearing impaired, or other physically handicapped pedestrian.



§ 20-14-307 - Signs for the disabled.

(a) State agencies which require any persons, agencies, boards, commissions, businesses, or other entities to display signs for the disabled shall require those persons, agencies, boards, commissions, businesses, or other entities to display only the blue and white international symbol of access.

(b) This section shall have no retroactive effect, applying only to signs installed subsequent to this section's taking effect.

(c) This section shall apply only if installation of a required sign can be achieved without creating a negative financial impact on any persons, agencies, boards, commissions, businesses, or other entities required to display signs for the disabled.



§ 20-14-308 - Guide dog and service dog access.

(a) A blind, physically handicapped, deaf or hard-of-hearing person and his or her guide, signal, or service dog or a dog trainer in the act of training a guide, signal, or service dog shall not be denied admittance to or refused access to the following because of the dog:

(1) Any street or highway;

(2) Any sidewalk or walkway;

(3) Any common carrier, airplane, motor vehicle, railroad train, bus, streetcar, boat, or any other public conveyance or mode of transportation;

(4) Any hotel, motel, or other place of lodging;

(5) Any public building maintained by any unit or subdivision of government;

(6) Any building to which the general public is invited;

(7) Any educational facility or college dormitory;

(8) Any restaurant or other place where food is offered for sale to the public; or

(9) Any other place of public accommodation, amusement, convenience, or resort to which the general public or any classification of persons from the general public is regularly, normally, or customarily invited within the State of Arkansas.

(b) The blind, physically handicapped, deaf or hard-of-hearing person, or dog trainer in the act of training a guide, signal, or service dog shall not be required to pay any additional charges for his or her guide, signal, or service dog but shall be liable for any damage done to the premises by the dog.






Subchapter 4 - -- Amputee Disabled



Subchapter 5 - -- Early Intervention Program for Infants and Toddlers

§ 20-14-501 - Legislative determination.

(a) The General Assembly finds that there is an urgent and substantial need to:

(1) Enhance the development of infants and toddlers with handicaps and to minimize their potential for developmental delay;

(2) Reduce the educational costs to our society, including our state's schools, by minimizing the need for special education and related services after the infants and toddlers with handicaps reach school age;

(3) Minimize the likelihood of institutionalization of individuals with handicaps and to maximize the potential for their independent living in society; and

(4) Enhance the capacity of families to meet the special needs of their infants and toddlers with handicaps.

(b) It is therefore the policy of this state to:

(1) Develop and implement a statewide, comprehensive, coordinated, multidisciplinary interagency program of early intervention services for infants and toddlers with handicaps and their families;

(2) Coordinate payment for early intervention services from federal, state, local, and private sources, including public and private insurance coverage; and

(3) Provide quality early intervention services and to expand and improve existing early intervention services being provided to infants and toddlers with handicaps and their families.



§ 20-14-502 - Definitions.

As used in this subchapter:

(1) "Council" means the State Interagency Coordinating Council;

(2) "Developmental delay" means a child is delayed in any one (1) or more of the following areas:

(A) Physical development;

(B) Cognitive development;

(C) Language and speech development;

(D) Psycho-social development; or

(E) Self-help skills;

(3) "Early intervention services" means developmental services which:

(A) Are provided under public supervision through licensure or for accreditation by the appropriate state agency;

(B) Are provided at no cost except when federal or state law or regulations provide for a system of payments by families, including a schedule of sliding fees;

(C) Are designed to meet a handicapped infant's or toddler's developmental needs in any one (1) or more of the following areas:

(i) Physical development;

(ii) Cognitive development;

(iii) Language and speech development;

(iv) Psycho-social development; or

(v) Self-help skills;

(D) Meet the standards of the state, including the requirements in this section;

(E) Include:

(i) Family training, counseling, and home visits;

(ii) Special habilitation and education instruction;

(iii) Speech pathology and audiology;

(iv) Occupational therapy such as fine motor skills;

(v) Physical therapy;

(vi) Psychological services;

(vii) Case management services at the service delivery level;

(viii) Medical services for diagnostic or evaluation purposes;

(ix) Early identification, screening, and assessment services; and

(x) Health services necessary to enable the infant or toddler to benefit from other early intervention services;

(F) Are provided by qualified personnel, including:

(i) Certified special educators or training technicians supervised by special educators;

(ii) Speech and language pathologists and audiologists;

(iii) Occupational therapists;

(iv) Physical therapists;

(v) Psychologists;

(vi) Social workers;

(vii) Nurses;

(viii) Nutritionists; and

(ix) Physicians; and

(G) Are provided in conformity with an individualized family service plan adopted in accordance with this subchapter; and

(4) "Infants and toddlers with handicaps" means individuals from birth through two (2) years of age, inclusive, who need early intervention services because they:

(A) Are experiencing developmental delays as measured by appropriate diagnostic instruments and procedures in one (1) or more of the following areas:

(i) Cognitive development;

(ii) Physical development;

(iii) Language and speech development;

(iv) Psycho-social development; or

(v) Self-help skills; or

(B) Have a diagnosed physical or mental condition which has a high probability of resulting in developmental delay or are at risk of having substantial delays if early intervention services are not provided.



§ 20-14-503 - Statewide system of programs -- Minimum requirements.

(a) A statewide system of coordinated, comprehensive, multidisciplinary, interagency programs providing appropriate early intervention services to all developmentally delayed infants and toddlers and their families shall include the minimum components under subsection (b) of this section.

(b) The statewide system required by subsection (a) of this section shall include, at a minimum:

(1) A definition of the term "developmentally delayed" that shall be used by the state in carrying out programs under this section;

(2) Timetables for ensuring appropriate early intervention services available to all developmentally delayed infants and toddlers in the state consistent with the federal timetables for the implementation of Pub. L. No. 99-457;

(3) A timely, comprehensive, multidisciplinary evaluation of the functioning of each developmentally delayed infant and toddler in the state and the needs of the families to appropriately assist in the development of the developmentally delayed infant or toddler;

(4) For each developmentally delayed infant and toddler in the state, an individualized family service plan in accordance with federal regulations under Pub. L. No. 99-457, including case management services in accordance with the service plan;

(5) A comprehensive child-find system, consistent with federal requirements, including a system for making referrals to service providers that includes timelines and provides for the participation by primary referral sources;

(6) A public awareness program focusing on early identification of infants and toddlers with developmental disabilities;

(7) A central directory which includes early intervention services, resources, and experts available in the state, and research and demonstration projects being conducted in the state;

(8) A comprehensive system of personnel development;

(9) A single line of responsibility in a lead agency designated or established by the Governor for carrying out:

(A) The general administration and supervision of programs and activities receiving assistance under Pub. L. No. 99-457, and the monitoring of programs and activities used by the state to carry out Part H of Pub. L. No. 99-457, whether or not such programs or activities receive Part H assistance, to ensure that the state complies with the requirements of Part H of Pub. L. No. 99-457;

(B) The identification and coordination of all available resources within the state from federal, state, local, and private sources;

(C) The assignment of financial responsibility to the appropriate agency;

(D) The development of procedures to ensure that services are provided to infants and toddlers with disabilities and their families in a timely manner pending the resolution of any disputes between public agencies or service providers;

(E) The resolution of intraagency and interagency disputes; and

(F) The entry into formal interagency agreements that define the financial responsibility of each agency for paying for early intervention services, consistent with state law, and procedures for resolving disputes that include all additional components necessary to ensure meaningful cooperation and coordination;

(10) A policy pertaining to the contracting or making of other arrangements with service providers to provide early intervention services in the state, consistent with the provisions of this section, including the contents of the application used and the conditions of the contract or other arrangements;

(11) A procedure for securing timely reimbursement of funds;

(12) Procedural safeguards with respect to programs;

(13) Policies and procedures relating to the establishment and maintenance of standards to ensure that personnel necessary to carry out this subchapter are appropriately and adequately prepared and trained, including:

(A) The establishment and maintenance of standards which are consistent with any state-approved or state-recognized certification, licensing, registration, or other comparable requirements which apply to the area in which personnel are providing early intervention services; and

(B) To the extent that the standards are not based on the highest requirements in the state applicable to a specific profession or discipline, the steps the state is taking to require the retraining or hiring of personnel who meet appropriate professional requirements in the state;

(14) A system for compiling data on the numbers of infants and toddlers with disabilities and their families in the state in need of appropriate early intervention services, which may be based on a sampling of data, the number of such infants and toddlers and their families served, the types of services provided, which may be based on a sampling of data, and other information required by the Secretary of the United States Department of Education;

(15) A process for increasing early intervention services and developing services in unserved areas by giving existing providers an opportunity to provide additional services in their service areas and by implementing a request for a proposal process for developing services in areas where there is no existing provider; and

(16) (A) An interagency agreement entered into by the Division of Health of the Department of Health and Human Services and the Department of Health and Human Services providing that the names and addresses from birth records of the infants or toddlers and their families who, based on the information ascertainable from those birth records, are eligible for early intervention services shall be made available between these agencies.

(B) The agency requesting or receiving confidential information pursuant to the interagency agreement shall take appropriate measures to protect and maintain the confidentiality of the information and shall not release or disclose the information except as necessary to accomplish the objectives of the system.



§ 20-14-504 - Assessment -- Individualized family service plan.

(a) Each handicapped infant or toddler and the infant's or toddler's family shall receive:

(1) Multidisciplinary assessment of unique needs and the identification of services appropriate to meet these needs; and

(2) A written individualized family service plan developed by a multidisciplinary team, including the parent or guardian, as required by subsection (d) of this section.

(b) The individualized family service plan shall be evaluated one (1) time a year, and the family shall be provided a review of the plan at six-month intervals, or more often when appropriate, based on infant or toddler and family needs.

(c) The individualized family service plan shall be developed within a reasonable time after the assessment required by subdivision (a)(1) of this section is completed. With the parent's or guardian's consent, early intervention services may commence prior to the completion of the assessment.

(d) The individualized family service plan shall be in writing and contain:

(1) A statement of the infant's or toddler's present level of physical development, cognitive development, language and speech development, psycho-social development, and self-help skills, based on acceptable objective criteria;

(2) A statement of the family's strengths and needs relating to enhancing the development of the family's handicapped infant or toddler;

(3) A statement of the major outcomes expected to be achieved for the infant and toddler and the family, the criteria, procedures, and timeliness used to determine the degree to which progress toward achieving the outcomes is being made, and whether modifications or revisions of the outcomes are necessary;

(4) A statement of specific early intervention services necessary to meet the unique needs of the infant or toddler and the family, including the frequency, intensity, and method of delivering services;

(5) The projected dates for initiation of services and the anticipated duration of the services;

(6) The name of the case manager from the profession most immediately relevant to the infant's, toddler's, or family's needs who will be responsible for the implementation of the plan and coordination with the other agencies and persons; and

(7) The steps to be taken supporting the transition of the handicapped toddler to services provided to three-year-olds to five-year-olds to the extent that such services are considered appropriate.



§ 20-14-505 - Disposition of funds.

(a) In addition to using funds provided under this subchapter to plan, develop, and implement the statewide system required by Pub. L. No. 99-457, the state shall use these funds:

(1) For direct services for infants and toddlers with disabilities that are not otherwise provided from other public or private sources; and

(2) To expand and improve on services for infants and toddlers with disabilities that are otherwise available.

(b) A maximum of ten percent (10%) of these funds may be used during the first year for central agency and State Interagency Council expenses.



§ 20-14-506 - Procedural safeguards.

The procedural safeguards shall be the same as required under Pub. L. No. 94-142 and Pub. L. No. 99-457 and shall provide the following at a minimum:

(1) (A) The timely administrative resolution of complaints by parents. Any party aggrieved by the findings and decision regarding a complaint shall have the right to bring a civil action with respect to the complaint which may be brought in any state court of competent jurisdiction or in a district court of the United States without regard to the amount in controversy.

(B) In any action brought under this subdivision (1), the court shall receive the records of the administrative proceedings, shall hear additional evidence at the request of a party, and shall grant relief as the court determines is appropriate, basing its decision on the preponderance of the evidence;

(2) The right to confidentiality of personally identifiable information which shall be protected through procedures such as appropriate access lists, sign-offs, and procedures for handling records;

(3) The opportunity for parents or guardians to examine records relating to assessment, screening, eligibility determinations, and the development and implementation of the individualized family service plan;

(4) Procedures to protect the rights of the infants and toddlers with disabilities whenever the parents or guardian of the child is not known or is unavailable or whenever the child is a ward of the state. The procedures shall include the assignment of an individual who shall not be an employee of the state agency providing services to act as a surrogate for the parents or guardian;

(5) Written prior notice to the parents or guardian of the infant or toddler with a disability whenever the state agency or service provider proposes to initiate or change or refuses to initiate or change the identification, evaluation, placement, or provision of appropriate early intervention services to the infant or toddler with a disability;

(6) Procedures designed to assure that the notice required by subdivision (5) of this section fully informs the parents or guardian in the parents' or guardian's native language unless it clearly is not feasible to do so, of all procedures available pursuant to this section; and

(7) During the pendency of any proceeding or action involving a complaint, unless the state agency and the parents or guardian otherwise agree, the child shall continue to receive the appropriate early intervention services currently being provided, or if applying for initial services, shall receive the services not in dispute.



§ 20-14-507 - Nonsubstitution of funds -- Other benefits not reduced.

(a) Funds provided under the Pub. L. No. 99-457 grant may not be used to satisfy a financial commitment for services which would have been paid for from another public or private source but for the enactment of Pub. L. No. 99-457, except that, whenever considered necessary to prevent the delay in the receipt of appropriate early intervention services by the infant or toddler or family in a timely fashion, funds provided under this subchapter may be used to pay the provider of services pending reimbursement from the agency which has ultimate responsibility for the payment.

(b) Nothing in this subchapter shall be construed to permit the state to reduce medical or other assistance available or to alter eligibility under Title V of the Social Security Act, relating to maternal and child health, or Title XIX of the Social Security Act, relating to Medicaid for infants and toddlers with disabilities, within the state.



§ 20-14-508 - State Interagency Council.

(a) (1) A State Interagency Council composed of at least fifteen (15) members with a maximum of twenty-five (25) members is established.

(2) The council members and the cochairs of the council shall be appointed by the Governor. One (1) cochair shall be the parent of a child specified in subdivision (b)(1) of this section. In making appointments to the council, the Governor shall ensure that the membership reasonably represents the population of the state.

(b) The council shall be composed of the following:

(1) At least twenty percent (20%) of the membership shall include parents, including minorities, of infants and toddlers with disabilities, or a child with a disability who is twelve (12) years of age or younger, with knowledge of or experience with programs for infants and toddlers with disabilities, and at least two (2) of the members shall be a parent of a child who is six (6) years of age or under;

(2) At least twenty percent (20%) of the members shall be public or private providers of early intervention services, and providers of early intervention services include providers of general day care services in which early intervention services are provided;

(3) At least one (1) person involved in personnel preparation;

(4) The Commissioner of Education and the Director of the Department of Health and Human Services;

(5) At least one (1) member shall be from the state agency responsible for the state governance of insurance, especially in the area of health insurance; and

(6) Other members representing each of the appropriate agencies involved in the provision of or payment for early intervention services to infants and toddlers with disabilities and their families and others selected by the Governor.

(c) The council shall meet at least quarterly and in those places that it deems necessary. The meetings shall be publicly announced and, to the extent appropriate, open and accessible to the general public.

(d) The council shall:

(1) Advise and assist the lead agency designated in § 20-14-503(b)(9) in the performance of the responsibilities set out in Pub. L. No. 99-457 and in preparation of the budget required, particularly the identification of the sources of fiscal and other support for services for early intervention programs, assignment of financial responsibility to the appropriate agency, and the promotion of the interagency agreements;

(2) Advise and assist the lead agency in the preparation of applications and amendments thereto; and

(3) Prepare and submit an annual report to the Governor and to the United States Secretary of Education on the status of early intervention programs for handicapped infants and toddlers and their families which are operated within the state.

(e) No member shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law.

(f) The members shall not receive compensation for their services as members but may receive expense reimbursement in accordance with § 25-16-901 et seq.






Subchapter 6 - -- Architectural Barriers Accessibility



Subchapter 7 - -- Head Injuries

§ 20-14-701 - Legislative intent.

It is the intent of the General Assembly to ensure that the notification of all head-injured persons be made to the Arkansas Head Injury Foundation by appropriate individuals or public and private agencies in order that all persons might obtain the appropriate total rehabilitative services rendered by existing state agencies, departments, and other organizations and individuals.



§ 20-14-702 - Definition.

"Head injury" or "traumatic head injury" means any insult to the brain not of a degenerative or congenital nature, but caused by an external physical force, that may produce a diminished or altered state of consciousness which results in impairment of cognitive abilities or physical functioning. It can also result in the disturbance of behavioral or emotional functioning. These impairments may be either temporary or permanent and cause partial or total functional disability or psychosocial maladjustment.



§ 20-14-703 - Central registry -- Reports.

(a) The Arkansas Head Injury Foundation is a nonprofit organization devoted entirely to persons who have suffered head injuries. It is an affiliate of the National Head Injury Foundation. The foundation shall establish and maintain a central registry of head-injured disabled persons.

(b) (1) Every public and private health and social agency and attending physician shall report to the foundation within five (5) calendar days after an identification of any head-injured disabled person. However, the consent of the individual shall be obtained prior to making this report, except that every head injury resulting in permanent partial, permanent total, or total disability shall be reported to the foundation immediately upon identification.

(2) The report shall contain the name, age, residence, and type of disability of the individual and such additional information as may be deemed necessary by the foundation.

(3) (A) Within fifteen (15) days of the report and identification of a head-injured person, the foundation shall furnish the Division of Health of the Department of Health and Human Services all available information for use in any information system on injuries maintained by the division.

(B) The foundation shall not release the identity of the patient, reporting physician, or hospital. However, the identity of the patient shall be released upon written consent of the patient or parent or guardian of the patient, the identity of the reporting physician shall be released upon written consent of the reporting physician, and the identity of the hospital shall be released upon written consent of the hospital.



§ 20-14-704 - Rehabilitative services.

(a) Within fifteen (15) days of the report and identification of a head-injured disabled person, the Arkansas Head Injury Foundation shall notify the disabled person or the most immediate family members of their right to assistance from the state, the services available, and the eligibility requirements.

(b) The foundation shall refer severely disabled persons to appropriate divisions, departments, and other state agencies to ensure that maximum available rehabilitative services, if desired, are obtained by the head-injured disabled person.

(c) All other agencies of the state shall cooperate with the Governor's Commission on People with Disabilities to ensure that appropriate total rehabilitative and other services are available.









Chapter 15 - Disease And Disease Prevention Generally

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Cancer

§ 20-15-201 - Reporting requirements.

The Division of Health of the Department of Health and Human Services shall accumulate such data concerning cancer in Arkansas and its residents as is deemed appropriate for the purposes of describing the frequency of cancer, furnishing reports to health professionals and the public, and for planning and evaluating cancer prevention and control programs. The data shall be collected under the authority of regulations promulgated by the State Board of Health.



§ 20-15-202 - State cancer plan.

A task force consisting of public and private entities shall be established by the Director of the Division of Health of the Department of Health and Human Services to assist the Division of Health of the Department of Health and Human Services in developing a strategic plan for a coordinated, comprehensive, statewide network of cancer resources, services, and programs.



§ 20-15-203 - Confidentiality.

Information accumulated and maintained in the Cancer Registry of Arkansas shall not be divulged except as statistical information which does not identify individuals and for purposes of such research as approved by the State Board of Health.



§ 20-15-204 - Agreements with other states.

(a) The Division of Health of the Department of Health and Human Services may enter into agreements with other states and federal organizations authorized to exchange registry data.

(b) The agreements shall prohibit divulging information to entities without prior approval of the division.



§ 20-15-205 - Gifts, grants, and donations.

The Division of Health of the Department of Health and Human Services may receive gifts, grants, and donations for the purposes of this subchapter.






Subchapter 3 - -- Phenylketonuria, Hypothyroidism, and Sickle-Cell Anemia

§ 20-15-301 - Injunction.

The State Board of Health shall have the power to enforce this subchapter by appropriate action for injunction in the circuit courts of this state.



§ 20-15-302 - Testing of newborns.

(a) (1) (A) All newborn infants shall be tested for phenylketonuria, hypothyroidism, galactosemia, cystic fibrosis, and sickle-cell anemia.

(B) In addition, if reliable and efficient testing techniques are available, all newborn infants shall be tested for other genetic disorders of metabolism by employing procedures approved by the State Board of Health.

(2) (A) Medicaid shall reimburse the hospital that performs the tests required under subdivision (a)(1) of this section for the cost of the tests.

(B) The reimbursement shall be in addition to the hospital's per diem payments for the newborn infant.

(b) All positive test results shall be sent immediately to the Division of Health of the Department of Health and Human Services.

(c) (1) The division shall establish and maintain a program of reviewing and following up on positive cases so that measures may be taken to prevent mental retardation or other permanent disabilities.

(2) (A) Information on newborn infants and their families compiled under this section may be used by the division and persons or public or private entities designated by the division.

(B) Information used under subdivision (c)(2)(A) of this section may not refer to or disclose the identity of any person.

(3) All materials, data, and information received by the division are confidential and are not subject to examination or disclosure as public information under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(d) (1) The division shall conduct an intensive educational and training program among physicians, hospitals, public health nurses, and the public concerning the disorders covered under this section.

(2) The program shall include information concerning:

(A) The nature of the disorders;

(B) Testing for the detection of these disorders; and

(C) Treatment modalities for these disorders.

(e) The provisions of this section shall not apply if the parents or legal guardian of a newborn infant object to the testing on medical, religious, or philosophical grounds.

(f) Testing for cystic fibrosis under this section shall be implemented only if funding is available.



§ 20-15-303 - Exception.

This subchapter shall not apply to any child whose parents or guardian objects thereto on the grounds that it conflicts with the tenets and practices of a recognized church or religious faith of which the parent or guardian is an adherent or member.



§ 20-15-304 - Administration by Department of Health.

It shall be the duty of the Department of Health to:

(1) Enforce this subchapter;

(2) Prescribe the tests that may be administered in compliance with this subchapter;

(3) Promulgate regulations in conjunction with the Insurance Commissioner establishing:

(A) What persons and institutions shall be required to obtain specimens from newborn infants in compliance with this subchapter;

(B) The amount to be charged by the central laboratory for processing the specimens; and

(C) The method of billing the charges to the persons and institutions;

(4) Furnish copies of this subchapter and the rules promulgated pursuant to this subchapter to physicians, hospitals, or other institutions or persons required by its regulations to have tests administered to newborn infants;

(5) Establish a central laboratory and to equip, staff, and operate the laboratory for the purpose of receiving specimens from physicians, hospitals, and institutions, to assure that tests are conducted, and to report findings resulting from the tests;

(6) Monitor positive test results and assist in treatment and care of affected infants, such follow-up procedures to begin no later than ten (10) days from the time a specimen is diagnosed as positive; and

(7) Disseminate information and advice to the public concerning the dangers and effects of phenylketonuria, hypothyroidism, galactosemia, sickle-cell anemia, and all other disorders of metabolism for which screening is performed by or for the State of Arkansas.






Subchapter 4 - -- Reye's Syndrome

§ 20-15-401 - Duty of physician to report.

(a) Every physician practicing medicine in the State of Arkansas shall report to the Division of Health of the Department of Health and Human Services any case or suspected case of Reye's syndrome disease which he or she is attending, or has examined, or for which the physician has prescribed.

(b) The report shall be made as promptly as possible from the time the physician first visits, examines, or prescribes for the patient, and the report shall state the name, age, sex, race, usual residence, place where the patient is to be found, the nature of the disease, the date of onset, and any additional information that the Director of the Division of Health of the Department of Health and Human Services may require.

(c) The division shall send a copy of the report to the federal Centers for Disease Control and Prevention together with additional information relating thereto as may be required by the national center.






Subchapter 5 - -- Sudden Infant Death Syndrome Act

§ 20-15-501 - Title.

This subchapter shall be known and may be cited as the "Sudden Infant Death Syndrome Act".



§ 20-15-502 - Reports required.

(a) Any sheriff, deputy sheriff, city police officer, state police officer, member of the staff of any public or private hospital, or attending physician with knowledge of the sudden death of a child between the ages of one (1) week and one (1) year who appeared in apparent good health shall immediately report the death to the county coroner or the county sheriff if the county coroner is unavailable, within twenty-four (24) hours after the discovery of the death.

(b) The report shall include facts concerning the time, place, manner, and circumstances surrounding the death.

(c) Upon receipt of the report, the county coroner, or the county sheriff if the county coroner is unavailable, shall report the death to the Division of Health of the Department of Health and Human Services.



§ 20-15-503 - Autopsy.

(a) Upon receipt of the report, the county coroner, or the county sheriff if the county coroner is unavailable, shall request from the parents or guardian of the deceased written permission upon a form provided by the Division of Health of the Department of Health and Human Services for an autopsy to be made to determine the exact cause of death.

(b) (1) Upon receipt of the permission, the county coroner, or the county sheriff if the county coroner is unavailable, shall notify the division. The division shall arrange for the transportation of the deceased and arrange for an autopsy to be made by a licensed physician in the State of Arkansas and shall arrange for the return transportation of the deceased.

(2) If the parents or guardian shall refuse permission for an autopsy to be made, the death nevertheless shall be reported to the division.

(c) (1) The results and findings of the autopsy, if any is performed, shall be reported to the parents or guardian of the deceased.

(2) The appropriate finding of cause of death shall be recorded upon the certificate of death in any case and the term "sudden infant death syndrome" shall be entered on the certificate of death when it is appropriately descriptive of the circumstances and cause of death of the child.

(d) Information concerning sudden infant death syndrome shall be provided by the division to the parents or guardian of an infant whose death has been reported pursuant to this subchapter.



§ 20-15-504 - Limitation on autopsies.

The Division of Health of the Department of Health and Human Services shall provide for the transportation and the autopsy as provided in § 20-15-503 only so long as federal funds are available to the division for the transportation and autopsies of suspected victims of sudden infant death syndrome.






Subchapter 6 - -- Renal Diseases

§ 20-15-601 - Legislative findings and purpose.

(a) (1) It is declared and found that one (1) of the major problems facing medicine and the public health and welfare is the lack of an adequate program to assist in the treatment and cure of persons suffering from chronic kidney disease.

(2) It is estimated that a number of citizens of this state annually are confronted with chronic kidney disease requiring complicated and expensive treatment which is often beyond the financial resources of the individuals.

(3) There is a critical shortage of adequate facilities within the state for the discovery, evaluation, diagnosis, treatment, and cure of individuals suffering from chronic kidney disease.

(b) In order to provide for the care and treatment of persons suffering from acute or chronic kidney disease and in order to encourage and assist in the development of adequate treatment facilities for persons suffering from acute or chronic kidney disease, it is essential that the state develop a program of financial assistance to aid in defraying a portion of the cost for the care and treatment of chronic renal disease to the extent that the individual suffering from the disease is unable to pay for the services on a continuing basis.



§ 20-15-602 - State Kidney Disease Commission -- Creation -- Members.

(a) (1) There is established a State Kidney Disease Commission to consist of ten (10) members.

(2) Nine (9) members shall be appointed by the Governor and confirmed by the Senate as follows:

(A) Three (3) members who are knowledgeable in renal medicine and the treatment of end-stage renal disease shall be physicians licensed to practice in Arkansas who are actively engaged in the private practice of medicine in this state;

(B) One (1) member who is knowledgeable in renal medicine and the treatment of end-stage renal disease shall be a physician licensed in Arkansas who is engaged primarily in the institutional practice of medicine;

(C) Two (2) members shall be persons engaged in hospital administrative activities;

(D) Two (2) members shall be named from the public at large, but they shall be individuals who have a demonstrated interest in the treatment and cure of renal diseases; and

(E) One (1) member who shall represent the elderly shall be sixty (60) years of age or older and shall be appointed from the state at large. The member shall not be actively engaged in or retired from any profession, occupation, or industry which is regulated pursuant to this subchapter.

(3) The Deputy Director of the Division of Rehabilitation Services of the Department of Health and Human Services shall be a member of the commission and shall serve as secretary and disbursing officer of funds appropriated to the commission for the treatment and cure of renal diseases.

(b) Members shall be appointed for four-year terms to expire on January 14 of the members' fourth year of the appointed term. Members shall serve until their successors are appointed and qualified.

(c) If a vacancy occurs on the commission due to death, resignation, or other cause, the vacancy shall be filled by appointment of the Governor of a person eligible for the initial appointment, as provided in subsection (a) of this section, for the remainder of the unexpired portion of the term of the member.

(d) The commission shall annually elect one (1) of its members as chair and one (1) of its members as vice chair and such other officers as the commission deems necessary.

(e) The commission shall meet at least one (1) time each calendar quarter and at such other times as may be designated by the commission's rules or upon call by the chair or upon written request of any four (4) members.

(f) Members shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(g) Members shall qualify by taking the oath of office as prescribed by law.



§ 20-15-603 - State Kidney Disease Commission -- Powers and duties.

(a) The State Kidney Disease Commission shall have the following functions, powers, and duties:

(1) (A) To establish a program to assist persons suffering from acute or chronic renal failure in obtaining care and treatment requiring dialysis.

(B) The program shall provide financial assistance for persons suffering from chronic renal diseases who require life-saving care and treatment for the renal disease to the extent as determined by the commission that a person is unable to pay for the services on a continuing basis without causing unjust and unusual hardship to himself or herself and his or her immediate family including without limitation a drastic lowering of the standard of living;

(2) To develop standards for determining eligibility for assistance in defraying the cost of care and treatment of renal disease under this program;

(3) To cooperate with hospitals, private groups, and organizations and public agencies in the development of positive programs to bring about financial assistance and support of evaluation and treatment of patients suffering from chronic kidney disease;

(4) To cooperate with the national and state kidney foundations and with medical programs of the state and federal government for the purpose of obtaining the maximum amount of federal and private assistance possible in support of a kidney disease treatment program;

(5) To establish criteria and standards for evaluating the financial ability of persons suffering from chronic renal disease to pay for their own care, including the availability of third-party insurance coverage, for the purpose of establishing standards for eligibility for financial assistance in defraying the cost of the care and treatment from funds appropriated to the commission for renal disease treatment purposes;

(6) To accept gifts, grants, and donations from private sources and the federal government and support from municipal and county governments to be used for the purposes of this subchapter in defraying costs incurred by persons suffering from acute or chronic renal disease who are unable to meet the total cost of life-saving care and treatment for renal disease; and

(7) To accept gifts, grants, and donations from private sources and the federal government and support from municipal and county governments to be used to honor persons who have provided living kidney donations to Arkansans in need of kidney transplantation.

(b) Whereas the current Department of Finance and Administration accounting system will accept current-year refunds, credit the current-year appropriation, and allow expenditure of the funds, the commission, administered by the Arkansas Rehabilitation Services, may accept prior-year refunds and contributions and deposit the funds in the agency cash fund in an account specifically identified as the State Kidney Disease Escrow Account and disbursed for the purchase of additional services for clients served by the commission.



§ 20-15-604 - State Kidney Disease Commission -- Advisory association.

(a) In developing rules and regulations and in determining standards for determining eligibility for financial assistance to persons suffering from chronic renal diseases who require lifesaving care and treatment for such renal diseases, the State Kidney Disease Commission shall consult with and obtain the advice of the Arkansas Association for Kidney Disease, Inc., a nonprofit corporation organized under the laws of this state. This organization is recognized as the representative body to serve as an advisory association to the commission and to the deputy director of the appropriate division as determined by the Director of the Department of Health and Human Services in carrying out their functions and duties under this subchapter.

(b) Before promulgating rules and regulations and eligibility standards, the commission shall consult with the advisory association and shall give consideration to its recommendations in performing its duties under the provisions of this subchapter.



§ 20-15-605 - State Kidney Disease Commission -- Disbursement of funds.

(a) The Deputy Director of the Arkansas Rehabilitation Services of the Department of Workforce Education shall be the disbursing officer of funds appropriated by the General Assembly and of other funds made available to the State Kidney Disease Commission for such purposes. These funds are to provide monetary assistance to defray the cost incurred by patients suffering from acute or chronic renal disease who are unable to meet the total cost of their care or treatment from their own resources or from third-party resources.

(b) The deputy director shall be governed by the policies, rules and regulations, and procedures promulgated by the commission in disbursing funds appropriated, or otherwise made available, to the commission for renal disease treatment purposes.






Subchapter 7 - -- Tuberculosis

§ 20-15-701 - Definition.

As used in this subchapter, "active tuberculosis" means that the disease is in a communicable or infectious stage as established by chest X ray, microscopical examination of sputum, or other diagnostic procedures approved jointly by the Director of the Division of Health of the Department of Health and Human Services and the medical director of either the Arkansas Tuberculosis Sanatorium or the Arkansas State Hospital.



§ 20-15-702 - Penalty.

Any person who violates any of the provisions of this subchapter shall be guilty of a violation and upon conviction shall pay a fine of not less than twenty-five dollars ($25.00) and not more than one hundred dollars ($100).



§ 20-15-703 - Involuntary examinations.

(a) When the state, county, or city health officer shall have reasonable grounds to believe that any person has tuberculosis in an active state or in a communicable form and who will not voluntarily seek a medical examination or treatment, the health officer may cause the person to be apprehended and detained for the necessary tests and examinations, including an approved chest X ray, sputum examination, and other approved laboratory tests to ascertain the existence of tuberculosis.

(b) If active tuberculosis is found to exist, it shall then be the duty of the health officer to make an investigation of the person to determine whether the environmental conditions of the person or the conduct of the person is suitable for proper isolation or control of the case by any type of local quarantine.



§ 20-15-704 - Petition to isolate patient.

(a) If the health officer finds that the circumstances are not suitable for proper isolation or contagious control of the case by any type of local quarantine and if the person will not voluntarily seek medical treatment and is a source of danger to others, then the health officer shall petition the circuit court of the county where the person is found to order the admission of the person to any state-owned and state-operated hospital or sanatorium or any other hospital or sanatorium that is equipped to treat tuberculosis under the conditions enumerated in § 20-15-707(a).

(b) The health officer shall set forth in a petition a summary of the factual basis of the determination that the circumstances are not suitable for proper isolation or contagious control of the case by any type of local quarantine and that the person will not voluntarily seek medical treatment and is a source of danger to others.



§ 20-15-705 - Notice of petition and hearing.

(a) Upon receiving the petition, the court shall fix a date for a hearing on the petition and shall cause notice of the petition, with the time and place for the hearing, to be served personally at least seven (7) days before the hearing upon the person who has tuberculosis and is alleged to be dangerous to others.

(b) While the petition is pending, the person shall be subject to the local quarantine or restrictions of his or her movements placed on him or her by the health officer for the protection of the public health.



§ 20-15-706 - Hearing.

The petition shall be heard in open court, and the respondent to the petition shall have the privilege of counsel of his or her own selection.



§ 20-15-707 - Commitment.

(a) If upon hearing of the petition the court finds that the circumstances are not suitable for proper isolation or contagious control of the case by any type of local quarantine and that the person will not voluntarily seek medical treatment and is a source of danger to others, the court shall order the commitment of the person to a hospital or sanatorium as petitioned for.

(b) The superintendent of the institution to which the person is committed shall direct that the person be placed apart from others and restrained from leaving the institution.



§ 20-15-708 - Observation of rules and regulations required.

(a) A person who is committed to the hospital or sanatorium under the provisions of this subchapter shall observe all the rules and regulations of the hospital or sanatorium.

(b) The superintendent of the institution may file a complaint in the district court against a person committed to the institution under the provisions of this subchapter who willfully violates the rules and regulations of the institution or who conducts himself or herself in a disorderly manner. A person so charged shall have the legal procedural rights of a person charged with disorderly conduct.



§ 20-15-709 - Discharge.

(a) The superintendent of the institution to which a person has been committed under this subchapter may discharge the person so committed upon signing and placing among the records of the institution a statement that the person has obeyed the rules and regulations of the institution and that for the reasons set forth in the statement, in his or her judgment the person may be discharged without danger to the health and life of others.

(b) The superintendent of the institution shall report each discharge with a full statement of reasons therefor at once to the Director of the Division of Health of the Department of Health and Human Services, to the county health officer of the county where the person was committed, and to the clerk of the court from which the person was committed.



§ 20-15-710 - Violations of commitment -- Penalties.

(a) A person committed to an institution who is found guilty of violating the rules and regulations of the institution or of conducting himself or herself in a disorderly manner may be confined for a period not to exceed six (6) months in any place where persons convicted of disorderly conduct may be confined.

(b) Any person committed to an institution pursuant to this subchapter, who shall leave or attempt to leave the institution without being properly discharged by the superintendent of the institution or his or her authorized agent, shall be guilty of a misdemeanor and upon conviction shall be imprisoned for a period of not less than six (6) months nor more than one (1) year.

(c) Any person confined or imprisoned pursuant to this section shall be kept separate from the other inmates of the place of confinement. Upon completion of the period of confinement, he or she shall be returned to the hospital or sanatorium where originally committed.

(d) Any person confined or imprisoned pursuant to the provisions of this section may be confined or imprisoned in the hospital or sanatorium where originally committed if facilities for confinement or imprisonment are available at the hospital or sanatorium.






Subchapter 8 - -- Scoliosis

§ 20-15-801 - Legislative determination.

(a) The General Assembly recognizes that scoliosis is a terrible disease of the spine which attacks young children during their formative years and that the spinal curvature can be relatively easily detected and should be treated as early as possible.

(b) The General Assembly has determined that the most logical entities to conduct a scoliosis screening program are our private schools, public schools, and other state-supported institutions providing education to our children.



§ 20-15-802 - Screening program.

Every public elementary and secondary school in this state, every other institution supported by state funds which provides education to our minor children, and all private institutions which provide education to our minor children shall as soon as possible institute a continuing scoliosis screening program to be conducted in accordance with regulations promulgated by the State Board of Health.



§ 20-15-803 - Regulations.

(a) The State Board of Health is directed to promulgate regulations as soon as possible to implement this subchapter.

(b) The regulations shall not be effective until concurred in by the State Board of Education.

(c) The regulations shall provide that no child shall be screened if his or her parent or guardian objects to the screening in writing, stating as the basis of the objection that it is contrary to the parent's or guardian's religious beliefs.

(d) The regulations shall provide that the schools shall not be required to hire personnel on a full-time, part-time, or consultant basis to conduct the screening, but they shall utilize school health personnel, volunteers, and other school employees who are not classroom teachers and who meet the qualifications prescribed by the regulations.






Subchapter 9 - -- Human Immunodeficiency Virus or Acquired Immunodeficiency Syndrome

§ 20-15-901 - Free testing program -- Confidentiality.

(a) The Division of Health of the Department of Health and Human Services shall institute an acquired immune deficiency syndrome (AIDS) testing program whereby any citizen may be tested for the virus without charge.

(b) The program shall be so devised as to maintain secrecy as to the identification of persons voluntarily participating in the program.



§ 20-15-902 - Counseling -- Seminars.

The Department of Education, the University of Arkansas for Medical Sciences, and the Division of Health of the Department of Health and Human Services shall jointly provide counseling and shall also conduct public seminars designed to educate the public regarding acquired immune deficiency syndrome (AIDS).



§ 20-15-903 - Advising physician or dentist required -- Penalty.

(a) Prior to receiving any health care services of a physician or dentist, any person who is found to have human immunodeficiency virus (HIV) infection shall advise the physician or dentist that the person has human immunodeficiency virus (HIV) infection.

(b) Any person failing or refusing to comply with the provisions of subsection (a) of this section shall be guilty of a Class A misdemeanor and punished accordingly.



§ 20-15-904 - Reporting -- Confidentiality -- Subpoenas.

(a) A person with acquired immunodeficiency syndrome (AIDS) or who tests positive for the presence of human immunodeficiency virus (HIV) antigen or antibodies is infectious to others through the exchange of body fluids during sexual intercourse and through the parenteral transfer of blood or blood products and under these circumstances is a danger to the public.

(b) A physician whose patient is determined to have acquired immunodeficiency syndrome (AIDS) or who tests positive for the presence of human immunodeficiency virus (HIV) antigen or antibodies shall immediately make a report to the Division of Health of the Department of Health and Human Services in the manner and form as the division shall direct.

(c) (1) All information and reports in connection with persons suffering from or suspected to be suffering from the diseases specified in this section shall be regarded as confidential by every person, body, or committee whose duty it is or may be to obtain, make, transmit, and receive information and reports.

(2) However, any prosecuting attorney of this state may subpoena information as may be necessary to enforce the provisions of this section and §§ 5-14-123 and 16-82-101, provided that any information acquired pursuant to the subpoena shall not be disclosed except to the courts to enforce this section.



§ 20-15-905 - HIV Shield Law.

(a) As used in this section:

(1) "Health care provider" means any physician, nurse, paramedic, or other person providing medical, nursing, or other health care services of any kind;

(2) "Health facility" means a hospital, nursing home, blood bank, blood center, sperm bank, or other health care institution;

(3) "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome;

(4) "Person" includes any natural person, partnership, association, joint venture, trust, governmental entity, public or private corporation, health facility, or other legal entity; and

(5) "Test" or "HIV test" means a test to determine the presence of the antibody or antigen to HIV or of HIV infection.

(b) (1) Consent is not required for a health care provider or health facility to perform a test when a health care provider or employee of a health facility is involved in a direct skin or mucous membrane contact with the blood or bodily fluids of an individual which is of a nature that may transmit HIV, as determined by a physician in his or her medical judgment.

(2) (A) The results of the test shall be provided by the person ordering the test to the affected health care provider or employee of a health facility, to the health care provider's or employee's physician, to the individual tested, and to the individual's physician.

(B) Appropriate counseling shall be provided along with the test results.

(c) (1) Informed consent, information, and counseling are not required for the performance of an HIV test when, in the judgment of the physician, the testing is medically indicated to provide an appropriate diagnosis and treatment to the subject of the test, provided that the subject of the test has otherwise provided his or her consent to the physician for medical treatment.

(2) If confirmatory testing is positive for evidence of HIV infection, the patient shall be informed.

(d) Health care providers or facilities may not deny appropriate care based upon the results of an HIV test.

(e) (1) Notwithstanding any other law to the contrary, no person who performs a test pursuant to subsection (b) or subsection (c) of this section shall be subject to civil or criminal liability for doing so.

(2) Notwithstanding any other law to the contrary, no person who discloses a test result in accordance with the provisions of subsection (b) of this section shall be subject to civil or criminal liability. However, nothing in this section shall be construed to limit the confidentiality for AIDS testing provided by § 20-15-901 or other provision of law unless testing is conducted pursuant to this section.



§ 20-15-906 - Report to Division of Health of the Department of Health and Human Services required -- Privileged communications.

(a) Reports shall be made to the Division of Health of the Department of Health and Human Services in the form and manner as may be required by the division for all persons who have been determined to have acquired immunodeficiency syndrome or who have tested positive for the presence of human immunodeficiency virus antigen or antibodies.

(b) Reporting is required by the following persons:

(1) Physicians;

(2) Hospital infection control practitioners and the chairs of hospital infection control committees;

(3) Directors of laboratories doing business in the State of Arkansas;

(4) Medical directors of in-home health agencies;

(5) Program directors of state agencies to whom a human immunodeficiency virus or acquired immunodeficiency syndrome diagnosis has been disclosed;

(6) Nursing home medical directors; and

(7) Those other persons as are required by the rules and regulations of the division.

(c) Notwithstanding this section or any other law, the privileged communications provisions under §§ 17-103-107 and 17-103-108 are not repealed.



§ 20-15-907 - Title.

This section and §§ 20-15-908 and 20-15-909 shall be known and may be cited as the "Human Immunodeficiency Virus (HIV) or Acquired Immunodeficiency Syndrome (AIDS) Medications Act of 2001".



§ 20-15-908 - Findings and purpose.

It is found and determined by the General Assembly that:

(1) The citizens of Arkansas suffering from human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS) should have access to the latest drug therapies;

(2) The continued spread of human immunodeficiency virus (HIV) is a danger to the public health of Arkansas;

(3) Proper treatment of individuals living with human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS) who are pregnant can significantly decrease the possibility of infecting their unborn children;

(4) Infection rates among Arkansas citizens can be curtailed by the proper administration of drug therapies to those infected with human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS);

(5) The continued medical costs associated with illnesses related to human immunodeficiency virus (HIV) are a threat to the medical infrastructure of Arkansas;

(6) The quality of life of those individuals affected by human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS), along with the quality of life of their family members, can be enhanced through continuing drug therapies;

(7) There is a pressing and immediate need for the distribution of medications for human immunodeficiency virus (HIV) or acquired immunodeficiency (AIDS); and

(8) This section and §§ 20-15-907 and 20-15-909 can help meet these needs by furnishing financial assistance, subject to the availability of funds, to citizens of Arkansas suffering from human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS).



§ 20-15-909 - Implementation.

The State Board of Health shall promulgate regulations to provide for the distribution of human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS) medications to Arkansas citizens without ample resources or available avenues to acquire their medically necessary medications.






Subchapter 10 - -- Breast Cancer -- Mammograms

§ 20-15-1001 - Legislative findings and intent.

The General Assembly finds and declares that:

(1) Breast cancer, according to the American Cancer Society, is the second leading cause of death among women in the United States;

(2) One (1) American woman in ten (10) will develop breast cancer in her lifetime;

(3) Mammography provides the earliest detection of breast cancer;

(4) Screening using mammography can significantly cut the death rate of women with breast cancer, especially for women with small tumors that have not invaded the lymph nodes and who have a ninety percent (90%) chance of surviving at least five (5) years when such tumors are diagnosed and removed;

(5) Both the American Cancer Society and the National Cancer Institute have developed age and frequency guidelines for mammogram screening, and those guidelines have been incorporated in this subchapter; and

(6) Therefore it is in the best interest for the general health and welfare of the people of the State of Arkansas that legislation be enacted encouraging health insurance coverage for screening mammography.



§ 20-15-1002 - Definitions.

As used in this subchapter:

(1) "Accreditation body" means a body that has been approved by the Secretary of the United States Department of Health and Human Services to accredit mammography facilities under Pub. L. No. 102-539 ( 21 C.F.R. 900), the federal Mammography Quality Standards Act of 1992;

(2) "Diagnostic mammography" is a problem-solving radiologic procedure of higher intensity than screening mammography provided to a woman who is suspected of having breast pathology. A patient is usually referred for analysis of palpable abnormalities or for further evaluation of mammographically detected abnormalities. All images are immediately reviewed by the physician interpreting the study, and additional views are obtained as needed. A physical examination of the breast by the interpreting physician to correlate the radiologic findings is often performed as part of the study;

(3) "Division" means the Division of Health of the Department of Health and Human Services;

(4) "Mammography" means radiography of the breast; and

(5) "Screening mammography" is a radiologic procedure provided to a woman who has no signs or symptoms of breast cancer for the purpose of early detection of breast cancer. The procedure entails two (2) views of each breast and includes a physician's interpretation of the results of the procedure.



§ 20-15-1003 - Advisory committee.

(a) To assure the safety and accuracy of screening and diagnostic mammography and to promote the highest quality imaging in the most efficient setting to contain costs, radiological standards and quality assurance programs shall be established and administered by the Director of the Department of Health.

(b) To assist the Director of the Department of Health in establishing the quality standards, there is created an advisory committee to be composed of:

(1) The Director of Mammography of University Hospital Department of Radiology at the University of Arkansas for Medical Sciences, or his or her designee;

(2) The Chair of the Breast Screening Project of the Arkansas Division of the American Cancer Society, or his or her designee;

(3) A physician appointed by the Council of the Arkansas Medical Society, or his or her designee;

(4) A health physicist from the Division of Radiation Control of the Department of Health, or his or her designee;

(5) A medical physicist with experience and training in mammography procedures appointed by the Director of the Department of Health;

(6) A registered X-ray technologist with experience and training in mammography practices and procedures appointed by the Director of the Department of Health; and

(7) The President of the Arkansas Chapter of the American College of Radiology, or his or her designee.

(c) The committee and the Director of the Department of Health shall continuously review and revise the quality standards in light of current scientific knowledge, but no less frequently than one (1) time every year.



§ 20-15-1004 - Accreditation of facilities required -- Penalty.

(a) (1) The Director of the Division of Health of the Department of Health and Human Services shall establish quality standards for accreditation of facilities wherein mammography may be conducted in accordance with the Mammography Quality Standards Act of 1992, Pub. L. No. 102-539 ( 21 C.F.R. 900).

(2) The standards applicable to the physician who interprets mammograms shall not be more stringent than those standards listed in the Mammography Quality Standards Act of 1992, Pub. L. No. 102-539 ( 21 C.F.R. 900).

(b) (1) Such facilities shall be accredited by the Division of Health of the Department of Health and Human Services every three (3) years.

(2) No mammography shall be performed in an unaccredited facility after January 1, 1990.

(c) For facilities accredited by the division, documents of accreditation shall be nontransferable and shall expire three (3) years after being issued or at a time specified by the division.

(d) The owners of any unaccredited facility wherein mammography is performed after January 1, 1990, shall be subject to a civil penalty imposed by the division in an amount not to exceed one hundred dollars ($100) for each day the facility operates without accreditation by the division.



§ 20-15-1005 - Fees.

(a) As an accreditation body, the Division of Health of the Department of Health and Human Services may charge and collect the following fees:

(1) First mammography tube, seven hundred dollars ($700) to be collected at the beginning of each three-year accreditation period;

(2) Each additional mammography tube, five hundred dollars ($500) to be collected at the beginning of each three-year accreditation period; and

(3) Each additional review of clinical images and phantoms, one hundred dollars ($100) to be collected at the time of submission of clinical images and phantoms for review, except that the maximum annual cost for additional review of clinical images and phantoms shall not exceed three hundred dollars ($300).

(b) (1) The division may prorate the accreditation fee for a mammography tube that is accredited for less than the three-year accreditation period.

(2) The division may bill on an annual basis for one-third (1/3) of the accreditation fee.

(c) (1) All revenue derived from fees collected pursuant to this section shall be deposited into the State Treasury and credited to the Public Health Fund.

(2) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Division of Health of the Department of Health and Human Services may transfer all unexpended funds that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose in any following fiscal year.



§ 20-15-1006 - Standards certification program.

The Division of Health of the Department of Health and Human Services may operate a mammography quality standards certification program in accordance with the Mammography Quality Standards Act of 1992, Pub. L. No. 102-539 ( 21 C.F.R. 900), to:

(1) Issue initial and renewal certificates to mammography facilities;

(2) Conduct inspections and determine compliance of certified facilities; and

(3) Impose sanctions, to include:

(A) Suspension or revocation of certification;

(B) Injunctions to restrict unsafe or illegal activities in mammography facilities; and

(C) Civil penalties.






Subchapter 11 - -- Newborn Infant Hearing Screening Program

§ 20-15-1101 - Purpose.

The purpose of this subchapter is to provide a statewide coordinated early intervention program to identify and follow up with testing and treatment of newborn infants who are at risk for hearing impairment.



§ 20-15-1102 - Definitions.

As used in this subchapter:

(1) "Division" means the Division of Health of the Department of Health and Human Services;

(2) "Newborn infant with hearing impairment" means a newborn infant who has a disorder of the auditory system of any type or degree causing a hearing impairment sufficient to interfere with the development of language and speech skills;

(3) "Newborn infants at risk" means those newborn infants who are at risk for hearing impairment because they have one (1) or more risk factors;

(4) "Program" means the Newborn Infant Hearing Screening Program;

(5) "Risk factors" are those criteria or factors, any one (1) of which identifies a newborn infant as being at risk for hearing impairment, as determined by the division and set forth in rules and regulations promulgated by the division;

(6) "Screening infants for hearing impairment" means a procedure for employing a device for identifying a disorder of the auditory system, but the procedure may not necessarily provide a comprehensive determination of hearing thresholds in the speech range. Such a procedure may include auditory brainstem response screening or other devices approved by the division; and

(7) "Screening report" means a report by a facility providing screening for hearing impairment which identifies each newborn infant who has been screened for hearing impairment.



§ 20-15-1103 - Creation.

(a) There is established in the Division of Health of the Department of Health and Human Services a program to be known as the "Newborn Infant Hearing Screening Program". The program shall provide for the early identification and follow-up of newborn infants at risk.

(b) The program shall include:

(1) Development through the promulgation of rules and regulations and criteria or factors to identify those newborn infants who are at risk for hearing impairment or of developing a progressive hearing impairment;

(2) Creation of a Hearing Impairment Registry to include, but not be limited to, the identification of newborn infants at risk for hearing impairment, infants with hearing impairment, and infants at risk of developing a progressive hearing impairment;

(3) Development of a hearing impairment at-risk questionnaire. The instrument shall be provided by the division to hospitals, birthing centers, and lay midwives for use in the program;

(4) Development of appropriate written materials regarding hearing impairment. The materials shall be provided to hospitals, birthing centers, and lay midwives for their use in the program;

(5) Development of a means of establishing contact with parents, guardians, and physicians of newborn infants with hearing impairment, of newborn infants at risk, and of infants at risk of developing a progressive hearing impairment;

(6) Establishment of a telephone hot line to communicate information about hearing impairment, hearing screening, audiological evaluation, and other services for infants with hearing impairment;

(7) Development of a screening report to be used by all facilities screening infants for hearing impairment to provide information to the division for a tracking system for newborn infants at risk; and

(8) A data collection system.



§ 20-15-1104 - Screening of newborns.

(a) (1) All hospitals, birthing centers, and lay midwives shall complete a hearing impairment at-risk questionnaire for each newborn infant prior to discharge or, in the case of a lay midwife, within seventy-two (72) hours of the birth of the infant.

(2) All hearing impairment at-risk questionnaires shall be completed by a designee of the hospital or birthing center or by the midwife.

(3) However, no infant shall be screened for hearing impairment whose parent presents a written statement that he or she objects to the screening of his or her child.

(b) The hospital, birthing center, or lay midwife shall forward to the Division of Health of the Department of Health and Human Services a copy of all completed questionnaires.

(c) The hospital, birthing center, or lay midwife shall provide the parents or guardians of all newborn infants with written materials provided by the division concerning hearing impairment.



§ 20-15-1105 - Provision of services -- Test results -- Follow-up care.

(a) The hospital, birthing center, or lay midwife may elect to provide for the screening of infants for hearing impairment but is not required to do so by this subchapter.

(b) Any facility screening infants for hearing impairment shall forward test results on a screening report to the Division of Health of the Department of Health and Human Services by the fifteenth of the month following the month in which the test was conducted.

(c) Any facility screening infants for hearing impairment shall provide information on locations at which medical and audiological follow-up can be obtained by the parents or guardians of infants with hearing impairment.



§ 20-15-1106 - Coordination of services.

The Division of Health of the Department of Health and Human Services, the Department of Education, and the Department of Health and Human Services shall work cooperatively and develop a plan to coordinate early educational and rehabilitative services for newborn infants identified as hearing impaired.



§ 20-15-1107 - Immunity.

Any person or entity who reports in good faith and without malice or who in good faith and without malice fails to report the information required by this subchapter shall have immunity from any liability, civil or criminal, that might be incurred or imposed in any action resulting from such a report. Any such person or entity shall have the same immunity with respect to participation in any judicial proceeding resulting from such a report.






Subchapter 12 - -- Immunization Registration

§ 20-15-1201 - Definitions.

As used in this subchapter:

(1) "Board" means the State Board of Health;

(2) "Division" means the Division of Health of the Department of Health and Human Services; and

(3) "Provider" means any health care professional who has direct or supervisory responsibility for the delivery of immunizations.



§ 20-15-1202 - Statewide immunization registry.

(a) (1) The Department of Health shall establish a statewide immunization registry.

(2) Immunization records shall include data as specified by the department.

(b) The department may make information regarding the immunization status of children in the registry available to the parents or guardians of a child, to providers who report on the immunization status of children in their care, and to such other persons or organizations designated by rule of the State Board of Health.

(c) The board shall adopt rules to implement this subchapter, including provisions for confidentiality of medical information.



§ 20-15-1203 - Duty of providers -- Penalty.

(a) (1) A provider shall register with the Department of Health the intent to administer childhood immunizations to an individual under twenty-two (22) years of age under guidelines established by the department.

(2) A provider shall report to the department the administration of a childhood immunization to an individual under twenty-two (22) years of age.

(3) (A) A provider may report the administration of adult immunizations to the department.

(B) A provider may report an adult immunization under subdivision (a)(3)(A) of this section only after receiving consent from the adult.

(b) A provider who administers a childhood immunization and fails to register with the department or make the required reports to the department, or both, shall be fined twenty-five dollars ($25.00).






Subchapter 13 - -- Breast Cancer Act of 1997

§ 20-15-1301 - Title.

This act shall be known and may be cited as the "Breast Cancer Act of 1997".



§ 20-15-1302 - Legislative findings and intent.

The General Assembly finds and declares as follows:

(1) Breast cancer is a significant threat to the health of women. Breast cancer is the most common form of cancer in women and causes the death of a woman in the United States every twelve (12) minutes;

(2) The incidence of breast cancer continues to increase at a dramatic rate. During the past decade, the incidence has increased by thirty percent (30%). In 1960, one (1) woman in twenty (20) developed breast cancer over the course of her lifetime. By 1992, the probability had increased to one (1) woman in eight (8). At the current rate of increase, in the year 2000, one (1) woman in six (6) will develop breast cancer over the course of her lifetime. Presently, breast cancer claims the lives of over four hundred seventy (470) women in Arkansas each year;

(3) Breast cancer exacts an enormous economic toll on our society, including over two billion dollars ($2,000,000,000) in direct medical costs, and over eight billion dollars ($8,000,000,000) in both direct medical and indirect costs;

(4) Medical experts still do not know the cause of breast cancer or how to prevent breast cancer;

(5) The State of Arkansas must take the lead in combatting the increasingly rapid spread of breast cancer and the current lack of knowledge with respect to breast cancer's cause and cure and effective methods of prevention; and

(6) It is the intent of the General Assembly in enacting this act to fund essential research and services with respect to the cause, cure, detection and prevention of breast cancer, and breast cancer education.



§ 20-15-1303 - Breast Cancer Research Program -- Funding.

There is established in the University of Arkansas a Breast Cancer Research Program. This program shall support research efforts into the cause, cure, treatment, earlier detection, and prevention of breast cancer and shall be administered according to the following principles:

(1) The program shall fund innovative research and the dissemination of successful research findings, with special emphasis on research that complements, rather than duplicates, the research funded by the federal government and other entities;

(2) (A) All research grants shall be awarded on the basis of the research priorities established for the program and the scientific merit of the proposed research as determined by a peer review process governed by the Oversight Committee on Breast Cancer Research.

(B) The committee shall consist of seven (7) members appointed by the Governor, as follows:

(i) One (1) shall be appointed to represent the Arkansas Medical Society;

(ii) One (1) shall represent the Arkansas Hospital Association;

(iii) One (1) shall represent the medical oncology community;

(iv) One (1) shall be a women's health advocate; and

(v) Three (3) shall represent the University of Arkansas System.

(C) Each of the four (4) congressional districts shall be represented by at least one (1) member.

(D) The members shall serve for a period of four (4) years;

(3) The peer review process for the selection of research grants awarded under this program shall be generally modeled on that used by the National Institutes of Health in its grant-making process, and the peer review process may stipulate that an applicant shall have participated in an established grant process prior to applying for a grant under this subchapter;

(4) An awardee shall be awarded grants for the full or partial cost of conducting the sponsored research grants and contracts; and

(5) All intellectual property assets developed under this program shall be treated in accordance with state and federal law.



§ 20-15-1304 - Advisory board -- Breast Cancer Control Program.

(a) (1) There is hereby established a Breast Cancer Control Advisory Board, which shall consist of eight (8) members appointed by the Governor, as follows:

(A) One (1) member shall be appointed to represent the Arkansas Medical Society;

(B) One (1) member shall represent the Arkansas Chapter of the Susan G. Komen Breast Cancer Foundation;

(C) One (1) member shall represent the Arkansas Hospital Association;

(D) One (1) member shall represent the American Cancer Society;

(E) One (1) member shall represent the Arkansas Nursing Association;

(F) One (1) member shall represent the medical oncology community;

(G) One (1) member shall represent the radiation oncology community; and

(H) One (1) member shall be a women's health advocate.

(2) Each of the four (4) congressional districts shall be represented by at least one (1) member.

(3) The members shall serve for a period of four (4) years.

(b) (1) There is established in the Division of Health of the Department of Health and Human Services the Breast Cancer Control Program. This program shall provide for the early detection, diagnosis, and treatment of breast cancer.

(2) The program shall be administered according to the following principles:

(A) The program shall provide for breast cancer education and awareness so as to ensure early detection and conduct surveillance activities across the state;

(B) The program shall provide screening of women for breast cancer, including mammography, as an early detection health care measure;

(C) After screening, the program shall provide medical referrals and financial assistance for services necessary for definitive diagnoses, including nonradiological techniques and biopsy; and

(D) If a positive diagnosis is made, the program shall provide the necessary advocacy and financial assistance to help the person obtain necessary treatment.






Subchapter 14 - -- Osteoporosis Prevention Education Act of 1997

§ 20-15-1401 - Title.

This subchapter may be cited as the "Osteoporosis Prevention Education Act of 1997".



§ 20-15-1402 - Legislative findings.

It is found and determined by the General Assembly that:

(1) Osteoporosis, a bone-thinning disease, is a major public health problem that poses a threat to the health and quality of life of as many as twenty-five million (25,000,000) Americans;

(2) The annual direct and indirect costs of osteoporosis to the health care system are estimated to be as high as eighteen billion dollars ($18,000,000,000) in 1993 and are expected to rise above sixty billion dollars ($60,000,000,000) in the year 2020;

(3) Since osteoporosis progresses silently and currently has no cure, prevention, early diagnosis, and treatment are keys to reducing the prevalence of devastation from this disease;

(4) Experts in the field of osteoporosis believe that with greater awareness of the value of prevention among medical experts, service providers, and the public, osteoporosis will be preventable and treatable in the future, thereby reducing the costs of long-term care and improving the quality of life for all Americans; and

(5) Educating the public and the health care community throughout the State of Arkansas about this potentially devastating disease is of paramount importance and is in every respect in the public interest and to the benefit of all Arkansans.



§ 20-15-1403 - Osteoporosis prevention and treatment education program -- Funding.

(a) The Division of Health of the Department of Health and Human Services shall coordinate with other agencies and organizations as funds become available to establish, promote, and maintain an osteoporosis prevention and treatment education program in order to raise public awareness, to educate consumers, to educate and train health professionals and service providers, and to carry out other purposes.

(b) For purposes of administering this subchapter, the State Health Officer shall do all of the following:

(1) Identify the appropriate entities to carry out an osteoporosis prevention and treatment education program;

(2) Work to improve the capacity of community-based services to osteoporosis patients;

(3) Work with governmental offices, community and business leaders, community organizations, health care and human service providers, and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of prevention, education, and treatment of osteoporosis; and

(4) Identify and, as funds become available, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate expertise and knowledge of osteoporosis.

(c) As funds become available, the division shall use the following strategies for raising public awareness on the causes and nature of osteoporosis, the personal risk factors, the value of prevention and early detection, and the options for diagnosing and treating the disease:

(1) An outreach campaign utilizing print, radio, and television public service announcements, advertisements, posters, and other materials;

(2) Providing health information and risk factor assessment in regard to osteoporosis at public events;

(3) Targeting populations at risk for osteoporosis;

(4) Providing reliable information about osteoporosis to policy makers;

(5) Distributing information through county health departments, schools, area agencies on aging, employer wellness programs, physicians, hospitals and health maintenance organizations, women's groups, nonprofit organizations, and community-based organizations; and

(6) Any other strategy for raising public awareness about osteoporosis that is consistent with the provisions of this subchapter.

(d) As funds become available, the division shall use the following strategies for educating and training physicians, health professionals, and community service providers in regard to the most up-to-date, accurate scientific and medical information on osteoporosis prevention, diagnosis, and treatment, therapeutic decision-making about osteoporosis, guidelines for detecting and treating osteoporosis in special populations, and risks and benefits of medications and research advances:

(1) Identify and obtain educational materials for the professional health care provider which translate the latest scientific and medical information into clinical applications;

(2) Raise awareness among professional health care providers as to the importance of osteoporosis prevention, early detection, treatment, and rehabilitation; and

(3) Provide workshops and seminars for in-depth professional development in the field of the care and management of the patient with osteoporosis.



§ 20-15-1404 - Evaluation by Division of Health of the Department of Health and Human Services.

The Division of Health of the Department of Health and Human Services may evaluate any or all of the following:

(1) The research on osteoporosis being conducted within the state;

(2) The available technical assistance, educational materials, and osteoporosis programs nationwide;

(3) The level of public and professional awareness about osteoporosis;

(4) The needs of osteoporosis patients, their families, and their caregivers;

(5) The needs of health care providers, including physicians, nurses, and managed care organizations, in regard to caring for the osteoporosis patient;

(6) The services available to the osteoporosis patient;

(7) The existence of osteoporosis treatment programs;

(8) The existence of osteoporosis support groups; and

(9) The existence of rehabilitation services for osteoporosis patients.






Subchapter 15 - -- Universal Newborn Hearing Screening, Tracking, and Intervention Program and Advisory Board

§ 20-15-1501 - Purpose.

The purpose of this subchapter is to:

(1) Provide early detection of hearing loss by physiological measurement in newborn children at the birthing facility or as soon after birth as possible;

(2) Enable these children and their families and caregivers to obtain needed multidisciplinary evaluation, treatment, and intervention services at the earliest opportunity; and

(3) Prevent or mitigate the developmental delays and academic failures associated with late identification of hearing loss; and

(4) Provide the state with the information necessary to effectively plan, establish, and evaluate a comprehensive system of appropriate services for newborns and infants who have a hearing loss or are deaf.



§ 20-15-1502 - Definitions.

As used in this subchapter:

(1) "Birth admission" means the time after birth that the newborn remains in the hospital nursery prior to discharge;

(2) "Birthing hospital" means any hospital located within the State of Arkansas that delivers newborns;

(3) "Board" means the Universal Newborn Hearing Screening, Tracking, and Intervention Advisory Board;

(4) "Director" means the Director of the Division of Health of the Department of Health and Human Services;

(5) "Division" means the Division of Health of the Department of Health and Human Services;

(6) "Follow-up care" and "follow-up screening" means the follow-up services provided by a licensed audiologist to diagnose a hearing loss;

(7) "Hearing loss" means an impairment that is a dysfunction of the auditory system of any type or degree sufficient to interfere with acquisition and development of speech and language skills;

(8) "Hearing screening" means a bilateral physiological measurement of hearing on a newborn or infant;

(9) "Infant" means a child thirty (30) days to twelve (12) months old;

(10) "Intervention" means amplification by a licensed audiologist as required and early intervention services described in Part H of the Individuals with Disabilities Education Act as in effect January 1, 1999;

(11) "Newborn" means a child up to twenty-nine (29) days old;

(12) "Parent" means a natural parent, stepparent, adoptive parent, legal guardian, or other legal custodian of a child;

(13) "Program" means the Universal Newborn Infant Hearing Screening, Tracking, and Intervention Program; and

(14) "Provider" means an audiologist licensed by the State of Arkansas who administers initial newborn and infant hearing screenings upon referral from a hospital or physician or follow-up screenings outside of the hospital setting.



§ 20-15-1503 - Universal Newborn Hearing Screening, Tracking, and Intervention Advisory Board.

(a) There is created the Universal Newborn Hearing Screening, Tracking, and Intervention Advisory Board.

(b) The board shall be composed of seven (7) members appointed by the Governor, with recommendations from the Arkansas Speech-Language-Hearing Association, from the following professions or groups:

(1) One (1) audiologist;

(2) One (1) audiologist from the Division of Health of the Department of Health and Human Services;

(3) One (1) audiologist from Arkansas Children's Hospital;

(4) One (1) speech-language pathologist;

(5) One (1) pediatrician-neonatologist or ear, nose, and throat physician;

(6) One (1) adult who is deaf or hard of hearing to represent consumer organizations for deaf and hard of hearing persons; and

(7) One (1) consumer of services who is a parent of a child or children with hearing loss.

(c) (1) Members shall be appointed for three-year staggered terms to be assigned by lot.

(2) The terms shall commence on January 15 of each year.

(d) The board shall annually select by a majority vote one (1) of its members to serve as a chair and one (1) to serve as vice chair.

(e) The Governor may remove any member of the board for misconduct, incompetency, or neglect of duty, or for any malfeasance in office.

(f) The board shall act by majority vote and as required by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(g) The board shall have the authority to recommend rules and regulations to implement this subchapter, and the Division of Health of the Department of Health and Human Services shall promulgate these rules and regulations by July 1, 2000.

(h) (1) The board shall hold its first meeting within thirty (30) days of July 30, 1999, at a place designated by the division.

(2) Subsequent meetings shall be held quarterly at the call of the chair or as often as necessary to make recommendations to the division so that the rules and regulations implementing this subchapter can be promulgated by July 1, 2000.

(3) The board shall complete an annual report for the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor which provides information such as, but not limited to, the number of hospitals in compliance with this subchapter, the number of hearing-impaired infants identified, and the availability of follow-up services.

(i) The division shall provide administrative support services required by the board.

(j) Members shall not be entitled to compensation for their services but may receive expense reimbursement and a stipend in accordance with § 25-16-902.



§ 20-15-1504 - Testing -- Results.

(a) After July 30, 1999, and promulgation of rules and regulations, every birthing hospital in this state with more than fifty (50) births per year shall provide or arrange for a bilateral physiological hearing screening on each birth admission. Medicaid shall reimburse the birthing hospital for the physiological screening with the reimbursement equal to that amount paid outpatient providers for the same service in addition to the current rate of per diem paid to the hospital.

(b) Any birthing hospital, provider, or physician administering initial hearing screenings to newborns and infants shall forward test results on a screening report to the Division of Health of the Department of Health and Human Services by the fifteenth day of the month following the month in which the test was conducted.

(c) Any birthing hospital, provider, or physician screening newborns and infants shall provide information on locations at which medical and audiological follow-up care and follow-up screening can be obtained by the parents or guardians of the newborns and infants.

(d) All providers or physicians completing follow-up screening or follow-up care for the hearing impairment shall forward test results on a screening report to the division by the fifteenth day of the month following the month in which the test was conducted.



§ 20-15-1505 - Exemption.

No test is to be performed if the parent of a newborn or infant dissents on the ground that the test conflicts with a personal religious belief or practice.






Subchapter 16 - -- Prostate Cancer Act of 1999



Subchapter 17 - -- Colorectal Cancer Act of 2005

§ 20-15-1701 - Title. [Repealed -- Contingent effective date.]

This subchapter shall be known and may be cited as the "Colorectal Cancer Act of 2005".



§ 20-15-1702 - Findings and purpose. [Repealed -- Contingent effective date.]

(a) The General Assembly finds that:

(1) Colorectal cancer is a significant threat to the health of Arkansas residents;

(2) Colorectal cancer is more likely to occur as persons get older. More than ninety percent (90%) of people with this disease are diagnosed after fifty (50) years of age;

(3) In Arkansas, it is estimated that one thousand six hundred thirty (1,630) new cases of cancer of the colon and rectum will occur in 2005;

(4) Colorectal cancer exacts an enormous economic toll on our society in direct medical costs and indirect costs such as lost work due to illness and shortened lives among experienced workers;

(5) Colorectal cancer is largely preventable; and

(6) Screening for colorectal cancer can identify the precursors of cancer before the disease begins and the precursors can be removed, thus preventing the emergence of any colorectal cancer.

(b) This subchapter is intended to reduce the physical and economic burden of colorectal cancer in Arkansas by supporting research and cancer control activities.



§ 20-15-1703 - Colorectal Cancer Control and Research Program -- Demonstration project. [Repealed -- Contingent effective date.]

(a) There is established within the Arkansas Cancer Research Center at the University of Arkansas for Medical Sciences in collaboration with the Department of Health a Colorectal Cancer Control and Research Program.

(b) (1) The first phase of this program shall be the Colorectal Cancer Control Demonstration Project.

(2) The goal of the demonstration project is to:

(A) Assess the resources in this state that will enable Arkansas residents to obtain colorectal screening examinations and laboratory tests, to include a fecal occult blood test, double contrast barium enema, flexible sigmoidoscopy, and colonoscopy; and

(B) Plan and implement an educational and screening intervention program.

(c) The demonstration project shall be established at the Arkansas Cancer Research Center at the University of Arkansas for Medical Sciences and shall consist of the following:

(1) An assessment shall be made to:

(A) Identify the number of facilities in the state that provide double contrast barium enema, flexible sigmoidoscopy, and colonoscopy;

(B) Identify physicians, including family practioners, gastroenterologists, and surgical endoscopists who perform colonoscopy in the state and the regions of the state in which they practice;

(C) Evaluate differences in cost across facilities as compared to Medicare payment for procedures; and

(D) Identify and evaluate available resources for follow-up diagnostics and treatment as needed;

(2) (A) Education and screening intervention to demonstrate the effectiveness of providing education and access to screening in order to increase the number of Arkansas residents who obtain screening.

(B) (i) The education and screening intervention segment of the demonstration project will enroll Arkansas residents over fifty (50) years of age from multiple sites who are identified as having the highest colorectal cancer incidence and mortality in each of the five (5) regions of the state through the department's Hometown Health Improvement Initiative.

(ii) The number of individuals to be enrolled shall be determined by the extent of funding available.

(iii) The project segment will study three (3) approaches to education and screening as follows:

(a) Provision of an educational intervention designed to teach the individual about the need to seek screening;

(b) Provision of access to screening with no educational intervention; and

(c) Provision of educational intervention and access together.

(iv) (a) Access to screening may include payment vouchers for those patients determined to be underinsured or uninsured.

(b) The vouchers shall be redeemable by project participants for screening services obtained through participating physicians in each of the five (5) regions; and

(3) (A) Evaluation at the end of the demonstration period by project leaders to identify the program's effectiveness in increasing the number of individuals who obtained screening for colorectal cancer.

(B) The program evaluation information, coupled with the results of the assessment of screening resources in this state, will help to establish strategies for meeting the long-term goal under subsection (d) of this section.

(d) (1) The program will build on the results of the demonstration project to meet the long-term goal of the program.

(2) The long-term goal of the program is to reduce the physical and economic burden of colorectal cancer in this state by:

(A) Supporting research efforts into the cause, cure, treatment, early detection, and prevention of colorectal cancer and the survivorship of individuals diagnosed with colorectal cancer;

(B) Supporting research and educational activities that will inform the public of the value of colorectal cancer screening and will result in improved methods to promote screening and early detection;

(C) Supporting policy research to review and analyze long-term successes and future opportunities for reducing the burden of colorectal cancer through legislation;

(D) Providing for the full continuum of care, prevention, early detection, diagnosis, treatment, and cure of colorectal cancer; and

(E) Requiring providers to offer a wide range of colorectal cancer screening options.

(e) (1) The program shall provide for the full continuum of care, prevention, early detection, diagnosis, treatment, cure of colorectal cancer, and survivorship.

(2) The program shall be administered to:

(A) Provide colorectal cancer education and awareness to promote prevention and early detection;

(B) Provide colorectal cancer surveillance activities across the state;

(C) Provide screening for colorectal cancer with special focus on persons fifty (50) years of age and older and persons at high risk for colorectal cancer;

(D) Provide after-screening, medical referrals, and financial assistance for services necessary to follow up abnormal screening exams;

(E) Provide necessary advocacy and financial assistance to ensure that the persons obtain necessary treatment if a positive diagnosis is made; and

(F) Obtain information from health care insurers and providers concerning the extent of colorectal cancer screening, treatment, and insurance coverage.






Subchapter 18 - -- Arkansas HIV-AIDS Minority Task Force Act of 2007

§ 20-15-1801 - Title.

This subchapter shall be known and may be cited as the "Arkansas HIV-AIDS Minority Task Force Act of 2007".



§ 20-15-1802 - Findings.

The General Assembly finds that:

(1) The incidence of HIV-AIDS is on the rise in Arkansas among women, African-Americans, and Hispanics;

(2) State and federal funds for HIV-AIDS prevention, intervention, and service programs for minorities in the State of Arkansas have decreased;

(3) More coalition building between community-based organizations in the execution of HIV-AIDS intervention and prevention programs is needed to reduce HIV-AIDS in minority communities and to make more effective use of limited resources; and

(4) An HIV-AIDS Minority Task Force is needed to increase public awareness of the gravity of HIV-AIDS in minority communities in Arkansas.



§ 20-15-1803 - Arkansas HIV-AIDS Minority Task Force -- Creation.

(a) The Arkansas HIV-AIDS Minority Task Force is created.

(b) (1) With consideration given to minority and stakeholder participation and for diversity of race, gender, geographic location, and sexual identity, the Governor shall appoint the following members to the task force:

(A) (i) Four (4) members who are affected by or are living with AIDS or HIV or a family member of someone who is living with HIV or AIDS.

(ii) Each member under subdivision (b)(1)(A)(i) of this section shall be from a different congressional district;

(B) (i) Three (3) members who are affiliated with minority community-based advocacy or service provider organizations as follows:

(a) One (1) member who is a woman; and

(b) Two (2) members who are Hispanic, African American, or members of a minority population other than Hispanic or African American.

(ii) At least one (1) member under this subdivision (b)(1)(B) shall be from a different congressional district;

(C) Two (2) members who represent faith-based organizations with an interest in HIV education, awareness, prevention, care, and treatment;

(D) One (1) member from the Arkansas Minority Health Commission;

(E) One (1) member to represent the Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences;

(F) One (1) member to represent the HIV/STD/Hepatitis C Section of the Department of Health; and

(G) One (1) member to represent the medical insurance industry.

(2) The Chair of the Senate Interim Committee on Public Health, Welfare, and Labor and the Chair of the House Interim Committee on Public Health, Welfare, and Labor shall serve as ex officio members of the task force.

(c) The members of the task force shall draw lots for their terms of appointment so that six (6) members serve two-year terms, six (6) members serve three-year terms, and seven (7) members serve four-year terms.

(d) (1) The nonlegislative members of the task force shall serve without compensation.

(2) However, if funds are available, the nonlegislative members shall be reimbursed by the Arkansas Minority Health Commission for actual and necessary expenses incurred in the performance of their duties for the task force.

(e) If a vacancy occurs, the Governor shall appoint a person who represents the same constituency as the member being replaced.

(f) (1) The task force shall elect one (1) of its members to act as chair for a term of one (1) year.

(2) The task force shall elect one (1) of its members to act as cochair to serve in the absence of the chair for one (1) year.

(g) A majority of the members shall constitute a quorum for the transaction of business.

(h) The task force shall meet at least quarterly but may meet as necessary to further the intent of this subchapter.

(i) The Arkansas Minority Health Commission shall provide office space and staff for the task force as resources allow.



§ 20-15-1804 - Arkansas HIV-AIDS Minority Task Force -- Powers and duties.

(a) The Arkansas HIV-AIDS Minority Task Force shall:

(1) (A) Conduct a series of public forums around the state to take public comment and to discuss the incidence of HIV-AIDS and the effectiveness of prevention and outreach programs within the minority population.

(B) One (1) of the public forums required under this subdivision (a)(1) shall be held in each of the state's congressional districts;

(2) Study ways to strengthen HIV and AIDS prevention programs and early intervention and treatment efforts in the state's African-American, Hispanic, and other minority communities;

(3) Study ways to address the needs of the state's minorities who have AIDS and their families; and

(4) Prepare and submit a report of task force findings and recommendations to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Department of Health on or before November 1, 2008.

(b) The report required under subdivision (a)(4) of this section shall include:

(1) Specific strategies for reducing the risk of HIV and AIDS in the state's minority communities;

(2) A plan for exchanging information and ideas among minority community-based organizations that provide HIV and AIDS prevention services;

(3) The needs of prevention and treatment programs within minority communities and the resources that are available within minority communities;

(4) Specific strategies for ensuring that minority group members who are at risk of HIV infection and AIDS seek testing;

(5) Specific strategies for ensuring that minority group members with HIV or AIDS are provided with access to treatment and secondary prevention services;

(6) Specific strategies to help reduce or eliminate high-risk behaviors in minority group members who test negative for HIV or AIDS but continue to practice high-risk behaviors; and

(7) A plan to outline the implementation of the recommendations of the task force.

(c) The task force shall also consider development of the following:

(1) Risk reduction and education programs for groups determined by the task force to be at risk of HIV infection;

(2) In consultation with a wide range of community leaders, education programs for the public;

(3) Pilot programs for the long-term care of individuals with AIDS or an AIDS-related condition, including care in nursing homes and in alternative settings;

(4) Programs to expand regional outpatient treatment of individuals with AIDS or an AIDS-related condition;

(5) A program to assist communities, including communities of less than five thousand (5,000) population, in establishing AIDS task forces and support groups for individuals with AIDS, an AIDS-related condition, and HIV infection; and

(6) (A) A statewide HIV and AIDS prevention campaign directed toward minority group members who are at risk of HIV infection.

(B) The Arkansas Minority Health Commission shall assist in the development and administration of the campaign.

(C) The campaign to be considered under subdivision (c)(6)(A) of this section may do any of the following as resources dictate:

(i) Use a variety of means of communication, including television, radio, outdoor activities, public service announcements, and peer-to-peer outreach;

(ii) Provide information on the risk of HIV and AIDS infection and strategies to follow for prevention, early detection, and treatment;

(iii) Use culturally sensitive literature and educational materials; and

(iv) Promote the development of individual skills for behavior modification.



§ 20-15-1805 - Task force work additional to department programs.

The work of the Arkansas HIV-AIDS Minority Task Force that is developed under this subchapter is in addition to any programs developed and administered by the Department of Health.






Subchapter 19 - -- Colorectal Cancer Prevention, Early Detection, and Treatment Act of 2009

§ 20-15-1901 - Title. [Contingent effective date.]

This subchapter shall be known and may be cited as the "Colorectal Cancer Prevention, Early Detection, and Treatment Act of 2009".



§ 20-15-1902 - Findings. [Contingent effective date.]

(a) The General Assembly finds that:

(1) (A) Colorectal cancer is the second leading cause of cancer death in Arkansas.

(B) An estimated one thousand six hundred thirty (1,630) new cases of colorectal cancer will be diagnosed in Arkansas during 2009;

(2) Screening for colorectal cancer may identify the precursors of cancer before the disease begins and the precursors may be removed, thus preventing the emergence of most colorectal cancer; and

(3) The Colorectal Cancer Control Demonstration Project created in the Colorectal Cancer Act of 2005, § 20-15-1701 et seq., has produced findings indicating that:

(A) (i) Statewide only one-half (1/2) of adults over fifty (50) years of age have received colorectal cancer screening within the recommended time interval and thirty-five percent (35%) have never been screened.

(ii) Screening rates are twenty-five percent (25%) lower in under-served areas of the state where health care services, health insurance coverage, educational attainment, and household income are limited;

(B) (i) Forty percent (40%) of Arkansans who should be screened for colorectal cancer have never received physician advice to be screened.

(ii) An individual in an underserved area of the state is less likely to receive appropriate advice about effective screening methods than is an individual in a better-served area of the state;

(C) (i) Fewer than forty percent (40%) of Arkansas citizens know that periodic screening for colorectal cancer should start at fifty (50) years of age.

(ii) Fifty-six percent (56%) of Arkansas citizens rate themselves as being at low risk for colorectal cancer.

(iii) Forty-two percent (42%) of Arkansas citizens identify cost as a significant barrier to screening; and

(D) (i) Eighty-one percent (81%) of low-income patients enrolled in the demonstration project successfully completed colorectal screening.

(ii) A statewide screening program for underserved individuals could reduce cancer incidence among screened individuals by thirty-two percent (32%), reduce five-year mortality risk by twenty-five percent (25%), and reduce cancer treatment costs by fifty-four percent (54%).

(b) This subchapter is intended to reduce the physical and economic burden of colorectal cancer in Arkansas by supporting research and cancer control activities across Arkansas.



§ 20-15-1903 - Definition. [Contingent effective date.]

As used in this subchapter, "high risk" means:

(1) An individual over fifty (50) years of age or who faces a high risk for colorectal cancer because of:

(A) The presence of polyps on a previous colonoscopy, barium enema, or flexible sigmoidoscopy;

(B) Family history of colorectal cancer;

(C) Genetic alterations of hereditary nonpolyposis colon cancer or familial adenomatous polyposis;

(D) Personal history of colorectal cancer, ulcerative colitis, or Crohn's disease; or

(E) The presence of any appropriate recognized gene markers for colorectal cancer or other predisposing factors; and

(2) Any additional or expanded definition of "persons at high risk for colorectal cancer" as recognized by medical science and determined by the Director of the Department of Health in consultation with the University of Arkansas for Medical Sciences.



§ 20-15-1904 - Program for prevention of colorectal cancer. [Contingent effective date.]

(a) There is created in the Department of Health the Arkansas Colorectal Cancer Prevention, Early Detection, and Treatment Program if funds are available.

(b) The Winthrop P. Rockefeller Cancer Institute at the University of Arkansas for Medical Sciences may collaborate with the department in conducting the program.

(c) (1) The program shall be designed in conformity with federal law and regulations regarding a program for prevention, early detection, and treatment of colorectal cancer.

(2) Funds shall not be used to supplant funds already available for prevention, early detection, and treatment of colorectal cancer.

(d) A contract may be made under this subchapter only if:

(1) In providing screenings for colorectal cancer, priority is given to low-income individuals who lack adequate coverage under health insurance and health plans for screenings for colorectal cancer;

(2) Screenings are carried out as preventive health measures in accordance with evidence-based screening guidelines and procedures;

(3) A payment made through the program for a screening procedure will not exceed the amount specified under federal law and regulations regarding a grant program for prevention, early detection, and treatment of colorectal cancer;

(4) Funds will not be spent to make payment for any item or service if that payment has been made or can reasonably be expected to be made:

(A) Under a state compensation program, an insurance policy, or a federal or state health benefits program; or

(B) By an entity that provides health services on a prepaid basis; and

(5) Fiscal controls and fund accounting procedures are established to ensure proper disbursal of and accounting for amounts received under this subchapter.

(e) Upon request, the department shall provide records maintained under this subchapter to the appropriate federal oversight agency.

(f) The program shall be implemented statewide.



§ 20-15-1905 - Program requirements. [Contingent effective date.]

A program funded under this subchapter shall:

(1) Provide screenings and diagnostic tests for colorectal cancer to individuals who are:

(A) Fifty (50) years of age or older;

(B) Both:

(i) Under fifty (50) years of age; and

(ii) At high risk for colorectal cancer; or

(C) Low-income;

(2) Provide appropriate case management and referrals for medical treatment of individuals screened under the program created in this subchapter;

(3) Directly or through coordination or an arrangement with health care providers or programs ensure the full continuum of follow-up and cancer care for individuals screened in the program, including without limitation:

(A) Appropriate follow-up for abnormal tests;

(B) Diagnostic services;

(C) Therapeutic services; and

(D) Treatment of detected cancers and management of unanticipated medical complications;

(4) Carry out activities to improve the education, training, and skills of health professionals, including allied health professionals in the detection and control of colorectal cancer;

(5) Establish mechanisms to monitor the quality of screening and diagnostic follow-up procedures for colorectal cancer;

(6) Create and implement appropriate monitoring systems to monitor, including without limitation:

(A) The number of facilities in the state that provide screening services in accordance with evidence-based screening guidelines and procedures;

(B) Physicians, including family practitioners, gastroenterologists, and surgical endoscopists who perform colonoscopies in the state and the regions of the state in which the physicians practice;

(C) Differences in cost across facilities as compared to Medicare payment for procedures; and

(D) Available resources for follow-up diagnostics and treatment as needed;

(7) Develop and disseminate findings derived from the monitoring systems;

(8) Develop and disseminate public information and education programs for the detection and control of colorectal cancer and for promoting the benefits of receiving screenings for the public and for health care professions, to include without limitation education concerning:

(A) High-risk populations;

(B) Target populations; and

(C) The uninsured and underinsured;

(9) Develop provider-oriented programs to promote routine implementation of screening guidelines and patient-oriented programs to increase utilization of screening and diagnostic services; and

(10) Make records of program activities and expenditures available to the Department of Health.



§ 20-15-1906 - Colorectal Cancer Prevention, Early Detection, and Treatment Advisory Committee. [Contingent effective date.]

(a) There is created a Colorectal Cancer Prevention, Early Detection, and Treatment Advisory Committee to advise the Director of the Department of Health on matters of concern under this subchapter.

(b) The director shall appoint:

(1) One (1) member to represent the Department of Health;

(2) One (1) member to the target population of this subchapter;

(3) One (1) member who specializes in primary care or gastrointestinal medicine to represent the Arkansas Medical Society;

(4) One (1) member who specializes in primary care or gastrointestinal medicine to represent the Arkansas Medical, Dental and Pharmaceutical Association;

(5) One (1) member who is a surgical oncologist physician;

(6) One (1) member who is a radiation oncologist physician;

(7) One (1) member to represent the Arkansas Nursing Association;

(8) One (1) member who is a behavioral health scientist;

(9) One (1) member who is a medical oncologist physician;

(10) One (1) member to represent the area health education centers;

(11) One (1) member who is a colorectal cancer survivor;

(12) One (1) member to represent the American Cancer Society; and

(13) One (1) member to represent the Community Health Centers of Arkansas.

(c) The director shall ensure that the membership is representative of the four (4) congressional districts.

(d) Terms of committee members shall be three (3) years except for the initial members whose terms shall be determined by lot so as to stagger terms to equalize as nearly as possible the number of members to be appointed each year.

(e) If a vacancy occurs, the director shall appoint a person who represents the same constituency as the member being replaced.

(f) The committee shall elect one (1) of its members to act as chair for a term of one (1) year.

(g) A majority of the members shall constitute a quorum for the transaction of business.

(h) The committee shall meet at least quarterly to study developments in programs created under this subchapter and to assist the director in improving existing programs and developing new programs.

(i) The department shall provide office space and staff for the committee.

(j) Members of the committee shall serve without pay but may receive expense reimbursement in accordance with § 25-16-902 if funds are available.



§ 20-15-1907 - Colorectal Cancer Research Program. [Contingent effective date.]

(a) There is established within the Winthrop P. Rockefeller Cancer Institute at the University of Arkansas for Medical Sciences in collaboration with the Department of Health a Colorectal Cancer Research Program.

(b) The program may conduct without limitation:

(1) Research into the cause, cure, treatment, early detection, and prevention of colorectal cancer and the survivorship of individuals diagnosed with colorectal cancer;

(2) Examinations of behavioral and educational strategies to promote screening and early detection; and

(3) Research addressing health policies and legislative initiatives intended to promote early detection and reduce the burden of colorectal cancer.

(c) The program shall fund innovative research and the dissemination of successful research findings with special emphasis on research that complements, rather than duplicates, the research funded by the federal government and other entities.



§ 20-15-1908 - Oversight Committee on Colorectal Cancer Research. [Contingent effective date.]

(a) There is created the Oversight Committee on Colorectal Cancer Research.

(b) All research grants shall be awarded on the basis of the research priorities established for the Colorectal Cancer Research Program and the scientific merit of the proposed research as determined by a peer review process governed by the committee.

(c) The committee shall consist of seven (7) members appointed by the Director of the Winthrop P. Rockefeller Cancer Institute at the University of Arkansas for Medical Sciences, as follows:

(1) One (1) member to represent the Arkansas Medical Society;

(2) One (1) member to represent the Arkansas Hospital Association;

(3) One (1) member to represent the medical, surgical, or radiation oncology community;

(4) One (1) member who is a colorectal health advocate;

(5) One (1) member to represent the University of Arkansas System who has experience in biomedical research relevant to cancer prevention and control;

(6) One (1) member to represent the University of Arkansas System who has experience in behavioral/psychosocial research relevant to cancer prevention and control; and

(7) One (1) member to represent the University of Arkansas System who has experience in systems research relevant to cancer prevention and control.

(d) Each of the four (4) congressional districts shall be represented by at least one (1) member.

(e) (1) The members shall serve for a period of four (4) years.

(2) The members shall serve staggered terms to be determined by lot at the first meeting of the committee so that one (1) serves one (1) year, two (2) serve two (2) years, two (2) serve three (3) years, and two (2) serve four (4) years.









Chapter 16 - Reproductive Health

Subchapter 1 - -- General Provisions

§ 20-16-101 - Authorization to continue the Mississippi County Midwife Program.

The Director of the Division of Health of the Department of Health and Human Services may continue the Mississippi County Midwife Program utilizing available state and federal funding.






Subchapter 2 - -- Arkansas Reproductive Health Monitoring System

§ 20-16-201 - Establishment -- Purpose.

(a) The Arkansas Reproductive Health Monitoring System is established and is to be administered within Arkansas Children's Hospital.

(b) The purpose of the system is to collect and analyze data from a number of sources to describe trends in the occurrence of reproductive endpoints, such as congenital anomalies, fetal death, developmental disorders, etc., and to correlate those trends and investigate and report on the suspected causes of unexpected deviations in those trends.



§ 20-16-202 - Definitions.

As used in this subchapter.

(1) "Board" means the technical advisory board established in § 20-16-204;

(2) "Commission" means the advisory commission established in § 20-16-203; and

(3) "System" means the Arkansas Reproductive Health Monitoring System.



§ 20-16-203 - Advisory commission -- Members -- Functions.

(a) The Arkansas Reproductive Health Monitoring System shall be administered with the advice of an advisory commission appointed to one-year renewable terms by the Medical Director of Arkansas Children's Hospital.

(b) The functions of the commission are to:

(1) Advise the medical director as to the adequacy of policies, procedures, and performance of the system;

(2) Appoint members of the board upon the recommendations of the medical director;

(3) Promote the purposes of the system and assist in identification of appropriate funding sources;

(4) Promote interagency cooperation toward the goals of this system;

(5) Advise the medical director regarding requests for data dissemination; and

(6) Review mechanisms ensuring the maintenance of the confidentiality of personal data.

(c) The commission shall be composed of the following state agencies, professional members, and public members:

(1) The Medical Director of Arkansas Children's Hospital;

(2) The Chancellor of the University of Arkansas for Medical Sciences;

(3) The Director of the Division of Health of the Department of Health and Human Services;

(4) The Director of the Department of Health and Human Services;

(5) The Director of the Arkansas Department of Environmental Quality;

(6) The Director of the National Center for Toxicological Research;

(7) One (1) representative of the Arkansas Medical Society;

(8) One (1) representative of the Arkansas Academy of Pediatrics;

(9) One (1) representative of the Arkansas Society for Obstetrics & Gynecology;

(10) One (1) representative of the Arkansas Hospital Association;

(11) One (1) representative of the State Plant Board;

(12) Two (2) consumer representatives;

(13) One (1) member from House Interim Committee on Public Health, Welfare, and Labor and one (1) member from the Senate Interim Committee on Public Health, Welfare, and Labor; and

(14) Up to four (4) additional members at large may be appointed.

(d) Members of the commission who are not employees of the state may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 20-16-204 - Technical advisory board -- Members -- Functions.

(a) There shall be a technical advisory board whose function shall be to:

(1) Advise the director regarding formats for data collection procedures;

(2) Advise the director regarding special investigations;

(3) Review protocols, reporting forms, data assembly, and the records retention program;

(4) Assist in identifying data resources, data needs, research needs, and local expertise; and

(5) Delineate the specific adverse reproductive health outcomes to be monitored.

(b) (1) Board members shall be appointed to one-year renewable terms by the Medical Director of the Arkansas Children's Hospital upon recommendation of the commission and the director.

(2) The board shall comprise a maximum of ten (10) regular members drawn from fields of expertise such as medicine, industrial hygiene and toxicology, agriculture, environmental sciences, and epidemiology and statistics.

(3) At the discretion of the board and the director, ad hoc members of the board may be appointed for specified periods to advise on special needs or problems which have been identified.

(c) Members of the board who are not employees of the state may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 20-16-205 - Director -- Appointment -- Powers and duties.

(a) The Arkansas Reproductive Health Monitoring System shall be administered by a director appointed by the Medical Director of Arkansas Children's Hospital from among the professional staff of Arkansas Children's Hospital.

(b) The director shall:

(1) Supervise the work of the system and administer the budget;

(2) Appoint and remove such other employees as may be necessary to perform the duties and responsibilities of the system; and

(3) Select and retain the services of consultants whose advice is considered necessary to carry out the system's mandate.



§ 20-16-206 - Authority to contract for information.

(a) The Arkansas Reproductive Health Monitoring System is expressly authorized to contract for the production of any information which its technical advisory board determines to be relevant to monitoring reproductive health from any department or agency of the state.

(b) Information shared under this section includes, but is not limited to, information identified by name or other personal identifier, including information concerning any system by which such data or information is identified or classified if required to decipher the information.



§ 20-16-207 - Information confidential -- Exception.

The Arkansas Reproductive Health Monitoring System is expressly exempted and prohibited from supplying any information by individual name or other personal identifier or in a form other than a statistical report or other appropriate form which protects the confidentiality of individuals except to any state agency or department which originally supplied the information to the system unless both the originating agency and the system grant release of this information for a specific purpose.



§ 20-16-208 - Furnishing of information by hospitals.

(a) All hospitals with patient records containing information pertaining to reproduction and development are required to share information in those records with the Arkansas Reproductive Health Monitoring System.

(b) No hospital shall be required to furnish information under this section until appropriate reimbursement in return for the service has been determined by the commission and funds are available to pay the compensation.



§ 20-16-209 - Furnishing of information by physician, clinic, etc.

(a) Any physician, clinic, person, or organization may provide information relative to reproductive health to the Arkansas Reproductive Health Monitoring System.

(b) No liability of any kind for damages or other relief shall arise or be enforced against any person or organization for having provided the information or for having released or published the findings of the system in order to reduce morbidity or mortality or to advance medical research or medical education.



§ 20-16-210 - Intergovernmental agreements.

The Arkansas Reproductive Health Monitoring System shall have the power to enter into agreements with neighboring states and the Centers for Disease Control and Prevention consistent with the requirements and restrictions of this subchapter in order to obtain relevant information for the system concerning Arkansas residents who receive health-related services outside the state.



§ 20-16-211 - Funding and implementation.

(a) The Arkansas Reproductive Health Monitoring System shall have the power to receive and expend grants, donations, and funds from public and private sources to carry out its responsibilities under this subchapter.

(b) Arkansas Children's Hospital is not required to implement this system unless sufficient funds are available as determined by the Medical Director of Arkansas Children's Hospital.

(c) The system may be implemented in stages or phases.



§ 20-16-212 - Reports.

The Arkansas Reproductive Health Monitoring System shall periodically prepare reports of its findings for dissemination to appropriate agencies and interested persons.



§ 20-16-213 - Rendering of patient care and regulatory activity prohibited.

The Arkansas Reproductive Health Monitoring System is expressly prohibited from rendering patient care, promulgating any rule or regulation, or engaging in any regulatory activity.



§ 20-16-214 - No actionable right, presumptions, or findings created.

(a) Persons other than the state or Arkansas Reproductive Health Monitoring System shall not acquire any actionable right by virtue of this subchapter.

(b) A determination by the system that a source is suspected of causing adverse reproductive health outcomes shall not create by reason thereof any presumption of law or finding of a fact which shall inure to, or be for, the benefit of any person other than the state.






Subchapter 3 - -- Arkansas Family Planning Act

§ 20-16-301 - Title.

This subchapter shall be known and may be cited as the "Arkansas Family Planning Act".



§ 20-16-302 - Legislative declaration.

It is the declaration of the General Assembly that:

(1) Continuing population growth either causes or aggravates many social, economic, and environmental problems, both in this state and in the nation;

(2) Contraceptive procedures, supplies, and information as to and procedures for voluntary sterilization are not sufficiently available as a practical matter to many persons in this state;

(3) It is desirable that inhibitions and restrictions be eliminated so that all persons desiring and needing contraceptive procedures, supplies, and information shall have ready and practicable access thereto through legally recognized channels; and

(4) Section 20-16-304 sets forth the policy and authority of this state, its political subdivisions, and all agencies and institutions thereof, including prohibitions against restrictions, with respect to contraceptive procedures, supplies, and information.



§ 20-16-303 - Definitions.

As used in this subchapter.

(1) "Contraceptive procedures" means any medically accepted procedures designed to prevent conception; and

(2) "Contraceptive supplies" means those medically approved items designed to prevent conception through chemical, mechanical, or other means.



§ 20-16-304 - Public policy -- Availability of procedures, supplies, and information -- Exceptions.

It shall be the policy and authority of this state that:

(1) All medically acceptable contraceptive procedures, supplies, and information shall be available through legally recognized channels to each person desirous of the procedures, supplies, and information regardless of sex, race, age, income, number of children, marital status, citizenship, or motive;

(2) Medical procedures for permanent sterilization, when performed by a physician on a requesting and consenting person eighteen (18) years of age or older, or less than eighteen (18) years of age if legally married, be consistent with public policy;

(3) Dissemination of medically acceptable contraceptive information in this state and in state and county health and welfare departments, in medical facilities, at institutions of higher learning, and at other agencies and instrumentalities of this state be consistent with public policy;

(4) Nothing in this subchapter shall prohibit a physician, pharmacist, or any other authorized paramedical personnel from refusing to furnish any contraceptive procedures, supplies, or information; and

(5) No private institution or physician, nor any agent or employee of the institution or physician, nor any employee of a public institution acting under directions of a physician, shall be prohibited from refusing to provide contraceptive procedures, supplies, and information when the refusal is based upon religious or conscientious objection. No such institution, employee, agent, or physician shall be held liable for the refusal.



§ 20-16-305 - Liability for surgical sterilization.

Subject to the rules of law applicable generally to negligence, no physician or surgeon licensed by this state shall be liable civilly or criminally by reason of having performed surgical sterilization authorized by the provisions of this subchapter upon any person in this state.






Subchapter 4 - -- Reproductive Health Information

§ 20-16-401 - Division of Health of the Department of Health and Human Services.

This subchapter shall not be applicable to the Division of Health of the Department of Health and Human Services.



§ 20-16-402 - Information from state agencies.

(a) (1) Any bona fide appropriately licensed medical facility, including, but not limited to, county hospitals, participating in recognized research in Arkansas and the Centers for Disease Control and Prevention are expressly authorized to contract for the production of any information relevant to monitoring reproductive health from any department or agency of the state.

(2) Information acquired under this subsection includes, but is not limited to, information identified by name or other personal identifying information including the method by which the information was compiled or tabulated.

(b) The University of Arkansas for Medical Sciences, Arkansas Children's Hospital, other participating medical facilities as described in subsection (a) of this section, and the Centers for Disease Control and Prevention are expressly prohibited from supplying any information obtained pursuant to subsection (a) of this section by individual name or other personal identifying information or in a form other than a statistical report or other appropriate form which protects the confidentiality of individuals.

(c) Information obtained pursuant to subsection (a) of this section may be returned to any state agency or department from which it was originally obtained.



§ 20-16-403 - Information from neighboring states.

The University of Arkansas for Medical Sciences, Arkansas Children's Hospital, and the Centers for Disease Control and Prevention shall have the power to enter into agreements with neighboring states consistent with the requirements and restrictions of this subchapter in order to obtain relevant information concerning Arkansas residents who receive health-related services outside the state.



§ 20-16-404 - Information sharing.

All hospitals with pediatric, obstetric, or spontaneous abortion patient records may under this subchapter contract to share information in those records with the University of Arkansas for Medical Sciences, Arkansas Children's Hospital, other bona fide licensed medical facilities, and the Centers for Disease Control and Prevention.



§ 20-16-405 - Authority of physician to provide information.

Any physician, clinic, person, or organization may under this subchapter contract to provide information relative to reproductive health to the University of Arkansas for Medical Sciences, Arkansas Children's Hospital, and the Centers for Disease Control and Prevention.



§ 20-16-406 - No actionable right created.

Persons other than the state, the University of Arkansas for Medical Sciences, Arkansas Children's Hospital, and the Centers for Disease Control and Prevention shall not acquire any actionable right by virtue of this subchapter.



§ 20-16-407 - No legal presumption or finding of fact created.

A determination by a study done under this subchapter that a source is suspected of causing adverse fetal or neonatal health outcomes shall not create by reason thereof any presumption of law or finding of a fact which shall inure to or be for the benefit of any person other than the state.



§ 20-16-408 - Nonliability.

No liability of any kind for damages or other relief shall arise or be enforced against any person or organization by reason of having provided information pursuant to this subchapter or by reason of having released or published the findings of research studies in order to reduce morbidity or mortality or to advance medical research or medical education based on information shared under this subchapter.






Subchapter 5 - -- Sexually Transmitted Diseases

§ 20-16-501 - Notification required.

(a) Any person who determines by laboratory examination that a specimen derived from a human body yields microscopical, cultural, serological, or other evidence suggestive of those sexually transmitted diseases enumerated in subsection (b) of this section shall notify the Division of Health Maintenance of the Department of Health of such findings.

(b) Notice shall be given for the following conditions or diseases:

(1) Syphilis;

(2) Gonorrhea;

(3) Chancroid;

(4) Lymphogranuloma Venereum; and

(5) Granuloma Inguinale.

(c) Specific reportable sexually transmitted disease tests are:

(1) All reactive or positive and weakly reactive or doubtful serological tests for syphilis;

(2) All reactive or positive and weakly reactive or doubtful spinal fluid serological tests for syphilis;

(3) All positive darkfield microscopic tests for treponema pallidum;

(4) All positive gonococcal smears or cultures; and

(5) All positive tests indicating the presence of Ducrey's bacillus, known as chancroid, or Donovan bodies, known as Granuloma Inguinale, or filterable virus, known as Lymphogranuloma Venereum.



§ 20-16-502 - Notification -- Contents.

(a) Notification shall contain the total number of tests performed by type, number of negative specimens, and number of positive or doubtful specimens.

(b) Notification of positive or doubtful test results shall contain the name, age, sex, and address of the person from whom the specimen was obtained and the name and address of the physician for whom the examination or test was performed.

(c) Notification also shall contain the name of the test performed, the date the test was performed, and the result of the test performed.

(d) Notification shall be submitted in writing and in such form and manner as prescribed by regulations of the Division of Health Maintenance of the Division of Health of the Department of Health and Human Services.



§ 20-16-503 - Notification -- Physician's duty.

Laboratory reporting under §§ 20-16-501 -- 20-16-506 shall in no way release the attending physician from his or her responsibility to report cases of sexually transmitted diseases to the Division of Health Maintenance of the Department of Health.



§ 20-16-504 - Notification -- Information confidential.

All laboratory notifications required by §§ 20-16-501 -- 20-16-506 are confidential and shall not be open for inspection by anyone except public health personnel.



§ 20-16-505 - Notification -- Authority to regulate.

The Division of Health Maintenance of the Division of Health of the Department of Health and Human Services may enact each rule and regulation as is necessary to assure compliance with §§ 20-16-501 -- 20-16-506.



§ 20-16-506 - Failure to notify -- Penalty.

Failure to give notice as provided in §§ 20-16-501 -- 20-16-505 shall be a violation and upon conviction shall be punishable by a fine of not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).



§ 20-16-507 - Testing of pregnant women required.

(a) (1) (A) Every physician and health care provider attending pregnant women in this state for conditions relating to their pregnancy shall, in the case of every woman so attended, take or cause to be taken a sample of venous blood or other approved specimen of the woman as early as reasonably possible in the pregnancy or, if not attended prenatally, at the time of delivery, and shall submit the sample to an approved laboratory for:

(i) A standard serological test for syphilis;

(ii) A standard test for human immunodeficiency virus; and

(iii) A standard test for hepatitis B.

(B) If for any reason the pregnant woman is not tested for syphilis, human immunodeficiency virus, or hepatitis B, that fact shall be recorded in the patient's records, which, if based upon the refusal of the patient, shall relieve the physician of any responsibility under this subsection.

(2) Every other person authorized by law to attend or to provide medical treatment to pregnant women in this state but not permitted by law to take blood samples shall cause a sample of blood or other approved specimen of the pregnant woman to be taken as early as reasonably possible in the pregnancy or, if not attended prenatally, at the time of delivery, by or under the direction of a physician licensed to practice medicine and surgery and have the sample submitted to an approved laboratory for:

(A) A standard serological test for syphilis;

(B) A standard test for human immunodeficiency virus; and

(C) A standard test for hepatitis B.

(3) Every physician described in subdivision (a)(1) of this section and every person described in subdivision (a)(2) of this section shall:

(A) Inform each pregnant woman whom he or she is attending of the fact that syphilis, human immunodeficiency virus, and hepatitis B may be transmitted from an infected mother to the fetus or unborn child and that these infections may be prevented if the maternal infection is recognized and treated; and

(B) Provide counseling and instruction for human immunodeficiency virus in a manner prescribed by the Division of Health of the Department of Health and Human Services based upon contemporary state and federal standards.

(b) For the purpose of this section, a standard serological test shall be a test for syphilis, human immunodeficiency virus, and hepatitis B, approved or authorized by the Centers for Disease Control and Prevention, and approved by the Director of the Division of Health of the Department of Health and Human Services and shall be made at the division's laboratory or at another laboratory approved to make such tests.

(c) All records, reports, data, or other information collected or maintained under this section that identifies or could be used to identify any individual patient, provider, or institution shall be confidential, shall not be subject to discovery pursuant to the Arkansas Rules of Civil Procedure or the Freedom of Information Act of 1967, § 25-19-101 et seq. Howerer, this subsection shall not affect the reports required to be submitted to the division under other laws and rules and regulations.



§ 20-16-508 - Treatment of minors.

(a) (1) When a minor who believes himself or herself to have a sexually transmitted disease consents to the provision of medical care or surgical care or services by a hospital or public clinic or consents to the performance of medical care or surgical care or services by a physician who is licensed to practice medicine in this state, the consent:

(A) Is valid and binding as if the minor had achieved his or her majority; and

(B) Is not subject to a later disaffirmance by reason of his or her minority.

(2) The consent of a spouse, parent, guardian, or any other person standing in a fiduciary capacity to the minor shall not be necessary in order to authorize hospital care or services or medical or surgical care or services to be provided to the minor by a physician licensed to practice medicine.

(b) Upon the advice and direction of a treating physician or in the case of a medical staff any one (1) of them, a physician or member of a medical staff may inform the spouse, parent, or guardian of any minor as to the treatment given or needed but shall not be obligated to do so. The information may be given to or withheld from the spouse, parent, or guardian without the consent and over the express objection of the minor.






Subchapter 6 - -- Abortion Generally

§ 20-16-601 - Refusal to perform, participate, consent, or submit.

(a) No person shall be required to perform or participate in medical procedures which result in the termination of pregnancy. The refusal of any person to perform or participate in these medical procedures shall not be a basis for civil liability to any person nor a basis for any disciplinary or any other recriminatory action against him or her.

(b) No hospital, hospital director, or governing board shall be required to permit the termination of human pregnancies within its institution, and the refusal to permit the procedures shall not be grounds for civil liability to any person nor a basis for any disciplinary or other recriminatory action against it by the state or any person.

(c) The refusal of any person to submit to an abortion or to give consent for an abortion shall not be grounds for loss of any privileges or immunities to which the person would otherwise be entitled, nor shall submission to an abortion or the granting of consent for an abortion be a condition precedent to the receipt of any public benefits.



§ 20-16-602 - Right to view ultrasound image prior to abortion.

(a) All physicians who use ultrasound equipment in the performance of an abortion shall inform the woman that she has the right to view the ultrasound image of her unborn child before an abortion is performed.

(b) (1) The physician shall certify in writing that the woman was offered an opportunity to view the ultrasound image and shall obtain the woman's acceptance or rejection to view the image in writing.

(2) If the woman accepts the offer and requests to view the untrasound image, she shall be allowed to view it.

(c) The physician's certification together with the woman's signed acceptance or rejection shall be placed in the woman's medical file in the physician's office and kept for three (3) years.

(d) Any physician who fails to inform the woman that she has the right to view the ultrasound image of her unborn child before an abortion is performed or fails to allow her to view the ultrasound image upon her request may be subject to disciplinary action by the Arkansas State Medical Board.






Subchapter 7 - -- Abortion -- Viable Fetus

§ 20-16-701 - Legislative intent -- Construction.

(a) It is the intention of the General Assembly to regulate abortions in a manner consistent with the decisions of the United States Supreme Court.

(b) All provisions and all terms shall be construed so as to be consistent with those decisions.



§ 20-16-702 - Definitions.

As used in this subchapter:

(1) "Abortion" means the intentional termination of the pregnancy of a mother with an intention other than to increase the probability of a live birth or to remove a dead or dying fetus;

(2) "Physician" means any person licensed to practice medicine in this state; and

(3) "Viable fetus" means a fetus which can live outside the womb.



§ 20-16-703 - Presumption of viability.

For the purpose of this subchapter, a fetus shall be presumed not to be viable prior to the end of the twenty-fifth week of the pregnancy.



§ 20-16-704 - Penalty.

(a) A violation of this subchapter shall be a Class A misdemeanor.

(b) Nothing in this subchapter shall be construed to allow the charging or conviction of a woman with any criminal offense in the death of her own unborn child in utero.



§ 20-16-705 - Abortion of viable fetus prohibited -- Exceptions.

(a) No abortion of a viable fetus shall be performed unless necessary to preserve the life or health of the woman.

(b) Before a physician may perform an abortion upon a pregnant woman after such time as her fetus has become viable, the physician shall first certify in writing that the abortion is necessary to preserve the life or health of the woman and shall further certify in writing the medical indications for the abortion and the probable health consequences.

(c) This subchapter shall not prohibit the abortion of a viable fetus if the pregnancy is the result of rape or incest perpetrated on a minor.



§ 20-16-706 - Method or technique required.

(a) Any physician who performs an abortion upon a woman carrying a viable fetus shall utilize the available method or technique of abortion most likely to preserve the life and health of the viable fetus.

(b) In cases in which the method or technique of abortion which would most likely preserve the life and health of the viable fetus would present a greater risk to the life and health of the woman than another available method or technique, the physician may utilize the other method or technique.

(c) In all cases in which the physician performs an abortion upon a viable fetus, the physician shall certify in writing the available method or techniques considered and the reasons for choosing the method or technique employed.



§ 20-16-707 - Attendance of additional physician required.

(a) An abortion of a viable fetus shall be performed or induced only when there is in attendance a physician other than the physician performing or inducing the abortion who shall take control of and provide immediate medical care for a child born as a result of the abortion.

(b) During the performance of the abortion, the physician performing it and, subsequent to the abortion, the physician required by this section to be in attendance shall take all reasonable steps in keeping with good medical practice, consistent with the procedure used, to preserve the life and health of the viable fetus, provided that it does not pose an increased risk to the life or health of the woman.






Subchapter 8 - -- Abortion -- Parental Notification

§ 20-16-801 - Consent required.

Except as otherwise provided in §§ 20-16-804 and 20-16-805, no person may perform an abortion upon an unemancipated minor or upon a woman for whom a guardian or custodian has been appointed because of a finding of incompetency unless the person or the person's agent first obtains the written consent of either parent or the legal guardian or custodian.



§ 20-16-802 - Definitions.

As used in this subchapter:

(1) "Abortion" means the intentional termination of the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth or to remove a dead or dying fetus;

(2) "Medical emergency" means a condition that, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of a major bodily function;

(3) "Minor" means an individual under eighteen (18) years of age;

(4) "Parent" means:

(A) Either parent of the pregnant woman if they are both living;

(B) One (1) parent of the pregnant woman if only one (1) is living or if the second one cannot be located through reasonably diligent effort; or

(C) The court-appointed guardian or custodian if the pregnant woman has one; and

(5) "Unemancipated minor" means a minor who is under the care, custody, and control of her parent or parents.



§ 20-16-803 - Manner of consent.

(a) The person who performs the abortion or his or her agent shall obtain or be provided with the written consent from either parent or legal guardian.

(b) The written consent shall include, but not be limited to, the following information:

(1) The name and birthdate of the minor or incompetent woman;

(2) The name of the parent or legal guardian;

(3) A statement from the parent or legal guardian that he or she is aware that the minor desires an abortion and that he or she does consent to the abortion;

(4) The date; and

(5) The notarized signature of the parent or legal guardian.

(c) A notarized signature is not required if the person who performs the abortion or his or her agent witnesses the signature of the parent or legal guardian and signs the written consent as a witness.

(d) Prior to signing the written consent as a witness, the person who performs the abortion or his or her agent shall obtain from the parent or legal guardian positive proof of identification in the form of a valid photo identification card.

(e) A photocopy of the proof of identification and the written consent statement shall be maintained in the minor's or incompetent woman's medical records for a period of five (5) years from the date of the abortion.



§ 20-16-804 - Judicial relief from requirement.

Notwithstanding the provisions of §§ 20-16-801 and 20-16-803, if a pregnant minor or incompetent woman elects not to obtain the consent of one (1) or both parents or guardian or custodian, then:

(1) (A) Any judge of a circuit court, upon petition or motion and after an appropriate hearing, shall authorize a physician to perform the abortion if the judge determines that the pregnant minor or incompetent woman is mature and capable of giving informed consent to the proposed abortion.

(B) If the judge determines that the pregnant minor or incompetent woman is not mature or if the pregnant woman does not claim to be mature, the judge shall determine whether the performance of an abortion upon her without consent of her parents, guardian, or custodian would be in her best interests and shall authorize a physician to perform the abortion without the consent if the judge concludes that the pregnant minor or incompetent woman's best interests would be served by such an action;

(2) (A) Such a pregnant minor or incompetent woman may participate in proceedings in the court on her own behalf. However, the court shall advise her that she has a right to court-appointed counsel and upon her request shall provide her with such counsel.

(B) The minor or incompetent person shall have the right to file her petition in the circuit court using a pseudonym or using solely her initials;

(3) Court proceedings under this section shall be confidential and shall ensure the anonymity of the minor or incompetent person. All court proceedings under this section shall be sealed, and all documents related to this petition shall be confidential and shall not be available to the public;

(4) These proceedings shall be given precedence over other pending matters to the extent necessary to ensure that the court reaches a decision promptly and without delay so as to serve the best interests of the pregnant minor or incompetent woman;

(5) The judge shall make in writing specific factual findings and legal conclusions supporting the decision and shall order a record of the evidence to be maintained, including the judge's own findings and conclusions;

(6) (A) An expedited confidential appeal shall be available to any such pregnant minor or incompetent woman for whom the court denies an order authorizing an abortion without consent.

(B) An order authorizing an abortion without consent shall not be subject to appeal; and

(7) No filing fees shall be required of any such pregnant minor or incompetent woman at either the trial or the appellate level.



§ 20-16-805 - Limitations on requirement.

Consent shall not be required under this subchapter if:

(1) The attending physician certifies in the pregnant minor or incompetent woman's medical record that there is a medical emergency and there is insufficient time to obtain the required consent; or

(2) A judicial bypass is obtained under § 20-16-804.



§ 20-16-806 - Penalty.

(a) The performance of an abortion in violation of this subchapter shall be a Class A misdemeanor and shall be grounds for a civil action by a person whose consent is required.

(b) Nothing in this subchapter shall be construed to allow the charging or conviction of a woman with any criminal offense in the death of her own unborn child in utero.



§ 20-16-807 - Legislative intent.

This subchapter is not intended to create and shall not be construed to create an affirmative right to legal abortion.



§ 20-16-808 - When consent of parent not required.

Consent under this subchapter shall not be required to be obtained from a parent if:

(1) Both of the parents' whereabouts are unknown; or

(2) (A) If the minor has only one (1) living parent and the minor states by affidavit that the parent has committed incest with the minor, has raped the minor, or has otherwise sexually abused the minor.

(B) The attending physician shall report the abuse as provided under the Child Maltreatment Act, § 12-18-101 et seq.



§ 20-16-809 - When consent is not required.

A minor shall not be required to obtain consent under this subchapter if the guardianship or custody order has expired or is otherwise no longer in effect.



§ 20-16-810 - Additional information reported by abortion providers.

(a) In addition to other information reported by an abortion provider to the Division of Health of the Department of Health and Human Services, the following information shall be reported for each induced termination of pregnancy:

(1) Whether parental consent was required;

(2) Whether parental consent was obtained; and

(3) Whether a judicial bypass was obtained.

(b) The division shall revise its forms utilized by abortion providers to report an induced termination of pregnancy by including the reporting of information required by this section.






Subchapter 9 - -- Woman's Right to Know Act of 2001

§ 20-16-901 - Title.

This subchapter shall be known and may be cited as the "Woman's Right to Know Act of 2001".



§ 20-16-902 - Definitions.

As used in this subchapter:

(1) "Abortion" means the use or prescription of any instrument, medicine, drug, or any other substance or device intentionally to terminate the pregnancy of a woman known to be pregnant, for a purpose other than to increase the probability of a live birth, to preserve the life or health of the child after a live birth, or to remove a dead fetus;

(2) "Attempt to perform an abortion" means an act or an omission of a statutorily required act that under the circumstances as the actor believes them to be constitutes a substantial step in a course of conduct planned to culminate in the termination of a pregnancy in Arkansas;

(3) "Board" means the Arkansas State Medical Board or the appropriate health care professional licensing board;

(4) "Division" means the Division of Health of the Department of Health and Human Services;

(5) "Director" means the Director of the Division of Health of the Department of Health and Human Services;

(6) "Gestational age" means the age of the fetus as calculated from the first day of the last menstrual period of the pregnant woman;

(7) "Medical emergency" means any condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate termination of her pregnancy to avert her death or for which a delay will create serious risk of impairment of a major bodily function which is substantial and deemed to be irreversible;

(8) "Physician" means any person licensed to practice medicine in this state; and

(9) "Probable gestational age of the fetus" means what in the judgment of the physician will with reasonable probability be the gestational age of the fetus at the time the abortion is planned to be performed.



§ 20-16-903 - Informed consent.

(a) No abortion shall be performed in this state except with the voluntary and informed consent of the woman upon whom the abortion is to be performed.

(b) Except in the case of a medical emergency, consent to an abortion is voluntary and informed only if:

(1) (A) Before and in no event on the same day as the abortion, the woman is told the following by telephone or in person by the physician who is to perform the abortion, by a referring physician, or by an agent of either physician:

(i) The name of the physician who will perform the abortion;

(ii) The medical risks associated with the particular abortion procedure to be employed;

(iii) The probable gestational age of the fetus at the time the abortion is to be performed;

(iv) The medical risks associated with carrying the fetus to term; and

(v) That a spouse, boyfriend, parent, friend, or other person cannot force her to have an abortion.

(B) The information required by this subdivision (b)(1):

(i) Shall be provided during a consultation in which the physician or his or her agent is able to ask questions of the woman and the woman is able to ask questions of the physician;

(ii) (a) May be provided by telephone without conducting a physical examination or tests on the woman.

(b) If the information is supplied by telephone, the information may be based both on facts supplied to the physician or his or her agent by the woman and on whatever other relevant information is reasonably available to the physician or his or her agent; and

(iii) Shall not be provided by a tape recording.

(C) If a physical examination, tests, or other new information subsequently indicates the need in the medical judgment of the physician for a revision of the information previously supplied to the woman, that revised information may be communicated to the woman at any time before the performance of the abortion.

(D) This section does not preclude the provision of required information through a translator in a language understood by the woman;

(2) (A) Before and in no event on the same day as the abortion, the woman is informed by telephone or in person by the physician who is to perform the abortion, by a referring physician, or by an agent of either physician:

(i) That medical assistance benefits may be available for prenatal care, childbirth, and neonatal care;

(ii) That the father is liable to assist in the support of her child, even in instances in which the father has offered to pay for the abortion;

(iii) That she has the option to review the printed or electronic materials described in § 20-16-904 and that those materials:

(a) Have been provided by the state; and

(b) Describe the fetus and list agencies that offer alternatives to abortion; and

(iv) That if the woman chooses to exercise her option to view the materials:

(a) In a printed form, the materials shall be mailed to her by a method chosen by her; or

(b) Via the Internet, she shall be informed before and in no event on the same day as the abortion of the specific address of the website where the materials can be accessed.

(B) The information required by this subdivision (b)(2) may be provided by a tape recording if provision is made to record or otherwise register specifically whether the woman does or does not choose to review the printed materials;

(3) Before the abortion, the woman certifies in writing that the information described in subdivision (b)(1) of this section and her options described in subdivision (b)(2) of this section have been furnished to her and that she has been informed of her option to review the information referred to in subdivision (b)(2)(A)(iii) of this section;

(4) Before the abortion, the physician who is to perform the procedure or the physician's agent receives a copy of the written certification prescribed by subdivision (b)(3) of this section; and

(5) Before the abortion, the physician confirms with the patient that she has received information regarding:

(A) The medical risks associated with the particular abortion procedure to be employed;

(B) The probable gestational age of the fetus at the time the abortion is to be performed;

(C) The medical risks associated with carrying the fetus to term; and

(D) That a spouse, boyfriend, parent, friend, or other person cannot force her to have an abortion.

(c) The Arkansas State Medical Board shall promulgate regulations to ensure that physicians who perform abortions, referring physicians, or agents of either physician comply with all the requirements of this section.



§ 20-16-904 - Printed materials.

(a) The Division of Health of the Department of Health and Human Services shall cause to be published in English and in each language which is the primary language of two percent (2%) or more of the state's population and shall update on an annual basis the following printed materials in such a way as to ensure that the information is easily comprehensible:

(1) At the option of the division:

(A) Geographically indexed materials designed to inform the woman of public and private agencies, including adoption agencies, and services available to assist a woman through pregnancy, upon childbirth, and while the child is dependent, including:

(i) A comprehensive list of the agencies available;

(ii) A description of the services they offer; and

(iii) A description of the manner, including telephone numbers, in which they might be contacted; or

(B) Printed materials, including a toll-free telephone number which may be called twenty-four (24) hours per day to obtain orally a list and description of agencies in the locality of the caller and of the services they offer; and

(2) (A) Materials designed to inform the woman of the probable anatomical and physiological characteristics of the fetus at two-week gestational increments from the time when a woman can be known to be pregnant to full term, including:

(i) Any relevant information on the possibility of the fetus' survival; and

(ii) Pictures or drawings representing the development of fetuses at two-week gestational increments, provided that the pictures or drawings shall describe the dimensions of the fetus and shall be realistic and appropriate for the stage of pregnancy depicted.

(B) The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the fetus at the various gestational ages.

(C) The material shall also contain objective information describing:

(i) The methods of termination of pregnancy procedures commonly employed;

(ii) The medical risks commonly associated with each of those procedures;

(iii) The possible detrimental psychological effects of termination of pregnancy; and

(iv) The medical risks commonly associated with carrying a child to term.

(b) The materials referred to in subsection (a) of this section shall be printed in a typeface large enough to be clearly legible.

(c) The materials required under this section shall be available at no cost from the division and shall be distributed upon request in appropriate numbers to any person, facility, or hospital.

(d) (1) The division shall develop and maintain a secure website to provide the information described under subsection (a) of this section.

(2) The website shall be maintained at a minimum resolution of 72 pixels per inch.



§ 20-16-905 - Procedure in case of medical emergency.

When a medical emergency compels the performance of an abortion, the physician shall inform the woman, prior to the abortion if possible, of the medical indications supporting the physician's judgment that:

(1) An abortion is necessary to avert her death; or

(2) A delay will create a serious risk of impairment of a major bodily function which is substantial and deemed to be irreversible.



§ 20-16-906 - Regulations -- Collection and reporting of information.

(a) The Division of Health of the Department of Health and Human Services shall develop and promulgate regulations regarding reporting requirements.

(b) The Center for Health Statistics of the Division of Health of the Department of Health and Human Services shall ensure that all information collected by the center regarding abortions performed in this state shall be available to the public in printed form and on a twenty-four-hour basis on the center's website, provided that in no case shall the privacy of a patient or doctor be compromised.

(c) The information collected by the center regarding abortions performed in this state shall be continually updated.

(d) (1) (A) By June 3 of each year, the division shall issue a public report providing statistics on the number of women provided information and materials pursuant to this subchapter during the previous calendar year.

(B) Each report shall also provide the statistics for all previous calendar years, adjusted to reflect any additional information received after the deadline.

(2) The division shall take care to ensure that none of the information included in the public reports could reasonably lead to the identification of any individual who received information in accordance with § 20-16-903(1) or § 20-16-903(3).



§ 20-16-907 - Penalties.

(a) A person who knowingly or recklessly performs or attempts to perform a termination of a pregnancy in violation of this subchapter shall be subject to disciplinary action by the Arkansas State Medical Board.

(b) No penalty may be assessed against the woman upon whom the abortion is performed or attempted to be performed.

(c) No penalty or civil liability may be assessed for failure to comply with any provision of § 20-16-903 unless the Division of Health of the Department of Health and Human Services has made the printed materials available at the time that the physician or the physician's agent is required to inform the woman of her right to review them.



§ 20-16-908 - Woman's anonymity.

(a) In every proceeding or action brought under this subchapter, the court or board shall rule, upon motion or sua sponte, whether the identity of any woman upon whom a termination of pregnancy has been performed or attempted shall be preserved from public disclosure if she does not give her consent to disclosure.

(b) If the court or board rules that the woman's anonymity should be preserved, the court or board shall order the parties, witnesses, and counsel to preserve her anonymity and shall direct the sealing of the record and the exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure.

(c) Each order to preserve the woman's anonymity shall be accompanied by specific written findings explaining:

(1) Why the anonymity of the woman should be preserved from public disclosure;

(2) Why the order is essential to that end;

(3) How the order is narrowly tailored to serve that interest; and

(4) Why no reasonable less restrictive alternative exists.

(d) This section shall not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.






Subchapter 10 - -- Human Cloning

§ 20-16-1001 - Definitions.

As used in this subchapter:

(1) "Asexual reproduction" means reproduction not initiated by the union of oocyte and sperm;

(2) "Embryo" means an organism of the species homo sapiens from the single cell stage to eight (8) weeks of development;

(3) "Fetus" means an organism of the species homo sapiens from eight (8) weeks of development until complete expulsion or extraction from a woman's body or removal from an artificial womb or other similar environment designed to nurture the development of the organism;

(4) "Human cloning" means human asexual reproduction, accomplished by introducing the genetic material from one (1) or more human somatic cells into a fertilized or unfertilized oocyte whose nuclear material has been removed or inactivated so as to produce a living organism, at any stage of development, that is genetically virtually identical to an existing or previously existing human organism;

(5) "Oocyte" means the human female germ cell, the egg; and

(6) "Somatic cell" means a diploid cell, having a complete cell of chromosomes, obtained or derived from a living or deceased human body at any stage of development.



§ 20-16-1002 - Prohibited acts -- Penalties.

(a) It is unlawful for any person or entity, public or private, to intentionally or knowingly:

(1) Perform or attempt to perform human cloning;

(2) Participate in an attempt to perform human cloning;

(3) Ship, transfer, or receive for any purpose an embryo produced by human cloning; or

(4) Ship, transfer, or receive, in whole or in part, any oocyte, embryo, fetus, or human somatic cell for the purpose of human cloning.

(b) A violation of subdivision (a)(1) of this section or a violation of subdivision (a)(2) of this section, or both, is a Class C felony.

(c) A violation of subdivision (a)(3) of this section or a violation of subdivision (a)(4) of this section, or both, is a Class A misdemeanor.

(d) (1) In addition to any criminal penalty that may be levied, any person or entity that violates any provision of this section shall be subject to a fine of not less than two hundred fifty thousand dollars ($250,000) or two (2) times the amount of any pecuniary gain that is received by the person or entity, whichever is greater.

(2) All fines collected shall be placed into the general revenues of the State of Arkansas.



§ 20-16-1003 - Scientific research.

(a) This subchapter does not restrict areas of scientific research not specifically prohibited by this subchapter, including research into the use of nuclear transfer or other cloning techniques to produce molecules, deoxyribonucleic acid, cells other than human embryos, tissues, organs, plants, or animals other than humans.

(b) This subchapter does not apply to in vitro fertilization, the administration of fertility-enhancing drugs, or other medical procedures used to assist a woman in becoming or remaining pregnant so long as that procedure is not specifically intended to result in the gestation or birth of a child who is genetically identical to another conceptus, embryo, fetus, or human being, living or dead.



§ 20-16-1004 - No right of action.

This subchapter does not create a private right of action.






Subchapter 11 - -- Unborn Child Pain Awareness and Prevention Act

§ 20-16-1101 - Title.

This subchapter shall be known and may be cited as the "Unborn Child Pain Awareness and Prevention Act".



§ 20-16-1102 - Definitions.

As used in this subchapter:

(1) (A) "Abortion" means the use or prescription of any instrument, medicine, drug, or other substance or device intentionally to terminate the pregnancy of a female known to be pregnant.

(B) However, "abortion" does not include the termination of a pregnancy if the termination is intended to:

(i) Increase the probability of a live birth;

(ii) Preserve the life or health of the child after live birth; or

(iii) Remove a dead fetus who died as the result of a spontaneous miscarriage;

(2) "Attempt to perform an abortion" means an act or an omission of a statutorily required act that under the circumstances as the actor believes them to be constitutes a substantial step in a course of conduct planned to culminate in the termination of a pregnancy in this state;

(3) "Gestational age" means the age of the unborn child as calculated from the first day of the last menstrual period of the pregnant woman;

(4) "Medical emergency" means any condition that on the basis of the physician's good-faith clinical judgment so complicates the medical condition of a pregnant female that:

(A) The immediate abortion of her pregnancy is necessary to prevent her death; or

(B) A delay will create a serious risk of substantial and irreversible impairment of a major bodily function of the pregnant female;

(5) "Physician" means a person authorized or licensed to practice medicine under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., and a person authorized to practice osteopathy under § 17-91-101 et seq.;

(6) "Probable gestational age" means the age that with reasonable probability in the judgment of a physician will be the gestational age of the unborn child at the time the abortion is planned to be performed; and

(7) "Unborn child" means a member of the species Homo sapiens from fertilization until birth.



§ 20-16-1103 - Unborn child pain awareness information.

Except in the case of a medical emergency:

(1) At least twenty-four (24) hours before an abortion is performed on an unborn child whose probable gestational age is twenty (20) weeks or more, the physician performing the abortion or the physician's agent shall inform the pregnant female by telephone or in person:

(A) She has the right to review the printed materials described in § 20-16-1105;

(B) These materials are available on a state-sponsored website; and

(C) What the website address is;

(2) The physician or the physician's agent shall orally inform the pregnant female that:

(A) The materials have been provided by the State of Arkansas; and

(B) They contain information on pain in relation to the unborn child;

(3) If the pregnant female chooses to view the materials other than on the website, the materials shall either:

(A) Be given to her at least twenty-four (24) hours before the abortion; or

(B) Mailed to her at least seventy-two (72) hours before the abortion by certified mail, restricted delivery to addressee, so that the postal employee may deliver the mail only to the pregnant female;

(4) If provisions are made to record or otherwise register specifically whether the female does or does not choose to have the printed materials given or mailed to her, the information required by this section may be provided by a tape recording;

(5) The pregnant female shall certify in writing before the abortion that:

(A) The information described in subdivision (1) of this section has been furnished her; and

(B) She has been informed of her opportunity to review the printed materials described in § 20-16-1105; and

(6) Before the abortion is performed, the physician who is to perform the abortion or the physician's agent shall:

(A) Obtain a copy of the written certification required under subdivision (5) of this section; and

(B) Retain it on file with the female's medical record for at least three (3) years following the date of receipt.



§ 20-16-1104 - Unborn child pain prevention.

(a) Except in the case of a medical emergency, before an abortion is performed on an unborn child whose gestational age is twenty (20) weeks or more, the physician performing the abortion or the physician's agent shall inform the pregnant female:

(1) Whether an anesthetic or analgesic would eliminate or alleviate organic pain to the unborn child that could be caused by the particular method of abortion to be employed; and

(2) Of the particular medical risks associated with the particular anesthetic or analgesic.

(b) After presenting the information required in subsection (a) of this section and with the consent of the pregnant female, the physician shall administer the anesthetic or analgesic.



§ 20-16-1105 - Printed information.

(a) (1) (A) The Division of Health of the Department of Health and Human Services shall publish in English and in each language that is the primary language of two percent (2%) or more of the state's population printed materials with the following statement concerning unborn children of twenty (20) weeks gestational age or more:

"By twenty (20) weeks gestation, the unborn child has the physical structures necessary to experience pain. There is evidence that by twenty (20) weeks gestation unborn children seek to evade certain stimuli in a manner that in an infant or an adult would be interpreted to be a response to pain. Anesthesia is routinely administered to unborn children who are twenty (20) weeks gestational age or more who undergo prenatal surgery."

(B) The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the human fetus at the various gestational ages.

(2) The Department of Health and Human Services shall make the materials available on the department's website.

(3) The materials referred to in subdivision (a)(1) of this section shall be printed in a typeface large enough to be clearly legible.

(b) (1) The department's website shall be maintained at a minimum resolution of seventy-two (72) dots per inch.

(2) All pictures appearing on the website shall be a minimum of two hundred by three hundred (200 X 300) pixels.

(3) All letters on the website shall be presented in a minimum of 11-point type.

(4) All information and pictures shall be accessible with an industry-standard browser that requires no additional plug-ins.

(c) Upon request, the division shall make available to any person, facility, or hospital at no cost and in appropriate numbers the materials required under this section.



§ 20-16-1106 - Requirements for department website.

(a) The Department of Health and Human Services shall include on its website the information described in § 20-16-1105.

(b) No information regarding persons who use the website shall be collected or maintained.

(c) The department shall monitor the website on a daily basis to prevent and correct tampering.



§ 20-16-1107 - Procedure in case of medical emergency.

If a medical emergency compels a physician to perform an abortion, the physician shall inform the pregnant female before the abortion is performed, if possible, of the medical indications supporting the physician's judgment that:

(1) An abortion is necessary to prevent her death; or

(2) A twenty-four-hour delay will create a serious risk of substantial and irreversible impairment of a major bodily function of the pregnant female.



§ 20-16-1108 - Reporting.

(a) The Division of Health of the Department of Health and Human Services shall prepare a reporting form for physicians containing a reprint of this subchapter and listing:

(1) (A) The number of females to whom the physician or an agent of the physician provided the information described in § 20-16-1103(1).

(B) Of that number, the number provided by telephone and the number provided in person.

(C) Of each of the numbers described in this subdivision (a)(1) and subdivision (a)(2) of this section, the number provided in the capacity of:

(i) A physician who is to perform the abortion; or

(ii) An agent of the physician;

(2) The number of females who did not avail themselves of the opportunity to obtain a copy other than on the website of the printed information described in § 20-16-1105;

(3) The number who, to the best of the reporting physician's information and belief, went on to obtain the abortion;

(4) The number of abortions performed by the physician for which information otherwise required to be provided at least twenty-four (24) hours before the abortion was not so provided because an immediate abortion was necessary to prevent the female's death; and

(5) The number of abortions for which information otherwise required to be provided at least twenty-four (24) hours before the abortion information was not so provided because a delay would create serious risk of substantial and irreversible impairment of a major bodily function of the pregnant female.

(b) The division shall ensure that copies of the reporting forms described in subsection (a) of this section are provided:

(1) Within one hundred twenty (120) days after August 12, 2005, to all physicians licensed to practice in this state;

(2) To each physician who subsequently becomes newly licensed to practice in this state, at the same time as official notification to that physician that the physician is so licensed; and

(3) By December 1 of each year after the calendar year in which this subchapter becomes effective, to all physicians licensed to practice in this state.

(c) By February 28 of each year following a calendar year in any part of which this subchapter was in effect, each physician who provided or whose agent provided information to one (1) or more females in accordance with § 20-16-1103 during the previous calendar year shall submit to the division a copy of the form described in subsection (a) of this section with the requested data entered accurately and completely.

(d) (1) For each of the items listed in subsection (a) of this section, the division shall issue by June 30 of each year a public report providing statistics compiled by the division on the basis of reports for the previous calendar year submitted in accordance with this section.

(2) Each report shall also provide the statistics for all previous calendar years, adjusted to reflect any additional information from late or corrected reports.

(3) The division shall ensure that none of the information included in the public reports could reasonably lead to the identification of any individual providing or provided information in accordance with § 20-16-1103(1) or § 20-16-1103(2).

(e) So long as reporting forms are sent to all licensed physicians in the state at least one (1) time every year and the report described in this section is issued at least one (1) time every year, the division, in order to achieve administrative convenience or fiscal savings, or to reduce the burden of reporting requirements, may:

(1) Alter any of the dates established in this section; or

(2) Consolidate the forms or reports described in this section with other forms or reports issued by the division.

(f) (1) The division shall assess against a physician who fails to submit a report required under this section within thirty (30) days after the due date a fee of five hundred dollars ($500) for each additional thirty-day period or portion of a thirty-day period during which the report is overdue.

(2) (A) If a physician who is required to report under this section has not submitted a report or has submitted an incomplete report more than one (1) year following the due date of the report, the division may bring an action in a court of competent jurisdiction to seek an order requiring the physician to submit a complete report within a period established by the court.

(B) Failure of the physician to file the complete report within the court-ordered period is punishable as civil contempt.



§ 20-16-1109 - Penalties.

(a) A person who knowingly or recklessly performs or attempts to perform a termination of a pregnancy in violation of this subchapter shall be subject to disciplinary action by the Arkansas State Medical Board.

(b) No penalty may be assessed against the woman upon whom the abortion is performed or attempted to be performed.

(c) No penalty or civil liability may be assessed for failure to comply with any provision of this subchapter unless the Division of Health of the Department of Health and Human Services has made the printed materials available at the time that the physician or the physician's agent is required to inform the woman of her right to review them.



§ 20-16-1110 - Civil remedies.

(a) An action seeking actual and punitive damages may be brought against a person who performed an abortion in knowing or reckless violation of this subchapter by:

(1) Any person upon whom the abortion was performed;

(2) The father of the unborn child who was the subject of the abortion; or

(3) A grandparent of the unborn child who was the subject of the abortion.

(b) Any female upon whom an abortion has been attempted in violation of this subchapter may bring an action for actual and punitive damages against a person who attempted to perform the abortion in knowing or reckless violation of this subchapter.

(c) (1) If the Division of Health of the Department of Health and Human Services fails to issue the public report required under § 20-16-1108, any group of ten (10) or more citizens of this state may seek an injunction in a court of competent jurisdiction against the Director of the Division of Health of the Department of Health and Human Services requiring that a complete report be issued within a period established by the court.

(2) Failure of the director to obey an injunction issued under subdivision (c)(1) of this section is punishable as civil contempt.

(d) (1) If judgment is rendered in favor of the plaintiff in any action described in this section, the court shall assess a reasonable attorney's fee in favor of the plaintiff against the defendant.

(2) If judgment is rendered in favor of the defendant and if the court finds that the plaintiff's suit was frivolous and brought in bad faith, the court shall assess a reasonable attorney's fee in favor of the defendant against the plaintiff.



§ 20-16-1111 - Protection of privacy in court proceedings.

(a) In every civil or criminal action brought under this subchapter in which any female upon whom an abortion has been performed or attempted has not given her consent to disclosure of her identity, the court shall determine whether the anonymity of the female shall be preserved from public disclosure.

(b) (1) The court, upon motion or sua sponte, shall make a ruling on preserving the anonymity of the female.

(2) If the court determines that the female's anonymity should be preserved, that court shall:

(A) Issue appropriate orders to the parties, witnesses, and counsel;

(B) Direct the sealing of the record; and

(C) Order the exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard the anonymity of the female.

(3) Each order issued under subdivisions (b)(1) and (2) of this section shall be accompanied by specific written findings explaining:

(A) Why the anonymity of the female should be preserved from public disclosure;

(B) Why the order is essential to that end;

(C) Why no reasonable less restrictive alternative exists; and

(D) How the order is narrowly tailored to preserve the anonymity of the female.

(c) In the absence of written consent of the female upon whom an abortion has been performed or attempted, anyone other than a public official who brings an action under § 20-16-1110(a) shall do so under a pseudonym.

(d) This section may not be construed to conceal the identity of the plaintiff or witnesses from the defendant.






Subchapter 12 - -- Partial-Birth Abortion Ban Act

§ 20-16-1201 - Title.

This subchapter shall be known and may be cited as the "Partial-Birth Abortion Ban Act".



§ 20-16-1202 - Definitions.

As used in this subchapter:

(1) "Partial-birth abortion" means an abortion in which the person performing the abortion:

(A) Purposely vaginally delivers a living human fetus until, in the case of a head-first presentation, the entire fetal head is outside the body of the female or, in the case of breech presentation, any part of the fetal trunk past the navel is outside the body of the female, for the purpose of performing an overt act that the person knows will kill the partially delivered living human fetus; and

(B) Performs the overt act, other than completion of delivery of a living human fetus, that kills the partially delivered living human fetus; and

(2) (A) "Physician" means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery in this state, or any other individual legally authorized by the state to perform abortions.

(B) However, any individual who is not a physician or not otherwise legally authorized by the state to perform abortions but who nevertheless directly performs a partial-birth abortion is subject to this subchapter.



§ 20-16-1203 - Partial-birth abortions prohibited -- Penalty -- Exception.

(a) (1) Any person who knowingly performs a partial-birth abortion and thereby kills a human fetus is guilty of a Class D felony.

(2) This subsection (a) does not apply to a partial-birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(b) A female upon whom a partial-birth abortion is performed shall not be prosecuted under this subchapter.



§ 20-16-1204 - License suspension or revocation and fines.

(a) (1) After proper notice and an opportunity to be heard, the Arkansas State Medical Board may assess a civil fine against a physician who violates this subchapter.

(2) The civil fine shall not exceed:

(A) Twenty-five thousand dollars ($25,000) for the first violation;

(B) Fifty thousand dollars ($50,000) for the second violation;

(C) One hundred thousand dollars ($100,000) for the third violation; and

(D) For each subsequent violation, any amount over one hundred thousand dollars ($100,000) sufficient to deter future violations.

(b) The board may suspend or revoke the physician's license in accordance with procedures established under § 17-95-410.

(c) (1) All fines assessed and collected under this section shall be remitted to the Treasurer of State.

(2) The Treasurer of State shall deposit the entire amount of any fines collected under this section into the State Treasury as general revenues.

(d) The civil fine assessed under this section is in addition to the criminal penalty imposed under § 20-16-1203.



§ 20-16-1205 - Civil liability.

(a) The father, if married to the mother at the time she receives a partial-birth abortion procedure, and if the mother has not attained the age of eighteen (18) years at the time of the abortion, the maternal grandparents of the fetus, may obtain appropriate relief in a civil action unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion.

(b) Relief under subsection (a) of this section shall include:

(1) Money damages for all injuries, psychological and physical, occasioned by the violation of this section; and

(2) Statutory damages equal to three (3) times the cost of the partial-birth abortion.

(c) Damages shall not be assessed against the female upon whom a partial-birth abortion is performed.



§ 20-16-1206 - Hearings before the Arkansas State Medical Board.

(a) A physician accused of a violation of this subchapter may seek a hearing before the Arkansas State Medical Board to determine whether the physician's conduct was necessary to save the life of the female under § 20-16-1203.

(b) Findings from a hearing held under subsection (a) of this section are admissible at the trial of the physician on the issue of whether the physician's conduct was necessary to save the life of the female under § 20-16-1203.

(c) Upon a motion of the physician, the circuit court shall delay the beginning of the trial for not more than ninety (90) days to permit a hearing under subsection (a) of this section to take place.



§ 20-16-1207 - Provision for anonymity of female.

(a) In every proceeding or action under this subchapter, the circuit court shall rule whether the anonymity of any female upon whom a partial-birth abortion is performed should be preserved from public disclosure if the female does not give her consent to the disclosure.

(b) (1) Upon its own motion or upon motion by a party to the proceeding or action under this subchapter, the circuit court shall make a ruling concerning the anonymity of any female upon whom a partial-birth abortion is performed.

(2) Upon determining that the anonymity should be preserved, the circuit court shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard the female's identity from public disclosure.

(3) Each order under subdivision (b)(2) of this section shall be accompanied by a specific written finding explaining:

(A) Why the anonymity of the female should be preserved from public disclosure;

(B) Why the order is essential to that end;

(C) How the order is narrowly tailored to serve that interest; and

(D) Why no reasonable, less restrictive alternative exists.

(c) In the absence of written consent of the female upon whom a partial-birth abortion has been performed, any person other than a public official who brings an action under this subchapter shall do so under a pseudonym.

(d) This section shall not be construed to conceal the identity of the plaintiff or of a witness from the defendant.









Chapter 17 - Death and Disposition of the Dead

Subchapter 1 - -- General Provisions

§ 20-17-101 - Death -- Legal definition.

(a) An individual is dead who has sustained either:

(1) Irreversible cessation of circulatory and respiratory functions; or

(2) Irreversible cessation of all functions of the entire brain, including the brain stem.

(b) A determination of death shall be made in accordance with accepted medical standards.



§ 20-17-102 - Arkansas Final Disposition Rights Act of 2009.

(a) (1) This section may be cited as the "Arkansas Final Disposition Rights Act of 2009".

(2) As used in this section:

(A) "DD Form 93" means a United States Department of Defense Record of Emergency Data or its successor form;

(B) "Died while serving" means the death of a person in a capacity when the secretary of the military service has the authority to provide for the recovery, care, and disposition of the remains of the person as provided under 10 U.S.C. § 1481(a)(1)-(8) as in effect on January 1, 2011; and

(C) "Final disposition" means the burial, interment, cremation, removal from Arkansas, or other authorized disposition of a dead body or fetus.

(b) (1) (A) Except as provided under subdivision (b)(2) of this section, an individual of sound mind and eighteen (18) or more years of age may execute at any time a declaration specifying the final disposition of his or her bodily remains at his or her death, provided the disposition is in accordance with existing laws, rules, and practices for disposing of human remains.

(B) The declaration of final disposition executed under this section shall be signed by the declarant or another at the declarant's direction and shall be witnessed by two (2) individuals.

(C) Additional consent of any other person is not required if the declaration of final disposition contains a disposition authorized under this section and is otherwise valid under this section.

(2) Notwithstanding any other declaration made under this section or any other law, if the decedent died while serving in any branch of the armed forces of the United States, the National Guard, or a reserve component of the armed forces, the decisions regarding the final disposition for the decedent shall be made by the person authorized to direct disposition on the DD Form 93 completed by the decedent prior to death.

(c) Except as provided under subdivision (b)(2) of this section, a person having possession, charge, or control of the declarant's human remains following the death of a person who has executed a declaration of final disposition shall not knowingly dispose of the body in a manner inconsistent with the declaration.

(d) (1) The right to control the disposition of the remains of a deceased person, the location, manner, and conditions of disposition, and arrangements for funeral goods and services to be provided vests in the following in the order named, provided such person is eighteen (18) years of age or older and is of sound mind:

(A) First, if the decedent died while serving in any branch of the armed forces of the United States, the National Guard, or a reserve component of the armed forces, the decisions regarding the final disposition for the decedent shall be made by the person authorized to direct disposition on the DD Form 93 completed by the decedent prior to death;

(B) Second, a person appointed by the decedent in the decedent's declaration of final disposition executed before his or her death, in accordance with this section;

(C) Third, the surviving spouse;

(D) Fourth, the sole surviving child of the decedent or if there is more than one (1) child of the decedent, the majority of the surviving children;

(E) (i) Fifth, the surviving parent or parents of the decedent.

(ii) If one (1) of the surviving parents is absent, the remaining parent shall be vested with the rights and duties of this section after reasonable efforts have been unsuccessful in locating the absent surviving parent;

(F) Sixth, the surviving brother or sister of the decedent or if there is more than one (1) sibling of the decedent, the majority of the surviving siblings;

(G) Seventh, the surviving grandparent of the decedent or if there is more than one (1) surviving grandparent, the majority of the grandparents;

(H) Eighth, the surviving grandchild of the decedent or if there is more than one (1) surviving grandchild, the majority of the grandchildren;

(I) Ninth, the guardian of the person of the decedent at the time of the decedent's death, if one had been appointed;

(J) (i) Tenth, the person in the classes of the next degree of kinship, in descending order, under the laws of descent and distribution to inherit the estate of the decedent.

(ii) If there is more than one (1) person of the same degree, any person of that degree may exercise the right of disposition;

(K) Eleventh, any representative of state government or a political subdivision thereof that has the statutory obligation to provide for the disposition of the remains of the decedent, including but not limited to any entity authorized to take possession of the remains under § 20-17-701 et seq.; and

(L) In the absence of any person under this subsection, any other person willing to assume the responsibilities to act and arrange the final disposition of the decedent's remains, including without limitation the personal representative of the decedent's estate or the funeral director with custody of the body, after attesting in writing that a good faith effort has been made to no avail to contact the individuals under this subsection.

(2) (A) Within each class, less than the majority of the class shall be vested with the rights of this section if they have used reasonable efforts to notify all other members of the class of their instructions and are not aware of any opposition to those instructions on the part of more than one-half (1/2) of all surviving children.

(B) In this subdivision, "class" means surviving children, siblings, grandparents, or grandchildren, where applicable.

(e) (1) A person entitled under this section to the right of disposition shall forfeit that right, with the right passing to the next qualifying person as listed in this section, in the following circumstances:

(A) (i) Any person charged with murder under § 5-10-101, § 5-10-102, or § 5-10-103, or manslaughter under § 5-10-104, in connection with the decedent's death, and whose charges are known to the funeral director.

(ii) If the charges against such person are terminated by an acquittal, dismissal, or nolle prosequi, the right of disposition is returned to the person;

(B) Any person who does not exercise his or her right of disposition within two (2) days of notification of the death of the decedent or within five (5) days of the decedent's death, whichever is earlier;

(C) Any person who possesses the right of disposition, but who is unwilling to assume the liability for the costs of such arrangements and disposition if sufficient resources are not available in the decedent's estate to pay such costs at the time the costs become due and payable;

(D) (i) When the person entitled to the right of disposition and the decedent were estranged at the time of death.

(ii) (a) As used in this section, "estranged" means a physical and emotional separation from the decedent at the time of death which has existed for a period of time that clearly demonstrates an absence of due affection, trust, and regard for the decedent.

(b) This shall also include the filing of a complaint for divorce by either party that remains pending at the time of the decedent's death or the separation by living apart of the decedent and spouse for a period of more than ninety (90) days preceding the decedent's death; and

(E) Where the Department of Human Services has custody of the decedent and a person authorized under subsection (d)(1) of this section has not claimed the right to possession of the decedent's remains within forty-eight (48) hours following the decedent's death.

(2) If there is a dispute between those sharing the right of disposition as to the decisions regarding the decedent's remains, the circuit court for the county where the decedent resided may award the right of disposition to the person it determines to be the most fit and appropriate to carry out the right of disposition. The following provisions shall apply to the court's determination under this section:

(A) If the persons holding the right of disposition are two (2) or more persons with the same relationship to the decedent and they cannot, by majority vote, make a decision regarding the disposition of the decedent's remains, any of the persons or a funeral director with custody of the remains may file a petition asking the circuit court to make a determination in the matter;

(B) In making a determination under this subdivision (e)(2), the circuit court shall consider the following:

(i) The reasonableness and practicality of the proposed funeral arrangements and disposition;

(ii) The degree of the personal relationship between the decedent and each of the persons claiming the right of disposition;

(iii) The desires of the person or persons who are ready, able, and willing to pay the cost of the funeral arrangements and disposition;

(iv) The convenience and needs of other families and friends wishing to pay respects;

(v) The desires of the decedent; and

(vi) The degree to which the funeral arrangements would allow maximum participation by all wishing to pay respect;

(C) (i) In the event of a dispute regarding the right of disposition, a funeral director is not liable for refusing to accept the remains or to inter or otherwise dispose of the remains of the decedent or complete the arrangements for the final disposition of the remains until the funeral director receives a court order or other written agreement signed by the parties in the disagreement that decides the final disposition of the remains.

(ii) If the funeral director retains the remains for final disposition while the parties are in disagreement, the funeral director may embalm or refrigerate and shelter the body, or both, in order to preserve it while awaiting the final decision of the circuit court and may add the cost of embalming and refrigeration and sheltering to the final disposition costs.

(iii) If a funeral director brings an action under this section or is made a party to an action concerning the right of disposition of the decedent's remains, either individually or as an agent of any entity, the funeral director may add the legal fees and court costs associated with a petition under this section to the cost of final disposition.

(iv) This section may not be construed to require or to impose a duty upon a funeral director or bring an action under this section.

(v) A funeral director may not be held criminally or civilly liable for choosing not to bring an action under this section; and

(D) (i) Except to the degree it may be considered by the circuit court under this subdivision (e)(2), the fact that a person has paid or agreed to pay for all or part of the funeral arrangements and final disposition does not give that person a greater right to the right of disposition than the person would otherwise have.

(ii) The personal representative of the estate of the decedent does not, by virtue of being the personal representative, have a greater claim to the right of disposition than the person would otherwise have.

(f) (1) Any person signing a funeral service agreement, cremation authorization form, or any other authorization for disposition shall be deemed to warrant the truthfulness of any facts set forth therein, including the identity of the decedent whose remains are to be buried, cremated, or otherwise disposed of, and the party's authority to order such disposition.

(2) A funeral establishment, cemetery, or crematory shall have the right to rely on such funeral service contract or authorization and shall have the authority to carry out the instructions of the person or persons whom the funeral home, cemetery, or crematory reasonably believes holds the right of disposition.

(3) Employees of funeral homes, cemeteries, or crematories shall have no responsibility to contact or to independently investigate the existence of any next-of-kin or relative of the decedent.

(4) If there is more than one (1) person in a class who are equal in priority and the funeral home, cemetery, or crematory employee has no knowledge of any objection by other members of such class, that employee shall be entitled to rely on and act according to the instructions of the first such person in the class to make funeral and disposition arrangements, provided that no other person in such class provides written notice of his or her objections to that employee.

(g) A funeral director shall have complete authority to control the final disposition and to proceed under this section to recover reasonable charges for the final disposition when the following applies:

(1) If after a good faith effort has been made with no success to contact the individuals listed under subdivision (d)(1) of this section, the funeral director has no knowledge that any of the persons described in subdivision (d)(1) of this section exist or if none of the persons so described can be found after reasonable inquiry or contacted by reasonable means; and

(2) (A) No person or entity has assumed responsibility for disposition of the remains within five (5) days of the decedent's death or within twenty-four (24) hours after receiving written notice of the facts, whichever is longer, but in no event longer than seven (7) days after the date of the decedent's death.

(B) Written notice may be delivered by hand, United States Postal Service, facsimile transmission, or other reliable means of electronic transmission.

(h) (1) Crematory operators shall not be liable for civil damages for cremating human remains if a declaration of final disposition indicating that the declarant wished to be cremated has been executed under this section.

(2) Crematory operators shall not be liable for civil damages for failing to cremate human remains if:

(A) The declarant executed a declaration of final disposition indicating that he or she did not wish to be cremated; or

(B) The crematory operator knows that there is a dispute as to the validity of the declaration of final disposition.

(i) If a decedent did not execute a declaration of final disposition, the person having lawful possession, charge, or control of the decedent's human remains has the right to dispose of the remains in any manner that is consistent with existing laws, rules, and practices for disposing of human remains, including the right to have the remains cremated.

(j) A funeral home shall not be liable for any damages for carrying out the disposition of a decedent's human remains in any lawful manner that is consistent with a decedent's declaration of final disposition.

(k) (1) In the event that a person claiming the right of disposition directs the cremation of the remains of a decedent or in the event that a funeral director assumes responsibility for the disposition of the remains of a decedent under this section and proceeds to cremate the remains of the decedent, and thereafter no person or entity identified in (d)(1) of this section claims custody of the cremated remains for a period of ninety (90) days following the cremation, the funeral director may dispose of the cremated remains of the decedent.

(2) A funeral home, cemetery, crematory, or an employee who disposes of the remains of a decedent under the terms of this section shall not be subject to criminal or civil liability or subject to disciplinary action for such actions.

(l) A funeral home, cemetery, crematory, or an employee who relies in good faith upon the instruction of an individual claiming the right of disposition shall not be subject to criminal or civil liability or subject to disciplinary action for carrying out the disposition of the remains in accordance with the instruction.

(m) Nothing in this section shall be construed to affect, repeal, or replace the provisions and procedures set forth in the Revised Arkansas Anatomical Gift Act, § 20-17-1201 et seq.



§ 20-17-103 - Notification of death.

Within thirty (30) calendar days after a death certificate is filed pursuant to § 20-18-601, the Division of Vital Records of the Division of Health of the Department of Health and Human Services shall provide notification of the death to the county and circuit court clerks in the county where the deceased was a resident.



§ 20-17-104 - Withholding cardiopulmonary resuscitation in nursing facilities for unwitnessed deaths.

(a) As used in this section:

(1) "Dependent lividity" means clear demarcation of pooled blood within the body;

(2) "Nursing facility" means the same as long-term care facility as defined in § 20-10-101; and

(3) "Rigor" means that major joints such as the jaw, shoulders, elbows, hips, or knees are immovable.

(b) Licensed nurses employed by nursing facilities may withhold cardiopulmonary resuscitation from residents of the facility, regardless of the presence or absence of a Do Not Resuscitate Order when:

(1) The death of the resident was unwitnessed; and

(2) The body evidences clear and unmistakable:

(A) Dependent lividity; or

(B) Rigor.

(c) In cases of unwitnessed deaths under subsection (b) of this section, the following conditions also must be present:

(1) Respirations are absent for at least thirty (30) seconds;

(2) Carotid pulse is absent for at least thirty (30) seconds;

(3) Lung sounds auscultated by stethoscope bilaterally are absent for at least thirty (30) seconds; and

(4) Both pupils, if accessible, are nonreactive to light.

(d) The nursing facility shall document the presence of the above-listed conditions in the resident's records.

(e) (1) Nursing facilities and licensed nurses of nursing facilities who withhold cardiopulmonary resuscitation under this section are not liable for administrative sanctions, civil damages, or subject to criminal prosecution for their actions or the actions of others based on the withholding of cardiopulmonary resuscitation.

(2) A person who acts in good faith reliance of a nursing facility's or nursing facility employee's withholding cardiopulmonary resuscitation under this section is not liable for administrative sanctions, civil damages, or subject to criminal prosecution for the person's actions.






Subchapter 2 - -- Arkansas Rights of the Terminally Ill or Permanently Unconscious Act

§ 20-17-201 - Definitions.

As used in this subchapter:

(1) "Attending physician" means the physician who has primary responsibility for the treatment and care of the patient;

(2) "Declaration" means a writing executed in accordance with the requirements of § 20-17-202(a);

(3) "Health care proxy" is a person eighteen (18) years old or older appointed by the patient as attorney-in-fact to make health care decisions including the withholding or withdrawal of life-sustaining treatment if a qualified patient, in the opinion of the attending physician, is permanently unconscious, incompetent, or otherwise mentally or physically incapable of communication;

(4) "Health care provider" means a person who is licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession;

(5) "Life-sustaining treatment" means any medical procedure or intervention that, when administered to a qualified patient, will serve only to prolong the process of dying or to maintain the patient in a condition of permanent unconsciousness;

(6) "Permanently unconscious" means a lasting condition, indefinitely without change in which thought, feeling, sensations, and awareness of self and environment are absent;

(7) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity;

(8) "Physician" means an individual licensed to practice medicine in this state;

(9) "Qualified patient" means a patient eighteen (18) or more years of age who has executed a declaration or appointed a health care proxy and who has been determined to be in a terminal condition or in a permanently unconscious state by the attending physician and another qualified physician who has examined the patient;

(10) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico; and

(11) "Terminal condition" means an incurable and irreversible condition that, without the administration of life-sustaining treatment, will, in the opinion of the attending physician, result in death within a relatively short time.



§ 20-17-202 - Declaration relating to use of life-sustaining treatment.

(a) An individual of sound mind and eighteen (18) or more years of age may execute at any time a declaration governing the withholding or withdrawal of life-sustaining treatment. The declaration must be signed by the declarant, or another at the declarant's direction, and witnessed by two (2) individuals.

(b) A declaration may be, but need not be, in the following form in the case where the patient has a terminal condition:

"DECLARATION

(c) A declaration may be, but need not be, in the following form in the case where the patient is permanently unconscious:

"DECLARATION

(d) A physician or other health care provider who is furnished a copy of the declaration shall make it a part of the declarant's medical record and, if unwilling to comply with the declaration, promptly so advise the declarant.

(e) In the case of a qualified patient, the patient's health care proxy, in consultation with the attending physician, shall have the authority to make treatment decisions for the patient including the withholding or withdrawal of life-sustaining procedures.

(f) A declaration executed by a qualified individual shall be clear and convincing evidence of his or her wishes, but clear and convincing evidence of an individual's wishes is not limited to the declarations under this section.

(g) (1) The directives concerning nutrition and hydration contained in subsections (b) and (c) of this section shall apply only to declarations executed on and after July 16, 2003.

(2) All declarations executed before that date shall remain in full force and effect, and the provisions of subsections (b) and (c) of this section pertaining to hydration and nutrition shall not be applied in the interpretation or construction of any such declaration, nor shall they be applied to in any way invalidate any such declaration or to otherwise limit the directives, powers, and authority granted under any such declaration.



§ 20-17-203 - When declaration operative.

A declaration becomes operative when (i) it is communicated to the attending physician and (ii) the declarant is determined by the attending physician and another physician in consultation either to be in a terminal condition and no longer able to make decisions regarding administration of life-sustaining treatment or to be permanently unconscious. When the declaration becomes operative, the attending physician and other health care providers shall act in accordance with its provisions or comply with the transfer provisions of § 20-17-207.



§ 20-17-204 - Revocation of declaration.

(a) (1) A declaration may be revoked at any time and in any manner by the declarant without regard to the declarant's mental or physical condition. A revocation is effective upon communication to the attending physician or other health care provider by the declarant or a witness to the revocation.

(2) (A) The wishes of a patient who requests nutrition or hydration, or both, shall be honored.

(B) Unless the use of artificial means is specifically requested, a patient's request for nutrition or hydration, or both, shall not be honored by use of artificial means if doing so would require the insertion of any apparatus into the patient's body.

(b) The attending physician or other health care provider shall make the revocation a part of the declarant's medical record.



§ 20-17-205 - Recording determination of terminal condition or permanent unconsciousness and declaration.

Upon determining that the declarant is in a terminal condition or permanently unconscious, the attending physician who knows of a declaration shall record the determination and the terms of the declaration in the declarant's medical record.



§ 20-17-206 - Treatment of qualified patient.

(a) A qualified patient may make decisions regarding life-sustaining treatment as long as the patient is able to do so.

(b) This subchapter does not affect the responsibility of the attending physician or other health care provider to provide treatment, including nutrition or hydration, or both, for a patient's comfort or alleviation of pain.

(c) The declaration of a qualified patient known to the attending physician to be pregnant must not be given effect as long as it is possible that the fetus could develop to the point of live birth with continued application of life-sustaining treatment.



§ 20-17-207 - Transfer of patients.

An attending physician or other health care provider who is unwilling to comply with this subchapter shall as promptly as practicable take all reasonable steps to transfer care of the declarant to another physician or health care provider.



§ 20-17-208 - Immunities.

(a) In the absence of knowledge of the revocation of a declaration, a person is not subject to civil or criminal liability or discipline for unprofessional conduct for carrying out the declaration pursuant to the requirements of this subchapter.

(b) A physician or other health care provider, whose actions under this subchapter are in accord with reasonable medical standards, is not subject to criminal or civil liability or discipline for unprofessional conduct with respect to those actions.



§ 20-17-209 - Penalties.

(a) A physician or other health care provider who willfully fails to transfer in accordance with § 20-17-207 is guilty of a Class A misdemeanor.

(b) A physician who willfully fails to record the determination of terminal condition or permanent unconsciousness in accordance with § 20-17-205 is guilty of a Class A misdemeanor.

(c) An individual who willfully conceals, cancels, defaces, or obliterates the declaration of another without the declarant's consent or who falsifies or forges a revocation of the declaration of another is guilty of a Class A misdemeanor.

(d) An individual who falsifies or forges the declaration of another, or willfully conceals or withholds personal knowledge of a revocation as provided in § 20-17-204, is guilty of a Class D felony.

(e) An individual who requires or prohibits the execution of a declaration as a condition for being insured for, or receiving, health care services is guilty of a Class D felony.

(f) A person who coerces or fraudulently induces another to execute a declaration under this subchapter is guilty of a Class D felony.

(g) The sanctions provided in this section do not displace any sanction applicable under other law.



§ 20-17-210 - Miscellaneous provisions.

(a) Death resulting from the withholding or withdrawal of life-sustaining treatment pursuant to a declaration and in accordance with this subchapter does not constitute, for any purpose, a suicide or homicide.

(b) The making of a declaration pursuant to § 20-17-202 does not affect in any manner the sale, procurement, or issuance of any policy of life insurance or annuity, nor does it affect, impair, or modify the terms of an existing policy of life insurance or annuity. A policy of life insurance or annuity is not legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining treatment from an insured qualified patient, notwithstanding any term to the contrary.

(c) A person may not prohibit or require the execution of a declaration as a condition for being insured for, or receiving, health care services.

(d) This subchapter creates no presumption concerning the intention of an individual who has revoked or has not executed a declaration with respect to the use, withholding, or withdrawal of life-sustaining treatment in the event of a terminal condition or permanent unconsciousness.

(e) This subchapter does not affect the right of a patient to make decisions regarding use of life-sustaining treatment, so long as the patient is able to do so, or impair or supersede any right or responsibility that a person has to effect the withholding or withdrawal of medical care.

(f) This subchapter does not require any physician or other health care provider to take any action contrary to reasonable medical standards.

(g) This subchapter does not condone, authorize, or approve mercy killing or euthanasia.



§ 20-17-211 - When health care provider may presume validity of declaration.

In the absence of knowledge to the contrary, a physician or other health care provider may presume that a declaration complies with this subchapter and is valid.



§ 20-17-212 - Recognition of declaration executed in another state.

A declaration executed in another state in compliance with the law of that state or of this state is validly executed for purposes of this subchapter.



§ 20-17-213 - Effect of previous declaration.

An instrument executed before July 20, 1987, which substantially complies with § 20-17-202(a) must be given effect pursuant to the provision of this subchapter.



§ 20-17-214 - Who may execute written request for another.

(a) If any person is a minor or an adult where a valid declaration does not exist and a health care proxy has not been designated and who, in the opinion of the attending physician, is no longer able to make health care decisions, then the declaration may be executed in the same form on his or her behalf by the first of the following individuals or category of individuals who exist and are reasonably available for consultation:

(1) A legal guardian of the patient, if one has been appointed;

(2) In the case of an unmarried patient under the age of eighteen (18), the parents of the patient;

(3) The patient's spouse;

(4) The patient's adult child or, if there is more than one (1), then a majority of the patient's adult children participating in the decision;

(5) The parents of a patient over the age of eighteen (18);

(6) The patient's adult sibling or, if there is more than one (1), then a majority of the patient's adult siblings participating in the decision;

(7) Persons standing in loco parentis to the patient; or

(8) A majority of the patient's adult heirs at law who participate in the decision.

(b) (1) Even if an advance directive that includes a directive to withhold nutrition or hydration, or both, is signed by a person under this section, if the terminally ill patient requests nutrition or hydration, his or her wishes shall be honored.

(2) Unless the use of artificial means is specifically requested, a patient's request for nutrition or hydration, or both, shall not be honored by use of artificial means if doing so would require the insertion of any apparatus into the patient's body.



§ 20-17-215 - Short title.

This subchapter may be cited as the "Arkansas Rights of the Terminally Ill or Permanently Unconscious Act".



§ 20-17-216 - Severability.

If any provision of this subchapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this subchapter which can be given effect without the invalid provision or application, and to this end, the provisions of this subchapter are severable.



§ 20-17-217 - Effective date.

This subchapter takes effect on July 20, 1987.



§ 20-17-218 - Repeal.

The following acts and parts of acts are repealed:

(1) Acts 1977, No. 879; and

(2) All laws and parts of laws in conflict with this subchapter.






Subchapter 3 - -- Postmortems

§ 20-17-301 - Subchapter cumulative.

This subchapter is cumulative and does not alter or repeal any law or laws in effect prior to June 9, 1955.



§ 20-17-302 - Consent.

(a) Consent for a licensed physician to conduct a postmortem examination on the body of a deceased person shall be deemed sufficient when given by the deceased, if in writing, and signed and acknowledged prior to his or her death or when given by whichever one (1) of the following assumes custody of the body for purposes of burial:

(1) Father;

(2) Mother;

(3) Husband;

(4) Wife;

(5) Child;

(6) Guardian;

(7) Next of kin; or

(8) In the absence of any of the persons listed in subdivisions (a)(1)-(7) of this section, a friend or a person charged by law with the responsibility for burial.

(b) If two (2) or more such persons assume custody of the body, consent of one (1) of them shall be deemed sufficient.



§ 20-17-303 - Disposition of body.

After the examination has been completed, the dead body shall be delivered to the relatives or friends of the deceased person for burial.






Subchapter 4 - -- Donation of Eyes



Subchapter 5 - -- Anatomical Gifts Generally

§ 20-17-502 - Organ Donor Awareness Education Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Organ Donor Awareness Education Trust Fund".

(b) The fund shall consist of all moneys donated or collected for the purpose of educating or informing the public of the need for organ donations, all interest earned from the investment of fund balances, and any remaining fund balances carried forward from year to year.

(c) The Director of the Department of Finance and Administration may accept any gifts, grants, bequests, devises, and donations made to the State of Arkansas for the purposes of organ donor awareness education. Moneys received for the purposes stated in this section shall be deposited into the fund.

(d) The Department of Finance and Administration shall administer the fund.

(e) The director shall grant funds available and appropriated from the fund to the Arkansas Regional Organ Recovery Agency or its successor agency to be used for educational or informational materials and other related costs associated with informing or educating the public about organ donations and organ donation awareness.

(f) The agency or its successor agency shall annually provide to the Chief Fiscal Officer of the State documentation evidencing that granted funds have been used in accordance with the purposes of this act.



§ 20-17-503 - Informational or educational booklets.

(a) If booklets or other information sources on the importance of organ donations are provided through the grant program established under § 20-17-502, the Revenue Division of the Department of Finance and Administration shall make the materials available to the public through the various offices of the division.

(b) The booklets or other information sources shall be approved by the Division of Health of the Department of Health and Human Services.






Subchapter 6 - -- Arkansas Anatomical Gift Act

§ 20-17-617 - Procurement of transplantable tissue -- Coroners -- Procurement agencies.

(a) The coroners and medical examiners of the counties of Arkansas shall make reasonable efforts to facilitate procurement of transplantable organs and tissues in coordination with organ recovery agencies.

(b) All organs and tissue procured in Arkansas shall be offered first to Arkansas patients before consideration of out-of-state patients unless that would be in conflict with federally mandated guidelines.



§ 20-17-618 - Organ donor registry.

(a) (1) The Office of Driver Services shall assist in establishing a registry of organ donors by providing information to an organ procurement agency created, organized, and existing under the laws of the State of Arkansas. The information shall list persons who have agreed to make an anatomical gift as indicated on their operator's or chauffeur's licenses.

(2) The information shall include the person's name, address, sex, birth date, driver's license number, and any limitations on the purposes of the anatomical gift.

(b) (1) Access to the registry maintained by the organ procurement agency shall be provided to all other organ procurement agencies licensed, accredited, and approved under Arkansas law.

(2) Organ procurement agencies may release information from the registry to tissue banks that have written agreements with the organ procurement agency.

(3) However, information obtained from the registry shall not be distributed further to any other person or entity.

(c) Any person whose name has been placed on the organ donor registry may have his or her name deleted by filing the appropriate form with the office.






Subchapter 7 - -- Unclaimed Bodies

§ 20-17-701 - Rights of coroner, justice of the peace, or courts unaffected.

None of the provisions of this subchapter shall affect the right of a coroner or a justice of the peace to hold the dead body as described under § 20-17-703 for the purpose of investigating the cause of death, nor shall this subchapter affect the right of any court of competent jurisdiction from entering an order affecting the disposition of the body.



§ 20-17-702 - Search for next of kin.

(a) The person who assumes original and lawful possession, charge, or control of any body as described in this subchapter shall conduct a diligent search for relatives or next of kin of the deceased, or that person shall request the county sheriff or such other person as may be required by law to conduct the search. The person conducting the search shall make every effort to find the spouse, if any, of the deceased. However, if the person conducting the search is not satisfied that the putative spouse is, in fact, a legal spouse, or it is determined that no spouse exists, then every effort shall be made to find the parents and siblings, if any, of the deceased.

(b) If the identity of the deceased is not known, the investigation shall include, but not be limited to, the taking of fingerprints and sending the fingerprint records to the Federal Bureau of Investigation in Washington, D.C., for identification and filing.



§ 20-17-703 - Notice to Department of Anatomy of the University of Arkansas for Medical Sciences.

(a) Any person in charge of a prison, morgue, hospital, funeral parlor, or mortuary, any person who is a public officer, agent, or employee of the state, any county, or municipality, and all persons coming into possession, charge, or control of any human body which is unclaimed for burial shall notify the head of the Department of Anatomy of the University of Arkansas for Medical Sciences, or his or her designate, as agent for the University of Arkansas for Medical Sciences, that the body, if unclaimed, is available for use in the advancement or study of medical science.

(b) For the purpose of notifying the University of Arkansas for Medical Sciences of its availability, an "unclaimed body" is defined as a human body in the possession, charge, or control of the persons named in subsection (a) of this section for a period not to exceed forty-eight (48) hours, during which time the right of any relative, next of kin, friend, any representative of a fraternal society of which the deceased was a member, or a representative of any charitable or religious group to claim the body for burial purposes is recognized.



§ 20-17-704 - Delivery to University of Arkansas for Medical Sciences.

Upon expiration of the forty-eight (48) hours as provided in § 20-17-703, if the dead human body has not been claimed for burial, the person then having possession, charge, or control shall surrender or deliver the body to the University of Arkansas for Medical Sciences, if so requested by it.



§ 20-17-705 - Wishes of deceased for disposition honored.

(a) No unclaimed dead human body shall be surrendered to the University of Arkansas for Medical Sciences under this subchapter if there is proof that the deceased has during his or her last illness expressed his or her desire to be buried or otherwise interred.

(b) Any adult may by will or otherwise donate his or her body to the University of Arkansas for Medical Sciences under the Revised Arkansas Anatomical Gift Act, § 20-17-1201 et seq.



§ 20-17-706 - Cost of embalming and transportation.

(a) If the University of Arkansas for Medical Sciences determines that there is a need for the body, that the body is suitable for anatomical science or study, and that the body has not been embalmed, then the university, at its expense, shall immediately arrange for proper embalmment of the body by a licensed embalmer, either with the person having possession, charge, or control thereof if the person is a licensed embalmer or licensed funeral director or with any other licensed embalmer or licensed funeral director.

(b) If the body has been embalmed prior to the claim of the University of Arkansas for Medical Sciences, as is customary, or the body is embalmed by its direction according to the provisions of this subchapter, the University of Arkansas for Medical Sciences shall pay twenty-five dollars ($25.00) as a reimbursement of embalming expenses and shall assume costs for transportation of the body when shipment is at its direction.

(c) Should the body be embalmed prior to legal claim, any person or organization asserting legal claim to the body within forty-eight (48) hours after death as provided in this subchapter shall assume responsibility for at least twenty-five dollars ($25.00) of the cost thereof, together with reasonable costs for transportation of the body which may have been incurred.

(d) If the deceased had provided for the use of his or her body for medical science under the Arkansas Anatomical Gift Act, § 20-17-601 et seq., and provided funds in his or her estate for burial, the University of Arkansas for Medical Sciences shall be free of all claims for the expenses as ordinarily provided under subsections (a)-(c) of this section.



§ 20-17-707 - Holding period for the University of Arkansas for Medical Sciences.

(a) The University of Arkansas for Medical Sciences shall cause any body accepted under this subchapter to be retained in a proper state of preservation for ninety (90) days after the date the body is received by it.

(b) During this time any relative, next of kin, friend, any representative of a fraternal society of which the deceased was a member or a representative of a charitable or religious group may claim the body for burial at his or her or its expense as stated in § 20-17-706(a)-(c).

(c) If a claim is made, the University of Arkansas for Medical Sciences shall be reimbursed by the claimant for the embalming fee and transportation charges that have been incurred by it in favor of the body claimed.

(d) If the body is not claimed by any person or organization within ninety (90) days from the date of arrival at the University of Arkansas for Medical Sciences, then all right, title, and interest in the body shall be deemed to vest in the state for the benefit of the University of Arkansas for Medical Sciences, and any living relative, next of kin, friend, or organization shall be deemed to have consented irrevocably to use of the body for the advancement or study of medical science.



§ 20-17-708 - Disposition after use.

(a) At any time when a body as described in this subchapter shall have been used and deemed of no further value to medical science or study, the University of Arkansas for Medical Sciences shall cause the body to be buried or otherwise disposed of according to law, or the remains may be claimed by a member of the family of the deceased for burial at his ot her expense if the body had been willed to the University of Arkansas for Medical Sciences under provisions of Acts 1949, No. 283 [repealed].

(b) If the body as described in § 20-17-703 is deemed unsuitable for anatomical study or research, the person having possession, charge, or control of the body shall be notified, and the body shall then be disposed of in accordance with existing laws, rules, and practices for disposing of unclaimed bodies.



§ 20-17-709 - Records.

The University of Arkansas for Medical Sciences shall cause a complete record to be kept of all bodies received under this subchapter, and the record shall be open to inspection by any municipal, county, or state officer.



§ 20-17-710 - Nonliability.

No person shall be civilly liable for possessing, examining, dissecting, or handling in any lawful manner any cadaver under this subchapter.






Subchapter 8 - -- Disposition of Human Tissue

§ 20-17-801 - Fetus and tissue generally.

(a) (1) Any physician removing or otherwise acquiring any tissue of the human body may, in his or her discretion, after making or causing to be made such scientific examination of the tissue as he or she may deem appropriate or as may be required by law, custom, or rules and regulations of the hospital or other institution in which the tissue may have been removed or acquired, authorize disposition of the tissue by incineration, cremation, burial, or other sanitary method approved by the State Board of Health. The physician may authorize the disposition pursuant to this subsection unless he or she has been furnished, prior to removal or acquisition of the tissue or at any time prior to its disposal, a written request that the tissue shall be delivered to the patient or someone in his or her behalf or, if death has occurred, to the person claiming the dead body for burial or cremation.

(2) However, no tissue shall be delivered except as may be permitted by rules and regulations of the board.

(3) Any hospital or other institution acquiring possession of any tissue and not having written instructions to the contrary from the attending physician, the patient, or the person claiming a dead body for burial or cremation, or someone acting in their behalf, may immediately dispose of the tissue as provided for in this subsection.

(b) (1) No external member of the human body may be disposed of pursuant to subsection (a) of this section within forty-eight (48) hours of its removal or acquisition unless consent thereto is obtained in writing from the patient or the person authorizing the medical or surgical treatment of the patient, and no dead fetus shall be so disposed of within the same period of time unless consent thereto is obtained in writing from the mother of the dead fetus or the mother's spouse.

(2) For the purposes of this section, an external member of the human body is defined as an arm or one (1) or more joints thereof, a hand, a finger or one (1) or more joints thereof, a leg or one (1) or more joints thereof, a foot, a toe or one (1) or more joints thereof, an ear or the greater part thereof, or the nose or the greater part thereof.

(3) For the purposes of this section, a dead fetus is defined as a product of human conception exclusive of its placenta or connective tissue, which has suffered death prior to its complete expulsion or extraction from the mother as established by the fact that, after the expulsion or extraction the fetus does not breathe or show any other evidence of life, such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(c) The board shall promulgate all reasonable and necessary rules and regulations to effectuate the provisions of this section.



§ 20-17-802 - Fetal remains resulting from abortion.

(a) Any physician who performs an abortion shall ensure that the fetal remains and all parts thereof are disposed of in a fashion similar to that in which other tissue is disposed.

(b) (1) No person shall perform any biomedical or behavioral research on a fetus born alive as the result of a legal abortion unless the research is for the exclusive benefit of the fetus so born.

(2) No person shall perform any biomedical or behavioral research on any fetus born dead as the result of a legal abortion or on any fetal tissue produced by the abortion without permission of the mother.

(c) No person shall buy, sell, give, exchange, or barter or offer to buy, sell, give, exchange, or barter any fetus born dead as a result of a legal abortion or any organ, member, or tissue of fetal material resulting from a legal abortion.

(d) No person shall possess either a fetus born dead as a result of a legal abortion or any organ, member, or tissue of fetal material resulting from a legal abortion.

(e) This section shall not apply to:

(1) A physician performing a legal abortion or a pathologist performing a pathological examination as the result of a legal abortion and shall not apply to an employee, agent, or servant of such a physician or pathologist;

(2) The staff, faculty, students, or governing body of any institution of higher learning or institution of secondary education to the extent of courses of instruction taught and research conducted at the institutions;

(3) Licensed physicians or their employees, agents, and servants while in the conduct of medical research; or

(4) Any licensed physician when performing a standard autopsy examination.

(f) Any person violating this section shall be guilty of a Class A misdemeanor.






Subchapter 9 - -- Cemeteries Generally

§ 20-17-901 - Registration required.

All cemeteries now existing in the state shall be registered with the county judge, if under his or her jurisdiction, or with the mayor, as the case may be, and a copy of the registration shall be filed with the Division of Health of the Department of Health and Human Services. This registration shall show the location and boundaries of the cemetery.



§ 20-17-902 - Burial in registered cemetery required -- Records.

(a) It shall be unlawful to bury a dead body outside of a registered cemetery.

(b) The sexton or person in charge of the cemetery shall keep a correct record on a form prescribed by the Division of Health of the Department of Health and Human Services of each body buried in the cemetery.



§ 20-17-903 - Application to locate or extend boundaries.

(a) Whenever it is proposed to locate a cemetery or to extend the boundaries of an existing cemetery, the party so proposing shall make written application to the county judge or to the mayor of an incorporated city or town, according to whether the cemetery or extension of a cemetery is to be located in the jurisdiction of one (1) or the other of these authorities. The written description shall describe accurately the location and boundaries of the proposed cemetery or extension of a cemetery.

(b) Before acting upon the application, the county judge or the mayor, as the case may be, shall refer the application to the Division of Health of the Department of Health and Human Services for investigation from a sanitary standpoint. In making such an investigation the division shall take into consideration the proximity of the proposed cemetery or extension of a cemetery to human habitations, the nature of the soil, the drainage of the ground, the danger of pollution of valuable springs or streams of water, and such other conditions as would bear upon the situation.

(c) Having completed its investigation as promptly as can be done, the division shall submit a report to the judge or the mayor, as the case may be, and either approve or disapprove the application.

(d) Having received the report from the division, the judge or the mayor, as the case may be, as recommended by the division, shall either grant or deny the application.

(e) Should the application be granted, the judge or the mayor, as the case may be, shall issue to the party making the application in such form as may be prescribed by the division a permit to establish or extend the cemetery in question.

(f) The permit shall be recorded in the office of the county judge or the mayor and a copy forwarded to the division.



§ 20-17-904 - Perpetual care trust.

(a) By trust instrument or will, any person may establish a trust fund in perpetuity with the income from the trust fund to go to the upkeep of certain specified burial lots or plots in one (1) or more cemeteries or burial grounds in the State of Arkansas.

(b) (1) No amount placed in trust pursuant to subsection (a) of this section by any one (1) trustor or testator shall be in excess of the sum of two hundred thousand dollars ($200,000).

(2) The trust fund shall be:

(A) Invested in state, municipal, or federal obligations;

(B) Deposited for interest in a savings and loan association whose funds are insured by the Federal Savings and Loan Insurance Corporation; or

(C) Placed on interest-bearing time deposit in a bank whose funds are guaranteed by the Federal Deposit Insurance Corporation.

(3) The trust fund shall be so invested or deposited as directed by the circuit court of the county in which are located the burial grounds specified in the trust instrument of the trustor or will of the testator.

(c) The trustee of the fund shall file an annual report in the circuit court of the county in which the burial grounds are located showing the receipts and disbursements from the trust fund.

(d) The provisions of subsections (a)-(c) of this section are in addition to any other laws relating to cemeteries and trust funds.

(e) No rule against perpetuities shall apply to property or funds set aside or trust created for the perpetual care of burial lots in cemeteries.



§ 20-17-905 - Abandonment.

(a) The circuit court of the county may order the removal of the dead from an abandoned cemetery which lies outside the limits of any city of the first class of one hundred thousand (100,000) or more in population.

(b) Notice of the filing of a petition for the removal of the dead from an abandoned cemetery under this section shall be in a newspaper having general circulation in the county where the cemetery is located, and hearing on the petition shall be held not earlier than twenty (20) days following this publication.

(c) Upon the hearing, if the court finds that the cemetery is abandoned as defined in subsection (e) of this section, it shall authorize the removal of the dead to another cemetery for which a permanent maintenance fund has been established as provided in § 20-17-1013.

(d) After removal of the dead from a cemetery pursuant to this section, the petitioners shall file with the court a report that the removal has been done, and thereupon the court shall enter an order declaring the cemetery abandoned for cemetery purposes. Upon the entry of the order, the property shall become subject to taxation like other property.

(e) For the purposes of this section, an "abandoned cemetery" is a cemetery:

(1) For which no permanent maintenance fund as provided in § 20-17-1013 has been established;

(2) Which is not suitably maintained and preserved as a cemetery;

(3) In which there have been no interments for a period of fifteen (15) years; and

(4) Which contains at least six (6) permanent grave markers.



§ 20-17-906 - Disposition of abandoned cemetery lots.

(a) As used in this section, "lot" means any lot or portion of a lot in a cemetery owned by a county or municipality which has not been used for the interment of human remains and for which no provision for perpetual care was made at the time the lot was sold or at any time subsequent to the time the lot was sold.

(b) The governing body of any county or municipality or other officials having control over a cemetery may maintain in the circuit court in the county within which the cemetery is located a proceeding for the termination and forfeiture of the rights and interests of an owner of any lot or lots in the cemetery whenever the present owner of the lot is unknown to the governing body of the county or municipality or other officials and a period of at least seventy-five (75) years has passed since any portion of the lot has been used for interment purposes.

(c) (1) The proceeding shall be commenced by the filing of a verified petition with the clerk of the circuit court.

(2) The petition shall:

(A) Identify the lot or lots;

(B) State that the portion of the lot to be reclaimed has not been used for the interment of human remains and that a core or sound test has been conducted to determine that the portion contains no remains;

(C) State that the present owner of the lot is unknown to the governing body of the county or municipality or other officials having control over the cemetery;

(D) State that a period of at least seventy-five (75) years has passed since any portion of the lot was used for interment purposes; and

(E) Request that the court issue an order declaring the lot abandoned and further declaring all of the rights and interests of the owner terminated and forfeited.

(3) The petition shall be accompanied by an affidavit by the governing body of the county or municipality or other officials that a diligent search to locate the present owner of the lot has been made but that the owner has not been located.

(d) Upon the filing of the petition and affidavit, the clerk of the circuit court shall fix a time for a hearing on the petition not less than thirty (30) days nor more than ninety (90) days after the date of the filing.

(e) (1) The governing body of the county or municipality or other officials shall give notice of the hearing:

(A) By posting copies of the notice in three (3) conspicuous places in the cemetery which is owned or operated by the governing body or other officials;

(B) By mailing a copy of the notice by registered mail to the last known owner of the lot; and

(C) By publishing the notice one (1) time each week for three (3) successive weeks in some newspaper of general circulation in the county within which the cemetery is located, the first publication being made not less than thirty (30) days before the date of hearing.

(2) The notice shall identify the lot and shall state:

(A) The name and address of the last known owner of the lot;

(B) That a hearing will be held to determine whether or not the present owner of the lot shall have his or her right and interest terminated and forfeited by a declaration of abandonment of the lot; and

(C) The time and place of the hearing.

(f) If upon the hearing the court determines from the evidence presented that the present owner of the lot is unknown, that the governing body or other officials have made a diligent search to locate the present owner, that a period of seventy-five (75) years or more has passed since any portion of the lot has been used for human interment, and that a core or sound test has been conducted to determine that the lot contains no remains, then a decree shall be entered adjudicating the lot, lots, or parts thereof, to have been abandoned and, further, ordering the subsequent termination and forfeiture of all rights and interests of the owner.

(g) The court shall dismiss the proceeding if it determines any of the following from the evidence which is presented:

(1) That any of the material facts stated in the petition are not true;

(2) That the identity of the present owner of the lot is known; or

(3) That the governing body or other official has not made a diligent search to locate the present owner.

(h) (1) Upon order of the court declaring the lot to be abandoned, the full title to the lot shall revert to the cemetery.

(2) The order of the court shall not become final until one (1) year after the date on which it is entered. During that time, any person may petition the court to reopen the proceeding, and the court, after notice to the governing body or other officials, may reopen the proceeding and may hear and consider any additional evidence regarding the ownership of the lot and may modify or amend the order which it made or, if the court makes any of the determinations under subsection (g) of this section, it shall dismiss the proceeding.

(i) (1) Within thirty (30) days after the date on which the court order is entered, the governing body or other officials shall publish notice of the order:

(A) One (1) time in a newspaper of general circulation in the county in which the cemetery is located; and

(B) By mailing a copy of the order by registered mail to the last known owner of the lot or to the last known owner of the right of interment in the lot.

(2) The notice which is mailed and published shall identify the lot which is covered by the order and shall state:

(A) The name and address of the last known owner of the lot;

(B) That the court has ordered that the lot is to be declared abandoned and that the court has further ordered that the rights and interests of the owner are to be subsequently terminated and forfeited; and

(C) The date upon which the order of the court will become final.

(j) The lot shall be deemed abandoned, and the rights and interests of the present owner shall be terminated and forfeited as of the date upon which the order of the court becomes final. Thereafter, the cemetery shall be the owner of the lot and may resell or otherwise recover it.

(k) The proceeds derived from any sale of a lot, the ownership of which is obtained as provided in this section, shall be used as follows:

(1) First, to reimburse the petitioner for the costs of suit and necessary expenses including attorneys' fees incurred by the petitioner in the proceeding;

(2) Then, of the remainder of the proceeds:

(A) Not less than seventy-five percent (75%) shall be held in trust and shall be used only for expenses of administration, maintenance, restoration, preservation, and other improvements of the cemetery; and

(B) Any amounts remaining thereafter shall be used for immediate improvements and maintenance of the cemetery.

(l) In no event shall any existing monument, retaining wall, fence, bench, or other ornamentation be altered or removed by the petitioner or his or her agent or employee or by any subsequent owner of a lot reclaimed and sold as provided in this section.



§ 20-17-907 - County abandoned cemetery registration boards.

(a) The county judge shall appoint three (3) members to an abandoned cemetery registration board if:

(1) At least ten (10) qualified voters within the county petition the county judge to provide minimum maintenance for a specific abandoned cemetery; and

(2) In the case of private property, the property owner agrees in writing that the abandoned cemetery may be accessed for minimum maintenance.

(b) Each member shall be a real property owner in the county.

(c) (1) The initial board members shall be appointed to serve for terms of one (1), two (2), and three (3) years.

(2) The length of the term of each member shall be determined by the county judge when making the appointment.

(d) As the terms of the board members expire, the judge shall appoint successor board members to hold office for a term of three (3) years.

(e) The county judge may reappoint a board member whose term is expiring.

(f) If a vacancy occurs before a board member's term expires, the county judge shall appoint a new member to complete the term.

(g) Members of the board shall serve without pay or other compensation for their services.

(h) (1) The board shall select one (1) of the board members as chair.

(2) The chair shall serve at the pleasure of the board.



§ 20-17-908 - Responsibilities of county abandoned cemetery registration boards.

(a) A county abandoned cemetery registration board shall have the authority to register abandoned cemeteries within the county as defined in § 20-17-905, but only after a petition has been filed pursuant to § 20-17-907.

(b) At any time, the board may conduct an examination of a petitioned abandoned cemetery within the county.

(c) (1) If funds and voluntary manpower are available, the board shall provide for the cleaning of petitioned abandoned cemeteries within the county that meet minimum requirements for maintenance at least one (1) time in the spring and one (1) time in the fall.

(2) Cleaning is intended to remove weeds, debris, and foreign material that degrade the burial site.

(d) The board may post a small sign to inform the public that the abandoned cemetery is under the care of the board.



§ 20-17-909 - Minimum maintenance for petitioned abandoned cemeteries.

Petitioned abandoned cemeteries that are no more than one (1) acre in size are eligible for minimum maintenance.



§ 20-17-910 - Abandoned cemeteries on private property.

(a) If a petitioned abandoned cemetery is on private property with no access by the public, the property owner may grant permission to the county abandoned cemetery registration board to enter for maintenance by providing a written statement.

(b) The statement shall be notarized and shall provide a conditional easement to the board for ingress and egress for the purpose of maintenance.

(c) The easement shall be recorded at the county courthouse within sixty (60) days after signing.



§ 20-17-911 - Minimum maintenance providers.

Minimum maintenance for petitioned abandoned cemeteries may be secured from any source the county abandoned cemetery registration board can obtain, including work-release prisoners.






Subchapter 10 - -- Cemetery Act for Perpetually Maintained Cemeteries

§ 20-17-1001 - Title.

This subchapter may be cited as the "Cemetery Act for Perpetually Maintained Cemeteries".



§ 20-17-1002 - Definitions.

As used in this subchapter:

(1) "Care and maintenance" means the continual maintenance of the cemetery grounds and graves in keeping with a properly maintained cemetery;

(2) "Cemetery" means any land or structure in this state dedicated to and used or intended to be used for interment of human remains. It may be either a burial park for earth interments, a mausoleum for vault or crypt interments, or a combination of one (1) or more thereof;

(3) "Cemetery company" means an individual, partnership, corporation, limited liability company, or association, now or hereafter organized, owning or controlling cemetery lands or property and conducting the business of a cemetery or making an application with the Arkansas Cemetery Board to own or control the lands or conduct the business;

(4) "Columbarium" means a structure or room or space in a building or structure used or intended to be used for the interment of cremated human remains;

(5) "Crypt" means a chamber of sufficient size to inter the remains of a deceased person;

(6) "Infant interment garden" means a designated area in a perpetual care cemetery for the interments of infants and children no more than twenty-four (24) months of age;

(7) "Interment" means the lawful disposition of the remains of a deceased person as provided by law;

(8) "Lawn crypt" means an interment space sometimes referred to as a "belowground crypt", "westminister", or "turf top crypt" in a preplaced chamber or burial vault either side-by-side or at multiple depths, covered by earth and sod;

(9) "Lot or grave space" means a space of ground in a cemetery used or intended to be used for interment therein;

(10) "Mausoleum" means a community-type structure or room or space in a building or structure used or intended to be used for the interment of human remains in crypts or niches;

(11) "Niche" means a space in a columbarium that is used or intended to be used for the interment of the cremated remains of one (1) or more deceased persons;

(12) "Permit holder" means a cemetery company that holds a permit issued by the board to own or operate a perpetual care cemetery; and

(13) "Perpetual care cemetery" means a cemetery for the benefit of which a permanent maintenance fund has been established in accordance with this subchapter.



§ 20-17-1003 - Application of subchapter -- Exceptions.

(a) This subchapter applies to all cemeteries and burial grounds located in the State of Arkansas unless the cemetery is owned and operated by:

(1) A church or similar religious organization;

(2) A municipality or county government;

(3) A family, exclusively for its own family use; or

(4) A community nonprofit association in which no person is entitled to receive pecuniary profit other than the bookkeeper and maintenance crew.

(b) Persons who do not and have never received more than two thousand dollars ($2,000) gross proceeds in any one (1) year from the sale of parcels of realty to be used as human burial sites are exempt from this subchapter.

(c) All cemeteries that advertise or operate all or a part thereof as perpetual care or permanent maintenance cemeteries shall be subject to this subchapter regardless of the organization of the person or group owning and operating the cemetery or burial grounds.



§ 20-17-1004 - Arkansas Cemetery Board -- Creation -- Members.

(a) The Arkansas Cemetery Board is to consist of seven (7) members selected as follows:

(1) The Securities Commissioner or his or her designated deputy shall be a voting member of the board;

(2) Six (6) members shall be appointed by the Governor for terms of four (4) years, as follows:

(A) Four (4) of the six (6) members appointed by the Governor shall be owners or operators of a licensed perpetual care cemetery in this state;

(B) One (1) member shall be appointed by the Governor and shall be a citizen of the State of Arkansas, of good character, and a qualified elector, but this person shall not have any interest in a cemetery or funeral home either within or without the State of Arkansas; and

(C) One (1) member shall be sixty (60) years of age or older, appointed from the state at large, subject to the confirmation of the Senate, and shall represent the elderly. This member shall not be actively engaged in or retired from any profession or occupation which is regulated by the board.

(b) (1) The Governor shall appoint one (1) alternate member for the same term and having the same qualifications as a regular member. This member shall substitute for any regular member when a conflict of interest disqualifies a regular member.

(2) If a matter comes before the board involving a cemetery in which a member has a financial interest, then the member is disqualified from participating in the discussion or vote on the matter, and the alternate member shall substitute for the disqualified member.

(3) The alternative member shall substitute for an absent member if necessary to constitute a quorum under § 20-17-1005(c).

(c) Vacancies on the board due to death, resignation, or other cause of any appointed member shall be filled by appointment of the Governor for the unexpired portion of the term in the same manner as was required for the initial appointment.

(d) Members shall serve without pay or other compensation for their services except that members may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 20-17-1005 - Arkansas Cemetery Board -- Proceedings.

(a) Any action taken by the Arkansas Cemetery Board shall be by the majority vote of the board members who are present at the meeting when the action is taken.

(b) The cemeterian member of the board with the greatest seniority on the board shall be chair of the board, but if the person declines the chairship, then the cemeterian with the next highest seniority on the board shall be chair.

(c) Four (4) members of the board shall constitute a quorum.

(d) The board shall meet subject to call of the chair or upon written demand of any two (2) members.

(e) Any order by the board under this subchapter shall be subject to review by the Pulaski County Circuit Court or by the circuit court of the county in which any part of the cemetery lies, provided that an application for review of the order is made within thirty (30) days of the date of the order.



§ 20-17-1006 - Arkansas Cemetery Board -- Powers and duties.

The Arkansas Cemetery Board shall have the authority to:

(1) Conduct at any time and from time to time such reasonable periodic, special, or other examination of any cemetery or cemetery company, including, but not limited to, an examination of the physical condition or appearance of the cemetery, the financial condition of the company and any trust funds maintained by the company, and such other examinations as the board or Securities Commissioner deems necessary or appropriate in the public interest. The examinations shall be made by members or representatives of the board or by a certified public accountant or registered public accountant as authorized in § 20-17-1007;

(2) Issue or amend permits to operate a cemetery in accordance with this subchapter;

(3) Suspend or revoke permits to operate a cemetery when any cemetery fails to comply with this subchapter, rules promulgated pursuant to this subchapter, or any order of the board;

(4) Make rules, regulations, and forms to enforce this subchapter;

(5) Require every cemetery company to observe minimum accounting principles and practices and make and keep such books and records in accordance therewith for such period of time as the board may by rule prescribe;

(6) (A) Subpoena witnesses, books, and records in connection with alleged violations of this subchapter or rules or orders of the board. With the approval of the chair of the board or two (2) board members, the Securities Commissioner may issue subpoenas.

(B) In case of contumacy or refusal to obey a subpoena issued to any person, the Pulaski County Circuit Court, upon application by the board, may issue to the person an order requiring him or her to appear before the board or the person designated by the board. Failure to obey the order of the court may be punished by the court as a contempt of court;

(7) Require additional contributions to the permanent maintenance fund of the cemetery where provided for in this subchapter, including, but not limited to, contributions not to exceed three thousand dollars ($3,000) whenever any cemetery company fails to properly care for and maintain or preserve the cemetery;

(8) (A) Apply to the Pulaski County Circuit Court to enjoin any act or practice and to enforce compliance with this subchapter or any rule, regulation, or order pursuant to this subchapter whenever it appears to the board, upon sufficient grounds or evidence satisfactory to the board, that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this subchapter or any rule or regulation pursuant to this subchapter.

(B) The court may not require the board to post a bond;

(9) Apply to the circuit court of the county in which the cemetery is located for appointment of a receiver or conservator of the cemetery corporation or its permanent maintenance fund when it appears to the board that a cemetery corporation is insolvent or that the cemetery corporation, its officers, directors, agents, or the trustees of its permanent maintenance fund have violated this subchapter and the rules promulgated under this subchapter or have failed to comply with any board order;

(10) By rule increase the amount of a deposit required by § 20-17-1016 if the board determines that a greater sum is necessary to assure that the permanent maintenance fund will earn sufficient income to provide for the care and maintenance of the cemetery; and

(11) (A) Purchase insolvent, licensed perpetual care cemeteries that have been in court-ordered receivership or conservatorship for at least five (5) years.

(B) If the taking of legal possession of the cemetery requires the payment of consideration, any payment made by the board shall not exceed one thousand dollars ($1,000).



§ 20-17-1007 - Examination of cemetery.

(a) (1) (A) Each cemetery company examined in accordance with § 20-17-1006 shall pay to the Arkansas Cemetery Board a fee for each examination as the board shall prescribe by rule.

(B) In addition, the cemetery company shall pay to the board the amount of expenses and stipends paid by the board to any board member examining the physical condition or appearance of a cemetery when the examination is ordered by the board on its own motion or on request of an interested individual.

(2) However, all examinations shall be conducted by at least one (1) examiner or board member, and the examinations shall be conducted only pursuant to an order of the board.

(b) (1) In lieu of any financial examination which the board shall be authorized to make, the board may accept the audit of an independent certified public accountant, provided that the Securities Commissioner has notified the cemetery company that the audit would be accepted and that the cemetery company has notified the commissioner in writing that an audit would be prepared.

(2) The costs of the audit shall be borne by the cemetery company, and the scope of the audit shall be at least equal to the scope of the examination required by the board.



§ 20-17-1008 - Permit -- Application.

(a) (1) Prior to making application to the Arkansas Cemetery Board for a permit to establish and operate a new cemetery or for the extension of the boundaries of an existing cemetery, the person proposing to make application shall cause to be published weekly for three (3) weeks in a newspaper of general circulation in the county in which the proposed cemetery is located a notice that an application will be filed with the board to establish or extend the boundaries of a cemetery in the county.

(2) The publication shall contain a legal description of the land to be used as a cemetery and a statement that any individual or group of individuals desiring to protest the establishment or extension of the cemetery may do so by filing a statement in writing with the board.

(b) (1) Whenever it is proposed to locate a new cemetery or extend the boundaries of an existing cemetery under this subchapter, then the cemetery company so proposing shall file an application for the issuance of a permit with the board.

(2) The application shall describe accurately the location and boundaries of the proposed cemetery or addition.

(3) The application shall be accompanied by:

(A) The recommendation of the mayor or governing official of the municipality if the cemetery is to be located within the corporate limits of a municipality or the recommendation of the county judge of the county within which the cemetery is to be located if outside the corporate limits of a municipality. The recommendation shall state the need and desirability of the proposed cemetery or extension. This recommendation shall be in lieu of the application and permit required in § 20-17-903;

(B) A fee of:

(i) One thousand five hundred dollars ($1,500) for filing an application for a new cemetery; or

(ii) Four hundred dollars ($400) for filing an application to extend the boundaries of an existing cemetery;

(C) A survey and map of the cemetery or extension;

(D) A set of rules and regulations for the use, care, management, and protection of the cemetery;

(E) The proposed method of establishing a permanent maintenance fund;

(F) Proof of publication as set forth in subsection (a) of this section of the required notice of intention to apply with the board;

(G) A copy of a current title opinion by an Arkansas-licensed attorney or title insurance policy which reflects that the applicant has or will have good and merchantable title to the land covered by the permit or extension;

(H) A notarized statement disclosing any current or future lien or mortgage on the land covered by the permit;

(I) A notarized statement from any current or future lienholder or mortgage holder on the land covered by the permit or extension that all paid-in-full burial spaces will be released from the lien or mortgage at least semi-annually;

(J) A copy of the perpetual care trust agreement if the application is for a new cemetery permit;

(K) A current balance sheet of the applicant prepared by an independent certified public accountant in accordance with generally accepted accounting principles which reflects that the applicant has a minimum of twenty thousand dollars ($20,000) net worth; and

(L) Any other evidence which would tend to show a public need for the proposed cemetery or extension may be included, such as a petition from landowners in the county who believe that a need exists for any additional cemetery or extension.

(4) The burden of establishing public need shall be upon the applicant.

(c) All applications shall be made under oath and filed with the Securities Commissioner not less than twenty (20) days prior to the board meeting at which the application is to be considered.

(d) The board shall have authority to require any cemetery company to submit additional information as it may by rule or order prescribe.



§ 20-17-1009 - Permit -- Investigation by Department of Health.

(a) Upon submission of an application to the Arkansas Cemetery Board for the issuance of a permit for a new cemetery or for an extension of the boundaries of an existing cemetery, the applicant shall request that the Department of Health investigate the proposed cemetery location or extension to determine if the proposed new or expanded location will be sanitary.

(b) In making the investigation, the department shall take into consideration the proximity of the proposed cemetery or extension to human habitation, the nature of the soil, the drainage of the ground, the danger of pollution of springs or streams of water, and any other conditions concerning whether the proposed new or expanded location will be sanitary.

(c) (1) After completing the investigation, the department shall promptly submit in writing its approval or disapproval of the proposed new or expanded location from a sanitary standpoint to the board.

(2) If the department disapproves the proposed cemetery location or extension, further action on the application shall be suspended until the applicant acquires a location which meets with the approval of the department or until other action, as necessary, is taken.

(d) The cemetery shall pay the department any fee required by law.



§ 20-17-1010 - Permit -- Investigation and issuance by the Arkansas Cemetery Board.

(a) If the cemetery company has fully complied with this subchapter and if the Department of Health approves the location of the new cemetery or the extension of the boundaries of an existing cemetery, then the application shall be submitted to the Arkansas Cemetery Board for investigation and for approval or disapproval.

(b) Immediately upon the submission of each application, the board shall make such investigation as shall enable it to determine the fitness of the cemetery company, the need for the cemetery, and all other questions bearing directly or indirectly upon the need or desirability from the public standpoint of the proposed cemetery or extension.

(c) (1) If the application for a new cemetery is approved, the board shall issue a permit to the applicant only after the applicant has filed proof with the board that an initial principal deposit of at least five thousand dollars ($5,000) has been made to the permanent maintenance fund. This initial five thousand dollars ($5,000) can be used to meet the liability due the permanent maintenance fund for the first paid-in-full burial space sales sold by the permit holder.

(2) The permit shall be filed in the court of the county in which the cemetery is located and with the department.



§ 20-17-1011 - Permit -- Amendment.

(a) Whenever it is proposed that any cemetery subject to this subchapter amend its present permit, whether for construction of a mausoleum, reduction of boundaries, reduction or increase in percentage of gross sales proceeds to be placed in the permanent maintenance fund, or other amendment, then the cemetery company shall file an application for amendment of the permit.

(b) The application shall be accompanied by:

(1) A fee of four hundred dollars ($400);

(2) A statement of each proposed amendment;

(3) Statements, documents, and other information necessary to provide justification for the amendment;

(4) If the amendment is for construction of a mausoleum or similar structure, the application shall also include:

(A) Plans and specifications of the structure;

(B) A report of the inspection of the plans by the Department of Health;

(C) A copy of the sales contracts and conveyance documents proposed to be used;

(D) A proposed contribution to the permanent maintenance fund;

(E) A statement of whether the amount of the sales force will be utilized and of how preconstruction sales and interments will be handled;

(F) The location of the proposed structure;

(G) The estimated completion date;

(H) Either of the following, when sales proceeds may be received by the cemetery company prior to completion of construction and payment in full of the structure:

(i) An executed escrow agreement approved by the Arkansas Cemetery Board with a federally insured financial institution or other financial institution approved by the board which provides among other things that one hundred percent (100%) of the sales proceeds collected prior to the completion and payment in full of the structure will be placed into escrow; or

(ii) (a) An executed copy of the construction agreement for the structure which sets forth the total construction cost and the date the construction will be completed with either an executed irrevocable letter of credit from a federally insured financial institution or other financial institution approved by the board equal to one hundred twenty-five percent (125%) of the total cost of the structure, a cash bond posted with a federally insured financial institution or other financial institution approved by the board equal to one hundred thirty percent (130%) of the total cost of the structure, or a construction performance bond payable to the board in the amount equal to the total cost of the structure as set forth in the construction agreement.

(b) All letters of credit and bonds, and their issuers, shall be approved by the board. The letter of credit shall state that the funds provided shall be paid to the board for the purpose of completing the construction of the structure or paying in full the completed structure if not done prior to the completion date set forth in the construction agreement. The construction performance bond shall state that the insurer shall advance the funds necessary to complete the construction of the structure or pay for the completed structure, if not done prior to the date set forth in the construction agreement. The cash bond shall provide that the financial institution shall pay the cash proceeds of the bond upon order of the board. The letters of credit or construction bonds shall state that if the structure is not completed and paid for in full within the maximum time provided for construction under this section, such letters of credit and bonds shall be used to complete and pay for the structure;

(I) Certification of an estimated start date for construction to take place no later than thirty-six (36) months after the date of the permit and further certifying completion within five (5) years after the date of the permit unless extended for good cause by the board; and

(J) Other information necessary to show that construction will be done in a good and workmanlike manner and be fireproof; and

(5) Other information as the board may by rule or order require.

(c) Eight (8) complete copies of the application for the amendment of the permit shall be filed with the Securities Commissioner at least twenty (20) calendar days prior to the meeting at which the board will consider the application.



§ 20-17-1012 - Permit -- Transfer of ownership.

(a) As used in this section, "controlling interest" means the direct or indirect power to direct the management and policies of a perpetual care cemetery or cemetery company by contract or otherwise, other than as an officer or employee of the perpetual care cemetery or cemetery company.

(b) (1) (A) If a change is proposed in the controlling interest of a perpetual care cemetery or a cemetery company or an organization that, directly or indirectly owns a controlling interest in the perpetual care cemetery or cemetery company, the cemetery company that holds the current permit and the individual or organization proposing to gain the controlling interest shall file an application for the issuance of a new permit with the Arkansas Cemetery Board.

(B) A controlling interest is presumed to exist if an individual or entity directly or indirectly:

(i) Owns or controls fifty-one percent (51%) or more of the aggregate number of the issued or outstanding ownership interest of a perpetual care cemetery or cemetery company; or

(ii) Holds proxies with the power to vote or voting rights to proxies representing fifty-one percent (51%) or more of the aggregate number of the issued or outstanding ownership interest of a perpetual care cemetery or cemetery company.

(2) The application shall be accompanied by:

(A) A fee of one thousand five hundred dollars ($1,500);

(B) A statement of changes, if any, in the survey and map of the cemetery;

(C) A set of rules and regulations for the use, care, management, and protection of the cemetery;

(D) The proposed method of continuing the permanent maintenance fund for the cemetery;

(E) A statement of the proposed transfer;

(F) A copy of a current title opinion by an Arkansas-licensed attorney or title insurance policy that reflects that the current permit holder has good and merchantable title to the land covered by the permit;

(G) A notarized statement from the seller and purchaser disclosing any current or future lien or mortgage on the land covered by the permit;

(H) A notarized statement from each current or future lienholder or mortgage holder on the land covered by the permit that all paid-in-full burial spaces will be released from the lien or mortgage at least semiannually;

(I) (i) A current detailed accounting of all paid-in-full merchandise contracts or accounts of the permit holder for which the merchandise has not been delivered to the purchaser or placed in inventory for the benefit of the purchaser.

(ii) The accounting shall be on an individual contract or account basis and contain the name of the purchaser, the contract or account number, the date of the contract, the gross amount of the contract, a description of the merchandise purchased, the date the contract or account was paid in full, and the specific location where the merchandise is stored;

(J) A current notarized statement from the permit holder that the application contains a complete and accurate accounting of all of his or her outstanding accounts receivable, discounted notes, and paid-in-full merchandise accounts or contracts for which the merchandise has not been delivered to the purchaser or placed in inventory for the benefit of the purchaser;

(K) A current notarized statement from the purchaser or organization gaining a controlling interest that it will assume the responsibility and liability for the accounts, notes, and contracts of the permit holder contained in the accountings and schedules filed with the application;

(L) The financial statement of the purchaser required by rule of the board showing that the purchaser has a minimum net worth of twenty thousand dollars ($20,000);

(M) A copy of the sales contract, transaction documents, or conveyance documents; and

(N) Any additional information required by the board or the Securities Commissioner.

(3) The board may for good cause waive all or part of an application requirement if the purchaser of a perpetual care cemetery is a state, city, or municipal government or a nonprofit organization as defined by § 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).

(4) Each permit holder of an interest in the cemetery company is liable for any funds and transactions up to the date of the sale or transfer.

(c) (1) Before the sale or transfer, the permit holder shall notify the board of the proposed sale or transfer and shall submit to the board, under oath, any document or record the board may require in order to demonstrate that the permit holder is not indebted to the permanent maintenance fund.

(2) After the transfer of ownership or a controlling interest, the permit holder shall present to the board proof that payments into the permanent maintenance fund are current.

(3) The board may require proof of the status of the permanent maintenance fund by the purchaser for a reasonable period of time as necessary in the public interest.

(4) The board may recover from the permit holder or purchaser for the benefit of the permanent maintenance fund:

(A) All sums that the permit holder or purchaser has not properly accounted for and paid into the trust fund; and

(B) Reasonable expenses incurred by the board if suit is filed or other collection action is taken.

(d) A cemetery company that has been issued a permit to operate a cemetery under this subchapter remains liable for the care and maintenance of the cemetery and all amounts owed to the permanent maintenance fund until a new permit is issued to the purchaser.

(e) A new permit shall not be issued to the purchaser of any cemetery until the purchaser complies with this subchapter and the board orders a new permit to be issued to the purchaser.

(f) A permit holder or purchaser that violates this section is guilty of a violation and upon conviction shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for the violation.



§ 20-17-1013 - Permanent maintenance fund generally.

(a) (1) The permanent maintenance fund is declared to be a trust fund for the purpose of administration, care, and maintenance of the cemetery, including lots, graves, spaces, crypts, niches, burial rights, or otherwise.

(2) The net income from the fund shall be paid to and be exclusively used and expended by the owners, managers, or officers and directors of the cemetery company for the care and maintenance of the cemetery and for no other purpose.

(3) The principal of the fund shall be invested and remain invested in such securities and funds as are permitted by the laws of Arkansas for the investment of policy reserves of life insurance companies as set forth in § 23-60-101 et seq. and in the common trust funds of state or national banks.

(4) However, any permanent maintenance fund having assets of more than two hundred fifty thousand dollars ($250,000) may invest not more than fifty percent (50%) of its assets in nonassessable common stocks which are listed on a national securities exchange, preferred stocks meeting the requirements of § 23-63-815, and investment trust securities meeting the requirements of § 23-63-820, and the diversification restrictions of § 23-63-805 shall not apply to investments in investment trust securities.

(5) In investing these funds, the trustee shall exercise the judgment and care under the circumstances then prevailing which persons of prudence, discretion, and intelligence exercise in management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income and capital appreciation as well as the probable safety of their capital.

(b) The permanent maintenance fund is authorized by this subchapter, and all sums paid into it or contributed to it shall be deemed to be for charitable and eleemosynary purposes.

(c) No rule against perpetuities shall be applicable to funds as mentioned in this section.

(d) (1) The trust fund shall be established by executing a written trust agreement approved by the Arkansas Cemetery Board.

(2) (A) The agreement may provide that the cemetery company may change the trustee of its trust fund by amending the agreement if:

(i) The successor trustee meets the requirements of § 20-17-1014; and

(ii) The trustee and successor trustee are parties to the amendment of the agreement.

(B) The trustee and successor trustee shall send the board notification of a change in trustee under subdivision (d)(2)(A) of this section within ten (10) calendar days after the change.

(e) At a minimum, the trustee shall maintain the following:

(1) A general ledger and general journal or comparable books of entry showing all receipts, disbursements, assets, liabilities, and income of the trust fund;

(2) Documents supporting and verifying each asset of the trust fund; and

(3) A trust agreement.

(f) In establishing a permanent maintenance fund, the cemetery company may from time to time adopt plans for the general care and maintenance of its cemetery.



§ 20-17-1014 - Permanent Maintenance Fund Trustees.

(a) The net income from the permanent maintenance fund shall only be used for general maintenance, administration, and preservation of the perpetual care cemetery.

(b) A cemetery company shall establish a permanent maintenance fund with or transfer the permanent maintenance fund to:

(1) A state or national bank or federal savings bank with trust powers;

(2) Three (3) trustees, if:

(A) All trustees that make disbursements from the trust fund deposit with the Arkansas Cemetery Board a fidelity bond with corporate surety payable to the trust fund in a penal sum not less than one hundred percent (100%) of the value of the trust fund principal at the beginning of each calendar year; and

(B) No more than one (1) of the trustees has a direct or indirect financial interest in the perpetual care cemetery; or

(3) An individual trustee that on behalf of the cemetery company deposits all permanent maintenance funds directly into a savings account or certificate of deposit in a state or national bank or savings and loan association in this state not less than forty-five (45) days after collection if:

(A) The funds deposited are federally insured;

(B) The funds are restricted to prevent the principal amount of the funds from being withdrawn without the written approval of and on a form approved by the Securities Commissioner; and

(C) Not less than one (1) time per year the net income from the funds may be withdrawn by the individual trustee on behalf of the cemetery company for purposes permitted by this subchapter.



§ 20-17-1015 - Permanent maintenance fund -- Annual report.

(a) (1) Within seventy-five (75) days after the end of each calendar year, the Arkansas Cemetery Board shall require the trustee of the permanent maintenance fund to file under oath a detailed annual report of the condition of the fund.

(2) The annual report shall include:

(A) A description of the assets of the fund;

(B) A description of cemetery property encumbered by a lien and the amount of the lien;

(C) The cost of acquiring each asset;

(D) The market value of the asset at the time of its acquisition, its current market value, and the status of any default;

(E) A statement that:

(i) The fund is not encumbered by debt; and

(ii) None of the assets of the fund constitute loans to:

(a) The cemetery company for which the trust fund is established; or

(b) An officer or director of the cemetery company; and

(F) Any other information the trustee or the board deems pertinent.

(b) The report shall show the amounts of principal and undistributed income of the fund at the beginning of the period, the amounts deposited by the cemetery company into the fund during the period, the income earned and disbursements made during the period, the details of any investment or reinvestment during the period, and the balances of principal and income at the end of the period being reported on.

(c) (1) If the trustee of the fund fails to meet the requirements of this section, then it shall be the duty of the board to apply to the Pulaski County Circuit Court for an order to require the trustee of the fund to file a proper report and to make any additional contributions due to the failure to timely file the annual report.

(2) If funds have been misappropriated by the trustee or are not being handled as required by law, then the board shall apply to the circuit court in the county in which the cemetery is located to have a receiver or conservator appointed by the court to take custody of the trust funds for the benefit of the cestui que trust. The receiver or conservator is vested with full power to file such suits against the defaulting trustee as may be necessary to require a full accounting and restoration of the trust funds and to turn the residue over to another trustee as the cemetery shall select, in conformity with this subchapter, as the new trustee of the permanent maintenance fund.

(3) Failure by the trustee to make a timely filing of the annual report required by subsection (a) of this section shall be grounds for the trustee to pay an additional contribution to the permanent maintenance fund of fifty dollars ($50.00) per day until the report is filed with the board.



§ 20-17-1016 - Permanent maintenance fund -- Required deposits.

(a) Unless a greater amount is established by rule of the Arkansas Cemetery Board under § 20-17-1006(10), a cemetery company shall deposit into its permanent maintenance fund a sum not less than:

(1) Twenty percent (20%) of the gross proceeds from the sale of a lot or grave space in its cemetery; and

(2) Five percent (5%) of the gross proceeds from the sale of a mausoleum crypt, lawn crypt, niche, or other similar entombment in its cemetery.

(b) (1) The deposit shall be made by the cemetery company not later than forty-five (45) days after the final payment has been made.

(2) However, any cemetery company making sales on installment sales contracts shall deposit the required percentage in accordance with the following:

(A) If the cemetery company receives installment payments directly and if adequate records are maintained as to the full amount of sale, the receipts received, and the balance due, then the cemetery company shall deposit the required percentage of gross proceeds of sale into the permanent maintenance fund not later than the forty-fifth day after the final payment is made, or the cemetery company may deposit the required percentage of each amount received not later than the forty-fifth day after each installment payment by the purchaser; and

(B) (i) If the cemetery company elects to discount the installment sales contracts at a bank or other financial institution and receive a discounted value immediately in cash, the required percentage of the gross sales price shall be placed in a separate restricted escrow account at the time that the contract is discounted.

(ii) The amount so placed in escrow shall not be withdrawn until the lot purchaser defaults on or fully satisfies his or her contract obligations.

(iii) This restricted escrow account may be used by the bank or other financial institution as a part of its required reserve and may be used as recourse if the lot purchaser defaults on the contract.

(iv) Upon default, the required percentage of the gross sales price which was placed in this escrow account may be withdrawn and used by the cemetery company.

(v) Once final payment has been made, the required percentage of the gross sales price that was placed in an escrow account shall be withdrawn and placed into the permanent maintenance fund within five (5) business days.

(vi) If the cemetery corporation enters into an agreement with the bank or other financial institution, which in the Securities Commissioner's determination adequately provides for the safeguards set forth in subdivision (b)(2)(A) of this section, then that subdivision shall not be applicable to the cemetery corporation.

(3) If a cemetery company gives away a grave space or sells a grave space for a price less than the current market price, the gross sales proceeds received for a similar grave space in the immediately adjacent or similar location in the cemetery in a recent arms-length transaction shall be used as the basis to make the required permanent maintenance fund contribution for the gift or reduced price sale.

(c) (1) If the cemetery company fails to make the required deposits in accordance with this section or if the moneys placed in escrow are not deposited as required by this subchapter, then the cemetery company shall be liable for and the board may collect as an additional contribution to the permanent maintenance fund ten dollars ($10.00) per day but in no instance in amounts to exceed five thousand dollars ($5,000) or the actual cost of the contract property or cemetery lots, whichever is greater, for the period of the failure.

(2) Upon the refusal of the cemetery company to pay the board the penalty, the board may institute suit to recover the contribution and costs and such other relief as the state in its judgment deems proper and necessary.



§ 20-17-1017 - Permanent maintenance fund -- Voluntary contributions.

The permanent maintenance fund may also receive, take, and hold therefor and as part thereof or as incident thereto any real, personal, or mixed property bequeathed, devised, granted, given, or otherwise contributed to it.



§ 20-17-1018 - Violations, criminal penalties, and remedies.

(a) In addition to the civil provisions of this subchapter, it shall be unlawful for any person to:

(1) Advertise or operate all or part of a cemetery as a perpetual care cemetery or permanent maintenance cemetery without holding a valid permit issued by the Arkansas Cemetery Board; or

(2) Fail to place the required contributions into the permanent maintenance fund or to remove any principal of the permanent maintenance fund from trust.

(b) Any person who knowingly violates subsection (a) of this section shall be guilty of a felony and upon pleading guilty or nolo contendere to or being found guilty of a violation of subsection (a) of this section shall be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment in the state penitentiary for not more than six (6) years, or by both fine and imprisonment.

(c) (1) (A) If it appears to the board that a person has engaged in or is about to engage in a violation of subdivision (a)(1) of this section, the board may summarily order the person to cease and desist from the act or practice.

(B) Upon the entry of the order under subdivision (c)(1)(A) of this section, the board shall promptly notify the person that the order has been entered and state the reasons for the order.

(2) (A) The person ordered to cease and desist may contest the cease and desist order by delivering a written request for a hearing to the board within thirty (30) days from the date that notice of the order is sent by the board to the last known address of the person by first class mail, postage prepaid.

(B) The board shall schedule a hearing to be held within a reasonable amount of time after the Securities Commissioner receives a timely written request for hearing.

(C) If no hearing is requested and none is ordered by the board, the order will remain in effect until it is modified or vacated by the board.

(D) After notice and an opportunity for a hearing, the board may:

(i) Affirm, modify, or vacate the cease and desist order under subdivision (c)(1)(A) of this section; and

(ii) For a violation of this subchapter, by order levy a fine not to exceed:

(a) Ten thousand dollars ($10,000) for each violation; or

(b) An amount equal to the total amount of money received in connection with each violation.

(3) The board may apply to the Pulaski County Circuit Court to temporarily or permanently enjoin an act or practice that violates subdivision (a)(1) of this section and to enforce compliance with this chapter:

(A) After an order is issued under subdivision (c)(1) or (c)(2) of this section; or

(B) Without issuing an order under subdivision (c)(1) or (c)(2) of this section.

(4) Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted.

(5) The board is not required to post a bond to obtain the relief provided by this section.



§ 20-17-1019 - Conveyance of lots.

(a) (1) An instrument conveying all or part of a burial lot or burial plot shall be issued to the purchaser upon full payment of the purchase price of the burial lot or burial plot.

(2) The cemetery company shall not use an instrument to convey a burial lot or burial plot unless the form of the instrument has been provided to the Arkansas Cemetery Board.

(b) Only the cemetery company or its agents may sell or convey all or part of lots, grave spaces, crypts, or niches except that:

(1) The owner of all or part of a lot, grave space, niche, or crypt may sell his or her interest in a lot, grave space, crypt, or niche if:

(A) The lot, grave space, crypt, or niche is first offered in writing to the cemetery company at the purchase price then being charged by the cemetery company for similar lots; and

(B) The cemetery company refuses the offer within thirty (30) days after the offer is made; and

(2) An owner may convey or devise to the cemetery company his or her interest in a lot, grave space, niche, or crypt.

(c) The secretary or other responsible officer of the cemetery company shall file and record in its books all instruments of transfer.

(d) The instrument of conveyance shall be signed by the persons having proper authority.

(e) A mortgage or lien on cemetery land granted by a permit holder shall not encumber any burial space that has been sold before granting the mortgage or lien.

(f) (1) To ensure that all burial spaces remain unencumbered, the permit holder shall file with the board before executing a mortgage or creating a lien a notarized statement reflecting the specific description of the land to be affected by the mortgage or lien and a waiver or release by the proposed mortgagee or lienholder of any claim or right to any burial space for which an instrument of conveyance or deed has been or may be executed.

(2) The failure of a permit holder to comply with the requirements of this subsection is grounds for the board to require an additional contribution to the permanent maintenance fund of the cemetery in an amount not exceeding one thousand dollars ($1,000) for each burial space encumbered.



§ 20-17-1020 - Unlawful act.

It shall be unlawful for any cemetery company to bury or inter a body in any path, alley, or walk.



§ 20-17-1021 - Disposition of contributions and fees.

(a) All contributions imposed under this subchapter shall be:

(1) Deposited into the respective permanent maintenance fund of the cemetery company upon which the contribution is imposed; and

(2) Paid within forty-five (45) days of imposition.

(b) All fees imposed under this subchapter shall be paid to the Arkansas Cemetery Board.



§ 20-17-1022 - Records required.

(a) All cemetery companies shall make and keep accounts and records which shall indicate that they have made the required contributions to the permanent maintenance fund. The burden is upon the cemetery company to maintain the accounts and records.

(b) Unless otherwise approved by the Arkansas Cemetery Board, all sales contracts and deeds issued by the cemetery company shall be numbered prior to when they are executed by the cemetery company and shall contain those items that the board by rule or order prescribes.

(c) A cemetery company shall maintain records of its interments that shall include without limitation:

(1) The name of the interred or entombed;

(2) The date of interment or entombment; and

(3) The location of interment or entombment.



§ 20-17-1023 - Annual report of condition of cemetery company.

(a) (1) Within seventy-five (75) days after the end of the calendar year, a cemetery company shall file with the Arkansas Cemetery Board a report under oath of its condition.

(2) The report shall include without limitation:

(A) The name and contact information of:

(i) The cemetery company;

(ii) The person in charge of the records of the cemetery company; and

(iii) Each person with authority to sign conveyance documents;

(B) The amount of sales and date of final payment of cemetery lots, graves, spaces, mausoleums, columbaria, crypts, lawn crypts, or niches for which payment has been made in full and instruments of conveyance have been issued during the preceding calendar year;

(C) The amounts paid into the permanent maintenance fund;

(D) The income received from the fund during the preceding calendar year;

(E) The total amount owed to the fund;

(F) The amounts owed to the fund at the date of the report;

(G) The amount expended for care and maintenance of the cemetery;

(H) The names and addresses of the owners of the cemetery company or the officers and directors of the company and stating any change of control that has occurred during the past calendar year, the date of incorporation, and the resident agent and resident agent's office if the cemetery company is a corporation; and

(I) Any other information the board requires.

(b) The report shall be accompanied by:

(1) A filing fee of three hundred twenty-five dollars ($325); and

(2) (A) A fee of seven dollars ($7.00) for each burial sale contract entered into during the preceding calendar year by the cemetery company regardless of the number of spaces sold under the contract regarding lots, grave spaces, mausoleums, columbaria, crypts, lawn crypts, and niches.

(B) The burial sale contract fee under subdivision (b)(2)(A) of this section is not required for a burial sale contract of an interment in an infant interment garden that complies with § 20-17-1030.

(c) (1) Failure by the cemetery company to make a timely filing of its annual report shall be grounds for an additional contribution to the permanent maintenance fund of fifty dollars ($50.00) per day until the report is filed with the board.

(2) If the cemetery company refuses to pay the contribution or fees, the board shall institute suit to recover the penalty and fee and costs and such other relief as the state in its judgment deems proper.

(3) If the cemetery company shall fail to meet the requirements of this section, then the board shall apply to the Pulaski County Circuit Court for the proper order to require a report.

(d) The beginning and ending dates of the report shall coincide with the dates of the report of the trustee required in § 20-17-1015.

(e) Upon receipt of a properly completed annual report from the trustee and the cemetery company, the board shall issue to the cemetery company an annual operating permit which shall be prominently displayed at the main entrance to the cemetery.



§ 20-17-1025 - Protection of cemeteries -- Power to lend.

(a) On August 1, 2001, the Arkansas Cemetery Board shall segregate one hundred eighty thousand dollars ($180,000) within its general operating fund to be known as the insolvent cemetery loan fund administered by the Securities Commissioner and only used to lend a court-appointed receiver or conservator the funds necessary to assure that a cemetery will be properly maintained and will continue to be a going concern, including the funds necessary to pay a reasonable surety bond premium that is required to be posted by the court.

(b) The board may take any legal action necessary against a cemetery company, receiver, or conservator to recover funds loaned by the board to or for the benefit of the cemetery, the cemetery company, receiver, or conservator for the payment of maintenance expenses or unpaid loans.

(c) Disbursement from the insolvent cemetery loan fund for loans to a receiver or conservator shall be made on a "first in, first out" basis as determined by the commissioner.

(d) The commissioner may accept donations to the board from any cemetery company, organization, or individual to fund loans under this section.

(e) The board may waive payment or extend the payment period for a loan made to a receiver or conservator if the board determines that it is unlikely that the receiver or conservator has or will receive sufficient funds to repay the loan and that the funds were or are needed to maintain and operate the cemetery for the benefit of the lot owners and the general public.

(f) Any funds that accumulate in the insolvent cemetery loan fund in excess of one hundred eighty thousand dollars ($180,000) may at the request of the board be transferred to the insolvent cemetery grant fund under § 20-17-1301 et seq.



§ 20-17-1026 - Annual permit fee.

(a) By March 1 of each year, each permit holder shall pay to the Arkansas Cemetery Board a permit renewal fee in the amount of one hundred dollars ($100).

(b) All annual permit fees shall be classified as general funds of the board and shall be used to make loans to receivers and conservators as provided in § 20-17-1025.



§ 20-17-1027 - Duties of State Securities Department.

(a) The State Securities Department shall assist the Arkansas Cemetery Board in the performance of its duties.

(b) Assistance under subsection (a) of this section shall include, but is not limited to:

(1) Receiving and disseminating filings, questions, and requests on behalf of the board to the members of the board in advance of each meeting;

(2) Reviewing all filings, questions, and requests on behalf of the board and offering its opinion on the resolution of the matter;

(3) Issuing written responses regarding complaints received by the board;

(4) Scheduling all meetings in conjunction with the Chair of the Arkansas Cemetery Board;

(5) Providing appropriate legal notices for all scheduled meetings;

(6) Establishing a site where meetings of the board may be held;

(7) Scheduling the services of a court reporter for all meetings of the board;

(8) Providing legal representation and assistance through the legal staff of the department to the board in matters pertaining to this subchapter;

(9) Acting as a liaison between the board and any court involved in the administration of any perpetual care cemetery placed in receivership;

(10) Performing inspections at cemeteries for which complaints have been received by the board;

(11) Performing special audits as necessary;

(12) Scheduling regular audits of perpetual care cemeteries;

(13) Administering the annual perpetual care reporting for all perpetual care cemeteries; and

(14) Assisting in the formulation of legislation on behalf of the board.



§ 20-17-1028 - Contracts with municipality or county where a cemetery is located.

(a) (1) The Arkansas Cemetery Board may contract with the municipality or county where a cemetery is located for the care and maintenance and the operation of the cemetery.

(2) Services relating to the care and maintenance and the operation of the cemetery include without limitation:

(A) The sale and conveyance of lots;

(B) The opening and closing of graves;

(C) The preparation of financial reports and legal documents;

(D) The maintenance of driveways;

(E) The removal of trash and debris;

(F) The cutting of grass;

(G) The planting and care of trees, shrubs, and flowers; and

(H) The necessary improvements to streets, avenues, walks, or other public grounds of the cemetery.

(3) The municipal or county government may subcontract with qualified persons to provide services under this section.

(b) (1) If the board contracts with a municipality or county under this section, the municipality or county, in addition to complying with any applicable statute, shall file with the board in March of each year a financial report showing all moneys received and expended during the preceding year, including without limitation:

(A) The date of receipt of all moneys;

(B) The source from which the moneys were received;

(C) All moneys paid out;

(D) The date the moneys were paid out;

(E) The person to whom the moneys were paid out; and

(F) The purpose of the payment.

(2) At the end of each calendar year, the municipality or county shall review the fiscal position of the cemetery and direct any excess moneys to the permanent maintenance fund.

(c) For the purposes of this section, a municipality or county may accept funds from public and private entities and direct the funds to:

(1) General maintenance and improvement; or

(2) The permanent maintenance fund.

(d) The state, a city, or a county shall be immune from liability in contract or in tort for actions taken to implement this section.



§ 20-17-1029 - Cemetery advisory boards -- Membership -- Organization -- Authority.

(a) The Governor may create a cemetery advisory board for any cemetery purchased under § 20-17-1006 to assist the state and the municipality or county where the cemetery is located in achieving the efficient management, operation, maintenance, and preservation of the cemetery.

(b) (1) A cemetery advisory board shall be composed of seven (7) members appointed by the Governor as follows:

(A) Three (3) members shall be owners of lots in the cemetery or have demonstrated an interest in the preservation of the cemetery;

(B) Three (3) members shall be owners or operators of a licensed cemetery or funeral home in this state; and

(C) One (1) member shall be a person actively engaged, by profession or as a volunteer, in activities promoting the historic preservation of cemeteries in the local community.

(2) (A) The terms of the members shall be for three (3) years.

(B) Members shall serve until their successors are appointed and qualified.

(C) The initial members shall draw lots so that three (3) members serve a term of one (1) year, two (2) members serve a term of two (2) years, and two (2) members serve a term of three (3) years.

(D) (i) Vacancies for any unexpired term of a member shall be filled in the same manner as the original appointment of the vacating member.

(ii) An appointee to fill a vacancy shall serve for the unexpired term and is eligible for reappointment.

(3) Members shall biennially elect a chair, a vice chair, and a secretary from the membership, whose duties shall be those customarily exercised by the officers or specifically designated by the cemetery advisory board.

(4) No member shall be liable for any damages unless it is made to appear that he or she has acted with corrupt and malicious intent.

(5) Members shall serve without compensation.

(6) A cemetery advisory board shall meet as often as it deems necessary for the purpose of carrying out its duties under this section.

(c) A cemetery advisory board may:

(1) Establish itself as a section 501(c)(3) corporation under the Internal Revenue Code of 1986, as it existed on January 1, 2007;

(2) Raise private funds for the benefit of the cemetery general fund and the permanent maintenance fund;

(3) Recruit volunteers; and

(4) (A) Advise the Arkansas Cemetery Board and the municipality or county where the cemetery is located concerning long-term goals and plans for efficient cemetery operation and beautification.

(B) No policy of a cemetery advisory board relating to long-term goals and plans for efficient cemetery operation and beautification shall be adopted unless the municipality or county where the cemetery is located approves the policy.



§ 20-17-1030 - Infant interment gardens.

(a) A cemetery company may maintain an infant interment garden if:

(1) The cemetery company provides the Arkansas Cemetery Board a letter of intent to establish an infant interment garden and a map of the location for the infant interment garden;

(2) The infant interment garden is made available to the public and to existing families and property owners of the permitted cemetery on a non-discriminatory basis;

(3) No charge is made to the family, next of kin, or any agency for the space, interment, and opening and closing services;

(4) The infant interment garden complies with the rules and regulations of the cemetery on file with the board; and

(5) The conveyance and recordkeeping requirements of § 20-17-1019 and § 20-17-1022 are satisfied for each interment in the infant interment garden.

(b) An infant interment garden that complies with this section is not subject to the deposit requirements of § 20-17-1016.






Subchapter 11 - -- Cemetery Improvement Districts

§ 20-17-1101 - Purpose of district.

The purpose of the district shall be the building and maintaining of a cemetery or cemeteries for the use and benefit of the property holders within the district, and it is realized that the cemetery would be a benefit to all the real property located in the district.



§ 20-17-1102 - Petition generally.

(a) Upon the petition of a majority in value of the owners of real property in any designated area, it shall be the duty of the county court to lay off into an improvement district the territory described in the petition and to name three (3) commissioners of the district who are resident property holders in the district.

(b) (1) The petition for and the court order creating the district shall designate the maximum amount that may be expended for labor, materials, and personal services in any year in maintaining the grounds and facilities of the cemetery.

(2) The purpose for which the district is to be formed shall be stated in the petition, and the judgment establishing the district shall give it a name which shall be descriptive of the purpose. It shall also receive a number to prevent its being confused with other districts for similar purposes.



§ 20-17-1103 - Petition -- Notice and hearing.

(a) (1) It shall be the duty of the county clerk to give notice of the filing of the petition, describing the territory to be affected and calling upon all persons who wish to be heard upon the question of the establishment of the district to appear before the county court on a day to be fixed in the notice.

(2) The notice shall be published one (1) time a week for two (2) consecutive weeks in some newspaper published and having a bona fide circulation in the county where the lands affected are situated.

(3) This notice may be in the following form:

Click here to view form

(b) Any number of identical petitions may be circulated and identical petitions with identical names may be filed at any time until the county court acts.

(c) (1) On the day named in the notice it shall be the duty of the county court to meet to hear the petition and to determine whether those signing the petition constitute a majority in value.

(2) If the county court determines that a majority in value have petitioned for the improvement, it shall enter its judgment laying off the district as defined in the petition and appointing the commissioners.

(3) If it finds that a majority has not signed the petition, it shall enter its order denying the petition.

(d) Any petitioner or any opponents of the petition may appeal from the judgment of the county court creating or refusing to create the district, but the appeal must be taken and perfected within thirty (30) days. If no appeal is taken within that time, the judgment creating the district shall be final and conclusive upon all persons.



§ 20-17-1104 - Board of commissioners -- Appointment.

(a) The board of commissioners shall be resident property holders in the district and shall be citizens of integrity and good business ability.

(b) (1) The commissioners shall be appointed to serve for terms of one (1), two (2), and three (3) years, respectively. The length of the term of each commissioner shall be stated in the order of the county court making the appointment.

(2) As the terms of the commissioners expire, the county court shall appoint successors to hold office for a term of three (3) years.

(c) (1) The county court may reappoint a commissioner whose term is expiring.

(2) In case of a vacancy on the board of commissioners after the commissioners have organized, the county court shall appoint some resident property holder as his or her successor, who shall qualify in like manner and within a like time.

(d) The commissioners shall serve without compensation.



§ 20-17-1105 - Board of commissioners -- Powers and duties.

(a) The commissioners may take charge of, purchase, and provide a site or grounds and additions thereto, to provide and maintain streets, aisles, outside fences, drainage, and other necessary facilities, and to employ a caretaker or caretakers for the cutting of grass and the planting and care of trees, shrubs, and flowers.

(b) The commissioners shall establish lots, plots, or burial spaces within the space provided for a cemetery and issue permits for the interment of deceased persons therein.



§ 20-17-1106 - Board of commissioners -- Proceedings -- Officers -- Employees -- Selection of depository.

(a) (1) Within thirty (30) days after their appointment, the commissioners shall take and file their oaths of office with the county clerk, in which they shall swear to support the Constitution of the United States and the Constitution of the State of Arkansas, to faithfully discharge their duties as commissioners, and that they will not be interested, directly or indirectly, in any contract let by the board.

(2) Any commissioner failing to file the oath within the period shall be deemed to have declined the office, and the county court shall appoint some resident property holder as his or her successor who shall qualify in like manner within a like time.

(b) The board shall organize by electing one (1) of its members chair, and it shall select a secretary.

(c) It may also employ such agents, servants, attorneys, and engineers as it deems best and fix their compensation.

(d) Each district shall be a body corporate with power to sue and be sued, and it shall have a corporate seal.

(e) The board shall also select some solvent bank or trust company as the depository of its funds, exacting of the depository a bond in an amount equal to the amount of money likely to come into its hands.



§ 20-17-1107 - Board of commissioners -- Liability.

No member of the board of commissioners shall be liable for any damages unless it shall be made to appear that he or she had acted with a corrupt and malicious intent.



§ 20-17-1108 - Formation of plans -- Assessors and assessments generally.

(a) Upon the qualification of the commissioners, they shall form plans for the improvements they intend to make and the property and equipment they intend to purchase.

(b) (1) The commissioners shall thereupon appoint three (3) assessors to assess the annual benefits which will accrue to the real property within the district from making the improvements upon and the operation of the cemetery and shall fix their compensation.

(2) The assessors shall take an oath that they will well and truly assess all annual benefits that will accrue to the landowners of the district by the making of the proposed improvement, and by the acquisition and operation of the cemetery.

(c) The assessors shall thereupon proceed to assess the annual benefits to the lands within the district, shall inscribe in a book each tract of land, and shall extend opposite each tract of land, the amount of annual benefits that will accrue each year to the land by reason of the improvement.

(d) (1) In case of any reassessment, the reassessment shall be advertised and equalized in the same manner as is provided in this section for making the original assessment.

(2) The owners of all property whose assessment has been raised shall have the right to be heard and to appeal from the decision of the assessors, as in the original assessment.

(e) The assessors shall place opposite each tract the name of the supposed owner, as shown by the last county assessment, but a mistake in the name shall not void the assessment, and the assessors shall correct errors which occur in the county assessment list.

(f) The commissioners shall have the authority to fill any vacancy in the position of assessor, and the assessors shall hold their offices at the pleasure of the board.



§ 20-17-1109 - Assessment -- Notice and hearings.

(a) The assessment shall be filed with the county clerk of the county, and the secretary of the board shall thereupon give notice of its filing by publication one (1) time a week for two (2) weeks in a newspaper published and having a bona fide circulation in the county. This notice may be in the following form:

Click here to view form

(b) (1) (A) On the day named by the notice, it shall be the duty of the assessors to meet at the place named as a board of assessors, to hear all complaints against the assessment, and to equalize and adjust the assessment.

(B) If the board is unable to hear all complaints between the hours designated, it shall adjourn over from day to day until all parties have been heard.

(2) The board's determination shall be final, unless suit is brought in the circuit court within thirty (30) days to review it.



§ 20-17-1110 - Assessment -- Annual reassessment.

(a) The commissioners shall one (1) time a year order the assessors to reassess the annual benefits of the district, provided there have been improvements made or improvements destroyed or removed from one (1) or more tracts of land in the district making it necessary to have the annual benefits revised.

(b) Whereupon, it shall be the duty of the assessors to reassess the benefits of the district, and the annual benefits assessed may be raised or lowered as conditions of the property change. However, the annual benefits extended against any piece of property shall not be increased from the annual benefits originally extended unless improvements are made to the land that will be benefited by the operation of the cemetery.



§ 20-17-1111 - Assessment -- Order -- Lien.

(a) The board of commissioners of the district shall at the time that the annual benefit assessment is equalized or at any time thereafter enter upon its records an order, which shall have all the force of a judgment, provided that there shall be assessed upon the real property of the district and collected annually the annual benefit assessment set opposite each tract of land described. The annual benefit is to be paid by the owner of the real property in the district, payable as provided in the order.

(b) (1) The uncollected annual benefit assessment as extended shall be a lien upon the real property in the district against which it is extended from the time the same is levied, shall be entitled to preference over all demands, executions, encumbrances, or liens whensoever created, and shall continue until the assessment with any penalty and costs that may accrue thereon shall have been paid.

(2) Notice of the amount due shall be given to each landowner, if he or she fails to pay his or her assessment on or before the third Monday in April by mail at his or her last known address.

(3) (A) The remedy against the annual benefit assessment shall be by suit in equity, and the suit shall be brought within thirty (30) days from the time that the notice is mailed.

(B) On the appeal, the presumption shall be in favor of the legality of the annual benefit assessment.



§ 20-17-1112 - Assessment -- Filing and collection.

(a) The original assessment record or any reassessment record shall be filed with the county clerk, whose duty it shall be to extend the annual benefit assessment annually upon the tax books of the county until the district is dissolved.

(b) It shall then be the duty of the collector to collect each year the annual benefit assessment extended upon the book along with the other taxes, and the taxes shall be paid over by the collector to the depository of the district at the same time that he or she pays over the county funds.

(c) (1) (A) (i) If there is any change in the annual benefits assessed, a certified copy of the revised assessment shall be filed with the county clerk who shall extend the revised assessment annually upon the tax books until a new assessment is made, which shall be extended upon the tax books in a similar manner.

(ii) The power to reassess and extend the assessment upon the tax books shall be a continuing power as long as the district continues to exist.

(B) It shall be the duty of the county collector to collect the taxes so extended.

(2) In lieu of filing the reassessment, the assessors may make the changes in the assessments in red ink on the assessment already on file, or the assessment record may contain many columns, at the head of which the year shall be designated, and in the column the new annual benefits may be shown in red ink, which will indicate any increase or decrease in the original annual benefits extended. When the change is made, a red ink line shall be drawn through the figures showing the original annual benefits extended.



§ 20-17-1113 - Assessment -- Time for payment -- Failure to pay -- Redemption.

(a) (1) All annual benefits extended and levied under this subchapter shall be payable between the third Monday in February and the third Monday in April of each year.

(2) If any annual benefit assessments levied by the board under this subchapter are not paid at maturity, the collector shall not embrace the assessments in the taxes for which he or she shall sell the lands, but he or she shall report the delinquencies to the board of commissioners of the district who shall add to the amount of the annual benefit assessment a penalty of ten percent (10%).

(b) The board of commissioners shall enforce the collection by equitable proceedings in the circuit court of the county in the manner provided by §§ 14-121-426 -- 14-121-432.

(c) However, the owner of property sold for taxes thereunder shall have the right to redeem it at any time within two (2) years from the time when his or her lands have been stricken off by the commissioner making the sale.



§ 20-17-1114 - Expenditures -- Public proceedings and transactions -- Filing of report.

(a) The depository shall pay out no money except under the order of the board of commissioners and upon a voucher check signed by at least two (2) of the commissioners. Every voucher check shall state upon its face to whom payable, the amount, and the purpose for which it is used. All voucher checks shall be dated and shall be numbered consecutively in a record to be kept by the board of the number and amount of each.

(b) All proceedings and transactions of the board shall be a matter of public record and shall be open to the inspection of the public.

(c) The board of commissioners shall file with the county clerk in January of each year a certified itemized report showing all moneys received, the date of receipt, and the source from which received, all moneys paid out, the date paid, to whom paid, and for what purpose, during the preceding year, together with an itemized list of all delinquent taxes, showing the owner, a description of the property, the years for which the tax is delinquent, and the amount of total delinquency.



§ 20-17-1115 - Issuance of notes.

(a) In order to acquire equipment and to do the work, the board may issue the negotiable notes of the district signed by the members of the board and bearing a rate of interest not exceeding six percent (6%) per annum and may pledge and mortgage a portion of future annual benefit assessments as collected for the payment thereof.

(b) Any petitions for the creation of a district and the court order creating the district shall limit the total amount of notes that may be outstanding at any one (1) time in excess of ten thousand dollars ($10,000).

(c) The district shall have no authority to issue bonds.



§ 20-17-1116 - Dissolution.

(a) The district shall not cease to exist upon the completion of the improvement, but it shall continue to exist for the purpose of operating and maintaining the cemetery until such time as the owners of a majority in value of the real property within the district petition the county court for dissolution of the district.

(b) Publication of the petition for dissolution, as provided for in creating the district, shall be made, and if the county court finds that a majority in value of the real property in the district has petitioned for the dissolution of the district, the district shall be dissolved.

(c) Parties for or against the dissolution shall have the same right of appeal as in the creation of the district.



§ 20-17-1117 - Certain suits in public interest.

(a) All cases involving the validity of the districts or the annual benefit assessments and all suits to foreclose the lien of annual benefit assessments shall be deemed matters of public interest, and they shall be advanced and disposed of at the earliest possible moment.

(b) All appeals therefrom shall be taken and perfected within thirty (30) days.



§ 20-17-1118 - Fee of collector and county clerk.

In collecting annual benefit assessments in any district created under this subchapter, the collector of taxes in any county shall deduct one percent (1%) of the annual benefit assessments or taxes so collected, and retain one-half of one percent (0.5%) as the fee of the collector for collecting the assessments or taxes and pay over the remaining one-half of one percent (0.5%) of the assessments or taxes collected to the county clerk of the county as the fee of the county clerk for extending on the assessment records of the county the annual benefit assessments or taxes.






Subchapter 12 - -- Revised Arkansas Anatomical Gift Act

§ 20-17-1201 - Short title.

This subchapter shall be known and may be cited as the "Revised Arkansas Anatomical Gift Act".



§ 20-17-1202 - Definitions.

In this subchapter:

(1) "Adult" means an individual who is at least eighteen (18) years of age.

(2) "Agent" means an individual:

(A) authorized to make health-care decisions on the principal's behalf by a power of attorney for health care; or

(B) expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than this subchapter, a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under § 20-17-1211.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(9) "Driver's license" means a license or permit issued by the Office of Driver Services to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means an identification card issued by the Office of Driver Services.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under eighteen (18) years of age.

(16) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under § 20-17-1207 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means, with the present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.



§ 20-17-1203 - Applicability.

This subchapter applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.



§ 20-17-1204 - Who may make anatomical gift before donor's death.

Subject to § 20-17-1208, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in § 20-17-1205 by:

(1) the donor, if the donor is an adult or if the donor is a minor and is:

(A) emancipated; or

(B) authorized under state law to apply for a driver's license because the donor is at least sixteen (16) years of age;

(2) an agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) a parent of the donor, if the donor is an unemancipated minor; or

(4) the donor's guardian.



§ 20-17-1205 - Manner of making anatomical gift before donor's death.

(a) A donor may make an anatomical gift:

(1) by authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) in a will;

(3) during a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or

(4) as provided in subsection (b).

(b) A donor or other person authorized to make an anatomical gift under § 20-17-1204 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in paragraph (1).

(c) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.



§ 20-17-1206 - Amending or revoking anatomical gift before donor's death.

(a) Subject to § 20-17-1208, a donor or other person authorized to make an anatomical gift under § 20-17-1204 may amend or revoke an anatomical gift by:

(1) a record signed by:

(A) the donor;

(B) the other person; or

(C) subject to subsection (b), another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) a later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subsection (a)(1)(C) must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in paragraph (1).

(c) Subject to § 20-17-1208, a donor or other person authorized to make an anatomical gift under § 20-17-1204 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a).



§ 20-17-1207 - Refusal to make anatomical gift -- Effect of refusal.

(a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) a record signed by:

(A) the individual; or

(B) subject to subsection (b), another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subsection (a)(1)(B) must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) state that it has been signed and witnessed as provided in paragraph (1).

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) in the manner provided in subsection (a) for making a refusal;

(2) by subsequently making an anatomical gift pursuant to § 20-17-1205 that is inconsistent with the refusal; or

(3) by destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in § 20-17-1208(h), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.



§ 20-17-1208 - Preclusive effect of anatomical gift, amendment, or revocation.

(a) Except as otherwise provided in subsection (g) and subject to subsection (f), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under § 20-17-1205 or an amendment to an anatomical gift of the donor's body or part under § 20-17-1206.

(b) A donor's revocation of an anatomical gift of the donor's body or part under § 20-17-1206 is not a refusal and does not bar another person specified in § 20-17-1204 or § 20-17-1209 from making an anatomical gift of the donor's body or part under § 20-17-1205 or § 20-17-1210.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under § 20-17-1205 or an amendment to an anatomical gift of the donor's body or part under § 20-17-1206, another person may not make, amend, or revoke the gift of the donor's body or part under § 20-17-1210.

(d) A revocation of an anatomical gift of a donor's body or part under § 20-17-1206 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under § 20-17-1205 or § 20-17-1210.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under § 20-17-1204, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under § 20-17-1204, an anatomical gift of a part for one or more of the purposes set forth in § 20-17-1204 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under § 20-17-1205 or § 20-17-1210.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.



§ 20-17-1209 - Who may make anatomical gift of decedent's body or part.

(a) Subject to subsections (b) and (c) and unless barred by § 20-17-1207 or § 20-17-1208, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) an agent of the decedent at the time of death who could have made an anatomical gift under § 20-17-1204(2) immediately before the decedent's death;

(2) the spouse of the decedent;

(3) adult children of the decedent;

(4) parents of the decedent;

(5) adult siblings of the decedent;

(6) adult grandchildren of the decedent;

(7) grandparents of the decedent;

(8) an adult who exhibited special care and concern for the decedent;

(9) the persons who were acting as the guardians of the person of the decedent at the time of death; and

(10) any other person having the authority to dispose of the decedent's body.

(b) If there is more than one member of a class listed in subsection (a)(1), (3), (4), (5), (6), (7), or (9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under § 20-17-1211 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.



§ 20-17-1210 - Manner of making, amending, or revoking anatomical gift of decedent's body or part.

(a) A person authorized to make an anatomical gift under § 20-17-1209 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c), an anatomical gift by a person authorized under § 20-17-1209 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under § 20-17-1209 may be:

(1) amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.



§ 20-17-1211 - Persons that may receive anatomical gift -- Purpose of anatomical gift.

(a) An anatomical gift may be made to the following persons named in the document of gift:

(1) a hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) subject to subsection (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) an eye bank or tissue bank.

(b) If an anatomical gift to an individual under subsection (a)(2) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(g) For purposes of subsections (b), (e), and (f) the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (a)(2), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under § 20-17-1205 or § 20-17-1210 or if the person knows that the decedent made a refusal under § 20-17-1207 that was not revoked. For purposes of the subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subsection (a)(2), nothing in this subchapter affects the allocation of organs for transplantation or therapy.



§ 20-17-1212 - Search and notification.

(a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) a law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) if no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a)(1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.



§ 20-17-1213 - Delivery of document of gift not required -- Right to examine.

(a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under § 20-17-1211.



§ 20-17-1214 - Rights and duties of procurement organization and others.

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Office of Driver Services and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access to information in the records of the Office of Driver Services to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than this subchapter, at any time after a donor's death, the person to which a part passes under § 20-17-1211 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than this subchapter, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in § 20-17-1209 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to § 20-17-1211(i) and § 20-17-1223, the rights of the person to which a part passes under § 20-17-1211 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this subchapter, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under § 20-17-1211, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.



§ 20-17-1215 - Coordination of procurement and use.

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.



§ 20-17-1216 - Sale or purchase of parts prohibited.

(a) Except as otherwise provided in subsection (b), a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits an unclassified felony and upon conviction is subject to a fine not exceeding fifty thousand dollars ($50,000) or imprisonment not exceeding five (5) years, or both.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.



§ 20-17-1217 - Other prohibited acts.

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits an unclassified felony and upon conviction is subject to a fine not exceeding fifty thousand dollars ($50,000) or imprisonment not exceeding five (5) years, or both.



§ 20-17-1218 - Immunity.

(a) A person that acts in accordance with this subchapter or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under this subchapter, a person may rely upon representations of an individual listed in § 20-17-1209(a)(2), (3), (4), (5), (6), (7), or (8) relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.



§ 20-17-1219 - Law governing validity -- Choice of law as to execution of document of gift -- Presumption of validity.

(a) A document of gift is valid if executed in accordance with:

(1) this subchapter;

(2) the laws of the state or country where it was executed; or

(3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.



§ 20-17-1221 - Effect of anatomical gift on advance health-care directive.

(a) In this section:

(1) "Advance health-care directive" means a power of attorney for health care or a record signed by a prospective donor containing the prospective donor's direction concerning a health-care decision for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(3) "Health-care decision" means any decision made regarding the health care of the prospective donor.

(b) If a prospective donor has a declaration or advance health-care directive, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor, unless the declaration expressly provides to the contrary.



§ 20-17-1222 - Cooperation between a coroner or the state medical examiner and a procurement organization.

(a) A coroner and the state medical examiner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(b) If a coroner or the state medical examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner or the state medical examiner and a post-mortem examination is going to be performed, unless the state medical examiner denies recovery in accordance with § 20-17-1223 the state medical examiner or designee shall conduct a post-mortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift.

(c) A part may not be removed from the body of a decedent under the jurisdiction of a coroner or the state medical examiner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner or the state medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a coroner or the state medical examiner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner or the state medical examiner.



§ 20-17-1223 - Facilitation of anatomical gift from decedent whose body is under jurisdiction of coroner or the state medical examiner.

(a) Upon request of a procurement organization, a coroner or the state medical examiner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner or the state medical examiner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner or the state medical examiner shall release post-mortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the coroner or the state medical examiner only if relevant to transplantation or therapy.

(b) The coroner or the state medical examiner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner or the state medical examiner which the coroner or the state medical examiner determines may be relevant to the investigation.

(c) A person that has any information requested by a coroner or the state medical examiner pursuant to subsection (b) shall provide that information as expeditiously as possible to allow the coroner or the state medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education.

(d) If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the coroner or after a post-mortem examination the coroner determines that no autopsy is required, or , if the decedent has been referred to the state medical examiner for post-mortem examination under § 12-12-318 and the state medical examiner determines that an autopsy is required, after consultation with the prosecuting attorney and the coroner, and it is determined that the recovery of the parts that are the subject of an anatomical gift will not interfere with the autopsy, the coroner, state medical examiner, and procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation, therapy, research, or education.

(e) If an anatomical gift of a part from the decedent under the jurisdiction of the coroner or the state medical examiner has been or might be made, and after consultation with the coroner and prosecuting attorney, the state medical examiner believes the recovery of the part could interfere with determination of the decedent's cause and manner of death, the state medical examiner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. The procurement organization shall provide the state medical examiner with all information that the procurement organization has that could relate to the cause or manner of the decedent's death. After consultation with the prosecuting attorney and coroner, the state medical examiner may allow the recovery.

(f) The coroner, prosecuting attorney, medical examiner, and a procurement organization shall enter into an agreement establishing protocols and procedures governing the relations between them when an anatomical gift of a part from a decedent whose body is under the jurisdiction of the coroner or medical examiner has been or might be made but the coroner or medical examiner believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death. Decisions regarding the recovery of the part from the decedent shall be made in accordance with the agreement. The coroner, prosecuting attorney, medical examiner, and the procurement organization shall evaluate the effectiveness of the agreement at regular intervals but no less frequently than every two years.

(g) In the absence of an agreement establishing protocols and procedures governing the relations between the state medical examiner and a procurement organization, if the state medical examiner intends to deny recovery of an organ for transplantation or therapy, the state medical examiner or designee, at the request of the procurement organization, shall attend the removal procedure for the organ before making a final determination not to allow the procurement organization to recover the organ. During the removal procedure, the state medical examiner or designee may allow recovery by the procurement organization to proceed, or, if the state medical examiner or designee believes that the organ may be involved in determining the decedent's cause or manner of death, deny recovery by the procurement organization.

(h) If the procurement organization seeks to recover only an eye or tissue or both, the medical examiner or designee shall not be required to attend a removal procedure as provided in subsection (g).

(i) If the state medical examiner or designee denies recovery under subsection (g), the individual denying recovery shall:

(1) explain in a record the specific reasons for not allowing recovery of the part;

(2) include the specific reasons in the records of the state medical examiner; and

(3) provide a record with the specific reasons to the procurement organization.

(j) If the coroner or the state medical examiner or designee allows recovery of a part, the procurement organization will cooperate with the coroner and medical examiner in any documentation of injuries and the preservation and collection of evidence prior to and during the recovery of the part; and, upon request, shall cause the physician or technician who removes the part to provide the coroner and medical examiner with a record describing the condition of the part, a biopsy, a photograph, and any other information and observations that would assist in the post-mortem examination.

(k) If the state medical examiner or designee is required to be present at a removal procedure under subsection (g), upon request the procurement organization requesting the recovery of the organ shall reimburse the state medical examiner or designee for the additional costs incurred in complying with subsection (g).



§ 20-17-1225 - Relation to Electronic Signatures in Global And National Commerce Act.

This act modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., but does not modify, limit or supersede Section 101(a) of that act, 15 U.S.C. § 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. § 7003(b).






Subchapter 13 - -- Insolvent Cemetery Grant Fund Act

§ 20-17-1301 - Title.

This subchapter shall be known and may be cited as the "Insolvent Cemetery Grant Fund Act".



§ 20-17-1302 - Findings and purpose.

The General Assembly finds that:

(1) Perpetual care cemeteries provide historical and cultural benefits to the citizens of the State of Arkansas; and

(2) A grant program should be established to provide assistance to an insolvent perpetual care cemetery for its care, maintenance, and operation.



§ 20-17-1303 - Insolvent cemetery grant fund.

An insolvent cemetery grant fund is established within the general operating fund of the Arkansas Cemetery Board for the care, maintenance, and operation of a perpetual care cemetery that has been:

(1) Declared insolvent by a state or federal court; and

(2) Acquired by and is controlled by a state, county, or municipal government or by a nonprofit organization as defined by § 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).



§ 20-17-1304 - Powers and duties of Arkansas Cemetery Board.

The Arkansas Cemetery Board shall:

(1) Review and grant or deny all or part of a grant application submitted under this subchapter; and

(2) Establish by rule:

(A) Criteria for grant applications and awards;

(B) Oversight of all grant expenditures;

(C) Criteria for reporting and maintaining all grant moneys and expenditures; and

(D) Criteria for the review of grant awards and expenditures to prevent misuse or abuse of grant money.



§ 20-17-1305 - Eligibility for grants.

To be eligible to receive a grant under this subchapter a perpetual care cemetery shall:

(1) Have been declared insolvent by a state or federal court;

(2) Be found by the Arkansas Cemetery Board to have historic significance to the local community or the State of Arkansas; and

(3) Be owned and controlled by a state, city, or municipal government or by a nonprofit organization as defined by § 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).



§ 20-17-1306 - Application.

The owner of an insolvent perpetual care cemetery shall apply for grant payments under this subchapter in accordance with the rules established by the Arkansas Cemetery Board.



§ 20-17-1307 - Grant payments -- Amount.

(a) The Securities Commissioner shall make grant payments under this subchapter from:

(1) Funds appropriated by the General Assembly for that purpose; or

(2) Excess funds transferred under § 20-17-1025(f) to the insolvent cemetery grant fund from the insolvent cemetery loan fund.

(b) The annual amount that the Arkansas Cemetery Board may grant to an insolvent perpetual care cemetery under this subchapter shall not exceed thirty-five thousand dollars ($35,000).



§ 20-17-1308 - Use of grant awards.

A grant award under this subchapter shall be used exclusively for the care, maintenance, and operation of an insolvent perpetual care cemetery, including without limitation the:

(1) Sale and conveyance of lots;

(2) Opening and closing of graves;

(3) Preparation of financial reports and legal documents;

(4) Maintenance of driveways and grounds;

(5) Removal of trash and debris;

(6) Cutting of grass; or

(7) Necessary improvements to streets, avenues, walks, or other public grounds of the cemetery.









Chapter 18 - Vital Statistics Act

Subchapter 1 - -- General Provisions

§ 20-18-101 - Title.

This chapter may be cited as the "Vital Statistics Act".



§ 20-18-102 - Definitions.

As used in this chapter:

(1) "Board" means the State Board of Health;

(2) "Date of filing" means the date a vital record is accepted for registration by the Division of Vital Records of the Division of Health of the Department of Health and Human Services;

(3) "Dead body" means a human body or parts of a human body from the condition of which it reasonably may be concluded that death occurred;

(4) (A) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception irrespective of the duration of pregnancy and which is not an induced termination of pregnancy. The death is indicated by the fact that after the expulsion or extraction, the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles. Heartbeats shall be distinguished from the transient cardiac contractions. Respirations shall be distinguished from fleeting respiratory efforts or gasps.

(B) "Induced termination of pregnancy" means the purposeful interruption of pregnancy with the intention other than to produce a live-born infant, and which does not result in a live birth, except that this definition excludes management of prolonged retention of products of conception following fetal death.

(C) "Spontaneous fetal death", "stillbirth", or "miscarriage" means the expulsion or extraction of a product of human conception resulting in other than a live birth and which is not an induced termination of pregnancy;

(5) "File" means the presentation and acceptance of a vital record provided for in this chapter for registration by the Division of Vital Records;

(6) "Final disposition" means the burial, interment, cremation, removal from Arkansas, or other authorized disposition of a dead body or fetus;

(7) "Institution" means any establishment, public or private, which provides inpatient or out-patient medical, surgical, or diagnostic care or treatment or nursing, custodial, or domiciliary care, or to which persons are committed by law;

(8) "Live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which, after the expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached. Heartbeats shall be distinguished from transient cardiac contractions. Respirations shall be distinguished from fleeting respiratory efforts or gasps;

(9) "Physician" means a person authorized or licensed to practice medicine, chiropractic, or osteopathy pursuant to the laws of this state;

(10) "Registration" means the process by which vital records are completed, filed, and incorporated into the official records of the Division of Vital Records;

(11) "State registrar" means the State Registrar of Vital Records;

(12) "System of vital statistics" includes the registration, collection, preservation, amendment, and certification of vital records, the collection of other reports required by this chapter, and activities related thereto, including the tabulation, analysis, publication, and dissemination of vital statistics;

(13) "Vital records" means certificates or reports of birth, death, marriage, divorce, or annulment and the data related thereto;

(14) "Vital reports" means reports of fetal death and induced termination of pregnancy and data related thereto; and

(15) "Vital statistics" means the data derived from certificates and reports of birth, death, fetal death, induced termination of pregnancy, marriage, divorce, or annulment and related reports but does not mean or include the unintentional destruction of a fetus in performance of the surgical procedure dilation and curettage.



§ 20-18-103 - Applicability.

The provisions of this chapter also apply to all certificates of birth, death, marriage, divorce, or annulment and to reports of fetal death and induced termination of pregnancy previously received by the Division of Vital Records of the Division of Health of the Department of Health and Human Services and in the custody of the Division of Health of the Department of Health and Human Services.



§ 20-18-105 - Penalties.

(a) The following persons shall be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment for not more than five (5) years, or both:

(1) Any person who knowingly makes any false statement in a certificate, record, or report required to be filed under this chapter, or in an application for an amendment thereof or in an application for a certified copy of a vital record or who knowingly supplies false information intending that the information be used in the preparation of any report, record, or certificate, or amendment thereof;

(2) Any person who without lawful authority and with the intent to deceive, makes, counterfeits, alters, amends, or mutilates any certificate, record, or report required to be filed under this chapter or a certified copy of the certificate, record, or report;

(3) Any person who knowingly obtains, possesses, uses, sells, furnishes, or attempts to obtain, possess, use, sell, or furnish to another for any purpose of deception any certificate, record, report, or certified copy thereof so made, counterfeited, altered, amended, or mutilated or which is false in whole or in part or which relates to the birth of another person, whether living or deceased;

(4) Any employee of the Division of Vital Records of the Department of Health or any office designated under § 20-18-203(b) who knowingly furnishes or processes a certificate of birth or certified copy of a certificate of birth with the knowledge that it be used for the purposes of deception; and

(5) Any person who without lawful authority possesses any certificate, record, or report required by this chapter or a copy or certified copy of the certificate, record, or report knowing that it has been stolen or otherwise unlawfully obtained.

(b) The following persons shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one (1) year, or both:

(1) Any person who knowingly refuses to provide information required by this chapter or regulations adopted pursuant to this chapter;

(2) Any person who knowingly transports or accepts for transportation, interment, or other disposition, a dead body without an accompanying permit as provided in this chapter; or

(3) Any person who knowingly neglects or violates any of the provisions of this chapter or refuses to perform any of the duties imposed upon him or her by this chapter.






Subchapter 2 - -- Administration

§ 20-18-201 - Division of Vital Records.

(a) There is established in the Division of Health of the Department of Health and Human Services a Division of Vital Records which shall install, maintain, and operate the only system of vital statistics throughout this state.

(b) The Division of Vital Records shall be provided with sufficient staff, suitable offices, and other resources for the proper administration of the statewide system of vital statistics and for the preservation and security of its official records.



§ 20-18-202 - Regulatory powers of the State Board of Health.

The State Board of Health may adopt, amend, and repeal rules and regulations for the purpose of carrying out this chapter. All rules and regulations adopted under this chapter shall be reviewed by the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees of the committees.



§ 20-18-203 - State Registrar of Vital Records.

(a) The Director of the Division of Health of the Department of Health and Human Services shall appoint the State Registrar of Vital Records.

(b) (1) The state registrar shall:

(A) Administer and enforce this chapter and the rules and regulations issued under this chapter and issue instructions for the efficient administration of the statewide system of vital statistics;

(B) Direct and supervise the statewide system of vital statistics and the Division of Vital Records of the Division of Health of the Department of Health and Human Services and be custodian of its records;

(C) Direct, supervise, and control the activities of all persons when they are engaged in activities pertaining to the operation of the statewide system of vital statistics;

(D) Conduct training programs to promote uniformity of policy and procedures throughout the state in matters pertaining to the system of vital statistics;

(E) Prescribe, with the approval of the State Board of Health, furnish, and distribute forms required by this chapter and the regulations issued under this chapter or prescribe such other means for transmission of data as will accomplish the purpose of complete and accurate registration;

(F) Prepare and publish in a timely manner annual reports of vital statistics of this state and such other reports as may be required by the board; and

(G) Provide in a timely manner to local health agencies, and for public releases, copies of data derived from certificates and reports required under this chapter, as deemed necessary for local health planning and program activities. The state registrar shall establish a schedule with each local health agency for transmittal of the copies or data.

(2) The state registrar may establish or designate additional offices in the state to aid in the efficient administration of the statewide system of vital statistics.

(3) The state registrar may delegate functions and duties vested in him or her to employees of the Division of Vital Records and to employees of an office established or designated under subdivision (b)(2) of this section.

(4) (A) The state registrar shall provide copies of certificates or reports required under this chapter or data derived from such certificates or reports, as deemed necessary, to the Center for Health Statistics of the Division of Health of the Department of Health and Human Services for statistical analysis and presentation.

(B) The state registrar shall establish a schedule for the transmittal with the Division of Vital Records.

(C) The records or data shall remain the property of the Division of Vital Records, and the uses which may be made of the records or data shall be governed by the state registrar.

(D) A schedule for the disposition of the certificates, reports, or data provided under this subdivision (b)(4) shall be established by the state registrar.

(5) To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the state registrar may match birth and death certificates, in accordance with regulations, which require proof beyond a reasonable doubt of the fact of death and to post the facts of death to the appropriate birth certificate and mark the birth certificate "Deceased". Copies issued from birth certificates of deceased persons shall be similarly marked.






Subchapter 3 - -- Records Generally

§ 20-18-301 - Content of certificates and reports.

(a) In order to promote and maintain nationwide uniformity in the system of vital statistics, the forms of certificates, reports, and records required by this chapter or by regulations adopted under this chapter shall include as a minimum the items recommended by the federal agency responsible for national vital statistics.

(b) Each certificate, report, record, and form required by this chapter shall be prepared in the format approved by the State Registrar of Vital Records.

(c) All vital records and reports shall contain the date of filing.

(d) Information required in certificates, reports, records, or forms authorized by this chapter may be filed, verified, registered, and stored by photographic, electronic, or other means as prescribed by the state registrar.



§ 20-18-302 - Persons required to keep records.

(a) (1) Every person in charge of an institution as defined in this chapter shall keep a record of personal data concerning each person admitted or confined to the institution.

(2) The record shall include such information as required by the certificates of birth and death and the reports of fetal death and induced termination of pregnancy forms required by this chapter.

(3) The record shall be made at the time of admission from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

(b) When a dead body is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, date of death, name and address of the person to whom the body or fetus is released, and date of removal from the institution or if finally disposed of by the institution, the date, place, and manner of disposition shall be recorded.

(c) A funeral director, embalmer, sexton, or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other report required by this chapter or regulations promulgated under this chapter, shall keep a record which shall identify the body, and such information pertaining to the receipt, removal, and delivery of the body as may be required in regulations adopted by the State Board of Health.

(d) Records maintained under this section shall be retained for a period of not less than one (1) year and shall be made available for inspection by the State Registrar of Vital Records or his or her representative upon demand.



§ 20-18-303 - Duty to furnish information.

(a) Any person having knowledge of the facts shall furnish such information as he or she may possess regarding any birth, death, spontaneous fetal death, induced termination of pregnancy, marriage, divorce, or annulment upon demand of the State Registrar of Vital Records.

(b) Any person or institution that in good faith provides information required by this chapter or regulations promulgated under this chapter shall not be subject to any action for damages.

(c) Not later than the tenth day of the month following the month of occurrence, the administrator of each institution shall send to the Division of Vital Records of the Division of Health of the Department of Health and Human Services a list showing all births and deaths occurring in that institution during the preceding month. The lists shall be on forms approved by the state registrar.

(d) Not later than the tenth day of the month following the month of occurrence, each funeral director shall send to the Division of Vital Records a list showing all dead bodies embalmed or otherwise prepared for final disposition or dead bodies finally disposed of by the funeral director during the preceding month. The list shall be made on forms provided by the state registrar.



§ 20-18-304 - Disclosure of information prohibited -- Exceptions.

(a) To protect the integrity of vital records and vital reports, to ensure their proper use, and to ensure the efficient and proper administration of the system of vital statistics, it shall be unlawful for any person to permit inspection of or to disclose information contained in vital records or vital reports or to copy or issue a copy of all or part of any record or report except as authorized by this chapter and by regulation or by order of a court of competent jurisdiction.

(b) (1) The State Board of Health may authorize by regulation the disclosure of information contained in vital records for research purposes.

(2) The regulations shall provide for adequate standards of security and confidentiality of vital records and vital reports.

(3) (A) Disclosure of information which may identify any person or institution named in any vital record or vital report may be made only pursuant to regulations which require submission of written requests for information by researchers and execution of agreements that protect the confidentiality of the information provided.

(B) The agreements shall prohibit the release by the researcher of any information that might identify any person or institution other than releases that may be provided for in the agreement.

(4) Nothing in this section prohibits the release of information or data which would not identify any person or institution named in a vital record or vital report.

(c) (1) Appeals from decisions of custodians of vital records or vital reports designated under § 20-18-203(b) who refuse to disclose information from records or reports as prescribed by this section and the regulations issued under this section shall be made to the State Registrar of Vital Records, whose decision shall be binding upon such custodians.

(2) Within three (3) working days of the receipt of an appeal of a decision of a custodian of a vital record or vital report designated under § 20-18-203(b), the state registrar shall issue a decision on the appeal.

(d) (1) The state registrar shall send to the county assessor of each county within this state a monthly report listing the residents of that county who have died.

(2) The report shall be sent to each county assessor by:

(A) Electronic mail;

(B) Facsimile; or

(C) The United States Postal Service.



§ 20-18-305 - Issuance of certified copies and data from the system of vital statistics.

In accordance with § 20-18-304 and the regulations adopted pursuant to § 20-18-304:

(1) The State Registrar of Vital Records and other custodians of vital records designated by the state registrar under § 20-18-203(b)(2) shall upon receipt of written application issue a certified copy of a vital record in his or her custody or a part thereof to the registrant, his or her spouse, child, parent, or guardian or their respective authorized designated representative. Others may be authorized to obtain certified copies when they demonstrate that the record is needed for the determination or protection of his or her personal or property rights. The State Board of Health may adopt regulations to further define those who may obtain copies of vital records filed under this chapter;

(2) All forms and procedures used in the issuance of certified copies of vital records in the state shall be uniform and approved by the state registrar. All certified copies issued shall have security features that deter persons from altering, counterfeiting, duplicating, or simulating the document;

(3) Each copy or abstract issued shall show the date of registration and copies or abstracts issued from records marked "Delayed", "Amended", or "Certificate of Foreign Birth" shall be similarly marked and show the effective date;

(4) A certified copy or other copy of a death certificate containing cause of death information shall not be issued except as follows:

(A) Upon specific request of a spouse, child, parent, or other next of kin of the decedent or an authorized representative;

(B) When a documented need for the cause of death to establish a legal right or claim has been demonstrated;

(C) When the request for the copy is made by or on the behalf of an organization that provides benefits to the decedent's survivors or beneficiaries;

(D) Upon specific request by local, state, or federal agencies for research or administrative purposes approved by the state registrar;

(E) When needed for research activities approved by the state registrar; or

(F) Upon receipt of an order from a court of competent jurisdiction ordering the release;

(5) A certified copy of a vital record or any part thereof issued in accordance with subdivision (1) of this section shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts stated therein, provided that the evidentiary value of a certificate or record filed more than one (1) year after the event, or a record which has been amended, or a certificate of foreign birth shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence;

(6) The federal agency responsible for national vital statistics may be furnished such copies or data from the system of vital statistics as it may require for national statistics. The state registrar shall enter into an agreement with the federal agency that specifies the statistical or research purposes for which the records, reports, or data may be used. The agreement shall also set forth the support to be provided by the federal agency for the collection, processing, and transmission of such records, reports, or data. Upon written request of the federal agency, the state registrar may approve in writing additional statistical or research uses of the records, reports, or data supplied under the agreement;

(7) Upon request, federal, state, local, and other public government agencies may be furnished copies of records, reports, or data, provided that the copies or data shall be used solely in the conduct of their official duties;

(8) (A) (i) By agreement, the state registrar may transmit copies of records and other reports required by this chapter to offices of vital statistics outside this state when the records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions.

(ii) The agreement shall require that the transcripts be used for statistical and administrative purposes only as specified in the agreement.

(iii) The agreement shall provide instruction for the proper retention and disposition of copies.

(B) Copies received from other jurisdictions by the Division of Vital Records of the Division of Health of the Department of Health and Human Services shall be handled in the same manner as prescribed in this subdivision (8);

(9) When one hundred (100) years have elapsed after the date of birth or fifty (50) years have elapsed after the date of death, marriage, divorce, or annulment, the records of these events in the custody of the state registrar shall become available to the public without restriction, in accordance with regulations which shall provide for the continued safekeeping of the records;

(10) Nothing in this section shall be construed to permit disclosure of information contained in the "Information for Medical and Health Use Only" section of the birth certificate or the "Information for Statistical Purposes Only" section of the certificate of marriage or certificate of divorce or annulment, unless specifically authorized by the state registrar for statistical or research purposes;

(11) No person shall prepare or issue any certificate which purports to be an original, certified copy, or copy of a vital record except as authorized in this chapter or regulations adopted pursuant to this chapter;

(12) When the state registrar receives information that a certificate may have been registered through fraud or misrepresentation, he or she shall withhold issuance of any copy of that certificate pending an administrative hearing to determine whether fraud or misrepresentation has occurred. The state registrar shall offer the registrant or the registrant's authorized representative notice and opportunity to be heard. If upon conclusion of the hearing no fraud or misrepresentation is found, copies may be issued. If upon conclusion of the hearing, fraud or misrepresentation is found, the state registrar shall remove the certificate from the file. The certificate and evidence shall be retained but shall not be subject to inspection or copying, except upon order of a court of competent jurisdiction or by the state registrar for purposes of administering the vital statistics program.



§ 20-18-306 - Fees for certified copies.

(a) (1) All fees for certified copies of vital records or reports under this chapter are listed in § 20-7-123.

(2) (A) However, certified copies of the records shall be furnished to veterans or their dependents without costs when the Department of Veterans Affairs requires certified copies of the records.

(B) Any veteran or his or her dependents shall make application and shall execute an unnotarized affidavit that he or she is a veteran or a dependent of a veteran in order to obtain the free certified copy of any record.

(C) Any person who falsely or fraudulently makes an application and unnotarized affidavit that he or she is a veteran or a dependent of a veteran when the person is not a veteran or a dependent of a veteran shall be guilty of a misdemeanor. Upon conviction, the person shall be subject to a fine of not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250) or imprisonment for not less than thirty (30) days nor more than six (6) months, or both fine and imprisonment.



§ 20-18-307 - Amendment of vital records and reports.

(a) A certificate, report, or record registered under this chapter may be amended only in accordance with this chapter and regulations adopted by the State Board of Health to protect the integrity and accuracy of vital records and reports.

(b) (1) A certificate, report, or record that is amended under this section shall be marked "Amended". The date of amendment, the identity of the person making the amendment, and a summary description of the evidence submitted in support of the amendment shall be made a part of the record or report.

(2) The board shall prescribe by regulation the conditions under which additions or minor corrections may be made to certificates or records within one (1) year after the date of the event without the certificate's or record's being considered as amended.

(c) Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of the person or his or her parents, guardian or legal representative, the State Registrar of Vital Records shall amend the certificate of birth to show the new name.

(d) Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating that the sex of an individual born in this state has been changed by surgical procedure and that the individual's name has been changed, the certificate of birth of the individual shall be amended accordingly.

(e) When an applicant does not submit the minimum documentation required in the regulations for amending a vital record or when the state registrar has cause to question the validity or adequacy of the applicant's sworn statements or the documentary evidence and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action. The state registrar shall advise the applicant of his or her right of appeal to a court of competent jurisdiction.

(f) When a certificate or record is amended under this section by the state registrar, the state registrar shall report the amendment to any other custodian of the vital record, and the record shall be amended accordingly.

(g) When an amendment is made to a certificate of marriage, divorce, or annulment by the local official issuing the marriage license or the court entering the decree of divorce or annulment, copies of the amendment shall be forwarded to the state registrar.



§ 20-18-308 - Reproductions of records and files.

(a) To preserve vital records, the State Registrar of Vital Records may prepare typewritten, photographic, electronic, or other reproductions of original records and files in the Division of Vital Records of the Division of Health of the Department of Health and Human Services.

(b) When verified and approved by the state registrar, the reproductions shall be accepted as the original records.

(c) The documents from which permanent reproductions have been made may be disposed of as provided by regulation.






Subchapter 4 - -- Births and Adoptions

§ 20-18-401 - Birth registration generally.

(a) A certificate of birth for each live birth which occurs in this state shall be filed with the Division of Vital Records of the Division of Health of the Department of Health and Human Services, or as otherwise directed by the State Registrar of Vital Records, within ten (10) days after the birth and shall be registered if it has been completed and filed in accordance with this section.

(b) When a birth occurs in an institution or en route thereto, the person in charge of the institution or his or her authorized designee shall obtain the personal data, prepare the certificate, certify that the child was born alive at the place, time, and date stated on the certificate either by signature or in an approved electronic process, and file the certificate as directed in subsection (a) of this section. The physician or other person in attendance shall provide the medical information required by the certificate within seventy-two (72) hours after the birth.

(c) When a birth occurs outside an institution:

(1) The certificate shall be prepared and filed by one (1) of the following in the indicated order of priority:

(A) The physician in attendance at or immediately after the birth, or in the absence of such a person;

(B) Any other person in attendance at or immediately after the birth, or in the absence of such a person;

(C) The father, the mother, or in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred; and

(2) The Division of Vital Records shall determine what evidence may be required to establish the fact of birth.

(d) When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where it is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state, but the certificate shall show the actual place of birth insofar as can be determined.

(e) For the purposes of birth registration, the mother is deemed to be the woman who gives birth to the child, unless otherwise provided by state law or determined by a court of competent jurisdiction prior to the filing of the birth certificate. The information about the father shall be entered as provided in subsection (f) of this section.

(f) (1) If the mother was married at the time of either conception or birth or between conception and birth the name of the husband shall be entered on the certificate as the father of the child, unless:

(A) Paternity has been determined otherwise by a court of competent jurisdiction; or

(B) The mother executes an affidavit attesting that the husband is not the father and that the putative father is the father, and the putative father executes an affidavit attesting that he is the father and the husband executes an affidavit attesting that he is not the father. Affidavits may be joint or individual or a combination thereof, and each signature shall be individually notarized. In such event, the putative father shall be shown as the father on the certificate and the parents may give the child any surname they choose.

(2) If the mother was not married at the time of either conception or birth or between conception and birth, the name of the father shall not be entered on the certificate of birth without an affidavit of paternity signed by the mother and the person to be named as the father. The parents may give the child any surname they choose.

(3) In any case in which paternity of a child is determined by a court of competent jurisdiction, the name of the father and surname of the child shall be entered on the certificate of birth in accordance with the finding and order of the court.

(4) If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate.

(g) Either of the parents of the child or other informant shall verify by signature or electronic process the accuracy of the personal data to be entered on the certificate in time to permit the filing of the certificate within the ten (10) days prescribed in this section.

(h) Certificates of birth filed after ten (10) days but within one (1) year from the date of birth shall be registered on the standard form of live birth certificate in the manner prescribed in this section. Such certificates shall not be marked "Delayed". The state registrar may require additional evidence in support of the facts of birth.



§ 20-18-402 - Delayed registration of birth.

(a) When the certificate of birth of a person born in the state has not been filed within one (1) year, a delayed certificate of birth may be filed in accordance with regulations of the State Board of Health. No delayed certificate shall be registered until the evidentiary requirements as specified in regulations have been met.

(b) The birth shall be registered on a delayed certificate of birth form and the form shall show on its face the date of registration. The delayed certificate shall contain a summary statement of the evidence submitted in support of the delayed registration.

(c) No delayed certificate of birth shall be registered for a deceased person.

(d) (1) When an applicant does not submit the minimum documentation required in the regulations for delayed registration or when the State Registrar of Vital Records has cause to question the validity or adequacy of the applicant's sworn statement or the documentary evidence and, if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of birth and shall advise the applicant of the reasons for this action. The state registrar shall further advise the applicant of his or her right of appeal to a court of competent jurisdiction.

(2) The board may by regulation provide for the dismissal of an application which is not actively prosecuted.



§ 20-18-403 - Judicial procedure to register birth.

(a) If the State Registrar of Vital Records refuses to file a certificate of birth under § 20-18-401 or § 20-18-402, a petition may be filed with a court of competent jurisdiction for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered.

(b) The petition shall be made on a form prescribed and furnished or approved by the state registrar and shall allege:

(1) That the person for whom a delayed certificate of birth is sought was born in this state;

(2) That no certificate of birth of the person can be found in the Division of Vital Records of the Department of Health;

(3) That diligent efforts by the petitioner have failed to obtain the evidence required in accordance with § 20-18-401 or § 20-18-402 and regulations adopted pursuant to § 20-18-401 or § 20-18-402;

(4) That the state registrar has refused to file a certificate of birth; and

(5) Such other allegations as may be required.

(c) The petition shall be accompanied by a statement of the state registrar made in accordance with § 20-18-401 or § 20-18-402 and all documentary evidence which was submitted to the state registrar in support of the registration.

(d) The court shall fix a time and place for hearing the petition and shall give the state registrar ten (10) days' notice of the hearing. The state registrar or his or her authorized representative may appear and testify in the proceeding.

(e) If the court finds from the evidence presented that the person for whom a certificate of birth is sought was born in the state, the court shall make findings as to the place and date of birth, parentage, and other findings as the case may require and shall issue an order on a form prescribed and furnished or approved by the state registrar to establish a court-ordered certificate of birth. This order shall include the birth data to be registered, a description of the evidence presented, and the date of the court's action.

(f) The clerk of court shall forward each order to the state registrar not later than the tenth day of the calendar month following the month in which it was entered. The order shall be registered by the state registrar and shall constitute the court-ordered certificate of birth.



§ 20-18-404 - Infants of unknown parentage.

(a) Whoever assumes the custody of a live-born infant of unknown parentage shall report on a form and in a manner prescribed by the State Registrar of Vital Records within ten (10) days to the Division of Vital Records of the Division of Health of the Department of Health and Human Services the following information:

(1) The date and city or county, or both, of finding;

(2) Sex and approximate birth date of child;

(3) Name and address of the person or institution with whom the child has been placed for care;

(4) Name given to the child by the custodian of the child; and

(5) Other data required by the state registrar.

(b) The place where the child was found shall be entered as the place of birth.

(c) A report registered under this section shall constitute the certificate of birth for the child.

(d) If the child is identified and a certificate of birth is found or obtained, the report registered under this section shall be placed in a special file and shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation.



§ 20-18-406 - New certificates.

(a) The State Registrar of Vital Records shall establish a new certificate of birth for a person born in this state when he or she receives the following:

(1) A certificate of adoption as provided in § 20-18-405 [repealed], or a certificate of adoption prepared and filed in accordance with the laws of another state or foreign country, or a certified copy of the decree of adoption, together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth. However, a new certificate of birth shall not be established if so requested by the court decreeing the adoption, the adoptive parents, or the adopted person;

(2) A request that a new certificate be established and any evidence, as required by regulation, proving that the person has been legitimated, or that a court of competent jurisdiction has determined the paternity of the person or that both parents have acknowledged the paternity of the person and request that the surname be changed from that shown on the original certificate.

(b) When a new certificate of birth is established, the actual city or county, or both, and date of birth shall be shown. The new certificate shall be substituted for the original certificate of birth. Thereafter, the original certificate and the evidence of adoption, paternity determination, or legitimation shall not be subject to inspection except upon order of an Arkansas court of competent jurisdiction or as provided by regulation.

(c) Upon receipt of a report of an amended certificate of adoption, the certificate of birth shall be amended as provided by regulation.

(d) Upon receipt of a report of annulment of adoption, the original certificate of birth shall be restored to its place in the files, and the new certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation.

(e) Upon written request of both parents and receipt of a sworn acknowledgment of paternity signed by both parents of a child born out of wedlock, the state registrar shall reflect paternity on the certificate of birth in the manner prescribed by regulation if paternity is not already shown on the certificate of birth.

(f) (1) Upon request, the state registrar shall prepare and register an Arkansas certificate of birth for a person born in a foreign country, who is not a citizen of the United States, and for whom a final order of adoption has been entered in a court of competent jurisdiction in Arkansas when he or she receives the following:

(A) A certificate of adoption as provided in § 20-18-405 [repealed];

(B) Proof of the date and place of the adopted child's birth;

(C) A request by the court decreeing the adoption, the adoptive parents, or the adopted person if eighteen (18) years of age or older.

(2) After preparation of the birth certificate in the new name of the adopted person, the state registrar shall seal and file the certificate of adoption. This certificate shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation or as otherwise provided by state law.

(3) The birth certificate shall show the actual foreign country of birth and shall state that the certificate is not evidence of United States citizenship for the child for whom it is issued.

(g) If no certificate of birth is on file for the person for whom a new birth certificate is to be established under this section and the date and place of birth have not been determined in the adoption or paternity proceedings, a delayed certificate of birth shall be filed with the state registrar as provided in § 20-18-402 or § 20-18-403 before a new certificate of birth is established. The new certificate of birth shall be prepared on the delayed birth certificate form.

(h) When a new certificate of birth is established by the state registrar, all copies of the original certificate of birth in the custody of any other custodian of vital records in this state shall be sealed from inspection or forwarded to the state registrar as he or she shall direct.



§ 20-18-407 - Social Security account information of parents.

(a) Social Security account information of parents of a child born within this state shall be furnished to the Division of Vital Records of the Division of Health of the Department of Health and Human Services at the time of filing the certificate of birth, but such information shall not appear on the certificate.

(b) The Division of Vital Records shall make available the records of parent name and Social Security number to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration for its use in the establishment of paternity or the enforcement of child support orders through electronic transfer mechanism. Such a disclosure shall constitute an exception to the prohibitions within § 20-18-304.

(c) Information obtained by the office pursuant to this section may be used in an action or proceeding before any court, administrative tribunal, or other body for the purpose of establishing a child support obligation, collecting child support, or locating individuals owing the obligation.



§ 20-18-408 - Notice to parents regarding affidavits of paternity.

Upon the birth of a child to a woman who was unmarried at the time of either conception or birth or between conception and birth, the person responsible under § 20-18-401 for providing birth registration information shall:

(1) Provide an opportunity for the child's mother and natural father to complete an affidavit acknowledging paternity, to include such information as is required by the court to establish paternity and establish a child support obligation and to be filed with the Division of Vital Records of the Division of Health of the Department of Health and Human Services;

(2) Provide written information, furnished by the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, to the child's mother and natural father explaining the implications of signing an affidavit of paternity and parental rights and responsibilities; and

(3) Provide written information, furnished by the office, to the child's mother regarding the benefits of having her child's paternity established and the availability of paternity establishment services, including a request for support enforcement services.



§ 20-18-409 - Disclosure of affidavits.

(a) The hospital, birthing center, certified nurse practitioner, or licensed midwife shall make available to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration completed affidavits of paternity. Such a disclosure shall constitute an exception to the general prohibition of § 20-18-304.

(b) Information obtained by the office pursuant to this section may be used in an action or proceeding before any court, administrative tribunal, or other body for the purpose of establishing a child support obligation or collecting the child support obligation.



§ 20-18-410 - Certificate of birth resulting in stillbirth.

(a) As used in this section:

(1) "Certificate of birth resulting in stillbirth" means a birth certificate issued to record the birth of a stillborn child; and

(2) "Stillbirth" means an unintended, intrauterine fetal death occurring in this state after a gestational age of not less than twenty (20) completed weeks.

(b) A person who is required to file a fetal death certificate under § 20-18-603 shall advise the parent or parents of a stillborn child:

(1) That a parent may but is not required to request the preparation of a certificate of birth resulting in stillbirth;

(2) That a parent may obtain a certificate of birth resulting in stillbirth by contacting the Division of Vital Records of the Department of Health to request the certificate and paying the required fee; and

(3) Regarding the way in which a parent may contact the division to request the certificate of birth resulting in stillbirth.

(c) (1) If a parent requests that a certificate of birth resulting in stillbirth be prepared, the parent may provide a name for a stillborn child to be included on the certificate of birth resulting in stillbirth.

(2) If the requesting parent does not wish to provide a name, the division shall fill in the certificate with the name "baby boy" or "baby girl" and the last name of the requesting parent.

(3) The name of the stillborn child provided on or later added by amendment to the certificate of birth resulting in stillbirth shall be the same name as appears on the original or amended fetal death certificate.

(d) A certificate of birth resulting in stillbirth shall include the state file number of the corresponding fetal death certificate.

(e) The division shall prescribe the form and content of a certificate of birth resulting in stillbirth and shall specify the information necessary to prepare the certificate.

(f) The division shall not use a certificate of birth resulting in stillbirth to calculate live birth statistics.

(g) If a fetal death certificate was issued for a stillbirth, a parent may request that the division issue a certificate of birth resulting in stillbirth without regard to the date on which the fetal death certificate was issued.

(h) The division shall prescribe the form and content of a certificate of birth resulting in stillbirth.

(i) A parent may request the division to prepare and issue a certificate of birth resulting in stillbirth without regard to whether the fetal death occurred on or before July 31, 2007.






Subchapter 5 - -- Marriages, Annulments, and Divorces

§ 20-18-501 - Marriage registration.

(a) A record of each marriage performed in this state shall be filed with the Division of Vital Records of the Division of Health of the Department of Health and Human Services and shall be registered if it has been completed and filed in accordance with this section.

(b) The official who issues the marriage license shall prepare the record on the form prescribed by the State Registrar of Vital Records upon the basis of information obtained from one (1) of the parties to be married.

(c) Every person who performs a marriage shall certify the fact of marriage and return the record to the official who issued the license within fifteen (15) days after the ceremony.

(d) Every official issuing marriage licenses shall complete and forward to the Division of Vital Records on or before the thirtieth day of each calendar month the records of marriages filed with him or her during the preceding calendar month.

(e) A marriage record not filed within the time prescribed by statute may be registered in accordance with regulations of the State Board of Health.



§ 20-18-502 - Divorce or annulment registration.

(a) (1) For each divorce or annulment granted by any court in this state, a record shall be filed by the clerk of court with the Division of Vital Records of the Division of Health of the Department of Health and Human Services and shall be registered if it has been completed and filed in accordance with this section.

(2) The record shall be prepared on a form prescribed and furnished by the State Registrar of Vital Records by the petitioner or his or her legal representative and shall be presented to the clerk of court with the petition.

(3) In all cases, the completed record shall be a prerequisite to the entry of the decree.

(b) The clerk of court shall complete and forward to the Division of Vital Records on or before the thirtieth day of each calendar month the records of each divorce or annulment filed with him or her during the preceding calendar month.






Subchapter 6 - -- Deaths

§ 20-18-601 - Registration generally.

(a) (1) A death certificate for each death that occurs in this state shall be filed with the Division of Vital Records of the Department of Health or as otherwise directed by the State Registrar of Vital Records within ten (10) days after the death or the finding of a dead body and shall be registered if the death certificate has been completed and filed in accordance with this section.

(2) A fact of death record for each death that occurs in this state shall be filed with the division within three (3) calendar days after the death or the finding of a dead body.

(3) (A) If the place of death is unknown but the body is found in this state, the death certificate shall be completed and filed in accordance with this section.

(B) The place where the body is found shall be shown as the place of death.

(C) (i) If the date of death is unknown, it shall be determined by approximation.

(ii) If the date cannot be determined by approximation, the date found shall be entered and identified as such.

(4) (A) If a death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state, and the place where the body is first removed shall be considered the place of death.

(B) If a death occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this state, the death shall be registered in this state, but the certificate shall show the actual place of death insofar as the place of death can be determined.

(C) In all other cases, the place where death is pronounced shall be considered the place where death occurred.

(b) The funeral director or the person acting as the funeral director who first assumes custody of the dead body shall:

(1) File the death certificate and fact of death record;

(2) Obtain the personal data from the next of kin or the best qualified person or source available;

(3) Obtain the medical certification from the person responsible for the medical certification, as set forth in subsection (c) of this section; and

(4) Provide a death certificate that contains sufficient information to identify the decedent to the certifier.

(c) (1) (A) The medical certification shall be completed, signed, and returned to the funeral director within two (2) business days after receipt of the death certificate by the physician in charge of the patient's care for the illness or condition that resulted in death, except when inquiry is required by § 12-12-315, § 12-12-318, or § 14-15-301 et seq.

(B) In the absence of the physician or with his or her approval, the certificate may be completed and signed by his or her associate physician, by the chief medical officer of the institution in which death occurred, by the pathologist who performed an autopsy upon the decedent, or by a registered nurse as provided in this subsection (c), if the individual has access to the medical history of the case and has reviewed the coroner's report if required and if the death is due to natural causes. The individual completing the cause-of-death section of the certificate shall attest to its accuracy either by a signature or by approved electronic process.

(2) The Arkansas State Medical Board shall enforce by rule subdivision (c)(1) of this section concerning the time period in which the medical certification shall be executed.

(3) A registered nurse employed by the attending hospice may complete and sign the medical certification of death and pronounce death for a patient who is terminally ill, whose death is anticipated, who is receiving services from a hospice program certified under § 20-7-117, and who dies in a hospice inpatient program or as a hospice patient in a nursing home.

(4) If the hospice patient dies in the home, the registered nurse may make pronouncement of death. However, the coroner and the chief law enforcement official of the county or municipality where death occurred shall be immediately notified in accordance with § 12-12-315.

(5) The Department of Health shall provide hospitals, nursing homes, and hospices with the appropriate death certificate forms, which will be made available to the certifier of death. When death occurs outside these health facilities, the funeral home shall provide the death certificate to the certifier of death.

(d) If the cause of death appears to be other than the illness or condition for which the deceased was being treated or if inquiry is required by either of the laws referred to in subsection (c) of this section, the case shall be referred to the office of the State Medical Examiner or coroner in the jurisdiction where the death occurred or the body was found for investigation to determine and certify the cause of death. If the State Medical Examiner or county coroner determines that the case does not fall within his or her jurisdiction, he or she shall within twenty-four (24) hours refer the case back to the physician for completion of the medical certification.

(e) When inquiry is required by either of the laws referred to in subsection (c) of this section, the State Medical Examiner or coroner in the jurisdiction where the death occurred or the body was found shall determine the cause of death and shall complete and sign the medical certification within forty-eight (48) hours after taking charge of the case.

(f) If the cause of death cannot be determined within forty-eight (48) hours after death, the medical certification shall be completed as provided by regulation. The attending physician or State Medical Examiner or county coroner shall give the funeral director or person acting as the funeral director notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the attending physician or State Medical Examiner or county coroner.

(g) When a death is presumed to have occurred within this state but the body cannot be located, a death certificate may be prepared by the state registrar only upon receipt of an order of a court of competent jurisdiction, which shall include the finding of facts required to complete the death certificate. Such a death certificate shall be marked "Presumptive" and shall show on its face the date of death as determined by the court and the date of registration and shall identify the court and the date of the decree.

(h) Upon receipt of autopsy results or other information that would change the information in the cause-of-death section of the death certificate from that originally reported, the certifier shall immediately file a supplemental report of cause of death with the division in order to amend the record.



§ 20-18-602 - Delayed registration.

(a) When a death occurring in this state has not been registered within the time period as prescribed by § 20-18-601, a certificate may be filed in accordance with regulations of the State Board of Health. The certificates shall be registered subject to such evidentiary requirements as the board shall by regulation prescribe to substantiate the alleged facts of death.

(b) When an applicant does not submit the minimum documentation required by regulation for delayed registration or when the State Registrar of Vital Records has cause to question the validity or adequacy of the applicant's sworn statement or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of death and shall advise the applicant of the reasons for this action and further advise the applicant of his or her right to appeal to a court of competent jurisdiction.

(c) Certificates of death registered one (1) year or more after the date of death shall be marked "Delayed" and shall show on their face the date of the delayed registration.



§ 20-18-603 - Registration of termination of pregnancy.

(a) (1) (A) Each fetal death when the fetus weighs three hundred fifty grams (350 g) or more, or if weight is unknown, the fetus completed twenty (20) weeks' gestation or more, calculated from the date the last normal menstrual period began to the date of delivery, that occurs in this state shall be reported within five (5) days after delivery to the Division of Vital Records of the Division of Health of the Department of Health and Human Services or as otherwise directed by the State Registrar of Vital Records. All induced terminations of pregnancy shall be reported in the manner prescribed in subsection (b) of this section and shall not be reported as fetal deaths.

(B) When a dead fetus is delivered in an institution, the person in charge of the institution or his or her designated representative shall prepare and file the fetal death certificate.

(C) When a dead fetus is delivered outside an institution, the physician in attendance at or immediately after delivery shall prepare and file the fetal death certificate.

(D) When a fetal death required to be reported by this section occurs without medical attendance at or immediately after the delivery, or when inquiry is required by § 12-12-301 et seq. or § 14-15-301 et seq. or otherwise provided by law, the State Medical Examiner or coroner shall investigate the cause of fetal death and shall prepare and file the report within five (5) days.

(E) When a fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a fetus is found in this state and the place of fetal death is unknown, the fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance or the fetus was found shall be considered the place of fetal death.

(2) Spontaneous fetal deaths when the fetus has completed less than twenty (20) weeks of gestation and when the fetus weighs less than three hundred fifty grams (350 g) shall be reported as prescribed in subsection (b) of this section.

(b) Each induced termination of pregnancy which occurs in this state regardless of the length of gestation shall be reported to the Division of Vital Records within five (5) days by the person in charge of the institution in which the induced termination of pregnancy was performed. If the induced termination of pregnancy was performed outside an institution, the attending physician shall prepare and file the report.

(c) (1) The reports required under this subsection are statistical reports to be used only for medical and health purposes and shall not be incorporated into the permanent official records of the system of vital statistics. A schedule for the disposition of these reports shall be provided for by regulation.

(2) Reports required under this section shall not include the name or other personal identification of the individual having an induced or spontaneous termination of pregnancy.



§ 20-18-604 - Final disposition of dead body or fetus.

(a) The funeral director or the person acting as the funeral director who first assumes custody of a dead body shall obtain authorization for final disposition of the body as provided in the regulations.

(b) Prior to final disposition of a dead fetus, irrespective of the duration of pregnancy, the funeral director, the person in charge of the institution, or other person assuming responsibility for final disposition of the fetus shall obtain from the parents authorization for final disposition on a form prescribed by the State Registrar of Vital Records.

(c) With the consent of the physician or State Medical Examiner or county coroner, who is to certify the cause of death, a dead body may be moved from the place of death for the purpose of being prepared for final disposition.

(d) An authorization for final disposition issued under the law of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state.

(e) Authorization for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus. The authorization shall be issued by the state registrar to a licensed funeral director or person acting as such upon proper application.






Subchapter 7 - -- Putative Father Registry

§ 20-18-701 - Definitions.

As used in this subchapter:

(1) "Child" means a person under eighteen (18) years of age for whom paternity has not been established;

(2) "Court" means a court in this state or another state or territory of the United States of competent subject matter jurisdiction;

(3) "Division" means the Division of Health of the Department of Health and Human Services;

(4) "Father" means the biological male parent of a child;

(5) "Putative father" means any man not legally presumed or adjudicated to be the biological father of a child but who claims or is alleged to be the father of the child;

(6) "Registrant" means a person who has registered pursuant to this subchapter and who is claiming to be the father of a child;

(7) "Registry" means the Putative Father Registry; and

(8) "Regulations" means regulations promulgated by the division for the purpose of implementing this subchapter.



§ 20-18-702 - Creation.

(a) (1) There is established in the Division of Health of the Department of Health and Human Services a Putative Father Registry.

(2) The purpose of the registry is to entitle putative fathers to notice of legal proceedings pertaining to the child for whom the putative father has registered.

(3) A putative father shall establish a significant custodial, personal, or financial relationship with the child before the putative father's rights attach.

(b) (1) Upon receipt of a written statement signed and acknowledged by the registrant before a notary public, the registry shall record the following information:

(A) The name, address, and Social Security number of any person who claims to be the father of a child for whom paternity is not presumed or has not been established by a court;

(B) The name, last known address, and Social Security number, if known, of the mother of the child;

(C) The name of the child, if born, and the location and date of birth, if known; and

(D) The date and time of receipt, which the division shall note on the written statement signed and acknowledged by the registrant.

(2) (A) The division shall provide a form to be used by the registrant.

(B) There shall be no fee required of the registrant to file the affidavit.

(c) The registry may accept the information prior to the birth of the child or at any time prior to the filing of a petition for adoption.

(d) The registry shall forward a copy of the information to the mother as notification that the person has registered with the registry.

(e) The registry shall maintain cross-reference indices by the name of the mother and the name of the child, if known.



§ 20-18-703 - Revocation of information.

(a) Information supplied to the Putative Father Registry may be revoked by a written statement, signed and acknowledged by the registrant before a notary public.

(b) The statement shal include a declaration that, to the best of the registrant's knowledge and belief, he is not the father of the named child or that a court has adjudicated paternity and someone other than the registrant has been determined to be the father of the child.

(c) Revocation shall only be effective after the birth of the child.



§ 20-18-704 - Furnishing of information.

(a) The Division of Health of the Department of Health and Human Services shall make available to attorneys the telephone number of the Putative Father Registry for purposes of inquiry as to a putative father's name and address contained in the registry.

(b) Information contained in the registry shall be admissible in any court proceeding in any court in this state.

(c) Upon receipt of a written request by the registrant, the mother, or the child, or pursuant to any request of the Department of Health and Human Services, the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration, or of a prosecuting attorney or an attorney acting on behalf of his or her client in litigation involving the determination of paternity or support for the child or an adoption of the child, the division shall furnish a certified copy of the registry information for a named putative father, natural mother, or child.

(d) Upon request, the division shall furnish through electronic data exchange or otherwise a copy of the registry to the office for use in establishing paternity and support obligations.

(e) Otherwise, registry information shall be considered confidential and may not be disclosed. Registry information shall not be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 20-18-705 - Penalty.

Any person who knowingly registers as a putative father pursuant to this subchapter when the registrant knows that he is not the biological father of the child shall upon conviction be guilty of a Class C misdemeanor.









Chapter 19 - Animals

Subchapter 1 - -- General Provisions

§ 20-19-101 - Humane societies.

(a) The General Assembly finds and declares that humane societies for the prevention of cruelty to animals organized under the laws of this state now or hereinafter in effect are public organizations necessary to protect the health, safety, and general welfare of the citizenry of this state and are discharging a government function.

(b) The General Assembly finds and declares that the appropriation of public funds for the use of humane societies in the maintenance and operation of shelters for stray, diseased, neglected, and other animals and in the protection of the public from disease among such animals is a public use of the funds in the discharge of a government function.



§ 20-19-102 - Injuries to domesticated animals by dogs.

(a) (1) "Domesticated animals" includes, but is not limited to, sheep, goats, cattle, swine, and poultry.

(2) Any person owning or having in possession or under control any dog shall be liable in damages to the owner or owners of any domesticated animals killed or injured by the dog in the full value of the domesticated animal killed or injured.

(b) (1) Any person engaged in raising domesticated animals or owning any domesticated animals who shall sustain any loss or damages to his or her or their domesticated animals by any dog shall have a right of action against the owner, person, or controller of the dog.

(2) Any person knowing that any dog has killed or is about to catch, injure, or kill any domesticated animal shall have the right to kill the dog, without in any way being liable to the owner of the dog in any courts of this state.

(c) The person sustaining loss or damage as mentioned in this section and desiring remuneration therefor may go before some justice of the peace of the county wherein the loss or damage occurred and make oath of the character of the loss or damage sustained, the value of the loss or damage, the dog or dogs, and the owner, possessor, or controller of the dog and file the same with the justice of the peace, who shall issue a summons stating the nature of the plaintiff's claim, the amount claimed, and the cost accrued, which shall be served and returned as in ordinary actions.

(d) (1) If the defendant shall pay to the officer serving the summons the amount of damages claimed, the costs endorsed, and a further fee to the officer of twenty-five cents (25cent(s)) for making the return, the summons shall be returned satisfied, and no further proceedings had.

(2) If the defendant fails, neglects, or refuses to pay that amount, the justice of the peace shall try the cause as in other ordinary actions and give judgment in favor of the plaintiff for the amount proved in the cause, for which the defendant may be liable under this section.

(e) In a second suit and recovery by any plaintiff against the same defendant on account of killing or injury done by the same dog, the justice of the peace shall render judgment for double the amount of damages proven.



§ 20-19-103 - Sterilization of impounded dogs and cats.

(a) It shall be unlawful for any pound, shelter, humane organization, or animal rescue group to release any dog or cat which has not been sterilized to a new owner except as provided in subsection (b) of this section.

(b) (1) In any county in the state, it shall be unlawful for any pound, shelter, humane organization, or animal rescue group to release to a new owner any dog or cat over three (3) months of age which has not been sterilized except as provided in subdivision (b)(2) of this section.

(2) (A) An animal which in the opinion of a veterinarian licensed to practice veterinary medicine in the State of Arkansas is medically compromised to the extent that it cannot withstand immediate sterilization may be temporarily released pursuant to a foster care agreement until such time as it can safely be sterilized or until two (2) veterinarians licensed to practice veterinary medicine in the State of Arkansas certify that it is unlikely that the animal will ever recover to the extent that it can safely be sterilized.

(B) (i) At that time, ownership of the animal may be transferred to an owner who certifies that the animal will not be used for breeding.

(ii) An owner who violates the agreement shall be subject to the penalties set forth in subsection (c) of this section.

(c) Violations of this section are declared to be misdemeanors punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 20-19-104 - Voluntary certification program.

(a) The Division of Health of the Department of Health and Human Services shall establish a voluntary certification program for animal control officers, animal shelters, and other humane society counterparts.

(b) The certification shall be based upon courses recommended by the National Animal Control Association or its equivalent.

(c) Certification of animal shelters shall be based upon compliance with shelter standards published by the Humane Society of the United States.

(d) Training shall be administered by the Arkansas Animal Control Association in cooperation with the division and utilizing qualified experts, including, but not limited to, licensed veterinarians and persons holding professional registrations or certifications in the appropriate areas of expertise.






Subchapter 2 - -- Rabies Vaccinations Generally



Subchapter 3 - -- Rabies Control Act

§ 20-19-301 - Title.

This subchapter shall be known as the "Rabies Control Act".



§ 20-19-302 - Definitions.

As used in this subchapter:

(1) "Animal" means any animal other than dogs or cats that may be affected by rabies;

(2) "Cats" means any domestic feline animal, species Felis catus;

(3) "Dogs" means any domestic canine animal, species Canis familiaris;

(4) "Has been bitten" means the skin has been penetrated by an animal's teeth and saliva has contacted a break or abrasion of the skin;

(5) "Owner" means any person who:

(A) Has a right of property in a dog or cat or other animal;

(B) Keeps, harbors, cares for, or acts as the custodian of a dog or cat or other animal; or

(C) Knowingly permits a dog or cat or other animal to remain on or about any premises occupied by him or her; and

(6) "Vaccination against rabies" means the injection, subcutaneously or otherwise, of antirabic vaccine, as approved by the United States Department of Agriculture or the State Board of Health and administered by a licensed veterinarian or agent of the Department of Health.



§ 20-19-303 - Power of political subdivisions not limited -- Applicability.

(a) This subchapter does not limit in any manner the power of any municipality or political subdivision to prohibit dogs or cats or other animals from running at large whether or not they have been vaccinated against rabies as provided in this subchapter.

(b) This subchapter does not limit in any manner the power of any municipality or other political subdivision to further control and regulate dogs or cats or other animals in such municipality or political subdivision.



§ 20-19-304 - Penalties.

(a) (1) A person shall be guilty of a violation for:

(A) Violating or aiding in or abetting the violation of any provision of this subchapter;

(B) Making a misrepresentation in regard to any matter prescribed by this subchapter;

(C) Resisting, obstructing, or impeding any authorized officer in enforcing this subchapter; or

(D) Refusing to produce for inoculation against rabies any dog or cat in his or her possession.

(2) Upon conviction, the person shall be fined not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00) for each offense.

(b) Any dog or cat termed a stray that is not vaccinated against rabies is subject to destruction.

(c) (1) Any officers failing, refusing, or neglecting to carry out the provisions of this subchapter shall be guilty of a violation.

(2) Upon conviction, the officer shall be fined in any sum not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00) for each offense.



§ 20-19-305 - Vaccination for dogs, cats, and other animals required.

All dogs, cats, and other animals shall be vaccinated against rabies as required by the State Board of Health.



§ 20-19-306 - Illegal acts when person bitten.

(a) It is unlawful for any person bitten, the family, treating physician, or veterinarian that has knowledge of a person bitten by a dog or cat or other animal to refuse to notify the health authorities promptly.

(b) It is unlawful for the owner of the dog or cat or other animal to sell, give away, transfer, transport to another area, or otherwise dispose of the dog or cat or other animal that is known to have bitten a person until it is released by the health authorities.

(c) (1) It is unlawful for the owner of the dog or cat or other animal to refuse or fail to comply with the written or printed instructions of the health authorities in any particular case.

(2) (A) The written instructions shall be delivered in person by health authorities or their authorized agent.

(B) If instructions cannot be delivered in person, they shall be mailed by regular mail, postage prepaid, and addressed to the owner of the dog or cat or other animal.

(C) The affidavit or testimony of the health authorities or their authorized agent, who delivered or mailed such instructions, shall be prima facie evidence of the receipt of the instructions by the owner of the dog or cat or other animal.



§ 20-19-307 - Confinement of animal when person bitten.

(a) (1) Whenever the health authorities, county sheriff's office, or municipal police officers in cooperation with health authorities receive information that any person has been bitten by a dog or cat or other animal, these local public officials acting in cooperation shall have the dog or other animal confined and observed.

(2) If there is no local facility available for confining the dog or cat or other animal, it shall be the owner's responsibility to make satisfactory arrangements or to prepare a facility for the purpose of confinement.

(b) (1) The offending dog or cat shall be confined for a period of ten (10) days by a veterinarian or owner or public pound.

(2) (A) All other species of animals are to be confined and observed for rabies in the same manner, except the time element will vary so as to compensate for the difference in the incubation period of the disease.

(B) This adjusted time element is to be determined by consultation with the Department of Health.

(C) If there is no known incubation period, the animal may be euthanized and tested at the discretion of the department.

(3) The veterinarian, owner, or public pound management personnel shall notify the local public health authorities of the disposition of the dog or animal at the termination of the confinement.

(c) (1) Any confinement and observation expense incurred in the handling of any dog or cat or other animal under this subchapter shall be borne by the owner.

(2) If the dog or cat or other animal is a stray and has no owner, the confinement and observation expense shall be borne by the person bitten or, if a minor, by the head of the family.



§ 20-19-308 - Shipment to laboratory of head of animal suspected of being rabid.

Any person causing the death of an animal, either wild or domesticated, suspected of being rabid shall cause the head of the animal to be presented to a county health unit of the county in which the animal was killed.



§ 20-19-309 - Area quarantine.

(a) (1) The Director of the Division of Health of the Department of Health and Human Services shall place certain areas under a rabies quarantine upon request of proper local officials.

(2) In serious situations, the director may place the area under quarantine without waiting for a local request.

(b) The occurrence of three (3) or more positive rabies cases in animals shall be sufficient basis for placing areas under quarantine.

(c) The positive rabies cases shall be laboratory-confirmed by the State Public Health Laboratory of the Division of Health of the Department of Health and Human Services or any other laboratory acceptable to or approved by the director.



§ 20-19-310 - Authority to impose additional measures.

Whenever the proper officials or a government unit are convinced that the situation is conducive to the spread of rabies, additional measures may be imposed by the government unit if deemed necessary to prevent the spread of rabies among dogs and other animals. The government unit involved may require:

(1) That all dogs or cats or other animals in the locality be kept:

(A) Confined within an enclosure; or

(B) Muzzled and restrained by a leash composed of chain, wire, rope, or cable;

(2) That all owners or keepers of dogs or cats or other animals take such prophylactic measures as may be required and necessary to prevent the spread of rabies; or

(3) That other measures, in addition to annual vaccination against rabies, that may be necessary to control the spread of rabies in dogs, cats, and other animals be carried out.



§ 20-19-311 - Administration by Director of the Division of Health of the Department of Health and Human Services.

The Director of the Division of Health of the Department of Health and Human Services or his or her official representative shall have the responsibility for carrying out the provisions of this subchapter.



§ 20-19-312 - State Board of Health's authority to regulate.

(a) The State Board of Health shall adopt rules necessary to carry out this subchapter, with subsequent amendments as needed.

(b) The Arkansas Livestock and Poultry Commission may adopt rules as are necessary pertaining to dogs and cats transported or moved into Arkansas for any purpose.






Subchapter 4 - -- Ownership and Breeding of Wolves and Wolf-Dog Hybrids

§ 20-19-401 - Findings.

The General Assembly finds that:

(1) Wolves and wolf-dog hybrids are now present in this state but remain unregulated;

(2) The Compendium of Animal Rabies Control advises that no vaccination has been approved for use in wolves or wolf-dog hybrids;

(3) However, wolves and dogs are scientifically classified as the same species;

(4) "Off" and "Extra" label use of vaccines approved for use in dogs are widely used to vaccinate wolves and wolf-dog hybrids, even by the federal government, to prevent diseases such as rabies;

(5) Failure to vaccinate wolves and wolf-dog hybrids raises the possibility of creating a large pool of animals that could serve as reservoirs for rabies; and

(6) Due to the neglect and irresponsibility of their owners, some wolves and wolf-dog hybrids could pose a threat to public safety in this state.



§ 20-19-402 - Definition.

As used in this subchapter, "wolf-dog hybrid" means any animal which is publicly acknowledged by its owner as being the offspring of a wolf and domestic dog. No animal may be judged to be a wolf or wolf-dog hybrid based strictly on its appearance.



§ 20-19-403 - Records.

(a) Owners of wolves and wolf-dog hybrids shall maintain all health records of each wolf and wolf-dog hybrid, including health certificates, records of immunization, and any other documentary evidence pertaining to the health and welfare of the animal.

(b) The owner shall maintain records of acquisitions and disposals of wolf-dog hybrids, including the name and address of the person with whom a transaction is conducted, with entries being made on the day of the transaction.

(c) Records shall be available for inspection by law enforcement personnel at reasonable hours.



§ 20-19-404 - Confinement -- Care -- Inspections.

(a) Wolves and wolf-dog hybrids shall be provided adequate confinement and adequate feeding.

(b) Adequate confinement shall include at least:

(1) A brick, concrete, or chain-link enclosure surrounded by two (2) layers of fencing as follows:

(A) For a single animal:

(i) Either an inner chain-link fence a minimum of fifteen feet by eight feet by ten feet (15' x 8' x 10') or an electric fence that prevents climbing over, and either extending two feet (2') underground or employing some other means that prevents digging under; and

(ii) An outer fence eight feet (8') high with at least four feet (4') between the two (2) fences unless the inner fence is an electric fence posted with warning signs and the gate is locked at all times;

(B) For a pair, double the cage length for a single animal; or

(C) For more than two (2) animals, add ten feet (10') to the single animal length and width for each additional animal;

(2) A secluded den four feet (4') square for each animal; and

(3) No more than four (4) total of wolves or wolf-dog hybrids, or both, per acre.

(c) Adequate confinement shall not include tethering of a wolf or wolf-dog hybrid not under the direct supervision and control of the owner or custodian.

(d) (1) Adequate feeding shall include daily feedings and provisions of water.

(2) The feed used shall consist of a minimum meat-based protein content of twenty-five percent (25%) and crude fat of fifteen percent (15%), with exceptions for geriatric and overweight animals or under the advice of a licensed veterinarian.

(e) Owners and custodians of wolves and wolf-dog hybrids shall allow inspections by law enforcement personnel at reasonable hours to ensure adequate confinement and adequate feeding.

(f) This section applies only to owners of four (4) or more adult wolf-dog hybrids or wolves, animals one (1) year of age or older.



§ 20-19-405 - Entry into the state.

(a) Wolves and wolf-dog hybrids may enter into this state only if each animal is accompanied by a certificate of veterinary inspection indicating that the animal is free from disease or exposure to infectious or contagious disease.

(b) No animals from rabies-quarantined areas shall be admitted into this state.



§ 20-19-406 - Vaccination.

(a) Wolves and wolf-dog hybrids are required to be vaccinated against rabies by a licensed veterinarian with a vaccine approved for dog use, and a rabies certificate may be issued.

(b) Veterinarians shall inform the owner of the wolf or wolf-dog hybrid, preferably in writing, that the vaccination is considered "off label" and that protection against rabies is not guaranteed.

(c) If a wolf or wolf-dog hybrid bites a person, the following criteria shall be used by an official of the Division of Health of the Department of Health and Human Services in dealing with the animal:

(1) The decision shall consider, at least:

(A) The epidemiology and risk of rabies in the species of animal in question;

(B) Possible prior exposure to a rabies vector;

(C) Behavior of the animal at the time of the bite;

(D) Prior rabies vaccinations; and

(E) Other circumstances that may exist;

(2) In some situations, the division shall consider the initiative and willingness of the individual so exposed to submit to postexposure antirabies immunization after being adequately informed of all potential risks;

(3) Upon written order by the Director of the Division of Health of the Department of Health and Human Services or a specifically designated representative, any biting animal determined to be at significant risk for the transmission of rabies shall be humanely killed and the brain tissue submitted for testing; and

(4) The division has the authority to order the quarantine of an animal determined to be a very low risk for the transmission of rabies for a thirty-day observation period as an alternate method to euthanasia and testing.

(d) Owners shall be notified and given three (3) business days to provide proof to the division in their animal's defense before the animal can be euthanized.

(e) If in the future the United States Department of Agriculture approves the use of rabies vaccines in wolves or wolf-dog hybrids, or both, then wolves and wolf-dog hybrids will fall under the same regulations as dogs regarding biting humans and rabies control.



§ 20-19-407 - Penalties.

(a) If a wolf or wolf-dog hybrid bites a person or injures or destroys another animal while out of its confined area, the person responsible for the adequate confinement of the animal upon conviction shall be guilty of a Class A misdemeanor.

(b) If a wolf or wolf-dog hybrid is not adequately confined or fed, the person responsible for adequate confinement or adequate feeding of the animal, or both adequate feeding and adequate confinement upon conviction shall be guilty of a Class A misdemeanor.

(c) A person who abandons or releases a wolf or wolf-dog hybrid into the wild upon conviction shall be guilty of a Class A misdemeanor.



§ 20-19-408 - Local regulation.

Nothing in this subchapter shall be construed to prohibit local regulation of the ownership, breeding, confinement, or feeding of wolves or wolf-dog hybrids.






Subchapter 5 - -- Ownership and Possession of Certain Large Carnivores

§ 20-19-501 - Definitions.

As used in this subchapter:

(1) "Large carnivore" means any live individual of those species of animals that are inherently dangerous to humans, including:

(A) Bears;

(B) Lions; and

(C) Tigers;

(2) "Possessor" means a person who owns, keeps, or has custody or control of a large carnivore; and

(3) (A) "Wildlife sanctuary" means a nonprofit organization under section 501(c)(3) of the Internal Revenue Code as it existed on January 1, 2005, that operates a place of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned, or displaced large carnivores are provided care for their lifetimes.

(B) "Wildlife sanctuary" does not mean a place that:

(i) Conducts any activity that is not inherent to the large carnivore's nature;

(ii) Uses the large carnivore for any type of entertainment;

(iii) Sells, trades, or barters the large carnivore or the large carnivore's body parts; or

(iv) Breeds the large carnivore for purposes of sale.



§ 20-19-502 - Prohibited acts.

(a) Except as permitted under this subchapter, it is unlawful for a person to:

(1) Own or possess a large carnivore;

(2) Breed a large carnivore; or

(3) Transfer ownership or possession of or receive a transfer of ownership or possession of a large carnivore, with or without remuneration.

(b) Except as permitted under this subchapter, it is unlawful for a person or other entity in control of any property, residence, or business premises to knowingly permit any other person to be in possession of a large carnivore upon the property, residence, or business premises.



§ 20-19-503 - Exemptions.

This subchapter does not apply to:

(1) Institutions accredited by the American Zoo and Aquarium Association;

(2) Registered nonprofit humane societies;

(3) Animal control officers or law enforcement officers acting under the authority of this subchapter;

(4) Veterinary hospitals or clinics;

(5) A person or organization with a United States Department of Agriculture Wildlife Exhibition Permit;

(6) Employees of the Arkansas State Game and Fish Commission in the performance of their duties;

(7) Persons holding a valid Arkansas State Game and Fish Commission Scientific Collection Permit applicable to a large carnivore; or

(8) Persons or organizations with an Arkansas State Game and Fish Commission Wildlife Breeder/Dealer Permit.



§ 20-19-504 - Permit for personal possession.

(a) A person may possess a large carnivore only if:

(1) The person was in possession of the large carnivore and was the legal possessor of the large carnivore on or before August 12, 2005; and

(2) The person applies for and is granted a permit for personal possession for each large carnivore in the person's possession not more than one hundred eighty (180) days after August 12, 2005.

(b) (1) A person under subsection (a) of this section shall annually obtain a permit for personal possession.

(2) After August 12, 2005, any additional large carnivore shall not be brought into possession under the authority of a permit for personal possession.

(c) (1) An applicant shall file on forms provided by the sheriff's department an application to receive a permit for personal possession with the sheriff's department of the county where the large carnivore is kept.

(2) The application shall include:

(A) The name, address, and telephone number of the applicant;

(B) A description of each large carnivore, including the scientific classification, name, gender, age, color, weight, and distinguishing marks or coloration that would aid in the identification of the animal;

(C) A photograph of the large carnivore;

(D) The location where the large carnivore is kept; and

(E) The name, address, and telephone number of the person from whom the applicant obtained the large carnivore, if known.

(3) The application shall be signed by the veterinarian who is expected to provide veterinary care to the large carnivore and shall include the veterinarian's name, address, and telephone number.

(d) The county sheriff's department shall not grant a permit unless:

(1) An annual permit fee of two hundred fifty dollars ($250) for each large carnivore accompanies the application;

(2) The applicant is eighteen (18) years of age or older;

(3) The applicant has not pleaded nolo contendere or guilty to or been found guilty of any animal cruelty violations in the past ten (10) years or to a felony offense for possession, sale, or use of illegal narcotics in the past ten (10) years;

(4) The facility and the conditions in which the large carnivore are kept comply with this subchapter; and

(5) The applicant has obtained the liability insurance coverage for the large carnivore as required under this subchapter.

(e) (1) The county sheriff's department shall keep records of persons issued a valid permit for personal possession of a large carnivore and provide copies of the records to the Arkansas State Game and Fish Commission when each permit is issued.

(2) A permit holder shall notify the county sheriff's department of any changes of the permit holder's information, including the death of the large carnivore.

(f) (1) In addition to the other requirements for issuance of a permit for personal possession, the large carnivore shall be spayed or neutered before a permit is issued to the possessor unless a veterinarian confirms that spaying and neutering would endanger the large carnivore.

(2) A record of the large carnivore's being spayed or neutered by a veterinarian is to be kept on file by the permit holder.

(g) All fees levied and collected for permits of personal possession under this section shall be deposited into the county treasury to be used by the county sheriff's department to offset the cost of issuing permits of personal possession, for any costs involved in controlling large carnivores located within the county, and for any other animal control costs.



§ 20-19-505 - Caging requirements.

(a) (1) The possessor of a large carnivore is required to maintain the large carnivore in a cage that meets the requirements recommended by the United States Department of Agriculture or the American Zoo and Aquarium Association as in existence on January 1, 2005, for each species of large carnivore.

(2) Failure to provide the caging required by this section shall result in the cancellation of the permit for personal possession.

(b) Deviations from these caging requirements may be approved by the county sheriff of the county where the large carnivore is kept upon showing of good cause.



§ 20-19-506 - Insurance -- Signs -- Notification.

(a) (1) A possessor of a large carnivore shall maintain liability insurance coverage of not less than one hundred thousand dollars ($100,000) for each occurrence for liability damages for destruction of or damage to property and for death or bodily injury to a person caused by the large carnivore.

(2) The possessor of a large carnivore shall provide a copy of the policy for liability insurance to the county sheriff's department on an annual basis to obtain or renew a permit.

(b) (1) The possessor of a large carnivore shall post and display a sign at each possible entrance onto the premises where a large carnivore is kept.

(2) The sign shall be clearly legible and easily readable by the public.

(3) The sign shall warn that there is a large carnivore on the premises.



§ 20-19-507 - Inspection.

The possessor of a large carnivore shall allow an official of the county sheriff's department, an animal control officer, Arkansas State Game and Fish Commission Wildlife Officer, or a law enforcement officer of the municipality or county where the large carnivore is kept to enter the premises to ensure compliance with this subchapter.



§ 20-19-508 - Public contact -- Warnings of escape.

(a) The possessor of a large carnivore shall not bring a large carnivore to any commercial or retail establishment unless the possessor is bringing the large carnivore to a veterinarian clinic.

(b) (1) If a large carnivore escapes or is released, the possessor of the large carnivore shall immediately contact the Arkansas State Game and Fish Commission and law enforcement officials of the city or county where the possessor resides to report the escape or release.

(2) The possessor is liable for all expenses associated with efforts to recapture the large carnivore.

(c) A person or an organization with a United States Department of Agriculture Wildlife Exhibition Permit may take the large carnivore to schools and other exhibitions for educational or fundraising purposes.



§ 20-19-509 - Confiscation.

(a) A large carnivore may be immediately confiscated by a county sheriff's department if:

(1) The possessor does not have a permit for personal possession;

(2) The possessor does not have the liability insurance coverage required under this subchapter;

(3) Conditions under which the large carnivore is kept are directly or indirectly dangerous to human health and safety; or

(4) The caging requirements of § 20-19-505 are not met.

(b) (1) If a large carnivore is confiscated, the possessor shall be liable for the costs of placement and care for the large carnivore from the time of confiscation until the time the large carnivore has been relocated to an alternative facility.

(2) The county sheriff's department shall seek to place the confiscated large carnivore with a wildlife sanctuary, humane society, or an institution accredited by the American Zoo and Aquarium Association.



§ 20-19-510 - Penalties.

A person who is in violation of the prohibitions of § 20-19-502 is guilty of a Class A misdemeanor.



§ 20-19-511 - Rules and regulations.

(a) The county sheriff's department of each county may collect the fees for the permits for personal possession required under this subchapter.

(b) The Arkansas State Game and Fish Commission may adopt rules and regulations to implement and enforce this subchapter.









Chapter 20 - Pests and Pesticides

Subchapter 1 - -- General Provisions

§ 20-20-101 - Date of manufacture stamped on cotton insecticides.

(a) Every person, firm, or corporation bagging any commercial cotton insecticide or poison shall stamp on each bag or on a tag attached to each bag the date on which the insecticide or poison was manufactured.

(b) (1) Any person, firm, or corporation failing or refusing to comply with the requirements of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than five dollars ($5.00) nor more than one hundred dollars ($100).

(2) Each bag or other container that is shipped without first having the date placed thereon shall be a separate offense.






Subchapter 2 - -- Arkansas Pesticide Use and Application Act

§ 20-20-201 - Title.

This subchapter shall be cited as the "Arkansas Pesticide Use and Application Act".



§ 20-20-202 - Legislative intent.

(a) The purpose of this subchapter is to regulate in the public interest the distribution, use, and application of pesticides to control pests.

(b) Pesticides perform a valuable role in protecting humans and the environment, including agricultural production, from insects, rodents, weeds, and other forms of life which may be pests, but it is essential to the public health and welfare that they be used properly to prevent unreasonable adverse effects on humans and the environment.

(c) It is deemed necessary to provide for regulation of the distribution, use, and application of these pesticides.



§ 20-20-203 - Definitions.

As used in this subchapter:

(1) "Animal" means all vertebrate and invertebrate species including, but not limited to, humans and other mammals, birds, fish, and shellfish;

(2) "Beneficial insects" means those insects that during their lifecycle are effective pollinators of plants, are parasites or predators of pests, or are otherwise beneficial;

(3) "Certified applicator" means any individual who is certified under this subchapter to use or supervise the use of any restricted-use pesticide which is restricted to use by certified applicators;

(4) "Commercial applicator" means:

(A) A certified applicator whether or not he or she is a private applicator with respect to some uses who is engaged in the business and uses or supervises the use of any pesticide classified for restricted use or any other pesticide for any purpose on any lands or property other than as provided by subdivision (4); or

(B) Any person engaged in the business of aerial application of seeds or fertilizers on the lands of another;

(5) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission;

(6) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue;

(7) "Distribute" means to offer for sale, hold for sale, sell, barter, ship, deliver for shipment, receive, deliver, or offer to deliver pesticides in this state;

(8) "Environment" includes water, air, land, and all plants and humans and other animals living therein, and the interrelationships which exist among these;

(9) (A) "Equipment" means any type of ground, water, or aerial equipment or contrivance using motorized, mechanical, or pressurized power and used to apply any pesticide on land and on anything that may be growing, habitating, or stored on or in land.

(B) "Equipment" shall not include any pressurized hand-sized household apparatus used to apply any pesticide or any equipment or contrivance of which the person who is applying the pesticide is the source of power or energy in making the pesticide application;

(10) "EPA" means the United States Environmental Protection Agency;

(11) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act, as amended;

(12) "Fungus" means any non-chlorophyll-bearing thallophytes, that is, any non-chlorophyll-bearing plant of a lower order than mosses and liverworts, as for example, rust, smut, mildew, mold, yeast, and bacteria, except those on or in living humans or other animals and except those on or in processed food, beverages, or pharmaceuticals;

(13) "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, and comprising six-legged usually winged forms, as for example, beetles, bugs, bees, and flies, and to other allied classes of arthropods whose members are wingless and usually have more than six (6) legs, as for example, spiders, mites, ticks, centipedes, and wood lice;

(14) "Labeling" means all labels and all other written, printed, or graphic matter:

(A) Accompanying the pesticide or device at any time; or

(B) To which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications in the United States Environmental Protection Agency, the United States Department of Agriculture, the United States Department of the Interior, the United States Department of Health and Human Services, state experiment stations, state agricultural colleges, and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides;

(15) "Land" means all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances, and machinery appurtenant thereto or situated thereon, fixed or mobile, including and used for transportation;

(16) "License" or "permit" means a written document issued by the State Plant Board or its authorized agent authorizing the purchase, possession, or use of certain pesticides, restricted-use pesticides, or state restricted-use pesticides;

(17) "Nematode" means invertebrate animals of the phylum nemathelminthes and class nematoda, that is, unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle and inhabiting soil, water, plants, or plant parts. They may also be called nemas or eelworms;

(18) "Noncommercial applicator" means firms, persons, or government agencies that use, supervise the use, or demonstrate the use of any pesticide classified for restricted use and that do not qualify as a private applicator under subdivision (24) of this section nor require a commercial applicator's license under subdivision (4) of this section;

(19) "Person" means any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not;

(20) "Pest" means:

(A) Any insect, rodent, nematode, fungus, weed; or

(B) Any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism except viruses, bacteria, or other microorganisms on or in living human or other living animals, which the Environmental Protection Agency declares to be a pest under section 25(c)(1) of the Federal Insecticide, Fungicide, and Rodenticide Act, or which the board declares to be a pest under § 20-20-206(e);

(21) "Pesticide" means:

(A) Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest; and

(B) Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant;

(22) "Pesticide dealer" means any person who distributes restricted-use pesticides or pesticides whose uses or distribution are further restricted by the board by regulation;

(23) "Plant regulator" means any substance or mixture of substances intended through physiological action for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce thereof but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments;

(24) "Private applicator" means a certified applicator who uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by him or her or his or her employer or on the property of another person if applied without compensation other than trading of personal services between producers of agricultural commodities;

(25) "Restricted-use pesticide" means any pesticide or pesticide use classified for restricted use by the administrator of the Environmental Protection Agency;

(26) "State restricted-use pesticide" means any pesticide or pesticide use which, when used as directed or in accordance with a widespread and commonly recognized practice, the board determines, subsequent to a hearing, requires additional restrictions for that pesticide or pesticide use to prevent unreasonable adverse effects on the environment including humans, land, beneficial insects, animals, crops, and wildlife other than pests;

(27) "Supervise" or "under the direct supervision of" means the act or process whereby the application of a pesticide is made by a competent person acting under the instructions and control of a certified applicator who is responsible for the actions of that person and who is available when needed, even though the certified applicator is not physically present at the time and place the pesticide is applied;

(28) "Unreasonable adverse effects on the environment" means any unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide;

(29) "Weed" means any plant which grows where not wanted; and

(30) "Wildlife" means all living things that are neither human, domesticated, nor, as defined in this subchapter, pests, including, but not limited to, mammals, birds, and aquatic life.



§ 20-20-204 - Penalties.

(a) (1) Any commercial or noncommercial applicator, dealer, or pilot who violates any provision of this subchapter or the regulations adopted under this subchapter shall be guilty of a violation and upon conviction shall be punished for the first offense by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000) and for the second and any additional offense by a fine of not less than five hundred dollars ($500) and not more than two thousand dollars ($2,000).

(2) (A) Any private applicator who violates any provision of this subchapter or the regulations adopted under this subchapter subsequent to having received a written warning from the State Plant Board for a prior violation shall be guilty of a violation and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) and not more than five hundred dollars ($500) for each offense.

(B) An offense committed more than three (3) years after a previous conviction or written warning shall be considered as a first offense.

(b) No state court shall allow the recovery of damages from administrative action taken if the court finds that there was probable cause for such an action.



§ 20-20-205 - Administration of subchapter by State Plant Board.

(a) This subchapter shall be administered by the State Plant Board.

(b) The functions vested in the board by this subchapter shall be considered to be delegated to the employees of the board or its authorized representatives.



§ 20-20-206 - State Plant Board -- Powers and duties.

(a) (1) The State Plant Board shall administer and enforce this subchapter and shall have authority to issue regulations after a public hearing following due notice to all interested persons to carry out the provisions of this subchapter. When the board finds it necessary to carry out the purpose and intent of this subchapter, regulations may relate to the time, place, manner, amount, concentration, or other conditions under which pesticides may be distributed or applied and may restrict or prohibit use of pesticides in designated areas during specified periods of time to prevent unreasonable adverse effects by drift or misapplication to:

(A) Plants, including forage plants, or adjacent or nearby lands;

(B) Wildlife in the adjoining or nearby areas;

(C) Fish and other aquatic life in waters in reasonable proximity to the area to be treated; and

(D) Humans, animals, or beneficial insects.

(2) In issuing regulations, the board shall give consideration to pertinent research findings and recommendations of other agencies of this state, the federal government, or other reliable sources. The board may by regulation require that notice of a proposed application of a pesticide be given to owners or persons in control of lands adjoining the property to be treated or in the immediate vicinity thereof if it finds that the notice is necessary to carry out the purpose of this subchapter.

(b) (1) For the purpose of uniformity and in order to enter into cooperative agreements, the board shall consider as restricted-use pesticides those uses or pesticides classified as such by the Environmental Protection Agency. In addition, the board may declare certain pesticides or pesticide uses as state restricted-use pesticides when after investigation it finds and determines the pesticides or pesticide uses to be injurious to humans, animals, or vegetation other than the pest or vegetation which it is intended to destroy or otherwise requires additional restrictions under the conditions set forth in § 20-20-203(25).

(2) The sale or distribution of pesticides for such uses in Arkansas or their use in pest control or other operation is prohibited, except in accordance with such rules and regulations as may be made by the board after a public hearing.

(3) The rules and regulations shall include rules and regulations which prescribe the time when and the conditions under which the materials may be used in different areas of the state.

(4) The board in its rules and regulations may charge inspection, permit, and license fees sufficient to cover the cost of enforcement of this subsection.

(c) Regulations adopted under this subchapter shall not permit any pesticide use which is prohibited by the Federal Insecticide, Fungicide, and Rodenticide Act and regulations or orders issued under the Federal Insecticide, Fungicide, and Rodenticide Act.

(d) Regulations adopted under this subchapter as to applicators of restricted-use pesticides as designated under the Federal Insecticide, Fungicide, and Rodenticide Act shall not be inconsistent with the requirements of the Federal Insecticide, Fungicide, and Rodenticide Act and regulations promulgated under the Federal Insecticide, Fungicide, and Rodenticide Act.

(e) After notice and opportunity for hearing, the board may declare as a pest any form of plant or animal life, other than humans and other than bacteria, virus, and other microorganisms on or in living humans or other living animals, which is injurious to health or the environment.

(f) In order to comply with section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act, the board may make such reports to the Environmental Protection Agency in such form and containing such information as the agency may from time to time require.



§ 20-20-207 - Licenses -- Classification -- Standards.

(a) (1) The State Plant Board may classify or subclassify commercial and noncommercial licenses to be issued under this subchapter as may be necessary for the effective administration and enforcement of this subchapter. The classifications may include, but not be limited to:

(A) Agricultural;

(B) Right-of-way;

(C) Forest;

(D) Aquatic; and

(E) Regulatory pesticide applicators.

(2) Separate subclassifications may be specified as to ground, aerial, or manual methods used by any licensee to apply pesticides or as to the use of pesticides to control insects, plant diseases, rodents, or weeds.

(3) Each classification shall be subject to separate testing procedures and requirements.

(b) (1) The board in promulgating regulations under this subchapter shall prescribe standards for the licensing of applicators of pesticides.

(2) The standards shall relate to the use and handling of the pesticides or to the use and handling of the pesticide or class of pesticide covered by the individual's license and shall be relative to the hazards involved.

(3) In determining standards, the board shall consider:

(A) The characteristics of the pesticide formulation such as the acute dermal and inhalation toxicity and the persistence, mobility, and susceptibility to biological concentration;

(B) The use experience which may reflect an inherent misuse or an unexpected good safety record which does not always follow laboratory toxicological information;

(C) The relative hazards of patterns of use such as granular soil applications, ultra low volume or dust aerial applications, or air blast sprayer applications; and

(D) The extent of the intended use.

(c) Further, the board is authorized to adopt standards in conformance with and at least equal to those prescribed by the Environmental Protection Agency and such additional standards as it deems necessary.



§ 20-20-208 - Licenses -- Requirements generally -- Exception.

(a) No person shall use or supervise the use of any restricted use pesticide which is restricted to use by certified applicators without that person's first complying with the licensing requirements pursuant to §§ 20-20-209 -- 20-20-211, § 20-20-217, or other restrictions as determined by the State Plant Board as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other person, for that specific pesticide use.

(b) No person working under the direct supervision of a certified applicator in accordance with § 20-20-203(26) shall be considered in violation of this section.



§ 20-20-209 - Licenses -- Commercial applicators -- Application.

(a) No commercial applicator shall engage in the business of applying restricted-use or other pesticides or the aerial application of seed or fertilizers to the lands of another at any time without a commercial applicator's license issued by the State Plant Board. Application for a license shall be made in writing to the board on a designated form obtained from the board. Each application for a license shall contain information regarding the applicant's qualifications, the proposed operations, and the license classification for which the applicant is applying, and the application shall include the following:

(1) The full name of the person applying for the license;

(2) If different from that in subdivision (a)(1) of this section, the full name of the individual qualifying under subsection (b) of this section;

(3) If the applicant is a person other than an individual, the full name of the firm, partnership, association, corporation, or group;

(4) The principal business address of the applicant in this state or elsewhere;

(5) (A) The name and address of a person, who may be the Secretary of State, whose domicile is in this state and who is authorized to receive and accept services of summons and legal notice of all kinds for the applicant.

(B) Any nonresident applying for a license under this subchapter shall file a written and certified power of attorney designating an Arkansas resident or the Secretary of State as the agent of the nonresident upon whom service of process may be had in the event of any suit against the nonresident person. The power of attorney shall be so prepared and in such form as to render effective the jurisdiction of the courts of the State of Arkansas over the nonresident applicant.

(C) The Secretary of State shall be allowed such fees therefor as provided by law for designating resident agents;

(6) A description of any equipment used by the applicant to apply pesticides; and

(7) Any other necessary information prescribed by the board.

(b) The board shall not issue a commercial applicator's license until the individual named in subdivision (a)(2) of this section has qualified by passing an examination to demonstrate to the board his or her knowledge of how to apply pesticides under the classifications applied for and his or her knowledge of the nature and effect of pesticides he or she may apply under the classifications. The scope of the examination may be prescribed by regulation.

(c) (1) The board shall issue a commercial applicator's license limited to the classifications for which the applicant is qualified if:

(A) The board finds the applicant qualified to apply pesticides in the classifications he or she has applied for;

(B) The applicant files evidence of financial responsibility required under subsection (d) of this section;

(C) The applicant applying for a license to engage in aerial application of pesticides has met all of the requirements of the Federal Aviation Administration; and

(D) The applicant has paid the license, test, and equipment fees prescribed by the board in its regulations.

(2) (A) The license shall expire December 31 of each year unless it has been revoked or suspended prior thereto by the board for cause.

(B) A license shall be automatically invalidated if a commercial applicator is at any time or for any reason left without an individual qualified under subsection (b) of this section.

(3) The board may limit the license of the applicant to the use of certain pesticides, to certain areas, or to certain types of equipment if the applicant is only so qualified.

(4) If a license is not issued as applied for, the board shall inform the applicant in writing of the reasons therefor.

(d) (1) The board shall not issue a commercial applicator's license until the applicant has furnished evidence of financial responsibility with the board consisting of one (1) of the following:

(A) A letter of credit from an Arkansas bank guaranteeing financial responsibility;

(B) A surety bond;

(C) An escrow account with an Arkansas bank; or

(D) An insurance policy or certification thereof of an insurer or surplus lines broker authorized to do business in this state insuring the commercial applicator and any of his or her agents against liability resulting from the operations of the commercial applicator, provided that the insurance is not applied to damages or injury to agricultural crops, plants, or land being worked upon by the commercial applicator.

(2) (A) The amount of liability as provided for in this section shall not be less than that set by the board for each property damage and public liability including loss or damage arising out of actual use of any pesticide. The amount of liability shall be maintained at not less than that sum at all times during the licensing period.

(B) The board shall be notified ten (10) days prior to any reduction in liability.

(C) The board shall have authority to set deductible amounts on financial responsibility.

(3) Should the liability furnished become unsatisfactory, the applicant shall upon notice immediately execute new liability. If he or she fails to do so, the board shall cancel his or her license and give him or her notice of the fact, and it shall be unlawful thereafter for the person to engage in the business of applying pesticides until the liability is brought into compliance with the requirements of this section and his or her license is reinstated.

(4) (A) Nothing in this subchapter shall be construed to relieve any person from liability for any damages to the person or lands of another caused by the use of pesticides even though the use conforms to the rules and regulations of the board.

(B) The violation of any of the provisions of this subchapter by any commercial applicator shall be prima facie evidence of negligence on the part of the person, firm, or corporation committing the violation, and the negligence shall be imputable as provided by existing law.

(e) The board may renew any applicant's license under the classification for which the applicant is licensed, subject to reexamination for any additional knowledge that may be required to ensure a continuing level of competence and ability to use pesticides safely and properly due to changing technology.

(f) (1) The provisions of this section relating to licenses and requirements for their issuance do not apply to a person applying pesticides for his or her neighbors, provided that he or she operates and maintains pesticide application equipment for his or her own use, he or she is not engaged in the business of applying pesticides for hire and does not publicly hold himself or herself out as a pesticide applicator, and he or she operates his or her pesticide application equipment only in the vicinity of his or her owned or rented property and for the accommodation of his or her neighbors.

(2) However, when the person uses or supervises the use of a restricted-use pesticide, the person shall comply with the requirements of § 20-20-210 or § 20-20-211.



§ 20-20-210 - Licenses -- Noncommercial applicators.

(a) In General. (1) No noncommercial applicator shall use, supervise the use of, or demonstrate the use of a restricted-use pesticide without a noncommercial applicator's license issued by the State Plant Board.

(2) Application for the license shall be made on forms obtained from the board and shall contain information regarding the applicant's qualifications, the proposed operation, the license classification applied for, and the full name of the individual qualified or to be qualified by passing the examination described in § 20-20-209(b).

(3) If the board finds the applicant qualified to apply pesticides in the classifications applied for and if the applicant has paid testing and license fees required by regulation, the board shall issue a noncommercial applicator's license limited to the activities and classifications applied for.

(4) The license shall expire December 31 of each year unless it has been suspended or revoked prior thereto by the board for cause.

(5) A license shall be automatically invalidated if a noncommercial applicator is at any time or for any reason left without an individual qualified under this section.

(6) If the board does not qualify the noncommercial applicator under this section, the board shall inform the applicant in writing of the reasons therefor.

(7) (A) Fees may be waived for state, municipal, or other governmental agencies and their designated employees qualifying by examination.

(B) Noncommercial applicators shall be subject to legal recourse by any person damaged as the result of the application of any pesticide by the applicator.

(C) The violation of any of the provisions of this subchapter by any noncommercial applicator shall be prima facie evidence of negligence on the part of the person, firm, or corporation committing the violation, and such negligence shall be imputable as provided by existing law.

(b) License Renewal. The board may renew the applicant's license under the classifications for which the applicant is licensed, subject to reexamination for any additional knowledge that may be required to ensure a continuing level of competence and ability to use restricted-use pesticides safely and properly due to changing technology.

(c) Exemption. This section shall not apply to persons conducting laboratory research involving restricted-use pesticide, and doctors of medicine and doctors of veterinary medicine applying restricted-use pesticides as drugs or medication during the course of their normal practice.



§ 20-20-211 - Licenses -- Private applicators.

(a) In General. (1) No private applicator shall use or supervise the use of any restricted-use pesticide without a private applicator's license issued by the State Plant Board, with the license being conditioned on the applicator's complying with the certification requirements determined by the board as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons for the pesticide use.

(2) Application for a license shall be made in writing on a designated form obtained from the board and shall contain the name and address of the applicant, the kind of agricultural commodity to be produced, information regarding the applicant's qualifications and proposed operations, and any other necessary information prescribed by the board.

(b) Certification Standards. Certification standards to determine the individual's competency with respect to the use and handling of the pesticide or types of pesticides the private applicator is to be certified to use shall be relative to hazards involved. In determining these standards, the board shall take into consideration the standards of the Environmental Protection Agency and is authorized to adopt these standards by regulation.

(c) License Issuance. (1) If the board finds the applicant competent and if the applicant has paid a minimum application fee of ten dollars ($10.00) for a one-year license or forty-five dollars ($45.00) for a five-year license, the board shall issue a private applicator's license limited to the operation described in the application.

(2) The board shall issue licenses for periods of one (1) year or five (5) years at the option of the applicator. Each license shall expire one (1) year or five (5) years from the issue date of the license, whichever is applicable, unless it has been suspended or revoked for cause prior thereto by the board. In order to support the program, the board shall phase in the private applicator's license renewals at the end of the 2001 license period in such a way as to ensure that the program funding is equally distributed over the licensing period.

(3) A license shall be invalidated automatically if a private applicator is at any time or for any reason left without an individual determined to be competent under subsection (b) of this section.

(4) If a license is not issued as applied for, the board shall inform the applicant in writing of the reasons therefor.

(5) Private applicators shall be subject to recourse by any person damaged as a result of the application of any pesticide by the applicator.

(6) The violation of any of the provisions of this subchapter by any private applicator shall be prima facie evidence of negligence on the part of the person, firm, or corporation committing the violation, and this negligence shall be imputable as provided by existing law.



§ 20-20-212 - Licenses -- Pilots.

(a) It shall be unlawful for any pilot to apply by means of an aircraft any pesticide, seed, or fertilizer in this state unless the pilot shall have a current valid license issued by the State Plant Board.

(b) The issuance of the license shall be conditioned on his or her filing an application in the form prescribed by the board stating his or her name and address, his or her Federal Aviation Administration commercial or private pilot's certificate number, and his or her meeting any other conditions as may be set by the board in its regulations.

(c) The application shall be accompanied by a fee as set by the board in its regulations.

(d) Each pilot's license issued under this section shall expire on December 31 of each year.



§ 20-20-213 - Licenses -- Pesticide dealers.

(a) (1) It shall be unlawful for any person to act in the capacity of a restricted-use pesticides dealer, to advertise as or, assume to act as a dealer of, or to distribute any restricted-use pesticide at any time without first having obtained an annual license from the State Plant Board. This license shall limit distribution of restricted-use pesticides only to persons holding a current commercial applicator, noncommercial applicator, private applicator, or dealer's license.

(2) A license shall be required for each location or outlet located within this state from which such pesticides are distributed. Any manufacturer, registrant, or distributor who has no pesticide dealer outlet licensed within this state and who distributes a restricted-use pesticide directly into this state shall obtain a pesticide dealer license for his or her principal out-of-state location or outlet.

(3) Pesticide dealer licenses shall expire December 31 of each year.

(b) Application for a pesticide dealer's license shall be on a form prescribed by the board and be accompanied by a fee as set by the board in its regulations.

(c) (1) Each licensed dealer outlet shall maintain a record of restricted-use pesticides distributed. The record shall contain the name, address, and license number of the commercial applicator, noncommercial applicator, private applicator, or dealer to whom distributed, the date of distribution, and the name and Environmental Protection Agency registration number of the restricted-use pesticide distributed.

(2) The records shall be kept for a period of two (2) years and shall be available for inspection by the board at reasonable times. Upon request in writing, the board shall immediately be furnished with a copy of the records by the restricted-use pesticide dealer.

(d) This section shall not apply to a commercial pesticide applicator who sells restricted-use pesticides only as an integral part of this pesticide application service when the pesticides are dispensed only through equipment used for the pesticide application or any federal, state, county, or municipal agency which provides pesticides only for its own programs.

(e) Each pesticide dealer shall be responsible for the acts of each person employed by him or her in the solicitation and sale of restricted-use pesticides and all claims and recommendations for use of restricted-use pesticides. The dealer's license shall be subject to denial, suspension, or revocation after a hearing for any violation of this subchapter whether committed by the dealer or by the dealer's officer, agent, or employee.



§ 20-20-214 - Denial, suspension, revocation, or modification of licenses or permits -- Grounds.

(a) The State Plant Board may suspend, pending inquiry, for not longer than ten (10) days, and, after opportunity for a hearing, may deny, suspend, revoke, or modify any license or permit or any provision thereof issued under this subchapter if it finds that the applicant or the holder of a license or permit has committed any of the following acts, each of which is declared to be a violation of this subchapter, or has been convicted of a criminal violation of the Federal Insecticide, Fungicide, and Rodenticide Act or has been the subject of a final order assessing a civil penalty for a violation of the Federal Insecticide, Fungicide, and Rodenticide Act:

(1) Made false or fraudulent claims through any media misrepresenting the effect of pesticides or methods to be utilized;

(2) Made a recommendation for use or used a pesticide in a manner inconsistent with the labeling registered with the Environmental Protection Agency or the board for that pesticide or in violation of the Environmental Protection Agency or board restrictions on the use of that pesticide;

(3) Applied known ineffective or improper pesticides;

(4) Operated faulty or unsafe equipment;

(5) Operated in a faulty, careless, or negligent manner;

(6) Neglected or, after notice, refused to comply with the provisions of this subchapter, the rules adopted under this subchapter, or any lawful order of the board;

(7) Refused or neglected to keep and maintain the records required by this subchapter or to make reports when and as required;

(8) Made false or fraudulent records, invoices, or reports;

(9) Engaged in the business of applying a pesticide on the lands of another without having a commercial applicator's license;

(10) Operated unlicensed equipment;

(11) Used fraud or misrepresentation in making application for or renewal of a license, permit, or certification;

(12) Refused or neglected to comply with any limitations or restrictions on or in a duly issued license, permit, or certification;

(13) Aided or abetted a licensed or an unlicensed person to evade the provisions of this subchapter, conspired with such a licensed or an unlicensed person to evade the provisions of this subchapter, or allowed one's license, permit, or certification to be used by another person;

(14) Made false or misleading statements during or after an inspection concerning any infestation or infection of pests found on land;

(15) Impersonated any federal, state, county, or other government official;

(16) Distributed any pesticide labeled for restricted use to any person unless the person or his or her agent has a valid license to use, supervise the use, or distribute restricted-use pesticides; or

(17) Applied any pesticide by aircraft without a pilot's license, or employed a pilot without a license to apply any pesticide by aircraft.

(b) Any person requiring a license or permit under this subchapter shall be subject to the penalties provided for by § 20-20-204.



§ 20-20-215 - Commercial and noncommercial applicator -- Records.

(a) Commercial and noncommercial applicator licensees shall keep and maintain routine operational records containing information on the kinds, amounts, uses, dates, and places of application of pesticides.

(b) The records shall be kept for a period of two (2) years from the date of the application of the pesticide and shall be available for inspection by the State Plant Board at reasonable times.

(c) Upon request in writing, the board shall immediately be furnished with a copy of the records by the commercial or noncommercial applicator.



§ 20-20-216 - Handling of pesticides and containers -- Rules and regulations.

(a) No person shall transport, store, or dispose of any pesticide or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, or beneficial insects or to pollute any waterway in any way harmful to any wildlife therein.

(b) The State Plant Board may promulgate rules and regulations governing the storage and disposal of pesticides or pesticide containers. In determining these standards, the board shall take into consideration any regulations issued by the Environmental Protection Agency.



§ 20-20-217 - Inspection and licensing of equipment.

(a) The State Plant Board may inspect any equipment used or intended to be used for application of pesticides and may require repairs or other changes before its further use for pesticide application.

(b) Requirements for equipment may be adopted by regulation.

(c) Equipment specified by regulation shall be identified by a decal or similar marking furnished by the board. The decal or marking shall be affixed in a location and manner upon the equipment as prescribed by the board.

(d) Fees for the decal or similar marking shall be prescribed by the board in its regulations.



§ 20-20-218 - Reports of accidents or incidents -- Claims.

(a) The State Plant Board may by regulation require the reporting of significant pesticide accidents or incidents to a designated state agency.

(b) (1) Any person claiming damages from a pesticide application shall have filed with the board on a form prescribed by the board a written statement claiming that he or she has been damaged. This report shall have been filed within forty-five (45) days after the date that damages occurred. If a growing crop is alleged to have been damaged, the report shall be filed prior to the time that twenty-five percent (25%) of the crop has been harvested.

(2) The statement shall contain, but shall not be limited to, the name of the owner or lessee of the land on which the crop is grown and for which damage is alleged to have occurred and the date on which the alleged damage occurred.

(3) The board shall prepare a form to be furnished to persons to be used in these cases. The form shall contain any other requirements as the board may deem proper.

(4) Upon receipt of the statement, the board shall notify the licensee and the owner or lessee of the land or other person who may be charged with the responsibility of the damages claimed and furnish copies of the statements as may be requested.

(5) The board shall inspect damages whenever possible, and when it determines that the complaint has sufficient merit, it shall make this information available to the person claiming damage and to the person who is alleged to have caused the damage.

(c) The filing of a report or the failure to file a report need not be alleged in any complaint which might be filed in a court of law. The failure to file the report shall not be considered any bar to the maintenance of any criminal or civil action, nor shall the failure to file a report be a violation of this subchapter.

(d) Where damage is alleged to have occurred, the claimant shall permit the board, the licensee, and his or her representatives, such as his or her insurer, to observe within reasonable hours the lands or nontarget organism alleged to have been damaged in order that the damage may be examined. Failure of the claimant to permit observation and examination of the damaged lands shall automatically bar the claim against the licensee.



§ 20-20-219 - Enforcement.

(a) (1) For the purpose of carrying out the provisions of this subchapter, the State Plant Board may enter upon any public or private premises at reasonable times, in order to:

(A) Have access for the purpose of inspecting any equipment subject to this subchapter;

(B) Inspect or sample lands actually or reported to be exposed to pesticides and lands from which the pesticides may have originated;

(C) Inspect storage or disposal areas;

(D) Inspect or investigate complaints of injury to humans or land;

(E) Sample pesticides being applied or to be applied; and

(F) Observe the use and application of pesticides.

(2) Should the board be denied access to any land where access was sought for the purposes set forth in this subchapter, it may apply to any court of competent jurisdiction for a search warrant authorizing access to the land for the purposes set forth in this subchapter. Upon such an application, the court may issue the search warrant for the purposes requested.

(b) (1) With or without the aid and advice of the prosecuting attorney, the board is charged with the duty of enforcing the requirements of this subchapter and any rules or regulations issued pursuant to it.

(2) If a prosecuting attorney fails or refuses to act on behalf of the board, the Attorney General may so act.

(c) The board may apply to any court of competent jurisdiction for and the court upon hearing and for cause shown may grant a temporary or permanent injunction restraining any person from violating any provisions of this subchapter, or of the rules and regulations made under authority of this subchapter, the injunction to be without bond.



§ 20-20-220 - Subpoenas authorized.

The State Plant Board may issue subpoenas to compel the attendance of witnesses or production of books, documents, and records anywhere in this state in any hearing affecting the authority or privilege granted by a license, certification, or permit issued under this subchapter.



§ 20-20-221 - Judicial review.

(a) Any person aggrieved by any action of the State Plant Board may obtain a review thereof by filing in the circuit court within thirty (30) days of notice of the action a written petition praying that the action of the board be set aside.

(b) A copy of the petition shall immediately be delivered to the board, and within thirty (30) days thereafter, the board shall certify and file in the court a transcript of any record pertaining thereto, including a transcript of evidence received. The court shall then have jurisdiction to affirm, set aside, or modify the action of the board, except that the findings of the board as to the facts, if supported by substantial evidence, shall be conclusive.



§ 20-20-222 - Intergovernmental cooperation.

The State Plant Board may cooperate with, receive grants-in-aid from, and enter into agreements with any agency of the federal government, of this state or its subdivisions, or with any agency of another state to obtain assistance in the implementation of this subchapter, in order to:

(1) Secure uniformity of regulations;

(2) Cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel and facilities and to implement cooperative enforcement programs;

(3) Develop and administer state plans for licensing of certified applicators consistent with federal standards;

(4) Contract for training with other agencies for the purpose of training licensed applicators;

(5) Contract for monitoring pesticides for the national plan;

(6) Prepare and submit state plans to meet federal certification standards, as provided for in section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act; and

(7) Regulate certified applicators.



§ 20-20-223 - Reciprocal agreements.

The State Plant Board may waive all or part of the examination requirements provided for in §§ 20-20-209 -- 20-20-211 and 20-20-217 on a reciprocal basis with any other state which has substantially the same standards and so long as out-of-state applicators are made subject to enforcement procedures provided in this subchapter to the same extent as those applicators examined and certified in this state.



§ 20-20-224 - Information and instruction.

In cooperation with the University of Arkansas or other educational institutions, the State Plant Board may publish information and conduct short courses of instruction in the areas of knowledge required by this subchapter or the regulations adopted pursuant to this subchapter.



§ 20-20-225 - Disposition of funds.

All moneys received by the State Plant Board under the provisions of this subchapter and the regulations adopted pursuant to this subchapter shall be deposited into the State Plant Board Fund of the State Treasury and be used for carrying out the provisions of this subchapter.



§ 20-20-226 - State preemption.

(a) Except as otherwise authorized in this subchapter, no city, county, or other political subdivision of the state shall adopt any ordinance, rule, or regulation regarding the registration, labeling, distribution, sale, handling, use, application, transportation, or disposal of pesticides.

(b) This section shall not affect the validity of any ordinance, rule, or regulation regarding the registration, labeling, distribution, sale, handling, use, application, transportation, or disposal of pesticides adopted prior to March 1, 1993.



§ 20-20-227 - Penalties for use inconsistent with labeling.

(a) Any person who uses a pesticide in a manner inconsistent with its labeling is subject to the jurisdiction of the State Plant Board and its statutes, rules, and orders over which it has regulatory authority and may be subject to denial, suspension, revocation, or modification of a license or permit under § 20-20-214.

(b) Any person who knowingly uses a pesticide in a manner inconsistent with its labeling shall be guilty of a violation and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).






Subchapter 3 - -- Pesticides and Chemicals Safe for Children Hand-Harvesting Crops

§ 20-20-301 - Approved chemicals -- Safe reentry times.

(a) The Director of the Division of Health of the Department of Health and Human Services may establish by regulation a list of approved pesticides and other agricultural chemicals which are safe for the occupational exposure of children twelve (12) and thirteen (13) years of age employed in hand-harvesting short-season crops.

(b) The director also may establish by regulation safe reentry times for children twelve (12) and thirteen (13) years of age so employed.



§ 20-20-302 - Assessment fees.

(a) Any employer, individual, corporation, group, or association which proposes the approval of any pesticide or other agricultural chemical for inclusion on this list shall pay the Division of Health of the Department of Health and Human Services a fee for conducting any necessary study or risk assessment.

(b) The fee shall be established by regulation of the division and shall be deposited into the State Treasury to the Public Health Fund Account.



§ 20-20-303 - Hand-harvesting by children.

Children twelve (12) years of age and older may be employed to hand-harvest short-season crops, provided that:

(1) School is not in session;

(2) Written parental consent has been obtained by the employer;

(3) An employment certificate has been obtained from the Director of the Department of Labor pursuant to § 11-6-109;

(4) No pesticide or other agricultural chemical has been used on the crop except those approved by the Division of Health of the Department of Health and Human Services pursuant to § 20-20-301; and

(5) Any pesticide or other agricultural chemical used on the crop has been applied and utilized in compliance with the worker protection standards established by the Environmental Protection Agency and the division.









Chapter 21 - Radiation Protection

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Ionizing Radiation

§ 20-21-201 - Declaration of policy.

It is the policy of the State of Arkansas in furtherance of its responsibility to protect the occupational and public health and safety, to protect the environment, and to further of the industrial and economic growth of the state:

(1) To institute and maintain a regulatory program for sources of ionizing radiation so as to provide:

(A) Compatibility and consistency with the standards and regulatory programs of the federal government;

(B) A single effective system of regulation within the state; and

(C) A system consonant insofar as possible with those of other states; and

(2) To institute and maintain a program to permit development and utilization of sources of ionizing radiation for peaceful purposes consistent with the health and safety of the public.



§ 20-21-202 - Purpose.

It is the purpose of this subchapter to effectuate the policies set forth in § 20-21-201 by providing a program:

(1) Of effective regulation of sources of ionizing radiation for the protection of the occupational and public health and safety;

(2) To promote an orderly regulatory pattern within the state, among the states, and between the federal government and this state and to facilitate intergovernmental cooperation with respect to use and regulation of sources of ionizing radiation to the end that duplication of regulation may be minimized;

(3) To establish procedures for assumption and performance of certain regulatory responsibilities with respect to by-product, source, and special nuclear materials and radiation equipment and to provide for registration of persons providing radiation machine installation; and

(4) To permit maximum utilization of sources of ionizing radiation consistent with the health and safety of the public.



§ 20-21-203 - Definitions.

As used in this subchapter:

(1) "Accelerator or particle accelerator, medical" means a device used to impart kinetic energy of not greater than one hundred megaelectronvolts (100 MeV) to electrically charged particles such as electrons, protons, deuterons, and helium ions, and which is used for medical purposes;

(2) "Accelerator or particle accelerator, nonmedical" means a device used to impart kinetic energy of not greater than one hundred megaelectronvolts (100 MeV) to electrically charged particles such as electrons, protons, deuterons, and helium ions, and which is not used for medical purposes;

(3) "Accelerator-produced radioactive material" means any material made radioactive, so as to emit radiation spontaneously, by a particle accelerator;

(4) "Agency" means the State Radiation Control Agency;

(5) "Assembler" means any person who is engaged in the business of installing or offering to install radiation machines or components associated with radiation machines;

(6) "Board" means the State Board of Health;

(7) "By-product material" means any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material;

(8) "Calibration sources -- consulting services" means any individual, group of individuals, or company possessing a sealed radioactive source used for the calibration of radiation-measuring instruments or radiation machines as authorized by a radioactive material license;

(9) "Category I-A hospital" means a hospital or medical center that meets one (1) of the following criteria:

(A) Has a nuclear medicine department, one (1) or more X-ray machines, and one (1) or more particle accelerator units; or

(B) Has a nuclear medicine department, eleven (11) or more X-ray machines, and one (1) or more teletherapy units;

(10) "Category I-B hospital" means a hospital or medical center that has a nuclear medicine department, has ten (10) or fewer X-ray machines, and has one (1) or more teletherapy units;

(11) "Category II-A hospital" means a hospital or medical center that meets one (1) of the following criteria:

(A) Has a nuclear medicine department and eleven (11) or more X-ray machines;

(B) Has a nuclear medicine department and one (1) or more particle accelerator units;

(C) Has one (1) or more X-ray machines and one (1) or more particle accelerator units; or

(D) Has eleven (11) or more X-ray machines and one (1) or more teletherapy units;

(12) "Category II-B hospital" means a hospital or medical center that meets one (1) of the following criteria:

(A) Has a nuclear medicine department and ten (10) or fewer X-ray machines;

(B) Has a nuclear medicine department and one (1) or more teletherapy units; or

(C) Has ten (10) or fewer X-ray machines and one (1) or more teletherapy units;

(13) "Category III hospital" means a hospital or medical center that meets one (1) of the following criteria:

(A) Has a nuclear medicine department;

(B) Has one (1) or more X-ray machines; or

(C) Has one (1) or more teletherapy units;

(14) "Chiropractor" means a person licensed by the Arkansas State Board of Chiropractic Examiners;

(15) "Civil penalty" means any monetary penalty levied on a licensee or registrant because of violation of statutes, regulations, licenses, or registration certificates but does not include criminal penalties;

(16) "Decommissioning" means final operational activities at a facility to dismantle site structures, to decontaminate site surfaces and remaining structures, to stabilize and contain residual radioactive material, and to carry out any other activities to prepare the site for post-operational care;

(17) "Dental radiographic unit" means any X-ray device that is subject to the requirements for intraoral dental radiographic systems set forth in the rules and regulations for control of sources of ionizing radiation promulgated by the State Board of Health;

(18) "Director" means the Director of the Division of Health of the Department of Health and Human Services;

(19) "Gas chromatograph and X-ray fluorescence devices" means analytical laboratory instruments designed for qualitative and quantitative analysis using radioactive material as a component of the instrument detector or as a fluorescence excitation source;

(20) (A) "General license" means a license effective pursuant to regulations promulgated by the agency without the filing of an application with the Division of Health of the Department of Health and Human Services or the issuance of licensing documents to particular persons to transfer, acquire, own, possess, or use quantities of radioactive material or devices or equipment utilizing radioactive material.

(B) "Specific license" means a license issued to a named person upon application filed pursuant to regulations promulgated under this subchapter to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of radioactive material or equipment utilizing radioactive material.

(C) "Academic broad license" means any radioactive material license issued to a college or university and subject to the special requirements for "specific licenses of broad scope" as set forth in the rules and regulations for control of sources of ionizing radiation promulgated by the State Board of Health.

(D) "Academic radioactive material license" means any radioactive material license issued to a college or university, excluding broad academic licenses;

(21) "High-level radioactive waste" means:

(A) Irradiated reactor fuel;

(B) Liquid wastes resulting from the operation of the first cycle solvent extraction system, or equivalent, and the concentrated wastes from subsequent extraction cycles, or equivalent, in a facility for reprocessing irradiated reactor fuel; and

(C) Solids into which such liquid wastes have been converted;

(22) "Industrial units" means X-ray machines used within the manufacturing industry and other industries and in industrial radiography;

(23) "In vitro laboratory testing" means nonhuman use of radioactive material for laboratory testing in accordance with a general license authorized by the rules and regulations for control of sources of ionizing radiation promulgated by the State Board of Health;

(24) "Ionizing radiation" means gamma rays and X rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles, but it does not include sound or radio waves or visible, infrared, or ultraviolet light;

(25) "Irradiator" means a device or facility which contains and uses sealed sources for the irradiation of objects or materials;

(26) "Low-level radioactive waste" means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or by-product material as defined in Section 11e. (2) of the Atomic Energy Act of 1954;

(27) "Mobile nuclear medicine service" means the transportation and medical use of by-product material and diagnostic instrumentation;

(28) "Naturally occurring radioactive material" means any material of natural origin that emits radiation spontaneously, excluding uranium, thorium, and the tailings produced in their extraction or concentration;

(29) "Nuclear gauge" means a device that uses radioactive material as a means of measurement or testing;

(30) "Nuclear medicine" means human use of radioactive material for diagnostic or therapeutic purposes, not including radioisotope teletherapy;

(31) "Nuclear pharmacy" means a facility licensed by the Arkansas State Board of Pharmacy for the purpose of compounding and dispensing prescription drugs which contain or are intended to be used with radioactive material. In addition, the facility is intended to provide service for more than one (1) medical licensee;

(32) "Others", as used in the contexts of registration, means any X-ray machine which is not otherwise included in the definitions in this section;

(33) "Panoramic wet source storage irradiator" means a controlled human access irradiator in which the sealed source is contained in a storage pool, usually containing water, and in which the sealed source is fully shielded when not in use. The sealed source is exposed within a radiation room that is maintained as inaccessible during use by interlocked controls;

(34) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, of any other state, or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Atomic Energy Commission, or any successor thereto, and other than federal government agencies licensed by the United States Atomic Energy Commission, or any successor thereto;

(35) "Physician" means any individual possessing a valid physician's and surgeon's certificate issued by this state;

(36) "Podiatrist" means a person licensed by the Arkansas Board of Podiatric Medicine;

(37) "Private practice" means any use of radioactive material subject to the requirements for licensing of individual physicians for human use of radioactive materials as set forth in the rules and regulations for control of sources of ionizing radiation promulgated by the State Board of Health, excluding those installations subject to the requirements for X-ray and electron therapy systems with energies of one megaelectronvolt (1 MeV) and above and for teletherapy as set forth in the same rules and regulations;

(38) "Radiation equipment" means any manufactured product or device or any machine or system which during operation can generate or emit ionizing radiation, except those which emit radiation only from radioactive material;

(39) "Radioactive material" means any material, whether solid, liquid, or gas, which emits radiation spontaneously. "Radioactive material" includes accelerator-produced, by-product, naturally occurring, source, and special nuclear materials;

(40) "Radioactive waste management" means storage, treatment, or disposal of radioactive wastes;

(41) "Radiography" means the examination of the macroscopic structure of materials by nondestructive methods utilizing sources of ionizing radiation;

(42) "Radioisotope teletherapy" means the use of radiation from a sealed radioactive source for medical treatment. This does not include radiation from sealed radioactive sources implanted within individuals or on-surface contact with individuals;

(43) "Reciprocity" means the reciprocal recognition of licenses issued by the United States Nuclear Regulatory Commission or any agreement state other than Arkansas, subject to provisions for reciprocal recognition of licenses as set forth in the rules and regulations for control of sources of ionizing radiation promulgated by the State Board of Health;

(44) "Registration" means registration with the Division of Health of the Department of Health and Human Services by any person possessing any source of ionizing radiation in accordance with rules, regulations, and standards adopted by the division;

(45) "Service personnel" means any person who is engaged in the business of offering or performing:

(A) Repair or service of radiation machines and associated radiation machine components;

(B) Calibration of radiation machines;

(C) Calibration of radiation instrumentation or devices; or

(D) Furnishing personnel dosimetry services to agency licensees or registrants;

(46) "Special nuclear material" means:

(A) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Governor declares by order to be special nuclear material after the United States Atomic Energy Commission, or any successor thereto, has determined the material to be such but does not include source material; or

(B) Any material artificially enriched by any of the foregoing but does not include source material;

(47) "Source material" means:

(A) Uranium, thorium, or any other material which the Governor declares by order to be source material after the United States Atomic Energy Commission, or any successor thereto, has determined the material to be such; or

(B) Ores containing one (1) or more of the foregoing materials, in such concentration as the Governor declares by order to be source material after the United States Atomic Energy Commission, or any successor thereto, has determined the material in such concentration to be source material;

(48) "Sources of radiation" means, collectively, radioactive material and radiation equipment;

(49) "Veterinary medicine radiographic systems" means any X-ray device that is subject to the requirements for veterinary medicine radiographic installations set forth in the rules and regulations for control of sources of ionizing radiation promulgated by the State Board of Health;

(50) "Wireline service operation" means any evaluation or mechanical service which is performed in the well-bore, using devices on a wireline; and

(51) "X-ray tube" means any electron tube which is designed to be used primarily for the production of X rays.



§ 20-21-204 - Penalties.

(a) Criminal Penalties. Any person who willfully violates any of the provisions of this subchapter or rules, regulations, or orders in effect pursuant thereto shall be punished by a fine of not less than one hundred dollars ($100) nor more than two thousand dollars ($2,000) or by imprisonment for not more than six (6) months, or by both fine and imprisonment.

(b) Civil Penalties. (1) Any person may be subject to a civil penalty, to be imposed by the State Radiation Control Agency, not to exceed five thousand dollars ($5,000), who:

(A) Violates any licensing or registration provision of this subchapter or any rule, regulation, or order issued under this subchapter, or any term, condition, or limitation of any license or registration certificate issued thereunder; or

(B) Commits any violation for which a license or registration certificate may be revoked under rules or regulations issued pursuant to this subchapter.

(2) If any violation is a continuing one, each day of the violation shall constitute a separate violation for the purpose of computing the applicable civil penalty.

(3) The agency shall have the authority to compromise, mitigate, or remit penalties.

(4) Whenever the agency proposes to subject a person to the imposition of a civil penalty under this subsection, the agency shall notify the person in writing:

(A) Setting forth the date, facts, and nature of each act or omission with which the person is charged;

(B) Specifically identifying the particular provisions of the section, rule, regulation, order, license, or registration certificate involved in the violation; and

(C) Advising of each penalty which the agency proposes to impose and its amount.

(5) (A) The written notice shall be sent by registered or certified mail by the agency to the last known address of the person.

(B) The person so notified shall be granted an opportunity to show in writing, within such reasonable period as the agency shall by rule or regulation prescribe, why the penalty should not be imposed.

(C) The notice shall also advise the person that upon failure to pay the civil penalty subsequently determined by the agency, if any, the penalty may be collected by civil action.

(6) (A) Upon the request of the agency, the Attorney General may institute civil action to collect a penalty imposed pursuant to this subsection.

(B) The Attorney General shall have the exclusive power to compromise, mitigate, or remit such civil penalties as are referred to him or her for collection.

(7) (A) All moneys collected from civil penalties shall be paid to the Treasurer of State for deposit into the general fund.

(B) Moneys collected from civil penalties shall not be used for normal operating expenses of the agency except as appropriations are made from the general fund in the normal budgetary process.



§ 20-21-205 - Enforcement.

(a) (1) The State Radiation Control Agency or its authorized representative shall for reasonable cause have the power to enter at all reasonable times upon any private or public property for the purpose of determining whether or not there is compliance with or violation of this subchapter and rules and regulations issued under this subchapter.

(2) However, entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the federal government or its designated representative.

(b) In the event of an emergency, the agency shall have the authority to impound or order the impounding of sources of ionizing radiation which is in the possession of any person that is not equipped to observe or fails to observe the provisions of this subchapter or any rules or regulations issued under this subchapter.

(c) Whenever in the judgment of the agency any person has engaged in or is about to engage in any acts or practices which constitute or will constitute a violation of any provision of this subchapter or any rule, regulation, or order issued under this subchapter, the Attorney General, upon written notice thereof by the agency, shall make application to a court of competent jurisdiction for an order enjoining the acts or practices or for an order directing compliance, and upon a showing by the agency that the person has engaged or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.



§ 20-21-206 - State Radiation Control Agency -- Designation -- Employees.

(a) The State Board of Health is designated as the State Radiation Control Agency.

(b) The Director of the Division of Health of the Department of Health and Human Services shall designate an individual to perform the functions vested in the agency pursuant to this subchapter.

(c) In accordance with the laws of this state, the agency may employ, compensate, and prescribe the powers and duties of such individuals and consultants as may be necessary to carry out this subchapter.



§ 20-21-207 - State Radiation Control Agency -- Powers and duties generally.

For the protection of the occupational and public health and safety, the State Radiation Control Agency shall:

(1) Develop programs for evaluation and control of hazards associated with the use of sources of ionizing radiation;

(2) Develop programs, with due regard for compatibility with federal programs, for regulation of byproduct, source, and special nuclear materials and for regulation of radiation equipment;

(3) Formulate, adopt, promulgate, and repeal codes, rules, and regulations which may provide for licensing or registration relating to control, storage, or disposal of sources of ionizing radiation with due regard for compatibility with the regulatory programs of the federal government;

(4) Issue such orders or modifications as may be necessary in connection with proceedings under this subchapter;

(5) Advise, consult, and cooperate with other agencies of the state, the federal government, other states and interstate agencies, political subdivisions, and groups concerned with control of sources of ionizing radiation;

(6) Have the authority to accept and administer loans, grants, or other funds or gifts, conditional or otherwise, in furtherance of its functions, from the federal government and from other sources, public or private;

(7) Encourage, participate in, or conduct studies, investigations, training, research, and demonstrations relating to control of sources of ionizing radiation;

(8) Collect and disseminate information relating to control of sources of ionizing radiation, including:

(A) Maintenance of a file of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, and revocations;

(B) Maintenance of a file of registrants possessing sources of ionizing radiation requiring registration under this subchapter and any administrative or judicial action pertaining thereto; and

(C) Maintenance of a file of all rules and regulations relating to regulation of sources of ionizing radiations, pending or promulgated, and proceedings thereon;

(9) Be authorized to acquire by purchase, acceptance, or condemnation, for and on behalf of the State of Arkansas, any lands, buildings, and grounds where radioactive byproducts and wastes produced by industrial, medical, agricultural, scientific, or other organizations can be concentrated, stored, or otherwise disposed of in a manner consistent with the public health and safety. The agency may exercise its power to condemn in the manner prescribed by law for condemnation by the Arkansas State Highway and Transportation Department in § 27-67-301 et seq.;

(10) (A) Allow the Director of the Division of Health of the Department of Health and Human Services or his or her authorized representative to require the posting of a bond by licensees to provide funds in the event of abandonment, default, or other inability of the licensee to meet the requirements of the agency. The agency may establish bonding requirements by classes of licensee and by range of monetary amounts. In establishing the requirements, the agency shall give consideration to the potential for contamination, injury, cost of disposal, and reclamation of the property.

(B) The agency shall deposit the proceeds from all forfeited bonds into a special fund known as and called the the "Radiation Reclamation Fund". All moneys in the Radiation Reclamation Fund are appropriated to the agency for use in effectuating protection of public health and safety. Moneys in the Radiation Reclamation Fund shall not be used for normal operating expenses of the agency.

(C) A bond deemed acceptable in Arkansas shall be a bond issued by a fidelity or surety company authorized to do business in Arkansas, a personal bond secured by such collateral as the director deems satisfactory, a cash bond, or a letter of credit.

(D) (i) All state, local, or other governmental agencies or subdivisions shall be exempt from the requirements of this subdivision (10).

(ii) The director may exempt classes of licensees from the requirements of this section when a finding is made that the exemption will not result in a significant risk to the public health and safety; and

(11) (A) Allow the director or his or her authorized representative to require a licensee to deposit funds on an annual, semiannual, or quarterly basis in a trust fund established for the exclusive purpose set out in this subdivision (11). The Perpetual Maintenance Fund shall be defined so as to embrace each of the following:

(i) A source of revenue to provide for perpetual care and surveillance of a radioactive waste concentration, storage, and disposal site as described in subdivision (9) of this section or a source of revenue to provide for perpetual care and surveillance of a formerly licensed activity still containing or having associated with it radioactive material, the activity having ceased to operate by reason of default, abandonment, or decommissioning;

(ii) The Perpetual Maintenance Fund shall have two (2) inputs:

(a) Fees which are contributed by the lessee or licensee resulting from the operation of concentrating, storing, or disposing of radioactive material as set forth in subdivision (9) of this section; and

(b) Moneys accrued as interest on a trust fund established by a licensee. These funds shall be automatically transferred to the Perpetual Maintenance Fund in the event of default, abandonment, or decommissioning;

(iii) Moneys in the Perpetual Maintenance Fund shall be appropriated to the agency for use in a way consonant with this subchapter, including such items as perpetual care, maintenance, and surveillance; and

(iv) All licensee contributions to the Perpetual Maintenance Fund shall be payable to the director and deposited by the Treasurer of State.

(B) To provide for the proper care and surveillance of licensed sites subject to subdivision (11)(A) of this section, the state shall have the right to acquire by gift, transfer, purchase, or condemnation from another government agency or private person any lands, buildings, and grounds necessary to fulfill the purposes of this section. Any gift, transfer, purchase, or condemnation shall be subsequently subject to be approved and accepted by the state.

(C) To effectuate the provisions of this subchapter, the agency, by lease or license with any person, may provide for the operation of a site. Any lessee or licensee operating under the provisions of this subdivision (11) shall be subject to subdivision (10) of this section.

(D) (i) The funds required by this subdivision (11) shall be established at such rate that interest on the sum of all funds reasonably anticipated as payable shall provide an annual amount equal to the anticipated reasonable costs necessary to maintain, monitor, and otherwise supervise and care for the lands and facilities as required in the interest of public health and safety.

(ii) In arriving at the rate of funds to be deposited, the agency shall consider the nature of the licensed material, size and type of activity, estimated future receipts, and estimated future expenses of maintenance, monitoring, and supervision.

(E) Recognizing that ultimate responsibility to protect the public health and safety must be reposed in a solvent government, without regard to the existence of any particular agency or department thereof, all lands, buildings, and grounds acquired by the state under subdivision (11)(B) of this section shall be owned in fee simple absolute by the state for purposes stated in subdivision (11)(B) of this section. All radioactive material received at the site and located therein at time of acquisition of ownership by the state becomes the property of the state.

(F) If a person licensed by any governmental agency other than the State of Arkansas desires to transfer a site to the state for the purpose of administering or providing perpetual care, a lump-sum deposit shall be made to a trust fund. The amount of the deposit shall be determined by the director, taking into consideration the factors stated in subdivision (11)(D) of this section.



§ 20-21-208 - State Radiation Control Agency -- Powers and duties -- Ionizing radiation.

(a) The State Radiation Control Agency may require registration or licensing of other sources of ionizing radiation.

(b) The agency may exempt certain sources of ionizing radiation or kinds of uses or users from the licensing or registration requirements set forth in this subchapter when the agency finds that the exemption of the sources of ionizing radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public or to the environment.



§ 20-21-209 - State Radiation Control Agency -- Recognition of other licenses.

Rules and regulations promulgated pursuant to this subchapter may provide for recognition of other state or federal licenses as the State Radiation Control Agency may deem desirable, subject to such registration as the agency may prescribe.



§ 20-21-210 - State Radiation Control Agency -- Application.

The provisions of §§ 20-21-206 -- 20-21-211 shall not apply to any production or utilization facility for which the Nuclear Regulatory Commission or any successor agency thereto has issued a license which is in force and effect to construct or operate the facility.



§ 20-21-211 - State Radiation Control Agency -- Construction.

Sections 20-21-206 -- 20-21-210 are cumulative and are intended to supplement existing laws, and no part shall be construed to repeal any existing law specifically enacted for the protection of public health and safety.



§ 20-21-212 - License or registration required.

It shall be unlawful for any person to use, manufacture, produce, distribute, sell, transport, transfer, install, repair, receive, acquire, own, or possess any source of ionizing radiation unless licensed by or registered with the State Radiation Control Agency in conformance with rules and regulations promulgated in accordance with this subchapter.



§ 20-21-213 - Licensing and registration requirements generally.

(a) The State Radiation Control Agency shall provide by rule or regulation for general or specific licensing of accelerator-produced material, by-product material, source material, special nuclear material, or devices or equipment utilizing such material.

(b) The rule or regulation shall provide for amendment, suspension, or revocation of licenses.

(c) The rule or regulation shall provide that:

(1) Each application for a specific license shall be in writing and shall state such information as the agency by rule or regulation may determine to be necessary to decide the technical, insurance, and financial qualifications or any other qualifications of the applicant as the agency may deem reasonable and necessary to protect the occupational and public health and safety;

(2) The agency may at any time after the filing of the application and before the expiration of the license require further written statements and may make such inspections as the agency may deem necessary in order to determine whether the license should be granted or denied or whether the license should be modified, suspended, or revoked;

(3) All applications and statements shall be signed by the applicant or licensee;

(4) The agency may require any applications or statements to be made under oath or affirmation;

(5) Each license shall be in such form and contain such terms and conditions as the agency may by rule or regulation prescribe;

(6) No license issued under this subchapter and no right to possess or utilize sources of ionizing radiation granted by any license shall be assigned or in any manner disposed of;

(7) The terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules, regulations, or orders issued in accordance with this subchapter;

(8) Licenses issued by the agency shall:

(A) Be nontransferable;

(B) Be renewed every five (5) to ten (10) years based on risk factors as determined by the agency; and

(C) Expire at a time specified by the agency; and

(9) Registrations issued shall:

(A) Be nontransferable;

(B) Be renewed at a time specified by the agency; and

(C) Expire one (1) year after issuance or at a time specified by the agency.



§ 20-21-214 - Licensing and registration requirements -- Sources of ionizing radiation.

(a) The State Radiation Control Agency shall require registration or licensing of other sources of ionizing radiation.

(b) The agency may exempt certain sources of ionizing radiation or kinds of uses or users from the licensing or registration requirements set forth in this section and § 20-21-213 when the agency makes a finding that the exemption of the sources of ionizing radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public.



§ 20-21-215 - Licensing and registration requirements -- Recognition of other licenses.

Rules and regulations promulgated pursuant to this subchapter may provide for recognition of other state or federal licenses as the State Radiation Control Agency shall deem desirable, subject to such registration requirements as the agency may prescribe.



§ 20-21-216 - Licensing and registration requirements -- Termination.

(a) Any radioactive materials license issued or renewed after July 4, 1983, for any activity which results in the production of radioactive material shall contain such terms and conditions as the State Radiation Control Agency determines to be necessary to assure that prior to termination of the license:

(1) The licensee will comply with decontamination, decommissioning, and reclamation standards prescribed by the agency, which shall be equivalent to or more stringent than those of the Nuclear Regulatory Commission or any successor thereto, for sites at which ores were processed primarily for their source material content and at which the radioactive material is deposited;

(2) Ownership of any disposal site and the radioactive material which resulted from the licensed activity shall be transferred to either the United States or the state, if this state exercises the option to acquire land used for the disposal of the radioactive material; and

(3) Any license which is in effect on July 4, 1983, and which is subsequently terminated without renewal shall comply with subdivisions (a)(1) and (2) of this section upon termination.

(b) The agency shall require by rule, regulation, or order that, prior to the termination of any license which is issued after July 4, 1983, title to the land including any interests therein other than land held in trust by the United States for any Indian tribe or owned by an Indian tribe subject to a restriction against alienation imposed by the United States, or land already owned by the United States or by this state, which is used pursuant to the license for the disposal of radioactive material shall be transferred to either the United States or to the state, unless the Nuclear Regulatory Commission or any successor thereto determines prior to the termination that transfer of title to the land and the material is not necessary or desirable to protect the public health, safety, or welfare, or to minimize danger to life or property.

(c) If transfer to the state of title to the radioactive material and land is required, the agency, following the Nuclear Regulatory Commission's determination that the licensee has complied with applicable standards and requirements under his or her license, shall assume title to the material or land and maintain the material and land in such manner as will protect the public health and safety and the environment.

(d) The agency may undertake such monitoring, maintenance, and emergency measures as are necessary to protect the public health and safety for those materials and property for which it has assumed custody pursuant to this subchapter.

(e) The transfer of title to land or radioactive materials to the United States or to this state shall not relieve any licensee of liability for any fraudulent or negligent acts done prior to the transfer.

(f) Other than administrative and legal costs incurred by the United States or by this state in carrying out the transfer, radioactive materials or land transferred to the United States or to the state in accordance with this section shall be transferred without cost.



§ 20-21-217 - Licensing and registration requirements -- Compliance with standards -- Fees.

(a) In licensing and regulation of radioactive material or of any activity which results in the production of radioactive materials so defined, the State Radiation Control Agency shall require compliance with applicable standards promulgated by the agency which are equivalent to or more stringent than standards adopted and enforced by the Nuclear Regulatory Commission for the same purpose, including requirements and standards promulgated by the Environmental Protection Agency.

(b) Until the State Board of Health promulgates rules under subsection (d) of this section, the agency may charge and collect the following annual fees associated with licensing and registration of sources of ionizing radiation:

(1) Hospitals or medical centers:

(A) Category I-A ......................$900.00

(B) Category I-B ......................700.00

(C) Category II-A ......................650.00

(D) Category II-B ......................450.00

(E) Category III ......................200.00

(2) Radioactive material licenses:

(A) Private practice, other than teletherapy units or particle accelerators ......................$100.00

(B) Radiography:

(i) In plant .................. 350.00 for first bay .................. 500.00 for two (2) or more bays

(ii) Field ......................1,000.00

(C) Wireline service operation .................. 300.00 for 1 to 3 sources .................. 500.00 for 4 or more sources

(D) Academic:

(i) Broad ......................500.00

(ii) Other ......................200.00

(E) Gas chromatograph devices and lead analyzers ......................100.00

(F) Nuclear gauges .................. 300.00 for 1 to 5 gauges .................. 500.00 for 6 or more gauges

(G) Particle accelerators, nonmedical ......................200.00

(H) In vitro laboratory testing ......................25.00

(I) Irradiators ......................1,000.00

(J) Nuclear pharmacy ......................1,000.00

(K) Mobile nuclear medicine service ......................1,200.00

(L) Consultants ......................250.00

(3) General licensed devices: Initial registration and annual fees for the receipt, possession, or use of radioactive material under a general license or a license obtained through reciprocity, as defined by the agency, shall be as follows:

(A) Certain measuring, gauging, and controlling devices ......................$300.00

(B) Generally licensed gas chromatographs ......................200.00

(C) Static elimination devices ......................100.00

(D) Source material devices ......................500.00

(E) Devices containing depleted uranium ......................500.00

(F) Public safety devices containing radioactive material ......................50.00

(G) All other general license registrations other than those specified above ......................150.00

(4) Other:

(A) Medical, therapy, nonhospital unit ......................$250.00 for first unit ......................175.00 for each additional unit

(B) Particle accelerator medical, nonhospital unit .................. 450.00 for first unit .................. 300.00 for each additional unit

(C) "Arkansas State Board of Health Rules and Regulations for Control of Sources of Ionizing Radiation" .................. 0.00 for first copy .................. 30.00 for each additional copy

(D) Naturally occurring radioactive material license ......................2,500.00

(E) Amendment to existing license ......................50.00 per amendment

(5) Reciprocity:

(A) Naturally occurring radioactive material ......................$2,500.00

(B) Radiography, field ......................1,000.00

(C) Wireline ......................500.00

(D) Nuclear gauge ......................500.00

(E) Consultant ......................100.00

(6) Late fees: A late fee equal to ten percent (10%) of the applicable fee shall be charged for fees not received within sixty (60) days of the invoiced due date and for every sixty (60) days thereafter.

(c) The State Radiation Control Agency may charge and collect the following annual fees associated with X-ray registrations:

(1) All X-ray units, $65.00 per tube up to a maximum of $260.00

(2) Vendor services providing radiation equipment services or radiation safety services, or both ......................65.00.

(d) (1) For the fees under subsection (b) of this section, the board shall adopt rules to establish fees at a level to sustain operations of the State Radiation Control Agency's mandated programs.

(2) The fees shall not:

(A) Conflict with federal program schedules; or

(B) Exceed twenty-five percent (25%) of the fees that would be levied by the United States Nuclear Regulatory Commission if the commission were to regulate the State Radiation Control Agency's mandated programs.

(e) Each application for reciprocal recognition of an out-of-state license or of an out-of-state registration shall be accompanied by the applicable annual fee, provided that no fee has been submitted during the calendar year of the application.

(f) (1) The annual fee shall be based upon the calendar year, January 1 through December 31, with fees for any given year due by December 31 of the previous year.

(2) Applications for new licenses or registrations shall be accompanied by the appropriate fees. The applicants shall be charged for a full calendar year regardless of the month the license or registration is issued.

(3) Applications for amendments to licenses or registration certificates which result in a change to a more costly category shall be accompanied by a fee equal to the difference between the fee for the current category and the one to which the amended license or certificate will escalate.

(4) Fee payments shall be by check, draft, or money order made payable to the Department of Health.

(5) In any case in which the agency finds that an applicant for a new license or new certificate of registration has failed to pay the fee prescribed in this section, the agency shall not process that application until the fee is paid.

(6) In any case in which the agency finds that a person has failed to pay a fee prescribed by this section within ninety (90) days of the date due, the agency may issue an order to show cause why that registration, license, or other service should not be revoked, suspended, or terminated, as appropriate.

(g) Annual fees shall not be required for those applicants, licensees, registrants, or other applicable persons whose use of sources of radiation is certified as financed solely by the General Revenue Fund of the State of Arkansas.

(h) All fees levied and collected under this section are declared to be special revenues and shall be deposited into the State Treasury, there to be credited to the Public Health Fund.

(i) Subject to the rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the department may transfer all unexpended funds relative to licensing and registration for use of radioactive materials and X-ray equipment that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-21-218 - Records.

(a) (1) The State Radiation Control Agency shall require each person who manufactures, possesses, distributes, sells, installs, repairs, or uses a source of ionizing radiation to maintain records relating to its receipt, storage, transfer, or disposal and such other records as the agency may require subject to such exemptions as may be provided by rules and regulations.

(2) The agency shall require each person who manufactures, possesses, distributes, sells, installs, repairs, or uses a source of ionizing radiation, or who furnishes personnel dosimetry services for agency licensees or registrants to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by rules and regulations of the agency.

(b) (1) Copies of all records required by subsection (a) of this section shall be submitted to the agency upon request. The agency shall obtain these required records from each person who manufactures, possesses, distributes, sells, installs, repairs, or uses a source of ionizing radiation and from service personnel.

(2) Any person possessing or using a source of ionizing radiation shall furnish to each employee for whom personnel monitoring is required a copy of the employee's personal exposure record, as follows:

(A) Annually;

(B) At any time the employee has received excessive exposure; and

(C) Upon termination of employment.



§ 20-21-219 - Storage of radioactive wastes.

(a) The operation or administration of any sites acquired under this subchapter for the concentration and storage of radioactive wastes and byproducts shall be under the direct supervision of the State Radiation Control Agency and shall be in accordance with the regulations promulgated and enforced by that agency to protect the public health and safety.

(b) The agency may lease or license such lands, buildings, and grounds as it may acquire under this subchapter for the purpose of operating sites for the concentration and storage of radioactive wastes and by-products.

(c) The State Board of Health may enter into contracts as may be necessary for carrying out the provisions of this subchapter.

(d) (1) To finance the custody, control, and maintenance of such sites as the agency may undertake, the agency may collect fees from private or public parties holding radioactive material for custodial purposes. The fees shall be sufficient in each individual case to defray the estimated cost of the agency's custodial management activities for that individual case.

(2) All fees shall be placed in a special account, in the nature of a revolving trust fund and which may be designated the "Perpetual Maintenance Fund".

(3) The fees shall be received, disbursed, and accounted for by using generally accepted accounting principles.

(4) Moneys in the fund may be invested in United States bonds and treasury bills or in such other securities as may be approved by the agency and the Treasurer of State.



§ 20-21-220 - Training programs.

The State Radiation Control Agency may institute training programs for the purpose of qualifying personnel to carry out the provisions of this subchapter and may make the personnel available for participation in any program or programs of the federal government, other states, or interstate agencies in furtherance of the purposes of this subchapter.



§ 20-21-221 - Intergovernmental agreements.

(a) (1) The Governor, on behalf of this state, may enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by this state pursuant to this subchapter.

(2) Any person that, on the effective date of an agreement under this subsection, possesses a license issued by the federal government shall be deemed to possess the same pursuant to a license issued under this subchapter, which shall expire either ninety (90) days after receipt from the State Radiation Control Agency of a notice of expiration of the license or on the date of expiration specified in the federal license, whichever is earlier.

(b) The agency may enter into an agreement or agreements with the federal government, other states, or interstate agencies, whereby this state will perform, on a cooperative basis with the federal government, other states, or interstate agencies, inspections or other functions relating to control of sources of ionizing radiation.



§ 20-21-222 - Administrative proceedings.

(a) Under this subchapter:

(1) In any proceeding for the issuance or modification of rules or regulations relating to control of sources of ionizing radiation, the State Radiation Control Agency shall provide an opportunity for public participation through written comments or a public hearing, or both;

(2) In any proceeding for the denial of an application for a license or for revocation, suspension, or modification of a license, the agency shall provide to the applicant or licensee an opportunity for a hearing on the record;

(3) In any proceeding for licensing ores processed primarily for their source material content or disposal of radioactive material or for licensing commercial burial of radioactive wastes, the agency shall provide:

(A) An opportunity, after public notice, for written comments and a public hearing with a transcript;

(B) An opportunity for cross examination; and

(C) A written determination of the action to be taken which is based upon findings included in the determination and upon evidence presented during the public comment period;

(4) In any proceeding for licensing ores processed primarily for their source material content, for disposal of radioactive material, or for licensing commercial burial of radioactive wastes, the agency shall prepare a written analysis of the impact of the activity on the environment for each licensed activity which has a significant impact on the human environment. The analysis shall be available to the public before the commencement of hearings held pursuant to subdivision (a)(3) of this section and shall include:

(A) An assessment of the radiological and nonradiological impacts to the public health;

(B) An assessment of any impact on any waterway and groundwater;

(C) Consideration of alternatives, including alternative sites and engineering methods, to the activities to be conducted; and

(D) Consideration of the long-term impacts including decommissioning, decontamination, and reclamation of facilities and sites associated with the licensed activities and management of any radioactive materials which will remain on the site after the decommissioning, decontamination, or reclamation; and

(5) The agency shall prohibit any major construction with respect to any activity for which an environmental impact analysis is required by subdivision (a)(4) of this section prior to completion of such an analysis.

(b) (1) Whenever the agency finds that an emergency exists requiring immediate action to protect the public health and safety, the agency may without notice or hearing issue a regulation or order reciting the existence of the emergency and requiring that the action be taken as is necessary to meet the emergency.

(2) Notwithstanding any provision of this subchapter, the regulations or order shall be effective immediately.

(3) Any person to whom the regulation or order is directed shall comply with the regulation or order immediately but, on application to the agency, shall be afforded a hearing within ten (10) days.

(4) On the basis of the hearing, the emergency regulation or order shall be continued, modified, or revoked within thirty (30) days after the hearing.

(c) Any final order entered in any proceeding under this section may be appealed to the Pulaski County Circuit Court within twenty (20) days from the date of issuance of the order.






Subchapter 3 - -- Electronic Products

§ 20-21-301 - Declaration of policy.

It is the policy of the State of Arkansas in furtherance of its responsibility to protect the public health and safety and to institute and maintain a regulatory program for the control of radiation from electronic products in order to provide for compatibility with standards and regulatory programs of the federal government an effective system of regulation within this state and a system consonant insofar as possible with those of other states.



§ 20-21-302 - Purpose.

It is the purpose of this subchapter to effectuate the policies set forth in § 20-21-301 by providing for:

(1) A program of effective regulation of radiation emitted from electronic products or components of electronic products for the protection of the occupational and public health and safety;

(2) A program to promote an orderly regulatory pattern within this state, among the states, and between the federal government and this state and to facilitate intergovernmental cooperation; and

(3) A program to establish procedures for assumption and performance of certain regulatory responsibilities with respect to the manufacture, distribution, installation, repair, or use of electronic products.



§ 20-21-303 - Definitions.

As used in this subchapter:

(1) "Electronic products" means any manufactured product or device or component part of that product or device which during the operation can generate or emit a physical field of radiation;

(2) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than agencies of the United States Government or any successor thereto; and

(3) "Radiation" means any electromagnetic or ionizing radiation which can be generated during the operation of electronic products.



§ 20-21-304 - Penalties.

(a) Any person who willfully violates any of the provisions of this subchapter or rules, regulations, or orders in effect pursuant to this subchapter of the agency shall upon conviction be punished by a fine of not less than one hundred dollars ($100) nor more than two thousand dollars ($2,000) or by imprisonment for not more than six (6) months, or by both fine and imprisonment.

(b) Each day of violation shall be considered a separate offense and shall be punishable as such.



§ 20-21-305 - Enforcement.

(a) The State Radiation Control Agency or its authorized representatives shall have the power to enter at all reasonable times upon any private or public property on or in which electronic products are being manufactured, distributed, used, or repaired for the purpose of determining whether or not there is compliance with or violation of this subchapter and rules and regulations issued under this subchapter. However, entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the federal government or its designated representative.

(b) In the event of an emergency, the agency shall have the authority to impound or order the impounding of electronic products in the possession of any person who is not equipped to observe or fails to observe the provisions of this subchapter or any rules or regulations issued under this subchapter.

(c) Whenever in the judgment of the agency any person has engaged in or is about to engage in any acts or practices which constitute or will constitute a violation of any provision of this subchapter or any rule, regulation, or order issued under this subchapter, then at the request of the agency, the Attorney General may make application to a court of competent jurisdiction for an order enjoining those acts or practices, or for an order directing compliance and, upon a showing by the agency that the person has engaged in or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.



§ 20-21-306 - State Electronic Product Control Agency.

(a) The State Board of Health is designated as the State Electronic Product Control Agency.

(b) The Director of the Division of Health of the Department of Health and Human Services shall be director of the agency who shall perform the functions vested in the agency pursuant to this subchapter.

(c) In accordance with the laws of the State of Arkansas, the agency may employ, compensate, and prescribe the powers and duties of such individuals as may be necessary to carry out this subchapter.

(d) For the protection of the occupational and public health and safety, the agency shall:

(1) Develop such programs as the agency determines are necessary for the evaluation and control of radiation hazards associated with the use of electronic products;

(2) Develop programs and formulate, adopt, promulgate, and repeal codes, rules, and regulations with due regard for compatibility with federal programs for licensing and regulation of certain electronic products and radiation therefrom;

(3) Issue such orders, or modifications thereof, and conduct such hearing proceedings as may be necessary under this subchapter;

(4) Advise, consult, and cooperate with other governmental agencies and with other groups concerned with the control of radiation from electronic products;

(5) Have the authority to accept and administer loans, grants, or other funds or gifts, conditional or otherwise, in furtherance of its functions, from the federal government or from other sources, public or private;

(6) Encourage, participate in, or conduct studies, investigations, training, research, and demonstrations relating to control of radiation from electronic products; and

(7) Collect and disseminate information relating to its functions, including:

(A) Maintenance of a file of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, and revocations;

(B) Maintenance of a file of registrants requiring registration under this subchapter and any administrative or judicial action pertaining to this subchapter; and

(C) Maintenance of a file of all rules and regulations relating to regulation of radiation from electronic products, pending or promulgated, and proceedings thereon.



§ 20-21-307 - License or registration required.

It shall be unlawful for any person to use, manufacture, distribute, install, repair, acquire, own, or possess an electronic product except in conformance with regulations for licensing or registration for that product, if any, promulgated in accordance with this subchapter.



§ 20-21-308 - Licensing and registration -- Regulation by State Electronic Product Control Agency.

(a) The State Electronic Product Control Agency may:

(1) Require registration or licensing for the manufacture, distribution, installation, repair, and use of electronic products or component parts of such products and for which regulations have been promulgated as specified in § 20-21-306(d)(2);

(2) Exempt certain electronic products from the licensing or registration requirements set forth in this section when the agency makes a determination that the exemption of the electronic products or kinds of uses or users of the products will not constitute a significant risk to the health and safety of the public.

(b) Rules and regulations promulgated pursuant to this subchapter may provide for recognition of other state or federal licenses as the agency may deem desirable, subject to such registration requirements as the agency may prescribe.



§ 20-21-309 - Records.

(a) Each person who manufactures, distributes, installs, repairs, or uses electronic products shall establish and maintain such records, make such reports, and provide such information as the State Electronic Product Control Agency may by rule or regulation reasonably require to enable the agency to determine the compliance of the person with this subchapter.

(b) Any report or information concerning trade secrets or secret industrial processes obtained under this subchapter shall not be disclosed or opened to public inspection except as may be necessary for the performance of the functions of the agency.



§ 20-21-310 - Training programs.

The State Electronic Product Control Agency may institute training programs for the purpose of qualifying personnel to carry out the provisions of this subchapter and may make the personnel available for participation in any program or programs of the federal government, other states, or interstate agencies in furtherance of the purposes of this subchapter.



§ 20-21-311 - Intergovernmental agreements.

The State Electronic Product Control Agency may enter into agreements or contracts with the federal government, other states, or interstate agencies whereby this state will perform inspections or other functions relating to the control of radiation from electronic products on a cooperative basis with the federal government, other states, or interstate agencies.



§ 20-21-312 - Administrative proceedings.

(a) In any of the proceedings under this subchapter, the State Electronic Product Control Agency shall afford an opportunity for a hearing on the record upon the request of any person whose interest may be affected by the proceeding and shall admit the person as a party to the proceeding:

(1) For the issuance or modification of rules and regulations relating to radiation from electronic products;

(2) For granting, suspending, revoking, or amending any license; or

(3) For determining compliance with or granting exceptions from rules and regulations of the agency.

(b) (1) Whenever the agency finds that an emergency exists requiring immediate action to protect the public health and safety, the agency, without notice or hearing, may issue a regulation or order reciting the existence of an emergency and requiring that such action be taken as is necessary to meet the emergency.

(2) Notwithstanding any provision of this subchapter, the regulation or order shall be effective immediately.

(3) Any person to whom the regulation or order is directed shall comply with the regulation or order immediately but, on application to the agency within ten (10) days, shall be afforded a hearing within thirty (30) days.

(4) On the basis of the hearing, the emergency regulation or order shall be continued, modified, or revoked within thirty (30) days after the hearing.

(c) Any final order entered in any proceeding under this section may be appealed to the Pulaski County Circuit Court within twenty (20) days from the date of receipt of the order.






Subchapter 4 - -- Nuclear Planning and Response Program

§ 20-21-401 - Legislative intent.

(a) It is found and determined by the General Assembly that the operation of nuclear generating facilities in this state raises the possibility of adverse health and ecological effects which could result from radiological incidents or accidents at those facilities and that it is essential to the health and welfare of the citizens of this state and particularly those in close proximity to the facilities that a program be initiated to provide for continuous environmental surveillance in the area of nuclear generating facilities and to initiate and formulate plans and procedures for immediate emergency response capability in the event of an accident or incident which might endanger the lives or property of persons.

(b) The General Assembly further determines that it is appropriate that the utility operating the facilities bear the cost associated with preparing and implementing plans to deal with the effects of nuclear accidents or incidents.

(c) Therefore, it is the purpose and intent of this subchapter to initiate a program to deal with this matter and to charge the Division of Health of the Department of Health and Human Services with the responsibility of carrying out the program and to provide for funding the program through fees or assessments against utilities operating nuclear generating facilities.



§ 20-21-402 - Administration by the Division of Health of the Department of Health and Human Services.

(a) The Division of Health of the Department of Health and Human Services shall carry out a Nuclear Planning and Response Program designed to protect the lives and property of persons of this state from radiation hazards and other hazards which may result from the establishment and operation of nuclear electrical generating facilities in this state.

(b) The program shall include:

(1) Continuous environmental radiation surveillance in the area of any nuclear generating facility;

(2) The training and education of persons residing in the areas regarding nuclear hazards and protective measures to be taken in the event of a radiological incident or accident;

(3) A plan for immediate emergency response capability in the event of an incident or accident at the facility;

(4) The dissemination of information to the public pertaining to radiation hazards;

(5) Protective measures, evacuation procedures, and other appropriate actions to be taken in the event of a radiation incident or accident; and

(6) Such other matters as the division shall determine to be necessary or appropriate to educate, inform, and equip citizens of this state to deal with any incident or accident at or resulting from the operation of nuclear generating facilities.

(c) To carry out the responsibilities provided for in this subchapter, the division may employ such personnel as is deemed necessary to the extent that funds are appropriated therefor by the General Assembly.



§ 20-21-403 - Operating funds.

(a) (1) The Chief Fiscal Officer of the State shall annually determine the approximate amount of funds which will be necessary for the operation and maintenance of the Nuclear Planning and Response Program. This amount shall not be in excess of the total amounts appropriated for the program by the General Assembly for the particular year.

(2) The Director of the Division of Health of the Department of Health and Human Services shall certify the amount to each utility in the state which maintains and operates one (1) or more nuclear generating facilities in the state. The Chief Fiscal Officer of the State shall then notify each utility of the portion of the amount to be paid by each utility.

(b) The cost of maintaining and operating the program shall be apportioned to the utilities in this state operating nuclear generating facilities in such proportions as the Chief Fiscal Officer of the State shall determine to be most appropriate and equitable.



§ 20-21-404 - Fees.

(a) There is levied and there shall be collected annually from each utility in this state which operates one (1) or more nuclear generating facilities a fee in such amount as shall be determined by the Chief Fiscal Officer of the State in the manner prescribed in this subchapter.

(b) The fees so levied against each utility shall be remitted by the utility to the Director of the Division of Health of the Department of Health and Human Services within thirty (30) days after the amount thereof is certified by the Chief Fiscal Officer of the State.

(c) If any utility shall fail or refuse to pay the fees as provided in this section within the time prescribed, the director shall add to the fee a penalty of twenty-five percent (25%) thereof and shall certify the amount of the delinquent fee and penalty to the Attorney General for collection.



§ 20-21-405 - Arkansas Nuclear Planning and Response Fund.

All funds collected by the Chief Fiscal Officer of the State pursuant to this subchapter shall be deposited in the State Treasury as special revenues, and the full amount thereof shall be credited to the Arkansas Nuclear Planning and Response Fund. The fund shall be used exclusively for the operation and maintenance of the Nuclear Planning and Response Program.






Subchapter 5 - -- Nuclear Planning and Response Grants

§ 20-21-501 - Definitions.

As used in this subchapter:

(1) "Chief executive officer" means the county judge of each county in this state;

(2) "Cooperative agreement" means the written instrument which sets forth the conditions to be met by each county in order to qualify for grant funds authorized by this subchapter;

(3) "Division of Health" means the Nuclear Planning and Response Program Office of the Division of Radiation Control and Emergency Management of the Division of Health of the Department of Health and Human Services, with the Director of the Division of Health of the Department of Health and Human Services having the ultimate authority over any activities conducted by that office and divisions;

(4) "Failure to perform" means:

(A) Utilization of grant funds which is inconsistent with the terms of the cooperative agreement;

(B) Failure to demonstrate the capability to carry out the minimum responsibilities as defined in the cooperative agreement;

(C) Failure to adhere to the conditions or requirements of the cooperative agreement;

(5) "Local government" means the cities, towns, municipalities, or other political subdivisions, or agencies thereof, located within a county in this state; and

(6) "Radiological response plan" means the specific operational procedures to be performed by the citizens of each county in the event of either an actual or practice nuclear emergency.



§ 20-21-502 - Administration.

(a) The Division of Health of the Department of Health and Human Services shall serve as the administering and disbursing agency for a program of issuing grants to those local governments located in such close proximity to nuclear-powered electricity generating facilities in this state that federal or state regulations require those local governments to maintain nuclear disaster response procedures and precautions.

(b) Grants shall be issued by the division to the county governments in the affected areas, and the chief executive officer of each county shall be the agent of the county in entering into any agreements with the division in order to receive funds. He or she shall also be the agent of the county in entering into agreements with officials of the local governments or their agencies within each county to disburse the funds.



§ 20-21-503 - Cooperative agreements.

(a) (1) Prior to the award of a grant to a county for the purposes described in this subchapter, the Division of Health of the Department of Health and Human Services shall draw up a proposal for a cooperative agreement between the State of Arkansas and the eligible counties in this state.

(2) The proposal shall set forth the activities to be conducted by the county under its radiological response plan as a prerequisite for receipt of grant payments.

(3) The proposed cooperative agreement shall include:

(A) The responsibilities of the county as prescribed in the county's radiological response plan and the State Emergency Operations Plan, as amended;

(B) The means by which the county will demonstrate that it can meet its designated responsibilities, as defined in subdivision (a)(3)(A) of this section, including, but not limited to, program audits, test exercises, or operational readiness evaluations;

(C) The methods of distribution of grant funds to local governments and their agencies to provide a fair opportunity for all political subdivisions within the county to benefit from grant funds;

(D) The intended use of grant funds as reflected in an annual budget to correspond with the state fiscal year;

(E) Any other information determined by the Division of Health to be necessary to ensure compliance with state or federal regulations and to ensure that all expenditures of grant funds are in direct support of radiological emergency planning or response.

(b) (1) The Division of Health shall submit a proposal for a cooperative agreement to the chief executive officer of each county sixty (60) days prior to the beginning of the state fiscal year.

(2) The fully executed cooperative agreement shall be in effect by August 1 of the state fiscal year.

(3) A cooperative agreement is fully executed when it is duly signed by the Director of the Division of Radiation Control and Emergency Management of the Division of Health of the Department of Health and Human Services, as the representative of the Division of Health, and the county judge as the chief executive officer of the county.

(c) Variances from any portion of the cooperative agreement shall be approved, in writing, by the director, prior to implementation of the variance.

(d) (1) Failure to perform shall result in either suspension of funds for a specified period or complete revocation of the agreement. The specific penalty shall be determined following an assessment of the degree of seriousness imposed by the breach of agreement.

(2) The reinstatement of eligibility for a county so penalized shall occur only after satisfactory demonstration that the conditions or situations resulting in the penalty have been corrected.

(3) Written notice shall be given to the chief executive officer by the director citing the reason for the penalty and the steps necessary to regain agreement eligibility.



§ 20-21-504 - Disbursal of funds.

In disbursing funds to eligible counties which have satisfactorily fulfilled the requirements of the cooperative agreement as set out in § 20-21-503, the Department of Health shall remit a maximum of ten thousand dollars ($10,000) to each of the eligible counties to be payable during the second month of each quarter of the state fiscal year, which months are August, November, February, and May. The payments shall be made in equal quarterly installments of not to exceed two thousand five hundred dollars ($2,500).



§ 20-21-505 - Reporting requirements.

The chief executive officer of the county shall be responsible for submitting the following progress reports:

(1) Quarterly Fiscal Report. Within thirty (30) days following the end of each fiscal quarter, a report detailing the expenditure of grant moneys shall be submitted to the Nuclear Planning and Response Program Office of the Division of Radiation Control and Emergency Management of the Division of Health of the Department of Health and Human Services. The next quarter's funds shall not be authorized until receipt of the report covering the preceding quarter.

(2) Year-End Program Report. Within thirty (30) days of the completion of the state fiscal year, a report shall be submitted to the office containing the fourth quarter fiscal report and a narrative report on the status of the county's ability to implement its radiological response plan.






Subchapter 6 - -- Nuclear Planning and Response Program Advisory Committee

§ 20-21-601 - Public policy.

It is the policy of the State of Arkansas to provide a coordinated effort to enhance the capability of the individual state and local agencies to carry out their statutory response requirements in the event of a nuclear power plant accident at Arkansas Nuclear One, Units One and Two.



§ 20-21-602 - Purpose.

It is the purpose of this subchapter to establish a Nuclear Planning and Response Program Advisory Committee which will serve as a coordination point for state and utility officials and whose meetings will provide a place whereby the public may discuss with their elected public officials, state officials, and the utility matters of concern pertaining to their safety and emotional wellbeing as they relate to the generation of electricity from Arkansas Nuclear One, Units One and Two.



§ 20-21-603 - Creation.

(a) (1) The Nuclear Planning and Response Program Advisory Committee shall be established and shall be composed of the following elected officials:

(A) The county judge of Conway County, Arkansas;

(B) The county judge of Johnson County, Arkansas;

(C) The county judge of Logan County, Arkansas;

(D) The county judge of Pope County, Arkansas;

(E) The county judge of Yell County, Arkansas;

(F) The mayor of Atkins, Arkansas;

(G) The mayor of Clarksville, Arkansas;

(H) The mayor of Danville, Arkansas;

(I) The mayor of Dardanelle, Arkansas;

(J) The mayor of Dover, Arkansas;

(K) The mayor of Knoxville, Arkansas;

(L) The mayor of London, Arkansas;

(M) The mayor of Morrilton, Arkansas;

(N) The mayor of Paris, Arkansas; and

(O) The mayor of Russellville, Arkansas.

(2) A committee member may designate a proxy, in writing, to serve in his or her absence.

(b) The committee shall:

(1) Be aware of the ongoing programs of the Nuclear Planning and Response Program Office as they relate to continuous environmental radiation surveillance, training, and education of persons residing in the ten-mile Emergency Planning Zone, immediate emergency response capability, dissemination of information to the public, and evacuation procedures;

(2) Advise on the applicability of any federal guidelines that may affect their respective towns and counties;

(3) Review and comment regarding the operations and coordination of required annual exercises as they relate to their off-site emergency capabilities to respond to a radiological incident at Arkansas Nuclear One, Units One and Two;

(4) Meet at least one (1) time in each fiscal year and at other times on the call of the Director of the State Radiation Control Agency or his or her designee. A written and timely notice of the time, place, and purpose of meetings shall be mailed by the agency to all committee members; and

(5) Conduct meetings in such a fashion that the local public has received adequate notice and that space is provided for attendance.

(c) Committee members may receive expense reimbursement from the Nuclear Planning and Response Fund in accordance with § 25-16-901 et seq.









Chapter 22 - Fire Prevention, Protection, and Safety

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- State Fire Prevention Commission

§ 20-22-201 - Legislative declaration.

The General Assembly finds and declares that:

(1) A significant part of the population of this state needs improved fire prevention;

(2) The establishment and maintenance of a coordinated program for fire prevention for the entire state is necessary to protect the safety and wellbeing of the citizens and residents of this state;

(3) Adequate fire prevention is more likely to become a reality when certain provisions are enacted by law; and

(4) Fire prevention is a public purpose and a responsibility of government for which public funds may be spent.



§ 20-22-202 - Creation -- Members.

(a) (1) The State Fire Prevention Commission shall be composed of eleven (11) residents of the State of Arkansas.

(2) Membership of the State Fire Prevention Commission shall consist of the following members by virtue of their office:

(A) The State Fire Marshal or his or her designee;

(B) The Director of the Arkansas Fire Training Academy or his or her designee; and

(C) The Chair of the Arkansas Forestry Commission or his or her designee.

(3) The following members of the State Fire Prevention Commission shall be appointed by the Governor:

(A) One (1) volunteer firefighter below the rank of chief;

(B) One (1) volunteer fire chief or chief officer of a voluntary municipal fire department;

(C) One (1) full-time fire chief or chief officer of a municipality having a population of more than sixty thousand (60,000) residents;

(D) One (1) full-time firefighter or fire department officer of a municipality having a population of less than sixty thousand (60,000) residents;

(E) Two (2) members at large active in fire protection or safety; and

(F) Two (2) persons representing the general public.

(b) Appointed members shall be appointed to three-year terms. All appointed members shall serve until their respective successors are appointed and qualify.

(c) Vacancies shall be filled by appointment by the Governor for the unexpired terms.

(d) The members of the State Fire Prevention Commission shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 20-22-203 - Staff, offices, and supplies provided.

The State Fire Marshal's Office shall provide staff, office space and supplies, and other assistance as may be necessary for the day-to-day operation of the State Fire Prevention Commission and its activities.



§ 20-22-204 - Powers and duties.

(a) The State Fire Prevention Commission may:

(1) (A) Obtain all necessary information from fire departments, police or sheriffs' departments, the Department of Arkansas State Police, other state agencies, clinics, insurance companies, or any other person with regard to fire, its causes, and its methods of prevention.

(B) (i) Notwithstanding any provision of law to the contrary, information furnished under this subsection shall be confidential and maintained as such if so requested by the persons providing the information; and

(ii) Nothing in this subsection shall prohibit the use of confidential information to prepare statistics or other general data when it is presented so as to prevent identification of the source of information; and

(2) Receive and expend funds obtained from the federal government or other sources by means of contracts, grants, awards, gifts, and other devices in support of fire prevention-related scientific and technical programs, studies, or other operations beneficial to the state.

(b) The commission shall have the following duties and responsibilities:

(1) Develop a plan for statewide fire prevention, including plans for urban and rural fire prevention;

(2) Develop and maintain a fire prevention database upon which decisions concerning fire prevention and policy may intelligently be made;

(3) Identify state needs relative to fire prevention, including specific needs of urban and rural areas;

(4) Recommend actions to meet identified state needs relative to fire prevention;

(5) Monitor and review the effectiveness of existing and proposed fire prevention programs;

(6) Maintain an awareness of fire prevention research and development of importance to the state in order to promote information exchange and coordination of efforts;

(7) Recommend legislative and executive action to encourage development of fire prevention resources and the efficient utilization of the resources;

(8) Administer a public fire prevention awareness program to inform the public of the importance and methods of fire prevention;

(9) Advise the General Assembly, the Governor, the State Fire Marshal, the Arkansas Forestry Commission, the Director of the Arkansas Fire Training Academy, the Director of the Department of Arkansas State Police, and the Insurance Commissioner on fire prevention and program matters of importance to each;

(10) Advise on the delegation of responsibilities to state agencies responsible for fire prevention and policy and recommend resolution of conflicts between the various agencies on fire prevention matters;

(11) Develop an annual report on the activities of the commission and transmit the report to the Governor and the General Assembly on or before November 30 annually; and

(12) Coordinate activities with the Federal Emergency Management Administration and any of the other federal or state agencies involved with fire prevention matters.



§ 20-22-205 - Cooperation by other agencies.

All other state agencies shall cooperate and coordinate with the State Fire Prevention Commission to the utmost degree within the range of action permissible within statutory authority.






Subchapter 3 - -- Open-Air Fires

§ 20-22-301 - Enforcement -- Nonliability.

(a) The Arkansas Forestry Commission shall designate those employees who shall have the powers of peace officers in the enforcement of the fire laws, the laws pertaining to the unlawful disposal of solid waste when the unlawful disposal occurs on forest land, and any criminal laws pertaining to the unlawful damage, vandalism, or theft of trees, timber, logs, or personal property when the personal property is used in forestry or logging operations.

(b) Commission employees and fire crews under their direction or control shall be allowed to enter any lands, construct fire lines, set backfires, and obtain water, if necessary, to stop a fire then actually burning or to do other work necessary in the performance of their duties without liability for trespass or reasonable damage therefrom.

(c) Upon request of the landowner or the landowner's agent and after the wildfire danger has subsided, the commission or fire crews under its direction or control shall replace the water obtained under the authority of this section.



§ 20-22-302 - Notice to Arkansas Forestry Commission of intent to burn forest vegetation.

(a) (1) Any person in this state who desires to burn forest vegetation, including debris from land clearing, shall notify the Arkansas Forestry Commission of the person's intention to burn. Notification of the proposed burning shall include the time and location of the intended burning and other facts which the person or the commission may deem relevant.

(2) This notification requirement shall not apply to the "open burning" of "yard wastes" as those terms are defined in § 8-6-1701.

(b) The landowner or other person having charge of the land or his or her agent shall be present and in attendance at the time of the burning.

(c) There shall be no liability on the part of the State of Arkansas, the commission, or any personnel of the commission for damages caused by the burning of forest vegetation under the provisions of this section.

(d) It is the intention of this section that the commission may assist or advise local landowners or their agents in the burning of forest vegetation.

(e) This section shall not apply unless the forest vegetation or debris from land clearing to be burned weighs at least one (1) ton.



§ 20-22-303 - Public nuisance -- Duty to extinguish.

(a) Any fire on any forested, cut-over, brushlands, or grasslands burning uncontrolled is declared a public nuisance by reason of its menace to life or property.

(b) (1) Any person, firm, or corporation responsible for either the starting or the existing of such a fire is required to control or extinguish it immediately, and, if the person, firm, or corporation shall refuse, neglect, or fail to do so, the Arkansas Forestry Commission and any other organized fire suppression force may summarily abate the nuisance thus constituted by controlling or extinguishing the fire. The person, firm, or corporation responsible for the fire shall be liable for payment of all reasonable costs and expenses incurred in suppressing the fire.

(2) Should the costs and expenses of suppression not be paid within ninety (90) days of invoice date, then the costs shall be recoverable by civil action.



§ 20-22-304 - Civil action for damages.

(a) Persons, firms, or corporations starting or being responsible for fires that cause damage to any other person shall make satisfaction in double damage to the party injured.

(b) Damages are to be recovered by civil action.



§ 20-22-305 - No bond for costs of prosecution required.

No bond for costs shall be required in any courts of this state for prosecution for violation of §§ 20-22-301 and 20-22-303 -- 20-22-306.



§ 20-22-306 - Conviction as prima facie evidence in civil action.

Conviction for violation of § 5-38-310 or any part of § 5-38-311 shall be prima facie evidence of responsibility in civil action to recover damages or suppression costs under § 20-22-304.






Subchapter 4 - -- Long-Term Care Facilities

§ 20-22-401 - Legislative findings.

The General Assembly finds that it is desirable that every licensed long-term care facility in this state install and maintain either a sprinkler system throughout the facility or an approved smoke or particle sensor device system with visual signals outside each patient room.



§ 20-22-402 - Maintenance of sensor devices.

The smoke or particle sensor devices required to be installed in nursing homes by this subchapter shall be maintained in working order by the respective long-term care facilities at all times.



§ 20-22-403 - Reimbursement.

(a) Licensed long-term care facilities participating in the Title XIX Cost Reimbursement Program for Long-Term Care Facilities which elect to install smoke or particle sensor devices shall claim reimbursement for approved purchase and installation costs over a five-year period on the annual statistical and financial report as required by the Office of Long-Term Care, in order to assure this state's receipt of federal financial participation.

(b) The costs will be considered allowable for reimbursement purposes when capitalized over a five-year period and depreciated on a straight-line basis.

(c) Reimbursement in these instances shall be made through the normal prospective rate-setting procedures based on historical cost report data.



§ 20-22-404 - Rules and regulations adopted by the Office of Long-Term Care.

The Office of Long-Term Care of the appropriate division as determined by the Director of the Department of Health and Human Services may adopt appropriate rules and regulations to carry out the purpose and intent of this subchapter.






Subchapter 5 - -- Multiple-Occupancy Facilities

§ 20-22-501 - Applicability.

(a) Every person, firm, partnership, copartnership, association, corporation, or other business entity owning or operating any hotel, motel, apartment building, or other similar multiple-occupancy facility affected by this subchapter shall, with respect to buildings constructed prior to July 19, 1971, bring the buildings within conformance to this subchapter on or before July 19, 1972.

(b) All new hotels, motels, apartment buildings, or other similar multiple-occupancy facilities constructed from and after July 19, 1971, shall conform to this subchapter.



§ 20-22-502 - Penalties.

(a) (1) Every person operating any hotel, motel, apartment building, or other similar multiple-occupancy facility who shall fail or refuse to properly install and maintain an emergency lighting system, fire escape stairway and ladders, and a fire alarm system, in accordance with this subchapter, shall be guilty of a violation.

(2) Upon conviction, the person shall be subject to a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000).

(b) Every day that such a violation continues shall constitute a separate offense.



§ 20-22-503 - Enforcement of fire, police, and safety regulations by employee.

(a) Every person operating any hotel, motel, apartment building, or other similar multiple-occupancy facility shall employ one (1) or more persons who shall be on duty on the premises, when they are occupied, from 6:00 p.m. until 8:00 a.m. seven (7) days a week.

(b) It shall be the duty of the persons to enforce all fire, police, and safety regulations and to prevent entry to the premises by unauthorized persons or, if the unauthorized entry cannot be prevented, to report it to proper authorities.



§ 20-22-504 - Emergency lighting.

(a) Any hotel, motel, apartment building, or other similar multiple-occupancy facility having more than three (3) floors above ground level shall be equipped with an emergency lighting system, including exit lights, corridor lights, exit stairway lights, and an emergency source of power capable of furnishing sufficient power to operate the emergency lighting system in the building in case of failure of the main lighting system.

(b) The emergency lighting system required in this section shall be so designed that it will be automatically activated by a disruption of electrical power for any reason.



§ 20-22-505 - Fire escapes.

Every hotel, motel, apartment building, or other similar multiple-occupancy facility having more than three (3) floors above ground level shall be constructed or equipped with fire escape stairways or ladders in conformity with the State Fire Prevention Code.



§ 20-22-506 - Fire alarms.

(a) Every hotel, motel, apartment building, or other similar multiple-occupancy facility having more than three (3) floors above ground level shall also be equipped with a fire alarm system conforming to the minimum requirements of the State Fire Prevention Code.

(b) The system shall consist of at least one (1) bell or warning device on each floor so situated as to provide a clearly audible warning to persons in every room on the floor.



§ 20-22-507 - Posting of subchapter.

A copy of this subchapter shall be posted in each guest room or suite of all hotels, motels, apartment buildings, or other similar multiple-occupancy facilities subject to this subchapter.






Subchapter 6 - -- Fire Extinguishers

§ 20-22-601 - Legislative intent.

It is the purpose and intent of this subchapter to provide for monitoring the sale, installation, and servicing of portable fire extinguishers and the sale, installation, and servicing of fixed fire protection systems and the planning, sale, installation, and servicing of fire protection sprinkler systems and to provide for the registration, licensure, and monitoring of businesses and persons providing the services, in order to protect and promote public safety by minimizing personal injury and property damages which might result from inadequate, unreliable, unsafe, or improperly installed or maintained portable fire extinguishers, fixed fire protection systems, or fire protection sprinkler systems.



§ 20-22-602 - Definitions.

As used in this subchapter:

(1) "Apprentice" means a qualified person:

(A) Enrolled as required in an apprenticeship program recognized by the Arkansas Fire Protection Licensing Board; and

(B) Who may perform work entitled by the licensee under the direct supervision of a licensed employee;

(2) "Fire protection sprinkler system" means:

(A) An assembly of underground, overhead, or other piping or conduits that convey water with or without other agents to fire sprinkler heads, fire sprinkler nozzles, interior fire hoses, or other devices in order to extinguish, control, or contain fire and so provide protection from exposure to fire or the products of combustion; and

(B) A standpipe and hose system as defined under the provisions of National Fire Protection Association pamphlet number fourteen (No. 14);

(3) "Fire protection sprinkler system business" means firms engaged in the planning, fire protection layout, selling, installing, maintaining, inspecting, or servicing of fire protection sprinkler systems, including without limitation standpipes, hose stations, and fire pumps;

(4) "Fire protection sprinkler systems inspector" means a qualified person who:

(A) Is employed full time by a licensed fire protection sprinkler contractor in the State of Arkansas and who has met the requirements to perform inspections of fire protection sprinkler systems in accordance with this subchapter; and

(B) May perform corrections of deficiencies from an inspection;

(5) "Firm" means any person, partnership, corporation, or association;

(6) "Fixed fire protection systems" means fire extinguisher or fire suppression systems, including without limitation:

(A) Fire extinguishing or fire suppression systems installed to protect the hoods and ductwork of exhaust systems designed for the removal of smoke and grease-laden vapors from commercial cooking equipment; and

(B) Listed or approved fire protection systems or suppression systems installed and maintained according to the standards adopted in the rules of the Arkansas Fire Protection Licensing Board;

(7) "Hydrostatic testing" means pressure testing by hydrostatic methods;

(8) "Portable fire extinguisher" means any device that contains within it chemicals, fluids, powder, liquids, or gases for extinguishing fires;

(9) "Qualified person" means a person meeting the qualifications under § 20-22-611;

(10) "Responsible managing employee" means an individual who is a full-time licensed employee of a registered fire protection sprinkler system business and who is designated by the fire protection sprinkler system business to be responsible for assuring that all installations and servicing of fire protection sprinkler systems are performed in accordance with all applicable provisions, rules, and guidelines;

(11) "Service and servicing" means physically installing portable fire extinguishers, fixed fire protection systems, or fire protection sprinkler systems by charging, filling, maintaining, recharging, refilling, repairing, hanging, locating, or retesting the portable fire extinguisher, fixed fire protection system, or fire protection sprinkler system; and

(12) (A) "Sprinkler fitter" means a qualified person to oversee:

(i) An apprentice; or

(ii) The initial installation or servicing of fire protection sprinkler systems.

(B) A sprinkler fitter may perform corrections of deficiencies from an inspection.



§ 20-22-603 - Exceptions.

(a) The provisions of this subchapter do not apply to the following:

(1) The filling or charging of a portable fire extinguisher by the manufacturer before its initial sale;

(2) The visual inspections by a firm of its own portable fire extinguishers, fixed fire protection systems, or fire protection sprinkler systems by its own personnel who are specifically trained to conduct visual inspections;

(3) The hydrostatic testing by a firm of its own United States Department of Transportation-specification compressed gas cylinders used for or with fire extinguishers or its own pressure vessels, other than department-specification cylinders used as fire extinguishers, when the testing is performed by personnel of the firm who have been specially trained to perform the testing;

(4) Firms engaged in the retailing or wholesaling of portable fire extinguishers as defined in § 20-22-602(8) but not engaged in the installing, servicing, or recharging of portable fire extinguishers shall only be exempt from the registration and licensing provisions as outlined in § 20-22-610, but all other provisions of this subchapter shall apply;

(5) Fire departments recharging portable fire extinguishers for fire department use only if:

(A) The fire department personnel performing the services are trained in the proper filling and recharging of the portable fire extinguishers;

(B) All work is performed according to the standards adopted and the rules of the Arkansas Fire Protection Licensing Board and the National Fire Protection Association pamphlet number ten (No. 10);

(C) (i) Each of the fire department personnel performing the filling and recharging of the portable fire extinguishers holds a current applicable individual license issued by the board.

(ii) Only portable fire extinguishers owned by the particular fire department are subject to this exception; and

(D) All registration and licensure fees for licenses issued for these individual licenses are waived; and

(6) The hydrostatic testing (Class A Hydro list) by a firm of United States Department of Transportation specification compressed gas cylinder used for or with a portable fire extinguisher or a fixed fire protection system owned by other firms or individuals:

(A) When the testing is performed by personnel who have been specifically trained to perform the testing;

(B) When the firm is currently licensed or permitted by the United States Department of Transportation to perform Class A Hydro tests; and

(C) Where the hydrostatic testing of the cylinders is the only service performed on behalf of the individual or firm or its agent which owns the cylinder.



§ 20-22-604 - Penalties.

(a) The Arkansas Fire Protection Licensing Board, in a lawful proceeding respecting licensing as defined in the Arkansas Administrative Procedures Act, § 25-15-201 et seq., in addition to or in lieu of any other lawful disciplinary action, may assess a civil penalty of not more than one thousand dollars ($1,000) for each violation of any statute, rule, or order enforceable by the board.

(b) In addition to the penalties under subsection (a) of this section, the board also may take action against any firm or individual by suspending or revoking the firm's or individual's license, placing the firm or individual on probation, or refusing to issue new or renewal licenses or certificates.

(c) The board may require a firm to pay all necessary and proper costs incurred by the board in the preparation, conduct, and findings of a hearing involving correcting the action or work performed in violation of a statute, rule, or order enforceable by the board.



§ 20-22-605 - Report and investigation of violations.

(a) The Department of Labor and other state and local agencies and officers may cooperate with and assist the Arkansas Fire Protection Licensing Board in administering and enforcing this subchapter by reporting to the board any violations of this subchapter or any failure to comply with this subchapter or the policies adopted by the board pursuant to the authority granted in this subchapter.

(b) When any violation of this subchapter or of any policy of the board adopted pursuant to this subchapter is discovered by or reported to the board, the board shall investigate the violation and take appropriate action.



§ 20-22-606 - Arkansas Fire Protection Licensing Board -- Creation -- Members.

(a) (1) There is created the Arkansas Fire Protection Licensing Board, which shall be composed of eleven (11) members who are residents of the state and who shall be appointed by the Governor for terms of five (5) years. The eleven (11) members shall be constituted as follows:

(A) One (1) member shall be an industrial safety representative;

(B) One (1) member shall be the State Fire Marshal;

(C) One (1) member shall be a representative of a state association of fire chiefs;

(D) One (1) member shall be a representative of the fire insurance industry;

(E) Two (2) members shall be representatives of large industrial users of fire suppression equipment;

(F) One (1) member shall be a representative of a restaurant association;

(G) Two (2) members shall be active in the installation and servicing of portable fire extinguishers or fixed fire protection systems; and

(H) Two (2) members shall be active in the installation and servicing of fire protection sprinkler systems.

(2) Each of the four (4) congressional districts in the state shall be represented by at least one (1) member.

(3) Each of the members shall be experienced and knowledgeable in one (1) or more of the following areas:

(A) The installation or servicing of:

(i) Portable fire extinguishers;

(ii) Fixed fire protection systems; and

(iii) Fire protection sprinkler systems;

(B) The manufacturing of fire suppression equipment;

(C) The fire insurance industry;

(D) The use of fire suppression equipment by the food service industry; or

(E) The provision of fire suppression services by a fire department.

(b) Each member may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(c) (1) The board may expend moneys as necessary for stationery, office supplies, application forms, equipment, and other materials necessary for the board to carry out its duties.

(2) The expense reimbursement and stipends authorized by § 25-16-901 et seq. and the expense for necessary office supplies, forms, equipment, and other necessary materials shall be paid from the fees and fines collected by the board.

(d) (1) The board shall employ an executive director, chief board investigator, and other staff as necessary whose compensation shall be set by the board.

(2) The staff shall be paid from fees and fines collected by the board.



§ 20-22-607 - Arkansas Fire Protection Licensing Board -- Powers and duties.

The Arkansas Fire Protection Licensing Board shall:

(1) Formulate and administer policies as may be determined necessary for the protection and preservation of life and property in regard to:

(A) The registration of firms engaging in the business of installing, inspecting, or servicing portable fire extinguishers and of firms engaging or in the business of installing, inspecting, and servicing fixed fire protection systems;

(B) The registration of firms engaging in the business of hydrostatic testing of portable fire extinguishers. However, no person or firm shall be granted a Class A hydrostatic testing certificate until the applicant submits proof satisfactory to the board that the test equipment of the applicant has been tested and certified by the United States Department of Transportation;

(C) The examination and licensure of persons applying for a license to install, inspect, or service portable fire extinguishers and of a person applying for a license to install, inspect, or service fixed fire protection systems;

(D) The registration of firms engaging in the business of selling, system layout, installing, servicing, inspecting, or any aspect of fire protection sprinkler systems, including standpipe, fire pumps, and hose systems;

(E) The examination and licensure of a person applying for a license as a responsible managing employee for the purpose of fire protection sprinkler system business, including designing, inspecting, installing, system layout, or servicing fire protection sprinkler systems, including standpipe, fire pumps, and hose systems;

(F) The examination and licensure of a person applying for a license as a fire protection sprinkler systems inspector for the purpose of servicing or inspecting fire protection sprinkler systems, including standpipe, fire pumps, and hose systems; and

(G) The examination and licensure of a person applying for a license as a fire protection sprinkler system sprinkler fitter or apprentice for the purpose of installing, servicing, or placing fire protection sprinkler systems in service, including without limitation standpipe, fire pumps, and hose systems;

(2) Establish reasonable qualifications for firms and individuals for the issuance of a certificate of registration or individual license to engage in any aspect of the business of portable fire extinguishers, fixed fire protection systems, or fire protection sprinkler systems;

(3) Conduct examinations to ascertain the qualifications and fitness of individual applicants to install or service portable fire extinguishers, install or service fixed fire protection systems, or install, service, inspect, or design fire protection sprinkler systems;

(4) Issue certificates of registration for those firms that qualify and individual licenses and permits to individuals that qualify to engage in the business and activity of installing and servicing portable fire extinguishers, installing and servicing fixed fire protection systems, and designing, installing, inspecting, or servicing fire protection sprinkler systems and issue licenses or permits to those firms and individuals qualifying to perform hydrostatic testing of fire extinguisher cylinders;

(5) Evaluate the qualifications of firms seeking approval as testing laboratories for portable fire extinguishers; and

(6) (A) Regulate and license as a part of a fire protection sprinkler system the installation, service, and maintenance of a standpipe and hose system as defined under the National Fire Protection Association pamphlet number fourteen (No. 14).

(B) (i) The installation, service, and maintenance of a standpipe and hose system shall be performed by a licensed fire protection sprinkler contractor. A licensed fire protection sprinkler contractor is not required to perform hydrostatic testing of the standpipe hose, repair of the standpipe hose, or maintenance of the standpipe hose.

(ii) The standpipe and hose system shall be:

(a) Designed, installed, and tested in accordance with the standards adopted in the "Rules and Regulations Applicable to Fire Protection Sprinkler Systems" of the board and in accordance with the applicable National Fire Protection Association pamphlets; and

(b) Designed by an Arkansas-licensed responsible managing employee or a registered professional engineer licensed by the State of Arkansas.



§ 20-22-608 - State Fire Marshal -- Powers and duties.

The State Fire Marshal shall advise and assist the Arkansas Fire Protection Licensing Board in the adoption of policies and procedures for the effective monitoring of the sale, installation, and servicing of portable fire extinguishers, the sale, installation, and servicing of fixed fire protection systems, and the design, installation, inspection, servicing, and maintenance of fire protection sprinkler systems, including standpipe and hose systems, and for the registration and licensing of firms and individuals providing these goods and services.



§ 20-22-609 - License, permit, or certificate required -- Compliance with subchapter -- Penalties.

Except as provided in §§ 20-22-603 and 20-22-613, no person may do any of the following:

(1) Engage in the business of installing, inspecting, or servicing portable fire extinguishers without a current certificate of registration;

(2) Engage in the business of installing, inspecting, or servicing fixed fire protection systems without a current certificate of registration;

(3) Install, inspect, or service portable fire extinguishers or fixed fire protection systems without a current individual license;

(4) Perform hydrostatic testing of any portable fire extinguisher or any fire extinguisher system cylinder without a current hydrostatic testing certificate;

(5) Obtain or attempt to obtain a certificate of registration or individual license by fraudulent representation, fraudulent examination or testing, misconduct, or irregularity;

(6) Sell, service, inspect, or install portable fire extinguishers, fixed fire protection systems, or fire protection sprinkler systems contrary to this subchapter or the policies formulated and administered under the authority of this subchapter;

(7) Engage in any fire protection sprinkler system business without a current certificate of registration and without employing a full-time licensed responsible managing employee; and

(8) Engage in any business or activity licensed or permitted by the Arkansas Fire Protection Licensing Board without maintaining in force at all times a public liability insurance policy, with minimum coverage limits as set by the board, covering the person's operations and completed operations.



§ 20-22-610 - License, permit, or certificate -- Application -- Fees.

(a) Applications for licenses, permits, and certificates provided for in this section shall be made under policies adopted by the Arkansas Fire Protection Licensing Board and shall be submitted on forms prescribed by the board.

(b) (1) Each firm or person desiring to engage in or to continue to engage in the business of installing, inspecting, or servicing portable fire extinguishers, selling, inspecting, installing, or servicing fixed fire protection systems, performing hydrostatic testing of fire extinguishers or fire extinguisher cylinders, or planning, selling, installing, maintaining, inspecting, or servicing fire protection sprinkler systems in the State of Arkansas as a condition of engaging or continuing to engage in such a business shall obtain from the board a certificate of registration and appropriate individual licenses as prescribed in this subchapter.

(2) Each firm engaged in the business of installing or servicing portable fire extinguishers or selling, installing, inspecting, or servicing fixed fire protection systems shall obtain a certificate of registration and shall pay the following fees:

(A) For engaging in the business of inspecting, installing, or servicing portable fire extinguishers, the fee for the initial certificate of registration shall be no more than five hundred dollars ($500), and the annual renewal fee shall be no more than five hundred dollars ($500); and

(B) For engaging in the business of selling, installing, inspecting, or servicing fixed fire protection systems, the fee for the initial certificate of registration shall be no more than five hundred dollars ($500), and the annual renewal fee shall be no more than five hundred dollars ($500).

(3) Each employee of a registered firm who engages in installing, inspecting, or servicing portable fire extinguishers or selling, installing, inspecting, or servicing fixed fire protection systems, other than an apprentice, shall obtain an individual license and pay the following fees:

(A) For a license to install, inspect, or service portable fire extinguishers, an initial fee of no more than one hundred dollars ($100), and for each annual renewal thereof a fee of no more than fifty dollars ($50.00); and

(B) For a license to sell, install, inspect, or service fixed fire protection systems, an initial fee of no more than one hundred dollars ($100), and an annual renewal fee of no more than fifty dollars ($50.00).

(4) Each firm performing hydrostatic testing of United States Department of Transportation specification compressed gas cylinders used for or with portable fire extinguishers or for or with fixed fire protection systems, as a condition of engaging in such a business, shall obtain a Class A hydrostatic testing certificate for which the initial fee shall be no more than two hundred dollars ($200), and an annual renewal fee shall be no more than one hundred dollars ($100).

(5) Each firm performing hydrostatic testing of pressure vessels used for or with portable fire extinguishers or for or with fixed fire protection systems, other than United States Department of Transportation specification compressed gas cylinders, shall obtain a Class B hydrostatic testing certificate as a condition of engaging in such a business, for which the initial fee shall be no more than one hundred dollars ($100), and an annual renewal fee shall be no more than fifty dollars ($50.00).

(6) (A) An employee of a registered firm who has been issued an apprentice permit may service, inspect, and install fire protection sprinkler systems, portable fire extinguishers, and fixed fire protection systems under the direct supervision of a licensed employee subject to rules promulgated by the board.

(B) Each application for an apprentice permit shall be:

(i) Made by a registered firm; and

(ii) Accompanied by a fee of no more than thirty dollars ($30.00).

(C) A copy of the application may be used by the applicant as proof of a temporary permit until the official apprentice permit is issued or denied by the board.

(D) A copy of the application or the apprentice permit is valid for one (1) year from the date of issue and is not renewable.

(7) (A) Each employee of a registered firm desiring to take an examination in order to obtain a license as required in this subchapter shall apply to the board and pay an initial testing fee of no less than thirty dollars ($30.00) per examination nor more than one hundred dollars ($100) per examination.

(B) Testing fees are to be paid each separate time an examination or series of examinations is taken.

(8) Each firm engaged in a fire protection sprinkler business in the state shall obtain a certificate of registration and shall pay the following fees:

(A) An initial application fee not to exceed one hundred dollars ($100) for the certificate of registration; and

(B) A fee not to exceed one thousand dollars ($1,000) for the issuance of either the initial certificate of registration or any annual renewal of the certificate of registration.

(9) Each firm holding a certificate of registration for a fire protection sprinkler system business shall at all times employ at least one (1) responsible managing employee who must obtain a license issued by the board after successful completion of the requirements in this subchapter and under the rules of the board, including without limitation the passage of examinations, and by payment of fees established by rule of the board subject to the following limitations:

(A) An examination fee not to exceed two hundred dollars ($200) per examination to be paid each time an examination is taken for any individual license issued by the board; and

(B) A license fee not to exceed five hundred dollars ($500) shall be paid for issuance of the initial license and each annual renewal thereof for any individual license issued by the board.



§ 20-22-611 - License, permit, or certificate -- Qualifications.

(a) For a license to install or service portable fire extinguishers, for a license to sell, install, or service fixed fire protection systems, or for a license to conduct any fire protection sprinkler system business, a person employed by a certified firm shall obtain a license issued by the Arkansas Fire Protection Licensing Board after:

(1) Successful completion of the requirements for licensure under rules of the board; and

(2) Payment of fees established under rules of the board.

(b) A firm shall:

(1) Maintain in force at all times while licensed a public liability insurance policy covering its operations and completed operations with a minimum limit of liability of one million dollars ($1,000,000) per occurrence for bodily injury and one hundred thousand dollars ($100,000) per occurrence for property damage or a single limit of liability for bodily injury and property damage of one million dollars ($1,000,000) per occurrence; and

(2) File a current certificate of insurance to be maintained with the board.



§ 20-22-612 - License, permit, or certificate -- Previously engaged persons.

Notwithstanding the provisions of this subchapter, if any person or firm engaged in the business on January 1, 1977, of servicing portable fire extinguishers, installing or servicing fixed fire protection systems, or performing hydrostatic testing of fire extinguishers derived twenty-five percent (25%) or more of the personal or firm income from servicing portable fire extinguishers or installing or servicing fixed fire protection systems or hydrostatic testing of fire extinguishers during the 1976 calendar year, the person or firm shall be registered or issued a license to continue in the business upon payment of the annual registration or license fee prescribed in this subchapter for the particular type of business, if the applicant's qualifications meet those requirements established by the Arkansas Fire Protection Licensing Board.



§ 20-22-613 - Actions.

(a) No portable fire extinguisher or fixed fire protection system may be sold or installed in this state unless it carries a label of approval of a nationally recognized testing laboratory approved by the Arkansas Fire Protection Licensing Board.

(b) No soda acid or foam acid type fire extinguisher shall be sold or offered for sale in this state.

(c) Every person or firm servicing any portable fire extinguisher in this state shall service the portable fire extinguisher under the standards and procedures prescribed in the rules of the board.

(d) Every person installing or servicing a portable fire extinguisher, a fixed fire protection system, or a fire protection sprinkler system in this state shall affix a tag thereto showing the name of the person and firm selling, installing, or servicing the portable fire extinguisher, fixed fire protection system, or fire protection sprinkler system and the date of the installation or service.

(e) The sale, servicing, or recharging of carbon tetrachloride fire extinguishers in this state is prohibited.

(f) Except as provided in § 20-22-603, only the holder of a current and valid license or an apprentice permit issued under this subchapter may service portable fire extinguishers, install and maintain fixed fire protection systems, or install or maintain fire protection sprinkler systems.

(g) A person who has been issued a license or permit under this subchapter to service portable fire extinguishers, install or service fixed fire protection systems, or to install and service fire protection sprinkler systems must be an employee, agent, or servant of a firm that holds a current and valid certificate of registration issued under this subchapter.

(h) Installation and servicing of fixed fire protection systems shall be accomplished under the rules of the board.

(i) Installation and servicing of fire protection sprinkler systems shall be accomplished in accordance with the rules of the board.

(j) (1) Any fire protection sprinkler system that was installed prior to September 1, 1985 must be serviced, maintained, inspected, and repaired under current rules of the board.

(2) Any fixed fire protection system that was installed before January 1, 1979, shall be serviced, maintained, inspected, and repaired under current rules of the board.






Subchapter 7 - -- Fireworks

§ 20-22-701 - Definitions.

As used in this subchapter:

(1) "Distributor" means any person engaged in the business of making sales of fireworks at wholesale in this state to any person engaged in the business of making sales of fireworks either as a jobber or a retailer, or both;

(2) "I.C.C. Class C common fireworks" means all articles of fireworks classified as "I.C.C. Class C common fireworks" as defined in § 20-22-708 and in the regulations of the Interstate Commerce Commission for the transportation of explosives and other dangerous articles;

(3) "Importer" means any person who imports, brings in, or causes to be brought in any fireworks from outside the geographical limits of the State of Arkansas into this state;

(4) "Jobber" means any person engaged in the business of making sales of fireworks at wholesale to any other person engaged in the business of making sales at retail. "Wholesaler" shall have the same meaning as "jobber";

(5) "License" means the written authority of the Director of the Department of Arkansas State Police issued under the authority of this subchapter to a distributor, jobber, wholesaler, manufacturer, importer, or retailer for a fee as provided in § 20-22-707;

(6) "Manufacturer" means any person engaged in the making or construction of fireworks in the State of Arkansas or any person engaged in the making or construction of fireworks who ships or causes to be shipped, or transports or causes to be transported, any items of fireworks into the State of Arkansas;

(7) "Permit" means the written authority of the Director of the Department of Arkansas State Police issued for a public fireworks display under the authority of this subchapter;

(8) "Person" means any corporation, association, copartnership, or one (1) or more individuals;

(9) "Retailer" means any person engaged in the business of making sales of fireworks at retail to consumers or to persons other than a distributor or jobber;

(10) "Sale" means barter, exchange, gift, or offer therefor, and each such transaction made by any person, whether as principal, proprietor, agent, servant, or employee;

(11) "Shooter" means any person conducting any combination of fireworks, pyrotechnics, or special effects displays within the State of Arkansas; and

(12) "Special fireworks" means all articles of fireworks that are classified as Class B explosives in the regulations of the Interstate Commerce Commission and shall include all articles other than those classified as Class C but shall not include such dangerous items of commercial fireworks as cherry bombs, tubular salutes, repeating bombs, aerial bombs, torpedoes, and fireworks containing more than fifty milligrams (50mg) of explosive powder.



§ 20-22-702 - Public displays excepted.

(a) Nothing in this subchapter shall be construed as applying to the shipping, sale, possession, and use of fireworks for public displays by holders of a permit for a public display to be conducted in accordance with the rules and regulations promulgated by the Director of the Department of Arkansas State Police. Such items of fireworks which are to be used for public display only and which are otherwise prohibited for sale and use within the state shall include display shells designed to be fired from mortars and display set pieces of fireworks classified by the regulations of the Interstate Commerce Commission as Class B special fireworks and shall not include such items of commercial fireworks as cherry bombs, tubular salutes, repeating bombs, aerial bombs, and torpedoes.

(b) (1) Public displays shall be performed only under competent supervision and after the persons or organizations making the displays have applied for and received a permit for the displays issued by the director.

(2) Applications for permits for public displays shall be made in writing at least five (5) days in advance of the proposed display, and the application shall show that the proposed display is to be so located and supervised that it shall not be hazardous to life, limb, or property.

(3) If the display is to be performed within the limits of a municipality, the application shall so state and shall bear the signed approval of the chief supervisory officials of the fire and police departments of the municipality.

(c) (1) Permits issued shall be limited to the time specified therein and shall not be transferable.

(2) Only licensed distributors who are licensed importers or who purchase from licensed importers may possess special fireworks for resale to holders of a permit for a public fireworks display.

(d) (1) The Department of Arkansas State Police may charge a fee not to exceed fifty dollars ($50.00) for each permit issued under this section.

(2) The total fee for all permits issued during a school year to an educational institution that provides instruction for grades kindergarten through twelve (K-12) shall not exceed twenty-five dollars ($25.00).

(3) All permit fees shall be remitted to the department and shall be deposited into the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund.



§ 20-22-703 - Other exceptions.

(a) (1) Nothing in this subchapter shall be construed as applying to the:

(A) Manufacture, storage, sale, or use of signals necessary for the safe operation of railroads or other classes of public or private transportation or of illuminating devices for photographic use;

(B) Military or naval forces of the United States or of this state or to peace officers;

(C) Sale or use of blank cartridges for ceremonial, theatrical, or athletic events; or

(D) Transportation, sale, or use of permissible fireworks as defined in § 20-22-708 or special fireworks as defined in § 20-22-701 solely for agricultural or industrial purposes, provided that the purchaser first secures a written permit to purchase and use the fireworks for agricultural or industrial purposes from the Director of the Department of Arkansas State Police.

(2) No permit for use of fireworks for agricultural purposes shall be issued by the director except after approval of the county agricultural agent of the county in which the fireworks are to be used.

(3) (A) All fireworks purchased under permit as authorized in this section for agricultural or industrial purposes shall at all times be kept in the possession of the permit holder.

(B) The permits and fireworks shall not be transferable.

(b) Any person holding a permit to purchase and use fireworks for agricultural or industrial purposes as provided in this section who shall sell, give away, or otherwise transfer the fireworks to another or shall use or permit the use of the fireworks for any purpose other than agricultural or industrial purposes as stated on the permit shall be in violation of this subchapter and subject to the penalties provided for in § 20-22-705.



§ 20-22-704 - Power of municipalities unaffected.

This subchapter shall not affect the power of any municipality to regulate or prohibit the sale or use of fireworks.



§ 20-22-705 - Violation of subchapter -- Penalties.

Any person violating any of the provisions of this subchapter, except § 20-22-706, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) or imprisoned for not more than ninety (90) days, or both, in the discretion of the court.



§ 20-22-706 - License required -- Penalty.

(a) No person shall do any act for which a license or permit is required by this subchapter or by local authorities acting pursuant to this subchapter unless he or she holds the proper federal, state, and local license and, if applicable, a permit.

(b) Whoever violates subsection (a) of this section shall be punished by a fine of not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) and may be prohibited from applying for a license or a permit for up to five (5) years.



§ 20-22-707 - License -- Application and issuance.

(a) (1) To engage in the sale of fireworks as a manufacturer, importer, distributor, wholesale jobber, retailer, or shooter, an applicant shall submit to the Director of the Department of Arkansas State Police an application on a form provided by the director before April 1 of each year setting forth such facts and information as the director may determine necessary and proper, considering the requirements of public health, safety, and welfare. The license for manufacturers, importers, distributors, wholesale jobbers, and retailers shall be effective from and shall date from May 1 of the year of issuance. The license for manufacturers, importers, distributors, wholesale jobbers, and retailers shall be valid through April 30 of the following year. The license for shooters shall be valid for five (5) years from the date of issuance. Upon approval of the application by the director and before the issuance of the license therefor, the applicant shall pay to the director a license fee for each type of business conducted to the following schedule:

(A) Manufacturer ..................... $1,000.00

(B) Importer ..................... 750.00

(C) Distributor ..................... 500.00

(D) Jobber wholesaler ..................... 100.00

(E) Retailer ..................... 25.00

(F) (i) Shooter ..................... 50.00

(ii) This fee for shooters shall be waived if the applicant verifies that the applicant is a professional or volunteer firefighter.

(2) (A) However, retailers may purchase their licenses from their vendors, which include importers, distributors, or jobber wholesalers. The retailers' licenses shall be made available by the Department of Arkansas State Police to the vendors in books of twenty (20) licenses to a book. The vendors shall record the sales of the licenses to retailers and submit their records to the director semiannually on January 31 and July 31 of each year. Each semiannual report shall cover the preceding six-month period.

(B) Vendors may secure a refund of the fees paid for retailer licenses which are not sold by the vendor.

(C) Failure to obtain the permit shall be deemed a violation of this subchapter.

(b) (1) Renewal of outstanding licenses to engage in the sale of fireworks as a manufacturer, importer, distributor, jobber, retailer, or shooter shall be made effective by payment of the fee, as set forth in subsection (a) of this section, to the director on or before May 1 of each year.

(2) License renewal applications postmarked after May 1 of each year shall be assessed a late penalty in an amount equal to two (2) times the renewal fee, as set forth in subsection (a) of this section.

(3) An initial application postmarked after April 1 shall be assessed a late penalty in an amount equal to two (2) times the license fee, as set forth in this section.

(c) All funds collected under this subchapter by the director, including license fees and penalties, shall be deposited into the State Treasury to the credit of the Department of Arkansas State Police Fund.

(d) The director shall assign a license number to each license issued. This number shall be affixed by the person to whom such a license is issued to all invoices issued or used by each manufacturer, importer, distributor, or jobber.

(e) (1) It shall be unlawful for a jobber licensed under this subchapter or for an Arkansas-domiciled retailer to purchase fireworks from a distributor, importer, or manufacturer domiciled outside the State of Arkansas unless the distributor, manufacturer, or importer can show proof that the distributor, manufacturer, or importer holds a valid license under this subchapter to perform functions of the distributor, importer, or manufacturer, or all of them, as the case may be.

(2) In the event of a violation of this section, if the distributor, importer, or manufacturer cannot show valid proof of being properly and currently licensed under this subchapter and if purchase of fireworks is consummated by a wholesale jobber licensed under this subchapter or by an Arkansas retailer from the distributor, importer, or manufacturer, then the jobber or retailer shall become liable, as a civil penalty, for the full amount of the license fee required by this subchapter from the distributor, importer, or manufacturer. The amount of the license fee is payable immediately, or in the event of failure to pay the penalty within thirty (30) days of the violation, the distributor, importer, or manufacturer shall be subject to the criminal penalties provided by this subchapter.

(3) Furthermore, unless the out-of-state distributor, importer, or manufacturer pays the license fee required under the provisions of this subchapter within a period of thirty (30) days after being so notified by registered mail, the person shall thereafter be prohibited from engaging in the business defined in this subchapter in the State of Arkansas.

(f) (1) No permit or license provided for in this subchapter shall be transferable, nor shall a person be permitted to operate under a permit or license issued to any other person.

(2) No permit or license shall be issued to a person under twenty-one (21) years of age.

(3) (A) Each retailer and holder of a license under the provisions of this subchapter shall keep an accurate record of each shipment received.

(B) Each distributor, importer, jobber, or wholesaler shall keep a record of each shipment received and each sale, delivery, or out-shipment of fireworks.

(C) The records shall be clear, legible, and accurate, showing the name and address of the seller or purchaser, item, and quantity received or sold.

(D) The records are to be kept at each place of business and shall be subject to examination by the director or his or her agents who shall have the authority at any time to require any manufacturer, importer, distributor, wholesaler, jobber, or retailer to produce records for the current year and the immediately preceding full license year.

(E) Each shooter shall keep a record of the date, location, and type of display conducted within the State of Arkansas.

(g) Mail-order sales of fireworks to consumers through any medium of interstate or intrastate commerce are prohibited. Sales of fireworks to consumers may be made only at properly licensed retail locations within the State of Arkansas. Any person violating this subsection shall be guilty of a Class C misdemeanor.

(h) The director may revoke or deny an application for any license or permit at any time for violating any provision of this subchapter or for falsifying any information provided to the department as part of an application for a license or permit.

(i) The director may promulgate rules necessary to enforce this subchapter.



§ 20-22-708 - Possession, sale, and use unlawful -- Exceptions.

(a) It shall be unlawful for any person to possess, sell, or use, within the State of Arkansas, or ship into the State of Arkansas, except as provided in § 20-22-711, any pyrotechnics, commonly known as fireworks, other than the permissible items enumerated in this section, except as provided in this subchapter. The permissible fireworks consist of those defined in Interstate Commerce Commission regulations described as Class C fireworks only and shall include the following:

(1) Roman candles, with no handle or spike affixed thereto, not exceeding ten (10) balls spaced uniformly in the tube, total pyrotechnic composition not to exceed twenty grams (20 g) each in weight. The inside tube diameter shall not exceed three-eighths inch (3/8'');

(2) Sky rockets, with sticks, total pyrotechnic composition not to exceed twenty grams (20 g) each in weight. The inside tube diameter shall not exceed one-half inch (1/2''). The rocket sticks shall be securely fastened to the tubes;

(3) Helicopter-type rockets, total pyrotechnic composition not to exceed twenty grams (20 g) each in weight. The inside tube diameter shall not exceed one-half inch (1/2'');

(4) Cylindrical fountains, total pyrotechnic composition not to exceed seventy-five grams (75 g) each in weight. The inside tube diameter shall not exceed three-fourths inch (3/4'');

(5) Cone fountains, total pyrotechnic composition not to exceed fifty grams (50 g) each in weight;

(6) Wheels, total pyrotechnic composition not to exceed sixty grams (60 g) for each driver unit or two hundred forty grams (240 g) for each complete wheel. The inside tube diameter of driver units shall not exceed one-half inch (1/2'');

(7) Illuminating torches and colored fire in any form, except items included in subdivision (a)(12) of this section, total pyrotechnic composition not to exceed one hundred grams (100 g) in weight;

(8) Sparklers and dipped sticks, total pyrotechnic composition not to exceed one hundred grams (100 g) each in weight. Pyrotechnic composition containing any chlorate or perchlorate shall not exceed five grams (5 g);

(9) Mines and shells of which the mortar is an integral part, total pyrotechnic composition not to exceed forty grams (40 g) each in weight;

(10) Firecrackers and salutes with casings, the external dimensions of which do not exceed one and one-half inches (11/2'') in length or one-quarter inch (1/4'') in diameter, and other items designed to produce an audible effect, total pyrotechnic composition not to exceed two grams (2 g) each in weight;

(11) Novelties consisting of two (2) or more devices enumerated in this subsection, trick matches, and cigarette plugs, when approved by the Federal Bureau of Explosives;

(12) Railway fusees, truck flares, hand ship distress signals, smoke signals, and smoke pots.

(b) No component of any device listed in this section which is designed to produce an audible effect shall contain pyrotechnic composition in excess of two grams (2 g) in weight excluding propelling or expelling charges.



§ 20-22-709 - Labeling.

(a) No permissible articles of common fireworks defined in § 20-22-708 shall be sold, offered for sale, or possessed within the state, or used in the State of Arkansas, except as provided in § 20-22-702, unless it shall be properly named to conform to the nomenclature of § 20-22-708 and unless it shall be certified as "common fireworks" on all shipping cases and by imprinting on the article or retail container "I.C.C. Class C Common Fireworks". The imprint shall be of sufficient size and so positioned as to be readily recognized by law enforcement authorities and by the general public.

(b) Railway fusees are specifically excepted from this marking requirement.



§ 20-22-710 - Location, display, sale, etc.

(a) The placing, storing, locating, or displaying of fireworks in any window where the sun may shine through glass on to the fireworks so displayed or to permit the presence of lighted cigars, cigarettes, or pipes within ten feet (10') of where the fireworks are offered for sale is declared unlawful and prohibited.

(b) At all places where fireworks are stored or sold, there shall be posted signs with the words "FIREWORKS -- NO SMOKING" in letters not less than four inches (4'') high at each entrance to the retail sales area.

(c) (1) No fireworks are to be sold at retail at any location where paints, oils, or varnishes are kept for use or sale, unless the paints, oils, and varnishes are kept in the original unbroken containers, nor where resin, turpentine, gasoline, or other inflammable substance that may generate inflammable vapors is used, stored, or sold.

(2) Consumer fireworks retail sales facilities and stores shall not be located within fifty feet (50') of the following:

(A) Motor vehicle fuel dispensing station dispensers;

(B) Retail propane dispensing station dispensers;

(C) Above-ground storage tanks for flammable or combustible liquids;

(D) Flammable gases or flammable liquefied gases; or

(E) Compressed natural gas dispensing facilities.

(d) All firework devices that are readily accessible to handling by a consumer or purchaser shall have their fuses protected in such a manner as to protect against accidental ignition of an item by spark, cigarette ash, or other ignition source. Safety type thread wrapped and coated fuses are exempt from this section.

(e) All licensees under this subchapter shall have a fire extinguisher of a type approved by the Director of the Department of Arkansas State Police in an area readily accessible to any point of storage or sale of fireworks. In lieu of such an extinguisher, retailers may maintain a common type of water hose, charged and connected to a water system, which is readily available to any area where fireworks are stored or sold.



§ 20-22-711 - Times of permissible sales.

(a) Permissible items of fireworks, defined in § 20-22-708, may be sold at retail to residents of the State of Arkansas and used within the State of Arkansas from June 20 through July 10 and December 10 through January 5 of each year only.

(b) As used in this section, "fireworks" shall not include toy pistols, toy canes, toy guns, or other devices in which paper caps containing twenty-five-hundredths grains (0.25 gr.) or less of explosive compounds are used, provided they are so constructed that the hand cannot come in contact with the cap when in place for exploding, and toy paper pistol caps which contain less than twenty-five-hundredths grains (0.25 gr.) of explosive compounds, cone, bottle, tube, or other type serpentine pop-off novelties, nonpoisonous toy snake, smoke sticks without report, and sparklers, the sale and use of which shall be permitted at all times.



§ 20-22-712 - Sales to certain people prohibited.

It shall be unlawful to offer for retail sale or to sell any fireworks to children under twelve (12) years of age or to any person known to be intoxicated or irresponsible.



§ 20-22-713 - Place of explosion or ignition.

(a) It shall be unlawful to explode or ignite fireworks within six hundred feet (600') of any church, hospital, asylum, public school, or within two hundred feet (200') of where fireworks are stored, sold, or offered for sale.

(b) No person shall ignite or discharge any permissible articles of fireworks within, or throw the fireworks from, a motor vehicle while therein, nor shall any person place or throw any ignited article of fireworks into or at a motor vehicle or at or near any person or group of people.



§ 20-22-714 - Seizure of contraband fireworks.

(a) The Director of the Department of Arkansas State Police shall seize as contraband any fireworks other than Class C common fireworks defined in § 20-22-708, or special fireworks for public displays as provided in § 20-22-702 or for agricultural or industrial purposes as provided in § 20-22-703, which are sold, displayed, used, or possessed in violation of this subchapter.

(b) The director may destroy fireworks so seized.



§ 20-22-715 - Notice of violation -- Hearing.

(a) With reference to the administrative and civil penalties imposed by this subchapter, the Director of the Department of Arkansas State Police shall notify the person accused of a violation, setting a time and place for hearing to be held by the director or his or her designated agent.

(b) If the hearing results in a revocation or refusal to renew a license of or the imposition of any civil penalty upon that person, the person adjudged guilty of the violation shall have a right to appeal the decision, for a trial de novo, to the Pulaski County Circuit Court.






Subchapter 8 - -- Fire Protection Services

§ 20-22-801 - Legislative findings.

It is found and determined by the General Assembly that a system of certification and classification of fire departments should be established to encourage the improvement of the fire protection services in this state and to provide the people of this state with information about the level of service they are receiving. It is further found and determined that the public policy of this state should be to encourage individuals and organizations to provide fire protection services and that, to further this policy, workers' compensation coverage should be extended to volunteer firefighters of rural fire departments and that the civil liability of certified fire departments and their firefighters should be limited.



§ 20-22-802 - Definitions.

As used in this subchapter:

(1) "Board" means the Arkansas Fire Protection Services Board;

(2) "Certified fire department" means any fire department certified by the Director of the Office of Fire Protection Services as meeting minimum standards prescribed by the Arkansas Fire Protection Services Board;

(3) "Director" means the Director of the Office of Fire Protection Services;

(4) "Fire department" means any organization established for the prevention or extinguishment of fires, including, but not limited to, fire departments organized under municipal or county ordinances, improvement districts, membership fee-based private fire departments, and volunteer fire departments; and

(5) "Firefighter" means any paid or volunteer member of a fire department who engages in fire suppressions, rescue, pump operations, or other fire-ground activities.



§ 20-22-803 - Arkansas Fire Protection Services Board -- Creation, membership, etc.

(a) (1) There is created the Arkansas Fire Protection Services Board.

(2) The board shall be composed of fifteen (15) members to be appointed by the Governor as follows:

(A) Two (2) members shall be fire chiefs recommended by the Arkansas Association of Fire Chiefs;

(B) Four (4) members shall be recommended by the Rural and Volunteer Firefighters Association;

(C) Four (4) members recommended by the Arkansas State Firefighters Association, two (2) of which shall be volunteer firefighters and two (2) of which shall be career firefighters;

(D) Two (2) members shall be recommended by the Arkansas Professional Firefighters Association;

(E) One (1) member shall be in a retired status and shall be recommended by the board;

(F) The Director of the Arkansas Department of Emergency Management; and

(G) The Director of the Arkansas Fire Training Academy.

(3) A representative of the Arkansas Forestry Commission shall be an ex officio member.

(4) (A) The initial members appointed under subdivision (a)(2) of this section shall determine their terms of office by drawing lots which result in four (4) members serving one-year terms, four (4) members serving two-year terms, and five (5) members serving three-year terms.

(B) Successor appointed members shall serve three-year terms.

(5) Each member shall hold office until his or her successor is appointed and qualified.

(6) Each recommending organization shall submit a minimum of three (3) names for consideration for appointment by the Governor for each position vacancy on the board.

(b) (1) The board shall elect annually a chair, vice chair, and secretary.

(2) The board shall meet at the call of the chair or a majority of the members.

(3) A majority of the members shall constitute a quorum.

(c) The Governor shall fill vacancies occurring on the board with appointments for the duration of the unexpired terms.

(d) The members shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 20-22-804 - Arkansas Fire Protection Services Board -- Duties and powers.

(a) The Arkansas Fire Protection Services Board shall:

(1) Prescribe by regulation minimum standards for the certification of fire departments and standards for the classification of fire departments as to their level of service, including, but not limited to, standards for training levels for firefighters of fire departments, minimum levels of equipment, and minimum performance standards;

(2) Establish a system of identification for firefighters of certified fire departments for the purpose of assisting firefighters to carry out their duties;

(3) Assist fire departments with training programs and assist with the establishment and upgrading of fire departments;

(4) Promote the exchange of information among fire departments and state agencies;

(5) Serve in an advisory capacity to the Director of the Arkansas Department of Emergency Management with respect to the operation of fire services and the matters concerning certification and standards related to fire services in the state;

(6) Periodically review and evaluate current and proposed national and international activities related to the improvement and upgrading of fire services to ensure that the state maintains acceptable standards of fire protection for its citizens and standards for training its firefighters;

(7) Advise the Director of the Arkansas Fire Training Academy in matters related to the training and certification of fire services personnel in Arkansas and curriculum and instructional content of the curriculum offered by the Arkansas Fire Training Academy;

(8) Advise the Chancellor of SAU-Tech in matters regarding the appointment and retention of the director of the academy; and

(9) Establish other reasonable rules and regulations as may be necessary for the purposes of this subchapter.

(b) As of March 1, 2003, the Arkansas Fire Training Academy Board created by § 12-13-202 [repealed] and the Arkansas Fire Advisory Board created by § 20-22-1005 [repealed] are transferred by a Type 3 transfer under § 25-2-106 to the Arkansas Fire Protection Services Board created by § 20-22-803.



§ 20-22-805 - Office of Fire Protection Services -- Creation.

(a) There is created the Office of Fire Protection Services which shall be under the supervision and direction of the Director of the Arkansas Department of Emergency Management.

(b) The Director of the Office of Fire Protection Services, who shall be employed by the Director of the Arkansas Department of Emergency Management, shall have the responsibility to carry out the administrative functions and directives of the Arkansas Fire Protection Services Board.

(c) The Director of the Office of Fire Protection Services may employ personnel as may be authorized by law to carry out the duties of the office.



§ 20-22-806 - Certification and classification of fire departments.

(a) Fire departments in this state may apply for annual certification and classification by the Director of the Office of Fire Protection Services. Each fire department applying for certification shall submit such information as may be required by the director to determine whether the fire department meets minimum certification standards and to classify the department as to its level of service.

(b) (1) Certification standards for fire departments shall not be changed unless the changes are approved by the Arkansas Fire Protection Services Board.

(2) Any change to the certification standards under this subsection shall not be effective until twelve (12) months after the adoption of the published change.

(c) (1) Firefighters shall maintain a minimum of sixteen (16) hours per year of certifiable training meeting the standards of the Arkansas Fire Training Academy.

(2) A firefighter who receives more certified hours than required in subdivision (c)(1) of this section in a year may carry over the additional certified hours to the next year only.

(d) Firefighters shall also receive within the first year of service as a firefighter:

(1) Up to sixteen (16) hours in the Introduction to Firefighting course;

(2) Up to sixteen (16) hours in the Personal Protective Equipment course; and

(3) Up to eight (8) hours in the Wildland Fire Suppression course.

(e) (1) A member of a fire department who does not engage in firefighting is exempt from the requirements of this section.

(2) A member under subdivision (e)(1) of this section shall be eligible for workers' compensation coverage under § 20-22-809.

(3) A member under subdivision (e)(1) of this section is considered a firefighter for the purpose of number of members of the fire department.

(f) A fire department that complies with this section is eligible for insurance premium tax moneys under § 14-284-401 et seq.



§ 20-22-807 - Authority of certified fire departments.

Certified fire departments and their firefighters shall have the authority to do all acts reasonably necessary to extinguish fires and protect life and property from fire.



§ 20-22-808 - Limited immunity of certified fire departments.

(a) Any certified fire department that does not have tort immunity as provided by state law shall be subject to limited liability as provided in this section.

(b) Certified fire departments entitled to limited immunity under this section shall not be liable for damages to persons or property resulting from an act or omission of the fire department or the firefighter occurring at the scene of a reported fire and related to the suppression of the reported fire if the act or omission did not constitute gross negligence, wanton conduct, or intentional wrongdoing.



§ 20-22-809 - Workers' compensation.

(a) For the purpose of workers' compensation coverage in cases of injury to or death of an individual, volunteer firefighters of certified fire departments, other than municipal fire departments, who meet the requirements of this section are county employees and shall receive minimum compensation. Their survivors shall receive death benefits in the same manner as regular county employees for injury or death arising out of and in the course of their activities as firefighters.

(b) Volunteer firefighters requesting workers' compensation coverage shall annually file with the county clerk evidence that:

(1) The firefighter has met the minimum training standards recommended by the Arkansas Fire Protection Services Board; and

(2) The volunteer firefighter is a member of a certified fire department other than a municipal fire department.

(c) A member of a fire department under § 20-22-806 who does not engage in firefighting is eligible for workers' compensation under this section.



§ 20-22-810 - Legislative purpose and intent.

(a) The General Assembly finds that:

(1) The specialized and hazardous nature of firefighting requires that firefighters possess the requisite knowledge and demonstrate the ability to perform certain skills to carry our their responsibilities; and

(2) The activities of firefighters are important to the health, safety, and welfare of the people of this state.

(b) It is the intent of the General Assembly to require minimum standards for training for entry level, full-time firefighters.



§ 20-22-811 - Training requirements.

(a) (1) After January 1, 2004, no person shall be hired as a full-time firefighter by any local government firefighting unit for a period exceeding one (1) year or for a cumulative time exceeding two thousand nine hundred twelve (2,912) compensated hours unless that person is certified as having completed the mandatory training requirements in subsection (c) of this section.

(2) Any state agency or political subdivision that employs a person as a firefighter for a period exceeding one (1) year or for a cumulative time exceeding two thousand nine hundred twelve (2,912) compensated hours who does not meet the requirements of subsection (c) of this section is prohibited from performing the duties of fire suppression, rescue, pump operations, or other fire ground activities as described in § 20-22-802(5).

(3) The Arkansas Fire Advisory Board may grant an extension to individuals employed within the guidelines as established by the board.

(b) Firefighters serving as full-time employees before January 1, 2004, in a local firefighting unit shall not be required to meet the minimum requirements in subsection (c) of this section.

(c) (1) The uniform training standards for entry level, full-time firefighters shall consist of satisfactory completion of a training program administered by the Arkansas Fire Training Academy which shall utilize the "National Fire Protection Association 1001: Standard for Fire Service Professional Qualifications".

(2) The academy shall be the certifying agency for fire service personnel.

(3) Any person seeking employment from another state shall submit his or her certification to the academy for review and approval.






Subchapter 9 - -- Volunteer Fire Departments

§ 20-22-901 - Duty to respond to fires.

(a) (1) Upon receipt of a report of an uncontrolled fire or a 911 or other emergency call reporting a fire, it shall be the duty of volunteer fire departments operating within the State of Arkansas to respond to, attempt to control, and put out all fires occurring within their respective districts involving any real or personal property, whether that property is owned by members of the fire district.

(2) However, unless the following circumstances exist, the volunteer fire department shall have no duty or authority to respond to or attempt to control and put out any fire that occurs on forest lands, cut-over lands, brush lands, or grasslands owned by a nonmember:

(A) The fire poses an immediate threat to life of any person;

(B) There is a written agreement between a nonmember owner of the real or personal property and the volunteer fire department requiring the fire department to respond;

(C) The fire is in violation of a countywide fire ban; or

(D) The fire poses an immediate threat to the real or personal property owned by a member of the district.

(b) (1) (A) If the property is owned by a nonmember of the fire district, the volunteer fire department may recover from the nonmember property owner the reasonable value of its services.

(B) Recovery under subdivision (b)(1)(A) of this section shall not exceed the fair market value of the services rendered.

(2) (A) A claim for services in responding to a fire involving only personal property shall be allowed only for personal property of nonmembers.

(B) The claimed amount under subdivision (b)(2)(A) of this section shall not exceed eight hundred dollars ($800).



§ 20-22-902 - Fire on nonmember's property -- Reimbursement from insurance proceeds.

When a volunteer fire department responds to a fire occurring or responds to a 911 or other fire emergency call within its district and the property which is the subject of the alarm is owned by a nonmember and insured in case of any damage resulting from a fire, the insurance company insuring the property against loss shall pay to the volunteer fire department the reasonable cost of its services from the insurance proceeds. The insurance company shall obtain a written and signed release from the fire chief of the volunteer fire department prior to disbursing the remaining proceeds to any other person, financial institution, company, or corporation which has a legal interest in the proceeds.



§ 20-22-903 - Authority of Arkansas Forestry Commission not affected.

This subchapter and § 23-88-102 shall in no way modify or limit the existing authority of the Arkansas Forestry Commission, nor shall it be construed as repealing any law applicable to the commission.



§ 20-22-904 - Lien on uninsured nonmember's property.

(a) If the property which is the subject of the alarm is owned by a nonmember and is not insured and if the volunteer fire department has not been paid for the services rendered, then the volunteer fire department shall have an absolute lien on the real and personal property which is the subject of the alarm for the work and labor performed in responding to or fighting the fire to secure the payment of the work and labor performed.

(b) The lien on real property shall attach to the real estate upon which the property is located and all improvements thereon.

(c) The lien on personalty shall attach to all personal property owned by the nonmember located within the county in which the alarm occurred.



§ 20-22-905 - Filing and enforcement of lien.

(a) The volunteer fire department shall give ten (10) days' notice before the filing of the lien to the owner or agent that it holds a claim against the property setting forth the amount and from whom it is due. The notice may be served by any officer authorized by law to serve process in civil actions. When served by an officer, his or her official return endorsed on it shall be proof of service.

(b) Whenever property is sought to be charged with a lien under this subchapter and § 23-88-102 and the owner is not a resident of this state, or conceals himself or herself or absents himself or herself from his or her usual place of abode so that the required notice cannot be served upon him or her, the notice may be filed with the clerk of the circuit court of the county in which the property to be charged with the lien is located. When filed, the lien shall have like effect as if served upon the owner or his or her agent and shall be received in all courts of this state as evidence of the service of the notice.

(c) The volunteer fire department shall file with the clerk of the circuit court of the county in which the property to be charged with the lien is located, and within one hundred twenty (120) days after the work and labor have been furnished and performed, a just and true account of the amount due and owing, after allowing all credits, and containing a correct description of the property to be charged with the lien, verified by affidavit.

(d) All liens created by this subchapter and § 23-88-102 shall be enforced in the circuit court of the county wherein the property on which the lien is attached is located.

(e) All actions under this subchapter and § 23-88-102 shall be commenced within fifteen (15) months after the filing of the lien. No lien shall continue to exist by virtue of the provisions of this subchapter and § 23-88-102 for more than fifteen (15) months after the lien shall be filed, unless within that time an action shall be instituted thereon.

(f) The pleadings, practice, process, and other proceedings shall be the same as in ordinary civil actions and proceedings in circuit courts. The petition shall allege the facts necessary for securing a lien under this subchapter and § 23-88-102 together with a complete description of the property on which the lien is attached.



§ 20-22-906 - Attorney's fee.

When any volunteer fire department gives notice thereof to the nonmember owner of the property of the costs and expenses of responding to, suppressing, controlling or attempting to suppress and control the fire and when the invoice is not paid within ninety (90) days, as provided for in this subchapter or under § 23-88-102, if the volunteer fire department is required to sue for the enforcement of its claim, the court shall allow the volunteer fire department a reasonable attorney's fee in addition to other relief to which it may be entitled.






Subchapter 10 - -- Arkansas Comprehensive Fire Protection Act of 1993

§ 20-22-1001 - Title.

This subchapter may be cited as the "Arkansas Comprehensive Fire Protection Act of 1993".



§ 20-22-1002 - Policy and purpose.

Because of the existing and increasing occurrence of fires that damage and destroy the public and private property of the citizens of Arkansas and because of the increase in population and structures that form the residences, businesses, and institutions of this state and its business, industrial, and environmental resources and threaten the safety, health, and welfare of its citizens, it is found and declared to be necessary:

(1) To facilitate the cooperation and efficient coordination of the current state functions related to fire prevention, training, and management through the Office of Fire Protection Services for more effective and economical use of existing personnel, equipment, facilities, and resources;

(2) To provide a fire services management system to be responsive to local government for current and future fire services needs related to continued population and economic growth;

(3) To direct the designation of fire protection services liaisons within each affected state department or agency and each local government; and

(4) To prepare, develop, formulate, and engage in a comprehensive program for the orderly coordination, cooperation, and development of fire protection services resources of the State of Arkansas and its local governments, to be referred to as the "Arkansas Fire Protection Services Resources Plan".



§ 20-22-1003 - Definitions.

As used in this subchapter:

(1) "Adjunct services" refers to those activities related to, or performed by, a fire services agency, such as hazardous and toxic materials response and recovery, search and rescue, and such other functions as may be assigned to or reasonably expected of a local fire services agency;

(2) "Fire mitigation" means, but is not limited to, those activities designed to lessen the impact of fire upon structures, persons, or the natural environment;

(3) "Fire prevention" means, but is not limited to, those actions taken directly or indirectly by an entity of state, county, or municipal government to prevent the occurrence of fire, whether the result of accident or through arson;

(4) "Fire services" means those functions of firefighting, fire prevention, fire mitigation, fire training, and fire administration performed by rural or municipal, volunteer or paid professional firefighters and fire departments created in accordance with the laws of the State of Arkansas;

(5) "Fire training" refers to those teaching, educational, or training activities conducted to improve the ability of an individual or a fire department to contain, suppress, or otherwise reduce the danger incurred from fire and includes not only technical training on the use of equipment and resources for fire suppression but also those administrative, training, fiscal, and other programs designed to enhance an individual's or a fire department's ability to perform his or her or its assigned duties; and

(6) "Local government" means a county, city of the first class, city of the second class, or an incorporated town, a fire protection district, a subordinate services district of a county, an improvement district organized to provide fire services, or any other fire department created in accordance with the laws of the State of Arkansas.



§ 20-22-1004 - Office of Fire Protection Services.

(a) The Office of Fire Protection Services shall have the following duties and functions:

(1) To be responsible for carrying out the administrative functions and directives of the Arkansas Fire Protection Services Board and for managing those activities prescribed for the board under § 14-284-401 et seq.;

(2) To act as coordinator of the activities for the programs and functions prescribed under this subchapter;

(3) To act as the point of contact for the State of Arkansas concerning federal, state, and local fire services-related programs;

(4) To advise and direct the designation of fire services liaisons within each affected state department or agency and each local government;

(5) To prepare, publish, and keep current a listing of the various fire services agencies of the state and its local governments and the firefighting, prevention, training, mitigation, and adjunct services they are trained and equipped to perform; and

(6) To facilitate and coordinate the preparation, formulation, and development of the Arkansas Fire Protection Services Resources Plan, a comprehensive plan for the orderly coordination, cooperation, and development of fire services resources of the State of Arkansas and its local governments.

(b) (1) The office shall have those professional, technical, secretarial, and administrative employees as may be necessary to carry out the functions of this subchapter.

(2) The office may make the expenditures within the appropriation therefor made available to it from whatever sources for the purpose of fire services coordination as may be necessary to carry out the functions of this subchapter.

(c) The office shall coordinate the activities prescribed under this subchapter and shall cooperate with and receive cooperation from the following fire services agencies of the State of Arkansas:

(1) The State Fire Marshal, who is responsible for providing the services and functions related to the investigation of arson and enforcement of arson laws, fire safety, public awareness, and other functions as may be specified by law for the office;

(2) The Arkansas Fire Training Academy, which shall provide fire services and adjunct training and education services as are required to ensure the maximum possible professionalism and competence of firefighters in Arkansas; and

(3) The Rural Fire Protection Service of the Arkansas Forestry Commission, which shall provide refurbished and repaired vehicles and other equipment for firefighting operations and which provides technical assistance and guidance to rural fire protection districts.

(d) All state agencies involved in fire services, including the State Fire Marshal, the Arkansas Fire Training Academy, and the Rural Fire Protection Service, and all fire services agencies of local governments shall cooperate to the fullest extent possible with the office in the performance of their duties and functions under this subchapter.



§ 20-22-1006 - Arkansas Fire Protection Services Resources Plan.

(a) The Office of Fire Protection Services shall facilitate and coordinate, with the cooperation and assistance of the fire services agencies listed in § 20-22-1004(c), the development and formulation of a comprehensive program for the orderly coordination, cooperation, and development of resources of the State of Arkansas and its local governments, to be referred to as the "Arkansas Fire Protection Services Resources Plan". The plan shall include plans:

(1) For providing fire services in the various rural areas of this state which do not have available the benefits or services of an organized or voluntary firefighting program;

(2) For updating and improving fire services in urban, suburban, and rural areas which have fire services but which need improvements and for assisting existing organized or volunteer firefighting services in making those improvements;

(3) On the type, needs, and means to procure firefighting vehicles and equipment for fire services agencies of local governments;

(4) On developing training programs designed to instruct and train firefighters at the Arkansas Fire Training Academy to be employed or used by both urban and rural organized and volunteer fire services agencies;

(5) To coordinate the efforts of all state and local government fire services agencies for the purpose of making maximum use of the services and resources for the prevention and mitigation of injury and damage caused by fire and other hazards;

(6) To measure the prompt and effective response to fires and other hazards and disasters;

(7) To identify areas particularly vulnerable to fire and hazards and other disasters; and

(8) To make recommendations for improvements in the firefighting, prevention, training, mitigation, and adjunct services for state and local fire services agencies.

(b) In coordinating the preparation and revision of the plan, the office shall seek the advice and assistance of and cooperate with state agencies, including the State Fire Marshal, the Arkansas Fire Training Academy, and the Rural Fire Protection Service, with all fire services agencies of local governments, with business, labor, industry, agriculture, civic and volunteer organizations, and with community leaders.

(c) The plan or any part thereof may be incorporated into regulations of the office, the Arkansas Department of Emergency Management, or executive orders which have the force and effect of law.



§ 20-22-1007 - State and local government agencies -- Liaison officers.

(a) It is directed by this subchapter that the head of each state agency with fire services, including the State Fire Marshal, the Arkansas Fire Training Academy, and the Rural Fire Protection Service, and all fire services agencies of local governments shall appoint a member or members of its staff as fire services liaison officer or officers to act on its behalf in coordinating and ensuring the agency's capability to fulfill its role in fire services activities.

(b) It shall be the responsibility of this officer or these officers to:

(1) Maintain close and continuous liaison with the Office of Fire Protection Services, as applicable;

(2) Prepare agency operations plans in cooperation with this subchapter and with the office;

(3) Submit a list of the various firefighting, prevention, training, mitigation, and adjunct services the agency is trained and equipped to perform;

(4) Maintain files of agency resources to include personnel, facilities, and equipment available for fire services and adjunct services operations;

(5) Submit a semiannual report to the office of the various firefighting, prevention, training, mitigation, and adjunct services the agency is trained and equipped to perform;

(6) Ensure that the agency can respond promptly and cooperatively with other agencies in any firefighting situations or major emergency situations under the procedures cooperatively agreed to in the Arkansas Fire Protection Services Resources Plan and coordinated by the office; and

(7) Perform other related functions necessary to carry out the purpose of this subchapter.

(c) Nothing in subsections (a) and (b) of this section shall be interpreted as relieving or otherwise abridging the responsibility and authority of any state or local agency directors in carrying out the fire services and adjunct services operations for which their agencies are solely responsible.



§ 20-22-1008 - Utilization of existing services and facilities.

All fire services agencies of the state, including the State Fire Marshal, the Arkansas Fire Training Academy, and the Rural Fire Protection Service, and all fire services agencies of local governments, to the maximum extent practicable, shall utilize services, facilities, equipment, and personnel of their existing departments, offices, and agencies to carry out the provisions of this subchapter.









Chapter 23 - Boiler Safety

Subchapter 1 - -- General Provisions

§ 20-23-101 - Definitions.

As used in this chapter:

(1) "Boiler" or "boilers" means any boiler or like vessel or container in which water is heated or steam is generated by the application of heat and includes:

(A) Steam boilers that generate steam under pressure and includes:

(i) High pressure steam boilers that generate steam under pressure more than fifteen pounds per square inch gauge (15 psig); and

(ii) Low pressure steam heating boilers that generate steam at fifteen pounds per square inch gauge (15 psig) or less for heating purposes;

(B) Hot water heating boilers that heat water for the external use of heating any area or building; and

(C) Hot water heaters that are used for heating water for external use;

(2) "Horsepower" means the evaporation of thirty-four and one-half pounds (34.5 lbs.) of water from a temperature of two hundred twelve degrees Fahrenheit (212 degrees F) into steam at two hundred twelve degrees Fahrenheit (212 degrees F) at fourteen and seven-tenths pounds per square inch absolute (14.7 psia);

(3) "Internal" and "external" inspection means a thorough and proper inspection as provided for in the rules and regulations by the Boiler Advisory Board;

(4) (A) "Pressure piping" means power piping systems and their component parts within or forming a part of the pressure piping system connected to any boiler or unfired pressure vessel covered by the provisions of this chapter.

(B) This includes only boiler external piping for power boilers and high-temperature, high pressure water boilers in which:

(i) Steam or vapor is generated at a pressure of more than fifteen pounds per square inch gauge (15 psig); and

(ii) High-temperature water is generated at pressures exceeding one hundred sixty pounds per square inch gauge (160 psig) and temperatures exceeding two hundred fifty degrees Fahrenheit (250 degrees F) or one hundred twenty degrees Centigrade (120 degrees C), or both.

(C) Boiler external piping shall be considered as that piping which begins where the boiler proper terminates at:

(i) The first circumferential joint for welding end connections;

(ii) The face of the first flange in bolted flanged connections; or

(iii) The first threaded joint in that type of connection and which extends up to and includes the valve or valves required by regulation;

(5) "Pressure vessel" means any unfired pressure vessel constructed for the accumulation, storage, or transportation of air, liquids, or gases that are under induced pressure; and

(6) "PSIG" means pounds per square inch gauge pressure.



§ 20-23-102 - Exceptions.

(a) The provisions of this chapter shall not apply to:

(1) Inspection and installation permit requirements on air storage vessels located in service stations and garages;

(2) Air tanks of twelve gallons (12 gals.) or less containing one hundred fifty pounds per square inch (150 psi) or less;

(3) Boilers and unfired pressure vessels which are under the inspection regulations of the Interstate Commerce Commission;

(4) Boilers and unfired pressure vessels used for domestic purposes in private residences and apartment houses of eight (8) or fewer apartments;

(5) Unfired pressure vessels, other than air tanks or vessels listed in subdivisions (a)(1)-(4) of this section, where the maximum allowable working pressure is fifteen pounds per square inch (15 psi) or less or a volume of five cubic feet (5 cu. ft.) or less, to coil-type steam generators without accumulative drum, or to vessels used in connection with or the storage of liquefied petroleum gases. However, all such unfired pressure vessels shall be constructed in compliance with the appropriate regulations applicable thereto;

(6) Hot water heaters under two hundred thousand british thermal units (200,000 btu), except those heaters located in hospitals, schools, day care centers, and nursing homes;

(7) Hot water supply storage tanks which are heated by steam or any other direct or indirect means when heat input is less than two hundred thousand british thermal units per hour (200,000 btu/hr.), when water temperature is less than two hundred ten degrees Fahrenheit (210 degrees F), and when the vessel has nominal water-containing capacity of less than one hundred twenty gallons (120 gals.);

(8) (A) Pressure vessels which are an integral part of components of rotating or reciprocating mechanical devices and hydraulic or pneumatic cylinders where the primary design considerations and stress are derived from the functional requirements of the device; or

(B) Pressure vessels which are an integral part of the structure and have a primary function of transporting fluids from one (1) location to another within a system; and

(9) Vessels with a nominal water-containing capacity of one hundred twenty gallons (120 gals.) or less for containing water under pressure, including those containing air, the compression of which serves only as a cushion.

(b) This chapter shall not apply to inspection, installation permit requirements, or regulation of boilers and unfired pressure vessels used in connection with the production, distribution, storage, or transmission of oil, natural gas, or casinghead gas.



§ 20-23-103 - Enforcement.

(a) The criminal penalties provided by this chapter shall be enforced by the prosecuting attorney of each judicial district. The administrative penalties provided by this chapter shall be imposed pursuant to regulation of the Director of the Department of Labor.

(b) The director may collect an administrative penalty imposed pursuant to this chapter in a civil action in a court of competent jurisdiction, and he or she shall not be required to pay costs or to enter a bond for payment of costs.



§ 20-23-104 - Periodic or regular attendance.

(a) All boilers subject to the provisions of this chapter shall be continuously monitored by mechanical and electronic devices approved by the Director of the Department of Labor. When a plant is in operation or when any public building is occupied, the boilers shall be under regular attendance by a boiler operator unless otherwise exempt.

(b) Boilers that are manually operated shall be under constant attendance whenever they are in use for any purpose.

(c) All steam boilers fifty horsepower (50 hp.) and over, as rated by the manufacturer in any location, and steam boilers used in hospitals, hotels, schools, theatres, and office buildings, but not limited to these places, shall be under regular attendance by a licensed operator who holds a certificate of competency issued by the Boiler Inspection Division.



§ 20-23-105 - Disposition of funds.

(a) All money received under this chapter shall be paid to the Treasurer of State, who shall place this money to the credit of the Department of Labor Special Fund, there to be used by the Department of Labor in carrying out the functions, powers, and duties as set out in this chapter and to defray the costs of the maintenance, operation, and improvements required by the department in carrying out the functions, powers, and duties otherwise imposed by law on the department or the Director of the Department of Labor.

(b) The director may issue vouchers for salaries and expenses of the division when proper appropriation has been made for the expenditures.






Subchapter 2 - -- Administration

§ 20-23-201 - Boiler Advisory Board -- Creation -- Duties.

(a) (1) There is created a Boiler Advisory Board.

(2) (A) The board shall be appointed by the Governor.

(B) The Director of the Department of Labor or his or her designee shall be ex officio chair. The board shall consist of four (4) members:

(i) One (1) member, who shall be employed by an insurance company insuring boilers and who shall have had issued to him or her a certificate of competency and commission as an inspector of boilers, shall represent insurance companies insuring boilers;

(ii) A second member, who shall be an owner or official of a concern using at least two hundred (200) boiler horsepower and who shall have had ten (10) years' experience in the operation of boilers, shall represent concerns using boilers;

(iii) A third member, who shall have had ten (10) years' experience in the construction of boilers, shall represent the boiler manufacturers or boilermakers; and

(iv) A fourth member, who shall have had ten (10) years' experience in the operation of boilers, shall represent the operating engineers.

(3) The terms of office of the four (4) members so appointed shall be for four (4) years, shall commence on the dates of appointment, and shall be arranged in such a manner that the term of one (1) of the members shall expire on January 14 of each year.

(b) The duties of the board shall be:

(1) To assist with the formulation of rules and regulations of the construction, installation, inspection, repair, and operation of boilers and unfired pressure vessels and their appurtenances and of pressure piping, as set out in this chapter;

(2) To assist in giving examinations to applicants seeking certificates of competency and commissions as inspectors of boilers; and

(3) To give counsel and advice as will aid the Chief Inspector of the Boiler Inspection Division in the performance of his or her duties.

(c) The board may not meet more often than four (4) times a year at the call of the chief inspector, who shall designate in the call the time and place of the meeting.

(d) The members except the ex officio chair may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 20-23-202 - Chief inspector, deputy inspector, etc.

(a) (1) When the office of chief inspector becomes vacant, the Director of the Department of Labor shall employ a citizen of the State of Arkansas to be Chief Inspector of the Boiler Inspection Division.

(2) The chief inspector shall have at the time of employment not less than ten (10) years' experience in the construction, maintenance, installation, and repair or inspection of high pressure boilers and unfired pressure vessels.

(b) (1) (A) The director is authorized and empowered to employ a technical assistant and deputy inspectors of boilers.

(B) Inspectors of steam boilers and unfired pressure vessels shall have had at the time of employment not less than five (5) years' experience in the construction, maintenance, installation, and repair of high pressure boilers and unfired pressure vessels or possess a currently valid commission from the National Board of Boiler and Pressure Vessel Inspectors.

(C) (i) Inspectors of steam boilers and unfired pressure vessels also shall have passed a written examination.

(ii) The examination shall conform to standards not exceeding those prescribed by the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers.

(iii) The examination shall test the inspector's knowledge of the construction, installation, maintenance, and repair of boilers and their appurtenances.

(2) The director is also empowered to employ clerical and administrative employees, as well as other inspectors, as necessary to perform the work of the Boiler Inspection Division.

(3) The salaries are to be approved by the General Assembly.

(c) The salaries of the employees of the division, together with the necessary expenses of the division, shall be paid out of the fees for which provision is made in this chapter.



§ 20-23-203 - Chief inspector's duty to inspect and enforce.

(a) The Chief Inspector of the Boiler Inspection Division, either personally or by a deputy inspector, shall carefully:

(1) Inspect internally and externally one (1) time annually every high pressure steam boiler and steam generating apparatus;

(2) Inspect externally one (1) time annually and internally one (1) time every three (3) years every low pressure steam heating boiler to the extent permitted by the design and construction of the boiler;

(3) Inspect one (1) time biennially every unfired pressure vessel located in this state that is not excepted from the inspections by this chapter; and

(4) Give the owner or operator of the boiler notice of the time when an internal inspection will be made.

(b) The chief inspector shall have free access at all reasonable times for himself or herself and his or her deputies to any premises in this state where a boiler or pressure piping is being built or where a boiler or pressure piping or power plant apparatus is being installed or operated, for the purpose of ascertaining whether the boiler or piping or apparatus is built, installed, and fitted with the necessary appliances and operated in accordance with this chapter and the regulations adopted pursuant to this chapter.

(c) (1) The chief inspector shall enforce the laws of the state governing the use of boilers and unfired pressure vessels. He or she shall examine into and report to the Director of the Department of Labor the causes of boiler explosions which occur within the state.

(2) He or she shall keep in his or her office a complete and accurate record of the names of all owners or operators of boilers inspected by his or her division, together with the location, make, type, dimensions, age, condition, pressure allowed upon, and date of the last inspection of all boilers and shall make an annual report thereon to the director.






Subchapter 3 - -- Certification of Boilers

§ 20-23-301 - Certificate of inspection required -- Application of regulations and standards -- Penalties.

(a) (1) No owner or user of a boiler or pressure vessel or engineer or fireman in charge of a boiler or pressure vessel shall operate or allow the boiler or pressure vessel to be operated without a certificate of inspection issued by the Director of the Department of Labor or shall allow a greater pressure in the boiler or pressure vessel than is allowed by the certificate of inspection.

(2) (A) All boilers and pressure vessels installed or in operation in this state shall conform to those regulations and standards that shall from time to time be adopted by the Boiler Inspection Division with the approval of the director.

(B) The regulations and standards shall not exceed those set out in the several sections of the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers and shall have the force of law immediately upon their approval by the director.

(3) No person shall operate or cause to be operated any boiler or unfired pressure vessel on which the certificate of inspection has been suspended or the operation of which has been forbidden by an inspector as provided in §§ 20-23-203, 20-23-306, 20-23-310, 20-23-401, and 20-23-402.

(4) All pressure piping installed in this state shall conform to those regulations and standards that shall from time to time be adopted by the division with the approval of the director. The regulations and standards shall not exceed those set out in the American Society of Mechanical Engineers Code for pressure piping, Power Piping Code, B31.1.

(b) Any person violating this section shall be subject to an administrative fine of not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000).



§ 20-23-302 - Report by manufacturer, owner, and user.

(a) Every manufacturer, owner, or user of a boiler or unfired pressure vessel in use or to be used in any part of the state and subject to inspection by the Boiler Inspection Division, as provided by this chapter, shall report to the division the location of the boiler or unfired pressure vessel at such times and in such manner and form as may be determined by the rules and regulations of the division.

(b) Any owner, user, or agent of the owner of any boiler or unfired pressure vessel subject to inspection by the division, as provided in this chapter, who shall fail to report its location to the division shall be subject to an administrative fine of not less than one hundred dollars ($100).



§ 20-23-303 - Hydrostatic pressure testing.

(a) Boilers and pressure vessels may be tested by hydrostatic pressure one-quarter (1/4) greater than the maximum allowable working pressure when in the judgment of the inspector such a test is necessary to ascertain the true condition of the boiler.

(b) All boilers to be tested by hydrostatic pressure shall be filled with water at no less than ambient temperature but in no case less than seventy degrees Fahrenheit (70 degrees F). The metal temperature shall not exceed one hundred twenty degrees Fahrenheit (120 degrees F) during the final examination.

(c) The responsibility for hydrostatic testing shall be that of the owner.



§ 20-23-304 - Failure to make ready for inspection.

Any owner, user, or agent of the owner of any boiler subject to inspection by the Boiler Inspection Division who shall fail to have a boiler ready for inspection after due notice as provided in this chapter shall pay to the division the inspection fee provided by this subchapter and shall be subject to an administrative fine of any sum not less than ten dollars ($10.00).



§ 20-23-305 - Special inspection.

If at any time the owner, user, or agent of the owner of any boiler within the state shall desire a special inspection of any boiler, it shall be made by the Boiler Inspection Division after due request thereof. The inspector making the inspection shall collect a fee of one hundred dollars ($100) for each boiler together with his or her expenses from Little Rock to the place of inspection and return.



§ 20-23-306 - Issuance.

(a) (1) Upon receipt by the Boiler Inspection Division of an annual or biennial certificate report of inspection from a state inspector or from an inspector employed by an insurance company that a boiler or pressure vessel is in safe working condition with the required fittings, valves, and appliances properly installed and set, the Director of the Department of Labor shall issue to the owner of the boiler or pressure vessel a certificate of inspection.

(2) The certificate of inspection shall be issued upon payment of a fee of fifteen dollars ($15.00) in cases of all boilers other than unfired pressure vessels and a fee of thirty dollars ($30.00) in cases of unfired pressure vessels.

(3) The certificate of inspection shall state the maximum pressure at which the boiler or pressure vessel may be operated as may be determined by the rules adopted by the division, as provided in this chapter.

(b) Thereupon, the owner or user may operate boilers other than unfired pressure vessels described in the certificate for one (1) year from the date of annual inspection and in the case of unfired pressure vessels, for two (2) years from the date of biennial inspection and until another inspection is made unless the certificate shall be sooner withdrawn.

(c) Any owner or operator of a boiler or pressure vessel who is dissatisfied with the result of an inspection made by an inspector employed by an insurance company may appeal to the Chief Inspector of the Boiler Inspection Division, who shall cause a special investigation to be conducted and, upon the report of the inspection, shall render his or her decision, the decision to be final.



§ 20-23-307 - New boilers and unfired pressure vessels -- Permit required.

(a) Every manufacturer, contractor, jobber, owner, or user of a boiler or unfired pressure vessel or pressure piping system shall obtain a permit from the Boiler Inspection Division before any boiler or unfired pressure vessel or pressure piping system may be installed or moved and installed in the State of Arkansas.

(b) When new boilers or unfired pressure vessels are to be installed, the manufacturer's data report for each boiler and unfired pressure vessel shall be submitted with the application for installation.

(c) No boiler or unfired pressure vessel or pressure piping may be installed without approval from the division.



§ 20-23-308 - New boilers and unfired pressure vessels -- Fees.

(a) The following fees shall be paid before permits may be issued for the installation of any boiler or unfired pressure vessel:

(1) Boilers: (A) Up to 25 horsepower, incl. ..................... $15.00

(B) Over 25 horsepower to 50 horsepower, incl. ..................... 20.00

(C) Over 50 horsepower to 100 horsepower, incl. ..................... 25.00

(D) Over 100 horsepower to 200 horsepower, incl. ..................... 30.00

(E) Over 200 horsepower to 300 horsepower, incl. ..................... 50.00

(F) Over 300 horsepower to 400 horsepower, incl. ..................... 60.00

(G) Over 400 horsepower to 500 horsepower, incl. ..................... 70.00

(H) Over 500 horsepower ..................... 95.00

(2) Unfired pressure vessels, including hot water storage containers: (A) 500 gallons capacity or less ..................... $15.00

(B) 501 gallons capacity to 1,000 gallons capacity ..................... 20.00

(C) 1,001 gallons capacity to 5,000 gallons capacity ..................... 40.00

(D) 5,001 gallons capacity and over ..................... 50.00

(b) The fee paid for the issuance of a permit for the installation of pressure piping shall be one hundred dollars ($100).



§ 20-23-309 - New boilers and unfired pressure vessels -- Penalty.

Every manufacturer, jobber, dealer, or individual selling or offering for sale or operating any boiler or unfired pressure vessel or installing any pressure piping that does not meet the requirements of the rules and regulations adopted under this chapter shall be guilty of a felony and upon conviction shall be fined not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000) and in addition may be imprisoned for not more than three (3) years, or both.



§ 20-23-310 - Suspension.

(a) (1) The Chief Inspector of the Boiler Inspection Division or his or her authorized representatives may at any time suspend an inspection certificate when in their opinion the boiler or unfired pressure vessel for which it was issued cannot be operated without menace to the public safety or when the boiler or unfired pressure vessel is found not to comply with the rules and regulations provided in this subchapter.

(2) Any insurance company inspector who has been issued an Arkansas commission and is inspecting boilers or pressure vessels in this state shall have corresponding powers with respect to operating certificates for boilers or pressure vessels insured by the company employing him or her.

(3) The suspension of an operating certificate shall continue in effect until the boiler or pressure vessel shall have been made to conform to the rules and regulations of the Boiler Inspection Division and until the operating certificate shall have been reinstated.

(b) Any inspector of the division or any commissioned inspector of any insurance company who after inspection of a boiler or unfired pressure vessel shall find it unsafe for operation shall suspend its certificate of inspection and forbid its further use until it shall have been made to conform to the standards adopted by the division and until its certificate of inspection shall have been reinstated by an authorized inspector.



§ 20-23-311 - Inspection fees generally.

(a) Within thirty (30) days from the date of inspection, there shall be paid for the annual inspection of each boiler by the Boiler Inspection Division made according to the provisions of this chapter, the sum as follows:

(1) Boilers: (A) Up to and including 15 horsepower, incl. ..................... $10.00

(B) Over 15 horsepower to 50 horsepower, incl. ..................... 13.00

(C) Over 50 horsepower to 100 horsepower, incl. ..................... 18.00

(D) Over 100 horsepower to 150 horsepower, incl. ..................... 20.00

(E) Over 150 horsepower to 250 horsepower, incl. ..................... 23.00

(F) Over 250 horsepower to 500 horsepower, incl. ..................... 35.00

(G) Over 500 horsepower ..................... 50.00

(2) Shop Inspections: Per day, four hundred and forty dollars ($440); per half day, two hundred and twenty dollars ($220); plus expenses, including mileage not to exceed the rate authorized by the General Assembly to employees of state agencies who furnish their own transportation, and meals and lodging in accordance with that approved by the General Assembly as a daily allowance.

(3) Unfired Pressure Vessels: (A) 150 gallons or less ..................... $9.00

(B) 151 gallons to 500 gallons ..................... 10.00

(C) 501 gallons to 1,000 gallons ..................... 11.00

(D) 1,001 gallons to 2,000 gallons ..................... 12.00

(E) 2,001 gallons to 3,000 gallons ..................... 13.00

(F) 3,001 gallons to 5,000 gallons ..................... 14.00

(G) 5,001 gallons and over ..................... 18.00

(b) The rates in subsection (a) of this section may be reduced by the Director of the Department of Labor at the beginning of any fiscal year if the rates produce a greater amount of revenue than is required to defray the cost of operation of the division.

(c) All inspection fees shall be paid by the owner, user, or agent of the owner, and the inspector may receive the fee and issue his or her receipt therefor.

(d) If the owner, user, or agent of the owner shall fail to pay any inspection fee under this section within thirty (30) days, a civil money penalty equal to the amount of the unpaid fee shall attach to the outstanding amount of the fee, and the director shall be empowered to collect this penalty in addition to the amount of the fee.



§ 20-23-312 - Inspection fees -- Collection.

(a) (1) In addition to other remedies provided for by this chapter, if after the making of any inspection or accrual of any charge or penalty required or authorized by this chapter, the fee, penalty, or charge is not paid within thirty (30) days after demand upon whoever is liable therefor, the Director of the Department of Labor may employ an attorney, who is empowered without payment of costs or giving of bond for costs to institute suit in the name of the State of Arkansas in any court of competent jurisdiction to collect the fees, penalties, costs, and charges.

(2) (A) The court where suit is brought pursuant to subdivision (a)(1) of this section for collection of fees, penalties, and charges shall, without limitation, based on the actual amount of the judgment award an attorney's fee equal to the actual cost to the Department of Labor or the Boiler Inspection Division for the regular hourly rate of pay of the attorney multiplied by the actual hours, including, but not limited to, travel time, litigation, and case review.

(B) Furthermore, the court shall award, without limitation, based on the actual amount of the judgment an amount equal to all costs incurred by the department or the division, including, but not limited to, travel costs, witness fees, sheriff's service fees, or costs incurred pursuant to the collection of any judgment obtained by the department or division.

(b) (1) The plaintiff in the suits is given a lien upon the boiler and all parts, connections, and attachments thereto, whether attached to the land or not, to accrue the payment of the inspection fees for making the inspection.

(2) The lien shall attach to the property at the time of making the inspection and shall continue until all inspection fees are paid.

(3) The lien, when it so attaches, shall be held to be prior, paramount, and superior to the liens, claims, and demands of all persons whomsoever, whether owners, agents, mortgagees, trustees, and beneficiaries under trusts or owners whether prior in time or not.



§ 20-23-313 - Inspection fees -- Hearing -- Judgment.

(a) The plaintiff shall file notice of the lien with the clerk of the circuit court of the county in which the property is located within ninety (90) days after the date of the inspection of the property, in the form and manner substantially the same as mechanics' liens are now filed. The notices when so filed shall be docketed and placed on file as mechanics' liens are now docketed and kept on file.

(b) If the fees are not paid within sixty (60) days after filing of the notice, the plaintiff shall institute a suit to foreclose the lien upon this property in the circuit court of the county in which the lien is filed. The suit shall be filed against the person causing the inspection to be made or claiming as interest at the time the inspection is made. It shall also name such other persons as it may believe to be interested in the property, as owners, mortgagees, or otherwise, make them defendants in the action, and cause service of process, in the manner and form as now provided by law in mechanics' liens cases, to be served upon defendants.

(c) (1) The suits shall be given speedy trial, and the judgment, if for the plaintiff, shall be that the plaintiff recover against the property and those found to be interested therein, the amount of the inspection fees, together with interest, cost of suit, and reasonable attorney's fees to be taxed as costs by the court.

(2) If the cause is appealed to a higher court, then a similar fee shall be taxed as costs by the court hearing the appeal if the plaintiff shall prevail therein.

(d) (1) In its judgment, the court also shall order the property sold to satisfy the lien, judgment, and costs and shall order execution against the defendants against whom judgment is rendered in addition thereto for payment of any judgment and costs over the amount the property may bring at sale.

(2) The sale shall be had and conducted in accordance with other judicial sales, as may be directed by the court in which the foreclosure proceedings are conducted.

(3) Out of the proceeds of the sale shall be paid the judgment, costs, interest, and expenses of the sale, as in other foreclosure cases. The remainder is to be paid over to the persons decreed by the court to be rightfully entitled to it.



§ 20-23-314 - Pressure piping inspections.

(a) The installation of pressure piping shall be periodically inspected during the course of the installation by an inspector commissioned pursuant to the provisions of § 20-23-401 in the manner and with the frequency prescribed by the rules and regulations of the Boiler Inspection Division.

(b) (1) Upon completion of the installation of any pressure piping, a final inspection shall be made, and the inspector shall complete a final inspection report on a form approved by the Director of the Department of Labor.

(2) A copy of the final inspection report shall be filed with the division within thirty (30) days of completion of the installation.

(c) If the report required by subsection (b) of this section is not filed within thirty (30) days after completion of the installation, the division shall designate an inspector in its employ to make the inspection and report required by subsection (b) of this section.

(d) The inspections and reports required by subsections (a) and (b) of this section may be made by an inspector in the employ of the division.

(e) For each inspection made by an inspector employed by the division and required by subsection (a), subsection (b), or subsection (c) of this section, the holder of the installation permit shall pay the division an inspection fee in the amount of four hundred forty dollars ($440) per day or two hundred twenty dollars ($220) per half-day, plus expenses and mileage at the rates authorized for employees of the Department of Labor who furnish their own transportation.

(f) The inspections required by this section and the installation permit required for pressure piping by § 20-23-307 shall apply only to new installations and shall not be construed as requiring an inspection or an installation permit for maintenance, repair, or renovation of existing facilities.






Subchapter 4 - -- Certification of Inspectors, Operators, Etc.

§ 20-23-401 - Inspectors generally.

(a) Certificates of competency and commissions as inspectors of boilers shall be issued by the Boiler Inspection Division to persons in the employ of any company authorized to insure boilers against explosions in this state.

(b) Persons employed as inspectors shall pass a written examination as to their knowledge of the construction, installation, maintenance, and repair of boilers and their appurtenances. The examination shall be confined to questions the answers to which will aid in determining the fitness and competency of the applicant for the intended service and shall be of uniform grade throughout the state.

(c) However, a person who holds a certificate of competency or a commission issued by another state from a written examination equivalent to that required by this state may be issued a commission without further examination.

(d) For each certificate of competency and commission as inspector of boilers issued under this subchapter, a fee of twenty-five dollars ($25.00) shall be charged to the person to whom the certificate and commission are issued.

(e) The commission shall be good for the fiscal year during which it is issued and shall be renewed upon receipt of fifteen dollars ($15.00).

(f) (1) Any commission issued under this subchapter shall be immediately returned to the division when the inspector to whom it has been issued shall cease to be employed by the insurance company employing him or her at the time the commission was issued.

(2) If a person holding a commission as an inspector shall be employed by any other insurance company than the one by which he or she was employed at the time the commission was issued, a duplicate commission may be issued upon the payment of a fee of fifteen dollars ($15.00), provided that the commission has been renewed annually.

(g) Commissions that have lapsed will require a renewal fee of fifteen dollars ($15.00).

(h) Certificates of competency and commissions issued to boiler inspectors may be revoked upon notice to the holder thereof and to the employer of the inspector for:

(1) Incompetency or untrustworthiness; or

(2) Willful falsification of any matter or statement contained in his or her application or any report of any inspection.

(i) The holder of the certificate of competency and commission shall be entitled to a hearing before the division to show cause why the certificate shall not be revoked.



§ 20-23-402 - Inspectors employed by insurance companies.

(a) Boiler inspectors employed by insurance companies which are authorized to insure boilers in this state shall hold certificates of competency issued by the Boiler Inspection Division as provided in this section and shall:

(1) Inspect internally and externally at least one (1) time annually all high pressure steam boilers insured by their respective companies;

(2) Inspect externally one (1) time annually and internally one (1) time every three (3) years every low pressure steam heating boiler insured by their respective companies; and

(3) Inspect unfired pressure vessels biennially.

(b) The insured boilers shall be exempt from all inspections other than those of the respective insurance company inspectors unless there is some evidence that proper inspection is not being made.

(c) Within thirty (30) days following each internal inspection made by its inspectors, each insurance company shall file a copy of the internal inspection report and date of the inspection with the division on forms approved by the Department of Labor.

(d) (1) Each insurance company shall file a report annually of all boilers insured and inspected showing location, owner, state number, and date of last inspection.

(2) The report shall be filed not later than January 30 of each calendar year.

(e) (1) If annual reports are not filed with the division by insurance companies who have insurance on boilers in the State of Arkansas within sixty (60) days from the date they are due inspection, the division shall make the required inspection.

(2) A special inspection fee of one hundred dollars ($100) for each boiler or unfired pressure vessel inspected, plus mileage and expenses from Little Rock to point of inspection and return not to exceed the current rate authorized by the General Assembly to employees of state agencies who furnish their own transportation, plus any meals and hotel bills incurred shall be charged to the insurance company insuring the boilers or unfired pressure vessels unless an extension of time is granted by the Chief Inspector of the Boiler Inspection Division.

(f) No operating certificate issued for an insured boiler inspected by an insurance company inspector shall be valid after the boiler for which it was issued shall cease to be insured by a company authorized by this state to carry the insurance.



§ 20-23-403 - Inspectors -- Failure to perform duties.

(a) Any inspector of boilers who shall report a boiler or pressure vessel for a certificate of inspection as safe to operate while knowing the report is false and that the boiler is unsafe to operate, who shall fail to perform his or her duties as stated in this chapter, or who shall cause the repair, installation, or sale of a boiler or pressure vessel that does not comply with the standards as set out in this chapter and the regulations provided shall be guilty of a felony.

(b) Upon conviction he or she shall be punished by a fine in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment not to exceed three (3) years, or by both fine and imprisonment.



§ 20-23-404 - Operators.

(a) (1) The Boiler Inspection Division shall conduct examinations for each applicant seeking a boiler operator's license.

(2) The examination may be either written or oral.

(3) Each applicant shall pay a fee of twenty-five dollars ($25.00) for the examination and the first license.

(4) Each license shall be renewed annually. The annual fee shall be seventeen dollars ($17.00).

(5) Before the applicant may participate in an examination, he or she shall have had not less than six (6) months of on-the-job training. Proof of this on-the-job training shall be furnished to the Department of Labor by the employer prior to the examination.

(6) A restricted license may be issued to an applicant who has passed the examination required in this subsection but who has not met the requirements of subdivision (a)(5) of this section, provided that:

(A) The restricted license shall be effective for one (1) year from the date of issue; and

(B) The licensee is to work under the direction and supervision of a regularly licensed boiler operator.

(b) (1) Any operator found operating a boiler without a certificate issued by the division or operating a boiler knowing it to be defective shall have his or her license revoked at once.

(2) Any person found operating a boiler without an operator's license shall be subject to an administrative fine of not less than twenty-five dollars ($25.00) and not more than one hundred dollars ($100).



§ 20-23-405 - Sellers, installers, and repairers.

(a) (1) All persons, firms, or corporations engaged in the sale or installation of boilers, unfired pressure vessels, hot water storage containers, or pressure piping in any location shall be licensed by the Boiler Inspection Division to perform the work.

(2) The annual license fee shall be seventy-five dollars ($75.00) per year, payable in advance on or before January 31 of each calendar year.

(b) (1) All persons, firms, or corporations engaged in the repair of boilers or unfired pressure vessels shall be licensed by the division.

(2) The annual license fee shall be seventy-five dollars ($75.00) annually, payable in advance on or before January 31 of each calendar year.

(c) Each person, firm, or corporation shall furnish evidence suitable to the division that the person, firm, or coporation is qualified to perform the work.

(d) The license of any person, firm, or corporation may be revoked by the division upon proof that the person, firm, or corporation is not performing the work in compliance with this chapter and the regulations as provided in this chapter.

(e) Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000) or by imprisonment for not more than five (5) years or by both fine and imprisonment.

(f) The provisions of §§ 20-23-104, 20-23-307 -- 20-23-309, and 20-23-403 -- 20-23-405 shall not apply to firms under the regulation of the Interstate Commerce Commission.



§ 20-23-406 - Restricted lifetime license -- Certificate of competency and commission.

(a) (1) (A) Upon reaching sixty-five (65) years of age or any time thereafter, any person who has been a boiler inspector for no fewer than twelve (12) years may apply for a restricted lifetime boiler inspector's certificate of competency and commission.

(B) The certificate of competency and commission shall be issued upon satisfactory proof of age and upon payment of a fee prescribed by the Department of Labor.

(2) (A) Upon reaching sixty-five (65) years of age or any time thereafter, any person who has been a boiler operator for no fewer than twelve (12) years may apply for a restricted lifetime boiler operator's license.

(B) The license shall be issued upon satisfactory proof of age and upon payment of a fee prescribed by the department.

(3) (A) Upon reaching sixty-five (65) years of age or any time thereafter, any person who has been engaged in the sale or installation of boilers, unfired pressure vessels, hot water storage containers, or pressure piping for no fewer than twelve (12) years may apply for a restricted lifetime license.

(B) The license shall be issued upon satisfactory proof of age and upon payment of a fee prescribed by the department.

(4) (A) Upon reaching sixty-five (65) years of age or any time thereafter, any person who has been engaged in the repair of boilers or unfired pressure vessels for no fewer than twelve (12) years may apply for a restricted lifetime license.

(B) This license shall be issued upon satisfactory proof of age and upon payment of a fee prescribed by the department.

(b) The department shall promulgate rules and regulations necessary to carry out the provisions of this section.



§ 20-23-407 - Owner or user inspection programs.

(a) Any owner or user of a steam boiler or pressure vessel subject to this chapter may perform any inspections required by this chapter on such vessels owned or operated by the owner or user if the owner or user meets the requirements prescribed by regulation of the Director of the Department of Labor.

(b) The director shall set out requirements for the certification of owner or user inspectors and certification of owner or user inspection programs by regulation and shall have full authority to promulgate and enforce those regulations.

(c) (1) (A) After notice and opportunity for hearing, any owner or user who is found to have violated regulations prescribed by the director pursuant to this subchapter shall be assessed a civil monetary penalty of not less than one hundred dollars ($100) or more than five thousand dollars ($5,000).

(B) Each day that a violation continues shall be considered a separate violation.

(2) The director may bring a civil action in a court of competent jurisdiction to recover the amount of any civil monetary penalties.

(d) In addition to civil monetary penalties, any owner or user who is found to be in violation of this section shall be guilty of a Class A misdemeanor.









Chapter 24 - Elevators, Dumbwaiters, and Escalators

§ 20-24-101 - Definitions.

As used in this chapter:

(1) "Alteration" means any change made to an existing conveyance or to its hoistway, enclosure, or doors other than the repair or replacement of damaged, worn, or broken parts necessary for normal operation. The changing of the speed governor shall be considered an alteration;

(2) "Authorized representative" means the building department of cities, towns, or other governmental subdivisions designated by the Department of Labor to enforce certain provisions of this chapter;

(3) "Board" means the Elevator Safety Board;

(4) "Conveyance" means an elevator, dumbwaiter, escalator, moving sidewalk, automatic people mover, platform lift, or stairway chair lift;

(5) "Department" means the Department of Labor;

(6) "Director" means the Director of the Department of Labor;

(7) "Dormant elevator, dumbwaiter, or escalator" means:

(A) An elevator or dumbwaiter whose:

(i) Cables have been removed;

(ii) Car and counterweight rest at the bottom of the shaftway; and

(iii) Shaftway doors are permanently boarded up or barricaded on the inside; or

(B) An escalator whose main power feed lines have been disconnected;

(8) "Dumbwaiter" means a hoisting and lowering mechanism, driven by mechanical power, equipped with a car which moves in guides in a substantially vertical direction, the floor area of which does not exceed nine square feet (9 sq. ft.), whose total compartment height does not exceed four feet (4'), the capacity of which does not exceed five hundred pounds (500 lbs.), and which is used exclusively for carrying freight;

(9) (A) "Elevator" means a hoisting and lowering mechanism equipped with a car or platform which moves in guides in a substantially vertical direction.

(B) "Elevator" shall not include a conveyor, chain or bucket hoist, construction hoist, or similar devices used for the primary purpose of elevating or lowering materials, nor shall it include tiering, piling, feeding, or similar machines or devices giving service within only one (1) story.

(C) "Power elevator" means those driven by the application of energy other than hand or gravity.

(D) "Hand elevators" means those driven by manual power.

(E) "Elevator" includes vertical wheelchair lifts, inclined wheelchair lifts, and inclined stairway chair lifts installed in any location, including a private, single-family dwelling for use by individuals with physical disabilities;

(10) "Escalator" means a power-driven, inclined, continuous stairway or runway used for raising or lowering passengers;

(11) "Freight elevator" means an elevator used for carrying freight and on which are permitted to ride only the operator and the persons necessary for loading and unloading and such other designated persons who may be authorized by the rules of the board;

(12) "New installation", "new elevator", "dumbwaiter", "escalator", or "new conveyance" means a complete elevator, dumbwaiter, escalator, or other conveyance installation, the application for the permit for the installation or relocation of which is filed on or after the effective date of application of the rules and regulations adopted by the board as provided in § 20-24-106(a)-(c). All other elevators, dumbwaiters, escalators, or other conveyances shall be deemed to be existing installations; and

(13) "Passenger elevator" means an elevator that is used to carry persons other than the operator and persons necessary for loading and unloading and such other designated persons who may be authorized by the rules of the board.



§ 20-24-102 - State to have exclusive jurisdiction -- Exception.

(a) No city, town, or other governmental subdivision shall have the power to make any ordinance, bylaw, or resolution providing for the licensing, inspection, construction, installation, alteration, maintenance, or operation of elevators, dumbwaiters, or escalators or for the qualifications and duties of operators thereof within the limits of the city, town, or governmental subdivision, and any ordinance, bylaw, or resolution heretofore made or passed shall be void and of no effect.

(b) However, nothing in this chapter shall limit the right of the city, town, or other governmental subdivision to enforce this chapter as permitted by § 20-24-104(b) or to determine the amount of the fees to be charged therefor as permitted by § 20-24-117.



§ 20-24-103 - Penalties -- Prosecution of violations.

(a) (1) Any person, owner, lessee, partnership, association, corporation, or inspector who violates any provision of this chapter shall be penalized by a civil fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000) for each offense.

(2) Each day during which a violation continues shall be a separate offense.

(b) Actions for recovery of the penalties provided by this section shall be instituted by the Department of Labor or its authorized representative and shall be in the form of a civil action before a court of competent jurisdiction.

(c) In addition to the penalties in subsection (a) of this section, the Director of the Department of Labor may petition any court of competent jurisdiction to enjoin or restrain violations of this chapter.



§ 20-24-104 - Enforcement.

(a) Except when otherwise provided, the Department of Labor shall have the power, and it shall be its duty, to enforce this chapter and the rules and regulations adopted by the Elevator Safety Board.

(b) In cities, towns, or other governmental subdivisions having a building department with qualified personnel to enforce this chapter or portions thereof, the Director of the Department of Labor may delegate the building department as the authorized representative of the Department of Labor to enforce and carry out the provisions of §§ 20-24-112 -- 20-24-116 or any portion thereof as may be designated by him or her.



§ 20-24-105 - Elevator Safety Board -- Creation -- Members.

(a) There is created the Elevator Safety Board, consisting of six (6) members, one (1) of whom shall be the Director of the Department of Labor, who shall serve continuously, and five (5) of whom shall be appointed by the Governor for terms of four (4) years.

(b) Upon the death, resignation, or incapacity of any member, the Governor shall fill the vacancy, for the remainder of the unexpired term, with a representative of the same interests as those of his or her predecessor.

(c) Of the five (5) members appointed by the Governor:

(1) One (1) shall be a representative of the owners and lessees of elevators within this state;

(2) One (1) shall be a representative of the manufacturers of elevators used within this state;

(3) One (1) shall be a representative of an insurance company authorized to insure the operation of elevators in this state;

(4) One (1) shall be a representative of the public at large; and

(5) One (1) shall be selected from a list of persons recommended by the board of trustees of the Elevator Industry Work Preservation Fund.

(d) The board shall meet at the call of the director who shall designate in the call the time and place of the meeting.

(e) The members except the director may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 20-24-106 - Elevator Safety Board -- Powers and duties.

(a) It shall be the duty of the Elevator Safety Board to license elevator inspectors, elevator mechanics, and elevator contractors as provided in this chapter and to revoke or suspend any such license for cause.

(b) The board shall have the power and it shall be its duty to consult with engineering authorities and organizations studying and developing standard safety codes, including that of the American National Safety Institute/American Society of Mechanical Engineers, and determine what rules and regulations governing the qualifications, training, and duties of elevator operators and the operation, maintenance, construction, alteration, and installation of elevators, dumbwaiters, and escalators and the inspection and tests of new and existing installations are adequate, reasonable, and necessary to provide for the safety of life, limb, and property and to protect the public welfare.

(c) Upon the determination, the board shall make, amend, or repeal from time to time rules and regulations as follows:

(1) Rules and regulations for the maintenance, inspection, tests, and operation of all elevators and escalators;

(2) Rules and regulations for the construction of new elevators, dumbwaiters, and escalators;

(3) Rules and regulations for the alteration of existing elevators, dumbwaiters, and escalators;

(4) Rules and regulations prescribing minimum safety requirements for all existing elevators, dumbwaiters, and escalators; and

(5) Rules and regulations prescribing the fees for construction permits, operating permits, acceptance inspections, initial inspections, and periodic inspections for new and existing elevators, escalators, and dumbwaiters.

(d) The board shall also have the power in any particular case to grant exceptions and variations which shall only be granted when it is clearly evident that they are necessary in order to prevent undue hardship or when the existing conditions prevent compliance with the literal requirements of the rules and regulations. In no case shall any exception or variation be granted unless, in the opinion of the board, reasonable safety will be secured thereby.

(e) It shall also be the duty of the board to hear and decide any appeals from the orders or acts of the Department of Labor or its authorized representative as provided in § 20-24-119.



§ 20-24-107 - Elevator Safety Board -- Adoption and amendment of rules and regulations.

(a) (1) A public hearing shall be held by the Elevator Safety Board prior to the adoption of any rules or regulations authorized by this chapter.

(2) Copies of such rules and regulations as are proposed by the board for adoption shall be made available to all interested parties at least thirty (30) days prior to the hearing.

(3) Notice of each hearing shall be published not less than fifteen (15) days prior to the date assigned for the hearing.

(4) The rules and regulations adopted by the board shall be effective and shall be applicable on and after the effective date specified by the board but in no case less than three (3) months after the adoption by the board.

(b) The rules and regulations adopted by the board shall be amended or repealed in the same manner in which they are adopted.

(c) (1) No amendment shall be made to the rules and regulations adopted by the board unless public hearings are held as provided in subsection (a) of this section.

(2) (A) Any person engaged in the inspection, alteration, construction, repair, or operation of elevators, dumbwaiters, or escalators, or any owner, insurer, or lessee thereof, may, from time to time, by written petition to the Director of the Department of Labor, request that any rules and regulations adopted by the board under subsection (a) of this section be amended, or the director shall refer the petition to the board for its consideration and recommendation.

(B) The board shall hold public hearings with respect to the subject matter of the petition and shall thereafter approve or disapprove the petition.

(3) The amendments approved by the board shall become effective as provided in this section.



§ 20-24-108 - Licenses required -- Qualifications.

(a) (1) The inspections of conveyances required by this chapter shall be made by an elevator inspector licensed by the Elevator Safety Board.

(2) To be eligible for a license to inspect conveyances, the applicant or licensee shall:

(A) Have experience in designing, installing, maintaining, or inspecting conveyances to the extent established by regulation of the board;

(B) Successfully pass a written examination approved by the board;

(C) (i) Submit with his or her application for a license or renewal of a license proof of an insurance policy:

(a) Issued by an insurance company authorized to do business in Arkansas; and

(b) Providing general liability coverage for at least one million dollars ($1,000,000) for injury or death of a person and five hundred thousand dollars ($500,000) for property damage.

(ii) The provision for liability insurance required by subdivision (a)(2)(C)(i) of this section shall not apply to elevator inspectors employed by the Department of Labor; and

(D) (i) Have no financial interest in any business or operation which manufactures, installs, repairs, modifies, or services conveyances.

(ii) This qualification does not prohibit an employee of an insurance company insuring conveyances from obtaining a license as an elevator inspector.

(b) (1) (A) Unless working under the direct supervision of a licensed elevator contractor, no person shall:

(i) Erect, construct, alter, replace, maintain, remove, or dismantle any conveyance contained within a building or structure without an elevator mechanic license; or

(ii) Wire any conveyance from the mainline feeder terminals on the controller without an elevator mechanic license.

(B) A licensed elevator mechanic is not required for removing or dismantling a conveyance:

(i) Destroyed as the result of the complete demolition of a secured building or structure; or

(ii) When the demolition to the hoistway or wellway prevents access without endangerment.

(2) To be eligible for an elevator mechanic license, the applicant or licensee shall:

(A) Have three (3) years of verifiable work experience in constructing, maintaining, servicing, and repairing conveyances to the extent established by regulation of the board; and

(B) Successfully pass a written examination approved by the board.

(c) (1) Except as provided in subsections (a) and (b) of this section, no person other than an elevator contractor may install, construct, alter, service, repair, test, maintain, or perform electrical work on a conveyance.

(2) To be eligible for an elevator contractor license, the applicant or licensee shall:

(A) Have in his or her employment a properly licensed elevator mechanic; and

(B) Submit with his or her application for a license or renewal of a license proof of an insurance policy:

(i) Issued by an insurance company authorized to do business in Arkansas; and

(ii) Providing general liability coverage for at least one million dollars ($1,000,000) for injury or death of a person and five hundred thousand dollars ($500,000) for property damage.



§ 20-24-109 - Application and examination for licenses -- Issuance and renewal.

(a) (1) A written application for the examination and license for elevator inspector, elevator mechanic, or elevator contractor shall be made upon a form to be supplied by the Elevator Safety Board upon request and shall be accompanied by a statement of the applicant's experience together with an examination fee not to exceed one hundred fifty dollars ($150).

(2) The examination shall be given not more than six (6) months from the date when the applicant makes the application.

(3) (A) If the applicant is qualified and successfully passes the applicable examination specified in this section, then upon payment of a license fee, he or she shall be entitled to:

(i) A one-year license as an elevator inspector or elevator contractor; or

(ii) A two-year license as an elevator mechanic.

(B) The license fee and the license renewal fee shall be established by the board, but in no event shall either fee exceed of one thousand dollars ($1,000).

(4) (A) There shall be no limit to the number of times an applicant may seek a license as provided in this section, except that a rejected applicant may not make application within six (6) months from the date on which he or she is notified that he or she has failed to qualify.

(B) A license fee shall be paid for the initial examination and each subsequent examination.

(b) (1) The board may license a person as an elevator inspector, elevator mechanic, or elevator contractor without examination if he or she holds an equivalent license for a state or city that has a standard of examination substantially equal to that provided for in § 20-24-108.

(2) For a period of one (1) year after August 12, 2005, the board shall issue a mechanic's license to an applicant who provides verifiable proof that he or she worked without direct supervision as an elevator constructor or maintenance or repair person for at least three (3) years before August 12, 2005.

(c) The board shall renew a license after receiving:

(1) Payment of the license renewal fee; and

(2) Submission of proof that the licensee has satisfied the continuing education requirements established by rule or regulation of the board.

(d) (1) Whenever an emergency exists and the board determines that there are not enough licensed elevator mechanics to perform the work necessary to provide for the safety of life, limb, and property and to protect the public welfare, the board may waive the requirements of this subchapter and issue an emergency elevator mechanic license that may be valid for no longer than thirty (30) days.

(2) Whenever the board determines that there are not enough licensed elevator mechanics available to perform work necessary for the completion of a project for which the Department of Labor has issued a permit under § 20-24-115(d), the board may waive the requirements of this subchapter and issue a temporary elevator mechanic license that may be valid for no longer than thirty (30) days.

(3) The board may renew an emergency or temporary license if the circumstances justifying its original issuance continue.



§ 20-24-110 - Inspectors -- Prohibited activities -- Requirements.

(a) No elevator inspector shall inspect an elevator, escalator, or dumbwaiter if the inspector or any member of his or her immediate family has a financial interest in the building in which the elevator, escalator, or dumbwaiter is located or in any business which occupies the building in which the elevator, escalator, or dumbwaiter is located.

(b) No elevator inspector or any member of his or her immediate family shall have or maintain a financial interest in any business which manufactures, installs, repairs, alters, or services elevators, escalators, or dumbwaiters.

(c) No elevator inspector shall recommend or refer one (1) of his or her clients or customers to a specific business, firm, or corporation which manufactures, installs, repairs, alters, or services elevators, escalators, or dumbwaiters.

(d) On or before the last day of January of each year, all licensed elevator inspectors shall file with the Department of Labor a financial disclosure statement on forms provided by the department and approved by the Elevator Safety Board. Such forms shall include, but not be limited to, the following:

(1) The name and address of any corporation, firm, or enterprise in which the person has a direct financial interest of a value in excess of one thousand dollars ($1,000). Policies of insurance issued to himself or herself or his or her spouse are not to be considered a financial interest;

(2) A list of every office or directorship held by himself or herself or his or her spouse, in any corporation, firm, or enterprise subject to the jurisdiction of the board;

(3) A list showing the name and address of any person, corporation, firm, or enterprise from which the person received compensation in excess of one thousand five hundred dollars ($1,500) during the preceding year; and

(4) A list showing the name and address of any person, corporation, firm, or enterprise from which the persons received compensation in excess of twelve thousand five hundred dollars ($12,500) during the preceding year.



§ 20-24-111 - Maintenance.

Every elevator, dumbwaiter, and escalator shall be maintained by the owner or lessee in a safe operating condition so that it conforms to the rules and requirements of the Elevator Safety Board as adopted under § 20-24-107(a) and (b).



§ 20-24-112 - Testing and inspection required.

(a) All new and existing elevators, dumbwaiters, and escalators, except dormant elevators, dumbwaiters, and escalators, shall be tested and inspected in accordance with the following schedule:

(1) Initial Inspection and Test of New or Altered Installations. Every new or altered elevator, dumbwaiter, and escalator shall be inspected and tested in conformity with the applicable rules and regulations adopted by the board before the operating permit required by § 20-24-116 is issued. The inspections shall be made by a licensed elevator inspector in the employ of the Department of Labor or its authorized representative;

(2) Initial Inspection of Existing Elevators, Dumbwaiters, and Escalators. The owner or lessee of every existing passenger elevator or escalator shall cause it to be inspected within three (3) months, and the owner or lessee of every existing freight elevator and dumbwaiter shall cause it to be inspected within six (6) months after the effective date of the rules and regulations adopted by the board under § 20-24-107(a) and (b), except that the department or its authorized representative, at its discretion, may extend the time specified in this subdivision (a)(2) for making inspections; and

(3) Periodic Inspections of All Elevators, Dumbwaiters, and Escalators. The owner or lessee shall cause an inspection of every power passenger elevator and escalator to be made periodically every sixth calendar month, of every power freight elevator every twelfth calendar month, and of every dumbwaiter and elevator driven by manual power every twelfth calendar month, following the month in which the initial inspection required by subdivisions (a)(1) and (2) of this section has been made. However, any such inspection may be made during the month following the calendar month during which the inspection is due.

(b) (1) The inspections required by subdivisions (a)(2) and (3) of this section shall be made only by elevator inspectors who have been licensed in accordance with §§ 20-24-108 and 20-24-109. However, the elevator inspectors shall not be required to make any tests.

(2) Tests required by the rules and regulations to be made by the owner, the lessee, or the authorized agent of either shall be made by a person qualified to perform such a service in the presence of a licensed elevator inspector in the employ of the department or its authorized representative.



§ 20-24-113 - Report of inspection.

(a) (1) A report of every required inspection shall be filed with the Department of Labor or its authorized representative by the inspector making the inspection, on a form approved by the department or its authorized representative, within thirty (30) days after the inspection or test has been completed.

(2) For the inspections required by § 20-24-112(a)(2), the report shall include all information required by the department in order to determine whether the owner or lessee of the elevator, escalator, or dumbwaiter has complied with those rules and regulations adopted by the Elevator Safety Board under § 20-24-107(a) and (b) which are applicable.

(3) For the inspection required by § 20-24-112(a)(1), the report shall indicate whether the elevator, dumbwaiter, or escalator has been installed in accordance with the detailed plans and specifications approved by the department or its authorized representative under § 20-24-115(d) and (e) and meets the requirements of the applicable rules and regulations adopted by the board under § 20-24-107(a) and (b).

(b) If the report required by subsection (a) of this section is not filed within thirty (30) days after the final date when the elevator, dumbwaiter, or escalator should have been inspected as required by § 20-24-112(a)(2), the department shall designate a licensed inspector in its employ to make the inspection and report required by subsection (a) of this section.

(c) (1) For each inspection and report made at the direction of the department, the owner, lessee, or insurance company responsible for the report of inspection shall pay to the department a fee of one hundred dollars ($100), unless otherwise provided by the board.

(2) The fee shall be paid directly to the department and shall be the only fees or charges for which the owner, lessee, or insurance company shall be liable for the inspection required by § 20-24-112(a).



§ 20-24-114 - Additional inspections.

(a) In addition to required inspections, the Department of Labor or its authorized representative may designate a licensed inspector in its employ to make such additional inspections as may be required to enforce this chapter and the rules and regulations adopted by the Elevator Safety Board under § 20-24-107(a) and (b).

(b) The fee for conducting three-year load tests and five-year load tests shall be no more than thirty-five dollars ($35.00).



§ 20-24-115 - New construction, relocation, or alteration.

(a) (1) On and after the effective date of rules and regulations adopted by the Elevator Safety Board under § 20-24-107(a) and (b), detailed plans and specifications of the elevator, dumbwaiter, or escalator to be thereafter installed, relocated, or altered shall be submitted by the contractor, or in the absence of an installing contractor, by a person or the owner, to the Department of Labor. An application for a construction or alteration permit on forms to be furnished or approved by the department shall be submitted at the same time.

(2) Repairs or replacements normally necessary for maintenance may be made on existing installations with parts equivalent in material, strength, and design to those replaced. No plans or specifications or applications need be filed for the repairs or replacements.

(b) All companies, owners, lessees, or persons engaged in this type of work within the State of Arkansas shall be approved and registered by the department.

(c) Failure to comply with subsection (a) or subsection (b) of this section subjects all to a penalty as described in § 20-24-103(a).

(d) A construction permit shall be issued by the department or its authorized representative to the installing contractor or, in his or her absence, the owner, for every new elevator, dumbwaiter, or escalator installation or alteration before the installation thereof is started. The department or its authorized representative shall issue the permit if the plans and specifications required under subsection (a) of this section indicate compliance with the applicable rules and regulations adopted by the board under § 20-24-107(a) and (b).

(e) Any person who installs an elevator, dumbwaiter, or escalator which does not meet the specifications of this chapter shall be liable for all expenses necessary to bring the elevator, dumbwaiter, or escalator into compliance with this chapter.



§ 20-24-116 - Operating permits.

(a) (1) Operating permits shall be issued by the Department of Labor within the time limits specified in this section to the owner or lessee of every new or altered elevator, dumbwaiter, and escalator and of every existing elevator, dumbwaiter, and escalator when the inspection report indicates compliance with the applicable sections of this chapter.

(2) No permits shall be issued if the fees required by § 20-24-117 have not been paid.

(3) The limits shall be thirty (30) days for existing elevators, dumbwaiters, and escalators and seven (7) days for new and altered elevators, dumbwaiters, and escalators after the required date for filing the inspection report required by § 20-24-113(a) unless time is extended by the department. No elevator, dumbwaiter, or escalator shall be operated by the owner or lessee thereof after the dates specified in this section unless the operating permit has been issued.

(4) (A) The annual fee to be charged for the operating permit issued under this chapter shall be as follows:

300 lbs. -- 500 lbs. Special personnel elevators plus

(i) Dumbwaiters ..................... $30.00 annually

(ii) Elevators and wheelchair lifts ..................... 50.00 annually

(iii) Escalators and moving walks .................... 85.00 annually

(B) A twenty percent (20%) penalty may be assessed when the fee is past due by thirty (30) days.

(b) (1) The operating permit shall indicate the type of equipment for which it is issued and in the case of elevators shall state whether passenger or freight and shall also state the contract load and speed for the elevator, dumbwaiter, or escalator.

(2) The permit shall be posted conspicuously in the car of the elevator and on or near the dumbwaiter or escalator.

(3) The permit shall be extended by endorsement of the department or its authorized representative after each periodic inspection required by § 20-24-112(a)(3) and shall not be valid unless so endorsed.

(c) (1) If the inspection report required by § 20-24-113 indicates failure of compliance with the applicable rules and regulations approved by the Elevator Safety Board under § 20-24-107 or with the detailed plans and specifications approved by the department or its authorized representative under § 20-24-115(d) and (e), the department or its authorized representative shall give notice to the owner or lessee or the person filing plans and specifications of changes necessary for compliance with the rules and regulations. After the changes have been made, the department or its authorized representative shall issue an operating permit.

(2) If the inspection report required by § 20-24-113 indicates that an elevator, dumbwaiter, or escalator is in an unsafe condition, so that its continued operation may be dangerous to the public safety, then the department or its authorized representative, at its discretion, may require the owner or lessee to discontinue the use thereof until it has been made safe and in conformity with the rules and regulations of the board.

(d) If the department or its authorized representative has reason to believe that any owner or lessee to whom an operating permit has been issued is not complying with the applicable rules and regulations adopted by the board under § 20-24-107, it shall so notify the owner or lessee and shall give notice of a date for a hearing hereon to the owner or lessee. If after a hearing the department finds that the owner or lessee is not complying with the rules and regulations, it shall revoke the permit.

(e) (1) Pursuant to regulation of the board, the department may issue a temporary certificate of operation for a period not to exceed ninety (90) days for new installations.

(2) The fee for a temporary certificate of operation shall be established by the board in an amount not to exceed one hundred dollars ($100).

(f) An application for a variance shall be submitted to the department with the fee established by the board in an amount not to exceed one hundred dollars ($100).



§ 20-24-117 - Fees.

(a) The following fees shall be paid to the Department of Labor for each passenger, freight, or one-man elevator or dumbwaiter installation permit:

(1) Elevators ..................... $150.00

(2) Escalators and moving walks ..................... 200.00

(3) Dumbwaiters ..................... 100.00

(4) Wheelchair lifts ..................... 100.00

(5) Workmen's hoists ..................... 200.00

(b) A fee of not less than five dollars ($5.00) and not more than one hundred dollars ($100) shall be paid to the department for installation permits for all other types of elevators, escalators, power lifts, or moving walks.

(c) A final inspection fee and the fee for the initial operating permit are included in the installation permit fee. If a scheduled final inspection is cancelled without due notice to the department or if the elevator is not complete in the judgment of the inspector, an additional fee of one hundred dollars ($100) shall be charged to the elevator contractor for an additional final inspection.

(d) Major alterations may be made upon obtaining a permit, which requires a payment of a fee of one hundred dollars ($100).

(e) A fee of seventy-five dollars ($75.00), or as otherwise prescribed by the Elevator Safety Board, shall be paid to the department for witnessing the performance of all safety tests as outlined in §§ 20-24-112 -- 20-24-114.



§ 20-24-118 - Braille tags in elevators in publicly owned buildings.

(a) In all publicly owned buildings containing passenger elevators, braille tags shall be affixed on or immediately adjacent to all elevator pushbuttons, levers, or switches in order that blind persons may operate the elevators properly without assistance from sighted persons.

(b) For the purposes of this section, "publicly owned buildings" includes those buildings which are owned or operated by a municipal, county, or state government.



§ 20-24-119 - Appeals.

(a) Any person aggrieved by an order or act of the Department of Labor or its authorized representative under this chapter may, within fifteen (15) days after notice thereof, appeal from the order or act to the board, which shall, within thirty (30) days thereafter, hold a hearing of which at least fifteen (15) days' written notice shall be given to all interested parties.

(b) Within thirty (30) days after the hearing, the Elevator Safety Board shall issue an appropriate order modifying, approving, or disapproving the order or act.

(c) A copy of the order by the board shall be served upon all interested parties.

(d) Within thirty (30) days after any order or act of the board, any person aggrieved thereby may file a petition in the circuit court of the county in which the aggrieved person resides, for a review thereof.

(e) The court shall summarily hear the petition and may make any appropriate order or decree.



§ 20-24-120 - Exemption.

Conveyances installed in private single-family dwellings shall be exempt from the testing and inspection requirements of § 20-24-112 and the permitting requirements of §§ 20-24-115 and 20-24-116.






Chapter 25 - Arkansas Manufactured Homes Standards Act

§ 20-25-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Manufactured Homes Standards Act".



§ 20-25-102 - Definitions.

As used in this chapter:

(1) "Authorized representative" means any person or employee approved, certified, or hired by the Director of the Arkansas Manufactured Home Commission to perform inspection services;

(2) "Code" means standards adopted by the Arkansas Manufactured Home Commission;

(3) "Defect" means any defect in the performance, construction, components, or material of a manufactured home that renders the manufactured home or any part of the manufactured home unfit for the ordinary use for which the manufactured home was intended;

(4) "Director" means the Director of the Arkansas Manufactured Home Commission;

(5) "Federal standards" means the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq., and applicable regulations promulgated by the United States Department of Housing and Urban Development when and as adopted by the commission;

(6) "Installation" means work done to stabilize, support, or anchor a manufactured home or to join sections of a multisection manufactured home when any such work is governed by regulations adopted by the commission;

(7) "Installer" means a person, firm, or corporation not otherwise certified who is engaged in the business of installing manufactured homes for himself or herself or on behalf of any other person not certified under this chapter;

(8) "Label" means a label issued by the United States Department of Housing and Urban Development or its contract agency to be affixed onto the exterior of the manufactured home to assure compliance with the federal standards;

(9) "Manufacturer" means any person, firm, or corporation who manufactures manufactured or modular homes;

(10) (A) "Manufactured home" means a structure, transportable in one (1) or more sections, which in the traveling mode is eight (8) body feet or more in width or forty (40) body feet or more in length or, when erected on site, is three hundred twenty square feet (320 sq. ft.) or more and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities.

(B) "Manufactured home" includes the plumbing, heating, air conditioning, and electrical systems contained therein.

(C) "Manufactured home" shall include any structure which meets all the requirements of this subdivision (10) except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the federal standards;

(11) "Modular home" means a factory-built structure:

(A) Produced in accordance with state or local construction codes and standards; and

(B) Designed to be used as a dwelling unit with a foundation when connected to the required utilities;

(12) "Person" means an individual, partnership, corporation, or other legal entity; and

(13) "Retailer" means any person in the business of accepting on consignment, buying for resale, selling, or exchanging manufactured or modular homes or offering them to the public for sale, exchange, or lease-purchase, whether for himself or herself or on behalf of any other person not certified as a retailer under this chapter.



§ 20-25-103 - No authority to operate or maintain manufactured home parks.

Nothing in this chapter shall be construed to give the Arkansas Manufactured Home Commission any authority with respect to the operation and maintenance of manufactured home parks in this state.



§ 20-25-104 - Penalties.

(a) It shall be deemed a violation of this chapter:

(1) For any manufacturer or retailer of manufactured homes to fail to correct a code violation within a reasonable time, not to exceed ninety (90) days, of being ordered to do so in writing by an authorized representative of the Director of the Arkansas Manufactured Home Commission if the manufacturer or retailer manufactured or sold the manufactured home after March 14, 1977; or

(2) For any person to interfere with, obstruct, or hinder any authorized representative of the director in the performance of his or her duty. In seeking to determine whether a manufacturer or retailer has violated this chapter, the director shall have full authority to convene hearings and issue orders pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., which is incorporated by reference.

(b) Any individual or director, officer, or agent of a corporation who knowingly violates this chapter in a manner that threatens the health or safety of any purchaser shall be deemed guilty of a misdemeanor. Upon conviction, the person shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one (1) year, or both, for each violation.

(c) (1) (A) Whoever violates any provision of section 610 of Title VI of Pub. L. No. 93-383 or any regulation or final order issued pursuant to it shall be liable to the State of Arkansas for a civil penalty of not to exceed one thousand dollars ($1,000) for each violation.

(B) Each violation of a provision of section 610 of Title VI of Pub. L. No. 93-383 or any regulation or order issued pursuant to it shall constitute a separate violation with respect to each manufactured home or with respect to each failure or refusal to allow or perform an act required thereby. However, the maximum civil penalty shall not exceed one million dollars ($1,000,000) for any related series of violations occurring within one (1) year from the date of the first violation.

(2) Any individual or a director, officer, or agent of a corporation who knowingly violates section 610 of Title VI of Pub. L. No. 93-383 in a manner that threatens the health or safety of any purchaser shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one (1) year, or both.

(d) (1) If a manufactured home retailer or manufacturer violates any of the provisions of this chapter or any rules or regulations governing the manufactured home program, the retailer or manufacturer may be enjoined from selling any manufactured home until the retailer or manufacturer meets all the requirements of this chapter and rules and regulations promulgated pursuant to this chapter.

(2) If any manufactured home installer violates any provision of this chapter or any rule or regulation relating to the federal Manufactured Home Construction and Safety Standards, the installer shall be enjoined from installing manufactured homes until the violations are corrected.

(3) Whenever practicable, the director shall give notice to any person against whom an action for injunctive relief is contemplated and shall afford the person an opportunity to present his or her views, but the failure to give notice and afford an opportunity shall not preclude the granting of appropriate relief.



§ 20-25-105 - Arkansas Manufactured Home Commission -- Creation -- Members.

(a) (1) There is created the Arkansas Manufactured Home Commission consisting of ten (10) members. Members shall be appointed by the Governor, to be confirmed by the Senate, and appointments shall be made in such a manner as to result in at least one (1) member residing in each congressional district as the congressional districts now and hereafter exist. The members shall be representative of the following interests:

(A) Four (4) members shall be active in the manufactured home industry;

(B) Five (5) members shall be from the public at large; and

(C) One (1) member shall be sixty (60) years of age or older and represent the elderly. He or she shall not be actively engaged in or retired from the manufactured home industry.

(2) Appointments of those active in the manufactured home industry shall be made by the Governor from a list of three (3) names submitted to him or her by the Arkansas Manufactured Housing Association for each appointment.

(3) Each member shall be appointed for a five-year term, except that a person appointed to fill a vacancy shall serve only the unexpired portion of the term. Each member's term shall extend until his or her successor is appointed and qualified.

(4) The members shall not receive compensation for their services as members but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(5) Membership on the commission shall not constitute holding a public office, and no member shall be disqualified from holding any public office or employment by reason of membership on the commission, nor shall the member forfeit the office or employment by reason of his or her appointment hereunder, notwithstanding any law to the contrary.

(b) A chair and vice chair shall be elected by the commission to serve two (2) years.



§ 20-25-106 - Arkansas Manufactured Home Commission -- Powers and duties.

(a) (1) The Arkansas Manufactured Home Commission by regulation shall set uniform, reasonable standards for the proper:

(A) (i) Initial installation of new manufactured homes installed in this state.

(ii) The installation standards under subdivision (a)(1)(A)(i) of this section shall equal or exceed installation standards promulgated under the federal standards; and

(B) Secondary installation of used manufactured homes installed in this state.

(2) The commission by regulation shall set the requirements for and require:

(A) Licensing and certification of manufacturers of manufactured homes or modular homes in this state and manufacturers of manufactured homes or modular homes in other states selling them in this state;

(B) Licensing and certification of any retailer, salesperson, and others engaged in the sale of manufactured homes or modular homes for sale in this state; and

(C) Licensing, training, and certification of any installer engaged in the installation of manufactured homes or modular homes in this state.

(b) The commission shall require bonding or other reasonable methods to assure that manufacturers, retailers, installers, and others licensed or certified under this chapter will be financially responsible to fully comply with the code.

(c) (1) The commission shall by regulation establish procedures for the investigation and timely resolution of:

(A) Construction or installation defects in manufactured homes that are reported to the commission during the one-year period beginning on the date of installation of the home, including:

(i) Violations of the federal standards; and

(ii) Violations of the rules governing the installation of manufactured homes promulgated by the commission; and

(B) Disputes among manufacturers, retailers, and installers of manufactured homes regarding responsibility for the correction or repair of construction or installation defects in manufactured homes that are reported to the commission during the one-year period beginning on the date of installation of the home.

(2) The commission shall by regulation establish procedures for the timely inspection and certification of a percentage of the initial installations of new manufactured homes installed in the state on a sample basis to assure compliance with installation standards adopted by the commission and to comply with requirements set forth by the United States Department of Housing and Urban Development.

(3) The investigations, required corrections, and remedial actions shall be handled in accordance with the code or the regulations promulgated under the code.

(d) (1) The commission or subcommittee of the commission shall convene hearings and issue orders in cases of violations of this chapter or of the code or the regulations promulgated by the commission.

(2) The commission or subcommittee of the commission shall convene hearings, and the commission shall issue orders on appeals of determinations of responsibility for the correction of defects by manufacturers, retailers, and the Director of the Arkansas Manufactured Home Commission and his or her staff.

(e) The commission shall delegate its authority, except the authority to adopt standards, rules, and regulations, to the director.

(f) The commission shall have the power to suspend, revoke, or refuse to renew the license or certification under this chapter of any person who is found to have been guilty of:

(1) Fraud, misrepresentation, or deception in obtaining a license or certification;

(2) Accepting a manufactured or modular home, directly or indirectly, from a manufacturer not certified by the state pursuant to this chapter;

(3) Selling or delivering, directly or indirectly, a manufactured or modular home to a retailer not certified by the state pursuant to this chapter; or

(4) Violating any provision of this chapter or rules or regulations promulgated under this chapter.

(g) (1) In lieu of suspension, revocation, or refusal to renew a license certification, the commission shall have the authority to impose a monetary penalty and may suspend, refuse to renew, or revoke the license or certification until the penalty is paid to the commission. The penalty shall be imposed only if the commission formally finds that the public welfare would not be impaired by the imposition of a monetary penalty rather than suspension, refusal to renew, or revocation and that payment of the monetary penalty should achieve the desired disciplinary purpose.

(2) No monetary penalty imposed by the commission shall exceed one thousand dollars ($1,000) per violation. Each separate transaction shall constitute a separate violation.

(3) The commission shall not impose a civil penalty upon any person whose license or certification is suspended, revoked, or not renewed under this section.

(h) Regarding any violation of this chapter or the Arkansas Manufactured Home Recovery Act, § 20-29-101 et seq., the commission shall have the power to issue subpoenas and bring before the commission as a witness any person in the state and may require the witness to bring with him or her any book, writing, or other thing under his or her control which he or she is bound by law to produce in evidence.

(i) The commission shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of any penalty not paid within thirty (30) days of service of the order assessing the monetary penalty unless a court enters a stay pursuant to this section.

(j) All hearings and appeals therefrom under this section shall be pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(k) The commission may require manufacturers, distributors, and retailers in this state to make reports as it deems necessary. The reports shall be filed with the director.

(l) No license or certification shall be transferred or assigned to any other person.

(m) (1) (A) The commission shall have the authority to file suit in the Pulaski County Circuit Court to enjoin any manufacturer, retailer, or installer from doing business in this state without having first secured the required license or certification, or both.

(B) The commission shall have the authority to collect from the manufacturer, retailer, or installer all fees and assessments which the commission would have collected had the manufacturer, retailer, or installer secured the required license or certification, or both.

(2) The commission shall have the authority to impose a monetary penalty not to exceed one thousand dollars ($1,000) per violation by an unlicensed manufacturer, retailer, or installer of any provision of this chapter or of the regulations promulgated under this chapter.

(n) The commission shall adopt regulations, issue orders, and otherwise act as necessary to:

(1) Comply with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq., including adopting and enforcing rules reasonably required to implement the notification and correction procedures provided by 42 U.S.C. § 5414; and

(2) Provide for the effective enforcement of all the Manufactured Home Construction and Safety Standards, 24 C.F.R. Part 3280, in order to have the state plan authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq., approved by the Secretary of the United States Department of Housing and Urban Development.



§ 20-25-107 - Administration by Director of the Arkansas Manufactured Home Commission.

(a) The Director of the Arkansas Manufactured Home Commission shall be appointed by the Arkansas Manufactured Home Commission.

(b) The director shall administer the code for manufactured homes and the regulations promulgated by the commission.

(c) (1) The director shall establish an inspection system sufficient to ensure compliance with the code by providing for inspections by members of his or her own inspection staff or by authorized representatives certified by the commission.

(2) The director and his or her staff shall have the right to enter and inspect all factories, warehouses, or establishments in which manufactured or modular homes are manufactured.

(d) With the approval of the commission, the director shall:

(1) Establish reasonable fees for certification, including licensing of manufactured or modular home salespersons and setting up, installing, and anchoring manufactured homes; and

(2) Establish monitoring inspection fees in accordance with the guidelines established by the Secretary of the United States Department of Housing and Urban Development and provide for participation in the fee distribution system set out in 24 C.F.R. § 3282.307.

(e) Within the limits of appropriation, the director may appoint such employees as he or she may deem necessary for the administration of this chapter.



§ 20-25-108 - Compliance with code required.

(a) No retailer shall sell or offer for sale within this state any new manufactured home unless the manufactured home complies with the code.

(b) No person shall manufacture in this state or manufacture out of this state and ship into this state for sale any new manufactured home unless the manufactured home complies with the code.



§ 20-25-109 - Label of compliance.

(a) No retailer shall sell or offer for sale to anyone within this state any manufactured home manufactured after June 15, 1976, unless the manufactured home bears a United States Department of Housing and Urban Development label issued by the department or its contract agent.

(b) All manufacturers of new manufactured homes in this state shall cause to be affixed a department label on all manufactured homes.

(c) The Director of the Arkansas Manufactured Home Commission, acting as in-plant primary inspection agency on contract with the department, shall issue labels to any manufacturer when he or she is sure, by inspection of the plant, that the manufacturer is complying with the federal Standard Code For Manufactured Homes.

(d) (1) All manufactured homes bearing a department label issued by the department pursuant to this chapter shall be deemed to comply with the requirements of all ordinances or regulations enacted by any local government which are applicable to the construction of such housing.

(2) The determination by the department of the scope of the approval is final.

(e) No person shall alter or cause to be altered any manufactured home to which a label has been affixed if the alteration or conversion causes the manufactured home to be in violation of the code.



§ 20-25-110 - Warranty.

(a) Each manufactured home manufacturer in this state and manufacturers of all new manufactured homes shipped into this state for use in this state shall issue with each new manufactured home a warranty generally in use in the industry warranting the manufactured home to be free from material defects and to be manufactured in a workman-like manner.

(b) The warranty shall be to the buyer and shall set forth in writing the following terms:

(1) That the manufactured home is free from any substantial defects in material and workmanship;

(2) That the manufacturer shall take appropriate corrective action at the site of the manufactured home in instances of substantial defects in materials or workmanship which become evident after the date of delivery of the manufactured home to the buyer, provided the buyer or his or her transferee gives written notice of the defects to the manufacturer at the manufacturer's business address. The manufacturer shall take such action as deemed necessary by the Arkansas Manufactured Home Commission under the code.

(c) The warranty shall be in addition to, and not in derogation of, all other rights and privileges which the buyer may have under any other law or instrument. The manufacturer shall not require the buyer to waive his or her rights under this chapter, and any waiver shall be deemed contrary to public policy and shall be unenforceable and void.



§ 20-25-111 - Reports.

All manufacturers, distributors, retailers, and installers in this state shall make and maintain such reports and information deemed necessary and shall provide the Secretary of the United States Department of Housing and Urban Development such reports and information as the secretary may require pursuant to Title VI of Pub. L. No. 93-383.



§ 20-25-112 - Disposition of funds.

All fees collected by the Director of the Arkansas Manufactured Home Commission under this chapter shall be deposited into the State Treasury. The Treasurer of State shall credit the amount paid into a special fund to be designated the "Manufactured Home Standards Fund" from which appropriations shall be made for the administration of this chapter.



§ 20-25-113 - Purchase agreement and consumer disclosure.

(a) (1) All manufactured home retailers shall be required to provide a written purchase agreement to the purchaser of each new manufactured home sold in the State of Arkansas.

(2) Each written purchase agreement issued by a manufactured home retailer upon the purchase of a new manufactured home shall include, but not be limited to:

(A) The make, model, and gross purchase price of the new manufactured home;

(B) Options or material upgrades which influence the purchase price of the new manufactured home;

(C) Transportation and delivery arrangements, if applicable; and

(D) Installation, set-up, and anchoring arrangements, if applicable.

(3) A knowing violation of subsection (a) of this section shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq., and shall be subject to all remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq. This section shall not create a private right of action, but this section shall not preclude any new manufactured home purchaser from availing himself or herself of other legal or administrative remedies provided by other laws.

(b) (1) All manufactured home retailers shall be required to provide a consumer disclosure to the purchaser of each manufactured home sold in the State of Arkansas.

(2) Each consumer disclosure issued by a manufactured home retailer before the completion of purchase of a manufactured home shall include the following information, as applicable:

(A) A statement that the manufactured home will be required to comply with state requirements for installation;

(B) Notice that the manufactured home may also be required to comply with additional state and local requirements not addressed in the state requirements for installation, such as zoning and connection to required utilities;

(C) That additional information regarding the construction and installation standards is available from the retailer, the Arkansas Manufactured Home Commission, or the United States Department of Housing and Urban Development;

(D) That inspection for compliance with applicable federal, state, and local requirements may involve additional costs to the purchaser; and

(E) A recommendation that any manufactured home installed after its original purchase and installation should be inspected upon reinstallation.






Chapter 26 - Public Lodging

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Registration of Guests

§ 20-26-201 - Definition.

(a) As used in this subchapter, "tourist camp" means:

(1) Any place where:

(A) Buildings or tents are maintained for hire to and used by transient guests; and

(B) Free encampment is permitted to transients for thepurpose of securing their trade; and

(2) Any tract of land where space is rented or offered for rent to transients.

(b) As used in this subchapter, "tourist camp" includes an auto camp, trailer camp, motel, andtourist court.



§ 20-26-202 - State Board of Health -- Duties.

The State Board of Health shall make necessary rules and regulations relating to tourist camps, hotels, or rooming houses not in conflict with any provision of this subchapter in order that:

(1) The health and safety of guests may be protected; and

(2) Tourist camps, hotels, or rooming houses may be operated in a lawful manner.



§ 20-26-203 - Unlawful acts.

(a) It shall be unlawful for any person seeking to become a guest of any tourist camp, hotel, or rooming house to:

(1) Register or permit himselfor herself to be registered under an assumed name;

(2) Falsely represent himself or herself as the spouse of any other guest or person seeking to become a guest;

(3) Register or permit himself or herself to be registered under a false address; or

(4) Register or permit to be registered a false automobile license designation.

(b) It shall be unlawful for any operator of a tourist camp, hotel, or rooming house, or any employee of the operator to:

(1) Accept as a guest any person without requiring a full registration as provided in § 20-26-206; or

(2) Knowingly accept as a guest a person who has registered under a false name, who has registered with another under a false representation as to their relationship, or who has falsely represented the current license designation of his or her automobile.



§ 20-26-204 - Penalties.

Any person violating any provision of this subchapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500) or by imprisonment in the county jail for a period not exceeding three (3) months, or by both fine and imprisonment.



§ 20-26-205 - Enforcement.

The Division of Health of the Department of Health and Human Services and the Department of Arkansas State Police are required to assist in the enforcement of this subchapter and of any rules and regulations promulgated by the State Board of Health relating to tourist camps, hotels, and rooming houses.



§ 20-26-206 - Guest register required.

(a) Every person operating a tourist camp, hotel, or rooming house shall provide and keep a register in which shall be entered the name and address of every guest to whom accommodations are hired or given.

(b) If a guest is traveling by automobile, the license number and state designation shall be registered.






Subchapter 3 - -- Property of Guests

§ 20-26-301 - Duty of guest.

It shall be the duty of every guest and of everyone intending to be a guest of any hotel in this state, upon delivering to the proprietor of the hotel, or to his or her servants, any baggage or other articles of property of the guest for safekeeping elsewhere than to the room assigned to the guest to demand, and of the hotel proprietor to give, a check or receipt therefor, to evidence the fact of the delivery.



§ 20-26-302 - Liability of proprietor.

(a) No hotel proprietor shall be liable for the loss of or injury to baggage or other articles of property of his or her guest, unless the baggage or other articles of property shall have been actually delivered by the guest to the hotel proprietor or to his or her servants for safekeeping, or unless the loss or injury occurred through the negligence of the hotel proprietor, or by his or her servants or employees in the hotel.

(b) No innkeeper or hotelkeeper, whether individual, partnership, or corporation, who constantly has in his or her inn or hotel a metal safe or suitable vault in good order, and fit for the custody of money, bank notes, jewelry, articles of gold and silver, precious stones, personal ornaments, railroad mileage books or tickets, negotiable or valuable papers, and bullion, and who keeps on the doors of the sleeping rooms used by guests suitable locks or bolts, and on the transoms and windows of the rooms suitable fastenings, and who keeps a copy of this section printed in distinct type constantly and conspicuously posted in not less than ten (10) conspicuous places in the hotel or inn, shall be liable for the loss or injury suffered by any guest unless the guest has offered to deliver the baggage or other articles of property to the innkeeper or hotelkeeper for custody in the metal safe or vault, and the innkeeper or hotelkeeper has omitted or refused to take it and deposit it in the safe or vault for custody, and to give the guest a receipt therefor.

(c) The keeper of any inn or hotel shall not be obliged to receive from any one (1) guest for deposit in a safe or vault any property hereinbefore described exceeding a total value of three hundred dollars ($300) and shall not be liable for any excess of the property, whether received or not.

(d) However, an innkeeper or hotelkeeper may, by special arrangement with a guest, receive for deposit in a safe or vault any property upon such terms as they may agree to in writing. Every innkeeper or hotelkeeper shall be liable for loss of these enumerated articles of a guest in his or her inn or hotel after the articles have been accepted for deposit if the loss was caused by the theft or negligence of the innkeeper, hotelkeeper, or any of their servants.



§ 20-26-303 - Nature of liability -- Monetary limits.

The liability of the keeper of any inn or hotel, whether individual, partnership, or corporation, for loss of, or injury to, personal property placed by his or her guest under his or her care, other than that described in the preceding sections, shall be that of a depository for hire, except that in case the loss or injury is caused by fire, explosion, vehicle damage, or aircraft damage not intentionally produced by the innkeeper or his or her servants, or by acts of God, the innkeeper shall not be liable, unless the loss is intentionally or negligently caused by the innkeeper or his or her servants. In no case shall liability exceed the sum of three hundred dollars ($300) for each trunk and its contents, one hundred dollars ($100) for each valise and its contents, and twenty-five dollars ($25.00) for each box, bundle, or package and its contents, so placed under his or her care, and all other miscellaneous effects including wearing apparel and personal belongings, one hundred dollars ($100), unless he or she shall have consented in writing with the guest to assume a definite liability.



§ 20-26-304 - Baggage and other property of potential or past guests.

Whenever any person shall allow his or her baggage or property to remain in any inn or hotel, after leaving it as a guest, and after the relation of innkeeper and guest between the guest and the proprietors of the inn or hotel has ceased, or shall forward it to the inn or hotel before becoming a guest thereof, and it shall be received into the inn or hotel, an innkeeper may, at his or her option, hold the baggage or property at the owner's risk.



§ 20-26-305 - Lien on guest baggage and other property.

(a) The keeper of any inn, hotel, rooming house, or boardinghouse, whether individual, partnership, corporation, or private home, shall have a lien on the baggage and other property in and about the inn, hotel, rooming house, boardinghouse, or private home belonging to or under the control of his or her guests or boarders for the proper charges due him or her from guests or boarders for the accommodation, board, and lodging, for all moneys paid for or advanced to them not to exceed the sum of two hundred dollars ($200), and for other extras that are furnished at their request.

(b) An innkeeper, hotel, rooming house, or boardinghouse keeper, or owner of a private home shall have the right to detain baggage and other property until the amount of charges is paid.

(c) The baggage and other property shall be exempt from attachment or execution until the innkeeper's lien and the costs of satisfying it are satisfied.

(d) The innkeeper or hotelkeeper shall retain baggage and other property upon which he or she has a lien for a period of ninety (90) days. At the expiration of that time, if the lien is not satisfied, he or she may sell the baggage and other property at public auction, after:

(1) Giving ten (10) days' notice of the time and place of sale in a newspaper of circulation in the county where the inn or hotel is situated; and

(2) Mailing a copy of the notice addressed to the guest or boarder at the place of residence registered by him or her in the register of the inn or hotel.



§ 20-26-306 - Disposition of proceeds in excess of lien.

After satisfying the lien and any costs that may accrue, any residue remaining shall, on demand within six (6) months, be paid to the guest or boarder. If not so demanded within six (6) months from the date of the sale, the residue shall be deposited by the innkeeper or hotelkeeper with the treasurer of the county in which the inn or hotel is situated, together with a statement of the innkeeper's claim and the cost of enforcing it, a copy of the published notice, and of the amounts received for the goods sold at the sale. The residue shall, by the county treasurer, be credited to the general revenue fund of the county, subject to a right of the guest or boarder, or his or her representative, to reclaim at any time within three (3) years of the date of deposit with the county treasurer.






Subchapter 4 - -- Health and Safety Requirements

§ 20-26-401 - Bed linens.

(a) It shall be the duty of every hotel or innkeeper in this state to furnish clean and fresh bed linens, unused by any other person or guest since the last laundering of the bed linens, on all beds assigned to the use of any guest or patron of the inn, or hotel, and any proprietor, lessee, manager, or agent of any inn, or hotel, or clerk in it, who shall fail or refuse to comply with the foregoing provisions and requirements shall be guilty of a misdemeanor.

(b) The proprietor, lessee, manager, agent, or clerk in charge of the operation or conduct of the inn or hotel, whenever any violations of the provisions of this section shall occur, shall be guilty of a misdemeanor, and on conviction shall be fined not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00) or be imprisoned for a term not exceeding ten (10) days, or be punished by both fine and imprisonment.



§ 20-26-402 - Door and window screens.

(a) It shall be the duty of every hotel or innkeeper in this state to properly screen with wire cloth or gauze mesh not to be more than 1-32 the doors and windows of the kitchen and dining room, and all openings therein, of the inn or hotel.

(b) Any proprietor, lessee, manager, agent, or clerk of an inn or hotel who shall fail or refuse to comply with the requirements of subsection (a) of this section shall be guilty of a violation and upon conviction shall be fined not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00).



§ 20-26-403 - Toilets.

(a) It shall be the duty of every manager or person in charge of the conduct of any hotel or inn in this state to keep toilet rooms used in connection with the inn or hotel and provided for the use of guests or patrons of the inn or hotel in a clean and sanitary condition.

(b) Any manager or person in charge of the operation and conduct of any inn or hotel shall be guilty of a violation and upon conviction shall be fined not less than five dollars ($5.00) nor more than one hundred dollars ($100) if that person shall:

(1) Permit the toilet stools provided for the use of guests or patrons to become foul or filthy or the vault thereof to become full or clogged with fecal matter; or

(2) Fail to keep the stools, seats, and floors of the toilet rooms clean and washed regularly when necessary and in no case less than one (1) time per week.



§ 20-26-405 - Vented heating.

(a) Every person operating a tourist camp, motel, or auto court shall provide for the purpose of heating the individual rooms in the tourist camp, motel, or auto court stoves or heating units adequately vented to carry the products of combustion to the outside atmosphere.

(b) (1) Any person violating the provisions of this section shall be guilty of a violation and upon conviction shall be fined in any sum of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

(2) Each day of violation shall constitute a separate offense.









Chapter 27 - Miscellaneous Health and Safety Provisions

Subchapter 1 - -- Amusement Rides



Subchapter 2 - -- Bedding

§ 20-27-201 - Definitions.

As used in this subchapter:

(1) "Bedding" means any mattress, upholstered spring, comforter, pad, cushion, or pillow designed and made for use in sleeping;

(2) "Felt" means that the materials from which the felt was made have been carded layer upon layer by a garnett or felting machine;

(3) "New" means any material which has not been used in the manufacture of another article or used for any other purpose;

(4) "Person" shall include individuals, corporations, partnerships, joint-stock companies, societies, and associations; and

(5) "Previously used" means any material which has been used in the manufacturing of another article or used for any other purpose.



§ 20-27-202 - Subchapter not applicable to manufacture or renovation for domestic use.

(a) There shall be nothing in this subchapter so construed as to prevent any individual from manufacturing, renovating, or having manufactured or renovated mattresses for his or her own home or domestic use.

(b) Any individual, firm, or corporation who shall so manufacture or renovate a mattress for another, as set out in this subchapter, shall be required to label it as provided in § 20-27-205.



§ 20-27-203 - Act of employee deemed that of employer.

When construing and enforcing this subchapter, the act, omission, or failure of any officer, agent, or other person acting for, or employed by, any individual, corporation, partnership, joint stock company, society, or association, within the scope of his or her employment or office, shall in every case be also deemed the act, omission, or failure of the individual, corporation, partnership, joint-stock company, society, or association as well as that of the person.



§ 20-27-204 - Penalties.

(a) Any person, firm, or corporation who shall fail to comply with any of the provisions of this subchapter shall be guilty of a violation of this subchapter. Each mattress manufactured, remade, renovated, sold, offered for sale, delivered, consigned, or possessed with an intent to sell, offer for sale, deliver, or consign contrary to this subchapter shall be deemed a separate offense.

(b) Every person who shall be found guilty of a violation of the provisions of this subchapter shall be subject to a fine of not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250) or not less than thirty (30) days nor more than ninety (90) days in prison, or both, as the court may deem proper.



§ 20-27-205 - Label required.

No person shall sell, offer for sale, deliver, consign for sale, or have in his or her possession with intent to sell, offer for sale, deliver, or consign for sale any article of bedding unless the bedding is labeled as follows:

(1) (A) Upon each of the articles of bedding, there shall be securely sewed upon the outside thereof a label upon which shall be legibly written or printed, in the English language, the names of the materials used as the filling of the article of bedding.

(B) If all the material used as the filling of the article of bedding shall not have been previously used, the words "manufactured of new material" shall appear upon the label together with the name and address of the maker of the bedding.

(C) If any of the material used in the making or remaking of the article of bedding shall have been previously used, the words "manufactured of previously used material" or "remade of previously used materials", as the case may be, shall appear upon the label, together with the name and address of the maker thereof and also a description of the material used in the filling of the article of bedding.

(D) Any article of bedding not remade but which has been used shall be labeled "second-hand";

(2) The label required by this section shall be muslin or linen and not less than two inches by three inches (2'' x 3'') in size;

(3) The statement required under this section shall be in the form as follows:

Click here to view form

(4) The words "manufactured of new material" or "remade of previously used material", "second-hand", or "materials used in filling not known", together with the description of the material used as the filling of an article of bedding shall be in letters not less than one-eighth inch (1/8'') in height;

(5) The sewing of one (1) edge of the label securely into an outside seam of any article of bedding shall be deemed a compliance with that portion of the subchapter requiring that the label be securely sewed upon the article. This label shall contain all the statements required by this subchapter and shall be securely sewed to the ticking or cover of every article of bedding to be manufactured before the filling material has been placed inside the ticking or cover; and

(6) No term or description likely to mislead shall be used on any label required by this subchapter in the description of the materials used in the filling of any article of bedding.



§ 20-27-206 - Removal or alteration of label.

(a) Any person other than a purchaser for his or her own use who shall remove, deface, alter, or shall cause to be removed, defaced, or altered any label upon any article of bedding so labeled under the provisions of this subchapter shall be guilty of a violation thereof.

(b) It shall be unlawful for any owner, his or her employees, or servants of any hostelry, hotel, rooming house, or boarding house operated for profit to remove or cause to be removed from any mattress purchased for the use in their place of business after June 9, 1927, any label attached thereto.



§ 20-27-207 - Materials and bedding previously exposed to disease.

(a) No person shall sell, offer for sale, deliver, or consign for sale or have in his or her possession with intent to sell, deliver, or consign for sale any article of bedding that has been used by or about any person having an infectious or contagious disease.

(b) No person shall use in the making or remaking of any article of bedding, as defined in this subchapter, any material of any kind that has been used by or about any person having an infectious or contagious disease or which has formed a part of any article of bedding which has been so used.



§ 20-27-208 - Reuse of mattresses from hospitals, hotels, etc., prohibited -- Exception.

(a) It shall be unlawful and punishable by the provisions of this subchapter for any person, firm, or corporation, or their agents, to use or cause to be used in the manufacture or renovation of mattresses materials of any description, in whole or part, that have been used in or about any public or private hospital or sanatorium for the treatment of any infectious or contagious disease, or materials obtained from mattresses from hotels, rooming houses, boardinghouses, and other public buildings where mattresses have been used for their original purpose.

(b) This section shall not prevent the use of materials as prohibited in § 20-27-209 when they have been thoroughly sterilized by a method of sterilization approved or adopted by the State Board of Health. In that event, the mattress shall be labeled as indicated in § 20-27-205, as may apply.



§ 20-27-209 - Sterilization of renovated and remade bedding required.

(a) No person shall remake or renovate any article of bedding unless all the material to be used in the remade or renovated bedding shall first be thoroughly sterilized and disinfected by a process approved by the Director of the Division of Health of the Department of Health and Human Services.

(b) Any person who receives bedding to be renovated shall attach to each article of bedding, at the time of its receipt, a tag upon which has been legibly written the name and address of the owner of the bedding and the date it was received for renovation.

(c) No person shall use in the making of bedding any previously used material unless the material has been sterilized and disinfected by a process approved by the Director of the Division of Health of the Department of Health and Human Services.



§ 20-27-210 - Regulation of sterilization by State Board of Health.

(a) It is made the duty of the State Board of Health to promulgate and publish rules and regulations prescribing the method of sterilization that may be used by those engaged in the manufacturing of mattresses and bedding or in the renovation thereof.

(b) All persons, firms, or corporations who shall conform to the regulations as promulgated by the board, as directed, shall be deemed as complying with the law.






Subchapter 3 - -- Blood Donations

§ 20-27-301 - Donation by minors seventeen years of age or older -- Written permission required for minors sixteen years of age.

(a) (1) Any minor who has reached seventeen (17) years of age may act as a blood donor to any nonprofit blood bank or any licensed hospital without consideration.

(2) The consent of the minor seventeen (17) years of age or older shall not be subject to disaffirmance because of the minority of the donor.

(3) The consent of the parent or guardian of the minor seventeen (17) years of age or older shall not be necessary to authorize the taking of blood from the minor.

(b) A minor sixteen (16) years of age may act as a blood donor to a nonprofit blood bank or a licensed hospital without consideration, if the minor sixteen (16) years of age obtains written permission or authorization from his or her parent or guardian.

(c) However, nothing in this section relieves a blood bank or hospital or its agents or employees from civil liability for any negligence in taking the blood of a minor.



§ 20-27-302 - Testing for blood-borne diseases.

(a) Any individual or company that collects blood products, including, but not limited to, red cells, white cells, platelets, clotting factors, immunoglobulins, or plasma for the purpose of resale or distribution used in the treatment of human disease, shall:

(1) Inform the donor that his or her blood will be tested for the presence of human immunodeficiency virus antigens or antibodies (HIV-1), causative agents of acquired immunodeficiency syndrome (AIDS) and other blood-borne diseases and shall inform the donor of the test results. In addition, if the donor's blood tests are found to be reactive, the donor's name shall be made available to the Division of Health of the Department of Health and Human Services for the purpose of contact tracing and partner notification and to donor referral registries;

(2) Use no donations of blood products or plasma until the donor has been found to be free of evidence of the HIV infection by a United States Food and Drug Administration-approved screening test such as the Enzyme-Linked Immunosorbent Assay (ELISA) test; and

(3) Repeat any screening test that is found to be positive. If the screening test is repeatedly positive, a confirmatory test such as the Western Blot, Immunofluorescence Assay (IFA) or any other confirmatory test subsequently approved by the United States Food and Drug Administration shall be performed. If confirmatory testing is positive for evidence of HIV infection, the donor shall be informed and his or her blood shall not be accepted.

(b) Donors who test positive shall be encouraged to seek medical consultation from their physician or local public health facility.






Subchapter 4 - -- Houses of Prostitution

§ 20-27-401 - Public nuisance.

The operation of a house of ill fame, a bawdy house, a disorderly house, or any house for the purpose of assignation or prostitution in this state to which men and women resort for the purpose of prostitution or lewdness is declared to be a public nuisance, detrimental to public morals, and may be abated under the present provisions of law for the suppression of public nuisances.






Subchapter 5 - -- Impact-Resistant Lenses

§ 20-27-501 - Label required.

The sellers of all eyeglasses sold in the State of Arkansas shall furnish at the time of sale or delivery thereof a card, sticker, or tag indicating to the purchaser or receiver of the eyeglasses either that the lenses in the glasses are impact resistant or that the lenses are nonimpact resistant.



§ 20-27-502 - Standards.

Eyeglasses sold or prescribed in this state as impact-resistant eyeglasses shall meet the following minimum standards:

(1) If the lenses of the eyeglasses are made of glass, the lenses shall be capable of withstanding the impact of a five-eighths inch (5/8'') steel ball dropped from a height of fifty inches (50'');

(2) (A) When plastic materials are used in the construction of ophthalmic lenses or frames, the material shall be slow burning.

(B) Cellulose nitrate or materials having flammability characteristics approximating those of cellulose nitrate shall not be used.

(C) Flammability of the materials shall be no greater than that exhibited by cellulose acetate or acetate butyrate.






Subchapter 6 - -- Lead Poisoning Prevention

§ 20-27-601 - Purpose.

The purpose of this subchapter is to provide for the prevention, screening, diagnosis, and treatment of lead poisoning, including elimination of the sources of the poisoning through such research, educational, epidemiological, and clinical activities as may be necessary.



§ 20-27-602 - Definitions.

As used in this subchapter:

(1) "Agency" means the Division of Health of the Department of Health and Human Services;

(2) "Board" means the State Board of Health;

(3) "Director" means the Director of the Division of Health of the Department of Health and Human Services or his or her authorized delegate or representative;

(4) "Dwelling" means a structure, all or part of which is designed or used for or in connection with human habitation, including garages, carports, sheds, fences, and gates;

(5) "Dwelling unit" means any room, group of rooms, or other interior area of a structure designed or used for human habitation;

(6) "Exposed surface" means all interior surfaces of a dwelling or dwelling unit and those exterior surfaces which are readily accessible to children under six (6) years of age, such as stairs, porches, railings, windows, doors, facings, sills, and siding;

(7) "Lead-bearing substance" means any paint, lacquer, glaze, or other applied surface coatings, putty, plaster, structural material, or similar substance which contains more than five-tenths of one percent (0.5%) lead metal by weight in the total nonvolatile contents of the substance, or any such substance containing an amount of lead metal not to exceed five-tenths of one percent (0.5%) as hereafter may be established by federal law or regulation;

(8) "Occupant" or "tenant" means any person living, sleeping, cooking, eating in, or having actual possession of a dwelling or dwelling unit;

(9) "Owner" means any person who alone, jointly, or severally with others has legal title to, charge, care, or control of any dwelling or dwelling unit as owner, as agent of the owner, or as executor, administrator, trustee, or guardian of the estate of the owner; and

(10) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision, or combination thereof or any agent or representative of the foregoing.



§ 20-27-603 - Political subdivision laws permitted.

This subchapter shall not prohibit any political subdivision from enacting and enforcing ordinances or laws for the prevention and control of lead poisoning which provide the same or more restrictive provisions as this subchapter or the rules and regulations promulgated pursuant to this subchapter.



§ 20-27-604 - Injunction.

When in the judgment of the Division of Health of the Department of Health and Human Services any person has engaged in or is about to engage in any acts or practices of commission or omission which constitute or will constitute a violation of any provision of this subchapter or any rule, regulation, or order issued under this subchapter, the Attorney General, upon written notice thereof by the agency, shall make application to the court of competent jurisdiction for an order enjoining the acts or practices or for an order directing compliance. Upon a showing by the agency that the person has engaged in or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.



§ 20-27-605 - Lead Poisoning Prevention and Control Agency -- Director.

(a) The Division of Health of the Department of Health and Human Services is designated as the Lead Poisoning Prevention and Control Agency.

(b) The Director of the Division of Health of the Department of Health and Human Services shall perform the functions vested in the agency pursuant to this subchapter.

(c) In discharging its function in lead poisoning prevention and control, the agency may:

(1) Develop a screening program to identify children under six (6) years of age with lead poisoning or potential lead poisoning;

(2) Report immediately all actual or suspected cases of lead poisoning found in the screening program to the parent or legal guardian;

(3) Follow up the positive screening results by referring children with extremely high blood lead levels for clinical evaluations or treatment and retest children with minimal elevated levels within three (3) months;

(4) Investigate the lead hazard in the places of residence and frequent occupancy of children with elevated blood lead readings;

(5) Notify the owner and occupant in writing of the lead hazard and, if necessary and after a hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., require discontinuance within thirty (30) days of a paint condition conducive to lead poisoning in any designated dwelling;

(6) Prescribe in written notice to the owner and the occupant the method of discontinuance of the lead paint condition conducive to lead poisoning;

(7) Advise, consult, and cooperate with other agencies of the state, the federal government, municipal agencies, other state and interstate agencies, political subdivisions, and other private or public groups concerned with the prevention and control of lead poisoning;

(8) Collect and disseminate information relating to the prevention and control of lead poisoning;

(9) Formulate, adopt, promulgate, amend, and repeal rules and regulations for the prevention and control of lead poisoning; and

(10) Issue such orders or modifications thereof as may be necessary in connection with proceedings under this subchapter.



§ 20-27-606 - Search warrant required for inspection -- Exception.

(a) For reasonable cause, the Director of the Division of Health of the Department of Health and Human Services may obtain from any court of record in the county where a dwelling or other property is located a search warrant permitting the director's designee to enter at all reasonable times upon any private or public property, including dwellings or dwelling units. Entry may be made for the purpose of determining whether or not a lead poisoning hazard or potential hazard exists, including the collection of samples of laboratory analyses, and to determine abatement compliance. However, entry onto or into any property under the jurisdiction and control of the federal government shall be effected only with the concurrence of the federal government or its designated representative.

(b) Entry without a warrant may be made by an agent of this agency if he or she reasonably believes that exigent circumstances exist posing a clear threat to the health of any person.



§ 20-27-607 - Notification of hazard -- Abatement.

(a) After completion of an inspection or investigation, the Director of the Division of Health of the Department of Health and Human Services or his or her designee shall notify the owner and tenant of his or her findings and, in the event any lead hazard was found, the notification shall contain instructions pertaining to abatement as prescribed by this subchapter and rules and regulations promulgated pursuant to this subchapter.

(b) If the lead hazard has not been properly abated within thirty (30) days after receipt of notification, the owner shall be in violation of this subchapter.



§ 20-27-608 - Retaliatory action prohibited.

(a) After receiving notice of the presence of lead hazards, no owner of any dwelling or dwelling unit shall engage in retaliatory action against an occupant of the affected dwelling or dwelling unit especially as pertains to eviction or threat of eviction because of the presence of lead hazards.

(b) This section is not intended to preclude an owner from finding other suitable housing for and in agreement with the occupant if such action is determined to be in the best interest of the occupant during the hazard abatement period.






Subchapter 7 - -- Public Smoking

§ 20-27-704 - Findings.

The General Assembly finds that:

(1) Direct smoking of tobacco and indirect smoking of tobacco through inhaling the smoke of those who are smoking nearby are major causes of preventable diseases and death; and

(2) Prohibiting tobacco use in medical facilities will decrease the use of tobacco and exposure to harm from tobacco.



§ 20-27-705 - Definitions.

For purposes of §§ 20-27-704 -- 20-27-708:

(1) "Grounds" means the buildings in and on which medical facilities operate, together with all property owned by a medical facility that is contiguous to the buildings in which medical services are provided;

(2) (A) "Medical facilities" means hospitals, including both inpatient and outpatient services, as well as hospital-owned and operated ambulatory surgery centers and hospital-owned and operated free-standing medical clinics.

(B) "Medical facilities" does not include psychiatric hospitals as defined by the Division of Health of the Department of Health and Human Services rules for hospitals and related institutions; and

(3) "Tobacco" means cigars, cigarettes, pipes, or other tobacco-smoking devices.



§ 20-27-706 - Prohibition of smoking at medical facilities.

(a) Smoking of tobacco is prohibited in and on the grounds of all medical facilities.

(b) (1) Each medical facility shall request any person who violates subsection (a) of this section to desist.

(2) If the violation continues, the medical facility may report the violation to the appropriate law enforcement agency.



§ 20-27-707 - Exception.

(a) If a treating physician determines that an inpatient's treatment will be substantially impaired by the denial to that patient of the use of tobacco, the physician may enter a written order permitting the use of tobacco by that patient.

(b) The order shall be consistent with:

(1) The medical facility's medical staff bylaws;

(2) Hospital regulations; and

(3) Local ordinances.



§ 20-27-708 - Penalty.

A violation of § 20-27-706 is a Class C misdemeanor.



§ 20-27-709 - Notice at medical facilities.

(a) Each medical facility shall post signs in prominent places in its facilities and on its property to explain the prohibition of smoking under § 20-27-706.

(b) (1) Notices shall be written in English and Spanish.

(2) For a person who cannot read the signs, the prohibition of smoking in a medical facility on its grounds shall be given verbally in the appropriate language before any enforcement of the prohibition against the violator.

(c) The Division of Health of the Department of Health and Human Services may treat a violation of this section as a deficiency to be assessed against the medical facility.






Subchapter 8 - -- Refrigerators, Iceboxes, etc.

§ 20-27-801 - Unlawful to leave unattended -- Exception.

(a) (1) It shall be unlawful for any person, firm, or corporation to leave or permit to remain outside of any dwelling, building, or other structure or within any unoccupied or abandoned building, dwelling, or other structure under his, her, or its control in a place accessible to children any abandoned, unattended, or discarded icebox, refrigerator, or other container that has an air-tight door or lid, snaplock, or other locking device that may not be released from the inside without first removing the door or lid, snaplock, or other locking device from the icebox, refrigerator, or container.

(2) This subchapter shall not apply to reefers, refrigerator, or icer cars of any railroad or railway express agency or any other refrigerator vehicles unless the vehicles have been abandoned or discarded.

(b) (1) The Labor Safety Administrator of the Department of Labor or any of his or her deputies or inspectors shall have the right to remove the door hinges or to dismantle, if necessary, any icebox, refrigerator, or other container that has an air-tight door or lid, snaplock, or other locking device that violates this subchapter.

(2) The administrator or any of his or her deputies or inspectors shall have the right to enter any junkyard, vacant lot, dump, yard, unoccupied or abandoned building, dwelling, or other structure or place frequented by children in order to perform duties pursuant to this section.

(c) (1) Any person, firm, or corporation that is found guilty of a violation of this section shall be guilty of a violation and upon conviction subject to a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each violation.

(2) Each icebox, refrigerator, or other container abandoned in a condition contrary to this section shall be deemed a separate offense.



§ 20-27-802 - Inside door handles required on certain walk-in refrigerators, etc.

The Labor Safety Administrator of the Department of Labor or any of his or her deputies or inspectors may require the installation of inside door handles on any walk-in refrigerator, icebox, freezer, or door of a cold storage room where in his or her discretion the absence of inside door handles in the freezing unit may endanger the life of any employee or other authorized personnel using the unit.






Subchapter 9 - -- Safety Glazing Materials

§ 20-27-901 - Definitions.

As used in this subchapter:

(1) "Fabricator" means a person who fabricates, assembles, or glazes from component parts such structures or products commonly known as sliding glass doors, entrance doors, adjacent fixed glazed panels, storm doors, shower doors, bathtub enclosures, panels to be fixed glazed, entrance doors, or other structures to be glazed, to be used or installed in hazardous locations;

(2) (A) "Hazardous locations" means those areas in residential, commercial, and public buildings where the use of other than safety glazing materials would constitute a hazard as the Director of the Department of Labor may determine after notice and hearings as are now required by law.

(B) "Hazardous locations" shall specifically include those installations, glazed or unglazed, known as sliding glass doors, framed or unframed glass doors, and adjacent fixed glazed panels which may be mistaken for a means of ingress or egress, storm doors, shower doors, and tub enclosures whether or not the glazing in the doors, panels, or enclosures is transparent;

(3) "Installer" means those persons or concerns who or which install glazing materials or build structures containing glazing materials in hazardous locations;

(4) "Manufacturer" means a person who manufactures safety glazing material; and

(5) "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass, or rigid plastic, which meets the test requirements of the American National Standards Institute Standard Z-97.1 -- 1972 and which is so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with glazing material.



§ 20-27-902 - Penalties.

(a) Any person or company violating any of the provisions of this subchapter shall be guilty of a misdemeanor.

(b) Upon conviction, the person or company shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or imprisoned in the county jail not more than thirty (30) days, or both fined and imprisoned.



§ 20-27-903 - Labeling required.

(a) (1) Each light of safety glazing material manufactured, distributed, imported, or sold for use in hazardous locations or installed in a hazardous location within this state shall be labeled as such by etching, sand blasting, firing of ceramic material, or pressure sensitive labels on the safety glazing material.

(2) The label shall identify the labeler, whether manufacturer, fabricator, or installer, the thickness and type of safety glazing material, and the fact that the material meets the test requirements of American National Standards Institute Standard Z-97.1 -- 1972.

(3) The label shall be legible and visible after installation.

(b) Safety glazing labeling shall not be used on other than safety glazing materials.



§ 20-27-904 - Requirement in hazardous locations -- Exceptions.

(a) It is unlawful in this state to knowingly sell, fabricate, assemble, glaze, install, consent to installation, or cause to be installed glazing materials other than safety glazing materials in, or for use in, any hazardous locations.

(b) This section shall not apply to the replacement of glazing materials in a residence constructed for occupancy of not more than two (2) families, which residence is in existence on January 1, 1974.



§ 20-27-905 - Nonliability of employees.

No liability under this subchapter is created for workers who are employees of a contractor, subcontractor, material supplier, or other employer responsible for compliance with this subchapter.






Subchapter 10 - -- Removal of Asbestos Material

§ 20-27-1001 - Purpose.

The purpose of this subchapter is to protect the public health and safety and the environment and to qualify the Arkansas Department of Environmental Quality to adopt, administer, and enforce a program for licensing training providers involved with the training of regulated asbestos professionals, for licensing asbestos abatement consultants and asbestos abatement contractors, and for certifying air monitors, contractor-supervisors, inspectors, management planners, project designers, and workers involved with demolitions, renovations, and asbestos-response actions in which regulated asbestos-containing materials are disturbed in accordance with this subchapter, the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., and regulations issued pursuant thereto.



§ 20-27-1002 - Penalties.

(a) Any person who violates any provision of this subchapter or commits any unlawful act thereunder or who violates any regulation or order of the Arkansas Pollution Control and Ecology Commission shall be subject to the penalty provisions provided in § 8-4-103.

(b) All moneys collected as civil penalties shall be deposited into the Hazardous Substance Remedial Action Trust Fund as provided by § 8-7-509.



§ 20-27-1003 - Definitions.

As used in this subchapter:

(1) "Air monitor" means any person who collects airborne samples for analysis of asbestos fibers;

(2) "Asbestos abatement consultant" means any person or other legal entity, however organized, that acts as an agent for the owner or operator in performing demolitions, renovations, or response actions which will involve, or may involve, the removal or disturbance of asbestos-containing materials in any facility;

(3) "Asbestos abatement contractor" means any person or other legal entity, however organized, that acts as an agent for the owner or operator in performing demolitions, renovations, or response actions which will involve, or may involve, the removal or disturbance of asbestos-containing materials in any facility;

(4) "Category I nonfriable asbestos-containing material" means asbestos-containing packings, gaskets, resilient floor coverings, and asphalt roofing products containing more than one percent (1%) asbestos as determined using the method specified in Appendix E, Subpart E, 40 C.F.R. Part 763, Section 1, Polarized Light Microscopy;

(5) "Category II nonfriable asbestos-containing material" means any material excluding Category I nonfriable asbestos-containing materials containing more than one percent (1%) asbestos as determined using the methods specified in Appendix E, Subpart E, 40 C.F.R. Part 763, Section 1, Polarized Light Microscopy that when dry cannot be crumbled, pulverized, or reduced to powder by hand pressure;

(6) "Certificate" means a document issued by the Arkansas Department of Environmental Quality to any person certifying that that person has satisfactorily completed asbestos training, examination, and other requirements established by the department to perform the duties of the following:

(A) Air monitor;

(B) Contractor/supervisor;

(C) Inspector;

(D) Management planner;

(E) Project designer; and

(F) Worker;

(7) "Contractor/supervisor" means any person who supervises the following activities with respect to friable asbestos-containing material in a facility:

(A) A response action other than a small-scale short-duration activity;

(B) A maintenance activity that disturbs friable asbestos-containing material other than a small-scale short-duration activity; or

(C) A response action for a major fiber-release episode;

(8) "Demolition" means the wrecking or taking out of any load-supporting structural member of a facility together with any related handling operations or intentional burning of a facility;

(9) "Department" means the Arkansas Department of Environmental Quality;

(10) "Director" means the Director of the Arkansas Department of Environmental Quality;

(11) (A) "Facility" means:

(i) Any institutional, commercial, public, industrial, or residential structure, installation, or building, including any structure, installation, or building containing condominiums or individual dwelling units operated as a residential cooperative but excluding residential buildings having four (4) or fewer dwelling units;

(ii) Any ship; and

(iii) Any active or inactive waste disposal site.

(B) For purposes of this definition, any building, structure, or installation that contains a loft used as a dwelling is not considered a residential structure, installation, or building. Any structure, installation, or building that was previously subject to this regulation is not excluded, regardless of its current use or function;

(12) "Friable asbestos materials" means any materials containing more than one percent (1%) asbestos as determined by using the method specified in Appendix E, Subpart E, 40 C.F.R. Part 763, Section 1, Polarized Light Microscopy that when dry can be crumbled, pulverized, or reduced to powder by hand pressure;

(13) "Inspector" means any person who inspects for asbestos-containing material in a facility;

(14) "License" means a document issued by the department to an asbestos abatement contractor, asbestos abatement consultant, or training provider who meets the criteria for licensing as established by the department;

(15) "Management planner" means any person who prepares management plans for a school;

(16) "Nonfriable asbestos-containing material" means any material containing more than one percent (1%) of asbestos as determined using the method specified in Appendix E, Subpart E, 40 C.F.R. Part 763, Section 1, Polarized Light Microscopy, that when dry cannot be crumbled, pulverized, or reduced to powder by hand pressure;

(17) "Owner or operator" means any person who owns, leases, operates, controls, or supervises the facility being demolished or renovated or any person who owns, leases, operates, controls, or supervises the demolition or renovation operation, or both;

(18) "Project designer" means any person who designs the following activities with respect to friable asbestos-containing material in a facility:

(A) A response action other than a small-scale short-duration activity;

(B) A maintenance activity that disturbs friable asbestos-containing material other than a small-scale short-duration activity; or

(C) Response action for a major fiber-release episode;

(19) "Regulated asbestos-containing material" means:

(A) Friable asbestos material;

(B) Category I nonfriable asbestos-containing material that has become friable;

(C) Category I nonfriable asbestos-containing material that will be or has been subjected to sanding, grinding, cutting, or abrading; or

(D) Category II nonfriable asbestos-containing material that has a high probability of becoming or has become crumbled, pulverized, or reduced to powder by the forces expected to act on the material in the course of demolition or renovation operations regulated by this subchapter;

(20) "Renovation" means altering a facility or one (1) or more facility components in any way, including the stripping or removal of regulated asbestos-containing material from a facility component. Operations in which load-supporting structural members are wrecked or taken out are demolitions;

(21) "Response action" means a method, including removal, encapsulation, enclosure, repair, and operation and maintenance, that protects human health and the environment from friable asbestos-containing material;

(22) "Training provider" means any person or other legal entity, however organized, that conducts some or all of the training programs for asbestos professional disciplines which are regulated by the department; and

(23) "Worker" means any person who carries out any of the following activities with respect to friable asbestos-containing material in a facility:

(A) A response action other than a small-scale short-duration activity;

(B) A maintenance activity that disturbs friable asbestos-containing material other than a small-scale short-duration activity; or

(C) A response action for a major fiber-release episode.



§ 20-27-1004 - Powers and duties of the Arkansas Department of Environmental Quality.

The Arkansas Department of Environmental Quality shall be charged with the responsibility of administering and enforcing this subchapter and is given and charged with the following powers and duties:

(1) To require and regulate training and examinations for all disciplines certified by this subchapter and the regulations promulgated pursuant to this subchapter;

(2) To establish standards and procedures for the licensing of consultants, contractors, and training providers and to establish performance standards for the abatement of friable and nonfriable asbestos materials. The performance standards shall be as stringent as those standards adopted by the United States Environmental Protection Agency pursuant to section 112 of the Clean Air Act;

(3) To enforce regulations necessary or appropriate to the implementation of this subchapter, including taking legal action in any court of competent jurisdiction;

(4) To issue licenses and certificates to all applicants who satisfy the requirements of this subchapter and any regulations issued pursuant to this subchapter, to renew the licenses and certificates, and to suspend or revoke the licenses and certificates for cause and after notice and opportunity for hearing; and

(5) To establish annual license fees for asbestos abatement consultants, asbestos abatement contractors, and training providers, annual certification fees for air monitors, contractor/supervisors, inspectors, management planners, project designers, and workers in order to recover the costs of processing license and certificate applications and the issuance of licenses and certificates, and such other fees as are necessary to recover the costs of enforcing this subchapter.



§ 20-27-1005 - Procedures.

The procedures of the Arkansas Department of Environmental Quality and the Arkansas Pollution Control and Ecology Commission for issuance of rules and regulations, conduct of hearings, notice, power of subpoena, review of action on licenses, right of appeal, presumptions, finality of actions, and related matters shall be as provided in Part I of the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., including, but not limited to, §§ 8-4-205, 8-4-210, 8-4-212 -- 8-4-214, and 8-4-218 -- 8-4-229.



§ 20-27-1006 - License required -- Exceptions.

(a) Any asbestos abatement consultant or asbestos abatement contractor shall obtain a license under this section from the Arkansas Department of Environmental Quality prior to actively engaging in any asbestos demolition, renovation, or asbestos response action, and any training provider shall obtain a license under this section from the department prior to actively engaging in any asbestos training as provided by this subchapter.

(b) (1) The application for license shall be made in the manner and form required by the department. An application for license or renewal of a license shall be accompanied by proof of liability insurance coverage in the form and amount required by the department and proof of training and examination as required by the department.

(2) Training providers shall not be required to furnish proof of liability insurance coverage under subdivision (b)(1) of this section.

(c) (1) The department shall license all applicants for licenses under this subchapter who satisfy the requirements of this subchapter.

(2) Licenses shall be valid for a period of one (1) year.

(3) Licenses shall be renewable upon application and upon satisfying the renewal requirements of the department.

(d) State and federal governments and subdivisions thereof shall be exempt, except for training providers, from the license requirements of this section.



§ 20-27-1007 - Prohibitions.

It shall be unlawful for any person:

(1) To conduct:

(A) Asbestos response actions, demolitions, or renovations without having first obtained a license from the Arkansas Department of Environmental Quality when acting as an asbestos abatement consultant or as an asbestos abatement contractor;

(B) Training without having first obtained a license from the department when acting as an asbestos training provider; or

(C) Asbestos response actions, demolitions, or renovations without having first obtained certification from the department when acting as a clearance air monitor, contractor/supervisor, inspector, management planner, project designer, or worker;

(2) To participate in any response action, demolition, or renovation contrary to the regulations or orders issued under this subchapter or contrary to the Arkansas Water and Air Pollution Control Act, § 8-4-101 et seq., and the Arkansas Solid Waste Management Act, § 8-6-201 et seq., and the regulations promulgated thereunder, whether or not such person is required to have a license or certificate pursuant to this subchapter;

(3) To knowingly make any false statement, representation, or certification in any application, record, report, or other document filed or required to be maintained under this subchapter or regulations adopted pursuant to this subchapter or to falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this subchapter or any regulations adopted pursuant to this subchapter; or

(4) To violate any provision of this subchapter or any regulation or order adopted or issued under this subchapter.






Subchapter 11 - -- Blasting

§ 20-27-1101 - Penalty.

Any person who knowingly violates any provision of this subchapter or any regulation or order adopted pursuant to this subchapter shall be guilty of a Class B misdemeanor.



§ 20-27-1102 - Rules and regulations -- Enforcement -- Administration.

(a) The Director of the Department of Labor shall promulgate regulations to establish minimum standards for the qualifications of those individuals performing blasting in Arkansas.

(b) The director shall implement, enforce, and administer this subchapter and the regulations adopted pursuant to this subchapter.

(c) Regulations under this section shall be adopted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) (1) The director may establish by regulation fees for certifying individuals as qualified to perform blasting in Arkansas.

(2) The fees shall not exceed the sum of thirty dollars ($30.00) per applicant.



§ 20-27-1103 - Exemptions.

This subchapter shall not apply to the following:

(1) Blasting conducted at a surface coal mine regulated by the Arkansas Department of Environmental Quality pursuant to the Arkansas Surface Coal Mining and Reclamation Act of 1979, § 15-58-101 et seq.; and

(2) Blasting conducted during seismic operations regulated by the Oil and Gas Commission pursuant to § 15-71-114.






Subchapter 12 - -- Mobile Home and Travel Trailer Parks

§ 20-27-1201 - Sewage disposal plans -- Fees.

(a) As used in this section:

(1) "Division" means the Division of Health of the Department of Health and Human Services;

(2) "Mobile home" means a transportable, single-family dwelling unit suitable for year-round occupancy and containing the same water supply, waste disposal, and electrical conveniences as immobile housing;

(3) "Travel trailer" means a vehicular, portable structure built on a chassis, designed to be used as a temporary dwelling for travel, recreational, and vacation uses, permanently identified "travel trailer" by the manufacturer of the trailer and, when factory-equipped for the road, it shall have a body width not exceeding eight feet (8') and a length not exceeding thirty-two feet (32').

(b) When a mobile home park or travel trailer park is hereafter constructed utilizing a noncentralized method of sewage disposal, properly prepared plans and specifications for the construction shall be submitted to the Division of Sanitarian Services of the Division of Health of the Department of Health and Human Services for approval before any work is begun.

(c) The plan review fee shall be as follows: Click here to view image.

(d) All fees collected under this section are special revenues and shall be deposited into the State Treasury to the credit of the Public Health Fund to be used exclusively for the operation of the division.

(e) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the department may transfer all unexpended funds received from the collection of plan review fees, as certified by the Chief Fiscal Officer of the State, which shall be carried forward and made available for expenditure for the same purpose for any following fiscal year.






Subchapter 13 - -- Arkansas Quarry and Open Pit Mine Blasting Control Act

§ 20-27-1301 - Title.

This subchapter may be called the "Arkansas Quarry and Open Pit Mine Blasting Control Act".



§ 20-27-1302 - Definitions.

As used in this subchapter:

(1) "Blasting" means the use of explosives or a blasting agent;

(2) "Blasting agent" means any material or mixture, consisting of fuel and oxidizer, that is intended for blasting if the finished product, as mixed for use or shipment, cannot be detonated by means of a No. 8 test blasting cap when unconfined;

(3) "Contractor" means any person conducting blasting at a quarry or open pit mine other than the owner or operator and its employees;

(4) "Department" means the Department of Labor;

(5) "Director" means the Director of the Department of Labor;

(6) "Explosives" means any substance classified as an explosive by either state or federal law;

(7) "Mine" means any quarry or open pit;

(8) "Operator" means any person conducting surface mining operations at a quarry or open pit;

(9) "Owner" means the actual owner of the mine;

(10) "Person" means any individual, partnership, corporation, business, or other entity; and

(11) "Quarry" or "open pit mine" means any open excavation, prospect opening, pit, bank, or open-cut workings for the surface extraction of minerals, stone, or other product for commercial use, excluding coal.



§ 20-27-1303 - Blasting standards.

(a) Blasting shall be conducted to prevent injury to persons, damage to public or private property, adverse impact on any underground mine, and change in the course, channel, or availability of surface or ground water outside the mine's perimeter.

(b) (1) In blasting operations, airblast shall not exceed the maximum limits set forth in 30 C.F.R. 816.67(b), at the location of any structure, residence, public building, school, church, or commercial or institutional building outside the perimeter of a mine and owned or leased by a person other than the mine owner or operator.

(2) (A) If necessary to prevent damage, the Director of the Department of Labor may require lower maximum allowable airblast levels than those specified in subdivision (b)(1) of this section for use in the vicinity of a specific blasting operation.

(B) Such an action shall only be taken following consultation with whatever expert or experts the director deems appropriate.

(3) (A) The director may require airblast measurement of any or all blasts and may specify the locations at which such measurements are taken.

(B) The measuring system shall have an upper-end flat frequency response of at least two hundred hertz (200 Hz). The measuring system shall also have a low-end frequency response of two hertz (2 Hz) and be within minus three decibels (-3 dB) at two hertz (2 Hz).

(c) (1) Flyrock from blasting operations, traveling in the air or along the ground, should not be cast from the mine site.

(2) In the event that flyrock is cast from the mine site, the owner or operator and contractor shall be liable and responsible for any damages, including cleanup and removal of the flyrock.

(d) (1) (A) In blasting operations, ground vibration shall not exceed the maximum limits established in accordance with either the maximum peak particle velocity limits contained in 30 C.F.R. 816.67(d)(2), or the scaled-distance equation established at 30 C.F.R. 816.67(d)(3), at the location of any structure, residence, public building, school, church, or commercial or institutional building outside the perimeter of a mine and owned or leased by a person other than the mine owner or operator.

(B) If a seismographic record for a blast exists or is required, the maximum limit for ground vibration shall be the peak particle velocity limits contained in 30 C.F.R. 816.67(d)(2), at any structure, residence, public building, school, church, or commercial or institutional building.

(2) (A) If necessary to prevent damage, the director may require lower maximum allowable ground vibration levels than those specified in subdivision (d)(1) of this section for use in the vicinity of a specific blasting operation.

(B) Such action shall only be taken following consultation with whatever expert or experts the director deems appropriate.

(3) The director may require an owner or operator to conduct seismic monitoring of any blasts or may specify the location at which the measurements are taken and the degree of detail necessary in the measurement.

(e) (1) The maximum limits for airblast and ground vibration as specified in subdivisions (b)(1) and (d)(1) of this section shall be construed as the threshold below which blasting damage is unlikely to occur. However, the director shall have the authority to promulgate regulations requiring more or less restrictive limits, as appropriate.

(2) Such an action shall only be taken following consultation with whatever expert or experts the director deems appropriate.

(f) (1) If a pit or quarry is closer than three hundred feet (300') from any public highway, road, or street, no blasting shall be conducted without the prior written approval of the director.

(2) Notwithstanding subdivision (f)(1) of this section, any quarry or pit in existence on July 1, 1995, shall be allowed to continue operations without obtaining the written approval of the director.

(g) (1) All blasting operations shall be conducted between sunrise and sunset, unless extraordinary circumstances arise which would necessitate conducting a blast outside these hours.

(2) Such circumstances shall be documented in the blast records required by § 20-27-1304.

(h) (1) Prior to the firing of a blast, the owner or operator or contractor shall follow a definite plan of warning signals that can be clearly seen or heard by anyone in the blasting area.

(2) The owner or operator shall inform all employees at the operation as to the established procedure.



§ 20-27-1304 - Notice of blasting operations.

(a) (1) Any owner or operator and contractor conducting blasting operations in this state on July 1, 1995, shall notify the Director of the Department of Labor of each site or location on which blasting operations are conducted.

(2) Such notice shall be filed with the Department of Labor no later than October 1, 1995.

(b) Any owner or operator and contractor which, after July 1, 1995, begins blasting at a new site or location, or at a site on which no blasting has occurred for a period of six (6) consecutive months, shall notify the director of its operation at least twenty-four (24) hours in advance of the initial blast.

(c) The notice required by subsections (a) and (b) of this section shall be on a form approved by the director and shall include, but not be limited to, the following information:

(1) The name, address, and telephone number of the mine owner or operator;

(2) The name, address, and telephone number of the operator or contractor performing the blast;

(3) The location of the quarry site or open pit mine; and

(4) The location where the records of the blasting operations are to be maintained.

(d) All owners and operators and contractors shall notify the director in writing of any change of address or location.



§ 20-27-1305 - Record keeping.

(a) (1) The owner or operator shall retain a record of all blasts for at least three (3) years.

(2) Upon request, copies of these records shall be made available to the Department of Labor for inspection.

(3) The records shall contain the following data:

(A) The name of the operator or contractor conducting the blast;

(B) The location, date, and time of the blast;

(C) The name and signature and the state certification number of the blaster conducting the blast;

(D) The identification and direction and distance, in feet, from the nearest blast hole to the nearest structure, residence, public building, school, church, or commercial or institutional building outside the perimeter of the mine which is owned or leased by a person other than the mine owner or operator;

(E) The weather conditions, including those which may cause possible adverse blasting effects;

(F) The type of material blasted;

(G) The sketches of the blast pattern, including number of holes, burden, spacing, decks, and delay pattern;

(H) The diameter and depth of the holes;

(I) The types of explosives used;

(J) The total weight of explosives used per hole;

(K) The maximum weight of explosives detonated in an an eight-millisecond period;

(L) The initiation system;

(M) The type and length of stemming;

(N) The mats or other protection used;

(O) The seismographic and airblast records, if required, which shall include:

(i) The type of instrument, the sensitivity, and the calibration signal or certification of annual calibration;

(ii) The exact location of the instrument and the date, time, and distance from the blast;

(iii) The name of the person and firm who set up the instrument;

(iv) The name of the person and firm taking the reading;

(v) The name of the person and firm analyzing the seismographic record; and

(vi) The vibration level or airblast level, or both, recorded;

(P) The reasons and conditions for each unscheduled blast; and

(Q) The reasons and conditions for any blast conducted before sunrise or after sunset.

(b) (1) The records required by subsection (a) of this section shall be maintained at the mine where the blast was conducted or at the regular business location of the owner or operator.

(2) Copies of the records required by subsection (a) of this section shall be maintained by the contractor.



§ 20-27-1306 - Insurance.

(a) All owners, operators, and contractors covered by this subchapter shall maintain a policy of insurance issued by an insurance company authorized to do business in Arkansas and insuring the owner, operator, or contractor against liability for personal injury or property damage arising out of the operation or use of the mine in the minimum amount of one million dollars ($1,000,000) for each incident or occurrence.

(b) Proof of such coverage shall be made available to the Director of the Department of Labor or his or her authorized representative upon request.



§ 20-27-1307 - Exemptions -- Owners and operators.

(a) This subchapter shall not apply to any mine in existence or operation on July 1, 1995, unless the mine or quarry site has been the subject of a criminal or civil proceeding resulting from its blasting operations within the three-year period prior to January 1, 1995.

(b) Notwithstanding subsection (a) of this section, the authority of the Director of the Department of Labor shall not be restricted with respect to:

(1) Mines or quarries which were in existence and operation on July 1, 1995, but which change owners or operators after July 1, 1995; or

(2) New or existing mines or quarries which were not in operation on July 1, 1995.



§ 20-27-1308 - Director -- Powers and duties generally.

(a) In addition to other powers and authority provided by law, the Director of the Department of Labor or his or her authorized representative shall have the following authority:

(1) To promulgate rules and regulations for the administration and enforcement of this subchapter after public hearing and opportunity for public comment;

(2) To establish by rule or regulation standards for the performance of blasting operations at mines after public hearing and opportunity for public comment;

(3) To investigate as to any violation of this subchapter or any rule, regulation, or order issued under this subchapter;

(4) To administer oaths, take or cause to be taken the depositions of witnesses, and require by subpoena the attendance and testimony of witnesses and the production of all records and other evidence relative to any matter under investigation or hearing;

(5) To enter and inspect during normal business hours any mine, any place of business of a mine owner or operator, or any place of business of any contractor engaged in blasting operations at any mine for the purpose of ascertaining compliance with this subchapter and any rule, regulation, or order issued under this subchapter. This right of entry includes the right to examine, inspect, and copy any appropriate records and to question any employees;

(6) To issue cease and desist orders, as well as orders directing that affirmative measures be taken to comply with this subchapter and any rule or regulation issued under this subchapter;

(7) To require, at his or her discretion, a mine owner or operator or contractor to offer a pre-blast survey of all buildings or structures up to a radius of one-half (1/2) mile of the perimeter of the mine prior to the initiation of blasting or the continuation of blasting under such terms and conditions as may be established by order of the director;

(8) To require, at his or her discretion, a mine owner or operator or contractor to develop and submit a blasting plan for approval;

(9) To require, at his or her discretion, a mine owner or operator or contractor to monitor and measure air blasts or ground vibration, or both, under such terms and conditions as may be established by order of the director or to conduct such monitoring and measuring through his or her authorized representative;

(10) To issue a variance from any specific requirement of this subchapter or any rule or regulation issued under this subchapter provided that literal compliance would constitute an undue hardship and that reasonable safety of persons and property is secured;

(11) To certify to official acts;

(12) To assess civil penalties as provided in § 20-27-1313; and

(13) To enforce generally this subchapter and the rules, regulations, and orders issued under this subchapter.

(b) In determining whether to order a pre-blast survey or whether to order monitoring and measurement of air blasts and ground vibration, the director may consider the nature of any written complaints made against that owner or operator or contractor or any written complaints about that specific mine location, as well as the number and frequency of such complaints.

(c) In case of failure of any person to comply with any subpoena lawfully issued under this section or upon the refusal of any witness to produce evidence or to testify to any matter regarding which he or she may be lawfully interrogated, it shall be the duty of any circuit court or judge thereof, upon application of the Department of Labor, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify therein.



§ 20-27-1309 - Hearings, orders, and notices.

(a) All hearings conducted by the Director of the Department of Labor and all orders, notices, and assessments shall conform to the requirements of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) Service of any notice, order, or assessment may be made by delivery to the person to be ordered or notified or by mailing it, postage prepaid, addressed to the person at his or her principal place of business as last of record with the Department of Labor.

(c) (1) Any administrative order issued by the director shall be final, unless within twenty (20) days after service of notice thereof, the person charged with the violation or any complainant entitled to such notice notifies the director in writing that the order is contested.

(2) A complainant entitled to notice is any person who has made a written complaint within the past three (3) years to the department regarding the blasting operations of the person charged with the violation.

(d) If an order is contested, a final administrative order shall be made after hearing.

(e) Any final administrative action is subject to appeal pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-27-1310 - Cooperation with the State Fire Marshal.

(a) The Director of the Department of Labor shall consult the State Fire Marshal regarding the adoption of any rules or regulations.

(b) The Department of Labor and the State Fire Marshal shall cooperate and coordinate their activities in order to avoid duplication of services.



§ 20-27-1311 - Existing rules and regulations -- Orders -- Remedies.

(a) All existing rules and regulations of any other state agency relating to subjects embraced within this subchapter shall remain in full force and effect unless expressly repealed, amended, or superseded by the state agency affected.

(b) All orders entered, permits granted, and pending legal proceedings instituted by any person, public or private, relating to subjects embraced within this subchapter shall remain unimpaired and in full force and effect until superseded by actions taken by the Director of the Department of Labor under this subchapter.

(c) No existing civil or criminal remedies, public or private, for any wrongful action relating to subjects embraced by this subchapter shall be excluded or impaired by this subchapter.



§ 20-27-1312 - Criminal penalties.

(a) Except as provided in subsection (b) of this section, any person who violates any provision of this subchapter or who violates any rule, regulation, or order issued under this subchapter shall be guilty of a Class A misdemeanor.

(b) (1) It shall be unlawful for a person to:

(A) Violate any provision of this subchapter or any rule, regulation, or order issued under this subchapter and leave the state or remove his or her person from the jurisdiction of this state;

(B) Purposely, knowingly, or recklessly conduct blasting in a manner prohibited by this subchapter or any rule, regulation, or order issued under this subchapter and thereby create a substantial likelihood of adversely affecting the health, safety, welfare, or property of any person, including the state or any political subdivision of the state; or

(C) Purposely or knowingly make any false statement, representation, omission, or certification in any document required to be maintained under this subchapter or to falsify, tamper with, or render inaccurate any monitoring device, method, or record required to be maintained under this subchapter.

(2) A person who violates this subsection shall be guilty of a Class D felony.



§ 20-27-1313 - Civil penalties.

(a) (1) Any person who violates any provision of this subchapter or who violates any rule, regulation, or order issued under this subchapter may be assessed an administrative civil penalty by the Director of the Department of Labor in an amount not to exceed ten thousand dollars ($10,000) per violation.

(2) Each day of a continuing violation may be deemed a separate violation for purposes of penalty assessment.

(b) (1) Assessment of a civil penalty by the director shall be made no later than three (3) years from the date of the occurrence of the violation.

(2) (A) In his or her discretion, the director may accept payment of assessed civil penalties in installments.

(B) The assessment by the director shall be final, unless, within twenty (20) days after service of notice thereof by certified mail, the person charged with the violation or any complainant entitled to such notice notifies the director in writing that the proposed assessment is contested.

(C) If an assessment is contested, a final administrative determination shall be made pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) When finally determined, the amount of any assessment may be recovered in a civil action brought by the director in a court of competent jurisdiction without paying costs or giving bond for costs.

(d) (1) Sums collected as reimbursement for expenses, costs, and damages to the Department of Labor shall be deposited into the operating fund of the department.

(2) Sums collected as civil penalties shall be deposited into the general fund of the State Treasury.

(e) Notice of any assessment by the director shall be served on any person who has made a written complaint within the past three (3) years to the department regarding the blasting operations of the person charged with the violation.



§ 20-27-1314 - Restraint.

In addition to the civil penalty provided in § 20-27-1313, the Director of the Department of Labor may petition any court of competent jurisdiction without paying costs or giving bond for costs to:

(1) (A) Enjoin or restrain any violation of or compel compliance with this subchapter and any rules, regulations, or orders issued under this subchapter.

(B) In situations in which there is an imminent threat to public or worker safety or to property, the director may seek a temporary restraining order for the cessation of any blasting;

(2) Affirmatively order that such remedial measures be taken as may be necessary or appropriate to implement or effectuate the purposes and intent of this subchapter; and

(3) Recover all costs, expenses, and damages to the Department of Labor and any other agency or subdivision of the state in enforcing or effectuating this subchapter.



§ 20-27-1315 - Private right of action.

Any person adversely affected by a violation of this subchapter or any rules, regulations, or orders issued pursuant to this subchapter shall have a private right of action for relief against the violator.



§ 20-27-1316 - Joint and several liability.

The owner or operator of any quarry or open pit mine where a blast is conducted and any contractor conducting the blast shall be jointly and severally liable for violations of this subchapter and any rules or regulations issued under this subchapter.



§ 20-27-1317 - Injunctive relief.

In addition to all other remedies provided by this subchapter, the Attorney General and the prosecuting attorney of a county may apply to the circuit court or the judge in vacation of the county where the quarry or open pit mine is located for an injunction to restrain, prevent, or abate a public nuisance related to the subjects embraced by this subchapter or any violation of this subchapter or the rules, regulations, or orders issued under this subchapter.






Subchapter 14 - -- CPVC Pipe

§ 20-27-1401 - Use of CPVC pipe authorized for certain residential structures.

Chlorinated polyvinyl chloride SDR11 pipe and fittings may hereafter be used in the above-concrete installation of potable hot and cold water distribution systems in residential structures containing no more than four (4) living units.






Subchapter 15 - -- Body Piercing, Branding, and Tattooing

§ 20-27-1501 - Definitions.

As used in this subchapter:

(1) "Artist" means any person other than a licensed physician who performs body art on a human;

(2) "Artist in training" means a person who:

(A) Is in training under the supervision of an artist trainer or a physician; and

(B) Shall not independently perform body art;

(3) "Artist trainer" means an artist who:

(A) Is licensed by the Department of Health;

(B) Has worked in a body art establishment licensed by the department for at least three (3) years and been in compliance with department rules governing body artists;

(C) Has completed the course required under § 20-27-1506; and

(D) Is a registered instructor with the State Board of Private Career Education;

(4) "Body art" means procedures that include:

(A) Tattooing;

(B) Body piercing;

(C) Branding; or

(D) Permanent cosmetics;

(5) (A) "Body piercing" means the creation of an opening in the body of a human being for the purpose of inserting jewelry or other decoration.

(B) "Body piercing" shall not include piercing an ear with a disposable, single-use stud or solid needle that is applied using a mechanical device to force the needle or stud through the ear;

(6) "Branding" means a permanent mark made on human tissue by burning with a hot iron or other instrument;

(7) "Establishment" means any place or facility:

(A) Where body art is performed; and

(B) That has a body artist licensed in Arkansas on staff;

(8) "Guest artist" means a body artist from a state other than Arkansas or a country other than the United States who holds a license from the body art regulatory board or agency in that state or country;

(9) "Permanent cosmetics" means the application of permanent or semipermanent pigmentation by the penetration of the skin with a needle or instrument to:

(A) The face for cosmetic purposes; or

(B) Any part of the body for scar coverage or other corrective purposes; and

(10) (A) "Tattooing" means any method of placing designs, letters, scrolls, figures, symbols, or any other marks upon or under the skin by introducing pigments or by the production of scars to form indelible marks with the aid of needles or other instruments.

(B) "Tattooing" does not include permanent cosmetics.



§ 20-27-1502 - Unlawful to perform body art on a person under eighteen years of age.

(a) A person under eighteen (18) years of age shall not undergo body art unless:

(1) Written consent is given by the person's parent or legal guardian; and

(2) (A) The parent or legal guardian is present during the procedure.

(B) When providing written consent, the parent or legal guardian shall produce photo-bearing identification and attest in writing that the individual is the person's parent or legal guardian.

(b) Regardless of age, the person receiving the body art shall attest to the fact that he or she is not under the influence of drugs or alcohol.

(c) Printed instructions on the care of the skin and the body art shall be given to each person after the procedure, and a copy of the instructions shall be posted in a conspicuous place in the body art establishment.

(d) (1) In addition to the attestations required in subsections (a) and (b) of this section, records shall be kept of the names of all persons receiving body art and of the parents or guardians giving consent under the rules promulgated by the State Board of Health to implement this subchapter.

(2) All required signatures shall be in ink, and required records shall be available at a reasonable time for examination by the Department of Health and by local health officials.

(e) (1) Except as provided in subsection (a) of this section, it is unlawful to perform body art on a person under eighteen (18) years of age, and any person who pleads guilty or nolo contendere to or is found guilty of a violation of this subdivision (e)(1) is guilty of a Class C misdemeanor.

(2) Any person who falsely claims to be the minor's parent or legal guardian for the purpose of obtaining body art for a person under eighteen (18) years of age shall be guilty of a Class A misdemeanor.

(3) It is not a defense to a criminal prosecution under this section that at the time of the offense, the person who received the body art possessed a letter of consent from the person's parent or legal guardian if the letter was forged or if a person falsely assumed the identity of the minor's parent or legal guardian.

(f) (1) It is unlawful to perform body art on any person under eighteen (18) years of age in any unlicensed facility.

(2) A person who pleads guilty or nolo contendere to or is found guilty of a violation of subdivision (f)(1) of this section is guilty of a Class D felony.



§ 20-27-1503 - Department of Health to license, regulate, and inspect for health hazards.

(a) (1) Body art establishments which and artists who perform body art shall be licensed by the Department of Health.

(2) The business premises, equipment, procedures, techniques, and conditions of those businesses shall be subject to periodic inspection by the department.

(b) (1) The department may adopt appropriate rules regarding the artists, premises, equipment, procedures, techniques, and conditions of establishments which perform procedures subject to this subchapter to assure that the premises, equipment, procedures, techniques, and conditions are aseptic and do not constitute a health hazard.

(2) Any rule affecting body art establishments in effect on August 13, 2001, shall remain in effect until the State Board of Health adopts rules pursuant to this subchapter.

(c) Applicants for a license shall file applications upon forms prescribed by the department.

(d) A license shall be issued only for the premises and persons in the application and shall not be transferable.

(e) (1) (A) The department shall levy and collect an annual fee of one hundred fifty dollars ($150) per facility for issuance of a license to an establishment that performs body art.

(B) The department shall levy and collect an annual fee of one hundred dollars ($100) per artist for issuance of a license to an artist who performs body art.

(2) The annual fee shall be based upon the calendar year, January 1 through December 31, with fees for any given year due by December 31 of the previous year.

(3) If the annual fee for a licensed establishment has not been paid by March 1 of the calendar year, the establishment shall be closed until a new license has been issued by the department and the annual fee has been paid.

(4) (A) If the annual fee for a licensed artist has not been paid by March 1 of the calendar year, the artist shall have his or her license revoked.

(B) If an artist has his or her license revoked, he or she shall be retested and complete a new residency as an artist in training under a licensed artist before a license may be reissued.

(5) In addition to the penalty provisions found in this subsection, any studio or business owner operating without a current license is subject to the penalties and fines allowed by § 20-7-101.

(f) All fees levied and collected under this subchapter are declared to be special revenues and shall be deposited into the State Treasury, there to be credited to the Public Health Fund to be used exclusively for the Tattoo and Piercing Program of the department.

(g) Subject to any rules as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the department may transfer all unexpended funds relative to the health facility services that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-27-1504 - Local health officials.

(a) Any city or county department of health may periodically inspect body art establishments on the basis of compliance with state, city, or county sanitary regulations.

(b) The governing body of any municipality or county may adopt by ordinance local sanitary regulations of body art establishments.



§ 20-27-1505 - No criminal liability.

Nothing in this subchapter creates any liability, criminal or otherwise, for a person under eighteen (18) years of age for undergoing body art.



§ 20-27-1506 - Blood-borne pathogens course.

(a) (1) Each artist trainer and artist in training shall complete a blood-borne pathogens course approved by the Department of Health.

(2) Each artist trainer shall complete the course before training any artist in training.

(3) Each artist in training shall complete the course before applying for the examination required under § 20-27-1508.

(b) (1) (A) The department shall promulgate rules to establish standards for the blood-borne pathogens course required under this section.

(B) The course shall require a minimum of two (2) hours of direct instruction.

(2) The course may be taught by providers approved by the department, including without limitation:

(A) The American Red Cross;

(B) Any nationally recognized body art organization;

(C) Any institution of higher learning; and

(D) Any other individual or group approved by the department.



§ 20-27-1507 - Education of artist in training.

(a) An artist trainer shall be a registered instructor in a school licensed by the State Board of Private Career Education.

(b) (1) (A) During the artist training, each artist in training shall complete not less than three hundred seventy-five (375) clock hours of supervised body art work and classroom instruction in a period not less than six (6) months or more than twenty-four (24) months in an establishment licensed under § 20-27-1503 and § 6-51-601 et seq.

(B) Additional fields of body art training may be added by completing not less than two hundred fifty (250) clock hours of technical and procedural training in each of the other fields of body art in which an artist in training is to be licensed.

(2) (A) The artist trainer shall maintain a training log of the clock hours completed by the artist in training.

(B) The completed training log shall be submitted to the Department of Health at the time of the practical examination under § 20-27-1508.



§ 20-27-1508 - Examination -- Fee.

(a) (1) (A) Each artist in training seeking licensure as an artist under the rules of the Department of Health shall take a written examination and a practical examination prepared or approved by the department.

(B) Upon completion of the hours required under § 20-27-1507, a practical examination shall be conducted by the department in each field of training for which the artist in training is seeking licensure.

(2) Until an artist in training receives a passing grade on both the written examination and the practical examination, no artist in training may:

(A) Be licensed as an artist;

(B) Hold himself or herself out as a licensed artist; or

(C) Independently perform body art.

(b) The department shall levy and collect a fee of fifty dollars ($50.00) from each artist in training who applies to take the written and practical examinations required under this section for licensure as an artist.



§ 20-27-1509 - Temporary demonstration license.

(a) The Department of Health may issue a temporary demonstration license to an artist or establishment or to a supplier of materials for body art for:

(1) Educational purposes;

(2) Trade shows;

(3) Demonstrations of body art products or procedures; and

(4) An appearance as a guest artist.

(b) A temporary demonstration license shall be valid for no more than fourteen (14) consecutive calendar days.

(c) The department shall levy and collect a fee of one hundred fifty dollars ($150) for each temporary demonstration license.

(d) (1) An application for a temporary demonstration license shall be submitted to the department not less than forty-five (45) days prior to the event or appearance as a guest artist.

(2) An artist shall provide evidence of completion of a blood-borne pathogens course with the application.

(e) (1) A person applying for a temporary demonstration license to appear as a guest artist shall provide documentation of licensure in another state or country before the temporary demonstration license may be granted.

(2) The establishment where the guest artist is appearing shall have a licensed body artist on its staff.

(3) A guest artist may be issued a temporary demonstration license to appear as a guest artist no more than one (1) time every six (6) months.






Subchapter 16 - -- Children's Product Safety Act of Arkansas

§ 20-27-1601 - Title.

This subchapter shall be known as the "Children's Product Safety Act of Arkansas".



§ 20-27-1602 - Definitions.

As used in this subchapter:

(1) (A) "Children's product" means a product, including, but not limited to, a full-size crib, non-full-size crib, toddler bed, bed, car seat, chair, high chair, booster chair, hook-on chair, bath seat, gate, or other enclosure for confining a child in a play yard, stationary activity center, carrier, stroller, walker, swing, toy, or play equipment that meets the following criteria:

(i) The product is designed or intended for the care of or use by children under six (6) years of age or is designed or intended for the care of or use by both children under six (6) years of age and children six (6) years of age or older; and

(ii) The product is designed or intended to come into contact with the child while the product is used.

(B) "Children's product" does not mean a product that:

(i) May be used by or for the care of a child under six (6) years of age but is designed or intended for use by the general population or segments of the general population and not solely or primarily for use by or for the care of a child; or

(ii) Is a medication, drug, or food that is intended to be ingested;

(2) "Commercial user" means any person who deals in children's products or who otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to children's products, or any person who is in the business of remanufacturing, retrofitting, selling, leasing, subletting, or otherwise placing in the stream of commerce children's products;

(3) "Crib" means a bed or containment designed to accommodate an infant;

(4) "Full-size crib" means a full-size crib as defined in 16 C.F.R. § 1508.3, as it exists on January 1, 2001, regarding the requirements for full-size cribs;

(5) "Infant" means any person less than thirty-five inches (35'') tall and less than three (3) years of age;

(6) "Non-full-size crib" means a non-full-size crib as defined in 16 C.F.R. § 1509.3, as it exists on January 1, 2001, regarding the requirements for non-full-size cribs; and

(7) "Person" means a natural person, firm, corporation, limited liability company, or association or an employee or agent of a natural person or an entity.



§ 20-27-1603 - Unsafe children's products -- Prohibition.

(a) No commercial user shall remanufacture, retrofit, sell, contract to sell or resell, lease, sublet, or otherwise place in the stream of commerce a children's product that is unsafe.

(b) A children's product is unsafe for purposes of this subchapter if it meets any of the following criteria:

(1) It does not conform to federal law and regulatory standards for the children's product;

(2) It has been recalled for any reason by an agency of the federal government or by the product's manufacturer, distributor, or importer, and the recall has not been rescinded; or

(3) An agency of the federal government has issued a warning that a specific product's intended use constitutes a safety hazard, and the warning has not been rescinded.

(c) (1) The Attorney General shall create, maintain, and update quarterly a comprehensive list of children's products that have been identified as recalled children's products as determined by the United States Consumer Product Safety Commission.

(2) The Attorney General shall make the comprehensive list available to the public at no cost by posting it on the Internet and encouraging links from the Internet site.

(d) A crib is unsafe if it does not conform to the standards existing on January 1, 2001, endorsed or established by the Consumer Product Safety Commission, including, but not limited to, Title 16 of the Code of Federal Regulations and the American Society for Testing and Materials, as follows:

(1) 16 C.F.R. § 1508 and any regulations adopted to amend or supplement the regulations;

(2) 16 C.F.R. § 1509 and any regulations adopted to amend or supplement the regulations;

(3) 16 C.F.R. § 1303 and any regulations adopted to amend or supplement the regulations; and

(4) The following standards and specifications as exist on January 1, 2001, of the American Society for Testing Materials for corner posts of baby cribs and structural integrity of baby cribs:

(A) American Society for Testing Materials F 966-90, concerning corner post standard;

(B) American Society for Testing Materials F 1169-88, concerning structural integrity of full-size baby cribs; and

(C) American Society for Testing Materials F 1822-97, concerning non-full-size cribs.

(e) Cribs that are unsafe shall include, but not be limited to, cribs that have any of the following dangerous features or characteristics:

(1) Corner posts that extend more than one-sixteenth inch (1/16'');

(2) Spaces between side slats more than two and three hundred seventy-five hundredths inch (2.37'');

(3) (A) Mattress support that can be easily dislodged from any point of the crib.

(B) A mattress segment can be easily dislodged if it cannot withstand at least a twenty-five-pound upward force from underneath the crib;

(4) Cutout designs on the end panels;

(5) Rail height dimensions that do not conform to both of the following:

(A) The height of the rail and end panel as measured from the top of the rail or panel in its lowest position to the top of the mattress support in its highest position is at least nine inches (9''); and

(B) The height of the rail and end panel as measured from the top of the rail or panel in its highest position to the top of the mattress support in its lowest position is at least twenty-six inches (26'');

(6) Any screws, bolts, or hardware that are loose and not secured;

(7) Sharp edges, points, or rough surfaces or any wood surfaces that are not smooth and free from splinters, splits, or cracks;

(8) Tears in mesh or fabric sides in a non-full-size crib;

(9) A non-full-size crib that folds in a "V" shape design that does not have top rails that automatically lock into place when the crib is fully set up; or

(10) The mattress pad in a non-full-size mesh or fabric crib exceeds one inch (1'').

(f) (1) An unsafe children's product may be retrofitted if the retrofit has been approved by the agency of the federal government issuing the recall or warning or the agency responsible for approving the warning.

(2) A retrofitted children's product may be sold if it is accompanied at the time of sale by a notice declaring that it is safe to use for a child under six (6) years of age.

(3) The notice shall include:

(A) A description of the original problem which made the recalled product unsafe;

(B) A description of the retrofit which explains how the original problem was eliminated and declaring that it is now safe to use for a child under six (6) years of age; and

(C) (i) The name and address of the commercial user who accomplished the retrofit certifying that the work was done, along with the name and model number of the product retrofitted.

(ii) The commercial user is responsible for ensuring that the notice is present with the retrofitted product at the time of sale.

(g) A retrofit is exempt from this subchapter if:

(1) The retrofit is for a children's product that requires assembly by the consumer;

(2) The approved retrofit is provided with the product by the commercial user;

(3) The retrofit is accompanied at the time of sale by instructions explaining how to apply the retrofit; or

(4) The seller of a previously unsold product accomplishes prior to sale the repair approved or recommended by an agency of the federal government.



§ 20-27-1604 - Remedies and enforcement.

(a) Any act or practice which is a violation of this subchapter shall constitute an unfair and deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(b) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to the Attorney General for the enforcement of this subchapter.

(c) Nothing in this section limits the rights or remedies which are otherwise available to any person under any law.



§ 20-27-1605 - Unsafe children's products -- Child care facilities.

(a) (1) A child care facility may not use or have on the premises an unsafe children's product as described in this subchapter.

(2) This subsection does not apply to an antique or collectible children's product if it is not used by or accessible to any child in the child care facility.

(b) (1) Within sixty (60) calendar days after August 13, 2001, the Attorney General shall send a letter to all licensed child care facilities informing them of the provisions of this subchapter.

(2) (A) The Attorney General shall notify licensed child care facilities of the provisions of this subchapter and of recalled children's products as identified by the United States Consumer Product Safety Commission by maintaining a list of those products on its website.

(B) The list shall be updated quarterly.

(c) The Department of Health and Human Services may promulgate rules to carry out this section.

(d) (1) Each child care facility shall maintain a file containing the list of recalled children's products maintained on the Attorney General's or the commission's website and any updates to the list and shall make the file accessible to the facility staff members and to parents of the children who attend the facility.

(2) A child care facility may request the Attorney General's office to assist it in obtaining the list by providing its name and mailing address to the commission for the purpose of receiving the list of recalled children's products and quarterly updates through a mailing sent directly from the commission or by providing the commission with the facility's electronic mail address so it may receive the list and updates by electronic mail notification.

(e) (1) As part of the licensing, licensing renewal, or periodic update process conducted by the department, each child care facility shall certify in writing on forms provided by the department, that it has reviewed the list of recalled children's products maintained by the office of the Attorney General or the commission and any updates to the list, and that after a thorough inspection, to the best of its knowledge, there are no unsafe children's toys, furniture, or equipment in the facility.

(2) The office of the Attorney General shall prepare a certification form, and the department shall require each facility to complete the certification form in the process of licensing, licensing renewal, or periodic update.

(3) The department shall retain the certification form completed by each facility in each respective facility's licensing file.



§ 20-27-1606 - Revocation of child care facility licenses.

The Department of Health and Human Services may revoke or refuse to renew the license of any child care facility or refuse to issue a full license to the permit holder if the licensee or permit holder fails to comply with § 20-27-1605(d) and (e).






Subchapter 17 - -- Arkansas Child Death Review Panel

§ 20-27-1701 - Legislative findings and purpose.

(a) The General Assembly finds that:

(1) The unexpected death of infants and children is an important public health concern;

(2) The collection of data on the causes of unexpected deaths will enable the State of Arkansas to protect some infants and children from preventable deaths and help reduce the incidence of these deaths; and

(3) Multidisciplinary and multiagency review of infant and child deaths can assist this state in investigating infant and child deaths, developing a greater understanding of the incidence and causes of these deaths and the methods for prevention, and identifying the gaps in services to children and families.

(b) The purpose of this subchapter is to:

(1) Identify the causes of death of children under eighteen (18) years of age; and

(2) Reduce the incidence of injury and death to children by requiring a death review to be performed in all cases of unexpected deaths of children under eighteen (18) years of age.



§ 20-27-1702 - Definitions.

As used in this subchapter:

(1) "Child" means a person under eighteen (18) years of age; and

(2) "Unexpected death" means:

(A) A death involving a child who has not been in the care of a licensed physician for treatment of an illness that is the cause of death;

(B) A clinical diagnosis of death due to Sudden Infant Death Syndrome; or

(C) A death due to an unknown cause.



§ 20-27-1703 - Arkansas Child Death Review Panel -- Creation.

(a) The Arkansas Child Death Review Panel is created within the Arkansas Child Abuse/Rape/Domestic Violence Commission.

(b) The review panel shall consist of the following members:

(1) A representative from the State Medical Examiner's Office;

(2) A coroner who is registered with the American Board of Medicolegal Death Investigators, Inc;

(3) A representative from the Center for Health Statistics of the Division of Health of the Department of Health and Human Services;

(4) A representative from the Crimes Against Children Division of the Department of Arkansas State Police;

(5) A representative from the Division of Children and Family Services of the Department of Health and Human Services;

(6) A representative from the Arkansas Child Abuse/Rape/Domestic Violence Commission;

(7) A physician who specializes in child abuse;

(8) A representative from the College of Public Health of the University of Arkansas for Medical Sciences;

(9) A representative from the office of the Prosecutor Coordinator; and

(10) Any other individuals the review panel determines are necessary for a review.



§ 20-27-1704 - Duties.

The Arkansas Child Death Review Panel may:

(1) Establish local and regional review panels and delegate some or all of its responsibilities under this subchapter;

(2) Analyze data available from state agencies or other agencies that may decrease unexpected deaths of children;

(3) Collect, review, and analyze all death investigation reports prepared under this subchapter and other appropriate information to prepare reports for the General Assembly concerning the causes of unexpected deaths of children and methods to decrease those deaths;

(4) Identify trends relevant to unexpected deaths of children;

(5) Educate the citizens of Arkansas regarding the incidence and causes of injury to and death of children and of the public's role to assist in reducing this risk;

(6) Establish training criteria for county coroners; and

(7) Determine the information to be included in a child death investigation report and provide this information to county coroners, medical providers, and other agencies to be used in preparing a death investigation report.



§ 20-27-1705 - Investigation.

(a) (1) A copy of a child death investigation report required under this subchapter, including information from law enforcement agencies, coroners, fire departments, or medical providers, or any other information relative to the death investigation shall be provided to the Arkansas Child Death Review Panel within thirty (30) days from the date the review panel requests the information.

(2) Subdivision (a)(1) of this section is not applicable to a death that is under criminal investigation or prosecution or has been adjudicated in a court of law.

(b) (1) The review panel or a local or regional review panel may access medical records and vital records in the custody of physicians, hospitals, clinics, other health care providers, and the Division of Health of the Department of Health and Human Services concerning the unexpected death of the child being investigated.

(2) The review panel may request any other information, documents, or records pertaining to the completed investigation of unexpected deaths of children.

(c) Nothing in this subchapter shall alter or restrict the authority or jurisdiction of a county coroner.

(d) When the review panel determines that a parent or guardian was treating a child according to the tenets and practices of a recognized religious method of treatment that has a reasonable proven record of success, the review panel is not required to make a finding of negligent treatment or maltreatment.



§ 20-27-1706 - Records -- Confidentiality.

(a) (1) All records, reports, and other information obtained by the Arkansas Child Death Review Panel or local or regional review panel and the result of any child death investigation report shall be confidential.

(2) The records, reports, and other information obtained by the review panel or local or regional review panel shall not be:

(A) Subject to a subpoena;

(B) Disclosed or compelled to be produced in any civil, administrative, or other proceeding; or

(C) Admissible as evidence in any civil, administrative, or other proceeding.

(3) The records, reports, and other information obtained by the review panel or local or regional review panel shall be available to law enforcement agencies and prosecuting attorneys.

(b) Any person, agency, or entity furnishing confidential information shall not be liable for releasing the confidential information if the information was furnished in good faith under this subchapter.

(c) The review panel may publish statistical compilations reflecting unexpected deaths of children that do not identify individual cases, physicians, hospitals, clinics, or other health care providers.

(d) (1) State, local, or regional review panel members shall be immune from civil and criminal liability in connection with their good-faith participation on the review panel and all activities related to the review panel.

(2) No civil or criminal immunity exists if a state, local, or regional review panel member knowingly or willingly violates this subchapter.

(e) Pursuant to the Health Insurance Portability and Accountability Act of 1996, disclosure of protected health information is allowed for public health, safety, and law enforcement purposes, and providing case information on unexpected deaths of children for review by the review panel is not a violation of the Health Insurance Portability and Accountability Act of 1996.



§ 20-27-1707 - Reporting.

(a) (1) The Arkansas Child Death Review Panel shall report on or before December 31 of each year to the Legislative Council the number and causes of unexpected deaths of children.

(2) The Legislative Council shall forward the report to the Senate Interim Committee on Children and Youth and the House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs.

(b) The report shall include:

(1) The review panel's finding and recommendations for each of its duties under § 20-27-1704;

(2) An analysis of factual information obtained from the review of the child death investigation reports under § 20-27-1705; and

(3) Reports of the review panel and any local or regional review panels that do not violate the confidentiality provisions under § 20-27-1706.






Subchapter 18 - -- Arkansas Clean Indoor Air Act of 2006

§ 20-27-1801 - Title.

This subchapter shall be known as the "Arkansas Clean Indoor Air Act of 2006".



§ 20-27-1802 - Findings.

(1) Information available to the General Assembly based upon scientific research data has shown that nonsmokers often receive damage to their health from the smoking of tobacco by others;

(2) Direct smoking of tobacco and indirect smoking of tobacco through inhaling the smoke of those who are smoking nearby are major causes of preventable diseases and death;

(3) Secondhand smoke is a known cause of lung cancer, heart disease, chronic lung ailments such as bronchitis and asthma, particularly in children, and low birth-weight births;

(4) Implementing laws that prohibit tobacco usage in certain public areas, buildings, and facilities is an effective approach to reducing secondhand smoke exposure among nonsmokers; and

(5) It is therefore declared to be the public policy of this state that the rights of Arkansans be protected in the manner provided in this subchapter.



§ 20-27-1803 - Definitions.

As used in this subchapter:

(1) "Bar" means an establishment that is devoted to the serving of alcoholic beverages for consumption by guests on the premises and in which the serving of food is only incidental to the consumption of those beverages, including, but not limited to:

(A) Taverns;

(B) Nightclubs;

(C) Cocktail lounges; and

(D) Cabarets;

(2) "Business" means any corporation, sole proprietorship, partnership, limited partnership, professional corporation, enterprise, franchise, association, trust, joint venture, or other entity, whether for profit or nonprofit;

(3) "Employee" means an individual who is employed by a business in consideration for direct or indirect monetary wages or profit;

(4) "Employer" means an individual or a business that employs one (1) or more individuals;

(5) "Enclosed area" means all space between a floor and ceiling that is enclosed on all sides by solid walls or windows, exclusive of doorways, that extend from the floor to the ceiling;

(6) (A) "Health care facility" means an office or institution providing care or treatment of diseases, whether physical, mental, or emotional, or other medical, physiological, or psychological conditions, including weight control clinics, homes for the chronically ill, laboratories, and offices of surgeons, chiropractors, physical therapists, physicians, dentists, and all specialists within these professions.

(B) "Health care facility" includes the building or buildings in which a medical facility operates, together with all property owned or operated by a medical facility that is contiguous to the building or buildings in which medical services are provided.

(C) "Health care facility" does not include:

(i) Medical facilities under § 20-27-704 et seq.;

(ii) Psychiatric hospitals as defined by the Department of Health's rules for hospitals and related institutions; or

(iii) Long-term care facilities;

(7) "Infiltrate" means to permeate an enclosed area by passing through its walls, ceilings, floors, windows, or ventilation systems to the extent that an individual can smell secondhand smoke;

(8) "Local governing authority" means a county or municipal corporation of the state;

(9) (A) "Place of employment" means an enclosed area under the control of a public or private employer that employees utilize during the course of employment, including, but not limited to:

(i) Work areas;

(ii) Employee lounges;

(iii) Restrooms;

(iv) Conference rooms;

(v) Meeting rooms;

(vi) Classrooms;

(vii) Employee cafeterias; and

(viii) Hallways.

(B) A private residence is not a place of employment unless it is used as a licensed child care, adult day care, or health care facility;

(10) (A) "Public place" means an enclosed area to which the public is invited or in which the public is permitted, including, but not limited to:

(i) Banks;

(ii) Bars;

(iii) Educational facilities;

(iv) Health care facilities;

(v) Laundromats;

(vi) Public transportation facilities;

(vii) Reception areas;

(viii) Restaurants;

(ix) Retail food production and marketing establishments;

(x) Retail service establishments;

(xi) Retail stores;

(xii) Shopping malls;

(xiii) Sports arenas;

(xiv) Theaters; and

(xv) Waiting rooms.

(B) A private residence is not a public place unless it is used as a licensed child care, adult day care, or health care facility;

(11) (A) "Restaurant" means:

(i) An eating establishment that gives or offers for sale food to the public, guests, or employees; and

(ii) A kitchen or a catering facility in which food is prepared on the premises for serving elsewhere.

(B) "Restaurant" includes, but is not limited to:

(i) Coffee shops;

(ii) Cafeterias;

(iii) Sandwich stands; and

(iv) Private and public school cafeterias.

(C) "Restaurant" does include a bar area within any restaurant;

(12) "Retail tobacco store" means a retail store utilized primarily for the sale of tobacco products and accessories and in which the sale of other products is merely incidental;

(13) "Secondhand smoke" means smoke:

(A) Emitted from lighted, smoldering, or burning tobacco when the person smoking is not inhaling;

(B) Emitted at the mouthpiece during puff drawing; and

(C) Exhaled by the person smoking;

(14) "Service line" means an indoor line in which one (1) or more persons are waiting for or receiving service of any kind, whether or not the service involves the exchange of money;

(15) "Shopping mall" means an enclosed public walkway or hall area that serves to connect retail or professional establishments;

(16) "Smoking" means inhaling, exhaling, burning, or carrying any:

(A) Lighted tobacco product, including cigarettes, cigars, and pipe tobacco; and

(B) Other lighted combustible plant material; and

(17) "Sports arena" means a stadium, a sports pavilion, a gymnasium, a health spa, a boxing arena, a swimming pool, a roller rink, an ice rink, a bowling alley, and other similar place where members of the general public assemble to engage in physical exercise, participate in athletic competition, or witness sports or other events.



§ 20-27-1804 - Prohibitions on smoking.

(a) Effective July 21, 2006, smoking is prohibited in all vehicles and enclosed areas owned, leased, or operated by the state, its agencies and authorities, and any political subdivision of the state, municipal corporation, or local board or authority created by general, local, or special act of the General Assembly or by ordinance or resolution of the governing body of a county or municipal corporation individually or jointly with other political subdivisions or municipalities of the state.

(b) (1) Smoking is prohibited in all public places and enclosed areas within places of employment, including, but not limited to:

(A) Common work areas;

(B) Auditoriums;

(C) Classrooms;

(D) Conference and meeting rooms;

(E) Private offices;

(F) Elevators;

(G) Hallways;

(H) Health care facilities;

(I) Cafeterias;

(J) Employee lounges;

(K) Stairs;

(L) Restrooms; and

(M) All other enclosed areas.

(2) An individual, a person, an entity, or a business subject to the smoking prohibitions of this section shall not discriminate or retaliate in any manner against a person for making a complaint of a violation of this section or furnishing information concerning a violation to a person, an entity, or a business or to an enforcement authority.

(3) The prohibitions on smoking in subsections (a) and (b) of this section and the provisions of subdivision (b)(2) of this section shall be communicated to all current employees by their employer within thirty (30) days of July 21, 2006, and to each prospective employee upon application for employment.



§ 20-27-1805 - Exemptions.

An owner or operator of any of the following areas may exempt itself from this subchapter:

(1) Private residences except when used as a licensed child care, adult daycare, or health care facility;

(2) (A) Hotel and motel rooms that are rented to guests and are designated as smoking rooms.

(B) However, if a hotel or motel has more than twenty-five (25) guest rooms, not more than twenty percent (20%) of rooms rented to guests in the hotel or motel may be designated as exempt from this subchapter;

(3) (A) All workplaces of any employer with fewer than three (3) employees.

(B) This exemption does not apply to any public place;

(4) A retail tobacco store, if secondhand smoke from the store does not infiltrate into areas in which smoking is prohibited under this subchapter;

(5) Areas within long-term care facilities that are designated by the long-term care facilities as a smoking area or for supervised patient smoking only;

(6) Outdoor areas of places of employment;

(7) All workplaces of any manufacturer, importer, or wholesaler of tobacco products, of any tobacco leaf dealer or processor, and all tobacco storage facilities;

(8) (A) All restaurants and bars licensed by the State of Arkansas that prohibit at all times all persons less than twenty-one (21) years of age from entering the premises if secondhand smoke does not infiltrate into areas in which smoking is prohibited under this subchapter.

(B) All restaurants and bars that are exempt under this subdivision (8) shall prominently display a health warning sign as defined by the State Board of Health; and

(9) Designated smoking areas on the gaming floor of any franchisee of the Arkansas Racing Commission.



§ 20-27-1806 - Notice of prohibition of smoking.

(a) "No Smoking" signs or the international "No Smoking" symbol consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it may be clearly and conspicuously posted by the owner, operator, manager, or other person in control in every public place and place of employment in which smoking is prohibited by this subchapter.

(b) The owner, operator, manager, or other person in control of any area in which smoking is prohibited by this subchapter shall remove all ashtrays from the area unless an ashtray is permanently affixed to an existing structure before July 21, 2006.

(c) The Department of Health may treat a violation of this section as a deficiency to be assessed against any licensee or facility over which it has statutory jurisdiction.



§ 20-27-1807 - Rules -- Promulgation and enforcement authority.

(a) The State Board of Health may adopt reasonable rules and regulations that it determines are necessary or useful to carry out the purposes or facilitate enforcement of this subchapter.

(b) (1) The Department of Health and its authorized agents may enforce compliance with this subchapter and any rules and regulations adopted and promulgated under this subchapter by the board.

(2) Under rules of the board, the department and its authorized agents may enter upon and inspect the premises of any public place or enclosed area within a place of employment at any reasonable time and in a reasonable manner.



§ 20-27-1808 - Subchapter deemed cumulative.

(a) This subchapter is cumulative to and does not prohibit the enactment of any other general or local laws, rules, or regulations of state or local governing authorities or local ordinances prohibiting smoking that are more restrictive than or are in direct conflict with this subchapter.

(b) This subchapter may not be construed to permit smoking where it is otherwise restricted by other applicable laws or employer policies.



§ 20-27-1809 - Penalties.

Any person who violates any provision of this subchapter is guilty of a violation and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).






Subchapter 19 - -- Arkansas Protection from Secondhand Smoke for Children Act of 2006

§ 20-27-1901 - Title.

This subchapter shall be known and may be cited as the "Arkansas Protection from Secondhand Smoke for Children Act of 2006".



§ 20-27-1902 - Definition.

As used in this subchapter, "motor vehicle" means any motor vehicle, except a school bus, a church bus, or other public conveyance, that is required by federal or state law or regulation to be equipped with a passenger restraint system.



§ 20-27-1903 - Tobacco use -- Prohibitions.

Smoking is prohibited in any motor vehicle in which a child who is less than fourteen (14) years of age is a passenger.



§ 20-27-1904 - Penalty.

(a) A person who violates this subchapter is guilty of a violation and upon conviction shall be punished by a fine not to exceed twenty-five dollars ($25.00).

(b) If a person is convicted, pleads guilty, pleads nolo contendere, or forfeits bond for violation of this subchapter, no court costs pursuant to § 16-10-305 or other costs or fees shall be assessed.

(c) Any person who proves to the court that he or she has entered into a smoking cessation program may have his or her fine eliminated for a first offense violation of this subchapter.






Subchapter 20 - -- Breastfeeding In Public

§ 20-27-2001 - Breastfeeding in public.

A woman may breastfeed a child in a public place or any place where other individuals are present.






Subchapter 21 - -- Arkansas Cigarette Fire Safety Standard Act

§ 20-27-2101 - Title.

This subchapter shall be known and may be cited as the "Arkansas Cigarette Fire Safety Standard Act".



§ 20-27-2102 - Purpose.

The purpose of this subchapter is to make the laws of this state with regard to cigarette fire safety uniform with the laws of those states that have enacted reduced cigarette ignition propensity laws as of the January 1, 2010.



§ 20-27-2103 - Definitions.

As used in this subchapter:

(1) "Cigarette" means:

(A) A roll of tobacco wrapped in paper or in a substance not containing tobacco; or

(B) A roll of tobacco wrapped in a substance containing tobacco that because of its appearance, the type of tobacco used in the filler, or its packaging and labeling is likely to be offered to or purchased by consumers as a cigarette as defined in subdivision (1)(A) of this section;

(2) "Manufacturer" means:

(A) An entity that manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that the manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer; or

(B) An entity that is a successor of an entity defined in subdivision (2)(A) of this section;

(3) (A) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing.

(B) A "quality control and quality assurance program" ensures that the testing repeatability remains within the required repeatability values stated in § 20-27-2104(b)(6) for all test trials used to certify cigarettes under this subchapter;

(4) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent (95%) of the time;

(5) "Retailer" means a person who purchases tobacco products from a licensed wholesaler for the purpose of selling them over the counter at retail to consumers;

(6) (A) "Sale" means a transfer of title or possession, or both, exchange or barter, conditional or otherwise, in any manner or by any means or any agreement for sale.

(B) "Sale" includes the giving of cigarettes as samples, prizes, or gifts, and the exchanging of cigarettes for any consideration other than money;

(7) "Sell" means to sell or to offer to do the same; and

(8) "Wholesaler" means a person who is not a manufacturer or owned or operated by a manufacturer that does business in this state at or from an established place of business that purchases unstamped or untaxed cigarettes or other tobacco products directly from manufacturers that distribute tobacco products in Arkansas and that sells to properly licensed cigarette vendors or retailers.



§ 20-27-2104 - Test method and performance standard.

(a) Except as provided in subsection (h) of this section, cigarettes shall not be offered for sale in this state or offered for sale or sold to persons located in this state unless:

(1) The cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section;

(2) A written certification has been filed by the manufacturer with the Director of Arkansas Tobacco Control under § 20-27-2105; and

(3) The cigarettes have been marked in accordance with § 20-27-2106.

(b) (1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes".

(2) Testing shall be conducted on ten (10) layers of filter paper.

(3) (A) No more than twenty-five percent (25%) of the cigarettes tested in a test trial under this section shall exhibit full-length burns.

(B) Forty (40) replicate tests shall compose a complete test trial for each cigarette tested.

(4) The performance standard required by this section shall be applied only to a complete test trial.

(5) Written certifications shall be based on testing conducted by a laboratory that has been accredited under standard ISO/IEC 17025 of the International Organization for Standardization or other comparable accreditation standard required by the director.

(6) (A) Laboratories conducting testing under this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results.

(B) The repeatability value shall be no greater than nineteen hundredths (0.19).

(7) This section does not require additional testing if cigarettes are tested consistent with this subchapter for any other purposes.

(8) Testing performed or sponsored by the director to determine a cigarette's compliance with the performance standard required by this section shall be conducted in accordance with this section.

(c) (1) Each cigarette listed in a certification submitted under § 20-27-2105 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard under this section shall have at least two (2) nominally identical bands on the paper surrounding the tobacco column.

(2) At least one (1) complete band shall be located at least fifteen millimeters (15 mm) from the lighting end of the cigarette.

(3) For cigarettes on which the bands are positioned by design there shall be at least two (2) bands fully located at least fifteen millimeters (15 mm) from the lighting end and ten millimeters (10 mm) from the filter end of the tobacco column or ten millimeters (10 mm) from the labeled end of the tobacco column for nonfiltered cigarettes.

(d) (1) A manufacturer of a cigarette that the director determines cannot be tested by the test method under subdivision (b)(1) of this section shall propose a test method and performance standard for the cigarette to the director.

(2) Upon approval of the proposed test method and determination by the director that the performance standard proposed by the manufacturer is equivalent to the performance standard under subdivision (b)(3) of this section, the manufacturer may employ the test method and performance standard to certify the cigarette under § 20-27-2105.

(3) Unless the director demonstrates a reasonable basis why a proposed alternative test should not be accepted under this subchapter, the director shall authorize a manufacturer to employ an alternative test method and performance standard to certify a cigarette for sale in this state if the director:

(A) Determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this subchapter; and

(B) Finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section.

(4) All other applicable requirements of this section shall apply to the manufacturer.

(e) (1) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three (3) years and shall make copies of these reports available to the director and the Attorney General upon written request.

(2) A manufacturer who fails to make copies of these reports available within sixty (60) days of receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each day after the sixtieth day that the manufacturer does not make the copies available.

(f) The director may adopt a subsequent American Society of Testing and Materials Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by a tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with American Society of Testing and Materials Standard E2187-04 and the performance standard in subdivision (b)(3) of this section.

(g) (1) The director shall review the effectiveness of this section and report every three (3) years his or her findings and recommendations to the Speaker of the House of Representatives and the President Pro Tempore of the Senate for legislation to improve the effectiveness of this subchapter.

(2) The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each three-year period.

(h) The requirement of subsections (a) and (b) of this section shall not prohibit:

(1) A wholesaler or retailer from selling their existing inventory of cigarettes on or after January 1, 2010, if the wholesaler or retailer can establish that the inventory was in its possession before January 1, 2010, and the wholesaler or retailer can establish that the inventory was purchased before January 1, 2010, in comparable quantity to the inventory purchased during the same period of the prior year; or

(2) (A) The sale of cigarettes solely for the purpose of consumer testing.

(B) For purposes of this subsection, the term "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer or under the control and direction of a manufacturer for the purpose of evaluating consumer acceptance of the cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for assessment.



§ 20-27-2105 - Certification and product change.

(a) A manufacturer shall submit to the Director of Arkansas Tobacco Control a written certification attesting that each cigarette listed in the certification:

(1) Has been tested in accordance with § 20-27-2104; and

(2) Meets the performance standard under § 20-27-2104.

(b) A cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package;

(2) Style, such as light or ultra light;

(3) Length in millimeters;

(4) Circumference in millimeters;

(5) Flavor, such as menthol or chocolate, if applicable;

(6) Filter or nonfilter;

(7) Package description, such as soft pack or box;

(8) Marking under § 20-27-2106;

(9) The name, address, and telephone number of the laboratory if different than the manufacturer that conducted the test; and

(10) The date that the testing occurred.

(c) The Director of Arkansas Tobacco Control shall make the certifications available to the Attorney General and the Director of the Department of Finance and Administration for purposes consistent with this subchapter.

(d) A cigarette certified under this section shall be recertified every three (3) years.

(e) (1) (A) For each brand family of cigarettes listed for certification, a manufacturer shall pay a fee of one thousand dollars ($1,000) to the Director of Arkansas Tobacco Control.

(B) The fee shall be applied to all cigarettes within the certified brand family and shall include any new cigarette certified within the brand family during the three-year certification period.

(2) The Director of Arkansas Tobacco Control may adjust annually this fee to ensure it defrays the actual costs of processing, enforcement, and oversight activities required by this subchapter.

(f) (1) If a manufacturer has certified a cigarette under this section and subsequently makes a change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this subchapter, the cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards under § 20-27-2104.

(2) An altered cigarette that does not meet the performance standard in § 20-27-2104 shall not be sold in this state.



§ 20-27-2106 - Marking of cigarette packaging.

(a) (1) Cigarettes that are certified by a manufacturer under § 20-27-2105 shall be marked to indicate compliance with the requirements of § 20-27-2104.

(2) The marking shall be in 8-point type or larger and consist of the letters "FSC", which signifies Fire Standard Compliant, permanently printed, stamped, engraved, or embossed on the package at or near the UPC code.

(b) A manufacturer shall use only one (1) marking and shall apply the marking uniformly for all packages, including without limitation to packs, cartons, and cases, and brands marketed by the manufacturer.

(c) (1) Manufacturers certifying cigarettes under § 20-27-2105 shall provide a copy of the certifications to all wholesalers to which they sell cigarettes.

(2) Wholesalers and retailers shall permit the Director of Arkansas Tobacco Control, the Director of the Department of Finance and Administration, the Attorney General, and their employees to inspect markings of cigarette packaging marked in accordance with this section.



§ 20-27-2107 - Penalties.

(a) (1) A manufacturer, wholesaler, or any other person or entity that knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of § 20-27-2104 is subject to a civil penalty in an amount not to exceed one hundred dollars ($100) for each pack of such cigarettes sold or offered for sale.

(2) The penalty against a person or entity shall not exceed one hundred thousand dollars ($100,000) during any thirty-day period.

(b) (1) A retailer that knowingly sells or offers to sell cigarettes in violation of § 20-27-2104 is subject to a civil penalty in an amount not to exceed one hundred dollars ($100) for each pack of such cigarettes sold or offered for sale.

(2) The penalty against a retailer shall not exceed twenty-five thousand dollars ($25,000) for sales or offers to sell during any thirty-day period.

(c) In addition to any penalty prescribed by law, a corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification under § 20-27-2105 is subject to a civil penalty of at least seventy-five thousand dollars ($75,000) and not to exceed two hundred fifty thousand dollars ($250,000) for each false certification.

(d) A person who violates any other provision of this subchapter is subject to a civil penalty for a first offense in an amount not to exceed one thousand dollars ($1,000) and for a subsequent offense in an amount not to exceed five thousand dollars ($5,000) for each violation.

(e) It is a defense in an action for civil penalties that a wholesaler, retailer, or a person in the stream of commerce relied in good faith on a manufacturer's certificate or marking that the cigarettes comply with this subchapter.

(f) (1) An authorized representative of the Director of the Department of Finance and Administration or the Director of Arkansas Tobacco Control may seize and take possession of cigarettes:

(A) For which no certification has been filed as required by § 20-27-2105; or

(B) That have not been marked as required by § 20-27-2106.

(2) (A) Cigarettes seized under this section shall be destroyed.

(B) Before the destruction of cigarettes seized under this section, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarettes.

(g) (1) In addition to any other remedy provided by law, the Attorney General may file an action in circuit court for a violation of this subchapter including petitioning:

(A) For preliminary or permanent injunctive relief against a manufacturer, importer, wholesaler, retailer, or any other person or entity to enjoin the person or entity from selling, offering to sell, or affixing tax stamps to cigarettes that do not comply with the requirements of this subchapter; or

(B) To recover costs or damages suffered by the state because of a violation of this subchapter, including enforcement costs relating to the specific violation and attorney's fees.

(2) Each violation of this subchapter or of the rules adopted under this subchapter constitutes a separate civil violation for which the Director of Arkansas Tobacco Control or Attorney General may obtain relief.

(3) Upon obtaining judgment for injunctive relief under this section, the Director of Arkansas Tobacco Control or Attorney General shall provide a copy of the judgment to all wholesalers to which the cigarettes have been sold.



§ 20-27-2108 - Implementation.

(a) The Director of Arkansas Tobacco Control may promulgate rules under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., necessary to effectuate the purposes of this subchapter.

(b) (1) The Director of the Department of Finance and Administration, the Director of Arkansas Tobacco Control, and their employees, in the regular course of conducting inspections of wholesalers and retailers, as authorized under the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., may inspect cigarettes to determine if the cigarettes are marked as required by § 20-27-2106.

(2) If the Director of the Department of Finance and Administration discovers cigarettes that are not marked as required, the Director of the Department of Finance and Administration shall notify the Director of Arkansas Tobacco Control.



§ 20-27-2109 - Inspection.

(a) To enforce the provisions of this subchapter, the Attorney General, the Director of the Department of Finance and Administration, the Director of Arkansas Tobacco Control, and their authorized representatives may examine the books, papers, invoices, and other records of a person in possession, control, or occupancy of premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises.

(b) Every person in possession, control, or occupancy of premises where cigarettes are placed, stored, sold, or offered for sale shall give the Attorney General, the Director of the Department of Finance and Administration, the Director of Arkansas Tobacco Control, and their authorized representatives the means, facilities, and opportunity for the examinations authorized by this section.



§ 20-27-2110 - Sale outside of Arkansas.

This subchapter does not prohibit a person or entity from manufacturing or selling cigarettes that do not meet the requirements of § 20-27-2104 if:

(1) The cigarettes:

(A) Are or will be stamped for sale in another state; or

(B) Are packaged for sale outside the United States; and

(2) The person or entity has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale in this state.



§ 20-27-2111 - Preemption.

This subchapter shall be repealed if a federal reduced cigarette ignition propensity standard is adopted and becomes effective.



§ 20-27-2112 - Local regulation.

This subchapter preempts any local law, ordinance, or regulation that conflicts with any provision of this subchapter or any policy of the state implemented in accordance with this subchapter and, notwithstanding any other provision of law, a governmental unit of this state may not enact or enforce an ordinance, local law, or regulation that conflicts with or is preempted by this subchapter.






Subchapter 22 - -- Tanning Facilities

§ 20-27-2201 - Definitions.

As used in this subchapter:

(1) "Consumer" means an individual who is provided access to a tanning facility;

(2) (A) "Operator" means an individual designated by the tanning facility owner or tanning equipment lessee to operate or to assist and instruct the consumer in the operation and use of the tanning facility or tanning equipment.

(B) However, an operator in an apartment or a condominium need not exercise direct supervision or be physically on the premises at all times;

(3) "Person" means an individual, corporation, partnership, limited liability company, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state, or political subdivision or agency of this state, and any legal successor, representative, agent, or agency of these entities;

(4) "Tanning equipment" means ultraviolet or other lamps and equipment containing these lamps intended to induce skin tanning through the irradiation of any part of the living human body with ultraviolet radiation;

(5) (A) "Tanning facility" means a location, place, area, structure, or business or a part of a location, place, area, structure, or business which provides consumers access to tanning equipment.

(B) "Tanning facility" includes without limitation regardless of whether a fee is charged for access to the tanning equipment:

(i) Apartments;

(ii) Condominiums;

(iii) Health clubs; and

(iv) Tanning salons; and

(6) "Ultraviolet radiation" means electromagnetic radiation with wavelengths in air between two hundred nanometers (200 nm) and four hundred nanometers (400 nm).



§ 20-27-2202 - Consent required.

Before allowing an initial exposure at a tanning facility of a person under eighteen (18) years of age, the owner or operator shall witness the person's parent or legal guardian signing and dating a warning statement as follows:

"WARNING STATEMENT

This statement must be read and signed by a parent or legal guardian of any person under eighteen (18) years of age before allowing the initial exposure at this tanning facility.

DANGER -- ULTRAVIOLET RADIATION WARNING

Follow instructions.

Avoid overexposure. As with natural sunlight, overexposure can cause eye and skin injury and allergic reactions. Repeated exposure may cause premature aging of the skin and skin cancer.

Wear protective eyewear. FAILURE TO USE PROTECTIVE EYEWEAR MAY RESULT IN SEVERE BURNS OR LONG-TERM INJURY TO THE EYES.

Medications or cosmetics may increase your sensitivity to the ultraviolet radiation. Consult a physician before using sunlamp or tanning equipment if you are using medications or have a history of skin problems or believe yourself to be especially sensitive to sunlight.

I have read the above warning and understand what it means before undertaking any tanning equipment exposure.

Signature of Operator of Tanning Facility or Equipment

Signature of parent or legal guardian

Print name of minor and parent or legal guardian

Date

OR

The consumer is illiterate or visually impaired, or both, and I have read the warning statement aloud and in full to the consumer in the presence of the below signed witness.

Signature of Operator of Tanning Facility or Equipment

Witness

Date"






Subchapter 23 - --The Arkansas Children's Imitation Firearms Act

§ 20-27-2301 - Definition.

(a) As used in this section, "imitation firearm" means a toy that is identical in appearance to an original firearm that was manufactured, designed, and produced after 1898, including only:

(1) Air-soft guns firing nonmetallic projectiles;

(2) Replica nonguns; and

(3) Water guns.

(b) "Imitation firearm" does not include:

(1) A nonfiring, collector replica of an antique firearm developed before 1898;

(2) Traditional BB, paintball, or pellet-firing air guns that expel a projectile through the force of air pressure; or

(3) A device:

(A) For which an orange solid plug or marking is permanently affixed to the muzzle end of the barrel for a depth of not more than six millimeters (6 mm);

(B) For which the entire exterior surface is predominately colored other than black, brown, blue, silver, or metallic; or

(C) That is constructed of transparent or translucent materials that permit unmistakable observation of the complete contents of the device.



§ 20-27-2302 - Sale of imitation firearms prohibited -- Penalty.

(a) Except as provided under subsection (b) of this section, it is unlawful to sell or offer for sale within this state, by mail or in any other manner, an imitation firearm.

(b) A person may sell or offer for sale an imitation firearm if the device is sold solely for purposes of:

(1) Export in interstate or foreign commerce;

(2) Lawful use in a theatrical production;

(3) Use in a certified or regulated sporting event or competition;

(4) Use in a military or civil defense activity or ceremonial activity; or

(5) A public display authorized by a public or private school.

(c) A person who violates subsection (a) of this section is subject in an action brought by the city attorney or prosecuting attorney to a civil penalty of not more than one thousand dollars ($1,000) for each violation.






Subchapter 24 - -- Sale of Herbal Snuff to Minors

§ 20-27-2401 - Findings.

The General Assembly finds that:

(1) Herbal snuff is a tobaccoless snuff, available as loose composition or in pouches, that is primarily marketed as an adult alternative for moist smokeless tobacco;

(2) Herbal snuff is marketed in flavors that are similar to those of the leading moist smokeless tobacco brands;

(3) Herbal snuff is not a tobacco product and therefore is not subject to tobacco taxes, advertising restrictions, or merchandising restrictions;

(4) Even though herbal snuff is regulated by the United States Food and Drug Administration as a food product and manufacturers are required to follow Food and Drug Administration guidelines, herbal snuff is intended to be an adult-oriented product;

(5) Even though some companies have a strict and long-standing policy of not marketing to minors, children can legally purchase herbal snuff;

(6) Children should not be emulating adult smokeless tobacco consumers and should not enter into the habit of dipping snuff;

(7) Herbal snuff is used in Adult Tobacco Cessation Programs; and

(8) Herbal snuff should be marketed only to adults to avoid any possibility of herbal snuff's being regarded as a gateway product for children.



§ 20-27-2402 - Definitions.

As used in this section:

(1) "Herbal chewing snuff" means a tobacco-free and nicotine-free version of chewing snuff, a product used orally by chewing the contents until juice is released and absorbed into the body;

(2) "Herbal dipping snuff" means a tobacco-free and nicotine-free version of moist snuff, a product used orally by placing either a loose or pouched form along the gum line behind the lip;

(3) (A) "Herbal snuff" means a tobaccoless chewing and snuff composition that mimics smokeless tobacco.

(B) "Herbal snuff" includes:

(i) Herbal chewing snuff;

(ii) Herbal dipping snuff; and

(iii) Herbal snus; and

(4) "Herbal snus" means a tobacco-free and nicotine-free substitute of snus, a spitless product of either loose or pouched form that is usually placed along the gum line beneath the upper lip.



§ 20-27-2403 - Prohibition on sales of herbal snuff -- Penalties.

(a) It is unlawful to sell or offer for sale herbal snuff in this state to persons under eighteen (18) years of age.

(b) (1) A person who pleads guilty or nolo contendere to or is found guilty of violating this section is guilty of a violation and is subject to a fine not to exceed one hundred dollars ($100) per violation.

(2) Each violation and conviction shall be deemed a separate offense.



§ 20-27-2404 - Rules -- Enforcement.

(a) The Arkansas Tobacco Control Board shall adopt rules to implement this chapter.

(b) (1) The board and its authorized agents may enforce compliance with this chapter and any rules adopted under this section by the board.

(2) The board and its authorized agents may enter upon and inspect the premises of any public place at any reasonable time and in a reasonable manner.






Subchapter 25 - -- Arkansas Lead-Based Paint-Hazard Act of 2011

§ 20-27-2501 - Title.

This subchapter shall be known and may be cited as the "Arkansas Lead-Based Paint-Hazard Act of 2011".



§ 20-27-2502 - Legislative intent.

In the interest of public health and safety and the environment and to qualify the Department of Health to adopt, administer, and enforce a program for licensing lead-based paint activities, training programs, procedures, and requirements for the licensing and certification of individuals and firms engaged in lead-based paint activities and work practice standards for performing such activities, the General Assembly finds that it is necessary to enact this subchapter.



§ 20-27-2503 - Definitions.

As used in this subchapter:

(1) (A) "Abatement" means any measures or set of measures that results in the permanent elimination of lead-based paint hazards.

(B) "Abatement" includes without limitation:

(i) The removal of lead-based paint and lead-contaminated dust;

(ii) The permanent enclosure or encapsulation of lead-based paint;

(iii) The replacement of lead-painted surfaces or fixtures;

(iv) The removal or covering of soil contaminated with lead from lead-based paint activities or lead-contaminated paint that has deteriorated; and

(v) All preparation, cleanup, disposal, and post-abatement clearance testing activities associated with activities listed in subdivisions (1)(B)(i)-(iv) of this section.

(C) Specifically, "abatement" includes without limitation:

(i) Projects for which there is a written contract or other documentation that provides that an individual or firm will be conducting activities in or to a residential dwelling or child-occupied facility that:

(a) Result in the permanent elimination of lead-based paint hazards; or

(b) Are designed to permanently eliminate lead-based paint hazards and are described in subdivision (1)(B) of this section;

(ii) Projects resulting in the permanent elimination of lead-based paint hazards conducted by licensed consultants or contractors or individuals certified under this subchapter, unless the projects are covered by subdivision (1)(D) of this section;

(iii) Projects resulting in the permanent elimination of lead-based paint hazards conducted by licensed consultants or contractors or individuals who, through their company name or promotional literature, represent, advertise, or hold themselves out to be in the business of performing lead-based paint activities as identified and defined by this section, unless the projects are covered by subdivision (1)(D) of this section; or

(iv) Projects resulting in the permanent elimination of lead-based paint hazards that are conducted in response to state or local abatement orders.

(D) (i) "Abatement" does not include renovations, remodeling, landscaping, or other activities when the activities are not designed to permanently eliminate lead-based paint hazards but instead are designed to repair, restore, or remodel a given structure or dwelling, even though these activities may incidentally result in a reduction or elimination of lead-based paint hazards.

(ii) "Abatement" also does not include interim controls, operations, and maintenance activities or other measures and activities designed to temporarily but not permanently reduce lead-based paint hazards;

(2) "Certificate" means a document issued by the Department of Health to an individual who satisfactorily completes training and examination under this subchapter and meets any other applicable requirements established by the department;

(3) (A) "Child-occupied facility" means a building or operation of a building constructed before 1978, visited regularly by the same child six (6) years of age or under on at least two (2) different days within any week, Sunday through Saturday period, if each day's visit lasts at least three (3) hours and the combined weekly visit lasts at least six (6) hours.

(B) Child-occupied facilities may include without limitation daycare centers, preschools, and kindergarten classrooms;

(4) "Consultant" means a person or other legal entity, however organized, that acts as an agent for the owner and performs lead-based paint activities and meets all other requirements established by the department;

(5) "Contractor" means a company, partnership, corporation, sole proprietorship, association, or other business entity that performs lead-based paint activities as an agent for the owner and meets all other requirements of the department;

(6) "Inspector" means an individual who has been trained by an accredited training program as certified by this subchapter or the United States Environmental Protection Agency to conduct inspections and meets all other requirements established by the department. A certified inspector also samples for the presence of lead in dust and soil for the purposes of abatement clearance testing;

(7) "Lead-based paint" means paint or other surface coatings that contain lead equal to or in excess of one milligram per square centimeter (1.0 mg/cm[2]) or more than five-tenths percent (0.5%) by weight;

(8) "Lead-based paint activities" means inspection, risk assessment, and abatement of target housing and child-occupied facilities as defined in this subchapter;

(9) "Lead-based paint hazard" means a condition that causes exposure to dust or soil contaminated by lead-based paint activities or lead-contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects as established by the Toxic Substances Control Act of 1976 Section 403, 15 U.S.C. § 2601 et seq.;

(10) "License" means a document issued by the department to a firm or training provider that meets all applicable requirements as established by the department;

(11) "Project designer" means an individual who plans and designs or who has been trained by an accredited training program as certified by this subchapter or the United States Environmental Protection Agency to plan and design abatement projects;

(12) (A) "Risk assessor" means an individual who has been trained by an accredited training program as certified by this subchapter or the United States Environmental Protection Agency to conduct risk assessments and meets all other requirements established by the department.

(B) A risk assessor also samples for the presence of lead in dust and soil for the purposes of abatement clearance testing;

(13) "Supervisor" means an individual who has been trained by an accredited training program as certified by this subchapter or the United States Environmental Protection Agency to supervise and conduct abatements and to prepare occupant protection plans and abatement reports and meets all other requirements established by the department;

(14) "Target housing" means any housing constructed before 1978, except housing for the elderly or persons with disabilities, unless any one (1) or more children six (6) years of age or under resides or is expected to reside in such housing for the elderly or persons with disabilities, or any zero-bedroom dwelling;

(15) "Training provider" means any person or other legal entity, however organized, that conducts courses for the purposes of certifying individuals for purposes of this subchapter and meets all other requirements established by the department; and

(16) "Worker" means an individual who has been trained by an accredited training program as certified by this subchapter or the United States Environmental Protection Agency to perform abatements and meets all other requirements established by the department.



§ 20-27-2504 - Criminal, civil, and administrative penalties.

A person or entity that violates this subchapter, commits any unlawful act under this subchapter, or violates any rule or order of the State Board of Health under this subchapter is subject to the penalty provisions under § 20-7-101 et seq.



§ 20-27-2505 - Powers and duties.

The Department of Health shall administer and enforce this subchapter with the powers and duties to:

(1) Require and regulate training and examinations for individuals engaged in performing lead-based paint activities under this subchapter;

(2) Establish standards and procedures for the licensing and certification of firms and individuals engaged in lead-based paint activities and training providers engaged in training individuals for certification under this subchapter;

(3) Enforce rules necessary or appropriate to the implementation of this subchapter, including without limitation taking legal action in a court of competent jurisdiction;

(4) Issue licenses and certifications to all applicants that satisfy the requirements of this subchapter and any rule adopted under this subchapter;

(5) Renew the licenses and certifications under this subchapter; and

(6) Suspend or revoke the licenses and certifications under this subchapter for cause and after notice and opportunity for a hearing.



§ 20-27-2506 - State Board of Health -- Rules.

The State Board of Health shall adopt rules necessary to:

(1) Establish annual license and certification fees for firms, training providers, and individuals;

(2) Recover the costs of processing license applications and the issuance of licenses and certifications; and

(3) Establish other fees necessary to recover the costs of enforcing this subchapter.



§ 20-27-2507 - Collection of fees.

The Department of Health shall collect fees, rates, tolls, or charges for the services delivered by the department in a manner the department deems necessary to support the activities under this subchapter.



§ 20-27-2508 - License required -- Exceptions.

(a) A consultant, contractor, or training provider shall obtain a license from the Department of Health to conduct lead-based paint activities before actively engaging in any lead-based paint hazard activities in this state.

(b) (1) An application for a license shall be made in the manner and form required by the department.

(2) An application for a license or renewal of a license shall be accompanied by proof of liability insurance coverage, except for training providers, in the form and amount required by the department, and proof of such training and examination as required by the department.

(c) (1) The department shall license and certify all applicants for licenses and certifications under this subchapter that satisfy the requirements of this subchapter.

(2) A license or certification under this subchapter shall be valid for a period of one (1) year.

(3) A license or certification under this subchapter shall be renewable upon application and upon satisfying the renewal requirements of the department.

(d) Except for training providers, the state and political subdivisions of the state are exempt from the license requirements of this subchapter.



§ 20-27-2509 - Unlawful acts.

It is unlawful for a person to:

(1) Conduct lead-based paint activities without having first obtained a license or certification, or both, from the Department of Health when acting as a contractor, consultant, training provider, inspector, project designer, risk assessor, supervisor, or worker;

(2) Violate this subchapter or any rule or order adopted or issued under this subchapter;

(3) Knowingly make any false statement, representation, or certification in any application, record, report, or other document filed or required to be maintained under this subchapter or rules adopted under this subchapter, or to falsify, tamper with, or knowingly render inaccurate any monitoring device or method required to be maintained under this subchapter or any rules adopted under this subchapter; or

(4) Participate in any lead-based paint-hazard activity contrary to the rules or orders issued under this subchapter and the rules adopted under this subchapter, whether or not the person is required to have a license under this subchapter.






Subchapter 26 - -- Gambling Advertisements

§ 20-27-2601 - Advertisements for gambling activities to include information concerning compulsive gambling disorders.

(a) As used in this section:

(1) "Gambling activity" means:

(A) Casino gambling;

(B) Horse racing;

(C) Greyhound racing;

(D) Electronic games of skill under § 23-113-103;

(E) Lotteries conducted under the Arkansas Scholarship Lottery Act, § 23-115-101 et seq.; and

(F) Lotteries of other states advertising in the state; and

(2) "Gambling operator" means the operator of a gambling activity.

(b) Except as provided in subdivisions (g)(1)(A) and (g)(2) of this section, an advertisement by a gambling operator for a gambling activity published or broadcast in this state shall include a toll-free helpline telephone number providing information and referral services concerning compulsive gambling disorders.

(c) (1) In all printed, written, graphic, or Internet advertising, the toll-free helpline telephone number required under this section shall be displayed in a manner that is clear, identifiable, and conspicuous, but the number shall not be displayed in a size smaller than provided in subdivision (c)(2) of this section.

(2) (A) Except as provided in subdivision (g)(1)(A) of this section, in outdoor advertising by a gambling operator for a gambling activity, the toll-free helpline telephone number required under this section shall be displayed in not less than 36-point type print and not more than 50-point type print.

(B) In all other printed, written, graphic, or Internet advertising by a gambling operator for a gambling activity, the toll-free helpline telephone number required under this section shall not be displayed in less than 8-point type print.

(d) In all television advertising, the toll-free helpline telephone number required under this section shall:

(1) Be clearly and conspicuously displayed; and

(2) Remain on the screen for at least three (3) seconds.

(e) Except as provided in subdivision (g)(2) of this section, in all radio advertising, the toll-free helpline telephone number required under this section shall be stated in a manner that is clear and understandable.

(f) If a gambling operator operates an Internet website that provides information about or access to a gambling activity, the toll-free telephone number required under this section shall be displayed on the Internet website in a manner that is clear, identifiable, and conspicuous, but the number shall not be displayed in less than 8-point type print.

(g) (1) (A) This section does not apply to a billboard leased to a gambling operator as of July 27, 2011.

(B) This section applies to a billboard leased to a gambling operator if the lease was executed by the gambling operator after July 27, 2011.

(2) This section does not apply to a radio advertisement fifteen (15) seconds or less in length.









Chapter 28 - Public Water System Service Act

§ 20-28-101 - Title.

This chapter shall be known as the "Public Water System Service Act".



§ 20-28-102 - Definitions.

As used in this chapter:

(1) "Community public water system" means a public water system which serves at least fifteen (15) service connections used by year-round residents or which regularly serves at least twenty-five (25) year-round residents;

(2) "Noncommunity public water system" means a public water system, not a community public water system, which serves fifteen (15) connections or twenty-five (25) persons at least sixty (60) days during the year;

(3) "Nontransient noncommunity water system" means a noncommunity water system which serves at least twenty-five (25) of the same individuals at least one hundred eighty (180) days, or portions thereof, per year, or a public water system which is utilized as a source for bottled water;

(4) "Public water system" means all sources and their surroundings from which water is derived for drinking or domestic purposes by the public, including sources for bottled water, and all structures, conduits, and appurtenances in connection therewith by which water for such use is obtained, treated, conditioned, stored, and delivered to customers;

(5) "Public Water System Supervision Program" means the program administered by the Division of Engineering of the Division of Health of the Department of Health and Human Services, which includes the monitoring and supervision of all community public water systems. Activities under this program include, but are not limited to, conducting sanitary surveys, collecting and analyzing water samples and interpreting the results, training water system operators, investigating water and wastewater complaints, and reviewing applications, engineering reports, and construction plans for water and wastewater facilities; and

(6) "Service connection" means any connection to a community or nontransient noncommunity public water system which delivers treated water to a residence, business, office, industry, or other customer for domestic, commercial, or industrial use.



§ 20-28-103 - Penalties -- Enforcement.

(a) (1) The owner or agent of any water system violating any provisions of this chapter shall upon conviction be guilty of a violation.

(2) Each day in violation shall constitute a separate offense subject to a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(b) Additionally, any water system violating any provision of this chapter shall be subject to civil penalties up to one thousand dollars ($1,000) per day for each day during which the violation occurs.

(c) The Attorney General or his or her designee shall assist the Division of Health of the Department of Health and Human Services in prosecuting water systems not in compliance with this chapter.



§ 20-28-104 - Fees -- Exceptions.

(a) The Department of Health may collect the following fees from each public water system for service, other than plan reviews, provided by the public water system supervision program:

(1) (A) For a community public water system and a nontransient noncommunity water system, not more than thirty cents (30cent(s)) per service connection per month.

(B) (i) The number of service connections for a community public water system not serving discrete service connections shall be calculated by dividing the population served by two and one-half (21/2).

(ii) The number of service connections for a nontransient noncommunity water system shall be calculated by dividing the population served by two and one-half (21/2).

(C) The minimum fee charged to a community public water system or a nontransient noncommunity water system is two hundred fifty dollars ($250) per year; and

(2) For a noncommunity public water system, one hundred twenty-five dollars ($125) per year.

(b) The number of service connections or population served shall be taken from the department's public water system inventory at the time of billing.

(c) (1) A new water system shall not be assessed a fee for services until water is supplied to the first connection.

(2) Each state-owned noncommunity public water system is exempt from the fee provisions of this chapter.

(d) The fees shall be established by the State Board of Health to assure implementation of this chapter.



§ 20-28-105 - Payment of fees.

(a) All fees payable under this chapter shall be due according to the following schedule and shall be payable to the Department of Health:

(1) Annual fees of one thousand dollars ($1,000) and less shall be payable in a single payment due on January 1 of each year;

(2) Annual fees greater than one thousand dollars ($1,000) and less than five thousand dollars ($5,000) shall be payable in quarterly payments, with the payments due on October 1, January 1, April 1, and July 1 of each year;

(3) Annual fees of five thousand dollars ($5,000) and greater shall be payable in monthly payments, with the first payment due on August 1 of each year. Successive payments shall be due on the first day of each month.

(b) All water systems issuing regular water bills for water service may recover the cost of the fees stated in § 20-28-104 by one (1) of the following methods:

(1) Assessing a direct charge on each bill of not more than thirty cents (30cent(s)) per month per service connection; or

(2) (A) Apportioning the total amount of the annual fee charged to the water system among its customers in any manner that the water system determines to be more equitable. (B) However, no charge in excess of thirty cents (30cent(s)) per month per service shall be charged for any service through which water is provided to another community public water system.

(c) The charge shall be labeled, "FEE FOR FEDERAL SAFE DRINKING WATER ACT COMPLIANCE", and shall not be considered as a part of the water rates of the respective water systems. The fee shall be established by the State Board of Health to assure implementation of this chapter.



§ 20-28-106 - Disposition of funds.

(a) All fees, fines, and penalties collected under this chapter are declared special revenues and shall be deposited into the State Treasury to the credit of the Public Health Fund, and such moneys shall be expended only as specified in subsection (c) of this section for the operation of the Public Water System Supervision Program.

(b) Subject to rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Division of Health of the Department of Health and Human Services may transfer all unexpended funds relative to the program that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(c) Expenditures of funds collected under this section shall be limited to the following purposes:

(1) In the Division of Engineering of the Division of Health of the Department of Health and Human Services;

(A) Personnel expenditures for staff engaged in program activities;

(B) Expenditures for capital equipment, including vehicles, for program activities;

(C) Maintenance and operation expenditures for staff engaged in program activities;

(D) Expenditures for official business travel for staff engaged in program activities;

(E) Expenditures for training and conferences for staff engaged in program activities;

(F) Expenditures for public education activities in support of the program and the drinking water industry;

(G) Expenditures for water system operator training activities;

(H) Expenditures in support of a statewide wellhead protection program;

(I) Expenditures for consultants and professional services in support of program activities; and

(J) Expenditures for any other activities directly related to the program; and

(2) In the Division of Public Health Laboratories of the Division of Health of the Department of Health and Human Services;

(A) Personnel expenditures for staff engaged in drinking water analyses;

(B) Expenditures for capital equipment for drinking water analytical services;

(C) Maintenance and operation expenditures for staff engaged in drinking water analytical services;

(D) Expenditures for official business travel for staff engaged in drinking water analytical services; and

(E) Expenditures for training and conferences for staff engaged in drinking water analytical services.






Chapter 29 - Arkansas Manufactured Home Recovery Act

§ 20-29-101 - Title.

This chapter shall be known as the "Arkansas Manufactured Home Recovery Act".



§ 20-29-102 - Definitions.

As used in this chapter, "commission" means the Arkansas Manufactured Home Commission.



§ 20-29-103 - Disposition of funds.

(a) There is created on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a trust fund to be known as the "Manufactured Housing Recovery Fund".

(b) The fund shall consist of trust fund receipts derived from fees assessed under this chapter by the Arkansas Manufactured Home Commission and shall be used for such purposes as are set out in §§ 20-29-104 -- 20-29-110.

(c) No money shall be expended from the fund for any purpose except at the direction of the commission.

(d) The fund shall be administered, disbursed, and invested under the direction of the commission.

(e) (1) All incomes derived through investment of the fund shall be credited to the fund as investment income.

(2) For the purposes of investment, moneys invested and interest earned thereon shall be administered as trust funds pursuant to the State Treasury Management Law, § 19-3-501 et seq.

(f) Further, all moneys deposited to the fund shall not be subject to any deduction, tax, levy, or any other type of assessment.



§ 20-29-104 - Assessments.

(a) The Arkansas Manufactured Home Commission shall collect assessment fees from manufacturers of manufactured homes in this state, manufacturers of manufactured homes in other states selling manufactured homes in this state, and installers and retailers.

(b) The commission shall collect the following assessment fees at the time of submission of initial certification or licensure applications:

(1) Installer ..................... $2,500.00 per location

(2) Retailer ..................... 5,000.00 per location

(3) Manufacturer ..................... 10,000.00 per location

(c) (1) If the balance of the Manufactured Housing Recovery Fund falls below two hundred fifty thousand dollars ($250,000), then the commission may collect an annual assessment from each manufacturer of manufactured homes in this state, manufacturers of manufactured homes in other states selling manufactured homes in this state, and installers and retailers, and the annual assessment shall continue until such time as the fund is restored to a minimum level of two hundred fifty thousand dollars ($250,000).

(2) The annual assessments collected shall not exceed the following:

(A) Installer ..................... $500.00 per location

(B) Retailer ..................... 1,000.00 per location

(C) Manufacturer ..................... 3,000.00 per location

(3) The assessments shall be collected within thirty-days' notice to all certified manufacturers, retailers, and licensed installers.

(d) (1) Any participant may receive a refund of its initial assessment after a two-year waiting period after it ceases operation of its business in this state if there are no claims pending against the participant, provided that:

(A) The participant shall notify the commission by certified mail within forty-five (45) days after the two-year waiting period and request the refund or the assessment fee shall be forfeited; and

(B) The two-year waiting period shall begin on the participant's next certification or licensing anniversary date after the participant ceases operation of its business in this state.

(2) If the participant fails to satisfy the provisions found in subdivisions (d)(1)(A) and (B) of this section, the assessment fee shall remain in the fund.

(3) No interest shall accrue to the benefit of the participant.



§ 20-29-105 - Complaints -- Amount of damages.

(a) All consumer, licensee, installer, retailer, or manufacturer complaints shall be filed with the Arkansas Manufactured Home Commission. The commission shall determine, by hearing or whatever procedure it establishes, whether any standard adopted by the commission has been violated and, if so, the actual cost of repairs to the manufactured home, if any, suffered by the aggrieved party or parties.

(b) The amount of damages awarded by the commission shall be limited to the actual cost of repairs to the manufactured home and shall not include attorney's fees. On appeal to the circuit court from an award of the commission, the jurisdiction of the circuit court shall be limited to the actual cost of repairs to the manufactured home. The circuit court shall not have jurisdiction to award attorney's fees, court costs, or punitive or exemplary damages for claims covered by this chapter.

(c) The question of what constitutes a continuing series of violations shall be a matter solely within the discretion and judgment of the commission.

(d) (1) The commission shall by regulation establish procedures for the investigation and timely resolution of claims against the Manufactured Housing Recovery Fund involving participating manufacturers, retailers, and installers of manufactured homes regarding responsibility for the correction or repair of construction or installation defects in manufactured homes that are reported during the one-year period beginning on the date of installation of the home.

(2) The investigations, required corrections, and remedial actions shall be handled in accordance with the code and regulations promulgated pursuant to the code.

(3) The commission shall by regulation establish requirements for eligibility of claims against the fund.



§ 20-29-106 - Payment of damages -- Award from Manufactured Housing Recovery Fund when damages not paid.

(a) Upon a finding by the Arkansas Manufactured Home Commission that a standard has been violated, the commission shall direct the respondent licensee, retailer, installer, or manufacturer to correct the violation within a reasonable time, not to exceed ninety (90) days following the written decision of the commission.

(b) If the violation is not corrected within ninety (90) days following the written decision of the commission and if no appeal of the decision has been filed in the circuit court, the commission, upon request, shall pay from the Manufactured Housing Recovery Fund the actual cost of repairs to the manufactured home if:

(1) The amount is not in excess of ten thousand dollars ($10,000) for any one (1) violation of the respondent licensee, installer, retailer, or manufacturer;

(2) The fund balance is sufficient to pay the award;

(3) The complainant has assigned all rights and claims that he or she has against the respondent to the commission; and

(4) The complainant agrees to subrogate the commission to all rights of the complainant to the extent of the payment.

(c) Nothing in this section shall obligate the fund for any amount in excess of twelve thousand five hundred dollars ($12,500) per installer, twenty-five thousand dollars ($25,000) per retailer, or seventy-five thousand dollars ($75,000) per manufacturer with respect to the actions of any one (1) licensee, installer, retailer, or manufacturer.



§ 20-29-107 - Appeals.

(a) (1) Appeals from a decision of the Arkansas Manufactured Home Commission shall be to the circuit court in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) The appeal shall stay that portion of the commission order which directs payment of the damages. Neither the respondent nor the commission shall be required to pay damages to the complainant until such time as a final order of the circuit court, Court of Appeals, or Supreme Court is issued.

(b) On appeal, the circuit court jurisdiction in awarding damages to be paid from the Manufactured Housing Recovery Fund shall be limited in amount to:

(1) The amount determined by the commission; or

(2) The limits set forth in § 20-29-106(c). The court shall not award attorney's fees or court costs to be paid by the fund.



§ 20-29-108 - Suspension of license pending reimbursement or appeal.

(a) (1) The Arkansas Manufactured Home Commission shall suspend the license or certificate of each licensee, installer, retailer, or manufacturer until such time as the licensee, installer, retailer, or manufacturer reimburses award amounts paid on its behalf to the Manufactured Housing Recovery Fund, plus interest at a rate to be determined by the commission, but the interest is not to exceed ten percent (10%) per annum.

(2) The commission may permanently suspend the license or certificate of the respondent upon failure to pay an order of the commission or court.

(b) The commission may move the circuit court to suspend the license or certificate of the respondent during pendency of an appeal from a commission order.



§ 20-29-110 - Enforcement.

(a) The Arkansas Manufactured Home Commission shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of any penalty not paid within thirty (30) days of service of the order assessing the monetary penalty unless a court enters a stay pursuant to § 20-29-107.

(b) All hearings and appeals under this chapter shall be pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) Nothing in this chapter shall be construed to limit or restrict in any manner other civil or criminal remedies available under other laws to any person.



§ 20-29-111 - Use of funds exceeding $400,000.

On January 1 of any year, if the Manufactured Housing Recovery Fund exceeds four hundred thousand dollars ($400,000), the Arkansas Manufactured Home Commission may approve the use of up to five percent (5%) of the fund balance above that amount for training and education programs, including, but not limited to, workshops, instruction manuals, audio and video tapes, and presentations.



§ 20-29-112 - Regulations.

The Arkansas Manufactured Home Commission may establish regulations for implementation of this chapter.






Chapter 30 - Swimming Pools

§ 20-30-101 - Definitions.

As used in this chapter:

(1) "Critical items" means those aspects of operation or conditions of facilities or equipment which, if in violation, constitute the greatest hazards to health and safety, including imminent health hazards. These include:

(A) Restriction of employees with infection;

(B) Approved water supply of hot and cold running water under pressure;

(C) Sewage and liquid waste disposal;

(D) No cross-connection or back-siphonage;

(E) Safety;

(F) Excessive turbidity;

(G) Failure to maintain proper chemical levels;

(H) Failure or lack of filtration, sanitizing, and cleaning equipment and chemicals; and

(I) Absence or lack of required supervisory personnel;

(2) "Division" means the Division of Health of the Department of Health and Human Services or, when the context requires, employees of the division;

(3) "Imminent health hazard" means any condition, deficiency, or practice which, if not corrected, is very likely to result in illness, injury, or loss of life to any person;

(4) "Person" means any individual, partnership, firm, corporation, agency, municipality, state or political subdivision, or the federal government and its agencies and departments; and

(5) (A) "Public swimming pool" means a structure of man-made materials, located either indoors or outdoors, used for bathing or swimming, together with buildings, appurtenances, and equipment used in connection therewith. Included are spa-type, wading, or special purpose pools or water recreation attractions, including, but not limited to, those operated at camps, child care facilities, cities, clubs, subdivisions, apartment buildings, counties, institutions, schools, motels, hotels, and mobile home parks, to which admission may be gained with or without payment of a fee.

(B) "Public swimming pool" shall not apply to private pools at single-family residences.



§ 20-30-102 - Penalty.

(a) Any person operating a public swimming pool in violation of this chapter or rules and regulations adopted pursuant to this chapter shall be guilty of a violation.

(b) (1) Upon conviction, that person shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) for each offense.

(2) Each day of operation after sufficient notice has been given shall constitute a separate offense.



§ 20-30-103 - Authority of Division Health of the Department of Health and Human Services.

The Division of Health of the Department of Health and Human Services is authorized:

(1) To carry out or cause to be carried out all provisions of this chapter;

(2) To collect all fees provided for in this chapter;

(3) To prescribe such rules and regulations governing the alteration, construction, sanitation, safety, and operation of public swimming pools as may be necessary to protect the health and safety of the public and to require every public swimming pool to comply with these rules and regulations;

(4) To inspect every public swimming pool in operation in the state to determine compliance with this chapter and rules and regulations;

(5) To issue or cause to be issued, suspend, and revoke permits to operate public swimming pools as provided in this chapter;

(6) To notify the owner, proprietor, or agent in charge of any public swimming pool of such changes or alterations as may be necessary to effect complete compliance with this chapter and rules and regulations governing the construction, alteration, and operation of the facilities and to close the facilities for failure to comply within specified times as provided in this chapter and rules and regulations; and

(7) To train, test, and certify qualified operators of public swimming pools.



§ 20-30-104 - Permits -- Application, renewal, posting, etc.

(a) No person shall operate a public swimming pool who does not hold a valid permit issued to him or her by the Division of Health of the Department of Health and Human Services.

(b) Every person who shall engage in the business of operating a public swimming pool shall procure a permit from the division for each public swimming pool operated.

(c) (1) Any person planning to operate a public swimming pool shall make written application for a permit on forms provided by the division. The applications shall be completed and returned to the division with the proper permit fee.

(2) Prior to approval of the application for a permit, the division shall inspect the proposed facility to determine compliance with requirements of this chapter and rules and regulations. The division shall issue a permit to the applicant if the inspection reveals that the facility is in compliance with the requirements of this chapter and rules and regulations.

(d) Each permit for public swimming pools shall expire on the December 31 next following its issuance.

(e) Applications for renewal of permits for existing public swimming pools shall be mailed to the operator prior to January 1 of each year. When completed applications and the proper permit fees are returned, the division shall issue new permits to applicants.

(f) No permit shall be transferred from one (1) location or individual to another.

(g) Permits shall be posted in a conspicuous manner.



§ 20-30-105 - Permits -- Suspension or revocation.

The Division of Health of the Department of Health and Human Services may suspend or revoke any permit to operate a public swimming pool issued pursuant to this chapter if the division has reasonable cause to believe that the permittee is not in compliance with this chapter or the permittee has repeatedly violated requirements of this chapter.



§ 20-30-106 - Permits -- Fees.

(a) The annual permit fee to operate a public swimming pool shall be twenty-five dollars ($25.00), except as outlined in subsection (b) of this section, due and payable each January 1. The permit fee shall be due and payable prior to beginning operation of any new public swimming pool and on each January 1 thereafter.

(b) If a public swimming pool and a food service establishment are owned and operated at the same location by a common individual, corporation, firm, or other entity, the annual swimming pool permit fee shall be ten dollars ($10.00) due and payable each January 1.

(c) The permit fee shall be paid to the Division of Health of the Department of Health and Human Services before a permit is issued, and the permit shall be kept and displayed in a conspicuous manner, properly framed, at the pool for which it was issued.



§ 20-30-107 - Disposition of funds.

(a) All fees and fines levied and collected under this chapter are declared to be special revenues and shall be deposited into the State Treasury to be credited to the Public Health Fund.

(b) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Division of Health of the Department of Health and Human Services may transfer all unexpended funds relative to swimming pools that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.






Chapter 31 - Arkansas Electrical Code Authority Act

§ 20-31-101 - Title.

This chapter may be known and may be cited as the "Arkansas Electrical Code Authority Act".



§ 20-31-102 - Definitions.

As used in this chapter:

(1) "Board" means the Board of Electrical Examiners of the State of Arkansas;

(2) "Department" means the Department of Labor;

(3) "Director" means the Director of the Department of Labor;

(4) "Electrical facilities" means all wiring fixtures, appurtenances, and appliances for and in connection with a supply of electricity within or adjacent to any building, structure, or conveyance but not including the connection with a power supply meter or other power supply source;

(5) "Electrical work" means:

(A) Installations of electric conductors and equipment within or on public and private buildings or other structures, including recreational vehicles and floating buildings, and other premises such as yards, carnivals, parking and other lots, and industrial substations;

(B) Installations of conductors that connect to the supply of electricity; and

(C) Installations of other outside conductors on the premises;

(6) (A) "Electrician" means any person, individual, member, or employee of a firm, partnership, or corporation which is engaged in the business of or who for hire:

(i) Plans, lays out, and supervises the installation, maintenance, and extension of electrical conductors and equipment; or

(ii) Installs, erects, repairs or contracts to install, erect, or repair:

(a) Electrical wires or conductors to be used for the transmission of electric light, heat, power, or signaling purposes;

(b) Moulding, ducts, raceways, or conduits for the reception or protection of wires or conduits; or

(c) Any electrical machinery, apparatus, or systems to be used for electrical light, heat, power, or signaling purposes.

(B) "Electrician" also means an "electrical contractor", a "master electrician", a "journeyman electrician", or an "industrial maintenance electrician" licensed under § 17-28-101 et seq.; and

(7) "Primary residence" means an unattached single-family dwelling used as the person's primary place of residence.



§ 20-31-103 - Exemptions.

(a) The following types of construction and structures shall be exempted from this chapter:

(1) Any construction, installation, maintenance, repair, or renovation by a public utility regulated by the Arkansas Public Service Commission, by a rural electric association or cooperative, or by a municipal utility, of any transmission or distribution lines or facilities incidental to their business and covered under other nationally recognized safety standards;

(2) Any construction, installation, maintenance, repair, or renovation of any nonresidential farm building or structure; and

(3) Any construction or manufacture of manufactured homes covered by the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq.

(b) The exemption from compliance with the standards promulgated in this section shall not be referred to in any way, and it shall not be any evidence of the lack of negligence or the exercise of due care by a party at a trial of any civil action to recover damages by any party.

(c) The licensing requirements of this chapter do not apply to an owner that performs electrical work or the construction, maintenance, or installation of electrical facilities upon the existing primary residence of the owner or a primary residence of the owner that is under construction.



§ 20-31-104 - Statewide standards -- Enforcement of chapter.

(a) Beginning January 1, 1992, the Board of Electrical Examiners of the State of Arkansas is empowered to adopt rules and regulations to establish statewide standards for the construction, installation, and maintenance of electrical facilities and the performance of electrical work.

(b) The board shall adopt the National Electrical Code, 1990 edition, of the National Fire Protection Association.

(c) If there are updates and new editions to the National Electrical Code, the board shall, after notice and public hearing, adopt such changes and editions which it determines are necessary to ensure the public health and safety.

(d) The statewide standards shall guarantee a uniform minimum standard for the construction, installation, and maintenance of electrical facilities and for the performance of electrical work in:

(1) Any new public, business, or commercial buildings or structures constructed after July 15, 1991;

(2) Any new educational institutions or buildings constructed after July 15, 1991;

(3) Any new single-family or multifamily residence constructed after July 15, 1991; and

(4) Any other type of new construction undertaken in the State of Arkansas not specifically exempted under this chapter.

(e) The term "new" or "new construction" as used in this section shall apply to any new building or structure or any complete addition to or renovation of a building or structure where electrical conductors within are placed, added, or replaced in whole or part. It shall not apply to the repair or replacement of existing electrical conductors in existing buildings or structures or to minor repairs consisting of repairing or replacing outlets or minor working parts of electrical fixtures.

(f) It shall be the duty of the Department of Labor to administer and enforce this chapter.



§ 20-31-105 - Compliance required -- Penalties.

(a) Beginning January 1, 1992, unless specifically exempted under this chapter, no person or electrician shall perform any construction, installation, or maintenance of electrical facilities or perform electrical work in this state except in compliance with the statewide standards promulgated under this chapter.

(b) Any person or electrician who does any construction, installation, and maintenance of electrical facilities or performs electrical work in this state without an exemption and not in compliance with this chapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) and not more than five hundred dollars ($500) or by imprisonment for not more than thirty (30) days, or both fine and imprisonment.

(c) In addition to the penalties in subsection (b) of this section, the Director of the Department of Labor is authorized:

(1) To petition any court of competent jurisdiction to enjoin or restrain any person or electrician who does any construction, installation, and maintenance of electrical facilities or performs electrical work without an exemption or who otherwise violates this chapter; and

(2) To seek the suspension or revocation by the Board of Electrical Examiners of the State of Arkansas of any "electrical contractor", a "master electrician", a "journeyman electrician" or an "industrial maintenance electrician" licensed under § 17-28-101 et seq. who is found to be in violation of this chapter.






Chapter 32 - Disposal of Commercial Medical Waste

§ 20-32-101 - Definitions.

As used in this chapter:

(1) "Commercial medical waste" means any medical waste transported from a generator to an off-site facility for disposal when the off-site disposal facility is engaged in medical waste disposal for profit;

(2) "Division" means the Division of Health of the Department of Health and Human Services;

(3) "Facility" means all contiguous land and structures, other appurtenances, and improvements on the land, used for treating, destroying, storing, or disposing of infectious waste. A facility may consist of several treatment, destruction, storage, or disposal operational units;

(4) "Generator" means any person producing medical waste;

(5) "Medical waste" means a waste from health-care-related facilities, which, if improperly treated, handled, or disposed of may serve to transmit an infectious disease and which includes the following:

(A) Pathological wastes -- all human unfixed tissues, organs, and anatomical parts, other than intact skin, which emanate from surgeries, obstetrical procedures, dental procedures, autopsies, and laboratories. Such waste shall be exclusive of bulk formaldehyde and other preservative agents;

(B) Liquid or semiliquid blood such as human blood, human blood components and products made from human blood, for example, serum and plasma, and other potentially infectious materials, to include regulated human body fluids such as semen, vaginal secretions, cerebrospinal fluid, pleural fluid, pericardial fluid, peritoneal fluid, amniotic fluid, saliva in dental procedures, any body fluid that is visibly contaminated with blood, and all body fluids when it is difficult or impossible to differentiate between body fluids, not to include urine or feces, which cannot be discharged into the collection system of a publicly owned treatment works within the generating facility;

(C) Contaminated items, to include dressings, bandages, packings, gauze, sponges, wipes, cotton rolls and balls, etc., which cannot be laundered and from which blood, blood components, or regulated body fluids drip freely, or that would release blood or regulated body fluids in a liquid or semiliquid state if compressed or that are caked with dried blood or regulated body fluids and are capable of releasing these materials during handling:

(i) Disposable, single-use gloves such as surgical or examination gloves shall not be washed or decontaminated for reuse and are handled as a contaminated item; and

(ii) Protective coverings such as plastic wrap and aluminum foil used to cover equipment and environmental surfaces when removed following their contamination are considered a contaminated item;

(D) Microbiological waste -- includes, but is not limited to, cells and tissue cultures, culture medium or other solution and stocks of infectious agents, organ cultures, culture dishes, devices used to transfer, inoculate, and mix cultures, paper and cloth which have come in contact with specimens or cultures, and discarded live vaccines; and

(E) Contaminated sharps, which includes, but is not limited to, hypodermic needles, intravenous tubing with needles attached, syringes with attached needles, razor blades used in surgery, scalpel blades, Pasteur pipettes, broken glass from laboratories, and dental wires.

(6) "Off-site" means any facility which is not on-site;

(7) (A) "On-site" means a facility on the same or adjacent property.

(B) "Adjacent" as used in this subdivision (7) means real property within four hundred (400) yards from the property boundary of the existing facility;

(8) "Person" means an individual or any legal entity;

(9) "Transport" means the movement of medical waste from the generator to any intermediate point and finally to the point of treatment or disposal; and

(10) "Treater or disposer" means any facility as defined in subdivision (3) of this section or "commercial medical waste incineration facility" as defined in § 8-6-1302.



§ 20-32-102 - On-site facility.

A health care facility accepting medical waste for disposal from the physicians and surgeons who are on the staff of the health care facility shall be classified as an on-site facility and shall not be subject to this chapter.



§ 20-32-103 - Penalties.

(a) Any person who violates any provision of this chapter shall be guilty of a felony. Upon conviction, that person shall be subject to imprisonment for not more than one (1) year, or a fine of not more than twenty-five thousand dollars ($25,000), or both.

(b) In addition, any person who violates any provision of this chapter may be subject to a civil penalty by the board. The penalty shall not exceed ten thousand dollars ($10,000) for each violation.



§ 20-32-104 - Disposition of fees and fines.

(a) All fees and fines levied and collected under §§ 20-32-103 and 20-32-107 are declared to be special revenues and shall be deposited into the State Treasury and credited to the Public Health Fund to be used exclusively for the enforcement of laws and regulations pertaining to the segregation, packaging, storage, transportation, treatment, and disposal of medical waste.

(b) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Division of Health of the Department of Health and Human Services may transfer all unexpended funds relative to the regulation of commercial medical waste that pertain to fees and fines collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-32-105 - Authorization to stop vehicles suspected of transporting commercial medical waste.

(a) (1) The Department of Arkansas State Police and the enforcement officers of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department may stop vehicles suspected of transporting commercial medical waste to assure that all required permits for transporting the commercial medical waste have been obtained and to enforce all laws and regulations relating to the transportation of commercial medical waste.

(2) The Department of Arkansas State Police may administer and supervise the program of inspection of vehicles which transport commercial medical waste and have a gross vehicle weight rating of less than ten thousand pounds (10,000 lbs.). The Department of Arkansas State Police shall collect a fee of fifty dollars ($50.00) for each inspection. The fee shall be deposited as special revenues into the State Treasury and distributed to the credit of the State Police Fund to defray the costs of administering and supervising the inspection program.

(b) The enforcement officers of the division may conduct vehicle safety inspections of those vehicles transporting or intended to be utilized to transport commercial medical waste, to inquire into the history of any safety or equipment regulation violations of the transporter in any state, and to advise the Division of Health of the Department of Health and Human Services of the results of such inspections and inquiries.



§ 20-32-106 - Rules and regulations.

(a) The Division of Health of the Department of Health and Human Services may regulate the segregation, packaging, storage, transportation, treatment, and disposal of commercial medical waste from health-care-related facilities.

(b) These regulations shall include:

(1) Criteria for issuing operational licenses to treaters or disposers, and transporters of commercial medical waste;

(2) Criteria for issuing permits and permit modifications to facilities;

(3) Developing a system for record keeping by any person generating, transporting, receiving, treating, or disposing of commercial medical waste;

(4) Acceptable methods of treatment and disposal of commercial medical waste;

(5) Requirements for the segregation, packaging, and storage of commercial medical waste;

(6) Criteria for the development of an operating plan for the handling and disposal of commercial medical waste; and

(7) Requirements for the inspection of any facility generating, storing, incinerating, or disposing of commercial medical waste.

(c) All rules and regulations promulgated pursuant to this chapter shall be reviewed by the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof.



§ 20-32-107 - License to transport, treat, or dispose.

(a) No person may transport, treat, or dispose of commercial medical waste without first obtaining an operating license from the Division of Health of the Department of Health and Human Services.

(b) The treater or disposer, or transporter shall submit an application for an operating license and an application fee of two hundred fifty dollars ($250).

(c) Upon issuance of the operating license, the treater or disposer, or transporter shall pay a license fee of no more than five dollars ($5.00) per ton.

(d) The division shall issue operating licenses for a period of one (1) year.

(e) (1) If the treater or disposer, or transporter has a history of noncompliance with any law or regulation of this state or any other jurisdiction, particularly those laws or regulations pertaining to the environment and the protection of the health and safety of the public, the division may refuse to issue an operating license.

(2) If a history of noncompliance is discovered after the operating license has been issued, the division may revoke the license.



§ 20-32-108 - Applications -- Procedure generally.

(a) This section shall not apply to commercial medical waste incineration facilities which are required to comply with the provisions for obtaining a permit under § 8-6-1301 et seq.

(b) No person shall operate or construct a commercial medical waste facility without submitting an application for a permit or permit modification to the Division of Health of the Department of Health and Human Services. No permit or permit modification shall be issued by the division for any facility unless the division approves both the site of the facility and the technological process to be used by the facility for the treatment and disposal of commercial medical waste.

(c) The division may levy up to one hundred dollars ($100) per hour not to exceed five thousand dollars ($5,000) for application processing costs incurred by the division.

(d) Any person applying for a permit or a permit modification to construct and operate a facility shall complete the following criteria at least thirty (30) days prior to submitting a permit application to the division:

(1) Written notification by certified mail to each property owner and resident of any property adjacent to the proposed site of the intent to apply for a permit or permit modification; and

(2) Publication of a public notice in the largest newspaper published in each county where the property which is the subject matter of the proposed facility permit or permit modification is located and in at least one (1) newspaper of statewide circulation of the intent to apply for a permit or permit modification to construct and operate a facility.

(e) The division shall provide written notice by certified mail of the proposed permit or permit modification to the mayor of the city and the county judge of the county where the property which is the subject matter of the permit application is located.

(f) Prior to the issuance of a final permit, the division shall conduct a public hearing in the county in which the facility is to be located.



§ 20-32-109 - Location requirements.

No applications shall be accepted nor shall permits be issued pursuant to § 20-32-108 by the Division of Health of the Department of Health and Human Services for the construction or operation of a facility in which any of the following factors is present:

(1) The location of the facility is within a "regulatory floodway", as adopted by communities participating in the national flood program managed by the Federal Emergency Management Agency;

(2) The location of the facility overlies any portion of a significant surface or subsurface sand and gravel aquifer for its primary recharge zone or a high-yield bedrock aquifer;

(3) The location of the facility could pose a threat to fisheries, wildlife, or other natural resources; or

(4) The location of the facility does not comply with zoning regulations of the locality in which the facility is proposed.



§ 20-32-110 - Transportation requirements.

(a) No operational licenses shall be issued to any transporter of commercial medical waste unless that transporter shows evidence that:

(1) Each vehicle used for the transportation of commercial medical waste is covered by liability insurance in an amount specified by the Division of Health of the Department of Health and Human Services; and

(2) The liability insurance is issued by a company authorized to do business in this state by the State Insurance Department.

(b) Companies providing liability insurance for any transporter of commercial medical waste shall notify the division of the cancellation of any policy providing liability coverage to a transporter at least thirty (30) days prior to cancellation.



§ 20-32-111 - Scope of authority.

Nothing in this subchapter shall be construed to affect the authority of cities and counties to enact zoning regulations or procedures that control the location of medical waste facilities or sites.



§ 20-32-112 - Violations -- Penalties.

(a) Any person or carrier, or any officer, employee, agent, or representative thereof, while operating any vehicle transporting medical waste or which is authorized to transport medical waste, who shall violate any of the regulations, including safety regulations, prescribed or hereafter prescribed by the State Highway Commission pursuant to § 23-1-101 et seq. or who shall violate any regulation of the Division of Health of the Department of Health and Human Services that specifically relates to the transportation of medical waste shall be guilty of a violation.

(b) Upon conviction, that person or carrier, or officer, employee, agent, or representative thereof, shall be fined not more than five hundred dollars ($500) for the first offense and not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for any subsequent offense.






Chapter 33 - Elder Care

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Criminal Records Checks for Persons Caring for the Elderly

§ 20-33-213 - Criminal history and registry records checks required.

(a) As used in this section:

(1) "Registry records check" means the review of one (1) or more database systems maintained by a state agency that contain information relative to a person's suitability for licensure or certification as a service provider or employment with a service provider to provide care as defined in § 20-38-101; and

(2) "Service provider" means any of the following:

(A) An ElderChoices provider certified by the Division of Aging and Adult Services of the Department of Human Services;

(B) A home health care service as defined by § 20-10-801;

(C) A hospice program as defined by § 20-7-117; or

(D) A long-term care facility as defined by § 20-10-702.

(b) Beginning September 1, 2009, a service provider is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal history records checks.

(c) (1) A person offered employment with a service provider on or after September 1, 2009, is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal history records checks.

(2) (A) A person who was offered employment by a service provider prior to September 1, 2009, was subject to a criminal history records check under § 20-33-201 -- 20-33-212 [repealed], and has continued to be employed by the service provider who initiated the criminal history records check may continue employment with the service provider based on the results of the criminal history records check process conducted under § 20-33-201 -- 20-33-212 [repealed].

(B) When the person next undergoes a periodic criminal history records check, the person's continued employment with the service provider is contingent on the results of a criminal history records check under § 20-38-101 et seq.

(d) (1) The person who signs an application for licensure or certification as a service provider on or after September 1, 2009, is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal history records checks.

(2) (A) The person who signed an application for licensure or certification of a service provider prior to September 1, 2009, was subject to a criminal history records check under § 20-33-201 -- 20-33-212 [repealed], and has continued to maintain the licensure or certification of the service provider may continue to maintain the licensure or certification of the service provider based on the results of the criminal history records check process conducted under § 20-33-201 -- 20-33-212 [repealed].

(B) When the service provider next undergoes a periodic criminal history records check, the service provider's continued licensure or certification is contingent on the results of a criminal history records check under § 20-38-101 et seq.

(e) The division shall establish by rule requirements for registry records checks for:

(1) An applicant for licensure or certification of a service provider;

(2) An applicant for employment with a service provider; and

(3) An employee of a service provider.









Chapter 34 - Independent Inspections of Modular Building for Code Compliance

§ 20-34-101 - Inspections -- Reports -- Costs.

(a) (1) A manufacturer of modular or factory-built structures, other than manufactured housing that is governed by the Department of Housing and Urban Development, certified to do business in the State of Arkansas may contract with an independent third-party compliance assurance or inspection agency that is listed with the International Accreditation Service, Inc., for the inspection of modular or factory-built buildings destined for delivery within the state for compliance with the Arkansas Fire Protection Code and applicable state and municipal electrical, plumbing, and mechanical codes.

(2) If a manufacturer of modular or factory-built buildings contracts with an independent third-party inspector to monitor compliance with the Arkansas Fire Protection Code and applicable state and municipal electrical, plumbing, and mechanical codes relating to the construction of new buildings, no further inspection by state or local building officials may be required for that part of the structure built in the factory.

(b) A copy of the third-party inspector's inspection report shall accompany the building to the construction site for review.

(c) The cost of the independent third-party inspection shall be borne by the modular building manufacturer.






Chapter 35 - Genetic Research Studies Nondisclosure Act

§ 20-35-101 - Title.

This chapter shall be known and may be cited as the "Genetic Research Studies Nondisclosure Act".



§ 20-35-102 - Definitions.

As used in this chapter, "genetic research study or studies" means those genetic research studies approved by an institutional review board as defined in 21 C.F.R., Part 50, as it existed on January 1, 2001, or conducted subject to the requirements of the federal common rule at 21 C.F.R., Part 50 and Part 56, and 45 C.F.R., Part 46, as it existed on January 1, 2001.



§ 20-35-103 - Nondisclosure.

(a) No research records of individual subjects in genetic research studies shall be:

(1) Subject to subpoena or discovery in civil suits, except in cases in which the information in the records is the basis of the suit; or

(2) Disclosed to employers or health insurers without the informed, written consent of the individual.

(b) (1) All stored tissues, including blood, that arise from surgery, other diagnostic or therapeutic steps, or autopsy may be disclosed for genetic or other research studies, if:

(A) The patient's name or social security number is not attached to or included with the specimen; or

(B) The patient's name or social security number is attached to or included with the specimen and the patient has given informed written consent to the disclosure.

(2) Informed written consent shall not be included in a section of the consent for treatment, admission to a hospital or clinic, or permission for an autopsy.

(c) (1) It shall be permissible to publish or otherwise use the results of genetic research studies for research or educational purposes if no individual subject is identified.

(2) If specific informed consent from the individual has been obtained in writing, the individual may be identified.






Chapter 36 - Arkansas Biological Agent Registry Act

§ 20-36-101 - Purpose.

(a) The Division of Health of the Department of Health and Human Services shall establish and administer a program for the registration of biological agents.

(b) The biological agent registry shall identify the biological agents possessed and maintained by any person in this state and shall contain other information required under rules adopted by the division.



§ 20-36-102 - Definitions.

As used in this chapter:

(1) "Biological agent" means:

(A) Any select agent that is a microorganism, virus, bacterium, fungus, rickettsia, or toxin listed in 42 C.F.R. pt. 72 app. A, as in effect on January 1, 2003;

(B) Any genetically modified microorganisms or genetic elements from an organism within 42 C.F.R. pt. 72 app. A, as in effect on January 1, 2003, shown to produce or encode for a factor associated with a disease; or

(C) Any genetically modified microorganisms or genetic elements that contain nucleic acid sequences coding for any of the toxins listed within 42 C.F.R. pt 72 app. A, as in effect on January 1, 2003, or their toxic submits;

(2) "Division" means the Division of Health of the Department of Health and Human Services; and

(3) "Person" means any association, business, corporation, facility, firm, individual, institution of higher education, organization, partnership, society, state agency, or other legal entity.



§ 20-36-103 - Duties.

(a) (1) The Division of Health of the Department of Health and Human Services shall adopt rules for the implementation of the biological agent registry program as follows:

(A) Determining and listing the biological agents required to be reported under this section;

(B) Designating persons required to make reports and specific information required to be reported, including time limits for reporting, form of reports, and to whom reports shall be submitted;

(C) Providing for the release of information in the registry to state and federal law enforcement agencies and the United States Centers for Disease Control and Prevention under a communicable disease investigation commenced or conducted by the division or other state or federal law enforcement agencies having investigatory authority, or in connection with any investigation involving release, theft, or loss of biological agents;

(D) Establishing a system of safeguards that requires persons possessing and maintaining biological agents subject to this section to comply with the same federal standards that apply to persons registered to possess the same agents under federal law; and

(E) Establishing a process for persons that possess and maintain biological agents to alert appropriate authorities of unauthorized possession or attempted possession of biological agents.

(2) The rules shall designate appropriate authorities for receipt of alerts from these persons.

(b) Any person that possesses and maintains any biological agent required to be reported under this section shall report to the division the information required for inclusion in the biological agent registry.

(c) (1) Except as otherwise provided in this section, information prepared for or maintained in the registry under this section shall be confidential and shall not be a public record under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(2) The division may release information contained in the registry for the purpose of conducting or aiding in a communicable disease investigation.

(3) The division shall cooperate with and may share information contained in the registry with the United States Centers for Disease Control and Prevention and state and federal law enforcement agencies in any investigation involving the release, theft, or loss of a biological agent required to be reported under this section.

(4) Release of information from the registry as authorized under this subsection shall not render the information released a public record under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(5) Release of information from the registry as authorized under this subsection also shall not render the information prepared for or maintained in the registry a public record under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 20-36-104 - Penalty.

(a) (1) The Division of Health of the Department of Health and Human Services shall impose a civil penalty for a willful or knowing violation of this section in the amount of up to one thousand dollars ($1,000).

(2) Each day of a continuing violation shall be a separate offense.

(b) Any person wishing to contest a penalty shall be entitled to an administrative hearing in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-36-105 - Funding.

(a) In order for the Division of Health of the Department of Health and Human Services to fully perform the duties outlined in § 20-36-103, the division shall diligently pursue funding for bioterrorism and for the biological agent registry.

(b) The division's administration of this registry program is subject to adequate and available funding in which to fully meet the requirements of this chapter.






Chapter 37 - Legislative Health Adequacy Committee

§ 20-37-101 - Findings -- Purpose.

(a) The General Assembly finds that:

(1) Adequate health care for school-age children is an important component in maximizing their educational opportunities and classroom performance so that children may obtain an adequate education; and

(2) There is a need for a study to be conducted to evaluate health care for school-age children and to develop a strategic statewide plan regarding the needs and solutions to health problems of school-age children.

(b) The purposes of this chapter are to:

(1) Create a committee to conduct a study to evaluate health care for school-age children; and

(2) Develop findings and make recommendations to the Joint Committee on Educational Adequacy, the House Interim Committee on Public Health, Welfare, and Labor, the Senate Interim Committee on Public Health, Welfare, and Labor, the General Assembly, and the Governor.



§ 20-37-102 - Legislative Health Adequacy Committee.

(a) (1) There is established the Legislative Health Adequacy Committee consisting of twenty-two (22) members.

(2) The following members shall be appointed by the Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor:

(A) One (1) member who is a pediatrician;

(B) One (1) member who is a school nurse currently working in a public elementary school in this state;

(C) One (1) member who is a school nurse currently working in a public junior high school or high school in this state;

(D) One (1) member who is currently practicing dentistry in this state;

(E) One (1) member who is currently working as a classroom teacher in a public elementary school in this state and who is a member of the Arkansas Education Association;

(F) One (1) member to represent the Arkansas Minority Health Commission;

(G) One (1) member to represent the community health agencies; and

(H) Two (2) members each of whom has a child in a public school in this state.

(3) The Speaker of the House of Representatives shall appoint one (1) member currently working as a principal of a public elementary school.

(4) The President Pro Tempore of the Senate shall appoint one (1) member currently working as a teacher in a public elementary school.

(5) The Director of the Division of Health of the Department of Health and Human Services shall nominate to the Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor:

(A) One (1) member to represent the Division of Health of the Department of Health and Human Services;

(B) One (1) member to represent the Arkansas Academy of Pediatrics;

(C) One (1) member to represent the Arkansas Academy of Family Practice;

(D) One (1) member to represent the College of Public Health of the University of Arkansas for Medical Sciences;

(E) One (1) member to represent the Arkansas Center for Health Improvement; and

(F) One (1) member to represent the Arkansas Advocates for Children and Families.

(6) The Commissioner of Education shall nominate to the Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor:

(A) One (1) member to represent the Department of Education;

(B) One (1) member to represent the Arkansas School Nurses Association;

(C) One (1) member to represent the Arkansas Association of Educational Administrators; and

(D) One (1) member to represent the Arkansas Parent Teacher Association.

(7) The Department of Health and Human Services shall nominate to the Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor one (1) member to represent the ARKids First program.

(b) (1) The Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor shall appoint a chair for the Legislative Health Adequacy Committee.

(2) The Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor shall call the first meeting within thirty (30) days of the appointments by them.

(3) The Legislative Health Adequacy Committee shall select from its membership a secretary and treasurer.

(c) (1) Any position on the Legislative Health Adequacy Committee for which no nomination or appointment has been made by May 15, 2004, or within fifteen (15) business days of June 3, 2004, shall be filled by appointment by the Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor.

(2) A majority vote of those members present shall be required for any action of the Legislative Health Adequacy Committee.

(d) [Deleted.]

(e) Vacancies shall be filled for the unexpired portion of the term in the same manner as is provided in this section for initial appointments.

(f) The Legislative Health Adequacy Committee shall meet at least monthly.

(g) (1) The Bureau of Legislative Research shall furnish reasonable staff assistance to the Legislative Health Adequacy Committee.

(2) The Arkansas Center for Health Improvement, the Division of Health of the Department of Health and Human Services, the State Board of Education, and any other state agencies shall upon request assist the Legislative Health Adequacy Committee and provide the Legislative Health Adequacy Committee with necessary resources and information to carry out the purposes of this chapter.

(h) Members of the Legislative Health Adequacy Committee shall serve without pay but may receive expense reimbursement in accordance with § 25-16-902, if funds are available for that purpose.



§ 20-37-103 - Duties.

(a) The Legislative Health Adequacy Committee shall:

(1) Study and evaluate the health care needs of the school-age children of Arkansas to obtain an adequate education;

(2) Study and evaluate health programs in the schools and their effectiveness in allowing students to obtain an adequate education, including, but not limited to, school nurse programs;

(3) Study and evaluate whether children are receiving adequate health care and correction of health problems while in school;

(4) Study and evaluate the effects of inadequate health on the performance of children in the classroom in obtaining an adequate education or equal educational opportunity, or both;

(5) Develop a strategic statewide plan to ensure adequate health care of school-age children while in the classroom to obtain an adequate education; and

(6) Develop a strategic statewide plan so that school-age children can become more responsible in making preventative decisions regarding their health and thus increase educational opportunity.

(b) By September 1, 2004, the committee shall report its initial findings and strategic plan for meeting the health needs of school-age children to the House Interim Committee on Public Health, Welfare, and Labor, the Senate Interim Committee on Public Health, Welfare, and Labor, and the Governor.



§ 20-37-104 - Funding.

(a) (1) The Legislative Health Adequacy Committee's funding shall be from grants, donations, and any other funds that may be made available through appropriations by the General Assembly.

(2) Moneys received by the committee shall be used solely for the support of the functions of the committee.

(b) (1) Grants and donations received by the committee shall be cash funds and shall be administered by the Division of Health of the Department of Health and Human Services but shall be subject to appropriation by the General Assembly.

(2) The division shall disburse moneys from the Health Adequacy Committee Fund at the direction of the committee.

(3) Any moneys received from grantors and donors that are not expended by the committee shall be returned to the grantors and donors in proportion that each bears to the total of all grants and donations received by the committee.



§ 20-37-105 - Expiration.

The Legislative Health Adequacy Committee shall expire on December 31, 2009.






Chapter 38 - Criminal Background Checks

§ 20-38-101 - Definitions.

As used in this chapter:

(1) "Care" means treatment, services, assistance, education, training, instruction, or supervision for which the service provider is compensated either directly or indirectly;

(2) "Determination" means the determination made by the licensing or certifying agency that a service provider, operator, applicant for employment with, or employee of a service provider is or is not disqualified from licensure, exemption from licensure, certification, any other operating authority, or employment based on the criminal history of the service provider, operator, applicant, or employee;

(3) (A) "Employee" means any person who:

(i) Has unsupervised access to clients of a service provider except as provided in subdivision (3)(B) of this section; and

(ii) (a) Provides care to clients of a service provider on behalf of, under the supervision of, or by arrangement with the service provider;

(b) Is employed by a service provider to provide care to clients of the service provider;

(c) Is a temporary employee placed by an employment agency with a service provider to provide care to clients of the service provider; or

(d) Resides in an alternative living home in which services are provided to individuals with developmental disabilities.

(B) "Employee" does not include a person who:

(i) Is a family member of a client receiving care from a service provider;

(ii) Is a volunteer; or

(iii) Works in an administrative capacity and does not have unsupervised access to clients of a service provider;

(4) "Licensing or certifying agency" means the state agency charged with licensing, exempting from licensure, certifying, or granting other operating authority to a service provider;

(5) "National criminal history records check" means a review of criminal history records maintained by the Federal Bureau of Investigation based on fingerprint identification or other positive identification methods;

(6) "Operator" means the person signing the application of a service provider for licensure, exemption from licensure, certification, or any other operating authority;

(7) "Registry records check" means the review of one (1) or more database systems maintained by a state agency that contain information relative to a person's suitability for licensure, certification, exemption from licensure, or any other operating authority to be a service provider or for employment with a service provider to provide care;

(8) "Report" means a statement of the criminal history of a service provider, operator, applicant for employment with, or employee of a service provider issued by the Identification Bureau of the Department of Arkansas State Police;

(9) "Service provider" means any of the following:

(A) An Alternative Community Services Waiver Program provider certified by the Division of Developmental Disabilities Services of the Department of Human Services;

(B) A child care facility as defined by § 20-78-202;

(C) A church-exempt child care facility as recognized under § 20-78-209;

(D) An early intervention program provider certified by the Division of Developmental Disabilities Services of the Department of Human Services;

(E) An ElderChoices provider certified by the Division of Aging and Adult Services of the Department of Human Services;

(F) A home health care service under § 20-10-801;

(G) A hospice program under § 20-7-117;

(H) A long-term care facility as defined by § 20-10-702; or

(I) A nonprofit community program as defined by § 20-48-101; and

(10) "State criminal history records check" means a review of state criminal history records conducted by the Identification Bureau.



§ 20-38-102 - Criminal history records checks -- Operators.

(a) (1) (A) When an operator applies for a license, exemption from licensure, certificate, or other operating authority for a service provider from its licensing or certifying agency, the operator shall submit a criminal history records check form and a complete set of fingerprints to the Identification Bureau of the Department of Arkansas State Police and request a state criminal history records check and a national criminal history records check on the operator.

(B) The operator shall attach evidence of the request for a criminal history records check to the application for the service provider's license, exemption from licensure, certificate, or other operating authority.

(2) (A) The bureau shall conduct a state criminal records history check and request a national criminal history records check on the operator.

(B) Upon completion of each criminal history records check, the bureau shall issue a report to the licensing or certifying agency.

(3) Based on the criminal history records check, the licensing or certifying agency shall determine whether the operator is or is not disqualified from licensure, exemption from licensure, certification, or other operating authority.

(4) The licensing or certifying agency shall forward its determination to the operator and the service provider seeking licensure, exemption from licensure, certification, or other operating authority.

(b) Operators are required to undergo periodic criminal history records checks no less than one (1) time every five (5) years.



§ 20-38-103 - Criminal history records checks -- Applicants and employees of service providers.

(a) (1) Before making an offer of employment, a service provider shall inform an applicant that employment is contingent on the satisfactory results of criminal history records checks.

(2) If a service provider intends to make an offer of employment to an applicant, the service provider shall conduct criminal history records checks on the applicant under this section.

(3) If the service provider can verify that the applicant has lived continuously in the state for the past five (5) years, the service provider shall require the applicant to submit a criminal history records check form and shall:

(A) Initiate a state criminal history records check on the applicant with the Identification Bureau of the Department of Arkansas State Police; and

(B) Conduct a registry check on the applicant in accordance with the rules of the appropriate licensing or certifying agency.

(4) If the service provider cannot verify that the applicant has lived continuously in the state for the past five (5) years, the service provider shall require the applicant to submit a criminal history records check form and a complete set of fingerprints and shall:

(A) Initiate a state criminal history records check on the applicant with the Identification Bureau;

(B) Forward the applicant's fingerprints to the Identification Bureau to initiate a national criminal history records check on the applicant; and

(C) Conduct a registry check on the applicant in accordance with the rules of the appropriate licensing or certifying agency.

(b) After a service provider satisfies the regulatory requirements of the appropriate licensing or certifying agency governing registry checks of applicants for employment, the service provider may conditionally employ an applicant pending receipt of a determination from the appropriate licensing or certifying agency.

(c) If a service provider uses temporary employees to provide care, the service provider shall:

(1) Use a contract to detail the requirements for placing temporary employees with the service provider; and

(2) Ensure that the contract pertaining to the service provider's use of temporary employees requires the entity providing the temporary employees to comply with the following terms:

(A) The entity is responsible for conducting a criminal history records check on each temporary employee under this subchapter before the placement of the temporary employee with the service provider; and

(B) The entity shall maintain all documentation regarding criminal history records checks for each temporary employee placed with a service provider and shall provide copies of the documentation to the service provider, which shall be made available to the appropriate licensing or certifying agency upon request.

(d) A service provider shall inform employees that continued employment is contingent on the satisfactory results of criminal history records checks and shall conduct periodic criminal history records checks on all employees no less than one (1) time every five (5) years.

(e) (1) (A) When a service provider initiates a request for a state criminal history records check on an applicant for employment with or an employee of the service provider, the Identification Bureau shall issue within twenty-four (24) hours an electronic report to the service provider and the licensing or certifying agency.

(B) When a service provider initiates a request for a national criminal history records check on an applicant for employment with or an employee of the service provider, the Identification Bureau shall issue a report to the licensing or certifying agency within ten (10) days after receipt of the results of the national criminal history records check from the Federal Bureau of Investigation.

(2) After receipt of a report from the Identification Bureau, the licensing or certifying agency shall determine whether the applicant or employee is disqualified from employment with the service provider based on the criminal history of the applicant or employee and shall forward its determination to the service provider.

(3) (A) If the licensing or certifying agency determines that an applicant or employee is disqualified from employment based on the criminal history of the applicant or employee, the service provider shall deny employment to the applicant or shall terminate the employment of the employee.

(B) If the licensing or certifying agency issues a determination that an applicant or employee is not disqualified from employment or if there is no criminal history on an applicant or employee, the service provider may employ the applicant or continue the employment of the employee.

(f) (1) If the subject of a criminal history records check has been offered employment with a child care facility or a church-exempt child care facility, the subject of a criminal history records check shall not be assessed a fee for the statewide criminal records check required under this section.

(2) The subject of a criminal history records check shall be responsible for the payment of any fee associated with the nationwide criminal records check.

(g) A person may challenge the completeness or accuracy of his or her criminal history information under § 12-12-1013.



§ 20-38-104 - Request for records check -- Requirement.

(a) A request for a state criminal history records check on a person shall include a completed statement that:

(1) Contains the name, address, and date of birth appearing on a valid identification document issued by a government entity to the person who is the subject of the check;

(2) Indicates whether the person has been found guilty of or pleaded guilty or nolo contendere to a crime and, if so, includes a description of the crime and the particulars of the finding of guilt or the plea;

(3) Notifies the person that a service provider may conduct national criminal history records checks, state criminal history records checks, and registry records checks on the person;

(4) Provides the consent of the person who is the subject of the check to disclosure of checks, reports, and determinations under this subchapter;

(5) Informs the person how to object to the content of reports; and

(6) Contains the notarized signature of the person who is the subject of the check.

(b) (1) A request for a national criminal history records check on a person shall conform to applicable federal standards and shall include a complete set of fingerprints.

(2) The Identification Bureau of the Department of Arkansas State Police may maintain fingerprints submitted for a national criminal history records check in an automated fingerprint identification system.



§ 20-38-105 - Disqualification from employment -- Denial or revocation -- Penalties.

(a) (1) Except as provided in subsection (d) of this section, the licensing or certifying agency shall issue a determination that a person is disqualified as a service provider, operator, or from employment with a service provider if the person has pleaded guilty or nolo contendere to or has been found guilty of:

(A) Any of the offenses listed in subsection (b) of this section by any court in the State of Arkansas;

(B) Any similar offense by a court in another state; or

(C) Any similar offense by a federal court.

(2) Except as provided in subsection (d) of this section, a service provider shall not knowingly employ a person and the licensing or certifying agency shall not knowingly contract with, license, exempt from licensure, certify, or otherwise authorize a person to be a service provider if the person has pleaded guilty or nolo contendere to or has been found guilty of:

(A) Any of the offenses listed in subsection (b) of this section by any court in the State of Arkansas;

(B) Any similar offense by a court in another state; or

(C) Any similar offense by a federal court.

(b) As used in this section, the following criminal offenses apply to this section whether or not the record of the offense is expunged, pardoned, or otherwise sealed:

(1) Criminal attempt, § 5-3-201, criminal complicity, § 5-3-202, criminal solicitation, § 5-3-301, or criminal conspiracy, § 5-3-401, to commit any of the offenses in this subsection;

(2) Capital murder, § 5-10-101;

(3) Murder, §§ 5-10-102 and 5-10-103;

(4) Manslaughter, § 5-10-104;

(5) Negligent homicide, § 5-10-105;

(6) Kidnapping, § 5-11-102;

(7) False imprisonment, §§ 5-11-103 and 5-11-104;

(8) Permanent detention or restraint, § 5-11-106;

(9) Robbery, §§ 5-12-102 and 5-12-103;

(10) Battery, §§ 5-13-201 -- 5-13-203;

(11) Assault, §§ 5-13-204 -- 5-13-207;

(12) Coercion, § 5-13-208;

(13) Introduction of controlled substance into body of another person, § 5-13-210;

(14) Terroristic threatening, § 5-13-301;

(15) Terroristic act, § 5-13-310;

(16) Any sexual offense, § 5-14-101 et seq.;

(17) Voyeurism, § 5-16-102;

(18) Death threats concerning a school employee or student, § 5-17-101;

(19) Incest, § 5-26-202;

(20) Domestic battery, § 5-26-303 -- § 5-26-306;

(21) Interference with visitation, § 5-26-501;

(22) Interference with court-ordered custody, § 5-26-502;

(23) Endangering the welfare of an incompetent person, §§ 5-27-201 and 5-27-202;

(24) Endangering the welfare of a minor, §§ 5-27-205 and 5-27-206;

(25) Contributing to the delinquency of a minor, § 5-27-209;

(26) Contributing to the delinquency of a juvenile, § 5-27-220;

(27) Permitting abuse of a minor, § 5-27-221;

(28) Soliciting money or property from incompetents, § 5-27-229;

(29) Engaging children in sexually explicit conduct for use in visual or print media, § 5-27-303;

(30) Pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, § 5-27-304;

(31) Transportation of minors for prohibited sexual conduct, § 5-27-305;

(32) Employing or consenting to the use of a child in a sexual performance, § 5-27-402;

(33) Producing, directing, or promoting a sexual performance by a child, § 5-27-403;

(34) Computer crimes against minors, § 5-27-601 et seq.;

(35) Felony abuse of an endangered or impaired person, § 5-28-103;

(36) Theft of property, § 5-36-103;

(37) Theft of services, § 5-36-104;

(38) Theft by receiving, § 5-36-106;

(39) Forgery, § 5-37-201;

(40) Criminal impersonation, § 5-37-208;

(41) Financial identity fraud, § 5-37-227;

(42) Arson, § 5-38-301;

(43) Burglary, § 5-39-201;

(44) Breaking or entering, § 5-39-202;

(45) Resisting arrest, § 5-54-103;

(46) Felony interference with a law enforcement officer, § 5-54-104;

(47) Cruelty to animals, §§ 5-62-103 and 5-62-104;

(48) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-508;

(49) Public display of obscenity, § 5-68-205;

(50) Promoting obscene materials, § 5-68-303;

(51) Promoting obscene performance, § 5-68-304;

(52) Obscene performance at a live public show, § 5-68-305;

(53) Prostitution, § 5-70-102;

(54) Patronizing a prostitute, § 5-70-103;

(55) Promotion of prostitution, §§ 5-70-104 -- 5-70-106;

(56) Stalking, § 5-71-229;

(57) Criminal use of a prohibited weapon, § 5-73-104;

(58) Simultaneous possession of drugs and firearms, § 5-74-106; and

(59) Unlawful discharge of a firearm from a vehicle, § 5-74-107.

(c) (1) The provisions of this subsection (c) shall not be waived by the licensing or certifying agency.

(2) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, a conviction or plea of guilty or nolo contendere for any of the offenses listed in this subsection (c), whether or not the record of the offense is expunged, pardoned, or otherwise sealed, shall result in permanent disqualification from employment with a service provider or licensure, exemption from licensure, certification, or other operating authority as a service provider and is not subject to subsection (d) of this section:

(A) Any of the following offenses by any court in the State of Arkansas:

(i) Capital murder, § 5-10-101;

(ii) Murder in the first degree, § 5-10-102;

(iii) Murder in the second degree, § 5-10-103;

(iv) Kidnapping, § 5-11-102;

(v) Rape, § 5-14-103;

(vi) Sexual assault in the first degree, § 5-14-124;

(vii) Sexual assault in the second degree, § 5-14-125;

(viii) Endangering the welfare of an incompetent person in the first degree, § 5-27-201;

(ix) Abuse of an endangered or impaired person, § 5-28-103, if it is a felony; and

(x) Arson, § 5-38-301;

(B) Any similar offense by a court in another state; or

(C) Any similar offense by a federal court.

(3) For purposes of licensure as a child care facility, exemption from licensure as a church-exempt child care facility, or employment with a child care facility or church-exempt child care facility, a conviction or plea of guilty or nolo contendere for any offense that involves violence or a sexual act, whether or not the record of the offense is expunged, pardoned, or otherwise sealed, may result in permanent disqualification from licensure as a child care facility, exemption from licensure as a church-exempt child care facility, or employment with a child care facility or church-exempt child care facility and may not be subject to subsection (d) of this section.

(d) (1) This section shall not disqualify a person from employment with a service provider or licensure, exemption from licensure, certification, or other operating authority as a service provider if:

(A) The conviction or plea of guilty or nolo contendere was for a misdemeanor offense;

(B) The date of the conviction or plea of guilty or nolo contendere is at least five (5) years from the date of the request for the criminal history records check; and

(C) The person has no criminal convictions or pleas of guilty or nolo contendere of any type or nature during the five-year period preceding the background check request.

(2) This section shall not disqualify a person from employment with a service provider or licensure, exemption from licensure, certification, or other operating authority as a service provider if:

(A) The conviction or plea of guilty or nolo contendere was for a felony offense;

(B) The date of the conviction or plea of guilty or nolo contendere is at least ten (10) years from the date of the background check request; and

(C) The individual has no criminal convictions or pleas of guilty or nolo contendere of any type or nature during the ten-year period preceding the request for a criminal history records.

(e) A person shall not be disqualified from employment with a service provider or licensure, exemption from licensure, certification, or other operating authority as a service provider if the person has been found guilty of or has pleaded guilty or nolo contendere to a misdemeanor offense not listed in subsection (b) of this section, a similar misdemeanor offense in another state, or a similar federal misdemeanor offense.

(f) Even if the person would otherwise be disqualified under this section, a person shall not be disqualified from employment with a service provider or licensure, exemption from licensure, certification, or other operating authority as a service provider if the person:

(1) Was not disqualified on August 31, 2009; and

(2) Since August 31, 2009, has not been found guilty of or pleaded guilty or nolo contendere to:

(A) An offense listed in subsection (b) of this section;

(B) A similar offense in another state; or

(C) A similar federal offense.



§ 20-38-106 - Evidence of records checks.

A service provider shall maintain on file, subject to inspection by the Arkansas Crime Information Center, the Identification Bureau of the Department of Arkansas State Police, or the licensing or certifying agency evidence that criminal history records checks have been completed on all operators, applicants for employment, and employees of the service provider.



§ 20-38-107 - Remedies for failure to comply.

The licensing or certifying agency shall establish remedies for failure to comply with this subchapter to be imposed on a service provider licensed, exempted from licensure, certified, or otherwise authorized to operate by its licensing or certifying agency.



§ 20-38-108 - Duties of Identification Bureau.

(a) The Identification Bureau of the Department of Arkansas State Police shall make reasonable efforts to respond immediately to requests for state criminal history checks and to respond to requests for national criminal history checks within ten (10) calendar days after the receipt of a national criminal history check from the Federal Bureau of Investigation.

(b) Upon completion of a criminal records check, the Identification Bureau shall forward all information obtained concerning the applicant or employee to the Arkansas Crime Information Center.



§ 20-38-109 - Regulations.

The Arkansas Crime Information Center, the Identification Bureau of the Department of Arkansas State Police, and the licensing or certifying agency shall cooperate to prepare forms and promulgate consistent rules as necessary to implement this subchapter.



§ 20-38-110 - Confidentiality.

(a) All reports obtained under this subchapter are confidential and are restricted to the exclusive use of the Arkansas Crime Information Center, the Identification Bureau of the Department of Arkansas State Police, the licensing or certifying agency, the service provider, and the person who is the subject of the report.

(b) The information contained in reports shall not be released or otherwise disclosed to any other person or agency except by court order and is specifically exempt from disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq., except to the licensing or certifying agency and the service provider.



§ 20-38-111 - Immunity.

The Arkansas Crime Information Center, the Identification Bureau of the Department of Arkansas State Police, the licensing or certifying agency, and the service provider are immune from suit or liability for damages for acts or omissions other than malicious acts or omissions occurring in the performance of duties imposed by this subchapter.



§ 20-38-112 - Exclusions -- Licensed professionals -- Completion of criminal history records check.

(a) Except for employees of licensed child care facilities or church-operated exempt child care facilities, this subchapter does not apply to a person who provides care to clients of a service provider subject to a professional license issued under:

(1) § 17-27-101 et seq., regarding licensed professional counselors;

(2) § 17-82-101 et seq., regarding dentists;

(3) § 17-87-101 et seq., regarding nurses;

(4) § 17-88-101 et seq., regarding occupational therapists;

(5) § 17-92-101 et seq., regarding pharmacists;

(6) § 17-93-101 et seq., regarding physical therapists;

(7) § 17-95-201 et seq., regarding physicians and surgeons;

(8) § 17-96-101 et seq., regarding podiatrists;

(9) § 17-97-101 et seq., regarding psychologists and psychological examiners;

(10) § 17-100-101 et seq., regarding speech-language pathologists and audiologists; or

(11) § 17-103-101 et seq., regarding social workers.

(b) (1) "Professional license" shall not include certification.

(2) "Certified persons" includes certified nursing assistants and certified home health aides.

(c) If the service provider can verify that the applicant has maintained employment in the State of Arkansas for the past twelve (12) months and has successfully completed a criminal history records check within the past twelve (12) months, the service provider is not required to conduct a criminal history records check on the applicant.

(d) If a service provider can verify that an applicant or employee has been the subject of an employment determination described in subsection (e) of this section, the service provider is not required to conduct any further criminal history records check on the applicant or employee to determine eligibility for employment except as required under § 20-38-103(d) for continued employment.

(e) (1) An employment determination and the criminal history records check used to make the determination for an applicant or employee of a service provider shall be fully acceptable and transferrable upon request between the following divisions and offices of the Department of Human Services:

(A) The Division of Child Care and Early Childhood Education for a child care facility or church-exempt child care facility;

(B) The Division of Developmental Disabilities Services for an Alternative Community Services Waiver Program provider, an early intervention provider, or a nonprofit community program; and

(C) The Office of Long-Term Care for a long-term care facility licensed as an intermediate care facility for the mentally retarded or developmentally disabled.

(2) The divisions and office listed in subdivision (e)(1) of this section shall accept from any other division or office listed in subdivision (e)(1) of this section an employment determination and the criminal history records check used to make the determination for an applicant or employee of a service provider in each instance that the following conditions are met:

(A) The employee is or applicant will be continuously employed by the service provider in one (1) or more of the service provider types described in subdivision (e)(1) of this section;

(B) The applicable service provider types in which an employee is employed or an applicant will be employed are operated and administered by the same service provider;

(C) The service provider maintains evidence acceptable to the licensing or certifying agency that the service provider types for which employment determinations and criminal records checks are accepted under subsection (e) of this section are operated and administered by the same service provider; and

(D) The service provider maintains an original or copy of the determination letter for each employee at the service provider type for which employment determinations and criminal records checks are accepted under subsection (e) of this section and at which the employee who is the subject of the determination letter is employed.






Chapter 39-44 - [Reserved.]

[Reserved]






Subtitle 3 - Mental Health

Chapter 45 - General Provisions

§ 20-45-101 - County representation on certain boards required.

(a) The membership of the governing board of any nonprofit organization which receives mental health funds from the State of Arkansas on a per capita basis shall include at least one (1) member from each of the various counties for which funds are received by the organization.

(b) However, no county shall have more than a simple majority of members on the board unless the county has more than fifty percent (50%) of the population of the area from which the nonprofit organization receives mental health funds.



§ 20-45-102 - County representation on certain boards -- Failure to provide.

No nonprofit organization receiving mental health funds from the State of Arkansas on a per capita basis shall be eligible to receive state mental health funds on a per capita basis unless the governing board of the organization is apportioned among the counties for which funds are received in the manner required in § 20-45-101.






Chapter 46 - Mental Health Agencies and Facilities

Subchapter 1 - -- General Provisions

§ 20-46-101 - Implementation.

The State Board of Health and the Board of Trustees of the University of Arkansas are authorized and directed to work with the Arkansas State Hospital to implement the services and objectives of this act.



§ 20-46-102 - Liability of hospital utilization committee members.

(a) Physicians and others appointed to hospital utilization review committees for the purpose of determining questions relating to the hospitalization of Medicare patients under the provisions of Pub. L. 89-97, which is the Medicare law, shall be immune from liability with respect to decisions made as to these questions so long as the physicians or others act in good faith and without malice.

(b) Nothing in this act shall be construed to relieve any patient's personal physician of any liability which he or she may have in connection with the treatment of the patient.



§ 20-46-103 - Records of State Board of Health, hospitals, etc., confidential -- Exceptions and liability.

(a) All information, interviews, reports, statements, memoranda, or other data of the State Board of Health, the Arkansas Medical Society and allied medical societies, or from in-hospital staff committees of licensed hospitals, but not the original medical records pertaining to the patients, which are used in the course of medical studies for the purpose of reducing morbidity or mortality, as provided in this act, shall be strictly confidential and shall be used only for medical research.

(b) Any authorized person, hospital, sanatorium, nursing home, rest home, or other organization may provide information, interviews, reports, statements, memoranda, or other data relating to the condition and treatment of any person to any of the following for use in the course of studies for the purpose of reducing morbidity or mortality:

(1) The state board, the University of Arkansas Medical Center, the Arkansas Medical Society or any committee or allied society thereof, or any other national medical organization approved by the state board or any committee or allied medical society therein; or

(2) Any in-hospital staff committee of licensed hospitals.

(c) No liability for damages or other relief shall arise or be enforced against any authorized person, institution, or organization by reason of having provided information or material, by reason of having released or published the findings and conclusions of the groups to advance medical research and medical education, or by reason of having released or published generally a summary of the studies.

(d) (1) In all events, the identity of the person whose condition or treatment has been studied shall be confidential and shall not be revealed under any circumstances.

(2) Any information furnished shall not contain the name of the person upon whom information is furnished and shall not violate the confidential relationship of patient and doctor.

(3) All information, interviews, reports, statements, memoranda, or other data, but not the original medical records pertaining to the patient, furnished by reason of this act, and any findings or conclusions resulting from studies are declared to be privileged communications which may not be used, offered, or received in evidence in any legal proceeding of any kind or character. Any attempt to use or offer any information, interviews, reports, statements, memoranda, or other data, findings, or conclusions or any part thereof, but not the original medical records pertaining to the patient, unless waived by the interested parties, shall constitute prejudicial error in any such proceeding.

(e) Nothing in this section shall be construed to prevent any court from subpoenaing the medical records of any patient.



§ 20-46-104 - Records of Arkansas State Hospital confidential.

(a) The records, reports, statements, notes, and other information furnished to the Arkansas State Hospital and its divisions for mental research by individuals, by private, public, or governmental hospitals, and by other agencies for the purpose of mental research are not admissible as evidence in any court or in any administrative hearing or procedure. The employees or agents of the Arkansas State Hospital shall not be compelled to divulge any of the records, reports, statements, notes, or other information. All individuals, private, public, or governmental hospitals, or other agencies who furnish the records, statements, notes, or other information shall not be held liable for its reportings to the Arkansas State Hospital and its divisions.

(b) All records, reports, statements, notes, and other information which has been assembled or procured by the Arkansas State Hospital and its divisions for the purpose of research and study which name or otherwise identify any persons and any confidential records within the custody and control of the Arkansas State Hospital or its authorized agents and employees may be used only for the purpose of research and study for which assembled or procured.

(c) It is unlawful for any person to give away or otherwise to disclose to any person who is not engaged in research and study at the Arkansas State Hospital and its divisions as described in this section any of the records, reports, statements, notes, or other information which name or otherwise identify any person or any confidential records.

(d) Any person who violates any provision of this act is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500) and imprisoned not more than six (6) months, or both.

(e) (1) Nothing in this section applies to or restricts the use or publicizing of statistics, data, or other materials which summarize or refer to any records, reports, statements, notes, or other information in the aggregate and which do not refer to or disclose the identity of any individual person.

(2) Nothing in this section shall be construed to prevent any court from subpoenaing the medical records of any patient.



§ 20-46-105 - Report concerning emotionally disturbed youth.

(a) The Department of Human Services shall report monthly to the House Interim Committee on Aging, Children, and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth or appropriate subcommittees thereof the number of children placed in residential and inpatient treatment programs, including sexual offender treatment, when Medicaid is the payment source. The monthly report shall include the following information:

(1) The total number of males and the total number of females placed in in-state residential programs and the total number of males and the total number of females placed in inpatient acute psychiatric programs, excluding sexual offender treatment programs, that were paid for by Medicaid during the previous month;

(2) The total number of males and the total number of females placed in out-of-state residential programs and the total number of males and the total number of females placed in inpatient acute psychiatric programs, excluding sexual offender treatment programs, that were paid for by Medicaid during the previous month;

(3) The total number of males and the total number of females placed in in-state residential and inpatient sexual offender treatment programs that were paid for by Medicaid during the previous month;

(4) The total number of males and the total number of females placed in out-of-state residential and inpatient sexual offender treatment programs that were paid for by Medicaid during the previous month;

(5) The total amount of money paid by Medicaid for the previous month for in-state residential and inpatient psychiatric programs with sexual offender treatment programs, residential and acute separately identified;

(6) The total amount of money paid by Medicaid for the previous month for out-of-state residential and inpatient psychiatric programs with sexual offender treatment programs, residential and acute separately identified;

(7) The total number of juveniles in residential and inpatient programs, including sexual offender treatment programs, that were paid for by Medicaid during the previous month;

(8) The total number of juveniles in residential and inpatient programs, including sexual offender treatment programs, that were paid for by Medicaid during the previous month, who are within fifty (50) miles of an Arkansas border; and

(9) The total number of juveniles in residential and inpatient programs, including sexual offender treatment programs, that were paid for by Medicaid during the previous month, who are more than fifty (50) miles from an Arkansas border.

(b) The report under this section shall include the number of placements for the previous month and the cumulative total number of placements for each fiscal year as of the date of the latest monthly report.

(c) The Legislative Council may request at any time that such additional information as it deems necessary be provided by the department.

(d) The deputy director of the appropriate division of the department as determined by the Director of the Department of Human Services shall certify by his or her signature that the information contained in these reports is correct to the best of his or her knowledge.



§ 20-46-106 - Emotionally disturbed youth treated out of state.

(a) (1) It is the intent of the General Assembly that treatment for emotionally disturbed youth within the State of Arkansas will result in higher quality care provided for less cost when compared with similar services delivered out of state.

(2) Prior to making an out-of-state placement, the Department of Human Services shall make and document the determinations established in subsection (b) of this section. If an out-of-state placement is made without documenting the determinations, payment for services shall not be authorized.

(3) The department shall provide a report monthly to the Senate Interim Committee on Children and Youth and the House Interim Committee on Aging, Children, and Youth, Legislative and Military Affairs reflecting the number of youths in the custody of the department receiving services out of state as follows:

(A) The total number of males and the total number of females currently in inpatient psychiatric programs, excluding sexual offender treatment programs; and

(B) The total number of males and the total number of females currently in inpatient psychiatric programs, including sexual offender treatment programs.

(b) Before an emotionally disturbed youth is placed in an out-of-state treatment facility, the department shall make and document the following determinations:

(1) Whether the emotionally disturbed youth has been appropriately and accurately diagnosed;

(2) Whether an appropriate treatment facility exists within the state;

(3) Whether there is an appropriate treatment facility in a border state;

(4) Whether the facility being considered has the most appropriate program;

(5) Whether the program requires payment of board, and if so, the amount;

(6) Whether the total cost for treatment in the out-of-state facility exceeds the cost for treatment in state;

(7) Where youth residing at the facility attend school, and whether the school is accredited;

(8) What type of professional staff is available at the facility;

(9) What mechanisms are in place to address problems that are not within the purview of the program;

(10) What other considerations exist in addition to the youth's emotional problems such as other medical conditions, travel expenses, wishes of the youth, best interests of the youth, effect of out-of-state placement on the youth, and proximity to the emotionally disturbed youth's family; and

(11) What alternatives exist to out-of-state placement and the benefits and detriments of each alternative.

(c) The determinations made under subsection (b) of this section shall be included in the youth's case file and shall be reviewed and considered by the juvenile court judge.

(d) The report shall also include the number of out-of-state placements by county, including court-ordered placements or private placements.






Subchapter 2 - -- Arkansas State Hospital Board



Subchapter 3 - -- Community Mental Health Centers

§ 20-46-301 - Department of Human Services -- Division of Mental Health Services -- Powers and duties.

(a) The Department of Human Services shall have the authority and power to create and maintain a Division of Mental Health Services and to provide services for community mental health clinics and centers, which shall be administered through such divisions, offices, sections, or units of the department as may be determined by the Director of the Department of Human Services.

(b) The department shall have the authority to establish or assist in the establishment and direction of those mental health clinics and centers in local and regional areas of the state which shall be operated under such divisions, offices, sections, or units of the department as may be determined by the director.

(c) The department shall have the authority, in cooperation with the Arkansas Building Authority, to sell, to lease on a short-term or long-term basis, or to assign the use of any property and equipment owned by the department, including real property, furniture, fixtures, and any and all kinds of office equipment and supplies, to those community mental health clinics and centers to assist them in the advancement of mental health in the state.

(d) The department shall engage in programs of mental health education in cooperation with the state's governmental units and established mental health education organizations, organized civic groups, lay organizations, and recognized mental health authorities, utilizing therefor the facilities of those organizations and groups for the advancement of mental health.

(e) (1) In the event that a state-operated community mental health center acquires private nonprofit status, the division shall have the authority to lease employees of the division to perform services for the private nonprofit community mental health center to ensure the continued delivery of satisfactory levels of mental health services consistent with the goals and objectives of the department and the division.

(2) The director shall have the authority to negotiate an employee leasing arrangement with the private nonprofit community mental health center as an on-going contract to perform mental health services for the center. The arrangement shall provide, at a minimum:

(A) For reimbursement for all leased division employee financial obligations with respect to wages, employment taxes, and employee benefits of each employee providing services for the center and for reimbursement of administrative costs associated with the leased employees;

(B) That all leased employees are covered by workers' compensation insurance provided in conformance with laws of the state and which may be provided by either the department or the center;

(C) That all leased employees shall be limited to providing services to clients or in support of clients which are consistent with the goals and objectives of the division and the department;

(D) That the division and the department shall not be vicariously liable for the liabilities of the center, whether contractual or otherwise;

(E) That the center shall provide liability insurance for the employees and indemnify the state for any actions of the employees; and

(F) That the leasing arrangement shall not be effective for a period of time to exceed each state fiscal biennium, and that payment and performance obligations of the arrangement are subject to the availability and appropriation of funds for the employees' salaries and other benefits.

(3) Employer responsibilities for leased employees shall be shared by the department and the community mental health center. The department shall be responsible for the administration and management of employee compensation and all employee benefit and welfare plans. The center may exercise day-to-day supervision and control of the employees' delivery of services in conformity with all division and department policies and procedures.



§ 20-46-302 - Department of Human Services -- Power to regulate -- Funding.

(a) The Arkansas State Hospital shall have the power to establish guidelines, rules, and regulations in the administration of this section.

(b) (1) The Arkansas State Hospital through the Department of Human Services is authorized and empowered to assist community mental health centers and clinics in providing funds for medication required for the treatment of mental illness for medically indigent patients at a rate not to exceed five cents (5cent(s)) per capita of the geographical area served by those community mental health centers or clinics.

(2) The most recent federal census will be used in determining the per capita of the area on which an allocation is made.

(c) (1) Disbursement of funds authorized by this section shall be limited to the appropriations for the agency and funds made available by law for the support of the appropriations.

(2) The restrictions of the Arkansas Procurement Law, § 19-11-201 et seq.; the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq.; the Revenue Stabilization Law, § 19-5-101 et seq.; and other fiscal control laws of the state, where applicable, and regulations promulgated by the Department of Finance and Administration, as authorized by law, shall be strictly complied with in disbursement of the funds.



§ 20-46-303 - Standards generally.

In approving or rejecting community mental health clinics for the purpose of mental health services, the Director of the Department of Human Services shall consider the following factors:

(1) Adequacy of mental health services provided by the clinic, including mental health outpatient diagnostic and treatment services;

(2) Rehabilitative services for patients suffering from mental or emotional disorders;

(3) Collaborative and cooperative services with public health and other state, county, city, and private groups for programs of prevention and treatment of mental illness and other psychiatric, psychological, and social disabilities;

(4) Consultative services to schools, to courts, and to health and welfare agencies, both public and private;

(5) Informational and educational services to the general public and to lay and professional groups; and

(6) Study and training activities in the field of mental health.



§ 20-46-304 - Minimum standards -- Adoption.

(a) The Division of Mental Health Services, shall adopt appropriate minimum standards of performance in the delivery of mental health services by community mental health centers. The standards shall include professional standards and accounting, statistical, and auditing standards.

(b) In addition, the division shall adopt reasonable minimum standards and requirements for conflict of interest policies and purchasing procedures for community mental health centers.



§ 20-46-305 - Minimum standards -- Pledge to conform and filing of policies.

(a) As a condition of certification or recertification by the Department of Human Services, each community mental health center shall furnish to the department a resolution of its governing board expressing the board's pledge and intent to conform to the professional standards and accounting, statistical, and auditing standards prescribed by the board.

(b) Each community mental health center shall file, as a condition of certification or recertification by the department, with the department a copy of the conflict of interest policies and purchasing policies of the board. The conflict of interest and purchasing policies shall conform to the minimum standards for the policies adopted by the department.



§ 20-46-306 - Minimum standards -- Purchasing procedures.

(a) The minimum standards prescribed by the Division of Mental Health Services for purchases by community mental health centers shall, so far as practicable, be comparable to the limits set for small purchases pursuant to the purchasing procedures established by the State Procurement Director and shall require competive bidding for purchases exceeding those limits.

(b) However, the purchasing standards established by the division shall not require competitive bids for contracts for professional services in the health, medical, legal, and accounting fields, but shall require the contract entered into by a center to be approved by the chief executive officer and the governing board of the center.

(c) The standards promulgated by the department shall also require the center to maintain adequate documentation concerning procedures used and the justification for the awarding of the professional contracts.



§ 20-46-307 - Minimum standards -- Records of purchases and service contracts.

(a) The minimum purchasing standards and procedures prescribed by the Division of Mental Health Services for community mental health centers shall not require preaudit or prepurchase approval by the state of purchases made by the centers but shall require all centers to maintain complete records regarding all such purchases and all professional services contracts entered into by the respective centers for a period of at least two (2) years and shall provide that the records shall be open for public inspection during that period.

(b) The division shall review the purchasing procedures and professional services contracts records of each mental health center on a random basis as a part of the regular certification site review to determine compliance with §§ 20-46-304 -- 20-46-308.



§ 20-46-308 - Minimum standards -- Periodic audits.

(a) Each community mental health center shall undergo a periodic audit as may be required by the Division of Mental Health Services. Each audit shall reflect the compliance or noncompliance with the provisions of §§ 20-46-304 -- 20-46-308.

(b) Each audit shall be furnished to the division and shall be subject to review by the Legislative Joint Auditing Committee and its staff.

(c) Nothing in §§ 20-46-304 -- 20-46-308 shall repeal any authority which now exists for the Legislative Joint Auditing Committee and its staff to audit all or any part of the records of any community mental health center.



§ 20-46-309 - Composition and qualifications of staff and boards.

The Director of the Department of Human Services shall require the following as to the composition and professional qualifications of the clinic or center staff and control and direction of the clinic or center:

(1) The community mental health center or clinic should have an administrator who will be responsible for the management and affairs of the agency in accordance with regulations set forth by the National Institute of Mental Health, and as required by local boards of directors;

(2) Medical responsibility for each patient must be vested in a physician. If that physician is not a psychiatrist, psychiatric consultation must be available to the center staff on a continuing and regularly scheduled basis;

(3) The clinic or center staff shall include other professional staff such as psychologists, social workers, and nurses with such qualifications, responsibilities, and time on the job as shall correspond with the size and capacity of the clinic; and

(4) Each clinic or center from which services may be purchased shall be under the control or direction of a county or community board of directors or trustees of a corporation not for profit or a political subdivision of the state. The local board shall have at least one (1) member from each of the various counties for which funds are received by the organization. However, no county shall have more than a simple majority of members on the board unless that county has within it more than fifty percent (50%) of the population of the total area from which the corporation received mental health funds.



§ 20-46-310 - Duty to provide screenings and evaluation studies.

Mental health centers in this state, whether local or regional, which have been approved by the Director of the Department of Human Services shall provide, upon request of the courts of record in this state, screening and evaluation studies of such persons as shall be referred to the mental health center or clinic by the court.



§ 20-46-311 - Training programs and institutes.

(a) The Arkansas State Hospital may from time to time during each year provide such consultation and conduct such institutes and training programs on a state, regional, district, county, or community level as may be necessary to coordinate, inform, and assist in the training of staff members of the various approved clinics of the state in mental health services and techniques.

(b) The Arkansas State Hospital may reimburse staff members for reasonable and necessary expenses incurred in attending these institutes and training programs.



§ 20-46-312 - Assistance, cooperation, and purchase of services by certain governmental units.

Any state board, state agency, county, municipality, court, school district, hospital district, or other political subdivision of the state or any county, circuit, or juvenile court is authorized to purchase mental health services from community mental health clinics or centers or to assist and cooperate with these clinics or centers by providing services, facilities, and professional assistance, wherever the assistance is reasonable and furthers the general welfare of the state, county, region, or community.



§ 20-46-313 - Distribution of funds.

The Arkansas State Hospital through the Department of Human Services is authorized to distribute such funds to community mental health clinics or centers as are appropriated by the General Assembly.



§ 20-46-314 - Federal grants.

The Arkansas State Hospital shall be designated as a proper agency to receive grants-in-aid from the federal government under the provisions of 42 U.S.C. § 246, and shall administer the grants in accordance therewith, in addition to grants-in-aid from the federal government to local or regional mental health clinics or centers.



§ 20-46-315 - Transfer of state's matching share.

The Division of Mental Health Services is authorized to retain and transfer to the Department of Human Services that portion of each community mental health center's or clinic's allotment which is required for the state's matching share for payment to community mental health centers or clinics for services eligible for federal reimbursement under the programs administered by the department.






Subchapter 4 - -- Psychiatric Residential Treatment Facilities



Subchapter 5 - -- Intensive Residential Treatment

§ 20-46-501 - Purpose.

The purpose of this subchapter is to enable the Division of Mental Health Services to provide intensive residential treatment for adults with long-term severe mental illness within specialized mental health residential settings.



§ 20-46-502 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Adults with long-term severe mental illness" means a person, eighteen (18) years of age or over, who meets criteria for service eligibility as defined by the Division of Mental Health Services. Individuals whose sole disability results from alcoholism, drug abuse, or mental retardation are excluded from this definition; and

(2) (A) "Intensive residential treatment program" means a nonhospital establishment with permanent facilities which provides a twenty-four-hour program of care by qualified therapists, including, but not limited to, licensed mental health professionals, psychiatrists, psychologists, psychotherapists, and licensed certified social workers for adults who have severe long-term mental illness but who are not in an acute phase of illness requiring the services of a psychiatric hospital, and who are in need of supervision or restorative treatment services.

(B) An establishment furnishing primarily domiciliary care is not within this definition.



§ 20-46-503 - Authority to establish program.

The Division of Mental Health Services is authorized to establish and maintain in a specialized mental health setting a program to provide intensive residential treatment for adults with long-term severe mental illness.



§ 20-46-504 - Rules and regulations.

(a) The Division of Mental Health Services shall adopt, promulgate, and enforce the rules, regulations, and standards that may be necessary for the accomplishment of this subchapter.

(b) The rules, regulations, and standards shall be modified, amended, or rescinded from time to time by the division as may be in the public interest.



§ 20-46-505 - Procedures.

The Division of Mental Health Services shall follow the procedures prescribed for adjudication in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., in exercising any power authorized by this subchapter.






Subchapter 6 - -- Mental Illness and Substance Abuse

§ 20-46-601 - Tracking and treatment of persons suffering from mental illness and substance abuse.

(a) The General Assembly finds that:

(1) Persons who suffer from mental illness and abuse various chemical substances contribute disproportionately to the problem of violence in our society; and

(2) It is the purpose of this section to establish a utilization review and treatment program to reduce violence among persons who suffer from mental illness and who abuse chemical substances without a costly expansion of the Arkansas State Hospital.

(b) For purposes of this section, "client" means a person diagnosed to be addicted to drugs or alcohol who has been committed to the custody of the Director of the Department of Human Services pursuant to § 5-2-314 as a result of acquittal, on the ground of mental disease or defect, of an offense involving bodily injury to another person, or serious risk of such injury.

(c) The Department of Human Services shall establish a system to:

(1) Provide case management of clients;

(2) Provide one (1) or more secure residential treatment facility or facilities designed to treat clients;

(3) Provide community crisis stabilization beds for clients;

(4) Provide client assessment and admission to treatment programs as necessary; and

(5) Review treatment utilization and track clients.

(d) The department is authorized to enter into contracts with any public or private nonprofit entity for the purpose of implementing this section.






Subchapter 7 - -- Providers of Indigent Assistance

§ 20-46-701 - Authority -- Scope.

(a) Except when otherwise specified in federal law or regulation or state law, this subchapter shall be the exclusive state authority governing the survey process for psychiatric residential treatment facilities and outpatient mental health services programs.

(b) The scope of any survey or audit shall be limited to determining whether a facility is in compliance with applicable federal and state regulations.



§ 20-46-702 - Definitions.

(a) As used in this subchapter:

(1) (A) "Brief hold" means holding a resident without undue force for twenty (20) minutes or less in order to calm or comfort the resident.

(B) In no event shall a brief hold be construed as a personal restraint;

(2) "Department" means the Department of Human Services;

(3) "Director" means the Director of the Department of Human Services or his or her designee;

(4) "Program provider" means any psychiatric residential treatment facility for children or outpatient mental health services funded by a medical care program for indigents;

(5) (A) "Seclusion" means a behavior control technique involving the involuntary confinement of a resident in locked isolation.

(B) In no event shall verbal direction be construed as seclusion;

(6) "Serious injury" means any significant impairment of the physical condition of the resident whether self-inflicted or inflicted by someone else as determined by the provider's qualified medical personnel, including, but not limited to:

(A) Burns;

(B) Lacerations;

(C) Bone fractures;

(D) Substantial hematoma; and

(E) Injuries to internal organs, whether self-inflicted or inflicted by someone else;

(7) "Serious occurrence" means a resident's death, serious injury, or suicide attempt;

(8) "Suicide attempt" means any action taken by a resident for the purpose of inflicting death or serious injury to the resident as determined by the provider's qualified medical personnel;

(9) "Survey" means any process by which compliance with federal law and regulations applicable to a program provider is determined;

(10) "Survey team" means an individual or individuals employed by or under contract with the department or its divisions; and

(11) (A) "Time-out" means a behavior management technique that involves the separation of a resident from other residents for a period of time to a designated area from which the resident is not physically prevented from leaving.

(B) In no event shall a time-out be construed as a seclusion.

(C) In no event shall verbal direction be construed as time-out.

(b) The definitions in this section apply to any survey conducted upon any psychiatric residential treatment facility or outpatient mental health services funded by a medical care program for indigents.



§ 20-46-703 - Surveys of program providers.

(a) The survey team shall:

(1) Conduct an exit conference during every survey;

(2) Allow electronic signatures and dates and dictated dates to serve as service delivery documentation;

(3) To the extent possible, conduct patient interviews in a manner that does not disrupt patient care or suggest a particular response from the interviewee;

(4) Conduct follow-up surveys on an accelerated schedule only upon a finding that a program provider is not in substantial compliance with applicable laws and regulations; and

(5) (A) Allow the program provider the option to submit to the surveyor within one (1) working day of an entrance interview a written summary of incident and accident reports instead of the actual reports.

(B) The requirements of subdivision (a)(5)(A) of this section shall not prevent the Department of Human Services from accessing all records related to the survey within any time frames established by federal law or regulation.

(b) A corrective action response shall be submitted to the survey team within thirty (30) days after the provider receives the report, but the time allowed for submitting the corrective action response shall be extended up to sixty (60) days upon request of the provider.

(c) For purposes of compliance with the state Medicaid program, program providers shall be prohibited from reporting serious occurrences to another entity other than the department and, if applicable, to the Centers for Medicare & Medicaid Services.

(d) The Director of the Department of Human Services shall ensure that the department complies with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and with § 20-77-107 in regard to all surveys of program providers.









Chapter 47 - Treatment of the Mentally Ill

Subchapter 1 - -- General Provisions

§ 20-47-101 - Officers' duty to arrest insane and drunken persons.

It shall be the duty of all peace officers to arrest any insane or drunken persons whom they may find at large and not in the care of some discreet person. The officer shall take him or her before some magistrate of the county, city, or town in which the arrest is made.



§ 20-47-102 - Officer's duty to make application to circuit court.

Whenever any sheriff, coroner, or constable shall discover any person to be of unsound mind who resides in the county, it shall be his or her duty to make application to the circuit court for the exercise of its jurisdiction, and thereupon the like proceedings shall be had as directed in § 20-47-103.



§ 20-47-103 - Mental health judicial inquiry.

If any person shall give information in writing to the probate court that any person in his or her county has a mental illness, as defined by the laws of this state, the probate court, if satisfied that there is good cause for the exercise of its jurisdiction, shall follow the procedure for involuntary admission and treatment of the person with the mental illness, as set out in the laws of this state.



§ 20-47-104 - Detention prior to commitment to hospital.

The probate court with venue and jurisdiction of a person whose involuntary admission is sought shall make such orders as may be necessary to keep that person in restraint until the person can be sent by due process of law to the Arkansas State Hospital.



§ 20-47-105 - Liability for costs of proceedings.

(a) When any person shall be found to be in need of involuntary admission to the state's mental health system, the costs of proceedings shall be paid out of his or her estate or, if that is insufficient, by the county.

(b) If the person alleged to be in need of involuntary admission to the state's mental health system is discharged without admission, the costs shall be paid by the person at whose instance the proceeding was had unless the person is an officer acting officially under the provisions of this section, in which case the costs shall be paid by the county.



§ 20-47-106 - Liability for support.

Persons legally liable for the support, care, or maintenance of a person in need of state mental health services shall be liable for the costs of such mental health services to the extent that:

(1) The person in need of services lacks the ability to pay; and

(2) The legally liable person is able to pay.



§ 20-47-107 - Recovery of money paid by county.

In all cases of appropriations out of the county treasury for the support and maintenance or confinement of any person who is in need of mental health services, the amount thereof may be recovered by the county from any parent, guardian, or custodian who by law is bound to provide for the support and maintenance of the person who is in need of mental health services if there is any parent, guardian, or custodian able to pay the amount.



§ 20-47-109 - Abuse of patients prohibited.

(a) Employees, agents, servants, or officers of the Arkansas State Hospital are prohibited from striking, beating, abusing, intimidating, assaulting, or in any manner physically chastising any patient in the Arkansas State Hospital.

(b) (1) It shall be the duty of all employees, agents, servants, or officers of the Arkansas State Hospital, upon learning of a violation of subsection (a) of this section, to immediately notify, in writing, the Director of the Arkansas State Hospital.

(2) Upon receiving a written report of a violation of this section, the director shall immediately investigate the incident and submit a report of the result of his or her findings to the Department of Human Services State Institutional System Board at the next regular meeting thereof.

(3) If the board finds the report to be true and finds that a violation of this section has occurred, the person so violating this section shall be forthwith dismissed from employment at the Arkansas State Hospital and shall be forever ineligible for further employment by the institution.

(4) If the board should determine after reading the report that a violation of the state's criminal laws has occurred, it shall immediately submit the report to the prosecuting attorney.






Subchapter 2 - -- Commitment and Treatment

§ 20-47-201 - Purpose -- Policy.

(a) The purpose of this subchapter is to enable the Division of Mental Health Services to assist in:

(1) Establishing, maintaining, and coordinating a comprehensive and effective system of services for persons with mental illness, disease, or disorder who may be voluntarily or involuntarily admitted to mental health facilities and programs within the state;

(2) Reducing the occurrence, severity, and duration of mental disabilities; and

(3) Preventing persons with mental illness from harming themselves or others.

(b) It is the policy of this state to provide access for persons with severe mental illness appropriate adequate and humane care which, to the extent possible while meeting the purposes of rehabilitation and treatment, is:

(1) Within each person's own geographic area of residence;

(2) Least restrictive of the person's freedom of movement and ability to function normally in society, while being appropriate to the individual's capacity and promoting the person's independence; and

(3) Directed toward assuring movement through all treatment components to assure continuity of care.

(c) It is the policy of this state to maintain involuntary admission laws to ensure that mental illness, disease, or disorder in and of itself is insufficient to involuntarily admit any person into the mental health services system.



§ 20-47-202 - Definitions.

As used in this subchapter:

(1) "Administrator" means the chief administrative officer or executive director of any private or public facility or of any community mental health center certified by the Division of Behavioral Health of the Department of Human Services;

(2) "Behavior history" means a person's statements or actions on specific occasions as established by the person's declarations, observations of others, or records;

(3) "Community mental health center" means a program and its affiliates established and administered by the state, or a private, nonprofit corporation certified by the division for the purpose of providing mental health services to the residents of a defined geographic area and which minimally provides twenty-four-hour emergency, inpatient, outpatient, consultation, education, prevention, partial care, follow-up and aftercare, and initial screening and precare services. The division may contract with a community mental health center for the operation and administration of any services which are part of the state mental health system;

(4) "Crisis response services" means immediate or emergency treatment. Because mental illnesses are often of an episodic nature, there will be instances that require acute and quick crisis response services;

(5) "Deputy director" means the chief executive officer for the Division of Behavioral Health of the Department of Human Services;

(6) "Detention" means any confinement of a person against his or her wishes and begins either:

(A) When a person is involuntarily brought to a receiving facility or program or to a hospital;

(B) When, pursuant to § 20-47-209(a), the person appears for the initial hearing; or

(C) When a person on a voluntary status in a receiving facility or program or a hospital requests to leave pursuant to § 20-47-204(3);

(7) "Division" means the Division of Behavioral Health of the Department of Human Services;

(8) "Hospital" means the University of Arkansas for Medical Sciences Hospital, the federal Department of Veterans Affairs hospitals, or any private hospital with a fully trained psychiatrist on the active or consultant staff;

(9) "Initial screening" means initial screening services conducted by a mental health professional provided by a receiving facility or program for individuals residing in the area served by the receiving facility or program who are being considered for referral to inpatient programs of the state mental health system to determine whether or not the individual meets the criteria for voluntary or involuntary admission and to determine whether or not appropriate alternatives to institutionalization are available. These screening services shall be available to community organizations, agencies, or private practitioners who are involved in making referrals to the state mental health system;

(10) "Involuntary admission" means:

(A) Court-ordered admission to twenty-four-hour inpatient health care;

(B) Immediate confinement under § 20-47-210; or

(C) Admission to outpatient behavioral health care services furnished by a receiving facility or program or a behavioral health care clinic certified by the Division of Behavioral Health;

(11) "Least restrictive appropriate setting" for treatment means the available treatment setting which provides the person with the highest likelihood of improvement or cure and which is not more restrictive of the person's physical or social liberties than is necessary for the most effective treatment of the person and for adequate protection against any dangers which the person poses to himself or herself or others;

(12) (A) "Mental illness" means a substantial impairment of emotional processes, or of the ability to exercise conscious control of one's actions, or the ability to perceive reality or to reason, when the impairment is manifested by instances of extremely abnormal behavior or extremely faulty perceptions.

(B) It does not include impairment solely caused by:

(i) Epilepsy;

(ii) Mental retardation;

(iii) Continuous or noncontinuous periods of intoxication caused by substances such as alcohol or drugs; or

(iv) Dependence upon or addiction to any substance such as alcohol or drugs;

(13) "Physician" means a medical doctor licensed to practice in Arkansas;

(14) "Psychosurgery" means those operations currently referred to as lobotomy, psychiatric surgery, and behavioral surgery and all other forms of brain surgery if the surgery is performed for the purpose of the following:

(A) Modification or control of thoughts, feelings, actions, or behavior rather than the treatment of a known and diagnosed physical disease of the brain;

(B) Modification of normal brain function or normal brain tissue in order to control thoughts, feelings, actions, or behavior; or

(C) Treatment of abnormal brain function or abnormal brain tissue in order to modify thoughts, feelings, actions, or behavior when the abnormality is not an established cause of those thoughts, feelings, actions, or behavior;

(15) "Receiving facility or program" means an inpatient or outpatient treatment facility or program which is designated within each geographic area of the state by the Deputy Director for the Division of Behavioral Health Services of the Department of Human Services to accept the responsibility for care, custody, and treatment of persons involuntarily admitted to the state mental health system;

(16) (A) "Restraint" means any manual method, physical or mechanical device, material, or equipment that immobilizes a person or reduces the ability of a person to move his or her arms, legs, body, or head freely.

(B) "Restraint" does not include devices such as orthopedically prescribed devices, surgical dressings or bandages, protective helmets, or other methods that involve the physical holding of a person for the purpose of protecting the person from falling or to permit the person to participate in activities without the risk of physical harm to himself or herself;

(17) "State mental health system" means the Arkansas State Hospital, the George W. Jackson Community Mental Health Center in Jonesboro, and any other facility or program licensed or certified by the Division of Behavioral Health of the Department of Human Services;

(18) "Treatment" means those psychological, educational, social, chemical, medical, somatic, or other techniques designed to bring about rehabilitation of persons with mental illness. Treatment may be provided in inpatient and outpatient settings; and

(19) "Treatment plan" means an individualized written document developed by the treatment staff of the hospital or receiving facility or program which includes the following:

(A) A substantiated diagnosis in the terminology of the American Psychiatric Association's Diagnostic and Statistical Manual;

(B) Short-term and long-term treatment goals;

(C) Treatment programs, facilities, and activities to be utilized to achieve the treatment goals; and

(D) Methods for periodic review and revision of the treatment plan.



§ 20-47-203 - Habeas corpus.

Nothing in this subchapter shall in any way restrict the right of any person to attempt to secure his or her freedom by a habeas corpus proceeding as provided by current Arkansas law.



§ 20-47-204 - Voluntary admissions.

The following shall apply to voluntary admissions of persons with a mental illness, disease, or disorder:

(1) (A) Any person who believes himself or herself to have a mental illness, disease, or disorder may apply to the administrator or his or her designee of a hospital or to the administrator or his or her designee of a receiving facility or program to which admission is requested.

(B) If the administrator or his or her designee of the hospital or the administrator or his or her designee of a receiving facility or program shall be satisfied after examination of the applicant that he or she is in need of mental health treatment and will be benefitted thereby, he or she may receive and care for the applicant in the hospital or receiving facility or program for such a period of time as he or she shall deem necessary for the recovery and improvement of the person, provided that the person agrees at all times to remain in the hospital or receiving facility or program;

(2) If at any time the person who has voluntarily admitted himself or herself to the hospital or receiving facility or program makes a request to leave, and the administrator or his or her designee determines that the person meets the criteria for involuntary admission as defined in § 20-47-207, then the person shall be considered to be held by detention and the involuntary admission procedures set forth herein shall apply;

(3) (A) Any person requesting to leave under subdivision (2) of this section shall, within one (1) hour of his or her request to any hospital or receiving facility or program employee, in an administrative or treatment capacity, be provided with a written statement advising him or her of all rights delineated in §§ 20-47-211 and 20-47-212. The person shall further be provided with an acknowledgment confirming that he or she has been advised of the aforesaid rights.

(B) (i) If the person refused to sign the acknowledgment, this refusal shall be noted in the person's chart and shall be attested to by two (2) eyewitnesses on a separate document.

(ii) An original of said attestation shall be furnished to the court.

(C) For the purposes of computing the initial period of evaluation and treatment referred to in § 20-47-213, detention begins upon the signing of the acknowledgment by the person or, in the event that the person refuses to sign the acknowledgment, upon the attestation of said refusal by two (2) eyewitnesses; and

(4) (A) A person voluntarily admitted who absents himself or herself from a hospital or receiving facility or program, as defined in this subchapter, may be placed on elopement status and a pick-up order issued if, in the opinion of the treatment staff, the person meets the criteria for involuntary admission as defined in § 20-47-207.

(B) It shall be the responsibility of the sheriff of the county or a law enforcement officer of the city of the first class in which the individual is physically present to transport the individual.

(C) Upon return to the hospital or receiving facility or program, this individual shall be held under detention as defined in § 20-47-202(5).



§ 20-47-205 - Jurisdiction of circuit court.

(a) The circuit courts of this state shall have exclusive jurisdiction of the involuntary admission procedures initiated pursuant to this subchapter.

(b) (1) Within seven (7) days of the person's detention, excluding weekends and holidays, the court shall conduct the hearing as defined in § 20-47-214.

(2) Except as otherwise provided in subsection (d) of this section, the hearing, as defined by §§ 20-47-214 and 20-47-215, shall be conducted by the same court, or by a judge designated on exchange, who heard the original petition and issued the appropriate order.

(3) The court shall ensure that the person sought to be involuntarily admitted is afforded all his or her rights as prescribed by this subchapter.

(4) The circuit judge, when conducting any hearing set out in this subchapter, may conduct the hearing within any county of the judge's judicial district.

(c) The hearings conducted pursuant to §§ 20-47-209, 20-47-214, and 20-47-215 may be held at inpatient programs of the state mental health system or a receiving facility or program where the person is detained.

(d) A circuit judge of the Sixth Judicial District sitting within the Sixth Judicial District may conduct involuntary commitment hearings prescribed by §§ 20-47-214 and 20-47-215 and initiated in other judicial districts of this state pursuant to §§ 20-47-207 and 20-47-209 provided that the person sought to be committed is detained within the boundaries of the Sixth Judicial District at the time of the hearing held pursuant to §§ 20-47-214 or 20-47-215. The Sixth Judicial District shall thus assume the mantle of other judicial districts and shall have the authority to enter treatment orders for other judicial districts in the hearings prescribed by §§ 20-47-214 and 20-47-215. In those cases, no initial petition pursuant to § 20-47-207 shall be filed in the Sixth Judicial District but only in the court of original jurisdiction. Provided, however, if the person was transported to a location within the Sixth Judicial District by order of a court outside the Sixth Judicial District, the court of original jurisdiction may conduct the hearings prescribed by §§ 20-47-214 and 20-47-215.



§ 20-47-207 - Involuntary admission -- Original petition.

(a) Written Petition -- Venue. Any person having reason to believe that a person meets the criteria for involuntary admission as defined in subsection (c) of this section may file a verified petition with the probate clerk of the county in which the person alleged to have mental illness resides or is detained.

(b) Contents of Petition. The petition for involuntary admission shall:

(1) State whether the person is believed to be of danger to himself or herself or others as defined in subsection (c) of this section;

(2) Describe the conduct, clinical signs, and symptoms upon which the petition is based. The description shall be limited to facts within the petitioner's personal knowledge;

(3) Contain the names and addresses of any witnesses having knowledge relevant to the allegations contained in the petition; and

(4) Contain a specific prayer for involuntary admission of the person to a hospital or to a receiving facility or program for treatment pursuant to § 20-47-218(c).

(c) Involuntary Admission Criteria. A person shall be eligible for involuntary admission if he or she is in such a mental condition as a result of mental illness, disease, or disorder that he or she poses a clear and present danger to himself or herself or others:

(1) As used in this subsection, "a clear and present danger to himself or herself" is established by demonstrating that:

(A) The person has inflicted serious bodily injury on himself or herself or has attempted suicide or serious self-injury, and there is a reasonable probability that the conduct will be repeated if admission is not ordered;

(B) The person has threatened to inflict serious bodily injury on himself or herself, and there is a reasonable probability that the conduct will occur if admission is not ordered;

(C) The person's recent behavior or behavior history demonstrates that he or she so lacks the capacity to care for his or her own welfare that there is a reasonable probability of death, serious bodily injury, or serious physical or mental debilitation if admission is not ordered; or

(D) (i) The person's understanding of the need for treatment is impaired to the point that he or she is unlikely to participate in treatment voluntarily;

(ii) The person needs mental health treatment on a continuing basis to prevent a relapse or harmful deterioration of his or her condition; and

(iii) The person's noncompliance with treatment has been a factor in the individual's placement in a psychiatric hospital, prison, or jail at least two (2) times within the last forty-eight (48) months or has been a factor in the individual's committing one (1) or more acts, attempts, or threats of serious violent behavior within the last forty-eight (48) months; and

(2) As used in this subsection, "a clear and present danger to others" is established by demonstrating that the person has inflicted, attempted to inflict, or threatened to inflict serious bodily harm on another, and there is a reasonable probability that the conduct will occur if admission is not ordered.



§ 20-47-208 - Role of prosecuting attorney.

(a) (1) It shall be the duty of the prosecuting attorney's office in the county where the petition is filed to represent the petitioner, regardless of the petitioner's financial status, at all hearings held in the probate court pursuant to this subchapter except those hearings held before the probate judge at the Arkansas State Hospital in Pulaski County, Arkansas.

(2) The Office of the Prosecutor Coordinator shall appear for and on behalf of the petitioner and the State of Arkansas before the probate judge at the Arkansas State Hospital. The prosecuting attorneys of applicable counties may contract with other attorneys to provide these services.

(b) Such representation shall be a part of the official duties of the prosecuting attorney or of the Prosecutor Coordinator, and the prosecuting attorney and the Prosecutor Coordinator shall be immune from civil liability in the performance of this official duty.

(c) Nothing in this section shall prevent the petitioner from retaining his or her own counsel in these proceedings, in which case the prosecuting attorney or the Prosecutor Coordinator shall be relieved of the duty to represent the petitioner.



§ 20-47-209 - Initial hearing -- Failure to appear -- Exceptions from appearance requirement.

(a) If the person named in the original petition is not confined at the time that the petition is filed, the court may:

(1) Enter an ex parte order directing a law enforcement officer to serve the person with a copy of the petition together with a notice to appear for an initial hearing. The hearing shall be set by the court within three (3) days, excluding weekends and holidays, of the filing of the original petition. If the person is duly served and fails to appear, the court shall issue an order of detention; or

(2) Dismiss the petition.

(b) The person named in the original petition is not required to appear and may be removed from the presence of the court upon a finding by the court that the person is:

(1) By reason of physical infirmity unable to appear;

(2) That the person's appearance would be detrimental to his or her mental health, well-being, or treatment; or

(3) That his or her conduct before the court is so disruptive that the proceedings cannot reasonably continue with him or her present.

(c) (1) The petitioner shall appear before the probate judge hearing the petition to substantiate the petition.

(2) The court shall make a determination based on clear and convincing evidence that there is probable cause to believe that the person has a mental illness, disease, or disorder and that one (1) of the criteria for involuntary admission applies to the person.

(3) If such a determination is made, the person shall be admitted for evaluation, and a hearing pursuant to § 20-47-214 shall be held within the period specified in § 20-47-205.



§ 20-47-210 - Immediate confinement -- Initial evaluation and treatment.

(a) Whenever it appears that a person is of danger to himself or herself or others, as defined in § 20-47-207, and immediate confinement appears necessary to avoid harm to the person or others:

(1) An interested citizen may take the person to a hospital or to a receiving facility or program. If no other safe means of transporting the individual is available, it shall be the responsibility of the law enforcement agency that exercises jurisdiction at the site where the individual is physically located and requiring transportation, or unless otherwise ordered by the judge. A petition, as provided in § 20-47-207, shall be filed in the probate court of the county in which the person resides or is detained within seventy-two (72) hours, excluding weekends and holidays, and a hearing, as provided in § 20-47-209(a)(1) shall be held; or

(2) Any person filing a petition for involuntary admission may append to the petition a request for immediate confinement which shall state with particularity facts personally known to the affiant which establish reasonable cause to believe that the person sought to be involuntarily admitted is in imminent danger of death or serious bodily harm or that the lives of others are in imminent danger of death or serious bodily harm due to the mental state of the person sought to be involuntarily admitted.

(b) (1) When a petition for involuntary admission with a request for immediate confinement appended thereto is filed, the petitioner shall then appear before a probate judge of the county where the person sought to be immediately confined resides or is found.

(2) The probate judge shall then conduct an ex parte hearing for the purpose of determining whether there is reasonable cause to believe that the person meets the criteria for involuntary admission and, furthermore, that the person is in imminent danger of death or serious bodily harm or that others are in danger of death or serious bodily harm due to the mental condition of the person sought to be involuntarily admitted.

(3) If the probate judge determines that immediate confinement is necessary to prevent death or serious bodily harm to either the person sought to be involuntarily admitted or to others, the judge shall order the law enforcement agency that exercises jurisdiction at the site where the individual is physically present to transport the individual to an appropriate receiving facility. A hearing, as provided for in § 20-47-209(a)(1), shall be held within seventy-two (72) hours of the person's detention and confinement.

(c) If the person is transported to a hospital or to a receiving facility or program or to the office of a licensed physician of the State of Arkansas or of the federal government, either salaried or self-employed, for purposes of initial evaluation and treatment, then the hospital or receiving facility or program or physician may detain the person for initial evaluation and treatment provided:

(1) The person is immediately advised of his or her rights as provided in § 20-47-211; and

(2) The person is determined by the treatment staff of the hospital or receiving facility or program or by the physician to be of danger to himself or herself or others as defined in § 20-47-207; and

(3) A hearing pursuant to § 20-47-209(a)(1) is held within the specified time period.

(d) Nothing herein shall prevent the person so detained from being released sooner than the period specified in § 20-47-205 if in the judgment of the treatment staff of the hospital or the receiving facility or of the treating physician the person does not require further mental health treatment. The court shall be immediately advised in writing of the release and shall dismiss the action.



§ 20-47-211 - Notification of rights.

Along with the copy of the petition and the copy of the order directing appearance for an initial evaluation or an order of detention, the person sought to be involuntarily admitted shall be served with a copy of the following statement of rights:

(1) That he or she has the right to effective assistance of counsel, including the right to a court-appointed attorney;

(2) That he or she and his or her attorney have a right to be present at all significant stages of the proceedings and at all hearings except that no attorney shall be entitled to be present upon examination of the person by the physician or any member of the treatment staff pursuant to an evaluation, whether initially or subsequently;

(3) That he or she has the right to present evidence in his or her own behalf;

(4) That he or she has the right to cross-examine witnesses who testify against him or her;

(5) That he or she has a right to remain silent; and

(6) That he or she has a right to view and copy all petitions, reports, and documents contained in the court file.



§ 20-47-212 - Appointment of counsel.

(a) If it appears to the court that the person sought to be involuntarily admitted is in need of counsel, counsel shall be appointed immediately upon filing of the original petition.

(b) (1) Whenever legal counsel is appointed by the court, the court shall determine the amount of the fee, if any, to be paid the attorney so appointed and issue an order for payment.

(2) The amount allowed shall not exceed one hundred fifty dollars ($150) based upon the time and effort of the attorney in the investigation, preparation, and representation of the client at the court hearings.

(3) The court shall have the authority to appoint counsel on a pro bono basis.

(c) The quorum courts of each county shall appropriate funds for the purpose of payment of the attorney's fees provided for by this subchapter, and, upon presentment of a claim accompanied by an order of the probate court fixing the fee, the fee shall be approved by the county court and paid in the same manner as other claims against the county are paid.



§ 20-47-213 - Evaluation -- When performed and by whom -- Transportation to place of evaluation.

(a) If the person is transported to a hospital or receiving facility or program or to the office of a licensed physician of the State of Arkansas or of the federal government, either salaried or self-employed, for purposes of initial evaluation and treatment, then the hospital or receiving facility or program or physician may detain the person for initial evaluation and treatment, provided:

(1) The person is immediately advised of his or her rights as provided in § 20-47-211;

(2) The person is determined by the treatment staff of the hospital or receiving facility or program or by the physician to be of danger to himself or herself or others as defined in § 20-47-207; and

(3) A hearing pursuant to § 20-47-209(a)(1) of this subchapter is held within the specified time period.

(b) (1) If a physician is not immediately available for the initial evaluation, the initial evaluation may be performed by an administrator's designee, working under medical supervision and direction. In such cases, a supervising physician shall be consulted by telephone before any decision is made concerning the initial evaluation and treatment.

(2) Every person admitted to a hospital or a receiving facility or program under this provision shall be seen and evaluated personally by a physician within twenty-four (24) hours of detention.

(c) In all cases, the evaluations required by the court for involuntary admission pursuant to § 20-47-214 shall be performed only by a physician licensed to practice in the State of Arkansas.

(d) If it is determined at the initial hearing that the person should be evaluated to determine the need for mental health services on an involuntary basis, a law enforcement officer or family of the person, as the court shall direct, shall transport the person to the place of evaluation.

(e) Nothing in this subchapter shall prevent the person so detained from being released sooner than the period specified in § 20-47-205 if, in the judgment of the treatment staff of the hospital or of the receiving facility or of the treating physician, the person does not require further mental health treatment. The court shall be immediately advised in writing of the release and shall dismiss the action.



§ 20-47-214 - Forty-five-day involuntary admission -- Hearing.

(a) (1) Within the period specified in § 20-47-205, a hearing shall be held.

(2) The hearing must be conducted in public, open to the news media.

(3) All testimony must be taken under oath and preserved.

(4) All witnesses shall be subject to a penalty for perjury, and each witness who shall testify shall be instructed by the hearing officer as to the penalty for perjury prior to testifying.

(b) (1) Should any person be found guilty of giving false testimony that results in a person's wrongful involuntary admission, he or she shall be liable for civil damages and subject to incarceration for not less than thirty (30) days.

(2) The court shall make a determination at that time whether clear and convincing evidence has been presented that the person sought to be involuntarily admitted is of danger to himself or herself or to others as defined in § 20-47-207.

(3) If this burden of proof has been met, the court shall issue an order authorizing the hospital or receiving facility or program to detain the person for treatment for a maximum of forty-five (45) days.

(c) This section shall be construed to allow the person sought to be involuntarily admitted to request treatment under the least restrictive alternative appropriate setting.

(d) If a hearing pursuant to this section is not held within the period specified in § 20-47-205, the person shall be released.

(e) Upon filing of an order of commitment issued under subdivision (b)(3) of this section with a circuit clerk or a probate clerk, the circuit clerk or probate clerk shall submit a copy of the order of commitment to the Arkansas Crime Information Center.



§ 20-47-215 - Additional periods of involuntary admission -- Petitions -- Hearing.

(a) Generally. (1) Additional one hundred eighty-day involuntary admission orders may be requested if, in the opinion of the treatment staff, a person involuntarily admitted continues to meet the criteria for involuntary admission.

(2) Additional one hundred eighty-day involuntary admission periods may be requested by the treatment staff if it is the opinion of the treatment staff that the person needs continued treatment and supervision without which the person poses a likelihood of danger to himself or herself or to others as defined in § 20-47-207 if discharged.

(3) The treatment staff may request additional involuntary admission orders as they are deemed necessary.

(b) Procedure. (1) (A) A request for periods of additional involuntary admission under this section shall be made by a petition verified by a member of the treatment staff.

(B) The petition shall set forth the facts and circumstances forming the basis for the request.

(2) Upon the filing of a petition for additional involuntary admission, all rights enumerated in §§ 20-47-211 and 20-47-212 shall be applicable.

(c) Hearing. (1) (A) A hearing on the petition seeking additional involuntary admission pursuant to this section must be held before the expiration of the period of involuntary admission.

(B) The hearing shall be open to the public and the news media, unless the person sought to be additionally involuntarily admitted shall request in writing that the hearing be closed.

(C) All written requests filed on behalf of the person sought to be additionally involuntarily admitted must be witnessed by the attorney who is representing the person.

(2) All testimony shall be recorded under oath and preserved.

(3) The need for additional involuntary admission shall be proven by clear and convincing evidence.

(d) New Original Petition. Nothing in this section shall prevent a new original petition from being filed subsequent to the release of a person involuntarily admitted pursuant to this subchapter.

(e) Upon filing of an order of commitment issued under this section with a circuit clerk or a probate clerk, the circuit clerk or probate clerk shall submit a copy of the order of commitment to the Arkansas Crime Information Center.



§ 20-47-216 - Continuances.

Continuances requested by either party for any hearing provided for in this subchapter shall be granted only for good cause shown. "Good cause" includes obtaining a separate and independent evaluation or expert testimony on behalf of the person sought to be involuntarily admitted or allowing hospitalization of the person for medical treatment not associated with the person's mental illness, disease, or disorder.



§ 20-47-217 - Appeals.

All involuntary admission orders authorized in this subchapter shall be considered final and appealable under Rule 2 of the Arkansas Rules of Appellate Procedure.



§ 20-47-218 - Treatment.

(a) At all steps of the involuntary admission proceeding, the mental health treatments and conditions of treatment for the person named in the petition for involuntary admission shall be no more harsh, hazardous, or intrusive than necessary to achieve a successful treatment or objective for the person and shall involve no restrictions on physical movement or supervised, resident, outpatient, or inpatient care except as reasonably necessary for the administration of treatment for the protection of the person or others from physical injury.

(b) Specific limitations on treatment during detention shall include the following:

(1) Detention under this subchapter may only be in a hospital or receiving facility or program as defined in § 20-47-202;

(2) (A) During the initial period of evaluation and treatment, psychotherapy and oral or intermuscular medication may be used if the effects of the medication on the behavior of the individual do not exceed seventy-two (72) hours.

(B) Medication such as fluphenozine decanoate, commonly known as long-acting medication, or electroconvulsive therapy or psychosurgery shall not be used during this period;

(3) (A) Psychosurgery shall not be used during any involuntary admission period if the person is involuntarily admitted to a receiving facility or program.

(B) Electroconvulsive therapy may be used against a patient's wishes only if the probate court is presented with clear and convincing proof that such treatment is necessary; and

(4) Short-acting and long-acting medication may be used during the forty-five-day admission period and the one hundred eighty-day involuntary admission period.

(c) If the court at a forty-five-day admission period or a one hundred eighty-day involuntary admission hearing finds by clear and convincing evidence that the person is in need of treatment, it shall issue an order involuntarily admitting the person to the custody of the administrator or his or her designee for care and treatment within a receiving facility or program which is located within the person's geographic area of residence or to an appropriate hospital as defined in § 20-47-202.

(d) (1) A treatment plan will be submitted to the court for approval at hearings held under §§ 20-47-214 and 20-47-215.

(2) The treatment plan will be submitted by the person's treatment staff of the hospital or the receiving facility or program to which the person has been involuntarily admitted.

(3) The approved treatment plan shall be incorporated by reference as a part of the court's order of involuntary admission.

(e) Notification shall be provided to the court by the person's treatment staff upon a change in the person's treatment plan if the change results in the person being treated in a more restrictive setting or manner.



§ 20-47-219 - Return of persons absent from treatment -- Noncompliance with treatment plan -- Effect on order.

(a) If any person involuntarily admitted to a receiving facility or program or hospital for care pursuant to this subchapter absents himself or herself from a receiving facility or program or hospital without leave or fails to comply with the court-approved treatment plan, the person will be returned, upon the request of the person's treatment staff, to the receiving facility or program or hospital by the sheriff of the county or law enforcement officer of the city of the first class in which the individual is physically present or the hospital or receiving facility or program security personnel without further proceedings.

(b) Notification shall be provided to the court by the person's treatment staff if a person absents himself or herself without leave or fails to comply with the court-approved treatment plan.

(c) A person's noncompliance with the court-approved treatment plan or absenting himself or herself from a receiving facility or program or hospital without leave shall not vacate an order; the order shall remain in effect until abated or changed by the issuing court or until the expiration of one (1) year.



§ 20-47-220 - Fundamental rights.

(a) No person receiving treatment for mental illness shall be deprived of any legal right to which all citizens are entitled except as provided for by law.

(b) No person shall be deemed incompetent to manage his or her affairs, to contract, to hold professional, occupational, or motor vehicle driver's licenses, to marry or to obtain a divorce, to vote, to make a will, or to exercise any other civil right solely by reason of that person's admission to the mental health services system.

(c) No person receiving mental health services shall be subjected to abuse or neglect.

(d) No person receiving mental health services shall be discriminated against in any manner because of race, color, sex, religion, national origin, age, handicap, or degree of disability.

(e) Persons receiving mental health services shall be treated with dignity and respect.



§ 20-47-221 - Patient or client advocate.

(a) The deputy director shall designate a patient or client advocate for the three state mental health facilities located in Little Rock, Benton, and Jonesboro. The designated patient or client advocate in these facilities shall report directly to the deputy director.

(b) The administrator of each receiving facility or program shall designate a patient or client advocate for that facility or program who shall report directly to the administrator.

(c) The patient or client advocate's job duties in this capacity shall consist primarily of:

(1) Ensuring that each patient or client is aware of his or her rights;

(2) Investigating complaints of patients or clients;

(3) Assisting in training staff of the receiving facility or program regarding patient's rights; and

(4) Acting as an advocate on behalf of a patient or client who is unable to register a complaint because of his or her mental or physical condition.



§ 20-47-222 - Transfer and admission of residents who become ill in another state.

The deputy director or designee shall have authority to authorize the transfer and admission to a receiving facility or program of any person who is a legal resident of the state and who may become mentally ill while a transient in another state, pursuant to the Interstate Compact on Mental Health, § 20-50-101 et seq.



§ 20-47-223 - Admission not adjudication of incapacity.

No person admitted voluntarily or involuntarily to a receiving facility or program or hospital under this subchapter shall be considered incapacitated per se by virtue of admission.



§ 20-47-224 - Conversion from involuntary to voluntary status.

(a) At any time during the involuntary admission period, a person may be converted to a voluntary admission status if the person's treating physician or treatment staff psychiatrist files a written statement of consent with the court.

(b) The court shall dismiss the action immediately upon the filing of the statement.



§ 20-47-225 - Liability for charges.

(a) Notwithstanding any statute enacted before January 1, 2011, receiving facilities and programs and the Arkansas State Hospital may make charges for patient treatment.

(b) Persons legally liable for the support for a patient are liable jointly and severally with the patient and the estate of the patient for treatment charges.

(c) Patient treatment charges may not exceed the actual cost of treatment.

(d) (1) The Division of Behavioral Health of the Department of Human Services shall promulgate rules establishing reasonable charges that may be made by receiving facilities, programs, and the Arkansas State Hospital.

(2) Rules establishing reasonable charges shall:

(A) Provide for postponing the collection of charges based on clinical considerations or the patient's inability to pay, or both; and

(B) Waive charges for treatment of defendants who plead guilty or nolo contendere or are found guilty at trial.



§ 20-47-226 - Forms.

The Director of the Administrative Office of the Courts and the Prosecutor Coordinator shall jointly prescribe all other forms reasonably necessary to carry out this subchapter, provided that the deputy director or designee may prescribe forms pertaining to preadmission history to accompany the person when presented for admission, to be waived in dire emergencies. The deputy director or designee shall assist the director in prescribing forms for the required medical certificates. Substantial adherence to the prescribed forms will suffice in any instance.



§ 20-47-227 - Exclusion from liability.

No officer, physician, or other person shall be held civilly liable for his or her actions pursuant to this subchapter in the absence of proof of bad faith, malice, or gross negligence.



§ 20-47-228 - Assurance of compliance.

(a) To assure compliance under this subchapter, the Division of Mental Health Services, through its authorized agents, may visit or investigate any state mental health system program or facility to which persons are voluntarily or involuntarily admitted under this subchapter.

(b) The division shall by July 1 of each year designate receiving facilities and programs within prescribed geographic areas of the state for purposes of voluntary admissions or involuntary commitments under this subchapter and establish ongoing mechanisms for review and refinement of the state mental health system.



§ 20-47-229 - Restraint of an Arkansas State Hospital patient.

(a) If necessary for security, an Arkansas State Hospital patient shall be physically restrained with a restraint while being transported to locations away from hospital grounds or to and from any court appearance.

(b) A patient shall not be physically restrained with a restraint if the restraint is medically contraindicated.

(c) The restraint shall be implemented in accordance with safe and appropriate restraint types and restraint techniques as determined by hospital policy.

(d) The restraint used shall be the least restrictive type or technique necessary to effectively protect the patient, staff members, or others from harm.

(e) The restraint shall not be used as a means of coercion, discipline, convenience, or retaliation by staff.






Subchapter 3 - -- Residential Care Facilities

§ 20-47-301 - Legislative findings and intent.

(a) (1) The General Assembly recognizes that the state encouraged the placement of mentally ill residents into residential care facilities over a decade ago and has taken various approaches to funding since then. The General Assembly also recognizes that there are inherent problems with the current system that create disincentives for proper care and physical environments.

(2) The General Assembly further recognizes that:

(A) Individuals with developmental disabilities living in group homes, community residential housing, and apartments operated by nonprofit community programs as defined in § 20-48-101 face many of the same challenges in receiving proper care and assistance with activities of daily living as individuals with mental illness living in residential care facilities;

(B) An individual with mental illness who is Medicaid-eligible and lives in a residential care facility can receive Medicaid congregate-setting personal care services to assist with activities of daily living while an individual with developmental disabilities who is Medicaid-eligible and lives in a group home, community residential housing, or apartment operated by a nonprofit community program as defined in § 20-48-101 is not able to receive similar services through the Medicaid Personal Care Program; and

(C) This inequity must be corrected in order to provide equal access to Medicaid congregate-setting personal care services for individuals with developmental disabilities.

(b) The purpose of this subchapter is to provide short-term solutions and long-term solutions to the problem of caring for individuals with mental illness, elderly persons, and other residents in residential care facilities and assisted living facilities and individuals with developmental disabilities living in group homes, community residential housing, and apartments operated by nonprofit community programs as defined in § 20-48-101.



§ 20-47-302 - Task force.

(a) Residential care facilities and the State of Arkansas face special problems when caring for the mentally ill. The chairs of the House Interim Committees on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor shall establish a task force with equal representation from residential care facilities, community mental health centers, advocates for the mentally ill, and the Division of Mental Health and the Division of Medical Services. The task force shall also include at least one (1) member each from the Senate and House Committees on Public Health, Welfare, and Labor.

(b) The task force shall present a proposal at the 2001 legislative session for establishment and maintenance of a residential program designed to address the unique needs of the mentally ill. The task force's recommendations shall include adequate safeguards for residents, reimbursement for residential care facilities, and financing opportunities that will encourage and enable residential care facilities to build smaller, more home-like settings for the care of the mentally ill.



§ 20-47-303 - Multihour daily service rate reimbursement.

(a) As used in this section:

(1) "Congregate setting" means a location within a residential care facility, an assisted living facility, or a designated residential setting of a nonprofit community program as defined in § 20-48-101 or its nonprofit affiliates;

(2) "Designated residential setting" includes the following when operated by a nonprofit community program as defined in § 20-48-101:

(A) A group home for individuals with developmental disabilities in operation and licensed by the Division of Developmental Disabilities Services of the Department of Human Services on or before July 1, 1995;

(B) A community residential home established after July 1, 1995, that serves individuals with developmental disabilities and provides housing for no more than four (4) unrelated persons; or

(C) An apartment complex established after July 1, 1995, that serves individuals with developmental disabilities; and

(3) (A) "Intermediate care facility for individuals with developmental disabilities" means a residential institution maintained for the care and training of individuals with developmental disabilities, including without limitation individuals with intellectual disabilities.

(B) "Intermediate care facility for individuals with developmental disabilities" has the same meaning as "intermediate care facility for the mentally retarded" or "ICF/MR" under federal law.

(b) (1) (A) The Department of Human Services shall reimburse residential care facilities, assisted living facilities, and qualified nonprofit community programs with a multihour daily service rate for personal care services delivered in congregate settings as provided in this section and approved by the Centers for Medicare & Medicaid Services.

(B) The application of subdivision (b)(1)(A) to nonprofit community programs is subject to available funds.

(2) The department shall maintain Medicaid provider regulations appropriate for the delivery of personal care services in congregate settings and the related multihour daily service rate reimbursement methodology.

(3) The department shall make best efforts to obtain and maintain approval for a multihour daily service rate reimbursement for personal care services delivered in congregate settings from the Centers for Medicare & Medicaid Services.

(c) The department shall provide copies to the Administrative Rules and Regulations Committee of the Legislative Council, providers, and the public of all state plan amendments, documentation, and correspondence submitted to or received from the Centers for Medicare & Medicaid Services in regard to this section and shall work jointly with provider representatives in obtaining and maintaining approval for a multihour daily service rate for personal care services delivered in congregate settings from the Centers for Medicare & Medicaid Services.

(d) (1) The Division of Medical Services of the Department of Human Services shall use the same multihour daily service rate reimbursement methodology for personal care services delivered in a congregate setting located in a designated residential setting of a nonprofit community program as defined in § 20-48-101 as for personal care services delivered in a congregate setting located in a residential care facility and an assisted living facility.

(2) Reimbursement for personal care services under this section is not available to an individual with a developmental disability who resides in an intermediate care facility for individuals with developmental disabilities.






Subchapter 4 - -- Cooperation Among Institutions

§ 20-47-401 - Contracts with the Department of Veterans Affairs and certain other federal agencies.

(a) The Director of the Arkansas State Hospital is given power and authority to make contracts with the federal Department of Veterans Affairs or any other federal agency for the hospitalization of any patients who are veterans and eligible for hospitalization by the federal government on such terms of payment to the Arkansas State Hospital as established by the Department of Human Services State Institutional System Board.

(b) The director is also authorized and empowered to ratify and confirm any contract, either express or implied, which may have been made in the past for the hospitalization of veterans. The director is authorized to receive and collect any funds that may be due from the federal government for hospitalization.



§ 20-47-402 - Commitment to Department of Veterans Affairs and certain other federal hospitals -- Generally.

(a) Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be of unsound mind or otherwise in need of confinement in a hospital or other institution for his or her proper care, it is determined after the adjudication of the status of the person as may be required by law that commitment to a hospital or other institution because of mental disease is necessary for safekeeping or treatment and it appears that the person is eligible for care or treatment by the federal Department of Veterans Affairs or other agency of the United States Government, then the court, upon receipt of a certificate from the federal Department of Veterans Affairs or other agency showing that facilities are available and that the person is eligible for care or treatment therein, may commit the person to the federal Department of Veterans Affairs or other agency.

(b) The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state. Nothing in this act shall affect his or her right to appear and be heard in the proceedings.

(c) Upon commitment, the person when admitted to any facility operated by any agency within or without this state shall be subject to the rules and regulations of the federal Department of Veterans Affairs or other agency.

(d) The chief officer of any facility of the federal Department of Veterans Affairs or an institution operated by any other agency or the United States to which the person is so committed shall, with respect to the person, be vested with the same powers as directors of state hospitals for mental diseases within the state are with respect to retention of custody, transfer, parole, or discharge.

(e) Jurisdiction is retained in the committing court or other appropriate court of this state any time to inquire into the mental condition of the person so committed and to determine the necessity for continuance of his or her restraint, and all commitments pursuant to this act are so conditioned.



§ 20-47-403 - Commitment to Department of Veterans Affairs and certain other federal hospitals -- Judgment or order.

(a) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia committing a person to the federal Department of Veterans Affairs or other agency of the United States Government for care or treatment shall have the same force and effect in relation to the committed person while in this state as exists in the jurisdiction in which is situated the court entering the judgment or making the order.

(b) The courts of the committing state or of the District of Columbia shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of the person and of determining the necessity for continuance of his or her restraint, as is provided in § 20-47-402 with respect to persons committed by the courts of this state.

(c) Consent is given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the federal Department of Veterans Affairs or of any institution operated in this state by any other agency of the United States, to retain custody, or to transfer, parole, or discharge the committed person.



§ 20-47-404 - Commitment to Department of Veterans Affairs and certain other federal hospitals -- Transfer.

(a) Upon receipt of a certificate of the federal Department of Veterans Affairs or other agency of the United States stating that facilities are available for the care or treatment of any person who is committed to any hospital for the mentally ill or other institution for the care or treatment of persons similarly afflicted and that the person is eligible for care or treatment, then the director of the institution where the person is committed may cause the transfer of the person to the federal Department of Veterans Affairs or other agency of the United States for care or treatment.

(b) Upon effecting any transfer, the committing court or proper officer thereof shall be notified of the transfer by the transferring agency.

(c) No person shall be transferred to the federal Department of Veterans Affairs or other agency of the United States if he or she is confined pursuant to conviction of any felony or misdemeanor or if he or she has been acquitted of the charge solely on the grounds of insanity unless prior to transfer the court or other authority originally committing the person shall enter an order for the transfer after appropriate motion and hearing.

(d) Any person transferred as provided in this section shall be deemed to be committed to the federal Department of Veterans Affairs or other agency of the United States pursuant to the original commitment.



§ 20-47-405 - Tubercular mental patients -- Transfer.

(a) Any person who is committed to the Arkansas State Hospital for treatment of a mental disease and who has or who develops tuberculosis may be transferred to a private hospital for treatment of his or her tuberculosis in the discretion of the Director of the Arkansas State Hospital.

(b) The person so transferred shall be returned to the Arkansas State Hospital when his or her tuberculosis has improved to the point where it is not dangerous to himself or herself or others.



§ 20-47-406 - Department of Human Services agreements for medical care of indigent mentally ill or tubercular.

(a) The Arkansas State Hospital and other state institutions are authorized to enter into agreements with the Department of Human Services to establish and maintain a medical care program for the indigent mentally ill, mentally retarded, and tubercular at the Arkansas State Hospital and any other state institution and to transfer funds to the Department of Human Services Fund pursuant to the agreement.

(b) The agreement made between the Arkansas State Hospital or other institution and the department shall be in compliance with federal law and shall meet qualifications necessary for federal funds to be paid for the care of indigent mentally ill, mentally retarded, and tubercular in the Arkansas State Hospital or other institution.

(c) In order to reimburse the fund for expenditures made by the department in accordance with agreements made with the Arkansas State Hospital and other institutions, the Chief Fiscal Officer of the State shall make rules and regulations for transfers from the respective State Treasury funds or accounts from which the institutions making agreements derive their financial support to the fund in keeping with the provisions of the agreement made between the Arkansas State Hospital or other state institutions and the department.






Subchapter 5 - -- Child and Adolescent Service System Program

§ 20-47-501 - Purpose.

The General Assembly finds that services to children are provided by various departments and agencies at both the state and local level, often without appropriate collaboration. The General Assembly declares that the purpose of this subchapter is to establish a structure for coordinated policy development, comprehensive planning, collaborative budgeting, and resource allocation for services to children with emotional disturbance and their families. It is further the intention of this subchapter to build on existing resources and to design and implement a coordinated service system for children with emotional disturbances that is child-centered, family-centered, and community-based.



§ 20-47-502 - Definitions.

As used in this subchapter:

(1) (A) "Case management" means those efforts that ensure that necessary services for the child and family are obtained and monitored.

(B) Such efforts shall include coordination across agencies for evaluations, the provision of services based on assessments and evaluations that result in the development of an interagency service plan, the review for adequacy of services through client progress, and maintaining cooperation among agencies;

(2) (A) "Case review" means a multiagency effort to design and provide a service delivery plan for difficult-to-serve children who may require unusual services or service configurations.

(B) When utilizing a group process for reaching service delivery decisions, the group shall be composed of those who carry sufficient authority to ensure timely provision of services;

(3) "CASSP" means the Child and Adolescent Service System Program;

(4) "Child with emotional disturbance" means an individual who has been diagnosed with a mental, behavioral, or emotional disorder of a long-term nature under the age of eighteen (18) or under the age of twenty-one (21) if program services began before the age of eighteen (18):

(A) Who is exhibiting inappropriate emotional, interpersonal, or behavioral problems within the home, preschool program, school, or community given his or her age, intellectual level, and cultural background;

(B) Whose degree of dysfunction is at least disruptive and often disabling;

(C) Whose problems persist after efforts to deal with the problems have been made by significant others in the child's social environment;

(D) Who meets specific criteria established by the Child and Adolescent Service System Program Coordinating Council; and

(E) Who has multiagency needs exhibited by one (1) or more of the following characteristics:

(i) The behavior occurs with a sufficient frequency to be considered a pattern of response or to be so intense that the consequences lead to a severe measure of control, including, but not limited to:

(a) Seclusion;

(b) Restraint;

(c) Hospitalization; or

(d) Chemical intervention;

(ii) The behavior, although provoked, is judged to be extreme or inappropriate for the age, including, but not limited to:

(a) Very aggressive; or

(b) Self-withdrawn;

(iii) The behavior is sufficiently disruptive as to lead to exclusion from school, home, therapeutic, or recreational settings; or

(iv) The behavior is sufficiently intense or severe to be considered seriously detrimental to the child's growth, development, or welfare or seriously detrimental to the safety or welfare of others.

(5) "Comprehensive Children's Behavioral Health System of Care Plan" means a plan to assist the Division of Behavioral Health of the Department of Human Services in providing oversight for the Child and Adolescent Service System Program;

(6) (A) "Flexible funds" means a specific fiscal allocation designated for atypical expenditures to meet extraordinary needs of a child and family identified in the multiagency plan of services.

(B) Decisions for expenditure of flexible funds shall be made at the regional or local level and shall be approved by all involved service providers;

(7) "Multiagency plan of services" means the integrated, individualized plan of care that is developed through the collaboration of all agencies providing services for that child and based on evaluations shared by each involved agency with the Child and Adolescent Service System Program local service team;

(8) (A) "Regional plan" means a written strategy developed by regional program teams that specifies the kind, mix, and priority of services to be provided in each community mental health center catchment area.

(B) The regional plan shall:

(i) Address all components of the system of care;

(ii) Be based on the principles for the system of care provided in this section and on the service needs of the children with emotional disturbance in the region;

(iii) Include procedures for evaluating services provided to children with emotional disturbance and their families;

(iv) Be reviewed annually by the council; and

(v) Upon approval be incorporated into the statewide plan;

(9) "Screening and assessment" means an initial appraisal of a child identified or suspected of having emotional disturbance that provides sufficient information to make decisions about service needs;

(10) "Service array" means those services in the system of care that address the varying areas of needs of children with emotional disturbance and their families and shall include but not be limited to:

(A) Behavioral health services;

(B) Substance abuse services;

(C) Social services;

(D) Education services;

(E) Health services;

(F) Vocational services;

(G) Recreational services;

(H) Case management;

(I) Advocacy; and

(J) Other necessary services;

(11) "Single point of entry" means a unit, agency, or group designated as the gatekeeper for the Child and Adolescent Service System Program service system for children with emotional disturbance and their families;

(12) "Statewide plan" means a comprehensive strategy that identifies the procedures for developing and implementing the system of care that is prepared by the council incorporating all regional plans; and

(13) "System of care" means a comprehensive spectrum of behavioral health and other necessary services organized into a coordinated network to meet the multiple and changing needs of children with emotional disturbance, based on principles set forth in this subchapter.



§ 20-47-503 - System of care.

The following guiding principles shall be incorporated into the system of care:

(1) Services shall be child-centered and family-centered and give priority to keeping children with their families;

(2) Services shall be community-based, with decision-making responsibility and management at the regional and local levels;

(3) Services shall be comprehensive, addressing the child's physical, educational, social, and emotional needs;

(4) Agency resources and services shall be shared and coordinated;

(5) Services shall be provided in the least restrictive setting consistent with effective services and as close to home as appropriate;

(6) Services shall be culturally and ethnically sensitive;

(7) Services shall address the unique needs and potential of each child and shall be sufficiently flexible to meet highly individualized child and family needs;

(8) Services shall promote early identification and intervention; and

(9) Services shall be designed to protect the rights of children.



§ 20-47-504 - Components of the system.

The components of the system of care shall include, but not be limited to:

(1) Single point of entry;

(2) Screening and assessment;

(3) Case management;

(4) Case review;

(5) Collaborative evaluation; and

(6) Service array.



§ 20-47-505 - Child and Adolescent Service System Program Coordinating Council.

(a) (1) There is created a Child and Adolescent Service System Program Coordinating Council that shall meet on a quarterly basis and at other times deemed necessary to perform its functions.

(2) The coordinating council shall include the following persons to be selected and appointed by the Commissioner of Education and the Director of the Department of Human Services:

(A) At least three (3) parents, parent surrogates, or family members of a child or children with emotional disturbance;

(B) A member of an ethnic minority;

(C) A child advocate;

(D) Child and Adolescent Service System Program coordinators from each of the certified community mental health centers;

(E) (i) One (1) or more representatives from specific divisions or agencies in the Department of Human Services and the Department of Education.

(ii) Each representative shall have official duties related to the delivery of behavioral health services for children and adolescents with emotional disturbances.

(iii) Specific designations of membership of the coordinating council shall be determined through interdepartmental and intradepartmental agreements that will be renewed on an annual basis; and

(F) (i) At least seven (7) representatives from private or public agencies or organizations that are stakeholders in behavioral health services for children and adolescents with emotional disturbances.

(ii) The commissioner and the director shall jointly appoint an appropriate number of stakeholders.

(b) The coordinating council shall:

(1) Advise and report to the directors on matters of policy and programs related to children with emotional disturbance and their families;

(2) Identify and recommend fiscal, policy, training, and program initiatives and revisions based on needs identified in the planning process;

(3) Provide specific guidelines for the development of regional services and plans based on the guiding principles of the system of care;

(4) Review and approve regional plans developed by regional program teams and incorporate the regional plans into the statewide plan;

(5) Ensure that mechanisms for accountability are developed and implemented;

(6) Submit a statewide plan and budget recommendations to the directors on or before March 15 of each even-numbered year thereafter preceding the legislative session;

(7) Develop and recommend special projects to the directors;

(8) Provide a written report on a quarterly basis to the House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth that summarizes progress implementing this subchapter;

(9) Establish guidelines and procedures for the voting membership, officers, and annual planning of both the coordinating council and the regional program planning teams which the coordinating council will review and update on an annual basis; and

(10) Make recommendations for corrective action plans to the directors in the event that a regional program planning team does not produce a timely regional plan that meets a plan of care or fails to implement the approved regional plan.



§ 20-47-506 - Regional Child and Adolescent Service System Program Coordinating Council planning teams.

(a) A regional Child and Adolescent Service System Program planning team shall be established in each community mental health center catchment area.

(b) (1) Each team shall include individuals who are not state employees and who are not providers of services to children with emotional disturbance or their families but who are parents, parent surrogates, family members, or consumers.

(2) Every effort shall be made to encourage and assist parents, parent surrogates, family members, consumers, and advocates to participate in program planning teams.

(c) The regional program planning teams shall include agency representatives from the community mental health centers, the Division of Developmental Disabilities Services, the Division of Children and Family Services, the Department of Health, the local school districts or education service cooperatives, and any willing provider.

(d) Additional representatives of other local services and programs shall be added by the regional team and will include representatives from the juvenile justice system or youth services providers and local preschool programs, if possible.

(e) Each regional team member may appoint a single person to serve as his or her proxy.

(f) The regional program planning team shall:

(1) Advise and report to the Child and Adolescent Service System Program Coordinating Council on matters of policies, resources, programs, and services relating to children with emotional disturbance and their families;

(2) Identify and recommend program initiatives and revisions based on area and community-based needs;

(3) Submit a regional plan and guidelines for interagency service delivery teams to the coordinating council on or before February 15 of each even-numbered year preceding the legislative session;

(4) Develop and implement special projects for community-based services; and

(5) (A) Ensure that interagency service teams are established and utilized in coordinating services for children and adolescents referred to the program.

(B) Each service delivery team shall have sufficient and appropriate representation from identified service providers and will complete a multiagency plan of services for each child or adolescent receiving program services.

(C) Each member of the service delivery teams shall share information, evaluations, and data necessary to produce an effective, individualized multiagency plan of services.

(D) Every effort shall be made to assist parents, parent surrogates, family members, and consumers to participate as members of the interagency service delivery team.



§ 20-47-507 - Child and Adolescent Service System Program Coordinating Council staff.

(a) The staff for the Child and Adolescent Service System Program Coordinating Council shall be provided by the Child and Adolescent Service System Program project for the first two (2) years and subsequently by the Division of Behavioral Health of the Department of Human Services.

(b) The division shall serve as the coordinating agency and shall develop and support the regional program team network and the coordinating council and shall provide training and technical assistance relevant to the system of care.

(c) Annual site reviews and program evaluations of regional program teams will be coordinated by the division and shall involve a multiagency team of professionals, family members, consumers, and advocates.

(d) The division's program staff shall provide an annual report summarizing program regional and coordinating council activities, strategic plans, and outcomes to the Director of the Department of Human Services and the Commissioner of Education each year on or before October 15.



§ 20-47-508 - Evaluation and treatment.

(a) Children suspected of having emotional disturbance who are referred for Child and Adolescent Service System Program services shall be given a screening and assessment through the single point of entry, after which an initial interagency service plan shall be defined and developed.

(b) The community mental health centers are hereby designated as the single point of entry.

(c) The assessment shall be conducted by the community mental health center serving the area in which the child or adolescent lives.

(d) The community mental health center shall be accessible on a twenty-four-hour basis, shall accept referrals from multiple sources, have interagency linkages, involve parents, ensure immediate access to crisis intervention services, and have authority to seek needed services.

(e) If after screening and assessment or collaborative evaluations it is determined that a child with emotional disturbance needs multiagency services, then initial and subsequent individualized multiagency service plans for the child and the child's family shall be jointly developed by the appropriate local or regional representatives of the community mental health centers, of the Department of Human Services county office, of the Department of Health, of the Special Education Division of the Department of Education, of the local school district, and of any other service provider identified to meet the needs of the child and his or her family. The individualized service plan shall reflect an integrated service delivery that specifies services or programs with funding to be provided by each agency. The service plan shall also designate responsibility for case management.



§ 20-47-510 - Coordination and oversight -- Annual reports.

(a) The Division of Behavioral Health of the Department of Human Services is designated the state agency responsible for the coordination and oversight of the Comprehensive Children's Behavioral Health System of Care Plan.

(b) All state agencies that receive funding, either state or federal, shall participate in collaborative planning for the system of care to support behavioral health services for children and adolescents.

(c) Each state agency that receives funding, either state or federal, to support behavioral health services for children and adolescents shall:

(1) (A) Enter into an interagency collaborative agreement with the division on or before July 2005 with regard to the responsibilities of each agency in the development and implementation of the Comprehensive Children's Behavioral Health System of Care Plan.

(B) The agreements shall be updated annually; and

(2) Submit all pertinent information, including expenditures and programming data, to the division in the time and manner established through the collaborative agreements.

(d) (1) On or before April 15, 2006, for the fiscal year beginning July 1, 2006, and annually thereafter, the division shall submit the state plan for the comprehensive child and adolescent system of care to:

(A) The commissioner and the director; and

(B) The House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth.

(2) The state plan for the Child and Adolescent Service System Comprehensive System of Care Plan shall include, but not be limited to:

(A) The projected budget for each state agency that will be used to support behavioral health services;

(B) Prevention and early intervention;

(C) The service array and capacity for services supported through public funds that are available statewide and county by county; and

(D) An assessment of service deficits with recommendations for a plan to address service deficits with available funds.

(e) (1) On or before October 15, 2006, for the fiscal year beginning July 1, 2005, and annually thereafter, the division shall submit a report concerning the operation of the Comprehensive Children's Behavioral Health System of Care Plan to:

(A) The commissioner and the director; and

(B) The House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth.

(2) The report shall include, but not be limited to:

(A) Actual funds expended for child and adolescent behavioral health services;

(B) Prevention and early intervention services;

(C) Service utilization data at all levels of care; and

(D) Outcome data for the system of care.






Subchapter 6 - -- Protocol, Submission, And Evaluation Of Reports -- Monitoring Of Compliance

§ 20-47-601 - Definitions.

As used in this subchapter:

(1) "Community mental health centers" means those private non-profit organizations certified by the Division of Behavioral Health of the Department of Human Services under § 20-47-202 as community mental health centers and contracted to perform designated public mental health services in the respective catchment areas of the state;

(2) "Inmate with mental illness" means a jail inmate who, after being assessed by a person qualified by licensure to conduct an assessment, meets the criteria for serious mental illness or is in danger of harm to self or to others;

(3) "Jail inmate" means a natural person who is in the custody of law enforcement authorities within the confines of a county jail;

(4) "Persons with mental illness" means a person who appears to be a danger to himself or herself or to others or to need mental health evaluation for treatment and may include an individual detained by a law enforcement officer; and

(5) "Protocol" means standardized outlines of the steps to be taken by law enforcement officers, jails, community mental health centers, or regional secure psychiatric facilities to handle the situation of each person with mental illness arrested by a law enforcement officer.



§ 20-47-602 - Protocols and accountability.

(a) Each county jail shall prepare and may use during the intake process a standard checklist, including behavioral indicators of mental health problems.

(b) If a checklist is used, the checklist shall be a permanent part of the jail inmate's record and shall record all mental health efforts that should be taken in relation to the jail inmate.

(c) Each county jail shall adopt the standard protocols to assist law enforcement personnel and mental health personnel as follows:

(1) A protocol that sets forth the steps that should be taken initially for all arrested persons to determine their mental health status, including physical indications that may affect mental health status;

(2) (A) A protocol to be used for those persons who, based on the results of the protocol drafted under subdivision (c)(1) of this section, may be in need of psychiatric or co-occurring condition treatment.

(B) Under the protocol drafted under subdivision (c)(2)(A) of this section, only licensed mental health professionals shall be responsible for comprehensive screening and assessment subsequent to a finding that the arrested person is in need of psychiatric or co-occurring condition treatment.

(C) Ordinarily the mental health professionals under subdivision (c)(2)(B) of this section should be supplied by the community mental health center for the catchment area in which the jail is located; and

(3) (A) A protocol for case management for jail inmates with a mental illness who are referred to a community mental health center.

(B) The protocol drafted under subdivision (c)(3)(A) of this section shall outline the responsibilities of each party and the steps to be followed in providing treatment to the referred inmate.

(C) The protocol drafted under subdivision (c)(3)(A) of this section shall include a crisis plan for periods beyond the normal work day or work week.

(d) (1) A standard model for the checklist to be prepared under this section and a standard model for the protocols to be drafted under this section shall be prepared by a committee to be convened by the Division of Behavioral Health of the Department of Human Services within six (6) months after July 31, 2007.

(2) The committee convened under subdivision (d)(1) of this section shall consist of a representative designated by each of the following agencies or departments:

(A) Arkansas Association of Chiefs of Police;

(B) Arkansas Association of County Judges;

(C) Arkansas Judicial Council;

(D) Arkansas Municipal League;

(E) Arkansas Sheriffs' Association;

(F) Community mental health centers;

(G) Criminal Justice Institute of the University of Arkansas System;

(H) Department of Community Correction;

(I) Disability Rights Center;

(J) Division of Behavioral Health;

(K) Office of the Prosecutor Coordinator;

(L) Department of Psychiatry of the University of Arkansas for Medical Sciences; and

(M) Arkansas Public Defender Commission.

(3) The committee shall submit the completed standard protocols and the standard checklist required under subdivision (d)(1) of this section to the division and to the Arkansas Judicial Council for approval.

(4) The division shall provide copies of the standard protocols and the standard checklist to sheriffs, chiefs of police, and county judges and shall post the standard protocols and the standard checklist on a public website.

(e) The committee convened under subdivision (d)(1) of this section shall recommend:

(1) Establishment of the needs for acute mental health beds throughout the state; and

(2) Provision of appropriate funding where needed for construction, operations, renovation, and equipment for meeting the state's needs for acute mental health beds to the extent such funds are appropriated for the purpose.

(f) The division shall develop a standardized report related to all aspects of the implementation of this subchapter.

(g) Each community mental health center shall complete and submit quarterly to the division the report developed under subsection (e) of this section.

(h) The division shall publish annually within sixty (60) days after the end of the state's fiscal year a compilation of the quarterly reports to be made available to the public and, if necessary, to serve as the basis for action to end.



§ 20-47-603 - Conditional effectiveness.

Unless sufficient appropriations are provided for the purposes of this subchapter, the parties have no new obligations under this subchapter.






Subchapter 7 - -- Arkansas System of Care for Behavioral Health Care Services for Children and Youth Act

§ 20-47-701 - Title.

This subchapter shall be known and may be cited as the "Arkansas System of Care for Behavioral Health Care Services for Children and Youth Act".



§ 20-47-702 - Purpose.

The purpose of this subchapter is to help facilitate the establishment of an improved system of behavioral health care for children and youth, especially those with serious emotional disturbances.



§ 20-47-703 - Findings.

The General Assembly finds:

(1) The system for providing behavioral health care services to children, youth, and their families should ensure that those services are appropriate, cost-effective, and provided in the least restrictive settings;

(2) Behavioral health and other services identified in § 20-47-502(10) are provided to children and youth by various departments, agencies, and providers at both the state and local level, often without appropriate or effective collaboration;

(3) Providing effective services for children with the most severe needs requires many areas of expertise and shared responsibility among the aforementioned departments, agencies, and providers; and

(4) The system of behavioral health care should be built upon the foundation established by the Child and Adolescent Service System Program principles identified in § 20-47-503. The guiding principles for establishing the system of care should be:

(A) The system should be family-driven, child-centered, and youth-guided and should include family participation at all levels of the services system;

(B) The system should be community-based with decision-making responsibility and management at the regional and local levels; and

(C) The system should be culturally competent, with agencies, programs, and services responsive to the cultural and individual differences of the populations they serve.



§ 20-47-704 - Children's Behavioral Health Care Commission -- Composition -- Duties.

The Governor shall establish a Children's Behavioral Health Care Commission. The commission shall:

(1) Consist of at least ten (10) but no more than twenty (20) members, who shall:

(A) Include families and advocates for children receiving behavioral health care services and representatives from a variety of behavioral health care agencies, disciplines, and providers; and

(B) Serve three-year terms, except that the initial term for two-thirds (2/3) of the membership shall be equally divided by lot with one-half of such persons serving an initial term of one (1) year and the other half serving an initial term of two (2) years; and

(2) Provide advice and guidance to the Department of Human Services and other state agencies providing behavioral health care services to children, youth, and their families on the most effective methods for establishing a system of care approach.



§ 20-47-705 - Behavioral health care initiatives.

The Department of Human Services, with advice from the Children's Behavioral Health Care Commission, shall:

(1) Identify and implement actions for ensuring that children, youth, and their families are full partners in design and implementation of all aspects of the system of care as well as full partners in decisions about their care or their child's care;

(2) Identify up to two million dollars ($2,000,000) per year to apply to the following purposes:

(A) Meeting extraordinary, non-Medicaid reimbursable needs of children, youth, and their families, as identified in multi-agency plans of services;

(B) Supporting creation or strengthening of entities designed to guide the development and operation of local, regional, and state components of the system of care;

(C) Strengthening family and advocate skills and capacity to provide meaningful input on the system of care; and

(D) Supporting the development and enhancement of needed behavioral health care services in underserved areas;

(3) Revise Medicaid rules and regulations to increase quality, accountability, and appropriateness of Medicaid-reimbursed behavioral health care services, including, but not limited to:

(A) Clarifying behavioral health care services definitions to assure that the definitions are appropriate to the needs of children, youth, and their families;

(B) Revising the process for Medicaid to receive, review, and act upon requests for behavioral health care for children and youth classified as seriously emotionally disturbed;

(C) Clarifying Medicaid certification rules for providers serving children, youth, and their families to assure that the certification rules correlate with the requirements for enrollment as a Medicaid provider of behavioral health care services;

(D) Defining a standardized screening and assessment process designed to provide early identification of conditions that require behavioral health care services. The standardized process shall ensure that:

(i) Assessments guide service decisions and outcomes and, if appropriate, development of a multi-agency plan of services; and

(ii) Services delivered are appropriate to meet the needs of the child as identified by the assessment;

(4) Research, identify, and implement innovative and promising local, regional, or statewide approaches for better managing the state's resources devoted to children's behavioral health; and

(5) Create additional capacity within the Division of Behavioral Health of the Department of Human Services to develop, support, and oversee the new system of care for behavioral health services for children, including:

(A) Developing an outcomes-based data system to support an improved system of tracking, accountability, and decision-making; and

(B) Creating additional staff support to provide technical assistance, utilize information, identify and encourage best practices, monitor performance, and recommend system improvements.



§ 20-47-706 - Assessment tool.

The standardized screening and assessment tool established by Medicaid rules shall:

(1) Guide service decisions and outcomes; and

(2) Establish guidelines to identify children who need a multi-agency plan of services.



§ 20-47-707 - Multiagency plan of services.

Each multiagency plan of services shall:

(1) Be consistent with the results of the standardized screening and assessment established by Medicaid rules;

(2) Provide for collaboration among the child, the persons or entities responsible for the child's care and custody, and the providers of behavioral health care services for the child; and

(3) Be appropriate to meet the behavioral health care needs of the child as defined by the assessment.



§ 20-47-708 - Annual report.

The Department of Human Services shall report annually on progress to the:

(1) Governor;

(2) House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Interim Committee on Children and Youth; and

(3) House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor.



§ 20-47-709 - Rules.

The Department of Human Services shall promulgate rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., as necessary to carry out this subchapter.









Chapter 48 - Treatment of the Developmentally Disabled

Subchapter 1 - -- General Provisions

§ 20-48-101 - Definitions.

As used in this chapter:

(1) (A) "Accredited nonprofit entity" means a nonprofit entity that:

(i) Has successfully completed an ongoing accreditation process that is related to the delivery of services to persons with developmental disabilities and is offered by a national accrediting organization;

(ii) Satisfies the appropriate licensure criteria established by the Division of Developmental Disabilities Services of the Department of Human Services; and

(iii) Is positioned to provide nonresidential services to persons with developmental disabilities upon licensure by the division because no existing nonprofit community provider is interested in providing the specific category of nonresidential services to persons with developmental disabilities that have been identified by the division as underserved.

(B) As used in subdivision (1)(A)(i) of this section, "national accrediting organization" includes without limitation:

(i) The Commission on Accreditation of Rehabilitation Facilities; or

(ii) Any other similar national accrediting organization recognized by the division;

(2) "Developmental disability" means a disability of a person that:

(A) (i) Is attributable to mental retardation, cerebral palsy, spina bifida, Down syndrome, epilepsy, or autism;

(ii) Is attributable to any other condition of a person found to be closely related to mental retardation because the condition results in an impairment of general intellectual functioning or adaptive behavior similar to that of a person with mental retardation or requires treatment and services similar to that required for a person with mental retardation; or

(iii) Is attributable to dyslexia resulting from a disability described in subdivision (2)(A)(i) of this section or subdivision (2)(A)(ii) of this section;

(B) Originates before the person attains the age of twenty-two (22) years;

(C) Has continued or can be expected to continue indefinitely; and

(D) Constitutes a substantial handicap to the person's ability to function without appropriate support services, including, but not limited to, planned recreational activities, medical services such as physical therapy and speech therapy, and possibilities for sheltered employment or job training;

(3) "Existing operations" means the provision by a qualified nonprofit community provider of one (1) or more of the following services without regard to order:

(A) A developmental day treatment clinic services preschool program or adult development program;

(B) A licensed developmental disability services group home in operation and recognized by the division on or before July 1, 1995;

(C) An intermediate care facility for the mentally retarded program with fifteen (15) beds or less; or

(D) An apartment complex in operation and serving individuals with developmental disabilities on or before January 1, 2008;

(4) "Human development center" means an institution maintained for the care and training of persons with developmental disabilities;

(5) (A) "Nonprofit community program" means a program that provides nonresidential services to persons with developmental disabilities or nonresidential and residential services to persons with developmental disabilities and is licensed by the division.

(B) A nonprofit community program serves as a quasi-governmental instrumentality of the state by providing support and services to persons who have a developmental disability or delay and would otherwise require support and services through state-operated programs and facilities; and

(6) (A) "Qualified nonprofit community program" means a nonprofit community program that holds a valid nonprofit community program license issued by the division.

(B) "Qualified nonprofit community program" includes:

(i) A nonprofit community program that holds a license that was issued by the division on or before February 1, 2007; and

(ii) An accredited nonprofit entity that is awarded a license as a nonprofit community program by the division after February 1, 2007.



§ 20-48-103 - Purpose -- Use of certain funds.

It is the specific recommendation of the General Assembly that the Division of Developmental Disabilities Services of the Department of Human Services utilize Title XIX, social services block grant, and state grants-in-aid funds available to nonprofit community programs to seek to achieve the following goals:

(1) Providing for operation of nonprofit community programs that the state agency encouraged the nonprofit community programs to build with nonstate funds;

(2) Determination by the division of reasonable costs for the services provided by nonprofit community programs; and

(3) That the state not reduce reasonable cost funding of nonprofit community programs.



§ 20-48-104 - Intermediate Care Facility for Mentally Retarded program -- Administration.

(a) The operation of the community-based Intermediate Care Facility for Mentally Retarded program will be subject to the oversight of a five-member committee comprised of three (3) members of the House of Representatives to be appointed by the Speaker of the House of Representatives and two (2) members of the Senate to be appointed by the President Pro Tempore of the Senate.

(b) The committee shall provide oversight for the operation of the small intermediate care facility for the mentally retarded program and make recommendations, within the appropriate federal regulations and guidelines, to the Division of Developmental Disabilities Services and the Office of Long-Term Care to establish and clarify the mission, goals, levels of services, and scope of the program and to provide consistency in state regulations, guidelines, standards, and policies.

(c) The committee shall also make recommendations for adequate funding to ensure the fiscal integrity of the program to allow it to be operated pursuant to the state and federal regulations, guidelines, standards, and policies.



§ 20-48-105 - Nonprofit community programs -- Extension or expansion of services.

(a) (1) The intent of this section is to avoid unnecessary duplication of costs and services in the extension or expansion of nonresidential services to persons with developmental disabilities.

(2) A designation by the Division of Developmental Disabilities Services of the Department of Human Services that a county is underserved with regard to a specific category of nonresidential services to persons with developmental disabilities establishes that an extension or expansion of nonresidential services to persons with developmental disabilities in the underserved county is necessary.

(b) (1) The division shall not issue a new license for operation of a nonprofit community program or approve an application from a nonprofit community program to implement additional nonresidential services to persons with developmental disabilities that are not currently offered by the nonprofit community program unless the division has determined that:

(A) A county of the state is underserved with regard to a specific category of nonresidential services currently offered to persons with developmental disabilities and currently funded from available state or federal funds; or

(B) (i) A county of the state is underserved with regard to new services not currently available to persons with developmental disabilities and new services should be made available to persons with developmental disabilities; and

(ii) State or federal funds are available in amounts necessary to support the delivery of new services not currently available to persons with developmental disabilities.

(2) (A) The division shall provide written notice by certified mail of its designation under subdivision (b)(1) of this section to all nonprofit community programs with existing operations in the county designated by the division as underserved.

(B) If nonprofit community programs with existing operations in the county that do not currently offer the specific category of nonresidential services identified by the division as underserved determine not to extend or expand the identified nonresidential service to persons with developmental disabilities in the underserved county, the division shall provide written notice by certified mail of its designation under subdivision (b)(1) of this section to all nonprofit community programs in the remainder of the state.

(C) If all nonprofit community programs in the remainder of the state determine not to extend or expand the identified nonresidential service to persons with developmental disabilities in the underserved county, the division shall provide notice to the general public in a newspaper of statewide general circulation.

(c) In granting an approval under this section, the division shall give approval in the following order of preference:

(1) A qualified nonprofit community program with existing operations in the county that does not currently offer the specific category of nonresidential services to persons with developmental disabilities identified by the division as underserved;

(2) A qualified nonprofit community program from another county in the state;

(3) An accredited nonprofit entity in the underserved county;

(4) An accredited nonprofit entity from another county in the state; and

(5) An accredited nonprofit entity from outside the state.

(d) (1) (A) A license from the division is required for operation of a nonprofit community program.

(B) A qualified nonprofit community program is required to apply to and obtain the approval of the division to implement additional nonresidential services to persons with developmental disabilities that are not currently offered by the qualified nonprofit community program.

(2) (A) If an application is approved, the division shall issue a new license or service expansion approval if it finds that the proposed nonresidential service expansion meets the criteria for approval established by the division.

(B) If the application is denied, the division shall send written notice of the denial to the applicant that sets forth the criteria that the proposed nonresidential service expansion failed to meet.






Subchapter 2 - -- Arkansas Mental Retardation Act

§ 20-48-201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Mental Retardation Act".



§ 20-48-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Board" means the Board of Developmental Disabilities Services;

(2) "Center" means a human development center;

(3) "Division" means the Division of Developmental Disabilities Services in the Department of Human Services or the appropriate division as determined by the Director of the Department of Human Services;

(4) "Director" means the Director of the Department of Human Services;

(5) "Superintendent" means the chief administrative officer assigned full time to a center;

(6) "Retarded" or "mentally retarded" or "retarded individual" means:

(A) A person with a mental deficit requiring him or her to have special evaluation, treatment, care, education, training, supervision, or control in his or her home or community, or in a state institution for the mentally retarded; or

(B) A functionally retarded person who may not exhibit an intellectual deficit on standard psychological tests, but who, because of other handicaps, functions as a retarded person. Not included is a person whose primary problem is mental illness, emotional disturbance, physical handicap, or sensory defect;

(7) "Individual" means a person without regard to chronological age;

(8) "Mental retardation services" or "services" means all services pertaining to and incidental to the prevention, detection, diagnosis, evaluation, treatment, care, custody, education, training, rehabilitation, or supervision of retarded individuals;

(9) "Region" means a geographical area defined by the division, usually consisting of all or parts of two (2) or more counties, which is created to provide services for retarded individuals when the services cannot be provided feasibly or practically at the local level;

(10) "Locality" means a geographical area defined by the division usually consisting of a municipality or county but not excluding other areas within easy commuting distance;

(11) "Community" means either region or locality;

(12) "Coordinate" means to bring resources to bear in appropriate sequence and relationship to provide the proper services for retarded individuals. "Coordinate" implies a working relationship with, but not administrative authority over, public agencies providing mental retardation services;

(13) "Public agencies" means all agencies, departments, boards, institutions, commissions, officers, officials, political subdivisions and agencies thereof, and school districts of this state; and

(14) "Private organizations" means organizations, persons, firms, individuals, corporations, or associations.



§ 20-48-203 - Board of Developmental Disabilities Services -- Creation -- Members.

(a) (1) The Board of Developmental Disabilities Services shall consist of seven (7) members, at least one (1) of whom shall be a woman, who shall be citizens and residents of the State of Arkansas and more than twenty-five (25) years of age.

(2) One (1) of the members shall be a resident of each of the six (6) former congressional districts established by Acts 1951, No. 297 [repealed].

(3) The seventh shall be a member at large.

(b) Upon completion of the term of each member, a successor shall be appointed for a term of seven (7) years.

(c) Appointment to fill a vacancy arising other than by expiration of a term of office shall be for the unexpired portion thereof.

(d) Appointment shall be made by the Governor with the advice and consent of the Senate.

(e) The board shall serve without compensation, except that each board member may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 20-48-204 - Board of Developmental Disabilities Services -- Officers -- Proceedings.

(a) The Board of Developmental Disabilities Services shall annually elect from its membership a chair and vice-chair, each of whom shall hold office until his or her successor shall be chosen. The chair shall preside at meetings of the board, and in his or her absence, the vice chair shall preside.

(b) The board is authorized to designate the commissioner or some employee of the Division of Developmental Disabilities Services to serve as disbursing officer of all funds of the division.

(c) The board shall meet at least one (1) time each three (3) months and at such other times as the chairman may deem advisable.

(d) The board shall report biennially to the Governor and General Assembly.

(e) The affirmative vote of four (4) members of the board shall be necessary to take any board action.



§ 20-48-205 - Board of Developmental Disabilities Services -- Powers and duties.

(a) The Board of Developmental Disabilities Services:

(1) Shall have charge of the properties used for the purposes of the human development centers;

(2) Shall exercise supervision over the appointment, performance of duties which includes such matters as off-premises assignments for educational or training purposes, removal of all employees, and the fixing of their compensation;

(3) Shall exercise supervision over expenditures of the centers;

(4) May accept and hold in trust real, personal, or mixed property received by grant, gift, will, or otherwise;

(5) May make purchases of land or receive grants or gifts of land and take deeds therefor in the name of the State of Arkansas;

(6) May accept grants or gifts of money from any source whatever and use the money for any of its powers and purposes; and

(7) May take all action and execute all documents necessary or desirable to carry out its powers and purposes.

(b) The board may make such regulations respecting the care, custody, training, and discipline of retarded individuals in the centers or receiving mental retardation services and respecting the management of the centers and their affairs as it may deem necessary or desirable to the proper performance of its powers and purposes.

(c) The board is prohibited from promulgating any rule or regulation that would set the salary of any employee at the local level unless specifically required to do so by the federal government.



§ 20-48-206 - Board of Developmental Disabilities Services -- Human development centers -- Powers and duties -- Admission.

(a) With regard to the establishing and operating of the human development centers, the Board of Developmental Disabilities Services, in addition to the authorities, rights, and duties granted by this subchapter, shall continue to have all of its authorities, rights, and duties granted by existing law, which shall include, without limitation, the applicable provisions of §§ 20-48-401 et seq. and 20-48-501 et seq., save only those instances where there are express inconsistencies in which event the provisions of this subchapter shall control.

(b) (1) In this regard, admissions to the institutional facilities of the centers shall be on the basis of a determination by the board that:

(A) The individual involved is mentally retarded;

(B) His parent or guardian has resided in the state not less than three (3) years prior to the date of the filing of the petition for his or her admission, or the individual involved is dependent and a public charge or ward of the state or a political subdivision thereof;

(C) The welfare of the individual involved requires the special care, training, or education provided by institutional facilities of the center; and

(D) The board has adequate funds and institutional facilities available for the care, training, or education of the individual.

(2) Also, the determination of whether an individual is mentally retarded shall be made after there has been an investigation which shall include an examination by an evaluation team appointed by the board. The team shall be composed of two (2) or more physicians, psychiatrists, psychologists, or other persons found by the board to be professionally qualified on the basis of training and experience in mental retardation services to make a determination as to whether the individual involved is mentally retarded.



§ 20-48-207 - Board of Developmental Disabilities Services -- Contracts for provision of services.

(a) If and to the extent necessary to accomplish the intended purpose of this subchapter to make available the broadest and most effective provision of mental retardation services to those in need of the services, the Board of Developmental Disabilities Services is authorized to contract for the providing of mental retardation services by other public agencies or private organizations.

(b) In this regard, the board is authorized to promulgate regulations and fix standards necessary to properly ensure that such mental retardation services are furnished in a proper and reasonable manner and on an economical basis.



§ 20-48-208 - Board of Developmental Disabilities Services -- License for facilities and institutions required.

(a) The Board of Developmental Disabilities Services shall regulate the providing of mental retardation services by private organizations and public agencies. The board shall promulgate regulations covering the issuance, suspension, and revocation of licenses and fixing the standards for construction, reconstruction, maintenance, and operation of institutions and facilities, or parts thereof, operated primarily for the providing of developmental disabilities services, unless the facilities or institutions in their entirety are licensed by the Office of Long-Term Care.

(b) No public agency or private organization shall operate any institution or facility for the provision of mental retardation services unless it has a license in effect.

(c) The board shall not deny a license or suspend or revoke a license unless the applicant or licensee has notice and an opportunity for a hearing. The hearing and proceedings incidental thereto shall be governed by the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) By appropriate proceeding in the Circuit Court of Pulaski County, the board may enjoin the operation of any organization so long as it is not in compliance with the provisions of this subchapter.



§ 20-48-209 - Board of Developmental Disabilities Services -- Planning and implementation.

(a) The Board of Developmental Disabilities Services is designated as the single state agency for the purpose of full participation under any federal act requiring the designation of a single state agency concerning planning, formulation, and implementation of programs, construction and operation of facilities, financing of facilities and programs, or otherwise pertaining to the obtaining and rendition of mental retardation services. However, this shall not be construed as depriving other public agencies of jurisdiction over or the right to plan for and control and operate programs that pertain to mental retardation services but which fall within the primary jurisdiction of other public agencies such as programs administered by the Arkansas School for the Deaf, Arkansas School for the Blind, State Board of Workforce Education and Career Opportunities, State Board of Education, Department of Health, and the Department of Human Services.

(b) The Board of Developmental Disabilities Services is authorized to coordinate the planning and implementation of mental retardation programs and institutional and community activities of all public agencies. However, this shall not be construed as depriving other public agencies of jurisdiction over or the right to plan for and control and operate programs that pertain to mental retardation services but which fall within the primary jurisdiction of other public agencies such as programs administered by the Arkansas School for the Deaf, Arkansas School for the Blind, State Board of Workforce Education and Career Opportunities, State Board of Education, Department of Health, and the Department of Human Services.

(c) Effective planning and coordination is essential to the public interest. In order to achieve this to the fullest extent possible, the Board of Developmental Disabilities Services is authorized to establish and promulgate regulations fixing standards for mental retardation programs and activities and to evaluate mental retardation programs and activities of public agencies.



§ 20-48-210 - Deputy Director of the Division of Developmental Disabilities Services.

(a) There is created the office of the Deputy Director of the Division of Developmental Disabilities Services of the Department of Human Services. The deputy director shall be appointed by and shall serve at the pleasure of the Board of Developmental Disabilities Services.

(b) The deputy director shall be a person of proven administrative ability and professional qualifications, preferably a Ph.D. degree or equivalent, but including at least a master's degree in psychology, education, social service, or other field of study approved by the board and shall have at least five (5) years' experience in mental retardation services.

(c) The deputy director shall be the executive secretary of the board and shall maintain an official set of minutes of all board action.

(d) The deputy director shall be the executive officer of the division and shall operate and manage the division, subject to the control of the board.

(e) The board may delegate to the deputy director any powers of the board upon such terms and for such duration as the board shall specify.



§ 20-48-211 - Board of Developmental Disabilities Services -- Community centers.

(a) The Board of Developmental Disabilities Services is authorized to take the necessary action to establish and maintain, or to cause to be established and maintained, community centers, alone or together with public agencies or private organizations, at localities determined to be appropriate for the better providing of or for assistance in the providing of mental retardation services for any region or locality in the state. Community centers may be organized on a formal or informal basis as shall be determined to best suit the circumstances at any particular region or locality, including without limitation organization under the provisions of the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq.

(b) Within the limits of available funds, a program for furnishing mental retardation services shall be developed for each community center which may include a state grants-in-aid program. In this regard, the board is authorized to promulgate regulations covering the establishment and operation of community centers, the formulation and implementation of mental retardation programs and activities for community centers, and the funding of the programs and activities.

(c) The board is prohibited from promulgating any rule or regulation that would set the salary of any employee of a community-based program unless specifically required to do so by the federal government.



§ 20-48-212 - Amount requested for Arkansas Special Olympics, Inc.

The Board of Developmental Disabilities Services shall, when preparing their biennial budget request for submission to the Governor and the Legislative Council, consult with the Arkansas Special Olympics, Inc., concerning the amount which is to be submitted as the request for each year of the forthcoming biennium for a grant to the Arkansas Special Olympics, Inc. The amount as may be determined by the Arkansas Special Olympics, Inc. shall be submitted as the agency request to the Governor and to the Legislative Council.






Subchapter 3 - -- Cooperative Agreements

§ 20-48-301 - Purpose.

It is the purpose of this subchapter to permit the Board of Developmental Disabilities Services, a division of the Department of Human Services, to cooperate with public agencies or private nonprofit organizations of adjoining states to provide services for residents of Arkansas that are mentally retarded or developmentally disabled.



§ 20-48-302 - Authority to participate.

(a) Subject to the conditions and limitations contained in this subchapter, the Board of Developmental Disabilities Services may enter into agreements with public agencies, private nonprofit organizations, or combinations thereof from adjoining states for the purpose of performing its responsibility to the residents of Arkansas that are mentally retarded or developmentally disabled.

(b) The agreements may include financial participation, using any funds that are at its disposal, to the extent that similar services would be performed within the state.



§ 20-48-303 - Terms.

Every agreement or contract entered into in accordance with this subchapter shall specify the following:

(1) Full names and addresses of all parties to the agreement;

(2) The precise organization, composition, and nature of the legal or administrative entity that will be providing services, together with its powers and limitations and manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking;

(3) A description of the joint or cooperative undertaking that specifies the duties and responsibilities of all parties to the agreement;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget thereof, or in the case whereby one (1) of the participants agrees to furnish specified services, the financial arrangements therefor;

(5) The permissible methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon a partial or complete termination; and

(6) Any other necessary and proper matters.



§ 20-48-304 - Approval by Attorney General required.

(a) At the discretion of the Board of Developmental Disabilities Services, every agreement made pursuant to this subchapter shall be submitted to the Attorney General who shall determine whether the agreement is in proper form and compatible with the laws of this state prior to and as a condition precedent to its entry into force.

(b) The Attorney General shall approve any agreement submitted to him or her hereunder unless he or she shall find that it does not meet the conditions set forth in this subchapter and shall detail in writing addressed to the board and the governing bodies concerned with the agreement the specific respects in which the proposed agreement fails to meet the requirements of law.

(c) Failure to disapprove an agreement submitted pursuant to this subchapter within twenty (20) days of its submission shall constitute approval thereof.



§ 20-48-305 - Status of interstate compacts.

Every agreement or contract entered into pursuant to this subchapter shall have the status of an interstate compact.






Subchapter 4 - -- Human Development Centers Generally

§ 20-48-401 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Board" means the Board of Developmental Disabilities Services;

(2) "Center" means a human development center; and

(3) "Superintendent" means the superintendent of a human development center.



§ 20-48-402 - Penalties.

Any person who violates the following provisions shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) or by imprisonment for not less than six (6) months, or both:

(1) Under the provisions of this subchapter, knowingly, unlawfully, or improperly causes an individual to be adjudged mentally defective;

(2) Procures the escape of an individual or knowingly conceals an escaped individual of a human development center; or

(3) Unlawfully brings any firearm, deadly weapon, or explosive into a center or its grounds or passes any thereof to an individual, employee, or officer of a center.



§ 20-48-403 - Human development centers -- Creation.

(a) There are created and there shall be maintained institutions for the care, custody, treatment, and training of mentally defective individuals to be known as human development centers.

(b) For the purposes of the institutions, the Board of Developmental Disabilities Services is charged with the care and training of mentally defective individuals.



§ 20-48-404 - Eligibility for admission.

An individual may be deemed eligible for admission to a human development center if:

(1) Due to developmental disability, the person is incapable of managing his or her affairs and the person's welfare requires the special care, training, and treatment provided at a center.

(2) The examining physicians provided for in § 20-48-406 shall use standard mental and psychological tests and physical examinations in determining that the individual is developmentally disabled and in need of special training which is provided for in this subchapter.



§ 20-48-405 - Petition for admission.

(a) A parent or guardian of a mentally defective individual may file with the Board of Developmental Disabilities Services a verified petition requesting that the individual be admitted to the human development center.

(b) The petition shall include:

(1) The relation of the individual to the petitioner;

(2) The name, age, sex, and residence of the individual;

(3) A statement of the mental and physical condition of the individual;

(4) Whether the individual has any property or means of support;

(5) The name of the person having custody of the individual;

(6) The place where and length of time the individual has resided in the state; and

(7) A statement as to whether the petitioner desires that the individual be admitted voluntarily or by commitment.

(c) In the event the estate of the individual or his or her parents, relative, or guardian is unable to pay for the maintenance, training, and education, the petition shall state this fact.



§ 20-48-406 - Admission procedures.

(a) (1) Upon receipt of the petition, the Board of Developmental Disabilities Services shall make a determination as to whether or not a human development center then has adequate facilities and funds to properly care for, treat, and train the individual. If the board determines that no center currently has adequate facilities and funds, then the individual shall not be admitted to a center. If the board determines that the centers do have adequate facilities and funds to care for, treat, and train the individual and that the proposed admission would not crowd the centers beyond their maximum capacity, it shall cause an investigation to be made on the petition.

(2) (A) The investigation shall include an examination of the individual by two (2) reputable physicians appointed or designated by the board for the purpose of determining the mental status and condition of the individual and whether or not he or she has or is a carrier of a contagious or infectious disease.

(B) The investigation may also include one (1) or more examinations of the individual by psychologists, psychiatrists, and physicians designated by the board.

(C) The board may proceed toward admission of the individual to the center in accordance with the provisions of subsection (b) or (c) of this section, whichever the board may deem proper in the particular case, but taking into consideration the request contained in the petition if the board determines from the investigation that:

(i) The statements made in the petition are true and correct;

(ii) The individual is eligible under the provisions of § 20-48-404;

(iii) The individual neither has nor is a carrier of a contagious or infectious disease; and

(iv) The individual is not suffering from psychosis of such nature and extent that a center could not properly and beneficially care for, treat, and train the individual with the facilities and program it then has.

(b) The board may permit the voluntary admission of the individual to a center for such period of time as the board may deem necessary for the proper care, training, and education of the individual. The admission shall be by action of the board without the necessity of any court procedure.

(c) (1) The board may determine that the individual should be admitted to a center by legal commitment only. In that event, the board shall file the petition for admission with the probate court of the county in which the individual resides. There shall be filed with the court, along with the petition, such of the reports received by the board in the course of its investigation and examination as the board may deem necessary.

(2) The court shall promptly set a time and place for a hearing on the petition.

(3) The court may appoint one (1) or two (2) reputable physicians to examine the individual and report to the court the mental status of the individual and whether he or she is afflicted with or a carrier of a contagious or infectious disease, or it may adopt the report of the physician appointed by the board in the investigation of the individual as provided for in subsection (a) of this section.

(4) Upon the hearing on the petition, the court shall determine whether or not the individual should be committed to a center for care, treatment, and training and shall enter an appropriate order in accordance with its determination.



§ 20-48-407 - Order of commitment.

(a) The order of commitment shall include the name, residence, and date of birth of the individual, the nationality and address, insofar as may be ascertained, of his or her parents, and the amount of his or her estate.

(b) The order of commitment shall be made in duplicate and signed by the judge of the court. One (1) copy shall become a record of the court files, and the other copy shall be mailed by the clerk of the court to the superintendent of the center.



§ 20-48-408 - Transfer of individuals from other institutions.

(a) The superintendent of a state institution other than a human development center may report to the examining physicians and request the examination of any individual therein deemed mentally defective.

(b) Upon receipt of the report and request, the examining physicians shall conduct the examination in the county in which the institution having custody of the individual is located and, in the event that it is determined by the examining physicians that the individual is mentally defective and will benefit by the services offered by the center, shall file a petition showing those facts with the court originally committing the individual to the institution.

(c) Upon receipt of the petition, the court may order the individual transferred to a center.



§ 20-48-409 - Permit to visit.

(a) The Board of Developmental Disabilities Services may, under such conditions and for such length of time as it may deem advisable, permit an individual to leave a human development center for the purpose of visiting in a private home and may revoke or extend the period of the visit or change the conditions upon which it is granted.

(b) The board shall, prior to the granting of a permit to visit, cause an investigation to be made of the home in which the individual is to visit and such other conditions and circumstances as may affect his or her welfare and behavior.

(c) The board may provide such supervision of an individual leaving the center for the purpose of a visit as it may deem advisable.

(d) An individual receiving a permit to visit shall not be deemed discharged from the center.



§ 20-48-410 - Return of individual.

Any officer authorized to serve criminal process shall, upon the written request of the superintendent, return to the human development center or hold in custody an individual who has escaped or who has been temporarily released from the center under a permit to visit.



§ 20-48-411 - Charges.

(a) (1) In the case of each petition for admission, the Board of Developmental Disabilities Services shall investigate and determine whether the individual or his or her parents or guardian can pay for the maintenance, training, education, or care of the individual.

(2) The board is authorized to establish a system of charges to be based upon the ability of the individual or his or her parents or guardian to pay for maintenance, training, education, or care and to impose the charges.

(3) However, if the board determines that the individual or his or her parents or guardian is unable to pay for all or part of the maintenance, training, education, or care of the individual, the board may provide all or part without charge.

(3) The board may vary the schedule of charges from time to time as circumstances warrant.

(b) (1) If any individual or his parents or guardian shall fail or refuse to pay the charges so assessed by the board, the board shall have and is granted the authority to institute appropriate legal proceedings in a court of competent jurisdiction for the collection of the charges.

(2) The board is authorized to retain the services of legal counsel and pay a reasonable fee for any services furnished the board.

(c) All fees provided for by subsections (a) and (b) of this section for the benefit of the human development centers shall be deposited in the State Treasury as special revenues and shall be credited to the Developmental Disabilities Services Fund Account.

(d) Subsections (a) and (b) of this section shall be liberally construed. The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 20-48-412 - Discharge.

(a) Any individual who has entered a human development center by voluntary admission in accordance with the provisions of § 20-48-406(b) may be withdrawn from the center at any time upon the application of the parent or guardian who has legal custody of the individual, provided the parent or guardian shall have first given to the Board of Developmental Disabilities Services thirty (30) days' notice in writing of his or her intention to withdraw the individual from the center.

(b) An individual committed by order of the probate court to a center or transferred from another institution shall not be discharged therefrom until, in the judgment of the board and the superintendent, his or her condition justifies the discharge. Whenever the board in its sole judgment determines that the individual should be discharged, the discharge shall be by order of the board, and the board shall certify the discharge to the probate court of the county making the order of commitment.



§ 20-48-413 - Emotionally disturbed mentally retarded individuals.

(a) The Board of Developmental Disabilities Services is authorized to establish and operate an appropriate facility at such location in the state as it shall determine for the care and treatment of emotionally disturbed mentally retarded individuals, and persons with disorganized behavior, including hyperkinetic, hyperactive, or aggressive behaviors who, because of their problem, function as retarded individuals.

(b) The board is authorized to make such rules and regulations regarding eligibility for admission to the facility, care and treatment of the individuals, discharge from and return to the facility, charges for the maintenance, care, and training of individuals admitted to the facility, and such other matters as the board shall deem necessary to carry out the most effective program for the care and treatment of emotionally disturbed mentally retarded individuals of this state.



§ 20-48-414 - Off-premise training for staff members.

(a) The Board of Developmental Disabilities Services is authorized to extend to selected staff members of the human development centers off-premise assignments for educational or training purposes. In determining whether to make the off-premise assignments, the board shall be guided by the recommendations of the center superintendent based on such considerations as the requirements of the center for qualified personnel, the availability of qualified persons in specialized fields, the availability of funds, and other factors contributing to staff development.

(b) (1) Before granting any off-premise assignment for educational or training purposes, the board shall enter into an agreement with the staff member which shall require the staff member, upon completion of the educational or training program, to return to the human development center in the same or comparable position for such period of time as may be agreed upon by the board and the staff member.

(2) Any staff member who fails to return to the center pursuant to the agreement shall be liable for any compensation paid to the staff member by the center during the period for which he or she was granted the off-premise assignment for educational or training purposes.

(3) The agreement entered into by the board and the staff member shall provide that the venue of any action brought to recover any funds paid the staff member under the agreement shall be in Pulaski County.



§ 20-48-415 - Board of Developmental Disabilities Services -- Powers and duties -- Proceedings -- Appointment of superintendents.

(a) The government and control of the human development centers shall be vested in the Board of Developmental Disabilities Services.

(b) The board:

(1) Shall have charge of the property of the state which may be used for the purposes of the centers;

(2) Shall make and execute its bylaws;

(3) Shall appoint and remove its officers, attendants, and employees and fix their compensation;

(4) Shall exercise a strict supervision of the centers' expenditures; and

(5) (A) May acquire real and personal property by purchase, gift, or other transfer, and may own, sell, and transfer real and personal property and establish trusts.

(B) (i) Ownership of real and personal property under the control of the board shall be in the name of the State of Arkansas, or in the trust or trusts as the board may from time to time create.

(ii) All property under the control of the board, whether owned by the State of Arkansas or in a trust established by the board, shall be held for the benefit of persons with developmental disabilities.

(c) (1) The board shall appoint superintendents who shall not be one (1) of its number. The superintendents shall be reputable, trained administrators of institutions engaged in the care, custody, treatment, and training of children and youth, with at least five (5) years' experience as the superintendent or administrative assistant of such an institution.

(2) The board shall fix the superintendents' salaries and prescribe their duties.

(d) (1) The board shall annually elect from its membership a chair and vice chair, each of whom shall hold office until his or her successor is chosen.

(2) The chair shall preside at meetings of the board, and in his or her absence, the vice chair shall preside.

(3) A superintendent shall serve as executive secretary to the board and shall maintain an official set of minutes of all votes and actions of the board. These minutes shall be signed by the superintendent as executive secretary and by the chair of the board.

(4) The board is authorized to designate the superintendent, or some other competent employee or official of the center, to serve as disbursing officer of all funds of the center.

(e) The board shall meet at least one (1) time each three (3) months and at such other times as the chair may deem advisable.

(f) The superintendent of each center shall annually, or more often if required, present to the board for himself or herself and his or her staff a written report of the management of the center setting forth in detail all receipts and disbursements and general conditions of the affairs of the center.

(g) The board shall report biennially to the Governor and General Assembly, accompanying its report with the annual report of the superintendent.

(h) A majority vote of the entire membership of the board shall be necessary to take any board action.

(i) The board may make such rules and regulations respecting the care, custody, training, and discipline of individuals admitted to the centers and the management thereof and of its affairs as it may deem for the best interest of the centers and the State of Arkansas.



§ 20-48-416 - Designation as state agency for carrying out federal mental retardation acts.

(a) The Board of Developmental Disabilities Services is designated as the single state agency for carrying out the purposes of any act of Congress pertaining to mental retardation.

(b) The board is authorized to take all action of every nature whatever necessary or desirable in complying with the requirements of any federal act and accomplishing the purposes thereof, including, without limitation:

(1) The receiving, handling, and disbursing of grants and funds appropriated by any federal act;

(2) The making of provisions to assure full consideration of all aspects of services essential to planning for comprehensive state and community action to combat mental retardation, including services in the fields of education, employment, rehabilitation, welfare, health, and the law, and services provided through community programs for and institutions for the mentally retarded;

(3) The preparing and submitting of plans for expenditure of such grants and funds and providing the assurance required by any federal act as to carrying out the purposes of any federal act;

(4) The preparing and submitting of reports of the activities of the center in carrying out the purposes of any federal act in such form and containing such information as may be required by any federal act and keeping such records and affording access thereto necessary to assure correctness and verification of such reports as may be required by any federal act;

(5) The providing for such fiscal control and fund accounting procedures as may be necessary to assure proper disbursement of and accounting for grants and funds paid to the center in accordance with the requirements of any federal act; and

(6) The doing of all things and taking of all action to carry out any plans for expenditures of the grants and funds in accordance with and for the accomplishment of the purposes of any federal act.

(c) (1) This section shall be liberally construed.

(2) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.

(3) This section shall be construed as being supplementary to any existing purposes and powers authorized to be accomplished by the human development centers or the board.






Subchapter 5 - -- Human Development Centers -- Property and Finances

§ 20-48-501 - Liberal construction -- Act supplemental.

(a) This subchapter shall be liberally construed.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.

(c) Furthermore, this subchapter shall be construed as being supplementary to any existing purposes and powers authorized to be accomplished and performed by the Board of Developmental Disabilities Services and by the human development centers.



§ 20-48-502 - Authority to acquire properties.

(a) The Board of Developmental Disabilities Services, established and existing pursuant to the provisions of § 70-48-401 et seq,, is authorized to own, acquire, construct, reconstruct, extend, equip, improve, maintain, operate, lease, contract concerning, or otherwise deal in and with any lands, improvements, buildings, furniture, furnishings, machinery, and personal property of any and every nature whatever, sometimes called "properties", that can be used by the board for the accomplishment of, or in connection with the accomplishment of, any of the purposes and powers of the board and of the human development centers as specified by and set forth in § 70-48-401 et seq. or as specified by this subchapter or by any constitutional provision or act.

(b) The properties may be located on or near the present operation of the Human Development Center at Conway, Arkansas, or at any other location in the State of Arkansas where the board shall undertake operations to discharge its purposes and powers.



§ 20-48-503 - Authority to issue revenue bonds and use available funds and revenues.

(a) The Board of Developmental Disabilities Services is authorized to use any available revenues for the accomplishment of the purposes specified and referred to in § 20-48-502 and is authorized to issue revenue bonds and to use the proceeds thereof for the accomplishment of the purposes, either alone or together with other available funds and revenues.

(b) The amount of bonds issued shall be sufficient to pay all costs and sums required and necessarily incidental to the accomplishment of the specified purposes, all costs incurred in connection with the issuance of the bonds, the amount necessary to cover debt service on the bonds until revenues are available in a sufficient amount therefor, and the amount necessary for a debt service reserve, if deemed desirable.



§ 20-48-504 - Procedure for issuing revenue bonds.

(a) Revenue bonds may be issued from time to time for any of the purposes set forth in § 20-48-502.

(1) Each issue shall be authorized by resolution of the Board of Developmental Disabilities Services.

(2) (A) The bonds of each issue shall be coupon bonds payable to bearer but may be made subject to registration as to principal only, except as otherwise provided in subsection (e) of this section, may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times, may bear interest at such rate or rates, may be in such form, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, and may contain such terms, covenants, and conditions as the resolution may provide.

(B) The resolution may contain terms, covenants, and conditions, including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance and investment of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the board and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(3) Priority as to lien on revenues between and among successive issues may be controlled by the resolution authorizing the issuance of each issue of bonds.

(4) The bonds shall have all the qualities of negotiable instruments under the negotiable instrument laws of this state.

(b) Each resolution authorizing the issuance of any issue of bonds may provide for the execution by the board of an indenture which defines the rights of the bondholders and provides for the appointment of a trustee for the bondholders. The indenture may control priority as to lien on revenues between successive issues and may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the maintenance of various funds and reserves, the nature and extent of the security, the rights, duties, and obligations of the board and the trustee for the holders or registered owners of the bonds, and the rights of the holders or registered owners of the bonds.

(c) The bonds may be sold at public or private sale for such price, including, without limitation, sale at a discount, and in such manner as the board may determine by resolution.

(d) The bonds shall be executed by the chairman and the executive secretary of the board and in case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of the bonds of any issue, the signature shall nevertheless be valid and sufficient for all purposes. The coupons attached to the bonds shall be executed by the facsimile signature of the chairman of the board.

(e) (1) In the resolution authorizing the issuance of any issue of bonds, the board may provide for the initial issuance of one (1) or more bonds aggregating the principal amount of the entire issue and may, in the resolution, make such provisions for installment payments of the principal amount of the bonds as it may consider desirable and may provide for the making of the bonds payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsement of payment of interest on such bonds.

(2) The board may make provision in the resolution for the manner and circumstances in which and under which the bonds may in the future at the request of the holders thereof be converted into bonds of smaller denomination, which bonds of smaller denomination may in turn be either coupon bonds or bonds registrable as to principal or registrable as to principal and interest.



§ 20-48-505 - Liability of Board of Developmental Disabilities Services for bonds.

(a) It shall be plainly stated on the face of each bond issued that the bond has been issued under the provisions of this subchapter. Bonds issued under the provisions of this subchapter shall be general obligations only of the Board of Developmental Disabilities Services, and in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged. There shall be no mortgage or other lien executed on any lands or buildings belonging to the State of Arkansas.

(b) All agreements and contracts entered into by the board in connection with the issuance of any bonds hereunder shall be binding in all respects upon the board and its successors from time to time in accordance with the terms and provisions of the agreements or contracts. The terms and provisions of the agreements or contracts shall be enforceable by appropriate proceedings at law or in equity, or otherwise, including, without limitation, mandamus.



§ 20-48-506 - Nonliability of board members for bonds -- Exception.

No member of the Board of Developmental Disabilities Services shall be personally liable on any bonds issued pursuant to this subchapter, or for any damages sustained by anyone in connection with agreements and contracts authorizing or pertaining to the bonds of any issue pursuant to this subchapter or the carrying out of any other authority conferred by this subchapter, unless the member involved has acted with a corrupt intent.



§ 20-48-507 - Revenue bonds secured by pledge of gross charges and surplus charges.

(a) The principal of, interest on, and paying agent's fees in connection with the revenue bonds of each issue shall be secured by a pledge of and payable in the first instance from the gross charges imposed by the Board of Developmental Disabilities Services pursuant to the provisions of § 20-48-411 applicable to the particular properties financed in whole or in part by the proceeds of the bonds of the particular issue involved.

(b) (1) In addition, the board is authorized to pledge and to use for the payment of the principal of and interest on the bonds of any issue, and paying agent's fees, surplus charges applicable to existing properties and any other properties operated by the board, whether or not the other properties were financed in whole or in part by bonds issued under this subchapter.

(2) "Surplus charges", as that term is used in this section, means gross charges which are not pledged to any bond issue and also that amount of any charges that are pledged which is in excess of the amount necessary to meet all requirements of resolutions securing bonds to finance the particular properties to the payment of which the charges are specifically pledged.

(c) As specified in this subchapter, the resolution of the board pledging specific charges can control priorities as to the lien on the charges between successive issues.

(d) In addition, the board is authorized to use, as distinguished from pledge, any available revenues and funds of the board, including, without limitation, appropriated and cash funds, if available.

(e) All charges assessed and collected by the board pursuant to the authority conferred by § 20-48-411 are specifically declared to be cash funds and may be collected and deposited in such banks and depositories as shall be determined from time to time by the board.

(f) Furthermore, in connection with any charges which are pledged to the payment of any issue of bonds pursuant to this subchapter, the board is expressly authorized to make such agreements and contracts with the bondholders, or the trustee for the bondholders, embodied in a resolution or trust indenture, referred to above, authorizing and securing the particular issue of bonds, with reference to the maintenance of the maximum possible occupancy and the maintenance of charges at a specified level, as the board may determine to be necessary or desirable in connection with the issuance of bonds on the most favorable terms possible.



§ 20-48-508 - Issuance of refunding bonds.

(a) Bonds may be issued pursuant to this subchapter for the purpose of refunding any issue of bonds theretofore issued under the provisions of this subchapter.

(b) When refunding bonds are issued, the refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in escrow for the retirement thereof.

(c) All refunding bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.

(d) The resolution under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the charges pledged for their payment as was enjoyed by the bonds refunded thereby.



§ 20-48-509 - Taxation of bonds.

Bonds issued under the provisions of this subchapter shall be exempt from all state, county, and municipal taxes. This exemption includes income and estate taxes.



§ 20-48-510 - Municipalities, boards, commissions, etc. authorized to invest in bonds.

(a) Any municipality or any board, commission, or other authority established by ordinance of any municipality, or the boards of trustees, respectively, of the firemen's relief and pension fund and the policemen's pension and relief fund of any municipality, or any county, or the board of trustees of any retirement system created by the General Assembly, may, in its discretion, invest any of its funds in the bonds of the Board of Developmental Disabilities Services issued under the provisions of this subchapter.

(b) The bonds issued under the provisions of this subchapter shall be eligible to secure the deposit of public funds.



§ 20-48-511 - Developmental disabilities -- Timber sales proceeds -- Capital improvements and equipment.

(a) (1) The Division of Developmental Disabilities Services is authorized to have cash fund accounts for capital improvements to physical plants and for the purchase of capital equipment for the six (6) human development centers operated by the division.

(2) The cash funds shall be held by the division from the proceeds of the sale of timber that may be harvested from land owned by the division.

(3) The harvesting of timber is specifically authorized to provide funds to finance capital improvements to the physical plants and for major capital equipment purchases at any of the six (6) human development centers.

(b) All expenditures of funds derived from the sale of timber will be expended in accordance with relevant state procurement laws.

(c) (1) The division shall report all income derived from timber management to the Chief Fiscal Officer of the State and to the Legislative Council.

(2) Any contracts initiated for the harvesting of timber shall be submitted to the Subcommittee on Review for review.






Subchapter 6 - -- Location Act For Community Homes for Developmentally Disabled Persons

§ 20-48-601 - Title.

This subchapter shall be known as the "Location Act for Community Homes for Developmentally Disabled Persons".



§ 20-48-602 - Purpose.

The General Assembly declares that it is the goal of this subchapter to improve the quality of life of all developmentally disabled persons and to integrate developmentally disabled persons into the mainstream of society by ensuring them the availability of community residential opportunities in the residential areas of this state. In order to implement this goal, this subchapter should be liberally construed toward that end.



§ 20-48-603 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) (A) "Developmental disability" means a disability of a person that:

(i) Is attributable to mental retardation, cerebral palsy, spina bifida, Down syndrome, epilepsy, or autism;

(ii) Is attributable to any other condition of a person found to be closely related to mental retardation because it results in impairment of general intellectual functioning or adaptive behavior similar to that of mentally retarded persons or requires treatment and services similar to those required for the persons;

(iii) Is attributable to dyslexia resulting from mental retardation, cerebral palsy, epilepsy, or autism; and

(iv) Has continued or can be expected to continue indefinitely.

(B) "Development disability" does not refer to other forms of mental disease or defect not defined in this section;

(2) "Developmentally disabled person" means a person with a developmental disability as defined in this section;

(3) "Division" means the Division of Developmental Disabilities Services of the Department of Human Services or the staff of the division where the context so indicates;

(4) (A) "Family Home I" means a community-based residential home licensed by the division that provides room and board, personal care, habilitation services, and supervision in a single-family environment for not more than eight (8) developmentally disabled persons.

(B) "Family Home II" means a community-based residential home licensed by the division that provides room and board, personal care, habilitation services, and supervision in a multifamily environment for more than eight (8) but fewer than sixteen (16) developmentally disabled persons;

(5) "Permitted use" means a use by right that is authorized in residential zoning districts; and

(6) "Political subdivision" means a county or municipal corporation and includes any boards, commissions, or councils governing land use on behalf of the political subdivision.



§ 20-48-604 - Zoning -- Permitted use.

(a) A Family Home I is a residential use of property for the purposes of zoning and shall be treated as a permitted use in all residential zones or districts, including all single-family residential zones or districts of all political subdivisions. No political subdivision may require that a Family Home I or its owner or operator obtain a conditional use permit, special use permit, special exception, or variance.

(b) A Family Home II is a multi-family residential use of a property for the purpose of zoning and shall be treated as a permitted use in all zoning districts of all political subdivisions allowing multi-family uses. No political subdivision may require that a Family Home II or its owner or operator obtain a conditional use permit, special use permit, special exception, or variance.



§ 20-48-605 - Issuance and renewal of licenses.

(a) For the purposes of safeguarding the health and safety of developmentally disabled persons and avoiding over-concentration of Family Homes I and II, either alone or in conjunction with similar community-based residences, the Division of Developmental Disabilities Services shall inspect and license the operation of family homes and may renew and revoke their licenses.

(b) A license is valid for one (1) year from the date it is issued or renewed although the division may inspect the homes more frequently, if needed.

(c) The division shall not issue or renew and may revoke the license of a family home not operating in compliance with this section and regulations adopted hereunder.



§ 20-48-606 - Regulations -- Density control.

(a) The Division of Developmental Disabilities Services shall promulgate regulations pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., which shall encompass the following matters:

(1) (A) Limits on the number of new Family Homes I and II to be permitted on blocks, block faces, and other appropriate geographic areas taking into account the existing residential population density and the number, occupancy, and location of similar community residential facilities serving persons in drug, alcohol, juvenile, child, parole, and other treatment programs as well as any other dissimilar facilities such as public housing, soup kitchens at churches, and boarding homes.

(B) Density limits as follows: Click here to view image.

(C) There shall be three hundred feet (300') between family homes unless otherwise permitted by local ordinance. There shall be three thousand feet (3,000') between family homes in cities over thirty thousand (30,000) population unless otherwise permitted by local ordinance.

(2) Assurance that adequate arrangements are made for the residents of family homes to receive such care and habilitation as are necessary and appropriate to their needs and to further their progress towards independent living and that they have access to appropriate services such as public transportation, health care, recreation facilities, and shopping centers;

(3) Protection of the health and safety of the residents of Family Homes I and II, however, compliance with these regulations shall not relieve the owner or operator of any Family Home I or II of the obligation to comply with the requirements or standards of a political subdivision pertaining to setback, lot size, flood zones, outside appearance, building, housing, health, fire, safety, and motor vehicle parking space that generally apply to single family residences in the zoning district for Family Home I or multi-family use districts for Family Home II. No requirements for business licenses, gross receipt taxes, environmental impact studies or clearances may be imposed on the homes if those fees, taxes, or clearances are not imposed on all structures in the zoning district housing a like number of persons;

(4) (A) Procedures by which any resident of a residential zoning district or the governing body of a political subdivision in which a Family Home I or II is or is to be located may petition the division to deny an application for a license to operate a Family Home I or II on the grounds that the operation of the home would be in violation of the limits established pursuant to subdivisions (1)(A) or (B) of this section or that the proposed location is an area of high risk to the health and safety of the residents of the family home.

(B) Petitions claiming the high risk area basis for denial must set forth and document one (1) or more of the following high risk rationales:

(i) High crime area;

(ii) Close proximity to stored hazardous materials;

(iii) Dangerous traffic pattern;

(iv) Frequent flooding; or

(v) Insufficient fire protection.

(b) The division shall furnish a copy of proposed regulations promulgated hereunder to the Arkansas Municipal League, the Arkansas Association of County Governments, and the Capitol Zoning Commission at least thirty (30) days prior to the public hearing to be held thereon.



§ 20-48-607 - Application for license.

(a) All applicants for a license to operate a Family Home I or II shall apply to the Division of Developmental Disabilities Services for the license and shall file a copy of the application with the governing body of the political subdivision having jurisdiction over the zoning of the land on which the Family Home I or II is to be located.

(b) Notice of the application shall be sent by mail addressed to the resident as listed in the city directory or occupant of all buildings located within two hundred feet (200') of the proposed site.

(c) (1) All applicants shall post a sign not less than twelve inches by eighteen inches (12'' x 18'') at the site.

(2) The sign shall contain such statements as required by regulations promulgated pursuant to this subchapter.

(d) All applications must include population and occupancy statistics reflecting compliance with the limits established pursuant to § 20-48-606(a)(1)(A) and (B).

(e) The division may not issue a license for a family home until the applicant has submitted proof of filing with the governing body of the political subdivision having jurisdiction over the zoning of the land on which the home is to be located a copy of the application at least thirty (30) days prior to the granting of the license and any amendment of the application increasing the number of residents to be served at least fifteen (15) days prior to the granting of a license.



§ 20-48-608 - List of family homes.

In order to facilitate the implementation of § 20-48-606(1)(A) and (B), the Division of Developmental Disabilities Services shall maintain a list of the location, capacity, and current occupancy of all Family Homes I and II. The division shall ensure that this list shall not contain the names or other identifiable information about any residents of the homes and that copies of this list shall be available to any resident of this state and any state agency or political subdivision upon request.



§ 20-48-609 - Comprehensive plans.

(a) Any political subdivision which currently has zoning restrictions or hereafter adopts zoning restrictions may develop a comprehensive plan for providing adequate sites for Family Homes I and II and submit the plan to the division along with population and occupancy statistics reflecting compliance with the limits established pursuant to § 20-48-606(a)(1)(A) and (B).

(b) The plan may also delineate unsuitable sites due to high risks set forth in § 20-48-606(4).

(c) The division shall thereafter consult the comprehensive plan filed by the political subdivision in considering licensure of Family Homes I and II for that political subdivision.



§ 20-48-610 - Compliance with appearance or structural requirements in certain districts.

Nothing in this subchapter shall be construed as relieving the owner or operator of any Family Home I or II of the obligation to comply with outside appearance requirements or structural requirements for location of a Family Home I or II within a local historic district or within the Capitol Zoning District.



§ 20-48-611 - Restriction by private property agreement void.

(a) Any restriction, reservation, condition, exception, or covenant in any subdivision plan, deed, or other instrument of or pertaining to the transfer, sale, lease, or use of property which would permit residential use of property but prohibit the use of the property as a Family Home I or II for developmentally disabled persons, to the extent of the prohibition, shall be void as against the public policy of this state and shall be given no legal or equitable force or effect.

(b) Nothing in this subchapter shall be construed directly or analogously to affect the rights of property owners to exclude by express or judicially implied agreements other property uses which are not the subject of this subchapter.






Subchapter 7 - -- Relationship Between State and Communities to Provide for Community-Based Services

§ 20-48-701 - Finding.

The General Assembly finds that the State of Arkansas contracts with nonprofit community programs serving individuals with developmental disabilities as quasi-governmental instrumentalities of the state in order to provide a service that the state would otherwise provide for this population through state-operated programs and facilities.



§ 20-48-702 - Reimbursement rate structure.

(a) (1) To provide viable options for an array of community-based services for individuals with developmental disabilities, the Department of Human Services, subject to state and federal funding restrictions, shall establish a reimbursement rate structure for contracting with community programs licensed by the Board of Developmental Disabilities Services that will cover costs of all federal and state mandates for which they are held responsible by the department and for any additionally required processes the department may elect to implement for cost containment and management purposes over and above the established reimbursement rates for costs of treatment services.

(2) By January 1, 2002, the department will design and conduct a rate and cost-of-service review of the reasonable and efficient prospective costs necessarily incurred to provide Medicaid-covered and state-covered services within the community to individuals with developmental disabilities. Subject to federal and state funding restrictions, the department will fund Medicaid services for persons with developmental disabilities in accordance with findings contained in the review and provide state funds for those services to which the individuals are entitled under federal and state laws that are not covered by the Medicaid program. By June 30, 2002, the department will adopt regulations and standards, approved pursuant to this subchapter, which clearly define the state's responsibility to individuals eligible for services under federal laws, including, but not limited to, the Americans With Disabilities Act, Pub. L. 99-457, Pub L. 94-142, the Rehabilitation Act of 1973, Section 504, and state laws, including §§ 20-48-101, 20-48-603, and 20-14-502, and more specifically:

(A) The categories of services and service limits on each category which will be provided through the Medicaid state plan; and

(B) The categories of services and service limits which will be provided with state general revenue funds or funds that are applicable for provider client services, or both.

(3) There shall be a quarterly progress report to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor by the department on the categories of services and respective service limits, service eligibility guidelines for each service component, and the rate structure based on prospective costs.

(4) Nothing in this subchapter shall be construed to imply the adoption of cost-reimbursement methodology as opposed to a reasonable and necessary rate structure based on prospective costs. However, in the event that the Division of Medical Services of the Department of Human Services develops a new funding mechanism for community-based services provided through the University of Arkansas for Medical Sciences which is a full-cost reimbursement methodology with additional state matching funds provided by existing revenues within that system:

(A) The new service model shall be developed to interface with the existing community-based programs through interagency agreements that enhance and broaden the level of care without duplicating services in communities which already have an array of services for children from birth to twenty-one (21); and

(B) The university will staff twelve (12) regional clinics, provided the pediatric specialists are available at the university. These will be conducted on a quarterly basis in coordination with local providers to provide diagnosis, evaluation, and consultation by the pediatric specialists employed by the university to the local professional staffs of community programs. The reimbursement for the costs of conducting these outreach clinics must be fully funded by the cost-reimbursement methodology under any new funding model developed for the university by the department.

(b) Subject to state and federal funding restrictions, the reimbursement rates shall be revised annually with market-basket rate adjustments to provide resources to the community-based programs necessary to provide persons choosing community-based services quality care assurance in a safe, healthy environment.



§ 20-48-703 - Eligibility.

(a) Eligibility for services and appropriate placement in the least restrictive environment for individuals with developmental disabilities under any of the service models included in the state's Medicaid plan with the Health Care Financing Administration of the United States Department of Health and Human Services or for services covered from state general revenue dollars shall be made by the interdisciplinary team composed in keeping with federal and state laws pertaining to individuals with special needs. This section does not negate nor preclude the rights of individuals with developmental disabilities under existing federal and state laws.

(b) Subject to approval by the administration, the Department of Human Services will accept an individualized family service plan or an individualized program plan developed in conformity with all applicable state and federal laws as prior authorization for Medicaid-covered therapies provided to persons with developmental disabilities. Prior authorization does not preclude postpayment reviews or other utilization control measures.

(c) For individuals with developmental disabilities who, pursuant to the diagnosis, evaluation, and assessments conducted by the interdisciplinary team, in conformity with all applicable federal and state laws, are found to fall within the eligibility guidelines adopted pursuant to this subchapter, and where the individual's primary care physician, independent of the service provider, serves as the gatekeeper and prescribes day treatment services, referred to as developmental day treatment services under the present developmental day treatment clinic services model, prior approval is not required for up to five (5) hours of daily services. Should the funding model for the day treatment services be changed in the state's Medicaid plan with the administration, the five (5) hours per day shall remain the floor to afford those families who choose to keep their disabled child or adult in the community, thereby bearing a considerable responsibility for the care and expenses related to the treatment and care.



§ 20-48-704 - Code system of reimbursement.

(a) The conversion to the federally mandated current procedural terminology code system of reimbursement shall take into account the intent of this law to provide sources of funding that cover the costs of services to individuals who choose community-based options, within the adopted and approved eligibility standard, including the prescribed treatment services and all required compliance mandates from the federal and state governments.

(b) In the event that it is evident that the developmental day treatment clinic services codes will be excluded by the Health Care Financing Administration, the Division of Medical Services of the Department of Human Services shall take all necessary steps to apply to the administration for approval of a service model that will continue to provide an array of community-based service options for children and adults comparable to or greater than those under the present developmental day treatment clinic services model.



§ 20-48-705 - Membership of nonprofit organizations.

A nonprofit organization licensed or certified by the Division of Developmental Disabilities Services of the Department of Human Services to serve adults shall include an individual with developmental disabilities as an ex officio member of the nonprofit organization's board of directors or other governing body.






Subchapter 8 - -- Criminal Records Checks for Employees of Providers of Care to Disabled Adults

§ 20-48-812 - Criminal history records checks required.

(a) As used in this section:

(1) "Registry records check" means the review of one (1) or more database systems maintained by a state agency that contain information relative to a person's suitability for licensure or certification as a service provider or employment with a service provider to provide care as defined in § 20-38-101; and

(2) "Service provider" means any of the following:

(A) An Alternative Community Services Waiver Program provider certified by the Division of Developmental Disabilities Services of the Department of Human Services;

(B) An early intervention program provider certified by the division; or

(C) A nonprofit community program as defined by § 20-48-101.

(b) Beginning September 1, 2009, a service provider is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal history records checks.

(c) (1) A person offered employment with a service provider on or after September 1, 2009, is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal history records checks.

(2) (A) A person who was offered employment by a service provider prior to September 1, 2009, was subject to a criminal history records check under §§ 20-48-801 -- 20-48-811 [repealed] and has continued to be employed by the service provider who initiated the criminal history records check may continue employment with the service provider based on the results of the criminal history records check process conducted under §§ 20-48-801 -- 20-48-811 [repealed].

(B) When the person next undergoes a periodic criminal history records check, the person's continued employment with the service provider is contingent on the results of a criminal history records check under § 20-38-101 et seq.

(d) (1) The person who signs an application for licensure or certification as a service provider on or after September 1, 2009, is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal records checks.

(2) (A) The person who signed an application for licensure or certification of a service provider prior to September 1, 2009, was subject to a criminal history records check under §§ 20-48-801 -- 20-48-811 [repealed], and has continued to maintain the licensure or certification of the service provider may continue to maintain the licensure or certification of the service provider based on the results of the criminal history records check process conducted under §§ 20-48-801 -- 20-48-811 [repealed].

(B) When the service provider next undergoes a periodic criminal history records check, the service provider's continued licensure or certification is contingent on the results of a criminal history records check under § 20-38-101 et seq.

(e) The division shall establish by rule requirements for registry records checks for:

(1) An applicant for licensure or certification of a service provider;

(2) An applicant for employment with a service provider; and

(3) An employee of a service provider.

(f) The division shall establish by rule:

(1) Requirements for criminal history and registry records checks of persons who volunteer for a service provider; and

(2) The consequences of a determination that a person who proposes to reside in an alternative living home in which services are provided to an individual with developmental disabilities is disqualified from the residency based on the criminal history of the person.






Subchapter 9 - -- Intermediate Care Facilities

§ 20-48-901 - Definitions.

As used in this subchapter:

(1) (A) "Gross receipts" means all compensation paid to intermediate care facilities for individuals with developmental disabilities for services provided to residents, including without limitation client participation.

(B) "Gross receipts" does not include charitable contributions;

(2) (A) "Intermediate care facility for individuals with developmental disabilities" means a residential institution maintained for the care and training of persons with developmental disabilities, including without limitation mental retardation.

(B) "Intermediate care facility for individuals with developmental disabilities" has the same meaning as "intermediate care facility for the mentally retarded" or "ICF/MR" under federal law.

(C) "Intermediate care facility for individuals with developmental disabilities" does not include:

(i) Offices of private physicians and surgeons;

(ii) Residential care facilities;

(iii) Assisted living facilities;

(iv) Hospitals;

(v) Institutions operated by the federal government;

(vi) Life care facilities;

(vii) Nursing facilities; or

(viii) A facility which is conducted by and for those who rely exclusively upon treatment by prayer for healing in accordance with tenets or practices of a recognized religious denomination; and

(3) "Medicaid" means the medical assistance program established by Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., as it existed on January 1, 2009, and administered by the Division of Medical Services of the Department of Human Services.



§ 20-48-902 - Calculation of provider fee.

(a) (1) There is levied a provider fee on intermediate care facilities for individuals with developmental disabilities to be calculated in accordance with this section.

(2) (A) The provider fee shall be an amount calculated by the Division of Medical Services of the Department of Human Services to produce an aggregate provider fee payment equal to six percent (6%) of the aggregate gross receipts of all intermediate care facilities for individuals with developmental disabilities.

(B) Aggregate provider fees shall not equal or exceed an amount measured on a state fiscal year basis that may cause a reduction in federal financial participation in Medicaid.

(b) (1) (A) The provider fee of an intermediate facility for individuals with developmental disabilities shall be payable in monthly payments.

(B) Each monthly payment shall be due and payable for the previous month by the thirtieth day of each month.

(2) The division shall seek approval from the Centers for Medicare & Medicaid Services to treat the provider fee of an intermediate care facility for individuals with developmental disabilities as an allowable cost for Medicaid reimbursement purposes.

(c) No intermediate care facility for individuals with developmental disabilities shall be guaranteed, expressly or otherwise, that any additional moneys paid to the intermediate care facility for individuals with developmental disabilities will equal or exceed the amount of its provider fee.

(d) (1) The division shall ensure that the rate of assessment of the provider fee established in this section maximizes federal funding to the fullest extent possible.

(2) If the division determines that the rate of assessment of the provider fee established in this section equals or exceeds the maximum rate of assessment that federal law allows without reduction in federal financial participation in Medicaid, the division shall lower the rate of assessment of the provider fee to a rate that maximizes federal funding to the fullest extent possible.



§ 20-48-903 - Administration.

(a) The Director of the Division of Medical Services of the Department of Human Services shall administer this subchapter and shall be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) In accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the Division of Medical Services of the Department of Human Services shall promulgate rules and prescribe forms for:

(A) The proper imposition and collection of the provider fee;

(B) (i) The enforcement of this subchapter, including without limitation license or certification nonrenewal, letters of caution, sanctions, or fines.

(ii) (a) The fine for failure to comply with payment and reporting requirements shall be at least one thousand dollars ($1,000) but no more than one thousand five hundred dollars ($1,500).

(b) The fine and, if applicable, the outstanding balance of the provider fee shall accrue interest at the maximum rate permitted by law from the date the fine and, if applicable, the provider fee is due until payment of the outstanding balance of the fine and, if applicable, the provider fee;

(C) The format for reporting gross receipts; and

(D) The administration of this subchapter.

(2) The rules shall not grant any exceptions to or exceptions from the provider fee.



§ 20-48-904 - Use of funds.

(a) (1) The provider fee assessed and collected under this subchapter shall be deposited into a designated account within the Arkansas Medicaid Program Trust Fund.

(2) The designated account shall be separate and distinct from the general fund and shall be supplementary to the trust fund.

(3) The designated account moneys in the trust fund and the matching federal financial participation under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., as it existed on January 1, 2009, shall be used only for:

(A) Continued operation of and rate increases for:

(i) Intermediate care facilities for individuals with developmental disabilities;

(ii) Developmental Day Treatment Clinic Services provided to persons with developmental disabilities by providers licensed by the Division of Developmental Disabilities of the Department of Human Services under § 20-48-101 et seq.; and

(iii) Services provided to persons with developmental disabilities under the Alternative Community Services Waiver Program by providers certified to provide waiver services by the Division of Developmental Disabilities of the Department of Human Services;

(B) Expansion of the Alternative Community Services Waiver Program to serve more persons with developmental disabilities than is approved under the waiver program as of March 1, 2009;

(C) The Division of Medical Services of the Department of Human Services; and

(D) Public guardianship of adults.

(b) (1) The designated account moneys in the trust fund from the provider fee on intermediate care facilities for individuals with developmental disabilities that are unused at the end of a fiscal year shall be carried forward.

(2) The designated account moneys in the trust fund from the provider fee on intermediate care facilities for individuals with developmental disabilities may not be used to supplant other local, state, or federal funds.






Subchapter 10 - -- Alternative Community Services Waiver Provider Fee

§ 20-48-1001 - Definitions.

As used in this subchapter:

(1) "Alternative Community Services Waiver" means the home and community-based waiver program authorized by the Centers for Medicare & Medicaid Services under § 1915(c) of the Social Security Act, 42 U.S.C. § 1396 et seq., and administered by the Division of Developmental Disabilities of the Department of Human Services;

(2) (A) "Gross receipts" means compensation paid to a provider for services provided through, or identical to those provided under, the Alternative Community Services Waiver.

(B) "Gross receipts" does not include charitable contributions; and

(3) "Medicaid" means the medical assistance program established by Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., and administered by the Division of Medical Services of the Department of Human Services.



§ 20-48-1002 - Provider fee.

(a) (1) There is imposed a provider fee on services provided through, or identical to those provided under, the Alternative Community Services Waiver to be calculated in accordance with this section.

(2) The provider fee shall be an amount calculated by the Division of Medical Services of the Department of Human Services to produce a provider fee payment equal to six percent (6%) of the gross receipts received by each provider.

(b) (1) (A) The provider fee shall be payable in monthly payments.

(B) Each monthly payment shall be due and payable for the previous month by the thirtieth day of each month.

(2) The division shall seek approval from the Centers for Medicare & Medicaid Services to treat the provider fee as an allowable cost for Medicaid reimbursement purposes.

(c) A provider of services under the Alternative Community Services Waiver shall not be guaranteed, expressly or otherwise, that any additional moneys paid to the provider for services under the Alternative Community Services Waiver will equal or exceed the amount of its provider fee.

(d) (1) The division shall ensure that the rate of imposition of the provider fee established in this section equals, but does not exceed, the maximum rate of imposition established under federal law and rule for health care-related provider fees without reduction in federal financial participation in Medicaid.

(2) If the division determines that the rate of imposition of the provider fee established in this section exceeds the maximum rate of imposition that federal law and rule allow for health-care related provider fees without reduction in federal financial participation in Medicaid, the division shall lower the rate of imposition of the provider fee to a rate that is equal to the maximum rate that federal law and rule allow for health-care related provider fees without reduction in federal financial participation in Medicaid.



§ 20-48-1003 - Administration.

(a) The administration of this subchapter shall be exercised by the Director of the Division of Medical Services of the Department of Human Services and shall be subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) In accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the Division of Medical Services of the Department of Human Services shall promulgate rules and prescribe forms for:

(A) The proper imposition and collection of the provider fee;

(B) (i) The enforcement of this subchapter, including without limitation certification nonrenewal, letters of caution, sanctions, or fines.

(ii) (a) The fine for failure to comply with payment and reporting requirements shall be at least one thousand dollars ($1,000) but no more than one thousand five hundred dollars ($1,500).

(b) The fine and, if applicable, the outstanding balance of the provider fee shall accrue interest at the maximum rate permitted by law from the date the fine and, if applicable, the provider fee is due until payment of the outstanding balance of the fine and, if applicable, the provider fee;

(C) The format for reporting gross receipts; and

(D) The administration of this subchapter.

(2) The rules shall not grant any exceptions to, or exceptions from, the provider fee.



§ 20-48-1004 - Use of funds.

(a) (1) The provider fee imposed and collected under this subchapter shall be deposited into a designated account within the Arkansas Medicaid Program Trust Fund.

(2) The designated account shall be separate and distinct from the general fund and shall be supplementary to the trust fund.

(3) The designated account moneys in the trust fund and the matching federal financial participation under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., shall be used only as follows:

(A) For the amount resulting from the first five and one-half percent (5.5%) of the provider fee:

(i) A minimum of fifty percent (50%) shall be used for the support and enhancement of services under the Alternative Community Services Waiver to persons with developmental disabilities; and

(ii) An amount not to exceed fifty percent (50%) may be used by the Division of Medical Services of the Department of Human Services; and

(B) The amount resulting from the next five-tenths of one percent (0.5%) of the provider fee shall be used by the Division of Developmental Disabilities Services of the Department of Human Services for the support of the state's Human Development Centers.

(b) (1) The designated account moneys in the trust fund from the provider fee imposed and collected under this subchapter that are unused at the end of a fiscal year shall be carried forward.

(2) The designated account moneys in the trust fund from the provider fee imposed and collected under this subchapter may not be used to supplant other local, state, or federal funds.

(3) The designated account moneys in the trust fund from the provider fee imposed and collected under this subchapter shall be exempt from budgetary cuts, reductions, or eliminations caused by a deficiency of general revenues.



§ 20-48-1005 - Effectiveness and cessation.

The imposition imposed under § 20-48-1002 shall not take effect or shall cease to be imposed if the imposition is determined to be an impermissible tax or not eligible for federal financial participation under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq.









Chapter 49 - Sterilization of Mental Incompetents

Subchapter 1 - -- General Provisions

§ 20-49-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Court" shall mean probate court;

(2) "Guardian" shall mean one appointed to have the care and custody of the person of an incompetent;

(3) "Incompetent" shall mean a person as to whom it is proved:

(A) He or she is incapable of caring for himself or herself by reason of mental retardation, mental illness, imbecility, idiocy, or other mental incapacity;

(B) He or she manifests sexual inclinations which make it probable that he or she will procreate children unless he or she is rendered incapable of procreation; and

(C) There is no probability that his or her condition will improve so that he or she will become capable of caring for himself or herself.



§ 20-49-102 - Sterilization by consent not restricted.

Nothing contained in this chapter shall be construed to limit or restrict the right of a competent adult to consent to a sterilization procedure on himself or herself or to render liable any licensed hospital or its governing body or members thereof, or its superintendent, administrator, agents, representatives, servants, or employees nor any nurse or physician for the performance of a sterilization procedure upon a competent consenting adult.






Subchapter 2 - -- Sterilization Pursuant to Petition

§ 20-49-201 - Proceedings generally.

(a) The probate court shall have exclusive jurisdiction over all proceedings under this chapter, subject to the right of appeal.

(b) The venue for all proceedings under this chapter shall be:

(1) In the county of this state which is the domicile of the incompetent; or

(2) If the incompetent is not domiciled in this state but resides in this state, in the county of his residence.

(c) The court shall, on its own motion, appoint for the alleged incompetent a guardian ad litem, in compliance with the procedure set forth in § 16-61-108 for infant defendants.



§ 20-49-202 - Petition.

(a) A guardian, in the case of an adult alleged incompetent, or a parent or guardian, in the case of a minor alleged incompetent, may petition the court for the sterilization, under this chapter, of an alleged incompetent.

(b) The petition shall state and allege the following:

(1) The name, age, sex, residence, and post office address of the alleged incompetent;

(2) The name, residence, and post office address of any guardians of the person of the alleged incompetent;

(3) The names and addresses, so far as known or can reasonably be ascertained, of the persons most closely related to the alleged incompetent by blood or marriage;

(4) The name and address of any person or institution having the care and custody of the alleged incompetent; and

(5) That the alleged incompetent is incompetent, as defined in § 20-49-101(3).



§ 20-49-203 - Notice of hearing.

(a) Notice of the hearing for sterilization need not be given to any person:

(1) Who has signed the petition;

(2) Who has in writing waived notice of the hearing;

(3) Who actually appears at the hearing;

(4) Whose existence, relationship to the alleged incompetent, or whereabouts is unknown and cannot by the exercise of reasonable diligence be ascertained.

(b) Except as provided in subsection (a) of this section, before the court may order sterilization, notice of the hearing shall be served, at least twenty (20) days before the date set for the hearing, upon the following:

(1) The alleged incompetent if over fourteen (14) years of age;

(2) The parents of the alleged incompetent if the alleged incompetent is a minor;

(3) The spouse, if any, of the alleged incompetent;

(4) Any person who is a guardian of the person of the alleged incompetent or any other person who has the care and custody of the alleged incompetent;

(5) If there is neither known parent nor known spouse, at least one (1) of the nearest competent relatives by blood or marriage of the alleged incompetent;

(6) As directed by the court, any department, bureau, agency, institution, or political subdivision of the United States or of this state or any charitable organization which has or may be charged with the supervision, custody, control, or care of the alleged incompetent; and

(7) Any other person designated by the court.

(c) (1) If the incompetent is over fourteen (14) years of age, there shall be personal service upon him or her if personal service can be had.

(2) Service on others shall be had in accordance with § 28-1-112.



§ 20-49-204 - Hearing.

(a) (1) In determining the incompetence of a person for whom sterilization is sought, the court shall require that the evidence of incompetence include the testimony of at least two (2) medical witnesses who shall be found by the court to be qualified. The testimony of one (1) witness may be by written statement.

(2) If the alleged incompetent is confined or undergoing treatment in an institution for the treatment of mental or nervous diseases or a hospital or a penal institution, one (1) of the medical witnesses shall be a member of the medical staff of the hospital or institution.

(3) The court in its discretion may appoint one (1) or more qualified medical examiners to examine the alleged incompetent and report to the court under oath their findings with respect to the incompetent. The report shall be considered with other evidence in the case.

(4) The court shall fix the fees to be paid the examiners, which shall be charged as part of the costs of the proceeding.

(b) The alleged incompetent shall be entitled to appear at the hearing unless two (2) qualified medical witnesses certify to the court that his or her appearance would result in extreme danger to himself or herself and others, to be represented by legal counsel, to present witnesses, to cross-examine witnesses, and otherwise to defend against the statements and allegations of the petition as in other cases at law or in equity.

(c) The court in its order shall set forth in writing separate findings as to each of the statements and allegations contained in the petition.

(d) A complete and written record shall be made and kept of all proceedings under this chapter.

(e) (1) The costs of the proceeding shall be paid by the petitioner.

(2) The petitioner may be reimbursed for costs out of the estate of the alleged incompetent, as ordered by the court.



§ 20-49-205 - Method of sterilization.

If the petition is granted, the court may order that the incompetent be sterilized by X ray or by vasectomy, in the case of a male incompetent, or salpingectomy, in the case of a female incompetent, or other procedure as at the time may constitute a procedure generally accepted by the medical profession, by a licensed medical practitioner at a licensed hospital.



§ 20-49-206 - Appeal.

An order for sterilization may be appealed from as in other cases at law or in equity, and no such order shall be executed during the time that an appeal may be taken or while an appeal is pending.



§ 20-49-207 - Nonliability of physician or hospital.

(a) No action shall be brought against any licensed hospital or its governing body, the members thereof, or its superintendent, administrator, agents, representatives, servants, or employees nor against any physician, nurse, or other person who participates in the performance of a sterilization procedure pursuant to and in compliance with a court order issued under the provisions of this chapter.

(b) Nothing contained in this section is intended to exempt from liability any physician, nurse, or other person who, in his or her acts or omissions to act, is found to have failed to observe the standard of care prescribed by law.






Subchapter 3 - -- Sterilization Pursuant to Medical Certification






Chapter 50 - Interstate Compact on Mental Health

§ 20-50-101 - Enactment of compact.

The Interstate Compact on Mental Health is enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

ARTICLE I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment, and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement, or citizenship qualifications.

(b) The provisions of paragraph (a) of this Article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this Article unless the sending state has given advance notice of its intention to send the patient, furnished all available medical and other pertinent records concerning the patient, given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish, and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

ARTICLE VII

(a) No person shall be deemed a patient of more than one (1) institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two (2) or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies, and officers of and in the government of a party state or between a party state and its subdivisions, as to payment of costs or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency, or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care, or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances, provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this Article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

ARTICLE IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail, or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

ARTICLE X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrator of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

The duly constituted administrative authorities of any two (2) or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

ARTICLE XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one (1) year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provision of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

ARTICLE XIV

The compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of the compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 20-50-102 - Compact administrator -- Powers and duties.

(a) Pursuant to this compact, the Director of the Division of Mental Health Services of the Department of Human Services, or his designee, shall be the compact administrator and, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact.

(b) The compact administrator is authorized, empowered, and directed to cooperate with all departments, agencies, and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreements entered into by this state thereunder.



§ 20-50-103 - Supplementary agreements.

(a) The compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact.

(b) In the event that supplementary agreements shall require or contemplate the use of any institution or facility of this state, or require or contemplate the provision of any service by this state, no such agreements shall have force or effect until approved by the head of the department or agency under whose jurisdiction those institutions or facilities are operated or whose department or agency will be charged with the rendering of such service.



§ 20-50-104 - Payments.

The compact administrator, subject to the approval of the Chief Fiscal Officer of the State, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.



§ 20-50-105 - Transfer of persons.

The compact administrator is directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of the circuit court, if the proposed transferee was committed by such court.



§ 20-50-106 - Copies of chapter transmitted to other jurisdictions.

Authorized copies of this chapter shall, upon its approval, be transmitted by the Secretary of State to the Governor of each state, the Attorney General, and the Secretary of State of the United States, and the Council of State Governments.






Chapter 51-55 - [Reserved.]

[Reserved]






Subtitle 4 - Food, Drugs, And Cosmetics

Chapter 56 - General Provisions

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Food, Drug, and Cosmetic Act

§ 20-56-201 - Title.

This subchapter may be cited as the "Food, Drug, and Cosmetic Act".



§ 20-56-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) The term "board" means the State Board of Health;

(2) The term "person" includes an individual, partnership, corporation, or association;

(3) The term "food" means:

(A) Articles used for food or drink for man or other animals;

(B) Chewing gum; and

(C) Articles used for components of any such article;

(4) The term "drug" means:

(A) Articles recognized in the official United States Pharmacopoeia, the official Homeopathic Pharmacopoeia of the United States, the official National Formulary, or in any supplement to any of them;

(B) Articles intended for use in diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals;

(C) Articles other than food intended to affect the structure or any function of the body of man or other animals; and

(D) Articles intended for use as a component of any article specified in subdivisions (4)(A)-(C) of this section;

but does not include devices or their components, parts, or accessories;

(5) The term "device", except when used in subdivision (10)(B) of this section, and in §§ 20-56-209(6), 20-56-211(3), 20-56-213(3), and 20-56-215, means instruments, apparatus, and contrivances, including their components, parts, and accessories which are intended:

(A) For use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or

(B) To affect the structure or any function of the body of man or other animals;

(6) The term "cosmetic" means:

(A) Articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance; and

(B) Articles intended for use as a component of any such articles, except that the term shall not include soap;

(7) The term "official compendium" means the official United States Pharmacopoeia, the official Homeopathic Pharmacopoeia of the United States, the official National Formulary, or any supplement to any of them;

(8) The term "label" means a display of written, printed, or graphic matter upon the immediate container of any article. A requirement made by or under authority of this subchapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless the word, statement, or other information also appears on the outside container or wrapper, if there is any, of the retail package of the article, or is easily legible through the outside container or wrapper;

(9) The term "immediate container" does not include package liners;

(10) (A) The term "labeling" means all labels and other written, printed, or graphic matter upon an article or any of its containers or wrappers, or accompanying the article.

(B) If any article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then, in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of the representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual;

(11) The term "advertisement" means all representations disseminated in any manner, or by any means other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices, or cosmetics;

(12) The representation of a drug, in its labeling or advertisement, as an antiseptic shall be considered to be a representation that it is a germicide except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or other use which involves prolonged contact with the body;

(13) The term "new drug" means:

(A) Any drug the composition of which is such that the drug is not generally recognized among experts who are qualified by scientific training and experience to evaluate the safety of drugs as safe for use under the conditions prescribed, recommended, or suggested in the labeling thereof; or

(B) Any drug the composition of which is such that the drug, as a result of investigations to determine its safety for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions;

(14) The term "contaminated with filth" applies to any food, drug, device, or cosmetic not securely protected from dust, dirt, and, as far as may be necessary and by all reasonable means, from all foreign or injurious contaminations;

(15) The term "federal act" means the federal Food, Drug, and Cosmetic Act;

(16) The term "human growth hormone" means somatrem, somatropin, or an analogue of either of them;

(17) The term "counterfeit substance" means a drug which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, or device, or any likeness thereof, of a drug manufacturer, processor, packer, or distributor other than the person or persons who, in fact, manufactured, processed, packed, or distributed the drug and which thereby falsely purports, or is represented, to be the product of, or to have been packed or distributed by, another drug manufacturer, processor, packer, or distributor;

(18) The term "human growth hormone" includes both cadaver source and biosynthetic human growth hormones;

(19) "Abandoned drug" means a drug which:

(A) Is in the possession or control of a person who is without authority under law to possess, purchase, or sell;

(B) In its present circumstances presents a danger to the public health or safety;

(C) Is not properly controlled by the person who by law has authority to possess, purchase, or sell the drug;

(D) Is the subject of a recall order by the federal Food and Drug Administration but has not been returned within a reasonable time after the publication of that order;

(E) Is adulterated, misbranded, or a new drug as defined in this subchapter or a drug intended solely for investigational use and approved by the federal Food and Drug Administration as such for which there is no approval in effect; or

(F) Is otherwise rendered unsafe for use as a result of fire, flood, or other natural disaster.



§ 20-56-203 - Applicability.

The provisions of this subchapter regarding the selling of food, drugs, devices, or cosmetics shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale and includes the sale, dispensing, and giving of any such article and the supplying or applying of the articles in the conduct of any food, drug, or cosmetic establishment.



§ 20-56-204 - Notice of minor violations.

Nothing in this subchapter shall be construed as requiring the State Board of Health to report for the institution of proceedings under this subchapter any minor violations of this subchapter whenever the board believes that the public interest will be adequately served under the circumstances by a suitable written notice or warning to the violators.



§ 20-56-205 - Penalties -- Exceptions.

(a) Any person who violates any of the provisions of this subchapter shall be guilty of a misdemeanor and for such offense shall, upon conviction, be fined an amount not to exceed five hundred dollars ($500), or shall be sentenced to not more than one (1) year's imprisonment, or both fine and imprisonment, in the discretion of the court. For each subsequent offense and conviction thereof, the person shall be fined not less than one thousand dollars ($1,000) or sentenced to one (1) year's imprisonment, or both fine and imprisonment, in the discretion of the court.

(b) No person shall be subject to the penalties of subsection (a) of this section for having violated § 20-56-215(1) or (3) if he or she establishes a guaranty or undertaking, signed by and containing the name and address of the person residing in the State of Arkansas from whom he or she received in good faith the article, to the effect that the article is not adulterated or misbranded within the meaning of this subchapter and designating this subchapter.

(c) No publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, but not including the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him, her, or it of the false advertisement unless he, she, or it has refused, on the request of the State Board of Health, to furnish the board the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency residing in the State of Arkansas who caused him, her, or it to disseminate the advertisement.

(d) (1) Except as provided in subdivision (2) of this subsection, any person who distributes or possesses with intent to distribute any human growth hormone or counterfeit substance purporting to be a human growth hormone for any use in humans other than the treatment of disease pursuant to the order of a physician shall be deemed guilty of a Class D felony.

(2) Any person who distributes or possesses with the intent to distribute to an individual under eighteen (18) years of age, any human growth hormone or counterfeit substance purporting to be a human growth hormone for any use in humans other than the treatment of disease pursuant to the order of a physician shall be deemed guilty of a Class C felony.

(3) Possession by any person of more than two hundred (200) capsules or tablets or more than sixteen cubic centimeters (16cc.) of human growth hormones or counterfeit substance purporting to be a human growth hormone shall create a rebuttable presumption that the person possesses such substances with the intent to deliver in violation of this subsection. Provided, however, this presumption may be overcome by the submission of evidence sufficient to create a reasonable doubt that the person charged possessed the substance with intent to deliver.



§ 20-56-206 - Duty of prosecuting attorney.

It shall be the duty of each prosecuting attorney to whom the State Board of Health reports any violation of this subchapter to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.



§ 20-56-207 - Injunctions authorized.

In addition to the remedies provided in § 20-56-205, the State Board of Health is authorized to apply to the proper circuit court for, and the court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of § 20-56-215, whether or not there exists an adequate remedy at law.



§ 20-56-208 - Adulterated food.

A food shall be deemed to be adulterated:

(1) (A) If it bears or contains any poisonous or deleterious substance which may render it injurious to health. However, if the substance is not an added substance, the food shall not be considered adulterated under this subdivision if the quantity of the substance in the food does not ordinarily render it injurious to health;

(B) If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of § 20-56-218;

(C) If it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food;

(D) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health;

(E) If it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal of other animals; or

(F) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(2) (A) If any valuable constituent has been in whole or in part omitted or abstracted therefrom;

(B) If any substance has been substituted wholly or in part therefor;

(C) If damage or inferiority has been concealed in any manner; or

(D) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, to reduce its quality or strength, or to make it appear better or of greater value than it is;

(3) If it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one percent (4/10 of 1%), harmless natural wax not in excess of four-tenths of one percent (4/10 of 1%), harmless natural gum, and pectin. However, this subdivision shall not apply to any confectionery by reason of its containing less than one-half of one percent (1/2 of 1%) by volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances; or

(4) If it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal Food, Drug, and Cosmetic Act.



§ 20-56-209 - Misbranded food.

A food shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is offered for sale under the name of another food;

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

(4) If its container is so made, formed, or filled as to be misleading;

(5) If in package form, unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer, or distributor;

(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, provided that reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the State Board of Health;

(6) If any word, statement, or other information required by or under authority of this subchapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as considered as compared with other words, statements, designs, or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by § 20-56-219 or by the federal Food, Drug, and Cosmetic Act, unless:

(A) It conforms to the definition and standard; and

(B) Its label bears the name of the food specified in the definition and standard, and, insofar as may be required by regulations, the common names of optional ingredients other than spices, flavoring, and coloring present in the food;

(8) If it purports to be or is represented as:

(A) A food for which a standard of quality has been prescribed by regulations as provided in § 20-56-219 or by the federal Food, Drug, and Cosmetic Act and its quality falls below the standard, unless its label bears, in such manner and form as the regulations specify, a statement that it falls below the standard; or

(B) A food for which a standard of fill of container has been prescribed by regulations as provided by § 20-56-219, and it falls below the standard of fill of container applicable thereto unless its label bears, in such manner and form as the regulations specify, a statement that it falls below the standard;

(9) If it is not subject to the provisions of subdivision (7) of this section, unless it bears labeling clearly giving:

(A) The common or usual name of the food, if there is any; and

(B) In case it is fabricated from two (2) or more ingredients, the common or usual name of each ingredient, except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings without naming each.

(C) However, to the extent that compliance with the requirements of subdivision (9)(B) of this section is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the State Board of Health;

(10) If it purports to be or is represented for special dietary uses unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the board determines to be, and by regulations prescribed as necessary in order to fully inform purchasers as to its value for such uses;

(11) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative unless it bears labeling stating that fact, provided that to the extent that compliance with the requirements of this subdivision is impracticable, exemptions shall be established by regulations promulgated by the board; and

(12) If it is a product intended as an ingredient of another food and, when used according to the directions of the purveyor, will result in the final food product being adulterated or misbranded.



§ 20-56-210 - Adulterated drug or device.

A drug or device shall be deemed to be adulterated:

(1) (A) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(B) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have been contaminated with filth or whereby it may have been rendered injurious to health;

(C) If it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(D) If it is a drug and it bears or contains, for purposes of coloring only, a coal tar color other than one from a batch certified under the authority of the federal Food, Drug, and Cosmetic Act;

(2) If it purports to be or is represented as a drug, the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in the compendium. The determination as to strength, quality, or purity of the drug or device shall be made in accordance with the tests or methods of assay set forth in the compendium, or in the absence of or inadequacy of the tests or methods of assay, those prescribed under authority of the federal Food, Drug, and Cosmetic Act. No drug defined in an official compendium shall be deemed to be adulterated under this subdivision because it differs from the standard of strength, quality, or purity set forth in the compendium if its difference in strength, quality, or purity from the standard is plainly stated on its label. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United StatesPharmacopoeia;

(3) If it is not subject to the provisions of subdivision (2) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess; or

(4) If it is a drug and any substance has been:

(A) Mixed or packed therewith so as to reduce its quality or strength; or

(B) Substituted wholly or in part therefor.



§ 20-56-211 - Misbranded drug or device.

A drug or device shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer, or distributor. However, in the case of any drug subject to subdivision (11) of this section, the label shall contain the name and place of business of the manufacturer of the final dosage form of the drug and, if different, the name and place of business of the packer or distributor thereof; and

(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. Reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the State Board of Health;

(3) If any word, statement, or other information required by or under authority of this subchapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) If it is for use by man and contains any quantity of narcotic or hypnotic substance, alpha-sucaine, barbituric acid, beta-sucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, or sulphonmethane, or any chemical derivative of such substances, which derivative has been designated as habit-forming by regulations promulgated under § 502(d) [repealed] of the federal Food, Drug, and Cosmetic Act unless its label bears the name and quantity or proportion of the substance or derivative and in juxtaposition therewith the statement "Warning -- May be habit-forming";

(5) If it is a drug and is not designated solely by a name recognized in an official compendium unless its label bears:

(A) The common or usual name of the drug, if there is any; and

(B) In case it is fabricated from two (2) or more ingredients, the common or usual name of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including, whether active or not, the name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetophenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, glucosides, mercury, ouabain, stophanthin, strychnine, thyroid, or any derivative or preparation of any such substances contained therein. However, to the extent that compliance with the requirements of this subdivision is impracticable, exemptions shall be established by regulations promulgated by the board;

(6) Unless its labeling bears:

(A) Adequate directions for use; and

(B) Such adequate warning against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form as are necessary for the protection of users. However, where any requirement of subdivision (6)(A) of this section as applied to any drug or device is not necessary for the protection of the public health, the board shall promulgate regulations exempting the drug or device from the requirements;

(7) If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein. However, the method of packing may be modified with the consent of the board. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia;

(8) If it has been found by the board to be a drug liable to deterioration, unless it is packaged in such form and manner and its label bears a statement of such precautions as the board shall by regulations require as necessary for the protection of public health. No such regulations shall be established for any drug recognized in an official compendium until the board shall have informed the appropriate body charged with the revision of the compendium of the need for the packaging or labeling requirements and the body shall have failed within a reasonable time to prescribe the requirements;

(9) (A) If it is a drug and its container is so made, formed, or filled as to be misleading;

(B) If it is an imitation of another drug; or

(C) If it is offered for sale under the name of another drug;

(10) If it is dangerous to health when used in the dosage or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof; or

(11) If it is a drug other than those covered by Acts 1951, No. 184 [repealed], and intended for use by man which:

(A) Is a habit-forming drug to which subdivision (4) of this section applies;

(B) Because of its toxicity or other potentiality for harmful effect, or the method of use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a physician, dentist, or veterinarian; or

(C) Is limited by an effective application under § 505 [repealed] of the federal Food, Drug, and Cosmetic Act to use under professional supervision by a physician, dentist, or veterinarian unless it is dispensed only:

(i) Upon a written prescription of a physician, dentist, or veterinarian; or

(ii) Upon the oral prescription of a physician, dentist, or veterinarian which is reduced promptly to writing by the pharmacist; or

(iii) By refilling any written or oral prescription if the refilling is authorized by the prescriber either in the original prescription or by oral order which is promptly reduced to writing by the pharmacist. However, any drug dispensed by filling or refilling a written or oral prescription of a physician, dentist, or veterinarian shall be exempt from the requirements of this section except subdivisions (1) and (9) of this section if the drug bears a label containing the name and address of the dispenser, the serial number and date of the prescription or its filling, the name of the prescriber and, if stated in the prescription, the name of the patient, and the directions for use and cautionary statements, if any, contained in the prescription. This exemption shall not apply to any drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail.



§ 20-56-212 - Adulterated cosmetic.

A cosmetic shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual. However, this provision shall not apply to coal tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "Caution -- This product contains ingredients which may cause skin irritation on certain individuals, and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness", and the labeling of which bears adequate direction for such preliminary testing. For the purposes of this subdivision and subdivision (5) of this section, the term "hair dye" shall not include eyelash dyes or eyebrow dyes;

(2) If it consists in whole or part of any filthy, putrid, or decomposed substance;

(3) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health;

(4) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(5) If it is not a hair dye and it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal Food, Drug, and Cosmetic Act.



§ 20-56-213 - Misbranded cosmetic.

A cosmetic shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer, or distributor; and

(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, provided that reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the State Board of Health;

(3) If any word, statement, or other information required by or under authority of this subchapter to appear on the label is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

(4) If its container is so made, formed, or filled as to be misleading.



§ 20-56-214 - False or misleading advertisement.

(a) An advertisement of a food, drug, device, or cosmetic shall be deemed to be false if it is false or misleading in any particular.

(b) (1) (A) For the purpose of this subchapter, the advertisement of a drug or device shall also be deemed to be false if the advertisement represents the drug or device to have any effect on any of the following diseases or conditions:

(i) Albuminuria;

(ii) Appendicitis;

(iii) Arteriosclerosis;

(iv) Blood poison;

(v) Bone disease;

(vi) Bright's disease;

(vii) Cancer;

(viii) Carbuncles;

(ix) Cholecystitis;

(x) Diabetes;

(xi) Diphtheria;

(xii) Dropsy;

(xiii) Erysipelas;

(xiv) Gallstones;

(xv) Heart and vascular diseases;

(xvi) High blood pressure;

(xvii) Mastoiditis;

(xviii) Measles;

(xix) Meningitis;

(xx) Mumps;

(xxi) Nephritis;

(xxii) Otitis media;

(xxiii) Paralysis;

(xxiv) Pneumonia;

(xxv) Poliomyelitis or infantile paralysis;

(xxvi) Prostate gland disorders;

(xxvii) Pyelitis;

(xxviii) Scarlet fever;

(xxix) Sexual impotence;

(xxx) Sexually transmitted disease;

(xxxi) Sinus infection;

(xxxii) Smallpox;

(xxxiii) Tuberculosis;

(xxxiv) Tumors;

(xxxv) Typhoid; or

(xxxvi) Uremia.

(B) An advertisement of a drug or device shall not be deemed to be false under this subsection if the advertisement is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of the drug or device.

(2) However, whenever the State Board of Health determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named above, the board shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for the disease, subject to such conditions and restrictions as the board may deem necessary in the interests of public health.

(3) This subsection shall not be construed as indicating that self-medication for diseases other than those named herein is safe or efficacious.



§ 20-56-215 - Prohibited acts.

The following acts and the causing thereof within the State of Arkansas are prohibited:

(1) The manufacture or sale, delivery, holding, or offering for sale of any food, drug, device, or cosmetic that is adulterated, misbranded, or abandoned;

(2) The adulteration, misbranding, or abandoning of any food, drug, device, or cosmetic;

(3) The receipt in commerce of any food, drug, device, or cosmetic knowing it to be adulterated, misbranded, or abandoned, and the delivery or proffered delivery thereof for pay or otherwise;

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of § 20-56-217;

(5) The dissemination of any false advertisement;

(6) The refusal to permit entry or inspection or to permit the taking of a sample, as authorized by § 20-56-220;

(7) The giving of a guaranty or undertaking which is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of, the person residing in the State of Arkansas from whom he or she recieved in good faith the food, drug, device, or cosmetic;

(8) The removal or disposal of a detained or embargoed article in violation of § 20-56-216;

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a food, drug, device, or cosmetic if the act is done while the article is held for sale and results in the article being misbranded; and

(10) Forging, counterfeiting, simulating, falsely representing or, without proper authority, using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under the provisions of this subchapter.



§ 20-56-216 - Adulterated, misbranded, or abandoned food, drug, device, or cosmetic -- Procedures.

(a) (1) Whenever an authorized agent of the State Board of Health finds or has probable cause to believe that any food, drug, device, or cosmetic is adulterated, so misbranded, or abandoned as to be dangerous or fraudulent within the meaning of this subchapter, he or she shall affix to the article a tag or other appropriate marking giving notice that the article is, or is suspected of being, adulterated, misbranded, or abandoned and has been detained or embargoed and warning all persons not to move, transfer from one (1) place to another, remove, or dispose of the article by sale or otherwise until written permission or order for movement, transfer, removal, or disposal is given by the agent or the court.

(2) It shall be unlawful for any person to move, transfer, remove, or dispose of the detained or embargoed article by sale or otherwise without permission.

(b) (1) When an article detained or embargoed under subsection (a) of this section has been found by an agent to be adulterated, misbranded, or abandoned, the agent shall petition the judge of the circuit court in whose jurisdiction the article is detained or embargoed for a libel for condemnation of the article.

(2) When the agent has found that an article so detained or embargoed is not adulterated, misbranded, or abandoned, then he or she shall remove the tag or other marking.

(c) (1) If the court finds that a detained or embargoed article is adulterated, misbranded, or abandoned, then the article, after entry of the decree, shall be destroyed at the expense of the claimant when under the supervision of the agent of the board. All court costs and fees and storage and other proper expenses shall be taxed against the claimant of the article or his agent.

(2) When the adulteration, misbranding, or abandoning can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article shall be so labeled or processed, has been executed, may direct that the article be delivered to the claimant thereof for labeling or processing under the supervision of an agent of the board.

(3) The expense of the supervision shall be paid by the claimant.

(4) The bond shall be returned to the claimant of the article upon representation to the court by the board that the article is no longer in violation of this subchapter and that the expenses of the supervision have been paid.

(d) Whenever the board or any of its authorized agents shall find in any room, building, vehicle of transportation, or other structure any meat, seafood, poultry, vegetable, fruit, or other perishable articles which are unsound or contain any filthy, decomposed, or putrid substance or which may be poisonous or deleterious to health or otherwise unsafe, those articles being declared to be a nuisance, the board or its authorized agent shall immediately condemn or destroy those articles or in any other manner render those articles unsalable as human food.



§ 20-56-217 - Contamination with microorganisms.

(a) Whenever the State Board of Health finds after investigation that the distribution in Arkansas of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health and that the injurious nature cannot be adequately determined after the articles have entered commerce, it then, and in that case only, shall promulgate regulations providing for the issuance of permits to manufacturers, processors, or packers of the class of food in the locality. To these permits shall be attached such conditions governing the manufacture, processing, or packing of the class of food for such temporary period of time as may be necessary to protect the public health. After the effective date of the regulations and during the temporary period, no person shall introduce or deliver for introduction into commerce any food manufactured, processed, or packed by any manufacturer, processor, or packer unless the manufacturer, processor, or packer holds a permit issued by the board as provided by the regulations.

(b) The board is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of the permit. The board shall, immediately after prompt hearing and an inspection of the establishment, reinstate the permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued or as amended.

(c) Any officer or employee designated by the board shall have access to any factory or establishment, the operator of which holds a permit from the board, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for the inspection shall be grounds for suspension of the permit until access is freely given by the operator.



§ 20-56-218 - Poisonous or deleterious substance -- Regulations for use.

(a) Any poisonous or deleterious substance added to any food, except where the substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of § 20-56-208(1)(B), but when the substance is so required or cannot be so avoided, the State Board of Health shall promulgate regulations limiting the quantity therein or thereon to such extent as the board finds necessary for the protection of the public health. Any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of § 20-56-208(1)(B).

(b) While such a regulation is in effect limiting the quantity of any substance in the case of any food, the food shall not, by reason of bearing or containing any added amount of the substance not in excess of the limit established by regulation, be considered to be adulterated within the meaning of § 20-56-208(1)(A).

(c) In determining the quantity of the added substance to be tolerated in or on different articles of food, the board shall take into account the extent to which the use of the substance is required or cannot be avoided in the production of each article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.



§ 20-56-219 - State Board of Health -- Authority to regulate.

(a) (1) The authority to promulgate regulations for the efficient enforcement of this subchapter is vested in the State Board of Health.

(2) The board is authorized to make the regulations promulgated under this subchapter conform, insofar as practicable, with those promulgated under the federal Food, Drug, and Cosmetic Act.

(b) (1) Before promulgating any regulations contemplated by §§ 20-56-209(10), 20-56-211(4) and (6)-(8), 20-56-214(b), 20-56-217, or subsection (c) of this section, the board shall give appropriate notice of the proposal and of the time and place for a hearing.

(2) The regulation so promulgated shall become effective on a date fixed by the board which shall not be prior to thirty (30) days after its promulgation.

(3) The regulation may be amended or repealed in the same manner as is provided for its adoption, except that, in the case of a regulation amending or repealing a regulation, the board, to such an extent as it deems necessary in order to prevent undue hardship, may disregard the foregoing provisions regarding notice, hearing, or effective date.

(c) (1) Whenever in the judgment of the board such action will promote honesty and fair dealing in the interest of consumers, the board shall promulgate regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity or reasonable standard of quality or fill of container.

(2) In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the board shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label.

(3) The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated under authority of the federal Food, Drug, and Cosmetic Act.



§ 20-56-220 - State Board of Health -- Inspection.

(a) The State Board of Health or its authorized agent shall have free access at all reasonable hours to any factory, warehouse, or establishment in which foods, drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce or to enter any vehicle being used to transport or hold such foods, drugs, devices, or cosmetics in commerce, for the purpose of:

(1) Inspecting the factory, warehouse, establishment, or vehicle to determine if any of the provisions of this subchapter are being violated; and

(2) Securing samples or specimens of any food, drug, device, or cosmetic after paying or offering to pay for the samples.

(b) It shall be the duty of the board to make or cause to be made examinations of samples secured under the provisions of this section to determine whether or not any provision of this subchapter is being violated.



§ 20-56-221 - State Board of Health -- Publication and dissemination of information.

(a) The State Board of Health may cause reports to be published summarizing all judgments, decrees, and court orders which have been rendered under this subchapter, including the nature of the charge and the disposition thereof.

(b) The board may also cause to be disseminated such information regarding food, drugs, devices, and cosmetics as the board deems necessary in the interest of the public health and the protection of the consumer against fraud.

(c) Nothing in this section shall be construed to prohibit the board from collecting, reporting, and illustrating the results of the investigations of the board.



§ 20-56-222 - State Board of Health -- Enforcement of subchapter.

(a) The enforcement of the provisions of this subchapter and all acts ancillary to it shall be the duty of the Food and Drug Division of the State Board of Health.

(b) The board is authorized to appoint the necessary personnel to properly administer this subchapter.



§ 20-56-223 - State Board of Health -- Enforcement of federal law.

The State Board of Health is authorized to confer and cooperate with the federal Food and Drug Administration in the enforcement of the national Food, Drug, and Cosmetic Act as it may apply to food, liquor, drugs, and cosmetic products received in this state from other states, territories, or foreign countries.









Chapter 57 - Regulation Of Food Generally

Subchapter 1 - -- General Provisions

§ 20-57-101 - Sale, importation, etc., of certain food prohibited.

(a) Whoever shall knowingly sell or offer or expose for sale, or bring or cause to be brought into this state to sell or offer for sale, or shall have in his, her, or their possession with intent to sell for food, the flesh of any animal dying otherwise than by slaughter, or slaughtered when diseased, or shall sell or offer for sale the flesh purported to be of one (1) animal, knowing it to be of another species, or shall offer for sale or sell any tainted, diseased, corrupted, decayed, or unwholesome meat, fish, fowl, vegetable, produce, or provision of any kind whatever without making this fully known to the purchaser, or shall sell or offer to sell the meat of any calf which was killed before it had attained the age of six (6) weeks, shall be deemed guilty of a misdemeanor.

(b) Upon conviction, the person shall be punished by a fine of not exceeding five hundred dollars ($500) or by imprisonment in the county jail not exceeding six (6) months.



§ 20-57-102 - Salvage of food.

(a) As used in this section, unless the context otherwise requires:

(1) "Food salvage distributor" means a person, firm, or corporation who engages in the business of distributing, peddling, or otherwise trafficking in any salvaged products enumerated in the definition of a food salvager; and

(2) "Food salvager" means a person, firm, or corporation engaged in the business of reconditioning, labeling, relabeling, repackaging, recoopering, sorting, cleaning, culling, or by other means salvaging items and who sells, offers for sale, or distributes for human or animal consumption any salvaged food, beverage, including beer, wine and distilled spirits, vitamin, food supplement, dentifrice, drug, cosmetic, single-service food container or utensil, soda straws, paper napkins, or any other product of a similar nature that has been damaged or contaminated by fire, water, smoke, chemicals, transit, or by any other means.

(b) (1) Food salvagers and food salvage distributors located in or operating in Arkansas shall obtain a permit from the Department of Health upon payment of a fee of one hundred fifty dollars ($150) as a condition of the right to carry on the business.

(2) Permits issued under this section shall not be transferable and shall be renewed annually.

(3) The department may issue permits for less than one (1) year. The cost of the permits shall be based upon the number of months the permit is valid divided by twelve (12) months multiplied by the annual permit fee.

(c) The State Board of Health is empowered to promulgate and enforce reasonable regulations in order to assure that salvaged foods are safe for human or animal consumption, as the case may be.

(d) It shall be the duty of the Division of Sanitarian Services of the State Board of Health to administer the provisions of this section and the regulations pursuant to it.

(e) All fees levied and collected under the provisions of this section are declared to be special revenues and shall be deposited in the State Treasury, there to be credited to the Public Health Fund.

(f) (1) A person who violates a provision of this section or a regulation pursuant to it shall be punished by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) or shall be sentenced to imprisonment for not more than thirty (30) days, or both fine and imprisonment.

(2) Each day on which a violation of this section occurs or continues constitutes a separate offense and shall be punished accordingly.

(g) Subject to the rules and regulations which may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the department is authorized to transfer all unexpended funds relative to the food salvager's permit that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-57-103 - Donors of canned or perishable food not liable -- Exception.

(a) As used in this section, unless the context otherwise requires:

(1) "Canned food" means any food commercially processed and prepared for human consumption;

(2) "Perishable food" means any food which may spoil or otherwise become unfit for human consumption because of its nature, type, or physical condition. This term includes, but is not limited to, fresh and processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits and vegetables, and foods which have been packaged, refrigerated, or frozen.

(b) The provisions of this section shall govern all good faith donations of perishable food which is not readily marketable due to appearance, freshness, grade, surplus, or other conditions, but nothing in this section shall restrict the authority of any appropriate agency to regulate or ban the use of the food for human consumption.

(c) All other provisions of law notwithstanding, a good faith donor of canned or perishable food which is apparently fit for human consumption at the time it is donated to a bona fide charitable or not-for-profit organization for free distribution or distribution at a nominal cost shall not be subject to criminal or civil liability arising from an injury or death due to the condition of the food unless the injury or death is a direct result of the gross negligence, recklessness, or intentional misconduct of the donor.



§ 20-57-104 - Food safety.

(a) Employees of food service establishments shall keep their hands and exposed portions of their arms clean in a manner approved by the Department of Health.

(b) (1) Except when washing fruits and vegetables, employees of food service establishments shall avoid contact of exposed ready-to-eat food with their hands by use of suitable utensils such as deli tissue, spatulas, tongs, or single-use gloves, or they shall wash their hands and exposed portions of their arms utilizing a hand-washing program approved by the department.

(2) Employees shall minimize bare-hand and bare-arm contact with exposed food that is not in a ready-to-eat form.

(c) (1) Within thirty (30) days of August 13, 2001, the department shall initiate a full review of the current version of the United States Food and Drug Administration Model Food Code.

(2) The department shall report its findings to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor.

(d) As used in this section, "food service establishment" means any:

(1) Fixed or mobile restaurant, coffee shop, cafeteria, short-order cafe, luncheonette, grille, tearoom, soda fountain, sandwich shop, hotel kitchen, smorgasbord, tavern, bar, cocktail lounge, night club, roadside stand, industrial feeding establishment, school lunch project, private, public, or nonprofit organization or institution routinely serving the public, catering kitchen, commissary, or similar place in which the food or drink is prepared for sale or for service on the premises or elsewhere;

(2) Grocery store, delicatessen, meat market, retail bakery, or other establishment which sells or otherwise provides food for immediate or on-premise consumption, regardless of whether serving food for immediate consumption is the primary activity of the business; and

(3) Other eating and drinking establishment where food is served or provided for the public with or without charge.






Subchapter 2 - -- Food Service Establishments

§ 20-57-201 - Definitions.

As used in §§ 20-57-202 -- 20-57-205:

(1) "Cottage food production operation" means a person who produces food items in the person's home that are not potentially hazardous foods, including without limitation:

(A) Bakery products;

(B) Candy;

(C) Fruit butter;

(D) Jams;

(E) Jellies; and

(F) Similar products specified in rules adopted by the Department of Health;

(2) (A) (i) "Food service establishment" means any place where food is prepared, processed, stored, or intended for use or consumption by the public regardless of whether there is a charge for the food.

(ii) "Food service establishment" includes wholesale and retail food stores, convenience stores, food markets, delicatessens, restaurants, food processing or manufacturing plants, bottling and canning plants, wholesale and retail block and prepackaged ice manufacturing plants, food caterers, and food warehouses.

(iii) "Food service establishment" does not include supply vehicles or locations of vending machines.

(B) The following are also exempt:

(i) Group homes routinely serving ten (10) or fewer persons;

(ii) Daycare centers routinely serving ten (10) or fewer persons;

(iii) Potluck suppers, community picnics, or other group gatherings where food is served but not sold;

(iv) A person at a farmers' market that offers for sale only one (1) or more of the following:

(a) Fresh unprocessed fruits or vegetables;

(b) Maple syrup, sorghum, or honey that is produced by a maple syrup or sorghum producer or beekeeper; or

(c) Commercially prepackaged food that is not potentially hazardous, on the condition that the food is contained in displays, the total space of which equals less than one hundred cubic feet (100 cu. ft.) on the premises where the person conducts business at the farmers' market;

(v) A person who offers for sale at a roadside stand only fresh fruits and fresh vegetables that are unprocessed;

(vi) (a) A cottage food production operation, on the condition that the operation offers its products directly to the consumer:

(1) From the site where the products are produced;

(2) At a farmers' market;

(3) At a county fair; or

(4) At a special event.

(b) (1) Upon request, each product offered under subdivision (2)(B)(vi)(a) of this section shall be made available to the department for sampling.

(2) Each product shall be clearly labeled and shall make no nutritional claims.

(3) The label required under subdivision (2)(B)(vi)(b)(2) of this section shall include the following:

(A) The name and address of the business;

(B) The name of the product;

(C) The ingredients in the product; and

(D) The following statement in 10-point type: "This Product is Home-Produced";

(vii) A maple syrup and sorghum processor and beekeeper if the processor or beekeeper offers only maple syrup, sorghum, or honey directly to the consumer from the site where those products are processed;

(viii) A person who offers for sale only one (1) or more of the following foods at a festival or celebration, on the condition that the festival or celebration is organized by a political subdivision of the state and lasts for a period not longer than seven (7) consecutive days:

(a) Fresh unprocessed fruits or vegetables;

(b) Maple syrup, sorghum, or honey if produced by a maple syrup or sorghum processor or beekeeper; or

(c) Commercially prepackaged food that is not potentially hazardous, on the condition that the food is contained in displays, the total space of which equals less than one hundred cubic feet (100 cu. ft.);

(ix) A farm market that offers for sale at the farm market only one (1) or more of the following:

(a) Fresh unprocessed fruits or vegetables;

(b) Maple syrup, sorghum, or honey that is produced by a maple syrup or sorghum producer or beekeeper; or

(c) Commercially prepackaged food that is not potentially hazardous, on the condition that the food is contained in displays, the total space of which equals less than one hundred cubic feet (100 cu. ft.) on the premises where the person conducts business at the farm market;

(x) An establishment that offers only prepackaged foods that are not potentially hazardous as defined by the State Board of Health; and

(xi) Ice vending machines or kiosks where ice is dispensed in the open air and that are totally self-contained; and

(3) "Food service industry" means the aggregate of food service establishments.



§ 20-57-202 - Public Health Advisory Board -- Creation.

(a) There is created the Public Health Advisory Board to be composed of nine (9) members to be selected as provided in this section.

(b) (1) The advisory board shall be advisory to the Division of Sanitarian Services for the purpose of recommending rules and regulations concerning food and other health code standards within the food service industry.

(2) The State Board of Health shall not adopt rules or regulations concerning food service or other health code standards related to the food service industry until the rules or regulations have been reviewed by the advisory board in a regularly called or specially called meeting. However, if a meeting is not held within forty-five (45) days after a written notice by the state board of intent to promulgate rules and regulations, the review by the advisory board will be deemed to be waived.

(3) The Director of the Department of Health, or the state board, or both, may adopt rules and regulations pertaining to the food service industry in times of emergency or natural disaster without notice to the advisory board.

(c) (1) Three (3) of the members of the advisory board shall be appointed by the Governor from the food service industry, one (1) member shall be appointed by the Governor from the grocery industry, one (1) member shall be appointed by the Governor from the oil marketing industry, and three (3) members shall be appointed by the Governor from the division who shall be the Director of Sanitarian Services, the Food Service Sanitarian Program Administrator, and one (1) area Sanitarian Supervisor. One (1) member shall be appointed by the Governor who shall be a physician with the Department of Health.

(2) Members of the advisory board who represent the food service industry, the grocery industry, and the oil marketing industry shall be appointed for terms of six (6) years, and they shall hold office until the appointment and qualification of their successors.

(d) Advisory board members may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 20-57-203 - Director of the Department of Health -- Powers and duties.

The Director of the Department of Health shall have:

(1) Power and authority to prevent the proliferation of infections, contagious, and communicable diseases resulting from unsanitary food service operations; and

(2) Direction and control over all sanitary and quarantine measures for dealing with all such diseases within the state and to suppress the diseases and prevent their spread.



§ 20-57-204 - Permit required.

(a) No food service establishment shall be allowed to operate unless it has procured a food establishment permit from the Division of Environmental Health Protection of the Department of Health.

(b) (1) Permits issued under this section, §§ 20-57-201 -- 20-57-203, and 20-57-205 are not transferable, shall be renewed annually, and shall expire one (1) year after issuance or at a time specified by the Department of Health.

(2) A late fee equal to one-half (1/2) of the renewal fee for any type of establishment shall be charged to renew a permit sixty (60) days after the expiration date.

(c) Any food service establishment may obtain a food service permit by paying an annual permit fee of thirty-five dollars ($35.00) to the department and by meeting the minimum requirements established by the applicable rules and regulations.

(d) Each distinctively separate food establishment type and class as defined in §§ 20-57-201 -- 20-57-205 shall be required to procure a permit for that type or class per each location not to exceed a total of one hundred five dollars ($105).

(e) (1) A temporary food establishment permit shall be procured from the division by any temporary facility operating at a fixed location for a period of not more than fourteen (14) consecutive days in conjunction with a single event or celebration.

(2) A fee of five dollars ($5.00) shall be charged per day for each temporary food establishment permit.

(f) Public school cafeterias shall be exempt from payment of the permit fee but shall submit to inspection pursuant to the rules and regulations of the State Board of Health.

(g) Nonprofit organizations that sell food on a temporary basis for fund-raising events shall be exempt from payment of the permit fee but shall submit to inspection pursuant to the rules of the State Board of Health.

(h) The following shall not be required to obtain permits, pay fees, or submit to inspections by the department but may seek the advice and assistance of the department:

(1) Potluck suppers;

(2) Community picnics; or

(3) Other group gatherings where food is served but not sold.

(i) Any retail food store having gross sales of less than one hundred fifty thousand dollars ($150,000) must obtain a food service permit but shall be exempt from payment of the permit fee.

(j) Any bottler of water that is not a resident of this state shall obtain a permit from the department in order to sell its bottled water within this state. The bottler shall submit to the department annually a bacteriological analysis conducted by a laboratory approved by the department, a certificate of operation from the bottler's resident state, and a permit fee of fifty dollars ($50.00).



§ 20-57-205 - Disposition of funds.

(a) All fees levied and collected under the provisions of §§ 20-57-102 and 20-57-204 are declared to be special revenues and shall be deposited in the State Treasury, there to be credited to the Public Health Fund to be used exclusively by the Division of Sanitarian Services for personnel, equipment, and training of sanitarians and food service industry personnel.

(b) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to the food service program that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-57-206 - Duplicate fees not required.

A food service establishment which holds a current food service permit issued by the Division of Sanitarian Services of the Department of Health under the provisions of §§ 20-57-102 and 20-57-201 -- 20-57-205 shall not be required to pay a fee or obtain a permit under the provisions of §§ 20-59-206 -- 20-59-211.



§ 20-57-207 - Prevention of choking -- Nonliability.

(a) The Director of the Department of Health shall study and approve instructions detailing first aid techniques and a poster diagramming first aid techniques designed and intended for use by a person without medical training in removing food which has become lodged in the throat of a choking victim.

(b) The director shall publish the approved instructions and poster and make them available to each food service operation in the state.

(c) Each food service operation shall post the instructions and the poster in places conspicuous to persons employed by or connected with the management of the food service operation in order that persons may become familiar with the techniques and may consult the instructions to provide relief to a choking victim.

(d) Failure of a food service operation to post the instructions and the poster as required by this section shall not subject the food service operation, any of its employees, or any persons connected with its management to any criminal penalty or to civil liability in an action for damages for personal injury or wrongful death arising from any choking emergency.

(e) Nothing in this section shall impose or be construed to impose a duty or obligation upon any food service operation, any of its employees, any person connected with its management, or any other person to remove, attempt to remove, or assist in removing food which has been lodged in the throat of a choking victim.

(f) No food service operation, employee of a food service operation, nor person connected with its management, nor any other person shall be liable in any civil action for damages for personal injury or wrongful death for not removing, not attempting to remove, or not assisting in the removal of food which has become lodged in the throat of a choking victim.

(g) No food service operation, employee of a food service operation, person connected with its management, nor any other person shall be liable in any civil action for damages for personal injury or wrongful death for any acts or omissions of any individual removing, attempting to remove, or assisting in the removal of food lodged in the throat of a choking victim in accordance with instructions supplied by the director.



§ 20-57-208 - Classification by letter grades.

(a) As used in this section, "food service establishment" means any restaurant, cafe, cafeteria, soda fountain, hotel kitchen, tavern, industrial feeding establishment, school lunchroom, grocery store, hospital kitchen, nursing home kitchen, and any private, public, or nonprofit organization or institution regularly selling or serving food to the public, or any other place in which food is regularly prepared or offered for sale whether for consumption on or off the premises.

(b) Neither the Department of Health nor any city or county department of health shall continue to classify food service establishments by letter grades on the basis of compliance with state, city, or county sanitary regulations.






Subchapter 3 - -- Flour and Bread Enrichment Act

§ 20-57-301 - Title.

This subchapter may be cited as the "Flour and Bread Enrichment Act".



§ 20-57-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Appropriate federal agency" means the United States Food and Drug Administration or any agency or department or administrative federal officer charged with the enforcement and administration of the federal Food, Drug, and Cosmetic Act;

(2) "Bread" shall include all yeast-raised commercial bakery products, made wholly or partly from wheat flour but excludes products containing no wheat flour or products made from one hundred percent (100%) whole wheat flour and also excludes all biscuits and crackers;

(3) "Enrichment" as applied to flour or bread means the addition thereto of vitamins and other ingredients of the nature required by this subchapter, and the term "enriched flour" as defined by the Food and Drug Administration, 6 Fed. Reg. 2579 (1941) and 8 Fed. Reg. 2772 (1941), and "enriched bread", 6 Fed. Reg. 2772 (1941) and 8 Fed. Reg. 10785 (1943), means flour or bread which has been enriched to conform with the requirements of this subchapter;

(4) "Flour" includes and shall be limited to flour of every kind and description, made wholly or partly from wheat, which conforms to the definition and standard of identity of flour including white flour, wheat flour, and plain flour as promulgated by the United States Food and Drug Administration, 6 Fed. Reg. 2754 (1941), but excluding whole wheat flour made only from the whole wheat berry with no part thereof removed and also excluding special packaged flours not used for bread baking such as cake, pancake, cracker, and pastry flours; and

(5) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, or any unincorporated organization.



§ 20-57-303 - Applicability.

(a) The terms of this subchapter shall not apply to flour or bread which is made from the entire wheat berry with no parts of the wheat removed from the mixture. In cases of flour or bread containing mixtures of the whole wheat berry and white flour or mixtures of various portions of the wheat berry, the products shall have a vitamin and mineral potency at least equal to enriched flour or enriched bread as described in this subchapter.

(b) The terms of this subchapter shall not apply to flour ground for the wheat producer whereby the miller is paid in wheat or feed for the grinding service rendered, except insofar as the mill may manufacture tollwheat into flour and sell or offer for sale the flour, whereupon this subchapter shall be applicable.

(c) The provisions of this subchapter shall not apply to farmers exchanging their wheat for flour or having the wheat ground into flour and disposing of the wheat for their own use or for the use of farm labor on their farms.



§ 20-57-304 - Penalty.

Any person who violates any of the provisions of this subchapter, or the orders, rules, or regulations promulgated by the Director of the Department of Health under authority thereof, shall upon conviction be subject to a fine for each and every offense in a sum not exceeding five hundred dollars ($500) or to imprisonment for not more than six (6) months, or both fine and imprisonment.



§ 20-57-305 - Powers and duties of the State Board of Health and the Director of the Department of Health.

(a) The State Board of Health is authorized as the administrative agency and is directed:

(1) To make, amend, and rescind such rules and regulations as may be necessary to carry out the provisions of this subchapter, including, but without being limited to, such orders, rules, and regulations as he or she is specifically authorized and directed to make;

(2) From time to time to adopt such regulations changing or adding to the required ingredients for flour or bread specified in §§ 20-57-302, 20-57-303, and 20-57-306 as shall be necessary to conform to the definitions and standard of identity of enriched flour and enriched bread from time to time promulgated by the appropriate federal agency pursuant to the federal Food, Drug, and Cosmetic Act.

(b) All orders, rules, and regulations adopted by the board pursuant to this subchapter shall be published in the manner prescribed in subsection (c) of this section and, within the limits specified by this subchapter, shall become effective upon such date as the Director of the Department of Health shall fix.

(c) Whenever under this subchapter publication of any notice, order, rule, or regulation is required, the publication shall be made at least three (3) times in ten (10) days in newspapers of general circulation in three (3) different sections of the state.

(d) (1) The director is authorized to collect samples for analysis and to conduct examinations and investigations for the purposes of this subchapter through any officers or employees under his supervision.

(2) All officers and employees shall have authority to enter and inspect any factory, mill, warehouse, shop, or establishment where flour or bread is manufactured, processed, packed, sold, or held or any vehicle and any flour or bread therein, and all pertinent equipment, materials, containers, and labeling.



§ 20-57-306 - Vitamins and other ingredients -- Flour.

(a) It shall be unlawful for any person to manufacture, mix, compound, sell, or offer for sale within this state or to ship into this state for human consumption in this state any flour, as defined in § 20-57-302, unless the following vitamins and other ingredients are contained in each pound of flour:

(1) Not less than two (2) milligrams of vitamin B1 (thiamin);

(2) Not less than one and two-tenths (1.2) milligrams of riboflavin;

(3) Not less than sixteen (16) milligrams of niacin (nicotinic acid) or nicotinic acid amide (niacin amide); and

(4) Not less than thirteen (13) milligrams of iron (Fe);

(5) The enrichment of self-rising flour shall require, in addition to the above ingredients, not less than five hundred (500) milligrams of calcium.

(b) The ingredients and amounts listed in subsection (a) of this section are in accordance with the definition of enriched flour as promulgated by the United States Food and Drug Administration, 8 Fed. Reg. 7514 (1943).

(c) The enrichment of flour shall be accomplished by a milling process, addition of vitamins from natural or synthetic sources, addition of minerals, by a combination of these methods, or by any method which is permitted by the United States Food and Drug Administration with respect to flour introduced into interstate commerce.

(d) The Director of the Department of Health is empowered with the authority and directed to change, or add to, the specifications for ingredients and the amounts thereof required to conform to federal definition of enriched flour when promulgated or as may from time to time be amended.

(e) Iron shall be added only in forms which are assimilable and harmless and which do not impair the enriched flour.

(f) (1) The terms of this section shall not apply to flour sold to distributors, bakers, or other processors if the purchaser furnishes to the seller a certificate in such form as the director shall by regulation prescribe, certifying that the flour will be:

(A) Resold to a distributor, baker, or other processor;

(B) Used in the manufacture, mixing, or compounding of flour, white bread, or rolls enriched to meet the requirements of this subchapter; or

(C) Used in the manufacture of products other than flour, white bread, or rolls.

(2) It shall be unlawful for any purchaser so furnishing any such certificate to use or resell the flour so purchased in any manner other than as prescribed in this section.



§ 20-57-307 - Vitamins and other ingredients -- Bread.

(a) It shall be unlawful for any person to manufacture, bake, sell, or offer for sale, or to receive in interstate shipment for sale for human consumption in this state, any bread, as defined in § 20-57-302, unless the following vitamins and other ingredients are contained in each pound of the bread:

(1) Not less than one and one-tenth (1.1) milligrams of Vitamin B1 (thiamin);

(2) Not less than seven-tenths (0.7) milligrams of riboflavin;

(3) Not less than ten (10.0) milligrams of niacin (nicotinic acid) or nicotinic acid amide (niacin amide); and

(4) Not less than ten (10.0) milligrams of iron (Fe).

(b) These ingredients and amounts are in accordance with the definition of enriched bread as promulgated by the United States Food and Drug Administration, 8 Fed. Reg. 10785 (1943).



§ 20-57-308 - Method of enrichment -- Bread.

The enrichment of bread may be accomplished through the use of enriched flour, other enriched ingredients, synthetic vitamins, harmless iron salts, or by any combination of harmless methods which will produce enriched bread which meets the requirements of § 20-57-306.



§ 20-57-309 - Labeling -- Bread and flour.

It shall be unlawful to sell or offer for sale in this state any enriched flour or enriched bread which fails to conform to the labeling of the federal Food, Drug, and Cosmetic Act and the regulations promulgated thereunder by the appropriate agency with respect to flour or bread introduced into interstate commerce.






Subchapter 4 - -- Miscellaneous Foods

§ 20-57-401 - Kosher foods.

Any person who:

(1) Shall sell or expose for sale in any restaurant, delicatessen, hotel, or other place where food products are sold, any article of food falsely represented as kosher either by direct statements orally or in writing, or by the display of the word "kosher" in English or Hebrew letters, by the display of any sign or mark in simulation of the word, or by the display of any insignia, six-pointed star, or any mark which might reasonably be calculated to deceive or lead a reasonable person to believe that a representation is being made that the food exposed for sale, or sold, is kosher or is prepared in accordance with the orthodox Hebrew religious requirements;

(2) With intent to defraud, sells or exposes for sale any meat or meat preparations and falsely represents the product to be kosher, whether the meat preparations are raw or prepared for human consumption, or as having been prepared under, and of products sanctioned by, the orthodox Hebrew religious requirements, or who falsely represents any food product or the contents of any package or contained in a container to be so constituted and prepared by having or permitting to be inscribed upon it the word "kosher" in any language; or

(3) Sells or exposes for sale in the same place of business both kosher and nonkosher meat or meat preparations, either raw or prepared for human consumption, and who fails to indicate on his window signs and all display advertisements, in black letters at least four inches (4'') in height: "KOSHER AND NONKOSHER MEAT SOLD HERE", or who exposes for sale in any show window or place of business both kosher and nonkosher meat or meat preparations either raw or prepared for human consumption, and who fails to display over each kind of meat or meat preparations so exposed a sign in black letters at least four inches (4'') in height, reading: "KOSHER" and "NONKOSHER" as the case may be,

is guilty of a misdemeanor and punishable by a fine of not more than five hundred dollars ($500) or by imprisonment of not less than thirty (30) days or not more than six (6) months, in the discretion of the court.



§ 20-57-402 - Honey.

(a) Unless the product is pure honey manufactured by honeybees, it is unlawful for any person to:

(1) Package any product and label the product as "honey" or "imitation honey" or to use the word "honey" in any prominent location on the label of the product; or

(2) Sell or offer for sale any product that is labeled "honey" or "imitation honey" or which contains a label with the word "honey" prominently displayed thereon.

(b) (1) Any person violating the provisions of this section shall be guilty of a violation and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(2) Each violation shall constitute a separate offense.









Chapter 58 - Eggs

Subchapter 1 - -- General Provisions

§ 20-58-101 - Marking of cold-storage eggs.

(a) Any person, firm, or corporation retailing cold-storage eggs to the public shall mark the eggs in a sufficient manner so that the buyers of the eggs may have knowledge of their being cold-storage eggs by that mark.

(b) Any person, firm, or corporation or the agents or employees of any person, firm, or corporation violating this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).






Subchapter 2 - -- Arkansas Egg Marketing Act

§ 20-58-201 - Title.

This subchapter shall be known and cited as the "Arkansas Egg Marketing Act of 1969".



§ 20-58-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Ambient temperature" means the atmospheric temperature surrounding or encircling shell eggs;

(2) "Candle" means to determine the interior quality based on the use of a candling light as defined in the United States standards;

(3) "Case" means a container of thirty (30) dozen shell eggs;

(4) "Consumer" means any person using eggs for food and shall include restaurants, hotels, cafeterias, hospitals, state institutions, and any other establishments serving food to be consumed or produced on the premises, but shall not include the armed forces or any other federal agency or institution;

(5) "Container" includes any carton, basket, case, cart, pallet, or other receptacle:

(A) "Immediate container" means any consumer package or other container in which shell eggs, not consumer-packaged, are packed; and

(B) "Shipping container" means any container used in packing shell eggs packaged in an immediate container.

(6) "Dealer-wholesaler" means a person engaged in the business of buying eggs from producers or other persons on his or her own account and selling or transferring eggs to other dealer-wholesalers, processors, retailers, or other persons and consumers. A dealer-wholesaler further means a person engaged in producing eggs from his or her own flock and disposing of any portion of this production on a graded basis;

(7) "Denatured" means rendering unfit for human food by treatment or the addition of a foreign substance as approved by the Administrator of the Agricultural Marketing Service United States Department of Agriculture;

(8) "The Egg Products Inspection Act" means Pub. L. 91-597, Egg Products Inspection Act, dated December 29, 1970;

(9) "Eggs" means the products of the domesticated chicken hen and any other eggs offered for sale for human consumption;

(10) "Inedible and unfit for human food" means eggs described as black rots, white rots, mixed rots or addled eggs, sour eggs, eggs with green whites, eggs with stuck yolks, moldy eggs, musty eggs, eggs showing blood rings, eggs containing embryo chicks at or beyond the blood ring stage, and any eggs that are adulterated as that term is defined in the Food, Drug, and Cosmetic Act, § 20-56-201 et seq.;

(11) "Packer" means any person who grades, sizes, candles, and packs eggs for purposes of resale;

(12) "Person" means any individual, partnership, association, business trust, corporation, or any organized group of persons, whether incorporated or not;

(13) "Possession" means that the fact of possession by any person engaged in the sale of a commodity is prima facie evidence that the commodity is for sale;

(14) "Processor" means a person who operates a plant for the purpose of breaking eggs for freezing, drying, or commercial food manufacturing;

(15) "Retailer" means any person who sells eggs to a consumer; and

(16) "Sell" means to offer for sale, expose for sale, have in possession for sale, exchange, barter, or trade.



§ 20-58-203 - Applicability.

This subchapter shall be applicable to all retailers of eggs except that retailers shall be permitted to sell eggs when the eggs are purchased directly from producers who own fewer than two hundred (200) hens provided that the following requirements are met:

(1) The eggs are washed and clean;

(2) The eggs are prepackaged and identified as ungraded with the name and address of the producer;

(3) The used cartons are not used unless all brand markings and other identification are obliterated; and

(4) The eggs are refrigerated and maintained at a temperature of forty-five degrees Fahrenheit (45 degrees F) or below.



§ 20-58-204 - Penalties.

(a) Any person, firm, or corporation violating any of the provisions of this subchapter or regulations of the Arkansas Livestock and Poultry Commission shall be guilty of a violation and shall upon conviction:

(1) For the first offense be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100);

(2) For the second offense be fined not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250); and

(3) For the third offense be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).

(b) In addition to fines, in the discretion of the court:

(1) For the first offense, his or her permit may be suspended not more than thirty (30) days;

(2) For the second offense, his or her permit may be suspended not more than sixty (60) days; and

(3) For the third offense or any subsequent offense, his or her grading and packing permit may be revoked.

(c) Public notice shall be made upon conviction of violation under this subchapter.



§ 20-58-205 - Employees of Arkansas Livestock and Poultry Commission -- Powers and duties.

All duties and functions required to be performed by the Arkansas Livestock and Poultry Commission under the provisions of this subchapter shall be performed by the commission or its authorized employees.



§ 20-58-206 - Arkansas Livestock and Poultry Commission -- Establishment of standards.

(a) The Arkansas Livestock and Poultry Commission shall establish standards for the grading, classification, and marking of shell eggs bought and sold by any person, firm, or corporation in the State of Arkansas.

(b) The standards shall, on the date of the sale to the consumer, conform to the minimum standards promulgated by the United States Department of Agriculture as defined in the "United States Standards, Grades and Weight Classes for Shell Eggs", authorized under 7 U.S.C. § 1624, effective July 11, 1952, and amendments thereto.

(c) The standards of quality of the United States Department of Agriculture are adopted as the standards of quality for the enforcement of this subchapter. Any egg described by the United States Department of Agriculture as being inedible shall be deemed inedible under the provisions of this subchapter.



§ 20-58-207 - Prohibited acts.

(a) No person, firm, or corporation shall sell, traffic in, or deliver to the retail or consuming trade any eggs unfit for human food.

(b) It shall be unlawful to:

(1) Prepare, pack, place, deliver for shipment, deliver for sale, load, ship, transport, sell in bulk or containers, or advertise by sign, placard, or otherwise any eggs for human consumption which are mislabeled or deceptive or that are or contain inedible eggs not denatured or eggs that have been incubated;

(2) Use descriptive terminology as to eggs that have not been graded and sized according to the standards set forth by the Arkansas Livestock and Poultry Commission; or

(3) Use descriptive terminology such as "fresh", "farm", "country", etc. or to represent the same to be "fresh" any eggs excepting those eggs that meet the minimum requirements of Grade A or higher according to the standards set forth by the commission.

(c) No eggs shall be sold for resale to consumers below U.S. Consumer Grade B.

(d) All restaurants, hotels, hospitals, and other eating establishments which knowingly purchase, sell, serve, or use in food preparation eggs below U.S. Consumer Grade B quality will be in violation of this subchapter.



§ 20-58-208 - Display of grade and size required.

(a) All eggs advertised or displayed for sale for human food shall designate the correct grade and size. The designation shall also appear on the exterior of the container in which the eggs are offered for sale.

(b) Restaurants, hotels, and other eating places using eggs below "A" quality shall be required to display a placard of heavy cardboard of not less than eight inches by eleven inches (8'' x 11''), stating the quality and weight of the eggs used by the establishment in a location where it can easily be seen by the customers or, in lieu thereof, place this information on the menu.



§ 20-58-209 - Packing and grading permit.

(a) All packing and grading permits shall be conspicuously posted in the place of business to which they apply.

(b) The permit year shall be twelve (12) months or any fraction thereof beginning July 1 and ending June 30 of each year.

(c) No permit shall be transferable, but it may be moved from one (1) place to another with the consent of the Arkansas Livestock and Poultry Commission.

(d) No person shall operate a shell egg processing plant and egg candling room or an egg breaking plant before the plant or room has been approved by the commission or its authorized agent and a permit issued.



§ 20-58-210 - Refrigeration of eggs -- Temperature and labeling requirements.

(a) All shell eggs packed in containers for the purpose of resale to consumers shall be stored and transported under refrigeration at an ambient temperature no greater than forty-five degrees Fahrenheit (45 degrees F) or seven and two-tenths degrees Celsius (7.2 degrees C).

(b) All shell eggs that are packed into containers for the purpose of resale to the consumer shall be labeled with the following statement: "Keep refrigerated at or below 45 degrees Fahrenheit".

(c) Every person, firm, or corporation selling eggs for the purpose of resale to the consumer must store and transport shell eggs under refrigeration at an ambient temperature no greater than forty-five degrees Fahrenheit (45 degrees F) or seven and two-tenths degrees Celsius (7.2 degrees C), and all containers of eggs must be labeled with the following statement: "Keep refrigerated at or below 45 degrees Fahrenheit". This includes retailers, institutional users, dealer-wholesalers, food handlers, transportation firms, or any person who delivers to the retail or consuming trade.

(d) Packers shall not be responsible for the interior quality of eggs unless all recommended handling procedures in this section are followed by all parties after the sale of the eggs by the packer.



§ 20-58-211 - Sales to retailers or manufacturers.

(a) Every person, firm, or corporation selling eggs to a retailer or manufacturer shall furnish an invoice showing the size and quality of the eggs according to the standards prescribed by this subchapter together with the name and address of the person by whom the eggs were sold.

(b) This invoice shall be retained for two (2) years.



§ 20-58-212 - Retail sales.

(a) Any and all eggs offered for sale at retail shall be prepackaged.

(b) All eggs offered for sale at retail shall be plainly marked as to grade and size with letters not less than three-eighths inch (3/8'') in height.

(c) Each container of eggs offered for sale at retail shall bear on the exterior of the container the following:

(1) The identity of the packer must be by registry of United States Department of Agriculture plant number or by state permit number or name of packer;

(2) The date the eggs were packed; and

(3) The correct grade and size of the eggs.



§ 20-58-213 - Possessor of eggs deemed owner -- Exceptions.

All eggs shall be considered the property of the person in whose possession they are found except those in the custody of common carriers or a public warehouse where the owner is identified by record.



§ 20-58-214 - Enforcement.

(a) (1) The Arkansas Livestock and Poultry Commission shall enforce the provisions of this subchapter and is authorized to make and promulgate such regulations as may be necessary thereto.

(2) The regulations shall be publicized and become effective ninety (90) days after adoption.

(b) (1) The commission and its authorized employees or agents are authorized to enter any store, vehicle, market, or any other business or place where eggs are bought, stored, sold, offered for sale, or processed. The commission is authorized to make such inspections as needed of eggs to determine if the grades of the eggs conform to grades as labeled on the exterior of the container.

(2) If the inspection determines that the eggs in the container do not conform to the grade as labeled on the exterior of the container, the commission or its employees or agents are authorized to examine the invoices and such other records as are needed to determine the cause and place of the violation of the regulation of this subchapter.

(c) The commission and its authorized employees shall have the power to stop sale of and impound for evidence any containers of eggs offered for sale which are in conflict with any provisions of this subchapter.



§ 20-58-215 - Inspection fees.

(a) For the purpose of financing the administration and enforcement of this subchapter, the State of Arkansas, through the Arkansas Livestock and Poultry Commission, shall collect an inspection fee from the processor, packer, or dealer-wholesaler, or from any of them.

(b) The inspection fee and annual permit fee will be set by the commission after review and consultation with the Arkansas Poultry Federation for all shell eggs and egg products processed or sold in the State of Arkansas.

(c) All fees, interest, penalties, or costs collected by the commission as authorized in this section shall be deposited in the State Treasury within thirty (30) days of collection thereof.

(d) Upon receipt of the funds, the Treasurer of State shall, after deducting therefrom the collection charge authorized by law, credit the net amount thereof to the credit of the fund to be known as the Poultry and Egg Grading Fund, to be used for consumer merchandising, consumer education, maintenance, operation, and other expenses of all functions imposed by the provisions of this subchapter.



§ 20-58-216 - Audits.

(a) Annual audits of all permit holders, including out-of-state permit holders, will be performed by the Arkansas Livestock and Poultry Commission to ensure proper reporting of egg inspection fees.

(b) (1) Travel expenses incurred in conducting out-of-state audits are to be reimbursed to the commission by out-of-state permit holders.

(2) The State of Arkansas' out-of-state daily allowance for meals and lodging will be the maximum amount reimbursable, plus travel expenses to and from locations of permit holders.









Chapter 59 - Milk And Dairy Products

Subchapter 1 - -- General Provisions

§ 20-59-101 - Division of Sanitarian Services -- Regulatory powers and duties.

(a) The Division of Sanitarian Services shall assume all regulatory duties, powers, and responsibilities now exercised by the various city or county health departments of the State of Arkansas pertaining to production and distribution of Grade "A" milk and milk products.

(b) The division shall provide permits and inspection and laboratory services to all the milk producers, processors, and distributors.



§ 20-59-102 - Division of Sanitarian Services -- Ownership of Little Rock Milk Program assets.

The Division of Sanitarian Services may accept ownership of any or all office equipment, laboratory equipment, automobiles, and fund balances as may be made available from the Little Rock Milk Program.






Subchapter 2 - -- Regulation of Manufacture and Sale Generally

§ 20-59-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) Milk. (A) "Whole milk" means the lacteal secretion obtained by the complete milking of one (1) or more healthy cows, properly fed and kept, excluding that obtained within fifteen (15) days before or five (5) days after calving or such longer period as may be necessary to render the milk practically colostrum free, and when offered for sale must contain not less than three and one-fourth percent (31/4%) of butterfat, and eight and one-fourth percent (81/4%) solids not fat;

(B) Milk for manufacturing purposes may contain less than three and one-fourth percent (31/4%) of butterfat but must be delivered pure, sweet, and clean;

(C) "Skimmed milk" means milk from which a sufficient portion of milk fat has been removed to reduce its milk fat percentage to less than three and one-fourth percent (31/4%); and

(D) "Cream" means that portion of milk rich in butterfat which rises to the surface of the milk on standing or is separated from it by centrifugal force, containing not less than eighteen percent (18%) of butterfat;

(2) Dairy Products. "Dairy products or milk products" means the pure, clean, and wholesome milk, cream, pure milk fat, butter, cheese, ice cream, ice cream mix, evaporated milk, skimmed milk, condensed milk, sweetened condensed milk, condensed skimmed milk, sweetened condensed skimmed milk, dried milk, dried skimmed milk, or any derivatives of milk or combination of products made from milk;

(3) Cheese. (A) "Cheese" means the product made from the separated curd obtained by coagulating the casein of milk, skimmed milk, or milk enriched with cream. The coagulation is accomplished by means of rennet or other suitable enzyme, lactic fermentation, or by a combination of any two (2) processes. The curd may be modified by heat, pressure, ripening ferments, special molds, or suitable seasoning. Certain varieties of cheese are made from the milk of animals other than the cow, and any cheese defined in this subchapter may contain added coloring matter. The name "cheese" unqualified means cheddar cheese, American cheese, or American cheddar cheese;

(B) "Cheddar cheese", or "American cheese", "American cheddar cheese" means the cheese made by the cheddar process from heated and pressed curd obtained by the action of rennet on milk. It contains not more than thirty-nine percent (39%) water and in the water-free substance, not less than fifty percent (50%) of milk fat;

(C) "Skim milk cheese" means cheese made from milk, the finished product of which contains less than fifty percent (50%) of butterfat based on the moisture-free substance or contains more than thirty-nine percent (39%) moisture;

(D) "Pasteurized cheese" or "pasteurized-blended cheese" means the pasteurized product made by comminuting and mixing, with the aid of heat and water, one (1) or more lots of cheese into a homogeneous, plastic mass. The unqualified name "pasteurized cheeses" or "pasteurized-blended cheese" is understood to mean pasteurized cheddar cheese or pasteurized blended cheddar cheese and applies to a product which conforms to the standard for cheddar cheese. Pasteurized cheese or pasteurized-blended cheese, bearing a varietal name, is made from cheese of the variety indicated by the name and conforms to the limits for fat and moisture for cheese of that variety;

(E) "Process cheese" means the modified cheese made by comminuting and mixing one (1) or more lots of cheese into a homogeneous plastic mass, with the aid of heat, with or without the addition of water, and with the incorporation of not more than three percent (3%) of a suitable emulsifying agent. The name "process cheese", unqualified, is understood to mean process cheddar cheese and applies to a product which contains not more than forty percent (40%) water and, in the water-free substance, not less than fifty percent (50%) milk fat. Process cheese, qualified by a varietal name, is made from cheese of the variety indicated by the name and conforms to the limits for fat and moisture for cheese of that variety;

(F) "Casein" means that product made from skimmed milk or buttermilk, obtained by precipitating the casein by the addition of acids or whey. The casein may be subsequently washed, ground, and dried; and

(G) "Whey" means the product remaining after the removal of fat and casein from milk in the process of cheese making;

(4) Ice Cream -- Frozen Desserts and Drinks. (A) "Frozen desserts" means ice cream, ice cream mix, frozen malted milk, frozen custard, ice milk, milk sherbets, ice or ice sherbets, and imitation ice cream as defined in this subchapter when manufactured for commercial purposes;

(B) "Ice cream" means the pure, clean, frozen product made from a combination of two (2) or more of the following ingredients: milk products, eggs, egg products, water, and sugar with harmless flavoring and with or without harmless coloring and with or without added stabilizer composed of wholesome edible material. It contains not more than one-half of one percent (1/2 of 1%) by weight of stabilizer, not less than ten percent (10%) by weight of milk fat, and not less than eighteen percent (18%) by weight of total milk solids. However, when fruit, fruit juices, nuts, cocoa or chocolate, chocolate syrup, maple syrup, cakes or confections, or other wholesome pure food products are used for the purpose of flavoring, then it shall not contain less than ten percent (10%) by weight of milk fat and not less than eighteen percent (18%) by weight of total milk solids, except for such reduction in milk fat and in total milk solids, as is due to the addition of the flavoring. In no such case shall it contain less than eight percent (8%) by weight of milk fat nor less than fourteen percent (14%) by weight of total milk solids. In no case shall any ice cream contain less than one and six-tenths pounds (16/10 lbs.) of total food solids per gallon;

(C) "Ice cream mix" means a product which results from the mixture of pure clean dairy products, sugar, and other products allowed in the use of ice cream and with or without harmless flavoring and coloring. In no case shall ice cream mix contain less than ten percent (10%) by weight of milk fat and not less than eighteen percent (18%) by weight of total milk solids. When fruit, nuts, cocoa or chocolate, maple syrup, cakes, or confections are used for the purpose of flavoring, then it shall not contain less than ten percent (10%) by weight of milk fat and not less than eighteen percent (18%) by weight of total milk solids, except for such reduction in milk fat and in total milk solids as is due to the addition of the flavoring, but in no case shall it contain less than eight percent (8%) by weight of milk fat nor less than fourteen percent (14%) by weight of total milk solids;

(D) "Frozen malted milk" means the pure, clean, semifrozen product made from the combination of milk products, malted milk, and one (1) or more of the following ingredients: eggs, sugar, dextrose, and honey, with or without flavoring and coloring and with or without edible gelatin or vegetable stabilizer; and in the manufacture of which freezing has been accompanied by agitation of the ingredients. It contains not more than one-half of one percent (1/2 of 1%) by weight of edible gelatin or vegetable stabilizer, not less than three percent (3%) by weight of milk fat, nor more than ten percent (10%) by weight of total milk solids, and not less than one-half of one percent (1/2 of 1%) by weight of malted milk. In no case shall frozen malted milk contain less than one and three-tenths pounds (13/10 lbs.) of total food solids per gallon;

(E) "Fountain malted milk" means the pure, clean, semifrozen product made from the combination of milk products, malted milk, and one (1) or more of the following ingredients: eggs, sugar, dextrose, and honey, with or without flavoring and coloring and with or without edible gelatin or vegetable stabilizer; and it contains not more than one-half of one percent (1/2 of 1%) by weight of edible gelatin or vegetable stabilizer, not less than four percent (4%) by weight of milk fat, not less than twelve percent (12%) by weight of total milk solids, and not less than one-half of one percent (1/2 of 1%) by weight of malted milk;

(F) "Frozen custard" means French ice cream, French custard ice cream, ice custard, parfaits, and similar frozen products. Frozen custard is a clean wholesome product made from a combination of two (2) or more of the following ingredients: milk products, eggs, water, and sugar, with harmless flavoring and with or without harmless coloring and with or without added stabilizers composed of wholesome edible material. It contains not more than one-half of one percent (1/2 of 1%) by weight of stabilizer, not less than ten percent (10%) by weight of milk fat, and not less than fourteen percent (14%) by weight of total milk solids. Frozen custard shall contain not less than two and one-half (21/2) dozen of clean, wholesome egg yolks, or three-fourths pounds (3/4 lbs.) of wholesome, dry egg yolk containing not to exceed seven percent (7%) of moisture, or one and one-half pounds (11/2 lbs.) of wholesome frozen egg yolk containing not to exceed fifty-five percent (55%) of moisture, or the equivalent of egg yolk in any other form, for each ninety pounds (90 lbs.) of frozen custard. In no case shall any frozen custard contain less than one and six-tenths pounds (16/10 lbs.) of total food solids per gallon;

(G) "Ice milk" means the pure, clean, frozen product made from a combination of two (2) or more of the following ingredients: milk products, eggs, water, and sugar, with harmless flavoring and with or without added stabilizer composed of wholesome, edible material, and with or without harmless coloring. It contains not more than one-half of one percent (1/2 of 1%) by weight of stabilizers, not less than three percent (3%) and not more than ten percent (10%) by weight of milk fat and not less than fourteen percent (14%) by weight of total milk solids. In no case shall any ice milk contain less than one and three-tenths pounds (13/10 lbs.) of total food solids per gallon;

(H) "Milk sherbet" means the pure, clean, frozen product made from milk products, water, and sugar, with harmless fruit, fruit acid, or fruit juice flavoring, and with or without harmless coloring, and with not less than thirty-five hundredths of one percent (35/100 of 1%) of acid as determined by titrating with standard alkali and expressed as lactic acid, and with or without added stabilizer composed of wholesome, edible material. It contains not less than four percent (4%) by weight of milk solids;

(I) "Ice or ice sherbet" means the pure, clean, frozen product made from water and sugar with harmless fruit or fruit juice flavoring, with or without harmless coloring and with or without milk products and with not less than thirty-five hundredths of one percent (35/100 of 1%) of acid as determined by titrating with standard alkali and expressed as lactic acid, and with or without added stabilizer composed of wholesome, edible material. It contains less than four percent (4%) by weight of milk solids; and

(J) "Imitation ice cream" means any frozen substance, mixture, or compound, regardless of the name under which it is represented, which is made in imitation or semblance of ice cream or is prepared or frozen as ice cream is customarily prepared or frozen, and which is not ice cream, frozen custard, ice milk, frozen malted milk, sherbet, or ice as defined in this law. No person shall sell imitation ice cream. However, "mellorine" and "mellorine mix" defined in subdivision (4)(J)(i)(a) of this section shall not be construed to be "imitation ice cream", and nothing in this subchapter shall be construed to prevent or prohibit the manufacture or sale of "mellorine" and "mellorine mix" as defined:

(i) (a) Description. (1) Mellorine is a food produced by freezing, while stirring, a pasteurized mix consisting of safe and suitable ingredients, including, but not limited to, milk-derived nonfat solids and animal or vegetable fat, or both, only part of which may be milk fat. Mellorine is sweetened with nutritive carbohydrate sweetener and is characterized by the addition of flavoring ingredients. Mellorine mix is a mix composed of the ingredients which are frozen to produce mellorine;

(2) Mellorine contains not less than one and six-tenths pounds (16/10 lbs.) of total solids to the gallon, and weighs not less than four and one-half pounds (41/2 lbs.) to the gallon. Mellorine mix contains not less than three and two-tenths pounds (32/10 lbs.) of total food solids and shall weigh not less than nine pounds (9.0 lbs.) per gallon. Mellorine or mellorine mix contains not less than six percent (6%) fat and two and seven-tenths percent (27/10%) protein having a protein efficiency ratio (PER) not less than that of whole milk protein (one hundred eight percent (108%) of casein) by weight of the food, exclusive of the weight of any bulky flavoring ingredients used. In no case shall the fat content of the finished food be less than four and eight-tenths percent (48/10%) or the protein content be less than two and two-tenths percent (22/10%). The protein to meet the minimum protein requirements shall be provided by milk solids, not fat or other milk-derived ingredients; and

(3) When calculating the minimum amount of fat and protein required in the finished food, the solids of chocolate or cocoa used shall be considered a bulky flavoring ingredient. In order to make allowance for additional sweetening ingredients needed when certain bulky ingredients are used, the weight of chocolate or cocoa solids used may be multiplied by two and one-half (21/2); the weight of fruit or nuts used may be multiplied by one and four-tenths (14/10); and the weight of partially or wholly dried fruits or fruit juices may be multiplied by appropriate factors to obtain the original weights before drying and this weight may be multiplied by one and four-tenths (14/10);

(b) Fortification. Vitamin A is present in a quantity which will ensure that forty (40) international units (IU) are available for each gram of fat in mellorine or mellorine mix within limits of good manufacturing practice;

(c) Methods of Analysis. Fat and protein content and the protein efficiency ratio shall be determined by the following methods contained in the latest edition of Official Methods of Analysis of the Association of Official Analytical Chemists;

(1) Fat content shall be determined by either the Babcock method or such method of testing as may be approved by the American Association of Agricultural Chemists or the American Dairy Science Association;

(2) Protein content shall be determined by one (1) of the following methods: "Nitrogen -- Official Final Action", Kjeldahl Method, Section 16.226, or Dye Binding Method, Section 16-227; and

(3) Protein efficiency ratio shall be determined by this method: "Biological Evaluation of Protein Quality -- Official Final Action" Sections 39-166 -- 39-170;

(d) Nomenclature. The name of the food is "mellorine". The name of the mix which is frozen to produce mellorine is "mellorine mix". The name of the food or mix on the label shall be accompanied by a declaration indicating the presence of characterizing flavoring; and

(e) Label Declaration. The common or usual name of each of the ingredients used shall be declared on the label, except that sources of milk fat or milk solids not fat may be declared, in descending order of predominance, either by the use of the term "milk fat" or "nonfat milk";

(ii) For the purpose of this definition and standard of identity, food fats are edible natural fats derived from vegetable sources including only such milk fat as is normally contained in the products enumerated in subdivision (iii) of this section. Harmless optional ingredients may be used to prevent fat oxidation in an amount not exceeding five one-thousandths of one percent (5/1000 of 1%) of the weight of the fat used. No edible vegetable oil shall be used which does not meet the standards prescribed by the federal Food, Drug, and Cosmetic Act;

(iii) "Milk solids not fat" shall mean and include skim milk, evaporated or condensed concentrated skim milk, superheated condensed skim milk, sweetened condensed skim milk, nonfat dry milk solids, edible dry whey, cheese whey, sweet cream buttermilk, whether fluid, condensed, or dried, and any of the foregoing products from which all or a portion of the lactose has been removed after crystallization or the lactose has been converted to simple sugars by hydrolysis;

(iv) "Sugar" or "other sweeteners" shall mean and include sugar, liquid sugar, dextrose, which is paste or syrup, invert sugar, lactose, corn sugar, dried or liquid corn syrup, maple sugar, honey, brown sugar, malt syrup, dried malt extract, and molasses, other than blackstrap;

(v) "Flavors" shall mean and include:

(a) Natural food flavoring;

(b) Artificial food flavoring;

(c) Fruit juice, which may be sweetened and thickened with stabilizer;

(d) Chocolate;

(e) Cocoa;

(f) Fruit which may be fresh, frozen, canned, concentrated, shredded, pureed, comminuted, or dried and which may be sweetened, thickened with stabilizer, and may be acidulated with citric, tartaric, malic, lactic, or ascorbic acid;

(g) Nut meats; and

(h) Confectionery; and

(vi) "Stabilizers" shall mean and include gelatins, algin, extractive of Irish moss, psyllium seed husk, agar-agar, gum acacia, gum karaya, locust bean gum, gum tragacanth, cellulose gum, guar seed, gum, monoglycerides, or diglycerides, both of fat-forming fatty acids or other harmless stabilizer or emulsifier;

(5) Miscellaneous Products. Varieties, types, and kinds of milk and dairy products which are not defined in this section shall be manufactured and marketed under the standards of composition promulgated by the federal Bureau of Standards of the United States Food and Drug Administration, or may be promulgated by the Director of the Department of Health under authority vested in him or her to make and promulgate rules and regulations;

(6) Pasteurization. "Pasteurization" is defined to mean the heating of every particle of the milk, cream, ice cream mix, or milk products used in the manufacture of ice cream or butter to a temperature of at least one hundred forty-five degrees Fahrenheit (145 degrees F) and held at the temperature for thirty (30) minutes, provided that any other method of pasteurization which has been proved of equal value may be used when approved by the American Dairy Science Association. Frozen dessert pasteurization vats shall be provided with recording thermometers and charts filed for record;

(7) Condensed or Evaporated Milk. (A) "Condensed milk", "evaporated milk", or "concentrated milk" is that product resulting from the evaporation of a considerable portion of the water from whole, fresh, clean milk, and contains, all tolerances being allowed for, not less than twenty-five and one-half percent (251/2%) of total solids and not less than seven and nine-tenths percent (79/10%) of milk fat;

(B) "Sweetened condensed milk", "sweetened evaporated milk", or "sweetened concentrated milk" is the product resulting from the evaporation of a considerable portion of the water from whole, fresh, clean milk, to which sugar or sucrose has been added. It contains, all tolerances being allowed for, not less than twenty-eight percent (28%) of total milk solids and not less than eight percent (8%) of milk fat;

(C) "Condensed skimmed milk", "evaporated skimmed milk", or "concentrated skimmed milk" is the product resulting from the evaporation of a considerable portion of the water from skimmed milk which contains, all tolerances being allowed for, not less than twenty percent (20%) of milk solids; and

(D) "Sweetened condensed skimmed milk", "sweetened evaporated skimmed milk", or "sweetened concentrated skimmed milk" is the product resulting from the evaporation of a considerable portion of the water from skimmed milk to which sugar or sucrose has been added. It contains, all tolerances being allowed for, not less than twenty-eight percent (28%) of milk solids;

(8) Butter. (A) "Butter" is the food product usually known as butter and which is made exclusively from milk or cream or both with or without common salt and with or without additional coloring matter to contain not less than eighty percent (80%) by weight of milk fat, all tolerances being allowed for;

(B) "Renovated or process butter" is the product made by melting butter and reworking, without the addition or use of chemicals or any substances except milk, cream, or salt, containing not less than eighty percent (80%) of butterfat or made in accordance with such standards as shall be established by the United States Food and Drug Administration. Provided, that the amount of butterfat in the product of any one (1) manufacturer, or in any given quantity of butter, renovated, or process butter, shall be ascertained in the following manner:

(i) Three (3) samples shall be taken from three (3) different packages of any one (1) manufacturer or from any one (1) tub or churning of butter and a careful analysis made by the official method adopted by the Association of Agricultural Chemists; and

(ii) If this analysis shall show less than eighty percent (80%) of butterfat, butter or process butter thus analyzed shall be deemed adulterated butter, and the manufacturer shall be deemed guilty of a misdemeanor, and then the butter must be reworked before again being offered for sale;

Renovated or process butter may also contain harmless coloring matter.

(9) Cream. (A) "Sour cream" is cream, the acidity of which is more than two-tenths of one percent (2/10 of 1%), expressed as lactic acid;

(B) "Sweet cream" when bought and sold for butter manufacturing purposes only, on a butterfat basis, shall consist of fresh, clean, fine-flavored cream, the acidity of which does not exceed two-tenths of one percent (2/10 of 1%) calculated as lactic acid;

(C) "First grade cream" when bought and sold for butter manufacturing purposes only, on a butterfat basis, shall consist of cream that is smooth, clean, free from undesirable odors and flavors, and shall contain not less than twenty-five percent (25%) of butterfat;

(D) "Second grade cream" when bought and sold for butter manufacturing purposes only, on a butterfat basis, shall consist of cream that is too old to grade as "first grade" and may contain objectionable flavors and odors in a moderate degree; and

(E) "Unlawful cream or milk" means cream or milk which contains dirt, filth, gasoline, kerosene, or other foreign matter, or which has been contaminated by insects, rodents, or other animals or that is stale, cheesy, rancid, putrid, decomposed, or is otherwise unfit for human consumption; and

(10) Miscellaneous Definitions. (A) "Dairy products plants" shall include all places where dairy products, as defined in this subchapter, are bottled, processed, frozen, or manufactured;

(B) "Milk or cream station" shall be considered to mean any place where milk or cream may be received or purchased and held for shipment or delivery to a dairy products plant;

(C) "Truck route" shall be considered to mean any person, as defined in subdivision (G) of this subdivision, collecting cream or milk from the producer for the purpose of manufacture into butter, cheese, ice cream, condensed or powdered milk, or for bottled purposes;

(D) "Field superintendent" shall be considered to mean any qualified person who is the authorized representative of any person, firm, company, or corporation engaged in buying, selling, or manufacturing dairy products and who has supervision over the procurement of raw materials to be manufactured into dairy products;

(E) "Station operator" shall be considered to mean any person who performs the act of sampling or testing milk, cream, or other dairy products, the test of which is to be used as a basis for making payment for the products;

(F) "Cream or milk grader" shall be considered to mean any person who shall have passed a satisfactory examination as to his qualifications and to have actually demonstrated his ability before the director or his or her assistants, to determine the quality of cream or milk purchased for the purpose of manufacture into dairy products; and

(G) The term "person" shall be considered to include an individual, or a partnership, corporation, or association.



§ 20-59-202 - Penalties.

Any person, firm, or corporation shall be guilty of a violation and shall be fined a sum not less than twenty-five dollars ($25.00) nor more than three hundred dollars ($300) if that person, firm, or corporation shall:

(1) Hinder, obstruct, or in any way interfere with the Director of the Department of Health or his or her deputies while discharging the duties of inspection;

(2) Obstruct or hinder in any way the director from carrying out the full meaning and intent of this subchapter;

(3) Refuse or fail to make the reports provided for by §§ 20-59-206 -- 20-59-211 and 20-59-214 -- 20-59-246;

(4) Refuse or neglect to conform to the rules and regulations of the Department of Health that have been published as provided in this subchapter regarding the care or condition of any animal kept for dairy purposes or for the sanitary conditions of any room, building, or place where dairy products are kept either for storage or for the purpose of sale and distribution; or

(5) Sell, exhibit, or offer for sale any dairy product that is adulterated.



§ 20-59-203 - Prosecutions.

All prosecutions brought for violations of the provisions of this subchapter shall be brought in any court having competent jurisdiction, and it shall be the duty of all prosecuting attorneys in whose county any violations may occur to attend and prosecute those cases, and for so doing they shall be entitled to the same fees as are now provided for like service in the same court.



§ 20-59-204 - State Board of Health -- Appointment of deputies -- Regulations and standards.

(a) (1) The State Board of Health is authorized and empowered to appoint such deputies and office assistants as in its judgment may be deemed necessary to fully carry out the provisions of this subchapter.

(2) The board is authorized and empowered to fix their compensation and to have full and complete control and supervision over them.

(b) The board is further authorized, when not inconsistent with this subchapter, to formulate and prescribe such reasonable rules and regulations and define and establish standards for dairy products included in this subchapter as may be deemed necessary to accomplish the purpose of this subchapter.



§ 20-59-205 - Right of review.

(a) It shall be the duty of the State Board of Health and it is authorized and empowered through its constituted officers and agents as set out in this section to perform the following acts. However, any aggrieved party shall have the right to apply to the circuit court in the county of his or her residence for a review of any summary action on the part of the board or its agents and for this purpose service of process upon the Director of the Department of Health at any place in this state shall constitute valid service in the application for review:

(1) Inspection of Plants. To inspect or cause to be inspected, as often as may be deemed practicable, all dairy products plants or any other places where dairy products are produced, manufactured, frozen, processed, kept, handled, stored, or sold within this state;

(2) Production and Sale Prohibited. To prohibit the production and sale of unclean, adulterated, unwholesome milk, cream, or other dairy products;

(3) Condemnation for Food. To condemn for food purposes by denaturing with harmless coloring all unclean or unwholesome dairy products wherever they may find those products;

(4) Samples. To take samples anywhere of any dairy products or imitation thereof and cause the samples to be analyzed or satisfactorily tested according to the method of the Association of Official Agricultural Chemists in force at the time. The analyses or tests shall be preserved and recorded;

(5) Right of Entry. To enter during business hours all dairy products plants or other places where dairy products are manufactured, produced, frozen, processed, stored, sold, or kept for sale or transportation in order to perform their official duties;

(6) Price of Cream or Butterfat. (A) To require that no person, firm, corporation, or association shall buy or offer to buy cream or butterfat for butter-making purposes without displaying the price to be paid for cream or butterfat according to grade of cream.

(B) The price shall be posted and displayed continuously during the business hours of the person, firm, or corporation buying cream, and the price, according to grade of cream, shall include all premiums and bonuses, if any, in letters and figures not less than two inches (2'') in height in such manner or place so that the price posted shall be plainly visible from the street in front of the building or place in which the purchase is made.

(C) It shall be deemed a violation hereof if there is:

(i) A failure on the part of the person, firm, corporation, or association, its agent, servant, or employee, to post the prices; or

(ii) A buying of cream or butterfat at a price different from that which is posted.

(D) All persons, firms, corporations, or associations, their agents, servants, or employees shall keep a record in their respective cream stations of the time and date on or at which changes in prices are made and posted.

(E) However, nothing in this subdivision shall be construed as to forbid or prevent:

(i) Incorporated cooperative associations from paying annually earned patronage dividends according to the statutes and decrees under which they are organized; or

(ii) Corporations paying annual dividends according to the statutes and decrees under which they are incorporated;

(7) Subpoenas. (A) To issue subpoenas requiring the appearance of witnesses and the production of books, papers, reports, and records before the board or the director, in all cases where sufficient evidence of violation of this subchapter is filed with the director. The director shall have power to administer oaths with like effect as is done in courts of law in this state.

(B) It shall be the duty of any circuit court or the judge thereof upon application to issue an attachment for the witnesses and compel their attendance before the board or the director, to give testimony upon such matters as shall be lawfully required by the official. The court or judge shall have power, in cases of refusal, to punish for contempt, as in other cases of refusal to obey the orders and process of the court;

(8) Tests. (A) To test milk, cream, and other dairy products for the purpose of ascertaining the percentages of butterfat or other ingredients contained therein.

(B) If the director or any of his deputies shall find upon testing that there is a variance of more than one percent (1%) of butterfat in a cream test or two-tenths of one percent (2/10 of 1%) in a milk test between his or her test and that made by any person engaged in buying or selling milk, cream, or other dairy products for the basis of payment, the director or deputy shall cause his or her test to be verified and substantiated by a recognized laboratory. If the chemist shall find that the test made by the director or deputy is correct, the test thus made and verified shall be admitted in evidence in all prosecutions for violation of this section. The director is authorized to recall and cancel the testor's permit of the person thus making false tests or to bring criminal action against the person, or both;

(9) Carrier Regulations. (A) To forbid and prevent any common carrier to neglect or fail to remove or ship from its depot, within twenty-four (24) hours of its arrival there for shipment, any milk, cream, or other dairy products left at that depot for transportation.

(B) Railway and express companies and other common carriers shall provide and utilize sanitary ventilated rooms or canvas covers at depots or transfer points for the protection from extreme temperatures, of all milk, cream, and ice cream received for shipment, and not allow merchandise of a contaminating nature to be stored on or with the cream.

(C) Truck route operators shall protect milk and cream from extreme temperatures and unsanitary conditions during transportation by proper covering and separation to prevent contamination from other transportation products;

(10) Cans or Packers at Depot. To forbid and prevent milk or cream cans or ice cream packers to remain at a railroad or truck depot longer than forty-eight (48) hours from the date of their arrival, excepting individual farm shipments;

(11) Branded Containers. (A) To forbid and prevent the use of any branded or registered cream can or milk can, ice cream, or frozen dessert packer or container for any other purpose than the handling, storing, or shipping of milk, cream, or frozen dessert.

(B) It shall be unlawful for any person or carrier other than the rightful owner, except with written consent of the owner thereof, to use, transport, or deliver any milk or cream can, whether filled with cream or milk or empty, or frozen dessert container, whether filled with frozen dessert or empty, to other than the rightful owner if the receptacle is marked with the brand or trademark of the owner, the brand or trademark being registered according to law with the Secretary of State;

(12) Alteration of Brand -- Return of Containers. (A) To forbid and prevent any person other than the rightful owner thereof to in any way alter the mark or brand or ownership identification on any milk or cream can or other dairy receptacle without written consent of the owner.

(B) Every person, firm, or corporation purchasing frozen desserts in cans and shipping bags which are to be returned to the manufacturer shall cause the cans to be washed and cleaned as soon as emptied, and the bags stored in a dry place, or returned at once;

(13) Samples of Frozen Desserts. To take samples of frozen desserts, ice cream, or other frozen dairy products for official test at the factory where desserts are frozen or from an unopened container of frozen desserts or other frozen dairy products, according to a method approved by the American Association of Agricultural Chemists or the American Dairy Science Association;

(14) Containers Used for Other Purposes. To forbid and prevent the sale or storage of milk, cream, or other dairy products in milk or cream cans which have previously contained kerosene, gasoline, turpentine, oil, or products or by-products of a similar nature; and

(15) Dairy Product Definitions and Standards of Identity and Labeling Requirements. (A) The board shall adopt the definitions and standards of identity for milk, milk products, cheeses, and frozen desserts found at 21 C.F.R., Parts 131, 133, and 135, and shall adopt any amendments or additions made thereunder. The board may adopt definitions and standards of identity of milk products, cheeses, and frozen desserts if they are not found at 21 C.F.R. All packages enclosing milk, milk products, cheeses, and frozen desserts shall be labeled in accordance with the federal Food, Drug, and Cosmetic Act and the Fair Packaging and Labeling Act, and regulations promulgated thereunder.

(B) Provided, that the board shall not change, correct, adopt, or promulgate rules or regulations or other health code standards pertaining to the dairy industry of Arkansas, as defined in this section, until such changes have been reviewed by active Arkansas milk producers marketing agents, herein referred to as the "agents", and by the Arkansas Dairy Products Association, hereinafter referred to as the "association", in regular or especially called meetings of the agents and the association, or the governing bodies thereof. However, if meetings of the agents and the association are not held within thirty (30) days after a written notice by the board of intent to change, correct, adopt, or promulgate rules and regulations, the review of the agents and the association shall be deemed waived.

(C) Notice as required by this subsection shall be given in writing by ordinary mail, or be hand delivered, to the agents and to the director of the association.

(D) The Director of the Department of Health or the board may change, correct, adopt, or promulgate rules and regulations pertaining to the dairy industry of Arkansas in times of emergency or natural disaster without notice to the agents and the association.

(E) As used in this subchapter, the term "dairy industry of Arkansas" means Grade "A" milk plants, milk manufacturing plants, ice cream plants, milk producers, milk producer-distributors, milk haulers, milk distributors, dairy farms, receiving stations, and transfer stations.

(b) Nothing in this subchapter shall be construed to deprive any city of the first class or city of the second class of any of its police powers now or hereafter granted.

(c) Nothing in this section or in any other section of this subchapter shall be construed as authorizing or directing in any fashion the board to assume, to take over, or to discharge exclusively any of the functions and duties or responsibilities customarily performed by cities of the first class or cities of the second class, operating under and enforcing an ordinance approved by the Department of Health dealing with dairy or other sanitary milk inspection work or the bacteriological sampling of milk.

(d) The duties discharged under the terms of this subchapter shall be discharged insofar as is practicable and reasonable in cooperation with the municipal authorities wherever such authorities exist.



§ 20-59-206 - Dairy plant license.

(a) A dairy products plant manufacturing, processing, or packaging any dairy products other than those listed in § 20-59-207 as frozen desserts shall be required to have a dairy plant license.

(b) Every person buying or receiving milk, cream, or dairy products for manufacturing, processing, or packaging shall be required to procure from the Director of the Department of Health an annual dairy plant license for each location where milk, cream, or dairy products are received for the purpose of manufacturing, processing, or packaging.

(c) License fees for plant licenses shall be as follows:

(1) For a plant purchasing fluid milk, the fee shall be based on the pounds of fluid milk received the previous year: Click here to view image.

(2) For a plant receiving cream, the fee shall be based on pounds of butterfat received the previous fiscal year: Click here to view image.



§ 20-59-207 - Frozen dessert manufacturer's license.

(a) For purposes of licensing, a dairy plant manufacturing or packaging frozen dessert such as ice cream, ice cream mix, ice milk, ice milk mix, frozen malted milk, frozen custard, ice or ice sherbets, and novelties shall be licensed as a frozen dessert manufacturer.

(b) Any person making frozen dessert for sale shall be required to procure from the Director of the Department of Health an annual frozen dessert manufacturer's license for each location or plant where frozen dessert is manufactured.

(c) License fees for frozen dessert manufacturers' licenses shall be based on the gallons of mix or the finished products manufactured or sold the previous year. License fees shall be based on previous year's production: Click here to view image.



§ 20-59-208 - Receiving or transfer plant license.

(a) Any plant where fluid milk or cream not in consumer packages is received on consignment or otherwise, stored, or transported but where packaging, processing, or manufacturing does not occur shall be required to have an annual receiving or transfer plant license for each location or plant where milk or cream is received.

(b) License fees for receiving or transfer plant licenses shall be as follows:

(1) The license fee for a receiving or transfer plant receiving fluid milk shall be one-half (1/2) the fee based on the schedule under § 20-59-206(c)(1).

(2) The license fee for a receiving or transfer plant receiving cream shall be one-half (1/2) the fee based on the schedule under § 20-59-206(c)(2);

(3) If a receiving or transfer plant receives both fluid milk and cream, the license fee shall be one-half (1/2) the fee based on a combination of schedules under § 20-59-206(c).



§ 20-59-209 - Mellorine manufacturer's license.

(a) For a mellorine plant making, processing, manufacturing, freezing, or packaging mellorine or mellorine mix, the method for determining the license fee for a mellorine manufacturer's license shall be based on the gallons of mix or the finished products manufactured or sold the previous year.

(b) License fees shall be based on the previous year's production: Click here to view image.



§ 20-59-210 - Sampler and grader license.

(a) Every person receiving or buying milk or cream on the basis of its chemical or physical constituents shall be, or have in his or her employ, in or on each milk transport tank truck, a licensed milk sampler and grader.

(b) Applications to become a licensed sampler and grader shall be made to the Director of the Department of Health upon such forms as he or she may prescribe.

(c) An annual license fee of ten dollars ($10.00) shall be required of each person who qualifies for a license.

(d) The license shall expire on April 1 of each succeeding year.

(e) In order to qualify for a license, the applicant shall satisfy the director, either by a written examination or otherwise, that he or she is honest and competent to do sampling work.

(f) An identification card stating his or her name and address and bearing the same number as his or her license shall be issued to him or her at the time his or her license is issued and shall be carried on his or her person at all times while on duty.



§ 20-59-211 - Milk tester license and fee.

(a) Every person receiving or buying milk or cream on the basis of its chemical or physical constituents shall be, or have in his or her employ, a licensed milk tester to make the official analysis, and no other person shall be allowed to make the tests in any creamery, cheese factory, milk depot, milk plant, ice cream factory, milk condensery, or similar plant where milk or cream is bought or received on a basis of its chemical or physical constituents.

(b) Application to become a licensed milk tester shall be made to the Director of the Department of Health upon such forms as he or she may prescribe.

(c) All licenses shall expire on the next succeeding April 1, and the fee shall be ten dollars ($10.00). The required fee shall accompany the application.

(d) If the applicant shall be found upon examination to be qualified and competent, the director shall issue to him or her a license.

(e) Licensed testers are also qualified and permitted to act as samplers.



§ 20-59-212 - Plant permits -- Cancellation, withdrawal, and suspension.

(a) Permits to operate milk, ice cream, and dairy product plants, as defined in §§ 20-59-206 -- 20-59-211, shall be issued for one (1) year and shall be cancelled, withdrawn, or suspended by the State Board of Health for failure to comply with any of the provisions of this subchapter after due notice in writing has been given and the licensee has been granted a hearing.

(b) Any licensee whose permit shall have been cancelled, withdrawn, or suspended as provided in subsection (a) of this section shall have the right of appeal from the action of the board to the circuit court of the county of his residence.



§ 20-59-213 - Dairy products from another state.

(a) It is required that all dairy products as defined by § 20-59-201(2) shipped into this state from another state shall meet the sanitary standards, definitions, and requirements of the Arkansas law and the rules and regulations promulgated by the State Board of Health.

(b) The board is authorized to establish acceptable reciprocal inspection authorities, interstate and intrastate, to properly enforce and administer this section in accordance with specifications and regulations adopted.

(c) A reasonable fee, to be determined by the board, shall be charged for all out-of-state inspections where reciprocal inspections are not available and cannot be negotiated.



§ 20-59-214 - Unlawful acts -- Insanitary plants.

It shall be unlawful to handle, process, freeze, or manufacture milk and dairy products except in sanitary dairy products plants and under sanitary conditions. Any dairy product plant in which dairy products of any kind are manufactured or any store or salesroom, excepting a store or salesroom where milk or milk products are sold at retail in final packaged form, depot, or other place where milk or any product of milk is handled or kept for sale shall be sanitary. Dairy products plants shall be considered insanitary:

(1) When milk, cream, or any product of either is received, purchased, or sold that does not meet the sanitary requirements set forth in this subchapter;

(2) When the utensils or apparatus that come in contact with milk or its products are not surfaced with glass, stoneware, glazed metal, tin, or other noncorrodible material and are not taken apart and thoroughly washed and sterilized by means of boiling water or super-heated steam or other means equally effective as proved by the American Association of Agricultural Chemists or the American Dairy Science Association. This must be done immediately following the completion of any processing operation or immediately following continued processing operations, and the utensils or apparatus must be suitably stored while not in use in such manner as to prevent contamination and sterilized upon reassembling just before the next day's operations. A plant shall also be considered insanitary if the cans or containers in which the milk, cream, or products of either are received, transported, or delivered are not thoroughly washed after emptying and before being sent out to be used again, or if any containers, utensils, apparatus, or equipment is used for any purpose other than that of handling milk and the products of milk. The transportation of dairy products not intended for human consumption in cans or containers used in the delivery of other milk products is expressly prohibited;

(3) When the floor is not constructed of or covered with nonabsorbent material or if the floor is so constructed as to permit the flowing of water, milk, or other liquids underneath or among the interstices of the floor, where fermentation and decay can take place or if the floor cannot be readily kept free from dirt and properly drained;

(4) When floor drains are not provided that will convey refuse milk, water, and sewage away to a point at least fifty (50) yards distant from the creamery or factory of dairy products or if any cesspool, privy vault, hog yard, slaughterhouse, manure, or any decaying vegetable or animal matter shall be so located as to permit foul odors to reach the creamery or other factory of dairy products or storeroom or depot where milk or its products are sold or handled or if the creamery or factory of dairy products is not adequately and conveniently supplied with water free of pollution with sewage or contamination with pathogenic bacteria unless the water is subjected to efficient chlorination or otherwise treated to make it safe for use in connection with the manufacture of food products. This subdivision shall not apply to cream stations as regards floor drains. However, it shall apply to cream stations in every other particular;

(5) When the creamery or factory of dairy products does not permit access of light and air sufficient to secure good ventilation;

(6) When any dairy products plant is not separated by solid partitions from living quarters or toilet facilities, except that a self-closing door may be used between living quarters and the dairy products plant and a vestibule may be used to connect toilet facilities;

(7) When all openings to the outer air are not provided with screens or other effective means so as to exclude flies and insects;

(8) When upon the floor or walls any milk or its products or any filth is allowed to accumulate or ferment, decay, or if the bodies or wearing apparel of persons employed, or coming in contact with any dairy products in a dairy products plant are unclean and not washed from time to time with reasonable frequency, and persons have a communicable disease, or if suitable toilet and lavatory facilities and clean towels are not provided for employees;

(9) When tight, sound, and cleanable walls and ceilings are not provided; or

(10) When supplies such as parchment paper, cartons, paper cans and bottles, fruits, nuts, egg products, flavoring, coloring, sugar, stabilizers, salt, and other materials and supplies used in the manufacture and packaging of dairy products are not stored, kept, and handled in such a way as to be free from contamination.



§ 20-59-215 - Unlawful acts -- False tests.

It shall be unlawful, in determining the value of milk, cream, or other dairy products by the use of the Babcock test, to give any false reading or in any way manipulate the test so as to give a higher or lower percent of butterfat than the milk, cream, or other dairy products actually contain, or to cause any inaccuracy in reading the percent of butterfat by securing from any quantity of milk, cream, or other dairy products to be tested an inaccurate sample for the test. The result of a test reported to the producer for the basis of the payment must be the same as the laboratory record of the test, all records to be in indelible pencil or ink and filed for a period of at least sixty (60) days. All samples of milk or cream, tests of which are to be used as a basis of payment, shall be kept in a cool place in tightly stoppered or tightly covered jars for at least twenty-four (24) hours after the test of the samples has been completed. Where Sundays and holidays intervene, samples shall be held for forty-eight (48) hours after completing the tests. Samples of whole milk shall be treated with proper preservatives to ensure accuracy of the test. Samples of milk for testing shall not be gathered over a period of more than sixteen (16) days, and the samples of milk shall be tested immediately after the period of gathering the samples.



§ 20-59-216 - Unlawful acts -- Improper method of testing.

It shall be unlawful to use other than the Babcock method or such method of testing as may be approved by the American Association of Agricultural Chemists or the American Dairy Science Association when testing milk or cream, the test of which is to be used as a basis for making payment for the milk or cream thus tested.



§ 20-59-217 - Unlawful acts -- Improper scales.

It shall be unlawful to use other than torsion balance scales or such scales as may be approved by the American Association of Agricultural Chemists or the American Dairy Science Association when weighing cream for testing, when the tests are to be used as a basis for making payment for the cream.



§ 20-59-218 - Unlawful acts -- Improper centrifuges.

It shall be improper to use other than standard types of centrifuges approved by the American Association of Agricultural Chemists or the American Dairy Science Association.



§ 20-59-219 - Unlawful acts -- Improper testing apparatus.

It shall be unlawful to use other than specifications for apparatus and chemicals and directions for testing milk and cream which conform to those adopted by the American Association of Agricultural Chemists or the American Dairy Science Association with such additions as are deemed advisable to make them applicable to the provisions of this subchapter. All types of test tubes, bottles, pipettes, instruments, or specified weights used in connection with testing or determining the value of milk, cream, or other dairy products by the use of the Babcock test shall be approved by the American Association of Agricultural Chemists or the American Dairy Science Association. Cream test weights shall be certified by the manufacturer as to accuracy and stamped on both top and bottom.



§ 20-59-220 - Unlawful acts -- Unclean instruments.

It shall be unlawful for any person to use any test tube, bottle, pipette, or instrument in connection with the test which is not perfectly clean.



§ 20-59-221 - Unlawful acts -- Improper temperature for tests.

It shall be unlawful to maintain milk and cream tests at temperatures other than one hundred thirty degrees Fahrenheit (130 degrees F) -- one hundred forty degrees Fahrenheit (140 degrees F), for at least five (5) minutes before the reading of the percent of butterfat is made and recorded. In maintaining this temperature, water shall be used, the water to extend above the butterfat column in the bottle neck.



§ 20-59-222 - Unlawful acts -- Improper reading of butterfat control.

It shall be unlawful to read the percent of butterfat in cream tests, without the correct use of gylmol or similar oils.



§ 20-59-223 - Unlawful acts -- Handling in insanitary places.

It shall be unlawful to handle milk, cream, butter, frozen desserts, or other dairy products in unclean or insanitary places, or in any insanitary manner, or to keep, store, or prepare for market any cream, milk, or other dairy products in the same enclosure with any hide or fur house, or any cow, horse, or hog barns or sheds, or other places where livestock or poultry are kept, housed, or handled, or in rooms or buildings used as gasoline or oil filling stations, except as the sealed final product. Cream or milk receiving and buying stations located in connection with produce houses where poultry or fur and hides, rabbits, etc. are purchased or in connection with restaurants or living quarters shall be separated by a solid wall such as plaster, brick, or tongue and groove or other tight lumber. Self-closing solid connecting doors may be used between cream rooms and other rooms provided that cream rooms are adequately ventilated. Inside walls and ceilings of cream stations shall be painted annually with light-colored waterproof paint. Where water systems are available, running water shall be provided for cleaning purposes. Cream rooms must be used exclusively for the handling of dairy products.



§ 20-59-224 - Unlawful acts -- Products of diseased animals -- Contaminated products.

It shall be unlawful in all cases to sell or offer for sale milk or cream from diseased or unhealthy animals, as certified to be unhealthy or diseased by the State Veterinarian; milk, cream, or any of their derivatives handled by any person suffering from or coming in contact with persons afflicted with any contagious disease; to sell or offer for sale any milk, cream, or any of their derivatives which have been exposed to contamination or into which may have fallen any insanitary articles or any foreign substance which would render the milk, cream, or the product manufactured therefrom, unfit for human consumption.



§ 20-59-225 - Unlawful acts -- Preservatives.

It shall be unlawful to sell or offer or expose for sale anywhere in this state, milk, cream, or other dairy products containing any preservatives of any kind whatsoever except common salt or sugar for flavoring purposes only or that shall not comply with the standards provided in this subchapter.



§ 20-59-226 - Unlawful acts -- Removing label of health officer.

It shall be unlawful to remove or deface any tags or labels which have been attached by the Director of the Department of Health or his deputies to a receptacle containing cream, milk, or other dairy products.



§ 20-59-227 - Unlawful acts -- Unpasteurized products.

It shall be unlawful to make and offer for sale butter or frozen desserts unless all dairy products used in their manufacture are pasteurized except in the case of butter made by a dairy farmer who produces a majority of the milk or cream he or she uses.



§ 20-59-228 - Unlawful acts -- Products below standard.

It shall be unlawful to sell, keep for sale, expose, or offer for sale any milk products or other dairy products which shall not conform at least to the minimum standards provided in this subchapter.



§ 20-59-229 - Unlawful acts -- Cream graded for buttermaking -- Price differential.

It shall be unlawful to purchase or receive cream for buttermaking purposes except on the basis of the following grades: Sweet cream, first grade and second grade. Every person shall buy or receive cream on a grade basis, and each grade shall be kept and shipped so as to arrive within forty-eight (48) hours after the date of purchase at a dairy products manufacturing plant. The cream shall be shipped in a separate can plainly marked to indicate the grade therein and the date graded, and the person buying or receiving the cream shall maintain a price differential between grades on a recognized established differential. This differential shall be a minimum of two cents (2cent(s)) per pound of butterfat between first grade cream and second grade cream.



§ 20-59-230 - Unlawful acts -- Mold or sediment test.

It shall be unlawful to purchase raw cream or milk without applying a mold or sediment test, monthly or more often if necessary, to each patron's cream or milk, whether purchased by truck route, cream station, direct shipment, or delivered directly to a dairy products plant.



§ 20-59-231 - Unlawful acts -- Empty cans inverted.

It shall be unlawful to fail to invert empty cream and milk cans on racks located inside of cream stations.



§ 20-59-232 - Unlawful acts -- Records of cream buyers -- Monthly reports.

It shall be unlawful for all cream buyers to purchase cream without keeping a careful record of all cream bought as first grade and second grade, and they shall render the report regularly to the creamery or factory receiving the cream. Creameries shall report the above information monthly, together with other cream purchase reports to the Director of the Department of Health on forms furnished them.



§ 20-59-233 - Unlawful acts -- Place of testing or grading -- Delivery to carrier in unwholesome condition.

It shall be unlawful for all persons collecting milk or cream on routes to do any sampling, testing, or grading en route. All sampling, testing, and grading must be done in a licensed milk or cream station or a dairy manufacturing plant. No pouring from one can to another shall be done except in a licensed milk or cream station or a dairy manufacturing plant. Only containers specifically manufactured for the handling of milk or cream shall be used. No milk or cream to be used in the manufacture of food products shall be delivered in an unwholesome condition to a carrier.



§ 20-59-234 - Unlawful acts -- Operation without permit.

It shall be unlawful for any person, firm, or corporation to operate a dairy products plant, including milk and cream stations, or freeze or manufacture frozen desserts, or operate a condensery depot within the State of Arkansas without having first secured a permit, except as provided for in § 20-59-244, signed by the Director of the Department of Health and bearing the seal of his or her office. The permit shall be displayed conspicuously at the place of business.



§ 20-59-235 - Unlawful acts -- Labeling of cheese.

It shall be unlawful for any person, firm, or corporation to sell, exhibit, or offer for sale skim milk cheese as defined in § 20-59-201(3)(C) without the following labeling:

(1) Skim milk cheese or part-skim milk cheese shall be stamped with dark colored purple vegetable ink using a rubber stamp three inches (3'') to four inches (4'') wide and ten inches (10'') long which shall contain the wording "SKIM MILK" eight (8) times, one under the other in letters three-eighths inch (3/8'') to one-half inch (1/2'') high;

(2) Square cheese prints shall be stamped on the entire face;

(3) Longhorn cheese shall be stamped on the long edge running from top to bottom; and

(4) On cheese commercially known as "Daisies", the stamp shall repeat itself entirely around the circumference of the cheese.



§ 20-59-236 - Unlawful acts -- Removal of label.

It shall be unlawful for any person, firm, or corporation to remove or deface the required labeling on skim milk cheese except as is unavoidable in its final sale.



§ 20-59-237 - Unlawful acts -- Renovation of butter or cheese.

It shall be unlawful to renovate butter or cheese without pasteurizing all such products at the time of renovation.



§ 20-59-238 - Unlawful acts -- Labeling of renovated butter.

It shall be unlawful to sell, offer for sale, or store renovated or process butter without labeling the product with the words "RENOVATED BUTTER" on the outside of the carton, wrap, or container in which it is placed for final sale in letters at least as large as any other printing on the carton, wrap, or container.



§ 20-59-239 - Unlawful acts -- Labeling ice cream.

It shall be unlawful to sell ice cream or ice milk in factory-filled package form unless it is labeled with the printed name of the manufacturer, the wholesale distributor, or the retailer. No person shall sell or offer or expose for sale ice milk unless contained in a package or enclosed in a wrapper upon which package or wrapper shall be conspicuously printed the words "ICE MILK".



§ 20-59-240 - Unlawful acts -- Labeling ice milk.

(a) It shall be unlawful to sell ice milk unless all containers are conspicuously so labeled.

(b) Places where ice milk is sold at retail shall display a conspicuous legible sign containing the words "ICE MILK SOLD HERE" in plain block letters not less than six inches (6'') high.



§ 20-59-241 - Unlawful acts -- Labeling ice cream mix.

It shall be unlawful to sell or transport ice cream mix to another location for manufacture or freezing except in sealed containers that cannot be opened without breaking the seal, and the label shall be securely attached to the container and shall show the name of the manufacturer and the percentage of milk fat of the ice cream mix contained therein.



§ 20-59-242 - Unlawful acts -- Bacteria count of frozen dessert.

It shall be unlawful for any dairy products plant to produce, manufacture, freeze, process, sell, expose, or offer for sale any frozen dessert having a bacteria count on three (3) consecutive tests of more than one hundred thousand (100,000) bacteria per gram.



§ 20-59-243 - Unlawful acts -- Graded milk.

It shall be unlawful to label, sell, or offer for sale any milk as graded milk unless the grade is officially awarded by the director having jurisdiction in accordance with the provisions of the United States Public Health Service Standard Milk Ordinance and Code.



§ 20-59-244 - Unlawful acts -- Pasteurized milk -- Permit.

It shall be unlawful to label, sell, or offer for sale as pasteurized any milk unless it has been pasteurized in accordance with the provisions of the United States Public Health Service Standard Milk Ordinance and Code under a permit issued by the Director of the Department of Health. However, no permit shall be required where plants are operating under permit from a municipality enforcing the United States Public Health Service Standard Milk Ordinance and Code.



§ 20-59-245 - Unlawful acts -- Name of distributor on container -- Sale of misprint bottle caps.

It shall be unlawful to sell or offer for sale any milk or milk product in bottles or other original containers for final consumption unless the bottle or container has a cap or cover with the name of the dairy products plant distributor printed thereon. The use or sale of misprinted milk bottle caps is declared unlawful.



§ 20-59-246 - Manufacturing milk permit.

(a) Every dairy which produces milk or cream to be used for manufacturing purposes shall be required to procure from the Director of the Department of Health a manufacturing milk permit.

(b) Any dairy may obtain a manufacturing milk permit by paying an annual permit fee of twenty-five dollars ($25.00) to the Department of Health and by meeting the minimum requirements of the Rules and Regulations Pertaining to Milk for Manufacturing Purposes.

(c) Permit fees shall be due by June 30 of each year. Grade "A" dairies with suspended permits and selling milk for manufacturing purposes will be given a ninety-day exemption from the requirement of obtaining a manufacturing milk permit if they meet the requirements of a manufactured milk producer.



§ 20-59-247 - Disposition of funds.

(a) All fees and fines collected under this subchapter are special revenues and shall be deposited in the State Treasury to the credit of the Public Health Fund to be used exclusively by the Division of Sanitarian Services.

(b) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to manufactured milk that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-59-248 - Incidental sales of goat milk not prohibited.

(a) For purposes of this section, "incidental sales of goat milk" are those sales where the average monthly number of gallons sold does not exceed one hundred (100) gallons.

(b) The provisions of this subchapter shall not be construed to prohibit incidental sales of raw goat milk directly to consumers at the farm where the milk is produced or to preclude the advertising of incidental sales of goat milk.






Subchapter 3 - -- Mellorine

§ 20-59-301 - Applicability.

Every person, firm, or corporation producing, manufacturing, processing, freezing, or packaging mellorine or mellorine mix shall comply with the same rules and regulations that govern the production and manufacturing of ice cream and other manufactured milk products, as promulgated by the State Board of Health.



§ 20-59-302 - Penalties.

(a) Any person, firm, or corporation that violates any of the provisions of this subchapter or any of the rules and regulations issued in connection therewith or any officer, agent, or employee thereof who directs or knowingly permits such a violation or who aids or assists such a violation shall be guilty of a violation and upon conviction shall be subject to a fine of not more than two hundred fifty dollars ($250) and not less than fifty dollars ($50.00).

(b) Each violation shall constitute a separate offense.



§ 20-59-303 - State Board of Health -- Enforcement.

(a) The State Board of Health, through its constituted officers and agents, is authorized and directed to administer and to supervise the enforcement of this subchapter, to prescribe rules and regulations to carry out its purpose, to provide for such periodic inspections and investigations as it may deem necessary to disclose violations, to receive and provide for the investigation of complaints and to provide for the institution and prosecution of civil or criminal actions or both.

(b) The provisions of this subchapter and the rules and regulations issued in connection therewith may be enforced by injunction in any court having jurisdiction to grant injunctive relief. Adulterated or misbranded articles illegally held or otherwise involved in a violation of this subchapter or of the rules and regulations shall be subject to seizure and disposition in accordance with an order of court.

(c) However, any aggrieved party shall have the right to apply to the circuit court in the county of his or her residence for a review of any summary action on the part of the board or its agents. For this purpose, service of process upon the Director of the Department of Health at any place in this state shall constitute a valid service in the application for review.



§ 20-59-304 - Production requirements generally.

(a) Any person, firm, or corporation who can and does comply with the rules and regulations as promulgated by the State Board of Health and upon the payment of the permit fee and the issuance of a permit shall be eligible to produce, manufacture, process, freeze, and package mellorine and mellorine mix.

(b) The plants must have available the necessary equipment to package the product in containers as set out in this subchapter. However, plants may manufacture mellorine mix without owning the necessary equipment to package the product, so long as they sell the mellorine mix to a processing plant which has been issued a permit and has the necessary equipment to package mellorine.



§ 20-59-305 - Production permit required.

(a) It shall be unlawful for any person, firm, or corporation to operate a plant producing, manufacturing, processing, freezing, or packaging mellorine or mellorine mix without having first secured a permit signed by the Director of the Department of Health and bearing the seal of his or her office. The permit shall be displayed conspicuously at the place of business.

(b) Permits shall be issued for one (1) year and shall be in effect from April 1 through March 31 of each year and shall be cancelled, withdrawn, or suspended by the State Board of Health for failure to comply with any of the provisions of this subchapter after due notice in writing has been given and the licensee has been granted a hearing.

(c) Any licensee whose permit has been cancelled, withdrawn, or suspended as provided in this section shall have the right of appeal from the action of the board to the circuit court of the county of his or her residence.

(d) The director shall collect for the permits, and all funds collected by the director under the provisions of this subchapter shall be deposited in the State Treasury.



§ 20-59-306 - Original containers and labeling required.

(a) Mellorine shall be sold in or served from original sealed, factory-filled containers.

(b) The container shall be labeled "MELLORINE", with the lettering of the word mellorine to be at least three-eighths inch (3/8'') in size and in every case shall appear in as large type size and as prominent as any other wording on the container except the brand name.

(c) Use of the word "cream" or its phonetic equivalent, however spelled, in connection with the labeling, advertising, branding, or sale of mellorine is prohibited, as is the use of the name of any product defined under § 20-59-201(4)(A)-(I), except in the name identifying the manufacturer.

(d) The packaging, labeling, sale, offering for sale, serving, or dispensing of mellorine in violation of subsections (a)-(c) of this section is prohibited.



§ 20-59-307 - Imitation mellorine.

(a) Any food product containing any food fat as defined in § 20-59-201(4)(J)(ii) which is made in semblance or in imitation of mellorine as defined and standardized in § 20-59-201 but which does not conform to the definition and standard shall be deemed to be adulterated and misbranded notwithstanding the employment of any fanciful name or the use of the word "imitation" to designate the product.

(b) The adulteration and misbranding of mellorine in violation of subsection (a) of this section is prohibited.



§ 20-59-308 - False or misleading advertising prohibited.

(a) The false and misleading advertising of mellorine is prohibited.

(b) An advertisement of mellorine shall be deemed to be false and misleading if in the advertisement representations are made or suggested by statement, word, grade, designation, design, device, symbol, sound, or any combination thereof that mellorine is a dairy product.

(c) However, nothing contained in this section shall prevent a truthful, accurate, and full statement in any advertisement of all the ingredients in mellorine.

(d) The false and misleading advertising of mellorine in violation of subsections (a)-(c) of this section is prohibited.






Subchapter 4 - -- Grade "A" Milk Program Act

§ 20-59-401 - Title.

This subchapter may be cited as the "Arkansas Grade 'A' Milk Program Act of 1981".



§ 20-59-402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Distributors of Grade 'A' milk and milk products processed by plants outside of Arkansas" means any person who offers for sale or sells to another any Grade "A" milk or milk products in Arkansas;

(2) "Division of Sanitarian Services" means the Division of Sanitarian Services of the Department of Health;

(3) "Grade 'A' milk and milk products" means milk and milk products that are in compliance with the Grade "A" milk and milk products control laws and regulations of the State of Arkansas;

(4) "Imported raw milk" means any milk not produced under routine inspection of Arkansas and imported into the State of Arkansas;

(5) "Milk hauler" means any person who samples and transports Grade "A" raw milk and raw milk products to Grade "A" milk plants or receiving or transfer stations;

(6) "Milk inspection fee" means the Grade "A" milk and milk products inspection fee;

(7) "Milk Inspection Fees Fund" means the fund in the State Treasury into which the Grade "A" milk and milk products inspection fees are to be deposited;

(8) "Milk plant" means a milk plant in any place, premise, or establishment where Grade "A" milk and milk products are collected, handled, processed, stored, pasteurized, bottled, or prepared for distribution;

(9) "Producer" means any person who produces Grade "A" raw milk inspected by the State of Arkansas;

(10) "Producer-distributor" means a producer who also is a distributor; and

(11) "State" means the State of Arkansas.



§ 20-59-403 - Division of Sanitarian Services -- Regulatory powers and duties.

(a) The Division of Sanitarian Services shall assume all regulatory duties, powers, and responsibilities pertaining to production and distribution of Grade "A" milk and milk products in this state.

(b) The division shall provide Grade "A" milk permits, inspection, and laboratory services to all qualified Grade "A" milk plants, producers, producer-distributors, distributors, milk haulers, receiving stations, and transfer stations.



§ 20-59-404 - Inspection fees.

(a) In order to make the Grade "A" Milk and Milk Products Inspection and Regulation Program self-supporting, the Accounting Division of the Department of Health shall collect on a monthly basis unless otherwise stated the following Grade "A" milk and milk products inspection fees:

(1) Producers shall pay $.030 per one hundred pounds (100 lbs.) of Grade "A" milk inspected by the state.

(2) Importers of raw Grade "A" milk produced and inspected in another state and imported into Arkansas as raw Grade "A" milk shall pay an inspection fee of ten dollars ($10.00) for each sample analyzed by the laboratory of the Department of Health.

(3) Milk plants shall pay $.030 per one hundred pounds (100 lbs.) of Grade "A" milk processed or distributed.

(4) Producer-distributors shall pay $.065 per one hundred pounds (100 lbs.) of Grade "A" milk produced or sold.

(5) Milk haulers who sample and transport Grade "A" milk in the state shall pay an annual permit fee of ten dollars ($10.00). The fee shall be due January 1 of each year.

(6) Distributors of Grade "A" milk processed by plants outside of Arkansas and sold in the state shall pay $.030 per one hundred pounds (100 lbs.) or a monthly minimum fee of two hundred dollars ($200) per month plus ten dollars ($10.00) for each sample analyzed by the laboratory of the department. The larger of the two (2) sums shall be paid during the following month.

(7) Single service plants shall pay an annual permit fee of two hundred dollars ($200). This fee shall not be applied to plants paying a milk inspection fee. The fee shall be due January 1 of each year.

(b) If any person fails, neglects, or refuses to pay the above fee and is delinquent for a period of thirty (30) days, the Director of the Department of Health is directed and empowered to prohibit the person from distributing, hauling, selling, or otherwise handling Grade "A" milk or milk products in the state and shall suspend his or her permit and withdraw all inspection service from the establishment until fees are paid in full.

(c) (1) The Grade "A" milk and milk products inspection fees shall not be greater than the actual cost of the inspections.

(2) If there is a balance in the Milk Inspection Fees Fund equivalent to ninety-day maintenance of the Arkansas Grade "A" Milk Program, one (1) month of the milk inspection fees shall be forgiven.

(d) The fees set forth in subsection (a) of this section may be increased by up to one half cent ($.005) beginning July 1, 1992, upon certification by the Chief Fiscal Officer of the State that the expenditures of the Arkansas Grade "A" Milk Program exceed the amount of fees collected. Any request for an increase in fees shall be reviewed by the Grade "A" Milk Program Advisory Committee.



§ 20-59-405 - Disposition and transfer of inspection fees.

(a) (1) All moneys received by the Department of Health for milk inspection fees as established in this subchapter shall be deposited in the State Treasury, and the Treasurer of State shall, after deducting therefrom one and one-half percent (11/2%) of the amount for credit to the Constitutional Officers Fund to be used for the purposes provided by law, credit the net amount as special revenues to the credit of the Milk Inspection Fees Fund to be used by the Division of Sanitarian Services exclusively for the purpose of defraying the cost of maintenance, operation, and improvement of the permits, inspections, and laboratory services of the Grade "A" milk and milk products inspection program.

(2) The unexpended balance of the funds in the Milk Inspection Fees Fund at the end of each fiscal year shall not be considered as a part of the unexpended fund balances of the department that are recovered by the Treasurer of State at the close of each year, and any balance in the Milk Inspection Fees Fund shall be carried forward in the fund to the next fiscal year to be used for the support of the milk inspection program as provided by law.

(b) The Chief Fiscal Officer of the State is authorized from time to time to make transfers of moneys in the Budget Stabilization Trust Fund as loans to the Milk Inspection Fees Fund to be used for the maintenance and operation of the milk inspection program of the Division of Sanitarian Services, provided that any moneys loaned from the Budget Stabilization Trust Fund to the Milk Inspection Fees Fund shall be repaid from fees derived from the milk inspection program on or before the last day of the fiscal year in which the loan of the funds is made.



§ 20-59-406 - Motor vehicles.

(a) Vehicles purchased with milk inspection fee funds or assigned to the Arkansas Grade "A" milk program shall be at the disposal of personnel of the Arkansas Grade "A" milk program, provided in case of emergency or natural disaster that the motor vehicles may be used at the discretion of the Director of the Division of Sanitarian Services.

(b) Motor vehicles purchased with moneys from the Milk Inspection Fees Fund shall not be loaned, transferred, or assigned to any other state agency on a permanent basis.

(c) Any moneys received from the sale or trade of motor vehicles purchased with funds from the fund shall be credited to the fund.



§ 20-59-407 - Reports to Advisory Committee to the Arkansas Grade "A" Milk Program.

The Department of Health shall provide the Advisory Committee to the Arkansas Grade "A" Milk Program on a quarterly basis a full and complete statement of all receipts and disbursements of the Milk Inspection Fees Fund.






Subchapter 5 - -- Grade "A" Milk Program Advisory Committee

§ 20-59-501 - Title.

This subchapter may be cited as the "Advisory Committee to the Arkansas Grade 'A' Milk Program Act of 1981".



§ 20-59-502 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Committee" means the Arkansas Grade "A" Milk Program Advisory Committee;

(2) "Governor" means the Governor of the State of Arkansas;

(3) "Grade 'A' milk and milk products" means milk and milk products that are in compliance with the Grade "A" milk control laws and regulations of the State of Arkansas;

(4) "Grade 'A' milk industry of the State of Arkansas" means Grade "A" milk producers, producer-distributors, milk haulers, milk distributors, dairy farms, milk plants, receiving stations, and transfer stations;

(5) "Grade 'A' milk plant" means a milk plant in any place, premise, or establishment where milk or milk products are collected, handled, processed, stored, pasteurized, bottled, or prepared for distribution. The establishment shall possess a valid permit signed by the administrator of the Arkansas Grade "A" Milk Program;

(6) "Grade 'A' milk producer" means any person who possesses a valid permit signed by the administrator of the Arkansas Grade "A" Milk Program, who operates a dairy farm and provides, sells, or offers milk for sale to a milk plant, receiving station, or transfer station; and

(7) "State" means the State of Arkansas.



§ 20-59-503 - Creation -- Members.

(a) There is created the Grade "A" Milk Program Advisory Committee to be composed of seven (7) members, to be selected as provided in this section. The committee shall be advisory to the Arkansas Grade "A" Milk Program for the purpose of recommending rules and regulations concerning Grade "A" milk and milk products and other health code standards within the Grade "A" milk industry of the state.

(b) (1) Four (4) members of the committee shall be appointed by the Governor from the Grade "A" milk industry of the state, two (2) of whom shall be Grade "A" milk producers, one (1) member shall be from a Grade "A" milk plant who is in general management, and one (1) member shall be from a grade "A" milk plant who is in production management.

(2) Three (3) members shall be appointed by the Governor from the Division of Sanitarian Services of the Department of Health, one of whom shall be the Director of the Division of Sanitarian Services, another to be the state Grade "A" milk survey officer, and one (1) member shall be a Grade "A" milk field sanitarian.

(3) No more than one (1) person from one (1) manufacturing firm or corporation can be elected or serve as a member of the committee at the same time.

(c) All members of the committee shall hold office for the period of six (6) years and until their successors have been duly elected and qualified.

(d) In the case of a vacancy on the committee, the Governor shall immediately appoint a successor to fill the unexpired term of the office.

(e) (1) Members of the committee shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.

(2) Expenses and mileage shall be paid from moneys in the Milk Inspection Fees Fund.



§ 20-59-504 - Officers.

(a) The officers of the Grade "A" Milk Program Advisory Committee shall consist of a chair, a vice chair, and secretary, who shall at all times be members of the committee and residents of this state.

(b) Officers of the committee when elected shall hold office for the period of one (1) year each and until their respective successors shall have been elected and qualified.

(c) In the case of a vacancy in any office of the committee, the remaining members of the committee shall elect a successor to fill the unexpired term of the office.

(d) (1) The chair shall be the chief executive of the committee. He or she shall preside at the meetings of the committee. He or she shall have general supervision over the entire business of the committee. He or she shall see that all orders or resolutions of the committee are carried into effect. He or she shall submit to the members at each regular meeting thereof a complete report of the operations and the affairs of the committee for the preceding three (3) months. From time to time, he or she shall report to the committee all matters within his or her knowledge which the interests of the committee may require.

(2) The vice chair, in the absence or in case of inability of the chair to act, shall perform all the duties and have all the powers of the chair. The vice chair shall, in addition, perform such other duties and have such other powers as the committee may, from time to time by resolution, determine.

(3) The secretary shall keep the minutes of all meetings of the committee in books provided for that purpose. He or she shall keep a full, complete, and faithful record of all transactions which shall at all times be open to the inspection of the members of the committee. He or she shall also perform such other duties as may pertain to his or her office or as the chair or vice chair may require. In the absence of the secretary from any meeting of the committee, the records of the proceedings shall be kept by such other person as may be appointed for that purpose at the meeting.



§ 20-59-505 - Meetings.

(a) (1) Regular meetings of the members of the Grade "A" Milk Program Advisory Committee shall be held in the months of January, April, July, and October of each year at such time and place as may be designated by the committee.

(2) Notice of the time and place of the regular meetings shall be sent by the secretary to each member of the committee by mail at least ten (10) days and not more than thirty (30) days prior to the meeting.

(3) The mailed notice shall be addressed to each member at his or her address as it appears on the membership records of the committee.

(b) Special meetings of the committee shall be held whenever called by the chair or in his or her absence by the vice chair, or by two (2) of the members. The secretary, or if he or she refuses to act, two (2) members of the committee shall give written notice of each special meeting by letter at least five (5) days before the date of the meeting to each member of the committee by mail addressed to each member at his or her address as it appears on the membership records of the committee.

(c) A majority of the members of the committee shall constitute a quorum for business.

(d) Each member of the committee shall have the right to appoint with power of attorney another member in good standing to represent him or her at meetings of the committee.



§ 20-59-506 - Review of proposed rules and regulations -- Exceptions.

(a) The State Board of Health shall not adopt rules or regulations concerning Grade "A" milk or milk products or other health code standards related to the Grade "A" milk industry of this state until the rules or regulations have been reviewed by the Grade "A" Milk Program Advisory Committee in a regular or specially called meeting.

(b) (1) However, if a meeting is not held within forty-five (45) days after a written notice by the board of intent to promulgate rules and regulations, the review of the committee shall be deemed waived.

(2) The Director of the Department of Health and the board may adopt rules and regulations pertaining to the Grade "A" milk industry of this state in times of emergency or natural disaster without notice to the committee.






Subchapter 6 - -- Purchases by Milk Processors

§ 20-59-601 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Cooperative association" means any group in which farmers act together in the market preparation, processing, or marketing of farm products or any association organized under § 2-2-101 et seq., § 2-2-401 et seq., or § 4-30-101 et seq.;

(2) "Dairy farmer" means a farmer engaged in the business of producing milk for sale to milk processors or to a cooperative association of which the dairy farmer is a member;

(3) "Escrow account agent" means an entity within this state which is insured either by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation;

(4) "Milk processor" means a person who operates a milk, milk products, or frozen desserts processing plant that is located in the State of Arkansas; and

(5) "Purchase price" means an amount of money, based on estimated butterfat content at the time of delivery, that a milk processor agrees to pay a dairy farmer for a purchase of raw milk.



§ 20-59-602 - Escrow accounts.

(a) (1) Pursuant to the provisions of this section, a dairy farmer from whom milk was purchased by a milk processor may require the milk processor to establish an escrow account for the benefit of the dairy farmer for the payment of the purchase price of milk as specified in subdivision (a)(2) of this section.

(2) A dairy farmer may require the milk processor to establish an escrow account only if:

(A) The dairy farmer has failed to receive payment of the purchase price for the milk, and the dairy farmer has given written notice by registered mail, return receipt requested, to the milk processor by the end of the thirtieth day after the final date for payment of the purchase price that such payment has not been received; or

(B) A payment instrument received by the dairy farmer from the milk processor has been dishonored, and the dairy farmer has given written notice by registered mail, return receipt requested, to the milk processor by the end of the fifteenth business day after the day that the notice of dishonor was received.

(3) The notice specified by subdivision (a)(2) of this subsection shall require that an escrow account be established and that the payment received from the sale of any milk or dairy product as specified in subsection (b) of this section shall be deposited in the escrow account until the dairy farmer has received full payment of the purchase price for the milk.

(b) (1) The milk processor shall deposit upon receipt into the escrow account a proportional share of all payments received from the sale of milk or dairy products by the milk processor, which is equal to the amount of the milk sold by the dairy farmer to the processor in proportion to the total amount of milk purchased, for the sale of the milk and dairy products by the milk processor. The payments shall be deposited in the escrow account until the dairy farmer has received full payment for the purchase price for the milk.

(2) The escrow account shall be a segregated interest-bearing account and shall be established for the benefit of the dairy farmer. Upon sufficient proof of identification, the escrow account agent shall promptly pay to the dairy farmer any sum accumulated for his or her benefit in the escrow account.

(c) (1) If any milk processor is required to establish more than one (1) escrow account by operation of the provisions of this section, then the moneys accruing may all be commingled in a single account.

(2) The commingled moneys accumulated in the account shall be distributed to each dairy farmer in the amount due to each.

(3) If the commingled moneys accumulated in the account are insufficient to pay all the dairy farmers, the escrow account agent shall distribute the moneys so accumulated in proportion to the current amount due each.

(d) For the purposes of this section, the moneys held by the escrow account agent shall be deemed to be the property of the dairy farmer, or dairy farmers if such moneys have been commingled, in the current amount due to each, or in proportion to the amount due each.



§ 20-59-603 - Purchase requirements.

A milk processor shall not purchase raw milk from a dairy farmer unless:

(1) Payment of the purchase price is made according to the provisions prescribed by any applicable federal milk marketing order;

(2) Any additional provisions are agreed upon by both the dairy farmer or his or her agent and the milk processor; and

(3) The medium of exchange used is cash, a check for the full amount of the purchase price, or a wire transfer of money in the full amount.



§ 20-59-604 - Civil penalties.

A milk processor who fails to pay for raw milk as provided by this subchapter is liable to the dairy farmer for:

(1) The purchase price of the raw milk;

(2) Interest on the purchase price at the rate fixed by law for civil judgments commencing from the date possession is transferred until the date the payment is made in accordance with this subchapter; and

(3) A reasonable attorney's fee for the collection of the payment.



§ 20-59-605 - Exemption of certain cooperative associations and their members.

This subchapter does not apply to transactions between a cooperative association, while acting as a marketing agent, and its members.



§ 20-59-606 - Criminal penalties.

Any milk processor failing to establish an escrow account upon receipt of notification of a dairy farmer pursuant to the provisions of this subchapter or who fails to continue to make the payments until the dairy farmer has received full payment of the purchase price upon conviction shall be guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed one (1) year, or both fine and imprisonment.






Subchapter 7 - -- Milk Laboratory Antibiotic Drug

§ 20-59-701 - Definitions.

As used in this subchapter:

(1) "Dairy cooperative" means an association of dairy producers organized for the mutual benefit of the dairy producers;

(2) "Dairy plant" means any place, premises, or establishment where milk or milk products are collected, handled, processed, stored, pasteurized, bottled, or prepared for distribution;

(3) "Dairy processor" means any place, premises, or establishment that receives raw milk and pasteurizes and prepares it for human consumption;

(4) "Dairy producer" means any person who produces bulk milk for sale to a dairy cooperative, dairy plant, or other processor;

(5) "Department" means the Department of Health;

(6) "Division" means the Division of Public Health Laboratories of the department;

(7) "Evaluation officer" means an individual who has been trained, tested, and certified by the department in accordance with guidelines established by the United States Food and Drug Administration Laboratory Quality Assurance Branch to certify milk industry laboratories to test milk for the presence of antibiotic drugs;

(8) (A) "Laboratory" means a laboratory that tests raw milk received from dairy producers for the presence of antibiotic drugs. A laboratory may be located in a dairy plant, dairy cooperative, receiving station, transfer station, or other place where milk samples from bulk trucks or dairy producers are collected or tested;

(B) "Laboratory" shall not include a laboratory that performs quality control tests developed by the Dairy Herd Improvement Association or any cooperative field person or plant field person who performs tests on milk quality or butterfat; and

(9) "Laboratory certification program" means a program administered by the Department of Health to certify laboratories to test milk for the presence of antibiotic drugs in a manner consistent with guidelines established by the United States Food and Drug Administration Laboratory Quality Assurance Branch.



§ 20-59-702 - Testing program.

The Division of Public Health Laboratories of the Department of Health may establish a program to certify laboratories to test milk for the presence of antibiotic drugs and to certify evaluation officers to certify the laboratories in accordance with guidelines established by the United States Food and Drug Administration Laboratory Quality Assurance Branch. The program shall be known as the Milk Laboratory Antibiotic Drug Testing Program.



§ 20-59-703 - Rules and regulations.

The Department of Health shall have the authority to promulgate such rules and regulations as necessary to administer this subchapter.



§ 20-59-704 - Fees -- Penalties.

(a) (1) By June 1 of each year, the Department of Health shall determine the cost of the laboratory certification program, which shall not exceed twenty-two thousand dollars ($22,000) for the first fiscal year and which shall not exceed the actual cost of operating the program for any subsequent year.

(2) Each laboratory participating in the program shall be assessed a fee to be determined by dividing the total cost of operating the program by the number of laboratories participating in the program.

(3) Beginning on August 1 of each year that the program is in operation, the department shall collect fees from the laboratories.

(4) Failure to pay the assessed fee by October 1 of each year that the program is in operation will result in a late penalty of five percent (5%) of the assessed fee.

(5) Failure to pay the assessed fee and any penalty by October 31 shall render the laboratory certification invalid.

(b) Any laboratory that wishes to become certified in standard plate count, cryoscope, direct microscopic somatic cell count, and electronic somatic cell count shall be assessed an additional fee of seven hundred fifty dollars ($750) to be paid by August 1 of each year.



§ 20-59-705 - Disposition of funds.

(a) All fees and fines collected under this subchapter are hereby declared special revenues and shall be deposited in the State Treasury to the credit of the Public Health Fund. All fees and fines collected under this subchapter are to be spent solely in support of the Milk Laboratory Antibiotic Drug Testing Program.

(b) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is hereby authorized to transfer all unexpended funds relative to the program that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for the expenditure for the same purpose for any following fiscal year.









Chapter 60 - Meat And Meat Products

Subchapter 1 - -- General Provisions

§ 20-60-101 - Use of imported meat in food establishment.

(a) (1) As used in this section, "food service establishment" means any:

(A) Fixed or mobile restaurant, coffee shop, cafeteria, short-order cafe, luncheonette, grille, tearoom, soda fountain, sandwich shop, hotel kitchen, smorgasbord, tavern, bar, cocktail lounge, night club, roadside stand, industrial feeding establishment, school lunch project, private, public, or nonprofit organization or institution routinely serving the public, catering kitchen, commissary, or similar place in which the food or drink is prepared for sale or for service on the premises or elsewhere;

(B) Grocery store, delicatessen, meat market, retail bakery, or other establishment that sells or otherwise provides food for immediate or on-premise consumption, regardless of whether serving food for immediate consumption is the primary activity of the business; or

(C) Eating and drinking establishment where food is served or provided for the public with or without charge.

(2) The following places where food is served shall be exempt from the definition of a food service establishment:

(A) Group homes routinely serving ten (10) or fewer persons;

(B) Day care centers routinely serving ten (10) or fewer persons;

(C) Potluck suppers, community picnics, or other group gatherings where food is served but not sold;

(D) Nonprofit organizations that sell food on a temporary basis for fund-raising events; and

(E) Hospital kitchens and nursing home kitchens.

(b) Each food service establishment shall indicate on its menu or on a notice prominently placed in the establishment whether beef imported from outside the United States is served if the proprietor of the establishment knowingly, willfully, and consistently serves imported beef.

(c) Any person found guilty of violating this section shall be guilty of a violation and upon conviction fined ten dollars ($10.00) for the first offense and twenty dollars ($20.00) for the second or subsequent offense.



§ 20-60-102 - Arkansas bacon.

(a) (1) The term "Arkansas bacon" shall not be used to identify any meat product other than the pork shoulder blade Boston roast prepared in the State of Arkansas in accordance with this section.

(2) Pork shoulder blade Boston roast prepared outside the State of Arkansas but in the manner prescribed by this section may be identified as "Arkansas-style bacon".

(b) (1) "Arkansas bacon" and "Arkansas-style bacon" are produced from the pork shoulder blade Boston roast by removing the neck bones and rib bones by cutting close to the underside of those bones, removing the blade bone or scapula, and removing the dorsal fat covering, including the skin or clear plate, and leaving no more than one-quarter inch (1/4") of the fat covering the roast.

(2) (A) The meat is then dry-cured with salt, sugar, nitrites, and spices, and smoked with natural smoke.

(B) The meat may not be injected or soaked in curing brine, nor may any artificial or liquid smoke be applied to the meat.

(3) The pork shoulder blade Boston roast includes the porcine muscle, fat, and bone cut interior of the second or third thoracic vertebrae and posterior of the atlas joint or first cervical vertebrae and dorsal of the center of the humerus bone.

(c) Any person who labels or otherwise identifies meat contrary to the provisions of this section shall be guilty of a violation punishable by a fine not to exceed one thousand dollars ($1,000).






Subchapter 2 - -- Arkansas Meat and Meat Products Inspection Act

§ 20-60-201 - Title.

This subchapter may be cited as the "Arkansas Meat and Meat Products Inspection Act".



§ 20-60-202 - Policy.

(a) Meat and meat food products are an important source of the supply of human food in this state, and legislation to assure that the food supplies are wholesome, unadulterated, and otherwise fit for human consumption and properly labeled is in the public interest.

(b) Therefore, it is declared to be the policy of this state to provide for the inspection of livestock slaughtered, and the carcasses, parts thereof, and meat food products processed therefrom, for human food, at certain establishments to prevent the distribution in intrastate commerce, for human consumption, of livestock carcasses and parts thereof and meat food products which are unwholesome, adulterated, or otherwise unfit for human food, or are improperly labeled or falsely advertised.



§ 20-60-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Adulterated" shall apply to any livestock carcass, part thereof, or meat food product under one (1) or more of the following circumstances:

(A) If it bears or contains any poisonous or deleterious substance which may render it injurious to health. However, if the substance is not an added substance, the article shall not be considered adulterated under this clause if the quantity of the substance does not ordinarily render it injurious to health;

(B) If it bears or contains any added poisonous or added deleterious substance, unless the substance is permitted in its production or unavoidable under good manufacturing practices as may be determined by rules and regulations prescribed by the director. However, any quantity of added substances exceeding the limit so fixed shall also be deemed to constitute adulteration;

(C) If any substance has been substituted, wholly or in part, therefor;

(D) If damage or inferiority has been concealed in any manner;

(E) If any valuable constituent has been in whole or in part omitted or abstracted therefrom;

(F) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is;

(2) "Advertisement" means all representations disseminated in any manner or by any means other than by labeling for the purpose of inducing or which are likely to induce, directly or indirectly, the purchase of meat or meat products;

(3) "Board" means the State Board of Health;

(4) "Container" and "package" include any box, can, tin, cloth, plastic, or any other receptacle, wrapper, or cover;

(5) "Director" means the Director of the Department of Health of this state, or any person authorized to act in his or her stead;

(6) "Federal Meat Inspection Act" means the Act of Congress approved March 4, 1907, as amended and extended, and the imported meat provisions of subsections 306 (b) and (c) of the Tariff Act of 1930, as amended;

(7) "Immediate container" means any consumer package or any other container in which an article, not consumer packaged, is packed;

(8) "Inspection service" means the official governmental service within the Department of Health of this state designated by the director as having the responsibility for carrying out the provisions of this subchapter;

(9) "Inspector" means an employee or official of this state authorized by the director to inspect livestock or carcasses or parts thereof, or meat food products under the authority of this subchapter;

(10) "Intrastate commerce" means commerce within this state;

(11) "Label" means any written, printed, or graphic material upon the shipping container, if any, or upon the immediate container including, but not limited to, any individual consumer package of an article or accompanying the article;

(12) "Livestock" means cattle, sheep, swine, goats, or horses;

(13) "Meat" means any edible part of the carcass of any livestock;

(14) "Meat food product" means any article of food, or any article intended for or capable of use as human food, which is derived or prepared, in whole or in part, from any portion of any livestock, unless exempted by the director upon his or her determination that the article:

(A) Contains only a minimal amount of meat and is not represented as a meat food product; or

(B) Is for medicinal purposes and is advertised only to the medical profession;

(15) "Official establishment" means any establishment in this state as determined by the director at which inspection of the slaughter of livestock or the processing of livestock or carcasses or parts thereof, or meat food products is maintained under the authority of this subchapter. However, the term "official establishment" as used in this subchapter shall not be construed to mean livestock or meat sold by the producer thereof on his, her, or its own farm or ranch on an occasional basis directly to the consumer and user thereof;

(16) "Official inspection mark" means any symbol, formulated pursuant to rules and regulations prescribed by the director, stating that an article was inspected and passed;

(17) "Person" means any individual, partnership, corporation, association, or any other business entity;

(18) "Shipping container" means any container used or intended for use in packaging the article packed in an immediate container;

(19) "Unwholesome" means:

(A) Unsound, injurious to health, containing any biological residue not permitted by rules or regulations prescribed by the director, or otherwise rendered unfit for human food;

(B) Consisting in whole or in part of any filthy, putrid, or decomposed substance;

(C) Processed, prepared, packed, or held under unsanitary conditions whereby any livestock carcass or part thereof or any meat food product may have become contaminated with filth or may have been rendered injurious to health;

(D) Produced in whole or in part from livestock which has died otherwise than by slaughter; or

(E) Packaged in a container composed of any poisonous or deleterious substance which may render the contents injurious to health; and

(20) "Wholesome" means sound, healthful, clean, and otherwise fit for human food.



§ 20-60-204 - Exceptions.

(a) (1) The Director of the Department of Health shall, by regulation and under such conditions as to labeling, sanitary standards, practices, and procedures as he or she may prescribe, exempt from specific provisions of this subchapter:

(A) Livestock producers with respect to livestock carcasses and parts thereof, and meat food products, processed by them from livestock of their own raising on their own farms and used by them for personal or private consumption, but in no instance where the product is to be offered or used for public consumption;

(B) Any person engaged in slaughtering livestock or processing livestock carcasses or parts thereof or meat food products for intrastate commerce and the articles so processed by the person, whenever the director determines that it would be impracticable to provide inspection and that the exemption will aid in the effective administration of this subchapter;

(C) Persons slaughtering livestock or otherwise processing or handling livestock carcasses or parts thereof, or meat food products, which have been or are to be processed as required by recognized religious dietary laws, to the extent that the director determines is necessary to avoid conflict with the requirements while still effectuating the purposes of this subchapter;

(D) Any establishment engaged in slaughtering livestock or processing livestock carcasses or parts thereof, or meat food products for intrastate commerce, and the articles so processed by the establishment when the establishment is subject to inspection under a city ordinance which sets standards in conformity with the minimum standards determined by the director.

(2) The director may, by order, suspend or terminate any exemption under this section with respect to any person whenever he or she finds that the action will aid in effectuating the purposes of this subchapter.

(b) This subchapter shall not apply to any act or transaction subject to regulation under the Federal Meat Inspection Act, where the standards required under the federal act are in conformity with the minimum standards determined by the director.

(c) (1) This subchapter shall not apply to the custom slaughtering by any person, firm, or corporation of cattle, sheep, swine, or goats delivered by the owner thereof for the slaughter and the preparation by the slaughterer and transportation in commerce of the carcass parts thereof, meat, and food products of the animals, exclusively for use in the household of the owner by him and members of his household and his nonpaying guests and employees.

(2) However, the custom slaughterer or processor must not engage in the business of buying or selling any carcass, parts thereof, meat, or food products of any cattle, sheep, swine, goats, or equines capable of use as human food except those products which have been inspected and passed for wholesomeness under continuous state or federal board of agriculture inspection and are properly marked or labeled with the official inspection legends of the appropriate agency.

(3) To maintain entitlement for exemption:

(A) The custom establishment must comply with the regulations which the director is authorized to promulgate to assure that any carcasses, parts thereof, meat, or meat food products prepared or any containers or packages containing uninspected, exempted custom products are separated at all times from inspected carcasses, parts thereof, or meat, or meat food products prepared for sale;

(B) All uninspected products prepared on an exempted custom basis must be plainly marked "Not For Sale" immediately after being prepared and kept so identified until delivered to the owner;

(C) The establishment conducting the exempted custom operation must be maintained and operated in a sanitary manner; and

(D) The products so prepared must not be adulterated, mislabeled, or misbranded according to the provisions of this subchapter.

(d) This subchapter shall not affect any existing right of cities or towns to levy occupation taxes or license fees against establishments covered in this subchapter.



§ 20-60-205 - Penalties.

(a) Any person who violates the provisions of this subchapter shall upon conviction be subject to imprisonment for not more than six (6) months or a fine of not less than one hundred dollars ($100) nor more than three thousand dollars ($3,000), or both imprisonment and fine.

(1) If the violation is committed after one (1) conviction of the person under this section, the person shall be subject to imprisonment for not more than one (1) year or a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or both imprisonment and fine.

(2) If the violation is committed after two (2) or more convictions of the person under this section have become final, the person shall be subject to imprisonment for not more than two (2) years or a fine of not less than three thousand dollars ($3,000) nor more than ten thousand dollars ($10,000), or both imprisonment and fine.

(b) When construing or enforcing the provisions of this subchapter, the act, omission, or failure of any person acting for or employed by an individual, partnership, corporation, association, or other business unit within the scope of his employment or office shall in every case be deemed the act, omission, or failure of the individual, partnership, corporation, association, or other business unit, as well as of the person.

(c) No carrier or warehouseman shall be subject to the penalties of this subchapter other than the penalties for violation of § 20-60-215 by reason of his receipt, carriage, holding, or delivery in the usual course of business as a carrier or warehouseman of livestock carcasses, parts thereof, or meat food products owned by another person unless the carrier or warehouseman has knowledge or is in possession of facts which would cause a reasonable person to believe that the articles were not inspected or marked in accordance with the provisions of this subchapter or were not otherwise in compliance with this subchapter.

(d) Nothing in this subchapter shall be construed as requiring the director to report violations of this subchapter for criminal prosecution whenever he believes that the public interest will be adequately served and compliance with this subchapter obtained by a suitable written notice of warning.



§ 20-60-206 - Director of the Department of Health -- Powers and duties.

(a) (1) The Director of the Department of Health shall promulgate such rules and regulations and appoint such veterinarians and other qualified personnel as are necessary to carry out the purposes or provisions of this subchapter. The rules and regulations shall be in conformity with the rules and regulations under the Federal Meat Inspection Act as now in effect and with subsequent amendments thereof unless they are considered by the director as not to be in accord with the objectives of this subchapter.

(2) Notice of proposed rules and regulations shall be given all establishments licensed under this subchapter. A hearing shall be called by the director at which proponents and opponents of the proposed rules and regulations shall be given the opportunity to present arguments supporting their positions. The time, place, and procedure for the hearing shall be determined by the director. No proposed rules and regulations shall become effective until after the hearing.

(b) The director may cooperate with the federal government in carrying out the provisions of this subchapter and the Federal Meat Inspection Act.



§ 20-60-207 - Compliance with subchapter required.

No establishment in this state shall slaughter any livestock or process any livestock carcasses, or parts thereof, or meat food products for human consumption except in compliance with the requirements of this subchapter.



§ 20-60-208 - Application for license or exemption.

(a) Applications for inspection or exemption shall be made on forms furnished by the Director of the Department of Health.

(b) A license shall be good for one (1) year, or any quarter thereof, expiring on December 31 of the year it is issued.

(c) Applicants for licenses shall be required to obtain a license for each establishment owned by them.

(d) Before any license is issued, an inspection shall be made by the director to determine the acceptability of the establishment to do business as desired by the applicant in his or her application for license or exemption.



§ 20-60-209 - Inspection and sanitary practices required.

(a) Each official establishment at which livestock are slaughtered or livestock carcasses or parts thereof or meat food products are processed for intrastate commerce shall have the premises, facilities, and equipment inspected and shall be operated in accordance with such sanitary practices as are required by rules or regulations prescribed by the Director of the Department of Health for the purpose of preventing the entry into and movement in commerce of carcasses, parts thereof, and meat food products which are unwholesome or adulterated.

(b) No livestock carcasses or parts thereof, or meat food product, shall be admitted into any official establishment unless they have been prepared only under inspection pursuant to this subchapter or the Federal Meat Inspection Act or their admission is permitted by rules or regulations prescribed by the director under this subchapter.

(c) The director shall refuse to render inspection to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of this section.



§ 20-60-210 - Inspection procedures.

(a) For the purpose of preventing the entry into or movement in intrastate commerce of any livestock carcass, part thereof, or meat food product which is unwholesome or adulterated and is intended for or capable of use as human food, the Director of the Department of Health shall, where and to the extent considered by him or her necessary, cause to be made by inspectors antemortem inspection of livestock in any official establishment where livestock are slaughtered for such commerce.

(b) For the purpose stated in subsection (a) of this section, the director, whenever slaughtering or other processing operations are being conducted, shall cause to be made by inspectors postmortem inspection of the carcasses and parts thereof of each animal slaughtered in any official establishment. He or she shall cause to be made by inspectors an inspection of all meat food products processed in any official establishment in which meat food products are processed for intrastate commerce.

(c) The director shall also cause, at any time, such quarantine, segregation, and reinspection of livestock, livestock carcasses, and parts thereof, and meat food products in official establishments as he deems necessary to effectuate the purposes of this subchapter.

(d) (1) All livestock carcasses and parts thereof, and meat food products, found by an inspector to be unwholesome or adulterated in any official establishment shall be condemned and shall, if no appeal is taken from the determination of condemnation, be destroyed for human food purposes under the supervision of an inspector.

(2) However, articles, which may be made wholesome and unadulterated by reprocessing need not be condemned and destroyed if reprocessed under the supervision of an inspector and thereafter found to be wholesome and unadulterated.

(3) If any appeal is taken from the determination, the articles shall be appropriately marked and segregated pending completion of an appeal inspection. If the determination of condemnation is sustained, the articles shall be destroyed for human food purposes under the supervision of an inspector.



§ 20-60-211 - Withdrawal and denial of inspection.

(a) The Director of the Department of Health may withdraw or otherwise deny inspection under this subchapter with respect to any establishment for such period as he or she deems necessary to effectuate the purposes of this subchapter for any violation of the subchapter or any requirements thereunder by the operation of the establishment.

(b) (1) However, before a withdrawal or denial of inspection is ordered, the director shall give the affected establishment an opportunity for a hearing at which the establishment may present evidence that it has not violated the subchapter or any requirements thereunder.

(2) The hearing shall be held after notice to the establishment in such manner as the director shall determine by his or her rules and regulations.



§ 20-60-212 - Cost.

(a) The cost of inspection rendered under this subchapter shall be borne by this state. The cost of overtime and holiday work performed in establishments subject to the provisions of this subchapter at such rates as the Director of the Department of Health may determine shall be borne and paid by the establishments. An inspector performing overtime and holiday work shall be treated as though he or she were on compensatory leave at such compensation as shall equal the rates set by the director.

(b) There is authorized to be appropriated such sums as are necessary to carry out the provisions of this subchapter.



§ 20-60-213 - Labeling and marking.

(a) (1) Each shipping container of any meat or meat food product, inspected under the authority of this subchapter and found to be wholesome and not adulterated, shall at the time the product leaves the official establishment bear, in distinctly legible form, the official inspection mark and the approved plant number of the official establishment in which the contents were processed.

(2) Each immediate container of any meat or meat food product, inspected under the authority of this subchapter and found to be wholesome and not adulterated, shall at the time the product leaves the official establishment bear, in addition to the official inspection mark, in distinctly legible form, the name of the product, a statement of ingredients if fabricated from two (2) or more ingredients, including a declaration as to artificial flavors, colors, or preservatives, if any, the net weight or other appropriate measure of the contents, the name and address of the processor, and the approved plant number of the official establishment in which the contents were processed. The name and address of the distributor may be used in lieu of the name and address of the processor if the approved plant number is used to identify the official establishment in which the article was prepared and packed.

(3) Each livestock carcass and each primal part of a carcass shall bear the official inspection mark and approved plant number of the establishment when it leaves the official establishment.

(4) The Director of the Department of Health may by rules or regulations require additional marks or label information to appear on livestock carcasses or parts thereof or meat food products when they leave the official establishments or at the time of their transportation or sale in this state. He or she may permit reasonable variations and grant exemptions from the marking and labeling requirements of this section in any number not in conflict with the purposes of this subchapter.

(5) Marks and labels required under this section shall be applied only by or under the supervision of an inspector.

(b) The use of any advertising or any written, printed, or graphic matter upon or accompanying any livestock carcass, or part thereof, or meat food product inspected or required to be inspected pursuant to the provisions of this subchapter, or the container thereof which is false or misleading in any particular, is prohibited.

(c) (1) No livestock carcasses or parts thereof or meat food products inspected or required to be inspected pursuant to the provisions of this subchapter shall be sold or offered for sale by any person, firm, or corporation under any false or deceptive name, but established trade names which are usual to the articles and which are not false or deceptive and which are approved by the director are permitted.

(2) If the director has reason to believe that any advertising or any label in use or prepared for use is false or misleading in any particular, he or she may direct that the use of the advertising or label be withheld unless it is modified in such manner as he or she may prescribe so that it will not be false or misleading.

(3) If the person using or proposing to use any advertising or the label does not accept the determination of the director, he or she may request a hearing, but the use of the advertising or the label shall, if the director so directs, be withheld pending hearing and final determination by the director.

(4) Any determination by the director shall be conclusive unless within thirty (30) days after the receipt of notice of the final determination, the person adversely affected thereby appeals to the Circuit Court of Pulaski County.



§ 20-60-214 - Prohibited acts.

The following acts or the causing thereof within this state are prohibited:

(1) The processing for, or the sale or offering for sale, transportation, or delivery or receiving for transportation, in intrastate commerce, of any livestock carcass or part thereof, or meat food product unless the article has been inspected for wholesomeness and unless the article and its shipping container and immediate container, if any, are marked in accordance with the requirements under this subchapter or the Federal Meat Inspection Act;

(2) The sale or other disposition for human food of any livestock carcass or part thereof or meat food product which has been inspected and declared to be unwholesome or adulterated under this subchapter;

(3) Falsely making or issuing, altering, forging, simulating, counterfeiting, or using without proper authority any official inspection certificate, memorandum, mark, or other identification, or device for making a mark or identification, used in connection with inspection under this subchapter; or causing, procuring, aiding, assisting in, or being a party to false making, issuing, altering, forging, simulating, counterfeiting, or unauthorized use; or knowingly possessing, without promptly notifying the Director of the Department of Health or his or her representative, uttering, publishing, or using as true, or causing to be uttered, published, or used as true, any falsely made or issued, altered, forged, simulated, or counterfeited official inspection certificate, memorandum, mark, or other identification, or device for making a mark or identification; or representing that any article has been officially inspected under the authority of this subchapter when the article has in fact not been so inspected; or knowingly making any false representation in any certificate prescribed by the director in rules or regulations under this subchapter or any form resembling the certificate;

(4) Using in intrastate commerce any false or misleading advertising with respect to meat or meat products;

(5) Using in intrastate commerce any false or misleading label on any livestock carcass or part thereof, or meat food product;

(6) The use of any container bearing an official inspection mark except for the article in the original form in which it was inspected and covered by the mark unless the mark is removed, obliterated, or otherwise destroyed;

(7) The refusal to permit access by any authorized representative of the director at all reasonable times to the premises of an establishment in this state at which livestock are slaughtered or the carcasses or parts thereof or meat food products are processed for intrastate commerce upon presentation of appropriate credentials;

(8) The refusal to permit access to and the copying of any record as authorized by § 20-60-215;

(9) The using by any person to his or her own advantage, or revealing, other than to the authorized representatives of any government agency in their official capacity, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this subchapter, concerning any matter which as a trade secret is entitled to protection;

(10) Delivering, receiving, transporting, selling, or offering for sale or transportation in intrastate commerce for human consumption any livestock carcass or part thereof or meat food product which has been processed in violation of any requirements under this subchapter except as may be authorized by and pursuant to rules and regulations prescribed by the director;

(11) Delivering, receiving, transporting, selling, or offering for sale or transportation in intrastate commerce any livestock carcass, or part thereof, or meat food product which is exempted under § 20-60-204, is unwholesome or adulterated, and is intended for human consumption; and

(12) Applying to any livestock carcass, or part thereof, or meat food product, or any container thereof, any official inspection mark or label required under this subchapter except by or under the supervision of an inspector.



§ 20-60-215 - Records.

(a) For the purpose of enforcing the provisions of this subchapter, persons engaged in this state in the business of processing for intrastate commerce or transporting, shipping, or receiving in commerce livestock slaughtered for human consumption or meat or meat food products, or holding articles so received, shall maintain the records as the Director of the Department of Health by regulation may require, showing, to the extent that they are concerned therewith, the receipt, delivery, sale, movement, or disposition of the articles and shall, upon the request of an authorized representative of the director, permit him or her at reasonable times to have access to and to copy all the records.

(b) Any record required to be maintained by this section shall be maintained for a period of two (2) years after the transaction which is subject to the record has taken place.






Subchapter 3 - -- Meat and Meat Products Certification Act

§ 20-60-301 - Title.

This subchapter may be cited as the "Meat and Meat Products Certification Act".



§ 20-60-302 - Policy.

(a) Meat and meat products are purchased by numerous agencies administered and operated by the State of Arkansas. These products are procured by competitive bidding methods and in accordance with official published specifications.

(b) It is declared to be the policy of this state to grant authority to the Department of Health to provide an acceptance service designed to assure state institutional users of meat and meat products that the meats they purchase comply with the provisions and detailed specifications approved by the Office of Procurement of the Department of Finance and Administration.



§ 20-60-303 - Regulatory authority of the Director of the Department of Health.

The Director of the Department of Health shall promulgate such rules and regulations as are necessary to carry out the purposes and provisions of this subchapter.



§ 20-60-304 - Acceptance service -- Authority of meat inspectors.

(a) The acceptance service to be provided by the Department of Health is to be accomplished by employees of the state who are authorized to inspect livestock, carcasses or parts thereof, or meat food products under the provisions of the Arkansas Meat and Meat Products Inspection Act, § 20-60-201 et seq.

(b) Department meat inspectors are designated and authorized to certify as to whether or not meat and meat products conform with specification requirements cited in official purchase agreements regarding requirements such as type, class, style, weight range, state of refrigeration, required packaging, and other suitability factors.



§ 20-60-305 - Acceptance service -- Availability.

The acceptance service shall be made available to all official establishments operating under the direct supervision of the Division of Sanitarian Services of the Department of Health under the provisions of the Arkansas Meat and Meat Products Inspection Act, § 20-60-201 et seq.



§ 20-60-306 - Acceptance service -- Cost.

The cost of providing the acceptance service and ensuing certification shall be borne and paid by the seller, slaughterer or processor, or vendor or merchant requesting the service at such rate as the Director of the Department of Health may determine as being necessary to defer the cost of this service.



§ 20-60-307 - Appropriations.

There is authorized to be appropriated such sums as are necessary to carry out the provisions of this subchapter.









Chapter 61 - Fish And Seafood

Subchapter 1 - -- General Provisions

§ 20-61-101 - Foreign fish.

(a) No fresh, cold storage, or frozen fish produced outside this state or in any foreign country and imported into the United States shall be sold or offered for sale in this state by any food establishment unless:

(1) The package or container containing the food bears a statement in writing naming thereon the country of origin, the date of packaging, and the common name of all fish contained therein; and

(2) The fish has been packaged and processed under sanitary conditions equal to the standards required by the laws and regulations of this state for fish processing plants.

(b) (1) Outlets serving cooked, fresh, cold storage, or frozen fish at retail which display on the menu or in some conspicuous public place in the outlet the identity of the country of origin and the common name of all fish as reflected on the menu or sold in the outlet shall be deemed as having satisfied the requirements of subdivision (a)(1) of this section.

(2) All suppliers of any fresh, cold storage, or frozen fish shall furnish to the distributor or retailer to which the products are sold in this state an affidavit that all products are properly labeled, as required in this section, with respect to the country of origin of and the contents of any foreign imported fish. This affidavit shall include a certificate that the supplier has caused each of the products to be properly labeled in conformance with the requirements of this section.

(3) (A) The Director of the Arkansas Bureau of Standards and enforcement personnel of the bureau are authorized to enforce the requirements of subsection (a) and subdivisions (b)(1) and (2) of this section.

(B) The director is authorized to promulgate rules and regulations necessary to enforce subsection (a) and subdivisions (b)(1) and (2) of this section.

(4) In addition, all suppliers of any fresh, cold storage, or frozen fish shall furnish to any distributor or retailer to which the product is sold in this state proof that the fish has been packaged and processed under sanitary conditions equal to the sanitary conditions required of fish processing plants in this state. The proof may be upon certification by the Department of Health or certification by the United States Food and Drug Administration or other appropriate federal agency that the processing plant in which the fish was packaged or processed meets sanitary conditions within at least the minimum requirements of the laws and regulations of this state for fish processing plants, or proof may be upon the certification of the supplier that the fish packaged or processed outside this state or in a foreign country was packaged or processed in a fish processing plant that meets at least the minimum requirements of the laws and regulations of this state for sanitary conditions for fish processing plants.

(c) Any supplier of fresh, cold storage, or frozen fish or any distributor or retailer who sells any fish in this state in violation of the provisions of this section shall each be individually and severally subject to the civil penalties as provided in subsection (d) of this section.

(d) (1) A violator of this section shall be assessed by the State Plant Board a civil penalty of:

(A) Not less than one hundred dollars ($100) nor more than three hundred dollars ($300) for a first violation;

(B) Not less than four hundred dollars ($400) nor more than six hundred dollars ($600) for a second violation within three (3) years after the date of the first violation; and

(C) Not less than seven hundred dollars ($700) nor more than one thousand dollars ($1,000) for a third violation within three (3) years after the date of the first violation.

(2) For a violation to be considered as a second or subsequent offense, it must be a repeat violation of a requirement enumerated in subsection (a) and subdivisions (b)(1) and (2) of this section.

(3) (A) Any person subject to a civil penalty shall have a right to request an administrative hearing within ten (10) calendar days after receipt of the notice of the penalty.

(B) The board is authorized to conduct the hearing after giving appropriate notice, and its decision shall be subject to judicial review.

(4) (A) If a violator has exhausted the administrative appeals and the civil penalty is upheld, the violator shall pay the civil penalty within twenty (20) calendar days after the date of the final decision.

(B) If the violator fails to pay the penalty, a civil action may be brought by the board in any court of competent jurisdiction to recover the penalty.

(C) Any civil penalty collected under this section shall be transmitted to the State Plant Board Fund.

(e) The provisions of this section shall not be applicable to shellfish.






Subchapter 2 - -- Arkansas Catfish Marketing Act of 1975

§ 20-61-201 - Title.

This subchapter shall be known as the "Arkansas Catfish Marketing Act of 1975".



§ 20-61-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Capable of use as human food" shall mean and shall apply to any catfish or part or product thereof unless it is denatured or otherwise identified as required by regulations prescribed by the Director of the Arkansas Bureau of Standards to deter its use as human food or unless it is naturally inedible by humans;

(2) "Catfish" means any species of the scientific family Ictaluridae;

(3) "Director" means the Director of the Arkansas Bureau of Standards;

(4) "Direct retail sale" means the sale of catfish products individually or in small quantities directly to the consumer;

(5) "Distributor" means any person offering for sale, exchange, or barter any catfish product destined for direct retail sale in Arkansas;

(6) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a catfish product is offered for direct retail sale;

(7) "Labeling" means all labels and other written, printed, or graphic matter upon a catfish product, or any of its containers or wrappers, offered for direct retail sale;

(8) "Pay pond" means a circumscribed body of water owned by a person and operated solely for recreational fishing purposes on a commercial basis for profit;

(9) "Person" shall include any individual, partnership, corporation, and association or other legal entity;

(10) "Processor" means any person engaged in handling, storing, preparing, manufacturing, packing, or holding catfish products;

(11) "Producer" means any person engaged in the business of harvesting catfish, by any method, intended for direct retail sale;

(12) "Product" means any catfish product capable of use as human food which is made wholly or in part from any catfish or portion thereof, except products which contain catfish only in small proportions or which in the judgment of the director historically have not been considered by consumers as products of the commercial catfish industry and which are exempted from definition as a catfish product by the director under such conditions as he or she may prescribe to assure that the catfish or portions thereof contained therein are not adulterated and that the products are not represented as catfish products;

(13) "Product name" means the name of the catfish item intended for retail sale which identifies it as to kind, class, or specific use; and

(14) "Retailer" means any person offering for sale catfish products to individual consumers and representing the last sale prior to human consumption.



§ 20-61-203 - Penalties -- Injunction.

(a) (1) (A) Any person who violates any provision of this subchapter for which no civil penalty is provided by this subchapter shall upon conviction be guilty of a violation and subject to a fine of not more than five hundred dollars ($500).

(B) However, no person shall be subject to penalties under this section for receiving for transportation any article in violation of this subchapter if the receipt was made in good faith unless the person refuses to furnish on request of a representative of the Director of the Arkansas Bureau of Standards the name and address of the person from whom he or she received the article and copies of all documents, if there are any, pertaining to the delivery of the article to him or her.

(2) All distributors, processors, wholesalers, or retailers who are distributing or selling species of fish as catfish that are not within the definition of "catfish" under § 20-61-202 shall be in violation of this subchapter and shall be assessed a civil penalty of:

(A) Not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for a first violation;

(B) Not less than eight hundred dollars ($800) nor more than two thousand dollars ($2,000) for a second violation within three (3) years after the date of the first violation; and

(C) Not less than one thousand five hundred dollars ($1,500) nor more than two thousand five hundred dollars ($2,500) for a third violation within three (3) years after the date of the first violation.

(3) For a violation to be considered as a second or subsequent violation, it must be a repeat of the violation in subdivision (a)(2) of this section.

(4) (A) Any person subject to a civil penalty shall have a right to request an administrative hearing within ten (10) calendar days after receipt of the notice of the penalty.

(B) The State Plant Board is authorized to conduct the hearing after giving appropriate notice, and its decision shall be subject to judicial review.

(5) (A) If a violator has exhausted the administrative appeals and the civil penalty is upheld, the violator shall pay the civil penalty within twenty (20) calendar days after the date of the final decision.

(B) If the violator fails to pay the penalty, a civil action may be brought by the board in any court of competent jurisdiction to recover the penalty.

(C) Any civil penalty collected under this section shall be transmitted to the State Plant Board Fund.

(b) Nothing in this subchapter shall be construed as requiring the director to report for prosecution or for the institution of libel or injunction proceedings any minor violations of this subchapter whenever he or she believes that the public interest will be adequately served by a suitable written notice of warning.

(c) (1) It shall be the duty of each prosecuting attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(2) Before the director reports a violation for prosecution, an opportunity shall be given the distributor or other affected person to present his or her views to the director.

(d) (1) The director is authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this subchapter or any rule or regulation promulgated under this subchapter, notwithstanding the existence of other remedies at law.

(2) The injunction shall be issued without bond.



§ 20-61-204 - Administration of subchapter by the Director of the Arkansas Bureau of Standards.

This subchapter shall be administered by the Director of the Arkansas Bureau of Standards.



§ 20-61-205 - Rules and regulations.

(a) The Director of the Arkansas Bureau of Standards is authorized to promulgate such rules and regulations as may be necessary for the efficient enforcement of this subchapter.

(b) (1) Before the issuance, amendment, or repeal of any rule or regulation authorized by this subchapter, the director shall publish the proposed regulation, amendment, or notice to repeal an existing regulation in a manner reasonably calculated to give interested parties adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time.

(2) After consideration of all views presented by interested persons, the director shall take appropriate action to issue the proposed rules or regulations or to amend or repeal an existing rule or regulation.



§ 20-61-206 - Labeling.

(a) No catfish product shall be offered for direct retail sale for human consumption by a processor, distributor, or retailer unless the catfish product name is specifically labeled in the following manner:

(1) "Farm-Raised Catfish", if the product has been specifically produced in fresh water according to the usual and customary techniques of commercial aquaculture;

(2) "River or Lake Catfish", if the product has been produced in any freshwater lake, river, or stream of the state but has not been produced according to the usual and customary techniques of commercial aquaculture;

(3) "Imported Catfish", provided the catfish is produced from freshwater, either according to the usual and customary techniques of aquaculture, or from freshwater lakes, rivers, or streams of a country other than the United States; and

(4) "Ocean Catfish", provided the catfish product is produced from marine or estuarine waters.

(b) Any person selling river or lake catfish exclusively and directly to the consumer may have on his or her premises a sign reasonably visible to the consumer which identifies the product as river or lake catfish, rather than labeling each individual container or package of catfish product, as provided in subsection (a) of this section.

(c) Any retailer selling catfish products not wrapped or in a container may comply with this subchapter by placing a sign on the display case or refrigeration unit so that the sign is reasonably visible to the consumer, giving notice that the catfish is either farm-raised catfish, river or lake catfish, imported catfish, or ocean catfish, as the products are defined in subsection (a) of this section.

(d) Any advertising as to any catfish product shall state whether the catfish product is farm-raised catfish, river or lake catfish, imported catfish, or ocean catfish, as defined in subsection (a) of this section.

(e) Subsections (a)-(d) of this section shall not apply to catfish products exported from the United States.

(f) All distributors, processors, or wholesalers of catfish products distributing or selling catfish products shall provide information to each person, firm, or corporation to whom they distribute or sell catfish products for resale as to whether the catfish product is farm-raised catfish, river or lake catfish, imported catfish, or ocean catfish, as these terms are defined in subsection (a) of this section.



§ 20-61-207 - Authority to enter into certain agreements.

The Director of the Arkansas Bureau of Standards may cooperate with and enter into agreements with governmental agencies of this state, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this subchapter.



§ 20-61-208 - Publication of data.

The Director of the Arkansas Bureau of Standards shall publish at least biannually, in such form as he or she may deem proper, information concerning the sale of catfish products, together with such data about their production and use as he or she may consider advisable, provided that the information concerning production and sales of catfish products shall not disclose the operation of any person.



§ 20-61-209 - Judicial review.

(a) Any person adversely affected by an act, order, or ruling made by the Director of the Arkansas Bureau of Standards pursuant to the provisions of this subchapter may, within forty-five (45) days thereafter, bring action in the Circuit Court of Pulaski County, Arkansas, for judicial review of the actions.

(b) The form of the proceeding shall be any which may be provided by statutes of this state to review decisions of administrative agencies or, in the absence or inadequacy thereof, any applicable form of legal action including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.






Subchapter 3 - -- Catfish -- Identification by Restaurants

§ 20-61-301 - Penalty -- Injunction.

(a) Any person who knowingly violates any provision of this subchapter for which no civil penalty is provided by this subchapter shall upon conviction be guilty of a violation and subject to a fine of not more than fifty dollars ($50.00) for the first offense and not more than five hundred dollars ($500) for the second and subsequent offenses.

(b) Nothing in this subchapter shall be construed as requiring the Director of the Arkansas Bureau of Standards to report for prosecution or for the institution of libel or injunction proceedings any minor violations of this subchapter whenever he or she believes that the public interest will be adequately served by a suitable written notice of warning.

(c) (1) It shall be the duty of each prosecuting attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(2) Before the director reports a violation for prosecution, an opportunity shall be given the affected person to present his or her views to the director.

(d) (1) The director is authorized to apply for and the court is authorized to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this subchapter or any rule or regulation promulgated under this subchapter, notwithstanding the existence of other remedies at law.

(2) The injunction shall be issued without bond.



§ 20-61-302 - Identification required.

(a) No catfish product shall be offered for direct retail sale for human consumption by a restaurant or other eating establishment unless the catfish product name is identified on the menu in the following manner:

(1) "Farm-Raised Catfish", if the product has been specifically produced in fresh water according to the usual and customary techniques of commercial aquaculture;

(2) "River or Lake Catfish", if the product has been produced in any freshwater lake, river, or stream of the state, but has not been produced according to the usual and customary techniques of commercial aquaculture;

(3) "Imported Catfish", if the catfish product is produced from fresh water, either according to the usual and customary techniques of aquaculture, in or from freshwater lakes, rivers, or streams of a country other than the United States; and

(4) "Ocean Catfish", if the catfish product is produced from marine or estuarine waters.

(b) (1) Restaurants serving multiple entrees from multiple sources may make a general disclosure of sources upon the menu and shall not be required to disclose the source of each entree. The disclosure shall contain these words: "Upon request of the customer, the origin of each entree will be disclosed".

(2) Upon request of the customer, the specific source shall be disclosed.

(c) As used in this subchapter, "catfish" means the same as defined under the Arkansas Catfish Marketing Act of 1975, § 20-61-201 et seq.



§ 20-61-303 - Administration of subchapter by the Director of the Arkansas Bureau of Standards.

This subchapter shall be administered and enforced by the Director of the Arkansas Bureau of Standards.



§ 20-61-304 - Rules and regulations.

The Director of the Arkansas Bureau of Standards is authorized to promulgate such rules and regulations as may be necessary for the efficient enforcement of this subchapter.



§ 20-61-305 - Judicial review.

(a) Any person adversely affected by an act, order, or ruling made by the Director of the Arkansas Bureau of Standards pursuant to the provisions of this subchapter may, within forty-five (45) days thereafter, bring action in the circuit court of the county wherein the violation occurred for judicial review of the action.

(b) The form of the proceeding shall be any which may be provided by statutes of this state to review decisions of administrative agencies or, in the absence or inadequacy thereof, any applicable form of legal action including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.









Chapter 62 - Poisons

§ 20-62-101 - Labels on certain drugs required.

(a) It shall be unlawful to sell at retail arsenic and its compounds, strychnine and its salts, corrosive sublimate, hydrocyanic acid, phosphorus, opium, morphine, laudanum, or any preparation of opium containing over two (2) grains to the ounce without the container being plainly labeled in English with the name of the article, the name of the seller, and the word "POISON".

(b) Any person who violates any of the provisions of this section shall be guilty of a violation and upon conviction be sentenced to pay a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each offense.



§ 20-62-102 - Sales of strychnine restricted.

(a) It shall be unlawful for any person in the State of Arkansas to sell or give away or for any person to buy or accept a gift of any strychnine or its salts except upon prescription therefor of a licensed physician, dentist, or veterinarian, or where purchased for use by a licensed pest control operator.

(b) (1) Any person in this state selling or giving away any strychnine or its salts as authorized in subsection (a) of this section shall keep a record for not less than two (2) years, in a book provided for that purpose, of the date of the sale or gift, the quantity thereof, the name of the person making the sale or gift, and the signature and address of the person making the purchase or receiving the gift.

(2) If the purchaser is a person who is not known to the seller of any strychnine or its salts, the seller shall require such identification of the purchaser as may be necessary to determine the true name and address of the purchaser.

(c) Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed two hundred dollars ($200) or imprisoned not more than thirty (30) days, or be both fined and imprisoned.






Chapter 63 - Contraceptives



Chapter 64 - Alcohol And Drug Abuse

Subchapter 1 - -- General Provisions

§ 20-64-101 - Use and possession of narcotic drugs by certain institutions and druggists.

It shall be lawful for eleemosynary institutions, sanatoriums, hospitals, and wholesale druggists having licensed pharmacists in their employ to possess, use, compound, and sell narcotic drugs pursuant to the Federal Narcotic Act and the rules and regulations thereto appertaining.



§ 20-64-102 - Narcotic drugs in safe, locked receptacle.

(a) Any apothecary who is authorized to posses narcotic drugs as defined by the Uniform Narcotic Drug Act, § 20-64-201 et seq., shall keep the narcotic drugs in a safe, or other receptacle equipped with a lock, sufficient to secure the narcotic drugs against theft.

(b) Any person who violates this section shall be punished as provided by § 20-64-220.



§ 20-64-104 - Service of search warrant.

A search warrant relating to offenses involving drugs regulated under the Uniform Narcotic Drug Act, § 20-64-201 et seq., and the Arkansas Drug Abuse Control Act, § 20-64-301 et seq., may be served at any time of the day or night if the judge of the municipal or circuit court issuing the warrant is satisfied that there is probable cause to believe that grounds exist for the warrant and for its service at that time.






Subchapter 2 - -- Uniform Narcotic Drug Act

§ 20-64-201 - Definitions.

The following words and phrases, as used in this subchapter, shall have the following meanings, unless the context otherwise requires:

(1) "Apothecary" means a licensed pharmacist as defined by the laws of this state and, where the context so requires, the owner of a store or other place of business where narcotic drugs are compounded or dispensed by a licensed pharmacist; but nothing in this subchapter shall be construed as conferring on a person who is not registered nor licensed as a pharmacist any authority, right, or privilege that is not granted to him by the pharmacy laws of this state;

(2) "Dentist" means a person authorized by law to practice dentistry in this state;

(3) "Dispense" includes distribute, leave with, give away, dispose of, or deliver;

(4) "Federal narcotic laws" means the laws of the United States relating to opium, coca leaves, and other narcotic drugs;

(5) "Hospital" means an institution for the care and treatment of the sick and injured, approved by the Director of the Department of Health as proper to be entrusted with the custody of narcotic drugs and the professional use of narcotic drugs under the direction of a physician, dentist, or veterinarian;

(6) "Laboratory" means a laboratory approved by the Director of the Department of Health as proper to be entrusted with the custody of narcotic drugs and the use of narcotic drugs for scientific and medical purposes and for purposes of instruction;

(7) "Manufacturer" means a person who, by compounding, mixing, cultivating, growing, or other process, produces or prepares narcotic drugs, but does not include an apothecary who compounds narcotic drugs to be sold or dispensed on prescriptions;

(8) (A) "Narcotic drug" means any drug which is defined as a narcotic drug by order of the Director of the Department of Health. In the formulation of definitions of narcotic drugs, the Director of the Department of Health is directed to include all drugs which he finds are narcotic in character and by reason thereof are dangerous to the public health or are promotive of addiction-forming or addiction-sustaining results upon the user which threaten harm to the public health, safety, or morals. In formulating these definitions, the Director of the Department of Health shall take into consideration the provisions of the federal narcotic laws as they exist, from time to time, and shall amend the definitions so as to keep them in harmony with the definitions prescribed by the federal narcotic laws, so far as is possible under the standards established in this subdivision, and under the policy of this subchapter.

(B) "Narcotic drug" also means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(i) Opium, opiates, derivatives of opium and opiates, including their isomers, esters, and ethers whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation. This term does not include the isoquinoline alkaloids of opium;

(ii) Poppy straw and concentrate of poppy straw;

(iii) Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

(iv) Cocaine, its salts, optical and geometric isomers, and salts of isomers;

(v) Ecgonine, its derivatives, their salts, isomers, and salts of isomers;

(vi) Any compound, mixture, or preparation which contains any quantity of any of the substances referred to in subdivisions (8)(B)(i)-(v) of this section.

(9) "Official written order" means an order written on a form provided for that purpose by the United States Director of the Drug Enforcement Administration under any laws of the United States making provision therefor, if such order forms are authorized and required by federal law and, if no such order form is provided, then on an official form provided for that purpose by the Director of the Department of Health;

(10) "Person" includes any corporation, association, copartnership, or one (1) or more individuals;

(11) "Physician" means a person authorized by law to practice medicine in this state and any other person authorized by law to treat sick and injured human beings in this state and to use narcotic drugs in connection with such treatment;

(12) "Registry number" means the number assigned to each person registered under the federal narcotic laws;

(13) "Sale" includes barter, exchange, or gift, or offer therefor, and each such transaction made by any person, whether as principal, proprietor, agent, servant, or employee;

(14) "Veterinarian" means a person authorized by law to practice veterinary medicine in this state; and

(15) "Wholesaler" means a person who supplies narcotic drugs that he himself has not produced nor prepared, on official written orders, but not on prescriptions.



§ 20-64-202 - Acts prohibited.

It shall be unlawful for any person to manufacture, purchase, possess, have under his control, sell, prescribe, administer, dispense, or compound any narcotic drug, except as authorized in this subchapter.



§ 20-64-203 - Manufacturers and wholesalers.

No person shall manufacture, compound, mix, cultivate, grow, or by any other process produce or prepare narcotic drugs, and no person as a wholesaler shall supply the same, without having first obtained a license so to do from the Director of the Department of Health.



§ 20-64-204 - Qualification for licenses.

No license shall be issued under § 20-64-203 unless and until the applicant therefor has furnished proof satisfactory to the Director of the Department of Health:

(a) That the applicant is of good moral character or, if the applicant be an association or corporation, that the managing officers are of good moral character;

(b) That the applicant is equipped as to land, buildings, and paraphernalia properly to carry on the business described in his application.

No license shall be granted to any person who has within five (5) years been convicted of a willful violation of any law of the United States, or of any state, relating to opium, coca leaves, or other narcotic drugs, or to any person who is a narcotic drug addict.

The Director of the Department of Health may suspend or revoke any license for cause.



§ 20-64-205 - Sale on written orders.

(1) A duly licensed manufacturer or wholesaler may sell and dispense narcotic drugs to any of the following persons, but only on official written orders:

(a) To a manufacturer, wholesaler, or apothecary;

(b) To a physician, dentist, or veterinarian;

(c) To a person in charge of a hospital, but only for use by or in that hospital;

(d) To a person in charge of a laboratory, but only for use in that laboratory for scientific and medical purposes.

(2) A duly licensed manufacturer or wholesaler may sell narcotic drugs to any of the following persons:

(a) On a special written order accompanied by a certificate of exemption, as required by the federal narcotic laws, to a person in the employ of the United States Government or of any state, territorial, district, county, municipal, or insular government, purchasing, receiving, possessing, or dispensing narcotic drugs by reason of his official duties;

(b) To a master of a ship or a person in charge of any aircraft upon which no physician is regularly employed, or to a physician or surgeon duly licensed in some state, territory, or the District of Columbia, to practice his profession, or to a retired commissioned medical officer of the United States Army, Navy, or Public Health Service employed upon such ship or aircraft, for the actual medical needs of persons on board of such ship or aircraft, when not in port. Provided: Such narcotic drugs shall be sold to the master of such ship or person in charge of such aircraft or to a physician, surgeon, or retired commissioned medical officer of the United States Army, Navy, or Public Health Service employed upon such ship or aircraft only in pursuance of a special order form approved by a commissioned medical officer or acting assistant surgeon of the United States Public Health Service;

(c) To a person in a foreign country if the provisions of the federal narcotic laws are complied with.

(3) Use of Official Written Orders. An official written order for any narcotic drug shall be signed in quadruplicate by the person giving said order or his duly authorized agent. The original shall be presented to the person who sells or dispenses the narcotic drug or drugs named therein, and one (1) copy shall be sent to the Director of the Department of Health not later than the 10th of the month following the month during which the order was made. In event of the acceptance of such order by said person, each party to the transaction shall preserve his copy of such order for a period of two (2) years in such a way as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this subchapter. It shall be deemed a compliance with this subsection if the parties to the transaction have complied with the federal narcotic laws, respecting the requirements governing the use of order forms, and the purchaser has sent a signed copy of the order to the Director of the Department of Health as aforesaid.

(4) Possession Lawful. Possession of or control of narcotic drugs obtained as authorized by this section shall be lawful if in the regular course of business, occupation, profession, employment, or duty of the possessor.

(5) A person in charge of a hospital or of a laboratory, or in the employ of this state or of any other state, or of any political subdivisions thereof, or a master of a ship or a person in charge of any aircraft upon which no physician is regularly employed, or a physician or surgeon duly licensed in some state, territory, or the District of Columbia, to practice his profession, or a retired commissioned medical officer of the United States Army, Navy, or Public Health Service employed upon such ship or aircraft who obtains narcotic drugs under the provisions of this section or otherwise, shall not administer nor dispense nor otherwise use such drugs, within this state, except within the scope of his employment or official duty, and then only for scientific or medicinal purposes and subject to the provisions of this subchapter.



§ 20-64-206 - Sales by apothecaries.

(1) An apothecary, in good faith, may sell and dispense narcotic drugs to any person upon a written prescription or an oral prescription in pursuance to regulations, promulgated by the Director of the Department of Health under authority of § 20-64-219, of a physician, dentist, or veterinarian, dated and signed by the person prescribing on the day when issued and bearing the full name and address of the patient for whom, or the owner of the animal for which, the drug is dispensed, and the full name, address, and registry number under the federal narcotic laws of the person prescribing. If the prescription is for an animal, it shall state the species of animal for which the drug is prescribed. The person filling the prescription shall write the date of filling and his own signature on the face of the prescription. The prescription shall be retained on file by the proprietor of the pharmacy in which it is filled for a period of two (2) years, so as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this subchapter. The prescription must not be refilled.

(2) The legal owner of any stock of narcotic drugs in a pharmacy, upon discontinuance of dealing in said drugs, may sell said stock to a manufacturer, wholesaler, or apothecary, but only on an official written order.

(3) An apothecary, only upon an offical written order, may sell to a physician, dentist, or veterinarian, in quantities not exceeding one (1) ounce at any one time, aqueous or oleaginous solutions of which the content of narcotic drugs does not exceed a proportion greater than twenty percent (20%) of the complete solution, to be used for medical purposes.



§ 20-64-207 - Professional use of narcotic drugs.

(1) Physicians and Dentists. A physician or a dentist, in good faith and in the course of his professional practice only, may prescribe, administer, and dispense narcotic drugs, or he may cause the same to be administered by a nurse or intern under his direction and supervision.

(2) Veterinarians. A veterinarian, in good faith and in the course of his professional practice only, and not for use by a human being, may prescribe, administer, and dispense narcotic drugs, and he may cause them to be administered by an assistant or orderly under his direction and supervision.

(3) Return of Unused Drugs. Any person who has obtained from a physician, dentist, or veterinarian any narcotic drug for administration to a patient during the absence of such physician, dentist, or veterinarian, shall return to such physician, dentist, or veterinarian any unused portion of such drug, when it is no longer required by the patient.



§ 20-64-208 - Preparations exempted.

(a) Except as otherwise in this subchapter specifically provided, this subchapter shall not apply to the following cases:

(1) Administering, dispensing, or selling at retail any drug subject to this subchapter under any circumstances that the Director of the Department of Health determines, after reasonable notice and opportunity for hearing, not to be dangerous to the public health, or promotive of addiction-forming or addiction-sustaining results upon the user, or harmful to the public health, safety, or morals, and by order so proclaims. In arriving at his determination, the Director of the Department of Health shall consult with the Drug Enforcement Administration of the Treasury Department of the United States and give due weight to its investigations and determinations;

(2) Administering, dispensing, or selling at retail any medicinal preparation that contains in one (1) fluid ounce, or if a solid or semisolid preparation, in one (1) avoirdupois ounce, not more than one (1) grain of codeine or of any of its salts. The exemptions authorized by this subdivision are subject to the following conditions:

(A) That the medicinal preparation administered, dispensed, or sold contains, in addition to the narcotic drug in it, some drug or drugs conferring upon it medicinal qualities other than those possessed by the narcotic drug alone; and

(B) That the preparation is administered, dispensed, purchased, and sold in good faith as a medicine and not for the purpose of evading the provisions of this subchapter.

(b) Nothing in this section shall limit the quantity of codeine or of any of its salts that may be prescribed, administered, dispensed, or sold to any person or for the use of any person or animal, when it is prescribed, administered, dispensed, or sold, in compliance with the general provisions of this subchapter.



§ 20-64-209 - Records to be kept.

(1) Physicians, Dentists, Veterinarians, and Other Authorized Persons. Every physician, dentist, veterinarian, or other person who is authorized to administer or professionally use narcotic drugs shall keep a record of such drugs received by him, and a record of all such drugs administered, dispensed, or professionally used by him otherwise than by prescription. It shall, however, be deemed a sufficient compliance with this subdivision if any such person using small quantities of solutions or other preparation of such drugs for local application shall keep a record of the quantity, character, and potency of such solution or other preparations purchased or made up by him, and of the dates when purchased or made up, without keeping record of the amount of such solution or other preparation applied by him to individual patients.

(2) Manufacturers and Wholesalers. Manufacturers and wholesalers shall keep records of all narcotic drugs compounded, mixed, cultivated, grown, or by any other process produced or prepared, and of all narcotic drugs received and disposed of by them, in accordance with the provisions of subdivision (5) of this section.

(3) Apothecaries. Apothecaries shall keep records of all narcotic drugs received and disposed of by them, in accordance with the provisions of subdivision (5) of this section.

(4) Vendors of Exempted Preparations. Every person who purchases for resale, or who sells narcotic drug preparations exempted by § 20-64-208, shall keep a record showing the quantities and kinds thereof received and sold, or disposed of otherwise, in accordance with the provisions of subdivision (5) of this section.

(5) Form and Preservation of Records. The form of records shall be prescribed by the Director of the Department of Health. The record of narcotic drugs received shall in every case show the date of receipt, the name and address of the person from whom received, and the kind and quantity of drugs received; the kind and quantity of narcotic drugs produced or removed from process of manufacturer, and the date of such production or removal from process of manufacturer; and the record shall in every case show the proportion of morphine, cocaine, or ecgonine contained in or producible from crude opium or coca leaves received or produced. The record of all narcotic drugs sold, administered, dispensed, or otherwise disposed of shall show the date of selling, administering, or dispensing, the name and address of the person to whom, or for whose use, or the owner and species of animal for which the drugs were sold, administered, or dispensed, and the kind and quantity of drugs. Every such record shall be kept for a period of two (2) years from the date of the transaction recorded. The keeping of a record required by or under the federal narcotic laws, containing substantially the same information as is specified above, shall constitute compliance with this section, except that every such record shall contain a detailed list of narcotic drugs lost, destroyed, or stolen, if any, the kind and quantity of such drugs, and the date of the discovery of such loss, destruction, or theft.

(6) Records of Purchasers for Resale. Every person who purchases cannabis for resale should keep a record of its date of receipt, name and address of the person for whom received, and the proportion of resin contained in or producible from the plant cannabis sativa L., received or produced.



§ 20-64-210 - Labels.

(1) Whenever a manufacturer sells or dispenses a narcotic drug, and whenever a wholesaler sells or dispenses a narcotic drug in a package prepared by him, he shall securely affix to each package in which that drug is contained a label showing in legible English the name and address of the vendor and the quantity, kind, and form of narcotic drug contained therein. No person, except an apothecary for the purpose of filling a prescription under this subchapter, shall alter, deface, or remove any label so affixed.

(2) Whenever an apothecary sells or dispenses any narcotic drug on a prescription issued by a physician, dentist, or veterinarian, he shall affix to the container in which such drug is sold or dispensed, a label showing his own name, address, and registry number, or the name, address, and registry number of the apothecary for whom he is lawfully acting; the name and address of the patient or, if the patient is an animal, the name and address of the owner of the animal and the species of the animal; the name, address, and registry number of the physician, dentist, or veterinarian by whom the prescription was written; and such directions as may be stated on the prescription. No person shall alter, deface, or remove any label so affixed.



§ 20-64-211 - Authorized possession of narcotic drugs by individuals.

A person to whom or for whose use any narcotic drug has been prescribed, sold, or dispensed by a physician, dentist, apothecary, or other person authorized under the provisions of § 20-64-205, and the owner of any animal for which any such drug has been prescribed, sold, or dispensed, by a veterinarian, may lawfully possess it only in the container in which it was delivered to him by the person selling or dispensing the same.



§ 20-64-212 - Persons and corporations exempted.

The provisions of this subchapter restricting the possession and having control of narcotic drugs shall not apply to common carriers or to warehousemen, while engaged in lawfully transporting or storing such drugs, or to any employee of the same acting within the scope of his employment; or to public officers or their employees in the performance of their official duties requiring possession or control of narcotic drugs; or to temporary incidental possession by employees or agents of persons lawfully entitled to possession, or by persons whose possession is for the purpose of aiding public officers in performing their official duties.



§ 20-64-213 - Common nuisances.

Any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or any place whatever, which is resorted to by narcotic drug addicts for the purpose of using narcotic drugs or which is used for the illegal keeping or selling of the same, shall be deemed a common nuisance. No person shall keep or maintain such a common nuisance.



§ 20-64-214 - Narcotic drugs to be delivered to state official, etc.

Upon delivery to the Director of the Department of Health of any narcotic drugs discarded by the owner thereof or other person entitled to the possession or custody thereof, and upon the Director of the Department of Health delivering to such person an itemized receipt therefor, the Director of the Department of Health is empowered to destroy such narcotic drugs; provided, that the Director of the Department of Health shall keep for a period of three (3) years from the date of destruction a record of such transaction, showing the name and address of the person delivering the narcotic drugs, an itemized description thereof, the date and place of delivery, and the date of destruction.

All narcotic drugs, the lawful possession of which is not established or the title to which cannot be ascertained, which have come into the custody of a peace officer, shall be forfeited, and disposed of as follows:

(a) Except as in this section otherwise provided, the court or magistrate having jurisdiction shall order such narcotic drugs forfeited and destroyed. A record of the place where said drugs were seized, of the kinds and quantities of drugs so destroyed, and of the time, place, and manner of destruction shall be kept, and a return under oath, reporting said destruction, shall be made to the court or magistrate and to the United States Director of the Drug Enforcement Administration by the officer who destroys them;

(b) Upon written application by the Director of the Department of Health, the court or magistrate by whom the forfeiture of narcotic drugs has been decreed may order the delivery of any of them except heroin and its salts and derivatives, to said Director of the Department of Health, for distribution or destruction, as hereinafter provided;

(c) Upon application by any hospital within this state not operated for private gain, the Director of the Department of Health may in his discretion deliver any narcotic drugs that have come into his custody by authority of this section to the applicant for medicinal use. The Director of the Department of Health may from time to time deliver excess stocks of such narcotic drugs to the United States Director of the Drug Enforcement Administration or may destroy the same;

(d) The Director of the Department of Health shall keep a full and complete record of all drugs received and of all drugs disposed of, showing the exact kinds, quantities, and forms of such drugs; the persons from whom received and to whom delivered; by whose authority received, delivered, and destroyed; and the dates of the receipt, disposal, or destruction, which record shall be open to inspection by all federal and state officers charged with the enforcement of federal and state narcotic laws.



§ 20-64-215 - Notice of conviction to be sent to licensing board.

On the conviction of any person of the violation of any provision of this subchapter, a copy of the judgment and sentence, and of the opinion of the court or magistrate, if any opinion be filed, shall be sent by the clerk of the court, or by the magistrate, to the board or officer, if any, by whom the convicted defendant has been licensed or registered to practice his profession or to carry on his business. On the conviction of any such person, the court may, in its discretion, suspend or revoke the license or registration of the convicted defendant to practice his profession or to carry on his business. On the application of any person whose license or registration has been suspended or revoked, and upon proper showing and for good cause, said board or officer may reinstate such license or registration.



§ 20-64-216 - Records confidential.

Prescriptions, orders, and records, required by this subchapter, and stocks of narcotic drugs, shall be open for inspection only to federal, state, county, and municipal officers, whose duty it is to enforce the laws of this state or of the United States relating to narcotic drugs. No officer having knowledge by virtue of his office of any such prescription, order, or record shall divulge such knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer, to which prosecution or proceeding the person to whom such prescriptions, orders, or records relate is a party.



§ 20-64-217 - Fraud or deceit.

(1) No person shall obtain or attempt to obtain a narcotic drug, or procure or attempt to procure the administration of a narcotic drug:

(a) by fraud, deceit, misrepresentation, or subterfuge; or

(b) by the forgery or alteration of a prescription or of any written order; or

(c) by the concealment of a material fact; or

(d) by the use of a false name or the giving of a false address.

(2) Information communicated to a physician in an effort unlawfully to procure a narcotic drug, or unlawfully to procure the administration of any such drug, shall not be deemed a privileged communication.

(3) No person shall willfully make a false statement in any prescription, order, report, or record, required by this subchapter.

(4) No person shall, for the purpose of obtaining a narcotic drug, falsely assume the title of, or represent himself to be, a manufacturer, wholesaler, apothecary, physician, dentist, veterinarian, or other authorized person.

(5) No person shall make or utter any false or forged prescription or false or forged written order.

(6) No person shall affix any false or forged label to a package or receptacle containing narcotic drugs.

(7) The provisions of this section shall apply to all transactions relating to narcotic drugs under the provisions of § 20-64-208, in the same way as they apply to transactions under all other sections.



§ 20-64-218 - Exceptions and exemptions not required to be negatived.

In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provision of this subchapter, it shall not be necessary to negative any exception, excuse, proviso, or exemption contained in this subchapter, and the burden of proof of any such exception, excuse, proviso, or exemption shall be upon the defendant.



§ 20-64-219 - Enforcement and cooperation.

It is hereby made the duty of the Director of the Department of Health, his officers, agents, inspectors, and representatives, and of all peace officers within the state, and of all prosecuting attorneys, to enforce all provisions of this subchapter, except those specifically designated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states, relating to narcotic drugs.

The authority to promulgate regulations for the efficient enforcement of this act is hereby vested in the Director of the Department of Health. The Director of the Department of Health is hereby authorized to make the regulations promulgated under this subchapter conform insofar as possible under the standards established herein and under the policies of this subchapter with those regulations promulgated under the federal Narcotic Act.



§ 20-64-220 - Penalties.

(1) Except as provided in subsection (2) of this section, a person violating any provision of this subchapter commits a felony and upon conviction shall be fined not more than two thousand dollars ($2,000), and be imprisoned in the state penitentiary not less than two (2) nor more than five (5) years. For a second offense, or if, in case of a first conviction of violation of any provision of this subchapter, the offender shall previously have been convicted of any violation of the laws of the United States or of any other state, territory, or district relating to narcotic drugs or marijuana, the offender shall be guilty of a felony and shall be fined not more than two thousand dollars ($2,000) and be imprisoned in the state penitentiary not less than (5) nor more than ten (10) years. For a third or subsequent offense, or if, the offender shall previously have been convicted two (2) or more times in the aggregate of any violation of the law of the United States or of any other state, territory, or district relating to narcotic drugs or marijuana, the offender shall be guilty of a felony and shall be fined not more than two thousand dollars ($2,000) and be imprisoned in the state penitentiary not less than ten (10) or more than twenty (20) years.

Except in the case of conviction for a first offense for violation of the provisions of this subchapter the imposition or execution of sentence shall not be suspended and probation or parole shall not be granted until the minimum imprisonment herein provided for the offense shall have been served.

(2) A person violating § 20-64-217 in a manner involving only a preparation exempted by § 20-64-208 for a first conviction shall be fined not more than twenty-five dollars ($25.00), for a second conviction shall be fined not more than fifty dollars ($50.00), and for a third or subsequent conviction shall be fined not more than one hundred dollars ($100).



§ 20-64-221 - Effect of acquittal or conviction under federal narcotic laws.

No person shall be prosecuted for a violation of any provision of this subchapter if such person has been acquitted or convicted under the federal narcotic laws of the same act or omission which, it is alleged, constitutes a violation of this subchapter.



§ 20-64-222 - Constitutionality.

If any provision of this subchapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are declared to be severable.



§ 20-64-223 - Interpretation.

This subchapter shall be so interpreted and construed as to effectuate its general purpose, to make uniform the laws of those states which enact it.



§ 20-64-224 - Inconsistent laws repealed.

All acts or parts of acts which are inconsistent with the provisions of this subchapter are repealed.



§ 20-64-225 - Name of act.

This subchapter may be cited as the "Uniform Narcotic Drug Act."






Subchapter 3 - -- Arkansas Drug Abuse Control Act

§ 20-64-301 - Title.

This subchapter may be cited as the "Arkansas Drug Abuse Control Act".



§ 20-64-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Board" means the State Board of Health;

(2) "Counterfeit drug" means a drug which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, or device, or any likeness thereof, of a drug manufacturer, processor, packer, or distributor other than the person or persons who in fact manufactured, processed, packed, or distributed the drug and which thereby falsely purports, or is represented to be the product of, or to have been packed or distributed by, another drug manufacturer, processor, packer, or distributor;

(3) "Depressant or stimulant drug" means:

(A) Any drug which contains any quantity of barbituric acid or any of the salts of barbituric acid or any derivative of barbituric acid which has been designated under § 502(d) of the federal Food, Drug, and Cosmetic Act, as presently in force and effect, as habit-forming and such other derivatives as the board shall define as habit-forming, provided that in formulating these definitions, the board shall take into consideration the provisions of the federal Food, Drug, and Cosmetic Act as it exists from time to time and shall amend the definitions so as to keep them in harmony with the definitions prescribed by the federal Food, Drug, and Cosmetic Act, insofar as is possible under the standards established in this subchapter and under the policy of it;

(B) Any drug which contains any quantity of:

(i) Amphetamine or any of its optical isomers;

(ii) Any salt of amphetamine or any salt of an optical isomer of amphetamine; or

(iii) Any substance designated by regulations promulgated under the federal act or by the board as habit-forming because of its stimulant effect on the central nervous system.

In formulating these regulations, the board shall take into consideration the regulations promulgated from time to time under the federal Food, Drug, and Cosmetic Act and shall amend the regulations so as to keep them in harmony with the definitions prescribed by the federal Food, Drug, and Cosmetic Act.

(C) Any drug which contains any quantity of a substance designated by regulations promulgated under the federal Food, Drug, and Cosmetic Act or by the board as having a potential for abuse because of its depressant or stimulant effect on the central nervous system or its hallucinogenic effect, provided that the board in formulating its regulations shall take into consideration all regulations promulgated pursuant to the federal Food, Drug, and Cosmetic Act and shall amend its regulations so as to keep them in harmony with the regulations prescribed by the federal Food, Drug, and Cosmetic Act;

(4) "Drug" means articles recognized in the official United States Pharmacopoeia, or official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them, but does not include devices or their components, parts, or accessories;

(5) "Federal act" designates the federal Food, Drug, and Cosmetic Act, which was in effect on June 30, 1967, and all amendments thereto;

(6) "Manufacture", "compound", or "process" shall include repackaging or otherwise changing the container, wrapper, or labeling of any drug package in the furtherance of the distribution of the drug from the original place of manufacture to the person who makes final delivery or sale to the ultimate consumer, and the term "manufacturers", "compounders", and "processors" shall be deemed to refer to persons engaged in those defined activities;

(7) "Person" includes individual, partnership, corporation, and association; and

(8) "Practitioner" means a physician, dentist, veterinarian, or other person licensed in this state to prescribe or administer drugs which are subject to this subchapter.



§ 20-64-303 - Minor violations of subchapter.

Nothing in this subchapter shall be construed as requiring the board to report for the institution of proceedings under this subchapter minor violations of this subchapter whenever the Director of the Department of Health believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.



§ 20-64-304 - Penalties.

(a) (1) Any person violating any of the provisions of this subchapter commits a felony and shall, upon conviction, be fined not more than two thousand dollars ($2,000) or be imprisoned in the state penitentiary for not more than two (2) years, or be both fined and imprisoned, in the discretion of the court.

(2) For a second offense, the offender commits a felony and shall be fined not more than two thousand dollars ($2,000) and be imprisoned in the state penitentiary for not less than three (3) years nor more than (5) years.

(3) For a third or subsequent offense, the offender commits a felony and shall be fined not more than five thousand dollars ($5,000) and be imprisoned in the state penitentiary for not less than five (5) years nor more than ten (10) years.

(b) No person shall be subject to the penalties of subsection (a) of this section, for having violated § 20-64-306(9) and (10) if the person acted in good faith and had no reason to believe that use of the punch, die, plate, stone, or other thing involved would result in a drug being a counterfeit drug or for having violated § 20-64-306(10) if the person doing the act or causing it to be done acted in good faith and had no reason to believe that the drug was a counterfeit drug.



§ 20-64-305 - Duty of prosecuting attorneys.

It shall be the duty of each prosecuting attorney to whom the board reports any violation of this subchapter to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.



§ 20-64-306 - Prohibited acts.

The following acts and the causing thereof within the State of Arkansas are prohibited:

(1) The manufacture, compounding, or processing of a drug in violation of § 20-64-309;

(2) The sale, delivery, or other disposition of a drug in violation of § 20-64-310;

(3) The possession of a drug in violation of § 20-64-311;

(4) Obtaining a drug in violation of § 20-64-312;

(5) The failure to prepare or obtain, or the failure to keep, a complete and accurate record with respect to any drug as required by § 20-64-313;

(6) The refusal to permit access to or copying of any record as required by § 20-64-313;

(7) The refusal to permit entry or inspection as authorized by § 20-64-313;

(8) The filling or refilling of any prescription in violation of § 20-64-314;

(9) Making, selling, disposing of, or keeping in possession, control, or custody, or concealing any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render a drug a counterfeit drug;

(10) The doing of any act which causes a drug to be a counterfeit drug, or the sale or dispensing, or the holding for sale or dispensing, of a counterfeit drug.



§ 20-64-307 - Seizure and forfeiture of contraband -- Generally.

The following are declared to be contraband and shall be seized and forfeited without warrant by an authorized agent of the State Board of Health whenever he or she has reasonable grounds to believe they are:

(1) A depressant or stimulant drug with respect to which a prohibited act within the meaning of § 20-64-306 has occurred;

(2) A drug that is a counterfeit;

(3) A container of a depressant or stimulant drug or of a counterfeit drug;

(4) Equipment used in manufacturing, compounding, or processing a depressant or stimulant drug with respect to which drug a prohibited act within the meaning of § 20-64-306 has occurred; and

(5) Any punch, die, plate, stone, labeling, container, or other thing used or designed for use in making a counterfeit drug or drugs.



§ 20-64-308 - Seizure and forfeiture of contraband -- Hearing and disposition.

(a) When an article, drug, or other thing is seized and forfeited under the provisions of § 20-64-307, the Director of the Department of Health or his authorized agent shall, within five (5) days thereafter, publish in a newspaper having a statewide circulation a notice containing a list of the articles, equipment, drugs, or other things seized, the name or names of the person or persons, if known, from whom taken, and the place where seized.

(1) The notice shall advise that the article, drug or other thing seized and forfeited will be destroyed or sold by the Director of the Department of Health at the expiration of thirty (30) days from the date of publication of the notice.

(2) Any person claiming any interest in the article, equipment, drug, or other thing may, at any time within the thirty (30) days after the publication of the notice, petition the Director of the Department of Health for a hearing to be held in the Director of the Department of Health's office in Little Rock.

(3) The Director of the Department of Health shall set a date for the hearing not later than ten (10) days after receiving the written request at which time witnesses shall be sworn and evidence shall be taken.

(4) Within fifteen (15) days after such hearing, the Director of the Department of Health shall enter his written findings of fact and order upon the testimony so presented.

(5) The findings of fact and order of the Director of the Department of Health may be appealed to the Circuit Court of Pulaski County, Arkansas, by lodging with the court within fifteen (15) days after the Director of the Department of Health's order has been entered a transcript of record of the hearing held before the Director of the Department of Health. The circuit court shall hear no new evidence on such appeal and shall render its judgment only on errors of law.

(6) An appeal from the judgment of the circuit court may be taken to the Supreme Court of Arkansas.

(b) (1) If the Director of the Department of Health receives no written petition for a hearing within thirty (30) days from the date of the publication of notice as provided in this section, the Director of the Department of Health shall, in his discretion, proceed to take bids on the article, equipment, drug, or other things seized and forfeited under § 20-64-307 and shall sell them to the highest bidder, or he may destroy the articles, equipment, drugs, or other things and shall preserve a written record thereof for two (2) years.

(2) The proceeds for the sale of the articles, drugs, or other things shall be deposited with the Treasurer of State as nonrevenue receipts for credit to the State Apportionment Fund as general revenues to be distributed for the respective purposes as provided by law.



§ 20-64-309 - Depressant and stimulant drugs -- Manufacturing, compounding, or processing prohibited -- Exceptions.

No person shall manufacture, compound, or process in this state any depressant or stimulant drug, except that this prohibition shall not apply to the following persons whose activities in connection with any drug are as specified in this section:

(1) Manufacturers, compounders, and processors, operating in conformance with the laws of this state relating to the manufacture, compounding, or processing of drugs, who are regularly engaged in preparing pharmaceutical chemicals or prescription drugs for distribution through branch outlets, through wholesale druggists, or by direct shipment:

(A) To pharmacies or to hospitals, clinics, public health agencies, or physicians for dispensing by registered pharmacists upon prescriptions, or for use by or under the supervision of practitioners licensed in this state to administer the drugs in the course of their professional practice; or

(B) To laboratories or research or educational institutions for their use in lawful research, teaching, or chemical analysis;

(2) Suppliers, operating in conformance with the laws of this state relating to the manufacture, compounding, or processing of drugs of manufacturers, compounders, and processors referred to in subdivision (1) of this section;

(3) Wholesale druggists who maintain their establishments in conformance with state and local laws relating to the manufacture, compounding, or processing of drugs and are regularly engaged in supplying prescription drugs:

(A) To pharmacies, or to hospitals, clinics, public health agencies, or physicians for dispensing by registered pharmacists upon prescriptions or for use by or under the supervision of practitioners licensed in this state to administer the drugs in the course of their professional practice; or

(B) To laboratories or research or educational institutions for their use in lawful research, teaching, or clinical analysis;

(4) Pharmacies, hospitals, clinics, and public health agencies which maintain their establishments in conformance with state and local laws regulating the practice of pharmacy and medicine which are regularly engaged in dispensing drugs upon prescriptions of practitioners licensed in this state to administer the drugs for patients under the care of the practitioners in the course of their professional practice;

(5) Practitioners licensed in this state to prescribe or administer depressant or stimulant drugs, while acting in the course of their professional practice;

(6) Persons who use depressant or stimulant drugs in research, teaching, or chemical analysis and not for sale;

(7) Officers and employees of this state, or of a political subdivision of this state or of the United States while acting in the course of their official duties;

(8) An employee or agent of any person described in subdivisions (1) through (6) of this section and a nurse under the supervision of a practitioner licensed by law in this state to administer depressant or stimulant drugs, while the employee or nurse is acting in the course of his employment or occupation and not on his own account.



§ 20-64-310 - Depressant and stimulant drugs -- Sale, delivery, or disposal prohibited -- Exceptions.

No person shall sell, deliver, or otherwise dispose of any depressant or stimulant drug or counterfeit drug to any other person unless that person is:

(1) A person described in § 20-64-309, while the person is acting in the ordinary and authorized course of his business, profession, occupation, or employment; or

(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any depressant or stimulant drug or counterfeit drug is in the usual course of his business or employment as such.



§ 20-64-311 - Depressant and stimulant drugs -- Possession prohibited -- Exceptions.

No person, other than a person described in § 20-64-309 or § 20-64-310(2), shall possess any depressant or stimulant drug unless:

(1) The drug was obtained upon a valid prescription and is held in the original container in which the drug was delivered; or

(2) The drug was delivered by a practitioner in the course of his professional practice, and the drug is held in the immediate container in which the drug was delivered.



§ 20-64-312 - Depressant and stimulant drugs -- Falsely obtaining or attempting to obtain prohibited -- Exceptions.

(a) No person other than a person described in § 20-64-309(7) shall obtain or attempt to obtain a depressant or stimulant drug by:

(1) Fraud, deceit, misrepresentation, or subterfuge;

(2) Falsely assuming the title of or representing himself to be a manufacturer, wholesaler, practitioner, pharmacist, owner of a pharmacy, or other persons authorized to possess stimulant or depressant drugs;

(3) The use of a forged or altered prescription; or

(4) The use of a false name or false address on a prescription.

(b) However, this section shall not apply to drug manufacturers, their agents, or employees when the manufacturers, their agents, or employees are authorized to engage in and are actually engaged in investigative activities directed toward the safeguarding of the drug manufacturer's trademark.



§ 20-64-313 - Depressant and stimulant drugs -- Records by certain persons required.

(a) (1) Every person engaged in manufacturing, compounding, processing, selling, delivering, or otherwise disposing of any depressant or stimulant drug shall, on and after June 30, 1967, prepare a complete and accurate record of all stocks of each drug on hand and shall keep the record for three (3) years, except that if this record has already been prepared in accordance with § 511(d) of the federal Food, Drug, and Cosmetic Act, no additional record shall be required, provided that all records prepared under § 511(d) of the federal Food, Drug, and Cosmetic Act have been retained and are made available to the State Board of Health upon request. When additional depressant or stimulant drugs are designated by the board after June 30, 1967, a similar record must be prepared upon the effective date of the designation on and after June 30, 1967. Every person manufacturing, compounding, or processing any depressant or stimulant drug shall prepare and keep, for not less than three (3) years, a complete and accurate record of the kind and quantity of each drug manufactured, compounded, or processed and the date of the manufacture, compounding, or processing.

(2) Every person selling, delivering, or otherwise disposing of any depressant or stimulant drug shall prepare or obtain, and keep for not less than three (3) years, a complete and accurate record of the kind and quantity of each drug received, sold, delivered, or otherwise disposed of, the name and address from whom it was received and to whom it was sold, delivered, or otherwise disposed of, and the date of the transaction.

(b) (1) Every person required by subdivision (a)(1) of this section to prepare or obtain, and keep, records and any carrier maintaining records with respect to any shipment containing any depressant or stimulant drug, and every person in charge, or having custody, of the records, shall, upon request of an officer or employee designated by the board, permit an officer or employee at reasonable times to have access to and copy the records. For the purposes of verification of the records and of enforcement of this subchapter, officers or employees designated by the department are authorized, to enter, at reasonable times, any factory, warehouse, establishment, or vehicle in which any depressant or stimulant drug is held, manufactured, compounded, processed, sold, delivered, or otherwise disposed of and to inspect, within reasonable limits and in a reasonable manner, the factory, warehouse, establishment, or vehicle, and all pertinent equipment, finished and unfinished material, containers and labeling therein, and all things therein including records, files, papers, processes, controls, and facilities; and to inventory any stock of any such drug therein and obtain samples of any drug.

(2) No inspection authorized by subdivision (b)(1) of this section shall extend to:

(A) Financial data;

(B) Sales data other than shipment data;

(C) Pricing data;

(D) Personnel data; or

(E) Research data.

(c) The provisions of subsections (a) and (b) of this section shall not apply to a licensed practitioner described in § 20-64-309(5) with respect to any depressant or stimulant drug received, prepared, processed, administered, or dispensed by him in the course of his professional practice unless the practitioner regularly engages in dispensing any drug or drugs to his patients for which they are charged, either separately or together with charges for other professional services.



§ 20-64-314 - Depressant and stimulant drugs -- Limitations on filling of prescriptions.

No prescription for any depressant or stimulant drug may be filled or refilled more than six (6) months after the date on which the prescription was issued, and no prescription which is authorized to be refilled may be refilled more than five (5) times. However, nothing in this subchapter shall be construed as preventing a practitioner from issuing a new prescription for the same drug either in writing or orally. An oral prescription for the drug shall be promptly reduced to writing on a new prescription blank and filed by the pharmacist filling it. If no indication of refill status is indicated on the prescription, it shall not be refilled.



§ 20-64-315 - Depressant and stimulant drugs -- Exemptions from §§ 20-64-309 -- 20-64-315.

Depressant or stimulant drugs exempted under § 511(f) of the federal Food, Drug, and Cosmetic Act and such other drugs as the board shall specify are exempted from the application of §§ 20-64-309 -- 20-64-315.



§ 20-64-316 - Authority of employees of the Department of Health to investigate, examine, and inspect.

Any officer or employee of the Department of Health designated by the Director of the Department of Health to conduct examinations, investigations, or inspections under this subchapter relating to depressant or stimulant drugs or to counterfeit drugs may, when so authorized by the Director of the Department of Health:

(1) Carry firearms;

(2) Execute and serve search warrants and arrest warrants;

(3) Execute seizure by process issued pursuant to §§ 20-64-307 and 20-64-308;

(4) Make arrests without warrant for offenses under this subchapter with respect to drugs if the offense is committed in his presence; and

(5) Make seizures of drugs or containers or equipment, punches, dies, plates, stone, labeling, or other things, if they are, or he has reasonable grounds to believe that they are, subject to seizure and condemnation under §§ 20-64-307 and 20-64-308.



§ 20-64-317 - Rules and regulations.

(a) The authority to promulgate rules and regulations for the efficient enforcement of this subchapter is vested in the State Board of Health.

(b) Before the rules or regulations or amendments thereto shall become effective, the board shall publish notice twice weekly for two (2) consecutive weeks in a newspaper of general circulation in this state, setting forth in the newspaper notice a concise summary of the proposed rule, regulation, or amendment thereto and setting forth, in addition, the time and place at which open public hearings are to be held on the rules and regulations.

(c) The hearing shall be held not earlier than ten (10) days nor later than fifteen (15) days following the last published notice thereon.

(d) The board is authorized to make the regulations promulgated under this subchapter conform, insofar as practicable, with those promulgated under the federal Food, Drug, and Cosmetic Act.






Subchapter 4 - -- Hallucinogenic Drugs

§ 20-64-401 - Penalties.

(a) Any person violating any provision of this subchapter shall be guilty of a felony and upon conviction shall be subject to imprisonment in the state penitentiary for a term of not less than three (3) years nor more than five (5) years.

(b) For the second or any subsequent violation of this subchapter, the person shall be subject to imprisonment in the state penitentiary for a term of not less than five (5) years or more than ten (10) years.



§ 20-64-402 - Use, possession, sale, etc., prohibited -- Generally.

It shall be unlawful for any person, except as provided in this subchapter, to use, possess, have in one's possession, sell, exchange, give or attempt to give to another, barter, or otherwise dispose of:

(1) Lysergic acid;

(2) LSD, which is d-lysergic acid diethylamide;

(3) DMT, which is N-N-dimethyltryptamine;

(4) Any compound, mixture, or preparation which is physiologically similar to any drug listed in subdivisions (1), (2), and (3) of this section in its effect on the central nervous system; or

(5) Any salt or derivative of any drug listed in subdivisions (1), (2), and (3) of this section.



§ 20-64-403 - Use, possession, sale, etc., prohibited -- Exceptions.

The drugs enumerated in § 20-64-402 may lawfully be possessed by:

(1) A manufacturer licensed by the United States Food and Drug Administration to produce and distribute the drugs, or his agent, to be sold only to a person authorized in this section to possess the drugs or transport in interstate commerce. Each shipment must bear the identifying number assigned by the United States Food and Drug Administration;

(2) A licensed pharmacy, to be dispensed only to a licensed physician or research scientist qualified under subdivision (3) or (4) of this section.

(A) However, every pharmacy which receives or dispenses the drug shall keep a record showing the date, amount, and source of drugs received, the date of dispensing, the name and address of the person to whom dispensed, and the kind and quantity of drugs.

(B) The record shall be kept for a period of three (3) years from the date of the transaction recorded and shall be open to inspection by any peace officer or health officer of this state or by any equivalent federal officer;

(3) A licensed physician, provided that every physician who receives or administers the drug shall keep a record showing the date, amount, and source of drugs received, the date of administration, the name and address of the person to whom administered, and the kind and quantity of drugs.

(A) Every record shall be kept for a period of three (3) years from the date of administration and shall be open to inspection by any peace officer or health officer of this state or by any equivalent federal officer.

(B) Any physician who administers any drug listed in § 20-64-402 to any human being shall keep the patient under his personal supervision and care until the effect of the drug has entirely ceased;

(4) A licensed psychologist or a member of the faculty of a college or university in this state who is qualified by scientific training and experience to investigate the safety and effectiveness of the drugs, to be used only for research and not to be administered to any human being except under the supervision of a physician as provided in subdivision (3) of this section.

(A) Any psychologist or research scientist who uses the drug shall keep a record showing the date, amount, and source of drugs received and the disposition and use of all drugs.

(B) Every record shall be kept for a period of three (3) years from date of use and shall be open to inspection by any peace officer or health officer of this state or by any equivalent federal officer.






Subchapter 5 - -- Controlled Substances and Legend Drugs

§ 20-64-501 - Applicability.

Nothing in this subchapter shall apply to the sale of chemicals or poisons for use for nonmedical purposes, or for uses as insecticides or biologics or medicine used for the cure, mitigation, or prevention of disease of animals or fowl, and uses for agricultural use which comply with the requirements of the federal Food, Drug, and Cosmetic Act and all amendments thereto unless those products are prescription drugs under this subchapter.



§ 20-64-502 - Construction.

(a) This subchapter shall be construed to repeal only those provisions of the pharmacy laws of Arkansas in direct and specific conflict herewith.

(b) The provisions of this subchapter shall otherwise be cumulative to the pharmacy laws of Arkansas.



§ 20-64-503 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Blood" means whole blood collected from a single donor and processed either for transfusion or further manufacturing;

(2) "Blood component" means that part of blood separated by physical or mechanical means;

(3) "Board" means the Arkansas State Board of Pharmacy;

(4) "Controlled substance" means those substances, drugs, or immediate precursors listed in Schedules I through VI of the Uniform Controlled Substances Act, § 5-64-101 et seq., and revised by the coordinator pursuant to his or her authority under §§ 5-64-214 -- 5-64-216;

(5) "Drug sample" means a unit of a prescription drug that is not intended to be sold and is intended to promote the sale of the drug;

(6) (A) "Legend drug" means a drug limited by § 503(b)(1) of the federal Food, Drug, and Cosmetic Act to being dispensed by or upon a medical practitioner's prescription because the drug is:

(i) Habit-forming;

(ii) Toxic or having potential for harm; or

(iii) Limited in its use to use under a practitioner's supervision by the new drug application for the drug.

(B) The product label of a legend drug is required to contain the statement "CAUTION: FEDERAL LAW PROHIBITS DISPENSING WITHOUT A PRESCRIPTION".

(C) A legend drug includes prescription drugs subject to the requirement of § 503(b)(1) of the federal Food, Drug, and Cosmetic Act which shall be exempt from § 502(F)(1) if certain specified conditions are met;

(7) "Manufacturer" means anyone who is engaged in manufacturing, preparing, propagating, compounding, processing, packaging, repackaging, or labeling of a prescription drug;

(8) "Person" includes individual, partnership, corporation, business firm, and association;

(9) "Prescription drug" means controlled substances, legend drugs, and veterinary legend drugs as defined herein;

(10) "Veterinary legend drugs" means drugs defined in 21 C.F.R. 201.105 and bearing a label required to bear the cautionary statement, "CAUTION: FEDERAL LAW RESTRICTS THIS DRUG TO USE BY OR ON ORDER OF A LICENSED VETERINARIAN";

(11) "Wholesale distribution" means the distribution of prescription drugs to persons other than consumers or patients but does not include:

(A) Intracompany sales;

(B) The purchase or other acquisition by a hospital or other health care entity that is a member of a group purchasing organization of a drug for its own use from the group purchasing organization or from other hospitals or health care entities that are members of the organizations;

(C) The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by a charitable organization described in Section 501(c)(3) of the federal Internal Revenue Code to a nonprofit affiliate of the organization to the extent otherwise permitted by law;

(D) The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug among hospitals or other health care entities that are under common control. For the purposes of this section, "common control" means the power to direct or cause the direction of the management and policies of a person or an organization whether by ownership of stock or voting rights, by contract, or otherwise;

(E) The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug for emergency medical reasons; for purposes of this section, "emergency medical reasons" includes transfers of prescription drugs by a retail pharmacy to another retail pharmacy to alleviate a temporary shortage;

(F) The sale, purchase, or trade of a drug, an offer to sell, purchase, or trade a drug, or the dispensing of a drug pursuant to a prescription;

(G) The distribution of drug samples by manufacturers' representatives or distributors' representatives; or

(H) The sale, purchase, or trade of blood components intended for transfusion; and

(12) "Wholesale distributor" means any person engaged in wholesale distribution of prescription drugs, including, but not limited to, manufacturers; repackers' own-label distributors; private label distributors; jobbers; brokers; warehouses, including manufacturers' and distributors' warehouses, chain drug warehouses, and wholesale drug warehouses; independent wholesale drug traders; prescription drug repackagers; physicians; dentists; veterinarians; birth control and other clinics; individuals; hospitals; nursing homes and their providers; health maintenance organizations and other health care providers; and retail and hospital pharmacies that conduct wholesale distributions. A wholesale drug distributor shall not include any for-hire carrier or person or entity hired solely to transport prescription drugs.



§ 20-64-504 - Sales -- Permit required.

It shall be unlawful for any person to sell or offer for sale by advertisement, circular, letter, sign, oral solicitation, or any other means any prescription drug unless the person holds and possesses a permit authorizing the sale as provided by this subchapter.



§ 20-64-505 - Wholesale distributor -- Permit required.

(a) Every wholesale distributor who shall engage in the wholesale distribution of prescription drugs, to include without limitation, manufacturing in this state, shipping into this state, or selling or offering to sell in this state, shall register annually with the Arkansas State Board of Pharmacy by application for a permit on a form furnished by the board and accompanied by a fee of two hundred dollars ($200). The board may require a separate license for each facility directly or indirectly owned or operated by the same business entity within this state, or for a parent entity with divisions, subdivisions, subsidiaries, or affiliate companies within this state when operations are conducted at more than one (1) location and there exists joint ownership and control among all the entities.

(b) (1) The permit may be renewed annually at a renewal permit fee of one hundred dollars ($100).

(2) All permits issued under this section shall expire on December 31 of each calendar year.

(3) Each application for the renewal of the permit must be made on or before December 31 of each year, at which time the previous permits shall become null and void.

(c) Each permit issued hereunder shall be displayed by the holder thereof in a conspicuous place.



§ 20-64-506 - Wholesale distributors -- Shipment to certain licensed professionals.

(a) All wholesale distributors must, before shipping to a recipient in this state any prescription drug as defined in this subchapter, ascertain that the person to whom shipment is made is either a physician licensed by the Arkansas State Medical Board, a licensed Doctor of Dentistry, a licensed Doctor of Veterinary Medicine, a licensed Doctor of Podiatric Medicine, a hospital licensed by the State Board of Health, a licensed wholesale distributor as defined in this subchapter, a pharmacy licensed by the Arkansas State Board of Pharmacy, or other entity authorized by law to purchase or possess prescription drugs.

(b) No wholesale distributor shall ship any prescription drug to any person after receiving written notice from the Arkansas State Board of Pharmacy that the person no longer holds a registered pharmacy permit or is not a licensed physician, dentist, veterinarian, or hospital.



§ 20-64-507 - Regulations.

(a) The Arkansas State Board of Pharmacy shall adopt regulations for the wholesale distribution of prescription drugs which promote the public health and welfare and which comply with the minimum standards, terms, and conditions of the federal Prescription Drug Marketing Act and federal regulations, including without limitations 21 C.F.R. 205, for licensing by state authorities of persons who engage in the wholesale distribution in interstate commerce of prescription drugs. The regulations shall include, without limitation:

(1) Minimum information from each wholesale distributor required for licensing and renewal of licenses;

(2) Minimum qualifications of persons who engage in the wholesale distribution of prescription drugs;

(3) Appropriate education or experience, or both, of persons employed in wholesale distribution of prescription drugs who assume responsibility for positions related to compliance with state licensing requirements;

(4) Minimum requirements for the storage and handling of prescription drugs; and

(5) Minimum requirements for the establishment and maintenance of prescription drug distribution records.

(b) In the event that this subchapter or regulations promulgated under this subchapter conflict with the federal Prescription Drug Marketing Act or federal regulations, the federal Prescription Drug Marketing Act or federal regulations shall control.

(c) The board shall appoint an advisory committee composed of seven (7) members, one (1) of whom shall be a representative of a pharmacy but who shall not be a member of the board, three (3) of whom shall be representatives of wholesale drug distributors, and three (3) of whom shall be representatives of drug manufacturers. The committee shall review and make recommendations to the board on the merit of all rules and regulations dealing with pharmacy distributors, wholesale drug distributors, and drug manufacturers which are proposed by the board.



§ 20-64-508 - Revocation or suspension of licenses.

The Arkansas State Board of Pharmacy may revoke or suspend an existing license or may refuse to issue a license under this subchapter if the holder or applicant has committed or is found guilty by the board of any of the following:

(1) Violation of any federal, state, or local law or regulation relating to drugs;

(2) Violation of any provisions of this subchapter or any regulation promulgated hereunder; or

(3) Commission of an act or engaging in a course of conduct which constitutes a clear and present danger to the public health and safety.



§ 20-64-509 - Penalties.

(a) After notice and hearing, whenever the Arkansas State Board of Pharmacy has found a licensee to have committed any act enumerated in § 20-64-508, the board shall have the power to impose a civil penalty and may order the license to be suspended until the penalty is paid.

(b) Before imposing any civil penalty, the board shall determine that the public health and welfare would not be impaired by the imposition of the penalty and that payment of the penalty will achieve the desired disciplinary purposes.

(c) No penalty imposed by the board shall exceed one thousand dollars ($1,000) per violation, nor shall the board impose a penalty on a licensee where the license has been revoked by the board for a violation.

(d) Each instance where a federal, state, or local law or regulation is violated shall constitute a separate violation.

(e) The power and authority of the board to impose penalties is not to be affected by any other civil or criminal proceeding concerning the same violation, nor shall the imposition of a penalty preclude the board from imposing other sanctions short of revocation.



§ 20-64-510 - Hearing procedures.

The procedure for notice, hearing, and appeals therefrom shall be that of the Arkansas State Board of Pharmacy set forth in § 17-92-313, and that of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-64-511 - Violations.

A person violating any provision of this subchapter shall be guilty of a Class A misdemeanor.



§ 20-64-512 - Inspection of records.

(a) (1) The Arkansas State Board of Pharmacy may conduct inspections upon all premises purporting or appearing to be used by a person licensed under this subchapter.

(2) The board in its discretion may accept a satisfactory inspection by the United States Food and Drug Administration or a state agency of another state which the board determines to be comparable to that made by the United States Food and Drug Administration or the board.

(b) A licensed person may keep records at a central location apart from the principal office of the licensee or the location at which the drugs were stored and from which they are distributed.



§ 20-64-513 - Injunctive powers.

The Arkansas State Board of Pharmacy may, in its discretion and in addition to various remedies provided by law under this subchapter, apply to a court having competent jurisdiction over the parties and subject matter for a writ of injunction to restrain violations of this subchapter or of any conduct which constitutes a clear and present danger to the public health and safety.






Subchapter 6 - -- Alcohol and Drug Abuse Prevention Generally

§ 20-64-601 - Office of Alcohol and Drug Abuse Prevention -- Creation.

(a) There is established within the Division of Behavioral Health of the Department of Human Services an Office of Alcohol and Drug Abuse Prevention to be located under the office of the Director of the Department of Human Services.

(b) The head of the Office of Alcohol and Drug Abuse Prevention shall be appointed by the director.

(c) Such personnel as are necessary shall be appointed by the office head to carry out the powers, duties, functions, and responsibilities of the Office of Alcohol and Drug Abuse Prevention, in accordance with the requirements of law within the limits of available appropriations.



§ 20-64-602 - Bureau of Alcohol and Drug Abuse Prevention -- Powers and duties.

(a) The Bureau of Alcohol and Drug Abuse Prevention shall:

(1) Coordinate all state and federally funded programs dealing with alcohol and drug abuse in the state;

(2) Provide information to the public on the problems and needs of alcohol and drug abusers;

(3) Make evaluations of the effectiveness and efficiency of various agencies and programs relating to alcohol and drug abuse; and

(4) Exercise all authority not inconsistent with the provisions of this subchapter as may be necessary to carry out the purposes and intent of this subchapter.

(b) The duties and responsibilities of the bureau shall include the following:

(1) Coordinate all state and federally funded programs, services, and activities relating to the prevention, treatment, rehabilitation, education intervention, and training of alcoholics and persons with alcohol and other drug abuse-related problems;

(2) Develop, administer, and implement a state plan for alcohol abuse and drug abuse prevention as defined in Pub. L. 92-255, or its successor, and develop reports on state and local activities in alcohol and drug abuse prevention with recommendations for allocations of resources by refining goals and establishing priorities;

(3) Sponsor, encourage, and conduct research into the causes, nature, and treatment of alcoholism, alcohol abuse, and drug abuse and serve as a central source of information and data collection regarding alcohol abuse and drug abuse in this state;

(4) Serve in a liaison capacity between the state and local communities and federal government with respect to alcohol abuse and drug abuse programs and, subject to the approval of the Director of the Department of Human Services, enter into agreements with and make commitments on behalf of the State of Arkansas to meet requirements for obtaining federal assistance or grants for partially financing alcohol abuse and drug abuse programs in the state;

(5) Divide the state into appropriate regions for the purpose of planning and the provision of services;

(6) As may be deemed necessary, establish district, regional, or other substate advisory councils to help carry out the duties of the bureau;

(7) Review, on a continuing basis, existing and proposed state statutes relating to alcohol abuse and drug abuse education, prevention, intervention, treatment rehabilitation, and training and make appropriate recommendations for legislation to the director and the General Assembly;

(8) Review, on a continuing basis, existing and proposed rules, policies, programs, and procedures of state agencies and political subdivisions concerning alcohol and drug abuse and recommend to the appropriate agency or political subdivision changes in or additions to the rules, policies, programs, and procedures;

(9) Review those budget items proposed by other state agencies which are intended for alcohol or drug abuse prevention, intervention, treatment, education, rehabilitation, and training services and make recommendations to the Director of the Department of Human Services;

(10) Determine the training and orientation needs of professionals, paraprofessionals, supervisors, managers, and other persons in the public and private sectors who come in contact with those persons affected directly or indirectly with alcohol or drug abuse problems or who may impact in a preventive way with individuals who might otherwise become dependent upon alcohol or other drugs;

(11) Assist in the development of programs designed to meet identified needs;

(12) Provide technical assistance, guidance, consultation, information, and other appropriate services to local programs, local government, district and regional bodies, and state agencies regarding the creation or modification of alcohol or drug abuse programs and procedures;

(13) Establish and apply criteria for evaluation of:

(A) The effectiveness of alcohol or drug abuse programs conducted in this state; and

(B) The accuracy of information contained in and the effectiveness of literature and audiovisual aids prepared to combat alcohol and drug abuse;

(14) Specify uniform methods for keeping statistical information on all individuals receiving services related to the use or misuse of alcohol and drugs and also develop and maintain a centralized data collection and dissemination system for alcohol and drug abuse programs and activities consistent with federal and state statutes and regulations;

(15) Prepare an annual report to coincide with appropriate federal reports to be submitted to the advisory council, the director, and the Governor describing activities of the bureau and the accomplishments and effectiveness of its programs and also prepare special reports as deemed necessary for the advisory council to aid in the fulfillment of its advisory responsibilities;

(16) Develop policies, plans, and programs sponsoring and encouraging research and prevention activities in this state, especially in the categories of children and youth, women, minorities, senior citizens, and incarcerated persons but not limited to these areas;

(17) Request, as deemed necessary, reports in sufficient detail for various departments of state government regarding their alcohol or drug abuse program activities;

(18) Cooperate with and assist and solicit the cooperation and assistance of appropriate state agencies, community mental health centers and clinics, hospitals, doctors, law enforcement officials, courts, ministers, and any and all other public or private agencies or organizations involved in or dedicated to providing services to those persons who have alcohol or drug abuse-related problems;

(19) Develop and promulgate standards, rules, and regulations for accrediting, certifying, and licensing alcohol and drug abuse prevention, treatment, and rehabilitation programs and facilities within the state, under the supervision and direction of the director, provided that the standards, rules, and regulations shall not supersede standards, rules, and regulations promulgated by other state agencies for programs or facilities whose primary mission is not alcohol and drug abuse prevention, treatment, and rehabilitation;

(20) Review the regulations, guidelines, requirements, and procedures of state and federally funded operating agencies in terms of their consistency with state alcohol and drug abuse prevention policies, priorities, procedures, and objectives and assist the agencies in making changes therein as may be appropriate;

(21) Maintain a liaison with all state and local agencies concerned with drug traffic prevention;

(22) Conduct annual site visits to all state and federally funded alcohol and drug abuse programs and facilities to determine their compliance with the standards, rules, and regulations for accrediting, certifying, and licensing as set forth in subdivision (19) of this section;

(23) Apply for and assist others in applying for state, private, or federal grants-in-aid and, with the advice and counsel of the advisory council, approve applications for state and federal grants and enter into grants and contracts with public agencies, institutes of higher learning, and private organizations or individuals for the purpose of carrying out research, prevention, education, training, treatment, intervention, and rehabilitation activities or special projects which bear directly on the problems related to alcohol and drug abuse or misuse. The contracts or grants may be entered into for these purposes without performance bonds;

(24) Be the primary agency responsible for receiving and disbursing all state, federal, and other public moneys collected for the purpose of combating alcohol and drug abuse-related problems in this state and to account for such receipts and disbursals as are made; and

(25) Do and perform all other actions and to exercise all other authority not inconsistent with the provisions of this subchapter as may be necessary to carry out the purposes and intent of this subchapter.



§ 20-64-603 - Director of the Department of Human Services -- Administration of state plans.

The Director of the Department of Human Services shall be the single state authority and shall have primary responsibility for administering the state plan on alcohol abuse and alcoholism and the state plan on drug abuse prevention.






Subchapter 7 - -- Alcoholics

§ 20-64-701 - Legislative findings.

(a) The purpose of this subchapter is to help prevent broken homes and the loss of life, health, money, and property by creating an agency which shall coordinate the efforts of all interested and affected state and local agencies; develop educational and preventative programs; promote and aid study and research relating to problems of alcoholism; and promote the establishment of constructive programs for treatment aimed at the reclamation and rehabilitation of alcoholics.

(b) Alcoholism is recognized as an illness and a public health problem affecting the general welfare and economy of the state and, as an illness, is subject to treatment and abatement.

(c) The sufferer of alcoholism is recognized as one worthy of treatment and rehabilitation.

(d) The need for proper and sufficient facilities, programs, and procedures within the state for the study, control, and treatment of alcoholism is recognized.

(e) It is contemplated and intended that this subchapter shall not become involved with or become a vehicle for either the commonly called "dry" or "wet" movements, for it is recognized that alcoholism is a problem irrespective of any laws relating to the manufacture, sale, or consumption of alcoholic beverages.

(f) It is declared that the procedure for commitment of alcoholics, as provided for in this subchapter, is not punitive but is a committal for treatment of an illness affecting not only the individual involved but also the public welfare.



§ 20-64-702 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Alcoholic" means any person who chronically and habitually uses alcoholic beverages to the extent that the person has lost the power of self-control with respect to the use of such beverages, or who while chronically and habitually under the influence of alcoholic beverages endangers public morals, health, safety, or welfare;

(2) "Alcoholic beverages" includes alcoholic spirits, liquors, wines, beer, and every liquid or fluid containing alcohol which is capable of being consumed by human beings and produces intoxication in any form or in any degree;

(3) "Alcoholism" has reference to any condition of abnormal behavior or illness resulting directly or indirectly from the chronic and habitual use of alcoholic beverages;

(4) "Bureau" means the Bureau of Alcohol and Drug Abuse Prevention; and

(5) "Hospital board" means the Department of Human Services State Institutional System Board.



§ 20-64-703 - Construction.

This subchapter shall be liberally construed to accomplish the purposes sought in it.



§ 20-64-704 - Bureau of Alcohol and Drug Abuse Prevention -- Powers and duties.

The Bureau of Alcohol and Drug Abuse Prevention shall have the following duties and functions:

(1) Carry on a continuing study of the problems of alcoholism in this state and seek to focus public attention on the problems;

(2) Establish cooperative relationships with other state and local agencies, hospitals, clinics, public health, welfare, and law enforcement authorities, educational and medical agencies and organizations, and other related public and private groups;

(3) Promote or conduct educational programs on alcoholism, purchase and provide books, films, and other educational material, furnish funds or grants to the Department of Education, institutions of higher education, and medical schools for study and research, and modernize instruction regarding the problems of alcoholism;

(4) Provide for treatment and rehabilitation of alcoholics and allocate funds for:

(A) The establishment of local alcoholic clinics, with or without short-term hospitalization facilities, by providing funds for not to exceed seventy-five percent (75%) of the total operating cost of the clinics operated by a city or a county;

(B) Providing treatment for those alcoholics needing from five (5) to ninety (90) days' hospitalization, whether voluntary patients or those admitted on court order, by furnishing the Department of Human Services State Institutional System Board all of the funds needed for the proper operation of segregated wards for treatment of the patients. The funds and necessary personnel shall be in addition to all funds and personnel provided the hospital board in the regular departmental appropriation bill;

(C) Contracting with hospitals or institutions not under its control for the care, custody, and treatment of alcoholics;

(D) Providing for the detention, care, and treatment of recalcitrant alcoholics and alcoholics with long police court records, by furnishing funds for the operation of farm or colony-type facilities under the provisions of subdivision (4)(A) or (B) of this section;

(5) While the bureau necessarily must, and does, have discretion as to proportions in which it allocates funds to the various aspects of this problem, it is contemplated and intended that the bureau shall make every reasonable effort not to concentrate too largely on any one (1) phase of the problem at the expense or detriment of other phases. For example, but not limited to, the following phases:

(A) That research should not be retarded because of funds directed to treatment, and vice versa;

(B) That treatment should not be retarded because of funds directed to rehabilitation, and vice versa; and

(C) That rehabilitation should not be retarded because of funds directed to research, and vice versa.



§ 20-64-705 - Bureau of Alcohol and Drug Abuse Prevention -- Power to accept gifts.

(a) (1) The deputy director, on behalf of the bureau, may receive any federal means, grants, contributions, gifts, and loans which are payable or distributable to the State of Arkansas by the United States or any of its agencies or instrumentalities, under any existing or future federal laws or statutes or rules or regulations of the agencies or instrumentalities, received for or on account of any of the functions performable by the bureau.

(2) The bureau may also receive gifts, grants, donations, fees, conveyances, or transfers of money and property, both real and personal, from private and public sources, to effectuate the purposes of this subchapter.

(b) The deputy director, on behalf of the bureau, shall sell or dispose of such real or personal property as the bureau deems advisable, upon specific authorization of the bureau.

(c) Any funds and income from any property so furnished or transferred to the deputy director on behalf of the bureau shall be placed in the State Treasury in a special fund called the Alcohol and Drug Abuse Prevention Fund Account and expended in the same manner as other state moneys are expended, upon warrants drawn by the comptroller upon the order of the bureau.

(d) Any of the moneys, funds, and property described in this section are appropriated for the purpose of carrying out the provisions of this subchapter.



§ 20-64-706 - Bureau of Alcohol and Drug Abuse Prevention -- Rules and regulations.

The Bureau of Alcohol and Drug Abuse Prevention shall be responsible for the adoption of all policies and shall make all rules and regulations appropriate to the proper accomplishment of its functions under this subchapter and to the allocation of its funds.



§ 20-64-707 - Bureau of Alcohol and Drug Abuse Prevention -- Cooperation by other departments.

(a) To effectuate the purpose of this subchapter and to make maximum use of existing facilities and personnel, it shall be the duty of all departments and agencies of the state government and all officers and employees of the state, when requested by the Bureau of Alcohol and Drug Abuse Prevention, to cooperate with it in all activities consistent with their proper respective functions.

(b) Nothing in this section shall be construed as giving the bureau control over existing facilities, institutions, or agencies, or as requiring the facilities, institutions, or agencies to serve the bureau inconsistently with their respective functions, or with the authority of their respective offices, or with the laws and regulations governing their respective activities, or as giving the bureau power to make use of any private institution or agency without the consent of the private institution or agency, or to pay a private institution or agency for services which a public institution or agency is willing and able to perform adequately.






Subchapter 8 - -- Alcohol or Drug Addicts

§ 20-64-801 - Definitions.

As used in this subchapter:

(1) "Administrator" refers to the chief administrative officer or executive director of any private or public facility or program designated as a receiving facility or program by the Bureau of Alcohol and Drug Abuse Prevention;

(2) "Bureau" refers to the Bureau of Alcohol and Drug Abuse Prevention of the Department of Health;

(3) "Detention" refers to any confinement of a person against his or her wishes and begins either:

(A) When a person is involuntarily brought to a receiving facility or program;

(B) When the person appears for the initial hearing; or

(C) When a person on a voluntary admission is in a receiving facility or program pursuant to § 20-64-810;

(4) "Evaluation" means an assessment prepared by a receiving facility to include a description of the existence and extent of the person's addiction to alcohol or drugs;

(5) "Gravely disabled" refers to a person who, if allowed to remain at liberty, is substantially likely, by reason of addiction to alcohol or other drugs, to physically harm himself or herself or others as a result of inability to make a rational decision to receive medication or treatment, as evidenced by:

(A) Inability to provide for his or her own food, clothes, medication, medical care, or shelter;

(B) An inability to avoid or protect himself or herself from severe impairment or injury without treatment; or

(C) Placement of others in a reasonable fear of violent behavior or serious physical harm to them;

(6) "Homicidal" refers to a person who is addicted to alcohol or drugs and poses a significant risk of physical harm to others as manifested by recent overt behavior evidencing homicidal or other violent assaultive tendencies;

(7) "Person" shall mean a citizen of the State of Arkansas who is eighteen (18) years of age or older;

(8) "Receiving facility or program" refers to a residential, inpatient, or outpatient treatment facility or program which is designated within each geographical area of the state by the bureau to accept the responsibility for care, custody, and treatment of persons voluntarily admitted or involuntarily committed to the facility or program; and

(9) "Suicidal" refers to a person who is addicted to alcohol or other drugs and by reason thereof poses a substantial risk to himself or herself as manifested by evidence of, threats of, or attempts at suicide or serious self-inflicted bodily harm, or by evidence of other behavior or thoughts that create a grave and imminent risk to his or her physical condition.



§ 20-64-802 - Jurisdiction.

The probate courts of this state shall have exclusive jurisdiction for the involuntary commitment procedures initiated pursuant to this subchapter. The probate judge may conduct hearings pursuant to this subchapter in a receiving facility or program where the person is detained or residing at the Arkansas State Hospital or within any county of his judicial district.



§ 20-64-803 - Civil immunity.

The prosecuting attorney, deputy prosecuting attorneys, the Office of the Prosecutor Coordinator, law enforcement officers, governing boards of the Bureau of Alcohol and Drug Abuse Prevention, employees of the bureau, governing boards of designated receiving facilities, and employees of designated receiving facilities and programs shall be immune from civil liability for performance of duties imposed by this subchapter.



§ 20-64-804 - Habeas corpus.

Nothing in this subchapter shall in any way restrict the right of any person to attempt to secure his or her freedom by a habeas corpus proceeding as provided by current Arkansas law.



§ 20-64-805 - Inspections -- Procedures.

(a) To assure compliance with this subchapter, the Bureau of Alcohol and Drug Abuse Prevention, through its authorized agents, may visit or investigate any receiving program or facility to which persons are admitted or committed under this subchapter.

(b) The bureau shall promulgate written procedures to implement this subchapter on or before July 1, 1995. The provisions shall:

(1) Designate receiving facilities and programs within prescribed geographical areas of the state for purposes of voluntary admissions or involuntary commitments under this subchapter; and

(2) Establish ongoing mechanisms, guidelines, and regulations for review and refinement of the treatment programs offered in the receiving facilities and programs for alcohol and other drug abuse throughout this state.



§ 20-64-810 - Voluntary admissions.

Any person who believes himself or herself to be addicted to alcohol or other drugs may apply to the administrator or his or her designee of a receiving facility or program for admission. If the administrator or his or her designee shall be satisfied after examination of the applicant that he or she is in need of treatment and will be benefited thereby, the applicant may be received and cared for in the receiving facility or program for such a period of time as the administrator or his or her designee shall deem necessary for the recovery and improvement of the person, provided that the person agrees at all times to remain in the receiving facility or program.



§ 20-64-811 - Continued detention.

(a) If at any time the person who has voluntarily admitted himself or herself to a receiving facility or program makes a request to leave, the administrator or his or her designee may file or cause to be filed a petition for involuntary commitment.

(b) If the administrator or his or her designee determines that the person meets the criteria set forth in this subchapter for involuntary commitment and that release would place the person in imminent danger of death or serious bodily harm, the administrator or his or her designee shall file or cause to be filed a petition for involuntary commitment and shall append thereto a request for continued detention.

(c) The request for continued detention shall be verified and shall:

(1) State with particularity the facts personally known to the affiant which establish reasonable cause to believe the person is in imminent danger of death or serious bodily harm;

(2) Identify the treatment facility or program in which the person is being detained; and

(3) Contain a specific prayer that the person be involuntarily committed and that detention be continued.

(d) (1) The person shall be considered to be held by detention pending judicial determination of the petition for involuntary commitment and continued detention. Any person detained pending judicial determination shall, within two (2) hours of his or her request to leave the receiving facility, be provided with a copy of the petition for involuntary commitment and request for continued detention.

(2) The person shall be presented with an acknowledgment of receipt of the petition for involuntary commitment and request for continued detention. If the person refuses to sign the acknowledgment, this refusal shall be noted on the person's chart and shall be attested by two (2) eyewitnesses on a second document. An original of said attestation shall be furnished to the court. Either a signed acknowledgment or completed attestation shall be sufficient to prove personal service of the petition.

(e) The petition shall be filed and presented to a probate judge on or before 5:00 p.m. the next day, exclusive of weekends and holidays, after the person makes a request to leave the receiving facility or program. Thereupon, the judge shall review the petition and request for continued detention and determine whether there is reasonable cause to believe the person meets the criteria set forth in this subchapter for involuntary commitment and whether release would place the person in immediate danger of death or serious bodily harm.

(f) If the judge determines that there is reasonable cause to believe that the person meets the criteria set forth in this subchapter for involuntary commitment and that release would place the person in immediate danger of death or serious bodily harm, the judge shall order continued detention pending a hearing to be scheduled and conducted pursuant to § 20-64-821.



§ 20-64-812 - Absence from treatment facility or program.

(a) (1) Treatment staff shall immediately inform the prosecuting attorney of the county where the treatment facility or program is located if, in the opinion of the treatment staff, a person who voluntarily admitted himself or herself meets the criteria for involuntary commitment set forth in this subchapter and the person has absented himself or herself from the receiving facility or program.

(2) The prosecuting attorney shall initiate an involuntary commitment under this subchapter against the person.

(3) (A) Statements made by the prosecuting attorney in furtherance of the petition shall not be deemed to be a disclosure.

(B) Statements made by the treating staff to the prosecuting attorney shall be treated as confidential, and the prosecuting attorney shall remain subject to the confidentiality requirements as set forth in state and federal law and regulations.

(b) If any person shall, during a period of involuntary commitment, absent himself or herself from the treating facility or program without leave, he or she may be returned by facility or program security personnel or law enforcement officers without further proceedings. The probate courts of this state are hereby authorized to enter such orders as may be necessary to effect the return.



§ 20-64-815 - Petition for involuntary commitment.

(a) Any person having any reason to believe that a person is homicidal, suicidal, or gravely disabled may file a petition with the clerk of the probate court of the county in which the person alleged to be addicted to alcohol or other drugs resides or is detained and be represented by the prosecuting attorney or by any other licensed attorney within the State of Arkansas.

(b) The petition for involuntary commitment shall:

(1) State whether the person is believed to be homicidal, suicidal, or gravely disabled;

(2) Describe the conduct, signs, and symptoms upon which the petition is based. The descriptions shall be limited to facts within the petitioner's personal knowledge;

(3) Contain the names and addresses of any witnesses having knowledge relevant to the allegations contained in the petition; and

(4) Contain a specific prayer for commitment of the person to an appropriate designated receiving facility or program, including residential inpatient or outpatient treatment for his or her addiction to alcohol or other drugs.

(c) Personal service of the petition shall be made in accordance with the Arkansas Rules of Civil Procedure and shall include:

(1) A notice of the date, time, and place of hearing; and

(2) A notice that if the person shall fail to appear, the court shall issue an order directing a law enforcement officer to place the person in custody for the purpose of a hearing unless the court finds that the person is unable to appear by reason of physical infirmity or that the appearance would be detrimental to his or her health, well-being, or treatment.



§ 20-64-816 - Petition for immediate detention.

(a) Any person filing a petition for involuntary commitment may append thereto a petition for immediate detention.

(b) The request for immediate detention shall be verified and shall:

(1) State with particularity facts personally known to the affiant which establish reasonable cause to believe the person is in imminent danger of death or serious bodily harm;

(2) State whether the person is currently detained in a designated receiving facility or program; and

(3) Contain a specific prayer that the person be immediately detained at a designated receiving facility or program pending a hearing.

(c) If, based on the petition for involuntary commitment and request for immediate confinement, the judge finds a reasonable cause to believe the person meets the criteria set forth in this subchapter for involuntary commitment and that the person is in imminent danger of death or serious bodily harm, the court may grant the request and order a law enforcement officer to place the person in immediate detention at a designated receiving facility or program for treatment pending a hearing to be scheduled and conducted pursuant to § 20-64-821.

(d) Personal service of the petition and order of immediate detention must be made by a law enforcement officer, who shall, at the time of service, take the person into custody and immediately deliver such person to a designated receiving facility or program.



§ 20-64-817 - Statement of rights.

Every petition for involuntary commitment shall include or contain as an attachment the following statement of rights:

(1) That the person has the right to effective assistance of counsel, including the right to a court-appointed attorney;

(2) That the person and his or her attorney have the right to be present at all significant stages of the proceedings and at all hearings, except that no attorney shall be entitled to be present upon examination of the person by the treatment staff for the purpose of evaluation or treatment;

(3) That the person has the right to present evidence in his or her own behalf and cross-examine witnesses who testify against him or her;

(4) That the person has the right to remain silent; and

(5) That the person has a right to view and copy all petitions, reports, and documents contained in the court file.



§ 20-64-820 - Appointment of counsel.

(a) If it appears to the court that a person sought to be committed is in need of counsel, counsel shall be appointed immediately upon filing of the petition. Whenever legal counsel is appointed by the court, such court shall determine the amount of the fee, if any, to be paid the attorney so appointed and shall issue an order directing the payment. The amount allowed shall not exceed one hundred fifty dollars ($150) based upon the time and effort of the attorney and the investigation, preparation, and representation of the client at the court hearings. The court shall have the authority to appoint counsel on a pro bono basis.

(b) The quorum court of each county shall appropriate funds for the purpose of payment of the attorney's fees provided for by this subchapter and upon presentment of a claim accompanied by an order of the probate court fixing the fee, the same shall be approved by the county quorum court and shall be paid in the same manner as other claims against the county are paid.



§ 20-64-821 - Initial hearing -- Determination -- Evaluation.

(a) In each case a hearing shall be set by the court within five (5) days, excluding weekends and holidays, of the filing of a petition for involuntary commitment, with a request for continued detention or for involuntary commitment with a request for immediate detention.

(b) (1) (A) A person named in a petition for involuntary commitment who is placed in immediate detention pending a hearing may undergo a screening and assessment within twenty-four (24) hours of the immediate detention.

(B) (i) Except as provided in subdivision (b)(1)(C) of this section, a screening and assessment shall be conducted by a contractor with the Office of Alcohol and Drug Abuse Prevention.

(ii) The office shall assign contractors to conduct screenings and assessments under this subdivision (b)(1).

(iii) The office shall assume the cost of the screening and assessment.

(C) (i) If a person named in a petition for involuntary commitment who is placed in immediate detention pending a hearing declines a screening and assessment by a contractor with the office under subdivision (b)(1)(B) of this section, the person may undergo a screening and assessment by a qualified professional of his or her choosing within twenty-four (24) hours of the immediate detention.

(ii) The person named in the petition for involuntary commitment shall assume the cost of a screening and assessment by a qualified professional of his or her choosing.

(2) (A) The person conducting a screening and assessment under subdivision (b)(1) of this section shall provide a copy of the results of the screening and assessment to the person named in the petition for involuntary commitment and the prosecuting attorney.

(B) (i) The prosecuting attorney may provide a copy to the court.

(ii) The court may consider the contents of the screening and assessment as part of its determination of whether the standards for involuntary commitment apply to the person.

(c) The person named in the original petition may be removed from the presence of the court upon finding that his or her conduct before the court is so disruptive that proceedings cannot be reasonably continued with him or her present.

(d) The petitioner shall appear before the probate judge to substantiate the petition. The court shall make a determination based upon clear and convincing evidence that the standards for involuntary commitment apply to the person. If such a determination is made, the person shall be remanded to a designated agent of the office or the designated receiving facility for treatment for a period of up to twenty-one (21) days.

(e) Every person remanded for treatment shall have a treatment plan within twenty-four (24) hours of detention.

(f) A copy of the court order committing the person to the designated receiving facility for treatment shall be forwarded to the designated receiving facility within five (5) working days.



§ 20-64-822 - Pleadings -- Involuntary commitment.

The pleadings in each case shall be deemed to conform to the proof. The court is hereby authorized to enter orders of involuntary commitment pursuant to § 20-47-201 et seq., conforming thereto.



§ 20-64-823 - Filing of petition -- Legal representation.

The petition may be filed by the local prosecuting attorney, an attorney representing the petitioner, or pro se. The county shall establish an indigency fund to permit the petitioner to request a court-appointed attorney by filing an affidavit of indigency. The attorney may be allowed a fee of up to one hundred fifty dollars ($150). Should the probate court designate a probate judge in Pulaski County, Arkansas, to hear petitions filed for additional periods of commitment pursuant to this subchapter, the Office of Prosecutor Coordinator shall appear for and on behalf of the petitioner and the State of Arkansas before the judge, provided that the hearing is held on the grounds of the Arkansas State Hospital at Little Rock. The representation shall be a part of the official duties of the Prosecutor Coordinator. However, nothing in this section shall prevent the petitioner from retaining his or her own counsel. Thereupon, the Prosecutor Coordinator shall be relieved of the duty to represent the petitioner.



§ 20-64-824 - Additional commitment.

(a) An additional forty-five-day commitment order may be requested if in the opinion of the treatment staff a person remains suicidal, homicidal, or gravely disabled.

(b) (1) (A) Any request for periods of additional commitment pursuant to this section shall be made by a petition verified by the receiving facility treatment staff.

(B) The petition shall set forth facts and circumstances forming the basis for the request.

(2) Upon the filing of the petition for additional commitment, all rights enumerated in § 20-64-817 shall be applicable.

(c) (1) (A) A hearing on the petition for additional commitment pursuant to this section shall be held before the expiration of the period of confinement.

(B) The hearing may be held in a receiving facility or program where the person is detained or residing.

(2) A copy of the petition shall be served upon the person sought to be additionally committed, along with a copy forwarded to any attorney who may have represented or may have been appointed to represent the person at the initial hearing.

(d) All testimony shall be recorded under oath and preserved.

(e) The need for additional commitment shall be proven by clear and convincing evidence.



§ 20-64-825 - Voluntary status.

(a) At any time during detention, the person may be converted to voluntary status if the person's certified substance abuse counselor files a written statement of consent with the court. The court shall dismiss the petition immediately upon the filing of said statement.

(b) If, upon evaluation, the certified substance abuse counselor determines that the person is not addicted to alcohol or drugs or would benefit by an alternative method of treatment, the counselor shall file a copy of the evaluation with the court along with a request for amendment of the court's order of detention.



§ 20-64-826 - Early release.

(a) If any person is released from detention prior to the expiration of the period of commitment, the court may condition the release upon the person's compliance with outpatient treatment for the time not to exceed the duration of the commitment order and at the facility as may be specified by the court.

(b) When in the opinion of the professional person in charge of the program providing involuntary treatment under this chapter, the committed patient can be appropriately served by less restrictive treatment before expiration of the period of commitment, then the less restrictive care may be provided.



§ 20-64-827 - Appeals.

All commitment orders authorized herein shall be considered final and appealable under Rule 2 of the Arkansas Rules of Appellate Procedure.



§ 20-64-828 - Presumption of competency.

No person admitted voluntarily or committed involuntarily to a receiving facility or program under this subchapter shall be considered incompetent per se by virtue of the admission or commitment.



§ 20-64-829 - False statements -- Penalty.

Any person willfully making false statements on a petition for involuntary commitment, petition for involuntary commitment with request for continued detention, or petition for involuntary commitment with request for immediate detention, or who willfully makes false statements for the purpose of inducing another to bring such a petition, knowing the statements to be false, or with reckless disregard as to the truthfulness of the statements shall be guilty of a Class A misdemeanor.



§ 20-64-830 - Liability for treatment -- Rules.

(a) (1) Any person legally obligated to support a person in treatment from a receiving facility or program shall pay to the facility or program an amount to be fixed by the facility or program as the cost for treatment.

(2) The amounts shall be a debt of the obligor.

(b) (1) The Bureau of Alcohol and Drug Abuse Prevention shall promulgate rules specifying the amounts to be fixed as costs and establishing procedures for implementation of this section.

(2) The rules shall set forth costs by reference to the income and assets of the obligor.






Subchapter 9 - -- Alcohol and Drug Abuse Treatment Program Licensing

§ 20-64-901 - Purpose.

The purpose of this subchapter is to require all persons, partnerships, associations, or corporations holding themselves out to the public as an alcohol and drug abuse treatment program in the State of Arkansas to meet the licensure standards set by the Office of Alcohol and Drug Abuse Prevention of the Division of Behavioral Health Services of the Department of Human Services, unless expressly exempted by this subchapter.



§ 20-64-902 - Definition.

An "alcohol and drug abuse treatment program" is a program that renders or offers to render to a person or group of persons any service that assists the person or group to develop an understanding of alcoholism and drug dependency problems and to define goals and plan courses of action reflecting the person's or group's interests, abilities, and needs as affected by alcoholism and drug dependency problems. The definition includes actions taken with the intent of the cessation of harmful or addictive use of alcohol or other drugs. It includes, but is not restricted to, one (1) or more of the following:

(A) Counseling with individuals, families, or groups;

(B) Helping persons or families obtain other services appropriate to alcoholism and drug abuse rehabilitation; and

(C) Engaging in alcoholism and drug abuse research, education, or prevention through the administration of alcoholism and drug abuse counseling.



§ 20-64-903 - Authority -- Exemptions -- Current programs.

(a) (1) The Office of Alcohol and Drug Abuse Prevention of the Division of Behavioral Health Services of the Department of Human Services shall adopt rules for the licensure of alcohol and drug abuse treatment programs in Arkansas.

(2) All persons, partnerships, associations, or corporations establishing, conducting, managing, or operating and holding themselves out to the public as alcohol abuse, drug abuse, or alcohol and drug abuse treatment programs shall be licensed by the office unless expressly exempted under this subchapter.

(3) No person, partnership, association, or corporation will be allowed to receive federal or state funds for treatment services until it has received a license.

(b) The following programs and persons are exempted from the requirements of this subchapter:

(1) Acute care, hospital-based alcohol and drug abuse treatment programs governed by §§ 20-9-201 and 20-10-213;

(2) Members of the clergy, Christian Science practitioners, and licensed professionals working within the standards of their respective professions, including without limitation:

(A) Attorneys;

(B) Counselors;

(C) Nurses;

(D) Physicians;

(E) Psychological examiners;

(F) Psychologists;

(G) School counselors; and

(H) Social workers;

(3) Treatment directly administered by the United States Department of Defense or any other federal agency; and

(4) Self-help or twelve-step programs such as Alcoholics Anonymous, Cocaine Anonymous, Narcotics Anonymous, Al-Anon, or Narc-Anon.

(c) (1) The office shall license programs, other than methadone programs, that possess current unrestricted alcohol and drug abuse treatment program accreditation from the Joint Commission, the Commission on Accreditation of Rehabilitation Facilities, or the Council on Accreditation if the programs comply with the following license standards:

(A) Clinical supervision;

(B) Health and safety;

(C) Physical plant;

(D) Progress note development;

(E) Treatment plan development; and

(F) Treatment plan review.

(2) (A) This subsection does not apply to methadone treatment programs operating in the State of Arkansas.

(B) All methadone treatment programs shall be licensed by the office.



§ 20-64-904 - Licenses.

(a) (1) A person who immediately before July 28, 1995, was accredited to establish, conduct, manage, or operate an alcohol and drug abuse treatment program under former § 20-64-901 et seq. [repealed], shall be issued a license under this subchapter without a fee.

(2) The license shall be subject to be renewed at the time that the accreditation would have been due for renewal.

(b) (1) Any person or program desiring to be licensed as an alcohol and drug abuse treatment program shall make application to the Office of Alcohol and Drug Abuse Prevention of the Division of Behavioral Health Services of the Department of Human Services on forms prescribed by the office and shall furnish the application information required by the office.

(2) (A) Each application for licensure shall be accompanied by a nonrefundable license fee of seventy-five dollars ($75.00).

(B) An additional fee will be paid by the entity seeking licensure at the end of the licensure review process for costs of the licensure review.



§ 20-64-905 - Renewal.

(a) Each alcohol and drug abuse treatment program licensure shall be renewed annually upon a payment of a fee of seventy-five dollars ($75.00) by January 30 of each year to the Bureau of Alcohol and Drug Abuse Prevention.

(b) If any person or program covered by this subchapter fails to make application for renewal of his, her, or its license within one (1) year after expiration of the license, the license of the person or entity shall be revoked. That person or entity shall not be issued a new license, unless the person or entity makes application therefor and meets all requirements for licensure in effect at the time the application is filed.



§ 20-64-906 - Disposition of funds.

All application fees and accreditation costs will be paid to the Bureau of Alcohol and Drug Abuse Prevention. The bureau will transfer the money to the State Treasury, and the money shall be specially designated for transfer to the Public Health Fund to cover maintenance and operation expenses incurred by the accreditation review process.



§ 20-64-907 - Reporting requirements.

(a) All persons, partnerships, associations, or corporations operating alcohol and drug abuse treatment programs in the State of Arkansas, whether licensed by the Bureau of Alcohol and Drug Abuse Prevention or expressly exempted from licensure, shall be required to furnish such information at such times and in such form as may be required by the bureau.

(b) The bureau shall promulgate regulations and prescribe forms for the implementation of this section.



§ 20-64-908 - Appeal process.

(a) The Arkansas Alcohol and Drug Abuse Coordinating Council shall have the power and authority to hear appeals regarding decisions by the Bureau of Alcohol and Drug Abuse Prevention not to license an alcohol, drug, or alcohol and drug abuse treatment program under this subchapter.

(b) All hearings and proceedings under this section shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-64-909 - Penalties.

(a) Any person, partnership, association, or corporation establishing, conducting, managing, or operating any alcohol, drug, or alcohol and drug abuse treatment program within the meaning of this subchapter without first obtaining licensure shall be guilty of a Class A misdemeanor and upon conviction shall be liable to a fine imposed pursuant to a Class A misdemeanor.

(b) Each day that an alcohol and drug abuse treatment program shall operate after a first conviction shall be considered a Class D felony and upon conviction shall be liable to a fine imposed pursuant to a Class D felony.



§ 20-64-910 - Task Force on Substance Abuse Treatment Services.

(a) There is created the "Task Force on Substance Abuse Treatment Services".

(b) The task force shall be composed of the following members:

(1) Four (4) senators appointed by the President Pro Tempore of the Senate; and

(2) Four (4) members of the House of Representatives appointed by the Speaker of the House of Representatives.

(c) The task force shall also have sixteen (16) advisory members to be appointed as follows:

(1) Six (6) members recommended by the Arkansas Association of Substance Abuse Treatment Providers;

(2) Two (2) members recommended by the Arkansas Association of Alcoholism and Drug Abuse Counselors;

(3) One (1) member recommended by the Arkansas Substance Abuse Certification Board;

(4) One (1) member recommended by the State Board of Examiners of Alcoholism and Drug Abuse Counselors;

(5) One (1) member recommended by the Arkansas Alcohol and Drug Abuse Coordinating Council;

(6) One (1) member recommended by the Office of Alcohol and Drug Abuse Prevention;

(7) Two (2) members appointed by the President Pro Tempore of the Senate; and

(8) Two (2) members appointed by the Speaker of the House of Representatives.

(d) (1) The terms of the legislative members of the task force shall expire on December 31 of each even-numbered year.

(2) Advisory members shall serve at the pleasure of the organizations they represent.

(e) Vacancies on the task force shall be filled in the same manner as provided for the initial appointment.

(f) The chair shall be one (1) of the legislative members of the task force and shall be selected by the legislative members of the task force.

(g) (1) The task force shall meet as often as is deemed necessary by the chair.

(2) The chair shall call the first meeting, which shall be held no later than sixty (60) days after July 16, 2003.

(h) (1) Legislative members of the task force shall be entitled to per diem and mileage at the same rate authorized by law for attendance at meetings of interim committees of the General Assembly.

(2) Advisory members of the task force shall serve without compensation and shall not receive per diem, mileage, or stipends.

(i) The task force shall receive staff support from the Bureau of Legislative Research.



§ 20-64-911 - Purpose.

(a) The purpose of the Task Force on Substance Abuse Treatment Services is to assess statewide delivery of substance abuse treatment services.

(b) The task force will strive to achieve the following:

(1) To assess state substance abuse treatment needs and evaluate the current service delivery system and its capacity to respond to those current and projected treatment needs;

(2) To examine state interagency referral trends and continuity of care to include the identification of service duplication and service overlap;

(3) To determine accurate statewide service costs and identify more cost-effective means for the delivery of substance abuse treatment services and the identification of available revenue streams, underutilized revenue, and uncaptured revenue;

(4) To carry out a cost-benefit analysis of substance abuse treatment services to include outcome benefits for the development of policy and procedure reform; and

(5) To make recommendations for the strategic development and implementation of efficient and effective quality care measures.

(c) (1) The findings and recommendations of the task force shall be submitted to the legislative leaders, state department directors, state providers, and other appropriate parties for collaborative reform.

(2) (A) The task force shall report to the Legislative Council, the Senate Interim Committee on Public Health, Welfare, and Labor, and the House Interim Committee on Public Health, Welfare, and Labor.

(B) The report shall be submitted no later than October 1 of each even-numbered year.






Subchapter 10 - -- Alcohol and Drug Abuse Coordinating Council

§ 20-64-1001 - Arkansas Drug Director.

(a) (1) There is created within the Office of the Governor a position of Arkansas Drug Director, who shall serve at the pleasure of the Governor.

(2) Effective at 12:01 a.m. on July 1, 2005, the position of Arkansas Drug Director is transferred to the Division of Behavioral Health of the Department of Human Services.

(b) The Arkansas Drug Director shall serve as the coordinator for development of an organizational framework to ensure that alcohol and drug programs and policies are well planned and coordinated.

(c) The Arkansas Drug Director, in cooperation with the Department of Finance and Administration, shall perform financial monitoring of each drug task force of the state to ensure that grant funds are being expended according to law and to ensure that the drug task force's financial record system is adequate to provide a clear, timely, and accurate accounting of all asset forfeitures, revenues, and expenditures.

(d) (1) The Arkansas Drug Director shall maintain an office at a location to be determined by the Director of the Division of Behavioral Health of the Department of Human Services. All records required by law to be kept by the director shall be maintained at the office.

(2) The Arkansas Drug Director is authorized to establish and enforce rules and regulations regarding the management of the Special State Assets Forfeiture Fund, created in § 19-5-972, and the maintenance and inspection of drug task force records concerning asset forfeitures, revenues, expenditures, and grant funds.

(3) The Director of the Division of Behavioral Health of the Department of Human Services is authorized to hire employees to assist in these functions.



§ 20-64-1002 - Arkansas Alcohol and Drug Abuse Coordinating Council -- Creation.

(a) There is hereby established the Arkansas Alcohol and Drug Abuse Coordinating Council, hereafter referred to in this subchapter as the coordinating council.

(b) The coordinating council shall be composed of twenty-seven (27) members as follows:

(1) Thirteen (13) members of the coordinating council shall be administrative officers of the following agencies, or their appropriate designees, confirmed by gubernatorial appointment:

(A) The Arkansas Drug Director, who shall serve as chair of the coordinating council;

(B) The Director of the Office of Alcohol and Drug Abuse Prevention;

(C) The Director of the Department of Arkansas State Police;

(D) The Commissioner of Education;

(E) The Director of the Arkansas State Highway and Transportation Department;

(F) The Director of the Department of Correction;

(G) The Director of the Department of Finance and Administration;

(H) The Adjutant General of the Arkansas National Guard;

(I) The Attorney General of Arkansas;

(J) The Director of the State Crime Laboratory;

(K) The Director of the Office of Alcohol Testing of the Department of Health;

(L) The Director of the Administrative Office of the Courts; and

(M) The Director of the Department of Community Correction.

(2) The following persons shall be appointed by the Governor for three-year terms and will not serve more than two (2) consecutive terms:

(A) One (1) police chief, one (1) county sheriff, and one (1) drug court judge;

(B) A prosecuting attorney;

(C) A private citizen not employed by the state or federal government;

(D) A director of a publicly funded alcohol and drug abuse treatment program;

(E) A school drug counselor;

(F) A director of a drug abuse prevention program;

(G) A director of a driving while intoxicated program;

(H) A health professional; and

(I) Four (4) members from the state at large who have demonstrated knowledge of or interest in alcohol and drug abuse prevention, at least two (2) of whom shall be recovering persons.

(c) The coordinating council members may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(d) The coordinating council may appoint noncouncil members for PEER review of grants, and the PEER Review Committee members shall be entitled to reimbursement for actual expenses and mileage to be paid by the Office of Alcohol and Drug Abuse Prevention from funds appropriated for its maintenance and operation.

(e) The United States Attorney for Arkansas or his or her designee shall serve on the council in an advisory capacity.



§ 20-64-1003 - Arkansas Alcohol and Drug Abuse Coordinating Council -- Functions, powers, and duties.

(a) The Arkansas Alcohol and Drug Abuse Coordinating Council shall have the responsibility for overseeing all planning, budgeting, and implementation of expenditures of state and federal funds allocated for alcohol and drug education, prevention, treatment, and law enforcement.

(b) The coordinating council shall have the following functions, powers, and duties:

(1) All federal money received by the State of Arkansas for drug law enforcement, education, or prevention shall be reviewed by the coordinating council for disbursement, accountability, and evaluation;

(2) The coordinating council shall review and coordinate all school-based drug education, prevention, and awareness programs and efforts funded by the state.

(c) The coordinating council shall assist community-based prevention councils in planning and coordinating prevention activities, promoting innovative programs, developing stable funding sources, and disseminating current information. These local councils should be racially balanced and shall include at least one (1) representative from each of the following groups:

(1) One (1) law enforcement officer;

(2) One (1) school board member;

(3) One (1) school administrator;

(4) One (1) school teacher;

(5) One (1) parent;

(6) One (1) student;

(7) One (1) alcohol and drug abuse program director; and

(8) One (1) health professional.

(d) The coordinating council shall develop training and education programs for criminal justice personnel in drug-related matters in conjunction with the Arkansas Law Enforcement Training Academy.

(e) (1) The coordinating council shall have authority to develop its rules of procedure to include the establishment of a committee structure for the approval of funding and other purposes.

(2) Committees shall include, but not be limited to, a prevention, education, and treatment committee chaired by the Director of the Bureau of Alcohol and Drug Abuse Prevention, and a law enforcement committee.

(f) The coordinating council shall establish advocacy groups among the business community and youth population of this state.

(g) The coordinating council shall work with all federal, state, county, and local law enforcement agencies to ensure an integrated system of enforcement activities.

(h) The coordinating council shall perform other functions as may be necessary to carry out the functions, powers, and duties as set forth in this subchapter.






Subchapter 11 - -- Task Force on Substance Abuse Prevention

§ 20-64-1101 - Findings -- Purpose.

(a) The General Assembly finds:

(1) There is a great need to develop and recommend long-range alternative means for reducing the ever-growing and costly demands on the substance abuse treatment and criminal justice systems in the State of Arkansas;

(2) Research models have demonstrated that the prevention of early initiation into alcohol and drug use and other risky behaviors requires a sustained community-wide effort;

(3) Community-wide substance abuse prevention efforts must target the life spectrum and must include efforts to curb the misuse of common household products, over-the-counter medications, prescription medicines, alcohol, and illegal substances;

(4) To date, very few state resources have been invested to prevent one of the most ubiquitous and costly issues confronting our state, that is, substance abuse;

(5) Most substance abuse prevention efforts within Arkansas have been at the mercy of the federal government rather than at the direction of the state; and

(6) Consequently, as federal resources wane, so do substance abuse prevention efforts throughout this state.

(b) The purpose of this subchapter is the improvement of substance abuse prevention programs in the state.



§ 20-64-1102 - Task Force on Substance Abuse Prevention -- Creation.

(a) The Task Force on Substance Abuse Prevention is created.

(b) The task force shall be composed of the following twenty-one (21) members:

(1) Two (2) senators appointed by the President Pro Tempore of the Senate;

(2) Two (2) members of the House of Representatives appointed by the Speaker of the House of Representatives;

(3) One (1) member recommended by the Arkansas Prevention Certification Board;

(4) Three (3) members recommended by the Office of Alcohol and Drug Abuse Prevention, to include one (1) member representative of substance abuse prevention providers;

(5) One (1) member recommended by the Regional Prevention Resource Centers;

(6) Two (2) members recommended by the Arkansas Prevention Network;

(7) Two (2) members recommended by the Department of Education-Safe and Drug Free Schools Program, to include one (1) member who is a Department of Education-Safe and Drug Free Schools Program state-level coordinator and one (1) member who is a Department of Education-Safe and Drug Free Schools Program coordinator of a local education agency;

(8) One (1) member recommended by the Arkansas Collegiate Drug Education Committee;

(9) One (1) member recommended by the Arkansas regional office of Mothers Against Drunk Driving;

(10) One (1) member recommended by the University of Arkansas at Little Rock MidSOUTH Prevention Institute;

(11) One (1) member recommended by the Hometown Health Improvement Office of the Department of Health;

(12) One (1) member recommended by the Arkansas Child Abuse/Rape/Domestic Violence Commission;

(13) One (1) member recommended by the College of Health and Behavioral Sciences of the University of Central Arkansas;

(14) One (1) member recommended by the Arkansas Drug Director; and

(15) One (1) member recommended by the Office of Head Start of the Department of Human Services.

(c) The terms of the legislative members of the task force shall expire on December 31 of each even-numbered year.

(d) Nonlegislative members shall serve at the pleasure of the organizations they represent.

(e) Vacancies on the task force shall be filled in the same manner as provided for the initial appointment.

(f) The chair shall be one (1) of the legislative members of the task force and shall be selected by the legislative members of the task force.

(g) The task force shall meet as often as is deemed necessary by the chair.

(h) The chair shall call the first meeting, which shall be held no later than sixty (60) days after July 31, 2007.

(i) The members of the task force shall serve without compensation and shall not receive per diem, mileage, or stipends.

(j) The task force shall receive staff support from the Bureau of Legislative Research.



§ 20-64-1103 - Task Force on Substance Abuse Prevention -- Duties.

(a) The Task Force on Substance Abuse Prevention shall:

(1) Evaluate the current substance abuse prevention service delivery system and its capacity to respond to current and projected prevention needs across the full life spectrum, from the prenatal state and early childhood development through adolescence and until the conclusion of adult life;

(2) Assess the degree of community awareness across the state of the value of effective evidence-based substance abuse prevention;

(3) Assess financial resources available to invest in substance abuse prevention programs and to identify all available revenue streams, including underutilized revenue and uncaptured revenue;

(4) Identify all active substance abuse prevention programs in each county throughout the state and determine the specific areas of the state where prevention programs are inadequate or absent; and

(5) Make recommendations designed to improve and increase sustainable substance abuse prevention services throughout the state, including identifying of methods to enhance the development and support of effective community-based programs.

(b) The task force shall submit an annual report to the Legislative Council, the Senate Interim Committee on Public Health, Welfare, and Labor, and the House Interim Committee on Public Health, Welfare, and Labor no later than October 1 of each year.









Chapter 65-74 - [Reserved.]

[Reserved]






Subtitle 5 - Social Services

Chapter 75 - General Provisions

[Reserved]



Chapter 76 - Public Assistance Generally

Subchapter 1 - -- General Provisions

§ 20-76-101 - Definitions.

As used in this chapter:

(1) "Assessment services" means an evaluation to determine the abilities, talents, proficiencies, and deficiencies of applicants and recipients with regard to the ability of the individual to move into employment;

(2) "Board" means the Temporary Assistance for Needy Families Oversight Board;

(3) "Date of enrollment" means the date that an applicant is approved as eligible for the Transitional Employment Assistance Program;

(4) "Department" means the Department of Human Services;

(5) "Diversion from assistance" means a one-time loan of money or the furnishing of nonmonetary assistance to an applicant who is eligible for but does not require enrollment in the program;

(6) "Education or training" means basic remedial education, adult education, high school education, education to obtain the equivalent of a high school diploma, education to learn English as a second language, applied technology training, and postsecondary education and training;

(7) "Employment assistance" means financial assistance, child care, assistance to secure full-time employment, assistance in obtaining education and training that leads to full-time employment, case management services, and other services designed to assist recipients in achieving self-sufficiency through employment;

(8) "Extended support services" means assistance to a recipient who has obtained employment under the program, which may include, but is not limited to, child care and medical assistance;

(9) "Full-time education or training" means education or training on a full-time basis as defined by the department;

(10) "Medical assistance" means assistance furnished pursuant to Title XIX of the Social Security Act, commonly referred to as Medicaid, or a state-funded medical assistance program;

(11) "Personal responsibility agreement" means an agreement between the department and the recipient specifying the recipient's responsibilities that are a condition of receiving employment assistance, which may include an employment plan that describes what the recipient and the department will do to assist the recipient in achieving self-sufficiency through employment;

(12) "Positive reinforcement outcome bonus" means a one-time cash assistance bonus for achieving an employment plan goal;

(13) "Relocation assistance" means assistance to an eligible recipient who lives in an area of limited job opportunities to enable the recipient to relocate for purposes of full-time employment that the recipient has secured;

(14) "Support services" means child care, transportation, financial assistance, medical assistance, substance abuse treatment, life skills training, parenting skills training, and other similar assistance;

(15) "TEA" means the Transitional Employment Assistance Program;

(16) "Temporary Assistance for Needy Families Program" means all Arkansas programs funded by federal Temporary Assistance to Needy Families block grant funds or state funds claimed as maintenance of effort under the federal Temporary Assistance for Needy Families program, including:

(A) The Transitional Employment Assistance Program;

(B) The Arkansas Work Pays Program;

(C) The Career Pathways Initiative; and

(D) The Community Investment Initiative; and

(17) "Unearned income" means all income that a recipient receives from sources other than employment, including child support payments, supplemental security income, supplemental security disability income, workers' compensation, and unemployment insurance.



§ 20-76-102 - Coordination of state agency service delivery.

(a) To ensure that all available state government resources are used to help transitional employment assistance recipients make the transition from welfare to work, each of the following state agencies and organizations shall also be required to work with the Department of Workforce Services in providing transitional employment assistance services:

(1) The Department of Human Services;

(2) The Department of Higher Education, including community colleges and the University of Arkansas Cooperative Extension Service;

(3) The Department of Education;

(4) The Arkansas Development Finance Authority;

(5) The Arkansas Economic Development Council;

(6) The Arkansas State Highway and Transportation Department;

(7) The Department of Finance and Administration, including the Office of Child Support Enforcement;

(8) The State Child Abuse and Neglect Prevention Board;

(9) The Arkansas Literacy Councils, Inc.;

(10) The Department of Career Education; and

(11) Other state agencies as directed by the Governor or as directed by the General Assembly.

(b) State agencies required under subsection (a) of this section to work with the Department of Workforce Services in providing transitional employment assistance services to recipients shall make every effort to use financial resources in their respective budgets and to seek additional funding sources, whether private or federal, to supplement the moneys allocated by the Department of Workforce Services for the Transitional Employment Assistance Program.

(c) All agencies of the state and local governments providing program services shall work cooperatively with and provide any necessary assistance to the General Assembly and the Temporary Assistance for Needy Families Oversight Board and shall furnish, in a timely manner, complete and accurate information regarding the program to legislative committees and the board upon request.



§ 20-76-104 - Distribution of commodities.

The Department of Human Services shall neither seek reimbursement nor charge any fees for distributing commodities furnished to the state by the federal government.



§ 20-76-105 - Temporary Assistance for Needy Families Oversight Board.

(a) The Temporary Assistance for Needy Families Oversight Board is created.

(b) The board shall be composed of the following members:

(1) The Director of the Department of Workforce Services;

(2) The Director of the Arkansas Workforce Investment Board;

(3) The Director of the Division of County Operations of the Department of Human Services;

(4) (A) Four (4) members appointed by the Governor.

(B) One (1) member appointed under subdivision (b)(4)(A) of this section shall be a current or former recipient of transitional employment assistance or Aid to Families with Dependent Children;

(5) One (1) member appointed by the Speaker of the House of Representatives; and

(6) One (1) member appointed by the President Pro Tempore of the Senate.

(c) (1) The board is designed to be an agent of change and challenge to the existing federal, state, and local agency service delivery mechanisms for programs serving low-income parents.

(2) The challenge shall be to ensure that persons in the Temporary Assistance for Needy Families Program are getting the assistance, the information, and the services needed to help these low-income persons become self-sufficient.

(3) The chair and the appointed members of the board shall be selected on the basis of their:

(A) Experience and knowledge in administering and overseeing public assistance and work programs; and

(B) Understanding and commitment to active oversight of these programs.

(d) The appointed members of the board shall serve four-year terms.

(e) The Governor shall appoint the Chair of the Temporary Assistance for Needy Families Oversight Board from among the appointed members.

(f) Five (5) members including at least three (3) appointed members of the board shall constitute a quorum.

(g) The board shall meet as often as necessary to complete its statutory responsibilities, but no less than one (1) time every three (3) months.

(h) The Governor may remove an appointed member for cause.

(i) Vacancies on the board shall be filled in the same manner as the original appointment for the unexpired portion of the term.

(j) (1) The Director of the Department of Workforce Services shall designate a senior manager of the Department of Workforce Services as staff director for the board.

(2) Additional staff support to the board shall be provided by the Department of Workforce Services and the Department of Human Services.

(k) The responsibilities of the board include:

(1) (A) Developing a vision and blueprint for the Temporary Assistance for Needy Families Program to:

(i) Provide effective services to the Transitional Employment Assistance Program and Arkansas Work Pays Program clients;

(ii) Improve performance on the Transitional Employment Assistance Program client outcomes; and

(iii) Integrate Transitional Employment Assistance Program services, Arkansas Work Pays Program services, and services offered in local workforce offices.

(B) The board shall submit its recommended vision and blueprint to the Governor and the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor no later than December 31, 2007;

(2) Reviewing and developing recommendations to the Governor, the General Assembly, the Department of Workforce Services, and other state agencies on the following topics:

(A) Budget planning and the use of state and federal Temporary Assistance for Needy Families Program funds;

(B) Measurement and performance on the Transitional Employment Assistance Program outcomes;

(C) Performance management of the operation of the Temporary Assistance for Needy Families Program;

(D) Administrative operations, including without limitation:

(i) Dividing responsibilities among participating agencies;

(ii) Information systems; and

(iii) The integration of Transitional Employment Assistance and workforce systems;

(E) Rules developed by the Department of Workforce Services and other state agencies dealing with the Transitional Employment Assistance Program, the Arkansas Work Pays Program, the Career Pathways Initiative, the Community Investment Initiative, and other initiatives within the Temporary Assistance for Needy Families Program;

(F) Policy and administration of the Transitional Employment Assistance Program, the Arkansas Work Pays Program, the Career Pathways Initiative, the Community Investment Initiative, and other initiatives within the Temporary Assistance for Needy Families Program; and

(G) Additional initiatives that may be included within the Temporary Assistance for Needy Families Program or funded with Temporary Assistance for Needy Families Program funds;

(3) Determining the scope of work and timeline for the independent evaluation of the Temporary Assistance for Needy Families Program;

(4) Making reports to the Governor and to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor on the operations of the Transitional Employment Assistance Program, the Arkansas Work Pays Program, the Career Pathways Initiative, the Community Investment Initiative, and other Temporary Assistance for Needy Families initiatives; and

(5) Other responsibilities determined by a majority of the board.



§ 20-76-106 - Statewide implementation plan -- Transitional Employment Assistance.

(a) The Department of Workforce Services shall:

(1) Develop a statewide implementation plan for ensuring the cooperation of state agencies and local agencies and encouraging the cooperation of private entities, especially those receiving state funds, in the coordination and implementation of the Transitional Employment Assistance Program, the Arkansas Work Pays Program, and achievement of the goals; and

(2) (A) Ensure that program recipients throughout the state, including those in rural areas, have comparable access to transitional employment assistance benefits.

(B) The statewide implementation plan shall be subject to the review and recommendation of the board.

(b) At a minimum, the transitional employment assistance implementation plan shall include:

(1) Performance standards and measurement criteria for state and county offices of the Department of Human Services, the Department of Workforce Services, and all service providers under the program;

(2) Contract guidelines for contract service providers under the program;

(3) Guidelines for training transitional employment assistance service providers, whether state employees or contract providers;

(4) Functions to be performed by each state agency in helping recipients make the transition from welfare to work;

(5) Guidelines for clarifying or, if necessary, modifying the rules of the state agencies charged with implementing the program so that all unnecessary duplication is eliminated;

(6) Guidelines for modifying compensation and incentive programs for state employees in order to achieve the performance outcomes necessary for successful implementation of the program;

(7) Guidelines for timely assessments for each participant which lead to an individual personal responsibility agreement that identifies the strengths of the participant and the barriers faced in obtaining a job and reaching self-sufficiency and the services to be provided to assist the participant in finding and keeping work and in moving toward self-sufficiency;

(8) Guidelines for timely provision of needed support services as specified in the individual personal responsibility agreement. These guidelines shall include procedures for evaluating the quality and value of assessments and the provision of support services;

(9) Guidelines governing job search requirements for transitional employment assistance applicants;

(10) Guidelines governing the provision of support services to transitional employment assistance participants and former transitional employment assistance participants to assist them in retaining employment and earning higher wages and career advancement;

(11) Guidelines governing the combining of work with education and training;

(12) Guidelines for the independent evaluation of all cases closed due to sanctions or time limits;

(13) A micro-lending program and an individual development trust account demonstration project for program recipients;

(14) Criteria for relocation of program recipients which take into account factors, including, but not limited to, job availability, availability of support services, and proximity of relocation area to current residence;

(15) Criteria for prioritizing work activities of program recipients in the event that funds are projected to be insufficient to support full-time work activities of program recipients. The criteria may include, but not be limited to, priorities based on the following:

(A) At least one (1) adult in each two-parent family shall be assigned priority for full-time work activities;

(B) Among single-parent families, a family that has older preschool children or school-age children shall be assigned priority for work activities;

(C) A recipient who has access to nonsubsidized child care may be assigned priority for work activities; and

(D) Priority may be assigned based on the amount of time remaining until the recipient reaches the applicable time limit for program participation or may be based on requirements of a personal responsibility agreement; and

(16) The development of a performance-based payment structure to be used for all program services which takes into account the degree of difficulty associated with placing a program recipient in a job, the quality of placement with regard to salary, benefits, and opportunities for advancement, and the recipient's retention of the placement. The payment structure should provide, if appropriate, bonus payments to providers that experience notable success in achieving long-term job retention with program recipients.

(c) (1) (A) The Department of Workforce Services shall prepare a comprehensive annual program report.

(B) The report shall be subject to review and recommendation by the board.

(2) The Department of Workforce Services shall submit the comprehensive annual program report to the Governor, the House Committee on Public Health, Welfare, and Labor, and the Senate Committee on Public Health, Welfare, and Labor.

(3) The comprehensive annual program report shall contain proposals for measuring and making progress toward the transitional employment assistance outcomes during the succeeding three-year period.

(4) The comprehensive annual program report to the Governor, the House Committee on Public Health, Welfare, and Labor, and the Senate Committee on Public Health, Welfare, and Labor shall include all information that the board deems necessary for determining progress in achieving the outcomes.

(5) Information shall be provided for the state, each employment opportunity district, and each county.

(6) The report shall also include all information requested by resolution of the House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor.

(7) This report shall include a copy of all federal monthly, quarterly, and annual reports submitted by the Department of Human Services regarding the Temporary Assistance for Needy Families Program.

(d) The House Committee on Public Health, Welfare, and Labor and the Senate Committee on Public Health, Welfare, and Labor shall report annually to the General Assembly their findings and recommendations regarding the program.



§ 20-76-109 - Use of contracts.

The Department of Workforce Services, as appropriate, should provide work activities, training, and other services through contracts. In contracting for work activities, training, or services, the following apply:

(1) (A) A contract shall be performance-based.

(B) Whenever possible, payment shall be tied to performance outcomes that include factors such as, but not limited to, job entry, job entry at a target wage, and job retention, rather than tied to completion of training or education or any other phase of the program participation process;

(2) (A) A contract may include performance-based incentive payments that may vary according to the extent to which the recipient is more difficult to place.

(B) (i) Contract payments may be weighted proportionally to reflect the extent to which the recipient has limitations associated with the long-term receipt of welfare and difficulty in sustaining employment.

(ii) The factors may include the extent of the recipient's prior receipt of welfare, lack of employment experience, lack of education, lack of job skills, and other factors determined appropriate by the department;

(3) Each contract awarded under the Transitional Employment Assistance Program shall be awarded in accordance with state procurement and contract laws; and

(4) (A) The department may contract with commercial, charitable, or faith-based organizations.

(B) A contract must comply with federal requirements with respect to nondiscrimination and other requirements that safeguard the rights of participants.

(C) Services may be provided under contract, certificate, voucher, or other form of disbursement.



§ 20-76-112 - Human Services Workers in the Schools Program.

(a) The Human Services Workers in the Schools Program is established as a collaborative effort among the Division of Children and Family Services of the Department of Human Services, the Temporary Assistance for Needy Families Oversight Board, the Department of Education, and local school districts. The Human Services Workers in the Schools Program is designed to help children and families by:

(1) Promoting safety of children and strengthening of families;

(2) Supporting the community's capacity to produce children who are healthy, children who are in supportive, nurturing, and healthy families, and children who succeed in school; and

(3) Promoting the division's family preservation philosophy and family-centered practice.

(b) Upon approval of the board, the division shall enter into contracts with local school districts to provide funding for the maximum number of human services workers.

(c) A human services worker shall have a bachelor's degree or a master's degree in social work or a related field and shall provide the following services according to skills and training:

(1) Crisis intervention;

(2) School conferences and in-service training;

(3) Home visits;

(4) Transportation for family and student group counseling;

(5) Parent training and activities;

(6) Supportive service referrals;

(7) Individualized coping and conflict management skills; and

(8) Assessment of family and student needs.

(d) (1) Funding for human services workers shall be targeted to schools with eighty percent (80%) or more of their children eligible for the Free and Reduced Lunch Program under the National School Lunch Act.

(2) The Department of Education and the division shall develop criteria to prioritize eligibility for the Human Services Workers in the Schools Program.

(e) The Coordinated Health Services Section of the Department of Education shall evaluate the Human Services Workers in the Schools Program annually in coordination with the division, the board, and the local school districts that hold contracts.

(f) A parent or a student has the option to refuse any services recommended under the Human Services Workers in the Schools Program.



§ 20-76-113 - Promoting outcomes for the Transitional Employment Assistance Program and the Arkansas Work Pays Program.

(a) The administration of the Transitional Employment Assistance Program and the Arkansas Work Pays Program shall focus on promoting the following Transitional Employment Assistance Program outcomes for Transitional Employment Assistance Program recipients and poor families in Arkansas:

(1) Increase the percentage of families who receive appropriate services to move off of Transitional Employment Assistance Program cash assistance into employment and toward self-sufficiency;

(2) Increase the percentage of families who leave Transitional Employment Assistance Program cash assistance due to earnings from work;

(3) Increase earnings of families who leave Transitional Employment Assistance Program cash assistance;

(4) Increase the percentage of parents leaving Transitional Employment Assistance Program cash assistance who stay employed; and

(5) Increase the percentage of former Transitional Employment Assistance Program cash assistance recipients who move out of poverty, including the value of food stamps and the federal Earned Income Tax Credit and child support.

(b) The Department of Workforce Services shall develop and maintain the indicators for the Transitional Employment Assistance Program outcomes listed in subdivisions (a)(1)-(5) of this section, subject to review and approval by the Temporary Assistance for Needy Families Oversight Board.

(c) (1) The Department of Workforce Services shall develop proper targets for each Transitional Employment Assistance Program outcome by July 1 of each year, subject to review and approval by the board.

(2) The Department of Workforce Services shall review and report on progress in achieving the targets in the comprehensive annual program report.

(3) (A) On the forty-fifth day after the end of the federal fiscal year, the report shall be submitted to the Governor and to the Chair of the House Interim Committee on Public Health, Welfare, and Labor and the Chair of the Senate Interim Committee on Public Health, Welfare, and Labor.

(B) The report shall include comments from the Department of Human Services, the Department of Workforce Services, and other relevant state agencies about their activities and their progress toward the Transitional Employment Assistance Program outcome targets.






Subchapter 2 - -- Administration Generally

§ 20-76-201 - Department of Human Services -- Powers and duties.

The Department of Human Services shall:

(1) Administer assigned forms of public assistance, supervise agencies and institutions caring for dependent or aged adults or adults with mental or physical disabilities, and administer other welfare activities or services that may be vested in it;

(2) Administer or supervise all child welfare activities in accordance with the rules and regulations of the department, including:

(A) The licensing and supervision of private and public child care agencies and institutions;

(B) The care of dependent, neglected, and delinquent children and children with mental or physical disabilities in foster family homes or in institutions; and

(C) The care and supervision of children placed for adoption;

(3) Enter into reciprocal agreements with public welfare agencies in other states relative to the provisions of relief and assistance to transients and nonresidents and cooperate with other state departments and with the federal government in studying labor, health, and public assistance problems involved in transiency;

(4) Administer and make effective the rules and regulations governing personnel administration, including the preparation and administration of classification and compensation plans and the method of selection for positions in the department:

(A) Develop performance standards and bonus awards for all positions in the program focused on achieving the outcomes; and

(B) Remove or transfer employees from the program to other responsibilities within the department if they do not meet performance standards;

(5) Carry on research and compile statistics relative to public welfare programs throughout the state, including all phases of dependency, defectiveness, delinquency, and related problems and develop plans in cooperation with other public and private agencies for the prevention as well as the treatment of conditions giving rise to public welfare problems;

(6) Assist other departments, agencies, and institutions of the state and federal governments, when so requested, by performing services in conformity with the purposes of this chapter;

(7) Cooperate with the federal government in matters of mutual concern pertaining to federally funded programs within the department's purview;

(8) Make reports in the form and containing the information as the federal government from time to time may require and comply with provisions as the federal government from time to time may find necessary to assure the correctness and veracity of the reports;

(9) Allocate funds for the purposes and in accordance with the provisions of this chapter and rules and regulations as may be prescribed by the department and subject to review and recommendation by the Temporary Assistance for Needy Families Oversight Board;

(10) Establish standards of eligibility for assistance developed by the department and subject to review and recommendation by the board;

(11) Receive, administer, disburse, dispose, and account for funds, commodities, equipment, supplies, and any kind of property given, granted, loaned, or advanced to the State of Arkansas for public assistance, public welfare, social security, or any other similar purposes;

(12) Make rules and regulations and take actions as are necessary or desirable to carry out the provisions of this chapter and that are not inconsistent therewith;

(13) Solicit participation of private organizations, nonprofit organizations, charitable organizations, and institutions of education in the delivery of services and in the enactment and revision of rules and regulations;

(14) Employ attorneys to represent the interests of the department; and

(15) Develop and implement automated statewide benefit delivery and information systems to achieve the purposes of this chapter.



§ 20-76-202 - Department of Human Services -- Public assistance -- Temporary funding.

(a) (1) It is found and determined that the continued operations of the Department of Human Services, through its appropriate divisions, in accordance with the approved annual operations plan, are from time to time seriously impaired by either administrative oversights and delays by the Office of Grants Management of the United States Department of Health and Human Services or by the processes of federal fiscal year conversion.

(2) It is further found and determined that the delays in the proper preparation and transmittal of federal grant award authorizations and letter of credit instruments have created unnecessary hardships on the providers of services and the needy citizens of this state.

(b) (1) Therefore, upon certification of the pending availability of federal funding by the disbursing officer of the appropriate division of the Department of Human Services, the Chief Fiscal Officer of the State may grant temporary advances.

(2) The Chief Fiscal Officer of the State shall recover within a period of twenty (20) days the temporary advances upon receipt of the grant award authorizations or letter of credit instruments.

(c) No person in the State of Arkansas shall be excluded from participation in or be subjected to discrimination under any program or activity enumerated in this section on the ground of race, color, sex, disability, religion, or national origin.



§ 20-76-204 - County offices -- Powers and duties.

(a) The appropriate division of the Department of Human Services shall have authority to receive, disburse, and account for funds from the division, county, state, or any other source for purposes and plans approved by the division in accordance with the rules and regulations established by the division.

(b) The appropriate division is empowered to receive and disburse funds received from the department for general relief purposes. The funds shall be spent and accounted for by the county offices in accordance with the rules, regulations, and policies of the department pertaining to the granting of assistance and relief.

(c) The appropriate division is authorized to establish a county welfare fund from which fund the county offices are authorized to make such disbursements and expenditures for general relief as may be necessary to carry out the purposes of this act and in accordance with the rules and regulations of the Department of Human Services.



§ 20-76-207 - Political activity.

(a) (1) No officer or employee of the appropriate division of the Department of Human Services or of a county office shall use his or her official authority to influence or permit the use of the program administered by the division or the county offices for the purpose of interfering with an election or affecting the results thereof or for any political purpose.

(2) No officer or employee shall devote his or her office hours, or efforts during office hours, towards any partisan political activity, nor shall any activity be conducted upon the premises of the employee or officer's agency, commission, or board.

(3) Furthermore, no communication, vehicles, stationery, or other material property of the State of Arkansas shall be utilized for any partisan political activities by the officers or employees.

(4) No officer or employee shall conduct himself or herself in such a manner during allowable political activity so as to reflect that his or her position is that of the State of Arkansas, or his or her agency, commission, or board.

(b) (1) Except as noted otherwise in this section or as necessary to meet the requirements of federal law as pertains to employees, no restrictions shall be imposed upon the political freedoms of an officer or employee.

(2) No officer or employee shall be deprived either of his or her right to vote or expression of opinion as a citizen on political subjects.

(c) (1) No officer or employee shall solicit or receive directly or indirectly any political funds or contributions from other officers or employees of that agency; nor shall any officer or employee be obliged to contribute or render services, assistance, subscriptions, assessments, or contributions for any political purposes.

(2) However, during nonduty hours and away from state premises, an officer or employee may communicate through the mails requests for political support from the public at large which may include officers and employees of the agency.

(d) Any officer or employee of the division or of a county office violating this provision shall be subject to discharge or suspension or such other disciplinary measures as may be provided by the rules and regulations of the division.



§ 20-76-208 - Legislative finding -- Regional offices.

(a) It is hereby found and determined by the Seventy-Seventh General Assembly that regional offices tend to create inefficiency in the operation of the programs and services provided by the department.

(b) Therefore, no office of the Department of Human Services shall be called a regional office, nor shall any function of any office, other than the Department of Human Services Central Office, include supervision of any district department office.



§ 20-76-209 - Payment of certain contributions and withholdings by Department of Human Services generally.

(a) The appropriate division of the Department of Human Services is authorized to pay the employer's portion of contributions and withholdings required by the federal and state income tax laws, the Federal Insurance Contributions Law, the Workers' Compensation Law, § 11-9-101 et seq., and the Arkansas Employment Security Law, § 11-10-101 et seq., in all cases wherein the recipient has been determined to be the employer of the provider and, as such, required to withhold an amount from the employee's wage and contribute an amount based upon the wages under the provisions of the above enumerated acts.

(b) The appropriate division shall report, pay, or contribute the amounts from the appropriation for paying grants under the program concerned.



§ 20-76-210 - Payment of certain contributions and withholdings -- Certain nursing home care projects.

(a) The appropriate division of the Department of Human Services is authorized to pay the employer's portion of contributions and withholdings required by the federal and state income tax laws, the Federal Insurance Contributions Act, the Workers' Compensation Law, § 11-9-101 et seq., and the Arkansas Employment Security Law, § 11-10-101 et seq., in all cases wherein the homemaker and home health aid trainee is participating in the subsidized employment project to prevent premature nursing home care.

(b) The appropriate division shall report, pay, or contribute the amounts from the appropriation for paying grants under this project.

(c) Beneficiaries or trainees under this program shall not be eligible to participate in the Arkansas Public Employees Retirement System but shall be entitled to receive sick and vacation leave as provided for state employees.



§ 20-76-211 - Administrative Services -- Client Specific Emergency Services Revolving Fund Paying Account.

(a) The Division of Administrative Services of the Department of Human Services is hereby authorized to establish and maintain as a cash fund account the Client Specific Emergency Services Revolving Fund Paying Account consisting of federal grants, aids, cash donations, reimbursements, and state general revenue, not to exceed a daily balance of ten thousand dollars ($10,000), for delivery of immediate care, short-term, or emergency services to eligible clients.

(b) The account shall be established and maintained in accordance with procedures established by the Chief Fiscal Officer of the State for cash funds and shall be administered under the direction of the Director of the Department of Human Services.



§ 20-76-212 - Reimbursement rate to providers -- Medicaid program.

Notwithstanding any other provision in federal law or departmental commitment which may exist to the contrary, the Department of Human Services shall not increase any reimbursement rate to any provider or provider groups supported in whole or in part by funds administered by the Department of Human Services, nor shall it adopt any other rule, regulation, or amendment to the Arkansas Medicaid program that would result in an obligation of the general revenues of the state without first seeking and receiving the approval of the Governor and the Chief Fiscal Officer of the State.



§ 20-76-213 - Electronic benefit transfer system for food stamps.

The Division of Medical Services of the Department of Human Services shall establish a program utilizing an electronic benefit transfer system for the distribution and redemption of food stamps, whereby food stamp recipients will no longer use paper coupons to participate in the federal food stamp program.



§ 20-76-214 - Payment of certain contributions and withholdings -- Transitional employment assistance.

(a) The Department of Human Services is authorized to pay the employer's portion of contributions and withholdings required by the federal and state income tax laws, the Federal Insurance Contributions Act, the Workers' Compensation Law § 11-9-101 et seq., the Arkansas Employment Security Law § 11-10-101 et seq., and private medical insurance premiums for eligible individuals where that is necessary to achieve employment assistance.

(b) (1) Transitional employment assistance recipients shall not be deemed to be state employees solely as a consequence of receiving transitional employment assistance benefits and shall not be eligible to participate in the Arkansas Public Employees Retirement System solely as a consequence of receiving transitional employment assistance benefits;

(2) Transitional employment assistance recipients who are employed by the state shall be eligible for the same benefits as an employee who performs similar work and is not a transitional employment assistance recipient.






Subchapter 3 - -- Social Security Disability Determination

§ 20-76-301 - State Department for Social Security Administration Disability Determination -- Creation.

There is created and established at the seat of government of this state a department of state to be designated and known as the State Department for Social Security Administration Disability Determination.



§ 20-76-302 - State Department for Social Security Administration Disability Determination -- Director -- Bonds.

(a) The executive head of the State Department for Social Security Administration Disability Determination is designated as the director.

(b) The director shall be a resident elector of this state at least thirty (30) years of age, of good moral character, and of demonstrated ability in the field of his or her employment.

(c) The director shall be appointed by and serve at the pleasure of the Governor.

(d) Before entering upon his or her duties of employment, the director shall take, subscribe, and file in the office of the Secretary of State an oath or affirmation to support the United States Constitution and the Arkansas Constitution and to faithfully discharge the duties of employment upon which he or she is about to enter.

(e) The director shall furnish bond with a corporate surety thereon to the State of Arkansas in the penal sum of twenty-five thousand dollars ($25,000) conditioned upon the faithful performance of his or her duties and for the proper accounting of all funds received and disbursed by him or her. The original of the bond shall be filed in the office of the Secretary of State, and an executed counterpart of the surety bond shall be filed in the office of the Auditor of State.

(f) The director shall be disbursing agent for the department but shall not be required to furnish additional bond as the disbursing agent.

(g) Other employees of the department required by the director to do so shall furnish and file bonds, conditioned as above, or fidelity bonds with the director. These bonds shall be in such penal sums as shall be determined by the director.

(h) The premiums on all such bonds shall be paid from appropriations made available to the department.



§ 20-76-303 - State Department for Social Security Administration Disability Determination and director -- Powers and duties.

It shall be the function, power, and duty of the State Department for Social Security Administration Disability Determination, or the director thereof:

(1) To enter into agreements with the United States Department of Health and Human Services and the Secretary of Health and Human Services whereby the department, with respect to all individuals in this state, or with respect to such classes of individuals in this state as may be designated in the agreement, will, in the case of any individual, determine whether or not he or she is under a disability and of the day the disability began and of the day on which the disability ceased. For the purposes hereof, the term "disability" shall be as defined in any agreement or by applicable law;

(2) To accept and deposit in the State Treasury any funds from whatever source received and to withdraw therefrom such funds as may be required to carry out its functions, powers, and duties and, with respect thereto, to comply fully with the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., and the Arkansas Procurement Law, § 19-11-201 et seq., and, where more restrictive, with the terms of any agreement entered into with the secretary in relation to the use of any funds made available to the department by the United States of America, or by any department or agency thereof. However, the department shall not have the authority to commit this state, either directly or indirectly, to the expenditure of any state funds in the absence of specific authority granted by the General Assembly;

(3) To take such other action, not inconsistent with law, as shall be necessary or desirable to carry out effectively the purposes and intent of this subchapter.



§ 20-76-304 - Validation of contracts between State of Arkansas and United States.

(a) Any executory contract or agreement, or applicable part thereof, entered into by and between this state, or any officer or agency thereof, and the United States, or any officer or agency thereof, in relation to the subject matter of this subchapter is validated, ratified, and confirmed in all respects. However, on and after October 10, 1961, the State Department for Social Security Administration Disability Determination shall be substituted for the state agency named in any contract or agreement in relation to the subject matter of this subchapter.

(b) However, nothing contained in this section shall be construed as an abridgement of the right of the department, or of the director thereof, to enter into a new agreement to succeed to any executory contract or agreement in relation to the subject matter of this subchapter.



§ 20-76-305 - Federal Disability Determination Fund -- Creation.

There is created and established in the State Treasury a fund to be designated and known as the Federal Disability Determination Fund, and all moneys received for these purposes shall be deposited in the fund.



§ 20-76-306 - Use of subpoenas in hearings on benefit determinations.

(a) The Director of the State Department for Social Security Administration Disability Determination or the counsel for the agency is authorized to require the attendance of witnesses and the production of books, records, or other documents through the issuance of subpoenas when the testimony or information is necessary to adequately present the position of the State Department for Social Security Administration Disability Determination when making fair hearing determinations or conducting investigations relating to public assistance benefits.

(b) Subpoenas issued pursuant to the authority of the director shall be substantially in the following form:

Click here to view form






Subchapter 4 - -- Grants of Assistance

§ 20-76-401 - Eligibility generally -- Transitional Employment Assistance Program.

(a) (1) The Transitional Employment Assistance Program is created.

(2) (A) The program shall be administered by the Department of Human Services and the Department of Workforce Services.

(B) Subject to the order of the Governor, the Department of Workforce Services may take full authority for administering the Transitional Employment Assistance Program.

(C) The Department of Workforce Services may contract with the Department of Human Services for administrative services.

(3) The Department of Workforce Services may operate a separate Transitional Employment Assistance Program Two-Parent Program funded by state funds not claimed for the federal Temporary Assistance for Needy Families program maintenance of effort requirement if the Director of the Department of Workforce Services deems such action necessary to avoid the risk of not meeting the two-parent work participation rate.

(b) Eligibility for transitional employment assistance is limited to applicants for or recipients of assistance who:

(1) Are income and resource eligible; and

(2) Sign and comply with a personal responsibility agreement.

(c) The department shall promulgate regulations to determine resource eligibility and benefit levels for participating families. The regulations shall be subject to review and recommendation by the Temporary Assistance for Needy Families Oversight Board and shall include, but not be limited to, the following categories of income and resource disregards:

(1) To reward work, earned income from sources other than transitional employment assistance;

(2) A certain percentage of a family's gross monthly income;

(3) The family's homestead;

(4) An operable motor vehicle per family;

(5) Household and personal goods;

(6) Income-producing property;

(7) Moneys deposited in an approved individual development account or approved escrow account for business or career development;

(8) Any other property or resource specified in the transitional employment assistance implementation plan which is determined to be cost efficient to exclude or which must be excluded due to federal or state law; and

(9) Any investment earmarked for retirement or education, such as a retirement plan authorized by section 401(k) or section 529 of the Internal Revenue Code of 1986, as it existed on January 1, 2007.

(d) Any person who makes an application for assistance shall have the burden of proving eligibility for the assistance.



§ 20-76-402 - Work activities.

(a) The Department of Workforce Services shall develop and describe categories of approved work activities for transitional employment assistance recipients in accordance with this section. The rules shall be subject to review and recommendation by the Temporary Assistance for Needy Families Oversight Board. Approved work activities may include unsubsidized employment, subsidized private sector employment, subsidized public sector employment, education or training, vocational educational training, skills training, job search and job readiness assistance, on-the-job training, micro enterprise, community service, and work experience. For purposes of this section:

(1) "Unsubsidized employment" is full-time employment or part-time employment that is not directly supplemented by federal or state funds;

(2) (A) "Subsidized private sector employment" is employment in a private for-profit enterprise or a private not-for-profit enterprise which is directly supplemented by federal or state funds. A program recipient in subsidized private sector employment shall be eligible for the same benefits as a nonsubsidized employee who performs similar work. Prior to receiving any subsidy or incentive, an employer shall enter into a written contract with the department which may include, but not be limited to, provisions addressing any of the following:

(i) Payment schedules for any subsidy or incentive such as deferred payments based on retention of the recipient in employment;

(ii) Durational requirements for the employer to retain the recipient in employment;

(iii) Training to be provided to the recipient by the employer;

(iv) Contributions, if any, made to the recipient's individual development account; and

(v) Weighting of incentive payments proportionally to the extent to which the recipient has limitations associated with the long-term receipt of welfare and difficulty in sustaining employment. In establishing incentive payments, the Department of Workforce Services shall consider the extent of the recipient's prior receipt of welfare, lack of employment experience, lack of education, lack of job skills, and other appropriate factors.

(B) The Department of Workforce Services may require an employer to repay some or all of a subsidy or incentive previously paid to an employer under the program unless the recipient is terminated for cause;

(3) (A) "Subsidized public sector employment" is employment by an agency of the federal, state, or local government which is directly supplemented by federal or state funds. A program recipient in subsidized public sector employment shall be eligible for the same benefits as a nonsubsidized employee who performs similar work. Prior to receiving any subsidy or incentive, an employer shall enter into a written contract with the Department of Workforce Services that may include, but not be limited to, provisions addressing any of the following:

(i) Payment schedules for any subsidy or incentive such as deferred payments based on retention of the recipient in employment;

(ii) Durational requirements for the employer to retain the recipient in employment;

(iii) Training to be provided to the recipient by the employer;

(iv) Contributions, if any, made to the recipient's individual development account; and

(v) Weighting of incentive payments proportionally to the extent to which the recipient has limitations associated with the long-term receipt of welfare and difficulty in sustaining employment. In establishing incentive payments, the Department of Workforce Services shall consider the extent of the recipient's prior receipt of welfare, lack of employment experience, lack of education, lack of job skills, and other appropriate factors.

(B) The Department of Workforce Services may require an employer to repay some or all of a subsidy and incentive previously paid to an employer under the program unless the recipient is terminated for cause;

(4) "Work experience" is job-training experience at a supervised public or private not-for-profit agency or organization or with a private for-profit employer which is linked to education or training and substantially enhances a recipient's employability. Work experience may include work study, training-related practicums, and internships;

(5) "Job search assistance" may include supervised or unsupervised job-seeking activities. Job readiness assistance provides support for job-seeking activities, which may include:

(A) Orientation in the world of work and basic job-seeking and job-retention skills;

(B) Instruction in completing an application for employment and writing a resume;

(C) Instruction in conducting oneself during a job interview, including appropriate dress;

(D) Providing a recipient with access to an employment resource center that contains job listings, telephones, facsimile machines, typewriters, and word processors; and

(E) Preparation to seek or obtain employment, including life skills and literacy training, and substance abuse treatment, mental health treatment, or rehabilitation activities for those who are otherwise employable;

(6) "Education" includes elementary and secondary education, education to obtain the equivalent of a high school diploma, and education to learn English as a second language. In consultation with adult education or rehabilitative services, a person with a high school diploma or the equivalent who tests at less than a working functioning level shall be eligible to participate in basic remedial or adult education. If an individual does not have a high school diploma or equivalency, "education" also includes basic remedial education and adult education;

(7) "Vocational educational training" is postsecondary education, including, at least, programs at two-year or four-year colleges, universities, technical institutes, and vocational schools or training in a field directly related to a specific occupation;

(8) Job skills training directly related to employment provides job skills training in a specific occupation. Job skills training may include customized training designed to meet the needs of a specific employer or a specific industry;

(9) "On-the-job training" means training and work experience at a public or private not-for-profit agency or organization or with a private for-profit employer which provides an opportunity to obtain training and job supervision and provides employment upon satisfactory completion of training;

(10) School attendance at a high school or attendance at a program designed to prepare the recipient to receive a high school equivalency diploma is a required program activity for each recipient eighteen (18) years of age or younger who:

(A) Has not completed high school or obtained a high school equivalency diploma;

(B) Is a dependent child or a head of household; and

(C) For whom it has not been determined that another program activity is more appropriate;

(11) Participation in medical, educational, counseling, and other services that are part of the recipient's personal responsibility agreement is a required activity for each teen parent who participates in the Transitional Employment Assistance Program; and

(12) "Community service" is time spent engaged in an approved activity at a government entity or community-based, charitable organization.

(b) All occupational training must meet at least one (1) of the following requirements:

(1) Be on the statewide or appropriate area list of occupations in the "Guide to Educational Training Program for Demand Occupations" published by the Department of Workforce Services;

(2) Be on that list for another area within the state to which the program recipient has signed a commitment to relocate;

(3) Be for a specific position for which an employer has submitted a letter demonstrating intent to hire persons upon successful completion of training; and

(4) Be in an occupation in local demand but not shown on the state or area demand list if the local demand is documented or will be documented by the area workforce investment board through a state-prescribed methodology.

(c) Each state agency and each entity that contracts to provide services for a state agency shall establish recruitment and hiring goals which shall target ten percent (10%) of all jobs requiring a high school diploma or less to be filled with transitional employment assistance or food stamp recipients.

(d) (1) The Department of Workforce Services shall require participation in approved work activities to the maximum extent possible, subject to federal and state funding. If funds are projected to be insufficient to support full-time work activities by all program recipients who are required to participate in work activities, the Department of Workforce Services shall screen recipients and assign priority in accordance with the implementation plan.

(2) In accordance with the implementation plan, the Department of Workforce Services may limit a recipient's weekly work requirement to the minimum required to meet federal work activity requirements and may develop screening and prioritization procedures within employment opportunity districts or within counties based on the allocation of resources, the availability of community resources, or the work activity needs of the employment opportunity district or county.

(e) (1) Subject to subdivision (e)(2) of this section, an adult in a family receiving assistance under the program may fill a vacant employment position in order to engage in a work activity described in subsection (a) of this section.

(2) No adult in a work activity described in subsection (a) of this section which is funded, in whole or in part, by funds provided by the federal government shall be employed or assigned:

(A) When any other individual is on layoff from the same or any substantially equivalent job; or

(B) If the employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction in its workforce in order to fill the vacancy so created with an adult described in subdivision (e)(1) of this section.

(3) The Department of Workforce Services shall establish and maintain a grievance procedure for resolving complaints of alleged violations of subdivision (e)(2) of this section.

(4) Nothing in this subsection (e) shall preempt or supersede any provision of state or local law that provides greater protection for employees from displacement.

(f) The Department of Workforce Services, subject to review and recommendation by the board, shall establish criteria to exempt or temporarily defer the following persons from any work activity requirement:

(1) An individual required to care for a recipient child until the child reaches twelve (12) months of age, if the caregiver is an active participant in a home-based or part-time center-based quality-approved early learning program, where available, that requires parental involvement and is approved by the Department of Education under the Arkansas Better Chance Program Act, § 6-45-101 et seq.;

(2) An individual required to care for a recipient child until the child reaches the maximum age specified by regulation, not to exceed twelve (12) months of age;

(3) A disabled parent or caregiver, based upon criteria set forth in regulations;

(4) A woman in the third trimester of pregnancy;

(5) A parent or caregiver who is caring for a disabled child relative or disabled adult relative, based upon criteria set forth in regulations;

(6) A minor parent less than eighteen (18) years of age who resides in the home of a parent or in an approved adult-supervised setting and who participates in full-time education or training;

(7) A teen parent head of household under the age of twenty (20) who maintains satisfactory attendance as a full-time student at a secondary school;

(8) An individual for whom support services necessary to engage in a work activity are not available;

(9) An individual who, as determined by a Department of Workforce Services case manager, is unable to participate in work activities due directly to the effects of domestic violence. All case manager determinations made under this subdivision (f)(9) shall be reviewed by a supervisor within five (5) days of such determination;

(10) An individual unable to participate in a work activity due to extraordinary circumstances;

(11) A parent or caregiver over sixty (60) years of age; and

(12) Child-only cases.



§ 20-76-403 - Application -- Fraud.

(a) The application for assistance shall contain a statement of the amount of both real and personal property in which the applicant has an interest and of all earned and unearned income which he or she may have at the time of the filing of the application and such other information as may be required by the Department of Human Services.

(b) Any assistance improperly paid shall be recoverable by the state as a debt due the state and, if applicable, the recipient shall be prosecuted under theft of public benefits, § 5-36-202.

(c) (1) All assistance provided under this chapter shall be reconsidered by the department as frequently as the department deems necessary. The amount of assistance may be entirely withdrawn by the department if the department is advised that the recipient's circumstances have altered sufficiently to warrant such action.

(2) Whoever shall withhold information in a periodic reconsideration that may result in a recipient's assistance being changed or withdrawn shall be guilty of fraud. Any money paid after information has been withheld shall be recoverable as a debt due the state.

(d) The department shall forthwith close any recipient's open case upon a judicial or administrative determination that the individual recipient has committed fraud in order to receive transitional employment assistance benefits. The case shall remain closed and the recipient shall remain ineligible until all indebtedness to the department is repaid with interest.



§ 20-76-404 - Duration of assistance -- Extended support services.

(a) (1) Beginning July 1, 1998, the Department of Workforce Services shall not provide financial assistance to a family that includes an adult recipient who has received financial assistance for more than twenty-four (24) months, except as provided in subsection (c) of this section.

(2) The number of months need not be consecutive and shall include the time a recipient receives financial assistance from another state.

(3) The Department of Workforce Services may by regulation establish other limitations on the receipt of financial assistance not inconsistent with state or federal law.

(b) (1) The Department of Workforce Services shall certify to the Governor, the House Committee on Public Health, Welfare, and Labor, and the Senate Committee on Public Health, Welfare, and Labor when the support services necessary for program recipients to obtain employment or participate in allowable work activities are available.

(2) The Department of Workforce Services may certify subsets of program recipients, including, but not limited to, recipients in a certain geographical area or employment opportunity district or program recipients with a high school diploma or general educational development certificate.

(3) Prior to implementing the twenty-four-month cumulative limit on financial assistance, the Department of Workforce Services shall notify program recipients by direct mail or contact and by other means reasonably calculated to reach to current and potential program recipients, including, but not limited to, the posting of notices in county offices.

(c) The Department of Workforce Services shall exempt or temporarily defer within thirty (30) calendar days the following persons from the twenty-four-month cumulative limit on financial assistance:

(1) An individual, as determined by a Department of Workforce Services case manager, who cooperated and participated in activities, but was unable to obtain employment because of circumstances or barriers beyond his or her control;

(2) Child-only cases;

(3) An individual unable to obtain employment because of the lack of support services necessary to overcome barriers to employment;

(4) A parent or caregiver over sixty (60) years of age;

(5) A parent or caregiver who is caring for a disabled child relative or disabled adult relative, based upon criteria set forth in the Department of Workforce Services' regulations;

(6) A disabled parent or caregiver, based upon criteria set forth in the Department of Workforce Services' regulations;

(7) A parent less than eighteen (18) years old who resides in the home of a parent or in an approved adult-supervised setting and who participates in full-time education or training;

(8) An individual, who as determined by a Department of Workforce Services case manager, is unable to obtain employment due directly to the effects of domestic violence. All case manager determinations made under this subdivision (c)(8) shall be reviewed by a supervisor within five (5) days of the determination;

(9) Other individuals as determined by the Department of Workforce Services, including, but not limited to, a child when necessary to protect the child from the risk of neglect, as defined by § 12-18-103(6); and

(10) Individuals participating in education and training activities who have reached the end of their twenty-four-month cumulative limit on financial assistance, have complied with all transitional employment assistance regulations, are making satisfactory academic progress as determined by the academic institution or training program in which the individual is currently enrolled, and are expected to complete the requirements for the education or training program within a reasonable period of time as defined in regulations issued by the Department of Workforce Services.

(d) (1) No months shall be counted toward a person's twenty-four-month cumulative limit on financial assistance while he or she is receiving a deferral or exemption.

(2) There shall be no limit on the length or the number of deferrals or exemptions granted each person as long as the person meets any of the criteria outlined in § 20-76-404(c)(1)-(10).

(3) The Department of Workforce Services shall periodically review each case to determine whether the person still meets any of the criteria outlined in § 20-76-404(c)(1)-(10).

(4) (A) The Department of Workforce Services shall carry out an enhanced review of all cases six (6) months before the expiration of the time limit.

(B) The review shall assess the barriers that remain to the adult or adults in the case obtaining employment, what enhanced services can be provided to enable him or her to obtain employment, and whether the case should be given a six-month extension or be exempted from the time limit.

(C) The Department of Workforce Services shall make every reasonable effort to deliver the available services identified in subdivision (d)(4)(B) of this section.

(D) The Department of Workforce Services shall grant an extension at the time for review if the client meets one (1) of the grounds for extension.

(E) The Department of Workforce Services shall carry out a further review at the end of the extension period.

(e) (1) A recipient who was eligible for Medicaid and loses his or her financial assistance due to earnings and whose income remains below one hundred eighty-five percent (185%) of the federal poverty level shall remain eligible for transitional Medicaid without reapplication during the immediately succeeding twelve-month period if private medical insurance is unavailable from the employer.

(2) A recipient who loses his or her financial assistance due to earnings and who is employed shall be eligible for:

(A) Child care assistance at no cost and without reapplication for a cumulative period of twelve (12) months; and

(B) Twenty-four (24) additional months of child care assistance provided on a sliding fee scale or other cost-sharing arrangement as determined by the Department of Workforce Services.

(3) The Department of Workforce Services may reduce the period of transitional child care to a total of twenty-four (24) months for recipients who lose assistance at a specified date after the Department of Workforce Services' decision to limit the assistance if the Department of Workforce Services certifies to the Governor and the Chief Fiscal Officer of the State that the reduction is necessary to avoid overspending the biennial budget for child care.

(4) The transitional child care assistance available to former recipients shall not exceed the cumulative number of months provided under subdivisions (e)(2) and (3) of this section, regardless of whether the former recipient reenters the Transitional Employment Assistance Program.

(f) (1) The Department of Workforce Services shall deny Medicaid, child care, and transportation assistance during the twelve-month period for any month in which the recipient's family does not include a dependent child.

(2) The Department of Workforce Services shall notify the recipient of transitional Medicaid, child care, and transportation assistance when the recipient is notified of the termination of cash assistance. The notice shall include a description of the circumstances in which the transitional Medicaid and child care assistance may be terminated.

(g) (1) In order to assist current and former program recipients in continuing training and upgrading skills, transitional education or training may be provided to a recipient for up to one (1) year after the recipient is no longer eligible to participate in the program due to employment earnings.

(2) Education or training resources available in the community at no additional cost to the Department of Workforce Services shall be used whenever possible.

(3) Transitional education or training shall be employment-related and may include education or training to improve a recipient's job skills in the recipient's existing area of employment or may include education or training to prepare a recipient for employment in another occupation.

(4) The Department of Workforce Services may enter into an agreement with an employer to share the costs relating to upgrading the skills of recipients hired by the employer.

(h) Other extended support services may be available to recipients no longer eligible for financial assistance under transitional employment assistance.

(i) (1) By August 1, 2001, the Department of Workforce Services shall develop a plan, subject to review and recommendation by the Temporary Assistance for Needy Families Oversight Board, to monitor and protect the safety and well-being of the children within a family whose temporary assistance is terminated for any reason other than the family's successful transition to economic self-sufficiency.

(2) (A) Actions required by the plan shall include at least one (1) home visit with the parents and children.

(B) Every reasonable effort shall be made to make contact with all families, including visits during evenings and on weekends.

(C) The first home visit shall occur within six (6) months after the termination of cash assistance.

(D) The purposes of the home visits shall include checking on the well-being of children in those families and determining whether the families need available services.

(3) The Department of Workforce Services may contract with other state agencies, private companies, local government agencies, or community organizations for the conducting of these visits.

(4) The board shall submit a report to the Governor and the chairs of the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor that report on the outcomes of the home visits and provide separate information for families who left transitional assistance due to noncompliance and time limits.

(j) As part of the home visits, families shall be informed about the availability of Medicaid and ARKids First, food stamps, child care, housing assistance, any other supportive services offered by the Department of Workforce Services or the Department of Health designed to help meet the basic needs and well-being of children, federal and state earned income tax credits, individual development accounts, employment counseling services, and education and training opportunities designed to increase the future earnings and employment prospects of clients.



§ 20-76-405 - Diversion from assistance.

(a) When an applicant applies for employment assistance, the Department of Human Services shall determine whether the applicant is eligible to be diverted from receiving employment assistance. That determination shall be based on an assessment conducted in conformity with regulations promulgated by the department.

(b) The department shall determine eligibility for diversion from assistance by considering whether but for the diversion from assistance the applicant would receive employment assistance. If the department determines that the applicant is eligible for diversion from assistance and the recipient agrees to the diversion, the department may provide a single loan payment of up to the amount of financial assistance that the applicant could receive during three months if not diverted.

(c) An applicant may receive diversion loan assistance only once. Receipt of diversion loan assistance shall be accompanied by a written declaration by the recipient electing to forego transitional employment assistance financial assistance for one hundred (100) days as a condition of receiving the diversion loan assistance.

(d) A diversion from assistance is in lieu of other services described in this chapter.



§ 20-76-407 - Micro-lending program and individual development accounts.

(a) (1) In accordance with their personal responsibility agreement, low-income entrepreneurs may escrow profits from their business enterprises which are not reinvested into their businesses into an account which will be placed in a micro-lending program and not be counted against their public assistance benefits until they accumulate an amount to be determined by the Department of Human Services for the period that they are eligible for the Transitional Employment Assistance Program. Under this section, participating low-income entrepreneurs who are otherwise eligible for transitional employment assistance shall not have their benefits reduced and shall not lose any transitional or extended support services available to them as program recipients for the life of the escrow account.

(2) The department will make available a micro-lending program to low-income entrepreneurs. For the purpose of this section, a "low-income entrepreneur" is one who is starting or expanding a business and who meets the eligibility criteria established by the department for the micro-lending program. A "micro-lending program" is one which provides training, technical assistance, and loan funds to low-income entrepreneurs to start or expand a business venture.

(3) Under this section, self-employment shall be considered an allowable work activity. To receive the self-employment exemption outlined in this section, low-income entrepreneurs shall be enrolled in the program and shall be enrolled in a micro-lending program providing entrepeneurship training, technical assistance, and peer support.

(b) The department shall establish an individual development account demonstration project.

(c) Federal funds received by the state pursuant to the Temporary Assistance for Needy Families program shall be available for programs under this section.



§ 20-76-408 - Appeal to Department of Human Services.

If an application for assistance is denied in whole or in part, the applicant or recipient may appeal to the Department of Human Services in the manner and form prescribed by the department. The department shall, upon receipt of the appeal, give the applicant or recipient a reasonable notice of opportunity for a fair hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-76-409 - Disqualification and sanction.

(a) Each individual applying for assistance under this chapter shall state in writing during the application process whether the individual or any member of the household of the individual has been found guilty of or pleaded guilty or nolo contendere to a crime described in subsection (b) of this section.

(b) No individual who has been found guilty of or has pleaded guilty or nolo contendere to any state or federal offense classified as a felony by the law of the jurisdiction involved and which has as an element of the offense the distribution or manufacture of a controlled substance, as defined in section 102(6) of the Controlled Substances Act, 21 U.S.C. § 802(6), shall be eligible for:

(1) Assistance under any state program funded wholly or partially under part A of title IV of the Social Security Act;

(2) Assistance under any state program created by this chapter; or

(3) Benefits under the food stamp program.

(c) (1) The amount of the assistance otherwise required to be provided under transitional employment assistance to the family members of an individual made ineligible by this section shall be reduced by the amount which would have otherwise been made available to the individual.

(2) The amount of benefits otherwise required to be provided to a household under the food stamp program shall be determined by considering the individual made ineligible by this section not to be a member of such household, except that the income and resources of the individual shall be considered to be income and resources of the household.

(d) Clear notice of this section shall be provided in the personal responsibility agreement.

(e) This section shall not apply to findings of guilt or pleas of guilty or nolo contendere for offenses occurring on or before July 1, 1997.

(f) In accordance with this section, the State of Arkansas opts out of Section 115 of the Personal Responsibility and Work Opportunity Act of 1996.



§ 20-76-410 - Administrative sanctions -- Transitional employment assistance.

(a) A reduction in financial assistance or case closure shall be imposed in the following situations:

(1) The individual fails without good cause to cooperate with the Office of Child Support Enforcement;

(2) The individual refuses to accept employment without good cause;

(3) The individual quits employment without good cause;

(4) The individual fails without good cause to comply with the provisions of the employment plan;

(5) The individual fails without good cause to comply with the provisions of the personal responsibility agreement; or

(6) The individual flees prosecution or custody or confinement following conviction or is in violation of the terms or conditions of parole or probation.

(b) The Department of Workforce Services may define by rule additional situations that require sanction, establish additional sanctions, and provide for administrative disqualification.

(c) (1) If a parent fails to comply with the Transitional Employment Assistance Program requirements, financial assistance for the child or children may be continued under subdivisions (a)(1)-(5) of this section, and the department shall suspend the family's assistance for one (1) month.

(2) (A) During the thirty (30) days after suspension of benefits, the department shall make strong efforts to arrange a face-to-face meeting with the parent, including a home visit to the family if necessary.

(B) In the face-to-face meeting, the department shall explain:

(i) The reason that the family has been found to be noncompliant;

(ii) The penalty that will be imposed; and

(iii) The opportunity to correct that noncompliance and avoid the penalty.

(C) The department shall also seek to determine the well-being of the child or children and whether additional services or actions are required to protect the well-being of the child or children.

(D) If the parent comes into compliance within fifteen (15) business days after the face-to-face meeting and maintains compliance for two (2) weeks, the suspended benefits shall be paid to the family.

(3) If the parent fails to come into compliance during the period of suspended benefits, the family's financial assistance may be reduced by up to twenty-five percent (25%) for the next three (3) months if noncompliance continues.

(4) If the parent's noncompliance continues after the fourth month, the department shall suspend the family's financial assistance for two (2) months.

(5) (A) During the thirty (30) days after suspension of benefits, the department shall make strong efforts to arrange a face-to-face meeting with the parent, including a home visit to the family if necessary.

(B) In the face-to-face meeting, the department shall explain:

(i) The reason that the family has been found to be noncompliant;

(ii) The penalty that will be imposed; and

(iii) The opportunity to correct that noncompliance and avoid the penalty.

(C) The department shall also seek to determine the well-being of the child or children and whether additional services or actions are required to protect the well-being of the child or children.

(D) If the parent comes into compliance within fifteen (15) business days and maintains compliance for two (2) weeks, the suspended benefits shall be paid to the parent.

(E) If the parent fails to come into compliance during the second period of suspended benefits, the family's financial assistance may be reduced by up to fifty percent (50%) for the next three (3) months, if noncompliance continues.

(F) Months during which cash assistance benefits are suspended shall not count toward the family's twenty-four-month limit on receiving Transitional Employment Assistance Program assistance.

(G) The Transitional Employment Assistance Program cash assistance case shall be closed if noncompliance continues after the end of the period under this subdivision (c)(5).

(6) The department shall arrange a home visit with the family during the last month of the sanction to determine the well-being of the child or children and to determine whether additional services are required to protect the well-being of the child or children.

(7) Medicaid and food stamp benefits shall be continued without need for reapplication if the family is being sanctioned and for as long as the family remains eligible under the requirements of those programs.

(8) Department staff may contract with other state agencies, local coalitions, or appropriate community organizations to carry out the strong efforts to communicate with families facing sanction and to conduct the face-to-face meetings and home visits specified in this section.

(d) Beginning after July 27, 2011, the department shall include in the comprehensive annual program report information on the families sanctioned and the outcomes of the home visits to the Governor and the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor.

(e) When appropriate, protective payees may be designated by the department and may include:

(1) A relative or other individual who is interested in or concerned with the welfare of the child or children and agrees in writing to utilize the assistance in the best interests of the child or children;

(2) A member of the community affiliated with a religious, community, neighborhood, or charitable organization who agrees in writing to utilize the assistance in the best interests of the child or children; or

(3) A volunteer or member of an organization who agrees in writing to utilize the assistance in the best interests of the child or children;

(4) (A) If it is in the best interest of the child or children, as determined by the department, for the staff member of a private agency, a public agency, the department, or any other appropriate organization to serve as a protective payee, the designation may be made.

(B) However, a protective payee shall not be any individual involved in determining eligibility for assistance for the family, staff handling any fiscal pressures related to the issuance of assistance, or landlords, grocers, or vendors of goods, services, or items dealing directly with the recipient.



§ 20-76-412 - Abandonment -- Duties of Department of Human Services.

Whenever any person makes an application for transitional employment assistance benefits from the Department of Human Services and the application reveals that the applicant or child or children was or were put in such needy circumstances as to require public assistance by reason of the fact that the spouse or child or the illegitimate child was deserted or abandoned or left in destitute or necessitant circumstances by willful neglect or refusal to provide for the support or maintenance of the spouse or child by the child's parents, then it shall be the duty of the department to refer that applicant or child or children to the Office of Child Support Enforcement, to attempt to establish the paternity of the child or children, if necessary, and secure support therefor from any person who might owe the child or children a duty of support.



§ 20-76-418 - Foster care -- Reduction in long-term care.

(a) It shall be the goal of the State of Arkansas to reduce the number of children who will remain in the Foster Care Program of title IV-E of the Social Security Act under the appropriate division of the Department of Human Services.

(b) The maximum number of children that can remain in care over twenty-four (24) months cannot exceed fifty-five percent (55%) of all children in the title IV-E foster care system.

(c) Each fiscal year, it shall be the goal of the State of Arkansas to reduce the maximum number of children in the state who will remain in the title IV-E foster care system after having been in the care over twenty-four (24) months by three percent (3%) each year.

(d) The appropriate division of the department is directed to develop appropriate plans which describe how the above goals will be achieved.



§ 20-76-419 - Blind persons generally.

(a) Assistance grants shall be given under this act to any person who:

(1) Has no vision or whose vision with correcting glasses is so defective as to prevent the performance of ordinary activities for which eyesight is essential;

(2) Is sixteen (16) years of age or over; and

(3) Is not receiving any other type of assistance grant.

(b) The appropriate division of the Department of Human Services shall:

(1) Promulgate rules and regulations, in terms of ophthalmic measurements, to determine the amount of visual acuity which an applicant may have and still be eligible for assistance grants under this act;

(2) Designate a suitable number of ophthalmologists and optometrists, licensed to practice in Arkansas and actively engaged in the practice of their respective professions, to examine applicants and recipients of assistance grants to the blind;

(3) Fix and pay to ophthalmologists and optometrists fees for examination of applicants; and

(4) Develop or cooperate with other agencies in developing measures for the prevention of blindness, the restoration of eyesight, and the vocational adjustment of blind persons.

(c) (1) No applications shall be approved until the applicant has been examined by an ophthalmologist or optometrist, whichever the individual may select, designated or approved by the division to make the examination.

(2) The examining ophthalmologist or optometrist shall certify in writing upon forms provided by the division the findings of the examination.

(3) The recipient shall submit to a reexamination as to his or her eyesight when required to do so by the division.

(d) The amount of the assistance grants shall be determined in accordance with the provisions of § 20-76-407, except that in determining need, the division shall disregard the first eighty-five dollars ($85.00) per month of earned income, and where earned income has been disregarded in determining the need of a person receiving aid to the blind, the earned income so disregarded shall be disregarded in determining the need of any other individual for old age assistance, aid to the families of dependent children, aid to the blind, and aid to the permanently and totally disabled. The assistance grants shall be in the form of money payments to blind persons in need.

(e) On the basis of the findings of the ophthalmologist's examination as provided for in this act, supplementary services may be provided by the division to any applicant or recipient who is in need of treatment either to prevent blindness or to restore his or her eyesight whether or not he or she is blind as defined in this act or rules and regulations of the division, if he or she is otherwise qualified for assistance grants under this act. The supplementary services may include necessary traveling and other expenses to receive treatment from a hospital or clinic designated by the division.



§ 20-76-420 - Blind persons -- Choice of eye care.

(a) No state official, employee of the Department of Human Services, or official or employee of any county office engaged directly or indirectly in the administration of this act shall preclude, or assist in precluding, any individual from obtaining services for which payment may be made under this act from any ophthalmologist or optometrist licensed to render such services in this state and actively engaged in the practice of their respective professions and shall not, under any circumstances, in informing a person requiring vision care, or for a correction of any vision or muscular anomaly, either directly or indirectly, refer that person to any particular ophthalmologist or optometrist but shall merely advise the person of the need for professional services.

(b) Nothing in this act shall be construed as precluding any individual from obtaining services for which payment may be made under this act from any ophthalmologist or optometrist duly licensed to render the services in this state and actively engaged in the practice of their respective professions.



§ 20-76-421 - Aged and blind persons generally.

(a) The appropriate division of the Department of Human Services is authorized to provide assistance grants to needy aged persons, as authorized in § 20-76-424 [repealed], and assistance grants to needy blind persons, as authorized in § 20-76-419, of up to one hundred twenty-five dollars ($125) per month in keeping with the federal Social Security Act, and as state funds therefor are available.

(b) It is the intent of this section to be cumulative to the public welfare laws of this state.



§ 20-76-422 - Aged, blind, and disabled -- Conversion from state to federal program.

(a) The Director of the Department of Human Services is authorized to enter into agreements with the Secretary of Health and Human Services and other state agencies to effectuate an orderly and timely conversion from state to federal programs of cash assistance for the aged, blind, and disabled, as provided in Pub. L. 92-603, title III, in such a manner as would be expedient to both the federal government and the State of Arkansas.

(b) The agreements may include the transfer of state funds to, and the receipt of federal funds from, the secretary for the purposes of supplementing the federal benefits to be paid to eligible persons, to facilitate disability, blindness, and Medicaid eligibility determinations on behalf of the state by the secretary, and to enable the state to perform required administrative or program functions on behalf of the secretary under which the secretary will advance federal funds for the payment of full-time and part-time employees and their related supportive expenses as deemed necessary by both the director and the secretary to carry out the conversion plan.



§ 20-76-423 - Aged, blind, and disabled -- Supplemental Security Income.

It was the intent of the Sixty-Ninth General Assembly that on January 1, 1974, and thereafter, the State of Arkansas should provide supplemental payments to its citizens participating in the new supplemental security income program in the amount of mandatory minimum supplements as outlined in Pub. L. 92-603 and further explained in the written agreement between the Department of Human Services and the Secretary of the Department of Health and Human Services.



§ 20-76-429 - Receipt of additional property or income by assistance recipient.

(a) If at any time during the continuance of assistance the recipient thereof becomes possessed of any property or income in excess of the amount stated in the application for assistance, it shall be the duty of the recipient immediately to notify the county office of the receipt or possession of the property or income. The Department of Human Services may either cancel the assistance or alter the amount thereof in accordance with the circumstances.

(b) Any assistance paid after the recipient has come into the possession of the property or income and in excess of his or her need shall be recoverable by the state as a debt due the state.



§ 20-76-431 - Transfer of property prohibited.

(a) No person shall, at any time during the continuance of assistance, grant, sell, transfer title, or in any way dispose of any real property without the consent of the appropriate division of the Department of Human Services. If a recipient of assistance executes and delivers a deed to real property without the consent of the division, the transaction shall be deemed prima facie fraudulent as to the division.

(b) To overcome the presumption of fraud, an immediate investigation will be made to determine whether the property was transferred within the rules and regulations of the division. The fair market value of the transferred property shall be considered as available toward meeting the needs of the recipient.



§ 20-76-432 - Removal to another county.

(a) Any recipient of assistance who is moved, moves, or is taken to another county in this state shall be required to notify the appropriate division of the Department of Human Services of the removal and may, if otherwise eligible, receive assistance in the county to which he or she has moved.

(b) The office of the county from which he or she has moved shall transfer all necessary records relating to the recipient to the office of the county to which he has moved.



§ 20-76-433 - Records -- Confidentiality.

(a) (1) (A) Records identifying persons participating in programs administered by the Department of Human Services may be disclosed only as expressly authorized by law or regulation creating or implementing the programs.

(B) The rule-making power of the department shall include the power to establish and enforce reasonable rules and regulations governing the custody, use, and preservation of the records, papers, files, and departmental communications.

(2) (A) (i) The various executive departments and agencies of the state shall exchange information as necessary for each department and agency to accomplish objectives and fulfill obligations created or imposed by federal or state law.

(ii) The various executive departments and agencies of the state shall execute operating agreements to facilitate the exchanges of information authorized by this chapter.

(B) Information received pursuant to this chapter shall be maintained by persons with a business need to access the information and shall be further disclosed only in accordance with any confidentiality provisions applicable to the department or agency originating the information.

(b) Except for purposes directly connected with the administration of public assistance and in accordance with the rules and regulations of the department, it shall be unlawful for any person or persons to solicit, disclose, receive, make use of, authorize, knowingly permit, participate in, or acquiesce in the use of any list of or names of or any information concerning persons applying for or receiving assistance directly or indirectly derived from the records, papers, files, or communications of the department or acquired in the course of the performance of official duties.

(c) Any person violating the provisions of this section or any rules promulgated under the power hereof shall upon conviction be deemed guilty of a misdemeanor and shall be subject to a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) or confined in the county jail for not less than ten (10) days nor more than sixty (60) days or shall be subjected to both a fine and jail sentence.



§ 20-76-434 - Maintenance of list of recipients.

(a) In order to ensure that the needy citizens of the State of Arkansas are receiving all benefits to which they may be entitled, the Department of Human Services shall maintain a list of all recipients of state assistance reflecting each recipient's income, social security number, and the programs in which the recipient is participating.

(b) The information required for the list shall be obtained from the recipient's records and such other sources necessary to ensure accuracy and completeness.

(c) The recipient shall be provided a release form to sign in order to obtain the required information. Failure to sign the release form shall result in termination of the recipient from the program of assistance until a review can be made of the eligibility of the recipient by the department from public records.



§ 20-76-435 - No entitlement to assistance.

(a) This chapter shall not be interpreted to entitle any individual or family to assistance under any program created, implemented, or funded under or pursuant to this chapter.

(b) All assistance provided under this chapter shall be subject to the provisions of any amending or repealing act that may hereafter be passed, and no recipient shall have any claim for compensation or otherwise by reason of his or her assistance being affected in any way by any amending or repealing act.



§ 20-76-436 - Recovery of benefits from recipients' estates.

(a) (1) Federal or state benefits in cash or in kind, including, but not limited to, Medicaid, Aid to Families with Dependent Children, Transitional Employment Assistance, Temporary Assistance for Needy Families, and food stamps distributed or paid by the Department of Human Services as well as charges levied by the department for services rendered shall upon the death of the recipient constitute a debt to be paid.

(2) (A) The department may make a claim against the estate of a deceased recipient or the interest acquired from the deceased recipient by a grantee of a beneficiary deed under § 18-12-608 for the amount of any benefits distributed or paid or charges levied by the department.

(B) If a grantee of a beneficiary deed under § 18-12-608 makes a written request for a release or disclaimer of the department's interest in the real property described in the beneficiary deed, the department within thirty (30) calendar days of the request shall either:

(i) Make a claim against the interest acquired from the deceased recipient by a grantee of the beneficiary deed; or

(ii) Provide the requested disclaimer and a release suitable for recording in the real estate records of the county where the real property is located.

(b) (1) The department shall not seek recovery against the estate of a deceased recipient or the interest acquired from the deceased recipient by a grantee of a beneficiary deed under § 18-12-608 for the amount of any benefits distributed or paid or charges levied if the recovery is not cost effective or if the recovery works an undue hardship on the heirs or devisees of the decedent's estate or the grantee of a beneficiary deed under § 18-12-608.

(2) In determining the existence of an undue hardship, the department shall consider factors including, but not limited to, the following:

(A) The asset subject to recovery is the sole income-producing asset of the beneficiaries of the estate or the grantee of a beneficiary deed under § 18-12-608;

(B) Without receipt of the beneficiary deed or proceeds of the estate, a grantee or beneficiary would become eligible for federal or state benefits;

(C) Allowing a grantee of a beneficiary deed under § 18-12-608 to receive the interest under the beneficiary deed or a beneficiary to receive the inheritance from the estate would enable the grantee or beneficiary to discontinue eligibility for federal or state benefits;

(D) The asset subject to recovery is a home with a value of fifty percent (50%) or less of the average price of homes in the county where the homestead is located, as of the date of the deceased recipient's death; or

(E) There are other compelling circumstances.

(c) To the extent that there is any conflict between the preceding criteria and the standards that may be specified by the Secretary of the United States Department of Health and Human Services, the federal standards shall prevail.

(d) Applicants for federal or state benefits shall be notified in writing in prominent type on the application form that the department may make a claim against their estate or the interest acquired from the applicant by a grantee of a beneficiary deed under § 18-12-608.



§ 20-76-437 - Reporting -- Transitional employment assistance.

The Department of Human Services, the Arkansas Employment Security Department, the Department of Health, the Department of Education, the Department of Higher Education, the Department of Workforce Education, the Arkansas Development Finance Authority, the Arkansas Economic Development Commission, and the Arkansas State Highway and Transportation Department shall report periodically to the House Committeee on Public Health, Welfare, and Labor and Senate Committee on Public Health, Welfare, and Labor regarding the provision of services to Transitional Employment Assistance program recipients.



§ 20-76-438 - Purpose.

(a) (1) The General Assembly finds that it is important that all families in this state be strong and economically self-sufficient and that it is in the public interest that:

(A) Eligible persons and families of lesser means be given time-limited cash assistance along with an opportunity to obtain and retain employment that is sufficient to sustain their families;

(B) As a part of this transition from welfare to work, it is in the public's interest that various supportive services and, in some cases, education and training be offered to these families to enable them to make this transition;

(C) Education and training are essential to long-term career development and self-sufficiency; and

(D) Employment improves the quality of life for parents and children by increasing family income and assets and by improving self-esteem.

(2) Therefore, it is in the public interest that our state provide time-limited cash assistance and supportive services to our most vulnerable citizens and their children.

(b) (1) The General Assembly also finds that:

(A) Currently there are inefficiencies and duplication of effort on the part of the Department of Workforce Services and the Department of Human Services in the administration of the Transitional Employment Assistance Program; and

(B) A different division of responsibility for administration of the Transitional Employment Assistance Program by the Department of Workforce Services and the Department of Human Services may result in the more efficient and effective administration of the program.

(2) Therefore, it is in the public interest that the General Assembly authorize the Department of Workforce Services to:

(A) Receive the Temporary Assistance for Needy Families block grant from the United States Department of Health and Human Services for the administration of all Temporary Assistance for Needy Families-funded programs in Arkansas;

(B) Expend the Temporary Assistance for Needy Families block grant funds subject to the appropriations of the General Assembly;

(C) Provide all employment-related services for time-limited Transitional Employment Assistance Program clients;

(D) Contract with other state agencies or other providers to deliver services in Temporary Assistance for Needy Families-funded programs;

(E) Consult with the Department of Human Services, the Temporary Assistance for Needy Families Oversight Board, and other state agencies and organizational experts to determine the most effective and efficient organization for administration of the Transitional Employment Assistance Program and make a recommendation to the Governor about how to implement that administration no later than January 1, 2008; and

(F) Prepare and submit any Temporary Assistance for Needy Families renewal plans that are required in § 402 of the Social Security Act, 42 U.S.C. § 651 et seq.



§ 20-76-439 - Self-sufficiency -- Assessments, personal responsibility agreements, and supportive services.

(a) (1) At the time of application for transitional employment assistance, the Department of Human Services and the applicant shall sign a personal responsibility agreement.

(2) An applicant shall not be required to engage in job search activities if the applicant does not have available child care and transportation services.

(b) (1) Within thirty (30) calendar days after an application for transitional employment assistance has been approved, the department shall conduct an in-depth assessment of the functional educational level, skills, prior work experience, and employability of the participant.

(2) The department shall utilize testing instruments which shall yield education levels, skill levels, work readiness, and employability of the participant.

(3) (A) The assessment shall identify barriers to immediate employment as well as barriers that may prevent the participant from increasing his or her long-term earnings and from taking advantage of opportunities for employment advancement.

(B) The barriers to be assessed shall include, at least, domestic violence, substance abuse, learning disabilities, and unmet client needs for supportive services such as child care, transportation, assistance with job-related expenses, housing, health care, job readiness preparation, and education and training.

(c) The department shall inform the participant of supportive services that may be available to alleviate barriers to employment and increase long-term earnings and opportunities for employment advancement.

(d) After the skills assessment has been completed and the participant has been informed about the availability of supportive services, the department shall work with the participant to develop an individual employment plan that:

(1) Sets forth an employment goal for the participant and a plan for moving the participant into employment;

(2) Is designed to the greatest extent possible to move the participant into employment, help the participant maintain employment, and increase the participant's long-term earnings and opportunities for employment advancement;

(3) Makes education and training a priority of allowable work activities, subject to federal work participation requirements and taking into account the caseload reduction credit, when the assessment warrants that education and training are the best means to achieving long-term economic self-sufficiency;

(4) Lists the supportive services that are generally available under the program and the methods by which a participant may access these services;

(5) Describes the services the department shall provide to enable participants to obtain and maintain employment and increase their potential long-term earnings and opportunities for employment advancement; and

(6) Designates the number of hours that he or she must participate in work activities to meet participation standards, unless the participant is deemed by the department to be exempt or temporarily deferred from work participation requirements.

(e) (1) The department shall review the progress of the participant in the program and meet with the participant as necessary to review and revise his or her employability plan.

(2) The department shall inform the participant of his or her time remaining on the lifetime limit on financial assistance and shall reassess the client's needs for supportive services.

(f) The department may develop and promulgate regulations requiring program applicants who have been determined to be job-ready to engage in job search activities while the application is being processed.

(g) The department shall not require an applicant to engage in job search activities if, in the judgment of the department, the applicant has one (1) or more barriers which if not addressed would prevent the applicant from finding employment.

(h) (1) Prior to requiring the applicant to engage in job search activities, the department shall ask the applicant whether child care or transportation assistance, or both, will be needed to complete job search activities.

(2) If needed child care and transportation are not available, the applicant shall not be required to engage in job search activities as a condition of application approval.



§ 20-76-443 - Education and training.

(a) (1) The Department of Human Services and the Department of Workforce Services shall permit Transitional Employment Assistance Program recipients to obtain the education and training they need to obtain jobs that pay wages allowing them to be economically self-sufficient.

(2) Program recipients who are assessed as having basic education deficiencies shall be allowed to combine educational activities leading to a high school diploma or general educational development certificate and employment and work experience. Participants may be required to engage in internships, work experience, or employment. Work requirements shall not exceed fifteen (15) hours per week unless the Department of Human Services certifies that allowing education to count toward program recipients' required work activities would affect the state's ability to meet federal work participation rates. To the extent possible, educational activities shall take place in a work context.

(3) (A) Qualified program recipients shall be allowed to enroll in vocational education courses designed to prepare them for jobs in high-growth, high-wage occupations.

(B) As long as the recipient's coursework, including study time, exceeds the minimum number of work activity hours required to count toward federal work participation rates, this activity alone shall satisfy the recipient's required work activity.

(C) (i) If a recipient's coursework, including study time, does not exceed the minimum number of work activity hours required to count toward federal work participation rates, the recipient may be required to engage in internships or work experience related to the course of study.

(ii) However, the combination of work activities and the recipient's coursework shall not exceed the minimum number of work activity hours required to count toward federal work participation rates.

(D) (i) The Department of Human Services may suspend the allowance to enroll only if the board certifies that allowing education to count toward a program recipient's required work activities would affect the state's ability to meet federal work participation rates.

(ii) Upon certification, the Department of Human Services may require all recipients to engage in work activities for the number of hours required to count toward the federal work participation rates.

(4) (A) Qualified program recipients shall be allowed to enroll in postsecondary courses leading to a two-year or four-year degree or a five-year teaching degree.

(B) As long as the recipient's coursework, including study time, exceeds the minimum number of work activity hours required to count toward federal work participation rates, this activity alone shall satisfy the recipient's required work activity.

(C) (i) If a recipient's coursework does not exceed the minimum number of work activity hours required to count toward federal work participation rates, the recipient may be required to engage in internships or work experience related to the course of study.

(ii) However, the combination of work activities and the recipient's coursework shall not exceed the minimum number of work activity hours required to count toward federal work participation rates.

(D) (i) The Department of Human Services may suspend the allowance to enroll only if the board certifies that allowing education to count toward a program recipient's required work activities would affect the state's ability to meet federal work participation rates.

(ii) Upon certification, the Department of Human Services may require all recipients to engage in work activities for the number of hours required to count toward the federal work participation rates.

(5) Participants under each of these options shall be provided the supportive services they need to attend classes and other educational activities, including, at least, child care and transportation.

(b) Program recipients shall be assigned to work activities that prepare them for long-term economic self-sufficiency, including basic, vocational, and postsecondary education when appropriate.

(c) Participation in combined work and education activities shall be deemed to meet program recipients' work activity requirements. The Department of Human Services may require additional or fewer hours of federally defined work activities if it certifies that the state may not meet federal work participation rates after taking into account the caseload reduction credit because recipients enrolled in educational courses are not required to engage in federally defined work activities for the minimum number of hours.

(d) (1) For a qualified program recipient enrolled in a two-year college, the education program created in this section shall pay for child care for the recipient's children for both day and evening classes.

(2) The Department of Workforce Services and the Arkansas Early Childhood Commission jointly shall promulgate rules to develop an evening child care program with extended hours under subdivision (d)(1) of this section.



§ 20-76-444 - Arkansas Work Pays Program -- Created -- Duties.

(a) (1) There is created the Arkansas Work Pays Program.

(2) (A) The Arkansas Work Pays Program shall be administered by the Department of Workforce Services.

(B) The administration of the Arkansas Work Pays Program shall focus on promoting the transitional employment assistance outcomes specified in § 20-76-113.

(3) Eligible applicants to the Arkansas Work Pays Program shall receive one (1) or more of the following:

(A) Cash assistance;

(B) Support services;

(C) Medical assistance; and

(D) Employment assistance.

(b) (1) Eligibility for assistance under the Arkansas Work Pays Program is limited to applicants or participants who:

(A) Have care and custody of a related minor child;

(B) Reside in the State of Arkansas at the time of application for assistance and during the period of assistance;

(C) Apply for program assistance within six (6) months of leaving the Transitional Employment Assistance Program after at least three (3) months of Transitional Employment Assistance Program assistance;

(D) Have not received more than twenty-four (24) months of Arkansas Work Pays Program benefits;

(E) Were engaged:

(i) In paid work activities for a minimum of twenty-four (24) hours per week and met the federal work participation requirement for the past month; or

(ii) In the case of continuing eligibility, in paid work activities for a minimum of twenty-four (24) hours per week and met the federal work participation requirement for one (1) of the past three (3) months and for at least three (3) of the past six (6) months;

(F) Are:

(i) Citizens of the United States;

(ii) Qualified aliens lawfully present in the United States before August 22, 1996;

(iii) Qualified aliens who physically entered the United States on or after August 22, 1996, and have been in qualified immigrant status for at least five (5) years; or

(iv) Aliens to whom benefits under Temporary Assistance for Needy Families must be provided under federal law;

(G) Have income below one hundred fifty percent (150%) of the federal poverty level; and

(H) Sign and comply with a personal responsibility agreement.

(2) Families who leave the Arkansas Work Pays Program due to insufficient work hours may reenter the Arkansas Work Pays Program once they establish that they were paid work activities for a minimum of twenty-four (24) hours per week and met the federal work participation requirement for the past month.

(c) (1) Families participating in the Arkansas Work Pays Program with earnings less than the federal poverty level shall receive monthly cash assistance equal to the maximum monthly Transitional Employment Assistance Program benefit for a family of three (3) with no earned income.

(2) The department may set payment levels for families earning above the federal poverty level by rule to allow for a gradual reduction in payments as earnings rise toward one hundred fifty percent (150%) of the federal poverty level.

(d) (1) Enrollment in Arkansas Work Pays Program cash assistance may be limited to three thousand (3,000) participants.

(2) If the Temporary Assistance for Needy Families Oversight Board certifies to the Governor and the Chief Fiscal Officer of the State and notifies the Legislative Council, the Senate Committee on Public Health, Welfare, and Labor, and the House Committee on Public Health, Welfare, and Labor that the action is necessary to avoid the number of families receiving Arkansas Work Pays Program cash assistance going over three thousand (3,000), it may authorize a reduction of the months for which families may receive cash assistance or other supportive services.

(3) The number of months for which families are eligible for cash assistance may be reduced in three-month increments from the statutory provision of twenty-four (24) months.

(4) Families who lose eligibility for cash assistance due to the reduction in the number of months of eligibility shall qualify for financial incentives offered to families leaving the Arkansas Work Pays Program.

(5) The board shall withdraw its reduction of the months for which families are eligible for cash assistance if the reduction is no longer necessary to maintain enrollments below three thousand (3,000) families.

(e) Families participating in the Arkansas Work Pays Program shall be eligible for the same support services and assistance as families enrolled in the Transitional Employment Assistance Program.

(f) The Department of Workforce Services shall administer a work incentive program that includes cash bonuses and other financial incentives to encourage:

(1) Transitional Employment Assistance Program recipients to leave the Transitional Employment Assistance Program and move into the Arkansas Work Pays Program;

(2) Arkansas Work Pays Program participants to stay employed for at least twenty-four (24) hours a week and meet the federal work participation rate; and

(3) Arkansas Work Pays Program participants to leave the Arkansas Work Pays Program and continue employment for at least twenty-four (24) hours per week.

(g) (1) The Department of Workforce Services shall work with local workforce offices to develop and administer services to Arkansas Work Pays Program participants designed to help them move into higher-paying jobs available in their regions.

(2) These services may include:

(A) Employment exchanges;

(B) Education and training;

(C) Work supports; and

(D) Other services designed to help Arkansas Work Pays Program participants increase their earnings and develop careers.

(3) The Department of Workforce Services may make these services available to low-income workers who are not participating in the Arkansas Work Pays Program.

(h) The Department of Workforce Services may contract with the Department of Human Services for administrative services related to eligibility and payments.

(i) The Department of Workforce Services shall make arrangements with the Department of Human Services to facilitate participants' enrollment in the Arkansas Work Pays Program after they leave the Transitional Employment Assistance Program.

(j) (1) The Department of Workforce Services shall promulgate rules establishing the Arkansas Work Pays Program.

(2) The rules shall be subject to review and recommendation by the board.



§ 20-76-445 - Career Pathways Initiative.

(a) The General Assembly finds that:

(1) Higher education credentials are:

(A) Becoming increasingly important for the State of Arkansas to maintain a competitive workforce; and

(B) Critical for adults to qualify and obtain high-wage employment; and

(2) It is in the public interest that:

(A) Individuals improve their education credentials in order to qualify for higher-wage jobs;

(B) Eligible persons have access to postsecondary education programs that meet the specific needs of working adults;

(C) Institutions of higher education offer programs targeted to the specific workforce needs of their area within the state; and

(D) Our state provide services aimed at improving employment prospects for low-income adults.

(b) (1) (A) The Department of Workforce Services, the Department of Higher Education, and the Arkansas Workforce Investment Board shall work jointly to develop a plan for the Career Pathways Initiative.

(B) The plan shall be updated annually.

(2) The initiative shall:

(A) Increase the access of low-income parents and other individuals to education credentials that qualify them for higher-paying jobs in their local areas;

(B) Improve the preparedness of the Arkansas workforce for high skill and high-wage jobs;

(C) Develop training courses and educational credentials after consulting local employers and local workforce boards to identify appropriate job opportunities and needed skills and training to meet employers' needs;

(D) Provide resources on the basis of performance incentives, including participants:

(i) Enrolling in courses;

(ii) Completing the courses;

(iii) Obtaining jobs in the targeted job categories; and

(iv) Staying employed in the targeted job categories;

(E) Use available Temporary Assistance for Needy Families funds for participants who have custody or legal responsibility for a child under twenty-one (21) years of age and whose family income is less than two hundred fifty percent (250%) of the federal poverty level; and

(F) Incorporate the existing Career Pathways Program.

(c) The initiative plan shall be subject to review, recommendation, and approval by the Temporary Assistance for Needy Families Oversight Board.

(d) Under the initiative, the Department of Higher Education shall contract to provide education and training that will result in job training certificates or higher education degrees for Transitional Employment Assistance Program participants and other low-income adults with:

(1) State agencies;

(2) Two-year colleges;

(3) Local governments; or

(4) Private or community organizations.

(e) (1) The initiative plan shall specify procedures and requirements for applications for entry into programs under subsection (d) of this section.

(2) Applications shall be made to the Department of Higher Education.

(f) The Department of Higher Education shall determine which two-year college proposals are funded under the initiative.

(g) Temporary Assistance for Needy Families funds may be combined with other federal, state, and local funds in ways consistent with federal laws and regulations.



§ 20-76-446 - Community Investment Initiative.

(a) (1) There is created the Community Investment Initiative.

(2) The Department of Workforce Services shall develop the initiative.

(b) The department shall contract with private or community organizations, including faith-based organizations, to offer services and support to parents, children, and youth in their communities.

(c) The initiative may fund programs for the following purposes:

(1) Improving outcomes for youth, including, but not limited to:

(A) Academic achievement;

(B) Job skills;

(C) Civic participation and community involvement; and

(D) Reducing risky behaviors such as sexual activities, drug use, and criminal behavior;

(2) Improving parenting and family functioning through services and support to parents, children, and to families;

(3) Improving marriage and relationship skills among youth and engaged and married couples;

(4) Improving the financial and emotional connections of noncustodial parents to their children through fatherhood programs;

(5) Improving the employment skills and family connections of parents who leave state jails and prisons;

(6) Providing supportive services to child-only cases in the Transitional Employment Assistance Program; and

(7) Other purposes allowable under the federal Temporary Assistance for Needy Families program.

(d) (1) The department shall authorize contracts with state agencies or community organizations to provide training and capacity building services to organizations eligible to apply for initiative funds.

(2) Contracts may be let for the following purposes:

(A) Assisting in the development of proposals to be funded through the initiative;

(B) Preparing organizations for the fiscal responsibilities involved in receiving and spending state and federal funds; and

(C) Improving the provision of services by contractors receiving funds from the initiative.

(e) Use of Temporary Assistance for Needy Families funds shall be subject to appropriations by the General Assembly for the Community Investment Initiative.

(f) Contracts shall include performance-based payments keyed to participation in services and specified outcomes.

(g) Temporary Assistance for Needy Families may be combined with other state, federal, and other funds in ways consistent with federal laws and rules.






Subchapter 5 - -- Arkansas Rx Program

§ 20-76-501 - Findings.

The General Assembly finds that:

(1) Affordability is critical in providing access to prescription drugs for Arkansas residents;

(2) The state should take steps to:

(A) Make prescription drugs more affordable for qualified Arkansas residents; and

(B) Integrate the program as part of any statewide program for the uninsured;

(3) The state should not:

(A) Discourage employers from offering or paying for prescription drug benefits for their employees; or

(B) Replace employer-sponsored prescription drug benefit plans that provide benefits comparable to those made available to qualified Arkansas residents under this subchapter; and

(4) A statewide drug price reduction program will increase the overall health of Arkansas residents by promoting healthy communities and protecting the public health and welfare.



§ 20-76-502 - Definitions.

As used in this subchapter:

(1) "Average wholesale price" means the wholesale price charged on a specific drug that is assigned by the drug manufacturer and is listed in a nationally recognized drug pricing file;

(2) "Covered drugs" means drugs that are on the Arkansas Rx Program preferred drug list;

(3) "Director" means the Director of the Department of Human Services or his or her designee;

(4) "Labeler" means a person or entity that:

(A) Receives prescription drugs from a manufacturer or wholesaler and repackages those drugs for later retail sale; and

(B) Has a labeler code from the federal Food and Drug Administration under 21 C.F.R. § 207.20, as in effect January 1, 2005;

(5) (A) "Participating retail pharmacy" means a participant in the Arkansas Rx Program that is:

(i) A retail pharmacy located in this state; or

(ii) Another business licensed to dispense prescription drugs in this state.

(B) "Participating retail pharmacy" does not mean a mail-order pharmacy;

(6) "Preferred drug list" means a list of:

(A) Drugs listed as preferred drugs by the Arkansas Medicaid Evidence-Based Preferred Prescription Drug Program for which a rebate is in effect under the Arkansas Rx Program; and

(B) Drugs that are within pharmaceutical classifications having no listed preferred drug under the Arkansas Medicaid Evidence-Based Preferred Prescription Drug Program for which a rebate is in effect under the Arkansas Rx Program; and

(7) "Qualified resident" means a resident of the state who:

(A) Is not otherwise enrolled in or covered by any prescription drug benefit or insurance plan, including Medicaid and Medicare Part D;

(B) Is enrolled in the program; and

(C) (i) Is sixty-five (65) years of age or older; or

(ii) Has a family income equal to or less than three hundred fifty percent (350%) of the federal poverty level.



§ 20-76-503 - Arkansas Rx Program -- Established.

(a) Subject to the available funding, the Arkansas Rx Program is established to reduce prescription drug prices and to improve the quality of health care for residents of the state.

(b) (1) Subject to the available funding, the Department of Human Services shall administer the program.

(2) The department shall use manufacturer rebates and pharmacy discounts to reduce prescription drug prices.

(c) The department shall promulgate rules to implement the provisions of this chapter.

(d) The department shall seek any waivers of federal law, rule, or regulation necessary to implement the provisions of this subchapter.



§ 20-76-504 - Rebate agreement.

(a) Every drug manufacturer or labeler that sells prescription drugs in this state through any publicly supported pharmaceutical assistance program shall enter into a rebate agreement with the Department of Human Services for participation in the Arkansas Rx Program.

(b) The rebate agreement shall require the manufacturer or labeler to make rebate payments to the state each calendar quarter or according to a schedule established by the department.

(c) (1) A penalty of ten percent (10%) of the total rebate amount shall be assessed for any rebate not paid by the manufacturer or labeler in accordance with subsection (b) of this section or pursuant to terms established by the Director of the Department of Human Services.

(2) An additional penalty of five percent (5%) of the total delinquent amount shall be assessed each quarter that delinquent rebates remain unpaid to the state.

(d) The director or his or her designee may file suit in Pulaski County Circuit Court to enforce rebate agreements and to collect delinquent rebates and penalties.



§ 20-76-505 - Rebate amount.

(a) The Director of the Department of Human Services shall negotiate the amount of the rebate required from a manufacturer or labeler in accordance with this section.

(b) The director shall take into consideration:

(1) The rebate calculated under the Medicaid rebate program under 42 U.S.C. § 1396r-8;

(2) The average wholesale price of prescription drugs; and

(3) Any other available information on prescription drug prices and price discounts.

(c) The director shall use his or her best efforts to obtain an initial rebate amount equal to or greater than the rebate calculated under the Medicaid rebate program under 42 U.S.C. § 1396r-8.

(d) To assist with the rebate program under this subchapter, the director shall use his or her best efforts to obtain a rebate equal to or greater than the amount of price reduction for prescription drugs provided to the United States Government.



§ 20-76-506 - Discounted prices for qualified residents.

Each participating retail pharmacy shall sell covered drugs to qualified residents at the ordinary and customary retail price less any applicable rebate established under this subchapter.



§ 20-76-507 - Operation of program.

(a) Participating retail pharmacies shall disclose to qualified residents the amount of savings provided as a result of the Arkansas Rx Program.

(b) The Department of Human Services may not impose transaction charges under the program on participating retail pharmacies that submit claims or receive payments under the program.

(c) A participating retail pharmacy shall submit claims to the department in order to determine the appropriate rebates.

(d) On a biweekly basis, the department shall reimburse a participating retail pharmacy for the applicable rebate provided to qualified residents under § 20-76-506.

(e) The department shall conduct ongoing quality assurance activities as needed at the discretion of the Director of Department of Human Services.



§ 20-76-508 - Release of names of manufacturers and labelers.

(a) The names of manufacturers and labelers are public information without regard to whether they enter into rebate agreements under this subchapter.

(b) The Department of Human Services shall:

(1) Release the names of manufacturers and labelers to health care providers and the public on a regular basis; and

(2) Publicize participation by manufacturers and labelers that is of particular benefit to the public.



§ 20-76-509 - Arkansas Rx Program Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "Arkansas Rx Program Fund".

(b) (1) All moneys collected under the Arkansas Rx Program shall be deposited into the State Treasury to the credit of the fund as special revenues.

(2) The fund shall also consist of any other revenues as may be authorized by law.

(c) The fund shall be used by the Department of Human Services to reimburse:

(1) Retail pharmacies for rebates provided under this subchapter; and

(2) The department for contracted services, including pharmacy claims processing fees, administrative and associated computer costs, and other reasonable program costs.

(d) Surplus funds in the fund shall be used for the benefit of the program.



§ 20-76-510 - Annual summary report.

The Department of Human Services shall report the enrollment and financial status of the Arkansas Rx Program to the Legislative Council by October 1 each year.



§ 20-76-511 - Obligations of Department of Human Services.

(a) The Department of Human Services shall:

(1) Establish simplified procedures for determining eligibility and issuing Arkansas Rx Program enrollment cards to qualified residents; and

(2) Undertake outreach efforts to:

(A) Build public awareness of the program; and

(B) Maximize enrollment of qualified residents.

(b) The department may adjust the requirements and terms of the program to accommodate any new federally funded prescription drug programs.



§ 20-76-512 - Coordination of programs.

(a) The Department of Human Services shall administer the Arkansas Rx Program in a manner that is advantageous to the program and to the enrollees in the program.

(b) In implementing this subchapter, the department may:

(1) Coordinate other programs of the department with this program; and

(2) Provide the benefits of this program to enrollees in other programs of the department.



§ 20-76-513 - Rules.

The Department of Human Services may promulgate such reasonable rules as may be necessary or beneficial to the Arkansas Rx Program.



§ 20-76-514 - Implementation.

The Department of Human Services shall begin offering Arkansas Rx Program drug benefits under this subchapter on February 1, 2006, and shall immediately make all best efforts to:

(1) Enroll eligible participants;

(2) Publicize and promote the program;

(3) Negotiate rebates with manufacturers;

(4) Enroll participating pharmacies; and

(5) Promulgate all rules necessary to administer the program.



§ 20-76-515 - Fee.

Participating residents shall pay a fee of twenty-five dollars ($25.00) annually in order to participate in the Arkansas Rx Program.






Subchapter 6 - -- Community Services Oversight and Planning Council

§ 20-76-601 - Community Services Oversight and Planning Council -- Created -- Duty.

(a) There is created the Community Services Oversight and Planning Council.

(b) The Community Services Oversight and Planning Council shall serve in an advisory capacity to the Legislative Council and to the Joint Budget Committee.



§ 20-76-602 - Community Services Oversight and Planning Council -- Membership.

(a) The Community Services Oversight and Planning Council shall be composed of the following eleven (11) members appointed by the Legislative Council as follows:

(1) Three (3) members of the Senate recommended by the President Pro Tempore of the Senate;

(2) Three (3) members of the House of Representatives recommended by the Speaker of the House of Representatives; and

(3) Five (5) members to be appointed by the House of Representatives and Senate cochairs of the Legislative Council as follows:

(A) Two (2) providers of community-based developmental disability services licensed by the Division of Developmental Disabilities Services of the Department of Human Services appointed as follows:

(i) One (1) member to represent the Developmental Disabilities Provider Association from a list provided by the association; and

(ii) One (1) member to represent the Community Developmental Disabilities Provider Network from a list provided by the network;

(B) One (1) member who is a provider of community-based services for individuals with behavioral health needs from a list provided by the Mental Health Council of Arkansas;

(C) One (1) member who is a provider of community-based services for youth from a list provided by the Arkansas Youth Services Providers Association; and

(D) One (1) member who is a provider of community-based services to the aging from a list provided by the Arkansas Association of Area Agencies on Aging.

(b) The members of the Community Services Oversight and Planning Council shall serve two-year terms and may be reappointed.

(c) (1) The House of Representatives and Senate cochairs of the Legislative Council shall call the first meeting of the Community Services Oversight and Planning Council within sixty (60) days of August 12, 2005.

(2) The House of Representatives and Senate cochairs of the Legislative Council shall appoint a chair and vice chair from among the members of the Community Services Oversight and Planning Council.

(d) The Community Services Oversight and Planning Council shall:

(1) Set the date, place, and time of meetings as necessary to perform its duties; and

(2) (A) Provide information regarding scheduled meetings to the Bureau of Legislative Research.

(B) The bureau shall publish the information on the bureau's website.

(e) The bureau shall provide coordination and staff support to the Community Services Oversight and Planning Council.



§ 20-76-603 - Powers and duties.

(a) (1) The Community Services Oversight and Planning Council shall gather information and data regarding the community-based service needs of citizens with developmental disabilities, behavioral health service needs, aging services needs, and youth services needs that are to be delivered by community-based programs operated by licensed providers through contractual relationships with the State of Arkansas.

(2) The Department of Human Services and service providers operating under contract with the State of Arkansas shall provide to the Community Services Oversight and Planning Council on request information regarding service needs and funding to meet the needs of individuals through community-based options.

(3) This information and data shall be the basis for recommendations for community-based service budget appropriations, special language, and funding for the community-based programs.

(b) The Community Services Oversight and Planning Council shall report at least quarterly to the Legislative Council and the Joint Budget Committee.

(c) In deliberations concerning the department's proposed budget, the Legislative Council or the Joint Budget Committee shall take into consideration the recommendations of the Community Services Oversight and Planning Council.









Chapter 77 - Medical Assistance

Subchapter 1 - -- General Provisions

§ 20-77-101 - Cost-sharing charges for medically indigent.

(a) It is the intent of the General Assembly that the Medicaid medical assistance program administered by the Department of Human Services is intended to be supplemental to other potential sources of payment which are or may be available to pay for the costs of medical care delivered to residents of this state. To ensure that the appropriated funds are available to meet the needs of those residents, it is hereby declared the public policy of the State of Arkansas that the program is the payor of last resort to supplement and not supplant other sources which are or may be available to any individual, except when federal requirements under title V specify otherwise.

(b) The appropriate division of the department, in order to comply with Pub. L. 92-603, § 208, may, with respect to the medically indigent:

(1) Provide that an enrollment fee, premium, or similar charge may be imposed;

(2) Specify the amount of and the period of liability for the charges; and

(3) Define the state's policy regarding the effect on the recipient of nonpayment of required charges.



§ 20-77-102 - Program for long-term care facility care.

(a) The appropriate division of the Department of Human Services is authorized to establish a program to provide for long-term care facility care for all residents of this state who are found to be qualified for and in need of long-term care facility care, as provided in this section.

(b) The program shall consist of:

(1) Long-term care facililty care for those persons eligible to receive medical care benefits under title XIX of the Social Security Act in accordance with federal and state regulations promulgated therefor, within the maximum limitations provided under federal law or regulation for federal reimbursement for long-term care facility care under title XIX of the Social Security Act; and

(2) A program of state financial assistance for long-term care facility care for persons who are not eligible for medical care benefits under title XIX of the Social Security Act to the extent that the cost of the class of long-term care facility care for which the person is determined to be qualified exceeds the ability of the person to pay for the care.

(c) (1) However, the deputy director of the appropriate division of the department shall, in establishing the level of payment for services and benefits for long-term care facility care to be provided under the provisions of this section, promulgate appropriate rules and regulations to limit the cost of services to the State of Arkansas to funds available or estimated to be available to the appropriate division for that purpose during each fiscal year.

(2) The regulations promulgated by the deputy director shall provide that all persons eligible within each class of eligibility shall receive equal consideration for benefits.

(3) The deputy director of the appropriate division of the department is authorized to promulgate such additional rules and regulations as deemed to be necessary to prevent abuse of benefits under this section, yet make available to the residents of this state who are eligible the full benefits of this section within the limitation of funds available therefor.

(d) The Director of the Department of Human Services, with the approval of the Governor and after obtaining the advice of the Legislative Council, may provide for an expanded comprehensive program of long-term care facility care for residents of this state if he or she deems the program advisable or appropriate in order to take advantage of expanded federal programs or participation therein, within the limitation of funds that may be available to the department therefor.

(e) To the extent not prohibited by federal law or regulation, the department shall promulgate rules concerning prior authorization for Medicaid ElderChoices, a community-based service, that are identical to those in effect for nursing homes on July 16, 2003.



§ 20-77-103 - Compacts with certain out-of-state hospitals.

(a) The Governor is authorized to enter into compacts or agreements with one (1) or more public-supported hospitals located within a reasonable distance from the Arkansas border which are used as teaching hospitals for state-supported medical schools in adjoining states. Under the terms of these agreements, the public-supported teaching hospitals shall agree to furnish medical and hospital services for indigent citizens of this state where payment is not available through public welfare or other programs and, upon the payment for these services, from the appropriation provided for by law, of an amount required to reasonably reimburse the public-supported hospital for the costs of these services.

(b) For the purposes of this section, a "public-supported hospital within a reasonable distance from the border of this state" shall mean a public-supported hospital located within fifty (50) miles of the border of Arkansas.

(c) In determining the amount of payments to be made to any public-supported hospital used as a teaching hospital as provided in subsections (a) and (b) of this section, the Governor shall determine the extent to which medical and hospital services have been received by Arkansas citizens during previous years. These payments shall be based upon reasonable estimates of the cost of providing medical services for the year in which payments are to be made.

(d) Each agreement shall be for a fiscal year period but may be renewed, provided funds are appropriated for that purpose, upon mutual agreement of the Governor and the appropriate officials of the public-supported hospital in the other state.



§ 20-77-104 - Double billing -- Legislative intent.

(a) It is the specific intent of this section and § 20-77-105 to prohibit any provider of medical services who participates in the Arkansas Medicaid program to bill or receive payment from any Medicaid-eligible person, his or her spouse, relative, guardian, or any other prospective payee for services or considerations for which payment is either payable in full or has been paid in full by the program.

(b) It is not the intent of this section and § 20-77-105 to eliminate any co-payment requirement on the part of any Medicaid-eligible person or his or her payee as required or as provided for in the Arkansas State Plan for Medicaid as approved by the United States Department of Health and Human Services.

(c) It is the intent of this section and § 20-77-105 to prohibit any payment by any Medicaid-eligible person or his or her payee in excess of the rate or fee for service that the medical services provider has agreed to accept as payment in full as evidenced by written agreement or contract to participate in the program.



§ 20-77-105 - Double billing -- Suspension of medical services provider from Arkansas Medicaid Program.

(a) Any provider of medical services which shall be determined by the administrator of the single state agency for Medicaid to purposely engage in the practice of seeking or receiving double or duplicate payments for the same services either through double billing or through any other device may be suspended from the Arkansas Medicaid Program for a period of time not less than ninety (90) days or not more than one (1) year.

(b) In addition, as a condition of and prior to reinstatement to the program, the medical services provider shall make full and reasonable restitution to the Medicaid-eligible person or his or her payee for all payment collected.



§ 20-77-106 - Medical services program for Medicaid-eligible patients of the Arkansas Children's Hospital.

(a) The Arkansas Children's Hospital, as recognized by § 20-78-102, is authorized to enter into agreements with the appropriate division of the Department of Human Services to establish and maintain a medical services program for Medicaid-eligible patients of the Arkansas Children's Hospital and to transfer funds to the Social Services Fund Account pursuant to such an agreement.

(b) Such an agreement between the Arkansas Children's Hospital and the appropriate division of the department shall be in compliance with federal law and shall meet the qualifications necessary for federal funds to be paid for the care of eligible patients in the Arkansas Children's Hospital.

(c) The Chief Fiscal Officer of the State shall make rules and regulations for the transfer of state funds appropriated for the Arkansas Children's Hospital in order to reimburse the account for expenditures made by the appropriate division of the department in accordance with agreements made between the Arkansas Children's Hospital and the appropriate division of the department.



§ 20-77-107 - Program for indigent medical care -- Rules and regulations.

(a) (1) The appropriate division of the Department of Human Services is authorized to establish and maintain an indigent medical care program.

(2) However, eligibility regulations for the ARKids First Program Act, § 20-77-1101 et seq., shall not include an assets or a resource test for children or families of children eighteen (18) years of age or younger.

(b) The Director of the Department of Human Services is further authorized to enter into separate agreements with the University of Arkansas for Medical Sciences and private institutions in order to provide maximum medical care for the indigent persons of this state.

(c) The director may enter into agreements with private or public entities to assist in the enforcement of rules and regulations of an indigent medical program, including:

(1) Utilization review; and

(2) Professional review of providers participating in the program.

(d) (1) The director shall ensure that any entity with whom the department contracts to assist in the enforcement of rules and regulations of an indigent medical program will fulfill its duties in accordance with state and federal law and regulations.

(2) The director may terminate any contractor who excessively burdens the State of Arkansas with the defense of appeals of sanctions or citations of deficiencies that are resolved in favor of the program provider.

(e) Nothing in this subchapter shall be construed to permit the department or any entity with whom it contracts to enforce any rules or regulations that are not lawfully promulgated pursuant to federal or state law, provided that the department and any entity with whom it contracts may rely on official publications of the United States Department of Health and Human Services for the administration of the Medicaid program and other rules, regulations, standards, guidance, or information that apply to the Medicaid program by reference in statute, promulgated regulation, rule, or official federal publication.

(f) The director shall ensure that the professional review of providers, except long-term care facilities and their reviewers, participating in the program comply with the following:

(1) The party conducting any professional reviews of providers participating in the program shall be knowledgeable in the specific areas of law and regulations being enforced;

(2) (A) Every citation or deficiency cited to a provider shall refer by source and number to the authority upon which the citation or deficiency is based.

(B) However, the requirement of subdivision (f)(2)(A) does not limit the department and any entity with whom it contracts in the exercise and application of professional medical judgment in determining when and under what circumstances care is medically necessary;

(3) The professional review process shall include an informal dispute resolution process to allow the provider to challenge the citation or deficiency cited or sanction to a person other than the person making the citation as defined by the director;

(4) The director shall establish a system to ensure standard and consistent application of sanctions and citation or deficiencies among surveyors in different areas of the state; and

(5) The director shall establish a process for program providers to appeal a decision of a reviewer pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-77-108 - Furnishing of annual audit by nonprofit Medicaid providers.

(a) Every nonprofit corporation, except those licensed under § 20-9-201 et seq., which is eligible to receive payments of twenty-five thousand dollars ($25,000) or more for services supplied as a Medicaid provider shall, as a condition of enrollment, provide the Department of Human Services with an annual financial and compliance audit. The audit shall cover the entire operations of the nonprofit organization and be in accordance with the "Guidelines for Financial and Compliance Audits of Programs Funded by the Arkansas Department of Human Services" as promulgated by the department.

(b) Every nonprofit corporation licensed under § 20-9-201 et seq. which is eligible to receive payments of twenty-five thousand dollars ($25,000) or more for services supplied as a Medicaid provider shall, as a condition of enrollment, provide the department with an annual financial audit. The audit shall cover the entire operations of the organization and be in accordance with the "Guidelines for Financial and Compliance Audits of Programs Funded by the Arkansas Department of Human Services".

(c) The department is specifically authorized to promulgate regulations establishing subrecipient and provider audit requirements for all programs funded through the department.



§ 20-77-109 - Medicaid assistance for children -- Effect on child support.

(a) By accepting Medicaid assistance for or on behalf of a child, the recipient thereof shall be deemed to have assigned to the Office of Child Support Enforcement and any appropriate division of the Department of Human Services any rights to medical support, and for collection and distribution under title IV-D of the Social Security Act, any rights to child support from any other person as the recipient may have:

(1) In his or her own behalf or in behalf of any other family member for whom the recipient is receiving assistance; and

(2) Accrued at the time the assistance, or any portion thereof, is accepted.

(b) The recipient shall have the right to revoke the assignment for the collection and distribution of child support by requesting revocation of the assignment in writing; however, a revocation shall not affect the requirements of § 20-77-307.

(c) Support rights assigned to the department under this section shall constitute an obligation owed to the State of Arkansas by the person responsible for providing the support, and the obligation shall be collectible under all legal processes.

(d) The appropriate division of the department shall give notice, in writing, to each applicant for assistance. This notice shall state that acceptance of assistance would invoke the provisions of subsection (a) of this section and result in an assignment under subsection (a) of this section.



§ 20-77-110 - Increase in reimbursement rate.

Notwithstanding any other provision in federal law or departmental commitment which may exist to the contrary, the Department of Human Services shall not increase any reimbursement rate to any provider or provider groups supported in whole or in part by funds administered by the department, nor shall it adopt any other rule, regulation, or amendment to the Arkansas Medicaid Program that would result in an obligation of the general revenues of the state without first seeking and receiving the approval of the Governor and the Chief Fiscal Officer of the State.



§ 20-77-111 - Data reports.

(a) The Director of the Department of Human Services shall cause to be prepared a compilation of data on the Arkansas Medicaid Program.

(b) (1) The report shall be issued quarterly and shall include comparisons of expenditures and recipients for the quarter with those of the previous quarters and for the same period the previous year.

(2) It shall include other comparisons in the format as may be requested by the Legislative Council, the House Interim Committee on Public Health, Welfare, and Labor, and the Senate Interim Committee on Public Health, Welfare, and Labor or appropriate subcommittees thereof to which the reports are to be delivered.

(c) (1) The report shall also identify any changes in eligibility requirements, level of benefits, methods or rates of reimbursement, and any program adjustments implemented to achieve savings in any category of the program.

(2) The report shall also identify any increase or decrease in expenditures as a result of any of these changes in the program.



§ 20-77-115 - Personal care reimbursement rates.

Personal care reimbursement rates shall be established at twelve dollars and thirty-five cents ($12.35) per unit or at lesser amounts as may be established for a program of client-directed personal care which may be developed and implemented by the Department of Human Services.



§ 20-77-116 - Medicare waiver to authorize high reimbursements in economically disadvantaged counties.

(a) The General Assembly finds that:

(1) Certain economically disadvantaged counties in this state are in dire need of additional access to medical treatment;

(2) Improved access to medical treatment in economically disadvantaged counties can be achieved by offering incentives to physicians and health care facilities;

(3) If Medicare reimbursements were based on need for access to care rather than on cost of living, the resulting increase in Medicare reimbursements would make this state's economically disadvantaged counties more attractive to physicians and would allow healthcare facilities in those counties to upgrade their medical services; and

(4) As a result of increased Medicare reimbursements, more patients in economically disadvantaged counties would seek early medical treatment, thus reducing the severity of their medical conditions and the expense of treatment.

(b) It is the purpose of this section, § 20-77-117, and § 20-77-118 to seek an incentive whereby the number of physicians may be increased and the quality of health care facilities may be improved in this state's economically disadvantaged counties.



§ 20-77-117 - "Economically disadvantaged county" defined.

For purposes of this section, § 20-77-116, and § 20-77-118, "economically disadvantaged county" means any county of this state in which twenty-five percent (25%) or more of the population lives below the poverty level as defined by the federal government.



§ 20-77-118 - State-federal relationship.

(a) The Department of Human Services shall seek a Medicare reimbursement policy waiver or appropriate cooperative relationship with the federal government to permit Arkansas to create a ten-year demonstration project in this state's economically disadvantaged counties for the purpose of increasing the number of physicians and improving the health care facilities in those economically disadvantaged counties.

(b) The waiver application will request the Health Care Financing Administration of the United States Department of Health and Human Services to allow Medicare reimbursements for this state's economically disadvantaged counties to be set at the same rate as that of San Francisco.



§ 20-77-119 - Finding -- Resource eligibility limit.

(a) The General Assembly finds that:

(1) The income of many elderly Arkansans slightly exceeds the Medicaid eligibility level;

(2) Without adequate health care, many elderly Arkansans will develop more serious health problems, causing them to become debilitated and resulting in loss of independence, higher health costs, and possibly death; and

(3) Expanded Medicaid coverage would improve the health of elderly Arkansans, extend their lives, and reduce their health costs.

(b) When funds become available, the Department of Human Services shall raise the resource eligibility limit for persons aged sixty-five (65) and over to four thousand dollars ($4,000) for a single individual and six thousand dollars ($6,000) for a married couple.



§ 20-77-120 - Medicaid waiver for home and community-based care.

(a) In determining Medicaid eligibility for and providing Medicaid benefits to persons eligible for services through the ElderChoices care program, a home and community-based care waiver pursuant to section 1915C of the federal Social Security Act, as in effect January 1, 2003, the Department of Human Services, subject to the availability of funds for the purpose and to the extent not prohibited by federal law or regulation, shall use the same division of assets and income allowances for Level 1 and Level 2 ElderChoices applications that are used in determining Medicaid eligibility for and providing Medicaid benefits to persons requiring institutional care.

(b) (1) The department shall apply to the Centers for Medicare & Medicaid Services for an amendment to the ElderChoices Medicaid waiver for home and community-based care waivers if an amendment is necessary to implement the provisions of this section.

(2) (A) (i) The amended waiver shall be funded by savings to the Medicaid program as a result of § 20-77-102(e).

(ii) The department may set aside sufficient funds to pay administrative costs of implementing the program created by § 20-77-102(e) and provide services according to funding availability. If the provisions of § 20-77-102(e) are approved by the Centers for Medicare & Medicaid Services, the department shall project the savings to the Medicaid program that will result from § 20-77-102(e).

(C) The department shall implement the amended waiver using the savings projected in subdivision (b)(2)(A)(ii) of this section to the extent allowed under subdivision (b)(2) of this section.

(c) The department shall promulgate rules to:

(1) Establish a mechanism to track separately from exiting services those clients served and costs incurred by the waiver program established by this section; and

(2) Report the progress of the program at least quarterly to the House Interim Committee on Public Health, Welfare, and Labor and the Senate Interim Committee on Public Health, Welfare, and Labor.



§ 20-77-121 - Adverse decisions -- Notice -- Rights.

(a) As used in this section:

(1) "Adverse action" means the denial, termination, suspension, or reduction of Medicaid eligibility or covered services;

(2) "Beneficiary" means:

(A) A person who has applied for medical assistance under the state Medicaid program; or

(B) A person who is a recipient of medical assistance under the state Medicaid program; and

(3) "Department" means the Department of Human Services.

(b) If an application or claim for medical assistance is denied, in whole or in part, or is not acted upon with reasonable promptness, the department shall provide written notice:

(1) Of the beneficiary's right and opportunity for a fair hearing under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(2) Of the method by which the beneficiary may obtain a fair hearing; and that

(3) The beneficiary may:

(A) Represent himself or herself; or

(B) Be represented by:

(i) Legal counsel;

(ii) A friend; or

(iii) Any other spokesperson except a corporation.

(c) A notice required under subsection (b) of this section shall include, but not be limited to:

(1) A statement detailing:

(A) The type and amount of medical assistance that the beneficiary has requested; and

(B) The adverse action that the department has taken or proposes to take; and

(2) A statement of the reasons for the adverse action that shall include, but not be limited to:

(A) The specific facts regarding the individual beneficiary that support the action; and

(B) The sources from which the facts were derived.

(d) If the adverse action that the department has taken or proposes to take is based on a determination of medical necessity or other clinical decision, the notice required under subsection (b) of this section shall:

(1) (A) Include all of the following:

(i) Specification of the medical records upon which the physician or clinician relied in making the determination; and

(ii) Specification of any portion of the criteria for medical necessity or coverage that is not met by the beneficiary.

(B) Generic rationales or explanations shall not suffice to meet the requirements of subdivision (d)(1)(A) of this section;

(2) (A) Include a statement of:

(i) The specific regulations that support the adverse action; or

(ii) The change in federal or state law, if any, since the application was filed, that requires the adverse action.

(B) The information required under subdivision (d)(2)(A) of this section shall include a brief statement of the reasons for the adverse action based on the individual beneficiary's circumstances.

(C) The department and others acting on behalf of the department may not cite or rely on policies that are inconsistent with federal or state laws and regulations or that were not properly promulgated; and

(3) Include an explanation of:

(A) The beneficiary's right to request a fair hearing, if available; or

(B) In cases of an adverse action based on a change in law:

(i) The circumstances under which a fair hearing will be granted; and

(ii) An explanation of the circumstances under which medical assistance is provided or continued if a fair hearing is requested.

(e) (1) If a beneficiary appeals an adverse action under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the reviewing authority shall consider only those adverse actions that were included in the written notice to the beneficiary as required under subsections (c) and (d) of this section.

(2) All determinations of the medical necessity of any request for medical assistance shall be based on the individual needs of the beneficiary and his or her medical history.

(f) If the department receives an appeal from a beneficiary regarding an adverse action, the department shall provide the beneficiary all records or documents pertaining to the department's decision or the department's contractor's decision to take the adverse action.

(g) If the adverse action is based upon a determination that the requested medical assistance is, or was, not medically necessary, the records and documents required to be provided under this section shall include all relevant material produced by the department or a contractor of the department that contains relevant information concerning the medical necessity determination.



§ 20-77-122 - Survey agency for psychiatric residential treatment facilities of children.

(a) To the extent required by federal law, the Division of Medical Services of the Department of Human Services shall designate a survey agency to conduct restraint and seclusion surveys in psychiatric residential treatment facilities for children as defined in § 9-28-402.

(b) No designation by the division shall act as a waiver of the provisions of § 9-28-407(a)(3) or any other applicable law governing child welfare agencies.



§ 20-77-123 - Drugs for asthma and other respiratory diseases.

(a) As used in this section:

(1) "Drug Review Committee" means physicians and pharmacists who perform unbiased reviews of drugs to determine which drugs should be recommended for inclusion on the Preferred Drug List maintained by the Division of Medical Services of the Department of Human Services;

(2) "Emergency override" means a process developed by the division that permits a pharmacist to obtain immediate permission to dispense an emergency supply of a drug prescribed by the treating physician to treat a medical emergency and for which Medicaid will provide reimbursement;

(3) "Fail-first" means the requirement that a Preferred Drug List drug be utilized prior to the use of a non-Preferred Drug List drug;

(4) "Override" means a process developed by the division that permits a physician to request review of and to seek permission to prescribe a non-Preferred Drug List drug for which Medicaid will provide reimbursement;

(5) "Preferred Drug List" means a list of drugs within a class of drugs for which Medicaid will provide reimbursement without need of a prior authorization; and

(6) "Unbiased review" means a review by physicians and pharmacists, selected, approved, or appointed by the division, of scientific evidence to determine the comparative effectiveness and safety of health care treatments of drugs within a class.

(b) In the event that the division institutes a fail-first practice or policy for drugs for the treatment of asthma or other respiratory diseases, the division shall provide a process to request an override.

(c) In cases of medical emergencies resulting from asthma or other acute respiratory diseases, the dispensing pharmacist shall seek an emergency override before dispensing the emergency supply of drug or drugs to treat the medical emergency condition.



§ 20-77-124 - Medicaid waiver for autism.

(a) As used in this section:

(1) (A) "Intensive early intervention individualized therapy services" means intensive early intervention individualized therapy for a child with a pervasive developmental disorder, including without limitation:

(i) Behavioral therapies such as applied behavioral analysis and pivotal response training under the supervision of a behavior analyst who is board certified by the Behavior Analyst Certification Board;

(ii) Intensive speech therapy provided by a licensed speech therapist; and

(iii) Intensive occupational therapy provided by a licensed occupational therapist.

(B) Except as provided in subdivision (a)(1)(C) of this section, "intensive early intervention individualized therapy services" does not include coverage for services to treat developmental disorders of language, early onset psychosis, dementia, obsessive compulsive disorder, schizoid personality disorder, avoidant personality disorder, or reactive attachment disorder.

(C) If a child with a pervasive developmental disorder is diagnosed to have one (1) or more of the conditions listed in subdivision (a)(1)(B) of this section, intensive early intervention individualized therapy services includes coverage only for therapy necessary to treat the pervasive developmental disorder; and

(2) "Pervasive developmental disorders", commonly known as autism spectrum disorders, means a neurobiological condition characterized by severe deficits and pervasive impairment in multiple areas of development diagnosed by a team evaluation including at least a licensed physician, a licensed psychologist, and a licensed speech pathologist for an individual with a developmental disability as defined in § 20-48-101, including without limitation:

(A) Asperger's disorder;

(B) Autism;

(C) Pervasive developmental disorder, not otherwise specified;

(D) Rett's disorder; and

(E) Childhood disintegrative disorder.

(b) (1) The Department of Human Services shall seek a Medicaid waiver from the Centers for Medicare & Medicaid Services to provide intensive early intervention individualized therapy services to any child who has been diagnosed with a pervasive developmental disorder.

(2) (A) The waiver shall be for children three (3) years of age through ten (10) years of age.

(B) No child shall participate in the Medicaid waiver under this section for more than three (3) years.

(C) The Medicaid waiver under this section shall not pay more than fifty thousand dollars ($50,000) annually per child.

(3) The waiver shall seek to develop skills of children in the areas of cognition, behavior, communication, and social interaction.

(c) The department shall apply for the Medicaid waiver under this section only as funding becomes available for that purpose.






Subchapter 3 - -- Third-Party Liability

§ 20-77-301 - Action by Department of Human Services.

(a) (1) When medical assistance benefits are provided or will be provided to a medical assistance recipient because of injury, disease, disability, or death for which a third party is or may be liable, the appropriate division of the Department of Human Services may recover from the person the cost of benefits so provided.

(2) To enforce the right under subdivision (a)(1) of this section, the department may institute and prosecute legal proceedings against the third person who may be liable.

(b) (1) An action taken on behalf of the division under this section or any judgment rendered in the action shall not be a bar to any action upon the claim or cause of action of the recipient, his or her guardian, personal representative, estate, or survivors against the third party who is or may be liable for the injury.

(2) An action under this section does not deny to the recipient the recovery for that portion of any damages not covered hereunder.

(c) (1) The department may recover from a third party the cost of benefits for medical care provided to indigent persons from third persons, another program administered by the department, or a program administered through another department or agency of state government.

(2) The department shall remit to other departments or agencies of state government any amounts recovered, less its pro rata share and costs of collection, for care provided by them.

(d) (1) In actions in tort hereunder, no contributory or comparative fault of a recipient shall be attributed to the state, nor shall any restitution awarded to the state be denied or reduced by any amount or percentage of fault attributed to a recipient.

(2) Notwithstanding subdivision (d)(1) of this section, if the recipient used a device, machine, or product after being warned, either verbally or in writing, that the use, misuse, or improper operation of the device, machine, or product was dangerous, risky, or could result in injury or harm to the recipient, then the statutory or common law defenses of contributory or comparative fault or negligence that could be asserted by the defendant against the recipient may also be asserted by the defendant in any action by the department or other agency of state government, and if the defenses are supported by the evidence, then recovery may be denied or reduced in the same manner as if the recipient were the plaintiff.



§ 20-77-302 - Action by recipient alone -- Reimbursement of division.

(a) When an action or claim is brought by a medical assistance recipient or his or her legal representative against a third party who may be liable for injury, disease, disability, or death of a medical assistance recipient, any settlement, judgment, or award obtained is subject to the division's claim for reimbursement of the benefits provided to the recipient under the medical assistance program.

(b) In the event of judgment or award in a suit or claim against a third party, if the action or claim is prosecuted by the recipient alone, the court or agency shall first order paid from any judgment or award the reasonable litigation expenses and attorney's fees. After the payment of these expenses and attorney's fees, the court or agency shall order that the Department of Human Services receive an amount sufficient to reimburse the department the full amount of benefits paid on behalf of the recipient under the medical assistance program. The remainder shall be awarded to the medical assistance recipient.



§ 20-77-303 - Action by division and recipient.

(a) If an action is prosecuted both by the medical assistance recipient and the division against a third party who is or may be liable for injury, disease, disability, or death of the medical assistance recipient, then in the event of judgment or award in a suit or claim against the third party, the court shall first order paid from any judgment or award the reasonable litigation expenses incurred in prosecution of the action or claim, together with reasonable attorney's fees based solely on the services rendered for the benefit of the recipient.

(b) After payment of expenses and attorney's fees, the court shall order that the division receive an amount sufficient to reimburse the division the full amount of benefits paid on behalf of the recipient under the medical assistance program.

(c) The remainder shall be awarded to the medical assistance recipient.



§ 20-77-304 - Notice of action or claim -- Intervention or consolidation.

(a) (1) If either the medical assistance recipient or the appropriate division brings an action or claim against a third party, the recipient or Department of Human Services shall give to the other party written notice of the action or claim by personal service or registered mail within thirty (30) days of filing the action.

(2) This notice shall contain the names of the third party and the court in which the action is brought.

(3) Proof of the notice shall be filed in the action.

(4) If an action or claim is brought by either the department or the medical assistance recipient, the other may become a party to the action, at any time before trial on the facts, or shall consolidate his or her action or claim with the other if brought independently, at any time before trial on the facts.

(b) (1) If the recipient, his or her guardian, personal representative, estate, or survivors bring an action against the third party who may be liable for injury, disease, or disability, then notice of institution of the legal proceedings and notice of settlement shall be given the Director of the Department of Human Services.

(2) All notices shall be given by the attorney retained to assert the medical assistance recipient's claim or by the medical assistance recipient, his or her guardian, personal representative, estate, or survivors if an attorney is not retained.



§ 20-77-305 - Notice to Department of Human Services of award or settlement by recipient required.

(a) A judgment, an award, or a settlement in any action or claim by a medical assistance recipient to recover damages for injuries, disease, disability, or death in which the Department of Human Services has an interest, shall not be satisfied without first giving the department notice and a reasonable opportunity to establish its interest.

(b) If a recipient, his or her guardian, attorney, or personal representative disposes of the funds that are to be held for the benefit of the department under this section without the written approval of the department, that person shall be liable to the department for any amount that, as a result of the disposition of the funds, is not recoverable by the department.

(c) In addition to the amount of the department's claim, a recipient, his or her guardian, attorney, or personal representative who knowingly fails to obtain written approval from the department before disposing of funds under this section is liable to the department for:

(1) A penalty equal to ten percent (10%) of the amount of the department's claim; and

(2) Reasonable costs and attorney's fees.



§ 20-77-306 - Liability of third parties to Department of Human Services.

(a) As used in this section:

(1) "Health insurer" means a commercial insurance company offering health or casualty insurance to individuals or groups including without limitation experience-rated insurance contracts and indemnity contracts that offer the following:

(A) Automobile insurance, including casualty, medical payment, uninsured motorist bodily injury coverage, and underinsured benefits except benefits payable for or limited under the terms of the policy to property damage or wrongful death;

(B) A group health plan as defined in § 607(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., as it existed on January 1, 2007;

(C) A health care plan as defined in § 23-76-102 or similar laws of another state;

(D) A health maintenance organization;

(E) A liability insurance plan;

(F) A hospital and medical service corporation as defined in § 23-75-101;

(G) A managed care organization;

(H) A company that offers or administers health or casualty insurance to individuals or groups;

(I) A profit or nonprofit prepaid plan offering either medical services or full or partial payment for services that are reimbursed by Medicaid;

(J) An organization administering health or casualty insurance plans, including self-insured and self-funded plans;

(K) Other parties that are by statute, contract, or agreement, legally responsible for payment of a health care item or service;

(L) A pharmacy benefits manager; and

(M) Workers' compensation;

(2) "Medicaid" means the medical assistance program established under § 20-77-101 et seq.; and

(3) "Third party" means an individual, an entity, or a program that is or may be liable to pay all or part of the expenditures for Medicaid services furnished by Medicaid.

(b) A third party or health insurer that is legally liable for any medical cost of an injury, disease, disability, or condition requiring medical treatment for which Medicaid has paid, or has assumed liability to pay, shall be liable to reimburse Medicaid the lesser of:

(1) The difference between:

(A) The amount previously paid in good faith by a third party or health insurer to a recipient or health care provider for the medical cost of an injury, a disease, or a disability; and

(B) The full amount of the liability of the third party or health insurer; or

(2) The full amount paid by Medicaid for the medical cost of an injury, a disease, or a disability.

(c) Upon request of the Department of Human Services, a health insurer doing business in this state shall provide the department with eligibility and coverage information that will enable the department to determine:

(1) Which Medicaid recipients may be or may have been covered by the third party or health insurer;

(2) The period of the coverage;

(3) The coverage; and

(4) The name, address, and identifying number of the plan.

(d) A health insurer shall:

(1) Accept Medicaid's right of recovery and the assignment to Medicaid of the right of a Medicaid recipient or other entity for payment from the health insurer or a third party for an item or a service for which Medicaid has made payment;

(2) Subject to the time limits imposed under subdivision (d)(3) of this section and subsection (f) of this section, process and, if appropriate, pay Medicaid reimbursement claims to the same extent that the plan would have been liable had it been properly billed at the point of sale; and

(3) Agree not to deny claims submitted by the department based on:

(A) A failure to present proper documentation of coverage at the point of sale; or

(B) The date of submission of the claim if the claim is submitted within three (3) years from the date on which the claimed item or service was furnished.

(e) The assignment to Medicaid of the right of a Medicaid recipient or other entity for payment from the third party or health insurer for an item or a service for which Medicaid has made payment occurs at the time the recipient requests an item or a service.

(f) (1) A health insurer shall respond to any inquiry by the department regarding claims submitted within three (3) years after the date on which the item or service was furnished.

(2) The department shall begin an action to enforce Medicaid's rights with respect to a claim within six (6) years of the department's submission of the claim.

(g) Nothing in this subchapter requires a health insurer to reimburse Medicaid for items or services that Medicaid does not or did not cover for the recipient.

(h) (1) The department shall adopt rules necessary to implement this subchapter.

(2) The rules shall:

(A) Conform to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.; and

(B) Include provisions for contractual agreements between the department and health insurers specifying the procedures for data exchanges made under this subchapter.



§ 20-77-307 - Assignment to Department of Human Services of rights of recovery.

(a) As a condition of eligibility, every Medicaid applicant shall automatically assign his or her right to any settlement, judgment, or award which may be obtained against any third party to the Department of Human Services to the full extent of any amount which may be paid by Medicaid for the benefit of the applicant.

(b) The application for Medicaid benefits shall, in itself, constitute an assignment by operation of law.

(c) The assignment shall be considered a statutory lien on any settlement, judgment, or award received by the recipient from a third party.

(d) Every Medicaid applicant, as a condition of eligibility, shall cooperate in establishing paternity, except for good cause shown, for a child born out of wedlock for whom the recipient can legally assign rights, in obtaining medical care, support, and payments for himself or herself or any other person for whom the individual can legally assign rights, and in identifying and providing information to assist the department and the Office of Child Support Enforcement in pursuing any liable third party.



§ 20-77-308 - Release of information to Department of Human Services.

All recipients of medical assistance under the Medicaid program shall be deemed to have authorized all third parties including, but not limited to, insurance companies and providers of medical care to release to the Department of Human Services information needed by the department to secure or enforce its rights as assignee under § 20-77-306.



§ 20-77-309 - Denial or reduction of benefits -- Insurance policies.

No policy of accident or illness insurance issued or renewed after July 1, 1981, shall contain any provision denying or reducing benefits because services are rendered to an insured or dependent who is eligible for medical assistance under the Arkansas Medicaid program.



§ 20-77-310 - Denial or reduction of benefits -- Service plan corporation contracts.

After July 1, 1981, no service plan corporation shall deliver, issue for delivery, or renew any subscriber's contract which contains any provision denying or reducing benefits because services are rendered to a subscriber or dependent who is eligible for medical assistance under the Arkansas Medicaid program.



§ 20-77-311 - Denial or reduction of benefits -- Health care providers.

After July 1, 1981, no association authorized to do business in this state which provides or pays for any health care benefits shall issue any certificate which contains any provision denying or reducing benefits because services are rendered to a certificate holder or beneficiary who is eligible for medical assistance under the Arkansas Medicaid program.



§ 20-77-312 - Denial or reduction of benefits -- Provisions not applicable to Medicaid.

General exclusion or reduction provisions relating to benefits paid by or eligibility under governmental programs, whether state or federal, shall not be construed to apply to the Medicaid program.



§ 20-77-313 - Billing statements.

Billing statements forwarded to recipients of medical assistance by vendors of medical care shall clearly state that reimbursement from the Medicaid program is contemplated.



§ 20-77-314 - Definitions.

As used in this subchapter:

(1) "Action" or "Claim" means a complaint, demand letter, or any other notification given to a third party by the Department of Human Services, the medical assistance recipient, the recipient's attorney, or any person acting on behalf of the recipient that the department or the medical assistance recipient requests payment from a third party for damages to the medical assistance recipient for injury, disease, disability, or death for which a third party is or may be liable;

(2) (A) "Medical assistance recipient" means any person, including a minor, on whose behalf the department has paid medical assistance payments due to injury, disease, or disability.

(B) "Medical assistance recipient" includes a party acting on behalf of the medical assistance recipient, such as a parent, guardian, conservator, other personal representative, estate, or survivor; and

(3) "Third party" means an individual, entity, or a program that is or may be liable to pay all or part of the expenditures for medical assistance payments made by the department.



§ 20-77-315 - Distribution of proceeds from a third-party settlement, judgment, award, or from other third-party payment.

(a) The Department of Human Services is entitled to reimbursement for past medical assistance payments from that portion of a third-party settlement, judgment, award or from any other third-party payment that compensates for the medical expenses.

(b) The department is entitled to receive the full amount of its medical assistance claim under this subchapter unless the portion of the third-party settlement, judgment, award, or other third-party payment that compensates for the medical expenses is less than the full amount of the department's medical assistance claim.

(c) The department's claim for medical assistance payments under this subchapter has priority over any claim by a medical care provider.

(d) The department's rights under this subchapter are not extinguished by any right possessed, asserted, or not asserted by a medical assistance recipient or other person.






Subchapter 4 - -- Prescription Drugs

§ 20-77-401 - Purpose.

The purpose of this subchapter is to allow for the continued operation of a prescription drug program as a portion of the Title XIX Medicaid Program for the State of Arkansas.



§ 20-77-402 - Continuation of program.

(a) The Director of the Department of Human Services and the deputy director of the appropriate division of the Department of Human Services are authorized to provide for continued coverage of prescription drugs under the Title XIX Medicaid Program for the State of Arkansas.

(b) The director and deputy director are authorized to establish necessary program guidelines to control the provision of this service provided that the guidelines are not in conflict with any federal or state law or regulation.



§ 20-77-403 - Fees paid to participating pharmacists.

(a) The Director of the Department of Human Services and the deputy director shall pay each participating pharmacist for each prescription filled under this program the pharmacist's usual and customary charge to the general public for the drug.

(b) However, until existing federal regulations limiting reimbursement for a drug to the lower of the pharmacist's usual and customary charge, or cost of the drug plus a reasonable dispensing fee, are modified or declared invalid by a court, the director and the deputy director shall pay for each prescription, the lower of:

(1) The pharmacist's usual and customary charge to the general public for the drug; or

(2) The pharmacist's cost of the drug plus a dispensing fee. The fee will be adjusted annually on July 1 of each year by the percentage change in the Consumer Price Index, except that on any July 1 immediately following a subsequent cost of dispensing survey conducted by the appropriate division of the Department of Human Services, the fee will be adjusted using the formula used by the director and the deputy director to determine the July 1, 1980, fee or other such formula as may be developed subsequently by the director and the deputy director with the approval of the Legislative Council.

(c) In addition to the amounts paid under subdivisions (b)(1) and (2) of this section, at such time as federal regulations shall permit, the pharmacist will also be paid any additional direct and indirect costs which are generated by participation in the title XIX Medicaid Program. The new additional costs will be paid by the state.



§ 20-77-404 - Approval from Department of Health and Human Services.

(a) The Director of the Department of Human Services and the deputy director are directed to seek approval by the United States Department of Health and Human Services of the provisions of this subchapter so as to qualify this program for maximum contributions from United States Department of Health and Human Services under its regulations until those regulations are declared invalid or modified.

(b) If, and to the extent that, United States Department of Health and Human Services hereafter makes any valid rule that any provision of this subchapter disqualifies this program for the maximum contribution, the director and the deputy director are directed to comply with any ruling to the extent necessary to qualify for the maximum contribution.



§ 20-77-405 - Preference for generic drugs.

Drugs dispensed under the Medicaid program provided for in this subchapter shall, so far as possible, be prescribed and dispensed as generic drugs.






Subchapter 5 - -- Eye Care

§ 20-77-501 - Definition.

For the purpose of this subchapter, unless the context otherwise requires, the term "ocular practitioner" shall include all persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., and all persons licensed under the Arkansas Optometry Practices Act, § 17-90-101 et seq., and none other.



§ 20-77-502 - Applicability.

(a) Nothing in this subchapter shall apply to any person who personally takes, carries, or transports a person with an injured or cut eye due to a current accidental injury or current trauma to any physician or surgeon licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., in an emergency, or personally calls any physician or surgeon on behalf of that person in an emergency.

(b) Nothing in this subchapter shall apply to any person licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., or the Arkansas Optometry Practices Act, § 17-90-101 et seq., when that person is engaged in the practice of medicine as defined in § 17-95-202 or engaged in the practice of optometry as defined in § 17-90-101.



§ 20-77-503 - Practice of optometry not affected.

Nothing in this subchapter shall be construed to enlarge or diminish the practice of optometry as defined by law in § 17-90-101.



§ 20-77-504 - Penalty.

(a) Any person violating this subchapter shall be guilty of a violation and upon conviction shall be fined in any sum not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).

(b) Each violation shall constitute a separate offense and shall be punishable as such.



§ 20-77-505 - Injunctions.

(a) The circuit courts of this state having general equity jurisdiction are vested with jurisdiction and power to enjoin any violation of this subchapter by complaint by any resident or state board of this state in the county in which the alleged violation of this subchapter occurred, in the county where the plaintiff resides, in which the defendant resides or, if there is more than one (1) defendant, in the county in which any defendant resides.

(b) The issuance of an injunction shall not relieve a person from criminal prosecution for violation of the provisions of this subchapter, but the remedy of injunction shall be in addition to liability to criminal prosecution, it being the intention to provide a speedy remedy against violations in the interest of public health.



§ 20-77-506 - Right of freedom of choice.

(a) Every person eligible for an eye examination the payment for which shall or may be made out of public money is guaranteed his or her freedom of choice between persons licensed under the Arkansas Optometry Practices Act, § 17-90-101 et seq., and persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(b) Every person eligible for an ear examination the payment for which shall or may be made out of public money is guaranteed his or her freedom of choice between persons licensed under the Licensure Act of Speech-Language Pathologists and Audiologists, § 17-100-101 et seq., or persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.



§ 20-77-507 - List of ocular practitioners.

(a) When expending public money for any purpose involving human eye examinations or the care of vision or examinations for the correction or relief of any visual or muscular anomaly of the eye, any state board, agency, commission, department, or political subdivision, or any employee or member thereof, created or existing under the Constitution or by act of the General Assembly, including public schools or other state agencies and their employees or any governmental employees who, in the performance of duty, are responsible for such expenditures, when informing a person eligible for an eye examination or a vision examination or for an examination for the correction of any visual or muscular anomaly of the eye, shall under no circumstances give, tell, or inform the eligible person by direct or indirect reference or suggestion, the name, address, or classification of any ocular practitioner, except that the eligible person shall be furnished one (1) printed list only of all ocular practitioners, with the office address of each, practicing within the State of Arkansas.

(b) The list shall be broken down by counties and shall list ocular practitioners in alphabetical order by county and shall show the county in which the ocular practitioner designates that he or she maintains his or her principal office.

(c) The name of the ocular practitioner shall appear only once on the list and shall show only his or her name, principal office address, and the classification or designation M.D. or O.D. or D.O., as the case may be, after each name and nothing else.

(d) (1) It shall be the duty of the Department of Human Services or its successors to prepare and revise the list from time to time but not less often than each six (6) months.

(2) The revised list shall be filed with the Secretary of State on March 31 and September 30 of each year.

(3) No public employee shall furnish any list or inform any person who is eligible for public money by direct or indirect reference or suggestion the name, address, or classification of any ocular practitioner until the list is on file with the Secretary of State and then only in accordance with the provisions of this subchapter.

(e) The list shall show only the names of those ocular practitioners who request the department to place his or her name upon the list. Once the name of the ocular practitioner is upon this list, no further request from the ocular practitioner shall be necessary. The name of any ocular practitioner shall be removed from the list upon his or her written request to the department.

(f) The eligible person shall be free to choose any ocular practitioner from the list regardless of the person's place of residence or the location of the office of the ocular practitioner.



§ 20-77-508 - Recommendation of individual practitioner unlawful and nuisance.

The recommendation or naming of any particular ocular practitioner or group of ocular practitioners, professional association or firm, corporation, or association by any state employee or member of any state board, commission, department, political subdivision, or public school employee engaged in the expenditure of public money for eye examinations or vision examinations is declared to be an unlawful act and a public nuisance.






Subchapter 6 - -- Uninsured Children's Program



Subchapter 7 - -- Special Needs Trust Revolving Fund

§ 20-77-701 - Legislative intent.

It is the intent of the General Assembly to provide a method of assisting those persons within the state who as a result of personal injury, disability, or other medical condition are in need of supplemental benefits to improve or maintain reasonable quality-of-life standards. To this end, it is the further intent of the General Assembly to provide benefits in the amount of expenses actually incurred to satisfy those special needs. Furthermore, the cotrustees of the Special Needs Trust Revolving Fund shall have, in addition to those powers and duties set forth in this subchapter, all powers and duties authorized, imposed, or conferred by law upon cotrustees of the fund.



§ 20-77-702 - Definitions.

As used in this subchapter:

(1) "Allowable expense" means charges incurred for needed products, services, and accommodations, including, but not limited to, medical care, rehabilitation, rehabilitative occupational training, and other remedial treatment and care;

(2) "Beneficiary" means a natural person who has sustained injury, is wholly or partially disabled or suffers from medical conditions, and is dependent for care or support;

(3) "Claimant" means any of the following persons applying for reparations under this subchapter:

(A) A beneficiary;

(B) A dependent of a beneficiary; and

(C) A person authorized to act on behalf of any of the persons enumerated in subdivisions (6)(A) and (B) of this section;

(4) "Collateral source" means a source of benefits or advantages for economic loss for which the claimant would otherwise be eligible to receive under this subchapter which the claimant has received, or which is readily available to the claimant, from any one (1) or more of the following:

(A) State required temporary nonoccupational disability insurance;

(B) Workers' compensation;

(C) Wage continuation programs of any employer;

(D) Proceeds of a contract of insurance payable to the claimant for loss which the beneficiary sustained; or

(E) A contract providing services or benefits for disability; and

(5) "Contributing beneficiary" means a beneficiary who has contributed funds to the Special Needs Trust Revolving Fund;

(6) "Cotrustees of the Special Needs Trust Revolving Fund" shall mean:

(A) The Department of Human Services created by § 25-10-101 et seq.; and

(B) A federally insured bank, savings bank, or safe deposit or trust company authorized by law to do business as such, which shall be selected by the department. The department shall have the authority to choose a new cotrustee under this subdivision at its discretion;

(7) "Economic loss" means monetary detriment consisting only of allowable expense and replacement services loss;

(8) "Grantor" means the individual, institution, or entity that established, created, or funded the trust and shall also include fiduciaries as defined by § 28-69-201 and third parties as contemplated by § 20-77-301 et seq.;

(9) "Noneconomic detriment" means inconvenience, physical impairment, and nonpecuniary damage;

(10) "Replacement services loss" means expenses reasonably incurred in obtaining ordinary and necessary services; and

(11) "Trust" means a trust, or similar legal device, established other than by will by an individual or an individual's spouse under which the individual may be a beneficiary of all or part of the payments from the trust, and the distribution of such payments is determined by one (1) or more trustees or other fiduciaries who are permitted to exercise any discretion with respect to the distribution to the individual. The term "trust" shall include trusts, conservatorships, and estates created pursuant to the administration of a guardianship.



§ 20-77-703 - Creation of Special Needs Trust Revolving Fund.

(a) There is created in the State Treasury a revolving fund to be designated the Special Needs Trust Revolving Fund. The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of:

(1) All moneys received from those individuals who desire to establish or maintain eligibility for benefits under the medical assistance program but who possess income or resources, including funds recovered from third parties, in excess of the established federal eligibility requirements, and the consideration for divestiture of income and resources shall be presumed to be for adequate and fair compensation; and

(2) All moneys received by the Cotrustees of the Special Needs Trust Revolving Fund from any other source, including moneys received from any state, federal, or private source.

(b) All interest earned as a result of investing moneys in the fund shall be paid into the fund and not into the general revenues of this state. All moneys accruing to the credit of the fund are appropriated and may be budgeted and expended by cotrustees for the purpose of implementing the provisions of this subchapter. If the cotrustees do not agree about the payment of any benefit or benefits, the determination of the Department of Human Services shall be binding.



§ 20-77-704 - Payment of trust funds.

(a) The Cotrustees of the Special Needs Trust Revolving Fund are hereby given complete discretion as to the expenditure of principal and income of the Special Needs Trust Revolving Fund for the purposes set forth in this subchapter, not to exceed all of the income earned by the fund annually and no more than ten percent (10%) of the principal of the fund. All income not expended annually shall become a part of and be added to the principal of the fund. The expenditures from the fund shall be subject to § 20-77-705 and shall have the following priorities:

(1) Each claimant who is also a contributing beneficiary shall be deemed to have priority as to distribution of his or her share of the principal and the income earned by his or her share of the fund; and

(2) Any of the share of principal or income of the contributing beneficiary not expended for the contributing beneficiary plus all expenditure of principal and income as allowed above which are not designated for any contributing beneficiary may be expended for any other claimant.

(b) (1) The cotrustees shall keep a current account balance for each contributing beneficiary's fund, with the balance to be reduced by all expenditures for that contributing beneficiary whether out of the fund or from any collateral source until the balance reaches zero dollars ($0.00).

(2) Should the contributing beneficiary die prior to his or her balance reaching zero dollars ($0.00), the balance shall be paid to the estate of the deceased contributing beneficiary.

(c) When a contributing beneficiary's account balance as described in subsection (b) of this section reaches zero dollars ($0.00), the contributing beneficiary shall be treated as any other claimant for purposes of receiving benefits from this fund. In addition to the annual accounting as required by § 20-77-108, the cotrustees shall notify a contributing beneficiary when his or her account balance reaches zero dollars ($0.00).

(d) A benefit shall not be subject to execution, attachment, garnishment, or other process, except that benefits for allowable expenses shall not be exempt from a creditor to the extent that the creditor has provided products, services, or accommodations, the costs of which are included in the benefit.

(e) An assignment by the claimant to any future benefit under the provisions of this subchapter is unenforceable except an assignment of any benefit for allowable expense to the extent that the benefits are for the cost of products, services, or accommodations necessitated by the injury or disability on which the claim is based and are provided or are to be provided by the assignee.



§ 20-77-705 - Conditions for benefits -- Changes in benefits.

(a) Benefits shall not be awarded:

(1) Unless the claim has been filed with the Cotrustees of the Special Needs Trust Revolving Fund after the injury, disability, or medical condition exists; or

(2) If any governmental entitlement or insurance program provides comparable benefits to persons eligible to participate in those programs.

(b) Benefits otherwise payable to a beneficiary shall be diminished to the extent that the economic loss is recouped from collateral sources and retained by the beneficiary or claimant.

(c) In determining eligibility for benefits from the Special Needs Trust Revolving Fund, the cotrustees shall apply the same eligibility standards as those then in effect for assistance under the state medical assistance program.

(d) In the event that the fund results in a contributing beneficiary being declared ineligible for state medical assistance payments, the contributing beneficiary may elect:

(1) To take no action;

(2) To withdraw from the fund, whereupon the contributing beneficiary shall be entitled to the unexpended portion of his or her contribution; or

(3) To continue to participate in the fund and be eligible for benefits from the fund, but to relinquish any other interest in the fund, including any right the contributing beneficiary or the contributing beneficiary's estate may have had to any unexpended portion of the beneficiary's contribution. Any such relinquishment shall be deemed to have been made for adequate consideration.



§ 20-77-706 - Waiver of physician-patient privilege -- Examinations and reports.

(a) Any person filing a claim under the provisions of this subchapter shall be deemed to have waived any physician-patient privilege as to communications or records relevant to an issue of the physical, mental, or emotional conditions of the claimant.

(b) If the mental, physical, or emotional condition of a claimant is material to a claim, upon good cause shown, the Cotrustees of the Special Needs Trust Revolving Fund may order the claimant to submit to a mental or physical examination. The order shall specify the time, place, manner, conditions, and scope of the examination and the person by whom it is to be made. The order shall also require the person to file a detailed written report of the examination with the cotrustees. The report shall set out the findings of the person making the report, including results of all tests made, diagnoses, prognoses, and other conclusions and reports of earlier examinations of the same conditions.

(c) The cotrustees shall furnish to the beneficiary a copy of any reports examined.

(d) The cotrustees may require the claimant to supply any additional medical or psychological reports available relating to the injury or death for which reparations are claimed.



§ 20-77-707 - Application forms -- Cooperation by applicant.

Each local office of the Department of Human Services shall keep application forms prepared and provided by the Cotrustees of the Special Needs Trust Revolving Fund and make them available to any person upon request.



§ 20-77-708 - Confidential information.

The following information, when submitted to the Cotrustees of the Special Needs Trust Revolving Fund as part of an application, shall be confidential:

(1) Documents submitted by a claimant which relate to medical treatment; and

(2) Investigative reports, if confidential under any other law.



§ 20-77-709 - Powers of Cotrustees of the Special Needs Trust Revolving Fund -- Logistical support.

(a) (1) (A) The Cotrustees of the Special Needs Trust Revolving Fund shall have the power to award benefits if satisfied by a preponderance of the evidence that the requirements for benefits have been met.

(B) The cotrustees shall have authority to award the benefits either to the claimant or directly to the provider of services.

(2) The cotrustees shall hear and determine all matters relating to claims for benefits, including the power to reopen claims without regard to statutes of limitation.

(3) The cotrustees shall have the power to subpoena witnesses, compel their attendance, require the production of records and other evidence, administer oaths or affirmations, conduct hearings, and receive relevant information regarding any claim.

(4) The cotrustees shall be provided such office, support staff, and secretarial services as are deemed necessary, and the reasonable costs of administration of the trust shall be borne by the trust.

(b) In addition to any other powers and duties specified elsewhere in this subchapter, the cotrustees may:

(1) Regulate the fund's own procedure except as otherwise provided in this subchapter;

(2) Adopt rules and regulations to implement the provisions of this subchapter;

(3) Define any term not defined in this subchapter;

(4) Prescribe forms necessary to carry out the purposes of this subchapter;

(5) Request access to any reports of investigations or other data necessary to assist the cotrustees in making a determination of eligibility for benefits under the provisions of this subchapter;

(6) Take notice of general, technical, and scientific facts within its specialized knowledge; and

(7) Publicize the availability of benefits and information regarding the filing of claims therefor.



§ 20-77-710 - Annual report of Cotrustees of the Special Needs Trust Revolving Fund.

The Cotrustees of the Special Needs Trust Revolving Fund shall prepare and transmit annually a report of its activities to the Director of the Department of Human Services. This report shall include the amount of benefits paid and a statistical summary of claims and benefits made and denied.






Subchapter 8 - -- Home Intravenous Drug Therapy Services

§ 20-77-801 - Definitions.

As used in this subchapter:

(1) (A) "Home intravenous drug therapy services" means the items and services described in subdivision (1)(B) of this section furnished to an individual who is under the care of a physician in a place of residence used as the individual's home, by a qualified home intravenous drug therapy provider, and under a plan established and periodically reviewed by a physician.

(B) "Home intravenous drug therapy services" includes pharmacy and related services, including medical supplies, intravenous fluids, and equipment used in administering intravenous fluids as are necessary to conduct safely and effectively an intravenous-administered drug regimen;

(2) "Qualified pharmacy home intravenous drug therapy provider" means any entity that the Arkansas State Board of Pharmacy determines meets the following requirements:

(A) Is capable of providing home intravenous drug therapy services;

(B) Makes services available, as needed, seven (7) days a week on a twenty-four-hour basis;

(C) Adheres to the appropriate written protocols and policies with respect to the provision of items and services;

(D) Maintains clinical records on all patients;

(E) Coordinates all services with the patient's physician;

(F) Maintains patient records as to frequency of nursing visits, certificate of medical necessity from the attending physician, progress reports on the patient, and a patient care plan;

(G) Conducts a quality assessment and assurance program, including drug regimen review and coordination of patient care;

(H) Provides sterile compounding of intravenous drugs in an atmosphere which contains less than one thousand (1,000) particles 0.5 microns or larger in diameter per cubic foot of air and positive air flow. Clean air hoods must be certified at least annually;

(I) Performs stringent quality control procedures, including complete sterile compounding records of drug lot number, expiration date, quantity used, and a copy of the label attached to the final compounded product;

(J) Is licensed by the board; and

(K) Meets other requirements as the board may determine are necessary to assure the safe and effective provision of home intravenous drug therapy services and the efficient administration of home intravenous drug therapy; and

(3) "Referring physician" means, with respect to providing home intravenous drug therapy services to an individual, a physician who:

(A) Prescribed the home intravenous drug for which the services are to be provided; and

(B) Established the plan of care for the services.



§ 20-77-802 - Medicaid payment.

(a) The Medicaid payment shall not exceed an amount equal to the lesser of the qualified provider's usual and customary charges for such services or the reimbursement schedule established under subsection (b) of this section when determined medically necessary by the Arkansas Medicaid Program.

(b) (1) The Department of Human Services shall establish a reimbursement schedule for the following:

(A) Home intravenous antibiotics;

(B) Chemotherapy;

(C) Pain management;

(D) Total parenteral nutrition; and

(E) Other home intravenous therapies.

(2) A reimbursement schedule established under this section shall be on a per diem basis.

(3) Service per diem rates shall include the following:

(A) Pharmacy sterile compounding fees;

(B) Intravenous pole, infusion pumps, and pump cassettes;

(C) All required intravenous supplies such as syringes, tubing, catheter care kits, etc.; and

(D) Other related services necessary for home intravenous drug services.

(4) The Medicaid reimbursement shall be the average wholesale cost of drug and solution plus a service per diem not to exceed the fortieth percentile of average daily Medicaid per diem to Arkansas hospitals, or the usual and customary reimbursement, whichever is lower.

(c) Reimbursement under this section shall not be subject to the Medicaid pharmacy benefits limits.



§ 20-77-803 - Physician clinical management fees.

(a) The referring physician prescribing the home intravenous therapy shall be entitled to Medicaid payment for certain clinical management services determined by the Department of Human Services.

(b) The schedule of physicians' fees for these services shall not exceed on a per diem basis the fortieth (40th) percentile of average Medicaid fees paid to physicians for Arkansas hospital visits, or the usual and customary reimbursement, whichever is lower.



§ 20-77-804 - Limitation on acceptance of and payments for certain referrals.

(a) Except as provided in subsection (b) of this section, no payment for home intravenous drug therapy services shall be made to any provider in which a physician or a physician's immediate family member has an ownership interest in the provider or in any situation where the physician receives compensation from the provider to induce referrals.

(b) Exceptions:

(1) Subsection (a) does not apply if the ownership interest is the ownership of stock which is traded over a publicly regulated exchange and was purchased on terms generally available to the public.

(2) Subsection (a) does not apply if the compensation is reasonably related to items or services actually provided by the physician and does not vary in proportion to the number of referrals made by the referring physicians, but such exception does not apply to compensation provided for direct patient care services.

(3) Subsection (a) is not to be construed to apply to a referring physician whose only ownership or financial relationship with the provider is as an uncompensated officer or director of the provider.



§ 20-77-805 - Administration of medication.

When the home intravenous drug therapy medication must be administered by a licensed health care professional, the administration of this medication shall be provided by a licensed home health agency.



§ 20-77-806 - Sales and delivery.

No person or entity shall sell intravenous drugs in this state or deliver the same into this state through the United States mail or a private carrier unless licensed by the Arkansas State Board of Pharmacy.



§ 20-77-807 - Sanctions.

No payment may be made under this subchapter for home intravenous drug therapy service which is provided in violation of this subchapter or which jeopardizes federal financial participation.



§ 20-77-808 - Exclusion.

The provisions of this subchapter shall not be deemed to grant the Arkansas State Board of Pharmacy any authority to regulate the practice of nursing in this state, and the practicing of nursing in this state shall remain the sole responsibility of the Arkansas State Board of Nursing pursuant to the Nurse Practices Act, § 17-87-101 et seq.






Subchapter 9 - -- Medicaid Fraud False Claims Act

§ 20-77-901 - Definitions.

As used in this subchapter:

(1) "Arkansas Medicaid program" means the program authorized under Title XIX of the federal Social Security Act, which provides for payments for medical goods or services on behalf of indigent families with dependent children and of aged, blind, or disabled individuals whose income and resources are insufficient to meet the cost of necessary medical services;

(2) "Claim" includes any request or demand, including any and all documents or information required by federal or state law or by rule, made against medical assistance programs funds for payment. A claim may be based on costs or projected costs and includes any entry or omission in a cost report or similar document, book of account, or any other document which supports, or attempts to support, the claim. A claim may be made through electronic means if authorized by the Department of Human Services. Each claim may be treated as a separate claim, or several claims may be combined to form one claim.

(3) "Fiscal agent" means any individual, firm, corporation, professional association, partnership, organization, or other legal entity which, through a contractual relationship with the department, the State of Arkansas receives, processes, and pays claims under the program;

(4) "Knowing" or "knowingly" means that the person has actual knowledge of the information or acts in deliberate ignorance or reckless disregard of the truth or falsity of the information;

(5) "Medicaid recipient" means any individual on whose behalf any person claimed or received any payment or payments from the program or its fiscal agents, whether or not the individual was eligible for benefits under the program;

(6) "Person" means any provider of goods or services or any employee of the provider, whether that provider be an individual, individual medical vendor, firm, corporation, professional association, partnership, organization, or other legal entity under the program but which provides goods or services to a provider under the program or its fiscal agents; and

(7) "Records" means all documents in any form, including, but not limited to, medical documents and X rays, prepared by any person for the purported provision of any goods or services to any Medicaid recipient.



§ 20-77-902 - Liability for certain acts.

A person shall be liable to the State of Arkansas, through the Attorney General, for a civil penalty and restitution if he or she:

(1) Knowingly makes or causes to be made any false statement or representation of a material fact in any application for any benefit or payment under the Arkansas Medicaid program;

(2) At any time knowingly makes or causes to be made any false statement or representation of a material fact for use in determining rights to a benefit or payment;

(3) Having knowledge of the occurrence of any event affecting his or her initial or continued right to any benefit or payment or the initial or continued right to any benefit or payment of any other individual in whose behalf he or she has applied for or is receiving a benefit or payment knowingly conceals or fails to disclose that event with an intent fraudulently to secure the benefit or payment either in a greater amount or quantity than is due or when no benefit or payment is authorized;

(4) Having made application to receive any benefit or payment for the use and benefit of another and having received it, knowingly converts the benefit or payment or any part thereof to a use other than for the use and benefit of the other person;

(5) Knowingly presents or causes to be presented a claim for a physician's service for which payment may be made under the program and knows that the individual who furnished the service was not licensed as a physician;

(6) Knowingly solicits or receives any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind:

(A) In return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under the program; or

(B) In return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part under the program;

(7) (A) Knowingly offers or pays any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind to any person to induce the person:

(i) To refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under the program; or

(ii) To purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part under the program.

(B) Subdivision (7)(A) of this section shall not apply to:

(i) A discount or other reduction in price obtained by a provider of services or other entity under the program if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider or entity under the program;

(ii) Any amount paid by an employer to an employee who has a bona fide employment relationship with the employer for employment in the providing of covered items or services; or

(iii) Any amount paid by a vendor of goods or services to a person authorized to act as a purchasing agent for a group of individuals or entities who are furnishing services reimbursed under the program, if:

(a) The person has a written contract with each individual or entity which specifies the amount to be paid the person, which amount may be a fixed amount or a fixed percentage of the value of the purchases made by each individual or entity under the contract; and

(b) In the case of an entity that is a provider of services as defined in § 20-9-101, the person discloses, in the form and manner as the Director of the Department of Human Services requires, to the entity and upon request to the director the amount received from each vendor with respect to purchases made by or on behalf of the entity; and

(iv) Any payment practice specified by the director promulgated pursuant to applicable federal or state law;

(8) Knowingly makes or causes to be made or induces or seeks to induce the making of any false statement or representation of a material fact:

(A) With respect to the conditions or operation of any institution, facility, or entity in order that the institution, facility, or entity may qualify either upon initial certification or upon recertification as a hospital, rural primary care hospital, skilled nursing facility, nursing facility, intermediate care facility for the mentally retarded, home health agency, or other entity for which certification is required; or

(B) With respect to information required pursuant to applicable federal and state law, rules, regulations, and provider agreements;

(9) Knowingly:

(A) Charges for any service provided to a patient under the program money or other consideration at a rate in excess of the rates established by the state; or

(B) Charges, solicits, accepts, or receives, in addition to any amount otherwise required to be paid under the program, any gift, money, donation, or other consideration other than a charitable, religious, or philanthropic contribution from an organization or from a person unrelated to the patient as a precondition of admitting a patient to a hospital, nursing facility, or intermediate care facility for the mentally retarded or as a requirement for the patient's continued stay in the facility when the cost of the services provided therein to the patient is paid for in whole or in part under the program;

(10) Knowingly makes or causes to be made any false statement or representation of a material fact in any application for benefits or for payment in violation of the rules, regulations, and provider agreements issued by the program or its fiscal agents; or

(11) Knowingly:

(A) Participates, directly or indirectly, in the Arkansas Medicaid Program after having pleaded guilty or nolo contendere to or been found guilty of a charge of Medicaid fraud, theft of public benefits, or abuse of adults as defined in the Arkansas Criminal Code, § 5-1-101 et seq.; or

(B) As a certified health provider enrolled in the Arkansas Medicaid Program pursuant to Title XIX of the Social Security Act or the fiscal agent of such a provider who employs, engages as an independent contractor, engages as a consultant, or otherwise permits the participation in the business activities of such a provider, any person who has pleaded guilty or nolo contendere to or has been found guilty of a charge of Medicaid fraud, theft of public benefits, or abuse of adults as defined in the Arkansas Criminal Code, § 5-1-101 et seq.



§ 20-77-903 - Civil penalties.

(a) (1) It shall be unlawful for any person to commit any act proscribed by § 20-77-902, and any person found to have committed any such act or acts shall be deemed liable to the State of Arkansas, through the Attorney General, for full restitution and for a civil penalty of not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000) for each violation, plus three (3) times the amount of all payments judicially found to have been fraudulently received from the Arkansas Medicaid program or its fiscal agents because of the act of that person, except that if the court finds the following:

(A) The person committing the violation of this subchapter furnished officials of the Attorney General's office with all information known to the person about the violation within thirty (30) days after the date on which the defendant first obtained the information; and

(B) The person fully cooperated with any Attorney General's investigation of the violation, and at the time the person furnished the Attorney General with the information about the violation:

(i) No criminal prosecution, civil action, or administrative action had commenced under this subchapter with respect to the violation; and

(ii) The person did not have actual knowledge of the existence of an investigation into the violation.

(2) The court may assess not more than two (2) times the amount of damages which the state sustained because of the act of the person.

(b) In addition to any other penalties authorized herein, any person violating this subchapter shall also be liable to the State of Arkansas for the Attorney General's reasonable expenses, including the cost of investigation, attorney's fees, court costs, witness fees, and deposition fees.

(c) The entirety of any penalty less any reward which may be determined by the court pursuant to this subchapter shall be credited as special revenues of the State of Arkansas and deposited into the Arkansas Medicaid Program Trust Fund for the sole use of the program.

(d) For actions under this subchapter, the following shall apply:

(1) To enable the court to properly fix the amount of restitution, the Attorney General shall, after appropriate investigation, recommend an amount that would make the victim whole with respect to the money fraudulently received from the program or its fiscal agents, the expense of investigation, and all other measurable monetary damages directly related to the cause of action;

(2) If the defendant disagrees with the recommendation of the Attorney General, he or she shall be entitled to introduce evidence in mitigation of the amount recommended.

(e) For actions under this subchapter, whether tried by the court or the jury, the restitution and penalty shall be fixed by the court.



§ 20-77-904 - Investigation by Attorney General.

(a) If the Attorney General has reasonable cause to believe that a person has information or is in possession, custody, or control of any document or other tangible object relevant to an investigation or that would lead to the discovery of relevant information in an investigation for violation of this subchapter, the Attorney General may serve upon the person, before bringing any action in the circuit court, a written demand to appear and be examined under oath, to answer written interrogatories under oath, and to produce the document or object for inspection and copying. The demand shall:

(1) Be served upon the person in the manner required for service of process in the State of Arkansas or by certified mail with return receipt requested;

(2) Describe the nature of the conduct constituting the violation under investigation;

(3) Describe the class or classes of documents or objects with sufficient definiteness to permit them to be fairly identified;

(4) Contain a copy of the written interrogatories;

(5) Prescribe a reasonable time at which the person must appear to testify, a time within which to answer the written interrogatories, and a time within which the document or object must be produced;

(6) Advise the person that objections to or reasons for not complying with the demand may be filed with the Attorney General on or before that time;

(7) Specify a place for the taking of testimony or for production and designate a person who shall be custodian of the document or object; and

(8) Contain a copy of subsections (b) and (d) of this section.

(b) (1) If a person objects to or otherwise fails to comply with the written demand served upon him or her under subsection (a) of this section, the Attorney General may file an action in the circuit court for an order to enforce the demand.

(2) Venue for the action to enforce the demand shall be in Pulaski County.

(3) Notice of a hearing on the action to enforce the demand and a copy of the action shall be served upon the person in the same manner as that prescribed in the Arkansas Rules of Civil Procedure.

(4) If the court finds that the demand is proper, that there is reasonable cause to believe there may have been a violation of this subchapter, and that the information sought or document or object demanded is relevant to the violation, it shall order the person to comply with the demand, subject to modifications the court may prescribe.

(c) If the person fails to comply with the order, the court may issue any of the following orders until the person complies with the order:

(1) Adjudging the person in contempt of court;

(2) Granting injunctive relief against the person to whom the demand is issued to restrain the conduct which is the subject of the investigation; or

(3) Granting other relief as the court may deem proper.

(d) The court may award to the Attorney General costs and reasonable attorney's fees as determined by the court against the person failing to obey the order.

(e) Upon motion by the person and for good cause shown, the court may make any further order in the proceedings that justice requires to protect the person from unreasonable annoyance, embarrassment, oppression, burden, or expense.



§ 20-77-905 - Order compelling testimony or production of evidence -- Immunity -- Contempt.

(a) (1) (A) In any proceeding or investigation under this subchapter, if a person refuses to answer a question or produce evidence of any kind on the ground that he or she may be incriminated and if the Attorney General or prosecuting attorney requests the court in writing to order the person to answer the question or produce the evidence, the court may make this order, and the person shall comply with the order.

(B) If the court denies the request, the court shall state its reasons for the denial in writing.

(2) After complying, the testimony or evidence or any information directly derived from the testimony or evidence shall not be used against the person in any proceeding or prosecution of a crime or offense concerning which he or she gave an answer or produced evidence under the court order.

(3) Immunity obtained pursuant to this section does not exempt any person from prosecution, penalty, or forfeiture for any perjury, false swearing, or contempt committed in answering or failing to answer or in producing or failing to produce evidence in accordance with the order.

(b) If a person refuses to testify after being granted immunity and after being ordered to testify as prescribed in subsection (a) of this section, he or she may be adjudged in contempt.



§ 20-77-906 - Evidence -- Disclosure.

(a) If the Attorney General determines that disclosure to the respondent of the evidence relied on to establish reasonable cause is not in the best interests of the investigation, he or she may request that the court examine the evidence in camera. If the Attorney General makes this request, the court may examine the evidence in camera and then make its determination.

(b) (1) Any procedure, testimony taken, or material produced under this section shall be kept confidential by the Attorney General before bringing an action against a person under this subchapter for the violation under investigation unless any of the following applies:

(A) Confidentiality is waived by the person whose testimony is disclosed;

(B) Confidentiality is waived by the person who produced to the Attorney General the material being disclosed;

(C) The testimony or material is disclosed solely to the person, or the person's attorney, who testified or provided the material to the Attorney General; or

(D) Disclosure is authorized by court order.

(2) The Attorney General may disclose the testimony or material to an agency director of the State of Arkansas, of the United States, or of any other state, to the prosecuting attorney, or to the United States Attorney.

(c) An investigator conducting an examination pursuant to this section may exclude from the place of examination any person except the person being examined and the person's counsel.

(d) Nothing in this section shall be construed to limit the Attorney General's authority to access provider records in accordance with existing provisions of the Arkansas Code of 1987 Annotated.



§ 20-77-907 - Records.

(a) (1) All persons under the Arkansas Medicaid program are required to maintain at the person's principal place of Medicaid business all records at least for a period of five (5) years from the date of claimed provision of any goods or services to any Medicaid recipient.

(2) (A) Any person found not to have maintained all records shall be guilty of a Class D felony if the unavailability of records impairs or obstructs a civil action pursuant to this subchapter.

(B) Otherwise, the unavailability of records shall be a Class A misdemeanor.

(b) (1) No potential Medicaid recipient shall be eligible for medical assistance unless he or she has authorized in writing the Director of the Department of Human Services to examine all records of his or her own or of those receiving or having received Medicaid benefits through him or her, whether the receipt of the benefits would be allowed by the program or not, for the purpose of investigating whether any person may have violated this subchapter or for use or potential use in any legal, administrative, or judicial proceeding.

(2) No person shall be eligible to receive any payment from the program or its fiscal agents unless that person has authorized in writing the director to examine all records for the purpose of investigating whether any person may have committed the crime of Medicaid fraud or for use or for potential use in any legal, administrative, or judicial proceeding.

(c) The Attorney General shall be allowed access to all records of persons and Medicaid recipients under the program to which the director has access for the purpose of investigating whether any person may have violated this subchapter or for use or potential use in any legal, administrative, or judicial proceeding.

(d) (1) Records obtained by the director or the Attorney General pursuant to this subchapter shall be classified as confidential information and shall not be subject to outside review or release by any individual except when records are used or potentially to be used by any governmental entity in any legal, administrative, or judicial proceeding.

(2) Notwithstanding any other law to the contrary, no person shall be subject to any civil or criminal liability for providing access to records to the director, to the Attorney General, or to the prosecuting attorneys.



§ 20-77-908 - False claims jurisdiction -- Procedure.

(a) Any action under this subchapter may be brought in the circuit court of the county where the defendant, or in the case of multiple defendants, any one (1) defendant resides.

(b) A civil action under this section may not be brought more than five (5) years after the date on which the violation of this subchapter is committed.

(c) In any action brought pursuant to this subchapter, the State of Arkansas shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d) A subpoena requiring the production of documents or the attendance of a witness at an interview, trial, or hearing conducted under this section may be served by the Attorney General or any duly authorized law enforcement officer in the State of Arkansas personally, telephonically, or by registered or certified mail. In the case of service by registered or certified mail, the return shall be accompanied by the return post office receipt of delivery of the demand.



§ 20-77-909 - Injunctions against fraud.

(a) (1) Whenever it appears that any person is engaged in or intends to engage in the transfer, conversion, or destruction of assets, records, or property in an effort to avoid detection of violations of this subchapter, the Attorney General may apply to the Circuit Court of Pulaski County, or to the court in which the records or property are located, to seize and impound the property.

(2) The application for an ex parte order shall be in writing, furnish a reasonable basis for the granting of the proposed order, and demonstrate that an emergency exists which would support the granting of the motion.

(b) (1) If the order is granted, the respondent shall be notified of the order seizing and impounding his or her property immediately after the seizure, or as soon as is reasonably practicable. If, after diligent inquiry, the respondent cannot be located, notice under this subsection may be accomplished by leaving a copy of the order at his or her dwelling house or usual place of abode with some person residing therein who is at least eighteen (18) years of age, or by delivering a copy thereof to a representative at the respondent's place of business who is at least eighteen (18) years of age.

(2) If the order is granted, the respondent shall be granted a hearing no later than five (5) days after being notified of the property's seizure for the purpose of determining whether the order should be continued.

(c) The burden at all stages of the proceeding shall be upon the state to prove by a preponderance of the evidence the necessity of the order of seizure.



§ 20-77-910 - Suspension of violators.

The Director of the Department of Human Services may suspend or revoke the provider agreement between the Department of Human Services and the person in the event that the person is found guilty of violating the terms of this subchapter.



§ 20-77-911 - Persons providing information regarding Medicaid fraud -- Rewards.

(a) The court is authorized to pay a person sums, not exceeding ten percent (10%) of the aggregate penalty recovered, as it may deem just, for information the person may have provided which led to the detecting and bringing to trial and punishment persons guilty of violating the Medicaid fraud laws.

(b) Upon disposition of any civil action relating to violations of this subchapter in which a penalty is recovered, the Attorney General may petition the court on behalf of a person who may have provided information that led to the detecting and bringing to trial and punishment persons guilty of Medicaid fraud to reward the person in an amount commensurate with the quality of information determined by the court to have been provided, in accordance with the requirements of this subchapter.

(c) (1) If the Attorney General elects not to petition the court on behalf of the person, the person may petition the court on his or her own behalf.

(2) Neither the state nor any defendant within the action shall be liable for expenses that a person incurs in bringing an action under this section.

(d) Employees or fiscal agents charged with the duty of referring or investigating cases of Medicaid fraud who are employed by or who contract with any governmental entity shall not be eligible to receive a reward under this section.






Subchapter 10 - -- Donated Dental Services Program of Arkansas

§ 20-77-1001 - Creation -- Reporting requirement.

(a) The Department of Human Services shall establish the Donated Dental Services Program of Arkansas to coordinate the services of volunteer dentists and dental laboratories who will provide comprehensive dental care to needy, disabled, aged, and medically compromised individuals.

(b) The department may fulfill its obligations under this section by awarding a grant for the administration of the program.

(c) The department shall file a report with the Legislative Council on the program no later than September 1 of each year.






Subchapter 11 - -- ARKids First Program Act

§ 20-77-1101 - Title.

This subchapter shall be known and may be cited as the "ARKids First Program Act".



§ 20-77-1102 - Purpose.

The purpose and intent of this subchapter is to establish a program to provide access to appropriate health care services for eligible children in Arkansas.



§ 20-77-1103 - Definitions.

For purposes of this subchapter:

(1) "Family" means a family as defined in the Medical Services Policy Manual of the Division of County Operations of the Department of Human Services; and

(2) "Health care coverage" means health care insurance as defined by rules promulgated by the Department of Human Services for the ARKids First Program.



§ 20-77-1104 - Waiver -- Rules.

(a) As used in this section:

(1) (A) "Health care coverage" means health care insurance regulated by the State Insurance Department, including without limitation group and employer-sponsored health insurance plans.

(B) The Department of Human Services may by rule exclude other plans or coverage from the definition of health care coverage;

(2) "Parity for mental health care" means coverage for the diagnosis and mental health treatment of mental illnesses and the mental health treatment of individuals with developmental disabilities under the same terms and conditions as provided for covered benefits offered under the program for the treatment of other medical illnesses or conditions and with no differences in the program in regard to any of the following:

(A) The duration or frequency of coverage;

(B) The dollar amount of coverage; or

(C) Financial requirements; and

(3) "Program" means the ARKids First Program.

(b) The Department of Human Services shall administer the program.

(c) (1) The Department of Human Services shall not enroll any population defined in this section until the Department of Human Services has sought and obtained approval from the Centers for Medicare & Medicaid Services necessary to allow the use of matching federal funds to provide program services to that population.

(2) The Department of Human Services shall apply to the Centers for Medicare & Medicaid Services for approval to enroll the populations defined in subdivisions (d)(4)(B) and (C) of this section.

(d) The Department of Human Services shall administer and promulgate rules for the program in a manner that:

(1) Provides for the automatic assignment of medical payments due under §§ 20-77-302 and 20-77-307 as a condition of eligibility for benefits under the uninsured children's program;

(2) Defines the services to be covered under the program, including without limitation parity for outpatient mental health care;

(3) Establishes a copayment for services received in the program as determined through rules adopted by the Department of Human Services;

(4) Defines the population which may receive services provided or reimbursed through this program within the following limitations:

(A) Children eighteen (18) years of age or younger without health care coverage who are members of a family with a gross family income not exceeding two hundred fifty percent (250%) of the federal poverty guidelines;

(B) Persons nineteen (19) years of age or older but less than twenty-one (21) years of age who:

(i) Are without health care coverage;

(ii) Are members of a family with a gross family income not exceeding two hundred fifty percent (250%) of the federal poverty guidelines;

(iii) Are enrolled as full-time students in a public or private college, university, technical institute, technical college, or other institution of higher education located in the state; and

(iv) Are covered under the program under subdivision (d)(4)(A) on the day before becoming age nineteen (19); or

(C) Persons twenty-one (21) years of age or older but less than twenty-five (25) years of age who:

(i) Are without health care coverage;

(ii) Are members of a family with a gross family income not exceeding two hundred fifty percent (250%) of the federal poverty guidelines;

(iii) Are enrolled as full-time students in a public or private college, university, technical institute, technical college, or other institution of higher education located in the state; and

(iv) Are covered under the program under subdivision (d)(4)(A) of this section on the day before becoming age twenty-one (21).

(e) A person enrolled in the full Medicaid program shall not be concurrently enrolled in the program except as required by federal law.

(f) (1) Subdivisions (d)(4)(B) and (C) of this section apply only to students who enroll as students in a public or private college, university, technical institute, technical college, or other institution of higher education no less than six (6) months after graduation from high school and who maintain a continuous enrollment each consecutive semester thereafter with no periods of time in which the person is not enrolled as a student, excluding regularly scheduled summer breaks.

(2) If a person who has enrolled in the program under subsection (d)(4)(B) or (C) is not enrolled as a student as set forth in subdivision (f)(1) of this section, the person shall not be entitled to health care coverage under the program and shall not be entitled to later resume coverage following a break in eligibility.

(g) Providers of covered services shall be enrolled as Medicaid providers, and reimbursement shall be at the rates established by the program.



§ 20-77-1105 - Funding.

(a) Funding for the uninsured children's program shall be derived from funds as may be provided by the General Assembly, copayments, and any federal matching funds available to the program.

(b) It is further the intent of this subchapter that funds appropriated by the General Assembly for the purpose of funding the uninsured children's program be used where appropriate and practical to match federal funding sources to enhance the total available funding for the operation of the uninsured children's program.

(c) The ARKids First Program shall operate only if funds are available for its operation.






Subchapter 12 - -- Medicaid Program for Low-Income Disabled Working Persons

§ 20-77-1201 - Title.

This subchapter shall be known and may be cited as the "Medicaid Program for Low-Income Disabled Working Persons".



§ 20-77-1202 - Purpose.

The purpose and intent of this subchapter is to establish a new optional categorically needy Medicaid eligibility group under § 4733 of the Balanced Budget Act of 1997 to provide medical assistance to disabled working persons whose family incomes are less than two hundred fifty percent (250%) of the federal poverty guidelines.



§ 20-77-1203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) (A) "Cost sharing" means the portion of the cost of a Medicaid-covered service which must be paid at the point of service by the eligible individual.

(B) Cost sharing shall be set on a sliding scale based on income;

(2) "Eligible individual" means an individual who meets the disability assets and unearned income standards to receive supplemental security income, who would be considered to be receiving supplemental security income benefits but for his or her earned income, and whose net combined family income is less than two hundred fifty percent (250%) of the federal poverty guideline;

(3) "Family" means family as defined in the Medical Services Program Policy Manual;

(4) "Medicaid-covered service" means physician, pharmacy, and hospital services covered for other categories of the Arkansas Medicaid program; and

(5) "Premium" means a charge which must be paid by an applicant as a condition of enrolling in the low-income disabled working person category of Medicaid eligibility.



§ 20-77-1204 - Administration -- Regulation.

(a) The Department of Human Services is authorized to apply to the Health Care Financing Administration for approval to create and administer the low-income disabled working person category of Medicaid eligibility.

(b) The department shall promulgate rules for and administer the low-income disabled working person category of Medicaid eligibility in conformity with this subchapter with a state Medicaid plan amendment or waiver approved by the administration and in a manner that:

(1) Limits the population that may enroll in the low-income disabled working person category of Medicaid eligibility to eligible persons;

(2) Establishes premium and cost-sharing charges on a sliding scale based on income;

(3) Limits the services reimbursed to Medicaid-covered services furnished by providers enrolled as Medicaid providers;

(4) Limits reimbursements to the rates established by the department; and

(5) Provides for the automatic assignment of medical payments due as set out in §§ 20-77-302 and 20-77-307 as a condition of eligibility for benefits under the low-income disabled working person category of Medicaid eligibility.



§ 20-77-1205 - Funding.

(a) Funding for the low-income disabled working person category of Medicaid eligibility shall be derived from funds as may be provided by the General Assembly, premiums, cost sharing, and any federal matching funds available to the Medicaid Program for Low-Income Disabled Working Persons.

(b) It is further the intent of this subchapter that funds appropriated by the General Assembly for the purpose of funding the low-income disabled working person category of Medicaid eligibility be used where appropriate and practicable to match federal funding sources to enhance the total available funding for the operation of the program.






Subchapter 13 - -- Medical Assistance Programs Integrity Law

§ 20-77-1301 - Title.

This subchapter may be cited as the "Medical Assistance Programs Integrity Law".



§ 20-77-1302 - Legislative intent and purpose.

(a) This subchapter is enacted to combat and prevent fraud and abuse committed by some health care providers participating in the medical assistance programs and by other persons and to negate the adverse effects those activities have on fiscal and programmatic integrity. The administrative sanctions imposed pursuant to this subchapter are intended to be in addition to those provided for in the Medicaid Fraud Act, § 5-55-101 et seq., and the Medicaid Fraud False Claims Act, § 20-77-901 et seq., and any proceeding brought hereunder shall not be a bar or defense to actions brought pursuant to these or other acts.

(b) The General Assembly intends to provide the Director of the Department of Human Services with the ability, authority, and resources to pursue administrative sanctions and liquidated damages to protect the fiscal and programmatic integrity of the medical assistance programs from health care providers and other persons who engage in fraud, misrepresentation, abuse, or other ill practices, as set forth in this subchapter in order to obtain payments to which these health care providers or persons are not entitled.



§ 20-77-1303 - Definitions.

As used in this subchapter, the following terms shall have the following meanings:

(1) "Administrative adjudication" means adjudication and the adjudication process contained in the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(2) "Claim" includes any request or demand, including any and all documents or information required by federal or state law or by rule, made against medical assistance programs funds for payment. A claim may be based on costs or projected costs and includes any entry or omission in a cost report or similar document, book of account, or any other document which supports, or attempts to support, the claim. A claim may be made through electronic means if authorized by the Department of Human Services. Each claim may be treated as a separate claim or several claims may be combined to form one claim;

(3) "Department director" or "director" means the Director of the Department of Human Services;

(4) "Health care provider" means any person furnishing or claiming to furnish a good, service or supply under the medical assistance programs, any other person defined as a health care provider by federal or state law or rule, and a provider-in-fact;

(5) "Medical assistance programs" means the Medical Assistance Program, Title XIX of the Social Security Act, commonly referred to as "Medicaid", and other programs operated by and funded in the department which provide payment to persons or entities providing any good, service, or supply to a recipient;

(6) "Order" means a final order imposed pursuant to an administrative adjudication;

(7) "Payment" means the payment to a health care provider from medical assistance programs funds pursuant to a claim, or the attempt to seek payment for a claim;

(8) "Recoupment" means recovery through the reduction, in whole or in part, of payment to a health care provider;

(9) "Rule" means any rule or regulation promulgated by the department in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and any federal rule or regulation promulgated by the federal government in accordance with federal law; and

(10) "Withhold payment" means to reduce or adjust the amount, in whole or in part, to be paid to a health care provider for a pending or future claim during the time of a criminal, civil, or departmental investigation or proceeding or claims review of the health care provider.



§ 20-77-1304 - Claims review and administrative sanctions.

(a) (1) Pursuant to rules and regulations promulgated in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the Director of the Department of Human Services shall establish a process to review a claim made by a health care provider to determine whether the claim should be or should have been paid as required by federal or state law or rule.

(2) Claims review may occur prior to or after payment is made to a health care provider.

(3) The director may withhold payment to a health care provider during claims review if necessary to protect the fiscal integrity of the medical assistance programs provided that the health care provider has an opportunity for a hearing within sixty (60) days of the date payment is withheld.

(b) (1) The director may establish various types of administrative sanctions pursuant to rules and regulations promulgated in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., which may be imposed on a health care provider or other person who violates any provision of this subchapter or any other applicable federal or state law or rule related to the medical assistance programs.

(2) Administrative sanction shall include any or all of the following: recoupment, posting of bond or other security, or a combination thereof; exclusion as a health care provider; or liquidated damages.

(c) (1) The Department of Human Services shall conduct a hearing in compliance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., at the request of a person who wishes to contest an administrative sanction imposed on him or her by the director.

(2) A party aggrieved by an order may seek judicial review in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) Judicial review of the order shall be conducted in compliance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) All state rules and regulations issued on or before July 30, 1999, shall be deemed to have been issued in compliance with the authority of this section.



§ 20-77-1305 - Settlement.

The Director of the Department of Human Services may agree to settle an administrative sanction. The terms of the settlement shall be reduced to writing and signed by the parties to the agreement. The terms of the settlement shall be a public record. The settlement shall include the method and means of payment for recovery, including, but not limited to, adequate security for the full amount of the settlement.






Subchapter 14 - -- Prescription Drug Access Improvement Act

§ 20-77-1401 - Title.

This subchapter shall be known and may be cited as the "Prescription Drug Access Improvement Act".



§ 20-77-1402 - Purpose.

The purpose and intent of this subchapter is to authorize a Medicaid waiver to provide affordable prescription drugs for eligible persons age sixty-five (65) and over.



§ 20-77-1403 - Definitions.

As used in this subchapter:

(1) "Department" means the Department of Human Services;

(2) "Medicaid" means the Arkansas program of medical assistance established under Title XIX of the Social Security Act;

(3) "Prescription Drug Access Program" means the limited prescription drug benefit Medicaid waiver program established under this subchapter;

(4) "Prescription drugs" means controlled substances and legend drugs as defined in § 20-64-503; and

(5) "Waiver" means the limited prescription drug benefit Medicaid waiver authorized by this subchapter.



§ 20-77-1404 - Prescription drug benefit Medicaid waiver.

The Department of Human Services may apply to the Health Care Financing Administration for a limited prescription drug benefit Medicaid waiver for persons who:

(1) Are age sixty-five (65) or over;

(2) Have no prescription drug coverage; and

(3) Have incomes and resources at or below the income-qualified and resource-qualified Medicare beneficiary eligibility standards established by the department.



§ 20-77-1405 - Waiver application.

Any waiver application submitted by the Department of Human Services shall include provisions for the department to:

(1) (A) Establish an income eligibility standard not to exceed:

(i) Eighty per cent (80%) of the federal poverty guideline for the period July 1, 2001, through June 30, 2002;

(ii) Ninety percent (90%) of the federal poverty guideline for the period July 1, 2002, through June 30, 2003; and

(iii) One hundred percent (100%) of the federal poverty guideline after June 30, 2003.

(B) Postpone or abolish any increases to the income eligibility standards if program costs exceed projections or if adequate funding is unavailable;

(2) Require qualified residents to pay an annual enrollment fee of twenty-five dollars ($25.00) during the biennium beginning July 1, 2001;

(3) Have the authority to amend the qualified resident enrollment fee by rule beginning July 1, 2003, provided that qualified resident enrollment fee increases may not exceed fifteen percent (15%) during any state fiscal year;

(4) Establish copayments of ten dollars ($10.00) for generic drugs and twenty dollars ($20.00) for name brand drugs;

(5) Determine eligibility for limited prescription drug benefits under the waiver;

(6) Limit prescription drug benefits under the waiver to two (2) prescriptions per person per month; and

(7) Provide limited prescription drug benefits only in accordance with an approved waiver from the Health Care Financing Administration.






Subchapter 15 - -- Community-Based Health Care Access Programs

§ 20-77-1501 - Legislative findings and intent.

(a) The General Assembly finds that:

(1) The State of Arkansas currently ranks forty-sixth among the fifty (50) states for having the least healthy population;

(2) A major contributing factor to the state's low health ranking is its high percentage of uninsured persons;

(3) There is a significant gap in the state's health care safety net, especially with regard to working adults with low incomes; and

(4) New relationships are needed between the federal and state governments, local communities, health care providers, employers, and uninsured persons in this state so that health care services for the uninsured will be more accessible, more affordable, and more effective.

(b) Therefore, there is created a statutory framework for the establishment of community-based health care access programs that can serve as a bridge to connect and assist government, communities, and citizens to develop a more comprehensive and responsible health care system, one that seeks to expand access and education with regard to health services for economically disadvantaged, uninsured working adults.



§ 20-77-1502 - Definitions.

As used in this subchapter:

(1) "Community-based" means based in, located in, or primarily relating to the community of geographically contiguous political subdivisions, as determined by the board of a community-based health cooperative, that will be or is served by the community-based health care access program initiated by the cooperative;

(2) "Community-based health care access program" means a program administered by a community-based health cooperative whereby hospital, medical, health education, and other health care services may be furnished by or through provider members of a community-based health network, or combination of networks, to uninsured residents of that community who are members of the program;

(3) "Community-based health cooperative" means a nonprofit corporation organized under the laws of this state that:

(A) Undertakes to establish, maintain, and operate a community-based health care access program; and

(B) Is governed by a board:

(i) With at least eighty percent (80%) of its members residing in the community; and

(ii) Including representatives of network providers; and

(4) "Community-based health network" means a contract-based network organized by a community-based health cooperative to provide or support the delivery of health care services to members served by the community-based health care access program.



§ 20-77-1503 - Program administration -- Member agreements.

(a) A community-based health cooperative shall administer a community-based health care access program in a manner that:

(1) Defines the population that may receive subsidized services provided through the program by limiting program eligibility to adults between the ages of eighteen (18) and sixty-five (65) who:

(A) Are residing in or working in the community being served by the program;

(B) Are without health care coverage;

(C) Are not eligible for Medicare, Medicaid, or other similar government programs;

(D) Have an income not exceeding two hundred percent (200%) of the federal poverty level, as in effect January 1, 2003; and

(E) Meet any other requirements that, consistent with the purposes of this subchapter, are established by the board of directors of the community-based health cooperative;

(2) Defines the population that may receive unsubsidized services provided through the program by limiting program eligibility to adults between the ages of eighteen (18) and sixty-five (65) and their dependent children who:

(A) Are residing in or working in the community being served by the program;

(B) Are without health care coverage;

(C) Are not eligible for Medicare, Medicaid, ARKids First, or similar government programs;

(D) Have an income not exceeding three hundred percent (300%) of the federal poverty guidelines or are full-time employees of the cooperative; and

(E) Meet any other requirements that, consistent with the purposes of this subchapter, are established by the board;

(3) Provides for the automatic assignment of medical payments due the client member of the program to the cooperative as a condition of eligibility;

(4) Defines the services to be covered under the program; and

(5) Establishes copayments for services received by client members of the program.

(b) To promote the most efficient use of resources, cooperatives shall emphasize in client member agreements and provider member agreements:

(1) Disease prevention;

(2) Early diagnosis and treatment of medical problems; and

(3) Community care alternatives for individuals who would otherwise be at risk to be institutionalized.

(c) (1) A cooperative shall file with the Insurance Commissioner the program it develops.

(2) The filing with the commissioner shall be for review purposes only and shall neither require approval or disapproval by the commissioner.

(3) The information filed with the commissioner shall include an actuarial certification.

(4) For the purposes of this subsection, "actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individuals acceptable to the commissioner that the program is actuarially sound based upon the person's examination, including a review of the appropriate records and methods utilized by the cooperative in establishing premium rates for the program.



§ 20-77-1504 - Coordination with local health education center programs.

Whenever feasible, community-based health cooperatives shall participate actively with area health education center programs in developing and implementing recruitment, training, and retention programs directed at positively influencing the supply and distribution of health care professionals serving in or receiving training in rural health network areas.



§ 20-77-1505 - Donations by community-based health cooperatives.

A community-based health cooperative may make donations for the public welfare or for charitable, scientific, or educational purposes, subject to such limitations, if any, as may be contained in its articles of incorporation or any amendment to the articles of incorporation.



§ 20-77-1506 - Program report.

(a) In order to demonstrate program viability and effectiveness, a community-based health cooperative shall collect data and, upon request, make available a report to the appropriate interim committees of the Senate and House of Representatives.

(b) Data shall include:

(1) The results of client member surveys;

(2) The results of provider member surveys;

(3) The results of community-need-assessment surveys; and

(4) Other data as may be relevant to the community-based health care access program.

(c) The report shall include recommendations with regard to criteria and priorities for improvement and expansion of the program.



§ 20-77-1507 - Community-based health cooperatives' activity deemed not to be practice of medicine.

No community-based health cooperative shall be deemed to be engaged in the corporate practice of medicine.



§ 20-77-1508 - Immunity and liability.

No liability on the part of and no cause of action of any nature shall arise against any member of the board of directors of a community-based health cooperative or against an employee or agent of a cooperative for any lawful action taken by them in the performance of their administrative powers and duties under this subchapter.



§ 20-77-1509 - Community-based health cooperative deemed not to be public utility or regulated industry.

(a) (1) Community-based health cooperatives shall not be considered or regulated as any type of entity governed by Title 23 of the Arkansas Code.

(2) No program offered by a cooperative shall be subject to regulation under Title 23 of the Arkansas Code.

(b) An entity subject to regulation under Title 23 of the Arkansas Code that contracts with a cooperative to provide or to arrange for the provision of secondary or tertiary services to client members of a community-based health care access program may not be required to comply with any provision of Title 23 of the Arkansas Code that mandates the provision of certain benefits, mandates the provision of a certain level of benefits, or both, regarding client members of a program. The exemption from regulation under Title 23 of the Arkansas Code shall apply only to the entity's contracts with or services provided to the cooperative, and in all other instances, the entity is subject to the provisions of Title 23 of the Arkansas Code.






Subchapter 16 - -- Arkansas Youth Suicide Prevention Act

§ 20-77-1601 - Title.

This subchapter shall be known and may be cited as the "Arkansas Youth Suicide Prevention Act".



§ 20-77-1602 - Legislative findings.

(a) The General Assembly finds that youth suicide is a serious problem that:

(1) Takes the life of a youngster who has only begun to live; and

(2) Can be prevented with suicide intervention strategies.

(b) The General Assembly also recognizes that suicide is the third leading cause of death for young people between the ages of fifteen (15) and twenty-four (24) and the fourth leading cause of death for persons between the ages of ten (10) and fourteen (14).



§ 20-77-1603 - Purpose.

The purpose of this subchapter is to establish:

(1) A task force made up of youth students, classroom teachers, and school counselors that addresses issues related to the prevention of youth suicide in an age group that is most vulnerable to depression; and

(2) An advisory council to provide the task force with scientifically based information on youth suicide, including suicide prevention best practices programs and recommendations for the implementation of proven suicide prevention programs for young people in the State of Arkansas.



§ 20-77-1604 - Arkansas Youth Suicide Prevention Task Force -- Creation.

(a) There is established the Arkansas Youth Suicide Prevention Task Force.

(b) The task force shall consist of seventeen (17) members as follows:

(1) (A) The Governor shall appoint eight (8) members:

(i) Two (2) students who are in grades seven (7) or eight (8) at the time of appointment;

(ii) Two (2) students who are in grades nine through twelve (9-12) at the time of appointment; and

(iii) Four (4) students who attend an institution of higher education in the state.

(B) Each student appointed under subdivision (b)(1)(A) of this section shall reside in and represent a different University of Arkansas for Medical Sciences health education center region;

(2) The Governor shall appoint two (2) members who are classroom teachers;

(3) The Governor shall appoint two (2) members who are school counselors;

(4) The President Pro Tempore of the Senate shall appoint two (2) members who represent the state at large:

(A) One (1) student who is in grades nine through twelve (9-12) at the time of appointment; and

(B) One (1) student who attends an institution of higher education in the state; and

(5) The Speaker of the House of Representatives shall appoint two (2) members who represent the state at large:

(A) One (1) student who is in grades nine through twelve (9-12) at the time of appointment;

(B) One (1) student who attends an institution of higher education in the state; and

(6) The Attorney General or the Attorney General's designee.

(c) (1) (A) The Governor shall select student members from a list of interested students submitted to the Department of Education. Each student on the list shall have been recommended by the superintendent of the school district in which the student attends school, by the governing body of the charter school or private school at which the student attends school, or by the president of the institution of higher education at which the student is enrolled.

(B) The Governor shall select student members to represent each of the following health education center regions:

(i) Central;

(ii) South central;

(iii) North central;

(iv) Northeast;

(v) Northwest;

(vi) Southwest;

(vii) South; and

(viii) Delta.

(C) Student members shall be at least thirteen (13) years of age but less than twenty-two (22) years of age when appointed.

(2) The Governor shall select the classroom teacher members from a list of interested teachers who are recommended by the Arkansas Education Association.

(3) The Governor shall select the school counselor members from a list of interested school counselors who are recommended by the Arkansas Counseling Association.

(4) All members shall be residents of the State of Arkansas at the time of appointment and throughout their terms.

(d) (1) In 2005, eight (8) members shall be appointed by the Governor to serve as follows:

(A) Two (2) for terms to expire June 30, 2006;

(B) Two (2) for terms to expire June 30, 2007;

(C) Two (2) for terms to expire June 30, 2008; and

(D) Two (2) for terms to expire June 30, 2009.

(2) In 2005, two (2) members shall be appointed by the Speaker of the House of Representatives to serve as follows:

(A) One (1) for a term to expire June 30, 2006; and

(B) One (1) for a term to expire June 30, 2007.

(3) In 2005, two (2) members shall be appointed by the President Pro Tempore of the Senate to serve as follows:

(A) One (1) for a term to expire June 30, 2008; and

(B) One (1) for a term to expire June 30, 2009.

(4) Subsequent appointments are for terms of two (2) years.

(e) (1) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled by appointment by the official who made the appointment.

(2) The new appointee shall serve for the remainder of the unexpired term.



§ 20-77-1605 - Task force -- Mission.

The Arkansas Youth Suicide Prevention Task Force shall:

(1) Assist in increasing the awareness of youth suicide among school personnel and community leaders;

(2) Enhance the school climate and relationships among teachers, counselors, and students to encourage everyone to recognize the signs of suicidal tendencies and other facts about youth suicide;

(3) Encourage the development and implementation of school-based youth suicide prevention programs and pilot projects;

(4) Utilize community resources in the development and implementation of youth suicide prevention programs through cooperative efforts;

(5) Increase the awareness of students of the relationship between drug and alcohol use and youth suicide;

(6) Advocate programs to collect data on youth suicide attempts; and

(7) Develop a program of suicide prevention for distribution to the schools of the State of Arkansas.



§ 20-77-1606 - Task force -- Meetings.

(a) (1) The Arkansas Youth Suicide Prevention Task Force shall hold a meeting at least one (1) time during each quarter of the calendar year.

(2) The Commissioner of Education shall call the first meeting of the task force no later than thirty (30) days after all of the members are appointed to the task force.

(b) (1) At the first meeting, the task force shall determine by majority vote who shall serve as chair, vice chair, and secretary.

(2) (A) The task force shall elect officers annually at the first meeting of the task force in each calendar year.

(B) Officers shall serve one-year terms.

(c) A quorum shall consist of not fewer than nine (9) members. An affirmative vote of a quorum is necessary for the disposition of business.

(d) At the end of each calendar year, the task force shall submit a report to the commissioner.

(e) (1) The Department of Education shall provide staff and office space to the task force.

(2) The office space shall be in Little Rock, Arkansas.

(f) (1) Members shall receive no pay for services with respect to attendance at each meeting.

(2) However, if funds are appropriated for the purpose, members are entitled to expense reimbursement under § 25-16-902 for each day that the task force meets.



§ 20-77-1607 - Advisory Council to the Arkansas Youth Suicide Prevention Task Force -- Creation.

(a) To assist the Arkansas Youth Suicide Prevention Task Force, there is established the Advisory Council to the Arkansas Youth Suicide Prevention Task Force.

(b) The advisory council shall consist of the following members:

(1) The Chair of the Department of Psychiatry of the University of Arkansas for Medical Sciences shall appoint two (2) members, one (1) of whom shall be designated as the chair of the advisory council;

(2) The Director of the Division of Behavioral Health of the Department of Human Services shall appoint one (1) member from the Division of Behavioral Health;

(3) The Dean of the Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences shall appoint one (1) member from the Department of Health Behavior and Health Education of the University of Arkansas for Medical Sciences;

(4) The Commissioner of Education shall appoint (1) member;

(5) The Chair of the Department of Psychiatry of the University of Arkansas for Medical Sciences shall appoint one (1) member from a list of three (3) persons submitted by the Arkansas office of the National Alliance for the Mentally Ill;

(6) The Chair of the Department of Psychiatry of the University of Arkansas for Medical Sciences shall appoint one (1) member from a list of three (3) persons submitted by the Board of Directors of Arkansans for Drug Free Youth; and

(7) The chair of the advisory council shall appoint one (1) interested parent from a list of interested parents who respond to a newspaper notice placed by the Department of Psychiatry of the University of Arkansas for Medical Sciences within thirty (30) days of August 12, 2005.

(c) Each member of the advisory council shall serve for a term of two (2) years.

(d) (1) If a vacancy occurs in an appointed position for any reason, the vacancy shall be filled by appointment by the official who made the appointment.

(2) The new appointee shall serve for the remainder of the unexpired term.

(e) (1) The advisory council shall meet at the times and places that the chair deems necessary, but no meetings shall be held outside the State of Arkansas.

(2) (A) Five (5) of the members of the advisory council shall constitute a quorum for the purpose of transacting business.

(B) All actions of the advisory council shall be by a quorum.

(f) (1) Members shall receive no pay for services with respect to attendance at each meeting.

(2) However, if funds are appropriated for the purpose, members are entitled to expense reimbursement under § 25-16-902 for each day that the advisory council meets.



§ 20-77-1608 - Advisory council -- Mission.

The Advisory Council to the Arkansas Youth Suicide Prevention Task Force shall:

(1) Serve as a liaison between the Arkansas Youth Suicide Prevention Task Force and the scientific and treatment community to ensure that task force activities are firmly based in effective and safe suicide prevention activities;

(2) Research and make recommendations to the task force, the House Interim Committee on Public Health, Welfare, and Labor, the Senate Interim Committee on Public Health, Welfare, and Labor, and the General Assembly regarding successful youth suicide prevention programs used in other states;

(3) Develop a plan for a model youth suicide prevention program that can be implemented throughout the state with site-specific recommendations and recommend a timeline for the implementation of the model program;

(4) (A) If funds are appropriated for the purpose, host a conference with national experts in the field of youth suicide prevention.

(B) The Department of Psychiatry of the University of Arkansas for Medical Sciences shall coordinate the conference in conjunction with the task force.

(C) Invitees to the conference shall include students in grades seven through twelve (7-12), college students, teachers, professors, staff, and administrators of public schools, private schools, and institutions of higher education, mental health professionals, legislators, and other interested persons;

(5) Monitor and disburse appropriations for the task force, the advisory council, and related activities;

(6) Apply for, receive, and disburse grants related to youth suicide prevention and research as the advisory council deems appropriate; and

(7) Participate in the quarterly meetings of the task force.






Subchapter 17 - -- Medicaid Fairness Act

§ 20-77-1701 - Legislative findings and intent.

(a) The General Assembly finds that:

(1) Health care providers who serve Medicaid recipients are an indispensable and vital link in serving this state's needy citizens; and

(2) The Department of Human Services already has in place various provisions to:

(A) Ensure the protection and respect for the rights of Medicaid recipients; and

(B) Sanction errant Medicaid providers when necessary.

(b) The General Assembly intends this subchapter to ensure that the department and its outside contractors treat providers with fairness and due process.



§ 20-77-1702 - Definitions.

As used in this subchapter:

(1) "Abuse" means a pattern of provider conduct that is inconsistent with sound fiscal, business, or medical practices and that results in:

(A) An unnecessary cost to the Medicaid program; or

(B) Reimbursement for services that are not medically necessary or that fail to meet professionally recognized standards for health care;

(2) "Adverse decision" means any decision by the Department of Human Services or its reviewers or contractors that adversely affects a Medicaid provider or recipient in regard to receipt of and payment for Medicaid claims and services, including, but not limited to, decisions as to:

(A) Appropriate level of care or coding;

(B) Medical necessity;

(C) Prior authorization;

(D) Concurrent reviews;

(E) Retrospective reviews;

(F) Least restrictive setting;

(G) Desk audits;

(H) Field audits and onsite audits; and

(I) Inspections;

(3) "Appeal" means an appeal under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(4) "Claim" means a request for payment of services or for prior, concurrent, or retrospective authorization to provide services;

(5) "Concurrent review" or "concurrent authorization" means a review to determine whether a specified recipient currently receiving specific services may continue to receive services;

(6) "Denial" means denial or partial denial of a claim;

(7) "Department" means:

(A) The Department of Human Services;

(B) All the divisions and programs of the department, including the state Medicaid program; and

(C) All the department's contractors, fiscal agents, and other designees and agents;

(8) "Final determination" means a Medicaid overpayment determination:

(A) For which all provider appeals have been exhausted; or

(B) That cannot be appealed or appealed further by the provider because the time to file an appeal has passed;

(9) "Fraud" means an intentional representation that is untrue or made in disregard of its truthfulness for the purpose of inducing reliance in order to obtain or retain anything of value under the Medicaid program;

(10) "Level of care" means:

(A) The level of licensure or certification of the caregiver that is required to provide medically necessary services, for example, a physician or a registered nurse; and

(B) As applicable to the adverse decision:

(i) With respect to medical assistance reimbursed by procedure code or unit of service, the quantity of each medically necessary procedure or unit;

(ii) With respect to durable medical equipment, the type of equipment required and the duration of equipment use;

(iii) With respect to all other medical assistance, the:

(a) Intensity of service, for example, whether intensive care unit hospital services were required;

(b) Duration of service, for example, the number of days of a hospital stay; or

(c) Setting in which the service is delivered, for example, inpatient or outpatient;

(11) "Medicaid" means the medical assistance program under Title XIX of the Social Security Act that is operated by the department, including contractors, fiscal agents, and all other designees and agents;

(12) "Person" means any individual, company, firm, organization, association, corporation, or other legal entity;

(13) "Primary care physician" means a physician whom the department has designated as responsible for the referral or management, or both, of a Medicaid recipient's health care;

(14) "Prior authorization" means the approval by the state Medicaid program for specified services for a specified Medicaid recipient before the requested services may be performed and before payment will be made by the state Medicaid program;

(15) "Provider" means a person enrolled to provide health or medical care services or goods authorized under the state Medicaid program;

(16) "Recoupment" means any action or attempt by the department to recover or collect Medicaid payments already made to a provider with respect to a claim by:

(A) Reducing other payments currently owed to the provider;

(B) Withholding or setting off the amount against current or future payments to the provider;

(C) Demanding payment back from a provider for a claim already paid; or

(D) Reducing or affecting in any other manner the future claim payments to the provider;

(17) "Retrospective review" means the review of services or practice patterns after payment, including, but not limited to:

(A) Utilization reviews;

(B) Medical necessity reviews;

(C) Professional reviews;

(D) Field audits and onsite audits; and

(E) Desk audits;

(18) "Reviewer" means any person, including, but not limited to, reviewers, auditors, inspectors, and surveyors, who in reviewing a provider or a provider's provision of medical assistance, reviews without limitation:

(A) Quality;

(B) Quantity;

(C) Utilization;

(D) Practice patterns;

(E) Medical necessity; and

(F) Compliance with Medicaid laws, regulations, and rules; and

(19) (A) "Technical deficiency" means an error or omission in documentation by a provider that does not affect direct patient care of the recipient.

(B) "Technical deficiency" does not include:

(i) Lack of medical necessity according to professionally recognized local standards of care;

(ii) Failure to provide care of a quality that meets professionally recognized local standards of care;

(iii) Failure to obtain prior or concurrent authorization if required by regulation;

(iv) Fraud;

(v) Abuse;

(vi) A pattern of noncompliance; or

(vii) A gross and flagrant violation.



§ 20-77-1703 - Technical deficiencies.

(a) (1) The Department of Human Services shall not use a technical deficiency as grounds for recoupment unless identifying the technical deficiency as an overpayment is mandated by a specific federal statute or regulation or the state is required to repay the funds to the Centers for Medicare & Medicaid Services, or both.

(2) When recoupment is permitted, the department shall not recoup until there is a final determination identifying the funds to be recouped as overpayments.

(b) (1) The department shall recognize that an error or omission is a technical deficiency if:

(A) The error or omission meets the definition of "technical deficiency" in § 20-77-1702;

(B) The error or omission involved a covered service; and

(C) The provider can substantiate through other documentation that the medical assistance was provided.

(2) Documentation shall be:

(A) In accord with generally accepted health care practices; and

(B) Contemporaneously created.

(c) This section does not preclude a corrective action plan or other nonmonetary measure in response to technical deficiencies.

(d) (1) If a provider fails to comply with a corrective action plan for a pattern of technical deficiencies, then appropriate monetary penalties may be imposed if permitted by law.

(2) However, the department first must be clear as to what the technical deficiencies are by providing clear communication in writing or a promulgated rule when required.



§ 20-77-1704 - Provider administrative appeals allowed.

(a) The General Assembly finds it necessary to:

(1) Clarify its intent that providers have the right to administrative appeals; and

(2) Emphasize that this right of appeal is to be liberally construed and not limited through technical or procedural arguments by the Department of Human Services.

(b) (1) In response to an adverse decision, a provider may appeal on behalf of the recipient or on its own behalf, or both, under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., regardless of whether the provider is an individual or a corporation.

(2) The provider may appear:

(A) In person or through a corporate representative; or

(B) With prior notice to the department, through legal counsel.

(3) (A) A Medicaid recipient may attend any hearing related to his or her care, but the department may not make his or her participation a requirement for provider appeals.

(B) The department may compel the recipient's presence via subpoena, but failure of the recipient to appear shall not preclude the provider appeal.

(c) A provider does not have standing to appeal a nonpayment decision if the provider has not furnished any service for which payment has been denied.

(d) Providers, like Medicaid recipients, have standing to appeal to circuit court unfavorable administrative decisions under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) If an administrative appeal is filed by both provider and recipient concerning the same subject matter, then the department may consolidate the appeals.

(f) This subchapter shall apply to all pending and subsequent appeals that have not been finally resolved at the administrative or judicial level as of April 5, 2005.



§ 20-77-1705 - Explanations for adverse decisions required.

Each denial or other deficiency that the Department of Human Services makes against a Medicaid provider shall be prepared in writing and shall specify:

(1) The nature of the adverse decision;

(2) The statutory provision or specific rule alleged to have been violated; and

(3) The facts and grounds that form the basis for the adverse decision.



§ 20-77-1706 - Reimbursement at an alternate level instead of complete denial.

(a) (1) (A) Subject to § 20-77-1707 for retrospective reviews, if the Department of Human Services has sufficient documentation to determine that some level of care other than the level that was claimed is medically necessary, then the department may recoup.

(B) However, the provider shall be entitled to file a second claim at the level that was medically necessary according to the department's explanation for recoupment.

(C) Alternatively, the department may recoup the difference between the amount previously paid and the amount that would be payable for the care deemed to be medically necessary.

(2) (A) If the department does not have sufficient documentation to determine the level of care that was medically necessary, the department shall not recoup at that time, but shall request from the provider additional documentation the department needs to determine the level of care that was medically necessary.

(B) After receiving documentation requested under subdivision (b)(2)(A) of this section, the department shall review the documentation and determine whether to proceed with a recoupment and notice, subject to § 20-77-1707.

(3) (A) No physician referral shall be required as a condition of payment for care that is determined to be medically necessary upon a review conducted under this section.

(B) A requirement for a referral from a primary care physician shall not be imposed retroactively.

(4) (A) The recoupment notice from the department under subdivisions (a)(1) and (2) of this section shall explain the reason for the recoupment under § 20-77-1705 and shall include one (1) of the following statements:

(i) "In the reviewer's professional judgment, the documentation submitted establishes that the following care, treatment, or evaluation was medically necessary: _______"; or

(ii) "In the reviewer's professional judgment, the documentation submitted does not establish that any care, service, or evaluation was medically necessary".

(B) For purposes of this subdivision (a)(4), "care" may include referrals to health care professionals.

(5) A provider's decision to file a second claim at the level of care approved by the reviewer or the department's decision to recoup rather than requiring a second claim does not waive the provider's or recipient's right to appeal the denial of the original claim if the provider disagrees with the department's determination.

(b) (1) For concurrent or prior authorization, if the department has sufficient documentation to establish that some level of care other than the requested level is medically necessary, the department shall approve the request at the other level of care with proper notice.

(2) (A) If the department does not have sufficient documentation to determine the level of care that is medically necessary, the department shall not deny the claim at that time but shall request from the provider the additional documentation the department needs to determine the level of care that is medically necessary.

(B) The department shall then:

(i) Review the request; and

(ii) If the department denies the request, explain the reason for the denial in accordance with subdivision (b)(4) of this section.

(3) (A) No physician referral shall be required as a condition of payment for care that is determined to be medically necessary upon a review conducted under this section.

(B) A requirement for a referral from a primary care physician shall not be imposed retroactively.

(4) (A) The denial notice from the department under subdivisions (b)(1) and (2) of this section shall explain the reason for the denial as required by § 20-77-1705 and shall include one (1) of the following statements:

(i) "In the reviewer's professional judgment, the documentation submitted establishes that the following care, treatment, or evaluation was medically necessary: _______"; or

(ii) "In the reviewer's professional judgment, the documentation submitted does not establish that any care, service, or evaluation was medically necessary".

(B) For purposes of this subdivision (b)(4), "care" may include referrals to health care professionals.

(5) The department's decision to approve a request at another level of care under this subsection does not remove the provider's or recipient's right to appeal the denial of the original claim if the provider disagrees with the department's determination.

(c) (1) Subsections (a) and (b) of this section apply only:

(A) In the absence of fraud or abuse; and

(B) If the care is furnished by a provider legally qualified and authorized to deliver the care.

(2) Nothing prevents the department from reviewing the claim for reasons unrelated to level of care and taking action that may be warranted by the review, subject to other provisions of law.



§ 20-77-1707 - Prior authorizations -- Retrospective reviews.

The Department of Human Services may not retrospectively recoup or deny a claim from a provider if the department previously authorized the Medicaid care, unless:

(1) The retrospective review establishes that:

(A) The previous authorization was based upon misrepresentation by act or omission; and

(B) If the facts had been known, the specific level of care would not have been authorized; or

(2) (A) The previous authorization was based upon conditions that later changed, thereby rendering the Medicaid care medically unnecessary.

(B) Recoupments based upon lack of medical necessity shall not include payments for any Medicaid care that was delivered before the change of circumstances that rendered the care medically unnecessary.



§ 20-77-1708 - Medical necessity.

There is a presumption in favor of the medical judgment of the performing or prescribing physician in determining medical necessity of treatment.



§ 20-77-1709 - Promulgation before enforcement.

(a) The Department of Human Services may not use state policies, guidelines, manuals, or other such criteria in enforcement actions against providers unless the criteria have been promulgated.

(b) Nothing in this section requires or authorizes the department to attempt to promulgate standards of care that practitioners use in determining medical necessity or rendering medical decisions, diagnoses, or treatment.

(c) Medicaid contractors may not use a different provider manual than the Medicaid Provider Manual promulgated for each service category.



§ 20-77-1710 - Delivery of files.

(a) If the Department of Human Services makes an adverse decision in a Medicaid case and a provider then lodges an administrative appeal, the department shall deliver to the provider well in advance of the appeal its file on the matter so that the provider will have time to prepare for the appeal.

(b) The file shall include the records of any utilization review contractor or other agent, subject to any other federal or state law regarding confidentiality restrictions.



§ 20-77-1711 - Copies of records to be supplied to department -- Exception.

(a) Except as provided in subsection (b) of this section, providers must supply records to the Department of Human Services at their own cost.

(b) If the provider has supplied records to the department and the provider identifies to whom the records were supplied, the provider is not required to provide a second copy of the records at its own cost.



§ 20-77-1712 - Notices.

When the Department of Human Services sends letters or other forms of notice with deadlines to providers or recipients, the deadline shall not begin to run before the next business day following the date of the postmark on the envelope, the facsimile transmission confirmation sheet, or the electronic record confirmation, unless otherwise required by federal statute or regulation.



§ 20-77-1713 - Deadlines.

(a) The Department of Human Services may not issue a claim denial or demand for recoupment to providers for missing a deadline if the department or its contractor contributed to the delay or the delay was reasonable under the circumstances, including, but not limited to:

(1) Intervening weekends or holidays;

(2) Lack of cooperation by third parties;

(3) Natural disasters; or

(4) Other extenuating circumstances.

(b) This section is subject to good faith on the part of the provider.



§ 20-77-1714 - Hospital claims.

(a) When more than one (1) hospital provides services to a recipient and the amount of claims exceeds the recipient's benefit limit, then the hospitals are entitled to reimbursement based on the earliest date of service.

(b) If the claims have been paid by Medicaid contrary to this provision and voluntary coordination among the hospitals involved does not resolve the matter, then the hospitals shall resort to mediation or arbitration at the hospitals' expense.



§ 20-77-1715 - Federal law.

If any provision of this subchapter is found to conflict with current federal law, including promulgated federal regulations, the federal law shall override that provision.



§ 20-77-1716 - Promulgation of rules.

The Department of Human Services may promulgate rules to implement this subchapter.






Subchapter 18 - -- Arkansas Long-Term Care Partnership Program

§ 20-77-1801 - Findings.

The General Assembly finds that in order to alleviate the financial burden on the state's Medicaid program, the state must encourage better access to and utilization of affordable long-term care insurance that will pay for some or all of the cost of long-term care services.



§ 20-77-1802 - Definitions.

As used in this subchapter:

(1) "Long-term care facility" means a facility required to be licensed under § 20-10-224;

(2) "Long-term care insurance" means the same as in § 23-97-304; and

(3) "Long-term care services" means the following necessary services that originate in a setting other than an acute care hospital and that are provided to individuals whose functional capacities are chronically impaired:

(A) Physician's services;

(B) Nursing services;

(C) Diagnostic services;

(D) Therapeutic services including physical therapy, speech therapy, and occupational therapy;

(E) Rehabilitative services;

(F) Maintenance services;

(G) Personal care services individually designed to assist with an individual's physical dependency needs related to bathing, bladder and bowel requirements, dressing, eating, personal hygiene, medications, mobility, incidental housekeeping, laundry, and shopping for personal maintenance items;

(H) Transportation services;

(I) Day care services;

(J) Respite care services; and

(K) Services provided by chiropractors, podiatrists, and optometrists.



§ 20-77-1803 - Arkansas Long-Term Care Partnership Program -- Created.

(a) The Arkansas Long-Term Care Partnership Program is created within the Department of Human Services.

(b) The Department of Human Services in cooperation with the Insurance Commissioner shall submit applications to the United States Department of Health and Human Services necessary to obtain approval to:

(1) Establish a process for precertification of long-term care insurance policies that meets all the requirements of the program;

(2) Establish minimum requirements that long-term care insurance policies shall meet in order to qualify for precertification, including without limitation:

(A) A conspicuous provision alerting consumers to the availability of consumer information and public education provided by the Department of Human Services;

(B) A guarantee that each insured has an option to cover home and community-based services in addition to nursing facility care;

(C) Inflation protection;

(D) Periodic reporting to include explanations of benefits and a record of insurance payments that count toward Medicaid resource exclusion; and

(E) Reports to the program as the Department of Human Services may require;

(3) Include provisions for reciprocal agreements with other states to extend the Medicaid eligibility protections in subdivision (b)(4) of this section to purchasers of long-term care policies in those states, if at the time the long-term care policies were issued, the policies qualified for precertification in this state;

(4) Include provisions that Medicaid eligibility determinations in the long-term care or related waiver categories for individuals who are the beneficiaries of precertified long-term care insurance policies shall include a resource disregard of one dollar ($1.00) for every dollar of long-term care insurance benefits paid under the individual's prequalified long-term care insurance policy for long-term care services; and

(5) Include an outreach program to educate consumers about the need for long-term care, the availability of long-term care insurance, and the asset protections available under this subsection.



§ 20-77-1804 - Applicability.

This subchapter does not supersede the obligations under the Long-Term Care Insurance Act of 2005, § 23-97-301 et seq.



§ 20-77-1805 - Continuity of asset protection.

If this subchapter is repealed, any Medicaid asset protection afforded under § 20-77-1803 shall remain effective for the life of the individual receiving long-term care services under this subchapter.






Subchapter 19 - -- Assessment Fee on Hospitals to Improve Health Care Access

§ 20-77-1901 - Definitions.

As used in this subchapter:

(1) "Division" means the Division of Medical Services of the Department of Human Services;

(2) "Hospital" means a health care facility licensed as a hospital by the Division of Health Facility Services of the Department of Health under § 20-9-213;

(3) "Medicare Cost Report" means CMS-2552-96, the Cost Report for Electronic Filing of Hospitals, as it existed on January 1, 2009;

(4) "Net patient revenue" means the amount calculated in accordance with generally accepted accounting principles for hospitals that is reported on Worksheet G-3, Column 1, Line 3, of the Medicare Cost Report adjusted to exclude nonhospital revenue;

(5) (A) "Nonstate government-owned hospital" means a hospital that is owned and operated by an agency or a unit of a county or municipal government, including without limitation a hospital owned and operated by:

(i) A county under § 14-263-101 et seq.; or

(ii) A city under § 14-264-101 et seq.

(B) "Nonstate government-owned hospital" does not include a hospital that is owned by an agency or unit of county or municipal government but is contracted or leased to an individual, firm, or corporation that is not a government entity;

(6) "Privately operated hospital" means a licensed hospital in Arkansas other than:

(A) Any hospital that is owned and operated by the federal government;

(B) Any hospital that is an agency or a unit of state government, including without limitation a hospital owned by a state agency or a state university; and

(C) Any nonstate government-owned hospital;

(7) "Specialty hospital" means an acute care general hospital that:

(A) Limits services primarily to children and qualifies as exempt from the Medicare prospective payment system regulation; or

(B) Is primarily or exclusively engaged in the care and treatment of patients with cardiac conditions;

(8) "State plan amendment" means a change or update to the state Medicaid plan;

(9) "Upper payment limit" means the maximum ceiling imposed by federal regulation on privately owned hospital Medicaid reimbursement for inpatient services under 42 C.F.R § 447.272 and outpatient services under 42 C.F.R § 447.321; and

(10) (A) "Upper payment limit gap" means the difference between the upper payment limit and Medicaid payments not financed using hospital assessments made to all privately operated hospitals.

(B) The upper payment limit gap shall be calculated separately for hospital inpatient and outpatient services.

(C) Medicaid disproportionate share payments shall be excluded from the calculation of the upper payment limit gap.



§ 20-77-1902 - Assessment.

(a) (1) An assessment is imposed on each hospital except those exempted under § 20-77-1905 for each state fiscal year in an amount calculated as a percentage of each hospital's net patient revenue.

(2) The assessment rate shall be determined annually based upon the percentage of net patient revenue needed to generate an amount up to the nonfederal portion of the upper payment limit gap plus the annual fee to be paid to Medicaid under § 20-77-1904(f)(1)(C), but in no case at a rate that would cause the assessment proceeds to exceed the indirect guarantee threshold set forth in 42 CFR § 433.68(f)(3)(i).

(b) (1) (A) Except as set forth in subdivision (b)(1)(B) or (b)(1)(C), for state fiscal year 2010, net patient revenue shall be determined using the data from each hospital's fiscal year 2007 Medicare Cost Report contained in the Centers for Medicare & Medicaid Services' Healthcare Cost Report Information System file dated June 30, 2008.

(B) If a hospital's fiscal year 2007 Medicare Cost Report is not contained in the Centers for Medicare & Medicaid Services' Healthcare Cost Report Information System file dated June 30, 2008, the hospital shall submit a copy of the hospital's 2007 Medicare Cost Report to the Division of Medical Services of the Department of Human Services in order to allow the division to determine the hospital's net patient revenue for state fiscal year 2010.

(C) If a hospital commenced operations after the due date for a 2007 Medicare Cost Report, the hospital shall submit its 2008 Medicare Cost Report to the division in order to allow the division to determine the hospital's net patient revenue for state fiscal year 2010.

(2) For each subsequent state fiscal year, net patient revenue shall be calculated using the data from each hospital's most recent audited Medicare Cost Report available at the time of the calculation.

(c) This subchapter does not authorize a unit of county or local government to license for revenue or impose a tax or assessment upon hospitals or a tax or assessment measured by the income or earnings of a hospital.



§ 20-77-1903 - Program administration.

(a) The Director of the Division of Medical Services of the Department of Human Services shall administer the assessment program created in this subchapter.

(b) (1) The Division of Medical Services of the Department of Human Services shall adopt rules to implement this subchapter.

(2) Unless otherwise provided in this subchapter, the rules adopted under subdivision (b)(1) of this section shall not grant any exceptions to or exemptions from the hospital assessment imposed under § 20-77-1902.

(3) The rules adopted under subdivision (b)(1) of this section shall include any necessary forms for:

(A) Proper imposition and collection of the assessment imposed under § 20-77-1902;

(B) Enforcement of this subchapter, including without limitation letters of caution or sanctions; and

(C) Reporting of net patient revenue.

(c) To the extent practicable, the division shall administer and enforce this subchapter and collect the assessments, interest, and penalty assessments imposed under this subchapter using procedures generally employed in the administration of the division's other powers, duties, and functions.



§ 20-77-1904 - Hospital Assessment Account.

(a) (1) There is created within the Arkansas Medicaid Program Trust Fund, § 19-5-985, a designated account known as the Hospital Assessment Account.

(2) The hospital assessments imposed under § 20-77-1902 shall be deposited into the Hospital Assessment Account.

(b) Moneys in the Hospital Assessment Account shall consist of:

(1) All moneys collected or received by the Division of Medical Services of the Department of Human Services from hospital assessments imposed under § 20-77-1902;

(2) Any interest or penalties levied in conjunction with the administration of this subchapter; and

(3) Any appropriations, transfers, donations, gifts, or moneys from other sources, as applicable.

(c) The Hospital Assessment Account shall be separate and distinct from the general fund and shall be supplementary to the Arkansas Medicaid Program Trust Fund.

(d) Moneys in the Hospital Assessment Account shall not be used to replace other general revenues appropriated and funded by the General Assembly or other revenues used to support Medicaid.

(e) The Hospital Assessment Account shall be exempt from budgetary cuts, reductions, or eliminations caused by a deficiency of general revenues.

(f) (1) Except as necessary to reimburse any funds borrowed to supplement funds in the Hospital Assessment Account, the moneys in the Hospital Assessment Account shall be used only as follows:

(A) To make inpatient and outpatient hospital access payments under § 20-77-1908;

(B) To reimburse moneys collected by the division from hospitals through error or mistake or under this subchapter; or

(C) To pay an annual fee to the division in the amount of three and three-quarters percent (3.75%) of the assessments collected from hospitals under § 20-77-1902 each state fiscal year.

(2) (A) The Hospital Assessment Account shall retain account balances remaining each fiscal year.

(B) At the end of each fiscal year, any positive balance remaining in the Hospital Assessment Account shall be factored into the calculation of the new assessment rate by reducing the amount of hospital assessment funds that must be generated during the subsequent fiscal year.

(3) A hospital shall not be guaranteed that its inpatient and outpatient hospital access payments will equal or exceed the amount of its hospital assessment.



§ 20-77-1905 - Exemptions.

(a) The following hospitals shall be exempt from the assessment imposed under § 20-77-1902 unless the exemption is adjudged to be unconstitutional or otherwise determined to be invalid:

(1) Hospitals that are not privately operated hospitals;

(2) Hospitals licensed by the Department of Health as rehabilitation hospitals; and

(3) Specialty hospitals.

(b) If an exemption under subdivision (a) of this section is adjudged to be unconstitutional or otherwise determined to be invalid, the applicable hospitals shall pay the assessment imposed under § 20-77-1902.



§ 20-77-1906 - Quarterly notice and collection.

(a) (1) The annual assessment imposed under § 20-77-1902 shall be due and payable on a quarterly basis.

(2) However, an installment payment of an assessment imposed by § 20-77-1902 shall not be due and payable until:

(A) The Division of Medical Services of the Department of Human Services issues the written notice required by § 20-77-1907(a) stating that the payment methodologies to hospitals required under § 20-77-1908 have been approved by the Centers for Medicare & Medicaid Services and the waiver under 42 C.F.R. § 433.68 for the assessment imposed by § 20-77-1902, if necessary, has been granted by the Centers for Medicare & Medicaid Services;

(B) The thirty-day verification period required by § 20-77-1907(b) has expired; and

(C) The division has made all quarterly installments of inpatient and outpatient hospital access payments that were otherwise due under § 20-77-1908 consistent with the effective date of the approved state plan amendment and waiver.

(3) After the initial installment has been paid under this section, each subsequent quarterly installment payment of an assessment imposed by § 20-77-1902 shall be due and payable within ten (10) business days after the hospital has received its inpatient and outpatient hospital access payments due under § 20-77-1908 for the applicable quarter.

(b) The payment by the hospital of the assessment created in this subchapter shall be reported as an allowable cost for Medicaid reimbursement purposes.

(c) (1) If a hospital fails to timely pay the full amount of a quarterly assessment, the division shall add to the assessment:

(A) A penalty assessment equal to five percent (5%) of the quarterly amount not paid on or before the due date; and

(B) On the last day of each quarter after the due date until the assessed amount and the penalty imposed under subdivision (c)(1)(A) of this section are paid in full, an additional five percent (5%) penalty assessment on any unpaid quarterly and unpaid penalty assessment amounts.

(2) Payments shall be credited first to unpaid quarterly amounts, rather than to penalty or interest amounts, beginning with the most delinquent installment.

(3) If the division is unable to recoup from Medicaid payments the full amount of any unpaid assessment or penalty assessment, or both, the division may file suit in a court of competent jurisdiction to collect up to double the amount due, the division's costs related to the suit and reasonable attorney's fees.



§ 20-77-1907 - Notice of assessment.

(a) (1) The Division of Medical Services of the Department of Human Services shall send a notice of assessment to each hospital informing the hospital of the assessment rate, the hospital's net patient revenue calculation, and the estimated assessment amount owed by the hospital for the applicable fiscal year.

(2) Except as set forth in subdivision (a)(3) of this section, annual notices of assessment shall be sent at least forty-five (45) days before the due date for the first quarterly assessment payment of each fiscal year.

(3) The first notice of assessment shall be sent within forty-five (45) days after receipt by the division of notification from the Centers for Medicare & Medicaid Services that the payments required under § 20-77-1908 and, if necessary, the waiver granted under 42 C.F.R. § 433.68 have been approved.

(b) The hospital shall have thirty (30) days from the date of its receipt of a notice of assessment to review and verify the assessment rate, the hospital's net patient revenue calculation, and the estimated assessment amount.

(c) (1) If a hospital provider operates, conducts, or maintains more than one (1) hospital in the state, the hospital provider shall pay the assessment for each hospital separately.

(2) However, if the hospital provider operates more than one (1) hospital under one (1) Medicaid provider number, the hospital provider may pay the assessment for the hospitals in the aggregate.

(d) (1) For a hospital subject to the assessment imposed under § 20-77-1902 that ceases to conduct hospital operations or maintain its state license or did not conduct hospital operations throughout a state fiscal year, the assessment for the state fiscal year in which the cessation occurs shall be adjusted by multiplying the annual assessment computed under § 20-77-1902 by a fraction, the numerator of which is the number of days during the year that the hospital operated and the denominator of which is three hundred sixty-five (365).

(2) (A) Immediately upon ceasing to operate, the hospital shall pay the adjusted assessment for that state fiscal year to the extent not previously paid.

(B) The hospital also shall receive payments under § 20-77-1908 for the state fiscal year in which the cessation occurs, which shall be adjusted by the same fraction as its annual assessment.

(e) A hospital subject to an assessment under this subchapter that has not been previously licensed as a hospital in Arkansas and that commences hospital operations during a state fiscal year shall pay the required assessment computed under § 20-77-1902 and shall be eligible for hospital access payments under § 20-77-1908 on the date specified in rules promulgated by the division under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(f) A hospital that is exempted from payment of the assessment under § 20-77-1905 at the beginning of a state fiscal year but during the state fiscal year experiences a change in status so that it becomes subject to the assessment shall pay the required assessment computed under § 20-77-1902 and shall be eligible for hospital access payments under § 20-77-1908 on the date specified in rules promulgated by the division under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(g) A hospital that is subject to payment of the assessment computed under § 20-77-1902 at the beginning of a state fiscal year but during the state fiscal year experiences a change in status so that it becomes exempted from payment under § 20-77-1905 shall be relieved of its obligation to pay the hospital assessment and shall become ineligible for hospital access payments under § 20-77-1908 on the date specified in rules promulgated by the division under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-77-1908 - Medicaid hospital access payments.

(a) To preserve and improve access to hospital services, for hospital inpatient and outpatient services rendered on or after July 1, 2009, the Division of Medical Services of the Department of Human Services shall make hospital access payments as set forth in this section.

(b) The division shall calculate the hospital access payment amount up to but not to exceed the upper payment limit gap for inpatient and outpatient services.

(c) (1) All hospitals shall be eligible for inpatient and outpatient hospital access payments each state fiscal year as set forth in this subsection other than hospitals described in § 20-77-1905.

(2) (A) A portion of the hospital access payment amount, not to exceed the upper payment limit gap for inpatient services, shall be designated as the inpatient hospital access payment pool.

(B) In addition to any other funds paid to hospitals for inpatient hospital services to Medicaid patients, each eligible hospital shall receive inpatient hospital access payments each state fiscal year equal to the hospital's pro rata share of the inpatient hospital access payment pool based upon the hospital's Medicaid discharges for the most recent audited fiscal period divided by the total number of Medicaid discharges of all eligible hospitals.

(C) Inpatient hospital access payments shall be made on a quarterly basis.

(3) (A) A portion of the hospital access payment amount, not to exceed the upper payment limit gap for outpatient services, shall be designated as the outpatient hospital access payment pool.

(B) (i) In addition to any other funds paid to hospitals for outpatient hospital services to Medicaid patients, each eligible hospital shall receive outpatient hospital access payments each state fiscal year equal to a percentage adjustment determined by dividing the outpatient hospital access payment pool by Medicaid payments for outpatient services paid to all eligible hospitals.

(ii) The percentage adjustment shall be multiplied by the Medicaid payments for outpatient services paid to the eligible hospital in order to determine the amount of each eligible hospital's outpatient hospital access payment.

(C) Outpatient hospital access payments shall be made on a quarterly basis.

(d) A hospital access payment shall not be used to offset any other payment by Medicaid for hospital inpatient or outpatient services to Medicaid beneficiaries, including without limitation any fee-for-service, per diem, private hospital inpatient adjustment, or cost-settlement payment.



§ 20-77-1909 - Effectiveness and cessation.

(a) The assessment imposed under § 20-77-1902 shall cease to be imposed, the Medicaid hospital access payments made under § 20-77-1908 shall cease to be paid, and any moneys remaining in the Hospital Assessment Account in the Arkansas Medicaid Program Trust Fund shall be refunded to hospitals in proportion to the amounts paid by them if:

(1) The inpatient or outpatient hospital access payments required under § 20-77-1908 are changed or the assessments imposed under § 20-77-1902 are not eligible for federal matching funds under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., or Title XXI of the Social Security Act, 42 U.S.C. § 1397aa et seq.; or

(2) It is determined in the course of an administrative adjudication or in an action under § 25-15-207 that the Division of Medical Services of the Department of Human Services:

(A) Established Medicaid hospital payment rates that include an offset, in whole or in part, for any hospital access payments under § 20-77-1908; or

(B) Included the net effect of any hospital access payment under § 20-77-1908 when considering whether Medicaid hospital payment rates are:

(i) Consistent with efficiency, economy, and quality of care; and

(ii) Sufficient to enlist enough providers so that Medicaid care and services are available at least to the extent that the care and services are available to the general population in the geographic area.

(b) (1) The assessment imposed under § 20-77-1902 shall cease to be imposed and the Medicaid hospital access payments under § 20-77-1908 shall cease to be paid if the assessment is determined to be an impermissible tax under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq.

(2) Moneys in the Hospital Assessment Account in the Arkansas Medicaid Program Trust Fund derived from assessments imposed before the determination described in subdivision (b)(1) of this section shall be disbursed under § 20-77-1908 to the extent federal matching is not reduced due to the impermissibility of the assessments, and any remaining moneys shall be refunded to hospitals in proportion to the amounts paid by them.



§ 20-77-1910 - State plan amendment.

(a) The Division of Medical Services of the Department of Human Services shall file with the Centers for Medicare & Medicaid Services a state plan amendment to implement the requirements of this subchapter, including the payment of hospital access payments under § 20-77-1908, no later than forty-five (45) days after March 24, 2009.

(b) If the state plan amendment is not approved by the Centers for Medicare & Medicaid Services, the division shall:

(1) Not implement the assessment imposed under § 20-77-1902; and

(2) Return any assessment fees to the hospitals that paid the fees if assessment fees have been collected.






Subchapter 20 - -- ARKids First Medical Assistance Programs Enrollment and Retention Improvement Program

§ 20-77-2001 - Findings.

The General Assembly finds that:

(1) Almost two-thirds (2/3) of the state's uninsured children are already eligible for either ARKids First A or B, but many are not enrolled or do not remain enrolled;

(2) Twenty thousand (20,000) children annually are dropped from the ARKids First A or B programs because of procedural requirements, not through a change in eligibility;

(3) The Child Health Insurance Program Reauthorization Act of 2009, Pub. L. No. 111-3, offers financial incentives to states that adopt measures to streamline enrollment and reenrollment in their Medicaid programs;

(4) Other states have found that simplifying enrollment and re-enrollment for families can also save the state administrative costs through improved use of technology and more efficient use of databases and resources already available to the state; and

(5) Working to enroll all eligible children can help to inform planning efforts to effectively enroll newly eligible adults in Medicaid or private insurance as the state implements the Affordable Care Act.



§ 20-77-2002 - Administration.

(a) In administering the ARKids First A and B programs, the Department of Human Services shall:

(1) Work to increase enrollment among eligible uninsured children under nineteen (19) years of age;

(2) Work to improve retention of coverage among eligible uninsured children under nineteen (19) years of age;

(3) Design the application and annual renewal processes to minimize administrative barriers for applicants and enrolled children under nineteen (19) years of age to minimize gaps in coverage for children who are eligible and to reduce state administrative costs;

(4) Modify eligibility renewal procedures to improve retention and increase the number of children who retain coverage; and

(5) (A) Manage outreach, application, and renewal procedures with the goal of achieving annual improvements in enrollment, enrollment rates, renewals, and renewal rates.

(B) To make the improvements required under subdivision (a)(1) of this section, the department shall maximize the use of existing program databases to obtain information related to earned and unearned income for purposes of eligibility determination and renewals, including without limitation:

(i) The Supplemental Nutrition Assistance Program;

(ii) The state child care subsidy program;

(iii) The Arkansas Better Chance Program;

(iv) The National School Lunch Program;

(v) Federal Social Security Administration programs; and

(vi) The Department of Workforce Services database.

(b) To simplify and streamline the renewal process, the department shall:

(1) Maximize the use of data matches, online submissions, and telephone interviews; and

(2) Develop a pre-populated renewal form that will be sent to families to complete and return for use in cases in which the department is unable to renew coverage through the use of data matching, online submissions, or telephone interviews.



§ 20-77-2003 - ARKids First enrollment and renewals.

(a) The Department of Human Services shall perform the initiatives under subsection (b) of this section to increase ARKids First enrollment and renewals and position the state to compete for a performance bonus payment under the federal Children's Health Insurance Program Reauthorization Act of 2009, Pub. L. No. 111-3.

(b) The department shall make best efforts to obtain approval from the Centers for Medicare & Medicaid Services for the following:

(1) For each child enrolled in ARKids First A who becomes ineligible to complete his or her ARKids First A enrollment period for financial reasons, establishing a process to allow ARKids First B coverage from the date of ineligibility through the end date of the ARKids First A enrollment period;

(2) An ex-parte renewal process for ARKids First A and ARKids First B, in which the state performs the eligibility redetermination to the maximum extent possible based on information contained in the ARKids First file or by obtaining other information available to the state through other sources, such as income databases, before it seeks any information from the child's parent or representative; and

(3) An Express Lane Eligibility enrollment option that allows use of other public program databases and findings to reach and enroll children in the ARKids First A and ARKids First B programs.









Chapter 78 - Child Care

Subchapter 1 - -- General Provisions

§ 20-78-101 - Family planning information for parents of children in state custody.

(a) The Department of Human Services shall provide informational materials, including, but not limited to, parenting, child abuse, substance abuse, sexual abuse, and family planning, to parents whose children have been placed in state custody.

(b) This information shall be provided to both natural and adoptive parents and shall be provided within thirty (30) days of placing the child in state custody.



§ 20-78-102 - Arkansas Children's Hospital -- Annual report.

In order to provide accountability to the citizens of Arkansas for funds appropriated to a private institution, Arkansas Children's Hospital shall file, annually, a certified annual financial and operations report with the Legislative Joint Auditing Committee and the Chief Fiscal Officer of the State.



§ 20-78-103 - State or federal funds -- Licensing requirements.

(a) The Department of Human Services shall not expend any state or federal funds for child care services to any child care facility unless that facility is licensed or approved by the Division of Child Care and Early Childhood Education, or registered with the department except where care is provided by a relative in a setting otherwise exempt from licensure.

(b) The provisions of this section shall not apply until January 1, 1992, to any facility which is currently exempt and which is providing child care services to participants in the Project Success Program.

(c) Prior to that time, such facilities may apply for licensure or become registered with the department.

(d) After January 1, 1992, the facility must either be licensed or registered to qualify for state or federal funds.



§ 20-78-104 - Child Health and Family Life Institute.

(a) (1) The Child Health and Family Life Institute shall be administered under the direction of Arkansas Children's Hospital.

(2) Arkansas Children's Hospital shall enter into a cooperative agreement or contract with the Department of Pediatrics of the University of Arkansas for Medical Sciences for services required in delivering the programs of the institute.

(3) The KIDS FIRST Program, a component of the Child Health and Family Life Institute, shall receive priority consideration above all other programs of the institute when funding decisions are made by Arkansas Children's Hospital.

(4) Arkansas Children's Hospital shall make quarterly reports to the Legislative Council on matters of funding, existing programs, and any new programs and services offered through the institute.

(b) (1) The Chancellor of the University of Arkansas for Medical Sciences shall designate an individual from the department who shall provide administrative oversight of the cooperative agreements or contract with Arkansas Children's Hospital in delivering the programs of the institute.

(2) The department shall make every effort to advance the KIDS FIRST Program statewide.

(3) The designated administrator from the department shall make quarterly reports to the Chancellor and the Legislative Council on all matters of funding, existing programs, and services offered through the institute.



§ 20-78-105 - Children's advocacy centers.

(a) Currently, sexually abused children often have to describe their sexual abuse several times to different professionals at different locations. Many investigations are conducted with little collaboration between the agencies involved in the cases. Each agency's child abuse professionals are officed in a different facility, and interface during the investigation and management of cases is limited. Sexual abuse medical examinations are commonly performed in hospital emergency rooms and other sites that are frightening to children, lack the proper equipment, and often are staffed by physicians uncomfortable with these exams. It is the intent of the General Assembly to institute pilot programs to provide the services just described under one (1) roof and to provide a more child-friendly atmosphere, less trauma to the children and families, improved investigations and management, more effective utilization of multiagency information, greater protection of children, increased prosecution of perpetrators, and less unnecessary family intervention.

(b) In order to accomplish these goals, the Department of Arkansas State Police is hereby authorized to utilize moneys appropriated for its maintenance and general operation to make grants to and to contract with children's advocacy centers for facilities and services.

(c) (1) The Arkansas Child Abuse/Rape/Domestic Violence Commission shall advise the Department of Arkansas State Police as to children's advocacy centers which qualify for grants or contracts from the Department of Arkansas State Police.

(2) Qualified children's advocacy centers should:

(A) Provide a child-friendly, comfortable place for interviewing children and families, examining the children, and initiating services;

(B) Provide crisis intervention for the child and family as well as appropriate referrals for psychological treatment if not available on site; and

(C) Provide offices for law enforcement, employees of the Department of Human Services, and health care professionals in order to deliver collaborative evaluations and services.



§ 20-78-106 - Availability of records of children's advocacy centers.

(a) Reports, correspondence, memoranda, case histories, medical records, or other materials compiled or gathered by children's advocacy centers performing the services described in § 20-78-105 shall be confidential and shall not be released or otherwise made available except:

(1) Medical records may be released to the attorney representing the abused child in a custody or juvenile case;

(2) For any audit or similar activity conducted with the administration of any plan or program by any governmental agency which is authorized by law to conduct the audit or activity;

(3) To law enforcement agencies, a prosecuting attorney, or the Attorney General;

(4) To any licensing or registering authority to the extent necessary to carry out its official responsibilities, but the information shall be maintained as confidential;

(5) To a grand jury or court upon a finding that:

(A) Information in the record is necessary for the determination of a civil, criminal, or administrative issue before the court or grand jury; and

(B) The information cannot be obtained from a person or entity described in subdivision (b)(2) of this section;

(6) To the Department of Human Services;

(7) To a court-appointed special advocate volunteer with a valid court order;

(8) All records may be released to an attorney in any criminal, civil, or administrative proceeding or to a party in a criminal, civil, or administrative proceeding if the party is not represented by an attorney as permitted under criminal, civil, or administrative discovery rules upon a finding by the court that:

(A) Information in the record is necessary for the determination of a criminal, civil, or administrative issue before a court or grand jury; and

(B) The information cannot be obtained from a person or entity described in subdivision (b)(2) of this section; and

(9) Medical records may be released to a person providing medical or psychiatric care or services to the abused child.

(b) (1) Except as provided in subdivision (b)(2) of this section, no person or agency to whom disclosure is made may disclose to any other person reports or other information obtained under this section.

(2) Law enforcement agencies, a prosecuting attorney, the department, a court of competent jurisdiction, or the Attorney General may release reports or information obtained under this section. However, any report or information released under this subsection shall remain confidential.

(c) (1) Nothing in this section shall deny or diminish the right of an attorney for a party or a party to a criminal, civil, or administrative proceeding to receive discovery as provided in this section in order for the attorney or party to:

(A) Prepare for trial;

(B) File appropriate pleadings; or

(C) Present evidence in court.

(2) (A) The circuit court shall issue protective orders under the Arkansas Rules of Criminal Procedure or Arkansas Rules of Civil Procedure, as applicable, to ensure that those items of evidence for which there is a reasonable expectation of privacy are not distributed to persons or institutions without a legitimate interest in the evidence and otherwise should be sealed. There is a reasonable expectation of privacy in the following items:

(i) Audio or videotapes of a child witness;

(ii) Photographs of a child witness;

(iii) Name of a child victim; and

(iv) Medical records of a child victim.

(B) The administrative hearing officer or administrative law judge shall issue protective orders to ensure that those items of evidence for which there is a reasonable expectation of privacy are not distributed to persons or institutions without a legitimate interest in the evidence and otherwise should be sealed. There is a reasonable expectation of privacy in the following items:

(i) Audio or videotapes of a child witness;

(ii) Photographs of a child witness;

(iii) Name of a child victim; and

(iv) Medical records of a child victim.

(C) (i) The circuit court may enforce the orders with criminal or civil contempt or sanctions, as appropriate.

(ii) The circuit court may modify or vacate a protective order for good cause.

(iii) If a protective order was entered and has not been vacated, the remedy for a violation of the protective order is limited to criminal or civil contempt or sanctions by the circuit court in which the protective order was entered.

(d) Except for purposes of enforcement concerning violations of a protective order under subsection (c) of this section, disclosure of information in violation of this section is a Class A misdemeanor.



§ 20-78-107 - Criminal background checks for employees of private businesses that provide short-term child care for patrons.

(a) A private business that provides short-term child care for its patrons shall perform a criminal history check with the Department of Arkansas State Police and a Child Maltreatment Central Registry check with the Department of Human Services for every employee that is employed in a capacity that directly or indirectly relates to providing care or supervision of any child.

(b) Employees who have pleaded guilty or nolo contendere to or have been found guilty of an offense for which registration under the Sex Offender Registration Act of 1997, § 12-12-901 et seq., is required shall be prohibited from having any direct or indirect contact with or performing duties that directly or indirectly relate to providing care or supervision of a child who is in short-term child care provided by the private business for its patrons.

(c) As used in this section, "short-term child care" means that:

(1) The child does not receive care for more than:

(A) Five (5) hours per day; or

(B) Ten (10) hours per week;

(2) A parent or guardian is on the premises or is otherwise easily accessible; and

(3) The facility cares for five (5) children or less at one (1) time.






Subchapter 2 - -- Licensing of Facilities

§ 20-78-201 - Title.

This subchapter shall be known and cited as the "Child Care Facility Licensing Act".



§ 20-78-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) (A) "Child Care Appeal Review Panel" or "panel" means an eleven-member body under the Department of Human Services which shall serve as a review and appeal body regarding licensure or registration actions.

(B) (i) The panel shall consist of eleven (11) members, including the following:

(a) Three (3) early childhood professionals;

(b) One (1) pediatric health professional;

(c) One (1) parent of a child in a licensed early childhood program;

(d) The Director of the Division of Child Care and Early Childhood Education or his or her designee who shall serve as chair of the panel and shall not vote; and

(e) Five (5) licensed child care providers representing a diversity of child care settings.

(ii) Legal counsel from the office of the Attorney General shall serve as a facilitator of the panel and shall not serve as a voting member.

(iii) Alternates shall be chosen to serve during times of absence or in cases of conflict of interest. Five (5) alternates shall be chosen as follows:

(a) One (1) early childhood professional;

(b) One (1) pediatric health professional;

(c) One (1) parent of a child in a licensed early childhood program; and

(d) Two (2) licensed child care providers.

(iv) Members of the panel shall not be members of the Arkansas Early Childhood Commission.

(C) (i) The commission, from applications submitted, shall make panel selections from persons meeting the qualifications for service and exhibiting a willingness and time commitment to serve on the panel.

(ii) Panel members may be replaced under the same guidelines as commission members.

(D) (i) Members of the panel shall serve for three-year terms, not to exceed six (6) consecutive years of service on the panel.

(ii) Members from the office of the Attorney General and the Director of the Division of Child Care and Early Childhood Education shall hold permanent offices.

(E) Members of the panel shall receive no compensation other than normal state reimbursement for travel, meals, and lodging when applicable.

(F) The panel shall schedule monthly meetings and may meet more often as necessary.

(G) A majority of the panel shall constitute a quorum, and a majority of those present may decide any issue before the panel. In the event of a tie vote by the panel, the division's decision shall stand.

(H) (i) Decisions of the panel shall be the final administrative appeal.

(ii) Providers or the division may appeal the panel's findings to the circuit court of the licensee's county of residence or to the Circuit Court of Pulaski County.

(I) There shall be no monetary liability on the part of and no cause of action for damages shall arise against any member of the panel for any act or proceeding undertaken or performed within the scope of the functions of the panel if the panel member acts without malice or fraud;

(2) (A) (i) "Child care facility" means any facility which provides care, training, education, or supervision for any unrelated minor child, whether or not the facility is operated for profit and whether or not the facility makes a charge for the services offered by it.

(ii) For the purposes of this subdivision (2), "related minor child" means a minor child related by blood, marriage, or adoption to the owner or operator of the facility or a minor child who is a ward of the owner or operator of the facility pursuant to a guardianship order issued by an Arkansas court of competent jurisdiction.

(B) This definition includes, but is not limited to, a nursery, a nursery school, a kindergarten, a day care center, or a family day care home.

(C) In any case where a facility or the owner or operator thereof is appointed guardian of a total of ten (10) or more minors, it shall be presumed that the facility, owner, or operator is engaged in child care and shall be subject to child care facility licensure.

(D) However, this definition does not include:

(i) Special schools or classes operated solely for religious instruction;

(ii) Facilities operated in connection with a church, shopping center, business, or establishment where children are cared for during short periods of time while parents or persons in charge of the children are attending church services, shopping, or engaging in other activities during the periods;

(iii) Any educational facility, whether private or public, which operates solely for educational purposes in grades one (1) or above and does not provide any custodial care;

(iv) Kindergartens operated as a part of the public schools of this state;

(v) Any situation, arrangement, or agreement by which one (1) or more persons care for fewer than six (6) children from more than one (1) family at the same time;

(vi) Any educational facility, whether public or private, which operates a kindergarten program in conjunction with grades one (1) and above and provides short-term custodial care prior to or following classes for those students;

(vii) (a) Any recreational facility or program, whether public or private, which operates solely as a place of recreation for minor children.

(b) For purposes of this subdivision (2), a "recreational facility or program" is defined as a facility or program which operates with children arriving and leaving voluntarily for scheduled classes, activities, practice, games, and meetings;

(viii) Any state-operated facility to house juvenile delinquents or any serious offender program facility operated by a state designee to house juvenile delinquents, foster home, group home, or custodial institution. Those facilities shall be subject to program requirements modeled on nationally recognized correctional and child welfare standards, which shall be developed, administered, and monitored by the Division of Youth Services; and

(ix) The Arkansas School for Mathematics and Sciences;

(3) "Department" means the Department of Human Services;

(4) "Deputy director" means the Deputy Director of the Division of Child Care and Early Childhood Education; and

(5) "Division" means the Division of Child Care and Early Childhood Education of the Department of Human Services.



§ 20-78-203 - Penalties.

(a) (1) Any person violating any provisions of this subchapter and any person assisting any partnership, group, corporation, organization, or association in violating any provisions of this subchapter shall be guilty of a violation and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) and not more than one hundred dollars ($100).

(2) Each day of the violation shall constitute a separate offense.

(b) (1) The Division of Child Care and Early Childhood Education of the Department of Human Services is authorized to impose monetary fines as civil penalties to be paid for failure to comply with the provisions of this subchapter or the regulations promulgated pursuant thereto.

(2) In determining whether a civil penalty is to be imposed, the following factors shall be considered by the division:

(A) The gravity of the violation, including the probability that death or serious physical harm to a child will result or has resulted, the severity and scope of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(B) (i) The exercise of good faith.

(ii) Indications of good faith include, but are not limited to, awareness of the applicable statutes and regulations and reasonable diligence in securing compliance, prior accomplishments manifesting the desire to comply with the requirements, efforts to correct, and any other mitigating factors in favor of the operator;

(C) Any relevant previous violations committed; and

(D) The financial benefit of committing or continuing the violation.

(c) Prior to the imposition of monetary fines, the division shall provide notice and an opportunity to be heard before the Child Care Appeal Review Panel in accordance with hearing procedures in effect for the revocation or suspension of licenses.

(d) With the review and approval of the Arkansas Early Childhood Commission, the division shall publish and promulgate rules and regulations classifying violations as follows:

(1) (A) (i) Class A violations involve essential standards that must be met for substantial compliance to licensing requirements.

(ii) These standards address fire, health, safety, nutrition, staff-to-child ratio, and space.

(B) (i) Operation of an unlicensed child care facility shall be considered a Class A violation.

(ii) However, the definition of unlicensed child care facility shall not be interpreted to include exempt child care facilities as defined in § 20-78-209.

(C) Class A violations are subject to a civil penalty of one hundred dollars ($100) for each violation; and

(2) (A) Class B violations involve administrative standards and standards that do not directly threaten the immediate health, safety, or welfare of the children.

(B) Class B violations are subject to a civil penalty of fifty dollars ($50.00) for each violation.

(e) (1) Each day of occurrence of a Class A or Class B violation shall constitute a separate violation.

(2) Aggregate fines assessed for violation in any one (1) month shall not exceed five hundred dollars ($500) for Class A violations or two hundred fifty dollars ($250) for Class B violations.

(f) (1) When a facility has been found by the division to have committed Class A or Class B violations, then upon final administrative determination by the panel, notice shall be posted in the facility stating the violations found by the division to have occurred and the current status of the license.

(2) This notice shall be posted in the facility in a conspicuous place clearly visible to all staff, to all other individuals in the facility, and to all visitors to the facility.

(g) (1) Failure to post a proper notice as required by this section shall be considered to be a Class B violation for which civil penalties may be imposed as authorized by this section.

(2) Each day of noncompliance shall constitute a separate offense.



§ 20-78-204 - Injunction.

When any person, partnership, group, corporation, organization, or association shall operate or assist in the operation of a child care facility which has not been licensed by the Division of Child Care and Early Childhood Education or has had the license denied, suspended, or revoked and has been ordered to cease and desist operation, in accordance with the provisions of this subchapter, the division shall have the right to go into the circuit court in the jurisdiction in which the child care facility is being operated and, upon affidavit, secure a writ of injunction, without bond, restraining and prohibiting the person, partnership, group, corporation, organization, or association from operating the child care facility.



§ 20-78-205 - Division of Child Care and Early Childhood Education.

(a) (1) There is created the Division of Child Care and Early Childhood Education within the Department of Human Services. In creating the division, the General Assembly intends for the following to be maintained and enhanced:

(A) Coordination of existing early childhood education and child care programs;

(B) Placement of children in quality early childhood programs which support their development and readiness for school;

(C) Development of new child care services under welfare reform which promote the developmental needs of children receiving transitional employment assistance benefits or other forms of public assistance;

(D) Quality program standards for all early childhood and child care programs;

(E) State support for early childhood and child care programs to attain quality program standards;

(F) Economic and cultural integration of children in early childhood programs;

(G) Access to additional support services for early childhood and child care programs, such as health care and nutrition services;

(H) Career development opportunities for early childhood program staff;

(I) On-going interagency planning and collaboration in regard to early childhood and child care;

(J) Parent support and education in choosing appropriate early childhood programs for their children; and

(K) State support for local leadership, program innovation, and excellence in early childhood and care programs.

(b) The division shall have the following duties:

(1) Administration of the Child Care and Development Block Grant and other child care funds, state and federal, that are available to the Department of Human Services;

(2) Administration of Arkansas Better Chance Program, under interagency agreement with the Department of Education;

(3) Administration of the Special Nutrition Program;

(4) Establishment and promulgation of rules to be approved by the Arkansas Early Childhood Commission setting standards governing the granting, revocation, refusal, and suspension of licenses for a child care facility and the operation of child care facilities in this state, as defined by § 20-78-202;

(5) Staff support for the operation of the commission;

(6) Provide consultative resources for the private sector in developing child care programs;

(7) Provide consultative resources for the private sector in developing child care facilities;

(8) Solicit grant funds for exemplary early childhood and child care programs; and

(9) Administration of the birth through prekindergarten teaching credential and the promulgation of rules to implement the teaching credential program under § 20-78-801 et seq.

(c) (1) In addition to any other rights, powers, functions, and duties granted by law to the division, the Department of Human Services is hereby authorized to promote and cooperate in the establishment of a foundation under the Arkansas nonprofit corporation law and to accept support and assistance in the form of money, property, or otherwise from the foundation to be used to enhance quality, affordability, and availability of child care and early education for all children in the state.

(2) If a foundation is established for the early care and education of children and if the Department of Human Services shares resources or facilities with the foundation or accepts support and assistance from the foundation, the foundation shall file annually a report with the Governor, the Legislative Council, and the Legislative Joint Auditing Committee showing the amount and source of all gifts, grants, and donations of money or property received by the foundation and all expenditures or other dispositions of money or property by the foundation during the preceding year.

(3) After consultation with the commission, the Director of the Division of Child Care and Early Childhood Education shall prepare rules for the use of foundation funds. The director shall submit the proposed rules to the Legislative Council for its review.

(4) No person over whom the Department of Human Services has day-to-day managerial control shall receive compensation or remuneration from funds not in the State Treasury.



§ 20-78-206 - Division of Child Care and Early Childhood Education -- Rules and regulations.

(a) (1) (A) The Division of Child Care and Early Childhood Education of the Department of Human Services, with the approval of the Arkansas Early Childhood Commission, shall promulgate and publish rules and regulations setting minimum standards governing the granting, revocation, refusal, and suspension of licenses for a child care facility and the operation of a child care facility.

(B) In developing proposed rules and regulations, the division shall consult with the Director of the Department of Health or his or her designated representative in regard to rules and regulations relating to health.

(C) The commission shall review and approve proposed rules and regulations promulgated by the division.

(2) (A) (i) However, no child care facility shall continue to admit a child who has not been age-appropriately immunized from poliomyelitis, diphtheria, tetanus, pertussis, red (rubeola) measles, rubella, and any other diseases as designated by the State Board of Health within fifteen (15) program days after the child's original admission.

(ii) The immunization shall be evidenced by a certificate of a licensed physician or a public health department acknowledging the immunization. The division shall consult with the Commissioner of Education or his or her designated representative in regard to rules and regulations relating to education.

(B) (i) The provisions of subdivision (a)(2)(A) of this section pertaining to immunizations shall not apply if the parents or legal guardian of that child object thereto on the grounds that immunization conflicts with the religious or philosophical beliefs of the parent or guardian.

(ii) The parents or legal guardian of the child shall complete an annual application process developed in the rules and regulations of the Department of Health for medical, religious, and philosophical exemptions.

(iii) The rules and regulations developed by the Department of Health for medical, religious, and philosophical exemptions shall include, but not be limited to:

(a) A notarized statement requesting a religious, philosophical, or medical exemption from the Department of Health by the parents or legal guardian of the child regarding the objection;

(b) Completion of an educational component developed by the Department of Health that includes information on the risks and benefits of vaccination;

(c) An informed consent from the parents or guardian that shall include a signed statement of refusal to vaccinate based on the Department of Health's refusal-to-vaccinate form; and

(d) A signed statement of understanding that:

(1) At the discretion of the Department of Health, the unimmunized child or individual may be removed from day care or school during an outbreak if the child or individual is not fully vaccinated; and

(2) The child or individual shall not return to school until the outbreak has been resolved and the Department of Health approves the return to school.

(iv) No exemptions may be granted under this subdivision (a)(2)(B) until the application process has been implemented by the Department of Health and completed by the applicant.

(v) Furthermore, the provisions of subdivision (a)(2)(A) of this section requiring pertussis vaccination shall not apply to any child with a sibling, either whole blood or half blood, who has had a serious adverse reaction to the pertussis antigen, which reaction resulted in a total permanent disability.

(3) The director and the commissioner and their designated representatives are directed to cooperate with and assist the division in developing rules and regulations in the respective areas of health and education.

(4) In developing these rules and regulations, the division shall consult with such other agencies, organizations, or individuals as it shall deem appropriate.

(5) Rules and regulations promulgated by the division pursuant to this section may be amended by the division from time to time provided that any amendment to the rules and regulations shall be published and furnished to all licensed child care facilities and to all applicants for a license approved by the commission at least sixty (60) days prior to the effective date of the amendment.

(b) In establishing requirements and standards for the granting, revocation, refusal, and suspension of a license for a child care facility, the division shall adopt such rules and regulations as will:

(1) Promote the health, safety, and welfare of children attending a child care facility;

(2) Promote safe, comfortable, and healthy physical facilities for the children who attend the child care facility;

(3) Ensure adequate supervision of the children by capable, qualified, and healthy individuals;

(4) Ensure appropriate educational programs and activities; and

(5) Ensure adequate and healthy food service where food service is offered by the child care facility.

(c) (1) Questions between providers and the division concerning substantial compliance with the published standards, founded licensing complaints, denials of alternative compliance requests, and adverse actions shall first be appealed through the division's internal appeal process and then may be appealed through the Child Care Appeal Review Panel for determination.

(2) The division shall follow the procedures prescribed for adjudication in the Arkansas Administrative Procedure Act, § 25-15-201 et seq., in exercising any power authorized by § 20-78-213.

(d) If, upon the filing of a petition for a judicial review, the reviewing court enters a stay prohibiting enforcement of a decision of the division, the court shall complete its review of the record and announce its decision within one hundred twenty (120) days of the entry of the stay. If the court does not issue its findings within one hundred twenty (120) days of the issuance of the stay, the stay shall be considered vacated.

(e) All rules and regulations promulgated pursuant to this section shall be reviewed by the Senate Interim Committee on Children and Youth or an appropriate subcommittee thereof and the Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs.

(f) (1) Any person with reasonable cause to suspect that a child care facility has violated any provision of this subchapter or any rule or regulation of the division may immediately notify the Department of Human Services.

(2) The Department of Human Services shall not release data that would identify the person who made the report or who cooperated in a subsequent investigation of a child care facility unless a court of competent jurisdiction orders the release of information for good cause shown.

(3) Following the inspection and investigation of a child care facility as provided under this subsection (f), the Department of Human Services shall, upon request, provide information to the person or agency reporting the suspected violation as to whether an investigation has been conducted.

(4) Willfully making false notification pursuant to this subsection (f) shall be a Class C misdemeanor.



§ 20-78-207 - Declaratory judgments on licensing rules or regulations.

Any rule or regulation promulgated by the Division of Child Care and Early Childhood Education under authority of § 20-78-206 or under any other child care facility licensing law shall, at the suit of any interested person instituted in the Circuit Court of Pulaski County, be subject to remedies provided by law for obtaining declaratory judgments. However, the division must be named a party defendant and summoned as in an action by ordinary proceedings.



§ 20-78-208 - Unlicensed child care facility unlawful.

(a) It shall be unlawful for any person, partnership, group, corporation, organization, or association to operate or assist in the operation of a child care facility which has not been licensed by the Division of Child Care and Early Childhood Education.

(b) It shall be unlawful for any person to falsify an application for licensure, to knowingly circumvent the authority of the Child Care Facility Licensing Act, § 20-78-201 et seq., to knowingly violate the orders issued by the division, or to advertise the provision of child care which is not licensed or approved or exempt by the division.

(c) A violation of this section shall be a Class C misdemeanor.



§ 20-78-209 - License -- Religious exception.

(a) Any church or group of churches exempt from the state income tax levied by § 26-51-101 et seq. when operating a child care facility shall be exempt from obtaining a license to operate the facility upon the receipt by the Division of Child Care and Early Childhood Education of written request therefor. A written request shall be made by those churches desiring exemption to the division, which is mandated under the authority of this subchapter to license all child care facilities.

(b) (1) In order to maintain an exempt status, the child care facility shall maintain in its files verification that its facility has met the required fire, safety, and health inspections on an annual basis and is in substantial compliance with published standards that similar nonexempt child care facilities are required to meet.

(2) Visits to review and advise exempt facilities shall be made as deemed necessary by the division to verify and maintain substantial compliance with all published standards for nonexempt facilities.

(3) Standards for substantial compliance shall not include those of a religious or curriculum nature so long as the health, safety, and welfare of the child is not endangered.

(4) Standards for corporal punishment shall be as established by present regulations unless alternative compliance is granted by the division.

(c) (1) Any questions of substantial compliance with the published standards, adverse actions, founded licensing complaints, and denied requests for alternative compliance shall be appealed first through the division's internal appeal process and then may be appealed to the Child Care Appeal Review Panel for determination.

(2) Final administrative actions of the division shall be pursued by either party in the court of competent jurisdiction in the resident county of the facility under review.

(3) Challenge to the constitutionality or reasonableness of any regulation or statute may be made prior to any appeal under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) As used in this section, the term "substantial compliance" and as used in §§ 20-78-201 -- 20-78-206, 20-78-208, 20-78-210 -- 20-78-214, and 20-78-218, the term "is being operated in accordance with this act" shall each mean that a church-operated exempt or a nonexempt child care facility is being operated within the minimum requirements for substantial compliance as promulgated by the division. It is the intent and purpose of this section that the term "substantial compliance" be applicable to all child care facilities.

(e) This section is cumulative to all other acts heretofore enacted.



§ 20-78-210 - License -- Application and issuance.

(a) Any person, partnership, group, corporation, organization, or association desiring to operate a child care facility shall first make application for a license for a facility to the Division of Child Care and Early Childhood Education on the application forms furnished for this purpose by the division.

(b) The division shall act on any application within sixty (60) days after it has been received by the division.

(c) If an applicant meets the requirements of this subchapter and the published rules and regulations of the division regarding minimum standards for a child care facility, then the applicant shall be granted a license by the division as a child care facility. This license shall continue in effect until revoked or suspended as provided in this subchapter.

(d) In issuing a license for a child care facility, the division may limit the number of children who may be served by that facility.

(e) In issuing an initial license or reviewing a current license for a child care facility, the division shall require that during regular business hours at least one (1) adult member of the staff who is certified in infant and child cardiopulmonary resuscitation shall be present within the physical confines of the child care facility.



§ 20-78-211 - License -- Provisional.

(a) If the Division of Child Care and Early Childhood Education finds that an applicant for a child care facility meets the licensing requirements for a child care facility in the main and has a reasonable expectation of correcting deficiencies in a reasonable time, then the division may, in its discretion, issue a provisional license for a child care facility.

(b) The provisional license shall be in effect for a reasonable time, which time shall be specified in the provisional license.

(c) Issuance of provisional licenses shall be in accordance with the published rules and regulations adopted by the division in accordance with this subchapter.



§ 20-78-212 - License -- Nontransferability.

(a) A license for a child care facility shall apply only to the address and location stated on the application and license issued, and it shall not be transferable from one (1) holder of the license to another or from one (1) place to another.

(b) If the location of a child care facility is changed or the owner of the child care facility is changed, then the license for that child care facility shall automatically be revoked upon such a change.



§ 20-78-213 - License -- Denial, revocation, or suspension.

(a) The Division of Child Care and Early Childhood Education shall have the power to deny, revoke, or suspend a license for a child care facility if an applicant or licensee has failed to comply with the provisions of this subchapter or any published rule or regulation of the division, subject to appeal before the Child Care Appeal Review Panel.

(b) If a license is denied, revoked, or suspended, the denial, revocation, or suspension shall be effective when made. The division shall notify the applicant or licensee of the action in writing and set out the basis for the denial, revocation, or suspension of the license.



§ 20-78-214 - Inspections and investigations of facilities and personnel -- Child abuse.

(a) The Division of Child Care and Early Childhood Education or any other agency of the State of Arkansas which the division asks to assist it is authorized to make an inspection and investigation of any proposed or operating child care facility and of any personnel connected with that facility to the extent that an inspection and investigation is required to determine whether this child care facility will be or is being operated in accordance with this section and with the published rules and regulations of the division for child care facilities.

(b) However, the division or any other public agency having authority or responsibility with respect to child abuse shall have the authority to investigate any alleged or suspected child abuse in any child care facility. Nothing contained in this section shall be construed to limit or restrict that authority.



§ 20-78-215 - Child sexual abuse -- Federal funds.

(a) (1) By the enactment of this section, it is the specific intent of the General Assembly to ensure that the State of Arkansas may qualify for the maximum amount of federal funds made available through Pub. L. 98-473 or any subsequent and related federal legislation enacted for use in reducing the incidence of child sexual abuse.

(2) Specifically, regulations promulgated by the Director of the Department of Human Services pursuant to this section may address federally mandated requirements for employment history and background checks and nationwide criminal record checks, as may be necessary in accordance with the provisions of Pub. L. 92-544, for all operators, staff, or employees, or prospective operators, staff, or employees of the child care facilities or programs as defined in this section.

(b) In order to enable the State of Arkansas to fully participate and share in federal funds made available to the states through the Social Services Block Grant Act, or otherwise for the purposes of reducing and eliminating the incidence of child sexual abuse in child care facilities, as defined in § 20-78-202(4), the director is authorized at his or her discretion to promulgate, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., rules and regulations implementing such federal requirements as may be placed upon the states to qualify for the funds.

(c) Persons, other than the State of Arkansas, shall not acquire actionable right by virtue of this section.



§ 20-78-216 - Records and reports.

The Division of Child Care and Early Childhood Education may by published rules and regulations require that a licensed child care facility keep and make available to the division records and periodic reports as shall be necessary to assist the division in determining whether the requirements of this subchapter and of the division's rules and regulations regarding child care facilities are being complied with.



§ 20-78-217 - Smoking prohibited.

(a) Whereas, health authorities have established that smoking is not conducive to good health and that children exposed to smoking face a potential health hazard, therefore, it is the intent of the Seventy-Fifth General Assembly to ban smoking in the physical confines of the day care centers licensed by the Division of Child Care and Early Childhood Education.

(b) The division is directed to promulgate sufficient regulations to ensure that state licensing requirements for day care center operations contain a stipulation which bans smoking within the physical confines of each day care center.



§ 20-78-218 - Administration of subchapter.

The Division of Child Care and Early Childhood Education shall continue to be the administrative agency to administer the provisions of this subchapter in accordance with the rules, regulations, and standards for the licensing and operation of child care facilities as promulgated by the division.



§ 20-78-219 - Fines and penalties -- Disposition of funds.

(a) If any licensee fails to pay any monetary fine imposed as a civil penalty within sixty (60) days of the Division of Child Care and Early Childhood Education's decision imposing the penalty, the amount of the fine shall be considered to be a debt owed the State of Arkansas and may be collected by civil action.

(b) (1) All fines and penalties collected under the provisions of this subchapter shall be special revenues to be deposited in the State Treasury to the credit of a special fund to be known as the Child Care Fund, to be used by the division to meet the costs of conducting the statewide criminal records checks required under § 20-78-606 or to provide grants to child care facilities for enhancement of the facility or for training of personnel in child care facilities under the direction of the division.

(2) Subject to those rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Human Services is authorized to transfer all unexpended funds relative to the fines and penalties collected from child care facilities as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 20-78-220 - Persons or facilities abusing juveniles in their custody.

(a) If a juvenile is found to be abused or neglected due to the acts or omissions of a person other than the parent or guardian of the juvenile, the court may enter an order restraining or enjoining the person or facility employing that person from providing care, training, education, or supervision of juveniles of whom the person or facility is not the parent or guardian.

(b) If the person or facility restrained or enjoined was not subject to this subchapter, the court may order the person or facility to obtain a license from the Division of Child Care and Early Childhood Education as a condition precedent to the person or facility providing care, training, education, or supervision of any juveniles of which the person or facility is not the parent or guardian. If the court so orders, this subchapter shall thereafter apply to the persons or facility subject to the court order.

(c) (1) Information pertaining to child maltreatment is confidential under the Child Maltreatment Act, § 12-18-101 et seq.

(2) The division may receive information from any investigative agency on child maltreatment cases conducted within a child care facility and relative to licensure under this subchapter, including specific allegations, a factual description of the investigative findings, and the investigative determination.

(3) The division shall accept the investigative determinations of the appropriate investigative agencies for consideration in any action on child care facility licenses.



§ 20-78-221 - Voluntary registration.

(a) Registry. There shall be created a voluntary registry of day care family homes that are not required by § 20-78-201 et seq. to be licensed by the Division of Child Care and Early Childhood Education. The registry shall be maintained by the division.

(b) Procedure for Registration. Day care family homes exempt from licensure may voluntarily register the home with the registry established, operated, and maintained by the division. A person wishing to participate in the voluntary registry shall make an application to the division. Upon receipt of the application, the division shall review the applicant's written application, qualifications, and proposed operation to determine compliance with registry rules and regulations. The division shall issue a certificate of registration to the applicant which authorizes the applicant to operate a registered day care family home only upon final determination of an applicant's compliance with the rules and regulations established for registration.

(c) Rules and Regulations. (1) The division is authorized to establish rules and regulations that a day care family home shall meet in order to be registered by the Department of Human Services.

(2) The division shall have the right to enter and inspect a registered day care family home if there is reason to believe that the home is in violation of the registry rules and regulations and to ensure compliance with the rules and regulations established by the division.

(d) Removal or Denial of Registration. If after review of the submitted application, it is determined that the day care family home is not in compliance with the rules and regulations for the registry as established by the division, the division shall immediately deny or remove the home from the registry. Upon removal from the registry, a day care family home may no longer be considered a registered home.

(e) Right to Appeal. (1) A person whose registration has been denied or who is removed from the voluntary registry due to violation of rules and regulations may appeal the action to the department in accordance with Arkansas law and state rules and regulations.

(2) The appeal does not stay the denial or removal from the registry.

(f) Renewal of Registration. (1) The registration of the day care family home shall continue in effect until removed as provided in this subchapter.

(2) The division shall have the right to investigate and inspect the premises when there is reason to believe that violations exist and to make sure that the home is still in compliance with the rules and regulations established for the voluntary registry of day care family homes.

(g) Surrender of Registration. At any time, the owner of the registered day care family home may voluntarily surrender his or her certificate of registration. Upon surrender, that home shall be removed from the registry of day care family homes operated by the division.



§ 20-78-222 - Continuing education.

(a) (1) All persons employed by a child care facility who work directly with children shall receive at least ten (10) hours per year of continuing early childhood education as approved by the Division of Child Care and Early Childhood Education.

(2) Topics appropriate for continuing early childhood education shall include, but not be limited to, the following:

(A) Child growth and development;

(B) Nutrition and food service;

(C) Parental communication and involvement;

(D) Curricula and curriculum development;

(E) Developmentally appropriate practice and learning environments;

(F) Behavior management;

(G) Emergency care and first aid; and

(H) Administration and management of early childhood programs.

(b) Evidence satisfactory to the division of each employee's completion within the past twelve (12) months of continuing education shall be maintained by the facility as part of the facility's personnel records.

(c) The failure of a child care facility to comply with this requirement shall be grounds for the denial, revocation, or suspension of a license issued pursuant to this subchapter.



§ 20-78-223 - License fees -- Disposition.

(a) The Division of Child Care and Early Childhood Education shall not issue or maintain a license to a child care facility unless the license fee is paid at the annual licensing or renewal date. The license fee is:

(1) Fifteen dollars ($15.00) per year for child care facilities serving fewer than seventeen (17) children;

(2) Fifty dollars ($50.00) for child care facilities serving seventeen (17) to ninety-nine (99) children; and

(3) One hundred dollars ($100) per year for child care facilities serving one hundred (100) or more children.

(b) The division shall transmit the fees monthly to the Treasurer of State to be deposited as special revenues in the Child Care Fund.



§ 20-78-224 - Child Care Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, the Child Care Fund, to be administered by the Division of Child Care and Early Childhood Education.

(b) The division shall certify each month the amount of fees collected and deposited to the fund and shall transmit, from funds appropriated for the maintenance and operation of the division, an amount of money equal to one-half (1/2) of the fees transmitted to the Treasurer of State.



§ 20-78-225 - Child safety alarm devices.

(a) All agencies or child care facilities licensed by the Department of Human Services under this subchapter, § 9-28-401 et seq., or § 20-78-201 et seq. that transport children shall have approved child safety alarm devices installed on any vehicles designed or used to transport more than seven (7) passengers and one (1) driver.

(b) (1) All such vehicles in active child transportation service prior to July 1, 2005, shall have a child safety alarm device installed by a qualified technician or mechanic no later than December 31, 2005.

(2) On or after July 1, 2005, each newly acquired vehicle placed in child transportation service shall have a child safety alarm installed before placing the vehicle into service.

(3) Any agencies or child care facilities required to have approved child safety alarm devices installed in a vehicle shall ensure that the devices are maintained and are in proper working order any time that the vehicle is in use for transporting children.

(c) The department shall:

(1) Maintain a list of approved child safety alarm devices; and

(2) Promulgate rules as necessary for the proper implementation of this section.

(d) Contingent upon the availability of funding for this purpose, the department may provide reimbursement to agencies or child care facilities required under this section to retrofit vehicles in service prior to July 1, 2005, but the requirement to have approved child safety alarm devices in vehicles as required under this section shall not be contingent on the availability of funding or upon an agency's or a child care facility's eligibility for reimbursement.



§ 20-78-226 - Violation.

(a) It shall be unlawful to transport children in a vehicle that is required to have an approved child safety alarm device as provided under § 20-78-225 if the approved child safety alarm device:

(1) Has not been installed;

(2) Is not in proper working condition; or

(3) Has been disconnected.

(b) Any person who knowingly violates the provisions of this section shall be guilty of a Class A misdemeanor.



§ 20-78-227 - General liability insurance coverage required.

(a) The purpose of this section is to enhance safe and responsible passenger transportation of children in child care by requiring appropriate liability insurance and driver training.

(b) The Division of Child Care and Early Childhood Education of the Department of Human Services is directed, in collaboration with the State Insurance Department, to develop and promulgate rules requiring sufficient and appropriate minimum levels of general liability insurance coverage for licensed child care centers and licensed and registered child care family homes, including coverage for transportation services when applicable.

(c) The division shall promulgate rules requiring all drivers of vehicles transporting children on behalf of licensed child care centers and licensed and registered child care family homes to complete a comprehensive program of driver safety training.






Subchapter 3 - -- Agreements with Adjoining States

§ 20-78-301 - Purpose.

It is the purpose of this subchapter to permit the Division of Children and Family Services to cooperate with public agencies or private nonprofit organizations of adjoining states to provide services for residents of Arkansas that are in need of regular or therapeutic child care.



§ 20-78-302 - Authority to enter agreements.

Subject to the conditions and limitations contained in this subchapter, the Division of Children and Family Services may enter into agreements with public agencies, private nonprofit organizations or combinations thereof from adjoining states for the purpose of performing the responsibility to the residents of Arkansas that are in need of regular or therapeutic child care. This includes financial participation, using any funds that are at its disposal, to the extent that similar services would be performed within the state.



§ 20-78-303 - Requirements of agreements.

Every agreement or contract entered into in accordance with this subchapter shall specify the following:

(a) Full names and addresses of all parties to the agreement;

(b) The precise organization, composition, and nature of legal or the administrative entity that will be providing services together with its powers and limitations and the manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking;

(c) A description of the joint or cooperative undertaking that specifies the duties and responsibilities of all parties to the agreement;

(d) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget thereof, or in the case whereby one of the participants agrees to furnish specified services, the financial arrangements therefor;

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such a partial or complete termination; and

(f) Any other necessary and proper methods.



§ 20-78-304 - Attorney General approval.

Every agreement made hereunder shall, prior to and as a condition precedent to its entry into force, may at the discretion of the Division of Children and Family Services, be submitted to the Attorney General, who shall determine whether the agreement is in proper form and compatible with the laws of this state. The Attorney General shall approve any agreement submitted to him or her hereunder unless he or she shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the division and the governing bodies concerned with the agreement the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within twenty (20) days of its submission shall constitute approval thereof.



§ 20-78-305 - Status of agreements.

Every agreement or contract entered into pursuant to this subchapter shall have the status of an interstate compact.






Subchapter 4 - -- Child Care Providers' Training Committee



Subchapter 5 - -- Early Childhood Commission

§ 20-78-501 - Creation -- Composition -- Meetings.

(a) (1) There is hereby established the Arkansas Early Childhood Commission, to be composed of twenty-four (24) members.

(2) The chair of the commission shall be selected annually by majority vote of the commission.

(b) The following members of the commission shall be appointed by the Governor, subject to confirmation by the Senate:

(1) Three (3) members affiliated with child care provider agencies, organizations, or programs, of which one (1) of the members shall be affiliated with a family child care home;

(2) One (1) member affiliated with the Arkansas Head Start State Collaboration Office;

(3) One (1) member affiliated with a Head Start program;

(4) One (1) member affiliated with an Early Head Start program;

(5) One (1) member affiliated with a Migrant/Seasonal Head Start program;

(6) One (1) member affiliated with a Home Instruction Program for Preschool Youngsters;

(7) One (1) member employed as an administrator by a public school district;

(8) One (1) member employed by a public school district as a teacher with early childhood responsibilities;

(9) One (1) member trained as an early childhood education professional;

(10) One (1) member who is a parent of a child who attends a child care program;

(11) Two (2) members representing the business community who have an interest in early childhood education;

(12) One (1) member representing the Arkansas Chapter of the American Academy of Pediatrics;

(13) One (1) member representing the Arkansas Chapter of the American Academy of Family Physicians; and

(14) One (1) member who is a clinical provider of childhood behavioral and mental health services specializing in prevention and early intervention.

(c) The members identified in subsection (b) of this section shall serve three-year terms, and the terms shall begin on July 1.

(d) The remaining membership shall consist of:

(1) The chair of the Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs or his or her designee;

(2) The chair of the Senate Committee on Children and Youth or his or her designee;

(3) The chair of the House Committee on Education or his or her designee;

(4) The chair of the Senate Committee on Education or his or her designee;

(5) The Commissioner of Education or his or her designee;

(6) The Director of the Department of Health or his or her designee; and

(7) The Director of the Department of Career Education or his or her designee.

(e) (1) The commission shall meet at least quarterly and at such other times as may be deemed necessary for the performance of the duties of the commission.

(2) Special meetings of the commission may be called by the chair or by agreement of a majority of the members of the commission.

(f) (1) The members of the commission shall serve without compensation or per diem but shall be entitled to reimbursement for actual expenses incurred in the performance of duties as members of the commission. Expense reimbursement shall be in accordance with state travel and official business expense reimbursement procedures and regulations.

(2) Expense reimbursement shall be paid from funds appropriated to the Division of Child Care and Early Childhood Education for this purpose.

(g) The commission shall report annually to the House Committee on Education and the Senate Committee on Education as set out in § 20-78-502.



§ 20-78-502 - Duties -- Assistance.

(a) The Arkansas Early Childhood Commission shall have the following duties and responsibilities and shall annually report its progress toward the following:

(1) Advising the Division of Child Care and Early Childhood Education on the administration of the Arkansas Child Care Facilities Loan Guarantee Trust Fund;

(2) Providing technical assistance in the design of training programs to enhance the skills of professionals in early childhood programs, including the development of an annual comprehensive training plan for providers;

(3) Examining the recommendations of national and regional groups and systems producing scientifically proven and cost-effective results used by others to provide child care and early childhood services;

(4) Assisting in the development of a comprehensive long-range plan for the expansion, development, and implementation of early childhood programs in Arkansas, including recommending the allocation and expenditures of funds appropriated to the Arkansas Better Chance Program;

(5) Facilitating coordination and communication among state agencies providing early childhood programs in order to promote nonduplication and coordination of services in the programs and recommending a structure for the administration of the currently existing programs and the recommended programs;

(6) Advising the Department of Education and other appropriate state agencies on the development of programmatic standards for early childhood programs to be funded with funds appropriated to the department or to such other state agencies as may receive appropriations for such purposes;

(7) Promoting strong local community support for early childhood education programs;

(8) Promoting public awareness of child care and early childhood programs;

(9) From the applications submitted, making Child Care Appeal Review Panel selections from persons who meet the qualifications for service and who exhibit a willingness and time commitment to serve on the panel; and

(10) Approving all rules and regulations promulgated by the division.

(b) The division shall assist the commission in carrying out its duties and responsibilities.



§ 20-78-503 - Arkansas Child Care Facilities Loan Guarantee Trust Fund.

(a) There is established a cash fund account of the Division of Child Care and Early Childhood Education to be known as the Arkansas Child Care Facilities Loan Guarantee Trust Fund. This cash fund account is to be maintained in one (1) or more financial institutions of the state and shall be administered in accordance with this subchapter.

(b) The division is hereby authorized to accept moneys for the fund from any source, including, but not limited to, allocations from the Treasurer of State as provided in § 20-78-504.

(c) The fund shall be a continuing fund, not subject to fiscal year limitations, and shall be used to guarantee loans for the expansion or development of child care facilities in this state and as provided in subsection (d) of this section.

(d) Any interest at the end of the fiscal year which exceeds the amount necessary to cover loan defaults occurring during that fiscal year shall be made available for professional development and quality improvement activities and grants, including without limitation to support an early childhood foundation or public-private partnership.

(e) This fund shall be administered by the division with technical assistance from the Arkansas Early Childhood Commission and the Arkansas Development Finance Authority.



§ 20-78-504 - Moneys for Arkansas Child Care Facilities Loan Guarantee Trust Fund.

(a) (1) After providing for the exclusion of the interest income classified as special revenues as authorized by § 15-41-110 and § 27-70-204, and for the first two million dollars ($2,000,000) of interest income received each fiscal year by the Treasurer of State as authorized in § 15-5-422, the next one hundred thousand dollars ($100,000) of interest income received each fiscal year in the State Treasury beginning with the fiscal year commencing July 1, 1989, and continuing as set forth in subsection (b) of this section from the investment of state funds as authorized by the State Treasury Management Law, § 19-3-501 et seq., is declared to constitute cash funds restricted in their use and dedicated to be used solely as authorized in § 20-78-503.

(2) The cash funds as received by the Treasurer of State shall not be deposited in or deemed to be a part of the State Treasury for purposes of Arkansas Constitution, Article 5, § 29; Arkansas Constitution, Article 16, § 12; Arkansas Constitution, Amendment 20; or any other constitutional or statutory provision. The Treasurer of State shall pay the cash funds to the Division of Child Care and Early Childhood Education for depositing those amounts in the Arkansas Child Care Facilities Loan Guarantee Trust Fund for the purposes authorized by § 20-78-503.

(3) The interest earnings transferred directly to the division are declared to be cash funds restricted in their use and dedicated to be used solely as authorized in § 20-78-503.

(b) The Treasurer of State shall continue to pay the cash funds as authorized in subsection (a) of this section until the balance of the fund reaches three hundred fifty thousand dollars ($350,000). After that time, the division shall review the fund balance at least quarterly and report to the Treasurer of State when the balance reaches or falls below one hundred thousand dollars ($100,000). At that time, the Treasurer of State shall again pay cash funds as authorized in subsection (a) of this section until the balance of the fund reaches three hundred fifty thousand dollars ($350,000).



§ 20-78-505 - Loan guarantees -- Annual report.

(a) The Division of Child Care and Early Childhood Education is authorized to develop and implement, with the technical assistance of the Arkansas Early Childhood Commission, necessary rules and regulations to receive, review, and approve applications for loan deficiency guarantee assistance for expansion or development of child care facilities in this state.

(b) The maximum loan guarantee amount approved by the division shall be modified as necessary to ensure adequate child care financing availability.

(c) In guaranteeing loans under this subchapter, consideration shall be given to:

(1) Geographic distribution;

(2) Community need;

(3) Community income, with priority given to those communities with the lowest median family income;

(4) Proof of viable administrative and financial management; and

(5) Intended licensure of the facility.

(d) The division shall report each October to the Legislative Council on the status of the Arkansas Child Care Facilities Loan Guarantee Trust Fund.



§ 20-78-506 - Criteria for grant approval.

The Division of Child Care and Early Childhood Education is authorized to develop and implement criteria for grant approval of interest moneys to be used as authorized in § 20-78-503(d).






Subchapter 6 - -- Background Checks of Child Care Facility Licensees and Employees

§ 20-78-606 - Criminal history records checks required.

(a) As used in this section:

(1) "Registry records check" means the review of one (1) or more database systems maintained by a state agency that contain information relative to a person's suitability for licensure or certification as a service provider or employment with a service provider to provide care as that term is defined in § 20-38-101; and

(2) "Service provider" means any of the following:

(A) A child care facility as defined by § 20-78-202; and

(B) A church-exempt child care facility as recognized under § 20-78-209.

(b) Beginning September 1, 2009, a service provider is subject to the requirements of this section and § 20-38-101 et seq. concerning criminal history records checks.

(c) (1) A person offered employment with a service provider on or after September 1, 2009, is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal history records checks.

(2) (A) A person who was offered employment by a service provider prior to September 1, 2009, was subject to a criminal history records check under §§ 20-78-601 -- 20-78-605 [repealed], and has continued to be employed by the service provider who initiated the criminal history records check may continue employment with the service provider based on the results of the criminal history records check process conducted under §§ 20-78-601 -- 20-78-605 [repealed].

(B) When the person next undergoes a periodic criminal history records check, the person's continued employment with the service provider is contingent on the results of a criminal history records check under § 20-38-101 et seq.

(d) (1) The person who signs an application for licensure or certification as a service provider on or after September 1, 2009, is subject to the requirements of this section and § 20-38-101 et seq., concerning criminal history records checks.

(2) (A) The person who signed an application for licensure or certification of a service provider prior to September 1, 2009, was subject to a criminal history records check under §§ 20-78-601 -- 20-78-605 [repealed], and has continued to maintain the licensure or certification of the service provider may continue to maintain the licensure or certification of the service provider based on the results of the criminal history records check process conducted under §§ 20-78-601 -- 20-78-605 [repealed].

(B) When the service provider next undergoes a periodic criminal history records check, the service provider's continued licensure or certification is contingent on the results of a criminal history records check under § 20-38-101 et seq.

(e) The Division of Child Care and Early Childhood Education of the Department of Human Services shall establish by rule requirements for registry records checks for:

(1) An applicant for licensure or exemption from licensure as a service provider;

(2) An applicant for employment with a service provider; and

(3) An employee of a service provider.

(f) The division shall establish by rule requirements for criminal history and registry records checks of persons who volunteer for a service provider.






Subchapter 7 - -- Prenatal and Early Childhood Nurse Home Visitation Program

§ 20-78-701 - Legislative declaration.

The General Assembly hereby finds that, in order to adequately care for their newborns and young children, new mothers may often benefit from receiving professional assistance and information. Without the assistance and information, a young mother may develop habits or practices that are detrimental to her health and well-being and the health and well-being of her child. The General Assembly further finds that inadequate prenatal care and inadequate care in infancy and early childhood often inhibit a child's ability to learn and develop throughout his or her childhood and may have lasting, adverse effects on the child's ability to function as an adult. The General Assembly recognizes that implementation of a voluntary nurse home visitor program that provides educational, health, and other resources for young mothers during pregnancy and the first years of their infants' lives has been proven to significantly reduce the amount of drug, including nicotine, and alcohol use and abuse by mothers, the occurrence of criminal activity committed by mothers and their children under fifteen (15) years of age, and the number of reported incidents of child abuse and neglect. Such a program has also been proven to reduce the number of subsequent births, increase the length of time between subsequent births, and reduce the mother's need for other forms of public assistance. It is the intent of the General Assembly that such a program be established for the State of Arkansas initially targeting a limited number of first-time teenage mothers and potentially expanding over time.



§ 20-78-702 - Creation -- Duties and powers.

(a) The Rita Rowell Hale Prenatal and Early Childhood Nurse Home Visitation Program is established and shall be administered by the Department of Health.

(b) The department shall implement the Rita Rowell Hale Prenatal and Early Childhood Nurse Home Visitation model developed by Dr. David Olds.

(c) The department shall have the power to receive and expend grants, donations, and funds from public and private sources to carry out its responsibilities under this subchapter.

(d) The department shall collect data which will allow a valid and reliable evaluation of the short-term and long-term effectiveness of this intervention in improving maternal and child outcomes. The department shall collect data which at a minimum, will provide information on the effect of prenatal and infancy home visits by nurses on all of the following:

(1) Preterm delivery, low birth weight, and infant morbidity and mortality;

(2) Immunizations;

(3) Mental development and behavioral problems;

(4) Subsequent pregnancy;

(5) Educational achievement;

(6) Labor force participation; and

(7) Use of public assistance programs.

(e) The department shall coordinate with other state agencies to track childhood injuries, childhood maltreatment, and criminal activity.

(f) The department shall cooperate with other state agencies and the developer of the program to create a more comprehensive evaluation of the overall impact and effectiveness of the program in Arkansas.



§ 20-78-703 - Rita Rowell Hale Prenatal and Early Childhood Nurse Home Visitation Program Advisory Council.

(a) There is created the Rita Rowell Hale Prenatal and Early Childhood Nurse Home Visitation Program Advisory Council.

(b) The council shall consist of eleven (11) members to be appointed by the Governor as follows:

(1) Two (2) members from the Department of Health to be nominated by the Director of the Department of Health;

(2) Two (2) members from the College of Medicine of the University of Arkansas for Medical Sciences to be nominated by the Dean of the College of Medicine;

(3) One (1) member from the College of Nursing of the University of Arkansas for Medical Sciences to be nominated by the Dean of the College of Nursing;

(4) One (1) member from the Arkansas Nurses Association;

(5) One (1) member from the University of Arkansas at Little Rock School of Social Work to be nominated by the Director of the School of Social Work;

(6) One (1) member from the Division of Child Care and Early Childhood Education of the Department of Human Services;

(7) One (1) member from the State Child Abuse and Neglect Prevention Board to be nominated by the director; and

(8) Two (2) members from the public at large, at least one (1) of whom shall be active in child advocacy within the state and one (1) of whom shall be an African American.

(c) The Director of the Rita Rowell Hale Prenatal and Early Childhood Nurse Home Visitation Program shall serve as an ex officio member of the council.

(d) Members shall be appointed for three-year staggered terms. The staggered terms shall be assigned by lot. The terms shall commence on January 15 of each year.

(e) In the event of a vacancy of one (1) of the members appointed by the Governor for any reason other than expiration of a regular term, the vacancy shall be filled for the unexpired portion of the term by appointment of the Governor, and that person shall possess the same qualifications as are required for initial appointment.

(f) Members of the council shall not be entitled to compensation for their services but may receive expense reimbursement in accordance with § 25-16-902 to be paid by the Department of Health.

(g) The council shall hold its first meeting during January, 2000 at a place and time designated by the Governor.

(h) At the initial organizational meeting of the council, the members shall elect from among their number a chair and vice chair. Annually thereafter, a meeting shall be held to elect the chair and vice chair.

(i) (A) Quarterly meetings of the council shall be held.

(B) Special meetings may be called by the chair or as provided by the rules of the council.

(j) The council shall monitor the program to ensure that the program is implemented according to the program training requirements, program protocols, program management information systems, and program evaluation requirements established by the department. The council shall evaluate the overall implementation of the program and include the evaluation, along with any recommendations concerning the selected entities or changes in the program training requirements, program protocols, program management information systems, or program evaluation requirements in the annual report submitted to the department.

(k) The program staff shall submit a written status report annually to the council.



§ 20-78-704 - Freedom of Information Act -- Exemption.

The Rita Rowell Hale Prenatal Early Childhood Nurse Home Visitation Program is expressly exempted from the Freedom of Information Act of 1967, § 25-19-101 et seq., and is prohibited from supplying any information by individual name or other personal identifier or in a form other than a statistical report or other appropriate form which protects the confidentiality of individuals except to any state agency or department which originally supplied the information to the system unless both the originating agency and the system grant release of this information for a specific purpose.



§ 20-78-705 - Patient records.

(1) All institutions receiving state or federal support and with patient records containing information pertaining to participating first-time mothers shall be required to share information in those records with the Rita Rowell Hale Prenatal Early Childhood Nurse Home Visitation Program.

(2) All participating first-time mothers shall sign an informed consent and medical records release document.



§ 20-78-706 - Limitation.

Nothing performed pursuant to this subchapter shall be deemed to constitute the practice of home health care as defined in § 20-10-801 et seq.



§ 20-78-707 - Referrals -- Findings.

(a) Any physician, clinic, person, or organization may provide information and referrals to the Rita Rowell Hale Prenatal Early Childhood Nurse Home Visitation Program.

(b) No liability of any kind or character for damages or other relief shall arise or be enforced against any person or organization by reason of having provided the information or by reason of having released or published the findings of the program in order to reduce child abuse or neglect or to advance medical research or medical education.



§ 20-78-708 - Funding.

The Director of the Department of Health is authorized to utilize available general revenue savings and allowable federal funds in support of the activities described in this subchapter in the event that sufficient funds are not allocated for the Rita Rowell Hale Prenatal and Early Childhood Nurse Home Visitation Program herein. The director is authorized to transfer appropriations and funds as necessary but only for the purposes provided in this subchapter. Upon approval of the Chief Fiscal Officer of the State and review by the Legislative Council, the transfers shall be made upon the books of the Department of Finance and Administration, the Auditor of State, and the Treasurer of State.






Subchapter 8 - -- Birth Through Prekindergarten Teaching Credential and Endorsement

§ 20-78-801 - Credential and endorsement.

(a) (1) A person teaching in a public early childhood education program may obtain a birth through prekindergarten teaching credential from the Division of Child Care and Early Childhood Education.

(2) Subdivision (a)(1) of this section shall not be construed to permit a person teaching in a public early childhood education program to utilize the teaching credential in lieu of a P-4 teaching license issued by the State Board of Education when the license is required.

(b) As used in this subchapter, "public early childhood education program" means an education program that:

(1) All or part of which is funded with state or federal funds; and

(2) Serves children whose ages may range from birth through prekindergarten.

(c) (1) The division shall develop the teaching credential under this subchapter not later than January 31, 2010.

(2) The teaching credential is valid for five (5) years and may be renewed upon completion of the requirements set forth in law and established by the division.

(3) An applicant for an initial teaching credential or a renewal teaching credential is not required to pay a fee for submitting the application or obtaining the teaching credential.

(d) Institutions of higher education in this state may submit to the Department of Education proposals for the creation of a birth through prekindergarten endorsement for P-4 teacher licensure.



§ 20-78-802 - Minimum requirements for a teaching credential.

The Division of Child Care and Early Childhood Education shall develop a birth through prekindergarten teaching credential that requires without limitation that the applicant:

(1) Meet a minimum educational level; and

(2) (A) Complete a core of courses in early childhood development and early childhood education.

(B) The core courses shall meet the division's standards for the preparation of early childhood professionals.



§ 20-78-803 - Professional development.

A person holding a birth through prekindergarten teaching credential under this subchapter shall complete a minimum number of hours of professional development in early childhood development or early childhood education as determined by the Division of Child Care and Early Childhood Education.



§ 20-78-804 - Monitoring and assessment.

The Division of Child Care and Early Childhood Education shall periodically monitor and assess a person holding a birth through prekindergarten teaching credential as the division may determine by rule.



§ 20-78-805 - Core courses.

In consultation with the Division of Child Care and Early Childhood Education and the state-supported institutions of higher education in this state, the Arkansas Higher Education Coordinating Board shall establish a minimum core of early childhood development and education courses that shall be applied toward meeting the requirements of the prekindergarten endorsement to a teaching degree.









Chapter 79 - Rehabilitation Services

Subchapter 1 - -- General Provisions

§ 20-79-101 - Vocational rehabilitation -- Federal act accepted.

The State of Arkansas does, through its General Assembly, accept the provisions and benefits of the act of Congress entitled, "An act to provide for the promotion of vocational rehabilitation of persons, disabled in industry or otherwise and their return to civil employment" [repealed] approved June 2, 1920, and the State of Arkansas, through the proper authorities hereinafter designated, will observe and comply with the requirements of the act.



§ 20-79-102 - Caseworkers for the blind.

The deputy director of the appropriate division of the Department of Human Services is authorized and empowered to employ caseworkers for the blind, prepare regulations governing personnel standards, define the duties of the caseworkers for the blind, and make such other regulations as may be necessary to carry out the purpose of this section.






Subchapter 2 - -- Rehabilitation Act of Arkansas

§ 20-79-201 - Title.

This subchapter may be cited as the "Rehabilitation Act of Arkansas".



§ 20-79-202 - Policy.

(a) It is declared to be the policy of the State of Arkansas to provide needed and feasible rehabilitation services to eligible disabled and handicapped individuals throughout the state to the end that they may engage in useful and remunerative occupations to the extent of their capabilities. In rehabilitating individuals who may be expected to achieve the ability of independent living as to dispense with, or largely dispense with, the need for institutional care or, if not institutionalized, to dispense with, or largely dispense with, the need for an attendant, it is also declared to be the policy of the State of Arkansas to provide needed and feasible rehabilitation services to eligible disabled and handicapped individuals throughout the state, thereby increasing the social and economic well-being of themselves and their families and the productive capacity of the state and reducing the burden of dependency on families and taxpayers.

(b) Pursuant to this policy, rehabilitation services shall be provided to citizens throughout the state. The rehabilitation plan adopted pursuant to this subchapter shall be in effect in all political subdivisions of this state.



§ 20-79-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Blind person" means a person who has:

(A) Not more than 20/200 central visual acuity in the better eye after correction; or

(B) An equally disabling loss of the visual field;

(2) "Director" means the Director of the Arkansas Rehabilitation Services who may, at the discretion of the appropriate division of the Department of Human Services, be designated Executive Officer for the Arkansas Rehabilitation Services;

(3) "Disabled individual" means any person who, as a result of a physical or mental disability:

(A) Has a substantial employment handicap and who may, through receiving vocational rehabilitation services, be qualified for remunerative employment; or

(B) May achieve such ability of independent living, through receiving rehabilitation services, which will enable him or her to dispense with or largely dispense with the need for institutional care or attendant care in the household;

(4) "Employment handicap" means a physical or mental condition which constitutes, contributes to, or if not corrected will probably result in a substantial impairment of occupational performance;

(5) "Establishment of a workshop or rehabilitation facility" means:

(A) In the case of a workshop, the expansion, remodeling, or alteration of existing buildings to adapt them to workshop purposes or to increase employment opportunities, and the acquisition of inital equipment; and

(B) In the case of a rehabilitation facility, the expansion, remodeling, or alteration of existing buildings, the initial equipment of the buildings, and initial staffing thereof;

(6) "Maintenance" means money payment not exceeding the estimated cost of subsistence during the provision of rehabilitation services;

(7) "Nonprofit", when used with respect to a rehabilitation facility or workshop, means a rehabilitation facility or a workshop owned and operated by a corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any shareholder or individual, and this income is exempt from taxation under § 101 (6) of the Internal Revenue Code;

(8) "Physical restoration" means any medical, surgical, or therapeutic treatment necessary to correct or substantially reduce a disabled individual's disability within a reasonable length of time, including the use of prosthetic appliances but excluding curative treatment for acute or transitory conditions, excepting treatment of medical complications and emergencies as may arise during the rendering of rehabilitation services;

(9) "Rehabilitation" and "rehabilitation services" means any service, provided directly or through public or private instrumentalities, found by the director to be necessary to compensate a disabled individual for his or her employment handicap and to enable him or her to engage in a remunerative occupation or to achieve independent living, including, but not limited to, medical and vocational diagnosis, vocational guidance, counseling and placement, training, physical restoration, transportation, occupational and business licenses, equipment, initial stocks and supplies, maintenance, and training books and materials. The term covers the establishment and operation of workshops, rehabilitation centers, home industries, and small business enterprises for the blind and severely disabled;

(10) "Rehabilitation facility" is a facility operated for the purpose of assisting in the rehabilitation of disabled persons, which provides one (1) or more of the following types of services:

(A) Testing, fitting, or training in the use of prosthetic devices;

(B) Prevocational or conditioning therapy;

(C) Physical, corrective, or occupational therapy;

(D) Adjustment training, or evaluation or control of special impairments; or

(E) Services in which a coordinated approach is made to the physical, mental, and vocational evaluation of impaired persons and an integrated program of physical restoration and pre-vocational or vocational training is provided under competent professional supervision and direction;

(11) "Rehabilitation training" means all necessary training provided to a disabled individual to compensate for his or her employment handicap, including, but not limited to, prevocational, vocational, and supplementary training and training provided for the purpose of developing occupational skills and capacities;

(12) "Remunerative employment" includes employment in the competitive labor market, practice of a profession, self-employment, home-making, farm or family work where payment is in kind rather than cash, sheltered employment, home industry, or other homebound work of a remunerative nature;

(13) "Service" means the Arkansas Rehabilitation Services established by this subchapter; and

(14) "Workshop" means a place where any manufacture or handwork is carried on and which is operated for the primary purpose of providing remunerative employment to severely disabled persons who cannot be readily absorbed in the competitive labor market.



§ 20-79-204 - Deputy Director.

(a) The Arkansas Rehabilitation Services shall be administered, under the general supervision and direction of the appropriate division of the Department of Human Services, by a deputy director, appointed in accordance with established personnel standards and on the basis of education, training, experience, and demonstrated ability in the field of rehabilitation.

(b) In carrying out his or her duties under this subchapter, the deputy director:

(1) Shall, with the approval of the Director of the Department of Human Services, prepare regulations for promulgation by the appropriate division of the department governing personnel standards, the protection of records and confidential information, the manner and form of filing applications, eligibility, and investigation and determination thereof, for rehabilitation services, procedures for fair hearings, and such other regulations as he or she finds necessary to carry out the purposes of this subchapter, including the order to be followed in selecting those to whom rehabilitation services are to be provided in situations where service cannot be provided to all who are eligible for service;

(2) Shall, with the approval of the director, establish appropriate subordinate administrative units within the service;

(3) Shall recommend to the director for appointment such personnel as he or she deems necessary for the efficient performance of the functions of the service;

(4) Shall prepare and submit to the director and the Governor annual reports of activities and expenditures and, prior to each regular session of the General Assembly, estimates of sums required to carry out this subchapter, as well as estimates of the amounts to be made available for this purpose from all sources;

(5) Shall make certification for disbursement, in accordance with regulations, of funds available for carrying out the purposes of this subchapter; and

(6) May, with the approval of the director, delegate to any officer or employee of the service such of his or her powers and duties, except the making of regulations and the making of recommendations for appointment of personnel, as he or she finds necessary to carry out the purposes of this subchapter.



§ 20-79-205 - Administration.

The deputy director of the appropriate division of the Department of Human Services shall provide the rehabilitation services authorized by this subchapter to the physically or mentally disabled, including blind citizens and those who can benefit from independent living services, as determined by the director to be eligible therefor. In carrying out the purposes of this subchapter, the Arkansas Rehabilitation Services is authorized, among other things:

(1) To be the sole state agency to supervise and administer the rehabilitation services authorized by this subchapter except such part as may be administered by a local agency in a political subdivision of the state, in which case the service shall be the sole agency to supervise the local agency in the administration of that part;

(2) To enter into reciprocal agreements with other states to provide for the services authorized by this subchapter to residents of the state concerned;

(3) To conduct research and compile statistics relating to the provision of services or the need of services of disabled individuals;

(4) To license blind individuals to operate vending stands under its supervision and control and subject to the terms and conditions in regulations issued pursuant to § 20-79-204(b)(1) on:

(A) State property;

(B) County or municipal property;

(C) Federal property, pursuant to delegation of authority under the Randolph-Sheppard Act and any amendment thereto or any act of Congress relating to this subject;

(D) Private property; and

(E) Subject to Acts 1945, No. 142, § 2 [superseded]; and

(5) To provide for the establishment, supervision, and control of suitable business enterprises to be operated by the severely disabled individual, including the blind, where the operation will be improved through the management and supervision of the service.



§ 20-79-206 - Operation of rehabilitation facilities.

(a) The Arkansas Rehabilitation Services is authorized to utilize funds made available:

(1) From appropriations by Congress;

(2) By appropriations by the General Assembly;

(3) From the disbursement of funds of other state agencies; and

(4) By gifts, grants, fees for services, sale of products or items of manufacture or handwork, and donations for the purpose of establishing and operating rehabilitation centers, workshops, business enterprises, programs, and home industries and other facilities.

(b) Gifts, grants, fees for services, income from the sale of products or items of manufacture or handwork, and donations may be deposited in one (1) or more banks and expended by the appropriate division of the Department of Human Services, in compliance with the rules and regulations of the Director of the Department of Finance and Administration, in the establishment and operation of rehabilitation facilities and such other program services as may be determined by the appropriate division of the Department of Human Services, which are consistent with the purposes of this subchapter.

(c) The appropriate division of the Department of Human Services is authorized and empowered to lease or purchase public or private property, real, personal, or mixed, for the purpose of establishing and operating rehabilitation facilities.



§ 20-79-207 - Cooperative agreements.

The appropriate division of the Department of Human Services, through the Arkansas Rehabilitation Services, is empowered and directed to:

(1) Cooperate with any other division of the department in an effort to rehabilitate those disabled individuals who are applicants for or recipients of public assistance. In this respect, it is the intent of the General Assembly that the employment and self-maintenance of disabled adults shall be encouraged to the maximum extent. The Arkansas Rehabilitation Services and any other division of the department shall take all necessary steps to implement the intent of this section, including the joint development of plans for orderly referral and processing of feasible cases with priority being given to those for whom rehabilitation is determined most feasible;

(2) Cooperate with the federal government, pursuant to agreements, in carrying out the purposes of any federal statutes pertaining to the purposes of this subchapter. The board is also authorized to:

(A) Adopt such methods of administration as are found to be necessary for proper and efficient operation of the agreements or plans for rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of federal statutes and appropriations;

(B) Administer any legislation pursuant thereto enacted by the State of Arkansas;

(C) Direct the disbursement, and administer the use of, all funds provided by the federal government or the state for the rehabilitation of disabled persons of Arkansas; and

(D) Do all things necessary to ensure the rehabilitation of disabled persons;

(3) Cooperate with other federal, state, and local public agencies and institutions in providing services relating to rehabilitation, including the Arkansas State Employment Service, and make maximum utilization of the job placement and employment counseling services and other services and facilities of the offices in providing the services authorized by this subchapter in studying the problems involved therein and in establishing, developing, and providing such programs, facilities, and services as may be necessary or desirable;

(4) Cooperate with political subdivisions and other public and nonprofit organizations and agencies in the establishment of workshop-rehabilitation facilities and use such facilities as meet the standards established by the state board in providing rehabilitation services; and

(5) Enter into contractual arrangements with the Social Security Administration with respect to certifications of disabilities and performance of other duties and with other authorized public agencies for performance of services related to rehabilitation.



§ 20-79-208 - Ownership, exchange, and sale of equipment.

(a) The Rehabilitation Service is authorized to retain title to any property, tools, instruments, training supplies, equipment, or other items of value acquired for use of handicapped persons and to repossess and transfer title for the use of other handicapped persons.

(b) The appropriate division of the Department of Human Services is authorized to offer for sale any surplus items acquired in the operation of the program when they are no longer necessary or to exchange them for necessary items which may be used to greater advantage.

(c) (1) When any surplus equipment is sold or exchanged, a receipt for the equipment shall be taken from the purchaser showing the consideration given for the equipment and forwarded to the Treasurer of State.

(2) Any funds received by the appropriate division of the department pursuant to the transactions shall be deposited in the State Treasury in the appropriate federal or state rehabilitation fund and shall be available for expenditures for any purposes consistent with this subchapter.



§ 20-79-209 - Acceptance and use of gifts.

The division is authorized and empowered to accept and use gifts and donations, whether from public or private sources, as may be offered unconditionally or under such conditions as are determined proper and consistent with the provisions of this subchapter, and the division may hold, invest, reinvest, and use the gifts and donations in accordance with the conditions of the gifts and donations.



§ 20-79-210 - Receipt and disbursement of rehabilitation funds.

(a) The Treasurer of State is designated as custodian of all moneys received from the federal government for the purpose of carrying out any federal statutes pertaining to the purpose of this subchapter.

(b) The Treasurer of State shall make disbursements from the federal funds and all state funds available for such purposes upon certification in the manner provided in § 20-79-204.

(c) All federal grants received in adjustment of the federal-state account may be expended during the year received or in any succeeding year.



§ 20-79-211 - Appropriations.

(a) Budget estimates of the amount of appropriations needed each fiscal year for rehabilitation services and for the administration of the program shall be submitted by the deputy director to the appropriate division of the Department of Human Services. The amount approved shall be included in the estimates made by the appropriate division to the General Assembly for the operation of the rehabilitation program.

(b) In the event federal funds are available to the State of Arkansas for rehabilitation purposes, the Arkansas Rehabilitation Services is authorized to comply with such requirements as may be necessary to obtain the federal funds in the maximum amount and most advantageous proportion possible insofar as this may be done without violating other provisions of the state law and Constitution.

(c) In the event Congress fails in any year to appropriate funds for grants-in-aid to the state for rehabilitation purposes, the appropriate division shall include as a part of the budget a request for adequate state funds for rehabilitation purposes.



§ 20-79-212 - Limitation of political activity by officer or employee.

(a) No officer or employee engaged in the administration of the rehabilitation program shall use his or her official authority or influence, or permit the use of the rehabilitation program, for the purpose of interfering with an election or affecting the results thereof or for any partisan political purpose.

(b) No officer or employee shall take any active part in the management of political campaigns or participate in any political activity, except that he or she shall retain the right to vote as he or she may please and to express his or her opinions as a citizen on all subjects.

(c) No officer or employee shall solicit or receive, nor shall any officer or employee be obligated to contribute or render, any service, assistance, subscription, assessment, or contribution for any political purpose.

(d) Any officer or employee violating this provision shall be subject to discharge or suspension.



§ 20-79-213 - Eligibility for rehabilitation services.

(a) Rehabilitation services shall be provided to any disabled individual:

(1) Who is a bona fide resident of the state at the time of filing his or her application therefor and whose rehabilitation the Director of the Rehabilitation Service determines, after full investigation, can be satisfactorily achieved; or

(2) Who is eligible therefor under the terms of an agreement with another state or with the federal government.

(b) However, except as otherwise provided by law or as specified in any agreement with the federal government with respect to classes of individuals certified to the appropriate division of the Department of Human Services thereunder, the following rehabilitation services shall be provided at public cost only to disabled individuals found to require financial assistance with respect thereto:

(1) Physical restoration;

(2) Transportation provided for other purposes than to determine the eligibility of the individual for rehabilitation services and the nature and extent of the services necessary;

(3) Occupational and business licenses;

(4) Tools, equipment, initial stock and supplies, including livestock and capital advances, books, and training materials; and

(5) Maintenance.



§ 20-79-214 - Nonassignability and exemption from claims of creditors of maintenance.

The right of disabled individuals to maintenance under this subchapter shall not be transferable or assignable at law or in equity and shall be exempt from the claims of creditors.



§ 20-79-215 - Hearings.

Any individual applying for or receiving rehabilitation who is aggrieved by any action or inaction of the Rehabilitation Service shall be entitled to a hearing in accordance with the regulations adopted and promulgated by the appropriate division of the Department of Human Services on that subject.



§ 20-79-216 - Use of Arkansas Rehabilitation Services information prohibited -- Exception.

It shall be unlawful, except for purposes directly connected with the administration of the Arkansas Rehabilitation Services and in accordance with regulations, for any person to solicit, disclose, receive, or make use of, or to authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or name of, or any information concerning persons applying for or receiving rehabilitation, directly or indirectly derived from the records.






Subchapter 3 - -- Technology Equipment Revolving Loan Fund

§ 20-79-301 - Committee -- Establishment -- Members.

(a) (1) There is created the Technology Equipment Revolving Loan Fund Committee, to be composed of nine (9) members, of which at least five (5) members must be individuals with disabilities, to be appointed by the Governor as follows:

(A) The Director of the Arkansas Rehabilitation Services;

(B) A representative of the banking industry;

(C) A representative of a disability related consumer organization;

(D) A certified public accountant; and

(E) Five (5) additional members appointed from the state at large.

(2) The director shall be an ex officio member and shall serve as chair of the committee, voting only in case of a tie vote.

(3) The committee shall elect from its membership a vice chair and a secretary-treasurer.

(b) All members shall be appointed for a term of three (3) years.

(c) (1) Vacancies on the committee from death, resignations, or otherwise shall be filled by appointment of the Governor to fill the unexpired term that had been created.

(2) Any member of the committee who is absent from three (3) successive regular meetings for any reason other than illness of the member, verified by a written sworn statement by his or her attending physician and entered into the minutes of the committee, shall thereby forfeit and vacate his or her membership on the committee. This forfeiture and vacancy shall be certified to the Governor by the committee. The Governor shall fill the vacancy in the same manner as for other vacancies on the committee.

(d) Members of the committee shall serve without additional compensation, except that committee members may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 20-79-302 - Committee -- Meetings -- Rules and regulations.

(a) The Technology Equipment Revolving Loan Fund Committee shall meet at least once annually and may meet more often as necessary if meetings are called by the chair or by a majority of the committee and if all members of the committee are notified of the time, date, and place of the meeting in advance.

(b) (1) The committee shall adopt rules governing its proceedings.

(2) All rules adopted by the committee shall be promulgated pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 20-79-303 - Technology Equipment Revolving Loan Fund -- Administration.

(a) The Arkansas Rehabilitation Services shall administer the Technology Equipment Revolving Loan Fund.

(b) The Arkansas Rehabilitation Services shall submit to the Technology Equipment Revolving Loan Fund Committee proposed rules and regulations governing the operation of the fund, including, but not limited to, eligibility for receipt of funds, purposes for which funds may be available, repayment of funds, administrative adjudications in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and all other matters consistent with and necessary to accomplish the purposes as set out in this subchapter.

(c) (1) The committee shall be advisers to the Arkansas Rehabilitation Services in making loans under this subchapter.

(2) The Director of the Arkansas Rehabilitation Services must act on the recommendation of the committee within thirty (30) days of the committee's recommendation or the recommendation of the committee shall be final.






Subchapter 4 - -- Telecommunications Devices

§ 20-79-401 - Statewide program established.

(a) (1) The Arkansas Rehabilitation Services is hereby directed to establish, administer, staff, and promote a statewide program to provide access to public telecommunications services by residents of Arkansas who are deaf, hard of hearing, deaf and blind, severely speech-impaired, or who have other disabilities that impair their ability to effectively access the telecommunications network. This program will enable these individuals to access specialized devices or services for telecommunications network access that is functionally equivalent to that enjoyed by individuals without disabilities.

(2) This program shall include, but is not limited to:

(A) The purchase and distribution of telecommunications devices and related devices for the persons who are deaf, hard of hearing, deaf and blind, severely speech-impaired, or who have other disabilities that impair their ability to effectively access the telecommunications network;

(B) The promulgation of procedures, regulations, rules, and criteria necessary to implement and administer this program, including accountability measures which utilize consumer participation in the selection and evaluation of equipment and the eligibility of applicants; and

(C) Other actions as may be necessary to implement and administer this program which are not otherwise prohibited by law.

(b) The Arkansas Rehabilitation Services shall employ at least one (1) full-time staff person to administer the equipment distribution program and may employ any additional support personnel for the program from within existing staff resources to assure statewide coverage for the program.



§ 20-79-402 - Eligibility.

(a) In order for a person to be eligible for the equipment distribution program, a person shall be certified as deaf, hard of hearing, deaf and blind, speech-impaired, or having another disability that impairs the individual's ability to effectively access the telecommunications network by a licensed physician, audiologist, or speech pathologist or by any other method recognized by the Arkansas Rehabilitation Services.

(b) (1) Arkansas Rehabilitation Services shall also consider financial need and, in so doing, shall take into account financial need standards or other means tests applicable to other programs administered by the office when promulgating procedures, regulations, rules, and criteria necessary to implement and administer this program.

(2) Arkansas Rehabilitation Services may develop a sliding scale of eligibility to provide equipment to individuals exceeding the baseline needs tests mentioned in this section.



§ 20-79-403 - Ownership of equipment -- Telecommunications Equipment Fund.

(a) (1) Equipment purchased under this subchapter shall remain the property of the State of Arkansas for two (2) years and then become the property of the recipient of the equipment.

(2) A person who receives the equipment shall be responsible for the maintenance of the equipment and liable to the Arkansas Rehabilitation Services for the loss of or damage to the equipment.

(3) In the event of the death of an individual in possession of the equipment, or should a person in possession of the equipment leave the state, the equipment shall automatically revert to the possession of the Arkansas Rehabilitation Services.

(b) Any money collected by the Arkansas Rehabilitation Services under this section shall be deposited in the Telecommunications Equipment Fund created under § 19-6-482.









Chapter 80 - Community Services

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Older Worker Community Service Employment Act

§ 20-80-201 - Title.

This subchapter may be cited as the "Older Worker Community Service Employment Act".



§ 20-80-202 - Purpose.

(a) In order to foster and promote useful part-time employment opportunities in community service activities for low-income persons who are fifty-five (55) years of age or older and who have poor employment prospects, the Older Worker Community Service Employment Program is created.

(b) The Division of Aging and Adult Services, Department of Human Services, is authorized to establish and administer this program in accordance with the provisions of this subchapter, utilizing such funds as may be appropriated by the General Assembly in support of this subchapter.



§ 20-80-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Community service" means social, health, welfare, educational, recreational development, maintenance, or restoration of natural resources, community betterment or beautification, environmental protection, and such other services which are or might be essential and necessary to the community;

(2) "Community-based agency" means a public or not-for-profit organization whose primary purposes and experiences are in the development and implementation of programs for the elderly;

(3) "Department" means the Department of Human Services;

(4) "Eligible individual or participant" means an individual who is fifty-five (55) years of age or older and whose household income does not exceed two hundred percent (200%) of the Supplemental Security Income level, as established by the Social Security Administration. Furthermore, participants in the program funded under this subchapter shall not be considered to be state employees as a result of such employment for any purpose;

(5) "Division" means the Division of Aging and Adult Services; and

(6) "Program" means the Older Worker Community Service Employment Program.



§ 20-80-204 - Administration of program.

In order to carry out the provisions of this subchapter, the Division of Aging and Adult Services is authorized:

(1) To enter into agreements with and make program grants to community-based agencies for the purpose of establishing statewide implementation of the Older Worker Community Service Employment Program. However, the division shall make no payments towards the cost of the program unless the division determines that the community-based agencies will adhere to the provisions of § 20-80-205 and the established regulations or policies related to the administration of this subchapter;

(2) To allow reasonable and appropriate administrative cost for the total program, which in no event shall exceed the allowable percentage limitation established for Title V of the Older Americans Act; and

(3) To make, issue, and amend regulations and policies as may be necessary to effectively carry out the provisions of this subchapter.



§ 20-80-205 - Program standards and procedures.

(a) In the development and implementation of the Older Worker Community Service Employment Program, the Division of Aging and Adult Services shall adopt program standards and procedures that will ensure that the intent and provisions of this subchapter are adhered to by community-based agencies receiving program grant funds.

(b) At a minimum, the program and each program grant funded will:

(1) Provide employment only for eligible individuals, except for necessary technical, administrative, and supervisory personnel, but the personnel shall, to the fullest extent possible, be recruited from among eligible individuals;

(2) Employ eligible individuals in community service programs or agencies sponsored by organizations exempt from taxation under the provisions of the Internal Revenue Code, other than political parties, except projects involving the construction, operation, or maintenance of any facility used or to be used as a place for sectarian religious instruction or worship;

(3) Contribute to the general welfare of the community;

(4) Provide employment for eligible individuals whose opportunities for other suitable public or private paid employment are poor;

(5) Result in an increase in employment opportunities for eligible individuals and will not result in the displacement of employed workers or impair existing contracts;

(6) Utilize methods of recruitment and selection which will assure that the maximum number of eligible individuals will have an opportunity to participate in the program;

(7) Ensure that, to the extent feasible, the program will serve the needs of minority eligible individuals in proportion to their number in the state;

(8) Ensure that safe and healthy conditions of work will be provided and that persons employed in community services jobs assisted under this subchapter shall be paid at least the minimum wage as established by the Fair Labor Standards Act; and

(9) Ensure that program employers provide personnel fringe benefits for participants. The coverage shall include workers' compensation, unemployment insurance, Federal Insurance Contributions Act, and other coverage as may be required by regulation or policy.






Subchapter 3 - -- Community Service and Community Action Program Act of 1985

§ 20-80-301 - Title.

This subchapter shall be known as the "Community Service and Community Action Program Act of 1985".



§ 20-80-302 - Purpose.

(a) The purpose of this subchapter is to encourage nonprofit community action organizations which have been formed to provide basic and essential human services to low income and elderly citizens of Arkansas in the areas of health, transportation, housing, home repair and weatherization, aging programs and aging alternatives to institutionalization, developmental child care and enrichment, youth opportunity programs, low-income home energy assistance programs, and other related activities which the General Assembly recognizes as beneficial to a large number of Arkansas citizens.

(b) It is further the purpose of this subchapter to encourage and promote the operations and activities of community action agencies whether the activities are conducted by one (1) agency or by two (2) or more cooperating agencies.



§ 20-80-303 - Exception.

Nothing in this subchapter is intended to change or in any way conflict with the status, boundaries, or functions of regional or metropolitan planning commissions or councils of governments established under §§ 14-17-301 -- 14-17-309 and 14-56-501 -- 14-56-509 nor the status, boundaries, and functions of planning and development districts as established and recognized under §§ 14-166-201 -- 14-166-205.



§ 20-80-304 - Recognition of agencies generally -- Establishment of financial assistance.

In furtherance of the purposes of this subchapter, the General Assembly recognizes community action organizations in their efforts to provide services beneficial to low-income citizens of this state and establishes a program of financial assistance to recognized community action agencies to enable them to continue and expand activities and programs stated in § 20-80-302.



§ 20-80-305 - Recognition of specific agencies -- Jurisdiction.

The General Assembly recognizes as community action agencies and their jurisdiction, the following nineteen (19) existing community action organizations:

(1) Arkansas River Valley Council, consisting of Franklin, Scott, Yell, Johnson, Pope, Conway, Perry, Logan, and Polk Counties;

(2) Black River Area Development Corporation, consisting of Randolph, Clay, and Lawrence Counties;

(3) Central Arkansas Development Council, consisting of Saline, Hot Spring, Clark, Pike, and Montgomery Counties;

(4) Community Action Program for Central Arkansas, consisting of White, Faulkner, and Cleburne Counties;

(5) Crowley's Ridge Development Council, Inc., consisting of Craighead, Greene, Jackson, and Poinsett Counties;

(6) Crawford-Sebastian Community Development Council, Inc., consisting of Crawford and Sebastian Counties;

(7) Community Services Office, Inc., consisting of Garland County;

(8) East Central Arkansas Economic Opportunity Corporation, consisting of Cross, St. Francis, Woodruff, Crittenden, and Lee Counties;

(9) Economic Opportunity Agency of Pulaski County, consisting of Pulaski and Lonoke Counties;

(10) Economic Opportunity Agency of Washington County, consisting of Washington County;

(11) Arkansas Economic Opportunity Commission, Inc., consisting of Mississippi County;

(12) Mid-Delta Community Services, Inc., consisting of Phillips, Monroe, and Prairie Counties;

(13) Northcentral Arkansas Development Council, consisting of Fulton, Izard, Sharp, Stone, and Independence Counties;

(14) Office of Human Concern, consisting of Benton, Carroll, and Madison Counties;

(15) Ozark Opportunities, Inc., consisting of Van Buren, Searcy, Boone, Marion, Baxter, and Newton Counties;

(16) Pine Bluff-Jefferson County Economic Opportunity Commission, Inc., consisting of Jefferson, Grant, Arkansas, Lincoln, and Cleveland Counties;

(17) South Central Community Action Authority, consisting of Ouachita, Columbia, Calhoun, Dallas, and Union Counties;

(18) Southeast Arkansas Community Action Corporation, consisting of Bradley, Drew, Desha, Ashley, and Chicot Counties; and

(19) Southwest Arkansas Development Council, Inc., consisting of Little River, Hempstead, Miller, Lafayette, Howard, Sevier, and Nevada Counties.



§ 20-80-306 - Recognition of specific agencies -- Change of boundaries and number.

The appropriate division of the Department of Human Services is authorized to change the boundaries and the number of officially recognized community action agencies, provided that concurrence therein is obtained of the governing boards of each of the affected existing agencies as recognized in § 20-80-305.



§ 20-80-307 - Recognition of representative organizations.

(a) The governing boards of directors of the nineteen (19) existing community action organizations are recognized as the representative organizations of the community action agencies as recognized in § 20-80-305.

(b) The appropriate division of the Department of Human Services is authorized, whenever agency boundaries have been changed in accordance with § 20-80-306, to recognize the representative organizations of the new community action agencies.

(c) In order to qualify for recognition and further benefits under this subchapter, a community action agency shall have been organized and constituted under the provisions of the Community Service Block Grant Act of 1981 and shall have a governing board whose numbers are elected and are representatives of specific community interests in accordance with the Community Service Block Grant Act of 1981.



§ 20-80-309 - Funding -- Appropriations -- Permitted use of funds.

(a) The appropriate division of the Department of Human Services is authorized to make payments from time to time to officially recognized organizations of community action agencies from state funds appropriated for that purpose. Payments shall be scheduled to begin as nearly as possible on July 1 of each fiscal year and on the first day of each calendar quarter thereafter.

(b) Funds appropriated for payments to the organizations of community action agencies shall be allocated on the basis of equitable criteria established by the appropriate division based upon application for programs.

(c) If any change occurs in the jurisdictions of any of the officially recognized nineteen (19) community action agencies, as authorized in § 20-80-306, the first allocation of appropriated funds to the former agency or agencies, which comprise counties reorganized under the jurisdiction of a newly recognized agency, shall be apportioned to the new agency or agencies in accordance with equitable criteria established by the appropriate division.

(d) (1) (A) At least ninety percent (90%) of the funds received and appropriated by the state from the United States Government under the community services block grant shall be allocated to community action agencies, as defined in this subchapter, under a formula to be determined by the appropriate division which is designated as the disbursing agency for community services block grant funds.

(B) The powers of every community action agency governing board shall include the power to appoint persons to senior staff positions to determine major personnel, fiscal, and program policies to approve overall program plans and priorities and to assure compliance with conditions of and approve proposals for financial assistance under this subchapter.

(C) No more than five percent (5%) of the community services block grant may be used by the disbursing agency for administrative purposes.

(D) Any subsequently remaining funds may be used for purposes to be determined by the disbursing agency.

(2) In the event that the community services block grant is eliminated, each community action agency shall be funded, subject to the restrictions of applicable law or regulation, in the distribution of other federal funds which can be used to support antipoverty programs.



§ 20-80-310 - Funding -- Notification by General Assembly -- Application.

(a) Whenever the General Assembly has appropriated funds in order to make payments to officially recognized community action agencies as authorized in this subchapter, the appropriate division of the Department of Human Services shall notify the respective governing boards of the agencies of the amount allocated to the agency as provided in § 20-80-308 and shall notify the respective boards that application for the funds may be made upon forms provided therefor by the appropriate division.

(b) Upon the receipt of application for the funds, the appropriate division shall determine that the following conditions have been met before disbursing the payments:

(1) The community action organization is an officially recognized community action agency, in accordance with §§ 20-80-305 and 20-80-306 and has been constituted in accordance with § 20-80-307(c);

(2) The agency board of directors shall certify that a proposed budget has been established for the expenditure of state funds for purposes consistent with the purpose of this subchapter.

(c) At the end of each fiscal year, an audited report of each community action agency shall be submitted to the appropriate division.

(d) Any amounts of state funds unexpended or unobligated by June 30 shall be returned by the agency to the State Treasury.

(e) If any community action agency shall have expended any state funds for any purpose not within the purpose and intent of this subchapter, that amount shall be reimbursed by the agency to the State of Arkansas before any additional payments may be made to the agency.



§ 20-80-311 - Funding -- Antipoverty programs.

State funds appropriated by the General Assembly to the appropriate division of the Department of Human Services for payments to be made to recognize community action agencies in accordance with this subchapter shall be used by the agencies for funding antipoverty programs designated by state regulations.






Subchapter 4 - -- Commissioner of State Lands Urban Homestead Act

§ 20-80-401 - Title.

This subchapter shall be known as the "Commissioner of State Lands Urban Homestead Act".



§ 20-80-402 - Purpose.

(a) This subchapter shall apply only to urban property and shall be established to prevent waste of valuable real property already offered for public sale and not disposed of which has been certified to the office of the Commissioner of State Lands for nonpayment of ad valorem real property taxes.

(b) The further intent of this section is to provide cities, incorporated towns, legal entities that intend to apply for an award of low-income housing tax credits under Section 42 of the Internal Revenue Code, and community organizations the ability to better serve any eligible person in need of a homestead and to provide the eligible person the opportunity to hold and maintain a private residence, and to contribute to the taxing structure of the applicable taxing units.



§ 20-80-403 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Applicant" means any city, incorporated town, legal entity that intends to apply for an award of low-income housing tax credits under Section 42 of the Internal Revenue Code, or community organization applying to the Commissioner of State Lands for donation of tax-forfeited land;

(2) (A) "Community organization" means a recreational, educational, social, or benevolent organization dedicated to improving the mental or physical health and welfare of its members and of the public.

(B) A community organization may be established for community betterment or beautification, environmental protection, establishment of housing, and other purposes beneficial to the community and may be a division of the federal, state, county, or local government or may be a private nonprofit corporation;

(3) "Eligible person" means an individual person or family unit meeting eligibility criteria for the sale, lease, or grant of a homestead. A corporation, partnership, association, or similar organization shall not be an eligible person;

(4) "Homestead" means the home and accompanying or adjoining land of the primary residence of a person; and

(5) "Urban" means land found within the city limits of any city or incorporated town in the state.



§ 20-80-404 - Commissioner of State Lands' Duties.

(a) All land subject to donation under this subchapter must have been offered for sale to the highest bidder by the Commissioner of State Lands pursuant to § 26-37-101 et seq.

(b) After the Commissioner of State Lands has met the requirements of § 26-37-101 et seq., the Commissioner of State Lands may accept applications for donation of remaining tax-forfeited urban property.

(c) The Commissioner of State Lands shall prescribe the requisite contracts, forms, or applications.



§ 20-80-405 - Applications for donations.

(a) (1) Applications for donation may be made by the following persons or community organizations:

(A) Agents of cities and incorporated towns that also have one (1) of the community organizations listed in subdivisions (a)(1)(B)(i)-(iv) of this section; or

(B) The chair of the board or executive director of one (1) of the following community organizations:

(i) A housing authority;

(ii) A community development agency;

(iii) A community development corporation; or

(iv) A local initiative support corporation.

(2) Other community organizations may apply for donation of the land so long as that organization is a nonprofit corporation that qualifies as an Internal Revenue Service Section 501(c)(3) tax-exempt organization.

(3) A legal entity that intends to apply for an award of federal low-income housing tax credits under Section 42 of the Internal Revenue Code may apply for donation of land under this subchapter only if the legal entity is a qualified nonprofit organization pursuant to Section 42 of the Internal Revenue Code and accompanying regulations and guidance of the Internal Revenue Service.

(b) Any applicant must have legal authority to accept and convey title to properties for homesteading purposes.



§ 20-80-406 - Disposition of applications -- Prior municipal approval.

(a) The Commissioner of State Lands may accept, modify, or deny any application.

(b) Before the Commissioner of State Lands may donate any parcel to any applicant, other than agents of a city or incorporated town, the city or town shall grant express approval of the donation, thereby avoiding possible conflicts in planning or development projects overseen by the cities or towns of this state.



§ 20-80-407 - Contracts or deeds.

(a) (1) Accepted applications will result in a contract or limited warranty donation deed between the Commissioner of State Lands and applicant for donation of tax-forfeited lands.

(2) The contract or deed, to be provided by the Commissioner of State Lands, shall provide that the applicant will have primary responsibility for the development of the donated parcel.

(3) The contract or deed shall also set out the eligiblity criteria for determining an eligible person with respect to a sale, lease, or grant of a homestead from the donated parcel and shall require the applicant to follow the eligiblity criteria in making sales, leases, or grants from the donated parcel.

(b) Upon execution of a donation deed to the applicant, the Commissioner of State Lands may no longer be an immediate party to the construction or maintenance of the parcel, except that the contract or donation deed may contain a possibility of reverter to the Commissioner of State Lands should the proposed homestead, for any reason, not develop pursuant to specifications.

(c) In addition, the contract or deed may provide the time period within which the property may be developed.



§ 20-80-408 - Taxes -- Liens -- Encumbrances.

(a) With execution of the donation deed, the Commissioner of State Lands may waive outstanding taxes, penalties, and interest within the authority of the office of the State Lands Commissioner.

(b) Other liens or encumbrances attached to the property not within the Commissioner's authority pursuant to § 26-37-101 et seq. will be considered a matter to be resolved between the applicant and the lienholder.



§ 20-80-409 - Title transfer -- Consideration -- Costs.

(a) No consideration shall be required for the transfer of title between the Commissioner of State Lands and the applicant, except one dollar ($1.00).

(b) Additional, actual costs associated with the conveyance, including, but not limited to, abstracting, researching, confirmation of title, and the filing of documents with the county, may be charged to the applicant by the Commissioner of State Lands.



§ 20-80-410 - Development.

(a) (1) Development of the donated parcel shall be strictly for the construction or maintenance of a homestead for eligible persons.

(2) Upon completion of the construction of the home, the city, incorporated town, or community organization may sell, lease, or grant the home to any eligible person.

(b) (1) The homestead is to be used strictly for the private residence of the eligible person.

(2) The sale, lease, or grant of the home shall be a transaction between the applicant and the eligible person.



§ 20-80-411 - Restrictions -- Taxes.

(a) The applicant is responsible for transferring the donated parcel to an eligible person.

(b) The eligibility criteria for the sale, lease, or grant of a homestead shall be established by the Commissioner of State Lands and shall take into account the income of the person or family unit, which shall not exceed the median family income, as determined by the United States Department of Housing and Urban Development, for the area in which the applicant is located.

(c) Upon transferring the land to the eligible person, the homestead will be treated as any other private residence and subject to all laws and regulations of the government, including the payment of real property taxes.









Chapter 81 - Veterans' Affairs

§ 20-81-101 - Arkansas Veterans' Child Welfare Service.

(a) (1) There is established the Arkansas Veterans' Child Welfare Service.

(2) The service shall be under the direction of a director to be named by the Governor upon written recommendation by the governing body of the American Legion Department of Arkansas.

(3) The Director of the Arkansas Veterans' Child Welfare Service shall serve at the pleasure of the Governor.

(b) (1) The service shall establish a program of furnishing temporary and interim welfare and rehabilitation services and assistance for minor children of honorably discharged Arkansas veterans who are deceased or medically incapacitated.

(2) The service is authorized to enter into contracts and agreements with one (1) or more veterans' organizations in this state, with private individuals or corporations, or with the federal government for the sharing of facilities or services and for the administration of funds in furtherance of veterans' child welfare services.

(c) Funds granted to the service, other than state-appropriated funds, may be deposited in one (1) or more bank accounts in banks in this state and shall be administered in accordance with purposes for which the funds were granted as authorized in this section.



§ 20-81-102 - Department of Veterans' Affairs -- Creation -- Powers and duties.

(a) There is created the Department of Veterans' Affairs.

(b) The department shall:

(1) Supervise the operation of the Veterans' Home; and

(2) Supervise the activities, training, and testing of the County Veterans' Service officers located throughout the State of Arkansas.

(c) The department is authorized to develop and promulgate all rules and regulations necessary for the enforcement and implementation of the provisions of this act and all applicable federal rules and regulations.



§ 20-81-103 - Department of Veterans' Affairs -- Appointment of director -- Employees.

(a) The Governor is authorized to appoint a qualified Director of the Department of Veterans' Affairs who shall have served in the armed forces of the United States during armed conflict as set forth by Congress, who has been honorably discharged therefrom, and who shall have been a resident of the State of Arkansas for two (2) years preceding his or her appointment.

(b) The director shall promote and supervise the dissemination of all available information concerning the rights of all veterans and their dependents.

(c) The director shall maintain his or her office in space provided by the Department of Veterans Affairs Regional Office Building in Little Rock, Arkansas, and may establish, maintain, and operate such other offices within the State of Arkansas as may be necessary.

(d) The director is authorized to employ an assistant director and such other employees, full-time or part-time, as may be determined necessary, subject to approval of the Governor and within the limits of the funds appropriated therefor.

(e) (1) All veterans' claims specialists shall have served in the armed forces of the United States during armed conflict, as set forth by Congress, and shall have been honorably discharged therefrom. They shall have been citizens of the State of Arkansas for a period of three (3) years prior to appointment.

(2) All veterans' claims specialists of the Department of Veterans' Affairs shall familiarize themselves with all laws, both federal and state, relating to rights and benefits of all veterans and their dependents and shall aid and assist all veterans and their dependents in securing their rights and benefits.

(f) (1) All employees under the supervision of the department shall not for themselves accept, receive, or charge any money, article, or thing of value for the performing of any service rendered to any veteran or his or her dependents at any time or in any manner.

(2) Any person who shall violate the provisions of this subsection shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), or imprisoned not less than thirty (30) days nor more than six (6) months, or both.



§ 20-81-104 - Arkansas Veterans' Commission.

(a) The Arkansas Veterans' Commission is established to serve as an advisory agency to the Veterans' Home.

(b) (1) The commission shall be composed of fifteen (15) members, who shall be appointed by the Governor and confirmed by the Senate.

(2) Members of the commission shall serve for five-year overlapping terms.

(3) The commission shall annually elect its chair from among its membership.

(4) (A) Members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(B) Members of the commission are also authorized to attend conventions, conferences, or meetings of recognized veterans' organizations, herein defined as veterans' organizations listed in the current United States Department of Veterans Affairs Directory of Veterans' Organizations as meeting the criteria of 38 C.F.R 14.628, and are entitled to reimbursement for expenses incurred in attending those conventions, conferences, or meetings in accordance with procedures and limits prescribed by law or regulation for state employees.

(C) Provided, a member of the commission shall not be entitled to receive more than one thousand dollars ($1,000) during any fiscal year for stipends and reimbursement of expenses incurred as a member of the commission.

(c) (1) The commission shall make recommendations to the Director of the Department of Veterans' Affairs for the operation and improvement of the home.

(2) It shall also act as an advisory board to the General Assembly on all other matters affecting Arkansas veterans, their dependents, and survivors.

(d) Quarterly meetings of the commission are authorized at the call of the chair.



§ 20-81-105 - Veterans' Home.

(a) The Department of Veterans' Affairs is authorized to establish and maintain a Veterans' Home in the building formerly used as the Arkansas School for the Blind and the Arkansas School for the Deaf at Twentieth and Madison Streets in Little Rock, Arkansas.

(b) The department is authorized to employ staff to operate the home as it deems appropriate and as may be authorized by biennial appropriation.

(c) (1) The home shall be operated under the supervision of the department.

(2) The Director of the Department of Veterans' Affairs shall be the administrative head of the home.

(d) (1) The department shall promulgate appropriate guidelines for determining eligibility of veterans for admission to the home, and the monetary charges to be made for veterans residing in the home. All guidelines shall conform to the federal requirements which must be met to qualify the home as a nursing home and domiciliary for veterans and to render the home eligible to receive federal financial assistance.

(2) (A) Notwithstanding the provisions of § 20-8-101 et seq., the home may be converted to a nursing home and domiciliary for veterans without obtaining a certificate of need therefor.

(B) Bed capacity will be limited to seventy (70), and no beds shall be designated for Medicaid payment.

(e) In the administering of the home, the director is specifically authorized to do the following:

(1) Establish accounts to record the receipt and disbursement of funds from resident veterans to pay for a portion of their maintenance at the home;

(2) Develop policies for determining charges to be made to resident veterans;

(3) Develop accounts and procedures pertaining to incompetent residents of the home;

(4) Establish procedures and accounts for payment by the home to its residents for work performed at the home;

(5) Establish such other accounts as are necessary to the orderly administration of the home; and

(6) Establish policies necessary for the operation of the home.

(f) The director shall, at the end of each fiscal year, certify to the Chief Fiscal Officer of the State the amount of nonrevenues to be retained in the Miscellaneous Agencies Fund Account. All other moneys shall be transferred to the General Revenue Allotment Reserve Fund in accordance with existing laws.



§ 20-81-106 - County programs.

(a) The Department of Veterans' Affairs is authorized to establish, implement, and maintain a program for providing financial assistance to the counties to assist the counties in paying the salaries and expenses of county veterans' service officers.

(1) Any program established and maintained by the Department of Veterans' Affairs shall provide for financial assistance to applying counties on the basis of one dollar ($1.00) of state funds for each two dollars ($2.00) of county funds provided for the payment of the salary and expenses of the particular veterans' service officer of the applying county.

(2) No county shall receive financial assistance under the provisions of this act in excess of three thousand six hundred dollars ($3,600) in any fiscal year. However, the financial assistance to counties under this section may be increased to a maximum of four thousand eight hundred dollars ($4,800) per year for those counties wherein the veteran population exceeds two thousand five hundred (2,500) veterans as reflected by the latest United States Department of Veterans Affairs report on veteran population.

(3) Assistance grants pursuant to this section may be made only to those counties employing a county veterans' service officer who meets the training and testing qualifications, scheduled number of work hours per month, and other qualifications prescribed by the Department of Veterans' Affairs for county veterans' service officers.

(b) (1) The county veterans' service officers shall serve at the pleasure of the individual incumbent county judge in his or her respective county.

(2) However, supervision, training, and testing of county veterans' service officers shall be the responsibility of the Department of Veterans' Affairs.



§ 20-81-107 - Gifts, volunteer services, etc.

(a) The Director of the Department of Veterans' Affairs is authorized to arrange for and accept through such mutual arrangement as may be made the volunteer services, equipment, gifts, facilities, properties, supplies, and personnel of any state, county, and municipal offices and agencies and of veterans' fraternal, welfare, civic, and service organizations in the furtherance of the purposes of this act.

(b) The director may accept on behalf of the Department of Veterans' Affairs from any natural person or legal entity the donation of real property for use as a cemetery for the interment of Arkansas veterans of the United States armed forces and their immediate next of kin as defined by the department.



§ 20-81-108 - Action by municipal governing bodies.

(a) County quorum courts, city councils, and other municipal governing bodies are authorized to appropriate money for the purpose of maintaining county and municipal offices jointly with the Department of Veterans' Affairs, on either a full-time or part-time basis.

(b) All offices shall be under the supervision of the Director of the Department of Veterans' Affairs, and all work of the offices shall be coordinated with the department.



§ 20-81-109 - Cooperation of other state agencies.

It shall be the duty of all state, county, and municipal offices and agencies legally concerned with and interested in the welfare of veterans and their dependents to cooperate with the Department of Veterans' Affairs in carrying out the purposes of this act.



§ 20-81-110 - Official flower -- Poppy.

(a) The poppy is designated the official flower of World War veterans.

(b) It shall be unlawful for any person, firm, corporation, association, or organization, except patriotic organizations chartered by authority of a special act of Congress and the auxiliaries of such organizations, to sell artificial poppies other than within a regular established place of business. This exclusive authority is granted on the condition that all profits accruing therefrom shall be expended on disabled veterans of the World War and their dependents.

(c) Whoever shall violate any provisions of this section shall be fined not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).



§ 20-81-111 - Entitlement of all veterans to privileges.

The soldiers, sailors, and marines who were disabled in military service during the World Wars, Korean War, and Vietnam War and the dependents of the soldiers, sailors, and marines are entitled to the same privileges as are now enjoyed by all other veterans.



§ 20-81-112 - State veterans' cemetery system.

(a) The Department of Veterans' Affairs is authorized to establish and maintain an Arkansas state veterans' cemetery system to serve the veterans, spouses, and eligible dependents of the veterans of Arkansas.

(b) The department is authorized to employ staff to operate this cemetery system as it deems appropriate and as may be authorized by biennial appropriation.

(c) The department shall:

(1) Promulgate appropriate guidelines for determining eligibility for burial;

(2) Establish accounts as are necessary to the orderly administration of the cemetery system;

(3) Develop plans and programs which will provide for initial establishment of sites to meet the greatest need and provide for their orderly expansion; and

(4) Make applications to federal agencies such as the United States Department of Veterans Affairs and receive federal funding as is available to establish and operate this cemetery system.






Chapter 82 - Victims of Violent Crimes

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Child Abuse/Rape/Domestic Violence Commission

§ 20-82-201 - Arkansas Child Abuse/Rape/Domestic Violence Commission -- Creation -- Members.

(a) There is hereby created the Arkansas Child Abuse/Rape/Domestic Violence Commission, to be composed of twenty-five (25) persons appointed by the Governor for two-year staggered terms and until the successor is appointed and qualified.

(b) The membership of the commission shall consist of the following:

(1) A representative of domestic violence programs or domestic violence service providers in Arkansas;

(2) A representative of the Department of Arkansas State Police;

(3) A physician specializing in the treatment of child abuse;

(4) A prosecuting attorney who is a member of the Arkansas Prosecuting Attorneys Association;

(5) A defense attorney;

(6) A representative of a victim-witness program;

(7) A representative of the Arkansas Law Enforcement Training Academy;

(8) A representative of education;

(9) A representative of the Division of Children and Family Services of the Department of Human Services;

(10) A representative of a parents' group;

(11) A mental health professional specializing in the treatment of child abuse or domestic violence or rape;

(12) A representative of the Department of Correction Sex Offender Treatment Program;

(13) A representative of city or county law enforcement;

(14) A representative of children with disabilities;

(15) A municipal judge or circuit judge;

(16) A chancery judge;

(17) A representative of the State Crime Laboratory;

(18) A representative of the Department of Health;

(19) A representative of rape crisis centers;

(20) A representative of the Arkansas Hospital Association;

(21) A representative of the office of the Attorney General;

(22) Three (3) members at large;

(23) A court-appointed special advocate representative;

(24) A guardian ad litem; and

(25) A representative of area health education center programs.

(c) Members of the commission may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 20-82-202 - Arkansas Child Abuse/Rape/Domestic Violence Commission -- Powers and duties.

The Arkansas Child Abuse/Rape/Domestic Violence Commission shall be an advisory body only and shall act in an advisory capacity to the Child Abuse/Rape/Domestic Violence Section of the office of the Chancellor of the University of Arkansas for Medical Sciences.



§ 20-82-204 - Arkansas Child Abuse/Rape/Domestic Violence Commission -- Costs and expenses.

The administrative and associated operating costs and expenses of the Arkansas Child Abuse/Rape/Domestic Violence Commission may be paid from and administered through the normal contractual processes of the University of Arkansas for Medical Sciences.



§ 20-82-205 - Child Abuse/Rape/Domestic Violence Section -- Creation.

There is hereby created the Child Abuse/Rape/Domestic Violence Section within the office of the Chancellor of the University of Arkansas for Medical Sciences.



§ 20-82-206 - Child Abuse/Rape/Domestic Violence Section -- Powers and duties.

The Child Abuse/Rape/Domestic Violence Section within the office of the Chancellor of the University of Arkansas for Medical Sciences shall have the authority and responsibility to:

(1) Administer and disburse funds received through the Children's Justice Act, rape funds received through the preventive health services block grant, and any other federal and grant funds;

(2) Receive and expend grants, donations, and funds from public and private sources to carry out its responsibilities;

(3) Educate professionals, law enforcement officers, prosecuting attorneys, trial and appellate judges, municipal judges, Department of Human Services employees, and other victim service providers regarding issues, interventions, and other matters associated with child abuse, rape, and domestic violence;

(4) Research, develop, and disseminate resource materials as needed;

(5) Facilitate the development of and contract with local multidisciplinary teams throughout the state, the purpose of which is to provide coordinated investigation and service delivery to child victims of severe maltreatment;

(6) Authorize local multidisciplinary teams throughout the state to review instances of child deaths involving children ages birth through seventeen (17) years of age;

(7) Provide support, coordination, and technical assistance to providers of services for rape, domestic violence, and child abuse victims;

(8) Develop a database for use in Arkansas which addresses information about the effectiveness of treatment programs and other intervention efforts in the areas of domestic violence, child abuse, child sexual abuse, and rape and which focuses on interventions with victims, families, and perpetrators;

(9) Advise the Governor as to the immediate needs and priorities surrounding the issues of child abuse, domestic violence, and rape;

(10) Contract and be contracted with;

(11) Provide consultation and technical assistance to professionals regarding child abuse, rape, and domestic violence; and

(12) Work with the Area Health Education Center program of the University of Arkansas for Medical Sciences to research, develop, and disseminate resource materials for regions in the state.



§ 20-82-207 - Child Abuse/Rape/Domestic Violence Section -- Budget -- Staff.

The Child Abuse/Rape/Domestic Violence Section of the office of the Chancellor of the University of Arkansas for Medical Sciences shall consist of such staff and shall operate within such budget as may be authorized by the appropriation of federal funds by the General Assembly.



§ 20-82-208 - Community Grants for Child Safety Centers Program.

(a) Findings and Purpose. (1) The General Assembly finds and determines that:

(A) Abused children often have to describe their sexual or physical abuse several times to different professionals at different locations;

(B) Many child abuse investigations are conducted with little collaboration between the agencies involved in the cases;

(C) Each agency's child abuse professionals are housed in different facilities and, as a result, interface during the investigation and management of cases is limited;

(D) Sexual and physical abuse medical examinations are commonly performed in hospital emergency rooms and other sites that are frightening to children, lack the proper equipment, and often are staffed by physicians uncomfortable with these exams; and

(E) Child safety centers provide:

(i) A more child-friendly atmosphere;

(ii) Reduced trauma to the children and their families;

(iii) Improved investigations and management;

(iv) More effective utilization of multiagency information;

(v) Greater protection of children;

(vi) Increased prosecution of perpetrators; and

(vii) Less unnecessary family intervention.

(2) The purpose of this section is to encourage the use of existing child safety centers and the development of new centers providing the benefits under one (1) roof.

(b) Establishment and Authority. (1) There is established the Community Grants for Child Safety Centers Program.

(2) The Arkansas Child Abuse/Rape/Domestic Violence Commission shall advise the Child Abuse/Rape/Domestic Violence Section within the office of the Chancellor of the University of Arkansas for Medical Sciences on the administration and monitoring of this grant program for the operation of existing child safety centers and the development of new centers in the State of Arkansas.



§ 20-82-209 - Multidisciplinary teams -- Protocols created -- Responsibilities.

(a) As used in this section, "multidisciplinary team" means a local team operating under a statewide model protocol developed by the Arkansas Child Abuse/Rape/Domestic Violence Commission governing the roles, responsibilities, and procedures of the multidisciplinary team.

(b) The commission shall:

(1) (A) Prepare and issue a statewide model protocol for local multidisciplinary teams regarding investigations of child abuse and the provision of safety and services to victims of child abuse.

(B) The statewide model protocol shall describe coordinated investigation or coordinated services, or both, of state and local law enforcement, the Department of Human Services, and medical, mental health, and child safety centers; and

(2) Review and approve a protocol prepared by each local multidisciplinary team.

(c) Each multidisciplinary team shall:

(1) Develop a protocol consistent with the statewide model protocol issued by the commission; and

(2) Submit the protocol to the commission for review and approval.



§ 20-82-210 - Subcommittee on Child Safety Centers -- Members -- Duty to oversee child safety centers.

(a) The Arkansas Child Abuse/Rape/Domestic Violence Commission shall establish a Subcommittee on Child Safety Centers.

(b) The subcommittee shall consist of seven (7) members appointed as follows:

(1) Three (3) members appointed by the commission; and

(2) Four (4) members appointed by the Arkansas Legislative Task Force on Abused and Neglected Children.

(c) The subcommittee shall oversee the operations of the child safety centers with regard to child abuse.









Chapter 83 - Arkansas Farmers' Market Nutrition Program Act

§ 20-83-101 - Title.

This subchapter shall be known and may be cited as the "Arkansas Farmers' Market Nutrition Program Act".



§ 20-83-102 - Purpose.

This subchapter is to establish the Arkansas Farmers' Market Nutrition Program as a state-supported and state-funded program eligible to receive additional support and funding from any federal, public, or private resource for the following purposes:

(1) To provide nutritionally at-risk individuals and families nutrition education and fresh, locally grown fruits, nuts, and vegetables; and

(2) To expand public awareness and stimulate individual use of farmers' markets to increase the purchase of locally grown foods, thereby reducing the negative environmental impact of food packaging and shipping while enhancing a beneficial economic and social climate in the community.



§ 20-83-103 - Definitions.

As used in this subchapter:

(1) "ArFMNP" means the Arkansas Farmers' Market Nutrition Program;

(2) "Coupon" means a nontaxable nutrition supplement coupon issued and distributed by the program for redeeming locally grown foods as provided by this subchapter.



§ 20-83-104 - Coupon administration.

The Department of Health shall administer the Arkansas Farmers' Market Nutrition Program and shall establish the methods and procedures for selecting sites and issuing, distributing, and redeeming nontaxable nutrition supplement coupons pursuant to the following criteria:

(1) Coupons shall be distributed to optimize benefits to the greatest number of nutritionally at-risk individuals and families;

(2) Recipients shall receive coupons in an amount not less than ten dollars ($10.00) per year and not in excess of twenty dollars ($20.00) per year;

(3) Farmers' markets and farmers or vendors are targeted to optimize the economic benefits to small farmers; and

(4) The program operates in compliance with all federal Special Supplemental Food Program for Women, Infants and Children (WIC) Farmers' Market Nutrition Program criteria, including providing for administrative costs and assurances of civil rights and equal employment opportunity.



§ 20-83-105 - Nutrition education.

Nutrition education, including nutritional value, food preparation, storage, and safety, shall be provided for recipients by a collaborative effort between the Department of Health and the University of Arkansas Cooperative Extension Service.



§ 20-83-106 - Farmer or vendor participation.

(a) To qualify for redemption of the nutrition supplement coupons, all farmers or vendors shall be Arkansas producers or shall represent Arkansas producers trained by the University of Arkansas Cooperative Extension Service to participate in the Arkansas Farmers' Market Nutrition Program.

(b) All produce exchanged for nutrition supplement coupons shall be fresh and unprocessed fruits, vegetables, or nuts grown in Arkansas.



§ 20-83-107 - Rules and regulations.

To the extent that funds are available, the Department of Health is authorized to enforce this subchapter and to promulgate necessary rules and regulations to implement this subchapter.






Chapter 84 - Arkansas Women's Commission



Chapter 85 - Maternal Drug Addiction

§ 20-85-101 - Family Treatment and Rehabilitation Program for Addicted Women and their Children.

(a) There is hereby created the Family Treatment and Rehabilitation Program for Addicted Women and their Children within the University of Arkansas for Medical Sciences.

(b) The program shall:

(1) Develop a statewide program of treatment, rehabilitation, prevention, intervention, and relevant research for families affected by maternal addiction by coordinating existing health services, human services, and education and employment resources;

(2) Develop resources for local treatment and rehabilitation programs for families affected by maternal addiction by providing policy research, technical assistance, and evaluation of program outcomes;

(3) Identify gaps in service delivery to families affected by maternal addiction and propose solutions;

(4) Enter into contracts for the delivery of services under the program;

(5) Solicit, accept, retain, and administer gifts, grants, or donations of money, services, or property for the administration of the program; and

(6) Provide centralized billing for providers who agree to provide a comprehensive array of specialized coordinated services under or through the program.

(c) The program shall report quarterly to the Subcommittee on Children and Youth of the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the Senate Committee on Children and Youth.






Chapter 86 - Family Savings Initiative Act

§ 20-86-101 - Title.

This subchapter, § 19-5-999, and § 26-51-404(b)(23) shall be known and may be cited as the "Family Savings Initiative Act".



§ 20-86-102 - Declaration.

The General Assembly hereby finds that:

(1) Americans of most economic classes are having increasing difficulty climbing the economic ladder. Fully half of all Americans have negligible or no investable assets just as the price of entry to the economic mainstream such as the cost of a house, starting a business, obtaining an adequate education, establishing a retirement account, or purchasing an automobile is increasing;

(2) Economic well-being does not come solely from income, spending, and consumption but also requires savings, investment, and accumulation of assets, since assets can improve economic stability, connect people to a viable and hopeful future, stimulate development of human and other capital, enable people to focus and specialize, yield personal and social dividends, and enhance the welfare of offspring;

(3) There is an urgent need for new means for Americans to navigate the labor market and to provide incentives and means for employment, upgrading, mobility, and retention;

(4) The household savings rate of the United States lags far behind other industrial nations, presenting a barrier to economic growth. The State of Arkansas should develop policies such as individual development accounts that promote higher rates of personal savings and net private domestic investment;

(5) In the current fiscal environment, the State of Arkansas should invest existing resources in high-yielding initiatives. There is reason to believe that the financial returns, including increased income, tax revenue, and decreased welfare cash assistance, of individual development accounts will far exceed the cost of investment;

(6) Hundreds of thousands of Arkansans continue to live in poverty. Poverty is a loss of human resources, an assault on human dignity, and a drain on social and fiscal resources of this state. Traditional public assistance programs concentrating on income and consumption have rarely been successful in promoting and supporting the transition to economic selfsufficiency; and

(7) Income-based social policy should be complemented with asset-based social policy because while income-based policies ensure that consumption needs, including food, child care, rent, clothing, and health care are met, asset-based policies provide the means to achieve economic self-sufficiency and to climb the economic ladder.



§ 20-86-103 - Purpose.

The purpose of the Family Savings Initiative Act is to provide for the establishment of individual development accounts designed to:

(1) Provide individuals and families with limited means an opportunity to accumulate assets;

(2) Facilitate and mobilize savings;

(3) Promote home ownership, microenterprise development, education, saving for retirement, and automobile purchase; and

(4) Stabilize families and build communities.



§ 20-86-104 - Definitions.

As used in this subchapter:

(1) (A) "Administrative costs" includes, but is not limited to, soliciting matching funds, processing fees charged by the fiduciary organization or financial institution, and traditional overhead costs.

(B) Administrative costs shall be limited to no more than ten percent (10%) of the contract;

(2) "Eligible educational institution" means the following:

(A) An institution described in 20 U.S.C. § 1088(a)(1) or § 1141(a), as such sections are in effect on January 1, 2000;

(B) An area vocational education school, as defined in 20 U.S.C. § 2471(4), subparagraph (C) or subparagraph (D), as such section is in effect on January 1, 2000; and

(C) Any other accredited education or training organization;

(3) "Federal poverty level" means the poverty income guidelines published for a calendar year by the United States Department of Health and Human Services;

(4) "Fiduciary organization" means the organization that will serve as an intermediary between an individual account holder and a financial institution holding account funds. A fiduciary organization shall be a not-for-profit organization described in § 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. § 501(c)(3), as in effect on January 1, 2000;

(5) "Financial institution" means an organization authorized to do business under state or federal laws relating to financial institutions and includes, but is not limited to, a bank, trust company, savings bank, building and loan association, savings and loan company or association, or credit union;

(6) "Individual development account" means an account created pursuant to this subchapter exclusively for the purpose of paying the expenses of an eligible individual or family for the purposes set forth in § 20-86-107;

(7) "Net worth" means the aggregate market value of all assets that are owned in whole or in part by any member of the household, less the obligations or debts of any member of the household;

(8) "Operating costs" includes, but is not limited to, costs of training individual development account participants in economic and financial literacy and individual development account uses, marketing participation, counseling participants, and conducting required verification and compliance activities;

(9) "Postsecondary educational expenses" means:

(A) Tuition and fees required for the enrollment or attendance of an individual development account holder or immediate family member thereof who is a student at an eligible educational institution; and

(B) Fees, books, supplies, and equipment required for courses of instruction for an individual development account holder or immediate family member thereof who is a student at an eligible educational institution;

(10) "Qualified acquisition costs" means:

(A) The costs of acquiring, constructing, or reconstructing a residence to be occupied by an individual development account holder or an immediate family member thereof, including, but not limited to, any usual or reasonable settlement, financing, or other closing costs; and

(B) The costs of acquiring or repairing a motor vehicle to be used by an individual development account holder or an immediate family member thereof, including, but not limited to, any taxes, insurance, or registration costs incurred in acquiring a motor vehicle;

(11) "Qualified business" means any business that does not contravene any law or public policy;

(12) "Qualified business capitalization expenses" means qualified expenditures for the capitalization of a qualified business pursuant to a qualified plan;

(13) "Qualified emergency withdrawals" means a withdrawal by an eligible individual that is a withdrawal of only those funds or a portion of those funds deposited by the individual in the individual development account of the individual and that is permitted by a fiduciary organization on a case-by-case basis in accordance with the rules established by the department;

(14) "Qualified expenditures" means expenditures included in a qualified plan, including, but not limited to, capital, plant, equipment, working capital, and inventory expenses;

(15) "Qualified first-time home buyer" means an individual who has no ownership interest in a principal residence during the three-year period ending on the date of acquisition of the principal residence to which this subchapter applies;

(16) "Qualified plan" means a plan for the operation of a business by an individual development account holder or an immediate family member thereof that:

(A) Is approved by a financial institution or by a nonprofit microenterprise program or loan fund, having demonstrated business expertise;

(B) Includes a description of services or goods to be sold, a marketing plan, and projected financial statements; and

(C) May require the eligible individual to obtain the assistance of an experienced entrepreneurial advisor; and

(17) "Qualified principal residence" means a principal residence within the meaning of § 1034 of the Internal Revenue Code of 1986, 26 U.S.C. § 1034, as in effect on January 1, 2000, of an individual development account holder or an immediate family member thereof, the qualified acquisition costs of which do not exceed the average area purchase price applicable to such residence, determined in accordance with paragraphs (2) and (3) of § 143(e) of the Internal Revenue Code, 26 U.S.C. § 143(e)(2) and (3), as in effect on January 1, 2000.



§ 20-86-105 - Proposals.

(a) (1) The Department of Workforce Services shall enter into contracts with one (1) or more fiduciary organizations pursuant to the provisions of this section in such a manner that different regions of the state are served by one (1) or more fiduciary organizations.

(2) (A) An organization based in this state which desires to enter into such a contract shall submit a proposal to the department for the right to be approved as a fiduciary organization.

(B) Proposals shall be made upon forms prescribed by the department and shall contain such information as the department may require.

(b) Organizations' proposals shall be evaluated and contracts awarded by the department on the basis of such items as geographic diversity and an organization's:

(1) Ability to market the project to potential account holders;

(2) Ability to leverage additional matching and operating funds;

(3) Ability to provide safe and secure investments for individual accounts;

(4) Overall administrative capacity, including, but not limited to, the certifications or verifications required to assure compliance with eligibility requirements, authorized uses of the accounts, matching contributions by individuals or businesses, and penalties for unauthorized distributions;

(5) Capacity to provide financial counseling and other related service to potential participants;

(6) Capacity to provide other activities designed to increase the independence of individuals and families through home ownership, small business development, enhanced education and training, saving for retirement, and automobile purchase, or to provide links to such other activities; and

(7) Operating costs.

(c) (1) For each contract entered into pursuant to the provisions of this section, the contract shall begin no later than October 1 of each year.

(2) (A) The fiduciary organization shall use not less than seventy percent (70%) for matching funds and not more than thirty percent (30%) for operating and administrative costs.

(B) Administrative costs shall be limited to ten percent (10%) of the contract.

(d) Responsibilities of a fiduciary organization shall include, but not be limited to, marketing participation, soliciting matching contributions, counseling project participants, conducting basic economic and financial literacy training and individual development account use training for project participants, and conducting required verification and compliance activities.

(e) Neither a fiduciary organization nor an employee of or person associated with a fiduciary organization shall receive anything of value, other than compensation for services, for any act performed in connection with the establishment of an individual development account or in furtherance of the provisions of this subchapter.



§ 20-86-106 - Individual development account.

(a) (1) An individual who is a resident of this state may submit an application to open an individual development account to a fiduciary organization approved by the Department of Workforce Services pursuant to the provisions of § 20-86-105.

(2) The fiduciary organization shall approve the application only if:

(A) The individual has gross household income from all sources for the calendar year preceding the year in which the application is made that does not exceed one hundred eighty-five percent (185%) of the federal poverty level; and

(B) The individual's household net worth at the time the individual development account is opened does not exceed ten thousand dollars ($10,000) disregarding the primary dwelling and one (1) motor vehicle owned by the household.

(b) An individual opening an individual development account shall be required to enter into an individual development account agreement with the fiduciary organization.

(c) The fiduciary organization shall be responsible for coordinating arrangements between the individual and a financial institution to open the individual's individual development account.

(d) (1) (A) Each fiduciary organization shall provide written notification to each of its eligible individual development account holders of the amount of matching funds provided by the fiduciary to which each such individual development account holder is entitled.

(B) Such notification shall be made at such intervals as the fiduciary organization deems appropriate but shall be required to be made at least once each calendar year.

(2) The amount of such matching funds for each individual development account holder shall be three dollars ($3.00) for each one dollar ($1.00) contributed to the individual development account by the individual development account holder during the preceding calendar year. The amount of such matching funds shall not exceed two thousand dollars ($2,000) per individual development account holder or four thousand dollars ($4,000) per household.

(3) If the amount of matching funds available is insufficient to disburse the maximum amounts specified in this subsection, amounts of disbursements shall be reduced proportionately based upon available funds.

(e) If an individual development account holder has gross household income from all sources for a calendar year which exceeds one hundred eighty-five percent (185%) of the federal poverty level, the individual development account holder shall not be eligible to receive funds pursuant to the provisions of subsection (d) of this section in the following year.

(f) (1) In the event of an individual development account holder's death, the account may be transferred to the ownership of a contingent beneficiary or beneficiaries. An account holder shall name a contingent beneficiary or beneficiaries at the time that the account is established and may change the beneficiary or beneficiaries at any time.

(2) If the named beneficiary or beneficiaries are deceased or cannot otherwise accept the transfer, the moneys shall be transferred to the fiduciary organization to redistribute as matching funds.



§ 20-86-107 - Individual development account -- Purpose.

(a) Individual development accounts may be used for any of the following qualified purposes:

(1) Qualified acquisition costs with respect to a qualified principal residence for a qualified first-time home buyer or the costs of major repairs or improvements to a qualified principal residence, if paid directly to the persons to whom the amounts are due;

(2) Amounts paid directly to a business capitalization account which is established in a federally insured financial institution and is restricted to use solely for qualified business capitalization expenses consistent with a qualified plan;

(3) Postsecondary educational expenses paid directly to an eligible educational institution;

(4) Amounts paid directly to an individual retirement account or education individual retirement account established pursuant to federal law in the name of the individual development account holder or an immediate family member thereof;

(5) Qualified acquisition costs with respect to the purchase of an automobile or costs of repair of an automobile, if paid directly to a licensed automobile dealer or repair shop. Such a purpose cannot be the sole purpose of the individual development account. Participants must also save for another approved purpose; and

(6) Qualified emergency withdrawals.

(b) However, federal Temporary Assistance for Needy Families matching funds shall only be used for the purposes set forth in subdivisions (a)(1)-(3) of this section.



§ 20-86-108 - Penalty.

(a) (1) If the fiduciary organization receives evidence that moneys withdrawn from individual development accounts are withdrawn under false pretenses or are used for purposes other than for the approved purposes indicated at the time of the withdrawal, the fiduciary organization shall make arrangements with the financial institution to impose a penalty of loss of matches and may, at its discretion, close the account.

(2) All penalties collected by fiduciary organizations shall remain with the fiduciary organization to distribute as matching funds to other eligible individuals.

(b) The fiduciary organization shall establish a grievance committee and a procedure to hear, review, and decide in writing any grievance made by an individual development account holder who disputes a decision of the operating organization that a withdrawal is subject to penalty.

(c) Each fiduciary organization shall establish such procedures as are necessary, including prohibiting eligibility for further matching funds, to ensure compliance with this section.



§ 20-86-109 - Matching funds.

(a) (1) Any individual, business, organization, or other entity may contribute matching funds to a fiduciary organization.

(2) The funds shall be designated to the fiduciary organization to allocate to participants who meet the requirements in § 20-86-106.

(b) (1) A credit shall be allowed against the income tax liability imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for any Arkansas taxpayer who contributes to a fiduciary organization created pursuant to this subchapter in an amount equal to fifty percent (50%) of the amount of matching funds contributed to a fiduciary organization during the calendar year.

(2) The amount of the credit that may be used by a taxpayer for a taxable year shall not exceed the lesser of twenty-five thousand dollars ($25,000) or the amount of individual or corporate income tax otherwise due.

(c) Any unused credit may be carried over for a maximum of three (3) years up to a total tax credit allowed in the amount of twenty-five thousand dollars ($25,000).

(d) (1) (A) To claim the benefits of this section, a taxpayer must notify the fiduciary organization that the taxpayer intends to make a contribution and the amount of the contribution.

(B) The fiduciary organization shall then notify the Department of Workforce Services and request a certification from the Department of Workforce Services certifying the amount of the tax credit to which the taxpayer is entitled.

(C) The fiduciary organization shall deliver the certification to the taxpayer upon receipt of the contribution.

(2) A taxpayer must file the certificate with the taxpayer's income tax return for the first year in which the taxpayer claims a tax credit under this subchapter.

(e) The total amount of tax credits certified under this subchapter shall not exceed one hundred thousand dollars ($100,000) per calendar year.

(f) The Department of Finance and Administration shall promulgate any regulations necessary to carry out the provisions of this section.

(g) The Department of Workforce Services may monitor the use of these funds by fiduciary organizations.



§ 20-86-110 - Effect on other programs.

Funds deposited in an individual development account shall not be counted as income, assets, or resources of the individual in determining financial eligibility for assistance or services pursuant to any federal, federally assisted, state, or municipal program based on need.



§ 20-86-111 - Reporting requirements.

Each fiduciary organization shall provide quarterly to the Department of Workforce Services the following information:

(1) The number of individuals making deposits into an individual development account;

(2) The amounts deposited in the individual development account;

(3) The amounts not yet allocated to individual development accounts;

(4) The amounts withdrawn from the individual development accounts and the purposes for which the amounts were withdrawn;

(5) The balances remaining in the individual development accounts;

(6) The service configurations such as peer support, structured planning exercises, mentoring, and case management that increased the rate and consistency of participation in the demonstration project and how such configurations varied among different populations or communities; and

(7) The number of grievances filed, the resolution of the grievances, and any penalties imposed.



§ 20-86-112 - Implementation.

The Department of Workforce Services shall be responsible for implementation of this subchapter and shall promulgate rules as necessary in accordance with the provisions of this subchapter.



§ 20-86-113 - Reports -- Recommendations.

(a) The Department of Workforce Services shall prepare a written report annually regarding the implementation of the Family Savings Initiative Act and shall make recommendations for improving the program.

(b) The report shall be transmitted to the General Assembly on or before August 1 of each year.












Title 21 - Public Officers and Employees

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

§ 21-1-101 - Computation of length of service.

(a) In computing or granting pensions, retirement pay, eligibility lists based on length of service, or any other right under a civil service or merit system in which length of service is the criterion, time spent by any employee, as defined in subsection (b) of this section, in the armed forces of the United States from September 16, 1940, until December 31, 1946, shall be counted as though the employee had remained continuously in the employment of the agency, department, or office.

(b) The provisions of this section shall apply to any employee of any agency, department, or office supported in whole or in part with tax funds by the State of Arkansas or any county or municipality thereof, whose personnel are regulated by civil service or merit system adopted pursuant to an act of the General Assembly, or the governing body of any county or municipality with the following restrictions:

(1) The employee must have been employed under the civil service or merit system at the time of his or her separation to enter the armed forces;

(2) The employee must have entered the armed forces directly after leaving the employment of the agency, department, or office and must have returned thereto within ninety (90) days after separation from the armed service.



§ 21-1-102 - Term of office of certain officers.

(a) (1) The terms of office of the Justices of the Supreme Court, all district officers, except state senators, all county officers, except members of the lower house of the General Assembly, and all township officers and road overseers, when road overseers are elected, shall begin on January 1 following their election.

(2) The term of office of the Commissioner of State Lands shall begin on the same date as provided in Arkansas Constitution, Article 6, § 3, for other constitutional officers.

(3) However, in the case of a special election to fill an unexpired term, or to fill an office created after the last preceding general election, the term of the officer so elected shall begin as soon after the election as the result can be ascertained and the person elected can be commissioned and qualified.

(b) All officers shall hold their respective offices for the term prescribed by the law and until their successors are elected and qualified.



§ 21-1-103 - Service recognition program.

(a) There is established a method of recognition of service by employees of the State of Arkansas.

(b) The Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration shall coordinate the purchase, distribution, and presentation of service awards based on years of service with the State of Arkansas for full-time employees in all state agencies, boards, commissions, and others under the Governor's direction.

(c) The awards shall be made upon attainment of ten (10), twenty (20), and thirty (30) years of service in state government.

(d) The Chief Fiscal Officer of the State shall promulgate reasonable rules and regulations as he or she deems necessary in carrying out the provisions of this service recognition program.



§ 21-1-104 - Limitation on judicial employment -- State employee.

(a) No state employee shall serve both in a full-time quasi judicial position, or in a full-time position which provides legal assistance to a quasi judicial position, in the Arkansas State Claims Commission, Arkansas Public Service Commission, Workers' Compensation Commission, State Department for Social Security Administration Disability Determination, or any other quasi judicial agency, department, or commission and as an elected judge.

(b) For purposes of this section, the term "state employee" shall mean anyone who works one thousand (1,000) hours or more per year and participates in the Arkansas Public Employees' Retirement System.



§ 21-1-105 - Employee benefit programs.

(a) Each state agency, board, commission, and institution of higher education shall develop an informational program explaining the various fringe benefit programs that are provided for employees or in which employees may participate.

(b) Each state agency, board, commission, and institution of higher education shall provide each employee with this fringe benefit program information upon the initial employment of an employee at a new employee orientation meeting.

(c) (1) The program shall include information about the employee's:

(A) Health and life insurance programs;

(B) Social security benefits;

(C) Retirement system benefits;

(D) Workers' compensation benefits; and

(E) Employee assistance programs.

(2) The program may include information on other optional programs available to employees, such as deferred compensation plans, credit unions, or similar kinds of programs available for employees.

(d) Each state agency, board, commission, and institution of higher education shall provide each employee with an annual employee benefits statement, which shall summarize the status of the benefit plans in which the employee participates.

(e) The Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration and the Employee Benefits Division of the Department of Finance and Administration shall assist each state agency, board, commission, and institution of higher education in developing an employee benefits program and employee benefits statement.






Subchapter 2 - -- Eligibility for Office

§ 21-1-201 - Gender not a bar to holding office.

(a) Gender shall not be a bar to the holding of any public or civil office in this state.

(b) Women, where otherwise qualified, shall be entitled to hold public or civil office, whether elective or appointive, under the Constitution and statutes of this state.



§ 21-1-207 - Public employees.

No employee of the state, a county, a municipality, a school district, or any other political subdivision of this state shall be deprived of his or her right to run as a candidate for an elective office or to express his or her opinion as a citizen on political subjects, unless as necessary to meet the requirements of federal law as pertains to employees.






Subchapter 3 - -- Emergency Interim Executive and Judicial Succession Act

§ 21-1-301 - Title.

This subchapter shall be known and may be cited as the "Emergency Interim Executive and Judicial Succession Act".



§ 21-1-302 - Legislative intent.

Because of the existing possibility of attack of unprecedented size and destructiveness upon the United States, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority, and responsibility in offices of the government of the state and its political subdivisions, to provide for the effective operation of governments during an emergency, and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for:

(1) Additional officers who can exercise the powers and discharge the duties of Governor;

(2) Emergency interim succession to governmental offices of this state and its political subdivisions in the event the incumbents thereof and their deputies, assistants, or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of those offices who are in this subchapter referred to as "deputies" are unavailable to perform the duties and functions of those offices; and

(3) Special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.



§ 21-1-303 - Definitions.

As used in this subchapter:

(1) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes;

(2) "Emergency interim successor" means a person designated pursuant to this subchapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Arkansas Constitution, statutes, charters, and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office;

(3) "Office" includes all state and local offices, the powers and duties of which are defined by the Arkansas Constitution, statutes, charters, and ordinances, except the Office of Governor, and except those in the General Assembly and the judiciary;

(4) "Political subdivision" includes counties, cities, towns, villages, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law; and

(5) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office or that the lawful incumbent of the office, including any deputy exercising the powers and discharging the duties of an office because of a vacancy, and his or her duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.



§ 21-1-304 - Additional successors to Office of Governor.

(a) In the event that the Governor, for any of the reasons specified in the Arkansas Constitution, is not able to exercise the powers and discharge the duties of his or her office, or is unavailable, and in the event the Lieutenant Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives are not able, for any of the reasons specified in the Arkansas Constitution, to exercise the powers and discharge the duties of the Office of Governor, or are unavailable, then the Attorney General, Secretary of State, or Treasurer of State, in the order named, shall exercise the powers and discharge the duties of the Office of Governor until a new Governor is elected and qualified, or until one of the officers who precedes him or her in the order of succession becomes available.

(b) However, no emergency interim successor to the offices mentioned in subsection (a) of this section may serve as Governor.



§ 21-1-305 - Emergency interim successors for state officers.

(a) (1) All state officers, subject to any regulations which the Governor or other official authorized under the Arkansas Constitution and this subchapter to exercise the powers and discharge the duties of the Office of Governor may issue, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, shall designate by title emergency interim successors, and specify their order of succession.

(2) The officer shall review and revise, as necessary, designations made pursuant to this subchapter to ensure their current status.

(3) The officer will designate a sufficient number of emergency interim successors so that there will be not less than three (3) nor more than seven (7) deputies or emergency interim successors or any combination thereof, at any time.

(b) (1) In the event that any state officer is unavailable following an attack and in the event his or her deputy, if any, is also unavailable, the powers of his or her office shall be exercised, and the duties of his or her office shall be discharged, by his or her designated emergency interim successors in the order specified.

(2) The emergency interim successors shall exercise the powers and discharge the duties only until:

(A) Where a vacancy exists, the Governor or other official authorized under the Arkansas Constitution or this subchapter to exercise the powers and discharge the duties of the Office of Governor appoints a successor to fill the vacancy or a successor is otherwise appointed, or elected and qualified as provided by law; or

(B) An officer or his or her deputy or a preceding named emergency interim successor becomes available to exercise or resume the exercise of the powers and discharge the duties of his or her office.



§ 21-1-306 - Emergency interim successors for local officers.

(a) (1) With respect to local offices for which the legislative bodies of cities, towns, villages, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, the legislative bodies are authorized to enact resolutions or ordinances providing for emergency interim successors to offices of those governmental units.

(2) The resolutions and ordinances shall not be inconsistent with the provisions of this subchapter.

(b) (1) The provisions of this subsection shall be applicable to officers of political subdivisions including, but not limited to, cities, towns, villages, townships, and counties, as well as school, fire, power, and drainage districts not included in subsection (a) of this section.

(2) (A) The officers, subject to any regulations which the executive head of the political subdivision may issue, shall designate by title, if feasible, or by named person, emergency interim successors and specify their order of succession.

(B) The officer shall review and revise, as necessary, designations made pursuant to this subchapter to ensure their current status.

(C) The officer will designate a sufficient number of persons so that there will be not less than three (3) nor more than seven (7) deputies or emergency interim successors or any combination thereof, at any time.

(3) (A) In the event that any officer of any political subdivision or his or her deputy provided for pursuant to law is unavailable, the powers of the office shall be exercised, and the duties shall be discharged, by his or her designated emergency interim successors in the order specified.

(B) The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Arkansas Constitution or statutes or until the officer, or his or her deputy or a preceding emergency interim successor, again becomes available to exercise the powers and discharge the duties of his or her office.



§ 21-1-307 - Special emergency judges.

(a) In the event that any judge of any court is unavailable to exercise the powers and discharge the duties of his or her office and in the event no other judge authorized to act in the event of absence, disability, or vacancy or no special judge appointed in accordance with the provisions of the Arkansas Constitution or statutes is available to exercise the powers and discharge the duties of the office, the duties of the office shall be discharged and the powers exercised by the special emergency judges provided for in this section.

(b) (1) The Governor shall designate, for each member of the Supreme Court, special emergency justices in the number of not less than three (3) nor more than seven (7) for each member of the court and shall specify the order of their succession.

(2) For each court of record except the Supreme Court, the Chief Justice of the Supreme Court in consultation with the other members of the court shall designate special emergency judges in the number of not less than three (3) nor more than seven (7) for each judge of the courts and shall specify the order of their succession.

(3) The judge of the circuit court shall designate not less than three (3) special emergency judges for courts not of record within that circuit and shall specify their order of succession.

(4) The designating authority shall review and revise, as necessary, designations made pursuant to this subchapter to ensure their current status.

(c) (1) The special emergency judges shall, in the order specified, exercise the powers and discharge the duties of the office in case of the unavailability of the regular judge or judges or persons immediately preceding them in the designation.

(2) The special emergency judges shall discharge the duties and exercise the powers of the office until such time as a vacancy which may exist shall be filled in accordance with the Arkansas Constitution and statutes or until the regular judge or one preceding the designee in the order of succession becomes available to exercise the powers and discharge the duties of the office.



§ 21-1-308 - Formalities of taking office.

(a) At the time of their designation, emergency interim successors and special emergency judges shall take any oath which may be required for them to exercise the powers and discharge the duties of the office to which they may succeed.

(b) Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he or she succeeds, shall be required to comply with any other provision of law relative to taking office.



§ 21-1-309 - Period in which authority may be exercised.

(a) Officials authorized to act as Governor pursuant to this subchapter, emergency interim successors, and special emergency judges are empowered to exercise the powers and discharge the duties of an office as authorized in this subchapter only after an attack upon the United States, as defined in this subchapter, has occurred.

(b) At any time, the General Assembly by concurrent resolution may terminate the authority of emergency interim successors and special emergency judges to exercise the powers and discharge the duties of office as provided in this subchapter.



§ 21-1-310 - Removal of designees.

Until such time as the persons designated as emergency interim successors or special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with this subchapter, including § 21-1-309, those persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by the designating authority at any time, with or without cause.



§ 21-1-311 - Disputes.

Any dispute concerning a question of fact arising under this subchapter with respect to an office in the executive branch of the state government, except a dispute of fact relative to the Office of Governor, shall be adjudicated by the Governor or other official authorized under the Arkansas Constitution and this subchapter to exercise the powers and discharge the duties of the Office of Governor, and his or her decision shall be final.






Subchapter 4 - -- Constitutional Officers and Their Spouses

§ 21-1-401 - Definitions.

For purposes of this subchapter:

(1) "Constitutional officer" means Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Attorney General, Commissioner of State Lands, Auditor of State, member of the Arkansas House of Representatives, and member of the Arkansas Senate; and

(2) "State agency" means every board, commission, department, division, institution, and other office of state government whether located within the legislative, executive, or judicial branch of government and including state-supported colleges and universities.



§ 21-1-402 - Restrictions on other employment.

(a) (1) Subject to any restriction or condition prescribed by the Arkansas Constitution and except as provided under subdivision (a)(2) of this section, and unless the person resigns prior to entering into the employment, no person elected to a constitutional office, after being elected to the constitutional office and during the term for which elected, may enter into employment with:

(A) Any state agency;

(B) Any public school district of this state in a noncertified position;

(C) Any vocational education school funded by the state; or

(D) Any education service cooperative.

(2) (A) A constitutional officer who was employed by a state agency, a public school district of this state in a licensed or nonlicensed position, a state-supported vocational education school, an education service cooperative, or a state-supported college or university and who receives the prior approval of the Joint Budget Committee during a legislative session or the Legislative Council between legislative sessions, and the Governor, may:

(i) Transfer employment to or become reemployed by another state agency, public school district of this state, state-supported vocational education school, an educational service cooperative, or a state-supported college or university;

(ii) Change positions under his or her current employer; or

(iii) Upon retirement from a state agency, public school district of this state, state-supported vocational education school, an education service cooperative, or a state-supported college or university, enter into part-time or temporary employment with a state agency, public school district of this state, state-supported vocational education school, an educational service cooperative, or a state-supported college or university.

(B) Employment under this subdivision (a)(2) shall not be approved if the employment will violate §§ 19-11-701 -- 19-11-709.

(3) Subject to any restriction or condition prescribed by the Arkansas Constitution, any constitutional officer who was employed by a state agency prior to being elected a constitutional officer may continue the employment, but the employment shall not thereafter be reclassified unless it is the result of a general reclassification affecting all positions of the class and grade equally, nor shall the constitutional officer receive any pay increase for that employment other than the cost-of-living increases authorized by the General Assembly without the prior approval of the Joint Budget Committee during a legislative session, the Legislative Council between legislative sessions, and the Governor.

(b) No person whose spouse is elected to a constitutional office may, after the spouse is elected to the constitutional office and during the term for which the spouse is elected, enter into employment with any state agency without the prior approval of the Joint Budget Committee during a legislative session, the Legislative Council between legislative sessions, and the Governor.

(c) This subchapter does not prohibit the spouse of any constitutional officer from being elected and serving in an elected office or from being appointed to fill the vacancy in any elected office.

(d) Any person who was employed by a state agency prior to the person's spouse being elected a constitutional officer and any person who entered into employment with a state agency during the spouse's service as a constitutional officer is subject to the following:

(1) The person's position shall not thereafter be reclassified unless it is the result of a general reclassification affecting all positions of the class and grade equally nor shall the person, while the spouse serves as a constitutional officer or within two (2) years after the spouse leaves office, be promoted or transferred without the prior approval of the Joint Budget Committee during a legislative session, the Legislative Council between legislative sessions, and the Governor; and

(2) The person shall not receive any pay increase in excess of fifteen percent (15%) without the prior approval of the Joint Budget Committee during a legislative session, the Legislative Council between legislative sessions, and the Governor.

(e) A former member of the General Assembly and his or her spouse shall not be eligible to be employed by any state agency within twenty-four (24) months after the member leaves office in any job or position that:

(1) Was newly created by legislative action within the twenty-four (24) months prior to the member's leaving office; or

(2) Had a maximum salary level increase of more than fifteen percent (15%) authorized by legislative action within the twenty-four (24) months prior to the member's leaving office.

(f) (1) A former member of the General Assembly shall not be eligible to be registered as a lobbyist under § 21-8-601 et seq. until one (1) year after the expiration of the term of office for which he or she was elected.

(2) Subdivision (f)(1) of this section applies to all persons elected to the General Assembly on or after July 27, 2011.



§ 21-1-403 - Restrictions on lease agreements, contracts, and grants.

(a) No constitutional officer may enter into any lease agreement, contract, or grant with any state agency unless:

(1) The lease agreement, contract, or grant is awarded as a result of competitive bidding or a request for proposal and the constitutional officer played no role, directly or indirectly, in the administrative:

(A) Determination of specifications for the bid or request for proposal;

(B) Evaluation or consideration of bid or request for proposal; or

(C) Decision to accept the bid or request for proposal; or

(2) If competitive bidding or a request for proposal was not required by law, the lease agreement, contract, or grant has received the prior approval of:

(A) The Joint Budget Committee during legislative sessions or the Legislative Council between legislative sessions; and

(B) The Governor.

(b) No constitutional officer may receive any subgrant, subcontract, or assignment of any lease with a state agency unless the constitutional officer:

(1) Is disclosed as a subgrantee or subcontractor in the competitive bid or request for proposal; or

(2) If competitive bidding or a request for proposal was not required by law, receives prior approval from:

(A) The Joint Budget Committee during legislative sessions or the Legislative Council between legislative sessions; and

(B) The Governor.

(c) (1) Constitutional officers shall not enter into professional and consultant services contracts with state agencies subject to §§ 19-11-1001 -- 19-11-1011.

(2) Any professional and consultant services contracts obtained by constitutional officers or their spouses with any state agency exempt from §§ 19-11-1001 -- 19-11-1011 must receive prior review of the Joint Budget Committee during legislative sessions and the Legislative Council between legislative sessions.

(d) The restrictions of subsections (a) and (b) of this section also apply to spouses of constitutional officers and to any corporation, limited liability company, partnership, or any other legal entity of which a constitutional officer or the constitutional officer's spouse has an ownership interest of at least ten percent (10%).

(e) If a constitutional officer, a constitutional officer's spouse, or an entity listed in subsection (d) of this section becomes the recipient of a grant, contract, or lease through competitive bidding or a request for proposal, the awarding state agency shall give written notice of the selection of the constitutional officer, constitutional officer's spouse, or entity to:

(1) The Joint Budget Committee during legislative sessions or the Legislative Council between legislative sessions; and

(2) The Governor.

(f) Grants, contracts, and leases entered into prior to the person's becoming a constitutional officer are not subject to the provisions of this section, but renewals and extensions of those grants, contracts, and leases are subject to the provisions of this section.



§ 21-1-404 - Rules and regulations -- Disclosure statement.

(a) The Director of the Department of Finance and Administration is authorized to promulgate and implement any necessary rules, regulations, or policies to ensure compliance with this subchapter subject to the prior review and approval of the Joint Budget Committee during legislative sessions and the Legislative Council between legislative sessions.

(b) All disclosure statements and other information required to be furnished by constitutional officers and their spouses shall be certified by the constitutional officer or spouse under penalty of perjury.



§ 21-1-405 - Violations.

(a) Any knowing violation of this subchapter is a Class D felony.

(b) The violation of any rule, regulation, or policy promulgated by the Department of Finance and Administration under this subchapter or the failure of a constitutional officer or spouse of a constitutional officer to disclose his or her interest in any contract, grant, or lease agreement or in any subcontract, subgrant, or assignment of lease as required by this subchapter or as required by any rule, regulation, or policy of the department shall be grounds for voiding the contract, grant, lease agreement, subcontract, subgrant, or lease assignment, and the constitutional officer or spouse may be required to refund any moneys received thereunder.



§ 21-1-406 - Venue for violation proceedings.

The venue for the judicial proceedings for violating § 21-1-405(a) shall be in the county of the defendant's domicile.



§ 21-1-407 - Employment by state agency.

A person whose spouse is elected to a constitutional office may be employed by a state agency without the approval of the employment required by § 21-1-402(b) if the person's entry salary does not exceed the amount prescribed by Level 4 of Grade 13 of the state compensation plan found in § 21-5-209.



§ 21-1-408 - Investigation of violations.

(a) The Arkansas Ethics Commission is authorized to investigate any complaints or allegations of violations of the provisions of this subchapter and to make findings thereon.

(b) In the investigation of such matters, the commission is specifically given all authority and powers as granted to it under the provisions of §§ 7-6-217 and 7-6-218.






Subchapter 5 - -- Public Employees' Political Freedom Act of 1999

§ 21-1-501 - Title.

This subchapter shall create the "Public Employees' Political Freedom Act of 1999".



§ 21-1-502 - Definitions.

As used in this subchapter:

(1) "Elected public official" means the Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, Attorney General, Commissioner of State Lands, a member of the Senate, and a member of the House of Representatives;

(2) "Public employee" means any person providing services for the State of Arkansas, a county, a municipal corporation, or any other political subdivision of this state for which compensation is paid; and

(3) "Public employer" means the State of Arkansas and each political subdivision of the State of Arkansas, as defined in § 21-5-603.



§ 21-1-503 - Employer not to penalize employee's political activity.

(a) A public employee shall not be prohibited from communicating with an elected public official concerning a matter related to the public employee's job, except for a matter exempted under § 25-19-105.

(b) A public employee shall not be prohibited from exercising a right or privilege under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(c) (1) It shall be unlawful for any public employer to discipline, to threaten to discipline, to reprimand either orally or in writing, to place any notation in a public employee's personnel file disciplining or reprimanding the public employee, or to otherwise discriminate against a public employee because the public employee exercised the right to communicate with an elected public official as granted under this subchapter.

(2) A public employer shall not be prohibited from disciplining a public employee who has intentionally made an untrue allegation to an elected public official concerning a matter related to the public employee's job.

(d) Any person willfully violating a provision of this subchapter shall be guilty of a Class A misdemeanor.






Subchapter 6 - -- Arkansas Whistle-Blower Act

§ 21-1-601 - Title.

This subchapter shall be known and may be cited as the "Arkansas Whistle-Blower Act".



§ 21-1-602 - Definitions.

As used in this subchapter:

(1) "Adverse action" means to discharge, threaten, or otherwise discriminate or retaliate against a public employee in any manner that affects the employee's employment, including compensation, job location, rights, immunities, promotions, or privileges;

(2) (A) "Appropriate authority" means:

(i) A state, county, or municipal government department, agency, or organization having jurisdiction over criminal law enforcement, regulatory violations, professional conduct or ethics, or waste; or

(ii) A member, officer, agent, investigator, auditor, representative or supervisory employee of the body, agency, or organization.

(B) "Appropriate authority" includes, but is not limited to, the office of the Attorney General, the office of the Auditor of State, the Arkansas Ethics Commission, the Legislative Joint Auditing Committee and the Division of Legislative Audit, and the offices of the various prosecuting attorneys having the power and duty to investigate criminal law enforcement, regulatory violations, professional conduct or ethics, or waste;

(3) "Communicate" means to give a verbal or written report to an appropriate authority;

(4) "Public employee" means a person who performs a full or part-time service for wages, salary, or other remuneration for a public employer;

(5) "Public employer" means any of the following:

(A) An agency, department, board, commission, division, office, bureau, council, authority, or other instrumentality of the State of Arkansas, including the offices of the various Arkansas elected constitutional officers and the General Assembly and its agencies, bureaus, and divisions;

(B) A state-supported college, university, technical college, community college, or other institution of higher education or department, division, or agency of a state institution of higher education;

(C) The Supreme Court, the Court of Appeals, the Administrative Office of the Courts, the circuit courts, and prosecuting attorneys' offices;

(D) An office, department, commission, council, agency, board, bureau, committee, corporation, or other instrumentality of a county government or a municipality or a district court, a county subordinate service district, a municipally owned utility, or a regional or joint governing body of one (1) or more counties or municipalities; or

(E) A public school district, school, or an office or department of a public school district in Arkansas;

(6) "Violation" means an infraction or a breach which is not of a merely technical or minimal nature of a state statute or regulation, of a political subdivision ordinance or regulation, or of a code of conduct or code of ethics designed to protect the interest of the public or a public employer;

(7) "Waste" means a public employer's conduct or omissions which result in substantial abuse, misuse, destruction, or loss of public funds, property, or manpower belonging to or derived from state or local political subdivision's resources; and

(8) "Whistle-blower" means a person who witnesses or has evidence of a waste or violation while employed with a public employer and who communicates in good faith or testifies to the waste or violation, verbally or in writing, to one of the employee's superiors, to an agent of the public employer, or to an appropriate authority, provided that the communication is made prior to any adverse action by the employer.



§ 21-1-603 - Public employer conduct prohibited -- Good faith communication.

(a) (1) A public employer shall not take adverse action against a public employee because the public employee or a person authorized to act on behalf of the public employee communicates in good faith to an appropriate authority:

(A) The existence of waste of public funds, property, or manpower, including federal funds, property, or manpower administered or controlled by a public employer; or

(B) A violation or suspected violation of a law, rule, or regulation adopted under the law of this state or a political subdivision of the state.

(2) The communication shall be made at a time and in a manner which gives the public employer reasonable notice of need to correct the waste or violation.

(b) (1) For purposes of subsection (a) of this section, a public employee communicates in good faith if there is a reasonable basis in fact for the communication of the existence of waste or of a violation.

(2) Good faith is lacking when the public employee does not have personal knowledge of a factual basis for the communication or when the public employee knew or reasonably should have known that the communication of the waste or of the violation was malicious, false, or frivolous.

(c) A public employer shall not take an adverse action against a public employee because the employee participates or gives information in an investigation, hearing, court proceeding, legislative or other inquiry, or in any form of administrative review.

(d) A public employer shall not take an adverse action against a public employee because an employee has objected to or refused to carry out a directive that the employee reasonably believes violates a law or a rule or regulation adopted under the authority of laws of the state or a political subdivision of the state.



§ 21-1-604 - Civil liability.

(a) A public employee who alleges a violation of this subchapter may bring a civil action for appropriate injunctive relief or actual damages, or both, within one hundred eighty (180) calendar days after the occurrence of the alleged violation of this subchapter.

(b) An action commenced under this section may be brought in the circuit court for the county where the alleged violation occurred, for the county where the complainant resides, or in the Pulaski County Circuit Court if the complaint is filed against an agency, department, or institution of state government.

(c) To prevail in an action brought under the authority of this section, the public employee shall establish, by a preponderance of the evidence, that the employee has suffered an adverse action because the employee or a person acting on his or her behalf engaged or intended to engage in an activity protected under this subchapter.

(d) As used in this section, "damages" means damages for a job-related injury or loss caused by each violation of this subchapter, including, but not limited to, fringe benefits, retirement service credit, compensation for lost wages, benefits, and any other remuneration, and reasonable court costs and attorneys' fees.

(e) (1) A public employer shall have an affirmative defense to a civil action brought by a public employee under this subchapter if the adverse action taken against a public employee was due to employee misconduct, poor job performance, or a reduction in workforce unrelated to a communication made pursuant to § 21-1-603.

(2) The public employer must prove the existence of the public employee's misconduct unrelated to the communication by a preponderance of the evidence.

(f) (1) In the event the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration implements an employee grievance mediation program, a public employee or public employer may voluntarily participate in mediation under the office's mediation program if either one wishes to resolve a dispute between them that involves an adverse action taken against the public employee.

(2) Voluntary mediation shall occur before a civil action in which the public employee and public employer are parties has been initiated in a court.

(3) The Director of the Department of Finance and Administration shall adopt voluntary mediation application and request forms.



§ 21-1-605 - Remedies.

A court in rendering judgment under this subchapter may order any or all of the following remedies:

(1) An injunction to restrain continued violation of the provisions of this subchapter;

(2) The reinstatement of the public employee to the same position held before the adverse action or to an equivalent position;

(3) The reinstatement of full fringe benefits and retirement service credit;

(4) The compensation for lost wages, benefits, and any other remuneration;

(5) The payment by the public employer of reasonable court costs and attorney's fees.



§ 21-1-606 - Attorney's fees.

(a) A court may order that reasonable attorney's fees and court costs be awarded to an employer if the court determines that an action brought by a public employee under this subchapter is without basis in law or fact.

(b) A public employee shall not be assessed attorney's fees under this section if, after exercising reasonable and diligent efforts after filing the suit, the public employee files a voluntary nonsuit concerning the employer within sixty (60) calendar days after determining that the employer would not be liable for damages.



§ 21-1-607 - Protection of confidentiality.

This subchapter shall not be construed to permit a disclosure which would diminish or impair the rights of any person or any public official to the continued protection of confidentiality of records or working papers where a statute or the common law provides for protection.



§ 21-1-608 - Notification of rights.

A public employer shall use appropriate means to notify its public employees of their protection and obligations under this subchapter.









Chapter 2 - Commission, Oath, And Bond

Subchapter 1 - -- General Provisions

§ 21-2-101 - Officers commissioned by Governor.

Each Justice of the Supreme Court, judge of a circuit court, presiding judge of a county court, the Secretary of State, the Auditor of State, prosecuting attorney, sheriff, coroner, clerk of a circuit court, county treasurer, county surveyor, notary public, justice of the peace, judge of a district court, mayor of a city or town, and militia officer elected or appointed in this state shall be commissioned by the Governor.



§ 21-2-102 - Commission fee and duplicate oath to be forwarded to Secretary of State.

(a) (1) With the exception of judges elected at the nonpartisan judicial general election without a runoff, all civil and military state and county officers who are required by law to be commissioned by the Governor are required to forward the legal fee for their commissions to the Secretary of State within sixty (60) days after their election.

(2) All judges elected at the nonpartisan judicial general election without a runoff are required to forward the legal fee for their commissions to the Secretary of State within sixty (60) days after the November general election.

(3) Within fifteen (15) days after the commissions have been received, the officers shall forward their duplicate oaths to the Secretary of State to be recorded and filed in his or her office.

(b) (1) In case any officer, elected or appointed and commissioned by the Governor, shall fail or neglect to apply for or procure his or her commission from the office of the Secretary of State within the time specified in subsection (a) or shall, after the commission has been obtained, fail or neglect to forward to the office of Secretary of State his or her duplicate oath for recordation in that office, within the time specified, then the office to which that person was commissioned shall be deemed vacant.

(2) The Governor, on being satisfied from the official records of the office of the Secretary of State, by reason of any of the causes enumerated in this section, shall proceed to fill the vacancy in the manner provided by law.



§ 21-2-103 - Sending commission fees directly to Treasurer of State -- Issuance of commission.

(a) Any officer entitled to a commission may send the fee for the commission to the Treasurer of State, who shall at once execute duplicate receipts for the fee.

(b) (1) The Treasurer of State shall present the receipts to the Auditor of State, who shall countersign them and charge the amount therein specified to the Treasurer of State.

(2) The Treasurer of State shall then file one (1) of the receipts with the Auditor of State and the other with the Secretary of State, and the Secretary of State shall immediately forward the commission to the officer.



§ 21-2-104 - District, county, and township officers -- Issuance of commissions -- Collection of fees.

(a) (1) The Secretary of State is authorized, after each general election in this state, and as soon as the full returns of the election in any county are received by him or her, to issue and forward the commissions of all the newly elected district, county, and township officers required by law to be commissioned to the county or circuit clerks of the respective counties for delivery to the person entitled to them.

(2) The clerks shall collect the fees required to be paid for the commissions, before the delivery thereof, and return the fee, or the commissions when default is made, to the Secretary of State.

(3) The Secretary of State shall account for the fee to the State Treasury as directed in § 21-6-202.

(b) It shall be the duty of the county clerk, upon receipt of the commissions from the Secretary of State for the several officers of his or her county, to notify each elected officer of the receipt of the commission and to enter the commission in a well-bound book which shall be kept for that purpose and shall be ruled and divided into columns in the following order:

(1) Name of officer;

(2) Title of office;

(3) Date of commission;

(4) Date of qualification; and

(5) Mailing address.



§ 21-2-105 - Administration of oaths generally.

(a) (1) The Governor shall take the oath of office before:

(A) A justice or judge of the:

(i) Supreme Court;

(ii) Court of Appeals; or

(iii) Circuit court;

(B) The county clerk; or

(C) The clerk of the circuit court.

(2) The justices of the Supreme Court, judges of the Court of Appeals, judges of the circuit courts, judges of the district court, Secretary of State, Treasurer of State, and Auditor of State shall take their oaths before:

(A) The Governor;

(B) A justice or judge of the:

(i) Supreme Court;

(ii) Court of Appeals; or

(iii) Circuit court;

(C) The clerk of the county court; or

(D) The clerk of the circuit court.

(3) All other officers, both civil and military, shall take their oaths before:

(A) The Secretary of State or his or her official designee;

(B) A justice or judge of the:

(i) Supreme Court;

(ii) Court of Appeals;

(iii) Circuit court;

(iv) District court; or

(v) County court;

(C) The clerk of the county court;

(D) The clerk of the circuit court; or

(E) A justice of the peace.

(b) However, if the officer is serving in or with the armed forces of the United States, he or she may take the oath of office before any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the Army, Air Force, or Marine Corps, or ensign or higher in the Navy or Coast Guard.

(c) The oath shall not be rendered invalid by failure to recite a venue or to state the place of execution of the oath, nor is a special form of jurat of affidavit or any authentication thereof required, provided it appears on the instrument that the person taking the oath is a commissioned officer provided for in this section.

(d) (1) If necessary, a county or district official listed under subsection (a) of this section may act as a holdover officer and administer the oath of office to any incoming county or district official, including without limitation his or her successor.

(2) Upon the completion of the oath:

(A) The outgoing officer immediately vacates his or her position; and

(B) The incoming officer assumes all the rights, privileges, and duties of his or her respective office.



§ 21-2-106 - Endorsement of oath on commission.

(a) It shall be the duty of every officer administering the oath of office to any officer of this state to endorse the oath on the commission of the officer.

(b) However, if the officer is serving in or with the armed forces of the United States at the time his oath is taken and the oath is taken before a commissioned officer in the manner provided in § 21-2-105, the oath may be attached to the commission of the officer whose oath is taken in lieu of being endorsed thereon.



§ 21-2-107 - Bonds of state, county, and district officers generally.

(a) The official bonds of all state, county, and district officers required by law to furnish official bonds shall be executed by those officials as principal and shall be executed by some surety company authorized to do business in Arkansas as surety.

(b) (1) The official bonds of all state officers covered by subsection (a) of this section shall be filed in the offices of the Secretary of State and the Auditor of State, with the original being filed in the office of the Secretary of State and a true and correct copy thereof filed in the office of the Auditor of State.

(2) The official bonds of all county officers covered by subsection (a) of this section shall be filed in the office of the recorder in the county in which the officers are elected or appointed.

(3) The official bonds of all district officers covered by subsection (a) of this section shall be filed in the office of the recorder of the county in which the district officer resides.

(c) The recorders of the various counties whose duty it is to file the bonds under the provisions of this section, shall maintain a special record book and shall record therein each official bond filed as provided in this section.

(d) When the original of any bond provided for or covered by this section shall be lost or destroyed, the record of the bond provided for in this section shall be deemed the original, and suit may be instituted on the recorded bond.

(e) When any bond is required of any officer as described in subsection (a) of this section, then the Governor, county judge, mayor, or board of directors of the political entity affected may, in their discretion, make an order providing that the State Treasury or the treasury of a county, city, town, or district shall be drawn upon for the purpose of paying, and in such amount as may be necessary to pay, the expenses of premiums of surety bonds required by this section.

(f) This section is cumulative and supplemental to all existing statutes. It shall repeal, alter, or modify them only where in direct conflict therewith.



§ 21-2-108 - Duration of bond.

All official bonds shall be executed for a definite period not to exceed two (2) years.



§ 21-2-109 - Payment of premium on bonds.

If state, county, or city officials, including officials of incorporated towns, required to give bond for the faithful performance of their duties and the paying over of funds which may come into their hands shall elect to make a corporate surety bond in a guaranty or bonding company authorized to do business within the state, then the state, county, city, or incorporated town, as the case may be, shall pay the premium on the bonds.



§ 21-2-110 - Liability of surety generally.

The surety on an official's bond shall be liable for losses or other liabilities covered by the bond which occur within the term to which the bond applies, regardless of when the loss or liability is discovered.



§ 21-2-111 - Discharge of sureties on official bonds.

(a) (1) Any person bound as surety in any bond given by an officer for the faithful performance of the duties of his office, whether the office is held under an election or an appointment by the laws of the state or by any ordinance or resolution of any municipal corporation in this state, or by appointment by a board of any municipal corporation in this state, may be discharged from all future liability on the official bond upon his or her petition in writing adduced to the court authorized by law to take and approve the official bond.

(2) In the event the bond is not required to be approved by a particular court, then his or her petition in writing shall be adduced to the circuit court of the county in which the bond is given and required to be filed.

(b) The petition shall set forth the facts upon which the application for a discharge is founded and shall be verified by the affidavit of the petitioner.

(c) (1) A notice in writing of the intended application, together with a copy of the petition, shall be personally served on the principal in the bond at least twenty (20) days before the making of the application.

(2) If the principal in the bond has been absent from the state for the period of six (6) months, the publication of notice and petition, for three (3) successive weeks, in some newspaper printed in this state shall be a sufficient service of notice.

(d) (1) The court to whom the petition is addressed shall hear the application and may, on examination thereof, in its discretion, make an order requiring the principal in the bond to give new bond and security for the performance of his or her official duties.

(2) If new bond and security is given, it shall be taken, approved, filed, and recorded in the same manner that the official bond of the officer is required by law to be taken, approved, and recorded.

(3) When a new bond is taken, approved, and filed, it shall immediately operate as a discharge of all the securities on the former bond from all liability arising from any subsequent misconduct or default of the principal therein. The securities on the former bond shall thenceforth be liable on that bond only for breaches thereof which happened prior to the taking, approving, and filing of the new bond.



§ 21-2-112 - Remedy of surety against principal and cosureties.

Any person bound as a security in any bond given by an officer to secure the faithful performance of his or her duties, who shall pay any money he or she shall have been liable to pay by reason of the bond, shall have the same right and remedy against the principal and cosureties as are provided in this section and § 21-2-111 against principal and security in bonds, bills, or notes for the payment of money or the delivery of property.



§ 21-2-113 - Discrepancies in accounts -- Effect on surety.

(a) If any discrepancies are found in the accounts of an officer, the Auditor of State and the county clerk shall immediately notify the bonding company, and the penalties as prescribed in §§ 26-39-215, 26-39-501, and 26-39-502 shall not apply until sixty (60) days have expired from the official notification.

(b) (1) (A) If the accounts are found to be correct, then, after final settlement has been made, the county clerk shall issue a quietus to the officer and shall forward a copy to the Auditor of State.

(B) Issuance of a quietus shall automatically release bondsmen or sureties of the official from any and all liability on the bond in force for the term or part thereof covered by the final settlement.

(2) However, if any discrepancy is found in the account of the county clerk or circuit clerk, the county judge shall immediately notify the bonding company.



§ 21-2-114 - Bond required of people employed by public officials.

Each public official or employee of this state, or political subdivision thereof, who has appointed deputies or employed individuals who handle any funds for the performance of their duties shall bond the deputies and employees in those amounts which he or she deems necessary to indemnify the state or political subdivision for any loss or mishandling of funds by the deputies or employees.



§ 21-2-115 - Persons in armed forces -- Oath -- Bond.

(a) (1) Any person in the United States armed forces who has been granted leave of absence under §§ 21-4-301 -- 21-4-304 and 21-4-306 -- 21-4-313 may take and subscribe the official oath of office required by the Arkansas Constitution and statutes of this state at any time after his or her election and before he or she enters upon the duties of his or her office.

(2) The oath may be administered by any officer of this state or of any other state or of the United States or of any foreign country who may administer oaths.

(b) The person taking and subscribing the official oath of office under the terms of this section must cause the oath of office, together with the attestation of the oath or office, to be filed with the Secretary of State before entering upon the duties of his or her office.

(c) (1) Any person enumerated in subsection (a) of this section who is required by law to enter into a bond for the faithful performance of the duties of the office may execute and file the bond at any time within thirty (30) days after he or she shall have taken the official oath of office.

(2) If the bond is not executed and filed within that time, the office shall be deemed and considered vacant.






Subchapter 2 - -- School District Public Employees Blanket Bond Program



Subchapter 3 - -- Municipal Public Employees Blanket Bond Program



Subchapter 4 - -- County Public Employees Blanket Bond Program



Subchapter 5 - -- State Public Employees Blanket Bond Program



Subchapter 6 - -- Public Employees Blanket Bond Program



Subchapter 7 - -- Self-Insured Fidelity Bond Program

§ 21-2-701 - Purpose.

It is found and determined that:

(1) The State of Arkansas and the counties, municipalities, and school districts of the State of Arkansas are expending large sums of money each year for premiums on blanket bonds for officers and employees;

(2) Considerable savings might be effected by the establishment of a self-insured fidelity bond program for state officials and employees, county officials and employees, municipal officials and employees, and school district officials and employees;

(3) This subchapter is designed to establish a governmental bonding board to develop a self-insured fidelity bond program for those officials and employees; and

(4) This subchapter is designed to provide that self-insured fidelity bonds would be in lieu of the various blanket bonds which are presently required under this chapter for various officials and employees and to thereby effectuate substantial savings in the cost of blanket bonds for those officials and employees.



§ 21-2-702 - Definitions.

As used in this subchapter:

(1) "Audit" or "audit report" means an audit or other statutorily allowed financial examination of the books and records;

(2) "Commissioner" means the Insurance Commissioner of the State of Arkansas;

(3) "County" means the county or counties of the State of Arkansas;

(4) "County public official" or "county public employee" means any elected officer of the counties and the employees or deputies of any elected officer, members of the quorum court, and the members of the various county boards and commissions, excluding officials and employees of county hospitals, county nursing homes, and conservation and improvement districts;

(5) "Money" means currency, coins, and bank notes in current use and having a face value and travelers' checks, register checks, and money orders held for sale to the general public;

(6) "Municipal" or "municipality" means the municipalities of the State of Arkansas;

(7) "Municipal public official" or "municipal public employee" means any elected officer of the municipalities and the employees or deputies of any elected officer, specifically including salaried municipal employees of municipally owned utilities, members of the city council, including the mayor, and the members of the various municipal boards and commissions, but excluding officials and employees of municipal hospitals, nursing homes, and improvement districts;

(8) "Participating governmental entity" means those organizations defined in subdivisions (3), (6), (10), and (13) of this section;

(9) "Property other than money and securities" means any tangible property, other than money and securities, that has intrinsic value;

(10) "School district" means the school districts of the State of Arkansas;

(11) "School district public official" or "school district public employee" means all school district salaried officials and salaried school district employees, whether elected or appointed, and the members of local school boards of directors;

(12) "Securities" means negotiable and nonnegotiable instruments or contracts representing either money or other property and includes:

(A) Tokens, tickets, and revenue and other stamps in current use whether represented by actual stamps or unused value in a meter; and

(B) Evidences of debt, other than money, issued in connection with credit or charge cards;

(13) "State" means the State of Arkansas;

(14) "State officers and employees" means all elected and appointed salaried officials of the state and their salaried state employees, the salaried officials and salaried employees of all state boards and commissions, members of the General Assembly, and nonsalaried appointed members of the various state boards and commissions; and

(15) "State public official" or "state public employee" means any elected or appointed salaried officer of the State of Arkansas and the salaried governmental employees of that elected or appointed officer, members of the General Assembly, and the nonsalaried members of the various state boards and commissions.



§ 21-2-703 - Coverage in lieu of statutory bonds.

(a) (1) The fidelity bond coverage provided under this subchapter shall be in lieu of all statutorily required bonds for the various public officers, officials, and employees participating in the Self-Insured Fidelity Bond Program.

(2) The various laws specifically requiring surety bonds or blanket bonds for the respective public officials, officers, and employees shall not be applicable so long as the fidelity bonds as provided in this subchapter are in effect covering the officials, officers, and employees.

(b) In the event coverage shall cease to be provided for any or all of the officials, officers, or employees pursuant to this subchapter, the laws currently in effect providing for surety bonds or blanket bonds shall again become applicable to the officials, officers, and employees.



§ 21-2-704 - Establishment -- Scope of coverage.

(a) There is established a Self-Insured Fidelity Bond Program for state officials and employees, county officials and employees, municipal officials and employees, and school district officials and employees, to be administered by the Governmental Bonding Board.

(b) (1) The fidelity bond coverage provided by the program shall cover actual losses sustained by a participating governmental entity through any fraudulent or dishonest act or acts committed by any official or employee of the participating governmental entity acting alone or in collusion with another, during the bond period to an amount not exceeding the lesser of three hundred thousand dollars ($300,000) or the amount of the bond.

(2) Coverage for loss of property other than money and securities shall be limited to the actual cash value of the property on the day the loss was discovered.

(3) No coverage shall be provided for any claim in which a participating governmental entity through fraudulent means takes money or other property from another participating governmental entity.

(c) This coverage shall not include compensatory, punitive, or exemplary damages, and no interest or penalty amounts shall accrue on a bond claim made pursuant to this subchapter including, but not limited to, investigative expenses, legal fees, or court costs.

(d) The fidelity bond coverage provided by the program shall not cover a loss sustained by a participating governmental entity as a result of:

(1) Liability imposed upon or assumed by the participating governmental entity to exonerate or indemnify an official or employee from or against liability incurred by the official or employee in the performance of duties;

(2) Damages for which the participating governmental entity is legally liable as a result of:

(A) The deprivation or violation of a civil right of any person by an official or employee; or

(B) The tortious conduct of an official or employee, except conversion of property of another party held by the participating governmental entity in any capacity; or

(3) Loss of property other than money and securities unless the participating governmental entity or the Division of Legislative Audit shall be able to designate the specific official or employee causing such loss.

(e) Fidelity bond coverage shall not cover a loss sustained by any party other than a participating governmental entity.

(f) Except as provided in subdivision (d)(3) of this section, in case of a loss alleged to have been caused to a participating governmental entity through any fraudulent or dishonest act or acts by an official or employee covered under the fidelity bond coverage afforded under the provisions of this subchapter, when the participating governmental entity or the division shall be unable to designate the specific official or employee causing the loss, the participating governmental entity shall nevertheless have the benefit of fidelity bond coverage.

(g) (1) For valid coverage under the program, each participating governmental entity, including each segment or component of the participating governmental entity for which coverage is available under the program, shall procure an audit of its books and records for each fiscal year.

(2) (A) If a participating governmental entity, or covered segment or component of the participating governmental entity, is not audited by the division, the participating governmental entity, or covered segment or component of the participating governmental entity, shall procure an audit of its books and records by accountants in good standing with the Arkansas State Board of Public Accountancy in accordance with government auditing standards issued by the Comptroller General of the United States.

(B) The audit must be completed within eighteen (18) months of the close of each participating governmental entity's fiscal year.

(3) All audit reports revealing or disclosing unauthorized expenditures, asset shortages, or unaccounted-for funds shall be forwarded immediately upon completion to the division, the State Risk Manager, and the appropriate prosecuting attorney.



§ 21-2-705 - Governmental Bonding Board.

(a) There is created the Governmental Bonding Board, which shall be composed of the following five (5) members:

(1) The President of the Association of Arkansas Counties;

(2) The President of the Arkansas Municipal League;

(3) The Commissioner of Education;

(4) The Director of the Department of Finance and Administration; and

(5) The Insurance Commissioner, who shall serve as chair.

(b) (1) The members of the board shall receive no compensation for their services, but members other than the Commissioner of Education, the Director of the Department of Finance and Administration, and the Insurance Commissioner may receive expense reimbursement in accordance with § 25-16-901 et seq.

(2) The expense reimbursement of members of the board shall be paid from the Fidelity Bond Trust Fund.

(c) (1) (A) (i) The board shall meet at least quarterly.

(ii) However, if there is no proof of loss or other business for the board to consider, the chair may cancel a regularly scheduled quarterly meeting upon written notice to the members.

(B) The board shall also meet at any other time as necessary to carry out its responsibilities and duties, at the call of the chair, or upon the request of a majority of the board.

(2) All action of the board shall be by majority vote of the membership in attendance.

(3) If a board member is unable to attend any board meeting, the member shall appoint a designee to act as his or her representative. The representative shall have all the rights and privileges of the member represented.



§ 21-2-706 - Administration.

It shall be the responsibility of the Governmental Bonding Board to develop and administer the Self-Insured Fidelity Bond Program for state officers and employees, state public officials and public employees, and county, municipal, and school district public officials and public employees.



§ 21-2-707 - Operations and recommendations.

(a) The Insurance Commissioner, at the direction of the Governmental Bonding Board, shall receive and disburse funds necessary for the establishment and operation of the Self-Insured Fidelity Bond Program.

(b) The State Risk Manager shall assist in the operations of the program and shall submit to the board recommendations for the establishment of:

(1) Premium schedules for all participating governmental entities;

(2) Schedules for deductible amounts;

(3) Loss histories, loss reporting, and loss payment procedures;

(4) Program enrollments;

(5) Annual review of funds income, balances, and expenditures;

(6) Proposed invitations to bid, and retention levels, if the board determines that excess bonds or reinsurance is necessary; and

(7) Other information required by the board for efficient operation of the program.



§ 21-2-708 - Notice and proof of losses -- Investigations -- Restitution.

(a) It shall be the duty and responsibility of the Legislative Auditor, with the approval of the Legislative Joint Auditing Committee, to give notice and make proof of loss to the board on fidelity bonds on behalf of any public official, officer, or employee when the audit report of the records of any such official, officer, or employee reflects apparent unauthorized disbursements or unaccounted-for funds or property for which the public official, officer, or employee may be liable.

(b) The Legislative Auditor shall request the appropriate prosecuting attorney or the Attorney General to assist the state or the appropriate political subdivision in obtaining restitution when the audit report reflects apparent unauthorized disbursements or unaccounted-for funds or property for which the public official, officer, or employee may be liable.

(c) (1) For the purpose of obtaining restitution as provided in subsection (b) of this section, the Self-Insured Fidelity Bond Program and the participating governmental entity shall be deemed victims.

(2) In any criminal prosecution against the official or employee causing the loss, where such official or employee enters a plea of guilty or nolo contendere, or is found guilty following a trial, restitution shall be awarded to the participating governmental entity for the entire amount of its unreimbursed losses and to the program for the entire amount of its payment to the participating governmental entity.



§ 21-2-709 - Determination of coverage -- Assignment of rights.

(a) (1) (A) Upon the receipt of the proof of loss from the Legislative Auditor, the Governmental Bonding Board shall determine whether the loss is covered under the Self-Insured Fidelity Bond Program.

(B) The board may withhold claim determination and a loss payment until the investigation in each case has been completed and all information deemed necessary for determination of coverage under the program has been received.

(2) (A) If the board determines that the loss is covered under the program, the Insurance Commissioner shall authorize fidelity bond loss payments from the Fidelity Bond Trust Fund to the participating governmental entity on a timely basis.

(B) The board shall provide a timely explanation of a loss payment and a denial of loss to the Legislative Auditor and to the participating governmental entity.

(3) All vouchers for a loss payment shall include as supporting documents a copy of the payment recommendation by the State Risk Manager and a copy of the proof of loss from the Legislative Auditor.

(4) Any loss payment may be adjusted by any applicable deductible, restitution, or coinsurance payment.

(b) (1) Before any loss payment is paid from the fund, the recipient of the loss payment shall sign and return a transfer of rights form assigning to the fund to the extent of the loss payment all rights and claims that the recipient may have against the official, officer, or employee involved. The fund shall be subrogated to all of the rights of the recipients of the loss payment to the extent of the loss payment.

(2) (A) If the participating governmental entity shall sustain any loss that exceeds the amount of indemnity provided by the program, the participating governmental entity shall be entitled to all recoveries, except from suretyship, insurance, reinsurance, security, or indemnity taken by or for the benefit of the program, by whomever made, on account of the loss until fully reimbursed, less the amount of the deductible and coinsurance.

(B) Any remainder shall be applied to reimbursement of the program.

(3) If a participating governmental entity fails to pay over an amount due the program under these provisions, the board may deduct any amount due from future loss payments due the applicable participating governmental entity or from any treasury funds of the applicable participating governmental entity.



§ 21-2-710 - Billing certification -- Payment and deposit.

(a) The Governmental Bonding Board, with the assistance of the State Insurance Department, shall prepare a billing certification to be remitted to the:

(1) (A) Department of Finance and Administration. Upon receipt of this certification, the Director of the Department of Finance and Administration shall pay it from funds specifically appropriated for it by the General Assembly or from other funds available therefor.

(B) Funds so appropriated for premiums for fidelity bonds for state public officials and employees and state officers and employees or funds otherwise made available for this purpose shall not be subject to reduction as a result of any shortfall of projected revenues; and

(2) Chief Fiscal Officer of the State who shall pay it from funds withheld from the:

(A) County Aid Fund which are due each county participating in the Self-Insured Fidelity Bond Program for premiums for fidelity bonds for county public officials and employees;

(B) Municipal Aid Fund which are due each municipality participating in the program for premiums for fidelity bonds for municipal public officials and employees; and

(C) Public School Fund which are due each school district participating in the program for premiums for fidelity bonds for school district officials and employees.

(b) Upon receipt of these funds, the Insurance Commissioner shall deposit them in the Fidelity Bond Trust Fund.



§ 21-2-711 - Fidelity Bond Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a separate fund to be known as the "Fidelity Bond Trust Fund".

(b) (1) No money shall be appropriated from this fund for any purpose except for the use and benefit of participating governmental entities for bond claims and for Governmental Bonding Board expenses, including, but not limited to, travel, actuarial, consultant, and service contract fees.

(2) The fund shall be administered by and disbursed at the direction of the Governmental Bonding Board.

(c) (1) (A) The assets of the fund may be invested and reinvested as the Governmental Bonding Board may determine with the advice of the State Board of Finance.

(B) All incomes derived through investment of the fund shall be credited as investment income to the fund.

(C) For the purposes of investment, fund moneys invested and interest earned on fund moneys invested shall be administered as trust funds pursuant to the provisions of § 19-3-219(a)[repealed].

(2) Further, all moneys deposited to the fund shall not be subject to any deduction, tax, levy, or any other type of assessment.

(d) All moneys received by the Governmental Bonding Board for the Self-Insured Fidelity Bond Program, including premiums collected by the Governmental Bonding Board under this subchapter, restitution, interest payments, grants, gifts, and refunds shall be deposited into the fund.









Chapter 3 - Recruiting, Hiring, and Appointment

Subchapter 1 - -- General Provisions

§ 21-3-101 - Equal employment hiring program.

(a) Every state agency, board, commission, institution of higher education, and every constitutional officer as defined in Arkansas Constitution, Amendment 56, § 1, shall adopt and pursue a comprehensive equal employment hiring program designed to achieve a goal of increasing the percentage of minority employees within the agency, board, commission, institution of higher education, or constitutional office to a level that approximates the percentage of minorities in the state's population.

(b) (1) Every state agency, board, commission, institution of higher education, and constitutional officer shall report to the Legislative Council on June 30 of each year regarding its efforts to achieve its equal employment hiring program goal.

(2) However, the report required of any institution by § 6-63-103 may be used in lieu of the report required under this subsection and shall be filed as provided in this subsection.



§ 21-3-102 - Selective Service registration.

(a) As used in this section, "statement of selective service status" means a statement on an application for employment with the State of Arkansas or for admission to any public institution of higher education, sworn under penalty of perjury, that:

(1) The person filing the certificate is registered with the Selective Service System in accordance with the Military Selective Service Act; or

(2) The person filing the certificate is not required to register with the Selective Service System because the person is:

(A) Under eighteen (18) years of age;

(B) In the United States armed forces on active duty, other than in a reserve or national guard unit;

(C) An alien lawfully admitted to the United States as a nonimmigrant under Section 101(a)(15) of the Immigration and Nationality Act, 8 U.S.C. § 1101, for so long as he or she continues to maintain a lawful nonimmigrant status in the United States;

(D) A permanent resident of the trust territory of the Pacific Islands or the Northern Mariana Islands; or

(E) Excused from registration for other reason provided by federal law and that reason is included in the certificate.

(b) No person who is required to register with the Selective Service System shall be eligible for employment by any agency of the State of Arkansas or for admission to any public institution of higher education unless the person has signed a statement of selective service status.






Subchapter 2 - -- Age Discrimination

§ 21-3-201 - Definition.

For the purposes of this subchapter, "public employer" means any agency, department, board, commission, bureau, council, institution, or other entity of the state supported by appropriation of state or federal funds, or any county or municipality or other political subdivision of this state. "Public employer" specifically includes public universities, colleges, and public school districts.



§ 21-3-202 - Applicability.

The prohibitions in this subchapter shall be limited to individuals who are at least forty (40) years of age.



§ 21-3-203 - Age discrimination prohibited -- Exceptions.

(a) It shall be unlawful for a public employer to:

(1) Fail or refuse to hire or to discharge any individual or otherwise discriminate against any individual with respect to his or her compensation, terms, conditions, or privileges of employment because of the individual's age;

(2) Limit, segregate, or classify employees in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his or her status as an employee because of the individual's age; or

(3) Reduce the wage rate of any employee in order to comply with this subchapter.

(b) It shall not be unlawful for a public employer to:

(1) Take any action otherwise prohibited by this subchapter where age is a bona fide occupational qualification, reasonably necessary to the normal operation of the particular business, or where the differentiation is based on reasonable factors other than age; or

(2) Discharge or otherwise discipline an individual for good cause.



§ 21-3-205 - Compulsory retirement of certain employees.

(a) (1) Nothing in this subchapter shall be construed to prohibit compulsory retirement of any employee who has attained sixty-five (65) years of age, and who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policy-making position if the employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, savings, or deferred compensation plan, or any combination of such plans, of the employer of the employee, which equals, in the aggregate, at least forty-four thousand dollars ($44,000).

(2) In applying the retirement benefit test of subdivision (a)(1) of this subsection, if any such retirement benefit is in a form other than a straight life annuity with no ancillary benefits, or if employees contribute to any such plan or make rollover contributions, that benefit shall be adjusted by the actuary of the employee's public retirement system, so that the benefit is the equivalent of a straight life annuity with no ancillary benefits under a plan to which employees do not contribute and under which no rollover contributions are made.

(b) The prohibitions of this subchapter shall apply to employees with unlimited tenure who retire after July 1, 1982.






Subchapter 3 - -- Veterans Preferences

§ 21-3-301 - Uniform Classification and Compensation Act regulations.

Any requirement, rule, or regulation set up for the purpose of selecting employees paid in whole or in part with state funds for positions subject to the Uniform Classification and Compensation Act, § 21-5-201 et seq., shall include regulations under this subchapter.



§ 21-3-302 - Veterans Preference Law.

(a) This section shall be entitled the "Veterans Preference Law".

(b) For purposes of this section, "veteran" means:

(1) A person honorably discharged from a tour of active duty, other than active duty for training only, with the armed forces of the United States; or

(2) Any person who has served honorably in the National Guard or reserve forces of the United States for a period of at least six (6) years, whether the person has retired or been discharged or not.

(c) In every department or agency of state government or institution of higher education with employee positions subject to the Uniform Classification and Compensation Act, § 21-5-201 et seq., a veteran who voluntarily submits official proof of his or her status as a veteran, disabled veteran, or a surviving spouse of a deceased veteran who remains unmarried at the time the preference is sought and who is a citizen and resident of this state shall be entitled to employment preference in a position over other applicants after meeting substantially equal qualifications.

(d) (1) If there is an examination, evaluation, or similar instrument given for the purpose of establishing an interview or employment list for such public sector jobs and a person entitled to preference attains a passing grade thereon, he or she shall have five (5) points added to his or her final earned rating if the examination, evaluation, or similar instrument is subject to numerical scoring.

(2) If the examination, evaluation, or similar instrument is not subject to numerical scoring, the selection authority must be able to demonstrate how veterans preference was arrived at in the selection process.

(3) A veteran who established by the records of the federal Department of Veterans Affairs the existence of a service-connected disability, or a veteran who is over fifty-five (55) years of age, disabled, and entitled to a pension or compensation under existing laws, or the spouse of such a veteran, whose disability disqualifies him or her for appointment shall have ten (10) points instead of five (5) points added to his or her final earned rating on the examination, evaluation, or similar instrument.

(e) The qualified veteran's status shall be considered on questions of promotion and retention of employees according to § 21-3-304.

(f) The names of candidates who have qualified in an examination, evaluation, or similar instrument given for the purpose of establishing an interview or employment list shall be entered on an appropriate register or list of eligibles in the following order:

(1) Names of ten-point-preference eligibles shall be placed at the head of the register or applicant list of persons certified as having equal eligibility points;

(2) Names of five-point-preference eligibles shall be placed at the head of the register or applicant list of persons certified as having equal eligibility points; and

(3) Names of all other eligibles who do not have preference as provided in this section shall be placed on the register or applicant list in accordance with their ranking of eligibility points.

(g) The persons entitled to preference shall not be disqualified from holding any position on account of age or by reason of any physical disability, provided that the age or disability does not render the person incapable to perform properly the duties of the position for which he or she applied.

(h) Nothing in this section shall be construed to apply to the position of elective or political appointees in any department, agency, or institution of higher education or to any person holding a strictly confidential administrative or secretarial position in relation to the appointing officer.



§ 21-3-303 - Failure to hire disabled veteran.

(a) If a hiring official passes over the name of any service-connected disabled veteran appearing on an interview or employment list, the hiring official must submit in writing the reason therefor and attach the reason to the employment application.

(b) The written reason shall become a part of the employment application records of the department, agency, or institution of higher education and be retained for the same period of time as all other employment applications as established by law or agency policy.



§ 21-3-304 - Reduction in force.

(a) A department or agency director or institution of higher education president or chancellor may separate any employee without prejudice because of lack of funds, curtailment of work, or in order to permit reinstatement of employees upon their release from periods of military service from the armed forces of the United States.

(b) However, no employee as defined by § 21-5-203 shall be separated while there are emergency, intermittent, temporary, provisional, or probationary employees serving in the same class of position in the same department or agency.

(c) (1) The order of separation due to reduction in force shall be based upon criteria established by the Statewide Workforce Reduction Policy as issued and administered by the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration.

(2) For the purpose of establishing this layoff formula, the veteran's service in the armed forces shall be considered as service with the department or agency and computed as a part of his or her seniority.



§ 21-3-305 - Reemployment.

(a) An employee as defined in § 21-5-203 who has established veterans preference eligibility and has resigned while in good standing or who has been separated without prejudice shall be eligible for reemployment within a period of time no less than the continuous period of his or her service in a department, agency, or institution of higher education, provided that he or she has been certified by the department or agency director or institution of higher education president or chancellor as meeting the current minimum qualifications as to training and experience of the class of position to which he or she is being reemployed.

(b) Prior to making the minimum qualifications certification, the department or agency director or institution of higher education president or chancellor may require the employee to pass a qualifying examination.

(c) For the purpose of reemployment eligibility under the provisions of this section, time spent in the armed forces shall not be counted.



§ 21-3-306 - Rights of reservists.

(a) It is declared to be the intent of the General Assembly that any person who holds an other than temporary position in the employ of the State of Arkansas shall not be denied retention in employment or any promotion or other incident or advantage of employment or transferred involuntarily to another position because the person is a member of a reserve component of the armed forces of the United States.

(b) The provisions of the reemployment rights protections of § 12-62-413 and the Uniformed Services Employment and Re-employment Rights Act of 1994 as in effect on January 1, 2003, shall be applicable, and the refusal of any state official to comply therewith shall subject him or her to removal from office.

(c) This section shall be retroactive and shall take effect as of the date of the entry of any state employee into one of the reserve components of the armed forces of the United States.






Subchapter 4 - -- Merit System Board



Subchapter 5 - -- Cooperative Education Program

§ 21-3-501 - Policy -- Purpose.

(a) Recognizing the tremendous potential represented by the young people attending Arkansas institutions of higher education, and in due consideration of the great interest of the people of the State of Arkansas in retaining graduates of Arkansas institutions of higher education within the state, with the further conviction that it is in the best interest of all citizens of the state to recruit and retain qualified college graduates within the State of Arkansas government system, and recognizing the great contribution to the educational process that learning experiences within state government can provide, the General Assembly finds and declares that an affirmative effort to provide college students with employment opportunities within state government is important to the welfare and security of this state and nation and, consequently, is an important public service.

(b) The General Assembly further finds and declares that cooperative education is having, and will continue to have, a major impact on this state in meeting the socially and economically desirable goals of educating and retaining young people within this state.

(c) It is, therefore, the policy of the General Assembly and the purpose of this subchapter to establish a cooperative education program within the State of Arkansas government system to attract and retain qualified personnel from Arkansas institutions of higher education while at the same time contributing to the educational process through learning opportunities within state government.



§ 21-3-502 - Definitions.

For the purposes of this subchapter:

(1) "Academic credit" means the recognized unit requirements which students attending eligible institutions must accomplish in order to receive a degree for completion of a two-year or four-year course of study;

(2) "Arkansas Cooperative Education Advisory Committee" means the committee established by this subchapter to:

(A) Determine the eligibility of educational institutions;

(B) Review the operation of the cooperative education program through periodic meetings;

(C) Make recommendations to the participating institutions, the state personnel administrator, and to the General Assembly; and

(D) Perform all other appropriate functions to provide for the advancement of the cooperative education program;

(3) (A) "Cooperative education" means the process of education which formally integrates the student's academic study with work experience in cooperating employer organizations.

(B) The normal plan is for the student to alternate periods of college study with educational-work experience on assignments which relate to the student's stated career objectives;

(4) "Eligible institutions of higher education" means any public or private two-year or four-year institution of higher education within the State of Arkansas which:

(A) Is accredited by the North Central Association of Colleges and Secondary Schools, a candidate for such accreditation, or gives satisfactory assurance that it has the potential for accreditation and is making progress which, if continued, will result in its achieving accreditation;

(B) Does not discriminate in the admission of students on the basis of race, color, religion, sex, or national origin and is in compliance with the federal Civil Rights Acts of 1964 and 1968 and executive orders issued pursuant thereto; and

(C) Is certified to the state personnel administrator by the Arkansas Cooperative Education Advisory Committee as an eligible institution based on the criteria established in § 21-3-508; and

(5) "State personnel administrator" means the head of the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration, his or her successor, or the person designated by the state personnel administrator to perform the duties assigned to the administrator or to the office.



§ 21-3-503 - Student employment not restricted.

Nothing in this subchapter is to be construed as barring or in any way limiting the employment of students within the State of Arkansas governmental system, even though the student is participating in the cooperative education program at an institution of higher education during employment with the State of Arkansas.



§ 21-3-504 - Creation and administration.

There is established a cooperative education program for hiring qualified students from eligible institutions of higher education within the State of Arkansas to be administered by the state personnel administrator and the Arkansas Cooperative Education Advisory Committee, as provided in this subchapter.



§ 21-3-505 - Arkansas Cooperative Education Advisory Committee.

(a) The Governor shall appoint an Arkansas Cooperative Education Advisory Committee to advise and consult with the state personnel administrator in carrying out the administration of this subchapter.

(b) The state personnel administrator shall serve as chair ex officio of the committee, which shall consist of the following:

(1) Four (4) representatives of the state government system, who shall be appointed for terms of four (4) years, except when a member is appointed to complete an unexpired term; and

(2) (A) Five (5) representatives of institutions of higher education appointed from educational institutions with cooperative education or internship programs with the five (5) members selected from the five (5) institutions with the greatest number participating in this program.

(B) Until such time as experience reveals the number of students in the program, three (3) of the five (5) members shall be appointed from public institutions and two (2) from private institutions.

(c) (1) The committee shall meet as frequently as the state personnel administrator deems necessary but not less than semiannually.

(2) Upon request by five (5) or more members of the committee, the state personnel administrator shall immediately call a meeting of the committee.

(d) (1) The committee shall meet to consider and approve by a favorable vote of five (5) or more members present at such meeting the eligibility of educational institutions having students desirous of applying for the cooperative education program with the state personnel administrator.

(2) Approval shall be considered necessary no more than once every three (3) years and shall be based upon the criteria established in § 21-3-508.

(e) The committee shall further consider, evaluate, and promote cooperative education within the entire system of state government and on the campuses of all eligible institutions of higher education as the committee sees fit.



§ 21-3-506 - Agency eligibility.

All offices, branches, and agencies within state government shall be eligible to participate in the cooperative education program.



§ 21-3-507 - Student eligibility.

A student shall be eligible for a cooperative education placement upon:

(1) Certification to the state personnel administrator by the student's cooperative education program director or coordinator that the student:

(A) Has completed twenty-four (24) or more college credit hours or their equivalent measure; and

(B) Is presently enrolled as a full-time student or has completed or will complete the equivalent of twelve (12) college or graduate credit hours in the six-month period prior to taking employment under the cooperative education program; and

(2) Completion of all other application procedures required by the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration for the administration of the cooperative education program.



§ 21-3-508 - School eligibility.

In order for any institution of higher education within the State of Arkansas to participate in the cooperative education program, that institution must meet the following criteria, as determined by the Arkansas Cooperative Education Advisory Committee:

(1) The institution has appointed a director or coordinator whose primary responsibility is the direction of that institution's cooperative education program, for which the director or coordinator receives proportionate compensation or released time from instruction or other administrative duties;

(2) The institution will grant academic credit toward the student's degree program for the work period within the Arkansas state government system;

(3) The institution agrees to and does so provide the committee with a written summary of the evaluation made by the institution of the student's educational-work experience within sixty (60) days of the conclusion of that placement period.



§ 21-3-509 - State personnel administrator.

(a) The state personnel administrator shall have the responsibility to administer the cooperative education program.

(b) The duties of the administrator include, but are not limited to:

(1) Disseminating information on the availability of students through the cooperative education program and collecting requests for employment of cooperative education students;

(2) Conveying state job opportunity information to eligible institutions, to include job titles, description of duties in general, and salary and wage information;

(3) Promulgating and collecting application forms;

(4) Conveying final employment and assignment decisions, in total, to all eligible institutions;

(5) Keeping all necessary records both for the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration and, as directed, by the Arkansas Cooperative Education Advisory Committee; and

(6) All other activities necessary to the orderly and lawful administration of this subchapter and not otherwise specifically delegated by this subchapter.






Subchapter 6 - -- Internship Program

§ 21-3-601 - Internship program.

(a) The Legislative Council and the Department of Finance and Administration are authorized to establish, for their respective agencies, agreements with institutions of higher learning to utilize highly qualified graduate level students who are seeking a Master of Arts or Master of Public Administration degree in the departments of political science of such institutions to perform duties for their respective agencies.

(b) The program shall be known as an "internship program" through which graduate level students can obtain practical experience in state government.

(c) (1) Students preparing for careers in government shall be given priority in employment under this program.

(2) Only qualified graduate level students who are citizens of the State of Arkansas shall be eligible to receive the benefits of the provisions of this section.

(3) In addition, internship agreements shall be based on the anticipated benefits and services to be rendered to the Legislative Council or the Department of Finance and Administration under the agreement with the institution of higher learning.

(d) All internship agreements entered into under the provisions of this section shall be at such rates as agreed to between the contracting institution of higher learning and the Legislative Council or the Department of Finance and Administration, but shall not exceed two hundred fifty dollars ($250) per month per student for the time required for the student to complete his or her degree requirements, including the internship work obligations under agreements entered into under the provisions of this section.

(e) No such internship agreement shall be for more than twenty-one (21) months per student.






Subchapter 7 - -- Apprenticeship Programs



Subchapter 8 - -- Exceptional Employee Recruitment Program

§ 21-3-801 - Title.

This subchapter shall be known as the "Exceptional Employee Recruitment Program".



§ 21-3-802 - Recruitment of retired employees.

(a) The Department of Finance and Administration shall promulgate regulations providing for the recruitment of retired members of the Arkansas Public Employees' Retirement System to return to employment for the state.

(b) Before a person recruited under the Exceptional Employee Recruitment Program may be rehired by the state, the proposed employment shall be reviewed by the Legislative Council and approved by the Governor.

(c) The retirement benefits of a person rehired pursuant to this subchapter shall terminate upon reemployment. At the conclusion of the employment, the person shall receive retirement benefits with the additional service computed in his or her retirement benefits.

(d) (1) The actuary of the system shall determine the actuarial cost of the additional retirement benefit attributable to the person's employment under the program.

(2) Upon receiving certification of the cost by the executive director of the Arkansas Public Employees' Retirement System, the Director of the Department of Finance and Administration shall transfer the actuarial cost from the fund of the agency that employed the person under the program to the Arkansas Public Employees' Retirement System Fund.









Chapter 4 - Attendance and Leave

Subchapter 1 - -- General Provisions

§ 21-4-101 - Leave of absence for public service.

(a) Any person who is employed by any person, firm, or corporation in the State of Arkansas shall be granted a leave of absence, upon the election of any such employee to a public office in the State of Arkansas, or upon appointment by the Governor of any such person to a board or commission in the State of Arkansas, which office requires the employee's absence from their employment.

(b) The leave of absence shall be for such period as the employee may request, not to exceed the duration of the term of office to which the employee has been elected.

(c) The granting of the leave of absence by the employer shall not be held to impair the employee's seniority rights of the job, nor shall the departmental seniority of the employee be broken for job purposes.



§ 21-4-102 - Leave of absence for certain training programs.

(a) (1) All employees of the state, as defined in § 21-4-203, or of any of its political subdivisions, who desire to take a leave of absence for the purpose of participating in the military training programs made available by the National Guard or any of the reserve branches of the armed forces and all state employees who are members of the Inactive Reserve Corps of the United States Public Health Service who desire to take a leave of absence for the purpose of participating in the civil defense and public health training programs made available by the United States Public Health Service shall be entitled to such a leave of absence for a period of fifteen (15) days plus necessary travel time for annual training requirements or other duties performed in an official duty status in any one (1) calendar year.

(2) To the extent this leave is not used in a calendar year, it will accumulate for use in the succeeding calendar year until it totals fifteen (15) days at the beginning of the calendar year.

(b) (1) Whenever any employee is granted a leave of absence under the provisions of this section, he or she shall be entitled to his or her regular salary during the time he or she is away from his or her duties during such leave of absence.

(2) The leave of absence shall be in addition to the regular vacation time allowed to the employee.

(c) (1) Employees called to duty in emergency situations by the Governor or by the President shall be granted leave with pay not to exceed thirty (30) working days, after which leave without pay will be granted. This leave shall be granted in addition to all other leave the employee shall be entitled to.

(2) "Emergency situations" shall have the same meaning as in § 21-4-212.

(d) (1) During a leave of absence, the employee shall be entitled to preserve all seniority rights, efficiency or performance ratings, promotional status, retirement privileges, life and disability insurance benefits, and any other rights, privileges, and benefits to which they have become entitled.

(2) The period of military service shall, for purposes of computations to determine whether such person may be entitled to retirement benefits, be deemed continuous service and the employee shall not be required to make contributions to any retirement fund.

(3) The state or political subdivision shall continue to contribute its portion of any life or disability insurance premiums during the leave of absence on behalf of the employee, if requested, so that continuous coverage may be maintained.

(e) Whenever any employee of a political subdivision is granted military leave for a period of fifteen (15) days per calendar year or fiscal year under the provisions of this section, the military leave will accumulate for use in succeeding calendar years or fiscal years until it totals fifteen (15) days at the beginning of the calendar year or fiscal year, for a maximum number of military leave days available in any one (1) calendar year or fiscal year to be thirty (30) days.



§ 21-4-103 - Service credit for former Office of Child Support Enforcement contractors.

Any employee of the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration who was formerly employed by a public contractor with a contract in effect as of January 1, 1998, with the office and who moved from employment with the public contractor to employment with the office without a break in service shall be entitled to credit for service for the time he or she was employed by the contractor for the purpose of establishing eligibility for annual leave accrual and career service awards to the same extent as regular state employees.



§ 21-4-104 - Leave of absence for emergency and rescue services.

(a) All employees of the state, any city of the first class, city of the second class, incorporated town, or any county who are members of the United States Air Force Auxiliary Civil Air Patrol or the United States Coast Guard Auxiliary and desire to take a leave of absence for the purpose of participating in training programs for the Civil Air Patrol or in emergency and rescue services shall be entitled to a leave of absence with pay for a period of fifteen (15) days for that purpose during any one (1) calendar year, if the leave of absence is at the request of the employee's wing commander, the wing commander's designated representative, or Division 15 Captain.

(b) (1) If an employee is granted a leave of absence under this section, the employee shall be entitled to his or her regular salary during the time the employee is away from his or her duties during the leave of absence.

(2) The leave of absence shall be in addition to the regular vacation time allowed to the employee.

(c) During a leave of absence, the employee shall be entitled to preserve:

(1) All seniority rights, efficiency or performance ratings, promotional status, retirement privileges, and life and disability insurance benefits; and

(2) Any other rights, privileges, and benefits to which he or she has become entitled.

(d) For purposes of computations to determine whether the person may be entitled to retirement benefits, the period of the leave of absence shall be deemed continuous service.

(e) The state, city, or county shall continue to contribute its portion of any life or disability insurance premiums during the leave of absence on behalf of the employee, if requested, so that continuous coverage may be maintained.



§ 21-4-105 - Leave of absence for reexamination or treatment of service-connected disability.

(a) All employees of the State of Arkansas, as defined in § 21-4-203, who have been rated by the United States Department of Veterans Affairs or its predecessor to have incurred a military service-connected disability and have been scheduled by the department to be reexamined or treated for the disability shall be entitled to a leave of absence with pay for a period not to exceed six (6) days for that purpose during any one (1) calendar year.

(b) (1) If an employee receives a leave of absence under this section, the employee shall be entitled to his or her regular salary during the time the employee is away from his or her duties during the leave of absence.

(2) The leave of absence shall be in addition to the regular annual leave and sick leave allowed to the employee.

(c) During a leave of absence, the employee shall be entitled to preserve:

(1) All seniority rights, efficiency or performance ratings, promotional status, retirement privileges, and life and disability insurance benefits; and

(2) Any other rights, privileges, and benefits to which he or she has become entitled.

(d) For purposes of computations to determine whether the employee may be entitled to retirement benefits, the period of the leave of absence shall be deemed continuous service.

(e) The state shall continue to contribute its portion of any life or disability insurance premiums during the leave of absence on behalf of the employee, if requested, so that continuous coverage may be maintained.



§ 21-4-106 - Leave of absence for participation in the Healthy Employee Lifestyle Program.

(a) As used in this section:

(1) "Agency" means a department, agency, bureau, including the Bureau of Legislative Research, board, or commission of any branch of state government;

(2) "Employee" means a full-time employee of the State of Arkansas or any branch, department, agency, board, bureau, including the Bureau of Legislative Research, or commission of any branch of state government; and

(3) "Healthy Employee Lifestyle Program" means the incentive program of the Department of Health that will reward regular exercise, good nutrition, and other healthy lifestyle choices;

(b) (1) Upon completion of a pilot program to be conducted by the department, the department shall:

(A) Make the Healthy Employee Lifestyle Program available to all agency directors; and

(B) Assist the agencies in the Healthy Employee Lifestyle Program's implementation.

(2) Upon completion of the pilot program, every agency director shall consider making the Healthy Employee Lifestyle Program available to the agency's employees.

(c) (1) At the discretion of the agency director, an employee may be granted paid leave of up to three (3) days per calendar year for satisfactory compliance with the Healthy Employee Lifestyle Program.

(2) The leave shall be used in the calendar year in which it was granted.

(3) The leave is not compensable at termination.

(d) Each agency shall identify and maintain, if practicable, in or near each agency building an area or areas that employees may use for walking exercise.






Subchapter 2 - -- Uniform Attendance and Leave Policy Act

§ 21-4-201 - Title.

This subchapter may be referred to and cited as the "Uniform Attendance and Leave Policy Act".



§ 21-4-202 - Legislative intent.

It is the purpose and intent of this subchapter to establish a uniform attendance and leave policy for all affected state employees of agencies, boards, and commissions covered by the provisions of this subchapter.



§ 21-4-203 - Definitions.

As used in this subchapter:

(1) "Agency head" or "agency director" means the executive head of all agencies, departments, boards, commissions, bureaus, councils, or other agencies of the state;

(2) "Annual leave" means vacation time with pay but shall not include compensatory time;

(3) "Catastrophic illness" means a medical condition, as certified by a physician, of an employee or of the spouse or parent of the employee or of a child of the employee that may be claimed as a dependent under the Income Tax Act of 1929, § 26-51-101 et seq., which requires an employee's absence from duty for a prolonged period of time and which, except for the catastrophic leave program, would result in a substantial loss of income to the employee because of the exhaustion of all earned sick and annual leave;

(4) "Catastrophic leave" means leave granted to an employee as a result of a catastrophic illness, upon the employee's exhausting all sick and annual leave;

(5) "Catastrophic leave bank" means a pool of accrued annual leave donated by employees;

(6) "Compensatory time" means time off in lieu of payment for overtime hours;

(7) "Educational leave" means any period of out-service training during which time the employee pursues a regular full-time course of instruction to acquire a specific skill or skills needed;

(8) "Employee" means a person regularly appointed or employed in a position of state service by a state agency, as defined in subdivision (11) of this section, for which he or she is compensated on a full-time basis;

(9) "Probationary employee" means a person certified from a list of eligibles or employed through a work test appointment and serving a probationary period;

(10) "Provisional employee" means a person who has been appointed to fill a position pending the establishment of a register for such position;

(11) "State agencies" means all agencies, departments, boards, commissions, bureaus, councils, state-supported institutions of higher learning, or other agencies except the following excluded agencies or positions within agencies:

(A) The elected constitutional officers of this state and their employees;

(B) The General Assembly and its employees, including employees of the Bureau of Legislative Research and the Division of Legislative Audit;

(C) Members of the Supreme Court, members of the Court of Appeals, the Administrative Office of the Courts, circuit courts, and prosecuting attorneys, but not including deputy prosecuting attorneys;

(D) The Arkansas State Highway and Transportation Department; and

(E) All administrative, academic, or other nonclassified employees of the state-supported institutions of higher learning;

(12) "Temporary employee" means a person who has been appointed from a register for a period of time not to exceed six (6) months;

(13) (A) "Working day" means all regularly prescribed days of employment in which the employee performs those duties for which he or she was hired.

(B) For the purposes of this subchapter, a working day shall consist of eight (8) hours; and

(14) "Years of service" includes the total number of years of employment with all agencies of Arkansas state government whether such employment is continuous or not.



§ 21-4-204 - Annual leave -- Accrual and use.

(a) (1) Except for the employees under subdivision (a)(2) of this section, each permanent or probationary employee shall be entitled to annual leave with full pay computed on the basis of the following schedule for each complete month of service including the probationary period:

Click here to view form

(2) Each fire and emergency service employee of the State Military Department who works a regularly scheduled shift of more than forty-seven (47) hours per week is entitled to annual leave with full pay computed on the basis of the following schedule for each complete month of service:

Click here to view form

(b) Annual leave with pay shall be allowed to provisional and temporary employees on the basis of one (1) working day for each complete month of service.

(c) Annual leave with pay shall be allowed to permanent, probationary, provisional, and temporary employees who are working one-half (1/2) time computed on the basis of one-half (1/2) the rate of the schedule for full-time employees for each complete month of service.

(d) Annual leave with pay shall not be granted to emergency, hourly, intermittent, or per diem employees.

(e) (1) (A) Annual leave shall be cumulative. No employee shall have more than thirty (30) days of annual leave accumulated at the end of each calendar year. However, the thirty-day accumulative annual leave may exceed thirty (30) days prior to the end of the calendar year.

(B) No fire or emergency service employee under subdivision (a)(2) of this section shall accumulate annual leave in excess of forty-five (45) days at the end of each calendar year, except that the forty-five-day maximum of cumulative annual leave may exceed forty-five (45) days during the calendar year.

(2) Accumulated annual leave shall be granted by the agency director at such time or times as will least interfere with the efficient operation of the agency.

(3) Employees transferring between state agencies without a break in service shall retain, at the time of transfer, all accumulated annual leave credits.

(4) Change of positions in the annual leave schedule shall be determined on the basis of completed years of service. Seniority for reinstated employees will be brought forward in completed years of service only.

(5) Accrual rates will change on the first day of the month following eligibility for the next higher accrual rate.

(6) Annual leave may not be accumulated during a period of leave without pay when such leave is for ten (10) or more days within a calendar month.

(7) Saturdays, Sundays, holidays, and nonworking days within a period of annual leave shall not be charged as annual leave. Annual leave granted shall be based on working days.

(f) (1) Unearned annual leave shall not be loaned.

(2) The minimum charge for absence on account of annual leave shall be fifteen (15) minutes.



§ 21-4-205 - Annual leave -- Unused leave.

(a) (1) Except as provided in subdivision (a)(2) of this section, whenever an employee is separated from the agency by reason of resignation, layoff, termination of appointment, or dismissal, the unused annual leave to his or her credit as of his or her last duty date shall be liquidated by a lump sum payment, not to exceed thirty (30) working days, inclusive of holidays.

(2) Unused annual leave to the credit of a fire and emergency service employee under § 21-4-204(a)(2) shall be liquidated by a lump sum payment, not to exceed forty-five (45) working days, inclusive of holidays.

(b) (1) Unused accumulated annual leave of a deceased employee, not to exceed thirty (30) days, shall be payable either to the estate of the deceased or to an individual authorized to receive such payment.

(2) Payment for services of an employee on leave with pay status at the time of death shall continue through close of business on the day of demise.

(3) No payment shall be made in any case until it shall have been determined that the deceased was not indebted to the agency.

(4) A voucher shall be prepared for the money due to be made payable either to the estate of the deceased or to an individual authorized to receive such payment.



§ 21-4-206 - Sick leave -- When granted.

(a) (1) Sick leave with pay shall be granted to employees when they are incapacitated for the performance of their duties by sickness, injury, or for medical, dental, or optical treatment.

(2) Sick leave may not be granted for slight illness or indisposition not incapacitating the employee for the performance of his or her regular duties.

(b) (1) Sick leave may also be granted employees due to a death or serious illness of a member of the employee's immediate family.

(2) For the purposes of this subsection, "immediate family" means the father, mother, sister, brother, husband, wife, child, grandmother, grandfather, grandchild, in-laws, or any individual acting as parent or guardian of an employee.



§ 21-4-207 - Sick leave -- Accrual and use.

(a) (1) (A) Except for the employees under subdivision (a)(1)(B) of this section, each permanent or probationary employee shall be entitled to sick leave with full pay computed on the basis of one (1) day for each complete month of service including the probationary period.

(B) Each fire and emergency service employee of the State Military Department who works a regularly scheduled shift of more than forty-seven (47) hours per week is entitled to sick leave with full pay computed on the basis of one (1) day and four (4) hours for each complete month of service.

(2) (A) Only one hundred twenty (120) days of sick leave may be carried over at the end of the calendar year.

(B) (i) Fire and emergency service employees under subdivision (a)(1)(B) of this section may accumulate one hundred eighty (180) days of sick leave to carry over at the end of the calendar year.

(ii) Payment to a fire and emergency service employee for unused sick leave at retirement under § 21-4-501 et seq. shall be calculated at the one-hundred-eighty-day maximum rate for a fire and emergency service employee.

(3) (A) (i) An employee shall be required to furnish a certificate from an attending physician for five (5) or more consecutive days of sick leave.

(ii) An agency that has a written procedure to identify patterns of sick leave usage may require an employee to furnish a certificate from an attending physician for any use of sick leave.

(B) A certificate from a Christian Science practitioner listed in The Christian Science Journal may be submitted in lieu of a physician's certificate.

(b) Sick leave with pay shall not be granted to emergency, hourly, intermittent, or per diem employees.

(c) Sick leave with pay shall be allowed to provisional and temporary employees on the basis of one (1) day for each complete month of service.

(d) Sick leave with pay shall be allowed to permanent, probationary, provisional, and temporary employees who are working one-half (1/2) time computed on the basis of one-half (1/2) the rate of the schedule for full-time employees for each complete month of service.

(e) (1) Sick leave may not be accumulated during a period of leave without pay when such leave is for ten (10) or more days within a calendar month.

(2) Saturdays, Sundays, holidays, and nonworking days within a period of sick leave shall not be charged as sick leave. Sick leave granted shall be based on working days.

(3) Employees transferring between state agencies without a break in service shall, at the time of transfer, retain all accumulated sick leave credits.

(4) Whenever an employee is laid off because of budgetary reasons or curtailment of activities and he or she is reinstated within a period of six (6) months, accumulated sick leave may be restored to his or her credit.

(f) (1) Except in the case of maternity leave, absences due to sick leave shall be charged in the following order:

(A) Earned sick leave;

(B) Earned annual leave;

(C) Catastrophic leave, when authorized;

(D) Leave without pay, when authorized.

(2) (A) Requests for sick leave shall be applied for in advance.

(B) If the nature of the sickness makes this impossible, notification of absence on account of sickness shall be given as soon as possible on the first day of absence to the head of the department or the person in charge of the office, and application for sick leave shall be filed within two (2) days after return to duty.

(C) If notification is not made in accordance with the procedure in this section, the absence shall be charged to annual leave or leave without pay, at the discretion of the agency director.

(3) The minimum charge for absence on account of sickness shall be fifteen (15) minutes.



§ 21-4-208 - Sick leave -- Use in conjunction with workers' compensation.

(a) (1) Employees who are absent from work due to a temporary occupational injury or illness and who are entitled to workers' compensation benefits, upon proper application, may utilize their accrued sick leave as a supplement to their workers' compensation benefits so as to receive benefits from both sources equal to but not in excess of their normal weekly pay at the time of their injury or onset of illness.

(2) Such option, when exercised, shall reduce the employee's accrued sick leave on a proportional basis.

(b) (1) In the event an employee receives workers' compensation payments as a salary benefit in addition to sick leave payments and the combined payments exceed the employee's normal weekly pay, the employee shall pay the excess amount to the agency for deposit in the agency's fund from which the sick leave has been paid.

(2) Upon receipt of the excess amount of pay, the agency shall then restore to the employee's credit that amount of sick leave that was used in a proportion that the workers' compensation payment is to the employee's weekly pay.



§ 21-4-209 - Maternity leave.

Maternity leave shall be treated as any other leave for sickness or disability. Accumulated sick leave and annual leave, if requested by the employee, shall be granted for maternity use, after which leave without pay may be used.



§ 21-4-210 - Leave of absence without pay.

(a) (1) Upon application in writing to and written approval by the agency director, a state employee may be eligible to obtain a continuous leave of absence without pay up to six (6) months unless:

(A) Granted in accordance with § 21-4-212; or

(B) The agency director has determined that the state employee's request for leave of absence without pay would cause an undue hardship on the agency.

(2) At the expiration of such leave, the employee shall be reinstated in the service without loss of any of his or her benefits or shall extend the leave of absence without pay up to an additional six (6) months unless:

(A) The agency director has determined that reinstatement or continuing the leave without pay status of the state employee would cause an undue hardship on the agency; or

(B) The position is no longer available due to a budgetary reduction in staff of the agency.

(b) Failure on the part of an employee to report promptly at the expiration of the leave of absence except for satisfactory reasons submitted in advance shall be a cause for dismissal.

(c) (1) (A) Except in accordance with § 21-4-212 and in the case of maternity leave, leave of absence without pay shall not be granted until all of the employee's accumulated annual leave has been exhausted.

(B) However, an agency may place an employee in a leave-without-pay status:

(i) For disciplinary reasons in accordance with the agency's written and publicized personnel policy;

(ii) Due to inclement weather as designated by state policy; or

(iii) Due to necessary budget reduction as determined by the state agency director.

(2) Leave of absence without pay due to illness shall not be granted until all of the employee's accumulated sick leave has been exhausted.

(3) In the case of maternity leave, the employee may elect to take leave of absence without pay without exhausting accumulated annual and sick leave.

(d) (1) Any employee on leave of absence without pay shall not accumulate leave time, participate in agency group insurance programs to which the state contributes, or receive pay for any legal holidays.

(2) Nothing in this subsection shall preclude an employee from paying the total costs of agency group insurance during such leave and being reinstated into such programs on return to duty.



§ 21-4-211 - Educational leave.

A permanent employee who is given out-service training may be granted educational leave by the agency director on the following basis:

(1) The employee will continue in the service of the agency for a period of time as statutorily required or, in the absence of a specific law, at least twice the length of his or her course of training;

(2) (A) Any employee who does not fulfill these obligations shall be required to pay to the agency the total cost, or a proportionate share of the cost, of the out-service training and compensation paid during the training period.

(B) A written contract shall be signed by the employee and the agency setting forth all terms of the agreement;

(3) The employee shall retain all rights in the position held at the time when leave was granted or in a position with comparable security and pay;

(4) The employee shall retain all benefits and rights during the training period that accrued during that time to regular employees;

(5) The amount of salary paid during the training period shall be as agreed by the employee and agency director but shall not exceed the regular salary paid the employee; and

(6) (A) Payment of tuition, fees, books, and transportation may be made if moneys have been specifically appropriated by the General Assembly for those purposes or if the Department of Health provides assistance to employees of the department who are seeking a master's degree, a doctor of public health degree, or a doctor of philosophy degree in public health.

(B) The department shall not provide the assistance authorized under subdivision (6)(A) of this section to more than twelve (12) employees in any fiscal year.



§ 21-4-212 - Military leave.

(a) (1) Employees who are members of the armed forces of this state or any other state, including without limitation the National Guard or a reserve component of the armed forces, shall be granted leave at the rate of fifteen (15) days per calendar year plus necessary travel time for annual training requirements or other duties performed in an official duty status.

(2) To the extent this leave is not used in a calendar year, it will accumulate for use in the succeeding calendar year until it totals fifteen (15) days at the beginning of a calendar year.

(3) The leave shall be granted without loss of pay and in addition to regular vacation time.

(4) Each employee who requests military leave shall furnish a copy of his or her orders for his or her personnel file.

(b) (1) An employee who is drafted or called to active duty in the armed forces of the United States or who volunteers for military service shall be placed on extended military leave without pay and upon application within ninety (90) days after the effective date of his or her release from active duty shall be reinstated to the position vacated or an equivalent position at no loss of seniority or any of the other benefits and privileges of employment.

(2) The right of reemployment shall conform with all federal government rules and regulations.

(c) (1) Personnel called to duty in emergency situations by the Governor or the President shall be granted leave with pay not to exceed thirty (30) working days after which leave without pay will be granted. This leave shall be granted in addition to regular vacation time.

(2) As used in this section, "emergency situations" means:

(A) Any case of invasion, disaster, insurrection, riot, breach of peace, or imminent danger thereof;

(B) Threats to the public health or security; or

(C) Threats to the maintenance of law and order.

(d) (1) During any military leave of absence, the employee shall preserve all seniority rights, efficiency or performance ratings, promotional status, retirement privileges, life and disability insurance benefits, and any other rights, privileges, and benefits to which the employee has become entitled.

(2) For purposes of computations to determine whether the person may be entitled to retirement benefits, the period of military service shall be deemed continuous service, and the employee shall not be required to make any contributions to any retirement fund.

(3) The state shall continue to contribute its portion of any life or disability insurance premiums during the leave of absence on behalf of the employee, if requested, so that continuous coverage may be maintained.

(e) Whenever an employee as defined under § 21-4-203 or an employee of a political subdivision is granted military leave for a period of fifteen (15) days per calendar year or fiscal year under this section, the military leave shall accumulate for use in succeeding calendar years or fiscal years until it totals fifteen (15) days at the beginning of the calendar year or fiscal year, for a maximum number of thirty (30) military leave days available in any one (1) calendar year or fiscal year.



§ 21-4-213 - Court and jury leave.

(a) An employee serving as a juror in state or federal court shall be entitled to full compensation in addition to any fees paid for such services, and such services or necessary appearances in any court shall not be counted as annual leave.

(b) If an employee is subpoenaed as a witness to give a deposition or testimony in state or federal court, at a hearing, or before any body with power to issue a subpoena, the employee is:

(1) Entitled to his or her salary if the employee is a witness in a matter:

(A) Within the employee's scope of state employment; or

(B) Outside the employee's scope of state employment and the employee is not serving as a paid expert witness or is not a party to the matter; and

(2) Required to take annual leave to attend the deposition, hearing, or appear in court only if the matter is outside of the employee's scope of state employment and the employee is serving as a paid expert witness or is a party to the matter.

(c) (1) If a law enforcement officer is subpoenaed to appear at a time when the law enforcement officer is not scheduled for regular duty:

(A) This section shall not apply; and

(B) The law enforcement officer shall be entitled to retain witness and mileage fees tendered to the law enforcement officer.

(2) As used in this section, "law enforcement officer" means any public servant vested by law with a duty to maintain public order or to make arrests for offenses.



§ 21-4-214 - Catastrophic leave program.

(a) (1) The Department of Finance and Administration shall have administrative responsibility for developing, implementing, and maintaining a catastrophic leave bank program.

(2) Each state agency approved by the department to participate in the catastrophic leave bank program may establish a catastrophic leave bank for its employees, or the state agency may participate in a catastrophic leave bank to be administered by the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration.

(b) Accrued annual leave and sick leave of employees may be donated to a catastrophic leave bank.

(c) Catastrophic leave with pay may be granted to an employee when the employee is unable to perform his or her duties due to a catastrophic illness.

(d) An employee may be eligible for catastrophic leave when:

(1) (A) The employee has been employed by the state for more than two (2) years or was previously employed by a public school district or state-supported institution of higher learning for more than two (2) years.

(B) A person who was employed by a public school district or state-supported institution of higher learning for less than two (2) years also is eligible for catastrophic leave if:

(i) The person's combined years of employment with the state and with a public school district or state-supported institution of higher learning totals more than two (2) years; and

(ii) The lapse in the person's employment between the state and a public school district or state-supported institution of higher learning is less than six (6) months;

(2) (A) At the onset of the illness or injury the employee had to his or her credit at least eighty (80) hours of combined sick and annual leave and has exhausted all such leave, unless the combined sick and annual leave requirement is waived under subdivision (d)(2)(B) of this section.

(B) A state agency director or a president of an institution of higher education may waive the minimum eighty-hour requirement for combined sick and annual leave if the agency director determines that the employee warrants eligibility because of extraordinary circumstances under the standards and guidelines promulgated under subdivision (f)(2) of this section;

(3) An acceptable medical certificate from a physician supporting the continued absence is on file; and

(4) The employee has not been disciplined for any leave abuse during the past two (2) years.

(e) If the illness or injury is that of an employee and is covered by workers' compensation, the compensation based on catastrophic leave when combined with the weekly workers' compensation benefit received by the employee shall not exceed the compensation being received by the employee at the onset of the illness or injury.

(f) The Director of the Department of Finance and Administration, or the director's designee, shall promulgate rules and regulations:

(1) As deemed necessary to carry out the provisions of this section; and

(2) To prescribe the standards and guidelines of the extraordinary circumstances that the state agency director or the president of an institution of higher education may use to waive the minimum requirement for combined sick and annual leave.



§ 21-4-215 - Leave for bone marrow or organ donation -- Definitions.

(a) As used in this section:

(1) "Bone marrow donor" means a person from whose body bone marrow is taken to be transferred to the body of another person;

(2) "Organ" means a human organ that is capable of being transferred from the body of a person to the body of another person, including eyes;

(3) "Organ donor" means a person from whose body an organ is taken to be transferred to the body of another person;

(4) "Public school" means any public school or education service cooperative located in the State of Arkansas;

(5) "Public school employee" means a full-time employee of a public school or education service cooperative;

(6) "State agency" means an agency, bureau, board, or commission of any branch of state government, and all state-supported institutions of higher education; and

(7) "State employee" means a full-time employee of the State of Arkansas or any branch, department, board, bureau, commission, or state-supported institution of higher education.

(b) In any calendar year, a state employee or public school employee is entitled to the following leave in order to serve as an organ donor or a bone marrow donor:

(1) No more than seven (7) days of leave to serve as a bone marrow donor; and

(2) No more than thirty (30) days of leave to serve as an organ donor.

(c) In order to qualify for the leave, the state employee or public school employee must:

(1) Request the leave in writing;

(2) Provide the employing agency written verification by the physician to perform the transplantation that the employee is to serve as a human organ or bone marrow donor; and

(3) Provide the employing agency written verification by the physician performing the transplantation that the employee did serve as a human organ or bone marrow donor.

(d) A state employee or school employee may use the leave as provided in this section without loss or reduction in pay, leave, or credit for time of service.

(e) A state agency or public school shall not penalize an employee for requesting or obtaining leave pursuant to this section.



§ 21-4-216 - Leave for participation in children's educational activities.

(a) As used in this section:

(1) (A) "Child" means a person enrolled in an educational program for prekindergarten through grade twelve (preK-12) who is of the following relation to a state employee:

(i) Natural child;

(ii) Adopted child;

(iii) Stepchild;

(iv) Foster child;

(v) Grandchild;

(vi) Ward of the state employee by virtue of the state employee's having been appointed the person's legal guardian or custodian; or

(vii) Any other legal capacity in which the employee is acting as a parent for the child.

(B) "Child" includes a person who meets the criteria of subdivision (a)(1)(A) of this section but is:

(i) Over eighteen (18) years of age; and

(ii) Declared legally incompetent;

(2) (A) "Educational activity" means any school-sponsored activity.

(B) "Educational activity" includes without limitation:

(i) A parent-teacher conference;

(ii) Participation in school-sponsored tutoring;

(iii) Participation in a school-sponsored volunteer program;

(iv) A field trip;

(v) A classroom program;

(vi) A school committee meeting;

(vii) An academic competition;

(viii) Assisting with athletic, music, or theater programs; and

(ix) Any of the activities listed in subdivisions (a)(2)(B)(i)-(viii) of this section that are connected with a prekindergarten program;

(3) "Prekindergarten" means an educational and child development program that is designed to prepare children who are at least three (3) years of age for an academic kindergarten program;

(4) "State agency" means an agency, a bureau, a board, or a commission of any branch of state government and all state-supported institutions of higher education; and

(5) "State employee" means a full-time employee of the State of Arkansas or any branch, department, board, bureau, commission, or state-supported institution of higher education

(b) (1) All state employees shall be entitled to eight (8) hours of leave during any one (1) calendar year for the purpose of attending or assisting with the educational activities of a child.

(2) Leave under subdivision (b)(1) of this section:

(A) That is unused may not be carried over to the next calendar year; and

(B) Is not compensable to the state employee at the time of retirement.






Subchapter 3 - -- Military Leave of Absence

§ 21-4-301 - Definitions.

As used in this subchapter:

(1) "Active service" or "active duty" shall include the period during which a person in military service is absent from duty on account of sickness, wounds, leave, or other lawful cause;

(2) "Military service" shall signify federal service on active duty with any branch of service referred to in subdivision (4) of this section as well as training or education under the supervision of the United States preliminary to induction into the military service;

(3) (A) "Period of military service" shall include the time between the following dates:

(i) For persons in active service as of March 18, 1943, it shall begin with the date of their induction into active service;

(ii) For persons entering active service, it shall begin with the date of their induction into active service.

(B) It shall terminate with death or a date thirty (30) days immediately next succeeding the date of release or discharge from active military service, or upon return from active military service, whichever shall occur first; and

(4) "Person in military service" and "persons in the military service of the United States" shall include the following persons and no others:

(A) All members of the United States Army, United States Navy, United States Marine Corps, and United States Coast Guard; and

(B) All officers of the United States Public Health Service detailed by proper authority for duty with either the Army or the Navy.



§ 21-4-302 - Officers -- Leaves granted.

(a) Subject to the provisions of this subchapter, the following officers shall be granted leave of absence from their respective offices and duties to perform active military service:

(1) State officials;

(2) County officials;

(3) County school officials;

(4) Municipal officials;

(5) Township officials; and

(6) All others who hold an elected office under the government of the State of Arkansas.

(b) When an officer volunteers or is called into active duty in the armed forces of the United States during war, the Governor, or person or persons whose duty it is to fill the vacancy should there be one, shall, upon application being made by the officer, grant the officer a leave of absence during the time the officer is retained in the military service, subject to the exceptions provided in this subchapter.

(c) (1) An officer who volunteers or is called into active duty in the armed forces of the United States shall not be deemed to have forfeited his or her office during his or her leave of absence for military duty.

(2) Upon completion of active military duty, the officer shall be permitted to resume his or her office for the remainder of the term for which he or she was elected.



§ 21-4-303 - Officers -- Deputy appointed by officer.

(a) Officers who are authorized by law to appoint deputies shall appoint capable and competent deputies to take over and perform the duties of the office while the officers are on leave.

(b) The deputy shall be required to furnish good and sufficient bond in the same sum as required of the officer appointing him or her for the faithful performance of such duties.

(c) After the bond is furnished by the deputy, the bond of the officer appointing him or her shall be null and void.

(d) (1) Such officer shall file a certificate with the county clerk stating that he or she is taking a leave of absence under the provisions of this subchapter and shall name in the certificate the deputy selected by him or her to fill the office while he or she is on leave.

(2) The county clerk shall record the certificate in the records of the county court.

(e) The deputy so appointed shall have the right to appoint any deputies necessary for the efficient operation of the office.

(f) (1) Any deputy qualifying under the provisions of this subchapter shall perform all duties that may devolve upon the officer appointing him or her, and shall sign all official papers and documents in the name of the officer so appointing him or her as deputy.

(2) The deputy's acts shall in all respects be as binding as if performed by the officer appointing such deputy.



§ 21-4-304 - Officers -- Deputy appointed by Governor.

(a) (1) Any elected officer who is not authorized by law to appoint deputies to perform the duties of the office which he or she holds, except circuit judges and members of the General Assembly, shall select a competent and qualified person to perform the duties of the office during the time the officer is on leave and certify to the Governor, or the person or persons who would be authorized to fill a vacancy if one should occur in the office, the selection of such person.

(2) The Governor shall confirm the selection by appointment unless he or she shall determine that the person is unfit and not qualified to fill the office.

(3) After it is determined that the person so selected is not qualified, the Governor shall make a statement in writing setting out his or her specific objections to the person selected, and the officer applying for a leave shall certify the selection of a person who is found to be qualified before the leave of absence may be granted.

(4) However, if the officer fails or refuses to appoint or select a person qualified, the Governor, or person who would have the authority to appoint a qualified person to fill the office during the leave, shall make such appointment.

(b) When the officer terminates his or her military service and appears and offers to resume the duties of his or her office, the person appointed to fill the office shall relinquish the same to him or her.



§ 21-4-306 - Circuit court judges.

(a) Whenever a judge of a circuit court shall volunteer or be called into the military service of the United States, the office shall be filled during such leave of absence by the election of an emergency circuit judge by a majority of all regular licensed and practicing attorneys of the judicial district in attendance at a meeting to be called by the circuit judge, after due notice to the attorneys.

(b) The emergency circuit judge shall hold and discharge the duties of the office until such time as the regularly elected circuit judge shall reassume the office and shall be vested with all the powers and charged with all the duties incident to the office.

(c) The emergency circuit judge shall be compensated in the same manner and amount as provided by law to the regularly elected circuit judge holding such office.



§ 21-4-307 - Officers -- Expiration of term while on leave.

(a) In the event the term of office of an official on leave shall expire during leave, the office of that official shall be filled by election or appointment as may be required by law.

(b) However, the official on leave shall have the right to qualify and become a candidate for such office, and if nominated and elected, shall have the same rights and privileges provided in this subchapter.



§ 21-4-308 - Employees -- Leaves granted.

(a) In the discretion of their employer, all employees of the state, counties, municipalities, or political subdivisions of Arkansas may be granted leave of absence under the terms of this subchapter and upon leave of absence being granted to officials under this subchapter.

(b) However, an employee shall not have the right to select or in any way control the selection of his or her successor.



§ 21-4-309 - Employees -- Reemployment rights.

(a) Any public employee who may be granted a leave of absence under the provisions of this subchapter and who serves for not more than four (4) years, plus any period of additional service imposed pursuant to law shall be entitled, upon release from service under honorable conditions, to reemployment rights as provided by federal law.

(b) The refusal of any state, county, or municipal official to comply therewith shall subject the official to removal from office.



§ 21-4-310 - Employment and retirement rights.

(a) During a leave of absence, an official shall be entitled to preserve all seniority rights, efficiency rating, promotional status, and retirement privileges.

(b) The period of active military service shall, for purposes of computations to determine whether such persons may be entitled to retirement under the laws of the State of Arkansas, be deemed continuous service in the office of the official or employee.

(c) While absent on leave, the official or employee shall not be required to make contribution to any retirement fund.



§ 21-4-311 - Vacancy in office or position.

(a) Should any person appointed to fill the office or perform the duties of an employee to whom a leave of absence has been granted die, resign, or in any manner or for any cause vacate the office or position to which he or she was appointed, the Governor, or person whose duty it would be to fill the office or position if a vacancy should occur, shall select and appoint a capable and competent person to perform the duties of the office or position until the term of office or employment expires or until the official or employee appears for the purpose of resuming the office or position.

(b) The appointment shall expire and terminate upon either the expiration of the term of office or employment or appearance of the official or employee for the purpose of the resumption of his or her duties.



§ 21-4-312 - Compensation of absentee and deputy or substitute.

(a) The deputies or other persons appointed to fill the office or position of the official or employee during a leave of absence under the provisions of this subchapter shall receive the same compensation and shall be paid in the same manner as the official or employee whose duties he or she assumes.

(b) During the time any official or employee is absent from his or her office or position on a leave of absence granted under the provisions of this subchapter, he or she shall not be entitled to compensation.



§ 21-4-313 - Commission, oath of deputy, or substitute.

(a) It shall not be required that a commission issue to any person appointed to fill any office or position of one who has been granted a leave of absence under the provisions of this subchapter.

(b) Every person so appointed shall be required to take and subscribe to the same oath as the officer or employer was required to take before he or she entered upon the performance of the duties of the office or position.






Subchapter 4 - -- Deceased Employees -- Payment for Accrued Leave

§ 21-4-401 - Specific repeal required.

This subchapter shall remain in full force and effect in the event that subsequent legislation relative to vacations is enacted, unless it is specifically repealed.



§ 21-4-402 - Payment for accrued vacation.

(a) It shall be the duty of the officer in charge of each agency, department, commission, or board of the State of Arkansas, immediately upon the death of any employee thereof, to cause to be ascertained the number of days of vacation which have accrued and which have not been taken by such employee and to cause the preparation of a voucher or other document which shall direct the payment of a sum which is determined by multiplying the number of unused accrued vacation days by the daily rate of pay which was being paid to such deceased employee as of the date of his or her death.

(b) The Auditor of State or other authorized disbursing officer of any agency, department, commission, or board shall prepare a check, draft, or other negotiable instrument made payable to the estate of the decedent.



§ 21-4-403 - Determination of amount of leave and rate of pay -- Records.

(a) In the event that the salary of a deceased employee is not fixed on the basis of a day, then the daily rate of pay shall be determined by dividing the monthly salary by thirty (30) or the annual salary by three hundred sixty (360), as the case may be.

(b) (1) The number of days of accumulated leave of any deceased employee shall be determined on the basis of the written rules, regulations, resolutions, or policies promulgated by the agency or department head or by the board or commission.

(2) Each agency, department head, board, or commission shall keep complete records of the vacations taken and accrued vacation time as provided by its rules, regulations, resolutions, or policies.



§ 21-4-404 - Payment for unused annual leave and holidays.

When a person dies while actively employed by any agency of the State of Arkansas, the deceased's estate or the person entitled to receive payment shall receive payment from the state agency for all unused annual leave and holidays which had accrued to the deceased at the time of death, except that the total shall not exceed sixty (60) days.






Subchapter 5 - -- Financial Incentives to Decrease Use of Sick Leave

§ 21-4-501 - Compensation for unused sick leave at retirement.

(a) Upon retirement or death, any employee or beneficiary of any employee of any agency of the State of Arkansas shall receive compensation for accumulated unused sick leave as follows:

(1) If the employee has accumulated at least fifty (50) days but fewer than sixty (60) days of sick leave, the employee shall receive an amount equal to fifty percent (50%) of the number of accrued sick leave days rounded to the nearest day multiplied by fifty percent (50%) of the employee's daily salary;

(2) If the employee has accumulated at least sixty (60) days but fewer than seventy (70) days of sick leave, the employee shall receive an amount equal to sixty percent (60%) of the number of accrued sick leave days rounded to the nearest day multiplied by sixty percent (60%) of the employee's daily salary;

(3) If the employee has accumulated at least seventy (70) days but fewer than eighty (80) days of sick leave, the employee shall receive an amount equal to seventy percent (70%) of the number of accrued sick days rounded to the nearest day multiplied by seventy percent (70%) of the employee's daily salary; and

(4) If the employee has accumulated at least eighty (80) or more days of sick leave, the employee shall receive an amount equal to eighty percent (80%) of the number of accrued sick leave days rounded to the nearest day multiplied by eighty percent (80%) of the employee's daily salary.

(b) For purposes of this section, the employee's daily salary shall be determined by dividing the annual salary by two hundred sixty (260).

(c) The Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration shall promulgate regulations necessary to implement this subchapter.

(d) In no event shall an employee or beneficiary of an employee receive an amount that exceeds seven thousand five hundred dollars ($7,500) upon retirement or death due to the provisions of this section.



§ 21-4-503 - Applicability of subchapter.

(a) The provisions of §§ 21-4-501 and 21-4-504 apply to:

(1) Employees of the Arkansas State Game and Fish Commission;

(2) Employees of the Arkansas State Highway and Transportation Department;

(3) Classified employees of state-supported institutions of higher education; and

(4) Employees of all agencies of this state whether in the executive, legislative, or judicial branch of government.

(b) The provisions of this section or any amendments to this section shall not change any employee benefits or agreements established under § 6-57-103, § 6-58-105, or § 6-59-105.

(c) Compensation for accumulated unused sick leave under the provisions of this subchapter shall not be used by the Arkansas Teacher Retirement System in the calculation of "final average salary" pursuant to § 24-7-202.



§ 21-4-504 - Participation by other state agencies.

All state agencies are encouraged to participate in the Department of Finance and Administration's state leave accounting system.



§ 21-4-505 - Compensation for unused sick leave of nonclassified employees of state-supported institutions of higher education -- Calculation for unused sick leave.

(a) At its discretion, a state-supported institution of higher education may compensate a nonclassified employee of the state-supported institution of higher education for accumulated unused sick leave by providing to the nonclassified employee the same compensation for accumulated unused sick leave provided to a classified employee of the state-supported institution of higher education under § 21-4-501.

(b) Compensation for accumulated unused sick leave under this section shall not be used by the:

(1) Arkansas Teacher Retirement System in the calculation of final average salary under § 24-7-202; or

(2) Arkansas Public Employees' Retirement System in the calculation of final average compensation under § 24-4-101.

(c) Unused sick leave for nonclassified employees of state-supported institutions of higher education shall accrue at the same rate as unused sick leave accrues for classified employees for calculations made under this section.









Chapter 5 - Compensation and Benefits

Subchapter 1 - -- General Provisions

§ 21-5-101 - Regular Salary Procedures and Restrictions Act.

(a) This section shall be known as and may be cited as the "Regular Salary Procedures and Restrictions Act".

(b) Arkansas Constitution, Article 16, § 4, provides: "The General Assembly shall fix the salaries and fees of all officers in the State, and no greater salary or fee than that fixed by law shall be paid to any officer, employee or other person, or at any rate other than par value; and the number and salaries of the clerks and employees of the different departments of the State shall be fixed by law." Therefore, the following provisions shall be applicable to all authorized regular salary positions in appropriation acts unless specific exception is made otherwise by law:

(1) For any position authorized by the General Assembly of the State of Arkansas for the benefit of any department, agency, board, commission, institution, or program for which the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., are to be applicable, it is declared to be the intent of the General Assembly that the Uniform Classification and Compensation Act, § 21-5-201 et seq., shall govern with respect to:

(A) The entrance salary;

(B) The frequency with which salary increases may be granted; and

(C) The maximum annual salary that may be paid for the grade assigned each employee under the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq.;

(2) For any position authorized by the General Assembly for the benefit of any department, agency, board, commission, institution, or program for which a maximum annual salary is set out in dollars, it is the intent of the General Assembly that the position is to be paid at a rate of pay not to exceed the maximum established for the position during any one (1) fiscal year and that the maximum annual salary authorized is for full-time employment;

(3) (A) For all positions authorized by the General Assembly for any department, agency, board, commission, institution, or program, it is the intent of the General Assembly that in determining the annual salaries of such employees, the administrative head of the department, agency, board, commission, institution, or program shall take into consideration ability of the employee and length of service.

(B) It is not the intent of the General Assembly that the maximum annual salaries as authorized in the appropriation act, or step increases established for the various grades under the provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., be paid unless the employee possesses such qualifications and then only within the limitations of the appropriations and funds available for that purpose.

(C) No employee authorized by the General Assembly shall receive from appropriated or cash funds, either from state, federal, or other sources, compensation in an amount greater than that established by the General Assembly as the maximum annual salary for the employee, unless specific provisions are made therefor by law; and

(4) No employee of the State of Arkansas shall be paid any additional cash allowances including, but not limited to, uniform allowance, clothing allowance, motor vehicle depreciation or replacement allowance, fixed transportation allowance, or meals and lodging allowance other than for reimbursement for costs actually incurred by the employee unless the allowances are specifically set out by law as to eligibility of employees to receive the allowances, and the maximum amount of such allowances are established by law for each employee or for each class of employees eligible to receive the allowances.



§ 21-5-102 - Automobile insurance expenses for employees of the Department of Health.

(a) The Department of Health is authorized to pay from maintenance and operation appropriations of either state or federal funds, as reimbursement of actual costs to any regular and full-time employee of the Department of Health, the excess cost to the employee for insurance coverage needed because of employee use of a personal vehicle to transport, as a part of his or her regular duty, individuals, clients, or patients, who are not state employees and who participate in Department of Health programs at clinics, hospitals, doctors' offices, and other locations designated by the Department of Health.

(b) Proof of actual excess cost must be furnished by the employee at the time of request for reimbursement and amount of reimbursement will not exceed the maximum amount as stated in the early periodic screening and diagnosis and treatment contract with the Department of Human Services.

(c) All other costs to an employee for operating a personal vehicle on state business will be considered to be covered by the approved reimbursement rate per mile as prescribed in state travel regulations promulgated by the Department of Finance and Administration.



§ 21-5-103 - Insufficient funds for payment of county salaries.

If, in any year, the funds available for the payment of salaries of elected county officers and employees of a county are inadequate to pay all such salaries and it becomes necessary to reduce salaries, the salary of each elected constitutional officer and each employee in the county shall be reduced in the same percentage.



§ 21-5-104 - Deduction of jury duty fees from salary prohibited.

(a) No state, county, or municipal employer in this state shall deduct from the usual compensation of any employee, all or any part of the fees or compensation received by the employee for appearing for grand or petit jury duty or serving on any grand or petit jury in any court in this state.

(b) (1) Any state, county, or municipal employer who shall violate the provisions of this section shall be guilty of a misdemeanor and upon conviction therefor shall be fined not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250).

(2) A violation shall constitute grounds for dismissal of the employer from his or her office or position of public employment.



§ 21-5-106 - Annual career service recognition payments for state employees.

(a) (1) (A) Employees of state agencies and nonfaculty employees of institutions of higher education shall become eligible for annual career service recognition payments upon completion of ten (10) or more years of service in either elected positions or classified or nonclassified positions with an agency or institution of the State of Arkansas.

(B) To receive the full amount authorized in subsection (c) of this section, the service shall have been in either elected positions or regular full-time positions.

(C) Employees who work part-time in regular salary positions may receive annual career service recognition payments on a pro rata basis.

(2) Periods of authorized leave without pay and leave of absence for military service when veterans' reemployment rights are exercised shall not negate eligibility for the payment, provided all other eligibility requirements are met.

(b) The Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration shall establish and publish policies and procedures for the administration of career service recognition payments to state employees upon a determination by the Chief Fiscal Officer of the State that sufficient funds are available for such purpose.

(c) An employee who meets eligibility requirements established by subsection (a) of this section shall become eligible for annual career service recognition payments on the anniversary date of the completion of such service according to the following schedule: Click here to view image.

(d) Career service recognition payments authorized by this section shall be:

(1) Subject to withholding of all applicable state and federal taxes; and

(2) Included by retirement systems in determining benefits.



§ 21-5-107 - Compensation of person holding more than one elective office.

(a) (1) A person holding more than one (1) elective office shall be entitled to receive compensation from only one (1) of the offices held.

(2) The person shall select the office from which he or she may receive compensation by filing a statement with the Secretary of State and the disbursing officer of each governmental entity in which he or she holds an elective office.

(b) For the purpose of this section:

(1) "Compensation" means all salaries, retirement allowances, group insurance, medical benefits, and anything else of value that a governmental entity provides in return for the services of its officers; and

(2) "Elective office" means any office created by or under authority of the laws of the State of Arkansas, or of a subdivision thereof, that is filled by the voters, except a federal office.



§ 21-5-108 - Salary distributions.

The annual salaries of court reporters and case coordinators shall be paid in twenty-four (24) equal semimonthly installments.



§ 21-5-109 - New employees -- Electronic direct deposit.

(a) (1) (A) As a condition of employment, a person hired or appointed to a position in any agency in state government on or after August 12, 2005, shall be required to accept payment of salary or wages by electronic warrants transfer.

(B) The electronic warrants transfer shall be made in the form of a direct deposit of funds to the account of the beneficiary of the payment in any financial institution equipped for electronic fund transfers, provided that the financial institution is designated in writing by the beneficiary and has lawful authority to accept such deposits.

(2) (A) (i) Any person affected by the direct deposit requirement set forth in subdivision (a)(1) of this section may request an exemption from the requirement.

(ii) The Chief Fiscal Officer of the State may grant an exemption from the direct deposit requirement upon a showing of hardship to the person requesting the exemption or upon any other reasonable basis.

(B) The Chief Fiscal Officer of the State shall establish the standards and procedures for granting an exemption from the direct deposit requirement set forth in subdivision (a)(1) of this section.

(3) The direct deposit requirement set forth in subdivision (a)(1) of this section shall not apply to a person who is in the employment of the state prior to August 12, 2005, and subsequently receives a promotion appointment, transfer, or other change in position within the same personnel system on or after August 12, 2005.

(b) (1) As used in subdivision (a)(1) of this section, "agency" means all state agencies, boards, commissions, bureaus, councils, or programs except:

(A) The elected constitutional officers of the State of Arkansas and their employees;

(B) The General Assembly and its employees, including employees of the Bureau of Legislative Research and the Division of Legislative Audit;

(C) Members and employees of the Supreme Court, the Administrative Office of the Courts, circuit courts, and prosecuting attorneys, not including deputy prosecuting attorneys;

(D) The Arkansas State Game and Fish Commission;

(E) The Arkansas State Highway and Transportation Department; and

(F) All administrative, academic, classified, and nonclassified employees of the state-supported institutions of higher learning.

(2) Any agency, board, commission, bureau, council, or program exempted under this subsection (b) from the direct deposit requirement set forth in subdivision (a)(1) of this section may elect to enter the electronic warrants transfer system on a voluntary basis.

(c) The Chief Fiscal Officer of the State may establish any special account necessary to facilitate direct deposit of employee salaries or wages.






Subchapter 2 - -- Uniform Classification and Compensation Act

§ 21-5-201 - Title.

This subchapter may be referred to and cited as the "Uniform Classification and Compensation Act".



§ 21-5-202 - Legislative intent.

(a) It is the purpose and intent of this subchapter to establish uniform classifications for all affected state employees of agencies, boards, commissions, and institutions of higher education covered by the provisions of this subchapter and to establish a uniform compensation plan to be followed by the agencies, boards, commissions, and institutions of higher education, with respect to the authorized positions of their employees.

(b) It is the purpose of this subchapter to implement the administration and enforcement of the uniform position classification and compensation plan provided for affected agencies and institutions in accordance with sound business management practices.



§ 21-5-203 - Definitions.

As used in this subchapter:

(1) "Agency director" means the executive head of all agencies, authorities, departments, boards, commissions, bureaus, councils, or other agencies of the state;

(2) "Base pay level" means the maximum entry level for classifications assigned to the career service pay plan;

(3) "Base range" means the range of pay between the entry pay level and the base pay level of the appropriate grade for classifications assigned to the career service pay plan;

(4) "Career pay level" means the salary level established on the career service compensation plan in a pay grade that is authorized only for current employees who meet established eligibility criteria;

(5) "Class" or "classification" means a group of positions sufficiently similar as to duties performed, scope of discretion and responsibility, minimum requirements of training and experience or skill, and other characteristics that the same title, the same test of fitness, and the same scale of compensation have been or may be applied to each position in the group;

(6) "Class specification" means a written document which identifies a group of positions that have the same type of work and responsibility and states the general components by providing a class title, class code, distinguishing features and examples of work, knowledge, skills, and abilities, and the necessary minimum education and experience requirements to perform the assigned duties;

(7) (A) "Crossgrade" means a temporary reclassification of a position during the fiscal year.

(B) The Office of Personnel Management may authorize a temporary change in the classification of a position from the classification authorized in an agency or institution appropriation act between legislative sessions to assure correct classification and for other purposes with the following restrictions:

(i) A position cannot be crossgraded to a classification having a grade higher than the grade originally authorized for the position by the General Assembly in the agency's or institution's appropriation act;

(ii) A position may be crossgraded to a classification having the same or lower grade than the position as originally authorized by the General Assembly in the agency's or institution's appropriation act;

(iii) Positions that have been crossgraded may be restored to the original authorized class during the fiscal year with the approval of the office for those positions within the same occupational group;

(iv) Position classifications may be crossgraded or restored to the original classification only after the review and approval by the office;

(v) Positions established under the career service compensation plan may not be crossgraded to professional and executive graded classifications and positions established under the professional and executive compensation plan may not be crossgraded to career service graded classifications; and

(vi) Positions having an authorized line item maximum salary by the General Assembly in the agency's or institution's appropriation act may not be crossgraded from line item status to classified status;

(8) "Demotion" means the change in duty assignment of an employee from a position in one classification to a position in another classification of a lower salary grade;

(9) "Employee" means a person regularly appointed or employed in a position of state service by a state agency or institution of higher education for which:

(A) He or she is compensated on a full-time basis or on a pro rata basis; and

(B) A class title and pay grade is established in the appropriation act for the agency or institution in accordance with the classification and compensation plan enacted in this subchapter;

(10) "Entry pay level" means the minimum entrance salary rate for classifications assigned to the career service compensation plan;

(11) (A) "Grade" means an authorized pay range having an entrance salary rate, intermediate rate, and a maximum rate of pay as provided in this subchapter.

(B) The determination of lower or higher grade in relation to another grade is determined by comparing the base rates of pay assigned to each grade;

(12) "Head of institution" means the executive head of an institution of higher education;

(13) "Institution of higher education" or "institution" means a public institution of higher education supported, in whole or in part, by appropriation of state funds;

(14) (A) (i) "Job sharing" means a form of employment in which the hours of work of two (2) or more persons are arranged in such a way as to cover a single, regular full-time position.

(ii) The Department of Finance and Administration may authorize job sharing for any regular full-time position.

(B) The Director of the Department of Finance and Administration or his or her designee shall promulgate necessary rules to carry out this subdivision (14);

(15) "Maximum pay level" means the highest authorized level of pay for a pay grade for normal compensation administration purposes;

(16) "Midpoint" means the rate of pay midway between the base pay level and the maximum pay level established for each grade;

(17) (A) "Occupational group" means a collection of classes having similar features of job components and sharing a primary function.

(B) In determining the occupational group to which a class is assigned, consideration will be given to the type of work to be performed, the type of education or experience required, job elements or tasks, and the purpose of the job;

(18) "Office of Personnel Management" or "office" means the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration acting under the authority granted in this subchapter and subject to the direction of the Director of the Department of Finance and Administration;

(19) "Pay level" means any single rate of pay in a grade including the entrance rate, intermediate rate, and the maximum rate of pay;

(20) "Position" means a single office or employment that is legislatively authorized in an agency or institution of higher education, occupied or vacant requiring the services of one (1) full-time equivalent employee;

(21) "Promotion" means the change in duty assignment of an employee from a position in one classification to a position in another classification of a higher salary grade;

(22) (A) "Reclassification" means a change in the assignment of a position from one classification title to another classification title of either a higher or lower salary grade when material and permanent changes in the duties and responsibilities of the position being recommended for reclassification have occurred or when it is necessary to establish a new classification title to meet federal standards as a prerequisite for federal programs.

(B) Positions eligible for reclassification within an agency or institution of higher education shall be only those positions assigned a specific classification title and salary grade.

(C) Positions having a line item maximum salary shall be considered exempt from the provisions in this section and may not be reclassified from line item status to a classified designation bearing a salary grade.

(D) Positions within an agency allocated to a specific classification title and salary grade may not be reclassified to a classification title having a maximum annual line item salary amount.

(E) Interim reclassifications approved by the Office of Personnel Management are to be implemented through the crossgrading of existing authorized positions within an agency or institution or through the acquisition of pool positions as authorized in § 21-5-225(a)(1); and

(23) "State agencies" means all agencies, authorities, departments, boards, commissions, bureaus, councils, or other agencies of the state supported by appropriation of state or federal funds, except those agencies excluded in § 21-5-204.



§ 21-5-204 - Exceptions.

(a) The provisions of this subchapter shall not apply to the following agencies:

(1) The elected constitutional officers of this state and their employees;

(2) The General Assembly and its employees, including employees of the Bureau of Legislative Research and the Division of Legislative Audit;

(3) Members and employees of the Supreme Court, the Court of Appeals, circuit courts, prosecuting attorneys, and the Administrative Office of the Courts;

(4) The Arkansas State Highway and Transportation Department; and

(5) Federal military technicians, military training support personnel, federally funded personnel of the Arkansas National Guard, and other military personnel who are paid directly by the federal government.

(b) Salaries for agency head, agency director, or head of institution positions shall be exempt from the classification and compensation plan, and the maximum annual salary rate shall be authorized in the respective appropriation act.



§ 21-5-205 - Effect on appropriation acts.

(a) All appropriation acts of all agencies and institutions of higher education subject to the provisions of this subchapter shall be governed by it with respect to grades, class titles, salary increases, salary increase eligibility, and other provisions unless special language in the appropriation act of the agency or institution specifically allows the agency or institution to provide salary increases, grade assignments, class title assignments, salary increase eligibility, and other provisions different from those provided by this subchapter.

(b) Where the intent of the General Assembly, by amendment to appropriation bills, is to allow a higher grade for a classification than that listed in this subchapter, the grade assigned to the classification in the appropriation act for the classification, as designated with the higher grade level, shall be the grade level for the classification in the agency or institution of higher education during the biennium.

(c) When a higher salary grade level is authorized in this subchapter for classifications which are not reflected in the appropriation action of an agency or institution of higher education, this subchapter shall set the salary grade levels to be authorized in an agency's or institution's appropriation act for the biennium unless special language in the appropriation act of an agency or institution allows the agency or institution to provide salary increases other than that provided in this subchapter.

(d) It is the intent of this section that the respective agencies and institutions governed by the provisions of this subchapter be authorized to allow salary grade levels as provided in the appropriation acts of the agencies and institutions, provided that the rules which apply to salary increases under the provisions of this subchapter shall not be waived unless special language in the appropriation act of the agency or institution authorizes the agency or institution to provide increases other than those authorized under the provisions of this subchapter.



§ 21-5-206 - Legislative Council -- Duties.

In order to assist the General Assembly in more efficiently performing its constitutional duty, that being "... the number and salaries of the clerks and employees of the different departments of the state shall be fixed by law.", the Legislative Council shall:

(1) Review the establishment and implementation of any new classification titles proposed between legislative sessions due to program changes;

(2) Review the staffing levels of all agencies and institutions covered by the provisions of this subchapter and submit to the General Assembly, when in regular session, fiscal session, or special session, recommendations for revisions, modifications, or additions thereto;

(3) Conduct, when necessary, salary surveys of the private and public sector of jobs comparable to those contained in § 21-5-208 for purposes of establishing equitable and competitive rates of compensation for employees occupying positions affected by this subchapter;

(4) Periodically review and recommend any changes found necessary in the job evaluation system used to set salary grade levels for all classifications affected by the provisions of this section and forward the recommendations to the Office of Personnel Management of the Management Division of the Department of Finance and Administration; and

(5) Prepare and submit recommendations for revisions in this subchapter to the General Assembly when in session.



§ 21-5-207 - Office of Personnel Management -- Duties.

(a) It shall be the duty of the Office of Personnel Management to perform the following administrative responsibilities with respect to the state classification and compensation plan, subject to this subchapter:

(1) To determine that each position of a state agency or institution of higher education affected by this subchapter is allocated to a class having a written class specification based on the duties and responsibilities assigned to the position and the requirements necessary to satisfactorily perform the duties;

(2) To assist the various state agencies or institutions of higher education in the allocation of positions to classes established in this subchapter and in the appropriation acts covering each of the several state agencies or institutions affected by this subchapter, and to disallow the allocation of a position to a class that is not in conformance with this subchapter;

(3) To cooperate with any other state agency, department, board, commission, or institution that is not covered by this subchapter which may wish to voluntarily establish its positions into classifications in a like manner as provided in this subchapter for state agencies or institutions of higher education covered by it;

(4) (A) To authorize the temporary reclassification of positions in a state agency or institution affected by this subchapter in cases in which it has been determined by the office that there are material changes in the duties and responsibilities assigned to the position when there is no available vacant position having the proper classification and where it is impracticable to restructure the duties of the position to the proper classification.

(B) The reclassification of positions may also be authorized when it is necessary to establish a new classification to meet federal standards as a prerequisite for federal programs, provided that no position may be reclassified to a class with a higher salary grade than that approved by the General Assembly, and the reclassified positions shall not be placed in a class and receive pay at a salary rate in excess of the maximum salary rate authorized for the position that was reclassified as provided in the appropriation act of the agency or institution;

(5) (A) To review all class specifications and all classes and grades and the compensation plan affecting all state agencies and institutions covered by this subchapter and to submit to the Legislative Council and the Governor in advance of the general session and fiscal session of the General Assembly recommendations for revisions, modifications, or additions.

(B) When necessary, the office shall confer with the staff of the Legislative Council on the development of and revisions to uniform classification and compensation systems.

(C) Time periods for the development of recommendations and time periods for the review by the Legislative Council of those recommendations shall be as established by the Personnel Subcommittee of the Legislative Council.

(D) The time period shall be sufficiently in advance of budget hearings for the general session and fiscal session to allow for the thorough review by the Personnel Subcommittee of the Legislative Council;

(6) To develop and implement rules to accomplish the purposes of this subchapter;

(7) (A) To establish a procedure to allow for the review of the qualifications of applicants whose education and experience do not meet or exceed that required by the class specification but who have other job-related qualifications which might be validly substituted for the class requirements.

(B) This procedure is intended to allow agencies or institutions to substitute job-related education and experience for the specific requirements stated on the class specification without the necessity for the revision of the class requirements.

(C) The procedure shall require the final approval of the Personnel Director, with the review of the Personnel Subcommittee of the Legislative Council;

(8) (A) To monitor agency and institution personnel transactions to ensure that unqualified appointments, including new employees, promotions, and reductions in grade are identified.

(B) Unqualified appointments shall be reported by the office to the Personnel Subcommittee of the Legislative Council unless one (1) of the following actions is taken:

(i) Questionable appointments were forwarded by the office to the Personnel Director for further review;

(ii) Payroll actions for questionable appointments that are determined by the Personnel Director to be unqualified for the specific appointment are not processed until the unqualified appointment is removed from the payroll or is placed into a position in the agency for which the individual meets the minimum qualifications of the classification; or

(iii) Corrective action has been documented by the agency or institution.

(C) It is the specific responsibility of the director of each agency or the head of each institution covered by this subchapter to certify that the qualifications of persons appointed to positions within the agency or institution do meet or exceed the minimum education and experience requirements as stated on the class specification;

(9) (A) To establish each year, upon the review of the Personnel Subcommittee of the Legislative Council, new classifications at an appropriate grade level in order to meet new or changed conditions and to report at the end of each fiscal year all class titles contained in § 21-5-208 for which a class specification has not been written.

(B) Any classification established under this subdivision (9) shall remain in effect for the remainder of the fiscal year during which it was established unless specifically authorized to continue by the General Assembly as an addition to this subchapter;

(10) To revise, as necessary, the class specification of a classification in order to ensure the accuracy of the description of the assigned duties and the minimum requirements necessary to perform these duties to maintain a valid relationship between the requirements and the duties and responsibilities of the jobs;

(11) To administer and maintain a system for the evaluation of employee performance effectiveness;

(12) To provide assistance to state agencies and institutions in identifying, developing, and maintaining training and resource programs; and

(13) To develop and implement, as needed, upon the review of the Personnel Subcommittee of the Legislative Council, rules to ensure a uniform system of personnel administration within state government.

(b) In order to ensure and provide for the accuracy and efficiency of this subchapter and to provide for an efficient and equitable system of personnel management, the office, with the review of the Personnel Subcommittee of the Legislative Council, is directed to:

(1) Study on a continuing basis and modify and revise when necessary the current classifications, the class specifications, minimum requirements, and other requirements;

(2) Create when necessary new classifications at an appropriate grade level that will accurately describe those positions for which no appropriate classification exists;

(3) Determine those positions that are improperly classified and reclassify those positions to the appropriate classification subject to this subchapter; and

(4) Develop and implement the policies, rules, and procedures necessary for the establishment and maintenance of this subchapter.



§ 21-5-208 - Classification of positions.

(a) (1) There are established for state agencies and institutions covered by this subchapter the following classification titles and grades.

(2) No payment of salaries may be made except in conformity with the maximum annual salary rates assigned to these grades for each year as provided in the appropriation act of the state agency or the institution and in this subchapter.

(b) The following classification titles with grades indicated are approved for the state classification plan, subject to the appropriation acts for the various state agencies and various institutions affected by this subchapter: Click here to view image.



§ 21-5-209 - Compensation plan.

(a) There is established for state agencies and institutions covered by this subchapter a compensation plan for the setting of salaries and salary increases, when deserved, of all employees serving in positions covered by this subchapter.

(b) (1) No employee shall be paid at a rate of pay higher than the appropriate rate in the grade assigned to his or her class, and no employee shall be paid more than the highest pay level established for the employee's grade unless otherwise provided for in this subchapter.

(2) However, an employee presently employed in a position who is being paid at a rate in excess of the maximum for his or her assigned grade may continue to receive his or her rate of pay.

(c) It is the specific intent of the General Assembly to authorize, in the enactment of the compensation plans, rates of pay for each of the appropriate grades assigned to a class, but it is not the intent that any pay increases shall be automatic or that any employee shall have a claim or a right to pay increases unless the department head of the state agency or the institution determines that the employee, by experience, ability, and work performance, is eligible for the increase in pay authorized for the appropriate rate.

(d) Pay levels established in this subchapter are for compensation management purposes and are not to be construed as a contract, right, or other expectation of actual employee salary determination.

(e) (1) The following grades and pay levels shall be the authorized career service pay plan, effective July 1, 2009, and thereafter, for the state service for all positions of state agencies and institutions covered by this subchapter to which a classification title and career service salary grade have been assigned in accordance with this subchapter and the appropriation act of the state agency or institution: Click here to view image.

(2) The following grades and pay levels shall be the authorized professional and executive pay plan, effective July 1, 2009, and thereafter, for the state service for all positions of state agencies and institutions covered by this subchapter to which a classification title and professional and executive salary grade have been assigned in accordance with this subchapter and the appropriation act of the state agency or institution: Click here to view image.

(f) It is the intent of the General Assembly that the compensation plans in this section shall be implemented and function in compliance with other provisions in this subchapter, the Regular Salary Procedures and Restrictions Act, § 21-5-101, and other fiscal control laws of this state, when applicable.



§ 21-5-210 - Implementation of plan -- Changes in class specifications.

(a) For the purposes of implementing the uniform employee classification and compensation plan for the respective agencies or institutions covered by this subchapter, the General Assembly determines that the class specifications prepared by the Office of Personnel Management in classifying the various positions authorized in the respective appropriation acts shall be the class specifications to be followed in implementing the respective appropriations for all part-time and full-time employees of the respective agencies and institutions covered by this subchapter.

(b) Changes in class specifications may be made, in whole or in part by regulation of the office, and the changes shall be reported on a quarterly basis to the Personnel Subcommittee of the Legislative Council.



§ 21-5-211 - Implementation procedure for grade changes -- Salary adjustments.

(a) The Office of Personnel Management shall have administrative responsibility for enforcing compliance by state agencies and institutions affected by this subchapter in implementing classification and grade changes.

(b) (1) (A) The maximum annual rate of compensation for which an employee is eligible on July 1, 2011, shall be determined by increasing the employee's June 30, 2011, salary by one and eighty-six hundredths percent (1.86%).

(B) The maximum annual rate of compensation for which an employee is eligible on July 1, 2012, shall be determined by increasing the employee's June 30, 2012, salary by two and thirty-eight hundredths percent (2.38%).

(2) The additional salary increase of one and eighty-six hundredths percent (1.86%) on July 1, 2011, and the additional salary increase of two and thirty-eight hundredths percent (2.38%) on July 1, 2012, shall not allow an employee's compensation to exceed the maximum pay level amount set out for the position unless the employee is eligible for the career pay level as established in § 21-5-214.

(3) If an employee does not meet the service requirements in § 21-5-214(a), the increase shall be paid as a lump sum on the last pay period of the fiscal year of the year in which the increase is to occur.

(4) (A) An employee compensated at the highest pay level rate authorized for the grade assigned to his or her classification may receive the July 1, 2011, salary increase of one and eighty-six hundredths percent (1.86%) and the July 1, 2012, salary increase of two and thirty-eight hundredths percent (2.38%) authorized in this section as a lump-sum payment.

(B) However, the increase shall be paid as a lump sum on the last pay period of the fiscal year of the year in which the increase is to occur, and the payment shall not be construed as exceeding the maximum salary.

(c) (1) An employee covered by this subchapter is eligible for an additional salary increase of two percent (2%) each fiscal year upon approval by the Governor if:

(A) The Chief Fiscal Officer of the State determines that sufficient general revenues become available; and

(B) The additional salary increase of two percent (2%) does not result in an employee's compensation exceeding the maximum pay level amount set out for the position unless the employee is eligible for the career pay level on the career service pay plan as established in § 21-5-214.

(2) (A) An employee compensated at the highest pay level rate authorized for the grade assigned to his or her classification is eligible to receive the salary increase of two percent (2%) authorized in this section as a lump-sum payment.

(B) However, the increase shall be paid as a lump sum on the last pay period of the fiscal year of the year in which the increase is to occur, and the payment shall not be construed as exceeding the maximum salary.

(d) (1) If the Chief Fiscal Officer of the State determines that general revenue funds are insufficient to implement the salary increases authorized in this subchapter or by any other law that affects salary increases for state employees, the Chief Fiscal Officer of the State upon approval by the Governor may reduce the percentage of all authorized salary increases for all state employees covered by this subchapter without regard to whether or not the employees are compensated from general or special revenues, federal funds, or trust funds.

(2) However, if sufficient general revenues should then become available at any time during the year to provide the maximum additional salary increases for all state employees without regard to the source of revenues, salary increases for state employees provided for in this subchapter or by any other law may be fully implemented by the Chief Fiscal Officer of the State.

(3) Any salary adjustments made by the Chief Fiscal Officer of the State in accordance with this subsection shall be reported to the Personnel Subcommittee of the Legislative Council.

(e) All percentage calculations stipulated in this subchapter or any other law affecting salaries of state employees may be rounded to the nearest even-dollar amount by the office when making the percentage changes to state employee salaries.



§ 21-5-212 - Rehired or transferred employees.

(a) When an employee who has been terminated for more than thirty (30) working days returns to state service, the rate of pay for which the rehired employee is eligible shall be established from the last position and shall be calculated as follows:

(1) (A) If returning to the same classification or to the same grade as previously occupied, the employee may return at the same rate of pay within the grade for the classification to which he or she is returning that does not exceed the salary the employee previously earned.

(B) If that salary falls below the lowest entry salary level of the grade or classification, the salary may be adjusted to the lowest entry salary level;

(2) (A) If the employee returns to a different classification of a different grade, the employee's salary will be determined by fixing the salary of the former grade within the grade of the new classification on the appropriate current authorized pay plan.

(B) If the rate of pay falls below the lowest entry salary level of the grade, the salary may be adjusted to the lowest entry salary of the grade;

(3) If a former or transferring employee was previously employed in a position in which a specific line item maximum annual salary was set out in dollars in an appropriation act, the rate of pay for which the employee is eligible may be fixed at a rate within the grade on the appropriate current authorized pay plan for the classification to which he or she is returning or transferring that does not exceed the salary he or she previously earned, and that does not exceed the maximum pay level of the grade, unless the employee qualified for the career pay level on the career service pay plan; and

(4) A former state employee may return as a new employee should this section provide a lower salary than he or she could otherwise receive upon entering state service.

(b) Upon transfer of employment from one (1) agency or institution to another, an employee is to receive a lump-sum payment from the original agency or institution for any overtime that has been accrued and not been paid and for any compensatory time accrued that has not been used at the higher rate of either the:

(1) Average regular rate of pay received by an employee during the last three (3) years of his or her employment; or

(2) Final regular rate of pay received by an employee.

(c) A process to review positions vacated by employees retiring under any state retirement system shall be developed and implemented by the Office of Personnel Management after review of the Personnel Subcommittee of the Legislative Council.



§ 21-5-214 - New appointments and other compensation plan provisions.

(a) (1) A new appointment to a career service position in a state agency or institution covered by this subchapter shall not be at a rate greater than the entry pay level established for the grade of the position unless a rate of pay within the base range is approved as follows:

(A) The agency or institution director has approved the rate of pay;

(B) The rate of pay does not exceed the base pay level; and

(C) The rate of pay is determined under the guidelines established by the Office of Personnel Management.

(2) (A) An agency or institution director may authorize hiring an employee at the entry pay level and may subsequently adjust the employee's salary to the base pay level upon satisfactory performance or other factors established by the agency or institution after approval by the office.

(B) Increases may be given in a single adjustment or in incremental adjustments but shall not exceed the base pay level.

(3) All salary adjustments made at the discretion of the agency or institution director shall be reported to the office and to the Personnel Subcommittee of the Legislative Council within the month following the approval.

(b) A new appointment to a position in a state agency or institution of higher education covered by this subchapter shall not be at a rate of pay greater than the base pay level established for the grade of the position unless a special rate of pay is requested and approved as follows:

(1) (A) A state agency or institution of higher education may request a special rate of pay for either a current or prospective employee within the state agency or institution if:

(i) Prevailing market rates of pay for a specific classification title are such that the state agency or institution is unable to competitively recruit at the base pay level for the grade assigned to that classification;

(ii) An acute shortage of qualified applicants for a specific classification exists;

(iii) The state agency or institution desires to obtain the services of an exceptionally well-qualified applicant for a specific position; or

(iv) To meet any requirements of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., as it exists on July 1, 2009.

(B) (i) A state agency or institution of higher education may request a special rate of pay for a specific classification due to prevailing market rates of pay to hire a new employee up to the midpoint pay level of the appropriate grade of a classification on the appropriate pay plan with the written approval of the Chief Fiscal Officer of the State.

(ii) A state agency or institution of higher education may request a special rate of pay for a specific classification due to prevailing market rates of pay to hire a new employee up to the maximum pay level annual rate authorized for the grade assigned to a classification only with the approval of the Chief Fiscal Officer of the State after review by the Personnel Subcommittee of the Legislative Council.

(iii) A special rate of pay shall not be approved under this section unless the classification is properly reviewed and approved as a market rate classification and listed on a register of such classifications maintained by the office.

(iv) The office shall file a report of all such classifications with the Personnel Subcommittee of the Legislative Council within the month following the approval.

(C) (i) If a special rate of pay has been approved for a specific classification due to prevailing market rates of pay or an acute shortage of qualified applicants, current employees within the state agency or institution assigned to the affected classification may be adjusted to the new approved rate of pay by the state agency or institution upon written approval by the Chief Fiscal Officer of the State.

(ii) The office shall file a report of all the employee salary adjustments with the Personnel Subcommittee of the Legislative Council within the month following the approval; or

(2) (A) A state agency or institution may request a special rate of pay for a specific individual applicant due to exceptional qualifications to hire a new employee at a salary level up to and including the midpoint pay level of the appropriate pay grade of a specific position with the written approval of the Chief Fiscal Officer of the State and up to the maximum pay level of the appropriate grade with the approval of the Chief Fiscal Officer of the State after review by the Personnel Subcommittee of the Legislative Council.

(B) This subdivision (b)(2) shall be used only for the hiring of an exceptionally well-qualified employee whose background and experience qualify the applicant to perform the job with very little or substantially less orientation and training than would be the case for a qualified applicant.

(C) Requests by a state agency or institution for a special rate of pay based on an exceptional level of qualifications held by a prospective employee may be approved if the:

(i) State agency or institution has documented to the satisfaction of the Chief Fiscal Officer of the State that no current employee of the affected state agency or institution applied for the position and who was determined by the state agency or institution to not be an equivalent alternative to the exceptionally well-qualified applicant. The Chief Fiscal Officer of the State shall supply upon request any supporting documentation to the Personnel Subcommittee of the Legislative Council; and

(ii) Prospective employee possesses a level of experience or educational credentials that would permit him or her to perform the duties and responsibilities of the position for which the special rate is being requested with significantly less training and orientation than all other qualified applicants.

(D) The hiring of a new employee under this subdivision (b)(2) shall not affect the salary level or salary eligibility of any existing employee within the state agency or institution.

(E) (i) This section shall apply to both prospective and current state employees.

(ii) This section shall apply only to current employees in positions in which the position has been advertised and the employee has competitively applied for the position by submitting a state application for consideration for the position. Otherwise, employees shall be compensated in accordance with subsection (e) of this section.

(c) If approval has been granted to a requesting state agency or institution for a special rate of pay at or below the midpoint pay level under this section, the Chief Fiscal Officer of the State shall report all approvals monthly to the Personnel Subcommittee of the Legislative Council.

(d) An employee who is compensated at the maximum pay level in a position assigned to the career service pay plan is eligible for salary adjustments authorized in this subchapter as an addition to his or her base salary up to the career pay level if the:

(1) Employee meets or exceeds the eligibility requirements approved by the office after review by the Personnel Subcommittee of the Legislative Council, which shall include at a minimum:

(A) Fifteen (15) cumulative years of full-time equivalent state service that may be in either classified or nonclassified regular positions but not in extra-help positions; and

(B) A performance evaluation rating at or above the satisfactory level for the preceding rating period; and

(2) Additional salary increase does not allow an employee's pay to exceed the career pay level for the position.

(e) (1) An employee promoted on or after July 1, 2009, shall have the maximum annual salary for which he or she is eligible established as follows:

(A) For a promotion to a position of a higher grade on the same pay plan, the employee's maximum rate of pay shall be increased by ten percent (10%); and

(B) For a promotion from a position on the career service pay plan to a position on the professional and executive pay plan, the employee's maximum rate of pay shall be increased by twelve percent (12%).

(2) (A) An employee who upon promotion is receiving a rate of pay below the lowest entrance pay level established for the new grade may be adjusted to that lowest entrance pay level for that grade.

(B) However, an employee's rate of pay upon promotion shall not exceed the maximum pay level of the grade assigned to the classification, unless the employee is eligible for career pay level on the career service pay plan as established in subdivision (d)(1) of this section.

(f) (1) When an employee is demoted for cause or voluntarily solicits a demotion, his or her rate of pay shall be:

(A) Fixed in the lower-graded position at a rate equal to ten percent (10%) less than the employee's rate of pay at the time of demotion for demotions of one (1) or more grades on the career service pay plan or on the professional and executive pay plan; and

(B) At a rate equal to twelve percent (12%) less than the employee's rate of pay at the time of demotion for demotions of one (1) or more grades from a position on the professional and executive pay plan to a position on the career service pay plan.

(2) If the employee's salary falls below the lowest entrance pay level of the new grade upon demotion, his or her salary may be adjusted to that lowest entrance level for that grade.

(3) An employee's rate of pay upon a demotion shall not exceed the amount provided by the maximum pay level of the grade assigned to the classification, unless the employee is eligible for career pay level on the career pay service plan under this section.

(g) (1) An employee who returns to a position in a classification the employee formerly occupied within a twelve-month period after promotion from the classification is eligible for a rate of pay no greater than that for which the employee would have been eligible had the employee remained in the lower-graded classification.

(2) An employee who is placed in a lower-graded position on either compensation plan because the original position has expired due to lack of funding, program changes, or withdrawal of federal grant funds may continue to be paid at the same rate as the employee was being paid in the higher-graded position upon approval of the office after seeking the review of the Personnel Subcommittee of the Legislative Council.



§ 21-5-218 - Reimbursement for interpreter services for deaf.

Whereas the Arkansas Rehabilitation Services of the Department of Workforce Education currently purchases and sells staff interpreter services for the deaf with four (4) other agencies, the University of Arkansas at Fayetteville, the University of Arkansas at Little Rock, the Arkansas School for the Deaf, and the Administrative Office of the Courts and whereas the need for interpreters is immediate and often for crisis purposes and cannot be planned ahead, the Department of Workforce Education is authorized to arrange for reimbursement with those agencies, assuring that the amount paid from both agencies will not exceed the maximum for the grades they occupy consistent with the intent of § 19-4-1604, with notification and justification to the Chief Fiscal Officer of the State.



§ 21-5-219 - Nonclassified employees.

(a) An employee compensated with the maximum annual salary rate as set out in dollars by law enacted by the General Assembly for a department, board, commission, or state agency is eligible to receive an additional salary increase of two percent (2%) each fiscal year, provided that the Chief Fiscal Officer of the State determines that sufficient general revenues become available.

(b) A nonclassified employee compensated at the highest pay rate authorized for his or her position shall be eligible to receive the salary increase authorized in this section, but the increase shall be paid as a lump sum on the last pay period of the fiscal year of the year in which the increase is to occur.

(c) Lump-sum payments made under this section shall not be construed as exceeding the maximum salary.



§ 21-5-220 - Shift differential.

(a) (1) Upon the approval of the Office of Personnel Management, an employee whose working hours do not conform to normal state business hours shall be eligible for additional compensation up to twelve percent (12%) of the hourly rate for which he or she is eligible under this subchapter as a shift differential if:

(A) The agency or institution routinely schedules more than one (1) work shift per day;

(B) The shift to which the employee is assigned is a full work shift; and

(C) The employee is regularly assigned to the late shift or is assigned to the shift on a regularly scheduled rotating basis.

(2) An employee assigned to an evening shift shall not receive additional compensation that exceeds six percent (6%) above that for which he or she is eligible under this subchapter.

(3) An employee assigned to a night shift shall not receive additional compensation that exceeds twelve percent (12%) above that for which he or she is eligible under this subchapter.

(4) (A) An employee at or near the maximum authorized salary level for the grade assigned to his or her classification may be compensated at an additional rate not to exceed twelve percent (12%) of his or her eligible salary under this subchapter.

(B) In those instances in which the granting of the additional compensation has the effect of temporarily exceeding the maximum annual rate for the grade assigned to the employee's classification, the additional compensation shall not be considered as exceeding the maximum allowable rate for that grade.

(b) (1) A person employed in areas providing critical support, custody, and care to designated client service units at state-operated inpatient hospital facilities, at state-operated human development centers, and at maximum security units at correctional facilities during weekend hours is eligible to receive up to twenty percent (20%) of the hourly rate for which he or she is eligible under this subchapter paid as a shift or weekend differential.

(2) Designated weekend hours begin no earlier than 2:30 p.m. on Friday and end no later than 8:00 a.m. on the following Monday.

(c) (1) If a facility uses shifts other than traditional eight-hour shifts, a shift differential may be paid for those shifts exceeding the normal day shift of the facility.

(2) If shift and weekend differentials are provided to an employee, the total compensation may exceed the maximum annual rate for the assigned pay grade for those positions included in this subchapter.

(3) (A) The agency or institution shall identify the shifts, job classifications, and positions to be eligible for the shift differential and the differential percentage for which each classification is eligible within each shift.

(B) The shift schedule, job classifications, positions, and the percentage of shift differential for which the job titles will be eligible shall be submitted to the office for approval by the Chief Fiscal Officer of the State.

(C) Subsequent changes to the shift schedule, job classifications, positions, and shift differential percentages shall receive prior approval by the Chief Fiscal Officer of the State.

(d) An employee who is receiving additional compensation under this section and then is reassigned to a normal shift shall revert on the day of the reassignment to the rate of pay for which he or she is eligible under this subchapter.

(e) The office shall report all shift differential approvals to the Personnel Subcommittee of the Legislative Council.



§ 21-5-221 - Compensation differentials.

(a) To address specific employee compensation needs not otherwise provided for in this subchapter, a state agency or institution may pay additional compensation for current employees in specific positions or for classifications of positions assigned to a compensation plan authorized by the General Assembly for one (1) or more compensation differentials.

(b) (1) Authorization for one (1) or more compensation differentials may be approved if the:

(A) Agency or institution has documented the need for a compensation differential for specified positions or classifications;

(B) Agency or institution submits a plan of the terms and conditions for eligibility that must directly address the needs of the targeted positions or classifications for any requested compensation differential;

(C) Cost of implementing and maintaining a compensation differential is within the agency's or institution's existing appropriation and shall not be implemented using funds specifically set aside for other programs within the agency or institution; and

(D) Compensation differential plan has been approved by the Office of Personnel Management after review by the Personnel Subcommittee of the Legislative Council.

(2) Any compensation differential authorized under this section shall be renewed each fiscal year.

(3) The cumulative total of any compensation differentials paid to an employee shall not exceed twenty-five percent (25%) of the employee's base salary.

(c) (1) Hazardous duty differential of up to six percent (6%) may be authorized for the increased risk of personal physical injury for an employee occupying a certain identified high-risk position if the:

(A) Position classification is determined to be physically hazardous or dangerous due to location, facility, services provided, or other factors directly related to the duty assignment of the positions; and

(B) Employee's regularly assigned work schedule exposes him or her to clear, direct, and unavoidable hazards during at least fifty percent (50%) of the work time and the employee is not compensated for the hazardous exposure.

(2) (A) The director of the requesting agency or institution shall identify the facility or unit, location, and eligible positions and classifications within the facility or unit that are identified as high-risk.

(B) The positions shall be certified by the agency or institution director as having been assigned to a work environment that poses an increased risk of personal injury and shall be submitted as part of the plan for payment of hazardous duty differential to the office for approval by the Chief Fiscal Officer of the State after review and approval of the Personnel Subcommittee of the Legislative Council.

(C) Subsequent changes to the facility or unit, location, and eligible positions or classifications within the facility or unit on file with the office shall receive prior approval by the Chief Fiscal Officer of the State after review and approval by the Personnel Subcommittee of the Legislative Council.

(d) If the granting of the additional hazardous duty compensation has the effect of temporarily exceeding the maximum annual rate for the grade assigned to the employee's classification, the additional compensation shall not be considered as exceeding the maximum allowable rate for that grade.

(e) It is the intent of this subsection that hazardous duty compensation shall be at the discretion of the Chief Fiscal Officer of the State and the director of the agency or institution and shall not be implemented using funds specifically set aside for other programs within the agency or institution.

(f) An employee who receives additional hazardous duty compensation under this section and then is reassigned to normal duty shall revert on the day of the reassignment to the rate of pay for which he or she is eligible under this subchapter.

(g) An additional six percent (6%), but not to exceed a total of twelve percent (12%), hazardous duty differential may be authorized for employees occupying positions assigned to a maximum security unit or facility if the regularly assigned work schedules expose employees at least eighty-five percent (85%) of the work time to clear, direct, and unavoidable hazards from clients, inmates, or patients who are in units or facilities that are classified as maximum security.

(h) An employee who is receiving additional compensation for hazardous duty and then is reassigned to normal duty shall revert on the day of the reassignment to the rate of pay for which he or she is eligible under this subchapter.

(i) (1) A professional certification differential of up to six percent (6%) for job-related professional certifications for individual positions or for specific classifications within an agency or institution may be authorized if the certification is:

(A) From a recognized professional certifying organization and is determined to be directly related to the predominant purpose and use of the position or classification; and

(B) Not included as a minimum qualification established or as a special requirement for the classification by the official class specification.

(2) (A) A professional certification differential may be paid only while the certification is current and maintained by the employee and while employed in a position or classification covered by the plan.

(B) Documentation of continuation or renewal of the certification of the employee is required for continuation of the certification differential.

(j) An education differential of up to six percent (6%) for job-related education for individual positions or for specific classifications within an agency or institution may be authorized if:

(1) Attainment of additional education is from an accredited institution of higher education, documented by official transcript, certificate, or degree award, and directly related to the predominant purpose and use of the position or classification; and

(2) The education to be compensated is not included as a special requirement or minimum qualification established for the classification by the official class specification.

(k) A geographic area differential of up to six percent (6%) may be authorized to address the documented inability to recruit and retain certain employees in a specific geographic area of the state if the additional geographic area differential is based on documented recruitment, turnover, or other competitive pay issue in a specific geographic area but that does not justify a statewide labor market special entry rate.

(l) (1) A second language differential of up to ten percent (10%) may be authorized for an employee who has the demonstrated ability and skill to communicate in a language other than English, including American Sign Language, and that skill is determined by the agency or institution to be directly related to the effective performance of the job duties for the position occupied by the employee.

(2) If the granting of the additional compensation would have the effect of exceeding the maximum or the career pay level for the grade assigned to the employee's classification, the additional compensation shall not be considered as exceeding the maximum allowable rate for that grade.

(3) An employee who receives additional compensation under this section and who moves into a position that does not need the skill to communicate in a language other than English shall revert on the effective date of the change to the rate of pay that the employee would otherwise receive.

(m) (1) On-call duty or standby duty differential may be authorized for an employee whose job requires him or her to provide services on nights, weekends, or holidays or other situations when the agency or institution does not have regularly scheduled staff coverage.

(2) On-call duty or standby duty differential is to be used for officially scheduled duty outside regular work hours during which an employee is required to be accessible by telephone, pager, or other means and must return to the designated work site upon notification of need within a specified response time.

(3) (A) An employee who is required to be available for duty on nights, weekends, and holidays will be eligible to receive on-call or standby duty pay equivalent of an hourly rate not to exceed twenty percent (20%) of his or her base hourly pay rate for each on-call or standby hour for not more than forty-eight (48) hours during any seven-day work period.

(B) (i) Compensation shall not be paid to any employee required to be on-call and standby who fails to respond after the second notification that his or her services are needed.

(ii) If the equipment or paging device malfunctions, the penalty shall not apply.

(C) (i) An employee on on-call or standby duty who is called in to work shall be compensated for the actual hours worked at the appropriate rate of pay with a minimum of two (2) hours for each call back.

(ii) The employee shall not be paid on-call or standby pay for hours actually worked during a call back.

(D) If on-call or standby pay is provided to an employee, the total compensation may exceed the maximum salaries for the position.



§ 21-5-222 - Salary administration grids.

(a) (1) A state agency or institution may request that a salary administration grid be approved for specific classifications of positions assigned to the career service compensation plan if the:

(A) State agency or institution has documented the need for a salary administration grid for specified positions or classifications;

(B) Terms and conditions of a grid proposed by the agency or institution address the needs of the targeted positions;

(C) Cost of implementing and maintaining a salary administration grid is within the agency's or institution's existing appropriation and the implementation does not use funds specifically set aside for other programs within the agency or institution; and

(D) Salary administration grid has been approved by the Chief Fiscal Officer of the State after review by the Personnel Subcommittee of the Legislative Council.

(2) (A) Special salary rates may be authorized up to the maximum pay level authorized for the grade assigned the classification of a career service position for specific classifications only.

(B) An approved salary administration grid shall be used for establishing a starting salary for an employee in an individual position.

(C) A person hired above the entry pay level shall meet or exceed the minimum qualifications for the job classification.

(D) Subsequent salary determinations within a salary administration grid shall be based on the employee's qualifications, relevant competitive compensation rates, professional or education achievements, and internal equity within the agency or institution.

(E) A plan of implementation and salary progression must be approved by the Office of Personnel Management on a biennial basis.

(3) An approved grid may be amended only upon approval by the office after review by the Personnel Subcommittee of the Legislative Council.

(4) Compensation differentials that are included in an agency or institution's grid plan may not exceed rates provided in § 21-5-221.

(b) (1) A monthly report shall be made to the Personnel Subcommittee of the Legislative Council describing all personnel transactions involving applications of this section.

(2) The hiring of a new employee under this section shall not affect the salary level or salary eligibility of any existing employee within the state agency or institution.

(3) The office shall promulgate rules regarding the implementation and use of a salary administration grid with the review of the Personnel Subcommittee of the Legislative Council.



§ 21-5-223 - Severance pay.

(a) If the agency or institution director determines that it is necessary to implement the state workforce reduction policy due to agency or institution organization structure change, budgetary reductions, abolishment of positions or duties, loss of functional responsibility by the agency, or the loss of federal funding, grants, or other special funds, the agency or institution director, upon approval by the Chief Fiscal Officer of the State, may authorize the payment of funds on a regular payroll schedule as severance pay to full-time, part-time, and job sharing classified and nonclassified employees in regular positions affected by the workforce reduction on the basis of the following pro rata lump sum for completed years of service, including any formally implemented probationary period: Click here to view image.

(b) These payments shall be in addition to the lump-sum payments allowed under the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq.

(c) The severance payments shall not be construed as exceeding the maximum salary.

(d) The agency or institution director shall file a notice of the anticipated implementation of the workforce reduction policy and of the lump-sum severance payments to be made under the state workforce reduction policy with the Personnel Subcommittee of the Legislative Council.



§ 21-5-224 - Extra help positions.

(a) (1) A position authorized as extra help in an agency or institution shall be assigned an authorized career service classification or a professional and executive classification by the agency or institution, and any person hired in an extra help position shall meet the minimum qualifications and any other requirements set by the official class specification of the classification assigned to the position.

(2) The rates of pay for extra help employees shall be set in accordance with and shall not exceed those provided in this subchapter, or its successor, for the appropriate classification.

(3) Extra help employees of agencies may not exceed one thousand (1,000) hours per fiscal year as set out in § 19-4-521.

(4) Extra help employees of institutions of higher education may not exceed one thousand five hundred (1,500) hours per fiscal year as set out in § 6-63-314.

(b) The salary eligibility for an employee transferring or returning from an extra help position to a regular position shall be established at the minimum entrance rate of pay for the grade of the assigned classification with the following exceptions:

(1) The classification has an established current labor market special entry rate;

(2) The position is approved for shift differential in accordance with this subchapter;

(3) The employee's eligibility is based on prior state service in a regular position; or

(4) A base range salary has been approved under § 21-5-214(a)(1).

(d) A former employee from a state agency, institution, board, or commission who is rehired in an extra-help position is ineligible for benefits except holiday pay.



§ 21-5-225 - Position pools.

(a) (1) There is established a pool of two hundred fifty (250) career service positions at grade C130 and one hundred fifty (150) professional and executive positions at grade N922 assigned to the Office of Personnel Management to be used to reclassify positions in state agencies and institutions to the proper classification and grade if the state agency or institution does not have a vacant position available with the appropriate classification and grade.

(2) (A) Positions authorized as career service positions may not be reclassified as professional and executive classifications utilizing these pool positions.

(B) Positions authorized as professional and executive classifications may not be reclassified into career service classifications utilizing these pool positions.

(3) To obtain a position from the pool, a state agency or institution must surrender to the pool the position being reclassified.

(4) The office shall review all requests and may grant approval of the reclassification after review by the Personnel Subcommittee of the Legislative Council.

(5) No position established under this section shall exceed a salary rate in excess of the highest rate established by grade in the requesting agency's or institution's appropriation act.

(b) (1) The office shall establish and maintain a central growth pool of two hundred (200) career service positions at grade C130 and one hundred (100) professional and executive positions at grade N922 to be used to establish additional positions in state agencies of the proper classification and grade when the state agency does not have sufficient positions available with the appropriate classification and grade to meet an agency's mandated responsibilities.

(2) Central growth pool positions are to be used by the state agencies if the personnel service needs exceed the number of positions in a classification authorized by the General Assembly and were not anticipated at the time of the passage of the agency's operating appropriation act.

(3) No position established under this section may exceed a salary rate in excess of the highest rate established by grade in the requesting agency's appropriation act.

(4) The agency shall provide justification to the office for the need to allocate positions from the central growth pool.

(5) Titles shall not be assigned to the agency from the central growth pool until specific positions are requested by the agency, recommended by the office, and reviewed by the Personnel Subcommittee of the Legislative Council.

(6) If the new classifications are necessary for any of these additional positions, the office may assign the appropriate title and grade after review by the Personnel Subcommittee of the Legislative Council.

(7) If an agency requests any central growth pool position to be continued during the subsequent fiscal year, the position must be requested as a new position in the agency's subsequent fiscal year budget request.

(c) (1) The office shall establish and maintain a temporary transition pool of twenty-five (25) career service positions at grade C130 and twenty-five (25) professional and executive positions at grade N922 to be used to establish additional temporary positions in state agencies of the proper classification and grade if the state agency does not have sufficient positions available with the appropriate classification and grade to address organizational transition issues such as succession planning or other changes in agency administration.

(2) Temporary transition pool positions are to be used by state agencies only if the personnel service needs exceed the number of positions in a classification authorized by the General Assembly and were not anticipated at the time of the passage of the agency's operating appropriation act.

(3) A position established under this section shall not exceed a salary rate in excess of the highest rate established by grade or by line item in the requesting agency's appropriation act.

(4) No position shall be authorized to the agency from the temporary transition pool until the specific positions are requested by the agency, recommended by the office, and reviewed by the Personnel Subcommittee of the Legislative Council.

(5) Temporary transition pool positions shall be authorized for not more than one hundred eighty (180) calendar days in a fiscal year and may not be renewed or extended.

(d) [Repealed.]






Subchapter 3 - -- Supplemental Personal Services



Subchapter 4 - -- State and Public School Life and Health Insurance Board

§ 21-5-401 - Legislative intent.

It is the purpose of this subchapter to:

(1) Create a single board to select health insurance and life insurance plan coverages for state and public school employees and retirees;

(2) Develop self-funded health programs to enhance the ability to control premiums and utilize managed care capabilities if feasible and in the best interest of plan members; and

(3) Enable a single board to:

(A) Set and manage policies for the health insurance and life insurance programs of state and public school employees;

(B) Work in a concerted effort toward a common goal of parity between public school and state employee insurance programs;

(C) Improve the quality of health care services under the programs;

(D) Increase participants' understanding of program features; and

(E) Slow the rate of growth in health care expenses under the programs.



§ 21-5-402 - Members.

(a) (1) There is created the State and Public School Life and Health Insurance Board, composed of the following twelve (12) voting members:

(A) A state employee who is eligible to participate in the insurance program under this subchapter to be appointed by the Governor;

(B) A certified classroom teacher to be appointed by the Governor;

(C) The Insurance Commissioner or his or her designee;

(D) The Commissioner of Education or his or her designee;

(E) The Director of the Department of Finance and Administration or his or her designee;

(F) One (1) member who is engaged in employee benefits management or risk management in private industry to be appointed by the Governor;

(G) Two (2) additional member positions that shall be filled by a retired teacher and by a retired state employee appointed by the Governor;

(H) One (1) public school administrator to be appointed by the Governor;

(I) The Executive Director of the Arkansas State Board of Pharmacy or his or her state employee pharmacist designee;

(J) The Director of Health Facility Services of the Department of Health or his or her designee; and

(K) One (1) member who is a licensed health care provider appointed by the Governor.

(2) However, any appointee who has a conflict of interest shall be disqualified to serve.

(b) (1) All members appointed by the Governor shall be appointed for terms of four (4) years but may be reappointed for additional terms.

(2) (A) Vacancies in the Governor-appointed positions shall be filled by appointment of the Governor for the unexpired term.

(B) Members appointed by the Governor shall serve at the will of the Governor.

(c) A chair and vice chair of the board shall be selected annually by and from the membership of the board and shall serve no more than two (2) years.



§ 21-5-403 - Policy-making body only -- Reports.

(a) The State and Public School Life and Health Insurance Board shall be a policy-making body only.

(b) The executive director shall report upon request to the House Committee on Insurance and Commerce and the Senate Committee on Insurance and Commerce regarding the state and public school employees and retirees insurance program.



§ 21-5-404 - Powers -- Functions -- Duties.

The State and Public School Life and Health Insurance Board shall have the following powers, functions, and duties:

(1) To explore various cost-containment measures and funding options;

(2) To promote competition among vendors and create a systematic formula for measuring competitiveness of programs, quality-of-care delivery, portability, and accessibility to and affordability of health care;

(3) To prepare a comprehensive analysis of the various health benefit plan options approved by the board to provide coverage to state and public school employees and retirees, including cost, quality, and access differentials among the various plans as well as any other comparisons of the plans;

(4) To undertake studies and to take any appropriate action that the board determines will promote the financial soundness and overall well-being of the members' health insurance programs;

(5) To establish and set penalties as allowed under § 21-5-415;

(6) (A) To develop, with the assistance of the Office of State Procurement of the Department of Finance and Administration, bid specifications and requests for proposals and to evaluate bids and proposals.

(B) However, the board shall allow the office to execute all other actions relating to the purchasing procedures in contracting for consultants, third party administrators, providers, or insurance companies on behalf of the programs;

(7) To evaluate responses to requests for proposals, select contractors for all services, and approve the award of contracts resulting from bids for all health and life insurance offerings for participants;

(8) To perform plan design, summarize plan document approval, including, but not limited to, lifetime limitations, copayments, deductibles, and eligibility rules;

(9) To promote increased access to various health plan options and models;

(10) (A) To direct the office to contract with qualified vendors, as defined by the board, offering the benefit plans prescribed by the board without regard to § 19-11-228 or other statutes requiring competitive bidding.

(B) Each contract shall be for a term of at least one (1) year but may be made automatically renewable from term to term in the absence of notice of termination by either party;

(11) (A) To obtain quality-of-care information from systems, networks, hospitals, and clinical providers to inform plan design, plan management, and consumer decisions.

(B) The board shall:

(i) Use accepted national standards for assessment of quality-of-care information provided by systems, networks, hospitals, and clinical providers;

(ii) Be empowered to determine the appropriate use of quality-of-care information and scope of system, network, hospital, and clinical provider accountability;

(iii) Be empowered to request aggregate performance information for patients; and

(iv) Be empowered to publicly report conclusions of quality-of-care assessment; and

(12) To appoint three (3) subcommittees of the board to study and research health and life plan option benefits, formulary management, quality of care provided, and the financial impact of implementing the recommendations made to the board as follows:

(A) (i) The Benefits Subcommittee shall consist of:

(a) Three (3) board members;

(b) Two (2) state employees; and

(c) Two (2) school district employees.

(ii) The Benefits Subcommittee shall review, evaluate, and investigate benefits, new benefit offerings, and annual insurance rates;

(B) (i) The Drug Utilization and Evaluation Subcommittee shall consist of:

(a) Three (3) pharmacists as follows:

(1) The Executive Director of the Arkansas State Board of Pharmacy or his or her pharmacist designee;

(2) The Dean of the University of Arkansas for Medical Sciences College of Pharmacy or his or her pharmacist designee; and

(3) A pharmacist selected by the Arkansas Pharmacists Association;

(b) Four (4) physicians as follows:

(1) The Dean of the University of Arkansas for Medical Sciences College of Medicine or his or her physician designee;

(2) The Associate Medical Director of the University of Arkansas for Medical Sciences Medical Center or his or her physician designee;

(3) The Medical Director of the Arkansas Poison & Drug Information Center or his or her physician designee; and

(4) A physician selected by the Arkansas Medical Society;

(c) One (1) registered nurse who is the Dean of the University of Arkansas for Medical Sciences College of Nursing or his or her registered nurse designee; and

(d) One (1) state employee and one (1) public school employee appointed by the board, each of whom shall have expertise in accounting, finance, auditing, or insurance.

(ii) The Drug Utilization and Evaluation Subcommittee shall review drugs for formulary management and evaluate the financial impact of its recommendations; and

(C) (i) The Quality of Care Subcommittee shall consist of:

(a) Three (3) board members;

(b) Two (2) state employees;

(c) Two (2) school district employees;

(d) One (1) representative from the Arkansas Foundation for Medical Care;

(e) One (1) representative from the Arkansas Pharmacists Association;

(f) One (1) representative from the Arkansas Center for Health Improvement;

(g) One (1) representative from the Arkansas Medical Association;

(h) One (1) representative from the Arkansas Osteopathic Medical Association; and

(i) One (1) representative from the Arkansas Hospital Association.

(ii) The Quality of Care Subcommittee may review and recommend quality performance indicators for use, recommend baseline performance goals, recommend alignment of financial incentives to improve performance, and track improvements in delivery of care.



§ 21-5-405 - Additional duties.

(a) The State and Public School Life and Health Insurance Board and the executive director shall take a risk management approach in designing the state and public school employees and retirees benefit programs. The board shall ensure that the state and public school employees and retirees benefit programs are maintained on an actuarially sound basis as determined by actuarial standards established by the board.

(b) In addition to the objectives stated in § 21-5-404, the board shall:

(1) Develop uniform standards of vendor plan funding;

(2) Promote increased access to various plan options and health care models;

(3) Promote access to those vendors who will enhance plan options availability in rural Arkansas and in bordering states;

(4) (A) Utilize the combined purchasing power of the state employee and public school personnel programs to foster competition among vendors and providers for the programs.

(B) Any state agency or school district that accepts state funds intended to partially defray the cost of health and life insurance for the employees of the state and public schools shall:

(i) Use those funds only for the state and public school employees health benefit plans sponsored by the board; and

(ii) Agree to rules of participation as stated in the policies adopted by the board and as defined in the regulations and procedures issued by the Executive Director of the Employee Benefits Division of the Department of Finance and Administration, including, but not limited to, timely eligibility reporting, prepayment of insurance premiums, actuarial adjustment for new enrollees, and any other requirements deemed necessary by the board;

(5) Assure guaranteed issue; and

(6) Ensure an annual enrollment period.

(c) Benefit plan vendors are required to provide detailed information in order to justify rate increases or inadequate performance reporting as defined by the board.



§ 21-5-406 - Executive director -- Staff.

(a) (1) The State and Public School Life and Health Insurance Board shall choose an executive director with the approval of the Director of the Department of Finance and Administration.

(2) The executive director shall be employed by and serve at the pleasure of the Director of the Department of Finance and Administration. However, the board may recommend the removal of the executive director, but removal shall be subject to the approval of the Director of the Department of Finance and Administration.

(3) The executive director shall employ staff adequate to manage the program within the funds appropriated therefor within the Department of Finance and Administration.

(b) The executive director shall establish internal controls for the fiscal management of the health and life insurance plans.

(c) (1) The executive director and his or her staff shall be located in the Employee Benefits Division of the Department of Finance and Administration.

(2) Premiums collected from employers, participating employees, and retirees for health and life insurance plans shall be collected one (1) month in advance and shall be used solely to pay medical claims, premiums, and direct administrative expenses of the health and life insurance programs.

(d) The executive director shall be charged with the duty of administering the provisions of this subchapter and the rules, regulations, and orders of the division and the board.

(e) (1) The executive director may require all participating entities to appoint health insurance representatives, who will be required to adhere to the policies adopted by the board and the regulations and procedures issued by the Executive Director of the Employee Benefits Division of the Department of Finance and Administration in managing the enrollment and premium payment processes of the agency or school district.

(2) The executive director may request the removal of a representative to ensure necessary internal controls.

(3) (A) The executive director shall have the authority to supervise the implementation and day-to-day management of the health insurance programs and other employee benefit programs, plans, and individual and group policies made available to state and public school employees, if applicable.

(B) This may include, but not be limited to:

(i) Life insurance coverage;

(ii) Accident coverage;

(iii) Dental coverage;

(iv) Disability benefit programs;

(v) Optional retirement programs;

(vi) Deferred compensation;

(vii) Cafeteria plans; and

(viii) Such other benefit plans, benefit programs, and individual and group benefit coverage that are offered from time to time to members.

(C) This authority shall not include the State Employee Benefit Corporation benefit plan which is in effect on July 1, 1995.

(D) In addition, the executive director and the board may utilize the services of health care consultants and actuaries if necessary as provided for through the appropriation of the division.

(E) The Arkansas State Police Employee Health Plan shall be exempt from any mandatory participation required by this section.



§ 21-5-407 - Definitions.

As used in this subchapter:

(1) "Aggregate performance information" means a report or other means of communication about the measurement of accomplishment of the execution of certain tasks, achievement of certain results, or occurrence of certain events related to all patients or to a class or group of patients identifiable by certain criteria;

(2) (A) "Alternate retirement plan retiree" means a retiree in an alternate retirement plan as defined in § 24-7-801 of a certain institution whose employer does not contribute to the State or Public School Health Insurance Plan during his or her active employment.

(B) Further, an "alternate retirement plan", for the purposes of this section, is a defined contribution plan allowed under the Internal Revenue Service regulations and allowed but not created by Arkansas state law;

(3) "Dependent" means any member of an employee's or retiree's family who meets the eligibility for coverage under the health benefit plans approved by the State and Public School Life and Health Insurance Board;

(4) "Dual eligibility" means simultaneous participation as an employee, dependent, or retiree in the multiple programs offered by the Employee Benefits Division;

(5) "Eligible inactive retiree" means a former member of the General Assembly or a state-elected constitutional officer who has served a sufficient number of years of credited service to be eligible for retirement benefits but who has not yet reached retirement age. Eligible inactive retirees who enroll in the plan must pay the entire premium cost as set by the board;

(6) "Employee" means a state employee or a public school district employee;

(7) "Health insurance representative" means an individual appointed by a participating entity to act as an agent for the Employee Benefits Division of the Department of Finance and Administration;

(8) "Ineligible inactive retiree" means a terminated employee who has worked a sufficient number of years to be considered vested but who has not yet reached the age to qualify to receive a retirement benefit;

(9) "Internal Revenue Service" means the United States Government agency responsible for tax collection and tax law enforcement;

(10) "Member" means any enrolled state or public school employee, retiree, or covered dependent;

(11) "Participating entity" means an organization authorized to participate in a plan offered under this subchapter;

(12) "Participating institution" means any two-year or four-year college that is participating in a plan offered under this subchapter;

(13) "Prepayment" means collection of medical or life insurance premiums or both medical and life insurance premiums from the employee and employer one (1) month in advance;

(14) "Qualifying event" means a change in an employee's personal life that may impact his or her eligibility or a dependent's eligibility for benefits, as defined by Internal Revenue Service guidelines;

(15) "Quality-of-care information" means the contents of medical records, member claims, patient surveys, pharmacy data, lab data, and other records of or reports about systems, networks, hospitals, and clinical providers to be gathered for assessment of the quality and costs of health care provided by systems, networks, hospitals, and clinical providers;

(16) "Quality performance indicator" means a specific inquiry or standard that, when applied to quality-of-care information, reveals a quantifiable measure of success or failure in system, network, hospital, or clinical provider care;

(17) "Retiree" means a retired employee who is eligible under the provisions of § 21-5-411;

(18) "State" means the State of Arkansas; and

(19) "Vendor" means:

(A) A corporation, partnership, or other organization licensed to do business and in good standing with the State of Arkansas; and

(B) A corporation, partnership, or other organization licensed to do business and in good standing with the State of Arkansas that is lawfully engaged in administering employer- or employee-funded benefit plans for employer groups in consideration of an administration fee payable to the vendor.



§ 21-5-408 - Compensation.

State and Public School Life and Health Insurance Board members may receive from the Department of Finance and Administration expense reimbursement as authorized by law and stipends in accordance with § 25-16-901 et seq.



§ 21-5-410 - Employees -- Eligibility.

(a) Eligible employees shall include:

(1) All actively employed, eligible employees of participating agencies, boards, commissions, institutions, and constitutional offices;

(2) Members of the General Assembly;

(3) Elected constitutional officers;

(4) Appointed or elected board and commission members who are on a full-time salaried basis; and

(5) (A) Those state contract employees hired by the Arkansas National Guard on a full-time basis in accordance with the provisions of 10 U.S.C. § 2304.

(B) Membership of the contract employees of the Arkansas National Guard is conditioned upon the United States Government contributing the employer's share to the Employee Benefits Division of the Department of Finance and Administration.

(b) Membership of a state employee is conditioned upon the employee being in a budgeted state employee position or a position authorized by the General Assembly.

(c) An employee is one whose actual performance of duty requires one thousand (1,000) or more working hours per year.

(d) If a participating institution discontinues its participation in the group health and life insurance program instituted pursuant to the provisions of this subchapter, then the institution may not re-participate in the program for two (2) years after the institution's final date of participation in the program unless the Executive Director of the Employee Benefits Division of the Department of Finance and Administration gives his or her consent to an earlier date.

(e) Members are not allowed dual eligibility in either the state insurance plan or the public school insurance plan.

(f) The Arkansas State Police Employee Health Plan shall be exempt from any mandatory participation required by this section.



§ 21-5-411 - Eligibility of certain retired employees.

(a) (1) State and public school employees shall be allowed to continue coverage and, if qualified, to participate in the group health insurance program instituted pursuant to the provisions of this subchapter and other laws enacted to implement the program who are:

(A) Participating members of:

(i) The Arkansas Public Employees' Retirement System, including the members of the legislative division and the contract personnel of the Arkansas National Guard;

(ii) The Arkansas Teacher Retirement System;

(iii) The Arkansas State Highway Employees' Retirement System;

(iv) The Arkansas Judicial Retirement System; or

(v) An alternate retirement plan of a qualifying institution under § 24-7-801; and

(B) Retired and drawing benefits under the systems.

(2) (A) (i) If members of these retirement systems receive retirement benefits, thereby becoming active retirees, the active retirees shall elect to enroll in the health benefit program sponsored by the State and Public School Life and Health Insurance Board.

(ii) The election to enroll in the retiree insurance program shall be made within thirty-one (31) days of the member's becoming an active retiree and shall be made in writing to the Employee Benefits Division of the Department of Finance and Administration on forms required by the Employee Benefits Division.

(B) (i) To be eligible to continue coverage or to qualify for coverage after electing to decline participation, the member must have been covered on the last day of the member's employment.

(ii) If a retiree declines coverage at the time of retirement due to other employer-sponsored group health insurance coverage, the retiree may make a one-time election to return to the retiree insurance program with proof of continued insurance coverage if the retiree experiences a qualifying event.

(C) (i) Except as provided in subdivision (a)(2)(C)(ii) of this section, an active retiree's failure to make an election during the thirty-one-day election period or an active retiree's election to decline participation in the health program is final.

(ii) If an active retiree declining coverage specifies in writing and provides a letter of creditable employer group coverage to show that the reason for the declination is because the active retiree has coverage through another employer group health plan and the active retiree's coverage is subsequently terminated because of a loss of eligibility, as defined by Internal Revenue Service regulations, and provides information from the former insurance company of the loss of eligibility, then the active retiree and any dependents shall qualify for coverage in the health benefit program under this subsection upon payment of the appropriate premium as established by the board, provided the active retiree applies for coverage within thirty (30) days of the loss of eligibility. Loss of coverage is defined by Internal Revenue Service and Health Insurance Portability and Accountability Act (HIPPA) guidelines for special enrollment periods.

(3) (A) Notwithstanding any other provision to the contrary in this section, an employee with ten (10) or more years of creditable service under the terms of a retirement plan listed in this section shall qualify for continuation of health insurance coverage offered by the board if that employee is separated from employment because of the expiration of a fixed period of employment.

(B) (i) An employee qualifying for continuation of coverage under this subsection shall be considered an "inactive retiree" and shall have thirty-one (31) days from the effective date of termination to elect to continue health insurance coverage under this section by notifying the Employee Benefits Division.

(ii) The election shall be made in writing on forms required by the Employee Benefits Division.

(C) (i) Except as provided in subdivision (a)(3)(C)(ii) of this section, an inactive retiree's failure to make an election during the thirty-one-day election period or an inactive retiree's election to decline participation in the health program is final.

(ii) If an inactive retiree as defined in § 21-5-407 declining coverage specifies in writing that the reason for the declination is because the inactive retiree has coverage through another group health plan and the inactive retiree's coverage is subsequently terminated because of a loss of eligibility, then the inactive retiree and any dependents shall qualify for coverage in a board-sponsored health benefit program upon payment of the appropriate premium as established by the board, provided the inactive retiree applies for coverage within thirty-one (31) days of the loss of eligibility.

(D) An eligible inactive retiree shall be reclassified as an "active retiree" upon electing to receive a retirement benefit by a retirement system listed within this section and shall be charged the premium rate appropriate for his or her rating category as an active retiree.

(4) (A) As used in this subsection, "loss of eligibility" means a loss of coverage as a result of a legal separation, divorce, death of the insured, termination of employment, or a reduction in the number of hours of employment.

(B) "Loss of eligibility" shall not include a loss of coverage from a failure to pay premiums on a timely basis, voluntary termination of coverage, or a termination of coverage for cause, such as making a fraudulent claim.

(b) (1) Persons who draw retirement benefits under the Arkansas Public Employees' Retirement System, the Arkansas Teacher Retirement System, or the Arkansas State Highway Employees' Retirement System, and retired contract employees of the Arkansas National Guard who wish to participate in the group insurance program provided for in this subchapter shall pay the retiree amount of the premium or the cost of the policy issued to the retired participant.

(2) The retiree portion of the premium or cost shall be deducted from the retirement benefit checks of the retired participants. If the retirement benefit is not large enough for the premium deduction, the premium shall be paid by monthly bank draft on a designated date prescribed by the Employee Benefits Division.

(c) Members of the Arkansas Public Employees' Retirement System and the Arkansas State Highway Employees' Retirement System who retire before January 2, 1988, under the provisions of the Incentives for Early Retirement Act, §§ 24-4-732, 24-5-122, and 24-6-102, shall not have to pay the full amount of the premium and shall pay a portion of the cost of the policy as set forth by the Incentives for Early Retirement Act, §§ 24-4-732, 24-5-122, and 24-6-102.

(d) Any future change in coverage other than cancellation shall be extended only to newly acquired dependents, except that if an active or inactive retiree declined dependent coverage at the time of election to be an active or inactive retiree and specified in writing that the reason for the declination was that the dependent had other coverage, and if subsequently the dependent involuntarily loses such coverage, except for fraud or voluntary cessation of premium payment while the active or inactive retiree is covered by the plan, then the dependent may be added within thirty-one (31) days of the involuntary termination to the active or inactive retiree's health insurance coverage for payment of the appropriate premium as established by the board.

(e) If a retiree dies and has covered dependents at the time of death, the dependents have the right to continue coverage under the plan. Dependent children may be covered until marriage or until the maximum age limit for a dependent child has been reached. A surviving spouse may continue coverage under the plan. If a surviving spouse or dependent declines coverage or cancels existing coverage, then the surviving spouse or dependent has no further privileges under the plan.



§ 21-5-412 - Eligibility of certain elected officers.

(a) Members of the General Assembly and the state-elected constitutional officers who have served a sufficient number of years of credited service to be eligible for retirement benefits upon attainment of retirement age, but who have not yet reached retirement age, shall be eligible to continue to participate in state employees, life and health programs upon leaving elective service.

(b) (1) Any person who is leaving the General Assembly or any state-elected constitutional officer who wishes to participate in the state employee's life and disability program provided for in this subchapter shall be offered continuation of coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985.

(2) (A) An employee with ten (10) or more years of creditable service under the terms of a retirement plan listed in this section shall qualify for continuation of health insurance coverage offered by the board if that employee is separated from employment because of the expiration of a fixed period of employment.

(B) (i) An elected officer qualifying for continuation of coverage under this subsection shall be considered an "eligible inactive retiree" and shall have thirty-one (31) days from the effective date of termination to elect to continue health insurance coverage under this section by notifying the Employee Benefits Division of the Department of Finance and Administration in writing on forms required by the Employee Benefits Division.

(ii) The eligible inactive retiree shall pay the full amount of the insurance premium.

(C) (i) Except as provided in subdivision (b)(3)(C)(ii) of this section, an eligible inactive retiree's failure to make an election during the thirty-one day election period or an eligible inactive retiree's election to decline participation in the health program is final.

(ii) An eligible inactive retiree who declined coverage and any dependents of the eligible inactive retiree shall qualify for coverage in the board-sponsored health benefit program upon payment of the appropriate premium as established by the board, provided the eligible inactive retiree applied for coverage within thirty-one (31) days of the loss of eligibility if:

(a) The eligible inactive retiree who declined coverage specifies in writing that the reason for the declination is because the eligible inactive retiree has coverage through another group health plan;

(b) The eligible inactive retiree's coverage is subsequently terminated because of a loss of eligibility; and

(c) The eligible inactive retiree provides information from the former insurance company confirming the loss of coverage.

(D) (i) An inactive retiree shall be charged the Consolidated Omnibus Budget Reconciliation Act of 1985 premium determined by the board to be actuarially sound with administrative fees deemed appropriate.

(ii) An eligible inactive retiree shall be reclassified as an active retiree upon electing to receive a retirement benefit by a retirement system listed within this section and shall be charged the premium rate appropriate for his or her rating category as an active retiree.



§ 21-5-414 - State contributions generally -- Partial state contribution of employees' premiums.

(a) The Department of Finance and Administration shall seek the advice of the Legislative Council and the House Committee on Insurance and Commerce and the Senate Committee on Insurance and Commerce before additional contributions can be made.

(b) (1) The State of Arkansas, on behalf of agencies participating in the plans adopted by the state, is authorized to make a monthly contribution equal to the number of budgeted state employee positions multiplied by the monthly contribution authorized by the Chief Fiscal Officer of the State, not to exceed four hundred twenty-five dollars ($425) monthly for each state employee budgeted position into a fund designated for state employee health benefits, to partially defray the cost of life and health insurance for employees of the state participating in the plan sponsored by the State and Public School Life and Health Insurance Board.

(2) The department may make a monthly contribution to partially defray the cost of health insurance for state employee retirees, utilizing funds made available for that purpose, not to exceed the amount authorized by the Chief Fiscal Officer of the State.



§ 21-5-415 - Nonpayment of premiums and failure to file reports by agency or school district.

(a) (1) If any participating agency or school district does not remit insurance premiums and required monthly reports to the Employee Benefits Division of the Department of Finance and Administration by the last calendar day of each billing month, the division shall impose a penalty of two dollars ($2.00) per insured member or one hundred dollars ($100), whichever is greater.

(2) Penalties will be assessed and invoiced based on the actual number of members included on the monthly billing report that is past due. Invoices will be processed at the beginning of the month following the infraction.

(3) Penalties shall be payable to the Employee Benefits Division and must be received by the division no later than the last calendar day of the month following invoicing.

(4) If payment is not received by the division by the due date, the following collection methods may be used:

(A) (i) The Chief Fiscal Officer of the State may cause the amount sought to be transferred to the division from:

(a) Funds the agency or school district has on deposit with the Treasurer of State; or

(b) Any funds the agency or school district is due from the state.

(ii) If a transfer must be made, a transfer penalty of twenty dollars ($20.00) per transfer shall be assessed each agency or school district fund and included in the transfer;

(B) The agency director or school district superintendent may be required to appear before the State and Public School Life and Health Insurance Board to report the reasons for nonpayment or incorrect reporting; and

(C) The Chief Fiscal Officer of the State may use his or her powers outlined in § 19-4-301 et seq. to aid in collection.

(5) Nonpayment of premiums could also result in a lapse of health and life insurance coverage for employees of the school district, agency, or the agency assuming responsibility for paying health and life claims for its employees.

(b) (1) If any participating agency or school district fails to follow established policy and procedures set by the executive director, including but not limited to notifying the division of an insured's leave without pay, family medical leave, or military leave status or if any participating agency or school district provides incorrect benefit information or processes unauthorized benefit changes, including system entries that result in unreimbursed expenses to the State Employees Benefits Trust Fund or Public School Employees Insurance Trust Fund, the division shall have the right to:

(A) Require the agency to pay the total amount of the insured's premium; and

(B) Impose a penalty of fifty dollars ($50.00) per insured.

(2) Penalties will be assessed and invoiced based on the actual number of violations. Invoices will be processed at the beginning of the month following discovery of the infraction.

(3) Penalties shall be payable to the Employee Benefits Division and must be received by the last calendar day of the month following invoicing.

(4) The Chief Fiscal Officer of the State may cause the amount sought to be transferred from:

(A) Funds the agency or school district has on deposit with the Treasurer of State; or

(B) Any funds the agency or school district is due from the state.

(5) If a transfer is made, a transfer penalty of twenty dollars ($20.00) per transfer shall be assessed each agency or school district fund and included in the transfer.

(c) The division may correct any error regarding an insured's benefits according to existing documentation without authorization or prior notification to the agency or school district.



§ 21-5-416 - Annual performance audits.

The Legislative Joint Auditing Committee shall annually conduct a performance audit of the entity administering claims and of the Employee Benefits Division of the Department of Finance and Administration.



§ 21-5-417 - State contribution for employee receiving workers' compensation.

Notwithstanding any other provisions of the law, a state agency shall remit the employer's contribution to the Employee Benefits Division of the Department of Finance and Administration for state employees when the employee is in a leave-without-pay status because of a work-related injury and is receiving benefits from workers' compensation.






Subchapter 5 - -- Deferred Compensation

§ 21-5-501 - Definition.

For the purpose of this subchapter, "employee" means any person, partnership, or professional association whether appointed, elected, or under contract, providing services for the state, county, city, town, or other political subdivision for which compensation is paid.



§ 21-5-502 - Applicability.

This subchapter shall apply to all deferred compensation plans adopted by agencies subsequent to March 28, 1970, which shall all be subject to the rules and regulations issued by the Department of Finance and Administration under the authority granted in this subchapter.



§ 21-5-503 - Effect on other benefits.

The deferred compensation program established by this subchapter shall exist and serve in addition to retirement, pension, or benefit systems established by the state, county, city, town, or other political subdivision, and no deferral of income under the deferred compensation program shall effect a reduction of any retirement, pension, or other benefit provided by law.



§ 21-5-504 - Authority of state or political subdivision.

(a) The state or any county, city, town, or other political subdivision may agree, by contract, with any employee to defer, in whole or in part, any portion of that employee's future compensation to a deferred compensation program.

(b) (1) The administrator of the deferred compensation program may:

(A) Contract for, purchase, or otherwise procure annuity contracts for the deferred compensation program; and

(B) Through a trust or custodian, contract for, purchase, or otherwise procure fixed or variable life insurance contracts, mutual funds, pooled investment funds, or such other investment vehicles that comply with state and federal laws and which permit the deferral of compensation for income tax and retirement savings purposes.

(2) If an annuity or life insurance contract is purchased, then it must be purchased from an insurance company licensed to contract business in this state, and any insurance agent selling such contracts must be licensed by this state.



§ 21-5-505 - Authority of the Department of Finance and Administration.

(a) The Department of Finance and Administration is authorized to enter into contractual agreements with employees on behalf of the state to defer any portion of that employee's future compensation.

(b) The department may, upon request, designate an officer or officers within any state agency, department, board, commission, or institution to enter into such contractual agreements with employees of that particular state agency, department, board, commission, or institution.



§ 21-5-506 - Administration of programs.

(a) (1) The administration of the state government employees' deferred compensation program shall be under the direction of the Executive Director of the Employee Benefits Division of the Department of Finance and Administration.

(2) Administration of other deferred compensation programs authorized by this subchapter shall be under the direction of the appropriate officer designated by the county, city, town, or other political subdivision.

(b) The administrator of the deferred compensation program is authorized and empowered to promulgate any and all regulations deemed necessary to carry out the intent and purposes of this subchapter.

(c) Deferrals of compensation shall be made in each instance by the appropriate disbursing officer and shall be paid over to an annuity contract or to a trust or custodial account maintained for the deferred compensation program without unreasonable delay.

(d) The administrator of the deferred compensation program may contract with a private corporation or institution for providing trust, custodial, investment, record keeping, legal, accounting, and other administrative services, and the cost of such services may be paid from the assets of the deferred compensation program.



§ 21-5-507 - Payments by administrator.

(a) Notwithstanding any other provision of law to the contrary, the Executive Director of the Employee Benefits Division of the Department of Finance and Administration or the appropriate officer of the county, city, town, or other political subdivision designated to administer the deferred compensation program is authorized:

(1) To make payments of premiums for the purchase of annuity contracts under the deferred compensation program; and

(2) To make deferrals to a trustee or custodian holding fixed or variable life insurance contracts, annuity contracts, mutual funds, pooled investment funds, or other investment vehicles under the deferred compensation program.

(b) The payments and deferrals shall not be construed to be a prohibited use of the general assets of the state, county, city, town, or other political subdivision.



§ 21-5-508 - Taxation of deferred income.

Any sum deferred under the deferred compensation program shall not be subject to income taxation until distribution is actually made to the employee or beneficiary.



§ 21-5-509 - Exclusive benefit.

All amounts of compensation deferred pursuant to a deferred compensation program, all property and rights purchased with such amounts, and income attributed to such amounts, property, and rights shall be held in one (1) or more annuity contracts, custodial accounts, or in trust for the exclusive benefit of the employees and their beneficiaries participating in such a program.



§ 21-5-510 - Liability of state or political subdivision.

The financial liability of the state, county, city, town, or other political subdivision under a deferred compensation program authorized by this subchapter shall be limited in each instance to:

(1) An amount determined by reference to the value of the annuity contracts which may have been purchased with respect to any employee;

(2) An amount determined by reference to the value of the employee's interest in a trust or custodial account holding mutual funds, in pooled investment funds, or in other investment vehicles purchased on behalf of the employee; and

(3) Any amounts deferred but not paid over to the annuity contracts, trusts, or custodial accounts.






Subchapter 6 - -- Public Employee Workers' Compensation Act

§ 21-5-601 - Title.

This subchapter shall be known and cited as the "Public Employee Workers' Compensation Act".



§ 21-5-602 - Legislative intent.

It is the purpose of this subchapter to:

(1) Provide workers' compensation coverage through state funds for all public employees, as defined in this subchapter, who are not otherwise covered under a workers' compensation liability insurance policy written and issued by a private workers' compensation liability carrier;

(2) Consolidate the administration of benefits for the public employees covered by state funds;

(3) Consolidate the legal representation and defense of the state workers' compensation funds; and

(4) Establish and define the Public Employee Claims Division of the State Insurance Department as the unit of state government charged with payments of benefits provided by this subchapter.



§ 21-5-603 - Definitions.

(a) The term "public employee", as used in this subchapter, includes:

(1) State employees and officers of any state agency, board, commission, department, institution, college, university, or community college receiving an appropriation for regular salaries, extra help, or authorized overtime payable from funds deposited in the State Treasury or depositories other than the State Treasury by the General Assembly, provided that inmates of state correctional facilities who perform work for the state while incarcerated or while on a work-release program shall not be considered state employees;

(2) Public school employees and officers of the various school districts of this state;

(3) (A) Municipal employees and officers of the municipalities of this state, and the employees of any board, commission, department, or institution owned, operated, managed, and administered by the municipalities.

(B) However, employees of municipally owned hospitals and nursing homes operated, managed, or administered by private management companies or enterprises, whether under a contract for management, or under a lease agreement, or under any other type of management arrangement, are not public employees within the meaning of this subchapter and shall not be provided state fund coverage for workers' compensation benefits under the provisions of this subchapter;

(4) (A) County employees and officers of the counties of this state, and the employees of any board, commission, department, or institution owned, operated, managed, and administered by the counties, including employees of county-owned hospitals and nursing homes operated, managed, or administered by private management companies or enterprises under a management agreement under the terms of which the employees retain their employment status as county employees.

(B) However, employees of county-owned hospitals and nursing homes operated, managed, or administered by private management companies or enterprises under a lease agreement or under a contract of management in which the managing company uses its own personnel, shall not be provided state fund coverage for workers' compensation benefits under the provisions of this subchapter; and

(5) Emergency services volunteer workers duly qualified and registered as provided in § 12-75-129 when such emergency services volunteer workers are acting subject to the order, control, or pursuant to a request of, and under the supervision and instruction of the Governor, the Arkansas Department of Emergency Management, or the chief executive officer of a county or local government unit making use of emergency service volunteer workers.

(b) The term "public employer", as used in this subchapter, means:

(1) Any state agency, board, commission, department, institution, college, university, or community college receiving appropriation for regular salaries, extra help, and authorized overtime payable from funds deposited in the State Treasury or depositories other than the State Treasury by the General Assembly;

(2) (A) Any municipality of the State of Arkansas or any department, board, commission, or institution owned, operated, managed, and administered by a municipality of the State of Arkansas.

(B) Any municipal hospital or nursing home operated, managed, or administered by a private management company or enterprise, whether under a contract for management, under a lease agreement, or under any other type of management arrangement, is a private employer and not entitled to workers' compensation coverage under the provisions of this subchapter.

(C) Any unincorporated city or town shall not be deemed to be a public employer and shall not have workers' compensation liability coverage for its employees under the provisions of this subchapter;

(3) (A) Any county of the State of Arkansas or any department, board, commission, or institution owned, operated, managed, and administered by a county of the State of Arkansas.

(B) However, any county hospital or nursing home operated, managed, or administered by a private management company or enterprise, whether under a contract for management, or under a lease agreement, or under any other type of management arrangement, is a private employer and not entitled to workers' compensation coverage under the provisions of this subchapter;

(4) Any of the various school districts in the State of Arkansas; and

(5) The Arkansas Department of Emergency Management and any local government unit making use of emergency service volunteer workers.

(c) The term "reserve value", as used in this subchapter, means the present value of all payments to be made to or on behalf of any public employee claimant based upon such reasonable tables of experience and regular interest as the Director of the Public Employee Claims Division shall adopt from time to time.

(d) The term "director", as used in this subchapter, shall refer to the Director of the Public Employee Claims Division.



§ 21-5-604 - Workfare participants excluded.

(a) A workfare participant by participating in workfare does not enter into any employment contract, expressed or implied, with the State of Arkansas or its several political subdivisions. Participation in the project is for the purpose of retaining food stamp benefits and not for employment with the State of Arkansas or its political subdivisions.

(b) The relationship of a workfare participant to the State of Arkansas or to any of its political subdivisions shall not be deemed to be an employer-employee relationship.

(c) Workfare participants shall not be considered public employees covered by the state workers' compensation funds and therefore are excluded from workers' compensation coverage under this subchapter.



§ 21-5-605 - Public Employee Claims Division.

(a) There is created a Public Employee Claims Division within the State Insurance Department.

(b) The Director of the Public Employee Claims Division shall be appointed by the Insurance Commissioner.

(c) The division is designated as the unit of state government primarily responsible for the administration of public employee workers' compensation claims in the State of Arkansas.

(d) Upon payment of compensation to or on behalf of any public employee, the division shall notify the appropriate public employer involved.

(e) (1) The division shall determine in every claim where compensation is awarded the reserve value of such claim.

(2) Annually, on June 30 of each fiscal period, the director shall prepare a report which states the total of all reserve values established for the claims filed in that fiscal period and the total amount of moneys disbursed for payment of claims during that same period.

(3) The report shall be submitted to the Insurance Commissioner between June 30 and September 30.

(f) (1) In each case where a claim for workers' compensation benefits is made under this subchapter, the division shall investigate the claim to ensure that the compensation benefits paid are justified by the facts of the claim and the reserve values for the claim established accordingly.

(2) The division shall in all appropriate cases pursue the recovery of benefits paid to public employees from third parties pursuant to § 11-9-410.

(3) (A) The making of a claim for compensation against any public employer or the division for the injury or death of a public employee shall not affect the right of the public employee, or his dependents, to make claim or maintain an action in tort against any third party for the injury.

(B) In such event, the rights of the public employee, or his or her dependents, the public employer, and the division shall be governed by the provisions of § 11-9-410, provided, the rights of the public employer and the division in and to amounts received from the third party by the injured public employee, or his or her dependents, as a result of either settlement with or judgment against the third party shall be absolute.



§ 21-5-606 - Division attorneys.

(a) The Director of the Public Employee Claims Division shall appoint lawyers of recognized ability admitted to practice in all state courts.

(b) The lawyers shall be the attorneys for the Public Employees Claims Division and shall represent the public employer before the Workers' Compensation Commission in any claim filed pursuant to this subchapter and shall perform such other duties as the director may designate.

(c) The attorneys of any state agency, department, or institution against which a workers' compensation claim is filed by an employee may represent their respective agencies before the commission and in the courts of this state with respect to claims filed under this subchapter against their agencies, departments, or institutions, provided that the representation and defense of the state workers' compensation funds, administered by the division, shall be coordinated with the attorneys for the division and shall be under the supervision of the director.



§ 21-5-607 - Claim, review, and appeal procedures.

To the extent not in conflict with this subchapter, the method and procedure of filing claims on behalf of the public employee and the review and appeal of compensation orders or awards of the Workers' Compensation Commission shall be the same as those provided by law and the rules and regulations of the commission, with respect to claims filed by private employers and employees.



§ 21-5-608 - Report of injury, death, or exposure.

(a) The appropriate public employer shall file with the Public Employee Claims Division, within ten (10) days after receiving notice of any personal injury, death, or occupational disease of any public employee, a report:

(1) Showing the date, time, and place of the injury, death, or exposure;

(2) Stating briefly the circumstances and extent of the injury, death, or exposure;

(3) Stating the name of the injured or deceased person; and

(4) Stating the names of all the witnesses.

(b) The report shall be made on forms approved by the division.



§ 21-5-609 - Benefits for emergency service volunteer workers.

(a) Benefits payable for the injury or death of a person appointed and regularly enrolled in an emergency services organization and covered by this subchapter shall be limited to the provisions of the Workers' Compensation Law, § 11-9-101 et seq. Such benefits are payable if the injury or death occurred while the person was:

(1) Actually engaged in emergency service duties, either during training or during a period of emergency; and

(2) Under the supervision and instruction and subject to the order or control of, or serving pursuant to a request of, the Governor, the Arkansas Department of Emergency Management, or the chief executive officer of a county or local government unit making use of emergency volunteer workers.

(b) The remedy provided in this section shall be the exclusive remedy as against the state and political subdivisions of the state.

(c) (1) For the purpose of workers' compensation coverage in cases of injury to or death of an individual, all duly registered and qualified emergency services volunteer workers shall be deemed local government or state employees and shall receive compensation and their survivors shall receive death benefits in the same manner as regular local government or state employees for injury or death arising out of and in the course of their activities as emergency services volunteer workers.

(2) (A) If an emergency services volunteer worker is injured or killed while subject to the order or control of a local government, compensation and benefits shall be charged against the applicable local government's experience rate and paid from the appropriate state workers' compensation fund.

(B) If the emergency services volunteer worker was under the order or control of a state agency when injured or killed, compensation and benefits shall be charged against the experience rate of the state agency which exercised order or control at the time of injury or death and paid from the appropriate state workers' compensation fund.

(d) (1) For the purpose of subsection (c) of this section, the weekly compensation benefits for an emergency services volunteer worker who receives no monetary compensation for services rendered as such a worker shall be calculated based upon the wages received from his or her regular or usual employment, the same as a regular local or state employee, with respect to injury, disability, or death.

(2) The reimbursement of twenty-five dollars ($25.00) or less for out-of-pocket expenses for gasoline, oil, uniforms, required equipment, or similar expenses incurred in response to an emergency situation shall not be construed to be monetary compensation for the emergency services volunteer worker.



§ 21-5-610 - Workers' compensation benefits in conjunction with certain other benefits.

In the event that any public employee is entitled to receive workers' compensation benefits under the provisions of this subchapter, as a result of injury, disability, or death, and the injury, disability, or death also gives rise to an entitlement of benefits under a state or federal program or an act of Congress which provides benefits for public safety officers who serve a public agency in an official capacity, with or without compensation, as a law enforcement officer or as a firefighter or in any other capacity, the state workers' compensation funds shall be entitled to a credit against its liability for payment of workers' compensation benefits to the extent of the benefits received under any state or federal program or act of Congress.






Subchapter 7 - -- Death Benefits

§ 21-5-701 - Definitions.

As used in this subchapter:

(1) "Child" or "children" means any natural child, adopted child, or stepchild who is eligible under § 21-5-707;

(2) "Covered public employee" means police officer, firefighter, state highway employee, state correction employee, Department of Community Correction employee, qualified emergency services worker, wildlife enforcement officer, emergency medical technician, State Forestry Commission employee, commissioned law enforcement personnel, or emergency response personnel of the State Parks Division of the Department of Parks and Tourism;

(3) "Department of Community Correction employee" means any employee of the Department of Community Correction who becomes subject to injury through contact with parolees, probationers, or center residents;

(4) "Emergency medical technician" means emergency medical technicians as defined in § 20-13-202;

(5) "Firefighter" means any member of a fire department or fire fighting unit of any city of the first class or second class, or any town, or any unincorporated rural area of this state, who actively engages in the fighting of fires on either a regular or voluntary basis, or any instructor of the Arkansas Fire Training Academy, or any member of the fire fighting organization of the Camp Robinson Military Reservation or of Fort Chaffee;

(6) "Police officer" means:

(A) Any law enforcement officer engaged in official duty who is a member of any regular or auxiliary police force on a full-time or part-time basis, the Department of Arkansas State Police, or any member of the law enforcement organization of the Camp Robinson Military Reservation or of Fort Chaffee;

(B) A sheriff or deputy sheriff of any county who is engaged in official duty; or

(C) Any constable or night marshal of any town of this state engaged in official duty;

(7) "Qualified emergency services worker" means state, local, volunteer, and other emergency services workers as defined in § 12-75-103;

(8) "State correction employee" means any employee of the Department of Correction or the Department of Correction School District who becomes subject to injury through contact with inmates or parolees of the Department of Correction;

(9) "State highway employee" means any employee of the Arkansas State Highway and Transportation Department who actively engages in highway maintenance, construction, or traffic operations on the roadways and bridges of the state highway system while the roadways and bridges are open for use by the traveling public; and

(10) "Wildlife enforcement officer" means any employee of the Arkansas State Game and Fish Commission who actively engages, on a full-time or part-time basis, in the enforcement of the boating safety laws and regulations enacted for the protection of game, fish, furbearing animals, and other wildlife of the State of Arkansas.



§ 21-5-702 - Jurisdiction of Arkansas State Claims Commission.

(a) The Arkansas State Claims Commission is vested with exclusive jurisdiction of, or authority with respect to, all claims filed against the state under this subchapter.

(b) The commission shall make a determination as to whether a death or total and permanent disability was or was not in the official line of duty.



§ 21-5-703 - Procedures for filing claims.

(a) All claimants shall be subject to the same rules and regulations as are provided by the law governing procedure before the Arkansas State Claims Commission.

(b) All claims asserted under this subchapter shall be filed within five (5) years of the following:

(1) The date of the covered public employee's death;

(2) The date of the incident causing the covered public employee's total and permanent disability; or

(3) The date the covered public employee permanently leaves the employment position covered by this subchapter.

(c) Unless § 6-82-504(e) is applicable, the commission shall award any scholarship benefit provided by the provisions of § 6-82-501 et seq. at the same time any death benefit or total and permanent disability benefit is awarded under this subchapter.



§ 21-5-704 - Payment of claim to covered public employees, their designated beneficiaries, or their survivors -- Funds.

(a) (1) (A) The state shall pay to the designated beneficiary or, if there is no designated beneficiary, then to the surviving spouse or surviving children under the age of twenty-two (22) or, if there is no surviving spouse or surviving children under the age of twenty-two (22), then to the surviving children twenty-two (22) years of age or older or to the surviving parents of any covered public employee who is killed in the official line of duty, the sum of fifty thousand dollars ($50,000).

(B) In addition thereto, the municipality that employed the police officer or firefighter shall, upon certification of the amount by the police or fire department, pay to the designated beneficiary or, if there is no designated beneficiary, then to the surviving spouse or surviving children under the age of twenty-two (22) or, if there is no surviving spouse or surviving children under the age of twenty-two (22), then to the surviving children twenty-two (22) years of age or older or to the surviving parents of the deceased police officer or firefighter an allowance for all sick leave, vacation, or other leave time accumulated to the credit of the police officer or firefighter at the time of his or her death.

(2) (A) In the event a covered public employee shall suffer an injury while engaged in the performance of official duties resulting in his or her total and permanent disability, the disabled covered public employee shall be entitled to the sum of ten thousand dollars ($10,000) from the State of Arkansas upon establishing proof of the total and permanent disability.

(B) Proof of total and permanent disability shall be established by offering evidence that the covered public employee was unable to work in the employment position covered by this subchapter for a period of more than one (1) year or that the covered public employee received a disability rating in excess of twenty-five percent (25%) from the Workers' Compensation Commission.

(b) (1) All allowances as provided for in this section for the designated beneficiary, surviving spouse, surviving children, or surviving parents of covered public employees killed while performing official duties, or allowances provided covered public employees who are totally and permanently disabled while performing official duties, shall be paid totally from state funds appropriated therefor.

(2) (A) Except as provided in subdivision (b)(2)(B) of this section, the funds shall not be reimbursed by transfer or charging the funds against any state funds allocated for turnback to cities or counties or distributed to the State Highway and Transportation Department Fund or distributed to any Department of Correction fund account or any other state department agency fund account other than the Arkansas State Claims Commission fund accounts and the Miscellaneous Revolving Fund Account or state funds levied for firefighters, police officers, employees of the Arkansas State Highway and Transportation Department, and employees of the Department of Correction for pension purposes.

(B) (i) Twenty-five thousand dollars ($25,000) of the fifty thousand dollars ($50,000) provided in subdivision (b)(2)(A) of this section shall be paid by the appropriate state department agency fund account.

(ii) The appropriate state department agency shall transfer the necessary funds to the Arkansas State Claims Commission fund accounts for payment.

(c) It is the intent of this subchapter that twenty-five thousand dollars ($25,000) of the total obligation of providing the benefits provided by this subchapter, even though the funds are to be administered by the Arkansas State Claims Commission, are to be defrayed from state funds and are not to be charged against, or recovered against, any turnback moneys due the cities or counties of this state or allocated to the state highway system of this state or to the Department of Correction or any other state department agency fund account other than the Arkansas State Claims Commission fund accounts and the Miscellaneous Revolving Fund Account.



§ 21-5-705 - Payment of claim to designated beneficiaries or survivors of certain specified public employees killed in the line of duty -- Funds.

(a) The state shall pay the additional sum of one hundred fifty thousand dollars ($150,000) to the designated beneficiary, surviving spouse, or surviving children under the age of twenty-two (22) of any:

(1) Police officer, wildlife enforcement officer of the Arkansas State Game and Fish Commission, commissioned law enforcement officer or emergency response employee of the State Parks Division of the Department of Parks and Tourism, Department of Community Correction employee, or employee of the Department of Correction whose death occurred:

(A) After January 1, 2003; and

(B) Either:

(i) In the official line of duty as the result of a criminal or negligent action of another person or persons or as the result of the engagement in exceptionally hazardous duty; or

(ii) In the line of duty while the officer or employee was performing emergency medical activities; and

(2) Firefighter, emergency medical technician, or employee of the Arkansas Forestry Commission killed after July 1, 1987, while responding to, engaging in, or returning from a fire, a rescue incident, a hazardous material or bomb incident, an emergency medical activity, or simulated training thereof.

(b) In addition to the benefits provided for in subsection (a) of this section, the state shall pay the additional sum of twenty-five thousand dollars ($25,000) to the designated beneficiary, surviving spouse, or surviving children under the age of twenty-two (22) of any police officer, wildlife enforcement officer of the Arkansas State Game and Fish Commission, commissioned law enforcement officer of the State Parks Division of the Department of Parks and Tourism, Department of Community Correction employee, or employee of the Department of Correction:

(1) Who was wearing a bulletproof vest approved by the Director of the Department of Arkansas State Police; and

(2) Whose death occurred:

(A) After July 1, 1989; and

(B) In the official line of duty as the result of a criminal action of another person or persons.

(c) (1) Except as provided in subdivision (c)(2) of this section, the benefits shall be paid totally from state funds appropriated for these benefits. The funds shall not be reimbursed by a transfer or charging the funds against any state funds allocated for turnback to cities or counties or distributed to any other state department agency fund account other than the Arkansas State Claims Commission fund accounts and the Miscellaneous Revolving Fund Account.

(2) (A) Seventy-five thousand dollars ($75,000) of the one hundred fifty thousand dollars ($150,000) provided in subdivision (c)(1) of this section shall be paid by the appropriate state department agency fund account.

(B) The appropriate state department agency shall transfer the necessary funds to the Arkansas State Claims Commission fund accounts for payment.

(d) The additional benefits provided in this section shall be paid to the designated beneficiary, surviving spouse, surviving children, or surviving parents in three (3) equal annual payments, the first of which shall be paid in July of the next fiscal year after the date of the original order of the Arkansas State Claims Commission establishing entitlement to additional payments and annually thereafter.

(e) Determination of eligibility for the additional payments provided in this section shall be made by the Arkansas State Claims Commission in accordance with Arkansas State Claims Commission rules and procedures.



§ 21-5-706 - Funds for payment of claims generally.

(a) All claims allowed under the provisions of this subchapter shall be paid upon award thereof by the Arkansas State Claims Commission from funds appropriated therefor.

(b) The commission may impose reasonable requirements for protecting funds paid under this subchapter to children under the age of eighteen (18), including, but not limited to, a guardianship of the estate.



§ 21-5-707 - Children.

(a) Unless designated as the beneficiary of a covered public employee under § 21-5-708, in order for a natural child to be eligible to receive benefits under this subchapter:

(1) The natural child must have been born prior to the date of the covered public employee's death or total and permanent disability; or

(2) The covered public employee or the covered public employee's spouse must have been pregnant with the natural child at the time of the covered public employee's death or total and permanent disability.

(b) Unless designated as the beneficiary of a covered public employee under § 21-5-708, in order for an adopted child to be eligible to receive benefits under this subchapter:

(1) The adopted child must have been adopted prior to the date of the covered public employee's death or total and permanent disability; or

(2) The adopted child's adoption process must have begun prior to the date of the covered public employee's death or total and permanent disability.

(c) Unless designated as the beneficiary of a covered public employee under § 21-5-708, in order for a stepchild under nineteen (19) years of age to be eligible to receive benefits under this subchapter:

(1) The stepchild must have been listed as a dependent on the covered public employee's federal and state income tax returns for each of the five (5) income years immediately prior to the date of the covered public employee's death or total and permanent disability; and

(2) The stepchild must have received more than one-half (1/2) of his or her financial support from the covered public employee in each of the five (5) income years immediately prior to the date of the covered public employee's death or total and permanent disability.

(d) Unless designated as the beneficiary of a covered public employee under § 21-5-708, in order for a stepchild nineteen (19) years of age or older to be eligible to receive benefits under this subchapter:

(1) The stepchild must have been listed as a dependent on the covered public employee's federal and state income tax returns in each of the five (5) previous income years; and

(2) The stepchild must have received more than one-half (1/2) of his or her financial support from the covered public employee in each of the five (5) previous income years.



§ 21-5-708 - Designated beneficiary.

(a) (1) A covered public employee may designate a beneficiary on a form provided by his or her employer.

(2) The form to designate a beneficiary shall be completed by the covered public employee, notarized, and submitted to his or her employer to be kept in the covered public employee's personnel file.

(3) (A) If a covered public employee designates a beneficiary, he or she shall review and resubmit the designation form annually.

(B) Upon a change of beneficiary, the employer shall notify the previous beneficiary within thirty (30) days after the change of beneficiary occurred.

(b) If the covered public employee does not designate a beneficiary, the benefits shall be paid to the surviving spouse or surviving children under the age of twenty-two (22) or, if there is no surviving spouse or surviving children under the age of twenty-two (22), then to the surviving children twenty-two (22) years of age or older or to the surviving parents.






Subchapter 8 - -- Attorney Fees and Court Costs

§ 21-5-801 - Definitions.

As used in this subchapter:

(1) "State agency" means any office, department, commission, council, board, bureau, committee, institution, legislative body, or other agency of this state; and

(2) "State officer" means elected state officials and members of commissions, boards, or other governmental bodies of state agencies.



§ 21-5-802 - Right to payment -- Claims and awards.

(a) Any state officer or state employee who has been subjected to a lawsuit based on an act or omission of the officer or employee while acting within the course and scope of the office or employment and in performance of his or her other official duties shall be entitled to payment from the state for reasonable attorney fees and court costs incurred by the officer or employee in the action if:

(1) The Attorney General declined to represent the officer or employee; and

(2) The officer or employee acted without malice and in good faith.

(b) Claims for payment shall be filed with the Arkansas State Claims Commission and shall be governed by the laws pertaining to proceedings before the commission.

(c) (1) Awards made by the commission pursuant to this subchapter may be paid from the appropriation and supporting funds of the state agency from which the state officer or state employee is supported if the Chief Fiscal Officer of the State approves payment from the funds after determining that there is sufficient appropriation and funds available for paying the award.

(2) Awards not paid from the appropriation and funds of the state agency shall be paid pursuant to the laws governing payment of claims allowed by the commission.






Subchapter 9 - -- Cafeteria Plans

§ 21-5-901 - Definitions.

As used in this subchapter:

(1) "Cafeteria plan" means a written fringe benefits plan which meets the requirements of the Internal Revenue Code;

(2) "Eligible employee" means full-time employees of governmental entities;

(3) "Governmental entities" means any agency of the state, any city, any county, any school district, or any other political subdivision of this state; and

(4) "Salary reduction agreement" means a written agreement between an eligible employee and a governmental entity whereby the employee agrees to reduce his or her salary by a stated amount or an amount equal to the employee's cost of benefits selected under a cafeteria plan.



§ 21-5-902 - Salary reduction agreement.

(a) Any eligible employee who chooses to participate in a cafeteria plan may enter into a salary reduction agreement with the governmental entity.

(b) The governmental entity is authorized, upon request of the eligible employee, to enter into a salary reduction agreement to reduce, each payday, the salary of the eligible employee by an amount of money or by the employee's cost of the selected benefits as designated by the employee.



§ 21-5-903 - Computing retirement benefits.

The amount by which an eligible employee's salary is reduced pursuant to a salary reduction agreement shall continue to be included as compensation for the purpose of computing retirement benefits.



§ 21-5-904 - Administration of cafeteria plans.

(a) The Executive Director of the Employee Benefits Division of the Department of Finance and Administration shall have administrative responsibility for developing, implementing, and maintaining cafeteria plans on behalf of state employees and may promulgate necessary rules and regulations as he or she deems necessary to carry out the provision of this section.

(b) (1) This section shall not apply to separate cafeteria plans established by governmental entities prior to April 18, 2001.

(2) However, the exempt governmental entities may choose to participate in a cafeteria plan established pursuant to this section.

(c) The Arkansas State Police Employee Health Plan shall be exempt from any mandatory participation required by this section.






Subchapter 10 - -- Employee Performance Evaluation

§ 21-5-1001 - Legislative intent.

(a) It is the intent of the General Assembly that each state agency, board, commission, and institution of higher education evaluate the performance of its employees annually.

(b) Employees shall be evaluated using an instrument approved by the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration.



§ 21-5-1002 - Performance evaluation categories.

There are established the following uniform performance evaluation categories for use in determining incentive pay award eligibility. As used in this subchapter:

(1) "Unsatisfactory" means an overall performance of duties that is consistently unacceptable in quality, accuracy, and timeliness;

(2) "Satisfactory" means an overall evaluation which demonstrates competency in the performance of the duties and responsibilities of the job;

(3) "Above average" means an overall evaluation which demonstrates performance of the duties and responsibilities of the job at a level which is above the satisfactory level of performance; and

(4) "Exceeds standards" means an overall evaluation which demonstrates performance of the duties and responsibilities of the job and productivity at a level exceeding that of an above average evaluation.



§ 21-5-1003 - Performance evaluation process.

(a) Each agency, board, commission, or institution of higher education shall revise or develop an evaluation process suited to the mission of the agency, board, commission, or institution of higher education if:

(1) The employee's evaluation is conducted annually;

(2) The process of evaluation begins at least ninety (90) days before the employee's eligibility date, as defined by the guidelines of the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration as they existed on January 1, 2007;

(3) The employee's evaluation is completed thirty (30) days before the employee's eligibility date unless the agency director has extended for good cause the employer's date for completing the employee's evaluation;

(4) The evaluation process identifies performance that is "unsatisfactory", "satisfactory", "above average", and "exceeds standards"; and

(5) The evaluation process complies with the guidelines established by the office.

(b) The agency, board, commission, or institution of higher education shall implement the performance evaluation process required by subsection (a) of this section after it is approved by the office.



§ 21-5-1007 - Annual leave.

(a) When an officer or employee of a state office or agency excluded from the provisions of the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq., by the definition of "state agencies" in § 21-4-203 leaves employment of the excluded office or agency and becomes employed by an agency or institution which is subject to the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq., the period of employment with the excluded office or agency shall be included as state employee service for the purpose of determining the rate at which the employee earns paid annual leave.

(b) The provisions of this section shall be applied in computing annual leave earned after March 27, 1997.






Subchapter 11 - -- Career Ladder Incentive Program

§ 21-5-1101 - Merit increase pay system.

(a) The Department of Finance and Administration is authorized to develop and implement a merit increase pay system in accordance with the performance evaluation process under § 21-5-1001 et seq. for the following employees:

(1) Employees of all state agencies, boards, commissions, and institutions covered by the Uniform Classification and Compensation Act, § 21-5-201 et seq.; and

(2) Employees in nonclassified positions of all state agencies, boards, and commissions, excluding institutions.

(b) (1) Except as provided in subdivision (b)(2) of this section, to be eligible to be evaluated under the merit increase pay system an employee shall have continuous employment with the state in a regular full-time position for twelve (12) months.

(2) A part-time employee in a regular salary position who has had continuous part-time employment with the state for twelve (12) months shall be eligible to be evaluated for a pay increase under the merit increase pay system and to receive the merit pay increase on a pro rata basis.

(c) For the purpose of this subchapter, "merit increase pay system" means a merit-based pay system that incorporates pay and performance evaluation standards according to § 21-5-1001 et seq. and establishes criteria for lump-sum payments for employees who meet requisite performance categories.

(d) Merit payments may be awarded to employees who satisfy performance evaluation-based criteria developed by agencies and institutions in accordance with rules and policies developed and approved by the Office of Personnel Management after review by the Legislative Council.

(e) Effective July 1, 2011:

(1) Employees who receive an overall satisfactory rating under an approved performance evaluation system shall be eligible for a one and five-tenths percent (1.5%) merit increase;

(2) Employees who receive an overall above-average rating under an approved performance evaluation system shall be eligible for a three percent (3%) merit increase; and

(3) Employees who receive an overall exceeds-standards rating under an approved performance evaluation system shall be eligible for a four and five-tenths percent (4.5%) merit increase.

(f) (1) (A) Employees in positions assigned to the career service pay plan shall be eligible for a merit increase to be paid as a lump sum on the employee's merit increase date, and the payment shall not be construed as exceeding maximum salary.

(B) Employees in positions assigned to the professional and executive pay plan shall be eligible for the merit increase as provided in this section, but the increase shall be paid as a lump sum on the last pay period of the fiscal year of the year in which the increase is to occur, and the payment shall not be construed as exceeding maximum salary.

(C) Nonclassified employees in positions with maximum annual salary rates set out in dollars established by law shall be eligible to receive a merit increase as provided in this section, but the increase shall be paid as a lump sum on the last pay period of the fiscal year of the year in which the increase is to occur, and the payment shall not be construed as exceeding maximum salary.

(2) The lump-sum payments authorized in this section shall be considered as salary for the purposes of retirement eligibility.

(g) Management or supervisory personnel who fail to complete annual evaluations of employees under their administrative control shall not be eligible for merit payments.

(h) (1) If the Chief Fiscal Officer of the State determines that general revenue funds are insufficient to implement the merit increases authorized in this subchapter or by any other law that affects salary increases for state employees, the Chief Fiscal Officer of the State, upon approval of the Governor, may reduce the percentage of all authorized merit increases for all state employees covered by this subchapter without regard to whether or not the employees are compensated from general or special revenues, federal funds, or trust funds.

(2) However, if sufficient general revenues should then become available at any time during the fiscal year to provide the merit increases for all state employees without regard to the source of revenues, merit increases for state employees provided for in this subchapter or by any other law may then be fully implemented by the Chief Fiscal Officer of the State.

(3) Any adjustments in the implementation of authorized merit increases made by the Chief Fiscal Officer of the State under this subsection shall be reported to the Personnel Subcommittee of the Legislative Council.






Subchapter 12 - -- Active Duty After September 11, 2001

§ 21-5-1201 - Definitions.

As used in this subchapter:

(1) "Emergency nature or contingency" means:

(A) Any case or imminent danger of invasion, disaster, insurrection, riot, or breach of peace;

(B) A threat to the public health or security; or

(C) A threat to the maintenance of law and order; and

(2) "State agency" includes the Arkansas State Highway and Transportation Department, the Arkansas State Game and Fish Commission, and the State Highway Commission.



§ 21-5-1202 - Compensation of employees of state agencies and state-supported institutions -- Emergency activities.

(a) Notwithstanding the provisions of the Uniform Attendance and Leave Policy Act, § 21-4-201 et seq., during the period that an employee of a state agency or institution of higher education is called to active duty after September 11, 2001, as a member of the National Guard or any of the reserve components of the armed forces by order of the President or the Governor of an emergency nature or contingency for more than thirty (30) consecutive days, the employee shall be eligible for continued proportionate salary payments which, when combined with the employee's active duty pay, incentives, and allowances, except for uniform and clothing allowances, equal the amount that the employee would have otherwise received but for the employee's required active duty under the order of the President or the Governor.

(b) The Department of Finance and Administration shall establish appropriate procedures for the administration of this section.



§ 21-5-1203 - Compensation of public school district employee -- Emergency activities.

(a) Notwithstanding any other law, during the period that an employee of a public school district is called to active duty after September 11, 2001, as a member of the National Guard or any of the reserve components of the armed forces by order of the President or the Governor of an emergency nature or contingency for more than thirty (30) consecutive days, the employee shall be eligible for continued proportionate salary payments which, when combined with the employee's active duty pay, equal the amount that the employee would have otherwise received but for the employee's required active duty under the order of the President or the Governor.

(b) The Department of Education shall establish appropriate procedures for the administration of this section.









Chapter 6 - Fees

Subchapter 1 - -- General Provisions

§ 21-6-101 - Fees in certain sections superseded.

The appropriate fee prescribed in §§ 21-6-306, 21-6-402, and 21-6-403 shall be in lieu of the fee prescribed in:

(1) § 18-44-117 for filing mechanics' and materialmen's liens;

(2) § 18-46-115 for filing medical, nursing, and hospital liens;

(3) § 16-65-117 for filing judgments to establish judgment liens on lands; and

(4) § 17-90-303 for recording licenses of optometrists.



§ 21-6-102 - Posting of fees.

Every officer to whom fees are allowed by law shall cause to be set up in some conspicuous place in his or her office and there constantly keep a fair list or table of his or her fees. In case of default, any such officer shall forfeit all the fees pertaining to his or her office so long as he or she shall neglect to set up and keep up the list or table of fees.



§ 21-6-103 - Illegal fees -- Penalty.

If any officer shall charge, demand, or receive any more or greater fees for his or her services than are allowed by law, or shall demand, charge, or receive any such fees without having performed the services for which the fees are charged, the officer for every offense shall forfeit to the injured party, or the party against whom the fees may be charged, the amount of fees illegally charged, and five dollars ($5.00) for each item illegally demanded, charged, or received, with cost, and shall also be subject to an indictment for extortion.



§ 21-6-104 - Fees in absence of fixed fee.

In all cases where any officer or other person is required to perform any duty for which no fees are allowed by any law, he or she shall be entitled to receive such pay as would be allowed for similar services.



§ 21-6-105 - Computation of fees.

In all cases where fees are allowed by law according to the number of words, each figure shall be counted as one (1) word.






Subchapter 2 - -- State Officers

§ 21-6-201 - Auditor of State.

The following fee shall be paid into the State Treasury for services performed by the Auditor of State:

For each certified transcript from the Auditor of State, to be paid by the person who shall desire the same ..................... $ 1.00



§ 21-6-202 - Secretary of State.

(a) The following fees shall be allowed for services performed by the Secretary of State and paid into the State Treasury in the same manner that all other fees are or shall be directed to be paid:

(1) For affixing the Great Seal of the State, or the Seal of the Secretary of State to any instrument ..................... $ 5.00

(2) For every commission issued to a citizen of another state or apostilles ..................... 10.00

(3) For every commission issued to a state officer other than prosecuting attorneys ..................... 15.00

(4) For every commission issued to prosecuting attorneys ..................... 15.00

(5) For every commission issued to a sheriff, collector, clerk, county judge, treasurer, assessor, coroner, or surveyor ..................... 10.00

(6) For every commission issued to any other county officer or justice of the peace other than members of the General Assembly ..................... 5.00

(7) For all copies of records or other written or printed files in the office of the Secretary of State, and for recording, for every page ..................... .80

(8) For all copies of maps, profiles, or other files of a similar nature, such fee as may be established by the Secretary of State, to be determined with reference to the amount of clerical labor and stationery required to make such copies, at the rate of not less than one dollar ($1.00) per hour for the time employed in making the copies.

(b) All fees specified in this section shall be paid at the time the commission, certificate, instrument, or copy is delivered.



§ 21-6-203 - Commissioner of State Lands.

(a) The following fees shall be charged and collected by the Commissioner of State Lands:

(1) Emerged Land Deeds issued pursuant to §§ 22-5-404, 22-5-405 ..................... $ 5.00

(2) Deeds to 16th section school lands under § 22-5-407 ..................... 5.00

(3) Quitclaim deed of mineral interest under § 22-6-502 ..................... 5.00

(4) Issuance of duplicate deeds and patents under § 22-6-104 ..................... 5.00

(5) Issuance of original patents under § 22-6-105 ..................... 5.00

(6) Redemption deeds issued under § 26-37-310 ..................... 5.00

(7) Issuance of sale deeds ..................... 5.00

(8) Double entry statements ..................... 3.00

(9) Disclaimers ..................... 3.00

(10) For each page of field notes issued by the office of the Commissioner of State Lands ..................... .50

(11) A fee of five dollars ($5.00) plus actual cost for each Government Land Office plat copied and distributed.

(b) The Commissioner of State Lands shall charge a collection fee of twenty-five dollars ($25.00) against all tax delinquent land redeemed or sold by the Commissioner of State Lands, except the fees charged for the redemption of severed mineral interests shall not include the twenty-five-dollar collection fee.

(c) For each certificate of donation to forfeited lands issued by the Commissioner of State Lands, there shall be paid a fee of ten dollars ($10.00).

(d) For each donation deed issued by the Commissioner of State Lands, there shall be paid a fee of one dollar ($1.00).

(e) All fees and charges collected by the Commissioner of State Lands shall be deposited in a financial institution in the state.






Subchapter 3 - -- County Officers

§ 21-6-301 - Fees not basis for compensation.

(a) Fees of the office shall not be the basis of compensation for officers or employees of county offices.

(b) All compensation, including salary, hourly compensation, expense allowances, and other remunerations allowed to any county officer or employee shall be made only on specific appropriation by the quorum court of the county. The quorum court shall make those appropriations required by law.

(c) All expense allowances and remunerations other than salary allowed to any county officer or employee by law shall be paid only for actual expenses incurred in the official performance of duties as attested by vouchers certified by the county officer or employee and by such other evidence as may be required.



§ 21-6-302 - County treasurers.

(a) Unless otherwise provided by §§ 6-13-701, 6-17-908, 6-20-221, 14-90-913, 14-284-403, and 21-6-104, the county treasurers shall be required to collect, as a treasurer's commission, two percent (2%) on all funds coming into their hands as treasurers and to be paid out of the respective funds.

(b) All commissions collected under this section shall be paid into the county treasury to the credit of the county treasurer's commission fund.

(c) All moneys collected by the treasurer as commissions shall be used by the treasurer to offset administrative costs.

(d) (1) The treasurer may set aside up to ten percent (10%) of the gross commissions collected annually to be credited to the county treasurer's automation fund to be used:

(A) To operate the office of the county treasurer;

(B) For administrative costs; and

(C) To purchase, maintain, and operate an automated accounting and record-keeping system.

(2) The acquisition and update of software for the automated accounting and record-keeping system shall be permitted uses of these funds.

(3) Moneys deposited in this fund may accumulate and shall be appropriated and expended for the uses designated in this section by the quorum court at the direction of the treasurer.

(e) (1) The treasurer shall receive no commission for the handling of revolving loan, equalizing, and vocational education funds, proceeds of school bond sales, money collected from insurance on losses, and all nonrevenue receipts.

(2) As used in this subsection, "nonrevenue receipts" means reimbursement of all or a part of a payment made by the county.

(f) In the case of funds of a school district composed of area in two (2) or more counties, only the county treasurer of the county in which the district is administered shall be allowed a commission on such funds.



§ 21-6-303 - County surveyors.

County surveyors shall be allowed the following fees:

(1) For each day he or she may be engaged, either under an order of the county court, or otherwise, not to exceed ..................... $50.00

(2) For each mile traveled from the place of residence to a place where the service is to be made and return ..................... .12

(3) For calculating the amount of land in each tract or division and making the plat, a fee of not to exceed three dollars ($3.00) per hour devoted in the preparation thereof, but in no event less than ..................... 1.00

(4) For recording plat and certificate ..................... .50

(5) For every copy of plat and certificate ..................... .50



§ 21-6-304 - Coroners.

(a) (1) Coroners shall be allowed fees as follows:

(A) For viewing a dead body in case of inquisition of death ..................... $ 7.50

(B) For summoning each witness ..................... .50

(C) For each deposition duly taken and returned ..................... .50

(D) For summoning and swearing jury, taking and returning inquisition ..................... 25.00

(E) For taking each recognizance ..................... 50

(F) For arresting any person whom, according to the inquisition or otherwise, he or she may be bound to arrest ..................... 1.00

(G) For going from his or her residence to the place of viewing a dead body and returning, each mile ..................... .20

(H) For each mile traveled in arresting any person and committing such person ..................... .20

(I) For each and every mile traveled in answering call wherein inquest is found not necessary, each mile ..................... .05

(J) For each and every day for making the call and report to the circuit clerk where inquest is found not necessary ..................... 5.00

(2) Such fees, together with the fees of the jurors and witnesses, shall be paid out of the county treasury as other demands.

(b) For performing the duties of sheriff, the coroner shall be entitled to the same fees for the time being as are allowed to sheriffs for such services.



§ 21-6-305 - Collector of revenue.

(a) The collector of revenue shall be allowed commissions for collecting the revenue and for certifying the amount of real property tax reduction to the Chief Fiscal Officer of the State pursuant to § 26-26-310, as follows:

(1) For the first ten thousand dollars ($10,000) collected, five percent (5%) in kind;

(2) For all sums over ten thousand dollars ($10,000) and under twenty thousand dollars ($20,000) collected, four and one-half percent (4.5%) in kind;

(3) For all sums over twenty thousand dollars ($20,000) collected, four percent (4%) in kind; and

(4) For the amount of real property tax reduction certified to the Chief Fiscal Officer of the State, four percent (4%) in kind.

(b) All commissions allowed to the collector by this section or any other law shall be paid into the county treasury as general revenues.

(c) (1) Commissions received by the county collector shall be used by the county collector to offset administrative costs.

(2) (A) The county collector may set aside up to ten percent (10%) of the gross commissions collected annually to be credited to the county collector's automation fund:

(i) To operate the office of the county collector;

(ii) For administrative costs; and

(iii) To purchase, maintain, and operate an automated record-keeping system.

(B) The acquisition and update of software for the automated accounting and record-keeping system shall be a permitted use of these funds.

(3) Moneys deposited in this fund may accumulate and shall be appropriated and expended for the uses designated in this section by the quorum court at the direction of the county collector.

(d) All moneys not used by the county collector to offset administrative costs or set aside into the county collector's automation fund shall be prorated to the appropriate taxing entities.



§ 21-6-306 - Recorders.

(a) (1) The uniform fees to be charged by the recorders in the various counties in this state shall be as follows:

(A) For recording deeds, deeds of trust, mortgages, release deeds, powers of attorney, plats, survey plats, notary bonds, foreign judgments, materialman's liens, and other recordable instruments, except as otherwise prescribed in this section, fifteen dollars ($15.00) for one (1) page, one (1) side only, and five dollars ($5.00) for each additional page;

(B) For recording mortgage assignments, mortgage releases, and other instruments when multiple instruments are listed in a single document, an additional fee of fifteen dollars ($15.00) per instrument listed not to exceed three hundred dollars ($300) shall be charged; and

(C) Eight dollars ($8.00) for filing or recording a certificate of assessment or any other instrument not specified in this subsection.

(2) If the recorder waives the requirements of § 14-15-402(b)(1) for good cause, the instrument may be recorded for an additional fee of twenty-five dollars ($25.00).

(b) (1) All fees collected under this section shall be paid into the county treasury to the credit of the fund to be known as the "county recorder's cost fund".

(2) Moneys deposited in this fund shall be appropriated and expended for the uses designated in this section by the quorum court at the direction of the recorder.

(3) Appropriated moneys shall be placed into line items within the recorder's budget as approved by the quorum court.

(c) (1) All moneys collected by the recorder as a fee as provided in this section shall be used by the recorder's office to offset administrative costs.

(2) (A) At least twenty-five percent (25%) of the moneys collected annually shall be used to purchase, maintain, and operate an automated records system. The acquisition and update of software for the automated records system shall be a permitted use of these funds.

(B) At the discretion of the recorder, any funds not needed by the recorder for any of the purposes under this subdivision (c)(2) may be transferred to the county general fund.

(C) Any funds in excess of one million dollars ($1,000,000) held at any time in the county recorder's cost fund shall be transferred to the county general fund.



§ 21-6-307 - Sheriffs.

(a) The following fees shall be charged by each of the sheriffs of the several counties of the State of Arkansas:

(1) For serving every summons, capias, scire facias, attachment, writ of garnishment, writ of injunction, or subpoena ..................... $ 30.00

(2) For serving a writ of execution ..................... 100.00

(3) For commission for receiving and paying money on execution or process when lands or goods have been taken into custody, advertised, or sold ..................... 10%

(4) For every return of a writ, summons, or subpoena, original or judicial ..................... 20.00

(5) For executing a writ of inquiry ..................... 20.00

(6) For executing a certificate of purchase for real estate under execution ..................... 20.00

(7) For making, executing, and subscribing a sheriff's deed to be paid by purchaser ..................... 30.00

(8) For serving each order, notice, or rule of any court ..................... 30.00

(9) For serving each notice to vacate ..................... 30.00

(10) For advertising goods or lands for sale ..................... 30.00

(11) For returning each execution or attachment ..................... 20.00

(12) For advertising elections in each voting precinct ..................... 20.00

(13) For delivering voter registration books for each voting precinct ..................... 20.00

(14) For serving warrant or order of arrest from any court ..................... 50.00

(15) For taking and entering every bail or delivery bond ..................... 20.00

(16) For attending every trial of a criminal or civil case of confession in open court ..................... 20.00

(17) For serving subpoena for special jurors ..................... 20.00

(b) (1) Seventy-five percent (75%) of all fees collected by the sheriff shall be paid into the county treasury in the manner provided by law, or to the person entitled to receive the money, or to his or her order, or to his or her attorney of record.

(2) (A) The remaining twenty-five percent (25%) of all fees collected by the sheriff shall be used by the sheriff to establish a special fund to be known as the communications facility and equipment fund.

(B) All funds so designated shall be invested by the sheriff in an interest-bearing account or certificate of deposit in one (1) or more banking institutions domiciled within the State of Arkansas and insured by the Federal Deposit Insurance Corporation.

(C) All sums paid into the communications facility and equipment fund by the sheriff may accumulate as to principal and interest until such time as the deposits or a portion thereof are needed by the sheriff to:

(i) Train operations staff;

(ii) Operate, equip, repair, or replace existing communications equipment;

(iii) Purchase additional communications equipment; or

(iv) Otherwise improve a communications facility or system for the sheriff's department.

(D) At the discretion of the sheriff, any funds not needed by the sheriff for any of the purposes under this subdivision (b)(2) may be transferred to the county general fund.

(c) The court clerk shall on or before the fifteenth day of each month transmit to the sheriff the fees collected under this section, and the sheriff shall dispose of the fees as provided in this section.

(d) If more persons than one are named in a writ, process, or subpoena, fees shall be charged for each named, unless parties reside or are employed in the same location.

(e) The fees provided shall be for serving of process from any of the several courts of the county.

(f) The fees set forth in this section shall be the sole and exclusive fees to be charged by the sheriffs of the several counties of this state for each of the services enumerated in this section.



§ 21-6-308 - Constables.

(a) The quorum court may fix the salary of the constables that are elected within the jurisdiction of the quorum court.

(b) All constables in this state shall collect and account for all fees collected and the fees shall be deposited with the county treasurer in the constable's jurisdiction not more than thirty (30) days after their collection.

(c) Constables shall collect and account for the following fees:

(1) For serving a warrant in a criminal case, for each

defendant ..................... $ 2.00

(2) For taking a criminal to jail ..................... 2.00

(3) For summoning each jury before a justice of the peace ..................... 1.00

(4) For levying each execution ..................... 2.00

(5) For taking each delivery bond ..................... 1.00

(6) For summoning each witness ..................... .75

(7) For levying a writ of attachment ..................... 2.00

(8) For every return of non est on a writ, original or

judicial, or subpoena ..................... .20

(9) For return of nulla bona ..................... .20

(10) For attending a trial of each case in the court of a

justice of the peace ..................... .50

(11) For attending and calling court at each trial upon

continuance ..................... .50

(12) For care of each prisoner while in actual custody for

each day ..................... .75

(13) For summoning each defendant ..................... 2.00



§ 21-6-309 - Notaries public.

(a) Each notary public in this state shall charge and collect the following fees:

(1) For protest and record of same ......................$ 5.00

(2) For each notice of protest ..................... 5.00

(3) For each certificate and seal ..................... 5.00

(b) (1) Any notary public who shall knowingly charge, demand, or receive any fees not provided by law, or who shall charge, demand, or receive any greater fees than are provided in this section shall be deemed guilty of a misdemeanor.

(2) Upon conviction, he or she shall be fined in any sum not less than one hundred dollars ($100) for each and every offense.



§ 21-6-310 - Officers and employees generally -- Disposition of funds.

(a) All fees, fines, penalties, and other moneys collected by any county officer, deputy, or county employee shall be deposited with the county treasurer on the first day of each month or within five (5) days thereafter, and, unless otherwise provided by law, shall be placed in the county general fund.

(b) The county treasurer shall keep a complete and accurate record of the receipt of such moneys and shall provide a written receipt to the person or office making such deposit.






Subchapter 4 - -- Officers of the Court

§ 21-6-401 - Clerk of Supreme Court.

(a) (1) The Clerk of the Supreme Court shall be allowed and paid by the appellant or petitioner, in advance, in all civil actions and misdemeanors filed in either the Supreme Court or the Court of Appeals a fee of one hundred fifty dollars ($150).

(2) (A) The Clerk of the Supreme Court shall be allowed a fee of one hundred fifty dollars ($150) for a certified question from a federal court.

(B) The fee shall be prorated among the parties filing briefs and paid by each party at the time the brief is filed except that if the Attorney General is requested to file a brief, he or she shall not be required to pay any portion of the fee.

(3) The Clerk of the Supreme Court shall be allowed and paid by the petitioner, in advance, for each petition for rehearing of a decision of the Court of Appeals or Supreme Court a fee of twenty-five dollars ($25.00).

(4) If the judgment of the Supreme Court or the Court of Appeals is in favor of the appellant or petitioner, the Clerk of the Supreme Court shall tax the fee provided in this subsection in favor of the appellant or petitioner.

(b) (1) The Clerk of the Supreme Court shall be allowed and paid by the petitioner, in advance, for each petition for review of a decision of the Court of Appeals filed in the Supreme Court a fee of twenty-five dollars ($25.00).

(2) If the decision of the Court of Appeals is reversed by the Supreme Court, the Clerk of the Supreme Court shall tax the fee provided in this subsection in favor of the petitioner.

(c) The Clerk of the Supreme Court shall also be allowed:

(1) For each certificate and seal ......................$ 1.00

(2) For acknowledging each deed ..................... .50

(3) For copies of papers and records per page ..................... .50

(4) For other services, the same fees allowed clerks of the circuit court.

(d) The Supreme Court may implement a case management system for the courts of the state that may include electronic filing and public online access to court decisions and other court records, and the Supreme Court by court rule may establish a reasonable fee for access and related use.

(e) All of the collected fees provided in subdivisions (a)(1) and (a)(4) of this section and subsections (b) and (c) of this section shall be deposited into a bank to the account of the Supreme Court Library Fund, to be used by the Supreme Court for the maintenance and improvement of the Supreme Court Library.

(f) All of the collected fees provided in subdivisions (a)(2) and (a)(3) of this section and subsection (d) of this section shall be remitted by the Clerk of the Supreme Court on or before the fifteenth day of each month to the Administration of Justice Funds Section on a form provided by the Office of Administrative Services of the Department of Finance and Administration for deposit into the Judicial Fine Collection Enhancement Fund established by § 16-13-712.



§ 21-6-402 - Circuit court clerks -- Miscellaneous fees.

(a) (1) The fees to be charged by the clerks of the circuit courts for the following matters in the circuit courts in the state shall be as prescribed in this section.

(2) No portion of these fees shall be refunded.

(b) The fees shall be:

(1) For drawing and issuing, sealing any summons, subpoena ......................$2.50

(2) For writs or executions ......................20.00

(3) For certificate and seal ......................5.00

(4) For making and preparing any transcript:

(A) Two dollars and fifty cents ($2.50) for the first one thousand (1,000) pages;

(B) Two dollars ($2.00) for pages one thousand one (1,001) through two thousand (2,000);

(C) One dollar and fifty cents ($1.50) for pages two thousand one (2,001) through three thousand (3,000);

(D) One dollar ($1.00) for pages three thousand one (3,001) through four thousand (4,000); and

(E) Fifty cents (50>) for any page over four thousand one (4,001);

(5) For indexing each page ..................... .25

(6) For certifying costs ......................2.50

(7) For authentication certificate ......................5.00

(8) For filing an application for appointment to serve civil process under Supreme Court Administrative Order Number 20......................140.00

(9) For filing a renewal of an appointment to serve civil process under Supreme Court Administrative Order Number 20 ......................50.00

(c) The fees to be charged by the circuit court clerks of this state to the Department of Finance and Administration shall be as follows:

(1) For filing a certificate of indebtedness issued by the Department of Finance and Administration ......................$8.00

(2) For filing a release of a certificate of indebtedness ..................... 6.00

(3) For an execution on a certificate of indebtedness filed by the Department of Finance and Administration ......................10.00



§ 21-6-403 - Circuit court clerks -- Uniform filing fees.

(a) (1) The uniform filing fees to be charged by the clerks of the circuit courts for initiating or reopening a cause of action in the circuit courts in the state shall be as prescribed in this section.

(2) No portion of the filing fees shall be refunded.

(b) The uniform filing fees are:

(1) For initiating a cause of action in the circuit court, including appeals ......................$150.00

(2) For filing a mortgagee's or trustee's notice of default and intention to sell pursuant to § 18-50-104 ......................140.00

(3) For reopening a cause of action in the circuit court ......................50.00

(4) For any cause of action which by court order is transferred from any district or circuit court to a circuit court ......................50.00.

(c) No fee shall be charged or collected by the clerks of the circuit courts when the court, by order, pursuant to Rule 72 of the Arkansas Rules of Civil Procedure, allows an indigent person to prosecute a cause of action in forma pauperis.

(d) No initial filing fee shall be charged for domestic violence petitions filed pursuant to § 9-15-201 et seq. Established filing fees may be assessed pursuant to §§ 5-26-310 and 9-15-202(c).

(e) No fee shall be charged or collected by the clerks of the circuit courts for reopening a cause of action in the circuit court under the following circumstances:

(1) Application is made for revocation of conditional release of insanity acquittees pursuant to § 5-2-316; or

(2) An agreed order or an order of income withholding is presented to be filed, and no service of process is required.

(f) No county shall authorize, and no circuit court clerk shall assess or collect, any other filing fees than those authorized by this section unless specifically provided by state law.

(g) The circuit court may waive the filing fee in cases of involuntary admission upon a finding that the petition is being brought for the benefit of the respondent and it would be inequitable to require the petitioner to pay the fee.

(h) As used in this section, "circuit court clerk" means the circuit clerk and, with respect to probate matters, any county clerk who serves as ex officio clerk of the probate division of the circuit court.



§ 21-6-406 - Clerks of county courts -- Miscellaneous fees.

Clerks of the county courts of the various counties in the State of Arkansas are authorized to charge the following maximum fees:

(1) For each order to erect or repair bridge ..................... $ .50

(2) For making out and issuing an order for the appointment of a commissioner to erect or repair any bridge ..................... .50

(3) For filing a bond of any contractor ..................... .10

(4) For reading and filing every petition and recording the order to be made thereon, for every one hundred (100) words ..................... .20

(5) For making copy of petition, order, and other papers pertaining thereto, for every one hundred (100) words ..................... .20

(6) For reading and filing a remonstrance against any road or bridge ..................... .25

(7) For each certificate of appointment of road reviewers ..................... .25

(8) For issuing a precept of inquiry of damages in the case of roads ..................... .50

(9) For entering order for the appointment of a justice of the peace to apportion hands to work on roads, and copy of same, for every one hundred (100) words ..................... .20

(10) For entering the appointment of each overseer of a road ..................... .25

(11) For each notice to overseers and justices of the peace ..................... .25

(12) For entering each order concerning the erection or repairing of any county building, for every one hundred (100) words ..................... .20

(13) For entering the appointment of any commissioner to superintend the erection or repairing of any county building, for every one hundred (100) words ..................... .20

(14) For issuing the certificate of appointment to commissioner ..................... .50

(15) For entering every order for ascertaining any county line, for every one hundred (100) words ..................... .20

(16) For recording a return of any survey of a county line, for every one hundred (100) words ..................... .20

(17) For entering every order fixing the place of holding elections, for every one hundred (100) words ..................... .20

(18) For entering every order for the support of a poor person, for every one hundred (100) words ..................... .20

(19) For all services required to be performed relating to the laying out of a township, or altering township lines ..................... 1.00

(20) For trying and sealing any weight or measure, to be paid by the applicant ..................... .50

(21) For taking, filing, and safekeeping of any bond required by law to be filed in his or her office, not otherwise provided for ..................... .25

(22) For making settlements of each account with the county, to be paid to the county clerks for the official account record of the various accounts of the county treasurers and collectors, for each receipt entered on each account ..................... .10

(23) For filing each county treasurer's and collector's receipt ..................... .10

(24) For all services rendered in the filing of a claim against the county general and road accounts, and the issuing of the first warrant thereon ..................... .75

(25) For each additional warrant issued on the same claim ..................... .50

(26) For issuing each writ, receiving, filing, and docketing return ..................... .50

(27) For recording marks or brands ..................... 1.00

(28) For filing each paper not specified in this section, except county claims ..................... .10

(29) For administering each oath ..................... .25

(30) For swearing each jury ..................... .50

(31) For copies of records and papers not provided for in this section, for each one hundred (100) words or figures ..................... .20

(32) For taking and entering verdict of jury ..................... .25

(33) For entering judgments, except allowances against the county, for each one hundred (100) words ..................... .20

(34) For commission to take depositions ..................... 1.00

(35) For indexing each case on record ..................... .10

(36) For entering all appeals except on assessments records ..................... .25

(37) For every certificate and seal not provided for in this section ..................... .50

(38) For every subpoena or summons to witnesses ..................... .50

(39) For recording every paper not provided for in this section, for each one hundred (100) words ..................... .20

(40) For entering on record the appraised value of estray, and filing bond and appraisement ..................... .75

(41) For filing and approving bond for marriage license ..................... .50

(42) For filing, recording, and certifying copy of marriage license after its return ..................... .50

(43) For each coupon of marriage license furnished registrar of vital statistics, to be retained by clerk in addition to salary ..................... .10

(44) For all services in issuing general licenses, licenses to hawkers, ferries, taverns, peddlers, auctioneers, circuses, menageries, or other public exhibitions for which a license is by law required. Shows or public exhibitions may only be licensed for twelve (12) days or less for one (1) license fee ..................... 2.00

(45) For filing abstracts of witnesses before grand jury ..................... .10

(46) For entering the judgment of the court on an abstract ..................... 1.00

(47) For issuing each certificate of land redemption ..................... 1.00

(48) For each additional tract on certificate of land redemption ..................... 25

(49) For cancelling each warrant, to be paid by funds upon which warrants are drawn ..................... .10

(50) The county clerk shall receive for services under the revenue laws for each settlement he or she makes with a clerk, sheriff, constable, or inferior collecting officer for fines, penalties, licenses, forfeitures, and seal tax by them, for which they are required to settle in full once each quarter ..................... .75

(51) For auditing each account in collector's and treasurer's record quarterly ..................... .75

(52) For each abstract forwarded to the Auditor of State and to the Director of the Department of Education ..................... 1.00

(53) For making out the original tax books, for every one hundred (100) words, counting one (1) figure as a word, but excluding calculations not carried into the tax records ..................... .20

(54) For each copy thereof, for every one hundred (100) words, counting each figure as a word, as aforesaid ..................... .20

(55) For furnishing copy of delinquent lands to printer for each tract ..................... .10

(56) For attending sales of delinquent lands and making records thereof, for each tract for sale ..................... .10

(57) For each additional tract ..................... .10

(58) For transferring land to name of purchaser when sold to an individual ..................... .10

(59) For furnishing for publication copy of the delinquent list of delinquent and insolvent personal taxpayers, for each name ..................... .10

(60) For recording delinquent list of personal property, for every one hundred (100) words ..................... .20

(61) For making each certificate of lands sold to the state and not redeemed to Commissioner of State Lands ..................... 5.00

(62) For making settlement with collector for each day employed including quarterly apportionments, not exceeding thirty (30) days during entire calendar year, per day ..................... 5.00

(63) For furnishing Auditor of State with an abstract of tax records ..................... 3.00

(64) For making a deed to the purchaser of lands sold at delinquent sale, one (1) tract per deed ..................... 1.00

(65) For waiting on county courts and the probate and juvenile divisions of circuit court, per day ..................... 10.00



§ 21-6-407 - Fees of clerks of county courts -- Method of payment.

(a) (1) The fees provided for in § 21-6-406 shall be paid by the county under the order and direction of the county court.

(2) The county court shall examine and approve each fee account.

(3) If found correct, the county court shall make an order showing the amount due by the county by items and shall direct the clerk to draw his or her warrant on the county treasury for the amount due by the county.

(b) All fees of county clerks for extending the taxes, other than those paid by special improvement districts, shall be paid from the general fund of the county.



§ 21-6-411 - Prosecuting attorneys -- Certain checks, orders, drafts, or other forms of presentment involving the transmission of account information.

(a) A prosecuting attorney may collect a fee if his or her office collects and processes a check, order, draft, or other form of presentment involving the transmission of account information if the check, order, draft, or other form of presentment involving the transmission of account information has been issued or passed in a manner which makes the issuance or passing an offense under:

(1) The Arkansas Criminal Code;

(2) The Arkansas Hot Check Law, §§ 5-37-301 -- 5-37-306; or

(3) Section 5-37-307.

(b) A prosecuting attorney may collect a fee from any person issuing a bad check as described in subsection (a) of this section. The amount of the fee shall not exceed:

(1) Twenty-five dollars ($25.00) if the face amount of the check, order, draft, or other form of presentment involving the transmission of account information does not exceed one hundred dollars ($100);

(2) Forty-five dollars ($45.00) if the face amount of the check, order, draft, or other form of presentment involving the transmission of account information is greater than one hundred dollars ($100) but does not exceed three hundred dollars ($300);

(3) Sixty-five dollars ($65.00) if the face amount of the check, order, draft, or other form of presentment involving the transmission of account information is greater than three hundred dollars ($300) but does not exceed five hundred dollars ($500); and

(4) Ninety dollars ($90.00) if the face amount of the check, order, draft, or other form of presentment involving the transmission of account information is greater than five hundred dollars ($500).

(c) If the person from whom the fee is collected was a party to the offense of forgery, under §§ 5-37-101 and 5-37-201 -- 5-37-214, by altering the face amount of the check, order, draft, or other form of presentment involving the transmission of account information, the face amount as altered governs for purposes of determining the amount of the fee.

(d) Fees collected under this section shall be deposited into a special fund to be administered by the prosecuting attorney.

(e) (1) In those counties in which the sheriff is operating a hot check program and the prosecuting attorney is not operating such a program on September 20, 1985, the sheriff shall be entitled to continue the program as long as he or she elects to do so and the prosecuting attorney shall not initiate any such program in the county unless the sheriff in the county discontinues his or her program.

(2) In those counties in which the sheriff operates a hot check program, the sheriff's office shall be entitled to the same fees as provided in this section, but all fees shall be paid into an account for the sheriff's office and shall be subject to appropriation by the quorum court to be used to defray the cost of the hot check program and other costs of the sheriff's office.

(f) This section is cumulative to all other acts and shall not repeal any other act.



§ 21-6-412 - Commissioners to sell property.

(a) (1) Commissioners appointed to make sales of real property under judicial decrees shall be allowed the following fees as compensation for such services: Click here to view image.

(2) Commissioners appointed to make sales of personal property under judicial decrees shall be allowed as compensation for such services the fee prescribed by the judge of the court that issued the decree.

(b) In lieu of the fees provided for in this section, the court may set reasonable fees for commissioners based upon services rendered on sales under thirty-five thousand dollars ($35,000).



§ 21-6-413 - Probate and county matters -- Miscellaneous court fees.

(a) Miscellaneous court fees are established as follows:

Click here to view form

(b) With respect to probate matters, this section applies to circuit clerks and any county clerk who serves as ex officio clerk of the probate division of the circuit court.

(c) Any fee not specifically provided for in subsection (a) of this section shall be set by the circuit court if it is a probate matter or by the county judge if it is a county court matter.

(d) The fee provisions provided for in subsection (a) of this section shall be in lieu of any or all fees now established by law.

(e) (1) (A) Fees collected under this section shall be paid into the county treasury to the credit of the fund to be known as the "county clerk's cost fund".

(B) With the exception of those funds referred to in subdivision (e)(2) of this section, all funds deposited into the county clerk's cost fund are general revenues of the county and may be used for any legitimate county purpose.

(2) (A) At least thirty-five percent (35%) of the moneys collected annually shall be used to purchase, maintain, and operate an automated records system.

(B) The acquisition and update of software for the automated records system shall be a permitted use of these funds.

(C) Funds set aside for automation may be allowed to accumulate from year to year or at the discretion of the clerk may be transferred to the county general fund by a budgeted appropriated transfer.

(3) (A) (i) In those counties having combined offices of circuit clerk and county clerk, the clerk shall elect to use the automation fund authorized by this section or the automation fund allowed by the county recorder's cost fund, § 21-6-306.

(ii) In those counties having combined offices of county clerk and recorder, the clerk shall elect to use the automation fund authorized by this section or the automation fund allowed by the county recorder's cost fund, § 21-6-306.

(B) The clerk's election shall be made in writing and filed in the office of the circuit clerk.

(C) Under no circumstances shall the clerk be allowed to use both the automation fund as authorized by § 21-6-306 and the county clerk's cost fund as authorized in this subchapter, except for the revenue generated under § 16-20-407(b).



§ 21-6-415 - County court clerks -- Uniform filing fees.

(a) The uniform filing fees to be charged by the clerks of the county court for initiating a cause of action in the county court shall be thirty dollars ($30.00), and no portion of the filing fee shall be refunded.

(b) No county shall authorize, and no county court clerk shall assess or collect, any other filing fees other than those authorized unless specifically provided by state law.

(c) The provisions of § 21-6-413(e) shall apply to filing fees collected under this section.



§ 21-6-416 - Court clerks -- Technology fees.

(a) (1) The court technology fee to be charged by the clerks of the Supreme Court, circuit courts, and district courts of this state shall be as prescribed in this section.

(2) No portion of the court technology fee shall be refunded.

(b) The court technology fee is as follows:

(1) For all civil actions and misdemeanors filed in either the Supreme Court or the Court of Appeals......................$15.00

(2) For initiating a cause of action in the civil, domestic relations, or probate division of circuit court, including appeals......................15.00

(3) For initiating a cause of action in the civil or small claims division of district court......................15.00

(c) (1) The fee provided under subdivision (b)(1) of this section collected in the Supreme Court or the Court of Appeals shall be remitted by the Clerk of the Supreme Court on or before the fifteenth day of each month to the Administration of Justice Funds Section on a form provided by the Office of Administrative Services of the Department of Finance and Administration for deposit into the Judicial Fine Collection Enhancement Fund established by § 16-13-712.

(2) The fee provided under subdivisions (b)(2) and (3) of this section collected in circuit court or district court shall be remitted by the county or city official, agency, or department designated under § 16-13-709 as primarily responsible for the collection of fines assessed in circuit court or district court on or before the fifteenth day of each month to the section, on a form provided by the office, for deposit into the Judicial Fine Collection Enhancement Fund established by § 16-13-712.

(d) No fee shall be charged or collected by the clerks of the circuit or district courts when the court by order, under Rule 72 of the Arkansas Rules of Civil Procedure, allows an indigent person to prosecute a cause of action in forma pauperis.

(e) Prosecuting attorneys filing actions on behalf of the state, with the exception of child support cases, are exempt from paying fees under this section.

(f) Fees under this section shall not be charged or collected in cases brought in the circuit court under the Arkansas Juvenile Code of 1989, § 9-27-301 et seq., by a governmental entity or nonprofit corporation, including without limitation an attorney ad litem appointed in a dependency-neglect case or the Department of Human Services.

(g) As used in this section, "circuit court clerk" means the circuit clerk and with respect to probate matters any county clerk who serves as ex officio clerk of the probate division of the circuit court.






Subchapter 5 - -- Miscellaneous Fees

§ 21-6-502 - Service of subpoena or warrant -- Officers.

For issuing a subpoena or warrant of arrest and for summoning or arresting the witnesses, officers shall be allowed the same fees as are allowed to clerks and sheriffs for similar services.



§ 21-6-504 - Limitation on fees in criminal cases.

(a) (1) In criminal cases where the costs are paid by the county, no sheriff, coroner, constable, or other person serving subpoenas for witnesses shall be allowed to receive from the county pay for making more than two (2) returns on subpoenas in any given case.

(2) In no case shall either of the officers or other person charge or receive pay or mileage in serving any writ, process, or subpoena in a criminal case for more than the actual number of miles traveled.

(b) No clerk or magistrate shall receive pay from any county for the issuance of more than two (2) subpoenas in a criminal case.



§ 21-6-505 - Expenses of keeping seized property.

The sheriff, constable, or other officer shall safely keep all property taken or seized under legal process and shall be allowed by the court the necessary expenses of doing so, to be paid by the plaintiff, and taxed in the cost.









Chapter 7 - Accounting and Reporting

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- State and Local Officers -- Income and Expenditures

§ 21-7-201 - Penalties.

(a) (1) Any officer who shall refuse or neglect to keep a record complying in all particulars with the requirements of this subchapter or who shall refuse access to the record, within reasonable hours, to any officer by law entitled to inspect the same, or who shall neglect or refuse to make returns as provided in this subchapter shall be deemed guilty of malfeasance.

(2) Upon conviction, he or she shall, for each such offense, be fined in any sum not less than one hundred dollars ($100) and be removed from office.

(b) (1) The writ of mandamus shall lie to compel the production to the proper officer of the records and reports prescribed in this subchapter.

(2) Any officer who shall knowingly and willfully make a false report of the amount received or expended shall be deemed guilty of perjury and, upon conviction, shall suffer the penalties affixed by law thereto.

(c) Nothing contained in this section shall be construed to release the officer offending against the provisions of this subchapter from any liability upon his or her official bond, to exempt him or her from the operation of the provisions of Arkansas Constitution, Article 7, § 27, or to relieve him or her from prosecution and punishment for the crime of embezzlement.



§ 21-7-202 - Treasurer of State's fiscal responsibility.

The Treasurer of State shall be responsible for all moneys and evidences of value in his or her hands from fees and emoluments of office, in the same manner as for the other public moneys, and shall disburse the same only in such manner as may be prescribed by law.



§ 21-7-203 - Monthly reports by certain state officers -- Disposition of funds.

(a) (1) The Secretary of State, Auditor of State, and Commissioner of State Lands shall each render to the Treasurer of State, on the first day of each month, a statement of the amounts received by him or her from fees and emoluments of office during the month preceding.

(2) The officer shall, at the same time, deposit with the Treasurer of State the amounts in the identical pieces of money, or the evidence of value so received.

(3) The Treasurer of State shall render to the Auditor of State, in like manner in all respects, monthly statements in detail of the amounts by him or her directly received from fees and emoluments proper from the office of the Treasurer of State.

(b) The officers shall each incorporate in his or her regular report to the Governor, for transmission to the General Assembly, a classified statement of the sums received by him or her from fees and emoluments since the date of his or her last report.



§ 21-7-207 - Reports in case of vacancy in office.

(a) In case any officer shall die or resign, or his or her office become otherwise vacated before the expiration of the full term, the report of the officer's receipts and expenditures as required pursuant to this subchapter shall immediately, upon such vacation, be rendered for that portion of the year during which the office was occupied by him or her.

(b) The net amount of money to be credited to such outgoing officer shall be proportioned at the rate of five thousand dollars ($5,000) per year for the length of time he or she occupied the office.

(c) In case of death of an officer, the report and settlement as therein prescribed shall be made by his or her executor or administrator under the same penalties for refusal or neglect to render the report or for knowingly and willfully filing a false report as prescribed for an offending officer in § 21-7-201.



§ 21-7-208 - Estimate of expenditures.

(a) (1) Any officer coming within the purview of this subchapter may submit to the officer to whom he or she is required to make a report, as provided in this subchapter, an estimate of the amount of expenditures proposed.

(2) The officer making the expenditures shall, with his or her annual report, make a full statement of particulars and produce vouchers showing the manner of expenditure of the amount.

(b) (1) If the estimate is approved by the reviewing officer, no further approval of such amount shall be required.

(2) If any officer shall submit his or her estimate of expenditure as provided for in subsection (a) of this section, and the estimate shall not be approved, the officer shall have the same right of appeal from the decision as provided in § 21-7-206 [repealed].



§ 21-7-209 - Credit for fees prohibited -- Exception.

(a) (1) Except as stated in subsections (b) and (c) of this section, no officer coming within the purview of this subchapter shall give credit to any person for fees or other emoluments or perquisites of his or her office unless in cases where parties are permitted by law to give bond for costs and the bond has been given as prescribed by law.

(2) In case any such prohibited credit shall be given, the amount thereof shall be charged to the officer as cash.

(b) A public officer performing services for an agency of the State of Arkansas for which a fee is provided in § 21-6-307 or § 21-6-406 may extend credit to that agency provided that statements demanding payment are submitted on at least a quarterly basis.

(c) (1) Circuit court clerks and probate clerks of the circuit court, sheriffs, and other elected county officials are authorized to extend credit for the payment of court costs and fees to licensed attorneys, financial institutions, improvement districts, and state and federal agencies and may extend credit for payment of recording fees to the Commissioner of State Lands.

(2) Each official may establish policies within his or her office to implement the provisions of this section, which shall include a provision that withdraws this privilege from any person whose account remains past due and unpaid for thirty (30) days until the delinquent account is paid in full.

(d) When elected county officials are authorized to extend credit to attorneys or other persons or entities or agencies for court costs and fees and the official does so and is unable to collect such court costs or fees from the person, entity, or agency, the official shall not be personally liable for payment of such court costs and fees.



§ 21-7-210 - Records kept by officers.

(a) (1) It shall be the duty of the Secretary of State, the Auditor of State, the Treasurer of State, and the Commissioner of State Lands, and of each officer of any county, city, town, or village receiving fees or emoluments of office to keep a record book in which shall be entered on each day an account of all moneys or other funds received by him or her in payment of fees or by way of emolument pertaining to his or her office.

(2) The record shall show in each instance by whom, on what account, and in what funds such payment was made.

(b) (1) The record book of fees of each of the state officers, as set forth in subsection (a) of this section, shall, at all times, be open to the inspection of the Governor and other state officers.

(2) The record book of each of the county officers proper shall, at all times, be open to the inspection of the judges of the circuit and county courts of the county.

(3) The record book of justices of the peace and constables shall, at all times, be open to the inspection of the judge of the county court of the county.

(4) The record book of each officer of any city, town, or village shall, at all times, be open to the inspection of the mayor or other chief officer of such city, town, or village.



§ 21-7-211 - Failure of officer to render and settle accounts.

If any collector, sheriff, clerk, or other officer shall willfully neglect or refuse to render his or her accounts and settle with the county court for moneys received by him or her, or which he or she ought to have received, to the use of the county, in the manner and at the time prescribed by this subchapter or shall render a false account, he or she shall be deemed guilty of a misdemeanor in office and shall be proceeded against accordingly.






Subchapter 3 - -- State Officers -- Quarterly Reports to Governor

§ 21-7-301 - Quarterly statements by certain state officers.

On the first day of January, March, July, and October, it shall be the duty of the Treasurer of State, the Secretary of State, and the Commissioner of State Lands to file with the Governor a sworn statement, in tabulated form, showing:

(1) The balances that the officers were chargeable with on account of the several funds;

(2) All amounts received by the officers during the quarter last past, and the several funds on account of which the same have been received; and

(3) An itemized statement of all expenditures and disbursements made by the officers, and on what account the same have been made during the quarter.



§ 21-7-302 - Quarterly statement by Auditor of State.

It shall be the duty of the Auditor of State, on the first day of January, March, July, and October to file with the Governor a report and statement showing:

(1) The different amounts of money which, during the preceding quarter, have been charged upon his or her books to the various fiscal officers of the state;

(2) What disbursements or settlements during the quarter have been made by him or her; and

(3) In what manner the disbursements or settlements have been made.



§ 21-7-303 - Statement to be public record -- Investigation of deficits.

(a) The statements provided for in this subchapter, when so filed with the Governor, shall remain in his or her hands as public records, subject to inspection upon proper application.

(b) Copies of the statements shall be embraced in or accompany the Governor's message to the General Assembly.

(c) Whenever a deficit occurs in the reports, it shall be the Governor's duty to order through the Attorney General an immediate investigation and, if necessary, to order suit brought against the parties whose report shows the deficit.






Subchapter 4 - -- Printing and Distribution of State Reports

§ 21-7-401 - Biennial reports of Treasurer of State and Department of Finance and Administration.

(a) (1) The only biennial reports which shall be printed and distributed shall be the biennial reports of the Treasurer of State and the Department of Finance and Administration.

(2) These reports shall be distributed to the constitutional officers of the state, and upon request, to members of the General Assembly.

(3) Copies shall be available for distribution to the general public upon written request.

(b) In addition to the financial statements and tables required to be published in the report, the department shall be required to summarize briefly all of the financial affairs of each state-supported institution or department and to publish the summaries in its biennial report to the constitutional officers of the state.



§ 21-7-402 - Annual and biennial reports.

(a) Whenever the laws of this state require any state agency, department, board, or commission to prepare and publish an annual or biennial report, the report shall be prepared in the least expensive manner possible.

(b) Fifty (50) copies shall be filed with the Arkansas State Library, and twenty (20) copies shall be filed with the Mullins Library of the University of Arkansas at Fayetteville, as required by law, for distribution purposes.

(c) The publication and filing of such reports in the manner provided in this section shall constitute sufficient distribution, in lieu of other distribution requirements which may be prescribed by law, provided:

(1) A record or list of reports available at the Arkansas State Library shall be distributed every three (3) months to the appropriate parties, including members of the General Assembly or other public officials who may be designated by law to receive copies thereof. The furnishing of the lists or record shall meet the formalities of any statutory requirements specifying which officials shall receive copies of the reports;

(2) Copies of the reports shall be made available to the maximum extent practicable, upon request therefor, but the Arkansas State Library may provide, by rules and regulations, for recovery of the costs of reproduction.









Chapter 8 - Ethics and Conflicts of Interest

Subchapter 1 - -- General Provisions

§ 21-8-101 - Nepotism.

(a) A person who is related within the second degree, by consanguinity or affinity, to a member or employee of a state board or commission shall not be eligible for appointment as a member of the board.

(b) A person who is related within the second degree, by consanguinity or affinity, to a member of a state board or commission shall not be eligible for employment by the board or commission.

(c) This section shall apply only to persons hired or appointed after July 28, 1995.



§ 21-8-102 - Restrictions on employment of former state regulatory officials.

(a) As used in this section, "state regulatory official" means:

(1) A member of the Arkansas Public Service Commission;

(2) The Executive Director of the Arkansas Public Service Commission;

(3) The Insurance Commissioner;

(4) A deputy commissioner of the State Insurance Department;

(5) The Bank Commissioner;

(6) A Deputy Bank Commissioner;

(7) The Securities Commissioner; and

(8) A Deputy Securities Commissioner.

(b) A former state regulatory official shall not knowingly act as a principal or agent for anyone other than the state in connection with any of the following if the former state regulatory official participated personally and substantially through decision, approval, disapproval, recommendation, rendering of advice, investigation, or otherwise while serving in that capacity and the state is a party or has a direct or substantial interest:

(1) A judicial, administrative, or other proceeding, application, request for a ruling, or other determination;

(2) A contract;

(3) A claim; or

(4) A charge or controversy.

(c) A former state regulatory official shall not knowingly act as a principal or agent for anyone other than the state within one (1) year after cessation of the former state regulatory official's employment with the state agency in connection with any of the following if the matters were within the former state regulatory official's official responsibility and the state is a party or has a direct or substantial interest:

(1) A judicial, administrative, or other proceeding, application, request for a ruling, or other determination;

(2) A contract;

(3) A claim; or

(4) A charge or controversy.

(d) A former state regulatory official who knowingly violates this section shall be guilty of a Class A misdemeanor.






Subchapter 2 - -- Income Disclosure by Salaried Employees

§ 21-8-201 - Definitions.

For the purposes of this subchapter:

(1) "Public agency" shall include:

(A) The agency with which a state employee is employed, a state board, commission, institution, office, or agency;

(B) Any city, county, or school district, or any agency, division, or instrumentality thereof, including those agencies, divisions, or instrumentalities which are funded in part with funds provided by state appropriations; or

(C) Any area or regional program in this state which derives financial support in whole or in part from state funds or from any nonprofit corporation, foundation, or organization; and

(2) (A) "Regular salary basis" means employment in a full-time position for which a maximum regular salary is established by law.

(B) "Regular salary basis" shall also include:

(i) In the case of the institutions of higher learning, any person employed on a contract basis for nine (9) months or more of services where the maximum regular salary is established by law; and

(ii) Regular salaries paid from funds deposited in the State Treasury or from bank funds belonging to the state agency, or from federal funds, trust funds, grant funds, donated funds, or other funds of whatever nature administered by the state agency.



§ 21-8-202 - Penalty.

(a) Any employee of the State of Arkansas, including employees of the state-supported institutions of higher learning, who fails to file or who shall falsely file any statement as required under the provisions of this subchapter shall be guilty of a violation.

(b) Upon conviction, he or she shall be fined in an amount not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).



§ 21-8-203 - Disclosure of income required.

The General Assembly determines that it is essential to the efficient operation of government, and to minimize the opportunities for conflicts of interest, that all state employees who are employed on a regular salary basis shall be required to disclose each source of income in excess of five hundred dollars ($500) earned during any calendar year from sources other than their regular salary from employment or from professional or consultant services rendered for any public agency.



§ 21-8-204 - Filing of income disclosure statement.

(a) On or before January 31 following the close of each calendar year, all state employees who are employed by a state office, agency, department, board, commission, or institution of higher learning in this state on a regular salary basis shall file a statement under oath reflecting all income in excess of five hundred dollars ($500) received by them during the preceding calendar year as wages or salary or as fees or payments for professional or consultant services rendered to any public agency of this state, other than the salary said person receives on a regular salary basis.

(b) (1) All state employees who are employed by any state office, agency, department, board, or commission, other than employees of institutions of higher learning, shall file the statement required herein with the Secretary of State.

(2) (A) All employees of institutions of higher learning in the state shall file the statement with the president of the institution of higher learning by which the employee is employed.

(B) All such statements filed with the presidents of the various institutions of higher learning shall be public records and shall be open to public inspection during reasonable business hours.






Subchapter 3 - -- Code of Ethics

§ 21-8-301 - Definitions.

As used in this subchapter:

(1) "Governmental body" means an office, department, commission, council, board, committee, legislative body, agency, or other establishment of the executive, judicial, or legislative branch of the state, municipality, county, school district, improvement district, or any political district or subdivision thereof;

(2) (A) "Public appointee" means an individual who is appointed to a governmental body.

(B) "Public appointee" does not include an individual appointed to an elective office;

(3) (A) "Public employee" means an individual who is employed by a governmental body or who is appointed to serve a governmental body.

(B) "Public employee" does not include a public official or a public appointee;

(4) (A) "Public official" means a person holding an elective office of any governmental body, whether elected or appointed to the office.

(B) "Public official" includes a person holding an elective office of any governmental body, whether elected or appointed to the office, during the time period between the date he or she is elected or appointed and the date he or she takes office; and

(5) "Public servant" means a:

(A) Public appointee;

(B) Public employee; or

(C) Public official.



§ 21-8-302 - Penalties.

Any person who knowingly or willfully violates any provision of this subchapter shall be guilty of a Class B misdemeanor.



§ 21-8-303 - Enforcement.

(a) (1) It shall be the duties and responsibilities of the prosecuting attorneys of this state to supervise compliance with this subchapter and to prosecute persons who violate the provisions of this subchapter.

(2) However, the Arkansas Ethics Commission shall also have authority to investigate and address alleged violations of this subchapter.

(b) (1) In the event the prosecuting attorney shall fail or refuse to enforce the provisions of this subchapter when the facts are known by him or her, or called to his or her attention, any citizen of this state may bring action in circuit court to force compliance with this subchapter.

(2) The citizen shall be entitled to receive reimbursements for expenses and reasonable attorney's fees upon the successful outcome of such litigation.



§ 21-8-304 - Prohibited activities.

(a) No public servant shall use or attempt to use his or her official position to secure special privileges or exemptions for himself or herself or his or her spouse, child, parents, or other persons standing in the first degree of relationship, or for those with whom he or she has a substantial financial relationship that are not available to others except as may be otherwise provided by law.

(b) No public servant shall accept employment or engage in any public or professional activity while serving as a public official which he or she might reasonably expect would require or induce him or her to disclose any information acquired by him or her by reason of his or her official position that is declared by law or regulation to be confidential.

(c) No public servant shall disclose any such information gained by reason of his or her position, nor shall he or she otherwise use such information for his or her personal gain or benefit.






Subchapter 4 - -- Disclosure by Lobbyists and State and Local Officials -- General Provisions

§ 21-8-401 - Title.

Subchapters 4 and 6-8 of this chapter may be referred to and cited as the "Disclosure Act for Lobbyists and State and Local Officials".



§ 21-8-402 - Definitions.

As used in this subchapter and §§ 21-8-601 et seq., 21-8-701 et seq., and 21-8-801 et seq., unless the context otherwise requires:

(1) (A) "Administrative action" means any decision on, or proposal, consideration, or making of any rule, regulation, ratemaking proceeding, or policy action by a governmental body.

(B) "Administrative action" does not include ministerial action;

(2) "Business" means any corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, receivership, trust, or any legal entity through which business is conducted;

(3) "County government" means any office, department, commission, council, board, bureau, committee, legislative body, agency, or other establishment of a county;

(4) "Family" means an individual's spouse, children of that individual or his or her spouse, or brothers, sisters, or parents of the individual or his or her spouse;

(5) (A) "Gift" means any payment, entertainment, advance, services, or anything of value, unless consideration of equal or greater value has been given therefor.

(B) The term "gift" does not include:

(i) (a) Informational material such as books, reports, pamphlets, calendars, or periodicals informing a public servant regarding his or her official duties.

(b) Payments for travel or reimbursement for any expenses are not informational material;

(ii) The giving or receiving of food, lodging, or travel which bears a relationship to the public servant's office and when appearing in an official capacity;

(iii) Gifts which are not used and which, within thirty (30) days after receipt, are returned to the donor;

(iv) Gifts from an individual's spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin, or the spouse of any of these persons, unless the person is acting as an agent or intermediary for any person not covered by this subdivision (5)(B)(iv);

(v) Campaign contributions;

(vi) Any devise or inheritance;

(vii) (a) Anything with a value of one hundred dollars ($100) or less.

(b) The value of an item shall be considered to be less than one hundred dollars ($100) if the public servant reimburses the person from whom the item was received any amount over one hundred dollars ($100) and the reimbursement occurs within ten (10) days from the date the item was received;

(viii) Wedding presents and engagement gifts;

(ix) A monetary or other award presented to an employee of a public school district, the Arkansas School for the Blind, the Arkansas School for the Deaf, the Arkansas School for Mathematics, Science, and the Arts, a university, a college, a technical college, a technical institute, a comprehensive life-long learning center, or a community college in recognition of the employee's contribution to education;

(x) Tickets to charitable fund-raising events held within this state by a nonprofit organization which is exempt from taxation under § 501(c)(3) of the Internal Revenue Code;

(xi) A personalized award, plaque, or trophy with a value of one hundred and fifty dollars ($150) or less;

(xii) An item which appointed or elected members of a specific governmental body purchase with their own personal funds and present to a fellow member of that governmental body in recognition of public service;

(xiii) Food or beverages provided at a conference-scheduled event that is part of the program of the conference;

(xiv) Food or beverages provided in return for participation in a bona fide panel, seminar, or speaking engagement at which the audience is a civic, social, or cultural organization or group; and

(xv) (a) A monetary or other award publicly presented to an employee of state government in recognition of his or her contributions to the community and State of Arkansas when the presentation is made by the employee's supervisors or peers, individually or through a nonprofit organization which is exempt from taxation under § 501(c) of the Internal Revenue Code, and the employee's receipt of the award would not result in or create the appearance of the employee using his or her position for private gain, giving preferential treatment to any person, or losing independence or impartiality.

(b) The exception in subdivision (5)(B)(xv)(a) of this section shall not apply to an award presented to an employee of state government by a person having economic interests which may be affected by the performance or nonperformance of the employee's duties or responsibilities.

(6) "Governmental body" means any office, department, commission, council, board, committee, legislative body, agency, or other establishment of the executive, judicial, or legislative branch of the state, municipality, county, school district, improvement district, or any political district or subdivision thereof;

(7) (A) "Income" or "compensation" means any money or anything of value received or to be received as a claim for future services, whether in the form of a retainer, fee, salary, expense, allowance, forbearance, forgiveness, interest, dividend, royalty, rent, or any other form of recompense or any combination thereof. It includes a payment made under obligation for services or other value received.

(B) The term "compensation" does not include anything of value presented to an employee of a public school district, the Arkansas School for the Blind, the Arkansas School for the Deaf, the Arkansas School for Mathematics and Sciences, a university, a college, a technical college, a technical institute, a comprehensive life-long learning center, or a community college in recognition of the employee's contribution to education;

(8) "Legislative action" means introduction, sponsorship, consideration, debate, amendment, passage, defeat, approval, veto, or any other official action or nonaction on any bill, ordinance, law, resolution, amendment, nomination, appointment, report, or other matter pending or proposed before a committee or house of the General Assembly, a quorum court, or a city council or board of directors of a municipality;

(9) "Legislator" means any person who is a member of the General Assembly, a quorum court of any county, or the city council or board of directors of any municipality;

(10) "Lobbying" means communicating directly or soliciting others to communicate with any public servant with the purpose of influencing legislative action or administrative action;

(11) "Lobbyist" means a person who:

(A) Receives income or reimbursement in a combined amount of four hundred dollars ($400) or more in a calendar quarter for lobbying one (1) or more governmental bodies;

(B) Expends four hundred dollars ($400) or more in a calendar quarter for lobbying one (1) or more governmental bodies, excluding the cost of personal travel, lodging, meals, or dues; or

(C) Expends four hundred dollars ($400) or more in a calendar quarter, including postage, for the express purpose of soliciting others to communicate with any public servant to influence any legislative action or administrative action of one (1) or more governmental bodies unless the communication has been filed with the Secretary of State or the communication has been published in the news media. If the communication is filed with the Secretary of State, the filing shall include the approximate number of recipients;

(12) "Municipal government" means any office, department, commission, council, board, bureau, committee, legislative body, agency, or other establishment of a municipality;

(13) "Official capacity" means activities which:

(A) Arise solely because of the position held by the public servant;

(B) Would be subject to expense reimbursement by the agency with which the public servant is associated; and

(C) Involve matters which fall within the official responsibility of the public servant;

(14) "Person" means a business, individual, corporation, union, association, firm, partnership, committee, club, or other organization or group of persons;

(15) (A) "Public appointee" means an individual who is appointed to a governmental body.

(B) "Public appointee" shall not include an individual appointed to an elective office;

(16) (A) "Public employee" means an individual who is employed by a governmental body or who is appointed to serve a governmental body.

(B) "Public employee" shall not include public officials or public appointees;

(17) "Public official" means a legislator or any other person holding an elective office of any governmental body, whether elected or appointed to the office, and shall include such persons during the time period between the date they were elected and the date they took office;

(18) "Public servant" means all public officials, public employees, and public appointees;

(19) "Registered lobbyist" means a lobbyist registered pursuant to the provisions of this subchapter and §§ 21-8-601 et seq., 21-8-701 et seq., and 21-8-801 et seq.;

(20) "Special event" means a planned activity to which a specific governmental body or indentifiable group of public servants is invited; and

(21) "State government" means any office, department, commission, council, board, bureau, committee, legislative body, agency, or other establishment of the State of Arkansas.



§ 21-8-403 - Penalty.

(a) Upon conviction, any person who violates any provision of subchapter 4, 6, 7, or 8 of this chapter is guilty of a Class A misdemeanor.

(b) The culpable mental state required shall be a purposeful violation.



§ 21-8-404 - Investigation generally.

The prosecuting attorney of the district where an alleged violation occurred shall have the authority to investigate the alleged violations of this chapter.



§ 21-8-405 - Provisions supplemental.

Subchapters 4 and 6-8 of this chapter are supplemental to any other law pertaining to ethics or conflicts of interest and do not repeal any other law except for a law specifically repealed by subchapter 4, 6, 7, or 8 of this chapter.



§ 21-8-406 - Tickets to charitable events.

For the purposes of this subchapter and Subchapters 6-8 of this chapter, the value of a ticket to a charitable event shall not include the tax deductible portion of the ticket.



§ 21-8-407 - Gifts of art.

Any work of art contracted for prior to January 1, 1998, for public service recognition for members of the General Assembly shall not be a gift under § 21-8-402 nor shall it be deemed an unlawful gift under any other statute or regulation.






Subchapter 5 - -- Disclosure by Lobbyists and State and Local Officials -- Investigation by Attorney General



Subchapter 6 - -- Disclosure by Lobbyists

§ 21-8-601 - Registration required -- Exceptions -- Termination.

(a) (1) A lobbyist shall register within five (5) days after beginning lobbying. Such registration shall be on forms provided by the Secretary of State containing the following information:

(A) The name, address, and telephone number of the lobbyist;

(B) The calendar year for which the lobbyist is registering;

(C) The types of public servants being lobbied;

(D) The name, address, and telephone number of the lobbyist's client or employer;

(E) A description of the nature of the lobbyist's client or employer; and

(F) Certification by the lobbyist that the information contained on the lobbyist registration form is true and correct.

(2) (A) Except as provided in subdivision (a)(2)(B) of this section, if there is a change of information during the registration period, a lobbyist shall file an amended registration form within ten (10) days of the change.

(B) A lobbyist registered to lobby members of the General Assembly shall file an amended registration form within three (3) business days of a change of information that occurs during a regular or extraordinary session of the General Assembly.

(3) A lobbyist shall not be required to register if he or she engages in no lobbying other than the following activities:

(A) The publishing or broadcasting, by news media executives or their employees or agents, in the ordinary course of business, of news items, editorials, or other comments or paid advertisements which directly or indirectly urge legislative action or administrative action;

(B) Engaging in lobbying exclusively on behalf of an Arkansas church which qualifies as a tax exempt organization under § 501(c)(3) of the Internal Revenue Code when lobbying solely for the purpose of protecting the rights of members or adherents to practice the religious doctrines of the church;

(C) (i) Action in a person's official capacity as a public servant.

(ii) However, a public servant shall be required to register as a lobbyist if he or she:

(a) Receives income from a nongovernmental person in excess of four hundred dollars ($400) in a quarter for lobbying; or

(b) Expends or is reimbursed in excess of four hundred dollars ($400), regardless of the source, in a quarter for lobbying, excluding the cost of informational material and personal travel, lodging, meals, and dues;

(D) Drafting legislation;

(E) Appearing in:

(i) A judicial proceeding;

(ii) A proceeding or hearing if the appearance is a matter of public record; or

(iii) Any hearing or appeal proceeding conducted pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(F) Assisting an executive agency, at the written request of the agency, in drafting administrative regulations or in publicizing or assisting in the implementation of final administrative actions;

(G) Testifying as an individual at a public hearing in support of or in opposition to legislation or administrative action, testifying on behalf of a corporation, partnership, association, or other organization with which the person is regularly associated as an employee, officer, member, or partner, or testifying at the request of a legislative committee; or

(H) Actions by contractors or employees of contractors while engaged in selling to a governmental body by demonstrating or describing commodities or services or inquiring as to specifications or terms and conditions of a particular purchase unless such contractor or its employees expend in excess of four hundred dollars ($400) in a calendar quarter for food, lodging, travel, or gifts to benefit public servants who purchase commodities or services on behalf of a governmental body.

(4) A person whose only act of lobbying is to compensate or reimburse a registered lobbyist in the person's behalf shall not be required to register as a lobbyist.

(b) Upon the termination of a registered lobbyist's employment or designation as a lobbyist, the termination shall be conveyed by the registered lobbyist in writing to the public official with whom the lobbyist is registered. The written notice of termination shall:

(1) State the registered lobbyist's name;

(2) State the date the registered lobbyist's employment is terminated or his or her designation as a lobbyist terminated; and

(3) Report any activity to be reported during the period in which the registration was in effect that has not already been reported.

(c) Each registered lobbyist whose employment or designation as a lobbyist has not terminated shall reregister by January 15 of each year.



§ 21-8-602 - Other filings required.

(a) A lobbyist who lobbies public servants of state government shall register and make other filings with the Secretary of State.

(b) A lobbyist who lobbies public servants of municipal government shall register and make other filings with the city clerk or recorder of the municipality, as the case may be.

(c) A lobbyist who lobbies public servants of county government or any government body not otherwise covered by this section shall register and make other filings with the county clerk of the county.

(d) A lobbyist who lobbies public servants of a governmental body covering a district which includes all or part of more than one (1) county shall file with the Secretary of State and the county clerk of his or her principal place of business or residence within the state.

(e) A lobbyist who would be required to register and file with more than one (1) public official under this section may, in lieu of registering with each public official, register and make other filings with the Secretary of State and the county clerk of his or her principal place of business or residence within the state.



§ 21-8-603 - Activity reports -- Inspection.

(a) (1) Within fifteen (15) days after the end of each calendar quarter, each registered lobbyist shall file a complete and detailed statement, signed and sworn to, concerning his or her lobbying activities during the previous calendar quarter.

(2) (A) A registered lobbyist who lobbies members of the General Assembly shall file a monthly lobbyist activity report, signed and sworn to, for any month in which the General Assembly is in session. A quarterly report is not required if the registered lobbyist has filed monthly lobbyist activity reports for each month of the calendar quarter.

(B) The monthly lobbyist activity report shall be filed within ten (10) days after the end of each month.

(b) (1) Lobbyist activity reports shall be open to public inspection.

(2) Beginning January 1, 2010, all lobbyist activity reports that are required to be filed with the Secretary of State shall be filed in electronic form through the Internet.

(c) The Secretary of State shall provide a form to be filed simultaneously with the lobbyist activity report that:

(1) Is signed by a registered lobbyist under penalty of perjury under § 5-53-102; and

(2) Certifies that the lobbyist activity report is accurate.



§ 21-8-604 - Activity reports -- Required contents.

(a) The lobbyist activity reports shall be signed and sworn to by the registered lobbyist.

(b) The reports shall contain:

(1) (A) The total of all expenditures made or incurred by the registered lobbyist or on behalf of the registered lobbyist by his or her employer or any officer, employee, or agent during the preceding period.

(B) These totals shall be itemized according to financial category and employers and clients, including food and refreshments, entertainment, living accommodations, advertising, printing, postage, travel, telephone, and other expenses or services.

(C) Registered lobbyists shall not be required to report office expenses other than office expenses specifically required to be reported under this section.

(D) Registered lobbyists are not required to report unreimbursed personal living and travel expenses not incurred directly for lobbying;

(2) (A) An itemized listing of each:

(i) Gift given to a public servant or on behalf of the public servant;

(ii) Payment for food, lodging, or travel in excess of forty dollars ($40.00) on behalf of a public servant; and

(iii) Any other item paid or given to a public servant or on behalf of the public servant, except for campaign contributions, having a value in excess of forty dollars ($40.00) unless consideration of equal or greater value has been given therefor. If the person receiving or to be benefiting by the item is a public employee, the person's governmental body shall be identified.

(B) Each item shall be identified by date, amount paid or value, and the name of the individual receiving or to be benefited by the item, and a description of the item.

(C) In the case of special events, including parties, dinners, athletic events, entertainment, and other functions, expenses need not be allocated by individuals. The information reported for a special event shall include:

(i) The date of the event;

(ii) The name of the event;

(iii) The location of the event;

(iv) The name of the governmental body or group of public servants invited;

(v) The exact amount paid by the lobbyist toward the total expenditure; and

(vi) The name of the lobbyist's employer or client making the expenditure and the names of all other lobbyists sharing in the cost of the payment;

(3) A detailed statement of any money loaned or promised or line of credit established to a public servant or to anyone on behalf of the public servant in excess of twenty-five dollars ($25.00) per individual. Money loaned or a line of credit established that is issued in the ordinary course of business by a financial institution or a person who regularly and customarily extends credit shall not be required to be disclosed; and

(4) A statement detailing the direct business association or partnership with any public servant before whom the lobbyist may engage in lobbying.

(c) Whenever the name of a public servant will appear in an activity report of a lobbyist, the lobbyist shall notify the public servant and provide him or her the information being reported. The lobbyist shall mail or deliver the notification to the public servant not later than seven (7) working days prior to the date for filing the activity report.



§ 21-8-605 - Records.

A registered lobbyist shall maintain and preserve all accounts, bills, receipts, and any other documents necessary to substantiate the financial reports required by subchapters 4 and 6-8 of this chapter for a period of at least four (4) years from the date of the filing of the statement or report.



§ 21-8-606 - Duties of public officials.

The Secretary of State, each county clerk, and each city clerk or recorder shall:

(1) Provide forms approved by the Arkansas Ethics Commission for registration and for statements required by this subchapter and §§ 21-8-401 et seq., 21-8-701 et seq., and 21-8-801 et seq. to all persons required to file; and

(2) Make all statements and reports filed available for public inspection and copying at a reasonable cost during regular office hours.



§ 21-8-607 - Prohibited acts.

(a) No person shall purposely employ any lobbyist who is required to register as a registered lobbyist but is not registered pursuant to this chapter.

(b) No person engaging in lobbying shall:

(1) Influence or attempt to influence, by coercion, bribery, or threat of economic sanction, any public servant in the discharge of the duties of his or her office;

(2) Purposely provide false information to any public servant as to any material fact pertaining to any legislative or administrative action;

(3) Purposely omit, conceal, or falsify in any manner information required by the registration and lobbyist activity reports;

(4) Contract to receive or accept compensation that is dependent in any manner upon:

(A) The success or failure of a legislative or administrative action; or

(B) The outcome of any executive, legislative, or administrative action relating to the solicitation or securing of a procurement contract; or

(5) (A) Provide payment for food or beverages at any location or event at which the lobbyist is not present physically.

(B) Subdivision (b)(5)(A) of this section shall not apply to a special event under § 21-8-402(20).

(c) (1) A person convicted of violating subsection (a) or subsection (b) of this section is:

(A) Prohibited from acting as a registered lobbyist for a period of three (3) years from the date of the conviction; and

(B) Subject to a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).

(2) Any person violating the three-year ban shall be deemed guilty of an additional violation of this subchapter.

(d) Any person who acts as a lobbyist as defined by § 21-8-402(11) but purposely fails to register within five (5) days of beginning lobbying activities as required by § 21-8-601 is subject to a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000).

(e) (1) On a lobbyist registration form, a person acting as a lobbyist shall not:

(A) Purposely provide false information; or

(B) Purposely omit information.

(2) A person who violates subdivision (e)(1) of this section shall:

(A) Not be considered a registered lobbyist; and

(B) Be subject to a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000).

(f) A person convicted of three (3) or more violations of a provision of this subchapter shall be permanently prohibited from acting as a registered lobbyist in this state.

(g) An expunged record shall not serve as the basis for disqualification under this section.






Subchapter 7 - -- Disclosure by State and Local Officials -- Statement of Financial Interest

§ 21-8-701 - Persons required to file -- Exceptions -- Contents.

(a) The following persons shall file a written statement of financial interest:

(1) A public official, as defined in § 21-8-402(17);

(2) A candidate for elective office;

(3) A district judge or city attorney, whether elected or appointed;

(4) Any agency head, department director, or division director of state government or a chief of staff or chief deputy of a constitutional officer, the Senate, or the House of Representatives;

(5) (A) Any public appointee to any state board or commission that is authorized or charged by law with the exercise of regulatory authority or is authorized to receive or disburse state or federal funds.

(B) A public appointee to a state board or commission that is not charged by law with the exercise of regulatory authority and that receives or disburses state or federal funds only in the form of mileage reimbursement for members attending meetings of the board or commission shall not be required to file a written statement of financial interest;

(6) All persons who are elected members of a school board or who are candidates for a position on a school board;

(7) All public and charter school superintendents;

(8) Executive directors of education service cooperatives; and

(9) Any person appointed to one (1) of the following types of regional, municipal, or county boards or commissions:

(A) A planning board or commission;

(B) An airport board or commission;

(C) A water or sewer board or commission;

(D) A utility board or commission; or

(E) A civil service commission.

(b) A member of a levee district or a levee and drainage district or any candidate therefor shall not be required to file a written statement of financial interest under this section.

(c) (1) (A) The statement of financial interest for the previous calendar year shall be filed by January 31 of each year, except that a candidate for elective office shall file the statement of financial interest for the previous calendar year on the first Monday following the close of the period to file as a candidate for the elective office, and persons identified in subdivisions (a)(4) and (5) of this section shall file the statement of financial interest within thirty (30) days after appointment or employment.

(B) If a person is included in any category listed in subsection (a) of this section for any part of a calendar year, then such person shall file a statement of financial interest covering that period of time regardless of whether the person has left his or her office or position as of the date that statement of financial interest is due.

(2) Any incumbent officeholder who filed the statement of financial interest by January 31 of the year in which the election is held shall not be required to file an additional statement upon becoming a candidate for reelection or election to another office at any election held during the year.

(d) The statement of financial interest shall include the following:

(1) The name of the public servant or candidate and his or her spouse and all names under which they do business;

(2) The reasons for filing the statement of financial interest;

(3) (A) Identification of each employer and of each other source of gross income amounting to more than one thousand dollars ($1,000) annually received by the person or his or her spouse in their own names, or by any other person for the use or benefit of the public servant or candidate or his or her spouse, and a brief description of the nature of the services for which the compensation was received, except that this subdivision (d)(3) shall not be construed to require the disclosure of individual items of income that constitute a portion of the gross income of the business or profession from which the public servant or candidate or his or her spouse derives income; and

(B) In addition thereto, identification of each source of gross income as described above of more than twelve thousand five hundred dollars ($12,500), except that this shall not be construed to require the disclosure of individual items of income that constitute a portion of the gross income of the business or profession from which the public servant or candidate or his or her spouse derives income;

(4) (A) The name and address of every business in which the public servant or candidate and his or her spouse, or any other person for the use or benefit of the public servant or candidate or his or her spouse, have an investment or holdings of over one thousand dollars ($1,000) at fair market value as of the last day of the previous calendar year; and

(B) In addition thereto, identification of each source as described above that has a fair market value of over twelve thousand five hundred dollars ($12,500) as of the last day of the previous calendar year;

(5) Every office or directorship held by the public servant or candidate or his or her spouse in any business, corporation, firm, or enterprise subject to jurisdiction of a regulatory agency of this state or of any of its political subdivisions;

(6) (A) The name and address of each creditor to whom the value of five thousand dollars ($5,000) or more was personally owed or personally obligated and is still outstanding by the public servant or candidate.

(B) (i) Loans made in the ordinary course of business by either a financial institution or a person who regularly and customarily extends credit shall not be required to be disclosed.

(ii) Debts owed to the members of the public servant's or candidate's family need not be included;

(7) (A) The name and address of each guarantor or co-maker, other than a member of the public servant's or candidate's family, who has guaranteed a debt of the public servant or candidate that is still outstanding.

(B) (i) This requirement shall be applicable only to debt guaranties for debts assumed or arising after January 1, 1989.

(ii) Guaranteed debts existing prior to January 1, 1989, which are extended or refinanced shall become subject to disclosure in the annual financing statement due to be filed after the conclusion of the year in which such extension or refinancing occurred;

(8) The source, date, description, and a reasonable estimate of the fair market value of each gift of more than one hundred dollars ($100) received by the public servant or candidate or his or her spouse or more than two hundred fifty dollars ($250) received by his or her dependent children;

(9) Each monetary or other award of more than one hundred dollars ($100) received by the public servant or candidate in his or her capacity as an employee of a public school district, the Arkansas School for the Blind, the Arkansas School for the Deaf, the Arkansas School for Mathematics, Sciences, and the Arts, a university, a college, a technical college, a technical institute, a comprehensive life-long learning center, or a community college in recognition of his or her contribution to education;

(10) Each nongovernmental source of payment of the public servant's expenses for food, lodging, or travel that bears a relationship to the public servant's office when the public servant is appearing in his or her official capacity when the expenses incurred exceed one hundred fifty dollars ($150). The public servant shall identify the name and business address of the person or organization paying the public servant's expenses and the date, nature, and amount of that expenditure if not compensated by the entity for which the public servant serves;

(11) Any public servant who is employed by any business that is under direct regulation or subject to direct control by the governmental body which he or she serves shall set out this employment and the fact that the business is regulated by or subject to control of the governmental body on the statement of financial interest; and

(12) If a public servant or any business in which he or she or his or her spouse is an officer, director, stockholder owning more than ten percent (10%) of the stock of the company, and the owner, trustee, or partner shall sell any goods or services having a total annual value in excess of one thousand dollars ($1,000) to the governmental body in which the public servant serves or is employed, then the public servant shall set out in detail the goods or services sold, the governmental body to which they were sold, and the compensation paid for each category of goods or services sold.

(e) All statements of financial interest required to be filed with the Secretary of State on or after January 1, 2010, shall be made publicly accessible at no charge by the Secretary of State in electronic form through the Internet.



§ 21-8-702 - Forms.

Forms used by persons in filing statements as required in this subchapter shall provide for the signature of the person, under penalty of false swearing, with respect to the truth and accuracy of the statements made on the form.



§ 21-8-703 - Place and manner of filing.

(a) The statement of financial interest shall be filed as follows:

(1) State or district public servants and candidates for state or district public office required to file shall file with the Secretary of State;

(2) County, township, or school district public servants and candidates for county, township, or school district public office required to file shall file with the county clerks;

(3) Municipal public servants and candidates for municipal office required to file shall file with the city clerk or recorder, as the case may be;

(4) All district judges or city attorneys, whether elected or appointed, shall file with the city clerk of the municipality within which they serve; and

(5) Members of regional boards or commissions shall file with the county clerk of the county in which they reside.

(b) Any report required by this subchapter shall be deemed timely filed if it is:

(1) Hand delivered to the appropriate public official on or before the date due;

(2) Mailed to the appropriate public official, properly addressed, postage prepaid, bearing a postmark indicating that it was received by the post office or common carrier on or before the date due;

(3) Received via facsimile by the appropriate public official on or before the date due, provided the original is received by the appropriate public official within ten (10) days of the transmission; or

(4) Received by the appropriate public official in a readable electronic format which is acceptable to such public official and approved by the Arkansas Ethics Commission.



§ 21-8-704 - Filing by persons called to active duty -- Exceptions.

If a person who is required to file a statement of financial interest under this subchapter is called to active duty in the armed forces of the United States:

(1) The person shall be allowed an additional one hundred eighty (180) days to file the statement of financial interest required by this subchapter; and

(2) The statement of financial interest may be completed by the spouse of the person. If the statement of financial interest is completed by the spouse of the person, the spouse's signature shall be sufficient for the requirement of § 21-8-702.






Subchapter 8 - -- Disclosure by State and Local Officials -- Conflict of Interest

§ 21-8-801 - Prohibited acts generally.

(a) No public servant shall:

(1) Receive a gift or compensation as defined in § 21-8-401 et seq., other than income and benefits from the governmental body to which he or she is duly entitled, for the performance of the duties and responsibilities of his or her office or position; or

(2) Purposely use or disclose to any other person or entity confidential government information acquired by him or her in the course of and by reason of the public servant's official duties, to secure anything of material value or benefit for himself or herself or his or her family.

(b) (1) No person shall confer a gift or compensation as defined in § 21-8-401 et seq. to any public servant, the receipt of which is prohibited by subdivision (a)(1) of this section.

(2) (A) The first violation of this subsection by any person other than a registered lobbyist shall result in a written warning.

(B) Upon a second violation and subsequent violations by persons other than registered lobbyists and upon a first violation by registered lobbyists, the penalties provided for in § 7-6-218 shall apply.



§ 21-8-802 - Prohibited appearances -- Exceptions.

(a) No legislator shall appear for compensation on behalf of another person, firm, corporation, or entity before any entity of:

(1) State government, if the legislator is a member of the General Assembly;

(2) The legislator's county government, if the legislator is a member of a quorum court; or

(3) The legislator's municipal government, if the legislator is a member of a city council or board of directors of a municipality.

(b) This section shall not:

(1) Apply to any judicial proceeding or to any hearing or proceeding which is adversarial in nature or character;

(2) Apply to any hearing or proceeding on which a record is made by the entity of state government, county government, or municipal government;

(3) Apply to an appearance which is a matter of public record;

(4) Apply to ministerial actions; or

(5) Preclude a legislator from acting on behalf of a constituent to determine the status of a matter without accepting compensation.

(c) An appearance which is a matter of public record as provided in subdivision (b)(3) of this section may be made by:

(1) (A) Filing a written statement within twenty-four (24) hours with the agency head of the entity of state government, county government, or municipal government before which an appearance is sought.

(B) In the event that a written statement cannot be provided to the agency head prior to the meeting, telephonic notice must be given the agency head or his office; or

(2) Filing a quarterly statement with the agency head of the entity of state government before which an appearance is sought.

(d) (1) A statement filed under subsection (c) of this section shall identify the client on behalf of whom the appearance is made and contain a general statement of the action sought from the governmental body.

(2) (A) The statements shall be retained by the agency head and shall be a matter of public record.

(B) If the agency head determines that the release of the client's name would be an unwarranted invasion of individual privacy or would give advantage to competitors for bidding, the agency head may withhold the name until appropriate.

(e) No member of the General Assembly shall receive any income or compensation as defined in § 21-8-401 et seq., other than income and benefits from the governmental body to which he or she is duly entitled, for lobbying other members of the General Assembly by communicating directly or soliciting others to communicate with any other member with the purpose of influencing legislative action by the General Assembly.



§ 21-8-803 - Reporting of potential conflicts.

(a) A legislator who is required to take an action in the discharge of his or her official duties that may affect his or her financial interest or cause financial benefit or detriment to him, or a business in which he or she is an officer, director, stockholder owning more than ten percent (10%) of the stock of the company, owner, trustee, partner, or employee, which is distinguishable from the effects of the action on the public generally or a broad segment of the public, shall:

(1) Prepare a written statement describing the matter requiring action and stating the potential conflict; and

(2) (A) Deliver a copy of the statement to the appropriate official to be filed with the statement of financial interest.

(B) The copy of the statement may be delivered in person by the public official, by mail, or by a person authorized by the public official to deliver the copy.

(b) The obligation to report a potential conflict of interest under this section arises as soon as the legislator is aware of the conflict.

(c) If the statement of financial interest filed by the legislator makes the conflict readily apparent, then no report need be filed.



§ 21-8-804 - Gifts to governmental entities.

(a) (1) The Governor, Lieutenant Governor, Secretary of State, Treasurer of State, Auditor of State, Commissioner of State Lands, and Attorney General, in their official capacity, may accept gifts, grants, and donations of money or property on behalf of the state for any lawful public purpose.

(2) The President Pro Tempore of the Senate, in his or her official capacity, may accept gifts, grants, and donations of money or property on behalf of the Senate for any lawful public purpose.

(3) The Speaker of the House, in his or her official capacity, may accept gifts, grants, and donations of money or property on behalf of the House of Representatives for any lawful public purpose.

(4) The Chief Justice of the Supreme Court, in his or her official capacity, may accept gifts, grants, and donations of money or property on behalf of the Supreme Court for any lawful public purpose.

(b) (1) Except as provided in subdivision (b)(2) of this section, the items received shall:

(A) Not be of such a personal nature that their use is limited to a specific person or persons;

(B) Be available to be enjoyed by the public at large; and

(C) Become property of the governmental entity to which they were donated.

(2) The designated officials may accept donations of money for the purpose of hosting the:

(A) Official swearing-in and inaugural events of the constitutional officers, Senate, House of Representatives, and Supreme Court justices;

(B) Official recognition event for the President Pro Tempore of the Senate; and

(C) Official recognition event for the Speaker of the House.

(c) The public official accepting the gift, grant, or donation of money on behalf of the appropriate entity shall disclose to the Arkansas Ethics Commission on a quarterly basis:

(1) The gift, grant, or donation of money received;

(2) The person donating the gift, grant, or donation of money; and

(3) The estimated value of the gift, grant, or donation of money.






Subchapter 9 - -- Disclosure by Legislators -- Sales to the State

§ 21-8-901 - Disclosure required.

In addition to the required filings under § 21-8-701, a member or a member-elect of the General Assembly shall report any goods or services sold during the previous calendar year having a total annual value in excess of one thousand dollars ($1,000) to an office, department, commission, council, board, bureau, committee, legislative body, agency, or other establishment of the State of Arkansas by the member, his or her spouse, or by any business in which such person or his or her spouse is an officer, director, or stockholder owning more than ten percent (10%) of the stock.



§ 21-8-902 - Place of filing -- Form.

(a) The disclosure required by § 21-8-901 shall be filed with the Secretary of State at the same time as the filing of the statement of financial interest required under § 21-8-701 et seq.

(b) The disclosure shall be on a form requiring the signature of the member, under penalty of perjury, with respect to the truth and accuracy of the statements made on the form.



§ 21-8-903 - Penalty.

Any person who purposely violates the provisions of this subchapter shall be deemed guilty of a Class A misdemeanor.






Subchapter 10 - -- State Boards, Commissions, and Entities Receiving State Funds

§ 21-8-1001 - Conflicts of interest.

(a) (1) No member of a state board or commission or board member of an entity receiving state funds shall participate in, vote on, influence, or attempt to influence an official decision if the member has a pecuniary interest in the matter under consideration by the board, commission, or entity.

(2) A member of a state board or commission or board member of an entity receiving state funds may participate in, vote on, influence, or attempt to influence an official decision if the only pecuniary interest that may accrue to the member is incidental to his or her position or accrues to him or her as a member of a profession, occupation, or large class to no greater extent than the pecuniary interest could reasonably be foreseen to accrue to all other members of the profession, occupation, or large class.

(b) No member of a state board or commission or board member of an entity receiving state funds shall participate in any discussion or vote on a rule or regulation that exclusively benefits the member.



§ 21-8-1002 - Use of position for privileges or exemptions.

No member of a state board or commission or board member of an entity receiving state funds shall use or attempt to use his or her official position to secure unwarranted privileges or exemptions for himself or herself or others.



§ 21-8-1003 - Confidential information.

No member of a state board or commission or board member of an entity receiving state funds shall disclose confidential information acquired by him or her in the course of the member's official duties or use such information to further his or her personal interests.



§ 21-8-1004 - Penalties -- Investigation by Arkansas Ethics Commission.

(a) In addition to any penalty contained in any other provision of law, any member of a state board or commission or board member of an entity receiving state funds who knowingly and intentionally violates any of the provisions of this subchapter may be removed from office by the appointing authority.

(b) The Arkansas Ethics Commission may investigate complaints alleging a violation of this subchapter and may make recommendations to the appointing authority.



§ 21-8-1005 - Subchapter supplemental to other laws.

This subchapter shall be supplemental to all other laws concerning ethics or conflicts of interest.









Chapter 9 - Liability of State and Local Governments

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Liability of State

§ 21-9-201 - Definition.

For the purpose of this subchapter, elected state officials and members of commissions, boards, or other governing bodies of agencies are officers of the State of Arkansas.



§ 21-9-202 - Jurisdiction of Arkansas State Claims Commission.

(a) The Arkansas State Claims Commission shall have jurisdiction over all claims for indemnification based on a judgment or negotiated settlement in conformity with § 21-9-203.

(b) Proceedings for the recovery of claims and the payment of claims shall be governed by the law governing proceedings before the commission and payment of claims allowed by the commission.



§ 21-9-203 - Authority to pay damages -- Conflict of interest.

(a) The State of Arkansas shall pay actual, but not punitive, damages adjudged by a state or federal court, or entered by such a court as a result of a compromise settlement approved and recommended by the Attorney General, against officers or employees of the State of Arkansas, or against the estate of such an officer or employee, based on an act or omission by the officer or employee while acting without malice and in good faith within the course and scope of his or her employment and in the performance of his or her official duties.

(b) (1) (A) When it has been determined by the Attorney General's office that a conflict of interest for the civil litigation division or any division of the Attorney General's office exists and that therefore the Attorney General's office must decline representation of the officer or employee, the state agency for which the officer or employee is employed is authorized to enter into a contract to hire special counsel to represent the officer or employee under the same conditions that are set out under the provisions of this subchapter and § 21-9-304.

(B) The agency will be responsible for the payment of the contract with funds from its maintenance and general operation accounts.

(2) When situations arise in which the Attorney General feels that a conflict of interest exists and therefore must decline representation of the officer or employee, the Attorney General shall prepare a report that he or she shall submit to the House Interim Committee on Judiciary and Senate Interim Committee on Judiciary, in which he or she shall recite the reasons for the conflict of interest and the reasons his or her office declined representation.

(c) Upon the recommendation of the Attorney General, the State of Arkansas shall have authority to pay damages based on an act or omission by an officer or employee of the State of Arkansas while acting without malice and in good faith within the course and scope of his or her employment and in the performance of his or her official duties, where the amount of damages is determined by negotiated settlement before or after an action has been commenced.



§ 21-9-204 - Effect of employee insurance.

Damages payable under this subchapter shall be reduced to the extent that the officer or employee has been indemnified or is entitled to indemnification under any contract of insurance.



§ 21-9-205 - Procedure for making claims.

(a) A party desiring to make a claim for indemnification under this subchapter shall notify the Attorney General of the filing of a complaint in any court or the making of any other form of demand for damages promptly after it is filed or made and permit the Attorney General to participate in all trial or settlement negotiations or proceedings regarding the complaint or demand.

(b) Compliance with all requirements of this section shall be prerequisite to payment of any claim under this subchapter.

(c) Nothing in this section shall be construed to deny any party desiring to make a claim under this subchapter from employing legal counsel of his or her choosing to defend any lawsuit or other demand for damages.






Subchapter 3 - -- Liability of Political Subdivisions

§ 21-9-301 - Tort liability -- Immunity declared.

(a) It is declared to be the public policy of the State of Arkansas that all counties, municipal corporations, school districts, public charter schools, special improvement districts, and all other political subdivisions of the state and any of their boards, commissions, agencies, authorities, or other governing bodies shall be immune from liability and from suit for damages except to the extent that they may be covered by liability insurance.

(b) No tort action shall lie against any such political subdivision because of the acts of its agents and employees.



§ 21-9-302 - Tort liability -- Settlement of claims.

Each county, municipal corporation, school district, special improvement district, or any other political subdivision of the state is authorized to provide for hearing and settling tort claims against it.



§ 21-9-303 - Motor vehicle liability insurance required -- Minimum amounts.

(a) All political subdivisions shall carry liability insurance on their motor vehicles or shall become self-insurers, individually or collectively, for their vehicles, or both, in the minimum amounts prescribed in the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq.

(b) The combined maximum liability of local government employees, volunteers, and the local government employer in any action involving the use of a motor vehicle within the scope of their employment shall be the minimum amounts prescribed in the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., unless the political subdivision has purchased insurance coverage or participates in a self-insurance pool providing for an amount of coverage in excess of the minimum amounts prescribed in the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., in which event the maximum liability of the insurer or pool shall be the limits of the coverage provided for in the policy or agreement.

(c) (1) Any person who suffers injury or damage to person or property caused by a motor vehicle operated by an employee, agent, or volunteer of a local government covered by this section shall have a direct cause of action against the insurer if insured, or the governmental entity if uninsured, or the trustee or chief administrative officer of any self-insured or self-insurance pool.

(2) Any judgment against a trustee or administrator of a self-insurance pool shall be paid from pool assets up to the maximum limit of liability as provided in this section.



§ 21-9-304 - Indemnification by state for certain actions.

(a) When any city of the first class, city of the second class, incorporated town, county, and its employees are called upon to assist the state and its employees and, as a result, are sued for their actions performed under the supervision of a state official or employee, the Attorney General shall defend the city of the first class, city of the second class, incorporated town, county, and its employees.

(b) Should a judgment be rendered against the city of the first class, city of the second class, incorporated town, county, or its employees, the state shall pay actual, but not punitive, damages adjudged by a state or federal court, or entered by the court as a result of a compromise settlement approved and recommended by the Attorney General, based on an act or omission by the officer or employee while acting without malice and in good faith within the course and scope of his or her employment and in performance of his or her official duties.

(c) (1) When cities of the first class, cities of the second class, incorporated towns, counties, and their employees are covered by any contract of insurance providing for legal defense, the cities of the first class, cities of the second class, incorporated towns, counties, their employees, and their insurers are not entitled to legal defense by the Attorney General.

(2) Any judgment rendered against the cities of the first class, cities of the second class, incorporated towns, counties, their employees, or their insurers shall be paid by the state only to the extent that the judgment amount exceeds the limits of liability established in the contract of insurance.









Chapter 10 - Uniform Facsimile Signatures of Public Officials Act

§ 21-10-101 - Definitions.

As used in this chapter:

(a) "Public security" means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by this state or by any of its departments, agencies, or other instrumentalities, or by any of its political subdivisions;

(b) "Instrument of payment" means a check, draft, warrant, or order for the payment, delivery, or transfer of funds;

(c) "Authorized officer" means any official of this state or any of its departments, agencies, or other instrumentalities, or any of its political subdivisions whose signature to a public security or instrument of payment is required or permitted;

(d) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.



§ 21-10-102 - Use of facsimile signature authorized -- Filing required.

Any authorized officer may, after filing with the Secretary of State his manual signature certified by him under oath, execute or cause to be executed with a facsimile signature in lieu of his manual signature:

(a) Any public security; and

(b) Any instrument of payment.

Upon compliance with this chapter by the authorized officer, his facsimile signature has the same legal effect as his manual signature and shall be deemed to comply with any statute requiring a manual signature.



§ 21-10-103 - Use of facsimile seal.

When the seal of this state or any of its departments, agencies, or other instrumentalities, or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.



§ 21-10-105 - Construction.

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of states which enact it.



§ 21-10-106 - Title.

This chapter may be cited as the "Uniform Facsimile Signature of Public Officials Act."



§ 21-10-107 - Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 21-10-108 - Inconsistent acts repealed.

All acts and parts of acts are repealed insofar as inconsistent herewith.






Chapter 11 - Employee Suggestion System

§ 21-11-101 - Definition -- Exceptions.

As used in this chapter, "employee" shall mean all full-time state employees of all departments, agencies, boards, commissions, or other agencies of the state supported by appropriation of state or federal funds except the following excluded employees:

(1) The elected constitutional officers of this state, including employees of the office of the Governor;

(2) The General Assembly and its employees, including employees of the Bureau of Legislative Research of the Legislative Council and the Division of Legislative Audit;

(3) Members of the Supreme Court, circuit courts, and prosecuting attorneys;

(4) Members of the Governor's cabinet, agency directors, or other persons appointed by the Governor as head of a board or commission;

(5) Employees occupying a teaching or athletic coaching position at a state-supported institution of higher learning; and

(6) Those other employees designated as excluded from the provisions of this chapter by the rules and regulations established by the Personnel Director.



§ 21-11-102 - Penalty.

Any cabinet member or head of a department, agency, board, commission, or other agency of state government who fails to comply with or implement a money-saving suggestions program as outlined in this chapter shall be deemed to be derelict in his or her duties and subject to dismissal.



§ 21-11-103 - Employee Suggestion System established.

There is established a program to be known as the Employee Suggestion System to encourage the development of ideas for improving the economy and efficiency of state government, to grant awards for ideas of proper merit, and to implement them in the governmental process.



§ 21-11-104 - Rules and regulations -- Procedure for submission of suggestions.

(a) The Director of the Department of Finance and Administration, or his or her designee, is directed to develop and adopt rules and regulations in accordance with this chapter for the administration of the Employee Suggestion System.

(b) (1) The rules shall provide for the direct submission of all suggestions to the Office of Personnel Management's Employee Suggestion System for determination of eligibility under the rules and regulations as authorized in this section.

(2) Eligible suggestions will be forwarded to the department director, or to the department director's designated representative, for evaluation of proper merit.

(3) The names of individuals who make suggestions shall be kept confidential unless such person is granted an award under this chapter.



§ 21-11-105 - Suggestion Award Board.

(a) (1) There is created the Suggestion Award Board.

(2) The membership of the board shall consist of the Director of the Department of Finance and Administration, the Personnel Director, who shall serve as chair, and the cochairs of the Legislative Council.

(b) The decisions of the board regarding suggestions, awards, and appeals shall be final and binding to all parties concerned.

(c) (1) The board will review suggestions after the suggestor has filed a formal appeal.

(2) If, in the opinion of the board, further evaluation is needed, the board may request the agency to reevaluate the suggestion.



§ 21-11-106 - Reports by Personnel Director.

(a) The Personnel Director shall prepare and annually transmit a report detailing the operations of the Employee Suggestion System, including an accounting of all awards granted and any other information deemed appropriate by the director and the Governor.

(b) (1) The director shall submit monthly to the Suggestion Award Board a list of all suggestions which have been at agencies for evaluation for a period exceeding thirty (30) days.

(2) The list shall show the suggestion number, the agency doing the evaluation, and the date the suggestion was sent to the agency for evaluation.



§ 21-11-107 - Awards for suggestions.

(a) (1) (A) Any monetary award granted for a suggestion which may improve the economy and efficiency of state government shall be the greater of one hundred dollars ($100) or ten percent (10%) of the amount of savings.

(B) However, the monetary award shall be limited to a maximum of five thousand dollars ($5,000) unless a larger award is recommended by resolution of the General Assembly.

(2) If an employee's suggestion appears to be one which may improve the economy and efficiency of state government but would require legislative enactment, the suggestor shall receive a monetary award as prescribed in subsection (a) of this section based on the actual net savings after the end of the first year following implementation of the suggestion.

(b) When implementation of a suggestion would not result in cost reduction or avoidance but would visibly improve the operations of a process or program or improve public relations, safety, or effectiveness of operations as indicated in § 21-11-103, recognition of the suggestor will be made by the issuance of a suitable certificate and a monetary award of one hundred dollars ($100).



§ 21-11-108 - Payment of awards.

(a) When it is determined by the Personnel Director that a monetary award is to be made under the rules of the Employee Suggestion System, he or she shall certify the amount to the Chief Fiscal Officer of the State.

(b) The Chief Fiscal Officer of the State shall cause a transfer to be made of the amount of moneys awarded from the fund from which the benefiting employee is being paid to the State Central Services Fund.

(c) Notwithstanding any other provisions of law, the Treasurer of State shall issue warrants to employees for approved suggestions in accordance with this chapter.



§ 21-11-109 - Funding.

(a) No agency, board, or commission shall receive additional appropriations or funds to carry out this chapter except the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration, which shall be allocated funds and appropriations to administer it.

(b) All monetary awards prescribed in § 21-11-107(a) shall be made from the amount of appropriated money saved by the suggestions of employees.

(c) The minimum monetary award prescribed in § 21-11-107(b) shall be made from the agency's existing appropriation for the general maintenance and operation of the agency.






Chapter 12 - Termination of Service

Subchapter 1 - -- General Provisions

§ 21-12-101 - Limitation of employment for preparers of certain grant applications.

(a) For a period of one (1) year after leaving state employment, a person whose principal function in state employment is to apply for or assist in the preparation of applications for state or federal grants shall not assist, for compensation, another person applying for a grant of state or federal funds.

(b) Any person violating this section shall be guilty of a violation and subject to a fine not exceeding five thousand dollars ($5,000).



§ 21-12-102 - Discharge of employee for falsifying employment application.

Any person who is employed by the State of Arkansas and who falsified the employment application by alleging to have earned a college degree which in fact was not earned shall be terminated from employment with the state.



§ 21-12-103 - Dismissal of employee for prohibited discrimination.

(a) Every state agency shall include in its personnel manual a statement that discrimination by any officer or employee based upon race, creed, religion, national origin, age, sex, or gender shall constitute grounds for dismissal.

(b) When it is determined by any court of law that any employee of this state is guilty of discrimination based upon race, creed, religion, national origin, age, sex, or gender, such determination shall be grounds for dismissal from employment.






Subchapter 2 - -- Impeachments

§ 21-12-201 - Definitions.

In this subchapter:

(1) "Articles of impeachment" means the written accusation of the officer, drawn up and approved by the House of Representatives. The articles shall state with reasonable certainty the misdemeanors in office for which the officer is impeached, and, if there is more than one (1), the misdemeanors shall be stated separately and distinctly; and

(2) "Impeachment" means the prosecution, by the House of Representatives before the Senate, of the Governor or other civil officer for misdemeanor in office.



§ 21-12-202 - Suspension of impeached officer.

(a) When any officer shall be impeached, he or she is declared to be suspended from exercising his or her office, after he or she shall be notified thereof, until he or she is acquitted.

(b) If the President of the Senate be impeached, notice shall be immediately given by the House of Representatives to the Senate, that another President of the Senate may be appointed.

(c) In all cases of impeachment of any officer of this state, the Governor is authorized to appoint some suitable person to perform the functions of the office from which the officer is suspended until the case of impeachment is disposed of by trial or otherwise, according to law. The person so appointed shall receive the same salary and emoluments as the officer impeached.



§ 21-12-203 - Initiation of proceedings.

(a) When articles of impeachment have been approved by the House of Representatives and impeachment ordered, a committee shall be appointed to prosecute the impeachment, whose chair, within five (5) days, shall bring the same before the Senate.

(b) The Senate shall appoint a day for hearing the impeachment.

(c) (1) The accused shall be summoned by a precept issued by the Secretary of State to appear on that day.

(2) The precept shall be served by delivering a copy of the precept and of the articles of impeachment to the accused in person, if to be found, or by leaving the copies at his or her residence with some member of his or her family over sixteen (16) years of age.

(d) (1) Upon the appearance of the accused, he or she shall have reasonable time to answer the impeachment, and when the answer shall be filed, the committee may reply thereto.

(2) When issue shall be joined on any such impeachment, the Senate shall appoint a time for the trial.

(e) If the accused shall not appear after being notified, or after appearing shall fail to answer, the Senate may proceed ex parte.



§ 21-12-204 - Attendance of witnesses.

(a) The Senate shall have power of coercing the attendance of witnesses and of compelling them to testify and of coercing the production of books and papers, by fine and imprisonment to such extent as shall be necessary.

(b) (1) The Secretary of the Senate, at the request of the chair of the committee prosecuting the impeachment, or of the accused, shall issue process for summoning witnesses and for producing books and papers.

(2) In case of disobedience of the process, the Senate shall order the clerk to issue process for arresting the witnesses and seizing the books and papers, which process may be executed by the peace officers of the counties or by officers especially appointed for that purpose by the Senate.

(c) Witnesses shall have the same compensation for travel and attendance, and the same exemption in going, remaining, and returning, as witnesses in the circuit courts.

(d) Officers executing the process and orders of the Senate shall have like fees for their services.



§ 21-12-205 - Depositions of witnesses.

(a) The President of the Senate, on the application of the accused, or any of his or her counsel, or of the chair of the committee prosecuting the impeachment, shall issue commissions to take depositions where the witness is unable to attend from sickness or other infirmity or where the witness is without the limits of the state.

(b) Depositions shall be taken in the same manner, and the same notice shall be given, as where depositions are to be taken in the circuit court.



§ 21-12-206 - Trial.

(a) Before the Senate proceeds to try the impeachment, the President of the Senate and every Senator present shall take the following oath or affirmation: "I do solemnly swear or affirm that I will faithfully and impartially try the impeachment against A. B., and give my decision according to the law and evidence."

(b) (1) The members being sworn, the Senate shall proceed to hear, try, and determine the impeachment and may adjourn the trial to any other time.

(2) The Senate shall determine questions of law arising during the trial, upon the admissibility of evidence, the competency of witnesses, and otherwise.

(3) The Senate may punish any person for contempt committed toward the Senate or for obstructing the administration of justice on the trial, in as full a manner as any court of record could do for a like contempt toward the court.

(c) In all impeachment trials, the accused shall have a right to be heard by himself or herself and his or her counsel.

(d) (1) All votes on any question whatever shall be given viva voce and entered on the journals.

(2) No judgment or sentence of conviction shall be given against any person upon any impeachment without the concurrence of two-thirds (2/3) of the Senators elected.

(3) The Senate shall determine what amount of absence of a Senator during the trial shall exclude the Senator from voting in the final decision.



§ 21-12-207 - Transcript of proceedings.

The Secretary of the Senate shall make out a transcript of the proceedings on impeachment and of the judgment of the Senate, whether of conviction or acquittal, which shall be signed by the officer presiding at the trial, attested by the Secretary of the Senate and deposited in the office of the Secretary of State.



§ 21-12-208 - Decision no bar to indictment.

The party convicted or acquitted shall, notwithstanding such acquittal or conviction, be subject to indictment, trial, judgment, and punishment for any indictable offense, according to the law of the land.



§ 21-12-209 - Allocation of costs.

(a) (1) If the accused is acquitted, he or she shall be entitled to his or her costs, to be taxed by the Secretary of the Senate and paid by the Treasurer of State.

(2) If convicted, the accused shall pay the costs, to be taxed by the Secretary of the Senate, and recovered upon a motion by the Attorney General in the Pulaski County Circuit Court, at the first term thereof, without notice, or afterward on notice.

(b) (1) If the impeachment is prosecuted on the petition of some citizen of the state, whose name is set at the foot of the articles of impeachment, the petitioner shall be liable for the costs of the accused if he or she is acquitted and also for the costs of prosecuting the impeachment, and, in that case, the state shall not be liable to pay any part of the costs.

(2) (A) If the accused is convicted, the petitioner shall be entitled to recover from the accused the costs of the impeachment, for which the accused is liable.

(B) The costs shall be taxed by the Secretary of the Senate and recovered by suit in a court of competent jurisdiction.






Subchapter 3 - -- Removal or Suspension of Local Officers

§ 21-12-301 - Suspension upon charge of shortage of funds.

(a) (1) Whenever any information or indictment shall be filed in any circuit court of this state against any county or township officer on any charge involving a shortage of funds in his or her office when the shortage has been reported by the Division of Legislative Audit, the circuit court shall immediately order that the officer be suspended from his or her office until the information or indictment is tried.

(2) The suspension shall not extend beyond the next term after the information or indictment is filed in the circuit court, unless the cause is continued on the application of the defendant.

(b) (1) Whenever any such officer is confined in a jail on a charge involving a shortage of funds in his or her office when the shortage has been reported by the division, he or she shall be suspended from office by the circuit court upon the filing of information of the imprisonment.

(2) The suspension shall last until the officer is discharged from prison by due process of law, on bail, or otherwise.



§ 21-12-302 - Removal for conviction of certain offenses.

(a) Upon conviction of any county or township officer for an offense involving incompetency, corruption, gross immorality, criminal conduct amounting to a felony, malfeasance, misfeasance, or nonfeasance in office, a part of the sentence of the circuit court having jurisdiction shall be to remove such officer from office.

(b) The clerk of the court at the close of the term shall transmit to the Governor a certified transcript of the information or indictment, with the judgment of the court thereon.

(c) The vacancy shall be filled as may be prescribed by law at the time the vacancy occurs.



§ 21-12-303 - Appointment of temporary replacement.

(a) Whenever any county or township officer is suspended from office on account of any information or indictment pending against him or her, the Governor may temporarily appoint an officer in his or her place who shall hold the office until the disability of the officer so suspended is removed, or an election to fill the vacancy occurs, in case there is a judgment of removal.

(b) Should a vacancy occur in the office of sheriff or clerk during the session of any court of record, the court may appoint some competent person to perform, temporarily, the duties of the office until the Governor makes an appointment as required by this section.



§ 21-12-304 - Public service not grounds for termination, demotion, etc.

(a) The employment of an employee of any county, city, or school district in the State of Arkansas shall not be terminated by discharge, failure to renew contract, abolition of position, demotion, or transfer upon the grounds of or because of the service of the employee as a member of the General Assembly, as an election official, as a juror, as an elected official of any office which is not otherwise prohibited by the Arkansas Constitution, or in the performance of any duty required under the laws of this state.

(b) (1) If any official of any county, city, or school district in this state violates the provisions of subsection (a) of this section, the official shall be guilty of malfeasance in office and shall forfeit his or her office or position of employment and shall be guilty of a misdemeanor.

(2) Upon conviction, he or she shall be subject to a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) and imprisonment for not less than ten (10) days nor more than thirty (30) days.






Subchapter 4 - -- Delivery of Records to Successor

§ 21-12-401 - Officer to deliver official records -- Penalty for noncompliance.

(a) (1) If any civilian or military officer having any records, books, or papers appertaining to any public office resigns, or his or her office becomes vacant, he or she shall deliver to his or her successor all records, books, and papers.

(2) When any officer dies before delivering the records, books, and papers, his or her executor or administrator shall deliver such records, books, and papers to his or her successor.

(b) If any officer, or the executor or administrator of any officer, shall fail to deliver the records, books, and papers, he or she shall forfeit any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) to be recovered by civil action, information, or indictment for the use of the county, and he or she shall pay to the person injured by the detention of records, books, and papers all damages which he or she may have sustained in consequence of the detention.



§ 21-12-402 - Private person to deliver official records -- Penalty for noncompliance.

If any private person shall have or obtain possession of any books, records, or papers appertaining to any public officer, he or she shall deliver them to the officer entitled to them, and if he or she fails so to do, he or she shall be proceeded against in all respects as is provided in this subchapter in cases of officers.



§ 21-12-403 - Issuance of warrant to seize and deliver records.

If any person whose office has become vacant, or his or her executor or administrator shall fail to deliver any record, book, or paper to the person entitled to them, any judge of the Supreme Court or circuit court, upon the affidavit of any creditable person, setting forth the facts, may issue a warrant directed to some sheriff or coroner, commanding him or her to seize all the records, books, and papers appertaining to the office, and deliver them to the proper officer, who shall be named in the warrant.



§ 21-12-404 - Notice of application for warrant.

If any person shall hold over, or refuse to deliver, records, books, or papers appertaining to an office shall first have notice of the time and place of the application for a warrant to show cause, if any, why the warrant under § 21-12-403 should not be issued.



§ 21-12-405 - Power of officer executing warrant.

The officer executing the warrant issued under § 21-12-403 may break open any doors or other places in which any records, books, or papers named in the warrant may be, or in which he or she may suspect them to be, and may arrest any person who shall resist the execution of the warrant and bring him or her before a judge or justice of the peace for obstructing the execution of process.



§ 21-12-406 - Failure to execute warrant -- Recovery.

If an officer receives a warrant issued under § 21-12-403 and fails to execute or return the warrant, the officer shall be liable to the county in a civil action for an amount between one hundred dollars ($100) and five hundred dollars ($500).



§ 21-12-407 - Remedy of person aggrieved by warrant.

(a) Any person aggrieved by a warrant issued under § 21-6-403 may apply to any judge of the Supreme Court or circuit court, who, upon the affidavit of the applicant that injustice has been done or is about to be done by such warrant, shall issue a citation to all persons interested, commanding them to appear before him or her at a time and place named in the citation, which shall be served by the sheriff or coroner.

(b) The judge issuing the citation shall have power to enforce obedience by attachment. The judge shall proceed in a summary manner, determine according to right and justice, and may issue his or her warrant for the restoration of any books, records, or papers found to have been improperly seized.






Subchapter 5 - -- Privatization of State Employee Functions

§ 21-12-501 - Intent.

It is the intent of this subchapter to require state agencies, institutions, boards, and commissions to provide notice to the Legislative Council and the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration of impending layoffs of state employees due to privatization.



§ 21-12-502 - State agencies required to report privatization of a function.

(a) (1) Any state agency, institution, board, or commission which privatizes a function previously performed by state employees shall file a report as soon as possible with the Legislative Council and the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration.

(2) The report shall include the job titles, grades, and position numbers which were eliminated by privatization.

(3) The report shall also explain how the determination was made as to which employees were terminated and give the effective date of termination.

(b) The agency, institution, board, or commission shall not fill the positions of the state employees terminated due to privatization.



§ 21-12-503 - Eliminated positions to be removed from budget.

The Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration and the Bureau of Legislative Research shall ensure that the eliminated positions are removed from the agency, institution, board, or commission budget for the next biennium.



§ 21-12-504 - State agencies required to report impending layoffs of state employees.

(a) Any state agency, board, or commission that announces a layoff of state employees shall file a report as soon as possible with the Legislative Council and the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration.

(b) The report shall include the job titles and programs involved in the impending layoff.

(c) It is the responsibility of the office and the Bureau of Legislative Research to ensure that the eliminated positions are removed from the agency's, institution's, board's, or commission's budget for the next biennium.

(d) This section does not apply to institutions of higher education.









Chapter 13 - State and Local Government Volunteers Act

§ 21-13-101 - Title.

This chapter may be cited as the "State and Local Government Volunteers Act".



§ 21-13-102 - Legislative intent.

(a) Since the spirit of volunteerism has long animated generations of citizens of this state and throughout the nation to give of their time and abilities to help others, the State of Arkansas would be wise to make use of volunteers in state and local agencies whenever possible.

(b) Effective use of volunteers in state service, however, requires that state and local agencies be provided guidelines for the development of volunteer programs and the utilization of volunteers.

(c) The General Assembly intends by this chapter to assure that the people of Arkansas may derive optimal benefit from volunteers and that the time and talents of volunteers in state and local service may be put to the best use.



§ 21-13-103 - Definitions.

As used in this chapter:

(1) "Department" means all agencies, departments, institutions, and divisions of state government and agencies under the jurisdiction or supervision of the State of Arkansas or of any political subdivision or school district in this state;

(2) "Material donor" means any person who, without financial gain, provides funds, materials, employment, or opportunities to clients of agencies, instrumentalities, political subdivisions, or school districts of the State of Arkansas;

(3) "Occasional-service volunteer" means any person who provides a one-time or occasional volunteer service;

(4) "Regular-service volunteer" means any person engaged in specific volunteer service activities on an ongoing or continuing basis; and

(5) "Volunteer" means any person who, of his or her own free will, provides goods or services without any financial gain to any agency, instrumentality, political subdivision, or school district of the State of Arkansas.



§ 21-13-104 - No legal claim created -- Exceptions.

Nothing in this chapter shall be deemed to provide a lawful claim or right of volunteers for meals, lodging, transportation, or liability insurance coverage, unless each of the respective departments has:

(1) Made provision for such benefits;

(2) Established appropriate safeguards for eligibility for the benefits; and

(3) Determined that sufficient funds are available to the department to defray the cost of the benefits.



§ 21-13-105 - Development of programs -- Use of volunteers.

(a) Every department, through its executive head, may develop volunteer programs and accept the services of volunteers, including regular-service volunteers, occasional-service volunteers, or material donors to assist in programs carried out or administered by that department.

(b) Each department that utilizes the services of volunteers may:

(1) Enlist the services of the Division of Community Service and Nonprofit Support of the Department of Human Services to assist in the development of volunteer programs;

(2) Take actions as are necessary and appropriate to develop meaningful opportunities for volunteers involved in those programs and to improve public services;

(3) Develop written rules governing recruitment, training, screening, responsibility, utilization, and supervision of volunteers;

(4) Take action as is necessary to ensure that volunteer and paid staff of the department understand their respective duties and responsibilities, their relationship to each other, and their respective roles in fulfilling the objectives of their department;

(5) Take actions as are necessary and appropriate to assure a receptive climate to attract citizen volunteers; and

(6) Provide for the recognition of volunteers who have offered exceptional service to the state, its political subdivisions, or school districts.



§ 21-13-106 - Exemption from employment laws.

(a) Volunteers recruited, trained, or accepted by any department shall, to the extent of their volunteer service, be exempted from all provisions of law relative to state employment, hours of work, return or compensation, leave time, and employee benefits.

(b) Volunteers shall, however, at all times comply with applicable work rules.



§ 21-13-107 - Meals, lodging, and transportation.

(a) (1) Every department which utilizes the services of volunteers is authorized to provide volunteers with incidental reimbursements as are consistent with allowances authorized by law for reimbursement for state or local employees.

(2) Such reimbursements include transportation costs, lodging, and subsistence, as the department deems appropriate, to assist volunteers in performing their duties, provided that sufficient funds are available.

(b) (1) (A) Departments may furnish meals without charge to regular-service volunteers, provided that the scheduled work assignments of such volunteers extend over an established meal period.

(B) Meals may be furnished without charge to occasional-service volunteers at the discretion of the department's executive head.

(2) Lodging, if available, may be provided temporarily at no charge to regular-service volunteers, at the discretion of each department.

(3) (A) (i) Transportation reimbursement may be furnished to those volunteers whose presence is determined to be necessary to the department.

(ii) Rates or amounts of such reimbursement shall not exceed the allowances provided under applicable state travel regulation for state departments or under applicable travel regulations with respect to volunteer services rendered departments of political subdivisions and school districts.

(B) Volunteers may utilize department vehicles in the performance of their duties, subject to the rules and regulations governing use of state vehicles by paid staff.



§ 21-13-108 - Liability insurance -- Sovereign immunity.

(a) Liability insurance may be provided by the department utilizing volunteer services, both to regular-service and occasional-service volunteers, to the same extent as may be provided by the department to its paid staff.

(b) Volunteers in state service shall enjoy the protection of the state's sovereign immunity to the same extent as paid staff.



§ 21-13-109 - Employment experience.

(a) Each department which utilizes the services of volunteers may recognize prior volunteer service as partial fulfillment of state employment requirements for training and experience established under applicable personnel rules and regulations.

(b) The Department of Finance and Administration and the personnel administrators of the respective departments shall make provision for the listing of volunteer service and experience on all future personnel forms and other records kept in the future, reflecting work history so that appropriate credit may be given in evaluating work history and in making position evaluations.



§ 21-13-110 - Department reports or records.

Each department shall include in its annual report, or shall maintain in its files, information which may be developed and maintained by volunteers relating to:

(1) The total number, location, and duties of all volunteers, including regular-service volunteers, occasional-service volunteers, and material donors;

(2) The total number of annual hours of service provided to the department by all volunteers, including regular-service volunteers, occasional-service volunteers, and material donors; and

(3) Reimbursements made to volunteers or material donors for expenses, transportation, or other costs incurred in connection with volunteer services, and such other records as may be required, for tax purposes, to authenticate services rendered and expenses incurred by volunteers or material donors for which reimbursement has not been made.



§ 21-13-111 - State income tax deductions.

(a) In computing net income for the purpose of the Arkansas income tax levied by § 26-51-201, there shall be allowed as deductions, in addition to all other deductions allowed by law:

(1) (A) A deduction for mileage for necessary travel in connection with voluntary service to a department, at the rate provided by law or appropriate travel regulation applicable to travel made by paid employees of a department for a volunteer who uses his or her personal motor vehicles for official travel, for which the volunteer has not received reimbursement from public funds; and

(B) A deduction for unreimbursed meals, lodging, and transportation other than mileage as noted above, or other out-of-pocket expenses incurred by the volunteer in voluntary service to a department for which he or she has not received reimbursement from public funds, but which would be reimbursable if incurred by paid employees of a department acting within the scope of their employment;

(2) (A) A deduction for mileage traveled in the use of a personal motor vehicle and for expenses incurred for meals, lodging, and transportation expenses other than mileage, and other out-of-pocket expenses incurred by a volunteer for volunteer work for a charitable organization for which reimbursement has not been received shall be allowed in the same amount and for the same purposes as now allowed under the state income tax laws applicable to business expenses.

(B) As used in subdivision (a)(2) of this section, "charitable organization" shall include, in addition to a department, any private nonprofit corporation, association, or group which is recognized by the laws of this state as performing a nonprofit charitable purpose benefiting citizens of this state.

(b) It is the purpose and intent of this section that deduction for expenses incurred by volunteers in connection with the performance of voluntary services for charitable organizations in this state and for public agencies and departments as authorized in this chapter shall be deductible in computing net income under the Arkansas individual income tax law, for the same purposes and in the same manner as now provided by the state income tax law applicable to business expenses in computing net income for state income tax purposes.






Chapter 14 - Notaries Public

Subchapter 1 - -- General Provisions

§ 21-14-101 - Appointment and commission.

(a) (1) The Secretary of State may appoint and commission an individual person as a notary public in this state.

(2) Effective January 1, 2006, a notary public may perform notarial acts in any part of the state for a term of ten (10) years, beginning on the date of commission or the date of renewal of a commission issued by the Secretary of State.

(b) Every applicant for appointment and commission as a notary public shall complete an application to be filed with the Secretary of State stating:

(1) That he or she is:

(A) Either a:

(i) Bona fide citizen of the United States; or

(ii) Permanent resident alien who shall file with his or her application a recorded Declaration of Domicile;

(B) A legal resident of Arkansas or an adjoining state and employed in the State of Arkansas;

(C) Eighteen (18) years of age or older; and

(D) Able to read and write English;

(2) The address of his or her business or residence in this state; and

(3) That during the past ten (10) years, his or her commission as a notary public has not been revoked.

(c) The application shall be sent to the Secretary of State with a fee of twenty dollars ($20.00) for the notary public commission.

(d) Every notary public shall file in the office of the recorder of deeds for the county where the notary public resides or in the case of a resident of an adjoining state, in the county in Arkansas where employed, either:

(1) A surety bond executed by a surety insurer authorized to do business in Arkansas to the state for the faithful discharge of the notary public's duties in the sum of seven thousand five hundred dollars ($7,500), to be approved by the Secretary of State; or

(2) A surety contract guaranteeing the notary public's faithful discharge of his or her duties executed to the State of Arkansas for not more than an aggregate seven thousand five hundred dollars ($7,500), issued by a general business corporation validly organized and formed under the laws of this state pertaining to domestic corporations and which:

(A) Has previously registered with the Insurance Commissioner on forms prescribed by the commissioner evidencing the corporation's purpose to issue only surety contracts for notaries public pursuant to the provisions of this section;

(B) Has previously deposited and thereafter maintains with the commissioner securities in the sum of not less than ten thousand dollars ($10,000) executed to the State of Arkansas that are issued by a nonaffiliated corporate entity and are approved by the commissioner; and

(C) Is not otherwise transacting any insurance business in this state that requires compliance with the provisions of the Arkansas Insurance Code.

(e) (1) The obligation of an issuer of a bond required by subsection (d) of this section:

(A) Shall be solely to the State of Arkansas; and

(B) Is solely for the benefit of the State of Arkansas.

(2) Under no circumstances shall the aggregate liability of the issuer exceed the amount of the bond.

(f) (1) Every notary public shall sign the following declaration in the presence of the circuit clerk for the county where the notary public resides or if a resident of another state, the circuit clerk for the county in Arkansas where employed:

Click here to view form

(2) The notary public shall send an executed and signed original of the declaration to the Secretary of State.

(g) Effective January 1, 2006, the Secretary of State shall issue a commission number to each new notary public and to each notary public who renews his or her commission.



§ 21-14-102 - Change of residence.

(a) (1) Upon receiving notification of a change of residency, the Secretary of State shall transfer a notary public's appointment and commission to the new county of residence in instances in which a person appointed and commissioned a notary public under § 21-14-101 changes residence to a county within this state other than the county where the notary public resided on the date of commission.

(2) Upon receiving notification of a change in place of employment, the Secretary of State shall transfer a notary public's appointment and commission to the new county of employment in the case of a resident of an adjoining state changing his or her place of employment to a county within this state other than the county where the notary public was employed on the date of commission.

(b) The original bond shall also be filed by the notary public in the new county of residence or if the notary public is a resident of an adjoining state, in the new county of employment in Arkansas.



§ 21-14-103 - Change in personal information.

(a) If any notary public has a change in his or her mailing address or status in life that alters the information on record with the Secretary of State and the circuit clerk for the county where the notary public resides or if the notary public is a resident of an adjoining state, the circuit clerk for the county in Arkansas where he or she is employed, the notary public shall be responsible for providing that change of information to the Secretary of State and the circuit clerk within thirty (30) calendar days of the change.

(b) If the change in status involves a court order, the notary public shall be responsible for providing the Secretary of State with a certified copy of the court order within thirty (30) calendar days of the filing of the court order with the clerk.

(c) If the notary public marries and the notary public's name changes, a certified copy of the marriage certificate shall be delivered to the office of the Secretary of State and the circuit clerk for the county where the notary public resides or if the notary public is a resident of an adjoining state, the circuit clerk for the county in Arkansas where he or she is employed.



§ 21-14-104 - Power and authority generally.

The power and authority of a notary public shall be coextensive with the state for:

(1) The purpose of swearing witnesses;

(2) Taking affidavits and depositions; and

(3) Taking acknowledgments of deeds and other instruments in writing and authorized by law to be acknowledged.



§ 21-14-105 - Administration of oaths.

Each notary public shall have power to administer oaths in all matters incident to or belonging to the exercise of his or her notarial office.



§ 21-14-106 - Acknowledgments and authentications.

(a) A notary public may:

(1) Take the proof or the acknowledgment of all instruments of writing relating to commerce and navigation;

(2) Receive and authenticate acknowledgments of deeds, letters of attorney, and other instruments of writing;

(3) Make declarations and protests; and

(4) Certify under his or her official seal the truth of all matters and things done by virtue of his or her office.

(b) A notary public may supervise the making of a photocopy of an original document and attest that the document is a copy if the document is not:

(1) A vital record in this state, another state, a territory of the United States, or another country; or

(2) A public record, if a copy can be made by the custodian of the public record.



§ 21-14-107 - Signature -- Seal.

(a) (1) At the time of notarization, the notary public shall sign his or her official signature on every notary certificate.

(2) The official signature shall be the signature on file with the Secretary of State at the time of signing.

(b) (1) Under or near a notary public's official signature on every notary certificate, the notary public shall provide a seal of his or her office, which shall be either a rubber stamp seal or a seal embosser. The seal shall be clear and legible and capable of photographic reproduction.

(2) The seal shall include:

(A) The notary public's name exactly as he or she writes his or her official signature;

(B) The name of the county where the notary public's bond is filed;

(C) The words "notary public" and "Arkansas";

(D) The date upon which the notary public's commission expires; and

(E) The notary public's commission number issued by the Secretary of State if the notary public has been issued a commission number.

(c) A notary seal shall not include the Seal of the State of Arkansas or an outline of the state.

(d) The seal and certificate of the notary public commission are the exclusive property of the notary public and must be kept in the exclusive control of the notary public.

(e) The seal and certificate of the notary public commission shall not be surrendered to an employer upon termination of employment, regardless of whether or not the employer paid for the seal or for the commission.



§ 21-14-108 - Expiration date of commission.

(a) (1) Every notary public shall attach to any certificate of acknowledgment or jurat to an affidavit that he or she may make a statement of the date on which his or her commission will expire.

(2) No acknowledgment or other act of a notary public shall be held invalid on account of the failure to comply with this section.

(b) No notary public shall perform any official act after the expiration of his or her commission as evidenced by his or her certificate.

(c) Thirty (30) calendar days prior to the expiration of a notary public's commission, he or she shall submit to the Secretary of State a new application along with the fee of twenty dollars ($20.00) for the renewal of the commission.

(d) Every notary public shall file in the office of the recorder of deeds for the county where the notary public resides or if the notary public is a resident of an adjoining state, in the office of the recorder of deeds for the county in Arkansas where employed, either:

(1) A surety bond executed by a surety insurer authorized to do business in Arkansas for the faithful discharge of the notary public's duties in the sum of seven thousand five hundred dollars ($7,500), to be approved by the Secretary of State; or

(2) A surety contract guaranteeing the notary public's faithful discharge of his or her duties executed to the State of Arkansas for not more than an aggregate seven thousand five hundred dollars ($7,500), issued by a general business corporation validly organized and formed under the laws of this state pertaining to domestic corporations and which:

(A) Has previously registered with the Insurance Commissioner on forms prescribed by the commissioner evidencing the corporation's purpose to issue only surety contracts for notaries public pursuant to the provisions of this section;

(B) Has deposited and maintains with the commissioner securities in the sum of not less than ten thousand dollars ($10,000) executed to the State of Arkansas that are issued by a nonaffiliated corporate entity and are approved by the commissioner; and

(C) Is not otherwise transacting any insurance business in this state that requires compliance with the provisions of the Arkansas Insurance Code.



§ 21-14-109 - Performance of duties for corporation.

(a) It shall be lawful for any notary public who is a stockholder, director, officer, or employee of a bank or other corporation to take the acknowledgment of any party to any written instrument executed to or by the corporation, or to administer an oath to any other stockholder, director, officer, employee, or agent of the corporation, or to protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes, and other negotiable instruments which may be owned or held for collection by the corporation.

(b) It shall be unlawful for any notary public to take the acknowledgment of an instrument executed by or to a bank or other corporation of which he or she is a stockholder, director, officer, or employee where the notary public is a party to the instrument, either individually or as a representative of the corporation, or to protest any negotiable instrument owned or held for collection by the corporation, where the notary public is individually a party to the instrument.



§ 21-14-110 - Admissibility of acknowledged instruments.

All declarations and protests made and acknowledgments taken by a notary public and certified copies of the notary public's records and official papers shall be received as evidence of the facts therein stated in all the courts of this state.



§ 21-14-111 - Unlawful act -- Penalty.

(a) It is unlawful for any notary public to witness any signature on any instrument unless the notary public either:

(1) Witnesses the signing of the instrument and personally knows the signer or is presented proof of the identity of the signer; or

(2) Recognizes the signature of the signer by virtue of familiarity with the signature.

(b) Any notary public violating this section shall be guilty of a Class A misdemeanor.

(c) For purposes of this section, "personally knows" means having an acquaintance, derived from association with the individual, which establishes the individual's identity with at least a reasonable certainty.



§ 21-14-112 - Denial or revocation of notary public commission.

(a) The Secretary of State may deny the application of any person for appointment or reappointment or revoke the commission of any notary public during the notary public's term of appointment if the notary public:

(1) Submits an application for commission and appointment that contains substantial and material misstatement or omission of fact;

(2) Is convicted of official misconduct under the provisions of § 21-14-111;

(3) Knowingly uses false or misleading advertising in which the notary public represents that the notary public has powers, duties, rights, or privileges that the notary public does not possess by law;

(4) Is found by a court of this state to have engaged in the unauthorized practice of law;

(5) Is found by a court to have improperly notarized documents according to the law; or

(6) Fails to complete the requirements under § 21-14-101.

(b) The Secretary of State may investigate a possible violation of this section upon a signed complaint from any person.

(c) After a notary public receives notice from the Secretary of State that the notary public's commission has been revoked, unless the revocation has been enjoined the notary public shall immediately send or have delivered to the Secretary of State:

(1) The notary public's journal of notarial acts;

(2) All other papers and copies relating to the notary public's notarial acts; and

(3) The notary public's official seal.

(d) A person whose notary public commission has been revoked pursuant to the provisions of this section may subsequently apply for commission and appointment as a notary public after five (5) years have elapsed from the date of the revocation.



§ 21-14-113 - Notice of revocation -- Appeal.

(a) If the Secretary of State revokes a notary public commission, he or she shall serve the notary public with written notice that explains the reason or reasons for the revocation.

(b) (1) The notary public may appeal the revocation to the Pulaski County Circuit Court within thirty (30) days after service of the notice of revocation is perfected.

(2) The notary public shall appeal by petitioning the court to set aside the revocation and attaching to the petition copies of the Secretary of State's Certificate of Revocation and the written notice of revocation.

(c) The court may summarily order the Secretary of State to reinstate the notary public or take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 21-14-114 - Rules and regulations.

The Secretary of State may promulgate rules and regulations necessary to administer this chapter.






Subchapter 2 - -- Facsimile Signatures and Seals.

§ 21-14-201 - Definitions.

As used in this subchapter:

(1) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of a manual signature of a notary public;

(2) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of office of a notary public, containing the information described in § 21-14-107(b)(2); and

(3) (A) "Commercial document" means any instrument, certificate, report, billing, affidavit, or other document which is required to bear a notary certificate by the terms of a purchase order, contract, bid specification, construction standard, testing standard, or other commercial standard, specification, or practice.

(B) The term "commercial document" shall not include any deed or other instrument in writing for the conveyance of any real estate or by which any real estate may be affected in law or equity.



§ 21-14-202 - Use of facsimile signatures and seals authorized -- Filing required.

Any notary public may affix a notary certificate bearing the notary public's facsimile signature and facsimile seal in lieu of the notary public's manual signature and rubber or embossed seal on a commercial document, after filing with the Secretary of State:

(1) The notary public's manual signature certified by the notary public under oath;

(2) A general description of the types of commercial documents to be notarized by facsimile signature and seal;

(3) The name and manual signature of any other person or persons signing the commercial documents by manual or facsimile signature; and

(4) The written consent of any other person or persons signing the commercial documents to the use of the notary public's facsimile signature and facsimile seal on the commercial documents.



§ 21-14-203 - Expiration and resignation.

(a) Any filing by a notary public with the Secretary of State under the terms of this subchapter shall remain in effect until the earlier of:

(1) The date on which the notary public's commission in effect on the date of filing expires;

(2) The filing is cancelled by the notary public by subsequent written filing with the Secretary of State; or

(3) The filing is cancelled pursuant to § 21-14-113.

(b) (1) A notary public shall send a signed letter of resignation to the Secretary of State and shall return his or her certificate of notary public commission when the notary public:

(A) Wishes to resign his or her commission;

(B) Does not maintain legal residence or employment in this state during the entire term of appointment; or

(C) Is required to resign pursuant to a court order of this state or any other state.

(2) The resigning notary public shall destroy his or her official seal immediately upon resignation.



§ 21-14-204 - Duties of notary public.

A notary public shall have the same duties when affixing a notary certificate with the notary public's facsimile signature and facsimile seal on a commercial document as when signing a notary certificate with the notary public's manual signature and rubber or embossed seal, and nothing in this subchapter shall remove any duty or responsibility imposed on a notary public by law, except as specifically provided in this subchapter.



§ 21-14-205 - Force and effect.

Notary certificates which are signed by facsimile signature and sealed by facsimile seal under the provisions of this subchapter shall have the same force and effect as notary certificates signed by manual signature and bearing a rubber or embossed seal for all purposes.









Chapter 15 - Criminal Background Checks

§ 21-15-101 - Definitions.

As used in this subchapter:

(1) "Applicant" means a person applying for employment with a state agency;

(2) "Central registry check" means a review of the databases of the Child Maltreatment Central Registry, the Adult and Long-Term Care Facility Resident Maltreatment Central Registry, and the Certified Nursing Assistant/Employment Clearance Registry maintained by the Office of Long-Term Care of the Division of Medical Services of the Department of Human Services pursuant to 42 C.F.R. § 483.156 and § 20-10-203;

(3) "Child" means a minor under eighteen (18) years of age;

(4) "Criminal history check" means a criminal history report produced by the Identification Bureau of the Department of Arkansas State Police;

(5) "Designated position" means a position in which a person is employed by a state agency to provide care, supervision, treatment, or any other services to the elderly, to mentally ill or developmentally disabled persons, to persons with mental illnesses, or to children who reside in any state-operated facility or a position in which the applicant or employee will have direct contact with a child or a person who is elderly, mentally ill, or developmentally disabled;

(6) "Designated financial or information technology position" means a position designated by a director of a division or office within the Department of Human Services in which the person placed in the position:

(A) Has the authority or capability via computer access or otherwise to receive payments or to issue, initiate, or approve a contract, grant, warrant, payment, or procurement in any form;

(B) Approves security access to information systems;

(C) Authenticates and configures user security access to information systems;

(D) Acts in the capacity of information technology network, application, or system administrator;

(E) Manages or directs information technology network, application, or system administrators; or

(F) Develops, designs, programs, or maintains information technology networks, applications, or systems;

(7) "Developmentally disabled person" means a person with a disability that is attributable to:

(A) Mental retardation, cerebral palsy, spina bifida, Down syndrome, epilepsy, or autism;

(B) Dyslexia resulting from a disability associated with mental retardation, cerebral palsy, epilepsy, or autism; or

(C) Any other condition found to be closely related to mental retardation because it results in an impairment of general intellectual functioning or adaptive behavior similar to those of mentally retarded persons or requires treatment and services similar to those required for mentally retarded persons;

(8) "Direct contact" means the ability to interview, question, examine, interact with, talk with, or communicate with a child without being in the physical presence of a person other than the child;

(9) "Elderly" means persons sixty-five (65) years of age or older;

(10) (A) "Mentally ill persons" means persons who suffer from a substantial impairment of emotional processes, or of the ability to exercise conscious control of their actions, or of the ability to perceive reality or to reason when the impairment is manifested in instances of extremely abnormal behavior or extremely faulty perceptions.

(B) "Mentally ill persons" does not include persons whose impairment is solely caused by epilepsy, continuous or noncontinuous periods of intoxication caused by substances such as alcohol or drugs, or dependence upon or addiction to any substance such as alcohol or drugs; and

(11) (A) "State agency" means any agency, authority, board, bureau, commission, council, department, office, or officer of the state receiving an appropriation by the General Assembly.

(B) "State agency" does not include municipalities, townships, counties, school districts, and state-supported institutions of higher learning.



§ 21-15-102 - Positions involving direct contact with children and with mentally ill and developmentally disabled persons.

(a) (1) (A) When a person applies for employment with a state agency in a designated position and if the state agency intends to make an offer of employment to the applicant, the applicant shall complete a criminal history check form and a central registry check form obtained from the state agency and shall submit the form to the state agency as part of the application process.

(B) If the state agency intends to make an offer of employment to the applicant, the state agency within five (5) days of the decision shall:

(i) (a) Use the Online Criminal Background Check System to obtain the criminal history or forward the criminal history check form to the Identification Bureau of the Department of Arkansas State Police and request the bureau to review the bureau's database of criminal history.

(b) Within three (3) days of the receipt of a request to review the database, the bureau shall notify the state agency if the database contains any criminal history records on the applicant; and

(ii) (a) Forward the central registry check form to the Child Maltreatment Central Registry and the Adult and Long-Term Care Facility Resident Maltreatment Central Registry for a central registry check.

(b) The state agency shall pay any fee associated with the central registry check on behalf of the applicant.

(c) Within three (3) days of the receipt of a request for a central registry check, the central registry shall notify the state agency if the database contains any information naming the applicant as an offender or perpetrator of child or adult abuse.

(2) If no criminal history or central registry records regarding the applicant are found in the database, then the state agency may make an offer of temporary employment to the applicant while the bureau completes a criminal history check and the state agency determines whether the applicant is disqualified from employment under subsection (f) of this section.

(3) (A) If a criminal history record regarding the applicant is found in the bureau's database, then the applicant is temporarily disqualified from employment until the state agency determines whether the applicant is disqualified from employment under subsection (f) of this section.

(B) If the state agency determines that the applicant is not disqualified, then the state agency may continue to temporarily employ the applicant while the bureau completes a criminal history check.

(4) If an applicant has been named as an offender or perpetrator in a true, substantiated, or founded report from the Child Maltreatment Central Registry or the Adult and Long-Term Care Facility Resident Maltreatment Central Registry, the applicant shall be immediately disqualified.

(b) (1) Except as provided in subdivision (b)(2) of this section, the bureau shall conduct a state criminal history check and a national criminal history check on an applicant upon receiving a criminal history check request from a state agency.

(2) (A) If the state agency can verify that the applicant has lived continuously in the State of Arkansas for the past five (5) years, the bureau shall conduct only a state criminal history check on the applicant.

(B) If the state agency can verify that the selected applicant currently works for a state agency in a designated position or a designated financial or information technology position and the state agency can provide verification that a criminal history check for that position has been completed in the last five (5) years, the state agency does not need to conduct another criminal history check on the employee until the criminal history check is five (5) years old.

(c) (1) Upon completion of a criminal history check on an applicant, the bureau shall issue a report to the state agency.

(2) (A) The state agency shall determine whether the applicant is disqualified from employment under subsection (f) of this section.

(B) If the state agency determines that an applicant is disqualified from employment, then the state agency shall deny employment to the applicant.

(d) When a national criminal history check is required under this section, the criminal history check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(e) Before making a temporary or permanent offer of employment in a designated position, a state agency shall inform applicants that:

(1) Continued employment is contingent upon the results of a criminal history check and a central registry check; and

(2) The applicant has the right to obtain a copy of his or her:

(A) Criminal history report from the bureau; and

(B) Central registry report from the registries.

(f) Except as provided in subdivision (g)(2) of this section, no person shall be eligible for employment with a state agency in a designated position if that person has pleaded guilty or nolo contendere to, or been found guilty of, any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court unless the conviction was vacated or reversed:

(1) Capital murder, as prohibited in § 5-10-101;

(2) Murder in the first degree and second degree, as prohibited in §§ 5-10-102 and 5-10-103;

(3) Manslaughter, as prohibited in § 5-10-104;

(4) Negligent homicide, as prohibited in § 5-10-105;

(5) Kidnapping, as prohibited in § 5-11-102;

(6) False imprisonment in the first degree, as prohibited in § 5-11-103;

(7) Permanent detention or restraint, as prohibited in § 5-11-106;

(8) Robbery, as prohibited in § 5-12-102;

(9) Aggravated robbery, as prohibited in § 5-12-103;

(10) Battery in the first degree, as prohibited in § 5-13-201;

(11) Aggravated assault, as prohibited in § 5-13-204;

(12) Introduction of controlled substance into body of another person, as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree, as prohibited in § 5-13-301;

(14) Rape, as prohibited in § 5-14-103;

(15) Sexual indecency with a child, as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, and fourth degree, as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest, as prohibited in § 5-26-202;

(18) Offenses against the family, as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree, as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree, as prohibited in § 5-27-203;

(21) Permitting abuse of a child, as prohibited in § 5-27-221(a)(1) and (3);

(22) Engaging children in sexually explicit conduct for use in visual or print medium, transportation of minors for prohibited sexual conduct, pandering, or possessing visual or print medium depicting sexually explicit conduct involving a child, or the use of a child or consent to the use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child, as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Adult abuse that constitutes a felony, as prohibited in § 5-28-103;

(24) Theft of property, as prohibited in § 5-36-103;

(25) Theft by receiving, as prohibited in § 5-36-106;

(26) Arson, as prohibited in § 5-38-301;

(27) Burglary, as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-508, as prohibited in the former § 5-64-401 and §§ 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree, as prohibited in § 5-70-104;

(30) Stalking, as prohibited in § 5-71-229;

(31) Computer child pornography, as prohibited in § 5-27-603;

(32) Computer exploitation of a child in the first degree, as prohibited in § 5-27-605; or

(33) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy, as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection.

(g) (1) For purposes of this section, an expunged record of a conviction or plea of guilty or nolo contendere to an offense listed in subsection (f) of this section shall not be considered a conviction or a plea of guilty or nolo contendere to the offense unless the offense is also listed in subdivision (g)(2) of this section.

(2) Because of the serious nature of the following offenses and the close relationship between the following offenses and the type of work that is to be performed by the applicant, a conviction of one (1) or more of the following offenses by an applicant shall result in permanent disqualification from employment in a designated position:

(A) Capital murder, as prohibited in § 5-10-101;

(B) Murder in the first degree and murder in the second degree, as prohibited in §§ 5-10-102 and 5-10-103;

(C) Kidnapping, as prohibited in § 5-11-102;

(D) Rape, as prohibited in § 5-14-103;

(E) Sexual assault in the first degree and second degree, as prohibited in §§ 5-14-124 and 5-14-125;

(F) Endangering the welfare of a minor in the first degree and endangering the welfare of a minor in the second degree, as prohibited in §§ 5-27-203 and 5-27-204;

(G) Incest, as prohibited in § 5-26-202;

(H) Arson, as prohibited in § 5-38-301;

(I) Endangering the welfare of an incompetent person in the first degree, as prohibited in § 5-27-201; or

(J) Adult abuse that constitutes a felony, as prohibited in § 5-28-103.



§ 21-15-103 - Deadline -- Scope of check -- Report -- Notice -- Discharge for persons in designated positions.

(a) (1) A state agency shall ensure that any incumbent employee in a designated position has a subsequent criminal background check completed within five (5) years of the incumbent employee's initial criminal background check and every five (5) years thereafter.

(2) A state agency shall ensure that any incumbent employee in a designated position has a subsequent central registry check completed within five (5) years of the incumbent employee's initial central registry check and every five (5) years thereafter.

(3) In accordance with subdivisions (a)(1) and (2) of this section, each employee of a state agency in a designated position shall complete a criminal history check form and a central registry check form obtained from the state agency and shall submit the form to the state agency. The state agency shall:

(A) (i) Use the Online Criminal Background Check System to obtain a criminal history check or forward the criminal history check form to the Identification Bureau of the Department of Arkansas State Police.

(ii) The state agency shall pay any fee associated with the criminal history check on behalf of the employee; and

(B) (i) Forward the central registry check to the Child Maltreatment Central Registry and the Adult and Long-Term Care Facility Resident Maltreatment Central Registry for a review of the registry databases.

(ii) The state agency shall pay any fee associated with the central registry checks.

(b) (1) Except as provided in subdivision (b)(2) of this section, the bureau shall conduct a state criminal history check and a national criminal history check on an applicant upon receiving a criminal history check request from a state agency.

(2) If the state agency can verify that the applicant has been employed by a state agency in a designated position within sixty (60) days before the application or has lived continuously in the State of Arkansas for the past five (5) years, the bureau shall conduct only a state criminal history check on the applicant.

(c) (1) Upon completion of a criminal history check on an employee, the bureau shall issue a report to the state agency.

(2) (A) The state agency shall determine whether the employee is disqualified from employment under subsection (g) of this section.

(B) If the state agency determines that an employee is disqualified from employment, then the state agency shall discharge the employee.

(d) When a national criminal history check is required under this section, the criminal history check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(e) If a waiver applicant has been named as an offender or perpetrator in a true, substantiated, or founded report from the Child Maltreatment Central Registry, the Adult and Long-Term Care Facility Resident Maltreatment Central Registry, or the Certified Nursing Assistant/Employment Clearance Registry, the state agency shall discharge the employee.

(f) A state agency shall inform all employees in designated positions that:

(1) Continued employment is contingent upon the results of a criminal history check and a central registry check; and

(2) The employee has the right to obtain a copy of his or her:

(A) Criminal history report from the bureau; and

(B) Central registry report from the registries.

(g) Except as provided in subdivision (h)(1) of this section, a state agency shall discharge from employment in a designated position any person who has pleaded guilty or nolo contendere to, or been found guilty of, any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court unless the conviction was vacated or reversed:

(1) Capital murder, as prohibited in § 5-10-101;

(2) Murder in the first degree and second degree, as prohibited in §§ 5-10-102 and 5-10-103;

(3) Manslaughter, as prohibited in § 5-10-104;

(4) Negligent homicide, as prohibited in § 5-10-105;

(5) Kidnapping, as prohibited in § 5-11-102;

(6) False imprisonment in the first degree, as prohibited in § 5-11-103;

(7) Permanent detention or restraint, as prohibited in § 5-11-106;

(8) Robbery, as prohibited in § 5-12-102;

(9) Aggravated robbery, as prohibited in § 5-12-103;

(10) Battery in the first degree, as prohibited in § 5-13-201;

(11) Aggravated assault, as prohibited in § 5-13-204;

(12) Introduction of controlled substance into body of another person, as prohibited in § 5-13-210;

(13) Terroristic threatening in the first degree, as prohibited in § 5-13-301;

(14) Rape, as prohibited in § 5-14-103;

(15) Sexual indecency with a child, as prohibited in § 5-14-110;

(16) Sexual assault in the first degree, second degree, third degree, or fourth degree, as prohibited in §§ 5-14-124 -- 5-14-127;

(17) Incest, as prohibited in § 5-26-202;

(18) Offenses against the family, as prohibited in §§ 5-26-303 -- 5-26-306;

(19) Endangering the welfare of an incompetent person in the first degree, as prohibited in § 5-27-201;

(20) Endangering the welfare of a minor in the first degree, as prohibited in § 5-27-203;

(21) Permitting abuse of a child, as prohibited in § 5-27-221(a)(1) and (3);

(22) Engaging children in sexually explicit conduct for use in visual or print medium, transportation of minors for prohibited sexual conduct, pandering, or possessing visual or print medium depicting sexually explicit conduct involving a child, or the use of a child or consent to the use of a child in a sexual performance by producing, directing, or promoting a sexual performance by a child, as prohibited in §§ 5-27-303 -- 5-27-305, 5-27-402, and 5-27-403;

(23) Adult abuse constituting a felony, as prohibited in § 5-28-103;

(24) Theft of property, as prohibited in § 5-36-103;

(25) Theft by receiving, as prohibited in § 5-36-106;

(26) Arson, as prohibited in § 5-38-301;

(27) Burglary, as prohibited in § 5-39-201;

(28) Felony violation of the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-508, as prohibited in the former § 5-64-401 and §§ 5-64-419 -- 5-64-442;

(29) Promotion of prostitution in the first degree, as prohibited in § 5-70-104;

(30) Stalking, as prohibited in § 5-71-229;

(31) Computer child pornography, as prohibited in § 5-27-603;

(32) Computer exploitation of a child in the first degree, as prohibited in § 5-27-605; or

(33) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy, as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection.

(h) (1) For purposes of this section, an expunged record of a conviction or plea of guilty or nolo contendere to an offense listed in subsection (g) of this section shall not be considered a conviction or plea of guilty or nolo contendere to the offense unless the offense is also listed in subdivision (h)(2) of this section.

(2) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, the following offenses shall result in permanent disqualification:

(A) Capital murder, as prohibited in § 5-10-101;

(B) Murder in the first degree and murder in the second degree, as prohibited in §§ 5-10-102 and 5-10-103;

(C) Kidnapping, as prohibited in § 5-11-102;

(D) Rape, as prohibited in § 5-14-103;

(E) Sexual assault in the first degree and second degree, as prohibited in §§ 5-14-124 and 5-14-125;

(F) Endangering the welfare of a minor in the first degree and endangering the welfare of a minor in the second degree, as prohibited in §§ 5-27-203 and 5-27-204;

(G) Incest, as prohibited in § 5-26-202;

(H) Arson, as prohibited in § 5-38-301;

(I) Endangering the welfare of an incompetent person in the first degree, as prohibited in § 5-27-201; and

(J) Adult abuse that constitutes a felony, as prohibited in § 5-28-103.



§ 21-15-104 - Waiver of exclusion or discharge requirement for persons in designated positions.

(a) (1) The provisions of §§ 21-15-102(a)(4), 21-15-102(f), 21-15-103(e), 21-15-103(g), and 21-15-110(b) may be waived by the director of a state agency upon the request of:

(A) A supervisor or other managerial employee in the state agency;

(B) An affected applicant; or

(C) An incumbent employee in a designated position who is subject to discharge.

(2) A request for a waiver must be made within five (5) days of receipt of the criminal background check or central registry check.

(3) If the crime is a misdemeanor and more than five (5) years have elapsed since the conviction, the state agency is not required to discharge an incumbent employee if a request for a waiver is timely made and if the waiver is ultimately granted.

(4) If the waiver is not granted and the request was for an incumbent employee who was not immediately discharged, the state agency shall immediately discharge the incumbent employee.

(5) If the waiver is not granted and the request was for an applicant, the state agency is prohibited from hiring the applicant.

(6) If an incumbent employee was immediately discharged but was subsequently granted a waiver, the incumbent employee shall be immediately reinstated but is not entitled to retroactive relief, including back pay.

(b) (1) A waiver may be granted upon a preponderance of the evidence that the applicant or employee is rehabilitated such that the public interest is not threatened by the applicant's or employee's employment.

(2) Evidence of rehabilitation may include:

(A) The age at which the crime or act was committed;

(B) The circumstances surrounding the crime or act;

(C) The length of time since the crime or act;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating that the applicant or employee does not pose a threat to the health or safety of children or other clients of the state agency.

(c) Because of the serious nature of the offenses and the close relationship to the type of work that is to be performed, the following offenses may not be waived by the director of a state agency:

(1) Capital murder, § 5-10-101;

(2) Murder in the first degree, § 5-10-102;

(3) Murder in the second degree, § 5-10-103;

(4) Kidnapping, § 5-11-102;

(5) Rape, § 5-14-103;

(6) Sexual assault in the first degree, § 5-14-124;

(7) Sexual assault in the second degree, § 5-14-125;

(8) Sexual indecency with a child, § 5-14-110;

(9) Endangering the welfare of an incompetent person in the first degree, § 5-27-201;

(10) Endangering the welfare of a minor in the first degree, § 5-27-205;

(11) Engaging children in sexually explicit conduct for use in visual or print medium, § 5-27-303;

(12) Pandering or possessing visual or print medium depicting sexually explicit conduct involving a child, § 5-27-304;

(13) Transportation of minors for prohibited sexual conduct, § 5-27-305;

(14) Employing or consenting to the use of a child in a sexual performance, § 5-27-402;

(15) Producing, directing, or promoting a sexual performance by a child, § 5-27-403;

(16) Adult abuse that constitutes a felony, § 5-28-103;

(17) Arson, § 5-38-301;

(18) Computer child pornography, § 5-27-603; and

(19) Computer exploitation of a child in the first degree, § 5-27-605.



§ 21-15-105 - Confidentiality.

(a) Any information received by a state agency from the Identification Bureau of the Department of Arkansas State Police or from a central registry check pursuant to this subchapter shall not be available for examination except by the affected applicant for employment or his or her authorized representative, and no record, file, or document shall be removed from the custody of the Department of Arkansas State Police.

(b) Any information made available to the affected applicant for employment or the person who is subject to discharge shall be information pertaining to that applicant only.

(c) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than a background check.



§ 21-15-106 - Rules and regulations -- Records.

(a) All state agencies with a designated position or a designated financial or information technology position shall adopt the necessary rules and regulations to fully implement the provisions of this subchapter.

(b) Each state agency shall maintain on file, subject to inspection by the Arkansas Crime Information Center, the Identification Bureau of the Department of Arkansas State Police, the Child Maltreatment Central Registry, and the Adult and Long-Term Care Facility Resident Maltreatment Central Registry evidence that criminal history and central registry checks required by this subchapter have been initiated on all applicants and employees.



§ 21-15-107 - Identification Bureau and registries -- Duties.

(a) (1) After receipt of a request for a criminal history check, the Identification Bureau of the Department of Arkansas State Police shall make reasonable efforts to respond to requests for state criminal history checks within twenty (20) calendar days and to respond to requests for national criminal history checks within ten (10) calendar days after the receipt of a national criminal history check from the Federal Bureau of Investigation.

(2) After receipt of a request for a central registry check, a registry shall make reasonable efforts to respond to requests within twenty (20) calendar days.

(b) (1) Upon completion of a criminal history check, the Identification Bureau of the Department of Arkansas State Police shall forward all information obtained concerning the applicant or employee to the Arkansas Crime Information Center.

(2) Upon completion of a central registry check, the registry shall forward all information obtained concerning the applicant or employee to the requesting state agency.

(c) The Identification Bureau of the Department of Arkansas State Police shall maintain a database of the results of criminal history checks on each applicant for employment with and each employee of a state agency in a designated position.

(d) (1) The Identification Bureau of the Department of Arkansas State Police shall develop a form to be used for criminal history checks conducted under this subchapter. The form shall require the notarized signature of the person who is the subject of the check.

(2) The Child Maltreatment Central Registry and the Adult and Long-Term Care Facility Resident Maltreatment Central Registry shall work together to develop a form to be used for central registry checks conducted under this subchapter. The form shall require the notarized signature of the person who is the subject of the check.



§ 21-15-108 - Exempted employees.

Any person who submits evidence of having maintained employment in the State of Arkansas for the past twelve (12) months and of successfully completing a criminal history check within the last twelve (12) months or in accordance with that person's professional license shall not be required to apply for a criminal history check under this subchapter.



§ 21-15-109 - Immunity.

Individuals and state agencies are immune from suit or liability for damages for acts or omissions, other than malicious acts or omissions, occurring in the performance of duties imposed by this subchapter.



§ 21-15-110 - Notice to employer.

(a) If a state employee is determined to be an offender or perpetrator in a true, substantiated, or founded report of child maltreatment or adult abuse and the state employee is employed in a designated position, the investigating agency shall immediately notify the employer of that state employee.

(b) The employer shall immediately discharge the employee.



§ 21-15-111 - Hiring new employees into designated financial or information technology positions.

(a) (1) (A) When a person applies for employment with a state agency in a designated financial or information technology position and if the state agency intends to make an offer of employment to the applicant, the applicant shall complete a criminal history check form and shall submit the form to the state agency as part of the application process.

(B) Within five (5) days of the state agency's decision to make an offer of employment to the applicant, the state agency shall use the Online Criminal Background Check System to obtain the criminal history or forward the criminal history check form to the Identification Bureau of the Department of Arkansas State Police and request the bureau to review the database of criminal history.

(C) Within three (3) days of the receipt of a request to review the database, the bureau shall notify the state agency if the database contains any criminal history record on the applicant.

(2) If no criminal history record regarding the applicant is found in the database, then the state agency may make an offer of temporary employment to the applicant while the bureau completes a criminal history check and the state agency determines whether the applicant is disqualified from employment under subsection (f) of this section.

(3) (A) If a criminal history record regarding the applicant is found in the database, then the applicant is temporarily disqualified from employment until the state agency determines whether the applicant is disqualified from employment under subsection (f) of this section.

(B) If the state agency determines that the applicant is not disqualified, then the state agency may continue to temporarily employ the applicant while the bureau completes a criminal history check.

(b) (1) Except as provided in subdivision (b)(2) of this section, the bureau shall conduct a state criminal history check and a national criminal history check on an applicant upon receiving a criminal history check request from a state agency.

(2) (A) If the state agency can verify that the applicant has been employed by a state agency in a designated financial or information technology position within sixty (60) days before the application or has lived continuously in the State of Arkansas for the past five (5) years, the bureau shall conduct only a state criminal history check on the applicant.

(B) If the state agency can verify that the selected applicant currently works for a state agency in a designated position or a designated financial or information technology position and the state agency can provide verification that a criminal history check for that position has been completed in the last five (5) years, the state agency does not need to conduct another criminal history check on the employee until the criminal history check is five (5) years old.

(c) (1) Upon completion of a criminal history check on an applicant, the bureau shall issue a report to the state agency.

(2) (A) The state agency shall determine whether the applicant is disqualified from employment under subsection (f) of this section.

(B) If the state agency determines that an applicant is disqualified from employment, then the state agency shall deny employment to the applicant.

(d) If a national criminal history check is required under this section, the criminal history check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(e) Before making a temporary or permanent offer of employment, a state agency shall inform an applicant that:

(1) Continued employment is contingent upon the results of a criminal history check; and

(2) The applicant has the right to obtain a copy of his or her criminal history report from the bureau.

(f) An expunged record of a conviction or plea of guilty or nolo contendere to an offense listed in this subsection shall not be considered a conviction or plea of guilty or nolo contendere to the offense. No person shall be eligible for employment with a state agency in a designated financial or information technology position if that person has pleaded guilty or nolo contendere to, or has been found guilty of, any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court unless the conviction was vacated, or reversed:

(1) Robbery, as prohibited in § 5-12-102;

(2) Aggravated robbery, as prohibited in § 5-12-103;

(3) Soliciting money or property from incompetents, as prohibited in § 5-27-229;

(4) Theft of property, as prohibited in § 5-36-103;

(5) Theft by receiving, as prohibited in § 5-36-106;

(6) Theft of property lost, mislaid, or delivered by mistake, as prohibited in § 5-36-105;

(7) Theft of leased, rented, or entrusted personal property, as prohibited in § 5-36-115;

(8) Shoplifting, as prohibited in § 5-36-116;

(9) Embezzlement by officer or employee of certain institutions, as prohibited in § 5-36-118;

(10) Theft of public benefits, as prohibited in § 5-36-202;

(11) Theft of wireless service, as prohibited in § 5-36-303;

(12) Facilitating theft of wireless service by manufacture, distribution, or possession of devices for theft of wireless services, as prohibited in § 5-36-304;

(13) Any offense involving theft detection devices, as prohibited in §§ 5-36-401 -- 5-36-405;

(14) Forgery, as prohibited in § 5-37-201;

(15) Falsifying business records, as prohibited in § 5-37-202;

(16) Defrauding secured creditors, as prohibited in § 5-37-203;

(17) Fraud in insolvency, as prohibited in § 5-37-204;

(18) Issuing a false financial statement, as prohibited in § 5-37-205;

(19) Receiving deposits in a failing financial institution, as prohibited in § 5-37-206;

(20) Fraudulent use of a credit card or debit card, as prohibited in § 5-37-207;

(21) Criminal impersonation, as prohibited in § 5-37-208;

(22) Criminal possession of a forgery device, as prohibited in § 5-37-209;

(23) Obtaining signature by deception, as prohibited in § 5-37-210;

(24) Defrauding judgment creditors, as prohibited in § 5-37-211;

(25) Unlawfully using slugs, as prohibited in § 5-37-212;

(26) Criminal simulation, as prohibited in § 5-37-213;

(27) Use of false transcript, diploma, or grade report from postsecondary educational institution, as prohibited in § 5-37-225;

(28) Financial identity fraud, as prohibited in § 5-37-227;

(29) Any offense violating The Arkansas Hot Check Law, as prohibited in §§ 5-37-301 -- 5-37-307;

(30) Theft of communication services, as prohibited in § 5-37-402;

(31) Criminal mischief in the first degree, as prohibited in § 5-38-203;

(32) Residential or commercial burglary, as prohibited in § 5-39-201;

(33) Breaking or entering, as prohibited in § 5-39-202;

(34) Computer fraud, as prohibited in § 5-41-103;

(35) Computer trespass, as prohibited in § 5-41-104;

(36) Any offense involving computer crime, as prohibited in §§ 5-41-201 -- 5-41-206;

(37) Criminal use of property or laundering criminal proceeds, as prohibited in § 5-42-204;

(38) Any offense involving corruption in public office, as prohibited in §§ 5-52-101 -- 5-52-108;

(39) Tampering with a public record, as prohibited in § 5-54-121;

(40) Criminal acts constituting Medicaid fraud, as prohibited in § 5-55-111;

(41) Any offense involving illegal food coupons, as prohibited in §§ 5-55-201 -- 5-55-205;

(42) Engaging in a continuing criminal gang, organization, or enterprise, as prohibited in § 5-74-104; or

(43) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy, as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection.



§ 21-15-112 - Incumbent employees in designated financial or information technology positions.

(a) (1) State agencies shall ensure that all employees in designated financial or information technology positions apply for criminal history checks by December 1, 2005.

(2) An incumbent employee in a designated financial or information technology position shall have a subsequent criminal background check within five (5) years of the initial criminal background check and every five (5) years thereafter.

(3) (A) In accordance with subdivisions (a)(1) and (2) of this section, each employee of a state agency in a designated financial or information technology position shall complete a criminal history check form and shall submit the form to the state agency.

(B) The state agency shall:

(i) Use the Online Criminal Background Check System to obtain the criminal history or forward the criminal history check form to the Identification Bureau of the Department of Arkansas State Police; and

(ii) Pay any fee associated with the criminal history check on behalf of the employee.

(b) (1) Except as provided in subdivision (b)(2) of this section, the bureau shall conduct a state criminal history check and a national criminal history check on an employee upon receiving a criminal history check request from a state agency.

(2) If the state agency can verify that the employee has been employed by a state agency in a designated financial or information technology position within sixty (60) days before applying for the criminal background check or has lived continuously in the State of Arkansas for the previous five (5) years, the bureau shall conduct only a state criminal history check on the applicant.

(c) (1) Upon completion of a criminal history check on an employee, the bureau shall issue a report to the state agency.

(2) (A) The state agency shall determine whether the employee is disqualified from employment under subsection (f) of this section.

(B) If the state agency determines that an employee is disqualified from employment, then the state agency shall discharge the employee.

(d) If a national criminal history check is required under this section, the criminal history check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(e) A state agency shall inform all employees in designated financial or information technology positions that:

(1) Continued employment is contingent upon the results of a criminal history check; and

(2) The employee has the right to obtain a copy of his or her criminal history report from the bureau.

(f) An expunged record of a conviction or plea of guilty or nolo contendere to an offense listed in this subsection shall not be considered a conviction or plea of guilty or nolo contendere to the offense. A state agency shall discharge from employment an employee in a designated financial or information technology position who has pleaded guilty or nolo contendere to, or has been found guilty of, any of the following offenses by any court in the State of Arkansas or of any similar offense by a court in another state or of any similar offense by a federal court unless the conviction was vacated or reversed:

(1) Robbery, as prohibited in § 5-12-102;

(2) Aggravated robbery, as prohibited in § 5-12-103;

(3) Soliciting money or property from incompetents, as prohibited in § 5-27-229;

(4) Theft of property, as prohibited in § 5-36-103;

(5) Theft by receiving, as prohibited in § 5-36-106;

(6) Theft of property lost, mislaid, or delivered by mistake, as prohibited in § 5-36-105;

(7) Theft of leased, rented, or entrusted personal property, as prohibited in § 5-36-115;

(8) Shoplifting, as prohibited in § 5-36-116;

(9) Embezzlement by officer or employee of certain institutions, as prohibited in § 5-36-118;

(10) Theft of public benefits, as prohibited in § 5-36-202;

(11) Theft of wireless service, as prohibited in § 5-36-303;

(12) Facilitating theft of wireless service by manufacture, distribution, or possession of devices for theft of wireless services, as prohibited in § 5-36-304;

(13) Any offense involving theft detection devices, as prohibited in §§ 5-36-401 -- 5-36-405;

(14) Forgery, as prohibited in § 5-37-201;

(15) Falsifying business records, as prohibited in § 5-37-202;

(16) Defrauding secured creditors, as prohibited in § 5-37-203;

(17) Fraud in insolvency, as prohibited in § 5-37-204;

(18) Issuing a false financial statement, as prohibited in § 5-37-205;

(19) Receiving deposits in a failing financial institution, as prohibited in § 5-37-206;

(20) Fraudulent use of a credit card or debit card, as prohibited in § 5-37-207;

(21) Criminal impersonation, as prohibited in § 5-37-208;

(22) Criminal possession of a forgery device, as prohibited in § 5-37-209;

(23) Obtaining signature by deception, as prohibited in § 5-37-210;

(24) Defrauding judgment creditors, as prohibited in § 5-37-211;

(25) Unlawfully using slugs, as prohibited in § 5-37-212;

(26) Criminal simulation, as prohibited in § 5-37-213;

(27) Use of false transcript, diploma, or grade report from postsecondary educational institution, as prohibited in § 5-37-225;

(28) Financial identity fraud, as prohibited in § 5-37-227;

(29) Any offense violating The Arkansas Hot Check Law, as prohibited in §§ 5-37-301 -- 5-37-307;

(30) Theft of communication services, as prohibited in § 5-37-402;

(31) Criminal mischief in the first degree, as prohibited in § 5-38-203;

(32) Residential or commercial burglary, as prohibited in § 5-39-201;

(33) Breaking or entering, as prohibited in § 5-39-202;

(34) Computer fraud, as prohibited in § 5-41-103;

(35) Computer trespass, as prohibited in § 5-41-104;

(36) Any offense involving computer crime, as prohibited in §§ 5-41-201 -- 5-41-206;

(37) Criminal use of property or laundering criminal proceeds, as prohibited in § 5-42-204;

(38) Any offense involving corruption in public office, as prohibited in §§ 5-52-101 -- 5-52-108;

(39) Tampering with a public record, as prohibited in § 5-54-121;

(40) Criminal acts constituting Medicaid fraud, as prohibited in § 5-55-111;

(41) Any offense involving illegal food coupons, as prohibited in §§ 5-55-201 -- 5-55-205;

(42) Engaging in a continuing criminal gang, organization, or enterprise, as prohibited in § 5-74-104; or

(43) Criminal attempt, criminal complicity, criminal solicitation, or criminal conspiracy, as prohibited in §§ 5-3-201, 5-3-202, 5-3-301, and 5-3-401, to commit any of the offenses listed in this subsection.



§ 21-15-113 - Waiver of exclusion or discharge requirement for persons in designated financial or information technology positions.

(a) (1) The provisions of §§ 21-15-111 and 21-15-112 prohibiting the hiring of a person or requiring the discharge of a person in a designated financial or information technology position may be waived by the director of a state agency upon the request of:

(A) A supervisor or other managerial employee in the state agency;

(B) An affected applicant; or

(C) An incumbent employee in the designated financial or information technology position who is subject to discharge.

(2) A request for a waiver must be made within five (5) days of the receipt of the criminal background check.

(3) If the crime is a misdemeanor and more than five (5) years have lapsed since the conviction, the state agency is not required to discharge an incumbent employee if a request for a waiver is timely made and if the waiver is ultimately granted.

(4) If the waiver is not granted and the waiver request was for an incumbent employee who was not immediately discharged, the state agency shall immediately discharge the incumbent employee.

(5) If the waiver is not granted and the waiver request was for an applicant, the state agency is prohibited from hiring the applicant in a designated financial or information technology position.

(6) If an incumbent employee was immediately discharged but was subsequently granted a waiver, the incumbent employee shall be immediately reinstated but is not entitled to retroactive relief, including back pay.

(b) (1) A waiver may be granted upon a preponderance of the evidence that the applicant or employee is rehabilitated such that the public interest is not threatened by the applicant's or employee's employment.

(2) Evidence of rehabilitation may include:

(A) The age at which the crime or act was committed;

(B) The circumstances surrounding the crime or act;

(C) The length of time since the crime or act;

(D) Subsequent work history;

(E) Employment references;

(F) Character references; and

(G) Other evidence demonstrating the rehabilitation of the applicant or employee.









Title 22 - Public Property

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Adverse Possession

§ 22-1-201 - Roads and parks.

(a) No title or right of possession to any public thoroughfare, road, highway, or public park, or any portion thereof, shall or can be acquired by adverse possession or adverse occupancy, and the right of the public or of the proper authorities of any county to open or have opened any such public thoroughfare, road, highway, park, or parts thereof shall not be defeated in any action or proceeding by reason of adverse possession or adverse occupancy of any such public thoroughfare, road, highway, or park, or any portion thereof where adverse possession or occupancy commenced after the passage of this section.

(b) Any thoroughfare, road, or highway that may be platted by any landowner and dedicated to the public as a public thoroughfare, road, or highway where the plat shows or the bill of assurance states the width of the road or highway or any park dedicated by any landowner to the public as a public park for the use and benefit of the public shall not be acquired by adverse possession or adverse occupancy of any such land so dedicated to the public, or any portion thereof, where the adverse possession or occupancy commenced after the passage of this section.



§ 22-1-202 - Municipal waterworks lands.

Regardless of the beginning date thereof, no adverse possession or adverse use of lands or easements owned by a municipality for municipal waterworks purposes shall or can ripen into title or permanent right. This section shall have no application to any possession or use which ripened into title or permanent right prior to the enactment of this section.



§ 22-1-203 - Public school system property.

(a) As used in this section, "public school system" means any school system, district, college, or university in the State of Arkansas which is supported wholly or in part by tax dollars, whether federal, state, or local.

(b) No title or right of possession to any public school system property, or any portion thereof, shall or can be acquired by adverse possession or adverse occupancy thereof. The right of the public school system or of the proper school authorities of any public school system shall not be defeated in any action or proceeding by reason of adverse possession or adverse occupancy of any public school system property, or any portion thereof, where the parties claiming such adverse possession commence legal action after January 1, 1983. This section is to serve as legal notice to such parties that claims to adverse possession of public school properties commenced after January 1, 1983, shall be unwarranted and ineffective, and those claims shall be dismissed by the appropriate court.



§ 22-1-204 - Realty owned by cities, towns, school districts, counties, or state.

No title or right of possession to realty by an incorporated town, city of the second class, city of the first class, school district, county, or the state may be defeated in any action or proceeding because of adverse possession.



§ 22-1-205 - Property of drainage districts.

(a) As used in this section, a "drainage district" means a:

(1) Drainage improvement district formed by an act of the General Assembly;

(2) Drainage improvement district formed and operated under § 14-120-101 et seq.; or

(3) Drainage improvement district formed and operated under § 14-121-101 et seq.

(b) (1) No title or right of possession to property of a drainage district, or any portion thereof, shall be acquired by adverse possession or adverse occupancy.

(2) No easement or right of way of a drainage district for flowage, storage rights, and any other servitude upon, over, and across any lands, or any portion thereof, shall be acquired by adverse possession or adverse occupancy.

(c) The real property rights of a drainage district shall not be defeated in any cause of action or proceeding by reason of adverse possession or adverse occupancy of district property, or any portion thereof, where the parties claiming the adverse possession commence legal action after April 5, 2001.



§ 22-1-206 - Property of levee districts.

(a) As used in this section, a "levee district" means a:

(1) Levee district formed by Act 97 of 1911 and any other levee district formed by an act of the General Assembly;

(2) Watershed improvement district formed under the Arkansas Irrigation, Drainage, and Watershed Improvement District Act of 1949, § 14-117-201 et seq.;

(3) Levee district or levee and drainage district formed under § 14-120-101 et seq.; and

(4) Levee improvement district formed under § 14-123-201 et seq.

(b) (1) No title or right of possession to property of a levee district or any portion of a district's property shall be acquired by adverse possession or adverse occupancy.

(2) No easement or right of way of a levee district for flowage, storage rights, and any other servitude upon, over, and across any lands or any portion of lands shall be acquired by adverse possession or adverse occupancy.

(c) The real property rights of a levee district shall not be defeated in any cause of action or proceeding by reason of adverse possession or adverse occupancy of a district's property or any portion of a district's property, where the parties claiming the adverse possession commence legal action after July 16, 2003.









Chapter 2 - Arkansas Building Authority

§ 22-2-101 - Title.

This chapter may be referred to and cited as the "Arkansas Building Authority Act".



§ 22-2-102 - Definitions.

As used in this chapter:

(1) (A) "Capital improvement" means all lands, buildings, structures, utilities, on-site and off-site improvements, other appertaining improvements, existing or future, and all construction, repairs, alterations, demolitions, and renovations thereof which are undertaken, owned, operated, or otherwise managed by a state agency.

(B) Except that "capital improvement" shall not include construction and reconstruction of roads and bridges in the state highway system by the State Highway Commission, nor shall the term "capital improvement" include any building, facility, plant, structure, or other improvement constructed by or in behalf of the Arkansas State Highway and Transportation Department or the State Highway Commission, nor shall the term "capital improvement" include any lands, buildings, or other structures or facilities now owned or hereafter acquired by an Arkansas state retirement system as an investment or as a result of the investment of assets of the system;

(2) "Council" means the Arkansas Building Authority Council established within the Arkansas Building Authority as created by this chapter;

(3) "Director" means the Director of the Arkansas Building Authority as created by this chapter;

(4) "Minimum standards and criteria" and other like phrases mean those standards and criteria relating to construction, design, maintenance, and leasing of state agencies' capital improvements as adopted by the council after appropriate public hearings and notice to the public and interested persons and organizations; and

(5) "State agency" means any board or commission, agency, department, institution of higher learning, including colleges, universities, and vocational-technical schools, or other state institutions. However, "state agency" shall not include any county, municipality, school district, subdivision, or unit thereof of the State of Arkansas, nor shall the term "state agency" mean or include the Arkansas State Highway and Transportation Department or the State Highway Commission.



§ 22-2-103 - Applicability -- Construction with other laws.

(a) The provisions of this chapter shall not apply to the construction and reconstruction of roads and bridges in the state highway system by the State Highway Commission. Except as specifically provided in Title 24, neither the provisions of this chapter nor the provisions of any other chapter of the Code shall apply to any lands, buildings, or other structures or facilities now owned or hereafter acquired by the Arkansas Teacher Retirement System, as defined in the Arkansas Teacher Retirement System Affordable Housing Investment Act, § 24-7-1401 et seq., as an investment or as a result of the investment of assets of the system or pursuant to the Arkansas Teacher Retirement System Affordable Housing Investment Act, § 24-7-1401 et seq.

(b) The provisions of this chapter shall not be construed to affect any bonds issued by state agencies or any covenants or obligations entered into in connection with such bonds or any revenues pledged or used in the security or payment of such bonds, or the production, handling, deposit, or application of such revenues, including bonds issued by the Arkansas Justice Building Commission, pursuant to § 22-3-901 et seq., by the Arkansas State Department of Health Building Commission, pursuant to Acts 1965, No. 469, by the Department of Parks and Tourism or the agency performing the functions thereof, pursuant to § 22-4-301 et seq., or by the Board of Developmental Disabilities Services or the agency performing the functions thereof, pursuant to § 20-48-411 and § 20-48-501 et seq.

(c) The provisions of this chapter shall not apply in any manner so as to affect, supersede, or in any other way alter the powers, duties, and responsibilities of the Joint Interim Committee on Legislative Facilities as created by §§ 10-3-1101 -- 10-3-1104 and 10-3-1106 -- 10-3-1110, and the provisions of §§ 10-3-1101 -- 10-3-1104 and 10-3-1106 -- 10-3-1110 shall not be repealed by this chapter.

(d) (1) However, it is the intent of the General Assembly that the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., be applicable to all provisions and implementations of this chapter insofar as the provisions and implementation of this chapter are not in direct conflict with that law.

(2) It is the further intent that all procedures for contract bidding now or hereafter established by law or regulation applicable to capital improvements, as defined by this chapter, of state agencies shall be in full force and effect as to the implementation of the provisions of this chapter.



§ 22-2-104 - Creation.

There is created a public agency of the State of Arkansas to be known as the Arkansas Building Authority. The authority shall carry out the duties and responsibilities set out in § 22-2-108 under the policies, guidelines, standards, and procedures established by the Arkansas Building Authority Council as created by § 22-2-106.



§ 22-2-105 - Director.

(a) The Arkansas Building Authority shall be administered by a director, who shall be appointed by and serve at the pleasure of the Governor and shall be confirmed by the Senate.

(b) The director shall have experience in property development and management.

(c) The director may hire sufficient staff as authorized by legislation to perform the duties of the authority. Personnel employed by the director shall be compensated according to the Uniform Classification and Compensation Act, § 21-5-201 et seq., for similar duties and responsibilities.

(d) The director shall be responsible for administering the rules, regulations, and policies of the Arkansas Building Authority Council pursuant to the provisions of this chapter.

(e) The director shall be the disbursing agent for the authority and shall pay any and all accounts upon prior approval of the council. The disbursing agent shall furnish and keep in effect a bond to the state with a corporate surety thereon which, together with any other bonds furnished by him or her, shall total in final sum not less than fifty thousand dollars ($50,000) and is conditioned that he or she will faithfully perform his or her duties and properly handle all funds received and disbursed by him or her and account for those funds; the bond so furnished shall be filed in the office of the Auditor of State. The premium on the bond shall be a proper charge against funds of the authority.



§ 22-2-106 - Arkansas Building Authority Council.

(a) There is created an Arkansas Building Authority Council, hereinafter referred to as the "council".

(b) The council shall have eleven (11) members as follows:

(1) (A) Six (6) members shall be appointed by the Governor and confirmed by the Senate, one (1) of whom shall be from each congressional district and two (2) of whom shall be representative of the state at large;

(B) One (1) member shall be designated by the Speaker of the House of Representatives and one (1) member shall be designated by the President Pro Tempore of the Senate, but no member so designated by the Speaker of the House of Representatives or the President Pro Tempore of the Senate shall be a member of the General Assembly;

(C) All appointees or designees shall serve three-year staggered terms, and all appointees or designees may be subject to reappointment or redesignation; and

(D) The members of the council appointed by the Governor and designated by the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall be reflective of the economic, geographic, and social characteristics of the state.

(2) The Secretary of State or a designee shall be a full voting member of the council.

(3) (A) From among its members, the House of Representatives shall select one (1) member who shall be a nonvoting ex officio member of the council, and from among its members, the Senate shall select one (1) member who shall be a nonvoting ex officio member of the council.

(B) Such ex officio members shall serve two-year terms.

(c) The Governor shall designate one (1) of the members of the council as chair, except that no ex officio member shall be so designated.

(d) Members of the council shall receive no pay for their services, but those members who are not government officials may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 22-2-107 - Creation of sections.

(a) There are created within the Arkansas Building Authority the following sections which shall have the duties and responsibilities designated by the Director of the Arkansas Building Authority with the approval of the Arkansas Building Authority Council and which may include, in relation to other provisions of this chapter, the duties and responsibilities respectively designated in this section:

(1) Construction Section. The Construction Section shall:

(A) Supervise the bidding and awarding of contracts for new construction and renovations for or by state agencies' capital improvements;

(B) Establish and maintain complete construction files on all jobs, including plans and specifications for alterations, renovations, and repairs of all capital improvements;

(C) Approve all proposed contracts, change orders, and final payments requests;

(D) Ensure that on-site observation of all construction projects, alterations, and repairs is accomplished on a regular basis and maintain records of those observations;

(E) Obtain and maintain construction inspection and observation reports from architects or engineers or their consultants from state agencies and institutions for all capital improvement construction projects;

(F) (i) Conduct visits with the design professional to determine the responsibility and performance required by the contract documents.

(ii) On-site observations by design professionals shall concur with the contractor's payment request and shall be submitted in written form with the pay request.

(iii) The inspection and observation reports shall be as adopted by the council.

(iv) State agencies shall engage the services of licensed architects or engineers for all projects covered by the Arkansas Architectural Act, § 17-15-101 et seq., and the Arkansas Engineering Act, § 17-30-101 et seq.; and

(G) Ensure that the construction of all projects complies with the contract documents;

(2) Building Operations Section. The Building Operations Section shall:

(A) Operate, maintain, and manage public buildings as required by the provisions of this chapter or otherwise by law;

(B) Provide for maintenance and operation, including janitorial services for any buildings, structures, or grounds which are owned, leased, or managed by the authority as may be required by the provisions of this chapter; and

(C) Develop and, upon adoption by the council, enforce procedures, standards, and criteria designed to standardize the level of maintenance on all public buildings and other capital improvements;

(3) Design Review Section. The Design Review Section shall:

(A) Establish procedures approved by the council for the selection of engineering, environmental, architectural, and building design consultants' services by state agencies and by the authority. The procedures shall ensure an equitable opportunity for all persons and firms;

(B) Encourage, within the rules and regulations of the state, the timely and expedient commitment and expenditure of appropriations for capital improvements;

(C) Establish standard fee schedules approved by the council for design professional consultant services for capital improvements;

(D) Develop and upon adoption by the council establish minimum design standards and criteria, which shall be made available to all design professionals in the state;

(E) Utilize, require, or undertake studies concerning the needs for and costs of proposed capital improvements;

(F) Review and approve, consistent with the provisions of this chapter, contracts for design professional consultant services, preliminary plans, cost estimates, building programs, feasibility studies, and construction bid documents for capital improvements and mediate architectural and engineering design and construction-related problems;

(G) Assist in analyzing architectural and engineering design and construction problems at state-owned facilities; and

(H) Ensure that state agencies shall engage the services of licensed architects and licensed engineers for capital improvement projects which are not exempted by the requirements of:

(i) The Arkansas Architectural Act, § 17-15-101 et seq.;

(ii) § 17-30-101 et seq.; and

(iii) § 22-9-101 et seq.

(I) The director shall employ within the Design Review Section of the authority a State Architect and a State Engineer who shall have sufficient private practice experience within his or her respective field as well as be registered and licensed within the state;

(4) Real Estate Services Section. The Real Estate Services Section shall:

(A) Develop and enforce minimum leasing, sale, and purchase of property standards and criteria for consideration and adoption by the council;

(B) Design standard lease forms to be approved by the council for use by state agencies as provided in this chapter;

(C) Assist state agencies and the council in determining and evaluating rental space needs and the allocation of space for state agencies;

(D) Conduct surveys to determine available rental space that meets minimum leasing standards and criteria and that may be available for use by state agencies;

(E) Otherwise carry out and administer those duties and responsibilities delegated to the section by the director and assist state agencies and the council to ensure that rental space acquired and utilized by state agencies is acquired and utilized in a manner consistent with the intent of this chapter so that no state agency shall lease space that is not absolutely essential to the efficient performance of its duties and responsibilities; and

(F) Carry out and administer those duties and responsibilities involving the purchase or sale of property by state agencies that are under the jurisdiction of the authority so as to ensure that the property is sold or purchased in a manner consistent with Arkansas laws and regulations.

(b) The director may transfer the various duties and functions among the various sections of the authority and effect any other organizational or administrative changes that may be necessary to bring about the efficient and effective implementation of this chapter.



§ 22-2-108 - Powers and duties generally.

As may be provided, allowed, or limited by the provisions of this chapter, the Arkansas Building Authority Council is authorized and empowered to establish policies, guidelines, standards, and procedures which shall guide and govern the Arkansas Building Authority with regard to the following responsibilities, duties, powers, and activities:

(1) To investigate and obtain information concerning the various boards, commissions, authorities, agencies, departments, and offices of the state, which are the "state agencies", in relation to:

(A) Where they are housed;

(B) Their present and projected needs for space and facilities;

(C) The rental being paid and the rental that state agencies could reasonably pay for space and facilities in public and private buildings; and

(D) The public building space and facilities that can be feasibly financed from appropriated funds available to the authority;

(2) (A) To construct and equip buildings or to acquire by gift or purchase existing buildings and the sites upon which they are situated for use as public buildings.

(B) However, before the authority may construct and equip buildings or acquire by purchase existing buildings and the sites upon which they are situated for use as public buildings, requests for the construction and equipping of those buildings or the acquisition of those existing buildings shall have been first submitted to the General Assembly or to the Legislative Council when the General Assembly is not in session, and the General Assembly shall have reviewed and appropriated the funds therefor or specifically approved the method of funding their construction, equipping, or acquisition thereof;

(3) (A) To provide for the operation and management of the public buildings so constructed or acquired and arrange for the housing of state agencies as space and facilities permit and to rent and lease space and facilities upon such terms and conditions and for such rentals as the authority may determine.

(B) Should there be any surplus space in a public building above the requirements of the state agencies that can be feasibly housed in the building, then the authority may lease or rent the surplus space to individuals and organizations other than state agencies until it is needed by state agencies;

(4) To use the lands acquired by the Arkansas Revenue Department Building Commission which were transferred to the authority under Acts 1975, No. 716, § 6, as sites for public buildings and acquire additional sites as provided in § 22-2-109;

(5) To wreck, remove, and dispose of or salvage buildings or other improvements as necessary for the construction and equipping of public buildings or for future use of an unspecified project;

(6) To purchase, lease, or rent and receive devises, bequests, or donations of and sell or otherwise dispose of any property, real, personal, or mixed, on its own behalf and without the approval of any other board, commission, agency, department, or officer, and the council may convert into money any property bequeathed or donated to it or not needed or which cannot be used in the form received;

(7) (A) To execute contracts necessary to accomplish the purposes of this chapter.

(B) However, no contract shall be entered into for the purchase of any real property unless the authority shall have first submitted for review to the General Assembly or to the Legislative Council when the General Assembly is not in session a request to purchase the property, and the General Assembly shall have provided the funds for or shall have approved the method of funding the purchase;

(8) To apply for, receive, accept, and use any moneys and properties from:

(A) The United States or any state, or any department or agency thereof;

(B) Any public or private corporation of any nature; and

(C) Any individual or group;

(9) (A) To establish, promulgate, and enforce minimum design and construction standards and criteria for all capital improvements undertaken by any state agency, including without limitation procedures regarding flood plain management and the bidding and awarding of capital improvements regarding projects under the jurisdiction of the authority.

(B) However, the authority shall not engage in the production of architectural plans and specifications, with the exception that the architects and engineers employed by the authority may provide and make available technical assistance to the authority's sections listed in § 22-2-107 and other agencies regarding capital improvements involving roofing projects, repairs, alterations, or renovations;

(10) To establish and enforce minimum standards and criteria for the management, maintenance, and operation of all public buildings and capital improvements;

(11) To establish and enforce minimum standards and criteria for the leasing and renting of space for and by state agencies;

(12) To provide for the management, maintenance, and operation of those public buildings as may be required by this chapter or otherwise by law to be managed, maintained, or operated by the authority and provide technical advice on management, maintenance, and operation to agencies with existing capital improvements;

(13) To provide monthly reports to the Legislative Council and to the Governor, or as otherwise may be requested by the Legislative Council, the Governor, or the General Assembly;

(14) To obtain and keep on file copies of architectural and engineering plans and construction documents for all public buildings and capital improvements, including those plans and documents for all existing public buildings and capital improvements for which plans and documents exist;

(15) (A) (i) To assume all duties and responsibilities for minor alterations and repairs of existing public buildings and capital improvements previously vested within the Office of State Procurement by Acts 1955, No. 313 [repealed], as amended by Acts 1959, No. 29 [repealed], as implemented and developed by the Construction Section.

(ii) These duties and responsibilities of the office are transferred to the authority.

(B) It is the intent of this chapter that the above-mentioned and all other duties and responsibilities of the Construction Section shall be transferred to the authority, including approval authority for real property purchases by any agency, board, commission, or department; and

(16) To promulgate reasonable rules, regulations, and procedures as may be required to carry out its duties, responsibilities, powers, and authorities under this chapter which are consistent with the purposes and intent of this chapter.



§ 22-2-109 - Acquisition of additional sites.

(a) (1) Additional sites may be acquired from state agencies, either with or without compensation, by making necessary arrangements with any state agency for any lands owned by that state agency or owned by the State of Arkansas and under the control or jurisdiction of that state agency.

(2) In the alternative, a site may be obtained by the Arkansas Building Authority by gift, purchase, or, within Pulaski County, Arkansas, by condemnation under the power of eminent domain.

(b) (1) In the event the sites cannot be purchased by negotiation, the authority is authorized to institute condemnation proceedings under the power of eminent domain for the acquisition of sites.

(2) (A) Condemnation proceedings under the power of eminent domain may be exercised within Pulaski County, Arkansas, in the manner now provided in §§ 18-15-1202 -- 18-15-1207 or pursuant to any other applicable statutory provisions for the exercise of the power of eminent domain in the State of Arkansas or by any state agency.

(B) However, in the event the authority shall acquire under the power of eminent domain a building which is a general purpose office building located within the Capitol Zoning District, as zoned by § 22-3-302(a), the following provisos shall be applicable:

(i) (a) In addition to all other elements constituting just compensation for the taking of property, which are usually and regularly considered in condemnation actions, an owner-tenant may be entitled to reasonable moving expenses for the moving of that tenant to a location within Pulaski County, Arkansas.

(b) The reasonable moving expense shall be fixed by the court and at its discretion;

(ii) (a) Upon a final award in such a condemnation proceeding, the court in which the action is being undertaken may grant the condemnee in an owner-occupied structure the right to remain in occupation of the structure without payment of rent by the owner-occupier for a reasonable period of time to be determined in the discretion of the court, but such period of time shall not exceed three (3) years.

(b) However, if the monetary award is demanded by the condemnee and paid pursuant to the award, the court shall fix a reasonable rental for that part of the property occupied by the condemnee subsequent to the final award. All other tenants occupying all or any part of the condemned premises, by lease or otherwise, shall pay rentals to the condemnor from the date of the final award or payment and so long as such tenants occupy the premises or any part thereof.

(c) Title to all lands acquired under this chapter shall be taken in the name of the State of Arkansas; and

(iii) Should the owner of the building being acquired under the power of eminent domain also own unimproved property adjacent to or near the building and should there be a connected or unity of use between the condemned building and the unimproved property, including a parking lot adjacent to or near an office building, the authority shall be obliged to also take by purchase or under the power of eminent domain such unimproved property.



§ 22-2-110 - Schedule of supervision generally.

The powers, authorities, and responsibilities of the Arkansas Building Authority Council relating to the acquisition of properties and to the supervision of all capital improvements, as defined in § 22-2-102, shall be in accordance with the schedules of supervision as provided in §§ 22-2-111 -- 22-2-113.



§ 22-2-111 - Schedule of supervision -- Type one -- Undesignated funds.

From the funds appropriated by the General Assembly to the Arkansas Building Authority not designated to be spent for a particular public building or capital improvement for a particular state agency, the authority:

(1) (A) Use the lands acquired by the Arkansas Revenue Department Building Commission which are transferred to the authority under Acts 1975, No. 716, § 6, as sites for public buildings and obtain additional sites as provided in this chapter.

(B) (i) The additional sites may be obtained either with or without compensation by making necessary arrangements with any state agency for any lands owned by the state agency or by the State of Arkansas and under the control or jurisdiction of that state agency.

(ii) In the alternative, a site may be obtained by the authority by gift, purchase, or condemnation under the power of eminent domain at any suitable location.

(C) In the event the needed sites cannot be purchased by negotiation, the authority is authorized to institute condemnation proceedings in Pulaski County, Arkansas, under the power of eminent domain for the acquisition of sites.

(D) Condemnation proceedings under the power of eminent domain may be exercised within Pulaski County, Arkansas, in the manner now provided by §§ 18-15-1202 -- 18-15-1207, or pursuant to any applicable statutory provisions for the exercise of the power of eminent domain by the State of Arkansas or by any state agency.

(E) Title to all lands acquired under this chapter shall be taken in the name of the State of Arkansas;

(2) Construct, repair, renovate, alter, and equip buildings and capital improvements or acquire, by gift or purchase, existing buildings or capital improvements and the sites upon which they are situated for use as public buildings;

(3) (A) Operate, manage, maintain, and otherwise provide for the operation of the public buildings or capital improvements so constructed or acquired and arrange for the housing of state agencies as space and facilities permit upon such terms and conditions and for such rentals as the authority may determine.

(B) Should there be any surplus space in a public building above the requirements of state agencies that can be feasibly housed in the building, the authority may lease or rent the surplus space to individuals and organizations other than state agencies until it is needed by state agencies; and

(4) Demolish, remove, and dispose of or salvage any buildings or other capital improvements as necessary for the construction and equipping of public buildings or capital improvements.



§ 22-2-112 - Schedule of supervision -- Type two -- Designated funds.

From the funds appropriated by the General Assembly to the Arkansas Building Authority for the construction or purchase of a particular building or capital improvement which is specifically designated to be purchased, constructed, or improved for a particular state agency, the authority shall carry out the powers, authorities, and responsibilities in respect to that construction or purchase as designated in § 22-2-111. The authority shall review and approve architectural and engineering design plans and construction plans to ensure compliance with minimum design and construction standards and criteria promulgated by the Arkansas Building Authority Council pursuant to this chapter. The authority shall negotiate all contracts for architectural and engineering and construction services and revisions and modifications to those contracts.



§ 22-2-113 - Schedule of supervision -- Type three -- All other cases.

(a) In all other cases, within or without Pulaski County, Arkansas, when the construction of public buildings or capital improvements is undertaken or is presently being undertaken or is authorized but not presently under contract by or for a state agency, then the Arkansas Building Authority shall serve in a technical advisory capacity to advise an agency in relation to that agency's capital improvement and to perform review and approval duties, specifically including, but not limited to, the provision and performance of the following services and duties:

(1) Consult with the agency as to the need for and the type, cost, and design of the capital improvement;

(2) Assist the agency in reviewing architectural proposals and advising the agency in the selection of persons to perform architectural and engineering services, but the agency shall have the responsibility of selecting those persons. However, nothing in this subdivision (a)(2) shall affect the power and responsibility of the authority to review and approve architectural and engineering design plans and to negotiate contracts for architects' and engineers' services as otherwise provided in this section;

(3) Review and approve architectural and engineering plans and designs to ensure compliance with minimum design and construction standards and criteria promulgated by the Arkansas Building Authority Council pursuant to this chapter;

(4) As agent for the state agency, negotiate and approve any contractual terms, relationships, or responsibilities for architectural and engineering services;

(5) Assist the state agency in receipt of bids for construction contracts necessary for the capital improvement if bids are required by law;

(6) Advise and assist the agency in the selection of persons to perform construction services, but the agency shall have the responsibility of selecting the persons to perform the services. However, nothing in this subdivision (a)(6) shall affect the powers and responsibilities of the authority consistent with subdivisions (a)(7) and (8) of this section;

(7) Review and approve construction plans so as to ensure compliance with minimum construction standards and criteria promulgated by the council as provided in this chapter;

(8) As agent for the agency, negotiate and approve all construction contracts and revisions and modifications thereto necessary for the capital improvement;

(9) Assist and advise the state agency as to the operation, management, and maintenance of the capital improvement. However, the operation, management, and maintenance shall be in accordance with minimum standards as promulgated by the council;

(10) Otherwise take such action as may be necessary to carry out the policies, standards, criteria, and other rules and regulations as may be adopted or promulgated by the council to implement the provisions of this chapter.

(b) (1) The boards of trustees of the University of Arkansas, Arkansas State University, University of Central Arkansas, Henderson State University, Arkansas Tech University, and Southern Arkansas University, respectively, are exempt from review, consultation, assistance, advice, and approval by the authority for those items listed in subsection (a) of this section. Upon approval of the Department of Higher Education, the governing boards of all other public institutions of higher education shall be exempt from review and approval by the authority for those items listed in subsection (a) of this section. Provided that prior to granting such approval, the department shall have reviewed and approved policies and procedures adopted by the governing board with respect to bidding and construction of capital improvement projects. Nothing in this subdivision (b)(1) shall prevent any of the foregoing institutions exempt from review and approval of the authority from entering into an agreement with the authority to provide reviews and approval of all items listed in subsection (a) of this section.

(2) However, any of the foregoing boards, which are exempt as set forth in subdivision (b)(1) of this section and which do not enter into an agreement with the authority, shall adopt policies and procedures involving the bidding and awarding of capital improvement contracts and shall furnish such policies and procedures to the department for its review and advice. It is the intention of this section that any and all adopted policies and procedures pertaining to the bidding and awarding of capital improvement contracts from public funds as stated herein shall provide a uniformity among the foregoing institutions with respect to the policies and procedures to be followed.



§ 22-2-114 - Leasing responsibilities.

(a) It is the intent of the General Assembly that state agencies be housed, whenever possible, in public buildings as soon as space and facilities in public buildings are available and that the acquisition and granting of leasehold interests in land be regulated and supervised by the Arkansas Building Authority. The authority and all other state agencies are authorized and directed to implement that intent as follows:

(1) (A) The authority is given the authority and responsibility to act as the leasing agent for all state agencies and component parts thereof, acting either as lessor or lessee, and to act as the agent for leasing space in all public buildings located in the State of Arkansas.

(B) In addition, the authority is given the authority and responsibility to act as the leasing agent for any nonagency state entity if requested in writing by a nonagency state entity to act in that manner and if the responsibility for the services is accepted in writing by the authority.

(C) (i) After July 1, 1975, no state agency shall enter into or renew or otherwise negotiate a lease between itself as lessor or lessee and a nongovernmental or other government lessor or lessee.

(ii) The authority shall determine the needs of the state agency, locate appropriate rental space, and act as the agent for the state agency in negotiating the lease for the rental space;

(2) All state agencies and component parts thereof, when requested by the authority, shall execute and enter into leases with the authority for the leasing or renting of space and facilities in any public buildings. The leases may be upon such conditions, for such terms, for such rentals, and may contain such other provisions as may be determined by the Arkansas Building Authority Council and the state agency involved to be appropriate and in the best interests of all concerned;

(3) Any state agency or component part thereof needing new or additional space shall notify the authority, and the authority shall prepare a lease for the space based upon the standards and criteria as adopted by the council. If space is available in a public building, the lease will be negotiated for placement in the public building;

(4) If the Leasing Section of the authority determines that adequate space is not available in public buildings, it shall act as provided in subdivision (a)(1) of this section to obtain adequate space from a privately owned facility;

(5) (A) (i) The council shall adopt standards and criteria for the leasing and utilization of space and the allocation of space to state agencies.

(ii) These standards and criteria shall be used as a basis for all planning, leasing of space, allocation of space to state agencies, or advising state agencies on leasing considerations.

(iii) These standards and criteria shall include, but not be limited to, equipment, work stations, private offices, conference rooms, reception areas, general equipment, vaults, and the necessary space to ensure adequate and effective circulation within and access to all state agencies, including parking and traffic patterns.

(B) In cities and towns having a population of less than twenty-five thousand (25,000) according to the last federal decennial census, for those state agencies providing direct public access services, preference shall be granted to lease space located in existing buildings in the central business district, as defined by the locality's planning commission, or, in the absence thereof, by the municipality's governing body, except in cases where location within the central business district would impair or restrict the intent of the services being provided to the public or the state's proximity to other state or nongovernmental services or where rental rates justify other locations;

(6) Leases as to office space, buildings, structures, parking lots, and grounds from private individuals, firms, and corporations by state agencies and component parts thereof shall be on a standard lease form approved by the council. The standard lease form shall contain all terms and conditions deemed necessary based on the type and purpose of the leased property. The council also shall adopt a standard lease form to be used by state agencies when subleasing from the authority. Both standard lease forms shall be approved as to the legality of form and content by the Attorney General before becoming a requirement; and

(7) The authority shall obtain and maintain files of all leases in existence from and after July 1, 1975, to which a state agency or component part thereof is a party.

(b) All leases referred to in this section and all covenants and agreements contained therein shall be binding in all respects upon the parties thereto and their successors, and all the provisions thereof shall be enforceable by mandamus and other remedies provided by law.

(c) This section shall not apply to the State Highway Commission, the Arkansas State Highway and Transportation Department, or the Arkansas State Game and Fish Commission.



§ 22-2-115 - Lease-purchase agreements.

(a) For the express purpose of providing adequate office facilities, the Arkansas Building Authority Council, acting as the primary lessor, is authorized to enter into lease-purchase agreements to obtain facilities for state agencies. Each lease-purchase agreement shall contain a provision whereby the agreement shall be cancelled at the close of each fiscal biennium, if necessary, if funds for the payment of the rent under the lease-purchase agreement will not be available.

(b) The council shall make final determination, with the advice and consent of the appropriate state agency, regarding the location or construction of facilities. All agreements and other matters concerning the buying, trading, selling, renting, renovating, or acquiring of any real or personal property as authorized by this section shall be matters of public record and available for public inspection.

(c) The General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., the Arkansas Procurement Law, § 19-11-201 et seq., the Revenue Stabilization Law, § 19-5-101 et seq., and other applicable fiscal laws of this state shall be strictly complied with regarding this section.



§ 22-2-116 - Maintenance responsibilities generally.

(a) The Arkansas Building Authority shall provide for the management, maintenance, and operation of public buildings as may be required by the provisions and implementation of this chapter, or as may otherwise be required by law.

(b) The authority may enter into agreements with agencies to provide for the management, maintenance, and operation of those public buildings which are not owned by the authority.



§ 22-2-117 - Maintenance responsibilities -- Capitol Zoning District.

(a) As to all presently existing public buildings and capital improvements within the Capitol Zoning District, as zoned by § 22-3-302(a), any person or entity responsible for the custody, management, maintenance, repair, operation, or landscaping of such public buildings and capital improvements and their grounds shall be accountable to the Arkansas Building Authority as follows:

(1) The authority shall approve all plans and expenditures for alterations, repairs, maintenance, operation, management, landscaping, and provisions of utilities of and for the buildings, improvements, and grounds;

(2) The authority shall establish and enforce minimum standards and criteria for the maintenance, management, and operation of the buildings, improvements, and grounds, including the establishment of maintenance schedules;

(3) The authority shall approve the purchase or rental of equipment and supplies for use in the management, maintenance, operation, repair, and landscaping of the buildings, improvements, and grounds.

(b) The Secretary of State shall remain as custodian of the State Capitol Building and the grounds immediately surrounding the State Capitol Building upon which the State Capitol Building is located. The Secretary of State, except as may otherwise be provided by law, shall have full responsibility for the maintenance, management, and operation of the building and its grounds, including the grounds commonly known as the "Mall Area" to the west of the State Capitol Building and the Capitol Hill Building and adjacent parking areas thereto. The Secretary of State shall not be accountable to the authority for such maintenance, management, and operation.

(c) To the extent necessary to carry out the provisions and intent of this section, all laws relating to the powers, duties, and responsibilities of persons or entities regarding the custody and management by those persons of all buildings and grounds within the confines of the Capitol Zoning District, except for the custody and management by the Secretary of State of the State Capitol Building and its immediate grounds as provided in subsection (b) of this section, are amended.

(d) Nothing in this section shall be construed as exempting public buildings and capital improvements located within the Capitol Zoning District from any other applicable provision of this chapter.



§ 22-2-118 - Plans, specifications, and estimates of costs.

The Arkansas Building Authority is authorized to employ, except as limited by § 22-2-108(9), such persons as may be necessary to prepare plans, specifications, and estimates of costs for capital improvements which, under the provisions of this chapter, are the responsibility of the authority.



§ 22-2-120 - Exemption from statutes concerning Capitol Zoning District.

(a) The construction, acquisition, management, maintenance, or operation of capital improvements and public buildings by the Arkansas Building Authority under this chapter is declared to be exempt from the operation and implementation of the provisions of §§ 22-3-301 -- 22-3-311.

(b) The Arkansas Building Authority Council shall endeavor to cooperate with the Capitol Zoning District Commission so as to establish coordinated physical development in the State Capitol area and to promote the uniform and appropriate regulation and development of the State Capitol area.



§ 22-2-121 - Real estate compilation.

(a) The Arkansas Building Authority shall:

(1) Perform a compilation of all real property owned by state agencies, including boards, commissions, and institutions of higher education, the Arkansas State Game and Fish Commission, the Arkansas State Highway and Transportation Department, and the State Highway Commission;

(2) Create a database that shall include a description of each piece of real property owned; and

(3) Maintain the database with current information.

(b) The initial compilation of all real property shall be completed by January 1, 2002.

(c) All state agencies identified in subdivision (a)(1) of this section shall provide the necessary information to the authority.

(d) The authority, in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., may adopt rules and regulations necessary to administer the provisions of this section.






Chapter 3 - Public Buildings and Other Facilities

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Capitol Building and Grounds Generally

§ 22-3-201 - Lands adjacent to State Capitol to remain state property.

All of the lands belonging to the State of Arkansas adjacent to the State Capitol Building and commonly designated as the "New State Capitol tracts of land" shall forever be and remain the property of the State of Arkansas.



§ 22-3-202 - Secretary of State as custodian.

(a) The Secretary of State is the constituted and legal custodian of the State Capitol Building, the grounds, and all the furniture and fixtures thereon and therein belonging to the state.

(b) It is the duty of the Secretary of State to report to each General Assembly the condition of the State Capitol Building and of the grounds, furniture, and fixtures and to make recommendations relative to the maintenance of the building and grounds.



§ 22-3-203 - Use of Senate and House Chambers.

(a) It shall be unlawful to use the Senate and House Chambers of the State Capitol Building for any purpose except activities which are necessary for the operation of state government.

(b) As used in this section, "activities" means those which the State of Arkansas controls and finances for all purposes.



§ 22-3-204 - List of equipment in Senate and House Chambers.

(a) At the close of each session of the General Assembly, the Secretary of the Senate shall furnish to the Secretary of State a complete list of all property and equipment in the Senate Chamber, and the Clerk of the House of Representatives shall furnish to the Secretary of State a complete list of all property and equipment in the House Chamber.

(b) The Secretary of State shall, after checking the property, issue a receipt to the Secretary of the Senate for the property of the Senate and to the Clerk of the House of Representatives for the property of the House of Representatives placed in his or her custody.



§ 22-3-205 - Leasing of restaurant or cafe in State Capitol Building.

(a) The Secretary of State, as custodian of the State Capitol Building, the Governor, and the Director of the Department of Health are directed to receive bids or offers for the renting or leasing of the properties now being utilized for a restaurant or cafe and other purposes in the State Capitol Building upon such terms or conditions as, in their judgment, may best serve the interests of the state.

(b) Moneys so received from these rentals shall be deposited in the State Treasury to the credit of the State Apportionment Fund, after which they shall be distributed among the General Revenue Fund Account of the State Apportionment Fund and other funds as provided by law.



§ 22-3-206 - Agreements with public utility companies.

(a) (1) The Secretary of State, on behalf of the State of Arkansas, is authorized to enter into agreements with public utility companies regarding the installation, maintenance, and repair of utility service lines and facilities necessary to the delivery of the respective utility services to the various buildings on the State Capitol grounds.

(2) The agreements may include the granting of easements or privileges to public utility companies to install and maintain lines and facilities on the State Capitol grounds and may contain provisions regarding the relative responsibilities of the public utility companies and the State of Arkansas for removing abandoned facilities or relocating lines and facilities on the State Capitol grounds, and may include such other agreements or provisions as shall be deemed appropriate or necessary by the parties.

(3) No contract shall be entered into between the Secretary of State and any public utility until it is submitted to and approved as to form by the Attorney General.

(b) (1) State agencies, departments, and institutions are authorized to enter into agreements with public utility companies for the furnishing of utility services by the contracting utility and the purchase of such services by the state agencies, departments, or institutions.

(2) The agreements may include provisions regarding the service demand of the contracting agency, department, or institution for the utility service involved, the rates to be charged for the services, minimum charges, and such other matters as the contracting parties shall deem appropriate regarding the furnishing and purchase of utility services.

(3) Any rates or charges established in the contracts shall conform to filings made with and approved by the appropriate state regulatory body.



§ 22-3-207 - Permanent press room.

(a) Room 152 on the first floor of the State Capitol Building, immediately to the north of the north elevator on the first floor of the State Capitol Building, the same being to the north of the outside east entrance on the first floor of the State Capitol Building, is designated as a permanent press room to be used by newspaper, radio, and television personnel covering the State Capitol.

(b) It shall be the duty of the Secretary of State to maintain the room at all times for the use of the press as provided in this section, and the Secretary of State shall provide necessary janitorial services and office equipment needed by members of the press in the room.

(c) The Secretary of State is prohibited from changing the room number assigned to the room or to nullify or void the provisions of this section.

(d) If the Secretary of State shall fail or refuse to comply with the provisions of this section, any resident of this state may bring an action in the Circuit Court of Pulaski County, Arkansas, for an appropriate order directing the Secretary of State to comply with the provisions of this section. Failure to comply with the order shall be contempt of court and punishable accordingly.



§ 22-3-210 - Trespassing upon State Capitol grounds.

(a) (1) It shall be unlawful for any person to ride, drive, walk, go, or enter upon the public lawns or grounds belonging to the State of Arkansas whereon is located the State Capitol Building unless the person confines himself or herself to the public driveways or walkways upon the grounds.

(2) However, this section shall not apply to the custodian of any state institutions or grounds, to any of his or her assistants, deputies, or employees, nor to any grounds laid out and designated by the custodian as playgrounds or public parks.

(b) Any person who violates subsection (a) of this section shall be guilty of a violation and upon conviction shall be fined not more than one hundred dollars ($100).



§ 22-3-211 - Power of custodian to make arrests.

The custodian of any public building or grounds and his or her assistants and deputies are authorized and empowered to arrest any person whom they may see violating § 22-3-210(a) and to take that person, when arrested, before any court of competent jurisdiction to be dealt with according to law.



§ 22-3-213 - Fines paid into State Treasury.

All fines collected for the violation of §§ 22-3-210 and 22-3-212 shall be paid into the State Treasury and placed to the credit of the State Apportionment Fund, after which they shall be distributed among the General Revenue Fund Account of the State Apportionment Fund and other funds as provided by law.



§ 22-3-215 - Vietnam Veterans' Monument.

(a) It is found and determined by the General Assembly that many thousands of Arkansans served in the armed forces of the United States in Vietnam, that Arkansas Vietnam veterans have not received the recognition and honor they deserve for the service to their country in the Vietnam Conflict, and that an appropriate monument should be established and maintained on the State Capitol grounds as a symbol of the recognition and appreciation of the State of Arkansas to the Arkansas Vietnam veterans.

(b) The Secretary of State is authorized and directed to cause to be constructed and maintained on the grounds of the State Capitol an appropriate monument to honor Arkansas Vietnam veterans when adequate funds for the construction thereof are deposited in the Vietnam Veterans' Monument Fund created in subsection (d) of this section.

(c) (1) The Secretary of State shall designate four (4) Arkansas Vietnam veterans who, together with the Secretary of State, shall constitute the Vietnam Veterans' Monument Design Committee.

(2) The committee shall meet at such times as it shall determine to be necessary to select a design and site for the Vietnam Veterans' Monument to be erected and maintained on the State Capitol grounds, which design and site shall be subject to the approval of the Capitol Zoning District Commission created by § 22-3-303 or its successor.

(d) (1) The Secretary of State is authorized to accept gifts, grants, and donations from individuals and organizations to be deposited as trust funds in the Vietnam Veteran's Monument Fund, which is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(2) All funds deposited in the fund shall be used exclusively for the purpose of erecting and maintaining a suitable monument on the State Capitol grounds in recognition and appreciation of Arkansas Vietnam veterans by the State of Arkansas.



§ 22-3-216 - Law Enforcement Officers' Memorial.

(a) It is found and determined by the General Assembly that unfortunately several law enforcement officers have given their lives in the performance of their duties for the people of this state, that these brave public servants should be honored, and that an appropriate monument should be established on the State Capitol grounds as a symbol of the recognition and appreciation of this state to these individuals.

(b) The Secretary of State is authorized and directed to set aside a location on the State Capitol grounds for the purpose of constructing a memorial which will honor those law enforcement officers who have given their lives in the performance of their duties for the people of this state.

(c) (1) The Governor shall designate a representative from the Arkansas State Police, the Arkansas Sheriffs' Association, the Arkansas Fraternal Order of Police, and the Arkansas Municipal Police Association, who, together with the Secretary of State, shall constitute the Law Enforcement Officers' Memorial Design Committee.

(2) The committee shall meet at such times as it shall determine to be necessary to select a design and site for the memorial to be erected and maintained on the State Capitol grounds. The design and site shall be subject to the approval of the Capitol Zoning District Commission created by § 22-3-303 or its successor.

(d) (1) The committee created by this section is authorized to accept gifts, grants, and donations from individuals and organizations, which shall be used exclusively to finance the construction of the memorial.

(2) The funds shall be deposited as trust funds in the Law Enforcement Officers' Memorial Fund which is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.

(3) Nothing in this section shall authorize the expenditure of general revenue funds from the State Treasury.



§ 22-3-217 - Rules and regulations -- Management.

(a) (1) Any rules, regulations, or modifications concerning the use, management, or authorities of the Capitol Hill Building shall be reviewed and approved by the Joint Interim Committee on Legislative Facilities.

(2) To this end, the management of the Capitol Hill Building shall be the joint responsibility of the Secretary of State and the Joint Interim Committee on Legislative Facilities.

(b) Provided, however, it will be the continued responsibility of the Secretary of State to provide maintenance and upkeep of the Capitol Hill Building.



§ 22-3-218 - Relocation -- Vacant areas.

(a) In the event an officer or agency relocates an office and related staff from or within the State Capitol Building at the request of the Joint Interim Committee on Legislative Facilities and the officer or agency does not have an appropriation sufficient to pay the moving costs, rents, costs of making necessary modifications to rented space, or other costs associated with the move, the Bureau of Legislative Research of the Legislative Council may expend from appropriations authorized for the bureau such additional funds as may be required to assist such officer or agency in paying the additional costs.

(b) When any area in the State Capitol Building is vacated, the Secretary of State and the Joint Interim Committee on Legislative Facilities shall jointly decide who shall occupy the vacated area.



§ 22-3-219 - Monument to honor veterans of twentieth-century wars.

(a) It is hereby found and determined by the Seventy-eighth Arkansas General Assembly that many thousands of Arkansans served in the armed services of the United States in World War I, World War II, the Korean Conflict, the Vietnam War, and, now, the War in the Persian Gulf, and that many of these veterans have not fully received the honors and recognition deserving of those citizens from a thankful state and nation and that an appropriate monument should be established on the State Capitol grounds as a symbol to honor those men and women who gave their lives and who served with honor in the military service of their nation during war.

(b) The Secretary of State is hereby authorized and directed to cause to be constructed and maintained on the State Capitol grounds an appropriate monument to all the Arkansas veterans of the wars and military conflicts of the twentieth century after an appropriate design has been selected and when adequate funds for the construction thereof are deposited in the Arkansas Military War Veterans Monument Fund herein created.

(c) (1) There is hereby created the Arkansas Military War Veterans Monument Design Selection Committee. The design selection committee shall consist of six (6) members designated as follows:

(A) Five (5) members shall be Arkansas military war veterans from a war or conflict in this century and selected by the Secretary of State. He or she shall select at least one (1) member each representing the military war veterans of World War II, the Korean War, the Vietnam War, and the War in the Persian Gulf.

(B) One (1) member shall be the Secretary of State or his or her designee.

(2) The design selection committee shall meet at such times as it shall determine to be necessary to select a design and site for the Arkansas Military War Veterans Monument. The monument shall be of such size and design to provide for a specific place of honor for the Arkansas war veterans of each of the specific Twentieth Century conflicts.

(3) The design and site selection shall be subject to the approval of the Capitol Zoning District Commission created under § 22-3-301 et seq.

(4) The Secretary of State is hereby authorized to accept gifts, grants, and donations from individuals and organizations, to be deposited as trust funds in the Arkansas Military War Veterans Monument Fund which is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State. All funds deposited into the Arkansas Military War Veterans Monument Fund shall be used exclusively for the purpose of constructing and erecting a monument in the memory and recognition of the military war veterans of the State of Arkansas.



§ 22-3-220 - Smoking in State Capitol Building prohibited.

Any person smoking any cigarette, cigar, pipe, or other tobacco product in the State Capitol Building shall be guilty of a violation punishable by a fine of twenty-five dollars ($25.00).






Subchapter 3 - -- Capitol Zoning District

§ 22-3-301 - Construction.

(a) This subchapter shall be construed liberally. The enumeration of any object, purpose, method, manner, power, or thing shall not be deemed to exclude like or similar objects, purposes, methods, manners, powers, or things.

(b) This subchapter shall be the complete and sole authority for the accomplishment of the purpose of the subchapter.



§ 22-3-302 - Purpose -- Creation.

(a) To promote the general welfare of the state with respect to the State Capitol and to promote the general welfare of the property owners of the area as described in this subchapter, an improvement and comprehensive community zoning district, to be called the Capitol Zoning District, is created, which district shall embrace all that portion of land situated in Little Rock, Pulaski County, State of Arkansas, within the following described boundaries: Beginning at the point where the centerline of 10th Street intersects the eastern edge of the right-of-way of the Missouri Pacific and Rock Island Railroad Line, thence northeast along the southern boundary of that right-of-way to the point where the centerline of Cross Street, extended northeast, intersects that right-of-way, thence south along the centerline of Cross Street to the point where that line intersects the northern edge of the Wilbur Mills Freeway (I-630), surveyed by the Arkansas State Highway and Transportation Department, thence westward along the northern edge of the Wilbur Mills Freeway (I-630), as surveyed by the Arkansas State Highway and Transportation Department, to the point of the beginning.

(b) (1) In addition to the area described in subsection (a) of this section, the Capitol Zoning District also shall include an area surrounding the Governor's Mansion, which is located at 18th and Center Streets in the City of Little Rock, Pulaski County, Arkansas, within the following described boundaries: Beginning at a point on the southwestern corner of 13th and Cumberland Streets, in the City of Little Rock, Pulaski County, Arkansas, proceeding south along the western side of Cumberland Street to the northwest corner of 16th and Cumberland Streets, and then proceeding west along the northern boundary of 16th Street to a point where the centerline of the alleyway between Scott and Cumberland Streets, extended northward, intersects that northern boundary, thence, south along the centerline of the alleyway, or an imaginary line bisecting the blocks between Cumberland and Scott Streets, to the southern boundary of 22nd Street, and thence west along that southern boundary to a point where an imaginary line bisecting the block between Scott and Main Streets intersects that southern boundary, thence south along that imaginary line to a point where the centerline of Roosevelt Road extended eastward intersects that imaginary line, then west along the centerline of Roosevelt Road to the centerline of Chester Street, thence north along the centerline of Chester Street to the centerline of 20th Street, thence east along the centerline of 20th Street, to a point where the centerline of the alleyway between Gaines and State Streets intersects the centerline of 20th Street, thence north along the centerline of the alleyway, or an imaginary line bisecting the blocks between Gaines and State Streets, to a point where that centerline intersects the southern boundary of 13th Street, thence east along the southern boundary of 13th Street to the point of the beginning.

(2) In addition, the Capitol Zoning District may in the future be further extended by a two-thirds vote of the Capitol Zoning District Commission to include the area in the following described boundaries: Beginning at the centerline of Chester Street where it intersects with the centerline of 20th Street proceeding north along the centerline of Chester Street to I-630; thence east along the southern boundary of I-630 to the intersection of the centerline of Commerce Street; thence south along the centerline of Commerce Street to a point where it intersects the centerline of 24th Street; thence east along the centerline of 24th Street to I-30; thence south along the western boundary of I-30 to the intersection of the centerline of Roosevelt Road; and thence west along the centerline of Roosevelt Road to the point of intersection with the imaginary line that bisects the block between Scott and Main Streets.



§ 22-3-303 - Capitol Zoning District Commission.

(a) There is created and established at the seat of government a commission to be known as the Capitol Zoning District Commission.

(b) The commission shall have nine (9) members, as follows:

(1) The Governor, or his or her designee, who shall be chair;

(2) The Secretary of State, or his or her designee;

(3) Four (4) resident electors of this state, to be designated by the Governor and who shall serve three-year terms, one (1) of whom shall be a black;

(4) The Director of the City Planning staff of the City of Little Rock, or his or her designee;

(5) One (1) resident elector of this state who shall be a resident of and an owner of property within the Governor's Mansion area of the Capitol Zoning District, to be designated by the Governor, and who shall serve a three-year term; and

(6) One (1) resident elector of this state who shall be an owner of property or the designee of an owner of property within the State Capitol area of the Capitol Zoning District, to be designated by the Governor, and who shall serve a three-year term.

(c) The Director of the Capitol Zoning District Commission shall serve as the disbursing officer for the commission.

(d) Members of the commission shall receive no pay for their services, but may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(e) (1) The commission is authorized to employ a director and such other staff as the commission deems appropriate and within legislative appropriation.

(2) The commission shall have the authority to enter into contracts of any lawful nature, and to do any and all acts necessary to effect the purposes of this subchapter.



§ 22-3-304 - Zoning authority of Capitol Zoning District Commission.

The Capitol Zoning District Commission is authorized broad scope in its zoning authority to include, but not be limited to, the following:

(1) Restrictions on the height, number of stories, and size of buildings;

(2) Percentage of lots that may be occupied;

(3) Use of structures and land;

(4) Population density;

(5) Amount of open space;

(6) Parking areas; and

(7) Restriction of noisy and polluting processes or those endangering the health and safety of the citizens of the zoning district.



§ 22-3-305 - Master plan.

(a) The Capitol Zoning District Commission, using professional and technical assistance as it deems necessary, shall make, adopt, maintain, and revise, from time to time, an official master comprehensive plan for the Capitol Zoning District for the purpose of bringing about coordinated physical development in accordance with the present and future needs of the district.

(b) The master plan will be developed so as to preserve the dignity of the Capitol Building and Governor's Mansion, ensure efficient expenditure of public funds, and promote the safety, convenience, and general well-being of the district's inhabitants and property owners.

(c) The master plan should include, among other things, regulations relative to the location and character of roads and other transportation routes, utility services, parks, buildings, and other construction within the district.

(d) The commission may adopt the plan in whole or in part and may subsequently amend the adopted plan in whole or in part.

(e) After the adoption of the master comprehensive plan, the commission shall file a copy with the office of the Secretary of State for the inspection of the public.



§ 22-3-306 - Authority of Capitol Zoning District Commission over property within Capitol Zoning District -- Permits.

(a) After the adoption of the comprehensive master zoning plan, the Capitol Zoning District Commission shall have exclusive authority over the zoning and regulation of the utilization of all property within the Capitol Zoning District, and no planning or zoning authority or jurisdiction of any subdivision of the state shall have any zoning or control authority except as agreed upon by the commission.

(b) (1) After the adoption by the commission of the comprehensive master zoning plan, the commission shall have the authority to approve or disapprove the location and design of any improvements to be placed upon any land within the district, and no improvements shall be placed upon any land within the district unless the design and proposed location shall be approved by the commission.

(2) Such improvements shall include, but not be limited to, buildings, including additions and alterations, parking lots and facilities, and all other construction whatsoever, except that the word "improvements" shall not include existing streets, alleys, or utilities and shall not include maintenance, service, or improvement thereof.

(c) After the adoption by the commission of the comprehensive master zoning plan, no improvement of any nature nor any change of land use shall commence within the district without a permit issued by the commission.

(d) Within the district, a legally existing use, building, or structure that exists at the time of the adoption of the plans and regulations authorized by this subchapter, but not in conformity with such plans and regulations, may be continued but shall not be extended or structurally altered without the approval of the commission.



§ 22-3-307 - Adoption of rules and regulations by Capitol Zoning District Commission.

(a) The Capitol Zoning District Commission shall have the power and authority to prescribe such rules and regulations concerning procedure before it and concerning the exercise of its functions and duties as it shall deem proper.

(b) Prior to the adoption of any zoning regulations or amendments thereto, the commission shall hold a public hearing thereon pursuant to the regulations of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 22-3-308 - Coordination by Capitol Zoning District Commission with other agencies.

(a) The Capitol Zoning District Commission is authorized and encouraged to coordinate the comprehensive master zoning plan, to the greatest extent it deems practical, with city, county, and other area planning agencies.

(b) (1) Subject to the requirements of due process and consistent with any applicable federal restrictions and regulations as in effect on January 1, 2011, the commission may enter into agreements with the City of Little Rock providing for mutual cooperation and joint regulation within the Capitol Zoning District with respect to planning and zoning; permission to build upon or otherwise use land; the enforcement through stop work orders, citations, fines, and inspection to ensure compliance of building, safety, zoning, and health codes; and other matters within the jurisdiction of the commission.

(2) An agreement under subdivision (b)(1) of this section between the City of Little Rock and the commission may not cede the commission's final authority and responsibility over the matters entrusted to it by law.



§ 22-3-309 - Capitol Zoning District Commission's power to institute and defend legal actions.

(a) The Capitol Zoning District Commission shall constitute a body corporate for purposes of instituting and defending litigation to enforce its rules, regulations, decisions, and orders; and it may, in its name, institute or defend actions in its own behalf, or in behalf of the owner or owners of any property within the district, to enjoin any breach or violation thereof.

(b) No bond shall be required of the commission in any action for the issuance of any temporary or permanent order, or on an appeal.

(c) The Attorney General shall be the legal adviser to the commission in the same capacity as he or she is to other boards and commissions.



§ 22-3-310 - Appeal of Capitol Zoning District Commission action.

(a) Any person aggrieved by any rule, regulation, decision, or order of the Capitol Zoning District Commission may appeal the action to the Circuit Court of Pulaski County.

(b) The filing of an appeal shall in no respect suspend the operation of any rule, regulation, decision, or order, nor shall the circuit court order any suspension without a full hearing.



§ 22-3-311 - Report by Capitol Zoning District Commission to Legislative Council.

The Capitol Zoning District Commission shall submit a written summary of its actions and progress to the Legislative Council as requested by that council.



§ 22-3-312 - Sale of property within Capitol Zoning District -- Notice.

(a) A person who sells real property within the Capitol Zoning District shall notify the purchaser that the real property is within the district and shall provide the purchaser with a summary of the Capital Zoning District Commission's restrictions on property in the district and the duties and responsibilities of owners of property in the district.

(b) The summary required by this section shall be prepared by the commission.



§ 22-3-313 - Capitol Zoning District Commission -- Powers.

(a) Effective July 1, 1997, the Director of the Department of Finance and Administration, as Chief Fiscal Officer of the State, shall transfer all authority and responsibility of the Arkansas Building Authority and the Director of the Arkansas Building Authority with respect to the Capitol Zoning District Commission to the Capitol Zoning District Commission and to the Director of the Capitol Zoning District Commission.

(b) The commission and its staff shall be a separate and distinct agency of government.






Subchapter 4 - -- Capitol Parking Control

§ 22-3-401 - Purpose.

(a) The purpose of this subchapter is to establish a system of traffic control and parking regulations governing the drives and parking areas on the State Capitol grounds and other drives and parking areas in the custody of or leased by the Secretary of State or the Arkansas Building Authority.

(b) In enacting this subchapter, the General Assembly is cognizant of the fact that increased traffic and crowded parking conditions on the State Capitol grounds make it imperative that a system of traffic and parking control be established in order that it might be more convenient for the public to have access to the agencies of government located on the State Capitol grounds and to other buildings in the custody of or leased by the Secretary of State or the authority.



§ 22-3-402 - Definition.

As used in this subchapter, the term "State Capitol grounds" means all property owned by the State of Arkansas within the Capitol Zoning District as defined in § 22-3-302.



§ 22-3-403 - Penalty.

(a) Any person, including an employee of the State of Arkansas, found guilty of violating the provisions of this subchapter or the traffic and parking rules and regulations of the Capitol Parking Control Committee shall be guilty of a misdemeanor and upon conviction shall be fined in an amount of not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00).

(b) All fines which may be collected on account of violation of this subchapter shall be paid into the State Treasury and placed to the credit of the State Capitol Police.



§ 22-3-404 - Enforcement.

(a) In order that the provisions of this subchapter might be enforced, the Director of the Department of Arkansas State Police may assign one (1) state police officer or more to the State Capitol and its grounds, which may include assignments for sessions of the General Assembly, and the Secretary of State is directed to assign one (1) State Capitol Police officer or more. It shall be the responsibility of the Secretary of State to assure that at least one (1) certified law enforcement officer is on duty on the State Capitol grounds twenty-four (24) hours per day, seven (7) days per week.

(b) Each State Capitol Police officer so assigned is authorized to issue, upon determining a violation, a uniform traffic citation that shall be returnable in the Pulaski County District Court.



§ 22-3-405 - Capitol Parking Control Committee -- Creation -- Members -- Meetings.

(a) There is created a committee to be known as the Capitol Parking Control Committee, hereinafter referred to as "the committee", which shall have the powers and duties provided in § 22-3-406.

(b) The committee shall be composed of three (3) members, as follows:

(1) The Secretary of State or a designee;

(2) The Director of the Arkansas Building Authority or a designee; and

(3) A state employee designated by the Secretary of State who is employed on the State Capitol grounds in a position of administrator or higher by an agency or office other than that of the Secretary of State or of the authority.

(c) The Secretary of State shall be the chair of the committee, and the Director of the Arkansas Building Authority shall serve as secretary.

(d) Members of the committee shall serve without additional pay or compensation.

(e) Meetings of the committee shall be held at such times and places as shall be directed by the chair or upon the petition of two (2) members of the committee.



§ 22-3-406 - Capitol Parking Control Committee -- Powers and duties.

Upon the passage of this subchapter, the Capitol Parking Control Committee shall proceed to study the traffic conditions on the drives of the State Capitol grounds and shall make a study of the existing and anticipated needs for parking space on the State Capitol grounds and other parking lots and drives leased by or in the custody of the Secretary of State or the Arkansas Building Authority. Upon completion of the study, the committee shall establish rules and regulations and shall amend or change them from time to time as deemed necessary in the following manner:

(1) Establish maximum speed limits for motor vehicles traveling upon the regulated streets and drives;

(2) Direct the flow of traffic on the regulated streets and drives;

(3) Prohibit the parking, during normal business hours, of motor vehicles on the regulated streets and drives;

(4) Establish or assign parking spaces that shall be available for use as designated by the various offices or persons working in the State Capitol Building or in any of the other buildings on the State Capitol grounds and regulate parking by elected officials in the spaces set aside for that purpose; and

(5) Do all other things reasonable and necessary to properly regulate and control the flow of traffic on the State Capitol grounds and to provide parking facilities for use by the public on the grounds.



§ 22-3-407 - Additional parking areas.

(a) In order to provide additional parking facilities on the State Capitol grounds, the Capitol Parking Control Committee is authorized and directed to study the needs for additional parking space and shall designate one (1) or more areas to be developed as appropriate parking areas.

(b) Additional parking areas shall be of sufficient size to accommodate a minimum of forty (40) motor vehicles and shall be of such larger size as the committee may deem necessary for adequate parking on the State Capitol grounds.

(c) Upon designating an area to be developed as a parking area on the State Capitol grounds, the committee shall certify the area designation to the State Highway Commission.

(d) Upon receiving the certification, the commission shall proceed to prepare necessary plans and specifications for the parking area and shall let a contract for the work and pay for the work out of the Arkansas State Highway and Transportation Department construction funds or shall perform the work out of the department maintenance appropriation.



§ 22-3-408 - Information on motor vehicles of state employees.

Upon forms prescribed by the Capitol Parking Control Committee, each administrative head of the departments and agencies of state government located in the State Capitol Building and upon the State Capitol grounds shall annually obtain information from each of his or her respective employees as to the make, model, and current license number of the motor vehicles owned by the employees and shall furnish the information to the secretary of the committee at such times as directed by the committee.






Subchapter 5 - -- Capitol Arts and Grounds Commission

§ 22-3-501 - Definitions.

As used in this subchapter:

(1) "Project" means expenditures for capital construction or for capital improvements, including landscaping on the State Capitol grounds, but shall not include:

(A) Renovations, improvements, or remodeling within the interior of structures now existing on the State Capitol grounds;

(B) Repair or maintenance that does not substantially change the existing use of space on the State Capitol grounds, that does not add additional square footage to existing buildings or facilities, and that does not change exterior building design; or

(C) Individual plantings within an established landscaping plan that do not alter the overall plan concept;

(2) "Project" or "capital improvement project" means and includes the location of memorials, fountains, monuments, sculptures, and other works of art, including proposals for the relocation of any fountains, memorials, or monuments and similar facilities on the State Capitol grounds;

(3) "State agency" means any state board, commission, department, or any division thereof authorized by law to engage in capital construction or improvement projects on the State Capitol grounds; and

(4) (A) "State Capitol grounds" means all land, parking areas, and streets which are under the jurisdiction of the Secretary of State.

(B) This shall include the land, parking areas, and streets surrounding the State Capitol Building, the Capitol Hill Building, the Grounds Operations shop, and other land that is maintained by the Secretary of State.



§ 22-3-502 - Creation -- Members, etc.

(a) (1) There is created a Capitol Arts and Grounds Commission.

(2) The commission shall be composed of ten (10) members as follows:

(A) The Governor or a designee;

(B) The Secretary of State or a designee who shall serve as the commission chair;

(C) The Director of the Arkansas Historic Preservation Program;

(D) The Director of the Department of Parks and Tourism;

(E) One (1) landscape architect in this state, to be named by the Secretary of State from a list of three (3) names submitted to him or her by the Arkansas Chapter of the American Society of Landscape Architects;

(F) One (1) licensed architect in this state, to be named by the Secretary of State from a list of three (3) names submitted to him or her by the Arkansas Chapter of the American Institute of Architects;

(G) Two (2) citizen members at large, to be appointed by the Secretary of State, who shall serve four-year terms; and

(H) The President Pro Tempore of the Senate shall appoint one (1) nonlegislator to serve at his or her pleasure as a member of the commission, and the Speaker of the House of Representatives shall appoint one (1) nonlegislator to serve at his or her pleasure as a member of the commission.

(b) Members of the commission shall serve without pay, but they shall be reimbursed by Secretary of State funds for reasonable and necessary expenses in attending commission meetings and in the performance of duties of the commission if funds are provided for the reimbursement in accordance with the rate prescribed for state employees in state travel regulations.

(c) (1) The commission shall meet on the call of the chair or on written request by any four (4) of its members.

(2) A majority vote of the voting members of the commission shall be necessary for the adoption of any action by the commission.

(d) (1) The terms of office of the members of the commission appointed by the Secretary of State shall be four (4) years.

(2) (A) (i) Within ninety (90) days prior to the expiration of the term of office of each professional member, the American Society of Landscape Architects may submit to the Secretary of State a list of three (3) names of licensed landscape architects for each position for which a term expires.

(ii) Within ninety (90) days prior to the expiration of the term of office of each professional member, the American Institute of Architects may submit to the Secretary of State a list of three (3) names of licensed architects for each position for which a term expires.

(B) Appointments expire June 30.



§ 22-3-503 - Powers and duties.

(a) The Capitol Arts and Grounds Commission shall have the following powers and duties:

(1) To recommend the acquisition of land for such expansion of the State Capitol grounds as may be required to meet the needs of state agencies;

(2) To review and recommend to the Secretary of State on the location of monuments, memorials, fountains, and similar improvements on the State Capitol grounds or for the relocation of existing monuments, memorials, and fountains on the State Capitol grounds; and

(3) To review any permanent statue, statuary, fountain, monument, or memorial tablet to be erected in the public areas of the State Capitol Building or on its grounds for compliance with the adopted plan.

(b) The commission shall have the right to accept donations in money, pictures, paintings, statuary fountains, and memorial tablets on behalf of the state for the State Capitol Building. In cases of money donations, the commission shall have the right to expend the money in decorations, either in the building or on the grounds thereof. To that end, the commission may make all necessary contracts for the expenditure of the funds.

(c) Any monument on the State Capitol grounds approved by the commission must be authorized by an act of the General Assembly.



§ 22-3-504 - Requests -- Contents, hearings, etc.

(a) Before any state agency shall undertake a capital improvement project, as defined in § 22-3-501, on the State Capitol grounds, a request shall be filed with the Capitol Arts and Grounds Commission for its review of the proposed project.

(b) The Capitol Arts and Grounds Commission may require that the requests include:

(1) Architectural and landscaping plans, if appropriate, for the project;

(2) Sufficient information to demonstrate compliance with applicable standards for development; and

(3) Sufficient information to demonstrate consistency of the project with zoning regulations of the Capitol Zoning District Commission.

(c) Upon receipt of a request for review of a project, the Capitol Arts and Grounds Commission shall hold a public meeting for the purpose of obtaining the views of the public on the proposed project. Notices of meetings shall be mailed to interested persons, either by separate notice or by inclusion on the Capitol Arts and Grounds Commission's meeting agenda, at least ten (10) days in advance of the meeting.

(d) If, upon review of the request for review of the project, the Capitol Arts and Grounds Commission believes that more information relating to the project is required, the Capitol Arts and Grounds Commission may postpone action on the request and may ask the requesting agency or the Capitol Arts and Grounds Commission staff to provide additional information.

(e) If the Capitol Arts and Grounds Commission determines that the proposed project is in the best interest of the use of space on the State Capitol grounds, the Capitol Arts and Grounds Commission may give favorable advice.

(f) No state agency shall undertake a capital improvement project, as defined in § 22-3-501, on the State Capitol grounds unless the project is first submitted to and approved by the General Assembly.






Subchapter 6 - -- Twentieth Century War Veterans Monument



Subchapter 7 - [Reserved.]

[Reserved]



Subchapter 8 - -- Governor's Mansion

§ 22-3-801 - State to provide mansion.

(a) The State of Arkansas shall furnish to its governors a mansion in which to reside during their respective terms of office.

(b) With the approval of the Governor, a former Governor may reside in the mansion for a period not exceeding forty-five (45) days after the date on which he or she ceases to be Governor.

(c) With the approval of the Governor, a Governor-elect may reside in the mansion for a period not exceeding forty-five (45) days before the date on which he or she becomes Governor.



§ 22-3-802 - Maintenance -- Use of appropriations.

(a) Of the amounts from time to time appropriated by the General Assembly for the maintenance of the Governor's Mansion, a lump sum monthly installment of one-twelfth (1/12) of the annual appropriation is authorized to be withdrawn by the disbursing officer of the Arkansas Governor's Mansion Commission to be used by him or her for the payment of all expenses incurred in the operation of the mansion, including the purchase of food and all miscellaneous items of a minor nature, and the expenditure of the funds so withdrawn shall not be subject to the purchasing laws or the laws relating to either the preaudit or postaudit of expenditures.

(b) The disbursing officer of the commission shall file with the Legislative Council an annual summary statement of expenditures made by him or her of the maintenance funds so withdrawn, together with a statement of the adequacy of the amount of the funds for operation of the mansion and grounds.



§ 22-3-803 - Payrolls, purchase of equipment, and major repairs.

Payrolls, the purchase of equipment, and the expenses resulting from major repairs to the Governor's Mansion shall be paid upon vouchers issued in the normal course and shall be subject to applicable laws of the state as in the instance of the operation of the Governor's office.



§ 22-3-804 - Arkansas Governor's Mansion Commission -- Creation, members, and proceedings.

(a) (1) There is created the Arkansas Governor's Mansion Commission, hereinafter referred to as "the commission", to be composed of eight (8) members appointed by the Governor, at least one (1) of whom shall reside in each congressional district as the districts shall be established by law.

(2) The members serving on March 1, 1997, shall continue to serve the remainder of their terms.

(3) The Governor shall appoint three (3) at-large members immediately.

(b) The Governor shall designate one (1) member of the commission as chair, and the member so designated shall retain the position of chair for the duration of his or her term on the commission.

(c) At-large members of the commission shall serve at the pleasure of the Governor. Members of the commission who are not at-large members shall serve for terms of five (5) years.

(d) If a vacancy occurs by reason of resignation or otherwise, the Governor shall appoint a member to fill that vacancy for the unexpired term of the member whose position has become vacant.

(e) The members of the commission shall receive no salary or other compensation for their services except that they may receive expense reimbursement in accordance with § 25-16-901 et seq. for attending meetings of the commission.

(f) Meetings of the commission may be called by the chair or the Governor upon at least three (3) days' written notice to the other members of the commission, to the Governor, and to the members of the Mansion Advisory Council created by § 22-3-806.

(g) The commission shall meet at least once each year.

(h) The commission shall adopt such procedural or parliamentary rules for the conduct of its business as it deems proper and may from time to time amend or repeal the rules whenever it sees fit.

(i) The Director of the Department of Arkansas Heritage shall serve as an ex officio nonvoting member of the commission.



§ 22-3-805 - Arkansas Governor's Mansion Commission -- Powers and duties.

(a) The Arkansas Governor's Mansion Commission shall have the following powers and duties:

(1) To survey and investigate the condition of the mansion, its appurtenant buildings, its grounds, and its contents, including furniture and fixtures;

(2) To make rules and regulations governing any improvements, repairs, replacements, or reconstruction of the mansion, its appurtenant buildings, its grounds, and its contents, including furniture and fixtures;

(3) To prepare and file with the Governor and the Legislative Council an annual mansion report, to be filed on or before November 1 of each year, summarizing the results of its surveys and investigations made under subdivision (a)(1) of this section and recommending any necessary repairs, improvements, replacements, or reconstruction of the mansion, its appurtenant buildings, grounds, and contents, together with an itemized and detailed estimate of the costs thereof; and

(4) (A) To solicit and accept gifts, grants, or donations of or for the purchase of furnishings, fixtures, works of art, trees, shrubs, landscaping, and similar contents and appurtenances.

(B) However, no such gift, grant, or donation may be accepted without the approval of the commission and the Governor.

(b) Any individual, corporation, or nonprofit association may solicit funds or engage in fundraising activities on behalf of the commission upon written permission by the commission and the Governor.



§ 22-3-806 - Mansion Advisory Council.

(a) There is created a Mansion Advisory Council, to be composed of three (3) members appointed by the President Pro Tempore of the Senate, three (3) members appointed by the Speaker of the House of Representatives, and any other persons as the Arkansas Governor's Mansion Commission or the Governor may select.

(b) The council shall assist the commission in any manner requested by the commission.

(c) Members of the council shall be notified of all meetings of the commission as provided in § 22-3-804, shall have the right to take part in all meetings of the commission, and shall have and enjoy all rights and privileges of membership on the commission except the right to vote and to receive per diem payments.






Subchapter 9 - -- Arkansas Justice Building

§ 22-3-901 - Title.

This subchapter shall be referred to and may be cited as the "Arkansas Justice Building Act".



§ 22-3-902 - Definitions.

As used in this subchapter:

(1) "Arkansas Justice Building" means any building constructed or purchased and renovated through the issuance of bonds under § 22-3-908 for the purpose of housing any of the agencies of the Arkansas judiciary as described in § 22-3-923(b)(1); and

(2) "Construction" means the initial construction and equipment of the Arkansas Justice Building and any subsequent reconstruction, equipment, extension, or improvement of the Arkansas Justice Building.



§ 22-3-903 - Construction.

(a) This subchapter shall be liberally construed to accomplish the intent and purposes thereof and shall be the sole authority required for the accomplishment of its purposes. To this end, it shall not be necessary to comply with general provisions of other laws dealing with public facilities, their acquisition, construction, leasing, encumbering, or disposition.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 22-3-905 - Duties and powers of Arkansas Building Authority generally.

It shall be the function, power, and duty of the Arkansas Building Authority to:

(1) Equip the Arkansas Justice Building and any extensions thereof;

(2) Have exclusive jurisdiction over the operation of the building, including, without limiting the generality of this grant, the execution of lease agreements covering the leasing of space in the building in such form, for such terms, with such provisions, for such amounts, and with such parties, including, but not limited to, state agencies, as the authority shall determine;

(3) Purchase, lease, or rent any corporeal or personal property;

(4) Receive bequests or donations of any real, corporeal, or personal property;

(5) Sell, barter, lease, or rent any real, corporeal, or personal property, or convert into money any property which cannot be used in the form received;

(6) Establish accounts in one (1) or more banks, and thereafter, from time to time, make deposits in and withdrawals from those accounts;

(7) Contract and be contracted with; and

(8) Take such other action, not inconsistent with law, as it may deem necessary or desirable to carry out the intent and purposes of this subchapter.



§ 22-3-906 - Director of Arkansas Building Authority.

(a) The Director of the Arkansas Building Authority shall be the custodian of all property held in the name of the authority, shall be its disbursing agent and executive officer, and shall administer the provisions of this subchapter and the rules, regulations, and orders established thereunder.

(b) The authority may, by resolution duly adopted, delegate to the director any of the powers or duties vested in or imposed upon it by this subchapter. Until the resolution shall subsequently have been modified or rescinded, the delegated powers and duties may be exercised by the director in the name of the authority.

(c) The director, subject to the approval of the authority, shall employ such assistants and other personnel as are, in his or her opinion, necessary to properly administer the provisions of this subchapter.

(d) (1) The director shall furnish bond to the state, with a corporate surety thereon, in the penal sum of twenty-five thousand dollars ($25,000), conditioned that he or she will faithfully perform his or her duties and properly account for all funds received and disbursed by him or her.

(2) An additional disbursing agent's bond shall not be required of the director, and the bond so furnished shall be filed in the office of the Secretary of State, and an executed counterpart thereof shall be filed with the Auditor of State.

(3) The premium on the bond shall be a proper charge against the funds under the control of the authority.



§ 22-3-907 - Financing authority of Arkansas Building Authority.

The Arkansas Building Authority is authorized and empowered to enter into the necessary contracts for the borrowing of all funds that it determines will be required in connection with the financing of the Arkansas Justice Building or the construction of extensions, additions, or improvements thereto. The cost of construction may include architectural, engineering, legal, and other similar expenses.



§ 22-3-908 - Bonds -- Issuance and terms.

(a) In evidence of loans of funds, the Arkansas Development Finance Authority is authorized and empowered to issue its bonds at one (1) time or in series from time to time, as provided in this section, and to use the proceeds thereof, together with other available funds, for defraying the costs of accomplishing the construction of the Arkansas Justice Building, together with all expenses incidental to and reasonably necessary in connection therewith, for paying the expenses of the issuance of the bonds; for the creation of a reserve for contingencies to secure the payment of the bonds, if the authority deems it necessary or desirable; and for providing for the payment of interest on the bonds, if necessary, until sufficient funds are available.

(b) (1) The bonds shall be authorized by resolution of the authority.

(2) The bonds may be issued at one (1) time or in series from time to time, and the authorizing resolution may control any priority between or among successive series or issues.

(3) The bonds:

(A) May be coupon bonds, payable to bearer, or may be registrable as to principal only or as to both principal and interest;

(B) May be in such form and denomination;

(C) May have such date or dates;

(D) May be stated to mature at such times, not exceeding forty (40) years from the date thereof;

(E) May bear interest payable at such times and at such rate or rates, provided that no bond may bear interest at a rate exceeding eight percent (8%) per annum;

(F) May be made payable at such place or places within or without the State of Arkansas;

(G) May be made subject to such terms of redemption in advance of maturity at such prices; and

(H) May contain such other terms and conditions, all as the commission shall determine.

(4) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownership, as set forth in subdivision (3) of this subsection.

(c) The authorizing resolution may contain any other terms, covenants, and conditions that are deemed desirable, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the issuance of additional bonds, and the nature of the pledge and security, whether parity or priority, in that event, and the rights, duties, and obligations of the authority and of the holders and registered owners of the bonds as the authority shall determine.



§ 22-3-909 - Bonds -- Trust indenture.

The authorizing resolution may provide for the execution by the Arkansas Development Finance Authority with a bank or trust company within or without the State of Arkansas of a trust indenture which may contain any terms, covenants, and conditions that are deemed desirable by the authority, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of the security, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the issuance of additional bonds, and the nature of the pledge and security, whether parity or priority, in that event, and the rights, duties, and obligations of the authority, of the trustee, and of the holders and registered owners of the bonds.



§ 22-3-910 - Bonds -- Sale and execution.

(a) (1) The bonds shall be sold at public sale on sealed bids.

(2) Notice of the sale shall be published once a week for at least two (2) consecutive weeks in a newspaper published in the City of Little Rock, and having a general circulation throughout the State of Arkansas, with the first publication to be at least twenty (20) days prior to the date of sale.

(3) The bonds may be sold at such price as the Arkansas Development Finance Authority may accept, including sale at a discount, but in no event shall any bid be accepted which results in an interest cost to be computed by counting the amount of any discount as interest which is in excess of the interest cost computed at par for eight percent (8%) per annum bonds.

(4) The award, if made, shall be to the bidder whose bid results in the lowest net interest cost, determined by computing the aggregate interest cost at the rate bid, deducting the amount of any premium bid, then adding the amount of any discount bid.

(b) (1) The bonds shall be executed by the manual or facsimile signature of the chairman of the commission and by the manual signature of the secretary of the commission.

(2) The coupons attached to the bonds shall be executed by the facsimile signature of the chairman of the commission.

(3) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, their signatures shall, nevertheless, be valid and sufficient for all purposes.

(4) The authority shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be sealed with the seal of the authority.



§ 22-3-911 - Bonds -- Pledge of revenues -- Restrictions.

(a) The bonds and interest thereon shall be payable solely from and secured by a pledge of the gross revenues in the Justice Building Fund, which revenues are specifically declared to be cash funds, restricted in their use, and dedicated solely for the purposes set forth in this subchapter. The Arkansas Development Finance Authority is authorized and empowered to make a pledge of the gross revenues in the resolution authorizing the issuance of the bonds.

(b) The bonds shall be general obligations only of the authority, and in no event shall they constitute an indebtedness for which the faith and credit of the State of Arkansas or any of its revenues are pledged.

(c) No member of the authority shall be personally liable on the bonds, or for any damages sustained by anyone in connection with the contracts for loans or construction of the Arkansas Justice Building, unless it shall be made to appear that he or she has acted with a corrupt intent.



§ 22-3-912 - Bonds -- Actions for enforcement.

Any covenants and agreements entered into by the Arkansas Development Finance Authority shall be binding in all respects upon the authority and its successors in accordance with the terms of those covenants and agreements, and all of the provisions thereof shall be enforceable by appropriate proceedings at law or in equity or otherwise.



§ 22-3-913 - Bonds -- Tax exemptions.

Bonds issued under the provisions of this subchapter shall be exempt from all taxes, state, county, and municipal. This exemption shall include income taxation and inheritance taxation.



§ 22-3-914 - Refunding bonds -- Issuance.

(a) The Arkansas Development Finance Authority may issue bonds under this subchapter for the purpose of refunding any obligation of the authority issued under this subchapter at a rate or rates of interest not exceeding the maximum rate otherwise authorized under this subchapter. The authority may authorize and deliver a single issue of bonds under this subchapter in part for the purpose of refunding such obligations and in part for the purpose of constructing extensions, additions, or improvements to the Arkansas Justice Building.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof.

(c) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.

(d) The authority may provide that any refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 22-3-915 - Investment by Arkansas retirement systems.

The board of trustees of any retirement system created by the General Assembly may, in its discretion, invest its funds in the bonds of the Arkansas Development Finance Authority issued under the provisions of this subchapter.



§ 22-3-916 - Audit of accounts -- Reports.

The agency of the state authorized by law to audit the records and accounts of the various state agencies is authorized and directed to audit the records and accounts of the Arkansas Building Authority and to furnish a copy of the report thereof to the authority and to the trustee for the bondholders.



§ 22-3-917 - Employment of architect -- Fees.

(a) (1) The Arkansas Building Authority may employ an architect to prepare plans, specifications, and estimates of cost for the construction of the Arkansas Justice Building and to supervise and inspect the construction.

(2) The authority and the architect shall consult with the members of the Supreme Court concerning the plans and specifications for the construction.

(b) (1) The fees or commissions of the architect shall not exceed six percent (6%) of the total construction cost, and none of the fees or commissions are due and payable until the construction contracts are awarded and then only to the extent of sixty percent (60%) of the total amount of the fees or commissions.

(2) The remainder of the architect's fees or commissions are due and payable as the construction work progresses.



§ 22-3-918 - Notice for bids for construction -- Bonds -- Execution of contracts.

(a) (1) After the Arkansas Building Authority has approved the plans and specifications prepared by the architect, it shall proceed to advertise for bids for the construction of the Arkansas Justice Building.

(2) The notice shall be published one (1) time each week for not less than three (3) consecutive weeks in one (1) or more newspapers of general circulation published in the City of Little Rock, and in such other newspapers and trade or construction journals as may, in the opinion of the authority, be desirable.

(3) The notice shall provide for the receipt of sealed bids, shall set forth the time and place at which the bids will be received, shall give the name and address of the architect from whom copies of plans, specifications, and drafts of the proposed contract to be entered into with the successful bidder may be obtained, and shall contain any other information and requirements as, in the opinion of the authority, may be necessary or desirable.

(b) (1) On the date and time fixed in the notice, the authority shall open, tabulate, and compare the bids and shall award the contract to the lowest responsible bidder.

(2) The authority shall have the right to reject any or all bids.

(c) The successful bidder shall be required to furnish bonds to the State of Arkansas for the use and benefit of the authority, with a corporate guaranty of indemnity sureties thereon. Bond shall be both for the completion of the construction free of all liens and encumbrances in an amount fixed by the authority and for the protection of the authority and its members against all liability for injury to person or damage to or loss of property arising or claimed to have arisen in the course of the construction, within limits fixed by the commission.

(d) The chairman and secretary, acting on behalf of the authority, shall execute all contracts awarded by the authority.



§ 22-3-923 - Allocation of space.

(a) (1) It is found and determined by the General Assembly that:

(A) The Arkansas Justice Building was constructed primarily to house the higher appellate courts and that other agencies were permitted to occupy portions of the building only because the space was not needed by the courts at that time;

(B) Since construction of the building, the electors of the state authorized the establishment of a new appellate court, the Court of Appeals;

(C) The Court of Appeals is in urgent need of additional space in the Arkansas Justice Building in order to perform its responsibilities; and

(D) It is essential that the additional space to be provided the Court of Appeals is contiguous to the space now assigned to that court.

(2) Furthermore, it is the purpose and intent of this section to establish specific priorities for use of space in the Arkansas Justice Building and to specifically authorize the Arkansas Building Authority to allocate space in the Arkansas Justice Building in accordance with those priorities to assure that the appellate courts and the services and facilities essential to the effective and efficient operation of the courts, such as library facilities, are given first priority in the use of space in the building.

(b) (1) Space in the Arkansas Justice Building shall be allocated by the authority, after seeking the advice of the Joint Interim Committee on Legislative Facilities, to the following courts, library, and offices in the order of priority listed:

(A) The Supreme Court;

(B) The Court of Appeals;

(C) The Clerk of the Supreme Court;

(D) The Supreme Court Library; and

(E) The Administrative Office of the Courts.

(2) The space requirements of each court, library, or office listed in this subsection must be adequately met before any space is allocated to any other office or agency.

(c) If the space requirements of the courts, library, and offices listed in subsection (b) of this section are adequately met, the authority, after seeking the advice of the Joint Interim Committee on Legislative Facilities, may allocate any additional space to any other offices or agencies it deems appropriate.

(d) The authority shall allocate space in accordance with the priorities prescribed in this section as soon as practicable after April 3, 1985, in order that the additional space allocated to the courts, library, and offices enumerated in this section shall be available on or before July 1, 1985.

(e) (1) The provisions of §§ 22-3-901 -- 22-3-918 and the covenants and obligations of the authority entered into in connection with the issuance of bonds under §§ 22-3-901 -- 22-3-918 are ratified and confirmed.

(2) Nothing in this section is intended or shall be interpreted to alter the amounts of, due dates for, or obligors of lease rentals payable pursuant to leases entered into between the authority and any lessee identified in §§ 22-3-901 -- 22-3-918 or any successor thereto, or to alter the handling, deposit, or application of the lease rentals.



§ 22-3-924 - Legislative intent.

It is the intent of the General Assembly that the Supreme Court and the Court of Appeals shall not be required to pay any rental fees for space utilized in the Arkansas Justice Building.






Subchapter 10 - -- War Memorial Stadium

§ 22-3-1001 - Stadium Commission -- Creation -- Members -- Meetings.

(a) There is created a Stadium Commission consisting of eight (8) members to be appointed by the Governor with the advice and consent of the Senate. The commission shall have exclusive jurisdiction for the operation of the stadium known as War Memorial Stadium which shall be for the use of all the schools, colleges, and universities of the state under the supervision of the commission.

(b) Each congressional district of the state shall be represented by membership on the commission, and the other four (4) members shall be from the state at large.

(c) Members of the commission appointed by the Governor under the provisions of this subchapter, in addition to possessing the qualifications of an elector, shall reside in the State of Arkansas.

(d) (1) The Secretary of State shall, within ten (10) days and without charge therefor, furnish a certificate to each individual so appointed by the Governor, whereupon the appointee shall, within fifteen (15) days thereafter, notify the Governor and the Secretary of State, in writing, of his or her acceptance of the appointment.

(2) In the event any appointee shall fail to give notice of acceptance within the time required, then the appointment shall be void, and the Governor shall make another appointment.

(e) Each member shall be appointed to a seven-year term commencing on January 15 following the expiration date of the preceding member's term and ending on January 14 of the seventh year following the year in which the term commenced.

(f) Any vacancies arising in the membership of the commission for any reason other than expiration of the terms for which the members were appointed shall be filled by appointment by the Governor, to be thereafter effective until the expiration of such terms.

(g) Before entering upon their respective duties, each member of the commission shall take, subscribe, and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he or she is about to enter and that he or she will not be or become interested, either directly or indirectly, in any contract made by the commission.

(h) (1) Any member of the commission who shall violate his or her oath of office shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) or by imprisonment for not less than six (6) months, or by both such fine and imprisonment.

(2) Any member who shall have thus been convicted of a misdemeanor shall be ineligible for continued membership on the commission, and any contract so entered into shall be null and void.

(i) The Governor shall designate a member of the commission as its chair, and the member so designated shall serve as chair at the pleasure of the Governor.

(j) All meetings of the commission shall be held on call by the chair, or by any four (4) or more members, on advance notice to each member and at such place as in each instance may suit the commission's convenience. All meetings shall be open to the public, and complete records of the proceedings shall be kept.

(k) A quorum for the transaction of business at any meeting shall consist of not fewer than four (4) members, and such quorum shall have the power to act for the commission by an affirmative vote of a majority thereof, except that the affirmative vote of not fewer than four (4) members shall be requisite for the adoption of any motion or resolution involving the expenditure of funds.



§ 22-3-1002 - Powers and duties of Stadium Commission generally.

The Stadium Commission shall have and be subject to the powers and duties conferred or imposed upon it by this subchapter; and for the purpose of regulating its own procedure and carrying out its powers and duties, it shall have the authority to make, amend, and enforce all necessary or desirable rules or regulations not inconsistent with law. Subject to the applicable limitations provided in this subchapter, the commission shall:

(1) Have exclusive jurisdiction for the government of the stadium;

(2) Purchase, lease, or rent any real property, or acquire any real property by the exercise of its right of eminent domain, that right being vested in the commission;

(3) Purchase, lease, or rent any corporeal or personal property;

(4) Receive bequests or donations of any real, corporeal, or personal property;

(5) Sell, barter, lease, or rent any real, corporeal, or personal property or convert into money any property which cannot be used in the form received;

(6) Fix the amount of admissions, fees, commissions, concessions, rents, and other charges to be collected by the commission for the use of the stadium for athletic or other events;

(7) Establish accounts in one (1) or more banks and thereafter, from time to time, make deposits in and withdrawals from these accounts;

(8) Contract and be contracted with;

(9) Exercise such police powers within the bounds of any real property owned or controlled by it as may be necessary to abate nuisances and otherwise keep the peace; and

(10) Take such other action, not inconsistent with law, as it may deem necessary or desirable to carry out the intent and purposes of this subchapter.



§ 22-3-1003 - Secretary of Stadium Commission.

(a) The Chair of the Stadium Commission, by and with the advice and consent of the other members, shall appoint the Secretary of the Stadium Commission, but the secretary shall have no vote on questions coming before the Stadium Commission.

(b) The secretary of the commission shall be its disbursing agent and executive officer and shall administer the provisions of this subchapter and the rules, regulations, and orders established thereunder.

(c) The commission may, by resolution duly adopted, delegate to the secretary any of the powers or duties vested in or imposed upon it by this subchapter, and until such resolution shall subsequently have been modified or rescinded, such delegated powers and duties may be exercised by the secretary in the name of the commission.

(d) The secretary shall receive as compensation for his or her services such salary as may, from time to time, be fixed by the commission, and, in fixing the amount of the salary, the commission shall take into consideration the responsibilities of the office and the amount of time required in the secretary's performance of his or her official duties.

(e) (1) The secretary shall furnish bond to the State of Arkansas in such amount as shall be fixed by the commission.

(2) The bond shall be executed by the secretary, as principal, and with a corporate guaranty or indemnity company, as surety, and shall be conditioned that the secretary will faithfully perform the duties of his or her office and properly account for all funds received and disbursed by him or her.

(3) The premium on the bond shall be a proper charge against the funds under the control of the commission.



§ 22-3-1004 - Financing authority of Stadium Commission.

(a) The Stadium Commission is authorized and empowered to enter into the necessary contracts for the borrowing of all funds that it may determine will be required in connection with the financing of the stadium, including architectural, engineering, legal, and other expenses incidental to the construction and to the issuance of the bonds authorized by this subchapter.

(b) For the purpose of obtaining loans or carrying out any conditions imposed by the original purchaser of the bonds authorized by this subchapter, the commission may execute such documents and enter into such agreements not contrary to this subchapter or any other law as it may deem necessary or proper in connection with this subchapter, including, but without limiting the generality of the foregoing, any agreements relating to:

(1) The fixing and imposing of minimum charges for admissions, fees, concessions, rents, and other charges to be collected by the commission for the use of the stadium for athletic or other events and the maximum percentage of admissions to athletic games to be given the contesting colleges or schools;

(2) The priority of the lien of the bonds on the net revenues derived from the stadium; and

(3) The banks in which the revenues derived from the stadium and the proceeds of the bonds are deposited.



§ 22-3-1005 - Bonds -- Issuance and terms.

(a) In evidence of any loan of funds, the Stadium Commission is authorized and empowered to issue its negotiable registered bonds.

(b) (1) The bonds shall be payable at such time or times and at such place or places, shall be in such form and denominations, may be subject to such terms of redemption, with or without a premium, shall bear interest payable at such rate or rates, and shall be sold for such price and in such manner, as the commission by resolution shall determine.

(2) The bonds shall not bear interest at a rate in excess of the maximum authorized by Arkansas Constitution, Amendment 60, or any similar provision hereafter adopted and shall not be sold at a price which would represent a cost to the commission over the life of the bonds in excess of the maximum interest rate authorized by Arkansas Constitution, Amendment 60, or any similar provision hereafter adopted.

(3) The bonds shall contain a statement on their face that the commission will not be obligated to pay the bonds with interest thereon except from the net revenues derived from the operation of the stadium. All of the moneys received by the commission from the state pursuant to § 14-171-201 et seq. shall be deemed to be revenues derived from the operation of the stadium.

(4) The bonds shall have all the qualities and incidents of negotiable instruments under the negotiable instruments laws of this state.



§ 22-3-1006 - Bonds -- Execution.

The bonds shall be executed by manual or facsimile signature of the Chair of the Stadium Commission and the Secretary of the Stadium Commission, and in the event that any of the officers whose signatures appear on the bonds shall have ceased to be officers before delivery, their signatures shall, nevertheless, be valid and sufficient for all purposes the same as if they had remained in office until delivery.



§ 22-3-1007 - Bonds -- Pledge of revenues -- Restrictions.

(a) The bonds and interest thereon shall be payable solely from and secured by a pledge only of the net revenues, or any part of such revenues, derived from the operation of the stadium and which remain after there has been set aside each month a sufficient amount for the reasonable expenses of operation and maintenance of the stadium and its depreciation and after a proper percentage of the admissions to athletic games and other events is given to the participants therein or the organizers thereof. All of the moneys received by the Stadium Commission from the state pursuant to § 14-171-201 et seq. shall be deemed to be revenues derived from the operation of the stadium.

(b) The pledge may be contained in the resolution authorizing the issuance of the bonds or in a trust indenture.

(c) The bonds shall be considered as obligations only of the commission, and in no event shall they ever be considered a debt for which the faith and credit of the State of Arkansas or any of its revenues are pledged; however, this shall not be construed as preventing the commission from applying toward the payment of the bonds any funds received from sources other than the revenues derived from the operation of the stadium.

(d) No member of the commission shall be personally liable on the bonds or for any damages sustained by anyone in connection with the contracts for loans or the construction of the stadium unless it shall be made to appear that he or she has acted with a corrupt intent.



§ 22-3-1008 - Bonds -- Tax exemptions.

The bonds issued under the provisions of this subchapter shall be exempt from all taxes.



§ 22-3-1010 - Audit of accounts -- Reports.

An audit of the records and accounts of the Stadium Commission shall be made each year, and a copy of the report shall be filed with the Legislative Council, the Governor, and the Chief Fiscal Officer of the State.



§ 22-3-1011 - Establishment by Stadium Commission of bank accounts -- Deposits and withdrawals -- Preaudit.

(a) The Stadium Commission may, by resolution duly adopted, open accounts in its name in one (1) or more banks and deposit therein all moneys received from the sale of its bonds and from admissions, fees, concessions, rents, and other charges collected for the use of the stadium or from any other source.

(b) From the accounts, the commission may withdraw funds for payment of the following:

(1) Cost of the construction of the stadium;

(2) Principal of and interest on any bonds that may be issued by it under authority of this subchapter;

(3) Expenses of its members;

(4) Salary and expenses of its secretary;

(5) Salaries of its custodian, groundskeepers, and such other personnel as it may employ;

(6) Insurance premiums for fire, lightning, and tornado insurance;

(7) Such other items of reasonable expense as, in its opinion, may be required to maintain and operate the stadium; and

(8) Amounts paid contesting colleges or schools.

(c) All withdrawals of funds in the bank accounts shall be made by use of voucher-checks, the form of which shall be prescribed by the Director of the Department of Finance and Administration. All voucher-checks so drawn shall be subject to preaudit by the director.






Subchapter 11 - -- Livestock Show Facilities

§ 22-3-1101 - Acquisition of facilities by state for holding the Arkansas State Fair and Livestock Show -- Lease and sublease -- Option to purchase.

(a) (1) The Arkansas Building Authority may enter into an agreement with the Arkansas State Fair and Livestock Show Association and make such contracts as are necessary for the purpose of purchasing the permanent site of the association and for the purchase or construction of buildings and facilities for the holding of the Arkansas State Fair and Livestock Show.

(2) Any lands, buildings, or other improvements purchased by the state out of funds so provided shall belong to the State of Arkansas, and the authority is empowered to enter into an agreement with and execute a lease for a term of fifty (50) years to the association for the use of the facilities for the sum of one dollar ($1.00) per year.

(3) The lease shall be:

(A) Executed at the time the state acquires title to the site now owned by the association; or

(B) Extended as provided in this section.

(4) The authority reserves the right to cancel the lease, and it shall be forfeited back to the state in the event that no show is held during a period of four (4) consecutive years, unless the holding of any show is made impracticable by reason of war or acts of God.

(b) (1) The association shall have the power to select architects and to draw and approve plans and supervise the construction of the buildings and improvements for the Arkansas State Fair and Livestock Show.

(2) During the lifetime of the lease, the association shall be given the option to purchase the lands, buildings, and improvements upon the payment to the state of the principal amount due to the state on the purchase price.

(c) (1) The authority shall negotiate with the association and execute a lease with it for a term expiring December 31, 2055, for the sum of one dollar ($1.00) per year.

(2) The lease shall include a provision that portions of the grounds suitable for the use of a standard stock car racing track and quarter horse racing track may be subleased by the association to any person who will, as a part of the transaction:

(A) Hard-surface the automobile racetrack;

(B) Build appropriate guardrails around the track;

(C) Build a grandstand for spectators;

(D) Build adequate concession stands and restroom facilities; and

(E) Allow that portions of the grounds may be leased to other persons for use in connection with and consistent with the Arkansas State Fair and Livestock Show activities.

(3) The property that is the subject of the lease described in this subsection includes the following lands constituting a part of the association grounds and parking areas lying within Pulaski County, Arkansas:

(A) Lots 7, 8, 9, 10, 11, and 12, Block 2, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(B) Lots 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12, Block 3, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(C) Lots 1, 2, 3, 4, 5, and 6, Block 4, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(D) Lots 1, 2, 3, 4, and 5, Block 5, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(E) Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10, Block 6, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(F) Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10, Block 7, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(G) Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10, Block 8, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(H) All of that part of the South 1/2 of the Northeast 1/4 of the Northwest 1/4 and the Southeast 1/4 of the Northwest 1/4 of Section 16, Township 1 North, Range 12 West, that lies East of the Rock Island Railway;

(I) Two (2) acres in the Southeast 1/4 of the Northwest 1/4 of Section 16, Township 1 North, Range 12 West, beginning at the point of intersection or the East boundary line of the right-of-way of the Choctaw and Memphis Railway (New CRI P Railway) and South boundary of said Southeast 1/4 of the Northwest 1/4 of said Section 16, running thence in a northwesterly direction along said right-of-way boundary 540 feet, thence due East parallel to the South boundary of said Southeast 1/4 of the Northeast 1/4 165 feet, thence due South parallel to the East boundary line of said southeast 1/4 of the northwest 1/4 535 feet to the point of beginning, containing exactly two (2) acres;

(J) All that part of the Southeast 1/4 of the Northeast 1/4 of Section 16, Township 1 North, Range 12 West, lying east of the Missouri Pacific Railway and South of a line established by following the East line of the Missouri Pacific Railway south 828 feet from its intersection with the North line of the Southwest 1/4 of the Northwest 1/4, thence East 381 feet, thence Northeast parallel with the railway 150 feet, thence East to the East line of the Southwest 1/4 of the Northwest 1/4; and

(K) The South 755.5 feet of that part of the Southeast 1/4 of the Northwest 1/4 of Section 16, Township 1 North, Range 12 West, lying West of the CRI P R/W, containing six and one-half acres.

(d) (1) The authority shall negotiate with the association and execute a lease with it for a term expiring December 31, 2055, for the sum of one dollar ($1.00) per year.

(2) The property that is the subject of the lease described in this subsection includes the following lands lying within Pulaski County, Arkansas:

(A) Lots 1 and 2, Block 2, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(B) The West 1/3 of lots 11 and 12, Block 1, Nettie F. Riffel Addition, City of Little Rock, Arkansas;

(C) Lots 5, 11, and 12, Block 4, McCarthy's Addition, City of Little Rock, Arkansas;

(D) Lot 7, Block 11, Sunset Addition to the City of Little Rock, Pulaski County, Arkansas, and the West 1/2 of an adjacent closed alley. And that part of West 32nd and Schiller Streets beginning at the Southeast corner of Lot 7, Block 11, Sunset Addition, thence South 25 feet, thence West 165 feet, thence North 25 feet, thence East 165 feet to the point of beginning; and

(E) Lots 1 to 22, incl, Block 21; Lots 1 to 22, Block 22; Lots 1 to 11 include Block 26; Lots 12 to 22, Block 29; Lots 1 to 11, incl, Block 23, Adams Addition to the City of Little Rock, Arkansas.



§ 22-3-1102 - Eminent domain.

(a) From and after the passage and approval of this section, the Arkansas Building Authority may acquire by eminent domain any real property, including the improvements and fixtures on the property that it may deem necessary to provide a permanent site and show facilities for a state fair and livestock show and for aid to the livestock industry.

(b) The authority, upon adoption of a resolution declaring that the acquisition of the property described in the resolution is in the public interest and necessary for public use, may exercise the power of eminent domain:

(1) In the manner provided by §§ 18-15-1202 -- 18-15-1207 for taking private property for rights-of-way for railroads;

(2) In the manner provided by §§ 18-15-301 -- 18-15-307; or

(3) Pursuant to any other applicable statutory provision for the exercise of the power of eminent domain.



§ 22-3-1103 - Use of showgrounds -- Future Farmers of America State Horse Show.

(a) The Arkansas State Fair and Livestock Show Association shall permit organizations and associations to use the association's showgrounds and facilities for the Future Farmers of America State Horse Show and other related livestock and poultry activities without charge, where the use involves no additional costs to the association.

(b) When any organization or association is permitted to use the showgrounds and facilities for the Future Farmers of America State Horse Show and other related livestock and poultry activities, the organization or association so using the grounds and facilities shall clean the livestock showgrounds and facilities and remove all trash and debris resulting from that use and shall leave the grounds and facilities in at least as good condition as the grounds and facilities were prior to the activities.






Subchapter 12 - -- Public Facilities Financing

§ 22-3-1201 - Title.

This subchapter shall be known and may be cited as the "Public Facilities Finance Act of 1983".



§ 22-3-1202 - Purpose.

It has been found by the General Assembly that adequate construction, equipping, maintenance, and operation of facilities for the Department of Correction and the state-supported institutions of higher education are essential to the well-being of this state and that the pledging of the motor vehicles safety inspection fee, the fees derived from the agriculture and livestock activities and rentals of farm properties, the fees collected from the sale or disposition of articles and products manufactured through the operations of the prison industries program, and the rental fees collected by state-supported institutions of higher education from tenants other than state agencies is essential to the fulfillment of the purposes of this subchapter.



§ 22-3-1203 - Definitions.

As used in this subchapter:

(1) "Agency" or "state agency" means any agency, board, officer, commission, department, division, or institution of the State of Arkansas;

(2) (A) "Building" or "buildings" means any and all buildings and related facilities constructed or acquired and equipped for the housing of inmates committed to, or in the custody of, the Department of Correction; any and all buildings and related facilities constructed, acquired, or equipped for the purpose of expanding the prison agriculture and industry programs within the department; and any and all buildings constructed, acquired, or equipped for any state-supported institution of higher education, the construction, acquisition, or equipping of which are authorized by this subchapter.

(B) The term "building" or "buildings" means a single building or complex of buildings or an expansion of an existing building or complex of buildings as may be determined best to serve the needs of the department or state-supported institutions of higher education and shall refer to and include such related structures, fixtures, and facilities as may be determined to be appropriate;

(3) "Certificates of indebtedness" means certificates of indebtedness authorized by and issued pursuant to the provisions of this subchapter;

(4) (A) "Construct" or "construction" means to acquire, construct, reconstruct, remodel, expand, install, or equip all lands, buildings, structures, improvements, or other property, either real, personal, or mixed, which is useful in connection with the building, and to make other necessary expenditures in connection therewith by such methods and in such manner as the Arkansas Building Authority shall determine to be necessary or desirable to accomplish the powers, purposes, and authorities set forth in this subchapter.

(B) The term "construct" or "construction" shall be construed as including purchasing instructional equipment and major maintenance projects;

(5) "Department" means the Department of Correction created by § 12-27-103 and any successor agency;

(6) "Division" means any division, bureau, section, office, or officer of the Department of Correction;

(7) "Equip" means to install or place on or in any building or structure, or in connection with the use and operation of any building or structure, equipment of any and every kind, whether or not affixed, including, without limiting the generality of the foregoing, equipment used or employed in connection with the prison agriculture and industry programs; instructional equipment, materials, and books for use by any state-supported institution of higher education; and any and all library and reference books and materials;

(8) "1977 Bonds" means the Arkansas State Building Services Department of Public Safety Revenue Bonds dated September 1, 1977, authorized by and issued under Acts 1977, No. 490;

(9) "1979 Bonds" means the Arkansas State Building Services Department of Public Safety Revenue Bonds dated September 1, 1979, authorized by and issued under Acts 1977, No. 490;

(10) "Pledged revenues" means all nontax revenues authorized by § 22-3-1210 to be pledged for the security and payment of the certificates of indebtedness;

(11) "Surplus moneys" means pledged revenues plus any assets in the Public Facilities Debt Service Fund in amounts over and above that required for debt service when it comes due; and

(12) "The Arkansas Building Authority" means the Arkansas Building Authority, being the agency created by § 22-2-104, or any successor agency.



§ 22-3-1204 - Provisions exclusive and overriding.

(a) This subchapter shall be the complete and sole authority for the establishment of the purposes set forth in this subchapter.

(b) To the extent that there is a conflict between the purposes of this subchapter and chapter 2 of this title, the provisions of this subchapter shall govern.



§ 22-3-1205 - Powers of Arkansas Building Authority generally.

(a) In addition to the powers, purposes, and authorities set forth elsewhere in this subchapter or in other laws, the Arkansas Building Authority is authorized and empowered to:

(1) Acquire, construct, repair, renovate, alter, maintain, and equip existing or new buildings and capital improvements and the sites upon which they are situated for use by the Department of Correction for the housing, treatment, care, and rehabilitation of inmates committed to or in the custody of the department;

(2) Acquire, construct, repair, renovate, alter, maintain, and equip existing or new buildings and capital improvements and the sites upon which they are situated for use by the department for the prison agriculture and industry programs;

(3) Acquire, construct, repair, renovate, alter, maintain, and equip existing or new buildings and capital improvements and the sites upon which they are situated for use by state-supported institutions of higher education;

(4) Redeem or pay and discharge, or provide therefor, the outstanding 1977 Bonds and 1979 Bonds;

(5) Obtain the necessary funds for accomplishing its powers, purposes, and authorities from any source, including, without limitation, the proceeds of certificates of indebtedness issued under this subchapter; funds appropriated and made available under chapter 2 of this title; and funds, if any, appropriated for the buildings defined in this subchapter;

(6) Purchase, lease or rent, and receive the bequests or donations of, or otherwise acquire, sell, trade, or barter any property either real, personal, or mixed, and convert such property into money or other property;

(7) Contract and be contracted with;

(8) Apply for, receive, accept, and use any moneys and property from the United States Government, any agency, any state or governmental body or political subdivision, any public or private corporation or organization of any nature, or any individual;

(9) Invest and reinvest any of its moneys in securities selected by it; and

(10) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers, purposes, and authorities set forth in this subchapter and to carry out the intent of this subchapter.

(b) The powers, purposes, and authorities set forth in subsection (a) of this section shall be carried out in accordance with the duly promulgated policies of the Arkansas Building Authority Council, under and pursuant to chapter 2 of this title.



§ 22-3-1206 - Plan for proposed construction -- Hearings and review -- Filing of financial statement.

(a) Before certificates of indebtedness as authorized by this subchapter may be issued by the Arkansas Building Authority and purchased by the State Board of Finance, the authority shall develop a plan for all proposed construction work to be performed, the location at which the work is to be performed, and the proposed use of the improvements to be carried out under the construction, together with the estimated cost thereof, and shall file a copy thereof with the Legislative Council, the Governor, and the Chief Fiscal Officer of the State at least sixty (60) days prior to the issuance of the certificates of indebtedness.

(b) (1) Upon receipt of a copy of a plan for proposed construction, the Legislative Council shall review the plan and may hold hearings in connection therewith, and upon the conclusion of the hearings and review, the Legislative Council may offer such advice to the authority as it deems appropriate in accomplishing the purposes set forth in this subchapter.

(2) Copies of the advice of the Legislative Council shall be furnished to the authority, the Governor, and the Chief Fiscal Officer of the State for their respective review and consideration.

(3) Nothing in this subsection is intended to prohibit or limit the authority of the authority to proceed in accordance with the purposes and intent of this subchapter, but in each instance in which the authority shall elect not to follow the advice of the Legislative Council, the authority shall file a written statement of the reasons therefor with the Legislative Council within thirty (30) days after receiving the advice of the Legislative Council.

(4) The Legislative Council shall report to the next following regular session of the General Assembly its advice offered to the authority in performing its duties under the provisions of this subchapter and shall attach to the report any statements in writing filed with the Legislative Council by the authority setting forth its reasons for not following the advice of the Legislative Council.

(c) (1) Whenever any certificates of indebtedness are issued under the provisions of this subchapter, the authority shall thereafter quarterly file with the Legislative Council a detailed financial statement reflecting all expenditures or transfers of funds, by major categories, made during the calendar quarter.

(2) The authority shall furnish the Legislative Council additional information concerning the use of funds provided in this subchapter that the Legislative Council may reasonably request.



§ 22-3-1207 - Certificates of indebtedness -- Issuance and purchase authorized.

(a) (1) For the purpose of providing funds for the construction of buildings as authorized in this subchapter, the Arkansas Building Authority, with the approval of the Governor, is authorized and empowered to issue, and the State Board of Finance is authorized and empowered to purchase, authority certificates of indebtedness of a total principal amount not to exceed twenty-five million dollars ($25,000,000).

(2) However, this authority shall be continuing, solely for the purposes as authorized in § 22-3-1205(a)(1) and (2), so long as the total outstanding principal amount of the authority certificates of indebtedness shall not exceed, at any one time, more than twenty-five million dollars ($25,000,000).

(b) The sale and purchase price of the certificates shall be at their par value.



§ 22-3-1208 - Certificates of indebtedness -- Terms and execution.

(a) (1) The certificates of indebtedness shall be in such form and denomination, and shall have such dates and maturities, and may be issued in such series, as the Arkansas Building Authority shall determine.

(2) The schedule of principal and interest maturities shall be arranged so that the aggregate amount maturing each year, except for the initial year or portion thereof, shall be equal, to the nearest hundred dollars, to each other annual installment, and that not more than twenty-one (21) years from date of issue will be required to retire all the certificates of any one (1) issue or series of certificates of indebtedness.

(b) The certificates shall contain a provision providing for their redemption in advance of maturity, at par, in inverse number order, at the option of the authority.

(c) (1) The certificates shall bear interest from the date of issuance at the rate of eight and one-half percent (81/2%) per annum, payable semiannually on January 1 and July 1; the payment of the interest is to be evidenced by endorsement on the certificates by the Treasurer of State.

(2) Payment of the principal of and interest on the certificates shall be made in lawful money of the United States at the office of the Treasurer of State.

(d) The certificates of indebtedness shall be executed on behalf of the authority by the Chair and the Secretary of the Arkansas Building Authority Council.



§ 22-3-1209 - Certificates of indebtedness -- Pledge of revenues and restrictions generally.

(a) The certificates shall be the obligations of the Arkansas Building Authority, and the nontax revenues available to the authority under the provisions of § 22-3-1210, as distinguished from any tax moneys which may be made available for the operation of the authority, are pledged to secure the payment of the certificates.

(b) The certificates shall contain a provision that neither the faith nor credit of the State of Arkansas nor any of its revenues are pledged to the payment of the certificates and that the debt is not the obligation of the individual members of the Arkansas Building Authority Council nor of the Director of the Arkansas Building Authority.



§ 22-3-1210 - Certificates of indebtedness -- Public Facilities Debt Service Fund.

(a) The principal of and interest on the certificates of indebtedness issued under this subchapter shall be secured, except as stated in subdivision (c)(1) of this section, by a lien on and pledge of:

(1) All revenue derived from payments by the Arkansas Development Finance Authority pursuant to § 22-3-1225(b) which is a portion of the funds received by the authority from the sale of certificates for the inspection of motor vehicles;

(2) All moneys from the sale of or disposition of farm products, livestock, or other products produced in connection with the agriculture and livestock activities at any institution under the control of the Board of Corrections or any successor entity, excluding those moneys that may be accountable from, or the value of, products consumed within the Department of Correction and from rental of farm properties under the control of the board or any successor entity;

(3) All moneys from the sale or disposition of articles and products manufactured or produced by prison labor through the operations of the prison industry program, excluding those moneys that may be accountable from, or the value of, articles and products used or consumed within the department; and

(4) Fifty percent (50%) of the gross revenue, if any, derived from the leasing or renting to tenants, other than state agencies, of space in any new facility constructed or acquired with proceeds of any certificates issued under this subchapter.

(b) The pledging of the revenues enumerated in subsection (a) of this section, which are, collectively, the pledged revenues, is authorized. All pledged revenues are specifically declared to be nontax revenues restricted in their use and dedicated to be used solely as provided and authorized in this subchapter.

(c) (1) (A) Moneys described in subdivision (a)(2) of this section are declared to be cash funds restricted in their use and dedicated and are to be used solely as authorized in § 15-5-213. The cash funds when received by the department shall not be deposited in or deemed to be a part of the State Treasury for purposes of Arkansas Constitution, Article 5, § 29, Arkansas Constitution, Article 16, § 12, Arkansas Constitution, Amendment 20, or any other constitutional or statutory provision related thereto. The department shall pay such cash funds to the Arkansas Development Finance Authority for deposit in the Correction Facilities Privatization Account of the Correction Facilities Construction Fund for the purposes authorized by § 15-5-213. The cash funds described in this subsection shall not be subject to appropriation to the extent required for debt service.

(B) Commencing on the first day of the month next succeeding the issuance of certificates of indebtedness under this subchapter, but not before July 1, 1983, and so long as any certificates are outstanding under this subchapter, the pledged revenues, except as provided herein, shall be deposited into the State Treasury as and when received by the department, by the Arkansas Building Authority by state-supported institutions of higher education, or by any other state agency, as the case may be, to the credit of a fund to be designated the "Public Facilities Debt Service Fund".

(2) So long as any certificates of indebtedness are outstanding under this subchapter, all moneys in the Public Facilities Debt Service Fund shall be used solely for payment and redemption of the outstanding 1977 Bonds and the 1979 Bonds, as authorized in this subchapter, for the payment of the principal of and interest on the certificates of indebtedness as authorized in this subchapter, for transfer of such amounts designated in subsection (a) of this section from time to time, as deemed necessary by the Chief Fiscal Officer of the State, to the Correction Facilities Privatization Account of the Correction Facilities Construction Fund established in § 15-5-213, and for the transfer of surplus moneys as defined in the authorizing resolution in the State Treasury for credit to the designated department funds, in accordance with the provisions of this subchapter.

(d) (1) The principal of and interest on the certificates of indebtedness shall be payable solely from the Public Facilities Debt Service Fund and from the moneys required by this subchapter to be deposited in the Public Facilities Debt Service Fund.

(2) The Arkansas Building Authority is directed to insert appropriate provisions in the authorizing resolution for the investing and reinvesting of moneys in the Public Facilities Debt Service Fund in securities selected by the Arkansas Building Authority, and all income derived therefrom shall be and become a part of such fund.

(e) So long as there are outstanding certificates of indebtedness issued under this subchapter, the General Assembly may eliminate or change any source of revenue pledged in connection with the certificates but only on the condition that there is always maintained in effect and made available for the payment of outstanding certificates sources of nontax revenues and fees which produce revenues, as distinguished from tax revenues, at least sufficient in amount to provide for the payment when due of the principal of and interest on the outstanding certificates of indebtedness and to comply with all covenants provided in this subchapter.

(f) Nothing in this section is intended to prohibit the Arkansas Building Authority from investing moneys received under this section, as provided in this subchapter.



§ 22-3-1211 - Certificates of indebtedness -- Tax exemption.

Certificates of indebtedness issued under the provisions of this subchapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes. This exemption shall include income, property, inheritance, and estate taxes.



§ 22-3-1212 - Certificates of indebtedness -- Funds used for purchase -- Retirement.

(a) (1) The state funds which may be used by the State Board of Finance in making the purchases of the certificates of indebtedness are those specifically referred to under the provisions of the State Treasury Management Law, § 19-3-201 et seq. [repealed].

(2) All certificates purchased or received shall be held in trust for the use and benefit of the various state funds used in the purchase.

(b) With respect to each certificate of indebtedness, at maturity thereof, the Treasurer of State shall:

(1) Withdraw the certificate from the Securities Account, charge the Securities Account with the principal thereof, and cancel the certificate;

(2) Withdraw from the Public Facilities Debt Service Fund established by this subchapter the aggregate amount of principal and interest then due on the certificate;

(3) Deposit in the State Treasury to the credit of the Cash Account that part of the aggregate amount representing the principal indebtedness evidenced by the certificate; and

(4) Deposit in the Securities Reserve Fund, as nonrevenue receipts, that part of the aggregate amount representing interest then due on the certificate.

(c) The certificates of indebtedness which have been paid and cancelled by the Treasurer of State shall be delivered to the Arkansas Building Authority.



§ 22-3-1213 - Certificates of indebtedness -- Alternative method of payment.

(a) In the event it shall be determined that the procedure set forth in § 22-3-1212 for the retirement of the certificates is unconstitutional or invalid for any reason, the Arkansas Building Authority is authorized and directed to establish an account in its name in a bank to be approved by the State Board of Finance and to deposit therein so much of the first moneys received by it each year under the provisions of § 22-3-1210 as shall be required to meet the next ensuing principal and interest maturities of its outstanding certificates, together with such additional amounts as may be necessary to pay any certificates which it shall determine to retire in advance of maturity.

(b) The authority is authorized and directed to reimburse the funds so deposited for the purpose of paying the principal of and interest on its outstanding certificates of indebtedness authorized under this subchapter.



§ 22-3-1214 - Certificates of indebtedness -- Disposition of proceeds.

Proceeds from the sale of the certificates of indebtedness shall be deposited in the State Treasury as follows:

(1) All funds held as a debt service reserve fund in the Public Facilities Debt Service Fund pursuant to the provisions hereof and the earnings thereon shall be applied on or after January 2, 1990, to redeem, to the extent possible, certificates of indebtedness identified as Series B;

(2) The remainder thereof shall be credited as trust funds to the "Public Facilities Construction Fund", which is established by this subdivision, and shall be used only for the redemption of the 1977 Bonds and the 1979 Bonds and for the construction of buildings authorized under this subchapter.



§ 22-3-1216 - Authorizing resolution as enforceable contract -- Covenants.

Any authorizing resolution shall, together with this subchapter, constitute a contract between the Arkansas Building Authority, and the State Board of Finance, and the Treasurer of State, which contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with its terms and provisions, and the covenants, agreements, and obligations of the authority may be enforced by mandamus or other appropriate proceeding at law or in equity. In this regard, the authority is expressly authorized to include in any authorizing resolution all or part of the following covenants:

(1) That, to the fullest extent possible, it will continuously operate any and all facilities constructed pursuant to the authority of this subchapter as revenue-producing undertakings, including the maintenance, occupancy, and use of facilities and space so as to avoid any impairment of the security for the certificates of indebtedness; and

(2) That, to the fullest extent possible, it will always charge, impose, and collect sufficient revenues, including, without limitation, rentals to meet as due all debt service requirements, and otherwise comply with any provisions of authorizing resolutions concerning revenues and funds.



§ 22-3-1217 - Disposition of revenues from agricultural and livestock activities of correctional facility.

(a) (1) Prior to the issuance of certificates of indebtedness as authorized by this subchapter, all moneys collected by the Department of Correction from the sale or disposition of farm products, livestock, or other products produced in connection with agricultural and livestock activities at institutions under the control of the Board of Corrections, from the rental of farm properties under the control of the board, and from payments from agencies of the state or federal government in connection with the farm operations of the department shall be deposited in the State Treasury as special revenues for credit to the Department of Correction Farm Fund, as authorized by law, to be used for the maintenance, operation, and improvement of the agriculture and farm programs of the department.

(2) Moneys which the department shall determine not to be necessary in defraying expenses of operating the agriculture programs of the department and which are profit or surplus from the operation of the agriculture programs shall, upon certification by the board to the Chief Fiscal Officer of the State, be transferred by the Chief Fiscal Officer of the State from the Department of Correction Farm Fund to the Department of Correction Inmate Care and Custody Fund Account within the State General Government Fund, to be used to supplement general revenues provided for the maintenance, operation, and improvement of the department, as provided by law.

(b) (1) Commencing the first day of the month next succeeding the issuance of any certificates of indebtedness as authorized by this subchapter, the moneys described in this section shall be pledged revenues, as stated in § 22-3-1210, and shall be deposited into the Public Facilities Debt Service Fund as established in § 22-3-1210.

(2) Any surplus prison farm moneys in the Public Facilities Debt Service Fund, as defined in the authorizing resolution, shall be transferred to the Department of Correction Farm Fund, upon certification by the Arkansas Building Authority to the Chief Fiscal Officer of the State, to the Treasurer of State, and to the Auditor of State, to be used for the maintenance, operation, and improvement of the agriculture and farm programs of the department, as provided by law.

(3) Such moneys deposited in the Department of Correction Farm Fund which the department shall determine not to be necessary in defraying expenses of operating the agriculture and farm programs of the department shall be, upon certification thereof by the board to the Chief Fiscal Officer of the State, transferred by the Chief Fiscal Officer of the State from the Department of Correction Farm Fund to the Department of Correction Inmate Care and Custody Fund Account within the State General Government Fund to be used to supplement general revenues provided for the maintenance, operation, and improvement of the department, as provided by law.



§ 22-3-1218 - Disposition of revenues from prison labor.

(a) (1) Prior to the issuance of certificates of indebtedness as authorized by this subchapter, all moneys collected by the Board of Corrections from the sale or disposition of articles and products manufactured or produced by prison labor shall be forthwith deposited with the Treasurer of State, to be there kept and maintained as a special revolving account designated as the "Department of Correction Prison Industries Fund" as authorized by law. The moneys so collected and deposited shall be used solely for the purchase of manufacturing supplies, equipment, machinery, and buildings used to carry out the purposes of the industries program within the Department of Correction as well as for the payment of the necessary personnel in charge thereof and to otherwise defray the necessary expenses incident thereto, all of which shall be under the direction and subject to the approval of the board.

(2) The Department of Correction Prison Industries Fund shall never be maintained in excess of the amount necessary to efficiently and properly carry out the intentions of this subchapter.

(3) When, in the opinion of the board, the Department of Correction Prison Industries Fund has reached a sum in excess of the requirements of this subchapter, the excess shall be transferred, upon certification to the Chief Fiscal Officer of the State by the board, to the Department of Correction Inmate Care and Custody Fund Account.

(b) (1) Commencing on the first day of the month next succeeding the issuance of any certificates of indebtedness as authorized by this subchapter, the moneys described in this section shall be pledged revenues, as stated in § 22-3-1210, and shall be deposited in the Public Facilities Debt Service Fund as established in § 22-3-1210.

(2) Any surplus prison industries moneys in the Public Facilities Debt Service Fund, as defined in the authorizing resolution, shall be transferred into the Department of Correction Prison Industries Fund upon certification by the Arkansas Building Authority to the Chief Fiscal Officer of the State, to the Treasurer of State, and to the Auditor of State. The moneys are to be used for the maintenance, operation, and improvement of the prison industries programs of the department, as provided by law.

(3) Such moneys deposited in the Department of Correction Prison Industries Fund as the department shall determine not to be necessary in defraying the expenses of operating the industries programs of the department, upon certification thereof by the board to the Chief Fiscal Officer of the State, shall be transferred by the Chief Fiscal Officer of the State from the Department of Correction Prison Industries Fund to the Department of Correction Inmate Care and Custody Fund Account within the State General Government Fund to be used to supplement general revenues provided for the maintenance, operation, and improvement of the department, as provided by law.



§ 22-3-1219 - Employment of architects and other professionals -- Notice for bids for construction.

(a) The Arkansas Building Authority is authorized to employ architects to prepare plans, specifications, and estimates of costs for the construction of any and all facilities authorized by the provisions of this subchapter and to supervise and inspect the construction.

(b) After the authority shall have approved the plans and specifications prepared by the architect, it shall proceed to advertise for bids and contract for the construction of any and all facilities in accordance with applicable laws governing the construction of public buildings.

(c) The authority is authorized to engage and pay such professional, technical, and other help as it shall determine to be necessary or desirable in assisting it to carry out effectively the authorities, functions, powers, and duties conferred and imposed upon it by this subchapter.



§ 22-3-1225 - Prison Construction Trust Fund.

(a) The Arkansas Development Finance Authority shall establish in its records a trust fund to be entitled the "Prison Construction Trust Fund." All moneys derived by or remitted to the Arkansas Development Finance Authority, from the sale of annual license plate validation decals, pursuant to § 27-14-1015(c), shall be deposited to the credit of the Prison Construction Trust Fund. The moneys in the Prison Construction Trust Fund shall not be general funds or revenues of the Arkansas Development Finance Authority and shall not be subject to the claims of the general creditors of the Arkansas Development Finance Authority.

(b) The Arkansas Development Finance Authority shall pay from the Prison Construction Trust Fund into the Public Facilities Debt Service Fund created by §§ 19-5-932 and 22-3-1210 the amount necessary, when added to other funds listed in § 22-3-1210, to pay the next-succeeding principal and interest payment for the certificates of indebtedness, but not to exceed twenty-five cents (25cent(s)) times the number of annual license plate validation decals sold by the Department of Finance and Administration in each six-month period. Such payments shall be made by the Arkansas Development Finance Authority semiannually two (2) business days prior to each July 1 and January 1 so long as the certificates of indebtedness permitted by the Public Facilities Finance Act of 1983, § 22-3-1201 et seq., are outstanding. All such payments by the Arkansas Development Finance Authority to the Public Facilities Debt Service Fund shall cease when the certificates of indebtedness have been paid or redeemed.

(c) All other funds in the Prison Construction Trust Fund shall be segregated, held, and used by the Arkansas Development Finance Authority solely to fund, or to provide for the funding of, the construction and equipping of:

(1) Correction or prison facilities to be used by the Department of Correction;

(2) Regional jail facilities operated by the Arkansas Department of Correction; or

(3) Regional jail facilities operated jointly by cities, counties, or regional jail commissions.

(d) The Arkansas Development Finance Authority shall be authorized to fund or to provide for the funding of facilities described in subdivisions (c)(1)-(3) of this section by loans, leases, other contracts, or the issuance of bonds all in accordance with the provisions of the Arkansas Development Finance Authority Act, § 15-5-101 et seq., and to pledge the cash funds collected by it from the sale of annual license plate validation decals and deposited in the Prison Construction Trust Fund, after payment of the amounts as specified in subsection (b) of this section to the repayment of any loans, leases, contracts, or bonds.

(e) The Arkansas Development Finance Authority shall not fund or provide for the funding of any facility described in subsection (c) of this section to be operated or utilized by the Department of Correction unless the project, the plans therefor, and the construction thereof have been reviewed and approved by the Arkansas Building Authority. The Arkansas Development Finance Authority shall not fund or provide for the funding of any other regional jail facility not utilized by the Department of Correction unless the project is in compliance with the minimum standards for jail facilities adopted by the state.






Subchapter 13 - -- Vendors

§ 22-3-1301 - Definitions.

As used in this subchapter:

(1) "Blind" or "blind person" means a person having not more than 20/200 visual acuity in the better eye with correcting lenses, or visual acuity greater than 20/200 but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle of no greater than twenty degrees (20 degrees);

(2) "Blind operator" and "blind vending facility operator" mean a blind person, as defined in subdivision (1) of this section, who is licensed by the licensing agency to operate a vending facility, as defined in subdivision (8) of this section;

(3) "Licensing agency" means the Division of Services for the Blind of the Department of Human Services;

(4) "Regular vending facility" means a vending facility where food preparation or cooking is not done on state property;

(5) "State agency" means a department, commission, agency, or instrumentality of state government or operation;

(6) "State agency administrator" means the head of each department, commission, or agency, or constitutional officer or official, in control of the maintenance, operation, and protection of state property;

(7) "State property" or "state building" means buildings and land owned, leased, or otherwise controlled by the state, except the cafeteria located in the State Capitol; and

(8) "Vending facility" means a snack bar, cafeteria, restaurant, cafe, concession stand, vending service from coin-operated machines, vending stands, cart service, or other facilities at which food, drinks, novelties, newspapers, periodicals, confections, souvenirs, tobacco products, or related items are regularly sold.



§ 22-3-1302 - Applicability.

This subchapter is not intended to cover the following vending facilities:

(1) Vending facilities operated by universities and colleges or the vending facilities provided as an integral part of their services to students or as a training program for students;

(2) Food service provided by hospitals or residential institutions of the state as a direct service to patients, inmates, correctional staff, trainees, or otherwise institutionalized persons; and

(3) The cafeteria located in the basement of the State Capitol. However, the exemption of the cafeteria located in the basement of the State Capitol shall in no way affect the continued operation of the blind vending facility on the third floor of the State Capitol.



§ 22-3-1303 - Preference to blind persons to operate vending facilities on state property.

(a) For the purpose of assisting blind persons to become self-supporting and to further promote employment of the blind in Arkansas, state agency administrators shall assure that preference is given to the licensing agency in authorizing the operation of vending facilities on state property through the organized vending facility program operated by the licensing agency.

(b) The licensing agency shall give preference in the assignment of state vending facilities to blind persons in need of employment who have been licensed to operate vending facilities in Arkansas for the dispensing of such items as, but not limited to, newspapers, periodicals, confections, tobacco products, and articles, including food and beverages, as may be dispensed automatically or manually and in accordance with all applicable health laws.

(c) It shall be the duty of state agency administrators to negotiate and cooperate in good faith to accomplish the purpose of this subchapter to ensure that vending facilities operated on state property provide employment opportunities for the blind. Upon request of the licensing agency, state agency administrators shall prescribe regulations designed both to assure that these facilities benefit the blind and to assure preference for licensed blind operators.



§ 22-3-1304 - License required to operate facility.

No blind person may operate a vending facility, including any vending machine or other coin-operated device, on state property unless licensed to do so by the licensing agency.



§ 22-3-1305 - Issuance of licenses.

(a) The licensing agency shall issue licenses to operate vending facilities on state property to blind persons who are in need of employment and who are capable of efficiently operating the vending facility in a manner resulting in reasonable satisfaction for all parties concerned.

(b) No blind person shall be issued a license as an operator until adequate training has been provided by the licensing agency.

(c) The license is to be issued for an indefinite period of time and may be terminated by the licensing agency for just cause.

(d) The license shall be issued to qualified blind individuals without regard to race, color, or national origin.



§ 22-3-1306 - Duties of licensing agency upon request for vending facility.

Upon written or verbal request from a state agency administrator that a vending facility is desired on state property, or upon its own initiative, the licensing agency shall:

(1) Survey the property, blueprints, plans, or other available information to determine if the installation of a vending facility would be feasible and profitable and notify the state agency administrator as to the plans of the licensing agency in regard to developing the vending facility; in new construction, the survey shall be conducted before construction contracts are awarded;

(2) Provide adequate initial inventory and stocks to make vending facilities operational and provide and install proper equipment and fixtures for all regular vending facilities; and

(3) Supervise the overall installation of equipment for the vending facility and supervise the blind licensed operator in the day-to-day operation and management of the vending facility to ensure compliance with the policies and procedures set down by mutual agreement between the licensing agency and the state agency administrator for whom the vending facility is to be provided.



§ 22-3-1307 - Selection of location -- Provision of utilities, space, and services.

(a) The state agency administrators shall cooperate with the licensing agency in the selection of a suitable location for vending facilities and shall provide proper space, plumbing, lighting, and electrical outlets for the vending facility in the original planning and construction or in the alteration and renovation of present state property.

(b) The state agency administrators shall provide necessary utilities, janitorial service, and garbage disposal for the operation of the vending facility.

(c) Space for all vending facilities and their operational utility cost shall be provided rent-free by the state agency.



§ 22-3-1308 - Property unable to support vending facility -- Coin-operated machines.

(a) State agency administrators of state property where the total number of persons using the property daily would produce insufficient profits, as determined by the licensing agency, to support a vending facility and a living wage for a blind person shall grant a preference to the licensing agency in securing proper coin-operated vending machines for the state property if the property houses or serves fifty (50) persons or more.

(b) Profits from these coin-operated vending machines shall accrue to the Arkansas Vending Stand Program for the Blind to be used in the vending facility program for the blind under this subchapter.



§ 22-3-1309 - Vending facilities for property housing or serving fifty (50) or more persons.

(a) In the design, construction, alteration, or renovation of state property housing or serving fifty (50) persons or more, there shall be included a satisfactory site or sites with space and electrical and plumbing outlets suitable for the location and operation of a vending facility. State property housing or serving fifty (50) persons or more shall include any space or building rented, leased, or otherwise acquired for use by any department, agency, or instrumentality of the state.

(b) The licensing agency shall, before the letting of the contract, survey plans or blueprints in accordance with § 22-3-1306(1).

(c) (1) The vending facility shall be operated by a blind person if sufficient profit potential is available to produce a living wage.

(2) If sufficient profit potential is not available, coin-operated vending machines may be installed in the site with the profits accruing to the Arkansas Vending Stand Program for the Blind.

(d) In new construction, major alteration, or renovation of state property where, in the opinion of the state agency administrator, complete meal-type food service or cafeteria service is necessary, the heavy equipment necessary for the preparation, cooking, preserving, and serving of the food shall be furnished and installed as part of the overall construction, alteration, or renovation cost by the state agency.



§ 22-3-1310 - Existing vending facilities operated by blind persons.

(a) On state property where a vending facility is presently being operated by a blind licensed operator and before any additional or different provisions or arrangements are made for the sale or dispensing of articles or services of the type enumerated in § 22-3-1303(b), the licensing agency shall be given an opportunity to determine if the articles or services might be sold or dispensed in a manner designed to provide additional income or employment opportunities for the blind through the licensing agency's program.

(b) The responsibility for securing proper coin-operated vending machines or other vending facilities for the property shall be with the licensing agency, upon request by the state agency administrator.



§ 22-3-1311 - Termination of contracts with sighted vendors.

On state property where vending facilities are being operated by those other than the blind, when the present contract or agreement expires or is terminated for any reason or when a change in the present vending facility is imminent, the future planned vending facility for such state property shall be covered by this subchapter, and state agency administrators shall contact the licensing agency to assure preference for the blind. Provided, however, leases executed under § 22-2-114 prior to June 1, 1999, shall not be considered a contract or agreement within this subchapter if the property is owned by the Arkansas Building Authority.



§ 22-3-1312 - Maintenance of physical facilities.

The Division of Services for the Blind of the Department of Human Services shall retain a portion of the proceeds derived from the vending stand program to be used for the benefit of maintaining the physical facilities of the vending stand program. The expenditures shall be limited to renovation of existing space, replacement of furniture or equipment, repairs, and other expenses necessary to maintain the vending stand program.



§ 22-3-1313 - Food service training program -- Vending facility.

(a) Should a state agency operate or develop as an integral part of its student program a food service training program, the state agency administrator or governing board of the state-supported facility shall notify the licensing agency of the program change.

(b) The licensing agency shall contract with the state agency administrator or governing board of the state-supported facility for any continuance of the vending facility located at the state agency. Such continuance shall provide for the existence of both the food service student training program and the vending facility, if possible. The state licensing agency shall determine the feasibility of such continuance.






Subchapter 14 - -- State Agencies Facilities Acquisition Act

§ 22-3-1401 - Title.

This subchapter shall be known and cited as the "State Agencies Facilities Acquisition Act of 1991".



§ 22-3-1402 - Construction.

(a) This subchapter shall be construed liberally.

(b) The enumeration of any object, purpose, power, manner, method, and thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, and things.



§ 22-3-1403 - Definitions.

As used in this subchapter:

(1) "Agency" or "state agency" means any agency, board, office, commission, department, division, or institution of the State of Arkansas;

(2) "Arkansas Building Authority" means the public agency known as Arkansas Building Authority and the Arkansas Building Authority Council, as established under § 22-2-101 et seq.;

(3) "Authority" means the Arkansas Development Finance Authority created pursuant to § 15-5-101 et seq.;

(4) "Bonds" or "revenue bonds" means any bonds, notes, debentures, interim certificates, grant and revenue anticipation notes, interest in a lease, lease certificates of participation, or evidences of indebtedness, whether or not the interest on them is subject to federal income taxation; and

(5) "Construct" means to acquire, construct, reconstruct, remodel, install, and equip any lands, buildings, structures, improvements, or other property, real, personal, or mixed, useful in connection therewith and to make other necessary expenditures in connection therewith by such methods and in such manner as Arkansas Building Authority shall determine to be necessary or desirable to accomplish the powers, purposes, and authority set forth in this subchapter.



§ 22-3-1404 - Powers.

In addition to the purposes, powers, and authority set forth elsewhere in this subchapter or in other laws, Arkansas Building Authority is hereby authorized and empowered to:

(1) Acquire, construct, and equip buildings or by purchase, exchange, barter, gift, long-term lease, or other means, buildings and facilities to house state agencies;

(2) Exercise the power of eminent domain within Pulaski County only for the purpose of acquiring buildings and facilities and to otherwise carry out the purposes and intent of this subchapter, with such power to be exercised in the manner provided in § 22-2-109;

(3) Provide for the housing of state agencies in the buildings and facilities so acquired or constructed to the extent that space and facilities are available for such purpose, under such terms and conditions, and for such rentals and charges, as Arkansas Building Authority may determine;

(4) Acquire, construct, or cause to be constructed parking facilities, storage facilities, warehouses, garages, and other ancillary and related facilities to serve the facility;

(5) Purchase, lease, or rent and receive bequests or donations of or otherwise acquire, sell, trade, or barter any property, real, personal, or mixed, and convert such property into money or other property;

(6) Contract and be contracted with;

(7) Apply for, receive, accept, and use any moneys and property from the United States Government, any agency, state, governmental body, political subdivision, public or private organization or corporation of any nature, or any individual; and

(8) Take such other actions not inconsistent with law as may be necessary or desirable to carry out the powers, purposes, and authority as set forth in this section in accordance with the duly promulgated policies of the Arkansas Building Authority Council.



§ 22-3-1405 - Duties.

In addition to the purposes, powers, and authority set forth elsewhere in this subchapter or in other laws, in connection with the construction and equipping of buildings and facilities in Little Rock, Arkansas, to house state agencies, the Arkansas Building Authority is hereby authorized to:

(1) Obtain the necessary funds for accomplishing the purposes set forth in this subchapter from any source or sources, including, without limitation, the proceeds of revenue bonds or lease financings as authorized herein, and other funds as may be appropriated or may be available therefor; and

(2) Contract and be contracted with; and

(3) Invest and reinvest any of the proceeds of such revenue bonds as provided in such authorizing resolution or trust indenture, hereinafter authorized; and

(4) Take such other actions not inconsistent with law as may be necessary or desirable to carry out the powers, purposes, and authority set forth herein, in accordance with the duly promulgated policies of the Arkansas Building Authority Council as authorized by law.



§ 22-3-1407 - Revenue bonds.

(a) Pursuant to the intention of the General Assembly expressed in § 15-5-303, the Arkansas Development Finance Authority, in cooperation with Arkansas Building Authority, is hereby authorized and empowered to issue revenue bonds at one (1) time or from time to time, and to use the proceeds thereof for defraying the costs of accomplishing all or part of the powers, purposes, and authorities set forth in this subchapter and all expenses incidental thereto, including, without limitation, expenses for the operation and maintenance of such facilities pending completion of the construction, repair, remodeling, or renovation, paying the expenses of authorizing and issuing the bonds, establishing a debt service reserve to secure the payment of the bonds, if the authority deems such desirable, and making provision for the payment of debt service on the bonds, including fees of trustees and paying agents, until revenues for the payment thereof are available.

(b) The bonds outstanding under this subchapter may be in such principal amount as the Arkansas Development Finance Authority and Arkansas Building Authority shall determine to be necessary for the accomplishment of the purposes of this subchapter.

(c) The bonds shall be authorized, shall be sold by such means, shall bear such rate or rates of interest, and shall be executed and delivered in such manner as the Arkansas Development Finance Authority may determine pursuant to the provisions of § 15-5-301 et seq.

(d) (1) Arkansas Development Finance Authority is authorized to enter into such authorizing resolutions and trust indentures as it deems necessary to secure the revenue bonds.

(2) No member of Arkansas Development Finance Authority shall be personally liable on the bonds.

(e) Nothing in the provisions of this subchapter shall be deemed to remove, modify, or amend § 15-5-303.



§ 22-3-1408 - Required statement on bond -- Lien and pledge to secure bonds.

(a) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter, that the bonds shall be obligations only of the Arkansas Development Finance Authority, that in no event shall they constitute indebtedness for which the faith and credit of the State of Arkansas or any of its revenues, within the meaning of Arkansas Constitution, Amendment 20, are pledged.

(b) (1) The principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with the bonds shall be secured by a lien on and pledge of and shall be payable from the pledged revenues defined in this section.

(2) The authorizing resolution or trust indenture shall set forth details of the nature and extent of the lien and pledge, including provisions for the use of surplus revenues, if any, for any other lawful purposes.



§ 22-3-1409 - Pledge of revenues to secure bonds.

(a) The principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with all bonds issued under this subchapter shall be secured solely by a lien on and pledge of the gross revenues derived from the leasing or renting to state agencies or other tenants of space in the buildings and facilities acquired pursuant to this subchapter, and the pledging of such revenues, the pledged revenues, is hereby authorized.

(b) All pledged revenues are hereby specifically declared to be cash funds restricted in their use and dedicated and to be used solely as provided and authorized in this subchapter.

(c) Commencing the first day of the month succeeding the issuance of the bonds hereunder and so long as any bonds are outstanding hereunder, the pledged revenues shall not be deposited into the State Treasury and shall not be subject to legislative appropriation but, as and when received by the Arkansas Development Finance Authority or by any other state agency, as the case may be, shall be deposited in a bank or banks selected by the Arkansas Development Finance Authority to the credit of funds designated the "State Agencies Facilities Revenue Bond Fund", with appropriate identification for separate issues or series.

(d) So long as any bonds are outstanding hereunder, all moneys in any bond fund shall be used solely for the payment of the principal of, premiums, if any, interest on, and trustees' and paying agents' fees in connection with the bonds, with the maintenance of necessary funds and reserves, except that the authorizing resolution or trust indenture may provide for the withdrawal, for other purposes, of surplus moneys, as defined in the authorizing resolution or trust indenture.

(e) Nothing in this section is intended to prohibit the Arkansas Development Finance Authority from investing moneys received hereunder, as provided in this subchapter.



§ 22-3-1410 - Contract between Arkansas Development Finance Authority and holders and owners of bonds.

(a) Any authorizing resolution and trust indenture shall, together with this subchapter, constitute a contract between Arkansas Development Finance Authority and the holders and registered owners of the bonds, which contract, and all covenants, agreements, and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of such contract, and the covenants, agreements, and obligations of the Arkansas Building Authority may be enforced by mandamus or other appropriate proceedings at law or in equity.

(b) In this regard, in addition to other provisions referred to in this subchapter, the Arkansas Building Authority is hereby expressly authorized to include in any authorizing resolution or trust indenture assurance that, to the fullest extent possible, it will always charge, impose, and collect sufficient rentals and other revenue to meet, as due, all debt service requirements, maintain reserves at proper levels, and otherwise comply with any provisions of authorizing resolutions or trust indentures concerning revenues and bonds.



§ 22-3-1411 - Bonds exempt from tax.

Bonds issued under the provisions of this subchapter, and the interest thereon, shall be exempt from all state, county, and municipal taxes, and the exemption shall include income, inheritance, and estate taxes.



§ 22-3-1412 - Deposit of bond proceeds.

(a) Arkansas Development Finance Authority shall include necessary provisions in the authorizing resolution or trust indenture to provide for the deposit of the proceeds of the bonds pursuant to the provisions of § 15-5-209.

(b) The authority may create and establish one (1) or more special funds in such depositories and make such investment as it may designate to provide for the construction, secure the bonds, establish reserves, and fund other necessary functions or activities authorized by this subchapter.



§ 22-3-1413 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any bonds issued under this subchapter.

(b) Refunding bonds may be issued by Arkansas Development Finance Authority pursuant to the provisions of § 15-5-314.



§ 22-3-1414 - Bondholder rights.

This subchapter shall not create any right in any bondholder for bonds issued pursuant to this subchapter, and no right of such bondholders shall arise under it, until bonds authorized by this subchapter, of the initial issue or series, shall have been sold and delivered by Arkansas Development Finance Authority.



§ 22-3-1415 - Supervision and management of buildings and facilities.

(a) Arkansas Building Authority is hereby authorized to supervise and manage buildings and other facilities constructed pursuant to the authority granted in this subchapter and to manage, maintain, and repair those buildings and facilities to provide rental space to be made available for the housing of state agencies, departments, boards, commissions, and institutions, or other tenants at such rental rates as deemed necessary:

(1) To provide sufficient funds to enable the Arkansas Development Finance Authority to meet, when due, the payment of the principal of, interest on, and trustees' and paying agents' fees in connection with all bonds issued under this subchapter;

(2) To enable Arkansas Development Finance Authority to establish and maintain such reserves and other financial obligations in regard to the bonds issued under the provisions of this subchapter, as shall be set forth in any authorizing resolution or trust indenture utilized for that purpose; and

(3) To pay the costs of utilities, insurance, janitorial supplies and services, building maintenance, upkeep, repair, and remodeling as deemed necessary, including the accumulation of reserves deemed necessary for such purposes as authorized under the provisions of this subchapter, and, in connection therewith, Arkansas Building Authority may establish one (1) or more accounts in one (1) or more banks authorized to do business in this state to accomplish those purposes.

(b) Arkansas Building Authority is hereby authorized to hire legal counsel of its choice to assist in the administration of this subchapter.



§ 22-3-1416 - Liability.

No member of the Arkansas Building Authority Council shall be held personally liable for any act taken by the council or for any damages sustained by anyone in any contract entered into in carrying out the purposes and intent of this subchapter, unless he or she shall have acted with a corrupt intent.






Subchapter 15 - -- Capitol Building Parking Facility

§ 22-3-1501 - Intent.

Arkansas Building Authority shall provide adequate facilities for those agencies located in the Capitol Mall area. The services provided by these agencies are varied. Parking spaces for these tenants have not kept up with current growth, thereby diminishing effective services provided by these agencies. The public access to the Capitol Mall area has been diminished by the lack of adequate parking. The construction of a parking deck facility, surface parking, and street improvements will help to alleviate such diminished services and lack of access.



§ 22-3-1502 - Authority to build and maintain parking deck facility.

(a) (1) Any other provision of law to the contrary notwithstanding, Arkansas Building Authority is hereby authorized to construct, manage, and maintain parking deck facilities, surface parking, and street improvements, called in this subchapter the "parking facilities", in the area described in § 22-3-302(a).

(2) (A) The authority shall not be responsible for maintaining or assigning parking spaces designated for use by constitutional officers or the General Assembly.

(B) Provided, however, that if parking spaces in the parking facilities described in this subchapter are to be used by constitutional officers or the General Assembly, the charges for the parking spaces shall be on the same terms accorded to other state agencies, employees, and the public.

(b) In connection with management of parking facilities, the authority may contract with private persons for management services in the manner and for periods of time as the authority shall determine to be necessary for the satisfactory operation thereof.



§ 22-3-1503 - Parking regulation.

The Arkansas Building Authority shall develop parking regulations which will maintain equitable parking among the state agency tenants in the area described in § 22-3-1501 and for the public and may establish reasonable rental or other charges for parking therein. The State Capitol Police shall provide the necessary traffic patrols and policing of the parking facility.



§ 22-3-1504 - Utility easement.

The Arkansas Building Authority, on behalf of the State of Arkansas, is hereby granted an easement or license over the State Capitol Building, the various buildings on the State Capitol grounds, and the State Capitol grounds for the purpose of installing or relocating utilities, connecting the facility to an existing structure, and such other purposes as are necessary and consistent with this project as authorized by this subchapter.



§ 22-3-1505 - Funding.

(a) (1) The Arkansas Building Authority is authorized and empowered to obtain the necessary funds for accomplishing its powers, purposes, and authority from any source or sources necessary and consistent with this subchapter, including, without limitation, contracting with the Arkansas Development Finance Authority to provide for the issuance of bonds by the Arkansas Development Finance Authority in accordance with the State Agencies Facilities Acquisition Act of 1991, § 22-3-1401 et seq.

(A) For the purpose of securing bonds issued pursuant to the State Agencies Facilities Acquisition Act of 1991, § 22-3-1401 et seq., the Arkansas Building Authority is authorized hereby to grant to the Arkansas Development Finance Authority, on behalf of the State of Arkansas, one (1) or more leasehold interests, each of which shall be for a term not to exceed fifty (50) years from the date of the grant, in a part of the State Capitol grounds as shall be determined by the Arkansas Building Authority to be a suitable site for the location of parking facilities.

(B) Any leasehold interest granted to the Arkansas Development Finance Authority may be assigned or mortgaged from time to time by the Arkansas Development Finance Authority to secure bonds of the Arkansas Development Finance Authority for the construction, extension, renovation, or repair of parking facilities, but any assignment or mortgage shall include in each case a provision that the assignment or mortgage shall terminate upon full and final payment of the particular bonds secured thereby and the discharge of the obligations of the Arkansas Development Finance Authority or of the Arkansas Building Authority related to the bonds secured thereby.

(C) Any leasehold interest granted also may include any easements over, above, or below the State Capitol grounds for vehicular or utility access to and from the parking facilities as the Arkansas Building Authority shall determine to be necessary.

(3) In the event of a default on any bonds, the assignee of the leasehold interest securing the bonds may occupy and control the parking facilities related thereto for the term of the leasehold interest and may impose fees, charges, licenses, or rents as it may determine without obtaining the approval of any agency or instrumentality of the State of Arkansas.

(b) All fees, charges, licenses, rents, or other income of any nature derived from the operation of the parking facilities, or provided for that purpose to the Arkansas Building Authority from whatever source, are hereby specifically declared to be cash funds restricted in their use and are dedicated and shall be used solely as provided and authorized in this subchapter.

(c) (1) Commencing on the first of the month following the first issuance of the bonds of the Arkansas Development Finance Authority pursuant to the State Agencies Facilities Acquisition Act of 1991, § 22-3-1401 et seq., and for so long as any of the bonds are outstanding for the purposes authorized by this subchapter, the revenues shall not be deposited into the State Treasury and shall not be subject to legislative appropriation but, as and when received by the Arkansas Building Authority, the Arkansas Development Finance Authority or a trustee or agent acting on behalf of either the Arkansas Building Authority or the Arkansas Development Finance Authority, as the case may be, shall be deposited in a bank or banks selected by the Arkansas Building Authority to the credit of a fund designated as the "Arkansas Building Authority Parking Facilities Revenue Bond Fund", with appropriate accounts therein for separate bond issues or series, where applicable.

(2) Notwithstanding any other provision of law, moneys in the fund may be pledged from time to time to secure the payment of bonds of the Arkansas Development Finance Authority issued to finance the parking facilities and may be deposited and invested by or on behalf of Arkansas Building Authority in the manner as may be directed or required by a bond resolution or trust indenture related to any bond financing of the Arkansas Development Finance Authority.



§ 22-3-1506 - Exceptions.

The provisions of § 22-3-301 et seq., pertaining to the Capitol Zoning District Commission, § 22-3-401 et seq., pertaining to the Capitol Parking Control Committee, § 22-3-501 et seq., pertaining to the Capitol Arts and Grounds Commission, and § 22-3-202, pertaining to the Secretary of State, or any other provision of law inconsistent with the intent of this subchapter shall not be applicable to the Arkansas Building Authority in connection with the parking facilities contemplated by this subchapter, and no filings, consents, or approvals shall be required from any agency of the state prior to the construction, renovation, or repair of parking facilities or concerning the operations thereof.






Subchapter 16 - -- Medal of Honor Monument



Subchapter 17 - -- Firefighters Monument

§ 22-3-1701 - Findings and purpose.

(a) It is found and determined by the General Assembly that:

(1) Many Arkansans serve each year as full-time firefighters, volunteer firefighters, forestry firefighters, and training academy firefighters;

(2) Firefighters in many communities serve their citizens as emergency medical technicians, hazardous material specialists, and bomb technicians and serve in numerous rescue emergencies;

(3) Upon occasion, fire or disaster claims the life of a firefighter in the course of his or her duties; and

(4) Arkansas firefighters have not received the recognition and honor deserved for service to their fellow citizens.

(b) In recognition and appreciation of Arkansas' fallen firefighters, an appropriate monument should be constructed and maintained on the State Capitol grounds.



§ 22-3-1702 - Authorization.

The Secretary of State is authorized to assist and coordinate with the Arkansas Fallen Firefighters' Memorial Board in the construction of a monument on the grounds of the State Capitol honoring:

(1) Arkansans and other firefighters killed in Arkansas while acting in their capacity as firefighters; and

(2) Any Arkansas firefighter killed outside the State of Arkansas while serving in the capacity of a firefighter.



§ 22-3-1703 - Design and location.

The design of the monument and the location of the monument on the State Capitol grounds shall be approved by the Arkansas Fallen Firefighters' Memorial Board and the Capitol Arts and Grounds Commission.



§ 22-3-1704 - Funding.

(a) The State of Arkansas shall not be obligated to fund the Arkansas Fallen Firefighters' Memorial.

(b) The Arkansas Fallen Firefighters' Memorial Board shall raise all funds necessary for materials, construction, and maintenance of the monument.

(c) The board shall comply with the rules and regulations of the Capitol Arts and Grounds Commission regarding creation of a maintenance fund.



§ 22-3-1705 - Commencement of construction.

Construction of the Arkansas Fallen Firefighters' Memorial shall commence only after all requirements of the Capitol Arts and Grounds Commission are met.






Subchapter 18 - -- Arkansas Energy and Natural Resource Conservation Act

§ 22-3-1801 - Title.

This subchapter shall be known and may be referred to as the "Arkansas Energy and Natural Resource Conservation Act".



§ 22-3-1802 - Findings and purpose.

(a) It is found and determined by the General Assembly that:

(1) State-funded building projects have a significant impact on the environment of our Natural State, the economy, and the health and productivity of building inhabitants;

(2) State government currently spends approximately seventy million dollars ($70,000,000) annually for electricity and natural gas consumed in state buildings, and energy expenditures have been increasing at nearly four percent (4%) per year over the last ten (10) years;

(3) It is incumbent upon Arkansas state government to lead by example to minimize energy use and environmental impact in state buildings;

(4) Innovations in building science, technology, and operations are available to maximize the economic utility of state-funded building projects and reduce energy costs, while achieving the best environmental performance and reducing adverse impacts on the environment; and

(5) Incorporating principles of sustainability in building design will enhance efficient management of material resources and waste, protect health and indoor environmental quality, reduce the longer-term costs of construction and operation of state-funded buildings, and promote the use of appropriate Arkansas products in the buildings.

(b) In recognition of the economic, energy conservation, and environmental benefits of sustainable building design, it is in the best interest of the State of Arkansas to initiate a process to encourage improved building practices, to provide support and information to assist state agencies in carrying out the purposes of this subchapter, and to continue development of the best building practices through a legislative task force to evaluate and report to the General Assembly the progress being made under this subchapter.



§ 22-3-1803 - Definitions.

As used in this subchapter:

(1) "Adaptive reuse" means the modification to accommodate a function other than its original intent of any building site and existing inhabited structure;

(2) (A) "Building project" means any inhabited physical structure and project building site. The phrase includes any structure in which any individual spends more than an hour of time within the structure such as residences, offices, visitors centers, classrooms, administration buildings, etc.

(B) "Building project" does not include ancillary structures or buildings with temporary occupancy such as park restrooms, pavilions, storage facilities, or similar structures;

(3) "Grant applicant" means any individual, institution, governmental jurisdiction, or other organization recognized by the granting department or agency as qualified to apply for financial assistance from any state department, agency, or office for the purpose of planning, designing, or constructing a new or rehabilitated building;

(4) (A) "Green Globes" means the online environmental assessment tool developed by the Green Building Initiative as of December 2004.

(B) "Green Globes" allows designers, property owners, and managers to evaluate and rate buildings against best sustainable building design and practices and integrate principles of sustainable architecture at every stage of project delivery in order to design and construct buildings that will be energy-efficient and resource-efficient, achieve operational savings, and provide healthier environments in which to live and work;

(5) (A) "Leadership in Energy and Environmental Design" means the following building rating systems developed by the United States Green Building Council:

(i) LEED-NC 2.1, as it exists on January 1, 2005;

(ii) LEED-EB, as it exists on January 1, 2005; or

(iii) LEED-CI, as it exists on January 1, 2005.

(B) "Leadership in Energy and Environmental Design" allows designers, property owners, and managers to evaluate and rate buildings against best sustainable building design and practices and to integrate principles of sustainable architecture at every stage of project delivery in order to design and construct buildings that will be energy-efficient and resource-efficient, achieve operational savings, and provide healthier environments in which to live and work;

(6) "Newly designed construction project" means any building and its building site for which a contract has been entered into beginning July 1, 2005, to construct a building and building site improvements as outlined in Leadership in Energy and Environmental Design or Green Globes rating systems;

(7) "Project building site" means all property associated with a building, including the defined legal description of the property or the defined project limits;

(8) (A) "Project limits" means the physical boundaries of a construction project within which all construction activity must occur.

(B) "Project limits" includes material and equipment storage space, lay-down or prefabrication space, clearing, grubbing, and drainage improvements;

(9) "Project team" means the persons or individuals representing the state agency or owner, professional design consultants, and building contractor, if a contractor is determined prior to design;

(10) "Proposed construction project" means all building construction projects in the conceptual planning stages for which a design contract has been executed after July 1, 2005;

(11) "Public and private partnerships" means any private development that uses state money to assist in the planning, design, or construction of a building project, such as a building project providing economic incentives for development;

(12) "Public funding" means federal or state funds that are allocated for a state building project;

(13) "Rehabilitation project" means any building project involving the modification or adaptive reuse of an existing facility in which twenty-five percent (25%) or more of the physical structure, facade, or interior space of a facility is being changed or modified;

(14) "State agency" means all departments, offices, boards, commissions, and institutions of the state, including the state-supported institutions of higher education;

(15) "State building project" means any inhabited physical structure and project building site in which:

(A) A state agency secures the design or construction contract; and

(B) Public funding is used in whole or in part to design or construct the project; and

(16) "Sustainable" means that:

(A) A building integrates building materials and methods that promote environmental quality, energy conservation, economic vitality, and social benefit through the design, construction, and operation of the built environment;

(B) A building merges sound, environmentally responsible practices into one (1) discipline that looks at the environmental, economic, and social effects of a building or built project as a whole; and

(C) The design encompasses the following broad topics:

(i) Efficient management of energy and water resources;

(ii) Management of material resources and waste;

(iii) Protection of environmental quality;

(iv) Protection of health and indoor environmental quality;

(v) Reinforcement of natural systems; and

(vi) Integrating the design approach.



§ 22-3-1804 - Standards for Arkansas.

(a) If a state agency decides to pursue either the Leadership in Energy and Environmental Design certification or the Green Globes certification, the standards of this section shall apply for the purpose of state building projects.

(b) (1) Use of the Leadership in Energy and Environmental Design rating system shall be with the following supplemental provisions specific to state building projects:

(A) Under LEED EQ Credit 4.4, one (1) point shall be awarded for the use of composite wood and agrifiber products if the architect or responsible party provides appropriate documentation that the products are third-party certified as meeting the American National Standards Institute standard requirements, ANSI A208.1 for Particleboard Standard, ANSI A 208.2 for MDF, for formaldehyde emissions, or contain no added urea-formaldehyde;

(B) Under LEED MR Credit 4, one (1) point shall be awarded when the sum of postconsumer recycled content plus one-half (1/2) of the preconsumer recycled content constitutes at least ten percent (10%) of the total value of the materials in the project. A second point shall be awarded if the sum of postconsumer recycled content plus one-half (1/2) of the preconsumer content constitutes at least twenty percent (20%) of the total value of the materials in the project. The valuation is to be determined by using the LEED-NC letter template;

(C) Under LEED MR Credit 6, one (1) point shall also be awarded for the use of renewable, bio-based materials for five percent (5%) of the total value of all the products used in the project that are either residuals of or products grown or harvested under a recognized sustainable management system such as the Forest Stewardship Council, the Sustainable Forestry Initiative program, the American Tree Farm System, the Canadian Standards Association, the Organic Trade Association, and the Association for Bamboo in Construction. The applicable vendor's or manufacturer's certification documentation must be provided;

(D) Under LEED MR Credit 7, one (1) point shall also be awarded for the use of renewable, bio-based raw materials certified in accordance with one (1) or more premier certification programs for environmental management for fifty percent (50%) of the total value of all bio-based materials and products used in the project. Certification programs include, but are not limited to, the Forest Stewardship Council, the Sustainable Forestry Initiative, the American Tree Farm System, the Canadian Standards Association, the Organic Trade Association, and the Association for Bamboo in Construction. The applicable vendor's or manufacturer's certification documentation must be provided;

(E) Under LEED ID Credit 1.1, one (1) point will be awarded if five percent (5%) or more of the mass of all building materials used are carbon-sequestering bio-based products managed under a recognized sustainable management plan; and

(F) Under LEED ID Credit 1.2, one (1) point will be awarded for the use of bio-based materials derived from multiple credible certified sources supported by an environmental management system certified under the International Organization for Standardization standard ISO 14001, including the Forest Stewardship Council, the Sustainable Forestry Initiative, the American Tree Farm System, the Canadian Standards Association, the Organic Trade Association, and the Association for Bamboo in Construction. The applicable vendor's or manufacturer's certification documentation must be provided.

(2) Use of the Green Globes rating system shall be with the following supplemental provision specific to state building projects:

(A) An additional fifteen (15) points shall be awarded if five percent (5%) or more of the mass of all building materials used are carbon-sequestering wood bio-based products; and

(B) Fifteen (15) points will be awarded for the use of bio-based materials derived from multiple credible certified sources supported by an environmental management system certified under the International Organization for Standardization standard ISO 14001, including the Forest Stewardship Council, the Sustainable Forestry Initiative, the American Tree Farm System, the Canadian Standards Association, the Organic Trade Association, and the Association for Bamboo in Construction. The applicable vendor's or manufacturer's certification documentation must be provided.



§ 22-3-1805 - Application to state building projects.

State agencies conducting or funding a public building project or rehabilitation project are encouraged to refer to and should utilize, whenever possible and appropriate, the Leadership in Energy and Environmental Design or Green Globes rating systems referred to in this subchapter.



§ 22-3-1806 - Legislative Task Force on Sustainable Building Design and Practices.

(a) The Legislative Task Force on Sustainable Building Design and Practices is established to:

(1) Continue to review, discuss, and advise on issues related to sustainable design and practices for buildings;

(2) Monitor case-study projects and evaluate performance and outcomes relevant to high-performance building strategies;

(3) Serve as a reference for educational resources;

(4) Ask for a review of sustainable building design and practices performed by state agencies;

(5) Develop goals and strategies to promote energy efficiency in state buildings; and

(6) Identify and promote new and innovative air conditioning and heating products or services that conserve energy and reduce energy usage.

(b) (1) The task force shall be composed of no more than twenty (20) members. The number of members shall be determined by agreement between the Chair of the Senate Committee on Public Health, Welfare, and Labor and the Chair of the House Committee on Public Health, Welfare, and Labor.

(2) The Chair of the Senate Committee on Public Health, Welfare, and Labor and the Chair of the House Committee on Public Health, Welfare, and Labor shall appoint the membership pursuant to procedure agreed upon by the chairs.

(3) The task force shall include members of the General Assembly and members of the public.

(4) The cochairs of the task force shall be members of the General Assembly. One (1) cochair shall be a member of the Senate and one (1) cochair shall be a member of the House of Representatives.

(c) The legislative members of the task force shall be entitled to mileage and per diem at the same rate as for attending other legislative committees.

(d) The task force shall receive staff support from the Bureau of Legislative Research.






Subchapter 19 - -- Sustainable Building Design Program

§ 22-3-1901 - Sustainable Building Design Program for State Agencies.

There is created the Sustainable Building Design Program for State Agencies to be administered by the Arkansas Building Authority.



§ 22-3-1902 - Rules.

(a) The Arkansas Building Authority shall promulgate rules for the implementation of the Sustainable Building Design Program for State Agencies.

(b) The rules shall include without limitation:

(1) Application forms;

(2) Origination fees, if any;

(3) Eligibility requirements;

(4) Review standards; and

(5) Loan requirements.



§ 22-3-1903 - Loans.

(a) Under the Sustainable Building Design Program for State Agencies, the Arkansas Building Authority may authorize money to be loaned from the Sustainable Building Design Revolving Loan Fund to a state agency, board, or commission.

(b) A loan made under subsection (a) of this section shall be:

(1) For a renovation of state-owned property; and

(2) In an amount that exceeds two hundred fifty thousand dollars ($250,000).

(c) (1) The authority shall credit an origination fee to the Arkansas Building Authority Maintenance Fund for expenses associated with the administration of the program.

(2) The term for repayment of the loan may not exceed ten (10) years.



§ 22-3-1904 - Loan approval process.

(a) An applicant for a loan from the Sustainable Building Design Revolving Loan Fund shall:

(1) Apply on a form approved by the Arkansas Building Authority; and

(2) (A) Remit an origination fee of one-half of one percent (0.5%) of the requested amount of the loan.

(B) However, the amount of the origination fee shall not exceed two thousand five hundred dollars ($2,500).

(b) The authority shall review the application to determine if the applicant satisfies the eligibility criteria for a loan from the revolving loan fund.

(c) The authority shall provide the applicant written notice of its determination whether to offer a loan from the revolving loan fund and any conditions for making the loan.

(d) After the applicant has satisfied any preconditions, if any, for the authority's approval of the loan and has executed a contract for the loan, the authority shall forward the loan contract to the Department of Finance and Administration and the Governor for their approval.






Subchapter 20 - -- Energy Conservation in Public Buildings

§ 22-3-2001 - Legislative findings.

The General Assembly finds that:

(1) (A) Public buildings can be built and renovated using sustainable, energy-efficient methods that save money, reduce negative environmental impacts, improve employee and student performance, and make employees and students more productive.

(B) The main objectives of sustainable, energy-efficient designs are to:

(i) Avoid resource depletion of energy, water, and raw materials;

(ii) Prevent environmental degradation caused by facilities and infrastructure throughout their life cycle; and

(iii) Create buildings that are livable, comfortable, safe, and productive; and

(2) State-owned buildings and buildings owned by an institution of higher education can be improved by establishing specific performance criteria and goals for sustainable, energy-efficient public buildings that are based on recognized, consensual standards with a scientifically proven basis and a history of successful performance.



§ 22-3-2002 - Definitions.

As used in this subchapter:

(1) "Institution of higher education" means a state-supported university or college;

(2) "Life-cycle cost analysis" means an analytical technique that considers the costs of owning, using, and operating a facility over its economic life including without limitation:

(A) Initial costs;

(B) System repair and replacement costs;

(C) Maintenance costs;

(D) Operating costs, including energy costs; and

(E) Salvage value;

(3) (A) "Major facility" means a construction project larger than twenty thousand (20,000) gross square feet of occupied or conditioned space.

(B) "Major facility" does not include a transmitter building or a pumping station;

(4) "Major renovation" means a building renovation project that:

(A) Costs more than fifty percent (50%) of its current replacement value;

(B) Is larger than twenty thousand (20,000) gross square feet of occupied or conditioned space; and

(C) Is funded in whole or in part by the state;

(5) "Public agency" means a state agency, office, officer, board, department, or commission; and

(6) "Sustainable, energy-efficient public building" means a public building that, by complying with this subchapter, has the most economical energy and water efficiency for that type of building.



§ 22-3-2003 - The Sustainable Energy-Efficient Buildings Program.

(a) The Sustainable Energy-Efficient Buildings Program is established to promote energy conservation in buildings owned by public agencies and buildings owned by institutions of higher education.

(b) Under the Sustainable Energy-Efficient Buildings Program:

(1) For public agencies, the Arkansas Energy Office shall develop and:

(A) Issue policies and technical guidelines to establish procedures and methods for compliance with the criteria and the performance standards for a major facility or a major renovation under § 22-3-2004; and

(B) Administer an energy management program designed to achieve compliance with the requirements of § 22-3-2006 through the implementation of energy conservation measures; and

(2) For the institutions of higher education, each institution of higher education:

(A) Shall develop and issue policies and technical guidelines to establish procedures and methods for compliance with the criteria and the performance standards for a major facility or a major renovation under § 22-3-2004; and

(B) May administer an energy management program designed to achieve compliance with the requirements of § 22-3-2006 through the implementation of energy conservation measures.



§ 22-3-2004 - Standards for a major facility or a major renovation.

(a) The following minimum standards apply to a major facility:

(1) A major facility of a public agency or an institution of higher education shall be designed, constructed, and certified to at least ten percent (10%) reduction below the baseline energy consumption determined in accordance with the Performance Rating Method of Appendix G of the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, Standard 90.1-2007, as it existed on January 1, 2009;

(2) Subdivision (a)(1) of this section applies to a major facility project that has not entered the schematic design phase before July 31, 2009; and

(3) An exception or a special standard for a specific type of building or building facility that is found in the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, Standard 90.1-2007, is included in the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, Standard 90.1-2007, under subdivision (a)(1) of this section.

(b) (1) A major renovation of a public agency or an institution of higher education shall be certified to at least ten percent (10%) reduction below the baseline energy consumption determined in accordance with the Performance Rating Method of Appendix G of the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, Standard 90.1-2007, as it existed on January 1, 2009.

(2) Subdivision (b)(1) of this section applies to a major renovation that has not entered the schematic design phase before July 31, 2009.

(c) For new construction under either subsection (a) or (b) of this section:

(1) The indoor water system shall be designed and constructed to use at least twenty percent (20%) less potable water than the indoor water use baseline calculated for the building after satisfying the fixture performance requirement, if any, under the Arkansas Plumbing Code; and

(2) Outdoor potable water or harvested groundwater consumption shall use water-use-efficient landscape materials and irrigation strategies, including without limitation water reuse and recycling, to reduce conventional consumption by at least fifty percent (50%) of the water that would have been consumed otherwise.

(d) If the Arkansas Energy Office or the institution of higher education determines the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, Standard 90.1-2007 is not practicable for a major facility or major renovation, the Arkansas Energy Office or the institution of higher education shall determine a practicable alternative standard for the design and construction for that major facility or major renovation.

(e) To verify the performance of a building component or system and ensure that design requirements are met upon completion of construction, building or system commissioning practices that are tailored to the size and complexity of the building and its system components shall be employed.

(f) To measure and verify a major facility's performance under this section's standards:

(1) A building level owner's meter for electricity, natural gas, fuel oil, and water shall be installed in accordance with the guidelines issued by the United States Department of Energy under § 103 of the Energy Policy Act of 2005, Pub. L. No. 109-58; and

(2) (A) The public agency or institution of higher education and the building designers shall:

(i) Compare metered data from the first twelve (12) months of the building's operation with the energy design target; and

(ii) Report the performance results of that comparison to the Arkansas Energy Office or to the governing board of the institution of higher education.

(B) If the report under subdivision (f)(2)(A)(ii) of this section shows that the building's average energy or water consumption over the one-year period after the date of beneficial occupancy is more than the baseline consumption determined in accordance with the Performance Rating Method of Appendix G of the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, Standard 90.1-2007, as it existed on January 1, 2009, the designer, the owner public agency or the owner institution of higher education, the contractor, the contract manager at risk, and the commissioning agent shall:

(i) Investigate;

(ii) Determine the cause for the failure to achieve this section's performance standards; and

(iii) Recommend corrections or modifications to meet this section's performance standards.



§ 22-3-2005 - Purchase of a constructed or renovated building.

(a) A public agency shall not purchase a building that:

(1) Did not meet the design and construction standards that were applicable for a comparable building at the time of its construction; or

(2) Had a major renovation that did not meet the standard for energy and water efficiency that was applicable for a comparable building at the time of the major renovation.

(b) This section does not apply to:

(1) The purchase of a building that has historic, architectural, or cultural significance;

(2) A building that is acquired by devise or gift; or

(3) A building that is purchased for demolition.



§ 22-3-2006 - Program to manage energy usage of public agencies.

(a) The Arkansas Energy Office shall:

(1) Develop an energy program to manage energy, water, and other utility uses for public agencies that will reduce total energy consumption per gross square foot for all existing state buildings by twenty percent (20%) by 2014 and thirty percent (30%) by 2017 based on energy consumption for the 2007--2008 fiscal year if the savings can be justified by a life-cycle cost analysis; and

(2) Update this program annually.

(b) To implement its plan, the Arkansas Energy Office shall to the extent funds are available:

(1) Develop and implement policies, procedures, and standards to ensure that a public agency's purchasing practices:

(A) Improve the efficiency of energy, water, and other utility uses; and

(B) Consider the cost of the product over its economic life;

(2) (A) Adopt and implement building energy design guidelines for public agencies that include without limitation:

(i) Energy-use goals and standards;

(ii) Economic assumptions for life-cycle cost analysis; and

(iii) Other criteria for building systems and technologies.

(B) The Arkansas Energy Office shall modify the design criteria for the construction or the renovation of the facilities of a public facility to require the conducting of a life-cycle cost analysis;

(3) Identify and recommend energy conservation maintenance and operating procedures that:

(A) Are designed to reduce energy consumption within the public facility; and

(B) Require no significant expenditure of funds;

(4) Require the maximum interchangeability and compatibility of equipment components when energy management equipment is proposed for any facility of a public agency; and

(5) (A) Develop an energy audit and a procedure for conducting an energy audit.

(B) (i) Within five (5) years after June 30, 2011, each public agency occupying a state-owned building shall complete an energy audit using American Society of Heating, Refrigerating and Air-Conditioning Engineers audit procedures and report the findings to the Arkansas Energy Office.

(ii) The level of the energy audit in subdivision (b)(5)(B)(i) of this section shall be consistent with the condition of each public facility.

(C) When conducting an energy audit under this subdivision (b)(5), the Arkansas Energy Office shall identify and recommend any public facility that is suitable for:

(i) Building commissioning to reduce energy consumption within the facility; or

(ii) Installing an energy savings measure under a guaranteed energy savings contract.

(c) The Arkansas Energy Office may adopt architectural and engineering standards to implement this section.

(d) A public agency shall:

(1) Develop and implement, to the extent funds are available, an energy management plan to manage its energy, water, and other utility uses that is consistent with the Arkansas Energy Office's energy management program developed under this section;

(2) Update its management plan annually, including without limitation strategies for supporting the energy consumption reduction requirements under subsection (a) of this section;

(3) Submit annually by October 31 to the Arkansas Energy Office a written report of the public agency's utility consumption and costs by fuel;

(4) Carry out the construction and renovation of a facility in a manner that:

(A) Furthers the goals under this section; and

(B) Ensures the use of life-cycle cost analyses and practices to conserve energy, water, and other utilities; and

(5) Implement the Arkansas Energy Office's recommendations made under subdivision (b)(1) of this section, to the extent funds are available.



§ 22-3-2007 - Application to historic and unique buildings.

This subchapter does not apply if the implementation of a measure to conserve energy, water, or other utility use conflicts with the requirements for:

(1) A property to be eligible for, nominated to, or entered on the National Register of Historic Places under the National Historic Preservation Act of 1966, Pub. L. No. 89-665;

(2) An historic building located within an historic district;

(3) An historic building listed, owned, or under the jurisdiction of an historic properties commission; or

(4) A building that the Arkansas Energy Office has exempted from this subchapter because of its unique architectural characteristics or usage.



§ 22-3-2008 - Advisory committee for the Arkansas Energy Office of the Arkansas Economic Development Commission.

(a) (1) The Director of the Arkansas Energy Office shall create a sustainable, energy-efficient building advisory committee composed of:

(A) Representatives from the design and construction industry who are involved in public works contracting;

(B) Persons from public agencies who are responsible for overseeing public works projects or for developing energy efficiency programs and policies; and

(C) Other persons that the director considers to have useful information.

(2) Advisory committee members shall serve at the pleasure of the director.

(b) The committee shall provide advice on the implementation of this subchapter, including without limitation recommendations regarding:

(1) An education and training process for persons who are involved in the implementation of this subchapter;

(2) An ongoing evaluation or feedback process to help the Arkansas Energy Office to implement this section; and

(3) Water-deficiency requirements and energy-efficiency requirements.



§ 22-3-2009 - Rules.

(a) The Arkansas Energy Office shall:

(1) Adopt rules for the implementation of operation and maintenance energy conservation measures in a public building; and

(2) Develop or revise the Arkansas Energy Office's architectural and engineering standards to provide assistance in determining:

(A) Which energy conservation measures are best suited to the unique characteristics of each building; and

(B) The specifications for the energy conservation measures under this subchapter; and

(3) Adopt rules for the development of education and training requirements for the various personnel that may be involved in a major facility or a major renovation under this subchapter.

(b) The Arkansas Energy Office may adopt:

(1) Rules to implement this subchapter; and

(2) Architectural or engineering standards as needed to implement this section.



§ 22-3-2010 - Performance review -- Report.

(a) The Arkansas Energy Office, to the extent funds are available, shall conduct a performance review of the Sustainable Energy-Efficient Buildings Program that includes at least the following:

(1) An identification of the costs of implementing energy-efficient and water-efficient building standards in the design and construction of a major facility or major renovation;

(2) An identification of the operating savings attributable to the implementation of energy-efficient and water-efficient building standards, including without limitation savings in energy, water, utility, and maintenance costs;

(3) An identification of any impact on employee productivity from the application of the standards under this subchapter; and

(4) An evaluation of the effectiveness of the application of the standards under this subchapter.

(b) No later than December 1, 2010, and each year thereafter, the Arkansas Energy Office and each institution of higher education shall report to the cochairs of the Legislative Council its:

(1) Findings under subsection (a) of this section; and

(2) Recommended changes, if any.



§ 22-3-2011 - Applicability.

(a) The boards of trustees for the University of Arkansas, Arkansas State University, the University of Central Arkansas, Henderson State University, Arkansas Tech University, and Southern Arkansas University are exempt from the provisions of this subchapter if those institutions develop policies and procedures to meet the specific performance criteria and goals for a major facility or major renovation.

(b) (1) The board of trustees of any institution of higher education that is not included under subsection (a) of this section may be exempted from the provisions of this subchapter by the Department of Higher Education.

(2) Before granting an exemption to a board of trustees of an institution of higher education under subdivision (b)(1) of this section, the department shall review and approve the policies and procedures to meet the specific performance criteria and goals for a major facility or major renovation.

(c) This subchapter does not:

(1) Preclude an institution of higher education from adopting the policies and technical guidelines for a major facility or a major renovation that are established by the Arkansas Energy Office under § 22-3-2003(b)(1); or

(2) Affect the processes or exemptions under § 22-6-601.









Chapter 4 - Parks and Recreation Areas

Subchapter 1 - -- General Provisions

§ 22-4-101 - Definitions.

As used in this subchapter:

(1) "Land" means upland; land under water; the water of any lake, pond, or stream; any and all incorporeal hereditaments; and every estate, interest, and right, either legal or equitable, in land or water, including terms for years, liens thereon by way of judgment, mortgage, or otherwise, and all claims for damages to such property; and

(2) "Park" means any area within the state which by reason of location, natural features, scenic beauty, or historical interest possesses distinctive physical, aesthetic, intellectual, creative, and social values.



§ 22-4-102 - Control of state parks and recreational areas.

All parks and recreational areas acquired by the state shall constitute the state parks system and shall be under the immediate control and management of the State Parks, Recreation, and Travel Commission.



§ 22-4-103 - State Parks, Recreation, and Travel Commission -- Powers generally.

The State Parks, Recreation, and Travel Commission, in addition to the other powers granted in this chapter, shall have the sole authority:

(1) (A) To acquire in the name of the state by purchase, lease, or agreement such land within the state as it may deem necessary or proper for the extension, development, or improvement of the state park system.

(B) If the department is unable to agree with the owner of the land, or if by legal incapacity or absence of the owner, no agreement can be made for the purchase, the land may be acquired by condemnation proceedings instituted in the name of the state in the manner provided by law for the condemnation of property for public purposes.

(C) No land shall be taken or contracted to be taken for an amount beyond the sum available therefor, and no tender shall be required for property taken by condemnation proceedings until the amount required to be paid is ascertained by the court sitting as a jury for the purpose of determining the value of the property condemned;

(2) To take in its discretion in fee or otherwise, by gift or devise, land for state park and recreational purposes and to receive gifts, bequests, or contributions of money or other property to be used in extending, improving, or maintaining the state parks system;

(3) To apply to the Commissioner of State Lands for the transfer of any state-owned land or land the title to which has reverted to the state by reason of tax delinquency and which is deemed by the Department of Parks and Tourism as suitable and desirable for park and recreational purposes. The Commissioner of State Lands is authorized and directed to make such transfers which shall operate as an appropriation of the land for park and recreational purposes forever and shall be a bar to any grants by the state of the land so transferred or of any interest in it for any purpose whatsoever;

(4) To accept transfers and conveyances of rights and titles vested in the United States Government to land and buildings within this state for state park and recreational purposes or to lease them, under such conditions as the Government of the United States may impose;

(5) To make expenditures from funds available for the care, supervision, improvement, development, and protection of the state parks system;

(6) To remove or cause to be removed and to sell wood, timber, rocks, stone, or other products from the parks. All moneys received from the sale of those items shall be paid into the general fund of the State Treasury;

(7) To cooperate with counties, municipalities, and other political subdivisions of the state, with other states, and with the federal government in matters relating to planning, establishing, developing, improving, or maintaining any park, parkway, or recreational area;

(8) To appoint local and regional park and recreational councils to consider, study, and advise in the work of the commission for the extension, development, use, and maintenance of the parks for which appointed. The Chair of the State Parks, Recreation, and Travel Commission and the Director of the Department of Parks and Tourism shall be ex officio members of all councils so appointed; and

(9) To confer on employees of the department the full authority of peace officers for all land under its jurisdiction.



§ 22-4-104 - State Parks, Recreation, and Travel Commission -- Rule-making power -- Penalty.

(a) The State Parks, Recreation, and Travel Commission may establish and alter rules governing the use and protection of the state parks system and the property thereon and to preserve the peace therein.

(b) A person who violates a rule established under subsection (a) of this section shall be guilty of an unclassified misdemeanor and upon conviction shall be punished by a fine of at least one hundred dollars ($100) and not more than five hundred dollars ($500) or imprisonment for not more than thirty (30) days, or both.



§ 22-4-105 - Department of Parks and Tourism -- Leasing powers.

(a) The Department of Parks and Tourism, in addition to any other powers granted in this chapter, shall have the sole authority to lease state park lands to private companies and to authorize the lessees to construct, maintain, and operate overnight accommodation facilities, recreational facilities, and the other major facilities which the department may deem appropriate.

(b) Any lease executed by the department shall include provisions satisfactory to the department regarding the quality of services and facilities to be furnished by the lessee and the charges to be made therefor, or provisions reserving to the department the right to monitor and inspect the activities and facilities of the lessee to assure that the quality of the services and facilities provided by the lessee and the prices charged therefor are appropriate.

(c) Failure of any lessee to comply with the terms of a lease or the reasonable requirements of the department regarding the quality of services and facilities provided by the lessee or the charges to be made therefor shall be grounds for the department to terminate the lease.

(d) Each lease shall be for a term not to exceed twenty-five (25) years, and the lessee may be permitted to renew the lease for an additional period not to exceed twenty-five (25) years.

(e) No long-term lease shall be entered into by the department unless it is approved by the State Parks, Recreation, and Travel Commission and the Legislative Council.



§ 22-4-106 - Establishing and acquiring property for state parks -- Procedure generally.

(a) The Department of Parks and Tourism and the State Parks, Recreation, and Travel Commission are directed to consult with and seek the advice of the Governor, the Director of the Department of Finance and Administration, and the Legislative Council before establishing and acquiring properties for new state parks or before making acquisitions of real property for additions to or expansions of existing state parks which have not been specifically authorized or funded by the General Assembly.

(b) The advice of the Governor, the director, and the Legislative Council shall be sought in writing by the department or the commission at least sixty (60) days prior to the final approval by the commission of any formal action to establish a new state park or to make acquisitions of real property for additions to or expansions of existing state parks if the action has not previously received specific legislative authorization.

(c) If the Governor notifies the department or the commission in writing of his or her disapproval of any project, then the project shall not be undertaken unless specifically authorized by law at a subsequent legislative session.



§ 22-4-107 - Reservation of parks for public use.

(a) All parks acquired by the state shall forever be reserved and maintained by the state for the use and enjoyment of the public.

(b) It shall be the duty of the State Parks, Recreation, and Travel Commission to preserve the parks in their natural condition so far as may be consistent with their use and safety and to improve them in such manner as not to lessen their natural, scenic, historic, and wildlife values.



§ 22-4-108 - Sale or exchange of lands.

(a) The State Parks, Recreation, and Travel Commission is given authority to exchange any lands now belonging to the state for state park purposes for other lands that are suitable for such purposes and to sell any lands belonging to the state for state park purposes and invest the proceeds thereof in other lands suitable for such purposes, such sale or exchange to be had only with the approval of the Governor.

(b) In case of a sale or exchange of such lands, the chair and secretary of the commission are empowered to execute a deed fully conveying the interest of the state therein. The deed shall bear the endorsement of the approval of the Governor and shall not be required to be acknowledged.

(c) This authority to sell and exchange shall extend only to lands which the commission finds are unsuited for state park purposes.



§ 22-4-109 - Acquisition of land for hiking trails.

(a) The Department of Parks and Tourism is authorized to acquire, by purchase, gift, or devise, interest in real property less than fee interest, including, but not limited to, easements for the purpose of establishing trails for public hiking and for related purposes over lands contiguous to lands controlled by the department.

(b) The interest in real property less than fee interest shall be acquired solely by gift or devise from the owner of the interest or by negotiating and contracting with the owner for the interest.

(c) Under no circumstances shall the interest be acquired by the department under the power of eminent domain.



§ 22-4-110 - Expenditures and contributions of counties, cities, or towns.

(a) Any county, city, or town may expend money from any funds available to aid in the purchase of land within the county which, when purchased, shall become the property of the state to be cared for and administered as a part of the state parks system, but only if the State Parks, Recreation, and Travel Commission has first agreed in writing to the acceptance of the land.

(b) Any county, city, or town may annually contribute money to the commission from any funds available to be expended in the care, improvement, and maintenance of any park within the county.



§ 22-4-111 - Annual report of State Parks, Recreation, and Travel Commission.

(a) It shall be the duty of the State Parks, Recreation, and Travel Commission, on or before the first Monday in December of each year, to prepare and present to the Governor a report showing the operations of the commission since the date of its last annual report and including a statement of all receipts and disbursements.

(b) In each annual report immediately preceding the regular session of the General Assembly, the commission shall submit an itemized estimate of moneys required to administer, manage, support, extend, repair, or permanently improve the state parks system for the ensuing two (2) years, together with any recommendations for legislative action that the commission deems proper for the better accomplishment of the purposes of this chapter.

(c) The Governor shall submit copies of the report and recommendations to the convening General Assembly, and each regular session of the General Assembly shall appropriate such funds as it may deem proper for the continuation of the work of the commission.



§ 22-4-112 - Lower White River Museum State Park.

The Prairie County Museum State Park is renamed the Lower White River Museum State Park.



§ 22-4-113 - Use of certain vehicles by a person with a qualifying disability.

(a) As used in this section:

(1) "All-terrain vehicle" has the same meaning as in § 27-21-102;

(2) "Disability document" means:

(A) An Arkansas license plate beginning with the letters "DV" or "DAV";

(B) A license plate or certificate from any state showing the international symbol for drivers with disabilities and noting the word "disabled" on the license plate or certificate;

(C) An America the Beautiful Access Pass or America the Beautiful Golden Access Passport; or

(D) A disability document from the United States Social Security Administration or United States Department of Veteran Affairs establishing a determination of a mobility-based disability; and

(3) "Recreation use area" means:

(A) A campground;

(B) A day-use or picnic area; and

(C) Cabin and lodge areas.

(b) (1) (A) A person who has a disability document and a valid driver's license may operate an all-terrain vehicle or a golf cart on roads only within developed recreation use areas located within a park and recreational area under the control and management of the State Parks, Recreation, and Travel Commission.

(B) The authority to operate an all-terrain vehicle or a golf cart under subdivision (b)(1)(A) of this section includes Arkansas Highway and Transportation Department drives designated as the State Highway (S.H.) 600 series within the state parks and recreational areas.

(2) A person shall not operate an all-terrain vehicle or golf cart from one (1) recreation use area to another.

(c) An all-terrain vehicle or golf cart that is operated from one-half (1/2) hour after sunset and one-half (1/2) hour before sunrise or any other time when there is insufficient light to render clearly discernible persons at a distance of five hundred feet (500') shall have proper lights on the all-terrain vehicle or golf cart.






Subchapter 2 - -- Classification

§ 22-4-201 - Classifications of state parks.

The State Parks, Recreation, and Travel Commission shall classify each state park into one (1) of the following classifications:

(1) Official state parks shall be those parks which the commission determines to have sufficient facilities and recreational and tourist attractions to meet standards established by the commission for designation as a state park;

(2) State historical monuments shall be those facilities presently classified as state parks which shall be reclassified as state historical monuments because of their historical value and attractiveness with respect to the history of Arkansas and of the Southwest but which do not have facilities meeting the standards of the commission to be classified as state parks;

(3) State museums shall consist of those facilities presently classified as state parks which shall be reclassified as state museums because of the nature of the facilities and the exhibits and attractions thereof which justify classification as a state museum rather than a state park;

(4) State recreational areas shall be all other facilities now classified as state parks which do not have the facilities to justify classification as a state park under the standards established by the commission but which do offer limited or specialized recreational facilities of interest and attraction to the public; and

(5) State arboretums shall consist of those arboretums classified as state parks but not included in any other classification under this section.



§ 22-4-202 - Reclassification of state parks.

The State Parks, Recreation, and Travel Commission shall periodically review the classification or designation of state parks as provided in § 22-4-201 and may reclassify any park when the commission determines that the facilities, attractions, public use, or recreational values thereof justify a reclassification under standards promulgated by the commission.



§ 22-4-203 - Effect of classification or reclassification.

(a) All state parks classified by the State Parks, Recreation, and Travel Commission under the provisions of § 22-4-201, or reclassified under the provisions of § 22-4-202, shall continue to be a part of the state parks system. Any reclassification shall be for the purpose of more proper classification and identification in order that the public might be better advised with respect to each facility in its selection or use thereof.

(b) Nothing in this subchapter shall affect the powers of the commission to issue revenue bonds for the improvement of any facility in the state parks system, or the pledge of revenues therefrom, regardless of classification by the commission under this subchapter.






Subchapter 3 - -- Revenue Bonds and Other Funds

§ 22-4-302 - Financing authority.

The State Parks, Recreation, and Travel Commission is authorized and empowered to obtain the necessary funds for the purpose of extending, developing, and improving the state parks system from any source or sources necessary and consistent with subchapters 1, 2, and 3 of this chapter, including, without limitation, contracting with the Arkansas Development Finance Authority to provide for the issuance of bonds by the authority in accordance with the Arkansas Development Finance Authority Act, §§ 15-5-101 et seq., § 15-5-201 et seq., and § 15-5-301 et seq.



§ 22-4-305 - Authority of State Parks, Recreation, and Travel Commission to impose fees for services -- Pledge of revenues from fees -- Restrictions.

(a) The State Parks, Recreation, and Travel Commission is authorized and directed to prescribe and collect reasonable fees, rates, tolls, and charges for the services, facilities, and commodities rendered by the properties and equipment of the state parks system.

(b) The authority and power of the commission includes the right to erect and operate cabins, lodges, restaurants, and other facilities and improvements for the convenience of the public and the right to erect and lease to third parties for operation such facilities and improvements upon such terms as the commission may determine.

(c) (1) The commission shall revise the rates, fees, tolls, charges, and rentals whenever necessary to ensure that the revenues therefrom, together with other available funds, shall be fully sufficient to discharge all obligations of the commission pertaining to the principal of and interest on any bonds as the principal and interest become due.

(2) The gross revenue derived by the commission from all or any part of the properties and equipment of the state parks system may be pledged to the payment of revenue bonds authorized to be issued by this subchapter even though the proceeds from a particular bond issue may be used for the development or improvement of one (1) or more, but less than all, state parks.

(d) The bonds shall not constitute an indebtedness of the commission or of the State of Arkansas within the meaning of any constitutional or statutory limitation, and this shall be so stated on the face of each bond.



§ 22-4-307 - Bonds and property -- Exemptions.

All of the property controlled and operated by the State Parks, Recreation, and Travel Commission and the interest on all bonds issued under this subchapter shall be exempt from taxation by the State of Arkansas or by any municipal corporation, county, or other political subdivision or taxing district of the state.



§ 22-4-310 - Parks system revenues kept separate -- Use of funds.

(a) The following revenues and moneys are determined and declared to be cash funds which the State Parks, Recreation, and Travel Commission shall hold as separate funds and deposit in trust in any banks or depositories, other than the State Treasury, which the commission may select:

(1) The gross revenue derived by the commission from the properties and equipment of the state parks system;

(2) The moneys received by the commission from the sale of any wood, timber, rocks, stone, water, or other products from the state parks;

(3) The moneys received by the commission from the sale of any state park lands, facilities, and improvements;

(4) All moneys received by the commission as proceeds of insurance policies on any of the properties and equipment of the state parks system; and

(5) All moneys received for state parks purposes from federal means, grants, contributions, gratuities, or reimbursements or from contributions, grants, or gratuities donated by private persons, corporations, or organizations which are subject to restrictions imposed by the respective federal agencies, private persons, corporations, or organizations furnishing these moneys.

(b) All such revenues and moneys shall be subject to payment out of the funds for state parks purposes, including the payment of the principal and interest on revenue bonds issued by the Arkansas Development Finance Authority in the manner and at such times as the commission may direct.



§ 22-4-312 - Bonds for construction of Arkansas Museum of Natural Resources.

(a) The State Parks, Recreation, and Travel Commission may, in accordance with the provisions of this subchapter, issue bonds in an amount not to exceed two million dollars ($2,000,000) for the purpose of providing funds for the construction of the Arkansas Museum of Natural Resources as provided for in §§ 13-5-401 -- 13-5-404 and 26-58-301 and, to secure the bonds, may pledge all funds derived from a fee of twenty (20) mills per barrel of oil produced in this state and a fee of ten cents (10cent(s)) per one thousand (1,000) barrels of brine produced in this state for the purpose of bromine extraction as provided in § 26-58-303.

(b) Bonds so issued shall not constitute an indebtedness of the commission or of the State of Arkansas within the meaning of any constitutional or statutory limitation, and this shall be so stated on the face of each bond.



§ 22-4-313 - Bonds for construction of lodge and cabins.

(a) The State Parks, Recreation, and Travel Commission, in accordance with the provisions of this subchapter, may contract with the Arkansas Development Finance Authority to provide for the issuance of bonds by the authority for the purpose of providing funds for the design, construction, and equipping of a lodge and cabins and related facilities and improvements to be located in Mount Magazine State Park and to provide funds for reasonable financing costs, including costs of issuance, capitalized interest, and a debt service reserve fund.

(b) In order to secure the bonds, the commission is authorized to pledge to pay debt service on the bonds, the fees, rates, tolls, and charges for the services, facilities, and commodities rendered by the properties and equipment of the state parks system pursuant to § 22-4-305.






Subchapter 4 - -- Arkansas Trails System

§ 22-4-401 - Title.

This subchapter may be cited as the "Arkansas Trails System Act".



§ 22-4-402 - Definitions.

As used in this subchapter:

(1) "Right-of-way" means the strip of land over which a trail is constructed whether acquired by easement or fee simple title; and

(2) "Trail" means any road, pathway, route, or other identifiable linear facility designated, constructed, and maintained to provide specific recreational experiences to the public. Trails may be established for hiking, biking, boating, canoeing, motorcycling, horse riding, use by individuals with disabilities, and other trail-oriented uses.



§ 22-4-403 - Administration.

A statewide trails system to be called the "Arkansas Trails System" is authorized to be administered by the State Parks Division of the Department of Parks and Tourism. The administration shall include:

(1) Coordination of trail development between state, federal, county, municipal, and private entities;

(2) Development of a wide variety of types of trails to provide maximum trail opportunities for the citizens of Arkansas;

(3) Establishment of an interconnected trails system by developing new trails or by connecting existing trails or recreation areas;

(4) Encouraging the development of trails in or near population centers;

(5) Providing technical assistance for trail development and maintenance; and

(6) Providing information about Arkansas trails.



§ 22-4-404 - Arkansas Trails Council -- Creation -- Powers and duties.

(a) An advisory body to the State Parks Division of the Department of Parks and Tourism, to be known as the "Arkansas Trails Council", is created for the purpose of informing the division, other trail-providing agencies, and the public at large of public need, use, and ongoing and planned trail development and to provide a public forum for discussion of trail-related issues.

(b) The council is a voluntary organization open to representatives of all state and federal agencies with an interest in or potential for trail development, to all local governments with interests in trails, to public or to private utility companies the rights-of-way of which hold trail potential, to private landowners, and to trail users.

(c) The Department of Parks and Tourism's representative on the council shall serve as the council's executive secretary.

(d) The council may make suggestions to the division concerning methods to meet trail needs within the state and shall assist the division in coordinating trail development within the state.

(e) (1) The council shall review nominations to the Arkansas Trail System and make recommendations to the division regarding the acceptance or rejection of each application based on criteria outlined in § 22-4-405.

(2) The Director of the State Parks Division may add a qualifying trail to the system after a review of recommendations made by the council.

(f) The council shall periodically review the components of the system and submit information concerning those trails of superior quality to the Heritage Conservation and Recreation Service of the United States Department of the Interior for consideration as components in the National Trails System.

(g) The council shall assist in updating the Arkansas Trails Plan, a part of the Statewide Comprehensive Outdoor Recreation Plan.

(h) The council shall periodically review member trails of the system for compliance with § 22-4-405 and shall report its findings to the division in order to maintain high quality within the system.

(i) Trails accepted into the system which do not fulfill the requirements established in this subchapter or prescribed by the division and the council may be removed from the system by the division after consultation with the council and after appropriate opportunity has been given for correction of the inadequacies.

(j) The council shall not have the power of eminent domain.



§ 22-4-405 - Criteria for acceptance into the Arkansas Trails System.

Trails accepted into the Arkansas Trails System shall meet criteria as established by the Arkansas Trails Council and the State Parks Division of the Department of Parks and Tourism, which shall include:

(1) A guaranteed right-of-way for public use for a minimum period of five (5) years;

(2) Trail operation and maintenance for a minimum period of five (5) years by an acceptable responsible organization;

(3) Adherence to state trails standards and guidelines for the trail type designated;

(4) Readiness of the trail for public use;

(5) Proper marking and signing; and

(6) Conformity of the trail with goals established in the Statewide Comprehensive Outdoor Recreation Plan or the Arkansas Trails Plan.



§ 22-4-406 - Classifications of trails.

Trails in the Arkansas Trails System shall be classified according to their designated use and shall include, but not be limited to, the following classifications:

(1) Interpretive trail -- a route having natural, cultural, or historical points of interest identified to the public through the use of markers, plaques, brochures, or other readily recognizable means;

(2) Hiking trail -- a route designated, designed, and maintained for foot travel;

(3) Bicycle trail -- a route designated, designed, and maintained primarily for bicycle travel;

(4) Motorcycle trail -- a route designated, designed, and maintained primarily for trail activity by motorcycle;

(5) Boat trail -- a separate route or lane designated and maintained for trail activity by boat;

(6) Canoe trail -- a route designated and maintained for canoeing experiences;

(7) Automobile trail -- a properly marked roadway designated and maintained for recreational automobile travel;

(8) Equestrian trail -- a route designated, designed, and maintained for trail activity for horse riding;

(9) Handicap trail -- a route designated for trail activity by special groups as well as the general public; and

(10) Recreational trail -- a route designed to meet specific recreational and physical fitness needs.



§ 22-4-407 - Public access to private lands.

Nothing in this subchapter shall be construed to give the public any greater right or privilege of access to private lands than that permitted by easement granted by the landowner.



§ 22-4-408 - Legislative intent and purpose.

The General Assembly hereby acknowledges that many of the laws relating to individuals with disabilities are antiquated, functionally outmoded, derogatory, and ambiguous or are inconsistent with more recently enacted provisions of the law. Consequently, it is the intent of the General Assembly and the purpose of this act to clarify the relevant chapters of Titles 1, 6, 9, 13, 14, 16, 17, 20, 22, 23, and 27 of the Arkansas Code Annotated of 1987.






Subchapter 5 - -- Property Dedicated for Public Parks

§ 22-4-501 - Disposition of property authorized.

(a) (1) The state or any municipal corporation, county, or other political subdivision thereof shall have the authority to sell, lease, grant, exchange, or otherwise dispose of any property, or interest therein, comprising parks, playgrounds, golf courses, swimming pools, or other property which has been dedicated to a public use for recreational or park purposes by a private citizen, corporation, or association. The property, or interest therein, may have been thereafter acquired by the state, county, city, or other political subdivision thereof without regard to whether the public use has been previously abandoned or whether the property has become unsuitable or inadequate for the purpose for which originally dedicated.

(2) Any disposition shall be on such terms and conditions as may be deemed desirable or necessary.

(b) (1) Any municipality in this state shall have the authority to lease to any individual, firm, or corporation municipal property comprising parks, playgrounds, golf courses, swimming pools, or other property which have been dedicated to a public use for recreational or park purposes on such terms and conditions as may be desirable or necessary.

(2) Any municipality is also authorized to lease municipally owned lands and facilities to a community college board to be used for educational purposes.

(3) Any lease under this subsection shall be for a period not to exceed ninety-nine (99) years.

(4) Those persons or entities holding leases on municipal park and recreational facilities on July 5, 1977, shall have the first option to renew their leases.

(c) Except as provided in subsection (b) of this section, any lease under this subchapter shall be for a period not to exceed twenty (20) years.



§ 22-4-502 - Officers authorized to execute disposition.

Any sale, lease, grant, or other disposition authorized by § 22-4-501 shall be in the discretion of, and executed by:

(1) The Governor, as to state property;

(2) The county judge, as to county property;

(3) The mayor and council, city commissioners, or other governing authority, as to property of a municipal corporation.



§ 22-4-503 - Procedure for advertising disposition -- Bids.

(a) Any sale, lease, grant, exchange, or other disposition of any property under the provisions of this subchapter shall be made only after advertising the disposition in a newspaper in which legal advertisements are published for the county in which the land or other facilities to be disposed of lie, one (1) time a week for four (4) weeks.

(b) In the event the property to be sold lies in more than one (1) county, the advertisement shall be run one (1) time a week for four (4) weeks in the newspaper in which legal advertisements are published for each county.

(c) All state property required to be advertised under this subchapter shall also be advertised in two (2) additional newspapers of general circulation in this state.

(d) The advertisements shall describe the property, state the manner of disposition to be made, specify the time and place of the disposition, and state any other requirements stipulated by the disposing instrumentality of government, including an award to the highest responsible bidder, subject to the provisions of subsection (f) of this section.

(e) All sales and other dispositions under the provisions of this subchapter shall be made under the terms of the advertisement for cash sale, rental, or lease consideration.

(f) The selling or disposing authority shall have the right to reject all bids in the event the high bid shall prove unsatisfactory for any reason. The property shall then be readvertised and disposed of pursuant to this section.



§ 22-4-504 - Obligation of contract provision or indebtedness not impaired.

Nothing in this subchapter shall be construed as impairing the obligation of any contract provision, bond issue, or other indebtedness thereon, whether by way of reversionary clause or otherwise.






Subchapter 6 - -- Crowley's Ridge Trail Commission






Chapter 5 - State Lands Generally

Subchapter 1 - -- General Provisions

§ 22-5-101 - Program for growing pine on highway rights-of-way -- Responsibilities of Arkansas Forestry Commission -- Thinning practices -- Disposition of proceeds.

(a) The State Highway and Transportation Department shall determine those state highway rights-of-way that are wider than necessary for highway purposes and those borrow pits, dirt pits, and other highway-related lands owned by the state or the department that could be used to produce pine timber for pulpwood or other uses and shall submit a listing of these areas to the Arkansas Forestry Commission which shall inspect the areas to determine if they are suitable for planting and growing pine.

(b) If the department and the Arkansas Forestry Commission determine that there are enough such areas to make it feasible to initiate a program for planting and producing pine thereon, the two (2) agencies shall cooperatively initiate and maintain such program as soon as practicable.

(c) When a program authorized by this section is initiated, the Arkansas Forestry Commission shall have the responsibility for all planting and management under the program and for applying appropriate silvicultural practices thereto, including the harvesting and marketing of wood products so produced.

(d) If the department determines that traffic safety demands that different thinning practices than those normally applied in the management of such timber are required to accommodate highway safety, the Arkansas Forestry Commission shall make arrangements for thinning of the timber growth along the rights-of-way in the manner and to the extent directed by the State Highway Commission.

(e) When a program authorized by this section is initiated, the net proceeds derived from the sale of pine grown on the state highway rights-of-way or other highway-related areas owned by the state or the department shall be deposited in the State Treasury as special revenues. Fifty percent (50%) thereof shall be credited to the State Highway and Transportation Department Fund, and fifty percent (50%) thereof shall be credited to the State Forestry Fund.






Subchapter 2 - -- Commissioner of State Lands

§ 22-5-201 - Oath.

The Commissioner of State Lands shall take an oath that he or she will not, directly or indirectly, be engaged in the purchase of lands belonging to the state, to be sold by him or her during his or her continuance in office, and that he or she will not, directly or indirectly, engage in any speculation in swamp and overflowed lands or give information to any agent, friend, or secret or other partner, so as to secure the advantages of such information to himself or herself to any person, association, or company, to the prejudice or exclusion of other persons.



§ 22-5-202 - Bond.

(a) It shall be the duty of the Commissioner of State Lands to give bond, with good and sufficient security to be approved by the Governor, in the sum of twenty thousand dollars ($20,000), for any moneys and other property belonging to the state which may be in or may come into his or her possession and for the faithful performance of his or her official duties.

(b) The bond shall be given to the State of Arkansas and shall be filed in the office of the Secretary of State.



§ 22-5-203 - Seal.

The Commissioner of State Lands shall be provided with an official seal for the use of his or her office, and every official paper or document issued by the Commissioner of State Lands shall have the seal of his or her office thereupon, or thereto attached. The seal shall authenticate every official paper issued by him or her.



§ 22-5-206 - Control over state's lands.

The landed interests of this state shall be controlled by the Commissioner of State Lands, and he or she shall dispose of them as provided by law.



§ 22-5-207 - Lands forfeited to state for taxes.

(a) The Commissioner of State Lands shall have charge and control of the disposition of all lands that have been forfeited to the state for nonpayment of taxes legally assessed thereon, and he or she shall dispose of the forfeited lands as provided by law.

(b) The Auditor of State is directed to furnish to the Commissioner of State Lands a complete list of all lands so forfeited to the state each year, within thirty (30) days after the time fixed by law, for settlement by collectors of revenue. This list shall show all the lands in this state forfeited to the state for nonpayment of taxes thereon in the year for which the titles are made.



§ 22-5-208 - Books, plats, and maps.

(a) The Commissioner of State Lands shall take possession and have charge of all the books, papers, evidences of title, plats, and maps of all internal improvement, seminary, saline, and swamp and overflowed lands.

(b) The Commissioner of State Lands shall proceed to complete all the books, papers, plats, and maps that may be delivered to him or her by the Auditor of State if any are incomplete.

(c) The Commissioner of State Lands shall make out for each township in this state, in which there are any of the lands described in subsection (a) of this section, township maps in which he or she shall carefully classify the internal improvement lands, seminary lands, saline lands, and swamp and overflowed lands, each description making a classification unto itself and to be discriminated one from the other in such maps or plats.

(d) The maps or plats shall be kept in the office of the Commissioner of State Lands and, at all times during ordinary business hours, shall be open to the examination of any person interested in state lands or desiring to purchase any state lands.



§ 22-5-209 - Deeds, abstracts, and contracts affecting state lands filed in office of Commissioner of State Lands -- Failure to comply.

(a) All deeds, abstracts, contracts, and other evidences of title to realty belonging to the State of Arkansas shall be filed in the office of the Commissioner of State Lands to be preserved by the Commissioner of State Lands as the other public records and files of his or her office.

(b) In the event any state office, department, agency, or institution fails or refuses to comply with the provisions of subsection (a) of this section, the Commissioner of State Lands shall report the failure or refusal to comply to the Governor, who shall notify the administrative officer of the office, department, agency, or institution to immediately report to him or her the reasons for his or her failure or refusal to comply.

(c) Willful failure or refusal to comply with this section by any officer shall constitute nonfeasance in office.






Subchapter 3 - -- Administration

§ 22-5-301 - Policy.

It is declared to be the policy of the State of Arkansas:

(1) To provide for the development and conservation of the human and soil resources of the state;

(2) To protect the lands owned by the state and to provide for their classification and best use in the interests of the future general welfare and agricultural well-being of the state;

(3) To encourage the settlement of the farm families of the state upon family-sized tracts under conditions conducive to successful farming;

(4) To preserve land in public ownership suited for public use as forests, parks, or other purposes;

(5) To cooperate with federal agencies having similar and allied objectives; and

(6) To protect and promote the health, safety, and general welfare of the people of Arkansas.



§ 22-5-302 - Subchapter controlling.

Insofar as any provision of this subchapter is inconsistent with the provisions of any other law, the provisions of this subchapter shall be controlling.



§ 22-5-303 - Additional duties of Commissioner of State Lands.

In addition to other duties and powers conferred by law upon the Commissioner of State Lands, he or she shall have the following duties and powers:

(1) To effectuate the policies declared in § 22-5-301, to carry out its purposes by securing the cooperation and assistance of the United States and any of its agencies, and to enter into contracts, agreements, and conveyances necessary to secure such federal assistance;

(2) To conduct investigations, independently or jointly with other state and federal agencies, relating to conditions and factors affecting, and methods of accomplishing more effectively, the purposes of this subchapter;

(3) To assign lands to the several state agencies for administration, subject to their agreement and acceptance.



§ 22-5-304 - Survey in case of doubtful location of state lands -- Actions to quiet title.

(a) In cases where the location of lands claimed by the state appears to be doubtful or subject to controversy because of faulty descriptions or otherwise, the Commissioner of State Lands shall cause those lands to be surveyed in order to accurately locate the lands or shall request the assistance of other state agencies and of state and county officers and employees in ascertaining the location of the lands.

(b) The Commissioner of State Lands may request the Attorney General to bring an action to confirm or quiet title to the land in the state.



§ 22-5-305 - State Land Use Committee -- Commissioner of State Lands as secretary -- Employment of person with technical training -- Assignment of employees -- Supervision.

(a) A State Land Use Committee shall be appointed by the Commissioner of State Lands, to be composed of nine (9) members, each of whom shall be a qualified elector.

(b) The Commissioner of State Lands shall appoint one (1) member from each of the seven (7) congressional districts and two (2) members at large for a term of two (2) years.

(c) The appointments shall be made with the advice and consent of the Senate.

(d) The Commissioner of State Lands shall serve as Secretary to the committee and shall receive a salary of two thousand dollars ($2,000) per year for his or her services.

(e) The Commissioner of State Lands may employ one (1) person who has had technical training in problems relating to land use and who shall assist in the performance of any duties that may be required by the committee. The Commissioner of State Lands shall determine the salary of this employee.

(f) The supervising officer of any state agency or institution of learning may detail or assign to the committee members of the staff of the agency or institution and may make such special reports, investigations, or studies as the committee may request.

(g) The Commissioner of State Lands may request the committee and other state or federal agencies whose regular functions require an understanding of land qualities and land classification for particular uses to supervise the inspection, classification, and appraisal of state-owned land according to its most appropriate use, having regard to the present and future welfare of the state.



§ 22-5-306 - Appraisers -- Qualifications, oath, and bond.

(a) The Commissioner of State Lands shall appoint such appraisers as are provided for by any appropriation to inspect and appraise state-owned lands for sale, transfer, or donation.

(b) It shall be unlawful for the Commissioner of State Lands to dispose of state-owned lands without an appraisal made by appraisers appointed by the Commissioner of State Lands, except that he or she may sell or dispose of town lots and acreage descriptions of ten (10) acres or less without an appraisal.

(c) Each appraiser selected shall, by education or experience, be familiar with and know how to arrive at the value of lands, water rights, mineral rights, timber lands, rural lands, agricultural lands, and noncultivable lands; shall understand legal descriptions of real properties; shall have a working knowledge of county and state real property records; and shall be capable of passing dependable judgments upon the values of rural properties.

(d) Upon entering the duties of his or her office, each appraiser shall take an oath of office as prescribed in the Arkansas Constitution, Article 19, § 20. This oath shall state that he or she will not, directly or indirectly, be engaged in the purchase of state-owned lands during his or her continuance in office and that he or she will not engage in any speculation of state-owned lands or give information to any agent, friend, or secret or other partner so as to secure the advantages of that information to himself or herself or to any person, association, or company to the prejudice or exclusion of other persons.

(e) Each appraiser shall enter into bond to the state in the sum of one thousand dollars ($1,000), to be furnished by a surety company authorized to do business in the State of Arkansas, conditioned that he or she will faithfully discharge all of his or her duties according to law and the rules and regulations of the State Land Use Committee.

(f) After qualifying as provided in this section, each appraiser shall perform his or her duties in the manner prescribed by the Commissioner of State Lands.



§ 22-5-307 - Classification and disposition of state lands generally.

(a) State lands shall be classified as to whether they should be retained in public ownership, allocated for agricultural settlement, as provided in § 22-5-308, or returned to private ownership through sale or donation, and the classification may be changed.

(b) The Commissioner of State Lands shall dispose of the lands and make deeds to the lands in accordance with this classification. Only lands classified as suitable for return to private ownership shall be subject to sale to private individuals by the Commissioner of State Lands.

(c) The Commissioner of State Lands may direct that land shall be retained and administered by certain appropriate state or local agencies or shall be disposed of and deeded in such manner that the state shall be eligible for any benefits under any act of Congress.

(d) Where lands are disposed of by return to private ownership, the deeds shall contain such restrictive covenants or restraints on alienation as the State Land Use Committee may deem necessary to ensure the protection and use of the land in a manner beneficial to the public; all coal, oil, gas, and mineral rights shall be reserved to the state except in the case of tax-forfeited lands. However, the original owner or his or her heirs shall be allowed to redeem or acquire these lands in accordance with the provisions of this subchapter without the oil, gas, and mineral rights being restricted or reserved.

(e) (1) Where land is classified as land which should be returned to private ownership by sale, the Commissioner of State Lands shall offer the land for sale to the highest bidder, but only if his or her bid is at least equal to the appraised value.

(2) No land shall be sold for less than its appraised value, except that, pending appraisal by the committee, the Commissioner of State Lands is authorized to continue sales of state lands as provided for in §§ 26-37-101 -- 26-37-105, 26-37-201 -- 26-37-205, and 26-37-301 -- 26-37-303.

(f) No lands shall be donated by the Commissioner of State Lands until they have been classified as appropriate for donation by the committee.

(g) If, at the end of three (3) years after appraisal by the committee, lands classified as land which should be returned to private ownership by sale shall remain unsold on the books of the Commissioner of State Lands, the unsold lands shall be reappraised by the committee.



§ 22-5-308 - Agricultural lands -- Disposition in manner prescribed by federal government.

(a) The Commissioner of State Lands may allocate lands suitable for agricultural settlement, or for uses in connection with agricultural settlement, to the United States or agencies of the United States, or to individuals, organizations, and associations approved by the United States or agencies of the United States and cooperating in federal programs, under such conditions as may be agreed upon by the Commissioner of State Lands and the United States or any agency of the United States.

(b) In pursuance of such allocation, the Commissioner of State Lands may enter into sale contracts, sell, deed, purchase, exchange, lease, or dispose of lands with or without consideration, or waive rights and priorities, in such manner and under such conditions as may be required by the United States or agencies of the United States, and agreed upon by the Commissioner of State Lands, in order to effect the policies declared in § 22-5-301.



§ 22-5-309 - Agricultural lands -- Donation.

(a) The Commissioner of State Lands, with the advice of the State Land Use Committee, shall prescribe rules and regulations for the donation of lands suitable for agricultural settlement, in such manner as to safeguard the future general welfare and agricultural interests of the state, and to prevent isolated settlement, settlement on land not suited to agriculture, or settlement in areas or under conditions where it seems apparent that the donee could not farm successfully and would suffer undue hardships.

(b) The Commissioner of State Lands shall deliver a deed to the donee, containing such restrictions, covenants, and restraints on alienation as the committee shall determine are necessary to safeguard the future general welfare and agricultural interests of the state.

(c) The Commissioner of State Lands, with the advice of the committee, shall determine the size of tracts which may be donated and shall not permit the donation of an area larger than can be worked by a farm family nor an area smaller than will produce an adequate living for a farm family, considering its location, fertility, and the type of farming which may appropriately be conducted upon it.

(d) The Commissioner of State Lands may arrange with the United States and the agencies of the United States for assistance to and supervision of donees and prospective donees upon such terms as may be agreed upon by the Commissioner of State Lands and the United States or agencies of the United States. The Commissioner of State Lands may execute such conveyances, waivers, subordination agreements, or other instruments as may be required to enable donees and prospective donees to participate in and benefit from federal programs.



§ 22-5-310 - Agricultural lands -- Sale to adjoining landowners.

(a) The Commissioner of State Lands may sell, at their appraised value, tracts of land suitable for agriculture to adjoining landowners who desire the land to add to their farms.

(b) No sales shall be authorized where the resulting farm would contain an area greater than a family-sized farm, considering the location of the tract and the types of farming appropriate to the area.

(c) Deeds for land so sold shall be made in the same manner as deeds provided for in § 22-5-307.



§ 22-5-311 - Agricultural lands -- Development.

(a) Where lands have been classified as lands which could be made suitable for agriculture through further development, the Commissioner of State Lands shall investigate and recommend possible methods of financing the cost of the development and may request the aid of other state, local, and federal agencies in the investigations.

(b) If the investigation reveals that the area is suitable for agricultural development and that the cost of proper development will be reasonable, the Commissioner of State Lands may make applications to the United States and to agencies of the United States for assistance in the development projects, may make contracts with or conveyances to the agencies or to associations, organizations, or individuals cooperating with or approved by the agencies, and may make or arrange for the making of such contributions to the cost of the improvements as may be required by the cooperating federal agency.

(c) The contribution of the Commissioner of State Lands shall be limited to such amounts as shall be necessary to facilitate the initiation of settlement projects in conformity with § 22-5-301 but shall not include the financing of any development project.






Subchapter 4 - -- Title to Lands

§ 22-5-401 - Suits to recover state's property or quiet title.

(a) It shall be the duty of the Attorney General, and any assistant attorney appointed by the Governor on a contingency fee not to exceed twenty-five percent (25%), to institute suit in the name of the state to recover any forgotten, lost, or other outstanding public interest or property or to quiet title to any lands, whether surveyed or unsurveyed, whether known or hereafter discovered, to which the state, either in law or equity, may have or claim title, and which for any reason may not appear on the records of the Commissioner of State Lands.

(b) It shall also be the duty of the Attorney General and any assistant attorney to investigate the records of the Commissioner of State Lands for the purpose of determining whether title has been obtained to any of the state's lands by any illegal or fraudulent methods. If it shall appear that title is held by any person, company, or corporation to any lands through or by any conveyance from the state obtained by fraudulent or false acts or means, statements, or oaths, the Attorney General and assistant attorneys shall institute suit in the proper court to cancel the conveyance and recover those lands.

(c) It shall be the duty of the Attorney General and his or her assistants to make a detailed list and description of any such lands and file the list with the Commissioner of State Lands after the lands shall have been adjudicated as the property of the state.

(d) If suit is brought to recover or quiet title in equity, an order may be obtained for the sale of the land as in the case of sales of lands upon decree in equity, and, after paying expenses, the balance of the purchase money shall be deposited in the State Treasury.

(e) This section shall not apply to persons who hold title to lands at the time of any alleged forfeiture for taxes or to their grantees, where the taxes have been continuously paid since the alleged forfeitures.



§ 22-5-402 - Tax title void when in conflict with state's interest.

No tax title shall be valid or binding against the equitable or legal interest of this state in or to any real estate whatever. However, such tax titles shall be void so far as they shall conflict with the interest of the state and shall be treated and considered as null and void in both law and equity in all courts of the state.



§ 22-5-403 - Title to lands formed in navigable waters.

(a) All land which has formed or may form in the navigable waters of this state, and within the original boundaries of a former owner of land upon such waters, shall belong to and the title thereto shall vest in the former owner, his or her heirs or assigns, or in whoever may have lawfully succeeded to the right of the former owner therein.

(b) Nothing in this section shall be construed to affect the rights or interests of third parties in any such land acquired before the passage of this section.



§ 22-5-404 - Title to lands formed in nonnavigable lakes or abandoned river channels.

(a) The title to all lands which have formed or may form in the beds of nonnavigable lakes, or in abandoned river channels or beds, whether or not still navigable, which reformed lands or alluvia are above the ordinary high-water mark, shall vest in the riparian owners to the lands and shall be assessed and taxed as other lands.

(b) The lands referred to in subsection (a) of this section shall include those lands which have emerged or which may emerge by accretion, reliction, evaporation, drainage, or otherwise from the beds of lakes or from former navigable streams, whether by natural or artificial causes, or whether or not the lakes were originally formed from the channel or course of navigable or nonnavigable streams.



§ 22-5-405 - Deeds to lands in lakes or rivers.

(a) The Commissioner of State Lands is empowered and authorized to execute deeds to lands described in § 22-5-404 to riparian owners upon application and the filing of proof of record ownership of adjacent lands and proof of proper survey of the lands, conveying all the right, title, and interest of the State of Arkansas to lands as have emerged or may emerge to the mean high-water mark of any such stream or lake.

(b) All applicants for deeds under this section shall, upon filing an application therefor, deposit with the Commissioner of State Lands the estimated cost of survey of the lands to be fixed by the Commissioner of State Lands. He or she shall thereupon direct the county surveyor of the county in which the lands are located, or some other competent surveyor to be selected by the Commissioner of State Lands, to accurately survey the lands and compile the field notes and plat the lands in reference to the survey of adjacent lands, by the extension of township, range, and section lines, and to file the field notes and plats in the office of the Commissioner of State Lands.

(c) Upon the filing of the field notes and plats, the Commissioner of State Lands shall pay for the cost of the survey of lands applied for out of the money deposited as provided in subsection (b) of this section.

(d) The applicant shall, after the filing of the field notes and survey, file affidavits of at least three (3) competent persons having full personal knowledge of the facts, stating that the lands applied for have actually emerged to high-water mark and are capable of cultivation, whereupon the Commissioner of State Lands may issue the deed upon the payment of a deed fee of five dollars ($5.00).



§ 22-5-406 - Limited quitclaim of streambed of Mulberry River.

(a) The State of Arkansas quitclaims, to the owners of adjacent lands, title to the streambed of the Mulberry River, excluding oil, gas, and other mineral rights underlying the stream, to the center of the stream. However, the state retains an easement to run with the land for free passage by the public over the land by canoe, boat, other watercraft, swimming, wading, or walking, and for fishing, recreation, travel, commerce, and other purposes.

(b) (1) The State of Arkansas relinquishes and quitclaims to the owners of oil, gas, and other minerals underlying adjacent lands, and to their lessees, all right, title, and interest in and to the oil, gas, and other minerals underlying the bed of the Mulberry River.

(2) No affirmative action shall be required by the mineral owner or lessee of the State of Arkansas to enable the mineral owner or lessee to retain ownership of or leasehold interest in the minerals under the bed of the Mulberry River.

(3) (A) If the mineral owner or lessee desires record proof of his or her continued ownership of the oil, gas, and other minerals, he or she may file an application with the Commissioner of State Lands for a quitclaim deed covering the oil, gas, and other minerals under the bed of the river.

(B) If the lands have been surveyed and platted, the mineral owner may furnish the Commissioner of State Lands a copy of the survey and plat.

(C) If the survey and plat sufficiently identify the land, no further survey shall be required.

(4) (A) In the alternative, the mineral owner may file with his or her application a deposit of the estimated cost of a survey, and the Commissioner of State Lands shall direct the county surveyor of the county in which the lands are located, or some other competent surveyor, to make an accurate survey of the lands and to plat them in reference to the survey of adjacent lands and file the survey and plat in the office of the Commissioner of State Lands.

(B) Upon the filing of the survey and plat, the Commissioner of State Lands shall pay for the cost of the survey out of the money deposited as provided in subdivision (b)(4)(A) of this section.

(C) If the deposit is insufficient for that purpose, the Commissioner of State Lands may require an additional deposit.

(D) If any deposited funds remain after payment, they shall be refunded to the depositor.

(5) After the survey and plat are filed, the applicant shall file affidavits of at least two (2) competent persons having full personal knowledge of the facts, establishing that the applicant is the present owner or lessee of the minerals in and under the streambed.

(6) Upon receipt of the survey and affidavits, the Commissioner of State Lands may issue a quitclaim deed to the applicant upon the payment of a deed fee of one dollar ($1.00). The quitclaim deed establishes that the state makes no claim to the oil, gas, and other minerals under the bed of the stream.



§ 22-5-407 - Sixteenth section school lands.

(a) Any person claiming to be the owner of land in this state known as sixteenth section school land, whose claim is based on a regular, unbroken chain of title for a period of not less than twelve (12) years, and to whose claim there has not been an adverse claimant for a period of not less than twelve (12) years, and the owner and those from whom he or she derived title have been in actual possession and have paid taxes thereon for a period of not less than twelve (12) years, and who is in actual possession at the time application is made to the state for a deed thereto, shall have all title, legal and equitable, that the State of Arkansas may have or appear to have in any such lands vested in the owner or parties and their grantees.

(b) The Commissioner of State Lands, upon proper proof being made to him or her, is directed to execute a deed conveying to the parties all the right, title, and interest that the state may have in the lands.



§ 22-5-408 - State Bank lands.

(a) Where the claim of the State of Arkansas to any land conveyed to the Bank of the State of Arkansas under and by virtue of the Acts of the General Assembly of the State of Arkansas of January 31, 1843, and February 3, 1843, providing for the liquidation of the assets of the bank, and the Acts of January 4, 1845, and January 10, 1845, authorizing the officers of the bank to compromise debts due the bank and to take property in payment of the debts, and the Act of December 23, 1846, vesting the title in the State of Arkansas to all property so conveyed to the bank, conflicts with the title of any person who, together with those under whom he or she claims and from whom he or she deraigns title either by deed, devise, or inheritance, has been in continuous possession and paying the taxes assessed against the land for more than forty (40) years prior to the passage of this section, the State of Arkansas relinquishes its title to the land in favor of the occupant and claimant thereof.

(b) When the owner or occupant shall present to the Commissioner of State Lands satisfactory proof that he or she and those under whom he or she claims and from whom he or she deraigns title have been in continuous possession of the land for a period of forty (40) years or have continuously paid the taxes thereon for a period of forty (40) years under color of title, it is the duty of the Commissioner of State Lands to execute to the owner, occupant, or claimant a quitclaim deed conveying to him or her all the title and interest of the State of Arkansas in the land, upon payment of a fee of five dollars ($5.00).



§ 22-5-409 - Escheated corporation lands.

Where land has escheated to the state under the provisions of § 1 of Act of January 11, 1843, p. 56, the title of the state may be conveyed to the present owner by a quitclaim deed executed by the Commissioner of State Lands upon the filing with him or her of an application for the deed, accompanied by the affidavit of some credible, disinterested person showing that the applicant is the owner of the lands and that the taxes thereon have been paid for the past seven (7) years.



§ 22-5-410 - Overdue tax lands and internal improvement lands.

(a) Where the claim of the State of Arkansas to any land sold to the state under decree of the Pulaski County Chancery Court and under decree of the circuit and chancery courts of the various counties of the state, known as overdue tax decrees, and under decrees of the Pulaski County Chancery Court wherein various tracts of internal improvement lands were decreed to be sold and were sold back to the state, conflicts with the claim of any citizen or resident of the State of Arkansas who has been in possession of the land, or who, together with those under whom he or she claims and from whom he or she deraigns title by deed or inheritance, shall have paid the regular amount of county and state taxes assessed against the land, the taxes having been assessed against the land at the same rate as other lands to which the state has and had no claim were assessed, for twenty (20) years continuously prior to the passage of this section, the State of Arkansas relinquishes its title to the land in favor of the occupant and claimant thereof.

(b) When the owner or occupant shall present to the Commissioner of State Lands satisfactory proof that he or she and those under whom he or she claims and from whom he or she deraigns title have been in continuous and undisturbed possession of the land for a period of twenty (20) years, or shall have continuously paid taxes thereon for a period of twenty (20) years under color of title, it is the duty of the Commissioner of State Lands to execute to the owner, occupant, or claimant a deed quitclaiming all the title and interest of the state in the land on payment to the Commissioner of State Lands of a fee of five dollars ($5.00).



§ 22-5-411 - Filing of deeds to state property.

(a) A copy of the deed or other primary evidence of title to realty belonging to the State of Arkansas shall be filed in the office of the Commissioner of State Lands and shall be preserved by the Commissioner of State Lands as the other public records and files of his or her office.

(b) The realty belonging to the State of Arkansas shall not, for the purposes of this section, include realty acquired by the State Highway Commission.

(c) The officer charged with the administration of the affairs of each state office, department, agency, or institution having under its supervision and management realty owned by the State of Arkansas shall file with the Commissioner of State Lands a copy of the deed or other primary evidence of title to such property conveyed under fee simple title, and acquired by the state through gift or purchase or otherwise, within sixty (60) days after the acquisition and shall likewise notify the Commissioner of State Lands when any lands are disposed of.

(d) The Commissioner of State Lands shall designate one (1) of his or her deputies to periodically call upon each state office, department, agency, and institution for the purpose of obtaining a copy of the deed or other primary evidence of title and for the purpose of determining whether the state office, department, agency, or institution has disposed of title to any state lands.

(e) A statement by the administrative officer of any state office, department, agency, or institution to the effect that the office, department, agency, or institution does not supervise, control, or manage any realty owned by the state shall constitute sufficient compliance with this section.

(f) In the event any office, department, agency, or institution does supervise, control, or manage realty belonging to the state for which no evidence of title can be found, the administrative officer in charge of the office, department, agency, or institution shall conduct an investigation to ascertain the facts pertaining to the acquisition of the realty by the state. A report of the investigation shall be made to the Commissioner of State Lands within sixty (60) days following the conclusion of the investigation.

(g) In the event any state office, department, agency, or institution shall fail or refuse to comply with the provisions of this section, the Commissioner of State Lands shall report such failure or refusal to comply to the Governor, who shall notify the administrative officer of any such office, department, agency, or institution to immediately report to him or her the reasons for his or her failure or refusal to comply.

(h) Willful failure or refusal to comply with this section by any officer shall constitute nonfeasance in office.






Subchapter 5 - -- Acquisition of Forestland

§ 22-5-501 - Authority to acquire.

(a) The Arkansas Forestry Commission is authorized and empowered to acquire and hold in the name of the State of Arkansas title to lands which the commission determines, because of location, topographical, geological, and physical characteristics, are chiefly valuable for the production of forest crops, watershed protection, erosion and flood control, forestation, reforestation, and recreation.

(b) Lands, when so acquired, shall be appropriately named, designated, administered, protected, and developed as state forests.



§ 22-5-502 - Methods of acquisition.

(a) Lands may be acquired by gift, devise, purchase, or exchange from any county, municipality, state or federal agency or department, person, firm, corporation, or association.

(b) The Arkansas Forestry Commission shall not purchase or acquire any lands until the purchase price is available and the title and conveyance thereto, except as to tax titles, are examined and approved by the Attorney General as conveying good and merchantable title.



§ 22-5-503 - Exchange of lands.

The Arkansas Forestry Commission may exchange tracts of land acquired under the provisions of this subchapter for suitable land of equal value in furtherance of the administration and consolidation of these holdings and may sell and convey, upon terms requiring proper conservation practices, parts of tracts acquired under this subchapter suitable for cultivation.



§ 22-5-504 - Tax-forfeited lands -- Distribution.

(a) Any lands acquired by the Commissioner of State Lands in any county through tax sale, which are deemed by the Arkansas Forestry Commission to be suitable for forest purposes, may be conveyed to the state as forestlands by the proper officers of the county without reimbursement therefor.

(b) Upon the acquisition of any lands in the furtherance of this subchapter, a survey of the tax returns to the county from each tract of land for the previous ten (10) consecutive years shall be made to determine the average annual tax income to the county and the political subdivisions therein from each tract involved. In making this study, taxes rendered upon improvement value shall not be included.

(c) (1) The Arkansas Forestry Commission shall cause a record to be opened and kept showing, by counties, all lands in the State of Arkansas administered and managed by the commission as state forests and shall, annually on July 1, cause to be remitted to each county an amount equal to the average annual tax as determined in subsection (b) of this section. This amount is to be distributed as provided in subdivision (c)(2) of this section.

(2) The income received by each county shall be distributed as follows:

(A) Fifty percent (50%) to the county general fund;

(B) Fifty percent (50%) to the county school fund to be distributed by the county treasurer, within thirty (30) days from the date of receipt thereof, to the respective school districts of the county in the proportion that the area of state forestlands located in each school district bears to the total area of state forestlands within the county.



§ 22-5-505 - Quieting title to acquired lands.

Upon the written request of the Arkansas Forestry Commission, the Attorney General shall institute and prosecute to final decree all requisite suits to quiet the title of the state in and to lands acquired; and, in the prosecution of the suits, the state shall be exempted from the payment of costs.



§ 22-5-506 - Funding.

(a) The purchase price of lands acquired shall be paid at the time of acquisition from the State Forestry Fund, and the acquisition shall not impose any liability upon the general credit or taxing power of the state.

(b) All lands acquired under the provisions of this subchapter shall become the property of the state.

(c) The Arkansas Forestry Commission is authorized, empowered, and directed to make requisite expenditures from the fund in executing the provisions of this subchapter and in protecting, developing, and administering the lands in the production, conservation, and marketing of forest products and in the forestation and reforestation of the lands.



§ 22-5-507 - Cooperation with United States.

(a) The Arkansas Forestry Commission is authorized and directed to fully cooperate with the departments, officers, and agencies of the federal government to meet the requirements of the rules, regulations, and acts of Congress relating to the objectives of this subchapter and to accept all funds and lands that may be available for the furthering of the provisions of this subchapter.

(b) The commission is empowered to enter into such contracts and agreements with federal departments, officers, and agencies, not contrary to the laws of this state, as may be deemed necessary or convenient to the objectives of this subchapter.

(c) The commission is further empowered to pay to the federal government the amount of money specified in the agreements and contracts, including any payments of interest required by the contracts or agreements.

(d) All payments, whether for interest or otherwise, shall be made from the State Forestry Fund and shall not impose any liability upon the general credit or taxing power of the state.



§ 22-5-508 - Management of forests.

(a) It shall be the duty of the State Forester, in accordance with the provisions of this subchapter, the rules and regulations promulgated by the Arkansas Forestry Commission, and approved methods of forestry, to manage, control, protect, develop, utilize, and handle the lands in the state forests in such a manner as to best serve the greatest permanent advantage to the people of this state.

(b) Where lands in the state forests are suited for demonstration and education purposes, the commission shall promulgate plans and procedures by which agricultural youth organizations may take an active part in assisting in carrying out the development, control, utilization, and experimentation provided for by this subchapter.

(c) In the same manner as state school lands, forestlands may be leased by the commission for grazing, for the production of oil, gas, and other mineral or substances, and for other uses where the commission finds leasing and use will not militate against the purposes of this subchapter.



§ 22-5-509 - Rules and regulations.

The Arkansas Forestry Commission is authorized and directed to approve, promulgate, and publish rules and regulations, and amendments or modifications thereof, reasonably required in directing and controlling the proper execution of the duties and attaining the objectives of this subchapter. These rules and regulations shall have the force and effect of law.



§ 22-5-510 - Records and reports.

The Arkansas Forestry Commission shall cause a record of all its proceedings relating to state forests, including the date of acquisition, description, source of title, purchase price, amounts expended in the development of each tract, and the forest to which allotted, to be kept in the office of the commission, and shall make a biannual written report thereof to the Governor.






Subchapter 6 - -- Trespass

§ 22-5-601 - Investigators.

(a) For the purpose of protecting the timber and lands of the state against trespass and to obtain reliable information upon which to predicate the proceedings provided for in this subchapter, the Attorney General shall have the authority to employ agents to make the necessary investigations and reports.

(b) The agents shall report to the Attorney General all cases wherein they discover any trespassing on the lands of the state and shall also investigate reports made by others as to such trespass.

(c) Different persons may, in the discretion of the Attorney General, be employed to make investigations, although not more than one (1) person shall be under employment at any given time.

(d) An agent shall receive for his or her compensation an amount not exceeding ten dollars ($10.00) per day while actually engaged in service pursuant to this section to the exclusion of all other business, may be reimbursed for necessary expenses while so engaged, and shall file with the Attorney General an itemized verified statement of his or her expenses.



§ 22-5-602 - Suit to recover value of cut timber and to restrain trespass.

Whenever the Attorney General shall receive or obtain information that anyone is cutting timber upon state lands, it shall be the duty of the Attorney General to institute suit to recover the value of the timber that has been cut and to restrain further trespass upon the land.



§ 22-5-603 - Suit for ejectment and recovery of rental value.

Whenever the Attorney General shall have information that anyone is in possession of land that has been forfeited to the state and the period of redemption has expired, he or she shall institute suit to eject the person from the land and to recover the rental value of the land during the time it was occupied after the period of redemption had expired.



§ 22-5-604 - Suit for cancellation of donation certificate.

(a) Whenever the Attorney General shall receive information that any donee of state land has violated or failed to comply with any of the laws relating to the donation of state lands, the Attorney General shall file a complaint with the Commissioner of State Lands praying for the cancellation of the donation certificate.

(b) The complaint shall set forth the reason for the cancellation of the certificate, and a copy of the complaint shall be served on the donee ten (10) days before the matter is heard by the Commissioner of State Lands.

(c) The state and the donee may present affidavits as proof.

(d) If the decision of the Commissioner of State Lands shall be adverse to the donee, the donee shall have the right to appeal to the Circuit Court of Pulaski County from the decision.



§ 22-5-605 - Suit involving state title -- Cutting or removing timber pending final determination.

(a) In all suits pending in any courts of this state where the state is a party of record claiming title to, or any interest in, any real estate, the title to which is in controversy in the suit, neither the party claiming adversely to the state in the suit nor any other person, firm, or corporation, whether a party to the record in the cause or not, shall, pending a final determination of the litigation, cut or remove from the lands any trees, logs, or timber thereon, except as provided in this section.

(b) The court in which the cause of action is pending or the judge of the court in vacation may permit a party to the record in the cause, who is claiming in the cause of actions an interest adverse to the state in the lands and the trees, logs, or timber growing or being thereon, to cut or remove the trees, logs, or timber upon condition that the party shall file in the court, and in the cause, a petition praying such permission and containing a correct description of the particular lands on which the trees, logs, or timber desired to be cut or removed are situated, a correct estimate, by forty-acre tracts, of the trees, logs, or timber and the value of the trees, logs, or timber.

(c) The petition shall be duly verified.

(d) Upon reasonable notice to the adverse party, the petition, the allegations of which may be controverted, may be taken up by the court or judge in vacation and, if granted, shall be upon condition that the petitioners shall enter into a good and sufficient bond to the State of Arkansas. The bonds must be approved by the clerk of the court, in an amount not less than the reasonable cash market value of the trees or logs desired to be cut and removed, obligating the petitioner and his or her sureties to pay to the State of Arkansas all damages it may sustain by the granting of the petition, should it be finally determined in the cause that the state is the owner of the timber cut, of the logs cut and removed, or of any interest therein.

(e) It shall be unlawful for any person, firm, or corporation who has not complied with the provisions of this section to cut any growing timber situated on the lands referred to in the cause of action or to remove from the lands any logs or trees lying or being thereon.

(f) If it is deemed necessary to protect against such trespass and hold intact the rights of the state, pending a final hearing and determination of the cause, the court or the judge in vacation may, at the instance of the state and without bond, grant an injunction or restraining order prohibiting trespass until the cause is finally determined.



§ 22-5-606 - Constitutional Officers Fund and State Central Services Fund.

All amounts recovered for the state shall be paid to the Treasurer of State to be credited to the Constitutional Officers Fund and State Central Services Fund for the support of the office of the Commissioner of State Lands, and each agent's per diem and expenses shall be paid from the fund.






Subchapter 7 - -- Field Notes and Records

§ 22-5-701 - Field notes and other papers as public records -- Right to inspect and copy.

(a) The field notes, transcripts, documents, maps, plats, records, and other papers kept in the office of the Commissioner of State Lands are declared to be public records.

(b) Under the authority and direction of the Commissioner of the General Land Office of the United States, any deputy surveyor or other agent of the United States shall have free access to any such public records for the purpose of taking extracts therefrom or making copies thereof, without charge of any kind.

(c) The Commissioner of State Lands and the clerks in his or her office shall be allowed to take extracts from or make copies of any of the public records in the office of the Commissioner of State Lands.

(d) All other persons may have the right to inspect the public records under the supervision of the Commissioner of State Lands or the clerks in his or her office.

(e) The Commissioner of State Lands shall assign a space in his or her office for the reception and safekeeping of records and shall allow free access to the records by the authorities of the United States.



§ 22-5-702 - Copies, extracts, etc. -- Recording -- Admissibility as evidence.

(a) All certified transcripts and copies of any of the public records in the office of the Commissioner of State Lands, properly certified by the Commissioner of State Lands, shall be entitled to be recorded in all deed records and shall be received in evidence in all courts of this state in the same manner and with like effect as the originals.

(b) Any certified extract, entry of field notes, maps, records, or other papers, properly certified by the Commissioner of State Lands, shall be received in evidence in all courts of this state in the same manner as if the copy of the entire field notes, maps, records, or other papers had been produced.



§ 22-5-703 - Counties may obtain field notes -- Appropriations.

(a) (1) The county court of each county is authorized to ascertain at what price the field notes of survey of the lands in the county, together with township maps thereof, can be obtained. After the court shall have obtained a knowledge of the amount of expenses necessary to procure the field notes and township maps, it shall cause the price to be posted in an advertisement, at the courthouse door, requesting all the justices of the county to attend the next county court.

(2) If a majority of the justices present shall vote in favor of paying the ascertained price, then the county court may proceed to procure the field notes and maps from the office of the Commissioner of State Lands. The field notes and maps so procured, certified by the Commissioner of State Lands, shall be lodged in the office of the clerk of the county court.

(b) For putting this section into effect, each county is authorized to make the necessary appropriations out of any money in the county treasury not otherwise appropriated.



§ 22-5-704 - Fees for copies.

(a) The clerk of each county court shall issue, when called by any person, a copy of the field notes and maps of the county and is authorized to charge fifty cents (50cent(s)) for each copy.

(b) No copy shall contain more than three hundred twenty (320) acres without an additional charge of fifty percent (50%) on such enlargement on any one (1) copy, to be paid by the applicant.

(c) The Commissioner of State Lands is directed to furnish free of charge to any county in this state which has lost its field notes of land surveys of the county by the burning of its courthouse copies of the field notes relating to the survey of lands in the county, at as early a time as may be, after the county judge of the county shall file with the Commissioner of State Lands an application for copies of the lost or destroyed field notes.

(d) Each county surveyor shall have the liberty of copying any of the field notes and maps kept in the county courthouse for his or her own use, without charge of any kind.

(e) It shall be the duty of the county clerk of each county to make a true report of all moneys collected by him or her for copies issued of the field notes and maps to the county court at settlement term in each year.

(f) It shall be the duty of the court to charge the clerk thirty percent (30%) on all moneys collected by him or her pursuant to this section, and the court shall order the sheriff of the county to collect the percentage so charged and pay it over to the county treasurer, to be used as other county funds.



§ 22-5-705 - Arkansas Administrative Procedure Act.

The office of the Commissioner of State Lands shall be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 8 - -- Mineral, Timber, and Other Resources

§ 22-5-801 - Leases and permits -- Purpose of this section and §§ 22-5-802 -- 22-5-813.

(a) It is the purpose and intent of this section and §§ 22-5-802 -- 22-5-813 to charge the Commissioner of State Lands with the authority and responsibility for considering applications for and granting leases and permits for the taking of sand, gravel, oil, natural gas, casinghead gas, coal and other minerals, and timber or logs from the beds and bars of navigable rivers and lakes in this state or from any other lands or interests in lands held in the name of the State of Arkansas or any state agency or institution, excluding tax-forfeited lands and minerals, and to supervise activities on state-owned lands by leaseholders and permittees.

(b) As used in this subchapter, "log" means a bulky piece or length of unshaped timber, a length of a tree trunk ready for sawing, or a portion of the trunk of a felled tree that is sunk on the bed of submerged land owned by the State of Arkansas.



§ 22-5-802 - Leases and permits -- Exemptions for state agencies.

(a) The provisions of this section and §§ 22-5-801 and 22-5-803 -- 22-5-813 shall not be applicable to the severance, sale, or other disposition of sand, gravel, timber or logs, or minerals salvaged, severed, or removed by a state agency from lands held in the name of or managed by the agency if the sand, gravel, timber or logs, or minerals are salvaged, severed, or removed in the course of managing, developing, and improving the lands by the state agency. This exemption shall not apply to sales for commercial purposes.

(b) Any state agency, department, or institution or any county, municipality, or other division of government desiring to sever or take any sand, gravel, timber or logs, or minerals from any lands held in the name of or managed by the state or a state agency or from the beds and bars of rivers in this state, other than lands held in the name of or managed by the agency or division of government so desiring, shall obtain a permit to do so from the Commissioner of State Lands but shall not be required to comply with the bid procedures contained in §§ 22-5-801, this section, and 22-5-803 -- 22-5-813 or to pay any fee, royalty, or taxes otherwise required by §§ 22-5-801, this section, and 22-5-803 -- 22-5-813.

(c) The provisions of this section and §§ 22-5-801 and 22-5-803 -- 22-5-813 relating to the authority to lease and permit lands held in the name of or managed by the Arkansas State Game and Fish Commission shall not be applicable to the lands of that agency. The commission shall retain control over the procedures for awarding and shall retain the authority over the issuance of leases for the mineral rights and of permits for the rights to produce and sever minerals from lands held in its name or managed by it. Provided, that the commission shall use the same requirements, procedures, standards, and methods required under §§ 22-5-801, this section, and 22-5-803 -- 22-5-813 for other state agencies to lease mineral rights and to issue permits to produce and sever minerals.



§ 22-5-803 - Leases and permits -- Penalties.

(a) (1) If any person, firm, company, corporation, or association shall remove any sand, gravel, oil, natural gas, casinghead gas, coal or other minerals, or any timber or logs from the beds or bars of navigable rivers and lakes in this state or from any other lands or interest in lands held in the name of the State of Arkansas without first obtaining a lease or permit to do so from the Commissioner of State Lands, that person, firm, company, or corporation shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than three hundred dollars ($300) and not more than one thousand dollars ($1,000).

(2) Each day of unauthorized taking shall constitute a separate offense.

(b) In addition to the fine mentioned in subsection (a) of this section, the State of Arkansas may bring suit in the name of the state to recover the value of the sand, gravel, oil, natural gas, casinghead gas, coal or other minerals, or timber or logs which have been illegally removed, as well as all severance taxes and royalties due as a result of the removal.



§ 22-5-804 - Leases and permits -- Natural Resources Committee -- Arkansas State Game and Fish Commission.

(a) The Natural Resources Committee created by this section shall be composed of the Director of the Department of Finance and Administration or his or her designee, the Director of Production and Conservation of the Oil and Gas Commission, the State Geologist, the State Forester, the Executive Director of the Arkansas Soil and Water Conservation Commission, the Commissioner of State Lands, the Executive Secretary of the Arkansas State Game and Fish Commission, the Director of the Department of Parks and Tourism or his or her designee, the Director of the Arkansas Department of Environmental Quality, and the Director of the Arkansas Natural Heritage Commission.

(b) The chair of the committee shall be the Commissioner of State Lands.

(c) The committee shall establish a schedule of minimum fees and royalties, as well as the terms and conditions for various types of permits and leases. No permit or lease shall be granted for less than the minimums prescribed in the schedule.

(d) The committee shall have the authority to change the schedule of minimum fees and royalties and the terms of permits and leases.

(e) The Arkansas State Game and Fish Commission shall have the authority, for all lands held in the name of and managed by its agency:

(1) To establish a schedule of minimum fees and royalties, as well as the terms and conditions for various types of permits and leases for Arkansas State Game and Fish Commission lands;

(2) To take bids on and to award the leases and permits to produce or sever minerals from those lands and to set up application procedures and fees for those leases and permits;

(3) To set the length of time for leases or permits to expire and the terms and conditions for their transfer or renewal;

(4) To set the minimum fees and royalties for leases and permits and to ensure that severance taxes on minerals from such leases or permits are paid to the proper agencies; and

(5) Shall have such other duties, responsibilities, and authority required for the issuance of mineral leases and permits under §§ 22-5-801 -- 22-5-813 for other state lands.



§ 22-5-805 - Leases and permits -- Requirements -- Application -- Terms.

(a) No person, firm, company, corporation, or association shall take any sand, gravel, oil, natural gas, casinghead gas, coal or other minerals, or sever any timber or logs from the beds or bars of navigable rivers and lakes in this state or from any other lands or interest in lands held in the name of the State of Arkansas or any agency, department, or institution of the state, excluding tax-forfeited lands and minerals, unless that person has first procured a lease or permit to do so from the Commissioner of State Lands.

(b) (1) Any person, firm, company, corporation, or association desiring to take sand, gravel, oil, natural gas, casinghead gas, coal or other minerals, or to sever any timber or logs from state-owned lands shall make application for a lease or permit to do so to the Commissioner of State Lands.

(2) Each application shall be on forms prescribed by the Commissioner of State Lands and shall contain such information as shall be prescribed by the Commissioner of State Lands regarding the applicant and the business of the applicant, the sand, gravel, minerals, or timber or logs proposed to be removed from the lands under the lease or permit, and any other information as the Commissioner of State Lands shall deem necessary and appropriate to properly protect the interest of the state and to assure that the leaseholder will in good faith carry out all his or her responsibilities under the lease or permit.

(c) (1) Every lease or permit issued under the provisions of this section and §§ 22-5-801 -- 22-5-804 and 22-5-806 -- 22-5-813 shall define the limit of the area from which the lessee or permittee shall be permitted the exclusive right to take the sand, gravel, minerals, or timber or logs designated in the lease or permit.

(2) Each lease or permit issued by the Commissioner of State Lands under the provisions of this section and §§ 22-5-801 -- 22-5-804 and 22-5-806 -- 22-5-813 shall be for a specific term as may be determined by the Commissioner of State Lands; shall require that reasonable commercial production of the sand, gravel, mineral, or timber or logs covered by the lease or permit shall commence within a specified period of time as determined by the Commissioner of State Lands; and shall provide that the lease or permit shall automatically terminate unless commercial production is commenced within the time prescribed unless the time is extended by the Commissioner of State Lands upon a showing that expenses have been incurred and actual operations are in the process of completion for the commercial production of the oil, natural gas, casinghead gas, sand, gravel, coal or other minerals, or the severance of timber or logs under the lease or permit.

(d) Once reasonable commercial production is commenced under any lease or permit issued under this section and §§ 22-5-801 -- 22-5-804 and 22-5-806 -- 22-5-813, the lease or permit shall automatically terminate if commercial production is discontinued for a period of six (6) months or such other period as may be prescribed in the lease.



§ 22-5-806 - Leases and permits -- Offer to pay minimums -- Notice -- Award.

(a) Any person applying for a lease or permit under the provisions of this section and §§ 22-5-801 -- 22-5-805 and 22-5-807 -- 22-5-813 shall offer in the application to pay at least the minimums prescribed in the schedule for the lease or permit.

(b) (1) Upon receipt of an application for a lease or permit, the office of the Commissioner of State Lands shall determine whether issuing a permit or lease would be in the best interests of the State of Arkansas. If so, the Commissioner of State Lands, within ten (10) days after that determination, shall cause to be published in a newspaper of general circulation in this state for no fewer than three (3) consecutive days, and in a newspaper of general circulation in the county or counties in which the property is located for not less than one (1) day, a notice that an application has been filed.

(2) The notice shall contain a description of the permit or lease sought, the minimum fee or royalty, and the terms and conditions prescribed for the permit or lease and shall state that persons may bid on the lease or permit by filing a sealed bid in writing with the office of the Commissioner of State Lands within the time specified in the publication.

(3) All bids shall be submitted not less than twenty (20) days from the last day of publication.

(c) (1) If no other bids for the lease or permit are filed with the Commissioner of State Lands within the specified time period, the lease or permit may be awarded to the person applying therefor.

(2) If other bids are received, the lease or permit may be awarded to the highest bidder, but if two (2) or more bids are, in the judgment of the Commissioner of State Lands, reasonably close, the Commissioner of State Lands may require an open auction between the high bidders.

(3) After the bidding process is completed, the Commissioner of State Lands, with the recommendations of the Natural Resources Committee, may reject all offers considered unreasonable or may establish terms considered reasonable and in the best interest of the state, which the highest bidder may accept, without further advertising by the state.



§ 22-5-807 - Leases and permits -- Notice to, and recommendations from, interested agencies.

(a) When an application for a lease or permit is filed with the Commissioner of State Lands for the taking or production of any sand, gravel, oil, natural gas, casinghead gas, coal, or other minerals or the severance of any timber or logs from state-owned lands, the Commissioner of State Lands shall so notify the Arkansas Geological Survey, the Arkansas Natural Resources Commission, the Oil and Gas Commission, the Arkansas State Game and Fish Commission, the Department of Parks and Tourism, the Arkansas Department of Environmental Quality, the Arkansas Forestry Commission, and any other appropriate state agency that has or may have a particular interest in the area proposed to be covered by the lease or permit.

(b) Any interested agency shall have an opportunity to investigate the proposed production or taking of sand, gravel, or minerals or the severance of timber or logs under the lease or permit and to report its findings and recommendations to the Commissioner of State Lands, including any recommendations for conditions or limitations to be imposed on the lessee or permittee with respect to the production of sand, gravel, minerals, or the severance of timber or logs under the lease or permit, within the time specified in the notice.

(c) The Commissioner of State Lands may deny an application or may grant a permit or lease subject to such conditions and requirements as he or she deems appropriate to properly protect the interests of the State of Arkansas.

(d) No permit or lease shall be granted on interests held in the name of or managed by a state agency or institution without the written consent of the agency or institution.

(e) The issuance of a permit or lease shall not be unreasonably delayed or denied without justifiable cause.



§ 22-5-808 - Leases and permits -- Records -- Fees -- Disposition of funds.

(a) The office of the Commissioner of State Lands shall maintain a permanent record of all leases and permits issued under this section and §§ 22-5-801 -- 22-5-807 and 22-5-809 -- 22-5-813.

(b) (1) The person, firm, company, corporation, or association making application or filing a competitive bid for a lease or permit with the State of Arkansas shall pay a fee to cover the cost of processing its application.

(2) The amount of the fee shall be set by the Commissioner of State Lands and shall be deposited as cash funds as defined by § 19-4-801.

(c) The funds shall be used to pay for the advertising, processing, and recording of applications received.



§ 22-5-809 - Leases and permits -- Monthly statements -- Payment of severance tax.

(a) (1) Every person obtaining a lease or permit under this section and §§ 22-5-801 -- 22-5-808 and 22-5-810 -- 22-5-813 shall keep an accurate record and account of all sand, gravel, oil, natural gas, casinghead gas, coal and other minerals taken, and all timber or logs severed from the land covered by the lease or permit and shall file with the Revenue Division of the Department of Finance and Administration monthly an itemized verified statement of the total conventional weight or volume of any and all minerals and timber or logs taken under the lease or permit during the preceding month. These reports shall be made on forms prescribed by the division.

(2) Every person obtaining a lease or permit under this section and §§ 22-5-801 -- 22-5-808 and 22-5-810 -- 22-5-813 shall keep an accurate record and account of all sand, gravel, oil, natural gas, casinghead gas, coal and other minerals taken, and all timber or logs severed from the land covered by the lease or permit and shall file with the Commissioner of State Lands monthly an itemized verified statement of the total number of tons of sand and gravel, barrels of oil, thousands of cubic feet of natural gas and casinghead gas, tons of coal, and the conventional weight or volume of any and all other minerals and timber or logs taken under the lease or permit during the preceding month. These reports shall be made on forms prescribed by the Commissioner of State Lands.

(b) (1) At the time of filing the reports, the lessee or permittee shall pay the severance tax to the Department of Finance and Administration in the same manner and at the same rate as all other severance taxes collected by the division.

(2) The lessee or permittee shall also pay monthly to the Commissioner of State Lands royalties on the amount of actual consideration for the sand, gravel, minerals, or timber or logs taken or severed from the state-owned lands under the conditions of the lease or permit issued by the Commissioner of State Lands.

(3) The Commissioner of State Lands shall be further authorized to require the posting of a corporate surety bond by any lessee or permittee to guarantee the payment of the taxes, royalties, and consideration.

(c) (1) Except for application and bid fees, all funds received by the Commissioner of State Lands as fees, compensation, or royalties for leases or permits issued for the taking of any sand, gravel, minerals, or timber for lands owned or held in the name of a state agency shall be special revenues and shall be deposited into the State Treasury and credited to the fund or account from which the agency receives its support and for lands owned or held in the name of a state institution of higher education shall be deposited into the State Treasury and transferred by warrant to the institution of higher education for deposit into the institution's cash fund account established outside the State Treasury.

(2) Except for application and bid fees, all funds received by the Commissioner of State Lands for leases or permits for the taking of any sand, gravel, minerals, or timber from all other state-owned lands shall be deposited into the State Treasury as general revenues.

(3) Except for application and bid fees derived from the removal of logs, all funds received by the Commissioner of State Lands for leases or permits for the taking of logs from lands owned or held in the name of the state shall be deposited as cash funds into the State Treasury for the State Land Department. The Commissioner of State Lands shall distribute cash revenues deposited into the State Treasury for the State Land Department to counties from which logs were removed in accordance with the value of the logs as determined by the Commissioner of State Lands.

(4) All funds received by the Arkansas State Game and Fish Commission as fees, compensation, or royalties, including any application or bid fees, for leases or permits issued for the taking of any minerals for lands held in the name of the commission shall be special revenues and shall be deposited into the State Treasury and credited to the Game Protection Fund for the use of the commission.



§ 22-5-810 - Leases and permits -- Liability -- Transferability -- Renewal.

(a) Each person, firm, company, corporation, association, or other business entity holding a lease or permit for the taking or production of any sand, gravel, timber or logs, minerals, or other natural resources shall be absolutely liable for all severance taxes, royalties, and actual consideration for all the sand, gravel, or minerals produced or timber or logs severed under the lease or permit regardless of whether the lessee or permittee is actually producing or severing the minerals or timber or logs from the land.

(b) (1) All leases issued under the authority of this section and §§ 22-5-801 -- 22-5-809 and 22-5-811 -- 22-5-813 shall be transferable only with the approval of the Commissioner of State Lands.

(2) Any lease transferred in violation of subdivision (b)(1) of this section shall be subject to cancellation by the Commissioner of State Lands.

(3) All permits issued under the authority of this section and §§ 22-5-801 -- 22-5-809 and 22-5-811 -- 22-5-813 shall not be transferable.

(c) Upon the expiration of any lease or permit issued under the authority of this section and §§ 22-5-801 -- 22-5-809 and 22-5-811 -- 22-5-813, the lease or permit shall not be renewed or reissued.



§ 22-5-811 - Leases and permits -- Existing ones to continue.

Any person, firm, company, corporation, state agency, or other business entity holding a lease or permit on March 21, 1975, for the taking or production of any sand, gravel, minerals, or timber or logs from state-owned lands shall be permitted to continue to take or produce sand, gravel, minerals, or timber or logs from state-owned lands in accordance with the existing lease or permit.



§ 22-5-812 - Leases and permits -- Rules and regulations.

(a) The Commissioner of State Lands shall promulgate any rules and regulations which may be deemed necessary to carry out the provisions of this section and §§ 22-5-801 -- 22-5-811 and 22-5-813.

(b) The Commissioner of State Lands shall include in the rules and regulations all grounds and conditions for the revocation or termination of any lease or permit issued under this section and §§ 22-5-801 -- 22-5-811 and 22-5-813 and shall provide for reasonable notice to the lessee or permittee of an opportunity to be heard prior to terminating or revoking any lease or permit.

(c) The Arkansas State Game and Fish Commission shall promulgate rules and regulations necessary to lease mineral rights and to issue permits to produce and sever minerals on commission lands in conformity with the requirements, procedures, standards, and methods as provided in this section, §§ 22-5-801 -- 22-5-811, and 22-5-813.



§ 22-5-813 - Leases and permits -- Compliance with this section and §§ 22-5-801 -- 22-5-812.

The office of the Commissioner of State Lands may conduct a continuing check of the operations by lessees or permittees to assure that each lessee or permittee is meeting all the requirements and complying with the conditions of the lease or permit and the provisions of this section and §§ 22-5-801 -- 22-5-812.



§ 22-5-814 - Removal of sand or gravel from navigable waters.

(a) Sand and gravel may be removed from the beds or bars of any navigable river or lake by the Arkansas State Highway and Transportation Department, any county or road district, or any federal agency to be used for road building or maintenance, without paying the State of Arkansas any amount whatsoever.

(b) All persons, firms, or corporations taking or removing sand or gravel from the beds or bars of any navigable river or lake within the State of Arkansas, and selling the sand or gravel for commercial gain to the department, to any county or road district, or to any federal agency for the purpose of road construction or maintenance, and all highway contractors who remove sand or gravel from the beds or bars of any navigable river or lake within the State of Arkansas for the purpose of road building or maintenance, shall be required to pay to the State of Arkansas the customary royalties as provided by law.

(c) Any person, firm, or corporation taking or removing sand or gravel from the beds or bars of any navigable river or lake within the State of Arkansas, to be used in road building, shall keep a detailed account of all gravel or sand so removed.

(d) A copy of the account shall be filed with the Commissioner of State Lands, a copy with the county judge of the county where the sand or gravel is taken and removed, and a copy shall be retained by the person removing the sand or gravel.



§ 22-5-815 - Mineral rights in lands covered by artificially created navigable waters.

(a) The State of Arkansas shall not acquire title to the oil, gas, and other minerals in and under lands covered by navigable waters artificially created by agencies of the United States or the State of Arkansas in any instance where the underlying minerals are not purchased or condemned and compensation paid therefor.

(b) The private ownership of the oil, gas, and other minerals in and under lands covered by artificially created navigable waters as established by this section shall be subservient to, and the exercise of rights of extraction and removal thereof shall not be permitted to interfere with or impair, the rights of public navigation, transportation, fishing, and recreation in and upon such navigable waters.

(c) No affirmative action shall be required by the mineral owner or the State of Arkansas to enable the mineral owner to retain ownership of the minerals in and under the artificially inundated lands.

(d) (1) If the mineral owner desires record proof of his or her continued ownership of the minerals, he or she may file an application with the Commissioner of State Lands for a quitclaim deed covering the minerals in and under the inundated lands.

(2) If the inundated lands have been surveyed and platted by an agency of the United States or the State of Arkansas, the mineral owner may furnish a copy of the survey and plat to the Commissioner of State Lands.

(3) If the survey and plat sufficiently identify the land, no further survey shall be required.

(e) (1) In the alternative, the mineral owner may file a deposit of the estimated cost of a survey with his or her application, and the Commissioner of State Lands shall direct the county surveyor of the county in which the lands are located, or some other competent surveyor, to make an accurate survey of the lands and to plat them in reference to the survey of adjacent lands and file the survey and plat in the office of the Commissioner of State Lands.

(2) Upon the filing of the survey and plat, the Commissioner of State Lands shall pay for the cost of the survey out of the money deposited as provided in subdivision (e)(1) of this section.

(3) If the deposit is insufficient for that purpose, the Commissioner of State Lands may require an additional deposit.

(4) If any deposited funds remain after payment, they shall be refunded to the depositor.

(f) After the survey and plat of the agency of the United States or the State of Arkansas or the survey and plat of the surveyor selected by the Commissioner of State Lands are filed, the applicant shall file affidavits of at least two (2) competent persons having full personal knowledge of the facts, establishing that the applicant is the present owner of the minerals in and under the lands shown in the survey and that the lands have been inundated without payment of compensation for the minerals by an agency of the United States or the State of Arkansas.

(g) Upon receipt of the survey and affidavits, the Commissioner of State Lands may issue a quitclaim deed to the applicant upon the payment of a deed fee of one dollar ($1.00). The quitclaim deed shall establish that the state has no claim in and makes no claim to the oil, gas, and other minerals in and under the lands described in the survey.

(h) The State of Arkansas quitclaims and relinquishes to the previous mineral owner and his or her successors and assigns all of the state's right, title, and interest to the oil, gas, and other minerals in and under lands covered prior to February 23, 1965, by artificially created navigable waters caused by an agency of the United States or the State of Arkansas and for which compensation has not been paid.

(i) If the previous mineral owner desires record proof of his or her continued ownership of the minerals, he or she may follow the procedure outlined in this section and obtain a quitclaim deed from the Commissioner of State Lands.



§ 22-5-818 - Commercial mining at Crater of Diamonds State Park.

No commercial mining shall be permitted at the Crater of Diamonds State Park. Recreational mining by individuals shall continue to be permitted at the park.









Chapter 6 - Sale Or Other Disposition Of State Lands

Subchapter 1 - -- General Provisions

§ 22-6-101 - Record of land sales.

(a) In addition to the memorandum of sales or entry of lands to be made upon the maps or plats, the Commissioner of State Lands shall procure a well-bound book in which he or she shall enter each location or purchase of lands and in which he or she shall specify the tract sold, to whom sold, the date of sale, and the price and how paid.

(b) The Commissioner of State Lands shall always discriminate the class to which the lands sold belong.

(c) The Commissioner of State Lands shall make to the Auditor of State quarterly reports of the transactions of his or her office. These reports shall show the class of lands, the number of acres, the price per acre, the amount paid and the kind of funds so paid, together with a report of fees certified to the Treasurer of State by the Commissioner of State Lands.



§ 22-6-102 - Correction of errors growing out of erroneous sales.

(a) The Commissioner of State Lands shall have the power to correct errors that exist or may exist arising from the erroneous sale of lands belonging or formerly belonging to the state.

(b) The Commissioner of State Lands shall have the power to correct all manifest errors in the description of lands sold, in the amounts of notes given for lands sold by the state, and also in cases where notes may have been given for the purchase of a greater number of acres than has been confirmed to the state.

(c) It shall be the duty of the Commissioner of State Lands to maintain a record of errors existing in the sales of swamp and overflowed lands.

(d) Certified extracts from the record shall be received as evidence in any court of this state.

(e) In all cases where lands have been erroneously confirmed to the state and sold by it, twice sold by commissioners, sold by them when the lands were unconfirmed or misdescribed, in whole or in part, or when the sales are in any way irregular, informal, or incomplete, the Commissioner of State Lands shall issue a certificate or take steps to perfect the entry or to enable the purchasers, their heirs, or assigns to have refunded to them any money which they may have paid on any entry that is void or voidable.

(f) In all cases where by any reason the State of Arkansas shall be unable to make title to any purchaser of state lands, it shall be lawful for the Commissioner of State Lands to issue a refunding certificate for the amount received from the purchase which shall have been paid into the State Treasury.

(g) The Auditor of State, upon examination of the certificate, if he or she finds that the certificate is properly issued and that the money has been paid into the State Treasury, shall draw his or her warrant upon the Treasurer of State therefor.

(h) The Commissioner of State Lands, on production of proof satisfactory to him or her, may correct errors and put land in a situation to have deeds thereon made.

(i) The action of the Commissioner of State Lands shall be final unless set aside by judgment or decree of a court having competent jurisdiction thereof.

(j) (1) The Commissioner of State Lands may furnish a person with a statement of any amounts that may be due in order to perfect any entry or purchase to be paid directly into the State Treasury, or he or she may issue a warrant for any amount due, after issuing a refunding certificate.

(2) For such service, the Commissioner of State Lands shall be allowed such fees as allowed by law.

(k) Any action to correct errors on the part of the Commissioner of State Lands shall be legal and binding until overruled or set aside by the decision of a court having competent jurisdiction.



§ 22-6-103 - Issuance of replacement certificates of purchase.

The Commissioner of State Lands shall issue certificates of purchase only in cases in which it shall appear by the records that no certificates have ever been issued and in cases where the affidavit of the applicant, or some person for him or her, shall be filed stating that the original certificate had not been assigned or that it has been lost or destroyed.



§ 22-6-104 - Execution of deed on original or patent certificate.

(a) The owner of any original or patent certificate for any seminary, saline, internal improvements, swamp and overflowed, real estate bank, or state bank lands, or the assignee or the parties in whom the legal title to the land exists, may present the certificate to the Commissioner of State Lands, who, if he or she finds that the sale of the land was made in conformity to law and that the land has been fully paid for, shall execute, under his or her hand and official seal, a deed conveying all rights, title, and interest of the state thereto.

(b) The seal of the Commissioner of State Lands shall be sufficient verification and authentication of the deed so made and shall entitle the deed to record, which shall be received as evidence in any court of this state.

(c) The original or patent certificates upon which deeds are made shall be filed in the Commissioner of State Lands' office, and the Commissioner of State Lands shall keep an abstract of the deeds so made, from which he or she may issue duplicates upon sufficient proof of the loss of original deeds.

(d) In all cases where sufficient proof is presented of the loss or destruction of any deeds made to any lands belonging to this state, by any officer authorized so to do, where evidence exists in the Commissioner of State Lands' office of the issuance of the former deeds, it shall be the duty of the Commissioner of State Lands to issue duplicates or make new deeds therefor, as the case may be, referring therein to the deeds previously issued.

(e) The duplicates or new deeds shall have the like force and effect as the original deeds.



§ 22-6-105 - Execution of deed on certificate of purchase.

(a) The owner of any certificate of purchase for any swamp and overflowed, seminary, saline, internal improvement, real estate bank, or state bank lands, or the assignee or the party in whom the legal title to the lands exist, may present the certificates and other evidences of the legal title to the lands to the Commissioner of State Lands. If the Commissioner of State Lands finds that the sale of the lands was in conformity to law, the lands have been fully paid for, and the evidences of assignment have been made in accordance with law, he or she shall execute, under his or her hand and official seal, a deed conveying all the right, title, and interest of the state in and to the lands.

(b) The deed of the state shall not be issued to any approved swamp and overflowed lands until after the issuance of the patent by the United States to the state for the lands.



§ 22-6-106 - Issuance of deed on proof of payment.

The Commissioner of State Lands is authorized and empowered to execute, under his or her hand and official seal, a deed to purchasers from the state of any seminary, saline, internal improvement, real estate bank, or state bank lands, upon the filing in his or her office of the receipts of the Treasurer of State, showing that the purchase money for the lands, together with the fee for the deed, has been fully paid to the Treasurer of State as required by law.



§ 22-6-107 - Deeds to school lands sold prior to 1881.

(a) The Commissioner of State Lands is authorized and empowered to execute, under his or her hand and official seal, a deed to purchasers or their assigns or legal representatives of sixteenth section or school lands, upon presentation to the Commissioner of State Lands of proper evidence of full payment for the lands, in all cases where the sale of the land occurred prior to the passage of "An act to provide for the sale of the sixteenth section in this State", approved March 22, 1881.

(b) The certificates and evidences of assignment mentioned in subsection (a) of this section, upon which deeds are so made, shall be filed in the Commissioner of State Lands' office. He or she shall keep a record of the deeds so made, from which he or she may issue duplicates upon sufficient proof of loss of, or errors in, the original deeds.

(c) In all cases where sufficient proof is presented of the loss, destruction, or erroneous issue of any deeds made to any lands belonging to the state by any officer authorized so to do, when evidence exists in the Commissioner of State Lands' office of the proper issuance of the former deeds, it shall be the duty of the Commissioner of State Lands to issue duplicates or make new deeds, as the case may be, referring therein to the deeds previously issued.

(d) The duplicates or new deeds shall have the like force and effect as the original deeds.



§ 22-6-108 - Seal of Commissioner of State Lands sufficient verification.

The seal of the Commissioner of State Lands shall be sufficient verification and authentication of the deed made by him or her for any class of lands mentioned in this act, and the deed shall be received as evidence of the legal title to the lands in any court in this state.



§ 22-6-109 - Cancellation of deed upon dishonor of check.

(a) The Commissioner of State Lands is empowered and authorized to cancel, set aside, and hold for naught any redemption or sale deed issued by him or her for any state-owned land in any instance where a personal check tendered to and accepted by him or her in payment of the redemption or purchase price thereof is not paid upon presentation to the bank upon which it is drawn.

(b) Upon failure of payment, the Commissioner of State Lands may issue a cancellation deed cancelling and setting aside the redemption or sale deed and shall file the cancellation deed for record in the county in which the lands are located and pay the expense incident thereto from the maintenance fund of the office of the Commissioner of State Lands.



§ 22-6-110 - Confirmation of sales of lands paid for with levee bonds.

(a) All sales of lands formerly owned by the State of Arkansas conducted pursuant to the decrees of the Pulaski County Chancery Court in favor of the State of Arkansas, condemning the lands for sale to pay the unpaid purchase price thereof, which sales were held and conducted by the commissioner of the court in substantial conformity to the decrees, were reported to and were approved and confirmed by the court, and were made for a price payable in Arkansas levee bonds to May 1, 1878, are ratified and confirmed and made valid as if the lands had been paid for in valid funds.

(b) When the owner and occupant of any of the lands shall present to the Commissioner of State Lands a duly certified copy of the proceedings of the court affecting the lands claimed by him or her and showing that the land was sold prior to May 1, 1878, and paid for in Arkansas levee bonds and that the sale was approved and confirmed by the court, and when the owner shall file a petition with the Commissioner of State Lands setting forth the evidence of his or her title, showing title derived by him or her from the purchaser at the sale so held under decree of the court prior to May 1, 1878, and showing that the claimant and those under whom he or she claims title have continuously paid taxes on the lands for at least seven (7) years immediately preceding the filing of the petition, it shall be the duty of the Commissioner of State Lands to execute to the record owner a deed in the name of the State of Arkansas, quieting all the right, title, and claim of the State of Arkansas in the land claimed and held by each owner.



§ 22-6-111 - Price of swamp, internal improvement, seminary, saline, or school lands -- Exemptions.

(a) (1) No swamp, internal improvement, seminary, or saline lands shall be sold for less than two dollars and fifty cents ($2.50) per acre, and no state school land shall be sold for less than two dollars and fifty cents ($2.50) per acre nor for less than the market value ascertained by appraisement.

(2) When any lands or interest therein may be recovered by the state by litigation, the lands or interest shall be ordered sold by the court as in sales of land upon decree in equity.

(3) After paying expenses, the balance of the purchase money shall be deposited in the State Treasury, as provided in §§ 6-20-202 and 6-20-203.

(b) Nothing in this section shall be construed to prevent the donation of state lands as provided by law.

(c) Nothing in this section or §§ 22-6-301 -- 22-6-304 shall prevent the Commissioner of State Lands from accepting outstanding refunding certificates issued by the state for lands previously sold in payment for state lands.

(d) Nothing in this section or §§ 22-6-301 -- 22-6-304 shall affect the sale of any state lands where written application was filed with the Commissioner of State Lands prior to February 1, 1919.

(e) Nothing in this section or §§ 22-6-301 -- 22-6-304 shall affect the law in regard to the sale by the state of tax-forfeited lands.



§ 22-6-112 - Preference to war veterans in sale of agricultural land.

In the disposition of state-owned tracts of lands suitable for agriculture, the Commissioner of State Lands shall give first preference, where they are qualified as farmers, to war veterans who have been bona fide citizens of this state for five (5) years or more, who have been in active military service in time of war for ninety (90) days or more, and who have been discharged or relieved therefrom under conditions other than dishonorable.



§ 22-6-113 - State's retention of mineral interest -- Exemption.

(a) Irrespective of any other law on the subject, in any conveyance of title to lands owned by the State of Arkansas, except as provided in subsection (b) of this section, the state shall retain ownership of not less than one-half (1/2) interest in and to all the oil, gas, and other minerals therein or thereunder.

(b) The provisions of this section shall not affect the provisions of law governing the sale of tax-forfeited lands by the State of Arkansas.



§ 22-6-114 - List of lands sold furnished to county clerks.

(a) The Commissioner of State Lands shall, each year at least thirty (30) days prior to the time fixed by law for the annual assessment of personal property, make out from the records of his or her office complete and accurate lists by counties and by proper descriptions of all lands and town lots which may have been sold or otherwise disposed of by the state and properly subject to taxation; he or she shall forward the lists, when so made, to the clerks of the respective counties wherein the lands lie.

(b) It is the duty of the clerks, immediately upon the receipt of the lists, to enter the lists upon the tax books of the county as lands subject to taxation, and the assessors shall assess the lands for taxation and the lands shall be taxed beginning with the year certified by the Commissioner of State Lands as the year in which the lands were disposed of by the state.



§ 22-6-115 - Prohibited acts of county officials affecting title.

(a) No county clerk, county assessor, sheriff, or other county official shall file or prepare and issue any type of deed, mortgage, lease, or other legal document, nor shall he or she extend and assess any taxes on state or political subdivision lands for any type of taxes, nor shall he or she include any such lands on any delinquent list, without first notifying the state or the department owning the lands by registered letter, return receipt requested, sixty (60) days prior to taking such action, setting forth the proposed action to be taken and including a complete legal description of the lands.

(b) Any action taken without complying with the requirements of this section shall be declared null, void, and invalid, as against the state or political subdivision thereof, in any court having jurisdiction of the cause.



§ 22-6-116 - Certificates by county collectors correcting or cancelling original certificates.

(a) When any county collector shall determine that the original certification to the Commissioner of State Lands of any lands, or town or city lots, should be cancelled, corrected, or in any way changed, said official shall issue a certificate to the Commissioner of State Lands. Such certificate shall contain the legal description of the property, state the change, and state the appropriate manner in which to make such change.

(b) Upon receipt of any cancellation or correction certificate, the Commissioner of State Lands shall determine whether the certificate offers sufficient evidence to warrant cancellation or correction of the certification of any real property. If the Commissioner of State Lands determines that cancellation or correction is warranted, the Commissioner of State Lands shall approve the cancellation or correction certificate, amend the records of the Commissioner of State Lands, forward the certificate to the county collector, and the certificate shall be filed with the recorder of the county and properly recorded in the deed records. A recorded copy of such certificate shall be transmitted to any other county officials upon whose records the parcel is recorded.

(c) Whenever a cancellation or correction certificate has been recorded in the records of the Commissioner of State Lands, the Commissioner of State Lands shall issue a cancellation or correction deed on property which has been redeemed, sold, or otherwise disposed of as tax-forfeited land. The Commissioner of State Lands shall forward the deed to be filed in the county where the property is located.

(d) No recording fee shall be charged by or against the recorder on any cancellation or correction certificate or on any cancellation or correction deed issued by the Commissioner of State Lands.

(e) When any county assessor shall determine that the information on tax-delinquent parcels is erroneous, whether by legal description, name of record owner, double assessment, or other cause, the assessor shall inform the county collector of such change, and the county collector shall forward a cancellation or correction certificate to the Commissioner of State Lands as specified in subsection (a) of this section.

(f) Should information contained in the records of the Commissioner of State Lands be found to be erroneous, whether by legal description, name of record owner, or other cause, the Commissioner of State Lands may, at his or her discretion, waive all or part of penalties and interests applied thereon as a result of the inaccuracies.



§ 22-6-117 - Report to Legislative Council.

(a) For purposes of this section and § 22-6-118, "quarter" means:

(1) January 1 through March 31 of each year;

(2) April 1 through June 30 of each year;

(3) July 1 through September 30 of each year; and

(4) October 1 through December 31 of each year.

(b) When any agency of this state or agent of this state conveys any interest in real property or natural resources owned by this state, the agent or agency shall report the conveyance to the Legislative Council no later than thirty (30) days after the end of the quarter during which the conveyance occurred.

(c) The report of conveyance shall include:

(1) The parties to the conveyance;

(2) The date of the conveyance;

(3) The location of the property conveyed;

(4) The compensation received by the state for the conveyance;

(5) Changes in the lease agreement if the conveyance is a lease; and

(6) Any other information requested by the Legislative Council.



§ 22-6-118 - Exemptions from § 22-6-117 requirement.

The provisions of this section and § 22-6-117 shall not apply to the following:

(1) Conveyance by the state of tax-delinquent property;

(2) Leases of state property of a duration of one (1) year or less;

(3) Leases of state property to state employees for housing;

(4) Conveyances of state property by one state agency to another state agency; and

(5) Easements or any lesser estate in land granted by any state agency.






Subchapter 2 - -- Islands

§ 22-6-201 - Purpose.

(a) It is the primary purpose and intent of this subchapter that when islands are formed in navigable waters of this state, title to the islands should be retained in the state if the island is appropriate for use by any state agency or may become appropriate for any use by the state and that the islands should be sold by the state only when it is determined that they have no present or future use to the state.

(b) It is not the purpose of this subchapter to require any state agency to accept the responsibility and duty for the operation, management, or development of any island but only that appropriate state agencies, as determined by the Commissioner of State Lands, shall have an opportunity to assume control over the islands.

(c) It is also the intent of this subchapter that when any state agency accepts the duties and responsibility of operating, managing, or developing any island, the agency shall have the authority to permit and regulate activities upon the lands, including the cutting of timber. The agency may use or permit the use of the lands for such purposes as it shall deem appropriate.

(d) It is further the intent of this subchapter to establish the policy that all submerged lands following the navigable waterways of this state shall remain in the state domain. "Submerged lands" shall be those lands found at and below the line of ordinary highwater and shall include, but not be limited to, the beds, channels, chutes, and adjoining areas of rivers, lakes, and streams.



§ 22-6-202 - Property of state.

(a) All islands formed or which may form in the navigable waters of this state are declared to be the property of the state except as provided in § 22-6-204 and subject to sale and disposition in the manner and form provided in this subchapter.

(b) The Commissioner of State Lands shall have full power and authority to lease or grant submerged lands, and the Commissioner of State Lands shall promulgate rules and regulations as may be necessary to effectively carry out the provisions of this section, and, upon adoption, such rules and regulations shall have the full force and effect of law.



§ 22-6-203 - Disposition.

(a) The Commissioner of State Lands shall receive requests for conveyance of title to an island previously formed in the navigable waters of this state and not previously disposed of in the manner provided by law.

(b) (1) The Commissioner of State Lands shall inquire into the terrain and other physical attributes of the island for the purpose of determining which state agency, if any, would be most appropriate for operating, managing, and developing the island.

(2) Upon making the determination, the Commissioner of State Lands shall notify the agency which it finds to be most appropriate to operate and manage the island and shall determine whether that agency is willing to accept the authority and responsibility for operating and managing the island.

(3) If that agency is willing to accept the authority and responsibility of operating and managing the island, the Commissioner of State Lands shall hold the state title to the island, and the authority and duty to operate and manage the island shall be vested in the agency.

(4) If the agency so notified does not desire to accept the responsibility and duty to operate and manage the island, it shall notify the Commissioner of State Lands who shall give the state agency which it deems next most appropriate the option of accepting the authority and responsibility of operating and managing the island.

(c) (1) When an agency agrees to accept the authority and responsibility of operating and managing an island, the agency shall cause the island to be accurately surveyed, compile field notes, and plat the lands in reference to the adjacent lands by the extension of township, range, and section lines, and the agency shall pay the cost of the survey.

(2) Upon completion of the survey, a copy shall be filed with the Commissioner of State Lands. Upon payment of one dollar ($1.00) consideration to the Commissioner of State Lands by the agency desiring to accept the authority and responsibility of operating and managing the island, the authority and responsibility shall vest with the agency, and title shall be in the name of the State of Arkansas and held by the Commissioner of State Lands.

(d) If the Commissioner of State Lands finds that an island is not appropriate for operation, management, or use by any appropriate state agency and if no state agency is desirous of accepting the responsibility and duty of managing and operating the island, the Commissioner of State Lands may, at his or her discretion and if the Commissioner of State Lands determines that the best interest of the state is being served, retain title to the island in the name of the state, or, alternatively, the Commissioner of State Lands may sell the island in a manner prescribed by subsection (e) of this section.

(e) (1) Whenever the Commissioner of State Lands finds that any island formed in the navigable waters of this state is not appropriate for use by any state agency and if no state agency is desirous of assuming the responsibility and duty of operating and managing the island, the Commissioner of State Lands may accept applications for purchase of the island.

(2) When the application is filed with the Commissioner of State Lands, the Commissioner of State Lands shall cause the island to be accurately surveyed, compile field notes, and plat the lands in reference to the adjacent lands by the extension of township, range, and section lines.

(3) Thereafter, the lands shall be appraised and treated in all respects and sold and conveyed by the state in a public manner and as prescribed by the Commissioner of State Lands.

(4) The cost of the survey of any island made as required by this section shall be added to the purchase price of the island.



§ 22-6-204 - Confirmation of prior sales.

(a) All sales made by the Commissioner of State Lands pursuant to this subchapter prior to July 1, 1991, are confirmed, and the title of all purchases under the deeds from the Commissioner of State Lands are quieted, established, and confirmed.

(b) The area described in any of the deeds as being conveyed shall extend only to the line of ordinary highwater and shall not extend to the bed or channels of the chutes or adjoining area which lies below the line of ordinary highwater, the title to which formations below the line of ordinary highwater is reserved in the State of Arkansas.






Subchapter 3 - -- School Lands

§ 22-6-301 - Sale by county court on application.

(a) It shall be lawful for the county court of any county in which any permanent school lands and lots, as defined in § 22-6-111, are situated to order the lands or lots sold at public auction by the sheriff, in legal subdivisions, upon the application of any person who may desire to purchase the lands or lots and who will deposit with the clerk of the court a sum sufficient to pay the costs of the appraisement, the estimate of the timber thereof, if any, and its commercial value, the survey thereof if one is necessary, and the advertisement and other costs of sale.

(b) The applicant shall also file a written guaranty that he or she will bid at the sale at least two dollars and fifty cents ($2.50) per acre if the acreage is land and the full appraised value if the acreage is in lots.

(c) The applicant shall not, by reason of his or her application and deposit, acquire any preference right to purchase the land or lots at the sale, but when the sale of the land or lots is approved, the deposit so made shall be repaid out of the purchase price whether the applicant is the purchaser or not, except that if the lands should not be sold because of the failure of the applicant to make and complete his or her guaranty bid, the deposit made by him or her for the cost of sale shall be forfeited and not repaid.



§ 22-6-302 - Appraisers.

(a) The county court shall appoint three (3) disinterested householders of the county who are familiar with real estate values to view and appraise the lands and lots and cause the timber, if any on the land, to be estimated.

(b) Each appraiser shall take an oath, which shall be filed in the court, that he or she does not desire or intend to buy the land or lots or any part thereof and that he or she will not directly or indirectly be or become interested in the purchase thereof at the sale to be made by the sheriff.

(c) Each appraiser shall receive for his or her services the sum of one dollar and fifty cents ($1.50) for each day he or she is engaged in such service.



§ 22-6-303 - Notice of sale -- Terms.

(a) The sheriff shall give notice by publication in some newspaper published in the county where the land is situated, at least four (4) weeks before the day of sale, that he or she will sell the land or lots at the courthouse door.

(b) Upon the day of the sale, the sheriff shall offer the lands or lots at public auction in separate legal subdivisions, if land, and by separate lots, if town lots.

(c) The sale shall be between the hours of 10:00 a.m. and 3:00 p.m. but may be continued from day to day, at the county courthouse door and between the same hours, until all has been sold or offered.

(d) All sales shall be for cash.

(e) If any bidder shall fail to perfect his or her bid by paying the cash, the sheriff shall resell the land, and the bidder shall be responsible for the difference between his or her bid and the price for which the land sold, which may be recovered from him or her in an action for the use and benefit of the permanent school fund.

(f) If any tract of land or lot is not sold, it may be offered again as provided in this section until sold without a new application.



§ 22-6-304 - Rejection or confirmation -- Disposition of purchase money -- Deed by Commissioner of State Lands.

(a) The sheriff shall report without delay all sales to the county court, which may reject or confirm the sale.

(b) If any sale is rejected, the county court may direct the sheriff to again advertise and offer the land or lots for sale.

(c) If the sale is confirmed by the court, the sheriff shall execute and deliver to the purchaser a certificate showing that he or she has purchased the land and the price paid for the land.

(d) (1) Out of the purchase price, the sheriff shall pay the cost of the sale, retaining for his or her services two percent (2%) of the gross amount received by him or her for the sale of the land, and immediately transmit the balance of the purchase price to the county treasurer of the county for and on account of the school districts located in the township in which the land is located and to be distributed to the districts in the proportion that the territory of each district within the township bears to the total territory of the township.

(2) The school districts shall use the funds for any school purposes, including construction of buildings and retirement of bonds.

(e) (1) Upon presentation of the certificate of purchase to the Commissioner of State Lands, the purchaser of the lands or lots, as the case may be, and his or her heirs or assigns, shall be entitled to a deed from the Commissioner of State Lands for the land or lots described in the certificate, and the Commissioner of State Lands is authorized to make conveyance of any land or lots sold under and by virtue of this subchapter.

(2) The Commissioner of State Lands shall keep a full and complete record of all such sales and of the deeds so issued and shall keep as correct records of sales as the reports made to him or her may enable him or her to do.



§ 22-6-305 - Certification of purchase money -- Penalty.

(a) Each county clerk shall, immediately after each sale of any part of school lands and lots under this subchapter, certify to the Auditor of State the amount of moneys received by the sheriff on account of the sale, and the Auditor of State shall charge this amount to the sheriff.

(b) Any neglect, failure, or refusal by any county clerk to perform any and all duties enjoined upon him or her by the provisions of this section shall be deemed a misdemeanor, and upon conviction, the clerk shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense and may be removed from office.



§ 22-6-306 - Sale where no inhabitants in township.

(a) Whenever there may be in the State of Arkansas any school lands or lots situated in any county in this state, and in a congressional township, or fraction thereof, where no inhabitants reside, any adult inhabitant of the county, by written petition properly verified by the affidavit of the petitioner together with the affidavits of three (3) other adult inhabitants of the county and setting forth that there are no inhabitants residing in the congressional township or fraction thereof situated in the county may require the collector of taxes or, if there is no collector, the sheriff of the county wherein the land is situated, to sell the land.

(b) Sales of any lands under this section shall be made in the same manner as sales of other school lands or lots under this subchapter.






Subchapter 4 - -- Swamp and Overflowed Lands

§ 22-6-401 - Authority to sell.

The Commissioner of State Lands shall have full power and authority to sell lands granted by Congress to this state under the designation, "swamp and overflowed lands", and, in making the sales, he or she shall be governed by the provisions of this subchapter which may be in force at the time of sale.



§ 22-6-402 - Application -- Determination -- Bond -- Appraisers.

(a) Upon the application made to the Commissioner of State Lands by any person, firm, or corporation seeking to purchase from the State of Arkansas any of the lands granted by Congress to this state under the designation of "swamp and overflowed lands", on which patents or entry certificates have not been issued by the state as shown by the records in the office of the Commissioner of State Lands, it shall be the duty of the Commissioner of State Lands to determine whether the lands described in the application are wild and unimproved, which fact shall be determined by the Commissioner of State Lands upon the filing with him or her of the affidavit of the county surveyor, the county judge, and one (1) other reliable and disinterested person residing in the county in which the lands are situated, which affidavit shall accompany the application to purchase.

(b) Should it be determined by the Commissioner of State Lands that the land sought to be purchased is wild and unimproved, he or she shall, upon the applicant's filing a bond with the Commissioner of State Lands with a surety to be approved by the Commissioner of State Lands that he or she will pay all costs of the appraisal as provided in this section, immediately notify the sheriff and ex officio collector of the county in which the land is situated of his or her finding and direct the sheriff and ex officio collector of the county to immediately appoint three (3) reliable and disinterested householders residing in the county as appraisers who shall make an actual inspection of the land sought to be purchased. After they have done so, it shall be the duty of the appraisers to make a report in writing and file the report with the Commissioner of State Lands.

(c) (1) The report of the appraisers shall set forth the estimated appraised value of the timber located on the lands, the estimated appraised value of any minerals or oil in the lands if any are known, and the appraised agricultural value of the lands.

(2) The aggregate of the appraisals shall be treated by the Commissioner of State Lands as the value of the lands for the purpose of sale.

(d) The report of the appraisers shall be accompanied by their oath, which shall state that they are householders and residents of the county in which the lands are located, that they have actually viewed the lands described in the report, that they have no interest in the sale thereof, that they are not related in any manner to the person who has made application to purchase the lands, and that the value fixed by them is, in their judgment, a fair and reasonable market value.

(e) The appraisers shall be entitled to receive the sum of two dollars and fifty cents ($2.50) for each day necessary for making the inspection and appraisal, and they shall be paid by the applicant.



§ 22-6-403 - Conveyance.

(a) When the report of the appraisers has been filed with the Commissioner of State Lands, he or she shall notify the applicant of the value of the land as fixed by the appraisers and, upon the applicant's paying into the State Treasury the value of the lands as determined by the report of the appraisers and presenting his or her receipt to the Commissioner of State Lands, the Commissioner of State Lands shall issue a patent conveying to the applicant all the right, title, interest, and claim which the State of Arkansas may have acquired in and to the lands by virtue of 9 Stat. 519, Ch. 84.

(b) In no event shall any of the lands known as swamp and overflowed lands in this state be sold for less than two dollars and fifty cents ($2.50) per acre.

(c) Should the applicant fail and neglect to pay into the State Treasury within a period of six (6) months from the date of the filing of the appraisers' report with the Commissioner of State Lands the amount necessary to purchase the lands, the Commissioner of State Lands may thereafter, for a period of three (3) years from the date of the filing of the appraisers' report, convey the land to any other person who may apply to purchase the land and pay into the State Treasury the price therefor as determined by the appraisers.

(d) If the land is not sold within three (3) years after the date of the filing of the appraisers' report with the Commissioner of State Lands, it cannot thereafter be sold or conveyed to anyone by the Commissioner of State Lands until the land has been reappraised in like manner as provided by this subchapter.



§ 22-6-404 - Preemption rights.

(a) Any person who, either in person or by and through his or her tenants, resides on or cultivates any of the swamp and overflowed lands which may have been confirmed to the state shall have a preemption right to the lands to be proved as provided in this section.

(b) Should the person, firm, or corporation making an application to purchase the lands show by affidavit of at least three (3) reliable and disinterested persons that he or she, either in person or by and through his or her tenants, is in actual possession of the lands under color of title and that he or she and those under whom he or she claims title have been in the actual possession thereof for more than fifteen (15) years prior to the passage of this subchapter together with the certificate of the clerk of the county court showing that the lands described in the petition of the applicant have been regularly assessed on the tax books of the county in which they are located for more than twenty (20) years prior to the passage of this subchapter, and that the taxes so assessed have been paid by the applicant or those under whom he or she claims title, then the Commissioner of State Lands shall execute a deed or patent conveying to the applicant all the right, title, claim, and interest which the State of Arkansas may have acquired in and to the lands upon the applicant's paying into the State Treasury the sum of one dollar ($1.00) per acre for the lands described in his or her application, together with a fee of one dollar ($1.00) to the Commissioner of State Lands for the execution of the deed.



§ 22-6-405 - Conflicting claims.

(a) When there are conflicting claims to swamp and overflowed lands, the Commissioner of State Lands may administer oaths and shall decide, upon proper notice to the parties and upon hearing testimony and statements under oath, to whom the patent certificate shall be issued in accordance with the law on the subject and shall issue the patent certificate accordingly.

(b) Should the other party whose claim is not allowed desire a certificate for the Auditor of State, upon which to have the amount paid by him or her for the land refunded, the Commissioner of State Lands shall issue the necessary certificate to enable him or her to do so, upon his or her surrendering his or her original certificate to the Commissioner of State Lands.



§ 22-6-406 - Disposition of moneys.

All moneys paid into the State Treasury for the purchase of swamp and overflowed lands shall be appropriated by the General Assembly for purposes which shall not be inconsistent with the provisions of the terms of 9 Stat. 519, Ch. 84.






Subchapter 5 - -- Tax-Forfeited Lands

§ 22-6-501 - Transfer to state institutions.

(a) (1) The Commissioner of State Lands is authorized upon application of the director of any state department or agency, the management or the board of trustees of any state institution, or the chief executive of any county, city, or school district of this state to issue to the applying governmental unit a deed for land listed on the Commissioner of State Lands' records as having been forfeited for the nonpayment of taxes.

(2) The application shall include the following:

(A) The proposed use of the land;

(B) The proposed duration for the stated use; and

(C) The division or department designated for the maintenance and operation of the property once deeded. Moreover, the Commissioner of State Lands is authorized to accept the application as submitted or recommend modifications to the application. The Commissioner of State Lands is further empowered to disallow any application determined by the Commissioner of State Lands to be contrary to the best interests of the health and general welfare of the state and its citizens.

(b) (1) The deed issued by the Commissioner of State Lands to a state department or agency, state institution, city, county, or school district may contain restrictive covenants or reservations stating that should the governmental unit no longer desire to use the land for the proposed use stated in the application, said governmental unit shall submit a subsequent letter of application to the Commissioner of State Lands to request change in the use of the property, and the Commissioner of State Lands shall accept, modify, or disallow the request.

(2) Moreover, should the governmental unit determine that the property can no longer be utilized, the property shall revert to the state, be held by the Commissioner of State Lands, and be treated as tax-forfeited land subject to the powers and authority of the Commissioner of State Lands.

(3) Because this section applies to the disposition of tax-forfeited land, § 22-6-601 shall not apply herewith.

(c) No consideration shall be required for the transfer except the fee of one dollar ($1.00) as required by law.

(d) (1) All deeds granted by the Commissioner of State Lands prior to the passage of this section are confirmed, and the title of all purchases under the deeds from the Commissioner of State Lands are quieted, established, and confirmed.

(2) Collection of any outstanding ad valorem property tax indebtedness shall be stayed by the Commissioner of State Lands while title to the property remains with the governmental unit.

(3) Should the property revert to the state pursuant to subsection (b) of this section, the property may be sold as prescribed by the Commissioner of State Lands.

(e) (1) Land donated by the Commissioner of State Lands under this section may be used for any lawful purpose or transferred pursuant to any lawful authority of the city or town.

(2) Owners of property donated to a city or town under this section shall not have any right to retain any of the appraised value of the property.

(f) Prior to conveyance of property, the Commissioner of State Lands may give consideration to the following issues:

(1) Whether the prospective purchaser has a pattern or practice of not paying fines resulting from a citation for violation of state laws or regulations or local codes and ordinances;

(2) Whether the prospective purchaser has a pattern or practice of not timely paying property taxes; and

(3) Whether the prospective purchaser was the prior owner of real property that was transferred to the Commissioner of State Lands as a result of tax delinquency during the preceding three (3) years.



§ 22-6-502 - Oil, gas, and mineral rights.

(a) Where tax-forfeited lands are disposed of by the state by return to private ownership by sale or redemption, the oil, gas, and mineral rights shall be a part of the fee and shall be conveyed with it, and the deeds shall not contain any restrictive covenants or reservations relative to the oil, gas, and mineral rights.

(b) Where tax-forfeited lands have previously been leased for oil and gas purposes and the lease is still in effect, a return of the lands to private ownership by sale or redemption shall not affect the validity of the existing lease, but at the expiration thereof, the oil, gas, and mineral rights of the lands shall attach and become a part of the fee and pass to the owner of the fee.

(c) Oil, gas, and mineral rights in tax-forfeited lands which have been reserved in any deed from the state conveying the lands shall immediately pass to the present owners of the fee title to the lands. This provision shall not terminate any existing lease on such rights, but at the expiration of any existing lease, the rights shall pass to the owner of the fee.

(d) When so requested by the owner of any lands conveyed under the provisions of §§ 22-5-206, 22-5-301 -- 22-5-305 and 22-5-307 -- 22-5-311, in which the coal, oil, gas, and mineral rights were reserved to the State of Arkansas, the Commissioner of State Lands shall, upon the filing of an affidavit of ownership of the surface rights so sold and the payment of a deed fee of five dollars ($5.00), issue to the owner of the lands a deed quitclaiming all interest of the State of Arkansas in and to all the coal, oil, gas, and mineral rights reserved in the deeds in the proportion that the surface rights in the lands owned bear to the whole tract sold.



§ 22-6-503 - Recording in county -- Fees.

(a) All deeds issued by the Commissioner of State Lands for lands, including city and town lots which have been certified for the nonpayment of taxes, shall be forwarded or delivered to the recorder of the county in which the lands, including city and town lots, are located, and the recorder shall record the deeds prior to their delivery to the purchaser or redeemer.

(b) Fees for recording the deeds shall be paid by the purchaser or redeemer at the time of making application to purchase or redeem the lands.



§ 22-6-504 - Refund where state's title fails.

(a) The Arkansas State Claims Commission is authorized and empowered to make refunds of amounts received by the state for the purchase or redemption of tax-forfeited lands or of funds received by the state from the sale of islands when it has been determined by the commission that the State of Arkansas has no further right, title, interest, or claim in or to the land or islands.

(b) No refund for more than one thousand dollars ($1,000) may be made under this section to any one (1) individual, firm, or corporation during any fiscal year.

(c) One who claims a refund under this section shall furnish to the commission evidence which satisfies the commission that he or she is entitled to a refund and that the claimant has made diligent effort, where title failed by reason of a court proceeding, to require the plaintiff to pay all sums due the state at the time of sale by the state.

(d) Any claimant for a refund of purchase money shall be chargeable with the value of any timber, stone, or mineral or other thing of value sold, destroyed, or removed from the lands or islands involved.

(e) No refund shall be made under this section except the amount in excess of the sum legally due the state at the time of purchase or redemption.

(f) Any taxes or sums in lieu thereof, paid by anyone since the sale to the state, shall not be included in the amount, if any, determined to be due the state.

(g) The commission shall in each case determine the amount that should be refunded under the provisions of this section.

(h) The Director of the Arkansas State Claims Commission is designated the disbursing officer for the purpose of carrying out the provisions of this section.






Subchapter 6 - -- Lands of State Institutions

§ 22-6-601 - Sale procedure.

(a) (1) (A) The several state boards or commissions having supervision of the affairs of the charitable, penal, correctional, educational, and other institutions of the State of Arkansas and all other state boards and commissions, except the State Highway Commission, the Arkansas State Game and Fish Commission, the Arkansas Natural Heritage Commission, the State Parks, Recreation, and Travel Commission, the Department of Higher Education, and institutions of higher education, and the executive heads of all state offices, departments, and agencies, all referred to separately as "state agency", may sell or purchase, for cash in hand and upon compliance with the provisions of this section, the lands, in whole or in part, belonging to or under the supervision or control of the respective state agency or belonging to the state and held for the use or benefit of the state agency.

(B) State agencies may purchase lands, so that the lands, in whole or in part, shall belong to or be under the supervision or control of the respective state agency or belong to the state and be held for the use or benefit of the state agency.

(2) The provisions of this section shall not apply to:

(A) The sale of land by the Commissioner of State Lands;

(B) The transfer of state lands to political subdivisions of the State of Arkansas;

(C) The transfer of state lands between state entities; or

(D) The exchange of state lands for other lands which are suitable for state purposes if the Director of the Arkansas Building Authority has made a recommendation to the Governor that the exchange be made and if the Governor has approved the exchange.

(b) (1) State agencies may transfer lands in whole or in part to the Arkansas Building Authority for the use of that agency or other state agencies.

(2) In the event that the authority shall sell the lands at a later date, the provisions of this section shall apply, and the proceeds of the sale, less any expenses and liquidated damages, shall be deposited in the State Treasury as a nonrevenue receipt to the credit of the fund from which the agency that transferred the land to the authority is operated.

(c) (1) In the event that a state agency elects to sell certain of its lands or to purchase lands, the agency shall certify to the authority its proposal for any sale or purchase.

(2) (A) The state agency proposing the sale or purchase of land shall obtain the services of a qualified appraiser to appraise the lands so proposed to be sold or purchased, with notice to the director.

(B) The appraiser selected by the state agency, by education or experience, shall:

(i) Be capable of determining the value of lands, water and mineral rights, timber, and rural, agricultural, and noncultivatable lands;

(ii) Understand legal descriptions of real properties;

(iii) Have a working knowledge of county and state real property records; and

(iv) Be capable of rendering dependable judgments of the values of properties, determining the flood plains of the properties, and of previous uses of the properties, which may result in environmental remediation.

(C) The appraiser shall be licensed and certified by the Arkansas Appraiser Licensing and Certification Board.

(D) The appraiser shall take an oath or certify that he or she will not, directly or indirectly, be engaged in the purchasing or selling of the land or give information to any agent, friend, secret partner, or other partner so as to secure advantages of the information to himself or herself or any person, association, or company to the prejudice or exclusion of any other person.

(d) (1) (A) The director shall furnish to the Governor:

(i) The appraisal;

(ii) The agency proposal to sell or purchase; and

(iii) The authority's recommendations.

(B) The Governor, if he or she approves the proposed sale or purchase, shall endorse his or her approval of the proposal and transmit a copy of the proposal to the director.

(e) (1) The authority shall give notice of the terms of the sale by publication in one (1) newspaper regularly published in Little Rock, Arkansas, and having a general circulation in the State of Arkansas, by four (4) weekly insertions therein.

(2) If there is a newspaper published in the county in which the lands are located having a general circulation therein, the notice shall also be published in that newspaper one (1) time a week for four (4) consecutive weeks, provided the land may be advertised for sale as a whole or in separate tracts.

(f) The notice shall specify a time and place, which time shall be not less than thirty (30) days from and after the date of the first insertion of the notice, for the receipt by the authority of sealed bids for the purchase of the lands.

(g) (1) Each bid shall be accompanied by a cashier's check, payable to the order of the state agency and drawn upon a bank or trust company doing business in this state, in an amount equal to one-tenth (1/10) of the bid.

(2) The proceeds of the cashier's check of the successful bidder shall be credited against the bid upon payment of the balance or shall be retained by the state agency as liquidated damages upon failure to tender and pay the balance of the bid price.

(3) Cashier's checks of unsuccessful bidders shall be returned to them upon the completion of the sale to the successful bidder.

(4) The authority, at the time and place specified in the notice, or by announcement then and there, or at some other time or place, shall open the bids which have been received and proceed to accept the highest bid properly accompanied by a cashier's check for the lands in whole or in part as offered for such sale.

(h) (1) The lands shall be sold for the highest aggregate responsible bid, and no sale shall be otherwise than for cash, nor for less than the amount of the appraisal.

(2) (A) (i) (a) Upon approval by the Governor, lands may be sold to the highest responsible bidder for less than the amount of the appraisal if the bid process has been utilized and it has been determined and recommended by the agency director and the director that further solicitation of bids is unnecessary.

(b) Upon approval, the agency may enter into negotiations with the highest responsible bidder for the sale of the lands.

(ii) If negotiations are unsuccessful, the agency may enter into negotiations with the next highest responsible bidder.

(B) Nothing shall preclude an agency from reletting bids under this section if the negotiations as stated in subdivision (h)(2)(A) are unsuccessful.

(C) The Legislative Council shall review the sale of the land before the agency finalizes the sale.

(i) (1) Upon receipt from the successful bidder of the full amount of his or her bid, the state agency shall execute and deliver its deed conveying the lands to him or her and shall certify a copy of the deed to the Governor.

(2) The deed shall recite in detail the compliance with the respective provisions of this section, which recitals shall be prima facie evidence of the facts so set forth.

(3) The deed need not be acknowledged to entitle it to be recorded.

(4) The effect of the deed, the provisions of this section having been substantially complied with in the sale, shall be to vest the purchaser with the title of the lands, at law and in equity, in fee simple absolute.

(5) Any conveyance of title to lands owned by the State of Arkansas shall be subject to § 22-6-113.

(j) Upon receipt thereof, the proceeds of the sale, including any liquidated damages, shall be deposited in the State Treasury, as a nonrevenue receipt, to the credit of the fund from which the state agency is operated. Any unexpended balance of such proceeds remaining at the end of each fiscal year as certified to the Chief Fiscal Officer of the State by the state agency director may be carried forward until the end of the biennium following the biennium in which collected, after which any remaining balances shall be subject to § 19-5-1004.

(k) (1) Before any agency may receive donated land, the agency director shall certify the proposed donation request to the authority.

(2) The director shall forward a recommendation to the Governor.

(3) No donation shall be made without approval from the Governor.



§ 22-6-602 - Reimbursement of counties for use of lands.

(a) It is declared the policy of the State of Arkansas to reimburse, annually or biennially, the counties from which the State of Arkansas has acquired or may acquire title to, or use of, acreage farm lands aggregating more than one thousand (1,000) acres for the use of its penal farms or other state institutions in the proportion that the value of the acreage acquired or used bears to the total real value of the counties.

(b) The benefit assessment on all of the state's acquired acreage shall be in favor of any and all improvement districts comprising the lands.



§ 22-6-603 - Donation of lands for highway uses.

(a) The respective boards charged with the management or control of the charitable, penal, or correctional institutions and institutions of higher learning of the State of Arkansas and other agencies of the state are authorized and empowered to donate, without compensation to the public, rights-of-way over or along lands under the control of the boards or agencies to counties, municipalities, road districts, or other public agencies for use as public highways, roads, or streets, when, in the discretion of the respective governing bodies of the state institutions and agencies, it may be deemed necessary or proper.

(b) The donations may be upon such terms, restrictions, or conditions as the boards or agencies may impose, and the boards and agencies are empowered to execute deeds or conveyances for the rights-of-way.









Chapter 7 - Federal Property In Arkansas

Subchapter 1 - -- General Provisions

§ 22-7-101 - Purchase of real property by United States -- Limited cession of jurisdiction -- Right to tax.

(a) The State of Arkansas consents to the purchase by the United States of any site or ground for the erection of any armory, arsenal, fort, fortification, navy yard, customhouse, lighthouse, lock, dam, fish hatchery, or other public buildings of any kind.

(b) The jurisdiction of this state within and over all grounds purchased by the United States within the limits of this state is ceded to the United States, except that this cession of jurisdiction shall not prevent execution of any process of this state, civil or criminal, upon any person who may be on these grounds.

(c) This state releases and relinquishes its right to tax any site, grounds, or real estate, and all improvements which may be there or erected there during the time the United States remains the owner thereof.



§ 22-7-102 - Transfer of legislative jurisdiction over lands -- Procedure.

(a) (1) In order to acquire all or any measure of legislative jurisdiction of the kind addressed in United States Constitution, Article I, Section 8, Clause 17 over any land or other area, or in order to relinquish that legislative jurisdiction or any measure thereof which may be vested in the United States, the United States, acting through a duly authorized department, agency, or officer shall file with the Governor a notice of intention to acquire or relinquish legislative jurisdiction, together with a sufficient number of duly authenticated copies thereof to meet the recording requirements of subsection (c) of this section.

(2) The notice shall contain a description adequate to permit accurate identification of the boundaries of the land or other area for which the change in jurisdictional status is sought and a precise statement of the measure of legislative jurisdiction sought to be transferred.

(3) Immediately upon receipt of the notice, the Governor shall furnish the Attorney General with a copy and shall request his or her comments and recommendations thereon.

(b) (1) The Governor shall transmit the notice, together with his or her comments and recommendations, if any, and the comments and recommendations of the Attorney General, if any, to the next session of the General Assembly, which shall be constitutionally competent to consider the notice, comments, and recommendations.

(2) Unless prior to the expiration of the legislative session to which the notice is transmitted the General Assembly has adopted an act approving the transfer of legislative jurisdiction as proposed in the notice, the transfer shall not be effective.

(c) The Governor shall cause a duly authenticated copy of the notice and act to be recorded in the office of the recorder of the county where the land or other area affected by the transfer of jurisdiction is situated, and upon such recordation, the transfer of jurisdiction shall take effect.

(d) The Governor shall cause copies of all documents recorded pursuant to this section to be filed with the Secretary of State.

(e) In no event shall any transfer of legislative jurisdiction between the United States and this state take effect, nor shall the Governor transmit any notice proposing such a transfer pursuant to subsection (b) of this section unless, under the applicable laws of the United States:

(1) This state shall have jurisdiction to tax private persons, private transactions, and private property, real and personal, resident, occurring, or situated within the land or other area to the same extent that this state has jurisdiction to tax persons, transactions, and property, resident, occurring, or situated generally within this state;

(2) Any civil or criminal process lawfully issued by competent authority of this state or any of its subdivisions may be served and executed within the land or other area to the same extent and with the same effect as the process may be served and executed generally within this state, except that the service and execution of process within land or other areas over which the federal government exercises jurisdiction shall be subject to such rules and regulations issued by authorized officers of the federal government, or of any department, independent establishment, or agency thereof, as may be reasonably necessary to prevent interference with the carrying out of federal functions; and

(3) This state shall exercise over the land or other area the same legislative jurisdiction which it exercises over land or other areas generally within this state, except that the United States shall not be required to forego such measure of exclusive legislative jurisdiction as may be vested in or retained by it over the land or other area pursuant to this section, and this state's exercise of jurisdiction shall be without prejudice to the right of the United States to assert and exercise such concurrent legislative jurisdiction as may be vested in or retained by it over the land or other area.

(f) Nothing in this section shall be construed to prevent or impair any transfer of legislative jurisdiction to this state occurring by operation of law.






Subchapter 2 - -- Particular Properties

§ 22-7-201 - National cemeteries.

The jurisdiction of this state within and over all lands purchased by the United States on which national cemeteries may be established within the limits of this state is ceded to the United States so far as the permanent enclosures of such national cemeteries may extend and no further.



§ 22-7-202 - National forests generally.

(a) The consent of the State of Arkansas is given to the acquisition by the United States, by purchase, by exchange, or otherwise with adequate compensation, of such land in Arkansas as, in the opinion of the federal government, may be needed for the establishment, consolidation, and extension of national forests in the state for the purpose of the Weeks Law.

(b) No owner of land which the United States proposes to acquire under the provisions of this section shall be required to sell by institution of proceedings for condemnation, except for such tracts as are needed for access, rights-of-way, those having a peculiar recreational or scenic value, and other such uses in the public interest.

(c) Power is conferred upon Congress to pass laws and to make, or provide for the making of, such rules and regulations of both a civil and criminal nature, and provide punishment for the violation thereof as, in its judgment, may be necessary for the administration, control, and protection of any lands acquired under the provisions of this section.



§ 22-7-203 - National forests -- Fish and game regulations.

(a) The consent of the State of Arkansas is given to the making by Congress, or under its authority, of all such rules and regulations as the federal government may determine to be needful in respect to game animals and game and nongame birds and fish on, in, or over national forestlands within the State of Arkansas.

(b) The rules and regulations must be approved by the Arkansas State Game and Fish Commission before they can be enforced.

(c) The authority to enforce concurrent rules and regulations is extended jointly to the federal government and to the commission.



§ 22-7-204 - National forests -- Sale of tax-forfeited lands.

(a) Upon application of any duly authorized person of the National Forest Service to purchase tax-forfeited lands lying within or contiguous to any national forest for the purpose of adding the lands to the national forest, the Commissioner of State Lands shall set aside and withhold the lands from sale for such time as may be necessary for the federal government to perfect its title in and to the lands.

(b) The act of the Commissioner of State Lands to set aside the land shall vest title in the United States to the extent that title in the lands can be perfected.

(c) Immediately upon the perfection and approval of the title in the lands, the purchaser shall comply with the provisions of §§ 26-37-101 -- 26-37-105, 26-37-201 -- 26-37-205, and 26-37-301 -- 26-37-303, and, thereupon, the Commissioner of State Lands shall issue his or her deed conveying to the purchaser all the rights, title, and interest of the State of Arkansas in and to the lands.



§ 22-7-205 - Ouachita and Ozark National Forests -- Sale of school or tax lands.

(a) The Commissioner of State Lands is authorized, at his or her discretion, to negotiate with the representatives of the federal government for the sale of all or any part of the school or tax lands situated within the Ouachita and Ozark National Forests. Upon reaching a satisfactory price agreement, he or she is authorized to give options, to sign purchase contracts, to execute deeds to the United States or its authorized representative, and to accept payment for the lands but only if the sales are made at a price of not less than two dollars and fifty cents ($2.50) per acre.

(b) No land shall be sold to the federal government for less than its appraised value, with such value to be ascertained and such sale to be made as provided by law for the sale of state and school lands.

(c) Nothing in this section shall be construed to prohibit land being sold to private parties in the manner provided by law unless under the control of and option to the federal government and during the term of the option, except that no such lands shall be sold for less than two dollars and fifty cents ($2.50) per acre.



§ 22-7-206 - Waterfowl and wildlife refuges.

(a) For the purpose of more effectively cooperating with the United States in the acquisition, development, and maintenance of refuges for migratory waterfowl and other wildlife, consent is granted to the United States to acquire, by purchase, condemnation, gift, lease, or exchange, lands and waters within the State of Arkansas which the Secretary of Agriculture may deem necessary and suitable in furtherance of the Migratory Bird Treaty, the Migratory Bird Treaty Act, and the Migratory Bird Conservation Act.

(b) The jurisdiction of the State of Arkansas, both civil and criminal, over persons in the areas acquired and on privately owned property thereon shall not be affected or changed by reason of their acquisition and administration by the United States as migratory waterfowl and other wildlife reservations, except insofar as the punishment of offenses against the United States is concerned.

(c) Nothing in this section is intended to interfere with the operation of the game laws of the State of Arkansas applying to migratory game birds, insofar as they do not permit what is forbidden by federal law.



§ 22-7-207 - Submarginal land.

(a) The Commissioner of State Lands is authorized and empowered to grant and convey to the federal government, or to any duly constituted agency thereof, all state lands owned by the State of Arkansas in any area designated as a submarginal land project when the Commissioner of State Lands has been officially notified by the proper government authority that the project has proceeded to the stage where it is necessary and proper for the state to execute and deliver the conveyance.

(b) The state shall convey only such right in and to the lands as it may hold therein, and it shall not be liable on account of the failure of title of any of the lands.



§ 22-7-208 - Building site -- Little Rock.

(a) The State of Arkansas consents to the purchase by the United States of a site for public buildings mentioned in 17 Stat. 280, Ch. 324, and cedes jurisdiction to the United States over any lot, parcel, or block of ground within the corporate limits of the City of Little Rock, not exceeding in area three hundred feet (300') square, which may be purchased by the United States as a site for a building for the accommodation of the United States circuit and district courts, post office, internal revenue, and other government offices, under 17 Stat. 280, Ch. 324.

(b) The state releases and relinquishes its right to tax the site and all improvements which may be thereon during the time the United States remains the owner thereof, except that this cession of jurisdiction shall not prevent the execution of any process of this state, civil or criminal, on any person who may be on such site.



§ 22-7-209 - Building site -- Helena.

The State of Arkansas consents to the purchase by the United States of a site for a public building mentioned in 25 Stat. 84, Ch. 80, and cedes to the United States exclusive jurisdiction over any lot or block of ground within the corporate limits of the City of Helena, not exceeding in area three hundred sixty feet (360') square, which may be so purchased by the United States, during the time the United States remains the owner thereof, for all purposes except the administration of the criminal laws of the state and the service of civil process therein.



§ 22-7-210 - Building site -- Texarkana.

The State of Arkansas consents to the purchase by the United States of a site for a public building mentioned in 25 Stat. 87, Ch. 128, and cedes to the United States exclusive jurisdiction over any lot or block of ground within the corporate limits of the City of Texarkana, not exceeding in area three hundred sixty feet (360') square, which may be so purchased by the United States, during the time the United States remains the owner thereof, for all purposes except the administration of the criminal laws of the state and the service of civil process therein.



§ 22-7-211 - Building site -- Camden.

The State of Arkansas consents to the purchase by the United States of a site for a public building mentioned in 26 Stat. 702, Ch. 39, and cedes to the United States exclusive jurisdiction over any lot or block of ground within the corporate limits of the City of Camden, not exceeding in area three hundred sixty feet (360') square, which may be so purchased by the United States, during the time the United States remains the owner thereof, for all purposes except the administration of the criminal laws of the state and the service of civil process therein.



§ 22-7-212 - Cession of jurisdiction -- Certain property in Fort Smith.

(a) The jurisdiction of the state within and over block number five hundred fourteen (514), in the military reservation addition to the City of Fort Smith, Arkansas, as it is marked and designated by the field notes on file in the mayor's office and known as part of the abandoned military reservation at Fort Smith, donated to the city by the United States by 23 Stat. 19, Ch. 43, is ceded to the United States, so far as the limits of the block shall extend and no further.

(b) The jurisdiction of the State of Arkansas is ceded to the United States over the block of ground situated between Rogers and Parker Avenues and Second and Third Streets, as it is marked and described on the map and plat of the reserve addition to the City of Fort Smith. The ground is a rectangular block three hundred feet (300') by two hundred ninety feet, two and three-quarter inches (290' 23/4''), upon which block is located the public buildings known as the United States Jail and Hospital, which block of ground and buildings situated thereon belong to the United States.

(c) The jurisdiction of the State of Arkansas is ceded to the United States over the national cemetery and one hundred feet (100') around the walls of the cemetery, the cemetery being reserved as the property of the United States by 23 Stat. 19, Ch. 43, all of the land being under enclosure.



§ 22-7-213 - Acquisition of land in Pulaski County for military purposes.

(a) The consent of the State of Arkansas is granted to the United States to purchase or acquire real property of not more than one thousand five (1,005) acres in extent in Pulaski County in this state for the purpose of a military post, fort, arsenal, or reservation.

(b) Exclusive jurisdiction over the military post, fort, arsenal, or reservation, and the territory thereof, is ceded to the United States to be exercised so long as it remains the property of the United States.

(c) The State of Arkansas releases and relinquishes its right to tax the site and all improvements thereon, during the time the United States remains the owner thereof, except that this cession of jurisdiction shall not prevent the execution of any process of the state, civil or criminal, on any person who may be on the reservation or premises.



§ 22-7-214 - Hot Springs National Park -- Hot Springs Mountain.

(a) Exclusive jurisdiction over that part of the Hot Springs National Park known and described as part of the Hot Springs Mountain, and whose limits are particularly described by the following boundary lines: Commencing at stone monument number seven (7) set upon the west line of Reserve Avenue and marking the boundary line of Hot Springs Mountain, and running thence in a northwesterly direction to a point upon the south line of Fountain Street to a stone monument numbered forty-two (42) and marking the boundary line of Hot Springs Mountain, thence along the south line of Fountain Street to its intersection with Central Avenue or to stone monument number thirty-three (33), thence south along the east line of Central Avenue to where it is intersected by Reserve Avenue at stone monument number thirty (30), thence along the north boundary line of Reserve Avenue to stone monument number seven (7), the point of commencement, all in township two (2) south, range nineteen (19) west, in the County of Garland, State of Arkansas, being a part of the permanent United States Hot Springs Reservation, is ceded to the United States to be exercised so long as it shall remain the property of the United States, except that this cession of jurisdiction shall not prevent the execution of any process of the state, civil or criminal, on any person who may be on the reservation or premises.

(b) The right to tax all structures and other property in private ownership on the Hot Springs National Park accorded the state by 26 Stat. 844, Ch. 533, § 5, is reserved to the State of Arkansas.



§ 22-7-215 - Hot Springs National Park -- Block 82.

(a) Exclusive jurisdiction over that part of the Hot Springs National Park known and described as block eighty-two (82) on the official plat of the United States Hot Springs Commission is ceded to the United States to be exercised so long as it shall remain the property of the United States, except that this cession of jurisdiction shall not prevent the execution of any process of the state, civil or criminal, on any person who may be in the park or premises.

(b) The right to tax all structures and other property in private ownership on the Hot Springs National Park, accorded the state by 26 Stat. 844, Ch. 533, § 5, is reserved to the State of Arkansas as respects the tract ceded.



§ 22-7-216 - Hot Springs National Park -- Tourist camps.

(a) Exclusive jurisdiction over that part of the Hot Springs National Park known and described as the automobile tourist camp and whose limits are particularly described by the following boundary lines: Commencing at the stone marking at the northeast corner of the northeast quarter of section thirty-three (33) township two (2) south range nineteen (19) west, thence east for five hundred twenty-eight feet (528') along the south line of the southwest quarter of section twenty-seven (27) township two (2) south range nineteen (19) west, thence north parallel with the reservation line for one thousand three hundred twenty feet (1320') to the north line of the southwest quarter of the southwest quarter of section twenty-seven (27) township two (2) south range nineteen (19) west, thence west for five hundred twenty-eight feet (528') along the north line of the southwest quarter of the southwest quarter of section twenty-seven (27) township two (2) south range nineteen (19) west to the east line of Hot Springs National Park, thence south along the line of Hot Springs National Park to the place of beginning, in the County of Garland, State of Arkansas, being a part of the permanent United States Hot Springs Reservation, is ceded to the United States to be exercised so long as it remains the property of the United States, except that this cession of jurisdiction shall not prevent the execution of any process of the state, civil or criminal, on any person who may be on the reservation or premises.

(b) The right to tax all structures and other property in private ownership on the Hot Springs National Park, accorded the state by 26 Stat. 844, Ch. 533, § 5, is reserved to the State of Arkansas.



§ 22-7-217 - Hot Springs National Park -- Land not previously ceded.

(a) Exclusive jurisdiction over all lands which are or shall be included in the Hot Springs National Park in the State of Arkansas and which have not previously been included in acts of the General Assembly is ceded to the United States to be exercised so long as the lands remain the property of the United States, except that this cession of jurisdiction shall not prevent the execution of any process of the state, civil or criminal, on any person who may be in the park or on park premises.

(b) The right to tax all structures and other property in private ownership on the Hot Springs National Park is reserved to the State of Arkansas.



§ 22-7-221 - Lands necessary to Ouachita River Navigation Project.

(a) The State of Arkansas or any agency or institution of the state having jurisdiction or authority over lands held in the name of the State of Arkansas, which lands are necessary or desirable in the furtherance of the Ouachita River Navigation Project and any wildlife refuge established in connection with the project, is authorized to give, donate, or otherwise transfer the lands, any portion thereof, or any interest therein to the federal government for such use.

(b) Any county holding title to lands which are necessary or desirable for use in developing the project and any national wildlife refuge established in connection with the project is authorized to give, donate, or otherwise transfer the lands, any portion thereof, or any interest therein to the federal government for use in connection with the project or any national wildlife refuge established in connection with the project.



§ 22-7-222 - Concurrent jurisdiction -- Certain tract in Camp Robinson.

(a) The State of Arkansas accepts relinquishment by the United States to the State of Arkansas of such legislative jurisdiction as will enable the State of Arkansas and its political subdivisions to exercise, concurrently with the United States, law enforcement powers on a tract of land located in Pulaski County, Arkansas, being the same land excepted from the August 25, 1950, deed from the United States to the State of Arkansas covering Camp Robinson and being further described as Block Fifteen (15), bounded by Military Road, Dakota Avenue, 3rd Place, and the Missouri Pacific track, containing thirty-one and five-tenths (31.5) acres, more or less.

(b) The Governor is authorized to take appropriate necessary steps, as described in § 22-7-102, to accomplish the transfer of the legislative jurisdiction referred to in subsection (a) of this section.



§ 22-7-223 - Concurrent jurisdiction -- Department of Veterans Affairs Medical Centers, Arkansas Post National Memorial, Buffalo National River, Fort Smith National Historic Site, Pea Ridge National Military Park.

(a) The State of Arkansas accepts relinquishment by the United States to the State of Arkansas of such legislative jurisdiction as will enable the State of Arkansas and its political subdivisions to exercise, concurrently with the United States, law enforcement powers on:

(1) All lands comprising the Department of Veterans Affairs Medical Center at Little Rock, situated in Pulaski County and described as follows:

From a corner common to sections 10, 11, 15, and 14, in Township 1 North, Range 12 West; thence, North 0 degrees 55' East, along the section line between sections 10 and 11, a distance of 31.4 feet to the point of beginning, being also the northeasterly corner of the intersection of Roosevelt Road and Cumberland Street, as established by amended plat, dated July, 1906, and recorded in book 81, page 209; thence, North 0 degrees 55' East, and following the easterly line of Cumberland Street, a distance of 164.1 feet to a point; thence, North 88 degrees 44' West, a distance of 186 feet to a point; thence, North 0 degrees 55' East, a distance of 30 feet, to a point on the northerly line of East 25th Street; thence, westerly, along the northerly line of East 25th Street, a distance of 66.1 feet to the southwesterly corner of lot 7, block 2, in subdivision of block 18, Rapley Estate; thence northerly along the westerly lines of lots 7, 8, 9, 10, 11, and 12, block 2 in subdivision of block 18, Rapley Estate and continuing across East 24th Street and along the westerly lines of lots 9 and 10, block 2 in Fulk's Subdivision of lots 14, 15, and 16, Rapley Estate; a distance of 456.2 feet to the northwesterly corner of lot 10, block 2, in Fulk's Subdivision of lots 14, 15, and 16, Rapley Estate; thence easterly along the northerly line of lot 10 and continuing across Cumberland Street and along the northerly line of lot 7, block 3, in Fulk's Subdivision of lots 14, 15, and 16, Rapley Estate, a distance of 360 feet to the northeasterly corner of lot 7, block 3, in Fulk's Subdivision of lots 14, 15, and 16, Rapley Estate; thence southerly, along the easterly lines of lots 7 and 8, block 3, in Fulk's Subdivision of lots 14, 15, and 16, Rapley Estate, and continuing across East 24th Street, a distance of 157 feet to a point in the southerly line of East 24th Street; thence easterly along the southerly line of East 24th Street a distance of 992 feet to a point where the southerly line of East 24th Street intersects the Quapaw Line, being also the northeasterly corner of lot 10, block 4, in Van Frank's Subdivision of Rapley Estate; thence southerly and along the Quapaw Line, a distance of 506.9 feet to a point in the northerly line of Roosevelt Road, being also the southeasterly corner of lot 10, block 3, in Van Frank's Subdivision of Rapley Estate; thence westerly along the northerly line of Roosevelt Road a distance of 1117.5 feet, more or less, to the point of beginning, containing approximately 16 acres, all in the City of Little Rock, County of Pulaski, State of Arkansas.

(2) All lands comprising the Department of Veterans Affairs Medical Center at North Little Rock, situated in Pulaski County and described as follows:

Parcel 1 being part of the NE, NW, SE, and SW Quarters of Section 28, Township 2 North, Range 12 West, more particularly described as follows:

Beginning at a point which is the northwest corner of the NE Quarter of the SE Quarter of Section 28; thence S 0 degrees 11' 04'' W 981.56 feet; thence S 35 degrees 30' 04'' W 100.22 feet; thence S 57 degrees 23' 21'' W 136.21 feet; thence S 58 degrees 58' 02'' W 121.20 feet; thence S 68 degrees 25' 24'' W 119.38 feet; thence S 72 degrees 27' 14'' W 135.97 feet; thence S 80 degrees 38' 09'' W 113.39 feet; thence S 85 degrees 07' 33'' W 159.12 feet; thence S 87 degrees 13' 04'' W 1264.49 feet; thence N 36 degrees 16' 05'' W 97.55 feet; thence N 0 degrees 35' 35'' 121.44 feet; thence N 30 degrees 54' 05'' W 78.84 feet; thence N 44 degrees 30' 05'' W 170.25 feet; thence N 60 degrees 25' 40'' W 158.23 feet; thence N 31 degrees 27' 30'' W 173.57 feet; thence N 73 degrees 57' 05'' W 107.65 feet; thence N 47 degrees 51' 25'' W 100.35 feet; thence N 32 degrees 17' 55'' W 175.65 feet; thence N 62 degrees 04' 45'' E 769.14 feet; thence N 23 degrees 29' 45'' W 890.84 feet; thence N 23 degrees 04' 05'' W 745.75 feet; thence N 64 degrees 40' 45'' E 947.57 feet; thence N 64 degrees 25' 15'' E 656.26 feet; thence N 80 degrees 21' 41'' E 550.77 feet; thence N 81 degrees 16' 08'' E 744.90 feet; thence S 0 degrees 06' 10'' E 2240.70 feet to the point of beginning.

Parcel 2 being part of the SE Quarter of the SW Quarter of Section 21 and the NE Quarter of the NW Quarter of Section 28, Township 2 North, Range 12 West, more particularly described as follows:

Commencing at the southwest corner of the SW Quarter of Section 21; thence N 0 degrees 34' 04'' E 901.45 feet; thence S 89 degrees 29' 00'' E 1958.51 feet; thence S 0 degrees 31' 28'' W 89.58 feet to the point of beginning of the tract of land herein described; thence N 72 degrees 47' 50'' E 84.85 feet; thence S 32 degrees 00' 02'' E 626.46 feet; thence S 58 degrees 00' 46'' W 385.43 feet; thence N 34 degrees 21' 09'' W 184.39 feet; thence S 32 degrees 36' 39'' W 394.91 feet; thence N 54 degrees 30' 01'' W 30.75 feet; thence N 32 degrees 89' 49'' E 406.79 feet; thence N 34 degrees 21' 09'' W 355.17 feet; thence N 43 degrees 13' 24'' E 250.00 feet; thence N 50 degrees 38' 54'' E 86.14 feet to the point of beginning.

Parcel 3, being part of the SW Quarter of Section 28, Township 2 North, Range 12 West, more particularly described as follows:

Commencing at the northwest corner of the NE Quarter of the SE Quarter of Section 28; thence S 88 degrees 36' 09'' E 660.61 feet; thence S 0 degrees 05' 13'' W 942.20 feet; thence S 60 degrees 05' 13'' W 82.80 feet; thence S 44 degrees 53' 13'' W 270.10 feet; thence S 55 degrees 20' 13'' W 211.10 feet; thence N 87 degrees 08' 08'' W 222.13 feet; thence S 0 degrees 0'' 0' 679.57 feet; thence S 83 degrees 44' 50'' W 660.00 feet; thence S 89 degrees 44' 39'' W 878.01 feet to the point of beginning of the tract of land herein described; thence S 10 degrees 31' 08'' W 54.83 feet; thence N 63 degrees 21' 29'' W 86.75 feet; thence N 41 degrees 48' 08'' W 22.56 feet; thence N 86 degrees 24' 20'' W 92.90 feet; thence N 06 degrees 20' 18'' E 175.52 feet; thence S 79 degrees 28' 52'' E 211.18 feet; thence S 10 degrees 31' 08'' W 146.31 feet to the point of beginning.

(3) All lands comprising the Department of Veterans Affairs Medical Center at Fayetteville, situated in Washington County and described as follows:

A part of the E1/2 of the NE1/4 of Section 9 T-16-N, R-30-W, and a part of the W1/2 of the NW1/4 of Section 10, T-16-N, R-30-W of the 5th Principal Meridian, beginning at a point on the West line of the SE1/4 of the NE1/4 of Section 9 which is N 0 degrees 13' W 755.25 feet from the SW corner of the 40 Acre tract, thence N with the West line 1124.74', thence East 1168', thence South 383', thence East 339' more or less to the West Right-of-Way line of U.S. Highway 71, thence S 01 degrees 51' W 1147.60' with the Right-of-Way, thence West 702.37', thence S 50 degrees 18' W 165.55', thence West 365.42', thence N 0 degrees 13' W 505.26', and thence West 225' to the point of beginning, situated in Washington County and containing 46.72 acres, more or less.

(4) All lands comprising the Arkansas Post National Memorial, the Buffalo National River, the Fort Smith National Historic Site, and the Pea Ridge National Military Park.

(b) The Governor is authorized to take appropriate necessary steps, as described in § 22-7-102, to accomplish the transfer of legislative jurisdiction referred to in subsection (a) of this section.



§ 22-7-224 - Donation of real property to Department of Veterans Affairs.

(a) (1) It is the intent of this section to permit the securing of payment from the United States Department of Veterans Affairs to the State of Arkansas and the Department of Human Services State Institutional System Board for the fair replacement value of all existing improvements to lands authorized to be transferred in subsection (b) of this section.

(2) It is further intended that funds received for all improvements on lands transferred by subsection (b) of this section shall be used for the constructing and equipping of a new psychiatric nursing home at the Arkansas Health Center and associated costs.

(b) (1) The Department of Human Services State Institutional System Board and the Board of Trustees of the University of Arkansas shall have the authority to donate any real property under their control and supervision to the United States Department of Veterans Affairs for the construction by the United States Department of Veterans Affairs of a United States Department of Veterans Affairs hospital and related facilities on the donated land.

(2) The donation may be accomplished notwithstanding the provisions of §§ 22-6-601 and 22-7-102(a)-(d).



§ 22-7-225 - Federal relinquishment of exclusive legislative jurisdiction pertaining to the administration of criminal laws.

(a) The consent of the state is hereby given to accept the relinquishment by the United States of exclusive legislative jurisdiction only as to the administration of criminal laws insofar as said assignment affects the following described tracts of real property situated in the State of Arkansas, to wit:

(1) Henry R. Koen Forest Service Building, 605 W. Main Street, Russellville, Arkansas, the same being all of Block "B" in S. M. Shinn's Addition and all of Block 41 in Mary A. Russell's Addition to the City of Russellville, Pope County, Arkansas, more particularly described as follows: Beginning at a point on Section line approximately 85 feet more or less West of SE corner of Section 5, Township 7 North, Range 20 West. Also, being the SE corner of said Block 41 Mary A. Russell's Addition and the NE corner of said Block "B" S. M. Shinn's Addition, and on the West line of South Fargo Avenue; thence in a southerly direction with the west line of Fargo Avenue 130 feet more or less to the North line of 2nd Court Street; thence in a westernly direction with the North line of 2nd Court Street to the East line of South Glenwood Avenue being 167 feet more or less; thence in a northernly direction with the East line of Glenwood Avenue 365 feet more or less to the South line of West Main Street; thence in an easternly direction with the South line of West Main Street to the West line of South Fargo Avenue, being 240 feet more or less; thence in a southerly direction with the West line of South Fargo Avenue 160 feet more or less to the point of beginning;

(2) Federal Office Building, 115 South Denver St., Russellville, Arkansas, the same being all of Lots Seven (7), Eight (8), and Nine (9) in Block "F" J. M. Shinn's Addition to the City of Russellville, County of Pope, State of Arkansas, the same being a parcel of land facing one hundred twenty (120) feet on River Street, and one hundred twenty (120) feet on David Street;

(3) U. S. Post Office/Court, 600 West Capitol Street, Little Rock, Arkansas, the same being Lots 1-12 inclusive, Block 126, of the City of Little Rock, County of Pulaski, State of Arkansas, according to recorded plan thereof;

(4) U. S. Post Office/Court, 5th and State Line Ave., Texarkana, Arkansas, the same being all of Fractional Block No. Twenty-nine (29), Original City of Texarkana, County of Miller, State of Arkansas, as same appears upon the map and plat of said town made and recorded by the Cairo and Fulton R. R. Company;

(5) Federal Office Building, 120 North Broadway, Blytheville, Arkansas, the same being all of Lots Nos. 4, 5 and 6, in Block 5, Davis Addition to the City of Blytheville, in Mississippi County, Arkansas, the entire three lots composing a plot of ground 150 feet by 140 feet;

(6) Federal Office Building, 123 N. Main Street, Benton, Arkansas, the same being all of Lots numbered Two (2) and Three (3), in Block numbered Eleven (11), in the Original Town (now City) of Benton, County of Saline, State of Arkansas, as per plat thereof dated June 25, 1836, and duly recorded among the land records in and for the County and State, aforesaid, and taken together forming one (1) tract or parcel of land contained within the following metes and bounds, namely: Beginning for the same at the point of intersection of the East Line of Main Street (80 feet wide) with the South line of Sevier Street (80 feet wide), where is set a concrete monument six inches by six inches by three feet, and running thence along the South line of Sevier Street, East one hundred fifty (150) feet to the Northeast corner of said Lot Two (2); thence along the rear lines of both lots, South one hundred (100) feet to a similar monument set at the Southeast corner of said Lot Three (3); thence along the South line of Lot Three (3), West one hundred fifty (150) feet to another concrete monument, six inches by six inches by three feet, set at the Southwest corner of Lot Three (3); and thence along the West lines of the Lots, Two (2) and Three (3), and the East line of Main Street, aforesaid, North one hundred (100) feet to the point of beginning; also any and all of the right, title and interest of the party grantor in and to all streets, roads, avenues, alleys, alley-ways and rights-of-way abutting, or in anywise appertaining to, the land above described.

(7) U. S. Post Office/Court, 30 South 6th Street, Fort Smith, Arkansas, the same being all of Block 514 of Reserve Addition to the City of Fort Smith, Sebastian County, Arkansas, as established by Special Deed filed March 24, 1885, in Deed Record "N", Page 618, and by a plat prepared by George H. Lyman, civil engineer, which is on file in the General Land Office of the United States and approved by the Secretary of the Interior, Secretary of the Treasury, and Secretary of War on November 8, 1884, November 13, 1884, and February 2, 1885, respectively, and more particularly described as follows: Beginning at the westernmost corner of said Block 514 at the intersection of the northerly line of Parker Avenue and the easterly line of South 5th Street; thence North 39 degrees 00' East, 300.00 feet along said easterly line of South 5th Street to an intersection with the southerly line of Rogers Avenue; thence along said southerly line South 51 degrees 00' East, 308.12 feet to the westerly line of South 6th Street; thence South 39 degrees 00' West, 300.00 feet along said westerly line to the northerly line of Parker Avenue; thence North 51 degrees 00' West, 308.12 feet to the point of beginning. Containing 92,436.00 square feet.

(b) The right of the State of Arkansas to exercise jurisdiction to administer criminal laws over the real property described in subsection (a) of this section, shall be without prejudice of the right of the United States to exercise such concurrent legislative jurisdiction to administer criminal laws as may be vested in or retained by it over said real property.

(c) Except as provided in subsections (a) and (b) of this section, the United States shall continue to retain and exercise exclusive legislative jurisdiction over the real property described above for all other purposes.



§ 22-7-226 - Cession of concurrent jurisdiction -- Federal prisons.

The State of Arkansas hereby cedes concurrent jurisdiction to the United States over the lands, waters, and buildings previously or hereinafter acquired for the Federal Bureau of Prisons, Federal Correctional Institution in Forrest City, St. Francis County, Arkansas, and over all future lands, waters, and buildings hereafter acquired, leased, or occupied, whether by purchase, condemnation, or otherwise, by or on behalf of the United States for the Federal Bureau of Prisons.



§ 22-7-227 - Acceptance of jurisdiction by the United States.

Cession of jurisdiction pursuant to § 22-7-226 above shall take effect only upon acceptance of such jurisdiction by the United States. Federal jurisdiction so ceded shall end as to any such lands, waters, or buildings, or portions thereof, that cease to be owned, leased, or occupied by or on behalf of the United States.



§ 22-7-228 - Cession of concurrent jurisdiction -- Little Rock.

The State of Arkansas hereby cedes concurrent jurisdiction to the United States over the lands, waters, and buildings previously or hereinafter acquired for the Oscar Finkbeiner Army Reserve Center in the City of Little Rock, Pulaski County, Arkansas, and over all future lands, waters, and buildings hereafter acquired, leased, or occupied, whether by purchase, condemnation, or otherwise, by or on behalf of the United States for the Oscar Finkbeiner Army Reserve Center.



§ 22-7-229 - Cession of concurrent jurisdiction -- Hot Springs.

The State of Arkansas hereby cedes concurrent jurisdiction to the United States over the lands, waters, and buildings previously or hereinafter acquired for the United States Army Reserve Center in the City of Hot Springs, Garland County, Arkansas, and over all future lands, waters, and buildings hereafter acquired, leased, or occupied, whether by purchase, condemnation, or otherwise, by or on behalf of the United States for the United States Army Reserve Center.



§ 22-7-230 - Acceptance by the United States.

Cession of jurisdiction pursuant to §§ 22-7-228 and 22-7-229 shall take effect only upon acceptance of such jurisdiction by the United States. Federal jurisdiction so ceded shall end as to any such lands, waters, or buildings, or portions thereof, that cease to be owned, leased, or occupied by or on behalf of the United States.






Subchapter 3 - -- Fort Chaffee

§ 22-7-301 - Exclusive jurisdiction over Fort Chaffee.

The General Assembly finds that pursuant to 10 U.S.C. § 2683, the Secretary of the Army, acting by and through his or her duly authorized Deputy Assistant Secretary of the Army, has caused a proper and lawful notice to be filed with the Governor relinquishing such legislative jurisdiction as necessary from the United States to the State of Arkansas in order that the State of Arkansas may exercise concurrent jurisdiction over Fort Chaffee, Arkansas, until October 1, 1997, and relinquishing all legislative jurisdiction from the United States in order that the State of Arkansas may exercise exclusive legislative jurisdiction over Fort Chaffee from and after October 1, 1997.



§ 22-7-302 - Concurrent jurisdiction over Fort Chaffee.

The State of Arkansas hereby accepts concurrent legislative jurisdiction with the United States of America of the following described real property known as Fort Chaffee, Arkansas, from April 9, 1997, until the beginning of the first day of October 1997, and furthermore accepts exclusive legislative jurisdiction from the United States of the following described real property known as Fort Chaffee, Arkansas, from and after the first day of October 1997, and thereafter.

The lands comprising Fort Chaffee, Arkansas, owned by or otherwise heretofore subject to the exclusive legislative jurisdiction of the United States in:

Sections 19, 30, and 31, of Township 8 North, Range 30 West;

Sections 23 -- 28 inclusive, and 33 -- 36 inclusive of Township 8 North, Range 31 West;

Sections 18, 19, 30, and 31 of Township 7 North, Range 28 West;

Sections 7, 8, 9, and 13 -- 36 inclusive of Township 7 North, Range 29 West;

Sections 3 -- 36 inclusive of Township 7 North, Range 30 West;

Sections 1 -- 29 inclusive and Sections 35 and 36 of Township 7 North, Range 31 West;

Sections 1, 2, and 11 -- 14 inclusive of Township 7 North, Range 32 West;

Sections 6 and 7 of Township 6 North, Range 28 West;

Sections 1 -- 24 inclusive of Township 6 North, Range 29 West;

Sections 1 -- 6 inclusive, Sections 10 -- 15 inclusive, and Sections 22 -- 24 inclusive of Township 6 North, Range 30 West; and

Sections 1 and 2, Township 6 North, Range 31 West, respectively located in Logan, Sebastian, Franklin, and Crawford Counties, Arkansas, and more accurately described and identified in accordance with § 22-7-102 as follows:

(a) The Highway 96 Right of Way in the Fort Chaffee U.S. Army Military Reservation, the same being a strip of Right of Way 80 feet in width and approximately 26,730.0 feet in length, situated in the County of Sebastian, State of Arkansas, being a part of sections 9, 16, 21, 28, 33, and 32, Township 7 North, Range 30 West of the 5th Principal Meridian, and containing 49.10 acres, more or less.

(b) The Highway 22 Right of Way in the Fort Chaffee U.S. Army Military Reservation, the same being all of six (6) tracts or parcels of land contained within the following metes and bounds, namely:

(1) Parcel No. 1, 36.50 acres: A tract of land situated in the County of Sebastian, State of Arkansas, being part of Sections Nos. 3, 2, & 1, Township 7 North, Range 31 West of the 5th Principal Meridian, and being more particularly described as follows:

From the corner common to Sections Nos. 3 & 4 of said Township 7 North and Sections Nos. 33 and 34 of Township 8 North, Range 31 West, situated in a Westerly boundary line for Fort Chaffee, along the common line between said Sections Nos. 3 & 4, same being a Westerly boundary line for said Fort Chaffee, South 00 degrees25' East, 745 feet, more or less to the point of beginning, said point of beginning being the intersection of said Westerly boundary line for Fort Chaffee with the Northerly Right of Way line for the relocation of State Highway No. 22 and being located 60 feet Northeasterly of and perpendicular distance from the centerline for said relocation;

Thence along the Northerly Right of Way line for said relocation of Highway No. 22 as follows: 60 feet Northeasterly of and concentric to the arc of a 01 degrees00' curve on said centerline (radius = 5729.65 feet; tangent distance = 325.2 feet; central angle = 00 degrees31') along a curve to the left 515 feet, more or less to a point 60 feet Northeasterly of and perpendicular distance from P. T. Sta. 345+58.10 on the centerline for said relocation;

Thence 60 feet Northeasterly of and parallel to said centerline South 69 degrees05' East, 698.4 feet to a point 60 feet Northeasterly of and perpendicular distance from P. C. Sta. 354+56.5 feet on the centerline for said relocation;

Thence 60 feet Northeasterly of and concentric to the arc of a 03 degrees00' curve on said centerline (radius = 1910.08 feet; tangent distance = 213.1 feet; central angle = 12 degrees44') along a curve to the right 316.19 feet to a point 60 feet Northeasterly of and perpendicular distance from Sta. 357+65 on the centerline for said relocation, said point being the intersection of the Northerly Right of Way line for the relocation of said Highway No. 22 with the existing Northerly Right of Way line for Highway No. 22;

Thence departing from the Northerly Right of Way line for said relocation along the existing Northerly Right of Way line for said Highway No. 22 in a general Southeasterly direction approximately 1686 feet to a point in the Southerly Right of Way line for the Missouri Pacific Railroad, said point being located 50 feet Southwesterly of and perpendicular distance from the centerline for said Missouri Pacific Railroad;

Thence along the Southerly Right of Way line for said Missouri Pacific Railroad, 50 feet Southwesterly of and parallel to the centerline for said Missouri Pacific Railroad, South 77 degrees50' East, 25 feet, more or less to a point for the intersection of the Southerly Right of Way line for said Missouri Pacific Railroad with the Northerly Right of Way line for the relocation of said Highway No. 22 and being located 60 feet Northeasterly of and perpendicular distance from Sta. 374+10 of the centerline for said relocation;

Thence along the Northerly Right of Way line for said relocation as follows: 60 feet Northeasterly of and parallel to the centerline for said relocation, South 56 degrees21' East, 8.6 feet to a point 60 feet Northeasterly of and perpendicular distance from P. C. Sta. 374+18.6 on the centerline for said relocation;

Thence 60 feet Northeasterly of and concentric to the arc of a 06 degrees00' curve on said centerline (radius = 955.37 feet; tangent distance = 214.0 feet; central angle = 25 degrees16') along a curve to the left, 394.65 feet to a point 60 feet Northerly of and perpendicular distance from P. T. Sta. 378+39.7 back, Sta. 379+49.2 ahead on the centerline for said relocation;

Thence 60 feet Northerly of and parallel to said centerline, South 81 degrees37' east 1440.80 feet to a point 60 feet Northerly of and perpendicular distance from Sta. 393+90 on the centerline for said relocation;

Thence South 78 degrees49' East, 510.61 feet to a point 35 feet Northerly of and perpendicular distance from Sta. 399+00 on the centerline for said relocation, said point also being situated in the existing Northerly Right of Way line for said Highway No. 22;

Thence departing from the Northerly Right of Way line for said relocation of Highway No. 22, along the existing Northerly Right of Way line for said Highway No. 22, 35 feet Northeasterly of and parallel to said centerline South 81 degrees25' East, 400 feet, more or less, to a point 35 feet Northeasterly of and perpendicular distance from said centerline, said point being the intersection of said existing Northerly Right of Way line with the Northerly Right of Way line for said relocation;

Thence along the Northerly Right of Way line for said relocation as follows: perpendicular to said centerline North 08 degrees35' East 25 feet to a point 60 feet Northeasterly of and perpendicular distance from the centerline for said relocation;

Thence 60 feet Northeasterly of and parallel to said centerline, South 81 degrees25' East, 1203 feet more or less to a point 60 feet Northerly of and perpendicular distance from P. C. Sta. 415+03.4 on said centerline;

Thence 60 feet Northerly of and concentric to the arc of a 03 degrees00' curve on said centerline (radius = 1910.08 feet; tangent distance = 326.5 feet; central angle = 19 degrees24') along a curve to the left, 626.39 feet to a point 60 feet Northerly of and perpendicular distance from P. T. Sta. 421+50.1 on said centerline;

Thence 60 feet Northerly of and parallel to said centerline North 79 degrees11' East, 2466.5 feet to a point 60 feet Northwesterly of and perpendicular distance from P. C. Sta. 446+16.6 on said centerline;

Thence 60 feet Northerly of and concentric to the arc of a 01 degrees00' curve on said centerline (radius = 5729.65 feet; tangent distance = 118.4 feet; central angle 02 degrees22') along a curve to the left, 234.22 feet to a point 60 feet Northerly of and perpendicular distance from P. T. Sta. 448+53.3 on said centerline;

Thence 60 feet Northerly of and parallel to said centerline, North 76 degrees49' East, 1474.81 feet to a point in an Easterly boundary line for said Fort Chaffee;

Thence departing from the Northerly Right of Way line for said relocation along said Easterly boundary line for Fort Chaffee, South 123.25 feet to a point 60 feet Southerly of and perpendicular distance from the centerline for said relocation;

Thence along the Southerly Right of Way line for said relocation as follows: 60 feet Southerly of and parallel to said centerline line South 76 degrees49' West, 1446.70 feet to a point 60 feet Southerly of and perpendicular distance from P. T. Sta. 448+53.3 on said centerline;

Thence 60 feet Southerly of and concentric to the arc of a 01 degrees00' curve on said centerline (radius = 5729.65 feet; tangent distance = 118.4 feet; central angle = 02 degrees22') along a curve to the right 239.18 feet to a point 60 feet Southerly of and perpendicular distance from P. C. Sta. 446+16.6 on said centerline;

Thence 60 feet Southerly of and parallel to said centerline South 79 degrees11' West, 2468.5 feet to a point 60 feet Southerly of and perpendicular distance from P. T. Sta. 421+50.1 on said centerline;

Thence 60 feet Southerly of and concentric to the arc of a 03 degrees00' curve on said centerline (radius = 1910.08 feet; tangent distance = 326.5 feet; central angle = 19 degrees24') along a curve to the right, 667.0 feet to a point 60 feet Southerly of and perpendicular distance from P. C. Sta. 415+03.4 on said centerline;

Thence 60 feet Southwesterly of and parallel to said centerline North 81 degrees25' West, 1603.4 feet to a point 60 feet Southerly of and perpendicular distance from Sta. 399+00 on said centerline;

Thence perpendicular to said centerline North 08 degrees35' East, 25 feet to a point 35 feet Southwesterly of and perpendicular distance from said centerline, said point being the intersection of the Southerly Right of Way line for said relocation, with the existing Southerly Right of Way line for said Highway No. 22;

Thence departing from the Southerly Right of Way line for said relocation, along the existing Southerly Right of Way line for said Highway No. 22, North 81 degrees37' West, 3183.04 feet to a point 60 feet Southwesterly of and perpendicular distance from Sta. 376+25 on the centerline for said relocation, said point also being the intersection of said existing Southerly Right of Way line with the Southerly Right of Way line for said relocation;

Thence along the Southerly Right of Way line for said relocation as follows: 60 feet Southwesterly of and concentric to the arc of a 06 degrees00' curve on said centerline (radius = 955.37 feet; tangent distance = 214.00 feet; central angle = 25 degrees16') along a curve to the right 219.36 feet to a point 60 feet Southwesterly of and perpendicular distance from P. C. Sta. 374+18.6 on said centerline;

Thence 60 feet Southwesterly of and parallel to said centerline North 56 degrees21' West, 1537.7 feet to a point 60 feet Southwesterly of and perpendicular distance from P. T. Sta. 358+80.9 on said centerline;

Thence 60 feet Southwesterly of and concentric to the arc of a 03 degrees00' curve on said centerline (radius = 1910.08 feet; tangent distance = 213.1 feet; central angle = 12 degrees44') along a curve to the left 411.07 feet to a point 60 feet Southwesterly of and perpendicular distance from P. C. Sta. 354+56.5 on said centerline;

Thence 60 feet Southwesterly of and parallel to said centerline, North 69 degrees05' West, 658.4 feet to a point to a point 60 feet Southwesterly of and perpendicular distance from P. T. Sta. 345+58.1 on said centerline;

Thence 60 feet Southwesterly of and concentric to the arc of a 01 degrees00' curve on said centerline (radius = 5729.65 feet; tangent distance = 326.2 feet; central angle = 06 degrees31') along a curve to the right 465 feet, more or less, to a point in a Westerly boundary line for said Fort Chaffee, same being the common line between said Sections Nos. 3 & 4 of said Township 7 North, Range 31 West;

Thence departing from the Southerly Right of Way line for said relocation, along said common section line, same being a Westerly boundary line for said Fort Chaffee, North 00 degrees28' West, 135 feet, more or less to the point of beginning, containing 36.50 acres, more or less.

(2) Parcel No. 2, 10.28 acres: A tract of land situated in the County of Sebastian, State of Arkansas, being part of Section No. 5, Township 7 North, Range 30 West of the 5th Principal Meridian and being more particularly described as follows:

From the Northwest corner of the NW 1/4 of Section 5 same being the corner common to Sections Nos. 5 & 6, Township 7 North, Range 30 West, along the common line between said Sections Nos. 5 & 6 South 1518 feet, more or less to the point of beginning, said point of beginning being the intersection of a Northwest corner for said Fort Chaffee with the Northerly Right of Way line for the relocation of State Highway No. 22 and being located 60 feet Northeasterly of and perpendicular distance from the centerline for said relocation;

Thence along the Northerly Right of Way line for said relocation, same being a Northerly boundary line for said Fort Chaffee as follows: 60 feet Northeasterly of and parallel to said centerline South 68 degrees01' East, 361 feet, more or less to a point 60 feet Northeasterly of and perpendicular distance from P. C. Sta. 574+21.8 on said centerline;

Thence 60 feet Northeasterly of and concentric to the arc of a 02 degrees00' curve on said centerline (radius = 2864.93 feet; tangent distance = 321.00 feet; central angle = 12 degrees47') along a curve to the left, 424.91 feet to a point for the intersection of the Northerly Right of Way line for said relocation, with the existing Northerly Right of Way line for said Highway No. 22 and being located 60 feet Northeasterly of and perpendicular distance from Sta. 578+55.6 on the centerline for said relocation;

Thence departing from the Northerly Right of Way line for said relocation, along the existing Northerly Right of Way line as follows: perpendicular to said centerline North 13 degrees18' East, 15 feet to a point 75 feet Northeasterly of and perpendicular distance from Sta. 572+55.8 on said centerline;

Thence 75 feet Northeasterly of and concentric to the arc of a 02 degrees00' curve on said centerline (radius = 2864.93 feet; tangent distance 361.00 feet; central angle = 12 degrees47') along a curve to the left, 199.83 feet to a point 75 feet Northeasterly of and perpendicular distance from P. T. Sta. 580+61 on the centerline for said relocation;

Thence 75 feet Northeasterly of and parallel to said centerline, South 80 degrees48' East, 439 feet to a point for the intersection of said existing Northerly Right of Way line with the Northerly Right of Way line for said relocation and being located 75 feet Northeasterly of and perpendicular distance from Sta. 585+00 on said centerline;

Thence departing from said existing Northerly Right of Way line, along the Northerly Right of Way line for said relocation as follows: perpendicular to said centerline North 09 degrees12' East, 15 feet to a point 90 feet Northeasterly of and perpendicular distance from Sta. 585+00 on said centerline;

Thence 90 feet Northeasterly of and parallel to said centerline, South 80 degrees48' East, 400 feet to a point 90 feet Northeasterly of and perpendicular distance from Sta. 589+00 on said centerline;

Thence perpendicular to said centerline, North 09 degrees12' East, 35 feet to a point 125 feet Northeasterly of and perpendicular distance from Sta. 589+00 on said centerline;

Thence 125 feet Northeasterly of and parallel to said centerline, South 80 degrees48' East, 855 feet, more or less, to a point for a Northeast corner for said Fort Chaffee and being located 125 feet Northeasterly of and perpendicular distance from said centerline;

Thence departing from said Northerly Right of Way line along said Easterly boundary line for said Fort Chaffee, South 202.61 feet to a point in the existing Southerly Right of Way line for said Highway No. 22 and being located 75 feet Southwesterly of and perpendicular distance from the centerline for said relocation;

Thence departing from the boundary line for said Fort Chaffee along said existing Southerly Right of Way line, 75 feet Southwesterly of and parallel to said centerline North 80 degrees48' West, 187 feet, more or less, to a point for the intersection of said existing Southerly Right of Way line with the Southerly Right of Way line for said relocation and being located 75 feet Southwesterly of and perpendicular distance from Sta. 596+00 on said centerline;

Thence along the Southerly Right of Way line for said relocation as follows: Perpendicular to said centerline, South 09 degrees12' West, 25 feet to a point 100 feet Southwesterly of and perpendicular distance from Sta. 596+00 on said centerline;

Thence 100 feet Southwesterly of and parallel to said centerline, North 80 degrees48' West, 700 feet to a point 100 feet Southwesterly of and perpendicular distance from Sta. 589+00 on said centerline;

Thence perpendicular to said centerline North 09 degrees12' East, 25 feet to point in the existing Southerly Right of Way line and being located 75 feet Southwesterly of and perpendicular distance from Sta. 589+00 on said centerline;

Thence departing from the Southerly Right of Way line for said relocation along the existing Southerly Right of Way line as follows: 75 feet Southwesterly of and parallel to said centerline North 80 degrees48' West, 839 feet to a point 75 feet Southwesterly of and perpendicular distance from P. T. Sta. 580+61 on said centerline;

Thence 75 feet Southwesterly of and concentric to the arc of a 02 degrees00' curve on said centerline (radius = 2864.93 feet; tangent distance = 321 feet; central angle = 12 degrees47') along a curve to the right 210.57 feet to a point 75 feet Southwesterly of and perpendicular distance from Sta. 578+55.8 on said centerline;

Thence perpendicular to said centerline North 13 degrees18' East, 15 feet to a point for the intersection of said existing Southerly Right of Way line with the Southerly Right of Way line for said relocation, said point being 60 feet Southwesterly of and perpendicular distance from Sta. 578+55.8 on said centerline;

Thence departing from said existing Southerly Right of Way line along the Southerly Right of Way line for said relocation as follows: 60 feet Southwesterly of and concentric to the arc of a 02 degrees00' curve on said centerline (radius = 2864.93 feet; tangent distance = 321 feet; central angle = 12 degrees47') along a curve to the right 443.09 feet to a point 60 feet Southwesterly of and perpendicular distance from P. C. Sta. 574+21.8 on said centerline;

Thence 60 feet Southwesterly of and parallel to said centerline North 66 degrees01' West, 313 feet, more or less, to a point in a Westerly boundary line for said Fort Chaffee, same being the common line between said Sections Nos. 5 & 6, Township 7 North, Range 30 West;

Thence departing from the Southerly Right of Way line for said relocation along said common section line, same being a Westerly boundary line for said Fort Chaffee North 129.41 feet to the point of beginning, containing 10.28 acres, more or less.

(3) Parcel No. 3, 9.03 acres: A tract of land situated in the County of Sebastian, State of Arkansas, being part of Section No. 10, Township 7 North, Range 30 West of the 5th Principal Meridian and being more particularly described as follows:

From the corner common to Sections Nos. 3, 4, 9, & 10, Township 7 North, Range 30 West, situated in a Northerly boundary line for Fort Chaffee, along the common line between said Sections Nos. 3 & 10, same being the Northerly boundary line for said Fort Chaffee East, 510.17 feet to the point of beginning, said point of beginning being the intersection of said Northerly boundary line with the Southerly Right of Way line for the relocation of State Highway No. 22 and being located 60 feet Southwesterly of and perpendicular distance from the centerline for said relocation;

Thence continuing along said common section line same being a Northerly boundary line for said Fort Chaffee East, 767.12 feet to a point in the Northerly Right of Way line for said relocation and being located 60 feet Northeasterly of and perpendicular distance from said centerline;

Thence along the boundary line for said Fort Chaffee, same being the Northerly Right of Way line for said relocation as follows: 60 feet Northeasterly of and parallel to said centerline, South 81 degrees00' East, 2586.1 feet to a point 60 feet Northeasterly of and perpendicular distance from P. C. Sta. 744+51.1 on said centerline;

Thence 60 feet Northeasterly of and concentric to the arc of a 01 degrees00' curve on said centerline (radius = 5729.65 feet; tangent distance = 118.4 feet; central angle = 02 degrees22') along a curve to the right, 239.18 feet to a point 60 feet Northeasterly of and perpendicular distance from P. T. Sta. 746+87.8 on said centerline;

Thence 60 feet Northeasterly of and parallel to said centerline, South 78 degrees38' East, 37.95 feet to a point for a Northeast corner of said Fort Chaffee and being located 60 feet Northeasterly of and perpendicular distance from said centerline;

Thence departing from said Northerly Right of Way line for said relocation, along an Easterly boundary line for said Fort Chaffee South 01 degrees05' East, 122.89 feet to a point in the Southerly Right of Way line for said relocation and being located 60 feet Southwesterly of and perpendicular distance from said centerline;

Thence departing from the boundary line for said Fort Chaffee, along the Southerly Right of Way line for said relocation as follows: 60 feet Southwesterly of and parallel to said centerline, North 78 degrees38' West, 84.44 feet to a point 60 feet Southwesterly of and perpendicular distance from P. T. Sta. 746+87.8 on said centerline;

Thence 60 feet Southwesterly of and concentric to the arc of a 01 degrees00' curve on said centerline (radius = 5729.65 feet; tangent distance = 118.4 feet; central angle = 02 degrees22') along a curve to the left, 234.22 feet to a point 60 feet Southwesterly of and perpendicular distance from P. C. Sta. 744+51.1 on said centerline;

Thence 60 feet Southwesterly of and parallel to said centerline; North 81 degrees00' West, 3343.78 feet to the point of beginning, containing 9.03 acres, more or less.

(4) Parcel No. 4, 0.09 acre: A tract of land situated in the County of Sebastian, State of Arkansas, being part of Section No. 10, Township 7 North, Range 30 West of the 5th Principal Meridian and being more particularly described as follows:

Beginning at a Northeast corner for Fort Chaffee, said point of beginning being the intersection of said corner with the existing Southerly Right of Way line for State Highway No. 22, situated in the common line between said Section No. 10 and Section No. 11, Township 7 North, Range 30 West and being located 35 feet Southwesterly of and perpendicular distance from the centerline for the relocation of State Highway No. 22;

Thence along the boundary line for said Fort Chaffee, same being the common line between said Sections 10 & 11, South 25.50 feet to a point in the Southerly Right of Way line for said relocation and being located 60 feet Southwesterly of and perpendicular distance from said centerline;

Thence along said Right of Way line 60 feet Southwesterly of and parallel to said centerline, North 78 degrees38' West, 335 feet, more or less, to a point for the intersection of said Southerly right of way line for said relocation with a North boundary line for said Fort Chaffee and being located 60 feet Southwesterly of and perpendicular distance from said centerline;

Thence along a Northerly boundary line for said Fort Chaffee South 82 degrees55' East, 331 feet, more or less to the point of beginning, containing 0.09 acre, more or less.

(5) Parcel No. 5, 0.70 acre: A tract of land situated in the County of Sebastian, State of Arkansas, being part of Section 17, Township 7 North, Range 29 West of the 5th Principal Meridian and being more particularly described as follows:

From the Northwest corner of the NE1/4 of said Section 17, Township 7 North, Range 29 West, situated in the Northerly boundary line for Fort Chaffee, same being the common line between Sections Nos. 17 and 8 of said Township 7 North, Range 29 West, along said common section line, same being the Northerly boundary line for said Fort Chaffee, East, 300 feet, more or less, to the point of beginning, said point of beginning being the intersection of said Northerly boundary line with the Southerly Right of Way line for the relocation of State Highway No. 22 and being located 75 feet Southwesterly of and perpendicular distance from the centerline of said relocation;

Thence continuing along said common section line, same being the Northerly boundary line for said Fort Chaffee, East 222.27 feet to a point in the Northerly Right of Way line for said relocation and being located 60 feet Northerly of and perpendicular distance from said centerline;

Thence along the Northerly Right of Way line for said relocation, 60 feet Northeasterly of and concentric to the arc of a 04 degrees00' curve on said centerline, in a Southeasterly direction approximately 92 feet to a point in an Easterly boundary line for said Fort Chaffee;

Thence along said boundary line South 160 feet, more or less to a point in the Southerly Right of Way line for said relocation and being located 75 feet Southwesterly of and perpendicular distance from said centerline;

Thence along said Southerly Right of Way line as follows: 75 feet Southwesterly of and concentric to the arc of a 04 degrees00' curve on said centerline, in a Northwesterly direction approximately 220 feet, more or less, to a point 75 feet Southwesterly of and perpendicular distance from P. C. Sta. 965+48.3 on said centerline;

Thence 75 feet Southwesterly of and parallel to said centerline North 52 degrees36' West, 140 feet, more or less, to the point of beginning, containing 0.70 acre, more or less.

(6) Parcel No. 6, 5.25 acres: A tract of land situated in the County of Sebastian, State of Arkansas, being part of Section No. 17, Township 7 North, Range 29 West of the 5th Principal Meridian and being more particularly described as follows:

From the corner common to Sections Nos. 8, 9, 16 & 17 of said Township 7 North, Range 29 West, situated in the Northerly boundary line for Fort Chaffee, along the common line between said Sections 8 & 17, same being the Northerly boundary line for said Fort Chaffee, West 20 feet, more or less, to the point of beginning, said point of beginning being the intersection of the Northerly boundary line for said Fort Chaffee with the Southerly Right of Way line for the relocation of State Highway No. 22 and being located 60 feet Southeasterly of and perpendicular distance from Sta. 988+50.15 on the centerline for said relocation;

Thence along said Southerly Right of Way line for said relocation as follows: 60 feet Southeasterly of and parallel to said centerline, South 66 degrees14' West, 718.05 feet to a point 60 feet Southeasterly of and perpendicular distance from P. T. Sta. 580+77.5 back, 981+32.1 ahead, on said centerline;

Thence 60 feet Southeasterly of and concentric to the arc of a 04 degrees00' curve on said centerline in a Southwesterly direction approximately 245 feet to a point for the intersection of said Southerly Right of Way line for said relocation with the existing Southerly Right of Way line for said Highway No. 22 and being located 60 feet Southeasterly of and perpendicular distance from said centerline;

Thence departing from the Southerly Right of Way line for said relocation along the existing Southerly Right of Way in a Westerly direction approximately 580 feet to a point in a Northerly boundary line for said Fort Chaffee;

Thence along a boundary line for said Fort Chaffee as follows: East, 465 feet, more or less, to a point for a re-entrant corner of Fort Chaffee;

Thence North 70 feet, more or less, to a point in the Northerly Right of Way line for said relocation and being located 60 feet Northerly of and perpendicular distance from said centerline;

Thence along the Northerly Right of Way line for said relocation as follows: 60 feet Northwesterly of and concentric to the arc of a 04 degrees00' curve on said centerline (radius = 1432.69 feet; tangent distance = 846.6 feet; central angle = 61 degrees10') along a curve to the left 649.13 feet to a point 60 feet Northwesterly of and perpendicular distance from P. T. Sta. 980+77.5 back, 981+32.1, ahead on said centerline;

Thence 60 feet Northwesterly of and parallel to said centerline North 66 degrees14' East, 444.55 feet to a point in the common line between said Sections 8 & 17 and being located 60 feet Northwesterly of and perpendicular distance from Sta. 985+76.65 on said centerline;

Thence along said common section line East, 297.76 feet to the point of beginning, containing 5.25 acres, more or less.



§ 22-7-303 - Description of land.

From and after passage of this subchapter, and upon receipt by the Governor of any subsequent surveys and descriptions of the lands and areas of Fort Chaffee prepared at the direction of the United States Army Corps of Engineers which may describe lands or areas which are erroneously described in this subchapter, or which may describe lands and areas which are omitted from the descriptions of lands and areas in this subchapter, the Governor is authorized to amend and correct the descriptions of said lands or areas so as to include such lands or areas within the jurisdiction of the State of Arkansas as is exercised over other lands generally within this state, by causing such subsequent surveys and descriptions to be filed with the Secretary of State and with the respective circuit clerks and recorders of Franklin, Logan, Sebastian, and Crawford Counties.



§ 22-7-304 - Resolution of discrepancies in description of land.

Any discrepancy in the descriptions set forth in this subchapter and in the descriptions of any subsequent surveys prepared by the United States Army Corps of Engineers shall be resolved and interpreted as to extend the legislative jurisdiction of the State of Arkansas over all lands within the borders of the State of Arkansas.



§ 22-7-305 - Filing requirement.

A copy of this subchapter shall be filed with the respective circuit clerks and recorders of Franklin, Logan, Sebastian, and Crawford Counties, Arkansas.



§ 22-7-306 - Construction of subchapter.

(a) This subchapter shall not be construed or interpreted to the effect that the State of Arkansas by this subchapter proposes, purposes, or intends to alter, diminish, take, or enlarge any estate in lands, boundary between lands, interest in or title to any estate in lands which may be described in this subchapter as to any person, firm, corporation, government, political subdivision, or entity as to any interest in any estate in the lands and areas described herein, except to assert the sovereignty and jurisdiction of the State of Arkansas over said lands as it exercises over other lands generally within this state.

(b) This subchapter shall not be construed or interpreted to the effect that the State of Arkansas by this subchapter proposes, purposes, or intends to determine, fix, compromise, confirm, cloud, affect, or settle any ownership, lien, boundary, claim, or interest in or title to any estate encompassed by the lands described in this subchapter as to any person, firm, corporation, government, political subdivision, or entity as to any interest in any estate in the lands and areas described herein, except to assert the sovereignty and jurisdiction of the State of Arkansas over said lands as it exercises over other lands generally within this state.

(c) This subchapter shall not be construed or interpreted to the effect that the State of Arkansas by this subchapter accepts, assumes, or undertakes financial liability for the remediation of any lands or areas which may exist in violation of the environmental protection laws, rules, and regulations of the United States or of the State of Arkansas.









Chapter 8 - Motor Vehicles

Subchapter 1 - -- General Provisions

§ 22-8-101 - Registration of state-owned motor vehicles -- Report.

(a) (1) In order that a complete inventory of all state-owned motor vehicles is maintained, every state agency, including the Arkansas State Highway and Transportation Department, the Arkansas State Game and Fish Commission, the Department of Arkansas State Police, the Arkansas National Guard, and all constitutional offices shall annually register each motor vehicle owned by the State of Arkansas with the Director of the Department of Finance and Administration in a manner prescribed by the director.

(2) The registration shall include a description of each motor vehicle, including the year, make, model, license number, vehicle identification number, and other information which the director might require.

(3) Whenever any state agency sells or disposes of a motor vehicle, a complete record thereof shall be furnished to the director as authorization for the removal of the vehicle from the official state inventory.

(4) Whenever any state agency acquires a new or additional motor vehicle, the information required by this subsection to be placed in the state inventory shall be furnished to the director within ten (10) days after the acquisition of the vehicle by the agency.

(5) The director shall keep the inventory of motor vehicles owned by the State of Arkansas and its agencies current at all times, categorized in accordance with the motor vehicles owned by each of the respective state agencies.

(b) (1) The director shall make an annual report to the Legislative Council as to the number of motor vehicles owned by the State of Arkansas.

(2) The report shall include a comparison of the current inventory of motor vehicles with an inventory of the preceding year.



§ 22-8-102 - Leasing and renting of vehicles by state agencies.

(a) For purposes of this section:

(1) "Lease" means obtaining the use of a motor vehicle from any source for a monetary fee, for a period of thirty-one (31) days or more; and

(2) "Rental" means obtaining the use of a motor vehicle from any source for a monetary fee for a period of thirty (30) days or less.

(b) (1) Before any state agency shall lease any motor vehicle or renew any existing lease for a motor vehicle, the agency shall submit a written request to the State Procurement Director identifying the motor vehicles sought to be leased by the agency and all facts and circumstances the director may request to enable him or her to determine the economics, need, and feasibility of leasing the motor vehicle.

(2) Upon receipt, the director shall review the request to lease the motor vehicle, and if he or she determines that the lease is in the best interest of the State of Arkansas and that the agency has adequate funds to pay the lease, he or she may approve the request but only if he or she has first received the approval of the Legislative Council.

(3) After receiving the approval of the Legislative Council, the director shall stamp his or her approval on the request and return it to the state agency, which may then proceed to enter into the lease as proposed and approved by the director.

(4) In emergency situations, the director may approve a temporary lease of a motor vehicle, not to exceed thirty (30) days, but only if he or she has sought the advice of the Chair of the Legislative Council and scheduled the temporary lease of a motor vehicle for consideration at the next meeting of the Legislative Council.

(c) If the director disapproves a proposed lease of a motor vehicle, he or she shall stamp his or her disapproval on the request and return it to the state agency, and it shall be unlawful for the state agency to proceed to lease the motor vehicle.



§ 22-8-103 - Penalty for noncompliance with §§ 22-8-101 and 22-8-102.

Any department head or employee of the State of Arkansas failing or refusing to carry out the provisions of §§ 22-8-101 and 22-8-102 shall be deemed guilty of a Class B misdemeanor and upon conviction shall be punished in the manner provided by law.



§ 22-8-104 - Private use of state or county vehicles -- Penalty.

(a) It shall be unlawful for any state or county employee who is employed by the Arkansas State Highway and Transportation Department or by a county highway department, county judge, or road commissioner to use trucks and automobiles that belong to the state or county for any purpose other than performing actual service for the state or county.

(b) The use of publicly owned cars and trucks for individual use to make pleasure trips on Sundays and other holidays, except when going to and from the place of employment or transporting tools, material, and other supplies to places of necessity, is prohibited.

(c) The provisions of this section shall not be so construed as to prevent judges and road commissioners from making road inspection trips when the judge or road commissioner deems the inspections necessary.

(d) Any person who violates any of the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) and not more than one hundred dollars ($100).



§ 22-8-105 - Global positioning devices on certain state-owned vehicles.

(a) As used in this section, "global positioning device" means a device that can access a global navigation satellite system or that uses radio frequency information technology and provides reliable location and time information and is capable of recording the travel and location of a vehicle.

(b) (1) A global positioning device may be installed on a state-owned vehicle.

(2) Each state agency, board, or commission may keep records of its vehicles' travels and locations as recorded by the global positioning device.

(c) (1) The records kept by a state agency, board, or commission under this section are subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(2) However, disclosure shall not be made for the travels or locations of any state-owned vehicle under this section until thirty (30) days have elapsed after the travel or after the state-owned vehicle was at the location.

(d) The records kept by a state agency, board, or commission under this section are subject to audit by the Division of Legislative Audit and shall be kept for at least five (5) years.

(e) Each state agency, board, or commission that uses global positioning devices on its vehicles may promulgate rules for the implementation and administration of this section.






Subchapter 2 - -- Automobile and Pickup Truck Acquisition

§ 22-8-201 - Title.

This subchapter may be known as the "Automobile and Pickup Truck Acquisition Act for the State of Arkansas".



§ 22-8-202 - Purpose.

The purpose of this subchapter is to establish procedures for the acquisition, disposal, and reassignment by the Department of Finance and Administration of automobiles and pickup trucks, as defined in § 22-8-203, to be acquired, owned, or otherwise disposed of by certain state agencies, boards, commissions, departments, and institutions of higher education.



§ 22-8-203 - Definitions.

As used in this subchapter:

(1) "Automobile" means a motorized vehicle equipped with pneumatic tires used for the transportation of persons, as commonly known and recognized by the Revenue Division of the Department of Finance and Administration, as a pleasure vehicle for licensing purposes as established by § 27-14-601(a)(1);

(2) "Emergency vehicle" means an automobile or pickup truck used in law enforcement or for protection of the public peace and health of the citizens of Arkansas;

(3) "Pickup truck" means a motorized vehicle equipped with pneumatic tires which are regularly and commonly rated as having a load capacity not exceeding three-fourths (3/4) ton, as recognized by the Revenue Division of the Department of Finance and Administration, for licensing purposes for trucks and trailers as established in § 27-14-601(a)(3)(A);

(4) "State agency" means a state agency, board, commission, department, or institution of higher education which derives any financial support from the fund accounts enumerated in §§ 19-5-302 -- 19-5-304, 19-5-306, 19-5-307, 19-5-1011, 19-6-404, 19-6-411, and 25-4-117;

(5) "State Vehicle Inventory and Control System" means an automated system maintained by the Department of Finance and Administration to record and control the size and composition of the state's vehicle fleet and to accumulate historical data on the costs associated with the vehicle fleet; and

(6) "Vehicle" or "motor vehicle" means an automobile or pickup truck as defined in this section, unless used out of context in implementing the purposes and intent of this subchapter.



§ 22-8-204 - Applicability.

This subchapter shall not apply to the elected constitutional officers of the state, to the moneys appropriated by the General Assembly for financing the statutory responsibilities of these officers, to the Arkansas State Highway and Transportation Department, nor to any local political subdivision.



§ 22-8-205 - Allocation of vehicles -- Priority listing.

(a) Each state agency requesting the acquisition of an automobile or pickup truck shall:

(1) Have its existing automobiles and pickup trucks included on the state vehicle inventory and control system;

(2) Not exceed the number of motor vehicles as authorized by law for the agency; and

(3) Submit a schedule as required for replacing its automobiles or pickup trucks reflecting each vehicle's historical information, the need for replacement, and the disposition of the existing vehicle.

(b) From the information provided by state agencies requesting the acquisition of automobiles or pickup trucks, the Department of Finance and Administration shall prepare a prioritized ranking for the then-current fiscal year based upon:

(1) Age of the vehicle to be replaced;

(2) Actual and projected mileage of the vehicle to be replaced;

(3) A history of repair costs of the vehicle to be replaced;

(4) Number and average age of each state agency's fleet of vehicles; and

(5) Condition of state agency fleet and cost of maintenance of its vehicles.

(c) The Director of the Department of Finance and Administration, through its Marketing and Redistribution Section, shall have the authority to reassign a vehicle from a state agency to another state agency based upon need, age, condition, utilization, and justification but not to decrease a state agency's actual number of vehicles owned.

(d) The director shall review the schedule of prioritized ranking for acquiring vehicles, and he or she shall have the authority to make changes, as he or she deems necessary, to the priority listing. He or she shall then forward the priority listing to the Governor for his or her approval or modification.

(e) Upon securing the Governor's approved priority listing for acquisition of motorized vehicles, the director shall then proceed to acquire the vehicles, and he or she shall ensure that the replaced vehicle is transferred to the Marketing and Redistribution Section of the Department of Finance and Administration within thirty (30) days for disposal.



§ 22-8-206 - Purchase of automobiles.

(a) The Director of the Department of Finance and Administration shall purchase vehicles for state agencies from moneys as appropriated and made available by the General Assembly.

(b) There is created and established upon the financial records of the Department of Finance and Administration, the Treasurer of State, and the Auditor of State a fund to be known as the "Motor Vehicle Acquisition Revolving Fund", which shall be used for the purpose of acquiring motor vehicles as authorized by this subchapter.

(c) (1) The Motor Vehicle Acquisition Revolving Fund shall be financed by its proportionate share of moneys made available from:

(A) The allocation of general revenues as authorized by the Revenue Stabilization Law, § 19-5-101 et seq.;

(B) Moneys made available upon the disposal of used vehicles, which moneys shall be deposited to the credit of the Motor Vehicle Acquisition Revolving Fund rather than being deposited to the owning state agency's fund;

(C) Deposits of moneys from benefitting state agencies; and

(D) Transfers from other State Treasury funds and fund accounts of benefitting state agencies.

(2) Upon approval by the Chief Fiscal Officer of the State, the appropriation and funds shall be transferred from the Motor Vehicle Acquisition Revolving Fund to the designated appropriation and fund of the state agency.

(d) (1) In the event that the director determines that any state agency, as defined by § 22-8-203(4), has sufficient funding from sources other than general revenues that may be used to purchase vehicles requested by the agency, he or she shall transfer on his or her books and on the books of the Auditor of State and the Treasurer of State an amount equal to the price of the vehicles from the fund from which the funding is available to the Motor Vehicle Acquisition Revolving Fund.

(2) Upon approval by the Chief Fiscal Officer of the State, the Motor Vehicle Acquisition Revolving Fund appropriation shall be transferred from the Motor Vehicle Acquisition Revolving Fund to the designated appropriation of the state agency.

(3) In the event that the funds are held in depositories other than the State Treasury, the administrative head of the affected state agency shall issue a check drawn against the funds, which shall be deposited into the Motor Vehicle Acquisition Revolving Fund as a nonrevenue receipt.

(e) After seeking the advice of the Legislative Council, in order to effectuate the intent and purposes of this subchapter, the Chief Fiscal Officer of the State shall have the authority to transfer:

(1) Appropriations from the Property Sales Holding Fund to the Motor Vehicle Acquisition Revolving Fund; and

(2) Appropriations or funds from the Motor Vehicle Acquisition Revolving Fund to the designated state agency appropriation and fund from which the payment for the purchase of vehicles is to be made.

(f) The Department of Human Services is hereby exempt from this section insofar as federal funds and state general revenues necessary to match the federal funds may be transferred to the Motor Vehicle Acquisition Revolving Fund when the Director of the Department of Finance and Administration has determined that the Department of Human Services has sufficient funding that may be used to purchase requested vehicles.



§ 22-8-207 - Purchase from qualified vendors.

The Director of the Department of Finance and Administration shall have the authority to purchase new or used vehicles from qualified vendors in accordance with the Arkansas Procurement Law, § 19-11-201 et seq.



§ 22-8-208 - Vehicle ownership.

Vehicles acquired or assigned under the provisions of this subchapter shall be the property of the state agency to which the vehicle is assigned, and legal title to the vehicle is to rest with the agency.



§ 22-8-209 - Rules and regulations.

The Director of the Department of Finance and Administration, through his or her disbursing officer, is authorized to promulgate such rules and regulations as deemed necessary to implement the provisions and intent of this subchapter.



§ 22-8-210 - Motor vehicle renovation.

(a) Funds deposited into the Motor Vehicle Acquisition Revolving Fund created by § 19-5-1002(a) and § 22-8-206(b), which may be made available for the purchase of motor vehicles for the Department of Arkansas State Police, may in addition be made available and used for expenses associated with the renovation of state police motor vehicles.

(b) If the Director of the Department of Arkansas State Police determines the cost associated with renovating or repairing state police motor vehicles is economically beneficial, he or she shall contract with a qualified vendor and, when invoiced, shall submit said invoice to the Chief Fiscal Officer of the State, who shall direct payment from moneys set aside in the fund for the department.









Chapter 9 - Public Works

Subchapter 1 - -- General Provisions

§ 22-9-101 - Observation by registered professionals required.

(a) The state or a township, county, municipality, village, or other political subdivision of the state shall not engage in the capital improvement of public works involving engineering or architecture for which the plans, specifications, and estimates have not been made by and the capital improvement executed under the observation of a professional engineer as defined in § 17-30-101 or architect as defined in § 17-15-102, in their respective areas of expertise.

(b) Nothing in this section shall be held to apply to any public works wherein the contemplated capital improvement expenditure:

(1) For an engineering project does not exceed twenty-five thousand dollars ($25,000); or

(2) For an architectural project does not exceed one hundred thousand dollars ($100,000).

(c) This section shall not apply to any school district, county, municipality, or township project that is planned and executed according to plans and specifications furnished by authorized state agencies.



§ 22-9-103 - Authorization for state agency to commit cash funds for construction -- Penalty.

(a) (1) It shall be unlawful for any agency, department, or institution supported by state-appropriated funds or cash funds to expend any cash funds of the agency for the construction of a building or to incur any obligation committing or pledging the cash funds of the agency for the construction of a building unless the agency, department, or institution has previously obtained specific authorization by legislative enactment for the construction of the building to be paid, wholly or in part, from cash funds of the agency.

(2) If the agency does not have specific legislative authority to construct a building from cash funds, the agency, department, or institution shall first obtain specific legislative authorization for the construction of the building prior to the expending of any cash funds of the agency, or prior to entering into any contract or agreement with respect to constructing any building to be paid from cash funds of the agency.

(b) In the interim between legislative sessions, authorization for the construction of buildings and for the expending of cash funds of the agency therefor may be given by the Governor, in writing.

(c) Nothing in this section shall apply to public school districts.

(d) Any board, commission, or authorized head of any agency, department, or institution which shall expend any cash funds of the agency in violation of the provisions of this section shall be guilty of malfeasance in office and shall be removed therefrom.



§ 22-9-104 - Proposed capital expenditures.

(a) Prior to the convening of regular sessions of the General Assembly, each state agency, department, or institution shall submit a proposed capital expenditures request which shall:

(1) Identify each public works construction project proposed to be constructed or obligated by construction contract by the governmental body during the next biennial period of the state;

(2) Indicate a method of financing the construction through state appropriation, federal grants, revenue bonds, or revenue notes provided by law, the use of agency or institutional receipts, the use of donated funds from private sources, or a combination of one (1) or more such sources; and

(3) Be accompanied by estimates of the cost of maintaining and operating the capital improvement facility once constructed.

(b) After appropriate hearings and review, the General Assembly shall designate each proposed capital expenditure for construction which has been approved and the method of financing the proposed capital expenditure.

(c) Proposed capital expenditure projects shall not be undertaken until approved by the General Assembly.

(d) (1) In unusual circumstances between sessions of the General Assembly, a state agency, department, or institution which needs to make a capital expenditure in excess of two hundred fifty thousand dollars ($250,000), which has not been approved by the General Assembly, may submit a request for the expenditure to the Chief Fiscal Officer of the State, who shall review the request and submit his or her recommendation for the method of finance for the expenditure to the Legislative Council for its advice and recommendation.

(2) Upon obtaining the advice and recommendation of the Legislative Council, the state agency, department, or institution is authorized to proceed with the capital expenditure, subject to the provisions of the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., and other fiscal laws of the state.

(e) As used in this section, "public works construction project" means the purchase or construction of all lands, buildings, structures, utility systems, and similar facilities for the use of the governmental body filing the request but shall not include projects involving less than two hundred fifty thousand dollars ($250,000).

(f) Nothing in this section shall apply to public school districts.






Subchapter 2 - -- Award of Contracts

§ 22-9-201 - Applicability of §§ 22-9-202 -- 22-9-204.

(a) The provisions of §§ 22-9-202 -- 22-9-204 shall not apply to contracts awarded by the State Highway Commission for construction or maintenance of public highways, roads, or streets under the provisions of §§ 27-67-206 and 27-67-207.

(b) The provisions of § 22-9-204 shall not apply to projects designed to provide utility needs of the state or any agency thereof, a municipality, or a county. Those projects shall include, but shall not be limited to, pipeline installation, sanitary projects, light earth work and foundation work, local flood control, sanitary landfills, drainage projects, site clearing, water lines, streets, roads, alleys, sidewalks, water channelization, light construction sewage, water works, and improvements to street and highway construction.

(c) (1) (A) The notice and bid security provisions of §§ 19-4-1401, 19-4-1405, and 22-9-203 pertaining to the project amount and the time frames of the advertisement shall not apply to contracts for the performance of any work or the making of any capital improvements due to emergency contracting procedures.

(B) Nothing shall prohibit the contracting authority from requiring a bid security if the contracting authority determines to require a bid security.

(2) (A) The percentage requirements of § 22-9-203(e) shall not apply to contracts for the performance of any work or the making of any capital improvements due to emergency contracting procedures.

(B) If negotiations are unsuccessful and the contracting authority determines further negotiations with the lowest responsible bidder are not in the contracting authority's best interests, nothing shall prohibit the contracting authority from terminating negotiations and negotiating the award of the contract to the next lowest responsible bidder.

(3) "Emergency contracting procedures" means the acquisition of services and materials for capital improvements, including without limitation acquisitions funded in whole or in part with insurance proceeds, that are in accordance with the Arkansas Building Authority minimum standards and criteria.

(4) Emergency contracting procedures may include sole sourcing or competitive quote bids.

(5) The Director of the Arkansas Building Authority or a designee may make or authorize others to make emergency contracting procedures as defined in subdivision (c)(3) of this section and in accordance with the authority minimum standards and criteria.



§ 22-9-202 - Construction of this section and §§ 22-9-203 and 22-9-204.

(a) It is the intent of this section and §§ 22-9-203 and 22-9-204 to provide a uniform procedure to be followed by a taxing unit when work is to be done under formal contract.

(b) This section and §§ 22-9-203 and 22-9-204 do not:

(1) Prevent a taxing unit from performing any of the work or making any of the improvements referred to in this section and §§ 22-9-203 and 22-9-204 by the use of its own employees; or

(2) Require that bids must be received from contractors as a condition precedent to the right to use the taxing unit's own employees.

(c) This section and §§ 22-9-203 and 22-9-204 do not amend or repeal any law that requires the publication of notice in those instances in which the estimated amount of the cost of the proposed improvements is less than twenty thousand dollars ($20,000).



§ 22-9-203 - Public improvements generally -- Award procedure.

(a) No contract providing for the making of major repairs or alterations, for the erection of buildings or other structures, or for making other permanent improvements shall be entered into by the state or any agency thereof, any county, municipality, school district, or other local taxing unit with any contractor in instances where all estimated costs of the work shall exceed the sum of twenty thousand dollars ($20,000) unless:

(1) The state or any agency of the state shall have first published notice of its intention to receive bids one (1) time each week for not less than two (2) consecutive weeks for projects more than the amount of fifty thousand dollars ($50,000) and published notice of its intention to receive bids one (1) time each week for not less than one (1) week for projects more than the quote bid limit, as provided under the Arkansas Building Authority minimum standards and criteria, but less than or equal to fifty thousand dollars ($50,000) in a newspaper of general circulation published in the county in which the proposed improvements are to be made or in a trade journal reaching the construction industry; and

(2) Any county, municipality, school district, or other local taxing unit shall have first published notice of its intention to receive bids one (1) time each week for not less than two (2) consecutive weeks in a newspaper of general circulation published in the county in which the proposed improvements are to be made or in a trade journal reaching the construction industry.

(b) (1) The date of publication of the last notice shall be not less than one (1) week before the day fixed therein for the receipt of bids.

(2) If there is no newspaper regularly published in the county in which the proposed work is to be done, the notices may be published in any newspaper having a general circulation in the county.

(3) Nothing in this section shall be construed as limiting to two (2) the number of weeks the notices may be published for projects over the amount of fifty thousand dollars ($50,000), limiting to one (1) the number of weeks the notices may be published for projects more than the quote bid limit, as provided under subsection (a) of this section, and less than or equal to fifty thousand dollars ($50,000), and as limiting to two (2) the number of weeks the notices may be published for all other projects.

(c) (1) All notices shall contain:

(A) A brief description of the kind or type of work contemplated;

(B) The approximate location thereof;

(C) The place at which prospective bidders may obtain plans and specifications;

(D) The date, time, and place at which sealed bids will be received;

(E) The amount, which may be stated in a percentage, of the bid bond required;

(F) A statement of the taxing unit's reservation of the right to reject any or all bids and to waive any formalities; and

(G) Such other pertinent facts or information which to it may appear necessary or desirable.

(2) (A) (i) Every bid submitted on public construction contracts for any political subdivision of the state shall be void unless accompanied by a cashier's check drawn upon a bank or trust company doing business in this state or by a corporate bid bond.

(ii) Every bid submitted on public construction contracts for the state or any agency or department of the state shall be void unless accompanied by a cashier's check drawn upon a bank or trust company doing business in this state or by a corporate bid bond, except for projects under twenty thousand dollars ($20,000).

(iii) No bid bond shall be required for public construction contracts for the state or any agency or department of the state under or equal to twenty thousand dollars ($20,000).

(B) This bid security shall indemnify the public against failure of the contractor to execute and deliver the contract and necessary bonds for faithful performance of the contract.

(C) The bid security shall provide that the contractor or surety must pay the damage, loss, cost, and expense subject to the amount of the bid security directly arising out of the contractor's default in failing to execute and deliver the contract and bonds.

(D) Liability under this bid security shall be limited to five percent (5%) of the amount of the bid.

(d) On the date and time fixed in the notice, the board, commission, officer, or other authority in which or in whom authority is vested to award contracts shall open and compare the bids and thereafter award the contract to the lowest responsible bidder but only if it is the opinion of the authority that the best interests of the taxing unit would be served thereby.

(e) In the event that all bids submitted exceed the amount appropriated for the award of the contract, the state agency or its designated representatives shall have the authority to negotiate an award with the apparent responsible low bidder but only if the low bid is within twenty-five percent (25%) of the amount appropriated.

(f) (1) In the event that all bids submitted exceed the amount appropriated for the award of the contract and if bidding on alternates was not required by the plans and specifications, the county, municipality, school district, other local taxing unit, or institution of higher education shall have the authority to negotiate an award with the apparent responsible low bidder but only if the low bid is within twenty-five percent (25%) of the amount appropriated.

(2) If the plans and specifications for the project require bids on alternates in addition to a base bid, there shall be no more than three (3) alternates, and the alternates shall:

(A) Be deductive; and

(B) Be set forth in the plans and specifications in numerical order.

(3) If all bids submitted exceed the amount appropriated for the award of the contract, then the county, municipality, school district, other local taxing unit, or institution of higher education may determine the apparent responsible low bidder by deducting the alternates in numerical order.

(4) After making the deductions, if the cost of the project is less than twenty-five percent (25%) above the amount appropriated, then and only in that event, the county, municipality, school district, other local taxing unit, or institution of higher education may negotiate an award with the low bidder so determined.

(g) Whenever it is obvious from examination of the bid document that it was the intent of a bidder to submit a responsive bid and that the bid, if accepted, would create a serious financial loss to the bidder because of scrivener error, such as the transposition of figures, the board, commission, officer, or other authority in which or in whom authority is vested has the authority to relieve the bidder from responsibility under the bond and may reject the bid.

(h) For projects of this state or any agency of the state, "amount appropriated" within this section means funds currently available for the project as determined by the state or any agency or department of the state or any county, municipality, school district, or other local taxing unit prior to the opening of any bids.

(i) No contract providing for the making of major repairs or alterations, for the erection of buildings or other structures, or for making other permanent improvements shall be entered into by the state, any agency of the state, any county, municipality, school district, or other local taxing unit with any contractor in instances where all estimated costs of the work shall exceed the sum of seventy-five thousand dollars ($75,000) unless the bid documents contain statements which encourage the participation of small, minority, and women's business enterprises.

(j) (1) Notwithstanding any other provision of law to the contrary, any municipality or sanitation authority may enter into contracts with private persons, firms, associations, corporations, joint ventures, or other legal entities, including a combination of any of those entities, to provide for the design, building, operation, and maintenance of all or any portion of its wastewater treatment system, storm water treatment system, or water treatment system, or any combination of those systems.

(2) The contracts may include provisions for the design, financing, construction, repair, reconditioning, replacement, operation, and maintenance of the system, or any combination of those services and functions.

(3) Prior to entering into a contract under this section, the governing authority shall solicit qualifications-based competitive sealed proposals.

(4) The governing authority shall first establish criteria for evaluation of any entity submitting proposals on the contracts for the purpose of assisting the governing authority in making a review of the entity's previous performance on projects of comparable nature and magnitude and the environmental compliance record of the entity during the five (5) years immediately preceding the execution of the contract.

(5) The governing authority shall take into consideration the information to assist in determining the eligibility of any entity.

(6) The award of a contract under this section shall be made to the responsible and responsive entity whose proposal is determined in writing to be the most advantageous to the governmental authority, taking into consideration the evaluation factors set forth in the request for proposals.

(7) The governing authority of the municipality or the sanitation authority shall employ an appropriately licensed professional who is independent of the contractor to monitor and perform an independent review and inspection of the design-build-operate-maintenance contract, or any part thereof, during its performance.

(8) Before soliciting proposals for a design-build-operation-maintenance project, the governing authority of the municipality or the sanitation authority shall employ an appropriate licensed professional to perform the necessary studies and preliminary design to clearly establish the parameters for the project, including:

(A) Acceptable processes and structural alternatives; and

(B) Cost estimates for the acceptable alternatives.

(k) (1) The state, an agency of the state, a county, a municipality, a school district, or other local taxing unit shall not require in plans or specifications that a bidder or supplier:

(A) Hold membership in any professional or industry associations, societies, trade groups, or similar organizations;

(B) Possess certification from any professional or industry associations, societies, trade groups, or similar organizations as steel building fabricators; or

(C) Be endorsed by any professional or industry associations, societies, trade groups, or similar organizations.

(2) However, plans and specifications may include or reference standards adopted by professional or industry associations, societies, trade groups, or similar organizations.



§ 22-9-204 - Subcontractors exceeding $20,000 -- Penalty.

(a) As a condition to performing construction work for and in the State of Arkansas, all prime contractors shall use no other subcontractors when the subcontractors' portion of the project is twenty thousand dollars ($20,000) or more, except those licensed by the Contractors Licensing Board and qualified in:

(1) Mechanical, indicative of heating, air conditioning, ventilation, and refrigeration;

(2) Plumbing;

(3) Electrical; and

(4) Roofing.

(b) (1) In the event the prime contractor is qualified and licensed by the board, he or she may use his or her own forces to perform those tasks listed in this section as subcontractors in one (1) or more of the trades listed.

(2) (A) A subcontractor, including the situation stated in subdivision (b)(1) of this section, may subcontract a portion of the listed work.

(B) However, a subcontractor is prohibited from subcontracting the work in its entirety.

(c) (1) When the prime contractor makes a definite decision regarding the subcontractors he or she intends to use, he or she shall place the name of each subcontractor in a blank space provided on the form of proposal of his or her bid.

(2) In the event that one (1) or more of the subcontractors named by the prime contractor in his or her successful bid thereafter refuses to perform his or her contract or offered contract, the prime contractor may substitute another subcontractor licensed by the board after having obtained prior approval from the architect or engineer and the owner. Additional approval must be obtained from the Arkansas Building Authority for capital improvement projects under its jurisdiction.

(d) The prime contractor shall submit written evidence that the substituted contractor is costing the same amount of money or less and, if costing less, that the savings will be deducted from the total contract of the prime contractor and rebated to the owner.

(e) It shall be mandatory that the mechanical, plumbing, electrical, and roofing subcontractors named on the form of proposal by the prime contractor awarded a contract under the provisions of this subchapter be given contracts by the prime contractor in keeping with their proposals to perform the items for which they were named.

(f) (1) It shall be a violation of this section for any prime contractor to submit a bid listing unlicensed contractors or to use unlicensed contractors on a public works project if the listed work of the unlicensed contractors or portion of the unlicensed contractors' work is twenty thousand dollars ($20,000) or more.

(2) It shall be a violation of this section for any subcontractor who is not licensed by the board to contract to perform work on a public works project if the listed work of the subcontractor or portion of the subcontractor's work is twenty thousand dollars ($20,000) or more.

(3) The board has jurisdiction over violations of this subsection under § 17-25-103.



§ 22-9-205 - Public improvements generally -- Interest on delinquent payments.

Whenever any agency of this state or of any county, municipality, or school district, or other local taxing unit or improvement district enters into a contract covered by the provisions of §§ 22-9-202 -- 22-9-204 for the making of repairs or alterations or the erection of buildings or for the making of any other improvements, or for the construction or improvement of highways, roads, streets, sidewalks, curbs, gutters, drainage or sewer projects, or for any other construction project, and the contract provides that payment therefor shall be made upon completion and acceptance of the project, and the contractor, upon completion and approval of the project, presents a claim for payment of the amount due thereon in accordance with the terms of the contract, and the claim is not paid by the public authority within ninety (90) days from the date of presentation of the claim, then the public authority shall pay to the contractor interest at the rate of ten percent (10%) per annum on the unpaid amount due for all periods of time that the payment under the contract is not made subsequent to ninety (90) days after presentation of the claim.



§ 22-9-207 - Construction or purchase of memorial, statue, bust, etc.

Any state agency, department, board, commission, or other body having the authority to construct or purchase, or negotiate for the construction or purchase of, any memorial, statue, bust, monument, or other similar article which is to be paid for from public funds shall establish specifications for the object, take competitive bids on the cost of constructing or furnishing the object, and award the contract to furnish or construct the object to the lowest responsible bidder meeting the established specifications.



§ 22-9-208 - Renovation of historic sites -- Legislative intent and construction.

(a) The General Assembly finds and determines that:

(1) The mandatory adherence to competitive bidding of all costs in altering, repairing, or renovating historic sites and structures has resulted in increased costs due to the inability of bidders to accurately determine on the basis of only an external examination of the historic sites and structures the exact quantity of labor, materials, and supplies necessary to meet the restoration standards;

(2) The State of Arkansas would conserve state revenues by giving agencies charged with restoring or maintaining historic properties authority to select the contractors on the basis of the lowest responsible bid price, the bidder's experience in like work, and the techniques he or she proposes to employ, and by giving the agencies authority to reimburse contractors on an actual cost basis for those cost components which cannot be accurately predetermined before undertaking the project; and

(3) The procedures provided in subdivision (a)(2) of this section should be applicable for specific projects only after review and approval by the Chief Fiscal Officer of the State, the Arkansas Building Authority Council, and the Legislative Council. Provided, however, projects undertaken by public institutions of higher education exempt from review and approval of Arkansas Building Authority shall not require review and approval by the Arkansas Building Authority Council.

(b) In the event there is conflict between the provisions of this section and §§ 22-9-209 -- 22-9-211 and the provisions of any other act insofar as the restoration of historic structures is concerned, the procedures set forth in this section and §§ 22-9-209 -- 22-9-211 shall govern.



§ 22-9-209 - Renovation of historic sites -- Advertising of contracts.

(a) No contract for the altering, repairing, or renovation of a recognized historic site or structure owned by the State of Arkansas or with title vested in the name of a state agency or of another taxing authority, where the estimated cost of the work equals or exceeds the sum of ten thousand dollars ($10,000), shall be entered into between the agency and any contractor unless the agency shall have first published notice of intention to receive bids for improvements one (1) time each week for not less than two (2) consecutive weeks in a newspaper of general circulation published in the county in which the proposed improvements are to be made or in a trade journal reaching the construction industry.

(b) (1) The date of publication of the last notice shall be not less than one (1) week before the date affixed therein for the receipt of bids.

(2) If there is no newspaper regularly published in the county in which the proposed work is to be done, the notices may be published in any newspaper having a general circulation in the county.

(3) Nothing in this section shall be construed as limiting to two (2) the number of weeks the notices may be published.

(c) (1) All notices shall contain a brief description of the kind or type of work contemplated, the approximate location thereof, the place at which prospective contractors may obtain plans and specifications, the date, time, and place at which sealed bids will be received, and the amount, which may be stated in a percentage, of bond required.

(2) A statement shall be included notifying bidders that the proposed renovation will be contracted under the authority of §§ 22-9-208 -- 22-9-211.

(3) The invitation for bids shall include a required resume of similar restorative work performed by the contractor.

(d) (1) No agency shall advertise for bids under the provisions of this section and §§ 22-9-208, 22-9-210, and 22-9-211 without seeking the advice of the Legislative Council and the Arkansas Building Authority Council.

(2) (A) Provided, however, public institutions of higher education exempt from review and approval of the Arkansas Building Authority shall not be required to seek advice of the Arkansas Building Authority Council.

(B) Provided further, nothing in this section shall prevent an institution of higher education exempt from review and approval of the authority from entering into an agreement with the authority to provide such advice.



§ 22-9-210 - Renovation of historic sites -- Award of contracts.

(a) The highest quality of restoration commensurate with reasonable costs and obtainable within available funds is considered to serve the best interests of the state. Cost, proposed method, and experience in similar work shall be considered by the agency as interrelated and inseparable factors in the award of a contract. Therefore, the award may be made other than to the lowest bidder. To permit evaluation of bidder qualifications, bid proposal documents shall include the following:

(1) The types of skills and numbers of persons of each skill needed to accomplish the work, together with the proposed rate of payment of each;

(2) The anticipated quantity of materials estimated to be required, together with the unit price for each;

(3) The proposed factor by which subdivisions (a)(1) and (2) of this section shall be multiplied to provide for overhead and profit;

(4) The calculations contained in subdivisions (a)(1), (2), and (3) of this section shall be extended and totaled to produce an estimated total cost for the project. Bid forms prepared by the contracting agencies shall be provided for the purpose of setting forth the calculations;

(5) A narrative statement of the methods and the techniques proposed for the restoration work;

(6) A listing of previous comparable projects completed by the bidder, including location, cost, date completed, and owner's name and address; and

(7) A resume of the personal experience of the key supervisory personnel who will be directly involved in the execution of the project.

(b) No contract shall be awarded under the provisions of this section and §§ 22-9-208, 22-9-209, and 22-9-211 until the contracting agency has submitted copies of the invitation for bids, together with all proposals received and the agency's narrative statement of its evaluation and recommendations for approval, to the Chief Fiscal Officer of the State.



§ 22-9-211 - Renovation of historic sites -- Payment.

(a) The contracting agency shall establish, as part of the contract, a maximum compensation for the project.

(b) Payment shall be based on the work actually done and the materials actually used.

(c) The contractor shall submit periodic invoices for labor, materials, and overhead and profit in accordance with the rates established in the bid proposal.



§ 22-9-212 - Public improvements generally -- Trench or excavation safety systems.

(a) Whenever any agency of this state or of any county, municipality, or school district, or other local taxing unit or improvement district, enters into a contract covered by the provisions of §§ 22-9-202 -- 22-9-204 for the making of repairs or alterations or the erection of buildings or for the making of any other improvements, or for the construction or improvement of highways, roads, streets, sidewalks, curbs, gutters, drainage or sewer projects, or for any other construction project in which the public work or public improvement construction project involves any trench or excavation which equals or exceeds five feet (5') in depth, the agency, county, municipality, school district, local taxing unit, or improvement district shall require:

(1) That the current edition of Occupational Safety and Health Administration Standard for Excavation and Trenches Safety System, 29 CFR 1926, Subpart P, be specifically incorporated into the specifications for the project; and

(2) That the contract bid form include a separate pay item for trench or excavation safety systems to be included in the base bid.

(b) In the event a contractor fails to complete a separate pay item in accordance with the applicable provisions of subsection (a) of this section, the agency, county, municipality, school district, local taxing unit, or improvement district shall declare that the bid fails to comply fully with the provisions of the specifications and bid documents and will be considered invalid as a nonresponsive bid. The owners of the above-stated project shall notify the Safety Division of the Department of Labor of the award of a contract covered by this section.



§ 22-9-213 - Exemption of state projects from local regulation.

Public works construction projects conducted by Arkansas Building Authority or other state agencies are exempt from permit fees or inspection requirements of county or municipal ordinances.



§ 22-9-214 - Hold harmless clause in public construction contracts unenforceable.

(a) As used in this section:

(1) "Construction" means any of the following services, functions, or combination of the following services or functions to construct a building, building site, or structure, or to construct a permanent improvement to a building, building site, or structure, including site work:

(A) Alteration;

(B) Design;

(C) Erection;

(D) Reconditioning;

(E) Renovation;

(F) Repair; or

(G) Replacement;

(2) (A) "Public construction agreement" means an agreement in which one (1) party is a public entity and the agreement is the bargain of the parties in fact as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in § 4-1-303.

(B) "Public construction agreement" does not include an insurance contract, a construction bond, or a contract to defend a party against liability; and

(3) (A) "Public construction contract" means a contract in which one (1) party is a public entity and the contract is the total legal obligation that results from the parties' agreement under this section and as supplemented by any other applicable law.

(B) "Public construction contract" does not include an insurance contract, a construction bond, or a contract to defend a party against liability.

(b) A clause in a public construction agreement or public construction contract entered into after July 31, 2007, is unenforceable as against public policy to the extent that a party to the public construction contract or public construction agreement is required to indemnify, defend, or hold harmless another party against:

(1) Damage from death or bodily injury to a person arising out of the sole negligence of the indemnitee, its agent, representative, subcontractor, or supplier; or

(2) Damage to property arising out of the sole negligence of the indemnitee, its agent, representative, subcontractor, or supplier.

(c) A provision or understanding in a public construction agreement or public construction contract that attempts to circumvent this section by making the public construction agreement or public construction contract subject to the laws of another state is unenforceable as against public policy.

(d) A clause described under subsections (b) and (c) of this section is severable from the public construction agreement or public construction contract and shall not cause the entire public construction agreement or public construction contract to become unenforceable.

(e) The parties to a public construction contract or public construction agreement may enter into an agreement in which:

(1) The first party indemnifies, defends, or holds harmless the second party from the first party's negligence or fault or from the negligence or fault of the first party's agent, representative, subcontractor, or supplier;

(2) The first party requires the second party to provide liability insurance coverage for the first party's negligence or fault if the public construction contract or public construction agreement requires the second party to obtain insurance and the public construction contract or public construction agreement limits the second party's obligation to the cost of the required insurance;

(3) The first party requires the second party to provide liability insurance coverage for the first party's negligence or fault under a separate insurance contract with an insurance provider; or

(4) The first party requires the second party to name the first party as an additional insured as a part of the public construction agreement or public construction contract.






Subchapter 3 - -- Minimum Prevailing Wage

§ 22-9-301 - Payment required.

It is declared to be the policy of the State of Arkansas that a wage of not less than the minimum prevailing hourly rate of wages for work of a similar character in the county or locality in which the work is performed and not less than the prevailing hourly rate of wages for holiday and overtime work shall be paid to all workers employed by or on behalf of any public body engaged in the construction of public works, exclusive of maintenance work.



§ 22-9-302 - Definitions.

As used in this subchapter:

(1) "Construction" means construction, reconstruction, improvement, enlargement, alteration, painting and decorating, or major repair, where the cost of all labor and material exceeds seventy-five thousand dollars ($75,000);

(2) "County" means the county where the physical work upon the public works is performed;

(3) "Department" means the Department of Labor;

(4) "Locality" means a specific county or a specific group of counties in the same geographic area of the state as determined by administrative regulation of the Department of Labor;

(5) "Maintenance work" means the repair, but not the replacement, of existing facilities when the size, type, or extent of the existing facilities is not thereby changed or increased;

(6) "Minimum prevailing wage rates" means the wages paid, generally, in the county in which the public works are being performed, to workers engaged in work of a similar character;

(7) "Public body" means the State of Arkansas or any officer, board, or commission of the state, any county, city, municipality or other political subdivision, or any of the agencies thereof;

(8) "Public works" means all works constructed for public use, whether or not done under public supervision or direction or paid for wholly or in part out of public funds, but it does not include any work done for or by any drainage, improvement, or levee district; and

(9) "Workers" means laborers, workers, and mechanics, but special rates for apprentices shall apply only when the apprentices are registered in a recognized management-labor apprenticeship training program.



§ 22-9-303 - Exceptions.

(a) The provisions of this subchapter shall not apply to workers who are employed as part-time or full-time employees of any public body; it is not the intent of this subchapter to prohibit any public body from performing necessary improvements of its public property, either by construction or maintenance, with public employees.

(b) Nothing contained in this subchapter shall be construed to apply to or affect highway, road, street, or bridge construction and maintenance or related work contracted for or performed by incorporated towns, cities, counties, or the Arkansas State Highway and Transportation Department.

(c) This subchapter shall not affect any public school construction unless federal matching funds are employed in paying for the construction.



§ 22-9-304 - Construction of subchapter.

(a) Nothing in this subchapter shall be construed to prohibit the payment to any worker employed on any public works of more than the prevailing rate of wages.

(b) Nothing in this subchapter shall be construed to limit the hours of work which may be performed by any worker in any particular period of time.



§ 22-9-305 - Penalties.

(a) Any officer, agent, or representative of any public body who knowingly violates, or omits to comply with, any of the provisions of this subchapter and any contractor or subcontractor, or agent or representative thereof, doing public works who neglects to keep an accurate record of the name, address, social security number, occupation or work classification, hours worked, and actual wages paid to each worker employed by him or her in connection with the public works, who refuses to allow access to the records at any reasonable hour to any person authorized to inspect the records under this subchapter, or who knowingly submits to the Department or Labor false payroll or wage information shall be subject to a civil penalty of not less than fifty dollars ($50.00) and not more than one thousand dollars ($1,000) for each violation. Each day the violation continues shall, with respect to each employee, constitute a separate offense. In no event shall the civil penalty exceed ten percent (10%) of the contract or subcontract or ten percent (10%) of any unpaid wages due employees under the provisions of this subchapter, whichever sum is greater.

(b) Any worker who knowingly submits to the department a false claim for unpaid wages under the provisions of this subchapter shall be subject to a civil penalty of not less than fifty dollars ($50.00) and not more than one thousand dollars ($1,000).

(c) (1) The Director of the Department of Labor shall determine the amount of any civil penalty due under this section.

(2) (A) Such determination shall be final, unless within fifteen (15) days after receipt of notice thereof, the worker, contractor, subcontractor, or agent or representative thereof charged with the violation notifies the director in writing that he or she contests the proposed penalty.

(B) Notice of a proposed penalty shall be delivered by certified mail or by any other means authorized by law for service of process.

(3) In the event a penalty is contested, a final determination shall be made pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) The amount of such penalty when finally determined may be recovered in a civil action brought by the director in a court of competent jurisdiction without paying costs or giving bond for costs.

(d) Sums collected under this section shall be paid into the General Revenue Fund Account of the State Apportionment Fund.

(e) Assessment of a civil penalty by the director shall be made no later than three (3) years from the date of the occurrence of the violation.



§ 22-9-306 - Powers of Department of Labor.

(a) (1) The Director of the Department of Labor or his or her authorized representatives shall have authority to:

(A) Administer oaths;

(B) Take, or cause to be taken, the depositions of witnesses; and

(C) Require by subpoena the attendance and testimony of witnesses and the production of all books, records, and other evidence relative to any matter under investigation or hearing.

(2) The subpoena shall be signed and issued by the Department of Labor's authorized representative.

(3) In case of failure of any person to comply with any subpoena lawfully issued under this section or upon the refusal of any witness to produce evidence or to testify to any matter regarding which he or she may be lawfully interrogated, it shall be the duty of any circuit court or the judge thereof, upon application of the department's authorized representative, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify therein.

(b) The director or his or her authorized representatives shall have authority to enter and inspect any construction site, place of business, or place of employment of any public body or any contractor or any subcontractor doing public works for the purpose of examining, inspecting, and copying any or all books, registers, payrolls, and other records as he or she may deem necessary or appropriate, and questioning employees, for the purpose of ascertaining compliance with the provisions of this subchapter and regulations issued thereunder.

(c) The director or his or her authorized representatives shall have authority to require from any contractor or subcontractor doing public works full and correct statements in writing, including sworn statements, with respect to wages, hours, names, addresses, occupations, and such other information pertaining to his or her employees as the director or his or her authorized representative may deem necessary or appropriate.

(d) The authorized representative of the department shall have the power to certify to official acts.

(e) (1) The director is authorized to institute legal action in the name of the State of Arkansas, without paying costs or giving bond for costs, to recover any wages which he or she determines to be due to employees or workers under this subchapter. No legal action shall be brought by the director until after notice and opportunity for hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and entry of a final administrative order. Following any appeals taken pursuant to the Administrative Procedure Act, § 25-15-201 et seq., the director shall be entitled to enforce his or her final administrative order in any court of competent jurisdiction. The director's findings of fact shall be conclusive in any such proceeding.

(2) The director, if successful, shall be entitled to attorney's fees. Such sums shall be placed in the General Revenue Fund Account of the State Apportionment Fund.

(3) Nothing in this subsection shall be construed so as to relieve an unsuccessful defendant from paying costs.

(f) The director or his or her authorized representatives shall have the authority to:

(1) Investigate as to any violation of this subchapter and the regulations issued thereunder;

(2) Institute actions for the penalties prescribed in this subchapter;

(3) Institute legal action to recover any wages which he or she determines to be due to employees or workers under this subchapter;

(4) Seek injunctive relief; and

(5) Enforce generally the provisions of this subchapter and the regulations issued thereunder.



§ 22-9-307 - Rules and regulations.

The Department of Labor shall establish rules and regulations for the purpose of carrying out the provisions of this subchapter.



§ 22-9-308 - Ascertainment of minimum prevailing wage before awarding contract -- Specification of wage rate -- Contractor's bonds.

(a) Before any public body, excluding the Arkansas State Highway and Transportation Department, awards a contract or begins supervised construction for public works, it shall notify the Department of Labor to ascertain the prevailing hourly rate of wages in the county in which the work is to be performed, for each craft or type of worker needed to execute the contract or project.

(b) (1) The public body shall specify in the resolution or ordinance and in the call for bids for the contract that the minimum prevailing wage rates for each craft or type of worker and the prevailing wage rate for holiday and overtime work shall be paid.

(2) There shall be included in every specification for work coming under the provisions of this subchapter the minimum prevailing wage rates for each craft or type of worker as determined by the Department of Labor, and it shall be mandatory upon the public body, if it is supervised work, or upon the contractor to whom the contract is awarded and upon any subcontractor under him or her, to pay not less than the specified rates to all workers employed by them in the execution of the contract.

(c) The public body awarding the contract shall cause to be inserted in the contract a stipulation to the effect that not less than the prevailing hourly rate of wages as found by the Department of Labor or determined by the court on appeal shall be paid to all workers performing work under the contract.

(d) The public body awarding the contract shall require in all the contractor's bonds that the contractor include such provisions as will guarantee the faithful performance of the prevailing hourly wage clause as provided by the contract.



§ 22-9-309 - Posting of wage scale -- Withholding of payments.

(a) The scale of wages to be paid shall be posted by the contractor in a prominent and easily accessible place at the site of the work.

(b) There may be withheld from the contractor so much of accrued payments as may be considered necessary by the contracting officer or agency to pay to laborers and mechanics employed by the contractor or subcontractor, if any, of the work, the difference between the rates of wages required by the contract to be paid laborers and mechanics on the work and the rates of wages received by the laborers and mechanics and not refunded to the contractor, subcontractor, or their agents.

(c) Payment for the withholding required under subsection (b) of this section shall be made upon entry of a written final administrative order by the Department of Labor directing the public body or agency to release such funds to the department.



§ 22-9-310 - Records.

(a) The contractor and each subcontractor shall keep an accurate record showing the names, addresses, social security numbers, occupations or work classifications, and hours worked of all workers employed by them in connection with the public works, and showing the actual wages paid to each of the workers.

(b) These records shall be open at all reasonable hours to the inspection of the Department of Labor or the public body awarding the contract, its officers, and agents.

(c) The contractor and each subcontractor shall, within ten (10) days after receipt of a written request from the department, the public body awarding the contract, or both, forward a certified copy of these records to the person making the request.



§ 22-9-311 - Workers receiving less than stipulated rates.

(a) Any worker employed by a public body or by a contractor or subcontractor who shall be paid for his or her services a sum less than the stipulated rates for work done under the contract shall have the right to file a complaint with the Department of Labor for whatever differences there may be between the amount so paid and the rates provided by the contract.

(b) After investigation by the Department of Labor, if the complaint is found to be just, it shall be prosecuted by the department without cost to the worker.

(c) (1) All claims shall be filed with the department not more than thirty (30) days after the certificate of substantial completion is submitted to the public body.

(2) If a claim is timely filed, a worker shall be entitled to recover any unpaid wages due over the life of the public works project, but in no event shall an action be brought more than three (3) years after the date the wages became due and owing.

(d) Nothing in this section shall be construed to limit or restrict the Director of the Department of Labor's authority to seek recovery of unpaid wages pursuant to § 22-9-306.



§ 22-9-312 - Termination of contractor upon failure to pay wage rate -- Void contracts.

(a) Every contract within the scope of this subchapter shall contain the provision that in the event it is found by the contracting officer or public body that any laborer or mechanic employed by the public body or by the contractor or subcontractor, if any, directly on the site of the work covered by the contract has been or is being paid a rate of wages less than the rate of wages required by the contract to be paid, the public body concerned may, by written notice to the contractor, terminate the contractor's right to proceed with the work or such part of the work as to which there has been a failure to pay the required wages and to prosecute the work to completion by contract or otherwise, and the contractor and his or her sureties shall be liable to the public body concerned for any excess costs occasioned thereby.

(b) Any contract made and entered into within the scope of this subchapter in violation thereof shall be void.



§ 22-9-313 - Annual determination of wage rates -- Procedure.

(a) (1) The Department of Labor shall investigate and determine the prevailing hourly rate of wages in the counties.

(2) Determinations shall be made annually on or about July 1 of each year and shall remain in effect until superseded by a new determination.

(3) In determining prevailing rates, the Department of Labor shall ascertain and consider the applicable wage rates established by collective bargaining agreements, if any, wage determinations by the United States Department of Labor, and such rates as are paid generally within the locality.

(b) A certified copy of the determination shall be filed immediately in the Department of Labor in Little Rock, and copies shall be furnished to all persons requesting them.

(c) (1) At any time within thirty (30) days after the certified copies of the determinations have been filed with the Department of Labor, any person who may be affected thereby may object in writing to the determination, or such part thereof as he or she deems objectionable, by filing a written notice with the Department of Labor stating the specific grounds of the objection.

(2) Within thirty (30) days of the receipt of the objection, the Department of Labor shall set a date for a hearing on the objection, which date shall be within sixty (60) days of the receipt of the objection.

(3) Written notice of the time and place of the hearing shall be given to the objectors and any other interested party at least ten (10) days prior to the date set for the hearing.

(4) The Department of Labor, at its discretion, may hear each written objection separately or consolidate for hearing any two (2) or more written objections.

(d) (1) At the hearing, the Department of Labor shall introduce in evidence the investigation it instituted and other facts which were considered at the time of the original determination and which formed the basis for its determination.

(2) The Department of Labor, any objectors, or any other interested party may thereafter introduce any evidence material to the issues.

(e) (1) Within ten (10) days of the conclusion of the hearing, the Department of Labor must rule on the written objections and make such final determination as it believes the evidence warrants.

(2) Immediately upon the final determination, the Department of Labor shall file a certified copy of its final determination with the Department of Labor and shall serve a copy of the final determination on all parties to the proceedings by personal service or by registered mail.

(f) (1) The final decision by the Department of Labor concerning the prevailing wages in the county shall be subject to review by the circuit court of the county in which the determination is made, but only if suit is started within thirty (30) days by any person who is a party thereto.

(2) All proceedings in any court affecting a determination of the Department of Labor under the provisions of this subchapter shall have priority in hearing and determination over all other civil proceedings pending in the court, except election contests.

(3) The review by the circuit court shall be on the record made before the Department of Labor, and the decision of the Department of Labor shall be sustained if supported by substantial evidence.

(4) The finding of the Department of Labor ascertaining and declaring the prevailing hourly rate of wages shall be final unless reviewed under the provisions of this section.



§ 22-9-314 - Certain contractors ineligible to bid on public works contracts -- Quarterly lists.

(a) (1) Any contractor or subcontractor determined by the Department of Labor to have violated the provisions of this subchapter shall be ineligible to bid on or be awarded any public works contract or to perform any construction work in any manner for any public body for a period of two (2) years from the date of the final administrative determination.

(2) Any firm, partnership, corporation, or other entity in which such ineligible contractor is an officer, stockholder, or has a financial interest, or supervises or directs work shall be ineligible to bid on or be awarded any public works contract or perform any construction work in any manner for any public body for a period of two (2) years after the date of the determination.

(b) Notwithstanding the provisions of subsection (a) of this section, any contractor or subcontractor may complete any work in progress or contract awarded prior to the date of the contractor's or subcontractor's ineligibility.

(c) (1) The department shall compile a quarterly list which shall include:

(A) The names of all contractors which, by a final administrative determination, have been found to be in noncompliance with the provisions of this subchapter after January 1, 1996, and within the previous two (2) years as of the date of such list; and

(B) The dates on which the latest violations of such contractors occurred.

(2) (A) Upon request, the department shall mail the quarterly list to any public body in this state which may award public works contracts.

(B) It shall be the duty of the public body to hold the contractor ineligible to bid on or to be awarded any public works contract or to perform any construction work in any manner for the public body pursuant to subsection (a) of this section.

(d) Any contractor or subcontractor who shall submit a bid, be awarded a contract, or begin performance of construction while ineligible pursuant to the provisions of this section may have its state contractor's license suspended for a period of time as set by the Contractors Licensing Board.

(e) (1) Any public works contract awarded to an ineligible contractor, or on which an ineligible subcontractor performs, may be declared in default by the public body.

(2) (A) Additionally, the public body may require the bonding company or the general contractor to furnish a replacement contractor at no additional cost to the public body.

(B) In such an event, the bonding company or general contractor shall be expeditious in maintaining the original schedule for completion of the contract, allowing no more than thirty (30) days to lapse between notice and furnishing a replacement contractor or subcontractor satisfactory to the public body.

(f) Nothing in this section shall be construed as a waiver of sovereign immunity or as creating a cause of action for money damages against any public body.



§ 22-9-315 - Confidentiality of payroll records.

All payroll records or wage records submitted to the Department of Labor pursuant to the provisions of this subchapter for the purpose of determining prevailing wage rates or determining compliance with the provisions of this subchapter and the administrative regulations issued thereunder are confidential and shall not be disclosed to any unauthorized person or be taken, or withdrawn, copied, or removed, from the custody of the department or its employees.






Subchapter 4 - -- Contractors' Bonds

§ 22-9-401 - Coverage.

(a) All surety bonds required by the State of Arkansas or any subdivisions thereof by any county, municipality, school district, or other local taxing unit, or by any agency of any of the foregoing for the repair, alteration, construction, or improvement of any public works, including, but not limited to, buildings, levees, sewers, drains, roads, streets, highways, and bridges shall be liable on all claims for labor and materials entering into the construction, or necessary or incident to or used in the course of construction, of the public improvements.

(b) Claims for labor and materials shall include, but not be limited to, fuel oil, gasoline, camp equipment, food for workers, feed for animals, premiums for bonds and liability and workers' compensation insurance, rentals on machinery, equipment, and draft animals, and taxes or payments due the State of Arkansas or any political subdivision thereof which shall have arisen on account of, or in connection with, wages earned by workers on the project covered by the bond.



§ 22-9-402 - Authorized bonding companies -- Agents.

(a) All bonds enumerated in § 22-9-401 and bid bonds enumerated in § 19-4-1405 shall be made by surety companies which have qualified and are authorized to do business in the State of Arkansas.

(b) (1) The bonds shall be executed by a resident or nonresident agent.

(2) The resident or nonresident agent shall:

(A) Be licensed by the Insurance Commissioner to represent the surety company executing the bond; and

(B) File with the bond the power of attorney of the agent to act on behalf of the bonding company.



§ 22-9-403 - Statutory liability as integral part of bond -- Limitation of action.

(a) The liability imposed by § 22-9-401 on any bond furnished by a public works contractor shall be deemed an integral part of the bond, whether or not the liability is explicitly set out or assumed therein.

(b) (1) No action shall be brought on a bond after one (1) year from the date final payment is made on the contract, nor shall an action be brought outside the State of Arkansas.

(2) However, with respect to public works contracts where final approval for payment is given by the Arkansas Building Authority or by an institution of higher education exempt from construction review and approval by the authority, all persons, firms, associations, and corporations having valid claims against the bond may bring an action on the bond against the corporate surety, provided that no action shall be brought on the bond after twelve (12) months from the date on which the authority or the public institution of higher education approves final payment on the state contract, nor shall any action be brought outside the State of Arkansas in accordance with § 18-44-503.



§ 22-9-404 - Subcontractor bonds.

(a) (1) If required by the general contractor, each subcontractor must provide the general contractor with a payment and performance bond made by a surety company qualified under § 22-9-401 et seq., or a cash bond in a sum equal to the full amount of the subcontractor's bid on a portion of a public works contract when:

(A) The subcontractor is the low responsible bidder for that portion of the contract;

(B) The state, pursuant to § 22-9-204, requires the general contractor to list the subcontractor in the general contractor's bid; and

(C) The work value of the subcontractor's bid is in excess of fifty thousand dollars ($50,000).

(2) If the general contractor requires the subcontractor to provide a bond, the subcontractor shall provide the bond to the general contractor within five (5) days after the award of the contract by the general contractor to the subcontractor.

(b) If the subcontractor fails to provide a payment and performance bond when required by the general contractor, the subcontractor shall lose the bid and shall pay to the general contractor a penalty equivalent to ten percent (10%) of the subcontractor's bid or the difference between the low bid and the next responsible bid and the next responsible low bid, whichever is less, plus cost of recovery of the penalty, including attorney's fees. The purpose of this section is to compensate the general contractor for the difference between the low bid and the next responsible low bid.

(c) The general contractor may enforce this section by a civil action in circuit court.

(d) The provisions of this section shall not apply to contracts awarded by the State Highway Commission for construction or maintenance of public highways, roads, or streets.



§ 22-9-405 - Prohibition on directed suretyship.

(a) It is unlawful for any contracting body referenced in § 22-9-401 or any person acting on behalf of such contracting body to require a bidder or contractor to obtain or procure any surety bond from any particular insurance company or surety company, agent, or broker or to include surety bonds in an owner-controlled insurance program.

(b) Any person who violates the provisions of this section is guilty of a Class A misdemeanor.






Subchapter 5 - -- Deposit of Securities

§ 22-9-501 - Substitution of securities for retained payments -- Contracts generally.

(a) Under any contract made or awarded by the state or by any public department or official thereof, including the construction, improvement, or repair of any and all ways, roads, or bridges with appurtenances which, by law, are under the supervision of the State of Arkansas or any political subdivision, the contractor may withdraw the whole, or any portion thereof, of the amount retained for payments to the contractor pursuant to the terms of the contract upon depositing with the Treasurer of State, except as provided in § 22-9-502, direct obligations of or obligations fully guaranteed by the federal government or any agency or department thereof, obligations of the State of Arkansas, obligations of any public housing authority, or certificates of deposit from federal or state banks or savings and loan associations.

(b) No amount shall be withdrawn in excess of the market value of the securities at the time of deposit or at the time of withdrawal.



§ 22-9-502 - Substitution of securities for retained payments -- Highway contracts.

(a) With respect to all contracts made or awarded by the State Highway Commission, including the construction, improvement, or repair of any and all roads and bridges with appurtenances which are, by law, under the supervision of the commission, a contractor may withdraw the whole, or any portion thereof, of the amount retained for payments to the contractor pursuant to the terms of the contract, upon making the deposits with the commission which are authorized in § 22-9-501 with respect to deposits to be made with the Treasurer of State.

(b) All powers and authorities vested in the Treasurer of State with respect to deposits to be made as authorized in this subchapter, with respect to contracts made or awarded by the commission, shall be equally applicable to the commission with respect to deposits made with the commission.

(c) The commission shall administer all powers vested in the Treasurer of State with respect to all deposits made in regard to contracts made or awarded by the commission.



§ 22-9-503 - Assignment of retained payments.

(a) Any assignment of retained payments made by the contractor shall be honored by the Treasurer of State as part of the procedure to accomplish the substitution of securities under this subchapter, except that the assignment shall not be made without prior notification to the contracting agency of the state and the Treasurer of State.

(b) The assignment shall not impair the equitable rights of the contractor's surety in the retained payments or in the securities substituted therefor in the event of the contractor's default in the performance of the contract or in the payment of labor and material bills or other obligations covered by the surety's bond.



§ 22-9-504 - Deductions by state pursuant to contract.

Any amount deducted by the state or by any public department or official thereof, pursuant to the terms of the contract, from the retained payments due the contractor shall be deducted first from that portion of the retained payments for which no security has been substituted and then from the proceeds of any deposited security. In the latter case, the contractor shall be entitled to receive interest, coupons, or income only from those securities which remain after the amount has been deducted.



§ 22-9-505 - Powers and duties of Treasurer of State.

(a) The Treasurer of State shall have the power to enter into a contract or agreement with any state or national bank having a trust department located in Arkansas for the custodial care and servicing of any securities deposited with him or her pursuant to this subchapter.

(b) The services shall consist of the safekeeping of the securities and of all services required to effectuate the purposes of this subchapter.

(c) The Treasurer of State shall collect all interest or income, when due, on the obligations so deposited and shall pay the interest or income, when and as collected, to the contractor who deposited the obligations.

(d) If the deposit is in the form of coupon bonds, the Treasurer of State shall deliver each coupon as it matures to the contractor.






Subchapter 6 - -- Retainage

§ 22-9-601 - Definitions.

As used in this subchapter:

(1) "Construction contract" means a contract between a public agency and a prime contractor which obligates the prime contractor to construct, repair, replace, or maintain improvements for the public agency;

(2) "Cost of the project" means the sum the public agency originally agrees to pay the prime contractor for performance of the contract plus any other sums the public agency agrees to pay the prime contractor for extra-cost items included in the construction project which were not included in the original contract;

(3) "Prime contractor" means the party which, individually or in concert with other prime contractors, establishes a direct contractual relationship with the public agency obligating the prime contractor to construct improvements for the public agency. Where applicable under the law, the prime contractor shall be a contractor licensed and in compliance with Arkansas law;

(4) "Progress payments" means the monthly estimates submitted by the prime contractor to the public agency for payment of that portion of the work completed, including stored materials and equipment purchased; and

(5) "Public agency" means the State of Arkansas or any of its agencies, departments, or institutions or any political subdivision of the state, or taxing unit, and includes any nonprofit corporation or association receiving public funds in whatever form, including grants, loans, and subsidies.



§ 22-9-602 - Exception.

The provisions of this subchapter shall not be applicable to contracts entered into by the State Highway Commission for the construction or maintenance of public highways, roads, or streets.



§ 22-9-603 - Waiver.

The parties to a construction contract to which this subchapter is applicable shall have no authority to vary or waive the provisions of this subchapter by agreement of the parties.



§ 22-9-604 - Procedure.

(a) (1) In the case of a construction contract entered into between a public agency and a contractor who is required to furnish a performance bond, the contractor shall be entitled to payment of ninety-five percent (95%) of the earned progress payments when due, with the public agency retaining five percent (5%) to assure faithful performance of the contract.

(2) If the construction contract allows for phased work in which completion may occur on a partial occupancy, any retention proceeds withheld and retained under this section shall be partially released within thirty (30) days under the same conditions under this section in direct proportion to the value of the part of the capital improvement completed.

(b) All sums withheld by the public agency shall be paid to the contractor within thirty (30) days after the construction contract has been completed.

(c) In the event the construction contract requires the contractor to purchase and furnish materials or equipment that will be stored on the job site or in a bonded warehouse by the contractor and used in the job as required by the construction contract, no retainage will be withheld on that amount of the submitted progress payment pertaining to the cost of these stored materials or equipment.






Subchapter 7 - -- Displaced Persons

§ 22-9-701 - Relocation assistance and payments.

When any department, agency, or instrumentality of the state, or any county, municipality, or other political subdivision, or any levee, drainage, or other improvement district, or any other public entity subject to the provisions of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 undertakes any program or project wholly or partially financed with federal funds which involves the acquisition, condemnation, or demolition of real property or other action which results in any persons being displaced from their homes or businesses, the state department, agency, or instrumentality, or county, municipality, or other political subdivision, or levee, drainage, or other improvement district, or other public entity is authorized to provide relocation assistance and to make relocation payments to the displaced persons and to do such other acts and follow such procedures and practices as may be necessary to comply with the provisions of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970.



§ 22-9-702 - Payments not compensation for realty taken.

Any payment made under the authority granted in § 22-9-701 shall be for compensating or reimbursing the displaced person in accordance with the requirements of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, and the payments shall not, for any purpose, be deemed or considered compensation for real property acquired or as compensation for damages to remaining real property.












Title 23 - Public Utilities and Regulated Industries

Subtitle 1 - Public Utilities And Carriers

Chapter 1 - General Provisions

§ 23-1-101 - Definitions.

As used in this act, unless the context otherwise requires:

(1) "Affiliated interest with a public utility" includes the following:

(A) Every corporation and person owning or holding directly or indirectly twenty-five percent (25%) or more of the voting securities of the public utility;

(B) Every corporation or person in any chain of successive ownership, or holding, of twenty-five percent (25%) or more of the voting securities of that public utility;

(C) Every corporation, twenty-five percent (25%) or more of whose voting securities is owned by any person or corporation owning twenty-five percent (25%) or more of the voting securities of the public utility or is owned by any person or corporation in any chain of successive ownership of twenty-five percent (25%) or more of the voting securities; and

(D) Every person who is an officer or director of that public utility or of any corporation in any chain of successive ownership or holding of twenty-five percent (25%) or more of the voting securities of the public utility;

(2) "Commission" means the Arkansas Public Service Commission or the Transportation Safety Agency [abolished] with respect to the particular public utilities and matters over which each commission has jurisdiction;

(3) "Commissioner" means:

(A) One (1) of the commissioners of the Arkansas Public Service Commission with respect to the particular public utilities and matters over which that commission has jurisdiction; or

(B) One (1) of the commissioners of the Transportation Safety Agency [abolished] with respect to the particular public utilities and matters over which that agency has jurisdiction;

(4) "Corporation" includes, but is not limited to, a private corporation, an association, a joint-stock association, a business trust, and an electric cooperative corporation providing service for charge or compensation in any area or from any facility for which the commission has granted a certificate of convenience and necessity;

(5) "Exempt wholesale generator" means a person, including an affiliate of a public utility, engaged directly or indirectly through one (1) or more affiliates and exclusively in the business of owning or operating all or part of a facility for generating electric energy and selling electric energy at wholesale and who:

(A) Does not own or operate a facility for the transmission of electricity other than interconnecting transmission facilities used to effect a sale of electric energy at wholesale; and

(B) Has applied to the Federal Energy Regulatory Commission for a determination under 15 U.S.C. § 79z-5a;

(6) "Gross earnings" includes all amounts received, charged, or chargeable for or on account of any public service furnished or supplied in this state by any public utility and includes all gross income from all incidental, subordinate, or subsidiary operations of the utility in this state. However, revenues from the manufacture and sale of ice shall not be included;

(7) "Municipality" includes a city, a town, an improvement district, other than a county, and any other public or quasi-public corporation which is created or organized under the Constitution or laws of the State of Arkansas;

(8) "Person" includes a natural person, a trustee, lessee, receiver, holder of beneficial or equitable interest, a partnership, or two (2) or more persons having a joint or common interest, and a corporation as defined in subdivision (4) of this section;

(9) (A) "Public utility" includes persons and corporations, or their lessees, trustees, and receivers, owning or operating in this state equipment or facilities for:

(i) Producing, generating, transmitting, delivering, or furnishing gas, electricity, steam, or another agent for the production of light, heat, or power to or for the public for compensation;

(ii) Diverting, developing, pumping, impounding, distributing, or furnishing water to or for the public for compensation. However, nothing in this subdivision shall be construed to include water facilities and equipment of cities and towns in the definition of public utility. Further, the term "public utility" shall not include any entity described by this subdivision which meets any of the following criteria:

(a) All property owners' associations whose facilities are enjoyed only by members of that association or residents of the community governed by that association;

(b) All entities whose annual operating revenues would cause them to be classified as Class C or lower water companies pursuant to the uniform system of accounts adopted by the Arkansas Public Service Commission. However, the term "public utility" shall include any water company which petitions, or a majority of whose metered customers petition, the Arkansas Public Service Commission to come under the commission's jurisdiction, provided that the water company must have had combined annual operating revenues in excess of four hundred thousand dollars ($400,000) for the three (3) fiscal years immediately preceding the date of filing the petition; or

(c) All improvement districts;

(iii) Conveying or transmitting messages or communications by telephone or telegraph where such service is offered to the public for compensation;

(iv) Transporting persons by street, suburban, or interurban railway for the public for compensation;

(v) Transporting persons by motor vehicles if the vehicles are operated under a franchise granted by a municipality and in conjunction with, or as a part of, a street, suburban, or interurban railway, or in lieu of either thereof, for the public for compensation; and

(vi) Maintaining a sewage collection system or a sewage treatment plant, intercepting sewers, outfall sewers, force mains, pumping stations, ejector stations, and other appurtenances necessary or useful for the collection or treatment, purification, and disposal of the liquid and solid waste, sewage, night soil, and industrial waste. However, nothing in this subdivision (9) shall be construed to include sewerage facilities and equipment of cities and towns in the definition of public utility. The term "public utility" shall not include any entity described by this subdivision (9) which meets any of the following criteria:

(a) All property owners' associations whose facilities are enjoyed only by members of that association or residents of the community governed by that association;

(b) All entities whose annual operating revenues would cause them to be classified as Class C or lower sewer companies pursuant to the uniform system of accounts adopted by the Arkansas Public Service Commission; or

(c) All improvement districts.

(B) The term "public utility", as used for rate-making purposes only:

(i) Shall include persons and corporations or their lessees, trustees, and receivers producing, generating, transmitting, delivering, or furnishing any of the services set forth in subdivisions (9)(A)(i) and (ii) of this section to any other person or corporation for resale or distribution to or for the public for compensation; and

(ii) Shall not include persons or corporations providing cellular telecommunications service and not providing any other public utility service in this state, unless the commission finds by order, after notice and hearing and upon substantial evidence, and which shall not take effect pending appeal therefrom, that the public interest requires the application of some or all of the provisions of this subdivision (9) to such persons or corporations.

(C) The term "public utility", as to any public utility defined in subdivisions (9)(A)(i), (ii), and (vi) of this section, shall not include any person or corporation who or which furnishes the service or commodity exclusively to himself or herself or itself, or to his or her or its employees or tenants, when the service or commodity is not resold to or used by others.

(D) Any other provision of law to the contrary notwithstanding, the term "public utility" shall not include an exempt wholesale generator as defined in § 23-1-101(5).

(E) The term "public utility", as to any public utility defined in subdivision (9)(A)(iii) of this section, shall not include any person or corporation who or which:

(i) Furnishes the services exclusively to himself or herself or itself, or to employees; or

(ii) Furnishes the services:

(a) To persons who are temporary residents or guests in a hotel or motel owned by him or her or it;

(b) Patients in a hospital owned by him or her or it; or

(c) Students of a public or private institution of higher learning who reside in housing provided by that institution.

(F) (i) Notwithstanding the foregoing provisions of this subsection, the term "public utility" shall not include any person or corporation owning any interest in equipment or facilities used for any of the purposes specified in subdivision (9)(A)(i) or (9)(B) of this section, provided that:

(a) The interest in the equipment or facilities is leased under a net lease directly to a public utility or to a person or corporation that is exempt from regulation as a public utility, either as a sole lessee or joint lessee with one (1) or more other public utilities or persons or corporations so exempt;

(b) The person or corporation is otherwise primarily engaged in one (1) or more businesses other than the business of a public utility or is a person or corporation all of whose equity or beneficial ownership is held by one (1) or more persons or corporation so engaged, either directly or indirectly;

(c) If the lessee is a public utility, the lease to it has been authorized or approved by the Arkansas Public Service Commission;

(d) The lease of the interest in the equipment or facilities extends for an initial term of not less than ten (10) years, except for termination of the lease upon events set forth in the lease, unless any shorter term specified in the lease is not less than two-thirds (2/3) of the then-expected remaining useful life of the equipment or facilities or the lease is entered into following termination of a prior lease upon the liquidation, reorganization, bankruptcy, or insolvency of the prior lessee; and

(e) The rent reserved under the lease shall not include any amount based, directly or indirectly, on revenues or income of the lessee.

(ii) For purposes of this subdivision (9)(F), a public utility shall not cease to be such by reason of a lease, directly or indirectly, of a part or all of its interest in such equipment or facilities to any affiliate.

(iii) For purposes of this subdivision (9)(F), the term "person or corporation" shall include any receiver, trustee, or liquidating agent of the person or corporation.

(iv) The exception of the definition of "public utility" described in subdivision (9)(F)(i) of this section shall continue to apply, following termination of the lessee's right to possession or use of the interest in the equipment or facilities during the lease term or following termination of the lease by the lessee or its trustee pursuant to the provisions of section 365 of the Federal Bankruptcy Code or of any similar Arkansas or federal statute, for so long as the person or corporation referred to in subdivision (9)(F)(i) of this section does not supply electricity directly to the public. In any case, the exception to the definition of "public utility" described in subdivision (9)(F)(i) of this section shall continue to apply for a period of ninety (90) days following the termination, except that no change in rates that would otherwise be subject to the jurisdiction of the Arkansas Public Service Commission shall be effected during the ninety-day period without the approval of the Arkansas Public Service Commission.

(G) (i) (a) Within any county not subject to subdivision (9)(G)(i)(b) of this section, any Class C or lower water company or Class C or lower sewer company that would otherwise be exempt from the definition of "public utility" under subdivision (9)(A)(ii)(b) or (9)(A)(vi)(b) of this section shall be included within the term "public utility" if the Class C or lower water company or Class C or lower sewer company petitions the Arkansas Public Service Commission to have the company included. The provisions of this section do not apply to water or sewer companies formed under the nonprofit corporation laws of this state or any improvement district or water distribution district law of this state.

(b) All Class C or lower water companies or Class C or lower sewer companies that would otherwise be exempt from the definition of "public utility" under subdivision (9)(A)(ii)(b) or (9)(A)(vi)(b) of this section shall be included within the term "public utility" if a majority of the customers of the company petition the Arkansas Public Service Commission to have the company included. The Arkansas Public Service Commission shall determine the sufficiency of the petition at a public hearing. The water or sewer company or any customer of the company may appear and present evidence on the sufficiency of the petition. The provisions of this section do not apply to water or sewer companies formed under the nonprofit corporation laws of this state or any improvement district or water distribution district law of this state.

(ii) The Arkansas Public Service Commission shall adopt regulations governing the petition process.

(iii) A Class C or lower water company or sewer company shall provide the Arkansas Public Service Commission a list of metered customers upon request;

(10) "Rate" means and includes every compensation, charge, fare, toll, rental, and classification, or any of them, demanded, observed, charged, or collected by any public utility for any service, products, or commodity offered by it as a public utility to the public and means and includes any rules, regulations, practices, or contracts affecting any compensation, charge, fare, toll, rental, or classification;

(11) "Securities" means capital stock of all classes and all evidences of indebtedness secured or unsecured by lien upon capital assets or revenues, not including, however, any obligation falling due on or before a fixed date that is not more than one (1) year after the date of its issuance and not secured by a lien upon capital assets or revenues; and

(12) "Service" includes any product or commodity furnished and the plant, equipment, apparatus, appliances, property, and facilities employed by any public utility in performing any service or in furnishing any product or commodity devoted to the public purposes of the utility and to the use and accommodation of customers or patrons.



§ 23-1-102 - Construction of Acts 1935, No. 324 -- Interstate commerce excepted.

(a) Nothing in this act shall be construed as repealing §§ 14-234-201 et seq. or any part thereof.

(b) Neither this act nor any of its provisions shall apply, or be construed to apply, to commerce with foreign nations or commerce among the several states of the United States except insofar as such an application or construction of this act may be permitted under the provisions of the Constitution of the United States and the acts of Congress.



§ 23-1-103 - Compliance with Acts 1935, No. 324, and regulations of commission required -- Penalties for noncompliance.

(a) Every public utility and every person or corporation shall obey and comply with every requirement of this act and of every order, decision, direction, rule, or regulation made or prescribed by the commission in the matters specified or any other matter in any way relating to or affecting the business of any public utility. The commission shall do everything necessary or proper in order to secure compliance with, and observance of, every order, decision, direction, rule, or regulation by all officers, agents, and employees of every public utility.

(b) (1) Upon a finding by the commission that any jurisdictional water, gas, telephone, or electric public utility has knowingly, willfully, and purposefully violated any of the provisions of this act, by agent or otherwise, the commission shall assess a civil sanction of one thousand dollars ($1,000) on the utility.

(2) Each instance of violation shall constitute a separate violation. However, in case of a continued violation, each day's continuance thereof shall not be deemed to be a separate and distinct violation.

(3) The power and authority of the commission to impose civil sanctions are not to be affected by any other civil or criminal proceeding, concerning the same violation, nor shall the imposition of the sanction preclude the commission from imposing other sanctions which are provided for by law.

(4) The proceeds from the civil sanctions imposed under this subsection shall be deposited into the State Treasury as special revenues and credited to the Public Service Commission Fund.

(5) The imposition of a civil sanction under this subsection is subject to review by the commission and by the Arkansas Court of Appeals in the manner provided by §§ 23-2-422 -- 23-2-424.



§ 23-1-104 - Compelling compliance with provisions of Acts 1935, No. 324, and orders.

The commission shall have the right, and it is made its duty, to file suit against any person or corporation in any court of competent jurisdiction by mandamus proceedings to compel compliance with the provisions of this act or any order of the commission or, by injunction proceedings, to prevent violations of this act or any order of the commission.



§ 23-1-105 - False testimony or reports -- False or misleading records, memoranda, etc. -- Penalty.

Any person who gives false testimony at any hearing held by the commission, a commissioner, or an examiner or who makes false reports to the commission, when the testimony and reports are required by this act or any lawful order or rule of the commission, who makes any false entries upon the books or records of any public utility, or who makes or preserves any false or misleading vouchers, memoranda, or records showing the nature of, or purpose for, the disbursement of funds of public utilities, shall be deemed guilty of a felony and upon conviction shall be confined in the penitentiary for a period of not less than one (1) year nor more than ten (10) years for every offense.



§ 23-1-106 - Penalties cumulative -- Recovery of penalty not bar to further penalty or criminal prosecution.

(a) All penalties accruing under this act shall be cumulative.

(b) A suit for the recovery of one (1) penalty shall not be a bar to, or affect, the recovery of any other penalty or forfeiture, nor shall it be a bar to any criminal prosecution against any public utility or any officer, director, agent, or employee thereof or against any other corporation or person.



§ 23-1-107 - Acts of agent, employee, or officer are acts of corporation.

In construing and enforcing the provisions of this act relating to penalties, the act, omission, or failure of any officer, agent, or employee of any corporation shall in every case be deemed to be also the act, omission, or failure of the corporation or person.



§ 23-1-108 - Jurisdiction and venue of actions.

(a) Nothing in this act shall be construed to in any way restrict the jurisdiction of any court of equity.

(b) Any action brought by or against the commission of which a court of equity has jurisdiction under the Arkansas Constitution may be brought either in equity or at law. However, all actions, whether in equity or at law, against the commission shall be brought in the Pulaski County Circuit Court.



§ 23-1-109 - Actions for penalties, fees, and assessments.

Actions to recover penalties and all assessments and fees under this act shall be brought in the name of the State of Arkansas, in relation of the Arkansas Public Service Commission, in any court of competent jurisdiction by the attorney member of the commission.



§ 23-1-110 - Actions tried without jury -- Exceptions.

All actions brought under the terms of this act by or against the commission in any circuit court, except those to recover penalties, forfeitures, and fees, shall be tried and determined by the court without the intervention of a jury.



§ 23-1-111 - Copies of official papers as evidence.

Copies of official documents and orders filed or deposited according to law in the office of the commission certified by a commissioner or by the secretary under the official seal of the commission to be true copies of the original shall be evidence in like manner as the originals in all matters before the commission and in the courts of this state.



§ 23-1-112 - Contracts in violation of Acts 1935, No. 324, or commission's order.

(a) Any contract made in violation of this act or any lawful order of the commission shall be void and subject to cancellation and recoupment by action in any court of competent jurisdiction.

(b) Where a contract is made contrary to the provisions of this act or any lawful order of the commission, the commission, after notice and hearing, may order the public utility to take steps within ten (10) days to recover the funds or assets thus illegally loaned or transferred by action in a court of competent jurisdiction or to take such other proceedings as may be effective to release the public utility from any such contract.



§ 23-1-113 - Indeterminate permits granted under Acts 1919, No. 571.

(a) All indeterminate permits and any rights, powers, privileges, or immunities thereunder, granted to, received by, or otherwise acquired by public utilities pursuant to authority granted by or under the provisions of Acts 1919, No. 571, are expressly declared to be assignable.

(b) All assignments and transfers of such indeterminate permits, or of any right, power, privilege, or immunity existing under or created by Acts 1919, No. 571, made by the holders or owners of such permits prior to June 13, 1929, are declared to be valid and effective.

(c) (1) Neither the adoption of this section nor anything contained in it shall be construed or understood to mean that such indeterminate permits or the rights, powers, privileges, or immunities created or existing under Acts 1919, No. 571, were not assignable and transferable prior to the adoption of this section.

(2) This section shall not be construed as relieving any public utility from the terms of any existing contract or as enlarging or increasing in any manner any right or privilege granted under any indeterminate permit or franchise.



§ 23-1-114 - Civil sanctions for violation of Acts 1919, No. 571, and 1921, No. 124.

(a) Upon a finding by the Arkansas Public Service Commission that any jurisdictional water, gas, telephone, or electric public utility by agent or otherwise has knowingly, willfully, and purposefully violated any of the provisions of this act, the commission shall assess a civil sanction of one thousand dollars ($1,000) on that utility. Each instance of violation shall constitute a separate violation. However, in case of a continued violation, each day's continuance shall not be deemed to be a separate and distinct violation.

(b) The power and authority of the commission to impose these civil sanctions are not to be affected by any other civil or criminal proceeding concerning the same violation, nor shall the imposition of the civil sanction preclude the commission from imposing other sanctions which are provided for by law.

(c) The proceeds from the civil sanctions imposed under this section shall be deposited into the State Treasury as special revenues and credited to the Public Service Commission Fund.

(d) The imposition of a civil sanction under this section is subject to review by the commission and by the Arkansas Court of Appeals in the manner provided by §§ 23-2-422 -- 23-2-424.



§ 23-1-115 - Citizens band radio equipment.

(a) (1) Citizens band radio equipment shall not be used unless that equipment is certified by the Federal Communications Commission.

(2) Citizens band radio equipment shall not be operated on a frequency between twenty-four megahertz (24 MHz) and thirty-five megahertz (35 MHz) without authorization from the commission.

(b) Nothing in this section shall be construed to affect any radio station that is licensed by the commission under 47 U.S.C. § 301.

(c) (1) A first violation of this section is a violation punishable by a fine of one hundred dollars ($100).

(2) A second or subsequent violation of this section is a violation punishable by a fine not to exceed one thousand dollars ($1,000).






Chapter 2 - Regulatory Commissions

Subchapter 1 - -- Arkansas Public Service Commission

§ 23-2-101 - Members generally.

(a) (1) The Arkansas Public Service Commission shall consist of three (3) members to be known as commissioners, one (1) of whom shall be a lawyer.

(2) Each commissioner shall have resided in the state for five (5) years and shall be a qualified elector.

(b) Each commissioner before entering on his or her duties shall take the oath prescribed by the Constitution, shall swear that he or she is not pecuniarily interested in any public utility or affiliate, or any public carrier or affiliate therewith, as employee, stockholder, or security holder.

(c) Each commissioner shall execute a bond to the State of Arkansas in the sum of ten thousand dollars ($10,000), conditioned for the faithful discharge and performance of his or her duties.

(d) Each commissioner shall receive an annual salary of five thousand dollars ($5,000), payable semimonthly or monthly in conformity with prevailing practices of other officers of the state.

(e) (1) At the expiration of each of the commissioner's terms, the Governor, subject to the approval of the Senate, shall appoint one (1) member who shall hold office for a term of six (6) years.

(2) Each commissioner shall hold office during the term for which he or she was appointed and until his or her successor is appointed and qualified.

(f) The Governor shall designate one (1) of the commissioners as chair.



§ 23-2-102 - Special commissioners.

(a) When any member of the Arkansas Public Service Commission is disqualified for any reason to hear and participate in the determination of any matter pending before the commission, the Governor shall appoint a qualified person to hear and participate in the decision on the particular matter.

(b) The special member so appointed shall have all authority and responsibility with respect to the particular matter before the commission as if the person were a regular member of the commission, but he or she shall have no authority or responsibility with respect to any other matter before the commission.

(c) A person appointed as a special member of the commission pursuant to the provisions of this section shall be entitled to receive per diem not to exceed one hundred dollars ($100) for each day spent in attending to his or her duties as a special member of the commission. This compensation shall be paid from any funds of the commission which are available for or may legally be used for paying the per diem.



§ 23-2-103 - Offices -- Place of hearings and investigations.

(a) The office of the Arkansas Public Service Commission shall be in the State Capitol, but the commission may conduct hearings and make investigations anywhere in the different parts of the state when, in the opinion of the commission, the hearings will best serve the interest and convenience of the public.

(b) When a formal proceeding to consider a general change or modification in the rates and charges of a public utility has been initiated before the commission, the commission shall conduct a hearing for the purpose of receiving public comment in an appropriate location or locations within the service territory of the public utility.



§ 23-2-104 - Quorum.

The concurrence of two (2) members of the Arkansas Public Service Commission shall be necessary for commission action.



§ 23-2-105 - Employees generally.

The Arkansas Public Service Commission shall have power to employ during its pleasure such officers, examiners, experts, engineers, statisticians, accountants, attorneys, inspectors, clerks, and employees as it may deem necessary to carry out its proper function or to perform the duties and exercise the powers conferred by law upon the commission, as may be provided by appropriations of the General Assembly.



§ 23-2-106 - Assistant general counsel.

There is established in the Arkansas Public Service Commission the positions of two (2) assistant general counsel who shall be well-trained attorneys.



§ 23-2-107 - Commissioners and employees -- Activities restricted.

(a) No person while serving as a member or employee of the Arkansas Public Service Commission shall practice or represent clients before any other agency of this state which is engaged in the regulation of any business, profession, or trade.

(b) Nor shall any person while serving as a member or employee of the commission represent any person, firm, corporation, or enterprise subject to the regulatory jurisdiction of the commission in any proceeding before any court or administrative body.



§ 23-2-108 - Costs of operation and maintenance.

(a) All costs of operation and maintenance of the Arkansas Public Service Commission shall be paid by vouchered warrants drawn against the General Revenue Fund in the State Treasury from appropriations made for these purposes by the General Assembly.

(b) (1) The commission shall designate one (1) of its officers or employees who is familiar with cost accounting methods to keep an accurate record of that part of the cost of operation and maintenance of the commission having to do with matters relating to the regulation of public utilities, such costs hereafter referred to as "utilities costs".

(2) In a similar manner, that officer or employee shall keep an accurate record of that part of the cost of operation and maintenance of the commission having to do with all matters other than those relating to the regulation of public utilities.



§ 23-2-109 - Expenses of commission.

All expenses incurred by the Arkansas Public Service Commission pursuant to the provisions of this act, including the actual and necessary traveling and other expenses and disbursements of the commissioners, their officers, and employees incurred while on business of the commission, shall be paid from the funds provided for the use of the commission after being approved by the commission.



§ 23-2-110 - Payment of expenses and salaries.

(a) The expenses of the Arkansas Public Service Commission shall be paid from the State Treasury on the warrant of the Auditor of State.

(b) The clerk of the commission shall make out an itemized account of all the expenses incurred by the commission, fees paid for officials for issuing and serving notices and process, witness fees, and any other expenses actually paid and which are authorized by this act.

(c) The account shall be examined by the commission and approved by it if correct, and the account so approved shall be filed with the Auditor of State.

(d) The Auditor of State shall issue his or her warrant on the Treasurer of State for the amount of the account and deliver the warrant to the clerk of the commission, and the Treasurer of State is authorized to pay the warrant.



§ 23-2-111 - Salaries and expenses -- Time of payment.

(a) The salaries and expenses of the Arkansas Public Service Commission shall be paid monthly upon certificate and vouchers, as required by law.

(b) If it becomes necessary to pay for transportation, costs, or other expenses of a similar nature during any current month, the payments may be drawn in advance upon certificate of the commissioners. However, the payments are to be embraced thereafter in the monthly statement to be made as required by law, showing the expenses to have been paid.



§ 23-2-112 - Rural and Community Liaison -- General job responsibilities.

(a) The Rural and Community Liaison will serve as a two-way communication link between the Arkansas Public Service Commission and utility customers in Arkansas, particularly those in rural areas.

(b) (1) The liaison is responsible for:

(A) Providing information to communities and rural utility customers concerning utility matters within the jurisdiction of the commission; and

(B) Identifying questions and concerns that rural utility customers may have concerning utility issues and relaying those concerns to the members of the commission and to the commission staff.

(2) In the performance of these duties, the liaison will work with stakeholders in rural areas and communities, including legislators, civic and community leaders, customers and customer groups, and rural utility personnel.






Subchapter 2 - -- Transportation

§ 23-2-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Transportation Commission [abolished]; and

(2) "Transportation" means the carriage of persons and property for compensation by air, rail, water, carrier pipelines, or motor carriers.



§ 23-2-207 - Officers and employees.

The Arkansas Transportation Commission [abolished] shall have the power to employ, during its pleasure, such officers, examiners, experts, engineers, statisticians, accountants, attorneys, inspectors, clerks, and employees, one of whom shall be designated as secretary of the commission, as it may deem necessary to carry out its proper function or to perform the duties and exercise the powers conferred by law upon the commission, as may be provided by appropriation of the General Assembly therefor.



§ 23-2-208 - Free transportation of commissioners and employees.

The commissioners and other employees of the Arkansas Transportation Commission [abolished] shall have the right to pass free of charge on all railroads and other public carriers when in the performance of their official duties subject in whole or in part to the control or regulation of the commission.



§ 23-2-209 - Jurisdiction of commission.

(a) The jurisdiction of the State Highway Commission shall extend to and include all matters pertaining to the regulation, certification, and review of assessment for ad valorem taxation and operation of all carriers providing a transportation service for compensation.

(b) Nothing in this subchapter shall vest the State Highway Commission with jurisdiction as to any rate, charge, rule, regulation, order, hearing, investigation, or other matter pertaining to the operation within the limits of any municipality of any carrier operating wholly within a municipality.

(c) All authority conferred and vested on the Arkansas State Highway and Transportation Department or the State Highway Commission by any of the laws of this state concerning the regulation of pipeline companies which are common carriers shall be transferred, vested, and conferred upon the Arkansas Public Service Commission.



§ 23-2-210 - Rules and regulations.

The Arkansas Transportation Commission [abolished] shall make such reasonable rules and regulations as may be necessary to administer the provisions of this subchapter and the laws administered by the Arkansas Public Service Commission with respect to the regulation of transportation prior to February 28, 1957.



§ 23-2-211 - Proceedings before commission.

(a) In the exercise of its jurisdiction, the Arkansas Transportation Commission [abolished] shall have the power to promulgate reasonable rules and regulations governing procedure before the commission and for other purposes.

(b) The commissioners shall have full power to decide all matters which come before the commission.

(c) Any order made by the commission shall be subject to the same right of appeal by any party to the proceedings as is prescribed by § 23-2-425 or as may be otherwise provided by law.



§ 23-2-212 - Expenses.

(a) All expenses incurred by the Arkansas Transportation Commission [abolished] pursuant to the provisions of this subchapter, including the actual and necessary traveling and other expenses and disbursements incurred while on business of the commission, shall be paid from the funds provided for the use of the commission.

(b) All costs of operation and maintenance of the commission shall be paid by vouchered warrants drawn on the Treasurer of State from appropriations made for such purposes by the General Assembly.

(c) The commission shall follow the same procedures used or established by law in writing vouchers, itemizing accounts, in expenses, keeping of records, of salaries, and in general, the cost accounting method of keeping records in the same manner as is prescribed by law for the Arkansas Public Service Commission.






Subchapter 3 - -- General Regulatory Authority of Commissions

§ 23-2-301 - Powers and jurisdiction of commission generally.

The commission is vested with the power and jurisdiction, and it is made its duty, to supervise and regulate every public utility defined in § 23-1-101 and to do all things, whether specifically designated in this act, that may be necessary or expedient in the exercise of such power and jurisdiction, or in the discharge of its duty.



§ 23-2-302 - Jurisdiction of the commission -- "Company" defined.

(a) The jurisdiction of the commission shall extend to and include:

(1) (A) All matters pertaining to the regulation and operation of all:

(i) Common carriers;

(ii) Railroads;

(iii) Express companies;

(iv) Car companies;

(v) Freight lines;

(vi) Toll bridges;

(vii) Ferries;

(viii) Steamboats;

(ix) Street railroads;

(x) Telegraph companies;

(xi) Telephone companies;

(xii) Pipeline companies for transportation of oil, gas, and water;

(xiii) Gas companies;

(xiv) Electric lighting companies and other companies furnishing gas or electricity for light, heat, or power purposes;

(xv) Hydroelectric companies for the generation and for transmission of light, heat, or power; and

(xvi) Water companies furnishing water within municipalities for municipal, domestic, or industrial use.

(B) Nothing in this act shall vest the commission with jurisdiction as to any rate, charge, rule, regulation, order, hearing, investigation, or other matter pertaining to the operation within the limits of any municipality of any street railroad, telephone company, gas company, pipeline company for transportation of oil, gas, or water, electric company, water company, hydroelectric company, or other company operating a public utility or furnishing public service as to which jurisdiction may be elsewhere conferred in this act upon any municipal council or city commission. Notwithstanding the jurisdiction of the municipality as to the above matters within the limits of the municipality, the commission shall have, and is delegated, the authority and duty to require all utility companies now furnishing public service within the limits of any municipality to furnish and continue furnishing that service to the municipality although the right of regulation of the utility as to rates and all other matters within the municipality is elsewhere in this act conferred upon the municipal councils or city commissions, subject to right of appeal to the courts.

(C) Further, nothing in this act shall vest the commission with jurisdiction as to any improvement district or municipality furnishing gas or electricity for any purpose; and

(2) All other jurisdictions, if any, possessed by the Arkansas Railroad Commission [abolished] under the laws of Arkansas in force on March 31, 1919.

(b) For the purpose of this act, and in the construction of this act, every person, firm, association, company, partnership, corporation, or other organizations engaged in the operation of any public utility above indicated shall be deemed to be a company within the meaning of this act.



§ 23-2-303 - Jurisdiction over intrastate transportation services.

Nothing contained in this act shall be construed as giving the Arkansas Public Service Commission any jurisdiction over taxicab or truck service in cities or towns, and of railroad, taxicab, or motor bus service between cities or towns, jurisdiction over which is vested in the Arkansas Transportation Commission [abolished].



§ 23-2-304 - Certain powers of commission enumerated.

(a) Upon complaint or upon its own motion and upon reasonable notice and after a hearing, the Arkansas Public Service Commission shall have the power to:

(1) Find and fix just, reasonable, and sufficient rates to be thereafter observed, enforced, and demanded by any public utility;

(2) Determine the reasonable, safe, adequate, and sufficient service to be observed, furnished, enforced, or employed by any public utility and to fix this service by its order, rule, or regulation;

(3) Ascertain and fix adequate and reasonable standards, classifications, regulations, practices, and services to be furnished, imposed, observed, and followed by any or all public utilities;

(4) Ascertain and fix adequate and reasonable standards for the measurement of quantity, quality, pressure, initial voltage, or other conditions pertaining to the supply of all products, commodities, or services furnished or rendered by any and all public utilities;

(5) Prescribe reasonable regulations for the examination and testing of the production, commodity, or service, and, for the measurement thereof, establish or approve reasonable rules, regulations, specifications, and standards to secure the accuracy of all meters or appliances for measurement;

(6) Provide for the examination and testing of any and all appliances used for the measurement of any product, commodity, or service of any public utility;

(7) (A) Ascertain and fix the value of the whole or any part of the property of any public utility insofar as this value is material to the exercise of the jurisdiction of the commission.

(B) The commission may make revaluations of the whole or any part of the property from time to time and may ascertain the value of any new construction, extension, and addition to or retirement from the property of every public utility;

(8) (A) Require any or all public utilities to carry a proper and adequate depreciation account in accordance with such rules, regulations, and forms of account as the commission may prescribe.

(B) The commission may ascertain, determine, and by order fix the proper and adequate rates of depreciation of the several classes of property of each public utility.

(C) Each public utility shall conform its depreciation accounts to the rates so ascertained, determined, and fixed by the commission;

(9) Assure that retail customers should have access to safe, reliable, and affordable electricity, including protection against service disconnections in extreme weather or in cases of medical emergency or nonpayment for unrelated services; and

(10) (A) Assure that electric utility bills, usage, and payment records should be treated as confidential unless the retail customer consents to their release or the information is provided only in the aggregate.

(B) Notwithstanding subdivision (a)(10)(A) of this section, release of such information may be made pursuant to subpoena, court order, or other applicable statute, rule, or regulation.

(b) Because of competitive and technological changes relating to the services provided by telephone public utilities, the commission, upon petition by the telephone public utility, after notice and hearing and a finding that it is in the public interest, may deviate from the rate/base rate of return method of regulation in establishing rates and charges for services provided by the telephone public utility.

(c) In the discharge of its duties under this act, the commission may cooperate with regulatory commissions of other states and of the United States. It may also hold joint hearings and make joint investigations with such commissions.



§ 23-2-305 - Rules.

The commission is empowered after hearing and upon notice to make and from time to time in like manner to alter or amend such reasonable rules pertaining to the operation, accounting, service, and rates of public utilities and of the practice and procedure governing all investigations by and hearings and proceedings before the commission as it may deem proper and not inconsistent with this act.



§ 23-2-306 - Systems of accounts.

The commission may establish by order a uniform system of accounts to be kept by any public utility subject to the commission's jurisdiction or may classify the public utilities and establish a system of accounts for each class, and the commission may prescribe the manner in which the accounts shall be kept.



§ 23-2-307 - Inventories of property may be required.

The commission shall have the power and authority by order to require any public utility from time to time to furnish on forms prescribed by the commission a verified, itemized, and detailed inventory or appraisal of any or all of its property as to which the commission should have knowledge in order to enable it to perform its duties under this act.



§ 23-2-308 - Reports by utilities may be required.

(a) The commission may require any public utility to file:

(1) Annual reports in such form and of such content and at such time as the commission may require; and

(2) Special reports concerning any matter about which the commission is authorized to inquire or to keep itself informed.

(b) All reports shall be under oath.



§ 23-2-309 - Information to be furnished commission on request.

At any time, the commission may require persons, firms, associations, or corporations, so far as they may be subject to its jurisdiction under the terms of this act, to furnish any information which may be in his, her, its, or their possession respecting the rates, tolls, fares, charges, or practices in conducting his, its, or their service. They may also be required to furnish the commission at all times for its inspection any books or papers or reports and statements. The reports and statements shall be under oath when required by the commission. The form of all reports required under this act shall be prescribed by the commission.



§ 23-2-310 - Investigations, examinations, testing, etc.

(a) (1) The commission, whenever it may be necessary in the performance of its duties, may investigate and examine the condition and operation of public utilities or any particular utility.

(2) In conducting such investigations, the commission may proceed either with or without a hearing as it may deem best, but it shall make no order without affording a hearing to the affected parties.

(b) The commissioners and the officers and employees of the commission, during all reasonable hours, may from time to time enter upon any premises occupied by any public utility or upon or in which any of the utility's property is located for the purpose of making any investigation, examination, or test, or for exercising any power under this act. The commission may set up and use on such premises any apparatus and appliances necessary therefor.

(c) The public utility shall have the right to be represented at the making of such investigations and examinations, tests, and inspections.



§ 23-2-311 - Entry and inspection of utility property.

The commission shall have power, through its members, inspectors, or employees, to enter into, upon, and to inspect the property of any public utility so far as may be proper, in order to exercise the jurisdiction conferred upon the commission in this act.



§ 23-2-312 - Refusal to permit inspection or examination -- Cancellation of charter.

(a) The failure or refusal of any public utility, if persisted in, to permit the inspection or examination of its physical properties, premises, plants, equipment, accessories, books, papers, files, documents, contracts, agreements, or accounts shall be deemed cause for the cancellation of its charter or license to do business in this state.

(b) When such a fact is certified to the Secretary of State by the commission, he or she shall cancel the charter or license of the offending utility to transact business in this state.



§ 23-2-313 - Subpoena powers -- Compelling attendance and testimony.

(a) The commission shall have the power, either as a commission or by any of its members, to subpoena witnesses and take testimony and administer oaths to any witness in any proceeding or examination instituted before it or conducted by it in reference to any matter within its jurisdiction.

(b) In all hearings and proceedings before the commission, the evidence of witnesses and the production of the documentary evidence may be required at any designated place of hearing.

(c) (1) In case of disobedience to a subpoena or other process, the commission may invoke the aid of the Pulaski County Circuit Court in requiring the evidence and testimony of witnesses and the production of papers, books, and documents.

(2) The court, in case of refusal to obey the subpoena issued to any person or to any public service corporation subject to the provisions of this act, shall issue an order calling the public service corporation or any person to appear before the commission and produce all books and papers if so ordered and give evidence touching the matter in question.

(3) Any failure to obey the order of the court may be punished by the court as contempt thereof.

(d) A claim that any testimony or evidence may tend to incriminate the person giving it shall not excuse the witness from testifying, but the witness shall not be prosecuted for any offense concerning which he or she is compelled to testify pursuant to this section.



§ 23-2-314 - Fees charged by commission.

(a) The commission shall charge and collect the following fees:

(1) Two hundred dollars ($200) for filing each application for a certificate of public convenience and necessity as required by §§ 23-3-201 -- 23-3-205; and

(2) Such fees for copying and certifying the copy of any filed document as shall be determined by the commission from time to time after reasonable notice and hearing.

(b) No fees shall be charged or collected for copies of papers, records, or official documents furnished to public officers for use in their official capacity or for the annual reports of the commission in the ordinary course of distribution.

(c) All fees charged and collected by the commission shall be paid daily, accompanied by a detailed statement thereof, into the State Treasury.



§ 23-2-315 - Reports by commission.

The Arkansas Public Service Commission shall make and submit to the Governor during the month of June of each year a report containing a full and complete account of its transactions and proceedings for the preceding calendar year, together with such other facts, suggestions, and recommendations as it may deem of value to the people of the state.



§ 23-2-316 - Records of commission open to public -- Exceptions -- Protective orders.

(a) All facts and information, including all reports, records, files, books, accounts, papers, and memoranda in the possession of the commission, shall be public and open to public inspection at all reasonable times.

(b) (1) Whenever the commission determines it to be necessary in the interest of the public or, as to proprietary facts or trade secrets, in the interest of the utility to withhold such facts and information from the public, the commission shall do so.

(2) The commission may take such action in the nature of, but not limited to, issuing protective orders, temporarily or permanently sealing records, or making other appropriate orders to prevent or otherwise limit public disclosure of facts and information.






Subchapter 4 - -- Procedure Before Commissions

§ 23-2-401 - Definition.

As used in §§ 23-2-421 -- 23-2-424, unless the context otherwise requires, the term "the commission" refers to the Arkansas Public Service Commission or to whatever successor agency might in the future be vested with the duties, responsibilities, powers, authorities, and jurisdiction of that commission.



§ 23-2-402 - Powers of commission, commissioners, and examiners.

The commission and each of the commissioners and examiners specifically designated to make investigations, for the purposes mentioned in this act, may:

(1) Issue subpoenas, subpoenas duces tecum, and all necessary process in proceedings pending before the commission, a commissioner, or an examiner;

(2) Administer oaths, examine witnesses, compel the production of records, books, papers, files, documents, contracts, correspondence, agreements, or accounts necessary for any investigation being conducted; and

(3) Certify official acts.



§ 23-2-403 - Evidence and pleading.

(a) The Arkansas Public Service Commission and the Arkansas Transportation Commission [abolished] shall prescribe the rules of procedure and for taking of evidence in all matters that may come before them.

(b) On the investigations, preparations, and hearing of cases, the commissions shall not be bound by the strict technical rules of pleading and evidence, but they may exercise such discretion as will facilitate their efforts to ascertain the facts bearing upon the right and justice of the matters before them.



§ 23-2-405 - Service of process, notices, complaints, etc.

(a) All process issued by the commission shall extend to all parts of the state, and any such process, together with the service of all notices issued by the commission, as well as copies of complaints, rules, orders, and regulations of the commission, may be served by any person authorized to serve process issued out of courts of law, or by mail, as the commission may direct.

(b) In instances in which service is had by mail, a duplicate of the instrument served shall be enclosed, upon which duplicate the person served shall endorse the date of his or her receipt of the original and promptly return the duplicate to the commission.

(c) Any person who fails, neglects, or refuses to promptly return the receipt and duplicate shall be guilty of a Class A misdemeanor.



§ 23-2-406 - Oaths -- Testimony.

Any commissioner, secretary, or assistant secretary employed by the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] may administer oaths and take testimony.



§ 23-2-407 - Subpoenas for witnesses -- Issuance and service.

Subpoenas for witnesses shall be issued by the secretary, assistant secretary, or any commissioner of the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] and shall be served as provided by law for the service of other subpoenas.



§ 23-2-408 - Subpoenas duces tecum.

The commission may require, by order served on any public utility in the manner provided in this act for the service of orders, the production within this state at such time and place as it may designate, of any books, accounts, papers, or records of the public utility, or of any affiliate of the utility relating to the public utility's business or affairs within the state, pertinent to any lawful inquiry and kept by the public utility or its affiliate in any office or place without this state.



§ 23-2-409 - Subpoenas -- Failure to comply -- Penalty.

The failure or refusal of any witness to appear or to produce any books, papers, or documents required by the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] and to submit them to the inspection of the commission or the refusal to answer any questions propounded by the commission shall constitute a violation punishable by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).



§ 23-2-410 - Refusal to attend or testify -- Contempt proceedings.

In case of failure on the part of any person to comply with any lawful order of the commission, of any commissioner, or of any examiner specifically designated to conduct an investigation, or to comply with any subpoena or subpoena duces tecum, or in case of failure to testify concerning any matter on which he or she may be lawfully interrogated, any court of record of general jurisdiction or a judge thereof, upon application of the commission or of any commissioner, may compel obedience by prosecuting proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or of the refusal to testify therein.



§ 23-2-411 - No person excused from testifying -- Exemption from prosecution.

(a) (1) No person shall be excused from testifying or from producing any book, document, paper, correspondence, or account in any investigation, inquiry by, or hearing before the commission or any commissioner or examiner when ordered to do so upon the ground that the testimony or evidence, book, document, paper, correspondence, or account required of him or her may tend to incriminate him or her or subject him or her to penalty or forfeiture.

(2) However, no person shall be prosecuted, punished, or subjected to any forfeiture or penalty for, or on account of, any act, transaction, matter, or thing concerning which he or she shall have been compelled under oath to testify or produce documentary evidence.

(b) No person so testifying shall be exempt from prosecution or punishment for any perjury committed by him or her in his or her testimony.



§ 23-2-412 - Depositions.

The commission, any commissioner, or any party to the proceedings in any investigation or hearing before the commission may cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for taking depositions in civil actions.



§ 23-2-413 - Perjury.

False testimony shall constitute perjury punishable as provided by law.



§ 23-2-414 - Witness and mileage fees.

(a) Witnesses who are summoned before the commission shall be paid the same fees and mileage as are paid to witnesses in courts of record.

(b) Witnesses whose depositions are taken pursuant to the provisions of this act and the officer taking the deposition shall be entitled to the same fees as are paid for like services in such courts.

(c) Any party to a proceeding at whose instance a subpoena is issued and served shall pay the costs incident thereto and the fees and mileage of all his or her witnesses.

(d) The mileage and attendance fees shall be paid by the warrant of the Auditor of State, upon the presentation of the proper vouchers sworn to by the witness and approved by the chair of the commission.

(e) (1) No witness shall be entitled to any witness fees or mileage if that witness:

(A) Is directly or indirectly interested in any railroad in this state, or outside this state;

(B) Is in any way interested in any stock, bond, mortgage, security, or earnings of any such railroad; or

(C) Shall be the agent or employee of such a railroad, or any officer thereof, when summoned at the instance of the railroad.

(2) No witness furnished with free transportation shall receive pay for the distance he or she may have traveled on free transportation.



§ 23-2-415 - Hearings generally.

(a) In addition to the hearings specifically provided for by this act, the commission may conduct such other hearings as may be required or expedient in the administration of the powers and duties conferred upon it by this act.

(b) The commission shall fix the time and place of all hearings and shall serve notice of the hearing not less than ten (10) days before the time set for the hearing, unless the commission finds that public necessity requires that the hearing be held at an earlier date.

(c) At the time fixed for any hearing before the commission, a commissioner, or examiner, or the time to which any hearing may have been continued, the complainant and the person or corporation complained of shall be entitled in person or by attorney to be heard and to introduce evidence and to examine and cross-examine witnesses.



§ 23-2-416 - Hearings -- Separation or consolidation of complaints.

(a) The commission, in its discretion, when a complaint is made concerning more than one (1) rate, charge, or service, may order separate hearings thereon at such times as it may prescribe.

(b) The commission may, for the purpose of a hearing, consolidate complaints when no injustice will arise from the consolidation.



§ 23-2-417 - Burden of proof.

In all actions and proceedings arising under the provisions of this act, or growing out of the exercise of the authority and powers granted by this act to the commission, the burden of proof shall be upon the parties seeking to avoid compliance with the provisions of this act or with any findings, rules, regulations, or orders of the commission.



§ 23-2-418 - Records of proceedings and testimony.

(a) A full and complete record shall be kept of all proceedings had before the Arkansas Public Service Commission, the Arkansas Transportation Commission [abolished], any commissioner, or any examiner on any formal investigation.

(b) All testimony shall be recorded by official reporters appointed by the commission.



§ 23-2-419 - Quorum.

(a) (1) A majority of the commissioners shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the commission.

(2) No one (1) vacancy for the time being in the commission shall impair the rights of the remaining commissioners to exercise all of the powers of the commission.

(b) The act of a majority of the commissioners shall be the act of the commission.



§ 23-2-420 - Orders, findings, rules, certificates, etc., under Acts 1935, No. 324, to be in writing -- Copies as evidence.

(a) Every order, finding, authorization, rule, regulation, or certificate issued or approved by the commission under any provisions of this act shall be in writing and entered on the records of the commission, all of which shall be public records.

(b) A certificate under the seal of the commission that any such order, finding, authorization, rule, regulation, or certificate has not been modified, stayed, suspended, or revoked shall be received as evidence in all courts as to the facts therein stated.



§ 23-2-421 - Findings and orders of Arkansas Public Service Commission.

(a) The Arkansas Public Service Commission's decision shall be in sufficient detail to enable any court in which any action of the commission is involved to determine the controverted question presented by the proceeding.

(b) A copy of the order certified under the seal of the commission shall be served upon the person or corporation against whom it runs, or his or her or its attorney. Notice thereof shall be given to the other parties to the proceedings or their attorneys.

(c) (1) The order shall take effect and become operative immediately upon the service thereof, unless otherwise provided, and shall continue in force either for a period which may be designated therein or until changed or revoked by the commission, or vacated upon review.

(2) If an order cannot, in the judgment of the commission, be complied with within the time fixed by the commission, the commission may grant and prescribe such additional time as in its judgment is reasonably necessary to comply with the order and may, on application and for good cause shown, extend the time for compliance fixed in the order.



§ 23-2-422 - Arkansas Public Service Commission orders -- Rehearings.

(a) Any party to a proceeding before the Arkansas Public Service Commission aggrieved by an order issued by the commission may apply for a rehearing within thirty (30) days after the date of mailing of the order of the commission.

(b) The application for rehearing shall set forth specifically the grounds upon which the application is based.

(c) Upon receiving the application, the commission shall have power to grant or deny rehearing, to abrogate or modify its order without further hearing, or to reopen the record for the purpose of receiving and considering additional evidence.

(d) Unless the commission acts upon the application for rehearing within thirty (30) days after it is filed, the application shall be deemed to have been denied.

(e) An order or decision made after the rehearing abrogating, changing, or modifying the original order or decision shall have the same force and effect as an original order or decision but shall not affect any right or the enforcement of any right arising from or by virtue of the original order or decision unless so ordered by the commission.



§ 23-2-423 - Arkansas Public Service Commission orders -- Judicial review -- Procedure.

(a) (1) Any party to a proceeding before the Arkansas Public Service Commission aggrieved by an order issued by the commission in the proceeding may obtain a review of the order in the Arkansas Court of Appeals. The review of the order may be had by filing in that court, within thirty (30) days after the order of the commission upon the application for rehearing or within thirty (30) days from the date the application is deemed to be denied as provided in § 23-2-422, a notice of appeal stating the nature of the proceeding before the commission, identifying the order complained of and the reasons why the order is claimed to be unlawful, and praying that the order of the commission be modified, remanded, or set aside in whole or in part.

(2) No proceeding to review any order of the commission shall be brought by any party unless that party has made application to the commission for a rehearing on the order.

(b) (1) A copy of the petition shall immediately be transmitted by the Clerk of the Arkansas Court of Appeals to the Secretary of the Arkansas Public Service Commission. Thereupon, the commission, within thirty (30) days from the service of the notice, shall file with the Arkansas Court of Appeals the record upon which the order complained of was entered.

(2) The record shall consist of a complete transcript of the record in the case made before the commission which shall include a copy of all pleadings, proceedings, testimony, exhibits, orders, findings, and opinions in the case. However, the parties and the commission may stipulate that only a specified portion of the record as made before the commission shall be included in the transcript to be filed with the Arkansas Court of Appeals.

(c) (1) Upon the filing of the petition, the court shall have original jurisdiction, which, upon the filing of the record with it, shall be exclusive, to affirm, modify, or set aside the order of the commission in whole or in part.

(2) No objection to any order of the commission shall be considered by the Arkansas Court of Appeals unless the objection shall have been urged before the commission in the application for rehearing.

(3) The finding of the commission as to the facts, if supported by substantial evidence, shall be conclusive.

(4) The review shall not be extended further than to determine whether the commission's findings are supported by substantial evidence and whether the commission has regularly pursued its authority, including a determination of whether the order or decision under review violated any right of the petitioner under the laws or Constitution of the United States or of the State of Arkansas.

(5) All evidence before the commission shall be considered by the court regardless of any technical rule which might have rendered the evidence inadmissible if originally offered in the trial of any action at law or in equity.

(d) The Arkansas Court of Appeals, on review, shall advance commission cases as matters of public interest over all other civil cases except child custody cases, and appeals under the Workers' Compensation Law, § 11-9-101 et seq., and the Arkansas Employment Security Law, § 11-10-101 et seq.

(e) Section 23-2-425 shall have no application to judicial review of orders of the commission.



§ 23-2-424 - Arkansas Public Service Commission orders -- Rehearing or judicial review -- Effect on order, stocks, etc.

(a) (1) The filing of an application for rehearing under § 23-2-422 shall not, unless specifically ordered by the Arkansas Public Service Commission, operate as a stay of the commission's order.

(2) The commencement of proceedings under § 23-2-423 shall not, unless specifically ordered by the Arkansas Court of Appeals, operate as a stay of the commission's order.

(b) The Arkansas Court of Appeals may enter an order suspending or staying the operation of an order of the commission pending review of the order, provided the other parties are adequately secured against loss due to the delay in the enforcement of the order, in case the order involved is affirmed. The security is to take such form as shall be directed by the court.

(c) (1) Any provision of this section, § 23-2-401, and §§ 23-2-421 -- 23-2-423 notwithstanding, if the commission order involves rate changes which have already been made effective under bond pursuant to § 23-4-408, then the order shall take effect not less than twenty (20) days following service.

(2) If in this period an application for rehearing is filed, then the order shall be stayed until such time as the application is ruled on and any judicial appeals are concluded.

(d) Stocks or stock certificates, bonds, notes, or other evidences of indebtedness issued pursuant to and in accordance with an order of the commission shall be valid and binding in accordance with their terms, notwithstanding that the order of the commission may be or is later abrogated, vacated, changed, modified, or otherwise held to be wholly or partially invalid, unless, prior to issuance, the operation or effectiveness of the order has been stayed or suspended by the commission or a reviewing court.



§ 23-2-425 - Appeals from Arkansas Transportation Commission [abolished]

(a) (1) Within thirty (30) days after the entry on the record of the Arkansas Transportation Commission [abolished] of any order made by it, any party aggrieved may file a written motion with any member of the commission or with the secretary thereof praying for appeal from the order to the Pulaski County Circuit Court.

(2) Thereupon, the appeal shall be automatically deemed as granted as a matter of right without any further order.

(3) Upon the granting of the appeal, the secretary of the commission shall at once make a full and complete transcript of all proceedings had before the commission in the matter and of all evidence before it in the matter, including all files therein.

(4) The secretary shall deposit the transcript in the office of the clerk of the circuit court immediately.

(5) The appeal shall be given preference over all other cases on the docket of the circuit court.

(6) Upon the filing of the motion of the appeal and at any time thereafter, the circuit court or its circuit judge shall have the right to issue such temporary or preliminary orders as to it or him or her may seem proper until a final decree is rendered.

(7) The circuit court shall thereupon review the order upon the record presented in the case and enter its finding and order thereon. It shall cause the order to be certified to the commission immediately. The order shall direct that action be taken by the commission in conformity with it unless an appeal from the order to the Arkansas Supreme Court shall be taken within the time specified in subsection (b) of this section and in case of such an appeal to await further orders of the circuit court.

(b) (1) Within thirty (30) days after rendition of any order of any circuit court under the terms of this act, whether such an order is rendered on appeal of municipal council action, city commission action, or Arkansas Transportation Commission [abolished] action, any party aggrieved may file a motion in writing in the circuit court or in the office of the clerk thereof praying an appeal from such an order to the Arkansas Supreme Court.

(2) The motion, when so filed, shall be granted as a matter of right by the circuit court or by the clerk thereof.

(3) The appeal to the Arkansas Supreme Court shall be governed by the procedure and reviewed in the manner applicable to other appeals from the circuit court. However, any finding of fact by the circuit court shall not be binding on the Arkansas Supreme Court, and the Arkansas Supreme Court may and shall review all the evidence and make such findings of fact and law as it may deem just, proper, and equitable.

(4) The record shall be lodged in the office of the Clerk of the Arkansas Supreme Court within sixty (60) days from the rendition of the order in the circuit court.

(5) All such cases shall be regarded and treated in the Arkansas Supreme Court as cases involving public interest and shall be advanced and given preference on the docket of the court on motion of either party.



§ 23-2-426 - Amendment or rescission of commission's decisions.

(a) The commission may at any time, and from time to time, after notice, and after opportunity to be heard as provided in the case of complaints, rescind or amend by order any decision made by it.

(b) Any order rescinding or amending a prior order or decision, when served upon the public utility affected and the other parties to the proceedings, shall have the same force and effect as is provided in this act for original orders or decisions. However, no such order shall affect the legality or validity of any acts done by the public utility or others before service upon it or them of the notice of the change.



§ 23-2-427 - Orders, rules, etc., of Arkansas Transportation Commission [abolished] not controverted in actions between private person and railroad company.

In all actions between private parties and railroad companies brought under Acts 1899, No. 53, the rates, charges, orders, rules, regulations, and classifications prescribed by the Arkansas Transportation Commission [abolished] before the institution of the action shall be held, deemed, and accepted to be reasonable, fair, and just, and in such respects shall not be controverted therein.



§ 23-2-428 - Costs of actions.

(a) The commission shall not be required in any suits brought by it under the terms of this act to advance or make deposits to cover costs of such suits, nor shall it be required to give bond for such costs, or indemnity, stay, injunction, or other mesne process.

(b) In all cases of contest before the commission, the unsuccessful party shall be taxed with the costs unless otherwise ordered by the board of commissioners.



§ 23-2-429 - Investigation, inquiry, or hearing by commissioner or examiner.

(a) Any investigation, inquiry, or hearing which the commission has power to undertake or hold may be undertaken or held by or before any commissioners or examiners designated for that purpose by the commission.

(b) The evidence in any investigation, inquiry, or hearing may be taken by any commissioner, or commissioners, or examiners to whom the investigation, inquiry, or hearing has been assigned.

(c) Every finding, opinion, and order made by a commissioner, or commissioners, or examiners, when approved or confirmed by the commission, shall be the finding, opinion, and order of the commission.



§ 23-2-430 - Effect of repeal of § 23-2-404.

The repeal of § 23-2-404 by Acts 1997, No. 1311, shall not be construed as depriving or expanding the current authority of the Attorney General to represent and bring complaints on behalf of customers of utilities in Arkansas.









Chapter 3 - Regulation of Utilities and Carriers Generally

Subchapter 1 - -- General Provisions

§ 23-3-101 - Organization or reorganization.

(a) Organizations or reorganizations of all public utilities shall be subject to the supervision and control of the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished].

(b) (1) No organization or reorganization shall be had or given effect without the written approval of the commission.

(2) No plan of organization or reorganization shall be approved by the commission unless it shall be established by the applicant for approval that the plan is consistent with the public interest.



§ 23-3-102 - Consolidations, stock purchases in another utility, or rentals of additional property.

(a) With the consent and approval of the Arkansas Public Service Commission, but not otherwise:

(1) Any two (2) or more public utilities may consolidate with each other;

(2) Any public utility may acquire the stock or any part thereof of any other public utility; and

(3) Any public utility may sell, acquire, lease, or rent any public utility plant or property constituting an operating unit or system.

(b) (1) Application for the approval and consent of the commission shall be made by the interested public utility and shall contain a concise statement of the proposed action, the reasons therefor, and such other information as may be required by the commission.

(2) Upon the filing of an application, the commission shall investigate it, with or without public hearing, and in case of a public hearing, upon such notice as the commission may require. If it finds that the proposed action is consistent with the public interest, it shall give its consent and approval in writing.

(3) In reaching its determination, the commission shall take into consideration the reasonable value of the property, plant, equipment, or securities of the utility to be acquired or merged.

(c) No public utility shall sell, lease, rent, or otherwise transfer, in any manner, control of electric transmission facilities in this state without the approval of the commission, provided that the approval is required only to the extent the transaction is not subject to the exclusive jurisdiction of the Federal Energy Regulatory Commission or any other federal agency.

(d) Any transaction required by this section to be submitted to the commission for its consent and approval shall be void unless the commission shall give its consent and approval thereto in writing.

(e) (1) All transactions among or between a regulated electric public utility and any of its divisions, components, or affiliates that are not regulated by the commission shall be subject to such rules as may be promulgated by the commission so that:

(A) All such transactions that involve regulated services shall be subject to the rates, terms, and conditions specified in tariffs approved by the commission; and

(B) An electric utility shall not use any revenue from any regulated asset, operation, or service to subsidize the provision of any unregulated electric service or any other unregulated activity.

(2) However, the provisions of this subsection shall not apply to any transactions involving an electric cooperative formed under the Electric Cooperative Corporation Act, § 23-18-301 et seq., in which:

(A) The membership of such a cooperative approves the transaction; and

(B) In the case of subdivision (e)(1)(B) of this section, the commission has not disallowed the transaction within sixty (60) days after the filing of a notice with the commission in writing of the proposed transaction by the cooperative.



§ 23-3-103 - Stocks, bonds, notes, etc., and creation of liens -- Regulation by commissions.

The power of public utilities to issue stocks, stock certificates, bonds, notes, and other evidences of indebtedness in case of public utilities incorporated under the laws of this state and to create liens on property in this state in case of public utilities incorporated under the laws of any state or foreign country is a special privilege, the right of supervision, regulation, restriction, and control of which is and shall continue to be, vested in the state. This power shall be exercised as provided by law and under such rules and regulations as the commission may prescribe.



§ 23-3-104 - Stocks, bonds, notes, etc. -- Issuance.

(a) (1) When authorized by order of the commission, and not otherwise, a public utility may issue stock, bonds, notes, or other evidence of indebtedness payable at periods of more than thirty-six (36) months after the date of issuance when necessary for:

(A) The acquisition of property, the construction, extension, or improvement of its facilities, or the improvement of its service;

(B) The discharge or lawful refunding of its obligations, or reimbursement of moneys actually expended from the income from any source; or

(C) Any of such purposes.

(2) The order of the commission shall fix the maximum amount of any such issue and the purposes to which it or any proceeds up to the stated maximum amount are to be applied.

(3) No public utility shall apply any such issue or its proceeds to any purpose not specified in the order without the consent of the commission.

(b) The public utility may issue notes for proper corporate purposes and not in violation of any provision of law, payable at periods of not more than thirty-six (36) months, without the consent of the commission. However, no such note, in whole or in part, shall be refunded by any issue of stock or bonds or by any evidence of indebtedness with a maturity date later than thirty-six (36) months from the date of issue without the consent of the commission.

(c) All securities issued without the approval of the commission shall be void.



§ 23-3-105 - Stocks, bonds, notes, etc. -- Amount of issue.

The commission shall have no power to authorize the issuance of stocks, notes, bonds, or other evidence of indebtedness of any public utility in an aggregate amount at any time exceeding the fair value of the properties of the issuer and the reasonable cost of the issuance and sale of the issues.



§ 23-3-106 - Stocks, bonds, notes, etc. -- Disposition of proceeds.

The commission shall have the power to require every public utility, other than municipalities, to account for the disposition of the proceeds of all sales of stocks, bonds, notes, or other evidence of indebtedness, in such form and detail as it may deem advisable. Also, the commission shall have the power to establish such rules and regulations as it may deem necessary to insure the disposition of the proceeds for the purpose specified in its order.



§ 23-3-107 - Stocks, bonds, notes, etc. -- Liability of state.

No provision of this act and no deed or act done or performed under or in connection therewith shall be construed to obligate the State of Arkansas to pay or guarantee, in any manner whatsoever, any stock, bond, note, or other evidence of indebtedness authorized, issued, or executed under the provisions of this act.



§ 23-3-108 - Domestication of foreign railroad, pipeline, or electric light and power corporations.

(a) (1) Before any foreign railroad corporation, foreign pipeline corporation, or foreign light and power corporation organized for the purpose of generating, transmitting, distributing, or supplying electricity to or for the public for compensation or for public use shall be permitted to avail itself of the benefits of this section and §§ 23-11-302, 23-11-401, 23-11-402, and 23-11-404, or any part thereof, the corporation shall file with the Secretary of State a certified copy of its articles of incorporation or articles of organization, if incorporated or organized under a general law of the state or territory, or a certified copy of the statute laws of the state or territory incorporating or organizing the company where the charter of the railroad, pipeline, or light and power corporation was granted by special statute of the state.

(2) Upon the filing of its articles of incorporation, articles of organization, or its charter and payment of the fees prescribed by law for railroad, pipeline, or light and power charters, the railroad, pipeline, or light and power company, for all intents and purposes, shall become a railroad, pipeline, or light and power corporation of this state, subject to all the laws of this state, the same as if it were formally incorporated or organized in this state, anything in its articles of incorporation, articles of organization, or charter to the contrary notwithstanding.

(3) Such acts on the part of the corporation shall be conclusive evidence of the intent of the corporation to create and become a domestic corporation.

(b) In all suits or proceedings instituted against any domesticated corporation, process may be served upon the agent of the corporation in this state in the same manner that process is authorized by law to be served upon the agents of railroad, pipeline, or light and power corporations organized and existing under the laws of this state.



§ 23-3-109 - Annual statements of gross earnings.

(a) Annually, during the month of March, each utility subject by law to the payment of fees or charges under the jurisdiction of either the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] shall prepare and transmit to the commission having jurisdiction over the utility a certified statement of the gross earnings from its properties in Arkansas for the preceding calendar year ending December 31.

(b) No deduction shall be made from the gross earnings on account of any payments, expenses, or uncollectible accounts, except refunds occasioned by errors or overcharge.

(c) Upon receipt of these certified statements, the commission shall determine the total gross earnings of all of the utilities.

(d) However, any utility may deduct from its gross earnings any amounts derived from wholesale sales of electricity to any other utility, an electric cooperative corporation, or any other entity at wholesale rates regulated by the Arkansas Public Service Commission or the Federal Energy Regulatory Commission.



§ 23-3-110 - Annual fees generally.

(a) (1) There is levied and charged and there shall be collected annually from each utility subject by law to the payment of fees or charges under the jurisdiction of either the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] a fee in an amount which shall be equivalent to that proportion of the total utilities costs that the gross earnings of each of the utilities bear to the total gross earnings of all utilities.

(2) However, the fee to be collected annually from each of the utilities shall not exceed, in any year, an amount exceeding two-fifths of one percent (2/5 of 1%) of the gross earnings of each respective utility.

(3) In determining the amount of any fee for any individual utility pursuant to this subsection, the amount of gross earnings subject to the levy shall be reduced by any amounts derived from the sale of electricity to any other utility, an electric cooperative corporation, or any other entity at wholesale rates regulated by the Arkansas Public Service Commission or the Federal Energy Regulatory Commission.

(b) (1) After determining the amount of the fee due to be paid by each of the utilities, the commission having jurisdiction shall, annually on or before August 15, prepare and transmit to each of the utilities a statement of the fees due for utilities costs during the preceding fiscal year.

(2) Thereafter, on or before August 31, each of the utilities shall pay to the secretary of the commission having jurisdiction all fees shown to be due by the statements.

(c) On receipt of the fees and charges, the secretary shall pay them into the State Treasury, and the amounts so received by the Treasurer of State shall be credited by him or her to the General Revenue Fund.

(d) In the event any utility fails or refuses to pay the fees provided for in this section on or before August 31, the commission having jurisdiction shall add to the fee a penalty of twenty-five percent (25%) thereof and certify the amount of the delinquent tax and penalty to the Attorney General for collection.



§ 23-3-111 - Fees -- Foreign companies doing intrastate business.

(a) All foreign railroad, street, interurban, or other transportation companies now doing intrastate business, or desiring to engage in intrastate business, or authorized to engage in intrastate business, before being permitted to continue to do intrastate business or authorized to engage in intrastate business, shall pay the same fees as are required of like domestic corporations.

(b) (1) Every foreign express company, sleeping car company, and private car company doing intrastate business or seeking to do intrastate business in Arkansas, before being permitted to continue to do intrastate business or authorized to engage in intrastate business, shall pay one dollar ($1.00) for every mile of railroad over which the corporation does, or proposes to do, intrastate business in this state.

(2) If any such corporation operates over more miles of railroad in the transaction of its business after the payment of the first fee, it shall pay an additional fee at the same rate provided by subdivision (b)(1) of this section.



§ 23-3-112 - Forms sent to utilities to be filled out and returned.

(a) Any public utility receiving from the commission any blanks with directions to fill the blanks shall cause the blanks to be properly filled out so as to answer fully, specifically, and correctly every question therein propounded.

(b) (1) Answers shall be verified under oath by the president, secretary, superintendent, or general manager of the public utility and returned to the commission at its office within a reasonable time, or within the period fixed by the commission.

(2) In case the public utility is unable to answer any questions, it shall give a good and sufficient reason for such a failure.



§ 23-3-113 - Adequate service, facilities, etc., to be provided.

(a) Every public utility shall furnish, provide, and maintain such adequate and efficient service, instrumentalities, equipment, and facilities as shall promote the safety, health, comfort, requirements, and convenience of its patrons, employees, and the public.

(b) Every person, firm, or corporation engaged in a public service business in this state shall establish and maintain adequate and suitable facilities, safety appliances, or other suitable devices and shall perform such service in respect thereto as shall be reasonable, safe, and sufficient for the security and convenience of the public and the safety and comfort of its employees, and, in all respects, just and fair, and without any unjust discrimination or preference.



§ 23-3-114 - Unreasonable preferences prohibited.

(a) (1) As to rates or services, no public utility shall make or grant any unreasonable preference or advantage to any corporation or person or subject any corporation or person to any unreasonable prejudice or disadvantage.

(2) No public utility shall establish or maintain any unreasonable difference as to rates or services, either as between localities or as between classes of service.

(b) The commission, in the exercise of its jurisdiction granted by this act, may fix uniform rates applicable throughout the territory served by any public utility whenever in its judgment public interest requires such uniform rates.

(c) The commission may determine any question or fact arising under this section.



§ 23-3-115 - Wires transmitting electricity or messages over public or private ways.

Every public utility which owns, operates, manages, or controls along or across any public or private way any wires over which electricity or messages are transmitted shall construct, operate, and maintain the wires and the equipment used in connection therewith in a reasonably adequate and safe manner and so as not to unreasonably interfere with the service furnished by other public utilities.



§ 23-3-116 - Power, water, gas, or electricity -- Violation of municipal franchise -- Penalties -- Damages.

(a) (1) Whenever a person, company, or corporation which has secured a franchise from any municipality in this state to furnish power, water, gas, or electricity to the municipality and to consumers thereof, fails or refuses to keep, erect, or use due diligence to maintain reasonably adequate facilities or instrumentalities to enable it to carry out its contractual obligations with the municipality and the consumers therein, and negligently or willfully fails or refuses to furnish an adequate supply of the utility it has contracted and agreed to furnish and provide, then, and in every such case, the person, company, or corporation so failing or refusing shall be subject to a penalty of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each day the negligent or willful failure or refusal continues to exist. Each day shall constitute a separate offense.

(2) The penalty shall be recovered by the city attorney of any municipality in a suit instituted by him or her, or by the prosecuting attorney filing information in behalf of the state for the use and benefit of the municipality affected, in a court of competent jurisdiction, from any such utility because of the negligent or willful failure or refusal of such a person, company, or corporation to furnish an adequate supply of the utility as provided by its contract.

(b) Any person or consumer of the utility having a contract with the utility for service, upon the failure or refusal of the utility, shall have the right to institute a suit in his or her own behalf in a court of competent jurisdiction and recover compensatory damages for the failure or refusal in whatsoever amount the proof may show he or she has been damaged.

(c) This section shall not apply to cities or towns of a population of less than three thousand (3,000) persons that have granted franchises for electric current for lighting and other purposes that is furnished by manufacturing establishments not solely engaged in the manufacture of electric current for lighting and other purposes.



§ 23-3-117 - Contracts for interruptible service with industrial users.

Public utilities are authorized to contract for the sale, on an interruptible basis, of utility services at agreed prices for a definite term not to exceed twenty-five (25) years with customers whose use of the service is for manufacturing, generation, processing, preparation of products, or industrial purposes. However, the contracts shall be subject to approval by the Arkansas Public Service Commission before becoming effective. These contracts, after approval by the commission, shall continue in full force and effect for the term thereof.



§ 23-3-118 - Rates, charges, or service -- Investigations.

(a) Whenever the commission believes that any rate or charge may be unreasonable or unjustly discriminatory, that any service is inadequate, or that an investigation of any matter relating to any public utility should for any reason be made, it may on its own motion and with or without notice, make a preliminary investigation.

(b) If, after making the preliminary investigation, the commission believes that sufficient grounds exist to justify a formal investigation of and hearing on the matters preliminarily investigated, it shall make an order to that effect.

(c) Thereupon, proceedings shall be had, conducted, and concluded in reference to the matters in like manner as though complaint had been filed with the commission.



§ 23-3-119 - Complaints.

(a) (1) Any chamber of commerce or board of trade, mercantile, agricultural, or manufacturing association, any public utility, any municipality, any customer of a public utility, any person unlawfully treated by a public utility, or any public utility unlawfully treated by a customer, may complain to the commission in writing. The complaint shall set forth any act or thing done or omitted to be done by any public utility or customer in violation, or claimed violation, of any order, law, or regulation which the commission has jurisdiction to administer.

(2) Any consumer or prospective consumer of any utility service may complain to the commission with respect to the service, furnishing of service, or any discrimination with respect to any service or rates.

(b) Every complainant shall, before filing a complaint, make a good faith effort to informally resolve with the respondent the situation complained of. The complainant shall allege and describe, in his or her complaint, his or her efforts to achieve an informal resolution, including all informal resolution procedures which may be prescribed by commission rule or by approved tariffs.

(c) On the filing of the complaint, the commission shall cause a copy thereof to be served upon the respondent.

(d) The commission shall then have the authority, upon timely notice, to conduct investigations and public hearings, to mandate monetary refunds and billing credits, or to order appropriate prospective relief as authorized or required by law, rule, regulation, or order. The jurisdiction of the commission in such disputes is primary and shall be exhausted before a court of law or equity may assume jurisdiction. However, the commission shall not have the authority to order payment of damages or to adjudicate disputes in which the right asserted is a private right found in the common law of contracts, torts, or property.

(e) (1) A utility may collect an award under this section by charging the complainant on his or her regular utility bill. Failure to pay shall be grounds for termination of service.

(2) The commission may order a utility to pay an award under this section in the form of one (1) or more billing credits. In the case of a former customer complainant, the commission may require a cash payment.

(f) (1) It is the specific intent of the General Assembly in enacting the 1985 amendment to this section to vest in the Arkansas Public Service Commission the authority to adjudicate individual disputes between consumers and the public utilities which serve them when those disputes involve public rights which the commission is charged by law to administer.

(2) Public rights which the commission may adjudicate are those arising from the public utility statutes enacted by the General Assembly and the lawful rules, regulations, and orders entered by the commission in the execution of the statutes. The commission's jurisdiction to adjudicate public rights does not and cannot, however, extend to disputes in which the right asserted is a private right found in the common law of contracts, torts, or property.

(3) The commission's quasi-judicial jurisdiction to adjudicate public rights and claims in individual cases is in addition to the commission's traditional legislative authority to act generally and prospectively in the interest of the public. The quasi-judicial commission authority recognized in this section is a legitimate function and does not, in the judgment of the General Assembly, constitute an unlawful delegation of judicial authority under either the Arkansas Constitution or the United States Constitution.



§ 23-3-120 - Definition.

As used in this subchapter, unless the context requires otherwise, the terms "corporation" or "company" include a corporation and a limited liability company.






Subchapter 2 - -- Certificates of Convenience and Necessity

§ 23-3-201 - Requirement for new construction or extension.

(a) New construction or operation of equipment or facilities for supplying a public service or the extension of a public service shall not be undertaken without first obtaining from the Arkansas Public Service Commission a certificate that public convenience and necessity require or will require the construction or operation.

(b) This section does not require a certificate of public convenience and necessity for:

(1) The replacement or expansion of existing equipment or facilities with similar equipment or facilities in substantially the same location or the rebuilding, upgrading, modernizing, or reconstructing of equipment or facilities that increase capacity if no increase in the width of an existing right-of-way is required;

(2) The construction or operation of equipment or facilities for supplying a public service that has begun under a limited or conditional certificate or authority as provided in §§ 23-3-203 -- 23-3-205;

(3) The extension of a public service:

(A) Within a municipality or district where a public service has been lawfully supplied;

(B) Within or to territory then being served; or

(C) That is necessary in the ordinary course; or

(4) Except as provided in § 23-18-504(c), the construction or operation of a major utility facility as defined in the Utility Facility Environmental and Economic Protection Act, § 23-18-501 et seq., or any exemption under the Utility Facility Environmental and Economic Protection Act, § 23-18-501 et seq.



§ 23-3-202 - Requirement for operation under suspended permit.

No public utility shall exercise any right or privilege under any franchise or permit, the exercise of which has been suspended or discontinued for more than one (1) year, without first obtaining from the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] a certificate that public convenience and necessity require the exercise of such a right or privilege.



§ 23-3-203 - Application for certificate.

(a) Every applicant for a certificate shall give notice of its application as the commission may require and shall file in the office of the commission evidence as shall be required by the commission to show that the applicant has received the consent, franchise, permit, ordinance, vote, or other authority of the proper municipality or other public authority if required.

(b) Before any certificate may issue under § 23-3-205, if the applicant therefor is a corporation, a certified copy of the articles of incorporation or charter shall be on file in the office of the commission.



§ 23-3-204 - Preliminary orders.

(a) If the applicant desires to exercise the right or privilege under a franchise, permit, ordinance, vote, or other authority which it contemplates securing or which has not then been granted to it, the applicant may apply to the commission for an order preliminary to the issuance of the certificate.

(b) The commission may thereupon make an order declaring that it will thereafter, upon application under such rules and regulations as it may prescribe, issue the desired certificate upon the terms and conditions as it may designate after the applicant has obtained the contemplated franchise, permit, ordinance, vote, or other authority.

(c) Upon the presentation to the commission of evidence satisfactory to it, if such a franchise, permit, ordinance, vote, or other authority has been secured by the applicant, the commission shall thereupon issue the certificate.



§ 23-3-205 - Issuance of certificate -- Terms and conditions.

The commission shall have the power, after hearing, unless waived by the parties, to issue the certificate as prayed for, to refuse to issue the certificate, or to issue it for the construction or operation of a portion only of the contemplated facility or extension thereof, or for the partial exercise only of the right or privilege and may attach to the exercise of the rights granted by the certificate such terms and conditions in harmony with this act as in its judgment the public convenience and necessity may require.



§ 23-3-206 - Unauthorized construction or operation.

(a) Whenever any new construction or operation is undertaken or about to be begun without having secured a certificate of public convenience and necessity as required by the provisions of this subchapter, any interested person may file a complaint with the commission.

(b) The commission, with or without notice, may make its order requiring the party complained of to cease and desist from the construction or operation until the commission makes and files its decision on the complaint, or until the further order of the commission.

(c) The commission, after hearing and after reasonable notice, may make the order and prescribe such terms and conditions in harmony with this act as are just and reasonable.






Subchapter 3 - -- Merger or Acquisition of Control of Domestic Public Utilities

§ 23-3-301 - Legislative determination.

(a) The methods and manner in which utility services are provided by domestic public utilities to the citizens, businesses, institutions, and other utility customers in Arkansas are directly related to the continued health, safety, and welfare of the citizens of Arkansas. Homes, schools, churches, places of business, and other facilities necessarily used and occupied by the citizens of Arkansas depend upon and must receive safe, reliable, and justly priced utility services.

(b) The merger or acquisition or attempted acquisition of control of a domestic public utility may, if not regulated by the State of Arkansas:

(1) Diminish the ability or determination of the domestic public utility to meet its contractual obligations or render the same level of service that the domestic public utility is currently rendering;

(2) Substantially lessen competition in the furnishing of utility service;

(3) Jeopardize the financial stability of the domestic public utility;

(4) Be detrimental to the customers of the domestic public utility and not be in the public interest; or

(5) Lead to the control or operation of the domestic public utility by persons of such competence, experience, or integrity that would not be in the interest of the domestic public utility's customers or the public.



§ 23-3-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Acquiring party" means a person and all affiliates of that person by whom or on whose behalf a merger or other acquisition of control referred to in § 23-3-306 is to be affected;

(2) "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified, including any corporation created at the direction of the person specified for purposes of corporate reorganization;

(3) "Commission" means the Arkansas Public Service Commission;

(4) (A) "Control", including the terms "controlling", "controlled by", and "under common control with", means the direct or indirect possession of the power to direct or cause direction of the management and policies of a domestic public utility, whether through the ownership of voting securities, by contract, or otherwise, unless that power is the result of an official position with, or corporate office held in, that person.

(B) Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the aggregate number of the issued and outstanding voting securities of any domestic public utility. This presumption may be rebutted by a showing that control does not exist in fact.

(C) The commission may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support its determination, that control exists in fact notwithstanding the absence of a presumption to that effect;

(5) "Domestic public utility" means a person doing business in the state, whose business of providing utility service in this state is regulated by the commission, or by a political subdivision of a state, excluding any person providing telephone utility service, as described by subdivision (9)(C) of this section, of which title to all voting securities issued and outstanding is held by a total of three hundred (300) persons or less;

(6) "Issuer" means any person who issues or proposes to issue any security;

(7) "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing acting in concert;

(8) (A) "Tender offer" means the acquisition of, or offer to acquire, pursuant to a tender offer or request or invitation for tenders, any issued and outstanding voting security of a domestic public utility if after acquisition the acquiring party would, directly or indirectly, be a record or beneficial owner of more than ten percent (10%) of the aggregate number of the issued and outstanding voting securities of the domestic public utility.

(B) "Tender offer" does not mean:

(i) Bids made by a dealer for his or her own account in the ordinary course of his or her business of buying and selling voting securities; or

(ii) Any other offer from not more than fifty (50) persons to acquire a voting security, or the acquisition of a voting security pursuant to such an offer, for the sole account of the acquiring party, which is made in good faith and not for the purpose of avoiding the provisions of this subchapter;

(9) "Utility service" means:

(A) The furnishing and sale of gas to the public for domestic or general service by gas pipelines, distribution companies, or other companies operating within the state;

(B) The production, generation, transmission, distribution, delivery, or furnishing of electricity for the production of light, heat, or power to or for the public for compensation; and

(C) The conveyance or transmission of messages or communications by telephone where that service is offered to the public for compensation; and

(10) "Voting security" means any issued and outstanding stock or indenture of any class presently entitling the owner or holder to vote with respect to the direction or management of the affairs of a company, or any stock or indenture of any class issued under or pursuant to any trust, agreement, or arrangement whereby a trustee or trustees or agent or agents for the owner or holder of the stock or indenture are entitled to vote with respect to the direction or management of the company.



§ 23-3-303 - Applicability.

(a) If a domestic public utility seeks to acquire control of another domestic public utility which is subject to the Arkansas Public Service Commission's jurisdiction in a transaction described in § 23-3-306 for which the filing of a statement would be required, then an application for approval containing any information which the commission may prescribe by rule or regulation adopted pursuant to this subchapter shall be filed with and heard by the commission after such notice as the commission may prescribe and the transaction shall be approved or disapproved based upon the factors enumerated in § 23-3-310, subject to judicial review as provided in § 23-3-313, but the other provisions of this subchapter shall not apply to the transaction.

(b) Provisions of this subchapter shall not apply when voting securities are issued, exchanged, or sold by a domestic public utility upon terms and conditions approved by its board of directors.



§ 23-3-304 - Penalties.

(a) Any person who knowingly does or causes to be done any act, matter, or thing prohibited or declared to be unlawful by this subchapter, or who knowingly omits or fails to do any act, matter, or thing required by this subchapter, or knowingly causes such an omission or failure, shall be punished upon conviction thereof by a fine of not more than five thousand dollars ($5,000) or by imprisonment for not more than two (2) years, or both. In addition, the violation shall be punishable upon conviction by a fine not exceeding five hundred dollars ($500) for each day during which the offense occurs.

(b) Any person who knowingly violates any rule, regulation, restriction, condition, or order made or imposed by the Arkansas Public Service Commission under authority of this subchapter shall be guilty of a violation and, in addition to any other penalties provided by law, shall be punished upon conviction by a fine not exceeding five hundred dollars ($500) for each day during which such an offense occurs.

(c) In addition, should any person consummate, by whatever means, the acquisition of any of the voting securities of a domestic public utility in violation of this subchapter, the commission upon finding that one (1) or more of the conditions set forth in § 23-3-310 exist or will exist by virtue of the acquisition, may order the immediate divestiture of so much of the voting securities held by that person as, in the commission's opinion, is necessary to remove the domestic public utility from the control of that person.



§ 23-3-305 - Powers of Arkansas Public Service Commission.

The Arkansas Public Service Commission shall have power to perform any and all acts, and to prescribe, issue, make, amend, and rescind any orders, rules, and regulations which it may find necessary or appropriate to carry out the provisions of this subchapter.



§ 23-3-306 - Procedure generally.

(a) Any person who acquires five percent (5%) or more of the aggregate number of the issued and outstanding voting securities of a domestic public utility, within two (2) business days thereafter, shall deliver written notice of the acquisition to the Arkansas Public Service Commission. The following information shall be included in the notice:

(1) The name and address of each person and all affiliates of that person;

(2) The number and class of all shares held by each person and all affiliates of that person; and

(3) Whether the person or any affiliate of that person, individually or collectively, intends to acquire ten percent (10%) or more of the aggregate number of the issued and outstanding voting securities of the domestic public utility.

(b) No person other than the issuer of the securities of the domestic public utility or an affiliate of the issuer shall make a tender offer for, request, or invite tenders of, or enter into any agreement to exchange, seek to acquire, or acquire, in the open market or otherwise, any issued and outstanding voting securities of a domestic public utility regulated by the commission if, after the consummation of that action, the person would, directly or indirectly or by conversion or by exercise of any right to acquire, be in control of the domestic public utility. No person shall merge with or otherwise acquire control of a domestic public utility unless the acquiring party is an affiliate of the domestic public utility or unless, at the time the offer, request, or invitation is made, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the commission and has sent to the domestic public utility a statement containing the information required by § 23-3-307 and the offer, request, invitation, or acquisition has been approved by the commission in the manner prescribed in §§ 23-3-310 and 23-3-311.

(c) The commission may modify the aforementioned procedures to the extent necessary to conform to the requirement of Regulation 14D under the Securities Exchange Act of 1934, as amended.



§ 23-3-307 - Statement filed with Arkansas Public Service Commission -- Contents -- Amendments.

(a) The statement to be filed with the Arkansas Public Service Commission as required by § 23-3-306 shall be made under oath or affirmation and shall contain the following information:

(1) The name and address of each acquiring party and all affiliates thereof, and:

(A) If the acquiring party is an individual, his or her principal occupation and all offices and positions held during the past five (5) years, and any conviction of crimes other than minor traffic violations during the past ten (10) years; or

(B) If the acquiring party is not an individual, a report of the nature of its business and its affiliates' operations during the past five (5) years or for such lesser period as the acquiring party and any predecessors thereof shall have been in existence, an informative description of the business intended to be done by the acquiring party and its subsidiaries, and a list of all individuals who are or who have been selected to become directors or officers of the acquiring party or who perform or will perform functions appropriate or similar to those positions. The list shall include for each individual the information required by subdivision (a)(1)(A) of this section;

(2) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a detailed description of any transaction wherein funds were or are to be obtained for that purpose, and the identity of persons furnishing the consideration. However, where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential if the person filing the statement so requests;

(3) Audited financial information in a form acceptable to the commission as to the financial condition of each acquiring party for the preceding three (3) fiscal years, or for such lesser period as the acquiring party and any predecessors thereof shall have been in existence, and similar information as of a date not earlier than one hundred thirty-five (135) days prior to the filing of the statement;

(4) (A) Any plans or proposals which an acquiring party may have to liquidate the public utility, to sell its assets, or a substantial part thereof, to merge or consolidate it with any person, or to make any other material change in its investment policy, business or corporate structure, or management.

(B) If any change is contemplated in the investment policy, business, or corporate structure, the contemplated changes and the rationale for them shall be explained in detail.

(C) If any changes in the management of the domestic public utility or person controlling the domestic public utility are contemplated, the acquiring party shall provide a resume of the qualifications and the names and addresses of the individuals who have been selected or are being considered to replace the then-current management personnel of the domestic public utility or the person controlling the domestic public utility;

(5) The number of shares of any voting securities which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in § 23-3-306;

(6) The amount of each class of any voting security which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) A full description of any contracts, arrangements, or understandings with respect to any voting securities in which any acquiring party is involved including, but not limited to, transfer of any securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into;

(8) A description of the purchase of any voting securities during the twelve (12) calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid for the voting securities;

(9) Copies of all tender offers for, requests for, advertisements for, invitations for tenders of, exchange offers for, and agreements to acquire or exchange any voting securities and, if distributed, of additional soliciting material relating thereto; and

(10) Any additional information which the commission may by rule or regulation prescribe as necessary or appropriate for the protection of ratepayers of the domestic public utility or in the public interest.

(b) (1) If a person required to file the statement referred to in § 23-3-306 is a partnership, limited partnership, syndicate, or other group, the commission may require that the information called for in subdivisions (a)(1)-(10) of this section shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls a partner or member.

(2) If any partner, member, person, or acquiring party is a corporation, or if a person required to file the statement referred to in § 23-3-306 is a corporation, the commission may require that the information called for by subdivisions (a)(1)-(10) of this section be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent (10%) of the outstanding voting securities of the corporation and each affiliate of such a corporation.

(c) If any material change occurs in the facts set forth in the statement filed with the commission and sent to the domestic public utility pursuant to this subchapter, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commission and sent by the person filing the statement to the domestic public utility within two (2) business days after the person learns of the change.



§ 23-3-308 - Statement filed with Arkansas Public Service Commission -- Attachments and incorporation by reference.

If any offer, request, invitation, merger, or acquisition referred to in § 23-3-306 is proposed to be made by means of a registration statement under the Securities Act of 1933, as amended, including rules and regulations promulgated thereunder, or in circumstances requiring disclosure of similar information under the Securities Exchange Act of 1934, as amended, including rules and regulations promulgated thereunder, or under a state law including rules and regulations promulgated thereunder, requiring similar registration or disclosure, the person required to file the statement referred to in § 23-3-306 may incorporate information contained in the documents filed under the above-mentioned statutes into the statement by attaching the other documents to the statement filed under this subchapter and making specific reference to the information provided by the attached documents.



§ 23-3-309 - Payment of expenses of investigation.

The expense of conducting an analysis or investigation by the Arkansas Public Service Commission of the information required to be filed under § 23-3-307 shall be paid by the acquiring party within fifteen (15) days of the public hearing required by §§ 23-3-310 and 23-3-311. Expenses of conducting the analysis or investigation may include, but not be limited to, the cost of acquiring expert witnesses, consultants, and analytical services.



§ 23-3-310 - Grounds for disapproval.

The Arkansas Public Service Commission shall approve any merger or other acquisition of control referred to in § 23-3-306 unless, after a public hearing thereon, it finds that one (1) or more of the following conditions will exist if the merger or other acquisition of control is consummated, in which event it shall disapprove the merger or acquisition of control and the merger or acquisition of control shall not be consummated:

(1) The acquisition of control would adversely affect the contractual obligations of the domestic public utility or of any person controlling the domestic public utility or the ability or commitment to continue to render the same level of service to its customers that the domestic public utility is currently rendering;

(2) The effect of the merger or other acquisition of control would be substantially to lessen competition in the furnishing of public utility service in this state;

(3) The financial condition of any acquiring party is such as might jeopardize the financial stability of the domestic public utility or any person controlling the domestic public utility or would otherwise prejudice the interest of the domestic public utility's customers;

(4) The plans or proposals which an acquiring party has to liquidate the public utility or any such controlling person, to sell its assets or a substantial part thereof, or to consolidate or merge it with any person, or to make any other material change in its investment policy, business or corporate structure, or management would be detrimental to the customers of the domestic public utility and not in the public interest; or

(5) The competence, experience, and integrity of those persons who would control the operation of the domestic public utility are such that it would not be in the interest of its customers and the public to permit the merger or other acquisition of control.



§ 23-3-311 - Hearing -- Notice -- Determination.

(a) The public hearing referred to in § 23-3-310 shall be commenced within thirty (30) days after the statement required by § 23-3-306 is filed.

(b) (1) The place, date, and time for the public hearing shall be set by the Arkansas Public Service Commission, and notice of the hearing shall be given by the commission to the person filing the statement and to the domestic public utility at least twenty (20) days prior to the date of the public hearing.

(2) Notice of the public hearing shall be given by the person filing the statement to such other persons and in such manner as may be directed by the commission at least fifteen (15) days prior to the public hearing.

(3) (A) Notice of the hearing, in a form to be specified by the commission, shall be mailed, or shall be given in such other manner as may be determined by the commission, by the domestic public utility to its customers within ten (10) business days after it has received notice of the hearing from the commission.

(B) The expenses of preparation and mailing and giving of notice shall be borne by the person filing the statement required by § 23-3-306. As security for the payment of expenses, the commission may require the person to file with the commission an acceptable bond or other deposit in an amount to be determined by the commission.

(c) The public hearing shall be concluded within thirty (30) days after the commencement of the hearing.

(d) The commission shall make a determination of the factors specified in § 23-3-310 within thirty (30) days after the conclusion of the hearing, and any merger or other acquisition of control within the purview of this subchapter shall be deemed approved unless the commission has, within thirty (30) days after the conclusion of the hearing, entered its order disapproving the merger or other acquisition of control.



§ 23-3-312 - Rehearing.

Any party to a proceeding before the Arkansas Public Service Commission aggrieved by an order issued by the commission pursuant to this subchapter may apply for a rehearing pursuant to the provisions of § 23-2-422.



§ 23-3-313 - Judicial review.

Any party to a proceeding before the Arkansas Public Service Commission aggrieved by an order issued by the commission in the proceeding may obtain a review of the order in the Arkansas Court of Appeals pursuant to the provisions of § 23-2-423.



§ 23-3-314 - Stay of order pending review.

(a) The filing of an application for rehearing under § 23-3-312 shall not, unless specifically ordered by the Arkansas Public Service Commission, operate as a stay of the commission's order.

(b) The commencement of proceedings under § 23-3-313 shall not, unless specifically ordered by the Arkansas Court of Appeals, operate as a stay of the commission's order.

(c) The Arkansas Court of Appeals may enter an order suspending or staying the operation of an order of the commission pending review of the order provided the other parties are adequately secured against loss due to the delay in the enforcement of the order, in case the order involved is affirmed. The security shall take such form as shall be directed by the court.



§ 23-3-315 - Jurisdiction over nonresidents -- Service of process.

(a) The courts of this state are vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files or is required to file a notice or statement with the Arkansas Public Service Commission as required by § 23-3-306 and over all actions involving such persons, and over all other persons acting on behalf or at the discretion of that person, including, without limitation, national or regional stock exchanges or securities brokers, their agents, servants, employees, representatives, account executives, and similar persons, with respect to actions arising out of violations of this subchapter.

(b) The commission shall be the agent for service of process for any such person, or other persons acting on behalf of that person, in any action, suit, or proceeding arising out of violations of this subchapter. Copies of all lawful process shall be served on the commission and transmitted by certified or registered mail, with return receipt requested, by the commission to any person subject to jurisdiction hereunder at his or her last known address.



§ 23-3-316 - Injunctions -- Criminal proceedings.

(a) Whenever it shall appear to the Arkansas Public Service Commission, the Attorney General, or a domestic public utility which reasonably believes itself to be the object of a tender offer or attempt to obtain control as described in § 23-3-306, that any person is engaged or about to engage in any acts or practices which constitute or will constitute a violation of the provisions of this subchapter, or of any rule, regulation, or order thereunder, the commission, the Attorney General, or the domestic public utility may bring an action in Pulaski County Circuit Court to enjoin those acts or practices and to enforce compliance with this subchapter or any rule, regulation, or order thereunder. Upon a proper showing being made, a temporary restraining order, preliminary injunction, or permanent injunction enjoining any such person and all others acting on behalf of or at the discretion of that person shall be granted without bond.

(b) The commission, the Attorney General, and the domestic public utility shall transmit any evidence which may be available concerning those acts or practices or concerning apparent violations of this subchapter to the prosecuting attorney for Pulaski County who, in his or her discretion, may institute appropriate criminal proceedings.






Subchapter 4 - -- Energy Conservation Endorsement Act of 1977

§ 23-3-401 - Title.

This subchapter shall be known and may be cited as the "Energy Conservation Endorsement Act of 1977".



§ 23-3-402 - Legislative findings.

The General Assembly finds that the United States is confronted with a severe and very real energy crisis. Simply stated, the demand for fuels has outstripped the available supplies. The President of the United States has established energy conservation as a high-priority national goal and has called on all Americans to participate in and perhaps make sacrifices toward attaining that goal. The General Assembly recognizes that enormous amounts of energy are wasted by consumers of all classes and economic levels due to inadequate insulation of buildings and other inefficiencies in the use of energy. The overriding public interest in the conservation of natural gas and oil, as well as the use of alternative forms of energy, is indisputable.



§ 23-3-403 - Energy conservation programs and measures defined.

As used in this subchapter, unless the context otherwise requires, "energy conservation programs and measures" may include, but shall not be limited to:

(1) Programs of residential, commercial, or industrial insulation, including measures to facilitate the financing of such insulation;

(2) Programs which result in the improvement of load factors, contribute to reductions in peak power demands, and promote efficient load management, including the adoption of interruptible service equipment and alternative or additional metering equipment designed to implement new rate structures; and

(3) Programs which encourage the use of renewable energy technologies or sources, including solar energy, wind power, geothermal energy, biomass conversion, or the energy available from municipal, industrial, silvicultural, or agricultural wastes.



§ 23-3-404 - Conservation a proper utility function.

It shall be considered a proper and essential function of public utilities regulated by the Arkansas Public Service Commission to engage in energy conservation programs, projects, and practices which conserve, as well as distribute, electrical energy and supplies of natural gas, oil, and other fuels.



§ 23-3-405 - Authority of Arkansas Public Service Commission -- Rates and charges.

(a) (1) The Arkansas Public Service Commission is authorized to propose, develop, solicit, approve, require, implement, and monitor measures by utility companies which cause the companies to incur costs of service and investments which conserve, as well as distribute, electrical energy and existing supplies of natural gas, oil, and other fuels.

(2) After proper notice and hearings, the programs and measures may be approved and ordered into effect by the commission if it determines they will be beneficial to the ratepayers of such public utilities and to the utilities themselves.

(3) In such instances, the commission shall declare that the cost of such conservation measures is a proper cost of providing utility service. At the time any such programs or measures are approved and ordered into effect, the commission shall also order that the affected public utility company be allowed to increase its rates or charges as necessary to recover any costs incurred by the public utility company as a result of its engaging in any such program or measure.

(b) Nothing in this subchapter shall be construed as limiting or cutting down the authority of the commission to order, require, promote, or engage in other energy conserving actions or measures.






Subchapter 5 - -- Navigable Water Crossings

§ 23-3-501 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Public Service Commission or any other state agency which may succeed to its powers;

(2) "Navigable water crossing" means:

(A) The crossing of a navigable waterway by a public service facility; or

(B) That portion of the public service facility which is extended over, under, or across a navigable waterway, whether such a crossing is effected by suspending the public service facility from any overhead structure or by laying the public service facility upon or under the bed of the navigable waterway;

(3) "Navigable waterway" means any navigable river, lake, or other body of water used, or susceptible of being used in its natural condition as highways for commerce, located wholly or partly within this state;

(4) "Public service facility" means any of the following:

(A) Electric power line;

(B) Pipeline for the transportation of water; or

(C) Pipeline for the transportation of gas, petroleum, gasoline, fuel, or any other substance capable of being moved through a pipeline as a common carrier or as a noncarrier utility; and

(5) "River crossing proprietor" means the owner, whether a person, a corporation, a company, a firm, partnership, or other association, who owns or proposes to construct a navigable water crossing.



§ 23-3-502 - Applicability of subchapter.

Each section of this subchapter shall apply with full effect whether the river crossing proprietor, if incorporated, derives its charter from the laws of Arkansas or of any other state and regardless of whether its activities within this state are those of interstate or intrastate commerce and, in the case of pipelines, regardless of whether its activities in this state are those of a common carrier or noncarrier utility.



§ 23-3-503 - Commission's jurisdiction, power, and authority.

(a) The Arkansas Public Service Commission shall have jurisdiction over all navigable water crossings.

(b) The commission shall have the power, authority, and responsibility, subject to the further provisions of this subchapter, to require that a navigable water crossing be constructed or operated in a manner consistent with the public safety and in such a manner as to cause no unlawful interference with some other paramount public or private use of the navigable waterway or its underlying bed at the point of the crossing.

(c) The commission shall further have the power, authority, and responsibility to grant to each river crossing proprietor, from such title or ownership as the State of Arkansas holds in respect to the bed of navigable waterways, all rights required or needed by the river crossing proprietor for the purpose of constructing, operating, repairing, replacing, whether with the same or a different size, dimension, or specification, altering, maintaining, or removing its public service facility at the point of any navigable water crossing.



§ 23-3-504 - Petition regarding operation.

Pursuant to the authority granted in this subchapter, the Arkansas Public Service Commission shall require any river crossing proprietor operating or proposing to operate a navigable water crossing to file a verified petition with the commission showing such data and specifications in relation thereto as the commission may reasonably prescribe. The petition may include the following:

(1) The name of the river crossing proprietor and the nature of its organization and the nature of its business;

(2) The river crossing proprietor's principal office and place of business;

(3) A map, based upon a ground survey, showing the location of the public service facility at the point of the existing or proposed navigable water crossing, a drawing showing in some detail the specifications of the proposed crossing, and a profile plat showing, with respect to the mean surface level and the bed of the navigable waterway, the elevations of the existing or proposed public service facility;

(4) A general description of the physical nature of the bed underlying the navigable waterway at the point of the existing or proposed navigable water crossing, if the crossing is to be constructed on the underlying bed;

(5) A description of materials and the type of construction employed or to be employed in effecting the navigable water crossing;

(6) The size, capacity, and purpose of the public service facilities at the point of the navigable water crossing, together with operating conditions and safety factors;

(7) A showing of approval or permissive authorization of the existing or proposed navigable water crossing by the Secretary of Defense or the Secretary of the Army of the United States or other federal agency having jurisdiction to consent to erections in navigable waterways; and

(8) A prayer that the legality of the existing or proposed navigable water crossing be recognized pursuant to this subchapter.



§ 23-3-505 - Hearings.

(a) Upon the filing of a petition under § 23-3-504 by a river crossing proprietor which proposes to construct and operate a navigable water crossing, the Arkansas Public Service Commission shall fix a date for hearing the petition.

(b) The hearing shall be held in the offices of the commission or at such other place as the commission may designate.



§ 23-3-506 - Objections to petition.

Any person, corporation, company, municipal agency, state agency, or institution whose rights or interests may be affected by such a proposed navigable water crossing may file written objections to the granting of the prayer of the petition.



§ 23-3-507 - Grant of petition -- Exceptions.

(a) Upon the hearing, if it appears that the Secretary of the Army of the United States, or such other federal agency as may have jurisdiction to consent to the construction of erections in navigable waterways, has approved or permissively authorized the proposed navigable water crossings, then the Arkansas Public Service Commission shall grant the prayer of the river crossing proprietor's petition unless the commission enters specific findings, based on a preponderance of the evidence, that:

(1) The proposed navigable water crossing, if constructed and operated as proposed, will jeopardize the public safety; or

(2) The construction of the proposed navigable water crossing at the point specified in the petition will result in an unlawful interference with some other paramount public or private use of the navigable waterway or its underlying bed at the point of the proposed crossing.

(b) In the event the commission finds that the proposed navigable water crossing would jeopardize the public safety if constructed and operated as proposed, it may grant the prayer of the river crossing proprietor's petition subject to such alteration of the proposed plans, specifications, and construction methods as may be in the interest of the public safety.



§ 23-3-508 - Order granting rights -- Effect.

(a) When a river crossing proprietor owning or operating one (1) or more navigable water crossings in this state files with the Arkansas Public Service Commission a petition conforming to the requirements of § 23-3-504, the commission shall enter an order granting such rights to the navigable waterway and the bed thereof as will enable the river crossing proprietor to continue to own, operate, and maintain each navigable water crossing mentioned in the petition.

(b) The grant shall constitute approval and recognition of the legality of the navigable water crossing. However, the approval of a navigable water crossing by the commission shall not relieve the river crossing proprietor of its duty in the subsequent operation of the navigable water crossing to observe such reasonable safety precautions as may prevent conditions jeopardizing the public safety.



§ 23-3-509 - Characteristics of rights granted.

Rights in respect to the crossing of navigable waterways granted pursuant to the provisions of this subchapter shall be perpetual and shall inure to the benefit of the river crossing proprietor, its successors, mortgagees, and assigns. However, this subchapter shall not destroy, impair, repeal, or amend any right of eminent domain or reversion inuring either to the state or the river crossing proprietor under the laws of the State of Arkansas or of the United States.



§ 23-3-510 - Costs and expenses of proceedings -- Damages.

The Arkansas Public Service Commission shall require the applicant to pay all costs and expenses of a proceeding under this subchapter.



§ 23-3-511 - Review by circuit court.

(a) Any party to a proceeding conducted pursuant to this subchapter before the Arkansas Public Service Commission, within twenty (20) days after a final order is made, may file a petition with the Pulaski County Circuit Court against the commission for the purpose of having the lawfulness of its final decision inquired into and determined.

(b) Every such petition to review shall state briefly the nature of the proceeding before the commission and shall set forth the order or decision complained of and the ground upon which the order or decision is claimed to be unlawful.

(c) Upon the filing of a petition to review, the clerk of the circuit court shall mail a notice of the filing of the petition and a copy of the petition to the commission by certified or registered mail. In the alternative, the clerk may cause the notice and a copy of the petition to be served upon either the Secretary or chair of the Arkansas Public Service Commission by the Sheriff of Pulaski County or his or her deputy.

(d) Thereupon, the commission, within thirty (30) days from the mailing or service of the notice shall answer the petition and certify to the court a complete transcript of the record in the case made before the commission, which shall include a copy of all pleadings, proceedings, testimony, exhibits, orders, findings, and opinions in the case. However, the parties and the commission may stipulate that a specified portion only of the record as made before the commission shall be included in the transcript to be filed with the court.

(e) (1) No new or additional evidence shall be introduced in the court in which such a review is sought, but every case shall be determined upon the transcript of the record made before the commission as certified to by it.

(2) All evidence before the commission shall be considered by the court regardless of any technical rule which might have rendered the evidence inadmissible if originally offered in the trial of any action at law or in equity.

(f) Upon hearing, the court may dismiss the petition to review or vacate the order complained of in whole or in part, as the case may be. In case the order is wholly or partially vacated, the court may also in its discretion remand the matter to the commission for further procedure not inconsistent with the judgment of the court as, in the opinion of the court, justice may require.

(g) The review shall not be extended further than to determine whether the commission has regularly pursued its authority, including a determination of whether the order or decision under review violated any right of the complainant under the Constitution of the United States or of the State of Arkansas.



§ 23-3-512 - Appeal to Arkansas Supreme Court.

(a) The Arkansas Public Service Commission, the river crossing proprietor, or any other party to an action in the circuit court to review the order of the commission, within thirty (30) days after the entry of the final judgment of the circuit court, may appeal to the Arkansas Supreme Court.

(b) The appeal may be taken through the filing of notice of appeal as prescribed in §§ 16-67-310 [superseded] and 16-67-312 [superseded], and in all respects the procedure in taking, perfecting, and prosecution of the appeal, including the preparation and filing with the Arkansas Supreme Court of the record, shall be controlled by the then-applicable statutes regulating appeals to the Arkansas Supreme Court from the circuit court.

(c) All such appeals will be advanced on the docket of the Arkansas Supreme Court as matters of public interest.



§ 23-3-513 - Replacement of navigable water crossing.

(a) In each instance where a river crossing proprietor may desire to replace a navigable water crossing, it shall file with the Arkansas Public Service Commission a proper petition pursuant to § 23-3-504.

(b) (1) Proceedings upon the petition shall be conducted under §§ 23-3-506, 23-3-507, and 23-3-510, subject to appeal as provided in §§ 23-3-511 and 23-3-512.

(2) In such a proceeding, however, the jurisdiction of the commission will be limited to a determination of whether the construction methods to be employed in replacing the navigable water crossing will jeopardize the public safety, and the river crossing proprietor's right to replace a navigable water crossing may be denied only on that ground.






Subchapter 6 - -- Gas Utilities -- Extension Projects

§ 23-3-601 - Purpose -- Petition for certificate.

(a) The General Assembly finds that the proportion of the state's population that is without access to service by a natural gas utility exceeds the proportion of the population that is without access to telephone or electric utility service. Therefore, the General Assembly declares it to be the intent and purpose of this subchapter to increase only the availability of natural gas through the procedures provided in this subchapter and not to make the procedures available to electric or telephone utilities.

(b) A gas utility may at any time petition the commission for a certificate of extension project. By its petition, the gas utility requests commission authorization to commence an extension project, to expend funds on the project, and to concurrently seek commission approval of changes in rates and surcharges sufficient to recover, at the time the plant goes into service, the excess expenditures arising out of the certificated extension projects. A petition for a certificate shall provide information about the proposed extension project including, without limitation, the following:

(1) An estimate of the cost of the extension project broken down into at least labor, materials, and overhead;

(2) A schedule of estimated completion dates;

(3) A brief description of the physical nature of the facilities, including pipe diameter and length of the extension in feet or miles;

(4) Estimated sales volumes, estimated number and types of customers, growth rates, and expected revenues; and

(5) A calculation showing the amount of excess expenditures the gas utility expects to incur.



§ 23-3-602 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Certificate of extension project" or "certificate" means the commission order authorizing a gas utility seeking the order to undertake an extension project. The certificate shall be issued contemporaneously with the commission order approving the imposition of rates and surcharges sufficient to recover the excess expenditures arising out of those extension projects that have been certificated and completed pursuant to this subchapter;

(2) "Commission" means the Arkansas Public Service Commission;

(3) "Cost-of-service recovery" means the method by which the commission computes the change in rates necessary for the gas utility to recover the cost of that portion of the excess expenditures not recovered through the surcharge. Traditional cost-of-service principles shall be followed in adjusting rates when the cost-of-service recovery method is used to recover the cost of excess expenditures. The allocation of class responsibility for payment of the excess expenditures under the cost-of-service recovery method shall be in accordance with the most recent cost-of-service study approved for the applicant gas utility;

(4) "Excess expenditures" means the difference between:

(A) Expenditures made by a gas utility for extensions of service to areas not served by a gas utility;

(B) The sum of the investment allowable under a gas utility's extension policy, plus amounts, if any initially available from other applicable sources, which include without limitation funds from:

(i) The Arkansas Economic Development Commission or its successor;

(ii) Industrial development bonds, municipal bonds, city bonds, or improvement district bonds;

(iii) Special funds which may be created by particular commission orders for individual gas utilities in rate cases or other proceedings; and

(iv) Customer-provided contributions in aid of construction;

(5) "Extension project" means any extension proposed by a gas utility which is intended to serve areas of Arkansas not served by any gas utility or within the range of the extension policy of any gas utility, which will result in excess expenditures if constructed, and for which the gas utility seeks authorization from the commission to begin, together with the authorization to change its rates and surcharges to recover the excess expenditures as provided in this subchapter;

(6) "Gas utility" means any natural gas public utility jurisdictional to the Arkansas Public Service Commission; and

(7) "Surcharge" means a charge which the commission may authorize a gas utility to impose on those customers who directly benefit from extensions funded by excess expenditures. The surcharge may recover the entire excess expenditure or a portion thereof, as the commission shall order.



§ 23-3-603 - Grant of certificate generally.

The Arkansas Public Service Commission shall grant a certificate if it finds that the proposed extension project is of economic benefit to the gas utility and is in the public interest. Within the body of the order, the commission shall apportion the future recovery of the cost of the excess expenditures between the surcharge and cost-of-service recovery, in whatever proportions or percentages the commission finds reasonable, from zero to one hundred percent (0 -- 100%), inclusive. Once the certificate has been granted, including the approval of the amount and allocation of rates and surcharges, the gas utility may begin construction and may expend funds on the certificated extension project.



§ 23-3-604 - Rates and tariffs.

(a) (1) Once a certificated extension is placed into service and is used and useful, the gas utility may collect the rates and tariffs which have been previously approved by the Arkansas Public Service Commission and which reflect the apportionment of recovery of the cost of the excess expenditures between the surcharge and cost - of - service recovery methods as ordered by the commission. The tariff and rate filing made at the time of the certificate application shall include estimated excess expenditures upon which the commission may grant the certificate.

(2) The commission may subsequently modify the previously approved rates and tariffs in any reasonable manner if the actual total costs and excess expenditures differ significantly from the estimated total costs and excess expenditures.

(3) In the event that actual total costs and excess expenditures significantly exceed the estimated costs and excess expenditures, and the difference is caused by imprudence or other unsatisfactory causes, the commission may disallow recovery of a portion of the actual excess expenditures in the approved rates.

(b) The surcharge shall be recovered only from those customers or accounts that receive service as a direct result of the certificated extension. The surcharge shall recover its proportion of the capitalized excess expenditures, plus carrying costs. Surcharged amounts shall be treated for ratemaking purposes as customer contributions in aid of construction and shall not be added to the rate base upon which a return is earned.

(c) Those costs and expenses to be recovered under the cost-of-service recovery method shall be recovered in the same manner as they would had they been elements of a general rate application. Traditional cost-of-service principles shall be utilized in adjusting rates to recover the cost of excess expenditures recovered under cost-of-service recovery. Allocation of class responsibility for recovery of the cost of the excess expenditures shall be in accordance with the gas utility's most recently approved cost-of-service study or in accordance with a reasonable cost-of-service approach which the commission shall find acceptable.

(d) Amounts recoverable under the cost-of-service recovery method which remain outstanding shall be rolled into the gas utility's next general rate application. Recovery of these outstanding expenditures shall be made within the rate approved as a result of the application for the certificate and corresponding approval of rates.



§ 23-3-605 - Conditions, limitations on grant of certificates.

Certificates shall be granted under this subchapter pursuant to the following provisions and conditions:

(1) Only proposed extension projects shall be eligible for recovery of the cost of excess expenditures under this subchapter. Proposed extension projects are those for which neither actual construction activity has begun nor expenditures made, other than for planning the project, at the time the petition for the certificate is initially filed with the Arkansas Public Service Commission;

(2) Certificates shall be granted under this subchapter only for proposed extension projects which will serve areas not served by any gas utility at the time of the filing of the petition for the certificate;

(3) Certificates shall not be granted under this subchapter to recover costs incurred in replacing existing pipelines, equipment, or plants;

(4) Where the commission has granted more than one (1) certificate to a gas utility, the commission may determine prospectively the sequence in which the gas utility shall commence work on pending projects based on whatever reasonable criteria it shall develop. However, once construction has begun on any given project, the commission determination shall not serve to postpone or defer construction; and

(5) There shall be a limitation on the total annual dollar recovery of excess expenditures to be recovered pursuant to § 23-3-604 through rates or surcharges resulting from proceedings other than general rate cases. The limitation shall be imposed regardless of the number of certificates granted to, or projects to be completed by, a gas utility. The limitation shall be a dollar amount which equals one half of one percent (0.5%) of the difference between the gas utility's recorded gross plant at original cost less recorded accumulated depreciation reserves. "Gross plant" shall not include construction work in progress or portions of certificated projects currently receiving cost-of-service recovery treatment.



§ 23-3-606 - Petitions not considered rate applications.

Petitions for a certificate pursuant to this subchapter are not general rate applications.



§ 23-3-607 - Denial of certificate.

Denial of a certificate under this subchapter shall not preclude recovery of the cost of excess expenditures under rates or surcharges, or both, approved pursuant to a gas utility's general rate case or other proceeding in which the Arkansas Public Service Commission finds recovery of the cost of excess expenditures through rates or surcharges appropriate.






Subchapter 7 - -- Avoided Costs

§ 23-3-701 - Legislative determination.

(a) It is declared to be the policy of this state that while the development of qualifying cogeneration and small power production facilities should be encouraged, electric utilities should not be required to purchase power from the facilities at excessive rates which would result in an increase in the cost of providing electrical service to customers of the electric utility.

(b) In furtherance of this declared policy, it is recognized that the Arkansas Public Service Commission has adopted cogeneraton rules and it shall continue to provide for electric utilities to purchase electric energy or capacity from qualifying facilities at rates which are just and reasonable to the electric consumer of the electric utility, which do not increase the cost of providing electrical service to customers of the electric utility, are in the public interest, which do not discriminate against qualifying facilities, and which do not exceed avoided costs.



§ 23-3-702 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Avoided costs" means the costs to an electric utility of electric energy or capacity, or both, that, but for the purchase from the qualifying facility or qualifying facilities, the utility would generate itself or purchase from another source;

(2) "Commission" means the Arkansas Public Service Commission;

(3) "Purchase" means the purchase of electric energy or capacity, or both, from a qualifying facility by an electric utility;

(4) "Qualifying facility" means a cogeneration facility or a small power production facility which has obtained qualifying status under the cogeneration rules adopted by the Arkansas Public Service Commission pursuant to the Public Utility Regulatory Policies Act of 1978 and the rules and regulations of the Federal Energy Regulatory Commission promulgated under that act; and

(5) "Rate" means any price, rate, charge, or classification made, demanded, observed, or received with respect to the sale or purchase of electric energy or capacity or any rule, regulation, or practice respecting any rate, charge, or classification and any contract pertaining to the sale or purchase of electric energy or capacity.



§ 23-3-703 - Establishment of rates.

The Arkansas Public Service Commission shall establish rates to be paid by an electric utility to qualifying cogeneration and small power production facilities which do not, over the term of the purchased power contract, exceed avoided cost and are based upon the preponderance of evidence in the record before the commission. However, rates established for purchases from qualifying facilities whose construction commenced earlier than November 9, 1978, may be ten percent (10%) less than avoided cost.



§ 23-3-704 - Basis of rate determination -- Waiver of avoided cost standard.

(a) A determination of the avoided energy cost rate or rates for the electric utility shall be based on the electric utility's estimated avoided cost of producing or purchasing electrical energy during the time period of the purchase of electrical energy from the qualifying facility. It shall not be based upon the production or purchase of electrical energy at any time other than during the time period of the purchasing of electrical energy from the qualifying facility. A determination of the avoided capacity cost rate or rates for the electric utility shall be based at the electric utility's cost of capacity additions or purchases avoided during the time period of the purchase of electrical capacity from the qualifying facility. It shall not be based upon the purchase of electrical capacity at any time other than during the time period of the purchase of electrical capacity from the qualifying facility.

(b) (1) In the event the Arkansas Public Service Commission finds and determines that the avoided cost rate is not necessary to encourage the appropriate amount of construction of qualifying facilities and that a rate less than the avoided cost rate is just and reasonable to the electric consumer of the electric utility, is in the public interest, and will not discriminate against qualifying facilities, the Arkansas Public Service Commission shall take all reasonable and appropriate steps to obtain a waiver of the avoided cost standard from the Federal Energy Regulatory Commission or any successor agency.

(2) In addition, a determination of the avoided cost rate or rates for energy or capacity purchased by an electric utility shall:

(A) Be just and reasonable to the electric consumer of the electric utility and in the public interest; and

(B) Not discriminate against qualifying cogeneration and small power production facilities.

(c) Nothing in this subsection requires any electric utility to pay more than the avoided costs for purchases.



§ 23-3-705 - Lower contract rates permitted.

Nothing in this subchapter shall prohibit an electric utility and a qualifying facility from negotiating a contract rate lower than the avoided cost rate established by the Arkansas Public Service Commission for the electric utility.









Chapter 4 - Regulation of Rates and Charges Generally

Subchapter 1 - -- General Provisions

§ 23-4-101 - Authority of commissions to establish rates -- Exceptions.

(a) With respect to the particular public utilities and matters over which each commission has jurisdiction, the Arkansas Public Service Commission or Arkansas Transportation Commission [abolished] shall have the power, after reasonable notice and after full and complete hearing, to enforce, originate, establish, modify, change, adjust, and promulgate tariffs, rates, joint rates, tolls, and schedules for all public service corporations, companies, and utilities and all rules and regulations with reference thereto and orders directing the performance of any duties devolving on the company, utility, common carrier, or public service corporation under the terms of this act.

(b) Whenever the commission having jurisdiction, after notice and hearing, finds any existing rates, tolls, tariffs, joint rates, or schedules unjust, unreasonable, insufficient, unjustly discriminatory, or otherwise in violation of any of the provisions of the law, the commission shall, by an order, fix reasonable rates, joint rates, tariffs, tolls, charges, or schedules to be followed in the future in lieu of those found to be unjust, unreasonable, insufficient, unjustly discriminatory, inadequate, or otherwise in violation of any of the provisions of this law.

(c) (1) Nothing in this act shall authorize either commission to make any rule, regulation, or order whatever to be effective within the limits of any municipality of this state with reference to any tariff, rate, toll, schedule, duty, or action of any public service corporation, company, or public utility operating within the municipality as a street railroad; telephone company; gas company; pipeline company for transportation of oil, gas, or water; electrical company, for the generation or distribution, sale, or supply of electricity for heat, light, or power; water company; or hydroelectric company.

(2) It is the intention of this act, more particularly expressed in other provisions of this act, to confer upon the municipal councils and city commissions of this state jurisdiction as to these matters, so far as they are effective within the limits of any municipality of this state.



§ 23-4-102 - Commission's authority over interstate rates, charges, classifications, and other actions.

(a) The Arkansas Public Service Commission shall have the power to investigate all existing or proposed interstate rates, charges, and classifications, and all rules and practices in relation thereto promulgated and prescribed by or for any public utility as defined in § 23-1-101, when the matters so investigated shall affect the public of this state.

(b) When the existing or proposed interstate rates, charges, and classifications are in the opinion of the Arkansas Public Service Commission excessive or discriminatory or in violation of any act of Congress or in conflict with the rules, orders, or regulations of a commission created by Congress, the Arkansas Public Service Commission may seek relief in the appropriate commission or in a court of competent jurisdiction.

(c) For the purpose of this section, the Arkansas Public Service Commission:

(1) Is exempt from the provisions of § 25-16-702 whenever the Arkansas Public Service Commission is a party to a proceeding under subsection (b) of this section;

(2) May retain contract attorneys or contract consultants; and

(3) (A) May adopt rules for direct recovery of the fees and expenses of contract attorneys and consultants from the affected utility under this section, provided that the utility is an electric public utility that is owned by a public utility holding company as defined by section 1262 of the Energy Policy Act of 2005, Pub. L. No. 109-58. The maximum amount that may be directly recovered from an affected utility shall be three million dollars ($3,000,000) annually.

(B) (i) In the event the Arkansas Public Service Commission directly recovers the fees and expenses of its attorneys and consultants from an affected utility under this section, that utility shall be allowed to implement a surcharge mechanism to recover only the expenses directly recovered from that utility.

(ii) The surcharge shall be established annually to recover only the amounts directly recovered from that utility during the preceding calendar year.

(iii) The surcharge mechanism shall include provisions to address any excessive or deficient recoveries during the preceding calendar year. The surcharge shall not include any interest or carrying charges.

(iv) Any surcharge must be approved by the Arkansas Public Service Commission before it can be implemented.



§ 23-4-103 - Rates, rules, and regulations to be reasonable.

All rates made, demanded, or received by any public utility, for any product or commodity furnished, or to be furnished, or any service rendered or to be rendered, and all rules and regulations made by any public utility pertaining thereto shall be just and reasonable, and to the extent that the rates, rules, or regulations may be unjust or unreasonable, are prohibited and declared unlawful.



§ 23-4-104 - Charges, rates, etc., to be just, reasonable, and in compliance with Acts 1919, No. 571, and Acts 1921, No. 124.

(a) All charges, tolls, fares, and rates shall be just and reasonable.

(b) No charge shall be made in any tariffs, rates, fares, tolls, schedules, or classifications except as provided in this act.



§ 23-4-105 - Rate schedules -- Filing.

Under such rules and regulations as the commission may prescribe, every public utility shall file with the commission, within such time and in such form as the commission may designate, schedules showing all rates established by or for it, and collected or enforced, or to be collected or enforced, within the jurisdiction of the commission.



§ 23-4-106 - Rate schedules -- Public inspection.

Every public utility shall keep copies of its rate schedules open to public inspection under such rules and regulations and at such places as the commission may prescribe.



§ 23-4-107 - Rate schedules -- Greater or lesser rate not to be charged.

No public utility shall directly or indirectly, by any device whatsoever, charge, demand, collect, or receive from any person a greater or lesser compensation for any service rendered or to be rendered by the public utility than that prescribed in the schedules of the public utility applicable thereto then filed in the manner provided in this act. Nor shall any person receive or accept any service from a public utility for a compensation greater or lesser than that prescribed in the schedules.



§ 23-4-108 - Sliding scales of rates.

(a) (1) Nothing in this act shall be taken to prohibit a public utility from establishing or entering into an agreement for a fixed period for a sliding scale or automatic adjustment of charges for public utility service in relation to the dividends to be paid to stockholders of the public utility, or the profit to be realized, or its expenses of operation to be incurred, or other equitable or reasonable basis for the scale or adjustment if a schedule showing the rates under the arrangement is first filed with and approved by the commission.

(2) Nothing in this section shall prevent the commission from revoking its approval at any time and fixing other rates and charges for the product or commodity or service if, after reasonable notice and hearing, the commission finds the existing rates or charges unjust, unreasonable, insufficient, or discriminatory.

(b) The commission shall have the power to fix a reasonable and just sliding scale of rates for public utilities.



§ 23-4-109 - Minimum charges.

Nothing in this act shall be construed to prohibit a public utility from filing a schedule or entering into any reasonable arrangements with its customers, or prospective customers, which provide for a minimum charge for services to be rendered, or from providing for any other financial device that may be lawful if the schedule or arrangement, before becoming effective, is filed with and approved by the commission. The schedule or arrangement shall be subject to revision or modification on the part of the commission upon complaint or its own motion.



§ 23-4-110 - Changes in rates under Acts 1919, No. 571, and Acts 1921, No. 124.

(a) (1) No person, firm, or corporation subject to the provisions of this act shall modify, change, cancel, or annul any rate, joint rates, fares, classifications, charges, or rentals except after thirty (30) days' notice to the public and to the municipal council or city commission, as the case may be, depending on the utility affected and the action proposed.

(2) The notice shall plainly state the changes proposed to be made in the schedule then in force and the time when the changed rates, fares, or charges shall go into effect.

(b) The particular regulatory body having jurisdiction of the matter under this act may enter an order prohibiting such a person, firm, or corporation from putting the proposed new rates into effect pending hearing and final decision of the matter by the regulatory body.

(c) (1) Whenever there is filed with the regulatory body any schedule proposing a change in any rates, charges, or regulations, the regulatory body shall have authority, either upon complaint or upon its own initiative, and upon reasonable notice, to enter upon a hearing concerning the propriety of the rate, charge, or regulation.

(2) Pending the hearing and the decision thereon, the regulatory body, upon filing of the schedule or after the schedule should be filed, and upon delivering to the carriers or public service corporations affected thereby a statement in writing of its reasons for such a suspension, may suspend the operation of the schedule and defer the use of the rate or charge.

(3) After a full hearing, whether completed before or after the rate, charge, or regulation goes into effect, the regulatory body may make such orders in reference to the rate, fare, charge, or regulation as shall be deemed proper and just.



§ 23-4-111 - Valuation of public utility property for ratemaking purposes.

(a) As used in this section:

(1) (A) "Public utility" means a public utility as that term is defined under § 23-1-101.

(B) However, "public utility" does not mean an incumbent local exchange carrier that has elected to be regulated under §§ 23-17-406 -- 23-17-408 or § 23-17-412;

(2) "Original cost" means the cost incurred by a public utility when plant or property was first devoted to public service; and

(3) "Net book value" means the original cost less reasonable accumulated depreciation of the plant or property.

(b) (1) In determining the value of plant or property that is to be included in the rate base upon which the public utility will be allowed the opportunity to earn a return, the Arkansas Public Service Commission shall use the net book value of the plant or property unless the commission determines that an adjustment is appropriate under subsections (c), (d), or (e) of this section.

(2) However, for affiliate acquisitions, the value of plant or property that is to be included in the rate base upon which the public utility will be allowed the opportunity to earn a return, the commission shall use the net book value of the plant or property or a lesser amount, but in no event may the commission make an adjustment above net book value under subsection (c) of this section.

(3) If the original cost of the plant or property is unknown, the commission shall estimate the net book value.

(c) For plant or property acquired for an amount above net book value, the commission may allow the recovery through rates of an amount greater than net book value but not more than actual cost if the public utility can prove by a preponderance of the evidence that:

(1) The original cost of the plant or property was reasonable and prudent; and

(2) The public utility's customers will receive known and measurable benefits that are at least equal to the incremental amount for which the utility seeks recovery under this subsection.

(d) For plant or property acquired for an amount below net book value, the commission may allow the recovery through rates of an amount greater than the cost of acquisition but not more than the net book value if the public utility can prove by a preponderance of the evidence that:

(1) The original cost of the plant or property was reasonable and prudent; and

(2) The public utility's customers will receive known and measurable benefits that are at least equal to the incremental amount for which the utility seeks recovery under this subsection.

(e) The commission may allow the recovery through rates of an amount less than net book value if the commission determines that the original cost of the plant or property was not reasonable or was imprudent.

(f) However, for plant or property costs incurred in compliance with § 23-18-106(a), the public utility shall have a rebuttable presumption of reasonableness and prudence for the purpose of the commission's determinations in subsections (c)-(e) of this section.



§ 23-4-112 - Reserve accounting for storm restoration costs.

(a) This section applies to storm restoration costs incurred on or after January 1, 2009.

(b) Upon application by an electric public utility and after notice and hearing, the Arkansas Public Service Commission shall permit an electric public utility to establish a storm cost reserve account consistent with the then-current Federal Energy Regulatory Commission Uniform System of Accounts, as modified to allow a debit balance to reflect the excess of storm restoration costs over the amount recovered in rates or otherwise credited to the storm cost reserve account.

(c) The use of reserve accounting under this section is subject to the following:

(1) (A) The initial amount included in the storm cost reserve account for an electric public utility shall be the amount included in the electric public utility's currently approved rates for storm restoration costs.

(B) Thereafter, in future rate proceedings, the commission shall determine the appropriate level of the storm cost reserve account considering the electric public utility's historical costs associated with normal storm damage and other factors;

(2) As a condition of an electric public utility's recovery of storm restoration costs through rates or inclusion of storm restoration costs in the storm cost reserve account, the commission shall audit, analyze, examine, and adjust all storm restoration costs to ensure that only reasonable and prudent storm restoration costs are included in the storm cost reserve account or are recoverable through rates;

(3) Simple interest on any balance, credit, or debit in the storm cost reserve account shall accrue at a rate equal to the electric public utility's last approved rate-base rate of return;

(4) (A) An electric public utility shall only charge operations and maintenance storm restoration costs that are not otherwise recovered against the balance in the storm cost reserve account.

(B) The commission shall ensure that the storm restoration costs charged to the storm cost reserve account are:

(i) Timely;

(ii) Specific to restoring retail electric service in Arkansas; and

(iii) Subject to any ratemaking adjustments of the types of expenses included in the storm restoration costs that are consistent with the determination in the electric public utility's most recent application for a general change in rates.

(C) An electric public utility shall:

(i) File a quarterly report with the commission identifying each instance in which the electric public utility records storm restoration costs in the storm cost reserve account; and

(ii) Provide with the quarterly report required by this subdivision (b)(4)(C) supporting documentation prescribed by the commission that includes without limitation:

(a) Vegetation management spending; and

(b) Labor costs;

(5) (A) If an electric public utility spends less on storm restoration costs than the amount included in the electric public utility's currently approved rates for storm restoration costs in any calendar year, the electric public utility shall credit to the storm cost reserve account any difference between the amount in rates and the amount actually spent on storm restoration costs during that calendar year.

(B) If an electric public utility has received any of the following payments to offset storm restoration costs, the electric public utility shall credit those payments to the storm cost reserve account:

(i) Insurance payments;

(ii) Payments from a governmental entity; or

(iii) Any other third-party payments; and

(6) (A) The commission shall determine the following in the electric public utility's next application for a general change in rates:

(i) The recovery of any debit balance in the electric public utility's storm cost reserve account through the electric public utility's rates and charges over a reasonable period; or

(ii) The appropriate ratemaking treatment of any credit balance in the electric public utility's storm cost reserve account.

(B) After notice and hearing and a finding that it is in the public interest, the commission may approve other ratemaking treatment otherwise allowed by law of any balance, credit, or debit in the electric public utility's storm cost reserve account.

(C) The commission shall establish the method of recovery of a debit balance in the electric public utility's storm cost reserve account and may impose conditions to ensure that amounts recovered through rates are reasonable and prudent.

(d) This section:

(1) Does not prevent the commission from adjusting an electric public utility's rate of return associated with the increased certainty of recovery of the electric public utility's storm restoration costs as a result of establishing a storm cost reserve account under this section; and

(2) Does not prevent an electric utility from petitioning the commission to approve other methods of addressing storm restoration costs and the recovery of storm restoration costs through rates as allowed by law.






Subchapter 2 - -- Utilities Generally

§ 23-4-201 - Electric, gas, telephone, or sewer utilities -- Rate-making authority.

(a) (1) The Arkansas Public Service Commission is vested with the sole and exclusive jurisdiction and authority to determine the rates to be charged for each kind of product or service to be furnished or rendered by electric, gas, telephone, or sewer public utilities in Arkansas.

(2) Cities and towns in this state shall have no authority acting either through their governing bodies or by the initiative of their citizens to assume or exercise any jurisdiction or authority to fix and determine rates charged in Arkansas by electric, gas, or telephone public utilities.

(b) As used in this section, "electric, gas, telephone, or sewer public utilities" includes persons and corporations or their lessees, trustees, and receivers who own or operate, in this state, equipment or facilities for producing, generating, transmitting, delivering, furnishing, or collecting electricity, sewage, or gas for the production of light, heat, or power, or for the collection of sewage or other waste; who convey or transmit messages or communications by telephone or telegraph to, or for, the public for compensation who produce, generate, transmit, deliver, or furnish electricity or gas to any other person or corporation for resale or distribution to, or for, the public for compensation or for operating or maintaining sewer facilities. This term shall not include those utilities owned or operated by municipalities or leased by them to a nonprofit corporation.

(c) The General Assembly determines that the existing procedures whereby rates described in this section may be determined and fixed by the cities and towns of the State of Arkansas acting through their governing bodies or by the initiative of their citizens have resulted in a multiplicity of rate determination proceedings and forums which are costly and inefficient, have created conflicts between the rates charged in different cities and towns for the same services thus establishing unreasonable preferences to certain citizens, and have discriminated unfairly against the citizens of certain cities and towns to the detriment and at the expense of those citizens and the citizens of the entire State of Arkansas.

(d) Nothing in this section shall be construed to change or alter the rates being charged for electric, gas, telephone, or sewer public utility services until changed by order of the commission in the manner provided by law.



§ 23-4-202 - Water, gas, or electricity bills rendered in accordance with rate schedules -- Rate schedule furnished on request.

(a) It shall be unlawful for any public utility furnishing water, gas, or electricity to the general public in the State of Arkansas to bill or render statements to its customers, patrons, or consumers except in accordance with rate schedules duly filed with the Arkansas Public Service Commission in the manner provided by law.

(b) On request by any customer, patron, or consumer, a public utility engaged in the business of the sale or distribution of water, gas, or electricity to the general public shall furnish a copy of the rate schedule under which the customer, patron, or consumer making the request is billed for the service.

(c) (1) Upon a finding by the commission that any jurisdictional water, gas, telephone, or electric public utility has knowingly, willfully, and purposefully violated any of the provisions of this section, by agent or otherwise, the commission shall assess a civil sanction of one thousand dollars ($1,000) on the utility.

(2) Each instance of violation shall constitute a separate violation. However, in case of a continued violation, each day's continuance thereof shall not be deemed to be a separate and distinct violation.

(3) The power and authority of the commission to impose civil sanctions are not to be affected by any other proceeding, civil or criminal, concerning the same violation, nor shall the imposition of the sanction preclude the commission from imposing other sanctions as are provided for by law.

(4) The proceeds from the civil sanctions imposed under this section shall be deposited into the State Treasury as special revenues and credited to the Public Service Commission Fund.

(5) The imposition of a civil sanction under this section is subject to review by the commission and by the Arkansas Court of Appeals in the manner provided by §§ 23-2-422 - 23-2-424.



§ 23-4-203 - Water, gas, or electricity -- Utility bills must show units charged for.

(a) (1) All water, gas, or electric companies shall base their charges for their commodities upon the reading of the meters and shall charge for the commodities as per printed tables supplied to patrons.

(2) The bills or statements rendered to patrons shall show the number of units charged for.

(b) (1) Upon a finding by the Arkansas Public Service Commission that any jurisdictional water, gas, telephone, or electric public utility has knowingly, willfully, and purposefully violated any of the provisions of this section, by agent or otherwise, the commission shall assess a civil sanction of one thousand dollars ($1,000) on the utility.

(2) Each instance of violation shall constitute a separate violation. However, in case of a continued violation, each day's continuance thereof shall not be deemed to be a separate and distinct violation.

(3) The power and authority of the commission to impose the civil sanctions are not to be affected by any other proceeding, civil or criminal, concerning the same violation, nor shall the imposition of the sanction preclude the commission from imposing other sanctions as are provided for by law.

(4) The proceeds from the civil sanctions imposed under this section shall be deposited into the State Treasury as special revenues and credited to the Public Service Commission Fund.

(5) The imposition of a civil sanction under this section is subject to review by the commission and by the Arkansas Court of Appeals in the manner provided by §§ 23-2-422 - 23-2-424.



§ 23-4-204 - Water, gas, or electricity -- Disconnecting charges unlawful -- Penalty.

(a) It shall be unlawful for any public utility furnishing water, gas, or electricity to the general public to make a charge for disconnecting service.

(b) Any public utility described in subsection (a) of this section which makes a charge for disconnecting service in violation of this section shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500), and each violation shall constitute a separate offense.



§ 23-4-205 - Refunds.

(a) The Arkansas Public Service Commission is hereby empowered, following notice and hearing, to order any public utility subject to its jurisdiction to make refunds. The refunds shall be made in the manner and to the extent determined just and reasonable by the commission.

(b) The authority of the commission to make refunds shall include, but is not limited to, the following circumstances:

(1) When a utility implements rates under bond, and the rates approved in the final order of the commission are less than the bonded rates;

(2) When a utility has charged its ratepayers an amount in excess of the utility's approved tariffs;

(3) When a utility imposes on ratepayers any charge prohibited by, or in excess of, any Arkansas statute;

(4) When a utility charges more than the lawful rate of interest; and

(5) When a utility has collected revenues exceeding those amounts authorized by any contract approved by the commission pursuant to § 23-3-117.

(c) When the commission determines that refunds are due under this section, the commission may authorize the utility to make a refund in one (1) lump sum, or may authorize the utility to prorate the refunds over the period of time over which the amount to be refunded had accrued, or some intermediate period of time as the commission deems appropriate. The commission may require that the refund be made by cash or check, or through customers' account credits. However, any refund of ten dollars ($10.00) or less shall be by billing credit only. All refunds, of whatever amount, to customers who cannot be located shall be made pursuant to subsection (e) of this section. Former customers who can be located shall be paid by cash or check.

(d) The commission may order that refunds due under this section be made with interest computed at a rate not to exceed the maximum allowed by Arkansas law.

(e) When a refund is due a customer and the utility cannot, after diligent effort, locate the customer, the utility shall:

(1) Make the refunds available to the customer for a period of three (3) years from the date the refund was ordered; and

(2) Apply those funds which are not claimed after three (3) years as a credit against bad-debt expense of the utility.

(f) Nothing in this section shall be construed as allowing retroactive ratemaking or otherwise providing for refunds of rates collected pursuant to previous orders of the commission, except when rates have been placed in effect under bond, subject to refund.



§ 23-4-206 - Interest on deposits.

(a) Whenever any person, company, or corporation furnishing patrons or consumers with power, gas, water, electricity, or telephone service shall require a deposit from the consumer before the utility will be supplied to him or her or before a meter will be installed by the person, company, or corporation, then, in every case, the person putting up the deposit, when the deposit is taken down or meter removed, shall receive interest on the deposit until it is returned to the patron or consumer, provided all bills due for service furnished have been paid by the patron or consumer.

(b) (1) The interest paid on any deposit shall be computed using simple interest, applying such annual rates as the commission shall determine from year to year.

(2) The annual interest rate applicable to deposits shall be determined annually by the Arkansas Public Service Commission following notice and hearing. Each year, the commission shall enter its order setting the annual rate of interest no later than December 31 for the following year. The new annual rate shall become effective January 1 of the following year and shall remain in effect for the remainder of the calendar year, or until such later time as the commission shall enter its order establishing a new rate.

(3) The annual rate of interest set by the commission for any year shall not be more than ten percent (10%).

(c) This section shall not apply to cities or towns of a population of less than three thousand (3,000) persons that have granted franchises for electric current for lighting and other purposes furnished by manufacturing establishments not solely engaged in the manufacture of electric current for lighting and other purposes.



§ 23-4-207 - Advertising costs.

(a) As used in this section, unless the context otherwise requires:

(1) "Advertising" means the commercial use by a utility of any medium including newspaper, bill enclosures, radio, and television in order to transmit a message to a substantial number of members of the public or to the utility's consumers;

(2) "Informational advertising" means any advertising for the purpose of instructing customers in the use of service or providing information about the service;

(3) "Political advertising" means any advertising for the purpose of influencing public opinion with respect to legislative, administrative, or electoral matters; and

(4) "Promotional advertising" means any advertising for the purpose of encouraging any person to select or use any utility service. However, advertising which promotes or encourages the use of more energy-efficient appliances or the installation or usage of energy conservation measures as permitted in subsection (c) of this section shall not be considered to be promotional advertising for purposes of this section.

(b) No public utility, as that term is defined by § 23-1-101, shall charge, demand, collect, or receive from its customers or any person other than the shareholders or other owners of the utility any direct or indirect expenditure for promotional or political advertising.

(c) Notwithstanding the provisions of subsection (b) of this section, but subject to the review of the Arkansas Public Service Commission, public utilities may properly recover from customers reasonable costs for advertising which comes within one (1) or more of the following categories:

(1) Advertising that informs electric and gas consumers how they can conserve energy or can reduce peak demand for electric energy;

(2) Advertising that is designed to promote the more efficient use of energy or energy resources within this state;

(3) Advertising concerning employment opportunities with the utility;

(4) Advertising which promotes or encourages the use of energy in such a way as to improve or maintain a utility's load factor or which promotes or encourages the acquisition, installation, or use of energy-efficient appliances, equipment, or energy conservation measures, or load management techniques including, but not limited to: caulking, weatherstripping, furnace efficiency modifications, installation or replacement of energy-efficient furnaces or boilers or furnace replacement burners, flue opening modifications, electrical or mechanical ignition systems, installation or replacement of energy-efficient air conditioning systems, heat pumps, ceiling insulation, wall insulation, floor insulation, duct insulation, pipe insulation, water heater insulation, storm windows, thermal windows, storm or thermal doors, heat-reflective and heat-absorbing windows or door material, clock thermostats, and devices associated with load management techniques;

(5) Any explanation of existing or proposed rate schedules, or notifications thereof;

(6) Information concerning the impact of facility siting, operations, or future plans on surrounding areas and populations;

(7) Information concerning operations at company facilities that may potentially affect the public safety, convenience, and welfare;

(8) Advertising which promotes economic development in the State of Arkansas where the utility can demonstrate, and the commission shall find, that the advertising expenditures were directly related to, and were reasonably incurred in the promotion of, the economic development of this state. Collection from customers of the utility of advertising expenditures shall be limited to those expenditures actually incurred within the test year utilized for ratemaking purposes as defined in § 23-4-406 and shall further be limited to five-one-hundredths of one percent (.05%) of the utility's revenues during that test year; and

(9) Any other advertising which the commission determines should be recovered from the ratepayers.

(d) Notwithstanding any other provisions of this section, and subject to approval by the commission, telephone utilities may recover from persons other than shareholders any direct or indirect expenditure for promotional and informational advertising regarding competitive service offerings.



§ 23-4-208 - Water and sewer services for military installations.

The Arkansas Public Service Commission shall have jurisdiction to set rates to be paid by military installations for water and sewer services provided by a municipality located in a county having a population in excess of two hundred thousand (200,000) persons if the governing body of the municipality petitions the commission to exercise this jurisdiction.



§ 23-4-209 - Transition costs.

(a) (1) As used in this section, "transition costs" means those costs, investments, or unfunded mandates, either recurring or nonrecurring, incurred by an electric utility after July 30, 1999, that are found to have been necessary to carry out the electric utility's responsibilities associated with efforts to implement retail open access or were mandated by statute or regulation and are not otherwise recoverable.

(2) In no event shall transition costs include retirement or severance programs, marketing or promotional activities, professional or advisory services, or legal costs associated with any competitive strategy.

(3) In no event shall costs that are allowable in the utility's regulated cost of service and rates be included as transition costs, and the electric utility shall be required to demonstrate that its requested transition cost recovery does not contain amounts that are otherwise reflected in current rate levels.

(4) Additionally, no electric utility shall recover transition costs unless approved by the Arkansas Public Service Commission pursuant to this chapter.

(b) (1) An electric utility shall be allowed to recover transition costs incurred no later than January 1, 2002, as may be determined by the commission after notice and hearing.

(2) The recovery shall be by a customer transition charge during a period of time ending thirty-six (36) months after February 21, 2003.

(3) The customer transition charges shall be subject to annual review by the commission. Costs included in the charges shall be prudent, reasonable, and directly caused by Acts 1999, No. 1556, and rules and orders adopted by the commission to implement that act.

(c) An electric utility shall have a right to recover from its customers any nuclear decommissioning costs, as determined by the commission, associated with the utility's generating assets. The commission shall retain jurisdiction sufficient to authorize the recovery of those costs.






Subchapter 3 - -- Consumer Utilities Rate Advocacy Division

§ 23-4-301 - Title.

This subchapter shall be referred to and may be cited as the "Consumer Utilities Rate Advocacy Division Act".



§ 23-4-302 - Legislative findings and purpose.

(a) The General Assembly finds that:

(1) The people of the State of Arkansas are faced with rapidly rising utility costs;

(2) Residents of the state are finding it increasingly difficult to afford basic utility usage;

(3) The people of Arkansas need aggressive and effective representation in utility rate hearings and other utility-related proceedings; and

(4) In order to make informed decisions about their energy consumption, the people of this state need to be informed about the rate-making process and the opportunity to reduce utility bills through conservation measures and the use of alternative energy sources.

(b) The General Assembly finds that the public policy and responsibility of the state as set forth in this section can best be attained with the establishment of the Consumer Utilities Rate Advocacy Division in the Attorney General's office, and it is the purpose of this subchapter to create this division.



§ 23-4-303 - Creation.

There is created within the Office of the Attorney General a Consumer Utilities Rate Advocacy Division.



§ 23-4-304 - Director and staff.

The Director of the Consumer Utilities Rate Advocacy Division shall hold the title of Deputy Attorney General and shall be appointed to the position by the Attorney General who may also appoint such assistants, professionals, and clerical staff as authorized by appropriation acts for the effective operation of the division.



§ 23-4-305 - Powers and duties.

The Consumer Utilities Rate Advocacy Division shall represent the state, its subdivisions, and all classes of Arkansas utility rate payers and shall have the following functions, powers, and duties:

(1) To provide effective and aggressive representation for the people of Arkansas in hearings before the Arkansas Public Service Commission and other state and federal courts or agencies concerning utility-related matters;

(2) To disseminate information to all classes of rate payers concerning pertinent energy-related concepts; and

(3) To advocate the holding of utility rates to the lowest reasonable level.



§ 23-4-306 - Intervention by others not precluded.

The right of any party to intervene on any matter before the Arkansas Public Service Commission is by no means precluded by this subchapter.



§ 23-4-307 - Records.

The Attorney General shall designate an employee who is familiar with cost accounting methods to keep an accurate record of the costs of operation and maintenance of the Attorney General's Consumer Utilities Rate Advocacy Division.






Subchapter 4 - -- Utilities -- Rate Changes and Surcharges Generally

§ 23-4-401 - Notice of intention to file application.

(a) Every public utility shall notify the Secretary of the Arkansas Public Service Commission in writing of its intention to file an application for a general change or modification in its rates and charges at least sixty (60) days but no earlier than ninety (90) days before the application is filed.

(b) Failure to provide such notice or failure to comply with its terms shall be grounds for denial of the application. Such grounds may be waived by the commission when the public interest permits.



§ 23-4-402 - Notice of proposed changes.

(a) Unless the Arkansas Public Service Commission otherwise orders, no public utility shall make any change in any rate duly established under this act except after thirty (30) days' notice to the commission. This notice shall plainly state the changes proposed to be made in the rates then in force and the time when the changed rates will go into effect.

(b) The utility shall also give notice of the proposed changes to other interested parties as the commission in its discretion may direct.



§ 23-4-403 - Changes allowed without notice.

The Arkansas Public Service Commission, for good cause shown, may allow changes in rates without requiring the thirty (30) days' notice under such conditions as it may prescribe. All allowed changes shall be immediately indicated upon its schedules by the public utility.



§ 23-4-404 - Proposed changes to be reflected in schedules.

All proposed changes shall be shown by filing new schedules or shall be plainly indicated upon schedules filed and in force at the time and kept open to public inspection.



§ 23-4-405 - Investigation of proposed rates.

Whenever there is filed with the Arkansas Public Service Commission by any public utility a schedule stating a new rate, the commission, upon reasonable notice, may enter upon any investigation, either upon complaint or upon its own motion, concerning the lawfulness of the rate.



§ 23-4-406 - Test periods to justify new rates.

For the purpose of justifying the reasonableness of a proposed new rate schedule, a utility may utilize either a historical test period of twelve (12) consecutive calendar months or a forward-looking test period of twelve (12) consecutive calendar months consisting of six (6) months of actual historical data derived from the books and records of the utility and six (6) months of projected data which together shall be the period or test year upon which fair and reasonable rates shall be determined by the Arkansas Public Service Commission. However, the commission shall also permit adjustments to any test year so utilized to reflect the effects on an annualized basis of any and all changes in circumstances which may occur within twelve (12) months after the end of the test year where such changes are both reasonably known and measurable.



§ 23-4-407 - Suspension of proposed rates.

(a) Pending its investigation and the decision thereon, the Arkansas Public Service Commission may suspend the operation of the rate by written order at any time before the new rate becomes effective. However, the suspension shall not be for a longer period than nine (9) months beyond the time when the rate would otherwise go into effect. Any order initially suspending the rate shall set a specific date for the commencement of a hearing inquiring into the rate requested unless waived by the applicant utility.

(b) (1) Provided, however, that the commission may suspend, for a time certain, the operation of the rate or rates for a longer period than nine (9) months beyond the time when such rate or rates would otherwise go into effect if the public utility which filed the rate or rates files a waiver in writing with the commission before the expiration of the previously ordered suspension period consenting to such an additional suspension. The commission may not suspend a rate or rates for any additional period greater than that consented to by the public utility.

(2) The provisions of this subsection shall not apply to any telephone company or telephone cooperative which has fewer than ten thousand (10,000) access lines.



§ 23-4-408 - Interim implementation of suspended rates.

(a) If the public utility contends that an immediate and impelling necessity exists for the requested rate increase, a petition may be filed with the Arkansas Public Service Commission narrating the alleged circumstances and requesting a hearing on the petition.

(b) The hearing must commence within thirty (30) days from the date of the filing of the petition or at such subsequent time as may be mutually agreeable to the commission and the utility.

(c) If the commission finds at the hearing that there is substantial merit to the allegation of the utility's claims, the commission may permit all or a portion of the rate to become effective if there is filed with the commission a bond to be approved by it, payable to the State of Arkansas in such amount and with such sufficient security to insure the prompt payment of any damages or refunds, with interest, to the persons entitled thereto if the rate so put into effect is finally determined to be excessive or if there is substituted for the bond other arrangements satisfactory to the commission for the protection of the parties interested.

(d) The findings of the commission relative to the petition of the utility for the immediate and impelling necessity for relief shall be issued on or before the sixtieth day following the date of filing of the petition.



§ 23-4-409 - Rate increase not effective until final order.

Unless the Arkansas Public Service Commission finds an immediate and impelling necessity exists as provided in § 23-4-408, or fails to enter a timely order as provided in § 23-4-411, no public utility shall place any rate increase into effect until a final decision and order is made by the commission.



§ 23-4-410 - Authority of Arkansas Public Service Commission to fix rates -- Apportionment of increase.

(a) If after the investigation and hearing thereon the Arkansas Public Service Commission finds the new rate to be unjust, unreasonable, discriminatory, or otherwise in violation of the law or rules of the commission, it shall determine and fix the just and reasonable rate to be charged or applied by the utility for the service in question, from and after the time the new rate took effect.

(b) Until rate schedules in compliance with the commission's order can be filed and approved, any rate increase allowed in the commission's order shall be apportioned among all classes of customers and shall become effective on all bills rendered thereafter through a temporary surcharge or other equitable means, as shall be prescribed in the order.



§ 23-4-411 - Failure of Arkansas Public Service Commission to reach timely decision -- Conditional implementation of suspended rates.

In the event no final rate determination has been made upon the schedule for new rates within ten (10) months after the date the schedule for new rates was filed with the Arkansas Public Service Commission, the public utility may put the suspended rate into effect for all bills rendered thereafter immediately upon the filing of a bond to be approved by the commission payable to the State of Arkansas in such amount and with sufficient security to insure prompt payment of any refunds to the persons entitled thereto, including an interest rate as determined by the commission not to exceed the maximum interest otherwise allowed by law, if the rate or rates so put into effect are finally determined to be excessive. There may be substituted for the bond other arrangements satisfactory to the commission for the protection of the parties interested.



§ 23-4-412 - Issuance of Arkansas Public Service Commission order -- Rates to be collected.

Notwithstanding any other provisions of this act, upon issuance of the findings and order of the Arkansas Public Service Commission as prescribed in § 23-2-421, no public utility subject to the order shall continue to collect any rates theretofore permitted to be collected under bond. The public utility shall be permitted to collect only those rates set in the order of the commission, and those rates shall be effective throughout any rehearing and judicial review proceedings permitted and prescribed in §§ 23-2-422 -- 23-2-424.



§ 23-4-413 - Surcharge to collect rates increased by courts.

(a) In the event that the rates set in the order of the Arkansas Public Service Commission subsequently are determined to have been inadequate, either on rehearing or in accordance with court decision on judicial review, the public utility subject to the order shall be entitled to impose a surcharge on the affected customers for collection of the increased rates that otherwise would have been collected during the period between the effective date of the initial order and the effective date of the rates as increased, together with interest as determined by the commission at a rate not to exceed the maximum interest rate otherwise allowed by law.

(b) This surcharge shall be assessed over a period equal to the period between the date of the initial order and the effective date of the rates, as increased.

(c) The surcharge shall be distributed among the affected customers in proportion to the amounts those customers were charged during the period between the date of the initial order and the effective date of the rates, as increased.



§ 23-4-414 - Refunds of excessive rate collections under bond.

In the event a public utility has implemented under bond or other arrangements as a matter involving an immediate and impelling necessity pursuant to § 23-4-408 an amount which exceeds that allowed by the Arkansas Public Service Commission in its final order, the commission shall order the immediate refund of the excessive bonded collections.



§ 23-4-415 - Refunds of excessive bonded collections -- Order not stayed during rehearing.

An application for rehearing pursuant to § 23-2-422 filed by a party aggrieved by the final order of the Arkansas Public Service Commission shall not stay the effectiveness of the order as it pertains to refunds of excessive bonded collections.



§ 23-4-416 - Surcharge to collect excessive refunds.

In the event that the amount of refunds ordered by the Arkansas Public Service Commission in its final order is subsequently determined to have been excessive, either on rehearing or in accordance with a court decision on judicial review, the public utility subject to the order shall be entitled to impose an additional surcharge on the affected customers to recover that portion of the refunds to which it was entitled, together with interest as determined by the commission at a rate not to exceed the maximum interest rate otherwise allowed by law. The surcharge shall be assessed over a period equal to the period between the date the rates were implemented under bond and the date of the commission's final order. The surcharge shall be distributed among the affected customers in proportion to the amount of refunds those customers received.



§ 23-4-417 - Petition for mandamus.

If the Arkansas Public Service Commission's order is not issued before the expiration of the period of suspension, the filed rates shall remain subject to refund as provided in § 23-4-414, but the applicant utility shall have the right to petition the Pulaski County Circuit Court for a writ of mandamus compelling the issuance of an order by the commission within fifteen (15) days of the writ of mandamus issued by the Pulaski County Circuit Court. The petition shall be advanced on the docket above all other pending civil cases and a hearing thereon shall be held within seven (7) days of the filing of the petition. The scope of review shall be limited to the issue of the failure of the commission to act within the time limits provided for in this act.



§ 23-4-418 - Suit to compel refunds -- Proceeds.

(a) If the public utility fails to make refunds within thirty (30) days after the effective date of the order requiring such refunds, the Arkansas Public Service Commission shall bring suit in the name of the State of Arkansas for the use and benefit of all those entitled to a refund in any court of competent jurisdiction and shall recover the amount of all refunds due, together with interest thereon at a rate not to exceed the maximum rate otherwise allowed by law, and all court costs.

(b) No suit to recover the refunds shall be maintained unless instituted within two (2) years after the final determination.

(c) The amount recovered shall be paid to the clerk of the court where the suit was pending, and it shall be the clerk's duty to distribute the amount recovered to the persons entitled thereto as directed by the order of judgment of the court.



§ 23-4-419 - Applications for additional increases.

(a) No public utility which has filed an application with the Arkansas Public Service Commission for a general increase in the utility rates charged by the utility shall be permitted by the commission to file an additional application for a general rate increase until thirty (30) days after the occurrence of whichever of the following events first occurs:

(1) The commission makes a final rate determination as required by § 23-4-409 in the last previous general rate application then under consideration by the commission; or

(2) The ten-month period following the filing of the utility's previous general rate application expires and no final rate determination has been made with respect to the utility's previous general rate application within the ten-month period.

(b) However, an application for a change in rates filed pursuant to §§ 23-4-501 et seq. shall not be considered a general rate increase for the purposes of this section.

(c) It is the intent and purpose of this section to expedite the orderly and speedy determination by the commission of public utility rate filing applications and to enable the commission to devote sufficient staff time and commission effort in regard thereto without being overburdened by additional rate filings by the same public utility until the rate application then under consideration has been considered and a final decision and order entered by the commission.



§ 23-4-420 - Reports on status of applications.

(a) Quarterly, the Arkansas Public Service Commission shall appear before the Legislative Council, file a written report, and make such oral reports as the Legislative Council may request concerning the status of all utility rate applications pending before the commission, including:

(1) An identification of the cases filed;

(2) The status of staff progress, if any;

(3) The schedule of hearings and deadlines established for disposition of each case;

(4) The date on which hearings have been held or are scheduled to be held; and

(5) The projected date of completion of hearings and issuance of a final order in connection with each case.

(b) In the event the commission has failed to conclude a hearing and issue an order on a particular rate application within the deadlines established by law, the commission shall file with the Legislative Council a detailed statement of the reasons for the delay or failure to complete the hearing and ruling thereon within the deadline set by law, and shall advise the Legislative Council of any impact or effect thereof upon the ratepayers of the utility.

(c) The Legislative Council shall schedule an appropriate date and shall give notice thereof to the commission of the date on which the commission is to appear before the Legislative Council to make its quarterly report, as requested in this section.



§ 23-4-421 - No changes allowed in terms of employment subject to collective bargaining agreement.

In establishing public utility rates, the Arkansas Public Service Commission shall not reduce or otherwise change any wage rate, benefit, working condition, or other term or condition of employment that is the subject of a collective bargaining agreement between the public utility and a labor organization.






Subchapter 5 - -- Utilities -- Special Surcharges

§ 23-4-501 - Legislative findings and intent.

(a) It is recognized that legislative or administrative regulations impose certain legal requirements upon public utilities relating to the protection of the public health, safety, or the environment, and that:

(1) In order to comply with such legislative or regulatory requirements, utilities are required to make substantial additional investments or incur additional expenses with respect to existing facilities used and useful in providing service to the utility's customers; and

(2) Although such additional investments and expenses are necessary in order to provide service to the utility's customers, such additional investments and expenses are not included in the utility's rates and cannot be recovered in a prompt and timely fashion under existing regulatory procedures.

(b) It is intended by the General Assembly that utilities be permitted to recover in a prompt and timely manner all such costs incurred by utilities in order to comply with such legislative or regulatory requirements through an interim surcharge which, if approved, shall be effective until the implementation of new rate schedules in connection with the next general rate filing of the utility wherein such additional investments or expenses can be included in the utility's base rate schedules. However, the costs to be recovered through such an interim surcharge shall not include increases in the cost for employment compensation or benefits as a result of legislative or regulatory action.



§ 23-4-502 - Filing interim rate schedule.

Any public utility as defined in § 23-1-101 may recover all costs and expenses reasonably incurred by such a utility as a direct result of legislative or regulatory requirements relating to the protection of the public health, safety, and the environment by filing with the Arkansas Public Service Commission, no more frequently than once every six (6) months, an interim rate schedule which would impose a separate surcharge in addition to its currently effective rates until the implementation of new rate schedules in connection with the next general rate filing of the utility wherein such additional expenditures can be included in the utility's base rate schedules.



§ 23-4-503 - Calculation of amount of surcharge.

The amount of the surcharge to be added to the utility's rates shall be calculated so as to produce annual revenues equal to the additional annualized revenue requirement to which the utility would be entitled had the additional expenditures been included in the utility's most recent rate determination by the Arkansas Public Service Commission.



§ 23-4-504 - Surcharge effective upon filing.

The surcharge shall become effective immediately upon filing.



§ 23-4-505 - Investigation by Arkansas Public Service Commission.

The Arkansas Public Service Commission shall enter upon an investigation concerning the reasonableness of the surcharge within thirty (30) days after filing and upon reasonable notice to the utility.



§ 23-4-506 - Collection subject to refund.

The surcharge shall be collected subject to refund and the Arkansas Public Service Commission may require reasonable security to assure the prompt payment of any refunds that may be ordered.



§ 23-4-507 - Modification or disapproval of surcharge.

(a) After its investigation and hearing thereon, the Arkansas Public Service Commission may modify or disapprove all or any portion of the surcharge upon a finding that:

(1) The expenditures were not made for the purposes set forth in § 23-4-501 or were not reasonably incurred or were not substantiated;

(2) The amount of the surcharge has been erroneously calculated; or

(3) The allocation of the surcharge among the customers of the utility is unreasonable.

(b) (1) If the commission determines that the allocation of the surcharge among the customers of the utility should be modified, it shall fix and determine the appropriate allocation among the utility's customers which shall be applied prospectively.

(2) The commission shall further direct the utility to credit or charge, as the case may be, the affected classes of customers whose surcharges were determined to be improperly allocated for the period between the effective date of the surcharge and the effective date of the modification. As to those classes of customers entitled to credits, the utility also shall pay interest on those credits, as applicable.

(c) In the event that the commission determines that all or any portion of the proposed surcharge should be disapproved pursuant to either subdivision (a)(1) or (2) of this section, the commission shall determine the just and reasonable amount of the surcharge to be charged or applied by the utility from and after the time the proposed surcharge took effect. In the same order, the commission shall fix the amounts, plus interest, if any, to be refunded to the utility's customers.



§ 23-4-508 - Application for rehearing no stay of order.

An application for rehearing pursuant to § 23-2-422 filed by a party aggrieved by an order of the Arkansas Public Service Commission entered pursuant to this subchapter shall not stay the effectiveness of the order of the commission.



§ 23-4-509 - Inadequate surcharges permitted by Arkansas Public Service Commission -- Additional surcharges.

(a) In the event that the amount of the surcharge permitted by the order of the Arkansas Public Service Commission is subsequently determined to have been inadequate, either on rehearing or in accordance with a court decision on judicial review, the public utility subject to such an order shall be entitled to impose an additional surcharge on the affected customers to recover that portion of the surcharge which was not approved by the commission which should have been collected during the period between the effective date of the initial order and the final determination or rehearing or by the court on judicial review.

(b) The surcharge shall be assessed over a period equal to the period between the date of the initial order and the effective date of the final determination on rehearing or by the court on judicial review.

(c) The surcharge shall be distributed among the affected customers in proportion to the amounts those customers were charged during the period between the date of the initial order and the final determination on rehearing or by the court on judicial review.






Subchapter 6 - -- Railroads and Other Carriers Generally

§ 23-4-601 - Construction of §§ 23-4-602, 23-4-608 -- 23-4-610, 23-4-615, 23-4-706, 23-10-301, and 23-11-101.

Nothing in §§ 23-4-602, 23-4-608 -- 23-4-610, 23-4-615, 23-4-706, 23-10-301, and 23-11-101 shall be so construed as to amend or repeal any act prior to May 28, 1907, in force, nor to curtail or limit the powers and duties of the Arkansas Transportation Commission [abolished].



§ 23-4-602 - Violations of §§ 23-4-601, 23-4-608 -- 23-4-610, 23-4-615, 23-4-706, 23-10-301, and 23-11-101, tariff of charges, or rules of commission -- Penalties -- Recovery.

(a) If any person or corporation operating a railroad or express company in this state or any receiver, trustee, or lessee of any such person or corporation violates any of the provisions of §§ 23-4-601, 23-4-608 -- 23-4-610, 23-4-615, 23-4-706, 23-10-301, and 23-11-101, or aids or abets therein, or violates the tariff of charges as fixed by the Arkansas Transportation Commission [abolished] or any of the rules regarding railroads or express companies as made by the commission and for which there is no other penalty prescribed, then such a person or corporation, receiver, trustee, or lessee shall be liable to a penalty of not less than five hundred dollars ($500) nor more than three thousand dollars ($3,000) for each violation of §§ 23-4-601, 23-4-608 -- 23-4-610, 23-4-615, 23-4-706, 23-10-301, and 23-11-101 or such tariff of charges or rules and regulations.

(b) (1) The penalty may be recovered by an action to be brought in the name of the State of Arkansas in the county in which such a violation may occur.

(2) (A) The commission shall institute actions for the recovery of the penalties prescribed in §§ 23-4-601, 23-4-608 -- 23-4-610, 23-4-615, 23-4-706, 23-10-301, and 23-11-101 through the prosecuting attorney of the proper district.

(B) The prosecuting attorney shall be allowed a fee by the court not to exceed twenty-five percent (25%) of the amount collected.

(C) If any prosecuting attorney neglects for fifteen (15) days after notice to bring suit, the commission may employ some other attorney at law to bring the suit, who shall be allowed a fee therefor to be fixed by the court not to exceed twenty-five percent (25%) of the amount collected.

(3) No suit shall be dismissed or compromised without the consent of the court and of the commissioners. In such cases the prosecuting attorney shall not interfere.

(c) In all trials of cases brought for violation of any tariff of charges by the commission it may be shown in evidence that the tariff so fixed was unjust.

(d) Nothing in this section shall be so construed as to in any manner interfere with any action for damages which may be provided by law.



§ 23-4-603 - Railroads -- Charges to be reasonable and just.

All charges made for any service rendered or to be rendered in the transportation of passengers or property on any railroad in this state, or in connection therewith, or for receiving, delivering, storing, or handling such property shall be reasonable and just. Every unjust and unreasonable charge for such a service is prohibited and declared to be unlawful.



§ 23-4-604 - Railroads and express companies -- Schedule of rates.

(a) In order to ascertain what the regular charge of those companies are, all railroad and express companies doing business in this state are required to keep in all their offices in this state a schedule of the regular rates charged by them, which shall be open to the inspection of any person interested therein.

(b) Any agent of any railroad or express company who fails or refuses to show the schedule of rates of the company to any person interested therein and allow him or her to examine the schedule of rates as provided in subsection (a) of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 23-4-605 - Railroads and express companies -- Overcharging prohibited.

(a) All agents of railroad and express companies doing business in this state are prohibited from charging, collecting, or receiving pay for any goods, wares, packages, merchandise, or any article whatever that may be sent or received by or through their respective offices in excess of the regular rates charged for those articles.

(b) Any person who violates the provisions of subsection (a) of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 23-4-606 - Continuous railroad lines.

(a) In all cases where there is, by physical connection of railroads, a continuous line of railway communication between railroad stations within this state, whether such stations are on railroads operated by one and the same company or corporation or on railroads operated by different and independent companies or corporations, it shall be the duty of the Arkansas Transportation Commission [abolished], to and from such stations, to make just and reasonable rates for freight, express, and passenger traffic, to be observed by all persons, companies, or corporations operating any railroad or engaged in transporting persons or property as express or freight in this state.

(b) (1) All persons, companies, or corporations operating any railroad in this state that forms part of a continuous line of railroad communication to any point in this state shall issue through-passenger tickets and check baggage through to and from points on the continuous line of communication at through-rates and fares.

(2) All freight and traffic carried wholly within this state to and from stations on lines of continuous carriage aforesaid shall be waybilled through at through-rates and tolls from point of departure to point of arrival without being rebilled at junction points. In cases of carload freights, the forwarding carrier shall receive and forward the same in cars in which the freight is tendered without breaking bulk of package.



§ 23-4-607 - Connecting railroad lines -- Division of charges.

If any two (2) or more connecting lines of railroad in this state fail to agree upon a fair and just division of the charges arising from the transportation of freights, passengers, or cars over their lines, the Arkansas Transportation Commission [abolished] shall make the division and shall fix the pro rata part of such charges to be received by each of the connecting lines.



§ 23-4-608 - Penalties for violations of §§ 23-4-606 and 23-4-607 -- Actions to recover penalties.

(a) If any person or corporation operating a railroad or express company in this state, or any receiver, trustee, or lessee of any such person or corporation, violates any of the provisions of §§ 23-4-606 and 23-4-607, or aids or abets therein, or violates the tariff of charges as fixed by the Arkansas Transportation Commission [abolished] or any of the rules regarding railroads or express companies as made by the commission, and for which there is no other penalty prescribed in §§ 23-4-606 and 23-4-607, then the person or corporation, receiver, trustee, or lessee shall be liable to a penalty of not less than five hundred dollars ($500) nor more than three thousand dollars ($3000) for each violation of §§ 23-4-606 and 23-4-607, or such tariff of charges or rules and regulations.

(b) (1) The penalty may be recovered by an action to be brought in the name of the State of Arkansas in the county in which the violation may occur.

(2) (A) The commission shall institute that action and actions for the recovery of the penalties prescribed in §§ 23-4-606 and 23-4-607 through the prosecuting attorney of the proper district.

(B) The prosecuting attorney shall be allowed a fee by the court not to exceed twenty-five percent (25%) of the amount collected.

(C) If any prosecuting attorney neglects for fifteen (15) days after notice to bring suit, the commission may employ some other attorney at law to bring the suit who shall be allowed a fee therefor to be fixed by the court not to exceed twenty-five percent (25%) of the amount collected. In such a case, the prosecuting attorney shall not interfere.

(3) No action for the recovery of penalties shall be dismissed or compromised without the consent of the court and of the commissioners.

(c) In all trials of cases brought for a violation of any tariff charges by the commission, it may be shown in defense that the tariff so fixed was unjust.

(d) Nothing in this section shall be so construed as to in any manner interfere with any action for damages which may be provided by law.



§ 23-4-609 - Connecting railroad lines under one management.

(a) Where in this state two (2) or more connecting lines of railroad are operated by, or under, one (1) management or company, or where the majority of the stock of each of two (2) or more railroad companies whose tracks connect is owned or controlled, either directly or indirectly, by any one (1) of these companies, the lines of railroad of all these companies, in respect to the application and making of rates within the meaning and intent of §§ 23-4-601, 23-4-602, 23-4-608 -- 23-4-610, 23-4-615, 23-4-706, 23-10-301, and 23-11-101 shall be considered as constituting but one (1) and the same railroad.

(b) Rates for the carriage of freight or passengers over these railroads or any portion of them shall be computed upon a continuous-mileage basis, the same as upon the line of a single railroad company, whether these railroads have separate boards of directors or not.

(c) The Arkansas Transportation Commission [abolished] shall have the power to fix different rates for different lines bearing the relation to each other described in this section whenever it finds such action necessary to do justice.



§ 23-4-610 - Railroads -- Through freight rates and regulations.

(a) The Arkansas Transportation Commission [abolished] shall have power, and it is its duty, to investigate all through-freight rates and regulations on railroads in Arkansas.

(b) (1) When the through-freight rates and regulations are, in the opinion of the commission, excessive or levied in violation of the interstate commerce law or the rules and regulations of the Interstate Commerce Commission [abolished], the officials of the railroads are to be notified of the facts and requested to reduce the rates or make the proper correction, as the case may be.

(2) When the rates are not changed or the proper corrections are not made according to the request of the commission, the commission is to notify the Interstate Commerce Commission [abolished] and to apply to it for relief.



§ 23-4-611 - Railroads -- Short lines.

(a) Railroad companies having roads not exceeding fifty (50) miles in length may charge for loading, carrying, and unloading freights at a rate of not more than forty cents (40cent(s)) per one hundred pounds (100 lbs.) for any distance.

(b) (1) The rates charged by any company may be reduced by the Arkansas Transportation Commission [abolished] whenever it appears that the net annual profits of the company exceed ten percent (10%) of the amount of capital actually invested.

(2) However, the rates shall not be reduced so as to reduce the net annual profits of such a company below ten percent (10%) of the amount of its capital actually invested.

(c) (1) If any railroad company shall charge more than the rates named in this section, the person paying the charges may recover from that railroad company five (5) times the sum so charged, together with the costs of the action, by action before a justice of the peace or other court having jurisdiction.

(2) Service of summons in such an action may be made by delivering a copy of the summons to any agent of the company.



§ 23-4-612 - Railroads -- Switching charges on coal cars.

(a) When any railroad in Arkansas moves coal in car lots from one (1) switch or spur on its line to a connecting line and the distance is not more than two and one-half (21/2) miles, it shall be allowed to charge and collect for such services three dollars ($3.00) per car.

(b) If the railroad company performing the service described in subsection (a) of this section also furnishes the car in which the freight is loaded, it shall be permitted to charge and collect ten cents (10cent(s)) per ton for the service so rendered.

(c) This section shall not apply to switch limits of cities of the first and second class.

(d) Any railroad company violating the provisions of this section shall be punished as is provided in § 23-4-706.



§ 23-4-613 - Railroads -- Bills of lading.

(a) It shall be unlawful for any railroad company in this state or its officers, agents, or employees to charge and collect or to endeavor to charge and collect from the owner, agent, or consignee of any freight, goods, wares, or merchandise of any kind or character whatever, a greater sum for transporting the freight, goods, wares, or merchandise than is specified in the bill of lading.

(b) Any railroad company, its officers, agents, or employees having possession of any goods, wares, or merchandise of any kind or character whatever shall deliver the goods, wares, or merchandise to the owner, his or her agent, or consignee upon payment of the freight charges as shown by the bill of lading.

(c) Any railroad company, its officers, agents, or employees that refuse to deliver to the owner, agent, or consignee any freight, goods, wares, or merchandise of any kind or character whatever upon the payment, or tender of payment, of the freight charges due as shown by the bill of lading shall be liable in damages to the owner of the freight, goods, wares, or merchandise to an amount equal the amount of the freight charges for every day the freight, goods, wares, or merchandise is held after payment or tender of payment of the charges due as shown by the bill of lading, with the amount to be recovered in any court of competent jurisdiction.



§ 23-4-614 - Railroads -- Freight rates on crushed stone, sand, and gravel.

(a) The maximum rates which any corporation, officer of court, trustee, person, or association of persons operating any railroad line in this state shall be authorized to charge or collect for the transportation by freight from any point within this state to any other point within this state of loads of crushed stone, sand, or gravel in carload lots, shall be as follows:

(1) Twenty-five (25) miles and under, forty cents (40cent(s)) per ton;

(2) Up to and including fifty (50) miles and over twenty-five (25) miles, fifty cents (50cent(s)) per ton;

(3) Up to and including seventy-five (75) miles and over fifty (50) miles, sixty cents (60cent(s)) per ton;

(4) Up to and including one hundred (100) miles and over seventy-five (75) miles, seventy cents (70cent(s)) per ton;

(5) Up to and including one hundred fifty (150) miles and over one hundred (100) miles, eighty cents (80cent(s)) per ton;

(6) Up to and including two hundred (200) miles and over one hundred fifty (150) miles, one dollar ($1.00) per ton; and

(7) Up to and including two hundred fifty (250) miles and over two hundred (200) miles, one dollar and fifty cents ($1.50) per ton;

(8) Up to and including three hundred (300) miles and over two hundred fifty (250) miles, one dollar and forty cents ($1.40) per ton; and

(9) Up to and including four hundred (400) miles and over three hundred (300) miles, one dollar and sixty cents ($1.60) per ton.

(b) When shipments are transported over two (2) lines of railroad, an additional charge of thirty cents (30cent(s)) per ton may be made and, when transported over three (3) or more lines, an additional charge of forty cents (40cent(s)) per ton may be made.

(c) A ton, for the purpose of this section, shall be deemed to be two thousand pounds (2,000 lbs.).

(d) (1) The minimum weight upon which the rates shall be calculated shall be the marked capacity of the car in which the shipment is loaded.

(2) However, when the shipper orders a smaller capacity and when the carrier, for its own convenience, places a larger capacity car, then in such cases the carrier shall not charge or collect freight on any greater weight than that actually loaded in the car, except that the weight charged for shall not be less than the marked loading capacity of the car ordered by the shipper.

(3) In every case in which a larger car is placed for loading than is ordered by the shipper, the carrier billing same shall make proper notation both in the bill of lading and the waybill instructing the destination agent as to such fact, to the end that the freight may be calculated upon the basis herein provided and overcharges avoided.

(e) However, the rates prescribed in this section shall apply only to crushed stone, sand, and gravel suitable for use in road building. In order to make the rate available, the shipper shall deliver to the carrier with each shipment a certificate to the effect that the crushed stone, sand, or gravel embraced in the shipment is suitable for and designed to be used in the construction of public highways in this state, and the consignee shall deliver to the carrier, upon receiving the shipment, a certificate of like effect.

(f) (1) If any person or corporation operating any railroad in this state, or any receiver, trustee, or lessee of any such person or corporation shall violate any provision of this section by charging a greater rate on any shipment or any commodity named in this section than is prescribed in this section, the person or corporation, receiver, trustee, or lessee shall be liable to a penalty of not less than five hundred dollars ($500) nor more than three thousand dollars ($3,000) for each and every violation of this section.

(2) The penalty may be recovered by an action brought in the name of the State of Arkansas in any county in which any portion of any line of railroad owned or operated by any such person or corporation, receiver, trustee, or lessee may be situated.



§ 23-4-615 - Railroads -- Sleeping car tariffs.

The Arkansas Transportation Commission [abolished] is authorized and it is its duty to adopt, change, or make reasonable and just rates, charges, and regulations to govern and regulate sleeping car tariffs and service in order to correct abuses and prevent unjust discrimination and extortion in the rates for sleeping cars.



§ 23-4-616 - Railroads -- Additional charge for stopping at other than regular station.

Any railroad company may charge the sum of twenty-five cents (25cent(s)) for the carriage of any passenger who may get on or off a train at other than a regular station.



§ 23-4-617 - Railroads -- Passengers without tickets.

All passengers who may fail to procure regular fare tickets shall be transported over all railroads in this state at the same rate and price charged for regular fare tickets for the same service.



§ 23-4-618 - Railroads -- Ejection of passengers upon failure to pay fare.

If any passenger shall refuse to pay his or her fare or toll, it shall be lawful for the conductor of the train and the servants of the corporation to put him or her out of the cars at any usual stopping place the conductor shall select.



§ 23-4-619 - Railroads -- Rate reductions.

When any railroad shall be opened for use, the General Assembly may, from time to time, alter or reduce the rates of toll, fare, freights, or other profits upon the road. However, the rates shall not be so reduced without the consent of the corporation as to produce, with the profits, less than fifteen percent (15%) per annum on the capital actually paid in or, unless upon examination of the amounts received and expended to be made by him or her, the Secretary of State shall ascertain that the net income derived by the company from all sources for the year then last past shall have exceeded an annual income of fifteen percent (15%) upon the capital of the corporation actually paid in.



§ 23-4-620 - Notice of rate changes.

(a) Unless the Arkansas Transportation Commission [abolished] otherwise orders, no public utility shall make any change in any rate duly established under this act except after thirty (30) days' notice to the commission. This notice shall plainly state the change proposed to be made in the rates then in force and the time when the changed rates will go into effect.

(b) The utility shall also give notice of the proposed changes to other interested parties as the commission in its discretion may direct.

(c) The commission, for good cause shown, may allow changes in rates without requiring the thirty (30) days' notice, under such conditions as it may prescribe. All allowed changes shall be immediately indicated upon its schedules by the public utility.



§ 23-4-621 - Rate changes to be reflected in schedules.

All proposed changes shall be shown by filing new schedules or shall be plainly indicated upon schedules filed and in force at the time and kept open to public inspection.



§ 23-4-622 - Investigation of rate changes.

Whenever there is filed with the Arkansas Transportation Commission [abolished] by any public utility any schedule stating a new rate, the commission, either upon complaint or upon its own motion and upon reasonable notice, may enter upon any investigation concerning the lawfulness of the rates.



§ 23-4-623 - Suspension of proposed rates.

Pending its investigation and the decision thereon, the Arkansas Transportation Commission [abolished] by written order at any time before the new rate becomes effective may suspend the operation of the rate. However, the suspension shall not be for a longer period than nine (9) months beyond the time when the rate would otherwise go into effect. Any order initially suspending the rate shall set a specific date for the commencement of a hearing inquiring into the rate requested unless waived by the applicant utility.



§ 23-4-624 - Interim implementation of suspended rates.

(a) If the public utility contends that an immediate and impelling necessity exists for the requested rate increase, a petition may be filed with the Arkansas Transportation Commission [abolished] narrating the alleged circumstances and requesting a hearing on the petition.

(b) The hearing must commence within thirty (30) days from the date of the filing of the petition or at such subsequent time as may be mutually agreeable to the commission and the utility.

(c) If the commission finds at the hearing that there is substantial merit to the allegations of the utility's claims, the commission may permit all or a portion of the rate to become effective if there is filed with the commission a bond to be approved by it, payable to the State of Arkansas in such amount and with such sufficient security to insure the prompt payment of any damages or refunds, with interest, to the persons entitled thereto if the rate so put into effect is finally determined to be excessive or if there is substituted for the bond other arrangements satisfactory to the commission for the protection of the parties interested.

(d) The findings of the commission relative to the petition of the utility for the immediate and impelling necessity for relief shall be issued on or before the sixtieth day following the date of filing of the petition.



§ 23-4-625 - Rate increase not effective until final order.

Unless the Arkansas Transportation Commission [abolished] finds an immediate and impelling necessity exists or if the commission fails to enter a timely order as provided in § 23-4-624, no public utility shall place any rate increase into effect until a final decision and order is made by the commission.



§ 23-4-626 - Authority of commission to fix rates -- Apportionment of increase.

(a) If, after the investigation and hearing thereon, the Arkansas Transportation Commission [abolished] finds the new rate to be unjust, unreasonable, discriminatory, or otherwise in violation of the law or rules of the commission, it shall determine and fix the just and reasonable rate to be charged or applied by the utility for the service in question, from and after the time the new rate took effect.

(b) Until rate schedules in compliance with the commission's order can be filed and approved, any rate increase allowed in the commission's order shall be apportioned among all classes of customers and shall become effective on all bills rendered thereafter through a temporary surcharge or other equitable means, as shall be prescribed in the order.



§ 23-4-627 - Failure of commission to reach timely decision -- Conditional implementation of suspended rates.

In the event no final rate determination has been made upon the schedule for new rates within ten (10) months after the date the schedule for new rates was filed with the Arkansas Transportation Commission [abolished], the public utility may put the suspended rate into effect for all bills rendered thereafter immediately upon the filing of a bond to be approved by the commission payable to the State of Arkansas in such amount and with sufficient security to insure prompt payment of any refunds to the persons entitled thereto, including an interest rate as determined by the commission not to exceed the maximum interest otherwise allowed by law, if the rate or rates so put into effect are finally determined to be excessive. There may be substituted for the bond other arrangements satisfactory to the commission for the protection of the parties interested.



§ 23-4-628 - Issuance of commission's order -- Rates to be collected.

Notwithstanding any other provisions of this act, upon issuance of the findings and order of the Arkansas Transportation Commission [abolished] as prescribed in § 23-2-421, no public utility subject to the order shall continue to collect any rates theretofore permitted to be collected under bond. The public utility shall be permitted to collect only those rates set in the order of the commission, and those rates shall be effective throughout any rehearing and judicial review proceedings permitted and prescribed in §§ 23-2-422 -- 23-2-424.



§ 23-4-629 - Surcharge to collect rates increased by courts.

(a) In the event that the rates set in the order of the Arkansas Transportation Commission [abolished] subsequently are determined to have been inadequate, either on rehearing or in accordance with court decision on judicial review, the public utility subject to the order shall be entitled to impose a surcharge on the affected customers for collection of the increased rates that otherwise would have been collected during the period between the effective date of the initial order and the effective date of the rates as increased, together with interest as determined by the commission at a rate not to exceed the maximum interest rate otherwise allowed by law.

(b) This surcharge shall be assessed over a period equal to the period between the date of the initial order and the effective date of the rates, as increased.

(c) The surcharge shall be distributed among the affected customers in proportion to the amounts those customers were charged during the period between the date of the initial order and the effective date of the rates, as increased.



§ 23-4-630 - Refunds of excessive rate collections under bond.

In the event a public utility shall have implemented under bond or other arrangements as a matter involving an immediate and impelling necessity pursuant to § 23-4-624 an amount which exceeds that allowed by the Arkansas Transportation Commission [abolished] in its final order, the commission shall order the immediate refund of the excessive bonded collections.



§ 23-4-631 - Refunds of excessive bonded collections -- Order not stayed during rehearing.

An application for rehearing pursuant to § 23-2-422 filed by a party aggrieved by the final order of the Arkansas Transportation Commission [abolished] shall not stay the effectiveness of the order as it pertains to refunds of excessive bonded collections.



§ 23-4-632 - Surcharge to collect excessive refunds.

In the event that the amount of refunds ordered by the Arkansas Transportation Commission [abolished] in its final order is subsequently determined to have been excessive, either on rehearing or in accordance with a court decision on judicial review, the public utility subject to the order shall be entitled to impose an additional surcharge on the affected customers to recover that portion of the refunds to which it was entitled, together with interest as determined by the commission at a rate not to exceed the maximum interest rate otherwise allowed by law. The surcharge shall be assessed over a period equal to the period between the date the rates were implemented under bond and the date of the commission's final order. The surcharge shall be distributed among the affected customers in proportion to the amount of refunds those customers received.



§ 23-4-633 - Petition for mandamus.

If the Arkansas Transportation Commission's [abolished] order is not issued before the expiration of the period of suspension, the filed rates shall remain subject to refund as provided in § 23-4-630 but the applicant utility shall have the right to petition the Pulaski County Circuit Court for a writ of mandamus compelling the issuance of an order by the commission within fifteen (15) days of the writ of mandamus issued by the Pulaski County Circuit Court. The petition shall be advanced on the docket above all other pending civil cases and a hearing thereon shall be held within seven (7) days of the filing of the petition. The scope of review shall be limited to the issue of the failure of the commission to act within the time limits provided for in this act.



§ 23-4-634 - Suit to compel refunds -- Proceeds.

(a) If the public utility fails to make refunds within thirty (30) days after the effective date of the order requiring such refunds, the Arkansas Transportation Commission [abolished] shall bring suit in the name of the State of Arkansas, for the use and benefits of all those entitled to a refund, in any court of competent jurisdiction and recover the amount of all refunds due together with interest thereon at a rate not to exceed the maximum rate otherwise allowed by law and all court costs.

(b) No suit to recover the refunds shall be maintained unless instituted within two (2) years after the final determination.

(c) The amount recovered shall be paid to the clerk of the court where the suit was pending. It shall be the clerk's duty to distribute the amount recovered to the persons entitled thereto as directed by the order of judgment of the court.



§ 23-4-635 - Changes in rates by common carriers.

(a) No change shall be made in the rates, fares, and charges or joint rates, fares, and charges which have been filed with the Arkansas Transportation Commission [abolished] and published by any common carrier in compliance with the requirements of § 23-4-110 except after thirty (30) days' notice to the commission and to the public.

(b) The notice shall plainly state the changes proposed to be made in the schedule then in force and the time when the changed rates, fares, or charges will go into effect.

(c) The proposed changes shall be shown by printing a new schedule or shall be plainly indicated upon the schedules in force at the time and kept open to public inspection.

(d) The commission, in its discretion and for good cause shown, may allow changes upon less notice than specified in this section or modify the requirements of this section in respect to publishing, posting, and filing of tariffs, either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(e) The commission is authorized to make suitable rules and regulations for the simplification of schedules of rates, fares, charges, and classifications and to permit, in the rules and regulations, the filing of an amendment of or change in any rate, fare, charge, or classification without filing a complete schedule covering rates, fares, charges, or classifications not changed, if, in its judgment, it is not inconsistent with the public interest.



§ 23-4-637 - Discriminatory interterritorial freight rates.

(a) The Arkansas Transportation Commission [abolished] is vested with authority to formulate and adopt plans for a complete and thorough study of and attack on interterritorial freight rates adversely affecting Arkansas. However, the plans shall be subject to approval by the Governor.

(b) The commission is authorized to enter into contracts with rate experts, accountants, counsel, and others, taking into consideration the integrity, honesty, experience, training, and general fitness of those selected.

(c) The commission is authorized and directed, on behalf of the State of Arkansas and with approval by the Governor, to enter into agreements with other states, or associations of states or of governors or other authorized representatives of states, to institute, prosecute, or intervene in proceedings before the Interstate Commerce Commission [abolished] to remove freight rate discriminations against Arkansas and the southern and southwestern territories.






Subchapter 7 - -- Railroads and Express Companies -- Establishing Rates

§ 23-4-701 - Definition.

As used in this act, unless the context otherwise requires, "engaged in transporting persons or property" shall be held to include all carriers of property by railroad, whether the carriers are designated as freight or express.



§ 23-4-702 - Application of Acts 1899, No. 53.

(a) All the provisions of this act shall apply to and include all persons, companies, or corporations carrying property on any railroad as express matter and known as express companies, as fully as if the persons, companies, or corporations were specially named and designated in this act.

(b) All the provisions of this act shall apply to all property and all the services in and about the transportation thereof on one (1) actually or substantially continuous carriage, or a part thereof, and to the compensation therefor, whether the property is carried wholly on one (1) railroad or partly on several railroads and whether the services are performed or compensation paid or received by, or to, one (1) person or corporation, alone, or in connection with another or other persons or corporations.



§ 23-4-703 - Acts 1899, No. 53, not applicable to interstate traffic.

The provisions of this act shall not be construed as to require the Arkansas Transportation Commission [abolished] to investigate or call upon any railroad or express company for its schedule or tariff of charges in the transportation of passengers or property from any point wholly outside of this state or to in any way interfere with such rates or charges.



§ 23-4-704 - Remedies cumulative.

The remedies given by this act shall be regarded as cumulative. This act shall not be construed as repealing any statute giving such remedies.



§ 23-4-705 - Violations -- Double damages for violations -- Actions to recover damages -- Joinder of actions.

(a) Each and every act, matter, or thing in this act declared to be unlawful is prohibited.

(b) In case any person or corporation as defined in this act who, while engaged in the transportation of persons or property, shall do, or permit to be done, any act, matter, or thing in this act required to be done, or shall be guilty of any of the violations of any of the provisions of this act, then that person or corporation shall be held to pay to the person, firm, or corporation injured an amount which is double the amount of damages so sustained, plus all costs. The amount shall be recovered by the person, firm, or corporation so damaged in any court having jurisdiction of the amount, where the person or corporation causing the damage can be found or has an agent or place of business.

(c) No action for damages shall be sustained unless brought within one (1) year after the cause of action or within one (1) year after the party complaining shall have come to the knowledge of his or her right of action.

(d) As many causes of action as may have accrued within the year to any one (1) person, firm, or company may be joined in the same suit or complaint.



§ 23-4-706 - Penalties -- Actions to recover.

(a) If any person or corporation operating a railroad or express company in this state, or any receiver, trustee, or lessee of any such person or corporation, violates any of the provisions of this act or aids or abets, or violates the tariff of charges as fixed by the Arkansas Transportation Commission [abolished] or any of the rules regarding railroads or express companies as made by the commission and for which there is no other penalty prescribed in this act, then the person or corporation, receiver, trustee, or lessee shall be liable to a penalty of not less than five hundred dollars ($500) nor more than three thousand dollars ($3,000) for each violation of this act or such tariff of charges or rules and regulations.

(b) (1) The penalty may be recovered by an action to be brought in the name of the State of Arkansas in the county in which the violation may occur.

(2) (A) The commission shall institute the action, and actions for the recovery of the penalties prescribed in this act, through the prosecuting attorney of the proper district.

(B) The prosecuting attorney shall be allowed a fee by the court not to exceed twenty-five percent (25%) of the amount collected.

(C) If any prosecuting attorney shall neglect for fifteen (15) days after notice to bring suit, the commission may employ some other attorney at law to bring the suit who shall be allowed a fee therefor to be fixed by the court but not to exceed twenty-five percent (25%) of the amount collected. In such a case, the prosecuting attorney shall not interfere.

(3) No such suit shall be dismissed or compromised without the consent of the court and of the commissioners.

(c) In all trials of cases brought for a violation of any tariff charges by the commission, it may be shown in defense that the tariff so fixed was unjust. Nothing in this section shall be so construed as to in any manner interfere with the action for damages as provided in § 23-4-705.



§ 23-4-707 - Rate schedules.

(a) All persons or corporations engaged in the transportation of passengers or property shall and are required to keep posted up at every depot under the control of or in use by those persons or corporations, in a conspicuous place therein, plainly and legibly printed schedules which shall state:

(1) The different kinds and classes of property to be carried;

(2) The different places between which property shall be carried; and

(3) The rate of freight or express charges for carriage between such places and for all services connected with the transportation of such property from the time of its receipt until it is delivered or forwarded.

(b) (1) The schedules shall be posted for at least five (5) days before the schedule shall go into effect, and the schedule shall remain in force until another schedule shall, as aforesaid, be posted.

(2) However, at such points where freight or express are subject to competition by water routes not controlled by this act nor complying with its provisions, the schedule provided for in this section may be posted and go into immediate effect.

(c) Every person or corporation engaged in the transportation of passengers or property shall receive, load, unload, transport, store, and deliver to the consignee of the property any and all of it offered for shipment, whether as freight or express matter, and these services shall be done at and for charges not greater than those specified in the schedule as may at that time be in force. The person or corporation shall, on demand, issue to shippers duplicate freight or express receipts which shall state the class of freight shipped, the weight, and the charges.



§ 23-4-708 - Rate sheets and tariff charges furnished commission by railroads.

(a) Every person or corporation operating any railroad or express business in this state is required to furnish the Arkansas Transportation Commission [abolished], within fifteen (15) days after notice to do so, with the rate sheet and tariff charges for transportation of every kind over the railroad.

(b) The commission shall fix rates and tariffs of charges accordingly for those express companies and railroads, the officers of which fail to furnish rate sheets or tariffs of charges as required in subsection (a) of this section.



§ 23-4-709 - Rate-making procedure.

(a) It shall be the duty of the Arkansas Transportation Commission [abolished] to:

(1) Examine and revise the rate sheet and tariff charges for freight or express matter for each railroad in this state;

(2) Determine whether or not, and in what manner, if any, the charges and rates are more than just and reasonable compensation for the services rendered; and

(3) Determine whether or not and in what manner, if any, such charges and rates are in violation of any of the provisions of this act.

(b) The commission:

(1) Will make reasonable and just rates of freight, express, and passenger tariffs to be observed by all persons and corporations operating any railroad or engaged in transporting persons or property as express or freight in this state;

(2) Shall make rules and regulations as to charges at any and all points for the necessary hauling and delivering of express and freight; and

(3) Will regulate rates and charges for such services on all railroads as, in their judgment, justice to the public and the person or corporation requires and by regulation make the rates and charges conform to the requirements of this act.

(c) The commission, in making such rules and regulations, shall first give the person or corporation to be affected notice to appear and show cause, if it can, why no change should be made in the rates then in force and shall take into consideration the character and nature of the service to be performed, the entire earnings of any railroad or express company, the expense of operating the railroad or express company, and the income and value thereof.

(d) When any tariff of charges is corrected and approved, the commission shall append a certificate of its approval to the tariff of charges and give notice thereof to any officer or agent of the railroad or express company to be affected thereby. The tariff of charges shall be kept posted for at least five (5) days before the tariff and charges shall go into effect.

(e) The commission shall not alter or change any tariff of charges so approved by it except upon ten (10) days' notice in writing to the person or corporation operating the express company or railroad to be affected by the change, giving the person or corporation an opportunity to be heard. The notice is to be given by delivering a copy thereof to any officer or agent of the person or corporation.



§ 23-4-710 - Discrimination in passenger or freight rates or services prohibited.

(a) It shall be unlawful for any person or corporation engaged alone or associated with others in the transportation of passengers or property by railroad in this state, as freight or express, directly or indirectly, to demand or receive from any person, firm, company, or corporation any greater or lesser rate or amount of compensation than is demanded or received from any other person, firm, company, or corporation for substantially similar and contemporaneous services. Nor shall any person or corporation allow any person, firm, company, or corporation, directly or indirectly, any rebate, drawback, or other advantage in any form, or to make any preference in furnishing cars or motive power.

(b) All persons or corporations engaged as specified in subsection (a) of this section shall furnish, without discrimination or delay, equal and sufficient facilities for the transportation of passengers, the receiving, loading and unloading, storing, carriage, and delivery of all property of a like character carried by him or her, them, or it. The persons or corporations shall perform, with equal expedition and at uniform rates, the same kind of services connected with the contemporaneous transportation of passengers or property as aforesaid.

(c) It shall be unlawful for any person or corporation engaged as specified in subsection (a) of this section to enter into any contract or agreement by changes of schedule, use of different cars, or any other means or device with intent to delay or prevent the shipment of such property from being continuous from the place of shipment to the place of destination, whether carried on one (1) or more railroads.



§ 23-4-711 - Contracts for pooling freight or dividing revenues prohibited.

It shall be unlawful for any person or corporation engaged in the transportation of passengers or property, as mentioned in § 23-4-710, to make or enter into any contract, agreement, or combination, directly or indirectly, for the pooling of freight, or to pool the freight of the different railroads or lines by dividing between them the gross or net earnings of those railroads or any part thereof, or by equalizing, evening up, or dividing the property or passengers carried by those railroads.



§ 23-4-712 - Differentiation in compensation for long and short hauls prohibited.

It shall be unlawful for any person or corporation engaged as specified in § 23-4-710 to demand or receive a greater amount of compensation for services rendered for a similar amount and kind of property as a charge for receiving, storing, loading, unloading, carrying, or delivering the property under similar circumstances and conditions and demand or receive a greater compensation for a shorter distance than for a longer distance which includes the shorter distance. The road of any person or corporation shall include all the railroads in use by it, whether owned or operated by it under a contract, agreement, or lease by the corporation or with which it has a traffic contract.



§ 23-4-713 - Reduced rate tickets allowed.

Nothing in this act shall be so construed as to prevent any person or corporation operating a railroad in this state from issuing or selling at reduced rates emigrant, excursion, or commutation tickets, or from carrying free or at reduced rates any property for schools, churches, fairs, exhibitions, or charitable institutions, or for this state or the United States Government, or any of the United States.



§ 23-4-714 - Complaints -- Investigation.

It shall be the duty of the Arkansas Transportation Commission [abolished], upon the complaint of any person, company, or corporation in writing, charging any person or corporation with discrimination or overcharge, to investigate the complaint and take such action in the premises as is provided in this act and which the facts in the case justify.



§ 23-4-715 - Complaints -- Hearings.

It shall be the duty of the Arkansas Transportation Commission [abolished] to hear all complaints made by any person, firm, or corporation against any such tariff of charges so approved, to hear the parties to the controversy in person or by attorney, or both. The commission may take testimony, orally or in writing, and regulate argument thereon and conduct the investigation of such complaints in such manner as to the commission may seem best adapted to arrive at the truth. When any changes are made in any tariff of charges, notice thereof shall be given to the person or corporation to be affected thereby.



§ 23-4-716 - Liability as to rates approved by commission.

In no instance shall any person or corporation operating a railroad or express company, the schedule of charges of which have been submitted to, revised, and approved by the Arkansas Transportation Commission [abolished], be civilly or criminally liable for the making of any charge which has been authorized by the tariff of charges approved by the commission or the rules and regulations prescribed by the commission.



§ 23-4-717 - Railroads required to furnish copies of traffic agreements and other information to commission.

Upon notice to do so, every person or corporation operating a railroad or express company having an agent or office in the state shall furnish the Arkansas Transportation Commission [abolished] with all the information required to enable the commission to perform its duties relative to the management of their respective lines and connecting lines and, particularly, with copies of all leases, contracts, and agreements with other lines, express companies, or sleeping car companies and shall furnish all such information as to the number of persons employed in the different departments of their service and the wages paid these employees, as the commission may require.



§ 23-4-718 - Access to railroad books by commissioners -- Penalties.

(a) (1) The commissioners of the Arkansas Transportation Commission [abolished], or any of them, shall have the right at such times as they may deem necessary to inspect the books and papers of any railroad company and to examine under oath any officer, agent, or employee of the railroad in relation to the business and affairs of the railroad.

(2) If any railroad refuses to permit the commissioners, or any of them, to examine its books and papers, the railroad company, for each offense, shall pay to the State of Arkansas not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each day it shall so fail and refuse.

(b) Any officer, agent, or employee of any railroad company who, upon proper demand, shall fail or refuse to exhibit to the commissioners, or any of them, any book or paper of such a railroad company which is in the possession or under the control of the officer, agent, or employee shall be deemed guilty of a misdemeanor and upon conviction in any court having jurisdiction shall be fined for each offense a sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 23-4-719 - Enforcement of Acts 1899, No. 53 -- Mandamus.

If any person or corporation operating any railroad or express company fails, refuses, or neglects, after notice by the Arkansas Transportation Commission [abolished], to put up its rate sheet, giving its tariff of charges in the manner, place, and time as provided in this act; to furnish the commission with the rate sheet and tariff of charges as provided for in this act; to furnish cars and motive power for the prompt transportation of freight as provided in this act; to comply with any provision of this act; or to make returns as required by this act, then the person or corporation shall be subject to a writ of mandamus. The writ shall be issued by any circuit court of this state where the person or corporation has an office, agent, or place of business to compel a compliance with the provisions and requirements of the act. The writ shall issue in the name of the State of Arkansas at the relation of the commission appointed under the provisions of this act, and failure to comply with the requirements shall be punishable as and for a contempt.



§ 23-4-720 - Disposition of funds.

All fines and penalties recovered under the provisions of this act shall be paid into the State Treasury to the credit of the general fund.






Subchapter 8 - -- Railroads and Transportation Companies -- Passes and Free Transportation

§ 23-4-801 - Definitions.

As used in §§ 23-4-801 -- 23-4-803, unless the context otherwise requires:

(1) "Officers of this state, legislative, executive, or judicial" includes all officers elective, appointive, commissioned, or qualified; and

(2) "Railroad" or "transportation company" shall be deemed and taken to mean all corporations, companies, or individuals owning or operating any railroad or transportation line in this state for the public transportation or conveyance as common carriers of persons or property therein.



§ 23-4-802 - Granting of free passes to certain government officials prohibited.

(a) No railroad or transportation company organized or doing business in this state under any act of incorporation or general law of this state shall grant any free pass in the cars or other modes of conveyance over the line of any such railroad or transportation company, for any length of time or for any distance, to any officer of this state, legislative, executive, or judicial, whereby any such officer may be transported for any length of time or for any distance over the line of the railroad or transportation company, either free of charge therefor or for a less compensation than that demanded or received from the general public.

(b) (1) Any railroad or transportation company that shall grant any free pass to any such officer in violation of §§ 23-4-801 -- 23-4-803 shall forfeit and pay for every such offense an amount not less than two hundred dollars ($200) nor exceeding two thousand dollars ($2,000).

(2) (A) The penalty is to be recovered in an action at law brought in the name of the state by the prosecuting attorney thereof in any county of the state through or into which the railroad corporation or transportation company may run its railroad or transportation line.

(B) The prosecuting attorney shall be allowed a fee for his or her services of ten percent (10%) of the amount that may be collected in any suit, in case judgment is rendered for the plaintiff.

(C) The balance and residue of any sums recovered in the suit shall be paid into the county treasury of the county where the suit is brought, to be appropriated to general county purposes in the county.

(D) In any such suit should judgment be rendered for the defendant, the costs of the suit shall be paid by the county.



§ 23-4-804 - Exemptions -- General Assembly and certain state officers may accept free passes.

(a) Members of the General Assembly within the State of Arkansas are exempted from the provisions of §§ 23-4-801 -- 23-4-803. They are permitted to accept and it shall be the duty of all railroad companies doing business in the State of Arkansas to issue passes for free transportation to any such officers. In issuing free passes for transportation, the railroad companies shall not be liable to the penalties set out in § 23-4-802, or liable to prosecution under any of the laws of the State of Arkansas because of the issuance of any pass.

(b) The Governor, Secretary of State, Auditor of State, Treasurer of State, Attorney General, and Lieutenant Governor are permitted to accept and use a free pass from any railroad of this state without incurring the penalties prescribed in § 23-4-803.



§ 23-4-805 - Exemptions -- Certain officials permitted to accept and use passes.

(a) Sheriffs are exempt from the provision of § 23-4-803, and it shall not be unlawful for railroad companies to furnish free passes to them.

(b) The Director of the Department of Education and the Director of the Department of Workforce Education and the prosecuting attorneys and judges of the circuit courts of the several judicial districts of this state shall be permitted to accept and use a free pass on any railroad in this state without incurring any penalty prescribed under § 23-4-803.

(c) Any county judge or any constable or deputy sheriff within the State of Arkansas is permitted to accept and use a free pass on any railroad in the State of Arkansas without incurring the penalty prescribed in § 23-4-803.

(d) No railroad company issuing such a pass shall be liable for the penalty set out in § 23-4-802 or liable to prosecution under any of the laws of the State of Arkansas because of the issuance of the pass.



§ 23-4-806 - Passes in exchange for advertising space.

Railroad companies operating in the State of Arkansas are authorized and empowered to enter into contracts with newspaper and periodical publishers of the State of Arkansas for the issuance of transportation in exchange for advertising space in the publication. The transportation is to be restricted to intrastate passage.



§ 23-4-807 - Free carriage, passage permitted.

(a) Nothing in the law shall prevent carriage, storage, or hauling free or at reduced rates for any city, county, or town government, nor the free carriage of destitute or indigent persons or ministers of the gospel, nor prevent the railroads from giving free transportation or transportation at reduced rates to the inmates of hospitals, or eleemosynary and charitable institutions.

(b) Nothing in the law shall be construed to prevent railroads from giving free transportation to any railroad officer, agent, or employee, or attorney, stockholder, or director of the railroad company.






Subchapter 9 - -- Rural Electric Distribution Cooperatives

§ 23-4-901 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Board" means the board of directors of a rural electric distribution cooperative;

(2) "Commission" means the Arkansas Public Service Commission;

(3) "Co-op" means a rural electric distribution cooperative formed under § 23-18-101 et seq., and which sells electricity only at retail; and

(4) "Member-consumers" means the customers of a rural electric distribution cooperative.



§ 23-4-902 - Exemption from rate case procedures, etc.

A co-op, as defined in § 23-4-901(3), shall not be subject to rate case procedures and hearings and other requirements of §§ 23-4-402 -- 23-4-405, 23-4-407 -- 23-4-418, and 23-4-620 -- 23-4-634 and Arkansas Public Service Commission regulations implementary thereof, hereafter referred to as "rate case procedures", by the commission unless:

(1) By action of its board of directors, the co-op elects to be subject to rate case procedures by the commission;

(2) A proposed change in the co-op's rates and charges exceeds ten percent (10%) of total gross revenues;

(3) Ten percent (10%) of the co-op's member-consumers petition the commission to apply rate case procedures; or

(4) As otherwise provided in this subchapter.



§ 23-4-903 - Notification of proposed rate change.

Each co-op not subject to rate case procedures, at least ninety (90) days before the effective date of any proposed rate change, shall notify the Arkansas Public Service Commission and each of its member-consumers of the proposed rate change. Notice to the commission shall include a verified statement showing the then total number of member-consumers of the co-op. Notice by the co-op to its member-consumers shall:

(1) Be in a form prescribed by the commission;

(2) Be by regular mail and may be included in regular member-consumer billings or in regularly published co-op newsletters provided to its member-consumers; and

(3) Include a schedule of the proposed rate change, the effective date of the proposed rate change, and the procedure necessary for the member-consumers to petition the commission to apply rate case procedures.



§ 23-4-904 - Petition for relief from rate change -- Form.

Petitions provided for in this subchapter shall be prepared as follows:

(1) Form. (A) The petition shall be headed by a caption, which shall contain:

(i) The heading, "Before the Arkansas Public Service Commission";

(ii) The name of the co-op seeking a change in rates and charges; and

(iii) The relief sought.

(B) A petition substantially in compliance with the form set forth in this section shall not be deemed invalid due to minor errors in its form; and

(2) Body. The body of the petition shall consist of three (3) numbered paragraphs, if applicable, as follows:

(A) Allegations of Facts. The allegations of facts shall be stated in the form of ultimate facts, without unnecessary detail, upon which the right to relief is based. The allegations will be stated in numbered subparagraphs as necessary for clarity; and

(B) Relief Sought. The petition shall contain a brief statement of the amount of the change in rates and charges that is objected to or other relief sought; and

(C) Petitioners. The petition shall contain the name, address, telephone number, and signature of each member-consumer. Only the member-consumer in whose name the electric service is listed shall be counted as a petitioner. Every signature must be dated and shall have been affixed to the petition within ninety (90) days preceding its filing with the commission.



§ 23-4-905 - Petition for relief from rate change -- Effect.

If, by the effective date of the proposed change in rates and charges, the Arkansas Public Service Commission has received petitions from fewer than fifteen percent (15%) of the member-consumers requesting that the commission apply rate case procedures, then the commission shall immediately certify that fact to the co-op. The proposed rates and charges shall become effective as published in the notice to the member-consumers. Rates and charges so established shall be in effect for not less than one (1) year, subject to the procedure provided for in § 23-4-906. If, on or before the effective date of the proposed change in rates and charges, the commission has received petitions from ten percent (10%) of the member-consumers, then the commission shall notify the co-op that it will apply rate case procedures.



§ 23-4-906 - Petition to declare co-op subject to rate case procedures.

In addition to the procedure for petition prior to any proposed change in rates and charges pursuant to §§ 23-4-903 and 23-4-905, the member-consumers of a co-op may at any time petition the Arkansas Public Service Commission to declare the co-op subject to rate case procedures. If the commission determines that at least fifty-one percent (51%) of the member-consumers of a co-op have properly petitioned that the co-op be subject to rate case procedures, the commission shall certify that fact to the co-op. Thereafter, the co-op shall be subject to rate case procedures by the commission until at least fifty-one percent (51%) of the member-consumers of the co-op properly petition, in the manner prescribed in § 23-4-904, that the co-op shall no longer be subject to rate case procedures by the commission.



§ 23-4-907 - Arkansas Public Service Commission's jurisdiction not affected.

Sections 23-4-902, 23-4-903, 23-4-905, and 23-4-906 apply only to rates and charges and shall have no effect on the Arkansas Public Service Commission's jurisdiction over a co-op as otherwise provided by law.



§ 23-4-908 - Authority of Arkansas Public Service Commission.

The Arkansas Public Service Commission shall have the authority to investigate and determine the reasonableness of the change in rates and charges of each co-op changing its rates and charges pursuant to this subchapter, within one (1) year of the time of the change in rates and charges. If the commission preliminarily determines that there is substantial evidence indicating that the rates and charges are unreasonable, the commission shall have the authority to apply rate case procedures. After a hearing thereon, the commission shall have the authority to modify all or any portion of the changes found to be unreasonable. If, following the hearing, the commission orders a change in the co-op's rates and charges, the co-op shall not effect a subsequent change in rates and charges pursuant to this subchapter for a period of twelve (12) months from the date of the commission order.



§ 23-4-909 - Apportionment of rates and charges.

When determining how rates and charges established under § 23-4-903 are to be allocated among different rate classes, a co-op shall endeavor to apportion the rates and charges in a manner which reflects, as closely as practicable, the costs of providing service to each class.






Subchapter 10 - -- Pole Attachments

§ 23-4-1001 - Definitions.

As used in this subchapter:

(1) (A) "Pole attachment" means the attachment of wires and related equipment to a pole, duct, or conduit owned or controlled by a public utility for the provision of:

(i) Electric service;

(ii) Telecommunication service;

(iii) Cable television service;

(iv) Internet access service; or

(v) Other related information services. (B) "Pole attachment" does not mean multiground neutral connections; and

(2) (A) "Public utility" means an electric utility as defined in § 23-1-101, an electric cooperative as defined in § 23-18-201, or a telecommunications provider as defined in § 23-17-403(24).

(B) "Public utility" does not mean a municipal electric utility.



§ 23-4-1002 - Nondiscriminatory access for pole attachments.

A public utility shall provide nondiscriminatory access for a pole attachment to:

(1) An electric utility;

(2) A telecommunications provider;

(3) A cable television service; or

(4) A cable Internet access service.



§ 23-4-1003 - Regulation by commission of rates, terms, and conditions.

(a) The Arkansas Public Service Commission shall regulate the rates, terms, and conditions upon which a public utility shall provide access for a pole attachment.

(b) (1) The commission shall develop rules necessary for the effective regulation of the rates, terms, and conditions upon which a public utility shall provide access for a pole attachment.

(2) In developing and implementing the rules under this subsection, the commission shall consider:

(A) The interests of the subscribers of the services offered through pole attachments;

(B) The interests of the consumers of the public utility services;

(C) Maintenance of reliability of public utility services; and

(D) Compliance with applicable safety standards.

(3) The commission shall adopt the initial rules under this subsection within one (1) year of July 31, 2007.

(c) Nothing in this section prevents a public utility, an electric utility, a telecommunications provider, a cable television service, or a cable Internet access service from entering into a voluntarily negotiated, written agreement regarding the rates, terms, and conditions upon which access for a pole attachment is provided.



§ 23-4-1004 - Authority of commission to hear complaints.

(a) The Arkansas Public Service Commission may hear and determine all complaints arising from:

(1) A public utility's failure or refusal to provide access for a pole attachment;

(2) The inability of a public utility and an entity seeking access for a pole attachment to reach a voluntarily negotiated, written agreement governing access for the pole attachment; and

(3) Disputes between a public utility and an entity over the implementation of an existing contract granting the entity access for a pole attachment.

(b) A public utility shall provide information required for the commission to verify that the costs associated with access for pole attachments provided by the public utility are just and reasonable.

(c) (1) The commission shall resolve any complaint or dispute that the commission may hear under this section within one hundred eighty (180) days after the complaint is filed with the commission.

(2) However, the commission by rule may extend the time to resolve a complaint or dispute for up to three hundred sixty (360) days after the complaint is filed.



§ 23-4-1005 - Certification.

Upon the adoption of rules under § 23-4-1003, the Arkansas Public Service Commission shall certify to the Federal Communications Commission that:

(1) The Arkansas Public Service Commission regulates the rates, terms, and conditions of access for pole attachments;

(2) In regulating the rates, terms, and conditions of access for pole attachments, the state considers the interests of the:

(A) Subscribers of service offered by the pole attachments; and

(B) Customers of the public utility; and

(3) The Arkansas Public Service Commission has adopted rules under this subchapter that:

(A) Implement the Arkansas Public Service Commission's regulatory authority; and

(B) Provide that complaints heard by the Arkansas Public Service Commission under this subchapter shall be resolved:

(i) Within one hundred eighty (180) days after the complaint is filed; or

(ii) If the Arkansas Public Service Commission elects to extend the period, not exceeding three hundred sixty (360) days after the complaint is filed.



§ 23-4-1006 - Applicability.

Nothing in this subchapter shall affect the authority and jurisdiction of the Federal Communications Commission over the rates, terms, and conditions of a pole attachment until after the final certification of the Arkansas Public Service Commission under § 23-4-1005.






Subchapter 11 - -- Cooperatives

§ 23-4-1101 - Definitions.

As used in this subchapter:

(1) "Board" means the board of directors of a generation and transmission cooperative;

(2) "Generation and transmission cooperative" means a rural electric cooperative formed under the Electric Cooperative Corporation Act, § 23-18-301 et seq., that:

(A) Does not have a certificated service territory; and

(B) Exclusively sells electricity at wholesale;

(3) "Member cooperative" means a rural electric cooperative that sells electricity at retail and is a member of a generation and transmission cooperative; and

(4) "Retail cooperative member" means the individual member-owner of a member cooperative.



§ 23-4-1102 - Exemption from general rate case procedure.

A generation and transmission cooperative may modify its rates and charges if:

(1) At least three-fourths (3/4) of its board votes to change its rates and charges;

(2) A proposed increase in the generation and transmission cooperative's rates and charges does not exceed five percent (5%) in any twelve-month period of the total gross revenues of the generation and transmission cooperative; and

(3) Any additional requirements of this subchapter are satisfied.



§ 23-4-1103 - Notification of proposed rate and charge modification.

(a) (1) A generation and transmission cooperative shall notify the Arkansas Public Service Commission, the Attorney General, and the member cooperatives in writing at least sixty (60) days before the board votes on a proposed modification of its rates and charges under § 23-4-1102.

(2) (A) The notice under subdivision (a)(1) of this section shall:

(i) Be in writing;

(ii) Include a schedule of the proposed modification of rates and charges; and

(iii) Include the effective date of the proposed change.

(B) However, if the board subsequently reduces a proposed increase in rates and charges after providing notice under subdivision (a)(1) of this section, the board does not have to provide any additional notice under this subsection.

(b) (1) The generation and transmission cooperative shall provide notice of its proposed modification of its rates and charges to the public not less than forty (40) days before the board votes on the proposed change in its rates and charges.

(2) The notice under subdivision (b)(1) of this section shall:

(A) Be substantially similar to the public notice required by the commission's Rules of Practice and Procedure for general rate case procedures;

(B) Be published in:

(i) A newspaper of general circulation in the service territory of the generation and transmission cooperative; or

(ii) Either of the following:

(a) Any publication that is regularly provided to the retail cooperative members by the member cooperatives; or

(b) The generation and transmission cooperative's newsletter to retail cooperative members; and

(C) Include a statement estimating:

(i) The retail impact of the proposed change in rates and charges on:

(a) A per-kilowatt-hour basis; and

(b) An average residential retail cooperative member's monthly bill; and

(ii) The effective date of the proposed change in rates and charges.



§ 23-4-1104 - Alternative procedure for modifying rates and charges of a generation and transmission cooperative.

(a) (1) (A) After the board approves the modification in rates and charges under § 23-4-1102, the generation and transmission cooperative shall file for the approval of the Arkansas Public Service Commission an application for the change in rates and charges and tariffs containing the proposed change in rates and charges.

(B) However, a rate rider or other rider to the generation and transmission cooperative's base rates and charges shall not be modified under this subchapter unless the commission determines otherwise.

(2) In addition to an attachment containing the proposed tariffs to effect the modification of the rates and charges, the application shall provide the following:

(A) Proof of the board vote required by § 23-4-1102;

(B) The proof of notice required by § 23-4-1103;

(C) A current calculation of the generation and transmission cooperative's:

(i) Times interest earned ratio;

(ii) Debt service coverage ratio; and

(iii) Margins as a percent of revenue for the last available calendar year;

(D) An analysis of the impact of the proposed change in rates and charges on each member cooperative's cost of wholesale power that is acquired from the generation and transmission cooperative;

(E) Documentary evidence that the impact of the proposed change in rates and charges does not exceed five percent (5%) of the generation and transmission cooperative's total gross revenues for the previous calendar year;

(F) Documentation that shows the derivation of the generation and transmission cooperative's proposed changes in its rates and charges; and

(G) (i) Any other supporting documentation or evidence required by the commission.

(ii) (a) However, the commission shall not require the generation and transmission cooperative to prepare a cost of service study.

(b) Instead of a new cost of service study, the generation and transmission cooperative shall rely upon the most recent commission-approved cost allocation.

(b) Within ninety (90) days after the date of filing the generation and transmission cooperative's application, the commission shall issue its final determination regarding the proposed modification of the rates and charges of the generation and transmission cooperative.



§ 23-4-1105 - Alternative procedure for modifying rates and charges of a member cooperative.

(a) A member cooperative may propose a modification of its retail rates and charges to incorporate the proposed change in the generation and transmission cooperative's wholesale rates and charges filed under § 23-4-1104 if:

(1) The member cooperative files its application for a modification of its retail rates and charges with the Arkansas Public Service Commission on the same date as the generation and transmission cooperative files its application for a modification of its change in wholesale rates and charges under § 23-4-1104; and

(2) The member cooperative apportions its proposed change in rates and charges in a manner that reflects, as closely as practicable, its cost of providing service to each class.

(b) Within ninety (90) days after a member cooperative files its application under subsection (a) of this section, the commission shall review and approve the modification of the rates and charges of a member cooperative's retail rates and charges that reasonably reflect those changes in the generation and transmission cooperative's wholesale rates and charges that were approved by the commission under § 23-4-1104.



§ 23-4-1106 - Limitation on increase in rates.

The generation and transmission cooperative shall not increase its rates and charges under this subchapter by an aggregate total of more than eight percent (8%) during any twenty-four-month period.



§ 23-4-1107 - Arkansas Public Service Commission's jurisdiction not affected.

This subchapter does not affect the Arkansas Public Service Commission's jurisdiction over a generation and transmission cooperative , including without limitation the authority to investigate and set the rates and charges of the generation and transmission cooperative, or a member cooperative as otherwise provided by law.









Chapter 5-9

[Reserved]



Chapter 10 - Transportation Of Passengers And Freight Generally

Subchapter 1 - -- General Provisions

§ 23-10-101 - Definition.

As used in this act, unless the context otherwise requires, "railroad" or "railroad corporation" means all corporations, companies, or individuals owning or operating any railroad in this state whether as owner, contractor, lessee, mortgagee, trustee, assignee, or receiver.



§ 23-10-102 - Application of Acts 1887, No. 81 -- Different railroad lines operated by same company.

Whenever any railroad corporation, as lessee or otherwise, operates any railroad in connection with its own road, the provisions of this act as to charges for transportation and carrying freight and passengers shall apply to the other road so operated in like manner as if the other road were a part of the line of road owned by the corporation operating the road, and for such purposes all lines of railroad operated by the same company shall be considered as one and the same road.



§ 23-10-103 - Railroads -- Civil penalties for violations of §§ 23-4-603, 23-4-707, 23-4-710, 23-4-711, 23-4-713, and 23-10-104 -- 23-10-108 -- Actions to recover penalties.

(a) Any railroad corporation that violates §§ 23-4-603, 23-4-707, 23-4-710, 23-4-711, or 23-4-713 or shall be a party concerned in the violation of § 23-10-108 shall forfeit and pay for every such offense any sum not less than fifty dollars ($50.00) nor exceeding one thousand dollars ($1,000) and costs of suit, to be recovered by civil action by the party aggrieved, in any court having jurisdiction thereof.

(b) (1) Any president, director, officer, agent, or employee of any such railroad who shall knowingly or willfully violate any of the provisions of §§ 23-10-104 -- 23-10-108 for every such violation shall be liable for the same penalties, to be recovered by any party aggrieved in the same manner as prescribed in this section.

(2) In case of the violation of § 23-10-108 by any such railroad corporation or president, director, officer, agent, or employee, each day of violation shall constitute a separate cause of action.

(c) All such actions shall be brought within one (1) year after the cause of action accrues or within one (1) year after the party complaining comes to the knowledge of his or her rights.

(d) No such action shall be maintained unless it is alleged and shown that before bringing his or her action the party complaining brought the matter to the attention of the railroad company by a notice or a statement of the facts in writing, accompanied by the papers showing the violation, if he or she has any, and a demand for reparation which has been delivered to some agent of the railroad company. It must also be shown that for fifteen (15) days after the reception of the notice the railroad company neglected or refused to refund any overcharge or make other proper reparation.



§ 23-10-104 - Railroads -- Preferences as to services prohibited.

No railroad or any lessee, manager, or employee thereof shall make any preferences in furnishing cars or motive power.



§ 23-10-105 - Railroads -- Discrimination in charges or facilities prohibited.

(a) All individuals, associations, and corporations shall have equal rights to have persons and property transported over railroads in this state.

(b) No unjust or undue discrimination shall be made in charges for, or in facilities for, transportation of freight or passengers within the state.

(c) Persons and property transported over any railroad shall be delivered at any station at charges not exceeding the charges for transportation of persons and property of the same class in the same direction to any more distant station, but excursion, immigration, and commutation tickets may be issued at special rates.

(d) No railroad shall charge or collect from a connecting railroad any greater rate of charge for transporting freight received from the connecting railroad to points on its line than the connecting road charges for similar freights originating at the point of junction to the same destination.



§ 23-10-106 - Transportation companies -- Discrimination in charges or facilities prohibited.

No discrimination in charges or facilities for transportation shall be made between transportation companies and individuals or in favor of either by abatement, drawback, or otherwise.



§ 23-10-107 - Railroads -- Free transportation for officers, agents, etc.

Nothing contained in this act shall make unlawful the issuance of free transportation to employees, widows and widowers of deceased employees, officers, agents, surgeons, physicians, and attorneys for common carrier railroad companies, or for dependent members of their families.



§ 23-10-108 - Railroads -- Officers, agents, or employees not to be personally interested in contracts.

(a) No president, director, officer, agent, or employee of any railroad shall be interested, directly or indirectly, in the furnishing of materials or supplies to the railroad or in the business of transportation as a common carrier of freight or passengers over the works owned, leased, controlled, or worked by the railroad, nor in any arrangement which shall afford more advantageous terms or greater facilities than are offered or accorded to the public.

(b) All contracts and arrangements in violation of this section shall be void.



§ 23-10-109 - Agreements for carrier to pay charge for use of additional mode of transportation void.

(a) Any part of any agreement, arrangement, or other device entered into shall be unlawful and void which, as a condition to the transportation of property, requires or permits a regulated for-hire carrier of property, freight forwarder, private carrier, or other carrier or shipper or association or group of shippers to pay a charge, allowance, assessment, or compensation to any person or organization if the charge, allowance, assessment, or compensation is dependent or contingent upon the use of another mode of transportation in addition to motor transportation for movement of the property.

(b) (1) Should any person, firm, partnership, organization, or association of persons violate any of the provisions of this section, they shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment for not less than thirty (30) days nor more than ninety (90) days, or by both a fine and imprisonment.

(2) Each day of the violation of any of the provisions of this section shall constitute a separate offense.



§ 23-10-110 - Railroads -- Actions under Acts 1887, No. 81 -- Attendance and testimony of officers, agents, etc.

(a) In any action brought under this act, the court before which the action is pending may compel any president, director, officer, receiver, trustee, or agent of the railroad defendant in the action to attend and testify in the case. The court may compel the production of the books and papers of the railroad corporation party to the action or suit.

(b) The claim that any such testimony or evidence may tend to incriminate the person giving the evidence shall not excuse the witness from testifying, but the evidence or testimony shall not be used against the person on the trial of any criminal proceedings.






Subchapter 2 - -- Passengers

§ 23-10-209 - Baggage generally.

(a) As used in this section, unless the context otherwise requires, "baggage" includes whatever a passenger upon any carrier of passengers takes with him or her, for personal use and convenience, with reference to the immediate necessities or of the journey, and shall also include such samples of goods, wares, and merchandise as may be necessary to be carried for display by commercial salesmen, and shall include theatrical costumes and effects when the samples, costumes, or effects are enclosed in trunks and similar receptacles.

(b) (1) All carriers of passengers in this state shall transport and carry any passengers' baggage weighing not more than one hundred fifty pounds (150 lbs.) free of charge.

(2) Where the weight of the baggage is in excess of one hundred fifty pounds (150 lbs.), the carrier shall charge and receive such excess for a fee of not more than twelve and one-half percent (121/2%) of the purchase price of the ticket or fare purchased and paid for by the passenger per one hundred pounds (100 lbs.) or fraction thereof, but in no case shall the charge for the excess be less than twenty-five cents (25cent(s)) on the same train or boat upon which the passenger shall travel and within a reasonable time thereafter.

(c) The baggage shall be tendered to the carrier at least thirty (30) minutes before the arrival of the train or boat. The carrier shall deliver the baggage in good condition with due diligence to the passengers at destination.

(d) (1) Any railroad company or other common carrier failing to comply with any of the requirements of subsections (b) and (c) of this section shall be liable to the persons aggrieved thereby for the actual damages caused by the failure to comply.

(2) In addition to the actual damages, the carrier shall be liable for a penalty not exceeding one hundred dollars ($100) for each and every failure to comply with any of the provisions of subsections (b) and (c) of this section.

(3) The penalty may be recovered and collected, together with the actual damages, by a civil suit in any court having jurisdiction.



§ 23-10-210 - Bicycles transported as baggage.

(a) Bicycles are declared to be baggage and shall be checked and transported as baggage for passengers by all railway companies operating in this state and be subject to the same charges and liabilities as other baggage. However, no passenger shall be required to crate, cover, or otherwise protect any such bicycle, and railway companies shall be responsible for the bicycle in the same manner as all other baggage.

(b) Under the provisions of this section, no railroad corporation shall be required to transport more than one (1) bicycle for a single individual in addition to any other baggage as shall bring the whole within the lawful weight limit.



§ 23-10-211 - Handling of baggage.

(a) (1) All railroad and express companies in this state are required to provide each and every one of its trains with one (1) or more stage-planks, of not less than eight feet (8') in length and three feet (3') in width, or trucks to be used in unloading trunks and baggage from their trains to the depot platforms.

(2) All railroads and express companies in this state and their agents and employees are required to use the stage-planks or trucks provided for in subdivision (a)(1) of this section while they are unloading baggage and trunks from their trains, except where platforms are as high as the car doors.

(b) All railroads and express companies in this state and their agents and employees are prohibited from tumbling trunks and baggage from their car doors into the depot platforms, thereby breaking, injuring, or in anywise damaging the trunk or baggage or contents thereof.

(c) Any railroad or express company violating this section or handling trunks or baggage in such a rough and careless manner as to injure the trunks or baggage shall be liable to the owner of the damaged trunks or baggage, in addition to the value of the trunks or baggage, in the sum of not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200). This sum shall be recovered by an action against the railroad or express company in any court having jurisdiction of such causes in any county in which the railroad or express company may do business, and the court may consolidate as many separate injuries as may have occurred in any counties in this state within twelve (12) months prior to the bringing of the action.



§ 23-10-212 - Baggage -- Duration of carriers' liability.

All persons or corporations engaged in the business of common carrier shall be responsible as common carrier for all baggage or goods checked by them as baggage for forty-eight (48) hours after the baggage or goods checked as baggage have reached their destinations.



§ 23-10-213 - Special passenger excursion train.

(a) (1) Notwithstanding any other law to the contrary, the liability of a nonprofit sponsor of a special passenger excursion train, the owner or operator of a special passenger excursion train, and the railroad or rail authority over whose tracks the special passenger excursion train is operated, for all claims, whether for compensatory damages or punitive damages, arising from a rail incident or accident occurring in Arkansas and involving a special passenger excursion train shall not exceed ten million dollars ($10,000,000).

(2) This section shall not limit the liability of a person whose intentional misconduct causes a rail incident or accident.

(b) (1) The nonprofit sponsor of a special passenger excursion train shall maintain insurance coverage of not less than ten million dollars ($10,000,000) per occurrence, with the nonprofit sponsor and the railroad or rail authority over whose tracks the special passenger excursion train is operated as named insureds.

(2) Such insurance shall not have a self-insured retention or deductible greater than one hundred thousand dollars ($100,000).

(3) A nonprofit sponsor shall provide evidence of such coverage upon demand of the State Highway Commission or by the railroad or rail authority over whose tracks the special passenger excursion train is to be operated.

(c) Nothing in this section shall be construed as requiring a railroad or rail authority to permit the operation of a special passenger excursion train over its tracks.

(d) As used in this section:

(1) "Nonprofit sponsor" means a nonprofit corporation other than a railroad or rail authority whose purpose includes the historic preservation of documents, memorabilia, and equipment associated with the railroad industry, and public education regarding the history, current functions, and future of railroad transportation and which is exclusive to religious, scientific, literary, or educational within the meaning of 26 U.S.C. § 501(c)(3), as amended; and

(2) "Special passenger excursion train" means a train offered by a nonprofit sponsor to the public for operation over a common carrier railroad or railroad authority.






Subchapter 3 - -- Freight -- Carriers Generally

§ 23-10-301 - Express and freight rules prescribed by Arkansas Transportation Commission [abolished].

The Arkansas Transportation Commission [abolished] shall make rules and regulations to be observed by all persons or corporations operating any railroad or engaged in transporting property as express or freight in this state, in respect to the receiving, hauling, transporting, storing, and delivering of freight and express as, in their judgment, the public convenience may require.



§ 23-10-302 - Express offices and delivery -- Penalties.

(a) (1) All corporations doing an express business in Arkansas are required to establish and maintain an office in all cities of the first class in Arkansas, for the purpose of receiving shipments to be made by express and to receive and deliver all packages carried or sent by express to the cities.

(2) The express offices shall be open for business in the cities at all reasonable times and hours.

(b) The Arkansas Transportation Commission [abolished] is authorized and directed to define the limits in the cities in which express companies shall make free delivery of all express packages received by them.

(c) (1) Any express company refusing to establish and maintain the offices or refusing to deliver free any express packages received by them within the limits fixed by the commission shall be guilty of a misdemeanor for each failure or refusal to comply with the terms of this section or the orders of the commission and shall be fined in any sum not exceeding one hundred dollars ($100) for each offense.

(2) Each day that the company refuses to establish and maintain the offices and each refusal to deliver within the territory fixed by the commission shall be a separate offense.



§ 23-10-303 - Goods damaged in transit -- Liability generally.

(a) Whenever any property is received by a common carrier to be transferred from one place to another, within or without this state, or when a railroad or other transportation company issues receipts or bills of lading in this state, the common carrier, railroad, or transportation company issuing the receipt or bill of lading shall be liable for any loss or damage or injury to the property caused by its negligence or the negligence of any other common carrier, railroad, or transportation company to which the property may pass.

(b) The common carrier, railroad, or transportation company issuing any receipt or bill of lading shall be entitled to recover, in a proper action, the amount of any loss, damage, or injury it may be required to pay to the owner of the property, from the common carrier, railroad, or transportation company through whose negligence the loss, damage, or injury may be sustained.



§ 23-10-304 - Goods damaged in intrastate transit.

(a) All railway companies, their assignees or lessees, and all other common carriers who receive goods for shipment at points within this state to be delivered at other points within this state and all railway companies and other common carriers, their assignees or lessees, who deliver goods, wares, and merchandise to persons at points within this state are made liable for all damages to the goods, wares, and merchandise, to the consignee or his or her legal representative.

(b) All damages to goods, wares, or merchandise may be collected from the agent at the point of destination, if the consignee or his or her legal representative presents to the agent of the railway company or other common carrier an itemized statement giving a clear description of the property damaged and the amount of damage to each item or article so damaged, verified by affidavit, within ten (10) days from the time the goods are received.

(c) (1) If, after the consignee has made out and presented his or her itemized statement as required by subsection (b) of this section, the railway company or other common carrier or its agent at the point of destination fails or refuses to pay the claim for loss or damage within thirty (30) days after demand, the consignee of the goods, wares, or merchandise so damaged may enter suit against the railway company or other common carrier, their assignees, or lessees, for his or her loss or damage.

(2) If he or she recovers in the action against the railway company, its assignees, or lessees, a judgment equal to the amount stipulated in the affidavit of claim, the court or jury trying the cause shall render a verdict or judgment for treble the amount of the claim for his or her damage or loss.

(d) Any person who makes a false affidavit under subsection (b)of this section, or who swears falsely to any item or material fact upon which suit may be based, shall be deemed guilty of perjury and shall be punished according to the laws now governing such a acrime.

(e) Nothing in this section shall be so construed as to conflict with or repeal any law now in existence or in any way change the manner of procedure in actions for damages.



§ 23-10-305 - Goods damaged in transit -- Express companies.

(a) All express companies organized or doing business under the laws of the State of Arkansas shall settle in twenty (20) days with the owner of goods, after notice has been given them, for the damages or loss of goods incurred in transit on the lines of the express companies. Notice to any local agent whose duty it is to report to any of the general offices shall be sufficient notice.

(b) Any express company, as mentioned in subsection (a) of this section, which fails or refuses to pay for the damages or loss of goods within twenty (20) days after notice is given, as mentioned, shall be liable in damages to the owner of the goods to the amount of damage sustained or lost.



§ 23-10-306 - Unclaimed goods.

(a) When any goods, merchandise, or other property has been received by any warehouseman, commission merchant, or common carrier and is not claimed or received by the owner, consignee, or other authorized person for the period of six (6) months from the time it should have been called for, it shall be lawful for the warehouseman, commission merchant, or carrier to sell the goods, merchandise, or other property to the highest bidder for cash. Twenty (20) days' notice of the time and place of sale shall first be given to the owner, consignee, or consignor, when known, and by advertisement with two (2) insertions in a daily or weekly newspaper published in the county where the sale is to take place.

(b) (1) The proceeds of the sale are to be applied to the payment of freight, storage, and charges due and the cost of advertising and making the sale.

(2) If any surplus is left after paying freight, storage, cost of advertising, and all other just and reasonable charges, the surplus shall be paid over to the rightful owner of the property at any time thereafter, upon demand being made therefor.

(c) Railroad companies shall not charge storage for the first forty-eight (48) hours, nor more than five cents (5cent(s)) per day after the first forty-eight (48) hours on baggage not exceeding one hundred fifty pounds (150 lbs.).

(d) A record of the sale shall be kept. The record shall be open to the inspection of all parties interested therein.






Subchapter 4 - -- Freight -- Railroads

§ 23-10-401 - Definition for §§ 23-10-432 -- 23-10-437 and 23-12-605.

As used in §§ 23-10-432 -- 23-10-437 and 23-12-605, unless the context otherwise requires, "shipper" means any person, firm, or corporation tendering freight for shipment and any consignor or consignee of any bill of lading, or other person, firm, or corporation having the right of a consignor or consignee.



§ 23-10-402 - Definition for §§ 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431.

As used in §§ 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431, unless the context otherwise requires, "railroad company", "railroad companies", or "carrier" means all corporations, companies, or individuals which own or operate any railroad in this state, whether as owner, contractor, lessee, mortgagee, trustee, assignee, or receiver, and their officers and agents.



§ 23-10-403 - Application of §§ 23-10-402, 23-10-405, 23-10-406, 23-10-409 -- 23-10-431.

Sections 23-10-402, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 shall not apply to railroads under two (2) miles in length nor to railroads that are not public carriers.



§ 23-10-404 - Remedies in §§ 23-10-438 -- 23-10-440 cumulative.

The remedies given by §§ 23-10-438 -- 23-10-440 shall be regarded as cumulative, and §§ 23-10-438 -- 23-10-440 shall not be construed as repealing any statute giving such remedies.



§ 23-10-405 - Remedies in §§ 23-10-406, 23-10-409 -- 23-10-431 cumulative.

The remedies given by §§ 23-10-406 and 23-10-409 -- 23-10-431 shall be regarded as cumulative, and §§ 23-10-406 and 23-10-409 -- 23-10-431 shall not be construed as repealing any statute giving such remedies.



§ 23-10-406 - Penalties for violations of §§ 23-10-402, 23-10-403, 23-10-405, and 23-10-409 -- 23-10-431, or rules of commission -- Actions to recover.

(a) If any person or corporation operating a railroad in this state for the transportation of freight, or any receiver, trustee, or lessee of any such person or corporation, or any other person or corporation as defined in § 23-10-402 or its employees or agents violate any of the provisions of §§ 23-10-402, 23-10-403, 23-10-405, and 23-10-409 -- 23-10-431, or aid or abet therein, or violate the tariff of charges or the rules of the Arkansas Transportation Commission [abolished] as fixed by the commission regarding railroad companies upon furnishing cars upon application of shippers, and regarding transportation, delivery, and storage of freight, forbidden pooling, discrimination, rebate, drawback, or other similar device, either directly or indirectly, or regarding any of the rules made by the commission based upon §§ 23-10-402, 23-10-403, 23-10-405, and 23-10-409 -- 23-10-431, and for which there is no other penalty prescribed in §§ 23-10-402, 23-10-403, 23-10-405, and 23-10-409 -- 23-10-431, then the person, corporation, receiver, trustee, lessee, or any other person or corporation as defined in § 23-10-402 shall be liable to a penalty of not less than five hundred dollars ($500) nor more than three thousand dollars ($3,000) for each violation of §§ 23-10-402, 23-10-403, 23-10-405, and 23-10-409 -- 23-10-431, or of such rules and regulations of the commission based upon §§ 23-10-402, 23-10-403, 23-10-405, and 23-10-409 -- 23-10-431.

(b) (1) The penalty may be recovered by an action to be brought in the name of the State of Arkansas in the county in which the violation may occur.

(2) (A) The commission shall institute an action for the recovery of the penalties prescribed in §§ 23-10-402, 23-10-403, 23-10-405, and 23-10-409 -- 23-10-431 through the prosecuting attorney of the proper district.

(B) The prosecuting attorney shall be allowed a fee by the court not to exceed twenty-five percent (25%) of the amount collected.

(C) If any prosecuting attorney neglects for fifteen (15) days after notice to bring suit, the commission shall employ some other competent attorney at law to bring the suit who shall be allowed a fee to be fixed by the court not to exceed twenty-five percent (25%) of the amount collected. In such a case, the prosecuting attorney shall not interfere.

(3) No such suits shall be dismissed or compromised without the consent of the court and the commissioners.

(c) Nothing in this section shall be so construed as to interfere in any manner with the action for damages as provided in § 23-10-431.



§ 23-10-407 - Reasonable rules for transportation of freight permitted.

(a) It shall be lawful for railroads to prescribe rules and regulations for the transportation of merchandise, livestock, and other freight that are reasonable and not inconsistent with the common law or statutory duties and liabilities of railroads as common carriers.

(b) The reasonableness or unreasonableness of the rules and regulations shall be determined by a jury in all cases where the rules or regulations become an issue before any court.



§ 23-10-408 - Contracts or rules abridging liability of railroad void.

(a) It shall be unlawful for any railroad or any of its agents or employees to enter into an agreement or contract with any shipper of any livestock, merchandise, or other freight for the purpose of abridging, modifying, limiting, or abrogating the statutory and common law duties and liabilities of the railroad as a common carrier. All agreements and contracts made for that purpose are declared to be void and shall not be enforced by any of the courts of this state.

(b) All rules and regulations prescribed by any railroad for the transportation of any merchandise, livestock, or other freight which are inconsistent with the common law and statutory duties and liabilities of railroads as common carriers or that in anywise limit or abridge the statutory and common laws and rights of any shipper are declared to be void and shall not be enforced by any of the courts of this state.



§ 23-10-409 - Free or reduced rate transportation permitted.

Nothing in §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 shall be so construed as to prohibit any person or corporation operating a railroad in this state from transporting, delivering, or storing freight free of charge or at reduced rates for any city, county, or town government, or for any state or the United States, or any property for schools, churches, hospitals, fairs, exhibitions, eleemosynary and charitable institutions, or indigent persons, or employees of such corporations for their own personal use, or for railroad eating houses when the houses are maintained for the benefit of railroad employees and the traveling public.



§ 23-10-410 - Discrimination as to freight prohibited -- Pooling, rebates, etc., prohibited.

(a) It shall be unlawful for any railroad company or its officers or agents to discriminate between persons, firms, corporations, or places in storage, demurrage charges, furnishing cars, or transportation and delivery of freight.

(b) No pooling, rebate, drawback, or any similar device, either direct or indirect, will be allowed. Any such device shall be unlawful.



§ 23-10-411 - Forwarding freight over connecting lines -- Preferences prohibited -- Exceptions.

(a) Every person, company, or corporation operating any railroad in this state which connects with any other railroad in this state and which forms a part of a continuous-line railway communication to any point within the state shall afford all due and reasonable facilities for receiving and forwarding by one (1) of the railroads all the traffic arising by the other and shall promptly forward this traffic at through rates without giving any undue preference or advantage to or in favor of any particular person or company or any particular description of traffic in any respect whatsoever. However, preference shall be given to livestock and perishable freight.

(b) The connecting lines shall comply as fully with the provisions of §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 as if they were the original receivers of the freight or traffic to be shipped or transported over their own lines.

(c) The connecting railroads that receive cars from a connecting railroad in this state for transportation wholly in this state shall return the cars, or cars of like character, on demand, in a reasonable time after the cars are delivered to the consignee.



§ 23-10-412 - Demurrage charges generally.

All carload freight or freight carried at carload rates and all freight in cars, whether full carload or not, taking track delivery shall be subject to the demurrage or car service charges prescribed in §§ 23-10-413 -- 23-10-431.



§ 23-10-413 - Duty to furnish cars to shipper.

(a) (1) When a shipper makes a written application to the station agent of a railroad company for cars to be loaded with any kind of freight embraced in the tariff of the company, stating in the application the character of the freight and its final destination, the railroad company shall furnish the cars at the place of shipment within six (6) days from 7:00 a.m. of the day following the application.

(2) When the shipper making the application specifies a future day on which he or she desires to make a shipment, giving not fewer than six (6) days' notice thereof, computing from 7:00 a.m. of the day following the application, the railroad company shall furnish the cars on the day specified in the application. The station agent shall give the applicant a receipt for his or her application for the cars, with the date of filing the application.

(b) For failure to comply with this section, the railroad company so offending shall forfeit and pay the sum of five dollars ($5.00) per car per day or fraction of a day's delay, after expiration of free time, to the shipper applying, upon demand in writing made within thirty (30) days thereafter by the shipper. However, failure on the part of the shipper to make demand of the railroad company shall not release the railroad company from its liability to the shipper for the forfeiture or demurrage charges.



§ 23-10-414 - Duty to furnish cars -- Interstate railroads.

Interstate railroads shall furnish cars upon application for interstate shipments the same in all respects as other cars are to be furnished by intrastate railroads under the provisions of §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431.



§ 23-10-415 - Duty to exchange and return cars.

(a) (1) It shall be the duty of every railroad company in this state to exchange loaded and empty cars in the transportation of freight, for the purpose of facilitating freight movement, with every other railroad with which the railroad connects forming any part of the route for the shipment of the freight or with which it has or participates in joint rates for such shipments.

(2) It shall be the duty of each of the railroad companies forming the route or having or participating in the joint rates, upon demand by the connecting line, to furnish to the connecting line within reasonable time after the loaded cars are delivered as many empty cars suitable for carrying the freight as may be delivered to it loaded by the connecting carrier for the purpose of transportation over its line or for delivery to any point on its line.

(b) Upon demand of the owner thereof, it shall be the duty of every railroad company receiving the cars of another railroad company to return the cars within a reasonable time after demand therefor and within the time and according to the rules and regulations prescribed by the Arkansas Transportation Commission [abolished].



§ 23-10-416 - Loading of cars generally.

(a) (1) A shipper on whose order cars have been placed for loading shall be allowed forty-eight (48) hours for the loading of the cars, computing the time from 7:00 a.m. of the day after the cars have been placed subject to the order of the shipper. Thereafter, a demurrage charge of not more than five dollars ($5.00) per car per day or fraction of a day may be assessed and collected on all cars which have not been tendered to the railroad company with shipping instructions within the forty-eight (48) hours.

(2) Should the shipper fail to begin loading within forty-eight (48) hours after the expiration of free time, the railroad company shall consider the cars released and may assess and collect ten dollars ($10.00) on each car to cover the demurrage then due, provided that the delay is not caused by unavoidable accident or strike. The cars are to be released at once.

(3) If, after placing the cars required by § 23-10-413, the railroad company temporarily removes any or all of them or in any way prevents, obstructs, or delays the loading of the cars during or after the free time, the shipper shall not be chargeable with the delay caused thereby.

(b) When, by reason of delay or irregularity on the part of the railroad company in filling orders, cars are bunched in excess of the ability of the shipper to load, as indicated in his or her application, the shipper shall be allowed separate and distinct periods of free time within which to load the cars specified in each separate application.

(c) Railroad companies shall not be compelled to furnish cars for future shipments to parties in default as to the payment of demurrage charges provided for in subdivision (a)(2) of this section until the demurrage charges have been paid.



§ 23-10-417 - Cars detained for fault of shipper -- Demurrage charges.

(a) (1) Cars detained or held at the point of shipment for want of proper shipping instructions or by reason of imperfect or excessive loading when the loading is done by the shipper shall be subject to a demurrage charge of five dollars ($5.00) per car per day or fraction of a day the cars are so detained or held.

(2) In case of imperfect or excessive loading, the shipper shall be notified thereof as early as practicable after the cars have been received from him or her, in which case, car service charges shall begin at the time of notification.

(b) No demurrage charge provided in this section shall be collected by the railroad company after the car has been removed from the point of shipment.



§ 23-10-418 - Receipt and transport of freight -- Time restraints.

(a) When freight in carloads or less is tendered to a railroad company and correct shipping instructions are given, the railroad agent must immediately receive the freight for shipment and issue bills of lading for it.

(b) (1) Whenever shipments have been received as provided in subsection (a) of this section by any railroad company, they must be carried forward at the rate of not less than fifty (50) miles per day of twenty-four (24) hours, computing from 7:00 a.m. of the day following receipt of shipment.

(2) In computing the time of freight in transit, there shall be allowed twenty-four (24) hours at each point where transferring from one (1) railroad to another or rehandling of freight is involved. In all computation of time between shippers and carriers, Sundays and legal holidays are to be excluded.

(3) In the transportation of cattle, sheep, swine, and other animals, the carrier shall be governed by the provisions of the federal statutes in watering, feeding, and rest of the animals, and the delay shall be counted as free time.

(4) The period during which the movement of freight is suspended on account of accident or any cause not within the power of the railroad company to prevent shall be added to the free time allowed in this section and counted as additional free time.

(c) For failure to receive and transport shipments within the time prescribed, the railroad company so offending shall forfeit and pay to the shipper the sum of five dollars ($5.00) per car per day or fraction of a day on all carload freight, and one cent (1cent(s)) per one hundred pounds (100 lbs.) per day or fraction of a day on freight in less than carloads, with a minimum charge of five cents (5cent(s)) for any one (1) package, upon demand in writing by the shipper or another party whose interest is affected by the delay.



§ 23-10-419 - Delivery of freight.

(a) Railroad companies shall deliver freight at their depots or warehouses or, in cases of shipments for track delivery, shall place loaded cars at an accessible place for unloading within twenty-four (24) hours after arrival, computing from 7:00 a.m. of the day following arrival of the cars. However, carload shipments for track delivery at local stations having not more than one (1) team track shall be placed at an accessible point for unloading by the conductor of the train on which the car arrives.

(b) The shipper or consignee shall be paid five dollars ($5.00) per car per day for each day or fraction of a day the delivery is so delayed.



§ 23-10-420 - Notice to consignee of arrival of freight -- Penalty for failure to give.

(a) (1) Within twenty-four (24) hours after the arrival of a shipment, railroad companies shall give notice by mail or otherwise to the consignee of the arrival of the shipment, together with the weight and amount of freight charges due thereon.

(2) Where goods or freight in carload quantities arrive, the notice shall also contain identifying numbers, letters, and initials of the cars, and, if transferred in transit, the number and initials of the car in which originally shipped.

(b) Any railroad company failing to give such notice shall forfeit and pay to the shipper or other party whose interest is affected the sum of five dollars ($5.00) per car per day or fraction of a day's delay on all carload shipments and one cent (1cent(s)) per one hundred pounds (100 lbs.) per day or fraction of a day on freight in less than carloads, with a minimum charge of five cents (5cent(s)) for any one (1) package, after the expiration of the twenty-four (24) hours. However, not more than five dollars ($5.00) per day shall be charged for any one (1) consignment not in excess of a carload.



§ 23-10-421 - Notice of arrival of freight -- Free time.

(a) (1) Legal notice as referred to in §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 may be either actual or constructive.

(2) Where the consignee or his or her agent is personally served with the notice of the arrival of freight at or before 6:00 p.m. of any day, free time begins at 7:00 a.m. on the day after the notice has been given.

(b) (1) Constructive notice consists of posting notice by mail to the consignee.

(2) Where this mode of giving notice is adopted, there shall be forty-eight (48) hours' additional free time. However, in any case where notice of arrival is given by mail, the notice shall be by registered letter, and that notice shall date from the receipt of the registered letter.



§ 23-10-422 - Shipment to consignor's order -- Notice.

When consignors ship goods consigned to order, but express in their bills of lading or shipping directions the name of the person to notify at the destination, it shall be the duty of the railroad company to give legal notice to that party in the same way and under the same rule as if the shipment had been made directly to him or her. However, when consignors do not comply with this condition, the railroad company shall give notice only to the consignors. At the expiration of free time, the carrier shall give notice thereof to the consignor.



§ 23-10-423 - Package freight unloaded by railroad -- Storage charges.

(a) All package freight unloaded by railroad companies in their depots and warehouses and all freight unloaded in the yard space of a railroad company in order to release cars and which has not been removed by the owner thereof from the custody of the railroad company within forty-eight (48) hours, computing from 7:00 a.m. of the day following legal notice of arrival, may be subject to the charge of storage for each day or fraction of a day it may remain in the custody of the railroad company, as follows:

(1) On less than carloads, not more than one cent (1cent(s)) per one hundred pounds (100 lbs.) per day, or fraction of a day; and

(2) In carload quantities, not more than ten cents (10cent(s)) per ton of two thousand pounds (2,000 lbs.) per day or fraction of a day, but not exceeding one dollar ($1.00) per car per day, or fraction of a day.

(b) In no case shall the amount so collected for storage of a less-than-carload shipment exceed the amount authorized to be charged as storage on a carload of similar freight for the same length of time when not unloaded from a car, as provided by § 23-10-424.



§ 23-10-424 - Unloading cars -- Free time -- Demurrage charges -- Extension of free time.

(a) (1) Loaded cars containing fertilizers, hay, coal, coke, brick, sand, and lumber in covered cars and cars containing, in bulk, meat, potatoes, grain and grain products, or cottonseed and cottonseed hulls, taking track delivery, which are to be unloaded by consignee but, having been placed at an accessible point for unloading, are not unloaded within seventy-two (72) hours, computed from 7:00 a.m. of the day following the day legal notice of arrival is given, may be subject thereafter to a charge of demurrage of five dollars ($5.00) per car for each day or fraction of a day that they may remain loaded in possession of the railroad company.

(2) All other loaded cars taking track delivery to be unloaded by the consignee shall be limited to forty-eight (48) hours of free time.

(b) (1) When, after placing cars as required in §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431, the railroad company shall, during or after free time, temporarily remove all or any of them, or in any way obstruct the unloading of the cars, then the consignee shall not be chargeable with the delay caused thereby.

(2) When, on account of delay or irregularity in transportation, cars are bunched in transit and delivered to the consignee in numbers beyond his or her reasonable ascertained ability to unload within the free time prescribed in this section, he or she shall be allowed by the carrier such additional time as may be necessary to unload cars so in excess by the exercise of due and usual diligence on the part of the consignee.



§ 23-10-425 - Loading or unloading -- Additional free time when weather inclement.

Whenever the weather, during the period of free time, is so severe, inclement, or rainy that it is impossible or impracticable to secure means of loading or unloading freight, or when, from the nature of the goods, loading or unloading would cause injury or damage, then additional time shall be added to the free period, and no demurrage charges shall be allowed for the additional free time. This applies to the state of the weather during business hours.



§ 23-10-426 - Loading or unloading -- Extension of time when consignee or consignor at distance from depot.

A consignee or a consignor five (5) miles or more from the depot whose freight is destined to or from his or her place of business or residence so located shall not be subject to storage or demurrage charges allowed in §§ 23-10-412 -- 23-10-431 until a sufficient time has elapsed after notice for the consignee or consignor to remove or load the goods by the exercise of ordinary diligence. However, the time limit for loading or unloading shall not exceed five (5) days.



§ 23-10-427 - Storage of freight after failure to unload -- Charges.

Incoming carload freight coming under the provisions of §§ 23-10-425 and 23-10-426 may be stored by railroad companies in depots or warehouses at the expense of the owner if the freight is not removed before demurrage charges attach. However, the daily storage charge on the freight shall not exceed one dollar ($1.00) per day.



§ 23-10-428 - Refusal of freight -- Notice to consignor -- Liability for demurrage.

(a) If a consignee refuses to accept freight tendered in pursuance of the bill of lading, the carrier charged with the duty of delivery shall give legal notice to the consignor of the refusal. If the consignor does not, within three (3) days thereafter, give directions for reshipment, unloading, or other disposition of the goods, he or she shall become liable to the carrier for storage on the goods, or demurrage upon the cars in which they are stored, to the same extent and at the same rates as such charges are, under like circumstances, imposed upon consignees who neglect or refuse, after notice of arrival, to remove freight of like character from the depots or cars of the carrier by §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431.

(b) A consignee who has once refused to accept a consignment of goods shall not thereafter be entitled to receive the consignment of goods, except upon payment of all charges for storage or demurrage which have accrued.

(c) If the consignee of freight in carloads or less than carloads fails or neglects to remove the freight within three (3) days after the expiration of free time, then the carrier shall, through the agent at point of shipment, so notify the shipper unless the consignee has signified his or her acceptance of the property. The notice may either be served personally or given by mail.



§ 23-10-429 - Employee demanding or receiving extra pay for furnishing car to shipper -- Penalty.

(a) Any railroad employee who demands or receives from any shipper extra pay over and above the legal freight rate for placing or furnishing cars for the shipment of freight shall be guilty of a misdemeanor and on conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than two hundred dollars ($200). Each car so placed or furnished shall be deemed a separate offense.

(b) Any shipper or other person who gives or offers to give any such extra pay to any such employee shall be guilty of a misdemeanor and shall be fined in any sum not less than one hundred dollars ($100) nor more than two hundred dollars ($200).



§ 23-10-430 - Recovery of demurrage, forfeitures, and charges.

All forfeitures, charges, and demurrage that accrue to either shipper or railroad company under §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 may be recovered in any court having jurisdiction.



§ 23-10-431 - Actions for damages for violations of §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 -- Limitation.

(a) In all actions at law against any railroad company, its assignees, lessees, or other persons owning or operating any railroad in this state or partly in this state, for the violation of the provisions of §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 regulating the transportation of freight, or in case any person or corporation, as defined in § 23-10-402, engaged as aforesaid shall not do or permit to be done any act, matter, or thing required to be done in §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431, the person or corporation shall be held to pay to the person, firm, or corporation injured thereby the actual amount of damages so sustained, to be recovered by the person, firm, or corporation so damaged, in any court having jurisdiction of the amount where the person or corporation causing the damage can be found or has an agent or place of business.

(b) (1) No such action shall be sustained unless brought within one (1) year after the cause of action accrued, or within one (1) year after the party complaining shall have come to the knowledge of his or her right of action. However, no railroad company, its assignees, lessees, or other persons owning or operating any railroad in this state or partly in this state shall have a right of action against any person, firm, or corporation when the person, firm, or corporation shall violate the provisions of any part of §§ 23-10-402, 23-10-403, 23-10-405, 23-10-406, and 23-10-409 -- 23-10-431 unless the suit is instituted within one (1) year of the violation.

(2) No action shall be brought after two (2) years from the time the right of action accrues.

(c) As many causes of action as may have accrued within the year to any one (1) person, firm, or corporation, including damages, forfeitures, demurrage, etc., may be joined in the suit or complaint.



§ 23-10-432 - Duty to furnish cars -- Reasonable time for requesting cars.

It shall be deemed, prima facie, a reasonable time within which to order cars that any shipper shall give notice thereof to the station agent at the place of shipment, or in his or her absence to the nearest station agent of the railroad company to which the application is made, three (3) days before a shipment of five (5) cars or fewer, and five (5) days for fewer than ten (10) but more than five (5) cars, and eight (8) days for ten (10) cars or more. It shall be the duty of the railroad companies to furnish their station agents with printed blanks upon which shippers may make application for their cars. However, nothing in §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605 shall be construed to exempt any railroad company from the obligation to furnish cars for shipment without the written notice, but it shall only be subject to the penalties of §§ 23-10-434 -- 23-10-437 for failure to furnish cars to shippers where notice thereof shall be given in writing or, in case of shipment of freight wholly between points in this state, then in accordance with the rules and regulations of the Arkansas Transportation Commission [abolished].



§ 23-10-433 - Exceptions to duty to furnish or exchange cars.

(a) In no event shall any railroad company be required to furnish any cars to a connecting line except to exchange for other cars reasonably suitable for the transportation of freight.

(b) No railroad company shall be compelled to furnish its own cars to any other railroad company except upon reasonable security furnished to it to protect it from loss or destruction of, or damage to, such cars, and compensation for the use thereof.



§ 23-10-434 - Liability for failure to furnish or exchange cars -- Exceptions.

(a) Every railroad company that, in violation of any of the provisions of §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605, fails to furnish any cars for the shipment of any freight within a reasonable time or, in case of the shipment of freight between points within this state, within the time prescribed by the Arkansas Transportation Commission [abolished] if the commission shall prescribe the time by rules and regulations as provided in §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605, and the company fails to do so within a reasonable time, or fails to receive and forward any loaded cars or to exchange cars as provided for in §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605, that company shall be liable to the shipper or other person injured or damaged thereby for all such injury and damages as may result to the shipper. The railroad company is also liable for all special damages of which it had notice at the time of the shipment or which occurs after written notice thereof, and shall be liable, in addition thereto, for an amount equal to a reasonable attorney's fee, in case suit is brought for recovery of such damages.

(b) In case of the failure or refusal to so furnish, within a reasonable time, any cars for the shipment of livestock, green fruit, vegetables, or other perishable freight, the railroad company shall be liable to the shipper for the damage caused thereby and a reasonable attorney's fee in case suit is brought to recover the damages.

(c) Every railroad company that fails to furnish cars or to exchange cars as required by the provisions of §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605 or by the rules and regulations of the commission as provided in §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605 shall be liable to the railroad company injured thereby for all such damages as may result to it and, in addition thereto, an amount equal to a reasonable attorney's fee in case of suit brought for the recovery of any damages.



§ 23-10-435 - Liability for cars of another railroad.

(a) Every railroad company using cars of another railroad company, or cars which have been delivered to it by the other railroad company, shall be liable to the party entitled thereto to pay for the reasonable use and hire thereof and for injury or damages to or destruction of the cars, while in its possession or under its control, for the amount of such injury. In the case of cars in the shipment of freight between points wholly within this state, the amount for the use or hire of the cars may be prescribed by the Arkansas Transportation Commission [abolished], except where the owners of the cars and the railway companies agree upon the compensation, in which case the amount so fixed shall govern.

(b) When any railroad company or owner of any car is dissatisfied with the amount fixed by the commission for the use, hire, loss, or destruction of, or damage to, the cars, or when the railroad company which is liable therefor fails to pay for the use, hire, loss, or destruction of the cars, the commission or person entitled thereto, or which is liable for the use, hire, loss, injury, or destruction of the cars, shall be entitled to establish the reasonable value thereof in a suit brought in any court of this state having jurisdiction of the parties and of the amount in controversy, and the court shall render such judgment as to it shall deem just and reasonable.



§ 23-10-436 - Penalty for gross negligence in not furnishing or exchanging cars -- Fee of prosecuting attorney.

(a) (1) Every railroad company which willfully, by its own gross negligence or by the gross negligence of its agents having charge and management of the matter of furnishing cars, fails or refuses to furnish or exchange cars as provided for in §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605 or to transport or deliver the cars within the time prescribed by the commission as to freight carried between points wholly within this state, or if not so prescribed, then within a reasonable time, shall, in addition to other liabilities provided for in §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605 forfeit to the State of Arkansas, for each of the violations, not less than one dollar ($1.00) nor more than one hundred dollars ($100).

(2) Each day of failure or neglect as to each car which the railroad company by willful or gross negligence fails or refuses to furnish or exchange shall be treated as a separate offense.

(b) (1) Penalties are to be recovered in an action instituted by the Arkansas Transportation Commission [abolished] through the prosecuting attorney of the proper district.

(2) No such suit shall be dismissed or compromised without the consent of the court and the commission.

(3) (A) The prosecuting attorney shall be allowed a fee by the court not to exceed twenty-five percent (25%) of the amount collected.

(B) If any prosecuting attorney neglects for fifteen (15) days after notice to bring suit, the commission may employ some other attorney at law to bring the suit, who shall be allowed a fee therefor to be fixed by the court, not to exceed twenty-five percent (25%) of the amount collected, and in such case the prosecuting attorney shall not interfere.



§ 23-10-437 - Intrastate freight -- Rules and regulations.

(a) The Arkansas Transportation Commission [abolished] is authorized and empowered, as to all freight carried wholly within this state and the cars used therefor:

(1) To make and establish all needful rules and regulations, general and special, which may be different according to the circumstances and conditions of different railroads and localities and for different kinds and classes of freight and cars, providing for the time, place, and manner of demanding cars for or giving notice of shipment of such freight and the time, place, and manner and the order in which the cars shall be furnished to shippers for the purpose of shipping freight between points in this state; and

(2) To prescribe rules and regulations for:

(A) The furnishing, exchanging, and interchanging of cars, loaded and empty, by railroad companies as between each other;

(B) The time, place, terms, and conditions upon which cars shall be furnished and interchange shall be made, and, in the absence of an agreement of such railroad companies, the reasonable compensation to be paid by each railroad company for the use, loss, injury, or destruction of the cars of another railroad company in the transportation of freight;

(C) The time within which and the manner by which railroad companies shall give notice or make demand upon each other for cars to be furnished by one railroad company in exchange for loaded cars or to have its cars returned, the reasonable free time to be allowed the shipper for the loading of cars without incurring liability for demurrage, and the free time which shall be allowed to the shipper or consignee in which to unload freight without incurring any liability for demurrage; and

(D) A schedule of reasonable demurrage charges, reciprocal or otherwise, for the use of cars, irrespective of damages or penalties provided in this subchapter, which may be different for different railroads and different traffic and localities to be paid by shippers for the detention or use of cars, either in loading or unloading or paid by the railroads for failing in a reasonable time to furnish cars or to make delivery of loaded cars, subject to the penalties and damages provided in §§ 23-10-432 -- 23-10-436 and the rules and regulations with respect thereto.

(b) The commission, whenever it may deem it necessary in order to secure the prompt transportation of freight and preservation of property, shall be authorized to prescribe the minimum speed at which freight shall be moved when being transported between points within this state, including the time for transfer and delivery between connecting railroads.

(c) It shall be the duty of every such railroad to conform to all the rules and regulations and orders of the commission made in accordance with this section. The failure of any such railroad company to observe the rules and regulations of the commission, or to comply with the provisions of §§ 23-10-401, 23-10-432 -- 23-10-437, and 23-12-605 as to freight carried wholly within this state, shall be deemed an abuse subject to correction by the commission and shall subject the railroad company to the penalties provided in §§ 23-10-432 -- 23-10-436.



§ 23-10-438 - Perishable freight -- Duty to furnish cars -- Exceptions -- Penalty.

(a) (1) When a shipper makes a written application to a station agent of a railroad company doing business in this state for cars, to be loaded with any kind of perishable freight such as fruit and vegetables, embraced in the tariff of the company, stating the character of the freight, the kind of cars wanted, and the final destination of the freight, the railroad company shall furnish cars, in the kind and quantity ordered, at the place of shipment, within twenty-four (24) hours from 7:00 p.m. on the day following the application.

(2) If refrigerator cars are ordered, they shall be furnished with bunkers well filled with ice, if so ordered by the shipper.

(3) When a future date is designated by the shipper on which he or she desires to make a shipment, giving not less than twenty-four (24) hours' notice, computing from 7:00 a.m. on the day following the application, the railroad company shall furnish cars on the day specified in the application. The station agent shall then give the party making the application a receipt showing the date of requisition, the number of cars, and the date the cars are to be furnished.

(b) For failure to comply with this section, the railroad companies so offending shall forfeit and pay to the shipper making the application, upon a claim being made in writing, duly verified as to amount of loss, double the damages he or she may have sustained by reason of the failure of the railroad companies to comply with §§ 23-10-404 and 23-10-438 -- 23-10-440.

(c) (1) This section shall not apply to railroads which are not public carriers.

(2) This section shall not apply in cases of strikes, wrecks that would hinder delivery of cars at the times and in the manner specified in this section, sudden congestion in traffic, washouts, and other sudden public calamities over which the railroad companies can exercise no control, but the burden shall be on the railroad company to prove the existence of any of these facts in justification of their failure to comply with this section.



§ 23-10-439 - Perishable freight -- Time for loading -- Demurrage charges.

(a) When cars have been delivered to the shipper as provided for by § 23-10-438, he or she shall have twenty-four (24) hours from 7:00 a.m. of the day following the receipt of the cars in which to load cars.

(b) (1) After the expiration of the free time as provided for in this section, he or she shall forfeit to the railroad company the sum of five dollars ($5.00) per car per day for each day he or she shall hold the car.

(2) If the cars are not used by the shipper within the free time allowed in this section and he or she refuses to pay the five dollars ($5.00) per day provided for in this section, the railroad company may recover the cars and will not be compelled to furnish the shipper any more cars until he or she has fully paid all delinquent damages.



§ 23-10-440 - Forwarding perishable freight -- Penalty for failure.

(a) (1) Whenever freight of a character similar to that described in § 23-10-438 is tendered to a railroad company in carload lots or less, and the correct shipping instruction is given, the railroad agent must immediately receive the freight for shipment and issue bills of lading for it.

(2) When such shipments have been received by any railroad company, they shall be started on the first suitable train within twelve (12) hours and shall be carried forward at a rate of not less than two hundred (200) miles per day of twenty-four (24) hours.

(b) Any railroad company failing to comply with this section shall forfeit to the shipper double the damages he or she may sustain by reason of the failure.

(c) In cases of wrecks, washouts, strikes, and other calamities over which railroad companies have no control, this section shall not apply, but the burden shall be on the railroad company to prove the existence of any such facts to justify such a failure.



§ 23-10-441 - Shipper's pass on shipments of livestock or poultry.

(a) Whenever any railroad company or corporation doing business within the limits of this state receives and ships any livestock or poultry by the carload, the company or corporation shall, in consideration of the price paid for the car, pass the shipper or his or her employee to and from the point designated in the contract or bill of lading without further expense to the shipper.

(b) Any railroad company or corporation or officer, agent, or employee of any railroad company or corporation failing to comply with the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction in a court of competent jurisdiction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.



§ 23-10-442 - Shipments of sheep and hogs.

(a) All railroad companies, private companies, or individuals owning or operating a railroad in the State of Arkansas are required to furnish a sufficient number of double-decked cars for the shipment of sheep or hogs to supply the demand for such cars on their respective lines. They shall allow shippers to load both decks in the cars with sheep or hogs to the aggregate extent of twenty thousand pounds (20,000 lbs.). The cars, when so loaded, shall be received and transported by the railroad companies, private companies, or individuals as one (1) carload of stock.

(b) It shall not be lawful for the railroad companies, private companies, or individuals to charge or receive for the transportation of a double-decked car of sheep more than is charged by such companies or individuals for a carload of stock other than sheep.

(c) Should any railroad company, private company, or individuals owning or operating a railroad in the State of Arkansas refuse or neglect to furnish double-decked cars as provided in this section, it shall not be lawful for them to charge or receive for the transportation of a car of sheep or hogs more than one-half (1/2) the rate charged for the shipment of a carload of stock other than sheep or hogs.



§ 23-10-443 - Shipments of grain.

(a) All persons and corporations owning or operating a railroad in the State of Arkansas are required to furnish cars and equip them with grain-tight doors for shipment of grain in bulk and by the carload.

(b) All persons and corporations owning or operating railroads in this state who furnish cars for shipment of grain in bulk and fail to equip them with grain-tight doors as required by subsection (a) of this section shall be liable for all loss of grain by leakage or loss in weight which shall occur after delivery of a carload of bulk grain to the railroad for shipment.



§ 23-10-444 - Shipments of coal, corn, or cottonseed -- Duty to weigh and furnish correct weight to consignee -- Penalty.

(a) All railroads operating in this state are required to keep and maintain track or railroad scales at all stations or depots where as many as one hundred (100) cars of coal, corn, or cottonseed are received annually by the railroad.

(b) The railroads are required, at the request of the consignee of a carload of coal, to properly weigh each and every car after the car has reached its destination. The railroad shall furnish to each consignee, upon request, by a written certificate of the weighman, the correct weight of each carload of coal received by the consignee within one (1) day after the car has reached its destination.

(c) No consignee shall be required to pay any freight or other railroad charge until furnished with the weights, nor pay any greater amount of freight than is shown by the certificate.

(d) Any railroad in this state failing or refusing to comply with any of the provisions of this section shall be subject to a penalty of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), to be paid to the county in which the point of destination lies, for every failure or refusal to comply with the provisions of this section. Each day upon which it may refuse or fail to comply with this section shall constitute a separate offense.



§ 23-10-445 - Shipments of coal -- Duty to weigh loaded cars prior to shipment and issue certificate of weight -- Penalty.

(a) At all stations at which scales are required to be maintained for the weighing of coal, it shall be the duty of the railroad company to properly weigh each car of coal after the car has been loaded and to furnish to each shipper by written certificate of the weighman, within one (1) day after the car has been received by the company, correct weights of each car and of the contents of each car delivered to them by the shipper.

(b) The certificate of weight to be given to shippers as provided in subsection (a) of this section shall contain, in addition to the correct weight of the car and its contents, the date of delivery and the number of the car.

(c) Any railroad in this state failing or refusing to comply with any of the provisions of this section shall be subject to a penalty of one hundred dollars ($100) to be paid to the county for every failure or refusal. Each day upon which it may refuse or fail to comply with this section shall constitute a separate offense.









Chapter 11 - Establishment and Organization of Railroads

Subchapter 1 - -- General Provisions

§ 23-11-101 - Enforcement of laws or orders on complaint.

It is made the duty of the Arkansas Transportation Commission [abolished], on complaint, to enforce by necessary order any or all laws of this state pertaining to railroads and express companies.



§ 23-11-102 - Fees of domestic companies.

(a) All railroad, street, interurban, or other transportation companies organized under the laws of this state shall pay the following incorporation fees:

(1) On all lines not exceeding twenty-five (25) miles in length, one hundred dollars ($100); and

(2) On lines exceeding twenty-five (25) miles in length, four dollars ($4.00) per mile for every additional mile it proposes to construct or operate, and shall pay four dollars ($4.00) per mile for any increase by reason of construction.

(b) Every express company, sleeping car company, and private car company organized under the laws of this state shall pay to the State Treasurer incorporation fees of one dollar ($1.00) per mile for every mile of railroad over which such a corporation proposes to do business in Arkansas.



§ 23-11-103 - Railroads and express companies -- Annual reports -- Failure to report -- Penalty.

(a) It shall be the duty of every person or corporation operating any railroad or express company in this state to make annual returns of the business of the railroad or express company to the Arkansas Transportation Commission [abolished].

(b) (1) The returns shall embrace all receipts and expenditures of the railroad or express companies in this state and are to be made according to forms furnished by the commission for that purpose.

(2) The returns shall be made within thirty (30) days after the end of each year to which they relate.

(3) The returns shall be sworn to by some officer of the railroad or express company having knowledge of the matters therein stated.

(c) (1) Any person or corporation who fails or refuses to make the returns shall be liable to a penalty of fifty dollars ($50.00) for each day of such a failure or refusal.

(2) The penalty is to be recovered by action commenced in the name of the State of Arkansas in any court having jurisdiction of the amount, the action to be prosecuted as provided in this act.



§ 23-11-104 - Report of commission as to information regarding railroad companies.

(a) (1) The Arkansas Transportation Commission [abolished] shall ascertain as early as practicable the amount of money expended in the construction and equipment per mile of every railroad in Arkansas, the amount of money expended to procure the right-of-way, and the amount of money it would require to reconstruct the roadbed, track, and depots and to replace all the physical properties belonging to the railroad.

(2) It shall also ascertain the amounts paid for salaries to the officers of the railroad, the wages paid to employees, and the operating expenses of each and every railroad in this state, including repairs and interest on indebtedness.

(b) When the information required by this section is obtained, it shall be communicated to the Attorney General by report. A duplicate of the report shall be filed with the Auditor of State for public use, and the information shall be printed, from time to time, in the annual report of the commission.






Subchapter 2 - -- Railroad Incorporation Act of 1959

§ 23-11-201 - Title.

This subchapter shall be known as the "Railroad Incorporation Act of 1959".



§ 23-11-202 - Definitions.

(a) For purposes of this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Transportation Commission [abolished] or such other commission as may be created or established for the purpose of regulation of common carriers in the State of Arkansas; and

(2) "Railroad corporation" shall be deemed to include all corporations having as an object or purpose the operation, upon rails or any similar device, of rolling stock, railroad cars, engines, locomotives, motor cars, and other equipment of all types designed or intended to be operated upon rails; where such operation involves the movement or transportation of persons, goods, or property belonging to or being transported to or from any other person, firm, or corporation, and a charge, tariff, or levy is exacted as payment, reimbursement, or compensation for the movement or transportation; and where the source of power or means of locomotion is transmitted through or provided by an engine, locomotive, or other mechanical or electrical device moving or operating or designed to move upon rails or similar devices.

(b) The provisions of this subchapter shall not apply to the transportation of passengers by rail in scenic or excursion type service. Any individual, corporation, limited liability company, partnership or association providing such a service shall be exempt from the jurisdiction of the commission, provided that the operations are subject to the safety regulations and jurisdiction of the Federal Railroad Administration.



§ 23-11-203 - Articles of incorporation.

(a) The articles of incorporation of any contemplated railroad corporation shall contain all of the information prescribed for inclusion in the application to be filed with the Arkansas Transportation Commission [abolished] by § 23-11-204. However, it shall not be necessary that the articles contain a statement of the manner in which the public convenience, necessity, and interest will be served by the granting of the charter, nor shall it be necessary that a preliminary survey of the proposed roadway or route be attached to the articles.

(b) The articles shall contain and set forth, subject to the limitations imposed by law or the Arkansas Constitution, those powers which it is desired by the incorporators that the contemplated corporation shall exercise. However, the statement of powers may be general in nature, and a general statement of powers in the articles shall not have the effect of prohibiting the corporation from exercising those powers specifically granted by the law of this state, unless so provided by the articles.



§ 23-11-204 - Formation of railroad corporation -- Application -- Contents.

Any number of persons, not fewer than three (3), being subscribers of the stock of any contemplated railroad corporation and desiring to form a railroad corporation under the laws of this state, may do so by first filing an application with the Arkansas Transportation Commission [abolished], setting forth the following information:

(1) The name of the proposed corporation. The corporate name must end with abbreviation "Inc." or must include the word "corporation" or "incorporation" or may include the word "company" or the abbreviation "Co." if that word or abbreviation is not immediately preceded by the word "and" or the abbreviation "&";

(2) The purpose of the corporation;

(3) The duration of the corporation, which may be perpetual or limited;

(4) The name of its resident agent, which resident agent may be either an individual or a corporation, and the address of the resident agent must be shown with particularity;

(5) If the corporation is to be authorized to issue:

(A) Only one (1) class of stock, the total number of shares of stock which the corporation shall have authority to issue, and:

(i) The par value of each of the shares; or

(ii) A statement that all the shares are to be without par value; or

(B) More than one (1) class of stock, the total number of shares of all classes which the corporation shall have authority to issue, and:

(i) The number of the shares of each class thereof that are to have a par value and the par value of each share of each such class; and

(ii) The number of shares that are to be without par value; and

(iii) A statement of all or any of the designations and the powers, preferences, and rights, and the qualifications and limitations or restrictions thereof which are permitted by the provisions of the laws of this state governing the issuance of stock by private corporations in respect to any classes of stock of the corporation and the fixing of which by means of the articles of incorporation is desired and an express grant of such authority as it may then be desired to grant to the board of directors to fix, by resolutions, such powers, preferences, rights, qualifications, limitations, and restrictions that may be desired but which shall not be fixed by the articles;

(6) The amount of paid-in capital with which the corporation will begin business. The amount shall not be less than three hundred dollars ($300);

(7) The name and post office address of each of the incorporators and a statement of the number of shares subscribed by each, which number shall not be less than one (1), and the class of shares for which each has subscribed;

(8) A statement, verified under oath by three (3) of the incorporators, setting forth the manner in which the public convenience, necessity, and interest will be served or promoted by the granting of a charter authorizing the establishment of the proposed corporation and construction or acquisition of the railroad, yards, shops, tracks, and other facilities proposed to be constructed or acquired by the corporation; and

(9) A preliminary survey of the proposed roadway or route of the line or tracks to be constructed or acquired by the corporation shall be attached to the application. The application shall set forth in detail the proposed location of all rights-of-way and other facilities of the corporation and the cities or other points through which, in which, or to which it proposes to establish its line or other facilities.



§ 23-11-205 - Application for incorporation -- Hearing -- Order of commission.

(a) Promptly after the filing of an application for the organization of a railroad corporation, the Arkansas Transportation Commission [abolished], under and in accordance with rules and regulations to be established by the commission, shall set a date for a hearing upon the application and shall provide that notice of the hearing shall be given to all persons whose interest may be adversely affected by the granting of the application.

(b) The commission shall issue its order authorizing the granting of a charter to the proposed corporation if after the hearing the commission finds that:

(1) A need exists for the formation of the railroad corporation;

(2) The public good and convenience will be served thereby; and

(3) The proposed financing of the corporation is adequate to permit and enable the corporation to provide all of the services and facilities proposed and to protect the public interest.

(c) A copy of the commission's order, together with verified copies of the articles of incorporation, shall be filed in the office of the Secretary of State.



§ 23-11-206 - Issuance of charter.

Upon the payment of the fees prescribed by law, the Secretary of State shall issue to the corporation a charter granting unto it perpetual existence in accordance with its articles of incorporation unless a limited term of existence shall be provided for in the articles.



§ 23-11-207 - Filing of papers -- Effect.

(a) Certified copies of the articles of incorporation together with copies of the charter issued by the Secretary of State and the order of the Arkansas Transportation Commission [abolished] shall be filed in the office of the county clerk of each county through which the proposed line shall be situated or into which the proposed line shall extend.

(b) Upon the filing of the articles in the office of the county clerk as provided in subsection (a) of this section, the corporation shall be subject to all liabilities otherwise provided by the law of this state except as such powers may be limited by the articles of incorporation.



§ 23-11-208 - Characteristics and powers generally of corporation.

When the charter and articles of incorporation shall have been filed as provided in §§ 23-11-205 and 23-11-207, the persons who shall have signed and acknowledged the articles of incorporation and their successors shall be a body politic and corporate by the name stated in the articles, and the corporation:

(1) Shall be capable of suing and being sued;

(2) May have a seal;

(3) Shall be capable in law of purchasing, holding, and conveying any real estate and personal property whatever which may be necessary or desirable for the business of the corporation, for the construction, maintenance, or acquisition of a railroad, and for the erection of all necessary buildings, yards, and appurtenances for the use of the railroad; and

(4) May receive, hold, enjoy, and convey any lands or interest in lands that may be given, granted, or donated to it.



§ 23-11-209 - Specific powers and liabilities.

Every such corporation shall possess the general powers and be subject to the general liabilities and restrictions expressed in the special powers following, that is to say:

(1) To cause such examinations and surveys by their officers, agents, and servants for the proposed railroad to be made as may be necessary for the selection of the most advantageous route for the railroad and for this purpose to enter upon lands or waters of any person, but with their officers, agents, and servants subject to responsibilities for all damages which they shall do thereto;

(2) To receive, hold, and take such voluntary grants and donations of real estate and other property as shall be made to the company to aid in the construction, maintenance, and accommodation of the railroad. However, real estate thus received by voluntary grant shall be held, used, and disposed of by the company only according to the terms of the grants;

(3) To purchase and, by voluntary grants and donations, receive and take and, by its officers, engineers and surveyors, and agents, to enter upon and take possession of and hold and use all such lands and real estate and other property as may be necessary for the construction and maintenance of its railroad and the stations, depots, and other accommodations necessary to accomplish the object for which the corporation is created, but not until the compensation to be made therefor, as agreed upon by the parties or ascertained as hereinafter provided, is paid to the owners thereof, or deposited as hereinafter directed, unless the consent of the owner is given to enter into possession;

(4) To lay out its road, not exceeding six (6) rods wide, and to construct the road, and, for the purpose of cuttings, embankments, and procurements of stone and gravel, the corporation may take as much more land, within the limits of the charter and in the manner provided hereinafter, as may be necessary for the proper construction and security of the road;

(5) To construct their road upon or across any stream of water, watercourse, road, highway, railroad, or canal which the route of the road shall intersect, but the corporation shall not fill up, change, or permanently obstruct the channel of any navigable stream or other stream of water or watercourse but shall cross the stream or watercourse by bridge, trestle, or culvert and leave the stream or watercourse open so that the water may at all times flow in the natural channel. When its bridge, trestle, or culvert is constructed, the corporation shall remove from the bed of the stream or watercourse any temporary obstruction placed therein by it which will interfere with the flow of the water and shall restore the stream or watercourse, road, or highway thus intersected to its former state, or as nearly as may be and so as not to have impaired its usefulness;

(6) To take, transport, carry, and convey persons and property and to receive tolls or compensation therefor;

(7) To erect and maintain all necessary and convenient buildings, stations, depots, yards, passing and switching facilities, fixtures, and machinery for the accommodation and use of their passengers, freight, and business and to take, obtain, and hold the lands necessary therefor;

(8) To regulate the time and manner in which passengers and property shall be transported and the tolls and compensation to be paid therefor, subject to the approval of the Arkansas Transportation Commission [abolished];

(9) To borrow money, at such rate of interest as the board of directors may determine, to be applied to the acquisition or construction of their railroad and all necessary and convenient buildings, stations, depots, yards, passing and switching facilities, and fixtures, to the purchase or other acquisition of equipment for use in connection with its business, engines, cars, and other rolling stock of every description, and to the refinancing of existing indebtedness and to no other purpose;

(10) To, at any time by means of subscription to the capital stock of any other railroad company or otherwise, aid the other company in the construction of its railroad, within or without the state, for the purpose of forming a connection to the other road, with the road owned by the company furnishing the aid. Any such railway company which may have built its road to the boundary line of the state may extend into the adjoining state and, for that purpose, may build or buy or lease a railroad in the adjoining state and operate the railroad and may own such real estate and other property in any adjoining state as may be convenient in operating the road, subject to approval by two-thirds (2/3) of its stockholders and the commission under rules and regulations established by the commission; and

(11) To make donations for the public welfare or for charitable, scientific, or educational purposes.



§ 23-11-210 - Stockholders' first meeting.

(a) As soon as practicable after the charter and articles of incorporation shall have been filed in the office of the Secretary of State and in the offices of the county clerk as provided by other provisions of this subchapter, the subscribers of the articles of incorporation shall fix a time and place for a meeting of the stockholders to choose directors of the corporation.

(b) (1) The meeting shall be held at such place within or without the State of Arkansas as shall be determined by the incorporators. Notice thereof shall be given to the stockholders of the corporation by notice directed to each stockholder at the last address of record on the stock records of the corporation unless waiver of notice thereof shall have been filed with the incorporators.

(2) The notice shall be given at least ten (10) days prior to the date set for the meeting.



§ 23-11-211 - Annual and special meetings of stockholders.

(a) Every railroad corporation incorporated under the laws of this state shall prescribe in its bylaws the time for holding an annual meeting of the stockholders of the corporation for the purpose of electing directors and the transaction of such other business as may be necessary or desirable.

(b) The meeting shall be held upon the date fixed by the bylaws at such time and place within or without the State of Arkansas as shall be determined by the board of directors.

(c) Notice of the meeting setting forth the time and place of the meeting shall be given to each stockholder at least ten (10) days in advance of the meeting by mailing notice in the United States mail to the stockholder at his or her last address of record on the stock records of the corporation.

(d) (1) Special meetings of stockholders may be called at any time during the interval between annual meetings by a majority of the board of directors or by stockholders owning not less than one-third (1/3) of the stock and by giving notice to all stockholders in the manner provided for notice of annual meetings by subsection (c) of this section, at least twenty (20) days in advance of the date fixed for the meeting.

(2) When any special meeting is called, the particular object of the call shall be stated. If at any special meeting thus called a majority in value of the stockholders are not present in person or by proxy, then no business shall be transacted.

(e) Notice of any annual or special meeting of stockholders may be waived in writing.



§ 23-11-212 - Voting of shares generally.

(a) (1) The owner of any share of any railroad corporation organized under the law of this state may vote in person or by proxy at any meeting of the stockholders.

(2) The owner of record of the stock as reflected by the stock records of the corporation at the time of the meeting shall have the right to vote the stock.

(b) Every administrator, executor, guardian, or trustee who shall have filed with the secretary of the corporation evidence of his or her authority to act in regard thereto shall be allowed to represent the shares of stock in his or her hands at all meetings of the stockholders of the corporation and hold the stock as a stockholder.



§ 23-11-213 - Board of directors -- Members.

(a) The directors of every railroad corporation shall have the power to make bylaws, and the bylaws shall provide for a board of directors composed of not fewer than three (3) persons.

(b) (1) Directors shall be chosen at the stockholders' meeting by ballot and by a majority of the votes of the stockholders being present in person or by proxy.

(2) Every stockholder who is present, in person or by proxy, at the election or at any subsequent election of directors shall be entitled to vote the number of shares of stock which he or she owns for as many persons as there are directors to be elected, or to cumulate his or her shares so as to give one (1) candidate as many votes as the number of directors multiplied by the number of shares of stock which he or she owns shall equal, or to distribute them on the same principle among as many candidates as he or she shall determine.

(c) The directors shall serve for terms of one (1) year and until their successors are elected and qualified.



§ 23-11-214 - Board of directors -- Meetings.

(a) Except as may be otherwise provided by law or by the bylaws, a majority of the board shall constitute a quorum for the transaction of business.

(b) The board of directors shall hold one (1) regular annual meeting within or without the State of Arkansas on the date fixed by the bylaws.



§ 23-11-215 - Board of directors -- Powers generally.

The management of the affairs of the corporation shall be vested in the board of directors, and, subject only to the limitations provided by law or by its articles, the board shall have full control over the affairs of the corporation and may authorize the exercise of all of its corporate powers.



§ 23-11-216 - Board of directors -- Issuance of bonds, certificates of indebtedness -- Security.

In addition to the rights and powers conferred on railroad corporations by their charters and the laws of this state, the directors are authorized and empowered, by and with the consent or approval of a majority of the stockholders, to cause to be issued and executed, bonds or other evidences of indebtedness whenever deemed expedient and to secure the payment of the indebtedness by a mortgage or deed of trust or other encumbrance of all or any part of their charters, franchises, income, rights-of-way, materials, roadbeds, rails, railroads built and to be built, rolling stock, lands, and other corporate properties owned or afterward acquired.



§ 23-11-217 - Dividends -- Declaration and payment by board of directors.

(a) (1) The board of directors are also empowered to declare and pay dividends to the stockholders.

(2) Dividends may be declared and paid by the board of directors, either in cash, in tangible or intangible choses in action or property, or in stock, subject to such restrictions as may be contained in the articles of incorporation or the laws of this state relative to sources of funds for payment of dividends by private corporations.

(b) Nothing contained in this section shall prevent the stockholders of any corporation, or the directors thereof, from setting apart, out of any of the funds of the corporation available for dividends, a reserve or reserves for any proper purpose or from abolishing any such reserve.

(c) A director shall be fully protected when relying in good faith upon the books of account of the corporation or statements prepared by any of its officials as to the value and amount of the assets, liability, net earnings, net profits, or any other facts pertinent to the existence and amount of surplus or other funds from which dividends may properly be declared and paid.



§ 23-11-218 - Officers and committees of the board of directors.

(a) The board of directors shall select the officers of the corporation.

(b) There shall be:

(1) A president of the company, who shall be chosen by and from the directors;

(2) Such committees of the board of directors vested with such authority and powers as may be fixed by resolution of the board of directors or by the bylaws of the company; and

(3) Such subordinate officers of the company as may be designated by the bylaws and who may be elected or appointed as provided in the bylaws.



§ 23-11-219 - Subscription contracts for sale of stock.

Railroad corporations organized under the law of this state are authorized to enter into subscription contracts for the sale of their stock under such terms, conditions, and restrictions and subject to such liabilities relative thereto as are provided by law for such contracts by private corporations, except as such contracts may be restricted by the articles of incorporation or the Arkansas Transportation Commission [abolished].



§ 23-11-220 - Amendment of articles of incorporation.

(a) Amendments to the articles of incorporation of any railroad corporation incorporated under the law of this state shall be made only by the vote of a majority of the stockholders of the corporation.

(b) (1) No amendment shall be voted upon unless and until notice of an intention to present the amendment to a meeting of the stockholders shall have first been served upon all stockholders of the corporation by mailing the notice through the United States mail directed to the stockholders at the address of record on the stock records of the corporation at least thirty (30) days prior to the date set for the meeting.

(2) The notice shall contain full information as to the proposed amendment.

(3) Waiver of notice of the meeting by all of the stockholders of the corporation and filed with the secretary of the corporation shall be deemed to be compliance with the requirements of this section for notice of the proposed amendment to the stockholders.

(c) (1) No amendment of the articles of incorporation of a railroad corporation shall become effective unless and until the amendment has been first approved by the Arkansas Transportation Commission [abolished].

(2) The commission shall establish rules and regulations governing the procedure for conducting hearings and making such determinations as it shall deem advisable for the purpose of approving amendments to the articles of incorporation and charter of railroad corporations incorporated in this state.

(d) A fee of five dollars ($5.00) shall be paid to the Secretary of State for filing each amendment.

(e) After the adoption of the amendment and the approval of the amendment by the commission as provided by subsection (c) of this section, copies of the amendment, together with a certified copy of the order of the commission approving the amendment, shall be filed in the office of the Secretary of State and in the office of the county clerk in each county in which the original articles are required to be filed by other provisions of this subchapter.

(f) It shall not be necessary to secure the approval of the commission for a change of designation of resident agent of the corporation. Such a change may be made at any time by the board of directors by duly adopted resolution and the filing of copies of the change with the commission, the Secretary of State, and the county clerk in each county in which the articles of incorporation are required to be filed by the provisions of this subchapter.



§ 23-11-221 - Dissolution or liquidation of railroad corporation.

(a) Railroad corporations organized under the laws of this state may be dissolved or liquidated, wholly or in part, after approval of the action by the Arkansas Transportation Commission [abolished] in the manner provided by the law for dissolution or liquidation of business corporations organized under the laws of this state.

(b) Certified copies of the order of the commission approving the dissolution or liquidation shall be filed in the office of the Secretary of State and in the office of the county clerk in each county where the articles of incorporation are required to be filed.



§ 23-11-222 - Corporations existing prior to June 11, 1959 -- Application of subchapter -- Extension of existence.

(a) This subchapter shall be applicable to all railroad corporations organized under the laws of this state, provided that each existing railroad corporation may, within two (2) years of June 11, 1959, file with the Arkansas Transportation Commission [abolished], the Secretary of State, and the county clerk of each county in which its articles of incorporation are then filed an amendment to its articles of incorporation adopted by not less than two-thirds (2/3) of its stockholders, at an annual or special meeting, setting forth the period of existence desired for the corporation.

(b) When the filings are completed, the corporation's existence shall be deemed extended according to the terms of the amendment. However, if any such corporation fails to file the amendment, then its charter shall expire at the time it would have expired had this subchapter not been adopted unless it is extended prior to the expiration in the manner provided by law for extension of railroad corporation charters.



§ 23-11-223 - Corporations existing prior to June 7, 1945 -- Extension of charter.

(a) Upon the application of any railroad corporation chartered under the laws of this state prior to June 7, 1945, accompanied by a resolution of the board of directors of the railroad corporation, the Arkansas Transportation Commission [abolished] is authorized to extend the charter of any such railroad corporation in accordance with the petition and the resolution of the board of directors of the railroad corporation, or on such terms as the commission shall prescribe.

(b) If the petition is allowed, the commission shall cause its approval to be endorsed upon the resolution presented with the petition, together with such restrictions as may be imposed by the commission. The resolution shall be filed with the Secretary of State and certified in the same manner as prescribed by law with respect to the original articles of incorporation.






Subchapter 3 - -- Sale, Lease, or Consolidation

§ 23-11-301 - Authority of railroad to sell or lease road or property.

Every railroad corporation incorporated under the laws of this state whose road is wholly or in part constructed and operating is authorized to sell, lease, or otherwise dispose of the whole, or any part, of its roadways, and rights-of-way, with the franchises thereto belonging, and its other property to any connecting railroad company or to any railroad corporation organized under the laws of this state, upon such terms and conditions as may be agreed upon by the board of directors of the corporation and ratified by a two-thirds (2/3) vote of the issued capital stock thereof, and is authorized to receive the bonds or stock of the purchasing corporation in whole or in part payment of the purchase.



§ 23-11-302 - Authority to sell or lease road or property to connecting foreign railroad -- Authority to acquire other railroads -- Ratification.

(a) Subject to the approval thereof by the Arkansas Transportation Commission [abolished] under such rules and regulations for procedure as it may establish and a determination that such action will be in the public interest, any railroad corporation in this state may sell or lease its road, property, and franchise to any other railroad corporation duly organized and existing under the laws of any other state or territory whose line of railroad shall so connect with the leased or purchased road by bridge, ferry, or otherwise as to practically form a continuous line of railroad.

(b) Any railroad corporation in this state may buy or lease or otherwise acquire any railroad with all the property, rights, privileges, and franchises thereto pertaining, or buy the stock and bonds, or guarantee the bonds of any railroad corporation incorporated or organized within or without this state whenever the roads of the companies form in the operation thereof a continuous line or lines.

(c) Before any such lease or sale is valid, it must be approved and ratified by persons holding or representing two-thirds (2/3) of the capital stock of each of the companies respectively, at a stockholders' meeting called for that purpose.



§ 23-11-303 - Construction, purchase, or lease of railroad in adjoining state authorized.

Any railway company which may have built its road to the boundary line of the state may extend into the adjoining state and for that purpose may build, buy, or lease a railroad in the adjoining state and operate the railroad. The company may own such real estate and other property in the adjoining state as may be convenient in operating the road.



§ 23-11-304 - Formation of connecting lines -- Aid to construction of other railroad authorized.

Any railroad company heretofore incorporated or hereafter organized, in pursuance of law, may aid any other company at any time, by means of subscription to the capital stock of the other railroad company, or otherwise, in the construction of its railroad within or without the state for the purpose of forming a connection to the other road with the road owned by the company furnishing the aid.



§ 23-11-305 - Consolidation when lines connect at state boundary line.

(a) Any railroad companies organized under the laws of this state whose roads connect at the boundary line of this state are authorized to consolidate and form one (1) company owning and controlling the consolidated line of road, with all the powers, rights, privileges, immunities, and franchises, and subject to all the obligations and liabilities, to the state or otherwise, which belonged to or rested upon either of the companies making the consolidation.

(b) In order to accomplish the consolidation, the companies interested may enter into a contract fixing the terms and conditions thereof.

(c) (1) A certified copy of the articles of agreement with the corporate name assumed by the new company shall be filed with the Secretary of State, at which time the consolidation shall be considered duly consummated.

(2) A certified copy of the articles of agreement from the office of the Secretary of State shall be evidence of the consolidation.

(d) The boards of directors of the consolidating companies may then proceed to carry out the contract according to its provisions, calling in and cancelling all stock issued by the consolidating companies. The board of directors of the new company shall issue stock in the new company in lieu of the cancelled stock in accordance with the terms of consolidation.



§ 23-11-306 - Consolidation of two or more railroad companies to effect continuous line.

(a) Any two (2) or more railroad companies in this state, existing under either general or special laws, owning railroads which are constructed wholly or in part and which, when completed and connected, will form one (1) continuous line of railroad continuing and running in the same general direction are authorized to consolidate their stock and make joint stock with any connecting railroad company whether connected within or without this state or whose roads shall connect at the boundary line of this state and form one (1) company owning and controlling the continuous line of road. The new company shall have all the powers, rights, privileges, franchises, and immunities, and be subject to all the obligations and liabilities to the state, or otherwise, which belonged to or rested upon either of the companies making the consolidation and shall be subject and liable to all the contracts theretofore entered into by either of the corporations.

(b) In order to accomplish such a consolidation, the companies interested may enter into a contract, fixing the terms and conditions, which shall first be ratified and approved by two-thirds (2/3) in interest of all the issued capital stock held in such companies or roads proposing to consolidate. The vote for consolidation shall be taken at a meeting of the stockholders regularly called for the purpose after giving sixty (60) days' notice of the meeting by advertisement in some daily or weekly newspaper printed and published in Little Rock, Arkansas, and such other newspapers elsewhere as the boards of directors of the companies may deem expedient.

(c) The boards of directors of the several companies may then proceed to carry out the contract according to its provisions, calling in the certificates of stock then outstanding in the several companies or roads and issuing certificates of stock in the new consolidated company under such corporate name as may have been adopted.

(d) (1) The foregoing provisions of this section shall not be construed to authorize the consolidation of any railroad companies or roads except when, by such a consolidation, a continuous line of road is secured, running in the same continuous and general direction.

(2) Nothing contained in this section shall be so construed as to authorize or permit the sale, lease, or consolidation of parallel or competing lines of railroad to and with each other.



§ 23-11-307 - Consolidation with foreign corporation.

(a) Any corporation formed under the laws of this state and chartered thereby may consolidate with any corporation of any adjoining state in the manner provided by law.

(b) The consolidated corporation shall become, be, and remain a corporation of this state and amenable to its laws and courts.

(c) (1) No such consolidation shall be effected except between corporations, the union of whose roads will make a continuous line.

(2) Nor shall any consolidated company own, control, operate, lease, purchase, or consolidate with any parallel or competing line.



§ 23-11-308 - Bonds issued by leasing, purchasing, or consolidating corporation -- Security for bonds.

(a) For the purpose of carrying out and executing any or all of the powers granted in §§ 23-11-301, 23-11-303 -- 23-11-306, 23-11-309, and 23-11-315, bonds or other evidences of debt may be issued by any leasing, purchasing, or consolidating corporation, not inconsistent with the Constitution of this state.

(b) Mortgages or deeds of trust may be executed by the corporation on any or all of its real, personal, or mixed property and upon its roadbed, rights-of-way, cars, locomotives, and other rolling stock and equipment, its machinery, tools, implements, fuel, material, and income, either within or without this state, and on all other things or property held or to be acquired for the construction, operation, or repair of the railroad or for the repair or replacement of any other equipment or appurtenances as a part and parcel of the railroad and as constituting with the railroad one (1) property and a continuous railroad line in order to secure the payment of the bonds or other evidences of debt. Included in the property subject to the mortgages or deeds of trust shall be the franchise of acting as and being a corporation and all other franchises, rights, and privileges granted by this act or in any way appertaining to the corporations as aforesaid.



§ 23-11-309 - Stockholders' consent required for purchase of stock, lease, or consolidation.

No aid as provided in § 23-11-304 shall be furnished, nor shall any purchase, lease, subletting, consolidation, or arrangements be perfected, until:

(1) A meeting of the stockholders of all the companies, parties to the agreement, whereby a railroad in this state may be aided, purchased, leased, sublet, consolidated, or affected by such an arrangement has been called by the directors thereof, at such time and place and in such manner as the directors shall designate, after giving sixty (60) days' notice of the meeting by advertisement in some daily or weekly newspaper printed and published in Little Rock, Arkansas, and such other newspapers elsewhere as the board of directors shall deem expedient;

(2) The holders of two-thirds (2/3) of the issued capital stock of such companies have assented thereto in person or by proxy; and

(3) A certificate thereof signed by the president and secretary of the company or companies has been filed in the office of the Secretary of State.



§ 23-11-310 - Articles of consolidation or purchase -- Amount of capital stock.

(a) Articles of consolidation or purchase shall be signed by a majority of the directors of the respective companies and shall be filed and recorded in the office of the Secretary of State.

(b) The articles of consolidation or purchase shall set forth the amount of the capital stock, the names of the officers of the companies thus formed, and all conditions, agreements, and stipulations in the premises.

(c) The amount of the capital stock of the company thus formed may be fixed at any amount not exceeding the aggregate sum authorized by the charter or articles of incorporation of the respective companies thus merging or amalgamating.



§ 23-11-311 - Control of parallel or competing line prohibited -- Contracts, etc., void -- Penalties.

(a) (1) No railroad or the lessees, purchasers, or managers of any railroad shall consolidate the stock, property, or franchises of the corporation with, nor lease or purchase the works or franchises of, nor in any way control any other railroad owning or having under its control a parallel or competing line, nor shall any officer of such a railroad act as an officer of any other railroad owning or having control of a parallel or competing line;

(2) In all cases under this section, when demanded by either party, the question whether railroads are parallel or competing lines shall be decided by a jury.

(b) (1) All acts or attempted acts of any railroad, or the lessees, purchasers, or managers of any railroad, in violation of any of the provisions of subsection (a) of this section shall be void.

(2) Any person or party aggrieved or affected by any such acts or attempted acts, whether stockholders or not, may bring an action against them in the circuit court of any county through which the railroad passes. The court shall have jurisdiction in the case and power to set aside any such acts or attempted acts as void, and to restrain and enjoin the acts or attempted acts and grant all other proper relief.

(c) Any officer of the railroad who violates subsection (a) of this section, by acting also as an officer of any other parallel or competing line of railroad, as therein prohibited, shall forfeit and pay not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500) per day during the time he or she so violated subsection (a) of this section, to be recovered by civil action brought by like parties and in like manner, as provided in subsection (b) of this section.



§ 23-11-312 - Rights and privileges of consolidated and purchasing companies.

(a) When any two (2) railroad companies shall become consolidated under the laws of this state or when any railroad which has been wholly or partially constructed shall become the lawful purchaser or owner of another line which has not been constructed, the consolidated company, or company purchasing the unconstructed line, shall have all the rights, privileges, and franchises of the original companies and have the same length of time from the date of consolidation within which to comply with the requirements of Acts 1885, No. 140, §§ 1 and 2 [repealed], as was originally allowed to railroad companies under that act.

(b) Nothing contained in this section shall be so construed as to exempt any railroad or extension or branch thereof from legislative control in the same manner and to the same extent as railroads organized under the general laws of this state.



§ 23-11-313 - Debts of purchased or consolidated companies -- Claims.

(a) (1) Whenever any railroad company, corporation, or individual purchases any railroad from any other railroad company, corporation, or individual, the company, corporation, or individual purchasing shall take and hold the railroad subject to all debts, liabilities, and obligations of the company from which the road was purchased.

(2) Whenever any two (2) or more railroad companies shall be consolidated, the consolidated company shall be liable for all the debts, liabilities, and obligations of all the consolidated companies.

(b) All persons or corporations having claims against the purchasing company or individual under this section shall present the claims to the purchasing company or individual within twelve (12) months after receiving notice from the purchasing company or individual of the sale or be forever barred.



§ 23-11-314 - Forfeiture of lease -- Ouster.

(a) The franchise and all charter rights whatsoever of any railroad company in and to all railroad, roadbed, bridge, depot, or other railroad property, as well as the possession of, and right to operate, which may have been acquired by the railroad under and by virtue of any lease, shall be forfeited and the railroad company ousted of its right thereunder to operate, possess, or control the railroad, if:

(1) The lease has not been made in conformity with the statute governing the making of such leases; or

(2) The lessee fails to maintain the property in good repair so as to afford safe and reasonably prompt facilities of travel to the public or fails to furnish reasonable shipping accommodations for freight to its patrons.

(b) This section may be enforced at the instance of the state by its Attorney General, by information in the nature of quo warranto or other proper suit in any court having jurisdiction.

(c) Whenever any railroad company, by the judgment of any court rendered in any suit instituted by the state, shall be ousted of the possession of or right to operate any railroad, bridge, depot, or other property leased to the company by any other railroad company, then the lessor shall immediately succeed to all the rights in and to the leased property had and enjoyed by it at the time of the execution of the lease, if the lessor has been in no way responsible for the acts upon which the judgment was based except in the making of the lease.



§ 23-11-315 - Corporations formed to purchase or lease railroads -- Stock issued in payment deemed fully paid shares.

(a) Subject to the provisions of Acts 1959, No. 30, corporations may be formed for the purpose of purchasing or leasing the whole or any part of any railroad, and that purpose or object shall be stated in the application and articles of incorporation.

(b) All shares of stock issued in payment of the purchase shall be deemed to be fully paid shares.






Subchapter 4 - -- Foreign Railroads

§ 23-11-401 - Authority to construct railroads in state.

Any railroad company existing under the laws of any other state or territory may extend and construct its railroad into or through this state.



§ 23-11-402 - Purchase or lease state roads -- Exception.

Subject to approval thereof by the Arkansas Transportation Commission [abolished] under such rules and regulations for procedure as it may establish and a determination that action will be in the public interest, any railroad corporation existing under the laws of any other state or territory may buy, lease, or otherwise acquire any railroad, the whole or part of which is in this state, with all the rights, privileges, and franchises thereto pertaining, or buy the stock and bonds, or guarantee the bonds of any railroad corporation incorporated or organized under the laws of this state whenever the roads of such companies shall form in the operation thereof a continuous line or lines. However, the road so purchased shall not be parallel or competing with the purchasing road.



§ 23-11-403 - Lessor and lessee of railroad subject to laws.

A corporation in this state leasing its road to a corporation of another state shall remain liable as if it operated the road itself, and a corporation of another state, being the lessee of a railroad in this state, shall likewise be held liable for the violation of any of the laws of this state and may sue or be sued in all cases, and for the same causes and in the same manner, as a corporation of this state might sue or be sued if operating its own road, but a satisfaction of any claim or judgment by either of the corporations shall discharge the other.



§ 23-11-404 - Right to tax uncurtailed.

Nothing in §§ 23-11-302, 23-11-401, and 23-11-402 shall be held or construed as curtailing the right of state or counties through which a consolidated, leased, or purchased road may be located to levy and collect taxes upon the road and the rolling stock thereof, pro rata, in conformity with the provisions of the laws of this state upon that subject.






Subchapter 5 - -- Land Grants

§ 23-11-501 - Grants for purpose of aiding in construction of railroads.

(a) Any person or corporation, public or private, who may wish to donate, grant, or devise any lands or other property for the purpose of aiding in the construction, building, or running of any railroad within this state, under the provisions of this act, may, by deed or otherwise, convey the lands or other property to the state for that purpose. The property shall then be held by the state for that purpose solely.

(b) The donor, grantor, or devisor may, at his or her discretion, designate the railroad company or association to which the lands or other property shall be appropriated.

(c) If the road or corporation is not completed within the time fixed by law, the land or property so donated shall revert back to the donor, grantor, or devisor.



§ 23-11-502 - Lands forfeited upon failure to apply for and accept conveyance.

Any railroad company which becomes entitled to a conveyance of any lands from the state shall apply therefor and accept a conveyance from the state within six (6) months after completion of the act by which it became entitled to the conveyance. Any company which fails to do so within the time aforesaid shall forfeit all lands for which it fails to apply within such time.



§ 23-11-503 - Forfeited lands revert to state.

All lands forfeited under the provisions of this section, § 23-11-502 and § 23-11-505 shall revert to and belong to the State of Arkansas and shall be sold as other lands.



§ 23-11-504 - Report of failure to accept or forfeiture of lands -- Lands proclaimed subject to sale.

(a) The Commissioner of State Lands is charged with the duty of making inquiry and of reporting to the Governor all failures of any railroad company to make application and accept conveyance within the time specified in § 23-11-502. He or she shall report all failures with a list of the lands forfeited by the nonapplication.

(b) Upon receipt of the report, the Governor shall make proclamation that the lands have been forfeited and are subject to sale by the state.



§ 23-11-505 - List of lands conveyed -- Assessment.

(a) It shall be the duty of the Commissioner of State Lands, immediately upon the execution of any conveyance conveying lands to any railroad company, to make a list of the lands conveyed and send the list of the lands conveyed to the assessor of the county in which the lands are situated.

(b) The assessor shall at the next assessment assess the lands for taxation as the property of the railroad company in the same manner that other lands are assessed.









Chapter 12 - Operation and Maintenance of Railroads

Subchapter 1 - -- General Provisions

§ 23-12-101 - Sections 23-12-101 -- 23-12-103 cumulative.

The provisions of this section and §§ 23-12-102 and 23-12-103 shall be regarded as cumulative, and nothing therein shall be so construed as to repeal any other act now in force, nor to in any way curtail or limit the powers and duties of the Arkansas Transportation Commission [abolished].



§ 23-12-102 - Inspection of railroads by Arkansas Transportation Commission [abolished].

The Arkansas Transportation Commission [abolished] shall carefully examine the condition of the railroads of this state as often as it deems it necessary.



§ 23-12-103 - Unsafe tracks, bridges, etc. -- Inspection -- Notice to railroad of necessary repairs, etc. -- Failure to repair or to stop traffic -- Liability for injuries -- Penalties.

(a) (1) It shall be the duty of the Arkansas Transportation Commission [abolished] to inspect and examine the tracks, bridges, or other structures whenever it has reasonable grounds, either upon complaint or otherwise, to believe that any of the tracks, bridges, or other structures of any railroads in this state are in a condition which renders any of them dangerous or unfit for the transportation of passengers with reasonable safety.

(2) If, upon examination, in its opinion or in the opinion of a majority of the commissioners, any such tracks, bridges, or other structures or works are unfit for the transportation of passengers with reasonable safety, it shall be its duty to give to the superintendent or other executive officer of the company working or operating the defective tracks, bridges, or other structures notice of the condition thereof, and of the repairs necessary to place them in safe condition. The commission may also order and direct the speed of trains over such dangerous and defective tracks, bridges, or other structures until the repairs are made and the time within which the repairs shall be made by the company.

(b) (1) If any such superintendent or executive officer receiving the notice and order willfully neglects, for the period of two (2) days after receiving the notice and order, to direct the proper subordinate officers to move the passenger trains over the defective track, bridge, or other structure at the speed prescribed by the commissioners, or if any engineer, conductor, or other employee of the company disobeys the order of the superintendent or officer whose duty it is to issue the order, then every such superintendent, conductor, engineer, or other employee shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not exceeding five hundred dollars ($500) or be imprisoned in the county jail of the proper county for a period not exceeding one (1) year, or both, at the discretion of the court.

(2) In case the disregard of the instructions of the commissioners shall cause any accident whereby human life shall be lost or passengers maimed or wounded, the superintendent of the company, and the engineer and conductor in charge of the train, shall severally be deemed guilty of a felony and upon conviction shall be imprisoned in the penitentiary for a period of not fewer than two (2) nor more than ten (10) years.

(3) The commission shall have power to wholly stop the running of passenger trains over the defective track, bridge, or other structure.

(c) The commission is required, in case any company fails to repair the track, bridge, or other structure within the time required, to give notice of the fact to the traveling public in some newspaper having a general circulation along the line of the railroad.

(d) The commission may recover from the railroad company the sum of one thousand dollars ($1,000) for each day that expires after the time fixed by the commission for the repair of the defective track, bridge, or other structure for neglect to repair the same unless good and sufficient cause can be shown for the failure to repair the defective track, bridge, or other structure. Such sum may be recovered before any court having competent jurisdiction for the use and benefit of the State of Arkansas, after paying the costs of the advertisement herein provided for.



§ 23-12-104 - Number and frequency of trains and streetcars.

(a) If in the judgment of the Arkansas Transportation Commission [abolished] any railroad corporation or street railroad corporation does not run trains enough or cars enough or possess or operate motive power enough reasonably to accommodate the passenger and freight traffic transported by or offered for transportation to it, or does not run its trains or cars with sufficient frequency or at reasonable or proper time, having regard to safety, or does not run any train or car upon a reasonable time schedule for the run, then, after a hearing either on its own motion or after complaint, the commission shall have power to make an order directing any such railroad corporation or street railroad corporation to increase the number of its trains or of its cars or its motive power, or to change the time for starting its trains or cars, or to change the time schedule for the run of any train or car, or make any other suitable order that the commission may determine reasonably necessary to accommodate and transport the passenger or freight traffic transported or offered for transportation.

(b) No railroad corporation, street railroad corporation, or common carrier shall abandon, take up, or cease to operate for the transportation of passengers or freight any line, or any portion of its line, which it may deem no longer necessary for the successful operation of its road and for the convenience of the public without first obtaining the permission and approval of the commission.

(c) Nothing in this section shall authorize the commission to make any order with reference to the amount of cars or motive power or with reference to the schedule or with reference to the operation or nonoperation of that part of any street railroad within the limits of any municipality of this state. It is the intention of this act that the jurisdiction as to such matters shall be elsewhere under this act delegated to municipal councils and city commissions of this state.



§ 23-12-105 - Attorney's fee taxed in suits for transportation violations.

In all actions at law or suits in equity against any railroad company, its assignees, lessees, or other persons owning or operating any railroad in this state, or partly therein, for the violation of any law regulating the transportation of freight or passengers by any such railroad, if the plaintiff recovers in any such action or suit he or she shall also recover a reasonable attorney's fee, to be taxed as part of the costs therein and collected as other costs may be by law collected.






Subchapter 2 - -- Roadbeds and Rights-of-Way

§ 23-12-201 - Maintenance of right-of-way free from obstructions -- Penalty.

(a) (1) All railroad corporations operating in this state shall maintain their right-of-way at or around any railroad crossing of a public road or highway free from grass, trees, bushes, shrubs, or other growing vegetation which may obstruct the view of pedestrians and vehicle operators using the public highways.

(2) The maintenance of the right-of-way shall be for a distance of fifty feet (50') on each side of the centerline between the rails for the maintenance width and for a distance of one hundred yards (100 yds.) on each side of the centerline from the public road or highway for the maintenance length.

(b) Any railroad corporation failing or refusing to comply with the provisions of this section shall be subject to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each violation.



§ 23-12-202 - Permitting certain weeds to seed on right-of-way unlawful -- Recovery of damages.

(a) It shall be unlawful for any railroad or railway company or corporation doing business in this state to permit any Johnson grass or Russian thistle to mature or go to seed upon any right-of-way owned, leased, or controlled by the railroad or railway company or corporation in this state.

(b) (1) If it shall appear upon the suit of any person owning, leasing, or controlling land contiguous to the right-of-way of any such railroad or railway company, or corporation, that the railway or railroad company or corporation has permitted any Johnson grass or Russian thistle to mature or go to seed upon their right-of-way, the person so suing shall recover from the railroad or railway company or corporation the sum of twenty-five dollars ($25.00) and any such additional sum as he or she may have been damaged by reason of the railroad or railway company or corporation permitting Johnson grass or Russian thistle to mature or go to seed upon their right-of-way.

(2) However, any owner of land or any person controlling land contiguous to the right-of-way of any such railroad or railway company or corporation who permits any Johnson grass or Russian thistle to mature or go to seed upon the land shall have no right to recover from the railroad or railway company or corporation, as provided for in this section.



§ 23-12-203 - Clearing right-of-way following derailment or wreck.

(a) Any railroad operating in this state shall be required to clear its right-of-way of debris and wrecked equipment within ninety (90) days following any derailment or train wreck.

(b) In the event any railroad fails to comply with this requirement the Arkansas Transportation Commission [abolished], upon petition of any ten (10) citizens, shall conduct a hearing for the purpose of determining the cause of the railroad's failure to comply with this requirement.

(c) The commission is authorized to file suit in a court of competent jurisdiction for an order requiring the railroad's compliance with this section.



§ 23-12-204 - Drainage of roadbed -- Penalty for noncompliance.

(a) Any railroad company or corporation conducting or operating a line or lines of road is required, and it is made the duty of any such company or corporation, to effectually drain their respective roadbeds in all cases where the lack of drainage has been produced by the construction of the road wherever they pass a station, or within two hundred (200) yards of a farmhouse or residence, by constructing ditches or underdrains, either parallel or at an angle with their roadbed, of sufficient width, depth, and capacity to carry off all the water rapidly.

(b) (1) Any railroad company or corporation or any officer or agent or employee of any railroad company or corporation who shall knowingly and willfully violate the provisions of this section shall be liable to pay a penalty of not less than fifty dollars ($50.00) for each and every offense. The costs of suit, including a reasonable attorney's fee, are to be taxed by the court where the suit is heard on original action, by appeal or otherwise, and are to be recovered by a suit at law by the party aggrieved in any court of competent jurisdiction.

(2) Twenty (20) days' notice shall be given to the officer, agent, or employee, as the case may be, of any violation of this section, before a cause of action shall accrue.



§ 23-12-205 - Sale of certain abandoned rights-of-way to municipalities.

(a) The term "abandons" as used in this section shall not include the nonuse of rights-of-way of a railroad that is presently inactive as a result of the insolvency of the railroad company if there are on-going efforts by either the railroad company or any governmental unit or civic organization to rehabilitate the railroad for the purpose of reestablishing rail service in the area.

(b) (1) When a railroad abandons a right-of-way which was acquired by eminent domain, and where there is a municipally owned natural gas pipeline buried thereon or there is a municipally owned natural gas pipeline buried on that railroad's right-of-way at a point within ten (10) miles of the abandoned right-of-way, the railroad shall offer to sell the abandoned right-of-way to the municipality at the fair market value of the right-of-way.

(2) If the municipality wishes to purchase the right-of-way, the municipality shall so notify the appropriate railroad representative and the railroad shall, within sixty (60) days after being so notified, establish the fair market value of the right-of-way and offer to sell it to the municipality.

(3) If the railroad fails to do so, the municipality may petition the circuit court for the appointment of three (3) appraisers to establish the fair market value of the right-of-way and for an order directing the railroad to offer to sell the right-of-way to the municipality for the fair market value established by the appraisers.

(c) An offer by a railroad to sell rights-of-way for the fair market value shall constitute a continuing offer granting the municipality the first right of refusal, and, in instances where a third party makes an offer to the railroad to purchase the abandoned right-of-way, the municipality shall have thirty (30) days from the date of offer by the third party to exercise its right of first refusal.



§ 23-12-206 - Rail line abandonment process.

(a) After an operator of a railroad within the State of Arkansas has filed a notice of rail line abandonment consistent with the Interstate Commerce Commission Termination Act of 1995, Pub. L. No. 104-88, and notice of the proposed rail line abandonment has been received by the Arkansas Economic Development Council, the council shall notify appropriate entities of the proposed abandonment.

(b) (1) Within ten (10) working days of receipt of a notice to abandon a rail line by an operator of a railroad within the State of Arkansas, the council shall notify in writing:

(A) All regional mobility authorities and all regional intermodal authorities that are directly affected by the proposed rail line abandonment within their areas of jurisdiction; and

(B) If no regional mobility authorities or regional intermodal authorities exist within the region to be affected by the proposed rail line abandonment, all mayors and county judges who are directly affected by the proposed rail line abandonment within their areas of jurisdiction.

(2) If there is an existing regional mobility authority or regional intermodal authority that is directly affected by a proposed rail line abandonment in their areas of jurisdiction, either or both of these authorities shall notify the council within ten (10) working days of the receipt of notice of the proposed rail line abandonment of their interest or lack of interest in obtaining or preserving the rail line proposed for abandonment.

(3) If there is no existing regional mobility authority or regional intermodal authority in the area proposed for rail line abandonment, the affected mayors and county judges within the area of the proposed rail line abandonment shall notify the council within ten (10) working days of the receipt of notice of the proposed rail line abandonment of:

(A) Their lack of interest in obtaining and preserving the rail line proposed for abandonment;

(B) Their interest in obtaining or preserving through existing resources the rail line proposed for abandonment; or

(C) Their interest in forming a new regional mobility authority or regional intermodal authority, part of whose purpose would be to obtain or preserve the rail line proposed for abandonment.

(4) If the mayors or county judges, or both, in the areas directly affected by the proposed rail line abandonment respond indicating their intention to form a new regional mobility authority or regional intermodal authority, part of the purpose of which would be to obtain or preserve the rail line proposed for abandonment, the mayors or county judges are allowed not more than one hundred twenty (120) days from the notice of the proposed rail line abandonment to form a regional mobility authority or regional intermodal authority to obtain or preserve the rail line proposed for abandonment.

(5) Any costs associated with maintenance of the rail line proposed for abandonment shall be borne by the receiving party from the date of the notice of the proposed rail line abandonment until the ownership or preservation of the abandoned rail line has been determined.



§ 23-12-207 - Transfer of ownership or responsibility of railroad right-of-way.

(a) Any municipality, county, regional mobility authority, or regional intermodal authority may choose to operate or lease for operation any railroad right-of-way obtained or preserved from the abandonment of a rail line under § 23-12-206.

(b) Any municipality, county, regional mobility authority, or regional intermodal authority acquiring ownership of any railroad right-of-way obtained or preserved from the abandonment of a rail line under § 23-12-206 shall be responsible for any maintenance of the abandoned rail line.






Subchapter 3 - -- Crossings and Switches

§ 23-12-301 - Railroad crossings to be under supervision of the State Highway Commission.

The State Highway Commission shall have exclusive power to:

(1) Determine and prescribe the manner, including the particular point, of crossing and the terms of installation, operation, maintenance, apportionment of expenses, use, and protection of each crossing of one (1) railroad by another railroad or street railroad by a railroad, so far as applicable;

(2) Alter or abolish any such crossing; and

(3) Require, where, in its judgment, it would be practical, a separation of grades of any such crossing and prescribe the terms upon which the separation shall be made and the proportions in which the expense of the alteration or abolition of the crossings or the separation of the grades shall be divided between the railroad or street railroad corporations affected or between the corporations and the state, county, municipality, or other public authority in interest.



§ 23-12-302 - Railroad switch connections to be permitted.

Every railroad company shall permit switch connections for intrastate business to be made with its tracks at suitable and safe points by other carriers or shippers upon such terms and conditions as the Arkansas Transportation Commission [abolished] may prescribe whenever, in the judgment of the commission, it can be done with reasonable safety and whenever the business to be offered by the connecting company or shipper justifies it.



§ 23-12-303 - Connections or crossings with other railroads -- Compensation -- Damages.

(a) (1) Every railroad corporation created and organized under the laws of this state or created and organized under the laws of any other state or the United States and operating a railroad in this state shall have the power to cross, intersect, join, or unite its railroad with any other railroad at any point on its route and upon the grounds and right-of-way of the other railroad company with the necessary turnouts, sidings, and switches and other conveniences in furtherance of the object of its construction.

(2) Every railroad company whose railroad is or shall be crossed, joined, or intersected by any new railroad shall unite with the owners and corporation of the new railroad in forming the crossing, intersection, and connection and shall grant to the railroads so crossing, intersecting, or uniting all the necessary facilities for that purpose as aforesaid.

(b) If the two (2) corporations cannot agree upon the amount of compensation to be made for the purposes set forth in subsection (a) of this section or the points or manner of the crossing, junctions, or intersections, the compensation shall be ascertained and determined by a court of competent jurisdiction in the same manner as provided for the ascertainment of damages for right-of-way for railroads.

(c) Any railroad company violating any of the provisions of this section shall forfeit and pay to the company injured thereby double the amount of damages which the injured company may have sustained, to be recovered in any court of competent jurisdiction.



§ 23-12-304 - Inspection of road crossings by commission -- Hearings and orders.

(a) (1) It shall be the duty of the State Highway Commission, or any representative of it, to inspect any road or street crossing in this state, either on its own initiative or when its attention is called to it by any citizen.

(2) Upon a hearing the commission may make an order requiring the railroad company to protect the crossing in any manner which it considers just and reasonable, whether the crossings are at grade or over or under crossing and whether a public or private crossing.

(b) (1) It shall further be the duty of the commission, or any representative thereof, to make a personal inspection of any designated place where it is desired that a road or street, either public or private, cross any railroad in this state.

(2) Upon ten (10) days' notice as required by law and after a public hearing, the commission may make such order as in its judgment shall be just and proper. The order may provide for a crossing at grade, over or under the railroad, and shall be enforced as other orders made by the commission.

(c) By applicable federal law, the Congress has declared that laws, rules, regulations, orders, and standards relative to railroad safety shall be nationally standard to the extent practicable and that each state shall conduct and maintain a survey of all crossings and assign priorities from a safety standpoint for appropriate improvements and protective devices. The commission has made the survey, given the crossings in Arkansas hazardous index ratings, and now administers the crossing safety program in Arkansas. In view of the above, the commission is hereby designated as the sole public body to deal with, and shall have exclusive jurisdiction over, the location and construction of new, and the improving and protecting of new and existing, street, road, and highway railroad crossings in Arkansas.



§ 23-12-306 - Public roads to cross railroads at right angles.

(a) When any public road or highway is laid out, opened, repaired, or improved by authority of any general law of the state, by any special act of the General Assembly, by order of any county court, or in any other lawful manner, and the road or highway as promulgated shall cross or intersect any railroad right-of-way or track at grade, the commissioners of the road or highway, or such other authorities as may be engaged in the construction, repair, or improvement thereof, shall lay out and construct the road or highway so as to cross the railroad right-of-way and tracks at right angles. However, if the topography of the ground at any crossing will not reasonably permit the crossing to be constructed at right angles to the railroad right-of-way or track, then the road or highway crossing may be made as nearly at right angles to the railroad right-of-way and track as may be practicable.

(b) Failure of the commissioners or other authorities engaged in the construction, repair, or improvement of any road or highway to so lay out and provide for the construction of the crossings shall entitle and authorize any interested person or property owner to enjoin the construction of the road or highway crossing in any other manner.



§ 23-12-308 - Removal of fences for public convenience -- Penalty for noncompliance.

(a) At all public crossings, at all places where the streets abut the railroad right-of-way, and at all other places where the public convenience demands it in all cities and incorporated towns, all railroads in this state shall remove all fences from such places in the cities and towns when the cities and towns shall demand the removal by ordinance.

(b) (1) Thirty (30) days' notice shall be given the railroads of the passage of such an ordinance.

(2) All railroads thus notified shall remove the fences within sixty (60) days from the date notice is given.

(c) All railroads failing or refusing to comply with this section shall be guilty of an offense and shall be fined the sum of twenty-five dollars ($25.00) for every day intervening between the day of the expiration of the sixty (60) days and the removal of the fences.






Subchapter 4 - -- Equipment -- Safety Precautions

§ 23-12-402 - Locomotives to have headlights of requisite candlepower.

(a) Any company, corporation, or officer of court, owning or operating a railroad over fifty (50) miles in length, which is in whole or in part within this state, shall be required to equip, maintain, and use on each and every locomotive being operated in road service in this state in the nighttime a headlight of power and brilliancy of one thousand five hundred (1,500) candlepower.

(b) Any company, corporation, or officer of court owning or operating a railroad over fifty (50) miles in length, which is in whole or in part within this state, violating the provisions of this section, shall be liable on conviction to a penalty of a fine of not less than three hundred dollars ($300) nor more than five hundred dollars ($500) for each separate offense. The amount shall be recovered in a civil action in the name of the state.

(c) It is made the duty of any prosecuting attorney of any district in this state to enforce the provisions of this section when a complaint is properly filed in his or her office.



§ 23-12-404 - Equipment required on track motor cars.

(a) No railroad company in this state shall use any track motor car for the transportation of its employees unless the motor car is equipped with a windbreaker, a red taillight, and an electric headlight of sufficient brilliancy to distinguish an object the size of a man at a distance of three hundred feet (300').

(b) Any company, corporation, or officer of court owning or operating a railroad of fifty (50) miles in length in whole or in part within this state violating the provisions of this section shall be liable on conviction to a penalty of a fine of not more than five dollars ($5.00) for each separate offense which shall be recovered in a civil action in the name of the state.



§ 23-12-406 - Transportation of hazardous materials.

Any railroad transporting hazardous materials, as defined in the Hazardous Materials Transportation Act, in this state must have on the train, in the possession of the train crew, documents which shall contain the following information regarding the hazardous material:

(1) Position in the train of the car containing the hazardous material;

(2) Number of the car containing the hazardous material;

(3) Description of the hazardous nature of the material, such as whether it is a corrosive or flammable liquid, gas, or solid; and

(4) A description of the quantity of the hazardous material.



§ 23-12-407 - Repairs to cars to be done in state -- Exceptions.

(a) (1) All railroad corporations operating within the State of Arkansas and having their repair shops within the state shall, and are required to, repair, renovate, or build in the State of Arkansas, any and all defective or broken cars, coaches, locomotives, or other equipment owned or leased by the corporation in the State of Arkansas, when the rolling stock is within the State of Arkansas if the railway has been or is under an obligation to have proper facilities in the state to do the work.

(2) (A) No railway shall be required to haul its disabled equipment a greater distance for repairs at a point within the State of Arkansas than would be necessary to reach their repair shop in another state.

(B) No railway company shall be permitted to haul for purposes of repair any disabled equipment by or past any shop owned or operated by the company where the disabled equipment can be repaired in order to reach some other repair shop at a greater distance for the purpose of repairing the disabled equipment.

(b) (1) The provisions of this section shall not apply to companies having fewer than sixty (60) continuous miles of railroad in operation in this state.

(2) The provisions of this section shall not apply in cases of fires, floods, cyclones, or any such act of providence.

(c) Any railroad corporation, lessee, receiver, superintendent, or agent who shall violate any of the provisions of this section shall after conviction by any court of competent jurisdiction be liable to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(d) This section shall not be so construed as to require any railway corporation to violate the safety appliance laws of Congress of the United States.



§ 23-12-408 - Lights to be placed on switches.

(a) Any company, corporation, or officer of court or any person operating any line of railroad during the nighttime in this state shall be required to place and maintain sufficient lights during the nighttime on all its main line switches of the line of railroad so operated. Green lights shall indicate main line, and red lights shall indicate side tracks.

(b) Any company, corporation, or officer of court or any person operating any railroad in this state, who shall violate any of the provisions of this section, shall be liable on conviction to a penalty of a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each separate offense. The penalty shall be recovered in a civil action in the name of the state.



§ 23-12-409 - Signals and signboards required at tunnels.

(a) (1) Every person, company, or corporation operating any railroad in this state or any receivers for any railroad company in this state are required to erect, operate, and maintain an automatic block signal system at all tunnels located upon their lines in this state.

(2) The block signal is to be located at least two thousand five hundred feet (2,500') from each end of the tunnel. It shall be constructed as to warn all approaching crews whenever a train is within the tunnel or within two thousand five hundred feet (2,500') of either end of the tunnel.

(b) (1) The railroad companies, corporations, or receivers operating any railroad in this state shall erect and maintain a signboard within one (1) mile of each end of all tunnels located on their lines in this state in order to warn engine crews that they are approaching a tunnel.

(2) The signboard shall contain and display in large letters the following instruction: "ONE MILE TO TUNNEL -- DANGER."

(c) This section shall not apply to tunnels fewer than one thousand five hundred feet (1,500') in length.

(d) Any railroad company or corporation, person, or receiver for any company or railroad operating a railroad within this state who shall violate or fail to comply with the provisions of this section shall upon conviction be fined in any sum not less than fifty dollars ($50.00) nor more than one hundred dollars ($100). Each day of violation or failure to comply with the provisions of this section shall constitute a separate offense.



§ 23-12-410 - Audible warning device to be sounded at crossing -- Penalty and damages.

(a) To give warning of a train's approach, an audible warning device meeting standards prescribed by the Federal Railroad Administration shall be sounded at least one-quarter (1/4) mile in advance of each location in Arkansas where a railroad crosses any public road, highway, or street or where any public road, highway, or street crosses any railroad and shall be sounded until the lead locomotive clears the crossing.

(b) Any railroad company failing to warn of the train's approach as required in this section shall be liable upon a finding of a violation for a fine of two hundred dollars ($200) for each occurrence. The penalty shall be recovered in a civil action in the name of the state.



§ 23-12-411 - Warning boards required at crossings -- Exception.

(a) Every railroad corporation in this state shall cause boards to be placed, well-supported by posts or otherwise, and constantly maintained across each public road or street where the public road or street is crossed by the railroad on the same level.

(b) (1) The boards shall be elevated so as not to obstruct travel and to be easily seen by travelers.

(2) On each side of the boards shall be printed, in capital letters of at least the size of nine inches (9'') each, the words, "RAILROAD CROSSING".

(3) This section shall not apply to streets in cities or villages unless the corporation is required to put up the boards by the officers having charge of the streets.



§ 23-12-412 - Stock guards required when railroad passes through enclosure.

(a) (1) It shall be the duty of all railroad companies organized under the laws of this state or any other state, which have constructed or may construct a railroad which may pass through or upon any enclosed lands of another, whether such lands were enclosed at the time of the construction of the railroad or were enclosed thereafter, upon receiving ten (10) days' notice in writing from the owner or agent of the lands to construct suitable and safe stock guards on either side of the enclosure where the railroad enters the enclosure and to keep the guards in good repair.

(2) The notice as provided in this subsection may be had by the persons aggrieved or their agent serving a written notice upon a station agent, or upon any person upon whom service may be had in the employ of the railroad company, or any officer thereof. Proof that the written notice was delivered as required in this subdivision (a)(2) shall be sufficient.

(b) (1) Any railroad company failing to comply with the requirements of subdivision (a)(1) of this section shall be liable to the persons aggrieved thereby for the actual damages caused to the persons by reason of the failure of any railroad company to properly construct, keep, and maintain in good repair the stock guards.

(2) In addition to the actual damages, the railroad company shall be liable for a penalty of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) for each offense.

(3) The penalty may be collected, together with the actual damages, by a civil suit in any court having jurisdiction thereof.






Subchapter 5 - -- Employees

§ 23-12-501 - Definitions for §§ 23-12-501 -- 23-12-507.

As used in §§ 23-12-501 -- 23-12-507, unless the context otherwise requires, "common carrier by railroad" or "common carrier" shall be taken to embrace any company, association, corporation, or person managing, maintaining, operating, or in possession of a common carrier operating upon rails or tracks in whole or in part within this state whether as owner, contractor, lessee, mortgagee, trustee, assignee, or receiver.



§ 23-12-502 - Construction of §§ 23-12-501 -- 23-12-507.

Nothing in §§ 23-12-501 -- 23-12-507 shall be held to limit the duty of common carriers by railroad or impair the rights of their employees in the existing laws of the state.



§ 23-12-503 - Liability for injury or death of employee generally.

Every common carrier by railroad in this state shall be liable for all damages to any person suffering injury while he or she is employed by the carrier or, in case of the death of the employee, to his or her personal or legal representative, for the benefit of the surviving widow or husband and children of the employee; if none, then to the employee's parents; if none, then to the next of kin of the employee, for the injury or death resulting in whole or in part:

(1) From the negligence of any of the officers, agents, or employees of the carrier;

(2) By reason of any insufficiency of clearance of obstructions; of strength of roadbed and tracks or structures, or machinery and equipment; of lights and signals in switching and terminal yards, or rules and regulations; and of number of employees to perform the particular duties with safety to themselves and their coemployees, or of any other insufficiency; or

(3) By reason of any defect, which defect is due to its negligence in its cars, engines, motors, appliances, machinery, tracks, roadbeds, boats, works, wharves, or other equipment.



§ 23-12-504 - Death or injury caused by defective cars, appliances, etc. -- Presumption of knowledge -- Prima facie evidence of negligence.

(a) If the employee of any common carrier shall receive any injury or shall be killed by reason of any defect in any cars, engines, motors, appliances, machinery, tracks, roadbeds, works, wharves, or other equipment owned, operated, or used by the common carrier, the common carrier shall be deemed to have had knowledge of the defect before and at the time the injury is sustained or death caused.

(b) When the fact of the defect shall be made to appear in the trial of any action in the courts of this state brought by the employee or his or her personal or legal representative against any common carrier for damages on account of injuries so received or death so caused, the fact of the defect shall be prima facie evidence of negligence on the part of the common carrier.



§ 23-12-505 - Death or injury of employee -- Contributory negligence.

(a) In all rights of action arising within, or by virtue of, §§ 23-12-501 -- 23-12-507 for personal injury to an employee, or where an injury has resulted in his or her death, the fact that an employee may have been guilty of contributory negligence shall not bar a recovery if the negligence of the employee was of a lesser degree than the negligence of the common carrier, its officers, agents, or employees.

(b) No employee who may be injured or killed shall be held to have been guilty of contributory negligence in any case where the violation by the common carrier or its officials, agents, or employees of any law enacted for the safety of employees or persons contributed to the injury or death of the employee.



§ 23-12-506 - Death or injury of employee -- No assumption of risk.

An employee shall not be held to have assumed the risk of his or her employment in any action arising out of any of the provisions of §§ 23-12-501 -- 23-12-507.



§ 23-12-507 - Death or injury of employee -- Contracts of employment or indemnity insurance no defense -- Setoff by employer.

(a) No contract of employment, insurance, relief benefit, or indemnity for injury or death entered into by or on behalf of any employee nor the acceptance of any insurance, relief benefit, or indemnity by the person entitled thereto shall constitute any bar or defense to any action brought to recover damages for personal injuries to, or death of, the employees.

(b) However, upon the trial of the action, the defendant may set off therein any sum it has contributed toward any insurance, relief benefit, or indemnity that may have been paid to the injured employee, or, in case of death, to his or her personal or legal representative.



§ 23-12-508 - Railroads receiving hospital fees to provide hospital facilities in state -- Penalty for noncompliance.

(a) (1) Every railroad company or corporation operating railroads in this state who collects or receives hospital fees from their employees shall provide hospital facilities in this state of such capacity and equipment as will be sufficient for the care, needs, and accommodation of their sick or injured employees who are residents of this state.

(2) Any employees injured while in the service of any such railroad shall not be taken or sent out of the state for treatment.

(b) Any railroad company or corporation operating railroads in this state who shall violate any of the provisions of this section, shall be liable on conviction to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense, each day to constitute a separate offense.



§ 23-12-509 - Limit on hours of service of trainmen on freight trains -- Penalties for noncompliance -- Liability for death or injury.

(a) (1) Any company owning or operating a railroad over thirty (30) miles in length in whole or in part within this state shall not permit or require any conductor, engineer, fireman, brakeman, or any trainman on any train, who has worked in his or her respective capacity for sixteen (16) consecutive hours, to again be required to go on duty or perform any work until he or she has had at least eight (8) hours' rest, except in cases of wrecks or washout.

(2) However, at the expiration of the sixteen (16) hours' continuous service, the engineer and trainmen on any train which is at a distance not exceeding twenty-five (25) miles from any division terminal or destination point shall be permitted, if they so elect, to run the train into the division terminal or destination point. The additional service permitted under this subdivision (a)(2) shall not be so construed as to relieve any railroad corporation from liabilities incurred under subsection (c) of this section.

(b) Any railroad company or corporation knowingly violating any of the provisions of this section shall be liable to a penalty of not less than one hundred dollars ($100) nor more than two hundred dollars ($200) for the first offense. For any subsequent offense, it shall be liable for a penalty of not less than two hundred dollars ($200) nor more than three hundred dollars ($300). The monetary penalty shall be recovered in a civil action in the name of the state.

(c) In addition to the penalty prescribed in subsection (b) of this section, any corporation violating the provisions of this section shall not be permitted to interpose the defense of contributory negligence in the event of action being brought to recover for damages resulting from any accident which shall occur and by which injury shall be inflicted on any employee who may be detained in service more than sixteen (16) hours, notwithstanding that the negligence of the injured employee may have caused his or her own injury. Nor shall the defense of contributory negligence be interposed if the injury resulted in the death of the employee and the action is brought for the benefit of his or her next of kin.

(d) The provisions of this section shall not apply to passenger trains.



§ 23-12-510 - Limit of hours on duty of telephone and telegraph operators for railroads -- Penalties.

(a) It shall be unlawful for any person, corporation, association, or their agents or officials operating a railroad within this state to permit any of the following to be on duty for more than eight (8) hours in any twenty-four (24) consecutive hours:

(1) Any telegraph or telephone operator who is engaged in the handling of trains by the use of the telegraph or telephone, reporting trains to each other and to the train dispatcher registering the trains, and operating one (1) or more train order signals;

(2) Telegraph or telephone levermen who manipulate lever machines in railroad yards, or on the main tracks out of the line, connecting sidetracks or switches; or

(3) Train dispatchers in its service whose duties pertain to the movement of cars, engines, or trains on its railroad by the use of the telegraph or telephone in dispatching or reporting trains, or receiving or transmitting train orders or messages directing the movement of trains as interpreted in this section.

(b) (1) Any person, corporation, association, or their agents or officials that shall violate subsection (a) of this section shall pay a fine of five hundred dollars ($500) for each violation of this section.

(2) The fine mentioned in subdivision (b)(1) of this section shall be recovered by an action in the name of the State of Arkansas for the use of the state, who shall sue for it against the person, corporation, association, agent, or official violating this section. The suit is to be instituted in any court in this state having appropriate jurisdiction.

(3) The fine, when recovered, shall be paid without any deduction whatever to the State of Arkansas, for whose use the suit was instituted.



§ 23-12-512 - Blocks in frogs and guardrails required.

(a) Any company owning or operating any railroads in this state shall be required to place and maintain blocks of a sufficient size in all its frogs and guardrails to prevent employees from getting their feet caught therein.

(b) Any company owning and operating any railroad in this state, violating the provisions of this section, shall be liable on conviction to a penalty of a fine of not less than twenty-five dollars ($25.00) for each separate offense.






Subchapter 6 - -- Train Service Generally

§ 23-12-601 - Trains to run on regular schedule -- Accommodations for passengers -- Damages for noncompliance.

(a) Every railroad corporation shall start and run their cars for the transportation of passengers and property at regular times, to be fixed by public notice.

(b) (1) Every railroad corporation shall furnish sufficient accommodations for the transportation of all passengers and property as shall, within a reasonable time previous thereto, offer or be offered for transportation at the place of starting and the junctions of other railroads, and at sidings and stopping places established for receiving and discharging way passengers and freight.

(2) The railroad corporation shall take, transport, and discharge such passengers and property at, from, and to such places on the due payment of tolls, freight, or fare legally authorized therefor.

(c) In case of the refusal of the corporation, or its agents, to take and transport any passenger or property or to deliver the passenger or property, or either of them, at the regular or appointed time, the corporation shall pay to the party aggrieved all damages which shall be sustained thereby, with the costs of suit.



§ 23-12-602 - Transfer of passengers, freight, and mail at crossings, intersections, etc. -- Damages.

(a) Every railroad company operating a railroad in this state shall cause all freight and passenger trains running on its roads to stop at all points on its roads where another railroad crosses, joins, unites, or intersects. At those places the company shall take and receive on its trains all passengers, freight, and mail which the railroad so crossing, joining, or intersecting has for shipment at that point and shall carry the passengers, freight, and mail.

(b) The railroad shall also discharge all passengers, freight, and mail consigned to the point of crossing, intersection, or junction of the railroad and which is to be transported, carried, and conveyed on the railroad.

(c) No railroad company shall in any way discriminate against passengers or freight transported or conveyed by any intersecting railroad company.

(d) Any railroad company violating any of the provisions of this section shall forfeit and pay to the company injured thereby double the amount of damages which the injured company may have sustained. This amount shall be recovered in any court of competent jurisdiction.



§ 23-12-603 - Arkansas Transportation Commission [abolished] may require passenger trains to stop at all stations -- Exception.

The Arkansas Transportation Commission [abolished] is empowered to require every company or person operating a railroad in Arkansas which runs and operates passenger trains to stop one (1) of its passenger trains each way every day at all regular stations where tickets are sold whether the station is a flag station or not. However, if the commission after a hearing finds that adequate service for the carriage of passengers, mail, baggage, express, and newspapers between stations is or will be furnished and rendered daily by motor-propelled vehicles on highways, it shall have the power to authorize the railroad company to discontinue stopping the trains at stations.



§ 23-12-604 - Duty to erect depot and stop passenger trains in cities and towns near state line -- Exception -- Penalty.

(a) Any railroad company owning or operating a line of railway in this state, passing through any city or incorporated town within one-half (1/2) mile of the state boundary line of this state, shall erect and maintain a suitable depot therein and shall stop all its passenger trains at this station.

(b) (1) Any railroad company which fails, refuses, or neglects to build a suitable depot within ninety (90) days or shall fail to stop all its passenger trains as provided in subsection (a) of this section shall forfeit and pay a sum of money not less than fifty dollars ($50.00) nor more than two hundred dollars ($200), to be prosecuted in the name of the state by any citizen aggrieved or by the prosecuting attorney of the district. Each day's refusal or neglect shall constitute a separate offense.

(2) The sum when so recovered shall go to the school fund of the county in which the city or town is located.

(3) The prosecuting attorney shall be allowed twenty percent (20%) of the amount so received for his or her services.

(c) This section shall not apply where there is a depot within three hundred feet (300') of the opposite side of the line at which all passenger trains stop.



§ 23-12-605 - Union passengers or freight depots.

(a) The Arkansas Transportation Commission [abolished] shall have power to require the building and maintaining of union passenger or freight depots, by two (2) or more railroads in any city of the first or second class in this state, when the business and conditions in the city justify or require such facilities.

(b) The making of any order for the erection and maintaining of any such union passenger or freight depots, or both, shall be prima facie evidence of the need for the facility and reasonableness of the requirement.



§ 23-12-606 - Stopping train within town limits upon petition -- Facilities to be maintained -- Enforcement -- Damages -- Penalty.

(a) (1) When not fewer than fifty (50) citizens of any incorporated town in this state, situated on the line of any railroad run or operated within this state, shall make application in writing to the president of the railroad company to the board of directors thereof, through its secretary, or to any receiver, mortgagee, trustee, contractor, or other officer running and operating the railroad company and having control thereof, it shall be the duty of the railroad company to stop all freight or passenger trains, at some point within the corporate limits of the town most convenient for the reception and handling and discharge of freight, the reception and discharge of passengers, and the reception and delivery of the mails and most convenient to accommodate the business of the town. The railroad company shall furnish, provide, and maintain for the town, and the business thereof, every facility and convenience furnished or provided for other towns of the same, or approximating the same, population situated on the line of the railroad.

(2) There shall be no unjust discrimination on the part of such companies, either in respect to the facilities and conveniences, or in respect to the freight and passenger charges of tariff upon the railroads, but the charges shall be equal and uniform, and as to such towns the same or any description of way passengers and freight shall not be subject to higher rates of charges than the lowest rates charged by the same line, at the same time, for the same service over any part of that line.

(b) Before any town may or can insist upon and compel the stoppage of trains, as provided in this section, the corporate authorities of the town shall provide and make tender to the railroad companies sufficient means to defray the reasonable expenses of grading a switch or sidetrack at the place of stopping for the use of the railroad company.

(c) The writ of mandamus may issue at the suit of any citizen of the town upon the failure of any such railroad company to stop its trains as provided in this section, and it may compel the company to comply with the requirements of this section.

(d) If any railroad company within this state violates any of the provisions of this section, the corporate authorities of any corporate town aggrieved, or any citizen thereof, may bring suit against the company for the reasonable damages sustained through the violations.

(e) Any railroad company violating, or failing or refusing to obey, the requirements of this section shall be liable to a fine of one hundred dollars ($100) for each day of failure or refusal to carry out the provisions of this section The fine shall be recoverable before any court of competent jurisdiction. This fine shall be paid into the State Treasury for the benefit of the Public School Fund.



§ 23-12-607 - Petitions for establishment, discontinuance, modification, etc., of service -- Authority of Arkansas Transportation Commission [abolished]

The Arkansas Transportation Commission [abolished] is authorized, empowered, and required to hear and consider all petitions filed with it for establishment, discontinuance, enlargement, dualization, or modification of railroad train service, spurs, sidetracks, and platforms.



§ 23-12-608 - Establishment, discontinuance, modification, etc., of service generally -- Investigation of objects sought to be accomplished -- Findings.

(a) Within thirty (30) days after the filing of a petition, the Arkansas Transportation Commission [abolished] shall proceed to make a personal inspection of the conditions complained of and investigate the objects sought to be accomplished by the petitioners. The commission shall have the right and power to summon and swear witnesses. The summons shall be served by any sheriff, constable, or deputy having legal jurisdiction.

(b) The commission shall determine the amount, degree, and character of construction, equipment, changes, and enlargements of stations and depots which should be supplied by the railroad, railroad company, its lessee, or operator. The commission shall have the power and authority to require a reasonable train service for each and every such railroad station and depot within the State of Arkansas, and its finding shall be binding upon all such railroads within the State of Arkansas.

(c) The commission shall file a copy of its findings and decrees with the Secretary of State, the Attorney General, and the circuit clerk of the county wherein the decree is granted.

(d) The commission shall serve notice upon the defendant railroad company by delivering a copy of its findings and decrees to the nearest local station agent and by sending by registered mail a copy to the superintendent, general manager, lessee, or operator of the railroad or railroad company.



§ 23-12-609 - Establishment, discontinuance, modification, etc., of service generally -- Failure to comply with findings and mandate -- Penalty.

Any railroad, railroad company, lessee, or operator of the railroad company, which fails or refuses to comply with the findings, decrees, and mandates of the Arkansas Transportation Commission [abolished] within the time specified therein, shall be deemed guilty of a misdemeanor. It shall be proceeded against by the district prosecuting attorney in any court having competent jurisdiction and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100). Every day of the violation, refusal, failure, or neglect shall constitute a separate offense. However, no order for doing anything hereinabove provided shall be made by the commission until all parties concerned shall receive ten (10) days' notice of the proposed change.



§ 23-12-610 - Petitions to establish, reestablish, or enlarge service.

A petition for establishment, reestablishment, or enlargement of railroad train service, spurs, sidetracks, and platforms shall be signed by at least twenty-five (25) qualified electors residing in the territory sought to be affected.



§ 23-12-611 - Discontinuance, dualization, or modification of agency station -- Petitions to reestablish.

(a) Any railroad operating in this state may file with the Arkansas Transportation Commission [abolished] a notice of discontinuance, dualization, or modification of any of its agency stations together with a statement certified by a proper officer of the railroad to the effect that the agency station had been operating at a financial loss according to standard accounting procedures for not less than one (1) year immediately preceding, or that operating economies would result consistent with public convenience and necessity.

(b) The agency station may be closed or modified ninety (90) days after the date of filing of the notice of discontinuance, dualization, or modification unless a petition for the reestablishment of the discontinued, dualized, or modified agency station, signed by at least twenty-five (25) qualified electors residing in the city, town, or political subdivision where the agency station is located, is filed with the commission within sixty (60) days after the date of filing of the notice.

(c) The commission is authorized, empowered, and required to hear and consider all petitions for the reestablishment of any agency station discontinued, dualized, or modified by the railroad under authority of this section. The hearing shall be held within sixty (60) days following filing of the petition for reestablishment and following thirty (30) days' written notice of the hearing to the railroad and petitioners.

(d) In determining whether an agency station should be discontinued, dualized, or modified, the standard to be employed is whether the railroad has operated the agency station at a financial loss according to standard accounting procedures for not less than one (1) year immediately preceding the filing of the notice of discontinuance, dualization, or modification, or whether operating economies would result therefrom.



§ 23-12-612 - Abandonment of operations without authority -- Stockholders to offer stock for sale -- Penalty -- Enforcement.

(a) When any railroad corporation organized under the laws of Arkansas and operating properties within the State of Arkansas abandons such operations for a period of thirty (30) days or more without specific authority from the regulatory bodies having jurisdiction thereof, the stockholders of the corporation shall offer for sale their stock in the railroad corporation within sixty (60) days of the abandonment. The offer shall be open for not fewer than one hundred twenty (120) days thereafter and shall be to any person, firm, or corporation at a price not exceeding the net investment of the stockholders of the corporation in the stock at the time of the abandonment or the fair net salvage value of the properties owned by the corporation at the time of the abandonment, whichever is less.

(b) Any stockholder of any such corporation who violates the terms of this section shall be fined in the sum of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000). Each day of such a violation shall constitute a separate offense.

(c) The Attorney General shall have authority to enforce this section in the name of the State of Arkansas by appropriate proceedings in any court of competent jurisdiction.



§ 23-12-613 - Receiver appointed upon attempt to abandon.

(a) If any railroad corporation, manager, or receiver shall attempt to abandon any railroad, or part thereof, by failing to operate its trains, or to resume operation of its trains over its railroad, or part thereof, if the operation of trains has been abandoned, the Arkansas Transportation Commission [abolished] shall report the attempted abandonment to the Attorney General.

(b) The Attorney General shall, at once, file a suit in behalf of the state against that railroad corporation, manager, or receiver in the Pulaski County Circuit Court, or of any county through which the railroad passes. Suit shall be filed for the purpose of determining whether the corporation has abused its rights and privileges as a common carrier and granted by the State of Arkansas.

(c) (1) If the court determines that the corporation, manager, or receiver has so failed or refused to carry out its obligations as a common carrier, then the court shall appoint a receiver for the purpose of operating the railroad and providing the service to the public.

(2) The receiver shall have no connection directly or indirectly with the railroad corporation, manager, or receiver prior to the time of his or her appointment, but he or she shall be a good businessman and qualified to perform the duties of the receiver.

(d) The receiver shall collect freight and passenger rates as prescribed by law and shall do and perform any and all things necessary in the operation of the trains over the road and shall report to the court at such times as the court may direct.






Subchapter 7 - -- Policing Trains

§ 23-12-701 - Railroad police -- Purpose -- Appointment.

Any railroad company or corporation owning or operating a railroad in this state may appoint one (1) or more persons to be designated by the railroad company as a railroad police officer to aid and supplement the law enforcement agencies of this state in the protection of the persons and property of railroad passengers and employees and in the protection of railroad property. The appointment of any such person as a railroad police officer shall be subject to the approval of the Governor of this state.



§ 23-12-702 - Railroad police -- Oath and bonds.

Before entering into the performance of his or her duties, every railroad police officer appointed shall take and subscribe an oath of office and enter into a surety bond in the sum of one thousand dollars ($1,000), payable to the State of Arkansas, conditioned for the faithful performance of his or her duties. The oath of office and the bond, with a copy of the commission, shall be filed with the Secretary of State.



§ 23-12-703 - Railroad police -- Powers.

Each police officer shall have and exercise throughout the State of Arkansas the power to make arrests for the violation of any law on the property of the company, and to arrest persons, whether on or off the company's property, for the violation of any law on the company's property, under the same conditions under which deputy sheriffs or other peace officers may by law make arrests and shall have the authority to carry weapons for the reasonable purposes of the office of railroad police officer.



§ 23-12-704 - Railroad police -- Jailing of persons arrested.

The keepers of jails in any county or municipality wherein a violation of the law occurs for which any arrest is made shall receive all persons arrested by railroad police officers, and persons so arrested shall have the same status as prisoners arrested by any other police officer.



§ 23-12-705 - Railroad police -- Identification.

When on duty, every railroad police officer appointed shall have in his or her possession a badge and identification card identifying him or her as a member of the police department of the railroad company for which he or she is appointed. He or she shall exhibit the badge or identification card on demand and before making an arrest.



§ 23-12-706 - Railroad police -- Compensation.

The compensation for railroad police officers shall be paid by the company for which they are respectively appointed.



§ 23-12-707 - Railroad police -- Termination of powers.

When a company no longer requires the services of a railroad police officer, it shall file a notice to that effect with the Secretary of State. Thereupon, the powers of the police officer shall terminate.



§ 23-12-708 - Drinking or drunkenness in public places -- Arrests by railroad conductors.

(a) (1) Every railroad conductor is authorized and empowered to exercise, in every county in this state through which the train in the charge of the conductor passes, all his or her common law and statutory powers for the purpose of enforcing the provisions of § 5-71-212, and to arrest offenders against any such provisions. In so doing, they shall be considered as acting for the state and not as employees of the railroad company.

(2) Arrests for offenses against such provisions may be made by the conductor without warrant. Persons so arrested shall be delivered by him or her to some justice of the peace, police judge, sheriff, constable, or police officer at some station or place within the county in which the offense was committed, for trial as provided by law.

(3) If the train has passed from the county in which the offense was committed and for which the arrest shall have been made, then the conductor shall deliver the person so arrested to some officer of another county, and he or she shall be held and delivered to some officer of the county in which the offense was committed to be there held for trial as provided by law.

(4) When any railroad conductor, who is actually engaged in the discharge of his or her duty, makes a legal arrest under the provisions of this subsection, then and in that case the railroad company employing him or her shall not be liable for damages to the persons for the arrest.

(b) All conductors on trains running in this state are authorized and empowered to act in the capacity of peace officers on their respective trains in this state for the specific purpose only to arrest any and all persons on their respective trains that they find to be drunk or in an intoxicated condition and deliver those persons, together with the names of two (2) witnesses who are not railroad employees, to some peace officer at first available opportunity. The conductor is authorized and empowered to deputize any person or persons present to assist him or her in the performance of this duty.






Subchapter 8 - -- Offenses Relating to Railroads

§ 23-12-802 - Trespassers boarding trains.

Any person who shall board any passenger, freight, or other railway train, whether moving or standing still, for any purpose and without good faith intending to become a passenger thereon and with no lawful business thereon and with intent to obtain a free ride on the train, however short the distance, without the consent of the person or persons in charge thereof shall be deemed guilty of a misdemeanor. Upon conviction thereof that person shall be punished by a fine of not less than one dollar ($1.00) nor more than ten dollars ($10.00). However, no person shall be so arrested except at the request of an agent or employee of the railroad company.



§ 23-12-804 - Discharge of firearms or throwing objects at railroad or street car.

If any person wantonly, maliciously, or mischievously discharges firearms or throws stones, sticks, clubs, or other missiles at, into, or against any locomotive, railroad car, or street car on any railroad, he or she shall be guilty of a misdemeanor. On conviction the person shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250) or by imprisonment in the county jail for not more than three (3) months, or by both a fine and imprisonment.



§ 23-12-805 - Willful interference with railroads -- Damages.

(a) If any person shall willfully do or cause to be done any act whatever, whereby any building, construction, or work of any railroad corporation in this state, or any engine, machine, structure, or any matter or thing appertaining to the corporation shall be stopped, obstructed, injured, impaired, weakened, or destroyed, the persons so offending shall be guilty of a misdemeanor and shall forfeit and pay to the corporation so injured, etc., treble the amount of damages sustained by means of such an offense.

(b) All penalties imposed by this section may be sued for by the prosecuting attorney and in the name of the people of the State of Arkansas in any court of this state having competent jurisdiction.



§ 23-12-807 - Engineer or conductor intoxicated.

While in charge of a locomotive engine running upon any railroad in this state or while acting as the conductor of any cars on any railroad in this state, if any person shall be intoxicated, he or she shall be deemed guilty of a misdemeanor and punished accordingly.






Subchapter 9 - -- Liability for Injuries

§ 23-12-901 - Legislative intent.

It is the intent and purpose of §§ 23-12-806 and 23-12-901 -- 23-12-912 to reenact those provisions of law relating to railroads which were repealed by Acts 1961, No. 170 [repealed], and to place railroads on an equal basis with other persons, firms, and corporations with respect to comparative negligence.



§ 23-12-902 - Liability for injury to persons or property generally.

All railroads which are built and operated in whole or in part of this state shall be responsible for all damages to persons and property done or caused by the running of trains in this state.



§ 23-12-903 - Parties to actions for personal injuries.

When any adult person is wounded by railroad trains running in this state, he or she may sue in his or her own name. When the person wounded is a minor, the father, if living, or if the father is not living, then the mother, or if neither parent is living, then the guardian may sue for and recover such damages as the court or jury trying the case may assess.



§ 23-12-904 - Personal injury, property damage, or death -- Contributory negligence no complete defense.

In all suits against railroads for personal injury, property damage, or death caused by the running of trains in this state, contributory negligence shall not prevent a recovery where the negligence of the person so injured, damaged, or killed is of a lesser degree than the negligence of the officers, agents, servants, or employees of the railroad causing the injury, damage, or death complained of. However, where contributory negligence is shown on the part of the person injured, damaged, or killed, the amount of the recovery shall be diminished in proportion to the contributory negligence.



§ 23-12-905 - Service of process upon agent of railroad company.

Service by process of summons issued by any court under the provisions of §§ 23-12-806 and 23-12-901 -- 23-12-912 shall be by serving a copy of the summons on any agent of the railroad company sued at any depot house in the county where suit is brought.



§ 23-12-906 - Levy and sale of railroad property under execution.

The property of any railroad company may be levied on and sold under an execution issued on a judgment for damages under §§ 23-12-806 and 23-12-901 -- 23-12-912 in the same manner and under the same rules governing other judgments at law.



§ 23-12-907 - Duty of trainmen to keep lookout -- Contributory negligence no bar to recovery of damages.

(a) (1) It shall be the duty of all persons running trains in this state upon any railroad to keep a constant lookout for all persons, including licensees and trespassers, and property upon the track of any and all railroads.

(2) If any person or property is killed or injured by the neglect of any employee of any railroad to keep a lookout, the company owning or operating any railroad or its agents, servants, and employees shall be liable and responsible to the person injured for all damages resulting from neglect to keep a lookout.

(b) (1) In any action brought for failure to keep a lookout, contributory negligence shall not bar recovery of damages for any injury, property damage, or death where the negligence of the person injured or killed is of a lesser degree than the negligence of the employee or employees in charge of the train of the company.

(2) In all such actions accruing for negligence resulting in personal injuries or wrongful death or injury to property, the contributory negligence shall not prevent a recovery where any negligence of the person so injured, damaged, or killed is of a lesser degree than any negligence of the person, firm, or corporation causing the damage. However, where contributory negligence is shown on the part of the person injured, damaged, or killed, the amount of the recovery shall be diminished in proportion to such contributory negligence.

(c) The legislative intent of this section is to place railroads upon a parity with all other persons, firms, and corporations in the matter of contributory negligence.



§ 23-12-908 - Killing or injuring livestock -- Notice -- Damages recoverable on failure to advertise.

(a) (1) Whenever any stock, such as horses, cows, hogs, sheep, etc., are killed, wounded, or injured by railroad trains running in this state, then the conductor or engineer on the train doing the damage shall cause the station master or overseer at the nearest station house to the killing or wounding to post within one (1) week thereafter, and to keep posted for twenty (20) days thereafter, at the nearest station house and nearest depot house, a true and correct description of the stock which was killed or wounded, giving a true and correct description of the color, marks, brands, and other natural descriptions which may assist in identifying the stock and in giving the time when and place where killed or wounded.

(2) On the failure to advertise any stock so killed or wounded as provided in subdivision (a)(1) of this section, the owner shall recover double damages for all stock killed and not advertised.

(b) (1) The railroad shall pay the owner of the stock within thirty (30) days after notice is served on the railroad by the owner. Failure to do so shall entitle the owner to double the amount of damages awarded him or her by any jury trying the cause, and a reasonable attorney's fee.

(2) If the owner of the stock killed or wounded brings suit against the railroad after the thirty (30) days have expired and the jury trying the cause gives the owner a lesser amount of damage than he or she sues for, then the owner shall recover only the amount given him or her by the jury and shall not be entitled to recover any attorney's fees.



§ 23-12-909 - Killing or injuring livestock -- Actions.

Any person owning in his or her own right or having a special ownership in any horses, mules, cattle, or other stock killed or wounded by any railroad trains running in this state may sue the company running the trains for the damages sustained by the killing or wounding in any court having jurisdiction of the amount of damages in the county where the killing or wounding occurred, at any time within twelve (12) months after the killing or wounding occurred, and recover such damages as the court or jury trying the case may assess.



§ 23-12-910 - Killing or injuring livestock -- Prima facie evidence -- Burden of proof.

The killing of stock on any railroad track shall be prima facie evidence that it was done by the trains, and the onus to prove the reverse will be on the railroad company.



§ 23-12-912 - Killing or injuring livestock -- Arbitration.

(a) (1) When any livestock are killed or wounded by any railroad train, the company or the party damaged may propose to the other to arbitrate the amount of damages.

(2) On agreement to arbitrate the amount of damage, each party shall choose one (1) referee from the vicinity where the damages occurred. In case of disagreement, these two (2) referees shall select a third referee, who shall be sworn to truly assess the damages.

(3) When any two (2) of the referees agree, they shall reduce their findings to writing, sign it in duplicate, and deliver one (1) copy to the railroad company or agent and the other copy to the party damaged.

(b) (1) On payment of the award of damages by the railroad within thirty (30) days, the railroad shall be forever released from all further damages, but on failing to do so, the railroad shall pay to the party damaged double the amount of the value of the animal so killed or double the amount of damages awarded on account of the wounding of any animal.

(2) In all cases where any award has been made by and under the provisions of subsection (a) of this section and the railroad company fails to comply with the award within thirty (30) days, as prescribed in subdivision (b)(1) of this section, the party damaged shall have the right to bring his or her action before any court in the county having competent jurisdiction, where any such stock may have been killed or wounded, for the actual damages he or she may have sustained on account of the killing or wounding of any such stock. The court or jury trying any such cause shall give judgment in favor of the party damaged double the value of the animal so killed or double the amount of damages awarded.

(c) In case the party injured refuses to abide by the award and fails to recover a greater amount than was awarded, he or she shall pay the railroad a reasonable attorney's fee, to be fixed by the court.



§ 23-12-913 - Liability for fires.

(a) All corporations, companies, or persons engaged in operating any railroad wholly or partly in this state shall be liable for the destruction of, or injury to, any real or personal property, which may be caused by fire resulting from the negligence of the corporations, companies, or persons or resulting from the negligent operation of any locomotive, engine, machinery, train, car, or other thing used upon the railroad or resulting from, or caused by, the negligence of any employee, agent, or servant of the corporation, company, or person in the discharge of his or her duty as such upon or in the operation of the railroad.

(b) The owner of any real or personal property which is destroyed or injured in the manner set forth in subsection (a) of this section may recover all such damage to the property by suit in any court, in the county where the damage occurred, having jurisdiction of the amount of the damage.






Subchapter 10 - -- Regulation of Railroad Crossings

§ 23-12-1001 - Title.

This subchapter may be referred to as the "Railroad Safety and Regulatory Act of 1993".



§ 23-12-1002 - Jurisdiction.

The State Highway Commission administers the railroad crossing safety program in Arkansas and has heretofore been designated by the General Assembly as the sole public body to deal with and has been given exclusive jurisdiction concerning the location, construction, improvement, and protection of railroad crossings in Arkansas. It is in the public's interest and safety that uniformity be established in other matters pertaining to the maintenance of railroad crossings and the operation and movement of trains in this state.



§ 23-12-1003 - Maintenance of crossings of public roads and railroads -- Failure to comply -- Penalties.

The State Highway Commission is hereby designated as the sole public body to deal with and is hereby given exclusive jurisdiction over all matters pertaining to the maintenance of any location where any railroad crosses any public road, highway, or street in this state or where any public road, highway, or street crosses any railroad.



§ 23-12-1004 - Powers and duties.

(a) The State Highway Commission shall make such investigation and studies as it deems necessary to properly exercise the jurisdiction hereby conferred and shall involve Arkansas counties, municipalities, and railroads operating within this state and unions representing railroad employees.

(b) Pursuant to regulation providing for an opportunity of notice and hearing, the commission shall promulgate appropriate regulations pertaining to the maintenance of railroad crossings of state, county, city, or municipal streets and highways.



§ 23-12-1005 - Inadequate action or unreasonable refusal -- Action on complaint.

(a) (1) (A) Prior to any request by a state, municipal, or county official for sanctions against any railroad company for violation of any regulation promulgated pursuant to this subchapter, the state, municipal, or county official shall state the claim or complaint in writing by certified mail to the registered agent of the railroad company in question.

(B) (i) Within forty-five (45) days after the receipt of the written claim or complaint by the railroad company, the railroad company shall respond to the claim or complaint, stating with specificity the corrective action taken, any corrective or remedial action planned and the time for its completion, or the reason for any refusal on the part of the railroad to correct the situation.

(ii) This response shall be in writing to the complaining official by certified mail.

(2) (A) In the event the issue is not then resolved to the satisfaction of the complaining official, the official shall notify the State Highway Commission in writing.

(B) (i) Within sixty (60) days after receipt of the complaint, the commission shall hold a hearing on the complaint.

(ii) Notice of the hearing shall be given the railroad and the complainant at least twenty (20) days before the hearing.

(C) After appropriate notice and hearing on the complaint and within twenty (20) days after the hearing, the commission or its designated representative shall determine the adequacy of the railroad's action or the reasonableness of its refusal under the circumstances.

(3) (A) If the commission makes a finding of inadequate action or unreasonable refusal on the part of the railroad based on information presented at a hearing before the commission or before a designated representative of the commission, the railroad company charged with the violation shall be subject to a penalty of not less than two hundred dollars ($200) nor more than ten thousand dollars ($10,000) per occurrence, the penalty to be assessed by the commission.

(B) (i) The decision of the commission may be appealed to the circuit court of the county in which the violation occurred at any time within thirty (30) days after the decision is rendered.

(ii) Provided, the decision of the commission shall be final unless appealed as authorized herein.

(b) (1) If the state owns the highway where the questioned crossing is located, all moneys recovered under the provisions of this section shall be placed in the State Highway and Transportation Department Fund.

(2) All other moneys recovered under this section shall be divided equally between the State Highway and Transportation Department Fund and the general, road, or highway fund of the county or municipality which owns the highway, road, or street where the questioned crossing is located.



§ 23-12-1006 - Operation and movement of trains -- Regulations, penalties, and enforcement.

The State Highway Commission is hereby designated as the sole public body to deal with, and is hereby given exclusive jurisdiction over, all matters pertaining to the operation and movement of trains within this state including, but not limited to, the obstruction of any public highway, road, street, or other railroad crossing or public property by a standing train.



§ 23-12-1007 - Investigations -- Regulations.

(a) (1) The State Highway Commission shall make such investigations as it deems necessary, or as requested by state, municipal, or county officials, to properly exercise the exclusive jurisdiction hereby conferred and pursuant to required notice and hearing shall promulgate all necessary orders or regulations concerning train operation, train movement, permissible standing time for trains, and all other related matters.

(2) The investigation of crossings shall include, but is not limited to, the reasonable availability or use of other crossings by vehicular or pedestrian traffic, the frequency and necessity of use of the railroad crossing by railroad trains and vehicular and pedestrian traffic, the restriction of emergency and law enforcement vehicles using the crossing, and the hours of frequent use of the crossing.

(3) In the investigation, the commission shall seek the advice of Arkansas counties, municipalities, railroads operating within this state, and unions representing railroad employees.

(b) Provided, unless and until the commission by order or regulation provides otherwise, it is unlawful for any corporation, company, or person owning or operating any railroad trains in the state to permit a standing train to obstruct any public highway, road, street, or other railroad crossing for more than ten (10) minutes.



§ 23-12-1008 - Unlawful delay -- Action on complaint.

(a) (1) (A) Prior to any request by a state, municipal, or county official for sanctions against a railroad company for violation of this section and §§ 23-12-1006 and 23-12-1007, the state, municipal, or county official shall state the claim or complaint in writing, by certified mail, to the registered agent of the railroad company in question.

(B) (i) Within forty-five (45) days after the receipt of the written claim or complaint by the railroad company, the railroad company shall respond to the claim or complaint stating with specificity the reasons for obstructing a crossing for an unlawful period of time.

(ii) This response shall be in writing to the complaining official by certified mail.

(2) (A) In the event the issue is not then resolved to the satisfaction of the complaining official, the official shall notify the State Highway Commission in writing and shall enclose a copy of the complaint and response.

(B) (i) Within sixty (60) days after receipt of the notice, the commission shall hold a hearing on the complaint.

(ii) Notice of the hearing shall be given the railroad and the complainant at least twenty (20) days before the hearing.

(C) The commission or its designated representative, after an appropriate notice and hearing on the complaint, shall determine whether the obstruction was for an unlawful period of time under the circumstances.

(3) (A) If the commission makes such a finding of unlawful delay based on information presented at a hearing before the commission or before its designated representative, the railroad company charged with the violation shall be subject to a penalty to be imposed by the commission of not less than two hundred dollars ($200) nor more than five hundred dollars ($500) per occurrence.

(B) (i) The decision of the commission may be appealed to the circuit court of the county in which the violation occurred at any time within thirty (30) days after the decision is rendered.

(ii) Provided, the decision of the commission shall be final unless appealed as authorized herein.

(b) After the initial ten-minute period or such other period as may be prescribed by regulation of the commission, each ten-minute period or other period as may be prescribed by regulation of the commission that the crossing is obstructed by a standing train shall constitute a separate offense, and penalties may be imposed accordingly.

(c) (1) If the crossing where a violation occurs is located within the boundaries of a city or town, one-half (1/2) of the moneys recovered under the provisions of this section and §§ 23-12-1006 and 23-12-1007 shall be placed in the general fund or street fund of the municipality and one-half (1/2) of the funds shall be placed in the State Highway and Transportation Department Fund.

(2) All other moneys recovered under the provisions of this section shall be divided equally between the State Highway and Transportation Department Fund and the general road fund of the county in which the violation occurred.









Chapter 13 - Motor Carriers

Subchapter 1 - -- General Provisions

§ 23-13-102 - Inspection of licensees -- Employment of inspectors -- Restraining operations.

(a) The Arkansas Transportation Commission [abolished] shall have the right to employ one (1) or more inspectors as may be needed for the purpose of making inspections of licensees from time to time.

(b) If any person, firm, or corporation is operating without complying with the provisions of this act, then the Attorney General or any interested party may institute suit in any circuit court where service on the defendant may be had, restraining the further operation of motor vehicles by the person, firm, or corporation until the provisions of this act are complied with.

(c) Nothing contained in this act shall be construed to relieve any motor vehicle carrier from any regulation imposed by law or lawful authority.



§ 23-13-103 - Municipalities may not tax.

No city or town shall impose any tax or license upon any motor vehicle carrier licensed under the provisions of this act.



§ 23-13-104 - Notice of cancellation or termination of insurance policy on leased motor vehicles.

Prior to the cancellation or termination of any liability, cargo, or property and casualty insurance policies issued on leased motor carriers, particularly motor carriers using tractor-trailor rigs, notice of the cancellation or termination shall be mailed or delivered by the insurer to the named insured, to any lienholder or loss payee named in the policy, and to any lessee registered with the insurer.






Subchapter 2 - -- Motor Carrier Act

§ 23-13-201 - Title.

This subchapter may be cited as the "Arkansas Motor Carrier Act, 1955".



§ 23-13-202 - Purpose.

It is declared that it is necessary in the public interest to regulate transportation by motor carriers in such manner as to:

(1) Recognize and preserve the inherent advantages of and foster sound economic conditions in such transportation and among such carriers;

(2) Promote adequate, economical, and efficient service by motor carriers and reasonable charges therefor, without unjust discriminations, undue preferences or advantages, and unfair or destructive competitive practices;

(3) Develop and preserve a highway transportation system properly adapted to the needs of the commerce of the State of Arkansas and the national defense; and

(4) Cooperate with the United States Government, other departments of the State of Arkansas, regulatory bodies of other states and the duly authorized officials thereof, and with any organization of motor carriers in the administration and enforcement of this subchapter.



§ 23-13-203 - Definitions.

(a) As used in this subchapter, unless the context otherwise requires:

(1) "Broker" means any person not included in the term "motor carrier" and not a bona fide employee or agent of any motor carrier. A "broker", as principal or agent, sells or offers for sale any transportation subject to this subchapter, or negotiates for, or holds himself or herself or itself out by solicitation, advertisement, or otherwise as one who sells, provides, furnishes, contracts, or arranges for such transportation;

(2) "Certificate" means a certificate of public convenience and necessity issued under authority of the laws of the State of Arkansas to common carriers by motor vehicle;

(3) "Commercial zone" means any municipality within this state together with that area outside the corporate limits of any municipality which is prescribed by the Interstate Commerce Commission [abolished] as a commercial zone;

(4) "Commission" means the Arkansas Transportation Commission [abolished];

(5) "Common carrier by motor vehicle" means any person who or which undertakes, whether directly or indirectly, or by lease of equipment or franchise rights, or any other arrangement, to transport passengers or property or any classes of property for the general public by motor vehicle for compensation whether over regular or irregular routes;

(6) "Contract carrier by motor vehicle" means any person not a common carrier included under subdivision (5) of this section who or which, under individual contracts or agreements, and whether directly or indirectly or by lease of equipment or franchise rights or any other arrangements, transports passengers or property by motor vehicle for compensation;

(7) "Highway" means the public roads, highways, streets, and ways in the State of Arkansas;

(8) (A) "Household goods carrier" means any motor carrier transporting:

(i) Personal effects and property used or to be used in a dwelling when it is a part of the equipment or supply of the dwelling;

(ii) Furniture, fixtures, equipment, and the property of stores, offices, museums, institutions, hospitals, or other establishments when they are a part of the stock, equipment, or supply of the stores, offices, museums, institutions, hospitals, or other establishments; and

(iii) Articles, including objects of art, displays and exhibits, voting machines and tabulating machines, including the auxiliary machines or component parts as are necessary to the performance of a complete tabulating process, including, but not limited to, punches, sorters, computers, verifiers, collators, reproducers, interpreters, multipliers, wiring units, and control panels and spare parts therefor, which because of the unusual nature or value require specialized handling and equipment usually employed in moving household goods.

(B) (i) The household goods carriers shall continue to be regulated by the commission in accordance with this subchapter and all rules and regulations made and promulgated by the commission.

(ii) Provided, a household goods carrier upon application with the commission shall not be required to prove that the proposed services or operations are required by the present or future public convenience and necessity, nor shall the rates of such household goods carriers be subject to regulation by the commission;

(9) "Interested parties" includes, in all cases, all carriers operating over the routes or any part thereof or in the territory involved in any application for a certificate of convenience and necessity or a permit, or any application to file or change any schedule or rates, charges, fares, or any rule, regulation, or practice, and such other parties as the commission may deem interested in the particular matter;

(10) "Irregular route" means that the route to be used by a motor carrier is not restricted to any specific highways within the area the motor carrier is authorized to serve;

(11) "Lease" means, as used in connection with the term "motor vehicle", the rental of a motor vehicle by a lessor to a lessee, except to an authorized carrier, with nothing furnished except necessary maintenance;

(12) "License" means a license issued under this subchapter to a broker;

(13) "Motor carrier" includes both a common carrier by motor vehicle and a contract carrier by motor vehicle and any person performing for-hire transportation service without authority from the commission;

(14) "Motor vehicle" means any vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used upon the highways in the transportation of passengers or property or any combination thereof determined by the commission, but it does not include any vehicle, locomotive, or car operated exclusively on rails;

(15) "Occasional" means the transportation of persons or property where an emergency exists at the time or place and no authorized service is immediately available;

(16) "Permit" means a permit issued under authority of the laws of the State of Arkansas to contract carriers by motor vehicle;

(17) "Person" means any individual, firm, copartnership, corporation, company, association, or joint-stock association and includes any trustee, receiver, assignee, or personal representative thereof;

(18) "Private carrier" means any person engaged in the transportation by motor vehicle upon public highways of persons or property, or both, but not as a common carrier by motor vehicle or a contract carrier by motor vehicle and includes any person who transports property by motor vehicle, where the transportation is incidental to or in furtherance of any commercial enterprise of the person, which enterprise is one other than transportation; and

(19) "Regular route" means a fixed, specific, and determined course to be traveled by a motor carrier's vehicles rendering service to, from, or between various points, localities, or municipalities in this state.

(b) The "services" and "transportation" to which this subchapter applies includes all vehicles operated by, for, or in the interest of any motor carrier irrespective of ownership or of contract, express or implied, together with all facilities and property operated or controlled by any such carrier and used in the transportation of passengers or property or in the performance of any service in connection therewith.



§ 23-13-204 - Applicability of subchapter.

(a) The provisions of this subchapter, except as specifically limited in this subchapter, shall apply to the transportation of passengers or property by motor carriers over public highways of this state and the procurement of, and provisions of, facilities for such transportation.

(b) Provided, nothing contained in this subchapter shall be construed to authorize the regulation of intrastate fares for the transportation of passengers by bus by an interstate motor carrier of passengers over any routes authorized by the Interstate Commerce Commission [abolished].

(c) Provided, further, nothing contained in this subchapter shall be construed to abrogate the laws of this state or any authority of the State Highway Commission with regard to the routing of hazardous materials.



§ 23-13-205 - Interstate commerce unaffected by subchapter.

Nothing in this subchapter shall be construed to interfere with the exercise by agencies of the United States Government of its power of regulation of interstate commerce.



§ 23-13-206 - Exemptions.

(a) Nothing in this subchapter shall be construed to include:

(1) (A) Motor vehicles:

(i) Employed solely in transporting school children and teachers to or from school; and

(ii) Used in carrying:

(a) Set-up houses;

(b) Ordinary livestock;

(c) Unprocessed fish, including shellfish;

(d) Unprocessed agricultural commodities;

(e) Baled cotton;

(f) Cottonseed;

(g) Cottonseed meal;

(h) Cottonseed hulls;

(i) Cottonseed cake;

(j) Rice hulls;

(k) Rice bran;

(l) Rice mill feed;

(m) Rice mill screenings;

(n) Soybean meal; and

(o) Commercial fertilizer, but not including the component parts used in the manufacture thereof.

(B) However, carriers of such exempt commodities and passengers shall be subject to safety of operation and equipment standards provisions prescribed or hereafter prescribed by the State Highway Commission.

(C) Additionally, for-hire carriers of such exempt commodities shall file with the commission evidence of security for the protection of the public in the same amount and to the same extent as nonexempt carriers, as provided in § 23-13-227;

(2) (A) Taxicabs or other motor vehicles performing a bona fide taxicab service.

(B) "Bona fide taxicab service", as employed in this section, means and refers only to service rendered by motor-driven vehicles having a seating capacity not in excess of six (6) passengers and used for the transportation of persons for hire, which vehicles are owned and operated by a person, firm, or corporation authorized by the governing authorities of municipalities to conduct a taxicab business over or upon the streets and public ways;

(3) Any private carrier of property and motor vehicles employed in the hauling of gravel, rock, dirt, bituminous mix materials, riprap, quarried stone, crushed stone, and similar materials, and any movements and services performed by wreckers and wrecker services. Provided, all of the above private carriers, motor vehicles, and wrecker and wrecker services shall be subject to the provisions prescribed, including all regulations made and promulgated pursuant to this subchapter, with respect to safety of operation and equipment standards;

(4) Trolley buses operated by electric power or other buses furnishing local passenger transportation similar to street railway service, unless and to the extent that the commmission shall from time to time find that such an application is necessary to carry out the policy of this subchapter as to safety of operation or standards of equipment, apply to:

(A) (i) The transportation of passengers or property wholly within a municipality or between contiguous municipalities or within a commercial zone, as defined in § 23-13-203, adjacent to, and commercially a part of, any such municipalities, except when the transportation is under a common control, management, or arrangement for a continuous carriage, or shipment to or from a point outside such municipalities or zone, and provided that the motor carrier engaged in such transportation of passengers over regular or irregular routes is also lawfully engaged in the intrastate transportation of passengers over the entire length of the routes in accordance with the laws of this state.

(ii) The rights, duties, and privileges of any motor carrier previously granted a certificate of convenience and necessity by the commission to operate in, through, to, or from municipalities or in, through, to, or from a commercial zone or territory contiguous to a municipality shall not be impaired or abridged by reason of the subsequent annexation of the municipality or territory by another municipality, and any such motor carrier shall remain subject to the exclusive jurisdiction and control of the commission; or

(B) The occasional or reciprocal transportation of passengers or property for compensation:

(i) By any person not engaged in transportation by motor vehicle as a regular occupation or business, except when such transportation is sold, offered for sale, provided, procured, or furnished or arranged for;

(ii) By any person who holds himself or herself or itself out as one who sells or offers for sale transportation wholly or partially subject to this subchapter, or negotiates for, or holds himself or herself or itself out, by solicitation, advertisements, or otherwise, as one who sells, provides, furnishes, contracts, or arranges for such transportation; or

(iii) By any person or his or her or its agent, servant, or employee who regularly engages in the exempt transportation of passengers for hire;

(5) Motor vehicles controlled and operated by an agricultural cooperative association as defined in §§ 2-2-101 et seq., 2-2-201, 2-2-202, and 2-2-401 -- 2-2-428 or any similar act of another state or by the United States Agricultural Marketing Act, as amended, or by a federation of such cooperative associations, if the federation possesses no greater powers or purposes than cooperative associations so defined;

(6) Motor carriers of property, except household goods carriers. Provided, the motor carriers of property shall be subject to all safety of operation and equipment standards provisions prescribed by the commission. Provided, further, all motor carriers of property shall be subject to the provisions of §§ 23-13-252 and 23-13-265 and all rules and regulations made and promulgated by the commission with respect to financial fitness and insurance requirements;

(7) (A) The transportation of passengers by private or public motor carrier either under contract or by cooperative agreement with the State of Arkansas when the transportation is provided exclusively in connection with, or as a result of, federally or state-funded assistance programs serving the public need.

(B) Provided, the motor carriers shall be subject to the provisions prescribed, including all regulations made and promulgated pursuant to this subchapter, with respect to safety of operation and equipment standards; and

(8) The transportation of passengers in a private vehicle with a maximum seating capacity of fifteen (15) passengers, including the driver, provided the transportation is for the purposes of vanpooling or carpooling.

(b) In addition, the following are declared to be exempt from this subchapter except to the extent that the vehicles transporting the following products shall be subject to the safety and equipment standards of the commission:

(1) The transportation of live poultry, unmanufactured products of poultry, and related commodities. Poultry, unmanufactured products of poultry, and related commodities include the following:

(A) Additives, such as injected butter, gravy, seasoning, etc., in an amount not in excess of five percent (5%) by weight, sold in or along with uncooked poultry;

(B) Advertising matter, in reasonable amounts, transported along with poultry and poultry products;

(C) Blood of poultry from which corpuscles have been removed by centrifugal force;

(D) Carcasses:

(i) Raw, in marble-size chunks;

(ii) Cut up, raw;

(iii) Cut up, precooked or cooked;

(iv) Breaded or battered;

(v) Cut up, precooked or cooked, marinated, breaded, or battered;

(vi) Deboned, cooked or uncooked;

(vii) Deboned, cooked or uncooked, in rolls or diced;

(E) Dinners, cooked;

(F) Dressed;

(G) Eggs, albumen, liquid;

(H) Eggs, albumen, liquid, pasteurized;

(I) Eggs, dried;

(J) Eggs, frozen;

(K) Eggs, liquid, whole or separated;

(L) Eggs, oiled;

(M) Eggs, omelet mix consisting of fresh broken eggs and milk with minute amounts of salt and pepper and seasoning, packaged;

(N) Eggs, powder, dried;

(O) Eggs, shelled;

(P) Eggs, whites;

(Q) Eggs, whole, with added yolks, dried;

(R) Eggs, whole, with added yolks;

(S) Eggs, whole standardized by substraction of whites;

(T) Eggs, yolks, dried;

(U) Eggs, yolks, liquid;

(V) Eggs, yolks;

(W) Fat, as removed from poultry, not cooked;

(X) Feathers;

(Y) Feathers, ground or feather meal;

(Z) Feathers, ground, combined with dehydrated poultry offal;

(AA) Offal, including blood and natural by-products of the killing and processing of poultry for market;

(BB) Picked;

(CC) Rolled in batter but uncooked;

(DD) Rolls, containing sectioned and deboned poultry, cooked;

(EE) Sticks, cooked;

(FF) Stuffed;

(GG) Stuffing, packed with, but not in, bird;

(2) The transportation of livestock and poultry feed including all materials or supplementary substances necessary or useful to sustaining the life or promoting the growth of livestock or poultry, if such products, excluding products otherwise exempt under this section, are transported to a site of agricultural production or to a business enterprise engaged in the sale to agricultural producers of goods used in agricultural production;

(3) The transportation of sawdust, wood shavings, and wood chips; and

(4) The transportation of ethylene glycol antifreeze, gasoline, diesel, liquefied petroleum gas, kerosene, aviation gasoline, and jet fuel.

(c) (1) Except as otherwise provided in this subchapter, the transportation of passengers by motor vehicle shall continue to be regulated by the commission.

(2) Provided, a carrier of passengers, which carrier proposes strictly charter services or charter operations for the transportation of passengers, upon application with the commission, shall not be required to prove that the proposed charter services or charter operations are required by the present or future public convenience and necessity.



§ 23-13-207 - Regulation by Arkansas Transportation Commission [abolished].

The regulation of the transportation of passengers or property by motor carriers over the public highways of this state, the procurement thereof, and the provisions of facilities therefor is vested in the Arkansas Transportation Commission [abolished].



§ 23-13-208 - General duties and powers of commission.

It shall be the duty of the Arkansas Transportation Commission [abolished]:

(1) To regulate common carriers by motor vehicle as provided in this subchapter. To that end, the commission may establish reasonable requirements with respect to continuous and adequate service and transportation of baggage and express. It may establish reasonable requirements with respect to uniform systems of accounts, records, and reports, preservation of records, and safety of operation and equipment which shall conform as nearly as may be consistent with the public interest to the systems of accounts, records, and reports and the requirements as to the preservation of records and safety of operation and equipment now prescribed or which from time to time may be prescribed by the Interstate Commerce Commission [abolished] for common carriers by motor vehicles engaged in interstate or foreign commerce;

(2) To regulate contract carriers by motor vehicle as prescribed by this subchapter. To that end, the commission may establish reasonable requirements with respect to uniform systems of accounts, records, and reports, preservation of records, and safety of operation and equipment now prescribed or which may from time to time be prescribed by the Interstate Commerce Commission [abolished] for contract carriers by motor vehicles engaged in interstate or foreign commerce;

(3) To regulate private carriers, as defined in this subchapter, with respect to safety of their operations and equipment;

(4) To regulate brokers as provided in this subchapter. To that end, the commission may establish reasonable requirements with respect to licensing, financial responsibility, accounts, records, reports, operations, and practices of any such persons;

(5) To avail itself of the assistance of any of the several research agencies of the federal government and of any agency of this state having special knowledge of any such matter, for the purpose of carrying out the provisions pertaining to safety;

(6) To administer, execute, and enforce all other provisions of this subchapter; to make all necessary orders in connection therewith; and to prescribe rules, regulations, and procedures for such administration; and

(7) Upon complaint in writing to the commission by any person, state board, organization, or body politic, or upon the commission's own initiative without complaint, to investigate whether any motor carrier or broker has failed to comply with any provisions of this subchapter or with any requirements thereof. If the commission finds upon investigation that the motor carrier or broker has failed to comply therewith, the commission shall issue appropriate order to compel the carrier or broker to comply therewith. Whenever the commission is of the opinion that any complaint does not state reasonable grounds for investigation and action on its part, it may dismiss that complaint.



§ 23-13-209 - Mandatory injunction -- Requirement that commission take jurisdiction.

Where the Arkansas Transportation Commission [abolished], in respect to any matter arising under this subchapter, has issued a negative order solely because of a supposed lack of power, any party in interest may file a bill of complaint in the Pulaski County Circuit Court. The court, if it determines that the commission has the power, may force by writ of mandatory injunction the commission to take jurisdiction.



§ 23-13-210 - Hearings before commission.

(a) Any matter arising in the administration of this subchapter concerning which a hearing is required shall be heard by the Arkansas Transportation Commission [abolished].

(b) A decision of the majority of the members of the commission shall constitute its decision.

(c) The commission may assign or refer the matter to an individual commissioner or to an employee or board of employees for hearing and written report and recommended order, and the commission shall review and may determine the matter upon the record theretofore made.

(d) All hearings shall be held in the office of the commission except that if in the discretion of the commission circumstances justify it, hearings may be held at any place in the state.

(e) The members of the commission, the secretary thereof, and employees designated by the commission to hold hearings shall have the power to administer oaths and to issue subpoenas requiring the attendance and testimony of witnesses and the production of books, papers, tariffs, contracts, agreements, and documents and to take testimony by deposition, relating to any matter under consideration.

(f) In connection with any proceedings under this subchapter in which a hearing is required, or is deemed necessary by the commission, not less than ten (10) days' notice shall be afforded, except in hearings provided for in § 23-13-224. Opportunity for intervention by interested parties in connection with any such proceeding shall be afforded.

(g) (1) The commission or its designated employees are authorized to confer with or hold joint hearings with any authorities of the United States or any state, or any department of the State of Arkansas, in connection with any matter arising in any proceeding under this subchapter.

(2) This commission is also authorized to avail itself of the cooperation, services, records, and facilities of such authorities as fully as may be necessary in the enforcement of any provision of this subchapter.



§ 23-13-211 - Appeals -- Entitlement.

Any final order made under this subchapter shall be subject to the same right of appeal by any party to the proceedings as is provided by § 23-2-425, in respect to appeals from the order of the Arkansas Transportation Commission [abolished].



§ 23-13-212 - Appeals -- Notice.

Upon the filing of a motion for appeal, the Arkansas Transportation Commission [abolished] shall forthwith serve notice of the appeal upon all parties to the proceeding appealed from.



§ 23-13-213 - Appeals -- Stay of operating authority pending appeal.

If the party appealing desires to stay the beginning of the operating authority granted by the Arkansas Transportation Commission [abolished], the party shall file with the motion for appeal a bond, with surety thereon approved by the Pulaski County Circuit Court. The bond shall be conditioned that the appealing party will pay to the party in whose favor the order appealed from operates all damages which the party may suffer by reason of the stay of operation under the order in the event the orders shall be affirmed or sustained upon final adjudication. The operating authority granted by the commission shall be stayed until the matter has been finally adjudicated.



§ 23-13-214 - Appeals -- Transcripts.

(a) Where any appeal is taken, as provided in §§ 23-13-211 -- 23-13-215 or by other statutes with regard to appeals from orders of the Arkansas Transportation Commission [abolished], the secretary of the commission shall cause to be prepared, for use on the appeal, an accurate and true copy of the record of proceedings before the commission, which shall contain only such portions of the record as shall be designated by the person taking such appeal in the notice of appeal filed.

(b) Thereupon, the secretary of the commission shall certify the transcript as a true and accurate copy of the record of proceedings on appeal from the commission.

(c) The transcript shall be prepared in conformity with the rules of the Arkansas Supreme Court and of the Pulaski County Circuit Court regarding the filing of transcripts in civil cases, and the original record of proceedings before the commission shall remain on file with the commission.

(d) When there are designated for inclusion in the transcript of the record exhibits which, because of their form, nature, or bulk, cannot be conveniently copied, then the commission may order, upon proper application made by the party taking the appeal, that the original exhibits be appended to the secretary's transcript of the record. The exhibits may be removed from the offices of the commission for the purpose of filing with the transcript on appeal.

(e) (1) The party filing a motion for an appeal shall pay to the secretary of the commission the amount of the cost of preparing the transcript of the proceedings before the transcript is deposited with the clerk of the Pulaski County Circuit Court.

(2) All fees received by the commission in payment for the preparation of transcripts of proceedings under this subchapter shall be computed at the rate of fifty cents (50cent(s)) for each sheet and shall be paid into the State Treasury by the commission to the account of the fund from which appropriations are made for the support of the commission.



§ 23-13-215 - Appeals -- Filing fees.

The Secretary of the Arkansas Transportation Commission [abolished] shall immediately notify the party filing the motion for appeal the date of the deposit of the transcript with the clerk of the Pulaski County Circuit Court. Within ten (10) days from the date of the deposit of the transcript, the party shall pay to the clerk of the court the required filing fee.



§ 23-13-216 - Agent for service of process, notices, or orders.

(a) (1) It shall be the duty of every motor carrier to file with the commission a designation in writing of the name and post office address of a person maintaining a residence within this state upon whom or which service of notices or orders may be made under this subchapter. The designation may from time to time be changed by like writing similarly filed.

(2) Service of process or orders in proceedings under this subchapter shall be made upon a carrier by personal service upon the person so designated by it or by registered mail addressed to the designated person at the address filed.

(b) (1) Service of notices of hearings shall be by United States mail and publication one (1) time in a newspaper of general circulation in Pulaski County.

(2) In default of designation of an agent for service of process, service of any notice or order may be made by posting in the office of the secretary of the commission.

(c) Whenever notice is given by mail as provided in this section, the date of mailing shall be considered as the time when notice is served.



§ 23-13-217 - Enforcement officers.

(a) The State Highway Commission shall name and designate enforcement officers charged with the duty of policing and enforcing the provisions of this subchapter.

(b) The enforcement officers shall have authority to enforce § 27-50-308 and the Omnibus DWI Act, § 5-65-101 et seq., and shall have authority to make arrests for violation of any of the provisions of this subchapter, orders, rules, and regulations of the commission and to serve any notice, order, or subpoena issued by any court, the commission, its secretary, or any employee authorized to issue same, and to this end shall have full authority with jurisdiction within the entire State of Arkansas.

(c) (1) For the purpose of determining whether any motor vehicle or the operator of that vehicle is in compliance with the rules and regulations of the commission with respect to safety of operations and equipment or any other provision of this chapter, provided the operator is engaged in intrastate or interstate movements on the highways, roads, and streets of this state and the operator or vehicle is subject to the rules and regulations, the enforcement officers shall be authorized to:

(A) Require the operator of the vehicle to stop, exhibit, and submit for inspection all documents required to be carried in that vehicle or by that operator pursuant to the regulations regarding the operator or operators of that vehicle, including, but not limited to, the operator or driver's duty status or hours-of-service records, bills of lading, waybills, invoices, or other evidences of the character of the lading being transported in the vehicle, as well as all records required to be carried by the regulations concerning that vehicle;

(B) Inspect the contents of the vehicle for the purpose of comparing the contents with bills of lading, waybills, invoices, or other evidence of ownership or of transportation for compensation; and

(C) Require the operator to submit the vehicle for a safety inspection pursuant to the rules and regulations, if deemed necessary by the officers.

(2) If the operator does not produce sufficient or adequate documents regarding his or her operation of the vehicle in conformance with the rules and regulations or is determined by the officers to be out of compliance with the rules and regulations, in addition to any other action that may be taken by the officers pursuant to the provisions of this subchapter, the officers shall be authorized to immediately place that operator out of service in accordance with the rules and regulations.

(3) (A) If the operator does not produce sufficient or adequate documents regarding the vehicle in conformance with the rules and regulations, the vehicle is determined by the officers to be out of compliance with the rules and regulations.

(B) If the operator refuses to submit the vehicle to a safety inspection in conformance with the rules and regulations or if the officer or officers determine the vehicle is unsafe for further operation following a safety inspection in accordance with the rules and regulations, in addition to any other action that may be taken by the officers pursuant to this subchapter, the officers shall be authorized to immediately place that vehicle out of service in conformance with the rules and regulations.

(d) It shall be the further duty of the enforcement officers to impound any books, papers, bills of lading, waybills, and invoices that would indicate the transportation service being performed is in violation of this subchapter, subject to the further orders of the court having jurisdiction over the alleged violation.



§ 23-13-218 - Certificate of public convenience and necessity -- Requirement.

No common carrier by motor vehicle subject to the provisions of this subchapter shall engage in any operation on any public highway in this state unless there is in force with respect to such a carrier a certificate of public convenience and necessity issued by the Arkansas Transportation Commission [abolished] authorizing such an operation.



§ 23-13-219 - Certificate of public convenience and necessity -- Application and fees.

(a) Applications for certificates of public convenience and necessity shall be made in writing to the commission, be verified under oath, shall be in such form, contain such information, and be accompanied by proof of service upon such interested parties as the commission by regulation shall require.

(b) Every application shall be accompanied by certified check made payable to the Arkansas Transportation Commission [abolished] for the sum of fifty dollars ($50.00). The funds shall be collected by the commission to be deposited in the State Treasury to the credit of the General Revenue Fund Account of the State Apportionment Fund.



§ 23-13-220 - Certificate of public convenience and necessity -- Issuance -- Notice and hearing.

(a) (1) Subject to the provisions of this subchapter, a certificate of public convenience and necessity shall be issued to any qualified applicant therefor, authorizing the whole or any part of the operations covered by the application if it is found that the applicant is fit, willing, and able properly to perform the service proposed and to conform to the provisions of this subchapter and the requirements, rules, and regulations of the Arkansas Transportation Commission [abolished] thereunder, and that the proposed service, to the extent to be authorized by the certificate, is or will be required by the present or future public convenience and necessity; otherwise the application shall be denied. The burden of proof shall be upon the applicant.

(2) However, no such certificate shall be issued to any common carrier of passengers by motor vehicle for operations over other than regular routes, and between fixed termini, except as the carrier may be authorized to engage in special or charter operations.

(b) No certificate shall be issued by the commission except upon a hearing held at least twenty (20) days after the service of notice to interested parties of its time and place.

(c) In granting applications for certificates, the commission shall take into consideration:

(1) The reliability and financial condition of the applicant and his or her sense of responsibility toward the public;

(2) The transportation service being maintained by any railroad, street railway, or motor carrier;

(3) The likelihood of the proposed service being permanent and continuous throughout twelve (12) months of the year;

(4) The effect which such proposed transportation service may have upon other forms of transportation service; and

(5) Any other matters tending to show the necessity or want of necessity for granting the application.



§ 23-13-221 - Certificate of public convenience and necessity -- Terms and conditions.

(a) (1) Any certificate of public convenience and necessity issued under this subchapter shall specify:

(A) The service to be rendered and the route over which;

(B) The fixed termini, if any, between which;

(C) The intermediate and off-route points, if any, at which; and

(D) In case of operations not over specified routes or between fixed termini, the territory within which the motor carrier is authorized to operate.

(2) At the time of issuance and from time to time thereafter, there shall be attached to the exercise of the privileges granted by the certificate such reasonable terms, conditions, and limitations as the public convenience and necessity may from time to time require, including terms, conditions, and limitations as to the extension of the routes of the carrier and such terms and conditions as are necessary to carry out, with respect to the operations of the carrier, the requirements established by the Arkansas Transportation Commission [abolished] under this subchapter. However, no terms, conditions, or limitations shall restrict the right of the carrier to add to his or her or its equipment and facilities over the routes, between the termini, or within the territory specified in the certificate as the development of the business and the demands of the public shall require.

(b) A common carrier by motor vehicle operating under any such certificate may occasionally deviate from the route over which, or the fixed termini between which, it is authorized to operate under the certificate under such general or special rules and regulations as the commission may prescribe.

(c) Any common carrier by motor vehicle transporting passengers under a certificate issued under this subchapter may transport to any place within the state special or chartered parties under such rules and regulations as the commission may prescribe.

(d) A certificate for the transportation of passengers may include authority to transport, in the same vehicle with the passengers, newspapers, baggage of passengers, express, or mail, or authority to transport baggage of passengers in a separate vehicle.

(e) No certificate issued under this subchapter shall confer any proprietary or property rights in the use of the public highways.



§ 23-13-222 - Permits for contract carriers -- Requirement.

No person shall engage in the business of a contract carrier by motor vehicles over any public highways in this state unless there is in force with respect to the carrier a permit issued by the Arkansas Transportation Commission [abolished] authorizing such persons to engage in such business.



§ 23-13-223 - Permits for contract carriers -- Application and fees.

(a) Applications for permits for contract carriers by motor vehicles shall be made to the commission in writing, be verified under oath, and shall be in such form, contain such information, and be accompanied by proof of service upon such interested parties as the Arkansas Transportation Commission [abolished] by regulation may require.

(b) Every application shall be accompanied by a certified check made payable to the commission for the sum of fifty dollars ($50.00). The funds shall be collected by the commission to be deposited in the State Treasury to the credit of the General Revenue Fund Account of the State Apportionment Fund.



§ 23-13-224 - Permits for contract carriers -- Issuance.

(a) Subject to this subchapter, a permit for a contract carrier by motor vehicle shall be issued to any qualified applicant therefor authorizing in whole or in part the operations covered by the applications, if it is found that the applicant is fit, willing, and able to properly perform the service of a contract carrier by motor vehicle and to conform to the provisions of this subchapter and the lawful requirements, rules, and regulations of the Arkansas Transportation Commission [abolished], and the proposed operation, to the extent authorized by the permit, will promote the public interest and the policy declared in § 23-13-202; otherwise the application shall be denied.

(b) No permit shall be issued by the commission except upon a hearing at least twenty (20) days after service of notice to interested parties of the time and place thereof.

(c) In granting applications for permits, the commission shall take into consideration:

(1) The reliability and financial condition of the applicant and his or her sense of responsibility toward the public;

(2) The transportation service being maintained by any railroad, street railway, or motor carrier;

(3) The likelihood of the proposed service being permanent and continuous throughout twelve (12) months of the year and the effect which the proposed transportation service may have upon existing transportation service; and

(4) Any other matters tending to show the necessity or want of necessity for granting the application.



§ 23-13-225 - Permits for contract carriers -- Terms and conditions -- Contracts for services.

(a) The State Highway Commission shall specify in the permit for a contract carrier by motor vehicle the business of the contract carrier covered thereby and the scope thereof. The commission shall attach to the permit, at the time of issuance, and from time to time thereafter, such reasonable terms, conditions, and limitations consistent with the character of the holder as a contract carrier as are necessary to carry out, with respect to the operations of such a carrier, the requirements established by the commission under this subchapter.

(b) (1) The commission shall not issue any permit which will authorize any contract carrier to have in effect, at any one (1) time, more than six (6) contracts, such contracts to be filed with and approved by the commission prior to granting of such authority.

(2) When any contract expires, the commission shall be given notice thereof, and if any new contract is substituted or added, the contract shall be filed with and approved by the commission before operation thereunder.

(c) No permit issued under this subchapter shall confer any proprietary or property rights in the use of public highways.



§ 23-13-226 - Dual operation.

No person shall at the same time hold under this subchapter a certificate as a common carrier and permit as a contract carrier authorizing operation for the transportation of property by motor vehicle over the same route or within the same territory, unless for good cause shown the commission shall find that the certificate and permit will promote the public interest and the policy declared in § 23-13-202.



§ 23-13-227 - Certificates and permits -- Security for the protection of the public.

(a) No certificate or permit shall be issued to a motor carrier or remain in force unless the carrier complies with such reasonable rules and regulations as the Arkansas Transportation Commission [abolished] shall prescribe governing the filing and approval of surety bonds, policies of insurance, qualification as a self-insurer or other securities or agreements in such reasonable amount as the commission may require, conditioned to pay, within the amount of the surety bonds, policies of insurance, qualifications as a self-insurer or other securities or agreements, any final judgment recovered against the motor carrier for bodily injuries to or the death of any person resulting from the negligent operation, maintenance, or use of motor vehicles under the certificate or permit or for loss or damage to the property of others.

(b) (1) In its discretion and under such rules and regulations as it shall prescribe the commission may require any such common carrier to file a surety bond, policies of insurance, qualifications as a self-insurer, or other securities or agreements, in a sum to be determined by the commission, to be conditioned upon the carrier making compensation to shippers or consignees for all property belonging to shippers or consignees and coming into the possession of such carriers in connection with its transportation service.

(2) Any carrier which may be required by law to compensate a shipper or consignee for any loss, damage, or default for which a connecting motor common carrier is legally responsible shall be subrogated to the rights of the shipper or consignee under any such bond, policies, or insurance or other securities or agreements, to the extent of the sum so paid, plus any court costs and reasonable attorney's fees paid by the carrier in defending any action brought thereon by the shipper or consignee.

(c) The reasonable rules and regulations of the commission authorized by this section shall conform as nearly as may be consistent with the public interest to those rules made by the Interstate Commerce Commission [abolished] from time to time with respect to surety for the protection of the public by motor carriers engaged in interstate or foreign commerce.

(d) Any motor carrier who has qualified as a self-insurer in accordance with the rules and regulations of the Interstate Commerce Commission [abolished] governing motor carriers engaged in interstate or foreign commerce shall be prima facie deemed qualified as a self-insurer in the State of Arkansas.

(e) In any action against any motor carrier operating under the provisions of this subchapter, whether in law or equity, the insurer, insurance company, or obligor in any policy of insurance or bond given by the carrier in compliance with this section shall not be joined as a party to the suit and shall not be a proper party thereto.

(f) Upon any motor carrier's failure to pay any final judgment rendered against it, the judgment creditor may maintain an action in any court of competent jurisdiction against the insurer, insurance company, or obligor in any policy of insurance, or bond, or obligation, filed under this section, to compel payment of the judgment.



§ 23-13-228 - Certificate or permit for interstate or foreign commerce -- Disposition of funds.

It is declared unlawful for any motor carrier to use any of the public highways of this state for the transportation of persons or property in interstate commerce unless there is in force with respect to the carrier adequate surety for the protection of the public.



§ 23-13-229 - Temporary authority.

(a) To provide motor carrier service for which there is an urgent and immediate need to, from, or between points within a territory having no motor carrier service deemed capable of meeting that need, the Arkansas Transportation Commission [abolished] in its discretion and without hearing or other proceeding may grant temporary authority for a period not exceeding ninety (90) days for the service by common or contract carrier, as the case may be. Satisfactory proof of the urgent and immediate need shall be made by affidavit or other verified proof, as the commission shall prescribe.

(b) The temporary authority shall be granted only upon payment of a filing fee in the amount of twenty-five dollars ($25.00) and compliance with the requirements of §§ 23-13-227 and 23-13-244. The filing fees shall be collected by the commission to be deposited in the State Treasury to the credit of the General Revenue Fund Account of the State Apportionment Fund.

(c) After the temporary authority is granted, the commission shall notify any carrier already authorized to perform all or any part of the service so authorized temporarily. Upon application in writing by the carrier, the commission shall hold such hearings and make such further determination with respect to such temporary authority as the public interest shall require.

(d) The grant of temporary authority shall not be extended for any cause.

(e) Issuance of such temporary authority shall create no presumption that corresponding permanent authority will be granted thereafter.



§ 23-13-230 - Brokers -- Licenses -- Rules and regulations for protection of public.

(a) (1) No person shall for compensation sell or offer for sale transportation subject to this subchapter; shall make any contract, agreement, or arrangement to provide, procure, furnish, or arrange for such transportation; or shall hold himself or herself or itself out by advertisements, solicitation, or otherwise as one who sells, provides, procures, contracts, or arranges for such transportation unless that person holds a broker's license issued by the Arkansas Transportation Commission [abolished] to engage in such transactions.

(2) In the execution of any contract, agreement, or arrangement to sell, provide, procure, furnish, or arrange for such transportation, it shall be unlawful for such a person to employ any carrier by motor vehicle who or which is not the lawful holder of an effective certificate or permit issued as provided in this subchapter.

(3) The provisions of this subsection shall not apply to any carrier holding a certificate or a permit under the provisions of this subchapter or to any bona fide employee or agent of such a motor carrier, so far as concerns transportation to be furnished wholly by such a carrier or jointly with other motor carriers holding like certificates or permits or with a common carrier by railroad, express, or water.

(b) A brokerage license shall be issued to any qualified applicant therefor, authorizing the whole or any part of the operations covered by the application, if it is found that the applicant is fit, willing, and able properly to perform the service proposed and to conform to the provisions of this subchapter and the requirements, rules, and regulations of the commission thereunder and that the proposed service, to the extent authorized by the license, will promote the public interest and policy declared in this subchapter; otherwise the application shall be denied.

(c) The commission shall prescribe reasonable rules and regulations for the protection of travelers or shippers by motor vehicle, to be observed by any person holding a brokerage license. No such license shall be issued or remain in force unless the person shall have furnished a bond or other security approved by the commission, in such form and amount as will insure financial responsibility and the supplying of authorized transportation in accordance with contracts, agreements, or arrangements therefor.

(d) The commission and its agents shall have the same authority as to accounts, reports, and records, including inspection and preservation thereof, of any person holding a brokerage license issued under the provisions of this section, that they have under this subchapter with respect to motor carriers subject thereto.



§ 23-13-231 - Certificates, permits, and licenses -- Effective dates.

Certificates, permits, and licenses shall be effective from the date specified therein and shall remain in effect until terminated as provided in this subchapter.



§ 23-13-232 - Certificates, permits, and licenses -- Transfer, assignment, etc.

(a) Certificates, permits, and licenses shall not be assigned, transferred, or hypothecated in any manner, nor shall the operation under any such permit, certificate, or license be leased without authority of the Arkansas Transportation Commission [abolished] and on written application, and after ten (10) days' notice, to parties in interest and hearing.

(b) The transfer, lease, assignment, or hypothecation of the permits, certificates, or licenses shall not be authorized when the commission finds the action will be inconsistent with the public interest or will have the effect of destroying competition or creating a monopoly, nor where it appears that reasonably continuous service under the authority or that part of the authority granted by the permit, certificate, or license which is sought to be transferred has not been rendered prior to the application for transfer, assignment, or hypothecation.

(c) (1) All applications for transfer must be made on proper forms prescribed by the commission.

(2) There must be attached to such application for a transfer of a certificate, permit, or license a joint affidavit executed by the vendor and vendee certifying that all accrued taxes, station rents, wages of employees, and all other indebtedness incident to vendor's operation have been paid in full or, if such is not the case, will be assumed by the vendee. Provided, the provisions of this subsection shall not apply in any respect to either the vendor or the vendee, where the vendor has filed for protection under the federal bankruptcy laws and is transferring the authority as part of a reorganization or liquidation under an order directing the sale entered under the federal bankruptcy laws.

(d) Every such application for the transfer of a certificate or permit shall be accompanied by a certified check or money order in the amount of fifty dollars ($50.00) made payable to the commission. The funds shall be collected by the commission to be deposited in the State Treasury to the credit of the General Revenue Fund Account of the State Apportionment Fund.



§ 23-13-233 - Certificates, permits, and licenses -- Amendment, revocation, and suspension.

(a) Any certificates, permits, or licenses, upon application of the holder thereof and in the discretion of the Arkansas Transportation Commission [abolished], may be amended or revoked, in whole or in part, or may upon complaint or on the commissioner's own initiative, after notice and hearing, be suspended, changed, or revoked, in whole or in part, for:

(1) Willful failure to comply with any provision of this subchapter, with any lawful order, rule, or regulation of the commission promulgated thereunder, or with any term, condition, or limitation of the certificate, permit, or license;

(2) Failure to render reasonably continuous service in the transportation of all of the commodities authorized to be transported over all of the routes authorized to be traversed;

(3) Failure to file a complete annual motor carrier report pursuant to Acts 1927, No. 129, as amended; or

(4) Failure to timely pay ad valorem property taxes.

(b) It is the intent of this section to require the commission to suspend or revoke, after notice and hearing as hereafter provided, all or such part of the authority granted by any certificate which is not exercised reasonably continuously.

(c) No certificate, permit, or license shall be revoked, except under application of the holder or violation of § 23-13-227, unless the holder thereof willfully fails to comply within a reasonable time, not less than thirty (30) days, to be fixed by the commission, with a lawful order of the commission commanding obedience to the provisions of this subchapter, or to the rules or regulations of the commission, or to the terms, conditions, or limitation of such certificate, permit, or license found by the commission to have been violated by the holder.



§ 23-13-234 - Operation without certificate or permit prohibited -- Violation of terms, conditions, etc., of certificate, permit, or license prohibited.

(a) (1) Any motor carrier using the highways of this state without first having obtained a permit or certificate from the Arkansas Transportation Commission [abolished], as provided by this subchapter, or who, being a holder thereof, violates any term, condition, or provision thereof shall be subject to a civil penalty to be collected by the commission, after notice and hearing, in an amount not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(2) If the penalty is not paid within ten (10) days from the date of the order of the commission assessing the penalty, twenty-five percent (25%) thereof shall be added to the penalty.

(3) Any amounts collected from the penalties provided for under this subsection shall be deposited by the commission into the State Treasury to the credit of the General Revenue Fund Account of the State Apportionment Fund.

(b) (1) Any person required by this subchapter to obtain a certificate of convenience and necessity as a common carrier or a permit as a contract carrier and operates as such a carrier without doing so shall be guilty of a violation. Upon conviction, he or she shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for the first such offense and not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each subsequent offense.

(2) Each day of the violation shall be a separate offense.

(c) (1) Any person violating any other provision or any term or condition of any certificate, permit, or license, except as otherwise provided in § 23-13-258, shall be guilty of a violation and upon conviction shall be fined not more than one hundred dollars ($100) for the first offense and not more than five hundred dollars ($500) for any subsequent offense.

(2) Each day of the violation shall constitute a separate offense.

(3) In addition thereto, the person shall be subject to the civil penalties provided in subsection (a) of this section.



§ 23-13-235 - Annual fees charged carriers -- Remittance -- Disposition of funds.

(a) (1) From each common or contract carrier of passengers or property, there shall be collected an annual fee for the registration of insurance. The annual registration fee to be collected from each common or contract carrier of passengers or property holding only a certificate or permit issued pursuant to this subchapter shall be five dollars ($5.00) for each bus, truck, or truck-tractor of the carrier to be operated in this state.

(2) The annual registration fee for the registration of insurance to be collected from any other carrier, including a carrier holding a certificate or permit issued by the Interstate Commerce Commission [abolished], on behalf of the State of Arkansas shall be collected under the base state registration program and shall be five dollars ($5.00) per motor vehicle.

(3) The department shall also collect fees under the base state registration program on behalf of and for all other participating states of travel from all carriers based in the State of Arkansas. All fees collected on behalf of other participating states shall be collected in the amount required by that state and remitted to that state under the rules and regulations adopted by the Interstate Commerce Commission [abolished].

(b) All fees as set out in this section shall be due and payable on or before January 1 of each year to cover the ensuing calendar year. However, the fees to be collected from the holders of temporary authority shall be due and payable before the authority is first exercised.

(c) Nothing in this section shall be construed as requiring the payment of more than the fees for each bus, truck, or truck-tractor so used as set out in subsection (a) of this section, but the fee shall be paid annually for each motor vehicle, as the term "motor vehicle" is defined in rules and regulations of the Interstate Commerce Commission [abolished].

(d) Failure on the part of any person or carrier to pay the annual registration fees as provided in this section shall be a violation of this subchapter, and upon conviction the person or carrier shall be punished as provided in § 23-13-257.



§ 23-13-236 - Common carriers -- Duties as to transportation of passengers and property -- Rates, charges, rules, regulations, etc.

(a) It shall be the duty of every common carrier of passengers by motor vehicle:

(1) To establish reasonable through routes with other common carriers and to provide safe and adequate service, equipment, and facilities for the transportation of passengers;

(2) To establish, observe, and enforce just and reasonable individual and joint rates, fares, and charges, and just and reasonable regulations and practices relating thereto and relating to the issuance, form, and substance of tickets; the carrying of personal, sample, and excess baggage; the facilities for transportation; and all other matters relating to or connected with the transportation of passengers; and

(3) In case of joint rates, fares, and charges, to establish just, reasonable, and equitable divisions thereof as between the carriers participating therein which shall not unduly prefer or prejudice any of the participating carriers.

(b) It shall be the duty of every common carrier of property by motor vehicle:

(1) To provide safe and adequate service, equipment, and facilities for the transportation of property; and

(2) To establish, observe, and enforce just and reasonable rates, charges, and classifications and just and reasonable regulations and practices relating thereto, and relating to the manner and method of presenting, marking, packing, and delivering property for transportation, the facilities for transportation, and all other matters relating to or connected with the transportation of property.



§ 23-13-237 - Common carriers -- Rates, fares, and charges to be just and reasonable -- Unreasonable preferences or advantages prohibited.

(a) All charges made for any service rendered or to be rendered by any common carrier by motor vehicle engaged in the transportation of passengers or property as provided in § 23-13-236, or in connection therewith, shall be just and reasonable. Every unjust and unreasonable charge for such a service or any part thereof is prohibited and declared to be unlawful.

(b) It shall be unlawful for any common carrier by motor vehicle to make, give, or cause any undue or unreasonable preference or advantage to any particular person, port, gateway, locality, region, district, territory, or description of traffic, in any respect whatsoever or to subject any particular person, gateway, locality, region, district, territory, or description of traffic to any unjust discrimination or any undue or unreasonable prejudice or disadvantage in any respect whatsoever.

(c) This shall not be construed to apply to discrimination, prejudices, or disadvantages to the traffic of any other carrier of whatever description.



§ 23-13-238 - Common carriers -- Rates, fares, rules, regulations, etc. -- Complaints.

Any person, state board, organization, or body politic may make complaint in writing to the Arkansas Transportation Commission [abolished] that any rate, fare, charge, classification, rule, regulation, or practice in effect or proposed to be put into effect is or will be in violation of this subchapter.



§ 23-13-239 - Common carriers -- Rates, fares, rules, regulations, etc. -- Determination by commission.

(a) (1) Whenever, after hearing, upon complaint, or in an investigation on its own initiative, the Arkansas Transportation Commission [abolished] shall be of the opinion that any individual or joint rate, fare, or charge, demanded, charged, or collected by any common carriers by railroad, express, or water for transportation, or that any classification, rule, regulation, or practice whatsoever of the carriers affecting the rate, fare, or charge or the value of the service thereunder, is or will be unjust or unreasonable, unjustly discriminatory, or unduly preferential, or unduly prejudicial, it shall determine and prescribe the lawful rate, fare, or charge or the maximum or minimum rate, fare, or charge thereafter to be observed, or the lawful classification, rule, regulation, or practice thereafter to be made effective.

(2) Whenever deemed by it to be necessary or desirable in the public interest, after hearing, upon complaint, the commission shall establish through routes and joint rates, fares, charges, regulations, or practices applicable to the transportation of passengers by common carriers by motor vehicle or establish the maximum or minimum rates, fares, or charges to be charged and the terms and conditions under which the through routes shall be operated.

(b) Nothing in this subchapter shall empower the commission to prescribe or in any manner regulate the rate, fare, or charge for interstate transportation or for any service connected therewith.



§ 23-13-240 - Common carriers -- Rates, charges, rules, regulations, etc. -- Establishment and division of joint rates, charges, etc.

(a) (1) Common carriers of property by motor vehicle may establish reasonable through routes and joint rates, charges, and classifications with other such carriers or with common carriers by railroad or express or water.

(2) Common carriers of passengers by motor vehicle may establish reasonable through routes and joint rates, fares, or charges with common carriers by railroad or water.

(b) In case of joint rates, fares, or charges, it shall be the duty of the carriers parties thereto to establish just and reasonable regulations and practices in connection therewith and to establish just, reasonable, and equitable divisions thereof as between the carriers participating therein which shall not unduly prefer or prejudice any participating carriers.

(c) (1) Whenever, after hearing, upon complaint or upon its own initiative the Arkansas Transportation Commission [abolished] is of the opinion that the divisions of joint rates, fares, or charges, applicable to the transportation of passengers or property by common carriers by motor vehicle, or by such carriers in conjunction with common carriers by railroad, express, or water, are or will be unjust, unreasonable, inequitable, or unduly preferential or prejudicial as between the carriers parties thereto, whether agreed upon by such carriers, or any of them, or otherwise established, the commission shall by order prescribe the just, reasonable, and equitable divisions thereof to be received by the several carriers.

(2) In cases where the joint rate, fare, or charge was established pursuant to a finding or order of the commission, the commission may also by order determine what would have been the just, reasonable, and equitable divisions thereof to be received by the several carriers and require adjustment to be made in accordance therewith.

(3) The order of the commission may require the adjustment of divisions between the carriers, in accordance with the order, from the date of filing the complaint or entry of order of investigation or such other date subsequent as the commission finds justified. In the case of joint rates described by the commission, the order as to divisions may be made effective as a part of the original order.



§ 23-13-241 - Common carriers -- Schedules, rules, etc., affecting rates, fares, etc. -- Hearings -- Suspension proceedings.

(a) Whenever any schedule stating a new individual or joint rate, fare, charge, or classification for the transportation of passengers, or by any such carrier in conjunction with a common carrier or carriers by railroad, express, or water, or any rule, regulation, or practice affecting the rate, fare, or charge, or the value of the service thereunder is filed with the Arkansas Transportation Commission [abolished], the commission is authorized and empowered to enter upon a hearing concerning the lawfulness of the rate, fare, or charge, or the lawfulness of a rule, regulation, or practice, upon the complaint of any interested party or upon its own initiative, at once, if the commission so orders, without answer or other formal pleading by the interested carrier or carriers, but upon reasonable notice.

(b) (1) Pending the hearing and the decision thereon, the commission from time to time may suspend the operations of the schedule and defer the use of the rate, fare, or charge or such rule, regulation, or practice for a period of thirty (30) days by filing with the schedule and delivering to the carriers affected thereby a statement in writing of its reasons for the suspension.

(2) If the proceeding has not been concluded and a final order made within the thirty-day period, the commission from time to time, by order, may extend the period of suspension, but not for a longer period in the aggregate than ninety (90) days beyond the time when it would otherwise go into effect. The commission may make the order with reference thereto as would be proper in a proceeding instituted after it had become effective.

(c) If the proceeding has not been concluded and an order made within the period of suspension, the proposed change, or rate, fare, or charge or classification, rule, regulation, or practice shall go into effect at the end of the period.



§ 23-13-242 - Common carriers -- Rates, charges, rules, regulations, etc. -- Factors of reasonableness or justness.

(a) In the exercise of its power to prescribe just and reasonable rates for the transportation of passengers or property by common carrier by motor vehicle, the Arkansas Transportation Commission [abolished] shall give due consideration, among other factors, to:

(1) The inherent advantages of transportation by carriers to the effect of rates upon the movement of traffic by the carriers;

(2) The need, in the public interest, of adequate and efficient transportation service by the carriers at the lowest cost consistent with the furnishing of the service; and

(3) The need of revenues sufficient to enable the carriers, under honest, economical, and efficient management, to provide the service.

(b) (1) In any proceeding to determine the justness or reasonableness of any rate, fare, or charge of any common carrier, there shall not be taken into consideration or allowed as evidence or elements of value of the property of the carrier, either goodwill, earning power, or the certificate under which the carrier is operating.

(2) In applying for and receiving a certificate under this subchapter, any common carrier shall be deemed to have agreed to the provisions of this subsection on its own behalf and on behalf of all transferees of the certificate.



§ 23-13-243 - Sections 23-13-236 -- 23-13-242 cumulative.

Nothing in §§ 23-13-236 -- 23-13-242 shall be held to extinguish any remedy or right of action not inconsistent therewith.



§ 23-13-244 - Tariffs of common carriers by motor vehicle.

(a) (1) Whenever an applicable tariff has not already been prescribed by the Arkansas Transportation Commission [abolished], every common carrier by motor vehicle shall file with the commission and shall keep open to public inspection at all times tariffs showing all the rates, fares, and charges for transportation, and all services in connection therewith, of passengers or property between points on its own route and points on the route of any other common carrier, or on the routes of any common carrier by railroad, express, or water, when a through route and joint rate shall have been established.

(2) The rates, fares, and charges shall be stated in terms of lawful money of the United States.

(3) The tariffs required by this section shall be published, filed, and posted in such form and manner and shall contain such information as the commission by regulation shall prescribe.

(4) The commission is authorized to reject any tariff filed with it which is not in consonance with this subchapter and with its regulations. Any tariff so rejected by the commission shall be void, and its use shall be unlawful.

(b) (1) No common carrier by motor vehicle shall charge, demand, collect, or receive a greater, lesser, or different compensation for transportation, or for any service in connection therewith, between the points enumerated in the tariff, than those rates, fares, and charges specified in the tariffs in effect at the time.

(2) No such carrier shall refund or remit in any manner or by any device, directly or indirectly, or through any agent or broker or otherwise any portion of the rates, fares, or charges so specified, nor shall that carrier extend to any person any privilege or facilities for transportation except as are specified in its tariff.

(c) (1) No change shall be made in any rate, fare, charge, or classification, or the value of the service thereunder, specified in any effective tariff of a common carrier by motor vehicle except after thirty (30) days' notice of the proposed change filed and posted in accordance with subsection (a) of this section.

(2) The notice shall plainly state the change proposed to be made and the time when the change will take effect.

(3) The commission, in its discretion and for good cause shown, may allow such change upon notice less than that specified in this section or may modify the requirements of this section with respect to posting and filing of tariffs either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(d) No common carrier by motor vehicle, unless otherwise provided by this subchapter, shall engage in the transportation of passengers or property unless the rates, fares, and charges upon which the passengers or property are transported by the carrier have been prescribed, or filed and published in accordance with the provisions of this subchapter.



§ 23-13-245 - Contract carriers -- Schedule of minimum rates and charges, rules, regulations, and practices -- Requirement -- Filing, posting, and publishing required.

(a) It shall be the duty of every contract carrier by motor vehicle to establish and observe reasonable minimum rates and charges for any service rendered or to be rendered in the transportation of passengers or property or in connection therewith and to establish and observe reasonable minimum rates, fares, and charges.

(b) It shall be the duty of every contract carrier by motor vehicle to file with the Arkansas Transportation Commission [abolished] and to publish and keep open for public inspection, in the form and manner prescribed by the commission, schedules containing the minimum rates or charges of the carrier actually maintained and charged for the transportation of passengers or property and any rule, regulation, or practice affecting such rates or charges and the value of the service thereunder.

(c) No contract carrier, unless otherwise provided by this subchapter, shall engage in the transportation of passengers or property unless the minimum charges for the transportation by the carrier have been published, filed, and posted in accordance with the provisions of this subchapter.



§ 23-13-246 - Contract carriers -- Schedule of minimum rates and charges, rules, regulations, and practices -- Adherence to schedule required -- Exceptions.

(a) No contract carrier by motor vehicle shall demand, charge, or collect a less compensation for the transportation than the charges filed in accordance with § 23-13-245, as affected by any rule, regulation, or practice so filed, or may be prescribed by the Arkansas Transportation Commission [abolished] from time to time.

(b) It shall be unlawful for any contract carrier, by the furnishing of special services, facilities, or privileges, or by any other device whatsoever, to charge, accept, or receive less than the minimum charges so filed or prescribed.

(c) However, any contract carrier, or any class or group thereof, may apply to the commission for the relief from the provisions of § 23-13-245, and the commission after hearing may grant such relief to such extent and for such time, and in such manner as in its judgment is consistent with the public interest and the transportation policy declared in this subchapter.



§ 23-13-247 - Contract carriers -- Schedule of minimum rates and charges, rules, regulations, and practices -- Notice of proposed changes.

(a) No reduction shall be made in any charge of a contract carrier by motor vehicle either directly or by means of any change in any rate, regulation, or practice affecting the charge or the value of services thereunder except after thirty (30) days' notice of the proposed change filed in the manner and form set forth in § 23-13-245. However, in its discretion and for good cause shown, the commission may allow such a change upon less notice or modify the requirements of § 23-13-245 with respect to posting and filing of the schedules, either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(b) The notice shall plainly state the change proposed to be made and the time when change will take effect.



§ 23-13-248 - Contract carriers -- Complaints.

All complaints shall state fully the facts complained of, and the reason for the complaints, and shall be made under oath.



§ 23-13-249 - Contract carriers -- Schedule of rules, etc., affecting rates, fares, etc. -- Hearings -- Suspension proceedings.

(a) Whenever any contract carrier by motor vehicle files with the Arkansas Transportation Commission [abolished] any schedule stating a charge for a new service or a reduced charge directly, or by means of any rule, regulation, or practice, for transportation of passengers or property, the commission is authorized and empowered to enter upon a hearing concerning the lawfulness of such charge or such rule, regulation, or practice upon complaint of interested parties or upon its own initiative at once, and if it so orders, without answer or other formal pleading by the interested party, but upon reasonable notice.

(b) Pending the hearing and the decision thereon, the commission from time to time may suspend the operations of the schedule and defer the use of the charge, or the rule, regulation, or practice for a period of thirty (30) days, by filing such schedules and delivering to the carrier affected thereby a statement in writing of its reasons for the suspension.

(c) If the proceeding has not been concluded and a final order made within the thirty-day period, the commission from time to time may extend the period of suspension by order, but not for a longer period in the aggregate than ninety (90) days beyond the time when it would otherwise go into effect.

(d) (1) After the hearing, whether completed before or after the charge, rule, regulation, or practice goes into effect, the commission may make such order with reference thereto as would be proper in a proceeding instituted after it had become effective.

(2) If the proceeding has not been concluded and an order made therein within the period of suspension, the proposed change in any rule, regulation, or practice shall go into effect at the end of such a period.



§ 23-13-250 - Contract carriers -- Schedule of minimum rates and charges, rules, regulations, and practices -- Establishment by Arkansas Transportation Commission [abolished].

(a) Whenever, after hearing, upon complaint or upon its own initiative, the Arkansas Transportation Commission [abolished] finds that any minimum rate or charge of any contract carrier by motor vehicle, that any rule, regulation, or practice of any such carrier affecting the minimum rate or charge, or that the value of the service thereunder for the transportation of passengers or property or in connection therewith contravenes the transportation policy declared in this subchapter, or is in contravention of any provision of this subchapter, the commission may prescribe such just and reasonable minimum rates, charges, rules, regulations, or practices as in its judgment may be necessary or desirable in the public interest and desirable to promote the policy and will not be in contravention of any provision of this subchapter.

(b) The minimum rate or charge, or such rule, regulation, or practice so prescribed by the commission, shall give no advantage or preference to any carrier in competition with any common carrier by motor vehicle subject to this subchapter, which the commission may find to be undue or inconsistent with the public interest and the transportation policy declared in this subchapter.

(c) The commission shall give due consideration to the cost of services rendered by contract carriers and to the effect of the minimum rate or charge, or such rule, regulation or practice, upon the movement of traffic by such carriers.



§ 23-13-251 - Collection of rates and charges.

(a) No common carrier by motor vehicle shall deliver or relinquish possession at destination of any freight transported by it until all tariff rates and charges thereon have been paid except under such rules and regulations as the Arkansas Transportation Commission [abolished] from time to time may prescribe to govern the settlement of all such rates and charges, including rules and regulations for weekly or monthly settlement and those to prevent unjust discrimination or undue preference or prejudice.

(b) However, the provisions of this section shall not be construed to prohibit any such carrier from extending credit in connection with rates and charges on freight transported to the United States, for any department, bureau, or agency thereof, for any state or territory, or political subdivision thereof, or for the District of Columbia.



§ 23-13-252 - Receipts or bills of lading.

(a) Every carrier of property by motor vehicle subject to the provisions of this subchapter which receives property for transportation within this state shall issue a receipt or bill of lading therefor.

(b) The form of the receipt or bill of lading shall be prescribed by the Arkansas Transportation Commission [abolished] and shall conform as nearly as may be consistent with the public interest to the receipt or bill of lading prescribed for interstate carriers of property under the Interstate Commerce Act, as amended.

(c) The rights and liabilities of the shippers, consignors, consignees, and carriers, whether originating carriers, intermediate carriers, or delivering carriers, shall be those defined by Section 20, Subsection 11 of Part I of the Interstate Commerce Act, as amended.



§ 23-13-255 - Access to property, equipment, and records.

The Arkansas State Highway and Transportation Department or its duly authorized agents at all times shall have access to all lands, buildings, or equipment of motor carriers and private carriers used in connection with their operation and also to all pertinent accounts, records, documents, and memoranda kept or required to be kept by motor carriers and private carriers.



§ 23-13-256 - Identification of equipment.

It shall be unlawful for any common or contract carrier by motor vehicle to operate any vehicle upon the highways of this state unless there is painted, or otherwise firmly affixed, to the vehicle on both sides thereof, the name of the carrier and the certificate or permit number of the carrier. The characters composing the identification shall be of sufficient size to be clearly distinguishable at a distance of at least fifty feet (50') from the vehicle.



§ 23-13-257 - Violations by carriers, shippers, brokers, etc., or employees, agents, etc. -- Penalties.

Any person, whether a carrier, shipper, consignee, or broker, or any officer, employee, agent, or representative thereof who shall knowingly offer, grant, or give or solicit, accept, or receive any rebate, concession, or discrimination in violation of any provision of this subchapter; who by means of any false statement or representation, or by the use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device shall knowingly assist, suffer, or permit any persons, natural or artificial, to obtain transportation of passengers or property subject to this subchapter for less than the applicable fare, rate, or charge; who shall knowingly by any such means or otherwise fraudulently seek to evade or defeat regulation as in this subchapter is provided for motor carriers or brokers; or who shall violate any of the regulations, including safety regulations, prescribed or hereafter prescribed by the State Highway Commission pursuant to the provisions of Title 23 of this Code, shall be guilty of a violation. Upon conviction, that person, unless otherwise provided in this chapter, shall be fined not more than five hundred dollars ($500) for the first offense and not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for any subsequent offense.



§ 23-13-258 - Operation of motor vehicle while in possession of, consuming, or under influence of any controlled substance or intoxicating liquor prohibited.

(a) (1) Any person operating or being in physical control of a motor vehicle, which motor vehicle is susceptible at the time of such operation or physical control to any regulations of the State Highway Commission regarding the safety of operation and equipment of that motor vehicle, who commits any of the following acts shall be guilty of a violation and upon conviction for the first offense shall be subject to a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000):

(A) Operating or being in physical control of such a motor vehicle if he or she possesses, is under the influence of, or is using any controlled substance;

(B) Operating or being in physical control of such a motor vehicle if he or she possesses, is under the influence of, or is using any other substance that renders him or her incapable of safely operating a motor vehicle; or

(C) (i) Consumption of or possession of an intoxicating liquor, regardless of its alcoholic content, or being under the influence of an intoxicating liquor while in physical control of such a motor vehicle.

(ii) However, no person shall be considered in possession of an intoxicating liquor solely on the basis that an intoxicating liquor or beverage is manifested and being transported as part of a shipment.

(2) Upon the second and subsequent convictions, that person shall be subject to a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(b) As used in this section, "controlled substance" shall have the same meaning ascribed to that term in the Uniform Controlled Substances Act, §§ 5-64-101 -- 5-64-608, and the regulations issued pursuant to that act.

(c) Nothing in this section is intended to abrogate any of the provisions of the Omnibus DWI Act, § 5-65-101 et seq., and any person violating any of the provisions of subsection (a) of this section who may be charged with a violation of the Omnibus DWI Act, § 5-65-101 et seq., shall be so charged with a violation of that act rather than with a violation of this section.



§ 23-13-259 - Lessor to unauthorized persons deemed motor carrier.

Any person who, by lease or otherwise, permits the use of a motor vehicle by other than a carrier holding authority from the Arkansas Transportation Commission [abolished] and who furnishes in connection therewith a driver, either directly or indirectly, or in any manner whatsoever exercises any control, or assumes any responsibility over the operation of the vehicle, during the period of the lease or other device, shall be deemed a motor carrier.



§ 23-13-260 - Violations of subchapter -- Jurisdiction of cases.

The several circuit, justice of the peace, and municipal courts of this state shall have jurisdiction in cases involving alleged violations of this subchapter.



§ 23-13-261 - Injunction against violation of subchapter, rules, regulations, etc., or terms and conditions of certificate, permit, or license.

If any motor carrier or broker operates in violation of any provision of this subchapter, except as to the reasonableness of rates, fares, or charges, and the discriminatory character thereof, or any rule, regulation, requirement, or order thereunder, or of any term or condition of any certificate, permit, or license, the Arkansas Transportation Commission [abolished] or its duly authorized agent may apply to the Pulaski County Circuit Court or to any circuit court of the State of Arkansas where the motor carrier operates for the enforcement of the provision of this subchapter, or of the rule, regulation, requirement, order, term, or condition, and enjoining upon it or them obedience thereto.



§ 23-13-262 - Actions to recover penalties.

(a) An action to recover a penalty under §§ 23-13-234 and 23-13-257 -- 23-13-264 or to enforce the powers of the Arkansas Transportation Commission [abolished] under this subchapter or any other law may be brought in any circuit court in this state in the name of the State of Arkansas, on relation to the commission, and shall be commenced and prosecuted to final judgment by the counsel to the commission.

(b) In any such action, all penalties incurred up to the time of commencing the action may be sued for and recovered therein.

(c) The commencement of an action to recover a penalty shall not be or be held to be a waiver of the right to recover any other penalty.



§ 23-13-263 - Lien declared to secure payment of fines and penalties.

To secure the payment of the fines and penalties provided for in this subchapter, a lien is declared and established upon the property of any person who has violated the provisions hereof and upon the property of any motor carrier whose agent, servant, or employee has violated the provisions of this subchapter.



§ 23-13-264 - Disposition of forfeited bonds and fines.

One-half (1/2) of the amount of forfeited bonds and one-half (1/2) of the fines collected for violations of this subchapter shall be remitted by the tenth day of each month to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office for deposit into the General Revenue Fund Account of the State Apportionment Fund.



§ 23-13-265 - Exempt motor carrier to possess annual receipt.

(a) (1) It is declared unlawful for any motor carrier of property who is exempt from certain provisions of this subchapter pursuant to § 23-13-206(a)(6) to use any of the public highways of this state for the transportation of property for hire in intrastate commerce without possessing a copy of an annual receipt from the State Highway Commission permitting those operations.

(2) Copies of the annual receipt shall be made and maintained in the cab of the power unit of each motor vehicle operated over the highways of this state while transporting property for hire intrastate.

(3) (A) Every application for a permit for the transportation of property by a carrier shall be in writing on a form to be specified by the commission.

(B) The application shall contain and be accompanied by the following:

(i) The name and trade name, if any, and address or location of the principal office or place of business of the applicant;

(ii) A statement giving full information concerning the ownership, reasonable value, and physical condition of vehicles and other property to be used by the applicant in the intrastate operations;

(iii) A full and complete financial statement giving detailed information concerning the financial condition of the applicant;

(iv) Proof of public liability insurance in the amounts set out in all rules and regulations made and promulgated by the commission;

(v) In the event the motor carrier did not hold a valid certificate or permit authorizing intrastate transportation by motor vehicle in this state on December 31, 1994, remittance of a processing fee in the amount of twenty-five dollars ($25.00);

(vi) Remittance of an insurance filing fee in the amount of five dollars ($5.00) for each motor vehicle, truck or truck-tractor, to be operated in the State of Arkansas in intrastate operations;

(vii) (a) Remittance of a copy of the motor carrier's latest United States Department of Transportation safety rating or, in the event the carrier has not been given a safety rating, a signed notarized statement indicating the company's intention to comply with all Department of Transportation safety regulations.

(b) At any time as may be practical, a physical inspection of the equipment may be made by the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department;

(viii) At the option of the applicant, the motor carrier may request that any and all laws, regulations, or other provisions relating to uniform cargo liability rules, uniform bills of lading and receipts for property being transported, uniform cargo credit rules, or antitrust immunity for joint line rates or routes, classification, and mileage guides, apply to the carrier; and

(ix) Any other information that may be required by the commission.

(b) (1) Every motor carrier of property complying to the satisfaction of the commission with the provisions of subsection (a) of this section shall be issued a receipt for the current year indicating the name of the motor carrier's company, the principal place of business of the carrier, and the number of motor vehicles to be operated in Arkansas.

(2) (A) Copies of the receipt shall be made by the motor carrier and shall be maintained in the power unit of each motor vehicle operated over the highways of Arkansas while transporting property for hire intrastate.

(B) The receipt shall be presented by the driver of the motor vehicle for inspection by any authorized government personnel.

(C) Failure to carry the receipt and maintain adequate proof of public liability insurance shall subject the motor carrier to the civil and criminal penalties and fines as are authorized by this subchapter.

(c) (1) Every motor carrier of property which held a valid certificate or permit authorizing intrastate transportation by motor vehicle in the state on December 31, 1994, shall continue to be authorized to transport property for hire in the state and shall be issued an annual receipt after complying with the provisions of subdivisions (a)(3)(B)(iv), (vi), (viii), and (ix) of this section. Provided, neither the previously held certificate, the previously held permit, nor any annual receipt issued pursuant to this section shall have any asset value.

(2) Every motor carrier of property initially complying with all the provisions of subsection (a) of this section to the satisfaction of the commission and issued an annual receipt shall thereafter be issued an annual receipt upon complying with subdivisions (a)(3)(B)(iv), (vi), (viii), and (ix) of this section.

(d) The annual fee required by subdivision (a)(3)(B)(vi) of this section shall not be required for each motor vehicle if the motor carrier of property otherwise remits the proper annual registration fees to the commission pursuant to § 23-13-235, or the motor carrier of property otherwise remits the proper annual registration fees for the benefit of the State of Arkansas to the motor carrier's base state.

(e) Notwithstanding any other provision of this section to the contrary, the commission shall have the authority to periodically review the motor carrier's fitness and shall have the authority to suspend or revoke the annual receipt or other credential granting the right of the motor carrier to operate intrastate if the motor carrier is determined by the commission to be unfit or unsafe, or fails to maintain adequate public liability insurance.

(f) The State Highway Commission shall have the authority to make and promulgate rules and regulations for the implementation of this section.

(g) All fees received by the commission pursuant to subsection (a) of this section shall be deposited with the Treasurer of State and classified as general revenues for distribution and usage as provided by the laws of this state; provided, one and one-half percent (1.5%) of all the funds so deposited shall be classified as special revenues and transferred by the Treasurer of State on the last business day of each month in which they are deposited to the State Highway and Transportation Department Fund to be utilized by the Arkansas State Highway and Transportation Department for the purpose of administering this subchapter.






Subchapter 3 - -- Complaint Proceedings

§ 23-13-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Transportation Commission [abolished];

(2) "Commissioner" means one of the commissioners of the Arkansas Transportation Commission [abolished];

(3) "Motor vehicle" means any automobile, truck, trailer, semitrailer, tractor, motor bus, or other self-propelled or motor-driven vehicle used upon any of the public highways of the state for the purpose of transporting persons or property; and

(4) "Person" means and includes any individual, firm, copartnership, corporation, company, or association or their lessees, trustees, or receivers.



§ 23-13-302 - Authority of Arkansas Transportation Commission [abolished].

The Arkansas Transportation Commission [abolished] may, in all matters within its jurisdiction, issue subpoenas, subpoenas duces tecum, and all necessary process in proceedings pending before the commission; may administer oaths, examine witnesses, compel the production of records, books, papers, files, documents, contracts, correspondence, agreements, or accounts necessary for any investigation being conducted; and may certify official acts.



§ 23-13-303 - Commencement of action before the commission.

Upon any complaint in writing being made by any person, or by the Arkansas Transportation Commission [abolished] on its own motion, setting forth any act or thing done or omitted to be done by any person in violation, or claimed violation, of any provision of § 23-13-102 or of any order or rule of the commission, the commission shall enter the complaint upon its docket. It shall immediately serve a copy of the complaint upon each defendant, together with a notice directed to each defendant requiring that the matter complained of be answered in writing within ten (10) days of the date of service of the notice. However, the commission in its discretion may require particular cases to be answered within a shorter time, and the commission for good cause shown may extend the time in which an answer may be filed.



§ 23-13-304 - Service of process and notices.

(a) All process issued by the Arkansas Transportation Commission [abolished] shall extend to all parts of the state.

(b) Any process, together with the services of all notices issued by the commission, as well as copies of complaints, rules, orders, and regulations of the commission, may be served by a member of the Department of Arkansas State Police or any person authorized to serve process issued out of courts of law or by registered mail as the commission may direct.

(c) In the event any process is directed to any nonresident who is authorized to do business in this state, the process may be served upon the agent designated by the nonresident for the service of process, and service upon the agent shall be as sufficient and as effective as if served upon the person himself or herself.



§ 23-13-305 - Time and place of hearing.

Upon the filing of the answer provided for in § 23-13-303, the Arkansas Transportation Commission [abolished] shall set a time and place for the hearing. Notice of the time and place of the hearing shall be served not less than ten (10) days before the time set therefor unless the commission finds that public necessity requires the hearing at an earlier date.



§ 23-13-306 - Findings and order of commission -- Time for taking effect.

(a) (1) After the conclusion of any hearing, the Arkansas Transportation Commission [abolished] within sixty (60) days shall make and file its findings and order, with its opinion, if any.

(2) Its findings shall be in sufficient detail to enable any court in which any action of the commission is involved to determine the controverted questions presented by the proceeding.

(b) A copy of the order certified under the seal of the commission shall be served upon the person against whom it runs or his or her attorney, and notice thereof shall be given to the other parties to the proceedings or their attorneys.

(c) (1) The order shall take effect and become operative within fifteen (15) days after the service thereof unless otherwise provided.

(2) If, in the judgment of the commission, an order cannot be complied with within fifteen (15) days, the commission may grant and prescribe such additional time as in its judgment is reasonably necessary to comply with the order. On application and for good cause shown, it may extend the time for compliance fixed in the order.



§ 23-13-307 - Revocation of license, permit, or certificate.

(a) In the event the Arkansas Transportation Commission [abolished] finds that the defendant is guilty upon any complaint filed and proceeding had, and that the provisions of § 23-13-102 or the rules, regulations, or orders of the commission have been willfully and knowingly violated and that a motor vehicle was used in the violation, the commission shall forthwith deliver a certified copy of its findings and order to the Director of the Department of Finance and Administration.

(b) It shall be the duty of the director to forthwith revoke and take up the license plates issued upon any vehicles used in the violations. This penalty shall apply to the vehicles used in the violation regardless of whether the vehicle was being used by the violator by reason of special ownership, ownership, lease, or otherwise.

(c) In addition to the penalty set forth in subsection (b) of this section, if the violator holds a permit or certificate issued by the commission authorizing it to engage in the transportation of persons or property for hire, then the permit or certificate may also be revoked by the commission.



§ 23-13-308 - Appeal to Circuit Court of Pulaski County.

Any person aggrieved by any findings and order of the Arkansas Transportation Commission [abolished] may appeal to the Circuit Court of Pulaski County in the way and manner provided for appeals from the commission.



§ 23-13-309 - Order or subpoena of commission enforceable upon application to court.

In case of failure on the part of any person to comply with any lawful order of the Arkansas Transportation Commission [abolished] or of any commissioner, or with any subpoena or subpoena duces tecum, or to testify concerning any matter on which he or she may be lawfully interrogated, any court of record of general jurisdiction or a judge thereof upon application of the commission or of any commissioner may compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court, or of the refusal to testify therein.



§ 23-13-310 - Witness fees and costs.

(a) Witnesses who are summoned before the Arkansas Transportation Commission [abolished] shall be paid the same fees and mileage as are paid to witnesses in courts of record.

(b) Any party to a proceeding at whose instance a subpoena is issued and served shall pay the costs incident thereto and the fees for mileage of all his or her witnesses.






Subchapter 4 - -- Passengers



Subchapter 5 - -- Motorcoach Carrier Incentive Program



Subchapter 6 - -- Registration of Motor Carriers Engaged In Interstate Commerce

§ 23-13-601 - Definitions.

As used in this subchapter:

(1) "Broker" means a person other than a motor carrier or an employee or agent of a motor carrier that as a principal or an agent sells, offers for sale, negotiates for, or holds itself out by solicitation, advertisement, or otherwise as selling, providing, or arranging for transportation by motor carrier for compensation;

(2) "Commercial motor vehicle" means a self-propelled or towed vehicle used on the highways in commerce principally to transport passengers or cargo if the vehicle:

(A) Has a gross vehicle weight rating or gross vehicle weight of at least ten thousand one pounds (10,001 lbs.), whichever is greater;

(B) Is designed to transport more than ten (10) passengers including the driver; or

(C) Is used in transporting material found by the Secretary of Transportation to be hazardous under 49 U.S.C. § 5103, as it existed on January 1, 2007, and transported in a quantity requiring placarding under regulations prescribed by the secretary under 49 U.S.C. § 5103, as it existed on January 1, 2007;

(3) "Freight forwarder" means a person holding itself out to the general public other than as a pipeline, rail, motor, or water carrier to provide transportation of property for compensation and in the ordinary course of its business:

(A) Assembles and consolidates, or provides for assembling and consolidating, shipments and performs or provides for break-bulk and distribution operations of the shipments;

(B) Assumes responsibility for the transportation from the place of receipt to the place of destination; and

(C) (i) Uses for any part of the transportation a carrier subject to jurisdiction under 49 U.S.C. § 10101 et seq., as it existed on January 1, 2007.

(ii) "Freight forwarder" does not include a person using transportation of an air carrier subject to 49 U.S.C. § 40101 et seq., as it existed on January 1, 2007;

(4) "Leasing company" means a lessor that is engaged in the business of leasing or renting for compensation motor vehicles without drivers to a motor carrier, motor private carrier, or freight forwarder;

(5) "Motor carrier" means a person providing commercial motor vehicle transportation for compensation; and

(6) "Motor private carrier" means a person other than a motor carrier transporting property by commercial motor vehicle when:

(A) The transportation is interstate commerce as provided in 49 U.S.C. § 13501, as it existed on January 1, 2007;

(B) The person is the owner, lessee, or bailee of the property being transported; and

(C) The property is being transported for sale, lease, rent, or bailment or to further a commercial enterprise.



§ 23-13-602 - Registration with a base state required.

Foreign and domestic motor carriers, motor private carriers, leasing companies, brokers, and freight forwarders shall not operate in interstate commerce in this state without:

(1) Being registered with a base state; and

(2) Paying all fees as required under the Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq.



§ 23-13-603 - Implementation and administration duties.

(a) The Director of the Department of Finance and Administration has oversight over the implementation and administration of the Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq.

(b) The director is vested with the following powers and has the following duties:

(1) To promulgate such regulations as are necessary to participate in the Unified Carrier Registration Agreement;

(2) To collect and remit such fees as determined by the Unified Carrier Registration Plan Board of Directors;

(3) To cooperate with the various law enforcement agencies to ensure compliance with and enforcement of the Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq., and regulations; and

(4) To do all things necessary, pursuant to the state and federal law, to enable this state to participate in the Unified Carrier Registration Agreement.



§ 23-13-604 - Registration fees.

(a) Any fees collected by the Director of the Department of Finance and Administration under this section shall be classified as special revenues and shall be deposited into the State Treasury.

(b) Upon receipt of the funds and if not prohibited by the Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq., the Treasurer of State shall:

(1) Deduct three percent (3%) of the funds as a charge by the state for its services as specified in this section; and

(2) Credit the three percent (3%) to the Constitutional Officers Fund and the State Central Services Fund, as defined in the Revenue Classification Law, § 19-6-101 et seq., or to any successor State Treasury fund or funds established by law to replace the Constitutional Officers Fund and the State Central Services Fund.

(c) The net amount of the fees collected by the director under this section shall be:

(1) Transferred by the Treasurer of State on the last business day of each month to the State Highway and Transportation Department Fund; and

(2) Distributed and expended in the manner directed by the Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq., for the payment of expenses incurred by the Arkansas State Highway and Transportation Department for motor carrier law enforcement and safety operations.



§ 23-13-605 - Violation -- Enforcement -- Penalties.

(a) (1) A person who is subject to the Unified Carrier Registration Act of 2005, Pub. L. No. 109-59, § 4301 et seq., and who uses the highways of this state without first registering in accordance with this subchapter is guilty of a violation.

(2) The Department of Arkansas State Police, the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department, and local authorities may enforce this subsection.

(b) A person who is found guilty or enters a plea of guilty or nolo contendere under this section shall be ordered to pay a fine of:

(1) For a first offense, not less than one hundred dollars ($100) or more than five hundred dollars ($500); and

(2) For a second or subsequent offense, not less than one hundred dollars ($100) or more than one thousand dollars ($1,000).

(c) (1) Fifty percent (50%) of the amount of the fines imposed and collected under this section shall be remitted by the tenth day of each month to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office for deposit into the General Revenue Fund Account of the State Apportionment Fund.

(2) Fifty percent (50%) of the amount of the fines imposed and collected under this section shall remain in the jurisdiction in which the violation occurred.









Chapter 14 - Air Commerce Regulations

§ 23-14-101 - Title.

This chapter shall be known and cited as the "Arkansas Air Commerce Act".



§ 23-14-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Air commerce" means the carriage by aircraft of persons or property, or any class or classes thereof, including express, for compensation or hire in intrastate commerce in this state, including the carriage by aircraft of persons or property which move partly by aircraft and partly by other forms of transportation;

(2) "Aircraft" means any contrivance invented, used, or designed for the navigation of or flight in the air;

(3) "Commission" means the Arkansas Transportation Commission [abolished];

(4) "Common carrier by aircraft" means any person who holds itself out to the general public, whether directly or indirectly or by a lease or any other arrangement, over regular routes, to engage in air commerce. It shall include any person who, under individual contracts or agreements, engages in regular operation of one (1) or more aircraft for the transportation of passengers or property for compensation;

(5) "Overcharges" means charges for transportation service in excess of those applicable thereto under the tariffs lawfully on file with the commission;

(6) "Person" means any individual, firm, copartnership, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof; and

(7) The "services" and "transportation" to which this chapter applies includes all aircraft operated by, for, or in the interest of any common carrier by aircraft irrespective of ownership or of contract, express or implied, together with all facilities and property operated or controlled by any such carrier and used in air commerce or in the performance of any service in connection therewith.



§ 23-14-103 - Exemptions.

Nothing in this chapter shall apply to or be construed or held to apply to:

(1) The transportation or handling of United States mail; or

(2) Any common carrier by aircraft which the Arkansas Transportation Commission [abolished] shall by order determine to be engaged mainly and principally in interstate commerce and whose intrastate business is incidental to its interstate business, if the commission finds that its operations are conducted pursuant to a certificate of public convenience and necessity issued by the Federal Aviation Administration or any other governmental agency successor thereto.



§ 23-14-104 - Penalties.

(a) Every person, including any officer, agent, or employee of a corporation, who violates any provision of this chapter or fails to comply with any order, decision, or regulation issued by the Arkansas Transportation Commission [abolished] shall be guilty of a Class A misdemeanor.

(b) Each day's violation of this chapter or any of the terms or conditions of any such order, decision, or regulation shall constitute a separate offense.



§ 23-14-105 - Compliance with chapter required.

No person shall engage in air commerce except in accordance with the provisions of this chapter.



§ 23-14-106 - Control, supervision, and regulation by Arkansas Transportation Commission [abolished].

Every person engaging in air commerce is declared to be subject to control, supervision, and regulation by the Arkansas Transportation Commission [abolished].



§ 23-14-107 - Duties and powers of commission.

(a) Administration and Enforcement. It shall be the duty of the Arkansas Transportation Commission [abolished] to administer the provisions of this chapter, and to that end the commission shall have authority to make and amend such general or special rules and regulations and to issue such orders as may be necessary to carry out the provisions of this chapter.

(b) Jurisdiction Over Common Carriers by Aircraft. So far as may be necessary for the purpose of carrying out the provisions of this chapter, the commission shall have general supervision and regulation of and jurisdiction and control over common carriers by aircraft.

(c) Complaints and Investigation. The commission may investigate, either upon complaint or upon its own initiative, as to whether any common carrier by aircraft has failed to comply with any provision of this chapter or with any order, rule, regulation, or requirement issued or established pursuant thereto and after notice and hearing take appropriate action to compel compliance therewith.

(d) Joint Hearings and Cooperation. The commission is authorized to confer with or to hold joint hearings with any authorities of any state or of the Government of the United States, having jurisdiction with respect to matters involving common carriers by aircraft, in connection with any matter arising under this chapter. The commission is also authorized to avail itself of the cooperation, services, records, and facilities of such authorities as fully as may be practicable in the enforcement or administration of any provision of this chapter.

(e) Interstate Rates and Service. When the interstate rates, fares, charges, or classifications of common carriers by aircraft affecting the commerce of this state are, in the opinion of the commission, excessive or discriminatory or are levied or laid in violation of the Act of Congress entitled "Civil Aeronautics Act of 1938", approved June 23, 1938, and the acts amendatory thereof and supplementary thereto, or are in conflict with the rulings, orders, or regulations of the authorities having jurisdiction thereof, or when those services are, in the opinion of the commission, inadequate, unsatisfactory, or discriminatory, the commission may apply by petition to the authorities having jurisdiction thereof for relief and may present to those authorities all facts coming to the commission's knowledge as to violations of the rulings, orders, or regulations of those authorities, or as to violations of the Civil Aeronautics Act of 1938 or acts amendatory thereof or supplementary thereto.

(f) Administrative and Judicial Procedure. The procedure of the commission in administering this chapter and of the courts in all matters arising under this chapter shall be the same as established by the Arkansas Motor Carrier Act, 1955, § 23-13-201 et seq., wherever practicable.



§ 23-14-108 - Pecuniary interest by commissioners or employees prohibited.

No member of the Arkansas Transportation Commission [abolished] or any employee of the commission appointed or employed in the administration of this chapter shall in any manner have a pecuniary interest in, own any securities of, or hold any position with any common carrier by aircraft.



§ 23-14-109 - Certificates required.

No person shall engage in the business of a common carrier by aircraft unless there is in force a certificate issued by the Arkansas Transportation Commission [abolished] authorizing the person to engage in that business.



§ 23-14-110 - Certificates -- Application -- Notice and hearings.

(a) Applications for certificates shall be made in writing to the Arkansas Transportation Commission [abolished], shall be verified under oath, and shall be in such form and contain such information and be accompanied by proof of service upon such interested parties as the commission shall by regulation require.

(b) (1) Upon the filing of an application for a certificate, the commission shall give due notice thereof to such persons and by such means as the commission may by regulation determine.

(2) Any interested person may file with the commission a protest or memorandum of opposition to or in support of the issuance of a certificate.

(c) A public hearing shall be held on the application if the applicant or any person having a substantial interest in the proceeding shall so request within such time as the commission shall by regulation provide.



§ 23-14-111 - Temporary certificates.

The Arkansas Transportation Commission [abolished] may grant temporary certificates without notice or hearing upon such terms and conditions as the commission may prescribe, but not for a period exceeding one hundred eighty (180) days.



§ 23-14-112 - Certificates -- Security for the protection of the public required.

No certificate shall be issued to a common carrier by aircraft or remain in force unless the carrier complies with such reasonable rules and regulations as the Arkansas Transportation Commission [abolished] shall prescribe governing the filing and approval of surety bonds, policies of insurance, qualifications as a self-insurer, or other securities or agreements, in such reasonable amount and conditioned as the commission may require.



§ 23-14-113 - Certificates -- Evidence of compliance with other laws required.

No certificate shall be issued to any person to operate as a common carrier by aircraft unless the applicant submits evidence satisfactory to the Arkansas Transportation Commission [abolished] showing that it will comply with the provisions of the laws of the United States and the lawful rules, regulations, and orders thereunder respecting safety of operations, rules, and the provisions of the laws of Arkansas with respect to the right to use such airports, air lanes, and aircraft as may be necessary in order properly to conduct the proposed operations and observe proper standards of safety in the operation or navigation of aircraft.



§ 23-14-114 - Issuance of certificates.

The Arkansas Transportation Commission [abolished], subject to §§ 23-14-109 and 23-14-111 -- 23-14-113, shall issue a certificate authorizing the whole or any part of the operation covered by an application for a certificate if it finds that the applicant is fit, willing, and able to perform the operation properly and to conform to the provisions of this chapter and the rules, regulations, and requirements of the commission hereunder and that the operation and the performance thereof by the applicant is required by the public convenience and necessity.



§ 23-14-115 - Certificates -- Terms and conditions.

Each certificate issued pursuant to this chapter shall set forth specifically the privileges granted thereby, together with the effective date and the duration thereof.



§ 23-14-116 - Certificates -- Transfer or lease.

Any certificate may be transferred or leased subject to the approval of the Arkansas Transportation Commission [abolished] and under such reasonable rules and regulations as may be prescribed by the commission.



§ 23-14-117 - Certificates -- Modification, suspension, or revocation.

The Arkansas Transportation Commission [abolished] after due notice and hearing may alter, amend, modify, suspend, or revoke any certificate previously granted where the public interest so demands.



§ 23-14-118 - Rates and service generally.

Every common carrier by aircraft shall furnish reasonable and adequate service and facilities at just and reasonable rates as shall be determined by the Arkansas Transportation Commission [abolished].



§ 23-14-119 - Extension of service.

The Arkansas Transportation Commission [abolished] after due notice and hearing may require any certificate holder to extend its existing service as required by the public convenience and necessity.



§ 23-14-120 - Abandonment or discontinuance of service.

No common carrier by aircraft shall abandon or discontinue any route or part thereof for which a certificate has been issued by the Arkansas Transportation Commission [abolished], unless upon the application of the common carrier the commission finds after notice and opportunity for hearing the abandonment or discontinuance to be in the public interest.



§ 23-14-121 - Tariffs.

(a) Filing. Every common carrier by aircraft shall file with the Arkansas Transportation Commission [abolished], print, and make available to the public tariffs showing all rates, fares, and charges for air commerce between points served by it, and between points served by it and points served by any other common carrier by aircraft when through-air commerce service and rates have been established, and all classifications, rules, regulations, practices, and services in connection with such commerce. The tariffs shall be filed in such manner and form as shall be prescribed by the commission.

(b) Observance. No common carrier by aircraft shall charge, demand, collect, or receive a greater or lesser or different compensation for air commerce, or for any service in connection therewith, than the rates, fares, and charges specified in its currently effective tariffs.



§ 23-14-122 - Free or reduced-rate transportation.

(a) Nothing in this chapter shall prohibit common carriers by aircraft, under such terms and conditions as the Arkansas Transportation Commission [abolished] may prescribe, from issuing or interchanging tickets or passes for free or reduced-rate transportation to:

(1) Their directors, officers, and employees and their immediate families;

(2) Witnesses and attorneys attending any legal investigation in which the carrier is interested;

(3) Persons injured in aircraft accidents and physicians and nurses attending such persons; and

(4) Any person or property with the object of providing relief in cases of general epidemic, pestilence, or other calamitous visitation.

(b) The members of the commission and its employees when in the performance of their official duties under this chapter shall have the right to pass free of charge on all common carriers by aircraft as defined in this chapter.

(c) No such carrier shall provide free or reduced-rate transportation to any other persons or under any other circumstances.



§ 23-14-123 - Change in tariff, charge, rule, regulation, etc. -- Approval by commission.

(a) (1) No change shall be made in any rate, fare, or charge, or any classification, rule, regulation, or practice affecting the rate, fare, or charge, or the value of the service thereunder, specified in any effective tariff of any common carrier by aircraft, except upon approval of the Arkansas Transportation Commission [abolished] and the rules and regulations prescribed by it.

(2) If the proposed change is not acted upon by the commission within thirty (30) days from the filing date thereof, the change shall become effective at the expiration of the thirty-day period.

(b) The commission is empowered to suspend any proposed new rate upon notice to the carrier for a period not exceeding one hundred eighty (180) days pending investigation by the commission as to the reasonableness of such a proposed rate. However, this subsection shall not apply to any initial tariff filed by the carrier.

(c) At any hearing involving any change in any tariff, classification, rule, regulation, practice, or service of a common carrier by aircraft, the burden of proof to show that the changed tariff, classification, rule, regulation, practice, or service is just and reasonable shall be upon the carrier.



§ 23-14-124 - Regulation of securities and liens -- Liability of state.

(a) The Arkansas Transportation Commission [abolished] is empowered to supervise, regulate, restrict, and control the issuance of stock, stock certificates, bonds, notes, and other evidences of indebtedness by common carriers by aircraft incorporated under the laws of Arkansas and the creation of liens on property in this state by carriers incorporated under the laws of other states.

(b) All securities issued without approval of the commission as provided for in this section shall be void.

(c) This section shall not apply to the issuance of any securities payable at periods of not more than twelve (12) months from the date thereof.

(d) No provision in this chapter and no deed or act done or performed under or pursuant to this chapter shall be construed to obligate the State of Arkansas to pay or guarantee, in any manner whatsoever, any securities issued under the provisions of this chapter.



§ 23-14-125 - Accounts, records, and reports.

(a) The Arkansas Transportation Commission [abolished] is empowered to require annual and other periodic reports from any common carrier by aircraft covering any or all operations or business.

(b) The commission may also require any common carrier by aircraft to file with it a true copy of each or any contract, agreement, understanding, or arrangement between the carrier and any other carrier or person in relation to any traffic affected by the provisions of this chapter.

(c) The commission shall prescribe the forms of any and all accounts, records, and memoranda to be kept by common carriers by aircraft, including the accounts, records, and memoranda of the movement of traffic, as well as of the receipts and expenditures of money.



§ 23-14-126 - Access to and examination of property and records.

(a) The Arkansas Transportation Commission [abolished] shall at all times have access to all lands, buildings, and equipment of any common carrier by aircraft and to all accounts, records, and memoranda, including all documents, papers, and correspondence, now or hereafter existing and kept or required to be kept by such carriers.

(b) The commission may employ special agents or auditors, who shall have authority under the orders of the commission to inspect and examine any and all such lands, buildings, equipment, accounts, records, and memoranda.



§ 23-14-127 - Emergency landings or takeoffs.

No common carrier by aircraft shall be deemed to have violated any term, condition, or limitation of its certificate by landing or taking off during an emergency at a point not named in its certificate, or by operating during an emergency between terminal and intermediate points other than those specified in its certificate.



§ 23-14-128 - Fees.

(a) Application Fees. The following application fees shall be paid to the Arkansas Transportation Commission [abolished] at the time of filing an application:

Click here to view form

(b) Disposition of Fees Collected. All fees or sums collected by the commission under the provisions of this chapter shall be deposited with the Treasurer of State and credited to the General Revenue Fund.






Chapter 15 - Pipeline Companies

Subchapter 1 - -- General Provisions

§ 23-15-101 - Common carriers -- Eminent domain.

(a) All pipeline companies operating in this state are given the right of eminent domain and are declared to be common carriers, except pipelines operated for conveying natural gas for public utility service.

(b) The procedure to be followed in the exercise of the right shall be the same as prescribed in § 18-15-1201 et seq. relating to railroad companies, telegraph companies, and telephone companies.



§ 23-15-103 - Gas rates.

All gas lines or companies operating within the state who render a domestic or general service to the public in the furnishing and sale of gas are required to buy or furnish from the lowest or most advantageous market. Failure to do so shall deprive them of the difference in price between the market price and the price at which the purchase is made.



§ 23-15-104 - Rates and charges of natural gas utilities -- Determination.

In determining and regulating the rates and charges of a natural gas utility company, the Arkansas Public Service Commission shall allow as an operating expense of the natural gas utility company, for natural gas produced by it, the fair value or reasonable market price of the natural gas at the point at which the gas is delivered into the transmission system of the natural gas utility company in or within the vicinity of the field or fields where produced.



§ 23-15-105 - Pipeline companies authorized to transport ammonia and other components of fertilizer.

(a) Pipeline companies operating in this state as common carriers and companies operating pipelines in this state for conveying natural or artificial gas for public utility service may transport by pipeline ammonia and other substances and materials composing commercial fertilizer, or used in manufacturing commercial fertilizer, when specifically authorized to so do by the Arkansas Transportation Commission [abolished].

(b) (1) Applications for authority to operate under subsection (a) of this section shall be heard and determined by the commission.

(2) Appeals from the commission's orders in such matters shall be granted pursuant to § 23-2-211.

(c) The commission shall make such reasonable rules and regulations as may be necessary to administer this section.

(d) All companies authorized by the commission to operate under subsection (a) of this section are given the right of eminent domain. The procedure to be followed in the exercise of this right shall be the same as prescribed in § 18-15-1201 et seq. relating to railroad companies, telegraph companies, and telephone companies.






Subchapter 2 - -- Arkansas Natural Gas Pipeline Safety Act of 1971

§ 23-15-201 - Title.

This subchapter may be cited as the "Arkansas Natural Gas Pipeline Safety Act of 1971".



§ 23-15-202 - Purpose.

It is the purpose of this subchapter to empower the Arkansas Public Service Commission to submit a satisfactory certification pursuant to Section 5 of the Natural Gas Pipeline Safety Act of 1968, Pub. L. 90-481, and to otherwise protect the public peace, health, and safety of the citizens of this state.



§ 23-15-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Public Service Commission;

(2) "Gas" means natural gas, flammable gas, or gas which is toxic or corrosive;

(3) "Interstate transmission facilities" means pipeline facilities used in the transportation of gas which are subject to the jurisdiction of the Federal Energy Regulatory Commission under the Natural Gas Act;

(4) "Municipality" means a city, county, or any other political subdivision of a state;

(5) "Person" means an individual, firm, joint venture, partnership, corporation, association, state, municipality, cooperative association, or joint-stock association and includes any trustee, receiver, assignee, or personal representative thereof;

(6) "Petroleum refinery" means an industrial or manufacturing facility or plant primarily engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oils, lubricants, or other products through the processing of petroleum crude oil that is subject to:

(A) The Environmental Protection Agency Standards of Performance for New Stationary Sources set forth in 40 C.F.R. Part 60, Subpart GGG or successor regulations;

(B) The Environmental Protection Agency Chemical Accident Prevention Provisions set forth in 40 C.F.R. Part 68, Subparts A, B, D, E, F, G, and H or successor regulations; and

(C) The Occupational Safety and Health Administration Regulations governing process safety management of highly hazardous chemicals set forth in 29 C.F.R. § 1910.119 or successor regulations;

(7) "Pipeline facilities" includes, without limitation, pipe, pipe rights-of-way, and any equipment facility or building used in the transportation of gas or the treatment of gas during the course of transportation of gas, but rights-of-way as used in this subchapter does not authorize the commission to prescribe the location or routing of any pipeline facility;

(8) "Production facilities" includes, without limitation, piping or equipment used in the production, extraction, recovery, lifting, stabilization, separation, or treatment of natural gas or associated storage or measurement from the wellhead to a meter where the gas is transferred to a custodian other than the well operator for gathering or transport, commonly known as a "custodial transfer meter";

(9) "Production process" means the extraction of gas from the geological source of supply to the surface of the earth, thence through the lines and equipment used to treat, compress, and measure the gas between the wellhead and the meter where it is either sold or delivered to a custodian other than the well operator for gathering and transport to a place of sale, sometimes called a "custodial transfer meter"; and

(10) (A) "Transportation of gas" means the gathering, transmission, or distribution of gas by pipeline or the storage of gas in or through any pipeline facilities other than interstate transmission facilities as defined in this section.

(B) "Transportation of gas" shall not include production facilities or the production process.

(C) "Transportation of gas" shall include the gathering, transmission, or distribution of natural gas containing one hundred (100) or more parts per million of hydrogen sulfide from the custodial transfer meter through any pipeline, rural or nonrural, to and through any pipeline facility that removes hydrogen sulfide, except that portion of such a pipeline or pipeline facility that is located within the fenced boundary of a petroleum refinery.



§ 23-15-204 - General powers of commission.

The Arkansas Public Service Commission may:

(1) Advise, consult, contract, and cooperate with any agency of the federal government, the State of Arkansas, or any other state in projects of common interest of the regulations of safety of pipeline facilities and transportation of gas and administer the authority delegated to the commission by contract with the federal government or any agency thereof including the authority to participate in the enforcement of federal standards applicable to interstate transmission facilities, as defined in § 23-15-203, as an agent of any agency of the state or federal government; and

(2) Accept, receive, apply for, or administer grants or other funds or gifts from public or private agencies, including the federal government, or from any other person.



§ 23-15-205 - Safety standards.

(a) The Arkansas Public Service Commission by order pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., for purposes of this subchapter only may promulgate, amend, enforce, waive, and repeal minimum safety standards for the transportation of gas and pipeline facilities.

(b) (1) These standards may apply to the design, installation, inspection, testing, construction, extension, operation, replacement, and maintenance of pipeline facilities.

(2) The state safety standards shall be practicable and designed to meet the needs for pipeline safety.

(c) In prescribing the safety standards, the commission shall consider:

(1) Relevant available pipeline safety data;

(2) Whether such standards are appropriate for the particular type of pipeline transportation;

(3) The reasonableness of any proposed standard; and

(4) The extent to which such standards will contribute to the public safety.

(d) Safety regulations promulgated for gas pipeline facilities or the transportation of gas shall be consistent with federal law and with rules and regulations promulgated under authority of the Natural Gas Pipeline Safety Act of 1968, Pub. L. No. 90-481, as amended.

(e) Standards affecting the design, installation, construction, initial inspection, and initial testing shall not be applicable to pipeline facilities in existence on the date such standards are adopted.

(f) Whenever the commission finds a particular facility to be hazardous to life or property, it shall be empowered to require the person operating the facility to cease such operation or to take steps necessary to remove the hazards.



§ 23-15-206 - Reports, records, etc., to be maintained -- Access by the commission.

(a) The Arkansas Public Service Commission may require persons subject to this subchapter to maintain record maintenance, reporting, and inspection.

(b) Each person who engages in the transportation of gas or who owns or operates pipeline facilities shall establish and maintain such records, make such reports, and provide such information as the commission may reasonably require to enable it to determine whether the person has acted or is acting in compliance with this subchapter and the standards established under this subchapter.

(c) Each person who engages in the transportation of gas or who owns or operates pipeline facilities upon request of an officer, employee, or agent authorized by the commission shall permit such officer, employee, or agent to inspect books, papers, records, and documents, relevant to determining whether such person has acted or is acting in compliance with this subchapter and the standards established pursuant to this subchapter.



§ 23-15-207 - Inspections and investigations generally.

(a) (1) The Arkansas Public Service Commission may make inspections and investigations consistent with this subchapter and conduct investigations of pipeline failures whenever needed, and in connection therewith, enter private or public property at all reasonable times.

(2) The results of investigations shall be reduced to writing if any enforcement action is contemplated and a copy thereof furnished to the operator of the pipeline facilities or transportation of gas facilities inspected or investigated before any enforcement action is initiated.

(b) The commission is authorized to conduct inspections and investigations other than those in § 23-15-206 as may be necessary to aid in the enforcement of the provisions of this subchapter and the standards established pursuant to this subchapter. In doing so, it may obtain possession of any pipe or any part of a pipeline facility for analysis, inspection, or testing.

(c) For purposes of enforcement of this subchapter, officers, employees, or agents authorized by the commission, upon presenting appropriate credentials to the individual in charge, are authorized:

(1) To enter upon pipeline facilities at reasonable times; and

(2) To inspect such facilities at reasonable times and within reasonable limits and in a reasonable manner.

(d) Each inspection shall be commenced and completed with reasonable promptness.

(e) The commission may furnish the appropriate prosecuting attorney or the Attorney General any information obtained indicating noncompliance with such standards for appropriate action.



§ 23-15-208 - Inspection and maintenance plans.

(a) Each person who engages in the transportation of gas or who owns or operates pipeline facilities not subject to the jurisdiction of the Federal Energy Regulatory Commission under the Natural Gas Act shall file with the Arkansas Public Service Commission a plan for inspection and maintenance of each pipeline facility owned or operated by the person and any changes in the plan in accordance with regulations prescribed by the Arkansas Public Service Commission.

(b) The Arkansas Public Service Commission by regulation may also require persons who engage in the transportation of gas or who own or operate pipeline facilities subject to the provisions of this subchapter to file such plans for approval.

(c) If at any time the Arkansas Public Service Commission finds that the plan is inadequate to achieve safe operation, the Arkansas Public Service Commission after notice and opportunity for a hearing shall require the plan to be revised.

(d) The plan required by the agency shall be practicable and designed to meet the need for pipeline safety.

(e) In determining the adequacy of the plan, the agency shall consider:

(1) Relevant available pipeline safety data;

(2) Whether the plan is appropriate for the particular type of pipeline transportation;

(3) The reasonableness of the plan; and

(4) The extent to which the plan will contribute to public safety.



§ 23-15-209 - Compliance and waiver.

(a) Each person who engages in the transportation of gas or who owns or operates pipeline facilities shall:

(1) At all times after the date any applicable safety standard established under this subchapter takes effect, comply with the requirements of such standard;

(2) File and comply with a plan of inspection and maintenance required by § 23-15-208; and

(3) Permit access to or copying of records, make reports or provide information, and permit entry or inspection, as required under §§ 23-15-206 and 23-15-207.

(b) The Arkansas Public Service Commission, pursuant to the provisions of the Natural Gas Pipeline Safety Act of 1968, Pub. L. No. 90-481, may waive compliance with a safety standard.



§ 23-15-210 - Confidentiality of information obtained by commission -- Exception.

(a) All information reported to or otherwise obtained by the Arkansas Public Service Commission or its representative pursuant to the provisions hereof, which information contains or relates to a trade secret referred to in 18 U.S.C. § 1905, shall be considered confidential for the purpose of that section, except that the information may be disclosed to other officers or employees concerned with carrying out this subchapter or when relevant in any proceeding under this subchapter.

(b) Nothing in this section shall authorize the withholding of information by the commission, or any officer, employee, or agent under its control, from the duly authorized committees of the General Assembly.



§ 23-15-211 - Civil penalty -- Compromise -- Proceedings.

(a) Any person who violates any provision of § 23-15-209 or any regulation issued under this subchapter shall be subject to a civil penalty not to exceed one hundred thousand dollars ($100,000) for each violation for each day that the violation persists. However, the maximum civil penalty shall not exceed one million dollars ($1,000,000) for any related series of violations.

(b) Any such civil penalty may be compromised by the Arkansas Public Service Commission.

(c) In determining the amount of the penalty or the amount agreed upon in compromise, the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered.

(d) Proceedings under this section shall be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(e) Any penalty imposed under this section, if not promptly paid to the commission, shall be recovered with interest thereon from the date of the order in a civil action brought by the commission.

(f) Any civil penalty collected and imposed under this section shall be paid to the Secretary of the Arkansas Public Service Commission.



§ 23-15-212 - Injunction and jurisdiction.

(a) (1) The Arkansas Public Service Commission pursuant to the provisions of Acts 1935, No. 324, shall have the right to file suit to restrain violations of this subchapter, including the restraint of transportation of gas or the operation of a pipeline facility, or to enforce standards established hereunder upon petition by the commission or by the appropriate prosecuting attorney or the Attorney General on behalf of the State of Arkansas.

(2) Whenever practicable, the commission shall give notice to any person against whom an action for injunctive relief is contemplated and afford him or her an opportunity to present his or her views and, except in the case of a knowing and willful violation, shall afford him or her reasonable opportunity to achieve compliance. However, the failure to give such notice and afford such opportunity shall not preclude the granting of appropriate relief.

(b) Actions under subsection (a) of this section and § 23-15-211 may be brought in any court of competent jurisdiction in any county wherein any act or transaction constituting the alleged violation occurred or in the county wherein is located the principal place of business of any defendant. Process in such cases may be served in any manner provided by law.



§ 23-15-213 - Tort liability.

Nothing in this subchapter shall affect the common law or statutory tort liability of any person.



§ 23-15-214 - Fees.

(a) (1) There is levied and charged and shall be collected by the Arkansas Public Service Commission an annual assessment fee against each natural gas pipeline transporter, owner, or operator subject to the provisions of this subchapter to provide for the cost of operating the pipeline safety program of the commission.

(2) Each natural gas pipeline transporter, owner, or operator shall pay the annual assessment fee authorized in this section for the pipeline safety program, which shall be in addition to any assessment fee authorized by § 23-3-110. This annual assessment, together with any assessment fee charged under § 23-3-110, shall not exceed in any year an amount in excess of that which could be charged and collected pursuant to § 23-3-110.

(3) All annual assessment fees levied under this section shall be in addition to all property, franchise, license, or other taxes, fees, or charges prescribed by law.

(4) (A) Except for natural gas pipeline facilities consisting of fewer than fifty (50) miles, the annual assessment fee shall be levied and charged in an amount which shall be equivalent to that proportion of the total pipeline safety program's costs that each natural gas pipeline transporter's, owner's, or operator's miles of natural gas pipeline in Arkansas, not including service lines in distribution systems, bear to the total number of miles of natural gas pipeline in Arkansas of all natural gas pipeline transporters, owners, or operators who are subject to the provisions of this section.

(B) Each natural gas transporter, owner, or operator of natural gas pipeline facilities totaling fewer than fifty (50) miles shall pay an annual assessment fee equal to fifteen ten-thousandths (.0015) times the total cost of operating the pipeline safety program of the commission for the assessment year.

(b) Each natural gas pipeline transporter, owner, or operator ceasing to engage in activities subject to the provisions of this subchapter during any calendar year shall pay to the commission within fifteen (15) days of ceasing such activities all assessments then owing, and shall at the same time file with the commission a statement of the number of its miles of natural gas pipeline in Arkansas for the current year and for the previous year if it has not theretofore been filed.

(c) (1) The calculation of annual assessment fees will be based on the pipeline miles reported to the Office of Pipeline Safety of the Arkansas Public Service Commission on or before February 15 of each year.

(2) After determining the amount of the annual assessment imposed by this section, the commission, annually on or before June 1, shall prepare and transmit to each natural gas pipeline transporter, owner, or operator a statement of the assessment due for the cost of operating the pipeline safety program of the commission.

(3) Thereafter, on or before June 30, each natural gas pipeline transporter, owner, or operator who was billed under subdivision (c)(2) of this section shall pay to the Secretary of the Arkansas Public Service Commission any annual assessment fee due under this section.

(4) In the event any natural gas pipeline transporter, owner, or operator shall fail or refuse to pay the annual assessment fee provided for in this section on or before June 30, the commission shall add to the annual assessment fee a penalty of twenty-five percent (25%) thereof and certify the amount of the delinquent tax and penalty to the Attorney General for collection.

(d) For purposes of this section, the term "natural gas pipeline transporter, owner, or operator":

(1) Shall mean any individual, firm, joint venture, partnership, corporation, association, state, municipality, cooperative association, joint-stock association, or any business segment thereof, and includes any trustee, receiver, assignee, or personal representative who engages in the transportation of natural gas in Arkansas or who owns or operates natural gas pipeline facilities in Arkansas; and

(2) Shall not include the owner or operator of a master-metered facility.



§ 23-15-215 - Legislative intent concerning § 23-15-214.

(a) It is the purpose and intent of the General Assembly in enacting § 23-15-214 to specifically authorize the Arkansas Public Service Commission to make assessments upon interstate pipelines operating within this state and to provide funds to initiate and carry out an effective gas pipeline safety inspection program in order to properly protect the public health and safety of the citizens of this state.

(b) In enacting this section, the General Assembly is aware that:

(1) Recent federal court decisions have specifically upheld the right of states to impose safety assessments upon interstate pipelines;

(2) The Department of Transportation has recently designated the commission as its agent for inspection of interstate pipeline facilities located in Arkansas;

(3) The Sixty-Ninth General Assembly, in House Concurrent Resolution No. 95, specifically recognized and declared that the commission can provide effective public safety inspections of interstate gas transmission facilities at far less cost than this service can be provided by federal inspectors and that the future safety of the residents of the State of Arkansas requires the support of the General Assembly to ensure a safety inspection program for such pipelines located in Arkansas; and

(4) Legislation enacted by the United States Congress authorizes federal funds for reimbursement of up to fifty percent (50%) of the annual cost to the state which initiates such a program.



§ 23-15-216 - Disposition of funds.

On receipt of the fees, charges, and penalties provided for in this subchapter, the Secretary of the Arkansas Public Service Commission shall pay the fees, charges, and penalties into the State Treasury. The amounts received by the Treasurer of State shall be credited by him or her as special revenues and designated as the "Public Service Commission Utility Safety Fund", which will be a separate fund account established by the Treasurer of State.



§ 23-15-217 - Jurisdiction of Arkansas Public Service Commission over natural gas pipeline inspections.

(a) The Office of Pipeline Safety of the Arkansas Public Service Commission shall continue its administration of and shall continue to conduct safety inspections for any natural gas pipeline facilities which contain one hundred (100) or more parts per million of hydrogen sulfide which by this act or any other act of the General Assembly are transferred to or placed under the jurisdiction of the Oil and Gas Commission until the earlier of such time as:

(1) The Oil and Gas Commission receives certification from the United States Department of Transportation to administer and conduct the required safety inspections;

(2) The Oil and Gas Commission has obtained the appropriate equipment to conduct the required inspections; and

(3) The Oil and Gas Commission has established inspection criteria equal to, but not less stringent than, that currently in force for the facilities in question as set out in the Arkansas Gas Pipeline Code, or one (1) year from April 1, 1999.

(b) Prior to the Oil and Gas Commission's assuming exclusive jurisdiction over any natural gas pipeline facility which contains one hundred (100) or more parts per million of hydrogen sulfide transferred to it by this act or any other act of the General Assembly, there shall be a joint inspection by the Office of Pipeline Safety of the Arkansas Public Service Commission and the Oil and Gas Commission of all natural gas pipeline facilities which contain one hundred (100) or more parts per million of hydrogen sulfide, the exclusive jurisdiction over administration and safety inspections which is being transferred from the Office of Pipeline Safety of the Arkansas Public Service Commission to the Oil and Gas Commission to ensure that, at that point in time when transfer occurs, the compliance status of the pipelines is documented and the responsibility for bringing any pipeline code violations into compliance shall rest with the Oil and Gas Commission.









Chapter 16 - Miscellaneous Provisions Relating To Carriers

Subchapter 1 - -- General Provisions

§ 23-16-101 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Transportation Commission [abolished];

(2) "Other carriers" means all persons, firms, and corporations, other than rail carriers as defined in this section, which were subject to regulation by the commission prior to the enactment of Acts 1945, No. 40, together with all persons, firms, and corporations which perform similar services in Arkansas. "Other carriers" shall also include common carriers by aircraft as defined in § 23-14-102 et seq.; and

(3) "Rail carrier" means all persons, firms, and corporations engaged in the business of common carrier of freight and passengers by rail in Arkansas and which are subject to regulation by the commission.



§ 23-16-102 - Subchapter cumulative.

This subchapter shall be construed as being cumulative as to the terms and provisions of Acts 1935, No. 342, Acts 1945, No. 40, and § 23-14-101 et seq., except as otherwise provided in § 23-3-109.



§ 23-16-103 - Annual certified statement of gross revenue.

(a) (1) Annually, during the month of March, every rail carrier and other carrier which is subject to regulation by the Arkansas Transportation Commission [abolished] under the laws of Arkansas shall prepare and transmit to the commission a certified statement of the gross revenues from its operations in Arkansas for the preceding calendar year ending December 31.

(2) No deduction shall be made from such gross revenues on account of any payments, expenses, or uncollectible accounts, except refunds occasioned by errors or overcharges.

(b) Upon receipt of the certified statement, the commission shall determine the total gross revenues in Arkansas of each and all of the rail carriers and the total gross revenues in Arkansas of each and all of the other carriers.



§ 23-16-104 - Annual fee collected from carriers.

(a) There is levied and charged and there shall be collected annually from each rail carrier which is subject to regulation by the Arkansas Transportation Commission [abolished] under the laws of Arkansas a fee in an amount which shall be equivalent to that proportion of the total rail carrier cost that the gross revenues in Arkansas of each of the rail carriers bear to the total gross revenues in Arkansas of all of the rail carriers. However, the fee to be collected annually from each of the rail carriers shall not exceed in any year an amount exceeding two-fifths of one percent (2/5 of 1%) of the gross revenues in Arkansas of each respective rail carrier.

(b) There is levied and charged and there shall be collected annually from each other carrier which is subject to regulation by the commission under the laws of Arkansas a fee in an amount which shall be equivalent to that proportion of the total other carrier costs that the gross revenues in Arkansas of each of the other carriers bear to the total gross revenues in Arkansas of all of the other carriers. However, the fee to be collected annually from each of the other carriers shall not exceed in any year an amount exceeding two-fifths of one percent (2/5 of 1%) of the gross revenues in Arkansas of each respective other carrier.



§ 23-16-105 - Statement of fees due from rail carriers -- Payment -- Delinquent penalty.

(a) After determining the amount of the fee due to be paid by each of the rail carriers, the Arkansas State Highway and Transportation Department, annually on or before August 15, shall prepare and transmit to each of the rail carriers a statement of the fees due for rail carrier costs during the preceding fiscal year.

(b) Thereafter, on or before August 31 of each year, each of the rail carriers shall pay to the department all fees shown to be due by the statements.

(c) On receipt of the fees and charges provided for in this subchapter, the department shall deposit the fees and charges with the Treasurer of State, and the amount so received by the Treasurer of State shall be classified by the Treasurer of State as special revenues and transferred, by the Treasurer of State on the last business day of the month such amounts are deposited, to the State Highway and Transportation Department Fund, there, notwithstanding the provisions of any law to the contrary, to be utilized by the department for the purposes of administering the laws of this state which the State Highway Commission and the department are responsible for administering with regard to rail carriers and for the construction, reconstruction, and maintenance of highways and bridges in the state highway system.

(d) In the event any rail carrier fails or refuses to pay the fees provided for in this subchapter on or before August 31 of each year, the department shall add to such fee a penalty of twenty-five percent (25%) thereof and certify the amount of the delinquent fee and penalty to the Attorney General for collection.



§ 23-16-106 - Record of cost of operation kept.

(a) The Arkansas Transportation Commission [abolished] shall designate one (1) of its officers or employees who is familiar with cost accounting methods to keep a separate and accurate record of that part of the cost of operation and maintenance of the commission having to do with matters relating to the regulation of:

(1) Rail carriers, which costs are hereinafter referred to as "rail carrier costs"; and

(2) Other carriers, which costs are hereinafter referred to as "other carrier costs".

(b) In a similar manner to that set forth in subsection (a) of this section, an officer or employee of the Arkansas Public Service Commission shall keep an accurate record of that part of the cost of operation and maintenance of the commission having to do with matters relating to:

(1) Public utilities, other than rail carriers, and other carriers which are subject to regulation by the commission; and

(2) The Tax Division of the Arkansas Public Service Commission.






Subchapter 2 - -- Employee Bonds

§ 23-16-201 - Penalty.

Any person, officer, manager, company, corporation, association, or firm who violates any of the provisions of this subchapter shall be guilty of a Class A misdemeanor.



§ 23-16-202 - Bonds, contracts, etc., in violation of subchapter void.

Any bond, contract, or undertaking made in violation of the provisions of the subchapter shall be void.



§ 23-16-203 - Sureties.

No common carrier authorized to do business in this state, when requiring of an employee that he or she give a bond or undertaking of any nature whatsoever, shall require as surety thereon any person not a resident of this state. Nor shall any common carrier accept as surety any company, corporation, or association unless the company, corporation, or association is a corporation duly organized under the laws of the State of Arkansas or who shall have designated an agent residing within this state upon whom service of legal process may be had as provided by law for foreign corporations doing business in this state and shall also have in this state a general office in which it shall require that every bond or undertaking shall be approved, if approved and cancelled, and where a complete record thereof shall be kept.



§ 23-16-204 - Employer not to select sureties.

No common carrier authorized to do business in this state, when requiring of an employee that he or she give it a bond or undertaking of any nature whatsoever, shall require the employee to have the bond or undertaking executed by any particular person, company, corporation, association, or firm or by any one (1) or more of any number of such persons, companies, corporations, associations, or firms named by the common carrier as surety.



§ 23-16-205 - Term of bond or undertaking.

Every bond or undertaking of any nature whatsoever given by an employee of any common carrier authorized to do business in this state shall be made to cover a definite term.



§ 23-16-206 - Rejection of bond or undertaking.

No common carrier shall reject any bond or undertaking for any reason other than the financial insufficiency of the bond or undertaking.



§ 23-16-207 - Cancellation of bond.

(a) No such bond or undertaking shall be cancelled without the consent of all parties thereto, except for a breach of one (1) or more of the conditions thereof.

(b) (1) Any such employee who has given a bond or undertaking and upon the breach of any of the conditions thereof by the other party or parties thereto shall have the power to cancel the bond or undertaking by giving the surety or sureties thereon and the common carrier for the benefit of whom the bond or undertaking has been made at least ten (10) days' notice in writing, setting out in full the reason for cancelling the bond or undertaking.

(2) The notice is to be signed by the employee and sworn to by him or her in this state before any officer authorized to administer oaths.

(3) Any such notice to a company, corporation, or association may be served by leaving the notice with any person upon whom service of legal process upon such a company, corporation, or association may be had.

(c) (1) Any surety on any such bond or undertaking, upon the breach of any of the conditions thereof by the common carrier employee for whom the bond or undertaking has been made, shall have power to cancel the bond or undertaking by giving the employee at least ten (10) days' notice in writing setting out in full the reason for cancelling the bond or undertaking.

(2) The notice is to be signed by an agent or manager of the surety, then a resident of this state and then authorized to approve or disapprove similar bonds or undertakings for the surety, and is to be sworn to by the person signing the notice in this state before an officer authorized to administer oaths.

(d) Nothing in the cancellation of the bond shall affect any right of action accruing to any person upon the breach of a contract.






Subchapter 3 - -- Uninsured Motorist Liability Insurance

§ 23-16-301 - Definitions.

(a) As used in this subchapter, unless the context otherwise requires, "common carrier" means any person, firm, or corporation which undertakes, either directly or indirectly, to transport members of the general public as passengers for compensation whether over regular or irregular routes.

(b) For the purposes of this subchapter and subject to the terms and conditions of coverage, the term "uninsured motor vehicle" shall be deemed to include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency.



§ 23-16-302 - Uninsured motorist liability insurance -- Carriage required -- Amount.

Every common carrier, as defined by § 23-16-301, shall carry uninsured motorist liability insurance or shall become a self-insurer, in not less than the limits described in § 27-19-605, for the protection of passengers and operators of the common carrier who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease including death, resulting therefrom.



§ 23-16-303 - Insolvency protection application -- Amount not limited.

(a) An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tortfeasor becomes insolvent within one (1) year after such an accident.

(b) Nothing contained in this section shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insureds than is provided in this section.



§ 23-16-304 - Payment -- Subrogation.

In the event of payment to any person under the coverage required by this subchapter and subject to the terms and conditions of the coverage, the insurer making the payment shall be entitled to the proceeds of any settlement or judgment, to the extent of the payment, resulting from the exercise of any rights of recovery of the person against any person or organization legally responsible for the bodily injury for which the payment is made, including the proceeds recoverable from the assets of the insolvent insurer.






Subchapter 4 - -- Arkansas Lifeline Individual Verification Effort Corporation Act

§ 23-16-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Lifeline Individual Verification Effort Corporation Act".



§ 23-16-402 - Definitions.

As used in this subchapter:

(1) "Eligible telecommunications carrier" has the same meaning as provided in § 23-17-403;

(2) "Lifeline Assistance Program" means the federally mandated Lifeline Assistance Program that provides certain discounts on monthly service for qualified telephone subscribers; and

(3) "Link Up America" means the federally mandated Link Up America program through the Federal Communications Commission that helps qualified low-income consumers to connect or hook up to the telephone network.



§ 23-16-403 - Arkansas Lifeline Individual Verification Effort Corporation -- Creation -- Board of directors.

(a) There is created the Arkansas Lifeline Individual Verification Effort Corporation.

(b) The corporation shall be governed by a seven-member board of directors appointed by the Governor as follows:

(1) Three (3) board members shall be consumers; and

(2) Four (4) board members shall be representatives of eligible telecommunications carriers.

(c) The Governor shall choose representatives of eligible telecommunications carriers from a list of three (3) names for each position submitted by representatives of eligible telecommunications carriers.

(d) The initial appointments shall be for terms that will result in two (2) board members serving a one-year term, two (2) board members serving a two-year term, and three (3) board members serving a three-year term. All successors shall serve three-year terms.

(e) The Governor shall designate one (1) of the board members to preside over the initial meeting of the board, at which meeting the board shall elect a president, a secretary, and such other officers as it deems appropriate.

(f) Members of the board shall serve without compensation but may be reimbursed for reasonable expenses. However, no corporate money shall be used for out-of-state travel expenses.

(g) All vacancies on the board shall be filled in the same manner as the original appointments.



§ 23-16-404 - Board of directors -- Attendance at meetings required.

(a) In order to ensure broad representation and a quorum, all members of the Board of Directors of the Arkansas Lifeline Individual Verification Effort Corporation have a responsibility to attend all regular or special meetings of the board.

(b) (1) A board member shall be subject to removal from the board if the member fails to present to the Governor a satisfactory excuse for his or her absence.

(2) Unexcused absences from three (3) successive regular meetings without attending any intermediary called special meetings shall constitute sufficient cause for removal.

(c) Removal of board members shall be in accordance with the following:

(1) (A) Within thirty (30) days after each regular board meeting, the secretary of the board shall give written notice to the Governor of any member who has been absent from three (3) successive regular meetings without attending any intermediary called special meetings.

(B) The secretary's notice to the Governor shall include a copy of all meeting notices and attendance records for the past year.

(C) Failure by the secretary to submit the notices and documentation required by this subchapter shall be considered cause for removal by the Governor in accordance with the procedures set forth at § 25-17-210;

(2) Within sixty (60) days after receiving the notice and supporting documentation from the secretary, the Governor shall notify the board member in writing of the Governor's intent to remove the member for cause. This notice shall suffice for the notice required in § 25-17-210(a);

(3) Within twenty (20) days after the date of the Governor's notice, the board member may request an excused absence as provided by this subchapter or may file notice with the Governor's office that the member disputes the attendance records and the reasons therefor;

(4) The Governor shall grant an excuse for illness of the member when verified by a written sworn statement by the attending physician or other proper excuse as determined by the Governor; and

(5) If no rebuttal is received or other adequate documentation submitted within twenty (20) days after the date of the Governor's notice, the board member may be removed in accordance with the provisions set forth in § 25-17-210.

(d) Any board member referred to the Governor because of excessive absences under the provisions of this subchapter shall not be entitled to any expense reimbursement for travel to or attendance at any subsequent meeting until the board receives notification from the Governor that the member has been excused for the absences.



§ 23-16-405 - Assessment on eligible telecommunications carriers.

(a) (1) The Board of Directors of the Arkansas Lifeline Individual Verification Effort Corporation shall levy assessments on all eligible telecommunications carriers participating in the verification program not to exceed ten cents (10cent(s)) per subject access line per month in order to fund the services provided by the Arkansas Lifeline Individual Verification Effort Corporation.

(2) Participation in the verification program shall be available only for eligible telecommunications carriers having a customer access base of fifteen thousand (15,000) or fewer.

(b) The board may adjust the assessment in January of each year, but at no time shall the assessment exceed ten cents (10cent(s)) per subject access line per month.

(c) The assessment shall not be levied on more than one hundred (100) access lines at any single customer location.

(d) (1) The assessment may be collected by an eligible telecommunications carrier from its customers and transmitted monthly to the board, and the board shall deposit the assessment into a financial institution authorized to accept public funds.

(2) The assessment shall appear on the bills of customers as a combined total with the assessment by the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation under § 25-29-103. The item on the bill shall identify both assessments by name.

(e) The assessments levied by the corporation shall not be considered a tax and shall not be affected by any laws of this state governing taxation, nor shall the assessments be subject to any state or local tax or franchise fee.



§ 23-16-406 - Option to participate or cease participation.

(a) An eligible telecommunications carrier may elect not to participate under this subchapter without the need for approval by the Arkansas Lifeline Individual Verification Effort Corporation if the eligible telecommunications carrier files notice with the corporation within one hundred twenty (120) days after August 12, 2005.

(b) (1) If approved by the corporation:

(A) A participating eligible telecommunications carrier may cease participation under this subchapter; and

(B) A nonparticipating eligible telecommunications carrier may begin participation under this subchapter.

(2) Applications to participate or cease participation shall be accepted at times approved by the Board of Directors of the Arkansas Lifeline Individual Verification Effort Corporation.



§ 23-16-407 - Powers and duties of corporation.

(a) (1) The Arkansas Lifeline Individual Verification Effort Corporation shall provide services to verify eligibility under the Lifeline Assistance Program for individuals for whom other governmental entities do not verify the data. If another governmental entity provides verification, the corporation shall not duplicate the verification.

(2) The corporation may provide services to verify eligibility under the Link Up America program for individuals for whom other governmental entities do not verify the data. If another governmental entity provides verification, the corporation shall not duplicate the verification.

(b) The corporation shall:

(1) Have perpetual succession as a body politic and corporate, adopt bylaws for the regulation of the affairs and the conduct of its business, and prescribe rules, regulations, and policies in connection with the performance of its functions and duties;

(2) Adopt an official seal and alter it at pleasure;

(3) Sue and be sued in its own name and plead and be impleaded;

(4) Make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the authority under this subchapter, including contracts with persons, firms, corporations, and others;

(5) Purchase insurance; and

(6) Do all other acts and things necessary, convenient, or desirable to carry out the purposes of this subchapter and to exercise the powers granted to it by this subchapter.



§ 23-16-408 - Staff -- Real property -- Debt.

(a) The Arkansas Lifeline Individual Verification Effort Corporation shall not employ any person as a salaried employee but shall rely upon volunteers and professional services obtained by contract.

(b) No corporate asset may be used to purchase or lease any real property, nor is the corporation authorized to incur any indebtedness.



§ 23-16-409 - Corporate offices.

The Arkansas Lifeline Individual Verification Effort Corporation may maintain an office at such location as it deems suitable.



§ 23-16-410 - Annual audit.

The Arkansas Lifeline Individual Verification Effort Corporation shall be audited annually in accordance with accounting principles generally accepted in the United States and file a copy of the audit with the Legislative Joint Auditing Committee and the Arkansas Public Service Commission.



§ 23-16-411 - Articles of incorporation.

Within thirty (30) days after the first meeting of the Board of Directors of the Arkansas Lifeline Individual Verification Effort Corporation, the board shall cause articles of incorporation to be filed with the Secretary of State.



§ 23-16-412 - Purchase of telecommunications services.

The purchase of verification services by the Arkansas Lifeline Individual Verification Effort Corporation shall be by competitive bid using procedures substantially similar to the Arkansas Procurement Law, § 19-11-201 et seq.



§ 23-16-413 - Annual report.

The Board of Directors of the Arkansas Lifeline Individual Verification Effort Corporation shall transmit an annual report of its activities to the Legislative Council, the Governor, and the Arkansas Public Service Commission. The annual report shall be filed by March 31 of each year.






Subchapter 5 - -- Safe Transportation of Railroad Employees by Contract Carriers Act

§ 23-16-501 - Title.

This subchapter shall be known as and may be cited as the "Safe Transportation of Railroad Employees by Contract Carriers Act".



§ 23-16-502 - Definitions.

As used in this subchapter:

(1) "Contract carrier" means a passenger contract carrier that for compensation transports railroad employees with a vehicle designed or used to transport eight (8) persons or less, including the driver; and

(2) (A) "On-duty time" means all time at a terminal, facility, or other property of a contract carrier or on any public property waiting to be dispatched.

(B) "On-duty time" includes time spent inspecting, servicing, or conditioning the vehicle, unless the driver has been relieved from duty by the contract carrier.



§ 23-16-503 - Driver qualification file.

(a) (1) A contract carrier shall maintain a driver qualification file for each driver it employs.

(2) The driver qualification file may be combined with the personnel file of the employee.

(b) The driver qualification file shall include:

(1) A certificate of physical examination conducted by a physician every two (2) years that certifies the physical ability of the driver to operate a commercial motor vehicle;

(2) Documentation that establishes that the driver's driving record has been reviewed at least one (1) time per year;

(3) Documentation related to the driver's violation of motor vehicle laws or ordinances, if applicable;

(4) Other documentation related to the driver's qualification or ability to drive a motor vehicle;

(5) The driver's application for employment as provided under 49 C.F.R. § 391.21;

(6) Responses from previous employers, if required by the current employer; and

(7) A certificate of the driver's road test or a copy of the current driver's license.



§ 23-16-504 - Driver disqualification and limitations.

(a) A driver is disqualified from driving for a contract carrier under this subchapter if the driver has committed two (2) or more serious traffic violations under § 27-16-401 within a three-year period.

(b) (1) A contract carrier shall not allow or require a driver to drive or remain on duty for more than:

(A) Ten (10) hours after eight (8) consecutive hours off-duty;

(B) Fifteen (15) hours of combined on-duty time and drive time since last obtaining eight (8) consecutive hours of off-duty time; or

(C) Seventy (70) hours of on-duty and drive time in any period of eight (8) consecutive days.

(2) After twenty-four (24) hours off-duty, a driver begins a new seven (7) consecutive day period and on-duty time is reset to zero (0).

(3) A transport vehicle driver who encounters an emergency and cannot, because of that emergency, safely complete a transportation assignment within the ten-hour maximum driving time permitted under this section may drive and be permitted or required to drive a transport motor vehicle for not more than two (2) additional hours in order to complete that transportation assignment or to reach a place offering safety for the occupants of the transport motor vehicle and security for the transport motor vehicle if the transportation assignment reasonably could have been completed within the ten-hour period absent the emergency.

(c) A contract carrier shall maintain and retain for a period of six (6) months accurate time records that show:

(1) The time the driver reports for duty each day;

(2) The total number of hours of on-duty time for each driver for each day;

(3) The time the driver is released from duty each day; and

(4) The total number of hours driven each day.



§ 23-16-505 - Driver testing.

(a) (1) Before a driver performs any duties for a contract carrier, the driver shall undergo testing for alcohol and controlled substances as provided under 49 C.F.R. § 40 and 49 C.F.R. § 382, as in effect on January 1, 2009.

(2) A driver is qualified to drive for a contract carrier if:

(A) The alcohol test result under subdivision (a)(1) of this section indicates an alcohol concentration of zero (0); and

(B) The controlled substances test result from the medical review officer as defined under 49 C.F.R. § 40.3, as in effect on January 1, 2009, indicates a verified negative test result.

(3) A driver is disqualified from driving for a contract carrier if:

(A) The alcohol test result and the controlled substances test result are not in compliance with subdivision (a)(2) of this section;

(B) The driver refuses to provide a specimen for an alcohol test result or the controlled substances test result, or both; or

(C) The driver submits an adulterated specimen, a diluted positive specimen, or a substituted specimen on an alcohol test result or the controlled substances test result that is performed.

(b) (1) As soon as practicable after an accident involving a motor vehicle owned or operated by a contract carrier, the contract carrier shall test each surviving driver for alcohol and controlled substances if:

(A) The accident involved the loss of human life; or

(B) The driver received a citation for a moving traffic violation arising from the accident and the accident involved:

(i) Bodily injury to a person who immediately received medical treatment after the accident; or

(ii) Disabling damage that required the motor vehicle to be towed from the accident scene to one (1) or more motor vehicles as a result of the accident.

(2) If alcohol testing and controlled substances testing cannot be completed as soon as possible but no later than thirty-two (32) hours after the accident, the records shall be submitted to the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.

(c) (1) A common carrier or the employer of a driver of a common carrier shall maintain records of the alcohol testing and controlled substances testing of drivers for five (5) years.

(2) The records shall be maintained in a secure location.



§ 23-16-506 - Vehicle inspection.

(a) A contract carrier shall inspect or cause to be inspected a motor vehicle that it operates for passenger transportation.

(b) (1) If a contract carrier uses a commercial motor vehicle for passenger transportation, the contract carrier shall perform an inspection on the commercial motor vehicle and its components at least one (1) time in every twelve-month period in compliance with the rules promulgated by the United States Department of Transportation as provided under 49 C.F.R. § 396.17, Appendix G.

(2) The inspection under this subsection shall be performed by an individual who is qualified to perform the inspection as prescribed in 49 C.F.R. § 396.19, as in effect on January 1, 2009.

(c) A contract carrier shall require each of its drivers to complete a written motor vehicle report upon completion of each day's work on the motor vehicle that the driver operated as prescribed under 49 C.F.R. § 396.11, as in effect on January 1, 2009.



§ 23-16-507 - Maintenance and repair program.

(a) A contract carrier shall establish a maintenance and repair program to include at least weekly inspections under this section.

(b) A contract carrier's maintenance and repair program shall include checking parts and accessories for safety and proper operation at all times, including the items under subsection (c) of this section, and overall cleanliness of the motor vehicle.

(c) A motor vehicle used by a contract carrier shall have:

(1) Tires with sufficient tread as prescribed under 49 C.F.R. § 393.75, as in effect on January 1, 2009;

(2) A spare tire that is fully inflated;

(3) A secured location for personal baggage, including proper restraints;

(4) Fully-operational seatbelts for all passenger seats;

(5) If the weather requires it, traction devices, studs, or chains;

(6) A heater and air conditioner that is properly working with properly working fans; and

(7) An emergency road kit that contains at least a tire inflating aerosol can, flares or reflective triangles, jumper cables, and a fire extinguisher.

(d) A motor vehicle shall not be operated in a condition that is likely to cause an accident or mechanical breakdown.

(e) (1) A contract carrier shall maintain records for its maintenance and repair program for each motor vehicle.

(2) The records shall include:

(A) Identifying information for the motor vehicle to include the vehicle identification number, make, year manufactured, and company identification number if one is provided;

(B) Owner information if the contract carrier is not the owner of the vehicle; and

(C) The history of inspections, repairs, and maintenance that describe the activity and the date the activity was performed.

(3) (A) Except as provided under subdivision (e)(3)(B) of this section, the records under this subsection shall be maintained by the contract carrier at its place of business for one (1) year.

(B) If the motor vehicle leaves the contract carrier's control, the records under this subsection shall be maintained by the contract carrier at its place of business for six (6) months.

(f) A contract carrier and its officers, drivers, agents, and employees who are concerned with the inspection or maintenance of motor vehicles shall comply with and be knowledgeable of the contract carrier's maintenance and repair program under this section.



§ 23-16-508 - Access to facilities and records.

A contract carrier shall allow an employee of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department or its designee access to:

(1) A facility to determine compliance with this subchapter; and

(2) Records or information related to an accident investigation under this subchapter.



§ 23-16-509 - Liability protection.

A contract carrier or a third party that contracts on behalf of a railroad shall obtain and maintain an insurance policy of five million dollars ($5,000,000) for each motor vehicle that transports railroad employees.



§ 23-16-510 - Penalties.

(a) (1) A person who knowingly violates a provision of this subchapter is liable to the state for a civil penalty not to exceed one thousand dollars ($1,000) for each violation.

(2) Each day that a violation continues is a separate offense.

(b) The Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department shall assess penalties for violations under this subchapter by written notice to the violator.

(c) To determine the amount of the penalty, the department or its designee shall evaluate:

(1) The nature, circumstances, extent, and gravity of the violation;

(2) The degree of culpability, history of prior offenses, ability to pay, and effect on the ability to continue to do business of the person found to have committed a violation; and

(3) Other circumstances as justice may require.



§ 23-16-511 - Right of railroad to contract.

(a) This subchapter is not intended to limit and shall not be construed as limiting the right of a railroad to contract with a contract carrier that certifies to the railroad that it is in compliance with the provisions of this subchapter or any applicable federal requirements.

(b) The railroad is entitled to rely on a contract carrier's certification that it is operating in compliance with this subchapter without further inquiry.









Chapter 17 - Telephone and Telegraph Companies

Subchapter 1 - -- General Provisions

§ 23-17-101 - Right to construct, operate, and maintain lines -- Damages for occupation of property.

(a) (1) Any person or corporation organized by virtue of the laws of this state or of any other state of the United States or by virtue of the laws of the United States, for the purpose of transmitting intelligence by magnetic telegraph or telephone, or other system of transmitting intelligence which is the equivalent of telephone or telegraph and which may be invented or discovered, may construct, operate, and maintain the telegraph, telephone, or other lines necessary for the speedy transmission of intelligence:

(A) Along and over the public highways and streets of the cities and towns of this state;

(B) Across and under the waters and over any lands or public works belonging to this state;

(C) On and over the lands of private individuals;

(D) Upon, along, and parallel to any of the railroads or turnpikes of this state; and

(E) On and over the bridges, trestles, or structures of the railroads.

(2) However, the ordinary use of the public highways, streets, works, railroads, bridges, trestles, or structures and turnpikes shall not be obstructed thereby, nor shall the navigation of the waters be impeded.

(b) Just damages shall be paid to the owners of the lands, railroads, and turnpikes by reason of the occupation of the lands, railroads, and turnpikes by the telegraph or telephone corporations.

(c) Nothing in this subchapter shall limit the authority of municipalities to impose franchise fees pursuant to § 14-200-101.



§ 23-17-102 - Railroads may operate telegraphs and telephones -- Authority.

Any railroad company incorporated by the laws of or operating lines of railroad within this state, upon filing its assent to §§ 23-17-101 -- 23-17-108 and 23-17-113 in the office of the Secretary of State, shall thereby become clothed with the rights, powers, and duties provided for telegraph and telephone companies.



§ 23-17-103 - Condemnation proceedings upon failure to secure right-of-way.

In the event that the telegraph or telephone companies upon application to such individuals, railroads, or turnpike companies fail to secure a right-of-way by consent, contract, or agreement, then the telegraph or telephone corporation shall have the right to proceed to procure the condemnation of the property, lands, rights, privileges, and easements in the manner prescribed by law for taking private property for right-of-way for railroads, as provided by § 18-15-1201 et seq.



§ 23-17-104 - Right of entry for construction -- Liability for damages.

Wherever any telegraph or telephone company desires to construct its lines on or along the lands of individuals, on the right-of-way and structures of any railroads, or upon and along any turnpike, the telegraph or telephone company by its agents may have the right to peacefully enter upon the lands, structures, or right-of-way and survey, locate, and lay out its lines thereon, being liable, however, for any damage that may result by reason of such acts.



§ 23-17-105 - Contract for exclusive privileges prohibited.

No telegraph or telephone corporation organized by virtue of the laws of this state or doing business in this state by virtue of the laws of any other state, or of the United States, shall have the power to contract with the owners of lands or the right in lands, or with any person or corporation, for the rights to erect, operate, or maintain telegraph, telephone, or other lines or works for the speedy transmission of intelligence over his or her or its lands, privileges, rights, or easements to the exclusion of other persons or corporations authorized to erect and operate lines and works for speedy transmission of intelligence.



§ 23-17-106 - Priority of dispatch of messages -- Confidentiality.

(a) (1) In consideration of the right-of-way over the public property conceded in §§ 23-17-101 -- 23-17-108 and 23-17-113, every telephone corporation in the case of war, insurrection, or civil commotion of any kind and for the arrest of criminals shall give immediate dispatch at the usual rates of charge to any message connected therewith of any officer of the state or of the United States.

(2) Any officer or agent of a telephone company who fails or refuses to carry out the provisions of the preceding subsection is guilty of a misdemeanor.

(b) (1) All other messages, including those received from other telephone companies, shall be transmitted in order of their delivery, correctly and without unreasonable delay, and shall be strictly confidential. However, arrangements may be made with the publishers of newspapers for the transmission of intelligence of general and public interest.

(2) Any officer or agent of a telephone company who willfully violates the provisions of this subsection is guilty of a Class A misdemeanor.

(3) The telephone company so violating this section is liable in damages to the party aggrieved.



§ 23-17-107 - Interception of message -- Injuring equipment -- Penalty.

If any person without authority intercepts a dispatch or message transmitted by telephone or willfully destroys or injures any telephone pole, wire, cable, or fixture, he or she is guilty of a Class A misdemeanor.



§ 23-17-108 - Refusal to transmit message -- Penalty.

Every telegraph and telephone company doing business in this state, under a penalty of five hundred dollars ($500) for each and every refusal to do so, must transmit over its wires to localities on its lines for any individual, corporation, or other telegraph or telephone company such messages, dispatches, or correspondence as may be tendered to it by, or to be transmitted to, any individual, corporation, or other telegraph or telephone companies at the price customarily asked and obtained for the transmission of similar messages, dispatches, or correspondence without discrimination as to charges or promptness. The penalty prescribed in this section shall be recoverable in any court through proper form of law, one-half (1/2) of which shall go to the prosecutor and one-half (1/2) to the state.



§ 23-17-110 - Telegraph companies -- Schedule of rates.

In order to ascertain what the regular charges of such companies are, all telegraph companies doing business in this state are required to keep in all their offices in this state a schedule of the regular rates charged by them, which shall be open to the inspection of any person interested therein.



§ 23-17-112 - Damages for mental anguish.

(a) All telegraph companies doing business in this state shall be liable in damages for mental anguish or suffering even in the absence of bodily injury or pecuniary loss for negligence in receiving, transmitting, or delivering messages.

(b) In all actions under this section, the jury may award such damages as it concludes resulted from the negligence of the telegraph company.

(c) Nothing contained in this section shall abridge the rights and remedies now provided by law against telegraph companies, and the rights and remedies provided for by this section shall be in addition to those now existing.



§ 23-17-113 - Telephone service to be supplied without discrimination -- Complaint to commission.

(a) (1) Every telephone company doing business in this state and engaged in a general telephone business shall supply all applicants for telephone connection and facilities without discrimination or partiality, within ten (10) days after written demand therefor, if the applicants comply or offer to comply with the reasonable regulations of the company.

(2) No telephone company shall impose any condition or restriction upon any applicant that is not imposed impartially upon all persons or companies in similar situations. Or shall the company discriminate against any individual or company engaged in lawful business by requiring as a condition for furnishing the facilities that they shall not be used in the business of the applicant or otherwise.

(b) Upon failure of any telephone company to comply with the written demand for telephone connection and facilities, the applicant may file a complaint with the Arkansas Public Service Commission under the provisions of § 23-3-119. The commission may make such temporary and final orders relative to the furnishing of such connection and facilities as the facts may justify.



§ 23-17-116 - Fee for initiation of residential telephone service to be payable in installments.

(a) The fee or charge imposed by any telephone company doing business in this state for the initiation of local telephone service at a residential location, but not including contributions in aid of construction, if any, shall be billed to the residential customer in equal monthly installments over a period of six (6) months at the option of the customer if the total installation charges exceed one hundred dollars ($100).

(b) If the total installation charges exceed fifty dollars ($50.00) but do not exceed one hundred dollars ($100), the residential customer shall at the option of the customer be billed in equal monthly installments over a period of three (3) months.



§ 23-17-119 - Surcharges to provide telecommunications for deaf and hearing impaired.

(a) As used in this section:

(1) "Commercial mobile radio service" means the same as defined at § 12-10-303; and

(2) "Prepaid wireless telephone service" means the same as defined at § 12-10-303.

(b) (1) To fund the equipment distribution program established by § 20-79-401 et seq., the Arkansas Public Service Commission may impose a surcharge of up to:

(A) Two-hundredths of a dollar ($0.02) per subject access line per month; and

(B) Two-hundredths of a dollar ($0.02) per working subject telephone number per month.

(2) Surcharges imposed by the commission under subdivisions (b)(1)(A) and (B) of this section shall:

(A) Be identical; and

(B) Not apply to prepaid wireless telephone service.

(c) The surcharges levied under this section shall be collected by the local exchange carriers and commercial mobile radio service providers from their customers and remitted to the Department of Finance and Administration for deposit as special revenues into the State Treasury to the credit of the Telecommunications Equipment Fund for the equipment distribution program under § 20-79-401 et seq.

(d) If revenues collected under this section exceed the costs of operating the program established by § 20-79-401 et seq., and if the excess at any time equals a three-year average of expenditures under this section and § 20-79-401 et seq., then the collection of the surcharge shall cease until one-half (1/2) of the surplus has been exhausted.



§ 23-17-120 - Establishment of calling plans.

(a) (1) The Arkansas Public Service Commission by regulation shall establish calling plans in telephone exchanges in the state.

(2) The commission shall determine the size of exchanges that will be eligible for the calling plan.

(b) (1) The commission may establish end-user charges for the plan in an amount not to exceed two dollars and fifty cents ($2.50) per month per access line to be applied in the affected exchanges. In addition the commission may establish usage-based charges or other end-user charges as appropriate to fund the plan.

(2) The plan shall be funded by customer charges under subdivision (b)(1) of this section and by the Arkansas Calling Plan Fund established by § 23-17-404(e)(4)(D).

(c) The plan may vary among telephone exchanges based on factors determined by the commission.

(d) In establishing the calling plan, the commission shall consider basic local exchange rates, calling scopes, the ability of customers to call the county seat, access to industry and business, the cost of providing the calling plan, and the availability of funding from the fund.

(e) The plan provided to different telephone exchanges may vary in minutes in the plan and the cost to customers for the plan and may be either mandatory or optional plans.

(f) Any mandatory plan shall be subject to approval through a balloting process by the customers of the exchanges that would be subject to the monthly end-user charge associated with the proposed plan. A minimum of fifty-one percent (51%) of the ballots returned must be in favor of the proposed calling plan in order for the proposed calling plan to be implemented.

(g) (1) Incumbent local exchange carriers shall not be entitled to Arkansas Universal Service Fund recovery for lost toll revenues associated with the implementation of these calling plans.

(2) In establishing the plans, the commission is required to ensure that all costs to incumbent local exchange carriers of implementing such plans, including, but not limited to, lost toll and access revenues, network and equipment costs, and costs incurred to terminate associated plan traffic are fully compensated by the combination of end-user charges and funds provided to each incumbent local exchange carrier from the fund.

(3) Lost toll revenues shall be determined by a two-month study of actual toll usage and revenues for traffic on the proposed route.



§ 23-17-121 - Agreements for special terminating access rates or plans.

(a) Two (2) or more eligible telecommunications carriers may enter into an agreement under this section for special terminating access rates or plans between exchanges of the parties to the agreement. The agreement is conditioned upon the approval of the Arkansas Public Service Commission.

(b) The commission may approve the plan only if the commission determines that:

(1) The agreement is needed to enhance or improve calling between communities of interest or to assist citizens to call their county seat;

(2) The agreement is in the best interest of the customers of the eligible telecommunications carriers;

(3) The special terminating access rate or plan recovers the cost of providing the service; and

(4) The agreement does not detrimentally impact the customers of other telecommunications carriers in Arkansas.

(c) (1) The approval may provide for special terminating access rates that shall be available only to the companies entering into the agreement.

(2) No other company may take advantage of the special access rates. In all other instances, the filed-rate doctrine shall continue to apply.

(d) Any reduced revenue or additional costs caused by the agreement shall not be recovered from the Arkansas Universal Service Fund.






Subchapter 2 - -- Rural Telecommunications Cooperatives

§ 23-17-201 - Title.

This subchapter may be cited as the "Rural Telecommunications Cooperative Act".



§ 23-17-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Acquire" means and includes construct, acquire by purchase, lease, devise, gift, or other modes of acquisition;

(2) "Board" means a board of directors of a corporation organized under this subchapter;

(3) "Commission" means the Arkansas Public Service Commission;

(4) "Cooperative" means a corporation organized and operating pursuant to the provisions of this subchapter;

(5) "Federal agency" includes the United States and any department, administration, commission, board, bureau, office, establishment, agency, authority, or other instrumentality of the United States;

(6) "Member" means an incorporator of a cooperative and each person thereafter lawfully admitted to and retaining membership therein;

(7) "Municipality" means any incorporated city or town of this state;

(8) "Obligations" includes bonds, notes, debentures, interim certificates, or receipts and all other evidences of indebtedness issued by a cooperative. However, obligations shall not include amounts represented by capital stock, certificates of membership, or amounts due as patronage profits;

(9) "Person" includes any natural person, firm, association, corporation, business trust, or partnership;

(10) "Rural area" means any area within this state which is located outside the boundaries of any incorporated or unincorporated city, town, or village having a population in excess of two thousand five hundred (2,500) inhabitants according to the last preceding federal census;

(11) "State agency" includes the State of Arkansas and any department, administration, commission, board, bureau, office, establishment, agency, authority, instrumentality, or any political subdivision of the State of Arkansas;

(12) "Telecommunications company" means any person, firm, partnership, corporation, association, or other entity that offers telecommunications services to the public for compensation; and

(13) "Telecommunications service" means the offering to the public for compensation the transmission of voice, data, or other electronic information at any frequency over any part of the electromagnetic spectrum, notwithstanding any other use of the associated facilities. Such term does not include radio and television broadcast or distribution services or the provision or publishing of yellow pages, regardless of the entity providing such services or services to the extent that such services are used in connection with the operation of an electric utility system owned by a government entity.



§ 23-17-204 - Purpose of cooperative.

Cooperative nonprofit membership corporations either with or without capital stock may be organized under this subchapter for the purpose of furnishing telecommunications service and other services to the widest practicable number of users of such services.



§ 23-17-205 - Powers of cooperative.

Any cooperative created under the provisions of this subchapter shall have power to:

(1) Sue and be sued in its corporate name;

(2) Have perpetual existence unless limited for a shorter term in its articles of incorporation;

(3) Adopt and use a corporate seal and to alter it;

(4) Furnish, improve, and expand telecommunications service to its members, to federal and state agencies, and to other persons;

(5) Construct, purchase, lease as lessee, or otherwise acquire, and to improve, expand, install, equip, maintain, and operate, and to sell, assign, convey, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber telecommunications lines, facilities or systems, lands, buildings, structures, plant and equipment, exchanges, and any other real or personal property, tangible or intangible, which are necessary or appropriate to accomplish any purpose of the cooperative authorized by this subchapter;

(6) Connect and interconnect its telecommunications lines, facilities, or systems with telecommunications lines, facilities, or systems owned and operated by other telecommunications companies or cooperatives;

(7) Make its facilities available to persons furnishing telecommunications services within or without this state;

(8) Purchase, lease as lessee, or otherwise acquire, and to use and exercise, and to sell, assign, convey, pledge, or otherwise dispose of, or encumber franchises, rights, privileges, licenses, and easements;

(9) Fix membership fees, issue membership certificates, and issue nonvoting shares of stock;

(10) Borrow money and otherwise contract indebtedness, to issue and guarantee notes, bonds, and other evidences of indebtedness, and secure the same by mortgage, pledge, deed of trust, or security deed, or any other encumbrances upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, or revenues;

(11) Construct, maintain, and operate telecommunications equipment, lines, facilities, and systems along, upon, under, and across publicly owned lands, easements, rights-of-way, and public thoroughfares, including, without limitation, all roads, highways, streets, alleys, bridges, and causeways, subject, however, to the same requirements and limitations with respect to the use or occupancy of such thoroughfares and lands as are imposed by the laws of this state on telecommunications companies;

(12) Exercise the power of eminent domain in the manner and to the same extent as provided by the laws of this state for the exercise of such power by telecommunications companies;

(13) Adopt, and from time to time, amend, or repeal bylaws;

(14) Make any and all contracts necessary, convenient, or appropriate for the full exercise of the powers herein granted;

(15) Accept gifts or grants of money, services, or property, real or personal; and

(16) Do or perform any other acts and things which may be necessary, convenient, or appropriate to accomplish any purpose of the cooperative authorized by this subchapter.



§ 23-17-206 - Jurisdiction of Arkansas Public Service Commission.

Cooperatives doing business in this state pursuant to this subchapter shall be subject to the general jurisdiction of the Arkansas Public Service Commission. Jurisdiction shall be exercised by the commission in the same manner and to the same extent as provided by law for the regulation, supervision, or control of telecommunications companies, subject, however, to all the provisions of this subchapter.



§ 23-17-207 - Incorporators.

Any three (3) or more natural persons of the age of twenty-one (21) or more who are residents of this state may act as incorporators of a cooperative to be organized under this subchapter by executing articles of incorporation as provided in § 23-17-210.



§ 23-17-208 - Cooperative names.

The words "telecommunications cooperative" or "telephone cooperative" shall not be used in the corporate names of corporations organized under the laws of this state or authorized to do business herein, other than cooperatives organized pursuant to the provisions of this subchapter.



§ 23-17-209 - Articles of incorporation -- Contents.

(a) The articles of incorporation shall state:

(1) The name of the cooperative. The name shall include the words "Telephone Cooperative" or "Telecommunications Cooperative", and the abbreviation "Inc.";

(2) The purpose for which the cooperative is formed;

(3) The names and addresses of the incorporators who shall serve as directors and manage the affairs of the cooperative until its first annual meeting of members or until their successors are elected and qualified;

(4) The number of directors, not fewer than five (5), to be elected at the annual meeting of members;

(5) The address of its principal office and the name and address of its agent upon whom process may be served;

(6) The terms and conditions upon which persons shall be admitted to membership and retain membership in the cooperative;

(7) If a cooperative desires to issue nonvoting shares of stock:

(A) The total number of the shares of stock which may be issued and the par value of each share;

(B) The fixed or maximum rates of dividends on the par value of the shares of stock and whether dividends shall be cumulative;

(C) Whether the shares of stock may be issued to members only or to members and nonmembers; and

(D) The maximum number of the shares of stock which may be owned by any person and the terms and conditions upon which the shares of stock may be transferred, redeemed, or retired. No shares of stock shall be issued except for cash or for property at its fair value in an amount equal to the par value of the shares of stock; and

(8) Any provision not inconsistent with law, which the incorporators may choose to insert, for the regulation of the business and the conduct of the affairs of the cooperative.

(b) It shall not be necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this subchapter.



§ 23-17-210 - Articles of incorporation -- Execution, filing, and recording.

(a) Duplicate originals of the articles of incorporation shall be signed by the incorporators and acknowledged before an officer authorized by the laws of this state to take acknowledgments to deeds and conveyances. These duplicate originals shall be filed in the office of the Secretary of State.

(b) If the Secretary of State finds that the articles of incorporation conform to law and when the fees prescribed by this subchapter have been paid, he or she shall:

(1) Endorse on the originals the word "filed" and the month, day, and year of the filing;

(2) File one (1) of the originals in his or her office and deliver the other to the incorporators; and

(3) Issue a certificate of incorporation to the incorporators.

(c) The incorporators shall file for record a copy of the original articles of incorporation bearing the filing of the Secretary of State.



§ 23-17-211 - Articles of incorporation -- Amendment.

(a) Any cooperative organized under this subchapter, from time to time and as desired, may amend its articles of incorporation in any respect. However, only such provisions shall be inserted by amendment that could be lawfully and properly inserted in original articles of incorporation at the time of making the amendment.

(b) Every amendment shall be made and effected in the manner following:

(1) The board of directors of the cooperative shall adopt a resolution setting forth the amendment proposed, declaring its advisability, and calling a meeting of the members entitled to vote for the consideration thereof at the meeting, of which notice shall be given in the manner provided in § 23-17-217;

(2) If it appears that a majority of the members voting have voted at an annual meeting in favor of the amendment, the cooperative shall make under its corporate seal and the hand of its president or vice president and secretary or assistant secretary a verified certificate setting forth the amendment in full;

(3) Duplicate originals of the certificate, so verified, shall be filed in the office of the Secretary of State, and one (1) of the duplicate originals bearing the filing by the Secretary of State shall be recorded in the office of the county clerk in the same manner as required in § 23-17-210 in regard to certified copies of original articles of incorporation; and

(4) Upon the filing of the certificate with the Secretary of State, the charter of the cooperative shall be deemed to be amended accordingly.



§ 23-17-212 - Certificate of incorporation.

(a) Upon the issuance of a certificate of incorporation by the Secretary of State, the corporate existence of the cooperative shall begin.

(b) The certificate of incorporation shall be conclusive evidence, except as against the state, that all conditions required to be performed by the incorporators have been complied with and that the cooperative has been incorporated under this subchapter.



§ 23-17-213 - Organizational meeting.

(a) After the issuance of the certificate of incorporation, an organizational meeting shall be held at the call of a majority of the incorporators for the purpose of adopting bylaws and electing officers and for the transaction of such other business as may properly come before the meeting.

(b) The incorporators calling the meeting shall give at least three (3) days' notice thereof by mail to each incorporator. The notice shall state the time and place of the meeting.



§ 23-17-214 - Bylaws.

(a) (1) The power to make, alter, amend, or repeal the bylaws of the cooperative shall be vested in the board of directors, subject to amendment by the members at an annual meeting.

(2) (A) The board shall not change, alter, amend, or repeal a provision of the bylaws adopted by the members except upon a unanimous vote of the directors in favor of the change, alteration, amendment, or repeal.

(B) If the directors change, alter, amend, or repeal a bylaw provision under this section, the bylaw provision shall remain effective unless the change, alteration, amendment, or repeal of the bylaw provision is presented by the members at the next annual or special meeting of the board.

(C) If the members at the next annual or special meeting of the board do not vote to ratify the directors' action in changing, altering, amending, or repealing the bylaw provision in question, the bylaw provision in question shall be deleted from the bylaws, and the bylaw provision in question shall revert, effective the day after the members' meeting, to the wording that was in place immediately before the directors changed, altered, amended, or repealed the bylaw provision.

(b) The bylaws may contain any provisions for the regulation and management of the affairs of the cooperative not inconsistent with law or the articles of incorporation.



§ 23-17-215 - Qualifications of members.

Subject to the provisions of this subchapter, the articles of incorporation of a cooperative, and the bylaws of a cooperative, a cooperative's board shall have the authority to determine the qualifications for membership in the cooperative and to establish and from time to time modify procedures pursuant to which persons may become or remain members, as well as procedures for terminating a person's membership in the cooperative. Notwithstanding the foregoing provisions of this section, no person may become or remain a member of a cooperative who does not subscribe to telecommunications service supplied by the cooperative.



§ 23-17-216 - Membership fees and capital credits.

(a) When a member of a cooperative has paid the membership fee in full, a certificate of membership shall be issued to the member.

(b) Memberships in the cooperative and the certificates thereof shall be nontransferable and nonassignable.

(c) Membership may be cancelled upon the resignation, expulsion, dissolution, change in ownership, or death of the member or by the death or divorce of either party to a joint membership, if joint memberships are provided for in the bylaws.

(d) The membership fee shall not be refunded.

(e) Cooperatives shall not pay capital credits to a member, former member, patron, or former patron while the cooperative has outstanding and unpaid obligations in excess of ten percent (10%) of its net assets. The board of directors in its discretion may authorize payment of any capital credits allocated to deceased former members or patrons as provided in the bylaws. If the outstanding and unpaid obligations of the cooperative are less than ten percent (10%) of the cooperative's net assets based upon the cooperative's consolidated balance sheet as of the close of the cooperative's most recently audited fiscal year, the board shall have the discretion to pay previously allocated capital credits in any amount or manner the board deems appropriate.



§ 23-17-217 - Meetings of members.

(a) Meetings of members may be held at such place as may be designated by the board. In the absence of any such provision, all meetings shall be held in the principal office of the cooperative in this state.

(b) Annual meetings of the members shall be held at such time as may be designated by the board. Failure to hold the annual meeting at the designated time shall not work forfeiture or dissolution of the cooperative.

(c) Special meetings of the members may be called by the president, or by the board of directors, and shall be called by the president upon petition signed by not less than ten percent (10%) of all the members.

(d) Written or printed notice, containing the place, day, and hour of the meeting of members and, in case of special meeting, the purpose for which the meeting is called, shall be delivered not fewer than five (5) days nor more than sixty (60) days before the date of the meeting, either personally or by mail, to each member of record entitled to vote as a member at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mails, with postage prepaid, in a sealed envelope addressed to the member at his or her address as it appears on the records of the cooperative.

(e) Each member present in person at any meeting shall be entitled to one (1), and only one (1), vote on each matter submitted to a vote at a meeting of the members, but voting by mail or proxy may be provided for in the bylaws. Notwithstanding, the bylaws may require each member to vote in person on certain matters.

(f) (1) Unless the bylaws prescribe the presence of a greater percentage of the number of members for a quorum, a quorum for the transaction of business at all meetings of the members of the cooperative shall be ten percent (10%) of all members, and, of a cooperative having more than five hundred (500) members, a quorum shall be not fewer than fifty (50) members. However, in the event a cooperative is unable to attain a quorum at its annual meeting, the board of directors in the next annual meeting or in a notice of special meeting may declare that the number of members present at the meeting shall constitute a quorum for the purpose of conducting business.

(2) If less than a quorum is present at any meeting, a majority of those present in person or by proxy may adjourn the meeting from time to time without further notice.



§ 23-17-218 - Board of directors generally.

(a) The business affairs of a cooperative shall be managed by a board of directors consisting of not fewer than five (5) in number, which shall exercise all the powers of a cooperative except those which are conferred upon the members by this subchapter, by the articles of incorporation, by its certificate of incorporation, or by the bylaws of the cooperative.

(b) Each of the directors shall be a member of the cooperative.

(c) (1) The bylaws shall prescribe the number of directors, their qualifications other than those prescribed in this subchapter, the manner of holding meetings of the board of directors, and the manner of electing successors to directors who resign, die, are removed, or otherwise are incapable of acting.

(2) The bylaws may also provide for the removal of directors from office and for the election of their successors.

(d) The directors shall be members of the cooperative and shall be entitled to such compensation, benefits, and reimbursement for expenses actually and necessarily incurred.



§ 23-17-219 - Board of directors -- Elections -- Term of office -- Vacancies.

(a) The directors of a cooperative shall hold office until their terms expire or until their successors are elected and qualified.

(b) (1) At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect directors to hold office for the term for which they are elected and until their successors have been elected and qualified.

(2) Instead of electing all of the directors annually, the bylaws may provide for staggered terms of no longer than nine (9) years for each director if approved at a meeting of the members.

(c) Any vacancy occurring in the board shall be filled by the remaining directors. Such persons so elected to fill a vacancy shall serve until the board of directors shall call for an election to elect a successor, and until the successor has been elected and qualified.



§ 23-17-220 - Board of directors -- Meetings.

(a) Meetings of the board of directors, regular or special, shall be held at such place and upon such notice as the bylaws may prescribe.

(b) (1) Neither the business to be transacted at, nor the purpose of, any regular meeting of the board of directors need be specified in the notice or waiver of notice of the meeting.

(2) The notice of a special meeting of the board shall state the purpose of and the business to be transacted at the meeting.

(c) (1) A majority of the board of directors shall constitute a quorum for the transaction of business unless a greater number is required by the articles of incorporation or by the bylaws.

(2) The act of a majority of the directors present at a meeting at which a quorum is present shall be the act of the board unless the act of a greater number is required by the articles of incorporation or by the bylaws.



§ 23-17-221 - Officers, agents, and employees.

(a) (1) (A) The board of directors shall elect a president, a vice president, a secretary, and a treasurer, and one (1) person may be elected to the office of secretary-treasurer.

(B) The board of directors may elect such other officers as it deems necessary.

(2) The powers, duties, and terms of office of the foregoing officers shall be provided for in the bylaws.

(b) The board of directors may appoint such other officers, agents, and employees as it deems necessary and fix their powers, duties, and compensation.

(c) Any officer, agent, or employee elected or appointed by the board of directors subject to any contracts validly entered into by the cooperative may be removed by it whenever, in its judgment, the best interests of the cooperative will be served.



§ 23-17-222 - Executive committee.

(a) By its bylaws, any cooperative may provide for an executive committee to be elected from and by its board of directors.

(b) To such committee may be delegated the management of the current and ordinary business of the cooperative and such other duties as the bylaws may prescribe, but the designation of the committee and the delegation of authority thereto shall not operate to relieve the board of directors or any member thereof of any responsibility imposed upon it or him or her by this subchapter.



§ 23-17-223 - Waiver of notice of meeting.

(a) Any person entitled to notice of a meeting may waive notice in writing either before or after the meeting.

(b) If any person attends a meeting, his or her attendance shall constitute a waiver of notice of the meeting, unless the person participates therein solely to object to the transaction of any business because the meeting has not been lawfully called or convened.



§ 23-17-224 - Consolidation.

(a) (1) Any two (2) or more cooperatives may enter into an agreement subject to the approval by the required authorities, if any, for the consolidation of the cooperatives.

(2) The agreement shall set forth the terms and conditions of the consolidation, the name and the proposed consolidated cooperative, the number of its directors, which shall be not fewer than five (5), the time of the annual meeting and election, and the names of at least five (5) persons to be directors until the first annual meeting.

(3) Unless otherwise provided in the bylaws of either of the proposed consolidating cooperatives, if the agreement is approved by the votes of a majority of the members of each cooperative present in person or by proxy at any regular meeting, or at any special meeting of its members called for that purpose, the directors named in the agreement shall sign and acknowledge as incorporators articles of consolidation conforming substantially to the original articles of incorporation of the cooperatives organized under this subchapter.

(b) The articles of consolidation shall be executed, acknowledged, filed, and recorded in the same manner as the articles of incorporation of a cooperative organized under this subchapter.

(c) As soon as the Secretary of State shall have accepted the articles of consolidation for filing and recording and issued a certificate of consolidation, the proposed consolidated cooperative described in the articles as its designated name shall be and become a body corporate with all of the powers of a cooperative as originally organized hereunder.

(d) All of the rights, privileges, immunities, and franchises, and all real and personal property, including, without limitation, applications for membership, all debts due on whatever account, and all other choses in action of each of the consolidating cooperatives shall be deemed to be transferred to and vested in the new cooperative without further act or deed.

(e) The new cooperative shall be responsible and liable for all of the liabilities and obligations of each of the consolidating cooperatives. Any claim existing or actions or proceeding pending by or against any of the consolidating cooperatives may be prosecuted as if the consolidation had not taken place, but the new cooperative may be substituted in its place.

(f) Neither the rights of creditors nor any liens upon the property of any of the consolidating cooperatives shall be impaired by the consolidation.



§ 23-17-225 - Dissolution.

(a) Any cooperative may dissolve by a two-thirds (2/3) vote of the members present at any regular meeting or at any special meeting of its members called for that purpose or by the vote required in the bylaws, whichever requires the greater number.

(b) A certificate of dissolution shall be signed by the president or vice president, attested by the secretary, certifying to the dissolution and stating that they have been authorized to execute and file the certificate by votes cast in person by a majority of the members of the cooperative.

(c) A certificate of dissolution shall be executed, acknowledged, filed, and recorded in the same manner as the original articles of incorporation of a cooperative organized under this subchapter.

(d) As soon as the Secretary of State accepts the certificate of dissolution for filing and recording and issues a certificate of dissolution, the cooperative shall be deemed to be dissolved.

(e) Immediately upon the filing of the certificate with the Secretary of State, the board of directors shall cause notice of the dissolution and winding-up proceedings to be mailed to each known creditor of and claimant against the cooperative and shall publish a copy of the notice of dissolution for one (1) week in a newspaper of bona fide circulation published in the county wherein the home office of the cooperative is located.

(f) However, the cooperative shall continue for the purpose of collecting its assets and paying, satisfying, and discharging any outstanding obligations, and for the purpose of doing all other acts required to adjust and wind up its business affairs, and may sue and be sued in its corporate name.

(g) Any assets remaining after all obligations of the cooperative have been satisfied or discharged, or their payment provided for, shall be used:

(1) In redeeming outstanding shares of capital stock, if any, at the par value thereof, plus accrued and unpaid dividends thereon;

(2) In redeeming certificates of memberships; and

(3) In paying to members and patrons of the cooperative, at the time of the filing of the certificate of dissolution, pro rata patronage profits.

(h) (1) Any cooperative which purports to have been incorporated or reincorporated as the result of a consolidation under this subchapter, but which has not complied with all the requirements for regular corporate existence nevertheless may file a certificate of dissolution in the same manner as a validly existing cooperative.

(2) A certificate of dissolution in such a case shall be authorized, executed, and filed in the same manner and shall have the same effect as is provided for validly existing cooperatives. The cooperative shall distribute its assets in the same manner as is provided for validly existing cooperatives.



§ 23-17-226 - Filing fees.

The Secretary of State shall charge and collect for:

(1) Filing articles of incorporation and issuing a certificate of incorporation -- ten dollars ($10.00);

(2) Filing articles of amendment and issuing a certificate of amendment -- ten dollars ($10.00);

(3) Filing articles of consolidation and issuing a certificate with respect to consolidation -- ten dollars ($10.00); and

(4) Filing a certificate of dissolution -- one dollar ($1.00).



§ 23-17-228 - Nonprofit operation.

(a) Each cooperative shall be operated on a nonprofit basis for the mutual benefit of its members and patrons.

(b) (1) The bylaws of a cooperative or its contracts with members and patrons shall contain provisions consistent with § 23-17-229 relative to the disposition of revenues and receipts as may be necessary and appropriate to establish and maintain its nonprofit cooperative character.

(2) In the case of a cooperative authorized to issue shares of stock, the bylaws and contracts shall provide that no moneys shall be paid, except after the declaration or payment of dividends on the outstanding shares of stock in accordance with the certificate of incorporation of the cooperative and the bylaws or contracts shall otherwise be consistent with cooperatives' obligations in respect to the shares of stock.

(c) Subject to the provisions of this subchapter, the articles of incorporation of the cooperative and the bylaws of the cooperative, the cooperative's board of directors shall have the authority to determine the qualifications for a person to be considered a "patron" of the cooperative.



§ 23-17-229 - Use of revenues.

The revenues of the cooperative shall be devoted to:

(1) The payment of operating and maintenance expenses, the rendition of efficient service, and the creation of adequate depreciation reserves sufficient to maintain the investment in facilities;

(2) The payment of the principal and interest on outstanding obligations;

(3) The payment of dividends on stock issued and outstanding, if any;

(4) The creation of such reserves for improvements, construction, and contingencies as the board from time to time may prescribe; and

(5) Any other purposes authorized by law.



§ 23-17-230 - Taxation -- Exemptions.

Cooperatives formed under this subchapter shall continue to be exempt from all other excise taxes of whatsoever kind or nature except the Arkansas gross receipts tax and the Arkansas compensating tax.



§ 23-17-231 - Mortgage, pledge, or other disposition of property.

(a) The board of directors of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of leases, mortgages, or deeds of trust of, or by pledge or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises, and permits of the cooperative whether already acquired or to be acquired, and wherever situated, as well as the revenues thereof, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the United States or any agency or instrumentality thereof or to acquire another cooperative formed and operated under this subchapter.

(b) A cooperative may not sell or otherwise dispose of all or a substantial portion of its property unless the sale or other disposition is authorized by the affirmative vote of not less than two-thirds (2/3) of all the members of the cooperative.



§ 23-17-232 - Recordation of mortgages -- Effect thereof.

(a) Any mortgage, deed of trust, or other instrument executed by a cooperative which affects real and personal property and which is recorded in the real property records in any county in which the property is located or is to be located shall have the same force and effect as if the mortgage, deed of trust, or other instrument were also recorded, filed, or indexed, as provided by law in the proper office in the county, as a mortgage of personal property.

(b) (1) All after-acquired property of the cooperative described or referred to as being mortgaged or pledged in any mortgage, deed of trust, or other instrument shall become subject to the lien thereof immediately upon the acquisition of the property by the cooperative, whether or not the property was in existence at the time of the execution of the mortgage, deed of trust, or other instrument.

(2) The recordation of such mortgage, deed of trust, or other instrument shall constitute notice and otherwise have the same effect with respect to the after-acquired property as it has under the laws relating to recordation, with respect to property owned by the cooperative at the time of the execution of the mortgage, deed of trust, or other instrument and therein described or referred to as being mortgaged or pledged thereby.

(c) The lien upon personal property of any mortgage, deed of trust, or other instrument after recordation thereof shall continue in existence and of record for the period of time specified therein without the refiling thereof, or the filing of any renewal certificate, affidavit, or other supplemental information required by the laws relating to the renewal, maintenance, or extension of liens upon personal property.



§ 23-17-233 - Nonliability of members and shareholders for debts of cooperatives.

No member or shareholder shall be liable or responsible for any debts of the cooperative, and the property of the members and shareholders shall not be subject to execution therefor.



§ 23-17-235 - Liabilities of connecting companies or cooperatives.

No cooperative shall be liable for damage resulting from loss, interruption, or diminished quality of service due to earthquake, flood, storm, infestation, pestilence, civil insurrection, act of war, act of terrorism, software or hardware failure, malfunction, or error, or any cause beyond the control of the cooperative.



§ 23-17-236 - Construction standards.

(a) Construction of telecommunications lines and facilities by a telecommunications company or cooperative as a minimum requirement shall comply with the standards of the National Electric Safety Code in effect at the time of the construction or requirements set up by the Arkansas Public Service Commission. Construction shall be in such manner and according to such specifications as will avoid interference with, or hazards to, existing telecommunications lines, facilities, or systems. In any litigation in a court of record, any violation by a telecommunications company or cooperative of the National Electric Safety Code or requirements established by the commission shall merely be evidence of negligence.

(b) If a cooperative places or utilizes any telecommunications line, cable, or facility over, upon, or under lands owned or occupied by a nongovernmental entity with eminent domain rights under Arkansas law, the nongovernmental entity shall be entitled to just compensation of ten cents (10cent(s)) per linear foot traversed on such entity's land. The reasonableness of the just compensation for use of the nongovernmental entity's land shall be presumed. This presumption shall be rebuttable, but in no event shall the just compensation paid by the cooperative exceed the diminution in value of the land traversed resulting from the use.

(c) Whenever a cooperative shall have placed any telecommunications line, cable, or facility upon, under, or above private lands, as title shall be reflected in the deed records of the county in which the lands lie, no entity having power of eminent domain shall exercise the power or conduct roadway expansion, relocation activities, or roadside excavation activities in such a manner as to reasonably require relocation of the telecommunications line, cable, or facility unless:

(1) The written consent of the cooperative is first obtained; or

(2) The cooperative is paid the reasonable cost of replacing and relocating the line, cable, or facility. The payment shall be considered just compensation to the cooperative.



§ 23-17-237 - Limitation of actions.

No suit shall be brought against any telecommunications company or cooperative by the reason of the installation, use, or maintenance of telecommunications lines, poles, equipment, or fixtures on any real property, or within any right-of-way of any public way, unless it is commenced within two (2) years after the cause of action has accrued.



§ 23-17-238 - Indemnification of directors, officers, employees, or agents -- Insurance.

(a) (1) A cooperative shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the cooperative, by reason of the fact that he or she is or was a director, officer, employee, or agent of the cooperative or is or was serving at the request of the cooperative as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against judgments, fines, expenses, including attorney's fees, and amounts paid in settlement actually and reasonably incurred by him or her in connection with such an action, suit, or proceeding, if he or she acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the cooperative and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful.

(2) The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interest of the cooperative and, with respect to any criminal action or proceeding, had reasonable cause to believe that his or her conduct was unlawful.

(b) A cooperative shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the cooperative to procure a judgment in its favor by reason of the fact that he or she is or was a director, officer, employee, or agent of the cooperative or is or was serving at the request of the cooperative as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses, including attorney's fees, actually and reasonably incurred by him or her in connection with the defense or settlement of such an action or suit if he or she acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the cooperative, except that no indemnification shall be made in respect of any claim, issue, or matter as to which the person shall have been adjudged to be liable to the cooperative, unless and only to the extent that the circuit court or the court in which the action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses as the circuit court or such other court shall deem proper.

(c) To the extent that a director, officer, employee, or agent of a cooperative has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections (a) and (b) of this section, or in defense of any claim, issue, or matter therein, he or she shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by him or her in connection therewith.

(d) Any indemnification under subsections (a) and (b) of this section, unless ordered by a court, shall be made by the cooperative only as authorized in the specific case upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because he or she has met the applicable standard of conduct set forth in subsections (a) and (b) of this section. Such a determination shall be made:

(1) By the board of directors by a majority vote of a quorum consisting of directors who were not parties to such an action, suit, or proceeding;

(2) If such a quorum is not obtainable, or, even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or

(3) By the members.

(e) Expenses incurred by an officer or director in defending a civil or criminal action, suit, or proceeding may be paid by the cooperative in advance of final disposition of such an action, suit, or proceeding upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it shall ultimately be determined that he or she is not entitled to be indemnified by the cooperative as authorized in this section. The expenses incurred by other employees and agents may be so paid upon such terms and conditions, if any, as the board of directors deems appropriate.

(f) The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of members or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding such an office.

(g) The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall continue, unless otherwise provided when authorized or ratified, as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of such a person.

(h) A cooperative shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the cooperative, or is or was serving at the request of the cooperative as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against any liability asserted against him or her and incurred by him or her in any such capacity, or arising out of his or her status as such, whether or not the cooperative would have the power to indemnify him or her against such liability under the provisions of this section.

(i) (1) For purposes of this section, references to:

(A) "The cooperative" shall include, in addition to the resulting cooperative, and constituent corporation, including any constituent of a constituent, absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees or agents, so that any person who is or was a director, officer, employee, or agent of the constituent corporation, or is or was serving at the request of the constituent corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, shall stand in the same position under the provisions of this section with respect to the resulting or surviving cooperative as he or she would have with respect to the constituent corporation if its separate existence had continued;

(B) "Other enterprises" shall include employee benefit plans;

(C) "Fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan; and

(D) "Serving at the request of the cooperative" shall include any service as a director, officer, employee, or agent of the cooperative which imposes duties on, or involves services by, the director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries.

(2) A person who acted in good faith and in a manner he or she reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the cooperative" as referred to in this section.



§ 23-17-239 - Standards of conduct for directors -- Actions taken without board meeting -- Conflicts of interest.

(a) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interests of the cooperative.

(b) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the cooperative whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, engineers, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which he or she is not a member, if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

(e) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date. A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(f) (1) A "conflict of interest transaction" is a transaction with the cooperative in which a director of the cooperative has direct or indirect interest. A conflict of interest transaction is not voidable by the cooperative solely because of the director's interest in the transaction if any one (1) of the following is true:

(A) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction;

(B) The material facts of the transaction and the director's interest were disclosed or known to the members entitled to vote and they authorized, approved, or ratified the transaction; or

(C) The transaction was fair to the cooperative.

(2) For purposes of this section, a director of the cooperative has an indirect interest in a transaction and it should be considered by the board of directors of the cooperative if:

(A) Another entity in which he or she has a material financial interest or in which he or she is a general partner is a party to the transaction; or

(B) Another entity of which he or she is a director, officer, or trustee is a party to the transaction.

(3) For purposes of subdivision (f)(1)(A) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this subsection. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (f)(1)(A) of this section if the transaction is otherwise authorized, approved, or ratified as provided in this subsection.

(4) For purposes of subdivision (f)(1)(B) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the members entitled to vote under this subsection. Proxies voted under the control of a director who has a direct or indirect interest in the transaction, and proxies voted under the control of an entity described in subdivision (f)(2)(A) of this section, may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subdivision (f)(1)(B) of this section. The vote of those members, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the members, whether or not present, that are entitled to vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.



§ 23-17-240 - Unclaimed capital credits and stock.

(a) When a cooperative formed under this subchapter declares capital credits and any capital credit which remains unclaimed one (1) year after notice of the capital credit was transmitted to the last known address of the beneficiary of the credit:

(1) The cooperative shall not be liable for the credit; and

(2) The credit shall not be deemed unclaimed or abandoned property under § 18-28-201 et seq.

(b) (1) When a cooperative formed under this subchapter has issued shares of stock and subsequent to that time has declared by providing notice to all shareholders of record that the cooperative is redeeming the stock by repurchase, then one (1) year after the notice has been sent to the last known address of all shareholders of record:

(A) The cooperative shall not be liable for the redemption or repurchase value of the stock; and

(B) The stock not redeemed and repurchased shall have no value or rights in the cooperative.

(2) The stock shall not be deemed unclaimed or abandoned property under § 18-28-201 et seq.

(c) References in the Rural Telecommunications Cooperative Act, § 23-17-201 et seq., to "this subchapter" and references in § 23-17-101 et seq. to "this chapter" shall be deemed to also reference this section.



§ 23-17-241 - Opting out of underground damage coverage.

(a) Any cooperative established under this subchapter may opt out of coverage under the Arkansas Underground Facilities Damage Prevention Act, § 14-271-101 et seq., by providing written notice to the Arkansas Public Service Commission by first class mail.

(b) Any references in §§ 23-17-201 -- 23-17-242 to "this subchapter" and any references in § 23-17-101 et seq. to "this chapter" shall be deemed to also reference this section.



§ 23-17-242 - Cooperative acquiring another cooperative.

Any cooperative organized prior to January 1, 1979, under the provisions of this subchapter may enter into an agreement with any other cooperative so organized for one of the cooperatives to acquire the other cooperative, subject to the following provisions:

(1) Any agreement between cooperatives for one to acquire another shall be in writing and shall set forth the terms and conditions of the acquisition;

(2) Unless otherwise provided in the bylaws of either of the cooperatives who are party to such an agreement, the agreement shall be approved on behalf of the cooperative being acquired upon majority vote of the members of the cooperative being acquired present in person or by proxy at any regular meeting of the members, or at any special meeting of the members called for the purpose of voting on the agreement. The agreement shall only be approved on behalf of the acquiring cooperative upon majority vote of the directors of the acquiring cooperative;

(3) The acquiring cooperative may elect to form a wholly owned subsidiary corporation, or utilize an existing wholly owned subsidiary corporation, which subsidiary need not itself be a cooperative, to own and operate the cooperative being acquired. The validity of the acquisition shall not be affected by the fact that legal title to the cooperative being acquired is taken in the name of a wholly owned subsidiary by the acquiring cooperative; and

(4) Neither the rights of creditors nor the liens upon the property of either the acquiring cooperative or the cooperative being acquired shall be impaired by the acquisition.






Subchapter 3 - -- Universal Telephone Service Act

§ 23-17-301 - Title.

This subchapter shall be known and may be cited as the "Universal Telephone Service Act".



§ 23-17-302 - Legislative findings and declarations.

The General Assembly finds and declares that changes in pricing for telephone services mandated by the Federal Communications Commission and made necessary by the divestiture of Southwestern Bell Telephone Company from American Telephone and Telegraph Company will cause significant increases in the cost of local exchange telephone service which could force some local exchange telephone customers to discontinue service. The public interest requires that the extent of such rate increases be ameliorated by the creation of a statewide fund that will partially offset such rate increases. The purpose of the fund created by this subchapter is to ensure a smooth and nondisruptive transition from the present pricing system to the system dictated by the Federal Communications Commission and the divestiture and to ensure that rates for local telephone service are at reasonable levels.



§ 23-17-303 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commission" means the Arkansas Public Service Commission;

(2) "Interexchange carriers" includes persons, corporations, or other organizations which provide communications services which interconnect with local exchanges under provisions of the interstate and intrastate access charges tariffs and may include such other persons, corporations, or organizations engaged in interexchange communication services as the commission may find necessary for the successful administration of the fund established in § 23-17-304;

(3) "Interexchange communication services" means all services whereby interexchange carriers transmit voice, data, or other messages within Arkansas, whether or not the transmission is at any point on the facilities of a local exchange carrier; and

(4) "Local exchange carriers" means persons, corporations, or other organizations which provide local exchange telephone service as defined by the commission.



§ 23-17-304 - Universal Telephone Service Fund created -- Contents.

(a) There is created the Universal Telephone Service Fund to be established by assessing upon all interexchange carriers operating in this state a charge on interexchange communication services based on usage, revenue, volume, or other appropriate factors.

(b) (1) The amount of the charge shall be determined by the Arkansas Public Service Commission after notice and hearing.

(2) The commission shall coordinate the development of the structure and level of the charge, as well as the support to be provided through the fund, with the interstate Universal Service Fund or similar arrangement established by the Federal Communications Commission so that the Arkansas Universal Telephone Service Fund is not administered inconsistently with the Federal Communications Commission's Universal Service Fund or similar arrangements.

(c) The amounts shall be remitted to the commission under such reasonable rules and regulations as the commission may prescribe and shall be deposited by the commission in an account, separate from all other funds, designated as the Universal Telephone Service Fund.



§ 23-17-305 - Conditional effective date.

The fund shall be effective on the date the interstate Universal Service Fund or similar arrangement is established by the Federal Communications Commission unless the Arkansas Public Service Commission, prior to that date and after hearing, finds that the circumstances upon which this subchapter is predicated have so substantially changed as to render the fund unnecessary or impracticable.



§ 23-17-306 - Allocation of fund.

(a) The Arkansas Public Service Commission shall allocate the Universal Telephone Service Fund among all local exchange carriers operating in Arkansas in such a manner as to moderate the disruptive effects of changes in methods of pricing of telephone services and to hold prices of local exchange telephone service to levels which will ensure, insofar as it is feasible to do so, that a maximum number of subscribers may maintain affordable local telephone service.

(b) The allocation shall be made after a hearing at which all local exchange carriers and other interested parties may be heard and may be modified or adjusted by the commission, after hearing, at any time circumstances indicate a need for such modification.

(c) The commission by rule or regulation may establish standard guidelines for allocation methodology.

(d) The entire fund, after reasonable costs of administration are applied, shall be allocated among the local exchange carriers.



§ 23-17-307 - Administration of fund.

The Arkansas Public Service Commission may collect, administer, and distribute the Universal Telephone Service Fund itself, or it may delegate to a trustee or other agent acting under its supervision the administration and distribution of the fund upon such conditions and security as the commission may require.






Subchapter 4 - -- Telecommunications Regulatory Reform

§ 23-17-401 - Title.

This subchapter may be referred to and cited as the "Telecommunications Regulatory Reform Act of 1997".



§ 23-17-402 - Legislative findings.

It is the intent of the General Assembly in enacting this subchapter to:

(1) Provide for a system of regulation of telecommunications services, consistent with the federal act, that assists in implementing the national policy of opening the telecommunications market to competition on fair and equal terms, modifies outdated regulation, eliminates unnecessary regulation, and preserves and advances universal service;

(2) Recognize that a telecommunications provider that serves high-cost rural areas or exchanges faces unique circumstances that require special consideration and funding to assist in preserving and promoting universal service;

(3) Recognize that the:

(A) Widespread and timely deployment of broadband infrastructure is vital to the economic, educational, health, and social interests of Arkansas and its citizens; and

(B) Arkansas High Cost Fund has enabled eligible telecommunications carriers to accelerate and promote the incremental extension and expansion of broadband services and other advanced services in rural or high-cost areas of the state beyond what would normally occur, and broadband services are now available in dozens of new communities to thousands of Arkansans who otherwise would not have access to broadband services and its benefits;

(4) (A) Recognize differences between the small and large incumbent local exchange carriers, that there are customer-owned telephone cooperatives and small locally owned investor companies, and that it is appropriate to provide incentives and regulatory flexibility to allow incumbent local exchange carriers that serve the rural areas to provide existing services and to introduce new technology and new services in a prompt, efficient, and economical manner.

(B) The General Assembly finds that the Arkansas Public Service Commission, when promulgating rules and regulations, should take into consideration the differences in operating conditions in the large and small incumbent local exchange carriers and the burdens placed on small carriers because of regulation; and

(5) (A) Recognize that in areas of the state served by electing companies, telecommunications connections utilizing unregulated technologies such as wireless and Voice over Internet Protocol greatly outnumber traditional wireline connections that remain regulated by the commission.

(B) The General Assembly finds that the removal of quality-of-service regulation of wireline services provided in the competitive exchanges of electing companies will serve to encourage private-sector investment in the telecommunications marketplace.



§ 23-17-403 - Definitions.

As used in this subchapter:

(1) "Access line" means a communications facility extending from a customer's premises to a serving central office comprising a subscriber line and, if necessary, a trunk facility;

(2) (A) "Affiliate" means any entity that, directly or indirectly, owns or controls, is owned or controlled by, or that is under common ownership or control with another entity.

(B) For the purpose of this definition, "owns or controls" means holding at least a majority of the outstanding voting power;

(3) "Arkansas IntraLATA Toll Pool" means the unincorporated organization of the Arkansas incumbent local exchange carriers, approved by the commission, whose purpose is to redistribute the pooled revenues from intraLATA toll telephone service;

(4) "Arkansas Intrastate Carrier Common Line Pool" or "AICCLP" means the unincorporated organization of the providers of Arkansas telecommunications services, authorized by the commission and by state law, whose purpose is to manage billing, collection, and distribution of the carrier common line revenue requirements;

(5) "Basic local exchange service" means the service provided to the premises of residential or business customers composed of the following:

(A) Voice-grade access to the public switched network, with ability to place and receive calls;

(B) Touch-tone service availability;

(C) Flat-rate residential local service and business local service;

(D) Access to emergency services (911/E911) where provided by local authorities;

(E) Access to basic operator services;

(F) A standard white-page directory listing;

(G) Access to basic local directory assistance;

(H) Access to long distance toll service providers; and

(I) The minimum service quality as established and required by the commission on February 4, 1997;

(6) "Commercial mobile service" means cellular, personal communications systems and any service regulated pursuant to Part 20 of the rules and regulations of the Federal Communications Commission, 47 C.F.R. Part 20, or any successor provisions;

(7) "Commission" means the Arkansas Public Service Commission;

(8) "Competing local exchange carrier" or "CLEC" means a local exchange carrier that is not an incumbent local exchange carrier;

(9) "Electing company" means a local exchange carrier that elects to be regulated pursuant to §§ 23-17-406 -- 23-17-408;

(10) "Eligible telecommunications carrier" means the local exchange carrier determined in accordance with § 23-17-405;

(11) "Embedded investment" means the amount of investment in telephone plant that has already been made by an incumbent local exchange carrier as of February 4, 1997;

(12) "FCC" means the Federal Communications Commission;

(13) "Facilities" means any of the physical elements of the telephone plant that are needed to provide or support telecommunications services, including switching systems, cables, fiber optic and microwave radio transmission systems, measuring equipment, billing equipment, operating systems, billing systems, ordering systems, and all other equipment and systems that a telecommunications service provider uses to provide or support telecommunications services;

(14) "Federal act" means the Communications Act of 1934, as amended;

(15) "Government entity" includes all Arkansas state agencies, commissions, boards, authorities, and all Arkansas public educational entities, including school districts, and political subdivisions, including incorporated cities and towns and all institutions, agencies or instrumentalities of municipalities, and county governments;

(16) "Incumbent local exchange carrier" or "ILEC" means, with respect to a local exchange area, a local exchange carrier, including successors and assigns, that is certified by the commission and was providing basic local exchange service on February 8, 1996;

(17) "Interstate access charge pools" means the system, currently administered by the National Exchange Carriers Association, wherein participating local exchange carriers pool billed interstate access revenues;

(18) "Local exchange area" means the geographic area, approved by the commission, encompassing the area within which a local exchange carrier is authorized to provide basic local exchange services and switched-access services;

(19) "Local exchange carrier" or "LEC" means a telecommunications provider of basic local exchange service and switched-access service. The term does not include commercial mobile service providers;

(20) "Network element" means a facility or equipment used in the provision of a telecommunications service. The term also includes features, functions, and capabilities that are provided by means of the facility or equipment, including subscriber numbers, databases, signaling systems, and information sufficient for billing and collection or used in the transmission, routing, or other provision of a telecommunications service;

(21) "Resale" means the purchase of services by one (1) local exchange carrier from another local exchange carrier for the purpose of reselling those services directly or indirectly to an end-user customer;

(22) "Rural telephone company" means a local exchange carrier defined as a rural telephone company in the federal act as of February 4, 1997;

(23) "Switched-access service" means the provision of communications between a customer premise and an interexchange carrier's point of interconnection with a local exchange carrier's network for the completion of end-user calls to the public switched network for the origination or termination of interexchange long distance traffic;

(24) "Telecommunications provider" means any person, firm, partnership, corporation, association, or other entity that offers telecommunications services to the public for compensation;

(25) (A) "Telecommunications services" means the offering to the public for compensation the transmission of voice, data, or other electronic information at any frequency over any part of the electromagnetic spectrum, notwithstanding any other use of the associated facilities.

(B) The term does not include radio and television broadcast or distribution services, or the provision or publishing of yellow pages, regardless of the entity providing the services, or services to the extent that the services are used in connection with the operation of an electric utility system owned by a government entity;

(26) (A) "Tier one company" means any incumbent local exchange carrier that, together with its Arkansas affiliates that are also incumbent local exchange carriers, provides basic local exchange services to greater than one hundred fifty thousand (150,000) access lines in the State of Arkansas on February 4, 1997.

(B) Changes in designation of an incumbent local exchange carrier, or portions thereof, as a tier one company or non-tier one company may be effected by prior approval from the commission pursuant to § 23-17-411(i);

(27) "Universal service" means those telecommunications services that are defined and listed in the definition of basic local exchange service until changed by the commission pursuant to § 23-17-404(e)(2)(A);

(28) "Extended area service" means an unlimited local service provided to the customer at a fixed rate that:

(A) Is mandated by the commission at the election of customers within a local exchange area;

(B) Provides one-way or two-way calling between basic local exchange service customers within the local exchange area of one (1) or more incumbent local exchange carriers; and

(C) Is not included as part of basic local exchange service;

(29) "Access minute", unless otherwise defined by the Arkansas Public Service Commission, means the measurement of usage to provision communications between:

(A) A customer premises and an interexchange carrier's point of interconnection with a local exchange carrier's network for the completion of end-user calls to the public switched network for the origination and termination of interexchange long distance traffic; and

(B) A customer premises and another LEC's point of termination with a local exchange carrier's network for the completion of end-user calls to the public switched network for the origination and termination of interexchange long distance traffic;

(30) "AICCLP member" means an ILEC that is eligible to be a member of the AICCLP after December 31, 2003, and that has not terminated its membership under § 23-17-416(f)(2);

(31) (A) "AICCLP rate adjustment" means the local service rate adjustment, determined by the AICCLP administrator, that may be charged by each AICCLP member to its customers to recover a portion of its carrier common line net revenue requirement.

(B) (i) For any AICCLP member that is eligible to be a member of the AICCLP as of January 1, 2004, for whom the sum of the residential local exchange rate and extended area service additive is higher than the average residential local exchange rate for all members eligible to be members as of January 1, 2004, the monthly AICCLP rate adjustment shall be the lesser of fifty cents (50cent(s)) or an amount that yields the total monthly carrier common line net revenue requirement per access line.

(ii) For any AICCLP member that is eligible to be a member of the AICCLP as of January 1, 2004, for whom the sum of its residential local exchange rate and extended area service additive is lower than the average residential local exchange rate for all members eligible to be members as of January 1, 2004, the monthly AICCLP rate adjustment shall be the lesser of seventy-five cents (75cent(s)) or an amount that yields the total monthly carrier common line net revenue requirement per access line.

(iii) If the amount due to an AICCLP member under § 23-17-416(h) is limited due to the annual one million three hundred thousand dollar ($1,300,000) cap under § 23-17-416(e)(8)(B)(i) and if the member's AICCLP rate adjustment and the amount due to the AICCLP member under § 23-17-416(h) do not allow the member to recover its common line net revenue requirement, the member may charge an additional amount for local rates to recover its carrier common line net revenue requirement;

(32) "Arkansas intrastate telecommunications services revenues" means the revenues of all carriers that are not ILECs, that are derived from end-users for telecommunications within Arkansas and telecommunications services provided within Arkansas, including messages that are switched or otherwise temporarily transported outside of Arkansas in the process of delivering the message within Arkansas;

(33) "Carrier common line net revenue requirement" means the monthly variable funding requirement of an AICCLP member, which is calculated as the sum of the member's intrastate carrier common line revenue requirement, the member's terminating carrier common line expense based on its per-minute terminations on other ILECs, the member's Arkansas Calling Plan Fund and Extension of Telecommunications Facilities Fund expense, and the member's share of AICCLP administrative fees, minus the sum of the carrier common line revenue, based on per-minute terminations received from other ILECs, carrier common line revenue received from underlying carriers for originating and terminating access minutes, the AICCLP rate adjustment, and the fixed ILEC retail billed minutes of use expense based on the data development period determination of average monthly retail billed minutes of use expense of the member;

(34) "Data development period" means the time period in which the AICCLP members and initial exiting ILECs shall obtain relevant data necessary to:

(A) Calculate the fixed amounts of retail billed minutes-of-use expense and to test and obtain reliability of the billing and reporting systems to be used by the AICCLP; and

(B) Calculate the fixed carrier common line revenue shortfall for members required to exit the pool on December 31, 2003;

(35) "Exiting ILEC" means an ILEC that terminates its membership in the AICCLP under § 23-17-416(f);

(36) "Fixed carrier common line revenue shortfall" means the total annual funding requirement of an ILEC that must exit the AICCLP under § 23-17-416(f)(1), which is calculated as the sum of an ILEC's intrastate carrier common line revenue requirement, the ILEC's terminating carrier common line expense based on its per-minute terminations on other ILECs, and the ILEC Arkansas Calling Plan Fund and Extension of Telecommunications Facilities Fund expense, minus the sum of the carrier common line revenue, based on per-minute terminations received from other ILECs, carrier common line revenue received from underlying carriers for originating and terminating access minutes, and the fixed ILEC retail billed minutes of use expense based on the data development period determination of average monthly retail billed minutes of use expense of the ILEC;

(37) "Fixed ILEC retail billed minutes of use expense" means the fixed determination of the average retail billed minutes-of-use expense paid to the AICCLP by the ILEC based upon the ILEC's three-month average retail billed minutes of use expense during its applicable data development period, as determined under § 23-17-416(h), exclusive of any retail billed minutes of use expense associated with retail billed minutes of uses provided by a toll reseller of an underlying carrier that is an ILEC;

(38) "ILEC Arkansas Calling Plan Fund and Extension of Telecommunications Facilities Fund expense" means the charge assessed against an ILEC in proportion to the AICCLP credits that were eliminated by § 23-17-404(e)(4)(D)(iv)(b);

(39) "ILEC intrastate carrier common line revenue requirement" means the fixed annual payment that each ILEC was entitled to receive from the AICCLP, before any offsets or adjustments, as provided in the Arkansas Intrastate Carrier Common Line Pool tariff, as it existed before January 1, 2004;

(40) "Special intrastate ILEC revenue" means the revenue a toll reseller pays to an ILEC when the ILEC provides toll services to the toll reseller;

(41) "Toll reseller" means a carrier that resells intrastate telecommunications services that are provided to the carrier by an underlying carrier;

(42) (A) "Total customer access base" means the total of all eligible telecommunications carrier customer access lines within Arkansas of an entity that directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with another entity.

(B) For the purposes of subdivision (42)(A) of this section, "own" means to own an equity interest or the equivalent thereof of more than ten percent (10%);

(43) "Underlying carrier" means a facilities-based CLEC or an interexchange carrier, other than an ILEC, that originates and terminates intrastate interexchange calls on the public switched network directly or through resale to a toll reseller or an ILEC that provides the toll services used by a toll reseller;

(44) "Telecommunications Providers Rules" or "TPRs" means those rules applicable to telecommunications providers that have been adopted by the commission;

(45) "Universal Service Administration Company" or "USAC" means a corporation under that name or its successor that performs various administrative and procedural duties prescribed to it by the FCC and others;

(46) "National Exchange Carrier Association, Inc.," or "NECA" means a corporation by that name or its successor that performs various administrative functions and procedural duties prescribed to it by the FCC and others;

(47) "Study area" means a geographic area designated by the FCC and used by NECA or USAC for calculation of cost per loop within the geographic area's boundaries for federal high-cost loop support;

(48) "Annual unseparated unlimited loop requirement" means a financial algorithm calculated annually by NECA and USAC that includes all the loop investment, expenses, and other loop costs of providing service within the study area of an eligible telecommunications carrier;

(49) "2007 revenue base" means the gross revenue an ETC was eligible to receive from the AUSF during the first six (6) months of 2007 annualized without reduction for an overpayment that occurred in 2006;

(50) "Average schedule company" means a company that uses a proxy established from a formula using the average costs of a group of companies rather than using the company's specific costs in reporting to NECA;

(51) "Wireline ETC" means a wireline eligible telecommunications carrier that is a local exchange carrier;

(52) "Wireless ETC" means a wireless eligible telecommunications carrier that is a commercial mobile service provider;

(53) "Local switching support" means funding to assist high cost companies in recovering the costs of switching intrastate calls; and

(54) "Wire center" means the location of one (1) or more local switching systems, a point at which end user's loops within a defined geographic area converge.



§ 23-17-404 - Preservation and promotion of universal service.

(a) (1) The Arkansas High Cost Fund (AHCF) is established by this section in order to promote and assure the availability of universal service at rates that are reasonable and affordable and to provide for reasonably comparable services and rates between rural and urban areas.

(2) The AHCF will provide funding to an eligible telecommunications carrier that provides basic local exchange services using its own facilities or a combination of its own facilities and another carrier's facilities by the eligible telecommunications carrier within its study area.

(3) The AHCF shall be designed to provide predictable, sufficient, and sustainable funding to eligible telecommunications carriers serving rural or high-cost areas of the state.

(4) The AHCF shall also be used to accelerate and promote the incremental extension and expansion of broadband services and other advanced services in rural or high-cost areas of the state beyond what would normally occur and support the Lifeline Assistance Program to eligible low-income customers.

(b) (1) The AHCF is to provide a mechanism to restructure the present system of telecommunication service rates in the state as provided herein, and all telecommunications providers, except as prohibited by federal law, shall be charged for the direct and indirect value inherent in the obtaining and preserving of reasonable and comparable access to telecommunications services in the rural or high-cost areas. The value and utility of access to and interconnection with the public switched network will be lessened if the rural or high-cost areas do not have comparable access and subscribership.

(2) (A) This AHCF charge for all telecommunications providers shall be proportionate to each provider's Arkansas intrastate retail telecommunications service revenues.

(B) Because customers of the telecommunications providers that would pay the AHCF charge receive the benefits of a universal network, the telecommunications providers may surcharge their customers to recover the AHCF charges paid by the telecommunications provider. Therefore, the AHCF charge is not a tax and is not affected by state laws governing taxation.

(C) For the purpose of assessing mobile telecommunications services, the AHCF administrator shall continue to assess only Arkansas intrastate retail telecommunications service revenues and only to the extent such revenues may be considered located in the State of Arkansas in accordance with the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252.

(c) (1) (A) The Arkansas Public Service Commission shall delegate to a trustee, the "AHCF administrator", the administration, collection, and distribution of the AHCF within forty-five (45) days of the effective date of the adoption of rules and procedures to implement the AHCF.

(B) In evaluating responses to request for proposals for the AHCF administrator's position, the commission shall consider and give material weight to the applicant's:

(i) Familiarity with Arkansas ETCs, Arkansas access rates, AICCLP history and procedures, and AUSF history and procedures; and

(ii) Personal availability to provide information and assistance to the General Assembly, telecommunications providers, and members of the public.

(2) (A) The AHCF administrator shall enforce and implement all rules and directives governing the funding, collection, and eligibility for the AHCF.

(B) As soon as practicable after the AHCF administrator is designated, he or she shall:

(i) Promptly notify all Arkansas ETCs of the availability of AHCF support and accept requests for AHCF support from Arkansas ETCs; and

(ii) Review and determine the accuracy and appropriateness of each request and advise the entity requesting the funds of his or her determination, including:

(a) Eligibility for support;

(b) The unreduced amount of support available during the phase-in period;

(c) The uncapped amount of support available; and

(d) The actual support available after implementation of all phase-in reductions and fund cap limitations.

(C) The affected parties shall have thirty (30) days to request reconsideration by the commission of the AHCF administrator's determination, and the commission after notice and hearing, if requested, shall issue its opinion on the reconsideration within thirty (30) days after the request of reconsideration unless continued by the commission.

(D) Persons aggrieved by the commission's opinion shall have the right to appeal the opinion in accordance with law.

(d) (1) (A) The AHCF administrator periodically shall establish and notify each telecommunications provider of the AHCF charge levels required to be paid by the telecommunications provider. In order to fund the AHCF at the required level, as soon as administratively reasonable after March 19, 2007, the AUSF administrator shall adjust the surcharge to ensure it will adequately fund the projected monthly payments required under this section, have sufficient reserves, and have the surplus necessary to fund the transition period required by this section. The AUSF administrator shall continue to charge and collect the AUSF surcharge until the AHCF administrator is designated by the commission and the AHCF administrator has adequate time to undertake charging and collecting the surcharge as the AHCF charge.

(B) The AUSF administrator shall continue to administer the AUSF until the AUSF has paid all administrative fees and completed its duties. The AUSF administrator shall cooperate with the AHCF administrator in transferring information and documentation necessary for the AHCF administrator to bill and collect charges from responsible parties and to transfer information about all accounts receivable due the AUSF administrator from responsible parties.

(C) All accounts payable to the AUSF administrator, all funds held by the AUSF administrator, and assets of the AUSF administrator shall be transferred to the AHCF administrator, when the AHCF administrator requests, to allow the AHCF administrator to carry out his or her function. When the AUSF administrator has completed his or her duties under the AUSF and completed his or her duties concerning transfer of information and other assistance, the AUSF administrator shall terminate all further activity in regard to the AUSF and the AHCF. If a transfer of funds is made to the AHCF administrator before the finalization of all duties by the AUSF administrator, the AUSF administrator may retain funds necessary for the AUSF administrator to fully pay all expected administrative costs of finalizing his or her duties and thereafter shall transfer any remaining funds to the AHCF administrator.

(2) Any telecommunications provider that without just cause fails to pay the AHCF charge that is due and payable pursuant to this section after notice and opportunity for hearing shall have its authority to do business as a telecommunications provider in the State of Arkansas revoked by the commission.

(3) The AHCF charge shall not be subject to any state or local tax or franchise fees.

(e) After reasonable notice and hearing, the commission shall establish rules and procedures necessary to implement the AHCF. The commission shall implement the AHCF and make AHCF funds available to eligible telecommunications carriers beginning the first calendar month after one hundred fifty (150) days after March 19, 2007. In establishing and implementing the AHCF, the commission shall adhere to the following instructions and guidelines:

(1) (A) AHCF funding shall be provided directly to eligible telecommunications carriers.

(B) (i) Except in an exchange in which the electing company is authorized under § 23-17-407(d) to determine the rates for basic local exchange service and switched-access services under § 23-17-408(c), for an ETC to receive funds from the AHCF, the ETC shall agree to be subject to and comply with all telecommunications provider rules adopted by the commission, unless the commission finds the technology used by the ETC to provide telecommunications service makes a rule inapplicable.

(ii) Except in any exchange in which the electing company is authorized under § 23-17-407(d) to determine the rates for basic local exchange service and switched-access services pursuant to § 23-17-408(c), each ETC shall be subject to all TPRs concerning application for service, refusing service, deposits, notices before disconnect, late payment penalties, elderly and handicapped protection, medical need for utility services, delayed payment agreements, and extended due dates.

(2) (A) The commission shall provide a report to the Legislative Council by October 31 of the year prior to a regular session of the General Assembly detailing any recommended changes to the universal service list of requirements that are to be supported by the AHCF. This list may be approved by the General Assembly, and if approved, the AHCF support to ETCs may be adjusted, due to the approved changes, to reflect an increase or decrease in the size of the AHCF by increasing or decreasing the overall financial cap on the AHCF to recover the cost of additions or revisions to the universal service list concurrent with any such revisions to the list of universal services identified in § 23-17-403.

(B) In considering revisions to the universal service list, the commission shall consider the need for the addition or removal of a service to the list in order to maintain end-user rates for universal services that are reasonably comparable between urban and rural areas or to reflect changes in the type and quality of telecommunications services considered essential by the public as evidenced, for example, by those telecommunication services that are purchased and used by a majority of single-line urban customers.

(C) A rate case proceeding or earning investigation or analysis shall not be required or conducted in connection with the recovery of the cost of additions or revisions or in connection with the administration of the AHCF;

(3) (A) The AICCLP members shall charge the rate under subdivision (e)(4)(B)(i) of this section to underlying carriers.

(B) The ILECs shall charge a reciprocal rate to other ILECs.

(C) The commission may review the accuracy of the reciprocal rates and the per-access minute carrier common line rate charged under subdivision (e)(4)(B)(i) of this section.

(D) If the AICCLP fails to provide an ILEC's carrier common line net revenue requirement, the ILEC may obtain concurrent recovery of the revenue loss from basic local exchange rates, intrastate access rate adjustments, or a combination thereof. Any recovery of revenue loss under this subdivision (e)(3)(D) shall not be subject to the caps on local rates under § 23-17-412;

(4) (A) Through December 31, 2003, except as provided in this subdivision (e)(4)(A), the intrastate Carrier Common Line Pool charges billed to carriers by the Arkansas Intrastate Carrier Common Line Pool (AICCLP) shall be determined as provided in the AICCLP tariff effective on December 31, 2000. Following April 20, 2001, carriers must continue to report RBMOUs associated with the traffic that they reported as of December 2000, except that incumbent local exchange carriers may discontinue reporting RBMOUs associated with their intracompany flat-rated optional plans that exist as of June 1, 2001. The AICCLP charges shall be adjusted to eliminate any credits to the AICCLP or to interexchange carriers that have been previously required.

(B) (i) Beginning January 1, 2004, except as provided in this subdivision (e)(4)(B), the intrastate Carrier Common Line charges billed to ILECs and underlying carriers shall be determined at the rate of one and sixty-five hundredths cents (1.65cent(s)) per intrastate access minute, exclusive of the amounts specified for funding the Extension of Telecommunications Facilities Fund and the Arkansas Calling Plan Fund. However, ILECs that are not AICCLP members may charge at a rate that is less than one and sixty-five hundredths cents (1.65cent(s)) and may recover the difference between the actual rate charged and one and sixty-five hundredths cents (1.65cent(s)) as allowed under § 23-17-416(b)(3). Following April 20, 2001, carriers must continue to report RBMOUs associated with the traffic that they reported as of December 2000 and shall continue to report through December 31, 2003, except that incumbent local exchange carriers may discontinue reporting RBMOUs associated with their intracompany flat-rated optional plans that exist as of June 1, 2001. The AICCLP charges shall be adjusted to eliminate any credits to the AICCLP or to interexchange carriers that have been previously required.

(ii) (a) There is created an allocation of AICCLP funds to be known as the "Extension of Telecommunications Facilities Fund".

(b) A maximum of five hundred thousand dollars ($500,000) per year of AICCLP funds shall be allocated to fund the Extension of Telecommunications Facilities Fund to assist in the extension of telecommunications facilities to citizens not served by the wire line facilities of an eligible telecommunications carrier.

(iii) (a) (1) There is also created an AICCLP allocation to be known as the "Arkansas Calling Plan Fund".

(2) Through December 31, 2003, the Extension of Telecommunications Facilities Fund and the Arkansas Calling Plan Fund will be funded by the AICCLP by assessing one-half (1/2) of the fund to be paid by ILECs and one-half (1/2) of the fund to be paid by all other telecommunications providers reporting intrastate retail billed minutes of use to the AICCLP.

(b) The Arkansas Calling Plan Fund shall receive a maximum of four million five hundred thousand dollars ($4,500,000) per year to assist in funding the provision of calling plans in telephone exchanges in the state.

(iv) (a) Through December 31, 2003, the Extension of Telecommunications Facilities Fund and the Arkansas Calling Plan Fund will be funded by the AICCLP assessing one-half (1/2) of the fund to be paid by incumbent local exchange carriers (ILECs) and one-half (1/2) of the fund to be paid by all other telecommunications providers reporting intrastate retail billed minutes of use to the AICCLP. Beginning January 1, 2004, the Extension of Telecommunications Facilities Fund and the Arkansas Calling Plan Fund will be paid by the AICCLP members, exiting ILECs, and underlying carriers as follows:

(1) Each AICCLP member and each exiting ILEC shall remit to the AICCLP administrator on a monthly basis the proportion of the total assessment each was paying before December 31, 2003, for a collective total of one-half (1/2) of those funds;

(2) Underlying carriers shall pay to the administrator a collective total of one-half (1/2) of the cost of the Arkansas Calling Plan Fund and Extension of Telecommunications Facilities Fund; and

(3) Each underlying carrier shall continue to remit to the administrator on a monthly basis its portion of the underlying carrier funding requirement of the Arkansas Calling Plan Fund and Extension of Telecommunications Facilities Fund, based upon the underlying carrier's share of Arkansas intrastate telecommunications services revenues and special intrastate ILEC revenues proportionate to the total Arkansas intrastate telecommunications services revenues and special intrastate ILEC revenues of all underlying carriers.

(b) Through December 31, 2003, ILECs shall be individually assessed in accordance with the proportion that the ILEC funds the AICCLP credits that are being eliminated by this section, and each other telecommunications provider shall be assessed based on its portion of the total non-ILEC intrastate retail billed minutes of use.

(c) Amounts paid by ILECs to fund either the Extension of Telecommunications Facilities Fund or the Arkansas Calling Plan Fund created by this section shall not be recoverable from the Arkansas Universal Service Fund (AUSF).

(d) (1) The assessments shall commence upon the first day of the month following April 20, 2001.

(2) Assessments shall be made with respect to the Extension of Telecommunications Facilities Fund and the Arkansas Calling Plan Fund only to the extent necessary, but not more than the maximum specified in this section, to fund any extensions of facilities or calling plans approved by the Arkansas Public Service Commission in accordance with applicable law and this section.

(v) (a) AICCLP charges determined and billed through December 2000 shall be considered final and not subject to further true up or adjustment.

(b) (1) (A) Unless an audit is requested prior to February 28, 2004, by a two-thirds (2/3) vote of the participating carriers of the AICCLP as it is constituted prior to January 1, 2004, charges determined and billed through December 2003 shall be considered final and not subject to audit.

(B) The AICCLP board, with the assistance of the administrator, shall allow recipients and payors to correct any errors concerning the AICCLP settlement process for corrections that are for the time period after December 31, 2003.

(2) The administrator of the AICCLP as it existed prior to January 1, 2004, may supervise any audit that is requested and may further take any action deemed reasonable or necessary to finalize the winding-up process of the AICCLP as it existed prior to January 1, 2004.

(C) (i) Any ETC may receive support from the AHCF after it is established and operational. Until that time, the current AUSF shall continue to provide support through June 30, 2007, at the level set by commission order. After June 30, 2007, the support level for companies receiving payments from the AUSF shall continue at the level previously ordered by the commission subject to an adjustment to reflect the elimination of an overpayment made to AUSF recipients in 2006. At such time that the AHCF is fully operational and providing support to ETCs through the formula set forth herein, all payments from the AUSF shall cease and the AUSF shall be eliminated and administratively closed as soon as possible.

(ii) (a) The formula is as follows for ETCs with fewer than five hundred thousand (500,000) access lines or customers:

(1) The AHCF administrator shall determine the support for High Cost Loop Support by using the most current annual filing of annual unseparated unlimited loop revenue requirement cost per loop of the ETC's study area as developed each year by NECA and filed with USAC. For an ETC not submitting such information, the ETC shall submit equivalent information to the administrator for the administrator to calculate as to cost per loop for wireline or per customer for commercial mobile service providers. Unless the commission determines otherwise the raw financial data submitted to the administrator to establish an alternate cost per loop shall be treated as confidential;

(2) The AHCF administrator shall then subtract the per-loop federal high-cost loop support as developed each year by NECA and filed with USAC of the ETC's study area or alternatively the total high-cost loop support per loop or per customer as calculated by the AHCF administrator with data provided by the ETC;

(3) The AHCF administrator shall also subtract the amount of three hundred forty-four dollars and forty cents ($344.40) per loop, due to the responsibility of each ETC to fund through local rates and other revenue such as AICCLP revenue requirements and access charges, to fund a significant portion of their cost per loop. Alternatively, the AHCF administrator shall subtract three hundred forty-four dollars and forty cents ($344.40) per loop or customer from ETCs not reporting loops and loop cost to NECA;

(4) The AHCF administrator shall determine the high-cost support for each ETC by subtracting these reductions as set forth in this formula from the annual unseparated unlimited loop revenue requirement and apply it to the total number of loops in the ETC's study area as of December 31 of the preceding year that are eligible for support for federal universal service. As to ETCs not reporting loops within its study area, the AHCF administrator shall apply the reductions to the total number of loops or customers of the ETC eligible for support for federal universal service as of December 31 of the preceding year; and

(5) The remaining balance, if positive as to each ETC, shall be the ETC's loop support element to support an ETC's high cost loops. As to ETCs funded based upon customers, the remaining balance, if positive, shall be called the "customer support element".

(b) (1) The AHCF administrator shall determine local switching support (LSS) of each ETC using the most current annual financial data submitted to NECA and calculated by USAC and applying the following procedure:

(A) The AHCF administrator shall use the most current trued up local switching support amount that has been calculated by NECA and submitted to USAC annually for each ETC within its size group. For each ETC that does not have an individually calculated local switching support amount, the AHCF administrator shall calculate a local switching support amount by using an average of all ETCs within its size group that have an established local switching support amount;

(B) The AHCF administrator shall calculate the local switching support factor for each ETC's study area by taking the 1996 weighted dialed equipment minute factor as supplied in the NECA submission of 1999 Network Data Management -- Usage filed on March 1, 2001, with the FCC and subtracting the 1996 interstate dialed equipment minute factor as supplied in the NECA submission of 1999 network usage data filed on March 1, 2001, with the FCC. This result shall be called the "local switching support factor". For each ETC that does not have an individually calculated weighted dialed equipment minute factor and an interstate dialed equipment minute factor, the AHCF administrator shall calculate a weighted dialed equipment minute factor and an interstate dialed equipment minute factor by using an average of all ETCs within its size group that have an established weighted dialed equipment minute factor and an interstate dialed equipment minute factor;

(C) The AHCF administrator shall then calculate the total LSS revenue requirement for each ETC by dividing the local switching support amount calculated in subdivision (e)(4)(C)(ii)(b)(1)(A) of this section by the local switching support factor as calculated in subdivision (e)(4)(C)(ii)(b)(1)(B) of this section;

(D) The AHCF administrator shall then divide the total LSS revenue requirement for each ETC by the total number of loops in the ETC's study area as of December 31 of the preceding year that are eligible for support for federal universal service;

(E) The AHCF administrator shall then calculate the local switching support (LSS) to be recovered by multiplying the total LSS revenue requirement per loop as calculated in subdivision (e)(4)(C)(ii)(b)(1)(D) of this section by fifteen percent (15%); and

(F) The sum of subdivision (e)(4)(C)(ii)(b)(1)(E) of this section as to each ETC, if positive, shall be the ETC's local switching support element.

(2) If a request for support is made by an ETC that does not have switching support calculated by NECA, the commission shall develop a proxy method to be used to calculate such an ETC's local switching support. The sum of the calculation for each ETC from the proxy method, if positive, shall be the ETC's local switching support element.

(c) (1) For ETCs with AHCF support based on loops, the AHCF administrator shall determine each ETC's local loop support by multiplying the number of loops of the ETC as of December 31 of the preceding year that are eligible for federal universal service support by the ETC's loop support element, if applicable, and the AHCF administrator shall determine the ETC's local switching support by multiplying the number of loops of the ETC as of December 31 of the preceding year that are eligible for federal universal service support by the ETC's local switching support element. The AHCF administrator shall determine the uncapped AHCF support for each ETC by adding the sum of the ETC's total loop support, if any, and the ETC's total local switching support, if any.

(2) For ETCs with AHCF support based on customers, the AHCF administrator shall determine the ETC's customer support element by multiplying the number of customers of the ETC as of December 31 of the preceding year who are eligible for federal universal service support by the ETC's customer support element, if applicable, and the AHCF administrator shall determine the ETC's local switching support by multiplying the number of customers of the ETC as of December 31 of the preceding year who are eligible for federal universal service support by the ETC's local switching support element. The AHCF administrator shall determine the uncapped AHCF support for the ETC by adding the sum of the ETC's total loop support, if any, and the ETC's total local switching support, if any.

(3) (A) If state or federal regulatory or legislative actions eliminate the publicly available elements used to calculate loop support under subdivision (e)(4)(C)(ii)(a)(1) of this section or local switching support under subdivision (e)(4)(C)(ii)(b)(1) of this section for an ETC with a total customer access base or total customer base of fewer than fifteen thousand (15,000) lines or customers, the AHCF administrator shall promptly notify the commission.

(B) Once notified, the commission shall open a rule-making docket to replace the eliminated elements used to calculate loop support under subdivision (e)(4)(C)(ii)(a)(1) of this section or local switching support under subdivision (e)(4)(C)(ii)(b)(1) of this section.

(C) Until alternate elements are adopted by the commission, the AHCF administrator shall use the previous determinations as used during the year immediately preceding the year the elements were eliminated to calculate loop support under subdivision (e)(4)(C)(ii)(a)(1) of this section or local switching support under subdivision (e)(4)(C)(ii)(b)(1) of this section.

(D) Upon commission adoption of the replacement elements, the commission shall order the AHCF administrator to incorporate those replacement elements into the previously existing method used by the AHCF administrator to calculate loop support under subdivision (e)(4)(C)(ii)(a)(1) of this section or local switching support under subdivision (e)(4)(C)(ii)(b)(1) of this section. The calculations shall be:

(i) Based on the fully allocated cost of the affected ETCs; and

(ii) Effective as of the next annual determination process date, as established by the commission.

(iii) (a) For ETCs with five hundred thousand (500,000) lines or more on or after December 31, 2010, support shall be determined using the following procedure:

(1) Using the FCC's synthesis model available from USAC or an equivalent replacement model, the AHCF administrator shall take the ETC's average monthly per-line cost for each eligible wire center and subtract the FCC cost model benchmark. The result of the line cost minus the benchmark is the available per-line high-cost support available for that wire center;

(2) The AHCF administrator then shall multiply the available high-cost support for each eligible wire center by the number of lines reported to the AHCF administrator by the carrier as of December 31 of the preceding year. Eligible wire centers shall be wire centers with three thousand (3,000) access lines or less as of March 19, 2007; and

(3) The total of the calculations by the AHCF administrator for all eligible wire centers shall be the high-cost support available to the ETC, as limited by cap restrictions.

(b) The support provided by the AHCF shall be calculated as an annual amount paid in equal monthly payments and recalculated annually by the AHCF administrator in compliance with this section and the commission's rules and procedures.

(iv) In the event that an element used to determine AHCF support is materially changed or eliminated, the AHCF administrator shall use an equivalent or similar element in calculating the AHCF support in subdivisions (e)(4)(C)(ii) and (iii) of this section.

(v) The AHCF shall be phased in over a five-year transition period. The phase-in shall transition from the AUSF revenue replacement mechanism to the AHCF high-cost support mechanism for ETCs with a total customer access base of under fifteen thousand (15,000) access lines. ETCs with a total customer access base of over fifteen thousand (15,000) access lines shall not participate in the transition or in the funding of the transition, and any calculations related to the transition apply only to the size group with a total customer access base of under fifteen thousand (15,000) access lines. The AHCF administrator shall apply the AHCF transition period for the ETCs as follows:

(a) In year one of the transition period, the administrator shall first calculate the total support due an ETC from the AHCF. If the AHCF calculation for the ETC exceeds the revenue the ETC received from the AUSF in the 2007 revenue base, the AHCF calculation shall be the ETC's uncapped unreduced AHCF support. If the ETC's calculated AHCF support is less than the ETC's 2007 revenue base, then the ETC's AHCF uncapped support in year one shall be the ETC's AHCF calculated support plus eighty-nine percent (89%) of the difference between the ETC's 2007 revenue base and the ETC's calculated AHCF support;

(b) In year two of the transition period, the administrator shall first calculate the total support due an ETC from the AHCF. If the AHCF calculation for the ETC exceeds the revenue the ETC received from the AUSF in the 2007 revenue base, the AHCF calculation shall be the ETC's uncapped unreduced AHCF support. If the ETC's calculated AHCF support is less than the ETC's 2007 revenue base, the ETC's AHCF uncapped support in year two shall be the ETC's AHCF calculated support plus seventy-eight percent (78%) of the difference between the ETC's 2007 revenue base and the ETC's calculated AHCF support;

(c) In year three of the transition period, the administrator shall first calculate the total support due an ETC from the AHCF. If the AHCF calculation for the ETC exceeds the revenue the ETC received from the AUSF in the 2007 revenue base, the AHCF calculation shall be the ETC's uncapped unreduced AHCF support. If the ETC's calculated AHCF support is less than the ETC's 2007 revenue base, the ETC's AHCF uncapped support in year three shall be the ETC's AHCF calculated support plus sixty-seven percent (67%) of the difference between the ETC's 2007 revenue base and the ETC's calculated AHCF support;

(d) In year four of the transition period, the administrator shall first calculate the total support due an ETC from the AHCF. If the AHCF calculation for the ETC exceeds the revenue the ETC received from the AUSF in the 2007 revenue base, the AHCF calculation shall be the ETC's uncapped unreduced AHCF support. If the ETC's calculated AHCF support is less than the ETC's 2007 revenue base, the ETC's AHCF uncapped support in year four shall be the ETC's AHCF calculated support plus fifty-one percent (51%) of the difference between the ETC's 2007 revenue base and the ETC's calculated AHCF support;

(e) In year five of the transition period, the administrator shall first calculate the total support due an ETC from the AHCF. If the AHCF calculation for the ETC exceeds the revenue the ETC received from the AUSF in the 2007 revenue base, the AHCF calculation shall be the ETC's uncapped unreduced AHCF support. If the ETC's calculated AHCF support is less than the ETC's 2007 revenue base, the ETC's AHCF uncapped support in year five shall be the ETC's AHCF calculated support plus thirty-four percent (34%) of the difference between the ETC's 2007 revenue base and the ETC's calculated AHCF support; and

(f) After the five-year transition period, the AHCF administrator shall calculate each ETC's support by first calculating each ETC's uncapped AHCF support. If the total calculated support to all ETCs within a size group is less than the capped amount of the size group's part of the total AHCF, each ETC within the size group shall be entitled to its total calculated AHCF support.

(D) (i) (a) The cost to transition from the 2007 revenue base to the AHCF during the five-year transition period shall be funded by a combination of sources. The AHCF administrator shall reserve three million dollars ($3,000,000) from the existing AUSF surplus to assist in funding the transition period. The specific annual amounts the AHCF administrator shall use from the surplus for the transition period shall be as follows:

(1) One million dollars ($1,000,000) for year one;

(2) Seven hundred fifty thousand dollars ($750,000) for year two;

(3) Seven hundred fifty thousand dollars ($750,000) for year three;

(4) Two hundred fifty thousand dollars ($250,000) for year four; and

(5) Two hundred fifty thousand dollars ($250,000) for year five.

(b) In the event the total transition cost in a year is less than the amount scheduled to be used that year from the AUSF surplus, that excess amount shall be used to assist in funding the transition in the subsequent year or years.

(ii) (a) The AHCF administrator shall calculate the total support necessary to fully fund the transition cost for each specific calendar year.

(b) If the transition support from the surplus fully funds the transition costs, the AHCF administrator shall add each ETC's calculated AHCF support to any transition support to which the ETC may be entitled, and that amount shall be the ETC's uncapped AHCF support.

(c) If the surplus does not fully fund the transition costs, then each ETC participating in the size group with a total customer access base of under fifteen thousand (15,000) access lines that is not receiving transition funds shall pay a pro rata share of the remaining transition costs based upon a formula using total increase in support received by all ETCs with an increase from the 2007 revenue base to AHCF levels as the denominator and the specific ETC's increase from the 2007 revenue base to the AHCF support as the numerator. The AHCF administrator shall use that formula to calculate the pro rata share of each ETC that is not receiving transition funds to assist in fully funding the transition costs. However, an ETC shall not be required to pay transition funding that would lower its uncapped payment from the AHCF below the ETC's funding received from the AUSF in the 2007 revenue base.

(iii) The annual transition funds provided from the AUSF surplus and the funds used in the transition are supplemental funds, are in addition to the capped funds, and are not to be considered when a cap is calculated at any time.

(E) The AHCF administrator shall apply the cap on the total AHCF and upon the specific size groups established within the AHCF annually. During the transition, the cap shall be applied as follows:

(i) (a) (1) The total AHCF support that is calculated to be due ETCs within each size group of the AHCF shall be calculated prior to the consideration of the transition funding. If total support due a size group, prior to transition funding, does not exceed that size group's AHCF cap, the AHCF administrator shall pay that size group's full AHCF support amount.

(2) If total support, using the AHCF formula for recipients of the specific size group exceeds the cap, the administrator shall determine the amount that the total calculated AHCF support exceeds that size group's cap.

(b) To reduce each size group's authorized support to conform to the size group's cap, the AHCF administrator shall determine total calculated AHCF support to each ETC within the size group and shall add each ETC's transition payment, if any, to establish each ETC's total calculated support within the size group. The AHCF administrator shall then use the total calculated support due all ETCs within the size group as the denominator and the amount the size group's AHCF calculation exceeds the cap as the numerator. The administrator shall then subtract from each ETC's total calculated support a pro rata portion, using the fraction established herein to reduce AHCF funding to the capped amount, based upon each ETC's total calculated support, to reduce the size group's support level to the capped AHCF amount; and

(ii) (a) The funds available for distribution to ETCs from the AHCF shall not exceed and are capped at twenty-two million dollars ($22,000,000) per year, the total capped fund. Cost of administrating the AHCF shall first be deducted from the total capped fund prior to allocation of funding to the ETCs. Transition funds used from the surplus during the five-year transition period are supplemental and are not subject to any cap. The annual period to be used by the AHCF administrator to adjust support levels and upon which to apply any cap shall be on the calendar year. In addition to the total fund cap, the funds available from the AHCF shall also be capped based upon size groups using access lines for loop-based ETCs and customers for customer-based ETCs. Size grouping is used to ensure funds are targeted to areas most needing high-cost assistance. For the purpose of calculating the size grouping caps, total customer access base shall be used for loop-based ETCs and total customers for customer-based ETCs.

(b) For all ETCs with a total customer access base or total customer base of five hundred thousand (500,000) or more access lines or customers on or after December 31, 2010, the size group cap shall be thirteen and one-half percent (13.5%) of the total capped fund.

(c) For all ETCs with a total customer access base or total customer base of one hundred fifty thousand (150,000) or more access lines or customers and fewer than five hundred thousand (500,000) access lines or customers on December 31, 2010, the size group cap shall be thirteen and one-half percent (13.5%) of the total capped fund.

(d) For all ETCs with a total customer access base or total customer base of fifteen thousand (15,000) or more access lines or customers and fewer than one hundred fifty thousand (150,000) access lines or customers on December 31, 2010, the size group cap shall be two percent (2%) of the total capped fund.

(e) For all ETCs with a total customer access base or total customer base of fewer than fifteen thousand (15,000) access lines or customers, the size group cap shall be seventy-one percent (71%) of the total capped fund.

(5) (A) (i) The commission shall establish by regulation a grant program to make grants available to eligible telecommunications carriers for the extension of facilities to citizens who are not served by wire line services of an eligible telecommunications carrier. Grants may be requested by an eligible telecommunications carrier or citizens who are not served, or both.

(ii) The commission shall delegate to a trustee the administration, collection, and distribution of the Extension of Telecommunications Facilities Fund in accordance with the rules and procedures established by the commission. The trustee shall enforce and implement all rules and directives governing the funding, collection, and eligibility for the Extension of Telecommunications Facilities Fund.

(B) (i) In establishing regulations for the grant program, the commission shall consider demonstrated need, the length of time the citizens have not been served, the households affected, the best use of the funds, and the overall need for extensions throughout the state.

(ii) The commission may require each potential customer to be served by the extension of facilities to pay up to two hundred fifty dollars ($250) of the cost of extending facilities.

(C) The plan shall be funded by customer contributions and by the Extension of Telecommunications Facilities Fund established by subdivision (e)(4)(B)(ii)(a) of this section.

(D) (i) The commission shall provide quarterly reports to the Legislative Council. The reports shall include, but shall not be limited to, the number of requests for grants, the number of grants awarded, the amount awarded, and the number of additional customers served.

(ii) The commission shall notify members of the General Assembly of grants made in their districts.

(E) In order to allow time for potential applicants to request grants, no grants shall be awarded for three (3) months after the effective date of the rules establishing the program.



§ 23-17-405 - Eligible telecommunications carrier.

(a) The incumbent local exchange carrier, its successors and assigns, that owns, maintains, and provides facilities for universal service within a local exchange area on February 4, 1997, shall be the eligible telecommunications carrier within the local exchange area.

(b) The Arkansas Public Service Commission, consistent with 47 U.S.C. § 214(e)(2), after reasonable notice and hearing, may designate other telecommunications providers to be eligible for federal Universal Service Fund or AHCF support under the following conditions:

(1) (A) The other telecommunications provider accepts the responsibility to provide service in response to any reasonable request from customers in an incumbent local exchange carrier's local exchange area using its own facilities or a combination of its own facilities and resale of another carrier's services.

(B) High-cost support under this section will not begin until the telecommunications provider offers to provide service in response to all reasonable requests for service from customers in its service area;

(2) The telecommunications provider may only receive funding for services provided in the eligible telecommunications carrier's study area using its own facilities or a combination of its own facilities and another carrier's facilities;

(3) The telecommunications provider will not receive AHCF funding at a level higher than the level of funding received by the incumbent local exchange carrier in the same area;

(4) The telecommunications provider advertises the availability and the charges for the services, using media of general distribution; and

(5) It is determined by the commission that the designation is in the public interest.

(c) In exchanges or wire centers where the commission has designated more than one (1) eligible telecommunications carrier, the commission shall permit a local exchange carrier to relinquish its designation as an eligible telecommunications carrier, consistent with 47 U.S.C. § 214(e)(4), upon a finding that at least one (1) eligible telecommunications carrier will continue to serve the area.

(d) (1) (A) For the entire area served by a rural telephone company, excluding tier one companies, for the purpose of the AHCF and the federal Universal Service Fund, there shall be only one (1) wireline eligible telecommunications carrier which shall be the incumbent local exchange carrier that is a rural telephone company.

(B) Multiple wireless eligible telecommunications carriers may be designated in areas served by rural telephone companies.

(2) The rural telephone company may elect to waive its right to be the only wireline eligible telecommunications carrier within the local exchange area by filing notice with the commission.

(e) To provide universal services, an eligible telecommunications carrier may use:

(1) Commercial mobile services;

(2) Voice over Internet Protocol; and

(3) Any other technology that provides service that is the functional equivalent of commercial mobile services or Voice over Internet Protocol.



§ 23-17-406 - Electing companies.

(a) Any incumbent local exchange carrier may elect to have the rates, terms, and conditions for its telecommunications services determined pursuant to the provisions of this section.

(b) An incumbent local exchange carrier shall file a notice of its intent with the Arkansas Public Service Commission to be an electing company and to be regulated pursuant to this section and §§ 23-17-407 and 23-17-408.

(c) (1) Upon such a filing, all rates, terms, and conditions for the services provided by that incumbent local exchange carrier contained in the tariffs and end-user contracts that were in effect on the date twelve (12) months prior to the date of election under this section shall be deemed just and reasonable.

(2) However, nothing herein shall restrict any customer's right to complain to the commission regarding quality of service or the commission's right to enforce any quality of service rules and standards which are equally imposed on all telecommunications providers.

(d) (1) A rural telephone company, excluding tier one companies, which elects to be regulated pursuant to this section may terminate that election by filing a notice with the commission.

(2) Upon terminating that election, the rural telephone company for a period of five (5) years from the date of the termination notice under this subsection may not elect thereafter to be regulated under this section.



§ 23-17-407 - Regulation of rates for basic local exchange service and switched-access service of electing companies.

(a) (1) The rates for basic local exchange service and switched-access services that were in effect in the date twelve (12) months prior to the date of filing of a notice of election by a local exchange carrier pursuant to § 23-17-406 shall be the maximum that the electing local exchange carrier may charge for the services for a period of three (3) years after the date of filing, excluding rate increases ordered by the Arkansas Public Service Commission pursuant to § 23-17-404.

(2) (A) An electing company may decrease or, subsequent to a decrease, increase up to the rate that was effective at the time of election pursuant to this section.

(B) The rate changes shall be effective immediately, without commission approval, by filing a tariff or notice with the commission.

(b) (1) After the expiration of the three-year period, the rates for basic local exchange services and switched-access services, excluding the intrastate carrier common line charge, may be adjusted by the electing company filing a price list with the commission, as long as:

(A) The rates remain at or below the inflation-based rate cap; or

(B) The rate increase results from the provision of extended area services required as the result of customer election under commission rules.

(2) Inflation shall be measured by the year-over-year percent change in the gross domestic product price index calculated by the United States Department of Commerce, or any successor to the index.

(3) The electing company is authorized to adjust the rate cap for each basic local exchange service and switched-access service by seventy-five percent (75%) of this inflation measure, adjusted for exogenous changes specified in subsection (e) of this section, and excluding rate increases ordered by the commission pursuant to § 23-17-404.

(4) The rate cap may only be adjusted one (1) time each twelve (12) months beginning at the expiration of the three-year period after the date of initial filing to be regulated pursuant to this section and §§ 23-17-406 and 23-17-408.

(c) As long as an electing company is in compliance with subsections (a) and (b) of this section, such rates are deemed just and reasonable.

(d) Notwithstanding the provisions of this section, if, at any time following the date of election pursuant to this section, another telecommunications provider is providing basic local exchange service or switched-access service within an electing company's local exchange area, the electing company within any exchange of the electing company in which another telecommunications provider is providing these services may commence determining its rates for basic local exchange service and switched-access services in the same manner that it determines its rates for services other than basic local exchange service and switched-access service, pursuant to § 23-17-408(c).

(e) As used in this section, the term "exogenous change" means a cumulative impact on a local exchange carrier's intrastate regulated revenue, expenses, or investment of more than three percent (3%) over a twelve-month period, that is attributable to changes in federal, state, or local government mandates, rules, regulations, or statutes.



§ 23-17-408 - Regulatory framework for electing companies.

(a) The earnings of an electing company shall not be subject to rate of return or rate-base monitoring or regulation, and the Arkansas Public Service Commission shall not consider rate of return, rate base, or the earnings of an electing company in connection with rate changes made pursuant to this section or § 23-17-407.

(b) An electing company is authorized to determine and account for its investments, revenues, and expenses, including depreciation expenses, pursuant to generally accepted accounting principles.

(c) (1) An electing company may increase or decrease its rates for telecommunications services other than basic local exchange service and switched-access services and establish rates for new services by filing a tariff or a price list with the commission.

(2) The rates shall not require commission approval.

(3) The tariff or price list shall be effective upon filing or at a future time as the electing company shall designate.

(4) So long as rates for services are in accordance with this section and § 23-17-407, the rates are deemed just and reasonable.

(5) Any service that is not a telecommunications service is not subject to commission regulation, and rates for the services need not be filed with the commission.

(d) An electing company may package any of its services with any other service it or its affiliates offer, with or without a discount, provided that services whose rates are capped under § 23-17-407 may be purchased separately at the rate which is capped in accordance with § 23-17-407.



§ 23-17-409 - Authorization of competing local exchange carriers.

(a) (1) (A) Consistent with the federal act and the provisions of § 23-17-410, the Arkansas Public Service Commission is authorized to grant certificates of convenience and necessity to telecommunications providers authorizing them to provide telecommunications services, including basic local exchange service or switched-access service, or both, to an incumbent local exchange carrier's local exchange area if and to the extent that the applications otherwise comply with state law, designate the geographic areas proposed to be served by the applicants, and the applicants demonstrate that they possess the financial, technical, and managerial capacity to provide the competing services.

(B) No telecommunications provider shall operate as a CLEC in this state without first obtaining from the commission a certificate of public convenience and necessity.

(2) Competing local exchange carriers shall be required to maintain a current tariff or price list with the commission and to make prices and terms of service available for public inspection.

(3) Retail prices of competing local exchange carriers shall not require prior review or approval by the commission.

(b) (1) Except as provided in subdivision (b) of this section, a government entity may not provide, directly or indirectly, basic local exchange, voice, data, broadband, video, or wireless telecommunication service.

(2) After reasonable notice to the public and a public hearing, a governmental entity owning an electric utility system or television signal distribution system may provide, directly or indirectly, voice, data, broadband, video, or wireless telecommunications service and make any telecommunications capacity or associated facilities that it now owns, or may hereafter construct or acquire, available to the public upon terms and conditions as may be established by its governing authority, except the government entity may not use the telecommunications capacity or facilities to provide, directly or indirectly, basic local exchange service.

(3) Any restriction contained in this subsection shall not be applicable to the provision of telecommunications services or facilities to the extent used solely for 911, E911, or other emergency and law enforcement services, or for the provision of data, broadband, or nonentertainment video telecommunications services or facilities by or to a medical institution or institution of higher education to its students, faculty, staff, or patients, as the provision relates to academic, research, and health care information technology applications under the Arkansas Information Systems Act of 1997, § 25-4-101 et seq.

(4) This section does not prohibit a governmental entity from purchasing voice, data, broadband, video, or wireless telecommunications services, directly or indirectly, from a private provider through a contract administered and services managed by the Department of Information Systems under the Arkansas Information Systems Act of 1997, § 25-4-101 et seq.

(c) A governmental entity that operates an electric utility system may deny any telecommunications provider access to its electric utility poles, ducts, conduits, or rights-of-way on a nondiscriminatory basis when there is insufficient capacity and for reasons of safety, reliability, and generally applicable engineering purposes.

(d) (1) Except to the extent required by the federal act and this subchapter, the commission shall not require an incumbent local exchange carrier to negotiate resale of its retail telecommunications services, to provide interconnection, or to sell unbundled network elements to a competing local exchange carrier for the purpose of allowing the competing local exchange carrier to compete with the incumbent local exchange carrier in the provision of basic local exchange service.

(2) Promotional prices, service packages, trial offerings, or temporary discounts offered by the local exchange carrier to its end-user customers are not required to be available for resale.

(e) The prices for unbundled network elements shall include the actual costs, including an allocation of joint and common costs and a reasonable profit.

(f) As provided in 47 U.S.C. §§ 251 and 252, the commission's authority with respect to interconnection, resale, and unbundling is limited to the terms, conditions, and agreements pursuant to which an incumbent local exchange carrier will provide interconnection, resale, or unbundling to a CLEC for the purpose of the CLEC's competing with the incumbent local exchange carrier in the provision of telecommunications services to end-user customers.

(g) (1) As permitted by the federal act, the commission shall approve resale restrictions that prohibit resellers from purchasing retail local exchange services offered by a local exchange carrier to residential customers and reselling those retail services to nonresidential customers, or aggregating the usage of multiple customers on resold local exchange services, or any other reasonable limitation on resale to the extent permitted by the federal act.

(2) The wholesale rate of any existing retail telecommunications services provided by local exchange carriers that are not exempt from 47 U.S.C. § 251(c) and that are being sold for the purpose of resale shall be the retail rate of the service less any net avoided costs due to the resale.

(3) The net avoided costs shall be calculated as the total of the costs that will not be incurred by the local exchange carrier due to its selling the service for resale less any additional costs that will be incurred as a result of selling the service for the purpose of resale.

(h) Incumbent local exchange carriers shall provide competing local exchange carriers, at reasonable rates, nondiscriminatory access to operator services, directory listings and assistance, and 911 service only to the extent required in the federal act.

(i) (1) The commission shall approve any negotiated interconnection agreement or statement of generally available terms filed pursuant to the federal act unless it is shown by clear and convincing evidence that the agreement or statement does not meet the minimum requirements of 47 U.S.C. § 251.

(2) In no event shall the commission impose any interconnection requirements that go beyond those requirements imposed by the federal act or any interconnection regulations or standards promulgated under the federal act.

(j) In the event the commission is requested to arbitrate any open issues pursuant to 47 U.S.C. § 252, the parties to the arbitration proceeding shall be limited to the persons or entities negotiating the agreement.



§ 23-17-410 - Competing local exchange carriers in service areas of rural telephone companies.

(a) A rural telephone company shall not have any duty to negotiate terms and conditions of or to enter into any agreement for the provision to any other telecommunications provider of interconnection with the rural telephone company's network as provided by 47 U.S.C. §§ 251(c) and 252, including access to its network elements on an unbundled basis, resale of any telecommunications service that the rural telephone company provides at retail to subscribers, or physical collocation, unless and until a telecommunications provider has made a bona fide request to the rural telephone company for the services and the Arkansas Public Service Commission has determined, in accordance with the federal act, that the rural telephone company must fulfill the request.

(b) With regard to a rural telephone company that is not also a tier one company, the commission may only determine that the rural telephone company must fulfill such a request if after reasonable notice and hearing it is established by clear and convincing evidence that:

(1) The request is not unduly economically burdensome;

(2) The request is technically feasible; and

(3) The request is consistent with the protection of universal service and the public interest, convenience, and necessity.

(c) The commission shall not conclude that clear and convincing evidence exists, as required in subsection (b) of this section, unless the commission has, among other relevant matters, concluded that granting the requested relief will not result in significant adverse impact on any of the following:

(1) The customers of the incumbent local exchange carrier serving the area;

(2) The incumbent local exchange carrier's continuing ability to provide its customers adequate service at reasonable rates;

(3) The incumbent local exchange carrier's ability to continue to meet eligible carrier obligations;

(4) Statewide average toll rates;

(5) Customers' cost of telephone service;

(6) The goals of universal service;

(7) The quality of service provided to customers;

(8) The incumbent local exchange carrier's ability to attract capital and incur debt at reasonable rates and the ability to sustain a sufficient revenue stream to pay existing debt;

(9) The ability of the exchange to support more than one (1) local exchange carrier; and

(10) The interest of all ratepayers.

(d) If no order granting the request is entered by the commission within one hundred twenty (120) days after notice of the request has been filed, the request is denied.



§ 23-17-411 - Regulatory reform.

(a) Regarding the earnings, rates of return, or rate-base calculation of any electing company, any incumbent local exchange carrier that has filed notice in accordance with § 23-17-412, or any competing local exchange carrier, and provided that all such companies and carriers otherwise comply with the applicable ratemaking provisions of this subchapter, the Arkansas Public Service Commission shall not:

(1) Require the filing of any financial report, statement, or other document for the purpose of reviewing, monitoring, or regulating rate base, earnings, or rates of return; or

(2) Conduct any investigation of rate base, earnings, or rates of return.

(b) Notwithstanding the provisions of this subchapter, a rate group reclassification of an exchange from one (1) rate group to another occurring as a result of access line growth or loss of exchange access arrangements shall be allowed by the commission on request of a local exchange carrier.

(c) Consistent with the policy of telecommunications competition that is implemented with this subchapter, other than the commission's promulgation of rules and regulations required by this subchapter, the commission shall promulgate no new rule or regulation that increases regulatory burdens on telecommunications service providers, except upon a showing that the benefits of such rule or regulation are clear and demonstrable and substantially exceed the cost of compliance by the affected telecommunications service providers.

(d) Not later than one hundred eighty (180) days after February 4, 1997, the commission shall conduct a rule-making proceeding to identify and repeal all rules and regulations relating to the provision of telecommunications service which are inconsistent with, have been rendered unnecessary by, or have been superseded by either this subchapter or the federal act.

(e) Not later than one hundred eighty (180) days after February 4, 1997, the commission shall revise its rules so that they apply, except as expressly provided in this subchapter, equally to all providers of basic local exchange service. All future rule changes promulgated by the commission shall apply equally to all providers of basic local exchange service.

(f) (1) In order to eliminate outdated, unnecessary, and burdensome laws and regulations, electing companies, incumbent local exchange carriers filing notice under § 23-17-412, and competing local exchange carriers shall not be subject to the requirements of §§ 23-2-304(a)(1), (7), and (8), 23-2-306, 23-2-307, 23-3-101 -- 23-3-107, 23-3-112, 23-3-114, 23-3-118, 23-3-119(a)(2), 23-3-201, 23-3-206, 23-3-301 -- 23-3-316, 23-4-101 -- 23-4-104, 23-4-107, 23-4-109, 23-4-110, 23-4-201(d), 23-4-401 -- 23-4-405, and 23-4-407 -- 23-4-419, or the commission's rules and regulations implementing the statutes.

(2) Notwithstanding any other provisions of law, the commission shall have no jurisdiction to impose any quality of service rules and standards or reporting, including without limitation the commission's telecommunications providers rules, on any telecommunications provider in any exchange in which an electing company is authorized under § 23-17-407(d) to determine the rates for basic local exchange service and switched-access services under § 23-17-408(c).

(g) The commission, except as provided in this subchapter with respect to universal services, shall have no jurisdiction to regulate commercial mobile services or commercial mobile service providers.

(h) The commission shall establish reasonable cost proxies, which rural telephone companies, excluding tier one companies, may use without producing company-specific cost studies, when cost studies would otherwise be required. Use of these proxies or the adoption of approved rates of nonrural telephone companies by rural telephone companies, excluding tier one companies, shall be deemed adequate proof of such rural telephone company costs.

(i) The commission may reclassify an incumbent local exchange carrier as a tier one company or a non-tier one company only upon petition by the incumbent local exchange carrier in connection with an increase or decrease in the number of the carrier's access lines in the state.

(j) (1) The unauthorized change of a customer's service to another telecommunications service provider is prohibited.

(2) To protect customers from any unauthorized changes in their choice of telecommunications service providers, no local exchange carrier shall honor a request by any person other than the customer to change the provider of intrastate long distance or local exchange service to the customer in the state, except:

(A) Where the request is placed by a local or long distance company that has provided to the local exchange carrier a letter of agency containing clear and conspicuous disclosure of the change signed by the customer authorizing the change;

(B) Where the customer affected by the change calls a toll-free number established by the company requesting the change to confirm the request for the change made in response to a contact initiated by the local exchange or long distance company requesting the change; or

(C) Where the commission otherwise expressly authorizes.

(3) Any telecommunications carrier that violates the verification procedures described in this subsection and collects charges for telecommunications services from the customer shall be liable to the carrier previously selected by the customer in an amount equal to all charges paid by the subscriber after the violation in accordance with the procedures that the commission may prescribe.

(4) The commission is also authorized to impose civil penalties, not to exceed five thousand dollars ($5,000) for any such violation.



§ 23-17-412 - Optional alternative regulation of eligible telecommunications companies.

(a) (1) Telephone companies that file notice with the Arkansas Public Service Commission of an election to be regulated in accordance with the provisions of this section are authorized to determine and account for their respective revenues and expenses, including depreciation expenses, pursuant to generally accepted accounting principles and, except as provided in this section, shall be subject to regulation only in accordance with this section and shall not be subject to any rate review or rate of return regulation by the commission.

(2) The companies shall file rate lists for their telecommunications services which rates shall be effective upon filing, except the rates for basic local exchange services and switched-access services, which rates shall be effective upon compliance and in accordance with the procedures in this section.

(3) Any service that is not a telecommunications service is not subject to regulation by the commission, and rates for the services need not be filed with the commission.

(b) On the effective date of an election pursuant to this section, the tariffed rates of a company electing to be subject to the provisions of this section are deemed just and reasonable and shall continue to be deemed just and reasonable as long as any increases in the company's tariffed rates are in accordance with the provisions of this section.

(c) (1) The company may increase its basic local exchange service rates after sixty (60) days' notice to all affected subscribers.

(2) Rates for basic local exchange services may be reduced and be effective immediately upon filing or at a later time specified in the filing.

(3) Notice by the company to its subscribers shall be by regular mail and may be included in regular subscriber billings and shall include the following:

(A) A schedule of the proposed basic local exchange service rate change;

(B) The effective date of the proposed basic local exchange service rate change; and

(C) An explanation of the right of the subscriber to petition the commission for a public hearing on the rate increase and the procedure necessary to petition.

(d) The subscriber petitions provided for in this section shall be prepared as follows:

(1) Form. (A) The petition shall be headed by a caption, which shall contain:

(i) The heading, "The Arkansas Public Service Commission";

(ii) The name of the company or cooperative seeking a change in basic local exchange service rates; and

(iii) The relief sought.

(B) A petition substantially in compliance with the form set forth in this subsection shall not be deemed invalid due to minor errors in its form;

(2) Body. The body of the petition shall consist of three (3) numbered paragraphs, if applicable, as follows:

(A) Allegations of Facts. The allegations of facts shall be stated in the form of ultimate facts, without unnecessary detail, upon which the right to relief is based. The allegations shall be stated in numbered subparagraphs as necessary for clarity;

(B) Relief Sought. The petition shall contain a brief statement of the amount of the change in basic local exchange service rates that is objected to or other relief sought; and

(C) Petitioners. The petition shall contain the name, address, telephone number, and signature of each subscriber signing the petition. Only the subscriber in whose name the telephone service is listed shall be counted as a petitioner. Every signature must be dated and shall have been affixed to the petition within sixty (60) days preceding its filing with the commission.

(e) (1) Exclusive of basic local exchange service rate changes pursuant to § 23-17-404, the commission shall have authority to review basic local exchange service rates set by the company only upon a formal petition that complies with subsection (d) of this section and that is signed by at least fifteen percent (15%) of all affected subscribers.

(2) If a proper petition is presented to the commission within sixty (60) days after the date of notice of the rate change was sent to affected subscribers, the commission shall accept and file the petition and, upon reasonable notice, may suspend the rates and charges at issue during the pendency of the proceedings and reinstate the rates and charges previously in effect and shall hold and complete a hearing thereon within ninety (90) days after filing to determine if the rates as proposed are just and reasonable.

(3) Within sixty (60) days after close of the hearing, the commission may enter an order adjusting the rates and charges at issue, except that the commission may not set any rate or charge below the basic local exchange service rates in effect at the time the new rate at issue was proposed.

(4) A company subject to this section shall not increase its rates without the approval of the commission for six (6) months after the date the commission enters the order.

(5) If the commission fails to enter any order within sixty (60) days after the close of the hearing, the petition shall be deemed denied and the rates and charges shall be deemed approved for all purposes, including the purposes of appeal.

(f) Rates for switched-access services of companies that are subject to this section shall be determined pursuant to § 23-17-407 except as provided in subsection (l) of this section and § 23-17-404.

(g) A company subject to this section may at any time file an application with the commission requesting the commission to prescribe just and reasonable rates for the company. Any rate so set may thereafter be adjusted as provided in this section.

(h) Nothing herein shall restrict any customer's right to complain to the commission regarding quality of service or the commission's authority to enforce quality-of-service rules and standards that are equally imposed on all telecommunications providers.

(i) (1) The commission on its own motion may review basic local exchange service rates of any company subject to this section if the company has increased the rates by more than the greater of fifteen percent (15%) or two dollars ($2.00) per access line per month within any consecutive twelve-month period, excluding rate increases:

(A) Ordered by the commission pursuant to § 23-17-404; or

(B) Resulting from the provision of extended area services required as the result of customer election under commission rules.

(2) The commission shall hold and complete a hearing on the rates within ninety (90) days after first giving notice of the hearing to the company to determine if the rates as proposed are just and reasonable.

(3) Within sixty (60) days after close of the hearing, the commission may enter an order adjusting the rates and charges at issue, except that the commission may not require the company to set any rate or charge below the greater of the rates in effect at the time of the filing of the increase or the actual cost of providing such service as established by evidence received at the hearing.

(4) In the order, the commission may order a refund of amounts collected in excess of the rates and charges as approved at the hearing, which may be paid as a credit against billings for future services.

(5) If the commission fails to enter any order within sixty (60) days after the close of the hearing, the rates and charges shall be deemed approved for all purposes, including for purposes of appeal.

(j) (1) For purposes of this section, the commission may not require a company that is subject to this section to set its rates below the actual cost of the company providing the service.

(2) If requested by the company, the actual cost shall be determined to include a ratable portion of administrative expenses and overhead incurred by the company in its operations and the appropriate amortization of previously deferred accounting costs.

(k) No telephone company subject to this section may change its basic local exchange service rates within ninety (90) days after entry of a final order adjusting the rate pursuant to subsections (g) and (i) of this section.

(l) Notwithstanding the provisions of this section, if at any time following the notice provided under this section another telecommunications provider is providing basic local exchange service or switched-access service within a local exchange area of the company subject to this section, the company that is subject to this section may determine its rates for basic local exchange service and switched-access service within any exchange in which another telecommunications provider is providing these services in the same manner that it determines its rates for other services pursuant to subsection (a) of this section.

(m) A telephone company electing to be regulated in accordance with this section may package any of its services with any other service it or its affiliates offer, with or without a discount, provided that basic local exchange services and switched-access services may be purchased separately at the rates that are established in accordance with this section.



§ 23-17-413 - Optional provision of database to vendors.

In order to assign the place of primary use for mobile telecommunications services pursuant to the Mobile Telecommunications Sourcing Act, Pub. L. 106-252, the Director of the Department of Finance and Administration may choose whether to furnish vendors with a database that matches addresses with taxing jurisdictions or to allow vendors to employ an enhanced zip code of at least nine (9) digits in lieu of providing a database.



§ 23-17-414 - Extended area service.

(a) The Arkansas Public Service Commission shall promulgate rules that enable customers in a local exchange service area to petition the commission directly or by a resolution of the customers' quorum court or other local governing body to request that an incumbent local exchange carrier provide extended area service.

(b) (1) The rules relating to the provision of extended area service shall include:

(A) The procedure by which customers may petition the commission for an election on the provision of extended area service;

(B) A description of the information required for the commission to verify that the rate to be charged for providing extended area service will be just and reasonable and to verify that the rate includes an incumbent local exchange carrier's revenue that is replaced by extended area service revenue;

(C) Notice requirements to customers regarding the rate, terms, and conditions under which extended area service would be provided as a result of a scheduled election under subsection (a) of this section; and

(D) The procedure for conducting an election under subsection (a) of this section and for determining whether extended area service will be provided as a result of the election.

(2) After the initial election and adoption of extended area service, no subsequent change in the rate charged for the provision of extended area service shall be effective unless adopted under the commission's rules promulgated to implement this section.

(c) If the affected customers vote in favor of instituting or renewing extended area service under this section, the carrier shall implement extended area service at a rate that is consistent with subdivision (b)(1)(B) of this section.



§ 23-17-415 - Reporting of originating intrastate interexchange telephone numbers.

(a) Where technically feasible, any telecommunications provider whose customer originates or forwards an intrastate interexchange message to be terminated over the public switched telecommunications network in Arkansas shall transmit the jurisdictionally appropriate telephone number of the originating party sending the message to the terminating telecommunications provider.

(b) (1) The Arkansas Public Service Commission shall investigate complaints alleging violations of this section filed under § 23-3-119 and may obtain sufficient information to determine the correct jurisdiction of any message associated with alleged violations of this section.

(2) If the commission determines that the jurisdictionally appropriate telephone number has not been transmitted as required by this section, the telecommunications provider against whom the complaint was filed shall demonstrate that it had a legitimate business purpose for not transmitting the jurisdictionally appropriate telephone number or that it was technically infeasible for the provider to transmit the number.

(c) (1) If the commission determines that a telecommunications provider has violated this section, the commission shall determine the amount of underpayment to any telecommunications provider as a result of the violation and shall order the violating telecommunications provider to make payment under the applicable tariff or interconnection agreement, including any penalties specified therein.

(2) If no penalties are specified under either the applicable tariffs or interconnection agreements, the commission shall assess a civil sanction against the violating telecommunications provider consistent with state law.



§ 23-17-416 - Arkansas instrastate carrier common line.

(a) (1) Except as provided in § 23-17-404(e)(4)(D)(i)(b), beginning January 1, 2004, intrastate carrier common line charges billed to ILECs and underlying carriers shall be determined at the rate of one and sixty-five hundredths cents (1.65cent(s)) per intrastate access minute.

(2) The carrier common line charge is not a tax and is not affected by state laws governing taxation.

(b) (1) Each underlying carrier's monthly payment to the AICCLP shall include the sum of the underlying carrier's share of the AICCLP's net revenue requirement for the remaining incumbent local exchange carriers, the underlying carrier's portion of the Arkansas Calling Plan Fund and Extension of Telecommunications Facilities Fund expense, and the AICCLP administrative expenses.

(2) Each underlying carrier's monthly payment to the AICCLP shall be based upon the underlying carrier's proportionate share of Arkansas intrastate telecommunications services revenues and special intrastate ILEC revenues to the total Arkansas intrastate telecommunications services revenue and special intrastate ILEC revenues of all underlying carriers.

(3) (A) (i) An exiting ILEC that experiences a fixed carrier common line revenue shortfall for its carrier common line net revenue requirements may recover the shortfall through increases in local rates based on the total customer access base of the exiting company.

(ii) AICCLP members shall recover their carrier common line net revenue requirement by AICCLP rate adjustment and through the AICCLP.

(iii) If the fixed carrier common line revenue shortfall is distributed throughout the total customer access base, then each independent ILEC within the total customer access base shall receive from the distribution its share of the shortfall.

(B) An exiting ILEC that seeks to recover its carrier common line revenue shortfall is not required to recover equally from each class of customers.

(C) (i) An exiting ILEC may recover its fixed carrier common line revenue shortfall from any intrastate rate other than access charges.

(ii) Any AICCLP member may recover its AICCLP rate adjustment from any intrastate rate other than access charges.

(D) An exiting ILEC that reduces its carrier common line charge of one and sixty-five hundredths cents (1.65cent(s)) may recover the shortfall through increases in local rates.

(4) This section shall not limit a carrier's ability to adjust its rates under § 23-17-406, § 23-17-407, or § 23-17-408.

(5) This section shall not limit a carrier's ability to increase its local rates under § 23-17-412.

(6) Any AICCLP rate adjustment charge shall not limit an AICCLP member's ability to adjust rates under § 23-17-412.

(7) (A) No toll reseller shall be required to pay to an ILEC or to the AICCLP any portion of an underlying carrier's common line net revenue obligation unless the ILEC is the toll reseller's underlying carrier.

(B) Unless agreed to otherwise between the toll reseller and the ILEC, if an ILEC is a toll reseller's underlying carrier, then the toll reseller shall report the special intrastate ILEC revenue to the administrator and shall pay all amounts due the AICCLP for the revenue.

(c) (1) The Arkansas Public Service Commission shall adopt all rules relating to the membership, operation, management, and administration of the AICCLP as it will be constituted after December 31, 2003.

(2) The commission may adopt rules under subdivision (c)(1) of this section after it appoints the members of the Arkansas Intrastate Carrier Common Line Pool Advisory Procedural Board and selects an AICCLP administrator.

(d) The commission may terminate a carrier's certificate of convenience and necessity if the carrier fails to comply with AICCLP procedures or fails to make a payment due under this section.

(e) (1) The commission shall choose an AICCLP administrator on or before June 1, 2003.

(2) The administrator shall manage the collection and distribution of the carrier common line net revenue requirements in accordance with the rules and procedures established by the commission and consistent with this section.

(3) The administrator shall enforce and implement all rules and directives governing the funding, collection, and eligibility for the AICCLP membership.

(4) The administrator shall determine the total monthly amount due to the AICCLP from AICCLP members, exiting ILECs, and underlying carriers, based upon the sum of the monthly carrier common line net revenue requirement of AICCLP members, funding requirements for the Arkansas Calling Plan Fund and the Extension of Telecommunications Facilities Fund, and the AICCLP administrative fees.

(5) The administrator shall provide monthly and annual reports to the commission concerning the operation of the AICCLP.

(6) Any information considered proprietary by the administrator shall be treated as confidential unless the commission determines that the administrator erred in the determination.

(7) The AICCLP administrator and the Arkansas Universal Service Fund administrator may share confidential information to determine the amounts due or the accuracy of information submitted by ILECs and underlying carriers.

(8) (A) Any ILEC that was designated as a non-tier one ILEC under Acts 1997, No. 77, as of December 31, 1997, and had fewer than fifty thousand (50,000) access lines as of December 31, 1997, shall be eligible to be a member of the AICCLP beginning January 1, 2004.

(B) (i) Based on its total customer access base, the maximum that a non-tier one company under subdivision (e)(8)(A) of this section may draw shall be one million three hundred thousand dollars ($1,300,000) annually.

(ii) If a non-tier one company under subdivision (e)(8)(A) of this section is entitled to receive more than one million three hundred thousand dollars ($1,300,000) annually, then the administrator shall assess a prorated charge to each ILEC associated with the total customer access base that is based upon the ILEC's proportionate share of the total net revenue requirement of all ILECs within the total customer base.

(f) (1) Beginning January 1, 2004, no ILEC that had a total customer access base of more than fifty thousand (50,000) access lines as of December 31, 1997, shall be a member of AICCLP.

(2) An ILEC that had a total customer access base of fifty thousand (50,000) or fewer access lines as of December 31, 1997, may terminate its membership in the AICCLP after sixty (60) days' notice to the commission and the administrator and may not thereafter again become a member of the AICCLP.

(g) (1) If an ILEC terminates its membership in the AICCLP after January 1, 2004, its total customer access base must exit the pool as a single unit.

(2) If an ILEC terminates its membership in the AICCLP after January 1, 2004, its fixed carrier common line revenue shortfall shall be calculated using relevant data from the data development period identified in subdivision (h)(4)(B)(ii) of this section.

(h) (1) The administrator shall determine the amounts to be paid to AICCLP members on a monthly basis and shall determine any fixed or varying amounts due the pool from AICCLP members, exiting ILECs, and underlying carriers.

(2) The administrator shall provide notice to AICCLP members, other ILECs, and underlying carriers concerning calculations related to each entity and shall bill all carriers for any amounts due the pool.

(3) The administrator shall use the appropriate data development period to determine the calculations for AICCLP members' carrier common line net revenue requirement.

(4) (A) For each ILEC exiting the pool on December 31, 2003, the administrator shall use the appropriate data to determine the payment that the exiting ILECs shall pay the pool to fund their portion of the Arkansas Calling Plan Fund and Extension of Telecommunications Facilities Fund.

(B) (i) Except for AICCLP members exiting the pool after January 1, 2004, the data development period for all ILECs shall be the ILECs' billing months of June, July, and August 2003.

(ii) If an AICCLP member exits the AICCLP after January 1, 2004, its data development period to determine the ILEC's fixed carrier common line revenue shortfall shall be the three-month period immediately preceding its exit.

(i) No later than the twenty-second day or the next business day thereafter of July 2003, if the twenty-second day falls on a weekend or holiday, and no later than the twenty-second day or the next business day of each month thereafter, if the twenty-second day falls on a weekend or holiday, each underlying carrier and AICCLP member shall report to the administrator its previous month's data necessary for AICCLP calculations.

(j) (1) On December 31, 2003, and the last business day of each month thereafter, the administrator shall cause notice to be sent to each underlying carrier, AICCLP member, and exiting ILEC the amount due, based on the previous month's data as submitted to the administrator.

(2) Each underlying carrier, AICCLP member, and exiting ILEC shall remit payment due under subdivision (j)(1) of this section to the administrator by no later than the last business day of the following month.

(3) The administrator shall make all reasonable efforts to ensure that AICCLP members receive payment of their monthly net carrier common line revenue requirement by February 10, 2004, and by the tenth day of each month thereafter.



§ 23-17-417 - Arkansas Intrastate Carrier Common Line Pool Advisory Procedural Board.

(a) The Arkansas Intrastate Carrier Common Line Pool Advisory Procedural Board is not a government entity under Arkansas law and shall not be considered a government entity for any purpose.

(b) The Arkansas Public Service Commission shall adopt all rules relating to the operation of the board that are reasonably necessary to implement this section.

(c) The board shall serve in an advisory capacity and may:

(1) Propose tariffs and rules to the commission;

(2) Propose amendments to its procedures for the operation, administration, and audit of the AICCLP;

(3) Advise the commission on other matters reasonably related to the operation of the AICCLP and the board;

(4) Meet by teleconference or by other technological means; and

(5) Provide recommendations and reports to the commission.

(d) The board shall be composed of two (2) representatives of underlying carriers and five (5) representatives of ILECs who are members of the AICCLP as follows:

(1) The two (2) underlying carriers' representatives shall be the first two (2) willing representatives of the largest underlying carriers, as determined by the AICCLP administrator, based upon the carriers' portion of the Arkansas intrastate telecommunications service revenues and special intrastate ILEC revenues;

(2) (A) The commission shall determine the appropriate underlying carrier and ILEC member representatives on or before June 1 of each year.

(B) The commission shall approve any ILEC representative if the proposed representative's name is submitted by a two-thirds (2/3) majority of all ILEC members of the AICCLP for any open ILEC position on the board; and

(3) (A) The five (5) ILEC representatives of AICCLP members shall be willing representatives of ILECs who are members of the AICCLP.

(B) (i) The five (5) ILEC representatives will serve staggered five-year terms with the terms to be determined by lot at the first meeting of the board.

(ii) A representative may serve unlimited terms.

(C) No ILEC or underlying carrier may be represented by more than one (1) board member.

(e) The board shall begin operations as of the date the commission appoints the first administrator.









Chapter 18 - Light, Heat, And Power Utilities

Subchapter 1 - -- General Provisions

§ 23-18-101 - Areas of service.

(a) Notwithstanding any provisions of law or the terms of any certificate of convenience and necessity, franchise, permit, license, or other authority granted to a public utility or electric cooperative corporation by the state or a municipality, no public utility or electric cooperative corporation shall furnish or offer to furnish electric service at retail and not for resale in any area allocated by the Arkansas Public Service Commission to another electric cooperative corporation or public utility.

(b) No later than ninety (90) days after February 21, 2003, the commission shall commence a rulemaking proceeding to identify and to repeal or amend all rules and regulations adopted by the commission to facilitate, or in anticipation of, retail electric competition that are inconsistent with, have been rendered unnecessary by, or have been superseded by this act.



§ 23-18-102 - Agreements between rural cooperatives and other electric suppliers permitted.

Nothing in this section or §§ 23-3-201, 23-18-101, 23-18-301, 23-18-308, or 23-18-331 shall be construed to prohibit or prevent a rural electric cooperative corporation and another supplier of electric service from entering into and carrying out a voluntary agreement for the exchange of facilities.



§ 23-18-103 - Purchase of electricity from affiliated company.

(a) As used in this section:

(1) "Affiliated company" means any business entity which is owned wholly or partly by an electric utility or which wholly or partly owns an electric utility, or any business entity which is owned by another business entity which wholly or partly owns an electric utility; and

(2) "Electric utility" means an electric utility subject to the jurisdiction of the Arkansas Public Service Commission.

(b) Without the prior approval of the commission, no electric utility shall enter into any agreement for the purchase of electricity from an affiliated company.

(c) Any agreement entered into in violation of this section shall be void.

(d) The commission shall promulgate such regulations as are necessary to implement this section.

(e) This section shall apply to agreements entered into on or after June 28, 1985.



§ 23-18-104 - Construction of power-generating facilities outside the state.

(a) No public utility subject to the jurisdiction of the Arkansas Public Service Commission shall commence construction of any power-generating facility to be located outside the boundaries of this state without the express written approval of the commission.

(b) Any public utility proposing such construction shall render adequate written notice to the commission of its intent in order that the commission may conduct any germane inspection, investigation, public hearing, or take any other action deemed appropriate by the commission.

(c) Failure on the part of any public utility to obtain prior approval of the commission, as established in this section, shall constitute grounds for disallowance by the commission of all costs and expenses associated with the construction and subsequent operation of the facility when computing the utility's cost of service for purposes of any rate-making proceedings.

(d) Any electric utility which does not own in whole or in part another electric utility and which is not owned in whole or in part by a holding company and which derives less than twenty-five percent (25%) of its total revenues from Arkansas customers is exempt from the provisions of this section.



§ 23-18-105 - Use of Arkansas-mined coal.

(a) To the extent that it is technically, economically, and environmentally feasible, all electric utilities in Arkansas providing electric power for sale to consumers in Arkansas and generating electric power from coal-fired plants located in Arkansas shall burn a mixture of coal that contains a minimum of:

(1) Three percent (3%) Arkansas-mined coal as calculated on a British Thermal Unit (BTU) basis from January 1, 1988, until December 31, 1988;

(2) Six percent (6%) Arkansas-mined coal as calculated on a British Thermal Unit (BTU) basis from January 1, 1989, until December 31, 1989; and

(3) Ten percent (10%) Arkansas-mined coal as calculated on a British Thermal Unit (BTU) basis each calendar year after January 1, 1990.

(b) (1) (A) No electric utility shall be required to comply with this section if to do so would result in increasing the cost of electricity to its consumers over the cost incurred to serve them under existing or alternative coal purchase arrangements.

(B) Types of increased costs to be considered in addition to the cost of the coal include, but are not limited to:

(i) Plant modifications;

(ii) Additional coal-handling facilities;

(iii) Additional environmental cost necessary to burn Arkansas coal; or

(iv) Any other costs or penalties which may be incurred as a result of burning Arkansas coal.

(2) No public utility shall be required to comply with this section if to do so would result in the utility exceeding any of its state or federal air quality emission standards or any other conditions of its environmental permits.

(3) No public utility shall be required to comply with the provisions of this section if to do so would result in the utility being unable to fulfill any existing contractual commitments for the purchase of coal or result in the purchase of a quantity of Arkansas coal above the amount the utility can utilize.

(c) It shall be the responsibility of the Arkansas Public Service Commission to enforce compliance with the requirements of this section.



§ 23-18-106 - Regulation of resource planning, asset acquisition, and alternative retail services.

(a) The Arkansas Public Service Commission shall have the authority to adopt rules and regulations under which electric utilities shall seek commission review and approval of the processes, actions, and plans by which the utilities:

(1) Engage in comprehensive resource planning;

(2) Acquire electric energy, capacity, and generation assets; or

(3) Utilize alternative methods to meet their obligations to serve Arkansas retail electric customers.

(b) With regard to electric cooperatives formed under the Electric Cooperative Corporation Act, § 23-18-301 et seq., to the extent that an electric distribution cooperative purchases electricity from an electric generation and transmission cooperative pursuant to a wholesale power contract, the authority granted to the commission by subdivisions (a)(1) and (2) of this section shall not extend to the electric distribution cooperative to the extent of such purchases but shall only extend to the electric generation and transmission cooperative.

(c) Subsection (a) of this section does not apply to any transaction involving the acquisition of generation assets, which is closed and finalized prior to the adoption of the rules and regulations authorized in subsection (a) of this section, or within one (1) year after February 21, 2003, whichever comes later, and which is the subject of an order or ruling of any federal or state regulatory agency issued on or before January 1, 2003.

(d) (1) (A) Reasonable and prudent costs incurred in compliance with subsection (a) of this section and in compliance with the provisions of § 23-3-201 et seq. and the Utility Facility Environmental and Economic Protection Act, § 23-18-501 et seq. shall be eligible for recovery in the rates of any electric utility making such an acquisition, subject to final approval by the commission.

(B) When the utility establishes that the costs were incurred in compliance with subsection (a) of this section, a rebuttable presumption is established that the costs were reasonable and prudent and incurred in the public interest.

(2) Nothing in this subsection shall be deemed to supersede the provisions of § 23-4-103.

(e) The commission may require an electric public utility that is owned by a public utility holding company, as defined by section 1262 of the Energy Policy Act of 2005, Pub. L. No. 109-58, and engages in centralized system-wide resource planning to withdraw from centralized system-wide resource planning if:

(1) The commission determines that centralized system-wide resource planning is not in the public interest; and

(2) The electric public utility's withdrawal from centralized system-wide resource planning is not otherwise prohibited by law.



§ 23-18-107 - Ratemaking policies for cost of acquisition or construction of incremental resources.

(a) The Arkansas Public Service Commission may adopt ratemaking policies appropriate to allow utilities to recover from their customers the reasonable and prudent costs and a reasonable return associated with the acquisition or construction by electric utilities of incremental resources.

(b) Nothing in this section shall be deemed to supersede the provisions of § 23-4-103.






Subchapter 2 - -- Electric Cooperatives Generally

§ 23-18-201 - Jurisdiction of Arkansas Public Service Commission generally.

Electric cooperative corporations generating, manufacturing, purchasing, acquiring, transmitting, distributing, selling, furnishing, and disposing of electric power and energy in this state pursuant to the Electric Cooperative Corporation Act, § 23-18-301 et seq., shall be subject to the general jurisdiction of the Arkansas Public Service Commission in the same manner and to the same extent as provided by law for the regulation, supervision, or control of public utilities except as provided in this subchapter.



§ 23-18-202 - Jurisdiction of Arkansas Public Service Commission -- Exemptions.

(a) The jurisdiction of the Arkansas Public Service Commission shall not extend to loans made or guaranteed by the Rural Electrification Administration of the United States Department of Agriculture, the Federal Financing Bank, or such other agency or instrumentality as may be established by the United States Government for those purposes, nor shall it extend to loans made or guaranteed by the National Rural Utilities Cooperative Finance Corporation.

(b) No approval shall be required from the commission for borrowings, loan contracts, notes, mortgages, or guarantees to which the Rural Electrification Administration, the Federal Financing Bank, or such other agency or instrumentality described above, or the National Rural Utilities Cooperative Finance Corporation or CoBank ACB is a party, nor shall approval be required for borrowings, loan contracts, notes, mortgages, or guarantees from other public or private sources which are secured by a mortgage held in common with or guaranteed by the Rural Electrification Administration, the Federal Financing Bank, or such other agency or instrumentality described above, or the National Rural Utilities Cooperative Finance Corporation or CoBank ACB.



§ 23-18-203 - Commission regulations shall not conflict with United States Government regulations.

The Arkansas Public Service Commission shall make no regulations affecting electric cooperative corporations in matters of accounting, recordkeeping, or fiscal management in conflict with regulations which have been, or shall be, promulgated by the Administrator of the Rural Electrification Administration or such other agency or instrumentality described in § 23-18-202.






Subchapter 3 - -- Electric Cooperative Corporation Act

§ 23-18-301 - Title.

This subchapter may be cited as the "Electric Cooperative Corporation Act".



§ 23-18-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Acquire" means and includes to construct or acquire by purchase, lease, devise, gift, or other mode of acquisition;

(2) "Board" means a board of directors of a corporation organized under this subchapter;

(3) "Corporation" means a corporation organized pursuant to the provisions of this subchapter;

(4) "Federal agency" includes the United States and any department, administration, commission, board, bureau, office, establishment, agency, authority, or instrumentality of the United States;

(5) "Member" means the incorporators of a corporation and each person thereafter lawfully admitted to membership therein;

(6) "Obligations" includes bonds, notes, debentures, interim certificates or receipts, and all other evidences of indebtedness issued by a corporation; and

(7) "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision thereof, or any body politic.



§ 23-18-303 - Construction.

This subchapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.



§ 23-18-304 - Other laws inapplicable.

This subchapter is complete in itself and shall be controlling. The provisions of any other law of this state, except as provided in this subchapter, shall not apply to a corporation organized under this subchapter.



§ 23-18-305 - Extension of subchapter to other corporations.

Any cooperative or nonprofit corporation or association organized under any other law of this state for the purpose of engaging in rural electrification and existing prior to the passage of this act may amend its articles of incorporation so as to comply with this subchapter by a majority vote of the members present in person or by proxy at a meeting called for that purpose.



§ 23-18-306 - Purposes of cooperatives.

(a) Organization. Cooperative, nonprofit membership corporations may be organized under this subchapter for the purpose of any one (1) or more of the following:

(1) The furnishing of electricity to persons;

(2) Assisting in the wiring of the premises of persons in rural areas or the acquisition, supply, or installation of electrical or plumbing equipment therein; and

(3) The furnishing of electricity, wiring facilities, or electrical or plumbing equipment or services to any other corporation organized under this subchapter or to the members thereof.

(b) Powers. Once properly organized pursuant to subsection (a) of this section, a corporation may engage in any other lawful business activity directly or through one (1) or more affiliates, which its board of directors determines to be beneficial to its members or nonmembers.



§ 23-18-307 - Powers of corporation.

Each corporation shall have power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have perpetual succession unless a limited period of duration is stated in its articles of incorporation;

(3) To adopt a corporate seal which may be altered at pleasure and to use it or a facsimile thereof, as required by law;

(4) To generate, manufacture, purchase, acquire, accumulate, transmit, distribute, sell, furnish, and dispose of electric power and energy;

(5) To construct, erect, purchase, lease as lessee, and in any manner acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange, and mortgage plants, buildings, works, machinery, supplies, equipment, apparatus, and generation, transmission, and distribution facilities or systems as it deems necessary, convenient, or useful;

(6) To enter into sale or interchange agreements for surplus power and energy with any and all other persons, business entities, or public bodies or agencies. The electric power and energy may be resold at wholesale or retail and may be sold or disposed of by the other party to the agreement as provided in the contract or agreement;

(7) To assist its members only to wire their premises and install therein electrical and plumbing fixtures, machinery, supplies, apparatus, and equipment of any and all kinds and character. In connection therewith and for such purposes, each such corporation may purchase, acquire, lease, sell, distribute, install, and repair electrical and plumbing fixtures, machinery, supplies, apparatus, and equipment of any and all kinds and character and receive, acquire, endorse, pledge, hypothecate, and dispose of notes, bonds, and other evidences of indebtedness;

(8) To furnish to other corporations organized under this subchapter, or to the members thereof, electric energy, wiring facilities, and electrical and plumbing equipment and services convenient or useful;

(9) To acquire, own, hold, use, exercise, and, to the extent permitted by law, to sell, mortgage, pledge, hypothecate, and in any manner dispose of franchises, rights, privileges, licenses, rights-of-way, and easements necessary, useful, or appropriate;

(10) To purchase, receive, lease as lessee, or in any other manner acquire, own, hold, maintain, sell, exchange, and use any and all real and personal property or any interest therein;

(11) To borrow money and otherwise contract indebtedness, to issue its obligations therefor, and to secure the payment thereof by mortgage, pledge, or deed of trust of all or any of its property, assets, franchises, revenues, or income;

(12) To sell and convey, mortgage, pledge, lease as lessor, and otherwise dispose of all or any part of its property and assets;

(13) In connection with the acquisition, construction, improvement, operation, or maintenance of its lines, to use any highway or any right-of-way, easement, or other similar property right, or any tax-forfeited land owned or held by the state or any political subdivison thereof;

(14) To have and exercise the right of eminent domain for the purpose of acquiring rights-of-way and other properties necessary or useful in the construction or operation of its properties and in the manner now provided by the condemnation laws of this state for acquiring private property for public use;

(15) To accept gifts or grants of money, services, or property, real or personal;

(16) To make any and all contracts necessary or convenient for the exercise of the powers granted in this subchapter;

(17) To fix, regulate, and collect rates, fees, rents, or other charges for electric energy and any other facilities, supplies, equipment, or services furnished by the corporation;

(18) To conduct its business and have offices within or without this state;

(19) To elect or appoint officers, agents, and employees of the corporation and to define their duties and fix their compensation;

(20) To make and alter bylaws, not inconsistent with the articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation;

(21) To do and perform, either for itself or its members, or for any other corporation organized under this subchapter, or for the members thereof, any and all acts and things, and to have and exercise any and all powers as may be necessary, convenient, or appropriate to effectuate the purpose for which the corporation is organized;

(22) (A) (i) To indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation, by reason of the fact that he or she is or was a director, officer, employee, or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against judgments, fines, expenses, including attorney's fees, and amounts paid in settlement actually and reasonably incurred by him or her in connection with such action, suit, or proceeding, if he or she acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful.

(ii) The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interest of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his or her conduct was unlawful; and

(B) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he or she is or was a director, officer, employee, or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against expenses, including attorney's fees, actually and reasonably incurred by him or her in connection with the defense or settlement of the action or suit if he or she acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification shall be made in respect of any claim, issue, or matter as to which the person shall have been adjudged to be liable to the corporation unless and only to the extent that the circuit court or the court in which the action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses as the circuit court or such other court shall deem proper.

(C) To the extent that a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subdivisions (22)(A) and (B) of this section, or in defense of any claim, issue, or matter therein, he or she shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by him or her in connection therewith.

(D) Any indemnification under subdivisions (22)(A) and (B) of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because he or she has met the applicable standard of conduct set forth in subdivisions (22)(A) and (B) of this section. Such a determination shall be made:

(i) By the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action, suit, or proceeding; or

(ii) If such a quorum is not obtainable, or, even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or

(iii) By the members.

(E) Expenses incurred by an officer or director in defending a civil or criminal action, suit, or proceeding may be paid by the corporation in advance of final disposition of such an action, suit, or proceeding upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it shall ultimately be determined that he or she is not entitled to be indemnified by the corporation as authorized in this section. Such expenses incurred by other employees and agents may be so paid upon such terms and conditions, if any, as the board of directors deems appropriate.

(F) The indemnification and advancement of expenses provided by or granted pursuant to the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of members or disinterested directors, or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding such an office.

(G) A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against him or her and incurred by him or her in any such capacity, or arising out of his or her status as such, whether or not the corporation would have the power to indemnify him or her against such liability under the provisions of this section.

(H) Unless otherwise provided when authorized or ratified, the indemnification and advancement of expenses provided by, or granted pursuant to, this section shall continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of the person.

(I) (i) For purposes of this section, references to:

(a) "The corporation" shall include, in addition to the resulting corporation and constituent corporation, including any constituent of a constituent, absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees or agents so that any person who is or was a director, officer, employee, or agent of the constituent corporation or is or was serving at the request of the constituent corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, shall stand in the same position under the provisions of this section with respect to the resulting or surviving corporation as he or she would have with respect to the constituent corporation if its separate existence had continued;

(b) "Other enterprises" shall include employee benefit plans;

(c) "Fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan; and

(d) "Serving at the request of the corporation" shall include any service as a director, officer, employee, or agent of the corporation which imposes duties on, or involves services by, the director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries.

(ii) A person who acted in good faith and in a manner he or she reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section; and

(23) To engage in any lawful business activity.



§ 23-18-308 - Jurisdiction of the Arkansas Public Service Commission.

All corporations organized under this subchapter shall be in all respects subject to the jurisdiction, supervision, regulation, and control of the Arkansas Public Service Commission to the same extent and in the same manner as a public utility, except as otherwise specifically provided by law.



§ 23-18-309 - Incorporators.

Any three (3) or more natural persons of the age of twenty-one (21) or more, residents of this state, may act as incorporators of a corporation to be organized under this subchapter by executing articles of incorporation as provided in this subchapter.



§ 23-18-310 - Cooperative names.

The words "electric cooperative" shall not be used in the corporate name of corporations organized under the laws of this state, or authorized to do business in this state, other than those organized pursuant to the provisions of this subchapter.



§ 23-18-311 - Articles of incorporation.

(a) The articles of incorporation shall state:

(1) The name of the corporation. The name shall include the words "Electric Cooperative" and the word "Corporation", "Incorporated", "Inc.", or "Company". The name of the corporation shall be such as to distinguish it from any other corporation organized and existing under the laws of this state;

(2) The purpose for which the corporation is formed;

(3) The names and addresses of the incorporators who shall serve as directors and manage the affairs of the corporation until its first annual meeting of members, or until their successors are elected and qualify;

(4) The number of directors, not fewer than three (3), to be elected at the annual meetings of members;

(5) The address of its principal office and the name and address of its agent upon whom process may be served;

(6) The period of duration of the corporation, which may be perpetual;

(7) The terms and conditions upon which persons shall be admitted to membership and retain membership in the corporation, but if expressly so stated, the determination of such matters may be reserved to the directors by the bylaws; and

(8) Any provisions, not inconsistent with law, which the incorporators may choose to insert for the regulation of the business and the conduct of the affairs of the corporation.

(b) It shall not be necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this subchapter.



§ 23-18-312 - Articles of incorporation -- Execution -- Filing and recording.

(a) The original copy of the articles of incorporation shall be signed by the incorporators and acknowledged before any officer authorized by the law of this state to acknowledge the execution of deeds and conveyances.

(b) The original copy of the articles of incorporation shall be filed in the office of the Secretary of State.

(c) If the Secretary of State finds that the articles of incorporation conform to law and when the fees prescribed by this subchapter have been paid, he or she shall:

(1) Endorse on the original copy the word "FILED", and the month, day, and year of the filing thereof;

(2) File the original in his or her office; and

(3) Issue a certificate of incorporation to the incorporators.

(d) The incorporators shall file for recording a certified copy of the articles of incorporation in the office of the county clerk in the county in which the principal office of the corporation in this state is located.



§ 23-18-313 - Articles of incorporation -- Amendment.

(a) (1) A corporation may amend its articles of incorporation by a majority vote of the members who are present in person or by proxy at any regular meeting or at any special meeting of its members called for that purpose.

(2) The power to amend shall include the power to accomplish any desired change in the provisions of its articles of incorporation and to include any purpose, power, or provision which would be authorized to be included in original articles of incorporation if executed at the time the amendment is made.

(b) (1) Articles of amendment signed by the president or vice president and attested by the secretary certifying to the amendment and its lawful adoption shall be executed, acknowledged, filed, and recorded in the same manner as the original articles of incorporation of a corporation organized under this subchapter.

(2) As soon as the Secretary of State has accepted the articles of amendment for filing and recording and issued a certificate of amendment, the amendment shall be in effect.



§ 23-18-314 - Certificate of incorporation.

(a) Upon the issuance of a certificate of incorporation by the Secretary of State, the corporate existence of the corporation shall begin.

(b) The certificate of incorporation shall be conclusive evidence, except as against the state, that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this subchapter.



§ 23-18-315 - Correction of defects of organization.

In the event any corporation has filed defective articles of incorporation or has failed to do all things necessary to perfect its corporate organization, it nevertheless may file corrected articles of incorporation or amend the original articles and do and perform all acts and things necessary in the premises for the correction of such defects. The action so taken shall be valid and binding upon all persons concerned. The capacity of the corporation to file corrected articles of incorporation or amendments to the original articles or to do and perform all acts and things necessary in the premises shall not be questioned.



§ 23-18-316 - Organizational meeting -- Notice.

(a) After the issuance of the certificate of incorporation, an organizational meeting shall be held at the call of a majority of the incorporators for the purpose of adopting bylaws and electing officers and for the transaction of such other business as properly may come before the meeting.

(b) The incorporators calling the meeting shall give at least three (3) days' notice thereof by mail to each incorporator. This notice shall state the time and place of the meeting, but notice may be waived in writing.



§ 23-18-317 - Bylaws.

(a) The power to make, alter, amend, or repeal the bylaws of the corporation shall be vested in the board of directors.

(b) The bylaws may contain any provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.



§ 23-18-318 - Members.

(a) (1) All persons proposed to be served by a corporation shall be eligible to membership in a corporation.

(2) No person other than the incorporators shall be, become, or remain a member of a corporation unless the person shall use or agree to use electric energy or, as the case may be, the facilities, supplies, equipment, and services furnished by a corporation.

(b) A corporation organized under this subchapter may become a member of another such corporation and may avail itself fully of the facilities and services thereof.



§ 23-18-319 - Certificate of membership.

(a) When a member of a corporation has paid the membership fee in full, a certificate of membership shall be issued to the member.

(b) Memberships in the corporation and the certificates shall be nontransferable.

(c) The certificate of membership shall be surrendered to the corporation upon the resignation, expulsion, or death of the member.



§ 23-18-320 - Meetings of members.

(a) Meetings of members may be held at such place as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held in the principal office of the corporation in this state.

(b) An annual meeting of the members shall be held at such time as may be provided in the bylaws. Failure to hold the annual meeting at the designated time shall not work forfeiture or dissolution of the corporation.

(c) Special meetings of the members may be called by the president, by the board of directors, by a petition signed by not less than one-tenth (1/10) of all the members, or by such other officers or persons as may be provided in the articles of incorporation or the bylaws.

(d) (1) Written or printed notice stating the place, day, and hour of the meeting of members and, in the case of a special meeting, the purposes for which the meeting is called shall be delivered not fewer than (10) days nor more than thirty (30) days before the date of the meeting, either personally or by mail, by or at the direction of the president or the secretary or the officers or persons calling the meeting, to each member of record entitled to vote at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mails in a sealed envelope addressed to the member at his or her address as it appears on the records of the corporation with postage thereon prepaid.

(2) Notice of meetings of members may be waived in writing.

(e) Each member present shall be entitled to one (1) and only one (1) vote on each matter submitted to a vote at a meeting of members, but voting by proxy or by mail may be provided for in the bylaws.

(f) Unless otherwise provided in the articles of incorporation or bylaws, a majority of the members present in person or represented by proxy shall constitute a quorum for the transaction of business at a meeting of members, but if voting by mail is provided for in the bylaws, members so voting shall be counted as if present.



§ 23-18-321 - Board of directors.

(a) (1) The business and affairs of a corporation shall be managed by a board of directors, not fewer than three (3) in number, which shall exercise all the powers of the corporation, except such as are conferred upon the members by this subchapter, by the articles of incorporation, or by the bylaws of the corporation.

(2) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(A) In good faith;

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(C) In a manner he or she reasonably believes to be in the best interests of the corporation.

(3) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One (1) or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, engineers, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(C) A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

(4) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subdivision (a)(3) of this section unwarranted.

(5) A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.

(b) The bylaws may prescribe qualifications for directors.

(c) The directors shall be members of the corporation and shall be entitled to such compensation and reimbursement for expenses actually and necessarily incurred by them as may be provided in the bylaws.

(d) The directors, other than those named in the certificate of incorporation to serve until the first annual meeting of members, shall be elected annually, or as otherwise provided in the bylaws, by the members.

(e) Any vacancy occurring in the board and any directorship to be filled shall be filled, as provided in the bylaws, by persons who shall serve until directors may be regularly elected as provided for in this subchapter.

(f) (1) Meetings of the board, regular or special, shall be held at such place and upon such notice as the bylaws may prescribe.

(2) Attendance of a director at any meeting shall constitute a waiver of notice of the meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

(3) Neither the business to be transacted at nor the purpose of any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such a meeting.

(4) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

(5) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date. A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(g) (1) A majority of the board shall constitute a quorum for the transaction of business unless a greater number is required by the articles of incorporation or the bylaws.

(2) The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board unless the act of a greater number is required by the articles of incorporation or the bylaws.

(h) (1) (A) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has direct or indirect interest.

(B) A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one (1) of the following is true:

(i) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction;

(ii) The material facts of the transaction and the director's interest were disclosed or known to the members entitled to vote and they authorized, approved, or ratified the transaction; or

(iii) The transaction was fair to the corporation.

(2) For purposes of this section, a director of the corporation has an indirect interest in a transaction and it should be considered by the board of directors of the corporation if:

(A) Another entity in which he or she has a material financial interest of, in which he or she is a general partner, is a party to the transaction; or

(B) Another entity of which he or she is a director, officer, or trustee, is a party to the transaction.

(3) For purposes of subdivision (h)(1)(A) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors or on the committee who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this subsection. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (h)(1)(A) of this section if the transaction is otherwise authorized, approved, or ratified as provided in this subsection.

(4) For purposes of subdivision (h)(1)(B) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the members entitled to vote under this subsection. Proxies voted under the control of a director who has a direct or indirect interest in the transaction, and proxies voted under the control of an entity described in subdivision (h)(2)(A) of this section may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subdivision (h)(1)(B) of this section. The vote of those members, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the members, whether or not present, that are entitled to vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.



§ 23-18-322 - Executive committee.

(a) Any corporation by its bylaws may provide for an executive committee to be elected from and by its board of directors.

(b) The management of the current and ordinary business of the corporation and such other duties as the bylaws may prescribe may be delegated to the committee, but the designation of the committee and the delegation thereto of authority shall not operate to relieve the board of directors, or any member thereof, of any responsibility imposed upon it or him or her by this subchapter.



§ 23-18-323 - Officers, agents, and employees.

(a) The board may elect from its number a chair, a secretary, and such vice chairpersons as it deems necessary. The powers, duties, term of office, and compensation shall be provided for in the bylaws.

(b) (1) The board may appoint a chief executive officer, president, or manager, a treasurer, who may be the same person elected to the office of secretary, and such vice presidents as it deems necessary. The powers, duties, term of office, and compensation of the foregoing officers shall be provided for by the board of directors.

(2) The chief executive officer, president, or manager may be an elected member of the board or an ex officio member of the board as provided for in the bylaws. Such an officer may be a member of an executive committee, if one is created by the corporation and the officer is an elected member of the board. Otherwise, the officer may be an ex officio member of an executive committee as provided for in the bylaws.

(c) The board shall appoint such other officers, agents, and employees as it deems necessary and fix their powers, duties, and compensation.

(d) Any officer, agent, or employee elected or appointed by the board may be removed by it whenever in its judgment the best interests of the corporation will be served.



§ 23-18-324 - Consolidation.

(a) (1) Any two (2) or more corporations may enter into an agreement for the consolidation of the corporations.

(2) The agreement shall set forth the terms and conditions of the consolidation, the name of the proposed consolidated corporation, the number of its directors, not fewer than three (3), the time of the annual meeting and election, and the names of at least three (3) persons to be directors until the first annual meeting.

(3) If such an agreement is approved by the votes of a majority of the members of each corporation present in person or by proxy at any regular meeting or at any special meeting of its members called for that purpose, the directors named in the agreement shall sign and acknowledge as incorporators articles of consolidation conforming substantially to original articles of incorporation of a corporation organized under this subchapter.

(b) (1) The articles of consolidation shall be executed, acknowledged, filed, and recorded in the same manner as the original articles of incorporation of a corporation organized under this subchapter.

(2) As soon as the Secretary of State shall have accepted the articles of consolidation for filing and recording and issued a certificate of consolidation, the proposed consolidated corporation, described in the articles under its designated name, shall be and become a body corporate, with all the powers of a corporation as originally organized under this subchapter.



§ 23-18-325 - Dissolution.

(a) Any corporation may dissolve by majority vote of the members present in person or by proxy at any regular meeting or at any special meeting of its members called for that purpose.

(b) A certificate of dissolution shall be signed by the president or vice president and attested by the secretary certifying to the dissolution and stating that they have been authorized to execute and file the certificate by vote cast in person or by proxy by a majority of the members of the corporation.

(c) A certificate of dissolution shall be executed, acknowledged, filed, and recorded in the same manner as the original articles of incorporation of a corporation organized under this subchapter.

(d) As soon as the Secretary of State has accepted the certificate of dissolution for filing and recording and issued a certificate of dissolution, the corporation shall be deemed to be dissolved.

(e) (1) However, the corporation shall continue for the purpose of paying, satisfying, and discharging any existing liabilities or obligations, collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs. The corporation may sue and be sued in its corporate name.

(2) Any assets remaining after all liabilities or obligations of the corporation have been satisfied or discharged shall be distributed pro rata among the members of the corporation at the time of the filing of the certificate of dissolution.

(f) (1) Any corporation which purports to have been incorporated or reincorporated under this subchapter but which has not complied with all of the requirements for legal corporate existence may nevertheless file a certificate of dissolution in the same manner as a validly existing corporation.

(2) The certificate of dissolution, in such a case, may be authorized by a majority of the incorporators or directors at a meeting called by any incorporator upon ten (10) days' notice mailed to the last known post office address of each incorporator or director and held at the principal office of the corporation named in the articles of incorporation.



§ 23-18-326 - Filing fees.

The Secretary of State shall charge and collect for:

(1) Filing articles of incorporation and issuing a certificate of incorporation -- ten dollars ($10.00);

(2) Filing of articles of amendment and issuing a certificate of amendment -- ten dollars ($10.00);

(3) Filing articles of consolidation and issuing a certificate with respect to consolidation -- ten dollars ($10.00); and

(4) Filing articles of dissolution -- one dollar ($1.00).



§ 23-18-327 - Nonprofit operation -- Use of revenues.

(a) Each corporation shall be operated without profit to its members, but the rates, fees, rents, or other charges for electric energy and any other facilities, supplies, equipment, or services furnished by the corporation shall be sufficient at all times:

(1) To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its business and the principal of and interest on the obligations issued or assumed by the corporation in the performance of the purpose for which it was organized; and

(2) For the creation of reserves.

(b) The revenues of the corporation shall be devoted first to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations. Thereafter, the revenues shall be devoted to such reserves for improvement, new construction, depreciation, and contingencies as the board may from time to time prescribe.

(c) Revenues not required for the purposes set forth in subsection (b) of this section shall be returned from time to time to the members on a pro rata basis according to the amount of business done with each during the period either in cash, in abatement of current charges for electric energy, or otherwise as the board determines, but return may be made by way of general rate reduction to members if the board so elects.

(d) If a corporation organized under this subchapter declares a capital credit and any capital credit remains unclaimed after notice thereof was transmitted to the last known address of the beneficiary of the unclaimed capital credit, the unclaimed capital credit shall not be deemed unclaimed or abandoned property under the Unclaimed Property Act, § 18-28-201 et seq.



§ 23-18-328 - Taxation.

Electric cooperative corporations organized and formed pursuant to this subchapter shall be subject to the provisions of the Arkansas Gross Receipts Act of 1941 and the Arkansas Compensating Tax Act of 1949.



§ 23-18-329 - Annual license fee.

Corporations formed pursuant to this subchapter shall pay annually, on or before July 1, to the Secretary of State a fee of ten dollars ($10.00) for each one hundred (100) members or fraction thereof.



§ 23-18-330 - Exemptions from Arkansas Securities Act.

Whenever any corporation organized under this subchapter shall have borrowed money from any federal agency, the obligations issued to secure the payment of such money shall be exempt from the provisions of the Arkansas Securities Act, § 23-42-101 et seq. The provisions of the Arkansas Securities Act, § 23-42-101 et seq., shall not apply to the issuance of membership certificates by any corporation organized under this subchapter.



§ 23-18-331 - Service in incorporated areas.

(a) (1) The inclusion by incorporation, annexation, or otherwise of any portion of a rural area assigned to corporations within the limits of an incorporated or unincorporated city, town, or village, regardless of its population, shall not in any respect impair or affect the rights of the corporations under their certificates of convenience and necessity to continue and extend electric service in the included areas.

(2) Notwithstanding any other provisions of law, the corporations shall be entitled to continue and extend service therein under the same terms and conditions as those contained in the franchise or indeterminate permit of any other supplier of electric service in the city, town, or village the same as though it were a party to the franchise or indeterminate permit.

(b) (1) A corporation which serves an area within the limits of any municipality under the terms of this subchapter shall as to that area be subject in all respects to the jurisdiction of the Arkansas Public Service Commission to the same extent and in the same manner as it is subject to such jurisdiction in areas outside the limits of municipalities.

(2) Any such city, town, or village shall have the same authority to impose taxes, charges, or fees in respect to the business of a corporation conducted within the corporate limits of such city, town, or village as it has in respect to business conducted by other suppliers of electric service.

(c) Nothing in this section shall in any manner restrict or impair the right of any municipality to acquire, construct, expand, maintain, or operate any electric generation, transmission, or distribution facilities within the corporate limits of the city, town, or village in Arkansas as such limits may now exist or as such limits may exist upon the extension or expansion of the city limits of the city, town, or village.






Subchapter 4 - -- Waterpower Companies

§ 23-18-401 - Waterpower a part of public domain.

All waterpower in this state suitable for the purpose of producing power for all lawful purposes is, and is declared to be, inherent in and a part of the public domain. It shall vest in and be for the use of the State of Arkansas and the people thereof for its and their use and benefit.



§ 23-18-402 - Erection of dams to develop electric power.

(a) Any person or corporation organized under the laws of this state for the purpose of producing power for any lawful purpose, who or which has procured a charter from this state for the development and operation of electric power plants from waterpower and owns a natural, practical dam site, or has secured from the United States a license, permit, or authority to erect a dam upon land or a dam site owned by the United States, shall have the right to erect a dam across any navigable or nonnavigable river in this state at that point for the purpose of developing electric power.

(b) When the person or company is ready to begin the construction of his or her or its dam, it shall file a survey with the Secretary of State and with the county clerk of the counties in which the lands pertaining to the waterpower are situated. This survey shall show the location of his or her or its principal power dam site, or the stream above the power dam and the lands necessary for the development of the waterpower, with an estimate and the engineer's report of the cost of his or her or its dam, spillways, power plant, and all machinery to be used in generating the power, to be verified later by report of actual cost of construction.

(c) Any person or corporation owning or controlling any dam as provided in this subchapter may be required, in the discretion of the Arkansas Public Service Commission, to construct and keep open a chute over the dam or construction sufficient for the passage of fish either ascending or descending the river or watercourse.



§ 23-18-403 - Application for permit to use power -- Compensation.

(a) When a person or corporation is ready to proceed with the construction of his or her or its dam, he or she or it shall present to the Arkansas Public Service Commission his or her or its application for a permit to use the power.

(b) Upon a hearing of the application, the commission may grant to the person or corporation a permit to erect the dam and use the power, and the commission shall fix a minimum and maximum compensation per horsepower to be received by the corporation for the use of the power so generated.



§ 23-18-404 - Limitation on time to begin work -- Time allowed to coincide with federal licenses.

(a) All charters and permits granted under this subchapter shall be void unless construction has begun within four (4) years from the date of the permit and has been completed within four (4) years from the date of commencement of construction.

(b) Whenever the Federal Energy Regulatory Commission grants a final license providing for the development of any waterpower or hydroelectric power project in this state, which license limits the time for commencing construction or for the completion of the project or any part thereof, the Arkansas Public Service Commission is authorized to grant licenses, franchises, and permits with the same limitations as to time for the commencing, construction, or completion of any of the waterpower or hydroelectric power projects and to amend any grants, licenses, franchises, or permits that may have been previously granted or issued to any applicant by the commission so as to agree in the matter of time and condition with any federal licenses covering the same waterpower or hydroelectric project.



§ 23-18-405 - Damages for land taken -- Assessment by court.

In case any person or corporation building any dam shall not agree with the owners of any lands used for the purpose of the dam or flooded thereby, the court shall assess the damages for the land flooded or taken and also the consequential damages to any lands necessary to the use of the lands taken or flooded and owned by the parties whose lands are taken and flooded.



§ 23-18-406 - Eminent domain generally.

(a) In order to enable the corporation to carry out the purpose of this section, §§ 23-18-401 -- 23-18-405, and 23-18-408 -- 23-18-410, the state's power of eminent domain is conferred upon it, insofar as it is necessary to enable it to condemn land overflowed above its dam, and for spillways, dams, cofferdams, powerhouses, and substations, and to condemn lands for right-of-way for viaducts and for electric transmission of power generated to points of its utilization.

(b) (1) In all cases where the corporation fails to obtain by agreement with the owner of the property the right to overflow or use such lands or the right-of-way for viaducts and electric transmission lines, it may apply by petition to the circuit court in the counties in which the property is situated to have the damages for the overflowed lands or rights-of-way assessed, giving the owner of the property at least ten (10) days' notice in writing of the time and place where the petition will be heard.

(2) If the owner of the property is a nonresident of the state, the notice shall be given by publication as provided in civil cases.

(3) In case proceedings are had against infants or persons of unsound mind, it shall be the duty of the court to appoint a guardian ad litem, who shall represent their interest for all purposes.

(4) The petition as nearly as may be shall describe the lands to be overflowed or taken for right-of-way for viaducts and electric transmission lines and shall be sworn to.

(c) It shall be the duty of the court to impanel a jury of twelve (12) persons, as in other civil cases, to ascertain the amount of compensation which the corporation shall pay, and the matter shall proceed and be determined as other civil cases.

(d) In all cases where damages have been assessed, it shall be the duty of the corporation to deposit with the clerk of the court or to pay to the owners the amount so assessed and to pay such costs as may be adjudged against it within thirty (30) days after the assessment, whereupon it shall be lawful for the corporation to enter upon the lands and proceed with the work of developing the waterpower.

(e) Where the determination of questions in controversy in the proceeding is likely to retard the progress of the work, the court or the judge in vacation shall designate an amount of money to be deposited by the corporation, subject to the order of the court, and for the purpose of making the compensation when the amount thereof has been assessed, as provided in this section, and the judge shall designate the place of the deposit. Whenever the deposit shall be made, it shall be lawful for the corporation to enter upon the lands and to proceed with its work prior to the assessment and payment of damages for the use thereof.

(f) In all cases where the corporation fails to pay or deposit the amount of damages assessed as provided in this section within thirty (30) days after such demand, it shall forfeit all rights in the premises.



§ 23-18-407 - Eminent domain -- Railroad in connection with use or construction of dam.

(a) Where it becomes expedient or necessary to acquire a right-of-way for the purpose of constructing a railroad for use in connection with or to facilitate the construction of the dam, every company authorized to construct hydroelectric dams in the state of Arkansas shall have the power to enter upon, condemn, and appropriate the lands, rights-of-way, easements, and property of persons, firms, or corporations.

(b) The method or manner of making its survey, laying out its right-of-way, and acquiring its right-of-way, either by contract or condemnation, shall be the same as now provided by law in case of the exercise of the right of eminent domain by telegraph, telephone, and railroad companies.

(c) It shall be subject to the same duties and liabilities and shall have the same rights as prescribed by law with reference to railroads.

(d) This section shall not be so construed as to authorize the condemnation of public streets or highways.



§ 23-18-408 - Power for public use -- Sale to private parties.

(a) The power shall be for public use and shall be sold to private parties desiring it in the order of their application and upon equal terms.

(b) The power shall be furnished by the person or corporation or its principal powerhouse or central station.

(c) The power may be applied directly by water or through the instrumentality of electricity or such other agencies as the person or corporation may elect.



§ 23-18-409 - Terms and conditions for use of power -- Rental -- Exception.

The Arkansas Public Service Commission shall grant to any person or corporation the right to take and use such power described in this subchapter under the condition that every person or corporation taking and using the power shall pay an annual rental into the State Treasury for the benefit and use of the General Revenue Fund. This annual rental shall be equal to the rental charged by the Federal Energy Regulatory Commission on such horsepower under its regulations in force at the time the permit is granted by the state. However, if the waterpower is taxable by the federal government under license granted by the Federal Energy Regulatory Commission, no further rental shall be assessed by the Arkansas Public Service Commission.



§ 23-18-410 - Tax on power used exclusively for taker's purposes.

If any person or corporation taking or using the power shall elect to use the power exclusively for its own use in manufacturing or other purposes named in this subchapter, the Arkansas Public Service Commission shall assess the tax for taking and using the power on the basis of power so taken and used, with the power to be charged for as if it had been sold to private consumers.






Subchapter 5 - -- Utility Facility Environmental and Economic Protection Act

§ 23-18-501 - Title.

This subchapter shall be known and may be cited as the "Utility Facility Environmental and Economic Protection Act".



§ 23-18-502 - Legislative findings -- Intent -- Purpose.

(a) (1) The General Assembly finds and declares that there is at present and will continue to be a growing need for electric and gas public utility services that will require the construction of major new facilities.

(2) It is recognized that the facilities cannot be built without affecting in some way the physical environment in which the facilities are located and without the expenditure of massive amounts of capital.

(3) It is also recognized that the future economic development of the state requires the ready availability of public utility energy resources to serve industrial, commercial, and residential customers.

(b) The General Assembly further finds that it is essential to the public interest to minimize any adverse effect upon the environment and upon the quality of life of the people of the state that the new facilities might cause and to minimize the economic costs to the people of the state of obtaining reliable, clean, safe, and adequate energy supplies.

(c) (1) The General Assembly further finds that laws and practices relating to the location, financing, construction, and operation of the utility facilities should provide for the protection of environmental values, encourage the development of alternative renewable and nonrenewable energy technologies that are energy-efficient, and take into account the total cost to society of the facilities, including without limitation the cost of providing safe, reliable, and cost-effective energy resources.

(2) (A) Without further clarification, present laws may result in undue costly delays in new construction, may encourage the development of energy technologies that are relatively inefficient, and may increase costs, which will eventually be borne by the people of the state in the form of higher utility rates.

(B) Interpretations of existing laws could threaten the ability of utilities to meet the needs of the people of the state for economical and reliable utility service, and thus, the existing laws require further clarification.

(d) Furthermore, the General Assembly finds that there should be provided an adequate opportunity for individuals, groups interested in energy and resource conservation and the protection of the environment, state and regional agencies, local governments, and other public bodies to participate in timely fashion in decisions regarding the location, financing, construction, and operation of major utility facilities.

(e) (1) The General Assembly, therefore, declares that it is the purpose of this subchapter to provide an exclusive forum with primary and final jurisdiction, except as provided in §§ 23-18-505 and 23-18-506, for the expeditious resolution of all matters concerning the location, financing, construction, and operation of a major utility facility in a single proceeding to which access will be open to individuals, groups, state and regional agencies, local governments, and other public bodies to enable them to participate in these decisions.

(2) The matters identified in subdivision (e)(1) of this section that were formerly under the jurisdiction of multiple state, regional, and local agencies are declared to be of statewide interest.

(f) It is the intent of the General Assembly to provide for the expeditious and efficient review of the siting of major utility facilities.



§ 23-18-503 - Definitions.

As used in this subchapter:

(1) "Applicant" means the utility or other person making application to the Arkansas Public Service Commission for a certificate of environmental compatibility and public need;

(2) (A) "Commence to construct" means any clearing of land, excavation, or other action that would adversely affect the natural environment of the site or route of a major utility facility.

(B) "Commence to construct" does not include:

(i) Changes needed for temporary use of sites or routes for nonutility purposes; or

(ii) Uses in securing survey or geological data, including necessary borings to ascertain foundation conditions;

(3) "Commission" means the Arkansas Public Service Commission;

(4) "Energy-efficient" means economical in the use of energy;

(5) "Energy resource declaration-of-need proceeding" means a utility-specific proceeding conducted by the Arkansas Public Service Commission under §§ 23-18-106 and 23-18-107 and the rules and regulations adopted thereunder to determine the need for additional energy supply and transmission resources by a public utility;

(6) "Major utility facility" means:

(A) An electric generating plant and associated transportation and storage facilities for fuel and other facilities designed for or capable of operation at a capacity of fifty megawatts (50 MW) or more;

(B) For the sole purpose of requiring an environmental impact statement under this subchapter, an electric transmission line and associated facilities including substations of:

(i) A design voltage of one hundred kilovolts (100 kV) or more and extending a distance of more than ten (10) miles; or

(ii) A design voltage of one hundred seventy kilovolts (170 kV) or more and extending a distance of more than one (1) mile; or

(C) For the sole purpose of requiring an environmental impact statement under this subchapter, a gas transmission line and associated facilities designed for or capable of transporting gas at pressures in excess of one hundred twenty-five pounds per square inch (125 psi) and extending a distance of more than one (1) mile except gas pipelines devoted solely to the gathering of gas from gas wells constructed within the limits of any gas field as defined by the Oil and Gas Commission;

(7) "Merchant generator" means a person or entity, including an affiliate of a public utility, engaged directly or indirectly through one (1) or more affiliates, that is in the business of owning or operating all or part of a facility for generating electric energy and selling electric energy at wholesale;

(8) "Merchant transmission provider" means a person or entity that owns or operates facilities used for the transmission of electric energy and whose rates or charges are not subject to the jurisdiction of the commission;

(9) "Municipality" means any county or municipality within the state;

(10) "National interest electric transmission corridor" means an area of the state found by the United States Secretary of Energy to be experiencing electric energy transmission capacity constraints or congestion and therefore designated as a national interest electric transmission corridor by the United States Secretary of Energy under the authority granted by section 1221(a) of the Energy Policy Act of 2005, Pub. L. No. 109-58;

(11) "Nonrenewable energy technology" or "nonrenewable energy sources" means any technology or source of energy that depends upon the use of depletable fossil fuels such as oil, gas, and coal;

(12) "Person" includes an individual, group, firm, partnership, corporation, cooperative association, municipality, government subdivision, government agency, local government, or other organization;

(13) "Public utility" or "utility" means a person engaged in the production, storage, distribution, sale, delivery, or furnishing of electricity or gas, or both, to or for the public, as defined in § 23-1-101(9)(A)(i) and (B), but does not include an exempt wholesale generator as defined in § 23-1-101(5);

(14) "Regional transmission organization" means an entity approved by the Federal Energy Regulatory Commission to plan and operate facilities for the transmission of electric energy within a designated region; and

(15) "Renewable energy technology" means any technology or source of energy that is not depletable, including without limitation solar, wind, biomass conversion, hydroelectric, or geothermal.



§ 23-18-504 - Exemptions -- Waiver.

(a) This subchapter does not apply to a major utility facility:

(1) For which, before July 24, 1973, an application for the approval of the major utility facility was made to any federal, state, regional, or local governmental agency that possesses the jurisdiction to consider the matters prescribed for finding and determination in § 23-18-519(a) and (b);

(2) For which, before July 24, 1973, the Arkansas Public Service Commission issued a certificate of convenience and necessity or otherwise approved the construction of the major utility facility;

(3) Over which an agency of the federal government has exclusive jurisdiction;

(4) A majority of which is owned by one (1) or more exempt wholesale generators as defined in § 23-1-101(5); or

(5) That is a major utility facility for generating electric energy, if the majority of the major utility facility is owned by any person, including without limitation a public utility that will not recover the cost of the major utility facility in rates subject to regulation by the commission.

(b) (1) (A) A person intending to construct a major utility facility excluded or exempted from this subchapter may elect to waive the exclusion or exemption by delivering notice of the waiver to the commission.

(B) The filing of an application by a public utility under § 23-18-511 is not a notice of waiver or an election to waive an exclusion or exemption.

(C) The responsibility for determining whether a proposed major utility facility is exempt from the requirements of this subchapter is within the primary and exclusive jurisdiction of the commission.

(2) Upon the commission's receipt of the notice of an election to waive the exclusion or exemption, this subchapter shall thereafter apply to each major utility facility identified in the notice.

(c) A public utility owning a minority interest in an exempt major utility facility shall not be entitled to recover its costs of ownership or operation in rates subject to the jurisdiction of the Arkansas Public Service Commission without first obtaining the right to own and operate a portion of the major utility facility under a certificate of public convenience and necessity under §§ 23-3-201 -- 23-3-206.



§ 23-18-505 - Arkansas Water and Air Pollution Control Act unaffected by subchapter.

Nothing contained in this subchapter shall be deemed to amend the Arkansas Water and Air Pollution Control Act, §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, and 8-4-301 -- 8-4-313.



§ 23-18-506 - Arkansas Department of Environmental Quality's and Arkansas Pollution Control and Ecology Commission's jurisdiction unaffected by subchapter.

(a) This subchapter does not affect the:

(1) Jurisdiction of the Arkansas Department of Environmental Quality or the Arkansas Pollution Control and Ecology Commission with respect to water and air pollution control or other matters within the jurisdiction of the department or the Arkansas Pollution Control and Ecology Commission; and

(2) Requirement that a person apply for and obtain a permit from the department as provided by the Arkansas Water and Air Pollution Control Act, §§ 8-4-101 -- 8-4-106, 8-4-201 -- 8-4-229, and 8-4-301 -- 8-4-313.

(b) This subchapter does not confer upon the Arkansas Public Service Commission any authority or jurisdiction conferred by law upon the department or the Arkansas Pollution Control and Ecology Commission.

(c) Notwithstanding the exemption provisions of § 23-18-504, each major utility facility constructed in Arkansas is subject to the environmental rules and regulations of the state and federal regulatory bodies having jurisdiction over the air, water, and other environmental impacts associated with the major utility facility.



§ 23-18-507 - Authority of Arkansas Public Service Commission.

(a) Nothing in this subchapter shall be deemed to confer upon the Arkansas Public Service Commission power or jurisdiction to regulate or supervise the rates, service, or securities of any person not otherwise subject to the commission's jurisdiction.

(b) The commission, in the discharge of its duties under this subchapter or any other act, is authorized to make joint investigations, hold joint hearings in or outside the state, and to issue joint or concurrent orders in conjunction or concurrence with any official or agency of any other state or of the United States, whether in the holding of such investigations or hearings or in the making of such orders the commission functions under agreements or compacts between states or under the concurrent power of states to regulate interstate commerce, or as an agency of the United States, or otherwise.

(c) In the discharge of its duties under this subchapter, the commission is further authorized to negotiate and enter into agreements or compacts with agencies of other states, pursuant to any consent of Congress, for cooperative efforts in certification, construction, financing, operation, and maintenance of major utility facilities in accord with the purposes of this subchapter and for the enforcement of the respective state laws regarding them.

(d) The commission is deemed to be the agency of the State of Arkansas that shall be the member of any regional hearing authority or commission created by the terms of any compact between Arkansas and other states or between Arkansas and the United States otherwise concerning the implementation of this subchapter, except as may be provided by §§ 23-18-505 and 23-18-506.

(e) It is the intent of the General Assembly to confer upon the commission, under this subchapter, broad rule-making authority adequate to enable it to comply with any requirements imposed by state or federal legislation dealing with the subject matter of this subchapter upon state-administered certification programs and to enable it to comply with any state or federal requirements for facilitating the issuance of tax-exempt bonds should their issuance be authorized.

(f) (1) Under §§ 23-18-106 and 23-18-107 and the rules and regulations adopted thereunder, the commission may determine the need for additional energy supply and transmission resources by public utilities in an energy resource declaration-of-need proceeding.

(2) A determination of need under subdivision (f)(1) of this section shall be deemed the basis for the need for the construction of a major utility facility to be sited and constructed under this subchapter.



§ 23-18-508 - Rules and regulations.

The Arkansas Public Service Commission shall have and is granted the power and authority to make and amend from time to time after reasonable notice and hearing reasonable rules and regulations establishing exemptions from some or all of the requirements of this subchapter for the construction, reconstruction, or expansion of any major utility facility which is unlikely to have major adverse environmental or economic impact by reason of length, size, location, available space, or right-of-way on or adjacent to existing utility facilities and similar reasons.



§ 23-18-509 - Employees of commission.

The Arkansas Public Service Commission is empowered to employ additional consultants to assist it as it deems necessary for an adequate appraisal of the applications for certificates of environmental compatibility and public need.



§ 23-18-510 - Certificate of environmental compatibility and public need -- Requirement -- Exceptions.

(a) No person shall commence to construct a major utility facility in the state, except those exempted as provided in subsection (c) of this section and §§ 23-18-504(a) and 23-18-508, without first having obtained a certificate of environmental compatibility and public need, hereafter called a "certificate", issued with respect to the facility by the Arkansas Public Service Commission. The replacement or expansion of an existing transmission facility with a similar facility in substantially the same location or the rebuilding, upgrading, modernizing, or reconstruction for the purposes of increasing capacity shall not constitute construction of a major utility facility if no increase in width of right-of-way is required.

(b) No entity, including but not limited to, a person, public utility, utility, regional transmission organization, municipality, merchant transmission provider, merchant generator, or other entity, whether regulated or not by the commission, shall commence to construct a major electric transmission facility, as defined in § 23-18-503, within a national interest electric transmission corridor without first having obtained a certificate of environmental compatibility and public need issued with respect to such a facility by the commission.

(c) Nothing in this subchapter shall be construed to require a certificate under this subchapter or an amendment thereof for:

(1) Reconstruction, alteration, or relocation of any major utility facility which must be reconstructed, altered, or relocated because of the requirements of any federal, state, or county governmental body or agency for purposes of highway transportation, public safety, or air and water quality; or

(2) Any major electric transmission facility to be constructed or operated by a municipal electric system that is located within the territorial limits of such municipal electric utility system.

(d) Any entity granted a certificate pursuant to subsection (b) of this section shall have the right of eminent domain as provided by Arkansas law for the limited purpose of constructing the certificated major electric transmission facility to the extent that the facility is located within a national interest electric transmission corridor.



§ 23-18-511 - Application for certificate -- Contents generally.

An applicant for a certificate shall file with the Arkansas Public Service Commission a verified application in the form required by the commission and containing the following information:

(1) A general description of the location and type of the major utility facility proposed to be built;

(2) A general description of any reasonable alternate location or locations considered for the proposed facility;

(3) A statement of the need and reasons for construction of the facility, including, if applicable, a reference to any prior commission action in an energy resource declaration-of-need proceeding determining the need for additional energy supply or transmission resources by the public utility;

(4) A statement of the estimated costs of the major utility facility and the proposed method of financing the construction of the major utility facility;

(5) (A) A general description of any reasonable alternate methods of financing the construction of the major utility facility and a description of the comparative merits and detriments of each alternate financing method considered.

(B) If at the time of filing of the application the federal income tax laws and the state laws would permit the issuance of tax-exempt bonds to finance the construction of the proposed major utility facility for the applicant by a state financing agency, the application shall also include a discussion of the merits and detriments of financing the major utility facility with the bonds;

(6) An analysis of the projected economic or financial impact on the applicant and the local community in which the major utility facility is to be located as a result of the construction and the operation of the proposed major utility facility;

(7) An analysis of the estimated effects on energy costs to the consumer as a result of the construction and operation of the proposed major utility facility;

(8) (A) An exhibit containing an environmental impact statement that fully develops the four (4) factors listed in subdivision (8)(B) of this section, treating in reasonable detail such considerations, if applicable, as:

(i) The proposed major utility facility's direct and indirect effect on the following in the area in which the major utility facility is to be located:

(a) The ecology of the land, air, and water environment;

(b) Established park and recreational areas; and

(c) Any sites of natural, historic, and scenic values and resources of the area in which the major utility facility is to be located; and

(ii) Any other relevant environmental effects.

(B) The environmental impact statement shall state:

(i) The environmental impact of the proposed action;

(ii) Any adverse environmental effects that cannot be avoided;

(iii) A description of the comparative merits and detriments of each alternate location considered for the major utility facility;

(iv) For generating plants, the energy production process considered;

(v) A statement of the reasons why the proposed location and production process were selected for the major utility facility; and

(vi) Any irreversible and irretrievable commitments of resources that would be involved in the proposed action should it be implemented;

(9) The interstate benefits expected to be achieved by the proposed construction or modification of an electric transmission line and associated facilities, as described in § 23-18-503(6)(B), that is located within a national interest electric transmission corridor; and

(10) Such other information of an environmental or economic nature as the applicant may consider relevant or as the commission may by regulation or order require.



§ 23-18-512 - Application for certificate -- Filing fees.

An initial filing fee of five hundred dollars ($500) shall accompany each application for a certificate of environmental compatibility and public need.



§ 23-18-513 - Application for certificate -- Service or notice of application.

(a) Each application for a certificate of environmental compatibility and public need shall be accompanied by proof of service of a copy of the application on:

(1) The mayor of each municipality;

(2) The county judge;

(3) The chair of the county planning board, if any;

(4) Any head of a governmental agency charged with the duty of protecting the environment or of planning land use, upon which the Arkansas Public Service Commission has by regulation or order directed that service be made, in the area in which any portion of such facility is to be located, both as primarily and as alternatively proposed;

(5) Each member of the General Assembly in whose district the facility or any alternative location listed in the application is to be located;

(6) The office of the Governor; and

(7) The director or other administrative head of the following state agencies or departments:

(A) Arkansas Department of Environmental Quality;

(B) Department of Health;

(C) Arkansas Economic Development Commission;

(D) Arkansas State Highway and Transportation Department;

(E) Arkansas State Game and Fish Commission;

(F) Arkansas Natural Heritage Commission;

(G) Any state agency which may have the authority to assist in financing the applicant's facility;

(H) Any other state agency or department which manages or has jurisdiction over state-owned lands on which all or part of the proposed utility facility is to be or may be located;

(I) Department of Finance and Administration;

(J) State Energy Conservation and Policy Office [abolished];

(K) Attorney General; and

(L) Any other state agency or department designated by commission regulation or order; and

(8) Proof that a copy of the application has been made available for public inspection at all public libraries in each county in which the proposed utility facility is to be or may be located.

(b) The copy of the application shall be accompanied by a notice specifying the date on or about which the application is to be filed and a notice that interventions or limited appearances must be filed with the commission within thirty (30) days after the date set forth as the date of filing, unless good cause is shown pursuant to § 23-18-517.

(c) (1) Each application shall also be accompanied by proof that written notice specifying the date on or about which the application is to be filed and the date that interventions or limited appearances must be filed with the commission, unless good cause is shown pursuant to § 23-18-517, has been sent by certified mail to each owner of real property on the proposed route selected by the utility on which a major utility facility is to be located or constructed.

(2) The written notice required by this subsection shall be directed to the address of the owner of the real property as it appears on the records in the office of the county sheriff or county tax assessor for the mailing of statements for taxes as provided in § 26-35-705.

(d) (1) Each application shall also be accompanied by proof that public notice of the application was given to persons residing in municipalities and counties entitled to receive notice under subsection (a) of this section by the publication in a newspaper having substantial circulation in the municipalities or counties of:

(A) A summary of the application;

(B) A statement of the date on or about which it is to be filed; and

(C) A statement that intervention or limited appearances shall be filed with the commission within thirty (30) days after the date stated in the notice, unless good cause is shown under § 23-18-517.

(2) (A) For purposes of this subsection, an environmental impact statement submitted as an exhibit to the application need not be summarized, but the published notice shall include a statement that the impact statements are on file at the office of the commission and available for public inspection or are available electronically on the commission's website.

(B) The applicant shall also cause copies of the environmental impact statement to be furnished to at least one (1) of its local offices, if any, in the counties in which any portion of the major utility facilities are to be located, both as primarily or as alternatively proposed, to be there available for public inspection.

(C) The published notice shall contain a statement of the location of the local offices described in subdivision (d)(2)(B) of this section and the times the impact statements will be available for public inspection.

(e) Inadvertent failure of service on or notice to any of the municipalities, counties, governmental agencies, or persons identified in subsections (a) and (c) of this section may be cured pursuant to orders of the commission designed to afford such persons adequate notice to enable their effective participation in the proceedings.

(f) In addition, after filing, the commission may require the applicant to serve notice of the application or copies thereof, or both, upon such other persons and file proof thereof, as the commission may deem appropriate.

(g) Where any personal service or notice is required in this section, the service may be made by any officer authorized by law to serve process, by personal delivery, or by certified mail.



§ 23-18-514 - Application for certificate -- Commentary by state agencies -- Deficiency letters.

(a) (1) Promptly after the filing of an application for a certificate of environmental compatibility and public need, the staff of the Arkansas Public Service Commission shall invite comments from all state agencies entitled to service under § 23-18-513 as to the adequacy of applicant's statements.

(2) The invitation to comment shall advise the state agencies that comments must be received within sixty (60) days of the date of mailing or delivery thereof, unless an agency requests for cause a longer period for consideration.

(b) (1) Upon review of the comments, if any, if the staff shall determine that the applicant failed to include or adequately develop any relevant environmental or economic aspect of the facility, it shall issue a deficiency letter pointing out in detail all such specific deficiencies in the statements.

(2) The deficiency letter shall be prepared and served upon the applicant as promptly as possible and in no event later than twenty (20) days before the date set for the public hearing.

(3) The applicant shall promptly respond to any deficiency letter, and the public hearing shall be deferred unless the applicant has responded prior thereto to any deficiency letter.



§ 23-18-515 - Amendment of certificates.

(a) Upon application by an applicant, a certificate issued under this subchapter may be amended as provided in this section or in accordance with such simplified procedures as the Arkansas Public Service Commission may establish by reasonable rules and regulations.

(b) An application for an amendment of a certificate shall be in such form and contain such information as the commission shall prescribe.

(c) (1) Notice of such an application shall be given as set forth in § 23-18-513(a)-(c).

(2) Any party which files an application for an amendment of a certificate shall serve copies thereof on each party to the original proceedings.



§ 23-18-516 - Hearing on application or amendment.

(a) (1) Upon receipt of an application complying with §§ 23-18-511 -- 23-18-514, the Arkansas Public Service Commission shall promptly fix a date for the commencement of a public hearing thereon, which date shall be not fewer than forty (40) days nor more than one hundred eighty (180) days after the receipt of the application, and shall conclude the proceedings as expeditiously as practicable.

(2) The testimony presented at such hearing may be presented in writing or orally, provided that the commission may make rules designed to exclude repetitive, redundant, or irrelevant testimony.

(b) (1) On an application for an amendment of a certificate, the commission shall hold a hearing in the same manner as a hearing is held on an application for a certificate if the commission affirmatively finds from the application, within thirty (30) days from the date of filing, that the proposed change in the facility would result in any material increase in any environmental or economic impact of the facility or that a substantial change will occur in the location of all or a portion of the facility other than as provided in the alternates set forth in the original application.

(2) If the commission does not make such a finding by order within thirty (30) days after filing the application for amendment, the amendment shall become effective and the certificate shall be deemed to be amended as requested.



§ 23-18-517 - Parties to certification proceedings.

(a) The parties to a certification proceeding shall include:

(1) The applicant;

(2) Each municipality, county, and government agency or department or other person entitled to receive service of a copy of the application under § 23-18-513(a) if it has filed with the Arkansas Public Service Commission a notice of intervention as a party within thirty (30) days after service; or

(3) A person residing in a municipality or county that is entitled to receive service of a copy of the application under § 23-18-513(a) or any domestic nonprofit corporation formed in whole or in part to promote conservation or natural beauty, to promote energy conservation, to protect the environment, personal health, or other biological values, to represent commercial and industrial groups, or to promote the orderly development of the areas in which the facility is to be located if the:

(A) Person or organization has an interest that may be directly affected by the commission's action;

(B) Interest is not adequately represented by other parties; and

(C) Person or corporation has petitioned the commission for leave to intervene as a party within thirty (30) days after the date given in the public notice as the date of filing the application.

(b) (1) Any person may make a limited appearance in the proceeding by filing a verified statement of position within thirty (30) days after the date given in the public notice as the date of filing the application.

(2) No person making a limited appearance shall be a party or shall have the right to receive further notice or to cross-examine witnesses on any issue outside the scope of its statement of position.

(3) The person making a limited appearance is subject to being called for cross-examination only on the subject matter of the statement of position by the applicant or other party. If the person fails to appear for cross-examination, if called, the statement of position may be stricken from the record at the discretion of the commission.

(c) Every notice of intervention and petition to intervene shall be in writing and shall comply with all procedural rules of the commission, and shall contain clear and concise statements of the nature of the right or interest of the petitioner or intervenor in the proceeding, the specific objections of the petitioner or intervenor to the applicant's proposal, the grounds and issues of fact and law upon which petitioner or intervenor wishes to be heard, and any other reasonable information which may be required by rule or order of the commission.

(d) For good cause shown, the commission may grant a petition for leave to intervene as a party or to make a limited appearance and to participate in subsequent phases of the proceeding, filed by any person who failed to file a timely notice of intervention or petition for leave to intervene, as the case may be, whose interests the commission finds are not otherwise adequately represented by another party and whose participation will not delay the proceedings, if the intervention or limited appearance is filed and served at least ten (10) days in advance of the date the hearing on the application is scheduled to commence.



§ 23-18-518 - Conduct of hearing.

(a) A record shall be made of the hearing and of all testimony taken and the cross-examination thereon.

(b) Rules of evidence as specified by the Arkansas Public Service Commission shall apply to the proceeding.

(c) The commission may provide for the consolidation of the representation of parties having similar interests.



§ 23-18-519 - Decision of commission -- Modifications of application.

(a) (1) The Arkansas Public Service Commission shall render a decision upon the record either granting or denying the application as filed or granting it upon such terms, conditions, or modifications of the location, financing, construction, operation, or maintenance of the major utility facility as the commission may deem appropriate.

(2) The record may include by reference the findings of the commission in an energy resource declaration-of-need proceeding that the utility needs additional energy supply resources or transmission resources.

(b) The commission shall not grant a certificate for the location, financing, construction, operation, and maintenance of a major utility facility, either as proposed or as modified by the commission, unless it finds and determines:

(1) (A) The basis of the need for the major utility facility.

(B) In determining the basis of the need for the major utility facility, the commission may rely upon the commission's determination in an energy resource declaration-of-need proceeding that the utility needs additional energy supply resources or transmission resources;

(2) That the major utility facility will serve the public interest, convenience, and necessity;

(3) The nature of the probable environmental impact of the major utility facility;

(4) That the major utility facility represents an acceptable adverse environmental impact, considering the state of available technology, the requirements of the customers of the applicant for utility service, the nature and economics of the proposal, any state or federal permit for the environmental impact, and the various alternatives, if any, and other pertinent considerations;

(5) The nature of the probable economic impact of the major utility facility;

(6) That the major utility facility financing method either as proposed or as modified by the commission represents an acceptable economic impact, considering economic conditions and the need for and cost of additional public utility services;

(7) In the case of an electric transmission line, that the major utility facility is not inconsistent with plans of other electric systems serving the state that have been filed with the commission;

(8) In the case of a gas transmission line, that the location of the line will not pose an undue hazard to persons or property along the area to be traversed by the line;

(9) That the energy efficiency of the major utility facility has been given significant weight in the decision-making process;

(10) That the location of the major utility facility as proposed conforms as closely as practicable to applicable state, regional, and local laws and regulations issued thereunder, except that the commission may refuse to apply all or part of any regional or local law or regulation if it finds that, as applied to the proposed major utility facility, the law or regulation is unreasonably restrictive in view of the existing technology, factors of cost or economics, or the needs of consumers whether located inside or outside of the directly affected government subdivisions;

(11) The interstate benefits expected to be achieved by the proposed construction or modification of an electric transmission line and associated facilities, as described in § 23-18-503(6)(B), that is located within a national interest electric transmission corridor; and

(12) That any conditions attached to a certificate for the construction or modification of an electric transmission line and associated facilities, as described in § 23-18-503(6)(B), that is located within a national interest electric transmission corridor do not interfere with reduction of electric transmission congestion in interstate commerce or render the project economically infeasible.

(c) (1) If the commission determines that the location or design of all or a part of the proposed facility should be modified, it may condition its certificate upon the modification, provided that the municipalities, counties, and persons residing therein affected by the modification shall have been given reasonable notice thereof, if the persons, municipalities, or counties have not previously been served with notice of the application.

(2) If the commission requires in the case of a transmission line that a portion thereof shall be located underground in one (1) or more areas, the commission, after giving appropriate notice and an opportunity to be heard to affected ratepayers, shall have the power and authority to authorize the adjustment of rates and charges to customers within the areas where the underground portion of the transmission line is located in order to compensate for the additional costs, if any, of the underground construction.

(d) (1) If the commission determines that financing of all or part of the proposed facility should be modified, it may condition its certificate upon the modification.

(2) If at the time of filing the application or within sixty (60) days thereafter, the federal income tax laws and the state laws would permit the issuance of tax-exempt bonds to finance the construction of the proposed facility for the applicant and if the commission determines that financing the facility with such tax-exempt bonds would be in the best interests of the people of the state, the commission, after giving appropriate notice and an opportunity to be heard to the parties, shall have the power and authority to require by order or regulation that the facility be financed in such manner as may be provided elsewhere by law.

(e) A copy of the decision and any order issued therewith shall be served upon each party within sixty (60) days after the conclusion of each hearing held under this subchapter.



§ 23-18-520 - Findings of fact required.

(a) In rendering a decision on the application for a certificate, the Arkansas Public Service Commission shall issue and serve an order upon all parties. This order shall include or be accompanied by findings of fact stating its reasons for the action taken.

(b) If the commission has found that any regional or local law or regulation which would be otherwise applicable is unreasonably restrictive pursuant to § 23-18-519(b)(10), it shall state in its order the reasons therefor.



§ 23-18-521 - Issuance of certificate -- Effect.

(a) A certificate to construct and operate a major utility facility may be issued only under this subchapter.

(b) (1) A certificate issued under this subchapter to an applicant is in lieu of and exempts the applicant from the requirements of obtaining a certificate of convenience and necessity under § 23-3-201 et seq.

(2) A certificate issued under this subchapter entitles the applicant to a permit under § 23-3-501 et seq. without any further notice or hearing if the applicant has filed with the Arkansas Public Service Commission the consent or authorization required by § 23-3-504(7) and paid the damages stated in § 23-3-501 et seq.



§ 23-18-522 - Compliance with certificate required.

Any facility, with respect to which a certificate of environmental compatibility and public need is required, shall thereafter be located, financed, constructed, operated, and maintained in conformity with the certificate and any terms, conditions, and modifications contained therein.



§ 23-18-523 - Transfer of certificates.

Subject to the approval of the Arkansas Public Service Commission, a certificate may be transferred to a person who agrees to comply with the terms, conditions, and modifications contained therein. It shall also be transferable by operation of law to any receiver, trustee, or other similar assignee under a mortgage, deed of trust, or similar instrument.



§ 23-18-524 - Rehearing -- Judicial review.

(a) Any party aggrieved by any decision issued on an application for a certificate may apply for a rehearing as provided in §§ 23-2-401 and 23-2-421 -- 23-2-424.

(b) Any party aggrieved by the final decision of the Arkansas Public Service Commission on rehearing may obtain judicial review thereof in accordance with the provisions of §§ 23-2-401 and 23-2-421 -- 23-2-424.



§ 23-18-525 - Jurisdiction of courts.

Except as stated in §§ 23-18-505, 23-18-506, and 23-18-524, a court of this state does not have jurisdiction to:

(1) Hear or determine an issue, case, or controversy concerning a matter that was or could have been determined in a proceeding under this subchapter before the Arkansas Public Service Commission; or

(2) Stop or delay the financing, construction, operation, or maintenance of a major utility facility except to enforce compliance with this subchapter or the provisions of a certificate issued under this subchapter after the exhaustion of administrative remedies before the commission.



§ 23-18-526 - Powers of local governments and state agencies.

Notwithstanding any other provision of law, no municipality, local government unit, or state department or agency, except the Arkansas Department of Environmental Quality as set out in § 23-18-506, may require any approval, consent, permit, certificate, or other condition for the construction, operation, or maintenance of a major utility facility authorized by a certificate issued pursuant to the provisions of this subchapter. Nothing in this subchapter shall prevent the application of state laws for the protection of employees engaged in the construction, operation, or maintenance of the facility.



§ 23-18-527 - Cooperation of state agencies.

All state agencies and departments entitled to service under § 23-18-513(a) and (b) are directed to cooperate with and render assistance to the Arkansas Public Service Commission in discharging its responsibilities under this subchapter.



§ 23-18-528 - Eminent domain.

(a) (1) As used in this section, the word "land" shall include any estate or interest therein.

(2) Whenever a certificate has been issued to an applicant for the construction of any major utility facility under the provisions of this subchapter and the applicant is unable to reach agreement with the owner of land to construct, operate, maintain, and obtain reasonable access to the major utility facility in accordance with the certificate, it may acquire the land by the exercise of the power of eminent domain in a state court of competent jurisdiction in the judicial district in which the land is located.

(b) (1) The petition shall contain or have annexed thereto:

(A) A statement of the authority under which and the use for which the land is taken;

(B) A description of the land taken sufficient for the identification thereof;

(C) A statement of the estate or interest in the land taken for such a use;

(D) A statement that a certificate has been issued to the petitioner; and

(E) A statement of the sum of money estimated by the utility to be just compensation for the land taken.

(c) In the event the property sought to be condemned is owned by one (1) person and is situated in more than one (1) county, the petition may be filed in the court of any county where a part of the property may be located.

(d) (1) After the filing of the petition and upon the deposit in court of a sum determined by the court to be sufficient to secure compensation to the owner of the property or interest therein sought to be condemned, the court shall immediately enter an order finding title to the land in fee simple absolute, or such less estate or interest therein as is prayed in the petition, to be vested in the applicant. The land or interest therein shall be deemed to be condemned and taken for the use of the applicant. The right to just compensation for the same fee or for such lesser interest as may be taken shall vest in the person entitled thereto.

(2) However, any taking of lands in fee simple absolute under the authority granted in this section shall be limited to taking for electric generating plant sites and substation sites, compressor station sites, and meter station sites only. Nothing in this section shall be construed as authorizing a utility to take fee simple title to lands for gas or electric transmission line or distribution line rights-of-way purposes.

(e) The compensation shall be determined by a jury pursuant to § 18-15-506.

(f) Upon the filing of a petition, the court shall have power to fix the time within which and the terms upon which the party in possession shall be required to surrender possession to the applicant.

(g) The court shall have power to make such orders in respect of encumbrances, liens, rents, taxes, assessments, insurance, and such other charges, if any, as shall be just and equitable.

(h) No appeal in the proceeding or any bond or undertaking given therein shall operate to prevent or delay the vesting of title to the land in the applicant.

(i) The right to exercise the power of eminent domain and to take possession and title in advance of final judgment in the proceeding and all powers delegated in this section shall be in addition to any right, power, or authority conferred by any other laws of the state or of franchises, contracts, or agreements and shall not be construed as abrogating, limiting, or modifying any such right, power, authority, franchise, contract, or agreement.



§ 23-18-529 - Forecasts of loading and resources -- Reports.

(a) (1) Each public utility shall annually furnish to the Arkansas Public Service Commission for its review a report containing a forecast of loads and resources and describing the major utility facilities which, in the judgment of the utility, will be required to supply system demands during the forecast period.

(2) The forecast shall cover a period of at least two (2) calendar years next succeeding the date of the report, and such additional longer-range forecast reports as the commission may find necessary and may require by rule or regulation from time to time.

(3) All such reports shall be available to public inspection. A copy of any report shall be furnished by the commission to any municipality, county, or government agency charged with the duty of protecting the environment or the duty of planning land use if that agency requests a copy of such a report in writing.

(4) The report shall be in such form and shall contain such information as may be reasonably prescribed by the commission by rule or regulation.

(b) Pursuant to this section, the commission may also require each public utility to furnish from time to time, reports concerning actions taken by the utility to encourage the conservation of energy by its customers.



§ 23-18-530 - Treatment of major utility facility generating plant.

Except as provided under § 23-18-504(a), electric utility systems or facilities owned by a municipal electric consolidated authority created under the Arkansas Municipal Electric Utility Interlocal Cooperation Act of 2003, § 25-20-401 et seq., shall be subject to this subchapter.






Subchapter 6 - -- Arkansas Renewable Energy Development Act of 2001

§ 23-18-601 - Title.

This subchapter shall be known and cited as the "Arkansas Renewable Energy Development Act of 2001".



§ 23-18-602 - Legislative findings and declarations.

(a) Net energy metering encourages the use of renewable energy resources and renewable energy technologies by reducing utility interconnection and administrative costs for small consumers of electricity. More than thirty (30) other states have passed similar laws or regulations in support of net energy metering programs. Increasing the consumption of renewable resources promotes the wise use of Arkansas' natural energy resources to meet a growing energy demand; increases Arkansas' use of indigenous energy fuels while reducing dependence on imported fossil fuels; fosters investments in emerging renewable technologies to stimulate economic development and job creation in the state, including the agricultural sectors; reduces environmental stresses from energy production; and provides greater consumer choices.

(b) Arkansas has actively encouraged the manufacture of new technologies in the state through promotion of the Arkansas Emerging Technology Development Act of 1999, § 15-4-2101 et seq. Net metering would help to further attract energy technology manufacturers, to provide a foothold for these technologies in the Arkansas economy, and to make it easier for customer access to these technologies.

(c) Therefore, the General Assembly finds that it is in Arkansas' long-term interest to adopt this subchapter.



§ 23-18-603 - Definitions.

As used in this subchapter:

(1) "Commission" means the Arkansas Public Service Commission or other appropriate governing body for an electric utility as defined in subdivision (2) of this section;

(2) "Electric utility" means a public or investor-owned utility, an electric cooperative, municipal utility, or any private power supplier or marketer that is engaged in the business of supplying electric energy to the ultimate consumer or any customer classes within the state;

(3) "Net excess generation" means the amount of electricity that a net-metering customer has fed back to the electric utility that exceeds the amount of electricity used by that customer during the applicable period;

(4) "Net metering" means measuring the difference between electricity supplied by an electric utility and the electricity generated by a net-metering customer and fed back to the electric utility over the applicable billing period;

(5) "Net-metering customer" means an owner of a net-metering facility;

(6) "Net-metering facility" means a facility for the production of electrical energy that:

(A) Uses solar, wind, hydroelectric, geothermal, or biomass resources to generate electricity, including, but not limited to, fuel cells and micro turbines that generate electricity if the fuel source is entirely derived from renewable resources;

(B) Has a generating capacity of not more than twenty-five kilowatts (25 kW) for residential use or three hundred kilowatts (300 kW) for any other use;

(C) Is located in Arkansas;

(D) Can operate in parallel with an electric utility's existing transmission and distribution facilities; and

(E) Is intended primarily to offset part or all of the net-metering customer requirements for electricity; and

(7) "Renewable energy credit" means the environmental, economic, and social attributes of a unit of electricity, such as a megawatt hour, generated from renewable fuels that can be sold or traded separately.



§ 23-18-604 - Authority of Arkansas Public Service Commission.

(a) An electric utility shall allow net-metering facilities to be interconnected using a standard meter capable of registering the flow of electricity in two (2) directions.

(b) Following notice and opportunity for public comment, the Arkansas Public Service Commission:

(1) Shall establish appropriate rates, terms, and conditions for net-metering contracts, including a requirement that metering equipment be installed to both accurately measure the electricity supplied by the electric utility to each net-metering customer and also to accurately measure the electricity generated by each net-metering customer that is fed back to the electric utility over the applicable billing period;

(2) May authorize an electric utility to assess a net-metering customer a greater fee or charge of any type, if the electric utility's direct costs of interconnection and administration of net metering outweigh the distribution system, environmental, and public policy benefits of allocating the costs among the electric utility's entire customer base;

(3) Shall require electric utilities to credit a net-metering customer with any accumulated net excess generation in the next applicable billing period;

(4) May expand the scope of net metering to include additional facilities that do not use a renewable energy resource for a fuel or may increase the peak limits for individual net-metering facilities, if so doing results in desirable distribution system, environmental, or public policy benefits; and

(5) Shall provide that:

(A) Any net excess generation credit remaining in a net-metering customer's account at the close of an annual billing cycle shall expire; and

(B) Any renewable energy credit created as the result of electricity supplied by a net-metering customer is the property of the net-metering customer that generated the renewable credit.






Subchapter 7 - -- Arkansas Clean Energy Development Act

§ 23-18-701 - Legislative findings and declaration of purpose.

(a) The General Assembly finds that it is in the public interest to require all electric and natural gas public utilities subject to the jurisdiction of the Arkansas Public Service Commission to consider clean energy and the use of renewable energy resources as part of any resource plan or natural gas procurement plan.

(b) The purpose of this subchapter is to ensure that all electric and natural gas public utilities subject to the jurisdiction of the Arkansas Public Service Commission will consider clean energy and the use of renewable resources as a part of any resource plan or natural gas procurement plan.



§ 23-18-702 - Public utilities required to consider clean energy resources.

All electric and natural gas public utilities subject to the jurisdiction of the Arkansas Public Service Commission shall consider clean energy and the use of renewable resources as part of any resource plan or natural gas procurement plan.



§ 23-18-703 - Authority of Arkansas Public Service Commission.

(a) (1) The Arkansas Public Service Commission may consider, propose, develop, solicit, approve, implement, and monitor measures by electric and natural gas public utilities subject to its jurisdiction that cause the electric and natural gas public utilities to incur costs of service and investments that utilize, generate, or involve clean energy resources or renewable energy resources, or both.

(2) (A) The commission may encourage or require electric and natural gas public utilities subject to its jurisdiction to consider clean energy or renewable energy resources, or both, as part of any resource plan or natural gas procurement plan.

(B) If the commission approves the use of a clean energy resource or renewable energy resource in the form of a biofuel by an electric or natural gas public utility in a manner that displaces an energy equivalent of fossil fuels, the use of the clean energy resource or renewable energy resource may:

(i) Be included as part of the electric or natural gas public utility's energy efficiency or conservation program under the Energy Conservation Endorsement Act of 1977, § 23-3-401 et seq.; and

(ii) Apply toward the satisfaction of the electric or natural gas public utility's energy efficiency or conservation goals established by the commission or by law.

(3) After proper notice and hearings, the commission may approve any clean energy resource or renewable energy resource that it determines to be in the public interest.

(4) If the commission determines that the cost of a clean energy resource or renewable energy resource is in the public interest, the commission may allow the affected electric or natural gas public utility to implement a temporary surcharge or utilize an existing commission-approved cost-recovery mechanism to recover the appropriate costs of such a resource until the implementation of new rate schedules in connection with the electric or natural gas public utility's next general rate filing in which such costs can be included in the electric or natural gas public utility's base rate schedules or for continued recovery through an approved appropriate tariff.

(b) Nothing in this subchapter shall be construed as limiting or diminishing the authority of the commission to order, require, promote, or engage in any other energy resource practices or procedures.






Subchapter 8 - -- Broadband Over Power Lines Enabling Act

§ 23-18-801 - Title.

This subchapter shall be known and may be cited as the "Broadband Over Power Lines Enabling Act".



§ 23-18-802 - Definitions.

As used in this subchapter and §§ 14-200-101, 18-15-503, 18-15-504, and 18-15-507:

(1) "Broadband affiliate" or "affiliate" means an entity that is at least ten percent (10%) owned or controlled, directly or indirectly, by the electric utility formed to provide regulated or nonregulated broadband services;

(2) "Broadband Internet service provider" means an entity that provides Internet broadband services to others on a wholesale basis or to end-use customers on a retail basis;

(3) "Broadband operator" means an entity that owns or operates a broadband system on the electric power lines and related facilities of an electric utility;

(4) "Broadband services" means the provision of regulated or nonregulated connectivity to a high-speed, high-capacity transmission medium that can carry signals from multiple independent network carriers over electric power lines and related facilities, whether above or below ground;

(5) "Broadband system" means the materials, equipment, and other facilities installed to facilitate the provision of broadband services;

(6) "Electric delivery system" means the power lines and related facilities used by an electric utility to deliver electric energy;

(7) "Electric utility" means a public utility as defined under § 23-1-101 that produces, generates, transmits, delivers, or furnishes electricity to or for the public for compensation;

(8) "Nonregulated broadband services" means broadband services and technologies that are not provided for the operational performance of an electric utility, including without limitation, the provision of broadband services at wholesale or at retail; and

(9) "Regulated broadband services" means broadband services and technologies that are used and useful for the operational performance and service reliability of an electric utility, including without limitation:

(A) Automated meter reading;

(B) Real-time system monitoring;

(C) Remote service control;

(D) Outage detection and restoration;

(E) Predictive maintenance and diagnostics; and

(F) Monitoring and enhancement of power quality.



§ 23-18-803 - Permissible broadband systems.

(a) An electric utility, an affiliate of an electric utility, or a person unaffiliated with an electric utility may own, construct, maintain, and operate a broadband system and provide broadband services on an electric utility's electric delivery system consistent with the requirements of this subchapter.

(b) This subchapter does not require an electric utility to implement a broadband system, provide broadband services, or allow others to install broadband facilities or use the electric utility's facilities to provide broadband services.

(c) An electric utility, a broadband affiliate, or a broadband operator may elect to install and operate a broadband system on part or all of its electric delivery system in any part or all of its certificated service territory.



§ 23-18-804 - Ownership and operation of broadband system.

(a) An electric utility may:

(1) Own or operate a broadband system on the electric utility's electric delivery system;

(2) Allow an affiliate to own or operate a broadband system on the electric utility's electric delivery system;

(3) Allow an unaffiliated entity to own or operate a broadband system on the electric utility's electric delivery system;

(4) Provide broadband service, including without limitation, Internet service over a broadband system; and

(5) Allow an affiliate or unaffiliated entity to provide broadband service, including without limitation, Internet service over a broadband system.

(b) The electric utility shall determine which broadband Internet service providers may have access to broadband capacity on the broadband system.



§ 23-18-805 - Jurisdiction.

(a) Except as provided in this subchapter, neither the state nor any agency, instrumentality, or political subdivision of the state has jurisdiction over:

(1) An electric utility's ownership or operation of a broadband system; or

(2) The provision of broadband services by the electric utility, a broadband affiliate, or a broadband operator.

(b) Nothing in this subchapter shall interfere with the Arkansas Public Service Commission's authority to regulate public utilities pursuant to § 23-2-301 et seq.



§ 23-18-806 - Fees and charges.

(a) An electric utility may charge a broadband affiliate, an unaffiliated broadband Internet service provider, or a broadband operator for the costs of the construction, installation, operation, and maintenance of the broadband system of the broadband affiliate, unaffiliated broadband Internet service provider, or broadband operator.

(b) (1) The costs incurred by an electric utility to own, operate, construct, and maintain a broadband system and to provide broadband services on its electric delivery system either by itself or through a broadband affiliate or broadband operator shall be allocated to the electric utility's accounts between regulated broadband services and nonregulated broadband services in accordance with applicable accounting principles and standards.

(2) (A) Costs allocated to nonregulated broadband services:

(i) Are outside the scope of an electric utility's providing of electric service to the public;

(ii) Shall not be recoverable through its rates for the providing of electric service; and

(iii) Are not subject to the jurisdiction of the state or any agency, instrumentality, or political subdivision of the state.

(B) Revenues received by an electric utility attributable to the providing of nonregulated broadband services shall not be included as revenues to the electric utility for purposes of establishing its rates for the providing of electric service.

(c) (1) If all or part of a broadband system is installed on poles or other structures of a telephone utility and the broadband operator is unaffiliated with the electric utility that owns the electric delivery system, before installing equipment the unaffiliated broadband operator shall enter into the customary agreement used by the telephone utility for access to the electrical delivery system and shall pay the telephone utility an annual fee consistent with the usual and customary charges for access to the space occupied by that portion of the broadband system.

(2) If all or part of a broadband system is installed on poles or other structures of a telephone utility and the broadband operator is an electric utility or broadband affiliate, the existing contract governing placement of the electric utility's attachments on poles or other structures shall apply and no additional annual fee or approval shall be required if the broadband system is installed within the space allocated for electric service under the contract.

(d) An electric utility shall not:

(1) Charge an affiliate under this section an amount less than the electric utility would charge an unaffiliated entity for the same item or class of items; or

(2) Pay an affiliate under this section an amount more than the affiliate would charge an unaffiliated entity for the same item or class of items.

(e) A transaction between an electric utility and an affiliate and allocations between an electric utility account and a nonutility account with respect to broadband services and broadband systems are subject to this subchapter.



§ 23-18-807 - Reliability of electric systems maintained.

(a) An electric utility that installs or operates or permits the installation or operation of a broadband system on its electric delivery system shall employ all reasonable measures to ensure that the operation of the broadband system does not interfere with or diminish the reliability of the electric utility's electric delivery system.

(b) If a disruption in the provision of electric service occurs, the electric utility shall be governed by the terms and conditions of the retail electric delivery service tariff.

(c) The provision of broadband services shall be at all times secondary to the reliable provision of electric delivery services.



§ 23-18-808 - Compliance with federal law.

(a) A broadband operator shall comply with all applicable federal laws, including those protecting licensed spectrum users from interference by broadband systems.

(b) To the extent required by Federal Communications Commission rules, the operator of a radio frequency device shall discontinue using a radio frequency device that causes harmful interference.






Subchapter 9 - -- Arkansas Electric Utility Storm Recovery Securitization Act

§ 23-18-901 - Short title -- Purpose.

(a) This subchapter shall be known and may be cited as the "Arkansas Electric Utility Storm Recovery Securitization Act".

(b) The purpose of this subchapter is to enable Arkansas electric utilities, if authorized by a financing order issued by the Arkansas Public Service Commission, to use securitization financing for storm recovery costs, which may lower the financing costs or mitigate the impact on rates in comparison with traditional utility financing or other traditional utility recovery methods thereby benefitting customers. The storm recovery bonds will not be public debt. The proceeds of the storm recovery bonds shall be used for the purposes of recovering storm recovery costs solely as set forth in a financing order issued by the commission to encourage and facilitate the rebuilding of utility infrastructure damaged by storms. Securitization financings for storm recovery costs are hereby recognized to be a valid public purpose. Federal tax laws and revenue procedures expressly require that certain state legislation be enacted in order for such transactions to receive certain federal tax benefits. The General Assembly finds a public need to promote such securitization financings by providing clear and exclusive methods to create, transfer, and encumber interests in storm recovery property as defined in this subchapter. This need can be met by providing in this subchapter such methods and by establishing that any conflict between the rules governing sales, assignments, or transfers of, or security interests or other encumbrances of any nature upon intangible personal property under other Arkansas laws and the methods provided in this subchapter, including without limitation with regard to creation, perfection, priority, or enforcement, shall be resolved in favor of the rules and methods established in this subchapter with regard to storm recovery property.

(c) The intent of this subchapter is to provide benefits to Arkansas customers by allowing an Arkansas electric utility, if authorized by a financing order, to achieve certain tax and credit benefits of financing storm recovery costs on a similar basis with utilities in other states. This subchapter addresses certain property, security interests, and other matters to ensure that the financial, state income tax, state franchise tax, and federal income tax benefits of financing storm recovery costs through securitization are available in Arkansas. Financing orders issued under this subchapter shall not be considered as or deemed to be single issue ratemaking. The beneficial income tax and credit characteristics that may be achieved include the following:

(1) Treating the storm recovery bonds as debt of the electric utility for state and federal income tax purposes;

(2) Treating the storm recovery charges as gross income to the electric utility recognized under the utility's usual method of accounting for income taxes, rather than recognizing gross income upon the receipt of the financing order or the receipt of cash in exchange for the sale of the storm recovery property or the issuance of the storm recovery bonds;

(3) Avoiding the recognition of debt on the electric utility's balance sheet for certain credit and regulatory purposes by reason of the storm recovery bonds;

(4) Treating the sale, assignment, or transfer of the storm recovery property by the electric utility as a true sale for state law and bankruptcy purposes; and

(5) Avoiding any adverse impact of the financing on the electric utility's credit rating.



§ 23-18-902 - Definitions.

As used in this subchapter:

(1) "Ancillary agreement" means any bond, insurance policy, letter of credit, reserve account, surety bond, swap arrangement, hedging arrangement, liquidity or credit support arrangement, or other financial arrangement entered into in connection with the issuance of storm recovery bonds;

(2) "Assignee" means any legal or commercial entity, including but not limited to, a corporation, statutory trust, limited liability company, partnership, limited partnership, or other legally recognized entity to which an electric utility sells, assigns, or transfers, other than as security, all or a portion of its interest in or right to storm recovery property. The term also includes any legal or commercial entity to which an assignee sells, assigns, or transfers, other than as security, all or a portion of its interest in or right to storm recovery property;

(3) "Commission" means the Arkansas Public Service Commission;

(4) "Electric utility" means any person or any combination of persons, or lessees, trustees, and receivers of such person, now or hereafter owning or operating for compensation in this state equipment or facilities for producing, generating, transmitting, distributing, selling, or furnishing electricity to or for the public at retail in this state including an electric cooperative corporation generating or transmitting electricity;

(5) "Financing costs" means:

(A) Interest, discounts, and acquisition, defeasance, or redemption premiums that are payable on storm recovery bonds;

(B) Any payment required under an ancillary agreement and any amount required to fund or replenish reserve or other accounts or subaccounts established under the terms of any indenture, ancillary agreement, or other financing documents pertaining to storm recovery bonds;

(C) Any other cost related to issuing, supporting, repaying, and servicing storm recovery bonds, including, but not limited to, servicing fees, billing or other information system programming costs, accounting and auditing fees, trustee fees and expenses, legal fees and expenses, consulting fees and expenses, administrative fees and expenses, placement and underwriting fees and expenses, independent director and manager fees and expenses, capitalized interest, rating agency fees and expenses, stock exchange listing and compliance fees and expenses, and filing fees, including costs related to obtaining the financing order;

(D) Any income taxes and license or other fees imposed on the revenues generated from the collection of storm recovery charges or otherwise resulting from the collection of storm recovery charges, in any such case whether paid, payable, or accrued;

(E) Any gross receipts, franchise, use, and other taxes or similar charges including, but not limited to, regulatory assessment fees, in any such case whether paid, payable, or accrued, imposed upon the electric utility, any assignee, or any financing party with respect to the receipt of storm recovery charges or the issuance of storm recovery bonds;

(F) Any other costs, charges, and amounts approved by the commission in a financing order;

(6) "Financing order" means an order of the commission adopted upon petition of an electric utility and pursuant to § 23-18-903 which, among other things, allows for:

(A) The issuance of storm recovery bonds;

(B) The imposition, collection, and periodic adjustments of storm recovery charges;

(C) The creation of storm recovery property; or

(D) The sale, assignment, or transfer of storm recovery property to an assignee;

(7) "Financing party" means any holder of storm recovery bonds and any trustee, collateral agent, or other person acting for the benefit of holders of storm recovery bonds;

(8) "Financing statement" has the same meaning as that provided in the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq.;

(9) "Secured party" means a financing party in favor of which an electric utility or its direct or indirect successors or assignees creates a security interest in all or any portion of its interest in or right to storm recovery property. A secured party may be granted a security interest in storm recovery property under this subchapter and a security interest in other collateral subject to the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq., in one (1) security agreement;

(10) "Security interest" means a pledge, hypothecation, or other encumbrance of or other right over any portion of storm recovery property created by contract to secure the payment or performance of an obligation;

(11) "Storm" means, individually or collectively, a named tropical storm, a named hurricane, a tornado, an ice or snow storm, a flood, an earthquake or other significant weather event or a natural disaster that occurred during the calendar year 2009 or thereafter;

(12) "Storm recovery activity" means any activity or activities by or on behalf of an electric utility in connection with the restoration of service associated with electric power outages affecting customers of an electric utility as the result of a storm or storms, including, but not limited to, all internal and external labor costs and all costs related to mobilization, staging, and construction, reconstruction, replacement, or repair of electric generation, transmission, or distribution facilities;

(13) "Storm recovery bonds" means bonds, debentures, notes, certificates of beneficial interest, certificates of participation, certificates of ownership, or other evidences of indebtedness or ownership that are issued pursuant to or in connection with an indenture, contract, ancillary agreement, or other agreement of an electric utility or an assignee pursuant to a financing order, the proceeds of which are used directly or indirectly to provide, recover, finance, or refinance commission-approved storm recovery costs, financing costs, and costs to replenish or fund a storm recovery reserve to such level as the commission may authorize in a financing order, and which are secured by or payable from storm recovery property. If certificates of beneficial interest, certificates of participation or ownership are issued, references in this subchapter to principal, interest, or premium shall be construed to refer to comparable amounts under those certificates;

(14) "Storm recovery charges" means the amounts authorized by the commission to recover, finance, or refinance storm recovery costs, financing costs, and the costs to create, fund, or replenish a storm recovery reserve, including, but not limited to, through the issuance and repayment of storm recovery bonds. Such charges shall be imposed on all customer bills and collected by an electric utility or its successors or assignees, or a collection agent. Such charges shall be nonbypassable charges that are separate and apart from the electric utility's base rates and shall be paid by all existing and future customers receiving transmission or distribution service, or both, from the electric utility or its successors or assignees under commission-approved rate schedules as provided in the financing order. An individual customer's monthly storm recovery charges shall be based upon the customer's then current monthly billing determinants;

(15) "Storm recovery costs" means, at the option and request of the electric utility and as approved by the commission pursuant to § 23-18-903 reasonable and necessary costs, including costs expensed, charged to self-insurance reserves, capitalized, or otherwise financed, that are incurred, including costs incurred prior to April 1, 2009, or expected to be incurred by an electric utility in undertaking a storm recovery activity. Such costs shall be net of applicable insurance proceeds and, where determined appropriate by the commission, shall include adjustments for normal capital replacement and operating costs, lost revenues, or other potential offsetting adjustments. Storm recovery costs shall include carrying costs, at simple interest which shall accrue at a rate equal to the electric public utility's last approved rate-base rate of return, from the date on which the storm recovery costs were incurred until the date that storm recovery bonds are issued or until storm recovery costs are otherwise recovered. Storm recovery costs shall also include the costs of retiring or purchasing any indebtedness or equity relating to or associated with storm recovery activities, including accrued interest, premium and other fees, costs, and charges related thereto. Storm recovery costs shall also include the costs to create or fund any storm recovery reserves or to replenish any shortfall in any storm recovery reserves;

(16) "Storm recovery property" means:

(A) All rights and interests of an electric utility or the direct or indirect successors or assignees of the electric utility under a financing order, including the right to impose, bill, collect, and receive storm recovery charges authorized in the financing order and to obtain periodic adjustments to such charges as provided in the financing order; and

(B) All revenues, collections, claims, rights to payments, payments, money, or proceeds arising from the rights and interests specified in subdivision (16)(A) of this section, regardless of whether such revenues, collections, claims, rights to payment, payments, money, or proceeds are imposed, billed, received, collected, or maintained together with or commingled with other revenues, collections, rights to payment, payments, money, or proceeds;

(17) "Storm recovery reserve" means an electric utility's storm cost reserve account established pursuant to § 23-4-112; and

(18) "Uniform Commercial Code -- Secured Transactions" means § 4-9-101 et seq.



§ 23-18-903 - Financing orders.

(a) An electric utility may petition the Arkansas Public Service Commission for a financing order. For each petition, the electric utility shall:

(1) Describe the storm recovery activities that the electric utility has undertaken or proposes to undertake and describe the reasons for undertaking the activities;

(2) Set forth the known storm recovery costs and estimate the costs of any storm recovery activities that are not completed or for which the costs are not yet known as identified and requested by the electric utility;

(3) Set forth the level of the storm recovery reserve that the utility proposes to establish or replenish and has determined would be appropriate to recover through storm recovery bonds and is seeking to so recover and such level that the utility is funding or will seek to fund through other means, together with a description of the factors and calculations used in determining the amounts and methods of recovery;

(4) Indicate whether the electric utility proposes to finance all or a portion of the storm recovery costs and storm recovery reserve using storm recovery bonds. If the electric utility proposes to finance a portion of such costs, the electric utility shall identify that portion in the petition;

(5) Estimate the financing costs related to the storm recovery bonds;

(6) Estimate the storm recovery charges necessary to pay in full as scheduled the principal of, premium, if any, and interest on the proposed storm recovery bonds and related financing costs until the legal final maturity date of such proposed storm recovery bonds;

(7) Estimate any cost savings from or demonstrate how rate impacts to customers would be mitigated as a result of financing storm recovery costs with storm recovery bonds in comparison with traditional utility financing or other traditional utility recovery methods;

(8) File with the petition direct testimony supporting the petition; and

(9) Facilitate a timely audit of all capital costs included within the storm recovery costs proposed to be financed by storm recovery bonds.

(b) (1) (A) Proceedings on a petition submitted pursuant to subsection (a) of this section shall begin with a petition by an electric utility and shall be disposed of in accordance with the commission's rules and regulations promulgated pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., except that the provisions of this section, to the extent applicable, shall control.

(B) Within 7 days after the filing of a petition, the commission shall publish a case schedule, which schedule shall place the matter before the commission on an agenda that will permit a commission decision no later than one hundred twenty (120) days after the date the petition is filed.

(C) No later than one hundred thirty-five (135) days after the date the petition is filed, the commission shall issue a financing order or an order rejecting the petition. The commission shall issue a financing order authorizing financing of reasonable and prudent storm recovery costs, the storm recovery reserve amount determined appropriate by the commission, and financing costs if the commission finds that the issuance of the storm recovery bonds and the imposition of storm recovery charges authorized by the order are reasonably expected to result in lower overall costs or to mitigate rate impacts to customers as compared with traditional utility financing or other traditional utility recovery methods. Any determination of whether storm recovery costs are reasonable and prudent shall be made with reference to the general public interest in and the scope of effort required to provide the safe and expeditious restoration of electric service.

(2) In a financing order issued to an electric utility, the commission shall:

(A) Specify the amount of storm recovery costs and the level of storm recovery reserves, taking into consideration, to the extent the commission deems appropriate, any other methods used to recover these costs, and describe and estimate the amount of financing costs which may be recovered through storm recovery charges, and specify the period over which such costs may be recovered;

(B) Determine that the proposed structuring, expected pricing, and financing costs of the storm recovery bonds are reasonably expected to result in lower overall costs or would mitigate rate impacts to customers as compared with traditional utility financing or other traditional utility recovery methods;

(C) Provide that, for the period specified pursuant to subdivision (b)(2)(A) of this section, the imposition and collection of storm recovery charges authorized in the financing order shall be nonbypassable and paid by all customers receiving transmission or distribution service, or both, from an electric utility or its successors or assignees under commission-approved rate schedules as provided in the financing order. An individual customer's monthly storm recovery charges shall be based upon the customer's then-current monthly billing determinants;

(D) Determine what portion, if any, of the storm recovery reserves must be held in a funded reserve and any limitations on how the reserve may be held, accessed, or used;

(E) Include a formula-based mechanism for making expeditious periodic adjustments in the storm recovery charges that customers are required to pay under the financing order and for making any adjustments that are necessary to correct for any projected overcollection or undercollection of the charges or to otherwise ensure the timely payment as scheduled of storm recovery bonds and financing costs and other required amounts and charges payable in connection with the storm recovery bonds;

(F) Specify the storm recovery property that is or shall be created in favor of an electric utility or its successors or assignees and that shall be used to pay or secure storm recovery bonds and financing costs;

(G) Specify the degree of flexibility to be afforded to the electric utility in establishing the terms and conditions of the storm recovery bonds, including, but not limited to, repayment schedules, interest rates, and other financing costs;

(H) Provide the method by which storm recovery charges shall be allocated among the customer classes;

(I) Provide that after the final terms of an issuance of storm recovery bonds have been established and prior to the issuance of storm recovery bonds, the electric utility shall determine the resulting initial storm recovery charge in accordance with the financing order and such initial storm recovery charge shall be final and effective upon the issuance of such storm recovery bonds without further commission action;

(J) Include any other conditions that the commission considers appropriate and that are not otherwise inconsistent with this section.

(c) After the issuance of a financing order, the electric utility retains sole discretion regarding whether to cause the storm recovery bonds to be issued, including the right to defer or postpone such sale, assignment, transfer, or issuance, provided that the storm recovery bonds, other than refunding bonds, may not be issued later than two (2) years from the date the financing order becomes final and nonappealable, or such later date as provided in the financing order, and provided further, that nothing herein shall prevent the electric utility, prior to the end of such two-year period, from abandoning the issuance of storm recovery bonds under the financing order, if this is in the best interest of ratepayers, by filing with the commission a statement of abandonment and the reasons therefore. Nothing herein limited the rights of the electric utility to recover its storm recovery costs under normal ratemaking should the storm recovery bonds not be issued.

(d) At the request of an electric utility, the commission may commence a proceeding and issue a subsequent financing order that provides for the refinancing, retiring, or refunding of storm recovery bonds issued pursuant to the original financing order if the commission finds that the subsequent financing order satisfies all of the criteria specified in subsection (b) of this section. Effective on retirement of the refunded storm recovery bonds and the issuance of new storm recovery bonds, the commission may adjust the related storm recovery charges accordingly or establish substitute storm recovery charges. Any such financing order shall be issued within one hundred twenty (120) days of the application of an electric utility therefor.

(e) All financing orders by the commission shall be operative and in full force and effect from the date of issuance by the commission.

(f) An aggrieved party or intervenor may within fifteen (15) days after the financing order or a supplemental order made by the commission becomes effective, or within fifteen (15) days from the date an application for rehearing is deemed to be denied as provided in § 23-2-422, file in the Court of Appeals, a petition setting forth the particular cause of objection to the order complained of. Inasmuch as delay in the determination of the appeal of a financing order may delay the issuance of storm recovery bonds thereby diminishing savings to customers which might be achieved if such bonds were issued as contemplated by a financing order, all such cases shall be given precedence over all other civil cases in the court and shall be heard and determined as speedily as possible.

(g) A financing order issued to an electric utility may provide that creation of the electric utility's storm recovery property pursuant to subdivision (b)(2)(F) of this section is conditioned upon, and shall be simultaneous with, the sale or other transfer of the storm recovery property to an assignee and the pledge of the storm recovery property to secure storm recovery bonds.

(h) If the commission issues a financing order, the electric utility shall file with the commission at least annually a request for administrative approval applying the formula-based true-up mechanism to make the adjustments described in subdivision (b)(2)(E) of this section. The review of such a request shall be limited to determining whether there is any mathematical error in the application of the formula-based mechanism relating to the appropriate amount of any projected overcollection or undercollection of storm recovery charges and the amount of an adjustment. Such adjustments shall ensure the recovery of revenues sufficient to provide for the payment of principal, interest, acquisition, defeasance, financing costs, or redemption premium and other fees, costs, and charges in respect of storm recovery bonds approved under the financing order. Within fifteen (15) days after receiving an electric utility's request pursuant to this subsection, the commission shall either administratively approve the request or inform the electric utility of any mathematical errors in its calculation. If the commission informs the utility of mathematical errors in its calculation, the utility may correct its error and refile its request. The time frames previously described in this subsection shall apply to a refiled request.

(i) Subsequent to the earlier of the transfer of storm recovery property to an assignee or the issuance of storm recovery bonds authorized thereby, a financing order is irrevocable, and except as provided in subsections (d) and (h) of this section, the commission may not amend, modify, or terminate the financing order by any subsequent action or reduce, impair, postpone, terminate, or otherwise adjust storm recovery charges approved in the financing order.



§ 23-18-904 - Exceptions to commission jurisdiction.

(a) If the Arkansas Public Service Commission issues a financing order to an electric utility pursuant to this section, the commission may not, in exercising its powers and carrying out its duties regarding any matter within its authority pursuant to this chapter, consider the storm recovery bonds issued pursuant to the financing order to be the debt of the electric utility other than for federal and state income tax purposes, consider the storm recovery charges paid under the financing order to be the revenue of the electric utility for any purpose, or consider the storm recovery costs or financing costs specified in the financing order to be the costs of the electric utility, nor may the commission determine any action taken by an electric utility which is consistent with the financing order to be unjust or unreasonable.

(b) The commission may not order or otherwise directly or indirectly require an electric utility to use storm recovery bonds to finance any project, addition, plant, facility, extension, capital improvement, equipment, or any other expenditure. The commission may not refuse to allow an electric utility to recover costs for storm recovery activities in an otherwise permissible and reasonable fashion, or refuse or condition authorization or approval of the issuance and sale by an electric utility of securities or the assumption by it of liabilities or obligations, solely because of the potential availability of storm recovery financing.



§ 23-18-905 - Storm recovery property.

(a) All storm recovery property that is specified in a financing order shall constitute an existing, present intangible property right or interest therein, notwithstanding that the imposition and collection of storm recovery charges depend on the electric utility to which the financing order is issued performing its servicing functions relating to the collection of storm recovery charges and on future electricity consumption. Such property shall exist whether or not the revenues or proceeds arising from the property have been billed, have accrued, or have been collected and notwithstanding the fact that the value or amount of the property is or may be dependent on the future provision of service to customers by the electric utility or its successors or assignees and the future consumption by customers of electricity.

(b) Storm recovery property specified in a financing order shall continue to exist until the storm recovery bonds issued pursuant to the financing order are indefeasibly paid in full and all financing costs of the bonds have been paid in full.

(c) All or any portion of storm recovery property specified in a financing order issued to an electric utility, if storm recovery bonds are to be issued, shall be sold, assigned, or transferred to a successor or an assignee, including an affiliate or affiliates of the electric utility created for the limited purpose of acquiring, owning, or administering storm recovery property or issuing storm recovery bonds under the financing order. All or any portion of storm recovery property may be encumbered by a security interest to secure storm recovery bonds issued pursuant to the financing order, amounts payable to financing parties and to counterparties under any ancillary agreements, and other financing costs. Each such sale, assignment, transfer, conveyance, or pledge made by or security interest granted by an electric utility or affiliate of an electric utility or assignee is considered to be a transaction in the ordinary course of business.

(d) The description of storm recovery property being sold, assigned, or transferred to an assignee in any sale agreement, purchase agreement, or other transfer agreement, being encumbered, granted, or pledged to a secured party in any security agreement, pledge agreement, or other security document, or indicated in any financing statement is only sufficient if such description or indication refers to the specific financing order that created the storm recovery property and states that such agreement or financing statement covers all or part of such storm recovery property described in such financing order. A description of storm recovery property in a financing statement shall be sufficient if it refers to the financing order creating the storm recovery property. This subsection applies to all purported sales, assignments, or transfers of and all purported grants of liens or security interests in storm recovery property, regardless of whether the related sale agreement, purchase agreement, other transfer agreement, security agreement, pledge agreement, or other security document was entered into, or any financing statement was filed, before or after April 1, 2009.

(e) If an electric utility defaults on any required payment of charges arising from storm recovery property specified in a financing order, the court specified in § 23-18-903(f) upon application by an interested party and without limiting any other remedies available to the applying party shall order the sequestration and payment of the revenues arising from the storm recovery property to the financing parties or their representatives. Any such order shall remain in full force and effect notwithstanding any reorganization, bankruptcy, or other insolvency proceedings with respect to the electric utility or its successors or assigns.

(f) The interest of a transferee, purchaser, acquirer, assignee, or secured party in storm recovery property specified in a financing order is not subject to setoff, counterclaim, surcharge, or defense by the electric utility or any other person or in connection with the reorganization, bankruptcy, or other insolvency of the electric utility, its successors or assignees or any other entity.

(g) Any successor to an electric utility, whether pursuant to any reorganization, bankruptcy, or other insolvency proceeding or whether pursuant to any merger or acquisition, sale, or other business combination or transfer by operation of law, as a result of electric utility restructuring or otherwise, shall perform and satisfy all obligations of, and have the same rights under a financing order as the electric utility under the financing order in the same manner and to the same extent as the electric utility, including collecting and paying to the person entitled to receive them, the revenues, collections, payments, or proceeds of the storm recovery property.

(h) Storm recovery bonds shall be nonrecourse to the credit or any assets of the electric utility other than the storm recovery property as specified in the financing order and any rights under any ancillary agreement.



§ 23-18-906 - Sale.

The sale, assignment, or transfer of storm recovery property is governed by this section. All of the following apply to a sale, assignment, or transfer under this section:

(1) The sale, conveyance, assignment, or other transfer of storm recovery property by an electric utility to an assignee that the parties have in the governing documentation expressly stated to be a sale or other absolute transfer is an absolute transfer and true sale of, and not a pledge of or security interest in, the transferor's right, title, and interest in, to and under the storm recovery property, other than for federal and state income tax purposes. For all purposes other than federal and state income tax purposes, the parties' characterization of a transaction as a sale of an interest in storm recovery property shall be conclusive that the transaction is a true sale and that ownership has passed to the party characterized as the purchaser, regardless of whether the purchaser has possession of any documents evidencing or pertaining to the interest. After such a transaction, the storm recovery property is not subject to any claims of the transferor or the transferor's creditors, other than creditors holding a prior security interest in the storm recovery property perfected under subdivision (4) of this section;

(2) The characterization of the sale, conveyance, assignment, or other transfer as a true sale or other absolute transfer under subdivision (1) of this section and the corresponding characterization of the assignee's property interest is not affected by:

(A) Commingling of amounts arising with respect to the storm recovery property with other amounts;

(B) The retention by the transferor of a partial or residual interest, including an equity interest or entitlement to any surplus, in the storm recovery property, whether direct or indirect, or whether subordinate or otherwise;

(C) Any recourse that the assignee may have against the transferor, except that any such recourse shall not be created, contingent upon, or otherwise occurring or resulting from the inability or failure of one (1) or more of the transferor's customers to timely pay all or a portion of the storm recovery charge;

(D) Any indemnifications, obligations, or repurchase rights made or provided by the transferor, except that such indemnity or repurchase rights shall not be based solely upon the inability or failure of a transferor's customers to timely pay all or a portion of the storm recovery charge;

(E) The transferor acting as the collector of the storm recovery charges or the existence of any contract that authorizes or requires the electric utility, to the extent that any interest in storm recovery property is sold or assigned, to contract with the assignee or any financing party that it will continue to operate its system to provide service to its customers, will collect amounts in respect of the storm recovery charges for the benefit and account of such assignee or financing party, and will account for and remit such amounts to or for the account of such assignee or financing party, including pursuant to a sequestration order authorized by this subchapter;

(F) The contrary or other treatment of the sale, conveyance, assignment, or other transfer for tax, financial reporting, or other purposes;

(G) The granting or providing to holders of the storm recovery bonds of a preferred right to the storm recovery property or credit enhancement by the electric utility or its affiliates with respect to the storm recovery bonds;

(H) The status of the assignee as a direct or indirect wholly owned subsidiary or other affiliate of the electric utility. The separate identity of any assignee of storm recovery property which is a subsidiary or affiliate of the electric utility shall not be disregarded due to the fact that the assignee and the electric utility share any one (1) or more incidents of control, including common managers, officers, directors, members, accounting or administrative systems, consolidated tax returns, or office space, that the assignee may be a disregarded entity for tax purposes, that the utility caused the formation of the assignee, that a contract by the utility and the assignee described in subdivision (2)(E) of this section exists, that the assignee has no other business other than pertaining to the storm recovery property, that the capitalization of the assignee is limited to amounts required for compliance with certain applicable federal income tax laws and revenue procedures, or that other factors used in applying a single business enterprise test to juridical persons are present;

(3) Any right that an electric utility has in the storm recovery property prior to its pledge, sale, or transfer or any other right of an electric utility created under this subchapter or created in the financing order and assignable under this section or assignable pursuant to a financing order shall be property in the form of a contract right. Transfer of an interest in storm recovery property to an assignee is enforceable only upon the later of the issuance of a financing order, the execution and delivery of transfer documents to the assignee in connection with the issuance of storm recovery bonds, and the receipt of value. An enforceable transfer of an interest in storm recovery property to an assignee other than a security interest shall be perfected against all third parties, including subsequent judicial or other lien creditors, when a notice of that transfer has been given by the filing of a financing statement in accordance with subdivision (4) of this section. The transfer shall be perfected against third parties as of the date of filing;

(4) Except as otherwise provided in this subchapter, financing statements required to be filed under this section shall be filed, indexed, and maintained in the same manner and in the same system of records maintained for the filing of financing statements under the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq. The filing of such a financing statement with the Secretary of State shall be the only method of perfecting a sale, assignment, or transfer of storm recovery property. The sale, assignment, or transfer of an interest in storm recovery property perfected by filing a financing statement is effective against the customers owing payment of the storm recovery charges, creditors of the transferor, subsequent transferees, and all other third persons notwithstanding the absence of actual knowledge of or notice to the customers of the sale, assignment, or transfer. No continuation statement need be filed to maintain such perfection;

(5) The priority of the conflicting ownership interests of assignees in the same interest or rights in any storm recovery property is determined as follows:

(A) Conflicting perfected interests or rights of assignees rank according to priority in time of perfection;

(B) A perfected interest or right of an assignee has priority over a conflicting unperfected interest or right of an assignee; and

(C) A perfected interest or right of an assignee has priority over a person who becomes a lien creditor after the perfection of such assignee's interest or right; and

(6) The priority of a sale, assignment, or transfer perfected under this section is not impaired by any later modification of the financing order or storm recovery property or by the commingling of funds arising from storm recovery property with other funds. Any other security interest that may apply to those funds, other than a security interest perfected under § 23-18-907 shall be terminated when those funds are transferred to a segregated account for the assignee or a financing party. If storm recovery property has been transferred to an assignee or financing party, any proceeds of that property shall be held for and delivered to the assignee or financing party by any collector as a fiduciary.



§ 23-18-907 - Security interests.

(a) The Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq., does not apply to storm recovery property or any right, title, or interest of a utility, assignee, or financing party therein except to the extent specified in this subchapter. In addition, such right, title, or interest pertaining to a financing order including, but not limited to, the associated storm recovery property including any revenues, collections, claims, rights to payment, payments, money, or proceeds of or arising from storm recovery charges pursuant to such order, shall not be deemed proceeds of any right or interest other than of the financing order and the storm recovery property arising from the financing order. All revenues and collections resulting from storm recovery property shall constitute proceeds only of the storm recovery property arising from the financing order.

(b) Except to the extent provided in this subchapter with respect to filings of financing statements or control of deposit accounts or investment property as original collateral, the creation, attachment, granting, perfection, and priority of security interests in storm recovery property to secure storm recovery bonds is governed solely by this subchapter and not by the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq.

(c) (1) A security interest in storm recovery property is valid and enforceable against the electric utility and its successor or an assignee and third parties and attaches to storm recovery property only after all of the following conditions are met:

(A) The issuance of a financing order;

(B) The execution and delivery of a security agreement, indenture, or other agreement with a financing party relating to the granting of a security interest in connection with the issuance of storm recovery bonds; and

(C) The receipt of value for the storm recovery bonds.

(2) A security interest attaches to storm recovery property when all of the foregoing conditions have been met, unless the security agreement expressly postpones the time of attachment.

(d) A security interest in storm recovery property is perfected when it has attached and when the applicable financing statement describing the storm recovery property as provided in § 23-18-905(d) has been filed with the Secretary of State. The interest of a secured party is not perfected unless a financing statement sufficient under this subchapter and otherwise in accordance with the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq., is filed, and after perfection the secured party's interest continues in the storm recovery property and all proceeds of such storm recovery property, whether or not billed, accrued, or collected, and whether or not deposited into a deposit account and however evidenced; provided however that a security interest granted by the issuer of and securing storm recovery bonds held by a secured party having control of a segregated deposit account or securities account as original collateral into which revenues, collections, or proceeds of storm recovery property are deposited or credited may be perfected by control as provided in subsection (e) of this section. A security interest in proceeds of storm recovery property is a perfected security interest if the security interest in the storm recovery property was perfected under this subchapter. Except as otherwise provided in this subchapter, financing statements required to be filed pursuant to this section shall be filed, indexed, and maintained in the same manner and in the same system of records maintained for the filing of financing statements under the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq. The filing of such a financing statement shall be the only method of perfecting a lien or security interest on storm recovery property except as provided in this subsection. No continuation statement need be filed to maintain such perfection.

(e) A perfected security interest in storm recovery property and all proceeds of such storm recovery property, whether or not billed, accrued, or collected, and whether or not deposited into a deposit account and however evidenced, shall have priority over a conflicting lien of any nature in the same collateral property, except a security interest is subordinate to the rights of a person that becomes a lien creditor before the perfection of such security interest. A security interest in storm recovery property which qualifies for priority over a conflicting security interest or lien also has priority over the conflicting security interest or lien in proceeds of the storm recovery property. The relative priority of a perfected security interest of a secured party is not adversely affected by any lien or security interest in a deposit account of the electric utility that is a collector and into which the revenues are deposited. The priority of a security interest perfected under this section is not defeated or impaired by any later modification of the financing order or storm recovery property or by the commingling of funds arising from storm recovery property with other funds. Any other security interest, other than a prior security interest perfected under this subchapter, that may apply to those funds shall be terminated as to all funds transferred to a segregated account for the benefit of an assignee or a financing party or to an assignee or financing party directly. The perfection by control, the effect of perfection by control, and the priority of a security interest granted by the issuer of and securing storm recovery bonds held by a secured party having control of a segregated deposit account or securities account as original collateral into which revenues, collections, or proceeds of storm recovery property are deposited or credited shall be governed by the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq., including the choice of law rules in §§ 4-9-301 -- 4-9-307.

(f) If a default or termination occurs under the terms of the storm recovery bonds, the secured party may foreclose on or otherwise enforce the security interest in any storm recovery property as if it were a secured party under the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq. A secured party holding a security interest in storm recovery property shall be entitled to exercise all of the same rights and remedies as are available to a secured party under the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq., to the same extent as if those rights and remedies were set forth in this subchapter. A court may order that amounts arising from storm recovery property be transferred to a separate account of the secured party for the financing parties' benefit, to which their security interest shall apply. On application by or on behalf of a secured party to the court of this state specified in subsection (f) of this section, such court shall order the sequestration and payment to the financing parties of revenues arising from the storm recovery property.

(g) A security interest created under this subchapter may provide for a security interest in after-acquired collateral. A security interest granted under this subchapter is not invalid or fraudulent against creditors solely because the grantor or the electric utility as collector or servicer has the right or ability to commingle the collateral or proceeds, or collect, compromise, enforce, and otherwise deal with collateral.

(h) Any action arising under the provisions of this subchapter to enforce a security interest in any security interest governed by this subchapter or in any storm recovery property, or which otherwise asserts an interest in, or a right in, to, or against any storm recovery property, wherever located or deemed located, shall be brought in the Pulaski County Circuit Court.

(i) The priority of the conflicting interests of secured parties in the same interest or rights in any storm recovery property is determined as follows:

(1) Conflicting perfected interests or rights of secured parties rank according to priority in time of perfection. Priority dates from the time a filing covering the interest or right is made in accordance with this section and the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq.;

(2) A perfected interest or right of a secured party has priority over a conflicting unperfected interest or right of an assignee; and

(3) A perfected interest or right of a secured party has priority over a person who becomes a lien creditor after the perfection of such secured party's interest or right.

(j) The priority of a lien and security interest in storm recovery property perfected under this section is not impaired by any later modification of the financing order or storm recovery property or by the commingling of funds arising from storm recovery property with other funds. Any other security interest that may apply to the storm recovery property shall be terminated when those funds are transferred to a segregated account for the assignee or a financing party. If storm recovery property has been transferred to an assignee or financing party, any proceeds of that storm recovery property shall be held in trust for the assignee or financing party.



§ 23-18-908 - Choice of law -- Conflicts.

(a) The law governing the validity, enforceability, attachment, perfection, priority, exercise of remedies, and venue with respect to the sale, assignment, or transfer of an interest or right or the creation of a security interest in any storm recovery property shall be exclusively the laws of this state, without applying this state's law on conflicts of laws and notwithstanding any contrary contractual provision. The validity, enforceability, attachment, perfection, priority, and exercise of remedies with respect to the sale, assignment, or transfer of an interest or right or the creation of a security interest in any storm recovery property shall be governed by this subchapter, and solely to the extent not addressed by this subchapter, by the Uniform Commercial Code -- Secured Transactions, § 4-9-101 et seq., and other laws of this state.

(b) In the event of conflict between this subchapter and any other law regarding the attachment, creation, perfection, the effect of perfection, or priority of, and sale, assignment, or transfer of, or security interest in, storm recovery property, or the exercise of remedies with respect thereto, this subchapter shall govern to the extent of the conflict.



§ 23-18-909 - Storm recovery bonds not public debt -- Legal investments.

(a) Storm recovery bonds are not a debt or a general obligation of the state or any of its political subdivisions, agencies, or instrumentalities and are not a charge on their full faith and credit. An issue of storm recovery bonds does not, directly or indirectly or contingently, obligate the state or any agency, political subdivision, or instrumentality of the state to levy any tax or make any appropriation for payment of the bonds, other than for paying storm recovery charges in their capacity as consumers of electricity. All storm recovery bonds authorized by a financing order by the Arkansas Public Service Commission must contain on the face thereof a statement to the following effect:

"Neither the full faith and credit nor the taxing power of the State of Arkansas is pledged to the payment of the principal of, or interest on, this bond."

(b) Storm recovery bonds shall be legal investments for all governmental units, financial institutions, insurance companies, fiduciaries, and other persons that require statutory authority regarding legal investment.



§ 23-18-910 - Tax treatment.

The Arkansas state income tax treatment of the following events will conform to the federal income tax treatment of such events:

(1) The electric utility's receipt of a financing order that creates storm recovery property for the benefit of the electric utility;

(2) The electric utility's receipt of cash or other valuable consideration in exchange for its transfer of the storm recovery property to an affiliate which is wholly owned, directly or indirectly, by the electric utility; and

(3) The electric utility's receipt of cash or other valuable consideration in exchange for storm recovery bonds issued by the financing party.



§ 23-18-911 - State pledge.

(a) For purposes of this subsection, the term "bondholder" means a person who holds, owns, or is the beneficial holder or owner of a storm recovery bond.

(b) The state and its agencies, including the Arkansas Public Service Commission, pledge to and agree with bondholders, the owners of the storm recovery property, and other financing parties that the state will not:

(1) Alter the provisions of this section which make the storm recovery charges imposed by a financing order irrevocable, binding, and nonbypassable charges;

(2) Take or permit any action that impairs or would impair the value of storm recovery property; or

(3) Except as allowed under this section, reduce, alter, or impair storm recovery charges that are to be imposed, collected, and remitted for the benefit of the bondholders and other financing parties until any and all principal, interest, premium, financing costs and other fees, expenses, or charges incurred, and any contracts to be performed in connection with the related storm recovery bonds have been paid and performed in full.

Nothing in this paragraph shall preclude limitation or alteration if full compensation is made by law for the full protection of the storm recovery charges collected pursuant to a financing order and of the holders of storm recovery bonds and any assignee or financing party entering into a contract with the electric utility.

(c) Any person or entity that issues storm recovery bonds may include the pledge specified in subsection (b) of this section in the bonds and related documentation.



§ 23-18-912 - Assignee or financing party not an electric utility.

An assignee or financing party shall not be considered an electric utility or person providing electric service by virtue of engaging in the transactions described in this subchapter.









Chapter 19 - Electric Consumer Choice Act of 1999



Chapter 20-29 - [RESERVED.]

[RESERVED]






Subtitle 2 - Financial Institutions And Securities

Chapter 30 - General Provisions



Chapter 31 - State Bank Department and State Banking Board



Chapter 32 - General Provisions

Subchapter 1 - -- General Provisions

[Reserved.]



Subchapter 2 - -- Powers and Duties of Financial Institutions Generally

§ 23-32-201 - Investment in obligations issued pursuant to Farm Credit Act of 1971.

It shall be lawful for all savings and loan associations and insurance companies doing business in the State of Arkansas and for all trustees, guardians of the estates of minors and insane persons, executors, or administrators to invest their funds in notes, bonds, debentures, or other similar obligations issued by the Federal Land Banks, Federal Intermediate Credit Banks, or banks for cooperatives or any other obligations issued pursuant to the provisions of the Farm Credit Act of 1971 and acts amendatory thereto.



§ 23-32-202 - Investment in and loans to capital development companies.

(a) In addition to the powers conferred upon building and loan associations, savings and loan associations, or credit unions organized under the laws of this state, each such entity shall have the power to:

(1) (A) Acquire and own on its own behalf any stock or equity interest issued by a capital development company.

(B) However, no such entity under this subsection shall invest more than ten percent (10%) of its capital and unimpaired surplus in the stock or equity interest; and

(2) Make loans to a capital development company, subject, however, to the rules and regulations promulgated by the institutions' primary regulator.

(b) Any investment in stock or equity interest made pursuant to this section shall be considered an asset of the investing institution or association at a value of at least its original purchase price. The asset shall not be valued by any regulatory body in this state at less than at least the purchase price regardless of the failure of a capital development company to pay dividends or distributions of equity to the investors.



§ 23-32-203 - Loans secured by liens on agricultural lands.

(a) Any person obtaining a loan secured by a lien on real estate in this state which is used primarily for agricultural or livestock purposes shall have the privilege of prepaying the loan in multiples of one hundred dollars ($100) during any one (1) year following the first anniversary date of the loan, on interest-paying dates, provided the prepayment plus required payments does not exceed twenty percent (20%) of the initial principal amount of the loan.

(b) The privilege shall not be cumulative, and the borrower shall have no further prepayment privilege except that the borrower may, at any time, prepay the principal balance of the loan with accrued interest thereon plus prepayment fees in amounts not exceeding the following:

(1) Five percent (5%) of the unpaid principal balance if prepaid during the first year;

(2) Four percent (4%) of the unpaid principal balance if prepaid during the second year;

(3) Three percent (3%) of the unpaid principal balance if prepaid during the third year;

(4) Two percent (2%) of the unpaid principal balance if prepaid during the fourth year;

(5) One percent (1%) of the unpaid principal balance if prepaid during the fifth year; and

(6) No penalty if prepaid more than five (5) years after the date of the note creating the debt.

(c) (1) This section shall apply only to loans secured by a lien on real estate used primarily for agricultural or livestock purposes.

(2) This section shall not apply to any mortgage, deed of trust, note, or other instrument evidencing indebtedness if the instrument contains a statement in boldface type that this section does not apply and if the lender or agent of the lender points out and explains the provisions to the borrower and the borrower signs a statement on the instrument that the section has been explained and that the borrower agrees.

(d) Any lender or other person applying or attempting to apply more restrictive prepayment requirements, or otherwise violating this section, shall be guilty of a Class A misdemeanor and shall be punished accordingly.

(e) In addition to the criminal penalties provided in subsection (d) of this section, any lender or other person applying or attempting to apply more restrictive prepayment requirements or otherwise violating this section shall forfeit all unmatured interest and principal on the loan and shall be liable for reasonable attorney's fees incurred by the debtor as a result of the lender's violation of this section.

(f) Any payment of interest or principal made by the debtor shall not constitute a waiver of any of the debtor's rights provided by this section or any other law.



§ 23-32-204 - Sale of certain mortgage loans.

Notwithstanding any other provision of law, any savings and loan association or insurance company organized under the laws of this state which has as one (1) of its principal purposes the making or purchasing of loans secured by real estate mortgages is authorized to:

(1) Sell such mortgage loans to the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, or any other corporation chartered by an act of Congress for such purposes, or any successor thereof;

(2) In connection therewith, make payments of any capital contributions required pursuant to law in the nature of subscriptions for stock of the entities described in subdivision (1) of this section;

(3) Receive stock evidencing such capital contributions; and

(4) Hold or dispose of such stock.



§ 23-32-205 - Loans under Servicemen's Readjustment Act.

(a) In applying to loans made under the Servicemen's Readjustment Act of 1944, any restrictions of any character imposed by the laws of the State of Arkansas upon loans which state-chartered lending institutions may make, purchase, or otherwise acquire, no consideration whatsoever shall be given:

(1) Any loan or loan obligation which is wholly guaranteed or insured by the Secretary of Veterans Affairs, under Title III of the Servicemen's Readjustment Act of 1944 or for the insurance or guaranty of which the administrator has issued his or her binding commitment; or

(2) If any loan or loan obligation be guaranteed or insured only in part under the Servicemen's Readjustment Act of 1944:

(A) That portion of the loan or loan obligation so guaranteed or insured by the administrator; and

(B) That portion of the loan or loan obligation that may be guaranteed or insured by the United States or by any department, bureau, or agency thereof, including any corporation which, or the capital stock of which, is owned by the United States Government.

(b) As used in this section, "restrictions of any character" includes:

(1) Restrictions on the aggregate amount of loans which any lending institution may lawfully make to any one (1) borrower; and

(2) Restrictions on the duration of the loan or the time or manner of repayment.

(c) As used in this section, "state-chartered lending institutions" includes building and loan associations, savings and loan associations, insurance companies, and other institutions and organizations authorized to make loans in this state.



§ 23-32-206 - Casualty insurance -- Replacement cost coverage.

(a) A savings and loan association, financial institution, national bank, mortgage company, or any public or private mortgagee doing business in this state, when making a mortgage loan, may not require as a condition or term of the mortgage that the mortgagor purchase casualty insurance on property which is the subject of the mortgage in an amount in excess of the fair market value of the buildings or appurtenances on the mortgaged premises.

(b) This section shall not be construed as limiting the right of the mortgagor to purchase replacement cost coverage on the property which is the subject of the mortgage.



§ 23-32-207 - Deposits and withdrawals -- Accounts and certificates of deposit in two or more names.

Checking accounts and savings accounts may be opened and certificates of deposit may be issued by any federally or state-chartered savings and loan association, in the names of two (2) or more persons, either minor or adult, or a combination of minor and adult. Checking accounts, savings accounts, and certificates of deposit shall be held and payable as follows:

(1) (A) Unless a written designation to the contrary is made to the federally or state-chartered savings and loan association, when a deposit has been made or a certificate of deposit purchased in the names of two (2) or more persons and in form to be paid to any of the persons so named, or the survivors of them, the deposit or certificate of deposit and any additions thereto made by any of the persons named in the account shall become the property of those persons as joint tenants with the right of survivorship.

(B) The deposit or certificate of deposit, together with all interest thereon, shall be held for the exclusive use of the persons so named and may be paid to any of those persons or to the survivors after the death of any of those persons. The payment shall be a valid and sufficient release and discharge of the federally or state-chartered savings and loan association for all payments made on account of the deposit or certificate of deposit;

(2) (A) If the person opening the account or purchasing the certificate of deposit designates in writing to the federally or state-chartered savings and loan association that the account or the certificate of deposit is to be held in joint tenancy or in joint tenancy with right of survivorship, or that the account or certificate of deposit shall be payable to the survivor or survivors of the persons named in the account or certificate of deposit, then the account or certificate of deposit and all additions thereto shall be the property of those persons as joint tenants with right of survivorship.

(B) The account or certificate of deposit may be paid to or on the order of any one (1) of those persons during their lifetime unless a contrary written designation is given to the federally or state-chartered savings and loan association, or to or on the order of any one (1) of the survivors of them after the death of any one (1) or more of them.

(C) The opening of the account or the purchase of the certificate of deposit in this form shall be conclusive evidence in any action or proceeding to which either the federally or state-chartered savings and loan association or the surviving party is a party of the intention of all of the parties to the account or certificate of deposit to vest title to the account or certificate of deposit, and the additions thereto, in the survivor.

(D) The payment shall be a valid and sufficient release of the federally or state-chartered savings and loan association for all payments made on account of the deposit or certificate of deposit;

(3) If an account is opened or a certificate of deposit is purchased in the names of persons who denominate themselves to the federally or state-chartered savings and loan association as husband and wife, whether or not they are at that time husband and wife, then the account or certificate of deposit and all additions thereto shall be the property of those persons as tenants by the entirety. Upon the death of one (1) of those persons, the account shall be payable to the survivor;

(4) (A) If persons open or hold an account or a certificate of deposit in a form indicating that the account or certificate of deposit is a tenants in common account or certificate of deposit, then the account or certificate of deposit and all additions thereto shall be the property of those persons as tenants in common. The federally or state-chartered savings and loan association, upon receipt of a specific written notice addressed to it of the death of either party, shall pay upon the written order of the survivor, to the survivor, his or her pro rata part of the account or certificate and to the estate of the deceased owner, the deceased's pro rata part of the account or certificate.

(B) However, the federally or state-chartered savings and loan association may pay the entire account or certificate of deposit and all additions thereto upon the receipt or acquittance of either party to the account or certificate, prior to receipt of a specific written notice of death, unless there has been filed with the federally or state-chartered savings and loan association a written designation that more than one (1) signature is required to deal with the account.

(C) In the absence of any written designation to the contrary filed with the federally or state-chartered savings and loan association, all tenants in common accounts shall be deemed to be owned pro rata by the persons named in the account;

(5) If an account is opened or a certificate of deposit is purchased in the name of two (2) or more persons, whether as joint tenants, tenants by the entirety, tenants in common, or otherwise, a federally or state-chartered savings and loan association shall pay withdrawal requests, accept pledges of the account or certificate of deposit, and otherwise deal in any manner with the account or certificate of deposit. This may be done upon the direction of any one (1) of the persons named therein, whether the other persons named in the account or certificate of deposit are living or not, unless one (1) of the persons named therein shall, by written instructions delivered to the federally or state-chartered savings and loan association, designate that the signature of more than one (1) person shall be required to deal with the account or certificate of deposit;

(6) (A) If a person opens or holds an account or certificate of deposit in a form indicating that, on the death of the person named as holder, the account or certificate of deposit shall be paid to or held by another person, then the account or certificate of deposit and any balance thereof which exists from time to time shall be held as a payment on death account or certificate of deposit unless otherwise agreed between the person opening the account or purchasing the certificate of deposit and the federally or state-chartered savings and loan association.

(B) The payment shall be a valid and sufficient release and discharge of the federally or state-chartered savings and loan association for all payments made on account of the account or certificate of deposit;

(7) Upon the death of the holder of the account or certificate of deposit, the persons designated by him or her and who have survived him or her shall be the owners of the account or certificate as joint tenants with right of survivorship if more than one (1). Any payment made by the federally or state-chartered savings and loan association to any of those persons shall be a complete discharge of the federally or state-chartered savings and loan association as to the amount paid;

(8) No federally or state-chartered savings and loan association paying any survivor in accordance with the provisions of this section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state;

(9) During his or her lifetime, the person to whom such an account or certificate of deposit is issued may change the designation of any of the persons who are to be holders at his or her death, by a written direction accepted by the federally or state-chartered savings and loan association; and

(10) The terms "designate in writing", "written designation", "designate", "designates", "designation", or "designated" shall not be construed to require that the depositor or purchaser affix his or her signature to an instrument.



§ 23-32-208 - Sharing of customer-bank communication terminals.

(a) (1) An agreement to share a customer-bank communication terminal, as defined by § 23-32-1301(2) [repealed], shall not prohibit, limit, or restrict the right of a financial institution from charging a customer-bank communication terminal usage fee.

(2) The usage fee shall not exceed two dollars ($2.00) or two percent (2%) of the gross amount of the transaction, whichever is less, and may only be imposed if imposition of the fee is disclosed at a time and in a manner that allows a user to terminate or cancel the transaction without incurring the usage fee.

(b) (1) For purposes of this section, "usage fee" is a fee charged by a customer-bank communication terminal owner on transactions by a holder of a foreign bank card.

(2) For purposes of this section, a "foreign bank card" is a card eligible for use in a customer-bank communication terminal, which card is not issued by the customer-bank communication terminal owner.



§ 23-32-209 - Misleading actions or use of words by unauthorized persons.

(a) (1) All persons except those described in subdivision (a)(2) of this section are prohibited from using in this state as a portion of or in connection with their place of business their name or title or in reference to themselves in their stationery or advertising the following words or phrases, alone or in combination with any other word or phrase: "bank", "banker", "bankers", "banking", "federal reserve", "trust company", "trust", "savings and loan", "credit union", "building and loan", or any other word or phrase that tends to induce the belief that the party using it is authorized to engage in the business of a bank, trust company, savings and loan association, or credit union.

(2) The prohibitions contained in subdivision (a)(1) of this section shall not apply to those persons that discharge the burden of proving their authority to use the words or phrases described in subdivision (a)(1) of this section under the laws of this or another state or of the United States.

(b) All persons except those described in subdivision (a)(2) of this section are prohibited from doing or soliciting business in this state substantially in the manner or so as to induce the belief that the business in whole or in part is that of a bank, savings bank, trust company, credit union, or savings and loan association, either by the sale of contract or of shares of its capital stock upon partial or installment payments thereof, by the receipt of money, savings, dues, or other deposits or by the issuance of certificates of deposit or certificates of investment of money, savings, or dues.

(c) Nothing in this section shall be construed as preventing the use of the word "bankers" in combination with other words in connection with the place of business, name, and title of any finance or investment company operated in connection with, as a subsidiary to, or having joint offices with a bank or trust company in this state if the bank or trust company is subject to the supervision of the Bank Commissioner and if the bank or trust company has the word "bankers" alone or in combination with other words in its name or title.

(d) Each violation of subsection (a) of this section shall constitute a Class A misdemeanor.

(e) It is declared to be public policy that this law be liberally construed in favor of its enforcement.

(f) Nothing in this section shall be construed to authorize any person to engage in any activity not otherwise authorized under Arkansas law.

(g) "Person", when used in this section, means an individual, corporation, partnership, joint venture, trust, estate, limited liability company, or other unincorporated association or any other legal or commercial entity.



§ 23-32-210 - Request for stop payment on electronic funds transfer.

(a) Any financial institution doing business in this state shall stop payment of any electronic funds transfer from a customer's account upon receipt, at least three (3) business days prior to the scheduled transfer, of a written stop-payment order from the customer or any person authorized to draw upon the account describing the transfer with reasonable certainty.

(b) If the written stop-payment order purports to stop all future electronic funds transfers to a particular payee, then the financial institution may require the customer to provide written confirmation that the payee has been informed of the revocation of authority within fourteen (14) days of the delivery of the stop-payment order. In the event the customer fails to provide the confirmation, if required by the financial institution, then the stop-payment order shall cease to be effective at the end of the fourteen-day confirmation period.

(c) (1) For the purposes of this section, "electronic funds transfer" means any transaction in which funds are transferred from a customer's account to a third-party payee primarily for personal, family, or household purposes.

(2) "Electronic funds transfers" may include automated clearing house debits, wire transfers through the Federal Reserve System or any private network, or other paperless, electronic methods of funds transfer, regardless of whether the transaction is initiated by the customer or the payee.






Subchapter 3 - -- Surety Bond Exemption Act

§ 23-32-301 - Title.

This subchapter may be known as the "Surety Bond Exemption Act".



§ 23-32-302 - Purpose.

The purpose of this subchapter is to exempt state and federal savings and loan associations from being required to furnish security in the form of cash, bond, or otherwise, ensuring proper performance of their duties and obligations in the business transactions set forth in § 23-32-304. This purpose is based on the premise that savings and loan associations are so thoroughly governed by state and federal law, rule, and regulation that there is an insignificant risk of such an institution's being unable to adequately compensate an injured or damaged party.



§ 23-32-303 - Applicability of other laws.

The law defining savings and loan associations' formation, structure, and operation shall apply to this subchapter except as provided in this subchapter.



§ 23-32-304 - Construction.

Nothing in this subchapter shall be construed to:

(1) Prevent a state or federal savings and loan association from electing or agreeing to furnish bond at its own cost;

(2) Prevent any other party of interest, desiring protection in a business transaction with a state or federal savings and loan association, from electing to secure and pay for a bond covering the state or federal savings and loan association to the benefit of such a party to the transaction; and

(3) Amend or repeal any law pertaining to:

(A) Corporate surety or indemnity bonds covering directors, officers, or employees of a state or federal savings and loan association;

(B) Foreign corporations, associations, or institutions not authorized to do business in this state;

(C) Actions available against state or federal savings and loan associations for injury or damage; and

(D) Bonding requirements involving fiduciary activities of a guardian, executor, administrator, personal representative, trustee, agent, or other fiduciary under the Probate Code or under any other laws covering fiduciary activities.



§ 23-32-305 - Exemption from posting bond in certain transactions.

(a) Except when the dollar amount of responsibility assumed exceeds its net capital and surplus, no state or federal savings and loan association, chartered or licensed to do business in this state, shall be required to furnish fidelity, surety, or performance bond, called "bond" in this subchapter, in business transactions involving:

(1) Garnishment;

(2) Replevin;

(3) Foreclosure; and

(4) Forcible entry and detainer.

(b) At the beginning of any proceeding in all such business transactions, the state or federal savings and loan association shall, upon request, furnish to each party to the transaction a copy of its most recent statement of financial condition.






Subchapter 4 - -- Foreign Investor Companies

§ 23-32-401 - Definition.

As used in this subchapter, unless the context otherwise requires, "investor companies" means all banks, mutual savings associations, mutual savings banks, mutual savings fund societies, trust funds, foundations, pension trusts, or lending agencies, all the capital stock of which is owned by one (1) or more mutual savings banks or mutual savings fund societies.



§ 23-32-402 - Application.

No provision in this subchapter shall apply to any corporation except those corporations included in § 23-32-401.



§ 23-32-403 - Transactions not considered engaging in business.

Without excluding other activities which may not constitute transaction of, or engaging in, business in this state, investor companies which are engaged in investing in loans secured by real estate and which are not chartered or domesticated in this state and do not engage in a general banking business in this state shall not be considered to be transacting or engaging in business in this state under the law of this state by reason of carrying on in this state any one (1) or more of the following activities:

(1) The acquisition of, or participation in, loans secured by mortgages or deeds of trust on real property situated in Arkansas pursuant to commitment arrangements or agreements made prior to or following the origination or creation of the loans;

(2) The ownership, modification, renewal, extension, transfer, or foreclosure of such loans, or the acceptance of substitute or additional obligors thereon;

(3) The maintaining or defending of actions or suits relative to such loans, mortgages, or deeds of trust;

(4) The maintenance of bank accounts in Arkansas in connection with the collection or servicing of such loans;

(5) The making, collection, and servicing of such loans through an Arkansas agent or agency engaged in the business of servicing real estate loans for investors;

(6) The taking of deeds to the mortgaged property either in lieu of foreclosure or for the purpose of transferring title either to the Federal Housing Administration, the Department of Veterans Affairs, or other governmental agency;

(7) The acquisition of title to property under foreclosure sale or from the owner in lieu of foreclosure;

(8) The management, rental, maintenance, and sale or the operating, maintaining, renting, or otherwise dealing with, selling, or disposing of real property acquired under foreclosure sale or by agreement in lieu thereof; or

(9) The physical inspection and appraisal of property in Arkansas as security for deeds of trust or mortgage negotiations for the purchase of such loans.



§ 23-32-404 - Consent to service of process on Secretary of State.

(a) All investor companies, except national banking institutions and state-chartered banks subject to federal regulation, acting either in their own behalf or acting as trustee for trust funds, foundations, pension funds, or related investors, must, before purchasing mortgage notes, mortgages, or deeds of trust, file a statement with the Secretary of State constituting him or her as their agent for service.

(b) The statement shall contain the address of the investor company and shall be signed by the president, secretary, general manager, trustee, or other person charged with the administration of the funds of the investor company.

(c) It shall be the duty of the Secretary of State, upon service of process, to forward all such process forthwith by registered mail to the address shown on the statement of the appropriate investor company.



§ 23-32-405 - Authority to sue and be sued.

The investor companies may sue or be sued in this state in relation to the mortgage notes, mortgages, or deeds of trust, and service may be had on the Secretary of State when an investor company is a defendant. The venue of the actions shall be in the county of the residence of any party to the suit, unless otherwise provided by law, except that when land is involved, the venue shall be in the county where the land or any part of it is located.



§ 23-32-406 - Transaction of general business not authorized.

Nothing in this subchapter shall be construed as authorizing investor companies to transact the general business of a chartered bank or trust company, or any business in this state, except as herein provided.






Subchapter 5 - -- Agency Designation on Certificates of Deposit

§ 23-32-501 - Definitions.

In this subchapter:

(1) "Account" means a contract of deposit between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, and share account;

(2) "Agent" means a person authorized to make account transactions for a party;

(3) "Beneficiary" means a person named as one to whom sums on deposit in an account are payable on request after the death of all parties or for whom a party is named as trustee;

(4) "Devisee" means any person designated in a will to receive a testamentary disposition of real or personal property;

(5) "Financial institution" means an organization authorized to do business under state or federal laws relating to financial institutions, and includes a savings bank, building and loan association, savings and loan company or association, and credit union;

(6) "Party" means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent;

(7) "Payment" of sums on deposit includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a setoff, reduction, or other disposition of all or part of an account pursuant to a pledge;

(8) "Person" means an individual, a corporation, an organization, or other legal entity; and

(9) "Personal representative" includes an executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.



§ 23-32-502 - Scope of subchapter.

(a) This subchapter applies to accounts in this state.

(b) This subchapter does not apply to:

(1) An account established for a partnership, joint venture, or other organization for a business purpose;

(2) An account controlled by one (1) or more persons as an agent or trustee for a corporation, unincorporated association, or charitable or civic organization; or

(3) A fiduciary or trust account in which the relationship is established other than by the terms of the account.



§ 23-32-503 - Forms.

A contract of deposit that substantially contains the following form establishes an agency account, and the account is governed by the provisions of this subchapter applicable to agency accounts:

Click here to view form



§ 23-32-504 - Designation of agent.

(a) Unless the terms of an agency designation provide that the authority of the agent terminates on disability or incapacity of a party, the agent's authority survives disability and incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

(b) Death of the sole party or last surviving party terminates the authority of an agent.

(c) An agent in an account with an agency designation has no beneficial right to sums on deposit.



§ 23-32-505 - Payment to designated agent.

On request of an agent under an agency designation for an account, a financial institution may, unless it actually knows that the authority of agency has terminated, pay to the agent sums on deposit in the account.



§ 23-32-506 - Payment to minor.

If a financial institution is required or permitted to make payment pursuant to this subchapter to a minor designated as a beneficiary, payment may be made pursuant to the Uniform Transfers to Minors Act, § 9-26-201 et seq.



§ 23-32-507 - Discharge.

(a) (1) Payment made pursuant to this subchapter in accordance with an agency of account discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors.

(2) Payment may be made whether or not a party, beneficiary, or agent is disabled, incapacitated, or deceased when payment is requested, received, or made.

(b) (1) Protection under this section does not extend to payments made after a financial institution has received written notice from a party, or from the personal representative, surviving spouse, or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the agency account should not be permitted, and the financial institution has had a reasonable opportunity to act on it when payment is made.

(2) Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in a request for payment if the financial institution is to be protected under this section.

(3) Unless a financial institution has been served with process in an action or proceeding, no other notice or other information shown to have been available to the financial institution affects its right to protection under this section.

(c) A financial institution that receives written notice pursuant to this section or otherwise that has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the agency account.

(d) Protection of a financial institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in agency accounts or payments made from agency accounts.



§ 23-32-508 - Setoff.

Without qualifying any other statutory right to setoff or lien and subject to any contractual provision, if a party is indebted to a financial institution, the financial institution has a right to setoff against the agency account. The amount of the agency account subject to setoff is the proportion to which the party is, or immediately before death was, beneficially entitled or, in the absence of proof of that proportion, an equal share with all parties.



§ 23-32-509 - Effect on other laws.

This subchapter is supplemental to all laws pertaining to the deposit of funds in financial institutions.









Chapter 33 - Insolvency and Liquidation



Chapter 34 - Miscellaneous Violations of Banking Laws



Chapter 35 - Credit Unions

Subchapter 1 - -- General Provisions

§ 23-35-101 - Definition and purpose of credit union or central credit union.

A credit union or central credit union is a cooperative nonprofit association, incorporated in accordance with the provisions of this chapter for the twofold purpose of encouraging thrift among its members and creating a source of credit at fair and reasonable rates of interest. A credit union or central credit union provides an opportunity for its members to use and control their own money in order to improve their economic and social condition.



§ 23-35-102 - Operation of central credit unions.

(a) A central credit union may be organized and operated as provided in this chapter.

(b) A central credit union shall be designated by use of the term "central" in its official name. A credit union not conforming to the requirements for a central credit union shall not use the term "central" in its official name.

(c) A central credit union shall be subject to all the provisions of this chapter. Specific provisions setting forth the operation of central credit unions shall take precedence over other provisions of this chapter if those specific provisions are inconsistent with other parts of this chapter.



§ 23-35-103 - Taxation.

A credit union shall be deemed an institution for savings and, together with all accumulations therein, shall not be subject to taxation except as to real estate owned. The shares of a credit union shall not be subject to a stock transfer tax when issued by the corporation or when transferred from one (1) member to another.



§ 23-35-104 - Insurance of accounts.

(a) Each credit union organized under this chapter shall obtain insurance of member share and deposit accounts under the provisions of Title II of the Federal Credit Union Act.

(b) A credit union which has been denied a commitment for insurance of its share and deposit accounts shall either dissolve or merge with another credit union which is insured under Title II of the Federal Credit Union Act.






Subchapter 2 - -- Supervision

§ 23-35-201 - Credit Union Division -- State Credit Union Supervisor -- Staff.

There is created under the State Securities Department a Credit Union Division which shall be administered by the State Credit Union Supervisor. The Securities Commissioner shall act as State Credit Union Supervisor. The supervisor shall appoint such assistants, secretaries, and examiners as may be necessary to assist in the performance of his or her duties under this chapter.



§ 23-35-202 - Authority of State Credit Union Supervisor -- Rules and regulations.

(a) All state-chartered credit unions shall be supervised and regulated by the State Credit Union Supervisor acting pursuant to the authority delegated by this chapter. The supervisor shall be responsible for the enforcement of this chapter and the credit union bylaws, and he or she shall have the authority to adopt rules and regulations governing credit unions in a manner consistent with this chapter and other statutes of Arkansas.

(b) The supervisor may, irrespective of any limitations in this chapter and subject to other Arkansas law, make reasonable rules authorizing a credit union to exercise any of the powers conferred upon a federally chartered credit union doing business in this state which is subject to the regulations of the National Credit Union Administration, if the supervisor finds that the exercise of the power:

(1) Serves the public convenience and advantage; and

(2) Equalizes and maintains the quality of competition between state-chartered credit unions and federally chartered credit unions. This includes, but it is not limited to:

(A) The offering of the various types of accounts offered by federal credit unions;

(B) Designation of the legal relationships of an account holder;

(C) Adoption of any dividend paying date or other procedure or practice of paying dividends;

(D) Adoption of any business practice, procedure, method, or system authorized for federal credit unions; and

(E) The making of any loan or investment that a federal credit union doing business in this state is authorized to make.



§ 23-35-203 - Annual examination of credit unions.

(a) The State Credit Union Supervisor shall cause each credit union to be examined annually. Each credit union and all of its officers and agents shall be required to give representatives of the supervisor full access to all books, papers, securities, records, and other sources of information under their control. For the purpose of the examination, the representatives shall have power to subpoena witnesses, administer oaths, compel the giving of testimony, and require the submission of documents.

(b) A report of this examination shall be forwarded to the credit union after the completion of the examination. The report shall be reviewed at the next monthly meeting of the board of directors of the credit union and a reply, if requested by the supervisor, shall be forwarded by the board by the date requested by the supervisor.

(c) For the purpose of these examinations, each credit union shall pay an examination fee based upon the cost of performing the examination. Each credit union shall bear a proportionate share of the expenses of the supervisor, in accordance with schedules adopted by the supervisor.

(d) If there is any violation of this section by a credit union, the supervisor may fine a credit union ten dollars ($10.00) per day for ten (10) days. If the violation has not been corrected by the tenth day, he or she may take any action he or she deems necessary and appropriate under the provisions of this chapter.



§ 23-35-204 - Reports -- Penalty for failure to file.

(a) Credit unions subject to the provisions of this chapter shall report to the State Credit Union Supervisor annually, on or before February 1, on forms supplied by him or her for that purpose. Additional reports may be required by the supervisor, as is deemed necessary.

(b) (1) If any report remains in arrears for more than fifteen (15) days, a fine of five dollars ($5.00) for each day the report remains in arrears shall be levied against the offending credit union.

(2) If the report is not returned within thirty (30) days of the due date, the supervisor may, after written notice to the president of the credit union of his or her intention to do so, suspend or revoke the certificate of approval, take possession of the business and property of the credit union, and order its dissolution in accordance with § 23-35-704.



§ 23-35-205 - Annual supervision fee.

Each credit union subject to the provisions of this chapter shall pay an annual supervision fee which shall be determined by the State Credit Union Supervisor. The fees must be reasonably related to the administrative cost of supervisory services required under this chapter and shall be determined after notice and an opportunity to be heard is given to the credit unions affected.






Subchapter 3 - -- Organization

§ 23-35-301 - Procedure for obtaining charter.

(a) Any seven (7) or more residents of the State of Arkansas, of legal age, who have a common bond referred to in § 23-35-401 may organize a credit union and become charter members thereof by:

(1) Executing duplicate copies of the articles of incorporation, which shall state:

(A) The name, which shall include the words "credit union" and which shall be different from the name of any other existing credit union, and the town or city wherein the proposed credit union is to have its principal place of business;

(B) The term of existence of the credit union, which shall be perpetual;

(C) The par value of the shares of the credit union, which shall be in one (1) class of five-dollar multiples of not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00);

(D) The names and addresses of the subscribers to the articles of incorporation, and the number of shares subscribed by each; and

(E) That the credit union shall have the power to exercise such incidental powers as shall be necessary or requisite to enable it to carry on effectively the business for which it is incorporated;

(2) Preparing and adopting duplicate copies of bylaws for the general government of the credit union, consistent with the provisions of this chapter; and

(3) Forwarding the required charter fee, the articles of incorporation, and the bylaws to the State Credit Union Supervisor.

(b) (1) The supervisor shall have the authority to investigate the application for charter to determine whether the proposed credit union meets the objectives of this chapter.

(2) The determination for the approval of the application for charter shall be under such rules and regulations as shall be adopted by the supervisor. These rules and regulations shall give account to the number of potential members, their stability of employment or membership in the association comprising the common bond of membership, and the economic characteristics of the proposed common bond.

(3) If the supervisor determines that the proposed credit union does not meet these objectives, the charter application shall be denied. If the fee, articles of incorporation, and bylaws conform to the statute, he or she shall issue a certificate of approval of the articles and return a copy of the bylaws and the articles to the applicant, which shall be preserved in the permanent files of the credit union.

(c) The determination for the approval of the application for charter of a central credit union shall be made by the supervisor after an investigation as to the need for the credit union and upon satisfying himself or herself that the objectives of this chapter are met.

(d) The subscribers for a credit union charter shall not transact any business until formal approval of the charter has been received.

(e) In order to simplify the organization of credit unions, the supervisor shall cause to be prepared a form of articles of incorporation and a form of bylaws, consistent with this chapter, which may be used by credit union incorporators for their guidance.

(f) The minimum paid-in capital with which a credit union may begin business shall not be less than five thousand dollars ($5,000).

(g) The supervisor shall determine that a firm commitment to insure share and deposit accounts has been issued under the provisions of Title II of the Federal Credit Union Act before a charter application can be issued.



§ 23-35-302 - Amendments to articles of incorporation and bylaws.

(a) The articles of incorporation and the bylaws may be amended as provided in the bylaws.

(b) (1) Amendments to the articles of incorporation and to the bylaws shall be submitted in writing to the State Credit Union Supervisor.

(2) Amendments shall become effective upon approval in writing by the supervisor and payment of the appropriate fee to the appropriate state agency.



§ 23-35-303 - Board of directors and committees generally.

(a) The business affairs of the credit union shall be managed by a board of directors of not fewer than five (5) directors, a credit committee of not fewer than three (3) members, and a supervisory committee of not fewer than three (3) members, all to be elected at the annual members' meeting by and from the members.

(b) All members of the board and of the committees shall hold office for such terms as the bylaws may provide.



§ 23-35-304 - Duties of board of directors.

(a) The board of directors of the credit union shall be responsible for general management of the affairs, funds, and records of the credit union and shall meet as often as necessary, but not less than once each month.

(b) The board shall:

(1) Act upon applications for membership, or appoint and authorize an executive committee or a membership officer from among the members of the credit union, other than the treasurer, an assistant treasurer, or a loan officer, to approve applications for membership under such conditions as the board may prescribe. The committee or membership officer so authorized shall submit to the board, at each monthly meeting, a list of approved or pending applications for membership received since the previous monthly meeting, together with such other related information as the bylaws or the board may require. The membership officer shall not have the authority to disapprove any application for membership;

(2) Purchase a blanket fidelity bond covering the officers, employees, members of official committees, attorneys at law, and other agents, with protection against loss caused by dishonesty, burglary, robbery, larceny, theft, holdup, forgery, alteration of instruments, misplacement or mysterious disappearance, and for faithful performance of duty, and, if applicable, building insurance, liability insurance, and such other insurance as is necessary for the operation and the protection of the credit union and its members. The State Credit Union Supervisor shall prescribe in his or her rules and regulations the amount of minimum bond coverage required for all credit unions according to their asset categories;

(3) Determine the rate of interest, consistent with the provisions of this chapter, which shall be charged on loans; the rate of interest refund, if any, to be paid to borrowing members; the qualifications for participation, and the manner of computation and payment. The interest rebates are to be paid from the credit balance of the retained earnings account;

(4) Declare dividends as provided by this chapter;

(5) Limit the number of shares which may be owned by a member, not to exceed the maximum amount insured under Title II of the Federal Credit Union Act;

(6) Fill vacancies, occurring between annual meetings, in the board, credit committee, and supervisory committee until the election, or appointment and qualification, of successors;

(7) Determine the maximum amount, both secured and unsecured, which may be loaned to any one (1) member;

(8) Have charge of the investment of surplus funds of the credit union as provided by this chapter;

(9) Authorize the employment of such persons as may be necessary to carry on the business of the credit union and determine the compensation of employees and the treasurer;

(10) Authorize the conveyance of property;

(11) Borrow or lend money to carry on the functions of the credit union;

(12) Perform such other duties as the members may require;

(13) Designate depositories for the funds of the credit union;

(14) Suspend any or all members of the credit and supervisory committees for failure to perform their duties upon unanimous approval by the board;

(15) Establish and provide for compensation of loan officers appointed by the credit committee and compensation of auditing assistance requested by the supervisory committee;

(16) Suspend any officer, director, or committee member from his or her official position for failure to attend three (3) consecutive regular meetings without cause or for otherwise failing to perform any of the duties required of him or her as an official, but only after he or she has been given reasonable notice of a meeting for suspension and an opportunity to be heard on the charges; and

(17) Perform or authorize any action consistent with this chapter not specifically reserved for the members by the bylaws or this chapter.



§ 23-35-305 - Officers -- Selection, term, and oath.

(a) Within ten (10) days following the organizational meeting and each annual meeting, the directors of the credit union shall elect from their own number a chief executive officer who may be designated as chair or president of the board, vice chair or vice president, a treasurer, and a secretary, of whom the last two (2) may be the same individual. The board of directors may employ an officer in charge of operations whose title shall be either president or general manager or, in lieu thereof, the board of directors of the credit union may designate the treasurer or an assistant treasurer to be in active charge of the affairs of the credit union.

(b) Within ten (10) days after election or appointment to any position, each person so elected or appointed shall execute an oath of office by which he or she agrees to accept and to diligently and faithfully carry out the duties and responsibilities of the position to which he or she has been elected or appointed and not to negligently or willfully violate, or permit to be violated, any provision of this chapter or the bylaws of the credit union.

(c) The president and secretary shall execute a certificate of election which shall set forth the names and addresses of the officers, directors, and committee members elected or appointed.

(d) The oath of office and the certificates of election shall be executed on forms prepared by the Credit Union Division, and one (1) copy of each shall be filed with the division within twenty (20) days after the election or appointment.

(e) The terms of the officers shall be for one (1) year or until their successors are chosen and have been duly qualified.



§ 23-35-306 - Credit committee -- Loan officers.

(a) (1) The credit committee of the credit union shall be responsible for general supervision of all loans to members.

(2) The credit committee shall not be composed of any person who is a member of the board of directors of the credit union or of the supervisory committee.

(3) It shall be the duty of the credit committee to review all applications for loans, to ascertain whether the loans would be for a provident and productive purpose and would benefit the applicant, to determine whether the security offered is sufficient, and to determine whether the terms of the application are proper.

(4) The credit committee shall meet as often as may be required, after due notice has been given to each member thereof, but not less than once a month. The credit committee shall keep a record of all meetings and shall make a report to the members at the annual meeting.

(b) (1) The credit committee may appoint one (1) or more loan officers to act under the supervision of the credit committee, and these loan officers may make loans without the necessity for a meeting of, or approval by, any members of the credit committee.

(2) No more than one (1) member of the credit committee may serve in the position of loan officer.

(3) No individual shall have authority to disburse funds of the credit union for any loan which has been approved by him or her in his or her capacity as loan officer.

(4) Each loan officer shall, within ten (10) days of the filing of each loan application received by him or her from another member or by referral from another officer, furnish to the credit committee a full report of the application.

(c) All applications for loans not approved by a loan officer shall be considered and acted upon by the credit committee.



§ 23-35-307 - Supervisory committee.

(a) The supervisory committee of the credit union shall make or cause to be made, at least annually:

(1) An examination of the affairs of the credit union, including an audit of its books;

(2) A report of its annual examination to the board of directors of the credit union; and

(3) An audit, a report of which shall be submitted to members at the next annual meeting of the credit union.

(b) The supervisory committee shall cause the passbooks and accounts of the members to be verified with the records of the treasurer at least once a year. The term "passbook" shall include any book, statement of accounts, or other pertinent or related record.

(c) The supervisory committee may suspend, by a unanimous vote, any officer of the credit union or any member of the credit committee or of the board, until the next members' meeting, which shall not be less than seven (7) days nor more than fourteen (14) days after the suspension. At the meeting, the suspension shall be acted upon by the members.

(d) The supervisory committee may call, by a majority vote, a special meeting of the members to consider any violation of this chapter, the charter, the bylaws, or any practice of the credit union deemed by the committee to be unsafe or unauthorized.

(e) Any member of the supervisory committee may be suspended by the board, upon majority vote. The members shall decide, at a meeting held not less than seven (7) days nor more than fourteen (14) days after the suspension, whether the suspended committee member shall be removed from or restored to the supervisory committee.



§ 23-35-308 - Compensation of officers, directors, committee members, and employees.

(a) No officer, director, or committee member of the credit union, other than the treasurer whom the board of directors of the credit union has specifically appointed or contracted to actively work in the credit union, may be compensated, directly or indirectly, for his or her services as such. This shall not be construed to prevent reimbursement of directors and committee members for actual expenses they may incur in carrying out the duties of their office.

(b) The compensation to be paid to the treasurer and to the employees who are authorized by the board shall be established by the board at its monthly meetings or in the annual budget allocations.






Subchapter 4 - -- Membership

§ 23-35-401 - Membership requirements.

(a) The membership of a credit union shall be limited to and consist of the subscribers to the articles of incorporation and such other persons, having the common bond set forth in the bylaws, as have been admitted as members, have paid the entrance fee as provided in the bylaws, have prescribed and paid for one (1) or more shares, and have complied with such other requirements as the articles of incorporation and bylaws may specify.

(b) (1) Credit union organizations, other than central credit unions, shall be limited to:

(A) Groups having a common bond of occupation;

(B) Associations;

(C) Residents within a well-defined neighborhood, community, or rural district;

(D) Employees of a common employer, or an affiliate of a subsidiary of a common employer;

(E) Members of a bona fide fraternal, religious, cooperative, labor, rural, educational, or similar organization; and

(F) (i) Members of the immediate family of such persons.

(ii) "Members of the immediate family" shall include the wife, husband, children, parents, grandparents, and grandchildren of a member.

(2) Societies and associations composed of individuals who are eligible for membership may be admitted to membership in the same manner and under the same conditions as individuals but may not borrow in excess of their shareholdings.

(c) Membership in credit unions organized as central credit unions shall be limited to:

(1) Credit unions organized under this chapter and federally chartered credit unions located in Arkansas;

(2) A member of a credit union organized under this chapter or a federally chartered credit union located in Arkansas, if the credit union of which he or she is a member agrees to the membership and will provide an affidavit that at the time the member applies for membership in a central credit union the member has:

(A) Reached the loan limit at his or her own credit union, and the credit union of which he or she is a member will substantiate in writing the member's loan credibility under such rules and forms as the State Credit Union Supervisor shall prescribe;

(B) Reached the maximum share limit at his or her own credit union; or

(C) Reached the maximum share limit at his or her own credit union which is covered by life savings insurance, and the central credit union also provides life savings insurance;

(3) (A) With the approval of the supervisor, employees of an employer with insufficient employees to form and conduct the affairs of a separate credit union and persons in the field of membership of liquidating credit unions and the immediate families of those persons.

(B) In making his or her determination under this subsection, the supervisor may disregard the common bond requirements of this chapter if he or she finds that the affiliation would benefit the members and be consistent with the purposes of this chapter.

(C) If the membership of a liquidating credit union is seeking to merge with a central credit union under the provisions of this subdivision (c)(3), all provisions of § 23-35-701 shall apply except for the common bond requirements.

(D) Each employer or liquidating credit union whose employees or members are approved as members of a central credit union shall be specifically named in the common bond section of the bylaws;

(4) Employees of the credit union;

(5) Current members of the credit union if it is converting to a central credit union; and

(6) Employees of the Arkansas Credit Union League.



§ 23-35-402 - Nonliability of members.

The members of the credit union shall not be personally or individually liable for the payment of debts of the credit union.



§ 23-35-403 - Meetings -- Voting.

(a) The annual meeting and special meetings shall be held at the time, place, and in the manner indicated in the bylaws.

(b) At all meetings each member shall have but one (1) vote, irrespective of his or her shareholdings. No member may vote by proxy, but a society or association having membership in the corporation may be represented and vote by one (1) of its members or shareholders, provided that person has been duly authorized by the governing board of the society or association.



§ 23-35-404 - Expulsion of members.

(a) A member of a credit union may be expelled by the board of directors of the credit union, but only after he or she has been given an opportunity to be heard regarding the purpose of the expulsion. A written notice of this hearing, setting forth the time, place, and date for the meeting, shall be forwarded to the member by the board together with the charges which serve as the basis for the expulsion.

(b) The member may be expelled for:

(1) Failure to meet the conditions of his or her membership;

(2) Failure to carry out his or her obligations to the credit union;

(3) Conviction of a felony;

(4) Neglect or refusal to comply with the laws and bylaws under which the credit union operates;

(5) Habitual neglect to pay obligations;

(6) Insolvency; or

(7) Bankruptcy.

(c) If the board votes to expel the member, he or she shall remain liable for any sums owed to the credit union for loans or other purposes.

(d) The credit union may require sixty (60) days' written notice to withdraw shares or deposits by the member, as funds become available.






Subchapter 5 - -- Shares

§ 23-35-501 - Shares generally -- Liens on shares.

(a) A "share" is a term applied to each five dollars ($5.00), but not more than twenty-five dollars ($25.00), standing to the share account of a member.

(b) The shares of stock of a credit union shall all be common shares of one (1) class and shall have a par value of five-dollar multiples of not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00) per share.

(c) No certificate shall be issued to denote ownership of a share in a credit union.

(d) Shares may be subscribed, paid for, and transferred in such manner as the bylaws may prescribe.

(e) The credit union shall have and may exercise a lien on the shares of any member for any sum due the credit union from the member or for any loan endorsed by him or her .

(f) When the share balance of a member is reduced to less than one (1) fully paid share by the member's action and remains below that amount for a period of one (1) year or longer after the member has received actual notice of that fact, it may be absorbed by a late or service charge upon authorization of the board of directors of the credit union.



§ 23-35-502 - Shares in name of minor.

(a) Shares may be issued in the name of a minor, if permitted by the articles of incorporation. These shares may be withdrawn by the minor, and payments made on the withdrawals shall be valid.

(b) No minor under sixteen (16) years of age shall be entitled to vote in the meetings of the members either personally or through his or her parent or guardian, nor may he or she become a director or committee member until he or she shall have reached legal age.



§ 23-35-503 - Shares issued in trust.

(a) Shares may be issued in the name of a member in trust for a beneficiary, including a minor, but no beneficiary, unless a member in his or her own right, may be permitted to vote, obtain loans, hold office, or be required to pay an entrance fee.

(b) Payment of part or all of the shares issued in trust to the member shall, to the extent of the payment, discharge the liability of the credit union to the member and the beneficiary, and the credit union shall be under no obligation to see the application of the payment.

(c) In the event of the death of the member, and if shares are so issued or held and the credit union has been given no other written evidence of the existence or terms of any trust, the shares and any dividends or interest thereon shall be paid to the beneficiary.



§ 23-35-504 - Joint tenancy in shares and accounts.

A member may designate any person to hold shares and thrift club accounts with him or her in joint tenancy with the right of survivorship, but no joint tenant, unless a member in his or her own right, shall be permitted to vote, obtain loans, or hold office. Payment of part or all of the joint accounts to any of the joint tenants shall, to the extent of the payment, discharge the liability to all.






Subchapter 6 - -- Operation

§ 23-35-601 - Powers generally.

A credit union shall have power to:

(1) Make contracts;

(2) Sue and be sued in the name of the credit union;

(3) Adopt and use a common seal and alter it at pleasure;

(4) Purchase, hold, and dispose of property necessary or incidental to its operations;

(5) Require the payment of an entrance or membership fee by any applicant admitted to membership;

(6) Receive from its members payments on shares, which shall include the right to conduct Christmas clubs, vacation clubs, and other such thrift organizations within the membership;

(7) Lend its funds to its members as provided in this chapter;

(8) Purchase insurance on the lives of its members in an amount equal to their respective share and loan balances or any or all of them;

(9) Borrow from any source in an aggregate amount not exceeding sixty percent (60%) of the share balances;

(10) Invest surplus funds as provided in this chapter;

(11) Make deposits in checking or similar type of accounts in state-chartered and federally chartered banks, savings and loan associations, savings banks, and credit unions, which accounts are insured by the Federal Deposit Insurance Corporation, Federal Savings and Loan Insurance Corporation [abolished], or the National Credit Union Administration;

(12) Hold membership in other credit unions organized under this chapter or other acts, in the Arkansas Credit Union League, and in other organizations composed of credit unions;

(13) Declare dividends as provided in this chapter;

(14) Impress a lien upon the shares and accumulation of dividends and interest of any member to the extent of any loans made to him or her directly or indirectly, or on which he or she is surety, and for any dues or charges payable by him or her;

(15) Change its place of business in Arkansas with written notice to the State Credit Union Supervisor; and

(16) Exercise the powers granted corporations organized under the laws of Arkansas and such additional incidental powers as may be necessary or requisite to enable it to promote and effectively carry on its purposes.



§ 23-35-602 - Christmas and other thrift clubs.

Christmas clubs, vacation clubs, and other thrift clubs, if provided for the use of members, shall be operated in accordance with such rules and regulations as the board of directors of the credit union may prescribe.



§ 23-35-603 - Loans and extensions of credit in advance.

(a) A credit union may loan to members for a provident or productive purpose and upon such security as the bylaws may provide and as the credit committee or loan officer shall approve.

(b) (1) No loan shall bear an interest rate to exceed the highest lawful rate permitted under the Constitution of the State of Arkansas.

(2) No credit union shall charge the borrower anything of value in connection or in association with the loan, other than repayment of the unpaid principal balance and interest. However, on loans secured by real estate a credit union may charge a loan origination fee not to exceed three percent (3%) of the original principal balance of the loan. A borrower may be charged for the cost of appraisals and credit investigations. If permitted by the bylaws, the borrowing members may be charged for the cost of the filing fees on security instruments in connection with the transaction.

(c) Every application for a loan shall be made upon a form, which the credit committee has prescribed and the board of directors of the credit union has approved, which shall state at least the purpose for which the loan is desired, the security, if any, offered, the amount of the loan being applied for, and any other information which may be required to determine the financial ability of the applicant to repay the loan.

(d) Every loan shall be evidenced by a written instrument.

(e) (1) No unsecured loan shall be made to any member in an aggregate amount in excess of three thousand dollars ($3,000).

(2) No secured loan shall be made to any member in an aggregate amount in excess of ten percent (10%) of the credit union's total assets.

(3) No loan shall be made to any member if, in the aggregate, the balances of the secured and unsecured loans outstanding to that member exceed ten percent (10%) of the total assets of the credit union.

(4) Secured and unsecured loans made against joint accounts shall be included in the aggregate and shall not be allocated to each joint tenant in determining the loan amounts set forth in this subsection.

(5) If the State Credit Union Supervisor in his or her discretion determines that the ten percent (10%) limit as set out in this subsection is operating to the detriment of a credit union, he or she may by rule or order reduce the ten percent (10%) limit.

(f) (1) No loan shall be made unless it has been approved by a loan officer or has received approval of a majority of the members of the credit committee in conformity with the other provisions of this chapter.

(2) A loan or aggregate of loans to a director or member of the supervisory or credit committee of the credit union making the loan which exceeds six thousand dollars ($6,000) plus pledged shares shall be approved by a majority of the credit committee and a majority of the board members present. No member of the board or the credit committee may take part in the consideration of his or her loan application.

(g) (1) Loans may be granted to members of the credit union, secured by a first or second mortgage on real estate. The aggregate of the loans shall not exceed eighty percent (80%) of the market value of the real estate which is set forth in an appraisal prepared by an independent qualified real estate appraiser. The loans shall also provide for substantially equal monthly payments for insurance premiums and taxes assessed against the security. The total outstanding balance of all first mortgage loans on real estate shall not exceed thirty percent (30%) of the outstanding shares of the credit union.

(2) For purposes of this subsection and applicable rules:

(A) "Appraisal" means an objective estimate of value based upon a physical examination and evaluation which shall disclose the market value of the security offered by use of the market sales approach which shall be supported by an analysis of comparable properties in the immediate area. The market value shall also be supported by use of the cost and income appraisal methods if conditions warrant and shall include documentation of the purchase price of the property offered as security;

(B) "Independent qualified real estate appraiser" means a person who is experienced in the appraisal of the type of real estate being offered as security, who is actively engaged in real estate appraisal work and whose qualifications are demonstrated by membership in a national professional appraisal organization, or who is licensed to appraise in the state in which the real estate is located, or who is acceptable as an appraiser by an insuring or guaranteeing agency of the federal or state government and who has no present or contemplated future interest in the property being appraised; and

(C) "Market value" means the highest price which real property will bring in a competitive and open market under all conditions requisite to a fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus.

(h) (1) A credit union may make any loan insured by any federal program on terms set out in the applicable federal legislation, and that insurance shall be deemed adequate security.

(2) (A) In addition to generally accepted types of security, the endorsement of a note by a guarantor or assignment of shares or wages, in a manner consistent with the laws of Arkansas, shall be deemed security within the meaning of this chapter.

(B) For purposes of this subsection and applicable rules a "guarantor" means one who enters into an enforceable guaranty agreement and provides current financial statements showing a net worth free of homestead and subject to execution in an amount at least equal to the amount of the loan.

(C) The guaranty agreement and the financial statements must be presented to the credit committee of the credit union for consideration and then placed in the file of the borrower.

(3) The adequacy of all securities shall be within the determination of the credit committee or loan officer, subject to the provisions of this chapter and the bylaws.

(i) A member may receive a loan in installments or in one (1) sum, and he or she may pay the whole or any part of this loan on any day in which the credit union office is open for business.

(j) The credit committee may approve an extension of credit in advance, upon its own motion or upon application by a member, and loans may be granted to the member within the limits of the extension of credit. When an extension of credit has been approved, applications for loans need no further consideration as long as the aggregate obligation does not exceed the limits of the extension of credit. The credit committee shall review all extensions of credit at least once a year, and any extension of credit shall expire if the member becomes more than ninety (90) days delinquent in his or her obligations to the credit union.

(k) No director, member of the credit or supervisory audit committee, or credit union employee shall cosign, endorse, or act as a guarantor for any borrower from the credit union.



§ 23-35-604 - Investment of funds.

Funds not used in loans to members may be invested:

(1) In capital shares, obligations, or preferred stock issues of any agency or association organized either as a stock company, mutual association, or membership corporation, provided that the membership or stockholdings, as the case may be, of the agency or association are confined or restricted to credit unions or organizations of credit unions and provided that the purposes for which the agency or association is organized are designed to service or otherwise assist credit union operations;

(2) In obligations of the State of Arkansas or any subdivision thereof;

(3) In obligations of the United States or securities fully guaranteed as to principal and interest thereby;

(4) In shares of a cooperative society organized under local or national cooperative laws, in an amount not exceeding ten percent (10%) of the shares and surplus of the credit union;

(5) In any investment legal for fiduciaries, savings banks, or trust companies in Arkansas;

(6) In loans to other credit unions, in an amount not to exceed thirty-three and one-third percent (331/3%) of the shares and unimpaired surplus of the lending credit union; and

(7) In an aggregate amount not exceeding twenty-five percent (25%) of the allocations to the reserve fund, in any agency or association of the type described in subdivision (1) of this section, provided the purposes of any such agency or association are designed to assist in establishing and maintaining liquidity, solvency, and security in credit union operations.



§ 23-35-605 - Reserves.

(a) At the end of each accounting period, the gross income shall be determined. From this amount, there shall be set aside, as a regular reserve against losses on loans and against such other losses as may be specified in regulations prescribed under this chapter, sums in accordance with the following schedule:

(1) A credit union in operation for more than four (4) years and having assets of five hundred thousand dollars ($500,000) or more shall set aside:

(A) Ten percent (10%) of gross income until the regular reserve shall equal four percent (4%) of the total of outstanding loans and risk assets; then

(B) Five percent (5%) of gross income until the regular reserve shall equal six percent (6%) of the total of outstanding loans and risk assets;

(2) A credit union in operation less than four (4) years or having assets of less than five hundred thousand dollars ($500,000) shall set aside ten percent (10%) of gross income until the regular reserve shall equal seven and one-half percent (71/2%) of the total of outstanding loans and risk assets; and

(3) Whenever the regular reserve falls below the stated percent of the total of outstanding loans and risk assets, it shall be replenished by regular contributions in such amounts as may be needed to maintain the stated reserve goals.

(b) The State Credit Union Supervisor may decrease the reserve requirement set forth in subsection (a) of this section when, in his or her opinion, a decrease is necessary or desirable. The supervisor may also require special reserves to protect the interests of members either by regulation or for an individual credit union in any special case.

(c) The reserve fund shall belong to the credit union and shall be used to meet all losses from uncollectable loans and shall not be distributed except on liquidation of the credit union or in accordance with a plan approved or ordered by the supervisor.



§ 23-35-606 - Inability to contact members -- Transfer of funds to reserves.

(a) (1) If a credit union is unable to contact a member, beneficiary, or other person by first class mail at the last address shown on the records of the credit union, and if such inability continues for a period of more than three (3) years, then all shares, accounts, dividends, interest, and other sums due to or standing in the name of the member, beneficiary, or other person may, by action of the board of directors of the credit union, be credited to accounts payable, and thereafter no dividends or interest will accrue thereto.

(2) The member shall have the right to reclaim any such sums by proper judicial proceedings commenced within an additional four (4) years after the action by the board.

(b) This section shall not apply to shares, accounts, dividends, interest, and other sums due to or standing in the name of two (2) or more persons unless the credit union is unable to contact any of those persons in the manner and during the period specified in this section.

(c) Nothing contained in this section shall exempt a credit union from the Arkansas Uniform Unclaimed Property Act, § 18-28-201 et seq.



§ 23-35-607 - Dividends.

(a) At such intervals as the board of directors of the credit union may authorize and after provision for required reserves, the board may declare, pursuant to such regulations as may be issued by the State Credit Union Supervisor, a dividend to be paid at different rates on different types of shares and at different rates and maturity dates in the case of share certificates.

(b) (1) Dividend credit may be accrued on various types of shares and share certificates as authorized by the board.

(2) Dividend credit for a month may be accrued on shares which are or become fully paid up during the first fifteen (15) days of that month.

(3) No dividends shall be paid on shares which are withdrawn during the dividend period.

(c) (1) No dividend shall be declared or paid at a time when the credit union is insolvent or when the payments thereof would render the credit union insolvent.

(2) Insolvency shall be determined by the supervisor to have occurred when:

(A) A credit union cannot meet its obligations as they come due in the normal course of business; or

(B) Considering the credit union's assets and liabilities, the net recoverable assets, if made immediately available, would not be sufficient to discharge the credit union's obligations to its creditors and members.

(3) As used in this subsection, "net recoverable assets" means all assets of the credit union as reflected in a balance sheet which has been prepared using generally accepted accounting principles less the following:

(A) Any uncollectible or unrecoverable asset;

(B) Ten percent (10%) of the unpaid balances of all loans delinquent more than two (2) months but less than six (6) months, twenty-five percent (25%) of the unpaid balances of all loans delinquent from six (6) months to less than twelve (12) months, eighty percent (80%) of the unpaid balances of loans delinquent twelve (12) months but less than sixteen (16) months, and one hundred percent (100%) of the unpaid balances of all loans delinquent sixteen (16) months or more.

(d) Each individual who has met the requirements for membership shall be entitled to, and paid, a dividend on his or her fully paid shares as declared by the board.



§ 23-35-608 - Reduction of assets.

When the losses of a credit union resulting from a depreciation in value of its loans or investments, or otherwise, exceed its undivided earnings and reserve fund so that the estimated value of its assets is less than the total amount due the shareholders, the credit union may by a majority vote of the entire membership order a reduction in the shares of each of its shareholders to divide the loss proportionately among the members. If thereafter the credit union shall realize from its assets a greater amount than was fixed by the order of reduction, the excess shall be divided among the shareholders whose assets were reduced, but only to the extent of the reduction.



§ 23-35-609 - Fiscal year.

The fiscal year of all credit unions subject to the provisions of this chapter shall end on December 31.



§ 23-35-610 - Establishment of subsidiary offices.

(a) A credit union shall have the power to establish offices at locations other than its main office if the maintenance of those offices is reasonably necessary to furnish services to its membership. No additional offices shall be established to serve persons who are not entitled to membership, as defined in the common bond provision of the articles of incorporation, and who would not be entitled to services of the credit union at its main office.

(b) All books of account shall be maintained at the main office of the credit union.

(c) The State Credit Union Supervisor shall grant prior written approval for the establishment of subsidiary offices. He or she shall have the authority to issue notice and hold a public hearing to determine if the establishment of the subsidiary office or offices is necessary and in the best interests of the credit union.



§ 23-35-611 - Records.

(a) All credit union records shall be kept for a period of five (5) years from the date of making them or from the date of the last entry thereon.

(b) No credit union shall be required to make receipt for payment except as may be provided in the bylaws, nor shall it be necessary to endorse a note showing date of payments or balance due.






Subchapter 7 - -- Merger, Conversion, or Dissolution

§ 23-35-701 - Merger.

(a) Any credit union other than a central credit union may, with the approval of the State Credit Union Supervisor, merge with any other credit union under the existing charter of the other credit union, pursuant to any plan agreed upon by the majority of the board of directors of each credit union joining in the merger and approved by the affirmative vote of a majority of the members of each credit union present at the meetings of members duly called for that purpose. The supervisor may waive the common bond requirement of this chapter for merging credit unions if he or she determines that good cause has been shown for waiving the requirement and that the merger is consistent with the purposes of this chapter.

(b) (1) After agreement by the directors and approval by the members of each credit union, the president and secretary of each credit union shall execute a certificate of merger, which shall set forth all of the following:

(A) The time and place of the meeting of the board of directors at which the plan was agreed upon;

(B) The vote in favor of adoption of the plan;

(C) A copy of the resolution or other action by which the plan was agreed upon;

(D) The time and place of the meeting of the members at which the plan agreed upon was approved;

(E) The vote by which the plan was approved by the members; and

(F) Such other provisions as set by rule or order of the supervisor.

(2) The certificates and a copy of the plan of merger agreed upon shall be forwarded to the supervisor and, if approved, returned to the merging credit unions.

(c) Upon any such merger so effected, all property, property rights, and interests of the merged credit union shall vest in the surviving credit union without deed, endorsement, or other instrument of transfer. All debts, obligations, and liabilities of the merged credit union shall be deemed to have been assumed by the surviving credit union under whose charter the merger was effected.

(d) This section shall be construed, whenever possible, to permit a credit union chartered under any other act to merge with one subject to the provisions of this chapter.



§ 23-35-702 - Conversion to or from federal credit union.

The State Credit Union Supervisor shall issue regulations to permit the conversion of a credit union operating under this chapter to a federal credit union and the conversion of a federal credit union to a credit union operating under this chapter.



§ 23-35-703 - Voluntary dissolution.

A credit union may elect to dissolve voluntarily and wind up its affairs in the following manner:

(1) The board of directors of the credit union shall adopt a resolution recommending that the credit union be dissolved voluntarily and directing that the question of dissolution be submitted to a regular or special meeting of the members;

(2) After the adoption of the resolution to voluntarily dissolve, no receipts shall be accepted nor withdrawals permitted from its share or deposit accounts, nor shall any loans be made nor any dividends declared nor paid pending final determination by its membership on the voluntary dissolution;

(3) At a meeting called to consider the matter, a majority of the entire membership may vote to dissolve the credit union, provided a notice of the meeting was mailed to the members of the credit union at least ten (10) days prior thereto. Any member not present at the meeting may, within the next twenty (20) days, vote in favor of dissolution by signing a statement in a form approved by the State Credit Union Supervisor, and the vote shall have the same force and effect as if cast at the meeting;

(4) The credit union shall thereupon immediately cease to do business, except for the purpose of liquidation; and

(5) The president and the secretary of the credit union shall, within five (5) days following the meeting, notify the supervisor of intention to liquidate and shall include a list of the names and addresses of the directors and officers of the credit union.



§ 23-35-704 - Suspension of operations -- Involuntary liquidation.

(a) If it shall appear that any credit union is bankrupt or insolvent, that it has willfully violated any of the provisions of this chapter, or that it is operating in an unsafe or unsound manner, the State Credit Union Supervisor shall issue an order temporarily suspending the credit union's operations. The board of directors of the credit union shall be given notice by registered mail of the suspension, which notice shall include a list of the reasons for the suspension and a list of the specific violations of this chapter.

(b) Upon receipt of the suspension notice, the credit union shall immediately cease all operations.

(c) The directors of the credit union shall then file a reply to the suspension notice with the supervisor within fifteen (15) days. They may request a hearing to present a plan of corrective actions proposed if they desire to continue operations, or they may request that the credit union be declared insolvent and that a liquidating agent be appointed.

(d) (1) If the credit union fails to answer the suspension notice or request a hearing, the supervisor may then revoke the credit union's charter, appoint a liquidating agent, and liquidate the credit union in accordance with § 23-35-705.

(2) (A) If the supervisor, after issuing notice of suspension and providing opportunity for a hearing, rejects the credit union's plan to continue operations, the supervisor may issue a notice of involuntary liquidation and appoint a liquidating agent.

(B) The credit union may request a stay of execution of this action by appealing to the circuit court of the jurisdiction in which the credit union is located.

(C) Involuntary liquidation may not be ordered prior to following the suspension procedures outlined in this section.



§ 23-35-705 - Procedure for liquidation or dissolution.

(a) The credit union shall continue in existence for the purposes of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business, and it may sue and be sued for the purpose of enforcing its debts and obligations until its affairs are fully adjusted.

(b) The board of directors of the credit union, or in the case of involuntary dissolution the liquidating agent, shall, after applying each member's share or deposit account against any loan or debt owed the credit union by that member, use the assets of the credit union to pay:

(1) Expenses incidental to liquidation, including any surety bond that may be required;

(2) Any liability due nonmembers; and

(3) Savings club accounts as provided in this chapter.

(c) Assets then remaining shall be distributed to the members proportionately to the shares held by each member as of the date dissolution was voted or ordered.

(d) As soon as the board or liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, they shall execute a certificate of dissolution on a form prescribed by the State Credit Union Supervisor and file the certificate with him or her.

(e) The credit union shall be subject to examination by the supervisor in accordance with its schedules.






Subchapter 8 - -- Prohibited Practices

§ 23-35-801 - Misleading conduct or use of words "credit union".

(a) It is unlawful for any person, corporation, copartnership, or association except a credit union subject to the provisions of this chapter or the Federal Credit Union Act to:

(1) Use a name or title containing the words "credit union" or any derivation thereof;

(2) Represent themselves in their advertising as a credit union; or

(3) Otherwise conduct business as a credit union.

(b) Any person who willfully violates this section shall be guilty of a Class D felony and may be permanently enjoined from such conduct.

(c) The State Credit Union Supervisor may institute and prosecute actions in his or her own name in the circuit court of any county having jurisdiction, to seek any judicial remedy necessary to enforce the provisions of this section.



§ 23-35-802 - Commission or compensation for sale of shares, grant of loans, etc.

No credit union shall pay or receive any commission or compensation for securing members, for the sale of its shares, or for the granting of loans to its members or to other credit unions except for loan origination fees which are specifically provided for in § 23-35-603.



§ 23-35-803 - Prohibited actions by officers, directors, agents, etc.

(a) (1) It is unlawful for any officer, director, committee member, agent, employee, or loan officer of a credit union to permit a loan to be made to a nonmember or to participate in a loan to a nonmember.

(2) It is unlawful for any corporation, officer, director, member, committee member, agent, employee, or loan officer of a credit union to receive either directly or indirectly the proceeds of a credit union loan made in the name of another person, corporation, or credit union with the purpose to avoid compliance with this chapter.

(3) Any person who willfully violates this subsection shall be guilty of a Class A misdemeanor and shall be primarily liable to the credit union for the amount thus illegally loaned.

(4) The illegality of such a loan shall be no defense in any action of the credit union to recover on the loan.

(b) (1) It is unlawful for any officer, director, committee member, agent, or employee of a credit union to make or subscribe to false entries or exhibit a false or fictitious paper, instrument, or security to a person authorized to examine the credit union books and records.

(2) Any person who willfully violates this subsection shall be guilty of a Class D felony.

(c) (1) It is unlawful for any officer, director, committee member, agent, or employee of a credit union to receive payments on shares knowing the credit union is insolvent.

(2) Any person who willfully violates this subsection shall be guilty of a Class C felony.



§ 23-35-804 - Compensation of directors or committee members.

(a) With the exception of the treasurer of the credit union whom the board of directors of the credit union has specifically appointed or contracted to actually work in the credit union, no director or member of a credit committee or supervisory committee may receive compensation for performing the duties or responsibilities of the board or committee position to which the person was elected or appointed.

(b) For purposes of this section, the term "compensation" specifically excludes reasonable and proper costs incurred by or on behalf of an official whether on a reimbursement basis or paid directly by the credit union in carrying out the responsibilities of the position.



§ 23-35-805 - False reports about credit union.

(a) It is unlawful for any person, firm, corporation, or association to spread false reports about the management or finances of any credit union.

(b) Any person who willfully violates this section shall be guilty of a felony and upon conviction shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or shall be imprisoned in the state penitentiary for not less than thirty (30) days nor more than two (2) years, or both.









Chapter 36 - Industrial Loan Institutions

§ 23-36-101 - Definition.

As used in this chapter, unless the context otherwise requires, "industrial loan institution" means any corporation organized under the general corporation laws of this state, which is engaged in lending money, to be paid in weekly, monthly, or other periodical installments or principal sums, as a business. However, this definition shall not be construed to include building and loan associations, commercial banks or savings banks, trust companies, credit unions, pawnbrokers, agricultural or livestock pools, rural credit unions, or farmers cooperative societies.



§ 23-36-102 - Stock ownership.

At least two-thirds (2/3) of the stock of an industrial loan institution shall be owned by bona fide residents of the State of Arkansas.



§ 23-36-103 - Directors.

(a) At least three-fourths (3/4) of the number of directors of any industrial loan institution shall be residents of the county in which the city is located in which an industrial loan institution is organized or becomes active under this chapter.

(b) Every director shall own and hold unencumbered not less than five hundred dollars ($500) par value of the capital stock of the industrial loan institution.



§ 23-36-104 - Corporate title.

(a) Every corporation authorized by the Bank Commissioner to operate pursuant to the provisions of this chapter shall be known as an industrial loan institution and shall use the words "industrial loan institution" as part of its corporate title or in connection with its corporate title.

(b) All persons, firms, associations, and corporations, except those which discharge the burden of proving their authority under the laws of another state or the United States, are prohibited from using in this state, as a portion of or in connection with their office or other place of business, or in reference to themselves on their stationery or in their advertising, any of the words or phrases, alone or in combination with any other word or phrase, "industrial loans", "industrial plan of loans", "industrial lending", or the word "plan" in connection with any system of loaning money which would in any way tend to induce the belief that the party using it is authorized to engage in business as an industrial loan institution under the provisions of this chapter.



§ 23-36-105 - Supervision by Bank Commissioner.

(a) Every institution transacting the business of an industrial loan institution as defined by this chapter, whether as a separate business or in connection with any other business, under the laws of and within this state, shall be subject to the provisions of this chapter and shall be under the supervision of the Bank Commissioner.

(b) The commissioner may make, at any time and from time to time, any examinations of the affairs of securities affiliates or other affiliates of industrial loan institutions which are necessary to disclose fully the relations between the industrial loan institutions and their affiliates and the effect of the regulations promulgated by the commissioner on the affairs of the industrial loan institutions.

(c) The commissioner shall exercise control of and supervision over industrial loan institutions doing business under this chapter. It shall be his or her duty to execute and enforce, through the state bank examiners and any other agents appointed for that purpose, all laws relating to industrial loan institutions as defined by this chapter.

(d) For the more complete and thorough enforcement of the provisions of this chapter, the commissioner is empowered to promulgate any rules, regulations, and instructions, not inconsistent with this chapter, which may, in his or her opinion, be necessary to carry out the provisions of the laws relating to industrial loan institutions as defined in § 23-36-101 and which may be further necessary to ensure safe and conservative management of industrial loan institutions under his or her supervision to provide adequate protection for the interest of creditors, depositors, and stockholders in their relations with the institutions.

(e) All industrial loan institutions doing business under the provisions of this chapter shall conduct their business in a manner consistent with all laws relating to industrial loan institutions and all rules, regulations, and instructions that may be promulgated or issued by the commissioner.



§ 23-36-106 - Statement on call.

(a) Every industrial loan institution operating under the supervision of the Bank Commissioner shall make to the commissioner, whenever required by him or her, a statement of its assets and liabilities at the close of business on the day designated, which day shall be prior to the call of the commissioner.

(b) The commissioner shall give no notice to any person whatever of the date on which he or she will call for the statement.

(c) The report shall be verified by the oath of either the president, vice president, cashier, or secretary of the institution, and, in addition thereto, it shall be attested to by not fewer than two (2) directors.



§ 23-36-107 - Examinations and fees.

(a) (1) Every industrial loan institution shall pay to the Bank Commissioner, within ten (10) days after notice from the commissioner, in the months of January and July of each year, a fixed fee of fifteen dollars ($15.00). In addition thereto, the industrial loan institution shall pay the commissioner a sum, ascertained according to the following scale:

(A) A sum equal to one-fiftieth percent (1/50%) of the assets of the industrial loan institution, as shown by the last call report of the condition of the industrial loan institution, up to and including the first two million dollars ($2,000,000) of its assets, determined as aforesaid; plus

(B) One one-hundredth percent (1/100%) on the next one million dollars ($1,000,000) of assets, determined as aforesaid; plus

(C) One two-hundredth percent (1/200%) of the next one million dollars ($1,000,000) of assets, determined as aforesaid; plus

(D) One five-hundredth percent (1/500%) upon all assets, determined as aforesaid, in excess of four million dollars ($4,000,000).

(2) The minimum amount thus payable shall not be less than thirty dollars ($30.00).

(b) The commissioner may, at his or her discretion, examine every industrial loan institution in the state two (2) times annually or more often if, in his or her opinion, it is necessary. For any examination made in excess of two (2), industrial loan institutions so examined shall pay an additional assessment equal to the January assessment of the year in which the excess examination is made.

(c) The assessments provided for in this section may be reduced by the commissioner if they, with other fees received by the State Bank Department, produce a greater sum than is required to pay the expenses of the department. They may be increased if not sufficient in connection with other fees received as aforesaid to defray the expenses of the department.



§ 23-36-108 - Powers generally.

(a) Industrial loan institutions shall be empowered to purchase, sell, discount, or negotiate bonds, notes, or other choses in action and issue, as evidence therefor, investment certificates, contracts, or agreements under any descriptive name. They may bear such interest, if any, as their terms may provide and may require the payment to the industrial loan institution of such amounts, from time to time, as their terms may provide. The industrial loan institution may permit the withdrawal or cancellation of amounts paid upon the bonds, notes, or other choses in action, in whole or in part, from time to time, and may credit amounts thereon upon such conditions as may be set forth therein.

(b) The industrial loan institution shall have the right to lend money upon the collateral deposit of, and the compliance of the borrowers with the terms of, any investment certificate, contract, or agreements issued under subsection (a) of this section.

(c) All industrial loan institutions operating under the provisions of this chapter shall so distinguish their operations and so qualify them as not to perform any of the functions of a commercial bank, savings bank, or trust company, outside of the specific authority provided for their operation under this chapter.



§ 23-36-109 - Loan limits.

The total liabilities to any industrial loan institution of any person, corporation, company, or firm for money borrowed, including in the liabilities of the company or firm the liabilities of the several members thereof, shall at no time exceed twenty percent (20%) of the actually paid-up capital and surplus of the industrial loan institution. However, the discount of bona fide bills of exchange or acceptances drawn against actually existing values and the discount of commercial or business paper actually owned by the person, corporation, company, or firm negotiating them shall not be considered money so borrowed.



§ 23-36-110 - Loans insured by federal government.

(a) Subject to any regulations which the Bank Commissioner finds to be necessary and proper, industrial loan institutions are authorized:

(1) To make loans and advances of credit and purchases of obligations representing loans and advancement of credit which are insured by the Federal Housing Administrator and to obtain such insurance;

(2) To make any loans secured by mortgages on real property which the administrator insures or makes a commitment to insure and to obtain such insurance; and

(3) To purchase, invest in, and dispose of notes or bonds secured by mortgage or deed of trust which the administrator has insured or made a commitment to insure in debentures issued by the administrator or in securities issued by the national mortgage associations.

(b) No law of this state prescribing the nature, amount, or form of security, or requiring security upon which such loans or advances of credit may be made, or prescribing or limiting the period for which loans or advances of credit may be made shall be deemed to apply to loans and advances of credit, or purchases made pursuant to subsection (a) of this section.



§ 23-36-111 - Prohibited loans.

No industrial loan institution shall make any loans directly or indirectly to its officers or directors or to any employee, nor make any loans on capital stock of its own issue.



§ 23-36-112 - Late charge for default in payment.

Industrial loan institutions are authorized under this chapter to impose a late charge of five cents (5cent(s)) for each default of the payment of one dollar ($1.00), or a fraction thereof, at the time any periodical installment upon a certificate assigned as collateral security for the payment of a loan, under § 23-36-108, after payment becomes due. The late charges shall not be cumulative.



§ 23-36-113 - Reserves.

(a) All industrial loan institutions shall establish, as a reserve against the choses in action, investment certificates, contracts, or agreements, described in § 23-36-108, not less than fifteen percent (15%) of the amount of the indebtedness thus created.

(b) (1) Not less than twenty percent (20%) of this reserve shall be in cash in the actual possession of the industrial loan institution or on demand deposit in approved state or national banks located in Arkansas and insured by the Federal Deposit Insurance Corporation.

(2) The remaining portion of the reserve shall be invested in Treasury bills or certificates of deposit of not more than six (6) months' maturity, in repurchase agreements, in bankers' acceptances, or in federal funds.

(c) However, choses in action, investment certificates, contracts, or agreements issued under § 23-36-108 and held by the industrial loan institution as security for its own loans cannot be considered as an indebtedness for which a reserve must be maintained under this section.

(d) An industrial loan institution shall be given credit against the reserve requirements created as authorized by this chapter for any reserve funds held as required by the laws or regulations of the federal government.



§ 23-36-114 - Deposit of funds.

No industrial loan institution shall deposit any of its funds in any banking corporation unless the corporation has been designated as a depository by vote of a majority of directors, or of the executive committee, exclusive of any director who is an officer, director, or trustee of the depository so designated, present at any duly called meeting at which a quorum is in attendance.



§ 23-36-115 - Dividends.

An industrial loan institution operating under this chapter may, under proper authority from the board of directors of the industrial loan institution, declare a dividend of so much of the net profits of the industrial loan institution, after providing for all expenses, losses, reserves, interest, and taxes accrued or due by the industrial loan institution, as they shall judge expedient. However, before any dividend is declared, not less than one-tenth (1/10) of the net profits of the industrial loan institution for the preceding one-half (1/2) year or for the period covered by the dividend shall be carried to a surplus fund, until the surplus fund shall amount to fifty percent (50%) of the par value of the common stock of the industrial loan institution.



§ 23-36-116 - Authority of Bank Commissioner to take charge.

(a) The Bank Commissioner may forthwith take possession of the business and property of any industrial loan institution to which this chapter is applicable whenever it shall appear that the industrial loan institution:

(1) Has violated its charter or any laws applicable thereto;

(2) Is conducting its business in an unauthorized or unsafe manner;

(3) Is in an unsafe and unsound condition to transact its business;

(4) Has an impairment of its capital stock;

(5) Has refused to pay its certificates of indebtedness, investment contracts, or agreements to pay in accordance with the terms upon which the certificates of indebtedness, investment contracts, or agreements to pay were issued;

(6) Has become otherwise insolvent;

(7) Has neglected or refused to comply with the terms of a duly issued lawful order of the commissioner; or

(8) Has refused to submit its records, affairs, and concerns for inspection and examination to a duly appointed or authorized examiner of the commissioner, upon proper demand.

(b) (1) On taking charge of the property and affairs of any industrial loan institution, the commissioner shall immediately give notice of that fact to all corporations, firms, individuals, and public or quasi-public bodies holding any of the industrial loan institution's assets.

(2) No corporation, firm, individual, or public or quasi-public body, whether within or without this state, shall have a lien or charge against any of the assets for any payment, advance, or clearance, or for any liability incurred after taking charge.

(3) The commissioner may permit the resumption of business by any industrial loan institution of which charge has previously been taken upon the conditions in each instance as may be approved by him or her. All laws setting forth the contingencies for the commissioner's taking charge of industrial loan institutions are directory and discretionary, not mandatory. In the exercise in any instance of his or her discretion in respect thereof, the commissioner shall take into consideration and give weight according to his or her best judgment to the various factors involved or to be affected thereby, including:

(A) The interest of the present and prospective depositors of the respective industrial loan institution;

(B) The locality wherein it has its place of business;

(C) Other industrial loan institutions in the same or other localities of this state; and

(D) The local or general economic or financial conditions at the time being prevailing.

(4) (A) Upon taking charge of any industrial loan institution, the commissioner shall immediately be vested at law and in equity with the sole, exclusive, and unconditional ownership and title in himself or herself, his or her successors in office, and assigns of all the property and assets of the industrial loan institution, whether the property and assets are situated within this state or elsewhere.

(B) The ownership and title in the commissioner is to be free from and unaffected by any levy, judgment, attachment, or other lien obtained thereafter as against the property of the industrial loan institution through legal proceedings and free from and unaffected by any equity arising in favor of or obtained by third persons after the commissioner has taken charge, but subject to any and all equities in favor of third persons that have arisen or been obtained as against any of the property or assets prior to the taking charge by the commissioner.

(5) (A) All levies, judgments, attachments, or other liens obtained through legal or equitable proceedings in this state or elsewhere as against any industrial loan institution organized under the laws of this state, or any of its property, at any time within thirty (30) days prior to the taking charge by the commissioner, shall be null and void in case the commissioner takes charge of the property and affairs of the industrial loan institution.

(B) The property affected by such a levy, judgment, attachment, or other liens so obtained shall be immediately wholly discharged and released from the liens and shall pass to the commissioner as a part of the estate of the industrial loan institution.

(C) Nothing contained in this section shall have the effect to impair or destroy the title obtained by the levy, judgment, attachment, or other lien of a bona fide purchaser for value who shall have acquired the levy, judgment, attachment, or other lien without notice or reasonable cause for inquiry of the imminence of the taking charge by the commissioner.

(6) (A) Upon the taking charge of any industrial loan institution, the commissioner shall proceed to:

(i) Liquidate its affairs;

(ii) Institute, maintain, and defend suit and other proceedings in the courts of this state or elsewhere;

(iii) Enforce in this state or elsewhere, if necessary, the liabilities of the stockholders; and

(iv) Upon the order empowered to be made by the circuit court of the county wherein the industrial loan institution had its place of business, sell, compound, or exchange any or all bad or doubtful debts of the estate and, on like order, sell or exchange any or all of the real, personal, or mixed property of the estate in such manner and upon such terms and considerations as to any sale, composition, or exchange as specified in the order.

(B) Any sale shall be public or private as specified in the order for the sale, and the sale or exchange of real property shall be subject to confirmation respectively by the court.

(7) (A) The commissioner, under his or her hand and official seal, may appoint one (1) or more special deputy commissioners as agent or agents to assist him or her in the duty of liquidation and distribution of the assets of any insolvent industrial loan institution.

(B) The certificate of appointment shall be in duplicate, with one (1) copy to be filed in the office of the commissioner and the other copy in the office of the clerk of the circuit court of the county in which the industrial loan institution or trust company was located.

(C) The commissioner may from time to time authorize a special deputy to perform the duties connected with the liquidation and distribution as he or she may deem proper.

(8) (A) The commissioner may employ such counsel and procure expert assistance and advice as may be necessary in the liquidation and distribution of the assets and may retain such of the officers or employees as he or she may deem necessary.

(B) The commissioner shall cause notice to be given by advertisement in such newspapers as he or she may direct, weekly for four (4) consecutive weeks, calling on all persons who may have claims against the estate to present the claim to him or her and make legal proof of the claim at a place and at a time to be fixed by the commissioner in the notice.

(C) If the commissioner doubts the justice or the validity of any claim, he or she may reflect the doubts and serve notice of the rejection upon the claimant either by depositing the notice in the mail or personally. An action upon a claim so reflected must be brought within six (6) months after service.

(D) The commissioner may apply for the declaration of a first dividend to creditors at any time after the expiration of the published notice and of the further ten (10) days' notice to creditors.



§ 23-36-117 - Classification of creditors -- Payment of claims.

(a) All creditors of an industrial loan institution of which the commissioner has taken charge are classifiable either as secured creditors, prior creditors, or general creditors.

(b) (1) A secured creditor shall be a creditor who has security for his or her debt upon the property of the industrial loan institution of a nature to be assignable under this chapter or who owns a debt for which some endorser, surety, or other person secondarily liable for the industrial loan institution has security upon the industrial loan institution's property to the extent, in both instances, of the value of the security.

(2) The value of the security of a secured creditor shall be determined by converting the security into money according to the terms of the agreement pursuant to which the security was delivered to the creditor or, in the absence of applicable terms of the agreement by the creditor and the Bank Commissioner, by agreement, arbitration, compromise, or litigation as the circuit court may direct. The expense of the conversions by the creditor and the commissioner shall be borne as the court may direct.

(c) (1) A prior creditor shall be:

(A) An employee, laborer, or clerk of the industrial loan institution, as and to the extent provided by this section;

(B) The commissioner, as to deposits made by him or her in the industrial loan institution as depository for the moneys of another industrial loan institution or bank of which he or she has taken charge, to the extent of the deposits;

(C) A prior creditor who is such by virtue of an act of Congress applicable to the industrial loan institution, as and to the extent provided by that act or to the extent provided in this section;

(D) The owner of a special deposit expressly made as a special deposit in the industrial loan institution, evidenced by a writing signed by the industrial loan institution at the time and which it was not permitted to use in the course of its regular business;

(E) The beneficiary of an express trust, distinguished from a constructive trust, a resulting trust, or a trust ex maleficio, of which the industrial loan institution was the trustee and which was evidenced by a writing signed by the industrial loan institution at the time;

(F) The owner of the proceeds of a collection made by the industrial loan institution and not remitted by it, or of which its remittance has not been paid, when the collection was made otherwise than by honoring a check or other order upon the industrial loan institution or by a charge against the account of the depositor of the industrial loan institution, and the collection has had a distinctive identity in the hands of the industrial loan institution, has actually increased its cash assets, and has not resulted in merely shifting the liability upon its books from one of its creditors to another or new creditor; and

(G) The owner of a remittance of the industrial loan institution, the proceeds of a collection made by the industrial loan institution by honoring a check or other upon itself, or by a charge against the account of its depositor, although the collection has not had a distinctive identity in the hands of the industrial loan institution, has not actually increased its cash assets, and has resulted in merely shifting the liability upon its books from one (1) of its creditors to another or new creditor in instances in which the remittance has been presented with due diligence for payment to the industrial loan institution or its drawee and is not paid, and when the instrument collected cannot be returned by the commissioner to the person who had transmitted it to the industrial loan institution for collection, the instrument having been surrendered by the industrial loan institution for collection in such manner prior to the commissioner's taking charge.

(2) (A) It is made the duty of the commissioner to reverse the entries upon the books of the industrial loan institution as to all collections made in all instances where the unpaid remittance has been so presented with due diligence and where the instrument remains in the industrial loan institution unsurrendered.

(B) By this reversal of entries, the instrument shall be deemed to be from its inception unpaid; thereupon, the commissioner shall return the instrument to the person who transmitted it to the industrial loan institution, which return shall be in extinguishment to the extent thereof of the remittance.

(C) It is made unlawful for any officer or agent of any industrial loan institution organized under the laws of this state to surrender any instrument for the purpose of enabling a preference to be secured thereby under any of the provisions of this section, irrespective of any knowledge of or participation in such purpose by the person claiming or receiving the preference.

(3) (A) All prior creditors, as defined in this section, except only employees, laborers, and clerks of the industrial loan institution and the commissioner and prior creditors under an act of Congress, who shall be paid in full out of any assets of the industrial loan institution available after the payment of the expenses of administration, shall have priority to the extent that they respectively may specifically identify their property in its original or traceable form into the hands of the commissioner and, if unable to so identify the property, to the extent that the assets in the hands of the commissioner, in the form of the lowest amount of cash on hand, exclusive of deposits in other industrial loan institutions and all other assets remaining in the industrial loan institution continuously after their respective priorities arose, when necessarily increased by the property, the cash on hand being deemed to have been so increased to the extent of any priorities which may be acquired under subdivision (c)(1)(G) of this section.

(B) If the cash on hand is not sufficient to pay all prior creditors in full, the amount shall be prorated among them.

(4) Beyond the extent of the priority of any prior creditor respectively and insofar as his or her priority to that extent cannot be paid in full, but not otherwise, the creditors shall be general creditors of the industrial loan institution.

(d) All creditors not classified in this section as secured or prior creditors of the industrial loan institution, including the State of Arkansas and any of its subdivisions, shall be general creditors.

(e) Creditors whose claims are unliquidated may liquidate the claims in such manner as the court may direct.






Chapter 37 - Savings And Loan Associations

Subchapter 1 - -- General Provisions

§ 23-37-101 - Definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Association" means a corporation carrying on the business of a savings and loan association or a building and loan association under a charter issued by the State of Arkansas;

(2) "Board" means the Savings and Loan Association Board [abolished] duly appointed and acting pursuant to the terms of this chapter;

(3) "Broker" means a person, firm, or corporation who acts for or on behalf of any foreign savings and loan association or its agents, in soliciting or receiving applications for or funds for a savings account in any foreign savings and loan association;

(4) "Federal association" means a savings and loan association incorporated pursuant to the Home Owners' Loan Act of 1933, whose principal business office is located within the territorial limits of this state;

(5) "Foreign association" means an association chartered under the laws of another state or a federal association organized in another state, but does not mean a federal association organized in this state;

(6) "Mutual association" means an association that does not have issued an outstanding permanent capital stock and whose affairs are managed by a board of directors elected by the members;

(7) "Savings account" means that part of the savings liability of an association which is credited to a member by reason of the investment of funds in the association other than permanent capital stock;

(8) "Stock association" means an association that has issued an outstanding permanent capital stock and whose affairs are managed by a board of directors elected by the holders of the permanent capital stock; and

(9) "Supervisor" means the Supervisor of Savings and Loan Associations acting and appointed pursuant to the terms of this chapter.

(b) The board may by rule define other terms used in this chapter and by the savings and loan industry.



§ 23-37-102 - Acts 1963, No. 227, controlling.

Insofar as the provisions of this act are inconsistent with the provisions of any other law affecting savings and loan associations or building and loan associations, the provisions of this act shall control.



§ 23-37-103 - Authority to do business as savings and loan association.

(a) From and after March 13, 1963, it shall be unlawful for any person, firm, company, association, fiduciary, partnership, or corporation, by whatever name called, except banks, to do business as a savings and loan association or a building and loan association within this state or to maintain any office in this state for the purpose of doing such business, except:

(1) Associations organized under the laws of this state and subject to this chapter; and

(2) Federal associations chartered to do business in this state.

(b) Any person, firm, or corporation, by whatever name known, except banks, which accepts funds from the public in the form of savings accounts, deposits, certificates of deposit, or similar evidences of indebtedness, and a substantial part of whose business is the making of loans on the security of real estate, shall be subject to all of the laws of this state governing the operation of a savings and loan or building and loan association.



§ 23-37-104 - Preexisting associations.

(a) The name, rights, powers, privileges, and immunities of every corporation incorporated in this state prior to March 13, 1963, and authorized under the laws of this state to carry on the business of a building and loan association or savings and loan association shall be governed, controlled, construed, extended, limited, and determined by the provisions of this act to the same extent and effect as if the corporation had been incorporated pursuant hereto.

(b) The articles of incorporation or association, certificate of incorporation, or charter, however entitled, bylaws and constitution, or other rules of every such corporation made or existing prior to March 13, 1963, are modified, altered, and amended to conform to the provisions of this act, with or without the issuance or approval by the Supervisor of Savings and Loan Associations of conformed copies of those documents. These documents are declared void to the extent that they are inconsistent with the provisions of this act.

(c) However, the obligations of any such existing corporation, whether between the corporation and its members, or any of them, or any other person, or any valid contract between the members of the corporation, or between the corporation and any other person, existing at the time this act takes effect, shall not be in any way impaired by the provisions of this act.

(d) With the exceptions mentioned in subsection (c) of this section, every such corporation shall possess the same rights, powers, privileges, and immunities as if chartered under this act and shall be subject to the duties, liabilities, disabilities, and restrictions conferred and imposed by this act, notwithstanding anything to the contrary in its certificate of incorporation, bylaws, constitution, or rules.

(e) All obligations to the corporation contracted prior to March 13, 1963, shall be enforceable by it and in its name, and demands, claims, and rights of action against the corporation may be enforced against it as fully and completely as they might have previously been enforced.

(f) The existing charter of any association formed pursuant to Acts 1929, No. 128, or any other law of this state, is confirmed and shall be deemed to be valid and outstanding to the same extent as if issued pursuant to this act.



§ 23-37-105 - Arkansas Business Corporation Act applicable to stock savings and loan associations.

Hereafter the Arkansas Business Corporation Act, § 4-26-101 et seq., shall be applicable to permanent stock savings and loan associations created or operating under the provisions of Acts 1963, No. 227, and those savings and loan associations shall enjoy the same powers and privileges and be subject to the same duties, restrictions, and liabilities as other corporations, except so far as the same may be limited or enlarged by the provisions of Acts 1963, No. 227. If any provision of Acts 1963, No. 227, conflicts with the Arkansas Business Corporation Act, § 4-26-101 et seq., the provisions of Acts 1963, No. 227, shall govern.



§ 23-37-106 - Federal savings and loan associations.

Unless federal laws or regulations provide otherwise, federal associations and the members thereof, incorporated pursuant to the Home Owners' Loan Act of 1933, shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions that are provided for associations under this act. The making of any sections of this act specifically applicable to federal associations shall not be construed as making other sections of the act inapplicable to federal associations.



§ 23-37-107 - Fees.

The Supervisor of Savings and Loan Associations shall collect in advance, and the person or association so served shall pay, the following fees and charges:

(1) In charter application proceedings:

(A) For filing an application for charter, one thousand five hundred dollars ($1,500);

(B) For filing a protest to an application for charter, one thousand dollars ($1,000) from each protestant; and

(C) For filing a petition for rehearing, seven hundred fifty dollars ($750);

(2) For filing and approval of an amendment to bylaws or articles of incorporation, twenty-five dollars ($25.00);

(3) (A) An annual fee, payable at the time the annual report of the association is filed, equal to:

(i) Two hundred fifty dollars ($250) for each one million dollars ($1,000,000) of assets or fraction thereof, up to two million dollars ($2,000,000);

(ii) One hundred dollars ($100) on each one million dollars ($1,000,000) of assets or fraction thereof, over two million dollars ($2,000,000) and less than five million dollars ($5,000,000); and

(iii) Fifty dollars ($50.00) on each one million dollars ($1,000,000) of assets or fraction thereof, over five million dollars ($5,000,000).

(B) No association chartered under the laws of this state shall be subject to any privilege, occupation, or franchise taxes for transacting business throughout the state.

(C) In no event shall any association pay an annual fee in excess of five thousand dollars ($5,000);

(4) For each extraordinary examination ordered by the Savings and Loan Association Board [abolished], a fee of one hundred dollars ($100) per day for each examiner for each and every day the examiner is absent from the office of the supervisor for the purpose of making the examination. In addition, the person or association shall pay the actual hotel and traveling expenses of the authorized examiner to and from Little Rock;

(5) For filing a petition for conversion and verified minutes evidencing a conversion or plan of merger or consolidation, a fee of two hundred fifty dollars ($250);

(6) For filing a certificate of dissolution, a fee of one hundred dollars ($100);

(7) For filing a copy of a charter of a federal savings and loan association, a fee of fifty dollars ($50.00);

(8) The supervisor is authorized, in his or her discretion, to charge a fee of not exceeding ten dollars ($10.00) upon each application for his or her approval or the approval of the board, as provided by this chapter;

(9) For each certificate of the supervisor authenticating any document or other instrument, a fee of two dollars fifty cents ($2.50), plus two dollars ($2.00) for each page of the document or instrument;

(10) For issuing a broker's license or for the annual renewal of a broker's license, a fee of five hundred dollars ($500);

(11) For a request for a special meeting of the board, one thousand five hundred dollars ($1,500);

(12) For each examination of an association by an authorized examiner from the office of the supervisor, a fee of fifty dollars ($50.00) per day for each examiner for each and every day the examiner is absent from the office of the supervisor for the purpose of making the examination. In addition, the person or association shall pay the actual hotel and traveling expenses of the authorized examiner to and from Little Rock;

(13) In branch office or other service facility application proceedings:

(A) For filing an application for a branch office or other service facility, two hundred fifty dollars ($250);

(B) For filing a protest to an application for a branch office or other service facility, five hundred dollars ($500) from each protestant;

(C) Upon the filing of one (1) or more protests, two hundred fifty dollars ($250) from the applicant; and

(D) For filing a petition for rehearing, seven hundred fifty dollars ($750); and

(14) In any proceeding before the board or the supervisor regarding any application, the applicant shall pay all costs of having the proceedings transcribed, and, if the proceedings are transcribed, the applicant shall furnish the original copy of the transcript to the supervisor.



§ 23-37-108 - Associations subject to gross receipts and compensating taxes.

All savings and loan associations organized pursuant to the laws of this state and doing business in this state and all federal savings and loan associations doing business in this state shall be subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.






Subchapter 2 - -- Supervision

§ 23-37-201 - Regulatory agencies generally.

All associations subject to this chapter shall be supervised and regulated, and the provisions of this chapter shall be enforced by the Supervisor of Savings and Loan Associations, acting pursuant to the authority delegated by this chapter.



§ 23-37-202 - Disclosure of information.

It shall be unlawful for any member of the Savings and Loan Association Board [abolished], the Supervisor of Savings and Loan Associations, or any employee of the state to divulge any information concerning an association acquired in the discharge of their duties under this chapter, except:

(1) Information that is contained in any published report issued by any association;

(2) Information as to the condition of any association requested by the Federal Home Loan Bank Board [abolished], the Federal Savings and Loan Insurance Corporation [abolished], any Federal Home Loan bank, or the savings and loan association departments of any other state; or

(3) When directed by a court of competent jurisdiction to give information or evidence concerning an association.



§ 23-37-204 - Records of hearings and decisions.

The Supervisor of Savings and Loan Associations shall maintain permanent records of all hearings and decisions.



§ 23-37-206 - Division of Savings and Loan Associations -- Supervisor -- Staff.

(a) There is created a Division of Savings and Loan Associations of the State Securities Department which shall be administered by the Supervisor of Savings and Loan Associations.

(b) (1) The Securities Commissioner shall act as Supervisor of Savings and Loan Associations. He or she may appoint an assistant securities commissioner responsible for financial institutions to act as the Assistant Supervisor of Savings and Loan Associations and perform all duties delegated by the commissioner.

(2) The supervisor shall appoint any other assistants, secretaries, and examiners who may be necessary to assist in the performance of his or her duties under this chapter.



§ 23-37-207 - Supervisor's powers and duties generally.

(a) The Supervisor of Savings and Loan Associations shall have general supervision of associations doing business in this state and shall be charged with the execution of the laws of this state relating to those associations.

(b) In order to fulfill his or her responsibilities, the supervisor shall have the following powers, duties, limitations, and functions:

(1) He or she shall have all the rights, powers, and privileges heretofore vested in the Savings and Loan Association Board [abolished] and be subject to all duties to which the Savings and Loan Association Board [abolished] was heretofore subject;

(2) He or she shall, in such coordination with the Federal Home Loan Bank Board [abolished], the Federal Deposit Insurance Corporation, and other federal and state regulatory authorities as he or she deems appropriate, provide for the orderly examination and supervision of associations regulated by this chapter. All federal records, documents, and examinations received by the supervisor are not public unless released by the appropriate federal agency; and

(3) He or she, or any designated assistant, shall hear all applications for charters for new associations, all protested applications for new branches, those matters concerning a protested move of the home office or a branch office, any conversion application by an association, and all other administrative matters under this chapter. Administrative decisions of the supervisor are subject to appeal as set forth in § 23-37-214.

(c) (1) The supervisor, after public hearing, notice of which has been given to every association in the state, shall have power and authority to issue rules and regulations governing the operation of associations in a manner consistent with this chapter and other applicable Arkansas laws. In addition, he or she shall have the power to make and promulgate any forms which are necessary for the administration of this chapter.

(2) These rules and regulations may from time to time be amended, modified, or repealed by the Savings and Loan Association Board [abolished] and shall have uniform application to all associations subject to the provisions of this chapter.

(d) Any person affected or who may be affected by an action of the supervisor shall be given the opportunity of appearing and presenting evidence before the supervisor.



§ 23-37-208 - Supervisor's investigatory powers.

(a) For the purpose of any investigation, examination, inquiry, or proceeding under this chapter or the Building and Loan Association Act, § 23-38-101 et seq., the Supervisor of Savings and Loan Associations or any officer designated by the supervisor may administer oaths and affirmations, subpoena witnesses or documents, compel their attendance, take evidence, and require the production of any books, papers or correspondence, memoranda, agreements, or other documents which the supervisor deems relevant or material to the inquiry or examination.

(b) In case of contumacy or refusal to obey a subpoena issued to any person, the Pulaski County Circuit Court, upon application by the supervisor, may issue to the person an order requiring him or her to appear before the supervisor or the officer designated by him or her, there to produce documentary evidence if so ordered or to give evidence concerning the examination, investigation, or inquiry. Failure to obey the order of the court may be punished by the court as a contempt of court.



§ 23-37-209 - Communications from supervisor -- Manner of sending.

Every approval or rejection by the Supervisor of Savings and Loan Associations given pursuant to provisions of this chapter and every communication having the effect of an order or instruction to any association shall be sent by certified mail to the affected association, addressed to the president at the home office of the association, and shall be presented to the board of directors of the association at its next regular meeting, or at a special meeting called for that purpose, and noted in the minutes of the meeting.



§ 23-37-210 - Annual audit and examination.

(a) (1) The affairs of every association subject to this chapter shall be examined and audited periodically by the Supervisor of Savings and Loan Associations.

(2) However, the audit and examination may be performed jointly by the supervisor and either the Federal Home Loan Bank Board [abolished], a Federal Home Loan bank, or the Federal Savings and Loan Insurance Corporation [abolished]. The supervisor shall accept the examination and audit, in whole or in part, of either the Federal Home Loan Bank Board [abolished], a Federal Home Loan bank, the Federal Savings and Loan Insurance Corporation [abolished], or an independent certified public accountant, provided the examination and audit are made available to the supervisor. Federal records, documents, and examinations received by the supervisor are not public unless released by the appropriate federal agency.

(b) The report of the examinations, any letters of comment, and the audit shall be filed with the supervisor.

(c) The supervisor or his or her authorized representative shall have free access to all books and records of an association.

(d) Whenever in the judgment of the supervisor the condition of an association renders it necessary or expedient to make extra or additional examinations or audits, the supervisor shall cause the additional work to be done, and the association shall pay the cost of it.

(e) Every report of examination or audit shall be presented by the president of the association to its board of directors at their next regular meeting, or at a special meeting called for that purpose, and noted in the minutes thereof.



§ 23-37-211 - Accounting practices.

Every association shall use those forms and observe those accounting principles and practices which the Supervisor of Savings and Loan Associations, with the approval of the Savings and Loan Association Board [abolished], may require from time to time.



§ 23-37-212 - Cease and desist orders, injunctions, etc.

(a) (1) If after notice from the Supervisor of Savings and Loan Associations, an association continues to violate a section of this chapter or the rules or is engaging in an unsafe and unsound practice, then the supervisor may issue a cease and desist order to discontinue the practice.

(2) If ninety (90) days after the cease and desist order has been entered the association continues to violate this chapter or the rules, then the supervisor may impose a civil fine of up to one hundred dollars ($100) per day until the violation or unsafe and unsound practice ceases.

(3) All fines collected by the supervisor will be transferred to the general revenues of the State of Arkansas.

(b) (1) Whenever it appears to the supervisor, upon sufficient grounds or evidence satisfactory to him or her, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order hereunder, he or she may summarily order the person to cease and desist from that act or practice. The order shall be effective for not more than twenty (20) days, during which time the supervisor may apply to the Pulaski County Circuit Court to enjoin the act or practice and to enforce compliance with this chapter or any rule or order hereunder.

(2) However, the supervisor may, without issuing a cease and desist order, apply directly to the Pulaski County Circuit Court for the aforesaid relief.

(3) Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets.

(4) The court may not require the supervisor to post bond.



§ 23-37-214 - Appeal from decision of board.

(a) Any person affected by any action, decision, or order of the Savings and Loan Association Board [abolished] may, within thirty (30) days after a written copy of the action, decision, or order has been mailed to that person, appeal as a matter of right to the Pulaski County Circuit Court by filing written notice of appeal in that court and by filing a copy of the notice with the Supervisor of Savings and Loan Associations.

(b) Upon filing of the notice of appeal, the court shall have full jurisdiction, shall determine whether the appeal shall operate as a stay of the order, decision, or action appealed from, and shall have the right at any time thereafter to issue any other temporary or preliminary orders which it may deem proper until final judgment is rendered.

(c) Within thirty (30) days after the filing of a notice of appeal in his or her office, the supervisor shall make, certify, and deposit in the office of the clerk of the court a full and complete transcript of all proceedings had before the board and of all evidence before the board in the matter and of all files of the supervisor therein.

(d) As soon as reasonably possible after receipt of the transcript, evidence, and files, the Pulaski County Circuit Court shall review the action of the board appealed from. The appeal shall be upon the basis of the record so presented. In any such review the findings of the board as to the facts, if supported by substantial evidence, shall be conclusive.

(e) After hearing the appeal, the court may affirm, modify, or reverse the order or action of the board in whole or in part or remand the action to the board for further proceedings in accordance with the court's direction, including the taking of additional evidence.

(f) Costs shall be awarded as in civil actions.

(g) An appeal may be taken to the Supreme Court from a judgment of the circuit court, as in other civil cases.






Subchapter 3 - -- Organization

§ 23-37-301 - Application for charter.

(a) Application for a charter for a savings and loan association may be made by ten (10) or more citizens of this state, hereinafter referred to as "incorporators", by tendering to the supervisor, along with the prescribed filing fee, an application consisting of the following:

(1) Two (2) copies of the articles of incorporation for the proposed association stating:

(A) The name and the site of the principal office of the association;

(B) The names and addresses of the incorporators;

(C) The name and address of the resident agent for service of process on the association;

(D) The term of the corporate existence, which may be either perpetual or limited to a fixed number of years;

(E) Whether the association will carry on its business as a mutual association or as a permanent stock association; and

(F) For a permanent stock association, the number of shares of permanent stock authorized and the par value of each share;

(2) A statement as to:

(A) The amount, if any, of permanent stock which has been subscribed and paid for at the time of filing;

(B) The names and addresses of the subscribers and the amount subscribed by each;

(C) The names, addresses, and amounts of savings accounts which have been subscribed; and

(D) The amount of paid-in surplus or expense fund with which the association will commence business;

(3) Two (2) copies of the bylaws under which the association proposes to operate;

(4) The names and addresses of the chair of the incorporators, the proposed members of the board of directors, and the proposed officers; and

(5) Any other information in regard to the proposed association and its operation which may be required by the Supervisor of Savings and Loan Associations.

(b) The articles of incorporation and all statements of fact tendered to the supervisor in connection with an application for charter shall be subscribed and sworn to under the sanction of an oath, or such affirmation as is by law equivalent to an oath, made before an officer authorized to administer oaths.



§ 23-37-302 - Capitalization requirements generally.

The capitalization of a proposed stock or mutual association shall be in accordance with rules and regulations established by the Savings and Loan Association Board [abolished]. In establishing its requirements, the board may consider those requirements established by the Federal Savings and Loan Insurance Corporation [abolished], but its requirements may not be greater than those prescribed by that corporation.



§ 23-37-303 - Permanent capital stock.

(a) The charter of an association may provide for the issuance of permanent capital stock. The permanent capital stock, when issued, may not be retired or withdrawn, except as provided in this section, until all liabilities of the association shall have been satisfied in full, including the withdrawal value of all savings accounts.

(b) Permanent capital stock must be fully paid in cash in advance of issuance, and the association may not make any loans against the shares of the stock.

(c) Shares of permanent capital stock may have a par value of not less than one dollar ($1.00) nor more than one hundred dollars ($100) each.

(d) An association authorized to issue capital stock must have, at all times, issued and outstanding, an amount thereof equal in par value to the minimum capital requirements set out in § 23-37-302 or two and one-half percent (21/2%) of its gross assets, whichever is greater, but no association shall be required to have more than two hundred fifty thousand dollars ($250,000) of par value of the stock outstanding.

(e) Associations whose savings accounts are insured by the Federal Savings and Loan Insurance Corporation [abolished] may retire a part of any permanent capital stock issued prior to March 13, 1963, when the associations are authorized to do so by majority vote at any annual meeting of their stockholders, or any special meeting of their stockholders called for such a purpose. However, the basis of the retirement shall have been first approved by the Supervisor of Savings and Loan Associations and by the Savings and Loan Association Board [abolished].



§ 23-37-304 - Permanent stock associations -- Paid-in surplus requirements.

As a prerequisite to the approval of any application for a permanent stock association, the incorporators must show to the satisfaction of the Supervisor of Savings and Loan Associations a paid-in surplus of not less than one-third (1/3) of the aggregate amount of the permanent capital stock required by this chapter. The paid-in surplus may be used in lieu of earnings to pay organization and operating expenses, dividends on savings accounts, and to meet any loss reserve requirements.



§ 23-37-305 - Permanent stock associations -- Initial subscriptions to savings accounts.

As a prerequisite to approval of any application for a proposed permanent stock association, the incorporators must show, to the satisfaction of the Savings and Loan Association Board [abolished], subscribed savings accounts from individuals in the aggregate number and amount which, in the opinion of the board, will justify the initial successful operation of the association.



§ 23-37-306 - Mutual associations -- Expense fund requirement.

(a) In addition to the savings account subscriptions required by this chapter, the incorporators of a mutual association must show to the satisfaction of the Supervisor of Savings and Loan Associations that an expense fund has been subscribed and paid in to the credit of the proposed association equal to not less than one-third (1/3) of the required savings accounts, from which expense fund the expenses of organizing the association and its operating expenses, in addition to such dividends as may be declared and paid or credited to its savings account holders, may be paid until such time as its earnings are sufficient to pay them.

(b) The amount so contributed to the expense fund shall not constitute a liability of the association except as provided in this section.

(c) (1) The contributions may be repaid pro rata to the contributors from the net earnings of the association after provision for required loss reserve and payment of dividends declared on savings accounts.

(2) In case of a liquidation of an association before contributions to the expense fund have been repaid, any contributions to the expense fund remaining unexpended after payment of all creditors, the expenses of liquidation, and the withdrawal value of all savings accounts shall be paid pro rata to the contributors.

(d) Contributors to the expense fund shall be paid dividends, and for such purposes their contributions shall be considered as savings accounts of the association.



§ 23-37-307 - Bylaws.

In addition to any provisions which may be adopted by the incorporators and approved by the Supervisor of Savings and Loan Associations, the bylaws of every association shall provide:

(1) For an annual meeting of the membership of the association, or of the owners of permanent capital stock, for the purpose of electing directors;

(2) For not fewer than five (5) nor more than twenty-one (21) members of the board of directors;

(3) For not less than ten (10) days' written notice to all members, or holders of permanent capital stock, of any special meeting of the association. Provided, no notice of an annual meeting of an association shall be required;

(4) For a term of office not to exceed one (1) year for each member of the board of directors; and

(5) For the amendment of the bylaws, with the approval of the supervisor, by a majority of the members present, or holders of permanent capital stock, at any annual or special meeting of the association.



§ 23-37-308 - Insurance of accounts.

No association chartered under this chapter shall carry on the business of a savings and loan association in this state until it has filed with the Supervisor of Savings and Loan Associations satisfactory evidence that its savings accounts are insured by the Federal Savings and Loan Insurance Corporation [abolished] or other similar agency or corporation of the United States.



§ 23-37-309 - Hearings on charter applications.

When a proper application for a charter has been filed, the Supervisor of Savings and Loan Associations shall hold a public hearing on the application, after giving not less than twenty (20) days' written notice of the date and time of hearing to each existing association or federal association in the state. The notice shall be made promptly after the filing of an application. At the hearing, any interested party may appear, present evidence, and be heard for or against the application.



§ 23-37-310 - Approval or denial of application for charter.

(a) The Savings and Loan Association Board [abolished] shall not approve any charter application unless the incorporators establish and the board shall have affirmatively found from the data furnished with the application, the evidence adduced at the hearing, and the official records of the Supervisor of Savings and Loan Associations that:

(1) All the prerequisites for the approval of a charter set forth in this chapter have been complied with;

(2) The character, responsibility, and general fitness of the persons who are named in the articles of incorporation and who will serve as directors and officers of the association are such as to command confidence and warrant belief that the business of the proposed association will be honestly and efficiently conducted in accordance with the intent and purpose of this chapter and the proposed association will have qualified full-time management;

(3) There is a public need for the proposed association, and the volume of business in the area in which the proposed association will conduct its business is such as to indicate a successful operation;

(4) The operation of the proposed association will not unduly harm any other existing association, federal savings and loan association, or other financial institution; and

(5) (A) The proposed association will be independent of the other financial institutions.

(B) Those persons named in the articles of incorporation as directors and officers do not have affiliations with any financial institutions or other businesses closely related to the savings and loan association business which would affect the independence of the proposed association.

(C) The directors are representative of the community.

(b) (1) If the board so finds, its findings shall be stated in writing, and the supervisor shall endorse the approval of the board on the proposed articles of incorporation and bylaws, whereupon the proposed association shall be a corporate body and may exercise the powers of a savings and loan association as set forth in this chapter.

(2) A copy of the articles of incorporation of the association bearing the approval of the supervisor shall be filed in the office of the supervisor, with the Secretary of State, and with the county clerk of the county in which the home office of the association is located.

(c) If the board does not make the findings as required by subsection (a) of this section, it shall issue a written statement of its grounds for refusal. This statement shall be promptly mailed to the chair of the incorporators by certified mail.



§ 23-37-311 - Failure to commence business -- Cancellation of charter.

(a) Within one (1) year after the date of the action of the Savings and Loan Association Board [abolished] granting the charter, the association shall furnish satisfactory evidence to the Supervisor of Savings and Loan Associations that it has commenced business. If the order of the board granting the charter of any action regarding insurance of its accounts is appealed to one (1) or more state or federal courts, the association shall show proof that it has commenced business within one (1) year after the conclusion of the litigation.

(b) (1) If any association fails to commence business within the one-year period and the supervisor so finds after notice and hearing, he or she shall enter an order cancelling the charter unless good cause is shown for the failure, in which event the supervisor shall grant a reasonable extension of time for commencing business, not to exceed two (2) years, to give the association the opportunity to overcome the cause for delay.

(2) No charter shall be cancelled during the pendency of any litigation in any state or federal court regarding the charter, the operation, or the insurance of the accounts of a savings and loan association.

(c) The supervisor shall file a copy of any order cancelling a savings and loan association charter with the Secretary of State and with the county clerk of the county in which the home office of the association is located.

(d) Parties other than the affected association shall not be heard regarding any extension of time of an association's charter. However, any party which appeared before the board protesting the granting of the charter shall, upon written request, be notified of the determination of the supervisor on the extension request.



§ 23-37-312 - Amendment of charter and bylaws.

By resolution adopted by a majority vote of its members if a mutual association, or by its stockholders if a permanent stock association, at any annual meeting or special meeting called for that purpose, any association may amend its articles of incorporation or bylaws in any manner not inconsistent with the provisions of this chapter. However, before the amendments become effective, they must be filed with, and approved by, the Supervisor of Savings and Loan Associations.



§ 23-37-313 - Changes in name, location, etc.

(a) No association shall, without the prior approval of the Savings and Loan Association Board [abolished] or Supervisor of Savings and Loan Associations:

(1) Establish any branch office other than the principal office stated in its articles of incorporation;

(2) Move any principal office or branch office of the association beyond two (2) miles of its original location; or

(3) Change its name.

(b) (1) When approval is applied for, the supervisor shall give written notice, as required by this chapter and the rules of the board, to every state or federal association whose home office is located in the same county or whose home office is in a county adjoining the county in which the home office of the petitioning association is located.

(2) If no protest is received within the time set forth by this chapter and by the board in its rules, the supervisor may approve or deny the establishment or move of any branch office, move of a home office, or a change of name.

(c) An association may not move its home office from the county in which its home office was originally located.



§ 23-37-314 - Indemnity bonds of directors, officers, and employees.

(a) Every association shall maintain on file with the Supervisor of Savings and Loan Associations an effective blanket indemnity bond with a corporate surety protecting the association from loss by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, robbery, burglary, holdup, wrongful or unlawful abstraction, misappropriation, or any other dishonest or criminal action or omission by any director, officer, or employee of the association.

(b) Associations which employ collection agents, who for any reason are not covered by a bond as required in subsection (a) of this section, shall provide for the bonding of each collection agent in an amount equal to at least twice the average monthly collection of the agent. Collection agents shall be required to make settlement with the association at least monthly. No bond coverage will be required of any agent which is a bank insured by the Federal Deposit Insurance Corporation or an institution insured by the Federal Savings and Loan Insurance Corporation [abolished].

(c) The amounts and forms of the bonds and sufficiency of the surety thereupon shall be approved by the supervisor. All of the bonds shall provide that a cancellation thereof either by the surety or the insured shall not become effective unless and until thirty (30) days' notice in writing first shall have been given to the supervisor, unless he or she approves the cancellation earlier.



§ 23-37-315 - Corporate name.

(a) (1) The name of every new association organized under this chapter shall include either the words "savings and loan association" or "building and loan association".

(2) These words shall be preceded by appropriate descriptive words approved by the Savings and Loan Association Board [abolished].

(3) An ordinal number may not be used as a single descriptive word preceding the words "savings and loan association" or "building and loan association" unless such words are followed by the words "of _____," the blank being filled by the name of the town, city, or county in which the association has its home office.

(4) The words "national", "federal", "United States", "insured", "guaranteed", or any form thereof, separately or in any combination thereof with other words or syllables, may not be used as part of the corporate name of an association organized under this chapter.

(b) A charter shall not be granted to a proposed association having the same name as any other association or federal savings and loan association authorized to do business in this state or a name so nearly resembling it as to be calculated to deceive, except an association formed by a reincorporation, reorganization, or consolidation of other associations, or upon the sale of the property or franchise of an association.

(c) No person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, unless authorized to do business in this state under the provisions of this chapter, shall do business under any name or title which indicates, or reasonably implies, that the business is the character or the kind of business carried on or transacted by an association, or which is calculated to lead any person to believe that the business is that of an association.

(d) Upon application by the Supervisor of Savings and Loan Associations or by any affected association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate any of the foregoing provisions of this section.



§ 23-37-316 - Standards of conduct.

(a) A director of a state-chartered savings and loan association or federal savings bank shall discharge his or her duties as a director, including his or her duties as a member of any committees:

(1) In good faith;

(2) With the care an ordinary prudent person in a like position would exercise under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interest of the savings and loan association or federal savings bank.

(b) In discharging his or her duties, a director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the savings and loan association whom the director reasonably believes to be reliable and competent in matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which he or she is not a member, if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance on the information or data described in subsection (b) of this section unwarranted.

(d) A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.






Subchapter 4 - -- Operation Generally

§ 23-37-401 - Powers commensurate with federal associations.

Irrespective of any limitations contained in this chapter, the Supervisor of Savings and Loan Associations may adopt rules and regulations authorizing or empowering any association chartered or operating under the provisions of this chapter to:

(1) Pay or give any premium or other concession for the opening or increasing of a savings account to the same extent that the payment of premiums or the granting of other concessions may be authorized for a federal association doing business in this state;

(2) Designate the legal relationship between the association and the holder of a savings account with the association and the name to be given the savings account in any advertising or public description of the savings account to the same extent that those designations and legal relationships are authorized for a federal association doing business in this state;

(3) Adopt any dividend or interest paying date or other procedure or practice with respect to the paying of interest or dividends authorized for a federal association doing business in this state;

(4) Adopt any business practice, procedure, method, or system authorized by a federal association doing business in this state, except nothing herein will permit an extension of a state savings and loan association's branching authority beyond the limitations of state law; and

(5) Make any loan or investment that a federal association doing business in this state is authorized to make.



§ 23-37-402 - Authority to act as trustee for certain trusts.

(a) A savings and loan association created pursuant to the laws of the United States or the State of Arkansas may act as trustee, and may receive reasonable compensation for so acting, of any trust created or organized in the United States and forming part of a stock bonus, pension, or profit-sharing plan which qualifies or qualified for specific tax treatment under § 401(d) or § 408(a) of the Internal Revenue Code of 1954 if the funds of the trust are invested only in savings accounts or deposits in the association or in obligations or securities issued by the association. However, no association may invest any trust funds in its own common or preferred stock.

(b) All funds held in a fiduciary capacity by any association may be commingled for appropriate purposes of investment, but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this section.

(c) A savings and loan association within this state acting pursuant to this section shall not be deemed to be acting as an investment adviser within the meaning of the Arkansas Securities Act, § 23-42-101 et seq.



§ 23-37-403 - Dividends.

(a) (1) After providing for payment of the expenses of operation of the association and for the required minimum transfer to its general loss reserves on each closing day as prescribed by the Supervisor of Savings and Loan Associations, the board of directors of an association may declare a dividend on savings accounts of record on the last business day of March, June, September, and December. The dividends shall be payable as of the dividend date or at a later date not more than thirty (30) days following the dividend date.

(2) Dividends shall be declared on the withdrawal value of each savings account at the beginning of the dividend period, plus additions thereto made during the dividend period less amounts withdrawn, which for dividend purposes shall be deducted from the latest previous additions thereto, computed at the declared rate for the time invested.

(3) For dividend purposes, the date of investment shall be the date fixed by the board of directors of an association with the approval of the Savings and Loan Association Board [abolished] which shall be not later than thirty (30) days after or prior to the date of actual receipt by the association of an account or an addition to an account.

(4) Dividends shall be credited to savings accounts on the books of the association unless the association shall have agreed to pay dividends on all or any part of any savings account in cash.

(5) All savings account holders shall participate equally in dividends pro rata to the withdrawal value of their savings accounts; no association shall be required to pay or credit dividends on accounts of ten dollars ($10.00) or less.

(b) With the approval of the Savings and Loan Association Board [abolished], a savings and loan or building and loan association operating under authority of the statutes of Arkansas may pay to the holders of its savings accounts any rate of dividend, or bonus, or special dividend, or classify its savings accounts for the purpose of paying a differential or variable dividend, or adopt any other dividend policy that is authorized for federal associations operating in this state, irrespective of any limitation contained in this chapter or other laws of this state.



§ 23-37-404 - Branch offices.

(a) The Supervisor of Savings and Loan Associations in either a protested or an unprotested application shall not approve the application for an association to open a branch unless the association satisfactorily establishes that the volume of business in the proposed service area for the branch office is such as to indicate a successful operation.

(b) An association shall furnish satisfactory evidence to the supervisor that it has opened a branch office for business within one (1) year from:

(1) The date the granting of authority for the opening of the branch office is approved by the Supreme Court if the matter is appealed to the Supreme Court; or

(2) The date on which the time period for perfecting an appeal from a decision of the supervisor or a lower court approving the granting of authority for opening of the branch office expires.

(c) (1) If any association fails to open the branch office for business within the one-year period as required by subsection (b) of this section and the supervisor so finds after notice and hearing, the supervisor shall enter an order cancelling the authority for opening of the branch office for business unless good cause is shown for the failure, in which event the supervisor shall grant a reasonable extension of time for opening the branch office for business, not to exceed one (1) year, to give the association an opportunity to overcome the cause for the delay.

(2) (A) Parties other than the affected association shall not be heard regarding any extension of authority for opening a branch office.

(B) However, any party that appeared before the supervisor protesting the granting of authority for opening the branch office for business shall be notified upon written request of the determination of the supervisor on the extension request.

(d) (1) If any association closes a branch office and the branch office remains closed for one (1) year, the supervisor after notice and hearing shall enter an order cancelling the authority for continued operation of that branch unless good cause is shown for the failure to continue operation. In this event the supervisor shall grant a reasonable extension of time for reopening the branch for business, not to exceed one (1) year.

(2) Parties other than the affected association shall not be heard regarding any extension of time to reopen the closed branch.

(e) Any association legally chartered by the proper state authority may establish one (1) or more full service branches, provided that its supervisory authority approves, in the following locations:

(1) Anywhere within the county in which the establishing savings and loan association's principal office is located;

(2) In addition to the provision of subsection (d) of this section, after December 31, 1993, anywhere within any counties contiguous to the county in which its principal office is located; and

(3) After December 31, 1998, anywhere within this state.

(f) (1) Without regard to the exceptions for location of a branch of an association as provided in this section, an association may purchase the business and assets and assume the liabilities of or merge or consolidate with another association located in any incorporated city or town within this state and operate the acquired association as a branch, provided that a branch shall not be established pursuant to purchase, merger, or consolidation with another association should either association have a de novo charter.

(2) (A) As used in this section, "de novo charter" means a charter for an association that has been in existence for less than ten (10) years.

(B) However, a de novo charter does not include a charter that is issued in connection with the acquisition of assets and liabilities from a predecessor financial institution that is acquired through federal or state regulatory action.

(g) Nothing contained in this section shall be construed to prevent any association from retaining branch locations, wherever located, in operation prior to June 30, 1988.



§ 23-37-405 - Membership charges prohibited.

(a) No association shall directly or indirectly charge any membership, admission, withdrawal, or any other fee or sum of money for the privilege of becoming, remaining, or ceasing to be a member of the association, except charges upon the making or modification of a loan.

(b) No association shall charge any member any sum of money by way of fine or penalty for any cause, except for charges made against borrowers for defaults or prepayments.



§ 23-37-406 - Payment of commission on sale of stock.

An association shall pay no fee, commission, or other remuneration to any person for the sale of its permanent capital stock without prior approval of the Savings and Loan Association Board [abolished].






Subchapter 5 - -- Savings Accounts

§ 23-37-501 - Accounts of minors.

(a) An association and any federal association may accept savings accounts from any minor, as the sole and absolute owner of the savings account, and receive payments thereon by or for the owner, and pay withdrawals, accept pledges to the association, and act in any other manner with respect to the accounts on the order of the minor.

(b) Any payment or delivery of rights to a minor, or a receipt or acquittance signed by a minor shall be a valid and sufficient release and discharge of the association for the payment so made or delivery of rights. The receipt, acquittance, pledge, or other action taken by the minor shall be binding upon the minor with like effect as if he or she were of full age and legal capacity. However, if either parent or guardian of the minor advises an association in writing that the minor shall not have unrestricted authority to deal with his or her savings account, during the minority of the minor, the minor shall not be authorized to deal with his or her savings account except with the joinder of a parent or guardian.

(c) In the event of the death of the minor, the receipt or acquittance of one (1) parent or the guardian of the minor shall be valid and sufficient discharge of the association.

(d) With respect to a minor under twelve (12) years of age, the receipt, acquittance, pledge, or other action required by the association may be taken by one (1) parent or the person standing in loco parentis to the minor.



§ 23-37-502 - Accounts in the names of two or more persons.

Savings accounts may be opened in any association or a federal association in the names of two (2) or more persons, either minor or adult, or a combination of minor and adult, and the savings accounts may be held as follows:

(1) (A) If the person opening the savings account fails to designate in writing the type of account intended, or if he or she designates in writing to the association that the account is to be a "joint tenancy" account or a "joint tenancy with right of survivorship" account, or that the account shall be payable to the survivors of the persons named in the account, then the account and all additions thereto shall be the property of those persons as joint tenants with right of survivorship.

(B) These savings accounts may be paid to or on the order of any one (1) of the persons during his or her lifetime, unless a contrary written designation is given the association, or to or on the order of any one (1) of the survivors of them after the death of any one (1) or more of them.

(C) The opening of the account in this form shall be conclusive evidence in any action or proceeding to which either the association or the surviving parties is a party, of the intention of all of the parties to the account to vest title to the account and the additions thereto in the survivors.

(D) No association paying any survivor in accordance with the provisions of this section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state;

(2) If the savings account is opened in the names of persons who designate themselves to the association as husband and wife, whether or not they are at the time in fact husband and wife, then the account and all additions thereto shall be the property of those persons as tenants by the entirety. Upon the death of one (1) of the persons, the account shall be payable to the survivor;

(3) If the person opening a savings account designates in writing to the association that the account is to be a "tenants in common" account, then the account and all additions thereto shall be the property of those persons as tenants in common. The association, upon receipt of a specific written notice addressed to the association of the death of either party shall pay, upon the written order of the survivor, to the survivor, his or her pro rata part of the account and to the estate of the deceased owner, the deceased's pro rata part of the account. However, the association may pay the entire account and all additions thereto upon the receipt or acquittance of either party to the account prior to the time that a specific written notice of death is received as provided herein unless there has been filed with the association a written designation that more than one (1) signature is required to deal with the account. In the absence of any written designation to the contrary filed with the association, all tenants in common accounts shall be deemed to be owned pro rata by the persons named in the account;

(4) If a savings account is opened in the name of two (2) or more persons, whether as joint tenants, tenants by the entirety, tenants in common, or otherwise, an association shall pay withdrawal requests, accept pledges of the account, recognize the granting of proxies to vote as members of the association, and otherwise deal in any manner with the account upon the direction of any one (1) of the persons named in the account, whether the other persons named in the account are living or not, unless one (1) of the persons named in the account shall, by written instructions delivered to the association, designate that the signature of more than one (1) person shall be required to deal with the savings account; or

(5) If a person opening or holding a savings account shall execute and file with the association a designation that on the death of the person named as holder the account shall be paid to or held by another person, the account and any balance thereof which exists from time to time shall be held as a payment on death account and unless otherwise agreed between the persons opening the account and the association:

(A) Upon the death of the holder of the account, the persons designated by him or her and who have survived him or her shall be the owners of the account as joint tenants with right of survivorship, if more than one (1). Any payment made by the association to any of those persons shall be a complete discharge of the association as to the amount paid;

(B) The person to whom the account is issued may change during his or her lifetime the designation of any of the persons who are to be holders at his or her death, by a written direction accepted by the association;

(C) The person to whom the account is issued may pledge, withdraw, or receive payment. Any payment made by the association shall be a complete discharge as to the amount paid.



§ 23-37-503 - Accounts of fiduciaries.

(a) An association or a federal association may accept savings accounts in the name of any administrator, executor, custodian, guardian, trustee, or other fiduciary, with or without the designation of the name of the beneficiary or the court order creating the fiduciary relationship. The fiduciary shall have power to vote as a member, to open and make additions to, and to withdraw from the savings account in whole or in part.

(b) (1) The payment or delivery of rights to the fiduciary or a receipt or acquittance signed by the fiduciary to whom any payment or delivery of rights is made shall be a valid and sufficient release and discharge of an association.

(2) If the savings account is in the name of more than one (1) fiduciary, the payment to only one (1) fiduciary or a receipt or acquittance signed by only one (1) fiduciary to whom any payment is made shall be a valid and sufficient release and discharge of an association for the payment so made, unless the written savings agreement filed with the association provides otherwise.

(c) Unless the written agreement or court order filed with the association at the time an account is opened by a fiduciary provides otherwise, the association may make loans on the security of the savings account, pay withdrawals to the fiduciary personally or as directed by him or her, and otherwise deal with the account, in whole or in part, without regard to any notice to the contrary, as directed by the fiduciary, so long as the fiduciary is living, or if two (2) or more fiduciaries are designated, so long as one (1) fiduciary is living.

(d) Whenever a person holding an account in a fiduciary capacity dies and no written notice or order of the circuit court of the revocation or termination of the fiduciary relationship has been given to the association and the association has no written notice of an order of the circuit court of any other disposition of the beneficial estate, the withdrawal value of the account and dividends thereon or other rights relating thereto may, at the option of the association, be paid or delivered, in whole or in part, to the beneficiary, and the association shall have no further liability therefor.



§ 23-37-504 - Accounts of deceased nonresidents.

(a) When a savings account is held in any association or federal association by a person residing in another state or country, the account, together with additions thereto and earnings thereon, or any part thereof, may be paid to the administrator or executor appointed in the state or country where the account holder resided at the time of death if the administrator or executor has furnished the association with:

(1) Authenticated or certified copies of his or her letters; and

(2) An affidavit by the administrator or executor that, to his or her knowledge, no letters then are outstanding in this state and no petition for letters is pending on the estate in this state, and that there are no creditors of the estate in this state.

(b) Upon payment or delivery to the representative after receipt of the affidavit and authenticated copies, the association shall be released and discharged to the same extent as if the payment or delivery had been made to a legally qualified resident executor or administrator, and the association shall not be required to see to the application or disposition of the property.

(c) No action at law or in equity shall be maintained against the association for payment made in accordance with this section.



§ 23-37-505 - Withdrawals generally.

(a) Any savings account holder may, at any time, present a written application for withdrawal of all or any part of his or her savings account except to the extent the account may be pledged to the association or to another person on the books of the association.

(b) (1) An association may pay, in full, each and every withdrawal request as presented, without requiring that written application therefor be made.

(2) At any time the board of directors of an association finds it to be in the best interest of the association, the board may, by proper resolution, require a written notice of not exceeding sixty (60) days before paying withdrawals, in which event no withdrawal request shall be paid until the expiration of the time for giving notice fixed by the board of directors.

(3) Upon the same day the resolution to require notice is made effective, the association shall notify the Supervisor of Savings and Loan Associations by telephone or telegraph that the resolution is in effect.

(c) (1) In the event the Savings and Loan Association Board [abolished] makes an affirmative finding that a period of great financial stress or other emergency exists, either generally or in a specific locality in this state, or for a specific association, it may, with the approval of the Governor, restrict the right of an association to pay withdrawals, to the extent and in the manner which the board finds necessary or desirable for the protection of savings account holders and other creditors of the association.

(2) Any restriction on the withdrawals from an association may, with like approval, be at any time and from time to time extended, renewed, or modified.

(3) Any restriction shall be binding upon any association from the time the order of the board imposing the restriction is served on the affected association.

(4) The action of the board shall be a complete defense to any action or suit brought against any association on account or by reason of the observance or compliance with the restriction on withdrawals.

(5) The board may make and promulgate any rules and regulations which shall be required for the conduct of the business of an association for which withdrawals have been restricted pursuant to this subsection, with a view to the protection of the rights of the savings account holders, creditors, and members of the association, both with respect to savings account holders, creditors, and members who were such at the date of the restriction on withdrawals and those becoming savings account holders, creditors, or members after the restrictions have been imposed.

(d) While an application for withdrawals remains in effect and unpaid, no loan shall be made by an association secured by the pledge of a savings account.

(e) An application for withdrawal may be cancelled, in whole or in part, at any time by the holder of a savings account.



§ 23-37-506 - Conflicting claims to accounts.

In the event an association is given notice that conflicting claims of whatever kind and nature exist to the ownership or right to withdraw a savings account, the association may, at its option, without liability, withhold paying any withdrawals from the account until it receives a written withdrawal request executed by all the claimants to the savings account.



§ 23-37-507 - Damages for refusal to pay withdrawal request.

In the event an association wrongfully and without legal right refuses to pay a withdrawal request for a savings account, the owner of the savings account shall be entitled to recover damages from the association equal to interest at the legal rate prescribed by the laws of this state from the date the withdrawal request was refused. The owner shall not be entitled to recover from the association any special damages of whatever kind or nature.



§ 23-37-508 - Power of attorney.

An association or a federal association may recognize, or continue to recognize, the authority of an attorney in fact authorized in writing to manage or to make withdrawals, either in whole or in part, from a savings account until it receives written notice of the revocation of the authority of the attorney in fact or until it receives written notice of the death or adjudication of incompetency of the owner of the savings account.



§ 23-37-509 - Lien on account of borrower -- Pledge of third party's account as security on loan.

(a) Every association operating under this chapter or any federal association shall have a lien, without further agreement or pledge, upon all savings accounts owned by any borrower, or savings accounts subject to withdrawal by any borrower, to secure the payment of any indebtedness of the borrower to the association. Upon default on any loan, the association may, without notice to or consent of the borrower, cancel on its books all or any part of those savings accounts and apply the withdrawal value of the accounts in payment of any indebtedness of the borrower to the association.

(b) An association may, by written instrument, waive its lien, in whole or in part, on any savings accounts.

(c) An association may take the pledge of savings accounts of the association owned by a person other than the borrower as security or additional security for any loan made or purchased by the association.



§ 23-37-510 - Validity of release or acquittance by officers of corporation or association.

A release or acquittance signed by either the president or the secretary of any corporation or any unincorporated association, whether foreign, domestic, charitable, public, or private, or signed by any person purporting to be the president or secretary of the corporation, who opens a savings account in the name of the corporation, shall constitute a valid and sufficient release of any association to the extent of any payment or delivery of rights or property made by the association to a corporation or unincorporated association upon the written direction of the president or secretary unless there has been filed with the association a copy of a resolution of the board of directors or other governing body of the corporation or unincorporated association designating other officers or agents of the corporation or unincorporated association who have the power to act for the corporation or unincorporated association with respect to the savings account.



§ 23-37-512 - Legal investments in accounts.

(a) Administrators, executors, guardians, trustees, and other fiduciaries, business corporations, insurance companies and charitable or educational corporations or associations, banks, credit unions, and all other financial institutions, and any person acting as custodian under the Uniform Securities Ownership by Minors Act, § 9-26-301 et seq., are specifically authorized and empowered to invest funds held by them in savings accounts of any association or of any federal association.

(b) Trustees of any pension, profit, profit-sharing, or retirement trust for employees of any public or private corporation and any person having the care, custody, or control of any funds held for a pension or retirement plan, system, or trust for the employees of this state, or any political subdivision of this state, are specifically authorized and empowered to invest funds held by them in savings accounts of any association or of any federal association to the extent that the savings account does not exceed an amount equal to the sum of all reserve accounts except specific or valuation reserves, undivided profits, surplus, and capital stock, but not including the proceeds of capital notes, debentures, or similar obligations.

(c) The provisions of this section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, corporations, organizations, and officials referred to in this section.






Subchapter 6 - -- Foreign Associations

§ 23-37-601 - Operation in city on state line.

A savings and loan association doing business in a state adjoining this state, in a city or incorporated town which borders on a city or incorporated town in this state and which is divided by a state line other than a navigable stream, may conduct its business in this state if it satisfies all the conditions for the conduct of its business in the adjoining state involved, without further qualification under this chapter. However, in the conduct of its business in this state, it shall be subject to the provisions of this chapter.



§ 23-37-602 - Agents, brokers, etc., generally.

Unless acting as an agent for and on behalf of an association, no person, firm, or corporation shall, in this state, unless then licensed therefor pursuant to this chapter:

(1) Act or hold himself or herself out as an agent, broker, or solicitor for others of savings accounts for foreign savings and loan associations;

(2) Advertise in this state for the placing of savings accounts in foreign savings and loan associations; or

(3) Collect, receive, or transmit any funds or take applications for the opening of savings accounts in any foreign savings and loan association.



§ 23-37-603 - Broker's license.

(a) Application for a broker's license shall be made to the Supervisor of Savings and Loan Associations by the applicant and signed and sworn to by the applicant. The form of the application shall be prescribed by the supervisor and shall require full answers to any questions which may reasonably be necessary to determine the applicant's identity, residence, personal history, business record, experience, and other facts required by the supervisor to determine whether the applicant meets the qualifications for the license applied for.

(b) All applications shall be accompanied by the applicable license fee.

(c) As a prerequisite to issuing a broker's license, the applicant shall file with the supervisor a bond, in the form prescribed by the supervisor. This bond shall be in the principal amount of twenty thousand dollars ($20,000) with a corporate surety, conditioned on the faithful performance of the applicant's duties as a broker and the payment of all claims arising out of the performance by the applicant of his or her duties as a broker. The bond shall remain in full force and effect so long as the broker's license is outstanding.

(d) The supervisor shall promptly issue licenses applied for to persons qualified therefor in accordance with this section. The license shall state the name and address of the licensee, the date of issue, and shall provide for a termination on January 31 of each year.

(e) For the protection of the people of this state, the supervisor shall not issue, continue, or permit to exist any broker's license except in compliance with this chapter, and as to any person not possessing the following qualifications:

(1) The person must be of legal age;

(2) The person must be of good character;

(3) The person must have filed with the supervisor a bond pursuant to the terms of this section; and

(4) The person must have filed with the supervisor copies of all advertisements which the broker proposes to use in this state.






Subchapter 7 - -- Conversion, Merger, Etc

§ 23-37-701 - Conversion of state association into federal association.

(a) Any association subject to this chapter may convert itself into a federal savings and loan association in accordance with the provisions of Section 5 of the Home Owners' Loan Act of 1933, upon a majority vote of the members or stockholders at an annual meeting or any special meeting called to consider that action.

(b) A copy of the minutes of the proceedings of the meeting of the members or stockholders,verified by the affidavit of the secretary, shall be filed in the office of the Supervisor of Savings and Loan Associations within ten (10) days after the date of the meeting. A sworn copy of the proceedings of the meeting, when so filed, shall be presumptive evidence of the holding and action of the meeting.

(c) Within three (3) months after the date of the meeting, the association shall take such action, in the manner prescribed and authorized by the laws of the United States, as shall make it a federal savings and loan association.

(d) (1) There shall be filed with the supervisor a copy of the charter issued to the federal savings and loan association by the Federal Home Loan Bank Board [abolished] or a certificate showing the organization of the association as a federal savings and loan association, certified by the secretary or assistant secretary of the Federal Home Loan Bank Board [abolished].

(2) A copy of the charter, or of the certificate, shall be filed by the association with the Secretary of State and with the county clerk of the county in which the home office of the association is located.

(e) Upon the grant to any association of a charter by the Federal Home Loan Bank Board [abolished], the association receiving the charter shall cease to be an association incorporated under this chapter and shall no longer be subject to the supervision and control of the supervisor and the Savings and Loan Association Board [abolished].

(f) Upon the conversion of any association into a federal savings and loan association, the corporate existence of the association shall not terminate, but the federal association shall be deemed to be a continuation of the entity of the association so converted, and all property of the converted association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, shall immediately by operation of law, and without any conveyance or transfer, and without any further act or deed, remain and be vested in and continue and be the property of the federal association into which the state association has converted itself. The federal association shall have, hold, and enjoy the same, in its own right, as fully and to the same extent as the same was possessed, held, and enjoyed by the converting association. The federal association, as of the time of the taking effect of the conversion, shall continue to have and succeed to all the rights, obligations, and relations of the converting association.

(g) All pending actions and other judicial proceedings to which the converting state association is a party shall not be deemed to have abated or to have been discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion into the federal association had not been made. The federal association resulting from the conversion may continue the action in its corporate name as a federal association, and any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting state association theretofore involved in the judicial proceedings.



§ 23-37-702 - Conversion of federal association into state association.

(a) Upon the approval of the Federal Home Loan Bank Board [abolished], or other applicable federal authority, any federal association may convert itself into an association under this chapter upon a majority vote of the members of the federal association cast at an annual meeting or any special meeting called to consider that action.

(b) Copies of the minutes of the proceedings of the meeting of members, verified by affidavit of the secretary, shall be filed in the office of the Supervisor of Savings and Loan Associations. The verified copies of the proceedings of the meeting when so filed shall be presumptive evidence of the holding and action of the meeting.

(c) (1) At the meeting at which conversion is voted upon, the members shall approve bylaws and adopt articles of incorporation and elect the directors who shall be the directors of the state-chartered association after conversion takes effect, provided that the terms and conditions of a conversion may provide for the directors of the federal association to serve as directors of the converted state-chartered association.

(2) Copies of the bylaws and articles of incorporation adopted at the meeting, verified by affidavit of the secretary, shall be filed with the office of the supervisor.

(d) (1) If the bylaws and articles of incorporation are in conformity with the provisions of this chapter, and if a consent or acquiescence in the conversion by the Federal Home Loan Bank Board [abolished] or other applicable authority is filed with the supervisor, he or she shall endorse his or her approval on the articles of incorporation together with the following statement:

"This association is incorporated by conversion from a federal savings and loan association."

(2) Upon the supervisor's endorsement of approval, the former federal association shall be an association incorporated under the provisions of this chapter as a direct successor to the federal association.

(e) All the provisions regarding property and other rights contained in § 23-37-701 shall apply, in reverse order, to the conversion of a federal association into an association incorporated under this chapter so that the state-chartered association shall be a continuation of the corporate entity of the converting federal association and continue to have all of its property and rights.



§ 23-37-703 - Conversion of mutual association into stock association.

(a) With the approval of the Savings and Loan Association Board [abolished], any mutual association may convert into a stock association under this chapter upon a majority vote of the members of the mutual association at an annual or any special meeting called to consider that action.

(b) Prior to the meeting of the members to consider conversion from a mutual association to a stock association, the board of directors of the mutual association shall file with the Supervisor of Savings and Loan Associations a petition for authority to convert, which shall set forth:

(1) The proposed bylaws and articles of incorporation of the stock association;

(2) The details of the plan for conversion;

(3) The form of the notice that will be given to members of the mutual association of the meeting to consider conversion and the time and manner in which the notice will be given;

(4) The preemptive rights to subscribe to permanent capital stock in the stock association that will be granted to members;

(5) The manner in which permanent capital stock in the stock association will be sold and distributed;

(6) The manner of computing the interest of each member in the general and special reserves of the mutual association; and

(7) Any other information applicable to the conversion which the supervisor may by rule or regulation prescribe.

(c) Upon the filing of a petition for authority to convert from a mutual association to a stock association, the board shall hold a hearing on the petition and shall issue its certificate of preliminary approval, if the board finds:

(1) The plan for conversion proposed in the petition is fair and equitable to the members of the mutual association;

(2) The notice to the members of the meeting to consider the plan of conversion fairly sets out the rights and obligations of the members under the plan;

(3) Under the plan for conversion, each member of the association is given the right to subscribe on a pro rata basis to his or her interest in the mutual association to stock in the resultant stock association, provided, fractional shares shall not be required to be issued;

(4) The plan of conversion makes adequate provision for the payment to each member of his or her pro rata interest in any excess special or general reserves of the mutual association;

(5) The conversion to a stock association will not impair the mutual association's financial condition or its ability to pay withdrawals of savings accounts or other creditors;

(6) The converted stock association would meet the requirements under this chapter for the granting of an original certificate of incorporation to a stock association under this chapter; and

(7) Not more than twenty-five percent (25%) of the outstanding permanent stock of the converted association, upon conversion, will be owned directly or beneficially by any one (1) individual.

(d) (1) Upon receipt of a certificate of preliminary approval, the board of directors of the mutual association shall call a meeting of the members to consider the plan of conversion.

(2) Notice of the meeting shall be given in the form and manner prescribed by the order of the board.

(3) A copy of the minutes of the proceedings of the meeting of the members, and copies of the articles of incorporation and bylaws adopted by the members, verified by the affidavit of the secretary of the association, shall be filed in the office of the supervisor and shall be presumptive evidence of the holding and actions of the meeting.

(e) (1) Upon the filing of the documents and the receipt of evidence satisfactory to the supervisor that the plan of conversion approved by the board has been implemented, the supervisor shall endorse his or her approval on the articles of incorporation of the proposed stock association, whereupon the stock association shall become and be deemed to be a stock association under this chapter.

(2) A copy of the articles of incorporation, bearing the endorsement of approval by the supervisor, shall be filed with the Secretary of State and with the county clerk of the county in which the home office of the association is located.

(f) Upon the conversion from a mutual association to a stock association, the corporate existence of the association shall not terminate, but the stock association shall be deemed to be a continuation of the entity of the former mutual association. All the provisions regarding property and other rights contained in § 23-37-701 shall apply to the conversion of a mutual association to a stock association so that the stock association shall be a continuation of the corporate entity of the former mutual association and continue to have all of its property and rights.



§ 23-37-704 - Contemporaneous conversion from federal mutual to state stock association.

(a) A federal association may file with the Savings and Loan Association Board [abolished] a joint petition for authority to convert from a federal association to a state-chartered association and contemporaneously to convert from a mutual association to a stock association.

(b) Pursuant to the provisions of § 23-37-703, the board may hold a hearing on the petition and issue its certificate of preliminary approval to a contemporaneous conversion from a federal association to a state-chartered stock association.



§ 23-37-705 - Reorganization, merger, consolidation, or sale of assets.

(a) Pursuant to a plan adopted by the board of directors and approved by the Savings and Loan Association Board [abolished] as being equitable to the members or stockholders of the association and as not impairing the usefulness and success of other properly conducted associations in the vicinity, an association shall have power to reorganize, or to merge or consolidate with, or to sell all or a portion of its assets to another association or a federal association.

(b) The plan of reorganization, merger or consolidation, or sale shall be approved by a majority vote of the members or stockholders of the affected associations cast at an annual meeting or at any special meeting called to consider such an action.

(c) In all cases, the corporate continuity of the resulting corporation shall possess the same incidents as that of an association which has converted in accordance with this chapter.



§ 23-37-706 - Federal Savings and Loan Insurance Corporation [abolished] as receiver.

(a) The Federal Savings and Loan Insurance Corporation [abolished] is authorized and empowered to act, without bond, as receiver or liquidator of any building and loan or savings and loan association, hereinafter referred to as an "insured association", which has the insurance protection provided by Title IV of the National Housing Act and which shall have been taken over for liquidation pursuant to the provisions of the laws of this state.

(b) (1) The appropriate state authority having the right to appoint a receiver or liquidator of the insured association, in the event of the taking over of the insured association for liquidation, shall tender to the Federal Savings and Loan Insurance Corporation [abolished] the appointment as receiver or liquidator thereof, and, if the Federal Savings and Loan Insurance Corporation [abolished] accepts the appointment, the Federal Savings and Loan Insurance Corporation [abolished] shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator of a savings and loan association, its investors, depositors, and other creditors and shall be subject to all duties of a receiver or liquidator.

(2) In addition, the Federal Savings and Loan Insurance Corporation [abolished] shall have all the rights, privileges, and powers conferred upon it by federal statutes.

(3) The Federal Savings and Loan Insurance Corporation [abolished] may make loans on the security of, or may purchase at public or private sale, and bid at any receiver's sale, and liquidate or sell, any part of the assets of the association of which it is the receiver, and, in the event of the purchase of the assets, it shall bid for and pay a fair and reasonable price.

(c) Whether or not the Federal Savings and Loan Insurance Corporation [abolished] shall serve as receiver or liquidator of an insured association, whenever it shall pay or make available for payment the liabilities of an insured association in liquidation which are insured by it, it shall be subrogated, upon the surrender and transfer to it of any share, share account, or account insured by it with respect to that share, share account, or account. However, the surrender and transfer of the share account or account shall not affect any right which the transferor thereof may have in any portion of the share, share account, or account which is uninsured or any right to participate in the distribution of the net proceeds remaining from the disposition of the assets of the insured association. The rights of the investors in, and creditors of, the insured association shall be determined in accordance with the applicable provisions of the laws of this state.

(d) Upon the acceptance by the Federal Savings and Loan Insurance Corporation [abolished] of appointment as a receiver or liquidator, possession of, and title to, all the assets, business, and property of the insured association of every kind and nature shall pass to, and be vested in, the Federal Savings and Loan Insurance Corporation [abolished] as receiver or liquidator.






Subchapter 8 - -- Regional Savings and Loan Act of 1987

§ 23-37-801 - Title.

This subchapter shall be known and may be cited as the "Regional Savings and Loan Act of 1987".



§ 23-37-802 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Acquire", as applied to an association or a savings and loan holding company, means any of the following actions or transactions:

(A) The merger or consolidation of an association with another association or with a savings and loan holding company;

(B) The acquisition of the direct or indirect ownership or control of voting shares of another association or savings and loan holding company if, after the acquisition, the acquiring association or savings and loan holding company will directly or indirectly own or control more than ten percent (10%) of any class of voting shares of the acquired association or savings and loan holding company;

(C) The direct or indirect acquisition of all or substantially all of the assets of another association or savings and loan holding company; or

(D) The taking of any other action that would result in the direct or indirect control of another association or savings and loan holding company;

(2) "Arkansas association" means an association organized under the laws of the State of Arkansas or under the laws of the United States and which:

(A) Has its principal place of business in Arkansas;

(B) If controlled by an organization, the organization is either an Arkansas association, southern region association, Arkansas savings and loan holding company, or a southern region savings and loan holding company; and

(C) Has more than eighty percent (80%) of its total deposits, other than deposits located in branch offices pursuant to § 23-37-811(a), in its branch offices located in one (1) or more of the southern region states;

(3) "Arkansas savings and loan holding company" means a savings and loan holding company which has:

(A) Its principal place of business in Arkansas;

(B) Total deposits of its southern region association subsidiaries and Arkansas association subsidiaries that exceed eighty percent (80%) of the total deposits of all association subsidiaries of the savings and loan holding company other than those association subsidiaries held under § 23-37-811(a);

(4) "Association" means a mutual or capital stock savings and loan association, savings association, building and loan association, or savings bank chartered under the laws of any one of the states or by the Federal Home Loan Bank Board [abolished], pursuant to the Home Owner's Loan Act of 1933, and whose deposits are eligible to be insured by the Federal Savings and Loan Insurance Corporation [abolished];

(5) "Board" means the Savings and Loan Association Board [abolished];

(6) "Branch office" means any office at which an association accepts deposits. The term "branch office" does not include:

(A) Unmanned automatic teller machines, point-of-sale terminals, or similar unmanned electronic banking facilities at which deposits may be accepted;

(B) Offices located outside the United States; and

(C) Loan production offices, representative offices, service corporation offices, or other offices at which deposits are not accepted;

(7) "Company" means any company under the Savings and Loan Holding Company Amendments of 1967;

(8) "Control" means that which is set forth in the Savings and Loan Holding Company Amendments of 1967;

(9) "Deposits" means, with respect to an association, withdrawable or repurchaseable shares, investment certificates, deposits, or other savings accounts in an association held by individuals, partnerships, corporations, the United States Government, states and political subdivisions of the United States, and other entities, exclusive of deposits by foreign governments and foreign official institutions, and by other associations. Determination of deposits must be made by reference to regulatory reports of condition or similar reports filed by the association with applicable state or federal regulatory authorities;

(10) "Federal association" means an association chartered by the Federal Home Loan Bank Board [abolished] pursuant to § 5 of the Home Owner's Loan Act of 1933;

(11) "Principal place of business" of an association means the state in which the aggregate deposits of the association are the largest. For the purposes of this section, the principal place of business of a savings and loan holding company is the state where the aggregate deposits of the association subsidiaries of the holding company are the largest;

(12) "Savings and loan holding company" means that which is set forth in the Savings and Loan Holding Company Amendments of 1967;

(13) "Service corporation" means any corporation, the majority of the capital stock of which is owned by one (1) or more associations and which engages, directly or indirectly, in any activities similar to activities which may be engaged in by a service corporation in which an association may invest under the laws of one (1) of the states or under the laws of the United States;

(14) "Southern region association" means an association other than an Arkansas association organized under the laws of one (1) of the southern region states or under the laws of the United States and which:

(A) Has its principal place of business only in a southern region state other than Arkansas;

(B) If controlled by an organization, the organization is either a southern region association or a southern region savings and loan holding company; and

(C) Has more than eighty percent (80%) of its total deposits other than deposits located in branch offices pursuant to § 23-37-811(a) in its branch offices located in one (1) or more of the southern region states;

(15) "Southern region savings and loan holding company" means a savings and loan holding company which has:

(A) Its principal place of business in a southern region state other than Arkansas;

(B) Total deposits of its southern region association subsidiaries and Arkansas association subsidiaries that exceed eighty percent (80%) of the total deposits of all association subsidiaries of the savings and loan holding company other than those association subsidiaries held under § 23-37-811(a);

(16) "Southern region states" means the states of Arkansas, Tennessee, Missouri, Mississippi, Texas, Louisiana, Oklahoma, Alabama, Florida, Georgia, Maryland, North Carolina, South Carolina, Virginia and the District of Columbia;

(17) "State" means any one (1) of the states of the Union or the District of Columbia;

(18) "State association" means an association organized under the laws of one (1) of the states; and

(19) "Subsidiary" means that which is set forth in the Savings and Loan Holding Company Amendments of 1967.



§ 23-37-803 - Penalties and remedies.

(a) In the event any association or savings and loan holding company consummates an acquisition that is prohibited by this subchapter, the Savings and Loan Association Board [abolished] shall require the association or savings and loan holding company to divest itself within two (2) years of its direct or indirect ownership or control of all Arkansas associations or Arkansas savings and loan holding companies.

(b) The board shall have the power to enforce the prohibitions contained in these sections through the imposition of fines and penalties, the issuance of cease and desist orders, and such other remedies as are provided by law.



§ 23-37-804 - Acts requiring prior approval of the board.

With the prior approval of the Savings and Loan Association Board [abolished] in accordance with § 23-37-807(a) and upon receipt of approval from all other applicable state and federal regulatory authorities having approval authority over the transaction:

(1) A company may become an Arkansas savings and loan holding company;

(2) An Arkansas savings and loan holding company may acquire:

(A) An Arkansas association or other Arkansas savings and loan holding company;

(B) A southern region association or a southern region savings and loan holding company; and

(C) An association or savings and loan holding company having association offices which are located outside of the southern region as authorized under § 23-37-811(a);

(3) A southern region savings and loan holding company may acquire a southern region savings and loan holding company having an Arkansas association subsidiary;

(4) An Arkansas state association may acquire a southern region association; and

(5) A southern region association may acquire an Arkansas state association.



§ 23-37-805 - Acts requiring prior approval of federal authorities.

With the prior approval of the Federal Home Loan Bank Board [abolished] and other applicable federal authorities in accordance with their approval authority over the transaction and without the necessary approval of the board except for the requirements under § 23-37-810:

(1) An Arkansas federal association may acquire a southern region association; and

(2) A southern region association may acquire an Arkansas federal association.



§ 23-37-806 - Savings and loan holding company acquisitions not requiring prior approval.

(a) Without any prior approval of the Savings and Loan Association Board [abolished], a southern region savings and loan holding company having an Arkansas association subsidiary may acquire:

(1) A southern region savings and loan holding company that does not have an Arkansas association subsidiary;

(2) A southern region association that does not have any branch offices in Arkansas; or

(3) To the extent authorized in § 23-37-811(a), an association or savings and loan holding company having association offices which are located outside the southern region.

(b) The southern region savings and loan holding company shall notify the board at least thirty (30) days prior to the consummation of the proposed transaction. The notification requirements of this section are satisfied by furnishing the board with a copy of the completed application seeking approval for the proposed transaction which is filed with the federal savings and loan regulatory authority.



§ 23-37-807 - Applications to the board for approval.

(a) Whenever an application is filed as required under § 23-37-806, or if approval of the Savings and Loan Association Board [abolished] pursuant to this section is required under § 23-37-810, the board shall approve the transaction if it is otherwise approved as required by applicable laws, and if, in addition:

(1) The laws of the state in which the southern region association or southern region savings and loan holding company, as applicable, filing the application has its principal place of business permit Arkansas associations and Arkansas savings and loan holding companies, as applicable, to acquire associations and savings and loan holding companies in that state;

(2) Under the laws of the state where it has its principal place of business, the southern region association or southern region savings and loan holding company filing the application could be acquired by the Arkansas association or Arkansas savings and loan holding company, as applicable; and

(3) Each Arkansas association sought to be acquired directly or indirectly in the proposed transaction has been in existence and continuously operated as an association for a period of five (5) years or more prior to the date the application for approval of the transaction was filed with the board. This requirement does not prohibit a southern region association or southern region savings and loan holding company from acquiring all or substantially all of the ownership of an Arkansas association organized solely for the purpose of facilitating the acquisition of an Arkansas association in existence and continuously operated as an association for the requisite five-year period.

(b) The board shall rule on any application requiring approval under this section not later than ninety (90) days following the date of acceptance of a completed application seeking approval of the proposed transaction. If the board fails to rule on the application within the requisite ninety-day period, the proposed transaction is approved.

(c) The applicant is entitled to notice and a hearing contesting the denial by the board of any application.



§ 23-37-808 - Permissible nondisqualified acquisitions.

A southern region association, a southern region savings and loan holding company, an Arkansas association, or an Arkansas savings and loan holding company may acquire or control, and does not cease to be a southern region association, a southern region savings and loan holding company, an Arkansas association, or Arkansas savings and loan holding company, respectively, by virtue of its acquisition or control of an association or savings and loan holding company other than as expressly permissible under §§ 23-37-806 and 23-37-807 if:

(1) Immediately following the consummation of the acquisition, the Arkansas association, Arkansas savings and loan holding company, southern region association, or southern region savings and loan holding company qualifies as such; and

(2) The association or savings and loan holding company making the application complies with the approval and notification requirements in §§ 23-37-806 and 23-37-807.



§ 23-37-809 - Prohibited acquisitions.

(a) Except as specifically permitted under § 23-37-812, no Arkansas association, Arkansas savings and loan holding company, southern region association, or southern region savings and loan holding company having an Arkansas association subsidiary may acquire an association or savings and loan holding company which is not either an Arkansas savings and loan holding company or a southern region savings and loan holding company or an association which is not either an Arkansas association or a southern region association.

(b) Except as expressly permitted by federal law, no association which is not either an Arkansas association or a southern region association and no savings and loan holding company which is not either an Arkansas savings and loan holding company or a southern region savings and loan holding company may acquire an Arkansas association, an Arkansas savings and loan holding company, or a southern region savings and loan holding company controlling an Arkansas association.



§ 23-37-810 - Acquirer of an Arkansas association or Arkansas savings and loan holding company subject to Arkansas laws.

Any southern region association or southern region savings and loan holding company which directly or indirectly acquires an Arkansas association or an Arkansas savings and loan holding company is subject to all the laws of this state relating to the acquisition, ownership, expansion, and operation of Arkansas associations and Arkansas savings and loan holding companies.



§ 23-37-811 - Registration of association -- Reports -- Regulations.

(a) Each Arkansas association, Arkansas savings and loan holding company, southern region association controlling an Arkansas association, and southern region savings and loan holding company controlling an Arkansas association which engages in a transaction which requires approval of the Savings and Loan Association Board [abolished] pursuant to § 23-37-807 shall, within thirty (30) days after approval of the transaction, initially register and file annually with the board forms prescribed by the board. These forms shall include such information with respect to the financial condition and operations, management, and relations between applicable associations and savings and loan holding companies, and related matters, as the board may consider necessary or appropriate to carry out the purposes of these sections.

(b) To the extent authorized by law, the board may make examinations of each association or savings and loan holding company required to be registered pursuant to subsection (a) of this section and any service corporation of the association, the cost of which must be assessed against and paid by the association.

(c) The board may enter into cooperative and reciprocal agreements with the association and savings and loan holding company regulatory authorities of any state or of the United States for the periodic examination of associations and savings and loan holding companies that are required to be registered under the provisions of subsection (a) of this section and may accept reports of examinations and other records from the authorities in lieu of conducting its own examinations.

(d) The board may establish regulations to carry out the purposes of this subchapter.



§ 23-37-812 - Determination of total deposits.

For purposes of this subchapter, the total deposits of savings and loan associations within the region shall be determined by reference to the records of the Federal Home Loan Bank Board [abolished], Washington D.C.









Chapter 38 - Building and Loan Associations -- Miscellaneous Provisions

Subchapter 1 - -- General Provisions

§ 23-38-101 - Definitions.

As used in this act, unless the context otherwise requires:

(1) "Building and loan association" means any association or corporation which is chartered under any building and loan law, which is principally in the business of assisting its members to buy, improve, or build homes or to remove encumbrances therefrom, and which accumulates the funds loaned through the issuance or sale of its own shares or certificates;

(2) "Domestic association" means any association chartered under the laws of this state;

(3) "Foreign association" means any association chartered under the laws of any other state or territory of the United States;

(4) (A) "Guaranty, or permanent stock building and loan association" means a financial institution incorporated by the state which has for its purposes those outlined in subdivision (1) of this section and which issues a class of stock known as "guaranty capital stock", "permanent capital stock", or "reserve capital stock", as provided in Acts 1929, No. 128, § 18 [repealed].

(B) Par funds derived from the sale of the shares shall be set apart and be a fixed and permanent guaranty or reserve to holders of all other shares or certificates and to all other customers of the association that the association will fulfill its agreement as per terms of contract with them.

(C) "Guaranty", "permanent", or "reserve capital stock" cannot be withdrawn until final liquidation of the association, and no loans shall ever be made by the association upon the pledge of the stock as security; and

(5) "Mutual building and loan association" means a mutual, cooperative financial institution, incorporated by the state and composed of members who associate themselves together for mutual benefit and the purposes outlined in subdivision (1) of this section.



§ 23-38-102 - Annual reports.

(a) (1) Within sixty (60) days after December 31 each year, every building and loan association operating under the provisions of this act shall file with the Securities Commissioner a statement of its financial condition at the close of its business on December 31 setting forth such details of its financial condition upon such blanks as may be prescribed by the commissioner.

(2) (A) Unless an extension of time is granted in writing by the commissioner, failure to file the statement within the time mentioned shall be a violation punishable by a fine of one hundred dollars ($100) for each day the statement is delinquent.

(B) The fine shall be assessed against the secretary of the association by any court of competent jurisdiction upon complaint of the commissioner.

(b) (1) The commissioner shall annually file with the Governor a report of the name, officers, directors, domicile, and financial statement of each building and loan association.

(2) This report shall be published in book form.






Subchapter 2 - -- Organization and Operation

§ 23-38-201 - Shares, stock, or certificates generally.

(a) The bylaws of each association shall describe the several kinds or classes of shares, stock, or certificates which it may issue.

(b) The board of directors of the associations shall have power and authority to limit or suspend the issuing of any or all classes of shares, stock, or certificates, to fix a maximum limit for the excess payments, above the regular dues, which may be paid in any one (1) month on installment shares. The board may also remove the limit or suspension at any time in its discretion.



§ 23-38-202 - Calling in shares.

(a) Any building and loan association, in its bylaws, may reserve the right and power to require, at any time, any holders of any or all classes of shares, stock, or certificates issued by it, except guaranty permanent shares, to surrender for cancellation and payment any or all of the shares, stock, or certificates held by them, upon notice to do so within a reasonable time stated in the notice.

(b) Upon surrender, the association shall pay to the owner of the shares, stock, or certificates the full book value thereof, together with the contract or earned interest or dividend thereon, up to the date specified in the notice to surrender.

(c) The shares, stock, or certificates called for surrender, cancellation, and payment, and not brought in for that purpose, shall cease to draw interest or dividend at the date named for the surrender.

(d) All shares withdrawn, paid off, or called in and cancelled shall revert to the association and may be reissued as new shares.



§ 23-38-203 - Guaranty associations -- Stock, dividends, etc.

(a) Any association with guaranty permanent capital may issue to its members, or to nonmembers, other classes of investment certificates, or savings certificates or pass books, and shall specify on all of the other classes of certificates or pass books the fixed, definite rate of interest thereon.

(b) The associations may contract to mature their loans on a definite contract basis without reference to the maturity of shares.

(c) Associations having guaranty permanent capital, after setting aside from the earnings a sum sufficient to pay, credit, or reserve to all other classes of investment certificates, savings certificates, and pass-books the accrued interest or dividend thereon, and those further sums which this act may provide for the contingent reserve fund, and to pay all other past due liabilities, may then distribute the balance of any distributable surplus profits as a dividend to the guaranty permanent shares.

(d) (1) The amount of guaranty permanent stock authorized to be issued by every guaranty plan association shall be not less than one hundred fifty thousand dollars ($150,000), of which not less than twenty-five thousand dollars ($25,000) shall be paid in cash before the association begins operation. The amount of the paid-in guaranty permanent shares shall at all times be not less than five percent (5%) of the total liabilities of the association until the entire authorized guaranty permanent capital has been paid in, and the full amount of one hundred fifty thousand dollars ($150,000) permanent or guaranty capital shall thereafter be maintained.

(2) However, associations domiciled in towns of not more than one thousand five hundred (1,500) population and confining their operations to the town and the vicinity within five (5) miles thereof may begin operation with a guaranty capital subscribed and paid in cash of not less than ten thousand dollars ($10,000).



§ 23-38-204 - Mutual or guaranty permanent stock associations -- Dayton or optional payment plan.

(a) The Dayton or optional payment plan of maturing shares or certificates may be employed by either mutual or guaranty permanent stock associations.

(b) Members or certificate holders whose shares are on the optional payment plan may make payments thereon in any amount at any time, subject to those limitations which the board of directors may impose under the bylaws of the association.

(c) The stock may be subject to withdrawal under the bylaws of the association, but the entire number of shares represented by the certificate must be withdrawn at one (1) time. It shall not be permissible to make partial withdrawals under any of the certificates.



§ 23-38-205 - Directors -- Stock ownership.

(a) The bylaws of each building and loan association may prescribe other qualifications for directors, but no person shall be eligible to election as director unless he or she is a bona fide owner of stock or shares in the association to the amount of:

(1) Two hundred fifty dollars ($250) fully paid and free from all liens if the assets of the association do not exceed one hundred thousand dollars ($100,000); and

(2) Five hundred dollars ($500) if the assets of the association do exceed one hundred thousand dollars ($100,000).

(b) A director shall not have the right to sell or dispose of his or her stock or to resign or vacate his or her office as director during the term for which he or she is elected without the consent and approval of the Securities Commissioner.



§ 23-38-206 - Voting rights, etc., of shareholders and directors.

The bylaws of each association shall prescribe the voting rights and powers of the owners of the several classes of shares of stock and certificates and the qualifications of the voting shareholders and of the members of the board of directors.



§ 23-38-207 - Members or employees may take acknowledgments.

No notary public or other public officer qualified to take acknowledgments or proofs of written instruments shall be disqualified from taking the acknowledgment or proof of an instrument in writing in which a building and loan association is interested by reason of his or her membership or stockholding in, or employment by, the building and loan association interested in the instrument. Any such acknowledgments taken prior to June 11, 1931, are validated.



§ 23-38-208 - Excessive dividends -- Suspension of payment.

(a) If, after examination, the Securities Commissioner shall find that any building and loan association of this state is paying, crediting, or reserving dividends, or is about to pay, credit, or reserve dividends, or is distributing or about to distribute profits, on its stock or certificates in excess of the dividends or profits earned; or that the condition of the assets of the association does not justify the payment, credit, or reservation of dividends or the distribution of profits upon its stock or certificates; or that dividends or profits are being or are about to be paid, credited, reserved, or distributed so as to result in inequities to the stockholders or certificate holder, or any class or portion thereof; or that the safety of the investments in the association are, or are about to be, jeopardized by the payment, credit, reservation, or distribution of dividends or profits, then the commissioner shall order the association, in writing, to cease to pay, credit, or reserve dividends, or distribute profits, on any class of its shares or certificates except as and to the extent as may be specified in the order, notice of which order shall be given to the officers of the association.

(b) From and after the issuance of the order, it shall be unlawful for the association to pay, credit, or reserve any dividends, or distribute any profits, on any of its shares or certificates contrary to the order. Willful violation of the terms of the order shall have the effect of rendering the officers and directors of the association participating in the violation jointly and severally liable for the amount of the dividends or distributions unlawfully paid, credited, reserved, or distributed.

(c) The order shall remain in full force and effect until the commissioner shall have determined either:

(1) That the assets and earnings of the association are in a condition and of a value and amount which permits the association to resume dividends or distributions to such extent as the commissioner may authorize; or

(2) That the association should go into voluntary liquidation or receivership.



§ 23-38-209 - Excessive dividends -- Liability of directors.

Any members of the board of directors of a building and loan association who knowingly vote to declare or who, being secretary or manager or auditor or examiner thereof, willfully declare, or advise the board of directors of the association to declare, a greater dividend than has actually been earned or has been previously accumulated as surplus by the association shall personally refund the dividend and be liable to the corporation for the amount in excess of earned dividends or accumulated surplus jointly and severally.



§ 23-38-210 - Loans and investments generally.

(a) (1) Loans made by a building and loan association operating under this act shall be made to its members or certificate holders, accompanied by a transfer and pledge of shares or units issued by the association or secured by a mortgage or deed of trust on improved real estate which is unencumbered, except for prior liens owned by the association and taxes and assessment liens for improvements not yet due.

(2) The association shall be empowered to make such other loans as are authorized by the Federal Home Loan Bank or by the Federal Savings and Loan Insurance Corporation [abolished].

(3) Loans may also be made to members or certificate holders upon pledge, assignment, and delivery to the association, but the loan shall not exceed the withdrawal value of the shares, stock, or certificate so pledged.

(b) (1) The board of directors of any association may invest funds in the treasury, in excess of the demands of members or certificate holders, in the securities of other Arkansas building and loan associations or in the obligations of the State of Arkansas or of the federal government or in loans to nonmembers on securities which the board of directors may approve. Loans to nonmembers shall not at any time exceed fifteen percent (15%) of the assets of the association.

(2) The board of directors of any association may invest excess funds in loans and advances of credit insured pursuant to the provisions of Title I of the National Housing Act and the amendments thereto.



§ 23-38-211 - Restrictions as to loans.

(a) No building and loan association shall make a mortgage loan to an officer, director, or employee of the association, either directly or indirectly, unless the loan is first approved unanimously by the members of the board of directors present at the next regular board meeting, the approval to be recorded by aye and nay vote in the minutes of the meeting of the board.

(b) No building and loan association shall make loans exceeding, in the aggregate:

(1) Five thousand dollars ($5,000) to one (1) borrower upon real estate security if the assets of the association do not exceed fifty thousand dollars ($50,000);

(2) Ten thousand dollars ($10,000) to one (1) borrower upon real estate security if the assets of the association do not exceed two hundred thousand dollars ($200,000);

(3) Fifteen thousand dollars ($15,000) to one (1) borrower upon real estate security if the assets of the association do not exceed five hundred thousand dollars ($500,000);

(4) Twenty-five thousand dollars ($25,000) to one (1) borrower upon real estate security if the assets of the association do not exceed two million five hundred thousand dollars ($2,500,000);

(5) One percent (1%) of the assets of the association to one (1) borrower on real estate security if the assets of the association exceed two million five hundred thousand dollars ($2,500,000).



§ 23-38-212 - Conveyance of mortgaged property as transfer of shares securing loan.

The conveyance or transfer of property mortgaged to a building and loan association shall, unless otherwise stated in the instrument of conveyance, act as a transfer also of the shares or certificate of the association securing the loan.



§ 23-38-213 - Investment in real estate.

(a) Any building and loan association operating under the provisions of this act and having assets in excess of five hundred thousand dollars ($500,000) may permanently invest a portion of its funds in real estate on which there is, or may be, erected a building suitable to be occupied as offices of the association and for revenue to be derived from rentals of that portion of the building which is not required by the association for its own use. The amount so invested shall not exceed the surplus and reserve of the association.

(b) The association may also acquire real estate in satisfaction of debts owing to it, previously contracted in the course of its business, or purchased under the foreclosure at sheriff's, judicial, or any other sale, public or private, upon which real estate the association may have or hold a mortgage lien or other interest or encumbrance for the purpose of securing any debts due it or for the protection of its interest in the real estate.



§ 23-38-214 - Valuation of real estate owned as an asset.

(a) In the event any real estate is acquired by any association through foreclosure, by purchase, or otherwise, the value of the real estate shall immediately be determined by the board of directors, which valuation shall in no case exceed the actual cost of the real estate to the association, unless the cost is in excess of the amount of the original mortgage, in which case the value shall be limited to that amount. The valuation, in either case, shall not be increased at any time by the addition of carrying charges.

(b) If real estate is owned by the association and not occupied in whole or in part by the association as its office within two (2) years after acquisition, there shall be annually charged off, as depreciation, a sum equal to not less than ten percent (10%) of the valuation as prescribed in this section.

(c) (1) If, at any time, the Securities Commissioner should have reason to believe that real estate carried on the books of any association is in excess of its reasonable market value, then he or she is authorized to have an appraisal made of the real estate, at an expense not to exceed five dollars ($5.00) for each appraisal, to be paid by the association, and to fix the amount at which the real estate is being carried on the books of the association to conform to the appraised value.

(2) If the board of directors of the association considers that the appraised value does not reflect the fair market value of the property, it has the right to submit additional information as to the value of each and every piece of property which, in its opinion, has been undervalued, with request for reconsideration and review. Upon reconsideration and review of all the information at hand, the value as fixed by the commissioner shall become final.



§ 23-38-215 - Authority to borrow money.

(a) Building and loan associations of this state shall, subject to the prior approval of the Securities Commissioner in each instance as to the amount of the loan, have the power and authority to borrow money for corporate purposes, to issue negotiable notes therefor, to pledge and endorse and, from time to time, substitute their assets as may be required for the security of the repayment of the borrowed money.

(b) However, any loan made by any association from the Federal Home Loan Bank, or any successor thereof established under the authority of the United States, may be consummated in full legal effect by the association without obtaining either the prior or subsequent approval of the commissioner.



§ 23-38-216 - Expenses restricted.

(a) The expenses of any building and loan association operating in Arkansas shall not, in any fiscal year, exceed the total receipts from membership, withdrawal or cancellation fees, fines, plus two percent (2%) of the average amount of loans outstanding during the year on mortgages, shares, and other securities and investments in securities authorized by this act.

(b) However, if any building and loan association operating in the State of Arkansas during any fiscal year has reserve funds on hand of more than ten percent (10%) of the association's assets, it may take three percent (3%) of the average amount of loans outstanding during that fiscal year on mortgages, shares, and other securities and investments in securities authorized by this act, in addition to the total receipts from membership, withdrawal, or cancellation fees, or fines, for expenses of operating.

(c) The term "expenses", as used in this section, shall not be construed to include:

(1) Taxes, assessments, repairs, or insurance on real estate owned by the association, dividends or interest, or the expenses of foreclosure or other litigation;

(2) Expenses of appraisals, attorney's fees for examination of title, premiums for title insurance, recording fees, or other expenses which are usually incurred in connection with loaning funds of the association; and

(3) Premiums paid for the insurance of its shares, cost of examination and audit, or any other expense required by the Securities Commissioner or the Federal Home Loan Bank.



§ 23-38-217 - Losses -- Reduction of liability to members.

(a) Whenever the losses of any building and loan association, resulting from depreciation in value of its securities or otherwise, exceed its contingent reserve fund, undivided profits, and current earnings so that the estimated value of its assets is less than the total amount due its members, the Securities Commissioner shall order a reduction of its liability to its members in a manner which distributes the loss equitably among the members.

(b) If, thereafter, the association shall realize from the assets a greater amount than was fixed in the order of reduction, the excess shall be divided among members whose credits were so reduced, but to the extent of the reduction only.



§ 23-38-218 - Sale of assets.

(a) At any regular meeting of the shareholders of any building and loan association, or at any special meeting of the shareholders of the association, in either case called to consider the action and held in accordance with the laws governing the association, the shareholders, by affirmative vote of two-thirds (2/3) of the outstanding shares, may authorize the sale of all or a portion of the assets of the association to another building and loan association or to a federal savings and loan association.

(b) The sale shall be on terms and under conditions which may be adopted in the shareholders' meeting. Upon authority given the directors of the association in the meeting, they are authorized to proceed to consummate the sale.



§ 23-38-219 - Subscription for stock in corporation created by act of Congress.

Any building and loan association organized under the laws of the State of Arkansas shall have authority to subscribe for stock in any corporation created by an act of Congress when subscription is required by the act of Congress as a condition precedent to the securing of a loan to the building and loan association from any corporation created by the act of Congress.



§ 23-38-220 - Foreign associations.

(a) Foreign building and loan associations may be permitted to transact business in the State of Arkansas in the manner provided in this section, and a foreign association which is not admitted according to the provisions of this section shall not transact any business whatever in this state.

(b) (1) A foreign association applying for permit to do business in the State of Arkansas shall file with the Securities Commissioner a copy of its articles of incorporation, bylaws, plan of operation, and its most recent financial statement.

(2) It shall deposit with the commissioner one hundred thousand dollars ($100,000) of bonds of the State of Arkansas or of some subdivision thereof, or other evidence of obligations of the State of Arkansas or some subdivision thereof, or certificates of full paid shares in Arkansas building and loan associations, or United States bonds, which securities so filed shall be subject to the approval of the commissioner. However, any foreign corporation authorized to do business in Arkansas on January 1, 1929, shall not be required to deposit the securities required in this subdivision.

(c) The securities thus filed with the commissioner under the provisions of this section shall be held by him or her in trust for the exclusive benefit and security of the creditors and shareholders of the association who are residents of this state. The interest or income of any securities so deposited shall accrue to and be used by the association depositing them, so long as the association fulfills its obligations and complies with the provisions of this chapter.

(d) After the articles of incorporation, bylaws, plan of operation, and financial statement shall have been approved, together with the approval of the securities required by the provisions of this section, the commissioner may issue a certificate of authority to do business in the State of Arkansas. The certificates shall be for one (1) year from March 1, and must be renewed annually. A fee of two hundred fifty dollars ($250) for each certificate of authority and each renewal thereof shall be charged and collected from each foreign association admitted.

(e) The commissioner may, however, before issuing the certificate of authority, exercise the right of examinations, and the expense and fees for the examination shall be paid by the association applying, regardless of whether the application is granted or denied.

(f) (1) All securities delivered to the commissioner under the terms of this section shall be deposited with the Treasurer of State, who, with his or her sureties, shall be responsible for the safekeeping thereof. The Treasurer of State shall surrender the securities only upon the written order of the commissioner.

(2) If the commissioner shall become convinced at any time that any securities held under the terms of this section have suffered depreciation in value, he or she shall require additional securities.

(3) The commissioner may also, upon request of the owner, permit exchanges of securities upon proper approval of the new securities by the commissioner.

(g) Every foreign association admitted to do business in Arkansas shall file with the commissioner an instrument in writing properly executed, agreeing that any summons or other process of any court of competent jurisdiction may issue against it from any county in the State of Arkansas, and when served upon the commissioner shall be accepted by him or her, irrevocably, as a valid service upon the foreign association. However, the commissioner shall send, by registered mail, a copy of the legal process served upon the commissioner to the home office of the foreign association, and the commissioner shall, within six (6) days after service upon him or her, certify to the court from which the summons or process issued the fact of the acceptance of service and mailing.

(h) No foreign association shall be admitted to do business in this state if it has a name identical with that of any domestic association or with any other foreign association previously admitted or has a name so similar as to cause confusion.

(i) The provisions of this section shall not apply to any foreign association, a majority of whose directors are residents of the State of Arkansas.






Subchapter 3 - -- Liquidation

§ 23-38-301 - Voluntary liquidation.

(a) (1) By action of its shareholders or certificate holders at the annual meeting or at any meeting specially called for the purpose and by vote of two-thirds (2/3) of the holders present in person or by proxy at the meeting, any building and loan association of this state may resolve to liquidate the association and adopt a plan therefor. Each shareholder or certificate holder is entitled to vote, with respect to the question of liquidation, one (1) vote for each twenty-five dollars ($25.00) of the face value of the number of shares or certificates which he or she owns, whether or not he or she is entitled to vote his or her shares or certificates respecting other matters.

(2) In the event that the Securities Commissioner has ordered the association to suspend the payment of dividends or the distribution of profits on its shares or certificates pursuant to § 23-38-208, and in the further event that the commissioner finds and certifies that an emergency exists in the affairs of the association requiring action before the shareholders or certificate holders of the association can meet in the annual or special meeting, then the board of directors of the association may resolve voluntarily to liquidate the association and may adopt a plan of liquidation. In instances of action by either shareholders or certificate holders or the board of directors, this plan is subject to modifications or additions, made either prior or subsequent to the approval of the plan by the commissioner, which may from time to time be required by the commissioner and approved by the board of directors of the association.

(b) Before a resolution providing for liquidation shall take effect, a copy thereof, together with a complete detailed outline of the plan certified by the president and secretary of the association, together with a statement of the assets and liabilities of the association verified by oath of a majority of its board of directors, shall be filed with the commissioner.

(c) (1) From and after the approval of the resolution and plan, the latter modified or added to as aforesaid, by the commissioner, the association shall not issue any further stock or certificates nor make any further loans, and all of its income and receipts in excess of the actual expenses of liquidation shall first be applied towards the discharge of its liabilities for borrowed money.

(2) The officers of the association, under the direction of its board of directors and the supervision of the commissioner, shall then proceed with the liquidation by reducing the assets of the association to cash and distributing them among its shareholders and certificate holders in proportion to the withdrawal value of their respective holdings existing at the date of the passage of the resolution for voluntary liquidation.

(3) The expenses of the liquidation, the sales or compromises of assets of the association in the course of liquidation, and the distribution among the shareholders and certificate holders shall be incurred or had only after the approval in each instance of the commissioner.

(d) Each director of the association shall hold office until the election and acceptance of office of his or her successor, and the resignation of any director shall not become effective until the commissioner approves it. In the event of a vacancy upon the board of directors of the association by death or approved resignation, the remaining directors shall fill the vacancy until a director has been regularly elected and accepted his or her position.



§ 23-38-302 - Notice of insolvency or illegal practices.

(a) If, from any source, it shall come to the knowledge of the Securities Commissioner that the assets of any building and loan association operating in this state have become impaired, and that it is insolvent; or that it is conducting its business in a fraudulent, illegal, or unsafe manner, which will jeopardize the safety of the investments therein; or that the amount of the paid-in guaranty permanent shares of any guaranty association is less than the ratio prescribed in this act to be maintained, as compared with its liabilities to other classes of shares and creditors, it shall be the duty of the commissioner to notify each officer and director of the association of the facts which have come to his or her knowledge.

(b) In case the assets of a mutual, serial, or Dayton optional payment plan association have become impaired and it is insolvent, the notice shall direct that effective steps be taken to restore the association to solvency, and that the commissioner be notified within a reasonable time, to be stated in the notice, of the action taken to carry out the directions thus given.

(c) In case the assets of a guaranty association have become impaired and it is insolvent, or if the ratio between the amount paid in on its guaranty permanent shares and its liabilities to all other classes of shares and creditors is less than the ratio prescribed in this act, the notice shall direct that an assessment shall be levied pro rata upon all the guaranty permanent shares at a rate sufficient to make good the impaired assets or correct the impaired ratio and applied for that purpose, or that other effective steps be taken to correct the shortages. The notice shall also direct that the commissioner be notified, within a reasonable time specified in the notice, of what steps have been taken to carry out the directions thus given.

(d) In case any association is conducting its business in a fraudulent, illegal, or unsafe manner, the notice shall direct that the association discontinue its fraudulent, illegal, and unsafe methods and practices, within a reasonable time which the notice shall specify, and that the commissioner shall be notified within that time as to what steps have been taken to comply with the notice.



§ 23-38-303 - Appointment of receiver or conservator.

(a) (1) In case any association notified as provided in § 23-38-302 shall fail or neglect to comply with notice thus given within the time stipulated in the notice, or in the event the Securities Commissioner shall be of the opinion that the association is in an insolvent condition, the commissioner is authorized and directed to file a petition in the circuit court in the county where the principal office of the association is situated alleging the insolvency of the association or that the association is conducting its business in a fraudulent, illegal, or unsafe manner and that it has failed to discontinue the fraudulent, illegal, or unsafe practices within a reasonable time after notice from the commissioner.

(2) If the commissioner, upon investigation, finds that the association has been conducting its affairs in an illegal or fraudulent manner and the illegal or fraudulent practices, in the opinion of the commissioner, have rendered the condition of the association insolvent or if continued would jeopardize the financial condition of the association, the commissioner is vested with authority, without notice to the association, to file a petition in the circuit court setting up the illegal or fraudulent practices and asking for a receiver or conservator for the association.

(b) In all cases in which the commissioner files a petition for a receiver or conservator, he or she shall attach to his or her petition, as soon as practicable after filing, a full and true statement of the affairs and conditions of the association, including an itemized statement of its assets and liabilities.

(c) (1) After the association has been served with the notice of the filing of the petition, the circuit court, if in session, and if not in session then in vacation, shall hear the petition. Upon finding that the association is insolvent or is conducting its business in a fraudulent, illegal, and unsafe manner, it shall appoint a receiver or conservator to take over all books, papers, records, and effects of every description belonging to the association, or on petition filed in circuit court, signed by five percent (5%), in amount, of the share or certificate holders of the association who shall be required to give opposite each person's name the number and amount of shares or certificates held in the association.

(2) The circuit court shall not be vested with authority to appoint a receiver or conservator for a building and loan association chartered under the laws of this state except on petition filed by the commissioner.



§ 23-38-304 - Duties of receiver or conservator generally -- Dissolution of association.

(a) Before entering upon the duties of his or her office, the receiver or conservator shall be required by the court to execute to the association good and sufficient bond, conditioned for the faithful discharge of his or her duties, which bond shall be approved and filed with the circuit court.

(b) (1) If a conservator is appointed for the association, the conservator shall take possession of the association in accordance with the terms of the appointment and shall, at that time, give notice of the circuit court's action to any officer or employee in the home office who appears to be in charge of that office.

(2) On taking possession, the conservator shall immediately take possession of the association's books, records, and assets.

(3) A conservator shall, without further action, succeed to the rights, titles, powers, and privileges of the association and to the rights, powers, and privileges of its members, officers, and directors. No member, officer, or director shall thereafter have or exercise any such right, power, or privilege or act in connection with any of the association's assets or property.

(4) The circuit court may at any time, on proper showing by the Securities Commissioner, direct the conservator to turn over the association to its previous management, new management, or receiver.

(c) (1) If a receiver is appointed, the receiver shall be charged with the collection of all dues, interest, and other charges accruing upon the mortgages, notes, or other claims owing to the association but shall receive no further dues or other payments upon any shares, stock, or certificates issued by the association and shall issue no further shares, stock, or certificates of the association.

(2) The receiver shall pay, and procure the discharge of, all preferred debts and obligations of the association. After paying the necessary legal expenses of his or her receivership, he or she shall distribute the balance of the assets from time to time under orders from the circuit court pro rata to the liabilities of the association to the holders of its shares, stock, and certificates in proportion to the sums paid in on its several outstanding shares, stock, and certificates.

(3) To facilitate the work of liquidation of the association, the receiver may, and, on orders from the circuit court to do so, shall, negotiate for the sale and transfer of the mortgages and other assets and property of the association to other corporations or persons, subject always to the vested and accrued rights of the mortgagors. Before the sale or transfer is carried out and consummated, a full report of the negotiations and the proposed terms and conditions of the sale and transfer shall be filed with and approved by the circuit court.

(d) The compensation to be allowed a receiver or conservator under this section shall be an amount reasonable in proportion to the value of the property of the association and shall be fixed by the circuit court. All expenses necessary in carrying out the receivership or conservatorship shall be paid out of the assets of the association as directed by the circuit court.

(e) (1) Upon completion of the duties entrusted to him or her, the receiver shall prepare a statement to that effect, reciting therein that all the liabilities of the association have been completely discharged as far as its assets will permit and that its assets and property are distributed among all the persons entitled thereto. The statement shall be subscribed and sworn to by the receiver and filed with the circuit court, and a notice of the dissolution shall be published for three (3) successive weeks in a newspaper published in the county where the principal office of the association is located.

(2) Upon the filing of the statement, making publication of notice as aforesaid, and the approval and confirmation of the statement and report by the circuit court, the association shall be deemed liquidated and dissolved.



§ 23-38-305 - Loans from federal agencies -- Authority of receiver.

(a) The receiver in charge of any insolvent building and loan association, on behalf of that association, may apply for and procure loans from a lending agency of the United States government. The proceeds of those loans may be paid to creditors of the insolvent building and loan association.

(b) To evidence liability for the repayment of loans, the receiver, as custodian of the insolvent building and loan association, may execute and deliver to the lending agency of the United States Government from whom the loan is procured promissory notes which will constitute the obligation of the building and loan association named therein.

(c) In order to secure the payment of the notes given as provided in subsection (b) of this section, the receiver may assign, convey, mortgage, pledge, and hypothecate to the lending agency of the United States Government any and all assets of the insolvent building and loan association receiving the loan, which assignment, conveyance, mortgage, pledge, or hypothecation will operate to confer upon the lending agency a first lien upon the assets thus given as collateral.

(d) To facilitate and effectuate the procurement and consummation of these loans, the receiver may execute and deliver to the lending agency of the United States Government any applications, warranties, statements, information forms, contracts, agreements, and other instruments which may be required by the lending agency.

(e) The authority to procure loans herein conferred upon the receiver of insolvent building and loan associations includes the authority to renew them from time to time.



§ 23-38-306 - Loans from federal agencies -- Court approval.

(a) The right of the receiver to procure and consummate any loans as provided in § 23-38-305 shall be subject to the approval of the circuit court having jurisdiction over the administration of the affairs of the insolvent building and loan association on behalf of which the loan is sought.

(b) (1) When, in any instance, the receiver desires to apply for a loan on behalf of an insolvent building and loan association in his or her custody, he or she shall forthwith cause a notice to be published for one (1) insertion in some newspaper published and having a general circulation in the county in which the building and loan association is located or, if no such newspaper is published in the county, in a newspaper published in Little Rock, Arkansas, and having a statewide circulation. This notice shall be upon the following form:

Click here to view form

(2) The date of hearing specified in the notice shall be at least ten (10) days subsequent to the publication of the notice.

(c) (1) The receiver's petition for authority to procure the loan must be filed in the office of the clerk of the court at least three (3) days before the date set for the presentation of the petition. If, on the date designated in the notice, the petition has not been on file with the clerk of the court for a full three (3) days, the court shall order an adjournment or adjournments which will ensure that the petition lies in the office of the clerk of the court for three (3) days before its presentation.

(2) The petition to be filed and presented by the receiver as aforesaid shall set forth the terms of the proposed loan and contain the receiver's recommendations.

(d) (1) If any exceptions to the proposed loan, or the terms of the loan, shall be filed by authorized exceptors at or before the hearing of the petition, the circuit court shall dispose of them as promptly as possible, making any orders in respect thereto which it deems proper.

(2) If no written exceptions are filed on or before the hearing, the court shall pass upon the petition without delay and shall approve it if, in the opinion of the court, approval is deemed proper.

(e) An order of approval shall be subject to appeal, which must be taken in twenty (20) days, by any persons who may have filed written exceptions on or prior to the hearing, but the order shall not be subject to appeal or review on the prayer of any person who did not file written exceptions to the petition on or before the hearing.

(f) In exercising its jurisdiction, the circuit court may hear petitions and make orders in vacation as well as in term time.

(g) All presumptions usually indulged in favor of the judgments of courts of superior jurisdiction shall be indulged in favor of the validity of a judgment approving a loan application under this section.

(h) All appeals under this section will be advanced as a matter of public interest.



§ 23-38-307 - Repayment of loans during liquidation.

(a) Any borrower from a domestic building and loan association, which is in voluntary or involuntary liquidation, or which has been legally declared insolvent, who, at the time of the liquidation or insolvency, is indebted to the association, shall be charged with the amount due on the loan or advance and with any other indebtedness due the association by the borrower at the time of liquidation or insolvency.

(b) The borrower shall be given credit on his or her loan or advance for the amount theretofore paid on his or her stock, bond, investment certificate, membership certificate, or other evidence of shares, as the case may be, less any fees, fines, or penalties due the association by the borrower.






Subchapter 4 - -- Prohibited Practices

§ 23-38-401 - Embezzlement, unauthorized acts, etc.

(a) Every officer, director, member of any committee, clerk, or agent of any building and loan association doing business in this state who commits the following acts with intent to deceive, injure, or defraud the association or any association member or for the purpose of inducing any person to become a member thereof or to deceive anyone appointed to examine the affairs of the association shall be deemed guilty of a felony and on conviction shall be imprisoned in the state penitentiary for a period of not less than one (1) year nor more than ten (10) years:

(1) Embezzles, abstracts, or misapplies any of the moneys, funds, or credits of the association;

(2) Issues or puts into circulation any stock or certificates or other orders without proper authority;

(3) Issues, assigns, transfers, cancels, or delivers up any note, bond, draft, mortgage, judgment, decree, or any other written instrument belonging to the association; or

(4) Certifies to or makes a false entry in any book, report, or statement of or to the association.

(b) Whoever, with intent to deceive, injure, or defraud a building and loan association, aids or abets any officer, member of any committee, or other person in committing any of the prohibited acts enumerated herein shall be deemed guilty of a felony and on conviction shall be imprisoned in the state penitentiary for a period of not less than one (1) year nor more than ten (10) years.



§ 23-38-402 - Publication of false advertisement or report of financial condition.

Every director, officer, or agent of any building and loan association doing business in this state who knowingly concurs in making, publishing, circulating, or posting, either generally or privately to the stockholders or others, any advertisement, sign, written report, exhibit; statement of its affairs or financial condition, written or verbal; any book or notice containing any material statement that is false; or any untrue or fraudulently exaggerated reports, prospectus, account, statement of operations, values, business, profits, expenditures, or prospectus of any other property or documents intended to produce or give the shares of stock in the association a greater value or a less apparent or market value than they really possess or that misrepresents in any way the powers or liabilities of the association shall be guilty of a violation and upon conviction shall be punished by a fine not exceeding five hundred dollars ($500).



§ 23-38-403 - Suppressing evidence.

Every officer, director, employee, or agent of any building and loan association who, for the purpose of concealing any fact or suppressing any evidence against himself or herself or against any other person, abstracts, removes, mutilates, destroys, or secretes any paper, book, or record of any building and loan association or of the Securities Commissioner shall be guilty of a Class D felony.



§ 23-38-404 - Circulation of false statements injurious to association.

Any person who shall knowingly make, utter, or circulate any statement untrue in fact and derogatory to the financial condition of any building and loan association in this state with the purpose to injure the association shall be guilty of a violation and upon conviction shall be punished by a fine of not more than five hundred dollars ($500).









Chapter 39 - Mortgage Loan Companies and Loan Brokers

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Supervision



Subchapter 3 - -- Registration and Operation



Subchapter 4 - -- Prohibition of Advance Fee Loan Brokerage

§ 23-39-401 - Definitions.

For purposes of this subchapter, unless the context otherwise requires:

(1) "Advance fee" means any consideration which is assessed or collected prior to the closing of a loan by a loan broker;

(2) "Affiliate" means any person who, directly or indirectly, through one (1) or more intermediaries, controls, is controlled by, or is under common control with another person;

(3) "Borrower" means a person obtaining or desiring to obtain a loan of money, a credit card, or a line of credit;

(4) "Closing of a loan" means completion of the final steps of the transaction, except for the payment of consideration for loan services provided, whereby the borrower has full access to and use of the benefits of the loan of money, a credit card, or a line of credit;

(5) (A) "Loan broker" means any person not exempt under subdivision (5)(B) of this section who:

(i) For or in expectation of consideration arranges, attempts to arrange, or offers to fund a loan of money, a credit card, or a line of credit;

(ii) For or in expectation of consideration assists or advises a borrower in obtaining or attempting to obtain a loan of money, a credit card, a line of credit, or related guarantee, enhancement, or collateral of any kind or nature;

(iii) Acts for or on behalf of a loan broker for the purpose of soliciting borrowers; or

(iv) Holds himself or herself out as a loan broker.

(B) The following persons or entities shall not be considered loan brokers under subdivision (5)(A) of this section:

(i) If licensed by and subject to regulation or supervision of any agency, commission, or department of the United States or of the State of Arkansas, and if engaged in the permitted activity granted pursuant to their license, permit, or registration or with express written authority for the activity from the regulatory or supervising agency:

(a) Bank;

(b) Savings and loan association;

(c) Trust company;

(d) Credit union;

(e) Investment company;

(f) Industrial loan company;

(g) Securities broker-dealer, agent, or investment adviser;

(h) Real estate broker or sales associate;

(i) Attorney;

(j) Federal Housing Administration or Department of Veterans Affairs approved lender;

(k) Credit card company;

(l) Mortgage loan company;

(m) Mortgage loan broker;

(n) Public utility;

(o) Insurance company or agent; or

(p) Motor vehicle manufacturer or dealer;

(ii) Subsidiaries of licensed or chartered consumer loan companies, banks, or savings and loan associations are not loan brokers;

(iii) A person extending or arranging credit, or offering to extend or arrange credit, to a partnership or corporation exclusively for commercial or business purposes;

(iv) A depository financial institution chartered or licensed by an agency, commission, or department of another state, if the funds on deposit with the institution are insured by the Federal Deposit Insurance Corporation;

(v) An affiliate of a person listed in subdivision (5)(B)(iii) of this section; or

(vi) A bona fide seller or lessor of goods, services, or interests in real estate in a transaction in which the seller or lessor extends, arranges, or offers to extend or arrange credit that is to be used exclusively for financing the purchase or lease or for services performed by an independent third party directly related to the purchase or lease. A transaction shall not be exempt under this subdivision (5)(B)(vi) if the purchaser or lessee receives, or is to receive, a cash advance or consolidation loan in addition to the financing; and

(6) "Principal" means any officer, director, partner, joint venturer, branch manager, or other person with similar managerial or supervisory responsibilities for a loan broker.



§ 23-39-402 - Nonexclusive remedy.

Nothing in this subchapter limits the rights or remedies which are otherwise available to a consumer under any other law.



§ 23-39-403 - Liability of loan broker's principal.

A principal of a loan broker shall be liable under this subchapter to the same extent as the loan broker himself or herself for any actions on behalf of the loan broker, or the loan broker's agents or employees, which violate this subchapter.



§ 23-39-404 - Prohibited acts.

It shall be unlawful for a loan broker to:

(1) Assess or collect an advance fee from a borrower to provide services as a loan broker; or

(2) Make or use unfair, false, misleading, or deceptive representations or to omit any material fact in the offer or sale of the services of a loan broker, or to engage, directly or indirectly, in any act that operates or would operate as an unfair, false, misleading, or deceptive representation in his or her business dealings.



§ 23-39-405 - Remedies and penalties.

(a) (1) A violation of any of the provisions of this subchapter shall constitute an unfair or deceptive act or practice as defined by the Deceptive Trade Practices Act, § 4-88-101 et seq.

(2) All remedies, penalties, and authority granted to the Attorney General under the Deceptive Trade Practices Act, § 4-88-101 et seq., shall be available to him or her for the enforcement of this subchapter.

(3) In any action brought by the Attorney General pursuant to this subsection, the Attorney General may also recover on behalf of borrowers the amounts specified under subsection (b) of this section.

(b) (1) A borrower may bring an action against the loan broker, its principals, employees, or agents, and against the surety bond, or trust account, if any, of the loan broker as a result of a violation of this subchapter.

(2) The action shall be brought in the county in which the solicitation was made, and the court shall award:

(A) An amount of three (3) times the amount paid by the borrower for the loan services or one thousand dollars ($1,000), whichever is greater;

(B) Incidental and consequential damages; and

(C) Costs and reasonable attorney's fees.

(c) A permanent injunction, judgment, or order of the court obtained by the Attorney General pursuant to this section shall be prima facie evidence in an action brought under this section that the defendant used or employed a method, act, or practice declared unlawful by this subchapter.

(d) A person bringing an action under this section shall bring the action within one (1) year after any action brought by the Attorney General has been terminated or two (2) years after the violation occurred, whichever is later.

(e) (1) Any person who knowingly commits a practice defined as unlawful by this subchapter shall be guilty of a Class D felony and, upon conviction in the circuit court of any county in this state in which any portion of the unlawful practice occurred, shall be subject to punishment accordingly.

(2) If the person is a corporation, the penalties of this subsection also apply to a director, officer, or individual agent of a corporation who knowingly authorizes, orders, or performs an act in violation of this subchapter without regard to penalties imposed on the corporation.






Subchapter 5 - -- Fair Mortgage Lending Act

§ 23-39-501 - Title.

This subchapter may be referred to as the "Fair Mortgage Lending Act".



§ 23-39-502 - Definitions.

As used in this subchapter:

(1) "Applicant" means a person who has applied to become licensed under this subchapter as a loan officer, mortgage broker, mortgage banker, or mortgage servicer;

(2) "Branch manager" means the individual who is in charge of the business operations of one (1) or more branch offices of a mortgage broker, mortgage banker, or mortgage servicer;

(3) "Branch office" means a location that is separate and distinct from the licensee's principal place of business and includes a net branch or any location from which business is conducted under the license or in the name of the mortgage broker, mortgage banker, or mortgage servicer:

(A) The address of which appears on business cards, stationery, or advertising used by the licensee in connection with business conducted under this subchapter at the branch office;

(B) At which the licensee's name, advertising, promotional materials, or signage suggests that mortgage loans are originated, solicited, accepted, negotiated, funded, or serviced or from which mortgage loan commitments or interest rate guarantee agreements are issued; or

(C) Which due to the actions of any employee, associate, or loan officer of the licensee may be construed by the public as a branch office of the licensee where mortgage loans are originated, solicited, accepted, negotiated, funded, or serviced or from which mortgage loan commitments or interest rate guarantee agreements are issued;

(4) "Commissioner" means the Securities Commissioner and includes the commissioner's designees;

(5) (A) "Control" means the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise.

(B) A person is presumed to control a company if the person:

(i) Is a director, general partner, or executive officer of the company;

(ii) Directly or indirectly has the right to vote ten percent (10%) or more of a class of a voting security of the company or has the power to sell or direct the sale of ten percent (10%) or more of a class of voting securities of the company;

(iii) In the case of a limited liability company, is a managing member of the limited liability company; or

(iv) In the case of a partnership, has the right to receive upon dissolution or has contributed ten percent (10%) or more of the capital of the partnership;

(6) "Control affiliate" means a partnership, corporation, trust, limited liability company, or other organization that directly or indirectly controls or is controlled by the applicant;

(7) "Control person" means an individual who directly or indirectly exercises control over the applicant;

(8) "Employee" means an individual who is licensed with or employed by a mortgage broker, mortgage banker, or mortgage servicer, whether by employment contract, agency, or other arrangement and regardless of whether the individual is treated as an employee for purposes of compliance with the federal income tax laws;

(9) (A) "Exempt person" means a person not required to be licensed as a mortgage broker, mortgage banker, mortgage servicer, or loan officer under this subchapter.

(B) "Exempt person" includes any of the following:

(i) An employee of a licensee whose responsibilities are limited to clerical and administrative tasks for his or her employer and who does not solicit borrowers, accept applications, or negotiate the terms of loans on behalf of the employer;

(ii) An agency or corporate instrumentality of the federal government or any state, county, or municipal government granting mortgage loans under specific authority of the laws of any state or of the United States;

(iii) A trust company or industrial loan company chartered under the laws of Arkansas;

(iv) A small-business investment corporation licensed under the Small Business Investment Act of 1958, 15 U.S.C. § 661 et seq., as it existed on January 1, 2011;

(v) A real estate investment trust as defined in 26 U.S.C. § 856, as it existed on January 1, 2011;

(vi) A state or federally chartered bank, savings bank, savings and loan association, or credit union, the accounts of which are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration or any of their operating subsidiaries;

(vii) An agricultural loan organization that is subject to licensing, supervision, or auditing by the Farm Service Agency, Commodity Credit Corporation, Rural Development Housing & Community Facilities Programs, Farm Credit Administration, or the United States Department of Agriculture;

(viii) A nonprofit corporation that:

(a) Qualifies as a nonprofit entity under § 501(c)(3) of the Internal Revenue Code;

(b) Is not primarily in the business of soliciting or brokering mortgage loans; and

(c) Makes or services mortgage loans to promote home ownership or home improvements for the disadvantaged;

(ix) (a) A licensed real estate agent or broker who is performing those activities subject to the regulation of the Arkansas Real Estate Commission.

(b) Notwithstanding subdivision (9)(B)(ix)(a) of this section, "exempt person" does not include a real estate agent or broker who receives compensation of any kind in connection with the referral, placement, or origination of a mortgage loan;

(x) A person who engages in seller-financed transactions or who as a seller of real property receives mortgages, deeds of trust, or other security instruments on real estate as security for a purchase money obligation if:

(a) The person does not receive from or hold on behalf of the borrower any funds for the payment of insurance or taxes on the real property; and

(b) The seller does not sell the liens or mortgages in the secondary market other than to affiliated or subsidiary persons;

(xi) An individual or husband and wife who provide funds for investment in loans secured by a lien on real property on his or her or their own account and who do not:

(a) Charge a fee or cause a fee to be paid for any service other than the normal and scheduled rates for escrow, title insurance, and recording services; and

(b) Collect funds to be used for the payment of any taxes or insurance premiums on the property securing the loans;

(xii) An attorney at law rendering services in the performance of his or her duties as an attorney at law;

(xiii) A person performing any act under order of any court;

(xiv) A person acting as a mortgage broker, mortgage banker, or mortgage servicer for any person located in Arkansas, if the mortgage broker, mortgage banker, or mortgage servicer has no office or employee in Arkansas and the real property that is the subject of the mortgage is located outside of Arkansas;

(xv) An officer or employee of an exempt person described in subdivisions (9)(B)(ii)-(xiv) of this section if acting in the scope of employment for the exempt person; and

(xvi) A manufactured home retailer and its employees if performing only administrative or clerical tasks in connection with the sale or lease of a manufactured home and the manufactured home retailer and its employees receive no compensation or other gain from a mortgage banker or a mortgage broker for the performance of the administrative or clerical tasks;

(10) "Licensee" means a loan officer, mortgage broker, mortgage banker, or mortgage servicer who is licensed under this subchapter;

(11) (A) "Loan officer" means an individual other than an exempt person described in subdivision (9) of this section who in exchange for compensation as an employee of or who otherwise receives compensation or remuneration from a mortgage broker or a mortgage banker:

(i) Solicits or offers to solicit an application for a mortgage loan;

(ii) Accepts or offers to accept an application for a mortgage loan;

(iii) Negotiates or offers to negotiate the terms or conditions of a mortgage loan; or

(iv) Issues or offers to issue a mortgage loan commitment or interest rate guarantee agreement.

(B) "Loan officer" does not include:

(i) An individual who performs clerical or administrative tasks in the processing of a mortgage loan at the direction of and subject to the supervision and instruction of a licensed loan officer;

(ii) An underwriter if the individual performs no activities under subdivision (11)(A) of this section; or

(iii) An individual who is solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. § 101(53D), as it existed on January 1, 2011;

(12) "Make a mortgage loan" means to close a mortgage loan, to advance funds, to offer to advance funds, or to make a commitment to advance funds to a borrower under a mortgage loan;

(13) "Managing principal" means a person who meets the requirements of § 23-39-505 and who agrees to be primarily responsible for the operations of a licensed mortgage broker, mortgage banker, or mortgage servicer;

(14) "Mortgage banker" means a person who engages in the business of making mortgage loans for compensation or other gain;

(15) "Mortgage broker" means a person who for compensation or other gain or in the expectation of compensation or other gain and, regardless of whether the acts are done directly or indirectly, through contact by telephone, by electronic means, by mail, or in person with the borrowers or potential borrowers:

(A) Accepts or offers to accept an application for a mortgage loan;

(B) Solicits or offers to solicit an application for a mortgage loan;

(C) Negotiates or offers to negotiate the terms or conditions of a mortgage loan; or

(D) Issues or offers to issue mortgage loan commitments or interest rate guarantee agreements to borrowers;

(16) "Mortgage loan" means a loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, reverse mortgage, or other equivalent consensual security interest encumbering:

(A) A dwelling as defined in section 1602(w) of the Truth in Lending Act, 15 U.S.C. § 1601 et seq., as it existed on January 1, 2011; or

(B) Residential real estate upon which is constructed or intended to be constructed a dwelling;

(17) "Mortgage servicer" means a person that receives from or on behalf of a borrower:

(A) Funds or credits in payment for a mortgage loan; or

(B) The taxes or insurance associated with a mortgage loan;

(18) "Operating subsidiary" means a separate corporation, limited liability company, or similar entity in which a national or state bank, savings and loan association, or credit union, the accounts of which are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration, maintains more than fifty percent (50%) voting rights, a controlling interest, or otherwise controls the subsidiary and no other party controls more than fifty percent (50%) of the voting rights or a controlling interest in the subsidiary;

(19) "Person" means an individual, partnership, limited liability company, limited partnership, corporation, association, or other group engaged in joint business activities, however organized;

(20) "Principal place of business" means a stationary construction consisting of at least one (1) enclosed room or building in which negotiations of mortgage loan transactions of others may be conducted in private or in which the primary business functions of the licensee are conducted;

(21) "Reverse mortgage" means a nonrecourse loan that pays a homeowner loan proceeds drawn from accumulated home equity; and

(22) "Unique identifier" means a number or other identifier assigned by protocols established by the automated licensing system approved by the commissioner.



§ 23-39-503 - License required -- Licensee records.

(a) It is unlawful for any person located in Arkansas other than an exempt person to act or attempt to act, directly or indirectly, as a mortgage broker, mortgage banker, loan officer, or mortgage servicer without first obtaining a license from the Securities Commissioner under this subchapter.

(b) It is unlawful for any person other than an exempt person to act or attempt to act, directly or indirectly, as a mortgage broker, mortgage banker, loan officer, or mortgage servicer with any person located in Arkansas without first obtaining a license from the commissioner under this subchapter.

(c) It is unlawful for any person other than an exempt person to employ, to compensate, or to appoint as its agent any person to act as a loan officer unless the loan officer is licensed as a loan officer under this subchapter.

(d) (1) The license of a loan officer shall terminate when his or her employment by or relationship with a mortgage broker or mortgage banker licensed under this subchapter terminates.

(2) When a loan officer ceases to be employed by a mortgage broker or mortgage banker licensed under this subchapter or ceases to act as a loan officer, the mortgage broker or mortgage banker with which the person was affiliated or by which that person is employed shall notify the commissioner in writing within thirty (30) days from the date on which the loan officer ceased to be employed or ceased activities as a loan officer.

(3) (A) A licensee that does not comply with subdivision (d)(2) of this section shall pay a late fee of two hundred fifty dollars ($250) for failure to timely notify the commissioner.

(B) The late fee may be waived, in whole or in part, in the sole discretion of the commissioner and for good cause shown.

(4) A loan officer shall not be employed simultaneously by more than one (1) mortgage broker or mortgage banker licensed under this subchapter.

(e) Each mortgage broker and mortgage banker licensed under this subchapter shall maintain a list of all loan officers employed by the mortgage broker or mortgage banker and who engage or attempt to engage in business with any person in Arkansas.

(f) No person other than an exempt person shall hold himself or herself out as a mortgage banker, mortgage broker, mortgage servicer, or loan officer unless the person is licensed in accordance with this subchapter.



§ 23-39-504 - Rulemaking authority.

The Securities Commissioner may adopt any rules that he or she deems necessary to:

(1) Carry out the provisions of this subchapter;

(2) Provide for the protection of the borrowing public; and

(3) Provide any requirements necessary for the State of Arkansas to participate in a multistate automated licensing system; and

(4) Instruct mortgage brokers, mortgage bankers, mortgage servicers, and loan officers in interpreting this subchapter.



§ 23-39-505 - Qualifications for licensure -- Issuance.

(a) (1) A person desiring to obtain a license as a loan officer, mortgage banker, mortgage broker, or mortgage servicer shall make written application for licensure to the Securities Commissioner in the form prescribed by the commissioner.

(2) The commissioner may approve by order a limited license with limitations, qualifications, or conditions.

(3) The application may require that the information be submitted in an electronic format.

(4) In addition to any other information required under this subchapter or rules adopted by the commissioner, the application shall contain information the commissioner deems necessary and shall include the following:

(A) The applicant's name, address, and social security number;

(B) The applicant's form of business and place of organization, including without limitation:

(i) A certified copy of the applicant's organizational and governance documents; and

(ii) If the applicant is a foreign entity, a copy of the certificate of authority from the Secretary of State;

(C) (i) The applicant's proposed method of and locations for doing business, if applicable.

(ii) The applicant's proposed method of doing business shall include whether the applicant is proposing to be licensed as a mortgage broker, mortgage banker, or mortgage servicer;

(D) (i) The qualifications, business history, and financial condition of the applicant and any partner, officer, director, any person occupying a similar status or performing similar functions, any managing principal, or any person directly or indirectly controlling the applicant.

(ii) The qualifications and business history of persons under subdivision (a)(4)(D)(i) of this section shall include:

(a) A description of an injunction or administrative order, including a denial to engage in a regulated activity by any state or federal authority that had jurisdiction over the applicant;

(b) A conviction of a misdemeanor involving fraudulent dealings or moral turpitude or relating to any aspect of the mortgage industry, the securities industry, the insurance industry, or any other activity pertaining to financial services; and

(c) A felony conviction; and

(E) A disclosure of a beneficial interest in an affiliated industry business held by the applicant or by a principal, officer, director, or employee of the applicant.

(b) In addition to meeting the requirements imposed by the commissioner under subsection (a) of this section, each individual applicant for licensure as a loan officer shall:

(1) Be at least eighteen (18) years of age;

(2) (A) Have received a high school diploma or a general educational development certificate.

(B) Subdivision (b)(2)(A) of this section does not apply to an individual who is licensed as a loan officer on July 1, 2007;

(3) Have satisfactorily completed any educational and testing requirements as the commissioner may by rule or order impose; and

(4) Furnish to the commissioner or through an automated licensing system, information concerning the applicant's identity and background, including:

(A) Fingerprints for submission to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive fingerprints for a state, national, and international criminal background check; and

(B) Personal history and experience in a form prescribed by the automated licensing system and the commissioner, including the submission of authorization for the automated licensing system and the commissioner to obtain:

(i) An independent credit report from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., as it existed on January 1, 2011; and

(ii) Information related to any administrative, civil, or criminal proceeding by a governmental jurisdiction.

(c) In addition to the requirements under subsections (a) and (b) of this section, each applicant for licensure as a mortgage broker, mortgage banker, or mortgage servicer shall comply with the following requirements at the time of application and at all times thereafter:

(1) If the applicant is a sole proprietor, the applicant shall have at least three (3) years of experience in mortgage lending or other experience or competency requirements as the commissioner may adopt by rule or order;

(2) If the applicant is a general or limited partnership, at least one (1) of its general partners shall have the experience as described in subdivision (c)(1) of this section;

(3) If the applicant is a corporation, at least one (1) of its principal officers shall have the experience as described in subdivision (c)(1) of this section; and

(4) If the applicant is a limited liability company, at least one (1) of its managers shall have the experience as described under subdivision (c)(1) of this section.

(d) Each applicant shall identify in its application one (1) person meeting the requirements of subsection (c) of this section to serve as the applicant's managing principal.

(e) Each applicant for initial licensure shall pay a filing fee of:

(1) Seven hundred fifty dollars ($750) for the principal place of business of a mortgage broker, mortgage banker, or mortgage servicer;

(2) One hundred dollars ($100) for each branch office of a mortgage broker, mortgage banker, or mortgage servicer; and

(3) Fifty dollars ($50.00) for each loan officer.

(f) (1) (A) Each mortgage broker, mortgage banker, and mortgage servicer shall post a surety bond in the amount prescribed by rule or order of the commissioner.

(B) The amount of the surety bond prescribed by the commissioner under subdivision (f)(1)(A) of this section shall be:

(i) Based upon loan activity during the previous year; and

(ii) Not less than one hundred thousand dollars ($100,000).

(2) The surety bond shall be in the form prescribed by the commissioner and shall run to the state for the benefit of any claimants against the licensee and loan officers employed by the licensee to secure the faithful performance of the obligations of the licensee and loan officers employed by the licensee under this subchapter.

(3) The aggregate liability of the surety shall not exceed the principal sum of the bond.

(4) A party having a claim against the licensee may bring suit directly on the surety bond, or the commissioner may bring suit on behalf of any claimants, either in one (1) action or in successive actions.

(5) Consumer claims shall be given priority in recovering from the bond.

(g) Each applicant filing for licensure as a mortgage banker or mortgage servicer shall file with the commissioner as part of his or her application audited financial statements that reflect that the applicant has a net worth of at least twenty-five thousand dollars ($25,000) and are:

(1) Prepared by an independent certified public accountant;

(2) Prepared in accordance with generally accepted accounting principles as promulgated by the Financial Accounting Standards Board;

(3) Accompanied by an opinion acceptable to the commissioner; and

(4) Dated within fifteen (15) months preceding the date on which the application is filed.

(h) Any general partner, manager of a limited liability company, or officer of a corporation who individually meets the requirements under subsection (b) of this section shall be deemed to have met the qualifications for licensure as a loan officer upon filing a written application with the commissioner in the form prescribed by the commissioner and payment of the applicable fee.

(i) Each principal place of business and each branch office of a mortgage broker, mortgage banker, or mortgage servicer licensed under this subchapter shall obtain a separate license.

(j) Except as set forth in § 23-39-503(d), each license issued by the commissioner under this subchapter expires at the close of business on December 31 of the calendar year unless the license is:

(1) Previously surrendered by the licensee and the surrender is accepted by the commissioner;

(2) Abandoned by the licensee as provided in § 23-39-506; or

(3) Suspended or revoked by the commissioner.

(k) Licenses issued under this subchapter are not transferable.

(l) (1) Control of a licensee shall not be acquired through a stock or equity purchase, transfer of interest, or other device without the prior written consent of the commissioner.

(2) A person seeking to acquire control of a licensee, at least thirty (30) days before the proposed change of control, shall:

(A) Pay the commissioner a fee of one hundred dollars ($100);

(B) Submit to the commissioner:

(i) The information required under subdivision (a)(4)(D) of this section;

(ii) The proposed transaction documents; and

(iii) Any other information deemed relevant by the commissioner;

(C) Submit financial statements according to subsection (g) of this section, if a licensee holds a mortgage banker or mortgage servicer license; and

(D) Certify that the licensee shall continue to meet the qualifications under this section.

(3) The commissioner may refuse to give written consent if he or she finds that any of the grounds for denial, revocation, or suspension of a license under § 23-39-514 are applicable to the person seeking to acquire control of a license.

(4) (A) Failure to notify the commissioner at least thirty (30) days before the proposed change of control shall result in a late fee of one hundred dollars ($100).

(B) All or part of the late fee may be waived by the commissioner for good cause.

(m) (1) An application filed with the commissioner may be withdrawn upon written request of the applicant delivered to the commissioner at any time before the granting of the license.

(2) However, if a notice of intent to deny the application has been sent to the applicant, the applicant shall not withdraw the application except upon the written direction of the commissioner.

(n) (1) Unless a proceeding has been commenced to suspend or revoke the license, a license may be surrendered by a licensee by filing a written request to surrender the license in a form acceptable to the commissioner.

(2) The surrender of the license becomes effective upon acceptance by the commissioner.

(3) Notwithstanding a surrender or termination of a license and acceptance of the surrender or termination by the commissioner, if a licensee or any person acting on behalf of the licensee has knowingly violated any provision of this subchapter or any rule or order promulgated or issued under this subchapter:

(A) A proceeding may be commenced at any time within one (1) year following the effective date of the surrender or termination of the license; and

(B) An order may be entered revoking the license as of a date before the acceptance of the surrender or termination of the license.

(o) To issue a loan officer license, the commissioner shall find that:

(1) The applicant has:

(A) Never had a loan officer license revoked in a governmental jurisdiction;

(B) Not been found guilty of or pleaded guilty or nolo contendere to any offense described in § 23-39-514(a)(2)(C);

(C) Demonstrated sufficient financial responsibility, character, and general fitness to command the confidence of the community and to warrant a determination that the loan officer will operate honestly, fairly, and efficiently within the purposes of this subchapter; and

(D) Complied with the prelicensing education and testing requirements of subdivision (b)(3) of this section; and

(2) The applicant's employer has met the surety bond requirement of subdivision (f)(1) of this section.



§ 23-39-506 - License renewal -- Termination.

(a) A licensed mortgage broker, mortgage banker, and mortgage servicer wishing to renew a license shall:

(1) File a renewal application with the Securities Commissioner in the form prescribed by the commissioner between November 1 and December 31 of the calendar year;

(2) Present proof to the commissioner that the surety bond required in § 23-39-505(f)(1) is still in effect; and

(3) Pay the commissioner an annual renewal fee of three hundred fifty dollars ($350) for the licensee's principal place of business and one hundred dollars ($100) for each of the licensee's branch offices.

(b) The failure of a mortgage broker, mortgage banker, or mortgage servicer to timely file a renewal application shall subject the licensee to a late fee of one hundred dollars ($100).

(c) Each licensed loan officer wishing to renew a license shall:

(1) File an application with the commissioner in the form prescribed by the commissioner between November 1 and December 31 of the calendar year;

(2) Certify that the applicant has complied with the continuing education requirements as required by rules promulgated by the commissioner; and

(3) Pay an annual renewal fee of fifty dollars ($50.00).

(d) The failure of a loan officer to timely file a renewal application shall subject the loan officer to a late fee of fifty dollars ($50.00).

(e) (1) (A) A late fee assessed under subsection (b) or subsection (d) of this section shall be in addition to the renewal application fee under subsection (a) or subsection (c) of this section.

(B) All or part of the late fee may be waived by the commissioner for good cause.

(2) (A) The commissioner may consider an application and a license to be abandoned and surrendered and may require the licensee to comply with the requirements for the initial issuance of a license under this subchapter in order to continue in business if the licensee:

(i) Fails to file a renewal application within fifteen (15) days after the date the renewal application is due;

(ii) Unreasonably fails to remedy any deficiency in an application within thirty (30) days following the sending of written notice to the licensee; or

(iii) Unreasonably fails to deliver additional information or documents to the commissioner within thirty (30) days following the sending of written notice to the licensee.

(B) For purposes of this subdivision (e)(2), notice shall be complete upon:

(i) Deposit in the United States mail, postage prepaid, to the address of the licensee listed in the application; or

(ii) Delivery through an automated licensing system approved by the commissioner.

(3) The commissioner shall not reissue a license for which a late fee has accrued as a result of a person's failure to timely file a renewal application unless the late fee has been paid or waived by the commissioner for good cause.

(f) (1) A mortgage banker or a mortgage servicer shall submit audited financial statements to the commissioner within ninety (90) days after the end of the mortgage banker's or mortgage servicer's fiscal year.

(2) The audited financial statements submitted to the commissioner under subdivision (f)(1) of this section shall:

(A) Reflect that the mortgage banker or mortgage servicer has a net worth of at least twenty-five thousand dollars ($25,000); and

(B) Comply with the requirements of § 23-39-505(g)(1)-(3).

(3) (A) Failure to timely submit audited financial statements to the commissioner shall result in a late fee of two hundred fifty dollars ($250).

(B) All or part of the late fee may be waived by the commissioner for good cause.



§ 23-39-507 - Continuing education.

(a) In addition to the other licensing requirements under this subchapter, the Securities Commissioner may adopt rules to require continuing education of licensees under this subchapter for the purpose of enhancing the professional competence and professional responsibility of mortgage bankers, mortgage brokers, mortgage servicers, and loan officers and may condition the renewal of a license upon compliance with the commissioner's rules.

(b) The rules under subsection (a) of this section may include criteria for:

(1) The content of continuing education courses;

(2) Accreditation of continuing education sponsors and programs;

(3) Accreditation of videotape or other audiovisual programs;

(4) Computation of credit;

(5) Special cases and exemptions;

(6) General compliance procedures; and

(7) Sanctions for noncompliance with the continuing education requirements.

(c) Annual continuing professional education requirements shall be determined by the commissioner but shall not exceed eight (8) credit hours within a one-year period.



§ 23-39-508 - Managing principals and branch managers.

(a) (1) Each mortgage broker, mortgage banker, or mortgage servicer licensed under this subchapter shall have a managing principal who operates the business under that person's full charge, control, and supervision.

(2) The managing principal shall:

(A) Have at least three (3) years of experience in mortgage lending; or

(B) Meet the experience and competency requirements prescribed by rule or order of the Securities Commissioner.

(b) Any individual licensee who operates as a sole proprietorship shall be considered a managing principal for the purposes of this subchapter.

(c) The managing principal for a licensee may also serve as the branch manager of one (1) or more of the licensee's branch offices.

(d) (1) Each branch office of a mortgage broker, mortgage banker, or mortgage servicer licensed under this subchapter shall have a designated branch manager who is in charge of and who is responsible for the business operations of a branch office.

(2) Each branch manager of a mortgage broker or mortgage banker must be licensed as a loan officer.

(e) Each mortgage broker, mortgage banker, or mortgage servicer licensed under this subchapter shall file a form as prescribed by the Securities Commissioner indicating the licensee's designation of managing principal and branch manager for each branch and each individual's acceptance of the responsibility as managing principal or branch manager.

(f) Each mortgage broker, mortgage banker, or mortgage servicer licensed under this subchapter shall notify the commissioner within thirty (30) days of any change in its managing principal or branch manager designated for each branch.

(g) (1) A mortgage broker, mortgage banker, or mortgage servicer that does not comply with this section shall pay a late fee of two hundred fifty dollars ($250).

(2) All or part of the late fee may be waived by the commissioner for good cause.

(3) The commissioner may revoke or suspend the license of any mortgage broker, mortgage banker, or mortgage servicer who fails to pay any late fee assessed under subdivision (g)(1) of this section.



§ 23-39-509 - Offices -- Address changes -- Location of records.

(a) A mortgage broker, mortgage banker, and mortgage servicer shall maintain a principal place of business.

(b) A mortgage broker, mortgage banker, and mortgage servicer shall identify the location in which the licensee's books, records, and files pertaining to mortgage loan transactions are maintained.

(c) The Securities Commissioner by rule may impose terms and conditions under which the records and files shall be maintained, including if the records must be maintained in this state.

(d) A principal place of business or branch office from which a mortgage broker, mortgage banker, or mortgage servicer conducts mortgage loan activity or business shall be a physical address. Mortgage loan activity or business includes without limitation the address appearing on business cards, stationery, promotional materials, or advertising.

(e) (1) A mortgage banker, mortgage broker, or mortgage servicer shall report a change of address of the principal place of business, a branch office, or a location in which the files pertaining to mortgage loan transactions are maintained within thirty (30) days after the change.

(2) (A) A licensee that does not comply with subdivision (e)(1) of this section shall pay a late fee of two hundred fifty dollars ($250).

(B) All or part of the late fee may be waived by the commissioner for good cause.

(3) The commissioner may revoke or suspend the license of a mortgage broker, mortgage banker, or mortgage servicer who fails to pay a late fee assessed under subdivision (e)(2) of this section.

(f) A mortgage broker, mortgage banker, or mortgage servicer that ceases to do business in this state shall:

(1) Notify the commissioner within thirty (30) days after the mortgage broker, mortgage banker, or mortgage servicer ceases to do business in this state that the mortgage broker, mortgage banker, or mortgage servicer has ceased to do business in this state; and

(2) Provide the commissioner the address where all records pertaining to loans made or serviced in this state will be maintained for the period of time required by this subchapter or rule of the commissioner.



§ 23-39-510 - Licensee duties.

(a) In addition to duties imposed by other statutory or common law, a person required to be licensed under this subchapter shall:

(1) Safeguard and account for any money received for, from, or on behalf of the borrower;

(2) Follow reasonable and lawful instructions from the borrower;

(3) Act with reasonable skill, care, and diligence;

(4) Make reasonable efforts with lenders with whom a mortgage broker regularly does business to secure a loan that is reasonably advantageous to the borrower considering all the circumstances, including the rates, charges, and repayment terms of the loan and the loan options for which the borrower qualifies with such lenders;

(5) Include the full name, address, and telephone number of the licensee in all solicitations and advertisements; and

(6) (A) Provide the Securities Commissioner with a quarterly report of mortgage activity.

(B) The commissioner may designate by rule or order the information to be provided in the quarterly report.

(b) The unique identifier of a person soliciting or originating a mortgage loan shall be clearly shown on all mortgage loan application forms, solicitations, advertisements, business cards, websites, and any other document or medium established by rule or order of the commissioner.



§ 23-39-511 - Records -- Escrow funds or trust accounts.

(a) The Securities Commissioner shall keep a list of all applicants for licensure under this subchapter that includes:

(1) The applicant's name;

(2) The date of application;

(3) The applicant's place of residence; and

(4) Whether the license was granted or refused.

(b) (1) The commissioner shall keep a current roster showing the names and places of business of all licensees that shows their respective loan officers.

(2) The roster under subdivision (b)(1) of this section shall:

(A) Be kept on file in the office of the commissioner;

(B) Contain information regarding all orders or other actions taken against the licensees, loan officers, and other persons; and

(C) Be open to public inspection.

(c) Every licensee shall make and keep the accounts, correspondence, memoranda, papers, books, and other records as prescribed in rules adopted by the commissioner.

(d) (1) If the information contained in any document filed with the commissioner is or becomes inaccurate or incomplete in any material respect, the licensee shall file a correcting amendment to the information contained in the document within thirty (30) days from the date on which the change takes place.

(2) (A) Any licensee that does not comply with subdivision (d)(1) of this section shall pay a late fee of two hundred fifty dollars ($250).

(B) All or part of the late fee may be waived by the commissioner for good cause.

(e) (1) A licensee shall maintain in a segregated escrow fund or trust account any funds that come into the licensee's possession but that are not the licensee's property and which the licensee is not entitled to retain under the circumstances.

(2) The escrow fund or trust account under subdivision (e)(1) of this section shall be held on deposit in a federally insured financial institution.



§ 23-39-512 - Public inspection of records -- Exceptions.

(a) (1) Unless otherwise specified in this section, all information filed with the Securities Commissioner shall be available for public inspection.

(2) The information contained in or filed with any application or report may be made available to the public under any rules the commissioner prescribes that are consistent with state or federal law governing the disclosure of public information.

(b) Except for reasonably segregable portions of information and records that by law would be made routinely available to a party in litigation with the commissioner, the commissioner shall not publish or make available the following information:

(1) Information contained in reports, summaries, analyses, letters, or memoranda arising out of, in anticipation of, or in connection with an examination or inspection of the books and records of any person or any other investigation;

(2) Interagency or intra-agency memoranda or letters, including:

(A) Generally, records that reflect discussions between or consideration by the commissioner or members of his or her staff, or both, of any action taken or proposed to be taken by the commissioner or by any members of his or her staff; and

(B) Specifically, reports, summaries, analyses, conclusions, or any other work product of the commissioner or of attorneys, accountants, analysts, or other members of the commissioner's staff, prepared in the course of an inspection of the books or records of any person whose affairs are regulated by the commissioner or prepared otherwise in the course of an examination or investigation or related litigation conducted by or on behalf of the commissioner;

(3) Personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy, including:

(A) Information concerning all employees of the State Securities Department and information concerning persons subject to regulation by the department; and

(B) Personal information about employees of mortgage brokers, mortgage bankers, mortgage servicers, or loan officers reported to the commissioner under the department's rules concerning registration of those persons;

(4) (A) Investigatory records compiled for law enforcement purposes to the extent that production of the records would:

(i) Interfere with enforcement proceedings;

(ii) Deprive a person of a right to a fair trial or an impartial adjudication; or

(iii) Disclose the identity of a confidential source.

(B) The commissioner may also withhold investigatory records that would:

(i) Constitute an unwarranted invasion of personal privacy;

(ii) Disclose investigative techniques and procedures; or

(iii) Endanger the life or physical safety of law enforcement personnel.

(C) Investigatory records under this section include:

(i) All documents, records, transcripts, correspondence, and related memoranda and work products concerning examinations and other investigations and related litigation as authorized by law that pertain to or may disclose the possible violations by any person of any provision of any of the statutes, rules, or regulations administered by the commissioner; and

(ii) All written communications from or to any person confidentially complaining or otherwise furnishing information respecting the possible violations, as well as all correspondence and memoranda in connection with the confidential complaints or information;

(5) Information contained in or related to examinations, operating, or condition reports prepared by, on behalf of, or for the use of an agency responsible for the regulation or supervision of financial institutions or mortgage lenders;

(6) (A) Financial records of mortgage bankers, mortgage brokers, mortgage servicers, or loan officers obtained during or as a result of an examination by the department.

(B) However, when a record under this subchapter is required to be filed with the commissioner as part of an application for license, annual renewal, or otherwise, the record, including financial statements prepared by certified public accountants, shall be public information unless sections of the information are bound separately and are marked "confidential" by the mortgage banker, mortgage broker, mortgage servicer, or loan officer upon its submission.

(C) Information under subdivision (6)(B) of this section bound separately and marked "confidential" shall be considered nonpublic until ten (10) days after the commissioner has given the mortgage banker, mortgage broker, mortgage servicer, or loan officer notice that an order will be entered declaring the material public.

(D) If the mortgage banker, mortgage broker, mortgage servicer, or loan officer believes the commissioner's order is incorrect, the mortgage banker, mortgage broker, mortgage servicer, or loan officer may seek an injunction from the Pulaski County Circuit Court ordering the department to hold the information as nonpublic pending a final order from a court of competent jurisdiction if the order of the commissioner is appealed under applicable law;

(7) Trade secrets obtained from any person; or

(8) Any other records that are required to be closed to the public and are not considered open to public inspection under the Freedom of Information Act of 1967, § 25-19-101 et seq., or under other law.

(c) This section does not prevent the commissioner from sharing with other state or federal law enforcement authorities, regulatory authorities, or self-regulatory organizations authorized by law any information that the commissioner may have or may obtain in aid of the enforcement of this subchapter or any other state or federal law.

(d) (1) Except as otherwise provided in this subchapter, the requirements of any federal or state law regarding privacy or confidentiality of any information or material provided to an automated licensing system under this subchapter and any privilege arising under federal or state law, including the rules of any federal or state court with respect to the information or material, shall continue to apply to the information or material after the information or material has been disclosed to the automated licensing system.

(2) The information or material provided to an automated licensing system under this subchapter may be shared with a state or federal regulatory official with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law.



§ 23-39-513 - Prohibited activities.

In addition to the other activities that are prohibited under this subchapter, it is unlawful for any person other than a person described in § 23-39-502(9)(B)(vi) in the course of any mortgage loan transaction or activity:

(1) To misrepresent or conceal any material fact or make any false promise likely to influence, persuade, or induce an applicant for a mortgage loan or a borrower to take a mortgage loan or to pursue a course of misrepresentation through agents or otherwise;

(2) To improperly refuse to issue a satisfaction or release of a mortgage;

(3) To fail to account for or to deliver to any person any funds, documents, or other thing of value obtained in connection with a mortgage loan, including money provided by a borrower for a real estate appraisal or a credit report, that the mortgage banker, mortgage broker, mortgage servicer, or loan officer is not entitled to retain;

(4) To pay, receive, or collect, in whole or in part, any commission, fee, or other compensation for brokering a mortgage loan in violation of this subchapter, including a mortgage loan brokered or solicited by any unlicensed person other than an exempt person;

(5) To advertise mortgage loans, including rates, margins, discounts, points, fees, commissions, or other material information without disclosing the lengths of the loans, whether the interest rates are fixed or adjustable, and any other material limitations on the loans;

(6) To fail to disburse funds in accordance with a written commitment or agreement to make or service a mortgage loan;

(7) In connection with the advertisement, solicitation, brokering, making, servicing, purchase, or sale of any mortgage loan, to engage in any transaction, practice, or course of business that:

(A) Is not in good faith or fair dealing;

(B) Is misleading or deceptive; or

(C) Constitutes a fraud upon any person;

(8) (A) To broker or make a residential mortgage loan that contains a penalty for prepayment if the prepayment is made after the expiration of the thirty-six-month period immediately following the date on which the loan was made.

(B) A penalty for prepayment under subdivision (8)(A) of this section made within the thirty-six-month period shall not exceed any of the following amounts:

(i) Three percent (3%) of the principal loan amount remaining on the date of prepayment if the prepayment is made within the first twelve-month period immediately following the date the loan was made;

(ii) Two percent (2%) of the principal loan amount remaining on the date of prepayment if the prepayment is made within the second twelve-month period immediately following the date the loan was made; or

(iii) One percent (1%) of the principal loan amount remaining on the date of prepayment if the prepayment is made within the third twelve-month period immediately following the date the loan was made;

(9) (A) To influence or attempt to influence through coercion, extortion, or bribery the development, reporting, result, or review of a real estate appraisal sought in connection with a mortgage loan.

(B) This subdivision (9) does not prohibit a mortgage broker or mortgage banker from asking the appraiser to do one (1) or more of the following:

(i) Consider additional appropriate property information;

(ii) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(iii) Correct errors in the appraisal report;

(10) To broker or make a refinancing of a residential mortgage loan when the refinancing charges additional points and fees, within a twelve-month period after the original loan agreement was signed, unless the refinancing results in a reasonable, tangible net benefit to the borrower, considering all of the circumstances surrounding the refinancing;

(11) To broker, make, or service a mortgage loan in violation of any federal law or any law of this state;

(12) To engage in practices that are dishonest or unethical in the mortgage industry;

(13) To unreasonably fail to deliver or provide information or documents promptly to the commissioner upon written request or to knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information; or

(14) To unreasonably fail to supervise the branches, loan officers, and employees of the mortgage broker, mortgage banker, or mortgage servicer.



§ 23-39-514 - Disciplinary authority.

(a) The Securities Commissioner by order may deny, suspend, revoke, or refuse to issue or renew a license of a licensee or applicant under this subchapter or may restrict or limit the activities relating to mortgage loans of any licensee or any person who owns an interest in or participates in the business of a licensee if the commissioner finds that:

(1) The order is in the public interest; and

(2) Any of the following circumstances apply to the applicant, licensee, or any partner, member, manager, officer, director, loan officer, managing principal, or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the applicant or licensee. The person:

(A) Has filed an application for a license that as of its effective date or as of any date after filing contained any omission or statement that in light of the circumstances under which it was made is false or misleading with respect to any material fact;

(B) Has violated or failed to comply with any provision of this subchapter, any rule adopted by the commissioner, or any order of the commissioner issued under this subchapter or under Acts 1977, No. 806;

(C) Has pleaded guilty or nolo contendere to or has been found guilty in a domestic, foreign, or military court of:

(i) A felony;

(ii) An offense involving breach of trust, moral turpitude, money laundering, or fraudulent or dishonest dealing within the past ten (10) years; or

(iii) An offense involving mortgage lending, any aspect of the mortgage industry, or any aspect of the securities industry, the insurance industry, or any other activity pertaining to financial services;

(D) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the mortgage industry, the securities business, the insurance business, or any other activity pertaining to financial services;

(E) Is the subject of an order of the commissioner:

(i) Denying, suspending, revoking, restricting, or limiting that person's license as a mortgage broker, mortgage banker, mortgage servicer, loan officer, securities broker-dealer, securities agent, investment adviser, or investment adviser representative; or

(ii) Directing that person to cease and desist from an activity regulated by the commissioner, including any order entered pursuant to Acts 1977, No. 806;

(F) Is the subject of an order, including a denial, suspension, or revocation of authority to engage in a regulated activity by any other state or federal authority to which the person is, has been, or has sought to be subject, entered within the past five (5) years, including without limitation the mortgage industry;

(G) Has been found by a court of competent jurisdiction to have charged or collected any fee or rate of interest or made or brokered any mortgage loan with terms or conditions or in a manner contrary to Arkansas Constitution, Amendment 60;

(H) Does not meet the qualifications or the financial responsibility, character, or general fitness requirements under § 23-39-505 or any bond or net worth requirements under this subchapter;

(I) Has been the executive officer or controlling shareholder or owned a controlling interest in any mortgage broker, mortgage banker, or mortgage servicer who has been subject to an order or injunction described in subdivisions (a)(2)(D)-(G) of this section; or

(J) (i) Has failed to pay the proper filing fee, renewal fee, or any late fee under this subchapter.

(ii) The commissioner may enter a denial order against a person under this subsection when the person has failed to pay the proper filing fee, renewal fee, or any late fee under this subchapter, but the commissioner shall vacate the order when all fees have been paid.

(b) (1) The commissioner by order may impose a civil penalty upon a licensee or any partner, officer, director, member, manager, or other person occupying a similar status or performing a similar function on behalf of a licensee for any violation of this subchapter, a rule under this subchapter, or an order of the commissioner.

(2) The civil penalty shall not exceed ten thousand dollars ($10,000) for each violation under subdivision (b)(1) of this section by a mortgage broker, mortgage banker, mortgage servicer, or loan officer.

(c) (1) The commissioner by order may summarily postpone or suspend the license of a licensee pending final determination of any proceeding under this section.

(2) Upon entering the order, the commissioner shall promptly notify the applicant or licensee that the order has been entered and the reasons for issuing the order.

(3) The applicant or licensee may contest the order by delivering a written request for a hearing to the commissioner within thirty (30) days from the date on which notice of the order is sent by the commissioner to the address of the licensee on file with the commissioner by first class mail, postage prepaid.

(4) The commissioner shall schedule a hearing to be held within thirty (30) days after the commissioner receives a timely written request for a hearing, unless the hearing is postponed for a reasonable amount of time at the request of the licensee.

(5) If a licensee does not request a hearing and the commissioner does not order a hearing, the order will remain in effect until it is modified or vacated by the commissioner.

(6) If a hearing is requested or ordered by the commissioner, after notice of and opportunity for hearing, the commissioner may modify or vacate the order or extend it until final determination.

(d) The commissioner by order may cancel a license or application if the commissioner finds that a licensee or applicant for a license:

(1) Is no longer in existence;

(2) Has ceased to do business as a loan officer, mortgage broker, mortgage banker, or mortgage servicer;

(3) Is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian; or

(4) Cannot be located after a reasonable search.

(e) (1) In addition to other powers under this subchapter, upon finding that any action of a person is in violation of this subchapter, the commissioner may summarily order the person to cease and desist from the prohibited action.

(2) (A) Upon entering the order under subdivision (e)(1) of this section, the commissioner shall promptly notify the person that the order has been entered and state the reasons for the order.

(B) The person may contest the cease and desist order by delivering a written request for a hearing to the commissioner within thirty (30) days from the date on which notice of the order is sent by the commissioner to the last known address of the person by first class mail, postage prepaid.

(C) The commissioner shall schedule a hearing to be held within a reasonable amount of time after the commissioner receives a timely written request for a hearing.

(D) If the person does not request a hearing and the commissioner does not order a hearing, the order will remain in effect until it is modified or vacated by the commissioner.

(E) If a hearing is requested or ordered, after notice of and opportunity for hearing, the commissioner may modify or vacate the order or make it permanent.

(3) (A) A person shall be subject to a civil penalty of up to twenty-five thousand dollars ($25,000) for each violation of the commissioner's cease and desist order committed after entry of the order if:

(i) The person subject to the cease and desist order fails to appeal the order in accordance with § 23-39-515 or if the person appeals and the appeal is denied or dismissed; and

(ii) The person continues to engage in the prohibited action in violation of the commissioner's order.

(B) The commissioner may file an action requesting the civil penalty under subdivision (e)(3)(A) of this section with the Pulaski County Circuit Court or any other court of competent jurisdiction.

(C) The penalties of this section apply in addition to, but not in lieu of, any other provision of law applicable to a person for the person's failure to comply with an order of the commissioner.

(f) Unless otherwise provided, any action, hearing, or other proceeding under this subchapter shall be governed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(g) If the commissioner has grounds to believe that any person has violated the provisions of this subchapter or that facts exist that would be the basis for an order against a licensee or other person, the commissioner or the commissioner's designee, at any time, may investigate or examine the loans and business of the licensee and examine the books, accounts, records, and files of any licensee or other person relating to the complaint or matter under investigation.

(h) (1) The commissioner or the commissioner's designee may:

(A) Administer oaths and affirmations;

(B) Issue subpoenas to require the attendance of and to examine under oath all persons whose testimony the commissioner deems relevant to the person's business; and

(C) Issue subpoenas to require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner considers relevant or material to the inquiry.

(2) (A) In case of contumacy by or refusal to obey a subpoena issued to any person, the Pulaski County Circuit Court, upon application by the commissioner, may issue an order requiring the person to appear before the commissioner or the officer designated by the commissioner, to produce documentary evidence if so ordered, or to give evidence touching the matter under investigation or in question.

(B) Failure to obey the order of the court may be punished by the court as a contempt of court.

(3) (A) The assertion that the testimony or evidence before the commissioner may tend to incriminate or subject a person to a penalty or forfeiture shall not excuse the person from:

(i) Attending and testifying;

(ii) Producing any document or record; or

(iii) Obeying the subpoena of the commissioner or any officer designated by the commissioner.

(B) However, no person may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after claiming a privilege against self-incrimination, to testify or produce evidence, except that the person testifying is not exempt from prosecution and punishment for perjury or contempt committed while testifying.

(i) (1) From time to time and with or without cause, the commissioner may conduct examinations of the books and records of any applicant or licensee in order to determine the compliance with this subchapter and any rules adopted under this subchapter.

(2) The applicant or licensee shall pay a fee for each examination under subdivision (i)(1) of this section, not to exceed one hundred fifty dollars ($150) per examiner for each day or part of a day during which any examiners are absent from the office of the commissioner for the purpose of conducting the examination.

(3) In addition, the applicant or licensee may be required to pay the actual hotel and traveling expenses of the examiner traveling to and from the office of the commissioner while the examiner is conducting an examination under subdivision (i)(1) of this section.

(j) If the commissioner finds that the managing principal, branch manager, or loan officer of a licensee had knowledge of, or reasonably should have had knowledge of, or participated in any activity that results in the entry of an order under this section suspending or withdrawing the license of a licensee, the commissioner may prohibit the managing principal, branch manager, or loan officer from serving as a managing principal, branch manager, or loan officer for any period of time the commissioner deems appropriate.

(k) All orders shall contain written findings of fact and conclusions of law. Except for orders entered under subdivisions (c)(1) and (e)(1) of this section, before entering an order under this section, the commissioner shall provide:

(1) Prior notice to the licensee or person who is the subject of the order; and

(2) An opportunity for hearing.

(l) This section does not prohibit or restrict the informal disposition of a proceeding or allegations that might give rise to a proceeding by stipulation, settlement, consent, or default in lieu of a formal or informal hearing on the allegations or in lieu of the sanctions authorized by this section.

(m) (1) If it appears upon sufficient grounds or evidence satisfactory to the commissioner that any person or licensee has engaged in or is about to engage in any act or practice that violates this subchapter or any rule or regulation adopted or order issued under this subchapter or that the assets or capital of any licensee are impaired or the licensee's affairs are in an unsafe condition, the commissioner may:

(A) Refer the evidence which is available concerning violations of this subchapter or any rule, regulation, or order issued under this subchapter to the appropriate prosecuting attorney or regulatory agency, that with or without the reference may institute the appropriate criminal or regulatory proceedings under this subchapter; and

(B) (i) Summarily order the licensee or person to cease and desist from the act or practice under subdivisions (c)(1) and (e)(1) of this section and apply to the Pulaski County Circuit Court to enjoin the act or practice and to enforce compliance with this subchapter or any rule, regulation, or order issued under this subchapter, or both.

(ii) However, without issuing a cease and desist order, the commissioner may apply directly to the Pulaski County Circuit Court for injunctive or other relief.

(2) Upon proper showing, the court shall grant a permanent or temporary injunction, restraining order, or writ of mandamus.

(3) The commissioner may also seek and upon proper showing the appropriate court shall grant any other ancillary relief that may be in the public interest, including:

(A) The appointment of a receiver, temporary receiver, or conservator;

(B) A declaratory judgment;

(C) An accounting;

(D) Disgorgement;

(E) Assessment of a fine in an amount of not more than ten thousand dollars ($10,000) for each violation; and

(F) Any other relief as may be appropriate in the public interest.

(4) The court may not require the commissioner to post a bond.



§ 23-39-515 - Review of order of the commissioner.

(a) (1) Any person aggrieved by a final order of the Securities Commissioner may obtain a review of the order by filing in the Pulaski County Circuit Court within sixty (60) days after the entry of the order a written petition praying that the order be modified or set aside in whole or in part.

(2) (A) A copy of the petition shall be served upon the commissioner, after which the commissioner shall certify and file in court a copy of the filing and evidence upon which the order was entered.

(B) When a petition under subdivision (a)(1) of this section has been filed, the court has exclusive jurisdiction to affirm, modify, enforce, or set aside any order of the commissioner in whole or in part, except that a court may not set aside a summary order entered by the commissioner when the subject of the order has not requested a hearing before the commissioner as provided in § 23-39-514(c)(1) or (d)(1).

(b) (1) The findings of the commissioner as to the facts are conclusive if supported by competent, material, and substantial evidence.

(2) If either party applies to the court for leave to submit additional material evidence and shows to the satisfaction of the court that there were reasonable grounds for failure to submit the evidence in the hearing before the commissioner, the court may order the additional evidence to be taken before the commissioner and to be submitted upon the hearing before the commissioner in any manner and upon any condition as the court considers to be proper.

(3) After consideration of the additional evidence, the commissioner may modify his or her findings and order and shall file in the court the additional evidence together with any modified or new findings or order.

(c) Unless specifically ordered by the court, the commencement of proceedings under subsection (a) of this section does not operate as a stay of the commissioner's order.



§ 23-39-516 - Criminal penalty.

(a) It is unlawful for any person to make or cause to be made in any document filed with the Securities Commissioner or in any proceeding under this subchapter any statement that is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

(b) (1) A person is guilty of a Class B felony if he or she:

(A) Willfully violates any provision of this subchapter, except subsection (a) of this section;

(B) Willfully violates subsection (a) of this section knowing the statement to be false or misleading in any material respect; or

(C) Willfully violates any rule under this subchapter or any order of the commissioner.

(2) Each transaction involving the unlawful making or brokering of a mortgage loan is a separate offense.

(c) No person may be imprisoned for violation of any order of the commissioner unless the person had actual knowledge of the order.

(d) The commissioner may refer any available evidence concerning violations of this subchapter or any rule or order issued under this subchapter to the appropriate prosecuting authority who, with or without the reference, may institute the appropriate criminal proceedings under this subchapter.

(e) This subchapter does not limit the power of the state to punish any person for any conduct that constitutes a crime under any statute or common law.



§ 23-39-518 - Cooperation with other regulatory agencies.

(a) The Securities Commissioner may:

(1) Enter into an arrangement, agreement, or other working relationship with federal, state, or self-regulatory authorities, the Conference of State Bank Supervisors, or a subsidiary of the Conference of State Bank Supervisors to file and maintain documents in a multistate automated licensing system or other central depository system;

(2) Waive or modify in whole or in part by rule or by order any requirement of this subchapter if necessary to implement this section; and

(3) Establish new requirements under this subchapter to carry out the purpose of this section.

(b) It is the intent of this section that the commissioner be provided the authority to reduce duplication of filings, reduce administrative costs, and establish uniform procedures, forms, and administration with other states and federal authorities.

(c) (1) The commissioner may permit or require initial and renewal registration filings required under this subchapter to be filed with the Conference of State Bank Supervisors, a subsidiary entity owned by the Conference of State Bank Supervisors, the Financial Industry Regulatory Authority, or another entity maintaining or operating a multistate automated licensing system.

(2) The applicant or the licensee shall pay any fee charged for the applicant or the licensee to participate in the automated licensing system.

(d) The commissioner may accept uniform procedures and forms designed to:

(1) Implement a multistate automated licensing system;

(2) Implement a uniform national mortgage lending regulatory system; or

(3) Facilitate common practices and procedures among the states.

(e) (1) If the State of Arkansas joins a multistate automated licensing system for mortgage industry participants pursuant to this section, the commissioner may require a criminal background investigation of each applicant seeking to become licensed under this subchapter as a mortgage broker, mortgage banker, mortgage servicer, or loan officer.

(2) The criminal background investigation may include a fingerprint examination and may be conducted by the Federal Bureau of Investigation, the Department of Arkansas State Police, or an equivalent state or federal law enforcement department or agency.

(3) The information obtained by the background investigation may be used by the commissioner to determine the applicant's eligibility for licensing under this subchapter.

(4) The fee required to perform the criminal background investigation shall be borne by the license applicant.

(5) Notwithstanding any other law to the contrary, information obtained or held by the commissioner under this subsection:

(A) May be disclosed when necessary in any proceeding under this subchapter;

(B) May be provided to other state agencies participating in the multistate automatic licensing system;

(C) Shall be considered privileged and confidential; and

(D) Shall not be available for examination except by the affected applicant for licensure or his or her authorized representative, or by the person whose license is subject to sanctions or his or her authorized representative.

(6) No record, file, or document shall be removed from the custody of the Identification Bureau of the Department of Arkansas State Police.

(7) Any information made available to the affected applicant for licensure or to the person whose license is subject to sanctions shall be information pertaining to that person only.

(8) Rights of privilege and confidentiality established in this section shall not extend to any document created for purposes other than the background check.

(9) The commissioner may adopt rules and regulations to fully implement the provisions of this section.









Chapter 40 - Arkansas Prepaid Funeral Benefits Law

§ 23-40-101 - Short title.

This chapter shall be known as the "Arkansas Prepaid Funeral Benefits Law".



§ 23-40-102 - Purpose.

The purpose of this chapter is to provide for the regulation of the sale of prepaid funeral benefits by the Insurance Commissioner.



§ 23-40-103 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Cash accommodation items" means flowers, honorariums, death certificates, sales taxes, grave opening and closing, cemetery charges, and other items incidental to the funeral and disposition of the beneficiary which are to be furnished or provided by a third party at the time of death;

(2) "Contract beneficiary" means any natural person designated in a prepaid funeral benefits contract upon whose death funeral services or funeral merchandise, or both, shall be performed, provided, or delivered;

(3) "Contract price" means the aggregate moneys to be paid and the aggregate stated value of all other direct or indirect consideration to be assigned by purchasers of prepaid funeral benefits as provided in the contract, exclusive of any finance charge;

(4) "Contract proceeds" means the portion of the contract price collected by the seller from a contract for the sale of prepaid funeral benefits;

(5) "Licensee" or "permittee" means a person holding a valid permit or license issued pursuant to this chapter;

(6) "Liquid investments" means investments which can be sold at cost or greater, liquidated without penalty, and collected within five (5) banking days;

(7) "Net investment income" means:

(A) All revenue and earnings of the trust fund, including, but not limited to, interest, dividends, and capital gains; minus

(B) Investment expenses, trustee's fees, capital losses, and all revenue and earnings on cash accommodation funds;

(8) "Net worth" means the difference between the applicant's total assets and total liabilities as reflected in a balance sheet prepared in accordance with accounting principles and procedures approved by the Insurance Commissioner;

(9) (A) "Prearrangement" means an arrangement whereby a person, for himself or herself or on behalf of some other person, makes arrangement for funeral and burial services prior to the death of the person, without consideration and without an agreement or itemization specifying any particular service or merchandise, or the cost thereof, through the assignment or transfer, including the conditions that the assignor or transferor may choose to impose, of ownership to a licensee of an insurance policy or annuity contract, or proceeds thereof, or by the designation of a licensee as beneficiary of any such insurance policy or annuity contract.

(B) An assignment of an insurance policy or annuity or the proceeds thereof to a funeral home or the designation of a funeral home as beneficiary as described in subdivision (9)(A) of this section is not a prepaid funeral benefits contract;

(10) "Prepaid funeral benefits contract" or "prepaid contract" means a contract or agreement for the prepayment and sale in this state of funeral services or funeral merchandise, including caskets, grave vaults, and all other articles of merchandise and services incidental to funeral services, at an agreed-upon price, to be delivered at an undetermined future date depending upon the death of the contract beneficiary. It does not include a prearrangement;

(11) "Seller" means the organization selling prepaid funeral benefits or owning any interest in any contract for prepaid funeral benefits pursuant to this chapter;

(12) "Surplus" means the funds or other property in excess of the undistributed net investment income and aggregate contract proceeds held in the trust fund; and

(13) "Trustee" means a state or national bank or savings and loan association in this state, or, in the reasonable discretion of the Insurance Commissioner upon the terms and conditions that he or she may require, a securities brokerage firm licensed and in good standing with appropriate state and federal regulatory authorities.



§ 23-40-104 - Arkansas Insurance Code not affected.

Nothing in this chapter shall apply to any licensed insurance company or alter or affect any provisions of the Arkansas Insurance Code.



§ 23-40-105 - Burial associations exempted.

Nothing in this chapter shall apply to organizations or associations operating in this state as burial associations pursuant to § 23-78-101 et seq.



§ 23-40-106 - Violations -- Penalties.

(a) (1) Any officer, director, agent, or employee of any organization subject to the terms of this chapter who makes, or attempts to make, any contract in violation of this chapter, or refuses to allow an inspection of the organization's records shall be punished by a fine of not less than one thousand dollars ($1,000) and not more than ten thousand dollars ($10,000), or by imprisonment in the county jail for not fewer than six (6) months and not more than twelve (12) months, or by both fine and imprisonment.

(2) Any officer, director, agent, or employee of any organization who collects contract proceeds on cash-funded prepaid funeral contracts and fails to deposit such funds with a trustee as required under § 23-40-114 shall be guilty of a Class D felony. A person convicted of a violation of § 23-40-114 shall be ordered to pay restitution to persons aggrieved by the violation. Restitution shall be ordered in addition to a fine or imprisonment.

(b) Each violation of any provision of this chapter shall be deemed a separate offense and prosecuted individually.

(c) The Criminal Investigation Division shall have jurisdiction to investigate and prosecute any officer, director, agent, or employee of any organization who collects contract proceeds on cash-funded prepaid funeral contracts and fails to deposit such funds with a trustee as required under § 23-40-114.



§ 23-40-107 - Division of Prepaid Funeral Benefits -- State Insurance Department Prepaid Trust Fund.

(a) The Insurance Commissioner shall be responsible for the regulation of the sale of prepaid funeral benefits, and there is hereby established the Division of Prepaid Funeral Benefits within the State Insurance Department. This division shall be funded annually by the fees required to be paid by organizations subject to this chapter, which shall be placed in trust and disbursed pursuant to this chapter.

(b) There is hereby established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "State Insurance Department Prepaid Trust Fund" to be used to pay the expenses of the State Insurance Department in the discharge of its regulation of prepaid funeral benefits contracts.

(c) No money shall be appropriated from this fund for any purpose other than to pay for personal services, operating expenses, maintenance and operations, and support of and improvements to the division, except as provided in § 23-40-119(f).

(d) The fund established pursuant to this section shall be administered, disbursed, and invested under the direction of the commissioner and the Treasurer of State.

(e) All income derived through the investment of the fund, including, but not limited to, interest and dividends, shall be credited as investment income to the fund.

(f) All income derived through grants, refunds, and gifts to the fund shall be credited as income to the fund.

(g) All moneys deposited to the fund shall not be subject to any deduction, tax, levy, or any other type of assessment, except as provided in this chapter.

(h) All fees required to be paid by licensees pursuant to this chapter shall be deposited into the fund for the support, operation, and maintenance of the division and, when paid into the State Treasury by the commissioner, shall be maintained by the Treasurer of State as the State Insurance Department Prepaid Trust Fund, separate from all other funds, and available only for the payment of the expenses of the division, except as provided in § 23-40-119(f).

(i) Upon proper voucher from the commissioner, the Auditor of State shall issue his or her warrant on the Treasurer of State in payment of all salaries and other expenses incurred by the division, or for any reparations awarded under § 23-40-119(f) in the administration of this chapter.

(j) However, as needed, the commissioner shall transfer from the State Insurance Department Prepaid Trust Fund to the Prepaid Funeral Contracts Recovery Program Fund a sum or sums sufficient to administer and provide reparations to persons as provided under § 23-40-119(d)(1)(A) and (f)(1).



§ 23-40-108 - Administration.

(a) This chapter shall be administered by the Insurance Commissioner.

(b) The commissioner is authorized to prescribe reasonable rules and regulations concerning keeping and inspection of records, the filing of contracts and reports, and all other matters incidental to the orderly administration of this chapter.

(c) The commissioner is authorized to employ the personnel necessary to carry out the provisions of this chapter and to fix their compensation within the amounts made available by appropriation.

(d) The commissioner may make and promulgate reasonable rules and regulations for the administration of this chapter and for the purpose of carrying out the intent hereof.



§ 23-40-109 - Permit required.

(a) Any individual, firm, partnership, corporation, society, association, or other entity, hereinafter called an "organization", desiring to sell prearranged or prepaid funeral services or funeral merchandise, including caskets, grave vaults, and all other articles of merchandise incidental to funeral services, in this state under a sales contract providing for prepaid disposition or funeral benefits or merchandise to be delivered at an undetermined future date depending upon the death of a contracting party, hereinafter called "prepaid funeral benefits", or any organization desiring to purchase an interest in, or assume the liability of, any contract for prepaid funeral benefits, shall obtain a permit from the Insurance Commissioner authorizing the transaction of this type of business before entering into any such agreement or contract and prior to accepting money, property, or any other direct or indirect consideration and shall first apply for and obtain a prepaid funeral benefits permit or license pursuant to the provisions of this chapter.

(b) An organization desiring to sell prepaid funeral benefits or otherwise own any interest in any contract for prepaid funeral benefits shall file proof of ownership of an establishment which is in the business of providing the funeral goods or services to be contracted for and proof that the establishment is duly authorized and licensed to do such business in the State of Arkansas.

(c) It shall be unlawful to sell prepaid funeral benefits unless the seller holds a valid, current permit at the time the contract is made.



§ 23-40-110 - Application for initial or renewed permit.

(a) Each organization desiring to sell prepaid funeral benefits or any organization desiring to purchase an interest in or assume the liability of any contract for prepaid funeral benefits shall file an application for a permit with the Insurance Commissioner. Each initial and renewal application for a permit shall contain such information which the commissioner by rule or regulation shall reasonably prescribe.

(b) Each applicant shall, at the time of the application, pay a filing fee of three hundred dollars ($300) for the initial application and two hundred dollars ($200) for a renewal application.

(c) Permits shall expire on June 1 of each year, unless a renewal application is filed with and approved by the commissioner prior to the permit expiration date. Each organization which has discontinued the sale of prepaid funeral benefits, but which still has outstanding contracts, shall obtain a renewal of its permit until all those contracts have been performed or otherwise fully discharged. No filing fee shall be prorated.

(d) (1) Each applicant for a permit pursuant to the provisions of this chapter shall, as of a date not preceding thirty (30) days of the application date, have a net worth in an amount equal to the greater of five thousand dollars ($5,000) or three percent (3%) of the aggregate contract price of all contracts for prepaid funeral benefits outstanding and unfulfilled as of the end of the preceding calendar year, up to a maximum net worth of two hundred fifty thousand dollars ($250,000).

(2) Each applicant shall, at the time of application, file a sworn and notarized certification of net worth form stating that the applicant satisfies the net worth requirements of this chapter, in a format as prescribed by the commissioner, as evidence that the applicant has, at a minimum, the required net worth.



§ 23-40-111 - Issuance of permit -- Cancellation or denial.

(a) (1) The Insurance Commissioner may issue a permit conditioned upon satisfactory completion of all requirements of this chapter prior to the applicant's offering for sale or selling prepaid funeral benefits.

(2) In addition, prior to the issuance of either an initial or renewal permit, the applicant must be deemed by the commissioner to be competent, trustworthy, and financially responsible to engage in the sale of prepaid funeral contracts in this state.

(b) (1) The commissioner may deny an initial application for failure to meet the requirements of subsection (a) of this section or for the applicant's failure to comply with any material provision of this chapter or any valid rule and regulation that the commissioner has prescribed, after:

(A) Thirty (30) days' notice to the applicant or permittee setting forth the grounds for the cancellation, the denial of application for initial permit, or refusal to renew; and

(B) A hearing if the applicant or permittee requests a hearing.

(2) After notice to the licensee and after a hearing, the commissioner may suspend any permit under this chapter for up to thirty-six (36) months or may revoke or refuse to continue any permit under this chapter if the commissioner finds that:

(A) The licensee has failed to comply with any material provision of this chapter or any valid rule and regulation or order that the commissioner has prescribed;

(B) The licensee has obtained its permit through misrepresentation or fraud;

(C) An officer, director, or owner of the licensee has improperly withheld, misappropriated, or converted any moneys or properties received in the course of prepaid funeral contracts business to the licensee's own use;

(D) An officer, director, or owner of the licensee has been found to have committed any unfair trade practice or fraud during the course of prepaid funeral contracts business;

(E) The licensee has failed to provide a written response after receipt of a written inquiry from the commissioner or his or her representative as to transactions under the license within thirty (30) days after receipt thereof unless the commissioner or his or her representative knowingly waives the timely response requirement in writing;

(F) The licensee has refused to be examined or produce any of his or her accounts, records, and files for examination or has failed to cooperate with the commissioner in an investigation when requested by the commissioner or his or her representative; or

(G) The licensee is in violation of any grounds under § 23-40-114(a) sufficient to subject the organization to delinquency proceedings.

(3) (A) If the commissioner finds that one (1) or more grounds exist for the suspension or revocation of any license, the commissioner may impose upon the licensee an administrative penalty in the amount of up to one thousand dollars ($1,000) per violation.

(B) If the commissioner finds willful misconduct or willful violation on the part of the licensee, the commissioner may impose upon the licensee an administrative penalty of up to five thousand dollars ($5,000) per violation.

(C) In addition to either penalty imposed under subdivision (b)(3)(A) or subdivision (b)(3)(B) of this section, the commissioner may also order restitution of actual losses to affected persons.

(4) If the commissioner finds in his or her order that the public health, safety, or welfare imperatively requires emergency action, the commissioner may summarily suspend any license issued by him or her but shall promptly hold an administrative hearing regarding the suspension.

(5) (A) Upon notice and hearing, if the commissioner finds that the licensee has violated a provision of the prepaid funeral benefits laws of this state or any rule, regulation, or order of the commissioner and that the licensee has previously violated provisions of the prepaid funeral benefits laws of this state or any rule, regulation, or order of the commissioner, the commissioner may:

(i) Take judicial notice of previous orders against the licensee; and

(ii) Enhance or increase the penalties ordered in the current proceeding against the licensee.

(B) The commissioner may enter an order under subdivision (b)(5)(A) of this section by:

(i) The commissioner's own order; or

(ii) An order entered with the consent of the parties.

(C) The commissioner shall incorporate a finding under subdivision (b)(5)(A) of this section in any order issued under this subdivision (b)(5).

(c) Any person aggrieved by the action of the commissioner may appeal therefrom to any state court of competent jurisdiction.



§ 23-40-112 - Sales contracts for prepaid funeral benefits.

(a) The Insurance Commissioner shall approve forms for sales contracts for prepaid funeral benefits.

(b) All contracts for sale of prepaid funeral benefits must be in writing and must set forth the specific merchandise and services to be provided by the seller and the contract price.

(c) All forms of sales contracts for prepaid funeral benefits shall contain the provisions incidental to the orderly administration of this chapter as set forth in the rules as prescribed by the commissioner. No contract form shall be used without prior approval of the commissioner.

(d) (1) All contracts for sale of prepaid funeral benefits shall provide that the seller shall furnish to the buyer the merchandise and services as set forth in the contract at the contract price, regardless of the cost of the merchandise or services at the date of the beneficiary's death.

(2) However, the seller shall not be required to furnish at the contract price other items incidental to the funeral and disposition of the beneficiary that are clearly identified in the contract as cash accommodation items. The seller may charge the difference between the cash accommodation fund balance, including accrued interest, and the market price of the cash accommodation items as of the date of the beneficiary's death. In the event the total funds on deposit shall exceed the market price of the cash accommodation items, the seller shall return the excess to the buyer or his or her estate.

(e) The seller shall not be entitled to enforce a contract made in violation of this chapter, but the purchaser, or his or her heirs, or his or her legal representative shall be entitled to recover all amounts paid to the seller under any contract made in violation hereof.

(f) (1) This chapter shall not prohibit the assignment or transfer of insurance contracts as consideration for prepaid funeral benefits furnished in accordance with the provisions of this chapter or the designation of an organization licensed pursuant to the provisions of this chapter as beneficiary of a funeral expense or other insurance policy.

(2) Such an assignment, transfer, or designation shall not be deemed to be a prepaid contract.

(g) The prepaid contract shall contain a provision in substantially the following form:

NOTICE: If this contract is irrevocable and you choose to transfer this contract to a substitute provider, the entire amount of the contract will not be transferred and you may have to pay more to obtain 100% of the services provided for in the contract.

(h) Each seller shall provide advance written notice to the contract purchaser that the seller intends to procure a single payment whole life insurance policy or annuity on the contract beneficiary to fund the prepaid funeral benefit contract for less money than the total amount of the cash payment if:

(1) The prepaid funeral benefits contract was originally intended by the contract purchaser to be fully paid in cash; and

(2) The amount of the single premium payment to the insurer by the seller is less than the cash payment provided to the seller by the contract purchaser.



§ 23-40-113 - Change of ownership.

(a) The seller shall apply for change of ownership or control when:

(1) The seller transfers all or a portion of the interest in any contract for prepaid funeral benefits;

(2) The seller transfers one (1) or more of its establishments for providing funeral goods or services;

(3) All or a portion of the equity ownership of a seller has been transferred which will result in a change of:

(A) The controlling interest of a seller when the seller is a corporation;

(B) Ownership of a seller when the seller is other than a corporation;

(4) The seller transfers all of its business assets relating to providing funeral goods or services; or

(5) The seller terminates its business of providing funeral goods or services.

(b) At least fifteen (15) days prior to the proposed occurrence of an event described in subsection (a) of this section, the seller shall file a verified change of ownership application with the Insurance Commissioner which shall contain the following:

(1) The name and address of the seller;

(2) The name and address of the organization proposing to acquire property of the seller, hereinafter referred to as the "transferee";

(3) A description of the property and of the proposed transaction, as set forth in subsection (a) of this section;

(4) An accounting of the trust fund and all outstanding contracts, which accounting shall contain all the information required in the annual report, prepared as of a date within thirty (30) days of the required application filing date;

(5) Any required documents or amendments thereto relating to the trust fund;

(6) A copy of any notice proposed to be sent to the contract buyers after the transfer;

(7) A filing fee of five hundred dollars ($500); and

(8) Any other information which may reasonably be required by the commissioner pursuant to rule or order.

(c) The commissioner shall approve the seller's application for change of ownership by written authorization if:

(1) The transferee or transferees set forth in the application hold a valid, current permit pursuant to the provisions of this chapter;

(2) The accounting required is complete, accurate, and reflects the trust fund whole and intact; and

(3) All required information and documents are filed with and approved by the commissioner.

(d) The commissioner shall have the authority by rule or order to waive or reduce any or all of the requirements contained in subsection (b) of this section as not being necessary or appropriate in the public interest or for the protection of the contract buyers.

(e) The seller, or interest therein, shall remain liable for all funds and transactions to the effective date of the transfer. The commissioner shall recover from the seller, for the benefit and protection of contract buyers, all contract proceeds which the seller has not properly accounted for and deposited into the trust fund.



§ 23-40-114 - Trust funds -- Creation -- Deposits, withdrawals, and transfers of funds.

(a) All contract proceeds collected under contracts for prepaid funeral benefits, including funds collected under contracts entered into before June 28, 1985, shall be deposited with a trustee within twenty (20) business days after receipt of proceeds, to be held, invested, and administered in a trust fund for the benefit and protection of the contract purchasers pursuant to this chapter.

(b) Each trust fund shall be created by a letter or written agreement which shall be filed with and approved by the Insurance Commissioner prior to placement of funds.

(c) The seller may deposit money or property as surplus at any time.

(d) The commissioner shall prescribe by regulation proper affidavits and forms for the withdrawal of funds from the trust fund.

(e) The commissioner shall first approve and authorize in writing any transfer of funds from an existing trustee to a proposed new trustee if the proposed new trustee meets the requirements of this chapter and the rules and regulations promulgated thereunder.

(f) The licensee shall file a request for a transfer of funds, together with a filing fee of two hundred fifty dollars ($250), and any other information required by rule or regulation.

(g) This section shall not apply to the proceeds of insurance policies or contracts, and it shall not be necessary to establish a trust for the payment of such proceeds to the beneficiary designated in the policy or contract or the assignee or transferee thereof.

(h) Pending a promptly scheduled hearing, the commissioner or his or her authorized representative may immediately suspend or prohibit disbursements or withdrawals from the trust fund by an organization if the commissioner or his or her authorized representative determines that the organization has violated § 23-40-114(a) in a manner sufficient to subject the organization to delinquency proceedings.



§ 23-40-115 - Trust funds -- Investments.

(a) (1) The trustees shall invest the trust fund only in the following:

(A) Demand deposits, savings accounts, certificates of deposit, and all other accounts which are insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation [abolished];

(B) Bonds and obligations which are insured by, fully guaranteed as to principal and interest by, and due from the United States Government or any of its agencies, including the Federal National Mortgage Association and the Government National Mortgage Association, and any repurchase obligations which are secured by any of the foregoing;

(C) (i) Corporate, state, municipal, or political subdivision bonds or obligations which are rated Aa or better by Moody's or AA or better by Standard & Poor's rate services; or

(ii) (a) Bonds of any school district in this state.

(b) Provided, however, no more than thirty percent (30%) of the total trust assets may be invested in such school bonds; and

(D) (1) Mutual funds or common trust funds whose portfolio is made up of investments that are described in subdivisions (a)(1)(A)-(C) of this section.

(2) Investments described in subdivisions (a)(1)(B)-(D) of this section shall be purchased and held by the trustee which has trust powers under a trust agreement filed with and approved by the Insurance Commissioner.

(b) The trustee shall maintain the trust fund in a manner consistent with the following investment policies:

(1) Not less than one hundred thousand dollars ($100,000) of the trust fund shall be invested in investments described in subdivision (a)(1) of this section. However, if the total amount of the trust fund is less than one hundred thousand dollars ($100,000), then all of the trust fund shall be invested in investments described in subdivision (a)(1) of this section;

(2) The trust fund shall contain at all times liquid investments having a cost basis not less than thirty percent (30%) of the total contract proceeds disbursed from the trust fund as described in § 23-40-116(1)-(3) during the preceding calendar year;

(3) No investment shall be sold, exchanged, or liquidated at less than its cost if it would result in the aggregate cost basis of the trust fund minus undistributed net investment income being less than the aggregate amount of contract proceeds held in the trust fund. However, this prohibition shall not apply if the seller contemporaneously deposits with the trustee a sum of money or other property in an amount equal to the loss realized upon the sale, exchange, or liquidation of such investment; and

(4) The portion of the contract proceeds collected for cash accommodation items pursuant to the terms of a contract shall be deposited into a separate account which shall be clearly identified as "cash accommodation funds" and shall set forth the name of the contract buyer. All income earned on the cash accommodation funds shall become a part of the principal of the respective accounts.



§ 23-40-116 - Trust funds -- Disbursements.

The trustee shall disburse money or other property from the trust fund only as follows:

(1) Upon the death of the contract beneficiary and upon proper proof and documentation being submitted to and approved by the Insurance Commissioner, or pursuant to such other method as may be permitted under valid rules and regulations adopted by the commissioner, in which event the contract proceeds shall be paid to the seller;

(2) Upon cancellation of the prepaid contract pursuant to § 23-40-122 and upon proper proof and documentation being submitted to and approved by the commissioner, or pursuant to such other method as may be permitted under valid rules and regulations adopted by the commissioner;

(3) Upon the breach of contract by either party, in which event the contract proceeds shall be paid according to a judgment of a court of competent jurisdiction; or

(4) Upon the withdrawal of net investment income or surplus by the seller, which may be made at any time and from time to time.



§ 23-40-117 - Trust funds -- Exemption from attachment, etc.

(a) All contract proceeds held in trust pursuant to the provisions of this chapter and all income derived therefrom shall be exempt from attachment, garnishment, execution, and claims of creditors, receivers, or trustees in bankruptcy. The trust fund shall not be seized, taken, appropriated, or applied to pay any debt or liability of the seller by any legal or equitable process or by operation of law.

(b) The seller shall notify the Insurance Commissioner within ten (10) days upon the filing of bankruptcy or upon becoming insolvent. Upon receipt of notification, the commissioner shall notify the trustee of the trust fund, and all income earned after that date shall be held in trust by the trustee and disbursed only upon the direction of the commissioner.



§ 23-40-118 - Agent for deposit of contract proceeds.

(a) Each organization subject to this chapter shall designate an agent or agents, either by names of the individuals or by titles of their offices or positions, who shall be responsible for the deposit of contract proceeds collected under contracts for prepaid funeral benefits. The organization shall notify the Insurance Commissioner of the designation within ten (10) days after it becomes subject to this chapter and shall also notify the commissioner of any change in the designation within ten (10) days after the change occurs.

(b) If any person acting on behalf of the seller collects any contract proceeds under a contract for prepaid funeral benefits and fails to deliver it within ten (10) days after collection to a designated agent, or if any designated agent fails to deposit the contract proceeds within twenty (20) days after receipt of proceeds, he or she shall be punished as prescribed in § 23-40-106(a)(2).



§ 23-40-119 - Annual report and fee.

(a) Each organization shall file an annual report and an annual report fee with the Insurance Commissioner on or before March 15 of each year in such form as the commissioner may require, showing the:

(1) Names or account numbers, or both, of all persons with whom contracts for prepaid funeral benefits have been made prior to January 1 of that year that had not been fully discharged on January 1;

(2) Date of contract;

(3) Name of the trustee holding the trust fund; and

(4) Amount in the trust fund under each contract on the preceding December 31.

(b) If any officer of any organization fails or refuses to file an annual report or to cause it to be filed within thirty (30) days after he or she has been notified by the commissioner that the report is due and has not been received, then, upon a finding of such failure by a court of competent jurisdiction, he or she shall be guilty of a violation.

(c) (1) Effective on and after March 15, 1997, the annual report fee shall be based on the total amount of aggregate contracts for prepaid funeral benefits outstanding and unfulfilled as of December 31 of each year and shall be payable at the time the annual report is filed.

(2) The fee shall be based on the following schedule and shall be payable to the State Insurance Department Prepaid Trust Fund: Click here to view image.

(d) (1) (A) (i) (a) Effective for all prepaid funeral benefits contracts executed on and after April 1, 1997, each licensee selling a prepaid funeral benefits contract shall remit to the State Insurance Department a one-time, per-contract fee of not less than five dollars ($5.00) for each prepaid funeral benefits contract, including any amendments thereto, entered into by the licensee, whether cash or trust funded or funded by an insurance policy or annuity contract, unless the per-contract fees are otherwise eliminated or suspended by the commissioner pursuant to a rule or regulation.

(b) However, the per-contract fees once eliminated or suspended by rule of the commissioner may be reinstated by subsequent rule and regulation of the commissioner adopted upon a public hearing at a later date upon the commissioner's determination that these fees are essential and necessary to the operation of the Division of Prepaid Funeral Benefits of the State Insurance Department.

(ii) On and after July 1, 2001, the commissioner shall then transfer from each per-contract fee remitted to the department, into the Prepaid Funeral Contracts Recovery Program Fund pursuant to this act a portion of the fee in an amount to be determined by rules and regulations of the commissioner and thereafter to be administered by the commissioner with advice from the Prepaid Funeral Contracts Recovery Program Board, pursuant to the provisions of this subchapter.

(B) The per-contract fees shall be remitted quarterly to the department for each quarter of the calendar year with a quarterly fee form as prescribed by the commissioner.

(C) The fees shall be remitted to the department no later than forty-five (45) days after each quarter.

(2) (A) (i) On and after July 1, 2001, the commissioner may by rule or regulation eliminate, reduce, suspend, or increase the per-contract fee or the portion of the per-contract fee allotted to the Prepaid Funeral Contracts Recovery Program Fund.

(ii) The per-contract fee may be charged to the purchaser of the contract.

(B) Any fee so charged and collected shall not be included in the term "contract proceeds" as defined in § 23-40-103(4) and shall not be subject to the deposit requirements of § 23-40-114(a).

(e) (1) Absent the commissioner's approval of an extension for good cause shown, licensees failing to timely report and pay any administrative and financial regulations fees to the State Insurance Department Prepaid Trust Fund may be subject to a penalty of one hundred dollars ($100) per day for each day of delinquency, payable to the fund.

(2) The commissioner shall deposit all administrative and financial regulation fees and any penalties assessed under this section directly into the fund as special revenues.

(f) (1) Notwithstanding the provisions of § 23-40-107, if there are any unused funds from fees collected from organizations under subsections (c) and (d) of this section not disbursed for personal services, operating expenses, maintenance and operations, and support and improvements for the Division of Prepaid Funeral Benefits, such excess funds, if any, may be transferred to the Prepaid Funeral Contracts Recovery Program Fund to provide reparations to purchasers of prepaid funeral contracts who have purchased cash-funded prepaid funeral contracts from organizations that have been:

(A) Declared insolvent by a state or federal court of competent jurisdiction; or

(B) Determined by either the commissioner or a state or federal court of competent jurisdiction to have fund account deficiencies.

(2) Purchasers of prepaid funeral contracts requesting any discretionary relief from the Prepaid Funeral Contracts Recovery Program Fund after July 1, 2001, may include the contract holder or his or her surviving family representative or such other person as described in rules and regulations of the department.

(3) The commissioner may by rule and regulation describe the procedures, claim forms, qualifications, and process of filing a claim for aggrieved purchasers desiring to make a claim for reparations from any excess funds.

(4) No purchaser is provided in this section with any administrative right or legal or equitable right to any funds collected from fees collected under this section to satisfy any judgment or economic loss of the purchaser from a prepaid funeral organization, except to the extent that the commissioner, in his or her discretion, has set aside funds to provide discretionary relief to purchasers of prepaid funeral contracts from insolvent prepaid funeral organizations or those organizations with trust fund account shortages, and subject to limits of the Prepaid Funeral Contracts Recovery Program Fund and the claimant's actual contract payments made, excluding additional damages or interest or other equitable relief, or noneconomic damages.



§ 23-40-120 - Records required -- Examination.

(a) Each organization which has outstanding contracts for prepaid funeral benefits shall maintain within this state any records which the Insurance Commissioner may require to enable him or her to determine whether the organization is complying with the provisions of this chapter.

(b) (1) The records shall be subject to examination by the commissioner, or his or her representatives, as often as he or she deems advisable and not less frequently than every three (3) years. However, the commissioner shall determine the date of original examination without regard to the date of the original permit.

(2) Each permittee examined shall pay the actual meals, hotel, and traveling expenses of each authorized examiner from Little Rock and return. The expenses shall be prorated if more than one (1) examination is made on an examination trip.

(3) (A) All working papers, recorded information, documents, and copies produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this chapter:

(i) Shall be treated as confidential;

(ii) Are not subject to subpoena; and

(iii) May not be made public by the commissioner or any other person, except to the extent provided in § 23-61-205.

(B) All working papers, financial statement analyses, ratio calculations, and any other materials produced by State Insurance Department financial examiners or analysts, or documents submitted or disclosed to the department by an insurer in response to a request from a department financial examiner or analyst during the course of reviewing or investigating the financial solvency, condition, or affairs of the organization:

(i) Shall be treated as confidential;

(ii) Are not subject to subpoena; and

(iii) May not be made public by the commissioner or any other person, except to the extent provided in § 23-61-205.

(C) A recipient of information under this section other than the commissioner or department personnel must agree in writing to provide the confidential treatment required by this section prior to receiving the information, unless the prior written consent of the company to which the information pertains has been obtained.



§ 23-40-122 - Cancellation.

A purchaser may cancel or transfer a prepaid contract as provided under this section, whether revocable or irrevocable, or whether cash funded or funded by insurance or an annuity, at any time prior to performance of the contract by the seller, subject to the following conditions:

(1) In the case of a cash or trust funded prepaid contract:

(A) Prior to the death of the contract beneficiary, if the prepaid contract is revocable, the purchaser shall be entitled to receive a refund of not less than one hundred percent (100%) of all sums paid to the seller by the purchaser, not to exceed the contract price;

(B) After death, if the prepaid contract is revocable, the purchaser or his or her representative shall be entitled to receive one hundred percent (100%) of the amount paid to the seller by the purchaser, not to exceed the contract price; or

(C) If the prepaid contract is irrevocable, the purchaser shall not have the right to a refund of any funds paid by him or her or proceeds paid to the seller, but shall have the right to change the provider of the contract services and merchandise to a substitute provider, in which event the seller shall transfer to the substitute provider not less than one hundred percent (100%) of the amount paid to the seller by the purchaser, not to exceed the contract price;

(2) In the case of a prepaid contract funded by life insurance:

(A) Prior to the death of the contract beneficiary, if the prepaid contract is revocable, the purchaser shall have the right to receive not less than one hundred percent (100%) of the cash surrender value of the policy used to fund the prepaid contract, not to exceed the premium paid by the purchaser;

(B) After the death of the contract beneficiary, if the prepaid contract is revocable, the purchaser or his or her designee shall be entitled to receive not less than one hundred percent (100%) of the policy proceeds paid to the seller, not to exceed the original face amount of the policy; or

(C) (i) Prior to the death of the contract beneficiary, if the contract is irrevocable, the prepaid contract purchaser shall not have the right to a refund of any funds paid to the seller but shall have the right to change the provider of the prepaid contract services and merchandise to a substitute provider, in which event the seller shall assign or transfer to the substitute provider, as directed by the contract owner, the life insurance policy used to fund the prepaid contract or funds in an amount not less than one hundred percent (100%) of the cash surrender value of the policy used to fund the prepaid contract, not to exceed the premium paid by the purchaser.

(ii) After the death of the contract beneficiary, the seller shall transfer to the substitute provider not less than one hundred percent (100%) of the policy proceeds paid to the seller, not to exceed the original face amount of the policy; or

(3) In the case of a prepaid contract funded by an annuity:

(A) Prior to the death of the contract beneficiary, if the prepaid contract is revocable, the purchaser shall be entitled to receive a refund of not less than one hundred percent (100%) of the annuity value, not to exceed the premium paid by the purchaser for the annuity funding the prepaid contract;

(B) After the death of the contract beneficiary, if the prepaid contract is revocable, the purchaser or his or her designee shall be entitled to receive not less than one hundred percent (100%) of the annuity proceeds received by the seller, not to exceed the premium paid by the purchaser; or

(C) (i) Prior to the death of the contract beneficiary, if the prepaid contract is irrevocable, the purchaser shall not have the right to a refund of any funds paid to the seller but shall have the right to change the provider of the prepaid contract services and merchandise to a substitute provider, in which event the seller shall assign or transfer to the substitute provider, as directed by the contract owner, the annuity policy used to fund the prepaid contract, which shall be in an amount of not less than one hundred percent (100%) of the annuity value, not to exceed the premium paid by the purchaser.

(ii) After the death of the contract beneficiary, the seller shall transfer to the substitute provider not less than one hundred percent (100%) of the annuity proceeds received by the seller, not to exceed the premiums paid by the purchaser.



§ 23-40-123 - Delinquency proceedings.

(a) The Insurance Commissioner may apply to a court of competent jurisdiction for an order appointing him or her in his or her official capacity as receiver of and directing him or her to conserve, rehabilitate, or liquidate a prepaid funeral benefits contracts licensee upon one (1) or more of the following grounds:

(1) The licensee has not maintained trust funds received from contracts in the manner required by § 23-40-114;

(2) The licensee has allowed its permit to lapse or be revoked in accordance with this chapter and has not made a full and complete accounting and restitution, if appropriate, of all prepaid funeral benefits contracts funds deposited with it;

(3) The licensee is impaired or insolvent;

(4) The licensee has refused to submit its books, records, accounts, or affairs to reasonable examination by the commissioner;

(5) The licensee or any officer, director, or manager of the licensee has refused to be examined under oath concerning the licensee's affairs;

(6) There is reasonable cause to believe that there has been embezzlement, misappropriation, or other wrongful misapplication or use of trust funds or fraud affecting the ability of the licensee to perform its obligations under prepaid funeral benefits contracts sold or assumed by the licensee; or

(7) The licensee has failed to file its annual report within the time required by law and, after written demand by the commissioner, has failed to promptly give an adequate explanation for such failure.

(b) Circuit courts shall have original jurisdiction of all delinquency proceedings under this chapter, and any such court is authorized to make all necessary or appropriate orders to carry out the purposes of this chapter.

(c) The venue of delinquency proceedings against a licensee shall be in the Pulaski County Circuit Court.

(d) Delinquency proceedings instituted pursuant to this chapter shall constitute the sole and exclusive method of liquidating, rehabilitating, or conserving a licensee, and no court shall entertain a petition for the commencement of such proceedings unless the petition has been filed in the name of the state on the relation of the commissioner.

(e) (1) The commissioner shall commence any such proceeding by application to the court for an order directing the licensee to show cause why the commissioner should not have the relief prayed for in the application.

(2) On the return of the order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the prepaid contracts purchaser, contract beneficiaries, or the public may require.

(f) An appeal shall lie to the Supreme Court from an order granting or refusing rehabilitation, liquidation, or conservation, and from every other order in delinquency proceedings having the character of a final order as to the particular portion of proceedings embraced therein.



§ 23-40-124 - Compliance.

Compliance with this act shall be required for all licensees on and after March 16, 1997.



§ 23-40-125 - Prepaid Funeral Contracts Recovery Program Fund -- Created -- Prepaid Funeral Contracts Recovery Program Board -- Established.

(a) There is established within the State Insurance Department Prepaid Trust Fund an account to be known as the "Prepaid Funeral Contracts Recovery Program Fund", hereinafter "fund".

(b) No money is to be appropriated from this fund for any purpose except for expenses and payment of claims of the Prepaid Funeral Contracts Recovery Program at the direction of the Insurance Commissioner and the Prepaid Funeral Contracts Recovery Program Board.

(c) The fund shall be invested under the direction of the commissioner and the Treasurer of State, with advice from the Chief Fiscal Officer of the State as needed from time to time.

(d) (1) All income derived through investment of the fund, including, but not limited to, fees, interest, and dividends shall be credited as investment income to the fund and deposited therein.

(2) All income derived from fund transfers, subrogation awards, grants, orders or judgments of restitution, refunds, voluntary reimbursements or restitution, and gifts shall be credited as investment income to the fund and deposited therein.

(e) Further, all moneys deposited into the fund shall not be subject to any deduction, tax, levy, or any other type of assessment except as may be provided in this subchapter.

(f) (1) The fund shall be administered by the commissioner, with advice from the Prepaid Funeral Contracts Recovery Program Board, hereinafter "board".

(2) The purpose of the fund is to reimburse purchasers of preneed funeral contracts who have suffered financial loss as a result of the impairment, insolvency, business interruption, or improper inactivity of a prepaid funeral organization licensed in this state under this chapter.

(g) (1) From the fee for each preneed funeral contract as required by § 23-40-119(d)(1)(A) and from any funds transferred to the fund pursuant to § 23-40-119(f)(1), the commissioner with board advice and consultation shall administer the Prepaid Funeral Contracts Recovery Program.

(2) The commissioner may suspend fees or unused funds transfers or deposits into the fund at any time and for any period for which the commissioner determines that a sufficient amount is available to meet likely disbursements and to maintain an adequate reserve in compliance with a rule and regulation of the commissioner.

(h) The commissioner with board assistance shall adopt procedures governing management of the fund, the presentation and processing of applications for reimbursement, and subrogation or assignment of the rights of any reimbursed applicant.

(i) (1) The commissioner may expend moneys in the fund for the following purposes:

(A) To make reimbursements on approved applications; and

(B) To pay related expenses involved in operating the program as permitted under state law.

(2) Reimbursements from the fund shall be made only to the extent to which such losses are not bonded or otherwise covered, protected, or reimbursed, and only after the applicant has complied with all applicable rules of the fund.

(j) (1) The commissioner shall investigate all applications made and may reject or allow the claims, in whole or in part, to the extent that moneys are available in the fund.

(2) The commissioner may approve one (1) application that includes more than one (1) reparation claim for the benefit of purchasers of prepaid contracts of a licensee ordered liquidated under § 23-40-123, as part of a plan to arrange for another licensee to assume the obligations of the licensee being liquidated, if:

(A) The commissioner finds that the plan is reasonable and is in the best interests of the contract beneficiaries; and

(B) The plan is approved by a court.

(k) (1) In the event reimbursement is made to an applicant under this section, the commissioner, on behalf of the state, shall be subrogated in the reimbursed amount and may bring any action the commissioner deems advisable for the program against any person, including a prepaid licensee.

(2) The commissioner may enforce any claims that the program, on behalf of the state, may have for restitution or otherwise and may employ and compensate consultants, agents, legal counsel, accountants, and any other persons that the commissioner deems appropriate. Payments shall be made from the fund for such services.

(l) (1) There is created the Prepaid Funeral Contracts Recovery Program Board.

(2) (A) Members of the board shall consist of no fewer than five (5) nor more than nine (9) members of various licensed Arkansas prepaid funeral organizations, including one (1) consumer member selected from the Arkansas public at large.

(B) The members of the board shall be selected by member licensees, subject to approval of the commissioner.

(C) (i) Each member of the board may serve up to two (2) consecutive four-year terms.

(ii) Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to approval of the commissioner.

(D) In approving selections to the board, the commissioner shall consider, among other things, whether all member licensees are fairly represented.

(m) (1) The board shall assist the commissioner and come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the laws of this state.

(2) The fund, as well as board action, shall be subject to examination and regulation by the commissioner.

(3) (A) The board shall prepare and submit to the commissioner each year, not later than one hundred twenty (120) days after the program's fiscal year, a financial report in a form approved by the commissioner and a report of program activities during the preceding fiscal year.

(B) Upon request of a licensed prepaid funeral organization in this state, the commissioner shall provide the member prepaid funeral organization with a copy of the report.

(n) There shall be no liability on the part of and no cause of action of any nature shall arise against any member of the board, the commissioner, or his or her representatives, agents, or employees for any act or omission by them in the performance of their powers and duties under this chapter, or in its administration, dispensation, handling, or collection of funds for the program.



§ 23-40-126 - Unfair competition or unfair or deceptive acts or practices prohibited -- Penalties.

An unfair method of competition or an unfair or deceptive act or practice under §§ 23-66-206(1)-(4), 23-66-206(6)-(8), and 23-66-207 -- 23-66-213 in the sale of a prepaid funeral benefits contract is a violation of this chapter and may be punished under this chapter or the Trade Practices Act, § 23-66-201 et seq.






Chapter 41 - Sale of Checks



Chapter 42 - Arkansas Securities Act

Subchapter 1 - -- General Provisions

§ 23-42-101 - Title.

This chapter may be cited as the "Arkansas Securities Act".



§ 23-42-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) "Agent" means an individual, other than a broker-dealer, who:

(i) Represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities; and

(ii) Supervises individuals who effect or attempt to effect purchases or sales of securities for a broker-dealer.

(B) "Agent" does not include an individual who represents:

(i) An issuer in:

(a) Effecting transactions in a security exempted by § 23-42-503(a)(1)-(4) or (a)(8) and any other transactions in a security exempted by other subdivisions or subsections of § 23-42-503 which the Securities Commissioner may by rule or order prescribe;

(b) Effecting transactions exempted by § 23-42-504 unless otherwise required by § 23-42-504;

(c) Effecting transactions in covered securities exempted by section 18(b)(3) or section 18(b)(4)(C) of the Securities Act of 1933, and any other transactions in a covered security which the commissioner may by rule or order prescribe;

(d) Effecting transactions with existing employees, partners, or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state; or

(e) Effecting transactions involving a reorganization or any other individual assisting the issuer or any other constituent party in the process of the reorganization, so long as the individual is not employed for the primary purpose of obtaining or soliciting proxies, consents, or other required means of approval from the security holders of the issuer or any other constituent party to the reorganization and receives no compensation other than his or her regular salary and reimbursement for actual expenses, if any, incurred in good faith in the course of such duties or activities; or

(ii) A broker-dealer in effecting a transaction for a customer in this state if:

(a) Such a transaction is effected on behalf of a customer that, for thirty (30) days prior to the day of the transaction, maintained an account with the broker-dealer;

(b) The individual is not ineligible to register with this state for any reason;

(c) The individual is registered with a registered securities association and at least one (1) state;

(d) The broker-dealer with which the individual is associated is registered with this state;

(e) (1) The transaction is effected by the individual:

(A) To which the customer was assigned for fourteen (14) days prior to the day of the transaction; and

(B) Who is registered with a state in which the customer was a resident or was present for at least thirty (30) consecutive days during the one-year period prior to the transaction. Except that, if the customer is present in this state for thirty (30) or more consecutive days or has permanently changed his or her residence to this state, this subdivision (1)(B)(ii) shall not be applicable unless the individual files with the commissioner an application for registration within ten (10) calendar days of the later of the date of the transaction or the date of the discovery of the presence of the customer in this state for thirty (30) or more consecutive days or the change in the customer's residence.

(2) For purposes of subdivision (1)(B)(ii)(e)(1)(B) of this section, each of up to three (3) individuals who are designated to effect transactions during the absence or unavailability of the assigned individual for a customer may be treated as such an assigned individual; and

(f) The transaction is effected within the period beginning on the date on which the individual files with the commissioner an application for registration and ending on the earlier of:

(1) Sixty (60) days after the date the application is filed; or

(2) The time at which the commissioner notifies the individual that he or she has denied the application for registration or has stayed the pendency of the application for cause.

(C) A partner, officer, or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if he or she otherwise comes within this definition;

(2) (A) "Branch office" means any location other than the main office of a broker-dealer or investment adviser where an agent or representative regularly conducts business on behalf of the broker-dealer or investment adviser.

(B) "Branch office" includes a location that is held out as an office where an agent or representative regularly conducts business on behalf of a broker-dealer or investment advisor.

(C) "Branch office" does not include:

(i) A location that is established solely for customer service or back-office-type functions where no sales activities are conducted and that is not held out to the public as a branch office;

(ii) A location that is the primary residence of the agent or representative if:

(a) Only agents or representatives who reside at the location and are members of the same immediate family conduct business at the location;

(b) The location is not held out to the public as an office and the agent or representative does not meet with customers at the location;

(c) Neither customer funds nor securities are handled at the location;

(d) The agent or representative is assigned to a designated branch office and the designated branch office is reflected on all business cards, stationery, advertisements, and other communications to the public by the agent or representative;

(e) The correspondence of the agent or representative and communications with the public are subject to the supervision of the broker-dealer or investment adviser with which the agent or representative is associated;

(f) Electronic communications, including email, are made through the electronic system of the broker-dealer or investment adviser;

(g) All orders for securities are entered through the designated branch office or an electronic system established by a broker-dealer that is reviewable at the branch office;

(h) Written supervisory procedures pertaining to supervision of activities conducted at the residence are maintained by the broker-dealer or investment adviser; and

(i) A list of the residence locations is maintained by the broker-dealer or investment adviser;

(iii) (a) A location other than a primary residence that:

(1) Is used for a securities or investment advisory business for less than thirty (30) business days in any one (1) calendar year; and

(2) Satisfies the requirements of subdivisions (2)(C)(ii)(b)-(h) of this section.

(b) As used in this subdivision (2)(C)(iii), "business day" does not include a day in which the agent or representative spends at least four (4) hours at the designated branch office of the agent or representative during the hours that the designated branch office is normally open for business;

(iv) An office of convenience that is not held out to the public as an office where associated persons occasionally and exclusively by appointment meet with customers;

(v) A location that is used primarily to engage in nonsecurities activities and from which the agent or representative effects no more than twenty-five (25) securities transactions in any one (1) calendar year, if any advertisement or sales literature identifying the location also provides the address and telephone number of another location from which the agent or representative conducting business at the location is directly supervised;

(vi) The floor of a registered national securities exchange where a broker-dealer conducts a direct access business with public customers; or

(vii) A temporary location established in response to the implementation of a business continuity plan;

(3) (A) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for his or her own account.

(B) "Broker-dealer" does not include:

(i) An agent;

(ii) An issuer;

(iii) A bank, savings institution, savings and loan association, or trust company;

(iv) A person that has no place of business in this state if:

(a) The person effects transactions in this state exclusively with or through:

(1) The issuers of the securities involved in the transactions;

(2) Other broker-dealers; or

(3) Banks, savings institutions, savings and loan associations, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees; or

(b) The person:

(1) Is registered under the securities law of the state in which it has a principal place of business;

(2) Is registered or not required to be registered as a broker-dealer under the Securities Exchange Act of 1934; and

(3) Does not effect transactions with more than three (3) persons in this state during any period of twelve (12) consecutive months other than transactions with:

(A) The issuer of a security involved in the transaction;

(B) Another broker-dealer; or

(C) A bank, a savings institution, a savings and loan association, a trust company, an insurance company, an investment company as defined in the Investment Company Act of 1940, a pension or profit-sharing trust, or another financial institution or institutional buyer, whether acting for itself or as a trustee; and

(v) A person that is a resident of Canada and has no office or other physical presence in this state, if the person:

(a) Only effects or attempts to effect transactions in securities:

(1) With or through the issuers of the securities involved in the transactions, broker-dealers, banks, savings institutions, trust companies, insurance companies, qualified purchasers as defined by the Securities and Exchange Commission, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

(2) With or for a person from Canada that is temporarily present in this state if the person and the person from Canada had a bona fide business-client relationship before the person from Canada entered this state; or

(3) With or for a person from Canada that is present in this state and has transactions that are in a self-directed tax advantaged retirement plan in Canada of which the person is the holder or contributor;

(b) Files a notice in the form of the person's current application required by the jurisdiction in which the person's main office is located and a consent to service of process;

(c) Is a member of a self-regulatory organization or stock exchange in Canada;

(d) Maintains the person's provincial or territorial registration and the person's membership in good standing in a self-regulatory organization or stock exchange;

(e) Discloses to the person's clients in this state that the person is not subject to the full regulatory requirements of this chapter; and

(f) Is not in violation of § 23-42-507;

(4) "Commissioner" means the Securities Commissioner;

(5) "Covered security" means any security described as a covered security in section 18(b) of the Securities Act of 1933;

(6) (A) "Farm cooperative" means any cooperative formed for the purpose of:

(i) Purchasing, producing, processing, marketing, distributing, or selling crops or livestock for, or on behalf of, its members; or

(ii) Purchasing, marketing, or distributing meat, dairy, bakery, produce, or other food or grocery products for, or on behalf of, its members.

(B) "Farm cooperative" shall not include any association formed for the purpose of purchasing food or grocery products for, or on behalf of, consumers;

(7) "Fraud", "deceit", and "defraud" are not limited to common-law deceit;

(8) "Guaranteed" means guaranteed as to payment of principal, interest, or dividends;

(9) "Investment adviser" means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation, issues or promulgates analyses or reports concerning securities. "Investment adviser" does not include:

(A) A bank, savings and loan association, credit union, or trust company;

(B) A lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of his or her profession;

(C) A broker-dealer whose performance of these services is solely incidental to the conduct of his or her business as a broker-dealer and who receives no special compensation for them;

(D) A publisher of any bona fide newspaper, news column, newsletter, news magazine, or business or financial publication or service of general, regular, and paid circulation, whether communicated in hard copy form, by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client;

(E) A person who has no place of business in this state if:

(i) His or her only clients in this state are other investment advisers, broker-dealers, banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees; or

(ii) During the preceding twelve-month period he or she has had fewer than six (6) clients who are residents of this state, other than those persons specified in subdivision (9)(E)(i) of this section; or

(F) Such other persons not within the intent of this subsection as the commissioner may by rule or order designate;

(10) "Issuer" means every person who issues or proposes to issue any security, except that:

(A) With respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management, or unit type, the term "issuer" means the persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the securities are issued;

(B) In the case of an unincorporated association which provides by its articles for limited liability of any or all of its members, or in the case of a trust, committee, or other legal entity, the trustees or members thereof shall not be individually liable as issuers of any security issued by the association, trust, committee, or other legal entity;

(C) With respect to equipment-trust certificates or like securities, the term "issuer" means the person by whom the equipment or property is used or is to be used;

(D) With respect to fractional undivided interests in oil, gas, or other mineral rights, the term "issuer" means the owner of the right or of any whole or fractional interest in the right who creates fractional interests therein for the purpose of the offering; and

(E) For life settlement contracts, "issuer" means:

(i) For a fractional or pooled interest in a life settlement contract, the person that creates for the purpose of sale the fractional or pooled interest; and

(ii) For a life settlement contract that is not fractionalized or pooled, the person effecting the transaction with the investor in the contract, but does not include a broker-dealer or agent of a broker-dealer;

(11) "Main office" means the principal place of business of a broker-dealer or an investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser;

(12) "Nonissuer" means not directly or indirectly for the benefit of the issuer;

(13) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government;

(14) "Representative" means any partner, officer, director of an investment adviser, or a person occupying a similar status or performing similar functions, or other individual employed by or associated with an investment adviser, except clerical or ministerial personnel, who:

(A) Makes any recommendation or otherwise renders advice regarding securities;

(B) Manages accounts or portfolios of clients;

(C) Determines which recommendation or advice regarding securities should be given; or

(D) Supervises employees who perform any of the foregoing;

(15) (A) (i) "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value.

(ii) "Offer" or "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

(iii) Any security given or delivered with, or given as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value.

(iv) A purported gift of assessable stock is considered to involve an offer and sale.

(v) Every other sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

(B) The terms defined in this subdivision (15) do not include:

(i) Any bona fide pledge or loan;

(ii) Any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock;

(iii) Any stock split, reverse stock split, or change in par value which involves the substitution of a security of an issuer for another security of the same issuer; or

(iv) Any act incident to a judicially approved reorganization in which a security is issued in exchange for one (1) or more outstanding securities, claims, or property interests, or partly in such an exchange and partly for cash;

(16) "Securities Act of 1933", "Securities Exchange Act of 1934", "Public Utility Holding Company Act of 1935", "Investment Advisers Act of 1940", and "Investment Company Act of 1940" mean the federal statutes of those names, as amended;

(17) (A) "Security" means any:

(i) Note;

(ii) Stock;

(iii) Treasury stock;

(iv) Bond;

(v) Debenture;

(vi) Evidence of indebtedness;

(vii) Certificate of interest or participation in any profit-sharing agreement;

(viii) Collateral-trust certificate;

(ix) Preorganization certificate or subscription;

(x) Transferable share;

(xi) Investment contract;

(xii) Variable annuity contract;

(xiii) Life settlement contract or fractionalized or pooled interest in a life settlement contract;

(xiv) Voting-trust certificate;

(xv) Certificate of deposit for a security;

(xvi) Certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease; or

(xvii) In general, any interest or instrument commonly known as a "security" or any certificate of interest or participation in, temporary or interim certificate for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing.

(B) Except as set forth in subdivision (17)(A)(xiii) of this section, "security" does not include any insurance or endowment policy or annuity contract or variable annuity contract issued by any insurance company; and

(18) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.



§ 23-42-103 - Applicability.

(a) (1) Sections 23-42-106, 23-42-108, 23-42-109, 23-42-212, 23-42-301(a), 23-42-501, and 23-42-507 apply to persons who sell or offer to sell when:

(A) An offer to sell is made in this state; or

(B) An offer to buy is made and accepted in this state.

(2) Sections 23-42-212, 23-42-301(a), and 23-42-507 apply to persons who buy or offer to buy when:

(A) An offer to buy is made in this state; or

(B) An offer to sell is made and accepted in this state.

(3) For the purpose of this section, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

(A) Originates from this state; or

(B) Is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

(4) (A) For the purpose of this section, an offer to buy or to sell is accepted in this state when acceptance:

(i) Is communicated to the offeror in this state; and

(ii) Has not previously been communicated to the offeror, orally or in writing, outside this state.

(B) Acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.

(5) An offer to sell or to buy is not made in this state when:

(A) The publisher circulates, or there is circulated on his or her behalf, in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds (2/3) of its circulation outside this state during the past twelve (12) months; or

(B) A radio or television program originating outside this state is received in this state.

(b) Sections 23-42-307, 23-42-301(c), as well as § 23-42-212, so far as investment advisers are concerned, apply when any act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state.



§ 23-42-104 - Criminal penalties.

(a) Any person who knowingly violates § 23-42-507 shall be guilty of the offense of "securities fraud". Securities fraud is a Class B felony.

(b) Any person who knowingly violates § 23-42-501 shall be guilty of the offense of "felony offer or sale of unregistered and nonexempt securities". Felony offer or sale of unregistered and nonexempt securities is a Class D felony.

(c) Any person who negligently violates § 23-42-501 shall be guilty of the offense of "offer or sale of unregistered and nonexempt securities". Offer or sale of unregistered and nonexempt securities is a Class A misdemeanor.

(d) Any person who knowingly violates any rule or order of the Securities Commissioner shall be guilty of a Class B misdemeanor. No person may be imprisoned for a violation of any rule or order of which that person did not have actual knowledge.

(e) Any person who knowingly engages in any unlawful conduct prohibited by this chapter, except as provided in subsection (a), subsection (b), subsection (c), or subsection (d) of this section, shall be guilty of a Class D felony.

(f) "Purposely", "knowingly", "recklessly", "negligently", and the classes of felonies and misdemeanors set forth in this section shall be as defined and have such penalties as set forth in the Arkansas Criminal Code.

(g) Nothing in this chapter limits the power of the state to punish any person for any conduct which constitutes a crime by statute or common law.

(h) The provisions of subsection (e) of this section shall not apply to any violation of § 23-42-509.



§ 23-42-105 - Prosecution of criminal offenses.

(a) (1) Prosecutions for offenses described in § 23-42-104 must be commenced within the following periods of limitation:

(A) Felonies -- five (5) years from the date of the occurrence; and

(B) Misdemeanors -- one (1) year from the date of the occurrence.

(2) The five-year felony and one-year misdemeanor period of limitation does not begin to run until after the commission of the last overt act in the furtherance of a scheme or course of conduct.

(b) For the purposes of venue for any civil or criminal action under this chapter, any violation of this chapter or of any rule, regulation, or order promulgated hereunder shall be considered to have been committed in:

(1) Any county in which any act was performed in furtherance of the transaction which violated this chapter;

(2) Any county in which the principal or an aider or abettor initiated or acted in furtherance of a course of conduct;

(3) Any county from which any violator gained control or possession of any proceeds of the violation or of any books, records, documents, or other material or objects which were used in furtherance of the violation; or

(4) Any county from which or into which the violator directed any postal, telephonic, electronic, or other communication in furtherance of the violation.

(c) The Securities Commissioner may refer such evidence as is available concerning violations of this chapter or any rule or order hereunder to any appropriate prosecuting authority.



§ 23-42-106 - Civil liability.

(a) (1) Any person who commits the following acts is liable to the person buying the security from him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with interest at six percent (6%) per year from the date of payment, costs, and reasonable attorney's fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security:

(A) Offers or sells a security in violation of § 23-42-301, § 23-42-212(b), § 23-42-501(1) or (2), or any rule or order under § 23-42-502 which requires the affirmative approval of sales literature before it is used, or in violation of any condition imposed under § 23-42-403(d), § 23-42-404(g), or § 23-42-404(i); or

(B) Offers or sells a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of circumstances under which they are made, not misleading, the buyer not knowing of the untruth or omission, and who does not sustain the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

(2) Damages are the amount that would be recoverable upon a tender less the value of the security when the buyer disposed of it and interest at six percent (6%) per year from the date of disposition.

(b) (1) Any person who purchases a security in violation of §§ 23-42-301, 23-42-307, 23-42-507, and 23-42-508, or otherwise by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading, the seller not knowing of the untruth or omission, and who shall not sustain the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the untruth or omission, shall be liable to the person selling the security to him or her, who may sue either at law or in equity to recover either the security or the security plus any income or other distributions in cash or other property received directly or indirectly by the purchaser, upon tender of the consideration the seller received or for damages together with interest at six percent (6%) from the date of purchase plus costs and reasonable attorney's fees.

(2) Damages may be for out-of-pocket losses or for the benefit of the bargain.

(3) Notice of willingness to pay the amount specified in exchange for the security shall constitute valid tender pending acceptance thereof by the purchaser.

(c) Every person who controls a seller liable under subsection (a) of this section or a purchaser liable under subsection (b) of this section; every partner, officer, or director of such a seller or purchaser; every person occupying a similar status or performing a similar function; every employee of such a seller or purchaser who materially aids in the sale; and every broker-dealer or agent who materially aids in the sale are also liable jointly and severally with, and to the same extent as, the seller or purchaser, unless the nonseller or nonpurchaser who is so liable sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(d) Any tender specified in this section may be made at any time before entry of judgment.

(e) Every cause of action under this section survives the death of any person who might have been a plaintiff or defendant.

(f) No person may sue under this section after three (3) years from the effective date of the contract of sale. No person may sue under this section:

(1) If the buyer received a written offer, before suit and at a time when he or she owned the security, to refund the consideration paid together with interest at six percent (6%) per year from the date of payment less the amount of any income received on the security, and he or she failed to accept the offer within thirty (30) days of its receipt; or

(2) If the buyer received such an offer before suit and at a time when he or she did not own the security unless he or she rejected the offer in writing within thirty (30) days of its receipt.

(g) No person who has made or engaged in the performance of any contract in violation of any provision of this chapter or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any suit on the contract.



§ 23-42-107 - Consent to service of process.

(a) (1) (A) Every applicant for registration under this chapter, every person making a notice filing, and every issuer for whom a registration, exemption from registration, or notice filing is required under this chapter, shall file with the Securities Commissioner, in the form which he or she prescribes by rule, an irrevocable consent appointing the commissioner or his or her successor in office to be his or her attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or her or his or her successor, executor, or administrator which arises under this chapter or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent.

(B) However, this shall not apply to applicants, persons making notice filings, and issuers who have a place of business in Arkansas, have qualified to do business in Arkansas with the Secretary of State, and have either an agent for service of process or have executed a consent appointing the Secretary of State agent for service of process, or who may otherwise be subject to service of process.

(2) A person who has filed a consent appointing the commissioner in connection with a previous registration or notice filing need not file another when renewing a registration or notice filing.

(3) Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless:

(A) The plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by him or her, immediately sends notice of the service and a copy of the process by mail with proof of service to the defendant or respondent at his or her last address on file with the commissioner; and

(B) The plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(b) (1) When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this chapter or any rule or order hereunder and he or she has not filed a consent to service of process under subsection (a) of this section, and personal jurisdiction over him or her cannot otherwise be obtained in this state, that conduct shall be considered equivalent to his or her appointment of the commissioner or his or her successor in office to be his or her attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or her or his or her successor executor or administrator which grows out of that conduct and which is brought under this chapter or any rule or order hereunder, with the same force and validity as if served on him or her personally.

(2) Service may be made by leaving a copy of the process in the office of the commissioner, and it is not effective unless:

(A) The plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by him or her, forthwith sends notice of the service and a copy of the process by mail with proof of service to the defendant or respondent at his or her last known address or takes other steps which are reasonably calculated to give actual notice; and

(B) The plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(c) When process is served under this section, the court, or the commissioner in a proceeding before him or her, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.



§ 23-42-108 - Rights and remedies cumulative.

The rights and remedies provided by this chapter are in addition to any other rights that may exist at law or in equity.



§ 23-42-109 - Waiver of compliance void.

Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this chapter or any rule or order under this chapter is void.



§ 23-42-110 - False or misleading statements unlawful.

It is unlawful for any person to make or cause to be made, in any document filed with the Securities Commissioner or the commissioner's designee or in any proceeding under this chapter, any statement which is, at the time in light of the circumstances under which it is made, false or misleading in any material respect.






Subchapter 2 - -- Administration

§ 23-42-201 - Administration by Securities Commissioner -- Conflicts of interest.

(a) This chapter shall be administered by the Securities Commissioner, who shall be appointed by the Governor and who shall serve at the pleasure of the Governor.

(b) No person shall serve in the State Securities Department in any capacity who engages in any activities regulated under the provisions of this chapter.



§ 23-42-202 - Delegation of authority by Securities Commissioner.

(a) The Securities Commissioner may delegate to any person under any conditions which he or she deems appropriate any responsibilities of the commissioner as set forth in this chapter, the Credit Union Act, § 23-35-101 et seq., the Savings and Loan Act, § 23-37-101 et seq., or any other act for which the commissioner is responsible.

(b) The commissioner, subject to any restrictions which he or she in his or her discretion deems appropriate, may delegate to any person the exercise or discharge in the commissioner's name of any power, duty, or function, whether ministerial, discretionary, or of whatever character, vested by this chapter in the commissioner.



§ 23-42-203 - Confidentiality of information or proceedings generally.

(a) It is unlawful for the Securities Commissioner or any of his or her officers or employees to use for personal benefit any information which is filed with or obtained by the commissioner and which is not made public.

(b) Neither the commissioner nor any of his or her officers or employees shall disclose the information except among themselves or when necessary or appropriate in a proceeding or investigation under this chapter or in any judicial proceedings when the information is not privileged.

(c) No provision of this chapter either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of his or her officers or employees.

(d) Nothing herein shall prevent the commissioner or any officers or employees of the State Securities Department from sharing with state or federal law enforcement authorities, other state or federal regulatory authorities, or self-regulatory organizations authorized by law any information which they may have or obtain in aid of the enforcement of this chapter or any other securities act or the criminal provisions of any laws.

(e) The commissioner, in his or her discretion, shall determine when an administrative proceeding shall be public.



§ 23-42-204 - Rules, forms, and orders of Securities Commissioner.

(a) The Securities Commissioner, from time to time, may make, amend, and rescind any rules, forms, and orders which are necessary to carry out the provisions of this chapter. This includes rules and forms governing registration statements, applications, notice filings, and reports and defining any terms, whether or not used in this chapter, insofar as the definitions are not inconsistent with the provisions of this chapter. For the purpose of rules and forms, the commissioner may classify securities, persons, and matters within his or her jurisdiction and prescribe different requirements for different classes.

(b) No rule, form, or order may be made, amended, or rescinded unless the commissioner finds that the action is necessary or appropriate in the public interest, or for the protection of investors, and consistent with the purposes fairly intended by the policy and provisions of this chapter.

(c) (1) In prescribing rules and forms, the commissioner may cooperate with the securities administrators of the other states, individually and as a group represented by the North American Securities Administrators Association, with the Securities and Exchange Commission, and with self-regulatory organizations with a view to effectuating the policy of this chapter to achieve maximum uniformity in the form and content of registration statements, applications, rules, and reports wherever practicable.

(2) When the commissioner incorporates by reference in the rules and forms of the commissioner a form, rule, or portion thereof in accordance with this subsection, any change in that form, rule, or portion thereof shall become part of the rules and forms of the commissioner, unless the commissioner shall by order decline to accept the change within thirty (30) days of its adoption or promulgation.

(d) (1) The commissioner may by rule or order prescribe:

(A) The form and content of financial statements required under this chapter;

(B) The circumstances under which consolidated financial statements shall be filed; and

(C) Whether any required financial statements shall be certified by independent or certified public accountants.

(2) All financial statements shall be prepared in accordance with generally accepted accounting practices.

(e) All rules and forms of the commissioner shall be published.

(f) No provision of this chapter imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the commissioner, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(g) (1) The commissioner may by order require an issuer, broker-dealer, or agent to obtain from the purchaser, in any initial sale of a security effected by means of a prospectus, a written statement signed by the purchaser that he or she had received a copy of the prospectus prior to his or her purchase of the security.

(2) The order may require the issuer, broker-dealer, or agent to keep a copy of the written statement at the principal office of the issuer, broker-dealer, or agent, subject to inspection by the commissioner or his or her agent for a period not to exceed two (2) years.

(3) This subsection shall not be applicable to the subsequent sale of the same securities to the same purchaser.



§ 23-42-205 - Investigations.

(a) The Securities Commissioner, in his or her discretion, may:

(1) Make any public or private investigations within or outside of this state which he or she deems necessary to determine whether any person has violated or is about to violate any provision of this chapter or any rule or order under this chapter, or to aid in the enforcement of this chapter or in the prescribing of rules and forms under this chapter;

(2) Require or permit any person to file a statement in writing, under oath, or otherwise as the commissioner determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3) Publish information concerning any violation of this chapter or any rule or order hereunder.

(b) For the purpose of any investigation or proceeding under this chapter, the commissioner or any officer designated by him or her may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry.

(c) (1) In case of contumacy by or refusal to obey a subpoena issued to any person, the Pulaski County Circuit Court, upon application by the commissioner, may order the person to appear before the commissioner or the officer designated by the commissioner to produce evidence or testify concerning the matter under investigation or in question.

(2) Failure to obey the order may be punished as contempt of court.

(d) (1) No person is excused from attending and testifying, or from producing any document or record, before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by him or her, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence, documentary or otherwise, required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture. However, no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after claiming his or her privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(2) However, no provision of this chapter shall be construed to require, or to authorize the commissioner to require, any investment adviser engaged in rendering investment advisory services to disclose the identity, investments, or affairs of any client of the investment adviser, except insofar as the disclosure may be necessary or appropriate in a particular proceeding or investigation having as its objective the enforcement of a provision of this chapter.



§ 23-42-206 - Records of Securities Commissioner generally -- Interpretive opinions.

(a) (1) A document is filed when it is received by the Securities Commissioner or when the commissioner receives notice from his or her designee that a document was received by the designee.

(2) The disposition of any document received by the commissioner shall be in accordance with the Arkansas State Records Management and Archives Act of 1995, § 13-4-101 et seq. [repealed].

(3) A document received by the commissioner's designee may be:

(A) Destroyed after the reproduction of the document by photograph, microphotograph, or electronic means of a permanent nature;

(B) Transferred to a permanent storage location maintained by the Central Registration Depository with the Financial Industry Regulatory Authority, the Securities Registration Depository with the North American Securities Administrators Association, or such other central depository system as may be determined by the commissioner; or

(C) Transferred to the commissioner to be disposed of in the manner of a document received by the commissioner.

(b) The commissioner shall keep a register of all notice filings, applications for registration, and registration statements which are, or have ever been, effective under this chapter and all denial, suspension, or revocation orders which have ever been entered under this chapter. The register shall be open for public inspection.

(c) The commissioner may rely upon and coordinate with the Securities and Exchange Commission, the Financial Industry Regulatory Authority, the Municipal Securities Rulemaking Board, the North American Securities Administrators Association, and any other securities regulatory agencies for the proper maintenance of certain common registrations, records, and other documents maintained by the other regulatory agencies.

(d) Upon request, and at reasonable charges which he or she prescribes, the commissioner shall furnish to any person photostatic or other copies, certified under his or her seal of office if requested, of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under this chapter, any copy so certified is prima facie evidence of the contents of the entry or document certified.

(e) The commissioner in his or her discretion may honor requests from interested persons for interpretative opinions.



§ 23-42-207 - Public inspection of records -- Exceptions.

(a) (1) Unless otherwise specified below, all information filed with the Securities Commissioner shall be available for public inspection.

(2) The information contained in or filed with any registration statement, notice filing, application, or report may be made available to the public under any rules which the commissioner prescribes.

(b) Except for reasonable segregable portions which are public information, the commissioner shall not publish or make available the following information:

(1) Information contained in reports, summaries, analyses, letters, or memoranda arising out of, in anticipation of, or in connection with an examination or inspection of the books and records of any person or any other investigation;

(2) Interagency or intraagency memoranda or letters, including generally records which reflect discussions between or consideration by the commissioner or members of his or her staff, or both, of any action taken or proposed to be taken by the commissioner or by any members of his or her staff, and, specifically, reports, summaries, analyses, conclusions, or any other work product of the commissioner or of attorneys, accountants, analysts, or other members of the commissioner's staff, prepared in the course of an inspection of the books or records of any person whose affairs are regulated by the commissioner, or prepared otherwise in the course of an examination or investigation or related litigation conducted by or on behalf of the commissioner, except those which by law would routinely be made to a party other than an agency in litigation with the commissioner;

(3) Personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy, including those concerning all employees of the State Securities Department and those concerning persons subject to regulation by employees of broker-dealers reported to the commissioner pursuant to the department's rules concerning registration of broker-dealers and agents;

(4) (A) Investigatory records compiled for law enforcement purposes to the extent that production of the records would interfere with enforcement proceedings, deprive a person of a right to a fair trial or an impartial adjudication, or disclose the identity of a confidential source.

(B) In a particular case the commissioner may also withhold investigatory records that would constitute an unwarranted invasion of personal privacy, disclose investigative techniques and procedures, or endanger the life or physical safety of law enforcement personnel.

(C) Investigatory records include all documents, records, transcripts, correspondence, and related memoranda and work product concerning examinations and other investigations and related litigation as authorized by law, which pertain to or may disclose the possible violations by any person of any provision of any of the statutes, rules, or regulations administered by the commissioner, and all written communications from or to any person confidentially complaining or otherwise furnishing information respecting the possible violations, as well as all correspondence and memoranda in connection with the confidential complaints or information;

(5) Information contained in or related to examinations, operating, or condition reports prepared by, on behalf of, or for the use of any agency responsible for the regulation or supervision of financial institutions;

(6) (A) Financial records of broker-dealers, investment advisers, agents, or representatives obtained during or as a result of an examination by the department.

(B) However, when those records are required by this chapter to be filed with the department as part of a notice filing, registration, annual renewal, or otherwise, the records, including financial statements prepared by certified public accountants, shall be public unless sections of the information are bound separately and marked privileged and confidential by the broker-dealer, investment adviser, agent, or representative upon its submission, in which case it shall be deemed nonpublic until ten (10) days after the commissioner has given the broker-dealer, investment adviser, agent, or representative notice that an order will be entered deeming the material public.

(C) If the broker-dealer, investment adviser, agent, or representative believes the commissioner's order is incorrect, the broker-dealer, investment adviser, agent, or representative may seek an injunction from the Pulaski County Circuit Court ordering the department to hold the information as nonpublic pending a final order of a court of competent jurisdiction if the order of the commissioner is appealed pursuant to applicable law;

(7) Trade secrets obtained from any person; and

(8) Any other records which under the Freedom of Information Act of 1967, § 25-19-101 et seq., or other laws are required to be closed to the public and are not deemed open to the public inspection.



§ 23-42-208 - Cooperation with other regulatory agencies.

(a) The Securities Commissioner may enter into an arrangement, agreement, or other working relationship with federal, other state, and self-regulatory authorities whereby documents may be filed and maintained in the Central Registration Depository with the Financial Industry Regulatory Authority, the Securities Registration Depository with the North American Securities Administrators Association, such other central depository system as determined by the commissioner, or the other agencies or authorities.

(b) It is the intent of this section that the commissioner be provided the authority to reduce duplication of filings, reduce administrative costs, and establish uniform procedures, forms, and administration with the states and federal authorities.

(c) The commissioner may permit initial and renewal registration filings required under this chapter to be filed with the Securities and Exchange Commission, the Financial Industry Regulatory Authority, the North American Securities Administrators Association, or other similar authorities.

(d) The commissioner may accept uniform securities examinations or other procedures designed to implement a uniform national securities regulatory system or facilitate common practices and procedures among the states.



§ 23-42-209 - Injunction, mandamus, or other ancillary relief.

(a) (1) (A) Whenever it appears to the Securities Commissioner, upon sufficient grounds or evidence satisfactory to the commissioner, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter, except the provisions of § 23-42-509, or any rule or order under this chapter, including any order issued under § 23-42-509, he or she may summarily order the person to cease and desist from the act or practice.

(B) Upon the entry of the order, the commissioner shall promptly notify the person that the order has been entered, of the reasons therefor, and of his or her right to a hearing on the order.

(2) (A) A hearing shall be held on the written request of the person aggrieved by the order if the request is received by the commissioner within thirty (30) days of the date of the entry of the order, or if ordered by the commissioner.

(B) If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner.

(C) After notice and an opportunity for a hearing, the commissioner may:

(i) Affirm, modify, or vacate the cease and desist order under subdivision (a)(1)(A) of this section; and

(ii) For a violation of this chapter other than a violation of § 23-42-509, by order, levy a fine not to exceed:

(a) Ten thousand dollars ($10,000) for each violation or an amount equal to the total amount of money received in connection with each violation; or

(b) If a victim of a violation is sixty-five (65) years of age or older:

(1) Twenty thousand dollars ($20,000) for each violation; or

(2) Two (2) times the amount of money received in connection with each violation.

(3) The commissioner may apply to the Pulaski County Circuit Court to temporarily or permanently enjoin an act or practice that violates this chapter and to enforce compliance with this chapter or any rule or order under this chapter:

(A) After an order is issued under subdivision (a)(1) or subdivision (a)(2) of this section; or

(B) Without issuing an order under subdivision (a)(1) or subdivision (a)(2) of this section.

(4) Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted.

(5) The court may not require the commissioner to post a bond.

(b) The commissioner may also obtain upon proper showing any other ancillary relief in the public interest, including without limitation:

(1) The appointment of a receiver, temporary receiver, or conservator;

(2) A declaratory judgment;

(3) An accounting;

(4) Disgorgement of profits;

(5) Restitution; or

(6) The assessment of a fine in an amount of not more than the total amount of money received in connection with a violation of this chapter.

(c) Nothing herein shall prohibit or restrict the informal disposition of a proceeding or allegations which might give rise to a proceeding by stipulation, settlement, consent, or default, in lieu of a formal or informal hearing on the allegations or in lieu of the sanctions authorized by this section.



§ 23-42-210 - Judicial review.

(a) (1) Any person aggrieved by a final order of the Securities Commissioner may obtain a review of the order in any state court of competent jurisdiction by filing in court, within sixty (60) days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part.

(2) A copy of the petition shall be forthwith served upon the commissioner, and thereupon the commissioner shall certify and file in court a copy of the filing and evidence upon which the order was entered. When these copies have been filed, the court has exclusive jurisdiction to affirm, modify, enforce, or set aside the order, in whole or in part.

(b) (1) The findings of the commissioner as to the facts, if supported by competent, material, and substantial evidence, are conclusive.

(2) If either party applies to the court for leave to adduce additional material evidence and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearing before the commissioner, the court may order the additional evidence to be taken before the commissioner and to be adduced upon the hearing, in any manner and upon any conditions which the court considers proper. The commissioner may modify his or her findings and order by reason of the additional evidence and shall file in the court the additional evidence together with any modified or new findings or order.

(c) The judgment of the court is final, subject to review by the Supreme Court.

(d) The commencement of proceedings under subsection (a) of this section does not, unless specifically ordered by the court, operate as a stay of the commissioner's order.



§ 23-42-211 - Disposition of fees.

(a) (1) There is created on the books of the Chief Fiscal Officer of the State, the Auditor of State, and the Treasurer of State a fund to be known as the "Securities Department Fund".

(2) The fund shall be used for the maintenance, operation, support, and improvement of the State Securities Department in carrying out its functions, powers, and duties as set out by law and by rule and regulation not inconsistent with law.

(3) The fund shall consist of those portions of fees designated for deposit into the fund pursuant to §§ 23-42-304(a)(2), (a)(4), and (a)(5) and 23-42-404(b)(1) and such other funds as may be provided by law or regulatory action.

(4) Notwithstanding subdivision (a)(3) of this section, no more than two million dollars ($2,000,000) shall be deposited into the fund in any one (1) fiscal year until July 1, 2013, at which time this limitation shall expire.

(b) The department is authorized to promulgate such rules and regulations necessary to administer the fees, rates, tolls, or charges for services established by this section and is directed to prescribe and collect such fees, rates, tolls, or charges for the services by the department in such manner as may be necessary to support the programs of the department as directed by the Governor and the General Assembly.



§ 23-42-212 - Registration or availability of exemption not construed as approval by Securities Commissioner -- Inconsistent representation.

(a) (1) Neither the fact that an application for registration, a notice filing, or a registration statement has been filed nor the fact that a person or security is effectively registered constitutes a finding by the Securities Commissioner that any document filed under this chapter is true, complete, and not misleading.

(2) Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the commissioner has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.



§ 23-42-213 - Disposition of fines -- Investor Education Fund.

(a) There is created on the books of the Chief Fiscal Officer of the State, the Auditor of State, and the Treasurer of State a fund to be known as the "Investor Education Fund".

(b) Except as provided by subsection (c) of this section, all fines imposed and collected or moneys collected in lieu of a fine under §§ 23-42-209 and 23-42-308 shall be deposited as special revenues into the State Treasury and credited to the Investor Education Fund, to be administered by the Securities Commissioner for the following purposes:

(1) To inform and educate the public regarding investments in securities in order to help investors and potential investors:

(A) Evaluate their investment decisions;

(B) Protect themselves from unfair, inequitable, or fraudulent offerings;

(C) Choose their broker-dealers, agents, and investment advisers more carefully;

(D) Be alert for false or misleading advertising or other harmful practices; and

(E) Know their rights as investors; and

(2) To pay for:

(A) Costs, expenses, and charges incurred by the State Securities Department in connection with the presentation and dissemination of information to the public as described in this section, including costs of printing copies of the Arkansas Securities Act, § 23-42-101 et seq., Rules of the Arkansas Securities Commissioner, and other materials designed to inform the public as set forth in this section;

(B) Costs of advertising and promotional materials designed to accomplish the purposes of this subdivision (b)(2);

(C) Costs of equipment necessary or useful for such presentations; and

(D) Costs and expenses associated with conducting a stock market game for educational purposes in selected schools in the state's public school system.

(c) (1) The Investor Education Fund shall be funded initially by the transfer of one hundred thousand dollars ($100,000) from the Securities Department Fund.

(2) All funds in excess of one hundred fifty thousand dollars ($150,000) collected in any one (1) fiscal year shall be designated as special revenues and deposited into the Securities Department Fund.






Subchapter 3 - -- Broker-Dealers, Agents, and Investment Advisers

§ 23-42-301 - Registration required -- Unlawful acts -- Supervision requirements.

(a) It is unlawful for a person to transact business in this state as a broker-dealer or agent unless he or she is registered under this chapter.

(b) (1) It is unlawful for a registered broker-dealer or issuer to employ an unregistered agent except a nonresident agent who is registered by any other state securities administrator and who effects transactions in this state exclusively with registered broker-dealers.

(2) The registration of an agent is not effective during a period when he or she is not associated with a particular:

(A) Broker-dealer registered under this chapter; or

(B) Issuer.

(3) (A) A broker-dealer or issuer shall notify promptly the Securities Commissioner or the commissioner's designee if an agent begins or terminates:

(i) An association with a broker-dealer or issuer; or

(ii) The activities that make him or her an agent of the broker-dealer or issuer.

(B) If an agent terminates or withdraws his or her registration with a broker-dealer or issuer, a subsequent application by the agent for registration is treated as:

(i) An initial registration; and

(ii) A notification by the agent of termination or withdrawal of the previous registration or application.

(4) The commissioner may by rule establish provisions for concurrent registration with more than one (1) broker-dealer or issuer.

(c) It is unlawful for a person to transact business in this state as an investment adviser or representative without first being registered under this chapter unless the person:

(1) Is registered as an investment adviser with the Securities and Exchange Commission under section 203 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., as it existed on January 1, 2011, and has filed with the commissioner or the commissioner's designee a notice filing consisting of:

(A) A copy of documents on file with the Securities and Exchange Commission that the commissioner may by rule or order prescribe;

(B) The fee set forth in § 23-42-304(a)(3); and

(C) A consent to service of process;

(2) Is a "representative" of an investment adviser registered with the Securities and Exchange Commission under section 203 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., as it existed on January 1, 2011, and has no place of business located in this state; or

(3) Is not registered as an investment adviser with the Securities and Exchange Commission under section 203 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., as it existed on January 1, 2011, because the person is not an investment adviser under section 202(a)(11) of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., as it existed on January 1, 2011.

(d) (1) A notice filing required by subdivision (c)(1) of this section becomes effective upon receipt by the commissioner or the commissioner's designee of the notice filing, consent to service of process, and the appropriate fee.

(2) (A) The registration and notice filing required by subdivision (c)(1) of this section expires December 31 of each year unless renewed.

(B) Effective upon the commissioner's receipt of notification, an investment adviser may terminate the investment adviser's notice filing under subdivision (c)(1) of this section by providing the commissioner notification of the termination.

(e) A broker-dealer or investment adviser shall not conduct business from a branch office within this state unless the branch office is registered under this chapter.

(f) (1) A broker-dealer shall establish, maintain, and enforce a system to supervise the activities of its agents and employees that is reasonably designed to achieve compliance with this chapter, the rules and orders of the commissioner, all other applicable state and federal securities laws, and the rules of self-regulatory organizations.

(2) A broker-dealer's supervisory system shall include without limitation the:

(A) Establishment and maintenance of written procedures designed to achieve compliance with subdivision (f)(1) of this section; and

(B) Appointment of at least one (1) agent of the broker-dealer who shall meet the qualifications and carry out the supervisory responsibilities of the broker-dealer for activities in this state under rules established by the commissioner.

(g) (1) An investment adviser shall establish, maintain, and enforce a system to supervise the activities of its representatives and employees that is reasonably designed to achieve compliance with this chapter, the rules and orders of the commissioner, all other applicable state and federal securities laws, and the rules of self-regulatory organizations.

(2) An investment adviser's supervisory system shall include without limitation the:

(A) Establishment and maintenance of written procedures designed to achieve compliance with subdivision (g)(1) of this section; and

(B) Appointment of at least one (1) representative of the investment advisor who shall meet the qualifications and carry out the supervisory responsibilities of the investment advisor for activities in this state under rules established by the commissioner.



§ 23-42-302 - Registration procedure.

(a) (1) A broker-dealer, agent, investment adviser, representative, or branch office may obtain an initial or renewal registration by filing with the Securities Commissioner or the commissioner's designee an application and fee, together with a consent to service of process under § 23-42-107(a).

(2) The commissioner may by order approve a limited registration with such limitations, qualifications, or conditions as the commissioner deems appropriate.

(b) The commissioner may by rule set forth the form and content of the application and establish a procedure for renewal registration or initial registration whereby registration may become effective prior to the filing of a completed application or fee.

(c) The application shall contain whatever information the commissioner by rule requires concerning such matters as:

(1) The applicant's form and place of organization;

(2) The applicant's proposed method of doing business;

(3) The qualifications, disciplinary history, and business history of the applicant, including, in the case of a broker-dealer or investment adviser, the qualifications and history of any partner, officer, director, person occupying a similar status or performing similar functions, or any persons directly or indirectly controlling the broker-dealer or investment adviser;

(4) Any investigation, proceeding, order, injunction, arrest, or conviction of any felony or misdemeanor; and

(5) The applicant's financial condition and history.

(d) The commissioner may provide for a written examination to be taken by each class of applicants to be used as one (1) of the bases in determining an applicant's qualifications to be registered.

(e) The commissioner is authorized to conduct an investigation in order that he or she may determine the fitness of any applicant. Each applicant shall pay to the commissioner an investigation fee, and the amount of each fee shall be determined on the same basis as is the examination fee required of broker-dealers under § 23-42-306(d).

(f) If no denial order is in effect or no proceeding is pending under § 23-42-308, registration becomes effective on the thirtieth day after the application is completed. The commissioner may determine an earlier effective date upon review of the application.

(g) Applications which have not been completed within a period of one hundred eighty (180) days after filing with the commissioner may be deemed abandoned and considered withdrawn by the applicant, provided the applicant has been notified of the deficiencies to the application and afforded a reasonable opportunity to correct such deficiencies.

(h) A registered broker-dealer, investment adviser, or person required to make a notice filing pursuant to § 23-42-301(c)(1) may file an application for registration or notice filing of a successor, whether or not the successor is then in existence. The application or notice filing shall comply with the requirements for an initial application or notice filing.



§ 23-42-303 - Minimum net capital requirement.

(a) The Securities Commissioner shall require a minimum net capital for registered broker-dealers in such amount as he or she may by rule prescribe and for registered investment advisers in the amount of twelve thousand five hundred dollars ($12,500).

(b) However, subsection (a) of this section shall not apply to any registered investment adviser which maintains its principal place of business in a state other than Arkansas that:

(1) Is registered or licensed as such in the state in which it maintains its principal place of business; and

(2) Is in compliance with the applicable net capital requirements of the state in which it maintains its principal place of business.



§ 23-42-304 - Filing fees -- Rules and regulations.

(a) Every applicant for initial or renewal registration and every person making a notice filing as required by § 23-42-301(c) shall pay a filing fee of:

(1) Three hundred dollars ($300) in the case of a broker-dealer;

(2) Seventy-five dollars ($75.00) in the case of an agent, of which twenty-five dollars ($25.00) shall be designated as special revenues and shall be deposited into the Securities Department Fund;

(3) Three hundred dollars ($300) in the case of an investment adviser;

(4) Seventy-five dollars ($75.00) in the case of a representative, of which twenty-five dollars ($25.00) shall be designated as special revenues and shall be deposited into the fund; and

(5) Fifty dollars ($50.00) in the case of a branch office, of which the entire amount shall be designated as special revenues and deposited into the fund.

(b) After an application for registration has been processed, in whole or in part, any filing fee shall be nonrefundable.

(c) The State Securities Department is hereby authorized to promulgate such rules and regulations necessary to administer the fees, rates, tolls, or charges for services established by this section and § 23-42-404 and is directed to prescribe and collect such fees, rates, tolls, or charges for the services by the department in such manner as may be necessary to support the programs of the department as directed by the Governor and the General Assembly.



§ 23-42-305 - Corporate surety bonds -- Alternatives.

(a) (1) The Securities Commissioner shall require registered broker-dealers, investment advisers, and an agent for the issuer to maintain a bond in such form and amount as he or she may by rule prescribe.

(2) However, this subsection does not apply to any registered investment adviser that maintains its principal place of business in a state other than Arkansas that:

(A) Is registered or licensed as such in the state in which it maintains its principal place of business; and

(B) Is in compliance with the applicable bonding requirements of the state in which it maintains its principal place of business.

(b) The following apply to those bonds required to be posted with the commissioner under subsection (a) of this section:

(1) The total liability of the surety to all persons, cumulative or otherwise, shall not exceed the amounts specified in the bond;

(2) Every bond shall provide that a suit shall not be maintained to enforce any liability on the bond unless brought within five (5) years after the sale or other act upon which it is based; and

(3) Every bond shall provide for suit on the bond by any person who has a cause of action under this chapter.



§ 23-42-306 - Records and reports -- Examinations.

(a) Every applicant, registered issuer, registered broker-dealer, or registered investment adviser shall make and keep any accounts, correspondence, memoranda, papers, books, and other records which the Securities Commissioner by rule prescribes. However, this subsection shall not apply to any registered investment adviser that maintains its principal place of business in a state other than Arkansas that:

(1) Is registered or licensed as such in the state in which it maintains its principal place of business; and

(2) Is in compliance with the applicable books and record-keeping requirements of the state in which it maintains its principal place of business.

(b) Every registered broker-dealer, issuer, or investment adviser shall file any financial reports which the commissioner by rule prescribes.

(c) If the information contained in any document filed with the commissioner or the commissioner's designee is or becomes inaccurate or incomplete in any material respect, then the registrant shall promptly file a correcting amendment.

(d) (1) All the records referred to in subsection (a) of this section are subject, at any time or from time to time, to such reasonable periodic, special, or other examinations by representatives of the commissioner, within or without this state, as the commissioner deems necessary or appropriate in the public interest or for the protection of investors.

(2) (A) The applicant, issuer, broker-dealer, or investment adviser shall pay a fee for each examination, not to exceed one hundred fifty dollars ($150) per examiner for each day or for each part of a day, during which examiners are absent from the office of the commissioner for the purpose of conducting the examination.

(B) In addition to the fee, the commissioner may require the applicant, issuer, broker-dealer, or investment adviser to pay the actual hotel and traveling expenses of each authorized examiner traveling to and from the office of the commissioner while the examiner is conducting the examination.

(3) For the purpose of avoiding unnecessary duplication of examination, the commissioner, insofar as he or she deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, any national securities exchange or national securities association registered under the Securities Exchange Act of 1934, or any other jurisdiction, agency, or organization charged by law or statute with regulating or prosecuting any aspect of the securities business, and in so cooperating may share any information he or she or his or her representatives may obtain as a result of any investigation or examination. "Examination" shall include the right to reproduce copies of the records referred to in subsection (a) of this section.



§ 23-42-307 - Unlawful acts by investment advisers.

(a) It is unlawful for any investment adviser or representative:

(1) To employ any device, scheme, or artifice to defraud the other person;

(2) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the other person; or

(3) To make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading.

(b) It is unlawful for any investment adviser to enter into, extend, or renew any investment advisory contract unless it provides in writing that:

(1) Except as may be permitted by rule or order of the Securities Commissioner, the investment adviser shall not be compensated on the basis of a share of capital gains upon, or capital appreciation of, the funds or any portion of the funds of the client. This subdivision (b)(1) does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates, or taken as of a definite date;

(2) (A) No assignment of the contract may be made by the investment adviser without the consent of the other party to the contract.

(B) "Assignment", as used in this subdivision (b)(2), includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor, or of a controlling block of the assignor's outstanding voting securities, by a security holder of the assignor.

(C) However, if the investment adviser is a partnership, no assignment of an investment advisory contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of one (1) or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business; and

(3) The investment adviser, if a partnership, shall notify the other party to the contract of any change in the membership of the partnership within a reasonable time after the change.

(c) It is unlawful for any investment adviser to take or have custody of any securities or funds of any client if:

(1) The commissioner by rule prohibits custody; or

(2) In the absence of rule, the investment adviser fails to notify the commissioner that he or she has or may have custody.



§ 23-42-308 - Denial, suspension, revocation, or withdrawal of registration, and other penalties.

(a) The Securities Commissioner may by order deny, suspend, make conditional or probationary, or revoke any registration if he or she finds that:

(1) The order is in the public interest; and

(2) The applicant or registrant or, in the case of a broker-dealer or investment adviser, any partner, officer, or director; any person occupying a similar status or performing similar functions; or any person directly or indirectly controlling the broker-dealer or investment adviser:

(A) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(B) Has willfully violated or willfully failed to comply with any provision of this chapter or a predecessor act or any rule or order under this chapter or a predecessor act;

(C) Has been convicted, within the past ten (10) years, of any misdemeanor involving a security or any aspect of the securities business, or of any felony, or has pending against him or her a charge of unlawful conduct involving securities or any aspect of the securities business;

(D) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business;

(E) Is the subject of an order of the commissioner denying, suspending, revoking, or making conditional or probationary a registration as a broker-dealer, agent, investment adviser, or representative;

(F) (i) Is the subject of an order entered within the past five (5) years by:

(a) The securities administrator of any other state;

(b) Any national securities, commodities, or banking agency or jurisdiction;

(c) Any national securities or commodities exchange;

(d) Any securities or commodities self-regulatory organization;

(e) Any registered securities association or clearing agency denying, revoking, suspending, or expelling him or her from registration as a broker-dealer, agent, investment adviser, or representative, or the substantial equivalent of those terms; or

(f) Is the subject of a United States postal fraud order.

(ii) However, the commissioner may not:

(a) Institute a revocation or suspension proceeding under this subdivision (a)(2)(F) more than five (5) years from the date of the order relied on; and

(b) Enter an order under this subdivision (a)(2)(F) on the basis of an order under another state act, unless that order was based on facts which would currently constitute a ground for an order under this section;

(G) Has engaged in dishonest or unethical practices in the securities business;

(H) Is insolvent, either in the sense that his or her liabilities exceed his or her assets or in the sense that he or she cannot meet his or her obligations as they mature, but the commissioner may not enter an order against a broker-dealer or investment adviser under this subdivision (a)(2)(H) without a finding of insolvency as to the broker-dealer or investment adviser;

(I) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except that:

(i) The commissioner may not enter an order against a broker-dealer on the basis of the lack of qualification of any person other than the broker-dealer himself or herself, if he or she is an individual, or an agent of the broker-dealer;

(ii) The commissioner may not enter an order against an investment adviser on the basis of the lack of qualification of any person other than the investment adviser himself or herself, if he or she is an individual, or any other person who represents the investment adviser in doing any of the acts which make him or her an investment adviser;

(iii) The commissioner may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge, or both;

(iv) The commissioner shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer; and

(v) The commissioner shall consider that an investment adviser or representative is not necessarily qualified solely on the basis of experience as a broker-dealer or agent;

(J) Has failed reasonably to supervise the agents or employees of the broker-dealer or the representatives or employees of the investment adviser; or

(K) Has failed to pay the proper filing fee, but the commissioner may enter only a denial order under this subdivision (a)(2)(K), and he or she shall vacate the order when the deficiency has been corrected.

(b) The commissioner may not institute a suspension or revocation proceeding solely on the basis of a final judicial or administrative order known to him or her when registration became effective, unless the proceeding is instituted within one hundred eighty (180) days after registration or unless the applicant or registrant waives the time limitation. For the purpose of this provision, a final judicial or administrative order shall not include an order that is stayed or subject to further review or appeal. This provision shall not apply to renewal registration.

(c) (1) The commissioner may by order summarily postpone or suspend registration pending final determination of any proceeding under this section.

(2) Upon the entry of the order, the commissioner shall promptly notify the applicant or registrant, as well as the employer or prospective employer, if the applicant or registrant is an agent or representative, that the order has been entered, and of the reasons therefor, and that within fifteen (15) days after the receipt of a written request the matter will be set down for hearing.

(3) If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d) If the commissioner finds that any registrant or applicant for registration is no longer in existence, or has ceased to do business as a broker-dealer, agent, investment adviser, or representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, then the commissioner may by order cancel the registration or application.

(e) (1) Withdrawal from registration as a broker-dealer, agent, investment adviser, or representative becomes effective thirty (30) days after receipt of an application to withdraw, or within such shorter period of time as the commissioner may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within thirty (30) days after the application is filed.

(2) If a proceeding is pending or instituted, then withdrawal becomes effective at such time and upon such conditions as the commissioner by order determines.

(3) If no proceeding is pending or instituted and withdrawal automatically becomes effective, the commissioner may nevertheless institute a revocation or suspension proceeding under subdivision (a)(2)(B) of this section within one (1) year after withdrawal became effective and may enter a revocation or suspension order as of the last date on which registration was effective.

(f) No order may be entered under any part of this section, except under subdivision (c)(1) of this section, without:

(1) Appropriate prior notice to the applicant or registrant and to the employer or prospective employer if the applicant or registrant is an agent or representative;

(2) Opportunity for hearing; and

(3) Written findings of fact and conclusions of law.

(g) In addition to the authority granted in subsections (a)-(e) of this section, upon notice and opportunity for hearing as provided in subsection (f) of this section, the commissioner may for each violation of this chapter fine any broker-dealer, agent, investment adviser, or representative not to exceed:

(1) Ten thousand dollars ($10,000) or an amount equal to the total amount of money received in connection with each separate violation; or

(2) If a victim of a violation is sixty-five (65) years of age or older:

(A) Twenty thousand dollars ($20,000) for each violation; or

(B) Two (2) times the amount of money received in connection with each violation.

(h) Nothing in this section shall prohibit or restrict the informal disposition of a proceeding or allegations which might give rise to a proceeding by stipulation, settlement, consent, or default, in lieu of a formal or informal hearing on the allegations or in lieu of the sanctions authorized by this section.






Subchapter 4 - -- Registration of Securities

§ 23-42-401 - Registration by notification.

(a) The following securities may be registered by notification, whether or not they are also eligible for registration by coordination under § 23-42-402:

(1) Any security whose issuer and any predecessors have been in continuous operation for at least five (5) years if:

(A) There has been no default during the current fiscal year or within the three (3) preceding fiscal years in the payment of principal, interest, or dividends on any security of the issuer, or any predecessor, with a fixed maturity or a fixed interest or dividend provision; and

(B) The issuer and any predecessors during the past three (3) fiscal years have had average net earnings, determined in accordance with generally accepted accounting practices, which:

(i) Are applicable to all securities without a fixed maturity or a fixed interest or dividend provision outstanding at the date the registration statement is filed and are equal to at least three percent (3%) of the amount of the outstanding securities as measured by the maximum offering price or the market price on a day, selected by the registrant, within thirty (30) days before the date of filing the registration statement, whichever is higher, or book value on a day, selected by the registrant, within ninety (90) days of the date of filing the registration statement, to the extent that there is neither a readily determinable market price nor a cash offering price; or

(ii) If the issuer and any predecessors have not had any security of the type specified in subdivision (a)(1)(B)(i) of this section outstanding for three (3) full fiscal years equal to at least five percent (5%) of the amount as measured in subdivision (a)(1)(B)(i) of this section of all securities which will be outstanding if all the securities being offered or proposed to be offered, whether or not they are proposed to be registered or offered in this state, are issued; and

(2) Any security, other than a certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, registered for nonissuer distribution if:

(A) Any security of the same class has ever been registered under this chapter or a predecessor act; or

(B) The security being registered was originally issued pursuant to an exemption under this chapter or a predecessor act.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in § 23-42-404(c) and the consent to service of process required by § 23-42-107(a):

(1) A statement demonstrating eligibility for registration by notification;

(2) With respect to the issuer and any significant subsidiary:

(A) Its name, address, and form of organization;

(B) The state or foreign jurisdiction and the date of its organization; and

(C) The general character and location of its business;

(3) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution:

(A) His or her name and address;

(B) The amount of securities of the issuer held by him or her as of the date of the filing of the registration statement;

(4) A description of the security being registered;

(5) The information and documents specified in § 23-42-403(b)(8), (b)(10), and (b)(12); and

(6) In the case of any registration under subdivision (a)(2) of this section which does not also satisfy the conditions of subdivision (a)(1) of this section, a balance sheet of the issuer for the calendar year immediately prior to the filing of the registration statement and a summary of earnings for each of the two (2) fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessors' existence if less than two (2) years.

(c) If no stop order is in effect and no proceeding is pending under § 23-42-405, a registration statement under this section automatically becomes effective at three o'clock (3:00) Central Standard Time in the afternoon of the second full business day after the filing of the registration statement or the last amendment, or at such earlier time as the Securities Commissioner determines.



§ 23-42-402 - Registration by coordination.

(a) Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in § 23-42-404(c) and the consent to service of process required by § 23-42-107(a):

(1) One (1) copy of the prospectus together with all amendments filed under the Securities Act of 1933;

(2) If the Securities Commissioner, by rule or otherwise, requires, a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3) If the commissioner requests, any other information, or copies of any other documents, filed under the Securities Act of 1933; and

(4) An undertaking to forward all amendments to the federal registration statement, other than an amendment which merely delays the effective date, promptly and in any event not later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, whichever first occurs.

(c) (1) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(A) No stop order is in effect and no proceeding is pending under § 23-42-405;

(B) The registration statement has been on file with the commissioner for at least twenty (20) days; and

(C) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two (2) full business days or such shorter period as the commissioner permits by rule or otherwise, and the offering is made within those limitations.

(2) (A) (i) The registrant shall promptly notify the commissioner by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a post-effective amendment containing the information and documents in the price amendment.

(ii) "Price amendment" means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(B) Upon failure to receive the required notification and post-effective amendment with respect to the price amendment, the commissioner may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until there is compliance with this subsection, if the commissioner promptly notifies the registrant by telephone or telegram and promptly confirms by letter or telegram when the commissioner notifies by telephone of the issuance of the order. If the registrant proves compliance with the requirements of this subsection as to notice and post-effective amendment, the stop order is void as of the time of its entry.

(3) The commissioner may by rule or otherwise waive either or both of the conditions specified in subdivisions (c)(1)(B) and (C) of this section.

(4) If the federal registration statement becomes effective before all the conditions in this subsection are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied. If the registrant advises the commissioner of the date when the federal registration statement is expected to become effective, the commissioner shall promptly advise the registrant by telephone, telegram, or by electronic means at the registrant's expense whether all the conditions are satisfied and whether the commissioner then contemplates the institution of a proceeding under § 23-42-405, but this advice by the commissioner does not preclude the institution of such a proceeding at any time.



§ 23-42-403 - Registration by qualification.

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in § 23-42-404(c), and the consent to service of process required by § 23-42-107:

(1) With respect to the issuer and any significant subsidiary:

(A) Its name, address, and form of organization;

(B) The state or foreign jurisdiction and date of its organization;

(C) The general character and location of its business;

(D) A description of its physical properties and equipment; and

(E) A statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions:

(A) His or her name, address, and principal occupation for the past five (5) years;

(B) The amount of securities of the issuer held by him or her as of a specified date within thirty (30) days of the filing of the registration statement;

(C) The amount of the securities covered by the registration statement to which he or she has indicated his or her intention to subscribe; and

(D) A description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three (3) years or proposed to be effected;

(3) With respect to persons covered by subdivision (b)(2) of this section, the remuneration paid during the past twelve (12) months and estimated to be paid during the next twelve (12) months, directly or indirectly, by the issuer, together with all predecessors, parents, subsidiaries, and affiliates, to all those persons in the aggregate;

(4) With respect to any person owning of record, or beneficially, if known, ten percent (10%) or more of the outstanding shares of any class of equity security of the issuer, the information specified in subdivision (b)(2) of this section, other than his or her occupation;

(5) With respect to every promoter if the issuer was organized within the past three (3) years:

(A) The information specified in subdivision (b)(2) of this section;

(B) Any amount paid to him or her within that period or intended to be paid to him or her; and

(C) The consideration for the payment;

(6) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution:

(A) His or her name and address;

(B) The amount of securities of the issuer held by him or her as of the date of the filing of the registration statement;

(C) A description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three (3) years or proposed to be effected;

(7) The capitalization and long-term debt, on both a current and a pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else, for which the issuer or any subsidiary has issued any of its securities within the past two (2) years or is obligated to issue any of its securities;

(8) (A) The kind and amount of securities to be offered;

(B) The proposed offering price or the method by which it is to be computed;

(C) Any variation therefrom at which any portion of the offering is to be made to any person or class of persons other than the underwriters, with a specification of the person or class;

(D) The basis upon which the offering is to be made if otherwise than for cash;

(E) The estimated aggregate underwriting and selling discounts or commissions and finders' fees, including, separately, cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering, or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts;

(F) The estimated amounts of other selling expenses, including legal, engineering, and accounting charges;

(G) The name and address of every underwriter and every recipient of a finder's fee;

(H) A copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined; and

(I) A description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(9) (A) The estimated cash proceeds to be received by the issuer from the offering;

(B) The purposes for which the proceeds are to be used by the issuer;

(C) The amount to be used for each purpose;

(D) The order or priority in which the proceeds will be used for the purposes stated;

(E) The amounts of any funds to be raised from other sources to achieve the purposes stated;

(F) The sources of any such funds; and

(G) If any part of the proceeds is to be used to acquire any property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, the amounts of those commissions, and any other expense in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) A description of any stock options or other security options outstanding or to be created in connection with the offering, together with the amount of those options held or to be held by every person required to be named in subdivision (b)(2), subdivision (b)(4), subdivision (b)(5), subdivision (b)(6), or subdivision (b)(8) of this section and by any person who holds or will hold ten percent (10%) or more in the aggregate of those options;

(11) The dates of, parties to, and general effect, concisely stated, of every management or other material contract made or to be made otherwise than in the ordinary course of business, if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two (2) years, together with a copy of every such contract and with a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets, including any such litigation or proceeding known to be contemplated by governmental authorities;

(12) A copy of any prospectus, pamphlet, circular, form letter, advertisement, television, radio, or other sales literature intended as of the effective date to be used in connection with the offering;

(13) (A) A specimen or copy of the security being registered;

(B) A copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and

(C) A copy of any indenture or other instrument covering the security to be registered;

(14) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered, with an English translation if it is in a foreign language, which shall state whether the security, when sold, will be legally issued, fully paid, and nonassessable, and, if a debt security, a binding obligation of the issuer;

(15) The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him or her, if any such person is named as having prepared or certified a report or valuation, other than a public and official document or statement, which is used in connection with the registration statement;

(16) (A) A balance sheet of the issuer as of a date within four (4) months prior to the filing of the registration statement;

(B) A profit and loss statement and analysis of surplus for each of the three (3) fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessors' existence if less than three (3) years; and

(C) If any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant; and

(17) Such additional information as the Securities Commissioner requires by rule or order.

(c) A registration statement under this section becomes effective when the commissioner so orders.

(d) The commissioner may by rule or order require, as a condition of registration under this section, that a prospectus containing any designated part of the information specified in subsection (b) of this section be sent or given to each person to whom an offer is made concurrently with:

(1) The first written offer made to him or her, otherwise than by means of a public advertisement, by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution;

(2) The confirmation of any sale made by or for the account of any such person;

(3) Payment pursuant to any such sale; or

(4) Delivery of the security pursuant to any such sale, whichever first occurs.



§ 23-42-404 - Registration statements generally.

(a) A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) (1) Every person filing a registration statement shall pay a filing fee of one-tenth percent (0.1%) of the maximum aggregate offering price at which the registered securities are to be offered in this state, but the fee shall in no case be less than one hundred fifty dollars ($150) nor more than two thousand dollars ($2,000). Any portion of the fee in excess of one thousand dollars ($1,000) shall be designated as special revenues and shall be deposited into the Securities Department Fund. When a registration statement is withdrawn before the effective date or a preeffective stop order is entered under § 23-42-405, the Securities Commissioner shall retain one hundred fifty dollars ($150) of the filing fee.

(2) Sales of securities in excess of the amount of securities to have been offered in this state shall require the person filing the registration statement to pay a filing fee, calculated in the manner specified in subdivision (b)(1) of this section, for all securities sold. In addition, if the sales are in excess of one hundred five percent (105%) of the amount to have been offered, the person filing the registration statement shall pay a penalty fee of two hundred dollars ($200).

(c) Every registration statement shall specify:

(1) The amount of securities to be offered in this state;

(2) The states in which a registration statement or similar document in connection with the offering has been or is to be filed; and

(3) Any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(d) Any document filed under this chapter or a predecessor act, within five (5) years preceding the filing of a registration statement, may be incorporated by reference in the registration statement to the extent that the document is currently accurate.

(e) The commissioner may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(f) In the case of a nonissuer distribution, information may not be required under § 23-42-403 or subsection (m) of this section unless it is known to the person filing the registration statement or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(g) (1) The commissioner may, by rule or order, require as a condition of registration by qualification or coordination that:

(A) Any security issued within the past three (3) years or to be issued to a promoter for a consideration substantially different from the public offering price, or to any person for a consideration other than cash, be deposited in escrow;

(B) The proceeds from the sale of the registered security be impounded until the issuer receives a specified amount.

(2) The commissioner may by rule or order determine the conditions of any escrow or impounding required hereunder, but he or she may not reject a depository solely because of location in another state.

(h) The commissioner may require the issuer, as a condition of registration by qualification, to escrow up to ten percent (10%) of the maximum aggregate price of the offering, from the offering proceeds under such terms and conditions as he or she deems appropriate for up to three (3) years from the date of termination of the offering, or to post a corporate surety bond for up to ten percent (10%) of the maximum aggregate price of the offering for up to (3) years from the date of termination of the offering. Any security holder having a right under this chapter against the issuer shall have a right of action against the escrow or corporate surety bond.

(i) The commissioner may by rule or order require as a condition of registration that any security registered by qualification or coordination be sold only on an approved form of subscription or sale contract and that a signed or conformed copy of each subscription or sale contract be filed with the commissioner or preserved for any period up to three (3) years specified in the rule or order.

(j) Every registration statement is effective for one (1) year from its effective date and, upon renewal, for any longer period during which the security is being offered or distributed in a nonexempted transaction, except during the time a stop order is in effect.

(k) Renewal registration for the succeeding twelve-month period may be issued upon written application and upon payment of fees as provided by this section for original registration, even though the maximum fee was paid the preceding period, without filing of further statements or furnishing any further information except as requested by the commissioner. All applications for renewal received after the expiration of the previous registration shall be treated as original applications.

(l) (1) All outstanding securities of the same class as a registered security are considered to be registered for the purpose of any nonissuer transactions:

(A) So long as the registration statement is effective, whether by original or renewal registration; and

(B) Between the thirtieth day after the entry of any stop order suspending or revoking the effectiveness of the registration statement under § 23-42-405, if the registration statement did not relate in whole or in part to a nonissuer distribution, and one (1) year from the effective date of the registration statement.

(2) A registration statement may not be withdrawn for one (1) year from its effective date if any securities of the same class are outstanding. A registration statement may be withdrawn otherwise only in the discretion of the commissioner.

(m) So long as a registration statement is effective, the commissioner may by rule or order require the person who filed the registration to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(n) A registration statement relating to a security may be amended after its effective date so as to increase the securities specified as proposed to be offered. The amendment becomes effective when the commissioner so orders. Every person filing such an amendment shall pay a filing fee, calculated in the manner specified in subsection (b) of this section, with respect to the additional securities proposed to be offered.

(o) The State Securities Department is hereby authorized to promulgate such rules and regulations necessary to administer the fees, rates, tolls, or charges for services established by this section and § 23-42-304 and is directed to prescribe and collect the fees, rates, tolls, or charges for the services by the department in the manner that may be necessary to support the programs of the department as directed by the Governor and the General Assembly.

(p) The commissioner may consider a registration statement abandoned and withdrawn by the applicant if the:

(1) Registration statement has not been completed within one hundred eighty (180) days after filing with the commissioner; and

(2) Applicant has been notified of the deficiencies in the application and provided a reasonable opportunity to correct the deficiencies.



§ 23-42-405 - Stop order denying, suspending, or revoking registration statement.

(a) The Securities Commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if he or she finds that:

(1) The order is in the public interest; and

(2) (A) The registration statement is incomplete in any material respect or contains any statement that was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact as of the effective date of:

(i) The registration statement or an earlier date from an order denying the effective date of the registration statement;

(ii) An amendment under § 23-42-404(n); or

(iii) A report under § 23-42-404(m);

(B) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been willfully violated, in connection with the offering, by:

(i) The person filing the registration statement;

(ii) The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

(iii) Any underwriter;

(C) The security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of a court of competent jurisdiction entered under any other federal or state act applicable to the offering, but:

(i) The commissioner shall not institute a proceeding against an effective registration statement under this subdivision (a)(2)(C) more than one (1) year from the date of the order or injunction relied on; and

(ii) The commissioner shall not enter an order under this subdivision (a)(2)(C) on the basis of an order or injunction entered under another state act unless that order or injunction was based on facts that would currently constitute grounds for a stop order under this section;

(D) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(E) The offering has worked or tended to work a fraud upon purchasers or would so operate, or any aspect of the offering is substantially unfair, unjust, inequitable, or oppressive;

(F) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, unreasonable amounts of promoters' profits or participation, or unreasonable amounts or kinds of options;

(G) When a security is sought to be registered by notification, it is not eligible for such a registration;

(H) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 23-42-402(b)(4); or

(I) The applicant or registrant has failed to pay the proper filing fee. The commissioner may enter only a denial order under this subdivision (a)(2)(I), and he or she shall vacate any such order when the deficiency has been corrected.

(b) The commissioner may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to him or her when the registration statement became effective unless the proceeding is instituted within the next thirty (30) days.

(c) (1) The commissioner may, by order, summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section.

(2) Upon the entry of the order, the commissioner shall promptly notify each person specified in subsection (d) of this section that it has been entered and the reasons therefor and that within fifteen (15) days after the receipt of a written request the matter will be set down for hearing.

(3) If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of an opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(4) In the case of a registration by coordination pursuant to § 23-42-402, the commissioner may accept a waiver of concurrent effectiveness submitted by the issuer, without the necessity of the entry of an order to summarily postpone effectiveness.

(d) No stop order may be entered under any part of this section except subdivision (c)(1) of this section without:

(1) Appropriate prior notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2) Opportunity for hearing; and

(3) Written findings of fact and conclusions of law.

(e) The commissioner may vacate or modify a stop order if he or she finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.






Subchapter 5 - -- Regulation of Transactions

§ 23-42-501 - Sale of unregistered nonexempt securities.

It is unlawful for any person to offer or sell any security in this state unless:

(1) It is registered under this chapter;

(2) The security or transaction is exempted under § 23-42-503 or § 23-42-504; or

(3) It is a covered security.



§ 23-42-502 - Filing of prospectus, sales literature, etc.

The Securities Commissioner, by rule or order, may require the filing of any prospectus, pamphlet, circular, form letter, advertisement, television, radio, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser, as part of a registered offering or as part of an exempt offering required to be filed under § 23-42-503(d) or § 23-42-504(b).



§ 23-42-503 - Exempted securities.

(a) The following securities are exempted from §§ 23-42-501 and 23-42-502:

(1) (A) Any security, including a revenue obligation, issued or guaranteed by this state, any political subdivision of this state, or any agency or corporate or other instrumentality of one (1) or more of the foregoing, or any certificate of deposit for any of the foregoing.

(B) Any securities that are offered and sold pursuant to section 4(5) of the Securities Act of 1933 or that are "mortgage related securities" as that term is defined in section 3(a)(41) of the Securities Exchange Act of 1934 are not covered securities in the same manner as obligations issued or guaranteed as to principal and interest by the United States or any agency or instrumentality thereof. These instruments, commonly referred to as private mortgage-backed securities, may be exempt from the registration requirements of this chapter, provided that the transaction or the securities are otherwise exempt under this section. This provision specifically overrides the preemption of state law contained in section 106(c) of the Secondary Mortgage Market Enhancement Act of 1984, Pub. L. No. 98-440, of the United States;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any Canadian province, any agency or corporate or other instrumentality of one (1) or more of the foregoing, or by any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of any bank organized under the laws of the United States, or any federally insured savings bank, or any bank, savings institution, or trust company organized and supervised under the laws of any state, or any bank holding company regulated under the Bank Holding Company Act of 1956;

(4) Any security issued by and representing an interest in or a debt of any state or federal savings and loan association, or any federally insured savings bank, or any building and loan or similar association organized under the laws of any state and authorized to do business in this state, or any savings and loan holding company regulated by the Office of Thrift Supervision [abolished] or its successor;

(5) Any security issued or guaranteed by any public utility or holding company which is:

(A) A registered holding company under the Public Utility Holding Company Act of 1935 or a subsidiary of such a company within the meaning of that act;

(B) Regulated in respect of its rates and charges by a governmental authority of the United States or any state; or

(C) Regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(6) Any security of a world-class foreign issuer that meets the qualifications as set forth by rule of the Securities Commissioner;

(7) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce or trade or professional association. Section 6(c) of the Philanthropy Protection Act of 1995, Pub. L. No. 104-62, of the United States shall not preempt any provision of this chapter;

(8) Any investment contract or other security issued in connection with an employees' stock purchase, savings, pension, profit sharing, stock bonus, stock option, or similar benefit plan. Plans which do not meet the requirements for qualification under the Internal Revenue Code must file with the commissioner prior to any offer or sale a notice specifying the terms of the plan. The commissioner may by order disallow the exemption within ten (10) days; and

(9) Any security as to which the commissioner by rule or order finds that registration is not necessary or appropriate in the public interest or for the protection of investors.

(b) The commissioner may, from time to time, by his or her rules, and subject to any terms, conditions, and fees which may be prescribed therein, add any class of securities to the securities exempted as provided in this section if the commissioner finds that the enforcement of this chapter with respect to the securities is not necessary in the public interest and for the protection of investors by reason of the small amount involved or the limited character of the public offering, but no issue of securities shall be exempted under this section when the aggregate amount at which the issue is offered to the public exceeds one million dollars ($1,000,000).

(c) The following shall apply to farm cooperatives organized under the laws of this state as a business corporation but operated as a cooperative, or organized and operated in this state under § 2-2-101 et seq., §§ 2-2-401 -- 2-2-411, 2-2-413 -- 2-2-429, 4-30-101 -- 4-30-117, 4-30-201, 4-30-202, and 4-30-204 -- 4-30-207, and to any nonprofit farm cooperative which is qualified to do business in this state:

(1) Any common stock, preferred stock, promissory note, debenture, or other security may be issued to any cooperative member after either compliance with subsection (d) of this section or delivery to the cooperative member and filing, with the commissioner, of financial statements of the farm cooperative for each of the two (2) fiscal years as of a date not earlier than four hundred fifty-five (455) days prior to the issuance of the security, all of which statements shall have been audited, examined, and certified by independent public accountants to have been prepared in accordance with generally accepted accounting principles consistently maintained by the cooperative during the fiscal years represented by the statements. No registered agent shall be required if no commission or other remuneration is to be paid in connection with the offer and sale of such securities; or

(2) Any interest or agreement which qualifies its holder to be a member or other patron of a farm cooperative or which represents the terms or conditions by which members or other patrons purchase or sell agricultural products or commodities from, to, or through a farm cooperative, or which represents a capital retain, or patronage distribution issued by a farm cooperative solely to its members or other patrons shall not be considered to be a security under this chapter and shall not be subject to the provisions of this chapter, provided:

(A) The instruments or interests are properly identified and not labeled with the traditional names of investment securities as defined by § 23-42-102(17);

(B) The instruments or interests are not part of a class of instruments or interests regularly bought or sold for investment purposes or for which an active trading market exists. However, this limitation shall not in any way restrict the bona fide pledge of the instruments or interests; and

(C) No commission or other remuneration is paid in connection with the sale or issuance to members or other patrons of the interests and instruments. This exemption shall not apply to those interests or instruments which possess the characteristics of an investment contract or other security as interpreted under the laws of the State of Arkansas; and

(3) The commissioner may render foreign nonprofit farm cooperatives the privilege afforded Arkansas nonprofit farm cooperatives set forth in subdivision (c)(2) of this section, provided the foreign cooperative first files supporting documents verifying that it is qualified to do business in Arkansas, that members have substantially the same rights as members of farm cooperatives organized under the nonprofit farm cooperative corporate laws of this state, that the offering is within the scope of subdivision (c)(2) of this section, and any other information which the commissioner deems appropriate.

(d) (1) Before any security may be issued as an exempted security under subdivision (a)(7) of this section, a proof of exemption must first be filed with the commissioner, and the commissioner by order shall not have disallowed the exemption within the next ten (10) full business days.

(2) The proof of exemption shall contain a statement of the grounds upon which the exemption is claimed and a designation of the subsection of this section under which the exemption is claimed.

(3) Proofs of exemption which have not been completed within a period of one hundred eighty (180) days after filing with the commissioner may be deemed abandoned and considered withdrawn by the applicant, provided the applicant has been notified of the deficiencies to the proof and afforded a reasonable opportunity to correct the deficiencies.

(4) Each offering shall be effective only for twelve (12) consecutive months.

(5) For every proof of exemption filed with the commissioner, there shall be paid to the commissioner a filing fee equal to one-tenth percent (0.1%) of the maximum aggregate offering price at which the securities are to be offered in this state. The fee shall in no case be less than one hundred dollars ($100) nor more than five hundred dollars ($500). The commissioner shall have authority under this subsection to amend or rescind the filing fees by rule or order if the commissioner determines that the fee is excessive under the circumstances.



§ 23-42-504 - Exempted transactions.

(a) The following transactions are exempted from §§ 23-42-501 and 23-42-502:

(1) Any isolated nonissuer transactions, whether effected through a broker-dealer or not. Provided, that repeated or successive transactions shall be prima facie evidence that the transactions are not isolated nonissuer transactions;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety (90) days, provided at the time of the transaction:

(A) The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool, or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

(B) The security is sold at a price reasonably related to the current market price of the security;

(C) The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

(D) A nationally recognized securities manual designated by rule or order of the commissioner or a document filed with the Securities and Exchange Commission that is publicly available through the Securities and Exchange Commission's Electronic Data Gathering and Retrieval System and contains:

(i) A description of the business and operations of the issuer;

(ii) The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

(iii) An audited balance sheet of the issuer as of a date within eighteen (18) months or, in the case of a reorganization or merger when the parties to the reorganization or merger had such audited balance sheets, a pro forma balance sheet; and

(iv) An audited income statement for each of the issuer's immediately preceding two (2) fiscal years, or for the period of existence of the issuer, if in existence for less than two (2) years, or, in the case of a reorganization or merger when the parties to the reorganization or merger had such audited income statements, a pro forma income statement; and

(E) The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq., as it existed on January 1, 2011, unless:

(i) The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., as it existed on January 1, 2011;

(ii) The issuer and predecessors of the issuer of the security have been engaged in continuous business for at least three (3) years; or

(iii) The issuer of the security has total assets of at least two million dollars ($2,000,000) based on:

(a) An audited balance sheet dated within the past eighteen (18) months; or

(b) In the case of a reorganization or merger of parties with audited balance sheets dated within the past eighteen (18) months showing total assets of at least two million dollars ($2,000,000), a pro forma balance sheet;

(3) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(4) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(5) Any transactions by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(6) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(7) Any transactions by a person exempted from registration under § 23-42-102(3)(B)(v), provided that the transaction would be lawful in the place of residence of the offeree or purchaser had it occurred there instead of in this state;

(8) Any offer or sale:

(A) By an issuer to a person in a state other than this state if that offer or sale would be lawful if made in the other state; or

(B) To a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity. The Securities Commissioner may by order, upon petition by any person, determine if the petitioner may be deemed, upon the basis of knowledge, experience, volume, and number of transactions, and other securities background, an "institutional buyer" for purposes of this subdivision (a)(8);

(9) (A) Any transaction pursuant to an offer and sale to not more than thirty-five (35) purchasers other than those designated in subdivision (a)(8) of this section during any period of twelve (12) consecutive months, if:

(i) The seller reasonably believes that all the buyers are purchasing for investment; and

(ii) No commission or other remuneration shall be paid or given directly or indirectly for soliciting any prospective buyer in this state unless the person receiving any such commission or remuneration is registered pursuant to § 23-42-301.

(B) However, the commissioner may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of purchasers permitted, or waive the conditions in subdivisions (a)(9)(A)(i) and (ii) of this section with or without the substitution of a limitation on remuneration;

(10) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities or warrants, if no commission or other remuneration, other than a standby commission, is paid or given directly or indirectly for soliciting any security holder in this state, unless the commissioner shall, upon written application, permit the payment of a commission or other remuneration with or without the substitution of a limitation on remuneration;

(11) Any offer, but not a sale, of a security for which registration statements have been filed under both this chapter and the Securities Act of 1933 if no order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending under either act;

(12) Any other transaction which the commissioner by rule or order exempts as not being necessary or appropriate in the public interest for the protection of investors.

(b) (1) Before any transaction shall be executed as an exempted transaction under subdivision (a)(9) or subdivision (a)(10) of this section, except, in the case of dividend reinvestment and stock purchase programs pursuant to subdivision (a)(10) of this section, a proof of exemption must first be filed with the commissioner and the commissioner by order shall not have disallowed the exemption within the next ten (10) full business days. Before any dividend reinvestment and stock purchase program shall be executed as an exempt transaction under subdivision (a)(10) of this section, an initial proof of exemption shall be filed. Thereafter, in every fifth year a proof of exemption must be filed with the commissioner, and the commissioner by order must not have disallowed the exemption within the next ten (10) full business days.

(2) The proof of exemption shall contain a statement of the grounds upon which the exemption is claimed and a designation of the subsection of this section under which the exemption is claimed.

(3) Proofs of exemption which have not been completed within a period of one hundred eighty (180) days after filing with the commissioner may be deemed abandoned and considered withdrawn by the applicant, provided the applicant has been notified of the deficiencies to the proof and afforded a reasonable opportunity to correct such deficiencies.

(4) (A) For every proof of exemption filed with the commissioner under subdivision (a)(9) of this section, there shall be paid to the commissioner a filing fee of one-tenth percent (0.1%) of the maximum aggregate offering price at which the securities are to be offered in this state, but the fee shall in no case be less than twenty-five dollars ($25.00) or more than five hundred dollars ($500).

(B) For every proof of exemption filed with the commissioner under subdivision (a)(10) of this section, there shall be paid to the commissioner a filing fee of fifty dollars ($50.00).

(C) The commissioner shall have authority under this subsection to amend or rescind the filing fees by rule or order if the commissioner determines that the fee is excessive under the circumstances.



§ 23-42-505 - Denial or revocation of exemption.

(a) The Securities Commissioner may, by order, deny or revoke any exemption specified in § 23-42-503(a)(7) or (8), (b), or (c) or § 23-42-504(a) with respect to a specific security or transaction.

(b) (1) No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the commissioner may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this section.

(2) Upon the entry of a summary order, the commissioner shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within fifteen (15) days of the receipt of a written request the matter will be set down for hearing.

(c) (1) If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner.

(2) If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination.

(d) No order under this section may operate retroactively.

(e) No person may be considered to have violated § 23-42-501 or § 23-42-502 by reason of any offer or sale effected after the entry of an order under this section if he or she sustains the burden of proof that he or she did not know and, in the exercise of reasonable care, could not have known of the order.



§ 23-42-506 - Burden of proof of exemption.

In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.



§ 23-42-507 - Fraud or deceit in connection with offer, sale, or purchase of securities.

It is unlawful for any person, in connection with the offer, sale, or purchase of any security, directly or indirectly:

(1) To employ any device, scheme, or artifice to defraud;

(2) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.



§ 23-42-508 - Market manipulation.

It is unlawful for any person, directly or indirectly, in this state:

(1) To effect any transaction in a security which involves no change in the beneficial ownership thereof, or to enter any orders for the purchase or sale of any security with the knowledge that orders of substantially the same size, at substantially the same time, and at substantially the same price, for the sale or purchase of the security, have been or will be entered by or for the same or affiliated persons, for the purpose of creating a false or misleading appearance of active trading in the security or a false or misleading appearance with respect to the market for the security;

(2) To effect, alone or with one (1) or more other persons, a series of transactions in any security creating actual or apparent active trading in the security or raising or depressing the price of the security, for the purpose of inducing the purchase or sale of the security by others; or

(3) To induce the purchase or sale of any security by the circulation or dissemination of information to the effect that the price of the security will, or is likely to, rise or fall because of market operations of any one (1) or more persons conducted for the purpose of raising or depressing the price of the security, if he or she is selling or offering to sell or purchasing or offering to purchase the security or is receiving a consideration, directly or indirectly, from that person.



§ 23-42-509 - Covered securities.

(a) The Securities Commissioner, by rule or order, may require a notice filing consisting of any or all of the following documents with respect to a covered security under section 18(b)(2) of the Securities Act of 1933:

(1) (A) Prior to the initial offering of such a covered security in this state, all documents that are part of a current federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, together with a consent to service of process signed by the issuer and with a fee in the amount of one-tenth percent (0.1%) of the maximum aggregate offering price at which the covered securities are to be offered in this state, but the fee shall in no case be less than one hundred fifty dollars ($150) nor more than two thousand dollars ($2,000). Any portion of the fee in excess of one thousand dollars ($1,000) shall be designated as special revenues and shall be deposited into the Securities Department Fund. When a notice filing is withdrawn before the effective date, the commissioner shall retain one hundred fifty dollars ($150) of the filing fee.

(B) Sales of the covered securities in excess of the amount of covered securities to have been offered in this state shall require the person making the notice filing to pay a fee, calculated in the manner specified in subdivision (a)(1)(A) of this section, for all securities sold. In addition, if the sales are in excess of one hundred five percent (105%) of the amount to have been offered, the person making the notice filing shall pay a penalty fee of two hundred dollars ($200).

(C) The initial notice filing of an investment company, as defined in the Investment Company Act of 1940, shall be effective for a period commencing upon the commissioner's receipt of the notice filing, or, if not yet effective with the Securities and Exchange Commission, concurrently with the Securities and Exchange Commission effectiveness, and ending two (2) months after the investment company's fiscal year end. Thereafter, the investment company must renew the notice filing by submitting the appropriate forms and documents as filed with the Securities and Exchange Commission, along with the appropriate fee, calculated in the manner specified in subdivision (a)(1) of this section, with respect to the additional securities proposed to be offered, within two (2) months after the expiration of the registrant's fiscal year end.

(D) The notice filing of a unit investment trust, as defined in the Investment Company Act of 1940, shall be effective for one (1) year from the date of effectiveness granted by the Securities and Exchange Commission;

(2) After the initial offer of such covered securities in this state, all documents that are part of an amendment to a current federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933;

(3) An annual or periodic report of the value of the covered securities offered or sold in this state as necessary to compute fees.

(b) A notice filing relating to a covered security may be amended after its effective date so as to increase the securities specified as proposed to be offered. The amendment becomes effective upon receipt by the commissioner. Every person filing such an amendment shall pay a filing fee, calculated in the manner specified in subdivision (a)(1) of this section, with respect to the additional securities proposed to be offered.

(c) (1) With respect to any security that is a covered security under section 18(b)(4)(D) of the Securities Act of 1933, the commissioner, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than fifteen (15) days after the first sale of such a covered security in this state, together with a fee in the amount of one-tenth percent (0.1%) of the maximum aggregate offering price at which the securities are to be offered in this state, but the fee shall in no case be less than one hundred dollars ($100) or more than five hundred dollars ($500).

(2) After the initial offer of such covered securities in this state, any amendment to SEC Form D filed with the Securities and Exchange Commission under the Securities Act of 1933 shall be filed concurrently with the commissioner.

(d) The commissioner, by rule or order, may require the filing of any document filed with the Securities and Exchange Commission under the Securities Act of 1933 with respect to a covered security under section 18(b)(3) or (b)(4) of the Securities Act of 1933, other than those securities under subsection (c) of this section, together with a fee in the amount of one hundred dollars ($100).

(e) The commissioner may issue a stop order suspending the offer and sale of a covered security, except a covered security under section 18(b)(1) of the Securities Act of 1933, if he or she finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The commissioner, by rule or order, may waive any or all of the provisions of this section.









Chapter 43 - Investor Protection Takeover Act



Chapter 44 - Commodities Futures

§ 23-44-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bucket shop" means any place of business wherein contracts are made of the sort or character denounced by § 23-44-105;

(2) "Contract for sale" means sales, purchases, agreements of sale, agreements to sell, and agreements to purchase; and

(3) "Person" means individuals, associations, partnerships, and corporations.



§ 23-44-102 - Penalties.

(a) (1) Any person, acting either as agent or principal, who knowingly enters into or assists in making any contracts of sale of the sort or character denounced by § 23-44-105, for the future delivery of cotton, grain, stocks, or other commodities or who maintains or operates a bucket shop as that term is defined in § 23-44-101 shall be guilty of a felony and upon conviction shall be fined in a sum not to exceed one thousand dollars ($1,000) or be imprisoned in the penitentiary not exceeding two (2) years.

(2) Any person who shall be guilty of a second offense under this section, in addition to the penalties above prescribed, and upon conviction, may be both fined and imprisoned in the discretion of the court.

(b) (1) If a corporation commits the acts prohibited by subsection (a) of this section, it shall be liable to forfeiture of all its rights and privileges as a corporation, and the continuance of the establishment after the first conviction shall be deemed a second offense.

(2) It shall be the duty of the Attorney General to institute proceedings for the forfeiture of the charter of any corporation making itself liable to forfeiture under the provisions of this chapter.



§ 23-44-103 - Requirements for validity of contracts.

(a) All contracts of sale for future delivery of cotton, grain, stocks, or other commodities shall be valid and enforceable in the courts of this state, according to their terms, if they are:

(1) Made in accordance with the rules of any board of trade, exchange, or similar institution where the contracts of sale are executed;

(2) Actually executed on the floor of the board of trade, exchange, or similar institution and performed or discharged according to the rules thereof; and

(3) Made with or through a regular member in good standing of a cotton exchange, grain exchange, or similar institution organized under the laws of the State of Arkansas or any other state.

(b) However, contracts of sale for future delivery of cotton, in order to be valid and enforceable, must not only conform to the requirements of subsection (a) of this section, but must also be made subject to the provisions of the United States Cotton Futures Act. If this clause should for any reason be held inoperative, then contracts for the future delivery of cotton shall be valid and enforceable if they conform to the requirement of subsection (a) of this section.



§ 23-44-104 - Recovery of advances under contract.

Any broker, agent, or any other person making advances to, or for account of, any party to any contract falling within and satisfying the provisions of § 23-44-103 shall be entitled to recover the amount of the advances from the party to, or for the account of, whom the advances were made.



§ 23-44-105 - Bucket shop contracts void.

Any contract of sale for the future delivery of cotton, grain, stocks, or other commodities which is to be settled according to, or upon the basis of, the public market quotation or prices made on any board of trade, exchange, or similar institution, upon which contracts of sale for future delivery are executed and dealt in without any actual bona fide execution and the carrying out or discharge of the contracts upon the floor of the exchange, board of trade, or similar institution, in accordance with the rules thereof, shall be null and void and unenforceable in any court of this state, and no action shall lie thereon at the suit of any party thereto.



§ 23-44-106 - Bucket shops prohibited.

The maintenance or operation of a bucket shop at any point in this state is prohibited.



§ 23-44-107 - Exchanges and boards of trade -- Organization -- Records.

(a) There may be organized, in any city, town, or municipality in the State of Arkansas, voluntary associations to be known as cotton exchanges, grain exchanges, boards of trade, or similar institutions to receive and post quotations on cotton, grains, stocks, bonds, and other commodities for the benefit of their members and other persons engaged in the production of cotton, grain, and other commodities.

(b) The associations shall be composed of not fewer than twenty-five (25) active members and shall adopt a uniform set of rules and regulations not inconsistent with the laws of Arkansas and of the United States.

(c) They shall open their books to the inspection of proper courts and officers of the law when required.



§ 23-44-108 - Exchanges and boards of trade -- Use of public or private wires.

(a) Only members of cotton exchanges, grain exchanges, boards of trade, or similar institutions organized under the laws of Arkansas or any other state may provide for their use, and the use of their clients, private or public wires from cities in Arkansas where the cotton exchanges, grain exchanges, boards of trade, or similar institutions are located to other cities outside the State of Arkansas where cotton exchanges, grain exchanges, boards of trade, or similar institutions are operated.

(b) They may receive over the private or public wires, and post for their own use and that of their clients and of any person engaged in the production of cotton, grain, or other commodities, market quotations and market news covering cotton, grain, stock, and other commodities. They may also transmit, for execution, contracts of sale for future delivery.

(c) In all cases it is contemplated that the delivery of the commodity purchased or sold, as the case may be, will be carried out by the principals or other successors or assignees and that the contract for delivery thereof will be performed or discharged according to the rules of the exchange, board of trade, or similar institution where the contract is executed.



§ 23-44-109 - Written statement to be furnished upon demand -- Effect of noncompliance.

(a) Every person shall furnish, upon demand, to any principal from whom that person has executed any contract or sale for the future delivery of any cotton, grain, stocks, or other commodities, a written instrument setting forth the name and location of the exchange, board of trade, or similar institution upon which the contract has been executed, the date of execution of the contract, and the name and address of the persons with whom the contract was executed.

(b) If the person shall refuse or neglect to furnish the statement upon reasonable demand, the refusal or neglect shall be prima facie evidence that the contract was an illegal contract within the provisions of § 23-44-105, and that the person who executed it was engaged in the maintenance and operation of a bucket shop subject to the penalty provided by § 23-44-102.






Chapter 45 - Arkansas Banking Code of 1997

§ 23-45-101 - Short title.

Chapters 45-50 of this title may be referred to as the "Arkansas Banking Code of 1997".



§ 23-45-102 - Definitions.

(a) Subject to other definitions contained in subsequent sections of the Arkansas Banking Code of 1997, and unless the context otherwise requires, in the Arkansas Banking Code of 1997:

(1) "Affiliate" means, with respect to a specified person, a person that controls, is controlled by, or is under common control with another person;

(2) "Arkansas bank" means a bank whose home state is Arkansas;

(3) "Arkansas bank holding company" means a bank holding company that controls one (1) or more state banks. As used in this subdivision (a)(3), "control" has the meaning set forth in 12 U.S.C. § 1841(a)(2);

(4) "Arkansas Banking Code of 1997" means the Arkansas Banking Code of 1997, chapters 45-50 of this title;

(5) (A) "Bank" means a state bank or a national bank or an out-of-state state-chartered bank that has received a certificate of authority under § 23-48-1001.

(B) "Bank" shall also include any foreign bank organized under the laws of a territory of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, or the United States Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation;

(6) (A) "Bank holding company" means any company, foreign or domestic, including a bank:

(i) That directly or indirectly owns, controls, or holds with power to vote twenty-five percent (25%) or more of the voting shares of any bank;

(ii) That controls in any manner the election of a majority of the directors of any bank; or

(iii) For the benefit of whose shareholders or members twenty-five percent (25%) or more of the voting shares of any bank or a bank holding company is held by trustees.

(B) Notwithstanding the foregoing:

(i) No company shall be a bank holding company by virtue of its ownership or control of shares that are acquired by it in connection with its underwriting of securities and that are held only for such period of time as will permit the sale thereof upon a reasonable basis; and

(ii) No company formed for the sole purpose of participating in a proxy solicitation shall be a bank holding company by virtue of its control of voting rights of shares acquired in the course of the solicitation.

(C) As used in this definition of "bank holding company", "company" means any corporation, limited liability company, or business trust doing business in this state but does not include any corporation the majority of the shares of which are owned by the United States or by any state;

(7) "Banking board" means the State Banking Board;

(8) "Bank premises" includes the state bank's or subsidiary trust company's main office site, all branch and other lawful office sites, the main office building and all other branch and other lawful office buildings, any or all of which may have additional space for occupancy by tenants, and any parking areas or parking structures that constitute adjuncts to any of the state bank or subsidiary trust company property;

(9) "Bank supervisory agency" means:

(A) Any agency of another state with primary responsibility for chartering and supervising banks; and

(B) The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and their successors;

(10) "Capital base" means the sum of capital, surplus, and undivided profits, plus any additions and less any subtractions which the Bank Commissioner may by regulation prescribe;

(11) "Capital development company" means a company authorized to be organized under the provisions of the Arkansas Capital Development Company Act, § 15-4-1001 et seq.;

(12) "Commissioner" means the Bank Commissioner;

(13) "Court" means a court of competent jurisdiction;

(14) "Day" means a calendar day;

(15) "Department" means the State Bank Department of this state;

(16) "Department regulations" or "department regulation" means regulations promulgated by the commissioner with the approval of the State Banking Board;

(17) "Deposit" and "deposit account" mean the unpaid balance of money or its equivalent received or held by a bank in the usual course of its banking business and which represents a liability of the bank, for which it has given or is obligated to give credit, either conditionally or unconditionally, to a checking, savings, time or similar account, or that is evidenced by its certificate of deposit or similar certificate or a check or draft drawn against a deposit account and certified by the bank or a draft or cashier's, officer's, or traveler's check or money order or similar instrument on which the bank is primarily liable, and that has not been paid and other obligations or instruments of a bank that may be included in the definition of "deposit" or "deposit account" in department regulations;

(18) (A) "De novo charter" means a charter for a bank that has been in existence for less than five (5) years, but it does not include a charter that is issued in connection with the acquisition of assets or liabilities from a predecessor financial institution.

(B) A bank resulting from the conversion of a savings and loan association to a bank, from the conversion of a state bank to a national bank, or from the conversion of a national bank to a state bank shall be deemed to have been in existence, for the purpose of determining whether it has a de novo charter, from the date the converting institution came into existence;

(19) "Depository institution" means any bank, savings and loan association, state or federal credit union, or any corporation that the commissioner determines to be operating in substantially the same manner as such entities;

(20) "Federal financial institutions' regulatory agency" means the Federal Reserve System, including its Board of Governors, the Federal Deposit Insurance Corporation, the Comptroller of the Currency, or the Office of Thrift Supervision [abolished], or their successors;

(21) "Financial institution" means any state bank, registered out-of-state bank, bank holding company, trust company, or subsidiary trust company;

(22) "Home state" means:

(A) With respect to a state-chartered bank, the state by which the bank is chartered;

(B) With respect to a national bank, the state in which the main office of the bank is located; and

(C) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. § 3103(c);

(23) "Home state regulator" means, with respect to an out-of-state state-chartered bank, the bank supervisory agency of the state in which the bank is chartered;

(24) "Host state" means a state other than the home state of a bank in which the bank maintains or seeks to establish and maintain a branch;

(25) "Interstate merger transaction" means:

(A) The merger or consolidation of banks with different home states and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(B) The purchase of all or substantially all of the assets including all or substantially all of the branches and the assumption of all or substantially all of the liabilities of a bank whose home state is different from the home state of the acquiring bank;

(26) "Main banking office" or "main office", with respect to a bank, means the main banking office designated or provided for in the articles of incorporation of a state bank, and the main office designated or provided for in the articles of association of a national bank, at such identified location as shall have been or as hereafter may be approved by the commissioner, in the case of a state bank, or by the appropriate federal regulatory agency, in the case of a national bank;

(27) "Merging bank" means a bank that is a party to a merger or an interstate merger transaction and that is not the resulting bank;

(28) "National bank" means a national banking association organized pursuant to 12 U.S.C. § 21-215(b);

(29) "National trust company" means a company organized under the laws of the United States to conduct trust business and business incidental to trust business in this state or of which more than fifty percent (50%) of the voting stock is owned, directly or indirectly, by a bank holding company that also owns, directly or indirectly, an affiliated bank as defined in § 23-47-801 et seq.;

(30) "Order" means all or any part of the final disposition, whether affirmative, negative, injunctive, or declaratory in form, by the commissioner or the State Banking Board, of any matter other than the making of regulations of general application;

(31) "Out-of-state bank" means a bank whose home state is any state other than Arkansas;

(32) "Out-of-state state-chartered bank" means any bank chartered under the laws of any state other than Arkansas;

(33) "Person" means an individual, corporation, partnership, joint venture, trust, estate, limited liability company or other unincorporated association, or any other legal or commercial entity;

(34) "Predecessor financial institution" means a depository institution whose charter ceased to exist in connection with the purchase of its assets or the assumption of its liabilities by a successor bank;

(35) "Registered out-of-state bank" means an out-of-state bank that has a certificate of authority pursuant to the terms of § 23-48-1001 et seq.;

(36) "Resulting bank" means:

(A) One (1) or more banks created from a merger or conversion; or

(B) The bank purchasing over fifty percent (50%) of the assets or assuming over fifty percent (50%) of the liabilities of another depository institution in a purchase or assumption transaction or an interstate merger transaction;

(37) "Safe deposit box" means a safe, box, or other receptacle for the safekeeping of property, that is located on a bank's premises and leased by the bank to a lessee;

(38) "Savings and loan association" means a corporation carrying on the business of a savings and loan association or a building and loan association under a charter issued by this state, or any federal savings association or federal savings bank which is chartered under federal law;

(39) "State bank" means:

(A) A corporation created pursuant to either Acts 1913, No. 113, or Acts 1969, No. 179, or pursuant to any predecessor or successor act or acts of either of the foregoing, and existing and authorized under the laws of this state on May 30, 1997, to engage in a general commercial banking business; and

(B) A corporation organized under the provisions of this chapter and authorized thereunder to engage in a general commercial banking business; and

(40) "Subsidiary trust company" means a corporation organized under the Arkansas Business Corporation Act, § 4-27-101 et seq. and authorized by the commissioner pursuant to § 23-47-801 et seq. or the Bank Holding Company Subsidiary Trust Company Formation Act of 1989, § 23-32-1901 et seq. [repealed], to conduct trust business and business incidental to trust business in this state, of which more than fifty percent (50%) of the voting stock is owned, directly or indirectly, by a bank holding company that also owns, directly or indirectly, an affiliated bank as that term is defined in § 23-47-801 et seq.

(b) For the purposes of defining, "home state", "host state", "home state regulator", "out-of-state bank", and "out-of-state state-chartered bank", the term "state" means any state of the United States, the District of Columbia, any territory of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the United States Virgin Islands, and the Northern Marianas Islands.



§ 23-45-103 - Effect on existing financial institutions.

(a) The charters of state banks existing at the time of the adoption of the Arkansas Banking Code of 1997 shall continue in full force and effect, and all financial institutions and, to the extent applicable, all national banks and national trust companies, shall hereafter be operated in accordance with the provisions of the Arkansas Banking Code of 1997, and other applicable law.

(b) Except as otherwise provided in the Arkansas Banking Code of 1997, the repeal of any provision of chapters 30-34 of this title at the time of adoption of the Arkansas Banking Code of 1997 shall not affect any right accrued or established, or any liability or penalty incurred, under such provision, prior to the repeal thereof.

(c) All powers granted in the Arkansas Banking Code of 1997 may be freely exercised by any financial institution to which such powers apply without the necessity of amending its articles of incorporation, unless such articles expressly prohibit the exercise of such powers.



§ 23-45-104 - Unauthorized activity as a financial institution -- Incorporation of industrial loan institutions prohibited -- Individuals and partnerships not to transact general commercial banking business.

(a) From and after May 31, 1997:

(1) It shall be unlawful for any person, by whatever name called, to do business as a bank within this state or to maintain any office in this state for the purpose of doing such business, except state banks, registered out-of-state banks, and national banks chartered to do business in this state;

(2) (A) No certificate of incorporation for a new state bank in this state shall be issued, and no new state bank shall be permitted to engage in business within Arkansas except by permission of the Bank Commissioner and upon approval of an application for a new state bank charter by the commissioner and the State Banking Board.

(B) The issuance of the certificate shall be within the sole discretion of the commissioner and the board, and the giving of the permission shall be within the sole discretion of the commissioner;

(3) Whenever it shall appear to the commissioner that any person is conducting business as a state bank without authority, the commissioner may determine that the person is fully subject to the commissioner's supervisory and regulatory powers and to the provisions of the Arkansas Banking Code of 1997;

(4) No new industrial loan institution shall be incorporated in this state; and

(5) No partnership or individual or other unincorporated person may lawfully transact a general commercial banking business in this state.

(b) Nothing in this section shall be construed to prohibit or interfere with the operations of duly and lawfully organized savings and loan associations or credit unions qualified to do business in this state.



§ 23-45-105 - Headings.

The headings and captions contained in this chapter are for convenience only, do not constitute any part of the statutes composing this code, and shall not be used in construing or interpreting the Arkansas Banking Code of 1997.



§ 23-45-106 - Rules of construction.

(a) (1) Unless otherwise specifically indicated, and to the fullest extent permitted by the Arkansas Constitution, any reference in the Arkansas Banking Code of 1997 to an existing state or federal statute or regulation shall mean to the statute or regulation as it has been or may in the future be amended or supplemented.

(2) If in any case the construction is not constitutionally permissible, the reference shall mean to the statute or regulation as it existed on May 31, 1997.

(b) Unless the context otherwise requires:

(1) Any reference in the Arkansas Banking Code of 1997 to "applicable law", "existing law", or similar references, shall encompass the laws of the executive, legislative, and judicial branches of the appropriate jurisdiction;

(2) Any reference in the Arkansas Banking Code of 1997 to the discretion of the Bank Commissioner shall mean the sole, uncontrolled discretion of the commissioner; and

(3) Any reference in the Arkansas Banking Code of 1997 to the Federal Deposit Insurance Corporation shall also reference any successor thereof.






Chapter 46 - State Bank Department and State Banking Board

Subchapter 1 - -- General Provisions

§ 23-46-101 - Confidential records.

(a) Notwithstanding the Freedom of Information Act of 1967, § 25-19-101 et seq., the following records of the State Bank Department shall be confidential and shall not be exhibited or revealed to the public except as stated in this section or in accordance with department regulations:

(1) All examination reports filed with the department;

(2) All records disclosing information obtained from examinations;

(3) Investigations and reports revealing facts concerning a financial institution, a capital development company, or the customers of these organizations; and

(4) All personal financial statements submitted to the department for any purpose.

(b) Notwithstanding any provision of this section to the contrary, records deemed confidential in accordance with this section may be disclosed, in the Bank Commissioner's discretion, as follows:

(1) Under a validly issued subpoena and in the interest of justice, the commissioner may waive the privilege created in this section and produce examination reports and other related documents under the provisions of a protective order entered by a court or administrative tribunal of competent jurisdiction when the order is designed to protect the confidential nature of the information so disclosed from public dissemination;

(2) Official orders of the department may be disclosed within the discretion of the commissioner if the commissioner makes a determination that such a disclosure would not give advantage to a competitor or adversely affect the safety and soundness of the financial institution; and

(3) To state and federal regulatory agencies with jurisdiction over financial institutions or entities engaging in financial activities, including, but not limited to, insurance and securities brokerage and underwriting.

(c) The commissioner shall have the power to promulgate regulations with regard to disclosure of confidential information.






Subchapter 2 - -- State Bank Department

§ 23-46-201 - Creation.

There is created and established, at the seat of government of this state, a department to be known as the State Bank Department.



§ 23-46-202 - Offices.

(a) The State Bank Department may own, acquire, construct, reconstruct, extend, equip, improve, maintain, operate, lease, contract concerning, or otherwise deal in and with any lands, improvements, buildings, furniture, furnishings, machinery, and personal property of any and every nature whatever, that can be used by the department for suitable offices for the business of the department, with the necessary conveniences for the transaction of business and the safekeeping of the records of the department.

(b) The department is authorized and empowered to obtain the necessary funds to accomplish the purposes stated in subsection (a) of this section from any source or sources necessary, including without limitation contracting with the Arkansas Building Authority or the Arkansas Development Finance Authority to provide for the issuance of bonds under the State Agencies Facilities Acquisition Act of 1991, § 22-3-1401 et seq., or the Arkansas Development Finance Authority Act, § 15-5-101 et seq., § 15-5-201 et seq., and § 15-5-301 et seq.

(c) (1) Bonds and interest on the bonds issued under this section shall be payable solely from and secured by a pledge of the fees and revenues deposited into an account designated as the State Bank Department Building Fund in accordance with § 23-46-209(a).

(2) The pledged fees and revenues are specifically declared to be cash funds, restricted in their use, and dedicated solely for the purposes set forth in this subchapter.

(3) The Arkansas Development Finance Authority is authorized and empowered to make a pledge of the fees and revenues in the resolution authorizing the issuance of the bonds under this section.



§ 23-46-203 - Seal -- Evidentiary effect -- Fees.

(a) An appropriate seal shall be procured to be the official seal for the State Bank Department.

(b) Every paper executed by the Bank Commissioner in pursuance of the authority conferred upon him or her by law and sealed with the seal of the department or certified by the department shall be received in evidence and recorded in the proper recording offices in the same manner as deeds regularly acknowledged.

(c) (1) Whenever it is necessary for the commissioner to approve any instrument and to affix the official seal thereto, the commissioner shall charge a fee as provided by regulation for affixing his or her approval and the official seal to the instrument.

(2) Copies of all records and papers in the office of the department certified by the commissioner and authenticated by the seal shall be received in evidence in all cases equally and of like effect as the originals thereof.

(3) Whenever it is proper to furnish a copy of any paper filed in the department and to certify that paper, the commissioner may charge a fee as provided by department regulation.



§ 23-46-204 - Bank Commissioner -- Appointment and removal.

(a) The Governor, by and with the advice and consent of the Senate, shall appoint a Bank Commissioner who shall:

(1) Be a resident of this state;

(2) Be at least thirty (30) years of age; and

(3) Have not less than five (5) years' experience either in practical banking or in the bank department of a state.

(b) The commissioner shall be the head of the State Bank Department and shall hold his or her office for the term of four (4) years beginning from the date of actual appointment by the Governor and expiring four (4) years from that date and until a successor is appointed.

(c) The commissioner may be removed by the Governor from office for neglect of duty, malfeasance, misfeasance, extortion or corruption in office, incompetency, or mental or physical disability to such an extreme as to render the commissioner unable or unfit for the discharge of his or her duties, or for any offense involving moral turpitude while in office committed under color of or connected with such an office.

(d) In the event there shall be an inability to serve in the office caused by death, suspension, removal, disability, disqualification, or resignation of the commissioner, a deputy commissioner previously designated by the commissioner shall exercise the powers and perform the duties of the commissioner until a successor is appointed by the Governor, with the advice and consent of the Senate, who shall serve for the remainder of the unexpired term fixed by law.



§ 23-46-205 - Bank Commissioner -- Powers and duties.

(a) The Bank Commissioner shall be charged with the general supervision of financial institutions, the execution of all laws passed by the State of Arkansas relating to the organization, operations, inspection, supervision, control, liquidation, and dissolution of banks, bank holding companies, subsidiary trust companies, and the general commercial banking business of Arkansas, and such other duties as prescribed by law.

(b) (1) The commissioner shall have the power to issue such rules and regulations as may be necessary or appropriate to carry out the intent and purposes of all those laws and to issue cease and desist orders against any financial institution, or an officer, director, or employee of any financial institution, found to be violating federal banking laws or regulations, violating the banking laws of this state or State Bank Department regulations, violating any regulatory agreement, or jeopardizing the safety and soundness of any financial institution.

(2) (A) The commissioner may issue rules or regulations only with the approval and consent of the State Banking Board, but he or she shall have the power to issue cease and desist orders upon his or her own motion.

(B) Nothing in this section shall be construed to curtail the commissioner's power to issue emergency rules and regulations with the approval and consent of the board.

(3) (A) Any person subject to a cease and desist order issued by the commissioner who refuses or fails to comply with the terms of the order may be assessed a monetary penalty for the failure to comply with the provisions of the cease and desist order after a ten-day notice given by the commissioner to the institution or person subject to the order.

(B) The amount of the monetary penalty shall not exceed one thousand dollars ($1,000) per day of violation against each institution and each officer, director, or employee contributing to the institution's or the individual's failure to comply with the provisions of the cease and desist order.

(C) Subject to such a limitation, the amount of the monetary penalty shall be determined by the commissioner.

(4) The commissioner has grounds for and may issue a cease and desist order for the permanent or temporary removal of an officer, director, employee, agent, or any other person participating in the affairs of or otherwise connected with a financial institution, or any affiliate thereof, subject to the supervision of the commissioner from service to any institution or affiliate subject to the supervision of the commissioner if he or she is found by the commissioner to be or to have been:

(A) Violating state or federal law, rules and regulations of a federal financial institution's regulatory agency, or State Bank Department regulations;

(B) Acting incompetently, recklessly, or dishonestly;

(C) Indicted of a crime involving moral turpitude; or

(D) Otherwise impairing the safety and soundness of the financial institution.

(5) (A) Any person aggrieved and directly affected by an order of the commissioner issued pursuant to this section is entitled to judicial review.

(B) A person so aggrieved may seek judicial review by petition to a circuit court having jurisdiction in the matter.

(C) The petition must be filed within thirty (30) days from the date of issuance of the order.

(D) If no petition for review is filed within thirty (30) days from the date of issuance of the order, the order may not be appealed and is permanently binding upon the person until terminated by the commissioner.

(c) State Bank Department regulations shall be distributed, in form and method selected by the commissioner, to all state banks chartered in the State of Arkansas.

(d) In addition to other powers, the commissioner shall have the power and authority to:

(1) Inspect and copy all books, records, and other information relating to the financial institutions he or she regulates;

(2) Restrict withdrawal of deposits from state banks under extraordinary circumstances;

(3) Subpoena witnesses, compel their attendance, require production of evidence, and administer oaths;

(4) Approve or disapprove applications for new state bank charters or branch facilities in connection with failed institutions as provided in § 23-48-511;

(5) Approve or disapprove applications for voluntary liquidations as provided in § 23-49-119;

(6) Define any term or phrase used in the Arkansas Banking Code of 1997 which is not defined by the Arkansas Banking Code of 1997;

(7) Issue orders or declaratory statements, disseminate information, and otherwise exercise discretion to effectuate the purposes of the Arkansas Banking Code of 1997 and all laws described in subsection (a) of this section, and to interpret and implement the provisions of those laws consistently with such purposes;

(8) Authorize state banks to engage in any banking activity in which national banks are authorized or may hereafter be authorized by federal legislation or regulations to engage;

(9) Cooperate with federal financial institutions' regulatory agencies;

(10) (A) Perform preemployment state criminal background checks through the Department of Arkansas State Police and preemployment federal criminal background checks through the Federal Bureau of Investigation on all applicants selected for employment as examiners with the State Bank Department.

(B) The federal background check shall include taking fingerprints of the applicant.

(C) The applicant shall sign a release authorizing the Department of Arkansas State Police and the Federal Bureau of Investigation to disclose criminal history information about the applicant to the State Bank Department.

(D) The commissioner shall treat the information as confidential and shall disclose the information only to the applicant; and

(11) Approve and execute on behalf of the State Bank Department:

(A) An agreement issuing bonds under § 23-46-202; and

(B) Any documents necessary for issuing bonds under § 23-46-202.

(e) (1) As soon as practicable after acceptance of any application referred to either in the Arkansas Banking Code of 1997 or in State Bank Department regulations for filing, regardless of whether the application is of a type referred to in § 23-46-403, and receipt of the filing fee therefor, the commissioner shall cause the merits of the application to be investigated.

(2) The investigation shall enable the commissioner to determine the fitness of the applicants and shall address all questions which bear directly or indirectly upon the appropriateness of granting the application and the need from the public standpoint for granting the application.

(3) To the extent that the commissioner deems it appropriate, the scope of the commissioner's investigation of any application may include:

(A) The investigation of those matters described in § 23-48-304 pertaining to applications for new state bank charters; and

(B) (i) The performance of state criminal background checks through the Department of Arkansas State Police and federal criminal background checks through the Federal Bureau of Investigation.

(ii) The federal background check shall include the taking of fingerprints.

(iii) The applicant shall sign a release authorizing the Department of Arkansas State Police and the Federal Bureau of Investigation to disclose criminal history information about the applicant to the State Bank Department.

(iv) The commissioner shall treat the information as confidential and shall disclose the information only to the applicant.

(v) The background checks shall be used to determine the applicant's fitness to participate in the affairs of a state bank.

(f) A criminal background check obtained under this section shall be destroyed by the commissioner within six (6) months of the commissioner's receipt of the background check.



§ 23-46-206 - Employment and duties of staff generally.

(a) (1) The Bank Commissioner shall employ from time to time the assistants, examiners, clerks, stenographers, counsel, and other personnel as he or she may find necessary to properly and efficiently discharge the duties of his or her office.

(2) The commissioner shall be authorized to set minimum qualifications for these persons and to fix their levels of compensation within the limitations of the numbers of employees and the appropriations for their salaries as provided from time to time by acts of the General Assembly, provided he or she shall incur no expense until an appropriation shall have been made therefor nor in excess of the revenues of the State Bank Department.

(b) Counsel employed by the commissioner shall advise the commissioner in all legal matters affecting the department.

(c) Notwithstanding any other provisions of state law, and in order to maintain the confidentiality of information and the security of department personnel in the performance of their duties, the commissioner shall be authorized to establish travel reimbursement guidelines for payment of expenses of department personnel incurred in the performance of their duties.

(d) If the commissioner is not himself or herself at any time available for the transaction of any specific matter committed by law to his or her authority or discretion, any one of the deputy commissioners, or any other staff member so designated by the commissioner in writing, may transact such matter in the name and stead of the commissioner.

(e) (1) The commissioner, each member of the State Banking Board, the deputy commissioners, chief examiners, counsel, each examiner, each accountant, each attorney, and each other officer, person, or employee, or both, of or for the department shall not be personally liable for damages occasioned by his or her official acts or omissions, except when the acts or omissions are corrupt and malicious.

(2) The Attorney General shall defend any action brought against any of the above-mentioned persons by reason of his or her official acts or omissions, regardless of whether at the time of institution of the action the defendant has terminated his or her service with the department.



§ 23-46-207 - Interests in financial institutions prohibited.

(a) (1) No employee or officer of the State Bank Department who participates in the examination of a financial institution, or who may be called upon to make an official decision or determination affecting the operation of a financial institution, shall be an officer, director, attorney, owner, or holder of stock in any state bank, registered out-of-state bank, or bank holding company which controls a state bank or a registered out-of-state bank, or receive, directly or indirectly, any payment or gratuity from any such organizations.

(2) A person subject to this section may not borrow money from a state bank or registered out-of-state bank which is an out-of-state state-chartered bank except as provided in subsection (b) of this section.

(b) A person subject to this section may:

(1) Be a depositor in any financial institution that the department regulates and participate in such overdraft programs associated with such deposit relationships as the commissioner may, by regulation, allow; and

(2) Purchase banking services, other than credit services, under rates and terms generally available to other customers of the financial institution.



§ 23-46-208 - Employee bonds.

(a) All employees shall be required to furnish bonds in such amounts as the Bank Commissioner shall deem sufficient to cover the liabilities of their respective positions, which bonds may be made by any guaranty company authorized to do business in this state.

(b) (1) The fees paid by any officer or employee of the State Bank Department to any guaranty or bonding company for a fidelity bond shall be considered and charged as expenses of the department.

(2) However, the expense of any fidelity bond written on a special deputy commissioner appointed as special liquidating agent for an insolvent state bank or subsidiary trust company shall be paid out of the assets of the insolvent state bank or subsidiary trust company.

(c) No expense shall be incurred until an appropriation shall be made for such a purpose, and in no case shall any liability be created for the state in excess of the appropriation therefor.



§ 23-46-209 - Records and financial reports -- Disposition of funds.

(a) (1) The Bank Commissioner shall keep a true and perfect record of

all of the business of the State Bank Department and shall make monthly reports to the Auditor of State of all fees he or she collects.

(2) (A) From the fees or other revenues collected, the commissioner:

(i) Shall deposit directly into the State Bank Department Building Fund the amount due, if any, for the annual rental under any lease or annual principal and interest payments under any bonds related to the acquisition of any properties under § 23-46-202; and

(ii) May deposit directly into the State Bank Department Building Fund an additional annual amount not to exceed ten percent (10%) of the original principal amount of any bonds related to the acquisition of any properties under § 23-46-202.

(B) The commissioner shall make the payments under this subdivision (a)(2) from the moneys received by the department prior to the payment of any of the moneys into the State Treasury.

(C) Upon the discharge of all bonds and leases authorized by § 23-46-202, the commissioner shall deposit into the State Bank Department Building Fund an amount deemed necessary by the commissioner for the operation and maintenance of the department's properties and the establishment and maintenance of appropriate reserves for the repair and replacement of the properties acquired under § 23-46-202.

(D) All fees collected by the commissioner required for the payments under this subdivision (a)(2) are specifically declared to be cash funds and may be collected and deposited into banks and depositories selected by the commissioner.

(3) The commissioner shall promptly pay to the Treasurer of State all fees not necessary for the payments required by subdivision (a)(2) of this section, taking duplicate receipts therefor, one (1) of which shall be filed with the Auditor of State.

(b) All fees and other revenues received by the department not necessary for the payments required by subdivision (a)(2) of this section shall be deposited into the State Treasury as special revenues and credited to the Bank Department Fund to be used solely for the payment of the expenses of the department pursuant to the appropriations therefor.

(c) Upon proper voucher from the commissioner, the Auditor of State shall issue the Auditor of State's warrant on the Treasurer of State in payment of all salaries and other expenses incurred in the administration of the Arkansas Banking Code of 1997.



§ 23-46-210 - Annual and biennial reports of Bank Commissioner.

(a) The Bank Commissioner shall make an annual report to the Governor of the work and the business of the State Bank Department, which shall embrace a statement of all receipts and expenditures and the name, officers, directors, domicile, capital, surplus, net profits, and deposits of each state bank, in the state, and such other information as the commissioner deems advisable.

(b) He or she shall also, biennially, make a detailed estimate of the expenses of the department for the two (2) succeeding fiscal years.



§ 23-46-211 - Retention of State Bank Department records.

(a) The State Bank Department shall retain its general records for at least ten (10) years, with the following exceptions:

(1) Transcripts of hearings before the State Banking Board or the Bank Commissioner shall be retained for at least three (3) years;

(2) Applications submitted to the department shall be retained for at least three (3) years; and

(3) Articles of incorporation and amendments thereto and stock transfer certificates and approvals shall be retained permanently, except in cases in which the records concern a bank which has been merged, sold, or liquidated, in which cases the records shall be retained for at least five (5) years.

(b) (1) In lieu of retention of the original records thereof, the department may cause any or all of its records and records held at any time in its custody to be photographed or otherwise reproduced in permanent form.

(2) Any photograph or other reproduction shall have the same force and effect as the original thereof and be admitted into evidence equally as with the original.



§ 23-46-212 - Emergency powers of Bank Commissioner -- Legislative findings and intent -- Definitions.

(a) The General Assembly:

(1) Finds that in the event of an emergency, the Bank Commissioner should be authorized to take appropriate action to expedite the recovery of a community affected by the emergency and to encourage banks to meet the credit, deposit, and other financial needs of the community; and

(2) Intends by the enactment of this section to authorize the commissioner when warranted by a state of emergency to assist the affected community by:

(A) Declaring with the consent of the Governor a state of emergency;

(B) Temporarily modifying or suspending banking laws, regulations, or requirements; and

(C) Taking any other action appropriate to assist affected banks so that:

(i) Customary banking services can continue to be provided; and

(ii) Financial stability can be maintained.

(b) As used in this section:

(1) "Affected area" means the geographic location described in a proclamation by the commissioner declaring a state of emergency;

(2) "Affected bank" means a bank with an office in the geographic location described in a proclamation by the commissioner declaring a state of emergency;

(3) "Office" means a physical location where a bank transacts business or conducts banking operations;

(4) "Officer" means:

(A) A person designated by the board of directors, board of trustees, or other governing body of a bank to act for the bank under this section; or

(B) The president or other person in charge of an office if:

(i) A designation under subdivision (b)(4)(A) of this section has not been made; or

(ii) An officer designated under subdivision (b)(4)(A) of this section is not available; and

(5) (A) "State of emergency" means a natural or man-made occurrence or condition that may:

(i) Affect the ability of a bank to conduct normal business operations; or

(ii) Pose a threat to the safety or security of a person or property.

(B) "State of emergency" includes without limitation an occurrence or condition caused by:

(i) A natural disaster;

(ii) A tornado;

(iii) A storm;

(iv) A flood;

(v) High water;

(vi) An earthquake;

(vii) A drought;

(viii) A fire;

(ix) An act of war, rebellion, violent demonstration, or terrorism; or

(x) A robbery of a bank or other financial institution.

(c) (1) In addition to any other law of this state or of the United States authorizing the closing of a bank or excusing the delay by a bank in the performance of its duties and obligations because of a situation or condition beyond the bank's control, the commissioner may with the Governor's consent declare by written proclamation that a state of emergency exists in all or part of the state.

(2) The proclamation and any order issued under this section:

(A) Shall be published on the commissioner's website; and

(B) May be disseminated in any other manner deemed appropriate by the commissioner under the circumstances.

(d) (1) If the commissioner declares a state of emergency under this section, the commissioner may authorize an affected bank by written order to:

(A) Close an office within the affected area; and

(B) Keep the office closed for a reasonable amount of time until the office can be reopened.

(2) A bank that closes an office under this section shall notify the commissioner as promptly as conditions permit by any means reasonably available of the:

(A) Reason for closing the office; and

(B) Expected length of time the office will be closed.

(3) If an office is closed under this section:

(A) Each day that the office is closed shall be treated for banking purposes as a legal holiday; and

(B) An affected bank or a director, officer, or employee of an affected bank shall not because the office is closed:

(i) Incur any liability; or

(ii) Forfeit any legal or equitable rights.

(e) (1) (A) If the commissioner finds that an affected bank closed an office as a result of a state of emergency and that the opening of a temporary office by the affected bank will help meet the credit, deposit, and other financial needs of the customers of the affected area, the commissioner may authorize the affected bank by written order to open a temporary office either within the state or at a location in another state.

(B) The temporary office may be a mobile branch, temporary office space, or any other facility approved by the commissioner.

(2) The formal application process, requirements, and fees for opening a temporary office may be suspended when a state of emergency exists.

(3) A temporary office opened under this section may remain open until the commissioner with the consent of the Governor declares that the state of emergency no longer exists unless written permission to remain open is granted by the commissioner upon application by an affected bank to establish an office at the site of the temporary office.

(f) (1) An order issued by the commissioner under this section becomes effective upon issuance and continues for one hundred twenty (120) days or unless terminated sooner by the commissioner.

(2) The commissioner may extend an order issued under this section for an additional period not to exceed one hundred twenty (120) days if the commissioner with the consent of the Governor finds that the existing state of emergency continues or that a new state of emergency exists.

(g) The commissioner may by rule:

(1) Adopt additional procedures to implement this section; and

(2) Impose sanctions under § 23-46-205 for a violation of this section.






Subchapter 3 - -- State Banking Board

§ 23-46-301 - Creation -- Members -- Administration.

(a) There is created a commission which shall be known as the "State Banking Board".

(b) (1) The board shall be composed of six (6) members appointed by the Governor, subject to confirmation by the Senate, for terms of five (5) years or until a successor has been appointed and qualified.

(2) (A) At the time of their appointment, all members of the board shall be, and shall continue thereafter to be, residents of the State of Arkansas.

(B) They shall be age thirty (30) or over.

(3) Board members serving on May 30, 1997, shall continue to serve the remainder of their terms.

(c) (1) (A) For purposes of filling vacancies on the board, members shall be numbered one (1) through six (6), inclusive.

(B) (i) Three (3) members shall be designated banker members, two (2) members shall be designated public members, and one (1) member shall be designated as the representative of the elderly.

(ii) A banker member is a person whose primary occupation is banking. A public member is a person whose primary occupation is outside the field of banking. The representative of the elderly shall be sixty (60) years of age or older and shall not be actively engaged in or retired from the occupation of banking.

(C) One (1) of the banker members shall be designated the State Bank Department member, and the other two (2) shall be designated the Arkansas Bankers Association members. These positions are to be determined by lot.

(2) On the occasion of a vacancy on the board of a department member, a successor shall be selected from among two (2) or more bankers whose names shall be supplied by the Bank Commissioner.

(3) On the occasion of a vacancy on the board of one (1) of the Arkansas Bankers Association banker members, a successor shall be selected from among two (2) or more bankers whose names shall be supplied by the Arkansas Bankers Association.

(4) The Governor shall make the appointment of all successor board members from among those persons recommended as provided in this section, provided that the board shall consist of one (1) member from each of the four (4) congressional districts as prescribed in § 7-2-101 et seq., and two (2) members from the state at large, one (1) of whom shall be the representative of the elderly.

(d) (1) No member of the board shall receive, directly or indirectly, any compensation or recompense for his or her services on the board.

(2) Notwithstanding § 25-16-901 et seq., should any member of the board live outside the capital city of the state, he or she may, upon application to the commissioner, be reimbursed out of the income of the office of the commissioner and in the manner provided by law for the actual travel and subsistence expense as may actually have been incurred by him or her in connection with attendance at any meeting of the board.

(e) The office of the commissioner shall be the office of the board.

(f) The board may select as its secretary, a deputy bank commissioner, or a stenographer employed in the office of the commissioner, but no compensation shall be paid to any person whatsoever for services rendered as secretary of the board.

(g) (1) Except as provided in § 23-46-402, the presence at any meeting of at least four (4) members of the board shall be necessary to constitute a quorum, and the concurring votes of not less than a majority of the members present at any meeting shall be necessary to the decision of any question or issue or the authorization of any action.

(2) The representative of the elderly shall be a full voting member.



§ 23-46-302 - Special State Banking Board members.

(a) When any member of the State Banking Board is disqualified for any reason to hear and participate in the determination of any matter pending before the board, the Governor shall appoint a qualified person to hear and participate in the decision on the particular matter.

(b) The special board member so appointed shall have all authority and responsibility of a regular board member with respect to the particular matter before the board but shall have no authority or responsibility with respect to any other matter before the board.



§ 23-46-303 - Study of banking statutes.

The State Banking Board is authorized, at such times as it deems appropriate, to request a review or study of state banking law and to recommend any changes that it may deem appropriate to the Governor.



§ 23-46-304 - Powers of State Banking Board -- Filings with Bank Commissioner.

(a) In addition to all other powers conferred by Arkansas law, the State Banking Board shall have the power and duty to:

(1) Approve or disapprove all applications for charters for new state banks, except applications for new state bank charters in connection with failed institutions as provided in § 23-48-511;

(2) Approve or disapprove all applications for the merger or consolidation of one (1) or more banks, out-of-state banks, or savings and loan associations into a state bank;

(3) Approve or disapprove all applications for the purchase by one (1) state bank of over fifty percent (50%) of the assets of another depository institution, and all applications for the assumption by one (1) state bank of over fifty percent (50%) of the liabilities of another depository institution;

(4) Approve or disapprove all applications by a savings and loan association to convert to a state bank;

(5) Approve or disapprove all applications for amendments to the articles of incorporation of an existing state bank;

(6) Approve or disapprove all applications for the relocation of a state bank's main office from one (1) municipality to another;

(7) Approve or disapprove all rules and regulations promulgated by the Bank Commissioner;

(8) Authorize a state bank under circumstances in which it is not given authority under state law to participate in any public agency hereinafter created under the laws of this state or of the United States, the purpose of which is to afford advantages or safeguards to banks or trust companies, and to authorize compliance with all requirements and conditions imposed upon the participants;

(9) Subpoena witnesses; and

(10) Require such clerical and technical assistance as is necessary or appropriate to carry out its duties.

(b) Upon the submission to it by the commissioner of each application, the board shall review the results of the commissioner's investigation and make further investigation, if any, that it may deem appropriate to enable it to determine the fitness of the applicants, the need from the public standpoint for the granting of the application, and all other questions, whether or not of like kind with those referred to in this section, which bear directly or indirectly upon the need or desirability from the public standpoint for the granting of the application.

(c) (1) Filing with the commissioner of any application or document required by the Arkansas Banking Code of 1997 or by department regulations shall be public notice of the matters contained in that application or document.

(2) The commissioner shall maintain the applications or documents in his or her custody.

(3) Upon request, the commissioner shall provide verification of the filing and reasonable access to inspection by the public.

(4) Nothing in this section shall be construed to modify the prohibitions upon the disclosure of confidential information contained in § 23-46-101 or the commissioner's authority to issue regulations concerning the disclosure of confidential information.



§ 23-46-305 - Applications.

(a) All applications which the State Banking Board is empowered to consider for approval or disapproval shall, as soon as practicable, be submitted by the Bank Commissioner to the board for consideration at a regular meeting of the board or at a special meeting called for the purpose thereof.

(b) Applications of the types described in § 23-46-304(a)(1)-(4) must demonstrate that the applicant has the minimum amount of capital that the commissioner may require.






Subchapter 4 - -- Proceedings Before State Banking Board and Bank Commissioner

§ 23-46-401 - Applicability.

Nothing in this subchapter is intended to have any application to:

(1) A merger under which a state bank merges into a national bank which is an Arkansas bank;

(2) Any consolidation proceeding under which a state bank becomes consolidated into a national bank which is an Arkansas bank; or

(3) Any proceeding under which a state bank is converted into a national bank or a national bank is converted into a state bank.



§ 23-46-402 - Meetings of board -- Notice.

(a) (1) The Chair of the State Banking Board or the Bank Commissioner may call a special meeting of the board upon notice through a personal communication with each member of the board by telephone or through a written notice transmitted by ordinary, certified, or registered mail, personal delivery, overnight delivery, or telefacsimile directed to each member of the board at his or her business or residence address as shown on the records of the board.

(2) The records of the State Bank Department shall affirmatively reflect the time and manner in which the meeting was called and notice thereof given.

(b) The board members may waive any notice of a special meeting by signing a written consent to the holding of the meeting or by appearing at the meeting and participating therein.

(c) In the instances in which notice of a special meeting is not waived by the board members, the notice shall be given to the board members at least fourteen (14) days before the meeting.

(d) (1) If at any time it is impossible for the commissioner or the chair to give notice of a meeting to board members because of the death, disability, or absence from the state of the members, a meeting of the board may be called by notice given to the members who are available.

(2) In this event, the unanimous action of three (3) of the members who were so served with notice shall be the action of the board.

(3) This rule shall also be applicable in situations in which, under subsection (g) of this section, the board is permitted to act informally without a fixed meeting.

(e) The board may also hold regular meetings on dates fixed in its procedures, policies, and regulations.

(f) (1) The board may permit any or all of its members to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all members participating may simultaneously hear each other during the meeting.

(2) A member participating in a meeting by this means is deemed to be present in person at the meeting.

(g) (1) Matters other than applications described in § 23-46-403 requiring the board's consideration and which are not contested may, in the commissioner's discretion, be considered by the board through mailing or delivering of all necessary documents and correspondence to all board members, no formal meeting being necessary.

(2) Applications submitted to the board according to this procedure must be filed with the commissioner for at least three (3) days prior to submission to the board with no protest's having been filed.

(3) Where the application is thus submitted, the written approval or disapproval endorsed upon the application, or a copy thereof, and transmitted to the commissioner by at least four (4) members of the board shall represent the action of the board.



§ 23-46-403 - Applications.

When any of the following applications are filed with the Bank Commissioner, the sponsors of the applications shall give notice of filing in accordance with State Bank Department regulations:

(1) An application for the issuance of a new state bank charter;

(2) An application for the merger or consolidation of one (1) or more banks into a state bank;

(3) An application for the merger or consolidation of one (1) or more savings and loan associations into a state bank;

(4) An application for the purchase by one (1) state bank of greater than fifty percent (50%) of the assets of another depository institution or an application for the assumption by one (1) state bank of greater than fifty percent (50%) of the liabilities of another depository institution; or

(5) An application for the change of a state bank's place of business from one municipality to another.



§ 23-46-404 - Applications fees -- Bank Commissioner's regulations.

(a) The State Banking Board shall have the power to set and impose fees for any and all applications, regardless of whether the applications are of a type described in § 23-46-403, which are reasonably calculated to defray the costs associated with the consideration, investigation, and processing of those applications.

(b) (1) The Bank Commissioner may issue rules and regulations specifying the circumstances under which any application must be filed and the procedural and substantive requirements governing the filing of any and all applications of whatever type.

(2) The commissioner may also issue rules and regulations requiring the submission of applications that are not described in the Arkansas Banking Code of 1997.



§ 23-46-405 - Investigation -- Notice of hearing.

(a) When the departmental investigation pursuant to § 23-46-205 or § 23-48-304 is closed and the application fees have been paid, an application filed pursuant to § 23-46-403 shall be referred to the State Banking Board for consideration by it and the Bank Commissioner at a public hearing.

(b) Notice of the time, place, and purpose of the meeting shall be given at least thirty (30) days before the hearing as follows:

(1) By letter from the commissioner to the sponsors of the application and to any protestant that has filed an official written protest to the application; and

(2) By release to news media.



§ 23-46-406 - Hearing.

(a) (1) No person shall appear in opposition to the application unless the person has filed a written protest to the application within fifteen (15) days after the actual filing of the application.

(2) The protest must be accompanied by a filing fee of not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000) for each protestant, such amount to be set by State Bank Department regulation.

(b) At the hearing all persons sponsoring the application and any person making a timely written protest against the application may appear. The attorneys for any such person may appear and be heard.

(c) The Bank Commissioner will participate with the State Banking Board in the hearing.

(d) The board or the commissioner may subpoena witnesses on their own motion or on the request of any party to the proceedings.

(e) (1) The admission of evidence at the hearing shall be controlled by § 25-15-213. The parties shall have the right to cross-examine witnesses.

(2) Official notice may be taken of judicially cognizable facts and of generally recognized technical or scientific facts within the board's specialized knowledge.

(3) The parties may bind themselves by stipulation.

(f) The applicant shall be responsible for procuring and paying for a verbatim record of the proceeding. It will be the duty of the applicant to furnish at least one (1) copy of the transcript to the commissioner free of charge.



§ 23-46-407 - Decision -- Judicial review.

(a) The State Banking Board shall render its decision in writing at or after a hearing before it, which decision shall include the board's findings of fact and conclusions of law.

(b) (1) (A) If the application is approved by the board, the Bank Commissioner may, in the event that he or she also shall approve the application, grant the relief sought.

(B) If the commissioner does not concur in the board's grant of the application, the relief sought shall not be granted, and the commissioner's written decision stating his or her reasons for not concurring shall be attached to the copy of the board's decision and shall be mailed to each person who actively appeared and participated in the hearing.

(2) If the board shall disapprove the application, the commissioner shall not grant the relief sought.

(c) (1) The time for filing a petition for judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall run from the date the final decision of the board is mailed or delivered in written form to the parties desiring to appeal.

(2) The hearing of the petition for review will be advanced on the docket of each reviewing court as a matter of public interest.






Subchapter 5 - -- Reports and Examinations

§ 23-46-501 - Call for reports.

The Bank Commissioner shall have power to call for reports from state banks and subsidiary trust companies whenever deemed necessary, in order to obtain a full and complete knowledge of their condition or the status of their reserves, but he or she shall call upon each of them for at least two (2) reports each year.



§ 23-46-502 - Statement on call.

(a) Every state bank and subsidiary trust company operating under the supervision of the Bank Commissioner shall make to the commissioner, whenever required by him or her, a statement of its assets and liabilities as shown by its records at the close of business on the day designated, which day shall be prior to the call of the commissioner.

(b) The commissioner shall not give notice to any person whomsoever of the date on which he or she will call for the statement.

(c) The reports shall be verified by the institution's president, or a vice president, and in addition thereto, shall be attested by not fewer than two (2) directors.

(d) (1) The reports required by this section shall embrace the amount of paid-up capital, surplus, net undivided profits, deposits, and all other liabilities of whatsoever character.

(2) (A) It shall also state the amount loaned upon real estate, notes, bills of exchange, overdrafts, bonds, and other securities, stating the actual market value of the bonds or securities, the amount invested in real estate for banking premises, other real estate owned, when and how acquired, and the actual cost, cash on hand and on deposit in other banks, subject to check, with the amount and character of all other assets, together with such other information as the commissioner may require.

(B) Any commercial or other unsecured paper past due twelve (12) months on which the interest is unpaid and not in process of collection shall not be included as an asset in the report.



§ 23-46-503 - When examinations made.

(a) The Bank Commissioner shall, as often as may be deemed necessary or proper, appoint suitable persons to make an examination of each state bank or subsidiary trust company.

(b) (1) A thorough examination into the affairs of each state bank or subsidiary trust company shall be made at least once every twenty-four-month period. Provided, however, the twenty-four-month period may be extended to a thirty-six-month period if an interim thorough examination is performed by the state bank's or subsidiary trust company's primary federal regulatory authority.

(2) The commissioner may authorize examinations at more frequent intervals if he or she shall deem it proper.



§ 23-46-504 - Examination of affiliates.

The Bank Commissioner may make at any time, and from time to time, such examinations of the affairs of affiliates of state banks or of affiliates of subsidiary trust companies as shall be necessary to disclose fully the relations between the state banks and their affiliates or between the subsidiary trust companies and their affiliates, and the effect of those relations on the affairs of the state banks or subsidiary trust companies.



§ 23-46-505 - Noncompliance with banking law -- Special examinations.

Whenever it shall come to the knowledge of the Bank Commissioner that any state bank or subsidiary trust company has failed or refused to comply with any of the provisions of the Arkansas Banking Code of 1997, with any provision of federal law or federal regulations applicable to financial institutions, with any department regulations, or with any direction of the commissioner made specifically to that state bank or subsidiary trust company as a result of an examination into its affairs, he or she is authorized, as a penalty for that failure or refusal, to make a special examination of the state bank or subsidiary trust company, to charge and collect the same fees therefor as for a regular examination, and to continue such examinations and charges at intervals of thirty (30) days or less until such provisions, regulations, and directions are complied with.



§ 23-46-506 - Examination procedure.

(a) The Bank Commissioner or any examiner appointed by him or her shall have power to make a thorough examination of all the records and affairs of any state bank, any Arkansas bank holding company, or any subsidiary trust company.

(b) (1) In making examinations, the representative of the State Bank Department may examine under oath any stockholder, director, officer, agent, clerk, or other employee or representative of the state bank, Arkansas bank holding company, or subsidiary trust company, or any other person, touching the matters he or he may be authorized to inquire and examine into.

(2) (A) He or she may subpoena and, by attachment, compel the attendance of any person in this state to testify under oath before him or her in relation to the affairs of the state bank, Arkansas bank holding company, or subsidiary trust company.

(B) All witnesses who appear in obedience to a subpoena shall be entitled to and shall receive the same per diem fees and mileage as witnesses in civil cases in the circuit courts of this state.

(c) (1) The representative of the department making the examination shall make a detailed report of the financial institution so examined, which report shall be filed in the office of the commissioner.

(2) All comments or criticisms contained in each report shall be presented to the board of directors by the management of the financial institution so examined promptly after receipt thereof.



§ 23-46-507 - Information furnished state or federal agencies.

(a) The Bank Commissioner may share with or furnish to any state or federal examiner or regulatory agency with jurisdiction over any financial institution or other entity conducting financial activities, including, but not limited to, insurance or securities brokerage or underwriting, copies of any or all examinations or any information with reference to the condition of the affairs of any state bank, subsidiary trust company, or other institution which the State Bank Department regulates.

(b) The commissioner is authorized to enter into cooperative arrangements with state and federal regulatory agencies to achieve the purposes of the Arkansas Banking Code of 1997.



§ 23-46-508 - Noncooperation with examiners.

(a) The Bank Commissioner may revoke a state bank's or subsidiary trust company's authority to transact business and may proceed to wind up its business whenever any officer of the state bank or subsidiary trust company:

(1) Refuses to submit the books, papers, and effects thereof to the inspection of the commissioner or examiners;

(2) In any manner obstructs or interferes with the commissioner, or examiner, in the discharge of his or her duties; or

(3) Refuses to be examined on oath touching the affairs of the financial institution.

(b) The commissioner may issue a cease and desist order whenever an officer of any financial institution acts in any manner described in subsections (a)(1)-(3) of this section.



§ 23-46-509 - Assessment fees, application fees, and other department fees.

(a) Every state bank and subsidiary trust company shall pay to the State Bank Department, within ten (10) days after notice from the Bank Commissioner in the months of January and July of each year, an assessment fee which will be charged in accordance with an assessment fee schedule approved by the commissioner.

(b) The commissioner, with the approval of the State Banking Board, shall also have the authority to establish a schedule of fees to be charged by the department relative to applications which are reviewed by the department, as well as a schedule of other fees to be charged for service performed by the department.

(c) For each examination made in excess of two (2) per year, the state bank or subsidiary trust company so examined shall pay an additional assessment equal to the January assessment of the year in which the excess examination is made.

(d) (1) The assessments provided for in this section may be reduced by the commissioner if the assessments, with other fees received by the department, produce a greater sum than is required to pay the expenses of the department.

(2) The assessments may be increased if not sufficient in connection with other fees received as aforesaid to defray the expenses of the department.



§ 23-46-510 - Failure to make report or pay fees -- Penalty.

(a) Any financial institution that refuses or fails, for thirty (30) days after notice from the Bank Commissioner, to make any report to the commissioner, or fails to pay any fees for ten (10) days after the date of notice by the commissioner, shall be given an additional notice through personal service or by letter from such person of the office of the commissioner as the commissioner may designate.

(b) (1) If the failure continues for ten (10) days after the receipt of the additional notice, then the commissioner may assess a monetary penalty against the financial institution for each separate failure or refusal of one hundred dollars ($100) each day for the first thirty (30) days after receiving the notice of delinquency from the commissioner and one thousand dollars ($1,000) per day of violation for every day thereafter.

(2) Alternatively, in the case of a state bank or subsidiary trust company, if the failure continues for ten (10) days after the receipt of the additional notice, the commissioner may take charge of the state bank or subsidiary trust company, as provided in case of insolvency.



§ 23-46-511 - Retention of records.

(a) Every state bank or subsidiary trust company shall retain its business records for periods that are or may be prescribed by or in accordance with the terms of this section.

(b) Each state bank or subsidiary trust company shall retain permanently the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificate ledger or stubs, and all records which the Bank Commissioner and the State Banking Board shall, in accordance with the terms of this section, require to be retained permanently.

(c) All records other than those described in subsection (b) of this section shall be retained for periods that the commissioner and board, in accordance with the terms of this section, shall prescribe.

(d) The commissioner shall issue regulations, with the approval of the board, prescribing the period for which records must be maintained. The periods may be permanent or for a term of years.

(e) Any state bank or subsidiary trust company may dispose of any records which have been retained for the period prescribed in accordance with the terms of this section and shall, after it has disposed of a record, thereafter be under no duty to produce the record in any action or proceeding.

(f) (1) In lieu of retention of the original records, any state bank or subsidiary trust company may cause any or all of its records, and records held at any time in its custody, including those held by it as a fiduciary, to be photographed or otherwise reproduced in permanent form.

(2) Any photograph or other reproduction shall have the same force and effect as the original thereof and be admitted into evidence equally as with the original.



§ 23-46-512 - Changes in chief executive officer and directors.

Every financial institution shall report promptly to the Bank Commissioner any change for whatever reason in the chief executive officer and directors, including in its report a statement of the past and current business and professional affiliations of the new chief executive officer and directors.









Chapter 47 - Bank Powers -- Subsidiaries

Subchapter 1 - -- Powers Generally

§ 23-47-101 - Powers of state banks generally.

(a) Subject to any State Bank Department regulations and consistent with any restrictions imposed by the Arkansas Banking Code of 1997, each state bank shall, unless it shall be determined to be unsafe and unsound by the Bank Commissioner, and without specific mention thereof in its articles of incorporation, have the following powers and be permitted, in addition to other powers conferred upon it by other provisions of law:

(1) To receive by any means money for deposit and to provide by its rules or by agreement for the terms of withdrawal and payment of interest thereon pursuant to the provisions of § 23-47-201 et seq.;

(2) To receive by any means money for transmission to another person and to transmit money by any means to another person;

(3) To buy, sell, and exchange coin and bullion;

(4) To buy, sell, and exchange bonds and certificates of indebtedness issued or guaranteed by the United States, its agencies and instrumentalities thereof, the State of Arkansas or of any other state, or of any city, county, school district, or other municipal corporation, improvement district, public facilities board, or other agencies or instrumentalities of such state or states;

(5) To purchase and sell securities, other than bonds and certificates of indebtedness described in subdivision (a)(4) of this section, and stock without recourse, solely upon the order and for the account of customers and other persons, and in no case for its own account;

(6) To purchase, sell, and exchange for its own account securities pursuant to the provisions of § 23-47-401;

(7) To lend money, either without security or upon the security that the bank may require, pursuant to the provisions of § 23-47-501 et seq.;

(8) To issue capital notes, with or without conversion features, with the prior written approval of the commissioner, and to otherwise become indebted to other persons through other types of obligations, including purchase money obligations, leases, Federal Home Loan Bank and Federal Reserve Bank advances, federal funds transactions, and securities repurchase agreements, all without limitations on interest rates and term;

(9) To have such amounts of authorized but unissued stock as it may deem appropriate;

(10) To purchase insurance, including key-man insurance, and to establish employee and director benefit plans including, without limitation, stock options and stock purchase and compensation plans;

(11) To own and lease personal property acquired upon the specific request and for the use of a customer and to incur obligations incident thereto, the lease obligation to be subject to borrower loan limits and to a schedule of periodic regular rental payments that shall be consistent with a timely recovery by the bank of its cost for the leased property;

(12) To make contributions to or for the benefit of the following:

(A) The United States, any state, territory, or political subdivision thereof, the District of Columbia, or any possession of the United States, for exclusively public purposes;

(B) A corporation, foundation, trust, community chest, or other organization created or organized in the United States, or any state or territory, or the District of Columbia, or any possession of the United States, exclusively for religious, charitable, scientific, veteran rehabilitation service, civic enterprise, literary or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation; or

(C) Other lawful expenditures, contributions, and donations, to the extent authorized, approved, or ratified by action of the board of directors of the bank, except as otherwise specifically provided or limited by its articles of incorporation, its bylaws, or by resolution adopted by its stockholders;

(13) To service loans made by it or by others, whether or not held by the bank;

(14) To warehouse or act as agent in warehousing mortgages and other loans;

(15) With the prior approval of the commissioner and subject to such conditions as may be prescribed by the commissioner, to provide messenger service between the bank and its customers;

(16) To engage in any activities which are a part of the business of banking or incidental thereto by means of an operating subsidiary pursuant to the provisions of § 23-47-601;

(17) To invest in bank service companies pursuant to the provisions of § 23-47-603;

(18) To invest in a capital development company pursuant to the provisions of § 23-47-604;

(19) To invest in a community development company pursuant to the provisions of § 23-47-605;

(20) To invest in small business investment companies and minority enterprise small business investment companies as defined by the Arkansas Development Finance Authority Small Business Act of 1989, § 15-5-701 et seq., pursuant to the provisions of § 23-47-606;

(21) To invest in corporations organized under the Edge Act, pursuant to the provisions of § 23-47-607;

(22) To operate a travel agency;

(23) To engage in leasing real property;

(24) To act as escrow agent and closing agent;

(25) To act as a fiscal or transfer agent, assignee, receiver, and depository;

(26) To act as an executor, administrator, trustee, or other fiduciary pursuant to the provisions of § 23-47-701 et seq.;

(27) To guaranty signatures;

(28) To provide third-party payment services;

(29) To issue, advise, and confirm letters of credit;

(30) To act as an agent to collect checks, drafts, and other items of commercial paper, to become a member of a clearing house, and to grant security interests in its assets for its qualification therein;

(31) To receive property as custodian for safekeeping;

(32) To lease safe-deposit boxes pursuant to the provisions of § 23-47-901 et seq.;

(33) To enter into agreements to provide for losses arising from the cancellation of outstanding loans upon the death of borrowers;

(34) Through a separate subsidiary, to act as agent in the sale of title insurance and perform title searches and other abstractor services;

(35) To invest in clearing corporations and banker's banks;

(36) To invest in bank premises real estate pursuant to the provisions of § 23-47-103; and

(37) To acquire, develop, and dispose of real estate through foreclosure or in lieu of foreclosure of debts previously contracted in the ordinary course of its banking business, including single-family lots and single-family residences consisting of one (1) through four (4) family units.

(b) In addition to the foregoing, a state bank may exercise any other powers which are incidental to the business of banking.

(c) In addition to the powers conferred upon state banks under this or any other law of this state, upon action of the commissioner authorizing state banks to undertake such activities, a state bank may engage in any banking activities in which state banks could engage were they acting as national banks at the time such authority is granted.

(d) (1) If a state bank or bank holding company is located in a town with a population of fewer than two thousand five hundred (2,500) people according to the latest federal decennial census, the bank or bank holding company may acquire, purchase, or construct a dwelling for use as the residence of the bank's or bank holding company's chief executive officer as part of his or her compensation.

(2) The expenditure for the dwelling shall not exceed one hundred thousand dollars ($100,000).



§ 23-47-102 - Acquisition and disposition of own stock.

(a) No state bank shall be the purchaser or holder of its own capital stock, unless such security or purchase shall be necessary to prevent loss upon a debt previously contracted in good faith.

(b) Stock so purchased or acquired shall be sold or disposed of as expeditiously as possible within twenty-four (24) months of its purchase or acquisition. After the expiration of twenty-four (24) months, any such stock shall not be considered as part of the assets of the state bank.

(c) The provisions of this section shall not apply to the payment by a state bank of the value of shares held by shareholders dissenting from any proposed merger, consolidation, purchase or assumption, or other reorganization involving a plan of exchange of any of the stock of the state bank, who perfect their statutory rights as dissenting shareholders.



§ 23-47-103 - Acquisition of bank premises.

(a) A state bank or subsidiary trust company, acting with the prior approval of the Bank Commissioner, may acquire bank premises to be used, occupied, or owned by it.

(b) (1) Any state bank acting with the prior approval of the commissioner may cause the title to its bank premises, now owned or at any time hereafter acquired by the bank to be held by a subsidiary corporation which shall be wholly owned by the bank.

(2) A state bank having such a subsidiary may rent the bank premises or any portion thereof from the subsidiary or acquire the title to the premises by purchase from the subsidiary or through its liquidation under such terms and conditions as may be approved by the commissioner.

(c) A state bank may with the prior approval of the commissioner invest in bank premises or in the stock, bonds, debentures, or other obligations of the subsidiary owning the bank premises, or make loans to, or upon the security of the stock of the subsidiary, if the aggregate of all such investments or loans, together with the amount of any indebtedness incurred by the subsidiary, will not exceed one hundred fifty percent (150%) of the capital base of the state bank.



§ 23-47-104 - Prohibition on engaging in business as real estate salespersons or brokers.

Banks, bank holding companies, and subsidiaries of banks or bank holding companies may not engage in business as real estate salespersons or brokers.






Subchapter 2 - -- Deposits

§ 23-47-201 - Notice of rules governing deposits.

(a) (1) Banks shall have the power to make rules governing deposits, including provisions for reasonable notice, not to exceed ninety (90) days, for the withdrawal of deposits and for changes in or amendments to those rules to be made by the bank without approval of the depositor.

(2) Notice of the rules and all changes therein shall be given to each customer whose deposits are affected by the rules, either by delivery or mailing of a copy to the customer or by posting them in a conspicuous area in the main office and in all branch offices of the bank.

(3) If the rules are stated on a signature card or other document signed by the customer, the bank shall be deemed to have given notice of the rules for purposes of this provision even if the signature card or document is returned to the bank.

(b) Rules so made shall be a valid contract between the depositor and the bank, subject to the right of the bank to change or amend the rules in the manner provided in the rules.



§ 23-47-202 - Deposits by minors.

When any deposit is made in any bank by a minor, the bank may pay to the depositor the sums due him or her and the receipt or check of the minor shall be, in all respects, valid in law.



§ 23-47-203 - Securing of deposits.

(a) It shall be lawful for any state bank to secure deposits made with it by any of the following:

(1) The United States, the State of Arkansas, any county of this state, any municipality of this state, or any agency, corporate instrumentality, or political subdivision of any of the foregoing;

(2) Any university or college supported by this state;

(3) Any school district of this state;

(4) Any community college district of this state;

(5) Any relief body of the United States or of this state;

(6) Any road, drainage, levee, bridge, street, sewer, paving, or other improvement district organized under the laws of this state;

(7) Any regional water distribution district organized under the laws of this state;

(8) Any federal agency;

(9) The United States Postal Service;

(10) Any receiver of any state or federal court, whether appointed in proceedings pending in this state or elsewhere;

(11) Any referee in bankruptcy;

(12) Any receiver, trustee, or operating officials appointed by any federal court in any bankruptcy, debt-adjustment, or composition proceeding pending within this state or elsewhere;

(13) Any pension or retirement fund for employees of any county or municipality in this state or any agency, corporate instrumentality, or political subdivision of any of the foregoing; and

(14) The Treasurer of State.

(b) It shall be lawful for any state bank to secure the deposit with it of the following described funds:

(1) Any funds deposited into the bank and which are held in trust by the bank, awaiting investment or distribution if not prohibited by the instrument or judgment creating the trust; and

(2) Any funds deposited for such other purposes as are approved by the Bank Commissioner.

(c) (1) A state bank may secure the deposits described in subsections (a) and (b) of this section, subject to the depositor's discretion regarding the suitability of the collateral, by:

(A) The pledge or escrow of the assets of the bank consisting of any investment in which a state bank may invest pursuant to § 23-47-401;

(B) A surety bond issued by an insurance company licensed under the laws of the State of Arkansas and either:

(i) Rated "A" or better by any one (1) or more of the following rating agencies:

(a) A.M. Best Company, Inc.;

(b) Standard & Poor's Insurance Rating Service;

(c) Moody's Investors Service, Inc.; or

(d) Duff & Phelps Credit Rating Co.; or

(ii) Listed on the then-current United States Department of the Treasury's Listing of Approved Sureties;

(C) Private deposit insurance issued by an insurance company licensed under the laws of the State of Arkansas and either:

(i) Rated "A" or better by any one (1) or more of the following rating agencies:

(a) A.M. Best Company, Inc.;

(b) Standard & Poor's Insurance Rating Service;

(c) Moody's Investors Service, Inc.; or

(d) Duff & Phelps Credit Rating Co.; or

(ii) Listed on the then-current United States Department of the Treasury's Listing of Approved Sureties; or

(D) An irrevocable standby letter of credit issued by a Federal Home Loan Bank.

(2) The aggregate market value of assets pledged or escrowed or the face amount of the surety bond, private deposit insurance, or letter of credit securing the deposit of funds by any single depositor must be equal to or exceed the amount of the deposit to be secured.

(d) Notwithstanding any other provision of this section, or the provision of any other law requiring security for deposit of funds in the form of the deposit or pledge of securities, security for such deposits shall not be required to the extent that such deposits are insured under the provisions of the Federal Deposit Insurance Act.

(e) The powers herein conferred upon state banks are cumulative to such similar powers as they now may hold under existing laws.



§ 23-47-204 - Multiple-party deposits.

(a) As used in this section, "multiple-party deposit account" means a deposit account established in the names of, payable to, or in a form subject to withdrawal by two (2) or more natural persons.

(b) (1) When opening a multiple-party deposit account or amending an existing deposit account so as to create a multiple-party deposit account, a bank shall utilize account documents which enable the depositor to designate ownership interest therein in terms substantially similar to one (1) or more of the following:

(A) Joint tenants with right of survivorship;

(B) Tenants in common;

(C) Tenants by the entirety;

(D) Payable on death;

(E) "Totten" or tentative trust; and

(F) Such other deposit designation as may be acceptable to the bank.

(2) Account documents which enable the depositor to indicate the depositor's intent of the ownership interest in any multiple-party deposit account may include any of the following:

(A) The signature card;

(B) The deposit agreement;

(C) A certificate of deposit;

(D) A document confirming purchase of a certificate of deposit; or

(E) Such other document acceptable to the bank which indicates the intent of the depositor.

(3) The designation of ownership interest contained in account documents shall be conclusive evidence in any action or proceeding involving the deposit account of the intention of all depositors to vest title to the deposit account in the manner specified in the account documents.

(4) Nothing in this section shall be construed to require a bank to offer any particular type of multiple-party deposit account.

(c) Multiple-party deposit accounts which do not expressly designate ownership interest as tenants in common, payable on death, or "Totten" or tentative trust shall constitute:

(1) A joint tenant with right of survivorship deposit account, if the depositors have not indicated in the account documents that the depositors are married to each other; and

(2) A tenants by the entirety deposit account, if the depositors have indicated in the account documents that they are married to each other, whether or not they are at that time husband and wife.

(d) (1) A joint tenant with right of survivorship deposit account may be paid to or on the order of any one (1) of the depositors during his or her lifetime unless a contrary written designation, in a form acceptable to the bank, is given to the bank, or to or on the order of any one (1) of the survivors of them after the death of any one (1) or more of them.

(2) A tenants by the entirety deposit account may be paid to or on the order of either depositor during his or her lifetime, or to or on the order of the survivor after the death of one (1) of them.

(3) (A) A tenants in common deposit account may be paid, prior to the receipt by the bank of a specific written notice of death of a depositor, to or on the order of any one (1) depositor unless a contrary written designation in a form acceptable to the bank is given to the bank.

(B) Upon receipt of a specific written notice of death of a depositor in a form acceptable to the bank, the respective pro rata parts of a tenants in common deposit account may be paid to or on the order of the surviving tenant in common, and to the estate of the deceased depositor.

(C) All tenants in common deposit accounts shall be deemed to be owned pro rata by the depositors unless a contrary written designation in a form acceptable to the bank is given to the bank.

(e) (1) A payable on death deposit account is created when the depositor indicates on the account documents that on the death of the person named as holder, the deposit account shall be paid to or held by another person.

(2) Upon the death of the person named as holder, the person designated by him or her and who has survived him or her shall be the owner of the deposit account and, if more than one (1) person shall be the owners of the deposit account, ownership shall be as joint tenants with right of survivorship.

(3) During the lifetime of the depositor, he or she may change the designation of the person who is to be the owner at his or her death by written direction in a form acceptable to the bank.

(f) (1) A "Totten" or tentative trust deposit account is created when the depositor indicates on the account document that he or she is the trustee for another person and there is no written trust agreement which affects the deposit account.

(2) Upon the death of the person named as trustee, the other person shall be the owner of the deposit account and, if more than one (1) person shall be the owners of the deposit account, ownership shall be as joint tenants with right of survivorship.

(3) During the lifetime of the person named as trustee, he or she may change the classification of the person he or she is trustee for by written direction in a form acceptable to the bank.

(g) A bank shall also pay partial withdrawal requests, accept pledges of a deposit account, and otherwise deal with the deposit account in the same manner it pays the deposit account pursuant to the provisions of this section.

(h) (1) Any payment of a deposit account, acceptance of pledge of a deposit account, change in the form of a deposit account, or otherwise dealing with a deposit account by a bank in the manner provided by this section shall be a complete and valid release and discharge of the bank as to the amount paid or action taken.

(2) No bank shall have any liability whatsoever for the way in which the ownership interest of a deposit account is designated when it is opened or in which a deposit account is amended if the deposit account is opened or amended as the depositor specified in the account document.

(i) No bank making any payment in accordance with the provisions of this section shall thereby be liable for any estate, inheritance, or succession taxes which may be due.

(j) The terms "written direction" and "written designation" shall not be construed to require that the depositor affix his or her signature to an instrument unless the bank requires the signature of the depositor to the instrument.



§ 23-47-205 - Adverse claim to deposit.

Notice to a bank of an adverse claim to a deposit standing on its books to the credit of any person shall not be sufficient to require the bank to pay the deposit to the adverse claimant or otherwise recognize the adverse claim unless the adverse claimant also:

(1) Procures a restraining order, injunction, or other appropriate process, which has become final and not further appealable, against the bank from a court of competent jurisdiction in a cause therein instituted by him or her wherein the person to whose credit the deposit stands is made a party and served with summons; or

(2) Executes to the bank, in form and with sureties acceptable to it, a bond indemnifying the bank from any and all liability, loss, damage, costs, and expenses for and on account of the payment of the adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands on the books of the bank.



§ 23-47-206 - Settlement of checks at par -- Exception.

(a) No state bank shall settle any check drawn on it against an account with a sufficient balance otherwise than at par.

(b) However, the provisions of this section shall not apply with respect to the settlement of a check sent to a state bank for special handling or as a special collection item.



§ 23-47-207 - Payment of overdrafts -- Liability of officer or employee.

(a) Any officer or employee who knowingly pays out the funds of any state bank upon the check, order, or draft of any individual, firm, corporation, or association which does not have on deposit with the bank a sum equal to the check, order, or draft is personally liable to it for the amount so paid unless the drawer of the check, order, or draft has previously arranged with the bank for a line of credit sufficient to cover the payment or unless the payment was made pursuant to a general authorization approved by the board of directors for the officer or employee to cover the payment.

(b) However, the board of directors may ratify the overdraft and relieve the employee from liability.



§ 23-47-208 - Deferred income investment accounts.

(a) On behalf of depositors, state banks may create and open deferred income investment accounts of the following types:

(1) The depositor makes a deposit of a lump sum, and the bank agrees to pay the depositor an agreed monthly or annual payment for life or for a term certain beginning immediately or at some time in the future; and

(2) The depositor makes a deposit periodically on an agreed basis, and the bank agrees to pay the depositor, on a periodic basis beginning at some time in the future for life or a term certain, an agreed monthly or annual payment.

(b) The depositor and the state bank may agree that:

(1) A partial refund of the deposit may occur upon specified events, or no refund may occur;

(2) The depositor may elect to stop payments from the bank for a term;

(3) The payments may go to designated beneficiaries in all cases both before and after death of the depositor;

(4) The amount of the payments to the bank and to the depositor will be fixed for the term agreed upon; or

(5) The payment to the depositor will be determined by an index or criteria beyond the control of the depositor or bank.

(c) The Bank Commissioner shall promulgate such rules and regulations as may be necessary and proper to carry out the intent and purpose of this section and to issue cease and desist orders to any state bank found to be violating this section or State Bank Department regulations. These department regulations shall incorporate §§ 23-81-121 -- 23-81-128, where applicable.

(d) The deferred income investment accounts allowed in this section shall be exempt from §§ 23-42-501 and 23-42-502.

(e) It is the intent of this section that distributions from deferred income investment accounts be treated as nontaxable to the greatest extent possible under section 72 of the Internal Revenue Code of 1986.






Subchapter 3 - -- Agency Designation on Certificates of Deposit

§ 23-47-301 - Definitions.

In this subchapter:

(1) "Account" means a contract of deposit between a depositor and a bank, and includes a checking account, savings account, and certificate of deposit;

(2) "Agent" means a person authorized to make account transactions for a party;

(3) "Beneficiary" means a person named as one (1) to whom sums on deposit in an account are payable on request after the death of all parties or for whom a party is named as trustee;

(4) "Devisee" means any person designated in a will to receive a testamentary disposition of real or personal property;

(5) "Party" means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent;

(6) "Payment" of sums on deposit includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a setoff, reduction, or other disposition of all or part of an account pursuant to a pledge; and

(7) "Personal representative" includes an executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.



§ 23-47-302 - Scope of subchapter.

(a) This subchapter applies to accounts in this state.

(b) This subchapter does not apply to:

(1) An account established for a partnership, joint venture, or other organization for a business purpose;

(2) An account controlled by one (1) or more persons as an agent or trustee for a corporation, unincorporated association, or charitable or civic organization; or

(3) A fiduciary or trust account in which the relationship is established other than by the terms of the account.



§ 23-47-303 - Forms.

A contract of deposit that substantially contains the following form establishes an agency account, and the account is governed by the provisions of this subchapter applicable to agency accounts:

Click here to view form



§ 23-47-304 - Designation of agent.

(a) Unless the terms of an agency designation provide that the authority of the agent terminates on disability or incapacity of a party, the agent's authority survives disability and incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

(b) Death of the sole party or last surviving party terminates the authority of an agent.

(c) An agent in an account with an agency designation has no beneficial right to sums on deposit.



§ 23-47-305 - Payment to designated agent.

On request of an agent under an agency designation for an account, a bank may, unless it actually knows that the authority of agency has terminated, pay to the agent sums on deposit in the account.



§ 23-47-306 - Payment to minor.

If a bank is required or permitted to make payment pursuant to this subchapter to a minor designated as a beneficiary, payment may be made pursuant to the Arkansas Uniform Transfers to Minors Act, § 9-26-201 et seq.



§ 23-47-307 - Discharge.

(a) (1) Payment made pursuant to this subchapter in accordance with an agency account discharges the bank from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors.

(2) Payment may be made whether or not a party, beneficiary, or agent is disabled, incapacitated, or deceased when payment is requested, received, or made.

(b) (1) Protection under this section does not extend to payments made after a bank has received written notice from a party, or from the personal representative, surviving spouse, or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the agency account should not be permitted and the bank has had a reasonable opportunity to act on it when payment is made.

(2) Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in a request for payment if the bank is to be protected under this section.

(3) Unless a bank has been served with process in an action or proceeding, no other notice or other information shown to have been available to the bank affects its right to protection under this section.

(c) A bank that receives written notice pursuant to this section or otherwise that has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the agency account.

(d) Protection of a bank under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in agency accounts or payments made from agency accounts.



§ 23-47-308 - Setoff.

(a) Without qualifying any other statutory right to setoff or lien and subject to any contractual provision, if a party is indebted to a bank, the bank has a right to setoff against the agency account.

(b) The amount of the agency account subject to setoff is the proportion to which the party is, or immediately before death was, beneficially entitled or, in the absence of proof of that proportion, an equal share with all parties.



§ 23-47-309 - Effect on other laws.

This subchapter is supplemental to all laws pertaining to the deposit of funds in banks.






Subchapter 4 - -- Investments

§ 23-47-401 - Investment powers and limitations.

(a) A state bank may invest its funds without limitation in the following:

(1) Direct obligations of the United States Government;

(2) Obligations of agencies and instrumentalities created by act of Congress and authorized thereby to issue securities or evidences of indebtedness, regardless of guarantee of repayment by the United States Government;

(3) Obligations the principal and interest of which are fully guaranteed by the United States Government or an agency or an instrumentality created by an act of Congress and authorized thereby to issue such a guarantee;

(4) Obligations the principal and interest of which are fully secured, insured, or covered by commitments or agreements to purchase by the United States Government or an agency or instrumentality created by an act of Congress and authorized thereby to issue such commitments or agreements;

(5) General obligations of the states of the United States and of the political subdivisions, municipalities, commonwealths, territories, or insular possessions thereof;

(6) Obligations issued by the State Board of Education under authority of the Arkansas Constitution or applicable statutes;

(7) Warrants of political subdivisions of the State of Arkansas and municipalities thereof having maturities not exceeding one (1) year;

(8) Prerefunded municipal bonds, the principal and interest of which are fully secured by the principal and interest of a direct obligation of the United States Government;

(9) The sale of federal funds with a maturity of not more than one (1) business day;

(10) Demand, savings, or time deposits or accounts of any depository institution chartered by the United States, any state of the United States, or the District of Columbia, provided funds invested in such demand, savings, or time deposits or accounts are fully insured by a federal deposit insurance agency;

(11) Repurchase agreements that are fully collateralized by direct obligations of the United States Government, and general obligations of any state of the United States or any political subdivision thereof, provided that the repurchase agreement shall provide for the taking of delivery of the collateral, either directly or through an authorized custodian; and

(12) Securities of, or other interest in, any open-end type investment company or investment trust registered under the Investment Company Act of 1940, and which is defined as a "money market fund" under 17 C.F.R. § 270.2a-7, provided that the portfolio of the investment company or investment trust is limited principally to United States Government obligations and to repurchase agreements fully collateralized by United States Government obligations, and provided further that the investment company or investment trust shall take delivery of the collateral either directly or through an authorized custodian.

(b) A state bank may invest no more than twenty percent (20%) of its capital base in any single investment of the following types:

(1) Corporate debt obligations, including commercial paper, of any corporation that is not an affiliate or subsidiary of the bank;

(2) Revenue bond issues of any state of the United States or any municipality or any political subdivision thereof;

(3) Industrial development bonds for corporate obligors issued through any state of the United States or any political subdivision thereof;

(4) Securities of, or other interests in, an open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, provided that the portfolio of such an investment company or investment trust is limited to United States Government obligations and to repurchase agreements fully collateralized by United States Government obligations, and provided further that any such investment company or investment trust shall take the delivery of the collateral either directly or through an authorized custodian;

(5) Securities or other interests issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the European Bank for Reconstruction and Development, the Asian Development Bank, or the African Development Bank; and

(6) Uninsured demand, savings, or time deposits or accounts of any depository institution chartered by the United States, any state of the United States, or the District of Columbia.

(c) Subject to such additional restrictions and limitations as may be imposed by the Bank Commissioner, a state bank may invest in any other investment securities which are not described in subsection (a) or subsection (b) of this section to the extent that such investment securities are authorized for national banks.

(d) A state bank may invest in any investment not described in subsections (a) and (b) of this section as may be authorized by State Bank Department regulations.






Subchapter 5 - -- Loans

§ 23-47-501 - Loan limits -- Maximum generally.

(a) The total indebtedness to any state bank of any person shall at no time exceed twenty percent (20%) of the capital base of the bank.

(b) (1) Obligations of a person as endorser or guarantor, accommodation or otherwise, of notes or other obligations shall be included in that person's loan limit.

(2) (A) However, in the case of obligations on consumer loans which are endorsed without recourse, the twenty percent (20%) limitation shall be applied to each primary debtor, but not to the liability, in such capacity, of the endorser.

(B) "Consumer loans" for the purpose of this section shall be considered to be credit extended to a natural person in which the money is to be used primarily for personal, family, or household purposes.

(c) (1) A loan or group of loans that are within the legal loan limit of a state bank at the time the loan or loans are made shall be valid for legal loan limit purposes until maturity, as stated in the original contract, regardless of fluctuations in the bank's legal loan limit. However, if a bank's legal loan limit is reduced due to fluctuations in its capital base, a loan or group of loans to a borrower or borrowers that were within the legal loan limit prior to the reduction may become in violation of the bank's reduced legal loan limit upon the extension, renewal, or advancement of additional funds on the loan or group of loans occurring after the reduction in the bank's legal loan limits.

(2) State banks are required to calculate their legal loan limits on a quarterly basis to coincide with the requirement to calculate their capital base.

(d) (1) If in any instance it shall appear, as determined by the Bank Commissioner, that the interests of a group composed of individuals, partnerships, unincorporated associations, or corporations are so interrelated that, from a credit standpoint, applying standard and customary banking practice, they should be considered as a single unit for the purposes of extensions of credit, the total indebtedness of these interrelated customers shall be combined and treated as the indebtedness of a single customer in applying the loan limit.

(2) A state bank shall not be deemed to have violated this section solely by reason of the fact that the indebtedness of a group held by the bank exceeds the limitation of this section at the time the commissioner determines that the indebtedness of the group must be combined. However, if required by the commissioner, the state bank shall dispose of indebtedness of the group in the amount of excess of the limitation of this section within such reasonable time as shall be fixed by the commissioner.



§ 23-47-502 - Loan limits -- Inclusions and exceptions.

(a) The following loans and other forms of indebtedness shall not be included in the limitation of twenty percent (20%) imposed by § 23-47-501 and may be made or acquired without being subject to any loan limit:

(1) Obligations in the form of drafts or bills of exchange drawn in good faith against actually existing values;

(2) Nonconforming assets acquired as a result of acquisition of a failed bank or savings and loan association, so long as a plan for divestiture within a reasonable amount of time is approved by the Bank Commissioner;

(3) Obligations drawn in good faith against actually existing values and fully secured by goods or commodities in process of shipment may be acquired without limit;

(4) Obligations in the form of bankers' acceptances of other banks; and

(5) Obligations secured by investments which the state bank, pursuant to § 23-47-401 could invest in without limit, having a market value at all times at least equal to the principal balance of the obligation.

(b) (1) The loan limit of twenty percent (20%) provided by § 23-47-501 shall be modified so that a loan limit not to exceed sixty percent (60%) shall apply to obligations secured by transferable documents of title covering:

(A) Livestock; or

(B) Readily marketable and nonperishable commodities or staples fully insured, if of a type that is customarily insured.

(2) The property in each instance must have a value of at least one hundred fifteen percent (115%) of the amount of the secured obligation.

(3) An obligation secured in this manner shall not be deemed non- conforming on the grounds that, for the purpose of loading, unloading, storing, shipping, or transshipping, the title documents or the property covered thereby may be released under trust receipt to the possession of the obligor or borrower if, within twenty-one (21) days after the release, the property or valid title documents covering the property is redelivered to the state bank, and provided that, during the interim, the bank holds a perfected security interest in all such property under the Uniform Commercial Code, § 4-1-101 et seq.

(4) The standard twenty percent (20%) loan limit will apply even to the obligations secured by transferable documents of title if the warehouser who issued the documents of title under applicable law can transfer marketable title to the commodities described in the documents to a purchaser in the ordinary course of business.



§ 23-47-503 - Loans involving stock of state bank.

(a) It shall be unlawful for any state bank to knowingly:

(1) Loan its funds to its stockholders on its own stock, or stock in its bank holding company, as collateral security;

(2) Make any loan, the proceeds of which are used to purchase its own stock or stock of its bank holding company; or

(3) Carry as an asset any loan representing, either directly or indirectly, an investment in its own stock or that of its bank holding company. Provided, however, that there shall be no violation of this subdivision (a)(3) when a bank acquires its own stock or stock in its bank holding company in the regular course of collecting a debt previously contracted in good faith if the bank complied with subdivisions (a)(1) and (2) of this section at the time the loan was made and if the bank divests the stock within two (2) years.

(b) (1) Any officer or director of any state bank or any stockholder violating the provisions of this section shall be subject to civil money penalties of one thousand dollars ($1,000) per day, up to a maximum of one hundred thousand dollars ($100,000) in the aggregate, for each violation.

(2) The civil penalties may be imposed by the commissioner pursuant to his or her power to and the procedure for issuing cease and desist orders.



§ 23-47-504 - Loans to affiliates and insiders.

The provisions of subsections (g) and (h) of section 22 of the Federal Reserve Act, 12 U.S.C. §§ 375a and 375b, and the regulations promulgated thereunder, shall apply to any state bank.



§ 23-47-505 - Illegal loans -- Liability of officer or director.

Any officer or director of any state bank who shall knowingly make or approve a loan in violation of §§ 23-47-501 -- 23-47-504 or who shall knowingly permit such a loan to be made, or who shall fail to exercise his or her authority to prevent the making of the loan shall be personally liable to the bank, or to the Bank Commissioner, for the full amount thereof. However, written notice of disapproval of the loan, served on the board of directors and also the commissioner at the time the making or existence of the loan first comes to his or her knowledge, shall relieve any officer or director from personal liability.



§ 23-47-506 - Sale of certain mortgage loans.

Notwithstanding any other provision of law, any state bank which has as one (1) of its principal purposes the making or purchasing of loans secured by real estate mortgages is authorized to:

(1) Sell the mortgage loans to the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, or any other corporation chartered by an act of Congress for such purposes, or any successor thereof;

(2) In connection therewith, make payments of any capital contributions required pursuant to law in the nature of subscriptions for stock of the entities described in subdivision (1) of this section;

(3) Receive stock evidencing such capital contributions; and

(4) Hold or dispose of such stock.



§ 23-47-507 - Power to hold and sell collateral.

(a) A state bank may hold and sell all kinds of property that may come into its possession as collateral security for loans or any ordinary collection of debts in the manner provided by law.

(b) Any personal property coming into its possession in this manner and which is not otherwise authorized for state banks to own as an asset shall be disposed of as soon as possible and after twelve (12) months from the date of acquisition shall cease to be considered as a part of its assets.



§ 23-47-508 - Disposition of real estate acquired through debt collection.

(a) Except as provided in subsection (b) of this section, real estate acquired through the collection of debts previously contracted in the ordinary course of business shall not be held by the state bank as an asset for a longer period than five (5) years.

(b) The Bank Commissioner is authorized to grant an extension of the holding period not to exceed five (5) additional years, or for shorter periods as circumstances warrant, based upon his or her discretion.

(c) Real estate held pursuant to this section shall be considered an asset of the bank. The value of the asset shall be based upon fair market value supported by an appraisal or appropriate evaluation when the bank acquires ownership of the property or as established by regulation of the commissioner.



§ 23-47-509 - Loans to minors.

Whenever a minor borrows money from a bank for the purpose of defraying the expenses of his or her higher education or for necessaries, any contract, promissory note, loan agreement, or other loan instrument entered into by and between the bank and the minor shall constitute a valid contract between the bank and the minor and shall be binding upon the minor with like effect as if he or she were of full age and legal capacity.



§ 23-47-510 - Casualty insurance -- Replacement cost coverage.

(a) A state bank, when making a mortgage loan, may not require, as a condition or term of the mortgage, that the mortgagor purchase casualty insurance on property which is the subject of the mortgage in an amount in excess of the fair market value of the buildings or appurtenances on the mortgaged premises.

(b) This section shall not be construed as limiting the right of the mortgagor to purchase replacement cost coverage on the property which is the subject of the mortgage.






Subchapter 6 - -- Subsidiaries

§ 23-47-601 - Operating subsidiaries.

(a) (1) With the prior approval of the Bank Commissioner, and subject to such conditions as may be prescribed by him or her, a state bank may engage in any activities which are a part of the business of banking or incidental thereto by means of an operating subsidiary and other activities permissible for state banks or their subsidiaries under statutory authority or as authorized by regulations of the State Banking Board.

(2) For purposes of this section, an operating subsidiary in which a state bank may invest includes a corporation, limited liability company, or similar entity if the parent bank owns more than fifty percent (50%) of the voting, or similar type of controlling, interest of the subsidiary; or the parent bank otherwise controls the subsidiary and no other party controls more than fifty percent (50%) of the voting, or similar type of controlling interest, of the subsidiary.

(3) Subsidiaries which are not subject to this section are:

(A) A subsidiary in which the state bank's investment is made and limited pursuant to specific authorization in a statute or by regulation; and

(B) A subsidiary, in which the state bank has acquired, in good faith, shares through foreclosure on collateral, by way of compromise of a doubtful claim, or to avoid loss in connection with a debt previously contracted.

(b) The total of each state bank's loans and investments in any single operating subsidiary and the total of each state bank's loans and investments in all subsidiaries, and bank service companies, will be considered by the commissioner and may be limited according to the commissioner's discretion, for safety and soundness purposes.



§ 23-47-602 - Real estate subsidiaries.

(a) A state bank acting through an operating subsidiary or a bank holding company acting, directly or through a subsidiary, may, with the prior approval of the Bank Commissioner, engage in real estate investment and development, including without limitation:

(1) Development of subdivisions or additions;

(2) Construction of improvements;

(3) Acquisition of stock or equity interests in any entity created primarily for the purpose of owning and developing real estate, including those activities authorized for community development corporations pursuant to § 23-47-605; and

(4) Any other activities necessary and proper in connection with real estate investment and development.

(b) A state bank's investment in real estate and in real estate subsidiaries, excluding its bank premises, shall not exceed one hundred fifty percent (150%) of its capital base.

(c) A state bank acting through an operating subsidiary or a bank holding company acting directly or through a subsidiary may carry out any one (1) or more of the purposes, activities, and objectives set forth in this section as principal, factor, agent, or otherwise, either alone, through, or in conjunction with any person, including the performance and carrying out of the purposes and objects herein enumerated as a member of a partnership or joint venture.

(d) Loans to an operating subsidiary engaged in real estate investment and development that are fully secured by securities that the state bank could invest in without limitation pursuant to § 23-47-401 shall not be subject to the limitations of this section.



§ 23-47-603 - Bank service companies.

(a) As used in this section, unless the context otherwise requires:

(1) "Bank service company" means a corporation or limited liability company organized for the exclusive purpose of performing bank services for one (1) or more persons, which is owned by one (1) or more state banks and one (1) or more persons; and

(2) "Bank services" means services such as check and deposit sorting and posting, computation and posting of interest and other credits and charges; preparation and mailing of checks, statements, notices, and similar items; any other clerical, bookkeeping, accounting, statistical, or similar functions performed for a person; or any other activities authorized by the Bank Commissioner.

(b) (1) With the prior approval of the commissioner and subject to the conditions that may be prescribed by him or her, a state bank may establish, create, or invest in a bank service company to furnish bank services to owners of the bank service company and other persons.

(2) The total of a state bank's loans to and investments in a bank service company shall not exceed twenty percent (20%) of the bank's capital base.

(c) When a state bank becomes the sole owner of a bank service company, it shall become an operating subsidiary of the bank and be governed by § 23-47-601.



§ 23-47-604 - Capital development companies.

(a) (1) State banks shall have the power to acquire and own on their own behalf stock or equity interests issued by a capital development company or make loans to a capital development company.

(2) No state bank shall invest in or lend to the capital development company more than twenty percent (20%) of the bank's capital base.

(b) Any investment in stock or equity interest made pursuant to this section shall not be revalued or classified by the Bank Commissioner solely because of the failure of a capital development company to pay dividends or distributions of equity to the investors.



§ 23-47-605 - Community development corporations.

(a) As used in this section, the term "public welfare" means developing housing, fostering economic growth and revitalization, creating small businesses, including minority-owned businesses, and supporting other community development initiatives approved by the Bank Commissioner.

(b) A state bank may make investments designed primarily to promote the public welfare, either directly or by purchasing interests in an entity primarily engaged in making the investments.

(c) A state bank shall not make any investment if the investment would expose the bank to unlimited liability.

(d) The commissioner may limit a state bank's investments in any one (1) project and a bank's aggregate investments under this section.

(e) In no case shall a state bank's aggregate investments under this section exceed ten percent (10%) of the bank's capital base.



§ 23-47-606 - Small business investment companies.

(a) A state bank may purchase up to one hundred percent (100%) of the capital stock of small business investment companies and minority enterprise small business investment companies as defined by the Small Business Investment Act of 1958.

(b) However, in no event may any state bank acquire shares of any small business investment company or minority enterprise small business investment company if, upon the making of that acquisition, the aggregate amount of shares in small business investment companies or minority enterprise small business investment companies then held by the bank would exceed ten percent (10%) of the bank's capital base.



§ 23-47-607 - Investment in stock of certain banks authorized to do foreign banking.

(a) Any state bank may purchase up to one hundred percent (100%) of the capital stock of any corporation organized and existing under the Edge Act, and any amendments thereto.

(b) However, in no event may any state bank acquire shares of any such corporation if, upon the making of that acquisition, the aggregate amount of shares of all corporations organized and existing under the Edge Act then held by the bank would exceed ten percent (10%) of the bank's capital base.



§ 23-47-608 - Authority to act through subsidiaries.

With prior notice to the Bank Commissioner and in accordance with the state and federal law, state banks are authorized to engage in activities through financial subsidiaries.






Subchapter 7 - -- Trust Powers

§ 23-47-701 - Authority of Bank Commissioner.

The Bank Commissioner shall be authorized and empowered to grant to state banks applying therefor the right to operate a trust department to act as trustee, executor, administrator, custodian, registrar, paying agent or transfer agent of stocks and bonds, guardian of estates, assignee, or receiver or to act in any other fiduciary capacity in which national banks, subsidiary trust companies, national trust companies, or other corporations which come into competition with state banks are permitted to act.



§ 23-47-702 - Considerations determinative of grant or denial of applications.

In determining whether to grant an application by a state bank for permission to operate a trust department to exercise the powers enumerated in this subchapter, the Bank Commissioner may take into consideration the sufficiency of the capital base of the applying state bank, the needs of the community to be served, and any other facts and circumstances that seem to him or her proper, and may grant or refuse the application accordingly.



§ 23-47-703 - Grant and exercise of powers deemed not in contravention of Arkansas law.

The granting and exercise of such powers as are authorized by this subchapter shall not be deemed to be in contravention of any other provision of Arkansas law.



§ 23-47-704 - Segregation of fiduciary and general assets -- Separate books and records.

State banks exercising any or all of the powers enumerated in this subchapter shall segregate all assets held in its trust department from the general assets of the bank and shall keep a separate set of books and records showing in proper detail all transactions engaged in under authority of this subchapter.



§ 23-47-705 - Prohibited operations -- Separate investment account -- Collateral for certain funds used in conduct of business -- Lien and claim upon state bank failure.

(a) (1) No state bank shall receive in its trust department deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange, or other items for collection or exchange purposes.

(2) Funds deposited or held in trust by the state bank awaiting investment shall be carried in a separate account and shall not be used by the bank in the conduct of its business unless it shall secure the funds deposited or held in trust with investments in which a state bank may invest without limitation pursuant to § 23-47-401.

(3) No security shall be required to the extent the funds so deposited or held in trust are insured under the provisions of the Federal Deposit Insurance Act.

(b) In the event of the failure of the state bank, the owners of the funds held in trust for investment shall have a first priority lien on the bonds or other securities so set apart in addition to their claim against the estate of the bank.



§ 23-47-706 - Official's oath or affidavit.

In any case in which Arkansas law requires that a corporation acting as trustee, executor, administrator, or in any capacity specified in this subchapter shall take an oath or make an affidavit, the president, a vice president, or a trust officer of a state bank may take the necessary oath or execute the necessary affidavit.



§ 23-47-707 - Loans of trust funds to officers and employees prohibited -- Penalties.

(a) It shall be unlawful for any state bank to lend to any officer, director, or employee any funds held in trust under the powers conferred by this subchapter, or to sell assets held in trust to any such persons, without the prior written approval of the Bank Commissioner.

(b) In the absence of the prior written approval of the commissioner, any officer, director, or employee making the loan or sale, or to whom the loan or sale is made is guilty of a Class D felony.



§ 23-47-708 - Surrender of authorization -- Board resolution -- Commissioner certification -- Activities affected.

(a) (1) Any state bank desiring to surrender its right to operate a trust department and to exercise the powers granted under this subchapter, in order to relieve itself of the necessity of complying with the requirements of this subchapter, or to have returned to it any securities which it may have deposited with the state and local authorities for the protection of private or court trusts, or for any other purpose, may file with the Bank Commissioner a certified copy of a resolution of its board of directors signifying the desire.

(2) Upon receipt of the resolution, the commissioner, after satisfying himself or herself that the bank has been relieved in accordance with Arkansas law of all duties as trustee, executor, administrator, custodian, registrar, paying agent or transfer agent of stocks or bonds, guardian of estates, assignee, receiver, or other fiduciary, under court, private, or other appointments previously accepted under authority of this subchapter may, in his or her discretion, issue to the bank a certificate certifying that the bank is no longer authorized to operate a trust department and exercise the powers granted by this subchapter.

(b) Upon the issuance of a certificate by the commissioner certifying that a state bank is no longer authorized to operate a trust department, the bank:

(1) Shall no longer operate a trust department or be subject to the provisions of this subchapter or State Bank Department regulations made pursuant thereto;

(2) Shall be entitled to have returned to it any securities which it may have deposited with state or local authorities for the protection of private or court trusts; and

(3) Shall not operate a trust department or exercise thereafter any of the powers granted by this subchapter without first applying for and obtaining a new permit to operate a trust department to exercise such powers pursuant to the provisions of this subchapter.



§ 23-47-709 - Revocation -- Procedures available.

(a) (1) In addition to the authority conferred by any other law, if, in the opinion of the Bank Commissioner, a state bank is unlawfully or unsoundly operating a trust department or exercising, or has unlawfully or unsoundly operated or exercised, or has failed for a period of five (5) consecutive years to operate a trust department or exercise the powers granted by this subchapter, or otherwise fails or has failed to comply with the requirements of this subchapter, the commissioner may issue and serve upon the bank a notice of intent to revoke the authority of the bank to operate its trust department and exercise the powers granted by this subchapter.

(2) The notice shall contain a statement of the facts constituting the alleged unlawful or unsound operation or exercise of powers, or failure to operate or exercise powers, or failure to comply, and shall fix a time and place at which a hearing will be held to determine whether an order revoking the authority to exercise the powers should issue against the bank.

(b) The hearing shall be conducted in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and shall be fixed for a date not earlier than thirty (30) days nor later than sixty (60) days after service of the notice unless an earlier or later date is set by the commissioner at the request of any state bank so served.

(c) (1) Unless the state bank so served shall appear at the hearing by an authorized representative, it shall be deemed to have consented to the issuance of the revocation order.

(2) In the event of consent, or if upon the record made at the hearing, the commissioner shall find that any allegation specified in the notice of charges has been established, the commissioner may issue and serve upon the state bank an order prohibiting it from accepting any new or additional trust accounts and revoking authority to operate its trust department and exercise any and all powers granted by this subchapter, except that the order shall permit the bank to continue to service all previously accepted trust accounts pending their expeditious divestiture or termination.

(d) A revocation order shall become effective not earlier than the expiration of thirty (30) days after service of the order upon the state bank so served, except in the case of a revocation order issued upon consent, which shall become effective at the time specified therein, and shall remain effective and enforceable, except to the extent that it is stayed, modified, terminated, or set aside by action of the commissioner or a reviewing court.



§ 23-47-710 - Services provided by affiliates.

(a) Any bank, subsidiary trust company, or national trust company qualified to act as a fiduciary in this state is hereby specifically authorized to utilize its respective affiliates to provide services for any trust or estate for which the bank, subsidiary trust company, or national trust company acts as a trustee or other fiduciary, provided the bank, subsidiary trust company, or national trust company believes, in the exercise of the standard of care described in § 28-71-105, that the services are reasonably necessary and that its affiliate can render the services, including, but not limited to, securities brokerage services, computer services, and banking services to the trust or estate as competently as similar services rendered by nonaffiliates and for compensation equal to or less than that charged by nonaffiliates.

(b) Provided the foregoing requirements are met, an affiliate may be utilized by the bank, subsidiary trust company, or national trust company without the approval or consent of any person or specific authorization in the trust instrument, unless the power is expressly withheld in the trust instrument.






Subchapter 8 - -- Subsidiary Trust Companies

§ 23-47-801 - Definitions.

For purposes of this subchapter, "affiliated bank" means a bank, having authority to conduct trust business and business incidental to trust business within this state, more than fifty percent (50%) of the voting stock of which is owned directly or indirectly by:

(1) The same bank holding company that owns, directly or indirectly, more than fifty percent (50%) of the voting stock of a subsidiary trust company or national trust company; or

(2) The same five (5) or fewer persons who are individuals, estates, or trusts that own directly or indirectly more than fifty percent (50%) of the voting stock of the bank holding company described in subdivision (1) of this section, taking into account the stock ownership of each such person only to the extent the ownership is identical with respect to each of the bank and the bank holding company.



§ 23-47-802 - Subsidiary trust companies -- Creation, formation, etc. -- Powers -- Location.

(a) Notwithstanding the provisions of § 23-48-405, bank holding companies that own, directly or indirectly, an affiliated bank are authorized and empowered by the provisions of this subchapter to apply to the Bank Commissioner for authority to:

(1) Create, form, and establish subsidiary trust companies under this subchapter for the purpose of combining the trust operations of their affiliated banks into a single trust operation; and

(2) Create, form, and establish national trust companies under the laws of the United States.

(b) In determining whether to grant an application for permission to establish a subsidiary trust company, the commissioner shall take into consideration the sufficiency of the capital base of the applying bank holding company, the needs of the communities to be served, and any other facts and circumstances that seem to him or her proper, and may grant or refuse the application accordingly.

(c) The subsidiary trust company shall be formed as a business corporation under the Arkansas Business Corporation Act, § 4-27-101 et seq. The newly formed subsidiary trust company shall only have the ability to conduct trust business that could be conducted by the individual trust departments combined from the affiliated banks to create the subsidiary trust company.

(d) Offices of a subsidiary trust company may be located only in:

(1) Communities where its affiliated banks are located or in communities where their branches are or could be located; or

(2) Communities where it would be authorized to have an office if it were a national trust company.

(e) A subsidiary trust company shall be fully subject to the provisions of § 23-50-101 et seq.



§ 23-47-803 - Substitution of subsidiary trust company or national trust company for affiliated bank.

(a) A subsidiary trust company or national trust company and one (1) or more of its affiliated banks may enter into one (1) or more agreements under which the subsidiary trust company or national trust company is substituted as fiduciary for each affiliated bank in each fiduciary account listed in the agreement. The agreement shall be filed with the Bank Commissioner before the effective date of the substitution and must include:

(1) A list of each fiduciary account for which substitution is requested; and

(2) The effective date of the substitution, which may not be less than ninety (90) days after the date of the agreement.

(b) Not later than ninety (90) days before the effective date of a substitution under this section, the parties to the substitution agreement shall send written notice of the substitution to the following:

(1) Each person who is readily ascertainable as a beneficiary of the account because of the receipt of statements of account by the person, or in the case of a minor beneficiary, by a parent, conservator, or guardian of the minor beneficiary;

(2) Each cofiduciary;

(3) Each surviving settlor of a trust;

(4) Each issuer of a security for which the affiliated bank administers a fiduciary account;

(5) The plan sponsor of each employee benefit plan;

(6) The principal of each agency account; and

(7) The guardian of the person of each ward under guardianship.

(c) (1) The notice must be sent by United States mail to the person's current address as shown on the fiduciary records.

(2) If the fiduciary has no address for the person on its records, the fiduciary shall make a reasonable attempt to ascertain the person's current address.

(3) The notice must disclose the person's rights with respect to objecting to the transfer of the fiduciary account and the liability of the existing fiduciary and the substitute fiduciary for their actions.

(4) Intentional failure to send the required notice renders the substitution of fiduciary ineffective, but an unintentional failure to send the required notice does not impair the validity or effect of substitution.

(5) If a substitution of a subsidiary trust company is ineffective because of a defect in the required notice, the actions taken by the subsidiary trust company before the determination of the invalidity of the substitution are valid if the actions would have been valid if performed by the affiliated bank.

(d) (1) Except as provided by this subsection, the prospective designation in a will or other instrument of the affiliated bank as fiduciary is considered designation of the subsidiary trust company or national trust company, and any grant in the will or other instrument of any discretionary power is considered conferred on the subsidiary trust company or national trust company.

(2) However, the affiliated bank and subsidiary trust company or national trust company may agree in writing to have the designation of the affiliated bank as fiduciary be binding, or the creator of the fiduciary account may, by appropriate language in the document creating the fiduciary account, provide that the fiduciary account is not eligible for substitution under this subchapter.

(e) Substitution under this section is effective for all purposes on the effective date stated in the agreement between the subsidiary trust company or national trust company and the affiliated bank, unless, not later than fifteen (15) days before the effective date, a party entitled to notice of the substitution under subsection (b) of this section files a written petition in a court of competent jurisdiction seeking to have the substitution denied under § 23-47-804 and provides the affiliated bank with a copy of the filed petition.

(f) If a petition is filed and notice is given under subsection (e) of this section, the substitution takes effect when the petition is withdrawn or dismissed or when the court enters a final order denying the relief sought.

(g) (1) On the effective date, the subsidiary trust company or national trust company succeeds to all right, title, and interest in all property that the affiliated bank holds as fiduciary, except property held for accounts for which there has been no substitution under this subchapter, without the necessity of any instrument of transfer or conveyance, and the subsidiary trust company or national trust company shall, without the necessity of any judicial action or action by the creator of the fiduciary account, become fiduciary and perform all the duties and obligations and exercise all the powers and authority connected with or incidental to that fiduciary capacity in the same manner as if the subsidiary trust company or national trust company had been originally named or designated fiduciary.

(2) However, the affiliated bank is responsible and liable for all actions taken by it while it acted as fiduciary.



§ 23-47-804 - Removal of accounts from operation of substitution agreement -- Denial of substitution.

(a) A fiduciary account may be removed from the operation of the agreement by an amendment to the agreement filed with the Bank Commissioner before the effective date stated in the agreement.

(b) The substitution of a subsidiary trust company or national trust company as fiduciary of an account may be denied if the court having jurisdiction, on notice and hearing, determines that the substitution of fiduciary is a material detriment to the account or to the beneficiaries of the account.

(c) Subsection (b) of this section is cumulative to any applicable provision for removal of a fiduciary or appointment of a successor fiduciary under Arkansas law or in the instrument creating the fiduciary relationship.

(d) In any proceeding under this section, the court may award costs and reasonable and necessary attorney's fees as the court considers equitable and just.



§ 23-47-805 - Deposits.

(a) A subsidiary trust company or national trust company may deposit with an affiliated bank fiduciary funds that are being held pending investment, distribution, or payment of debts.

(b) A subsidiary trust company or national trust company may deposit with an affiliated bank fiduciary funds as a permanent investment if authorized by the settlor in the instrument creating the trust or if authorized in a writing delivered to the trustee by a beneficiary currently eligible to receive distributions from a trust.



§ 23-47-806 - Responsibility for acts and omissions.

(a) The bank holding company owning a subsidiary trust company or national trust company shall file with the Bank Commissioner an irrevocable undertaking to be fully responsible for the existing and future fiduciary acts and omissions of its subsidiary trust company or national trust company.

(b) If an affiliated bank has given bond to secure performance of its duties and the subsidiary trust company or national trust company qualifies as successor fiduciary, the subsidiary trust company or national trust company shall give bond to secure performance of its duties in the same manner.



§ 23-47-807 - Qualification as successor fiduciary.

For the purposes of qualification as successor fiduciary under any requirements contained in any document creating a fiduciary account or any statute of this state relating to fiduciary accounts, the subsidiary trust company or national trust company:

(1) Is considered to have capital and surplus equal to its capital and surplus plus the capital and surplus of its owning bank holding company; and

(2) Shall be treated as a national bank, unless:

(A) It is not a national bank under federal law relating to national banks; and

(B) It has not entered into a substitution agreement with an affiliated bank that is a national bank under federal law relating to national banks.






Subchapter 9 - -- Safe-deposit Facilities

§ 23-47-901 - Safe deposit facilities -- Liability of lessor.

(a) A bank may lease safe-deposit boxes for the keeping of property on terms as may be agreed to by the parties.

(b) No bank shall be liable for any loss of the property in a safe-deposit box by theft, robbery, fire, or other cause.



§ 23-47-902 - Multiple-party leases.

(a) If a safe-deposit box is held in the name of two (2) or more persons, any one (1) of such persons shall be entitled to access the safe-deposit box and shall be permitted to remove the contents thereof, and the bank shall not be responsible for any damage arising by reason of such access or removal by one (1) of the persons.

(b) The death of one (1) holder of a safe-deposit box held in the name of two (2) or more persons does not affect the right of any other holder of the safe-deposit box to have access to and to remove contents from the safe-deposit box.



§ 23-47-903 - Lease to a minor.

A bank may lease a safe-deposit box to a minor and in connection therewith, deal with him or her to the same effect as if leasing to and dealing with a person of full legal capacity.



§ 23-47-904 - Limiting right of access for failure to comply with security procedures.

If any lessee is unwilling or unable to comply with any of the bank's normal requirements or procedures in connection with access to a safe-deposit box relating to security, safety, or protection, the bank has the right to limit or deny access to the safe-deposit box by that lessee unless all lessees of the safe-deposit box take such action as is necessary to ensure reasonable compliance with the security, safety, or protection requirements or procedures.



§ 23-47-905 - Adverse claims to contents of safe-deposit box.

Notice to a bank of an adverse claim to the contents of a safe-deposit box shall not be sufficient to require the bank to deny access to its lessee unless the adverse claimant also procures a restraining order, injunction, or other process, which has become final and not further appealable, issued in an action by a court of competent jurisdiction in which the lessee is served with process and named as a party.



§ 23-47-906 - Remedies and procedures for nonpayment of rent.

(a) If the safe-deposit box rental is delinquent for six (6) months, the bank, after at least thirty (30) days' notice by certified mail, return receipt requested, addressed to the lessee at the lessee's last known address on the books of the bank, may, if the rent is not paid within the time specified in the notice, open the safe-deposit box in the presence of a notary public and two (2) employees, at least one (1) of whom is an officer of the bank.

(b) The bank shall inventory the contents of the safe-deposit box in detail and place the contents of the safe-deposit box in a sealed envelope or container bearing the name of the lessee.

(c) (1) The bank shall hold the contents of the safe-deposit box subject to a lien for its rental, the cost of opening the safe-deposit box, and the damages in connection therewith.

(2) If the rental, cost, damages, and any other lawful charges for the use of the safe-deposit box or the holding of the contents thereof are not paid within two (2) years from the date of opening of the safe-deposit box, the bank may sell at that time or at any time prior to seven (7) years from the date the safe-deposit box lease expired any part or all of the contents at public auction in like manner and upon like notice as is prescribed for the sale of real property under mortgage or deed of trust.

(3) Any unauctioned contents of safe-deposit boxes and any excess proceeds from the sale shall be remitted to the Auditor of State under the procedures prescribed by § 18-28-201 et seq.









Chapter 48 - Organization and Operation

Subchapter 1 - -- General Provisions

§ 23-48-101 - Banks subject to gross receipts and compensating use taxes.

All banks shall be subject to the Arkansas Gross Receipts Act, § 26-52-101 et seq., and the Arkansas Compensating Tax Act, § 26-53-101 et seq.



§ 23-48-102 - Trust companies no longer subject to banking laws.

(a) All trust companies, other than national trust companies and subsidiary trust companies, in existence on May 30, 1997, must cease operations as a trust company.

(b) Trust companies, other than subsidiary trust companies and national trust companies, which have not become banks by May 31, 1997, by complying with the provisions of law for the formation of a bank, shall no longer act as or be authorized to act as a fiduciary, nor shall they be subject to laws governing banks or trust companies, or exercise or be authorized to exercise any powers granted banks or trust companies by those laws, but instead will automatically become business corporations and be subject to the Arkansas Business Corporation Act, § 4-27-101 et seq., and the Bank Commissioner shall deliver certified copies of the articles of incorporation, all amendments thereto, and all other corporate filings of those trust companies to the Secretary of State for inclusion in his or her official records of filings of business corporations.



§ 23-48-103 - Bank holidays.

(a) (1) Any bank, subsidiary trust company, or national trust company doing business in this state may close its office for the transaction of business upon any day which has been or may hereafter be set apart or designated under the laws of this state or of the United States as a legal holiday.

(2) All acts omitted or done by any bank, subsidiary trust company, or national trust company upon any such day shall have the same consequence and effect as if omitted or done upon the next succeeding business day.

(b) (1) Any bank, subsidiary trust company, or national trust company transacting business in the State of Arkansas may close on any one (1) business day of each week.

(2) Any day upon which a bank, subsidiary trust company, or national trust company may elect to close shall, with respect to the institution, be deemed a holiday for all purposes and not a business day.

(3) All acts omitted or done by a bank, subsidiary trust company, or national trust company upon any such day shall have the same consequence and effect as if omitted or done upon the next succeeding business day.

(c) Any act authorized, required, or permitted to be performed at or with respect to any such bank, subsidiary trust company, or national trust company on the days closed may be performed on the next succeeding business day, and no liability or loss of rights of any kind shall result from the delay.



§ 23-48-104 - Dealings with agents, fiduciaries, etc.

A bank dealing, whether to its own benefit or otherwise, with, through, or under any person who is or may be an officer, employee, member, agent, trustee, representative, or other fiduciary of another person shall not be deemed to have notice of nor be obligated to inquire as to any lack of or limitation upon the power of the person solely by reason either of:

(1) The fact that the person has executed in his or her representative capacity and is himself or herself the payee or endorsee of any check, bill, note, or other promise or order; or

(2) The use of descriptive words in connection with his or her deposit account or accounts, any transfer, certificate, or memorandum thereof, or in connection with any signature or endorsement of the person.



§ 23-48-105 - Agents for affiliate.

(a) (1) As used in this section, "institution" means a bank, savings and loan association, or savings bank organized under the laws of any state or the United States.

(2) For the purpose of determining what constitutes an affiliated institution in this section, "control", as it pertains to the definition of "affiliate", has the meaning set forth in § 2(a)(2) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841.

(b) Any state bank may, upon compliance with the requirements of this section, agree to receive deposits, renew time deposits, close loans, service loans, receive payments on loans and other obligations, perform such other services as may receive the prior approval of the Bank Commissioner, and act as an agent for any affiliated institution.

(c) A state bank that proposes to enter into an agency agreement under this section shall, prior to entering into such an agreement, file with the commissioner:

(1) A notice of intention to enter into an agency agreement with an affiliated institution;

(2) A description of the services proposed to be performed under the agency agreement; and

(3) A copy of the agency agreement.

(d) (1) If any proposed service is not specifically designated in subsection (b) of this section, and has not previously been approved in a State Bank Department regulation, the commissioner shall decide whether to approve the offering of the service after receipt of the notice required in subsection (c) of this section.

(2) In deciding whether to approve any proposed service that is not specifically designated in subsection (b) of this section, the commissioner shall consider whether the service would be consistent with applicable federal and state law and the safety and soundness of the principal and agent institutions.

(e) A state bank may not under an agency agreement:

(1) Conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law; or

(2) Have an agent conduct any activity that the state bank, as principal, would be prohibited from conducting under applicable state or federal law.

(f) The commissioner may order a state bank or any other institution subject to the commissioner's enforcement powers to cease acting as an agent or principal under any agency agreement that the commissioner finds to be inconsistent with safe and sound banking practices.

(g) Notwithstanding any other provision of the law of this state, a state bank acting as an agent for an affiliated institution in accordance with this section shall not be considered to be a branch of that institution.



§ 23-48-106 - Exemption from posting bond in certain transactions.

(a) Except when the dollar amount of responsibility assumed exceeds its capital base, no bank chartered or licensed to do business in this state shall be required to furnish fidelity, surety, or performance bond, in business transactions involving:

(1) Garnishment;

(2) Replevin;

(3) Foreclosure; or

(4) Forcible entry and detainer.

(b) At the beginning of any proceeding in all such business transactions, the bank shall, upon request, furnish to each party to the transaction a copy of its most recent statement of financial condition.

(c) Nothing in this section shall be construed to:

(1) Prevent a bank from electing or agreeing to furnish bond at its own cost;

(2) Prevent any other party of interest desiring protection in a business transaction with a bank from electing to secure and pay for a bond covering the bank to the benefit of the party to the transaction; or

(3) Amend or repeal any law pertaining to:

(A) Corporate surety or indemnity bonds covering directors, officers, or employees of the bank;

(B) Foreign corporations, associations, or persons not authorized to do business in this state;

(C) Actions available against the bank for injury or damage; or

(D) Bonding requirements involving fiduciary activities.






Subchapter 2 - -- Reserves and Dividends

§ 23-48-201 - Membership in Federal Reserve System.

Any state bank shall have the right to own such amount of stock in a federal reserve bank as may be required for it to become a member of the Federal Reserve System.



§ 23-48-202 - Reserve requirements.

A state bank not a member of the Federal Reserve System shall maintain at all times a reserve fund as required by the Federal Reserve Board, unless otherwise provided by State Bank Department regulations.



§ 23-48-203 - Payment of dividends.

Any state bank may, from time to time, declare and pay dividends in accordance with State Bank Department regulations.






Subchapter 3 - -- Organization and Management Generally

§ 23-48-301 - Application for incorporation.

(a) Any one (1) or more natural persons, eighteen (18) years old or older, a majority of whom shall be bona fide residents of this state, who may desire to associate themselves by articles of incorporation for the purpose of establishing any state bank, may apply to the Bank Commissioner to be incorporated.

(b) An application for authority to organize a state bank shall be submitted to the commissioner in the form that the commissioner may prescribe and shall include the information set forth in subsections (b) and (c) of this section, and contain additional information which the commissioner may require. Five (5) copies of the proposed articles of incorporation and proposed bylaws shall be filed with the application. The application and articles of incorporation shall be signed by each of the incorporators, and shall be accompanied by a filing fee of not more than fifteen thousand dollars ($15,000) as set by State Bank Department regulations, which shall not be refundable.

(1) The name, citizenship, residence, and occupation of each incorporator, and of each of the initial directors, and the name and address of each stock subscriber, and the amount of stock paid for by each;

(2) The name and address of an individual within the state to whom notice to all incorporators may be sent;

(3) The total initial capital and the number of shares of each class of the capital stock to be authorized;

(4) The corporate name;

(5) The proposed location of the main banking office;

(6) If known, the name and residence of the proposed president, chief executive officer, operations officer, and, if applicable, the name and address of the proposed trust officer;

(7) The names of the natural persons who propose to own or control more than five percent (5%) of the capital stock;

(8) The past and present connection with any depository institution, financial institution, or national trust company, other than as a customer on terms generally available to the public, of each proposed director and each subscriber to more than five percent (5%) of the capital stock;

(9) Evidence of the character, financial responsibility, and ability of the incorporators and proposed directors;

(10) A brief statement of the purposes for which the state bank is incorporated, and whether it shall operate a trust department;

(11) The term for which the state bank is to exist, which shall be perpetual unless otherwise limited;

(12) A statement signed and verified by the incorporators that the capital stock has been fully subscribed and the purchase price therefor has been paid into an escrow account approved by the commissioner and that the requirements of § 23-48-310 have been met;

(13) Proof that application for federal deposit insurance has been made; and

(14) Recitation of the need for and advisability of the approval to organize.

(c) The proposed articles of incorporation shall contain the following:

(1) The name of the proposed institution;

(2) The town or city in which the proposed institution is to be located;

(3) The amount of capital stock authorized, the number of shares of each class, the relative preferences, powers, and rights of each class, and the amount of paid-in surplus;

(4) The names and places of residence of the stockholders and the number of shares held by each;

(5) A statement whether voting for directors shall or shall not be cumulative and the extent, if any, of the preemptive rights of stockholders;

(6) The term of the proposed institution's existence, which shall be perpetual unless otherwise limited;

(7) The names of the initial board of directors composed of no fewer than three (3) natural persons who shall serve until the next annual meeting or until their successors are regularly elected and qualified;

(8) Other information that the State Bank Department may require; and

(9) Other proper provisions that the incorporators may choose to insert for the regulation of the internal affairs and business of the state bank.

(d) All persons purporting to act as or on behalf of a state bank knowing there was no incorporation under this chapter are jointly and severally liable for all liabilities created while so acting.



§ 23-48-302 - Organizational expenses.

(a) Organizational expenses shall not be paid from capital or surplus funds of the state bank without the prior written consent of the Bank Commissioner.

(b) (1) Prior to applying for a charter, the incorporators shall establish an organizational expense fund in an amount the commissioner deems adequate.

(2) The fund shall be used for expenses incurred by the incorporators in connection with the organization of the proposed state bank.



§ 23-48-303 - Promoter's fees prohibited.

(a) A state bank shall not pay any fee, compensation, or commission for promotion in connection with its organization or apply any money received on account of shares or subscriptions, selling shares, or other services in connection with its organization or for securing subscriptions for stock, except legal fees and other usual and ordinary expenses necessary for its organization.

(b) A majority of incorporators shall file with the State Bank Department, at the time of filing of the articles, an affidavit:

(1) Setting forth all expenses incurred or to be incurred in connection with the organization of the state bank, subscription for its shares, and sale of its shares; and

(2) Stating that no fee, compensation, or commission prohibited by this section has been paid or incurred.

(c) In the event of a violation of this section, the Bank Commissioner may disapprove the articles on account of the violation.



§ 23-48-304 - Investigation of new charter applications by Bank Commissioner.

(a) As soon as practicable after acceptance of any application for a new state bank charter and receipt of the filing fee, the Bank Commissioner shall ascertain, from the best sources of information at his or her command, the character and general fitness of the persons named as stockholders of more than five percent (5%) of the issued stock and their standing in the community in which the proposed institution is to be located.

(b) The investigation shall seek to determine the probable support for the new state bank and the adequacy of existing facilities and services in the community.

(c) The investigation shall address:

(1) The proposed institution's earnings and deposits prospects;

(2) The ability and character of its proposed management;

(3) The adequacy of initial capital;

(4) The safety and soundness of intended operations;

(5) The economic conditions in the market to be served;

(6) The convenience and needs of the community to be served; and

(7) Whether or not its proposed corporate powers are consistent with applicable banking law.

(d) The commissioner shall also determine to his or her satisfaction that:

(1) The persons named as stockholders of more than five percent (5%) of the issued stock, incorporators, and directors have the confidence of the community and are able, financially and otherwise, to discharge the obligations resting upon them under any of the provisions of this chapter;

(2) The requisite capital has been fully subscribed and the purchase price therefor has been paid into an escrow account approved by the commissioner and that the requirements of § 23-48-310 have been met;

(3) A majority of the stockholders are residents of this state; and

(4) There exists an economic need for the business in the community.



§ 23-48-305 - Issuance and filing of certificate of incorporation.

(a) Upon approval of the State Banking Board and payment of the fees, the Bank Commissioner shall give to the persons named as incorporators a certificate of incorporation, in the form that he or she may prescribe, if the commissioner has made satisfactory determinations as to the matters described in § 23-48-304(d)(1)-(4) and is also satisfied that appropriate federal deposit insurance has been obtained.

(b) The commissioner shall also return one (1) of the copies submitted to him or her of the articles of incorporation upon which he or she has endorsed the fact of the issuance by him or her of the certificate of incorporation.

(c) Upon receipt of the certificate of incorporation, the institution may proceed with its business.



§ 23-48-306 - Relocation of place of business -- Amendment of articles.

(a) (1) Any state bank may apply for authority to change its place of business from one (1) municipality to another by filing with the Bank Commissioner, as an amendment to its articles of incorporation, two (2) copies of a resolution to that effect, and such additional information which the commissioner may require.

(2) The resolution must be adopted upon the affirmative vote of the holders of at least a simple majority of the outstanding shares entitled to vote thereon, at any annual or special meeting of the stockholders.

(3) Both copies of the resolution shall be signed by the president or a vice president.

(4) One (1) of the copies of the resolution shall be retained by the commissioner. The other copy, if the commissioner and State Banking Board approve the amendment, shall be returned with the commissioner's endorsement of approval thereof.

(b) The amendment shall become effective when it has been approved by the commissioner and the board.

(c) Each application for authority to change a state bank's place of business shall be accompanied by a fee as shall be set by State Bank Department regulation, which fee shall be paid to the department.



§ 23-48-307 - Objects and method of charter amendment.

(a) Any state bank, through amendment to its articles of incorporation, may from time to time do the following, which shall be in addition to all things it may otherwise do through amendment under the Arkansas Banking Code of 1997:

(1) Change its corporate name;

(2) Change, enlarge, or diminish its corporate purposes, in accordance with the applicable state law;

(3) Increase or decrease its authorized capital stock, subject to the limitations and in the manner set out in § 23-48-311;

(4) Effect splits of its shares or a distribution of some portion of its assets, other than cash or its own stock;

(5) Effect any fundamental change in its corporate affairs which may be accomplished by charter amendment under any other statute of Arkansas.

(b) Articles of incorporation of a state bank may be amended at any annual or special meeting of the stockholders.

(c) An amendment to the articles of incorporation may be adopted on the affirmative vote of the owners of a simple majority of each class of stock entitled to vote on the proposed amendment.



§ 23-48-308 - Filing of amendments to articles of incorporation.

(a) (1) An application for approval of a proposed charter amendment described in § 23-48-307 shall be submitted to the Bank Commissioner in the manner and form that the commissioner may prescribe and shall include the information set forth in subsection (b) of this section, and contain additional information which the commissioner may require.

(2) The application shall include duplicate copies of each proposed charter amendment, in the form of an amendment to the articles of incorporation, each copy to be certified by the president or a vice president.

(b) Each duplicate shall have annexed thereto, over the official signatures, a certificate showing:

(1) The date on which the amendment was authorized by the stockholders;

(2) The number of shares of each class entitled to vote on the amendment which were outstanding on the date of the stockholders' meeting;

(3) The number of shares of each class entitled to vote on the amendment whose owners were present in person or by proxy;

(4) The number of shares of each class voted for and against the amendment; and

(5) The manner in which the meeting was called and the time and manner of giving notice, with a certification that the meeting was lawfully called and held.

(c) The commissioner may also require the delivery to him or her of additional copies of the proposed amendment that he or she may desire in order to present the matter to the State Banking Board and any parties opposing the amendment.

(d) (1) One (1) of the duplicate copies of any charter amendment filed with the commissioner and certified as prescribed in this section, bearing an endorsement of the commissioner showing that the amendment has been approved by him or her and by the board, shall be returned to the applicant state bank.

(2) The amendment shall become effective when it has been approved by the commissioner and the board.

(e) (1) Each application for approval of a proposed charter amendment described in § 23-48-307 shall be accompanied by a fee of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(2) The fee shall be set by State Bank Department regulation and shall be paid to the department.



§ 23-48-309 - Names of state banks and subsidiary trust companies.

(a) (1) Prior to the formation of a state bank, or prior to the consummation of an interstate merger transaction, a person may reserve the exclusive use of a corporate name for a bank by delivering an application to the Bank Commissioner for filing.

(2) The application must set forth the name and address of the applicant and the name proposed to be reserved.

(3) If the commissioner finds that the corporate name applied for is available, he or she shall reserve the name for the applicant's exclusive use for a nonrenewable two-hundred-seventy-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the commissioner a signed notice of transfer that states the name and address of the transferee.

(c) No state bank, registered out-of-state bank, or subsidiary trust company shall conduct any business in this state under a fictitious name unless it first files with the commissioner a form supplied or approved by the commissioner giving the following information:

(1) The fictitious name under which business is being or will be conducted by the applicant entity;

(2) A brief statement of the character of business to be conducted under the fictitious name; and

(3) The name, home state, and location, giving city and street address, of the registered office in this state of the applicant entity.

(d) (1) Each form shall be executed in duplicate and filed with the commissioner, who shall maintain an index of the filings.

(2) The commissioner shall retain one (1) counterpart, and the other counterpart, bearing the file marks of the commissioner, shall be returned to the state bank, registered out-of-state bank, or subsidiary trust company.

(3) However, the commissioner shall not accept the filing if the proposed fictitious name is the same as, or confusingly similar to, the name of any bank, domestic corporation, or any foreign corporation authorized to do business in this state, or any name reserved for any such entity.

(e) Copies of the filed forms, certified by the commissioner, shall be admitted in evidence when the question of filing may be material.

(f) (1) If, after filing hereunder, the applicant is dissolved, or, being a foreign corporation or registered out-of-state bank, surrenders or forfeits its rights to do business in Arkansas or ceases to do business in Arkansas under the specified fictitious name, the bank or subsidiary trust company shall be obligated to file with the commissioner a cancellation of its privilege under this section.

(2) If the cancellation is not filed, the commissioner, upon satisfactory evidence, may cancel the privilege, in which event the cancellation shall be certified by the commissioner, who will file the same without a fee.

(g) (1) If a state bank, registered out-of-state bank, or subsidiary trust company which has not filed hereunder has heretofore or shall hereafter become a party to any contract, deed, conveyance, assignment, or instrument of encumbrance in which the bank or subsidiary trust company is referred to exclusively by a fictitious name, the obligations imposed upon the bank or subsidiary trust company under the instrument and the right sought to be conferred on third parties thereunder may be enforced against it.

(2) But the rights accruing to the bank or subsidiary trust company under the instrument may not be enforced by the bank or subsidiary trust company in the courts of this state until it has complied with this section and pays to the commissioner a civil penalty of three hundred dollars ($300).



§ 23-48-310 - Minimum capital requirements generally.

(a) For all state banks chartered after May 30, 1997, the fully paid-up capital shall not be less than one million dollars ($1,000,000). For all state banks, regardless of the dates of their charters, the following capital requirements shall apply:

(1) The minimum "capital base" shall be determined by the Bank Commissioner; and

(2) The capital requirements for any state bank must also satisfy the requirements for deposit insurance of the Federal Deposit Insurance Corporation or its successor.

(b) (1) The commissioner may increase the minimum capital requirement of any state bank, regardless of the date of its charter when, in the commissioner's judgment, conditions within the state bank or the state bank's service area warrant such an increase.

(2) In the event the commissioner orders an increase in a state bank's capital requirement, the state bank shall have at least thirty (30) days from the date of the order to comply with the order, or such longer period as the commissioner may allow.

(3) In the event a state bank disagrees with the commissioner's judgment in ordering an increase in its minimum capital requirement, it may appeal the commissioner's decision to the State Banking Board. An appeal may be had by following the procedures specified by the board.

(c) Shares of a newly chartered state bank may be issued only for cash in an amount sufficient to meet the capitalization requirements set by the commissioner which shall be at least the aggregate par value of the shares plus the amounts, if any, necessary to assure that after issuance of the shares the bank will have the minimum capital base required by the commissioner under this section and the expense fund required by § 23-48-302.



§ 23-48-311 - Increase or decrease of capital stock.

(a) The authorized capital stock of any state bank may be increased or decreased by amendment to its articles of incorporation, subject to the requirements pertaining to such amendments contained in §§ 23-48-307 and 23-48-308.

(b) A capital stock increase may be effected by the issuance and sale of additional shares, which additional shares may be of the same class as the shares then outstanding or may be represented by a different class or classes having privileges, preferences, and voting rights greater or less than those appurtenant to the then outstanding shares, whether common stock or preferred stock.

(c) Stock dividends may be paid out of surplus or undivided profits.

(d) A state bank may authorize common stock, which may be retained, unissued by the institution, until such time as the board of directors shall order its sale or distribution.

(e) No decrease of the capital stock shall be permitted without the consent of the Bank Commissioner and in no event shall the capital be reduced to a figure below the minimum prescribed by law.



§ 23-48-312 - Liability of shareholders -- Assessment of stock.

(a) (1) Except as otherwise provided in this section, a purchaser from a state bank of its own shares is not liable to the state bank or its creditors with respect to the shares except to pay the full consideration, fixed as provided by law, for which the shares were issued or were to be issued.

(2) Except as otherwise provided in this section, or unless otherwise provided in the articles of incorporation, a shareholder of a state bank is not personally liable for the acts or debts of the state bank except that he or she may become personally liable by reason of his or her own acts or conduct.

(b) (1) When, in the opinion of the Bank Commissioner, the report of an examination of a state bank discloses bad or worthless assets which should be charged off, he or she shall immediately instruct the officers of the state bank to collect and realize upon the assets within a time fixed by him or her, and, if not collected or realized upon within that time, the assets shall immediately be charged off.

(2) If the capital, as defined by the commissioner, is thereby impaired, the commissioner shall order the directors to make an assessment upon the capital stock in form and manner as provided in subsection (c) of this section to restore capital.

(c) (1) The directors of every state bank shall have power and authority to levy and collect assessments on the stock of the state bank and shall make the levy on the order of the commissioner for the purpose of restoring any deficiency that may occur by reason of the impairment of the capital of the state bank.

(2) Should the assessment not be paid within thirty (30) days from the date the assessment is made, the assessed stock, or so much thereof as may be necessary, shall be sold at public auction to provide funds to meet the assessment.

(3) A lien is created in favor of the state bank on the stock to pay the assessments so made.

(d) (1) For purposes of this section, a state bank's capital is impaired when, in the opinion of the commissioner, its assets are of such a character and value that it is unable in the ordinary course of business to meet the minimum capital requirements as specified from time to time by administrative policies adopted by the commissioner.

(2) In the absence of fraud or collusion, the determination of the commissioner as to impairment of capital is conclusive.



§ 23-48-313 - Classes of stock -- Fractional shares -- Scrip.

(a) (1) (A) The shares of the capital stock of any state bank may consist of shares of common stock or of common and preferred stock.

(B) Common or preferred stock may be divided into classes with the designations, preferences, limitations, retirement provisions, and relative rights as shall be stated in the articles of incorporation or an amendment thereto.

(2) (A) The voting rights of any class of stock may be denied or restricted, except that the holder of stock belonging to a class of stock issued as nonvoting shall be entitled to vote in respect to a dissolution or a merger or consolidation, or in respect to any proposal that would adversely affect the preferences, privileges, and other rights annexed to the shares.

(B) A stockholder's right to vote under Arkansas Constitution, Article 12, § 8, upon a proposal to increase the stock of the state bank may not be abridged.

(b) (1) Unless prohibited by the articles of agreement, or an amendment thereto, or by bylaws, a state bank may issue a certificate for a fractional share or, by action of its board of directors, may issue, in lieu thereof, scrip in bearer or registered form which shall entitle the holder to receive a certificate for a full share upon the surrender of the scrip aggregating a full share.

(2) Unless otherwise provided in the articles of agreement or in an amendment thereto, or in the bylaws, a fractional share shall, but scrip shall not, entitle the holder to exercise voting rights, to receive dividends thereon, and to participate in any of the assets of the corporation in the event of liquidation.

(3) When scrip is issued, the directors may provide that it shall become void if not exchanged for certificates representing full shares before a specified date, or the board may provide that the shares for which the scrip is exchangeable may be sold by the state bank and the proceeds thereof distributed to the holders of the scrip.



§ 23-48-314 - Preemptive rights of stockholders.

(a) Unless otherwise provided by the articles of incorporation, every stockholder, upon the sale for cash of any new stock of the same class as that which he or she already holds, shall have the right to purchase his or her pro rata share thereof at a price not exceeding the price at which it may be offered to others, which price may be in excess of par.

(b) (1) Where the articles of incorporation do not prohibit the preemptive rights, the terms and conditions of the rights, and the time limit fixed for the exercise thereof, may be prescribed in the articles of incorporation or, if not so prescribed in the articles of incorporation, then in the bylaws or in the resolution of the board of directors adopted in connection with the stock increase.

(2) Provided, however, that for all state banks chartered after May 30, 1997, there shall be no preemptive rights in stockholders except as specified in the articles of incorporation.



§ 23-48-315 - Issuance and sale of capital notes.

(a) (1) Any state bank may, through action of its board of directors and without requiring any action by stockholders, with the written consent of the Bank Commissioner, issue and sell its capital notes at not less than par.

(2) The capital notes may be sold for cash or, with the written consent and approval of the commissioner, for property.

(b) (1) The capital notes shall be in such denominations, and the holders thereof shall be entitled to such annual return thereon, as the commissioner may approve.

(2) The capital notes shall provide that they may be retired at such time or times and in such manner as may be fixed by the board of directors of the state bank but in no event later than twenty (20) years after the date of their issuance.

(3) The par value of the notes shall not exceed one-half (1/2) of the capital base of the issuing state bank.

(4) (A) The state bank, in connection with the issue, subscription, or sale of capital notes, may confer upon the holder of each capital note the right to convert the note into shares of the common stock of the state bank on such terms as are set forth in the instrument evidencing the conversion rights. The terms may include any agreements not repugnant to law for the protection of the conversion rights, including, but without limiting, the generality of such authority:

(i) Restrictions upon the authorization or issuance of additional shares;

(ii) Provisions for the adjustment of the conversion price or ratio;

(iii) Provisions concerning rights in the event of reorganization, merger, consolidation, or sale or other disposition of all, or substantially all, of the assets of the corporation; and

(iv) Provisions for the reservation of authorized but unissued shares to satisfy the conversion rights.

(B) If the shares into which the obligations are convertible would be subject to preemptive rights if issued for cash, the conferring of the conversion rights must be authorized at a stockholders' meeting on a vote of at least a majority of the shares of the issued and outstanding capital stock of the state bank. The vote shall release the preemptive rights to the shares required to satisfy such conversion rights.

(c) (1) Capital notes shall at the time of their issuance be, and shall at all times thereafter remain, subordinate in rank and subject to the prior payment of all types of deposits of the state bank.

(2) The state bank may, for the security and protection of the holders of the capital notes, agree upon such restrictions on the distribution or payment of dividends on its capital stock as the board of directors may decide.

(d) (1) Capital notes and accrued return thereon may be retired at any time, in whole or in part, with the written approval of the commissioner, unless otherwise provided in the capital notes.

(2) In any case in which capital notes issued under the provisions of this section are callable in a period less than twenty (20) years after their issuance, the state bank issuing the capital notes may, by a provision inserted therein to that effect, reserve the right, from time to time, to extend the time for the retirement of the capital notes. In that event, the state bank issuing the capital notes may, by vote of a majority of its board of directors, with the consent of the commissioner, make the extension.



§ 23-48-316 - Transfer of stock.

(a) The stock of every state bank shall be transferrable only on the books of the bank.

(b) (1) When any number of shares of the stock of a state bank or shares of stock in an Arkansas bank holding company shall be transferred to any transferee or joint transferees, the state bank or Arkansas bank holding company shall promptly transmit to the Bank Commissioner a certificate, on a form prescribed by the commissioner, showing the transfer.

(2) The certificate also shall show the total number of shares at that time outstanding in the name of the transferee or anyone known by the state bank or Arkansas bank holding company to be the nominee of the transferee or holding in trust for the transferee.

(3) If an Arkansas bank holding company is a reporting company under § 13 or § 15(d) of the federal Securities and Exchange Act, then the Arkansas bank holding company may satisfy the reporting requirements under this section by reporting transfers one (1) time per year at the time and in the manner required by the commissioner.



§ 23-48-317 - Change in control.

(a) As used in this section, unless the context otherwise requires, "control" has the meaning set forth in 12 U.S.C. § 1841(a)(2).

(b) (1) Prior approval by the Bank Commissioner of any transfer of ownership shall not be required unless and until:

(A) A transfer reported to the commissioner would result in the control by the transferee and any nominee of the transferee and any person holding in trust for the transferee of twenty-five percent (25%) or more of the capital stock of the state bank or Arkansas bank holding company; or

(B) A transfer reported to the commissioner would increase a then-existing ownership of the capital stock of a state bank or Arkansas bank holding company already controlled by the transferee to twenty-five percent (25%) or more of the capital stock of the state bank or Arkansas bank holding company.

(2) (A) In either of the situations set out in subdivisions (b)(1)(A) and (B) of this section, no shares held in such ownership may be voted unless the ownership, and the transfers mentioned in subdivisions (b)(1)(A) and (B) of this section, shall be approved by the commissioner and his or her approval given to the transferee in writing.

(B) The commissioner in his or her discretion may at any time require any transferee to certify in writing as to the extent of the legal or beneficial ownership by the transferee of the stock of the state bank or Arkansas bank holding company.

(c) (1) Any transferee seeking to acquire twenty-five percent (25%) or more of the capital stock of a state bank or Arkansas bank holding company shall file with the commissioner an application for approval submitted to the commissioner in the form that the commissioner may prescribe, the application to be accompanied by a filing fee of not less than five hundred dollars ($500) nor more than five thousand dollars ($5000) as set by State Bank Department regulation.

(2) The application shall include the information set forth in subsection (d) of this section and contain such additional information as the commissioner may require.

(d) An application for approval to acquire control of a state bank or an Arkansas bank holding company shall contain evidence that:

(1) The proposed transaction will promote the safety and soundness of the institution to be controlled;

(2) If the applicant is a bank holding company, the transaction will not result in a violation of the provisions of § 23-48-405;

(3) The applicant bank or the bank subsidiaries of an applicant bank holding company adequately serve the convenience and needs of the communities served by them in accordance with the Community Reinvestment Act of 1977; and

(4) (A) The applicant intends to adequately serve the convenience and needs of the communities served by the state bank or state bank subsidiaries proposed to be controlled in accordance with the Community Reinvestment Act of 1977.

(B) The application shall specifically address the proposed initial capital investments, proposed loan policies, proposed investment policies, proposed dividend policies, and general plan of proposed business of the institution proposed to be controlled, including the full range of consumer and business services which are proposed to be offered.

(e) The commissioner shall approve an application to acquire control of a state bank or an Arkansas bank holding company if he or she is satisfied that:

(1) The evidence and information contained in the application would result in the likelihood that the public interest would be served;

(2) The safety and soundness of the institution to be controlled is adequately addressed; and

(3) Approval of the application, if the applicant is a bank holding company, will not result in a violation of the provisions of § 23-48-405.



§ 23-48-318 - Stockholder meetings -- Notice of special meeting.

(a) A special meeting of the stockholders, whether held for the purpose of amending the articles of incorporation or for any other lawful purpose, may be called as prescribed in the bylaws or, if the bylaws are silent in such respect, by the president or by resolution of the board of directors.

(b) Written notice of the special meeting shall be given to each stockholder entitled to vote at the meeting, other than stockholders who waive notice in writing, for the time and in the manner set out in the bylaws subject to the following minimum requirements:

(1) The notice must be signed by an officer of the state bank;

(2) The notice must state the time and place of the meeting and must also state the nature of the proposals to be submitted to the stockholders at the meeting;

(3) The notice must be mailed to each such stockholder, other than those waiving notice, by first-class mail, postage prepaid, directed to the stockholder at the address of the stockholder shown on the stock records of the state bank. The depositing of the notice in the mail as above prescribed shall constitute the giving of the notice. It is not necessary in any event that the mailing be by registered or certified mail; and

(4) If the meeting is called for the purpose of increasing the authorized capital stock of the state bank, the notice shall be mailed at least sixty (60) days prior to the meeting, but if the meeting is called for any other purpose, the notice shall be mailed for such number of days prior to the meeting as may be prescribed in the bylaws. In no event shall mailing be less than ten (10) days prior to the date of the meeting.

(c) Any stockholder may waive the right to receive notice of special meetings of the stockholders by:

(1) A written waiver of the right, signed by the stockholder, which shall be effective as a waiver until revoked; or

(2) The stockholder's attendance, in person or by proxy, at the meeting.



§ 23-48-319 - Stockholder meetings -- Notice of annual meeting.

(a) Not less than ten (10) days' written notice of an annual meeting shall be given to each stockholder, other than stockholders who waive notice in writing, which notice shall be mailed by first-class mail, postage prepaid, and directed to the stockholder at his or her address shown on the stock records of the state bank.

(b) (1) However, if it is proposed at an annual meeting to approve an amendment to the articles of incorporation, or to approve a merger, consolidation, conversion, corporate dissolution, or reorganization through a plan of exchange, the annual meeting will be regarded, so far as these special matters are concerned, as a special meeting.

(2) It shall not be lawful to submit the special matters at an annual meeting unless, in respect to the special matters, there shall have been a call of the meeting and written notice given all as required in § 23-48-318 concerning special meetings.



§ 23-48-320 - Stockholder meetings -- Quorum -- Voting.

(a) (1) Each share of stock shall be entitled to one (1) vote on each matter submitted at a meeting of stockholders except to the extent that the voting rights of any class are limited or denied, to an extent permitted by law, by the articles of incorporation or an amendment thereto.

(2) (A) Subject to the provisions of subsection (d) of this section, in electing directors at meetings of stockholders, each stockholder of a state bank shall have a right to vote the number of shares owned by him or her for as many persons as there are directors to be elected, or to cumulate the shares so as to give one (1) candidate as many votes as the number of directors multiplied by the number of shares of stock held by him or her shall equal.

(B) The stockholder may distribute his or her votes on the same principle among as many candidates as he or she shall see fit, unless it is provided otherwise in the articles of incorporation or the bylaws of the state bank.

(b) (1) A majority of the issued and outstanding shares entitled to vote at the meeting shall constitute a quorum.

(2) If a quorum is present, the vote of a majority of the shares present or represented at the meeting and entitled to vote on the subject matter shall be the act of the stockholders unless the vote of a larger majority is required by the bylaws or by this or any other applicable statute.

(c) (1) A stockholder may vote in person or by written proxy.

(2) No proxy shall be valid after eleven (11) months from the date of its execution unless otherwise provided in the proxy, but a proxy may be of indefinite duration if coupled with an interest.

(d) For all state banks chartered after May 30, 1997, there shall be no cumulative voting privilege unless the state bank's articles of incorporation so provide.



§ 23-48-321 - Closing transfer books -- Fixing record date.

(a) For the purpose of determining stockholders entitled to notice of, or to vote at, any annual or special meeting of stockholders or any adjournment thereof, or entitled to receive payment of any dividend, the board of directors of a state bank may provide that the stock transfer books shall be closed for a stated period but not to exceed, in any case, seventy (70) days before the date of the meeting.

(b) In lieu of closing the stock transfer books, the board of directors may fix a date in advance of the meeting as the record date for any such determination of stockholders. The date in any case may not be more than seventy (70) days prior to the date on which the meeting is to be held.

(c) If the stock transfer books are not closed and no record date is fixed for the determination of stockholders entitled to notice of, or to vote at, a meeting of stockholders, or stockholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring the dividend is adopted, as the case may be, shall be the record date for the determination of stockholders.

(d) When a determination of stockholders entitled to vote at any meeting of stockholders has been made as provided in this section, the determination shall apply to any adjournment thereof.



§ 23-48-322 - Board of directors -- Standard of conduct.

(a) (1) (A) The affairs of any state bank shall be managed and controlled by a board of directors of not fewer than three (3) persons, who shall be selected at such times and in such manner as may be provided by its bylaws.

(B) Members of the board are not required to be stockholders of the state bank or of its bank holding company unless so provided in the bylaws of the state bank.

(2) The initial board may be elected by the incorporators, with the privilege of cumulative voting to have no application to the election of the initial board.

(b) Any vacancy in the board of directors of any state bank shall be filled by appointment by the remaining directors, and any director so appointed shall hold office until the election of his or her successor.

(c) Unless the articles of incorporation, or an amendment thereto, shall provide to the contrary, the directors shall have exclusive power to promulgate, amend, or repeal bylaws of the state bank.

(d) A director of a bank which maintains its main banking office within the State of Arkansas shall discharge his or her duties as a director, including his or her duties as a member of any committees:

(1) In good faith;

(2) With the care an ordinary prudent person in a like position would exercise under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interest of the bank.

(e) In discharging his or her duties, a director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the bank whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which he or she is not a member, if the director reasonably believes the committee merits confidence.

(f) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted in subsection (e) of this section unwarranted.

(g) A director is not liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.



§ 23-48-323 - Officers -- Selection -- Terms -- Bonds.

(a) A state bank shall have a president, a secretary, and other officers as the directors may from time to time designate. An individual may hold more than one (1) office.

(b) The officers shall hold their offices for a term of one (1) year or until successors are elected unless sooner removed by the board of directors.

(c) The board shall require bonds of the officers as it shall deem proper and necessary to protect the funds of the state bank.



§ 23-48-324 - Officers -- Taking acknowledgments.

(a) An official of a bank who holds a commission as notary public may act as notary in taking the acknowledgment of mortgages and deeds of trust executed in favor of the bank. All such instruments previously acknowledged in this manner are declared to have been lawfully acknowledged and entitled to record.

(b) This section does not authorize such an official to take the acknowledgment of a deed of trust wherein he or she is named the trustee.



§ 23-48-325 - Banker's banks.

(a) Any state bank may purchase, for its own account, shares of a bank or bank holding company if:

(1) The stock of the bank or bank holding company whose shares are being purchased is owned exclusively by financial institutions; and

(2) The bank or bank holding company whose shares are being purchased and all subsidiaries thereof are engaged exclusively in providing services for financial institutions, their parent holding companies, subsidiaries thereof, and the officers, directors, and employees of each.

(b) (1) In no event shall the total amount of stock held by a bank in any bank or bank holding company described in subsection (a) of this section exceed at any time ten percent (10%) of the holding bank's capital base.

(2) In no event shall the purchase of that stock result in the purchasing bank's acquiring more than five percent (5%) of any class of voting securities of the bank or bank holding company whose shares are purchased.

(c) The Bank Commissioner is authorized to receive applications, hold hearings on the applications, and, with the approval of the State Banking Board, issue charters for a banker's bank.

(d) Any banker's bank chartered under this section must have its deposits insured by the Federal Deposit Insurance Corporation.



§ 23-48-326 - Application of Arkansas Business Corporation Act.

All state banks and subsidiary trust companies shall be subject to current provisions of the Arkansas Business Corporation Act, § 4-27-101 et seq., to the extent that those provisions are not in conflict with the provisions of the Arkansas Banking Code of 1997. In the event that any provision of the Arkansas Business Corporation Act, § 4-27-101 et seq., is in conflict with any provision of the Arkansas Banking Code of 1997, then the provision of the Arkansas Banking Code of 1997 shall control.



§ 23-48-327 - Registered office and registered agent for service of process.

(a) (1) A state bank may designate and maintain a registered office and registered agent for service of process by filing a written designation with the Bank Commissioner.

(2) The registered office:

(A) May be the same as any of the bank's places of business; and

(B) Shall have the same address as the office of the registered agent.

(3) The registered agent may be a:

(A) Resident of the State of Arkansas;

(B) State bank or domestic profit or nonprofit corporation; or

(C) Foreign profit or nonprofit corporation authorized to transact business in this state.

(4) The written designation shall contain the:

(A) Name of the state bank;

(B) Street address of the bank's registered office; and

(C) Name of the bank's registered agent at the bank's registered office.

(5) (A) The state bank may revoke the written designation by filing a statement of revocation with the commissioner.

(B) The statement of revocation is effective thirty-one (31) days after filing.

(b) (1) A state bank may change its registered office or registered agent by filing a statement of change with the commissioner that sets forth:

(A) Its name;

(B) The name and street address of its current registered office and registered agent;

(C) The name and street address of its new registered agent and registered office; and

(D) The new registered agent's written consent, either on the statement or attached to it, to the appointment.

(2) A registered agent may change the street address of the registered office of any state bank to the agent's current office by:

(A) Notifying the bank in writing of the change; and

(B) Signing, either manually or by facsimile, and filing with the commissioner a statement of change that complies with the requirements of this subsection and recites that the bank has been notified of the change.

(c) (1) The registered agent of a state bank may resign and discontinue the registered office by filing with the commissioner the original and two (2) exact or conformed copies of a signed statement of resignation.

(2) The statement of resignation may include a statement that the registered office is discontinued.

(3) The commissioner shall mail a filed copy of the statement to the registered office if not discontinued.

(4) The commissioner shall mail the other filed copy to the main office of the state bank as listed on the records of the State Bank Department.

(5) The termination of the registered agent's appointment and, if applicable, discontinuance of the registered office is effective thirty-one (31) days after the statement is filed.

(d) The State Banking Board shall provide by rule a filing fee of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for the filings under this section.

(e) (1) If a state bank designates and maintains a registered office and registered agent under this section, then the registered agent is the state bank's exclusive agent for service of any process, notice, or demand required or permitted to be served on the bank.

(2) If a state bank does not designate and maintain a registered office and registered agent under this section, then the president of the state bank is the bank's agent for service of any process, notice, or demand required or permitted to be served on the state bank.






Subchapter 4 - -- Bank Holding Companies

§ 23-48-401 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Bank subsidiary", with respect to a specified bank holding company, means:

(A) Any bank, twenty-five percent (25%) or more of whose shares, excluding shares owned by the United States or by any company wholly owned by the United States, are owned or controlled by the bank holding company;

(B) Any bank, the election of a majority of whose directors is controlled in any manner by the bank holding company;

(C) Any bank, twenty-five percent (25%) or more of whose voting shares are held by a trustee for the benefit of the shareholders or members of the bank holding company;

(D) Any bank, with respect to the management or policies of which, the Board of Governors of the Federal Reserve has determined that the bank holding company has the power, directly or indirectly, to exercise a controlling influence; or

(E) Any bank which has been found by the Board of Governors of the Federal Reserve to be controlled by a bank holding company; and

(2) "Company" means any corporation, limited liability company, or business trust doing business in this state but shall not include any corporation the majority of the shares of which are owned by the United States or by any state.



§ 23-48-402 - Nonapplicability of subchapter.

(a) This subchapter shall not apply to shares of any company:

(1) Acquired by a bank holding company or by a bank in satisfaction of a debt previously contracted in good faith;

(2) Which are held or acquired by a bank in good faith in a fiduciary capacity; or

(3) Which are of the kinds and amounts eligible for investments by state banks under the provisions of § 23-47-401.

(b) (1) Notwithstanding subsection (a) of this section, a bank holding company or a state bank shall dispose of shares acquired in satisfaction of a debt previously contracted in good faith within a period of two (2) years from the date on which they were acquired.

(2) (A) The Bank Commissioner is authorized upon application to extend, from time to time for up to an additional three (3) years, for not more than one (1) year at a time, the two-year period referred to in this section for disposing of any shares acquired by a bank holding company, or state bank, in the regular course of securing or collecting a debt previously contracted in good faith, if, in the commissioner's judgment, such an extension would not be detrimental to the public interest, but no extensions shall, in the aggregate, exceed three (3) years.

(B) However, a bank holding company shall not be prohibited from purchasing shares from any of its banking subsidiaries, subject to the provisions of §§ 23-48-405 and 23-48-406.



§ 23-48-403 - Penalties.

(a) Any person who willfully violates any provision of this subchapter or order issued by the Bank Commissioner pursuant to this subchapter or any State Bank Department regulation is guilty of a Class A misdemeanor.

(b) Any person who willfully participates in a violation of any provision of this subchapter is guilty of a Class A misdemeanor.



§ 23-48-404 - Administration.

The Bank Commissioner is authorized to and shall administer and carry out the provisions of this subchapter and shall issue such regulations and orders as may be necessary to discharge this duty and to prevent evasions of this subchapter.



§ 23-48-405 - Ownership or control of subsidiaries.

It shall be unlawful for a bank holding company to directly or indirectly own or control more than one (1) bank subsidiary if any such bank subsidiary with its main office in Arkansas has a de novo charter.



§ 23-48-406 - Acquisition of bank stock or assets -- Limitations.

(a) A bank holding company is prohibited from acquiring ownership or control of the stock or the assets of any bank that has its main office or any branch office in Arkansas, if, after giving effect to the acquisition of the stock or the assets of that bank, the acquiring bank holding company would own or control, directly or indirectly, banks having in the aggregate more than twenty-five percent (25%) of the total deposits within the State of Arkansas held by banks.

(b) (1) Determinations of the percentage of total deposits required by subsection (a) of this section shall be made as of the date of acquisition of the stock or assets.

(2) The determinations shall be made with reference to the average total deposits of the respective banks as reflected on their quarterly financial reports for the four (4) fiscal quarters immediately preceding the date of acquisition as filed with the Federal Deposit Insurance Corporation, or its successor, or if the deposits of the bank are not insured by the Federal Deposit Insurance Corporation, then as filed with the State Bank Department, or its successor.

(c) For the purpose of this section, the term "deposits" shall include, without limitation, all demand, savings, time, certificates of deposit, and other similar depository accounts of any person, but shall not include depository accounts of banks or public funds.

(d) (1) Nothing in this section is intended to prevent any bank holding company domiciled in the State of Arkansas from acquiring ownership or control of banks domiciled outside the State of Arkansas if applicable state or federal laws permit the Arkansas bank holding company to do so.

(2) However, except as permitted by applicable federal law or specifically authorized by this subchapter, no bank holding company domiciled outside the State of Arkansas shall be authorized to acquire direct or indirect control of a bank domiciled within the State of Arkansas.






Subchapter 5 - -- Mergers, Consolidations, Conversions, Emergency Acquisitions, Purchases, or Assumptions

§ 23-48-501 - Definitions.

As used in this subchapter:

(1) "Converting bank" means a state bank converting to a national bank, a national bank converting to a state bank, or a savings and loan association converting to a state bank;

(2) "Dissenters' rights" means the rights of dissenting stockholders specified in § 23-48-506;

(3) "Interstate merger transaction" means:

(A) The merger or consolidation of banks with different home states and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(B) The purchase of all or substantially all of the assets, including all or substantially all of the branches and the assumption of all or substantially all of the liabilities of a bank whose home state is different from the home state of the acquiring bank;

(4) "Merger" includes consolidation in all sections of this subchapter except § 23-48-509;

(5) "Purchase or assumption" means the purchase by a state bank of over fifty percent (50%) of the assets of another depository institution, or the assumption by a state bank of over fifty percent (50%) of the liabilities of another depository institution;

(6) "Resulting bank" means:

(A) One (1) or more banks created from a merger or conversion; or

(B) The bank purchasing over fifty percent (50%) of the assets or assuming over fifty percent (50%) of the liabilities of another depository institution in a purchase or assumption transaction or an interstate merger transaction; and

(7) "Wholly owned Arkansas bank holding company" means a "bank holding company", as that term is defined in § 23-45-102, incorporated under the laws of the State of Arkansas, all of the outstanding shares of each class of the capital stock of which are owned by a single individual or entity.



§ 23-48-502 - Merger or conversion of state bank into national bank.

(a) Subject to the provisions of this subchapter and provided that no Arkansas bank which is a party to the merger has a de novo charter, a state bank may merge into a national bank, including a national bank with a home state other than Arkansas.

(b) The action to be taken by a merging or converting state bank and its rights and liabilities and those of its shareholders shall be the same as those prescribed for national banks, at the time of the action, by the laws of the United States, and not by the law of this state, except that:

(1) The assenting vote of the holders of a simple majority of each class of voting stock of a state bank shall be required for the merger or conversion;

(2) Upon the merger of a state bank into a national bank, the stockholders of the state bank shall have dissenters' rights; and

(3) If the national bank is an out-of-state bank, then § 23-48-901 et seq. shall be applicable to the merger.

(c) (1) No approval by the Bank Commissioner or by any other state authority shall be necessary for a state bank to convert or merge into a resulting national bank as provided by federal law.

(2) However, within ten (10) days following the effective date of the merger or conversion, the resulting bank shall be required to file in the office of the commissioner, a complete copy of the articles of merger or conversion. This copy must be certified by the president or a vice president of the resulting bank.

(d) Upon the completion of the merger or conversion, the charter of any merging or converting state bank shall automatically terminate.



§ 23-48-503 - Merger of bank or savings and loan association into state bank.

(a) (1) (A) With the approval of the Bank Commissioner and the State Banking Board and after a public hearing as prescribed by the applicable law of this state, any bank, including an out-of-state bank upon compliance with § 23-48-901 et seq., or savings and loan association may be merged with a state bank creating one (1) or more resulting banks.

(B) However, if any national bank, out-of-state bank, or savings and loan association is involved in the merger under subdivision (a)(1)(A) of this section, there shall be compliance with the requirements of the state or federal laws applicable to the national bank, out-of-state bank, or savings and loan association.

(2) (A) A plan of merger involving a state bank shall provide:

(i) The name of each party to the merger;

(ii) The name of each entity that will result from the merger; and

(iii) The terms and conditions of the merger.

(B) If more than one (1) bank, out-of-state bank, or savings and loan association will result or be created by the terms of the plan of merger, the terms and conditions of the merger shall include:

(i) The manner and basis of allocating and vesting the assets from the merger among one (1) or more of the parties;

(ii) The name of the party that will be obligated to pay the fair value of any shares of stock of a bank that is a party to the merger that are held by a stockholder that has complied with the requirements of § 23-48-506 for the recovery of the fair value of the stockholder's shares; and

(iii) Either of the following:

(a) The manner and basis of allocating the liabilities and obligations of each bank, out-of-state bank, or savings and loan association that is a party to the merger among one (1) or more of the parties; or

(b) Adequate provision for the payment and discharge of the liabilities and obligations of each bank, out-of-state bank, or savings and loan association that is a party to the merger among one (1) or more of the parties.

(3) A bank, including an out-of-state bank, or savings and loan association may merge into a state bank if none of the Arkansas banks that are parties to the merger has a de novo charter.

(4) (A) The applicant shall file an application with the commissioner containing the information that the commissioner requires.

(B) If an out-of-state bank is a party to the merger, all applicable provisions of § 23-48-901 et seq. and the applicable law of the home state of the merging bank shall be satisfied.

(5) (A) The assenting vote of a simple majority of each class of voting stock of the merging banks and resulting bank shall be required for the merger.

(B) However, a vote of the shareholders of the resulting bank shall not be required if the number of shares to be issued in connection with the merger does not exceed twenty percent (20%) of the outstanding shares of the resulting bank before the merger.

(b) The commissioner shall provide the board with the results of the investigation of the application.

(c) The commissioner shall approve the application if at the hearing both the commissioner and the board find that:

(1) The proposed merger provides adequate capital structure;

(2) The terms of the merger agreement are fair;

(3) The merger is not contrary to the public interest;

(4) The proposed merger adequately provides for dissenters' rights; and

(5) The requirements of all applicable state and federal laws have been complied with.



§ 23-48-504 - Conversion of national bank or savings and loan association into state bank.

(a) A national bank or savings and loan association having its main office in this state which follows the procedure prescribed by applicable federal or other law may convert into a state bank and may be granted a charter by the State Banking Board with the concurrence of the Bank Commissioner.

(b) The national bank or savings and loan association may apply for a state charter by filing with the commissioner an application containing the information that the commissioner may require along with a certificate signed by its president or a vice president setting forth the action taken in compliance with the provisions of the applicable laws, accompanied by the articles of incorporation approved by a majority vote of the stockholders for the governance of the applicant as a state bank.

(c) The public hearing at which the issuance of the state charter is authorized shall be called by the commissioner:

(1) On not less than fourteen (14) days' written notice to the applicant and to each member of the board; and

(2) Upon publication in a newspaper published in the City of Little Rock and having a general and substantially statewide circulation, at least fourteen (14) days before the hearing, the publication to show the time, place, and purpose of the hearing.

(d) If, at the hearing, both the commissioner and the board find that the proposed state bank meets the standards as to location of offices, capital structure, and character of officers and directors required for the incorporation of a state bank, they shall grant the application for conversion.



§ 23-48-505 - Merger of state bank into an out-of-state state-chartered bank.

(a) Subject to the provisions of this subchapter and provided that no Arkansas bank which is a party to the merger has a de novo charter, a state bank may merge into an out-of-state bank.

(b) The action to be taken by a merging state bank and its rights and liabilities and those of its shareholders shall be the same as those prescribed for the out-of-state state-chartered banks, at the time of the action, by the laws of the home state of the out-of-state state-chartered bank, and not by the law of this state, except that:

(1) The assenting vote of the holders of a simple majority of each class of voting stock of a state bank shall be required for the merger; and

(2) Upon the merger of a state bank into an out-of-state state-chartered bank, the stockholders of the state bank shall have dissenters' rights.

(c) The merger shall only be consummated after compliance with all applicable provisions of § 23-48-901 et seq.

(d) Upon the completion of the merger, the charter of any merging state bank shall automatically terminate.



§ 23-48-506 - Dissenting stockholders.

(a) For purposes of this section, with respect to a state bank:

(1) "Corporate action" means:

(A) Consummation of a merger to which the state bank is a party;

(B) Consummation of a sale or transfer of over fifty percent (50%) of the state bank's assets to another depository institution; or

(C) Consummation of a sale or transfer of over fifty percent (50%) of the state bank's liabilities to another depository institution; and

(2) "Selling bank" means a state bank selling or transferring over fifty percent (50%) of its assets or over fifty percent (50%) of its liabilities to another depository institution.

(b) (1) The owner of shares of a state bank which were not voted for a corporate action, and who has given notice in writing to the state bank at or prior to the meeting of the stockholders approving the corporate action, that he or she dissents from the corporate action shall be entitled to receive in cash the value of the shares held by him or her, if the dissenting stockholder has delivered a written demand for payment to the resulting bank at any time within ten (10) days after the date on which the stockholders' meeting authorizing the corporate action was concluded.

(2) This written demand for payment shall state the number and the class of shares owned by the dissenting stockholder. Any dissenting stockholder failing to make the demand shall be bound by the terms of the purchase or assumption, or merger.

(3) (A) The resulting bank shall fix an amount, which it considers to be not more than the fair market value of the shares of the merging, resulting, or selling bank as of the date on which the stockholders' meeting authorizing the corporate action was concluded, which it will offer to pay dissenting stockholders entitled to payment in cash.

(B) Upon receipt from a dissenting stockholder of a written demand for payment in cash of the fair value of his or her shares, the resulting bank shall give the dissenting stockholder notice of the amount it will pay for dissenting shares within twenty (20) days after the date on which the stockholders' meeting authorizing the corporate action was concluded.

(4) Any dissenting stockholder may agree to accept the amount in lieu of pursuing the appraisal remedy set forth in subdivision (c)(1) of this section by delivering a written acceptance of the offer to the resulting bank within thirty (30) days after the date on which the stockholders' meeting authorizing the corporate action was concluded.

(c) (1) The value of shares held by dissenting stockholders entitled to receive in cash the value of the shares held by them, who do not accept the offer of the resulting bank within the thirty-day period set forth in subdivision (b)(4) of this section, shall be determined as of the date on which the stockholders' meeting authorizing the corporate action was concluded by three (3) appraisers. The appraisers are to be chosen as follows:

(A) One (1) shall be selected by the dissenting stockholders by the vote of a majority of the aggregate number of dissenting shares held by the dissenting stockholders;

(B) One (1) shall be selected by the board of directors of the resulting bank; and

(C) The third shall be selected by the two (2) so chosen.

(2) The valuation agreed upon by any two (2) of the three (3) appraisers thus chosen shall govern. However, if the value so fixed shall not be satisfactory to any dissenting stockholder who has requested payment as provided herein, the stockholder may, within five (5) days after being notified of the appraised value of his or her shares, appeal to the Bank Commissioner, who shall cause a reappraisal to be made, which shall be final and binding as to the value of the shares of the appellant.

(3) If, within ninety (90) days after the date on which the stockholders' meeting authorizing the corporate action was concluded, for any reason, one (1) or more of the appraisers is not selected as provided in this section, or the appraisers fail to determine the value of dissenting shares, the commissioner shall, upon written request of any interested party made within five (5) days after the expiration of the ninety-day period, cause an appraisal to be made which shall be final and binding upon all parties.

(d) (1) The expenses of the appraiser selected by the dissenting stockholders shall be paid by the dissenting stockholders.

(2) The expenses of the appraiser selected by the board of directors of the resulting bank shall be paid by the resulting bank.

(3) The expenses of the third appraiser shall be paid by and prorated among the dissenting stockholders and the resulting bank in such a manner as is determined by the commissioner to be fair and equitable under the circumstances.

(e) (1) If the commissioner is required to make the appraisal, his or her expenses in making the appraisal shall be paid by and prorated among the dissenting stockholders and the resulting bank in such a manner as is determined by the commissioner to be fair and equitable under the circumstances.

(2) If the commissioner is required to make a reappraisal, his or her expenses in making the reappraisal shall be paid by the appellant.

(f) If, within ninety (90) days after the date on which the stockholders' meeting authorizing the corporate action was concluded, for any reason, one (1) or more of the appraisers are not selected as provided in this section or the appraisers fail to determine the value of dissenting shares, and if no written request to value the dissenting shares is filed with the commissioner within five (5) days after the expiration of the ninety-day period, then all dissenting stockholders who have failed to accept the offer of the resulting bank within the thirty-day period prescribed in subdivision (b)(4) of this section shall be bound by the terms of the purchase or assumption, or merger.

(g) The amount due a dissenting stockholder under an accepted offer of the resulting bank or under the appraisal shall constitute a debt of the resulting bank which must be paid, if and when the purchase or assumption, or merger, is consummated, simultaneously with the surrender by the dissenting stockholder of his or her shares.

(h) Within ten (10) days after the corporate action, the resulting bank shall give written notice of the consummation of the corporate action to each dissenting stockholder who is entitled to receive in cash the fair value of his or her shares.

(i) The plan of merger, or the plan of purchase or assumption, shall provide for payment of or the manner of disposing of any shares of the resulting bank not taken by dissenting stockholders.



§ 23-48-507 - Continuation of corporate entity -- Use of old name.

(a) A resulting bank shall be the same business and corporate entity as each party to the merger or as the converting bank, with all the property, rights, powers, liabilities, and duties of each party to the merger or the converting bank, except as affected by the state law in the case of a resulting state bank or the federal law in the case of a resulting national bank and by the charter and bylaws of the resulting bank.

(b) A resulting bank shall have the right to use the name of any party to the merger or of the converting bank whenever it can more conveniently do any act under that name.

(c) Any reference to a party to the merger or converting bank in a contract, will, or document, whether executed or taking effect before or after the merger or conversion, shall be deemed to refer and apply to the resulting bank if not inconsistent with the other provisions of the writing.



§ 23-48-508 - Resulting state bank -- Time for conformance with state law.

If a party to a merger or converting bank has assets which do not conform to the requirements of state law for the resulting state bank or if it carries on business activities which are not permitted for the resulting state bank, the Bank Commissioner may permit a reasonable time in which to conform with state law.



§ 23-48-509 - Merger of wholly owned Arkansas bank holding company into state bank.

(a) With the approval of the Bank Commissioner, any wholly owned Arkansas bank holding company that owns all of the outstanding shares of each class of the capital stock of a subsidiary state bank may be merged into the bank to result in a state bank without the approval of the shareholders of either the wholly owned Arkansas bank holding company or the state bank, provided that the merger otherwise complies with the then-applicable law of this state.

(b) The board of directors of the wholly owned Arkansas bank holding company and the board of directors of the state bank shall adopt a plan of merger that sets forth:

(1) The names of the wholly owned Arkansas bank holding company and state bank; and

(2) The manner and basis of converting the shares of the wholly owned Arkansas bank holding company into shares of the state bank.

(c) The articles of merger containing the plan of merger, signed by each constituent corporation by its president or a vice president, shall be filed with the commissioner in the manner required by law for the merger of state banks, and after the commissioner's approval, with the Secretary of State in the manner required by law for the merger of business corporations.

(d) The articles of merger shall become effective upon the filing of the articles with the Secretary of State and, not more than sixty (60) days after the approval of the articles by the commissioner, as may be specified in the articles as the time when the merger shall become effective.



§ 23-48-510 - Purchases or assumptions by a state bank.

(a) (1) With the approval of the State Banking Board and the concurrence of the Bank Commissioner and subject to the provisions of this subchapter and provided that no party to a proposed transaction has a de novo charter, a state bank may purchase all or a majority of the assets or assume all or a majority of the liabilities of another depository institution.

(2) (A) The agreement of purchase and sale shall be authorized and approved by the boards of directors of the purchasing state bank and selling depository institution.

(B) The agreement shall be approved by the affirmative vote of the holders of at least a simple majority of the outstanding shares of the selling depository institution entitled to vote thereon, at a meeting called for the purpose in like manner as meetings to approve mergers are called, and an application containing the information that the commissioner may require shall be filed with the commissioner.

(3) The commissioner shall cause the application to be investigated as soon as practicable, and the application and the results of the investigation shall be forwarded to the board.

(4) The board shall hold a public hearing on the application pursuant to notice and procedure required for the applications.

(5) The commissioner shall approve the application if, at the hearing, both the commissioner and the board find that the proposed purchase or assumption:

(A) Provides adequate capital structure;

(B) Is fair;

(C) It is not contrary to public interest; and

(D) Adequately provides for dissenters' rights for the stockholders of any selling state bank.

(b) (1) With the approval of the commissioner, a state bank may assume less than a majority of the liabilities of another depository institution.

(2) The agreement of purchase and sale for the assumption of the liabilities referred to in subdivision (b)(1) of this section shall be authorized and approved by the boards of directors of the assuming state bank and selling depository institution.

(3) (A) A state bank seeking to assume less than a majority of the liabilities of another depository institution shall file with the commissioner an application containing the information that the commissioner may require.

(B) The commissioner shall have the application investigated as soon as practicable and shall approve the application if he or she is satisfied that the proposed assumption:

(i) Provides adequate capital structure;

(ii) Is fair; and

(iii) Is not contrary to public interest.

(c) No approval by the commissioner or the board is required for the purchase by a state bank of less than a majority of the assets of another depository institution.



§ 23-48-511 - Commissioner's granting of new charter or branch facility in connection with failed institutions.

(a) Upon application of either individual incorporators or a bank holding company, the Bank Commissioner is authorized to grant a state bank charter to the applicant immediately and without the approval of the State Banking Board if the commissioner finds that the immediate formation of a new state bank will protect the depositors of a failed depository institution when the receiver of the failed depository institution has solicited bids for the sale of its deposits.

(b) The commissioner is further authorized to grant more than one (1) state bank charter pursuant to solicitation of bids by the receiver of a failed depository institution should the receiver determine to solicit bids for deposits at separate offices or branches of a failed depository institution.

(c) Any state bank charter granted by the commissioner pursuant to this section shall not be considered a de novo charter as that term is defined in § 23-45-102.

(d) (1) The commissioner may grant a branch bank application for a state bank to acquire the deposits and operate a branch of a failed depository institution regardless of state law limiting branch locations should the application be submitted pursuant to the solicitation of bids by the receiver of a failed depository institution and should the commissioner find the action would protect depositors of the failed depository institution.

(2) The commissioner may grant an application for a state bank to acquire deposit liabilities without continued operation of a bank facility if the applicant has submitted an application therefor pursuant to this section.



§ 23-48-512 - Provisions when resulting state bank not to exercise trust powers.

When a resulting state bank is not to exercise trust powers, the Bank Commissioner shall not approve a merger or conversion until satisfied that adequate provision has been made for successors to fiduciary positions held by the merging banks or the converting bank.






Subchapter 6 - -- Reorganization Through Plan of Exchange

§ 23-48-601 - Authority to adopt plan of exchange -- Approval by Bank Commissioner required.

(a) (1) A state bank may adopt a plan of exchange for shares of the outstanding capital stock held by its stockholders, for the consideration designated in this section to be paid or provided by a bank holding company which acquires the stock, in the manner provided in this subchapter, by complying with the provisions of this subchapter, subject to subsections (b) and (c) of this section.

(2) The plan of exchange may provide that the bank holding company, as the acquiring person, as consideration for the stock of the state bank may:

(A) Transfer shares of its capital stock;

(B) Transfer other securities issued by it;

(C) Pay cash;

(D) Pay or provide other consideration; or

(E) Pay or provide any combination of the foregoing types of consideration.

(b) No such plan of exchange shall be effectuated unless, in advance thereof, the plan has been filed with the Bank Commissioner and approved in writing by him or her after notice and a hearing thereon. The commissioner shall give approval within a reasonable time after the hearing if he or she finds that the plan:

(1) Complies with the law;

(2) Is fair and equitable to the stockholders of the state bank involved;

(3) Provides a satisfactory means for disposing of shares of the state bank resulting from dissenting stockholders; or

(4) Would not substantially reduce the security of or service to be rendered to depositors or other customers of the state bank or any affiliate bank of the state bank or the bank holding company.

(c) No director, officer, agent, or employee of any party to an exchange of stock shall receive any fee, commission, compensation, or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein except as set forth in the plan of exchange.

(d) If the commissioner does not approve the plan of exchange, the commissioner shall notify the state bank in writing specifying the reasons therefor.

(e) (1) For every plan of exchange filed with the commissioner under subsection (b) of this section, there shall be paid to the State Bank Department by the state bank involved a filing fee equal to one-tenth percent (0.1%) of the paid-up capital stock of the state bank.

(2) However, the fee shall in no case be less than five hundred dollars ($500) or more than one thousand dollars ($1,000).

(3) In addition, the state bank shall pay all expenses and costs of the department incurred in connection with the plan of exchange and the hearing thereon including, but not limited to, travel expenses, mail and delivery charges, copying costs, and court reporters' fees.

(4) The commissioner may by order reduce or waive the filing fee, but not the payment of the expenses and costs of the department, if the commissioner determines that the fee is excessive under the circumstances.



§ 23-48-602 - Procedure for adopting and filing plan of exchange.

(a) The directors, consisting of at least a majority, of a state bank and bank holding company who desire to adopt a plan of exchange pursuant to this subchapter shall adopt a plan of exchange, signed by them under their respective corporate seals, which shall prescribe and set forth:

(1) The terms and conditions of the plan of exchange;

(2) The mode of carrying it into effect;

(3) Provisions with respect to abandonment;

(4) The effective date of the exchange of shares or the method of determination thereof;

(5) The manner and basis of any cash payment or issuance or exchange of shares of stock or other securities of the bank holding company for shares of the state bank; and

(6) Such other details and provisions as are deemed necessary or desirable.

(b) (1) The plan of exchange shall be submitted to the stockholders of the state bank to be acquired at a meeting thereof called for that purpose.

(2) Notice shall be given of the time, place, and purpose of the meeting to each stockholder or member of record, whether entitled to vote or not.

(3) A copy of any proxy statement or other solicitation materials provided to the shareholders of the state bank shall be filed with the Bank Commissioner on or before delivery to the shareholders.

(4) (A) At the meeting, the plan of exchange shall be considered by the stockholders entitled to vote thereon.

(B) A vote by ballot, in person or by proxy, shall be taken for the adoption or rejection of the plan.

(C) Unless otherwise provided in the state bank's articles of incorporation for voting on a plan of exchange, the plan of exchange shall be approved upon receiving the affirmative vote of the holders of at least a simple majority of the outstanding shares of the state bank entitled to vote thereon.

(D) However, if any class of shares of the state bank is entitled to vote as a class on the plan, the plan of exchange shall be approved upon receiving the affirmative vote of the holders of at least a simple majority of the outstanding shares of each class of shares entitled to vote as a class on the plan and the total outstanding shares entitled to vote on the plan.

(E) If the plan of exchange is approved by the stockholders of the state bank, then that fact shall be certified in the plan by the president or a vice president of the state bank.

(5) The plan so adopted and certified shall be signed by the president or a vice president of each party to the plan of exchange and acknowledged before an officer authorized by law to take acknowledgment of deeds.

(c) The plan, adopted and certified as provided in subsection (b) of this section, shall be filed in duplicate originals with the Bank Commissioner prior to the hearing on the plan and within ten (10) days following the approval of stockholders and, after approval thereof by the commissioner as provided in § 23-48-601, shall be taken and deemed to be the plan of exchange of the parties thereto.

(d) Any plan of exchange may be abandoned in conformity with the terms thereof as approved by the commissioner provided, in that event, due notice of abandonment shall be forthwith transmitted to the stockholders of the state bank, and to the secretary of the bank holding company which are parties thereto, within ten (10) days of the abandonment in a manner and form prescribed or approved by the commissioner.



§ 23-48-603 - Dissenting from plan of exchange.

(a) (1) The owner of shares of a state bank which were voted against a plan of exchange, and who has given notice in writing to the state bank at or prior to the meeting of the stockholders approving the plan that he or she dissents from the plan of exchange, shall be entitled to receive in cash the value of the shares held by him or her, if:

(A) The plan of exchange is consummated; and

(B) The dissenting stockholder has delivered a written demand for payment to the state bank at any time within ten (10) days after the date on which the stockholders' meeting authorizing the plan of exchange was concluded.

(2) (A) This written demand for payment shall state the number and the class of shares owned by the dissenting stockholder.

(B) Any dissenting stockholder failing to make such a demand shall be bound by the terms of the plan of exchange.

(3) (A) The state bank shall fix an amount which it considers to be not more than the fair market value of the shares of the state bank as of the date on which the stockholders' meeting authorizing the plan of exchange was concluded, which it will offer to pay dissenting stockholders entitled to payment in cash.

(B) Upon receipt from a dissenting stockholder of a written demand for payment in cash of the fair value of his or her shares, the state bank shall give the dissenting stockholder notice of the amount it will pay for dissenting shares within twenty (20) days after the date on which the stockholders' meeting authorizing the plan of exchange was concluded.

(4) Any dissenting stockholder may agree to accept the amount in lieu of purchasing the appraisal remedy set forth in subsection (b) of this section by delivering a written acceptance of the offer to the state bank within thirty (30) days after the date on which the stockholders' meeting authorizing the plan of exchange was concluded.

(b) (1) The value of shares held by dissenting stockholders, entitled to receive in cash the value of the shares held by them, who do not accept the offer of the state bank within the thirty-day period set out in subdivision (a)(4) of this section shall be determined as of the date on which the stockholders' meeting authorizing the plan of exchange was concluded by three (3) appraisers:

(A) One (1) shall be selected by the dissenting stockholders by the vote of a majority of the aggregate number of dissenting shares held by the dissenting stockholders;

(B) One (1) shall be selected by the board of directors of the state bank; and

(C) The third shall be selected by the two (2) so chosen.

(2) (A) The valuation agreed upon by any two (2) of the three (3) appraisers thus chosen shall govern.

(B) (i) However, if the value so fixed shall not be satisfactory to any dissenting stockholder who has requested payment as provided in subdivision (a)(1) of this section, the stockholder may, within five (5) days after being notified of the appraised value of his or her shares, appeal to the Bank Commissioner.

(ii) The commissioner shall cause a reappraisal to be made, which shall be final and binding as to the value of the shares of the appellant.

(3) If, within ninety (90) days after the date on which the stockholders' meeting authorizing the plan of exchange was concluded, for any reason, one (1) or more of the appraisers is not selected as provided in subdivision (b)(1) of this section, or the appraisers fail to determine the value of dissenting shares, the commissioner shall, upon written request of any interested party made within five (5) days after the expiration of the ninety-day period, cause an appraisal to be made which shall be final and binding upon all parties.

(c) (1) The expenses of the appraiser selected by the dissenting stockholders shall be paid by the dissenting stockholders.

(2) The expenses of the appraiser selected by the board of directors of the state bank shall be paid by the state bank.

(3) The expenses of the third appraiser shall be paid by and prorated among the dissenting stockholders and the state bank in such manner as is determined by the commissioner to be fair and equitable under the circumstances.

(d) (1) If the commissioner is required to make the appraisal, the expenses of the commissioner in making the appraisal shall be paid by and prorated among the dissenting stockholders and the state bank in such manner as is determined by the commissioner to be fair and equitable under the circumstances.

(2) If the commissioner is required to make a reappraisal, the expenses of the commissioner in making the reappraisal shall be paid by the appellant.

(e) If, within ninety (90) days after the date on which the stockholders' meeting authorizing the plan of exchange was concluded, for any reason, one (1) or more of the appraisers is not selected as provided in subsection (b) of this section or the appraisers fail to determine the value of dissenting shares, and, if no written request to value the dissenting shares is filed with the commissioner within five (5) days after the expiration of the ninety-day period, then all dissenting stockholders who have failed to accept the offer of the state bank within the thirty-day period prescribed in subdivision (a)(4) of this section shall be bound by the terms of the plan of exchange.

(f) The amount due a dissenting stockholder under an accepted offer of the state bank or under the appraisal shall constitute a debt of the state bank which must be paid, if and when the plan of exchange is consummated, simultaneously with the surrender by the dissenting stockholder of his or her shares.

(g) Within ten (10) days after the plan of exchange is consummated, the state bank shall give written notice thereof to each dissenting stockholder who is entitled to receive in cash the fair value of his or her shares.

(h) The plan of exchange shall provide for payment of or the manner of disposing of any shares of the state bank not taken by dissenting stockholders.



§ 23-48-604 - Effect of exchange.

(a) (1) When the plan of exchange of shares as filed with the Bank Commissioner and approved by the commissioner under § 23-48-603 becomes effective in accordance with the terms of the plan, the exchange provided for therein shall be deemed to have been consummated, and each shareholder of the state bank whose shares were acquired shall thereupon cease to be a shareholder of the state bank.

(2) The ownership of shares acquired in the plan of exchange, except shares payment of the value of which is required to be made under § 23-48-603, hereinafter sometimes referred to as "dissenting shares", shall automatically vest in the bank holding company as the acquiring person without any physical transfer or deposit of certificates representing the shares.

(3) All dissenting shares shall be considered authorized but no longer outstanding shares of the state bank and may be disposed of in accordance with the provisions of the plan of exchange or as otherwise approved by the commissioner.

(b) (1) Certificates representing shares acquired in the plan of exchange of the state bank prior to the plan of exchange's becoming effective, except certificates representing dissenting shares, shall represent, after the plan of exchange becomes effective:

(A) Shares of the capital stock or other securities of the bank holding company to be issued in exchange for shares of the state bank; and

(B) The right, if any, to receive cash or other consideration upon terms specified in the plan of exchange.

(2) However, the plan of exchange may specify that all such certificates shall represent, after the plan of exchange becomes effective, only the right to receive shares of stock or other securities issued by the bank holding company, cash, or a combination thereof upon such terms as specified in the plan of exchange.



§ 23-48-605 - State bank and holding company to remain separate -- Nonliability of directors, officers, etc.

The state bank and the bank holding company shall remain separate and distinct entities in all respects, with neither entity having any liability to the creditors or depositors, if any, or the stockholders of the other, or for any acts or omissions of the officers, directors, stockholders, or representatives of the other, other than obligations which may be expressly provided for in the plan of exchange.






Subchapter 7 - -- Branch Offices

§ 23-48-701 - Definitions.

As used in this subchapter:

(1) (A) "Full service branch" means a banking facility separate from the main office of the bank at which all lawful banking activities may be conducted as fully as in the main office.

(B) "Full service branch" includes a mobile facility that:

(i) Conducts banking business within the same county as the main office or another full service branch of the bank;

(ii) Does not have a single, permanent site;

(iii) Does not remain within five (5) miles of any banking location for more than two (2) business days;

(iv) Travels to various locations within the county to enable customers to conduct banking business; and

(v) Maintains a log of operations indicating the date and specific location of each stop;

(2) "Healthy bank" means a state bank whose financial condition satisfies the criteria established by State Bank Department regulation; and

(3) "Supervisory banking authority" means the Bank Commissioner for state banks and the Comptroller of the Currency for national banks.



§ 23-48-702 - Establishment of full-service branches and limited-purpose offices -- Locations.

(a) (1) No bank shall engage in core banking activities, receiving deposits, paying checks, or lending money at any location other than at a main banking office or full-service branch, except as otherwise permitted by law.

(2) Unless otherwise restricted by applicable law, banks may engage in permitted activities other than core banking activities at a main office, any branch, or a limited purpose office.

(3) (A) All communities and banking markets shall be presumed to be suitable for bank branches.

(B) The prior existence of a main or branch office of any bank in a community does not grant the bank any right or power to preclude any other bank from branching into the community.

(b) (1) (A) An Arkansas bank may establish a full-service branch anywhere within the United States with the approval of its supervisory banking authority.

(B) A state bank that relocates its main banking office may continue to use its former main banking office location as a full-service branch as long as the use of the banking facility is uninterrupted.

(2) A registered out-of-state bank may establish a full-service branch anywhere within the State of Arkansas:

(A) With the approval of its bank supervisory agencies; and

(B) Upon receiving a certificate of authority from the Bank Commissioner.

(3) An Arkansas bank possessing a capital and surplus of one million dollars ($1,000,000) or more may file an application with the commissioner for permission to exercise, upon such conditions as the commissioner may prescribe, the power to establish branches in foreign countries or dependencies or insular possessions of the United States and to act as fiscal agent for any government entity.

(4) Notwithstanding any other provisions of state law regarding locations of full-service branches, a federal or state savings bank or association chartered and in operation before August 13, 2001, with branches in operation in one (1) or more states, may convert to a state bank in accordance with § 23-48-504 and may retain its branches, both in state and out of state, as branches of the state bank.

(c) (1) None of the provisions of this section which restrict the locations in which full-service branches may be established shall be effective in emergency instances in which the purchase or assumption of the assets and liabilities of a failed bank becomes necessary due to state or federal regulatory action.

(2) The restrictions on the location of banking services by an authorized bank may be suspended by the commissioner during a disaster, emergency, or other cause which disables the operation of a permanent location of the bank under the terms and conditions considered appropriate by the commissioner.

(d) (1) Any state bank may file a notice with the Bank Commissioner to relocate any existing full-service branch to another location then authorized by law.

(2) A fee of not less than three hundred dollars ($300) nor more than five hundred dollars ($500) established by State Bank Department regulation shall accompany the notice.

(3) The notice shall:

(A) Be filed not less than thirty (30) days prior to the proposed relocation; and

(B) Contain any information concerning the new location required by the commissioner.

(4) The commissioner shall approve the relocation unless it is determined that the relocation is not consistent with the standards contained in § 23-48-703(a).

(5) (A) No notice to relocate a full-service branch is required if:

(i) (a) A full-service branch is:

(1) Opened or built within the immediate neighborhood of an existing branch; or

(2) Opened, built, or established as a result of the consolidation of two (2) or more banks within the immediate neighborhood of an existing branch or main office of a bank.

(b) The existing branch or main office may be closed upon the opening of the new branch;

(ii) The nature of the business and customers of the branch are not substantially affected; and

(iii) A notice and filing fee of no more than two hundred fifty dollars ($250) as prescribed by the commissioner is filed with the department.

(B) As used in subdivision (d)(5)(A) of this section, "within the immediate neighborhood" includes, but is not limited to:

(i) Across the street;

(ii) Around the corner;

(iii) Within two (2) blocks;

(iv) Within one thousand feet (1,000'); or

(v) In densely populated areas, within five thousand feet (5,000').

(e) (1) Any bank may establish a limited-purpose office anywhere in the state to conduct noncore banking activities upon satisfaction of the notice requirement set forth in this subsection.

(2) As to each limited-purpose office which a bank proposes to establish or use, the bank shall give not fewer than thirty (30) days' prior written notice of its intention to establish or use the limited-purpose office to:

(A) The commissioner, in the case of a state bank;

(B) The home state regulator, in the case of a registered out-of-state bank which is an out-of-state state-chartered bank; or

(C) The Comptroller of the Currency, in the case of a national bank.

(3) The notice shall be in such form that may be required by the regulatory authority with which the notice is to be filed and shall include the following information:

(A) The location and a general description of the surrounding area;

(B) Whether the location will be owned or leased;

(C) The noncore banking activities to be conducted;

(D) An estimate of the initial cost of the limited-purpose office; and

(E) Such other relevant information as may be required by the regulatory authority.



§ 23-48-703 - Establishment of full-service branch -- Standards and procedure.

(a) The Bank Commissioner shall have the authority to approve the application of a state bank to establish a full-service branch if the commissioner determines that the establishment of the full-service branch is consistent with:

(1) Maintaining a sound banking system;

(2) Encouraging the bank to help meet the credit needs of the community;

(3) Relying on the marketplace as generally the best regulator of economic activity; and

(4) Encouraging healthy competition to promote efficiency and better service to customers.

(b) The sponsor of a full-service branch application may file an application with the commissioner by:

(1) Paying a filing fee established by State Bank Department regulation of not less than three hundred dollars ($300) nor more than five hundred dollars ($500); and

(2) Not less than thirty (30) days prior to filing the application, publishing notice of the application one (1) time per week for four (4) consecutive weeks in a newspaper of statewide circulation.

(c) The commissioner:

(1) May establish by regulation an expedited application process and procedure for the approval of a healthy bank full-service branch application; and

(2) Shall approve a healthy bank full-service branch application unless the commissioner determines that approving the application is not consistent with the standards provided in subsection (a) of this section.

(d) (1) The commissioner shall give notice of the filing of an application under subsection (b) or subsection (c) of this section to all Arkansas state-chartered banks with a bank or a full service branch currently open and operating within the market area of the proposed new branch.

(2) The procedure for giving notice and the parameters of the market area shall be established by State Bank Department regulation.

(e) (1) A written protest to a full-service branch application may be filed with the commissioner within fifteen (15) days of the filing of the application.

(2) The protest shall include:

(A) A detailed explanation of the protesting party's reasons why the commissioner should deny the application; and

(B) A filing fee established by department regulation of not less than three hundred dollars ($300) nor more than five hundred dollars ($500).

(f) The commissioner may conduct an adjudicatory or administrative hearing on a full-service branch application.

(g) (1) The commissioner shall issue an order accepting or rejecting a full-service branch application within a reasonable period of time following the expiration of the fifteen-day protest period under subdivision (d)(1) of this section.

(2) The order shall include specific findings of fact and conclusions of law concerning whether the establishment of the full-service branch is consistent with the standards provided in subsection (a) of this section.

(h) Within thirty (30) days after the commissioner issues an order accepting or rejecting a full-service branch application, an applicant or a party that filed a protest to the full-service branch application may appeal the commissioner's order to the circuit court of the county where the full-service branch will be established.



§ 23-48-704 - Preexisting facilities.

Any bank may, at its option, operate any branch office, teller's window, or other banking facility which is separate from the main office of the bank and in operation on June 30, 1988, as a full-service branch or a customer-bank communications terminal.



§ 23-48-705 - Notice of termination of full-service branch.

When a full-service branch has once been established under any provision of this subchapter or any prior act, the operation thereof shall not be discontinued or the facility closed unless ninety (90) days' prior notice of intention to terminate the operation is given in writing to the supervisory banking authority.






Subchapter 8 - -- Customer-Bank Communication Terminals

§ 23-48-801 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) (A) "Customer-bank communication terminal", or "CBCT", means any electronic device or facility, other than a point-of-sale terminal, together with all associated equipment, structures, and systems, through or by means of which a customer and a bank may engage in any banking transaction, whether transmitted to the banking institution instantaneously or otherwise. This definition specifically includes automatic teller machines.

(B) Banking transactions include, without limitation, the receipt of deposits of every kind, the receipt and dispensing of cash, requests to withdraw money from an account or pursuant to an authorized line of credit, receiving payments payable at the bank or otherwise, and transmitting instructions to receive, transfer, or pay funds for a customer's benefit.

(C) However, nothing in this subdivision (1) shall be deemed to apply to devices used by banks to effect transactions of any nature with other banks;

(2) "Point-of-sale terminal" means electronic or mechanical equipment located in nonbank business outlets to record or execute, directly with a bank, transactions occurring as a result of the sale of goods or services, provided the equipment neither dispenses cash nor accepts deposits. For purposes of this definition, the crediting of an account for merchandise returned or for services previously provided shall not be considered as an acceptance of a deposit; and

(3) "Supervisory banking authority" means the Bank Commissioner and the State Banking Board for state banks and the United States Comptroller of the Currency for national banks.



§ 23-48-802 - Location of customer-bank communication terminals.

A bank, individually or jointly with one (1) or more other banks in the state, may establish, maintain, and use one (1) or more customer-bank communication terminals anywhere in this state and in any location in any one (1) or more other states if permitted by the applicable law of the other state.



§ 23-48-803 - Notice of establishment of terminal.

(a) As to any and each customer-bank communication terminal which a state bank proposes to establish, the state bank shall notify the Bank Commissioner of the establishment and location of the terminal.

(b) No notice need be given for any device or machine which:

(1) Is used solely to verify a customer's credit for purposes of check cashing or of a credit card transaction; or

(2) Is a part of a bank's authorized main office or branch.

(c) No hearing or permit shall be required to establish or use a customer-bank communication terminal.



§ 23-48-804 - Out-of-state banks.

(a) Any out-of-state bank may establish, maintain, and operate a customer-bank communication terminal anywhere in this state.

(b) (1) Out-of-state state-chartered banks other than registered out-of-state banks shall file the notice set forth in § 23-48-803 with the Bank Commissioner.

(2) Registered out-of-state banks shall satisfy all filing requirements under the regulations of their home state regulator concerning the establishment, maintenance, and operations of out-of-state customer-bank communication terminals.

(c) Nothing in this section shall limit, restrict, or prohibit any Federal Reserve Bank or branch thereof from operating any electronic funds transfer system in this state.



§ 23-48-805 - Point-of-sale terminals not subject to regulation by Bank Commissioner.

A point-of-sale terminal, as defined in this subchapter, shall not be subject to the regulation or supervision of the Bank Commissioner.



§ 23-48-806 - Interconnected terminals.

(a) In order to permit the transaction of any banking function authorized under this subchapter between a bank and its customers, any bank, pursuant to the provisions of this subchapter, may be interconnected with:

(1) One (1) or more customer-bank communication terminals, including out-of-state customer-bank communication terminals, established by one (1) or more other banks; and

(2) One (1) or more electronic funds transfer systems or computer systems, regardless of the location of the banks, customer-bank communication terminals, electronic funds transfer systems, or computer systems.

(b) However, nothing in this section shall be construed as permitting any out-of-state bank, other than a registered out-of-state bank, to conduct banking business in this state unless expressly permitted by the Arkansas Banking Code of 1997.



§ 23-48-807 - Persons attending terminals -- Verification of transactions.

(a) (1) Except for customer-bank communication terminals located on the premises of the main office or a branch of a bank, a customer-bank communication terminal shall be unattended or attended by persons not employed by the bank utilizing the customer-bank communication terminal.

(2) However, employees or agents of the bank or its agents may install, maintain, repair, and service the terminal and, for a reasonable period of time after the opening of the terminal, may provide an employee to instruct and assist customers in the operation of the terminal.

(b) All transactions initiated through a customer-bank communication terminal shall be subject to verification by the bank, either by direct wire transmission or otherwise.



§ 23-48-808 - Privacy of account information.

A bank using customer-bank communication terminals shall establish and maintain reasonable safeguards designed to protect the privacy and confidentiality of account information.



§ 23-48-809 - Approval for expanded powers of state banks.

At such time as national banks having their main offices in this state are permitted to establish and use customer-bank communication terminals in places or for transactions not permitted under this subchapter, all state banks shall have the powers permitted national banks with respect to the establishment and use of customer-bank communication terminals, provided that the Bank Commissioner authorizes such use.



§ 23-48-810 - Sharing of communication terminals.

(a) (1) An agreement to share a customer-bank communication terminal, as defined by § 23-48-801, shall not prohibit, limit, or restrict the right of a bank from charging a customer-bank communication terminal usage fee.

(2) The usage fee shall not exceed two dollars ($2.00) or two percent (2%) of the gross amount of the transaction, whichever is less, and may only be imposed if imposition of the fee is disclosed at a time and in a manner that allows a user to terminate or cancel the transaction without incurring the usage fee.

(b) (1) For purposes of this section, "usage fee" is a fee charged by a customer-bank communication terminal owner on transactions by a holder of a foreign bank card.

(2) For purposes of this section, a "foreign bank card" is a card eligible for use in a customer-bank communication terminal, which card is not issued by the customer-bank communication terminal owner.






Subchapter 9 - -- Interstate Bank Mergers and Branching

§ 23-48-902 - Authority of state banks to establish interstate branches by merger.

(a) With the prior approval of the State Banking Board and the Bank Commissioner, a state bank may establish, maintain, and operate one (1) or more branches in one (1) or more states other than Arkansas pursuant to an interstate merger transaction in which the state bank is the resulting bank.

(b) Not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant state bank shall file an application on a form prescribed by the commissioner and pay the fee prescribed by § 23-46-404. The applicant shall also comply with the applicable provisions of § 23-48-501 et seq.

(c) (1) If the board and commissioner, after a hearing, find that:

(A) The proposed merger provides adequate capital structure;

(B) The terms of the merger agreement are fair;

(C) The merger is not contrary to the public interest;

(D) The proposed merger adequately provides for dissenters' rights; and

(E) The requirements of all applicable state and federal laws have been complied with,

then the board and the commissioner shall approve the interstate merger transaction and the operation of branches outside of Arkansas by the state bank.

(2) An interstate merger transaction may be consummated only after the applicant has received the written approval of the board and the commissioner.



§ 23-48-903 - Interstate merger transactions and branching permitted.

One (1) or more Arkansas banks, provided no such Arkansas bank has a de novo charter, may enter into an interstate merger transaction with one (1) or more out-of-state banks under this subchapter in which the out-of-state bank is the resulting bank, and the out-of-state bank may thereafter maintain and operate the branches in Arkansas of any Arkansas bank that was a party to the interstate merger transaction, provided that the conditions and filing requirements of § 23-48-1001 et seq. are met.



§ 23-48-905 - Notice and filing requirements.

(a) Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a state bank shall notify the Bank Commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency and shall submit a copy of that application to the commissioner and pay the filing fee, if any, required by the commissioner.

(b) Any state bank which is a party to the interstate merger transaction shall comply with § 23-48-501 et seq. and with all other applicable state and federal laws.

(c) Any out-of-state bank which shall be the resulting bank in such an interstate merger transaction shall comply with applicable requirements of § 23-48-1001 et seq.



§ 23-48-906 - Powers -- Additional branches.

(a) An out-of-state state-chartered bank which establishes and maintains one (1) or more branches in Arkansas under this subchapter may conduct any activities at such branch or branches which are authorized under the laws of Arkansas for state banks.

(b) A state bank may conduct any activities at any branch outside Arkansas which are permissible for a bank chartered by the host state in which the branch is located, provided that the Bank Commissioner may prohibit any state bank from engaging in any activity not expressly allowed by the Arkansas Banking Code of 1997 if the commissioner determines, by order or regulation, that the involvement of out-of-state branches of state banks in such activities would threaten the safety or soundness of state banks.



§ 23-48-907 - Examinations -- Periodic reports -- Cooperative agreements -- Fees.

(a) To the extent consistent with subsection (c) of this section, the Bank Commissioner may make such examinations of any branch established and maintained in Arkansas pursuant to this subchapter by an out-of-state state-chartered bank as the commissioner may deem necessary to determine whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The provisions of the Arkansas Banking Code of 1997 shall apply to such examinations.

(b) (1) The commissioner may prescribe requirements for periodic reports regarding any registered out-of-state bank that operates a branch in Arkansas. The required reports shall be provided by the bank.

(2) Any reporting requirements prescribed by the commissioner under this subsection shall be consistent with the reporting requirements applicable to state banks and appropriate for the purpose of enabling the commissioner to carry out his or her responsibilities under this subchapter.

(c) The commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Arkansas of an out-of-state state-chartered bank, or any branch of a state bank in any host state, and the commissioner may accept such parties' reports of examination and reports of investigation in lieu of conducting his or her own examinations or investigations.

(d) The commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a state bank or an out-of-state state-chartered bank operating a branch in this state pursuant to this subchapter to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation. Any such contract shall be deemed a sole source contract under § 19-11-232.

(e) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Arkansas of an out-of-state state-chartered bank or any branch of a state bank in any host state, provided that the commissioner may at any time take such actions independently if the commissioner deems such actions to be necessary or appropriate to carry out his or her responsibilities under this subchapter or to ensure compliance with the laws of this state, but provided further, that, in the case of an out-of-state state-chartered bank, the commissioner shall recognize the exclusive authority of the home-state regulator over corporate governance matters and the primary responsibility of the home-state regulator with respect to safety and soundness matters.

(f) (1) Each out-of-state state-chartered bank that maintains one (1) or more branches in Arkansas may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the Arkansas Banking Code of 1997 and regulations of the commissioner.

(2) The fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between the parties and the commissioner.



§ 23-48-908 - Enforcement.

If the Bank Commissioner determines that a branch maintained by an out-of-state state-chartered bank in Arkansas is being operated in violation of any provision of the laws of Arkansas, or that the branch is being operated in an unsafe or unsound manner, the commissioner shall have the authority to take all such enforcement actions as he or she would be empowered to take if the branch were a state bank, provided, that the commissioner shall promptly give notice to the home-state regulator of each enforcement action taken against an out-of-state state-chartered bank and, to the extent practicable, shall consult and cooperate with the home-state regulator in pursuing and resolving the enforcement action.



§ 23-48-909 - Regulations.

The Bank Commissioner, with the approval of the State Banking Board, may promulgate regulations that he or she determines to be necessary or appropriate in order to implement the provisions of this subchapter.



§ 23-48-910 - Notice of subsequent merger.

Each registered out-of-state bank that has established and maintains a branch in this state pursuant to this subchapter shall give at least thirty (30) days' prior written notice or, in the case of an emergency transaction, shorter notice that is consistent with applicable state or federal law, to the Bank Commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, which requires that an application be filed pursuant to the Change in Bank Control Act of 1978, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.



§ 23-48-911 - Severability.

If any provision of this subchapter or the application of any such provision is found by any court of competent jurisdiction in the United States to be invalid as to any bank, bank holding company, foreign bank, or other person or circumstances, or to be superseded by federal law, the remaining provisions hereof shall not be affected and shall continue to apply to any bank, bank holding company, foreign bank, or other person or circumstance.






Subchapter 10 - -- Registration of Out-of-State Banks

§ 23-48-1001 - Application for certificate of authority.

(a) An out-of-state bank that desires to operate a branch location in the State of Arkansas, whether initial entry into the state is by an interstate merger transaction or establishment of a full-service branch, shall apply for a certificate of authority to transact banking business in this state. An applicant shall deliver an application to the Bank Commissioner for filing by the consummation of an interstate merger transaction or before establishment of a full-service branch. The application shall state:

(1) The name of the bank;

(2) The name of the state or country under whose law it is chartered;

(3) Its date of formation and period of duration;

(4) The street address of its principal office;

(5) The address of its registered office in this state and the name of its registered agent at that office; and

(6) The number and par value, if any, of shares of the bank's capital stock owned or to be owned by residents of this state.

(b) The bank shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the bank supervisory agency which chartered the bank or other official having custody of the corporate records of banking institutions in the state or country under whose law it is chartered.



§ 23-48-1002 - Amended certificate of authority.

(a) A registered out-of-state bank shall apply for an amended certificate of authority from the Bank Commissioner if it changes:

(1) The name of the bank;

(2) The period of its duration; or

(3) The state or country under which it is chartered.

(b) The requirements of § 23-48-1001 for applying for an original certificate of authority shall also apply to applications for obtaining an amended certificate of authority hereunder.



§ 23-48-1003 - Effect of certificate of authority.

(a) A certificate of authority authorizes the out-of-state bank to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this chapter.

(b) An out-of-state bank with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a state bank of like character.

(c) This chapter does not authorize this state to regulate corporate governance matters of an out-of-state bank authorized to transact business in this state.



§ 23-48-1004 - Registered office and registered agent of out-of-state bank.

Each registered out-of-state bank must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A state bank, domestic corporation, or not-for-profit corporation whose business office is identical with the registered office; or

(C) A foreign corporation or foreign not-for-profit corporation authorized to transact business in this state whose business office is identical with the registered office.



§ 23-48-1005 - Change of registered office or registered agent of out-of-state bank.

(a) A registered out-of-state bank may change its registered office or registered agent by delivering to the Bank Commissioner for filing a statement of change that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of his or her business office, he or she may change the street address of the registered office of any out-of-state bank for which he or she is the registered agent by notifying the bank in writing of the change and signing, either manually or in facsimile, and delivering to the commissioner for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the bank has been notified of the change.



§ 23-48-1006 - Resignation of registered agent of out-of-state bank.

(a) The registered agent of an out-of-state bank may resign his or her agency appointment by signing and delivering to the Bank Commissioner for filing the original and two (2) exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the commissioner shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The commissioner shall mail the other copy to the out-of-state bank at its principal office address shown in its most recent annual franchise tax report.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



§ 23-48-1007 - Service on out-of-state banks.

(a) The registered agent of a registered out-of-state bank is the bank's agent for service of process, notice, or demand required or permitted by law to be served on the out-of-state bank.

(b) A registered out-of-state bank may be served by registered or certified mail, return receipt requested, addressed to the secretary or cashier of the out-of-state bank at its principal office shown in its application for a certificate of authority or in its most recent annual franchise tax report if the out-of-state bank:

(1) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) Has withdrawn from transacting business in this state under § 23-48-1008; or

(3) Has had its certificate of authority revoked under § 23-48-1010.

(c) Service is perfected under subsection (b) of this section at the earliest of:

(1) The date the out-of-state bank receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the out-of-state bank; or

(3) Five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a registered out-of-state bank.



§ 23-48-1008 - Withdrawal of out-of-state bank.

(a) A registered out-of-state bank may not withdraw from this state until it obtains a certificate of withdrawal from the Bank Commissioner.

(b) A registered out-of-state bank may apply for a certificate of withdrawal by delivering an application to the commissioner for filing. The application must set forth:

(1) The name of the out-of-state bank and the name of the state or country under whose law it is chartered;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the commissioner as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the commissioner may mail a copy of any process served on him or her under subdivision (b)(3) of this section; and

(5) A commitment to notify the commissioner in the future of any change in its mailing address for a period of time to be determined by the commissioner.

(c) After the withdrawal of the bank is effective, service of process on the commissioner under this section is service on the out-of-state bank. Upon receipt of process, the commissioner shall mail a copy of the process to the out-of-state bank at the mailing address set forth under subsection (b) of this section.



§ 23-48-1009 - Grounds for revocation.

The Bank Commissioner may commence a proceeding under § 23-48-1010 to revoke the certificate of authority of a registered out-of-state bank if:

(1) The out-of-state bank does not deliver its annual franchise tax report to the Secretary of State within sixty (60) days after it is due;

(2) The out-of-state bank does not pay within sixty (60) days after they are due any franchise taxes or penalties imposed by this chapter or other law;

(3) The out-of-state bank is without a registered agent or registered office in this state for sixty (60) days or more;

(4) The out-of-state bank does not inform the commissioner under § 23-48-1005 or § 23-48-1006 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within sixty (60) days of the change, resignation, or discontinuance;

(5) The out-of-state bank or an officer, director, or employee thereof is found to be violating federal banking laws or regulations, violating the banking laws of this state or department regulations, violating any regulatory agreement, or jeopardizing the safety and soundness of the out-of-state bank;

(6) An incorporator, director, officer, or agent of the out-of-state bank signed a document he or she knew was false in any material respect with intent that the document be delivered to the commissioner for filing; or

(7) The commissioner receives a duly authenticated certificate from the bank supervisory agency or other official having custody of the corporate records of banking institutions in the state or country under whose law the out-of-state bank is chartered stating that it has been dissolved or disappeared as the result of a merger.



§ 23-48-1010 - Procedure for and effect of revocation.

(a) If the Bank Commissioner determines that one (1) or more grounds exist under § 23-48-1009 for revocation of a certificate of authority, he or she shall serve the out-of-state bank with written notice of his or her determination under § 23-48-1007.

(b) (1) If an out-of-state bank does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the commissioner that each ground determined by the commissioner does not exist within thirty (30) days after service of the notice is perfected under § 23-48-1007, the commissioner may revoke the out-of-state bank's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date.

(2) The commissioner shall file the original of the certificate and serve a copy on the out-of-state bank under § 23-48-1007.

(c) The authority of an out-of-state bank to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) (1) The commissioner's revocation of an out-of-state bank's certificate of authority appoints the commissioner the out-of-state bank's agent for service of process in any proceeding based on a cause of action which arose during the time the out-of-state bank was authorized to transact business in this state. Service of process on the commissioner under this subsection is service on the out-of-state bank.

(2) Upon receipt of process, the commissioner shall mail a copy of the process to the secretary or cashier of the out-of-state bank at its principal office shown in its most recent annual franchise tax report or in any subsequent communication received from the bank stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

(e) Revocation of an out-of-state bank's certificate of authority does not terminate the authority of the registered agent of the bank.



§ 23-48-1011 - Appeal from revocation.

(a) (1) An out-of-state bank may appeal the Bank Commissioner's revocation of its certificate of authority to the Pulaski County Circuit Court within thirty (30) days after service of the certificate of revocation is perfected under § 23-48-1007.

(2) The out-of-state bank appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the commissioner's certificate of revocation.

(b) The court may order the commissioner to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.









Chapter 49 - Dissolution and Liquidation

§ 23-49-101 - Definitions.

As used in this chapter:

(1) "Circuit court" means the court with which the State Bank Department has filed the notice of possession under this chapter. The circuit court will make a determination for sale of assets only and not a determination of whether or not to take charge of an institution under the Bank Commissioner's supervision;

(2) "Federal deposit insurance agency" means an agency or instrumentality of the United States that insures to any extent the deposits of a depository institution, including the Federal Deposit Insurance Corporation;

(3) "Insolvent institution" means an institution that:

(A) Is, in the opinion of the commissioner, incapable of or unlikely to meet the demands of creditors or depositors on a timely basis;

(B) Has liabilities in excess of the total value of its assets as determined by the commissioner; or

(C) Has been advised by the Federal Deposit Insurance Corporation of the Federal Deposit Insurance Corporation's intention to withdraw deposit insurance coverage; and

(4) "Institution" means a state bank, state trust company, or subsidiary trust company.



§ 23-49-102 - Department taking possession -- Procedure.

(a) In addition to the powers conferred upon the Bank Commissioner and the State Bank Department, the commissioner may take possession of the business and property of any institution which the commissioner supervises whenever it appears to the commissioner that the institution:

(1) Is insolvent or in imminent danger of insolvency;

(2) Is in an unsafe or unsound condition;

(3) Has refused to pay its deposits or obligations in accordance with the terms under which those deposits or obligations were incurred;

(4) Has concealed or refused to submit books, papers, records, or affairs of the institution for inspection to any examiner or to any lawful agent of the appropriate federal financial institution regulatory agency or of the department;

(5) Has substantially dissipated assets or earnings due to:

(A) Any violation of any law or regulation; or

(B) An unsafe or unsound practice;

(6) Has requested through its board of directors that the department take possession for the benefit of depositors, other creditors, shareholders, or other persons;

(7) Has an impairment of its capital as is currently required to be maintained by the department;

(8) Has neglected or refused, for a period of at least thirty (30) days, to comply with the terms of a final order of the department or final order of a federal financial institution's regulatory agency essential to preserve the solvency of the institution; or

(9) Has failed to pay the fees charged by the department under § 23-46-509 after due notice of the amount of the fee has been given.

(b) Whenever it appears to the department that any one (1) or more of the conditions in subsection (a) of this section exists as to any institution, the department shall cause a certified notice to be served on the president or other executive officer actively in charge of the institution and demand possession of the business, property, and records of the institution from the officer citing the reasons for such a demand from subsection (a) of this section. The institution shall immediately surrender the possession to the commissioner.



§ 23-49-103 - Injunction against commissioner.

(a) Whenever any institution of whose business, property, and records the Bank Commissioner has taken possession deems itself aggrieved thereby, it may, at any time within ten (10) days after taking possession, apply to the circuit court to enjoin further proceedings.

(b) After notifying the commissioner to show cause why further proceedings should not be enjoined and after hearing the allegations and proof of the parties and determining the facts, the court may, upon the merits, dismiss the application or enjoin the commissioner from further proceedings and direct him or her to surrender the business, property, and records to the institution.



§ 23-49-104 - When possession terminates.

When the Bank Commissioner has taken possession of the business and property of an institution under the provisions of § 23-49-102, the commissioner shall hold possession of the business and property until the affairs of the institution have been finally liquidated as provided in this chapter, unless the institution has undertaken the voluntary liquidation of its affairs under this chapter or the Federal Deposit Insurance Corporation has been appointed receiver.



§ 23-49-105 - Notice of possession.

(a) Immediately upon taking possession of the business and property of any institution under § 23-49-102, the Bank Commissioner shall give notice by:

(1) Causing the notice to be served upon the president or other executive officer actively in charge of the business of the institution;

(2) Posting the notice at the main entrance at each office of the institution;

(3) Filing the notice in the office of the circuit court in the county where the main office of the institution is located;

(4) Causing the notice to be mailed to all correspondent banks of the institution. However, if the commissioner fails to provide the notice, the commissioner shall incur no liability thereon; and

(5) Causing the notice to be published by one (1) insertion in a newspaper published in the City of Little Rock and having a general and substantially statewide circulation.

(b) Upon the filing of the notice under subsection (a) of this section, the clerk shall:

(1) Note the filing of the notice upon the records of the court; and

(2) Enter the cause as an action upon the dockets of the court under the name and style of "In the matter of the liquidation of _____" (inserting the name of the institution).

(c) The court shall not have authority to review the action of the commissioner in taking possession of the institution's business, property, and records. However, the court may hear and determine all issues and matters pertaining to or connected with the liquidation of the institution, including:

(1) The sale of assets or assumption of liabilities of the institution; and

(2) The amount of the compensation and necessary expenses of any special representative, assistant, accountant, agent, or attorney employed by the commissioner, or the receiver appointed by the commissioner, as set forth in this chapter.

(d) All entries, orders, judgments, and decrees of the court in connection with the liquidation proceedings shall be filed and entered of record in the cause of action.

(e) (1) The rights and liabilities of an institution and of its creditors, depositors, shareholders, and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date of the delivery of the notice of possession to the president or other executive officer actively in charge of the business of the institution.

(2) In the case of mutual debts or mutual credits of equal priority between the institution and another person, the credits and debts shall be set off and the balance only shall be allowed or paid.

(3) The right to setoff shall be determined as of the date of delivery of the notice of possession of the institution to the president or other executive officer actively in charge of the business of the institution.



§ 23-49-106 - Appointment of receiver -- Restrictions on proceedings, liens, or credits.

(a) (1) The Bank Commissioner may appoint the appropriate federal deposit insurance agency as the receiver of the closed institution. If the federal deposit insurance agency accepts the appointment, the commissioner shall file notice with the court of the appointment.

(2) If the Federal Deposit Insurance Corporation accepts appointment as receiver, it shall not be required to post any bond.

(b) (1) Upon appointment as receiver, title to all assets of the institution vests in the receiver without the execution of any instruments of conveyance, assignment, transfer, or endorsement.

(2) If no other receiver is appointed as provided in this chapter, the commissioner shall act as receiver and have all of the powers and duties of a receiver as provided in this chapter.

(c) Except as otherwise provided, the sole and exclusive right to liquidate and terminate the affairs of any institution is vested in the receiver appointed under this section, and no other receiver, assignee, trustee, or liquidating agent shall be appointed by any court or any other person.

(d) After the commissioner has taken possession of the business and property of any institution, no suit, action, or other proceeding at law or in equity shall be commenced or prosecuted against the institution upon any debt, obligation, claim, or demand. All such claims may be brought against the receiver.

(e) (1) No person holding any of the property or credits of the institution shall have any lien or charge against the property or credits for any payment, advance, or clearance made after the commissioner has taken possession.

(2) A lien shall not attach to any of the assets or property of the institution by reason of the entry of any judgment recovered against the institution after the commissioner has taken possession of its business and property.



§ 23-49-107 - Powers of receiver.

The receiver of a closed institution may do the following:

(1) Take possession of all books, records, and assets of the institution;

(2) Collect all debts, claims, and judgments belonging to the institution and do such other acts as are necessary to preserve and liquidate its assets;

(3) Execute in the name of the institution any instrument necessary or proper to effectuate its powers or perform its duties as receiver;

(4) Initiate, pursue, and defend litigation involving any right, claim, interest, or liability of the institution;

(5) Exercise any and all existing fiduciary functions of the institution as of the date of appointment as receiver;

(6) Borrow money as necessary in the liquidation of the institution and secure the borrowings by the pledge or mortgage of assets. The repayment of money borrowed under this subsection and interest thereon shall be considered an expense of administration under § 23-49-111;

(7) Abandon or convey title to any holder of a mortgage, deed of trust, security interest, or lien against property in which the institution has an interest whenever the receiver determines that to continue to claim the interest is burdensome and of no advantage to the institution, its depositors, creditors, or shareholders;

(8) Repudiate any leases or executory contracts to which the institution is a party in accordance with § 23-49-112; and

(9) Subject to the approval of the court:

(A) Sell any and all real and personal property to compromise any debt, claim, or judgment due from the institution and discontinue any action or other proceedings pending;

(B) Pay off all mortgages, deeds of trust, security agreements, and liens upon any real or personal property belonging to the institution and purchase at judicial sale or at sale authorized by court order, any real or personal property in order to protect the institution's equity in that property; and

(C) Sell in bulk the assets and liabilities of the institution.



§ 23-49-108 - Sale of assets -- Assumption of deposit liabilities by new institution.

(a) The receiver may, with ex parte approval of the circuit court, sell all or any part of the institution's assets to one (1) or more other state or federally chartered depository institution or to a federal deposit insurance agency in its corporate capacity.

(b) The receiver may also borrow from a federal deposit insurance agency any amount necessary to facilitate the assumption of deposit liabilities by a newly chartered or existing state or federally chartered depository institution, assigning any part or all of the assets of the institution as security for the loan.



§ 23-49-109 - Presentation of claims -- Notice of claims procedure -- Rejection of claims -- Statute of limitations.

(a) All parties having claims against the closed institution shall present their claims supported by proof to the receiver within one hundred eighty (180) days after the Bank Commissioner has taken possession.

(b) The receiver shall cause notice of the claims procedures prescribed by this section to be:

(1) Published once a month for three (3) consecutive months in a newspaper published in the City of Little Rock and having a general and substantially statewide circulation; and

(2) Mailed to each person whose name appears as a creditor upon books of the institution at the person's last address of record.

(c) (1) Within one hundred eighty (180) days following receipt of the claim, the receiver shall notify in writing any claimant whose claim has been rejected. Notice is effective when mailed.

(2) Any claimant whose claim has been rejected by the receiver may petition the circuit court for a hearing on the claim within sixty (60) days from the date the claim was rejected.

(d) The period described in subsection (a) of this section may be extended by written agreement between the claimant and the receiver.

(e) (1) The claim of any party against the closed institution shall be disallowed, other than any portion of the claim which was allowed by the receiver, as of the end of the sixty-day period described in subsection (c) of this section, if the party having the claim fails to:

(A) Request an administrative review of any claim by the receiver in accordance with proper procedure; or

(B) File suit on the claim, or continue an action commenced before the appointment of the receiver, before the end of the sixty-day period.

(2) The disallowance shall be final, and the claimant shall have no further rights or remedies with respect to the claim.



§ 23-49-110 - Claims filed after 180-day claim period.

Any claims filed after the one-hundred-eighty-day claim period prescribed by § 23-49-109 and subsequently accepted by the receiver or allowed by the circuit court shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the receiver on the date the claims are accepted or allowed.



§ 23-49-111 - Payment of claims.

(a) All claims against the institution's estate, proved to the receiver's satisfaction or approved by the circuit court, shall be paid in the following order:

(1) Administration expenses;

(2) Claims given priority under other provisions of state or federal law;

(3) Deposit obligations;

(4) Other general liabilities;

(5) Debt subordinated to the claims of depositors and general creditors; and

(6) Equity capital securities.

(b) Administrative expenses shall include:

(1) Court costs;

(2) Compensation of each regular officer or employee of the receiver for the time actually devoted by the officer or employee to the liquidation of the institution at an amount not to exceed the compensation paid to the officer or employee for the performance of his or her regular duties;

(3) Actual expenses of each regular officer and employee necessarily incurred in the performance of his or her duties;

(4) Compensation and expenses of any special representative, assistant, accountant, agent, or attorney employed by the receiver; and

(5) If the Bank Commissioner is acting as receiver, such reasonable general overhead expenses as may be incurred by the commissioner in the liquidation of the affairs of the institution, which shall be ascertained, determined, and fixed by the commissioner.

(c) Interest on any claims shall not be paid until all claims within the same class have received the full principal amount of claim.



§ 23-49-112 - Rejection of contracts and leases.

(a) Within one hundred eighty (180) days after the date that the Bank Commissioner has taken possession, the receiver may, at his or her election, reject:

(1) Any executory contracts to which the closed institution is a party without any further liability to the closed institution or the receiver; and

(2) Any obligation of the institution as a lessee of real or personal property.

(b) The receiver's election to reject a lease shall create no claim for rent other than rent accrued to the date of termination.



§ 23-49-113 - Subrogation of federal deposit insurance agency to rights of depositors.

Whenever a federal deposit insurance agency pays or makes available for payment the insured deposit liabilities of a closed institution, the federal deposit insurance agency, whether or not it acts as receiver, shall be subrogated by operation of law to all rights of depositors against the closed institution relating to claims for deposits so paid by the federal deposit insurance agency to the extent necessary to enable the federal deposit insurance agency, under federal law, to make insurance payments available to depositors of closed institutions.



§ 23-49-114 - Appointment of successor to fiduciary and representative proceedings.

(a) (1) The receiver, with the approval of the circuit court, may appoint one (1) or more successors to any or all of the rights, obligations, assets, deposits, agreements, and trusts held by the closed institution as trustee, administrator, executor, guardian, agent, and all other fiduciary or representative capacities.

(2) The approval may be obtained in connection with the proceedings authorized under § 23-49-108.

(3) (A) A successor's duties and obligations begin upon appointment to the same extent binding upon the closed institution and as though the successor had originally assumed the duties and obligations.

(B) Specifically, a successor shall be appointed to administer trusteeships, administrations, executorships, guardianships, agencies, and other fiduciary or representative proceedings to which the closed institution is named or appointed in wills, whenever probated, or to which it is appointed by any other instrument, court order, or by operation of law.

(b) This section shall not impair any right of the grantor or beneficiaries of trust assets to secure the appointment of a substituted trustee or manager.

(c) Within thirty (30) days after appointment, a successor shall give written notice, insofar as practical, that the successor has been appointed in accordance with applicable law to all interested parties named in:

(1) The books and records of the closed institution; and

(2) Trust documents held by it.



§ 23-49-115 - Notice concerning safekeeping and safe-deposit boxes.

(a) (1) The receiver shall cause notice to be mailed to the last address of record to the owners of any personal property in the possession of or held by a closed institution for safekeeping, and to all lessees of safe-deposit boxes.

(2) The notice shall require the intended recipients to appear and assert their claims to the property within sixty (60) days from the date of the notice.

(b) Subject to approval of the circuit court, the receiver shall make such agreements or arrangements as may be necessary for the disposition of property held by the closed institution for safekeeping and the contents of safe-deposit boxes, and for the termination of any leases or other contracts relating to the property or contents.



§ 23-49-116 - Actions for enforcement of rights, demands, or claims vested in an institution or its shareholders or creditors.

Notwithstanding any other provision of state law, the receiver may, within five (5) years from the date of closing of the institution, institute and maintain, in the name of the receiver, any action or proceeding for the enforcement of any right, demand, or claim that is vested in the institution.



§ 23-49-117 - Contents of articles of dissolution.

When the proceedings described in this chapter have been completed, the receiver shall execute and file, in the manner provided in this section, articles of dissolution, setting forth the following information:

(1) The name of the institution;

(2) The place where its main office was located;

(3) The names and addresses of the directors and officers of the institution at the time the liquidation proceedings were begun;

(4) A brief summary of the aggregate amount of general claims finally allowed against the institution, the order in which the claims were paid, and the aggregate amount of all other claims against the institution. A statement of the aggregate payments made on each of the groups of claims must be provided, referencing the orders of the receiver or the circuit court authorizing those payments and the current reports documenting such payments; and

(5) A brief summary of the aggregate amount of payments made to the shareholders of the institution, whether of money or other property, and a reference to the orders of the receiver or the circuit court authorizing the payments and to the current reports wherein documentation of the payments is made.



§ 23-49-118 - Execution and filing of articles with department -- Certificate of dissolution.

(a) The articles of dissolution shall be executed in duplicate and presented in duplicate to the State Bank Department accompanied by fees prescribed by department regulations.

(b) (1) Upon presentation of the articles of dissolution, the Bank Commissioner shall endorse his or her approval upon each of the duplicate copies of the articles if he or she finds that they conform to law.

(2) When all fees have been paid as required by law, the commissioner shall file one (1) copy of the articles in the department and issue two (2) certificates of dissolution. One (1) certificate of dissolution shall be filed with the department and the second shall be delivered to the receiver.

(c) Upon the issuance of the certificate of dissolution, the institution shall be dissolved and its existence shall cease.

(d) Upon the issuance of the certificate of dissolution, the receiver shall be authorized, as agent for the directors and shareholders of any subsidiary trust company, to file any and all documents with the Secretary of State necessary to terminate its corporate existence under applicable corporate law.



§ 23-49-119 - Voluntary liquidation.

(a) (1) An application for approval to voluntarily liquidate the affairs of an institution shall be submitted to the Bank Commissioner in the manner and form that the commissioner may prescribe, shall include the information set forth in subsection (b) of this section, and shall contain such additional information which the commissioner may require.

(2) The application shall include duplicate copies of a resolution authorizing the dissolution and duplicate copies of a certificate, verified by the applicant's president or a vice president, setting forth the facts pertaining to the resolution and also that all of the applicant's liabilities have been paid in full.

(b) Each duplicate certificate shall have annexed thereto, over the official signatures, evidence showing:

(1) The date on which the resolution was authorized by the affirmative vote of the holders of at least a simple majority of the outstanding shares entitled to vote thereon;

(2) The number of shares of each class entitled to vote on the resolution which were outstanding on the date of the stockholders' meeting;

(3) The number of shares of each class entitled to vote on the resolution whose owners were present in person or by proxy;

(4) The number of shares of each class voted for and against the resolution; and

(5) The manner in which the meeting was called and the time and manner of giving notice, with a certification that the meeting was lawfully called and held.

(c) (1) Upon receipt of the application, the commissioner shall investigate its merits.

(2) If the commissioner is satisfied that the application is complete and that all applicable provisions of law have been complied with, he or she shall cause an examination to be made of the applicant institution for the purpose of verifying the payment of all of its liabilities.

(3) If the examination satisfies the commissioner that all of the applicant's liabilities have been paid, he or she shall endorse one (1) copy of the certificate with his or her statement that the institution is voluntarily liquidating.

(d) The return of the endorsed copy of the certificate shall operate to free the institution from further examination and to authorize it, under its original corporate name, to sue and be sued, to execute conveyances and other instruments, to take, hold, and own property, and to do all such other things as may be necessary to realize upon its remaining assets for the pro rata benefit of its stockholders, but not to engage or continue in any new or other business under its charter or otherwise.

(e) The liquidation shall proceed as expeditiously as possible, and at the conclusion thereof, the institution shall surrender its charter.

(f) In lieu of continuing the liquidation under the original corporate name, the institution may transfer the remaining assets to a trustee agreed upon by the stockholders by a majority vote and shall thereupon surrender its charter.

(g) Each application for approval of a voluntary dissolution shall be accompanied by a fee as shall be set by State Bank Department regulations and shall be paid to the department.



§ 23-49-120 - Voluntarily placing an institution in possession of commissioner.

(a) Any institution may place its affairs and assets under the control of the Bank Commissioner by posting a notice on its front door as follows: "This financial institution is in the possession of the Arkansas State Bank Commissioner".

(b) The posting of the notice or the taking possession of any institution by the commissioner shall be sufficient to place all of the assets and property of whatever nature in the possession of the commissioner and shall operate as a bar to and dissolution of any attachment proceedings.






Chapter 50 - Miscellaneous Violations of Banking Laws

§ 23-50-101 - Prosecution of violations -- Nonliability of commissioner.

(a) The Bank Commissioner may initiate any appropriate civil or administrative action or remedy upon discovering a violation of the Arkansas Banking Code of 1997 or any other statute or regulation the enforcement of which is within the scope of his or her duty.

(b) Civil, administrative, or criminal actions initiated by the commissioner under this section which expose him or her or his or her estate to personal liability for damages, or otherwise, shall be defended by the State of Arkansas, and judgments, if any shall be obtained against him or her or his or her estate, shall be borne by the State of Arkansas.

(c) No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith reliance upon an order or regulation of the State Bank Department notwithstanding a subsequent decision by a court invalidating the order or regulation.



§ 23-50-102 - Forfeiture of charter.

(a) (1) If the directors of any institution under the supervision of the State Bank Department shall knowingly violate or knowingly permit any of its officers, agents, or servants to violate any of the laws enacted for the regulation of any such institutions or any department regulations, all rights, privileges, and franchises of the institution shall be subject to forfeiture.

(2) (A) Any violation shall, however, be determined in the first instance by the Bank Commissioner, after notice to the institution of not less than five (5) days, and after hearing thereon, and subject to appeal by the institution to the circuit court of the county wherein the institution has its main office.

(B) Any appeal shall be cognizable and subject to hearing by the circuit court, either in term time or in vacation, at chambers, upon five (5) days' notice of the taking of the appeal and of the time and place for the hearing.

(b) (1) Upon rendition of any decision adverse to any institution, the commissioner shall be authorized, in his or her discretion, to take charge of the institution and manage and supervise the business thereof, pending any appeal that may be taken from the decision or orders.

(2) Upon affirmance by the circuit court of the decision or orders appealed from, the commissioner shall be authorized to continue supervision, or to suspend the charter, of the institution, pending compliance with the decision or orders.

(3) If the decision or orders are not complied with in the case of a state bank or subsidiary trust company within a reasonable time to be fixed by the commissioner, the department shall proceed to liquidate the business and assets of the state bank or subsidiary trust company in the same manner as is provided in the case of insolvent state banks.



§ 23-50-103 - Misleading actions or use of words by unauthorized persons.

(a) (1) All persons except those described in subdivision (a)(2) of this section are prohibited from using in this state as a portion of or in connection with their place of business their name or title or in reference to themselves in their stationery or advertising the following words or phrases, alone or in combination with any other word or phrase: "bank", "banker", "bankers", "banking", "federal reserve", "trust company", "trust", "savings and loan", "credit union", or "building and loan" or any other word or phrase that tends to induce the belief that the party using it is authorized to engage in the business of a bank, trust company, savings and loan association, or credit union.

(2) The prohibitions contained in subdivision (a)(1) of this section shall not apply to those persons that discharge the burden of proving their authority to use the words or phrases described in subdivision (a)(1) of this section under the laws of this or another state or of the United States.

(b) All persons except those described in subdivision (a)(2) of this section are prohibited from doing or soliciting business in this state substantially in the manner or so as to induce the belief that the business in whole or in part is that of a bank, savings bank, trust company, credit union, or savings and loan association, either by the sale of contract, or of shares of its capital stock upon partial or installment payments thereof, or by the receipt of money, savings, dues, or other deposits, or by the issuance of certificates of deposit or certificates of investment of money, savings, or dues.

(c) Nothing in this section shall be construed as preventing the use of the word "bankers" in combination with other words in connection with the place of business, name, and title of any finance or investment company operated in connection with, as a subsidiary to, or having joint offices with a bank or trust company in this state, if the bank or trust company is subject to the supervision of the Bank Commissioner and if the bank or trust company has the word "bankers" alone or in combination with other words in its name or title.

(d) Each violation of subsection (a) of this section shall constitute a Class A misdemeanor.

(e) It is declared to be public policy that this law be liberally construed in favor of its enforcement.

(f) Nothing in this section shall be construed to authorize any person to engage in any activity not otherwise authorized under Arkansas law.



§ 23-50-104 - Circulation of false rumor injurious to bank.

A person is guilty of a Class A misdemeanor whenever he or she:

(1) Maliciously, and without cause, circulates or causes to be circulated, either verbally or in writing, any rumor with the intent to injuriously affect the financial standing or reputation of any bank doing business in this state;

(2) Makes any statement or circulates or assists in circulating any false rumor for the purpose of injuring the financial standing of any bank; or

(3) Seeks either by word or action to start a run upon a bank or connives or conspires with any parties for the purpose of injuring the standing or reputation or starting a run on the bank.



§ 23-50-105 - Embezzlement, misuse of funds, etc., by officer, director, etc.

(a) The following persons shall be guilty of a felony:

(1) Any officer, director, agent, or employee of any bank or subsidiary trust company who:

(A) Embezzles or willfully misapplies any of the moneys, funds, or credits of the bank or subsidiary trust company;

(B) Without authority from the directors of the bank or subsidiary trust company issues or puts forth any certificate of deposit, draws any order or bill of exchange, makes any acceptance, or assigns any note, bond, draft, bill of exchange, mortgage, judgment, or decree; or

(C) Makes any false entry in any book, report, or statement of the bank or trust company with the purpose in any case to injure or defraud the bank or subsidiary trust company, the Bank Commissioner, any agent or examiner appointed to examine the affairs of the bank or subsidiary trust company, or the State Banking Board;

(2) Every receiver or liquidating agent of a bank or subsidiary trust company who, with like purpose to defraud or injure, shall embezzle or willfully misapply any of the moneys, funds, or assets of his or her trust; and

(3) Every agent, attorney, employee, or assistant of any receiver or liquidating agent of any bank or subsidiary trust company who with like purpose to defraud or injure shall embezzle or willfully misapply any of the moneys, funds, or assets of the trust of the receiver or liquidating agent.

(b) Upon conviction, the person shall be fined in any sum not more than one million dollars ($1,000,000) or shall be imprisoned in the Arkansas penitentiary for not more than thirty (30) years, or both.



§ 23-50-106 - False statements or records -- Bribery of commissioner, examiner, or department employee.

The following persons shall be guilty of a Class D felony:

(1) Any person or persons who shall knowingly subscribe to or make or cause to be made any false statement or false entry in the books of any financial institution with the purpose to deceive the Bank Commissioner or examiner;

(2) Any person or persons who shall knowingly subscribe to or exhibit false papers with the purpose to deceive the commissioner or the examiner;

(3) Any person or persons who shall make or publish any false statement concerning the assets, liabilities, or affairs of any financial institution; or

(4) Any person or persons who shall bribe or attempt to bribe or offer any gratuity to the commissioner or any examiner.



§ 23-50-107 - False statements or records by officer, agent, or employee.

Every officer, agent, or employee of any financial institution organized or doing business under the laws of the state who knowingly subscribes to or makes any false reports or any false statements or entries in the books of the financial institution or knowingly subscribes or exhibits any false writing or paper with the purpose to deceive any person as to the condition of the financial institution is guilty of a Class A misdemeanor.



§ 23-50-108 - False reports by commissioner or examiner -- Acceptance of bribe.

Any commissioner or examiner who shall knowingly make a false or fraudulent report of the condition of any financial institution with the purpose to aid or abet its officers, owners, or agents in continuing to operate an insolvent institution or to injure the financial institution, or any examiner who shall receive or accept any bribe or gratuity given for the purpose of inducing him or her not to file a true and correct report of the condition thereof or who shall neglect to make an examination thereof because of having received a bribe or gratuity, is guilty of a Class D felony.



§ 23-50-109 - Disclosure of information or false report by examiner.

Any examiner who shall disclose any information obtained by him or her in the course of his or her employment, except to the Bank Commissioner or the directors of the financial institution, or when subpoenaed as a witness in a legal proceeding, or who shall knowingly make, state, or publish any false statement or report concerning the assets, liabilities, or affairs of the financial institution is guilty of a Class D felony, shall be immediately removed from office, and shall be liable under his or her official bond to the institution injured.



§ 23-50-110 - Certification of check when funds insufficient.

(a) It shall be unlawful for any officer, director, agent, or employee of any bank to certify any check drawn upon the bank unless the person drawing the check has on deposit with the bank, at the time the check is certified, an amount of money not less than the amount specified in the check.

(b) Any check so certified by a duly authorized officer, director, agent, or employee shall be a good and valid obligation against the bank.

(c) However, any officer, director, agent, or employee of any bank who shall willfully violate any provision of this section, or who shall resort to any device or receive any fictitious obligation, directly or collaterally, in order to evade the provisions thereof, or who shall certify a check before the amount thereof shall have been regularly deposited in the bank to the credit of the drawer thereof is guilty of a Class A misdemeanor.






Chapter 51 - Arkansas Trust Institutions Act

§ 23-51-101 - Title.

This chapter may be cited as the "Arkansas Trust Institutions Act".



§ 23-51-102 - Certain definitions.

(a) For the purposes of this chapter:

(1) "Account" means the client relationship established with a trust company involving the transfer of funds or property to the trust company, including a relationship in which the trust company acts as trustee, executor, administrator, guardian, custodian, conservator, bailee, receiver, registrar, or agent, but excluding a relationship in which the trust company acts solely in an advisory capacity;.

(2) "Act as a fiduciary" or "acting as a fiduciary" means to:

(A) Accept or execute trusts, including to:

(i) Act as trustee under a written agreement;

(ii) Receive money or other property in its capacity as trustee for investment in real or personal property;

(iii) Act as trustee and perform the fiduciary duties committed or transferred to it by order of a court of competent jurisdiction;

(iv) Act as trustee of the estate of a deceased person; or

(v) Act as trustee for a minor or incapacitated person;

(B) Administer in any other fiduciary capacity real or tangible personal property; or

(C) Act pursuant to an order of a court of competent jurisdiction as executor or administrator of the estate of a deceased person or as a guardian or conservator for a minor or incapacitated person;

(3) "Administer" with respect to real or tangible personal property means, as an agent or in another representative capacity, to possess, purchase, sell, lease or insure, safekeep or otherwise manage the property;

(4) "Affiliate" means a company that directly or indirectly controls, is controlled by, or is under common control with a trust institution or other company;

(5) "Authorized trust institutions" means any state trust company, subsidiary trust company, or trust office of a trust institution located in Arkansas;

(6) "Bank" means a state bank, national bank, any bank chartered by any state of the United States or any foreign bank organized under the laws of a territory of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa or the United States Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation;

(7) "Bank supervisory agency" means:

(A) Any agency of another state with primary responsibility for chartering and supervising a trust institution; and

(B) The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of Thrift Supervision [abolished] and any successor to these agencies;

(8) "Branch" with respect to a depository institution has the meaning set forth in § 23-48-702;

(9) "Capital" means:

(A) The sum of:

(i) The par value of all shares of the state trust company having a par value that have been issued;

(ii) The consideration fixed by the board in the manner provided by the Arkansas Business Corporation Act, § 4-27-101 et seq., for all shares of the state trust company without par value that have been issued, except a part of that consideration that:

(a) Has been actually received;

(b) Is less than all of that consideration; and

(c) The board, by resolution adopted not later than sixty (60) days after the date of issuance of those shares, has allocated to surplus with the prior approval of the commissioner; and

(iii) An amount not included in subdivisions (a)(9)(A)(i) and (ii) of this section that has been transferred to capital of the state trust company, on the payment of a share dividend or on adoption by the board of a resolution directing that all or part of surplus be transferred to capital, minus each reduction made as permitted by law; less

(B) All amounts otherwise included in subdivisions (a)(9)(A)(i) and (ii) of this section that are attributable to the issuance of securities by the state trust company and that the commissioner determines, after notice and an opportunity for hearing, should be classified as debt rather than equity securities;

(10) "Capital base" means the sum of capital, surplus, and undivided profits, plus any additions and less any subtractions which the commissioner may by regulation prescribe;

(11) "Charter" means a charter, license or other authority issued by the commissioner or a bank supervisory agency authorizing a trust institution to act as a fiduciary in its home state;

(12) "Client" means a person to whom a trust institution owes a duty or obligation under a trust or other account administered by the trust institution or as an advisor or agent, regardless of whether the trust institution owes a fiduciary duty to the person. The term includes the non-contingent beneficiaries of an account;

(13) "Commissioner" means the Bank Commissioner then in office and, where appropriate, all of his or her successors and predecessors in office;

(14) "Company" includes a bank, trust company, subsidiary trust company, corporation, limited liability company, partnership, association, business trust, or another trust;

(15) "Control" means:

(A) The ownership of or ability or power to vote, directly, acting through one or more other persons, or otherwise indirectly, more than twenty-five percent (25%) of the outstanding shares of a class of voting securities of a state trust company or other company;

(B) The ability to control the election of a majority of the board of a state trust company or other company; and

(C) The power to exercise, directly or indirectly, a controlling influence over the management or policies of the state trust company or other company as determined by the commissioner after notice and an opportunity for hearing;

(16) "Department" means the State Bank Department;

(17) "Depository institution" means any company chartered to act as a fiduciary and included for any purpose within any of the definitions of "insured depository institution" as set forth in 12 U.S.C. §§ 1813(c)(2) and (3);

(18) "Equity capital" means the amount by which the total assets of a state trust company exceed the total liabilities of the state trust company;

(19) "Equity security" means:

(A) Stock, other than adjustable rate preferred stock and money market (auction rate) preferred stock;

(B) A certificate of interest or participation in a profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share or participation share, investment contract, voting-trust certificate, or partnership interest;

(C) A security immediately convertible at the option of the holder without payment of significant additional consideration into a security described by this subdivision (a)(19);

(D) A security carrying a warrant or right to subscribe to or purchase a security described by this subdivision (a)(19); and

(E) A certificate of interest or participation in, temporary or interim certificate for, or receipt for a security described by this subdivision (a)(19) that evidences an existing or contingent equity ownership interest;

(20) "Fiduciary record" means a matter written, transcribed, recorded, received or otherwise in the possession or control of a trust company, whether in physical or electromagnetic form, that is necessary to preserve information concerning an act or event relevant to an account or a client of a trust company;

(21) "Hazardous condition" with respect to a trust company means:

(A) A refusal by the trust company to permit examination of its books, papers, accounts, records, or affairs by the commissioner;

(B) Violation by a trust company of a condition of its chartering or an agreement entered into between the trust company and the commissioner; or

(C) A circumstance or condition in which an unreasonable risk of loss is threatened to clients or creditors of a trust company, excluding risk of loss to a client that arises as a result of the client's decisions or actions, but including a circumstance or condition in which a trust company:

(i) Is unable or lacks the means to meet its current obligations as they come due in the regular and ordinary course of business, even though the book or fair market value of its assets may exceed its liabilities;

(ii) Has equity capital less than the amount of capital the trust company is required to maintain under § 23-51-110, or the adequacy of its equity capital is threatened, as determined under regulatory accounting principles;

(iii) Has concentrated an excessive or unreasonable portion of its assets in a particular type or character of investment;

(iv) Violates or refuses to comply with this chapter, another statute or regulation applicable to trust companies, or any final and enforceable order of the commissioner;

(v) Is in a condition that renders the continuation of a particular business practice hazardous to its clients and creditors; or

(vi) Conducts business in an unsafe or unsound manner, which includes, but is not limited to conducting business with:

(a) Inexperienced or inattentive management;

(b) Potentially dangerous operating practices;

(c) Infrequent or inadequate audits;

(d) Administration of assets that is notably deficient in relation to the volume and character or responsibility for asset holdings;

(e) Failure to adhere to sound administrative practices;

(f) Frequent occurrences of violations of laws, regulations or terms of the governing instruments; or

(g) Engaging in self-dealing or evidencing a notable degree of potential or actual conflicts of interest;

(22) "Insider" means:

(A) Each director, officer or principal shareholder of the trust company;

(B) Any company controlled by a person described by subdivision (a)(22)(A) of this section; or

(C) Any person who participates or has authority to participate, other than in the capacity of a director, in major policy-making functions of the state trust company, whether or not the person has an official title or the officer is serving without salary or compensation;

(23) "Insolvent" means a circumstance or condition in which a state trust company:

(A) Is unable or lacks the means to meet its current obligations as they come due in the regular and ordinary course of business, even if the value of its assets exceeds its liabilities;

(B) Has equity capital less than one million dollars ($1,000,000), as determined under regulatory accounting principles;

(C) Fails to maintain deposit insurance with the Federal Deposit Insurance Corporation or its successor if the commissioner determines that deposit insurance is necessary for the safe and sound operation of the state trust company, or maintains adequate security for its deposits in accordance with § 23-51-130;

(D) Sells or attempts to sell substantially all of its assets or merges or attempts to merge substantially all of its assets or business with another entity other than as provided by §§ 23-51-150 -- 23-51-155; or

(E) Attempts to dissolve or liquidate other than as provided by §§ 23-51-156 -- 23-51-161;

(24) "Investment security" means a marketable obligation evidencing indebtedness of a person in the form of a bond, note, debenture, or other debt instrument not otherwise classified as a loan or extension of credit;

(25) "License" means the authority granted by the commissioner pursuant to this chapter to establish, acquire or maintain a trust office;

(26) "Loans and extensions of credit" means direct or indirect advances of funds by a state trust company to a person that are conditioned on the obligation of the person to repay the funds or that are repayable from specific property pledged by or on behalf of the person;

(27) "New trust office" means a trust office located in a host state which:

(A) Is originally established by the trust institution as a trust office; and

(B) Does not become a trust office of the trust institution as a result of:

(i) The acquisition of another trust institution or trust office of another trust institution; or

(ii) A merger, consolidation, or conversion involving any such trust institution or trust office;

(28) "Office" with respect to a trust institution means the principal office, a trust office or a representative trust office, but not a branch;

(29) "Officer" means the presiding officer of the board, the principal executive officer, or another officer appointed by the board of a state trust company or other company, or a person or group of persons acting in a comparable capacity for the state trust company or other company;

(30) "Operating subsidiary" means a company for which a state trust company has the ownership, ability, or power to vote, directly, acting through one or more other persons, or otherwise indirectly, more than fifty percent (50%) of the outstanding shares of each class of voting securities or its equivalent of the company;

(31) "Out-of-state bank" means a bank chartered to act as a fiduciary in any state or states other than this state;

(32) "Out-of-state trust company" means either a trust company that is not a state trust company or a savings association whose principal office is not located in this state;

(33) "Out-of-state trust institution" means a trust institution that is not a state trust institution;

(34) "Person" means an individual, a company or any other legal entity;

(35) "Principal office" with respect to:

(A) A state trust company, means a location registered with the commissioner as the state trust company's home office at which:

(i) The state trust company does business;

(ii) The state trust company keeps its corporate books and a set of its material records, including material fiduciary records; and

(iii) At least one executive officer of the state trust company maintains an office; or

(B) A trust institution other than a state trust company, means its principal place of business in the United States;

(36) "Principal shareholder" means a person who owns or has the ability or power to vote, directly, acting through one or more other persons, or otherwise indirectly, ten percent (10%) or more of the outstanding shares of any class of voting securities of a state trust company or other company;

(37) "Private trust company" means a trust company that does not engage in a trust business with the general public;

(38) "Receiver" means the commissioner, an agent of the commissioner or any federal or other governmental agency exercising the powers and duties of a receiver pursuant to § 23-51-164;

(39) "Savings association" means a depository institution that is neither a bank nor a foreign bank;

(40) "Shareholder" means an owner of a share in a state trust company;

(41) "Shares" means the units into which the proprietary interests of a state trust company are divided or subdivided by means of classes, series, relative rights, or preferences;

(42) "State" means any state of the United States, the District of Columbia, any territory of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the United States Virgin Islands, and the Northern Mariana Islands;.

(43) "State bank" means a bank chartered to act as a fiduciary by this state;

(44) "State trust company" means a corporation organized or reorganized under this chapter;

(45) "State trust institution" means a trust institution having its principal office in this state;

(46) "Subsidiary" means a company that is controlled by another person. The term includes a subsidiary of a subsidiary;

(47) "Subsidiary trust company" means a corporation organized under the Arkansas Business Corporation Act, § 4-27-101 et seq. and authorized by the commissioner pursuant to § 23-47-801 et seq. or the Bank Holding Company Subsidiary Trust Company Formation Act of 1989, § 23-32-1901 et seq. [repealed], to conduct trust business and business incidental to trust business in this state, of which more than fifty percent (50%) of the voting stock is owned, directly or indirectly, by a bank holding company which also owns, directly or indirectly, an affiliated bank, as that term is defined in § 23-47-801 et seq.;

(48) "Surplus" means the amount by which the assets of a state trust company exceeds its liabilities, capital, and undivided profits;

(49) "Trust business" means the holding out by a person to the public by advertising, solicitation or other means that the person is available to perform any service of a fiduciary in this or another state, including but not limited to:

(A) Acting as a fiduciary, or

(B) To the extent not acting as a fiduciary, any of the following:

(i) Receiving for safekeeping personal property of every description;

(ii) Acting as assignee, bailee, conservator, custodian, escrow agent, registrar, receiver or transfer agent; or

(iii) Acting as financial advisor, investment advisor or manager, agent or attorney-in-fact in any agreed upon capacity;

(50) "Trust company" means a state trust company, subsidiary trust company or any other company chartered to act as a fiduciary that is neither a depository institution nor a foreign bank;

(51) "Trust deposits" means the client funds held by a state trust company and authorized to be deposited with itself pending investment, distribution, or payment of debts on behalf of the client;

(52) "Trust institution" means a depository institution, state bank or trust company;

(53) "Trust office" means an office, other than the principal office, at which a trust institution is licensed by the commissioner to act as a fiduciary;

(54) "Unauthorized trust activity" means:

(A) A company, other than one identified in § 23-51-165(a), acting as a fiduciary within this state;

(B) A company engaging in a trust business in this state at any office of the company that is not its principal office, if it is a state trust institution, or that is not a trust office or a representative trust office of the company; or

(C) An out-of-state trust institution engaging in a trust business in this state at any time an order issued by the commissioner pursuant to § 23-51-182 is in effect;

(55) "Undivided profits" means the part of equity capital of a state trust company equal to the balance of its net profits, income, gains, and losses since the date of its formation, minus subsequent distributions to shareholders and transfers to surplus or capital under share dividends or appropriate board resolutions. The term includes amounts allocated to undivided profits as a result of a merger; and

(56) "Voting security" means a share, or other evidence of proprietary interest in a state trust company or other company that has as an attribute the right to vote or participate in the election of the board of the state trust company or other company, regardless of whether the right is limited to the election of fewer than all of the board members. The term includes a security that is convertible or exchangeable into a voting security.

(b) These definitions shall be liberally construed to accomplish the purposes of this chapter. The commissioner by regulation may adopt other definitions to accomplish the purposes of this chapter.



§ 23-51-103 - Regulations.

The Bank Commissioner may promulgate such regulations as he or she determines to be necessary or appropriate in order to implement the provisions of this chapter.



§ 23-51-104 - Organization and powers of state trust company.

(a) Subject to the other provisions of this chapter, one or more persons may organize and charter a state trust company. A state trust company may perform any act as a fiduciary or engage in any trust business within or without this state.

(b) Subject to § 23-51-111, a state trust company may exercise the powers of an Arkansas business corporation reasonably necessary or helpful to enable exercise of its specific powers under this chapter.

(c) A state trust company may contribute to community funds, or to charitable, philanthropic, or benevolent instrumentalities conducive to public welfare, amounts that its board considers appropriate and in the interests of the state trust company.

(d) Subject to § 23-51-130, a state trust company may deposit trust funds with itself or an affiliate.

(e) Subject to obtaining any required insurance from the Federal Deposit Insurance Corporation (FDIC), a state trust company may receive and pay deposits with or without interest, made by agencies of the United States Government or of a state, county, or municipality.



§ 23-51-105 - Articles of association of state trust company.

The articles of association of a state trust company must be signed and acknowledged by each organizer and must contain:

(1) The name of the state trust company;

(2) The period of its duration, which may be perpetual;

(3) The powers of the state trust company, which may be stated as:

(A) All powers granted to a state trust company in this state; or

(B) A list of the specific powers that the state trust company chooses and is authorized to exercise;

(4) The aggregate number of shares that the state trust company will be authorized to issue, the number of classes of shares, which may be one or more, the number of shares of each class if more than one class, and a statement of the par value of the shares of each class or that the shares are to be without par value;

(5) If the shares are to be divided into classes, the designation of each class and statement of the preferences, limitations, and relative rights of the shares of each class;

(6) Any provision granting to shareholders the preemptive right to acquire additional shares of the state trust company;

(7) Any provision granting the right of shareholders to cumulative voting in the election of directors;

(8) The aggregate amount of consideration to be received for all shares initially issued by the state trust company, and a statement signed and verified by the organizers that the capital stock has been fully subscribed and the purchase price therefor has been paid into an escrow account approved by the Bank Commissioner;

(9) Any provision consistent with law that the organizers elect to set forth in the articles of association for the regulation of the internal affairs of the state trust company or that is otherwise required by this chapter to be set forth in the articles of association;

(10) The street address of the state trust company's principal office required to be maintained under § 23-51-172; and

(11) The number of directors or managers constituting the initial board, which may not be fewer than three (3), and the names and street addresses of the persons who are to serve as directors until the first annual meeting of shareholders or until successor directors have been elected and qualified.



§ 23-51-106 - Application for state trust company charter.

(a) An application for a state trust company charter must be made under oath and in the form required by the Bank Commissioner and must be supported by information, data, records, and opinions of counsel that the commissioner requires. The application must be accompanied by a non-refundable filing fee of not less than three thousand dollars ($3,000) nor more than ten thousand dollars ($10,000) as set by regulation of the commissioner and proof of escrow of deposit for the required capital.

(b) The commissioner shall grant a state trust company charter only on proof that one or more viable markets exist within or outside of this state that may be served in a profitable manner by the establishment of the proposed state trust company. In making such a determination, the commissioner shall examine the business plan which shall be submitted as part of the application for a state trust company charter and consider:

(1) The market or markets to be served;

(2) Whether the proposed organizational and capital structure and amount of initial capitalization is adequate for the proposed business and location;

(3) Whether the anticipated volume and nature of business indicates a reasonable probability of success and profitability based on the market sought to be served;

(4) Whether the proposed officers and directors, as a group, have sufficient fiduciary experience, ability, standing, competence, trustworthiness, and integrity to justify a belief that the proposed state trust company will operate in compliance with law and that success of the proposed state trust company is probable;

(5) Whether each principal shareholder has sufficient experience, ability, standing, competence, trustworthiness, and integrity to justify a belief that the proposed state trust company will be free from improper or unlawful influence or interference with respect to the state trust company's operation in compliance with law; and

(6) Whether the organizers are acting in good faith.

(c) The failure of an applicant to furnish required information, data, opinions of counsel, other material or the required fee is considered an abandonment of the application.



§ 23-51-107 - Notice and investigation of charter application.

(a) The Bank Commissioner shall notify the organizers when the application is complete and accepted for filing and all required fees and deposits have been paid. Upon filing of an application with the commissioner, the organizers of the proposed state trust company shall give notice of filing through publication by one (1) insertion in a newspaper published in the City of Little Rock and having a general and substantially statewide circulation and shall give written notice of filing through the United States mail to all trust institutions maintaining a principal office or a trust office in the county wherein the principal office of the proposed state trust company is to be located.

(b) At the expense of the organizers, the commissioner shall investigate the application and inquire into the identity and character of each proposed director, officer, and principal shareholder. The commissioner shall prepare a written report of the investigation, and any person may request a copy of the nonconfidential portions of the application and written report as provided by the Freedom of Information Act of 1967, § 25-19-101 et seq. Regulations adopted under this chapter may specify the confidential or nonconfidential character of information obtained by the State Bank Department under this section. Except as provided in regulations regarding confidential information, the financial statement of a proposed officer, director or principal shareholder is confidential and not subject to public disclosure.



§ 23-51-108 - Hearing and decision on charter application.

(a) No person shall appear in opposition to the application unless the person shall have filed a written protest to the granting of the application within thirty (30) days of the date of the notice of the filing of the application. The protest must state the grounds for objection and must be accompanied by a filing fee of not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000) for each protestant, such amount to be set by regulation promulgated by the Bank Commissioner.

(b) Once the written report of investigation has been completed, the commissioner shall establish a time for hearing on the charter application.

(c) Notice of the time, place, and purpose of the hearing shall be given at least thirty (30) days before the hearing as follows:

(1) By letter from the commissioner to the organizers of the proposed state trust company and to each trust institution to which the organizers of the application are required to give written notice pursuant to § 23-51-107(a);

(2) By letter from the commissioner to each person who has notified the commissioner of an intention to oppose the application, provided that if a group of persons has protested the application, the notice may be given to one (1) member of the group; and

(3) By release to news media.

(d) If the commissioner sets a hearing, the commissioner shall conduct a public hearing and as many prehearing conferences and opportunities for discovery as the commissioner considers advisable and consistent with applicable law and regulations.

(e) Based on the record of any hearing conducted pursuant to subsection (d) of this section, the commissioner shall determine whether all of the necessary conditions set forth in § 23-51-106(b) have been established and shall enter an order granting or denying the charter. The commissioner may make approval of any application conditional and shall include any conditions in the order granting the charter.



§ 23-51-109 - Issuance of charter.

(a) A state trust company may not engage in the trust business until it receives its charter from the Bank Commissioner. The commissioner may not deliver the charter until the state trust company has:

(1) Elected or qualified the initial officers and directors named in the application for charter or other officers and directors approved by the commissioner; and

(2) Complied with all other requirements of this chapter relative to the organization of a state trust company.

(b) If a state trust company does not open and engage in the trust business within six (6) months after the date it receives its charter or conditional approval of application for charter, or within such further period as such period may be extended, the commissioner shall revoke the charter or cancel the conditional approval of application for charter without judicial action.



§ 23-51-110 - Required capital.

(a) The Bank Commissioner may not issue a charter to a state trust company having required capital of less than one million dollars ($1,000,000), except as provided in subsection (b) of this section.

(b) The commissioner may require additional capital for a proposed or existing state trust company or, on application in the exercise of discretion consistent with protecting safety and soundness, reduce the amount of minimum capital required for a proposed or existing state trust company, if the commissioner finds the condition and operations of an existing state trust company or the proposed scope or type of operations of a proposed state trust company requires additional, or permits reduced, capital consistent with the safety and soundness of the state trust company. The safety and soundness factors to be considered by the commissioner in the exercise of such discretion include but are not limited to,

(1) The nature and type of business conducted;

(2) The nature and degree of liquidity in assets held in a corporate capacity;

(3) The amount of fiduciary assets under management;

(4) The type of fiduciary assets held and the depository of the assets;

(5) The complexity of fiduciary duties and degree of discretion undertaken;

(6) The competence and experience of management;

(7) The extent and adequacy of internal controls;

(8) The presence or absence of annual unqualified audits by an independent certified public accountant;

(9) The reasonableness of business plans for retaining or acquiring additional capital; and

(10) The existence and adequacy of insurance obtained or held by the trust company for the purpose of protecting its clients, beneficiaries and grantors.

(c) The proposed effective date of an order requiring an existing state trust company to increase its capital must be stated in the order as no sooner than twenty (20) days after the date the proposed order is mailed or delivered. Unless the state trust company requests a hearing before the commissioner in writing before the effective date of the proposed order, the order becomes effective and is final and nonappealable. This subsection does not prohibit an application to reduce capital requirements of a proposed or an existing state trust company under subsection (b) of this section.

(d) Subject to subsection (b) of this section and § 23-51-118, a state trust company to which the commissioner issues a charter shall at all times maintain capital in at least the amount required under subsection (a) of this section, plus any additional amount or less any reduction the commissioner directs under subsection (b) of this section.



§ 23-51-111 - Application of laws relating to general business corporations.

(a) The Arkansas Business Corporation Act, § 4-27-101 et seq., applies to a trust company to the extent not inconsistent with this chapter or the proper business of a trust company, except that any reference to the Secretary of State means the Bank Commissioner unless the context requires otherwise.

(b) Unless expressly authorized by this chapter or a regulation of the commissioner, a trust company may not take an action authorized by the Arkansas Business Corporation Act, § 4-27-101 et seq., regarding its corporate status, capital structure, or a matter of corporate governance, of the type for which the Arkansas Business Corporation Act, § 4-27-101 et seq., would require a filing with the Secretary of State if the trust company were a business corporation, without first submitting the filing to the commissioner for the same purposes for which it otherwise would be required to be submitted to the Secretary of State and compliance with the applicable provisions of this chapter.

(c) The commissioner may adopt regulations to limit or refine the applicability of subsection (a) of this section to a trust company or to alter or supplement the procedures and requirements of the Arkansas Business Corporation Act, § 4-27-101 et seq., applicable to an action taken under this chapter.



§ 23-51-112 - Commissioner hearings -- Appeals.

(a) This section does not grant a right to a hearing to a person that is not otherwise granted by governing law. A hearing before the Bank Commissioner that is required or authorized by law may be conducted by a hearing officer on behalf of the commissioner. A matter made confidential by law must be considered by the commissioner in a closed hearing.

(b) The commissioner may convene a hearing to receive evidence and argument regarding any matter before the commissioner for decision or review under this chapter.

(c) No person shall appear in opposition to the application unless the person shall have filed a written protest pursuant to § 23-51-108 and paid the applicable fee.

(d) At the hearing all organizers of the proposed state trust company and any person making a timely written protest against the application may appear. The attorneys for any such person may appear and be heard.

(e) The commissioner may subpoena witnesses on his or her own motion or on the request of any party to the proceedings.

(f) The admission of evidence at the hearing shall be controlled by § 25-15-213. The parties shall have the right to cross-examine witnesses. Official notice may be taken of judicially cognizable facts and of generally recognized technical or scientific facts within the commissioner's specialized knowledge. The parties may bind themselves by stipulation.

(g) The organizers shall be responsible for procuring and paying for a verbatim record of the proceeding. It will be the duty of the organizers to furnish at least one (1) copy of the transcript to the commissioner free of charge.

(h) The commissioner shall render his or her decision in writing, at or after a hearing, which decision shall include the commissioner's findings of fact and conclusions of law.

(i) (1) The time for filing a petition for judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall run from the date the final decision of the commissioner is mailed or delivered, in written form, to the parties desiring to appeal.

(2) The hearing of such a petition for review will be advanced on the docket of each reviewing court as a matter of public interest.



§ 23-51-113 - Trust companies chartered under prior law.

The charter of a corporation which was previously a trust company incorporated under any laws of this state prior to the adoption of the Arkansas Banking Code of 1997 may be converted to a state trust company under this chapter, if the charter, or evidence satisfactory to the Bank Commissioner that the corporation is still in existence and in good standing, is presented to the State Bank Department within six (6) months of enactment of this chapter for substitution of a charter issued under this chapter.



§ 23-51-114 - Amendment of state trust company articles of association.

(a) A state trust company that has been granted a charter under § 23-51-109 or a predecessor statute may amend or restate its articles of association for any lawful purpose, including the creation of authorized but unissued shares in one or more classes or series.

(b) An amendment authorizing the issuance of shares in series must contain:

(1) The designation of each series and of any variations in the preferences, limitations, and relative rights among series to the extent that the preferences, limitations, and relative rights are to be established in the articles of association; and

(2) A statement of any authority to be vested in the board to establish series and determine the preferences, limitations, and relative rights of each series.

(c) Amendment or restatement of the articles of association of a state trust company and approval of the board and shareholders must be made or obtained in accordance with provisions of the Arkansas Business Corporation Act, § 4-27-101 et seq., for the amendment or restatement of articles of incorporation except as otherwise provided by this chapter or regulations adopted under this chapter. The original and one copy of the articles of amendment or restated articles of association must be filed with the Bank Commissioner for approval. Unless the submission presents novel or unusual questions, the commissioner shall approve or reject the amendment or restatement within thirty (30) days after the date the commissioner considers the submission informationally complete and accepted for filing. The commissioner may require the submission of additional information as considered necessary to an informed decision to approve or reject any amendment or restatement or articles of association under this section.

(d) If the commissioner finds that the amendment or restatement conforms to law and any conditions imposed by the commissioner, and any required filing fee has been paid, the commissioner shall:

(1) Endorse the face of the original and copy with the date of approval and the word "Approved";

(2) File the original in the State Bank Department's records; and

(3) Deliver a certified copy to the amendment or restatement to the state trust company.

(e) An amendment or restatement, if approved, takes effect on the date of approval, unless the amendment or restatement provides for a different effective date.



§ 23-51-115 - Establishing a series of shares.

(a) If the articles of association expressly give the board authority to establish series and determine the preferences, limitations, and relative rights of each series of shares, the board may do so only on compliance with this section and any regulations adopted under this chapter.

(b) A series of shares may be established in the manner provided by the provisions of the Arkansas Business Corporation Act, § 4-27-101 et seq., as if the state trust company were a domestic corporation, but the shares of the series may not be issued and sold except upon compliance with this section. The state trust company shall file the original and one copy of the articles of amendment required by the Arkansas Business Corporation Act, § 4-27-101 et seq., with the Bank Commissioner. Unless the submission presents novel or unusual questions, the commissioner shall approve or reject the series within thirty (30) days after the date the commissioner considers the submission informationally complete and accepted for filing. The commissioner may require the submission of additional information as considered necessary to an informed decision.

(c) If the commissioner finds that the interests of the clients and creditors of the state trust company will not be adversely affected by the series, that the series otherwise conforms to law and any conditions imposed by the commissioner, and that any required filing fee has been paid, the commissioner shall:

(1) Endorse the face of the original and copy of the statement with the date of approval and the word "Approved";

(2) File the original in the State Bank Department's records; and

(3) Deliver a certified copy of the statement to the state trust company.



§ 23-51-116 - Change in outstanding capital and surplus.

(a) A state trust company may not reduce or increase its outstanding capital through dividend, redemption, issuance of shares or otherwise, without the prior approval of the Bank Commissioner, except as permitted by this section or regulations adopted under this chapter.

(b) Unless otherwise restricted by regulations, prior approval is not required for an increase in capital accomplished through:

(1) Issuance of shares of common stock for cash;

(2) Declaration and payment of pro rata share dividends as defined in the Arkansas Business Corporation Act, § 4-27-101 et seq.; or

(3) Adoption by the board of a resolution directing that all or part of undivided profits be transferred to capital.

(c) Prior approval is not required for a decrease in surplus caused by incurred losses in excess of undivided profits.



§ 23-51-117 - Capital notes or debentures.

(a) With the prior written approval of the Bank Commissioner, any state trust company may, at any time, through action of its board, and without requiring action of its shareholders, issue and sell its capital notes or debentures, which must be subordinate to the claims of depositors and may be subordinate to other claims, including the claims of other creditors or classes of creditors or the shareholders.

(b) Capital notes or debentures may be convertible into shares of any class or series. The issuance and sale of convertible capital notes or debentures are subject to satisfaction of preemptive rights, if any, to the extent provided by law.

(c) Without the prior written approval of the commissioner, interest due or principal repayable on outstanding capital notes or debentures may not be paid by a state trust company when the state trust company is in hazardous condition or insolvent, as determined by the commissioner, or to the extent that payment will cause the state trust company to be in hazardous condition or insolvent.

(d) The amount of any outstanding capital notes or debentures that meet the requirements of this section and are subordinated to unsecured creditors of the state trust company may be included in equity capital of the state trust company for purposes of determining hazardous condition or insolvency, and for such other purposes as may be provided by regulations adopted under this chapter.



§ 23-51-118 - Private trust company.

(a) A private trust company engaging in the trust business in this state shall comply with each and every provision of this chapter applicable to a trust company unless expressly exempted therefrom in writing by the Bank Commissioner pursuant to this section or by regulation adopted by the commissioner.

(b) A private trust company or proposed private trust company may request in writing that it be exempted from specified provisions of §§ 23-51-105(11), 23-51-106(b), 23-51-107(a) and (b), 23-51-110(a), 23-51-122, 23-51-126(b), (c), and (d), 23-51-127, and 23-51-128. The commissioner may grant the exemption in whole or in part if the commissioner finds that the private trust company does not and will not transact business with the general public. For purposes of this section:

(1) "Transact business with the general public" means any sales, solicitations, arrangements, agreements, or transactions to provide trust or other business services, whether or not for a fee, commission, or any other type of remuneration, with any client that is not a family member or a sole proprietorship, partnership, joint venture, association, trust, estate, business trust, or other company that is not one hundred percent (100%) owned by one or more family members;

(2) "Family member" means any individual who is related within the fourth degree of affinity or consanguinity to an individual or individuals who control a private trust company or which is controlled by one (1) or more trusts or charitable organizations established by the individual or individuals; and

(3) All individuals who control a private trust company or establish trusts or charitable organizations controlling the private trust company must be related within the second degree of affinity or consanguinity.

(c) At the expense of the private trust company, the commissioner may examine or investigate the private trust company in connection with an application for exemption. Unless the application presents novel or unusual questions, the commissioner shall approve the application for exemption or set the application for hearing not later than sixty (60) days after the date the commissioner considers the application complete and accepted for filing. The commissioner may require the submission of additional information as considered necessary to an informed decision.

(d) Any exemption granted under this section may be made subject to conditions or limitations imposed by the commissioner consistent with this chapter.

(e) The commissioner may adopt regulations defining other circumstances that do not constitute transaction of business with the public, specifying the provisions of this chapter that are subject to an exemption request, and establishing procedures and requirements for obtaining, maintaining, or revoking exempt status.



§ 23-51-119 - Requirements for a private trust company.

(a) Application. (1) A private trust company requesting an exemption from the provisions of this chapter pursuant to § 23-51-118 shall file an application with the Bank Commissioner containing the following:

(A) A non-refundable application fee on an amount not less than three thousand dollars ($3,000) nor more than five thousand dollars ($5,000), as set by regulations issued by the commissioner;

(B) A detailed statement under oath showing the private trust company's assets and liabilities as of the end of the month previous to the filing of the application;

(C) A statement under oath of the reason for requesting the exemption;

(D) A statement under oath that the private trust company is not currently transacting business with the public and that the company will not conduct business with the public without the prior written permission of the commissioner;

(E) The current street mailing address and telephone number of the physical location in this state at which the private trust company will maintain its books and records, together with a statement under oath that the address given is true and correct and is not a United States Postal Service post office box or a private mail box, postal box, or mail drop; and

(F) Listing of the specific provisions of the chapter for which the request for exemption is made.

(2) The commissioner shall not approve a private trust company exemption unless the application is completed as required in subdivision (a)(1) of this section.

(b) Requirements. To maintain status as an exempt private trust company under this chapter, the private trust company shall comply with the following:

(1) An exempt private trust company shall not transact business with the public;

(2) An exempt private trust company shall file an annual certification that it is maintaining the conditions and limitations of its exempt status. This annual certification shall be filed on a form provided by the commissioner and be accompanied by a fee set by regulations issued by the commissioner. The annual certification shall be filed on or before June 30 of each year. No annual certification shall be valid unless it bears an acknowledgment stamped by the State Bank Department. The department shall have thirty (30) days from the date of receipt to return a copy of the acknowledged annual certification to the private trust company. The burden shall be on the exempt private trust company to notify the department of any failure to return an acknowledged copy of any annual certification within the thirty-day period. The commissioner may examine or investigate the private state trust company periodically as necessary to verify the certification;

(3) An exempt private trust company shall comply with the principal office provisions of § 23-51-172 and with the address and telephone requirements of subdivision (a)(1)(E) of this section;

(4) The exempt private trust company shall pay all applicable corporate franchise taxes.

(c) Change of Control. Control of an exempt private trust company may not be transferred or sold with exempt status. In any change of control, the acquiring control person must comply with the provisions of this chapter and the exempt status of the private trust company shall automatically terminate upon the effective date of the transfer. A separate application for exempt status must be filed if the acquiring person wishes to obtain or continue an exemption pursuant to this section.

(d) Authority to Revoke. The commissioner shall have authority to revoke the exempt status of a private trust company in the following circumstances:

(1) The exempt private trust company makes a false statement under oath on any document required to be filed by the chapter or by any regulation promulgated by the commissioner;

(2) The exempt private trust company fails to submit to an examination as required by § 23-51-184;

(3) The exempt private trust company withholds requested information from the commissioner; or

(4) The exempt private trust company violates any provision of this section applicable to exempt private trust companies.

(e) Notification of Revocation of Exemption. If the commissioner determines from examination or other credible evidence that an exempt private trust company has violated any of the requirements of this section, the commissioner may by personal delivery or registered or certified mail, return receipt requested, notify the exempt private trust company in writing that the private trust company's exempt status has been revoked. The notification must state grounds for the revocation with reasonable certainty. The notice must state its effective date, which may not be sooner than five (5) calendar days after the date the notification is mailed or delivered. The revocation takes effect for the private trust company if the private trust company does not request a hearing in writing before the effective date. After taking effect the revocation is final and nonappealable as to that private trust company, and the private trust company shall be subject to all of the requirements and provisions of the chapter applicable to non-exempt state trust companies.

(f) Compliance Period. A private trust company shall have five (5) calendar days after the revocation is effective to comply with the provisions of this chapter from which it was formerly exempt. If, however, the commissioner determines, at the time of revocation, that the private trust company has been engaging in or attempting to engage in acts intended or designed to deceive or defraud the public, the commissioner may shorten or eliminate, in the commissioner's sole discretion, the five (5) calendar days compliance period.

(g) Remedies for Failure to Comply. If the private trust company does not comply with all of the provisions of this chapter, including such capitalization requirements as have been determined by the commissioner as necessary to assure the safety and soundness of the private trust company, within the prescribed time period, the commissioner may:

(1) Institute any action or remedy prescribed by this chapter, or any applicable rule or regulation; or

(2) Refer the private trust company to the Attorney General for institution of a quo warranto proceeding to revoke the charter.



§ 23-51-120 - Conversion to public trust company.

(a) A private trust company may terminate its status as a private trust company and commence transacting business with the general public. A private trust company desiring to commence transacting business with the general public shall file a notice on a form prescribed by the Bank Commissioner, which shall set forth the name of the private trust company and an acknowledgment that any exemption granted or otherwise applicable to the private trust company pursuant to § 23-51-118 shall cease to apply on the effective date of the notice, furnish a copy of the resolution adopted by the board authorizing the private trust company to commence transacting business with the general public, and pay the filing fee, if any, prescribed by the commissioner.

(b) The notificant may commence transacting business with the general public thirty (30) days after the date the commissioner receives the notice, unless the commissioner specifies another date.

(c) The thirty-day period of review may be extended by the commissioner on determination that the written notice raises issues that require additional information or additional time for analysis. If the period for review is extended, the notificant may commence transacting business with the public only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the notice of the private trust company to commence transacting business with the general public if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed transacting of business of the general public would be contrary to the public interest or if the commissioner determines that the notificant will not within a reasonable period be in compliance with any provision of this chapter from which the notificant had been previously exempted pursuant to § 23-51-118.



§ 23-51-121 - Investment in state trust company facilities.

(a) In this chapter, "state trust company facility" means real estate, including an improvement, owned, or leased to the extent the lease or the leasehold improvements are capitalized, by a state trust company for the purpose of:

(1) Providing space for state trust company employees to perform their duties and space for parking by state trust company employees and customers;

(2) Conducting trust business, including meeting the reasonable needs and convenience of the state trust company's customers, computer operations, document and other item processing, maintenance and record retention and storage;

(3) Holding, improving, and occupying as an incident to future expansion of the state trust company's facilities; or

(4) Conducting another activity authorized by regulations adopted under this chapter.

(b) Without the prior written approval of the Bank Commissioner, a state trust company may not directly or indirectly invest an amount in excess of its capital and surplus in state trust company facilities, furniture, fixtures, and equipment. Except as otherwise provided by regulations adopted under this chapter, in computing this limitation a state trust company:

(1) Shall include:

(A) Its direct investment in state trust company facilities;

(B) Any investment in equity or investment securities of a company holding title to a facility used by the state trust company for the purposes specified by subsection (a) of this section;

(C) Any loan made by the state trust company to or on the security of equity or investment securities issued by a company holding title to a facility used by the state trust company; and

(D) Any indebtedness incurred on state trust company facilities by a company:

(i) That holds title to the facility;

(ii) That is an affiliate of the state trust company; and

(iii) In which the state trust company is invested in the manner described by subdivision (b)(1)(B) or subdivision (b)(1)(C) of this section; and

(2) May exclude an amount included under subdivisions (b)(1)(B)-(D) of this section to the extent any lease of a facility from the company holding title to the facility is capitalized on the books of the state trust company.

(c) Real estate acquired under subdivision (a)(3) of this section and not improved and occupied by the state trust company ceases to be a state trust company facility on the third anniversary of the date of its acquisition, unless the commissioner on application grants written approval to further delay in the improvement and occupation of the property by the state trust company.

(d) A state trust company shall comply with generally accepted accounting principles, consistently applied, in accounting for its investment in and depreciation of state trust company facilities, furniture, fixtures, and equipment.



§ 23-51-122 - Other real estate.

(a) A state trust company may not acquire real estate except:

(1) As permitted by § 23-51-121 or as otherwise provided by this chapter, including regulations adopted under this chapter;

(2) If necessary to avoid or minimize a loss on a loan or investment previously made in good faith; or

(3) With the prior written approval of the Bank Commissioner.

(b) To the extent reasonably necessary to avoid or minimize loss on real estate acquired as permitted by subsection (a) of this section, a state trust company may exchange real estate for other real estate or personal property, invest additional funds in or improve real estate acquired under this subsection or subsection (a) of this section, or acquire additional real estate.

(c) A state trust company shall dispose of any real estate subject to subdivisions (a)(1) and (2) of this section not later than:

(1) The fifth anniversary of the date:

(A) It was acquired, except as otherwise provided by regulations adopted under this chapter; or

(B) It ceases to be used as a state trust company facility; or

(2) The third anniversary of the date it ceases to be a state trust company facility as provided by § 23-51-121(c).

(d) The commissioner on application may grant one (1) or more extensions of time for disposing of real estate if the commissioner determines that:

(1) The state trust company has made a good faith effort to dispose of the real estate; or

(2) Disposal of the real estate would be detrimental to the state trust company.



§ 23-51-123 - Securities.

(a) A state trust company may invest its corporate funds in any type or character of equity or investment securities subject to the limitations provided by this section.

(b) Unless the Bank Commissioner approves maintenance of a lesser amount in writing, a state trust company must invest and maintain an amount equal to not less than forty percent (40%) of the state trust company's capital under § 23-51-110 in unencumbered cash, cash equivalents, and readily marketable securities.

(c) Subject to subsection (d) of this section, the total investment in equity and investment securities of any one issuer, obligor, or maker, held by the state trust company for its own account, may not exceed an amount equal to twenty percent (20%) of the state trust company's capital base. The commissioner may authorize investments in excess of this limitation on written application if the commissioner concludes that:

(1) The excess investment is not prohibited by other applicable law; and

(2) The safety and soundness of the requesting state trust company is not adversely affected.

(d) Notwithstanding subsection (c) of this section, a state trust company may purchase for its own account, without limitation and subject only to the exercise of prudent judgment:

(1) Direct obligations of the United States Government;

(2) Obligations of agencies and instrumentalities created by act of Congress and authorized thereby to issue securities or evidences of indebtedness, regardless of guarantee of repayment by the United States Government;

(3) Obligations the principal and interest of which are fully guaranteed by the United States Government or an agency or an instrumentality created by an act of Congress and authorized thereby to issue such a guarantee;

(4) Obligations the principal and interest of which are fully secured, insured, or covered by commitments or agreements to purchase by the United States Government or an agency or instrumentality created by an act of Congress and authorized thereby to issue such commitments or agreements;

(5) General obligations of the states of the United States and of the political subdivisions, municipalities, commonwealths, territories or insular possessions thereof;

(6) Obligations issued by the State Board of Education under authority of the Arkansas Constitution or applicable statutes;

(7) Warrants of political subdivisions of the State of Arkansas and municipalities thereof having maturities not exceeding one (1) year;

(8) Prerefunded municipal bonds, the principal and interest of which are fully secured by the principal and interest of a direct obligation of the United States Government;

(9) The sale of federal funds with a maturity of not more than one (1) business day;

(10) Demand, savings, or time deposits or accounts of any depository institution chartered by the United States, any state of the United States, or the District of Columbia, provided funds invested in such demand, savings, or time deposits or accounts are fully insured by a federal deposit insurance agency;

(11) Repurchase agreements that are fully collateralized by direct obligations of the United States Government, and general obligations of any state of the United States or any political subdivision thereof, provided that any such repurchase agreement shall provide for the taking of delivery of the collateral, either directly or through an authorized custodian;

(12) Securities of, or other interest in, any open-end type investment company or investment trust registered under the Investment Company Act of 1940, and which is defined as a "money market fund" under 17 C.F.R. § 270.2a-7, provided that the portfolio of such investment company or investment trust is limited principally to United States Government obligations and to repurchase agreements fully collateralized by United States Government obligations, and provided further that any such investment company or investment trust shall take delivery of the collateral either directly or through an authorized custodian.

(e) The commissioner may adopt regulations to establish limits, requirements, or exemptions other than those specified by this section for particular classes or categories of investment, or limit or expand investment authority for state trust companies for particular classes or categories of securities or other property.



§ 23-51-124 - Transactions in state trust company shares.

(a) A state trust company may acquire its own shares if:

(1) The amount of its undivided profits is sufficient to fully absorb the acquisition of the shares under regulatory accounting principles; and

(2) The state trust company obtains the prior written approval of the Bank Commissioner.

(b) A state trust company shall not make loans upon the security of its own shares.



§ 23-51-125 - Subsidiaries.

(a) Except as otherwise provided by this chapter or regulations adopted under this chapter, a state trust company may acquire or establish a subsidiary to conduct any activity that may lawfully be conducted through the form of organization chosen for the subsidiary.

(b) A state trust company may not invest more than an amount equal to twenty percent (20%) of its capital base in a single subsidiary and may not invest an amount in excess of forty percent (40%) of its capital base in all subsidiaries. The amount of a state trust company's investment in a subsidiary is the total amount of the state trust company's investment in equity or investment securities issued by its subsidiary and any loans and extensions of credit from the state trust company to its subsidiary. The Bank Commissioner may authorize investments in excess of these limitations on written application if the commissioner concludes that:

(1) The excess investment is not prohibited by other applicable law; and

(2) The safety and soundness of the requesting state trust company is not adversely affected.

(c) A state trust company that intends to acquire, establish, or perform new activities through a subsidiary shall submit a letter to the commissioner describing in detail the proposed activities of the subsidiary.

(d) The state trust company may acquire or establish a subsidiary or begin performing new activities in an existing subsidiary thirty (30) days after the date the commissioner receives the state trust company's letter, unless the commissioner specifies another date. The commissioner may extend the thirty-day period of review on a determination that the state trust company's letter raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust company may acquire or establish the subsidiary, or perform new activities in an existing subsidiary, only on prior written approval of the commissioner.

(e) A subsidiary of a state trust company is subject to regulation by the commissioner to the extent provided by this chapter or regulations adopted under this chapter. In the absence of limiting regulations, the commissioner may regulate a subsidiary as if it were a state trust company.



§ 23-51-126 - Mutual funds.

(a) A state trust company may invest for its own account in equity securities of an investment company registered under the Investment Company Act of 1940, 15 U.S.C. Sec. 80a-1 et seq., and the Securities Act of 1933, 15 U.S.C. Sec. 77a et seq., if the portfolio of the investment company consists wholly of investments in which the state trust company could invest directly for its own account.

(b) If the portfolio of an investment company described in subsection (a) of this section consists wholly of investments in which the state trust company could invest directly without limitation under § 23-51-123(d), the state trust company may invest in the investment company without limitation.

(c) If the portfolio of an investment company described in subsection (a) of this section contains any investment that is subject to the limits of § 23-51-123(c), the state trust company may invest in the investment company not more than an amount equal to twenty percent (20%) of the state trust company's capital base. This provision does not apply to a money market fund.

(d) In evaluating investment limits under this chapter, a state trust company may not be required to combine:

(1) The state trust company's pro rata share of the securities of an issuer in the portfolio of an investment company with the state trust company's pro rata share of the securities of that issuer held by another investment company in which the state trust company has invested; or

(2) The state trust company's own direct investment in the securities of an issuer with the state trust company's pro rata share of the securities of that issuer held by each investment company in which the state trust company has invested under this section.



§ 23-51-127 - Engaging in commerce prohibited.

Except as otherwise provided by this chapter or regulations adopted under this chapter, a state trust company may not invest its funds in trade or commerce by buying, selling, or otherwise dealing in goods or by owning or operating a business not part of the state trust business, except as necessary to fulfil a fiduciary obligation to a client.



§ 23-51-128 - Lending limits.

(a) A state trust company's total outstanding loans and extensions of credit to a person other than an insider may not exceed an amount equal to twenty percent (20%) of the state trust company's capital base.

(b) The aggregate loans and extensions of credit outstanding at any time to insiders of the state trust company may not exceed an amount equal to twenty percent (20%) of the state trust company's capital base. All covered transactions between an insider and a state trust company must be engaged in only on terms and under circumstances, including credit standards, that are substantially the same as those for comparable transactions with a non-insider.

(c) The Bank Commissioner may adopt regulations to administer and carry out this section, including regulations to establish limits, requirements, or exemptions other than those specified by this section for particular classes or categories of loans or extensions of credit, and establish collective lending and investment limits.

(d) The commissioner may determine whether a loan or extension of credit putatively made to a person will be attributed to another person for purposes of this section.

(e) A state trust company may not lend trust deposits, except that a trustee may make a loan to a beneficiary of the trust if the loan is expressly authorized or directed by the instrument or transaction establishing the trust.

(f) An officer, director, or employee of a state trust company who approves or participates in the approval of a loan with actual knowledge that the loan violates this section is jointly and severally liable to the state trust company for the lesser of the amount by which the loan exceeded applicable lending limits or the state trust company's actual loss and remains liable for that amount until the loan and all prior indebtedness of the borrower to the state trust company have been fully repaid. The state trust company may initiate a proceeding to collect an amount due under this subsection at any time before the date the borrower defaults on the subject loan or any prior indebtedness or before the fourth anniversary of that date. A person that is liable for and pays amounts to the state trust company under this subsection is entitled to an assignment of the state trust company's claim against the borrower to the extent of the payments. For purposes of this subsection, an officer, director, or employee of a state trust company is presumed to know the amount of the state trust company's lending limit under subsection (a) of this section and the amount of the borrower's aggregate outstanding indebtedness to the state trust company immediately before a new loan or extension of credit to that borrower.



§ 23-51-129 - Lease financing transactions.

(a) Subject to regulations adopted under this chapter, a state trust company may become the owner and lessor of tangible personal property for lease financing transactions on a net lease basis on the specific request and for the use of a client. Without the written approval of the Bank Commissioner to continue holding property acquired for leasing purposes under this subsection, the state trust company may not hold the property more than six months after the date of expiration of the original or any extended or renewed lease period agreed to by the client for whom the property was acquired or by a subsequent lessee.

(b) Rental payments received by the trust company in a lease financing transaction under this section are considered to be rent and not interest or compensation for the use, forbearance, or detention of money. However, a lease financing transaction is considered to be a loan or extension of credit for purposes of § 23-51-128.



§ 23-51-130 - Trust deposit.

(a) A state trust company may deposit trust funds with itself as an investment if authorized by the settlor or the beneficiary, provided:

(1) It maintains as security for the deposits a separate fund of securities, legal for trust investments, under control of a federal reserve bank or other entity approved by the Bank Commissioner, either in this state or elsewhere;

(2) The total market value of the security is at all times at least equal to the amount of the deposit;

(3) The separate fund is designated as such; and

(4) The separate fund is maintained under the control of another trust institution, bank or government agency.

(b) A state trust company may make periodic withdrawals from or additions to the securities fund required by subsection (a) of this section as long as the required value is maintained. Income from the securities in the fund belongs to the state trust company.

(c) Security for a deposit under this section is not required for a deposit under subsection (a) of this section to the extent the deposit is insured by the Federal Deposit Insurance Corporation or its successor.



§ 23-51-131 - Common investment funds.

(a) A state trust company may establish common trust funds to provide investment to itself as a fiduciary.

(b) The Bank Commissioner may adopt regulations to administer and carry out this section, including but not limited to regulations to establish investment and participation limitations, disclosure of fees, audit requirements, limit or expand investment authority for particular classes or categories of securities or other property, advertising, exemptions, and other requirements that may be necessary to carry out this section.



§ 23-51-132 - Borrowing limit.

Except with the prior written approval of the Bank Commissioner, a state trust company may not have liabilities outstanding exceeding an amount equal to three times its capital base.



§ 23-51-133 - Pledge of assets.

A state trust company may not pledge or create a lien on any of its assets except to secure the repayment of money borrowed or as specifically authorized or required by § 23-51-130, or by regulations adopted under this chapter. An act, deed, conveyance, pledge, or contract in violation of this section is void.



§ 23-51-134 - Acquisition of control.

(a) Except as expressly otherwise permitted, a person may not without the prior written approval of the Bank Commissioner directly or indirectly acquire control of a state trust company through a change in a legal or beneficial interest in voting securities of a state trust company or a corporation or other entity owning voting securities of a state trust company.

(b) This chapter does not prohibit a person from negotiating to acquire, but not acquiring, control of a state trust company or a person that controls a state trust company.

(c) This section does not apply to:

(1) The acquisition of securities in connection with the exercise of a security interest or otherwise in full or partial satisfaction of a debt previously contracted for in good faith if the acquiring person files written notice of acquisition with the commissioner before the person votes the securities acquired;

(2) The acquisition of voting securities in any class or series by a controlling person who has previously complied with and received approval under this chapter or who was identified as a controlling person in a prior application filed with and approved by the commissioner;

(3) An acquisition or transfer by operation of law, will, or intestate succession if the acquiring person files written notice of acquisition with the commissioner before the person votes the securities acquired;

(4) A transaction exempted by the commissioner by regulation or order because the transaction is not within the purposes of this chapter or the regulation of which is not necessary or appropriate to achieve the objectives of this chapter.



§ 23-51-135 - Application regarding acquisition of control.

(a) The proposed transferee seeking approval to acquire control of a state trust company or a person that controls a state trust company must file with the Bank Commissioner:

(1) An application in the form prescribed by the commissioner;

(2) The filing fee in an amount not less than one thousand five hundred dollars ($1,500) and not more than three thousand dollars ($3,000), as set by regulations issued by the commissioner;

(3) All information required by regulation or that the commissioner requires in a particular application as necessary to an informed decision to approve or reject the proposed acquisition.

(b) If the proposed transferee includes any group of individuals or entities acting in concert, the information required by the commissioner may be required of each member of the group.

(c) If the proposed transferee is not an Arkansas resident, an Arkansas company, or an out-of-state company qualified to do business in this state, a written consent to service of process on a resident of this state in any action or suit arising out of or connected with the proposed acquisition.

(d) The proposed transferee must give public notice of the application, its date of filing, and the identity of each participant, in the form specified by the commissioner, through publication by one (1) insertion in a newspaper published in the City of Little Rock and having a general and substantially statewide circulation, promptly after the commissioner accepts the application as complete.



§ 23-51-136 - Hearing and decision on acquisition of control.

(a) Not later than sixty (60) days after the application is officially filed, the Bank Commissioner may approve the application or set the application for hearing. If the commissioner sets a hearing, the commissioner shall conduct a hearing as he or she considers advisable and consistent with governing statutes and regulations.

(b) Based on the record, the commissioner may issue an order denying an application if:

(1) The acquisition would substantially lessen competition, be in restraint of trade, result in a monopoly, or be in furtherance of a combination or conspiracy to monopolize or attempt to monopolize the trust industry in any part of this state, unless:

(A) The anti-competitive effects of the proposed acquisition are clearly outweighed in the public interest by the probable effect of acquisition in meeting the convenience and needs of the community to be served; and

(B) The proposed acquisition is not in violation of law of this state or the United States;

(2) The financial condition of the proposed transferee, or any member of a group composing the proposed transferee, might jeopardize the financial stability of the state trust company being acquired;

(3) Plans or proposals to operate, liquidate, or sell the state trust company or its assets are not in the best interests of the state trust company;

(4) The experience, ability, standing, competence, trustworthiness, and integrity of the proposed transferee, or any member of a group comprising the proposed transferee, are insufficient to justify a belief that the state trust company will be free from improper or unlawful influence or interference with respect to the state trust company's operation in compliance with law;

(5) The state trust company will be insolvent, in a hazardous condition, not have adequate capitalization, or not be in compliance with the laws of this state after the acquisition;

(6) The proposed transferee has failed to furnish all information pertinent to the application reasonably required by the commissioner; or

(7) The proposed transferee is not acting in good faith.

(c) If an application filed under this section is approved by the commissioner, the transaction may be consummated. Any written commitment from the proposed transferee offered to and accepted by the commissioner as a condition that the application will be approved is enforceable against the state trust company and the transferee and is considered for all purposes an agreement under this chapter.



§ 23-51-137 - Appeal from adverse decision.

(a) (1) If a hearing has been held, the Bank Commissioner has entered an order denying the application, and the order has become final, the proposed transferee may appeal the final order by filing a petition for judicial review under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) The time for filing such a petition for judicial review shall run from the date the final decision of the commissioner is mailed or delivered, in written form, to the parties desiring to appeal.

(3) The hearing of such a petition for review will be advanced on the docket of each reviewing court as a matter of public interest.

(b) The filing of an appeal under this section does not stay the order of the commissioner.



§ 23-51-138 - Objection to other transfer.

This chapter may not be construed to prevent the Bank Commissioner from investigating, commenting on, or seeking to enjoin or set aside a transfer of voting securities that evidence a direct or indirect interest in a state trust company, regardless of whether the transfer is included within this chapter, if the commissioner considers the transfer to be against the public interest.



§ 23-51-139 - Civil enforcement -- Criminal penalties.

(a) The Bank Commissioner may bring any appropriate civil action against any person who the commissioner believes has committed or is about to commit a violation of this chapter or a regulation or order of the commissioner pertaining to this chapter.

(b) A person who knowingly fails or refuses to file the application required by § 23-51-135 commits an offense. An offense under this subsection is a Class A misdemeanor.



§ 23-51-140 - Voting securities held by state trust company.

(a) Voting securities of a state trust company held by the state trust company in a fiduciary capacity under a will or trust, whether registered in its own name or in the name of its nominee, may not be voted in the election of directors or managers or on a matter affecting the compensation of directors, managers, officers, or employees of the state trust company in that capacity, unless:

(1) Under the terms of the will or trust, the manner in which the voting securities are to be voted may be determined by a donor or beneficiary of the will or trust and the donor or beneficiary actually makes the determination in the matter at issue;

(2) The terms of the will or trust expressly direct the manner in which the securities must be voted to the extent that no discretion is vested in the state trust company as fiduciary; or

(3) The securities are voted solely by a co-fiduciary that is not an affiliate of the state trust company, as if the co-fiduciary were the sole fiduciary.

(b) Voting securities of a state trust company that cannot be voted under this section are considered to be authorized but unissued for purposes of determining the procedures for and results of the affected vote.



§ 23-51-141 - Bylaws.

Each state trust company shall adopt bylaws and may amend its bylaws from time to time for the purposes and in accordance with the procedures set forth in the Arkansas Business Corporation Act, § 4-27-101 et seq.



§ 23-51-142 - Board of directors.

(a) The board of a state trust company shall be governed by the provisions of the Arkansas Business Corporation Act, § 4-27-101 et seq., provided that the board must consist of not fewer than three directors, the majority of whom must be residents of this state.

(b) Unless the Bank Commissioner consents otherwise in writing, a person may not serve as director of a state trust company if:

(1) The state trust company incurs an unreimbursed loss attributable to a charged-off obligation of or holds a judgment against the person or an entity that was controlled by the person at the time of funding and at the time of default on the loan that gave rise to the judgment or charged-off obligation;

(2) The person has been convicted of a felony; or

(3) The person has violated a provision of this chapter, relating to loan of trust funds and purchase or sale of trust property by the trustee, and the violation has not been corrected.

(c) If a state trust company does not elect directors prior to sixty (60) days after the date of its regular annual meeting, the commissioner may commence a proceeding to appoint a receiver pursuant to § 23-51-164 to operate the state trust company and elect directors or managers, as appropriate. If the conservator is unable to locate or elect persons willing and able to serve as directors, the commissioner may close the state trust company for liquidation.

(d) A vacancy on the board that reduces the number of directors to fewer than three must be filed not later than ninety (90) days after the date the vacancy occurs. If the vacancy has not been filled upon the expiration of ninety (90) days following the date the vacancy occurs, the commissioner may commence a proceeding to appoint a receiver pursuant to § 23-51-164 to operate the state trust company and elect a board of not fewer than three persons to resolve the vacancy. If the conservator is unable to locate or elect three persons willing and able to serve as directors, the commissioner may close the state trust company for liquidation.

(e) Before each term to which a person is elected to serve as a director of a state trust company, the person shall submit an affidavit for filing in the minutes of the state trust company stating that the person, to the extent applicable:

(1) Accepts the position and is not disqualified from serving in the position;

(2) Will not violate or knowingly permit an officer, director, or employee of the state trust company to violate any law applicable to the conduct of business of the state trust company; and

(3) Will diligently perform the duties of the position.

(f) An advisory director is not considered a director if the advisory director:

(1) Is not elected by the shareholders of the state trust company;

(2) Does not vote on matters before the board or a committee of the board and is not counted for purposes of determining a quorum of the board or committee; and

(3) Provides solely general policy advice to the board.



§ 23-51-143 - Officers.

The board shall annually elect the officers of the state trust company, who serve at the pleasure of the board. The state trust company must have a principal executive officer primarily responsible for the execution of board policies and operation of the state trust company and an officer responsible for the maintenance and storage of all corporate books and records of the state trust company and for required attestation of signatures. The board may appoint other officers of the state trust company as the board considers necessary. The duties of any two or more officers may be combined by the board and held by one person.



§ 23-51-144 - Certain criminal offenses.

(a) An officer, director, employee or shareholder of a state trust company commits an offense if the person knowingly:

(1) Conceals information or a fact, or removes, destroys, or conceals a book or record of the state trust company for the purpose of concealing information or a fact from the Bank Commissioner or an agent of the commissioner; or

(2) For the purpose of concealing, removes or destroys any book or record of the state trust company that is material to a pending or anticipated legal or administrative proceeding.

(b) An officer, director or employee of a state trust company commits an offense if the person knowingly makes a false entry in the books or records or in any report or statement of the state trust company.

(c) An offense under this section is a Class D felony.



§ 23-51-145 - Transactions with management and affiliates.

(a) Without the prior approval of a disinterested majority of the board recorded in the minutes, or if a disinterested majority cannot be obtained the prior written approval of a majority of the disinterested directors and the Bank Commissioner, a state trust company may not directly or indirectly:

(1) Sell or lease an asset of the state trust company to an officer, director, or principal shareholder of the state trust company or an affiliate of the state trust company;

(2) Purchase or lease an asset in which an officer, director or principal shareholder of the state trust company or an affiliate of the state trust company has an interest; or

(3) Subject to § 23-51-128, extend credit to an officer, director, or principal shareholder of the state trust company or an affiliate of the state trust company.

(b) Notwithstanding subsection (a) of this section, a lease transaction described in subdivision (a)(2) of this section involving real property may not be consummated, renewed, or extended without the prior written approval of the commissioner. For purposes of this subsection only, an affiliate of the state trust company does not include a subsidiary of the state trust company.

(c) Subject to § 23-51-128, a state trust company may not directly or indirectly extend credit to an employee, officer, director or principal shareholder of the state trust company or an affiliate of the state trust company, unless the extension of credit:

(1) Is made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions by the state trust company with persons who are not employees, officers, directors, principal shareholders, or affiliates of the state trust company;

(2) Does not involve more than the normal risk of repayment or present other unfavorable features; and

(3) The state trust company follows credit underwriting procedures that are not less stringent than those applicable to comparable transactions by the state trust company with persons who are not employees, officers, directors, principal shareholders or affiliates of the state trust company.

(d) An officer or director of the state trust company who knowingly participates in or knowingly permits a violation of this section shall be guilty of a Class D felony.

(e) The commissioner may adopt regulations to administer and carry out this section, including regulations to establish limits, requirements, or exemptions other than those specified by this section for particular categories of transactions.



§ 23-51-146 - Fiduciary responsibility.

The board of a state trust company is responsible for the proper exercise of fiduciary powers by the state trust company and each matter pertinent to the exercise of fiduciary powers, including:

(1) The determination of policies;

(2) The investment and disposition of property held in a fiduciary capacity; and

(3) The direction and review of the actions of each officer, employee, and committee used by the state trust company in the exercise of its fiduciary powers.



§ 23-51-147 - Recordkeeping.

A state trust company shall keep its fiduciary records separate and distinct from other records of the state trust company. The fiduciary records must contain all material information relative to each account as appropriate under the circumstances.



§ 23-51-148 - Bonding requirements.

(a) The board of a state trust company shall require protection and indemnity for clients in reasonable amounts established by regulations adopted under this chapter, against dishonesty, fraud, defalcation, forgery, theft, and other similar insurable losses, with corporate insurance or surety companies:

(1) Authorized to do business in this state; or

(2) Acceptable to the Bank Commissioner and otherwise lawfully permitted to issue the coverage against those losses in this state.

(b) Except as otherwise provided by regulation, coverage required under subsection (a) of this section must include each director, officer and employee of the state trust company without regard to whether the person receives salary or other compensation.

(c) A state trust company may apply to the commissioner for permission to eliminate the bonding requirement of this section for a particular individual. The commissioner shall approve the application if the commissioner finds that the bonding requirement is unnecessary or burdensome. Unless the application presents novel or unusual questions, the commissioner shall approve the application or set the application for hearing not later than sixty (60) days after the date the commissioner considers the application complete and accepted for filing.



§ 23-51-149 - Reports of apparent crime.

A trust company that is the victim of a robbery, has a shortage of corporate or fiduciary funds in excess of five thousand dollars ($5,000), or is the victim of an apparent or suspected misapplication of its corporate or fiduciary funds or property in any amount by a director, officer, or employee shall report the robbery, shortages or apparent or suspected misapplication to the Bank Commissioner within forty-eight (48) hours after the time it is discovered. The initial report may be oral if the report is promptly confirmed in writing. The trust company or a director, officer, employee, or agent is not subject to liability for defamation or another charge resulting from information supplied in the report.



§ 23-51-150 - Merger authority.

(a) With the prior written approval of the Bank Commissioner, a state trust company may merge or consolidate with a state bank to the same extent as a state bank under the Arkansas Banking Code of 1997 or with another person to the same extent as a business corporation under the Arkansas Business Corporation Act, § 4-27-101 et seq., subject to this chapter.

(b) Implementation of a plan of merger by a trust company and a state bank, approval of the board, and shareholders of the parties must be made or obtained as provided by the Arkansas Banking Code of 1997 as if the state trust company were a state bank, except as otherwise provided by regulations adopted under this chapter.

(c) Implementation of the plan of merger with a person other than a state bank, approval of the board and shareholders of the parties must be made or obtained as provided by the Arkansas Business Corporation Act, § 4-27-101 et seq., as if the state trust company were a domestic corporation and all other parties to the merger were foreign corporations and other entities, except as otherwise provided by regulations adopted under this chapter.



§ 23-51-151 - Merger application.

(a) The original articles of merger, a number of copies of the articles of merger equal to the number of surviving, new, and acquiring entities, and an application in the form required by the Bank Commissioner must be filed with the commissioner. The commissioner shall investigate the condition of the merging parties. The commissioner may require the submission of additional information as considered necessary to an informed decision.

(b) The commissioner may approve the merger if:

(1) Each resulting state trust company will be solvent and have adequate capitalization for its business and location;

(2) Each resulting state trust company has in all respects complied with the statutes and regulations relative to the organization of a state trust company;

(3) All fiduciary obligations and liabilities of each state trust company that is a party to the merger have been properly discharged or otherwise lawfully assumed or retained by a state trust company or other fiduciary;

(4) Each surviving, new, or acquiring person that is not authorized to engage in the trust business will not engage in the trust business and has in all respects complied with the laws of this state; and

(5) All conditions imposed by the commissioner have been satisfied or otherwise resolved.



§ 23-51-152 - Approval of commissioner.

(a) If the Bank Commissioner approves the merger and finds that all required filing fees and investigative costs have been paid, the commissioner shall:

(1) Endorse the face of the original and each copy with the date of approval and the word "Approved";

(2) File the original in the State Bank Department's records; and

(3) Deliver a certified copy of the articles of merger to each surviving, new, or acquiring entity.

(b) A merger is effective on the date of approval, unless the merger agreement provides and the commissioner consents to a different effective date.



§ 23-51-153 - Rights of dissenters to mergers.

A shareholder may dissent from the merger to the extent and by following the procedure provided by the Arkansas Business Corporation Act, § 4-27-101 et seq., or regulations adopted under this chapter.



§ 23-51-154 - Authority to purchase assets of another trust institution.

(a) Subject to the provisions of this section, a state trust company may purchase assets of another state trust company or trust-related assets of another trust institution, including the right to control accounts established with the trust institution. Except as otherwise expressly provided by this chapter or any other applicable statutes, the purchase of all or part of the assets of the trust institution does not make the purchasing state trust company responsible for any liability or obligation of the selling trust institution that is not expressly assumed by the purchasing state trust company. Except as otherwise provided by this chapter, this chapter does not govern or prohibit the purchase by a trust institution of all or part of the assets of a corporation or other entity that is not a trust institution.

(b) An application in the form required by the Bank Commissioner must be filed with the commissioner for any acquisition of all or substantially all of (i) the assets of a state trust company or (ii) the trust assets of another trust institution by a state trust company. The commissioner shall investigate the condition of the purchaser and seller and may require the submission of additional information as considered necessary to make an informed decision. The commissioner shall approve the purchase if:

(1) The acquiring state trust company will be solvent, not in a hazardous condition and have sufficient capitalization for its business and location;

(2) The acquiring state trust company has complied with all applicable statutes and regulations including without limitation any applicable requirements of §§ 23-51-178 and 23-51-179;

(3) All fiduciary obligations and liabilities of the parties have been properly discharged or otherwise assumed by the acquiring state trust company;

(4) All conditions imposed by the commissioner have been satisfied or otherwise resolved; and

(5) All fees and costs have been paid.

(c) A purchase requiring an application pursuant to subsection (b) of this section is effective on the date of approval, unless the purchase agreement provides for, and the commissioner consents to, a different effective date.

(d) The acquiring state trust company shall succeed by operation of law to all of the rights, privileges and obligations of the selling trust institution under each account included in the assets acquired.



§ 23-51-155 - Sale of assets.

(a) The board of a state trust company, with the Bank Commissioner's approval, may cause a state trust company to sell all or substantially all of its assets, including the right to control accounts established with the trust company, without shareholder approval if the commissioner finds:

(1) The interests of the state trust company's clients, depositors, and creditors are jeopardized because of insolvency or imminent insolvency of the state trust company;

(2) The sale is in the best interest of the state trust company's clients and creditors; and

(3) The Federal Deposit Insurance Corporation or its successor approves the transaction unless the deposits of the state trust company are not insured.

(b) A sale under this section must include an assumption and promise by the buyer to pay or otherwise discharge:

(1) All of the state trust company's liabilities to clients and depositors;

(2) All of the state trust company's liabilities for salaries of the state trust company's employees incurred before the date of the sale;

(3) Obligations incurred by the commissioner arising out of the supervision or sale of the state trust company; and

(4) Fees and assessments due the State Bank Department.

(c) This section does not limit the incidental power of a state trust company to buy and sell assets in the ordinary course of business.

(d) This section does not affect the commissioner's right to take action under any other law. The sale by a trust company of all or substantially all of its assets with shareholder approval is deemed a voluntary dissolution and liquidation and shall be governed by § 23-49-119.



§ 23-51-156 - Required vote of shareholders.

A state trust company may go into voluntary liquidation and be closed, and may surrender its charter and franchise as a corporation of this state by the affirmative votes of its shareholders owning a majority of its voting stock.



§ 23-51-157 - Corporate procedure.

Shareholder action to liquidate a state trust company shall be taken at a meeting of the shareholders duly called by resolution of the board of directors, written notice of which, stating the purpose of the meeting, shall be mailed to each shareholder, or in case of a shareholder's death, to the shareholder's legal representative, addressed to the shareholder's last known residence not less than ten (10) days prior to the date of the meeting. If stockholders shall, by the required vote, elect to liquidate a trust company, a certified copy of all proceedings of the meeting at which such an action shall have been taken, attested by an officer of the trust company, shall be transmitted to the Bank Commissioner for approval.



§ 23-51-158 - Authority to liquidate -- Publication.

If the Bank Commissioner shall approve the liquidation, the commissioner shall issue to the state trust company under the commissioner's seal, a permit for that purpose. No such permit shall be issued by the commissioner until the commissioner shall be satisfied that provision has been made by the state trust company to satisfy and pay off all creditors. If not so satisfied, the commissioner shall refuse to issue a permit, and shall be authorized to take possession of the state trust company and its assets and business, and hold the same and liquidate the state trust company in the manner provided in this chapter. When the commissioner shall approve the voluntary liquidation of a state trust company, the directors of said state trust company shall cause to be published in a newspaper with a substantially statewide circulation published in the City of Little Rock a notice that the state trust company is closing down its affairs and going into liquidation, and notify its creditors to present their claims for payment. The notice shall be published once a week for four consecutive weeks.



§ 23-51-159 - Examination and reports.

When any state trust company shall be in process of voluntary liquidation, it shall be subject to examination by the Bank Commissioner, and shall furnish such reports from time to time as may be called for by the commissioner.



§ 23-51-160 - Unclaimed property.

All unclaimed property remaining in the hands of a liquidated state trust company shall be subject to the provisions of the Uniform Disposition of Unclaimed Property Act, § 18-28-201 et seq.



§ 23-51-161 - Sale or transfer of property.

Upon the approval of the Bank Commissioner, any state trust company may sell and transfer to any other trust institution, whether state or federally chartered, all of its assets of every kind upon such terms as may be agreed upon and approved by the commissioner and by a majority vote of its board of directors. A certified copy of the minutes of any meeting at which such an action is taken, attested by an officer of the trust company, together with a copy of the contract of sale and transfer, shall be filed with the commissioner. Whenever voluntary liquidation shall be approved by the commissioner or the sale and transfer of the assets of any state trust company shall be approved by the commissioner, the charter of the state trust company shall be canceled, subject, however, to its continued existence, as provided by this chapter and the general law relative to corporations.



§ 23-51-162 - When commissioner may take charge.

The Bank Commissioner may forthwith take possession of the business and property of any state trust company to which this chapter is applicable whenever it shall appear that the state trust company:

(1) Has violated its charter or any laws applicable thereto;

(2) Is conducting its business in an unauthorized or unsafe manner;

(3) Is in an unsafe or unsound condition to transact its business;

(4) Has an impairment of its capital;

(5) Is in a hazardous condition;

(6) Has become otherwise insolvent;

(7) Has neglected or refused to comply with the terms of a duly issued lawful order of the commissioner;

(8) Has refused, upon proper demand, to submit its records, affairs, and concerns for inspection and examination of a duly appointed or authorized examiner of the commissioner;

(9) Is employing officers who have refused to be examined upon oath regarding its affairs; or

(10) Has made a voluntary assignment of its assets to trustees.



§ 23-51-163 - Directors may act.

Any state trust company may place its assets and business under the control of the Bank Commissioner for liquidation by a resolution of a majority of its directors or members upon notice to the commissioner, and, upon taking possession of the state trust company, the commissioner, or duly appointed agent, shall retain possession thereof until the state trust company shall be authorized by the commissioner to resume business or until the affairs of the state trust company shall be fully liquidated as herein provided. No state trust company shall make any general assignment for the benefit of its creditors except by surrendering possession of its assets to the commissioner, as herein provided. Whenever any state trust company for any reason shall suspend operations for any length of time, the state trust company shall, immediately upon the suspension of operations, be deemed in the possession of the commissioner and subject to liquidation hereunder.



§ 23-51-164 - Application of Arkansas Banking Code of 1997.

When the Bank Commissioner, or duly appointed agent, shall take possession of any state trust company under § 23-51-162 or § 23-51-163, the commissioner or agent shall proceed with the dissolution and liquidation of the state trust company under the procedures established for the dissolution and liquidation of state banks under the Arkansas Banking Code of 1997.



§ 23-51-165 - Companies authorized to act as fiduciaries.

(a) No company shall act as a fiduciary in this state except:

(1) A state trust company;

(2) A state bank;

(3) An association organized under the laws of this state and authorized to act as a fiduciary pursuant to § 23-37-101 et seq.

(4) A national bank having its principal office in this state and authorized by the Comptroller of the Currency to act as a fiduciary pursuant to 12 U.S.C. § 92a;

(5) A federally chartered savings association having its principal office in this state and authorized by its federal chartering authority to act as a fiduciary;

(6) A subsidiary trust company authorized to act as a fiduciary under § 23-47-801 et seq.;

(7) An out-of-state bank with a branch in this state established or maintained pursuant to the Arkansas Interstate Banking and Branching Act, § 23-48-901 et seq., or a trust office licensed by the Bank Commissioner pursuant to this chapter;

(8) An out-of-state trust company with a trust office licensed by the commissioner pursuant to this chapter.

(b) No company shall engage in an unauthorized trust activity.



§ 23-51-166 - Activities not requiring a charter, etc.

Notwithstanding any other provision of this chapter, a company does not engage in the trust business or in any other business in a manner requiring a charter or license under this chapter or in an unauthorized trust activity by:

(1) Acting in a manner authorized by law and in the scope of authority as an agent of a trust institution with respect to an activity which is not an unauthorized trust activity;

(2) Rendering a service customarily performed as an attorney or law firm in a manner approved and authorized by the Supreme Court or the laws of this state;

(3) Acting as trustee under a deed of trust delivered only as security for the payment of money or for the performance of another act;

(4) Receiving and distributing rents and proceeds of sale as a licensed real estate broker on behalf of a principal in a manner authorized by the Real Estate License Law, § 17-42-101 et seq.;

(5) Engaging in a securities transaction or providing an investment advisory service as a licensed and registered broker-dealer, investment advisor or registered representative thereof, provided the activity is regulated by the State Securities Department or the Securities and Exchange Commission;

(6) Engaging in the sale and administration of an insurance product by an insurance company or agent licensed by the State Insurance Department to the extent that the activity is regulated by the State Insurance Department;

(7) Engaging in the lawful sale of prepaid funeral benefits under a permit issued by the State Insurance Department under the Arkansas Prepaid Funeral Benefits Law, § 23-40-101 et seq., or engaging in the lawful business of maintaining a perpetual care cemetery trust pursuant to § 20-17-904 or a permanent maintenance fund for perpetually maintained cemeteries under the Cemetery Act for Perpetually Maintained Cemeteries, § 20-17-1001 et seq.;

(8) Acting as trustee under a voting trust as provided by § 4-26-706 or § 4-27-730;

(9) Engaging in other activities expressly excluded from the application of this chapter by regulations issued by the Bank Commissioner;

(10) Rendering services customarily performed by a public accountant or a certified public accountant in a manner authorized by the Arkansas State Board of Public Accountancy; or

(11) Provided the company is a trust institution and is not barred by order of the commissioner from engaging in a trust business in this state pursuant to § 23-51-182(b):

(A) Marketing or soliciting in this state through the mails, telephone, any electronic means or in person with respect to acting or proposing to act as a fiduciary outside of this state;

(B) Delivering money or other intangible assets and receiving the same from a client or other person in this state; or

(C) Accepting or executing outside of this state a trust of any client or otherwise acting as a fiduciary outside of this state for any client.



§ 23-51-167 - Trust business of state trust institution.

(a) A state trust institution may act as a fiduciary or otherwise engage in a trust business in this or any other state or foreign country, subject to complying with applicable laws of the state or foreign country, at an office established and maintained pursuant to this chapter, at a branch or at any other authorized location other than an office or branch.

(b) In addition, a state trust institution may conduct any activities at any office outside this state that are permissible for a trust institution chartered by the host state where the office is located, except to the extent such activities are expressly prohibited by the laws of this state or by any regulation or order of the Bank Commissioner applicable to the state trust institution. Provided, however, that the commissioner may waive any such prohibition if he or she determines, by order or regulation, that the involvement of out-of-state offices of state trust institutions in particular activities would not threaten the safety or soundness of the state trust institutions.



§ 23-51-168 - Trust business of out-of-state trust institution.

An out-of-state trust institution which establishes or maintains one (1) or more offices in this state under this chapter may conduct any activity at each such office which would be authorized under the laws of this state for a state trust institution to conduct at such an office.



§ 23-51-169 - Name of trust institution.

A state trust company or out-of-state trust institution may register any name with the Bank Commissioner in connection with establishing a principal office or trust office in this state pursuant to this chapter, except that the commissioner may determine that a name proposed to be registered is potentially misleading to the public and require the registrant to select a name which is not potentially misleading.



§ 23-51-170 - Trust business.

A state trust company or a state bank may:

(1) Perform any act as a fiduciary;

(2) Engage in any trust business;

(3) Exercise any incidental power that is reasonably necessary to enable it to fully exercise, according to commonly accepted fiduciary customs and usages, a power conferred in this chapter; and

(4) If a state trust company, exercise any other power authorized by § 23-51-104.



§ 23-51-171 - Branches and offices of state trust institutions.

(a) A state trust institution may act as a fiduciary and engage in a trust business at each trust office as permitted by this chapter and at a branch.

(b) Notwithstanding the foregoing subsection (a) of this section, a state bank or a state trust company may not engage at an out-of-state office in any trust business not permitted to be conducted at such an office by the laws of the host state applicable to trust institutions chartered by the host state.



§ 23-51-172 - State trust company principal office.

(a) Each state trust company must have and continuously maintain a principal office in this state.

(b) Each executive officer at the principal office is an agent of the state trust company for service of process.

(c) A state trust company may change its principal office to any location within this state by filing a written notice with the Bank Commissioner setting forth the name of the state trust company, the street address of its principal office before the change, the street address to which the principal office is to be changed, and a copy of the resolution adopted by the board authorizing the change.

(d) The change of principal office shall take effect thirty (30) days after the date the commissioner receives the notice pursuant to subsection (c) of this section, unless the commissioner establishes another date or unless prior to that day the commissioner notifies the state trust company that it must establish to the satisfaction of the commissioner that the relocation is consistent with the original determination made under § 23-51-106(b) for the establishment of a state trust company at that location, in which event the change of principal office shall take effect when approved by the commissioner.



§ 23-51-173 - Trust office.

(a) A state trust institution may establish or acquire and maintain trust offices anywhere in this state. A state trust institution desiring to establish or acquire and maintain such an office shall file a written notice with the Bank Commissioner setting forth the name of the state trust institution, the location of the proposed additional trust office and a general description of the surrounding area, whether the location will be owned or leased, furnish a copy of the resolution adopted by the board authorizing the additional trust office, general description of the activities to be conducted, an estimate of the cost of the trust office and pay the filing fee, if any, prescribed by the commissioner.

(b) The notificant may commence business at the additional trust office thirty (30) days after the date the commissioner receives the notice, unless the commissioner specifies another date.

(c) The thirty-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust institution may establish the additional office only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the additional office if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest.



§ 23-51-174 - Out-of-state offices.

(a) A state bank, a state trust company, or a savings association chartered under the laws of this state may establish and maintain a new trust office or acquire and maintain an office in a state other than this state. Such a trust institution desiring to establish or acquire and maintain an office in another state under this section shall file a notice on a form prescribed by the Bank Commissioner, which shall set forth the name of the trust institution, the location of the proposed office, and a general description of the surrounding area, whether the location will be owned or leased, and whether the laws of the jurisdiction where the office will be located permit the office to be maintained by the trust institution, furnish a copy of the resolution adopted by the board authorizing the out-of-state office, and pay the filing fee, if any, prescribed by the commissioner.

(b) The notificant may commence business at the additional office thirty (30) days after the date the commissioner receives the notice, unless the commissioner specifies another date.

(c) The thirty-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the trust institution may establish the additional office only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the additional office if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.



§ 23-51-175 - Trust business at a branch or trust office.

An out-of-state trust institution may act as a fiduciary in this state or engage in a trust business at an office in this state only if it maintains a trust office in this state as permitted by this chapter or a branch in this state.



§ 23-51-176 - Establishing an interstate trust office.

(a) An out-of-state trust institution that does not operate a trust office in this state and that meets the requirements of this chapter may establish and maintain a new trust office in this state.

(b) An out-of-state trust institution may not establish a new trust office in this state unless a similar institution chartered under the laws of this state to act as a fiduciary, is permitted to establish a new trust office that may engage in activities substantially similar to those permitted to trust offices of out-of-state trust institutions under § 23-51-175, in the state where the out-of-state trust institution has its principal office.



§ 23-51-177 - Acquiring an interstate trust office.

(a) An out-of-state trust institution that does not operate a trust office in this state and that meets the requirements of this chapter may acquire and maintain a trust office in this state.

(b) No out-of-state trust institution may maintain a trust office in this state unless a similar institution chartered under the laws of this state to act as a fiduciary is permitted to acquire and maintain a trust office through an acquisition of a trust office in the state where the out-of-state trust institution has its principal office and may engage in activities substantially similar to those permitted to trust offices of out-of-state trust institutions under § 23-51-175, in the state where the out-of-state trust institution has its principal office.



§ 23-51-178 - Requirement of notice.

An out-of-state trust institution desiring to establish and maintain a new trust office or acquire and maintain a trust office in this state pursuant to this chapter shall provide, or cause its home state regulator to provide, written notice of the proposed transaction to the Bank Commissioner on or after the date on which the out-of-state trust institution applies to the home state regulator for approval to establish and maintain or acquire the trust office. The filing of the notice shall be preceded or accompanied by a copy of the resolution adopted by the board authorizing the additional office and the filing fee, if any, prescribed by the commissioner.



§ 23-51-179 - Conditions for approval.

(a) No trust office of an out-of-state trust institution may be acquired or established in this state under this chapter unless:

(1) The out-of-state trust institution shall have confirmed in writing to the Bank Commissioner that for as long as it maintains a trust office in this state, it will comply with all applicable laws of this state;

(2) The notificant shall have provided satisfactory evidence to the commissioner of compliance with any applicable requirements of § 4-27-1501 et seq. and the applicable requirements of its home state regulator for acquiring or establishing and maintaining the office;

(3) The commissioner, acting within sixty (60) days after receiving notice under § 23-51-178, shall have certified to the home state regulator that the requirements of this chapter have been met and the notice has been approved or, if applicable, that any conditions imposed by the commissioner pursuant to subsection (b) of this section have been satisfied.

(b) The out-of-state trust institution may commence business at the trust office sixty (60) days after the date the commissioner receives the notice unless the commissioner specifies another date, provided, with respect to an out-of-state trust institution that is not a depository institution and for which the commissioner shall have conditioned such approval on the satisfaction by the notificant of any requirement applicable to a state trust company pursuant to § 23-51-106(b) or § 23-51-110, the institution shall have satisfied such conditions and provided to the commissioner satisfactory evidence thereof.

(c) The sixty-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the office only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the office if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office is contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.



§ 23-51-180 - Additional trust offices.

An out-of-state trust institution that maintains a trust office in this state under this chapter may establish or acquire additional trust offices or representative trust offices in this state to the same extent that a state trust institution may establish or acquire additional offices in this state pursuant to the procedures for establishing or acquiring such offices set forth in § 23-51-173.



§ 23-51-181 - Examinations -- Periodic reports -- Cooperative agreements -- Assessment of fees.

(a) To the extent consistent with subsection (c) of this section, the Bank Commissioner may make such examinations of any office established and maintained in this state pursuant to this chapter by an out-of-state trust institution as the commissioner may deem necessary to determine whether the office is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The provisions of the Arkansas Banking Code of 1997 shall apply to such examinations.

(b) The commissioner may require periodic reports regarding any out-of-state trust institution that has established and maintained an office in this state pursuant to this chapter. The required reports shall be provided by the trust institution or by the home state regulator. Any reporting requirements prescribed by the commissioner under this subsection (b) of this section shall be consistent with the reporting requirements applicable to state trust companies and appropriate for the purpose of enabling the commissioner to carry out his or her responsibilities under this chapter.

(c) The commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies with respect to the periodic examination or other supervision of any office in this state of an out-of-state trust institution, or any office of a state trust institution in any host state, and the commissioner may accept such a party's report of examination and report of investigation in lieu of conducting his or her own examination or investigation.

(d) The commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a state trust institution or an out-of-state trust institution maintaining an office in this state to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation. Any such contract shall be deemed a sole source contract under § 19-11-232.

(e) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any office established and maintained in this state by an out-of-state trust institution or any office established and maintained by a state trust institution in any host state, provided that the commissioner may at any time take such actions independently if the commissioner deems such actions to be necessary or appropriate to carry out his or her responsibilities under this chapter or to ensure compliance with the laws of this state, but provided further that in the case of an out-of-state trust institution, the commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(f) Each out-of-state trust institution that maintains one (1) or more offices in this state may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this state and regulations of the commissioner. The fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between such parties and the commissioner.



§ 23-51-182 - Enforcement.

(a) (1) Consistent with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., after notice and opportunity for hearing, the Bank Commissioner may determine:

(A) That an office maintained by an out-of-state trust institution in this state is being operated in violation of any provision of the laws of this state or in an unsafe and unsound manner; or

(B) That a company is engaged in an unauthorized trust activity

(2) In either event, the commissioner shall have the authority to take all such enforcement actions as he or she would be empowered to take if the office or the company were a state trust company, including but not limited to issuing an order temporarily or permanently prohibiting the company from engaging in a trust business in this state.

(b) In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any action permitted by subsection (a) of this section without notice or opportunity for hearing, but shall promptly afford a subsequent hearing upon an application to rescind the action taken. The commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state trust institution and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.



§ 23-51-183 - Notice of subsequent merger, closing, etc.

Each out-of-state trust institution that maintains an office in this state pursuant to this chapter, or the home state regulator of such a trust institution, shall give at least thirty (30) days prior written notice or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law, to the Bank Commissioner of:

(1) Any merger, consolidation, or other transaction that would cause a change of control with respect to the out-of-state trust institution or any bank holding company that controls the trust institution, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto;

(2) Any transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust institution to another person; or

(3) The closing or disposition of any office in this state.



§ 23-51-184 - Commissioner shall supervise and examine authorized trust institutions.

Every authorized trust institution shall be under the supervision of the Bank Commissioner. The commissioner shall execute and enforce through the State Bank Department and such other agents as are now or may hereafter be created or appointed, all laws which are now or may hereafter be enacted relating to authorized trust institutions. For the more complete and thorough enforcement of the provisions of this chapter, the commissioner is hereby empowered to promulgate such regulations not inconsistent with the provisions of the chapter, as may, in his or her opinion, be necessary to carry out the provisions of the laws relating to authorized trust institutions and as may be further necessary to insure safe and conservative management of an authorized trust institution under his or her supervision taking into consideration the appropriate interest of the creditors, stockholders, and the public in their relations with the authorized trust institutions. All authorized trust institutions doing business under the provisions of this chapter shall conduct their business in a manner consistent with all laws relating to authorized trust institutions and all regulations and instructions that may be promulgated or issued by the commissioner.



§ 23-51-185 - Examinations -- Assessments.

(a) The Bank Commissioner may examine each state trust company every twenty-four (24) months or more often as he or she determines is necessary to safeguard the interests of the public and the safety and soundness of the institution.

(b) Each state-chartered trust company shall pay to the State Bank Department within ten (10) days after notice from the commissioner in January and July of each year an assessment fee to defray the costs of examination and the costs of operations of the department which will be charged in accordance with an assessment fee schedule approved by the commissioner.

(c) The commissioner may accept examinations of a state trust company by a federal or other governmental agency in lieu of an examination under this section or may conduct examinations of a state trust company jointly or concurrently with a federal or other governmental agency.



§ 23-51-186 - Statements of condition and income.

Each state trust company shall periodically file with the Bank Commissioner a copy of its statement of condition and income. The commissioner shall have the power to call for these reports whenever deemed necessary, in order to obtain a full and complete knowledge of the condition of the trust company.



§ 23-51-187 - Confidential records.

(a) The following records of the State Bank Department shall be confidential and shall not be exhibited or revealed to the public except as stated in this section or in accordance with department regulations:

(1) All examination reports filed with the department;

(2) All records disclosing information obtained from examinations;

(3) Investigations and reports revealing facts concerning a state trust company or the customers of the organization; and

(4) All personal financial statements submitted to the department for any purpose.

(b) Notwithstanding any provision of this section to the contrary, records deemed confidential in accordance with this section may, in the Bank Commissioner's discretion, be disclosed as follows:

(1) Under a validly issued subpoena and, in the interest of justice, the commissioner may waive the privilege created herein and produce examination reports and other related documents under the provisions of a protective order entered by a court or administrative tribunal of competent jurisdiction when the order is designed to protect the confidential nature of the information so disclosed from public dissemination;

(2) Official orders of the department may be disclosed within the discretion of the commissioner if the commissioner makes a determination that such a disclosure would not give advantage to a competitor or adversely affect the safety and soundness of the state trust company; and

(3) To federal financial institutions' regulatory agencies and financial institutions' regulatory agencies of other states.

(c) The commissioner shall have the power to promulgate regulations with regard to disclosure of confidential information.



§ 23-51-188 - Administrative orders -- Penalties for violation.

(a) In addition to any other powers conferred by this chapter, the Bank Commissioner shall have the power to:

(1) Order any authorized trust institution, or subsidiary thereof, or any director, officer, or employee to cease and desist violating any provision of this chapter or any lawful regulation issued thereunder;

(2) Order any authorized trust institution, or subsidiary thereof, or any director, officer, or employee to cease and desist from a course of conduct that is unsafe or unsound and which is likely to cause insolvency or dissipation of assets or is likely to jeopardize or otherwise seriously prejudice the interests of the public in their relationship with the authorized trust institution;

(3) Order any company to cease engaging in an unauthorized trust activity;

(4) Enter any order pursuant to § 23-51-182.

(b) The commissioner may impose a civil money penalty of not more than one thousand dollars ($1,000) for each violation by any authorized trust institution, or subsidiary thereof, or any director, officer, or employee of an order issued under subdivision (a)(1) of this section. Provided further, the commissioner may impose a civil money penalty of not more than five hundred dollars ($500) per day for each day that an authorized trust institution, or subsidiary thereof, or any director, officer, or employee violates a cease and desist order issued under subdivision (a)(2) or subdivision (a)(3) of this section.



§ 23-51-189 - Notice and opportunity for hearing.

Consistent with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., notice and opportunity for hearing shall be provided before any of the foregoing actions shall be undertaken by the Bank Commissioner. Provided, however, in cases involving extraordinary circumstances requiring immediate action, the commissioner may take such an action, but shall promptly afford a subsequent hearing upon application to rescind the action taken.



§ 23-51-190 - Subpoena power and examination under oath.

The Bank Commissioner shall have the power to subpoena witnesses, compel their attendance, require the production of evidence, administer oaths, and examine any person under oath in connection with any subject related to a duty imposed or a power vested in the commissioner.



§ 23-51-191 - Removal of directors, officers, and employees.

Consistent with § 23-51-189, the Bank Commissioner shall have the right, and is hereby empowered, to require the immediate removal from office of any officer, director, or employee of any authorized trust institution who shall be found to be dishonest, incompetent, or reckless in the management of the affairs of the authorized trust institution or who persistently violates the laws of this state or the lawful orders, instructions, and regulations issued by the commissioner.



§ 23-51-192 - Delegation and fiduciary responsibility.

(a) Any person acting as a trustee or as any other fiduciary under the laws of this state may delegate any investment, management, or administrative function if the person exercises reasonable care, judgment, and caution in:

(1) Selecting the delegate, taking into account the delegate's financial standing and reputation;

(2) Establishing the scope and other terms of any delegation; and

(3) Reviewing periodically the delegate's actions in order to monitor overall performance and compliance with the scope and other terms of the delegation.

(b) Notwithstanding any delegation permitted by subsection (a) of this section, any person acting as a trustee, except as provided in § 28-73-807, or in any other fiduciary capacity under the laws of this state shall retain responsibility for the due performance of any delegated fiduciary function.



§ 23-51-193 - Affiliates.

(a) Any person acting as a trustee or in any other fiduciary capacity under § 23-51-192 may hire and compensate, as a delegate, an affiliate of the person if:

(1) Authorized by a trust or fiduciary instrument;

(2) Authorized by court order;

(3) Authorized in writing by each affected client; or

(4) The standards of § 23-51-192 are satisfied.

(b) Fees paid to an affiliate shall be competitive with fees charged by nonaffiliates that provide substantially similar services.



§ 23-51-194 - Fee determination.

The compensation arrangement between a client and any person acting as a trustee or as any other fiduciary pursuant to this chapter shall be at arm's length and any compensation pursuant to such an arrangement shall be a reasonable amount with respect to the services rendered.



§ 23-51-195 - Disclosure of potential conflicts of interest.

Any company, proposing to act as a trustee or in any other fiduciary capacity pursuant to a written agreement to be entered into with a prospective client after August 1, 1997, which company has any potential or actual conflict of interest which may reasonably be expected to have an impact on the independence or judgment of the trustee or fiduciary, shall disclose appropriate information concerning the actual or potential conflict of interest prior to entering into any written or oral trust or fiduciary agreement with the client or prospective client.



§ 23-51-196 - Interests in trust institutions prohibited.

(a) Neither the Bank Commissioner nor any employee or officer of the State Bank Department who participates in the examination of a trust institution, or who may be called upon to make an official decision or determination affecting the operation of a trust institution, shall be an officer, director, attorney, owner, or holder of stock in any state trust company, or any company which owns or controls a state trust company, or receive, directly or indirectly, any payment or gratuity from any such organizations. A person subject to this section may not borrow money from a state trust company.

(b) A person subject to this section may:

(1) Be a depositor in any trust institution that the department regulates; and

(2) Purchase trust or fiduciary services, other than credit services, under rates and terms generally available to other customers of the trust institution.



§ 23-51-197 - Designation of trustee.

Any person residing in this state may designate any trust institution to act as a fiduciary on behalf of the person.



§ 23-51-198 - Choice of law governing trusts.

Any trust institution that maintains a trust office in this state and its affected clients may designate either this state, a state where affected clients reside, or the state where the trust institution has its principal office as the state whose laws shall govern any written agreement between the trust institution and its client or any instrument under which the trust institution acts for a client.



§ 23-51-199 - Choice of law governing fiduciary investments.

Any trust institution that maintains a trust office in this state and its affected clients may designate either this state, a state where affected clients reside, or the state where the trust institution has its principal office as the state whose laws shall govern with respect to the fiduciary investment standards applicable to any written agreement between the trust institution or its client and any other instrument under which the trust institution acts for a client.






Chapter 52 - Check-Cashers Act



Chapter 53 - Arkansas Home Loan Protection Act

§ 23-53-101 - Title.

This chapter shall be known as the "Arkansas Home Loan Protection Act".



§ 23-53-102 - Legislative intent.

(a) The General Assembly finds that:

(1) Abusive mortgage lending has become an increasing problem in this state, exacerbating the loss of equity in homes and causing the number of foreclosures to increase in recent years;

(2) One of the most common forms of abusive lending is the making of loans that are equity-based, rather than income-based;

(3) The financing of points and fees in the loans provides immediate income to the originator and encourages lenders to repeatedly refinance home loans;

(4) The lender's ability to sell loans reduces the incentive to ensure that the homeowner can afford the payments of the loan;

(5) As long as there is sufficient equity in the home, an abusive lender benefits even if the borrower is unable to make the payments and is forced to refinance;

(6) The financing of high points and fees causes the loss of precious equity in each refinancing and often leads to foreclosure;

(7) Abusive lending has threatened the viability of many communities and caused decreases in homeownership;

(8) While the marketplace appears to operate effectively for conventional mortgages, too many homeowners find themselves victims of overreaching lenders who provide loans with unnecessarily high costs and terms that are unnecessary to secure repayment of the loan; and

(9) As competition and self-regulation have not eliminated the abusive terms from home-secured loans, the consumer protection provisions of this chapter are necessary to encourage lending at reasonable rates with reasonable terms.

(b) This chapter shall be liberally construed:

(1) To effectuate its purpose of protecting the homes and the equity of individual borrowers; and

(2) As a consumer protection statute for all purposes.



§ 23-53-103 - Definitions.

As used in this chapter:

(1) "Affiliate" means any company that controls, is controlled by, or is under common control with another company, as set forth in the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., as it existed on March 1, 2003, as of July 16, 2003;

(2) "Annual percentage rate" means the annual percentage rate for the loan calculated according to the provisions of the Truth in Lending Act, 15 U.S.C. § 1601 et seq., as it existed on March 1, 2003, and the regulations promulgated thereunder by the Board of Governors of the Federal Reserve System;

(3) "Bona fide loan discount points" means loan discount points knowingly paid by the borrower for the purpose of reducing, and that, in fact, result in a bona fide reduction of the interest rate or time price differential applicable to the loan, provided that the amount of the interest rate reduction purchased by the discount points is reasonably consistent with established industry norms and practices for secondary mortgage market transactions;

(4) "Creditor" means any person or entity who participates in the original making or approving of a high-cost home loan;

(5) (A) "High-cost home loan" means a loan, including an open-end credit plan, other than a bridge or construction loan, or a loan made for the purchase of a one-family to four-family residential structure that is secured by a first lien on the structure, in which:

(i) The total loan amount does not exceed one hundred fifty thousand dollars ($150,000);

(ii) The borrower is a natural person;

(iii) The debt is incurred by the borrower primarily for personal, family, or household purposes;

(iv) The loan is secured by a mortgage or deed of trust on real estate upon which there is located a structure or structures designed principally for the occupancy of from one (1) to four (4) families which is or will be occupied by the borrower as the borrower's principal dwelling; and

(v) The terms of the loan meet or exceed one (1) or more of the thresholds as defined in subdivision (8) of this section.

(B) "High-cost home loan" does not include any loan which within sixty (60) days after closing will be insured by, securitized for, or sold to a government agency or government-sponsored enterprise, including the United States Department of Housing and Urban Development, the United States Department of Veterans Affairs, Federal Home Loan Mortgage Corporation, Federal National Mortgage Association, Arkansas Development Finance Authority, and the United States Department of Agriculture, or that the lender can demonstrate was in good faith intended to be so insured by, securitized for, or sold to the government agency or government-sponsored enterprise;

(6) (A) "Points and fees" means:

(i) All items required to be disclosed under 12 C.F.R. § 226.4(a) and (b), as they existed on March 1, 2003, except interest or the time-price differential unless those items are exempt from disclosure under 12 C.F.R. § 226.4(c), (d), (e), or (f), as they existed on March 1, 2003, except for the items listed under 12 C.F.R. § 226.4(c)(7), as it existed on March 1, 2003, the inclusion or exclusion of which is governed by subdivision (6)(A)(ii) of this section;

(ii) All charges for items listed under 12 C.F.R. § 226.4(c)(7), as it existed on March 1, 2003, but only if the lender receives direct or indirect compensation in connection with the charge or the charge is paid to an affiliate of the lender, but only by the amount the charge exceeds the charge for comparable items provided by a nonaffiliate of the lender at the time the loan is made. Otherwise, the charges are not included within the meaning of the phrase "points and fees";

(iii) All compensation paid directly or indirectly by the borrower to a mortgage broker not otherwise included in subdivision (6)(A)(i) or subdivision (6)(A)(ii) of this section; and

(iv) The maximum prepayment fees and penalties that may be charged or collected under the terms of the loan documents, but only if the prepayment fees or penalties exceed:

(a) Three percent (3%) of the principal loan amount remaining on the date of the prepayment if the prepayment is made within the first twelve-month period immediately following the date the loan was made;

(b) Two percent (2%) of the principal loan amount remaining on the date of the prepayment, if the prepayment is made within the second twelve-month period immediately following the date the loan was made; or

(c) One percent (1%) of the principal loan amount remaining on the date of the prepayment, if the prepayment is made within the third twelve-month period following the date the loan was made.

(B) "Points and fees" shall not include:

(i) Taxes, filing fees, and recording and other charges and fees paid or to be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest; and

(ii) Fees paid to a person other than a lender or an affiliate of the lender or to the mortgage broker or an affiliate of the mortgage broker for the following:

(a) Tax payment services;

(b) Flood certification;

(c) Pest infestation and flood determinations;

(d) Appraisal fees;

(e) Inspections performed before closing;

(f) Credit reports;

(g) Surveys;

(h) Attorney's fees, if the borrower has the right to select the attorney from an approved list or otherwise;

(i) Notary fees;

(j) Escrow charges, so long as not otherwise included under subdivision (6)(A)(i) of this section;

(k) Title insurance premiums; and

(l) Fire insurance and flood insurance premiums, if the conditions in 12 C.F.R. § 226.4(d)(2), as it existed on March 1, 2003, are met;

(7) "Reverse mortgage transaction" means a nonrecourse loan secured by a borrower's principal residence that:

(A) Provides cash advances to a borrower based upon the amount of equity in the borrower's residence; and

(B) Requires no payment of principal or interest until the entire loan becomes due and payable;

(8) (A) "Thresholds" means, without regard to whether the loan transaction is or may be a "residential mortgage transaction", as the term "residential mortgage transaction" is defined in 12 C.F.R. § 226.2(a)(24), as it existed on March 1, 2003:

(i) The annual percentage rate of the loan at the time the loan is consummated is such that the loan is a "mortgage" under the Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1602(aa), and regulations adopted pursuant thereto by the Board of Governors of the Federal Reserve System, including 12 C.F.R. § 226.32, as it existed on March 1, 2003; or

(ii) The total points and fees payable by the borrower at or before the closing exceed:

(a) Five percent (5%) of the total loan amount if the loan amount is seventy-five thousand dollars ($75,000) or more;

(b) Six percent (6%) of the total loan amount if the total loan amount is more than twenty thousand dollars ($20,000), but less than seventy-five thousand dollars ($75,000); or

(c) Eight percent (8%) of the total loan amount if the total loan amount is twenty thousand dollars ($20,000) or less.

(B) The following discount points and prepayment fees and penalties shall be excluded from the calculation of the total points and fees payable by the borrower:

(i) Up to and including two (2) bona fide loan discount points payable by the borrower in connection with the loan transaction, but only if the interest rate from which the loan's interest rate will be discounted does not exceed by more than one (1) percentage point the required net yield for a ninety-day standard mandatory delivery commitment for a reasonably comparable loan from either the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, whichever is greater; and

(ii) Up to and including one (1) bona fide loan discount point payable by the borrower in connection with the loan transaction, but only if the interest rate from which the loan's interest rate will be discounted does not exceed by more than two (2) percentage points the required net yield for a ninety-day standard mandatory delivery commitment for a reasonably comparable loan from either the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, whichever is greater; and

(9) "Total loan amount" means the same as the term "total loan amount" as used in 12 C.F.R. § 226.32, as it existed on March 1, 2003, and the total loan amount shall be calculated in accordance with the Board of Governors of the Federal Reserve System's Official Staff Commentary thereto.



§ 23-53-104 - Prohibited acts and practices regarding high-cost home loans.

(a) Insurance and Debt Cancellation Agreements. No creditor making a high-cost home loan shall finance, directly or indirectly, any credit life, credit disability, credit unemployment, or credit property insurance or any other life or health insurance or any payments directly or indirectly for any debt cancellation or suspension agreement or contract, except that insurance premiums or debt cancellation or suspension fees calculated and paid on a monthly basis shall not be considered financed by the creditor.

(b) Flipping. (1) No creditor may engage in the unfair act or practice of "flipping" a home loan.

(2) "Flipping" a loan is the making of a high-cost home loan to a borrower that refinances an existing home loan when the new loan does not have reasonable, tangible net benefit to the borrower considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the borrower's circumstances. In addition, home loan refinancings shall be presumed to be flippings if:

(A) The primary tangible benefit to the borrower is an interest rate lower than the interest rate or rates on debts satisfied or refinanced in connection with the home loan, and it will take more than four (4) years for the borrower to recoup the costs of the points and fees and other closing costs through savings resulting from the lower interest rate; or

(B) The new loan refinances an existing home loan that is a special mortgage originated, subsidized, or guaranteed by or through a state, tribal, or local government or nonprofit organization, that either bears a below-market interest rate at the time the loan was originated or has nonstandard payment terms beneficial to the borrower, such as payments that vary with income, are limited to a percentage of income, or when no payments are required under specified conditions, and when, as a result of the refinancing, the borrower will lose one (1) or more of the benefits of the special mortgage.

(c) Recommendation of Default. No creditor shall recommend or encourage default of an existing loan or other debt before and in connection with the closing or planned closing of a high-cost home loan that refinances all or any portion of the existing loan or debt.

(d) Call Provision Prohibition. (1) No high-cost home loan may contain a provision that permits the creditor in its sole discretion to accelerate the indebtedness.

(2) This subsection does not prohibit acceleration of the loan in good faith due to the borrower's failure to abide by the material terms of the loan.

(e) Fee For Balance. (1) No creditor nor any assignee may charge a fee in excess of twenty dollars ($20.00) for transmitting to any person the balance due to pay off a high-cost home loan or to provide a release upon prepayment.

(2) Payoff balances shall be provided within a reasonable time, but in any event, no more than seven (7) business days after the request.

(f) No Balloon Payment. (1) A high-cost home loan having a term of less than ten (10) years may not include terms under which the aggregate amount of the regular periodic payments would not fully amortize the outstanding principal balance.

(2) This prohibition does not apply when the payment schedule is adjusted to account for the seasonal or irregular income of the obligor or if the purpose of the loan is a bridge loan connected with or related to the acquisition or construction of a dwelling intended to become the obligor's principal dwelling.

(g) No Negative Amortization. No high-cost home loan may include payment terms under which the outstanding principal balance will increase at any time over the course of the loan because the regular periodic payments do not cover the full amount of interest due.

(h) No Increased Interest Rate. (1) No high-cost home loan may contain a provision that increases the interest rate after default.

(2) (A) This subsection does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents.

(B) The change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness.

(i) No Advance Payments. No high-cost home loan may include terms under which more than two (2) periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower.

(j) No Mandatory Arbitration Clause. No high-cost home loan may be subject to a mandatory arbitration clause that limits in any way the right of the borrower to seek relief through the judicial process for any or all claims and defenses the borrower may have against the creditor, broker, or other party involved in the loan transaction.

(k) No Lending Without Homeownership Counseling. A creditor may not make a high-cost home loan without first receiving certification from a third-party counselor approved by the United States Department of Housing and Urban Development, a state housing financing agency, or the regulatory agency that has jurisdiction over the creditor, that the borrower has received counseling on the advisability of the loan transaction.

(l) No Lending Without Due Regard to Repayment Ability. A creditor shall not make a high-cost home loan unless the creditor reasonably believes at the time the loan is consummated that one (1) or more of the obligors, when considered individually or collectively, will be able to make the scheduled payments to repay the obligation based upon a consideration of their current and expected income, current obligations, employment status, and other financial resources other than the borrower's equity in the dwelling that secures repayment of the loan.

(m) No Financing Prepayment Fees or Penalties. In making a high-cost home loan, a lender may not directly or indirectly finance any prepayment fees of penalties payable by the borrower in a refinancing transaction if the lender or an affiliate of the lender is the noteholder of the note being refinanced.

(n) Home-Improvement Contracts. A creditor may not pay a contractor under a home-improvement contract from the proceeds of a high-cost home loan unless:

(1) The creditor is presented with a signed and dated completion certificate showing that the home improvements have been completed; and

(2) The instrument is payable to the borrower or jointly to the borrower and the contractor, or, at the election of the borrower, through a third-party escrow agent in accordance with terms established in a written agreement signed by the borrower, the creditor, and the contractor before the disbursement.

(o) No Modification or Deferral Fees. A creditor may not charge a borrower any fees or other charges to modify, renew, extend, or amend a high-cost home loan or to defer any payment due under the terms of a high-cost home loan.

(p) Subsections (f), (g), and (i) of this section do not apply to reverse mortgage transactions.



§ 23-53-105 - Preservation and enforcement of claims and defenses -- No subterfuge.

(a) Liability of Assignees and Other Holders in High-Cost Home Loans. (1) Notwithstanding any provision of any other law, the remedies provided in this chapter apply to any person or entity who personally participated in the making or approving of the high-cost home loan and who violated the requirements of this chapter.

(2) (A) (i) Any person who purchases or is otherwise assigned a high-cost home loan shall be subject to all affirmative claims and any defenses with respect to the loan that the borrower could assert against the original creditor or broker of the loan.

(ii) However, if the purchaser or assignee demonstrates by a preponderance of the evidence that at the time of the purchase of the home loans or within a reasonable time thereafter the purchaser or assignee exercised reasonable due diligence that was intended to prevent the purchaser or assignee from purchasing or taking assignment of high-cost home loans, then the purchaser or assignee shall have no liability to any person under this chapter.

(B) The liability of any person who purchases or is otherwise assigned a high-cost home loan whose liability is established under this subsection but who did not personally participate in the making or approving of the high-cost home loan, shall be limited to the amount of all remaining indebtedness of the borrower and the total amount paid by the borrower in connection with the transaction.

(C) Any person incurring liability as an assignee is entitled to full recourse against any previous assignee or against any person or entity who personally participated in making or approving the home loan for the full amount of liability sustained by the assignee.

(b) Liability of Assignees in Foreclosure Action. Notwithstanding any provision of any other law, a borrower in default more than sixty (60) days or in foreclosure may assert a violation of this chapter by way of offset:

(1) (A) As an original action, in an individual action only, brought within two (2) years from the date of the occurrence of the violation.

(B) A borrower shall not be barred from asserting a violation in an action to collect the debt which was brought more than one (1) year from the date of the occurrence of the violation as a matter of defense by recoupment or set-off in the action except as otherwise provided by law;

(2) As a defense or counterclaim to an action to collect amounts owed; or

(3) To obtain possession of the home secured by the high-cost home loan.

(c) No Subterfuge. It is a violation of this chapter for any person who in bad faith attempts to avoid the application of this chapter by:

(1) Dividing any loan transaction into separate parts for this purpose; or

(2) Any other subterfuge, with the intent of evading the provisions of this chapter.



§ 23-53-106 - Enforcement.

(a) (1) Any violation of this chapter constitutes an unconscionable or deceptive act or practice as defined under § 4-88-101 et seq.

(2) (A) Except as provided in § 23-53-105(a)(2)(A) or (B), any person found by a preponderance of the evidence to have violated this chapter shall be liable to the borrower for the following:

(i) (a) Actual damages, including consequential and incidental damages.

(b) The borrower shall not be required to demonstrate reliance in order to receive actual damages;

(ii) Statutory damages equal to twenty-five percent (25%) of the finance charges agreed to in the home loan agreement plus ten percent (10%) of the amount financed;

(iii) Punitive damages when the violation was malicious or reckless and when otherwise allowable by applicable law; and

(iv) Costs and reasonable attorney's fees.

(B) A borrower may be granted injunctive, declaratory, and other equitable relief as the court deems appropriate in an action to enforce compliance with this chapter.

(b) The intentional violation of this chapter renders the high-cost home loan agreement void, and the creditor shall have no right to collect, receive, or retain any principal, interest, or other charges at all with respect to the loan, and the borrower may recover any payments made under the agreement.

(c) The right of rescission granted under 15 U.S.C. § 1601 et seq., as it existed on March 1, 2003, for violations of that law and all other remedies provided under this chapter shall be available to a borrower by way of recoupment against a party foreclosing on the high-cost home loan or collecting on the loan, at any time during the term of the loan.

(d) The remedies provided in this section are not intended to be the exclusive remedies available to a borrower, nor must the borrower exhaust any administrative remedies provided under this chapter or any other applicable law before proceeding under this section.

(e) Corrections and Unintentional Violations. (1) A creditor in a home loan who when acting in good faith fails to comply with the provisions of this chapter will not be deemed to have violated this section if the creditor establishes that either:

(A) Within thirty (30) days of the loan closing and before receiving any notice from the borrower of the compliance failure:

(i) The creditor has made appropriate restitution to the borrower; and

(ii) Appropriate adjustments are made to the loan; or

(B) Within sixty (60) days of the loan closing and before receiving any notice from the borrower of the compliance failure, and the compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any errors:

(i) The borrower is notified of the compliance failure;

(ii) Appropriate restitution is made to the borrower; and

(iii) Appropriate adjustments are made to the loan.

(2) (A) Examples of bona fide errors include clerical, calculation, computer malfunction and programming, and printing errors.

(B) An error of legal judgment with respect to a person's obligations under this section is not a bona fide error.

(f) Cumulative. The remedies provided under this chapter are cumulative and independent of and in addition to any other rights under other laws.






Chapter 54 - Reverse Mortgage Protection Act

§ 23-54-101 - Title.

This chapter shall be known and may be cited as the "Reverse Mortgage Protection Act".



§ 23-54-102 - Applicability.

This chapter applies to reverse mortgage loans executed on or after January 1, 2006.



§ 23-54-103 - Definitions.

As used in this chapter, "reverse mortgage" means a nonrecourse loan secured by a borrower's principal residence that:

(1) Provides cash advances to a borrower based upon the amount of equity in the borrower's residence; and

(2) Requires no payment of principal or interest until the entire loan becomes due and payable.



§ 23-54-104 - Provisions of reverse mortgages.

(a) A reverse mortgage loan:

(1) (A) Shall permit prepayment in whole or in part without penalty at any time during the term of the reverse mortgage loan.

(B) For the purposes of this subdivision (a)(1), "penalty" does not include any fees, payments, or other charges that would have otherwise been due upon the maturity of the reverse mortgage;

(2) May provide for a fixed or adjustable interest rate, or combination thereof, and compound interest;

(3) May provide for a rate of interest that is contingent upon the value of the property at the time of execution of the loan or at maturity, or upon changes in value between closing and maturity; and

(4) May include costs and fees that are customarily charged by the lender or the lender's designee, originator, or servicer, including costs and fees charged:

(1) Upon execution of the loan;

(2) On a periodic basis; or

(3) Upon maturity.

(b) If a reverse mortgage loan provides for periodic advances to a borrower, the advances shall not be reduced in amount or number based upon any adjustment in the interest rate.

(c) The lender shall prominently disclose in the loan agreement any interest rate or other fees to be charged during the period that commences on the date that the reverse mortgage loan becomes due and payable and that ends when repayment in full is made.

(d) The first page of any mortgage or deed of trust securing a reverse mortgage loan shall contain the following statement in 10-point boldface type: "This deed of trust secures a reverse mortgage loan."



§ 23-54-105 - Treatment of loan proceeds.

To the extent that implementation of this section does not conflict with federal law:

(1) Reverse mortgage loan payments made to a borrower shall be treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under programs of aid to individuals; and

(2) Undisbursed reverse mortgage funds shall be treated as equity in the borrower's home and not as proceeds from a loan, resources, or assets for the purpose of determining eligibility and benefits under programs of aid to individuals.



§ 23-54-106 - Loan application -- Disclosures.

(a) No reverse mortgage loan application shall be taken by a lender unless the loan applicant has received from the lender the following plain language statement, in conspicuous 16-point type or larger, advising the prospective borrower about counseling prior to obtaining the reverse mortgage loan:

Click here to view form

(b) Before giving the prospective borrower the statement described in subsection (a) of this section, the lender shall mark the appropriate alternative concerning annuity requirements.

(c) The lender shall be presumed to have satisfied any disclosure duty imposed by this chapter if the lender provides a disclosure statement in the same form as provided in this chapter.



§ 23-54-107 - Lien.

(a) A reverse mortgage shall constitute a lien against the subject property to the extent of all advances made under the reverse mortgage and all interest accrued on the advances.

(b) The lien shall have priority over any lien filed after recordation of the reverse mortgage.



§ 23-54-108 - Default.

(a) The reverse mortgage loan may become due and payable upon the occurrence of any one (1) of the following events:

(1) The home securing the loan is sold or title to the home is otherwise transferred;

(2) All borrowers cease occupying the home as a principal residence, except as provided in subsection (b) of this section;

(3) Any fixed maturity date agreed to by the lender and the borrower occurs; or

(4) An event occurs which is specified in the loan documents and which jeopardizes the lender's security.

(b) (1) Temporary absences from the home not exceeding sixty (60) consecutive days shall not cause the mortgage to become due and payable.

(2) Extended absences from the home exceeding sixty (60) consecutive days but less than one (1) year shall not cause the mortgage to become due and payable if the borrower has taken prior action which secures and protects the home in a manner satisfactory to the lender.

(c) (1) The lender's right to collect reverse mortgage loan proceeds shall be subject to the applicable statute of limitations for written loan contracts.

(2) Notwithstanding any other provision of law, the statute of limitations shall commence on the date that the reverse mortgage loan becomes due and payable as provided in the loan agreement.



§ 23-54-109 - Remedies.

(a) A lender who fails to make loan advances as required in the loan documents shall pay the borrower triple the amount wrongfully withheld plus interest at the maximum legal rate.

(b) No arrangement, transfer, or lien subject to this chapter shall be invalidated solely because of the failure of a lender to comply with any provision of this chapter.

(c) Nothing in this section shall preclude the application of any other civil remedy provided by law.






Chapter 55 - Uniform Money Services Act.

Article 1 - General Provisions

§ 23-55-101 - Short title.

This chapter may be cited as the Uniform Money Services Act.



§ 23-55-102 - Definitions.

In this chapter:

(1) "Applicant" means a person that files an application for a license under this chapter.

(2) "Authorized delegate" means a person a licensee designates to provide money services on behalf of the licensee.

(3) "Bank" means an institution organized under federal or state law which:

(A) accepts demand deposits or deposits that the depositor may use for payment to third parties and engages in the business of making commercial loans; or

(B) engages in credit card operations and maintains only one office that accepts deposits, does not accept demand deposits or deposits that the depositor may use for payments to third parties, does not accept a savings or time deposit less than $100,000, and does not engage in the business of making commercial loans.

(4) "Commissioner" means the Securities Commissioner.

(5) "Control" means:

(A) ownership of, or the power to vote, directly or indirectly, at least 25 percent of a class of voting securities or voting interests of a licensee or person in control of a licensee;

(B) power to elect a majority of executive officers, managers, directors, trustees, or other persons exercising managerial authority of a licensee or person in control of a licensee; or

(C) the power to exercise directly or indirectly, a controlling influence over the management or policies of a licensee or person in control of a licensee.

(6) "Currency exchange" means receipt of revenues from the exchange of money of one government for money of another government.

(7) "Executive officer" means a president, chairperson of the executive committee, chief financial officer, responsible individual, or other individual who performs similar functions.

(8) "Licensee" means a person licensed under this chapter.

(9) "Monetary value" means a medium of exchange, whether or not redeemable in money.

(10) "Money" means a medium of exchange that is authorized or adopted by the United States or a foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more governments.

(11) "Money services" means money transmission or currency exchange.

(12) (A) "Money transmission" means selling or issuing payment instruments, stored value, or receiving money or monetary value for transmission.

(B) "Money transmission" does not include providing delivery services such as courier or package delivery services or acting as a mere conduit for the transmission of data.

(13) "Outstanding," with respect to a payment instrument, means issued or sold by or for the licensee and reported as sold but not yet paid by or for the licensee.

(14) "Payment instrument" means a check, draft, money order, traveler's check, or other instrument for the transmission or payment of money or monetary value, whether or not negotiable. The term does not include a credit card voucher, letter of credit, or instrument that is redeemable by the issuer in goods or services.

(15) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

(16) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) "Responsible individual" means an individual who is employed by a licensee and has principal managerial authority over the provision of money services by the licensee in this State.

(18) "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(19) "Stored value" means monetary value that is evidenced by an electronic record.

(20) "Unsafe or unsound practice" means a practice or conduct by a person licensed to engage in money transmission or an authorized delegate of such a person which creates the likelihood of material loss, insolvency, or dissipation of the licensee's assets, or otherwise materially prejudices the interests of its customers.



§ 23-55-103 - Exclusions.

This chapter does not apply to:

(1) the United States or a department, agency, or instrumentality thereof;

(2) money transmission by the United States Postal Service or by a contractor on behalf of the United States Postal Service;

(3) a state, county, city, or any other governmental agency or governmental subdivision of a State;

(4) a bank, bank holding company, office of an international banking corporation, branch of a foreign bank, corporation organized pursuant to the Bank Service Corporation Act, 12 U.S.C. §§ 1861-1867 (Supp. V 1999), or corporation organized under the Edge Act, 12 U.S.C. §§ 611-633 (1994 & Supp. V 1999) under the laws of a State or the United States if it does not issue, sell, or provide payment instruments or stored value through an authorized delegate that is not such a person;

(5) electronic funds transfer of governmental benefits for a federal, state, county, or governmental agency by a contractor on behalf of the United States or a department, agency, or instrumentality thereof, or a State or governmental subdivision, agency, or instrumentality thereof;

(6) a board of trade designated as a contract market under the federal Commodity Exchange Act, 7 U.S.C. §§ 1-25 (1994), or a person that, in the ordinary course of business, provides clearance and settlement services for a board of trade to the extent of its operation as or for such a board;

(7) a registered futures commission merchant under the federal commodities laws to the extent of its operation as such a merchant;

(8) a person that provides clearance or settlement services pursuant to a registration as a clearing agency or an exemption from such registration granted under the federal securities laws to the extent of its operation as such a provider;

(9) an operator of a payment system to the extent that it provides processing, clearing, or settlement services, between or among persons excluded by this section, in connection with wire transfers, credit card transactions, debit card transactions, stored-value transactions, automated clearing house transfers; similar funds transfers;

(10) a person registered as a securities broker-dealer under federal or state securities laws to the extent of its operation as such a broker-dealer; or

(11) a credit union regulated and insured by the National Credit Union Administration.



§ 23-55-104 - Administration and rules.

(a) The Securities Commissioner shall administer this chapter.

(b) The commissioner may:

(1) Make, amend, and rescind any rules, forms, and orders that the commissioner deems necessary or appropriate to carry out this chapter, including without limitation rules and forms governing applications and reports; and

(2) Define any terms, whether or not used in this chapter, if consistent with this chapter.

(c) A rule, form, or order shall not be made, amended, or rescinded unless the commissioner finds that the action is:

(1) Necessary or appropriate in the public interest or for the protection of consumers; and

(2) Consistent with the purposes fairly intended by the policy and provisions of this chapter.

(d) All rules and forms of the commissioner shall be published.






Article 2 - Money Transmission Licenses

§ 23-55-201 - License required.

(a) A person may not engage in the business of money transmission or advertise, solicit, or hold itself out as providing money transmission unless the person:

(1) is licensed under this article;

(2) is an authorized delegate of a person licensed under this article; or

(3) is excluded under § 23-55-103.

(b) A license under this article is not transferable or assignable.



§ 23-55-202 - Application for license.

(a) In this section, "material litigation" means litigation that according to generally accepted accounting principles is significant to an applicant's or a licensee's financial health and would be required to be disclosed in the applicant's or licensee's annual audited financial statements, report to shareholders, or similar records.

(b) A person applying for a license under this article shall do so in a form and in a medium prescribed by the commissioner. The application must state or contain:

(1) the legal name and residential and business addresses of the applicant and any fictitious or trade name used by the applicant in conducting its business;

(2) a list of any criminal convictions of the applicant and any material litigation in which the applicant has been involved in the 10-year period next preceding the submission of the application;

(3) a description of any money services previously provided by the applicant and the money services that the applicant seeks to provide in this State;

(4) a list of the applicant's proposed authorized delegates and the locations in this State where the applicant and its authorized delegates propose to engage in money transmission or provide other money services;

(5) a list of other States in which the applicant is licensed to engage in money transmission or provide other money services and any license revocations, suspensions, or other disciplinary action taken against the applicant in another State;

(6) information concerning any bankruptcy or receivership proceedings affecting the licensee;

(7) a sample form of contract for authorized delegates, if applicable, and a sample form of payment instrument or instrument upon which stored value is recorded, if applicable;

(8) the name and address of any bank through which the applicant's payment instruments and stored value will be paid;

(9) a description of the source of money and credit to be used by the applicant to provide money services; and

(10) any other information the commissioner reasonably requires with respect to the applicant.

(c) If an applicant is a corporation, limited liability company, partnership, or other entity, the applicant shall also provide:

(1) the date of the applicant's incorporation or formation and State or country of incorporation or formation;

(2) if applicable, a certificate of good standing from the State or country in which the applicant is incorporated or formed;

(3) a brief description of the structure or organization of the applicant, including any parent or subsidiary of the applicant, and whether any parent or subsidiary is publicly traded;

(4) the legal name, any fictitious or trade name, all business and residential addresses, and the employment, in the 10-year period next preceding the submission of the application of each executive officer, manager, director, or person that has control, of the applicant;

(5) a list of any criminal convictions and material litigation in which any executive officer, manager, director, or person in control of, the applicant has been involved in the 10-year period next preceding the submission of the application;

(6) a copy of the applicant's audited financial statements for the most recent fiscal year and, if available, for the two-year period next preceding the submission of the application;

(7) a copy of the applicant's unconsolidated financial statements for the current fiscal year, whether audited or not, and, if available, for the two-year period next preceding the submission of the application;

(8) if the applicant is publicly traded, a copy of the most recent report filed with the United States Securities and Exchange Commission under § 13 of the federal Securities Exchange Act of 1934, 15 U.S.C. § 78m (1994 & Supp. V 1999);

(9) evidence of the applicant's registration or qualification to do business in this state;

(10) if the applicant is a wholly owned subsidiary of:

(A) a corporation publicly traded in the United States, a copy of audited financial statements for the parent corporation for the most recent fiscal year or a copy of the parent corporation's most recent report filed under § 13 of the federal Securities Exchange Act of 1934, 15 U.S.C. § 78m (1994 & Supp. V 1999); or

(B) a corporation publicly traded outside the United States, a copy of similar documentation filed with the regulator of the parent corporation's domicile outside the United States;

(11) if the applicant has a registered agent in this State, the name and address of the applicant's registered agent in this State; and

(12) any other information the commissioner reasonably requires with respect to the applicant.

(d) A nonrefundable application fee of $1,500 and a license fee of $750 must accompany an application for a license under this article. The license fee must be refunded if the application is denied.

(e) The commissioner may waive one or more requirements of subsections (b) and (c) or permit an applicant to submit other information in lieu of the required information.

(f) The application shall be accompanied by the surety bond required by § 23-55-204.



§ 23-55-204 - Security.

(a) Except as otherwise provided in subsection (b), a surety bond in the amount of $50,000 plus $10,000 per location in this State where the applicant and its authorized delegates engage in money transmission or provide other money services, with the maximum required amount of the surety bond of $300,000, must accompany an application for a license to engage in money services.

(b) The surety bond must be in a form satisfactory to the Securities Commissioner and payable to the State for the benefit of any claimant against the licensee to secure the faithful performance of the obligations of the licensee with respect to money transmission.

(c) The aggregate liability on a surety bond may not exceed the principal sum of the bond. A claimant against a licensee may maintain an action on the bond, or the commissioner may maintain an action on behalf of the claimant.

(d) A surety bond must cover claims for so long as the commissioner specifies, but for at least five years after the licensee ceases to provide money services in this State. However, the commissioner may permit the amount of security to be reduced or eliminated before the expiration of that time to the extent the amount of the licensee's payment instruments or stored-value obligations outstanding in this State is reduced.

(e) [Repealed.]

(f) The commissioner may increase the amount of security required to a maximum of $1,000,000 if the financial condition of a licensee so requires, as evidenced by reduction of net worth, financial losses, or other relevant criteria.



§ 23-55-205 - Issuance of license.

(a) When an application is filed under this article, the commissioner shall investigate the applicant's financial condition and responsibility, financial and business experience, character, and general fitness. The commissioner may conduct an on-site investigation of the applicant, the reasonable cost of which the applicant must pay. The commissioner shall issue a license to an applicant under this subchapter if the commissioner finds that all of the following conditions have been fulfilled:

(1) the applicant has complied with §§ 23-55-202, 23-55-204, and 23-55-207; and

(2) the financial condition and responsibility, financial and business experience, competence, character, and general fitness of the applicant; and the competence, experience, character, and general fitness of the executive officers, managers, directors, and persons in control of, the applicant indicate that it is in the interest of the public to permit the applicant to engage in money transmission.

(b) When an application for an original license under this article is complete, the commissioner shall promptly notify the applicant in a record of the date on which the application was determined to be complete and:

(1) the commissioner shall approve or deny the application within 120 days after that date; or

(2) if the application is not approved or denied within 120 days after that date:

(A) the application is deemed approved; and

(B) the commissioner shall issue the license under this article, to take effect as of the first business day after expiration of the 120-day period.

(c) The commissioner may for good cause extend the application period.

(d) An applicant whose application is denied by the commissioner under this article may appeal, within 30 days after receipt of the notice of the denial, from the denial and request a hearing before the commissioner.

(e) A license issued under this article expires annually at the close of business on December 31 unless the license is:

(1) renewed according to this article;

(2) surrendered by the license holder;

(3) suspended; or

(4) revoked by the commissioner.



§ 23-55-206 - Renewal of license.

(a) A licensee under this article shall pay an annual renewal fee of $750 no later than December 1 for the succeeding calendar year or, if December 1 is not a business day, on the next business day.

(b) A licensee under this article shall submit a renewal report with the renewal fee, in a form prescribed by the commissioner. The renewal report must state or contain:

(1) the number and monetary amount of payment instruments and stored-value sold by the licensee in this State which have not been included in a renewal report and the monetary amount of payment instruments and stored value currently outstanding;

(2) a description of each material change in information submitted by the licensee in its original license application which has not been reported to the commissioner on any required report;

(3) a list of the licensee's permissible investments and a certification that the licensee continues to maintain permissible investments according to the requirements set forth in §§ 23-55-701 and 23-55-702; and

(4) proof that the licensee continues to maintain adequate security as required by § 23-55-204.

(c) A licensee that does not comply with subsections (a) and (b) by December 1 shall pay a late fee of $250 if the complete renewal application is received before the expiration of the license.

(d) The commissioner for good cause may grant an extension of the renewal date.



§ 23-55-207 - Net worth.

A licensee under this article shall maintain a net worth of at least $250,000 determined in accordance with generally accepted accounting principles.






Article 4 - Currency Exchange Licenses

§ 23-55-401 - License required.

(a) A person may not engage in currency exchange or advertise, solicit, or hold itself out as providing currency exchange for which the person receives revenues equal or greater than five percent of total revenues unless the person:

(1) is licensed under this article;

(2) is licensed for money transmission under § 23-55-201 et seq.; or

(3) is an authorized delegate of a person licensed under § 23-55-201 et seq.

(b) A license under this article is not transferable or assignable.



§ 23-55-402 - Application for license.

(a) A person applying for a license under this article shall do so in a form and in a medium prescribed by the commissioner. The application must state or contain:

(1) the legal name and residential and business addresses of the applicant, if the applicant is an individual or, if the applicant is not an individual, the name of each partner, executive officer, manager, and director;

(2) the location of the principal office of the applicant;

(3) complete addresses of other locations in this State where the applicant proposes to engage in currency exchange, including all limited stations and mobile locations;

(4) a description of the source of money and credit to be used by the applicant to engage in currency exchange; and

(5) other information the commissioner reasonably requires with respect to the applicant, but not more than the commissioner may require under § 23-55-201 et seq.

(b) A nonrefundable application fee of $1,500 and a license fee of $750 must accompany an application for a license under this article. The license fee must be refunded if the application is denied.



§ 23-55-403 - Issuance of license.

(a) When an application for a license is made under this article, the commissioner shall investigate the applicant's financial condition and responsibility, financial and business experience, character, and general fitness. The commissioner may conduct an on-site investigation of the applicant, the reasonable cost of which the applicant must pay. The commissioner shall issue a license to an applicant under this article if the commissioner finds that all of the following conditions have been fulfilled:

(1) the applicant has complied with § 23-55-402; and

(2) the financial condition and responsibility, financial and business experience, competence, character, and general fitness of the applicant; and the competence, experience, character, and general fitness of the executive officers, managers, directors, and persons in control of, the applicant indicate that it is in the interest of the public to permit the applicant to engage in currency exchange.

(b) When an application for an original license under this article is complete, the commissioner shall promptly notify the applicant in a record of the date on which the application was determined to be complete and:

(1) the commissioner shall approve or deny the application within 120 days after that date; or

(2) if the application is not approved or denied within 120 days after that date:

(A) the application is deemed approved; and

(B) the commissioner shall issue the license under this article, to take effect as of the first business day after expiration of the period.

(c) The commissioner may for good cause extend the application period.

(d) An applicant whose application is denied a license by the commissioner under this article may appeal, within 30 days after receipt of the notice of the denial, from the denial and request a hearing.

(e) A license issued under this chapter expires at the close of business on December 31 of the second calendar year unless the license is:

(1) renewed according to this chapter;

(2) surrendered by the license holder;

(3) suspended; or

(4) revoked by the commissioner.



§ 23-55-404 - Renewal of license.

(a) A licensee under this article shall pay a biennial renewal fee of $750 no later than December 1 for the succeeding biennium or, if December 1 is not a business day, on the next business day.

(b) A licensee under this article shall submit a renewal report with the renewal fee, in a form and in a medium prescribed by the commissioner. The renewal report must contain:

(1) a description of each material change in information submitted by the licensee in its original license application that has not been reported to the commissioner on any required report; and

(2) a list of the locations in this State where the licensee or an authorized delegate of the licensee engages in currency exchange, including limited stations and mobile locations.

(c) A licensee may renew a license after the time specified in subsection (a) before the expiration of the license by:

(1) paying $750;

(2) complying with the requirements in subsection (b); and

(3) paying a late fee of $250 so long as the complete renewal application is received.

(d) The commissioner for good cause may grant an extension of the renewal date.






Article 5 - Authorized Delegates

§ 23-55-501 - Relationship between licensee and authorized delegate.

(a) In this section, "remit" means to make direct payments of money to a licensee or its representative authorized to receive money or to deposit money in a bank in an account specified by the licensee.

(b) A contract between a licensee and an authorized delegate must require the authorized delegate to operate in full compliance with this chapter. The licensee shall furnish in a record to each authorized delegate policies and procedures sufficient for compliance with this chapter.

(c) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate.

(d) If a license is suspended or revoked or a licensee does not renew its license, the commissioner shall notify all authorized delegates of the licensee whose names are in a record filed with the commissioner of the suspension, revocation, or non-renewal. After notice is sent or publication is made, an authorized delegate shall immediately cease to provide money services as a delegate of the licensee.

(e) An authorized delegate may not provide money services outside the scope of activity permissible under the contract between the authorized delegate and the licensee, except activity in which the authorized delegate is authorized to engage under § 23-55-201 et seq. or § 23-55-401 et seq. An authorized delegate of a licensee holds in trust for the benefit of the licensee all money net of fees received from money transmission.

(f) An authorized delegate may not use a subdelegate to conduct money services on behalf of a licensee.



§ 23-55-502 - Unauthorized activities.

A person may not provide money services on behalf of a person not licensed under this chapter. A person that engages in that activity provides money services to the same extent as if the person were a licensee.






Article 6 - Examinations -- Reports -- Records

§ 23-55-601 - Authority to conduct examinations and investigations.

(a) The Securities Commissioner or the commissioner's designee may conduct an annual examination of a licensee or of any of its authorized delegates upon 45 days' notice in a record to the licensee.

(b) The commissioner may examine a licensee or its authorized delegate, at any time, without notice, if the commissioner has reason to believe that the licensee or authorized delegate is engaging in an unsafe or unsound practice or has violated or is violating this chapter or a rule adopted or an order issued under this chapter.

(c) (1) The licensee, applicant, or person subject to licensing under this chapter shall pay a fee for each examination, not to exceed one hundred fifty dollars ($150) per examiner for each day or for part of a day during which the examiner is absent from the office of the commissioner for the purpose of conducting the examination.

(2) In addition to the fee prescribed under subdivision (c)(1) of this section, the licensee, applicant, or person subject to licensing under this chapter may be required to pay the actual hotel and traveling expenses of each examiner traveling to and from the office of the commissioner while the examiner is conducting the examination.

(d) Information obtained during an examination under this chapter may be disclosed only as provided in § 23-55-607.

(e) The commissioner may:

(1) Make any investigations within or outside of this state that he or she deems necessary to determine whether a person has violated or is about to violate this chapter or any rule or order under this chapter, or to aid in the enforcement of this chapter;

(2) Require or permit a person to file a sworn, written statement or submit any other form of evidence concerning the matter to be investigated; and

(3) Publish information concerning a violation of this chapter or a rule or order issued under this chapter.

(f) For the purpose of an investigation or proceeding under this chapter, the commissioner or the commissioner's designee may:

(1) Administer oaths and affirmations;

(2) Subpoena and compel the attendance of witnesses;

(3) Take evidence; and

(4) Require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner deems relevant or material to the inquiry.

(g) (1) In case of contumacy by or the refusal to obey a subpoena issued to a person, the Pulaski County Circuit Court upon application by the commissioner may order the person to appear before the commissioner or the commissioner's designee to testify or produce documentary or other evidence concerning the matter under investigation or in question.

(2) Failure to obey the order of the court may be punished by the court as a contempt of court.

(h) (1) A person shall not refuse to appear, testify, or produce evidence before the commissioner or the commissioner's designee on the ground that the testimony or evidence may tend to incriminate the person or subject the person to a penalty or forfeiture.

(2) (A) After claiming a privilege against self-incrimination, an individual shall not be prosecuted or subjected to a penalty or forfeiture for or on account of a transaction, matter, or thing concerning which the individual is compelled to testify or produce evidence, documentary or otherwise.

(B) However, an individual is not exempt from prosecution and punishment for perjury or contempt committed while testifying or producing evidence, documentary or otherwise.

(i) (1) To aid an examination or investigation under this chapter, the commissioner or the commissioner's designee may at any time examine:

(A) The business of a licensee, an authorized delegate of a licensee, or any other person engaged in the business of providing money services, whether the person acts or claims to act under or without the authority of this chapter; and

(B) Wherever located, the books, accounts, records, papers, documents, files, and other information used in the business of a licensee, an authorized delegate of a licensee, or any other person engaged in the business of providing money services, whether the person acts or claims to act under or without the authority of this chapter.

(2) The commissioner or the commissioner's designee shall have free access to the offices and places of business, books, accounts, papers, documents, other information, records, files, safes, and vaults to conduct the examination or investigation under this section.



§ 23-55-602 - Cooperation.

The Securities Commissioner may consult and cooperate with other state money services regulators and agencies of the United States Government in enforcing and administering this chapter. They may jointly pursue examinations and take other official action that they are otherwise empowered to take.



§ 23-55-603 - Reports.

(a) A licensee shall file with the commissioner within 15 business days any material changes in information provided in a licensee's application as prescribed by the commissioner.

(b) A licensee shall file with the commissioner within 45 days after the end of each fiscal quarter a current list of all authorized delegates, and locations in this State where the licensee or an authorized delegate of the licensee provides money services, including limited stations and mobile locations. The licensee shall state the name and street address of each location and authorized delegate.

(c) A money transmission licensee shall file with the commissioner within 90 days after the end of the money transmission licensee's fiscal year a copy of the money transmission licensee's audited financial statement from the most recently completed fiscal year or, if the money transmission licensee is a wholly owned subsidiary of another corporation, the consolidated audited financial statement of the parent corporation from the most recently completed fiscal year or the money transmission licensee's consolidated audited annual financial statement from the most recently completed fiscal year.

(d) A licensee shall file a report with the commissioner within 3 business days after the licensee has reason to know of the occurrence of the following events:

(1) the filing of a petition by or against the licensee under the United States Bankruptcy Code, 11 U.S.C. §§ 101-110 (1994 & Supp. V 1999), for bankruptcy or reorganization;

(2) the filing of a petition by or against the licensee for receivership, the commencement of judicial or administrative proceedings for its dissolution or reorganization, or the making of a general assignment for the benefit of its creditors;

(3) the commencement of a proceeding to revoke or suspend its license in a state or country that the licensee engages in business or is licensed;

(4) the cancellation or impairment of the licensee's bond or other security;

(5) a charge or conviction of the licensee or of an executive officer, manager, director, or person in control of the licensee, for a felony; or

(6) a charge or conviction of an authorized delegate for a felony.



§ 23-55-604 - Change of control.

(a) A licensee shall:

(1) give the commissioner notice in a record of a proposed change of control within 15 days after learning of the proposed change of control;

(2) request approval of the acquisition; and

(3) submit a nonrefundable fee of $1,000 with the notice.

(b) After review of a request for approval under subsection (a), the commissioner may require the licensee to provide additional information concerning the proposed persons in control of the licensee. The additional information must be limited to the same types required of the licensee or persons in control of the licensee as part of its original license or renewal application.

(c) The commissioner shall approve a request for change of control under subsection (a) if, after investigation, the commissioner determines that the person or group of persons requesting approval has the competence, experience, character, and general fitness to operate the licensee or person in control of the licensee in a lawful and proper manner and that the public interest will not be jeopardized by the change of control.

(d) When an application for a change of control under this article is complete, the commissioner shall notify the licensee in a record of the date on which the request was determined to be complete and:

(1) the commissioner shall approve or deny the request within 120 days after that date; or

(2) if the request is not approved or denied within 120 days after that date:

(A) the request is deemed approved; and

(B) the commissioner shall permit the change of control under this section, to take effect as of the first business day after expiration of the period.

(e) The commissioner, by rule or order, may exempt a person from any of the requirements of subsection (a)(2) and (3) if it is in the public interest to do so.

(f) Subsection (a) does not apply to a public offering of securities.

(g) Before filing a request for approval to acquire control of a licensee or person in control of a licensee, a person may request in a record a determination from the commissioner as to whether the person would be considered a person in control of a licensee upon consummation of a proposed transaction. If the commissioner determines that the person would not be a person in control of a licensee, the commissioner shall enter an order to that effect and the proposed person and transaction is not subject to the requirements of subsections (a) through (c).



§ 23-55-605 - Records.

(a) A licensee shall maintain the following records for determining its compliance with this chapter for at least three years:

(1) a record of each payment instrument or stored-value obligation sold;

(2) a general ledger posted at least monthly containing all asset, liability, capital, income, and expense accounts;

(3) bank statements and bank reconciliation records;

(4) records of outstanding payment instruments and stored-value obligations;

(5) records of each payment instrument and stored-value obligation paid within the three-year period;

(6) a list of the last known names and addresses of all of the licensee's authorized delegates; and

(7) any other records the commissioner reasonably requires by rule.

(b) The items specified in subsection (a) may be maintained photographically, electronically, or in any other form of record allowed by the commissioner.

(c) Records may be maintained outside this State if they are made accessible to the commissioner on seven business-days' notice that is sent in a record.

(d) All records maintained by the licensee as required in subsections (a) through (c) are open to inspection by the commissioner pursuant to § 23-55-601.



§ 23-55-606 - Money laundering reports.

(a) A licensee and an authorized delegate shall file with the commissioner all reports required by federal currency reporting, record keeping, and suspicious transaction reporting requirements as set forth in 31 U.S.C. § 5311 (1994), 31 C.F.R. § 103 (2000) and other federal and state laws pertaining to money laundering.

(b) The timely filing of a complete and accurate report required under subsection (a) with the appropriate federal agency is compliance with the requirements of subsection (a), unless the commissioner notifies the licensee that reports of this type are not being regularly and comprehensively transmitted by the federal agency to the commissioner.



§ 23-55-607 - Confidentiality.

(a) Unless otherwise specified in this section, all information filed with the commissioner shall be available for public inspection under rules promulgated by the commissioner consistent with state and federal law governing the disclosure of public information.

(b) Except for reasonably segregable portions of information and records that by law would routinely be made available to a party other than an agency in litigation with the commissioner, the commissioner shall not publish or make available:

(1) Information contained in reports, summaries, analyses, letters, or memoranda arising out of, in anticipation of, or in connection with an investigation, examination, or inspection of the books and records of any person;

(2) Interagency or intra-agency memoranda or letters, including without limitation:

(A) Records that reflect discussions between or consideration by the commissioner or members of his or her staff, or both, of any action taken or proposed to be taken by the commissioner or by any members of his or her staff; and

(B) Reports, summaries, analyses, conclusions, or any other work product of the commissioner or of attorneys, accountants, analysts, or other members of the commissioner's staff, prepared in the course of an:

(i) Inspection of the books or records of a person whose affairs are regulated by the commissioner; or

(ii) Examination, investigation, or litigation conducted by or on behalf of the commissioner;

(3) Personnel files, medical files, and similar files if disclosure would constitute a clearly unwarranted invasion of personal privacy, including without limitation:

(A) Information concerning all employees of the State Securities Department and all persons subject to regulation by the department; and

(B) Personal information reported to the commissioner under the department's rules concerning registration about employees of applicants, licensees, or their agents;

(4) (A) Investigatory records compiled for law enforcement purposes to the extent that production of the records would:

(i) Interfere with enforcement proceedings;

(ii) Deprive a person of a right to a fair trial or an impartial adjudication; or

(iii) Disclose the identity of a confidential source.

(B) The commissioner may also withhold investigatory records that would:

(i) Constitute an unwarranted invasion of personal privacy;

(ii) Disclose investigative techniques and procedures; or

(iii) Endanger the life or physical safety of law enforcement personnel.

(C) As used in this section, "investigatory records" includes:

(i) All documents, records, transcripts, correspondence, and related memoranda and work products concerning examinations and other investigations and related litigation as authorized by law that pertain to or may disclose the possible violation by any person of any provision of the statutes or rules administered by the commissioner; and

(ii) All written communications from or to any person confidentially complaining or otherwise furnishing information about a possible violation, as well as all correspondence and memoranda in connection with the confidential complaint or information;

(5) Information contained in or related to examinations, operating reports, or condition reports prepared by, on behalf of, or for the use of any agency responsible for the regulation or supervision of financial institutions, check issuers, money transmitters, money services providers, or money service businesses;

(6) (A) Financial records of any applicant, licensee, or the agent of an applicant or licensee obtained during or as a result of an examination by the commissioner.

(B) However, when a record under this article is required to be filed with the commissioner as part of an application for license, annual renewal, or otherwise, the record, including financial statements prepared by certified public accountants, shall be public information unless sections of the information are bound separately and are marked "confidential" by the applicant, licensee, or agent upon filing.

(C) Information under subdivision (b)(6)(B) of this section bound separately and marked "confidential" shall be deemed nonpublic until ten (10) days after the commissioner has given the applicant, licensee, or agent notice that an order will be entered deeming the material public information.

(D) An applicant, licensee, or agent may seek an injunction from the Pulaski County Circuit Court ordering the commissioner to withhold the information as nonpublic pending a final order from a court of competent jurisdiction if the order of the commissioner under subdivision (b)(6)(C) of this section is appealed under applicable law;

(7) Trade secrets obtained from any person; or

(8) Any other records that are required to be closed to the public and are not deemed open to public inspection under other law.

(c) The commissioner may disclose information not otherwise subject to disclosure under subsection (a) to representatives of state or federal agencies who promise in a record that they will maintain the confidentiality of the information; or the commissioner finds that the release is reasonably necessary for the protection of the public and in the interests of justice, and the licensee has been given previous notice by the commissioner of its intent to release the information.

(d) This section does not prohibit the commissioner from disclosing to the public a list of persons licensed under this chapter or the aggregated financial data concerning those licensees.



§ 23-55-608 - Disclosure requirements.

(a) A licensee shall provide its name and mailing address or telephone number to the purchaser in connection with each money transmission or currency exchange transaction conducted by the licensee directly or through an authorized delegate.

(b) An authorized delegate shall display prominently in a form and in a medium prescribed by the Securities Commissioner a notice that states or contains the following information:

(1) The name, mailing address, and telephone number of the authorized delegate;

(2) For each licensee of the authorized delegate:

(A) A statement that the authorized delegate is an agent conducting business on behalf of the licensee under this chapter; and

(B) The name, mailing address, and telephone number of the licensee; and

(3) A statement:

(A) Directing consumers with complaints to contact the State Securities Department; and

(B) Containing the current mailing address and telephone number of the department.






Article 7 - Permissible Investments

§ 23-55-701 - Maintenance of permissible investments.

(a) A licensee shall maintain at all times permissible investments that have a market value computed in accordance with generally accepted accounting principles of not less than the aggregate amount of all of its outstanding payment instruments and stored value obligations issued or sold in all states and money transmitted from all states by the licensee.

(b) The commissioner, with respect to any licensees, may limit the extent to which a type of investment within a class of permissible investments may be considered a permissible investment, except for money and certificates of deposit issued by a bank. The commissioner by rule may prescribe or by order allow other types of investments that the commissioner determines to have a safety substantially equivalent to other permissible investments.

(c) Permissible investments, even if commingled with other assets of the licensee, are held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments and stored value obligations in the event of bankruptcy or receivership of the licensee.



§ 23-55-702 - Types of permissible investments.

(a) Except to the extent otherwise limited by the commissioner pursuant to § 23-55-701, the following investments are permissible under § 23-55-701:

(1) cash, a certificate of deposit, or senior debt obligation of an insured depositary institution, as defined in section 3 of the Federal Deposit Insurance Act, 12 U.S.C. § 1813 (1994 & Supp. V 1999);

(2) banker's acceptance or bill of exchange that is eligible for purchase upon endorsement by a member bank of the Federal Reserve System and is eligible for purchase by a Federal Reserve Bank;

(3) an investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates securities;

(4) an investment security that is an obligation of the United States or a department, agency, or instrumentality thereof; an investment in an obligation that is guaranteed fully as to principal and interest by the United States; or an investment in an obligation of a State or a governmental subdivision, agency, or instrumentality thereof;

(5) receivables that are payable to a licensee from its authorized delegates, in the ordinary course of business, pursuant to contracts which are not past due or doubtful of collection if the aggregate amount of receivables under this paragraph does not exceed 20 percent of the total permissible investments of a licensee and the licensee does not hold at one time receivables under this paragraph in any one person aggregating more than 10 percent of the licensee's total permissible investments; and

(6) a share or a certificate issued by an open-end management investment company that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, 15 U.S.C. § 80a-1-64 (1994 & Supp. V 1999), and whose portfolio is restricted by the management company's investment policy to investments specified in paragraphs (1) through (4).

(b) The following investments are permissible under § 23-55-701, but only to the extent specified:

(1) an interest-bearing bill, note, bond, or debenture of a person whose equity shares are traded on a national securities exchange or on a national over-the-counter market, if the aggregate of investments under this paragraph does not exceed 20 percent of the total permissible investments of a licensee and the licensee does not at one time hold investments under this paragraph in any one person aggregating more than 10 percent of the licensee's total permissible investments;

(2) a share of a person traded on a national securities exchange or a national over-the-counter market or a share or a certificate issued by an open-end management investment company that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, 15 U.S.C. § 80a-1-64 (1994 & Supp. V 1999), and whose portfolio is restricted by the management company's investment policy to shares of a person traded on a national securities exchange or a national over-the-counter market, if the aggregate of investments under this paragraph does not exceed 20 percent of the total permissible investments of a licensee and the licensee does not at one time hold investments in any one person aggregating more than 10 percent of the licensee's total permissible investments;

(3) a demand-borrowing agreement made to a corporation or a subsidiary of a corporation whose securities are traded on a national securities exchange if the aggregate of the amount of principal and interest outstanding under demand-borrowing agreements under this paragraph does not exceed 20 percent of the total permissible investments of a licensee and the licensee does not at one time hold principal and interest outstanding under demand-borrowing agreements under this paragraph with any one person aggregating more than 10 percent of the licensee's total permissible investments; and

(4) any other investment the commissioner designates, to the extent specified by the commissioner.

(c) The aggregate of investments under subsection (b) may not exceed 50 percent of the total permissible investments of a licensee calculated in accordance with § 23-55-701.






Article 8 - Enforcement

§ 23-55-801 - Suspension and revocation.

(a) The commissioner may suspend or revoke a license or order a licensee to revoke the designation of an authorized delegate if:

(1) the licensee violates this chapter or a rule adopted or an order issued under this chapter;

(2) the licensee does not cooperate with an examination or investigation by the commissioner;

(3) the licensee engages in fraud, intentional misrepresentation, or gross negligence;

(4) an authorized delegate is convicted of a violation of a state or federal anti-money laundering statute, or violates a rule adopted or an order issued under this chapter, as a result of the licensee's willful misconduct or willful blindness;

(5) the competence, experience, character, or general fitness of the licensee, authorized delegate, person in control of a licensee, or responsible person of the licensee or authorized delegate indicates that it is not in the public interest to permit the person to provide money services;

(6) the licensee engages in an unsafe or unsound practice;

(7) the licensee is insolvent, suspends payment of its obligations, or makes a general assignment for the benefit of its creditors;

(8) the licensee does not remove an authorized delegate after the commissioner issues and serves upon the licensee a final order including a finding that the authorized delegate has violated this chapter; or

(9) the licensee is the subject of an order, including a denial, suspension, or revocation, by this or any other state or federal authority that was entered against the person within the past 5 years, including without limitation the money services industry.

(b) In determining whether a licensee is engaging in an unsafe or unsound practice, the commissioner may consider the size and condition of the licensee's money transmission, the magnitude of the loss, the gravity of the violation of this chapter, and the previous conduct of the person involved.



§ 23-55-802 - Suspension and revocation of authorized delegates.

(a) The commissioner may issue an order suspending or revoking the designation of an authorized delegate, if the commissioner finds that:

(1) the authorized delegate violated this chapter or a rule adopted or an order issued under this chapter;

(2) the authorized delegate did not cooperate with an examination or investigation by the commissioner;

(3) the authorized delegate engaged in fraud, intentional misrepresentation, or gross negligence;

(4) the authorized delegate is convicted of a violation of a state or federal anti-money laundering statute;

(5) the competence, experience, character, or general fitness of the authorized delegate or a person in control of the authorized delegate indicates that it is not in the public interest to permit the authorized delegate to provide money services; or

(6) the authorized delegate is engaging in an unsafe or unsound practice.

(b) In determining whether an authorized delegate is engaging in an unsafe or unsound practice, the commissioner may consider the size and condition of the authorized delegate's provision of money services, the magnitude of the loss, the gravity of the violation of this chapter or a rule adopted or order issued under this chapter, and the previous conduct of the authorized delegate.

(c) An authorized delegate may apply for relief from a suspension or revocation of designation as an authorized delegate according to procedures prescribed by the commissioner.



§ 23-55-803 - Orders to cease and desist.

(a) If the Securities Commissioner determines that a violation of this chapter or of a rule adopted or an order issued under this chapter by a licensee, authorized delegate, or any other person is likely to cause immediate and irreparable harm to the licensee, its customers, or the public as a result of the violation or cause insolvency or significant dissipation of assets of the licensee, the commissioner may issue a summary order requiring the licensee, authorized delegate, or any other person to cease and desist from the violation. The order becomes effective upon service of it upon the licensee, authorized delegate, or any other person.

(b) The commissioner may issue a summary order against a licensee to cease and desist from providing money services through an authorized delegate that is the subject of a separate order by the commissioner.

(c) An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to § 23-55-901 or § 23-55-902 and the entry of a subsequent order to affirm, modify, or vacate the order by the commissioner.



§ 23-55-804 - Consent orders.

The commissioner may enter into a consent order at any time with a person to resolve a matter arising under this chapter or a rule adopted or order issued under this chapter. A consent order must be signed by the person to whom it is issued or by the person's authorized representative, and must indicate agreement with the terms contained in the order. A consent order may provide that it does not constitute an admission by a person that this chapter or a rule adopted or an order issued under this chapter has been violated.



§ 23-55-805 - Civil penalties.

The commissioner may assess a civil penalty against a person that violates this chapter or a rule adopted or an order issued under this chapter in an amount not to exceed $1,000 per day for each day the violation is outstanding, plus this State's costs and expenses for the investigation and prosecution of the matter, including reasonable attorney's fees.



§ 23-55-806 - Criminal penalties.

(a) A person that intentionally makes a false statement, misrepresentation, or false certification in a record filed or required to be maintained under this chapter, that intentionally makes a false entry or omits a material entry in such a record, or violates any rule promulgated or order issued hereunder is guilty of a Class B felony.

(b) A person that knowingly engages in an activity for which a license is required under this chapter without being licensed under this chapter and who receives more than $500 in compensation within a 30-day period from this activity is guilty of a Class B felony.

(c) A person that knowingly engages in an activity for which a license is required under this chapter without being licensed under this chapter and who receives no more than $500 in compensation within a 30-day period from this activity is guilty of a Class A misdemeanor.



§ 23-55-807 - Unlicensed persons.

(a) (1) [Repealed.]

(2) If as a result of an investigation or examination the Securities Commissioner finds that a person has engaged or is about to engage in an act or practice constituting a violation of this chapter or a rule or order under this chapter, the commissioner may summarily issue:

(A) A cease and desist order under § 23-55-803; or

(B) An order to prohibit the person from continuing to engage in providing money services.

(b) [Repealed.]

(c) (1) An order to cease and desist becomes effective upon service of it upon the person.

(2) A hearing shall be held on the written request of the person aggrieved by the order to cease and desist if the request is received by the commissioner within thirty (30) days of the date of the entry of the order to cease and desist or if ordered by the commissioner.

(d) An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to §§ 23-55-901 and 23-55-902 and the entry of a subsequent order by the commissioner to affirm, modify, or vacate the order.

(e) The commissioner may apply to the Pulaski County Circuit Court to:

(1) Temporarily or permanently enjoin an act or practice that violates this chapter or a rule or order under this chapter; or

(2) Enforce compliance with this chapter or a rule or order under this chapter.



§ 23-55-808 - Receivership.

(a) (1) Whenever a licensee has refused or is unable to pay its obligations generally as they become due or whenever it appears to the commissioner that a licensee is in an unsafe or unsound condition, the commissioner, or the Attorney General representing the commissioner, may apply to the Pulaski County Circuit Court or to the circuit court of any county in which the licensee is located for the appointment of a receiver for the licensee. The court may require the receiver to post a bond in such amount as may appear necessary to protect claimants of the licensee.

(2) The receiver, subject to the approval of the court, shall take possession of the books, records, and assets of the licensee and shall take such action with respect to employees, agents, or representatives of the licensee or such other action as may be necessary to conserve the assets of the licensee or ensure payment of instruments issued by the licensee pending further disposition of its business as provided by law. The receiver shall sue and defend, compromise, and settle all claims involving the licensee and exercise such powers and duties as may be necessary and consistent with the laws of this state applicable to the appointment of receivers.

(3) The receiver, from time to time, but in no event less frequently than once each calendar quarter, shall report to the court with respect to all acts and proceedings in connection with the receivership.






Article 9 - Administrative Procedures

§ 23-55-901 - Administrative proceedings.

All administrative proceedings under this chapter must be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-55-902 - Hearings.

(a) Except as otherwise provided in §§ 23-55-803 and 23-55-807, the commissioner may not suspend or revoke a license, issue an order to cease and desist, suspend or revoke the designation of an authorized delegate, or assess a civil penalty without notice and an opportunity to be heard.

(b) The commissioner shall also hold a hearing when requested to do so by an applicant whose application for a license is denied.






Article 10 - Miscellaneous Provisions

§ 23-55-1001 - Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.



§ 23-55-1002 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 23-55-1003 - Effective date.

This chapter takes effect January 1, 2008.



§ 23-55-1004 - [Reserved.]

HISTORY: Acts 2007, No. 1595, § 1.



§ 23-55-1005 - Savings and transitional provisions.

(a) A license issued under the Sale of Checks Act, § 23-41-101 et seq. [repealed], that is in effect immediately before January 1, 2008, remains in force as a license under the Sale of Checks Act, § 23-41-101 et seq. [repealed], until the license's expiration date. Thereafter, the licensee is deemed to have applied for and have received a license under this chapter and must comply with the renewal requirements set forth in this chapter.

(b) This chapter applies to the provision of money services on or after January 1, 2008. This chapter does not apply to money transmission provided by a licensee who was licensed to provide money transmission under the Sale of Checks Act, § 23-41-101 et seq. [repealed], and whose license remains in force under this section.



§ 23-55-1006 - Transition year.

(a) Effective January 1, 2012:

(1) a license for a money transmission issued or renewed under this chapter shall expire on December 31 of each year unless it is terminated by surrender, abandonment, a change of employment, or order of the commissioner; and

(2) a license for a currency exchange issued or renewed under this chapter shall expire on December 31 every 2 years unless it is terminated by surrender, abandonment, a change of employment, or order of the commissioner.

(b) A license in effect on December 31, 2011, that is scheduled to expire during the 2012 calendar year shall continue until the stated expiration date of the license unless it is terminated by surrender, abandonment, a change of employment, or order of the commissioner.

(c) For the transition year 2012:

(1) a license issued or renewed after July 1, 2012, shall be charged 1/2 of the license or renewal fees prescribed in §§ 23-55-202(d) and 23-55-206(a) and 1/4 of the license or renewal fees prescribed by §§ 23-55-402(b) and 23-55-404(a); and

(2) a license issued or renewed during calendar year 2012 shall terminate on December 31, 2012.









Chapter 56-59 - [Reserved.]

[Reserved]






Subtitle 3 - Insurance

Chapter 60 - General Provisions

§ 23-60-101 - Title.

This code constitutes the Arkansas Insurance Code.



§ 23-60-102 - Definitions.

As used in the Arkansas Insurance Code, unless the context otherwise requires:

(1) (A) (i) "Insurance" is any agreement, contract, or other transaction whereby one party, the "insurer", is obligated to confer benefit of pecuniary value upon another party, the "insured" or "beneficiary", dependent upon the happening of a fortuitous event in which the insured or beneficiary has, or is expected to have at the time of such a happening, a material interest that will be adversely affected by the happening of such an event.

(ii) A "fortuitous event" means any occurrence or failure to occur that is, or is assumed by the parties to be, to a substantial extent beyond the control of either party.

(B) "Insurance" shall, for purposes of subtitle 3 of this title, be deemed to include "annuities", which are agreements by insurers to make periodic payments that continue during the survival of the measuring life or lives under the agreements or for a specified period.

(C) "Reinsurance" is a contract under which an originating insurer, called the "ceding" insurer, procures insurance for itself in another insurer, called the "assuming" insurer or reinsurer, with respect to part or all of an insurance risk of the originating insurer.

(D) (i) "Insurance" shall not include a debt cancellation agreement.

(ii) "Debt cancellation agreement" is a loan term or contractual arrangement modifying a loan term dealing with motor vehicles under which a lender agrees to cancel all or part of a borrower's obligation to repay an extension of credit from the lender upon the occurrence of a specified event other than the death or disability of the borrower. The agreement may be separate from or a part of other loan documents.

(2) "Insurer" includes every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance;

(3) "Person" includes an individual, insurer, company, association, organization, Lloyd's, society, reciprocal or inter-insurance exchange, partnership, syndicate, business trust, corporation, and every legal entity;

(4) "Commissioner" means the Insurance Commissioner of this state;

(5) "Department" means the State Insurance Department;

(6) A "domestic" insurer is one formed under the laws of this state;

(7) A "foreign" insurer means one formed under the laws of any jurisdiction other than this state;

(8) An "alien" insurer means one formed under the laws of any country other than the United States, its states, districts, territories, and commonwealths;

(9) Except where distinguished by context, "foreign" insurers include also "alien" insurers;

(10) (A) When used in a context signifying a jurisdiction other than the State of Arkansas, "state" means any state, district, territory, commonwealth, or possession of the United States.

(B) For purposes of conforming the Arkansas Insurance Code to comply with the provisions of the North American Free Trade Agreement, "state" shall also be deemed to include Canada and the Republic of Mexico, as appropriate;

(11) An "authorized" insurer means one duly authorized by a subsisting certificate of authority issued by the commissioner to transact insurance in this state;

(12) An "unauthorized" insurer is one not authorized by a subsisting certificate of authority issued by the commissioner to transact insurance in this state;

(13) "Transact" with respect to insurance includes any of the following:

(A) Solicitation and inducement;

(B) Preliminary negotiations;

(C) Effectuation of a contract of insurance;

(D) Transaction of matters subsequent to effectuation of a contract of insurance and arising out of it;

(14) "Wet marine and foreign trade insurance", with the exception of chapter 67 of this title, shall include only:

(A) Insurances upon vessels, crafts, hulls, and of interests therein or with relation thereto;

(B) Insurance of marine builders' risks, marine war risks, and contracts of marine protection and indemnity insurance;

(C) Insurance of freights and disbursements pertaining to a subject of insurance coming within this definition; and

(D) Insurance of personal property and interests therein, in course of exportation from or importation into any country, or in course of transportation by land, water, or air from point of origin to final destination, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation, and while being prepared for and while awaiting shipment, and during any delays, storage, transshipment, or reshipment incident thereto.



§ 23-60-103 - Application of code.

Unless otherwise expressly provided for in the Arkansas Insurance Code, no provision of the Arkansas Insurance Code shall apply with respect to the following entities:

(1) Domestic stipulated premium insurers, as identified in § 23-70-101 et seq., concerning stipulated premium insurers except as stated in those sections;

(2) Assessment life, health, and accident insurers, as identified in § 23-72-102 et seq., concerning assessment life and disability insurers except as stated in those sections;

(3) Farmers' mutual aid associations or companies, as identified in § 23-73-102 et seq., concerning farmers' mutual aid associations or companies except as stated in those sections, but excepting the requirements for fraudulent insurance acts prevention, codified in § 23-66-501 et seq., and including the payment of assessments due from insurers and other licensees under the State Insurance Department Criminal Investigation Division Trust Fund Act, § 23-100-101 et seq., which shall apply to farmers' mutual aid associations or companies;

(4) Fraternal benefit societies, as identified in § 23-74-101 et seq., concerning fraternal benefit societies except as stated in those sections; and

(5) Nonprofit vision service plan corporations composed of at least fifty (50) participating optometrists or ophthalmologists licensed by the State of Arkansas to provide vision care services on a prepaid basis when each licensed optometrist or ophthalmologist is subject to the rules and regulations of the professional's respective state board and when each participating licensed optometrist or ophthalmologist agrees to assume responsibility for completion of the provisions of the vision care services contracted for so that no element of risk is incurred by any subscriber group or person.



§ 23-60-104 - Exceptions.

The Arkansas Insurance Code shall not apply with respect to burial associations governed by §§ 23-78-101 -- 23-78-119, and 23-78-121 -- 23-78-125, and amendments thereto.



§ 23-60-105 - Particular provisions prevail.

Provisions of the Arkansas Insurance Code relative to a particular kind of insurance or a particular type of insurer or to a particular matter shall prevail over provisions relating to insurance in general or insurers in general or to such matters in general.



§ 23-60-106 - Prior acts, offenses, rights, etc., not affected.

The Arkansas Insurance Code shall not impair or affect any act done; offense committed or right accruing, accrued, or acquired; or liability, penalty, forfeiture, or punishment incurred prior to the time the Arkansas Insurance Code takes effect, but the same may be enjoyed, asserted, enforced, prosecuted, or inflicted, as fully and to the same extent as if the Arkansas Insurance Code had not been passed.



§ 23-60-107 - Captions and headings not to affect meaning.

The scope and meaning of any provision shall not be limited or otherwise affected by the caption or heading of any chapter, section, or provision.



§ 23-60-108 - Penalty generally.

Unless a greater penalty is provided by another law of this state, a violation of a statute or regulation enforceable by the Insurance Commissioner is punishable:

(1) By the refusal, suspension, revocation, or nonrenewal of a license or certificate of authority; and

(2) A fine no greater than one thousand dollars ($1,000) per violation, not to exceed fifty thousand dollars ($50,000) in any six-month period.



§ 23-60-109 - Penalty for false or misleading statements.

Any person who files any statement, application, form, or other document required to be filed by the Arkansas Insurance Code knowing the statement or information contained in the document to be false or misleading in any material respect shall be guilty of a Class D felony.



§ 23-60-110 - Compliance with code required.

No person shall transact a business of insurance in Arkansas, or relative to a subject of insurance resident, located, or to be performed in Arkansas, without complying with the applicable provisions of the Arkansas Insurance Code.



§ 23-60-111 - Civil liability.

(a) In the absence of fraud or bad faith, no civil cause of action of any nature shall arise against the person for supplying any information:

(1) Relating to suspected fraudulent insurance acts furnished to or received from law enforcement officials or their agents and employees;

(2) Relating to suspected fraudulent insurance acts furnished to or received from other persons subject to the provisions of the insurance laws of this state; or

(3) Furnished in reports to the State Insurance Department, National Association of Insurance Commissioners, or any organization established to detect and prevent fraudulent insurance acts or their agents, employees, or designees.

(b) Neither the Insurance Commissioner nor any employee of the department, in the absence of fraud or bad faith, shall be subject to civil liability, and no civil cause of action of any nature shall arise against the person by virtue of the publication of any report or bulletin related to the official activities of the department.

(c) Nothing in this section is intended to abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person.






Chapter 61 - State Insurance Department

Subchapter 1 - -- General Provisions

§ 23-61-101 - State Insurance Department -- Continuation -- Assignment of space.

(a) There is continued at the seat of government of this state an office or department designated as the State Insurance Department.

(b) Suitable space shall be assigned for the use of the department.

(c) (1) (A) The purpose of the department is to serve and protect the public interest by the equitable enforcement of the state's laws and regulations affecting the insurance industry.

(B) The primary mission of the department shall be consumer protection through insurer solvency and market conduct regulation, and fraud prosecution and deterrence.

(2) Nothing in this subsection shall be construed to limit the Insurance Commissioner's authority as enumerated in other provisions of the Arkansas Insurance Code.



§ 23-61-102 - Insurance Commissioner.

(a) The head of the State Insurance Department shall be an Insurance Commissioner appointed by the Governor with the advice and consent of the Senate. No person shall be eligible for appointment as commissioner unless a citizen of this state and at least thirty (30) years of age.

(b) The commissioner shall serve at the pleasure of the Governor.

(c) The commissioner shall take and subscribe to the usual oath of office.

(d) The commissioner shall receive the salary provided by law.

(e) (1) At the time of taking office, the commissioner shall execute bond to the State of Arkansas in the sum of fifty thousand dollars ($50,000) for the faithful performance of his or her duties.

(2) The form and surety of the bond shall be subject to the approval of the Governor and Auditor of State.

(3) An authorized surety insurer shall be the surety on the bond.

(f) (1) The commissioner shall have an official seal.

(2) All certificates issued by the commissioner shall bear his or her seal.

(3) Every document executed by the commissioner pursuant to law and bearing his or her official seal shall be received as evidence in any court or other tribunal and may be recorded in the same manner and with like effect as deeds regularly acknowledged.



§ 23-61-103 - Insurance Commissioner -- Powers and duties.

(a) The Insurance Commissioner shall enforce the provisions of the Arkansas Insurance Code and shall execute the duties imposed upon him or her by the Arkansas Insurance Code.

(b) The commissioner shall have the powers and authority expressly conferred upon him or her by or reasonably implied from the provisions of the Arkansas Insurance Code.

(c) The commissioner is authorized to enter into regulatory cooperation and coordination agreements with other governmental regulatory agencies within and outside of this state with respect to the regulation of the business of insurance, including, but not limited to:

(1) Licensing of insurance companies;

(2) Licensing of producers;

(3) Regulation of premium rates and policy forms;

(4) Regulation of insurer solvency and insurance receiverships; and

(5) Other matters relating to the effective regulation of the business of insurance.

(d) (1) The commissioner may conduct such examinations and investigations of insurance matters, in addition to examinations and investigations expressly authorized, as he or she may deem proper to determine whether any person has violated any provision of the Arkansas Insurance Code or to secure information useful in the lawful administration of any such provision. The cost of these additional examinations or investigations shall be borne by the state.

(2) Notwithstanding any other provision of law, active investigatory or examination files as maintained by the State Insurance Department shall be deemed confidential and privileged and shall not be made open to the public until:

(A) The matter under investigation or examination is deemed closed by the commissioner; or

(B) Referred to any law enforcement authority and made subject to public disclosure by the authority.

(3) At such time that any matter investigated or examined has been set for an administrative hearing pursuant to § 23-61-304 or § 25-15-208, investigation or examination information shall be made available as provided in § 25-15-208.

(4) Unless otherwise exempted by subdivision (d)(5) of this section, actuarial formulas and assumptions certified by a qualified actuary are confidential and privileged when submitted to comply with a rate or form filing requirement of the department, including, but not limited to, any actuarial report:

(A) Required, submitted, or attached to any filing made to the department under § 23-67-211, for rate and form filings of an insurer, or to those submitted under § 23-63-216 for annual statements of an insurer; or

(B) Submitted to the department to comply with any form and rate filing requirement imposed by statute or rule upon licensed insurers, health maintenance organizations, fraternal benefit societies, and hospital and medical service corporations.

(5) (A) Subdivisions (d)(2) and (d)(4) of this section do not prohibit release by the commissioner of active investigatory or examination files:

(i) At the discretion of the commissioner, to a person or persons that the commissioner determines to be aggrieved or affected by the examination or investigation; or

(ii) To state, federal, or local law enforcement or regulatory agencies or private organizations established for tracking or preventing insurance violations, or to the National Association of Insurance Commissioners.

(B) This section shall have no effect on or application to any of the filings gathered or compiled in compliance with § 23-63-1201 et seq.

(6) Release of active investigatory or examination files under subdivision (d)(5) of this section does not abrogate or modify the confidential nature of investigatory or examination files under subdivision (d)(2) of this section.

(e) (1) The commissioner may delegate to any assistant, deputy, examiner, or employee of the department the exercise or discharge in the commissioner's name of any power, duty, or function, whether ministerial, discretionary, or of whatever character which may be vested by the Arkansas Insurance Code in the commissioner.

(2) The commissioner shall be responsible for the official acts of his or her deputy, assistant, examiner, or employee acting in the commissioner's name and by his or her authority.

(f) (1) (A) To the extent not otherwise governed by the Trade Practices Act, § 23-66-201 et seq., § 23-65-101 et seq., or a law or rule providing specific injunctive powers to the commissioner, if it appears to the commissioner upon sufficient grounds or evidence that any person has engaged in or is about to engage in any act or practice constituting a violation of an insurance law, rule, or order of this state, the commissioner may summarily order the person to cease and desist from the act or practice.

(B) (i) Upon the entry of the cease and desist order under subdivision (f)(1)(A) of this section, the commissioner shall promptly notify the person who is the subject of the order:

(a) That the order has been entered; and

(b) Of his or her right to a hearing concerning the order.

(ii) The notification shall include a copy of the order or a detailed statement of the reasons for the order.

(2) (A) A hearing shall be held under § 23-61-301 et seq. on the written request of the person aggrieved by the cease and desist order under subdivision (f)(1)(A) of this section if the request is received by the commissioner within thirty (30) days of the date of the entry of the order or if ordered by the commissioner.

(B) If no hearing is requested and none is ordered by the commissioner, the order shall remain in effect until it is modified or vacated by the commissioner.

(C) If a hearing is requested or ordered, the commissioner after notice and opportunity for hearing:

(i) May affirm, modify, or vacate the order; and

(ii) Shall conduct the hearing within ten (10) days of the date a hearing is requested or ordered by the commissioner.

(3) (A) After issuance of an order under this subsection, the commissioner may apply to the Pulaski County Circuit Court to temporarily or permanently enjoin the act or practice and to enforce compliance with the insurance laws of this state.

(B) However, without issuing such an order, the commissioner may apply directly to the Pulaski County Circuit Court for relief.

(4) Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted.

(5) (A) The commissioner may also seek and the appropriate court shall grant, upon proper showing, any other ancillary relief that may be in the public interest.

(B) The relief may include:

(i) The appointment of a receiver, temporary receiver, or conservator;

(ii) A declaratory judgment;

(iii) An accounting;

(iv) A disgorgement of profits;

(v) The assessment of a fine not to exceed the total amount of money, property, or other value received in connection with an insurance law violation; or

(vi) Any other relief appropriate to protect the public interest.

(6) The commissioner is not required to post a bond as a condition for obtaining relief under this subsection.

(7) This subsection does not prohibit or restrict the informal disposition of a proceeding or allegations that might give rise to a proceeding by stipulation, settlement, consent, or default in lieu of a formal or informal hearing on the allegations or in lieu of the sanctions authorized by this subsection.



§ 23-61-104 - Deputies, assistants, and other employees -- Appointment -- Duties.

(a) The Insurance Commissioner may appoint such assistants and deputies and such examiners, attorneys, clerks, stenographers, and other personnel as may be necessary to assist him or her in the discharge of the duties imposed upon him or her under the Arkansas Insurance Code and as may be authorized by law. All such personnel shall devote their entire business time to their duties in the State Insurance Department.

(b) The commissioner may employ an actuary on a consulting or full-time basis to perform such duties as the commissioner may designate.

(c) The commissioner may at any time terminate the appointment, designation, or employment of any assistant, deputy, examiner, attorney, actuary, clerk, or other employee.

(d) The compensation for all such personnel so appointed or employed shall be as fixed by law.

(e) The commissioner may contract for and procure on a basis of fee such independently contracting examination, actuarial, technical, and other professional services as he or she may from time to time require for the discharge of his or her duties.



§ 23-61-105 - Commissioner, deputies, assistants, and other employees -- Expense allowance.

(a) In addition to compensation for their services, the Insurance Commissioner, his or her deputies, assistants, and other employees shall be paid their actual and necessary expenses as authorized by the commissioner and incurred by them in the performance of their duties, subject to such limitations as may be otherwise applicable pursuant to law.

(b) An itemized statement of all expenses for which payment is being claimed shall be certified by the claimant and attached to the expense voucher.



§ 23-61-106 - Commissioner, deputies, assistants, and other employees -- Financial interest prohibited -- Exception.

(a) The Insurance Commissioner or any deputy, examiner, assistant, or employee of the commissioner shall not be financially interested, directly or indirectly, in any insurer, insurance agency, or insurance transaction, except as:

(1) A policyholder or claimant under a policy;

(2) A grantor of a mortgage or similar instrument on the person's residence to an entity regulated under the Arkansas Insurance Code if done under customary terms and in the ordinary course of business; or

(3) A settlor or beneficiary of a blind trust into which any otherwise impermissible holdings have been placed, provided that the commissioner may make reasonable exceptions upon full and complete written disclosure to the commissioner of the exact nature and extent of the otherwise impermissible financial interest and adhering to any and all reasonable restrictions as the commissioner may impose upon the terms and conditions of employment.

(b) Notwithstanding the requirements of subsection (a) of this section, the commissioner may employ or retain, from time to time, insurance actuaries, technicians, or other professional personnel who are independently practicing their professions even though similarly employed or retained by insurers or others.

(c) The commissioner or any assistant, deputy, examiner, or other employee of the commissioner shall not be given nor receive any fee, compensation, loan, gift, or other thing of value in addition to the compensation and expense allowance provided pursuant to law for any service rendered or to be rendered as commissioner, deputy, examiner, or employee, or in connection therewith.



§ 23-61-107 - Records.

(a) (1) The Insurance Commissioner shall enter, in permanent form, records of his or her official transactions, examinations, investigations, and proceedings and keep these records in his or her office.

(2) These records and insurance filings in his or her office shall be open to public inspection, except as otherwise provided in the Arkansas Insurance Code with respect to particular records or filings.

(3) Confidential data and reports provided to the commissioner by the National Association of Insurance Commissioners, including, but not limited to, insurers' Insurance Regulatory Information System ratios and examiner team synopses, shall be deemed privileged communications. These data and reports shall not be open to public inspection and shall not be admissible in evidence in any action or proceeding, other than those brought by the commissioner, nor shall any insurers, agents, or brokers, which may be the subject of the confidential reports, have a cause of action against the commissioner or his or her deputies, examiners, assistants, or employees or against the National Association of Insurance Commissioners, or its members, subscribers, officers, directors, assistants, or employees by reason of the furnishing of any such information to the commissioner.

(4) The commissioner shall maintain as confidential, and not subject to subpoena, financial information regarding material transactions of insurers, as defined in § 23-63-1403 or other applicable laws or regulations promulgated by the commissioner.

(5) (A) In order to assist in the performance of the commissioner's duties, the commissioner may:

(i) Share documents, materials, or other information, including confidential and privileged documents, materials, or information, with other state, federal, and international regulatory and legislative agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(ii) Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory, legislative, and law enforcement officials of other foreign, alien, or domestic jurisdictions, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(iii) Enter into agreements governing sharing and use of information consistent with this subsection.

(B) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized by this subsection.

(C) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(b) The commissioner may destroy or otherwise dispose of records and filings in his or her office in accordance with such rules and procedures as provided by other applicable laws.

(c) (1) Upon request of any person and upon payment of the applicable fee, the commissioner shall give a certified copy of any record in his or her office which is then open to public inspection.

(2) Copies of original records or documents in his or her office certified by the commissioner shall be received in evidence in all courts as if they were originals.

(3) The commissioner's certificate as to the authority of any person to transact insurance shall be evidence in all courts of the facts set forth therein.

(d) In lieu of original signatures of records and filings, as required by pertinent provisions of the Arkansas Insurance Code, which are permitted to be reproduced in electronic, diskette, or computer-readable form acceptable to the commissioner, the commissioner in his or her discretion may accept electronic, electronic facsimile-transmitted, or computer-readable signatures subject to such conditions and terms as he or she may determine.



§ 23-61-108 - Rules and regulations.

(a) (1) The Insurance Commissioner may make reasonable rules and regulations necessary for or as an aid to the effectuation of any provision of the Arkansas Insurance Code.

(2) No rule or regulation shall extend, modify, or conflict with any law of this state or the reasonable implications thereof.

(3) Any rule or regulation affecting persons or matters other than the personnel or the internal affairs of the commissioner's office shall be made or amended only after a hearing thereon of which notice was given as required by § 23-61-304.

(4) If reasonably possible, the commissioner shall set forth the proposed rule or regulation or amendment in or with the notice of hearing.

(5) No rule or regulation as to which a hearing is required under this subsection shall be effective until after it has been on file as a public record in the commissioner's office, and otherwise as provided by law, for at least ten (10) days.

(b) (1) The commissioner shall have the authority to promulgate rules and regulations necessary for the effective regulation of the business of insurance or as required for this state to be in compliance with federal laws.

(2) The commissioner shall have the authority to coordinate regulatory activities and administration with other states and their appropriate regulatory officials and with the federal government with respect to the regulation of insurance.

(c) In addition to any other penalty provided, willful violation of any rule or regulation shall subject the violator to such denial, suspension, or revocation of certificate of authority or license as may be applicable under the Arkansas Insurance Code for violation of the provision to which the rule or regulation relates.

(d) (1) The commissioner is authorized to employ the standards and requirements set forth in publications recited in the Arkansas Insurance Code, as those publications existed on January 1, 2001, and adopted and published by the National Association of Insurance Commissioners or by other authors in the regulation of insurance, including, but not limited to, the Valuation of Securities Manual, the examiners handbook, the Accounting Practices and Procedures Manual, and the Annual Statement Instructions as published by the National Association of Insurance Commissioners.

(2) The publications identified in subdivision (d)(1) of this section and others recited in and throughout § 23-60-101 et seq. are hereby adopted as they existed on January 1, 2001.

(3) The commissioner is authorized and empowered to promulgate regulations for the purposes of adopting all or part of other publications of the National Association of Insurance Commissioners or publications by other authors if the commissioner determines that such an action is in the best interest of the public.

(4) Upon the mailing of written notice by the commissioner to all domestic reporting entities of promulgation and publication by the National Association of Insurance Commissioners or other authors of amendments, revisions, or modifications to any publication previously adopted by the commissioner in the Arkansas Insurance Code, such published amendments, revisions, or modifications shall become effective on the date designated by the commissioner in the written notice, which date shall not be earlier than eight (8) months after the date of mailing of the notice.

(e) The commissioner is authorized and empowered to adopt regulations for the purpose of modifying, amending, or revising any publication promulgated by the National Association of Insurance Commissioners or other authors, or any published amendments, modifications, or revisions to any such publications if the commissioner determines that such an action is in the best interest of the public. In such an event the effective date of any modification, amendment, or revision shall be the effective date of the regulation.



§ 23-61-109 - Orders and notices.

(a) Orders and notices of the Insurance Commissioner shall be effective only when in writing signed by the commissioner by his or her authority.

(b) Every order shall state its effective date and shall concisely state:

(1) Its intent or purpose;

(2) The grounds on which based; and

(3) The provisions of the Arkansas Insurance Code pursuant to which action is taken or proposed to be taken, but failure to so designate all applicable provisions shall not deprive the commissioner of the right to rely thereon.

(c) Except as may be provided in the Arkansas Insurance Code respecting particular procedures, an order or notice may be given by service upon or delivery to the person to be ordered or notified or by mailing it, postage prepaid, addressed to the person at his or her principal place of business as last of record in the department.



§ 23-61-110 - Enforcement generally.

(a) (1) (A) The Insurance Commissioner may institute such suits or other legal proceedings as may be required for enforcement of any provisions of the Arkansas Insurance Code.

(B) In addition, the commissioner may intervene in any civil suit or administrative hearing initiated by another party against any person or entity regulated by the commissioner under the Arkansas Insurance Code, which suit or proceeding directly relates to the financial condition and solvency of such a person or entity.

(C) Nothing in this subsection shall be construed to limit the commissioner's authority as enumerated in other provisions of the Arkansas Insurance Code.

(2) If the commissioner has reason to believe that any person has violated any provision of the Arkansas Insurance Code for which criminal prosecution would be in order, he or she shall so inform the prosecuting attorney in whose district any purported violation may have occurred or the Criminal Investigation Division.

(3) If the commissioner finds that any person has violated any provision of the Arkansas Insurance Code, he or she may order restitution of actual losses to affected persons in addition to the denial, suspension, or revocation of any license or certificate or the imposition of any administrative or civil penalty.

(b) The commissioner may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the commissioner.



§ 23-61-111 - Enforcement -- Foreign decrees.

(a) As used in this section and § 23-61-110:

(1) "Foreign decree" means any decree or order in equity of a court located in a reciprocal state, including a court of the United States located therein, against any insurer incorporated or authorized to do business in this state; and

(2) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by the courts located in other states or territories of the United States against any insurer incorporated or authorized to do business in the state or territory.

(b) The Insurance Commissioner shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up-to-date list of the states.

(c) (1) A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of any circuit court of this state.

(2) The clerk, upon verifying with the commissioner that the decree or order qualifies as a foreign decree shall treat the foreign decree in the same manner as a decree of a circuit court of this state.

(3) A foreign decree so filed has the same effect and shall be deemed as a decree of a circuit court of this state. The decree is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a decree of a circuit court of this state and may be enforced or satisfied in like manner.

(d) (1) At the time of the filing of the foreign decree, the commissioner shall make and file with the clerk of the court an affidavit setting forth the name and last known post office address of the defendant.

(2) Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given and to the commissioner of this state and shall make a note of the mailing in the docket. In addition, the commissioner may mail a notice of the filing of the foreign decree to the defendant and file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the commissioner has been filed.

(3) No execution or other process for enforcement of a foreign decree filed pursuant to this section shall issue until thirty (30) days after the date the decree is filed.

(e) (1) If the defendant shows the circuit court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(2) If the defendant shows the circuit court any ground upon which enforcement of a decree of any circuit court of this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.

(f) Any person filing a foreign judgment or decree shall pay to the clerk of the court the fee prescribed in § 21-6-402. Fees for docketing, transcription, or other enforcement proceedings shall be as provided for judgment or decrees of the circuit court of this state.



§ 23-61-112 - Annual report.

As early in the calendar year as reasonably possible, the Insurance Commissioner annually shall prepare and deliver a report to the Governor showing, with respect to the preceding calendar year:

(1) Names of the authorized insurers transacting insurance in this state, with such summary of their financial statements as the commissioner deems proper;

(2) Names of insurers whose businesses were closed during the year, the cause thereof, and the amount of assets and liabilities as ascertainable;

(3) Names of insurers against which delinquency or similar proceedings were instituted and a concise statement of the facts with respect to each proceeding;

(4) The receipts and expenses of the State Insurance Department for the year;

(5) Recommendations of the commissioner as to amendments or supplementation of laws affecting insurance and as to matters affecting the department; and

(6) Such other pertinent information and matters as the commissioner deems proper.



§ 23-61-113 - Disclosure of nonpublic personal information.

(a) No person shall disclose any nonpublic personal information contrary to the provisions of Title V of the Gramm-Leach-Bliley Act, Pub. L. No. 106-102.

(b) The Insurance Commissioner shall adopt rules and regulations governing the treatment of consumer financial and protected health information by the Arkansas Comprehensive Health Insurance Pool and by all licensed insurers, health maintenance organizations, or other insuring health entities regulated by the commissioner, producers, and other persons licensed or required to be licensed, authorized or required to be authorized, or registered or required to be registered by the commissioner.

(c) (1) The commissioner shall waive any provision of this section that creates any conflict with similar federal laws or regulations, or which, due to the enactment of any such similar federal laws or regulations, creates an undue burden or increased financial or operational demands upon any person or entity referenced in subsection (b) of this section in order to comply with this section, the regulations to be promulgated by the commissioner, and similar federal laws and regulations.

(2) Any person or entity referenced in subsection (b) of this section may request a hearing before the commissioner to seek the waiver referenced in subdivision (c)(1) of this section.

(3) (A) Under § 23-61-307, any person or entity referenced in subsection (b) of this section is entitled to appeal the commissioner's decision to deny a waiver.

(B) In any appeal pursuant to this section, the commissioner shall be named as defendant.

(C) In any such action, the commissioner may but shall not be obligated to defend the action, in his or her discretion.



§ 23-61-114 - Annual report regarding malpractice rates.

(a) The Insurance Commissioner shall conduct an annual study of malpractice insurance rates in Arkansas and report the findings to the Legislative Council and the chairs of both the House Committee on Insurance and Commerce and the Senate Committee on Insurance and Commerce.

(b) The study shall include:

(1) Any findings regarding any changes in medical malpractice rates;

(2) Any other finding that is relevant to malpractice insurance rates; and

(3) Any recommendations in respect to any law relating to medical malpractice insurance.

(c) The report shall be submitted no later than August 1 subsequent to the year studied.



§ 23-61-115 - Policyholder's Bill of Rights.

(a) The principles expressed in subsection (b) of this section shall serve as standards to be followed by the Insurance Commissioner in:

(1) Exercising the commissioner's powers and duties;

(2) Exercising administrative discretion;

(3) Dispensing administrative interpretations of the law; and

(4) Adopting rules and regulations.

(b) Policyholders shall have the right to:

(1) Competitive pricing practices and marketing methods that enable them to determine the best value among comparable policies;

(2) Insurance advertising and other selling approaches that provide accurate and balanced information on the benefits and limitations of a policy;

(3) An insurer that is financially stable;

(4) Be serviced by a competent, honest insurance producer;

(5) A readable policy;

(6) An insurer that provides an economic delivery of coverage and that tries to prevent losses; and

(7) Balanced and positive regulation by the State Insurance Department.

(c) This section shall not be construed as creating, extinguishing, repealing, or limiting any civil cause of action.






Subchapter 2 - -- Examination of Insurers, Etc.

§ 23-61-201 - Examination of insurers required.

(a) (1) The Insurance Commissioner shall examine the affairs, transactions, accounts, records, market conduct activity, and assets of each authorized insurer as often as in the commissioner's sole discretion he or she deems advisable.

(2) The commissioner shall so examine each authorized insurer not less frequently than every five (5) years.

(3) Examination of an alien insurer shall be limited to its insurance transactions and affairs in the United States.

(4) In scheduling and determining the nature, scope, and frequency of the examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the most current edition of the applicable examiners handbook and other standards adopted by the National Association of Insurance Commissioners and in effect when the commissioner exercises discretion to conduct an examination under subdivision (a)(1) of this section.

(b) The commissioner may, in like manner, examine each insurer applying for an initial certificate of authority to transact insurance in this state.

(c) In lieu of making his or her own examination of any foreign or alien insurer authorized in this state, the commissioner may, in his or her discretion, accept a full report of the last recent examination of a foreign or alien insurer as prepared by the insurance department for the company's state of domicile or port-of-entry state. After January 1, 1994, such reports may only be accepted by the commissioner if:

(1) The insurance department preparing the report was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program; or

(2) The examination was performed with the participation of one (1) or more examiners employed by such an accredited state insurance department, who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their accredited insurance department.

(d) As far as practical, the examination of a foreign or alien insurer shall be made in cooperation with the insurance supervisory officials of other states in which the insurer transacts business.



§ 23-61-202 - Examination of managers and promoters required.

For the purposes of completing an examination of any company under this subchapter, the Insurance Commissioner may, as often as he or she deems advisable, examine or investigate any person, or the business of any person, insofar as such an examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company.



§ 23-61-203 - Examiners.

(a) Upon determining that an examination should be conducted, the Insurance Commissioner shall issue an examination certificate of authority appointing one (1) or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the most current edition of the applicable examiners handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(b) When making an examination under this subchapter, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the cost of which shall be borne by the company which is the subject of the examination.

(c) (1) The commissioner may also accept as a part of the State Insurance Department's examination of any insurer or person:

(A) A report by an independent actuary deemed competent by the commissioner; or

(B) A report of an audit made by an independent certified public accountant.

(2) Neither those persons so designated nor any members of their immediate families shall be officers of, connected with, or financially interested in any insurer other than as policyholders, nor shall they be financially interested in any other corporation or person affected by the examination, investigation, or hearing.



§ 23-61-204 - Examination -- Records and appraisals.

(a) (1) Every company or person from whom information is sought, its officers, directors, and agents, must provide to the examiners appointed under § 23-61-203 timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business, and affairs of the company being examined. The officers, directors, employees, and agents of the company or person must facilitate such an examination and aid in such an examination so far as it is in their power to do so.

(2) The refusal of any company, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension, revocation, or refusal of, or nonrenewal of, any license or authority held by the company to engage in an insurance or other business subject to the Insurance Commissioner's jurisdiction. Any such proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to § 23-63-213.

(b) If the commissioner finds the accounts to be inadequate or inadequately kept or posted, he or she may employ experts to rewrite, post, or balance them at the expense of the person being examined if the person has failed to complete or correct the accounting after the commissioner has given the person notice and a reasonable opportunity to do so.

(c) (1) If the commissioner deems it necessary to value any property involved in an examination, he or she may make written request of the person being examined to appoint one (1) or more competent appraisers, approved by the commissioner, for the purpose of appraising the property.

(2) If no appointment is made within ten (10) days after this request was delivered to the person, then the commissioner may appoint the appraiser or appraisers.

(3) Any such appraisal shall be promptly made, and a copy of the report shall be furnished to the commissioner.

(4) The reasonable expense of the appraisal shall be borne by the person being examined.

(d) Nothing contained in this subchapter shall be construed to limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(e) Nothing contained in this subchapter shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his or her sole discretion, deem appropriate.



§ 23-61-205 - Examination reports.

(a) (1) The Insurance Commissioner or his or her examiner shall make a full and true written report of each examination, which shall comprise only facts appearing upon the books, records, or other documents of the insurer, its agents, or other persons examined, or as ascertained from the sworn testimony of its officers or agents or other persons examined concerning its affairs, and shall include such conclusions and recommendations as may reasonably be warranted from the facts.

(2) No later than sixty (60) days following completion of the examination, the examiner in charge shall file with the State Insurance Department a verified written report of the examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice which shall afford the company examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) Within thirty (30) days after the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiners' work papers, and enter an order:

(A) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation, or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such a violation;

(B) Rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information, and refiling pursuant to subdivision (a)(2) of this section; or

(C) Calling for an investigatory hearing with no less than twenty (20) days' notice to the company for purposes of obtaining additional documentation, data, information, and testimony.

(b) (1) All orders entered pursuant to subdivision (a)(3)(A) of this section shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. Any such order shall be considered a final administrative decision and may be appealed, pursuant to § 23-61-307, and shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within twenty (20) days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(2) Any hearing conducted under subdivision (a)(3)(C) of this section by the commissioner or authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant work papers or by the written submission or rebuttal of the company. Within thirty (30) days of the conclusion of any such hearing, the commissioner shall enter an order pursuant to subdivision (a)(3)(A) of this section.

(3) The hearing shall proceed expeditiously with discovery by the company limited to the examiner's work papers which tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation, whether under the control of the department, the company, or other persons. The documents produced shall be included in the record, and testimony taken by the commissioner or his or her representative shall be under oath and preserved for the record at the cost of the company. Nothing contained herein shall require the department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

(c) Upon the adoption of the examination report under subdivision (a)(3)(A) of this section, the commissioner shall continue to hold the content of the examination report as private and confidential information for a period of thirty (30) days from the date the company received by United States mail or by electronic mail the order issued by the commissioner to adopt the examination report, except to the extent provided in subdivision (a)(2) of this section. Thereafter, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

(d) Nothing contained in this subchapter shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this subchapter.



§ 23-61-206 - Examination expense.

(a) Each person so examined shall pay to the State Insurance Department the actual travel expenses, reasonable living expense allowance, and compensation for examiners and other persons assisting in the examination on a basis not to exceed the total of the Geographical Expense Reimbursement Plan set forth in the most current edition of the applicable examiners handbook adopted by the National Association of Insurance Commissioners, upon presentation of a detailed account of the charges and expenses.

(b) (1) Payments for travel expenses and living expense allowance received by the department for each examination shall be deposited as cash funds.

(2) Reimbursement shall be made from these funds to examiners and others assisting in the examination.

(3) Per diem charges of examiners and others assisting in the examination shall be computed beginning at the time of reporting for duty at the office of the company to be examined and terminating upon completion of the examination or the examiner's active participation therein and to include actual days for travel as certified by the Insurance Commissioner. If air travel is used, only one (1) day's travel time will be authorized. If an automobile is used, travel time allowed shall be computed at the rate of not less than four hundred (400) miles per day as determined by the Rand McNally Road Map, with the actual mileage traveled compensated at the most current rate per mile approved for state employees.

(4) Examiners and others assisting in the examination shall not be reimbursed for travel time or travel expenses not actually incurred in connection with an assignment, nor shall they be reimbursed for dual living expenses while on branch office assignments.

(5) Examiners and others assisting in the examination, when participating in or conducting an examination of a foreign company, shall be authorized to return to their state of domicile every other weekend. Their expenses will be paid based upon the lesser of airfare or mileage. The reimbursement shall be made in lieu of the per diem allowance. The travel shall be accomplished with a minimum amount of work time lost.

(c) Payments for employee compensation received by the department shall be deposited by the commissioner into the State Treasury to be credited to the State Insurance Department Trust Fund used for the maintenance, operation, and support of the department.

(d) No person shall pay, and no examiner shall accept, any additional emolument on account of any examination.



§ 23-61-207 - Confidentiality of ancillary information.

All working papers, recorded information, documents, and copies produced by, obtained by, or disclosed to the Insurance Commissioner or any other person in the course of an examination made under this subchapter must be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in § 23-61-205. In addition, all workpapers, financial statement analyses, ratio calculations, and any other materials produced by State Insurance Department financial examiners or analysts, or documents submitted or disclosed to the department by an insurer in response to a request from the commissioner or a department financial examiner or analyst during the course of reviewing or investigating the financial solvency, condition, or affairs of an insurer, shall be confidential and not subject to subpoena, except to the extent as provided in § 23-61-205. Access may also be granted to the National Association of Insurance Commissioners. The parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.



§ 23-61-208 - Immunity from liability.

(a) No cause of action shall arise nor shall any liability be imposed against the Insurance Commissioner, the commissioner's authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this subchapter.

(b) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this subchapter, if such an act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(c) This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a) of this section.

(d) A person identified in subsection (a) of this section shall be entitled to an award of attorney's fees and costs, if that person is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of his or her activities in carrying out the provisions of this subchapter, and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time it was initiated.






Subchapter 3 - -- Proceedings

§ 23-61-301 - Examination, investigation, or hearing -- Witnesses and evidence.

(a) With respect to the subject of any examination, investigation, or hearing being conducted by the Insurance Commissioner, the commissioner may subpoena witnesses and administer oaths or affirmations and examine any individual under oath and may require and compel the production of records, books, papers, contracts, and other documents.

(b) (1) Witness fees and mileage shall not be allowed as to any licensee of the commissioner.

(2) Witness fees and mileage of persons or entities not licensees of the commissioner, if claimed, shall be allowed the same as for testimony in a circuit court. Provided, however, that such a claim must be made at the time, date, and place of the hearing to which the person or entity has been summoned, and the amount thereof shall be processed in the same manner as are State Insurance Department employees' requests for expense reimbursement from the State of Arkansas.

(3) Witness fees, mileage, and the actual expense necessarily incurred in securing attendance of witnesses and their testimony shall be itemized and shall be paid by the person being examined or investigated if, in the proceedings in which the witness is called, the person is found to have been in violation of the law, or paid by the person, if other than the commissioner, at whose request the hearing is held.

(c) (1) Subpoenas of witnesses shall be served in the same manner as if issued by a circuit court and may be served by certified mail.

(2) If any individual fails to obey a subpoena issued and served pursuant to this section with respect to any matter concerning which he or she may be lawfully interrogated, upon application of the commissioner, the circuit court of the county in which is pending the proceeding at which the individual was required to appear may issue an order requiring the individual to comply with the subpoena and to testify.

(3) Any failure to obey the order of the court may be punished by the court as a contempt thereof.

(d) If any officer, director, or manager of an insurer has refused, in connection with examination of the insurer by the commissioner, to be examined under oath concerning its affairs, then the commissioner is authorized to conduct and enforce by all appropriate and available means any examination under oath in any state or territory of the United States in which any officer, director, or manager may then presently be to the full extent permitted by the laws of the state or territory, this special authorization considered.

(e) Any person willfully testifying falsely under oath in this state as to any matter material to any examination, investigation, or hearing shall, upon conviction, be guilty of perjury and punished accordingly.



§ 23-61-302 - Examination, investigation, or hearing -- Testimony compelled -- Immunity from prosecution.

(a) (1) If any person asks to be excused from attending or testifying or from producing any books, papers, records, correspondence, or other documents at or in connection with any examination, hearing, or investigation being conducted by the Insurance Commissioner or his or her examiner on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject him or her to a penalty or forfeiture and shall, notwithstanding, be directed to give the testimony or produce the evidence, the person must nonetheless comply with the direction, but he or she shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may testify or produce evidence pursuant thereto.

(2) No testimony so given or evidence produced shall be received against him or her upon any criminal action, investigation, or proceeding, except that no individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him or her while testifying and the testimony or evidence so given or produced shall be admissible against him or her upon any criminal action, investigation, or proceeding concerning the perjury; nor shall he or she be exempt from the refusal, suspension, or revocation of any license, permission, or authority conferred, or to be conferred, pursuant to the Arkansas Insurance Code.

(b) (1) Any such individual may execute, acknowledge, and file in the State Insurance Department a statement expressly waiving immunity or privilege in respect to any transaction, matter, or thing specified in the statement, and, thereupon, the testimony of the person or the evidence in relation to the transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise.

(2) If so received or produced, the individual shall not be entitled to any immunity or privilege on account of any testimony he or she may so give or evidence so produced.



§ 23-61-303 - Hearing -- Generally.

(a) The Insurance Commissioner may hold hearings for any purpose within the scope of the insurance laws of this state.

(b) (1) The commissioner shall hold a hearing if required by any provision or upon written demand for a hearing by a person aggrieved by any act, threatened act, or failure of the commissioner to act, or by any report, rule, regulation, or order of the commissioner, other than an order for the holding of a hearing, or an order on hearing or pursuant thereto.

(2) Any demand shall specify the grounds to be relied upon as a basis for the relief to be demanded at the hearing, and unless postponed by mutual consent, the hearing shall be held within thirty (30) days after receipt by the commissioner of the demand.

(3) If the commissioner has a conflict or is otherwise unable to serve, the commissioner may appoint and compensate a person, including without limitation an attorney or retired judge, from outside the State Insurance Department to act as a hearing officer.

(c) Pending the hearing and decision thereon, the commissioner may suspend or postpone the effective date of the commissioner's previous action.



§ 23-61-304 - Hearing -- Notice.

(a) Not less than ten (10) days in advance, the Insurance Commissioner shall give notice of the time and place of the hearing, stating the matters to be considered at the hearing.

(b) If the persons to be given notice are not specified in the provisions pursuant to which the hearing is held, the commissioner shall give notice to all persons to be directly and immediately affected by the hearing.



§ 23-61-305 - Hearing -- Procedures.

(a) Hearings may be closed to the public at the Insurance Commissioner's discretion, except that a hearing shall be open to the public if so requested in writing by any party to the hearing.

(b) The commissioner shall allow any party to the hearing to appear in person and by counsel, to be present during the giving of all evidence, to have a reasonable opportunity to inspect all documentary evidence and to examine witnesses, to present evidence in support of his or her interest, and to have subpoenas issued by the commissioner to compel attendance of witnesses and production of evidence in his or her behalf.

(c) The commissioner shall permit to become a party to the hearing by intervention, if timely, only those persons who were not original parties to the hearing and whose pecuniary interests are to be directly and immediately affected by the commissioner's order made upon the hearing.

(d) Formal rules of pleading or evidence need not be observed at any hearing.

(e) (1) Upon written request timely made by a party to the hearing and at that person's expense, the commissioner shall cause a full stenographic record of the proceedings to be made by a competent reporter.

(2) If transcribed, a copy of the stenographic record shall be furnished to the commissioner. Notwithstanding the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., the transcribed stenographic record shall be furnished to the commissioner without cost to the commissioner or the state and shall be a part of the commissioner's record of the hearing.

(3) If so transcribed, a copy of the stenographic record shall be furnished to any other party to the hearing at the request and expense of the other party.

(4) If no stenographic record is made or transcribed, the commissioner shall prepare an adequate record of the evidence and of the proceedings.

(f) Upon written request of a party to a hearing filed with the commissioner within thirty (30) days after any order made pursuant to a hearing has been mailed or delivered to the persons entitled to receive the order, the commissioner, in his or her discretion, may grant a rehearing or reargument of the matters involved in the hearing, and notice of the rehearing or reargument shall be given as provided in § 23-61-304.



§ 23-61-306 - Hearing -- Order.

(a) In the conduct of any hearing under the Arkansas Insurance Code and making his or her order thereon, the Insurance Commissioner shall act in a quasi-judicial capacity.

(b) Within thirty (30) days after termination of the hearing or of any rehearing thereof or reargument thereon, the commissioner shall make his or her order on hearing, covering matters involved in that hearing and in any rehearing or reargument and shall give a copy of the order to the same persons given notice of the hearing and to all parties to the hearing.

(c) The order shall contain a concise statement of the facts as found by the commissioner and of his or her conclusions from those facts and the matters required by § 23-61-109.

(d) The order may affirm, modify, or nullify action theretofore taken and may constitute the taking of new action within the scope of the notice of hearing.



§ 23-61-307 - Hearing -- Appeal.

(a) An appeal from the Insurance Commissioner shall be taken only from an order on hearing or with respect to a matter as to which the commissioner has refused or failed to grant or hold a hearing after demand therefor under § 23-61-303 or as to a matter as to which the commissioner has refused or failed to make his or her order on hearing as required by § 23-61-306.

(b) Any person who was a party to the hearing, or whose pecuniary interests are directly and immediately affected by the refusal or failure to grant a hearing, and who is aggrieved by the order, refusal, or failure may appeal from the order on hearing or as to any such matter within thirty (30) days after:

(1) The order on hearing has been mailed or delivered to the persons entitled to receive it;

(2) The commissioner's order denying rehearing or reargument has been so mailed or delivered;

(3) The commissioner has refused or failed to make his or her order on hearing as required under § 23-61-306; or

(4) The commissioner has refused or failed to grant or hold a hearing as required under § 23-61-303.

(c) The appeal shall be granted as a matter of right and shall be taken to the Pulaski County Circuit Court by filing written notice of appeal in the court and by filing a copy of the notice with the commissioner, except that, in appeals from the refusal, suspension, or revocation of the license of an agent, broker, solicitor, or surplus line broker, the person taking the appeal may at his or her option take the appeal to the circuit court of the county in which the person resides instead of to the Pulaski County Circuit Court.

(d) Upon filing of the notice of appeal therein, the court shall have full jurisdiction and shall determine whether the filing shall operate as a stay of the order or action appealed from and shall have the right at any time thereafter to issue such other temporary or preliminary orders as to it may seem proper until a final decree is rendered.

(e) Within thirty (30) days after filing of the copy of notice of appeal in his or her office, or within such further time as the court may allow, the commissioner shall make, certify, and deposit in the office of the clerk of the court in which the appeal is pending a full and complete transcript of all proceedings had before the commissioner and all evidence before him or her in the matter, including all his or her files therein.

(f) Upon receipt of the transcript, evidence, and files, the court, as soon as reasonably possible thereafter, shall review the action of the commissioner appealed from.

(g) (1) Any appeal shall be upon the basis of the record so presented.

(2) In any review the findings of the commissioner as to the facts, if supported by substantial evidence, shall be conclusive.

(3) If any party shall apply to the court for leave to adduce additional evidence and shall show to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce the evidence in the proceedings before the commissioner, the court may order the additional evidence to be taken before the commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as the court may deem proper.

(4) The commissioner may modify his or her findings of fact or make new findings by reason of the additional evidence taken pursuant to subdivision (g)(3) of this section. The commissioner shall file the modified or new findings, which, if supported by substantial evidence, shall be conclusive, and his or her recommendation, if any, for the modification or setting aside of his or her original order with the return of the additional evidence.

(h) After hearing the appeal the court may affirm, modify, or reverse the order or action of the commissioner in whole or in part, or may remand the action to the commissioner for further proceedings in accordance with the court's direction.

(i) Costs shall be awarded as in civil actions.

(j) (1) Appeal may be taken to the Supreme Court or the Court of Appeals from the judgment of the circuit court as in other civil cases.

(2) The circuit court judgment appealed from shall not be subject to supersedeas, and a stay of the effectiveness of any judgment may be made only by order of the Supreme Court or the Court of Appeals upon the giving of such security as the court deems proper.






Subchapter 4 - -- Fees

§ 23-61-401 - License and miscellaneous fees.

The Insurance Commissioner shall collect annually or biennially as prescribed by rule of the commissioner and pay to the Treasurer of State the following fees, licenses, and miscellaneous charges:

Click here to view form



§ 23-61-402 - Disposition.

(a) The Insurance Commissioner shall deposit all fees collected under § 23-61-401 into the State Treasury as special revenues. Unless specifically authorized by law, order, or consent decree for collection and deposit into other accounts or other trust funds as general or special revenues, including, but not limited to, the State Insurance Department Trust Fund under the State Insurance Department Trust Fund Act, § 23-61-701 et seq., the Insurance Continuing Education Trust Fund under § 23-64-307, and the State Insurance Department Criminal Investigation Division Trust Fund under § 23-100-103, all fees, penalties and fines, gifts, grants and endowments and awards, restitution payments, interest and investment income, and dividends paid or payable to or collected by the commissioner, or both, and not otherwise appropriated shall be deposited into the State Insurance Department Trust Fund as special revenues for the maintenance, operation, and support of and improvements to the State Insurance Department.

(b) On the last business day of each month, the State Treasury shall credit the net amount of the fees collected under § 23-61-401 to the Constitutional Officers Fund and the State Central Services Fund to be used for the maintenance, operation, and improvement of the respective agencies and services receiving support from the Constitutional Officers Fund and the State Central Services Fund as authorized by law.






Subchapter 5 - -- Jurisdiction Over Health Benefit Providers

§ 23-61-501 - Purpose.

The purpose of this subchapter is to:

(1) Enable the State of Arkansas to determine jurisdiction over the providers of health care benefits described in § 23-61-503;

(2) Allow examinations by this state unless the provider of health care benefits is able to show it is not subject to the jurisdiction of the State Insurance Department; and

(3) Make the provider of health care benefits subject to the applicable laws of this state unless it can show that it is not subject to the jurisdiction of the department.



§ 23-61-502 - Exempt health care plans.

The provisions of this subchapter shall not apply to those health care plans which are maintained:

(1) Pursuant to a collective bargaining agreement;

(2) By a tax exempt rural electric cooperative;

(3) By the Arkansas Poultry Federation; or

(4) By any nonprofit vision service plan corporation composed of at least fifty (50) participating optometrists or ophthalmologists licensed by the State of Arkansas to provide vision care services on a prepaid basis when each licensed optometrist or ophthalmologist is subject to the rules and regulations of the professional's respective state board and when each participating licensed optometrist or ophthalmologist agrees to assume responsibility for completion of the provisions of the vision care services contracted for so that no element of risk is incurred by any subscriber group or person.



§ 23-61-503 - Jurisdiction of State Insurance Department -- Application of Arkansas Insurance Code.

(a) Notwithstanding any other provision of law and except as provided in this subchapter, any person, entity, or plan that provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether the coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the State Insurance Department and to all other applicable provisions of the Arkansas Insurance Code unless the person, entity, or plan described in this section shows that it is not subject to the jurisdiction of the department.

(b) This subchapter shall not apply to:

(1) A trust established under §§ 14-54-101 and 25-20-104 to provide benefits such as accident and health benefits, death benefits, dental benefits, and disability income benefits; or

(2) The Comprehensive Health Insurance Pool Act, § 23-79-501 et seq.



§ 23-61-504 - Examination required -- Exception.

Any person, entity, or other provider described in § 23-61-503 that fails to show it is not subject to the jurisdiction of the State Insurance Department shall submit to an examination or investigation by the Insurance Commissioner to determine its organization, solvency, and compliance with the Arkansas Insurance Code.



§ 23-61-508 - Rules and regulations.

The Insurance Commissioner is authorized to promulgate rules and regulations which may be necessary for the implementation and enforcement of this subchapter.






Subchapter 6 - -- Risk Management Act

§ 23-61-601 - Title.

This subchapter may be cited as the "Risk Management Act".



§ 23-61-602 - Purpose.

(a) It is the purpose of this subchapter to reduce the cost to the state of insurance coverage, including surety bonds, by establishing the Risk Management Division.

(b) It is also the purpose of this subchapter that the division analyze and make recommendations as to cost-effective loss control and safety programs for the various state agencies.

(c) It is also the purpose of this subchapter to authorize the division to advise and give assistance to municipalities, counties, school districts, and improvement districts as to the procurement of insurance coverage and other risk management techniques.



§ 23-61-603 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Risk management" means the minimization of loss through the discovery of loss sources, evaluation of the impact of a possible loss on the organization, and the selection of the most effective and efficient technique of dealing with risk of loss;

(2) "Risk manager" means the Administrator of the Risk Management Division; and

(3) "State agencies" means any agencies, boards, bureaus, commissions, councils, departments, institutions, or other establishments of this state.



§ 23-61-604 - Risk Management Division -- Creation.

There is created a Risk Management Division within the State Insurance Department.



§ 23-61-605 - Risk manager -- Appointment -- Authority.

(a) (1) The Administrator of the Risk Management Division will be appointed by the Insurance Commissioner.

(2) The risk manager shall be knowledgeable and experienced in risk management techniques.

(b) The risk manager shall have the authority to:

(1) Establish standardized specifications for insurance coverage of all state agencies;

(2) Determine all specifications for insurance coverage of state agencies;

(3) Assist and advise state agencies in the procurement of insurance coverage;

(4) Establish a system for reporting insured or uninsured losses incurred by state agencies and purchases of insurance by state agencies within guidelines established by the risk manager;

(5) Develop and promote programs to control losses and encourage safety; and

(6) Perform any other function of risk management as directed by the commissioner.



§ 23-61-606 - Procurement of insurance or surety bonding.

(a) The State Procurement Director shall procure insurance or surety bonding in accordance with the Arkansas Procurement Law, § 19-11-201 et seq., unless the risk manager determines that it is in the best interest of the state for the director to procure insurance or surety bonding by negotiation, or for any state agency to procure all or part of its own insurance or surety bonding.

(b) When the Administrator of the Risk Management Division authorizes state agencies to procure insurance or surety bonding, the authorization shall be made in writing and approved by the Insurance Commissioner. The authorization may be made for, but not limited to, purchases not exceeding an amount established by regulations, particular lines of insurance, and purchases by state agencies with a demonstrated expertise in the field of risk management.

(c) Upon approval of the risk manager and the director, a state agency may be authorized to procure insurance or surety bonding under emergency conditions. Emergency conditions exist when life, health, welfare, assets, or functional operations of an agency are or may be threatened or impaired.

(d) The director shall not have jurisdiction over the procurement of surety bonding or insurance coverage for state agencies except as provided by this subchapter.



§ 23-61-607 - Rules and regulations.

(a) The Administrator of the Risk Management Division shall have the authority to promulgate rules and regulations consistent with this subchapter.

(b) All rules and regulations shall be subject to the approval of the Insurance Commissioner and conform with the requirements of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-61-608 - Advice and assistance for certain political subdivisions.

(a) At the request of any municipality, county, school district, or improvement district, the risk manager may give advice and assistance on the purchase of insurance coverage and other risk management techniques.

(b) However, counties, municipalities, school districts, and improvement districts may be required to reimburse the State Insurance Department for expenses incurred by providing the assistance. Reimbursements shall not include salary and benefit expenses for full-time state employees.

(c) The reimbursements shall be deposited into the State Treasury as nonrevenue receipts refund to expenditures.

(d) This section shall only be used in the event that budgetary constraint dictates this action to prevent undue fiscal hardships on the department.



§ 23-61-609 - Reports by state agencies.

State agencies shall report to the Administrator of the Risk Management Division information that the risk manager determines to be necessary to analyze and manage the risk of loss of state assets.



§ 23-61-610 - Annual report.

The Administrator of the Risk Management Division shall report annually to the Governor and the Legislative Council on his or her findings and recommendations.






Subchapter 7 - -- State Insurance Department Trust Fund Act

§ 23-61-701 - Title.

This subchapter shall be known as the "State Insurance Department Trust Fund Act".



§ 23-61-702 - State Insurance Department Trust Fund -- Creation.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the State Insurance Department Trust Fund to be used to:

(1) Defray the expenses of the State Insurance Department in the discharge of its administrative and regulatory powers and duties as prescribed by law;

(2) Defray the administrative expenses and losses incurred by the Arkansas Comprehensive Health Insurance Pool or its successor; and

(3) Fund capital expenditures and training for fire departments certified by the Arkansas Department of Emergency Management.

(b) No money is to be appropriated from this fund for any purpose except:

(1) As provided in subsection (a) of this section;

(2) For the personal services and operating expenses, maintenance and operations, and support of and improvements to the State Insurance Department; or

(3) At the direction of the Insurance Commissioner for the use, benefit, and support of the State Insurance Department.

(c) The fund established pursuant to this section shall be administered, disbursed, and invested under the direction of the commissioner and the Treasurer of State.

(d) All income derived through grants, refunds, and gifts to the fund shall be credited as income to the fund and deposited therein.

(e) Further, all moneys deposited to the fund shall not be subject to any deduction, tax, levy, or any other type of assessment except as may be provided in this subchapter.



§ 23-61-703 - Insurers' administrative and financial regulation fees.

(a) Notwithstanding § 26-57-602 and other provisions of Arkansas law, all licensed insurers, including without limitation all licensed stock and mutual insurance companies, health maintenance organizations, fraternal benefit societies, hospital and medical service corporations, stipulated premium insurers, reinsurers, and farmers' mutual aid associations annually in the manner prescribed by the Insurance Commissioner shall pay to the State Insurance Department Trust Fund a nonrefundable administrative and financial regulation fee no later than:

(1) June 1; or

(2) A date or dates established by rule of the commissioner.

(b) (1) This fee shall be based upon the insurer's direct premiums and copayments written in the State of Arkansas during the preceding calendar year, as evidenced by the insurer's annual statement filed March 1 annually with the State Insurance Department pursuant to the Arkansas Insurance Code.

(2) Insurers and reinsurers with no annual direct written Arkansas premiums shall pay the minimum fee of five hundred dollars ($500).

(c) Such administrative and financial regulation fees shall be paid in the following amounts based upon the following schedule: Click here to view image.

(d) In no event shall the annual financial regulation fee imposed in this section and assessed to support the maintenance and operation of the department exceed twenty-five thousand dollars ($25,000) for any one (1) insurer or reinsurer in any one (1) year.



§ 23-61-704 - Insurers' payment extensions -- Penalties for noncompliance -- Commissioner's waiver for impaired or insolvent insurers.

(a) (1) The Insurance Commissioner may grant any licensed insurer an extension for reporting and payment of the annual administrative and financial regulation fee for good cause shown upon the written application of the licensed insurer received at the State Insurance Department on or before each annual due date.

(2) Absent the commissioner's approval of such time extensions for good cause, licensed insurers failing timely to report or pay the administrative and financial regulation fee shall be subject to a penalty of one hundred dollars ($100) a day for each day of delinquency, payable to the State Insurance Department Trust Fund.

(3) (A) The commissioner may pursue any appropriate legal remedies on behalf of the State Insurance Department Trust Fund to collect the administrative and financial regulation fees and penalties due and unpaid from any delinquent insurer.

(B) Further, the commissioner may in his or her discretion order suspension of the delinquent insurer's Arkansas certificate of authority after notice and hearing until payment of all such fees and penalties is remitted to the State Insurance Department Trust Fund.

(4) Absent a grant of his or her waiver for good cause shown, the commissioner may revoke the Arkansas certificate of authority of any delinquent insurer consistently refusing and failing without good cause to remit payment of those fees and penalties to the fund pursuant to this subchapter.

(b) (1) The commissioner may in his or her discretion waive all or any part of the administrative and financial regulation fee due annually from a licensed insurer upon the suspension or revocation of the insurer's Arkansas certificate of authority, or upon issuance of a court order placing the company into conservation, rehabilitation, or liquidation in any state, or upon the commissioner's finding that the insurer is impaired or insolvent, or that its operations are hazardous to the insurance-buying public of this state.

(2) Upon the reinstatement or activation of the insurer's Arkansas certificate of authority in good standing, the commissioner's waiver automatically terminates and the insurer shall be liable for payment of the administrative and financial regulation fee on the next succeeding March 1 without retroactive reimbursement for the amount of the fees which would normally have accrued during the waiver period.



§ 23-61-705 - Insurers' regulation fees -- Deposit into the State Insurance Department Trust Fund as special revenues.

The Insurance Commissioner shall deposit all administrative and financial regulation fees and any penalties assessed under this subchapter directly into the State Insurance Department Trust Fund as special revenues.



§ 23-61-706 - Administrative and regulatory fees -- Other licensees.

(a) In addition to and notwithstanding all other current and future statutory fees, assessments, or penalties paid by licensees or registrants in connection with the issuance and renewal of their Arkansas licenses or registrations as required under the Arkansas Insurance Code or other Arkansas laws, new and additional or increased nonrefundable administrative and regulatory fees are hereby imposed against all licensed resident and nonresident agents, agencies, brokers, surplus line and purchasing group brokers, risk retention agents, third party administrators, and similar licensees or registrants for each and every individual, firm, or corporation licensed or registered by the State Insurance Department pursuant to the provisions of the Arkansas Insurance Code and, in particular, the provisions of § 23-64-101 et seq., § 23-64-201 et seq., the Surplus Lines Insurance Law, § 23-65-301 et seq., § 23-73-101 et seq., § 23-74-101 et seq., § 23-76-101 et seq., the Arkansas Legal Insurance Act, § 23-91-201 et seq., § 23-92-201 et seq., and the Risk Retention and Purchasing Groups Act, § 23-94-201 et seq., excluding insurers, health maintenance organizations, hospital and medical service corporations, fraternal benefit societies, and farmers' mutual aid associations, risk retention and purchasing groups, stipulated premium insurers, and similar insurer-type entities.

(b) The fees shall be payable to the State Insurance Department Trust Fund for the support and operation of the State Insurance Department, and in no event shall any one (1) fee required by subsection (a) of this section exceed a maximum of fifty dollars ($50.00) per license or registration. The fees due per license as required by this section commencing on and after July 1, 1994, and annually thereafter, shall be due in an amount and at such times or upon such schedule as the Insurance Commissioner shall prescribe in a companion rule and regulation to this chapter after notice and a public hearing, so long as the companion rule does not provide for any one (1) fee set pursuant to this section to exceed the maximum amount of fifty dollars ($50.00) per license.

(c) Commencing immediately on and after March 24, 1993, all new applicants for original or initial licensure or registration pursuant to the provisions of any of the Arkansas Insurance Code subchapters recited in subsection (a) of this section shall pay the annual administrative and regulatory fee per license or registration to accompany the application for the license or registration upon filing with the department.

(d) (1) Upon the failure of the applicant or licensee or registrant timely to report or pay any of the additional administrative and regulatory fees assessed in this section, the fee payable to the State Insurance Department Trust Fund shall be twice the amount required in this section.

(2) Additionally, without an abuse of discretion, the commissioner in his or her discretion may deny licensure or renewal licensure or registration or renewal registration to a new applicant, licensee, or registrant, or may suspend or revoke current licensees or registrants required by this section to pay the administrative and regulatory fee.

(3) The commissioner may also pursue other civil legal remedies for collection of the fees and penalties due and unpaid from applicants and licensees and registrants pursuant to this section.

(e) Upon collection, the Insurance Commissioner shall deposit all such administrative and regulatory fees and penalties directly into the State Insurance Department Trust Fund as special revenues.

(f) For the licensees enumerated in this section whose licenses are subsequently suspended for violations of Arkansas laws or the commissioner's rules or orders, the administrative and regulatory fees are due and owing upon the normal due date prescribed in the commissioner's companion rule to this subchapter, including those licensees under a license suspension ordered by the commissioner for timely failure to pay this regulatory fee, and license reinstatement shall not proceed, automatically or otherwise, pursuant to the Arkansas Insurance Code unless and until the licensee pays all outstanding and owing regulatory fees imposed by this chapter.



§ 23-61-707 - Fees payable by agents on inactive license status.

(a) Effective on and after July 1, 1999, the Insurance Commissioner shall collect in advance the following fees and miscellaneous charges:

(1) Facsimile copies, per page ..................... $0.50

(2) Hard copy printout of one microfiche page ..................... 1.00

(3) Electronic copies, per page ..................... 0.25

(b) The commissioner shall deposit all such fees required by this section directly into the State Insurance Department Trust Fund as special revenues.



§ 23-61-708 - Fees for various other departmental services and products.

(a) (1) Notwithstanding other provisions of this subchapter and notwithstanding other provisions of the Arkansas Insurance Code or other applicable Arkansas laws, the Insurance Commissioner shall by companion rule to this subchapter prescribe the amount and manner of payment of new, additional, or increased but nonrefundable fees due as special revenues to the State Insurance Department Trust Fund for the following services, documents, or publications provided by the State Insurance Department, including, but not limited to:

(A) Filing by insurers of each agent appointment termination form;

(B) Application for or issuance of original certification to be a course provider for agent prelicensing or continuing education in this state;

(C) Application for or issuance of renewal certification to be a course provider for agent prelicensing or continuing education in this state;

(D) Filing fees for applications filed for original examinations and retake examinations administered by the department;

(E) Filing of initial and renewal insurer appointments of resident insurance agencies, corporations, or firms and partnerships;

(F) Annual renewal of each certificate of registration issued to a third party administrator;

(G) A filing and processing fee for filing legal process with the department wherein the commissioner is serving as official agent for service of process;

(H) Filing and processing fees for filing specimen insurance policy and contract forms of all types with the department;

(I) A filing fee for obtaining department lists of various kinds of licensees or registrants; and

(J) Similar department services and products.

(2) In the event the commissioner is required by laws enacted contemporaneous with or subsequent to this subchapter to perform other duties or incur other obligations, and in the event current revenues of the department, including, but not limited to, those revenues produced by this subchapter, are not sufficient for the commissioner to perform those new or additional duties efficiently and promptly or to the extent the commissioner deems necessary, then the commissioner shall enact new or additional or increased fees for departmental services, documents, and publications, but such fees shall only be adopted and imposed in a rule and regulation promulgated by the commissioner after notice and a hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and other applicable sections of the Arkansas Insurance Code and other laws.

(3) The fees described in this section and prescribed in amount and frequency of payment in the commissioner's companion rule to this subchapter shall be payable to the State Insurance Department Trust Fund as special revenues for the support and operation of the State Insurance Department.

(b) (1) (A) The fees for various department services, documents, or publications shall be divided into two (2) categories, Category A fees and Category B fees, and shall be so specified in the companion rule to this subchapter.

(B) Category A fees at a maximum of one thousand five hundred dollars ($1,500) per transaction shall consist of those fees representing material or substantive corporate transactions of licensees, including, but not limited to, holding company changes in control of insurers or similar entities, corporate mergers and consolidation, bulk, or assumptive reinsurance transactions, as well as department products and services which would require a substantial commitment of department resources per transaction.

(C) Category B fees at a maximum of fifty dollars ($50.00) per transaction shall consist of those fees representing other transactions of licensees, as well as department products and services which would not require a substantial commitment of department resources per transaction.

(2) In no event shall any one (1) Category A fee or Category B fee for any department service, document, or publication per transaction pursuant to this section and the commissioner's companion rule and regulation exceed the maximums listed herein.

(c) The commissioner may from time to time alter the fee amounts by rule and regulation amendment pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., but in no event shall such fee amendments necessary for continued support and operation of the department exceed the limitations set forth in this section.

(d) Insurers obligated to secure or renew agent appointments using department forms one through forty-eight (1-48) for their agent representatives on the licensing records of the State Insurance Department pursuant to the provisions of § 23-64-514 on a new or biennial renewal basis shall no longer collect such licensure expenses, directly or indirectly, from the agent licensee, or exact any form of reimbursement for the statutory appointment fees, or pass such costs along to the agent licensee, directly or indirectly, as any other type of charge, notwithstanding the provision of any agency, brokerage, or employment contract or agreement with the agent to the contrary.



§ 23-61-709 - Insurance Commissioner's authority, powers, and duties.

(a) The Insurance Commissioner shall be duly authorized to promulgate rules and regulations necessary to effectuate the purposes of this subchapter.

(b) Upon his or her determination and finding that State Insurance Department appropriations or funding is insufficient to operate the department efficiently or to allow the commissioner to perform all of his or her statutorily mandated duties and tasks, the commissioner may, in his or her discretion, by rule and regulation following notice and a public hearing, increase the amounts of the fees, license fees, fines, penalties, and revenues as provided in this subchapter for deposit into the State Insurance Department Trust Fund as special revenues.

(c) (1) Further, in his or her discretion the commissioner may establish and collect as special revenues additional or increased fees and penalties not otherwise specified in this subchapter, for direct deposit into the State Insurance Department Trust Fund as special revenues if the fees and revenues provided by this subchapter are insufficient, in connection with all other revenues appropriated to and funded for the department, to defray all the expenses of the department in the efficient discharge of its administrative and regulatory powers and duties as prescribed by law.

(2) Any special revenues and fees established by the commissioner by the authority of this section shall be classified in and meet the criteria of the Category A fees or Category B fees specified by § 23-61-708.

(3) Upon collection by the commissioner, these funds shall be deposited as special revenues directly into the State Insurance Department Trust Fund.

(4) The commissioner may from time to time alter the amounts of the fees specified in the companion rules to this subchapter by amending the rules pursuant to the procedures of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., as necessary to the continued support and operation of the department.



§ 23-61-710 - Trust fund -- State Insurance Department vouchers and Auditor of State.

(a) All fees, license fees, and additional or increased license or registration fees, fines, penalties, and revenues provided for in this subchapter received as special revenues for the State Insurance Department Trust Fund and deposited therein shall be deemed for all purposes revenues of the State Insurance Department Trust Fund and of the State Insurance Department for the sole support, operation, and maintenance of the department, and, when paid into the State Treasury by the Insurance Commissioner, shall be maintained by the State Treasury as the State Insurance Department Trust Fund, separate from all other funds, and available only for the payment of the expenses of the department pursuant to the appropriations therefor.

(b) The Auditor of State shall, upon proper voucher from the commissioner, issue his or her warrant on the Treasurer of State in payment of all salaries and other expenses incurred in the administration of this subchapter.

(c) The commissioner shall at the end of each biennium period cause to be transferred into the General Revenue Fund Account of the State Apportionment Fund the excess of the State Insurance Department Trust Fund moneys over an amount equal to three (3) fiscal-year budgets for the department.



§ 23-61-711 - Fees additional to all others currently payable -- Exception.

The fees assessed or imposed by this subchapter upon insurers, as defined or referenced in § 23-61-703, and the fees assessed or imposed in § 17-19-301 and §§ 23-61-706 -- 23-61-709 upon professional bail bond companies, insurers, insurance agents, brokers, and other licensees or registrants are imposed in addition to all other fees, assessments, premium and privilege taxes, penalties, and other such payments such licensees or registrants pay the State of Arkansas through the State Insurance Department or other state or governmental agencies pursuant to applicable Arkansas laws, except that insurers' payments of these administrative and financial regulation fees in § 23-61-703 are expressly and in pertinent part to be paid in lieu of payment of department examiners' salaries, wages, and compensation due at or after each examination conducted on the insurer by the department's examiners pursuant to the provisions of § 23-61-201 et seq., and, in particular, § 23-61-206. Therefore, insurers shall still be liable for payment of and shall pay department examiners' expenses for food, lodging, and travel as directed under § 23-61-201 et seq.









Chapter 62 - Kinds of Insurance -- Reinsurance

Subchapter 1 - -- Definitions

§ 23-62-101 - Definitions not mutually exclusive.

It is intended that certain insurance coverages may come within the definitions of two (2) or more kinds of insurance as defined in this subchapter and §§ 23-62-201, 23-62-202, 23-62-203, 23-62-204, 23-62-205, and 23-63-701, and the inclusion of the coverage within one (1) definition shall not exclude it as to any other kind of insurance within the definition of which that coverage is reasonably includable.



§ 23-62-102 - Life insurance.

(a) As used in the Arkansas Insurance Code, unless the context otherwise requires, "life insurance" is insurance on human lives.

(b) The transaction of life insurance includes also the granting of endowment benefits, benefits for expenses incurred in connection with death, additional benefits in event of death or dismemberment by accident or accidental means, additional benefits in event of the insured's disability, and optional modes of settlement of proceeds of life insurance.

(c) Transaction of life insurance does not include workers' compensation, as defined in § 23-62-105(a)(3).



§ 23-62-103 - Accident and health insurance.

(a) As used in the Arkansas Insurance Code, unless the context otherwise requires, "accident and health insurance" is insurance of human beings against bodily injury, disablement, or death by accident or accidental means or the expense thereof or against loss of income due to disablement or expense resulting from sickness and every insurance appertaining thereto.

(b) Transaction of accident and health insurance does not include workers' compensation, as defined in § 23-62-105(a)(3).



§ 23-62-104 - Property insurance.

As used in the Arkansas Insurance Code, unless the context otherwise requires, "property insurance" is insurance on real or personal property of every kind and of every interest therein, whether on land, water, or in the air, against loss or damage from any and all hazard or cause and against loss consequential upon the loss or damage, other than noncontractual legal liability for the loss or damage.



§ 23-62-105 - Casualty insurance.

(a) As used in the Arkansas Insurance Code, unless the context otherwise requires, "casualty insurance" includes:

(1) Vehicle Insurance. Insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any hazard or cause, and against any loss, liability, or expense resulting from or incidental to ownership, maintenance, or use of the vehicle, aircraft, or animal, together with insurance against accidental death or accidental injury to individuals, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking, or caused by being struck by a vehicle, aircraft, or draft or riding animal, if the insurance is issued as an incidental part of insurance on the vehicle, aircraft, or draft or riding animal;

(2) Liability Insurance. Insurance against legal liability for the death, injury, or disability of any human being or for damage to property and the provision of medical, hospital, surgical, disability, or accident and health benefits to injured persons and funeral and death benefits to dependents, beneficiaries, or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance;

(3) Workers' Compensation and Employer's Liability. Insurance of the obligations accepted by, imposed upon, or assumed by employers under law for death, disablement, or injury of employees;

(4) Burglary and Theft. Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation; or wrongful conversion, disposal, or concealment; or from any attempt at any of the foregoing; including supplemental coverage for medical, hospital, surgical, and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery, or theft by another; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances, or any other valuable papers and documents, resulting from any cause;

(5) Personal Property Floater. Insurance upon personal effects against loss or damage from any cause under a personal property floater;

(6) Glass. Insurance against loss or damage to glass, including its lettering, ornamentation, and fittings;

(7) Boiler and Machinery. Insurance against any liability and loss or damage to property or interest therein resulting from accidents to or explosions of boilers, pipes, pressure containers, machinery, or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery, and apparatus of any kind, whether or not insured;

(8) Leakage and Fire Extinguishing Equipment. Insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus, water pipes or containers, or by water entering through leaks or openings in buildings and insurance against loss or damage to sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus;

(9) Credit. Insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured;

(10) Malpractice. Insurance against legal liability of the insured and against loss, damage, or expense incidental to a claim of liability including medical, hospital, surgical, and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury, or disablement of any person or arising out of damage to the economic interest of any person, as the result of negligence in rendering expert, fiduciary, or professional service. However, malpractice insurance shall not include abstractor's professional liability insurance;

(11) Livestock. Insurance against loss or damage to livestock and for services of a veterinarian for those animals;

(12) Entertainments. Insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment, or similar production, event, or exhibition against loss from interruption, postponement, or cancellation thereof due to death, accidental injury, or sickness of performers, participants, directors, or other principals;

(13) Elevator. Insurance against loss of or damage to any property of the insured resulting from the ownership, maintenance, or use of elevators, escalators, and moving stairways, except loss or damage by fire, and to make inspection of and issue certificates of inspection upon elevators, escalators, and moving stairways;

(14) Abstractor's Professional Liability. Insurance against legal liability of the insured, and against loss, damage, or expense incidental to a claim of liability arising out of damage to the economic interest of any person as the result of negligence in rendering the professional service of an abstractor;

(15) Mortgage Lien Protection. (A) Insurance issued at the time a loan is originated to indemnify a lender against loss from a borrower's misrepresentation or nondisclosure of an outstanding lien encumbering the borrower's property if the lender has no actual knowledge of the lien.

(B) Mortgage lien protection shall not be issued for:

(i) A transaction involving:

(a) A purchase money mortgage; or

(b) A transfer of title;

(ii) Coverage beyond the term of the loan;

(iii) Coverage for a diminution in value of secured property; or

(iv) Coverage in excess of one hundred thousand dollars ($100,000).

(C) The borrower's credit score shall not be used to determine the amount or cost of mortgage lien protection.

(D) Mortgage lien protection insurance shall not include any other insurance coverage that may be issued by a title insurer as defined in § 23-103-402; and

(16) Miscellaneous. Insurance against any other kind of loss, damage, or liability properly a subject of insurance and not within any other kind of insurance as defined in this subchapter and §§ 23-62-201, 23-62-202, 23-62-204, 23-62-205, and 23-63-701 if that insurance is not disapproved by the Insurance Commissioner as being contrary to law or public policy.

(b) Provision of medical, hospital, surgical, and funeral benefits and of coverage against accidental death or injury as incidental to and part of other insurance as stated under subdivisions (a)(1), (2), (4), and (10) of this section shall for all purposes be deemed to be the same kind of insurance to which it is so incidental and shall not be subject to provisions of the Arkansas Insurance Code applicable to life insurance or accident and health insurance.



§ 23-62-106 - Surety insurance.

As used in the Arkansas Insurance Code, unless the context otherwise requires, "surety insurance" includes:

(1) Fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(2) Insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings, and contracts of suretyship; and

(3) Insurance indemnifying banks, bankers, brokers, and financial or moneyed corporations or associations against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts or other valuable papers, documents, money, precious metals and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while they are being transported in armored motor vehicles or by messenger, but not including any other risks of transportation or navigation; also, insurance against loss or damage to an insured's premises or to his or her furnishings, fixtures, equipment, safes and vaults therein caused by burglary, robbery, theft, vandalism, or malicious mischief, or any attempt thereof.



§ 23-62-107 - Marine insurance.

As used in the Arkansas Insurance Code, unless the context otherwise requires, "marine insurance" includes:

(1) Insurance against any and all kinds of loss or damage to:

(A) Vessels, craft, aircraft, cars, automobiles, and vehicles of every kind as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting shipment or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks;

(B) Person or property in connection with or appertaining to a marine, inland marine, transit, or transportation insurance, including liability for, loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of the insurance, but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance, or use of automobiles;

(C) Precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether they are in course of transportation or otherwise; and

(D) Bridges, tunnels, and other instrumentalities of transportation and communication, excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot or civil commotion are the only hazards to be covered; piers, wharves, docks and ships, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot or civil commotion; other aids to navigation and transportation, including dry docks and marine railways, against all risks; and

(2) "Marine protection and indemnity insurance", meaning insurance against, or against legal liability of the insured for, loss, damage, or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for loss of or damage to the property of another person.



§ 23-62-108 - Title insurance.

As used in the Arkansas Insurance Code, unless the context otherwise requires, "title insurance" is insurance of owners of property or others having an interest therein, or liens or encumbrances thereon, against loss by encumbrance, a defective or invalid title, adverse claim to title, or closing protection.



§ 23-62-109 - Funding agreements.

(a) (1) As used in this section, the term "funding agreement" means an agreement which authorizes an admitted life insurer to accept funds and which provides for an accumulation of those funds for the purpose of making one (1) or more payments at future dates in amounts that are not based on mortality or morbidity contingencies.

(2) (A) However, the term "funding agreement" does not include any agreement in connection with the funding of one (1) or more payments which are excludable from the gross income of the recipient under section 104(a)(2) of the Internal Revenue Code, as it may be amended or renumbered from time to time.

(B) The term "funding agreement" shall not be construed so as to include any annuity contract.

(b) An insurer authorized to deliver or issue for delivery annuity contracts in this state may deliver or issue for delivery one (1) or more funding agreements. Notwithstanding the definition of "contracts of insurance", "life insurance", and "endowment insurance" or of "annuities" within subtitle 3 of this title, the issuance or delivery of a funding agreement meeting the definition set forth in subsection (a) of this section shall constitute a lawful activity of that insurer which is reasonably related to and incidental to its insurance activities and constitutes doing an insurance business in this state.

(c) (1) Funding agreements may be issued to:

(A) Individuals;

(B) Entities authorized by this state to engage in an insurance business;

(C) Entities other than individuals and other than persons or entities authorized to engage in an insurance business, but only for the purpose of funding benefits under any employee benefit plan as defined in the Employee Retirement Income Security Act of 1974, as now or hereafter amended, maintained in the United States or in a foreign country;

(D) Fund any employee benefit plan or any other program sponsored by the United States Government, the government of any state or foreign country, or political subdivision thereof, or any agency thereof, and only if such agreement is issued in an amount of no less than five hundred thousand dollars ($500,000); or

(E) Fund a program of an institution which has assets in excess of twenty-five million dollars ($25,000,000).

(2) Otherwise, funding agreements may only be issued to any person or entity identified in this subsection, and in any sum, if the funding agreements are issued to fund an agreement providing for periodic payments in satisfaction of a claim and pursuant to order of a court of competent jurisdiction or a settlement agreement between the claimant and the putative or apparent obligor.

(d) No amounts shall be guaranteed or credited under a funding agreement except upon reasonable assumptions as to investment income and expenses and on a basis equitable to all holders of funding agreements of a given class. The funding agreements shall not provide for payments to or by the insurer based on mortality or morbidity contingencies.

(e) Amounts paid to the insurer and proceeds applied under optional modes of settlement under the funding agreements may be allocated by the insurer to one (1) or more separate accounts pursuant to § 23-81-402, but only if the insurer has separately qualified to issue variable products and only if the policy owner has elected and directed the insurer to invest the moneys backing the funding agreement in variable accounts.

(f) Any and all funding agreements or guaranteed investment contracts issued prior to April 21, 1993, which do not meet the definition of "insurance", "life insurance", or "annuity" as hereinabove set forth are, nonetheless, valid obligations of the respective insurers which issue them according to the terms of the particular agreements.

(g) (1) All basic or generic funding agreement forms shall be submitted to the Insurance Commissioner for approval and pursuant to the procedures at § 23-79-109.

(2) The commissioner may adopt rules relating to:

(A) The standards to be followed in the approval of the forms of the funding agreements;

(B) The reserves to be maintained by insurers issuing the funding agreements;

(C) The accounting and reporting of funds credited under the funding agreements;

(D) The disclosure of information to be given to holders and prospective holders of the funding agreements; and

(E) The qualification and compensation of persons selling the funding agreements on behalf of insurers.

(h) Notwithstanding any other provision of law, the commissioner has sole authority to regulate the issuance and sale of the funding agreements, including the persons selling the funding agreements on behalf of insurers.



§ 23-62-110 - Mortgage guaranty insurance.

As used in the Arkansas Insurance Code, "mortgage guaranty insurance" means insurance that insures lenders against financial loss by reason of nonpayment of principal, interest, or other sums agreed to be paid under the terms of any note, bond, or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on improved real estate.



§ 23-62-111 - Employee benefit stop-loss insurance.

(a) As used in this subchapter, "employee benefit stop-loss insurance" means coverage that insures an employer or an employer-sponsored health plan against the risk that:

(1) One (1) claim will exceed a specific dollar amount; or

(2) The entire loss of a self-insurance plan will exceed a specific dollar amount.

(b) An insurer authorized to transact accident and health insurance business in this state may issue employee benefit stop-loss insurance in this state.

(c) An insurer shall not issue an employee benefit stop-loss insurance policy that:

(1) Has an annual attachment point for claims incurred per individual that is less than twenty thousand dollars ($20,000);

(2) Has an annual aggregate attachment point for groups of fifty (50) or less that is lower than the greater of:

(A) Four thousand dollars ($4,000) multiplied by the number of group members;

(B) One hundred twenty percent (120%) of expected claims; or

(C) Twenty thousand dollars ($20,000);

(3) Has an annual aggregate attachment point for groups of fifty-one (51) or more that is lower than one hundred ten percent (110%) of expected claims; or

(4) Provides for direct coverage of health care expenses of an individual.

(d) The Insurance Commissioner may adopt rules that carry out the requirements of this section, including without limitation rules that require:

(1) Additional standards for employee benefit stop-loss insurance policies; and

(2) Disclosures to policyholders by an insurance carrier providing employee benefit stop-loss insurance.






Subchapter 2 - -- Reinsurance Generally

§ 23-62-201 - Exception.

This subchapter shall not apply to insurance of wet marine and foreign trade insurance risks.



§ 23-62-202 - Limits of risk.

Any authorized insurer may accept reinsurance only of such risks, in this state, and retain risk thereon within such limits, as it is authorized to insure.



§ 23-62-203 - Rules and regulations.

The Insurance Commissioner may adopt reasonable rules and regulations to implement the provisions of this subchapter.



§ 23-62-204 - Allowance of credit.

(a) (1) Except as provided in subsection (b) of this section, no credit shall be allowed as an asset or a deduction from liability to any ceding insurer for reinsurance unless the reinsurance contract provides that in the event of the insolvency of the ceding insurer, the reinsurance is payable under one (1) or more contracts reinsured by the assuming insurer on the basis of reported claims allowed by the liquidation court without diminution because of the insolvency of the ceding insurer.

(2) The payments shall be made directly to the ceding insurer or to its domiciliary liquidator unless:

(A) The contract or other written agreement specifically provides another payee of the reinsurance in the event of the insolvency of the ceding insurer; or

(B) The assuming insurer with the consent of the direct insured or insureds has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under the policies and in substitution for the obligations of the ceding insurer to the payees.

(b) (1) If a life and health insurance guaranty association has made the election to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, then the reinsurer's liability to pay covered reinsured claims shall continue under the contract of reinsurance, provided that the reinsurer is paid the reinsurance premiums for coverage.

(2) Payment of the reinsured claims shall be made by the reinsurer only pursuant to the direction of the guaranty association or its designated successor.

(3) Any claim payment made at the direction of the guaranty association or its designated successor by the reinsurer will discharge the reinsurer of all further liability to any other party for the payment.

(c) (1) The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendency of a claim against the ceding insurer on the contract reinsured within a reasonable time after the claim is filed in the liquidation proceeding.

(2) During the pendency of the claim, any assuming insurer may investigate the claim and interpose at its own expense in the proceeding any defenses which it deems available to the ceding insurer or its liquidator.

(3) The expense of asserting a defense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer.

(4) If two (2) or more assuming insurers are involved in a claim and a majority in interest elect to interpose one (1) or more defenses to the claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.



§ 23-62-205 - Approval and notice of reinsurance.

(a) Every insurer authorized to do business in the State of Arkansas, whether foreign, domestic, or alien, including, but not limited to, farmers' mutual aid associations or companies, reciprocal insurers, stipulated premium insurers, mutual assessment life and disability companies, and foreign fraternal benefit societies, shall petition the Insurance Commissioner for prior approval of any agreement of assumption reinsurance which provides for the ceding of Arkansas risks to an insurer not authorized to do business in this state.

(b) After notice and hearing, the commissioner may approve the agreement for reinsurance if it is found:

(1) That the agreement is fair and equitable and does not lessen or diminish any benefit to a policyholder which would have been provided by the ceding entity;

(2) That the agreement promotes the public interest and does not create a monopoly;

(3) That the agreement is not harmful to the best interests of the policyholders;

(4) That the agreement will not impair the financial condition of either the ceding insurer or the assuming insurer;

(5) That the assuming insurer is in sound financial condition; and

(6) That the assumption certificates, after being filed with and approved by the commissioner, shall be given to Arkansas policyholders affected by the agreement, provided, that notice to credit life and credit disability policyholders may be given to the creditor beneficiary of the credit life or credit disability policy.

(c) The commissioner, in his or her sole discretion, may waive notice and hearing as to any agreement under subsection (b) of this section pursuant to written motion by any party to the agreement.

(d) (1) Every insurer authorized to do business in the State of Arkansas, whether foreign, domestic, or alien, including, but not limited to, farmers' mutual aid associations or companies, reciprocal insurers, stipulated premium insurers, mutual assessment life and disability companies, and foreign fraternal benefit societies, shall file with the commissioner any agreement of assumption reinsurance which provides for the ceding of Arkansas risks to any insurer authorized to do business in this state. The agreement shall be deemed approved within thirty (30) days after the date filed.

(2) This subsection shall not apply to any agreement for assumption reinsurance which cedes Arkansas risks if the assuming insurer is authorized to do business in this state and the transaction is approved by the state insurance regulator of the domiciliary state of the ceding insurer.

(e) Any assumption certificates issued to Arkansas policyholders pursuant to assumption reinsurance agreements shall be filed with and approved by the commissioner prior to delivery to policyholders.

(f) Domestic stock and domestic mutual insurers shall be exempt from the requirements of subsections (a)-(d) of this section, but shall comply with the provisions of §§ 23-69-149 and 23-69-150, respectively.

(g) Domestic fraternal benefit societies shall be exempt from the requirements of subsections (a)-(d) of this section, but shall comply with the provisions of § 23-74-304.






Subchapter 3 - -- Arkansas Credit for Reinsurance Law

§ 23-62-301 - Title -- Applicability.

(a) This subchapter may be cited as the "Arkansas Credit for Reinsurance Law".

(b) All reserves ceded to a nonadmitted reinsurer on insurance written in this state shall be subject to the provisions of this subchapter.



§ 23-62-302 - Sections 23-62-201, 23-62-202, 23-62-204, and 23-62-205 applicable -- Purpose -- Construction.

(a) Reinsurance of insurance risks by domestic and foreign insurance companies is also regulated under the provisions of §§ 23-62-201, 23-62-202, 23-62-204, and 23-62-205.

(b) (1) The purpose of this subchapter is to protect the interest of insureds, claimants, ceding insurers, assuming insurers, and the public generally. The General Assembly declares its intent is to ensure adequate regulation of insurers and reinsurers and adequate protection for those to whom they owe obligations.

(2) In furtherance of the state's interest, the General Assembly provides a mandate that upon the insolvency of an insurer or reinsurer not domiciled in the United States that provides security to fund its obligations within the United States in accordance with this subchapter:

(A) The assets representing the security shall be maintained in the United States, and claims shall be filed with and valued by the state insurance commissioner with regulatory oversight; and

(B) The assets shall be distributed in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic United States insurance companies.

(3) The General Assembly further declares that the matters contained in this subchapter are fundamental to the business of insurance in accordance with 15 U.S.C. §§ 1011-1012, as it existed on January 1, 2005.

(c) (1) Nothing in this subchapter is intended to prohibit or discourage reasonable competition or to prohibit or discourage the continued availability of insurance regulated by this subchapter.

(2) The provisions of this subchapter shall be liberally construed.



§ 23-62-303 - Report of funds withheld under reinsurance treaties.

Deposits and funds withheld under reinsurance treaties shall be reported in the annual statement in the exhibit entitled "Special Deposits Not for the Protection of All Policyholders".



§ 23-62-304 - Agreement examination.

The Insurance Commissioner shall have the right to examine any of the reinsurance agreements or deposit arrangements of the ceding insurer at any time.



§ 23-62-305 - Credit allowed a domestic ceding insurer.

(a) (1) Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of this subchapter.

(2) Credit shall be allowed under subsection (b), subsection (c), or subsection (d) of this section only for cessions of the kinds or classes of business which the assuming insurer is licensed or otherwise permitted to write or assume in:

(A) Its state of domicile; or

(B) In the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance.

(3) Credit shall be allowed under subsection (d) or subsection (e) of this section only if the applicable requirements of subsection (g) of this section have been satisfied.

(b) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is licensed to transact insurance or reinsurance in this state.

(c) (1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is accredited as a reinsurer in this state. An accredited reinsurer is one which:

(A) Files with the Insurance Commissioner evidence of its submission to this state's jurisdiction;

(B) Submits to this state's authority to examine its books and records;

(C) Is licensed to transact insurance or reinsurance in at least one (1) state, or, in the case of a United States branch of an alien assuming insurer, is entered through and licensed to transact insurance or reinsurance in at least one (1) state; and

(D) Files annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement and either:

(i) Maintains a surplus regarding policyholders in an amount not less than twenty million dollars ($20,000,000) and whose accreditation has not been denied by the commissioner within ninety (90) days of its submission; or

(ii) Maintains a surplus regarding policyholders in an amount less than twenty million dollars ($20,000,000) and whose accreditation has been approved by the commissioner.

(2) No credit shall be allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the commissioner after notice and hearing.

(d) (1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state which employs standards regarding credit for reinsurance substantially similar to those applicable under this statute and the assuming insurer or United States branch of an alien assuming insurer:

(A) Maintains a surplus regarding policyholders in an amount not less than twenty million dollars ($20,000,000); and

(B) Submits to the authority of this state to examine its books and records.

(2) The requirement of subdivision (d)(1)(A) of this section does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(e) (1) (A) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which maintains a trust fund in a qualified United States financial institution, as defined in § 23-62-307(b), for the payment of the valid claims of its United States ceding insurers, their assigns, and their successors in interest.

(B) To enable the commissioner to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers.

(C) The assuming insurer shall submit to examination of its books and records by the commissioner and bear the expense of examination.

(2) (A) A credit for reinsurance shall not be granted under this section unless the form of the trust and any amendments to the trust have been approved by:

(i) The insurance commissioner of the state where the trust is domiciled; or

(ii) The insurance commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

(B) (i) The form of the trust and any trust amendments also shall be filed with the insurance commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled.

(ii) The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States.

(iii) The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States ceding insurers, their assigns, and their successors in interest.

(iv) The trust and the assuming insurer shall be subject to examination as determined by the commissioner.

(C) (i) The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust.

(ii) No later than February 28 of each year, the trustees of the trust shall:

(a) Report to the commissioner in writing the balance of the trust;

(b) List the trust's investments at the preceding year's end; and

(c) Certify either the date of termination of the trust or that the trust will not expire prior to the following December 31.

(3) (A) The trust fund for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers, and in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000).

(B) (i) In the case of a group, including incorporated and individual unincorporated underwriters:

(a) For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after August 1, 1995, the trust shall consist of a trusteed account in an amount not less than the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group;

(b) For reinsurance ceded under reinsurance agreements with an inception date on or before July 31, 1995, and not amended or renewed after that date, notwithstanding the other provisions of this act, the trust shall consist of a trusteed account in an amount not less than the group's several insurance and reinsurance liabilities attributable to business written in the United States; and

(c) In addition to the other trusts under this subdivision (e)(3)(B), the group shall maintain in trust a trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account.

(ii) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

(iii) Within ninety (90) days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the commissioner:

(a) An annual certification by the group's domiciliary regulator of the solvency of each underwriter member; or

(b) If a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

(f) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection (b), subsection (c), subsection (d), or subsection (e) of this section, but only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

(g) (1) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit permitted by subsections (d) and (e) of this section shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(A) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall:

(i) Submit to the jurisdiction of any court of competent jurisdiction in any state of the United States;

(ii) Comply with all requirements necessary to give the court jurisdiction; and

(iii) Abide by the final decision of the court or of any appellate court in the event of an appeal; and

(B) To designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company.

(2) This subsection is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes if the obligation is created in the agreement.

(h) If the assuming insurer does not meet the requirements of subsection (b), subsection (c), or subsection (d) of this section, the credit permitted under subsection (e) of this section shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(1) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by subdivision (e)(3) of this section or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, then the trustee shall comply with an order of the insurance commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the insurance commissioner with regulatory oversight all of the assets of the trust fund;

(2) The assets shall be distributed by and claims shall be filed with and valued by the insurance commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies;

(3) If the insurance commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or a part of the assets shall be returned by the insurance commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement; and

(4) The grantor shall waive any right otherwise available to it under any law of the United States that is inconsistent with this subsection.



§ 23-62-306 - Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.

(a) An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of § 23-62-305 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer.

(b) The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held:

(1) In the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or

(2) In the case of a trust, in a qualified United States financial institution as defined in § 23-62-307(b).

(c) The security may be in the form of:

(1) Cash;

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners and qualifying as admitted assets;

(3) (A) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution as defined in § 23-62-307(a), effective no later than December 31 of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement.

(B) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, shall continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs; or

(4) Any other form of security acceptable to the Insurance Commissioner.



§ 23-62-307 - Qualified United States financial institutions.

(a) For purposes of this subchapter, a "qualified United States financial institution" means an institution that:

(1) Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the Insurance Commissioner, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(b) A "qualified United States financial institution" means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(1) Is organized, or, in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(2) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.



§ 23-62-308 - Rules and regulations.

The Insurance Commissioner may adopt rules and regulations implementing the provisions of §§ 23-62-303 -- 23-62-307.






Subchapter 4 - -- Reinsurance Intermediary Act

§ 23-62-401 - Short title.

This subchapter may be cited as the "Reinsurance Intermediary Act".



§ 23-62-402 - Definitions.

As used in this subchapter:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries;

(2) "Controlling person" means any person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed the management, control, or activities of a reinsurance intermediary;

(3) "Insurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer;

(4) "Licensed producer" means an agent, broker, or reinsurance intermediary licensed pursuant to the applicable provision of the insurance law;

(5) "Reinsurance intermediary" means a reinsurance intermediary broker or a reinsurance intermediary manager as these terms are defined in subdivisions (6) and (7) of this section;

(6) "Reinsurance intermediary broker" means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer;

(7) (A) "Reinsurance intermediary manager" means any person, firm, association, or corporation who has authority to bind, or who manages, all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for such a reinsurer whether known as a reinsurance intermediary manager, a manager, or other similar term.

(B) Notwithstanding the above, the following persons shall not be considered reinsurance intermediary managers, with respect to such a reinsurer, for the purposes of this subchapter:

(i) An employee of the reinsurer;

(ii) A United States manager of the United States branch of an alien reinsurer;

(iii) An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., and whose compensation is not based on the volume of premiums written; and

(iv) The manager of a group, association, pool, or organization of insurers which engages in joint underwriting or joint reinsurance and which is subject to examination by the insurance commissioner of the state in which the manager's principal business office is located;

(8) "Reinsurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer with the authority to assume reinsurance; and

(9) "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this subchapter.



§ 23-62-403 - Qualified United States financial institutions.

For purposes of this subchapter, a "qualified United States financial institution" means an institution that:

(1) Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(2) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the Insurance Commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.



§ 23-62-404 - Licensure.

(a) No person, firm, association, or corporation shall act as a reinsurance intermediary broker in this state if the reinsurance intermediary broker maintains an office either directly, or as a member or employee of a firm or association, or as an officer, director, or employee of a corporation:

(1) In this state, unless the reinsurance intermediary broker is a licensed producer in this state; or

(2) In another state, unless the reinsurance intermediary broker is a licensed producer in this state or the reinsurance intermediary broker is licensed in this state as a nonresident reinsurance intermediary.

(b) No person, firm, association, or corporation shall act as a reinsurance intermediary manager:

(1) For a reinsurer domiciled in this state, unless the reinsurance intermediary manager is a licensed producer in this state;

(2) In this state, if the reinsurance intermediary manager maintains an office either directly or as a member or employee of a firm or association, or as an officer, director, or employee of a corporation in this state, unless the reinsurance intermediary manager is a licensed producer in this state; and

(3) In another state for a nondomestic insurer, unless the reinsurance intermediary manager is a licensed producer in this state or the person is licensed in this state as a nonresident reinsurance intermediary.

(c) The Insurance Commissioner may require a reinsurance intermediary manager subject to subsection (b) of this section to:

(1) File a bond in an amount from an insurer acceptable to the commissioner for the protection of the reinsurer; and

(2) Maintain an errors and omissions policy in an amount acceptable to the commissioner.

(d) (1) (A) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of this subchapter.

(B) Any such license issued to a firm or association will authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto.

(C) Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof, to act as reinsurance intermediaries on behalf of the corporation, and all such persons shall be named in the application and any supplements thereto.

(2) (A) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this subchapter for designation of service of process upon unauthorized insurers; and also shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the nonresident reinsurance intermediary may be served.

(B) The licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and the change shall not become effective until acknowledged by the commissioner.

(e) (1) The commissioner may refuse to issue a reinsurance intermediary license if, in his or her judgment, the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant is not trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any one (1) of the foregoing has given cause for revocation or suspension of the license, or has failed to comply with any prerequisite for the issuance of the license.

(2) Upon written request therefor, the commissioner will furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.

(f) Licensed attorneys at law of this state when acting in their professional capacity as such shall be exempt from this section.



§ 23-62-405 - Required contract provisions -- Reinsurance intermediary brokers.

(a) Transactions between a reinsurance intermediary broker and the insurer it represents in such capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party.

(b) The authorization shall, at a minimum, provide that:

(1) The insurer may terminate the reinsurance intermediary broker's authority at any time;

(2) The reinsurance intermediary broker will render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary broker, and remit all funds due to the insurer within thirty (30) days of receipt;

(3) All funds collected for the insurer's account will be held by the reinsurance intermediary broker in a fiduciary capacity in a bank which is a qualified United States financial institution, as defined in § 23-62-403;

(4) The reinsurance intermediary broker will comply with § 23-62-406;

(5) The reinsurance intermediary broker will comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(6) The reinsurance intermediary broker will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.



§ 23-62-406 - Books and records -- Reinsurance intermediary brokers.

(a) For at least ten (10) years after expiration of each contract of reinsurance transacted by the reinsurance intermediary broker, the reinsurance intermediary broker will keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) The period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

(3) The reporting and settlement requirements of balances;

(4) The rate used to compute the reinsurance premium;

(5) The names and addresses of assuming reinsurers;

(6) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary broker;

(7) Related correspondence and memoranda;

(8) Proof of placement;

(9) Details regarding retrocessions handled by the reinsurance intermediary broker, including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

(10) Financial records, including, but not limited to, premium and loss accounts; and

(11) When the reinsurance intermediary broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(A) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b) The insurer will have access to and the right to copy and audit all accounts and records maintained by the reinsurance intermediary broker related to its business in a form usable by the insurer.



§ 23-62-407 - Duties of insurers utilizing the services of a reinsurance intermediary broker.

(a) An insurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary broker on its behalf unless the person is licensed as required by § 23-62-404.

(b) An insurer may not employ an individual who is employed by a reinsurance intermediary broker with which it transacts business, unless the reinsurance intermediary broker is under common control with the insurer and subject to the Insurance Holding Company Regulatory Act, § 23-63-501 et seq.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary broker with which it transacts business.



§ 23-62-408 - Required contract provisions -- Reinsurance intermediary managers.

(a) Transactions between a reinsurance intermediary manager and the reinsurer it represents in such capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors.

(b) At least thirty (30) days before the reinsurer assumes or cedes business through the producer, a true copy of the approved contract shall be filed with the Insurance Commissioner for approval.

(c) The contract shall, at a minimum, contain provisions that:

(1) (A) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary manager.

(B) The reinsurer may immediately suspend the authority of the reinsurance intermediary manager to assume or cede business during the pendency of any dispute regarding the cause for termination;

(2) The reinsurance intermediary manager will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(3) (A) All funds collected for the reinsurer's account will be held by the reinsurance intermediary manager in a fiduciary capacity in a bank which is a qualified United States financial institution, as defined in § 23-62-403.

(B) The reinsurance intermediary manager may retain no more than three (3) months' estimated claims payments and allocated loss adjustment expenses.

(C) The reinsurance intermediary manager shall maintain a separate bank account for each reinsurer that it represents;

(4) For at least ten (10) years after expiration of each contract of reinsurance transacted by the reinsurance intermediary manager, the reinsurance intermediary manager will keep a complete record for each transaction showing:

(A) The type of contract, limits, underwriting restrictions, classes or risks, and territory;

(B) The period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(C) The reporting and settlement requirements of balances;

(D) The rate used to compute the reinsurance premium;

(E) The names and addresses of reinsurers;

(F) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary manager;

(G) Related correspondence and memoranda;

(H) Proof of placement;

(I) Details regarding retrocessions handled by the reinsurance intermediary manager, as permitted by § 23-62-410(d), including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

(J) Financial records, including, but not limited to, premium and loss accounts; and

(K) When the reinsurance intermediary manager places a reinsurance contract on behalf of a ceding insurer:

(i) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative;

(5) The reinsurer will have access to and the right to copy all accounts and records maintained by the reinsurance intermediary manager related to its business in a form usable by the reinsurer;

(6) The contract cannot be assigned in whole or in part by the reinsurance intermediary manager;

(7) The reinsurance intermediary manager will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks;

(8) Set forth the rates, terms, and purposes of commissions, charges, and other fees which the reinsurance intermediary manager may levy against the reinsurer;

(9) If the contract permits the reinsurance intermediary manager to settle claims on behalf of the reinsurer:

(A) All claims will be reported to the reinsurer in a timely manner;

(B) A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(i) Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(ii) Involves a coverage dispute;

(iii) May exceed the reinsurance intermediary manager's claims settlement authority;

(iv) Is open for more than six (6) months; or

(v) Is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(C) All claim files will be the joint property of the reinsurer and the reinsurance intermediary manager. However, upon an order of liquidation of the reinsurer the files shall become the sole property of the reinsurer or its estate. The reinsurance intermediary manager shall have reasonable access to and the right to copy the files on a timely basis; and

(D) Any settlement authority granted to the reinsurance intermediary manager may be terminated for cause upon the reinsurer's written notice to the reinsurance intermediary manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

(10) If the contract provides for a sharing of interim profits by the reinsurance intermediary manager, then the interim profits will not be paid until one (1) year after the end of each underwriting period for property business and five (5) years after the end of each underwriting period for casualty business, or a later period set by the commissioner for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to § 23-62-410(c);

(11) The reinsurance intermediary manager will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(12) The reinsurer shall periodically, at least semiannually, conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary manager;

(13) The reinsurance intermediary manager will disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to the contract; and

(14) The acts of the reinsurance intermediary manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.



§ 23-62-409 - Prohibited acts.

The reinsurance intermediary manager shall not:

(1) (A) Bind retrocessions on behalf of the reinsurer, except that the reinsurance intermediary manager may bind facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions.

(B) The guidelines shall include a list of reinsurers with which the automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) Commit the reinsurer to participate in reinsurance syndicates;

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he or she is appointed;

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent (1%) of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(5) (A) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer.

(B) If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) Jointly employ an individual who is employed by the reinsurer; or

(7) Appoint a reinsurance intermediary submanager.



§ 23-62-410 - Duties of reinsurers utilizing the services of a reinsurance intermediary manager.

(a) A reinsurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary manager on its behalf unless the person is licensed as required by § 23-62-404.

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary manager which the reinsurer has engaged, prepared by an independent certified accountant in a form acceptable to the Insurance Commissioner.

(c) (1) If a reinsurance intermediary manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary manager.

(2) This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with a reinsurance intermediary manager.

(e) Within thirty (30) days of termination of a contract with a reinsurance intermediary manager, the reinsurer shall provide written notification of the termination to the commissioner.

(f) (1) A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its reinsurance intermediary manager.

(2) This subsection shall not apply to relationships governed by the Insurance Holding Company Regulatory Act, § 23-63-501 et seq.



§ 23-62-411 - Examination authority.

(a) (1) A reinsurance intermediary shall be subject to examination by the Insurance Commissioner.

(2) The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.

(b) A reinsurance intermediary manager may be examined as if it were the reinsurer.



§ 23-62-412 - Penalties and liabilities.

(a) A reinsurance intermediary, insurer, or reinsurer found by the Insurance Commissioner, after a hearing conducted in accordance with §§ 23-61-301 -- 23-61-307, to be in violation of any provision of this subchapter shall:

(1) For each separate violation, pay a penalty in an amount not exceeding five thousand dollars ($5,000);

(2) Be subject to revocation or suspension of its license; and

(3) If a violation was committed by the reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the violation.

(b) The decision, determination, or order of the commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to § 23-61-307.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided in the insurance law.

(d) Nothing contained in this subchapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties, or confer any rights to those persons.



§ 23-62-413 - Rules and regulations.

The Insurance Commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this subchapter.









Chapter 63 - Insurance Companies Generally

Subchapter 1 - -- General Provisions

§ 23-63-102 - Retaliation for foreign taxes, fees, restrictions, etc.

(a) The Insurance Commissioner shall impose upon any insurer or upon the agent or representative of that insurer of any other state or any foreign country doing business in the State of Arkansas the same taxes, licenses, and other fees, in the aggregate, and the same fines, penalties, deposit requirements or other material requirements, obligations, prohibitions, or restrictions that are imposed upon Arkansas insurers or upon their agents or representatives by the laws of the other state or its political subdivisions or the other country or its provinces or political subdivisions.

(b) This section does not apply to:

(1) Application fees, examination fees, license fees, appointment fees, and continuation fees for agents, adjusters, service representatives, or consultants; or

(2) (A) Personal income taxes, ad valorem taxes on real or personal property, or special purpose obligations, fees, or assessments imposed by the other state in connection with particular kinds of insurance, other than property insurance.

(B) However, the commissioner shall consider deductions from premium taxes or other taxes payable allowed because of real estate or personal property taxes paid in determining the propriety and extent of retaliatory action under this section.

(c) For reporting years beginning on or after January 1, 2005, neither this section nor § 23-63-103 shall apply to any foreign insurer if more than fifteen percent (15%) of its capital stock is owned by a corporation organized under the laws of this state and domiciled within this state.

(d) In addition to the funds now appropriated and set aside for the use and benefit of firemen's relief and pension funds by § 24-11-809, there is appropriated and set aside for the use and benefit of the firemen's relief and pension funds the additional taxes, authorized by subsections (a)-(c) of this section, on all premiums collected by all fire, tornado, and marine insurance companies, corporations, or associations incorporated under the laws of any state or nation other than the State of Arkansas, in all cities and towns in the State of Arkansas, coming within the provisions of § 24-11-809.



§ 23-63-103 - Retaliation for unjustified refusal to permit business because of similar name.

Whenever any other state or foreign country refuses to permit any life insurer domiciled in Arkansas to enter in and transact insurance in the state or country upon the grounds that the name of the Arkansas insurer is the same or similar to the name of a life insurer domiciled in the other state or country, the Insurance Commissioner, if satisfied that no such similarity of names actually exists, that the refusal is unjustified, and that the Arkansas insurer should be permitted to do business in the other state or country, may, in his or her discretion, suspend or revoke the certificate of authority in Arkansas of that life insurer domiciled in the other state or country whose name has been so declared to be similar to that of the Arkansas insurer.



§ 23-63-104 - Domicile of alien insurer.

(a) For the purpose of the Arkansas Insurance Code, except as provided under § 23-68-102(6), the domicile of an alien insurer, other than insurers formed under the laws of Canada, shall be that state designated by the insurer in writing filed with the Insurance Commissioner at time of admission to this state or within six (6) months after June 11, 1959, whichever date is the later, and may be any one (1) of the following states:

(1) That in which the insurer was first authorized to transact insurance;

(2) That in which is located the insurer's principal place of business in the United States; or

(3) That in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders, or policyholders and creditors, in the United States.

(b) If the insurer makes no designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.



§ 23-63-105 - Service contracts to perform administrative functions.

(a) (1) No domestic insurer shall make any contract with any insurance company or holding company or any other type of company whereby the company is to perform substantially all of the administrative functions for the insurer until that contract is filed with and has received prior written approval by the Insurance Commissioner.

(2) Administrative functions of an insurer include, but are not limited to, underwriting, policy issue, accounting, premium notice preparation, agents' commission statements, other periodical accounting reports, preparation of annual convention statements, and managerial consulting services.

(b) Any disapproval by the commissioner shall be delivered to the insurer in writing, stating the grounds therefor.

(c) The commissioner shall disapprove any contract if he or she finds that it:

(1) Subjects the insurer to excessive charges;

(2) Is to extend for an unreasonable length of time;

(3) Does not contain fair and adequate standards of performance; or

(4) Contains other inequitable provisions which impair the proper interests of stockholders or policyholders of the insurer.

(d) (1) All service contracts approved under this section shall be submitted annually to the commissioner for review and approval on the anniversary date of first approval.

(2) The commissioner, in his or her discretion, may require submission of a contract for review at any time if he or she feels a review would be in the best interest of stockholders or policyholders of the insurer.

(3) Any contract not submitted in accordance with this act shall be deemed disapproved as of the day following the day that contract should have been submitted.

(e) The provisions of this section shall not apply to contracts of domestic licensees governed by the provisions of:

(1) Sections 23-63-514 and 23-63-515 of the Insurance Holding Company Regulatory Act, § 23-63-501 et seq.;

(2) The Managing General Agents Act, § 23-64-401 et seq.; and

(3) Section 23-69-137 concerning contracts for management and exclusive agents.



§ 23-63-107 - Prompt processing of payment by insurer.

(a) No insurer shall intentionally or unreasonably delay, for more than three (3) business days after presentment for collection, the processing of any properly executed and endorsed check or draft issued in settlement of an insurance claim.

(b) It is the intent of the General Assembly that insureds or claimants shall be paid their settlement proceeds at the earliest possible time.

(c) Any insurer violating this section shall pay the insured or claimant a penalty of two hundred dollars ($200) or fifteen percent (15%) of the face amount of the check or draft, whichever is higher.



§ 23-63-109 - Natural causes.

(a) (1) No insurance policy or contract covering damages to property shall be cancelled nor the renewal thereof denied solely as a result of claims arising from natural causes.

(2) "Natural cause" is defined as an act occasioned exclusively by the violence of nature where all human agency is excluded from creating or entering into the cause of the damage or injury.

(b) Any insurer which violates the provisions of this section shall be subject to the procedures and penalties provided under the Trade Practices Act, § 23-66-201 et seq.



§ 23-63-110 - Policy cancellation or premium increase.

(a) No insurance policy or contract after being issued by an insurer authorized to transact business in this state may be cancelled nor may the premium for such a policy be increased solely as a result of claims made under the policy which resulted in no loss to the insurer.

(b) The following shall not be treated as a claim made under the policy or used to cancel or increase the premium of a policy or contract of insurance:

(1) A request for policy information; or

(2) A discussion between an insured and an insurer or producer as to whether an event is covered under an insurance policy, provided that the event does not materially increase the risk insured.

(c) This section shall not apply to annuities or workers' compensation, life, disability, accident and health, or long-term care insurance.

(d) Any insurer that violates the provisions of this section shall be subject to the procedure and penalties provided under the Trade Practices Act, § 23-66-201 et seq.



§ 23-63-111 - Policyholder's right to loss information.

(a) (1) (A) Upon written request, each licensed property and casualty insurer shall mail or deliver the policyholder's claim loss information to the policyholder or his or her authorized producer within thirty (30) days from the date of receipt of the request from the policyholder.

(B) If the requested claim loss information is not provided directly to the policyholder, the authorized producer shall mail or deliver the requested claim loss information to the policyholder within seven (7) days from the date of receipt of the claim loss information from the licensed property and casualty insurer.

(2) (A) "Claim loss information" as used in this section means the:

(i) Date of loss;

(ii) Property insured; and

(iii) Amount paid.

(B) "Claim loss information" does not include supporting claim file documentation, including, but not limited to, copies of claim files, investigation reports, evaluation statements, insured's statements, and documents protected by a common law or statutory privilege.

(b) The insurer may charge a reasonable fee for providing the information.

(c) The insurer shall not be required to maintain claim loss information for more than five (5) years following the termination of coverage.



§ 23-63-112 - Notice of intent to settle.

(a) An insurer shall provide its insured written notice of the terms of settlement of a claim if the insured:

(1) Notifies the insurer in writing that the amount of or liability for the claim is contested; and

(2) Requests in writing notice of the insurer's settlement of the claim.

(b) Except as provided in subsection (a) of this section, nothing in this section shall be construed to alter the defense or handling of a claim under any policy or contract of insurance.

(c) The provisions of this section shall not apply to personal lines of insurance.



§ 23-63-113 - Agreement required for access to contracting agent's panel of contracted health care providers or contracted reimbursement rates -- Identification of network discounts applicable to provider claims required on subscriber identification cards.

(a) As used in this section:

(1) (A) "Contracting agent" means an entity that while engaged in selling, leasing, assigning, conveying, or otherwise, grants access to the entity's panel of contracted health care providers and the entity's contracted reimbursement rates to another entity.

(B) "Contracting agent" includes, to the extent an entity is engaged in the activities in subdivision (a)(1)(A) of this section and to the full extent permitted by the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., as it existed on January 1, 2007:

(i) Preferred provider organizations;

(ii) Third-party administrators;

(iii) Prescription benefit management companies;

(iv) Insurance companies;

(v) Health maintenance organizations;

(vi) Hospital and medical service corporations; and

(vii) Self-insured health plans;

(2) "Entity" means any physician or other provider of health care services, including institutional providers and organizations or groups of health care providers;

(3) (A) "Health benefit plan" means any individual, blanket, or group plan, policy, or contract for health care services issued or delivered by a health care insurer in this state, including indemnity and managed care plans and governmental plans as defined in 29 U.S.C. § 1002(32), as it existed on January 1, 2007.

(B) "Health benefit plan" does not include plans providing health care services under the Workers' Compensation Law, § 11-9-101 et seq., and the Public Employee Workers' Compensation Act, § 21-5-601 et seq.;

(4) "Person" means an individual, a corporation, a partnership, a firm, a trust, an association, a voluntary organization, or any other form of business enterprise or legal entity;

(5) "Provider" means any physician or other provider of health care services, including institutional providers, and also organizations or groups of health care providers;

(6) "Provider network" means a preferred provider organization or any other network of providers; and

(7) "Subscriber identification card" or "identification card" means a card that is issued to an individual evidencing his or her coverage under a health benefit plan.

(b) (1) No contracting agent shall sell, lease, assign, convey, or otherwise grant access to the contracting agent's panel of contracted health care providers or the contracting agent's contracted reimbursement rates to another entity unless authorized in an agreement between the contracting agent and the provider.

(2) At least annually and upon written request of a contracted provider, a contracting agent shall disclose in writing or electronically to its providers all payors and other entities to which the contracting agent has sold, leased, assigned, conveyed, or otherwise granted access to the contracting agent's panel of contracted health care providers and the contracting agent's reimbursement rates.

(c) (1) A subscriber identification card shall state in a clear and legible manner the network applicable to provider claims arising under the subscriber identification card.

(2) A provider network's contractual discounts or other alternative rates of payments shall be enforceable and binding on all parties only with respect to the network identified under subdivision (c)(1) of this section.

(d) This section does not apply to an insurance company, a health maintenance organization, or any other entity when the insurance company, the health maintenance organization, or the other entity provides health benefits directly through the insurance company's, the health maintenance organization's, or the other entity's own network to the insurance company's, the health maintenance organization's, or other entity's own enrollees without using a contracting agent.

(e) No contracting agent shall retaliate against a provider for exercising rights under this section.

(f) The Insurance Commissioner shall adopt rules for the implementation, administration, and enforcement of this section and shall enforce this section using the powers granted to the commissioner in the Arkansas Insurance Code.

(g) Nothing in any contract shall supersede this section.

(h) (1) To avoid impairment of existing contracts, this section shall only apply to contracts issued, renewed, or amended after July 31, 2007.

(2) Any provision in a health benefit plan that is executed, delivered, or renewed, or that otherwise contracts for provision of services in this state that is contrary to this subchapter shall be void to the extent of the conflict.

(i) The provisions of this act shall not apply to the Arkansas Comprehensive Health Insurance Pool.



§ 23-63-114 - Written management and service agreements.

No domestic insurance carrier, health maintenance organization, farmers' mutual aid association, hospital and medical service corporation, stipulated premium insurer, or fraternal benefit society shall enter into a management or service agreement unless the agreement is in writing.



§ 23-63-115 - Agreement between insurers and dentists establishing fees for noncovered service prohibited -- Definitions.

(a) As used in this section:

(1) "Dental plan" means a contract, plan, or policy of insurance issued by an insurer that provides for a dental benefit;

(2) "Insurer" means an insurance company, a health maintenance organization, a hospital and medical service corporation, or a self-insured health plan for employees of a governmental entity; and

(3) (A) "Noncovered service" means a service that is not reimbursable under a dental plan.

(B) "Noncovered service" does not include a service that is reimbursable subject to a deductible, waiting period, frequency limitation, annual or lifetime maximum, or other contractual limitation.

(b) An agreement between an insurer and a dentist establishing the fee a dentist may charge for a noncovered service is unenforceable.






Subchapter 2 - -- Authority To Do Business

§ 23-63-201 - Certificate of authority required -- Exceptions.

(a) No person shall act as an insurer and no insurer shall transact insurance in this state unless authorized by a subsisting certificate of authority issued to it by the Insurance Commissioner except as to such transactions as are expressly otherwise provided for in the Arkansas Insurance Code.

(b) A certificate of authority shall not be required of an insurer with respect to the following:

(1) Investigation, settlement, or litigation of claims under its policies lawfully written in Arkansas, or making change of beneficiary or other modifications of an insurance or annuity contract, or otherwise administering insurance or annuity contracts in force, or liquidation of assets and liabilities of the insurer, other than collection of new premiums, all as resulting from its former authorized operations in Arkansas;

(2) Transactions subsequent to issuance of or relative to a policy covering only subjects of insurance not resident, located, or expressly to be performed in Arkansas at time of issuance, or covering property in course of transportation by land, air, or water to, from, or through Arkansas and including any preparation or storage incidental thereto, and lawfully solicited, written, or delivered outside Arkansas; or

(3) Transactions pursuant to surplus lines coverages lawfully written under § 23-65-101 et seq., the Unauthorized Insurer Process Act, § 23-65-201 et seq., and the Surplus Lines Insurance Law, § 23-65-301 et seq., of the Arkansas Insurance Code.

(c) A foreign insurer may transact business in this state without certificate of authority, for the purpose and to the extent only of investing its funds in Arkansas real estate or securities, by complying with the laws of this state relating to foreign business corporations in general. Such an insurer shall not be subject to any other provisions of the Arkansas Insurance Code.

(d) (1) (A) The commissioner, in his or her reasonable discretion guided by the standards contained in this subsection and consistent with the purposes set forth in this subsection, may issue a special permit to make fixed-dollar life-only annuity agreements with donors to any duly organized domestic or foreign nonstock corporation or association conducted without profit and:

(i) Engaged in active operation for at least five (5) years prior to receiving the permit solely in bona fide charitable, religious, missionary, educational, or philanthropic activities; or

(ii) Not engaged in active operation solely in bona fide charitable, religious, missionary, educational, or philanthropic activities for five (5) years if the commissioner is reasonably satisfied that:

(a) The entity is affiliated with a corporation or association that meets the requirements of subdivision (d)(1)(A)(i) of this section; and

(b) An adequate level of management expertise is readily available to the entity requesting the permit.

(B) The permit shall authorize the corporation or association to receive gifts of money conditioned upon, or in return for, its agreement to pay an annuity to the donor or his or her nominee and to make and carry out the annuity agreement.

(C) Before making an annuity agreement under this subsection, every corporation or association shall file with the commissioner for his or her approval either:

(i) A schedule of its maximum annuity rates that shall be computed on the basis of the annuity standard adopted by it for calculating its reserves; or

(ii) A statement certifying that it adopts and will adhere to the annuity rates as published from time to time by the American Council on Gift Annuities or its successor until the corporation or association advises the commissioner to the contrary in writing and files a schedule of its new proposed maximum annuity rates for approval.

(D) Filings and approvals required under this subsection shall be subject to the provisions of §§ 23-79-109 and 23-79-110.

(2) Upon entering an annuity agreement, a domestic corporation or association shall establish and maintain liabilities with respect to the annuity by one (1) of the following methods, using an amount:

(A) Not less than the present value of future benefits payable to the donor as determined by the most recent method established by the Internal Revenue Service;

(B) Determined by applying the method established for annuities under the Standard Valuation Law for Life Insurance and Annuities, § 23-84-101 et seq.; or

(C) Equal to the aggregate values determined at the dates of contribution of all assets received from donors with respect to annuities for annuitants who are then living.

(3) (A) Unless otherwise permitted by the commissioner, each corporation or association shall maintain a segregated account or accounts for its charitable gift annuities.

(B) The segregated account or accounts shall be used solely to pay the charitable gift annuity obligations of the corporation or association.

(C) If the commissioner finds the reserve established by a permittee inadequate at any time, the commissioner shall order the permittee to increase its reserve accordingly, or the commissioner may stipulate the reserving method for the permittee to rectify the reserve deficiency.

(4) Each corporation or association, except those identified in subdivision (d)(5) of this section, shall maintain net admitted assets at least equal to the greater of:

(A) The sum of its reserves on its outstanding agreements, all other liabilities, and a surplus of at least ten percent (10%) of the reserves; or

(B) The amount of fifty thousand dollars ($50,000).

(5) Each domestic corporation or association maintaining reserves in the manner described in subdivision (d)(2)(C) of this section shall maintain net admitted assets at least equal to the amount of the reserves plus all other outstanding liabilities.

(6) In determining reserves, a deduction shall be made for all or any portion of an annuity risk that is reinsured by a life insurance company authorized to do business in this state.

(7) The required admitted assets shall be invested:

(A) Only in securities permitted by §§ 23-63-801 -- 23-63-833, 23-63-835, 23-63-836, 23-63-839, and 23-63-840; or

(B) In accordance with the prudent investor rule stated in §§ 24-2-610 -- 24-2-619.

(8) No corporation or association organized under the laws of another state shall be permitted to make annuity agreements in this state unless it complies with all requirements of this subsection imposed upon domestic corporations or associations, except that a corporation or association organized under the laws of another state may invest its reserves and surplus funds in securities permitted by the laws of its state of domicile.

(9) (A) No corporation or association shall make or issue in this state any annuity contract before obtaining a permit issued in accordance with the provisions of this subsection.

(B) If after notice and hearing the commissioner finds that a corporation or association having a permit has failed to comply with the requirements of this subsection, the commissioner may revoke or suspend the permit or order the permittee to cease making new annuity contracts until it complies.

(C) (i) All corporations or associations operating under this subsection shall file an annual financial statement of their operations and accounts and schedule of outstanding annuities with applicable reserves within one hundred eighty (180) days of the end of their fiscal year.

(ii) The report shall be prepared by a certified public accountant in accordance with generally accepted accounting principles detailing the financial condition and status of the corporation or association as of the conclusion of its most recent fiscal year.

(iii) Each domestic corporation or association investing assets in the manner described in subdivision (d)(7)(B) of this section shall file with the annual report:

(a) A description of the organization's investment philosophy for charitable gift annuities and how the investments of the company are designed to meet future charitable gift annuity obligations;

(b) A report from the organization identifying the members of the investment committee charged with making investment decisions regarding charitable gift annuity assets, including a description of each committee member's investment expertise; and

(c) A certification of the board of directors of the corporation or association that attests that its investments and investment transactions match the organization's philosophy and meet the standards of the prudent investor rule stated in §§ 24-2-610 -- 24-2-619.

(10) The commissioner may promulgate any rules and regulations the commissioner considers necessary or desirable to implement the provisions of this subsection.

(e) (1) The commissioner shall promulgate rules to allow a city, town, municipality, or county of this state acting independently or in any combination pursuant to an interlocal cooperation agreement under the Interlocal Cooperation Act, § 25-20-101 et seq., to obtain a charitable annuity permit for the purpose of establishing a charitable annuity program.

(2) (A) The charitable annuity program shall permit any person or an entity to make voluntary and charitable donations to benefit the bona fide charitable, educational, and philanthropic programs, including without limitation libraries, museums, and governmentally owned hospitals, of a city, town, municipality, or county acting alone or pursuant to an interlocal cooperation agreement under the Interlocal Cooperation Act, § 25-20-101 et seq.

(B) The charitable donation may be made to assist the establishment or maintenance of streets, parks, children's playgrounds, libraries, museums, beautification projects, or any other charitable, educational, or philanthropic purpose of a city, town, municipality, or county.

(3) The charitable annuity permit shall authorize the city, town, municipality, or county acting alone or pursuant to an interlocal cooperation agreement under the Interlocal Cooperation Act, § 25-20-101 et seq., to receive unconditional gifts of money and property and to receive gifts of money and property conditioned upon paying an annuity to the donor or the donor's nominee.

(4) The rules of the commissioner to implement this subsection shall provide without limitation:

(A) That the city, town, municipality, or county acting alone or pursuant to an interlocal cooperation agreement under the Interlocal Cooperation Act, § 25-20-101 et seq., has been actively involved in the operation of the public charitable, educational, or philanthropic activity for at least five (5) years prior to the issuance of the permit;

(B) For the investment of the assets and maintenance of the liabilities and surplus of the charitable annuity program appropriate to funding the annuities;

(C) That separate accounts be maintained solely for the benefit of annuity contract owners;

(D) The prior approval of annuity contract forms and annuity rates by the commissioner; and

(E) Annual financial reporting of a charitable annuity program of a city, town, municipality, or county acting alone or pursuant to an interlocal cooperation agreement under the Interlocal Cooperation Act, § 25-20-101 et seq., that has been granted a charitable annuity permit under this subsection.

(f) The commissioner may punish a person that fails to meet the requirements of subsection (d) or subsection (e) of this section by:

(1) Imposing a penalty of up to ten thousand dollars ($10,000); or

(2) Suspending or revoking the charitable annuity permit and authority to operate under subsection (d) or subsection (e) of this section.



§ 23-63-202 - Certificate of authority -- Eligibility generally.

To qualify for and hold authority to transact insurance in this state, an insurer must be otherwise in compliance with the Arkansas Insurance Code and with its charter powers and must be an incorporated stock insurer, an incorporated mutual insurer, or a reciprocal insurer, all of the same general type as may be formed as a domestic insurer under the Arkansas Insurance Code, except that:

(1) No foreign insurer shall be authorized to transact insurance in Arkansas which:

(A) Unless waived by the Insurance Commissioner, has not furnished the commissioner with evidence that it has been organized and actively engaged in the insurance business in the state of its incorporation for a period of three (3) years prior to the date of its application to be admitted and authorized to do business in the State of Arkansas. However, this subdivision (1)(A) shall not apply to a foreign insurance company which is:

(i) The wholly owned subsidiary of an insurance company admitted and authorized to do business in the State of Arkansas; or

(ii) The continuing corporation resulting from a merger or consolidation of insurance companies, at least one (1) of which has been organized and actively engaged in the insurance business in the state of its organization for at least three (3) years prior to the date of the application of the corporation to be admitted and authorized to do business in the State of Arkansas; and

(B) Does not maintain reserves as required by § 23-63-601 et seq., which:

(i) Refers to assets and liabilities applicable to the kinds of insurance transacted by the insurer wherever transacted in the United States;

(ii) If a mutual life insurer, issues policies under which the policyholder is subject to contingent liability or assessment; or

(iii) Transacts insurance on the assessment premium plan, stipulated premium plan, cooperative plan, or any similar plan, except that the commissioner may renew the certificate of authority of any foreign insurer lawfully transacting insurance in Arkansas on any plan under its certificate of authority immediately prior to January 1, 1960, so long as the insurer is otherwise in compliance with the applicable provisions of the Arkansas Insurance Code.

(2) No certificate of authority or license to transact any kind of insurance business shall be issued, renewed, or continued in effect to any insurer which is owned or controlled, in whole or in substantial part, by any state of the United States, or by a foreign government, or by any political subdivision, instrumentality, or agency of either, unless the insurer was so owned, controlled, or constituted and was authorized to transact insurance in this state, prior to March 3, 1959.

(3) Foreign Lloyd's plan insurers may be authorized to transact insurance in this state as provided in § 23-63-208.



§ 23-63-203 - Certificate of authority -- Eligibility -- Name of insurer.

(a) No insurer shall be authorized by original certificate of authority to transact insurance in this state which has or uses a name so similar to that of another insurer already so authorized as likely to mislead the public.

(b) No life insurer shall be so authorized which has or uses a name deceptively similar to that of another insurer authorized to transact insurance in this state within the preceding ten (10) years if life insurance policies originally issued by the other insurer are still outstanding in this state.

(c) No insurer shall be so authorized which has or uses a name which tends to deceive or mislead as to the type of organization of the insurer.

(d) In case of conflict of names hereafter between two (2) insurers, or a conflict otherwise prohibited under subsections (a)-(c) of this section, the Insurance Commissioner may permit or require as a condition to the issuance of an original certificate of authority to an applicant insurer that the insurer shall use in Arkansas such supplementation or modification of its name or such business name as may reasonably be necessary to avoid conflict. No name, supplementation, or modification shall contain the principal identifying factor contained in the name of any other insurer already authorized to transact insurance in this state.



§ 23-63-204 - Certificate of authority -- Eligibility -- Combinations of kinds of insurance.

An insurer which otherwise qualifies therefor may be authorized to transact any one (1) kind or combination of kinds of insurance, as defined in §§ 23-62-101 -- 23-62-108, except:

(1) A life insurer shall be authorized to transact in addition only accident and health insurance. However, the Insurance Commissioner shall continue to so authorize any life insurer otherwise qualified that, immediately prior to January 1, 1960, was lawfully authorized to transact in this state kinds of insurance in addition to life and accident and health;

(2) A reciprocal insurer shall not transact life insurance; and

(3) A title insurer shall be a stock insurer.



§ 23-63-205 - Certificate of authority -- Eligibility -- Capital funds.

(a) (1) On and after January 1, 2006, to qualify for and maintain authority to transact any one (1) kind of insurance, as defined in §§ 23-62-101 -- 23-62-108, or combination of kinds of insurance as shown in this subsection, an insurer applying for its original certificate of authority in Arkansas shall possess and maintain in cash and marketable securities unimpaired paid-in capital if the insurer is a domestic, foreign, or alien stock insurer or surplus if the insurer is a domestic, foreign, or alien mutual, or domestic mutual legal reserve life insurer, or foreign or alien reciprocal insurer, in an amount not less than is applicable under the schedule below, and shall possess when first so authorized such additional funds as surplus as are required under § 23-63-207: Click here to view image.

(2) (A) As to any combination of kinds of insurance, other than combinations of kinds of insurance specifically listed in this subsection, the insurer shall possess the sum of the minimum capital or surplus required by this subsection for the separate kinds of insurance it proposes to transact unless the Insurance Commissioner deems it sufficient for the applicant to possess and maintain the total amount of seven hundred fifty thousand dollars ($750,000) for the proposed combination of kinds of insurance.

(B) If Arkansas law does not specify the minimum capital or surplus for any kind of insurance, then the commissioner shall establish a minimum capital or surplus requirement of not less than five hundred thousand dollars ($500,000).

(3) The commissioner may require reinsurance on terms and in amounts as are reasonable under the circumstances for abstractor's professional liability insurance when written by title insurers.

(4) In his or her discretion, the commissioner may require the insurer to possess and maintain additional capital, if a stock insurer, and surplus, if a mutual or reciprocal insurer, in addition to that required by this section, based on the financial condition of the insurer or based on the types, volume, or nature of the business transacted by the insurer.

(b) An insurer holding a valid certificate of authority to transact insurance in this state immediately prior to January 1, 2006, may continue to be authorized to transact the same kinds of insurance as permitted by the certificate of authority by maintaining thereafter the same amount of paid-in capital stock, if the insurer is a stock insurer, or the amount of surplus, if the insurer is a mutual or reciprocal insurer, as required by the laws of this state for such an insurer immediately prior to January 1, 2006. However, the insurer shall not be granted authority to transact any other or additional kind of insurance, unless it then fully complies with the requirement as to capital and surplus, as applied to the kinds of insurance it then proposes to transact, as provided by this section with respect to insurers applying for original certificates of authority.

(c) Capital and surplus requirements shall be based upon all the kinds of insurance actually transacted or currently to be transacted by the insurer in all areas in which it operates, whether or not only a portion of the kinds are to be transacted in this state.

(d) As to surplus required for qualification to transact one (1) or more kinds of insurance and to be maintained, domestic mutual insurers, other than mutual life insurers, shall be governed by §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, and domestic reciprocal insurers shall be governed by § 23-70-101 et seq.

(e) A life insurer may also grant annuities without additional capital or additional surplus.

(f) A casualty insurer may be authorized to transact accident and health insurance without additional capital or additional surplus.

(g) (1) Except as provided in subdivision (g)(2) of this section:

(A) A title insurer shall not be approved to write any other kind of insurance other than title insurance; and

(B) A mortgage guaranty insurer shall not be approved to write any other kinds of insurance other than mortgage guaranty insurance.

(2) The provisions of this subsection shall not apply to an insurer authorized to write title or mortgage guaranty insurance along with other kinds of insurance as of January 1, 2006, but the insurer shall not be allowed to add additional kinds of insurance to its certificates of authority after January 1, 2006.



§ 23-63-206 - Certificate of authority -- Deposit of securities required.

(a) All insurers authorized to transact insurance in this state shall make and maintain a deposit of securities as follows:

(1) (A) (i) All insurers authorized to transact only life or accident and health insurance, or both, shall deposit through the Insurance Commissioner and subject to the conditions specified in § 23-63-909 securities eligible for deposit under § 23-63-903 and having at all times a market value of not less than one hundred thousand dollars ($100,000), conditioned for the payment of policyholders and creditors of the insurer in this state and the prompt payment of all claims arising and accruing to any person in this state.

(ii) (a) On and after January 1, 2002, the provisions of subdivision (a)(1)(A)(i) of this section shall apply only to domestic insurers licensed or hereafter licensed.

(b) Foreign and alien insurers licensed or hereafter licensed shall be exempt upon filing evidence with the commissioner of a satisfactory deposit for continued licensure in the state of domicile, Canada, Mexico, or a port-of-entry state.

(B) On and after January 1, 2002, licensed foreign and alien insurers may apply for release of an Arkansas deposit upon filing of evidence of a satisfactory deposit in the state or country of domicile;

(2) (A) (i) Insurers applying for an original certificate of authority in Arkansas for kinds of insurance other than life, accident and health, surety, or any combination thereof, and insurers holding a valid certificate of authority who thereafter apply to transact any other or additional kinds of insurance, excluding life, accident and health, surety, or any combination thereof, shall deposit through the commissioner and subject to the conditions specified in § 23-63-909 securities eligible for deposit under § 23-63-903 and having at all times a market value of not less than one hundred thousand dollars ($100,000), conditioned for the payment of policyholders and creditors of the insurer in this state and the prompt payment of all claims arising and accruing to any person in this state.

(ii) (a) On and after January 1, 2002, the provisions of subdivision (a)(2)(A)(i) of this section shall apply only to domestic insurers licensed or hereafter licensed.

(b) Foreign and alien insurers licensed or hereafter licensed shall be exempt upon filing evidence with the commissioner of a satisfactory deposit for continued licensure in the state of domicile, Canada, Mexico, or a port-of-entry state.

(B) On and after January 1, 2002, licensed foreign and alien insurers may apply for release of an Arkansas deposit upon filing of evidence of a satisfactory deposit in the state or country of domicile;

(3) (A) An insurer authorized to transact solely surety insurance in this state shall deposit through the commissioner and subject to the conditions provided in § 23-63-909 securities eligible for deposit under § 23-63-903 and having at all times a market value of not less than one hundred thousand dollars ($100,000), conditioned for the payment of policyholders and creditors of the insurer in this state and prompt payment of policyholders and creditors of the insurer in this state and prompt payment of all claims arising and accruing to any obligee in this state.

(B) All insurers authorized to transact the lines or classes of insurance under subdivision (a)(2) of this section or any combination thereof may also be authorized to transact surety insurance by depositing in accordance with this subsection additional securities with a market value of fifty thousand dollars ($50,000).

(C) Any authorized surety insurer also licensed as a professional bail bond company shall make and maintain an additional deposit, as required in § 17-19-101 et seq., applicable to bail bond transactions.

(D) (i) (a) On and after January 1, 2002, the provisions of this subdivision (a)(3) shall apply only to domestic insurers licensed or hereafter licensed.

(b) Foreign and alien insurers licensed or hereafter licensed shall be exempt upon filing evidence with the commissioner of a satisfactory deposit for continued licensure in the state of domicile, Canada, Mexico, or a port-of-entry state.

(ii) On and after January 1, 2002, licensed foreign and alien insurers may apply for release of an Arkansas deposit upon filing of evidence of a satisfactory deposit in the state or country of domicile.

(b) All deposits made through the commissioner and held in this state shall be subject to the applicable provisions of § 23-63-901 et seq., which refer to the administration of deposits.

(c) (1) The application of a foreign or alien insurer to obtain a release of deposited assets under this section shall demonstrate by special filing the adequacy and sufficiency of the deposit in the state of domicile, Canada, Mexico, or port-of-entry state for continued Arkansas licensure.

(2) Applicants shall:

(A) (i) Agree to maintain deposits at all times adequate to cover Arkansas deposit obligations.

(ii) The deposits shall be certificate of authority lines of insurance in this state as reflected on the uniform certificate of authority application; and

(B) File with the commissioner an updated certificate of deposit issued by the insurance regulator in the state of domicile, Canada, Mexico, or port-of-entry state.



§ 23-63-207 - Certificate of authority -- Eligibility -- Special surplus.

(a) In addition to the minimum paid-in capital stock if stock insurers, or minimum surplus if mutual and reciprocal insurers, required by § 23-63-205, special surplus shall be possessed by insurers hereafter applying for original certificates of authority in this state as follows:

(1) All domestic stock insurers and domestic mutual legal reserve life and domestic reciprocal insurers, when first authorized to transact insurance in this state, shall have, if a stock insurer, surplus, or, if a mutual or reciprocal insurer, additional surplus, equal to not less than one hundred percent (100%) of the minimum paid-in capital stock or minimum surplus otherwise required under § 23-63-205 for the kinds of insurance to be transacted;

(2) Foreign and alien insurers that have actively transacted insurance as authorized insurers in one (1) or more states of the United States shall possess, when first authorized in this state, surplus or additional surplus equal to not less than one hundred percent (100%) of the minimum paid-in capital stock if a stock insurer, or minimum surplus if a mutual or reciprocal insurer, otherwise required under § 23-63-205.

(b) As to all insurers referred to in subdivisions (a)(1) and (2) of this section, and as to currently authorized insurers seeking additional authority in this state, if, after issuance of its original certificate of authority to transact insurance in this state, the insurer requests authority to transact additional kinds of insurance, the request shall not be authorized unless the insurer then possesses special surplus or additional surplus in such an amount as would be required under this section as for an original certificate of authority covering the kinds of insurance the insurer then proposes to transact.

(c) On and after January 1, 1996, as to all domestic stock and domestic mutual and domestic reciprocal insurers currently licensed or obtaining original licensure on and after January 1, 1996, the insurer shall maintain a minimum special surplus of not less than fifteen percent (15%) of the paid-in capital, if a stock insurer, or fifteen percent (15%) of surplus, if a mutual or reciprocal insurer, as reported in its last preceding annual statement. The Insurance Commissioner in his or her discretion may allow domestic insurers to augment special surplus in increments over a period of up to five (5) years to achieve compliance with the minimum amounts required herein, if immediate compliance with this subsection would cause the domestic insurer to be impaired or insolvent.

(d) In his or her discretion, the commissioner may require an insurer applying for its original certificate of authority to possess and maintain additional special surplus, in addition to that required by this subchapter, based on the financial condition of the insurer or the types, volume, or nature of the business transacted by the insurer.



§ 23-63-208 - Certificate of authority -- Eligibility -- Lloyd's plan insurers.

(a) Foreign Lloyd's plan insurers that held certificates of authority to transact insurance in this state immediately prior to January 1, 1960, may continue to be so authorized while maintaining surplus as required under § 23-63-205(b) of foreign mutual insurers transacting like kinds of insurance and while otherwise in compliance with the Arkansas Insurance Code.

(b) (1) Any other foreign or alien Lloyd's plan insurer may hereafter be authorized to transact in this state any or all kinds of insurance other than life, title, or surety insurance while otherwise in compliance with the Arkansas Insurance Code.

(2) However, alien Lloyd's plan insurers may only be authorized to transact insurance in this state under subdivision (b)(1) of this section if the alien Lloyd's plan insurer maintains trusteed assets within the United States for the protection of its United States policyholders or policyholders and creditors, under trust arrangements and with a trust institution satisfactory to the Insurance Commissioner, of not less than five million dollars ($5,000,000), and of which at least one million dollars ($1,000,000) represents an excess of such assets over the liabilities of the alien insurer as to its insurance transactions in the United States.



§ 23-63-209 - Certificate of authority -- Application.

(a) To apply for an original certificate of authority, an insurer shall file with the Insurance Commissioner its application therefor, accompanied by the applicable fees as specified in § 23-61-401, showing its name, location of its home office or principal office in the United States, if an alien insurer, kinds of insurance to be transacted, state or country of domicile, and such additional information as the commissioner may reasonably require together with, but not limited to, the following documents, as applicable:

(1) A copy of its corporate charter or articles of incorporation with all amendments thereto, certified by the public officer with whom the originals are on file in the state or country of domicile;

(2) If a mutual insurer, a copy of its bylaws, as amended, certified by its secretary or other officer having custody thereof;

(3) If a foreign reciprocal insurer, copies of the power of attorney of its attorney in fact and, if a separate instrument, its subscribers' agreement, certified by its attorney in fact; and if a domestic reciprocal insurer, the declaration provided for by § 23-70-106;

(4) A copy of its financial statement as of December 31, next preceding, sworn to by at least two (2) executive officers of the insurer or certified by the public insurance supervisory officials of the insurer's state of domicile or of entry into the United States. The insurer may use the form of statement currently approved by the National Association of Insurance Commissioners or its successor organization;

(5) A copy of the report of last examination, if any, made of the insurer, certified by the insurance supervisory official of its state of domicile or of entry into the United States;

(6) On and after January 1, 2003, registration of registered agents for service of process to be made pursuant to § 23-63-301 et seq.;

(7) If a foreign insurer, a certificate of the public official having supervision of insurance in its state or country of domicile showing that it is authorized to transact the kinds of insurance proposed to be transacted in this state;

(8) If an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records;

(9) Any bond, deposit, or evidence of deposit in another state, as required under § 23-63-206;

(10) Specimen copies of policies proposed to be offered in this state; and

(11) A detailed digest of the company history evidencing successful operation, with reference to insurance in force, claims record, and such other data as the commissioner may request.

(b) Before granting a certificate of authority to an insurance company, the commissioner shall be satisfied, by such examination as he or she deems necessary to make and by review of such evidence as he or she deems necessary to require, that the company is qualified under the laws of this state to transact business in this state. The costs of any examinations will be reimbursed pursuant to § 23-61-206.



§ 23-63-210 - Certificate of authority -- Issuance.

(a) The certificate of authority, if issued, shall specify the kind or kinds of insurance the insurer is authorized to transact in Arkansas. At the insurer's request, the Insurance Commissioner may issue a certificate of authority limited to particular types of insurance or insurance coverage within the scope of a kind of insurance as defined in §§ 23-62-101 et seq., 23-62-201, 23-62-202, 23-62-204, 23-62-205, and 23-63-701.

(b) Although issued to the insurer, the certificate of authority is at all times the property of the State of Arkansas. Upon any expiration, suspension, or termination of the certificate, the insurer shall promptly deliver the certificate of authority to the commissioner.



§ 23-63-211 - Certificate of authority -- Continuance, expiration, amendment, or surrender.

(a) Certificates of authority issued or renewed under the Arkansas Insurance Code shall continue in force as long as the insurer is entitled thereto under the Arkansas Insurance Code and until suspended, revoked, or otherwise terminated. However, they are subject to continuance of the certificate by the insurer each year by:

(1) Payment prior to April 15 of the continuation fee provided in § 23-61-401;

(2) Due filing by the insurer of its annual statement for the calendar year preceding as required under § 23-63-216; and

(3) Payment by the insurer of applicable taxes, fees, and assessments, as well as timely filing of supporting annual and quarterly statements and other required filings with respect to the preceding calendar year, as required under the Arkansas Insurance Code.

(b) (1) If not so continued by the insurer, its certificate of authority shall expire as of midnight on the April 30 next following the failure of the insurer so to continue it in force.

(2) If for any reason the insurer is not entitled to continuation of its certificate of authority, the Insurance Commissioner may refuse to continue the certificate, and the certificate of authority shall expire as stated in this subsection.

(3) The commissioner shall promptly notify the insurer of the occurrence of any failure or condition resulting in impending expiration of its certificate of authority.

(c) The commissioner may, in his or her discretion, reinstate a certificate of authority which the insurer has inadvertently permitted to expire, after the insurer has fully cured all its failures which resulted in the expiration, and upon payment by the insurer of the fee for reinstatement in the amount provided in § 23-61-401. Otherwise, the insurer shall be granted another certificate of authority only after filing application therefor and meeting all other requirements as for an original certificate of authority in this state.

(d) The commissioner may amend a certificate of authority at any time to accord with changes in the insurer's charter or insuring powers.

(e) Any insurer desiring to surrender its certificate of authority, withdraw from this state, or discontinue the writing of certain classes of insurance in this state shall give ninety (90) days' notice in writing to the State Insurance Department and shall state in writing its reasons for such action. The commissioner may waive any part of the notice requirement.



§ 23-63-212 - Certificate of authority -- Mandatory suspension or revocation.

(a) The Insurance Commissioner shall suspend or revoke an insurer's certificate of authority:

(1) If the action is required by any provision of the Arkansas Insurance Code; or

(2) If the insurer no longer meets the requirements for the authority originally granted, on account of deficiency of assets or otherwise; or

(3) If the insurer's authority to transact insurance is suspended or revoked by its state of domicile, or state of entry into the United States if an alien insurer.

(b) (1) Except in cases of insolvency or impairment of required capital or surplus, or suspension or revocation by another state as referred to in subdivision (a)(3) of this section, the commissioner shall give the insurer at least ten (10) days' written notice in advance of any suspension or revocation under this section.

(2) If the insurer requests a hearing thereon within the ten (10) days, the request shall automatically stay the commissioner's proposed action until his or her order is made on the hearing.



§ 23-63-213 - Certificate of authority -- Suspension or revocation for certain violations.

(a) The Insurance Commissioner shall, after a hearing thereon, suspend or revoke an insurer's certificate of authority if he or she finds that the insurer:

(1) (A) Is in unsound condition, or is in such condition or is using such methods and practices in the conduct of its business, as to render its further transaction of insurance in Arkansas hazardous or injurious to its policyholders or to the public.

(B) For the purposes of this section, the commissioner may consider, among other factors, the present, past, and future trends in the financial condition of the insurer that could affect the solvency of the insurer;

(2) Has refused to be examined or to produce its accounts, records, and files for examination, or if any of its officers have refused to give information with respect to its affairs, when required by the commissioner;

(3) Has failed to pay any final judgment rendered against it within thirty (30) days;

(4) Is affiliated with and under the same general management or interlocking directorate or ownership as another insurer which transacts direct insurance in Arkansas without having a certificate of authority therefor, except as permitted as to surplus lines insurers under § 23-65-101 et seq.; or

(5) Has knowingly, or with reckless disregard of same, violated or failed to comply with any applicable provision of the Arkansas Insurance Code, or with any lawful rule, regulation, or order of the commissioner.

(b) In his or her discretion and without advance notice or a hearing thereon, the commissioner may immediately suspend the certificate of authority of any foreign insurer as to which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings have been commenced in any state by the authorized official of the domiciliary state of the insurer.

(c) If the commissioner finds that one (1) or more grounds exist for the suspension or revocation of any certificate of authority, the commissioner may in his or her discretion:

(1) In lieu of suspension, impose upon the holder of the certificate of authority an administrative penalty in the amount of five thousand dollars ($5,000); or

(2) In lieu of revocation, impose upon the holder of the certificate of authority an administrative penalty in the amount of ten thousand dollars ($10,000).



§ 23-63-214 - Certificate of authority -- Notice of suspension or revocation.

(a) Suspension or revocation of an insurer's certificate of authority shall be by the Insurance Commissioner's order given to the insurer as provided by § 23-61-109.

(b) The commissioner shall promptly also give notice of the suspension or revocation to the insurer's agents in this state of record in the commissioner's office.

(c) The insurer shall not solicit or write any new business in this state during the period of any suspension or revocation. Provided, however, the insurer shall be allowed to renew and service existing policies and contracts during the period of any suspension, unless limited by the commissioner by his or her order or by court order.



§ 23-63-215 - Certificate of authority -- Period of suspension -- Reinstatement.

(a) The suspension of an insurer's certificate of authority is indefinite unless:

(1) A specific period is fixed by the Insurance Commissioner in the order of suspension; or

(2) The commissioner shortens or rescinds the suspension.

(b) (1) Unless in the order of suspension the commissioner waives payment of any fees, licenses, and taxes during the suspension, the insurer shall file its annual statement and pay fees, licenses, and taxes during the suspension as required under the Arkansas Insurance Code as if the certificate of authority had continued in full force.

(2) Upon reinstatement of a suspended insurer's certificate of authority, all fees, licenses, and taxes accumulated during the suspension are immediately due and payable.

(c) (1) If a suspension ends within the period a certificate of authority has not otherwise terminated, the certificate of authority shall automatically reinstate unless the commissioner finds that:

(A) The causes of the suspension have not been removed; or

(B) The insurer is not in compliance with the Arkansas Insurance Code.

(2) If the commissioner finds that the certificate of authority does not automatically reinstate, the commissioner shall provide written notice and give the insurer thirty (30) days to remove the cause for suspension or otherwise comply with the Arkansas Insurance Code.

(3) If the certificate of authority is not automatically reinstated, the certificate of authority shall be deemed to have expired upon the earliest of:

(A) Thirty (30) days after the commissioner gives notice under subdivision (c)(2) of this section; or

(B) The failure of the insurer to continue the certificate of authority during the suspension.

(d) Upon reinstatement of the insurer's certificate of authority:

(1) The authority of the insurer's agents in this state to represent the insurer is reinstated; and

(2) The commissioner shall promptly notify the insurer and its agents in this state of the reinstatement.



§ 23-63-216 - Annual statement and other information.

(a) (1) Annually on or before March 1 or within an extension of time that the Insurance Commissioner for good cause may have granted, each authorized insurer shall file with the commissioner a full and true statement of its financial condition, transactions, and affairs as of the December 31 preceding.

(2) The statement shall be the appropriate and most recent National Association of Insurance Commissioners':

(A) "Annual Statement Blank For Life And Accident And Health";

(B) "Property And Casualty Annual Statement Blank";

(C) "Title Insurance Annual Statement Blank";

(D) "Annual Statement Blank for Health" for use by hospital, medical, and dental service or indemnity corporations;

(E) "Fraternal Annual Statement Blank";

(F) "Annual Statement Blank for Health" for health insurers or health maintenance organizations and others; or

(G) Other National Association of Insurance Commissioners' convention blank as appropriate.

(3) The statement shall be prepared in accordance with the most recent and appropriate companion National Association of Insurance Commissioners' "Annual and Quarterly Statement Instructions" and follow those accounting practices and procedures prescribed by the most recent and appropriate companion National Association of Insurance Commissioners' Accounting Practices and Procedures Manual.

(4) Arkansas domestic insurers shall file the statement with the commissioner in hard-copy format.

(5) Each authorized insurer shall file an audited financial statement on or before June 1 of each year.

(6) Authorized foreign and alien insurers complying with subsection (b) of this section are deemed to have satisfied the requirement to file the statement with the commissioner.

(7) The commissioner may allow a life insurer or property and casualty insurer whose insurance premiums and required statutory reserves for accident and health insurance constitute at least ninety-five percent (95%) of its total premium considerations or total statutory required reserves, respectively, to file the "Annual Statement Blank for Health" as its annual statement with the companion quarterly statement forms.

(8) (A) The National Association of Insurance Commissioners' annual statement convention blank shall be verified by the oath of the insurer's president or vice president and secretary or actuary as applicable or, if a reciprocal insurer, by the oath of its attorney in fact or its like officers if a corporation.

(B) (i) The statement of an alien insurer shall be verified by the oath of the insurer's United States manager or other officer authorized and shall relate only to its transactions and affairs in the United States unless the commissioner requires otherwise.

(ii) If the commissioner requires a statement as to the alien insurer's affairs throughout the world, the insurer shall file the statement with the commissioner as soon as reasonably possible.

(C) The commissioner may waive a requirement under this section for verification under oath.

(9) (A) The commissioner may refuse to continue the insurer's certificate of authority, as provided in § 23-63-211, or may suspend or revoke the certificate of authority of an insurer failing to file its annual statement when due.

(B) (i) In addition, the insurer shall be subject to a penalty of one hundred dollars ($100) for each day of delinquency.

(ii) The penalty shall be collected by the commissioner, if necessary, by a civil suit brought by the commissioner in Pulaski County Circuit Court, unless the penalty is waived by the commissioner upon a showing by the insurer of good cause for its failure to file its report on or before the date due.

(10) At the time of filing, the insurer shall pay the fee for filing its annual statement as prescribed by § 23-61-401.

(11) In addition to information called for and furnished in connection with its annual statement, an insurer shall furnish to the commissioner as soon as reasonably possible such information with respect to its transactions or affairs as the commissioner requests in writing.

(12) (A) In accordance with the specifications applicable to annual financial statements, each authorized domestic insurer and health maintenance organization and hospital or medical service corporation, or other domestic licensee so directed by the State Insurance Department in writing shall also file with the commissioner a quarterly financial statement on a form prescribed by the commissioner not later than forty-five (45) days following the end of each of the first three (3) calendar quarters of each year, excepting the fourth quarter of each calendar year, that shall be reconciled in the annual financial statement.

(B) The filing specifications of this section for annual financial reports apply to quarterly financial reports.

(b) In addition to the information required by subsection (a) of this section, a market conduct annual statement shall be filed, when applicable, with the commissioner. Property and casualty insurers reporting seven million dollars ($7,000,000) or more in homeowner or private passenger automobile gross premiums and life and annuity insurers reporting seven million dollars ($7,000,000) or more in individual or group life or individual annuity gross premiums shall submit the following information by the date prescribed by the commissioner:

(1) Policies and procedures regarding the handling of claims;

(2) Any complaints received during the covered period and the nature and disposition of those complaints; and

(3) Any other market conduct functions the commissioner considers relevant.

(c) (1) Insurers shall submit the market conduct annual statement data required by subsection (b) of this section in an electronic format and manner as prescribed by the commissioner. The commissioner may designate the National Association of Insurance Commissioners to receive the market conduct annual statement on his or her behalf, for the purpose of collecting, compiling, aggregating, and reporting on market conduct annual statement data.

(2) Any forms or data submitted by the insurer as market conduct annual statement data under this subsection are deemed to be documents or information obtained from the insurer by the department as examination under § 23-61-207 without the necessity of a formal examination notice under § 23-61-203 or examination report and adoption order under § 23-61-205.

(d) (1) (A) Annually on or before March 1, each domestic, foreign, and alien insurer authorized to transact business in this state shall file with the National Association of Insurance Commissioners a copy of its annual statement convention blank, along with such additional filings as prescribed by the commissioner as of the December 31 preceding.

(B) The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the commissioner and shall include the signed jurat page and the actuarial certification.

(C) Any amendments and addendums to the annual statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners.

(2) Foreign insurers that are domiciled in a state with a law substantially similar to this subsection and comply with their state's law are in compliance with this subsection.

(3) In the absence of malice, members of the National Association of Insurance Commissioners, their committees, subcommittees, task forces, delegates, employees, and others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the commissioner under the authority of this subsection and shall not be subject to civil liability for libel, slander, or an other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required in this section.

(4) The commissioner may impose the sanctions set out in subdivision (a)(9) of this section on an insurer failing to file its annual statement with the National Association of Insurance Commissioners when due or within an extension of time that the commissioner for good cause has granted.

(5) Each authorized insurer shall submit its annual and quarterly statement and supplemental information to the National Association of Insurance Commissioners in electronic format as specified by the National Association of Insurance Commissioners.

(e) (1) Each domestic insurer authorized to transact business in this state shall include in its annual statement an opinion, as is relevant to the lines of business the domestic insurer is authorized to write, on its life and health policy and claim reserves and its property and liability loss and loss adjustment expense reserves by a qualified actuary.

(2) The opinion shall be in the format prescribed by the National Association of Insurance Commissioners' Annual and Quarterly Statement Instruction handbook.



§ 23-63-218 - Change of domicile.

(a) Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. The domestic insurer will be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state. An insurer which changes its status from foreign to domestic shall have all the rights, titles, and interests in the assets of the original corporation, as well as all of its liabilities and obligations. The insurer shall be recognized as an insurer formed under the laws of this state as of the date of its incorporation in its original domiciliary state.

(b) (1) Any domestic insurer may, upon the approval of the Insurance Commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance. Upon the transfer, the insurer shall cease to be a domestic insurer and shall be admitted to this state if qualified as a foreign insurer.

(2) The commissioner shall approve any proposed transfer unless he or she shall determine that the transfer is not in the interest of the policyholders of this state.

(c) (1) The certificate of authority, agents, appointments and licenses, rates, and other items which the commissioner allows, in his or her discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in full force and effect upon the transfer if the insurer remains qualified to transact the business of insurance in this state.

(2) All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner.

(3) Every transferring insurer shall file new policy forms with the commissioner on or before the effective date of the transfer but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the commissioner.

(4) However, every transferring insurer shall notify the commissioner of the details of the proposed transfer and shall file promptly the resulting amendments to corporate documents filed or required to be filed with the commissioner.

(d) The commissioner may promulgate rules and regulations to carry out the purposes of this section.






Subchapter 3 - -- Service of Process

§ 23-63-301 - Registered office and registered agent for foreign or alien insurer and domestic reciprocal insurers.

Each foreign insurer applying for a certificate of authority to transact business in Arkansas and every domestic reciprocal insurer must designate and continuously maintain in the state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A state bank, domestic corporation, or not-for-profit corporation whose business office is identical with the registered office; or

(C) A foreign corporation or foreign not-for-profit corporation authorized to transact business in this state whose business office is identical with the registered office.

(3) (A) On and after January 1, 2002, all foreign and alien insurers and all domestic reciprocal insurers holding a subsisting certificate of authority upon August 13, 2001, shall be subject to the provisions of this subchapter, and no later than January 1, 2003, shall file with the Insurance Commissioner the information required in this subchapter to designate an Arkansas-registered agent.

(B) In the event no registered agent has yet been selected and appointed on the commissioner's list for any foreign or alien insurer or domestic reciprocal insurer licensed by the commissioner, service may be processed through the commissioner as agent or by other methods of service provided under Arkansas law to be effective until a new registered agent has been appointed on the records of the commissioner.

(4) In this subchapter licensed foreign insurers shall be deemed to include licensed alien insurers.



§ 23-63-302 - Change of registered office or registered agent.

(a) A licensed foreign or alien insurer or a licensed domestic reciprocal insurer may change its registered office or registered agent by delivering to the Insurance Commissioner for filing a statement of change that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of its new registered agent with the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of his or her business office, he or she may change the street address of the registered office of any foreign insurer holding a certificate of authority to transact business in Arkansas or any domestic reciprocal insurer for which he or she is the registered agent by notifying the insurer in writing of the change and signing, either manually or in facsimile, and delivering to the commissioner for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the insurer has been notified of the change.



§ 23-63-303 - Resignation of registered agent.

(a) The registered agent of a licensed foreign insurer or a domestic reciprocal insurer may resign his or her agency appointment by signing and delivering to the Insurance Commissioner for filing the original and two (2) exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the commissioner shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The commissioner shall mail the other copy to the insurer at its principal office address shown in its most recent annual report.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



§ 23-63-304 - Service of process of foreign or alien insurers or domestic reciprocal insurers.

(a) The registered agent of a licensed foreign insurer or a licensed domestic reciprocal insurer is the insurer's agent for service of process, notice, or demand required or permitted by law to be served on the insurer.

(b) A licensed foreign insurer or a licensed domestic reciprocal insurer may be served by registered or certified mail, return receipt requested, addressed to the president or the secretary at its principal office shown in its application for a certificate of authority or in its most recent annual statement if the insurer:

(1) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) Has withdrawn from transacting business in this state under this subchapter; or

(3) Has had its certificate of authority revoked under this subchapter.

(c) When service is made under this section or upon the designated Arkansas-registered agent, service shall be perfected under the Arkansas Rules of Civil Procedure.

(d) This section does not prescribe the only means or, necessarily, the required means of serving a licensed foreign insurer or a licensed domestic reciprocal insurer.






Subchapter 4 - -- Resident Agents and Countersignatures



Subchapter 5 - -- Insurance Holding Company Regulatory Act

§ 23-63-501 - Title.

This subchapter may be cited as the "Insurance Holding Company Regulatory Act".



§ 23-63-502 - Legislative findings.

(a) (1) It is found and declared that it may not be inconsistent with the public interest and the interest of policyholders and shareholders to permit insurers to:

(A) Engage in activities which would enable them to make better use of management skills and facilities;

(B) Diversify into new lines of business through acquisition or organization of subsidiaries;

(C) Have free access to capital market which could provide funds for insurers to use in diversification programs;

(D) Implement sound tax planning conclusions; and

(E) Serve the changing needs of the public and adapt to changing conditions of the social, economic, and political environment so that insurers are able to compete effectively and to meet the growing public demand for institutions capable of providing a comprehensive range of financial services.

(2) It is further found and declared that the public interest and the interests of policyholders and shareholders are or may be adversely affected when:

(A) Control of an insurer is sought by persons who would utilize the control adversely to the interests of policyholders or shareholders;

(B) Acquisition of control of an insurer would substantially lessen competition or create a monopoly in the insurance business in this state;

(C) An insurer which is part of a holding company system is caused to enter into transactions or relationships with affiliated companies on terms which are not fair and reasonable; or

(D) An insurer pays dividends to shareholders which jeopardize the financial condition of the insurer.

(3) It is declared that the policies and purposes of this subchapter are to promote the public interest by:

(A) Facilitating the achievement of the objectives enumerated in subsection (a) of this section;

(B) Requiring disclosure of pertinent information relating to changes in control of an insurer;

(C) Requiring disclosure by an insurer of material transactions and relationships between the insurer and its affiliates, including dividends to shareholders paid by the insurer; and

(D) Providing standards governing material transactions between the insurer and its affiliates.

(4) It is further declared that it is desirable to prevent unnecessary multiple and conflicting regulation of insurers.

(b) Therefore, this state shall exercise regulatory authority over domestic insurers and, unless otherwise provided, not over nondomestic insurers, with respect to the matters contained herein.



§ 23-63-503 - Definitions.

As used in this subchapter:

(1) "Affiliate" of, or person "affiliated" with a specific person, means a person that through one (1) or more intermediaries:

(A) Controls the person named;

(B) Is controlled by the person named; or

(C) Is under common control with the person named;

(2) (A) "Control" or "controlling" means to have the power to direct or cause the direction of the management and policies of a person, unless the power is due to an official position or corporate office:

(i) Through the ownership of voting securities;

(ii) By contract other than a commercial contract for goods or nonmanagement services; or

(iii) Otherwise.

(B) Control is presumed to exist if a person owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist in fact.

(C) After furnishing notice to the persons and the opportunity to be heard, the Insurance Commissioner may determine that control exists in fact, notwithstanding the absence of a presumption to that effect;

(3) An "insurance holding company system" consists of two (2) or more affiliated persons, one (1) or more of which is an insurer. However, for purposes of this subchapter, the term shall not be deemed to include a domestic insurer or domestic holding company system authorized and doing business solely in this state and which is not affiliated with a foreign or alien insurer;

(4) "Insurer" means the same as defined in § 23-60-102, but "insurer" does not include:

(A) Agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;

(B) Fraternal benefit societies; or

(C) Nonprofit hospital and medical service corporations;

(5) (A) "Person" includes a corporation, partnership, association, joint-stock company, business trust, unincorporated organization, depository corporation, a similar entity, or a combination of these entities acting in concert.

(B) "Person" does not include a securities broker performing no more than the usual and customary broker's function.

(C) "Person" includes an individual as that term is used in § 23-63-506;

(6) "Security holder" means a person who owns a security of a named person, including:

(A) Common stock;

(B) Preferred stock;

(C) Debt obligations; and

(D) Any other security convertible into or evidencing the right to acquire these securities;

(7) "Subsidiary" means an affiliate of a named person controlled by the person through one (1) or more intermediaries; and

(8) "Voting security" includes a security convertible into or evidencing a right to acquire a voting security.



§ 23-63-505 - Subsidiaries of insurer.

(a) Authorization. Any domestic insurer, subject to this subchapter, either by itself or in cooperation with one (1) or more persons, may organize or acquire one (1) or more subsidiaries.

(b) Qualification of Investment -- When Determined. Whether any investment pursuant to subsection (a) of this section meets the applicable requirements thereof is to be determined immediately after the investment is made, taking into account the then-outstanding principal balance on all previous investments in debt obligations and the value of all previous investments in equity securities as of the date they were made.

(c) Cessation of Control. If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three (3) years from the time of the cessation of control or within such further time as the Insurance Commissioner may prescribe unless, at any time after the investment shall have been made, the investment shall have met the requirements for investment under any other section of this subchapter and the insurer has notified the commissioner thereof.



§ 23-63-506 - Control of or merger with domestic insurer -- Filing requirements.

(a) (1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, the person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer.

(2) No person shall enter into an agreement to merge with or otherwise acquire control of a domestic insurer or any person controlling a domestic insurer unless at the time the offer, request, or invitation is made or the agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved:

(A) The person has filed with the Insurance Commissioner and has sent to the insurer a statement containing the information required by this section and §§ 23-63-507 -- 23-63-513; and

(B) The offer, request, invitation, agreement, or acquisition has been approved by the commissioner in the manner prescribed in this section and §§ 23-63-507 -- 23-63-513.

(b) (1) For the purposes of this section and §§ 23-63-507 -- 23-63-513, a domestic insurer shall include any person controlling a domestic insurer unless the person, as determined by the commissioner, is either directly or through its affiliates primarily engaged in business other than the business of insurance. However, the person shall file a preacquisition notification with the commissioner containing the information set forth in § 23-63-527(b), sixty (60) days prior to the proposed effective date of the acquisition. Failure to file is subject to § 23-63-529(c).

(2) As used in this section, "person" shall not include any securities broker holding, in the usual and customary brokers' function, less than twenty percent (20%) of the voting securities of an insurance company or of any person which controls an insurance company.



§ 23-63-507 - Control of or merger with domestic insurer -- Exceptions.

The provisions of §§ 23-63-506 -- 23-63-513 shall not apply to:

(1) Any offers, requests, invitations, agreements, or acquisitions by the person referred to in § 23-63-506 of any voting security referred to in that section which, immediately prior to the consummation of the offer, request, invitation, agreement, or acquisition, was not issued and outstanding and the issuance of which will not have the effect of changing or influencing the control of a domestic insurer;

(2) Any transaction which is subject to the provisions of §§ 23-69-142 -- 23-69-145 of the laws of this state, dealing with the merger or consolidation of two (2) or more insurers;

(3) Any offer, request, invitation, agreement, or acquisition which the commissioner, by order, shall exempt therefrom as:

(A) Not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer; or

(B) As otherwise not comprehended within the purposes of §§ 23-63-506 -- 23-63-513.



§ 23-63-508 - Control of or merger with domestic insurer -- Content of statement.

(a) The statement to be filed with the Insurance Commissioner pursuant to this section shall be made under oath or affirmation and shall contain the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in § 23-63-506 is to be effected, hereinafter called "acquiring party", and:

(A) If the person is an individual, his or her principal occupation and all offices and positions held during the past five (5) years and any conviction of crimes other than minor traffic violations during the past ten (10) years;

(B) If the person is not an individual, a report of the nature of its business operations during the past five (5) years or for such lesser period as the person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries and a list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to the positions. The list shall include for each individual the information required by subdivision (a)(1)(A) of this section;

(2) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose, and the identity of persons furnishing the consideration. However, where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential if the person filing the statement so requests;

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five (5) fiscal years of each acquiring party, or for such lesser period as the acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than ninety (90) days prior to the filing of the statement;

(4) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(5) The number of shares of any security referred to in § 23-63-506 which each acquiring party proposes to acquire, the terms of the offer, request, invitation, agreement, or acquisition referred to in § 23-63-506, and a statement as to the method by which the fairness of the proposal was arrived at;

(6) The amount of each class of any security referred to in § 23-63-506 which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) A full description of any contracts, arrangements, or understandings with respect to any security referred to in § 23-63-506 in which any acquiring party is involved, including, but not limited to, transfer of any of the securities, joint ventures, loans or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into;

(8) A description of the purchase of any security referred to in § 23-63-506 during the twelve (12) calendar months preceding the filing of the statement by any acquiring party, including the dates to purchase, names of the purchasers, and consideration paid or agreed to be paid therefor;

(9) A description of any recommendations to purchase any security referred to in § 23-63-506 made during the twelve (12) calendar months preceding the filing of the statement by any acquiring party or by anyone based upon interviews or at the suggestion of the acquiring party;

(10) Copies of all tender offers for, requests or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in § 23-63-506 and, if distributed, of additional soliciting material relating thereto;

(11) The terms of any agreement, contract, or understanding made with any broker-dealer as to solicitation of securities referred to in § 23-63-506 for tender, and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard thereto; and

(12) Such additional information as the commissioner may, by rule or regulation, prescribe as necessary or appropriate for the protection of policyholders and security holders of the insurer or in the public interest.

(b) (1) If the person required to file the statement referred to in § 23-63-506 is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by subdivisions (a)(1)-(12) of this section shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member.

(2) If any partner, member, or person is a corporation or the person required to file the statement referred to in § 23-63-506 is a corporation, the commissioner may require that the information called for by subdivisions (a)(1)-(12) of this section shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent (10%) of the outstanding voting securities of the corporation.

(c) If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to §§ 23-63-506 -- 23-63-513, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner and sent to the insurer within two (2) business days after the person learns of the change. The insurer shall send the amendment to its stockholders.



§ 23-63-509 - Control of or merger with domestic insurer -- Alternative filing materials.

If any offer, request, invitation, agreement, or acquisition referred to in § 23-63-506 is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934 or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in § 23-63-506 may utilize the documents in furnishing the information called for by that statement.



§ 23-63-510 - Control of or merger with domestic insurer -- Approval by commissioner -- Hearing.

(a) The Insurance Commissioner shall approve any merger or other acquisition of control referred to in § 23-63-506 unless, after a public hearing thereon, he or she finds that:

(1) After change of control, the domestic insurer referred to in § 23-63-506 would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(2) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly therein;

(3) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders or the interests of any remaining security holders who are unaffiliated with the acquiring party;

(4) The terms of the offer, request, invitation, agreement, or acquisition referred to in § 23-63-506 are unfair and unreasonable to the security holders of the insurer;

(5) The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets, or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management are unfair and unreasonable to policyholders of the insurer and not in the public interest; or

(6) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control.

(b) (1) The public hearing referred to in subsection (a) of this section shall be held within thirty (30) days after the statement required by § 23-63-506 is filed, and at least twenty (20) days' notice of the hearing shall be given by the commissioner to the person filing the statement.

(2) Not less than seven (7) days' notice of the public hearing shall be given by the person filing the statement to the insurer and to the other persons as may be designated by the commissioner.

(b) (3) (A) The commissioner shall make a determination within the sixty-day period preceding the effective date of the proposed transaction.

(B) In connection with the change in control of the insurer, any determination by the commissioner that the person acquiring control of a domestic insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than sixty (60) calendar days after the date of notification of the change in control submitted pursuant to § 23-63-506(b).

(4) At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interests may be affected thereby shall have the right to present evidence, examine, and cross-examine witnesses, and offer oral and written arguments and, in connection therewith, shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the courts of this state.

(5) All discovery proceedings shall be concluded not later than three (3) days prior to the commencement of the public hearing.



§ 23-63-511 - Control of or merger with domestic insurer -- Mailings.

(a) All statements, amendments, or other materials filed pursuant to § 23-63-506 or § 23-63-508 and all notices of public hearings held pursuant to § 23-63-510 shall be mailed by the insurer to its shareholders within five (5) business days after the insurer has received the statements, amendments, other material, or notices.

(b) The expenses of mailing shall be borne by the person making the filing.

(c) As security for the payment of the expenses, the person shall file with the Insurance Commissioner an acceptable bond or other deposit in an amount to be determined by the commissioner.



§ 23-63-512 - Control of or merger with domestic insurer -- Jurisdiction of courts -- Service of process.

(a) The courts of this state are vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the Insurance Commissioner under §§ 23-63-506 -- 23-63-513 and over all actions involving that person arising out of violations of §§ 23-63-506 -- 23-63-513.

(b) (1) Each person shall be deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be his or her true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of §§ 23-63-506 -- 23-63-513.

(2) Copies of all lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to the person at the person's last known address.



§ 23-63-513 - Control of or merger with domestic insurer -- Violations.

The following shall be violations of §§ 23-63-506 -- 23-63-513:

(1) The failure to file any statement, amendment, or other materials required to be filed pursuant to § 23-63-506 or § 23-63-508; or

(2) The effectuation or any attempt to effectuate an acquisition of control of, or merger with, a domestic insurer unless the Insurance Commissioner has given his or her approval thereto.



§ 23-63-514 - Registration of insurers.

(a) Registration. Every insurer that is authorized to do business in this state and that is a member of an insurance holding company system shall register with the Insurance Commissioner, except:

(1) A foreign insurer subject to disclosure requirements and standards adopted by code, statute, or regulation in the jurisdiction of its domicile that are substantially similar to those contained in this section; and

(2) A domestic insurer or a domestic holding company system authorized and doing business solely within this state that:

(A) Is not affiliated with a foreign or alien insurer; and

(B) Reported less than seven million dollars ($7,000,000) in gross premium during the most recent annual reporting period.

(b) Information and Form Required. Every insurer subject to registration shall file a registration statement on a form prescribed by the National Association of Insurance Commissioners, which shall contain current information about:

(1) The capital structure, general financial condition, and ownership and management of the insurer and any person controlling the insurer;

(2) The identity of every member of the insurance holding company system;

(3) The following agreements in force, relationships subsisting, and transactions currently outstanding between the insurer and its affiliates:

(A) Loans, other investments, purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(B) Purchases, sales, or exchanges of assets;

(C) Transactions not in the ordinary course of business;

(D) Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(E) All management and service contracts and all cost-sharing arrangements;

(F) Reinsurance agreements covering all or substantially all of one (1) or more lines of insurance of the ceding company;

(G) Dividends and other distributions to shareholders; and

(H) Consolidated tax allocation agreements;

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system; and

(5) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner.

(c) Materiality. (1) No information need be disclosed on the registration statement filed pursuant to subsection (b) of this section if the information is not material for the purposes of this section. Unless the commissioner by rule, regulation, or order provides otherwise, sales, purchases, exchanges, loans, or extensions of credit, or investments, involving one-half of one percent (0.5%) or less of an insurer's admitted assets as of the December 31 next-preceding shall not be deemed material for purposes of this section.

(2) (A) However, each registered insurer shall disclose in writing to the commissioner within five (5) business days following the declaration of a dividend and no less than ten (10) business days prior to the payment of the dividend, all ordinary dividends payable to shareholders.

(B) The disclosure shall also be included in the reporting insurer's next annual and restated insurance registration statement and upon any statutory filing required under § 23-63-514 or § 23-63-515.

(d) Amendments to Registration Statements. (1) (A) Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on amendment forms provided by the commissioner within fifteen (15) days after the end of the month in which it learns of each material change or addition.

(B) However, subject to § 23-63-515(c), each registered insurer shall report all dividends and other distributions to shareholders within five (5) business days following the declaration and no less than ten (10) business days prior to the payment of the dividend or other distribution.

(2) Registered insurers shall annually refile an amended and restated registration statement in the manner and at the times prescribed by the commissioner.

(e) Termination of Registration. The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

(f) Consolidated Filing. The commissioner may require or allow two (2) or more affiliated insurers subject to registration hereunder to file a consolidated registration statement or consolidated reports amending their consolidated registration statement or their individual registration statements.

(g) Alternative Registration. The commissioner may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) of this section and to file all information and material required to be filed under this section.

(h) Exemptions. The provisions of this section shall not apply to any insurer, information, or transaction if, and to the extent that, the commissioner by rule, regulation, or order shall exempt it from the provisions of this section.

(i) Disclaimer. (1) Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer, or the disclaimer may be filed by the insurer or any member of an insurance holding company system.

(2) The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation.

(3) After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section which may arise out of the insurer's relationship with the person unless and until the commissioner disallows the disclaimer.

(4) The commissioner shall disallow a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support the disallowance.

(j) Information of Insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, when such information is reasonably necessary to enable the insurer to comply with the provisions of this subchapter.

(k) Violations. The failure to file a registration statement or any amendment thereto required by this section within the time specified for the filing shall be a violation of this section.

(l) Applicability. This section applies to domestic and foreign insurers or insurance holding company systems consistent with the definitions in § 23-63-503.



§ 23-63-515 - Standards.

(a) (1) Material transactions by insurers registered with the Insurance Commissioner under § 23-63-514 with their affiliates shall be subject to the following standards:

(A) The terms shall be fair and reasonable;

(B) The books, accounts, and records of every party shall be so maintained as to clearly and accurately disclose the precise nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties;

(C) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs;

(D) The charges or fees for services performed shall be reasonable; and

(E) The expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

(2) The following transactions involving a domestic insurer subject to this subchapter and any person in its holding company system may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into such a transaction at least thirty (30) days prior thereto, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within such a period:

(A) Sales, purchases, exchanges, loans or extensions of credit, guarantees, or investments, provided such transactions are equal to or exceed as of December 31 next-preceding:

(i) With respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty-five percent (25%) of surplus as regards policyholders; and

(ii) With respect to life insurers, three percent (3%) of the insurer's admitted assets;

(B) Loans or extensions of credit to any person who is not an affiliate, when the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit, provided that the transactions are equal to or exceed as of December 31 next-preceding:

(i) With respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty-five percent (25%) of surplus as regards policyholders; and

(ii) With respect to life insurers, three percent (3%) of the insurer's admitted assets;

(C) Reinsurance agreements or modifications thereto in which the reinsurance premium or a change in the insurer's liabilities equals or exceeds five percent (5%) of the insurer's surplus as regards policyholders, as of December 31 next-preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one (1) or more affiliates of the insurer;

(D) All management agreements, service contracts, and all cost sharing arrangements; and

(E) Any material transactions specified by regulation which the commissioner determines may adversely affect the interests of the insurer's policyholders.

(3) A domestic insurer subject to this subchapter may not enter into transactions which are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the threshold amount and thus avoid the review that would otherwise occur. If the commissioner determines that those separate transactions were entered into over any twelve-month period for such a purpose, the commissioner may exercise his or her authority under § 23-63-522.

(4) In reviewing transactions pursuant to subdivision (a)(2) of this section, the commissioner shall consider whether the transactions comply with the standards set forth in subdivision (a)(1) of this section and whether they may adversely affect the interests of policyholders.

(5) The commissioner shall be notified within thirty (30) days of any investment of a domestic insurer subject to this subchapter in any one (1) corporation if the total investment in such a corporation by the insurance holding company system exceeds ten percent (10%) of the corporation's voting securities.

(b) For purposes of this subchapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification, and liquidity of the insurer's investment portfolio;

(7) The recent, past, and projected future trend in the size of the insurer's surplus as regards policyholders;

(8) The surplus as regards policyholders maintained by other comparable insurers;

(9) The adequacy of the insurer's reserves; and

(10) The quality and liquidity of investments in subsidiaries made pursuant to § 23-63-505. The commissioner may treat any investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in his or her judgment the investment so warrants.

(c) No insurer subject to registration under § 23-63-514 shall pay any extraordinary dividend or make any other extraordinary distribution to its stockholders until:

(1) Thirty (30) days after the commissioner has received notice of the declaration thereof and within that period has not disapproved the payment; or

(2) The commissioner shall have approved the payment within the thirty-day period.

(d) (1) As used in this section, "extraordinary dividend or distribution" means any dividend or distribution of cash or other property whose fair market value, together with that of the other dividends or distributions made within the preceding twelve (12) months, exceeds the greater of:

(A) Ten percent (10%) of the insurer's surplus with regard to policyholders as of the December 31 preceding the payment of the dividend or distribution; or

(B) The net gain from operations of the insurer if the insurer is a life insurer or the net income if the insurer is not a life insurer not including realized capital gains for the twelve-month period ending on the preceding December 31 but shall not include pro rata distributions of any class of the insurer's own securities.

(2) (A) In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two (2) calendar years that has not already been paid out as a dividend.

(B) The carry forward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediately preceding calendar years.

(e) Notwithstanding any other provisions of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the commissioner's approval, and the declaration shall confer no rights upon stockholders until:

(1) The commissioner has approved the payment of the dividend or distribution; or

(2) The commissioner has not disapproved the payment within the thirty-day period referred to in subsection (c) of this section.

(f) Notwithstanding any other provisions of law, an insurer may declare and pay, subject to the provisions of this section, an extraordinary dividend or distribution from its gross paid-in and contributed surplus, provided that:

(1) The dividend or distribution shall be made only upon a determination by the board of directors of the insurer that the assets of the insurer are in excess of the needs of its business; and

(2) Each dividend or distribution, when made, shall be identified as a distribution from gross paid-in and contributed surplus, and the amount per share shall be disclosed to the shareholders receiving the dividend or distribution concurrently with its distribution.



§ 23-63-516 - Examination.

(a) Power of Commissioner. Subject to the limitation contained in this section and in addition to the powers which the Insurance Commissioner has under §§ 23-61-101 et seq., 23-61-201 et seq., and 23-61-301 et seq. relating to the examination of insurers, the commissioner shall also have the power to order any insurer registered under § 23-63-514 to produce the records, books, or other information papers in the possession of the insurer or its affiliates as shall be necessary to ascertain the financial condition or legality of conduct of the insurer. In the event the insurer fails to comply with the order, the commissioner shall have the power to examine the affiliates to obtain the information.

(b) Use of Consultants. The commissioner may retain at the insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under subsection (a) of this section. Any person so retained shall be under the direction and control of the commissioner and shall act in an advisory capacity.

(c) Expenses. Each registered insurer producing for examination records, books, and papers pursuant to subsection (a) of this section shall be liable for and shall pay the expense of the examination in accordance with §§ 23-61-101 et seq., 23-61-201 et seq., and 23-61-301 et seq.



§ 23-63-517 - Confidential treatment.

All information, documents, and copies thereof obtained by or disclosed to the Insurance Commissioner or any other person in the course of an examination or investigation made pursuant to § 23-63-516 and all information reported pursuant to § 23-63-514 shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states. The information, documents, and copies thereof shall not be subject to subpoena or be made public without the prior written consent of the insurer to which it pertains unless the commissioner, after giving notice and opportunity to be heard to the insurer and its affiliates who would be affected thereby, determines that the interests of policyholders, shareholders, or the public will be served by the publication thereof. In that event, the commissioner may publish all or any part thereof in such a manner as he or she may deem appropriate.



§ 23-63-518 - Rules and regulations.

After compliance with §§ 23-61-108 and 23-61-304 of the Arkansas Insurance Code, the Insurance Commissioner may issue such rules, regulations, and orders as shall be necessary to carry out the provisions of this subchapter.



§ 23-63-519 - Judicial review -- Mandamus.

(a) (1) Any person aggrieved by any act, determination, rule, regulation, order, or any other action of the Insurance Commissioner pursuant to this subchapter may appeal therefrom to the Pulaski County Circuit Court.

(2) The court shall conduct its review without a jury and by trial de novo, except that, if all parties including the commissioner so stipulate, the review shall be confined to the record.

(3) Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

(b) The filing of an appeal pursuant to this section shall stay the application of any rule, regulation, order, or other action of the commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of policyholders, shareholders, creditors, or the public.

(c) Any person aggrieved by any failure of the commissioner to act or make a determination required by this subchapter may petition the Pulaski County Circuit Court for a writ in the nature of a mandamus directing the commissioner to act or make the determination forthwith.



§ 23-63-520 - Voting of securities.

(a) When Prohibited. (1) No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this subchapter or of any rule, regulation, or order issued by the Insurance Commissioner pursuant to this subchapter may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding.

(2) However, no action taken at any meeting shall be invalidated by the voting of the securities unless the action would materially affect control of the insurer or unless the courts of this state have so ordered.

(3) If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this subchapter or of any rule, regulation, or order issued by the commissioner pursuant to it, the insurer or the commissioner may apply to the Pulaski County Circuit Court to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of §§ 23-63-506 -- 23-63-513 or any rule, regulation, or order issued by the commissioner pursuant to it to enjoin the voting of any security so acquired, to void any vote of a security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders, or the public may require.

(b) Sequestration of Voting Securities. In any case in which a person has acquired or is proposing to acquire any voting securities in violation of this subchapter or any rule, regulation, or order issued by the commissioner pursuant to it, the Pulaski County Circuit Court may, on such notice as the court deems appropriate and upon the application of the insurer or the commissioner, seize or sequester any voting securities of the insurer owned directly or indirectly by the person and issue such orders with respect thereto as may be appropriate to effectuate the provisions of this subchapter. Notwithstanding any other provisions of law, for the purposes of this subchapter, the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.



§ 23-63-521 - Injunctions.

Whenever it appears to the Insurance Commissioner that any insurer or any director, officer, employee, or agent of an insurer has committed or is about to commit a violation of this subchapter or of any rule, regulation, or order issued by the commissioner pursuant to it, the commissioner may apply to the Pulaski County Circuit Court for an order enjoining the insurer or the director, officer, employee, or agent of the insurer from violating or continuing to violate this subchapter or any rule, regulation, or order, and for such other relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.



§ 23-63-522 - Criminal and civil proceedings.

(a) Whenever it appears to the Insurance Commissioner that any insurer or any director, officer, employee, or agent of the insurer has committed a willful violation of this subchapter, the commissioner may cause criminal proceedings to be instituted in the circuit court for the county in which the principal office of the insurer is located or, if the insurer has no office in the state, then by the Pulaski County Circuit Court, against the insurer or the responsible director, officer, employee, or agent of the insurer.

(b) (1) Any insurer that willfully violates this subchapter shall be fined not more than ten thousand dollars ($10,000).

(2) Any individual who willfully violates this subchapter shall be fined not more than three thousand dollars ($3,000). If the willful violation involves the deliberate perpetration of a fraud upon the commissioner, the individual shall be guilty of a Class D felony.

(c) Any officer, director, or employee of an insurance holding company system who knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the purpose to deceive the commissioner in the performance of his or her duties under this subchapter, shall be guilty of a Class D felony. Any fines imposed shall be paid by the officer, director, or employee in his or her individual capacity.

(d) (1) Any insurer failing, without just cause, to file any registration statement as required in this subchapter shall be required after notice and hearing to pay a penalty of two hundred dollars ($200) for each day's delay, to be recovered by the commissioner, if necessary, by a civil suit therefor brought by the commissioner in the Pulaski County Circuit Court.

(2) The commissioner may reduce the penalty provided in this subsection if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(e) (1) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments that have not been properly reported or submitted pursuant to §§ 23-63-506 -- 23-63-513 or which violate this subchapter, shall pay in their individual capacity a civil penalty of not more than five thousand dollars ($5,000) per violation, after notice and hearing before the commissioner.

(2) In determining the amount of the civil penalty, the commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(f) (1) Whenever it appears to the commissioner that any insurer subject to this subchapter or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract that is subject to § 23-63-515 and which would not have been approved had such approval been requested, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract.

(2) After notice and hearing, the commissioner may also order the insurer to void any such contracts and restore the status quo if such an action is in the best interest of the policyholders, creditors, or the public.



§ 23-63-523 - Receivership.

(a) Whenever it appears to the Insurance Commissioner that any person has committed a violation of this subchapter which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the commissioner may proceed as provided in § 23-68-101 et seq. to take possession of the property of the domestic insurer and to conduct the business thereof.

(b) If an order for liquidation or rehabilitation of the domestic insurer is entered, the receiver appointed under such an order shall have the right to recover on behalf of the insurer the distributions and payments made during the one (1) year preceding the petition for liquidation, conservation, or rehabilitation:

(1) The amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock to any parent corporation or holding company or person or affiliate who otherwise controlled the insurer; or

(2) Any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiaries to a director, officer, or employee.

(c) No such distribution shall be recoverable if the parent or affiliate shows that, when paid, such a distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that such a distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(d) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of the distributions or payments under subsection (b) of this section the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he or she would have received if they had been paid immediately. If two (2) or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(e) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(f) To the extent that any person liable under subsection (d) of this section is insolvent or otherwise fails to pay claims due from it pursuant to that subsection, its parent corporation or holding company, or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from such a parent corporation or holding company or person who otherwise controlled it.



§ 23-63-524 - Revocation, suspension, or nonrenewal of insurer's license.

(a) Whenever it appears to the Insurance Commissioner that any person has committed a violation of this subchapter which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for such period as the commissioner finds is required for the protection of policyholders or the public.

(b) Any determination shall be accompanied by specific findings of fact and conclusions of law.



§ 23-63-525 - Acquisitions involving insurers not otherwise covered -- Definitions.

The following definitions shall apply for the purposes of §§ 23-63-525 -- 23-63-530 only:

(1) "Acquisition" means any agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers; and

(2) An "involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.



§ 23-63-526 - Acquisitions involving insurers not otherwise covered -- Scope.

(a) Except as exempted in subsection (b) of this section, §§ 23-63-525 -- 23-63-528 apply to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(b) Sections 23-63-525 -- 23-63-528 shall not apply to the following:

(1) An acquisition subject to approval or disapproval by the Insurance Commissioner pursuant to §§ 23-63-506 -- 23-63-513;

(2) A purchase of securities solely for investment purposes, so long as the securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under § 23-63-503(2), it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such a disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state;

(3) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if preacquisition notification is filed with the commissioner in accordance with § 23-63-527(b) thirty (30) days prior to the proposed effective date of the acquisition. However, such a preacquisition notification is not required for exclusion if the acquisition would otherwise be excluded from §§ 23-63-525 -- 23-63-530 by any other subdivision of this subsection;

(4) The acquisition of already affiliated persons;

(5) (A) An acquisition if, as an immediate result of the acquisition:

(i) In no market would the combined market share of the involved insurers exceed five percent (5%) of the total market;

(ii) There would be no increase in any market share; or

(iii) In no market would the combined market share of the involved insurers exceed twelve percent (12%) of the total market, and the market share increases by more than two percent (2%) of the total market.

(B) For purposes of this subdivision (b)(5), a "market share" means a direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state;

(6) An acquisition for which a preacquisition notification would be required pursuant to § 23-63-527, due solely to the resulting effect on the ocean marine insurance line of business; or

(7) An acquisition of an insurer whose domiciliary commissioner affirmatively finds that such an insurer is in failing condition, and there is a lack of a feasible alternative to improving such a condition, and the public benefits of improving such an insurer's condition through acquisition exceed the public benefits that would arise from not lessening competition. The findings must be communicated by the domiciliary commissioner to the commissioner of this state.



§ 23-63-527 - Acquisitions involving insurers not otherwise covered -- Preacquisition notification, waiting period.

(a) An acquisition covered by § 23-63-526 may be subject to an order pursuant to § 23-63-529 unless the acquiring person files a preacquisition notification and the waiting period has expired. The acquired person may file a preacquisition notification. The Insurance Commissioner shall give confidential treatment to information submitted under this section in the same manner as provided in § 23-63-517.

(b) The preacquisition notification shall be in such form and contain such information as prescribed by the National Association of Insurance Commissioners relating to those markets which, under § 23-63-526(b)(5), cause the acquisition not to be exempted from the provisions of §§ 23-63-525 -- 23-63-528. The commissioner may require such additional material and information as he or she deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standards of § 23-63-528. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of such a person indicating his or her ability to render an informed opinion.

(c) The waiting period required shall begin on the date of receipt by the commissioner of a preacquisition notification and shall end on the earlier of the thirtieth day after the date of the receipt or termination of the waiting period by the commissioner. Prior to the end of the waiting period, the commissioner on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.



§ 23-63-528 - Acquisitions involving insurers not otherwise covered -- Competitive standard.

(a) The Insurance Commissioner may enter an order under § 23-63-529(a) with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with § 23-63-527.

(b) In determining whether a proposed acquisition would violate the competitive standards of subsection (a) of this section, the commissioner shall consider the following:

(1) Any acquisition covered under § 23-63-526 involving two (2) or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

(A) If the market is:

(i) Highly concentrated and the involved insurers possess the following shares of the market: Click here to view image.

(ii) Not highly concentrated and the involved insurers possess the following shares of the market: Click here to view image.

(B) A highly concentrated market is one in which the share of the four (4) largest insurers is seventy-five percent (75%) or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two (2) insurers are involved, exceeding the totals of the two (2) columns in the table is prima facie evidence of violation of the competitive standard in subsection (a) of this section. For the purpose of this subdivision, the insurer with the largest share of the market shall be deemed to be Insurer A;

(2) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market from the two (2) largest to the eight (8) largest has increased by seven percent (7%) or more of the market over a period of time extending from any base year five (5) to ten (10) years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under § 23-63-526 involving two (2) or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in subsection (a) of this section if:

(A) There is a significant trend toward increased concentration in the market;

(B) One (1) of the insurers involved is one (1) of the insurers in a grouping of such large insurers showing the requisite increase in the market share; and

(C) Another involved insurer's market is two percent (2%) or more;

(3) For purposes of this subsection:

(A) The term "insurer" includes any company or group of companies under common management ownership or control;

(B) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by the parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business with such a line being that used in the annual statement required to be filed by insurers doing business in this state and the relevant geographical market is assumed to be this state; and

(C) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner; and

(4) (A) Even though an acquisition is not prima facie violative of the competitive standard under sudivisions (b)(1) and (2) of this section, the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence.

(B) Even though an acquisition is prima facie violative of the competitive standard under subdivisions (b)(1) and (2) of this section, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence.

(C) Relevant factors in making a determination under this subdivision (b)(4) include, but are not limited to, the following:

(i) Market shares;

(ii) Volatility of ranking of market leaders;

(iii) Number of competitors;

(iv) Concentration;

(v) Trend of concentration in the industry; and

(vi) Ease of entry and exit into the market.

(c) An order may not be entered under § 23-63-529(a) if:

(1) The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(2) The acquisition will substantially increase the availability of insurance, and the public benefits of such an increase exceed the public benefits which would arise from not lessening competition.



§ 23-63-529 - Acquisitions involving insurers not otherwise covered -- Orders and penalties.

(a) (1) If an acquisition violates the standards of §§ 23-63-525 -- 23-63-528, the Insurance Commissioner may enter an order:

(A) Requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(B) Denying the application of an acquired or acquiring insurer for a license to do business in this state.

(2) Such an order shall not be entered unless there is a hearing, and notice of the hearing is issued prior to the end of the waiting period and not less than ten (10) days prior to the hearing, and the hearing is concluded and the order is issued no later than sixty (60) days after the end of the waiting period. Every order shall be accompanied by a written decision of the commissioner setting forth his or her findings of fact and conclusions of law.

(3) An order entered under this subsection shall not become final earlier than thirty (30) days after it is issued during which time the involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time. Based upon such a plan or other information, the commissioner shall specify the conditions, if any, under the time period during which the aspects of the acquisition causing a violation of the standards of §§ 23-63-525 -- 23-63-528 would be remedied and the order vacated and modified.

(4) An order pursuant to this subsection shall not apply if the acquisition is not consummated.

(b) Any person who violates a cease and desist order of the commissioner under subsection (a) of this section and while such an order is in effect may after notice and hearing and upon order of the commissioner be subject at the discretion of the commissioner to any one (1) or more of the following:

(1) A monetary penalty of not more than ten thousand dollars ($10,000) for every day of violation; and

(2) Suspension or revocation of the person's license.

(c) Any insurer or other person who fails to make any filing required by §§ 23-63-525 -- 23-63-528 and who fails to demonstrate a good faith effort to comply with any such filing requirement shall be subject to a fine of not more than fifty thousand dollars ($50,000).



§ 23-63-530 - Acquisitions involving insurers not otherwise covered -- Inapplicable provisions.

Sections 23-63-520 and 23-63-523 do not apply to acquisitions covered under § 23-63-526.






Subchapter 6 - -- Financial Reporting Standards

§ 23-63-601 - Definition.

In any determination of the financial condition, including whether an asset is allowable, of a domestic insurer, domestic title insurer, or other domestic regulated entities reporting to the Insurance Commissioner, including health maintenance organizations, hospital or medical service corporations, farmers' mutual aid associations or companies, and other licensees, all hereinafter called "reporting entities" for purposes of this subchapter, the definition of an "asset" contained in the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Accounting Practices and Procedures Manual", with certain additions, will be used in the determination. Additions shall include, but may not be limited to, the following:

(1) (A) Electronic data processing equipment, licenses, and operating system software, excluding any amount paid to officers and employees of the reporting entity, necessary for installation and use of a data processing or accounting system, or both, to be used in connection with the business of the insurer or reporting entity.

(B) Commencing on and after January 1, 2001, assets allowed under this section, as well as nonoperating system software, shall be accounted for in accordance with the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Accounting Practices and Procedures Manual"; and

(2) Other assets as specified by the commissioner in a rule or regulation.



§ 23-63-602 - Assets as deductions from liabilities.

Assets may be allowed as deductions from corresponding liabilities, and liabilities may be charged as deductions from assets. Deductions from assets may be charged as liabilities in accordance with the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Accounting Practices and Procedures Manual".



§ 23-63-603 - Assets not allowed.

Assets not allowed shall be those so referenced or described as nonadmitted in the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Accounting Practices and Procedures Manual", unless otherwise specified in this subchapter.



§ 23-63-604 - Liabilities -- In general.

In any determination of the financial condition of a reporting entity, liabilities shall include definitions and amounts specified in the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Accounting Practices and Procedures Manual".



§ 23-63-610 - Assets -- Conflict of treatment in subchapters in Arkansas Insurance Code.

In the event of a conflict as to treatment of assets between § 23-63-601 et seq. and § 23-63-801 et seq., § 23-63-601 et seq. shall govern.



§ 23-63-611 - Asset valuation.

Assets of reporting entities shall be valued in accordance with the following:

(1) Bonds and securities shall be valued in accordance with the methods specified in the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Valuation of Securities Manual", prepared by the Securities Valuation Office;

(2) Shares of stock shall be valued in accordance with the methods specified in the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Accounting Practices and Procedures Manual"; and

(3) Other assets shall be valued as specified by the Insurance Commissioner in a rule and regulation, in accordance with the provisions of § 23-63-601(2), which method of valuation is not inconsistent with the National Association of Insurance Commissioners' publication as it existed on January 1, 2001, entitled the "Valuation of Securities Manual", prepared by the Securities Valuation Office.



§ 23-63-612 - Purpose -- Compliance date.

(a) It is the intention of this act to allow the Insurance Commissioner to adopt rules to modernize and harmonize the financial accounting laws of this state governing assets and liabilities of domestic reporting entities as defined. This act requires domestic health maintenance organizations, domestic title insurers, and other types of domestic licensees to modernize financial accounting methods in order to comply with laws and rules of the state applicable to domestic insurance companies and reporting entities. The provisions of this act are designed to allow domestic licensees to compete in the financial and insurance markets with changing federal and state laws, particularly those dealing with the treatment of assets, liabilities, and financial accounting.

(b) The provisions of this act are intended to and shall govern the financial reports for the year 2001 of domestic reporting entities and shall govern the annual report for the year 2001 of domestic reporting entities due at the State Insurance Department on and after March 1, 2002, and supported by quarterly reports of 2001 for the first three (3) quarters. The provisions of this act shall govern as to all quarterly and annual financial reports due in subsequent reporting periods.

(c) This act shall govern:

(1) Domestic stock and mutual insurers;

(2) Domestic reciprocal and stipulated premium plan insurers;

(3) Domestic mutual assessment life and disability insurers;

(4) Domestic farmers' mutual aid associations or companies;

(5) Domestic title insurers;

(6) Domestic health maintenance organizations;

(7) Domestic hospital or medical service organizations;

(8) Domestic licensed casualty insurers transacting business as a risk retention group; or

(9) Other domestic reporting entities as used in this act.

(d) Provided, however, if the immediate application of this act would have the effect of reducing any domestic reporting entity's statutory surplus, whether due to the nonadmission or reduction in admissible value of any then-existing asset or an increase in its then-existing liabilities or other changes, the domestic reporting entity may continue to reflect such assets and liabilities on its statutory financial statements as they could have been reflected but for the enactment of this act until the annual statement filing for the year ending December 31, 2004.



§ 23-63-613 - Use of new and revised manuals -- Rule-making authority.

(a) (1) The Insurance Commissioner is authorized to employ the standards and requirements set forth in publications recited in this subchapter and adopted and published by the National Association of Insurance Commissioners, including, but not limited to, those listed in this subchapter.

(2) The publications identified in subdivision (a)(1) of this section are hereby adopted in their present form as of August 13, 2001.

(3) The commissioner is authorized and empowered to promulgate regulations for the purposes of adopting all or part of other financial standards publications of the National Association of Insurance Commissioners or publications by other authors if the commissioner determines that such an action is in the best interest of the public.

(4) Upon mailing of written notice by the commissioner to all domestic reporting entities of the promulgation and publication by the National Association of Insurance Commissioners or other authors of amendments, revisions, or modifications to any publication previously adopted by the commissioner in this subchapter, such published amendments, revisions, or modifications shall become effective on the date designated by the commissioner in the written notice, which date shall not be earlier than eight (8) months after the date of mailing of the notice.

(b) The commissioner is authorized and empowered to adopt financial standards regulations for the purpose of modifying, amending, or revising any publication promulgated by the National Association of Insurance Commissioners or other authors, or any published amendments, modifications, or revisions to any such publications if the commissioner determines that such an action is in the best interest of the public. In this event, the effective date of any modification, amendment, or revision shall be the effective date of the regulation.



§ 23-63-614 - Domestic title insurance and aviation title insurance reserves.

(a) In addition to an adequate reserve as to outstanding losses, a domestic title insurer shall maintain its own guaranty fund or unearned premium reserve of no less than ten percent (10%) of the total amount of the risk premium written in the calendar year for title insurance contracts, which shall be assigned originally to the reserve.

(b) (1) During each of the twenty (20) years after the year in which a title insurance contract was issued, the reserve applicable to the contract may be reduced by five percent (5%) of the original amount of the reserve.

(2) This section does not apply to foreign or alien title or aviation title insurers licensed in this state.






Subchapter 7 - -- Limit of Risk

§ 23-63-701 - Limit of risk.

(a) No insurer shall retain any risk on any one (1) subject of insurance, whether located or to be performed in this state or elsewhere, in an amount exceeding ten percent (10%) of its surplus to policyholders. Provided, with the prior approval of the Insurance Commissioner, such a limitation shall not apply to a subject of insurance controlled by the insurer or owned by an affiliate of the insurer.

(b) A "subject of insurance" for the purposes of this section as to insurance against fire and hazards other than windstorm, earthquake, or other catastrophic hazards includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of the other hazard insured against.

(c) Reinsurance ceded as authorized by §§ 23-62-202, 23-62-204, and 23-62-205 shall be deducted in determining risk retained. As to surety risks, deduction shall also be made of the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged, or held subject to the surety's consent and for the surety's protection.

(d) As to alien insurers, this section shall relate only to risks and surplus to policyholders of the insurer's United States branch.

(e) "Surplus to policyholders", for the purpose of this section, in addition to the insurer's capital and surplus, shall be deemed to include any voluntary reserves which are not required pursuant to law and shall be determined from the last sworn statement of the insurer on file with the commissioner, or by the last report of examination of the insurer, whichever is the more recent at the time of assumption of risk.

(f) This section shall not apply to life insurance, disability insurance, title insurance, annuities, insurance of wet marine and foreign trade insurance risks, workers' compensation insurance, employers' liability coverages, nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.






Subchapter 8 - -- Investments

§ 23-63-801 - Applicability.

Except as to § 23-63-835, the provisions of this subchapter shall apply to domestic insurers only.



§ 23-63-802 - Eligible investments.

(a) Insurers shall invest in, or lend their funds on the security of, and shall hold as invested assets only eligible investments as prescribed in this subchapter.

(b) Any particular investment held by an insurer on January 1, 1960, and which was a legal investment at the time it was made, or which the insurer was legally entitled to possess immediately prior to January 1, 1960, shall be deemed to be an eligible investment.

(c) Eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated in subsection (b) of this section.

(d) Any investment limitation based upon the amount of the insurer's assets or particular funds shall relate to such assets or funds as shown by the insurer's annual statement as of the December 31 next preceding the date of acquisition of the investment by the insurer, or as shown by a current financial statement filed with the commissioner.

(e) None of the requirements, restrictions, limitations, or prohibitions for investments made under this subchapter, or contained in any regulation promulgated pursuant thereto, shall be preempted by the provisions of section 106 of Title 1 of the Secondary Mortgage Market Enhancement Act of 1984. The provisions of this subchapter and any regulations promulgated pursuant thereto that pertain to investments in the categories of securities specified in paragraphs (1) and (2) of subsection (a) of the Secondary Mortgage Market Enhancement Act shall remain in full force and effect notwithstanding the enactment of the Secondary Mortgage Market Enhancement Act.



§ 23-63-803 - General qualifications.

(a) Without prior written approval of the Insurance Commissioner, no security or investment, other than real and personal property acquired under § 23-63-828, concerning real estate, shall be eligible for acquisition unless it is interest-bearing, with the accrued interest being paid annually or more frequently than annually, or dividend or income-paying, or is held for income purposes, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

(b) No provision of this subchapter shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend or as a lawful distribution of assets, or under a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation. Any investment so acquired which is not otherwise eligible under this subchapter shall be disposed of pursuant to § 23-63-830 if personal property or securities, or pursuant to § 23-63-829 if real property.



§ 23-63-804 - Authorization of investment.

(a) An insurer shall not make any investment or loan, other than policy loans or annuity contract loans of a life insurer, unless the insurer is authorized or approved by the insurer's board of directors or by a committee authorized by the board and charged with the supervision or making of the investment or loan.

(b) The minutes of the committee shall be recorded and regular reports of the committee shall be submitted to the board of directors.



§ 23-63-805 - Diversification of investments.

An insurer shall invest in or hold as admitted assets categories of investments only within applicable limits as follows:

(1) One Person. (A) (i) (a) Except with the consent of the Insurance Commissioner and except as otherwise specified in this subchapter, an insurer shall not have, directly or indirectly through an investment subsidiary, an investment under this subchapter if, as a result of and after giving effect to the investment, the insurer holds more than five percent (5%) of its admitted assets in investments of all kinds issued, assumed, accepted, insured, or guaranteed by a single person or five percent (5%) of its admitted assets in investments in the voting securities of a depository institution or any company that controls the institution.

(b) The five percent (5%) limitation under subdivision (1)(A)(i)(a) of this section shall not apply to the aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(ii) (a) Investments in certificates of deposit and savings and loan association deposits in any one (1) person may be the greater of:

(1) Ten percent (10%) of the insurer's assets; or

(2) The maximum amount of federal insurance applicable to the deposit.

(b) The restriction under subdivision (1)(A)(ii)(a) of this section shall not apply as to general obligations of the United States or of any state or include policy loans made under § 23-63-821.

(iii) The applicable limitation shall be twenty-five percent (25%) rather than five percent (5%) for investments permitted under § 23-63-812.

(B) If upon enactment, the immediate application of this provision would have the effect of reducing the admitted asset value of assets held by a particular insurer, the insurer may continue to reflect as admitted those assets that would be admissible but for the enactment of this provision, until the annual statement filing for the year ended December 31, 2004;

(2) Minimum Capital. An insurer, other than a title insurer, shall invest and maintain invested funds not less in amount than the minimum paid-in capital stock required under the Arkansas Insurance Code of a domestic stock insurer transacting like kinds of insurance only in cash and the securities provided for under §§ 23-63-806, 23-63-808, and 23-63-826;

(3) Life Insurance Reserves. A life insurer shall also invest and keep invested its funds in amount not less than seventy-five percent (75%) of the reserves under its life insurance policies and annuity contracts, other than variable annuities, in force, in cash, securities, or investments allowed under this subchapter, other than stocks of subsidiaries of the insurer;

(4) Common Stocks. An insurer, other than a life insurer, may invest and have invested at any one (1) time an aggregate amount not more than twenty-five percent (25%) of its assets in all stocks under § 23-63-816 concerning common stocks, § 23-63-817 concerning insurance stocks, and § 23-63-820 concerning investment trust securities. A life insurer may so invest and have invested in the stocks no more than ten percent (10%) of its assets. This provision shall not apply as to stock of a controlled or subsidiary insurance corporation or other corporation under § 23-63-817 or § 23-63-818, or as to variable annuities;

(5) Miscellaneous. Except with the commissioner's consent, an insurer shall not have invested at any one (1) time more than twenty percent (20%) of its assets in the class of securities described in §§ 23-63-815 and 23-63-819;

(6) Other Specific Limits. Limits as to investments in the category of real estate shall be as provided in § 23-63-828. Other specific limits shall apply as stated in the sections dealing with other respective kinds of investments; and

(7) Limitations on Acquisitions and Investments. Notwithstanding any other provision of this subchapter to the contrary:

(A) (i) No insurer shall acquire, directly or indirectly, any medium grade or lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium grade and lower grade obligations then held by the domestic insurer would exceed twenty percent (20%) of its admitted assets, provided that no more than ten percent (10%) of its admitted assets consist of obligations rated four (4), five (5), or six (6) by the Securities Valuation Office of the National Association of Insurance Commissioners, and no more than three percent (3%) of its admitted assets consist of obligations rated five (5) or six (6) by the Securities Valuation Office, and no more than one percent (1%) of its admitted assets consist of obligations rated six (6) by the Securities Valuation Office. Attaining or exceeding the limit of any one (1) category shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multicategory limits.

(ii) (a) No insurer may invest more than an aggregate of one percent (1%) of its admitted assets in medium grade obligations issued, guaranteed, or insured by any one (1) person or institution, nor may it invest more than one-half of one percent (0.5%) of its admitted assets in lower grade obligations issued, guaranteed, or insured by any one (1) person or institution.

(b) In the case of a downgrade of securities held by an insurer, the commissioner may grant temporary relief from the investment limitations on medium grade obligations and lower grade obligations.

(iii) An insurer may acquire an obligation of an institution in which the insurer already has one (1) or more obligations, if the obligation is acquired in order to protect an investment previously made in the obligations of the institution. Provided, that all such acquired obligations shall not exceed one-half of one percent (0.5%) of the insurer's admitted assets.

(iv) Nothing contained in this subdivision (7):

(a) Shall prohibit an insurer from acquiring any obligations which it has committed to acquire if the insurer would have been permitted to acquire that obligation pursuant to this subchapter on the date on which the insurer committed to purchase that obligation;

(b) Shall prohibit an insurer from acquiring an obligation as a result of restructuring of a medium or lower grade obligation already held; or

(c) Shall require an insurer to sell or otherwise dispose of any obligation legally acquired prior to March 16, 1993.

(v) (a) The board of directors of any insurer which acquires or invests, directly or indirectly, more than two percent (2%) of its admitted assets in medium grade and lower grade obligations of any institution shall adopt a written plan for the making of such investments.

(b) The plan, in addition to the guidelines with respect to the quality of the issues invested in, shall contain diversification standards, including, but not limited to, standards for issuer, industry, duration, liquidity, and geographic location; and

(B) For purposes of this subdivision (7):

(i) "Admitted assets" means the amount thereof as of the last day of the most recently concluded annual statement year, computed in the same manner as admitted assets pursuant to § 23-63-601 et seq.;

(ii) "Aggregate amount" of medium grade and lower grade obligations means the aggregate statutory statement value thereof;

(iii) "Institution" means a corporation, a joint-stock company, an association, a trust, a business partnership, a business joint venture, or similar entity;

(iv) "Lower grade obligations" means obligations which are rated five (5) or six (6) by the Securities Valuation Office; and

(v) "Medium grade obligations" means obligations which are rated three (3) or four (4) by the Securities Valuation Office.



§ 23-63-806 - United States Government obligations.

An insurer may invest in bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the United States or for which the full faith and credit of the United States is pledged for the payment of principal and interest.



§ 23-63-807 - Loans guaranteed by United States.

An insurer may invest in loans guaranteed as to principal and interest by the United States, or by any agency or instrumentality of the United States, to the extent of the guaranty.



§ 23-63-808 - Investments in public obligations.

(a) An insurer may invest in bonds or other evidences of indebtedness which are general obligations of, or are secured by pledge of specific revenue by, this state or any other state of the United States, or any of the counties or incorporated cities or towns, or duly organized school districts or other taxing districts of such states.

(b) No security shall be eligible for investment if within five (5) years next preceding the date of the proposed investment, the obligor has defaulted in the payment of principal or interest on any of its tax-supported obligations.



§ 23-63-809 - Municipal or county utilities.

An insurer may invest in bonds, notes, or evidences of indebtedness of any municipal or county utility within the United States or Canada, which are payable from revenues or earnings specifically pledged for the payment of the principal and interest on the obligations, and for the payment of which a lawful sinking fund or reserve fund has been established and is being maintained, but only if no default in payment of principal or interest on the obligations to be purchased has occurred within five (5) years of the investment.



§ 23-63-810 - Improvement district obligations.

(a) An insurer may invest in bonds, notes, or evidences of indebtedness issued by any local improvement district in this or any other state to finance local improvements authorized by law if the principal and interest of the obligations is payable from assessments on real property within the local improvement district.

(b) No investment shall be made if the face value of all obligations, together with all similar obligations of the improvement district outstanding, exceeds fifty percent (50%) of the market value of the real property and improvements upon which the bonds or the assessments for the payment of principal and interest thereon are liens inferior only to the liens for general ad valorem property taxes.

(c) No investment shall be made unless no default in payment of principal or interest on the obligations to be purchased has occurred within five (5) years of the date of investment therein, or, if the obligations were issued less than five (5) years prior to the date of investment, no default in payment of principal or interest has occurred on any of the obligations of the issuer within five (5) years of the investment.



§ 23-63-811 - Local industrial development bonds.

An insurer may invest in the negotiable first-lien bonds issued by local industrial development corporations organized under the Arkansas Industrial Development Act, § 15-4-101 et seq.



§ 23-63-812 - Obligations or stock of certain federal agencies.

An insurer may invest in the obligations, or stock where stated, of the following agencies of the United States Government, whether or not the obligations are guaranteed by the government:

(1) Commodity credit corporation;

(2) Notes, bonds, debentures, or other similar obligations issued by the Federal Land Banks, Federal Intermediate Credit Banks, or Banks for Cooperatives, or any other obligations issued pursuant to the provisions of an act of Congress known as the Farm Credit Act of 1971 and acts amendatory thereto;

(3) Federal home loan banks, and stock thereof;

(4) Federal National Mortgage Association, and stock thereof, when acquired in connection with the sale of mortgage loans to the association; and

(5) Any other similar agency of the United States Government and of similar financial quality.



§ 23-63-813 - International banks.

Any insurer may invest in obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, or the African Development Bank.



§ 23-63-814 - Corporate bonds and debentures.

(a) An insurer may invest in bonds, debentures, notes, and other evidences of indebtedness issued, assumed, or guaranteed by any solvent institution existing under the laws of the United States or of Canada, or any state or province thereof, which are not in default as to principal or interest and which are secured by collateral worth at least fifty percent (50%) more than the par value of the entire issue of such obligations, but only if not more than one-third (1/3) of the total value of the required collateral consists of common stock.

(b) An insurer may invest in secured and unsecured obligations of the institutions, other than obligations described in subsection (a) of this section bearing interest at a fixed rate, with mandatory principal and interest due at specified times, if the net earnings of the issuing, assuming, or guaranteeing institution available for its fixed charges for a period of five (5) fiscal years next preceding the date of acquisition by the insurer have averaged per year not less than one and one-half (11/2) times its average annual fixed charges applicable to the period and if, during either of the last two (2) years of the period, the net earnings have been not less than one and one-half (11/2) times its fixed charges for the year.



§ 23-63-815 - Preferred or guaranteed stock.

(a) An insurer may invest in preferred or guaranteed stocks or shares of any solvent institution existing under the laws of the United States or of Canada, or of any state or province thereof, if all of the prior obligations and prior preferred stocks, if any, of the institution at the date of the acquisition of the investment by the insurer are eligible as investments under this subchapter and if the net earnings of the institution available for its fixed charges during each of the last two (2) years have been, and during each of the last five (5) years have averaged, not less than one and one-half (11/2) times the sum of its average annual fixed charges, if any, its average annual maximum contingent interest, if any, and its average annual preferred dividend requirements.

(b) For the purposes of this section, the computation shall refer to the fiscal years immediately preceding the date of acquisition of the investment by the insurer, and the term "preferred dividend requirement" shall be deemed to mean cumulative or noncumulative dividends, whether paid or not.



§ 23-63-816 - Common stocks.

An insurer may invest in nonassessable, except for taxes and wages, common stocks other than insurance stocks of solvent United States or Canadian corporations that qualify as a sound investment.



§ 23-63-817 - Insurance stocks.

(a) An insurer may invest in the stocks of other solvent insurers formed under the laws of this or another state if the stocks meet the applicable requirements of § 23-63-815 as to preferred or guaranteed stock or § 23-63-816 as to common stock, and, with the advance consent of the Insurance Commissioner, an insurer may invest in issued shares of its own capital stock, provided that these investments shall only be made from the insurer's earned surplus. Investments by an insurer in its own capital stock in accordance with the provisions of this section may be made by pro rata purchase from the insurer's shareholders or on a non-pro rata basis, at the election of the insurer.

(b) With the commissioner's consent, an insurer may acquire and hold the controlling interest in the outstanding voting stock of another stock insurer formed under the laws of this or another state. All stocks under this subsection shall be subject to the limitation as to amount as provided in § 23-63-818.



§ 23-63-818 - Stocks of subsidiaries.

(a) With the Insurance Commissioner's written approval, a domestic insurer may invest in the stock of its wholly owned subsidiary insurance corporation or in the stock of its wholly owned subsidiary business corporation formed or acquired for and necessary and incidental to:

(1) The convenient operation of the domestic insurer's insurance business; or

(2) The administration of any of the domestic insurer's lawful investments.

(b) Unless a greater investment has been approved in writing by the commissioner:

(1) All of the domestic insurer's investments under this section together with its investments in insurance stocks under § 23-63-817(b) shall not at any time exceed:

(A) The domestic insurer's surplus if a life insurer; or

(B) The domestic insurer's policyholders' surplus if other than a life insurer; and

(2) (A) A domestic insurer subject to this subchapter shall limit its investments in common stock, preferred stock, debt obligations, and other securities of its noninsurance subsidiaries to the lesser of:

(i) Ten percent (10%) of the domestic insurer's assets; or

(ii) Fifty percent (50%) of the domestic insurer's surplus.

(B) This subdivision (b)(2) does not apply to the amount of an investment held on July 31, 2007, by a domestic insurer licensed in Arkansas.

(c) With the prior written approval of the commissioner, a domestic insurer may invest any amount in the securities of one (1) or more of the domestic insurer's subsidiaries if after the investment the domestic insurer's policyholders' surplus is:

(1) Reasonable in relation to the domestic insurer's outstanding liabilities; and

(2) Adequate for the domestic insurer's financial needs.

(d) An investment that exceeds the scope of an approval granted under this section requires the additional prior written approval of the commissioner.



§ 23-63-819 - Equipment trust certificates.

An insurer may invest in equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within the United States, which obligations or certificates carry the right to receive determined portions of rental, purchase, or other fixed obligatory payments to be made for the use or purchase of transportation equipment.



§ 23-63-820 - Investment trust securities.

An insurer may invest in the securities of any management-type investment company or investment trust registered with the Securities and Exchange Commission under the Investment Company Act of 1940, as from time to time amended, if the investment company or trust has been organized for not less than two (2) years and has assets not less than fifty million dollars ($50,000,000) at the date of investment by the insurer.



§ 23-63-821 - Policy loans.

(a) A life insurer may lend to its policyholder upon pledge of the policy as collateral security any sum not exceeding the cash surrender value of the policy or may lend against pledge or assignment of any of its supplementary contracts or its other contracts or obligations, so long as the loan is adequately secured by the pledge or assignment.

(b) Loans so made are eligible investments of the insurer.



§ 23-63-822 - Collateral loans.

(a) An insurer may lend and invest its funds upon the pledge of securities eligible for investment under this subchapter.

(b) As at date made, no loan shall exceed in amount ninety percent (90%) of the market value of such collateral pledged.

(c) The amount so loaned shall be included pro rata in determining the maximum percentage of funds permitted under this subchapter to be invested in the respective categories of securities so pledged.



§ 23-63-823 - Savings and loan associations.

To the extent that an account does not exceed an amount equal to the sum of all reserve accounts, except specific or valuation reserves, undivided profits, surplus, and capital stock, but not including the proceeds of capital notes, debentures, or similar obligations, an insurer may invest in share or savings accounts of savings or building and loan associations.



§ 23-63-824 - Foreign securities.

(a) An insurer may make investments, in aggregate amounts not exceeding five percent (5%) or, with prior approval of the Insurance Commissioner, ten percent (10%) of its assets, and not over three percent (3%) of its assets in any one (1) investment, in securities of or in a foreign country possessing characteristics and of a quality similar to the investment required pursuant to §§ 23-63-801, 23-63-833, and 23-63-835 for investments in the United States.

(b) Canadian securities eligible for investment under other provisions of this subchapter are not subject to this section.



§ 23-63-825 - Additional investment authority.

(a) (1) An insurer may acquire under this section investments, or engage in investment practices, of any kind that are not specifically prohibited by this subsection or elsewhere in the Arkansas Insurance Code, or engage in investment practices, without regard to any aggregate limitation in this subchapter, but an insurer shall not admit an investment or engage in an investment practice under this section if, as a result of and after giving effect to the transaction, the aggregate amount of the investments then held by the insurer under this section would exceed the lesser of:

(A) Ten percent (10%) of its admitted assets; or

(B) Seventy-five percent (75%) of its total capital and surplus.

(2) This additional authority shall not apply to the following investments:

(A) Medium grade or lower grade-rated credit instruments;

(B) Mortgages or mortgage loans;

(C) Total of real estate, both home office and real estate held for investment income, except with the Insurance Commissioner's advance approval;

(D) Foreign investments and foreign currency exposures; and

(E) Derivatives.

(3) As used in subsection (a) of this section, "insurer" means licensed domestic life and/or accident and health insurers or other licensed domestic reporting entities which transact life and/or accident or health contracts or plans in this state.

(b) (1) An insurer may acquire under this section investments, or engage in investment practices, of any kind that are not specifically prohibited by this subchapter, or engage in investment practices, without regard to any aggregate limitation in this subchapter, but an insurer shall not admit an investment or engage in an investment practice under this section if, as a result of and after giving effect to the transaction, the aggregate amount of the investments then held by the insurer under this section would exceed the lesser of:

(A) Ten percent (10%) of its admitted assets; or

(B) Seventy-five percent (75%) of its total capital and surplus.

(2) This additional authority shall not apply to the following investments:

(A) Medium grade or lower grade-rated credit instruments;

(B) Equity interests;

(C) Mortgages or mortgage loans;

(D) Total of real estate, both home office and real estate held for investment income, except with the commissioner's advance approval;

(E) Foreign investments and foreign currency exposures; and

(F) Derivatives.

(4) As used in subsection (b) of this section, "insurer" means domestic property, casualty, surety and/or marine, financial guaranty, and mortgage guaranty insurers, and domestic insurers transacting title insurance.

(c) If upon enactment, the immediate application of the provisions of this section would have the effect of reducing the admitted asset value of assets held by a particular insurer, the insurer may continue to reflect as admitted those assets that would be admissible but for the enactment of the provisions of this section, until December 31, 2004.



§ 23-63-826 - Real estate mortgages.

(a) (1) An insurer may invest any of its funds in bonds, notes, or other evidences of indebtedness which are secured by first mortgages or deeds of trust upon improved real property located in the United States or which are secured by first mortgages or deeds of trust upon leasehold estates having an unexpired term of not less than twenty-one (21) years, inclusive of the terms which may be provided by enforceable options of renewal, in improved real property located in the United States.

(2) Investments made under this section may be effected by acquisition or by agreement to acquire, in the form of a guaranty, credit draw arrangement, or other like form.

(3) In all cases the security for the loan must be a first lien upon the real property, and there must not be any condition or right of reentry or forfeiture not insured against, under which, in the case of real property other than leaseholds, the lien can be cut off or subordinated or otherwise disturbed or under which, in the case of leaseholds, the insurer is unable to continue the lease in force for the duration of the loan.

(4) Nothing in this subsection shall prohibit any investment by reason of the existence of any prior lien for grounds rents, taxes, assessments, or other similar charges not yet delinquent.

(5) This section shall not be deemed to prohibit investment in mortgages or similar obligations when made under § 23-63-824 as to foreign securities.

(b) "Improved real estate" means all farmlands used for tillage, crop or pasture, timberlands, and all real estate on which permanent improvements suitable for residence, institutional, commercial, or industrial use are, or are being, situated.

(c) (1) No mortgage loan made or acquired by an insurer on any one (1) property shall, at the time of investment by the insurer, exceed the larger of the following amounts, as applicable:

(A) Three-fourths (3/4) of the value of real property or leasehold securing the loan;

(B) The amount of any insurance or guaranty of the loan by the United States or by any agency or instrumentality thereof or, with respect to single-family dwellings, by a mortgage insurance company authorized to transact business in this state; or

(C) Three-fourths (3/4) of the value of the real property or leasehold securing the loan, plus the amount by which the excess of the loan over the three-fourths (3/4) is insured or guaranteed by the United States or by any agency or instrumentality thereof or, with respect to single-family dwellings, by a mortgage insurance company authorized to transact such business in this state.

(2) Except that, in the case of a purchase money mortgage given to secure the purchase price of real estate sold by the insurer, the amount so loaned or invested shall not exceed the unpaid portion of the purchase price.

(d) No mortgage loan shall be made or acquired by an insurer except after an appraisal has been made by a competent appraiser for the purpose of the investment.

(e) No mortgage loan made or acquired by an insurer which is a participation or a part of a series or issue secured by the same mortgage or deed of trust shall be a lawful investment under this section unless the entire series or issue which is secured by the same mortgage or deed of trust is held by the insurer or unless the insurer holds a participation in such a mortgage or deed of trust, giving it and other holders of the issue substantially the rights of a first mortgagee.

(f) No mortgage loan upon a leasehold shall be made or acquired pursuant to this section unless the terms thereof shall provide for amortization payments to be made by the borrower on the principal thereof at least once in each year in amounts sufficient to amortize the loan completely within a period of four-fifths (4/5) of the term of the leasehold, inclusive of the terms which may be provided by enforceable options of renewal, which is unexpired at the time the loan is made, but in no event exceeding thirty-five (35) years.



§ 23-63-827 - Chattel mortgages.

(a) In connection with a mortgage loan on the security of real estate designed and used primarily for residential purposes only, which mortgage loan was acquired pursuant to § 23-63-826, an insurer may lend or invest an amount not exceeding twenty percent (20%) of the amount loaned on or invested in the real estate mortgage on the security of a chattel mortgage to be amortized by regular periodic payments within a term of not more than five (5) years and representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment owned by the mortgagor and kept and used in the mortgaged premises.

(b) For the purposes of this section, the term "durable equipment" shall include only mechanical refrigerators, air conditioning equipment, mechanical laundering machines, heating and cooking stoves and ranges, and, in addition, in the case of apartment houses and hotels, room furniture and furnishings.

(c) (1) Prior to the acquisition of a chattel mortgage pursuant to this section, items of property to be included therein shall be separately appraised by a qualified appraiser and the fair market value thereof determined.

(2) No chattel mortgage loan shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion loan on the real property.

(d) This section shall not prohibit an insurer from taking liens on personal property as additional security for any investment otherwise eligible under this subchapter.



§ 23-63-828 - Real estate.

An insurer may invest in real estate only if used for the purposes or acquired in the manner and within the limits as follows:

(1) The land and the buildings thereon in which it has its principal office and such other real estate as shall be requisite for its convenient accommodation in the transaction of its business. Except with the consent of the Insurance Commissioner, all the investments shall not aggregate more than ten percent (10%) of the insurer's assets;

(2) Real estate acquired in satisfaction of loans, mortgages, liens, judgments, decrees, or debts previously owing to the insurer in the course of business;

(3) Real estate acquired in part payment of the consideration on the sale of other real estate owned by it, if the transaction shall have effected a net reduction in the insurer's investment in real estate;

(4) Real estate acquired by gift or devise, or through merger, consolidation, or bulk reinsurance of another insurer under this code;

(5) The seller's interest in real property subject to an agreement of purchase or sale, but the sum invested in any parcel of real estate shall not exceed two-thirds (2/3) of the market value of the parcel;

(6) Real estate, or any interest therein acquired or held by purchase, lease, or otherwise, as an investment for the production of income, or acquired to be improved or developed for investment purposes pursuant to an existing program therefor. The insurer may hold, improve, develop, maintain, manage, lease, sell, and convey real estate acquired by it under this provision. An insurer shall not have invested at any one (1) time an amount exceeding ten percent (10%) of its assets in real estate under this subdivision (6), except with the commissioner's consent;

(7) Additional real estate, and equipment incidental to real estate, if necessary or convenient for the purpose of enhancing the sale or other value of real estate previously acquired or held by the insurer under subdivision (2), subdivision (3), subdivision (4), or subdivision (6) of this section. The real estate and equipment shall be included, together with the real estate for the enhancement of which it was acquired, for the purpose of applicable investment limits, and shall be subject to disposal at the same time and under the same conditions as apply to enhanced real estate under § 23-63-819;

(8) Investments made under this section may be effected by acquisition or by agreement to acquire, in the form of a guaranty, credit draw arrangement, or other like form; and

(9) Except with the commissioner's consent, all real estate owned by the insurer under this section, except as to seller's interest specified in subdivision (5) of this section, shall not at any one (1) time exceed twenty percent (20%) of the insurer's assets.



§ 23-63-829 - Time limit for disposal of real estate.

(a) Except as stated in subsection (c) of this section, the insurer shall dispose of real estate acquired under § 23-63-828(1) within five (5) years after it has ceased to be necessary for the convenient accommodation of the insurer in the transaction of its business.

(b) Except as stated in subsection (c) of this section, the insurer shall dispose of real estate acquired under § 23-63-828(2)-(4) within five (5) years after the date of acquisition.

(c) Upon proof satisfactory to the Insurance Commissioner that the interests of the insurer will suffer materially by the forced sale thereof, the commissioner may by order grant a reasonable extension of the period as specified in the order. Within that specified period of time, the insurer shall dispose of any particular parcel of real estate, unless the insurer elects to hold the real estate as an investment for income purposes under § 23-63-828(6), in which event, the real estate shall be deemed to have been acquired at a cost equal to its book value at the time of the election and to be held under, and subject to, the provisions of § 23-63-828(6) after that time.



§ 23-63-830 - Time limit for disposal of other ineligible property and securities.

(a) Any personal property or securities lawfully acquired by an insurer which it could not otherwise have invested in or loaned its funds upon at the time of the acquisition shall be disposed of within three (3) years from the date of acquisition, unless within that period the security has attained the status of eligibility.

(b) However, any security or personal property acquired under any agreement of bulk reinsurance, merger, or consolidation may be retained for a longer period if so provided in the plan for reinsurance, merger, or consolidation as approved by the Insurance Commissioner under the Arkansas Insurance Code.

(c) Upon application by the insurer and proof that forced sale of any property or security would materially injure the interests of the insurer, the commissioner may extend the disposal period for an additional reasonable time.



§ 23-63-831 - Failure to dispose of real estate, property, or securities.

(a) Any real estate, personal property, or securities lawfully acquired and held by an insurer after expiration of the period for disposal thereof, or any extension of the period granted by the Insurance Commissioner as provided in § 23-63-829 or § 23-63-830, or any investments otherwise lawful which are in excess of the aggregate amount the insurer is authorized to invest in that category of investments under this subchapter shall not be allowed as an asset of the insurer.

(b) The insurer shall forthwith dispose of any ineligible investment unlawfully acquired by it, and the commissioner shall suspend or revoke the insurer's certificate of authority if the insurer fails to dispose of the investment within such reasonable time as the commissioner may, by order, specify.



§ 23-63-832 - Special investments by title insurer.

(a) (1) In addition to other investments eligible under this subchapter, a title insurer may invest and have invested an amount not exceeding fifty percent (50%) of its paid-in capital stock in its abstract plant and equipment and, with the Insurance Commissioner's consent, in stocks of abstract companies.

(2) If the insurer transacts kinds of insurance in addition to title insurance, for the purposes of this section, its paid-in capital stock shall be prorated between title insurance and other insurances upon the basis of the reserves maintained by the insurer for the various kinds of insurance. However, the capital so assigned to title insurance shall in no event be less than one hundred thousand dollars ($100,000).

(b) Investments authorized by this section shall not be credited against the insurer's required unearned premium or guaranty fund reserve provided under § 23-63-614.



§ 23-63-833 - Prohibited investments.

In addition to investments excluded pursuant to other provisions of the Arkansas Insurance Code, an insurer shall not directly or indirectly invest in or lend its funds upon the security of:

(1) Issued shares of its own capital stock, except for the purpose of mutualization under § 23-69-140 or with the advance consent of the Insurance Commissioner under § 23-63-817;

(2) Except with the advance consent of the commissioner, securities issued by any corporation or enterprise the controlling interest of which is held, or will be held after the acquisition by the insurer, directly or indirectly by the insurer or any combination of the insurer and the insurer's directors, officers, parent corporation, subsidiaries, or controlling stockholders. Investments in subsidiaries under § 23-63-818 shall not be subject to this provision; or

(3) Any note or other evidence of indebtedness of any director, officer, employee, or controlling stockholder of the insurer, except as to policy loans authorized under § 23-63-821.



§ 23-63-834 - Cancellation of treasury stock.

(a) By resolution of its board of directors, any legal reserve life insurance company may cancel at any time all or any part of its treasury shares.

(b) (1) In such an event, a statement of cancellation shall be filed as provided in this section.

(2) Any statement of cancellation shall be executed and filed in accordance with the provisions of § 23-69-107(c), shall be verified by one (1) of the officers signing the statement, and shall set forth:

(A) The name of the insurance company;

(B) The number of treasury shares cancelled by resolution duly adopted by the board of directors, itemized by classes and series, and the date of its adoption;

(C) The aggregate number of issued shares, itemized by classes and series, after giving effect to the cancellation;

(D) The amount, expressed in dollars, of the paid-up capital of the insurance company, after giving effect to the cancellation; and

(E) A copy of the resolution effecting the cancellation.

(3) When a statement of cancellation is filed in accordance with § 23-69-107(c), the paid-up capital of the insurance company shall be deemed to be reduced by that part of the paid-up capital which was, at the time of the cancellation, represented by the shares so cancelled, and the shares so cancelled shall be restored to the status of authorized but unissued shares.

(c) Nothing contained in this section shall be construed to forbid a cancellation of shares or a reduction of stated capital in any other manner permitted by § 23-69-107.



§ 23-63-835 - Investments of foreign insurers.

(a) The investments of a foreign or alien insurer shall be as permitted by the laws of its domicile but shall be of a quality substantially as high as those required under this subchapter for similar funds of like domestic insurers.

(b) For the purposes of this section, the domicile of an alien insurer shall be as provided in § 23-63-104.



§ 23-63-836 - Certificates of deposit.

An insurer may invest in certificates of deposit or similar depository instruments issued by any bank, bank and trust company, savings bank, national bank association, savings and loan association incorporated under the laws of a state, or federal savings and loan association incorporated under the laws of the United States.



§ 23-63-837 - Property and facilities for fossil or synthetic fuel production.

(a) An insurer may invest in property and facilities, and any interests and rights in properties and facilities, for the development and production of fossil or synthetic fuel or other minerals, including, but not limited to, investments relating to:

(1) The exploration for and development and production of those fuels and minerals; and

(2) Ownership and control of the property, facilities, interests, and rights.

(b) Investment in property and facilities, and any interests and rights in the properties and facilities for the development and production of fossil or synthetic fuel or other minerals under this section shall not exceed two percent (2%) of the insurer's assets.



§ 23-63-839 - Negotiable bills of exchange or time drafts.

An insurer may invest in negotiable bills of exchange or time drafts issued and unconditionally guaranteed by any bank, bank and trust company, national bank association, or domestic branch or agency of a foreign bank subject to reserve requirements under section 7 of the International Banking Act of 1978, as amended, provided that:

(1) The underlying transaction involves a trade financing and has a maturity no longer than six (6) months sight to run exclusive of days of grace;

(2) The insurer invests not more than twenty-five percent (25%) of its assets in bankers acceptances; and

(3) The insurer invests not more than ten percent (10%) of its assets in any one (1) bankers acceptance in any one (1) financial institution.



§ 23-63-840 - Collateralized mortgage obligations.

(a) (1) An insurer may invest in collateralized mortgage obligations provided that the underlying mortgages pledged to the repayment of principal and interest of the collateralized mortgage obligation are in themselves unconditionally guaranteed as to timely repayment of principal and interest by the United States or by any agency or instrumentality of the United States, and provided that the specific investment right within that collateralized mortgage obligation is not a zero coupon class, residual interest, or a class designated as principal or interest only. Provided that the aggregate amount of collateralized mortgage obligations secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity, then held by the insurer would not exceed five percent (5%) of the insurer's total admitted assets.

(2) For purposes of the "one person" diversification restriction found in § 23-63-805(1), collateral mortgage obligations issued by the United States or any agency or instrumentality of the United States shall not be considered investments in or loans upon the security of the obligations, property, or securities of the United States or any such agency or instrumentality of the United States.

(3) If upon enactment, the immediate application of this provision would have the effect of reducing the admitted asset value of assets held by a particular insurer, the insurer may continue to reflect as admitted those assets that would be admissible but for the enactment of this provision, until the annual statement filing for the year ended December 31, 2004.

(b) An insurer may invest up to ten percent (10%) of its assets in zero coupon, residual interest, or principal or interest only classes of collateralized mortgage obligations, provided that the underlying mortgages pledged to the repayment of principal and interest of the collateralized mortgage obligation are in themselves unconditionally guaranteed as to timely repayment of principal and interest by the United States or any agency or instrumentality of the United States.



§ 23-63-841 - Derivative transactions.

(a) As used in this section:

(1) "Cap" means an agreement obligating the seller to make payments to the buyer with each payment based on the amount by which a reference price or level or the performance or value of one (1) or more underlying interests exceeds a predetermined number, sometimes called the strike rate or strike price;

(2) "Collar" means an agreement to receive payments as the buyer of an option, cap, or floor and to make payments as the seller of a different option, cap, or floor;

(3) (A) "Counterparty exposure amount" means the net amount of credit risk attributable to an over-the-counter derivative instrument. The amount of credit risk equals:

(i) The market value of the over-the-counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

(ii) Zero (0) if the liquidation of the derivative instrument would not result in a final cash payment to the insurer.

(B) If over-the-counter derivative instruments are entered into under a written master agreement which provides for netting of payments owed by the respective parties and the domiciliary jurisdiction of the counterparty is either within the United States or if not within the United States, within a foreign jurisdiction listed in the National Association of Insurance Commissioners' publication prepared by its Securities Valuation Office as it existed on January 1, 2005, entitled the "Purposes and Procedures Manual" as eligible for netting, the net amount of credit risk shall be the greater of zero (0) or the net sum of:

(i) The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment to the insurer; and

(ii) The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment by the insurer to the business entity.

(C) For open transactions, market value shall be determined at the end of the most recent quarter of the insurer's fiscal year and shall be reduced by the market value of acceptable collateral held by the insurer or placed in escrow by one (1) or both parties;

(4) "Covered" means that an insurer:

(A) Owns or can immediately acquire through the exercise of options, warrants, or conversion rights already owned the underlying interest in order to fulfill or secure its obligations under a call option, cap, or floor it has written; or

(B) Has set aside under a custodial or escrow agreement, cash or cash equivalents with a market value equal to the amount required to fulfill its obligations under a put option it has written in an income generation transaction;

(5) (A) "Derivative instrument" means an agreement, option, instrument, or a series or combination thereof:

(i) To make or take delivery or assume or relinquish a specified amount of one (1) or more underlying interests or to make a cash settlement in lieu thereof; or

(ii) That has a price, performance, value, or cash flow based primarily upon the actual or expected price, level, performance, value, or cash flow of one (1) or more underlying interests.

(B) "Derivative instrument" includes options, warrants used in a hedging transaction and not attached to another financial instrument, caps, floors, collars, swaps, forwards, futures, and any other agreements, options, or instruments substantially similar thereto or any series or combination thereof and any agreements, options, or instruments permitted under regulations adopted by the Insurance Commissioner.

(C) "Derivative instrument" does not include an investment authorized by any other provision of this subchapter;

(6) "Derivative transaction" means a transaction involving the use of one (1) or more derivative instruments;

(7) "Direct" or "directly", when used in connection with an obligation, means that the designated obligor is primarily liable on the instrument representing the obligation;

(8) "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount by which a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance, or value of one (1) or more underlying interests;

(9) "Forward" means an agreement other than a future to make or take delivery or effect a cash settlement based on the actual or expected price, level, performance, or value of one (1) or more underlying interests;

(10) "Future" means an agreement traded on a qualified exchange or qualified foreign exchange to make or take delivery or effect a cash settlement based on the actual or expected price, level, performance, or value of one (1) or more underlying interests;

(11) "Hedging transaction" means a derivative transaction which is entered into and maintained to reduce:

(A) The risk of a change in the value, yield, price, cash flow, or quantity of assets or liabilities that the insurer has acquired or incurred or anticipates acquiring or incurring; or

(B) The currency exchange rate risk or the degree of exposure of assets or liabilities that an insurer has acquired or incurred or anticipates acquiring or incurring;

(12) "Income" means, with respect to a security, any interest, accrual of discount, dividends, or other distributions, such as rights, tax or assessment credits, warrants, and distributions in kind;

(13) "Income generation transaction" means a derivative transaction involving the writing of covered call options, covered put options, covered caps, or covered floors that is intended to generate income or enhance return;

(14) "Option" means an agreement giving the buyer the right to buy or receive, that is, a "call option", sell or deliver, that is, a "put option", enter into, extend, or terminate or effect a cash settlement based on the actual or expected price, level, performance, or value of one (1) or more underlying interests;

(15) "Over-the-counter derivative instrument" means a derivative instrument entered into with a business entity other than through a qualified exchange, qualified foreign exchange, or cleared through a qualified clearinghouse;

(16) "Potential exposure" means the amount determined in accordance with the National Association of Insurance Commissioners' Annual Statement Instructions in effect on January 1, 2005;

(17) (A) "Replication transaction" means a derivative transaction that is intended to replicate the performance of one (1) or more assets that an insurer is authorized to acquire under Arkansas law.

(B) A derivative transaction entered into as a hedging transaction is not considered a replication transaction;

(18) "Swap" means an agreement to exchange or to net payments at one (1) or more times based on the actual or expected price, level, performance, or value of one (1) or more underlying interests;

(19) "Underlying interest" means the assets, liabilities, other interests, or a combination thereof, underlying a derivative instrument, such as any one (1) or more securities, currencies, rates, indices, commodities, or derivative instruments; and

(20) (A) "Warrant" means an instrument that gives the holder the right to purchase an underlying financial instrument at a given price and time or at a series of prices and times outlined in the warrant agreement.

(B) Warrants may be issued alone or in connection with the sale of other securities, for example, as part of a merger or recapitalization agreement or to facilitate divestiture of the securities of another business entity.

(b) (1) An insurer may use derivative instruments under this section to engage in:

(A) Hedging transactions; and

(B) Certain income generation transactions if the commissioner does not object to the proposed derivative transaction plan submitted by the insurer.

(2) An insurer shall be able to demonstrate to the commissioner the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of the transactions through cash flow testing or other appropriate analyses.

(3) (A) Before engaging in derivative transactions, an insurer shall establish written guidelines that shall be used for effecting and maintaining the transactions.

(B) The guidelines shall:

(i) Address investment or, if applicable, underwriting objectives and risk constraints, such as credit risk limits;

(ii) Address permissible transactions and the relationship of those transactions to its operations, such as a precise identification of the risks being hedged by a derivative transaction; and

(iii) Require compliance with internal control procedures.

(4) An insurer shall have a system for determining whether a derivative instrument used for hedging has been effective.

(5) An insurer shall have a credit risk management system for over-the-counter derivative transactions that measures credit risk exposure using the counterparty exposure amount.

(6) An insurer's board of directors shall approve the guidelines required by this subsection and determine whether the insurer has adequate professional personnel, technical expertise, and systems to implement investment practices involving derivatives.

(c) An insurer may enter into hedging transactions under this section if as a result of and after giving effect to the transaction:

(1) The aggregate statement value of options, caps, floors, and warrants not attached to another financial instrument purchased and used in hedging transactions does not exceed seven and one-half percent (7.5%) of its admitted assets;

(2) The aggregate statement value of options, caps, and floors written in hedging transactions does not exceed three percent (3%) of its admitted assets; and

(3) The aggregate potential exposure of collars, swaps, forwards, and futures used in hedging transactions does not exceed six and one-half percent (6.5%) of its admitted assets.

(d) An insurer may enter only into the following types of income generation transactions if as a result of and after giving effect to the transactions the aggregate statement value of the fixed income assets that are subject to call or, for life and health insurers, that generate the cash flows for payments under the caps or floors, plus the face value of fixed income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, does not exceed ten percent (10%) of its admitted assets:

(1) Sales of covered call options on noncallable fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period, or derivative instruments based on fixed income securities;

(2) Sales of covered call options on equity securities if the insurer holds in its portfolio or can immediately acquire, through the exercise of options, warrants, or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold;

(3) Sales of covered puts on investments that the insurer is permitted to acquire under Arkansas law if the insurer has escrowed or entered into a custodian agreement segregating cash or cash equivalents with a market value equal to the amount of its purchase obligations under the put during the complete term of the put option sold; or

(4) Sales of covered caps or floors if the insurer is a life and health insurer and holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding.

(e) An insurer shall include all counterparty exposure amounts in determining compliance with the limitations of § 23-63-805.

(f) The commissioner may approve additional transactions involving the use of derivative instruments in excess of the limits of subsection (c) of this section or for other risk management purposes, but replication transactions are not permitted for other risk management purposes.






Subchapter 9 - -- Deposits

§ 23-63-901 - Authorized deposits of insurers.

The following deposits of insurers when made through the Insurance Commissioner shall be accepted and held, and shall be subject to the provisions of this subchapter:

(1) Deposits required under the Arkansas Insurance Code for authority to transact insurance in this state;

(2) Deposits of domestic insurers when made pursuant to the laws of other states, provinces, and countries as requirement for authority to transact insurance in that state, province, or country;

(3) Deposits of reserves made by domestic life insurers under § 23-81-130;

(4) Deposits in such additional amounts as are permitted to be made under § 23-63-908.



§ 23-63-902 - Purpose.

Deposits shall be held for purposes as follows:

(1) Deposits made in this state under § 23-63-206 shall be held for the purposes stated in that section;

(2) A deposit made in this state by a domestic insurer transacting insurance in another state, province, or country and as required by the laws of that state, province, or country shall be held for the protection of the insurer's policyholders, or policyholders and creditors;

(3) Deposits of reserves made by domestic life insurers under § 23-81-130 shall be held for the common benefit of all the holders of its life insurance policies and annuity contracts; and

(4) Deposits required pursuant to the retaliatory provisions, §§ 23-63-102 -- 23-63-104, shall be held for such purposes as required by such laws and as specified in the Insurance Commissioner's order requiring the deposit.



§ 23-63-903 - Eligible securities.

(a) All deposits required under § 23-63-206 for authority to transact insurance in this state shall consist of certified checks or certificates of deposit, or any combination of securities, the market value of which is readily ascertainable and, if negotiable by delivery or assignment, of the kinds described in the following sections of the Arkansas Insurance Code:

(1) Section 23-63-806, United States Government obligations;

(2) Section 23-63-808, state, county, municipal, and school obligations;

(3) Section 23-63-809, municipal or county utilities;

(4) Section 23-63-811, local industrial development bonds;

(5) Section 23-63-813, international banks; and

(6) Section 23-63-814, corporate bonds and debentures.

(b) All deposits required of a domestic insurer pursuant to the laws of another state, province, or country shall be composed of securities, if negotiable by delivery or assignment, of the kinds required or permitted by the laws of the state, province, or country, except common stocks, mortgages of any kind, and real estate.

(c) Deposits of the reserves of a domestic life insurer under § 23-81-130 shall consist of securities, if negotiable by delivery or assignment, and assets eligible for investment of the insurer's reserves under § 23-63-805(3).

(d) Deposits of foreign insurers made in this state under the retaliatory provision, §§ 23-63-102 -- 23-63-104, shall consist of such assets as are required by the Insurance Commissioner pursuant to the provision.



§ 23-63-904 - Depositary or custodian.

(a) Deposits made under the Arkansas Insurance Code shall be made through the office of the Insurance Commissioner in safe deposit or under custodial arrangements as required or approved by the commissioner consistent with the purposes of the deposit with an established safe deposit institution, bank, or trust company, or under other safekeeping arrangements, located in this state, and selected by the insurer with the commissioner's approval.

(b) Except in the presence of the commissioner or his or her authorized representative, the insurer shall not have access to any securities or assets representing its deposits so held in safe deposit.

(c) The form and terms of all depositary or custodial agreements shall be as prescribed or approved by the commissioner consistent with the applicable provisions of the Arkansas Insurance Code.

(d) The compensation and expenses of the depositary or custodian shall be borne by the insurer.



§ 23-63-905 - Record -- Liability of commissioner and state.

(a) The Insurance Commissioner shall keep a record of the securities and assets comprising each deposit and of all his or her transactions relative thereto, showing by item the amount and market value.

(b) The commissioner and the State of Arkansas shall have no liability as to the safekeeping of any deposit by the depositary or custodian.



§ 23-63-906 - Assignment or conveyance of securities or assets -- Appraisal.

(a) (1) All securities not negotiable by delivery and deposited by an insurer, other than under § 23-81-130, shall be assigned to the Insurance Commissioner and his or her successors in office.

(2) All other assets so deposited shall be transferred or conveyed to the commissioner.

(3) Upon release of any security or asset to the insurer, the commissioner shall reassign, transfer, or reconvey the asset or security to the insurer.

(b) The commissioner may, in his or her discretion, prior to acceptance for deposit of any security or asset, or at any time thereafter while so deposited, have the security or asset appraised or valued by competent appraisers. The reasonable costs of the appraisal or valuation shall be borne by the insurer.



§ 23-63-907 - Rights of insurer during solvency.

So long as the insurer remains solvent and is in compliance with the Arkansas Insurance Code, it may:

(1) Demand, receive, sue for, and recover the income from the securities or assets deposited;

(2) Exchange and substitute for the deposited securities or assets, or any part thereof, other eligible securities and assets of equivalent or greater value; and

(3) At any reasonable time inspect the deposit.



§ 23-63-908 - Excess deposits.

(a) An insurer may so deposit assets or securities in an amount exceeding its deposit required or otherwise permitted under the Arkansas Insurance Code by not more than twenty percent (20%) of the required or permitted deposit or one hundred thousand dollars ($100,000), whichever is the larger amount, for the purpose of absorbing fluctuations in the value of securities and assets deposited and to facilitate the exchange and substitution of such securities and assets.

(b) (1) During the solvency of the insurer, any excess shall be released to the insurer upon its request.

(2) During the insolvency of the insurer, the excess deposit shall be released only as provided in § 23-63-911(b)(3).



§ 23-63-909 - Payment of claims.

(a) (1) (A) If any insurer which has made the deposit in this state pursuant to § 23-63-206 fails to pay promptly any final judgment entered against it in favor of a citizen of this state, the Insurance Commissioner is authorized to sell at public or private sale, after forty-five (45) days' notice to the insurer by certified mail, a sufficient amount of securities to pay the claim.

(B) As used in this section, "final judgment" means any judgment issued by a court of record and the enforcement or execution of which has not been stayed by a court of competent jurisdiction.

(2) Except as provided in this section and as otherwise provided in the Arkansas Insurance Code, no deposit made in this state pursuant to § 23-63-206 by any insurer shall be subject to garnishment, levy, or execution.

(b) (1) The commissioner, under procedures he or she shall prescribe, may release to the insurer any part of the special additional four percent (4%) accident and health deposit formerly required under § 23-63-206.

(2) For good cause, the commissioner may in writing exempt insurers from filing replacement deposits for any line of insurance, including, but not limited to, statutory deposits for discontinued lines of insurance.



§ 23-63-910 - Deficiency.

(a) (1) If for any reason the market value of assets and securities of an insurer held on deposit in this state under § 23-63-206 or under the retaliatory provision, §§ 23-63-102 -- 23-63-104, falls below the amount so required, then the insurer shall promptly deposit other or additional assets or securities eligible for deposit sufficient to cure the deficiency.

(2) If the insurer has failed to cure the deficiency within thirty (30) days after receipt of notice of deficiency by registered mail from the Insurance Commissioner, the commissioner shall revoke the insurer's certificate of authority.

(b) (1) If for any reason the market value of assets and securities of a domestic life insurer, representing deposit of the reserves of certain of its outstanding policies and annuity contracts under § 23-81-130, falls below the amount so required and as determined from the insurer's most recent annual statement or most recent examination of the insurer by the commissioner, then the insurer shall promptly deposit other or additional assets or securities eligible for deposit sufficient to cure the deficiency.

(2) If the insurer has failed to cure the deficiency, after the commissioner has given the insurer notice of deficiency by registered mail, within such reasonable time, not exceeding ninety (90) days, as may be allowed by the commissioner and so specified in his or her notice, the insurer shall be deemed to be insolvent. The commissioner shall then revoke its certificate of authority and institute delinquency proceedings against the insurer under §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132.



§ 23-63-911 - Duration and release of deposit generally.

(a) Subject to the right of the insurer to substitute securities as provided in § 23-63-907, all deposits in this state under § 23-63-206 shall be left on deposit as long as there is outstanding any liability of the insurer with respect to which the deposit was made.

(b) Any deposit referred to in subsection (a) of this section, or any deposit made under the retaliatory provision, §§ 23-63-102 -- 23-63-104, or under any other provision of the Arkansas Insurance Code other than § 23-81-130, shall be released and returned:

(1) To the insurer upon the extinguishment by reinsurance, or otherwise, of all liability of the insurer for the security of which the deposit is held;

(2) To the insurer, during solvency, to the extent the deposit is in excess of the amount required; or

(3) Upon proper order of a court of competent jurisdiction in this state, to the ancillary receiver of the insurer in this state or to the domiciliary receiver, conservator, rehabilitator, liquidator of the insurer, or to any other properly designated official who succeeds to the management and control of the insurer's assets.



§ 23-63-912 - Duration and release of deposit of life insurance and annuity reserves.

(a) Deposits of assets and securities representing, and at least equal in amount to, the reserves of a domestic life insurer under certain of its life insurance policies and annuity contracts and deposited under § 23-81-130 shall be held as long as the policies and contracts with respect to which the reserves exist are in force.

(b) With respect to policies and contracts in force, the applicable portion of the deposit shall not be released, whether or not the policies or contracts have been reinsured or the entire liability thereunder assumed by another insurer or the issuing insurer has become insolvent, subject to delinquency proceedings, or has been dissolved.

(c) Upon proof satisfactory to the Insurance Commissioner that certain of the policies or contracts previously in force have lapsed, been surrendered for cash value, matured, or otherwise terminated and that all liabilities of the insurer to policyholders and beneficiaries with respect to those policies or contracts have been fully paid and discharged, the commissioner may release any applicable portion of the deposit if the deposit is then in excess of the amount otherwise required. The commissioner may accept and rely upon records of the insurer as kept, summarized, and reported to him or her in the regular course of its business, as to any such payment and discharge.

(d) (1) If the issuing insurer, or any insurer which may have assumed direct liability with respect to any policy or contract, becomes insolvent, the commissioner shall make or cause to be made, pursuant to such reasonable procedure therefor as he or she may deem proper, direct payment to persons entitled thereto under the terms of those policies or contracts of the proportionate interest of the person in the assets and securities then held on deposit, after deducting from the deposit the expenses actually incurred by the commissioner, if any, in making the distribution to the extent that the expenses cannot be met out of the insurer's other assets without diminution of the equity therein of other policyholders, contract holders, and creditors of the insurer.

(2) In the event of insolvency, the commissioner shall release to the receiver or rehabilitator of the insurer the excess, if any, of the deposit over the amount thereof necessary to discharge in full the obligations of the insurer as to policies and contracts for which the deposit is so held, together with the reasonable costs and expenses to be incurred by the commissioner in the discharge of the obligations as provided in this subsection.

(e) If the issuing or assuming insurer is insolvent, for the purposes of subsection (d) of this section, the commissioner shall accept and rely upon the records of the insurer as to the identity of persons to whom the deposit is payable under policies and annuity contracts and the amount to which respectively entitled.






Subchapter 10 - -- Sureties on Bonds

§ 23-63-1001 - Court, judicial, and certain other bonds.

(a) (1) Upon compliance with the provisions of the Arkansas Insurance Code, a surety insurer may become surety upon any bond or other contract of any person and may become surety upon any bond required to be given by any person in the course of judicial proceedings or upon the bonds of administrators, executors, guardians, receivers, assignees, trustees, or other fiduciaries required to give the bond.

(2) The obligation of the insurer as surety upon those bonds or contracts may be accepted by the court, officer, board, or person required to approve the bond or contract as the sole surety upon the bond or contract even though previous laws or customs may have required two (2) sureties upon the bonds or contracts or may have required one (1) or more of the sureties to be residents of any particular territory.

(b) Where these bonds are given by administrators, executors, guardians, receivers, assignees, trustees, or other officers of the court, the court appointing the officers may allow the expense incurred by the officers in securing this bond in the insurer as part of the expenses of the trust to be paid out of the fund.



§ 23-63-1002 - Bonds given by state, county, or municipal officers.

(a) All bonds or other obligations required or desired to be given by any state, county, or municipal officer for the due performance of the duties of his or her office or for the due accounting of money coming to his or her hands or for any other purpose whatever shall be sufficient when executed by a surety insurer authorized to transact business under the Arkansas Insurance Code as sole surety upon the bonds or obligations, whether or not previous laws required the bond to be executed by more than one (1) surety, or, provided that one (1) or more of the sureties upon the bond should be resident of this state, or any particular county therein, or resident of any specified territory.

(b) All officers, courts, and boards of this state, any county therein, or any municipality whose duty it is or shall be to approve the official bonds of any state, county, or municipal officer shall approve the bond as to its sureties when the insurer is the sole surety thereon.



§ 23-63-1003 - Insurer's rights as surety same as individual's.

(a) A surety insurer authorized as such under the Arkansas Insurance Code shall have the same power and authority to become surety upon all bonds required by law or desired by contracting parties and shall be vested with the same rights and be subject to all the liabilities as individuals who become sureties on the bonds or contracts.

(b) A surety insurer which is surety upon any bond or contract may be released from its liability thereon on the same terms and conditions as are by law prescribed for the release of individuals as sureties.



§ 23-63-1004 - Estoppel to deny corporate power to be surety.

In any action brought against a surety insurer to enforce the liability assumed by it under any bond or contract, the insurer is estopped from denying its corporate or other power to execute that bond or guaranty or to assume the liability.






Subchapter 11 - -- Business Transacted with Producer Controlled Property and Casualty Insurer Act

§ 23-63-1101 - Title.

This subchapter may be cited as the "Business Transacted with Producer Controlled Property and Casualty Insurer Act".



§ 23-63-1102 - Definitions.

As used in this subchapter:

(1) "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners;

(2) "Control" or "controlled" has the meaning set out in § 23-63-503(2);

(3) "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer;

(4) "Controlling producer" means a producer who, directly or indirectly, controls an insurer;

(5) (A) "Licensed insurer" or "insurer" means any person, firm, association, or corporation duly licensed to transact a property and casualty insurance business in this state.

(B) The following, among other things, are not licensed insurers for the purposes of this subchapter:

(i) All risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, the Product Liability Risk Retention Act of 1981, and §§ 23-94-101 -- 23-94-108 [repealed], 23-94-201 -- 23-94-209 [revised], and 23-94-301 -- 23-94-303 [repealed];

(ii) All residual market pools and joint underwriting authorities or associations; and

(iii) All captive insurers, that is, insurance companies owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks of member organizations and group members and their affiliates; and

(6) "Producer" means an insurance broker or brokers or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, such a person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation.



§ 23-63-1103 - Date of required compliance.

Compliance with this subchapter shall be required on and after January 1, 1994.



§ 23-63-1104 - Applicability.

(a) This subchapter shall apply to licensed insurers as defined in § 23-63-1102 either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law.

(b) All provisions of the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., to the extent they are not superseded by the provisions of this subchapter, shall continue to apply to all parties within holding company systems subject to the provisions of this subchapter.



§ 23-63-1105 - Minimum standards.

(a) (1) The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross premiums on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent (5%) of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.

(2) Notwithstanding subdivision (a)(1) of this section, the provisions of this section shall not apply if:

(A) The controlling producer:

(i) Places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and

(ii) Accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds; and

(B) The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(b) A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party and the contract has been approved by the board of directors of the controlled insurer and contains the following minimum provisions:

(1) (A) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer.

(B) The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer;

(3) (A) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis.

(B) The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than ninety (90) days after the effective date of any policy placed with the controlled insurer under the contract;

(4) (A) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity in one (1) or more appropriately identified bank accounts in banks that are members of the Federal Reserve System.

(B) However, funds of a controlled producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer's domicile;

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) The contract shall not be assigned in whole or in part by the controlling producer;

(7) (A) The controlled insurer shall provide the controlling producer with its underwriting standards, rules, and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks.

(B) (i) The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions.

(ii) The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than a controlling producer;

(8) (A) The rates and terms of the controlling producer's commissions, charges, or other fees and the purposes for those charges or fees.

(B) (i) The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers.

(ii) For purposes of this subdivision (b)(8) and subdivision (b)(7) of this section, examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) (A) If the contract provides that the controlling producer on insurance business placed with the insurer is to be compensated contingent upon the insurer's profits on that business, then such a commission shall not be determined and paid until at least five (5) years after the premiums on liability insurance are earned and at least one (1) year after the premiums are earned on any other insurance.

(B) In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection (c) of this section;

(10) (A) A limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings.

(B) The insurer may establish a different limit for each line or subline of business.

(C) (i) The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached.

(ii) The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for reinsurance both assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(c) (1) Every controlled insurer shall have an audit committee of the board of directors, composed of independent directors.

(2) The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the Insurance Commissioner to review the adequacy of the insurer's loss reserves.

(d) (1) In addition to any other required loss certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary, or such other independent loss reserve specialist acceptable to the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of the year's end, including losses incurred but not reported, on business placed by the producer.

(2) The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage such an amount represents of the net premiums written, and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance.



§ 23-63-1106 - Disclosure.

The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer, except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his or her records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.



§ 23-63-1107 - Penalties.

(a) (1) If the Insurance Commissioner believes that the controlling producer or any other person has not materially complied with this subchapter, after notice and hearing, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

(2) If it is found that because of such material noncompliance the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to § 23-68-101 et seq., and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this subchapter, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the Arkansas Insurance Code.

(d) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.






Subchapter 12 - -- Annual Reports by Property and Casualty Insurers

§ 23-63-1201 - Regulations.

The Insurance Commissioner shall promulgate regulations which shall require each insurer licensed to write property and casualty insurance in this state to submit an annual report on a form furnished by the commissioner showing its direct writings in this state.



§ 23-63-1202 - Contents of report.

(a) The report required by this subchapter shall include, but not be limited to, the following types of insurance written by such insurer:

(1) Motor vehicle bodily injury liability insurance, including medical pay insurance;

(2) Products liability insurance;

(3) Medical malpractice insurance;

(4) Architects' and engineers' malpractice insurance;

(5) Attorneys' malpractice insurance;

(6) Motor vehicle personal injury protection insurance;

(7) Motor vehicle property liability insurance;

(8) Uninsured motorist insurance;

(9) Underinsured motorist insurance; and

(10) Workers' compensation insurance.

(b) The report shall include the following data for the previous year ending on December 31:

(1) Direct premiums written;

(2) Direct premiums earned;

(3) Net investment income, including net realized capital gains and losses, using appropriate estimates where necessary;

(4) Incurred claims developed as the sum of, and with figures provided for, the following:

(A) Dollar amount of claims paid current year or paid losses; plus

(B) Reserves for reported claims at the end of the current year; minus

(C) Reserves for reported claims at the end of the previous year; plus

(D) Reserves for incurred but not reported claims at the end of the current year; minus

(E) Reserves for incurred but not reported claims at the end of the previous year; plus

(F) Reserves for loss adjustment expense at the end of the current year reported split between allocated loss adjustment expenses and unallocated loss adjustment expenses; minus

(G) Reserves for loss adjustment expense at the end of the previous year reported split between allocated loss adjustment expenses and unallocated loss adjustment expenses;

(5) Actual incurred expenses allocated separately to loss adjustment, commissions, other acquisition costs, general office expenses, taxes, licenses, fees, and all other expenses;

(6) Net underwriting gain or loss;

(7) Net operation gain or loss, including net investment income;

(8) Net investment gain on surplus, allocated to the lines as a percentage of the previous year's incurred losses;

(9) Federal income taxes paid, allocated to the lines as a percentage of earned premium; and

(10) Return on surplus with surplus allocated to the lines based upon earned premiums.



§ 23-63-1203 - Due date.

The report shall be due by May 1 of each year.



§ 23-63-1204 - Compilation and review -- Publication.

(a) It shall be the duty of the Insurance Commissioner to annually compile and review all reports submitted by insurers pursuant to this subchapter.

(b) The filings shall be published and made available to any interested insured or citizen.



§ 23-63-1205 - Failure to comply with content requirement.

Any failure to comply with the provisions of § 23-63-1202 shall be punished pursuant to the Trade Practices Act, § 23-66-201 et seq.






Subchapter 13 - -- Risk-Based Capital Act

§ 23-63-1301 - Title.

This subchapter shall be known and may be cited as the "Risk-Based Capital Act".



§ 23-63-1302 - Definitions.

As used in this subchapter:

(1) "Adjusted RBC report" means a risk-based capital report that has been adjusted by the Insurance Commissioner under § 23-63-1303(e);

(2) "Corrective order" means an order issued by the commissioner specifying corrective actions that the commissioner has determined are needed;

(3) "Domestic insurer" means an insurance company domiciled in this state;

(4) "Foreign insurer" means an insurance company that may do business in this state under § 23-63-201 et seq. but is not domiciled in this state;

(5) "Life or accident and health insurer" means:

(A) An insurance company authorized to transact a life or accident and health insurance business under § 23-63-201 et seq.; or

(B) An authorized property and casualty insurer writing only accident and health insurance;

(6) "NAIC" means the National Association of Insurance Commissioners;

(7) "Negative trend" means, with respect to a life or accident and health insurer, a negative trend over a period, as determined according to the trend test calculation included in the RBC instructions;

(8) (A) "Property or casualty insurer" means an insurance company authorized to transact property or casualty insurance business under § 23-63-201 et seq., including farmers' mutual aid associations and fraternal benefit societies.

(B) "Property or casualty insurer" does not include:

(i) Monoline mortgage guaranty insurers;

(ii) Financial guaranty insurers; or

(iii) Title insurers;

(9) "RBC" means risk-based capital;

(10) "RBC instructions" means the RBC report including risk-based capital instructions adopted by the NAIC, as amended by the NAIC;

(11) "RBC level" means an insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC when:

(A) "Authorized control level RBC" means the number determined under the risk-based capital formula according to the RBC instructions;

(B) "Company action level RBC" means, with respect to an insurer, the product of two (2) and its authorized control level RBC;

(C) "Mandatory control level RBC" means the product of seven-tenths of one percent (0.7%) and the authorized control level RBC; and

(D) "Regulatory action level RBC" means the product of one and five-tenths (1.5) and its authorized control level RBC;

(12) "RBC plan" means a comprehensive financial plan containing the elements named in § 23-63-1304(b). If the commissioner rejects the RBC plan and it is revised by the insurer with or without the commissioner's recommendation, the plan is called the "revised RBC plan";

(13) "RBC report" means the report required under § 23-63-1303; and

(14) "Total adjusted capital" means the sum of:

(A) An insurer's statutory capital and surplus as determined according to the statutory accounting applicable to the annual financial statements required under § 23-63-216; and

(B) Other items, if any, that the RBC instructions may provide.



§ 23-63-1303 - RBC reports.

(a) Annually on or before March 1, each domestic insurer shall prepare and submit to the Insurance Commissioner a report of its RBC levels as of the end of the previous calendar year in a form and containing the information as needed by the RBC instructions. In addition, each domestic insurer shall file its RBC report:

(1) With the NAIC according to the RBC instructions; and

(2) With the insurance commissioner in a state in which the insurer may do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC report by the later of:

(A) Fifteen (15) days from the receipt of notice to file its RBC report with that state; or

(B) The filing date.

(b) A life or accident and health insurer's RBC is determined according to the formula stated in the RBC instructions. The formula shall take into account and may adjust for the covariance among the following factors determined in each case by applying the factors as stated in the RBC instructions:

(1) The risk with respect to the insurer's assets;

(2) The risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) The interest rate risk with respect to the insurer's business; and

(4) Other business and relevant risks as determined in each case by applying the factors in the way stated in the RBC instructions.

(c) A property and casualty insurer's RBC is determined according to the formula stated in the RBC instructions. The formula may adjust for the covariance among the following factors determined according to the formula stated in the RBC instructions:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) Other business and relevant risks as stated in the RBC instructions.

(d) An excess of capital over the amount produced by the risk-based capital requirements contained in this subchapter and the formulas, schedules, and instructions referenced in this subchapter are desirable in the business of insurance. Insurers should seek to maintain capital above the RBC levels needed by this subchapter. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in or affecting the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this subchapter.

(e) If a domestic insurer files an RBC report that in the judgment of the commissioner is inaccurate, the commissioner shall adjust the RBC report to correct the inaccuracy and notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an "adjusted RBC report".



§ 23-63-1304 - Company action level event.

(a) As used in this subchapter, "company action level event" means any of the following events:

(1) The filing of an RBC report by an insurer that shows:

(A) The insurer's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(B) If a life or accident and health insurer, the insurer has total adjusted capital that is more than or equal to its company action level RBC but less than the product of its authorized control level RBC and two and five-tenths (2.5) and has a negative trend; or

(C) For the year ending December 31, 2011, and each year following, if a property and casualty insurer has total adjusted capital that is more than or equal to its company action level RBC but less than the product of its authorized control level RBC and three (3) and triggers the trend test according to the trend test calculation included in the property and casualty RBC instructions;

(2) The notification by the Insurance Commissioner to the insurer of an adjusted RBC report that indicates an event in subdivision (a)(1) of this section, if the insurer does not challenge the adjusted RBC report under § 23-63-1308; or

(3) If under § 23-63-1308 an insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, the notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge.

(b) In the event of a company action level event, the insurer shall prepare and submit to the commissioner an RBC plan that shall:

(1) Identify the conditions that contribute to the company action level event;

(2) Contain proposals of corrective actions that the insurer intends to take and would be expected to result in the elimination of the company action level event;

(3) Provide projections of the insurer's financial results in the current year and at least the four (4) succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, and surplus. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) Identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of and problems associated with the insurer's business, including without limitation its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

(c) The insurer shall submit the RBC plan:

(1) Within forty-five (45) days after the company action level event; or

(2) If the insurer challenges an adjusted RBC report under § 23-63-1308, within forty-five (45) days after notification to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge.

(d) Within sixty (60) days after the submission by an insurer of an RBC plan to the commissioner, the commissioner shall notify the insurer whether or not the RBC plan is implemented or is unsatisfactory in the judgment of the commissioner. If the commissioner determines the RBC plan is unsatisfactory, the notification to the insurer shall state the reasons for the determination and may state proposed revisions that shall make the RBC plan satisfactory in the judgment of the commissioner. On notification from the commissioner, the insurer shall prepare a revised RBC plan that may incorporate by reference revisions proposed by the commissioner and shall submit the revised RBC plan to the commissioner:

(1) Within forty-five (45) days after the notification from the commissioner; or

(2) If the insurer challenges the notification from the commissioner under § 23-63-1308, within forty-five (45) days after a notification to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge.

(e) In the event of a notification by the commissioner to an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the commissioner, subject to the insurer's right to a hearing under § 23-63-1308, may specify in the notification that the notification constitutes a regulatory action level event.

(f) Every domestic insurer that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in a state in which the insurer may do business if:

(1) The state has an RBC provision substantially similar to § 23-63-1309(a); and

(2) The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the RBC plan or revised RBC plan in that state by the later of:

(A) Fifteen (15) days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(B) The date that the RBC plan or revised RBC plan is filed under subsections (c) and (d) of this section.



§ 23-63-1305 - Regulatory action level event.

(a) As used in this subchapter, "regulatory action level event" means, with respect to an insurer, any of the following events:

(1) The filing of an RBC report by the insurer that shows the insurer's total adjusted capital is more than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) The notification by the Insurance Commissioner to an insurer of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section if the insurer does not challenge the adjusted RBC report under § 23-63-1308;

(3) If under § 23-63-1308 the insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, the notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge;

(4) The failure of the insurer to file an RBC report by the filing date, unless the insurer has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten (10) days after the filing date;

(5) The failure of the insurer to submit an RBC plan to the commissioner within the time period stated in § 23-63-1304(c);

(6) Notification by the commissioner to the insurer that:

(A) The RBC plan or revised RBC plan submitted by the insurer is unsatisfactory in the judgment of the commissioner; and

(B) The notification constitutes a regulatory action level event with respect to the insurer if the insurer has not challenged the determination under § 23-63-1308;

(7) If under § 23-63-1308 the insurer challenges a determination by the commissioner under subdivision (a)(6) of this section, the notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the challenge;

(8) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event according to its RBC plan or revised RBC plan and the commissioner has so stated in the notification if the insurer has not challenged the determination under § 23-63-1308; or

(9) If under § 23-63-1308 the insurer challenges a determination by the commissioner under subdivision (a)(8) of this section, the notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the challenge.

(b) In the event of a regulatory action level event the commissioner shall:

(1) Require the insurer to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform the examination or analysis as the commissioner considers necessary of the assets, liabilities, and operations of the insurer, including a review of its RBC plan or revised RBC plan; and

(3) After the examination or analysis, issue a corrective order specifying the corrective actions as the commissioner shall determine are needed.

(c) (1) In determining corrective actions, the commissioner may take into account the factors considered relevant with respect to the insurer based on the commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including without limitation the results of sensitivity tests undertaken under the RBC instructions.

(2) The insurer shall submit the RBC plan or revised RBC plan:

(A) Within forty-five (45) days after the occurrence of the regulatory action level event;

(B) If the insurer challenges an adjusted RBC report under § 23-63-1308 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge; or

(C) If the insurer challenges a revised RBC plan under § 23-63-1308 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge.

(d) The commissioner may keep actuaries and investment experts and other consultants as necessary in the judgment of the commissioner to review the insurer's RBC plan or revised RBC plan, examine or analyze the assets, liabilities, and operations of the insurer, and make the corrective order with respect to the insurer. The fees, costs, and expenses relating to consultants are borne by the affected insurer or the other party as directed by the commissioner.



§ 23-63-1306 - Authorized control level event.

(a) As used in this subchapter, "authorized control level event" means any of the following events:

(1) The filing of an RBC report by the insurer that shows the insurer's total adjusted capital is more than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the Insurance Commissioner to the insurer of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section if the insurer does not challenge the adjusted RBC report under § 23-63-1308;

(3) If under § 23-63-1308 the insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge;

(4) The failure of the insurer to respond in a way satisfactory to the commissioner to a corrective order if the insurer has not challenged the corrective order under § 23-63-1308; or

(5) If the insurer has challenged a corrective order under § 23-63-1308 and the commissioner, after a hearing, has rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a way satisfactory to the commissioner, to the corrective order after rejection or modification by the commissioner.

(b) In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(1) Take the actions required under § 23-63-1305 regarding an insurer with respect to which a regulatory action level event has occurred; or

(2) If the commissioner considers it to be in the best interests of the policyholders and creditors of the insurer and of the public, take the actions necessary to cause the insurer to be placed under regulatory control under § 23-68-101 et seq. In the event the commissioner takes the actions, the authorized control level event is sufficient grounds for the commissioner to take action under § 23-68-101 et seq., and the commissioner shall have the rights, powers, and duties with respect to the insurer as stated in § 23-68-101 et seq. If the commissioner takes action under this section under an adjusted RBC report, the insurer is entitled to the protections provided to insurers under § 23-68-101 et seq. pertaining to summary proceedings.



§ 23-63-1307 - Mandatory control level event.

(a) As used in this subchapter, "mandatory control level event" means any of the following events:

(1) The filing of an RBC report that shows the insurer's total adjusted capital is less than its mandatory control level RBC;

(2) Notification by the Insurance Commissioner to the insurer of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section if the insurer does not challenge the adjusted RBC report under § 23-63-1308; or

(3) If under § 23-63-1308 the insurer challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, notification by the commissioner to the insurer that the commissioner, after a hearing, has rejected the insurer's challenge.

(b) In the event of a mandatory control level event:

(1) With respect to a life insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under § 23-68-101 et seq. In that event, the mandatory control level event is sufficient grounds for the commissioner to take action under § 23-68-101 et seq., and the commissioner shall have the rights, powers, and duties to the insurer stated in § 23-68-101 et seq. If the commissioner takes action under an adjusted RBC report, the insurer is entitled to the protections of § 23-68-101 et seq. pertaining to summary proceedings. The commissioner may forego action for up to ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety-day period; and

(2) With respect to a property and casualty insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under § 23-68-101 et seq., or in the case of an insurer that is writing no business and is running-off its existing business, may allow the insurer to continue its runoff under the supervision of the commissioner. In either event, the mandatory control level event is sufficient grounds for the commissioner to take action under § 23-68-101 et seq., and the commissioner shall have the rights, powers, and duties with respect to the insurer stated in § 23-68-101 et seq. If the commissioner takes action under an adjusted RBC report, the insurer is entitled to the protections of § 23-68-101 et seq. pertaining to summary proceedings. The commissioner may forego action for up to ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety-day period.



§ 23-63-1308 - Hearings.

(a) (1) If any of the events listed in subsection (b) of this section occurs, the insurer shall have the right to a confidential administrative hearing on record, at which the insurer may challenge any determination or action by the Insurance Commissioner.

(2) (A) The insurer shall notify the commissioner of its request for a hearing within five (5) days after the notification by the commissioner under subsection (b) of this section.

(B) On receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing. The date shall be no less than ten (10) nor more than thirty (30) days after the date of the insurer's request.

(b) Subsection (a) of this section applies if:

(1) The commissioner notifies an insurer of an adjusted RBC report;

(2) The commissioner notifies an insurer that:

(A) The insurer's RBC plan or revised RBC plan is unsatisfactory; and

(B) The notification constitutes a regulatory action level event with respect to the insurer;

(3) The commissioner notifies an insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan and that the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer according to its RBC plan or revised RBC plan; or

(4) The commissioner notifies an insurer of a corrective order with respect to the insurer.



§ 23-63-1309 - Confidentiality -- Prohibition on announcements -- Prohibition on use in ratemaking.

(a) The RBC reports, to the extent the information in the RBC reports is not needed to be stated in a publicly available annual statement schedule, and RBC plans, including the results or report of an examination or analysis of an insurer performed under a corrective order issued by the Insurance Commissioner under examination or analysis, with respect to a domestic insurer or foreign insurer that are filed with the commissioner, constitute information that may be damaging to the insurer if made available to its competitors and is kept confidential by the commissioner. This information shall not be made public or be subject to subpoena, or both, other than by the commissioner and then only to enforce actions taken by the commissioner under this subchapter or other insurance laws of this state.

(b) (1) It is the judgment of the General Assembly that the comparison of an insurer's total adjusted capital to its RBC levels is a regulatory tool that may show the need for possible corrective action with respect to the insurer and is not intended as a means to rank insurers generally. Except as otherwise required under this subchapter, the making, publishing, disseminating, circulating, or placing before the public or causing directly or indirectly to be made, published, distributed, circulated, or placed before the public in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over a radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the RBC levels of an insurer or of any component derived in the calculation by an insurer, agent, broker, or other person engaged in any way in the insurance business would be misleading and is prohibited.

(2) If a materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its RBC levels or any of them or an inappropriate comparison of any other amount to the insurer's RBC levels is published in a written publication and the insurer may demonstrate to the commissioner with substantial proof the falsity of the statement or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(c) It is the further judgment of the General Assembly that the RBC instructions, RBC reports, adjusted RBC reports, RBC plans, and revised RBC plans:

(1) Are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers; and

(2) Shall not be used by the commissioner:

(A) For ratemaking nor considered or introduced as evidence in a rate proceeding; or

(B) To compute or derive elements of an appropriate premium level or rate of return for a line of insurance that an insurer or affiliate may write.



§ 23-63-1310 - Supplemental provisions -- Rules -- Exemption.

(a) This subchapter is supplemental to other laws of this state and does not preclude or limit other powers or duties of the Insurance Commissioner under those laws, including without limitation § 23-68-101 et seq.

(b) The commissioner may adopt reasonable rules necessary for the implementation of this subchapter.

(c) The commissioner may exempt from the application of this subchapter a domestic property and casualty insurer licensed to do business in this state that:

(1) Writes direct business only in this state;

(2) Writes direct annual premiums of two million dollars ($2,000,000) or less; and

(3) Assumes no reinsurance more than five percent (5%) of direct premium written.



§ 23-63-1311 - Foreign insurers.

(a) Upon the written request of the Insurance Commissioner, a foreign insurer shall submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(1) The date an RBC report would be required to be filed by a domestic insurer under this subchapter; or

(2) Fifteen (15) days after the request is received by the foreign insurer. Any foreign insurer, at the written request of the commissioner, promptly shall submit to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(b) In the event of a company action level event, regulatory action level event, or authorized control level event with respect to a foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer or, if no RBC statute is in force in that state, under this subchapter, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the way named under that state's RBC statute or, if no RBC statute is in force in that state, under § 23-63-1304 the commissioner may require the foreign insurer to file an RBC plan with the commissioner. In that event, the failure of the foreign insurer to file an RBC plan with the commissioner is grounds to order the insurer to cease and desist from writing new insurance business in this state.

(c) In the event of a mandatory control level event with respect to a foreign insurer, if no domiciliary receiver has been appointed by the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may apply to Pulaski County Circuit Court permitted under § 23-68-101 et seq. with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the mandatory control level event is adequate grounds for the application.



§ 23-63-1312 - Immunity.

There is no liability by and no cause of action shall arise against the Insurance Commissioner or the State Insurance Department or its employees or agents for action taken by them in the performance of their powers and duties under this subchapter.



§ 23-63-1313 - Authority of commissioner to adopt rules.

The Insurance Commissioner may adopt reasonable rules for the implementation and administration of this subchapter.



§ 23-63-1314 - Penalties and liabilities.

(a) If the Insurance Commissioner, after a hearing conducted according to § 23-61-301 et seq., finds that an insurer or a person has violated this subchapter, the commissioner may order:

(1) For each separate violation, a penalty of one thousand dollars ($1,000) or if the commissioner has found willful misconduct or willful violation, a penalty of five thousand dollars ($5,000); and

(2) Revocation or suspension of the insurer's or person's license.

(b) The decision of the commissioner under subsection (a) of this section is subject to judicial review under § 23-61-307.

(c) This section does not affect the right of the commissioner to impose other penalties provided for in the insurance laws.



§ 23-63-1316 - Notices.

All notices by the Insurance Commissioner to an insurer that may result in regulatory action under this subchapter shall be effective on dispatch if transmitted by certified mail, or in the case of any other transmission shall be effective on the insurer's receipt of the notice.






Subchapter 14 - -- Disclosure of Material Transactions Act

§ 23-63-1401 - Short title.

This subchapter may be cited as the "Disclosure of Material Transactions Act".



§ 23-63-1402 - Report.

(a) Every insurer domiciled in this state shall file a report with the Insurance Commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval or information purposes pursuant to other provisions of the Arkansas Insurance Code, laws, regulations, or other requirements.

(b) The report required in subsection A is due within fifteen (15) days after the end of the calendar month in which any of the foregoing transactions occur.

(c) One complete copy of the report, including any exhibits or other attachments, shall be filed with:

(1) The insurance department of the insurer's state of domicile; and

(2) The National Association of Insurance Commissioners.

(d) All reports obtained by or disclosed to the commissioner pursuant to this subchapter, shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer who would be affected notice and an opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by publication, in which event the commissioner may publish all or any part in the manner the commissioner may deem appropriate.



§ 23-63-1403 - Acquisitions and dispositions of assets.

(a) Materiality. No acquisitions or dispositions of assets need be reported pursuant to § 23-63-1402 if the acquisitions or dispositions are not material. For purposes of this subchapter, a material acquisition or the aggregate of any series of related acquisitions during any thirty-day period, or disposition, or the aggregate of any series of related dispositions during any thirty-day period, is one that is non-recurring and not in the ordinary course of business and involves more than five percent (5%) of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer's state of domicile.

(b) Scope. (1) Asset acquisitions subject to this subchapter include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for such a purpose.

(2) Asset dispositions subject to this subchapter include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or otherwise, abandonment, destruction, or other disposition.

(c) Information to be Reported. (1) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(A) Date of the transaction;

(B) Manner of acquisition or disposition;

(C) Description of the assets involved;

(D) Nature and amount of the consideration given or received;

(E) Purpose of, or reason for, the transaction;

(F) Manner by which the amount of consideration was determined;

(G) Gain or loss recognized or realized as a result of the transaction; and

(H) Name(s) of the person(s) from whom the assets were acquired or to whom they were disposed.

(2) Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.



§ 23-63-1404 - Nonrenewals, cancellations or revisions of ceded reinsurance agreements.

(a) Materiality and Scope. (1) No nonrenewals, cancellations, or revisions of ceded reinsurance agreements need be reported pursuant to § 23-63-1402 if the nonrenewals, cancellations, or revisions are not material. For purposes of this subchapter, a material nonrenewal, cancellation, or revision is one that affects:

(A) As respects property and casualty business, including accident and health business written by a property and casualty insurer:

(i) More than fifty percent (50%) of the insurer's total ceded written premium; or

(ii) More than fifty percent (50%) of the insurer's total ceded indemnity and loss adjustment reserves;

(B) As respects life, annuity, and accident and health business, more than fifty percent (50%) of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement; and

(C) As respects either property and casualty or life, annuity, and accident and health business, either of the following events shall constitute a material revision which must be reported:

(i) An authorized reinsurer representing more than ten percent (10%) of a total cession is replaced by one (1) or more unauthorized reinsurers; or

(ii) Previously established collateral requirements have been reduced or waived as respects one (1) or more unauthorized reinsurers representing collectively more than ten percent (10%) of a total cession.

(2) However, no filing shall be required if:

(A) As respects property and casualty business, including accident and health business written by a property and casualty insurer, the insurer's total ceded written premium represents, on an annualized basis, less than ten percent (10%) of its total written premium for direct and assumed business; or

(B) As respects life, annuity, and accident and health insurance, the total reserve taken for business ceded represents, on an annualized basis, less than ten percent (10%) of the statutory reserve requirement prior to any cession.

(b) Information to be Reported. (1) The following information is required to be disclosed in any report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(A) Effective date of the nonrenewal, cancellation, or revision;

(B) The description of the transaction with an identification of the initiator thereof;

(C) Purpose of, or reason for, the transaction; and

(D) If applicable, the identity of the replacement reinsurers.

(2) Insurers are required to report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.



§ 23-63-1405 - Rules and regulations.

The Insurance Commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this subchapter.



§ 23-63-1406 - Penalties and liabilities.

(a) If the Insurance Commissioner finds after a hearing conducted in accordance with § 23-61-301 et seq. that any insurer or person has violated any provision of this subchapter, the commissioner may order:

(1) For each separate violation, a penalty in an amount of one thousand dollars ($1,000) or, if the commissioner has found willful misconduct or willful violation, five thousand dollars ($5,000); and

(2) Revocation or suspension of the insurer's or person's license.

(b) The decision, determination, or order of the commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to § 23-61-307.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance laws.






Subchapter 15 - -- Risk-Based Capital Requirements for Health Maintenance Organizations

§ 23-63-1501 - Definitions.

As used in this subchapter:

(1) "Adjusted RBC report" means an RBC report that has been adjusted by the Insurance Commissioner in accordance with § 23-63-1502(d);

(2) "Corrective order" means an order issued by the commissioner specifying corrective actions that the commissioner has determined are required;

(3) "Domestic health organization" means:

(A) A health maintenance organization domiciled in this state, as established under § 23-76-107; or

(B) A hospital and medical service corporation as defined in § 23-75-101;

(4) "Foreign health organization" means a health organization licensed to do business in this state but is not domiciled in this state;

(5) (A) "Health organization" means a health maintenance organization, hospital and medical service corporation, limited health service organization, dental or vision plan, hospital, or a medical and dental indemnity or service corporation.

(B) "Health organization" does not include:

(i) An organization that is licensed as either a life and health insurer; or

(ii) A property and casualty insurer that is subject to the life or property and casualty RBC requirements;

(6) "NAIC" means the National Association of Insurance Commissioners;

(7) "RBC instructions" means the RBC report, including risk-based capital instructions adopted by the NAIC, as these RBC instructions may be amended by the NAIC according to the procedures adopted by the NAIC;

(8) "RBC level" means a health organization's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC when:

(A) "Authorized control level RBC" means the number determined under the risk-based capital formula according to the RBC instructions;

(B) "Company action level RBC" means, with respect to a health organization, the product of two (2) and its authorized control level RBC;

(C) "Mandatory control level RBC" means the product of seven-tenths (0.7) and the authorized control level RBC; and

(D) "Regulatory action level RBC" means the product of one and five-tenths (1.5) and its authorized control level RBC;

(9) "RBC plan" means a comprehensive financial plan containing the elements specified in § 23-63-1503(b). If the commissioner rejects the RBC plan and it is revised by the health organization with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan";

(10) "RBC report" means the report required in § 23-63-1502; and

(11) "Total adjusted capital" means the sum of:

(A) A health organization's statutory capital and surplus, such as net worth, as determined according to the statutory accounting applicable to the annual financial statements required to be filed; and

(B) Other items that the RBC instructions may provide.



§ 23-63-1502 - RBC reports.

(a) (1) On or before each March 1, the "filing date", a domestic health organization shall prepare and submit to the Insurance Commissioner a report of its RBC levels as of the end of the calendar year just ended, in a form and containing the information required by the RBC instructions.

(2) A domestic health organization shall file its RBC report:

(A) With the NAIC according to the RBC instructions; and

(B) With the insurance commissioner in a state in which the health organization is authorized to do business if the insurance commissioner has notified the health organization of its request in writing, in which case the health organization shall file its RBC report by the later of:

(i) Fifteen (15) days from the receipt of notice to file its RBC report with that state; or

(ii) The filing date.

(b) A health organization's RBC is determined according to the formula stated in the RBC instructions. The formula shall take the following into account and may adjust for the covariance between, determined in each case by applying the factors in the way stated in the RBC instructions:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) Other business risks and other relevant risks as are stated in the RBC instructions.

(c) An excess of capital, including net worth, over the amount produced by the risk-based capital requirements contained in this subchapter and the formulas, schedules, and instructions referenced in this subchapter is desirable in the business of health insurance. Accordingly, health organizations should seek to maintain capital above the RBC levels required by this subchapter. Additional capital is useful in the insurance business and helps to secure a health organization against various risks inherent in or affecting the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this subchapter.

(d) If a domestic health organization files an RBC report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as adjusted is referred to as an "adjusted RBC report".



§ 23-63-1503 - Company action level event.

(a) "Company action level event" means any of the following events:

(1) The filing of an RBC report by a health organization that indicates that the health organization's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(2) For the year ending December 31, 2011, and each following year, if a health organization has total adjusted capital that:

(A) Is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and three (3); and

(B) The triggering of the trend test determined in accordance with the trend test calculation included in the health organization's RBC instructions;

(3) The notification by the Insurance Commissioner to the health organization of an adjusted RBC report that indicates an event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 23-63-1507; or

(4) If under § 23-63-1507 a health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, the notification by the commissioner to the health organization that the commissioner, after a hearing, has rejected the health organization's challenge.

(b) In the event of a company action level event, the health organization shall prepare and submit to the commissioner an RBC plan that shall:

(1) Identify the conditions that contribute to the company action level event;

(2) Contain proposals of corrective actions that the health organization intends to take and that would be expected to result in the elimination of the company action level event;

(3) (A) Provide projections of the health organization's financial results in the current year and at least the two (2) succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels.

(B) The projections for new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) Identify the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of and problems associated with the health organization's business, including without limitation its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance in each case.

(c) The RBC plan shall be submitted:

(1) Within forty-five (45) days after the company action level event; or

(2) If the health organization challenges an adjusted RBC report under § 23-63-1507 within forty-five (45) days after notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

(d) (1) Within sixty (60) days after the submission by a health organization of an RBC plan to the commissioner, the commissioner shall notify the health organization if the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory.

(2) If the commissioner determines the RBC plan is unsatisfactory, the notification to the health organization shall state the reasons for the determination and may state proposed revisions which will render the RBC plan satisfactory, in the judgment of the commissioner.

(3) Upon notification from the commissioner, the health organization shall prepare a revised RBC plan that may incorporate by reference the revisions proposed by the commissioner and shall submit the revised RBC plan to the commissioner:

(A) Within forty-five (45) days after the notification from the commissioner; or

(B) If the health organization challenges the notification from the commissioner under § 23-63-1507, within forty-five (45) days after a notification to the health organization that the commissioner, after a hearing, has rejected the health organization's challenge.

(e) In the event of a notification by the commissioner to a health organization that the health organization's RBC plan or revised RBC plan is unsatisfactory, the commissioner, subject to the health organization's right to a hearing under § 23-63-1507, may specify in the notification that the notification constitutes a regulatory action level event.

(f) Each domestic health organization that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the health organization is authorized to do business if:

(1) The state has an RBC provision substantially similar to § 23-63-1508(a); and

(2) The insurance commissioner of that state has notified the health organization of its request for the filing in writing, in which case the health organization shall file a copy of the RBC plan or revised RBC plan in that state by the later of:

(A) Fifteen (15) days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(B) The date that the RBC plan or revised RBC plan is filed under subsections (c) and (d) of this section.



§ 23-63-1504 - Regulatory action level event.

(a) "Regulatory action level event" means, with respect to a health organization, any of the following events:

(1) The filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) The notification by the Insurance Commissioner to a health organization of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 23-63-1507;

(3) If under § 23-63-1507 the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, the notification by the commissioner to the health organization that the commissioner, after a hearing, has rejected the health organization's challenge;

(4) The failure of the health organization to file an RBC report by the filing date, unless the health organization has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten (10) days after the filing date;

(5) The failure of the health organization to submit an RBC plan to the commissioner within the time stated in § 23-63-1503(c);

(6) The notification by the commissioner to the health organization that:

(A) The RBC plan or revised RBC plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory; and

(B) Notification constitutes a regulatory action level event with respect to the health organization, provided the health organization has not challenged the determination under § 23-63-1507;

(7) If under § 23-63-1507 the health organization challenges a determination by the commissioner under subdivision (a)(6) of this section, the notification by the commissioner to the health organization that the commissioner, after a hearing, has rejected the challenge;

(8) The notification by the commissioner to the health organization that the health organization has failed to adhere to its RBC plan or revised RBC plan, but only if the failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event according to its RBC plan or revised RBC plan and the commissioner has so stated in the notification, provided the health organization has not challenged the determination under § 23-63-1507; or

(9) If under § 23-63-1507 the health organization challenges a determination by the commissioner under subdivision (a)(8) of this section, the notification by the commissioner to the health organization that the commissioner, after a hearing, has rejected the challenge.

(b) In the event of a regulatory action level event the commissioner shall:

(1) Require the health organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform an examination or analysis as the commissioner deems necessary of the assets, liabilities, and operations of the health organization including a review of its RBC plan or revised RBC plan; and

(3) After the examination or analysis, issue a corrective order specifying such corrective actions as the commissioner shall determine are required.

(c) In determining corrective actions, the commissioner may take into account factors the commissioner deems relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the health organization, including without limitation the results of any sensitivity tests undertaken under the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(1) Within forty-five (45) days after the occurrence of the regulatory action level event;

(2) If the health organization challenges an adjusted RBC report under § 23-63-1507 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the health organization that the commissioner, after a hearing, has rejected the health organization's challenge; or

(3) If the health organization challenges a revised RBC plan under § 23-63-1507 and the challenge is not frivolous in the judgment of the commissioner, within forty-five (45) days after the notification to the health organization that the commissioner, after a hearing, has rejected the health organization's challenge.

(d) The commissioner may retain actuaries, investment experts, and other consultants as may be necessary in the judgment of the commissioner to review the health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities, and operations, including contractual relationships, of the health organization and formulate the corrective order with respect to the health organization. The fees, costs, and expenses relating to consultants shall be borne by the affected health organization or the other party as directed by the commissioner.



§ 23-63-1505 - Authorized control level event.

(a) "Authorized control level event" means any of the following events:

(1) The filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the Insurance Commissioner to the health organization of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 23-63-1507;

(3) If under § 23-63-1507 the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, notification by the commissioner to the health organization that the commissioner, after a hearing, has rejected the health organization's challenge;

(4) The failure of the health organization to respond to a corrective order in a way satisfactory to the commissioner, provided the health organization has not challenged the corrective order under § 23-63-1507; or

(5) If the health organization has challenged a corrective order under § 23-63-1507 and the commissioner, after a hearing, has rejected the challenge or modified the corrective order, the failure of the health organization to respond to a corrective order in a way satisfactory to the commissioner, after rejection or modification by the commissioner.

(b) In the event of an authorized control level event with respect to a health organization, the commissioner shall:

(1) Take the actions as are required under § 23-63-1504 regarding a health organization with respect to which a regulatory action level event has occurred; or

(2) (A) If the commissioner deems it to be in the best interests of the policyholders and creditors of the health organization and of the public, take such actions as are necessary to cause the health organization to be placed under regulatory control under the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120.

(B) The authorized control level event is sufficient grounds for the commissioner to exercise the rights, powers, and duties with respect to the health organization under the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120.

(C) If the commissioner takes actions under this subdivision (b)(2) pursuant to an adjusted RBC report, the health organization shall be entitled to the protections afforded to health organizations under the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120.



§ 23-63-1506 - Mandatory control level event.

(a) "Mandatory control level event" means any of the following events:

(1) The filing of an RBC report that indicates the health organization's total adjusted capital is less than its mandatory control level RBC;

(2) The notification by the Insurance Commissioner to the health organization of an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, provided the health organization does not challenge the adjusted RBC report under § 23-63-1507; or

(3) If under § 23-63-1507 the health organization challenges an adjusted RBC report that indicates the event in subdivision (a)(1) of this section, notification by the commissioner to the health organization that the commissioner, after a hearing, has rejected the health organization's challenge.

(b) In the event of a mandatory control level event, the commissioner shall take the actions as are necessary to place the health organization under regulatory control under the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120. In that event, the mandatory control level event is deemed sufficient grounds for the commissioner to take action under the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120, and the commissioner shall have the rights, powers, and duties with respect to the health organization as are set forth in the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120. Notwithstanding any other law, the commissioner may forego action for up to ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated not later than the ninety-day period.



§ 23-63-1507 - Hearings.

On the occurrence of the following events the health organization shall have the right to a confidential departmental hearing, on a record, at which the health organization may challenge a determination or action by the Insurance Commissioner. The health organization shall notify the commissioner of its request for a hearing within five (5) days after the notification by the commissioner under subdivisions (1)-(4) of this section. On receipt of the health organization's request for a hearing, the commissioner shall set a date for the hearing which shall be no less than ten (10) nor more than thirty (30) days after the date of the health organization's request. The events include:

(1) The notification to a health organization by the commissioner of an adjusted RBC report;

(2) The notification to a health organization by the commissioner that:

(A) The health organization's RBC plan or revised RBC plan is unsatisfactory; and

(B) The notification constitutes a regulatory action level event with respect to the health organization;

(3) The notification to a health organization by the commissioner that the health organization has failed to adhere to its RBC plan or revised RBC plan and that the failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event with respect to the health organization according to its RBC plan or revised RBC plan; or

(4) The notification to a health organization by the commissioner of a corrective order with respect to the health organization.



§ 23-63-1508 - Confidentiality and prohibition on announcements -- Prohibition on use in ratemaking.

(a) An RBC report, to the extent the information is not required to be stated in a publicly available annual statement schedule, and RBC plans, including the results or report of an examination or analysis of a health organization performed under this subchapter and a corrective order issued by the Insurance Commissioner under examination or analysis, with respect to a domestic health organization or foreign health organization that are filed with the commissioner constitute information that may be damaging to the health organization if made available to its competitors and shall be kept confidential by the commissioner. This information shall not be made public or be subject to subpoena other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner under this subchapter or any other insurance laws of this state.

(b) (1) It is the judgment of the General Assembly that the comparison of a health organization's total adjusted capital to any of its RBC levels is a regulatory tool that may indicate the need for corrective action with respect to the health organization and is not intended as a means to rank health organizations generally. The making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over a radio or television station, or in any other way, of an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the RBC levels of a health organization, or of a component derived in the calculation, by a health organization, agent, broker, or other person engaged in any way in the insurance business would be misleading and is prohibited.

(2) However, if a materially false statement with respect to the comparison regarding a health organization's total adjusted capital to its RBC levels, or any of them, or an inappropriate comparison of any other amount to the health organization's RBC levels is published in a written publication and the health organization is able to demonstrate to the commissioner with substantial proof the falsity or inappropriateness of the statement, the health organization may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(c) It is the further judgment of the General Assembly that the RBC instructions, RBC reports, adjusted RBC reports, RBC plans, and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of health organizations and the need for possible corrective action with respect to health organizations and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in a rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that a health organization or an affiliate is authorized to write.



§ 23-63-1509 - Supplemental provisions -- Rules -- Exemption.

(a) The provisions of this subchapter are supplemental to the other provisions of the laws of this state and shall not preclude or limit any other powers or duties of the Insurance Commissioner under those laws.

(b) The commissioner may adopt reasonable rules necessary for the implementation of this subchapter.

(c) The commissioner may exempt from the application of this subchapter:

(1) A domestic health organization that:

(A) Writes direct business only in this state;

(B) Assumes no reinsurance in excess of five percent (5%) of direct premium written; and

(C) Writes direct annual premiums for comprehensive medical business of two million dollars ($2,000,000) or less; or

(2) A domestic health organization that is a limited benefit health maintenance organization.



§ 23-63-1510 - Foreign health organizations.

(a) (1) On the written request of the Insurance Commissioner, a foreign health organization shall submit to the commissioner an RBC report as of the end of the calendar year just ended that is the later of:

(A) The date an RBC report would be required to be filed by a domestic health organization under this subchapter; or

(B) Fifteen (15) days after the request is received by the foreign health organization.

(2) At the written request of the commissioner, a foreign health organization shall promptly submit to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(b) In the event of a company action level event, regulatory action level event, or authorized control level event with respect to a foreign health organization as determined under the RBC statute applicable in the state of domicile of the health organization or, if no RBC statute is in force in that state, under this subchapter, if the insurance commissioner of the state of domicile of the foreign health organization fails to require the foreign health organization to file an RBC plan in the way specified under that state's RBC statute or, if no RBC statute is in force in that state, under § 23-63-1503 the commissioner may require the foreign health organization to file an RBC plan with the commissioner. In this event, the failure of the foreign health organization to file an RBC plan with the commissioner shall be grounds to order the health organization to cease and desist from writing new insurance business in this state.

(c) In the event of a mandatory control level event with respect to a foreign health organization, if no domiciliary receiver has been appointed with respect to the foreign health organization under the rehabilitation and liquidation statutes applicable in the state of domicile of the foreign health organization, the commissioner may make application under the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120, with respect to the liquidation of property of foreign health organizations found in this state, and the occurrence of the mandatory control level event is considered adequate grounds for the application.



§ 23-63-1511 - Immunity.

There shall be no liability by and no cause of action shall arise against the Insurance Commissioner or the State Insurance Department or its employees or agents for any action taken by them in the performance of their powers and duties under this subchapter.



§ 23-63-1512 - Notices.

A notice by the Insurance Commissioner to a health organization that may result in regulatory action under this subchapter is effective upon:

(1) Dispatch if transmitted by certified mail; or

(2) The health organization's receipt of notice in the case of any other transmission.



§ 23-63-1513 - Penalties and liabilities.

(a) If the Insurance Commissioner finds after a hearing conducted in accordance with § 23-61-301 et seq. that a health organization has violated this subchapter, the commissioner may order:

(1) For each separate violation, a penalty of one thousand dollars ($1000) or, if the commissioner has found willful misconduct or willful violation, five thousand dollars ($5,000); and

(2) Revocation or suspension of the health organization's license.

(b) The decision, determination, or order of the commissioner under subsection (a) of this section shall be subject to judicial review pursuant to § 23-61-307.

(c) This section does not affect the right of the commissioner to impose any other penalties provided for in the insurance laws of this state.






Subchapter 16 - -- Licensing and Regulation of Captive Insurers

§ 23-63-1601 - Definitions.

As used in this subchapter:

(1) "Affiliated company" means a company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management;

(2) "Alien captive insurance company" means an insurance company formed to write insurance business for its parents and affiliates and licensed under the laws of an alien jurisdiction that imposes statutory or regulatory standards in a form acceptable to the Insurance Commissioner on companies transacting the business of insurance in the alien jurisdiction;

(3) "Association" means a legal association of individuals, corporations, partnerships, or associations that has been in continuous existence for at least one (1) year:

(A) The member organizations of which collectively, or which does itself:

(i) Own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer; or

(ii) Have complete voting control over an association captive insurance company incorporated as a mutual insurer; or

(B) The member organizations of which collectively constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer;

(4) "Association captive insurance company" means a company that insures risks of the member organizations of the association and their affiliated companies;

(5) "Branch business" means any insurance business transacted by a branch captive insurance company in this state;

(6) (A) "Branch captive insurance company" means an alien captive insurance company licensed by the commissioner to transact the business of insurance in this state through a business unit with a principal place of business in this state.

(B) A branch captive insurance company must be a pure captive insurance company with respect to operations in this state unless permitted by the commissioner;

(7) "Branch operations" means any business operations of a branch captive insurance company in this state;

(8) "Captive insurance company" means a producer reinsurance captive insurance company, pure captive insurance company, association captive insurance company, sponsored captive insurance company, special purpose captive insurance company, or industrial insured captive insurance company formed or licensed under this subchapter;

(9) "Commissioner" means the Insurance Commissioner;

(10) "Controlled unaffiliated business" means a company:

(A) That is not in the corporate system of a parent and affiliated companies;

(B) That has an existing contractual relationship with a parent or affiliated company; and

(C) Whose risks are managed by a pure captive insurance company;

(11) "Department" means the State Insurance Department;

(12) (A) "Industrial insured" means an insured:

(i) Which procures insurance by use of the services of a full-time employee acting as a risk manager or insurance manager or utilizing the services of a regularly and continuously qualified insurance consultant;

(ii) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars ($25,000); and

(iii) Which has at least twenty-five (25) full-time employees.

(B) "Industrial insured" does not mean "industrial life insurance" as used in § 23-82-101 et seq.;

(13) (A) "Industrial insured captive insurance company" means a company that insures risks of the industrial insureds that compose the industrial insured group and their affiliated companies.

(B) "Industrial insured captive insurance company" does not encompass "industrial life insurance" as used in § 23-82-101 et seq.;

(14) (A) "Industrial insured group" means a group that meets either of the following criteria:

(i) A group of industrial insureds that collectively:

(a) Own, control, or hold with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer; or

(b) Have complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer; or

(ii) A group which is created under the Product Liability Risk Retention Act of 1981, 15 U.S.C. § 3901 et seq., as it existed January 1, 2001, or the Risk Retention and Purchasing Groups Act, § 23-94-201 et seq., or as a corporation or other limited liability association taxable as a stock insurance company or a mutual insurer under the Arkansas Insurance Code.

(B) "Industrial insured group" does not encompass "industrial life insurance" as used in § 23-82-101 et seq.;

(15) "Member organization" means an individual, corporation, partnership, or association that belongs to an association;

(16) "Parent" means a corporation, partnership, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent (50%) of the outstanding voting securities of a pure captive insurance company;

(17) "Participant" means an entity as defined in § 23-63-1621 and any affiliates of that entity that are insured by a sponsored captive insurance company when the losses of the participant are limited through a participant contract to the assets of a protected cell;

(18) "Participant contract" means a contract by which a sponsored captive insurance company insures the risks of a participant and limits the losses of the participant to the assets of a protected cell;

(19) "Producer reinsurance captive insurance company" means a company that is wholly owned by a resident licensed insurance producer and that acts only as a reinsurer for risks written by or placed through its parent or an affiliate of its parent;

(20) "Protected cell" means a separate account established and maintained by a sponsored captive insurance company for one (1) participant or by a producer reinsurance captive insurance company;

(21) "Pure captive insurance company" means a company that insures risks of its parent and affiliated companies or controlled unaffiliated business;

(22) "Special purpose captive insurance company" means a captive insurance company that is formed or licensed under this chapter and does not meet the definition of any other type of captive insurance company defined in this section;

(23) "Sponsor" means an entity that meets the requirements of § 23-63-1620 and is approved by the commissioner to provide all or part of the capital and surplus required by applicable law and to organize and operate a sponsored captive insurance company; and

(24) "Sponsored captive insurance company" means a captive insurance company:

(A) In which the minimum capital and surplus required is provided by one (1) or more sponsors;

(B) That is formed or licensed under this subchapter;

(C) That insures the risks of separate participants through the contract; and

(D) That segregates each participant's liability through one (1) or more protected cells.



§ 23-63-1602 - Application for license.

(a) When permitted by its articles of incorporation or charter, a captive insurance company may apply to the Insurance Commissioner for a license to do all insurance, including workers' compensation insurance, authorized by the Arkansas Insurance Code. However:

(1) A pure captive insurance company may not insure any risks other than those of its parent and affiliated companies or controlled unaffiliated business;

(2) An association captive insurance company may not insure any risks other than those of the member organizations of its association and their affiliated companies;

(3) An industrial insured captive insurance company may not insure any risks other than those of the industrial insureds that compose the industrial insured group and their affiliated companies;

(4) A captive insurance company may not provide personal motor vehicle or homeowner's insurance coverage or any component of these coverages;

(5) A captive insurance company may not accept or cede reinsurance except as authorized by § 23-63-1611;

(6) A producer reinsurance captive insurance company may not reinsure any risks other than those written by or placed through its parent or an affiliate of its parent and written by authorized insurers; and

(7) The following statement must appear on the front of every policy or certificate of insurance issued by a captive insurance company:

"THIS CONTRACT IS REGISTERED AND DELIVERED AS A POLICY UNDER ARKANSAS CODE §§ 23-63-1601 THROUGH 23-63-1623. THIS POLICY MAY BE DIFFERENT FROM POLICIES ISSUED IN THE OPEN MARKET. IT MAY BE MORE OR LESS FAVORABLE TO AN INSURED THAN A CONTRACT ISSUED BY AN ADMITTED CARRIER. THE PROTECTION OF THE ARKANSAS PROPERTY AND CASUALTY INSURANCE GUARANTY ACT, ARKANSAS CODE §§ 23-90-101 THROUGH 23-90-123, DOES NOT APPLY TO THIS CONTRACT."

(b) To conduct insurance business in this state, a captive insurance company shall:

(1) Be licensed to conduct insurance business in this state;

(2) Hold at least one (1) board of directors meeting, or in the case of a reciprocal insurer, a subscriber's advisory committee meeting, each year in this state;

(3) Maintain its registered office in this state, or in the case of a branch captive insurance company, maintain the registered office for its branch operations in this state; and

(4) (A) Appoint a resident registered agent to accept service of process and to act on its behalf in this state.

(B) In the case of a captive insurance company formed as a corporation or formed as a reciprocal insurer, the commissioner must be designated as the agent of the captive insurance company upon whom any process, notice, or demand may be served whenever the registered agent cannot, with reasonable diligence, be found at the registered office of the captive insurance company.

(c) (1) Before receiving a license, a captive insurance company:

(A) Formed as a corporation shall file with the commissioner:

(i) A certified copy of its articles of incorporation and bylaws;

(ii) A statement under oath of its president and secretary showing its financial condition; and

(iii) Any other statements or documents required by the commissioner; or

(B) Formed as a reciprocal shall:

(i) File with the commissioner:

(a) A certified copy of the power of attorney of its attorney in fact;

(b) A certified copy of its subscribers' agreement;

(c) A statement under oath of its attorney in fact showing its financial condition; and

(d) Any other statements or documents required by the commissioner; or

(ii) (a) Obtain the commissioner's approval of its coverages, deductibles, coverage limits, and rates.

(b) If there is a subsequent material change in an item in the description, the reciprocal captive insurance company shall submit to the commissioner for approval an appropriate revision and may not offer any additional kinds of insurance until a revision of the description is approved by the commissioner.

(c) The reciprocal captive insurance company shall inform the commissioner of any material change in rates within thirty (30) days of the adoption of the change.

(2) In addition to the information required by subdivision (c)(1) of this section, a captive insurance company applying for a license shall file with the commissioner evidence of:

(A) The amount and description of its assets relative to the risks to be assumed;

(B) The adequacy of the expertise, experience, and character of the person or persons who will manage it;

(C) The overall soundness of its plan of operation;

(D) The adequacy of the loss-prevention programs of its parent, member organizations, or industrial insureds, as applicable; and

(E) Other factors considered relevant by the commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(3) In addition to the information required by subdivisions (c)(1) and (2) of this section, an applicant producer reinsurance captive insurance company or a sponsored captive insurance company shall file with the commissioner:

(A) A business plan demonstrating how the applicant will account for the loss and expense experience of each protected cell in as much detail as the commissioner may require, and the manner in which it will report the experience to the commissioner;

(B) A statement acknowledging that all financial records of the captive insurance company, including records pertaining to any protected cells, must be made available for inspection or examination by the commissioner; and

(C) Evidence that expenses will be allocated to each protected cell in an equitable manner.

(4) In addition to the information required by subdivisions (c)(1)-(3) of this section, a sponsored captive insurance company shall file with the commissioner all contracts between the sponsored captive insurance company and any participants.

(5) Information submitted under this subsection is confidential and may not be made public by the commissioner or an agent or employee of the commissioner without the written consent of the company except that:

(A) (i) Information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party, upon a showing by the party seeking to discover the information that:

(a) The information sought is relevant to and necessary for the furtherance of the action or case;

(b) The information sought is unavailable from other nonconfidential sources; and

(c) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner.

(ii) However, subdivision (c)(4) of this section does not apply to an industrial insured captive insurance company insuring the risks of an industrial insured group; and

(B) The commissioner may disclose the information to a public officer having jurisdiction over the regulation of insurance in another state if:

(i) The public official agrees in writing to maintain the confidentiality of the information; and

(ii) The laws of the state in which the public official serves require the information to be confidential.

(d) (1) A captive insurance company shall pay to the State Insurance Department Trust Fund a nonrefundable fee in an amount and manner to be prescribed by regulation.

(2) The commissioner may retain legal, financial, and examination services from outside the State Insurance Department, the reasonable cost of which may be charged against the applicant.

(3) Section 23-61-208 applies to examinations, investigations, and processing conducted under the authority of this section.

(4) In addition, a captive insurance company shall pay to the fund a license fee for the year of registration and a renewal fee in an amount and manner to be prescribed by regulation.

(e) If the commissioner is satisfied that the documents and statements filed by the captive insurance company comply with this subchapter, the commissioner may grant a license authorizing the company to do insurance business in this state until March 1, at which time the license may be renewed.



§ 23-63-1603 - Similar names.

A captive insurance company may not adopt a name that is the same as, deceptively similar to, or likely to be confused with or mistaken for, any other existing business name registered in this state.



§ 23-63-1604 - Capital requirements.

(a) (1) The Insurance Commissioner may not issue a license to a producer reinsurance captive insurance company, pure captive insurance company, sponsored captive insurance company, association captive insurance company incorporated as a stock insurer, or industrial insured captive insurance company incorporated as a stock insurer unless the company possesses and maintains unimpaired paid-in capital of:

(A) In the case of a producer reinsurance captive insurance company, not less than three hundred thousand dollars ($300,000);

(B) In the case of a pure captive insurance company, not less than one hundred thousand dollars ($100,000);

(C) In the case of an association captive insurance company incorporated as a stock insurer, not less than four hundred thousand dollars ($400,000);

(D) In the case of an industrial insured captive insurance company incorporated as a stock insurer, not less than two hundred thousand dollars ($200,000);

(E) In the case of a sponsored captive insurance company, not less than five hundred thousand dollars ($500,000); or

(F) In the case of a special purpose captive insurance company, an amount determined by the commissioner after giving due consideration to the company's business plan, feasibility study, and pro formas, including the nature of the risks to be insured, but in no event less than three hundred thousand dollars ($300,000).

(2) The capital may be in the form of:

(A) Cash;

(B) Other assets acceptable to the commissioner; or

(C) An irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System and approved by the commissioner.

(b) (1) The commissioner may prescribe additional capital based upon the type, volume, and nature of insurance business transacted.

(2) This capital may be in the form of:

(A) Cash;

(B) Other assets acceptable to the commissioner; or

(C) An irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System.

(c) (1) In the case of a branch captive insurance company, as security for the payment of liabilities attributable to branch operations, the commissioner shall require that a trust fund, funded by an irrevocable letter of credit or other acceptable asset, be established and maintained in the United States for the benefit of United States policyholders and United States ceding insurers under insurance policies issued or reinsurance contracts issued or assumed by the branch captive insurance company through its branch operations.

(2) (A) The amount of the security may be no less than the capital and surplus required by this subchapter and the reserves on these insurance policies or reinsurance contracts, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses, and unearned premiums with regard to business written through branch operations.

(B) (i) The commissioner may permit a branch captive insurance company that is required to post security for loss reserves on branch business by its reinsurer to reduce the funds in the trust account required by this section by the same amount so long as the security remains posted with the reinsurer.

(ii) If the form of security selected is a letter of credit, the letter of credit must be issued by a bank chartered in this state or a member bank of the Federal Reserve System.

(d) (1) A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in § 23-63-515, without the prior approval of the commissioner.

(2) Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by or determined in accordance with formulas approved by the commissioner.

(3) This subsection (d) shall not apply to producer reinsurance captive insurance companies.



§ 23-63-1605 - Surplus requirements.

(a) (1) The Insurance Commissioner may not issue a license to a captive insurance company unless the company possesses and maintains unimpaired surplus of:

(A) In the case of a producer reinsurance captive insurance company, not less than three hundred thousand dollars ($300,000);

(B) In the case of a pure captive insurance company, not less than one hundred fifty thousand dollars ($150,000);

(C) In the case of an association captive insurance company incorporated as a stock insurer, not less than three hundred fifty thousand dollars ($350,000);

(D) In the case of an industrial insured captive insurance company incorporated as a stock insurer, not less than three hundred thousand dollars ($300,000);

(E) In the case of an association captive insurance company incorporated as a mutual insurer, not less than seven hundred fifty thousand dollars ($750,000);

(F) In the case of an industrial insured captive insurance company incorporated as a mutual insurer, not less than five hundred thousand dollars ($500,000);

(G) In the case of a sponsored captive insurance company, not less than five hundred thousand dollars ($500,000); and

(H) In the case of a special purpose captive insurance company, an amount determined by the commissioner after giving due consideration to the company's business plan, feasibility study, and pro formas, including the nature of the risks to be insured, but in no event less than three hundred thousand dollars ($300,000).

(2) The surplus may be in the form of:

(A) Cash;

(B) Other assets acceptable to the commissioner; or

(C) An irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System and approved by the commissioner.

(b) Notwithstanding the requirements of subsection (a) of this section, a captive insurance company organized as a reciprocal insurer under this subchapter may not be issued a license unless it possesses and maintains a free surplus of one million dollars ($1,000,000).

(c) (1) The commissioner may prescribe additional surplus based upon the type, volume, and nature of insurance business transacted.

(2) This capital may be in the form of:

(A) Cash;

(B) Other assets acceptable to the commissioner; or

(C) An irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System.

(d) (1) A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations set forth in § 23-63-515, without the prior approval of the commissioner.

(2) Approval of an ongoing plan for the payment of dividends or other distribution must be conditioned upon the retention at the time of each payment of capital or surplus in excess of amounts specified by or determined in accordance with formulas approved by the commissioner.

(3) This subsection (d) shall not apply to a producer reinsurance captive insurance company.



§ 23-63-1606 - Organization.

(a) A producer reinsurance captive insurance company, pure captive insurance company, or a sponsored captive insurance company must be incorporated as a domestic stock insurer under § 23-69-206 with its capital divided into shares and held by the stockholders.

(b) An association captive insurance company or an industrial insured captive insurance company may be:

(1) Incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

(2) Incorporated as a mutual insurer without capital stock, the governing body of which is elected by the member organizations of its association; or

(3) Organized as a reciprocal insurer under § 23-70-101 et seq.

(c) A captive insurance company shall have at least one (1) incorporator.

(d) The alien captive insurance company may register to do business in this state after the Insurance Commissioner's certificate has been issued.

(e) The capital stock of a captive insurance company incorporated as a stock insurer must be issued at not less than par value.

(f) At least one (1) of the members of the board of directors of a captive insurance company formed as a corporation in this state must be a resident of the United States or a United States territory.

(g) At least one (1) of the members of the subscribers' advisory committee of a captive insurance company formed as a reciprocal insurer must be a resident of the United States or a United States territory.

(h) (1) A captive insurance company formed as a corporation under this subchapter has the privileges of and is subject to the general corporation law of this state and applicable provisions of this subchapter.

(2) If a conflict occurs between general corporation law and this subchapter, the latter controls.

(3) (A) The Arkansas Insurance Code concerning mergers, consolidations, conversions, mutualizations, and redomestications applies in determining the procedures to be followed by a captive insurance company in carrying out any of those transactions.

(B) The commissioner may waive or modify the requirements for public notice and hearing in accordance with regulations that the commissioner may promulgate addressing categories of transactions.

(C) If a notice of public hearing is required but no one requests a hearing, the commissioner may cancel the hearing.

(i) (1) (A) A captive insurance company formed as a reciprocal insurer under this subchapter is subject to § 23-70-101 et seq. and applicable provisions of this subchapter.

(B) If a conflict occurs between § 23-70-101 et seq. and this subchapter, the latter controls.

(C) To the extent a reciprocal insurer is made subject to the Arkansas Insurance Code under § 23-70-101 et seq., the Arkansas Insurance Code is not applicable to a reciprocal insurer formed under this subchapter unless expressly made applicable to a captive insurance company by this subchapter.

(2) In addition to subdivision (i)(1) of this section, a captive insurance company organized as a reciprocal insurer that is an industrial insured group is subject to § 23-70-101 et seq. and applicable provisions of the Arkansas Insurance Code.

(j) The articles of incorporation or bylaws of a captive insurance company may authorize a quorum of a board of directors to consist of no fewer than one-third (1/3) of the fixed or prescribed number of directors under § 4-27-824(b).

(k) The subscribers' agreement or other organizing document of a captive insurance company formed as a reciprocal insurer may authorize a quorum of a subscribers' advisory committee to consist of no fewer than one-third (1/3) of the number of its members.



§ 23-63-1607 - Reporting.

(a) A captive insurance company shall not be required to make an annual report, except as provided under this subchapter.

(b) (1) Before March 1 of each year, a captive insurance company shall submit to the Insurance Commissioner a report of its financial condition, verified by oath of two (2) of its executive officers.

(2) (A) Except as provided in §§ 23-63-1604 and 23-63-1605, a captive insurance company shall report using generally accepted accounting principles unless the commissioner approves the use of statutory accounting principles.

(B) The commissioner may require, approve, or accept appropriate modifications or adaptations for the type of insurance and kinds of insurers to be reported upon, supplemented by additional information.

(3) (A) Unless provided otherwise:

(i) An association captive insurance company shall file its report in the form required by § 23-63-216(a); and

(ii) An industrial insured group shall:

(a) File its report in the form required by § 23-63-216(a); and

(b) Comply with § 23-63-216(b)(1).

(B) The commissioner shall prescribe by regulation the forms in which producer reinsurance captive insurance companies, pure captive insurance companies, and industrial insured captive insurance companies shall report.

(c) A producer reinsurance captive insurance company or a pure captive insurance company may apply to file the required report on a fiscal year-end that is consistent with the parent company's fiscal year. If an alternative reporting date is granted:

(1) The annual report is due no later than sixty (60) days after the fiscal year-end; and

(2) In order to provide sufficient detail to support the premium tax return, the pure captive insurance company shall file before March 1 of each year for each calendar year-end pages one (1), two (2), three (3), and five (5) of the "Captive Annual Statement: Pure or Industrial Insured", verified by oath of two (2) of its executive officers.

(d) (1) Sixty (60) days after the fiscal year-end, a branch captive insurance company shall file with the commissioner a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath by two (2) of its executive officers.

(2) (A) If the commissioner is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the commissioner may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction.

(B) The waiver must be in writing and subject to public inspection.



§ 23-63-1608 - Examinations.

(a) (1) At least one (1) time every three (3) years, or whenever the Insurance Commissioner determines it to be prudent, the commissioner or a person appointed by the commissioner shall visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations, and whether it has complied with this subchapter.

(2) Upon application, the commissioner may enlarge the three-year period to a five-year period, if a captive insurance company is subject during that period to a comprehensive annual audit by independent auditors approved by the commissioner of a scope satisfactory to the commissioner.

(3) The expenses and charges of the examination must be paid to the state by the company or companies examined, in accordance with the Arkansas Insurance Code.

(b) (1) All examination reports, preliminary examination reports or results, working papers, recorded information, and documents and copies of documents produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this section, are confidential and are not subject to subpoena and may not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the company, except to the extent provided in this subsection.

(2) Nothing in this subsection prevents the commissioner from using this information in furtherance of the commissioner's regulatory authority under the Arkansas Insurance Code.

(3) The commissioner may grant access to this information under § 23-61-107 or to public officers having jurisdiction over the regulation of insurance in any other state or country or to law enforcement officers of this state or any other state or agency of the federal government at any time, so long as the officers receiving the information agree in writing to hold it in a manner consistent with this section.

(c) (1) (A) This section applies to all business written by a captive insurance company.

(B) The examination for a branch captive insurance company must be of branch business and branch operations only, as long as the branch captive insurance company:

(i) Provides annually to the commissioner a certificate of compliance or its equivalent issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed; and

(ii) Demonstrates to the commissioner's satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of that jurisdiction.

(2) As a condition of licensure, the alien captive insurance company shall grant authority to the commissioner for examination of the affairs of the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.

(d) To the extent that § 23-61-201 et seq. does not contradict this section, § 23-61-201 et seq. applies to captive insurance companies licensed under this subchapter.



§ 23-63-1609 - Suspension and revocation.

(a) The license of a captive insurance company to conduct an insurance business in this state may be penalized, suspended, or revoked by the Insurance Commissioner for:

(1) Insolvency or impairment of capital or surplus;

(2) Failure to meet the requirements of §§ 23-63-1604 and 23-63-1605;

(3) Refusal or failure to submit an annual report, as required by § 23-63-1607, or any other report or statement required by law or by lawful order of the commissioner;

(4) Failure to comply with its own charter, bylaws, or other organizational document;

(5) Failure to submit to examination or any legal obligation relative to an examination, as required by § 23-63-1608;

(6) Refusal or failure to pay the cost of examination as required by § 23-63-1608;

(7) Use of methods that, although not specifically prohibited by law, render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or

(8) Failure to comply with the laws of this state.

(b) If upon examination, hearing, or other evidence the commissioner finds that a captive insurance company has committed any of the acts specified in subsection (a) of this section, the commissioner may penalize, suspend, or revoke the license if the commissioner considers it in the best interest of the public and the policyholders of the captive insurance company.



§ 23-63-1610 - Investments.

(a) (1) Except as provided in § 23-63-1614, an association captive insurance company, a producer reinsurance captive insurance company, a sponsored captive insurance company, and an industrial insured group shall comply with the investment requirements contained in the Arkansas Insurance Code.

(2) The Insurance Commissioner may approve the use of alternative reliable methods of valuation and rating.

(b) (1) A pure captive insurance company or industrial insured captive insurance company is not subject to any restrictions on allowable investments contained in the Arkansas Insurance Code.

(2) The commissioner may prohibit or limit an investment that threatens the solvency or liquidity of the company.

(c) (1) Only a pure captive insurance company may make loans to its parent company or affiliates, with the prior written approval of the commissioner and evidenced by a note in a form approved by the commissioner.

(2) Loans of minimum capital and surplus funds required by §§ 23-63-1604(a) and 23-63-1605(a) are prohibited.



§ 23-63-1611 - Reinsurance.

(a) A captive insurance company may provide reinsurance under the Arkansas Insurance Code, on risks ceded by any other insurer.

(b) (1) A captive insurance company may take credit for reserves on risks or portions of risks ceded to reinsurers complying with the Arkansas Insurance Code.

(2) A captive insurer may not take credit for reserves on risks or portions of risks ceded to a reinsurer if the reinsurer is not in compliance with the Arkansas Insurance Code.



§ 23-63-1612 - Rating organizations.

A captive insurance company may not be required to join a rating organization.



§ 23-63-1613 - Pools, plans, associations, and guaranty or insolvency funds.

(a) A captive insurance company, including a captive insurance company organized as a reciprocal insurer under this subchapter, shall not join or contribute financially to a plan, pool, association, or guaranty or insolvency fund in this state.

(b) A captive insurance company, its insured, its parent, any affiliated company, any member organization of its association or, in the case of a captive insurance company organized as a reciprocal insurer, a subscriber of the company shall not receive a benefit from a plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of the captive insurance company.



§ 23-63-1614 - Premium tax.

(a) Except as provided in this section, a captive insurance company shall pay to the Insurance Commissioner by March 1 of each year, a tax at the rate of:

(1) Four-tenths of one percent (0.4%) on the first twenty million dollars ($20,000,000);

(2) Three-tenths of one percent (0.3%) on the next twenty million dollars ($20,000,000);

(3) Two-tenths of one percent (0.2%) on the next twenty million dollars ($20,000,000); and

(4) Seventy-five thousandths of one percent (.075%) on each dollar thereafter,

on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December 31 next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums, which shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders.

(b) (1) Except as provided in this section, a captive insurance company shall pay to the commissioner by March 1 of each year, a tax at the rate of:

(A) Two hundred twenty-five thousandths of one percent (.225%) on the first twenty million dollars ($20,000,000) of assumed reinsurance premium;

(B) One hundred fifty thousandths of one percent (.150%) on the next twenty million dollars ($20,000,000);

(C) Fifty thousandths of one percent (.050%) on the next twenty million dollars ($20,000,000); and

(D) Twenty-five thousandths of one percent (.025%) of each dollar thereafter.

(2) No reinsurance tax applies to premiums for risks or portions of risks that are subject to taxation on a direct basis under subsection (a) of this section.

(3) A premium tax is not payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control, if the transaction is part of a plan to discontinue the operations of the other insurer and if the intent of the parties to the transaction is to renew or maintain business with the captive insurance company.

(c) If the aggregate taxes to be paid by a captive insurance company calculated under subsections (a) and (b) of this section amount to less than five thousand dollars ($5,000) in any year, the captive insurance company shall pay a tax of five thousand dollars ($5,000) for that year.

(d) A captive insurance company failing to make returns or to pay all taxes required by this section is subject to relevant sanctions under the Arkansas Insurance Code.

(e) Two (2) or more captive insurance companies under common ownership and control must be taxed as though they were a single captive insurance company.

(f) As used in this section, "common ownership and control" means:

(1) In the case of stock corporations, the direct or indirect ownership of eighty percent (80%) or more of the outstanding voting stock of two (2) or more corporations by the same shareholder or shareholders; and

(2) In the case of mutual corporations, the direct or indirect ownership of eighty percent (80%) or more of the surplus and the voting power of two (2) or more corporations by the same member or members.

(g) In the case of a branch captive insurance company, the tax under this section applies only to the branch business of the company.

(h) (1) The tax under this section constitutes all taxes collectible under the laws of this state from a captive insurance company.

(2) No other tax may be levied or collected from a captive insurance company by this state or a county, city, or municipality of this state, except ad valorem taxes on real and personal property used in the production of income.

(i) This section shall not apply to any producer reinsurance captive insurance company that invests and continuously maintains not less than fifty percent (50%) of its assets in certificates of deposit of any bank organized under the laws of the United States with a banking facility in the State of Arkansas or any federally insured bank or savings institution organized under the laws of the State of Arkansas, or in bonds, notes, warrants, or other securities, not in default, that are direct obligations of:

(1) This state;

(2) Any county, incorporated city or town, or duly organized school district or other taxing district of this state:

(A) If no default on the part of the obligor in payment of principal or interest on any of its obligations has occurred within five (5) years prior to the date of the proposed investment; or

(B) If the obligations were issued less than five (5) years prior to the date of investment, no default in payment of principal or interest has occurred on the obligations to be purchased or on any other public obligation of the obligor within five (5) years of the investment; or

(3) Any local improvement district in this state to finance local improvements authorized by law, if the principal and interest of the obligations are payable from assessments on real property within the local improvement district, and:

(A) No default on the part of the obligor in payment of principal or interest on any of its obligations has occurred within five (5) years prior to the date of the proposed investment; or

(B) If the obligations were issued less than five (5) years prior to the date of investment, no default in payment of principal or interest has occurred on the obligations to be purchased or on any other public obligation of the obligor within five (5) years of the investment.



§ 23-63-1615 - Regulations.

(a) The Insurance Commissioner may promulgate regulations relating to captive insurance companies as are necessary to carry out this subchapter.

(b) (1) The commissioner may promulgate regulations establishing standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by the pure captive insurance company.

(2) Prior to these regulations being promulgated, the commissioner may grant, by temporary order, authority to a pure captive insurance company to insure risks.



§ 23-63-1616 - Limitations.

(a) The Arkansas Insurance Code does not apply to captive insurance companies except for those provisions contained in or specifically referenced in this subchapter that are to be incorporated into the Arkansas Insurance Code.

(b) The Insurance Commissioner may exempt by rule, regulation, or other order special purpose captive insurance companies on a case-by-case basis from the provisions of this chapter that he or she determines to be inappropriate, given the nature of the risks to be insured.



§ 23-63-1617 - Reorganizations, receiverships, and injunctions.

Except as provided in this subchapter, the terms and conditions in the Arkansas Insurance Code pertaining to insurance reorganizations, receiverships, and injunctions apply to captive insurance companies formed or licensed under this subchapter.



§ 23-63-1618 - Availability of funds.

In the case of a producer reinsurance captive insurance company or a sponsored captive insurance company:

(1) The assets of the protected cell may not be used to pay any expenses or claims other than those attributable to the protected cell; and

(2) Its capital and surplus must be available to pay any expenses of or claims against the captive insurance company at all times.



§ 23-63-1619 - Conversions and mergers.

(a) An association captive insurance company or industrial insured group formed as a stock or mutual corporation may be converted to or merged with and into a reciprocal insurer in accordance with a plan and this section.

(b) A plan for conversion or merger:

(1) Must be fair and equitable to the shareholders, in the case of a stock insurer, or the policyholders, in the case of a mutual insurer; and

(2) Shall provide for the purchase of the shares of any nonconsenting shareholder of a stock insurer or the policyholder interest of any nonconsenting policyholder of a mutual insurer in substantially the same manner and subject to the same rights and conditions as are accorded a dissenting shareholder or a dissenting policyholder under § 4-26-1011.

(c) In the case of a conversion authorized under subsection (a) of this section:

(1) The conversion must be accomplished under a reasonable plan and procedure as may be approved by the Insurance Commissioner;

(2) The commissioner may not approve the plan of conversion, unless the plan:

(A) Satisfies subsection (b) of this section;

(B) (i) Provides for a hearing, of which notice has been given to the insurer, its directors, officers, and stockholders, in the case of a stock insurer, or policyholders, in the case of a mutual insurer, all of whom have the right to appear at the hearing.

(ii) (a) The commissioner may waive or modify the requirements for the hearing.

(b) If a notice of hearing is required but no hearing is requested, the commissioner may cancel the hearing;

(C) Provides for the conversion of existing stockholder or policyholder interests into subscriber interests in the resulting reciprocal insurer proportionate to stockholder or policyholder interests in the stock or mutual insurer; and

(D) Is approved:

(i) In the case of a stock insurer, by a majority of the shares entitled to vote represented in person or by proxy at a duly called regular or special meeting at which a quorum is present; or

(ii) In the case of a mutual insurer, by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting at which a quorum is present;

(3) The commissioner shall approve the plan of conversion, if the commissioner finds that the conversion will promote the general good of the state in conformity with those standards set forth in § 23-63-1606(f);

(4) If the commissioner approves the plan, the commissioner shall amend the converting insurer's certificate of authority to reflect conversion to a reciprocal insurer and issue the amended certificate of authority to the company's attorney in fact;

(5) Upon issuance of an amended certificate of authority of a reciprocal insurer by the commissioner, the conversion is effective; and

(6) Upon the effectiveness of the conversion, the corporate existence of the converting insurer shall cease.

(d) A merger authorized under subsection (a) of this section must be accomplished substantially in accordance with the Arkansas Insurance Code. For purposes of the merger:

(1) The plan or merger shall satisfy subsection (b) of this section;

(2) The subscribers' advisory committee of a reciprocal insurer must be equivalent to the board of directors of a stock or mutual insurance company;

(3) The subscribers of a reciprocal insurer must be the equivalent to the policyholders of a mutual insurance company;

(4) If a subscribers' advisory committee does not have a president or secretary, the officers of the committee having substantially equivalent duties are deemed to be the president and secretary of the committee;

(5) (A) The commissioner shall approve the articles of merger if the commissioner finds that the merger will promote the general good of the state in conformity with those standards set forth in § 23-63-1606(f).

(B) If the commissioner approves the articles of merger, the commissioner shall endorse the articles;

(6) (A) Notwithstanding § 23-63-1604, the commissioner may permit the formation without surplus of a captive insurance company organized as a reciprocal insurer into which an existing captive insurance company may be merged for the purpose of facilitating a transaction under this section.

(B) There may be no more than one (1) authorized insurance company surviving the merger; and

(7) (A) An alien insurer may be a party to a merger authorized under subsection (a) of this section, if the requirements for the merger between a domestic and a foreign insurer under the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., apply to a merger between a domestic and an alien insurer under this subsection.

(B) The alien insurer must be treated as a foreign insurer under the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., and other jurisdictions must be the equivalent of a state for purposes of the Insurance Holding Company Regulatory Act, § 23-63-501 et seq.

(e) A conversion or merger under this section has all the effects of a conversion or merger under the Arkansas Insurance Code, to the extent these effects are not inconsistent with this subchapter.



§ 23-63-1620 - Sponsorship requirements.

(a) One (1) or more sponsors may form a sponsored captive insurance company under this subchapter.

(b) A sponsor of a sponsored captive insurance company must be:

(1) An insurer licensed under the laws of any state;

(2) A reinsurer authorized or approved under the laws of any state;

(3) A captive insurance company formed or licensed under this subchapter; or

(4) Any other corporation, if approved by the Insurance Commissioner, in a manner to be prescribed by regulation.

(c) The business written by a sponsored captive insurance company must be fronted by an insurance company licensed under the laws of any state.

(d) A risk retention group may not be either a sponsor or a participant of a sponsored captive insurance company.

(e) A sponsored captive insurance company formed or licensed under this subchapter may establish and maintain one (1) or more protected cells to insure risks of one (1) or more participants, subject to the following conditions:

(1) The shareholders of a sponsored captive insurance company must be limited to its participants and sponsors;

(2) Each protected cell must be accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition, results of operations of the protected cell, net income or loss, dividends or other distributions to participants, and other factors provided for in the participant contract or required by the commissioner;

(3) The assets of a protected cell must not be chargeable with liabilities arising out of any other insurance business the sponsored captive insurance company may conduct;

(4) No sale, exchange, or other transfer of assets may be made by the sponsored captive insurance company between or among any of its protected cells without the consent of the protected cells;

(5) (A) No sale, exchange, transfer of assets, dividend, or distribution may be made from a protected cell to a sponsor or participant without the commissioner's approval.

(B) In no event may the commissioner's approval be given if the sale, exchange, transfer, dividend, or distribution would result in insolvency or impairment with respect to a protected cell;

(6) A sponsored captive insurance company shall file annually all the financial reports the commissioner requires, which shall include, but are not limited to, accounting statements detailing the financial experience of each protected cell;

(7) A sponsored captive insurance company shall notify the commissioner in writing within ten (10) business days of a protected cell that is insolvent or unable to meet its claim or expense obligations; and

(8) (A) No participant contract shall take effect without the commissioner's prior written approval.

(B) The addition of each new protected cell and the withdrawal of any participant of any existing protected cell constitute a change in the business plan requiring the commissioner's prior written approval.



§ 23-63-1621 - Participants.

(a) An association, corporation, limited liability company, partnership, trust, or other business entity may be a participant in a sponsored captive insurance company formed or licensed under this subchapter.

(b) A sponsor may be a participant in a sponsored captive insurance company.

(c) A participant need not be a shareholder of the sponsored captive insurance company or an affiliate of the company.

(d) A participant shall insure only its own risks through a sponsored captive insurance company.



§ 23-63-1622 - Producer reinsurance protected cell requirements.

A producer reinsurance captive insurance company formed or licensed under this subchapter may establish and maintain one (1) or more protected cells to insure risks, subject to the following conditions:

(1) Each protected cell must be accounted for separately on the books and records of the producer reinsurance captive insurance company to reflect the financial condition, results of operations of the protected cell, net income or loss, dividends or other distributions, and other factors as may be required by the commissioner;

(2) The assets of a protected cell must not be chargeable with liabilities arising out of any other insurance business the producer reinsurance captive insurance company may conduct;

(3) No sale, exchange, or other transfer of assets may be made by the producer reinsurance captive insurance company between or among any of its protected cells without the consent of the protected cells;

(4) A producer reinsurance captive insurance company shall file annually the financial reports the Insurance Commissioner requires, which shall include, but are not limited to, accounting statements detailing the financial experience of each protected cell; and

(5) A producer reinsurance captive insurance company shall notify the commissioner in writing within ten (10) business days of a protected cell that is insolvent or unable to meet its claim or expense obligations.



§ 23-63-1623 - Certificate of authority.

A licensed captive insurance company that meets the necessary requirements of the Arkansas Insurance Code, imposed upon an insurer may be considered for issuance of a certificate of authority to act as an insurer in this state.






Subchapter 17 - -- Protected Cell Company Act

§ 23-63-1701 - Short title.

This subchapter may be cited as the "Protected Cell Company Act".



§ 23-63-1702 - Purpose.

This subchapter provides:

(1) A basis for the creation of protected cells by a domestic insurer as one means of accessing alternative sources of capital and achieving the benefits of insurance securitization;

(2) Funds to investors in fully funded insurance securitization transactions that are available to pay the insurer's insurance obligations or to repay the investors, or both; and

(3) A means to achieve more efficiencies in conducting insurance securitizations.



§ 23-63-1703 - Definitions.

For the purposes of this subchapter:

(1) "Domestic insurer" means an insurer domiciled in the State of Arkansas;

(2) "Fully funded" means that, with respect to any exposure attributed to a protected cell, the fair value of the protected cell assets on the date on which the insurance securitization is effected equals or exceeds the maximum possible exposure attributable to the protected cell with respect to such exposures;

(3) "General account" means the assets and liabilities of a protected cell company other than protected cell assets and protected cell liabilities;

(4) "Indemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered by incurring a specified level of losses under its insurance or reinsurance contracts;

(5) (A) "Fair value" of an asset or liability means the amount at which that asset or liability could be bought, incurred, sold, or settled in a current transaction between willing parties that is not a forced or liquidation sale.

(B) (i) Quoted market prices in active markets are the best evidence of fair value and shall be used as the basis for the measurement, if available.

(ii) If a quoted market price is available, the fair value is the product of the number of trading units multiplied by the market price.

(iii) If quoted market prices are not available, the estimate of fair value shall be based on the best information available.

(iv) (a) The estimate of fair value shall consider prices for similar assets and liabilities and the results of valuation techniques to the extent available in the circumstances.

(b) Examples of valuation techniques include the present value of estimated expected future cash flows using a discount rate commensurate with the risks involved, option-pricing models, matrix pricing, option-adjusted spread models, and fundamental analysis.

(c) Valuation techniques for measuring financial assets and liabilities and for servicing assets and liabilities shall be consistent with the objective of measuring fair value. Those techniques shall incorporate assumptions that market participants would use in their estimates of values, future revenues, and future expenses, including assumptions about interest rates, default, prepayment, and volatility.

(d) In measuring financial liabilities and servicing liabilities at fair value by discounting estimated future cash flows, an objective is to use discount rates at which those liabilities could be settled in an arm's-length transaction.

(e) (1) Estimates of expected future cash flows, if used to estimate fair value, shall be the best estimate based on reasonable and supportable assumptions and projections.

(2) All available evidence shall be considered in developing estimates of expected future cash flows.

(3) The weight given to the evidence shall be commensurate with the extent to which the evidence can be verified objectively.

(4) If a range is estimated for either the amount or timing of possible cash flows, the likelihood of possible outcomes shall be considered in determining the best estimate of future cash flows;

(6) "Nonindemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered solely by some event or condition other than the individual protected cell company's incurring a specified level of losses under its insurance or reinsurance contracts;

(7) "Protected cell" means an identified pool of assets and liabilities of a protected cell company segregated and insulated by means of this subchapter from the remainder of the protected cell company's assets and liabilities;

(8) "Protected cell account" means a specifically identified bank or custodial account established by a protected cell company for the purpose of segregating the protected cell assets of one protected cell from the protected cell assets of other protected cells and from the assets of the protected cell company's general account;

(9) "Protected cell assets" means all assets, contract rights, and general intangibles identified with and attributable to a specific protected cell of a protected cell company;

(10) "Protected cell company" means a domestic insurer that has one (1) or more protected cells;

(11) "Protected cell company insurance securitization" means:

(A) The issuance of debt instruments by a protected cell company from which the proceeds support the exposures attributed to the protected cell; and

(B) The repayment of principal or interest, or both, to investors under the transaction terms is contingent upon the occurrence or nonoccurrence of an event which exposes the protected cell company to loss under insurance or reinsurance contracts it has issued; and

(12) "Protected cell liabilities" means all liabilities and other obligations identified with and attributable to a specific protected cell of a protected cell company.



§ 23-63-1704 - Establishment of protected cells.

(a) (1) A protected cell company may establish one (1) or more protected cells by submitting a plan of operation, or amendments to a plan, with respect to each protected cell in connection with an insurance securitization to the Insurance Commissioner for prior written approval.

(2) The plan shall include, but not be limited to:

(A) The specific business objectives of the protected cell; and

(B) The investment guidelines of the protected cell.

(3) Upon receiving written approval, the protected cell company, in accordance with the approved plan of operation, may attribute to the protected cell insurance obligations with respect to its insurance business and obligations relating to the insurance securitization and assets to fund the obligations.

(4) A protected cell shall have its own distinct name or designation, which shall include the words "protected cell".

(5) The protected cell company shall transfer all assets attributable to a protected cell to one (1) or more separately established and identified protected cell accounts bearing the name or designation of that protected cell.

(6) Protected cell assets shall be held in the protected cell accounts for the purpose of satisfying the obligations of that protected cell.

(b) (1) All attributions of assets and liabilities between a protected cell and the general account shall be in accordance with the plan of operation approved by the commissioner.

(2) No other attribution of assets or liabilities may be made by a protected cell company between the protected cell company's general account and its protected cells.

(3) Any attribution of assets and liabilities between the general account and a protected cell or from investors, in the form of principal on a debt instrument issued by a protected cell company in connection with a protected cell company securitization, shall be in cash or in readily marketable securities with established market values.

(c) (1) The creation of a protected cell does not create, in respect to that protected cell, a legal person separate from the protected cell company.

(2) (A) Amounts attributed to a protected cell under this subchapter, including assets transferred to a protected cell account, are owned by the protected cell company.

(B) The protected cell company may not be, nor hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account.

(3) The protected cell company, however, may allow for a security interest to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell if allowed by applicable law.

(d) (1) This subchapter does not prohibit the protected cell company from contracting with or arranging for an investment advisor, commodity trading advisor, or other third party to manage the protected cell assets of a protected cell.

(2) All remuneration, expenses, and other compensation of the third-party advisor or manager are payable from the protected cell assets of that protected cell, and not from the protected cell assets of other protected cells or the assets of the protected cell company's general account.

(e) (1) A protected cell company shall establish administrative and accounting procedures necessary to properly identify the one (1) or more protected cells of the protected cell company and the protected cell assets and liabilities attributable to the protected cells. It shall be the duty of the directors of a protected cell company to:

(A) Keep protected cell assets and liabilities separate and separately identifiable from the assets and liabilities of the protected cell company's general account; and

(B) Keep protected cell assets and liabilities attributable to one protected cell separate and separately identifiable from protected cell assets and liabilities attributable to other protected cells.

(2) (A) If this subsection is violated, the remedy of tracing shall be applicable to protected cell assets when commingled with protected cell assets of other protected cells or the assets of the protected cell company's general account.

(B) The remedy of tracing shall not be an exclusive remedy.

(f) When establishing a protected cell, the protected cell company shall attribute to the protected cell, assets with a value at least equal to the reserves and other insurance liabilities attributed to that protected cell.



§ 23-63-1705 - Use and operation of protected cells.

(a) (1) The protected cell assets of a protected cell may not be charged with liabilities arising out of any other business the protected cell company may conduct.

(2) All contracts or other documentation reflecting protected cell liabilities shall clearly indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities.

(b) (1) The income, gains, and losses, realized or unrealized, from protected cell assets and liabilities shall be credited to or charged against the protected cell without regard to other income, gains, or losses of the protected cell company, including income, gains, or losses of other protected cells.

(2) (A) Amounts attributed to any protected cell and accumulations on the attributed amounts may be invested and reinvested without regard to any requirements or limitations of § 23-63-801 et seq.

(B) The investments in a protected cell or cells shall not be taken into account in applying the investment limitations applicable to the investments of the protected cell company.

(c) Assets attributed to a protected cell shall be valued at their fair value on the date of valuation.

(d) (1) A protected cell company, in respect to its protected cells, shall engage in fully funded indemnity triggered insurance securitization to support in full the protected cell exposures attributable to that protected cell.

(2) A protected cell company insurance securitization that is nonindemnity triggered shall qualify as an insurance securitization after the Insurance Commissioner adopts regulations addressing the methods of funding the portion of the risk that is not indemnity based, accounting, disclosure, risk-based capital treatment, and assessing risks associated with such securitizations.

(3) A protected cell company insurance securitization that is not fully funded, whether indemnity triggered or nonindemnity triggered, is prohibited.

(4) (A) Protected cell assets may be used to pay interest or other consideration on any outstanding debt or other obligation attributable to that protected cell.

(B) Nothing in this subsection shall prevent a protected cell company from entering into a swap agreement or other transaction for the account of the protected cell that has the effect of guaranteeing interest or other consideration.

(e) (1) In all protected cell company insurance securitizations, the contracts or other documentation effecting the transaction shall contain provisions identifying the protected cell to which the transaction will be attributed.

(2) The contracts or other documentation shall clearly disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell.

(3) Failure to include the language required by this subsection in the contracts or other documentation shall not be used as the sole basis by creditors, reinsurers, or other claimants to circumvent the provisions of this subchapter.

(f) (1) A protected cell company shall be authorized to attribute to a protected cell account only the insurance obligations relating to the protected cell company's general account.

(2) A protected cell shall not be authorized to issue insurance or reinsurance contracts directly to policyholders or reinsureds or to have any obligation to the policyholders or reinsureds of the protected cell company's general account.

(g) At the cessation of business of a protected cell, the protected cell company shall voluntarily close out the protected cell account.



§ 23-63-1706 - Reach of creditors and other claimants.

(a) (1) (A) Protected cell assets shall be available only to the creditors of the protected cell company that are creditors to that protected cell.

(B) Those creditors shall be entitled to have recourse to the protected cell assets attributable to that protected cell and shall be absolutely protected from the creditors of the protected cell company that are not creditors in respect to that protected cell.

(C) Creditors of a protected cell shall not be entitled to have recourse against the protected cell assets of other protected cells or the assets of the protected cell company's general account.

(2) Protected cell assets shall be available only to creditors of a protected cell company after all protected cell liabilities have been extinguished or as provided for in the plan of operation relating to that protected cell.

(b) When an obligation of a protected cell company to a person arises from a transaction, or is otherwise imposed, in respect to a protected cell, that obligation of the protected cell company:

(1) Shall extend only to the protected cell assets attributable to that protected cell, and, with respect to that obligation, the person shall be entitled to have recourse only to the protected cell assets attributable to that protected cell; and

(2) Shall not extend to the protected cell assets of any other protected cell or the assets of the protected cell company's general account, and, with respect to that obligation, that person shall not be entitled to have recourse to the protected cell assets of any other protected cell or the assets of the protected cell company's general account.

(c) When an obligation of a protected cell company relates solely to the general account, the obligation of the protected cell company shall extend only to, and that creditor shall be entitled, with respect to that obligation, to have recourse only to the assets of the protected cell company's general account.

(d) (1) The activities, assets, and obligations relating to a protected cell are not subject to the laws of this state governing life and health and property and casualty guaranty or insolvency funds.

(2) A protected cell or a protected cell company shall not be assessed by or otherwise be required to contribute to any guaranty fund or guaranty association in this state with respect to the activities, assets, or obligations of a protected cell.

(3) This subsection shall not affect the activities or obligations of an insurer's general account.

(e) The establishment of one (1) or more protected cells alone shall not be deemed to be a fraudulent conveyance, an intent by the protected cell company to defraud creditors, or the carrying out of business by the protected cell company for any other fraudulent purpose.



§ 23-63-1707 - Conservation, rehabilitation, or liquidation of protected cell companies.

(a) Notwithstanding any provision of the Arkansas Insurance Code or any regulation promulgated under the Arkansas Insurance Code or any other applicable law or regulation, upon any order of conservation, rehabilitation, or liquidation of a protected cell company, the receiver shall be bound to deal with the protected cell company's assets and liabilities, including protected cell assets and protected cell liabilities, in conformance with this subchapter.

(b) With respect to amounts recoverable under a protected cell company insurance securitization, the amount recoverable by the receiver shall not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to the protected cell company, notwithstanding any provision in the contracts or other documentation governing the protected cell company insurance securitization.



§ 23-63-1708 - No transaction of an insurance business.

(a) A protected cell company insurance securitization shall not be deemed to be an insurance or reinsurance contract.

(b) An investor in a protected cell company insurance securitization shall not be deemed, by sole means of this investment, to be transacting insurance business in this state.

(c) The underwriters or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors involved in a protected cell company insurance securitization shall not be deemed to be conducting an insurance or reinsurance agency, brokerage, intermediary, advisory, or consulting business by virtue of their activities in connection with the protected cell company insurance securitization.



§ 23-63-1709 - Authority to adopt regulations.

The Insurance Commissioner may promulgate regulations necessary to carry out the purpose and intent of this subchapter.






Subchapter 18 - -- Audits of Medical Providers

§ 23-63-1801 - Definitions.

As used in this subchapter:

(1) "Covered person" means a person on whose behalf a health care insurer offering health insurance coverage is obligated to pay benefits or provide services;

(2) "Health care insurer" means an entity subject to the insurance laws of this state or the jurisdiction of the Insurance Commissioner that contracts or offers to contract to provide health insurance coverage, including, but not limited to, an insurance company, a health maintenance organization, or a hospital medical service corporation;

(3) "Health care provider" means any person or entity providing:

(A) Medical, pharmaceutical, optometric, or dental care;

(B) Hospitalization; or

(C) Any other services and goods used for the purpose or incidental to the purpose of preventing, alleviating, curing, or healing human illness or injury;

(4) (A) "Health insurance coverage" means benefits consisting of medical, pharmaceutical, optometric, or dental care, hospitalization, or other goods or services for the purpose of preventing, alleviating, curing, or healing human illness provided, directly or indirectly, through insurance, reimbursement, or otherwise, including items and services paid for under any policy, certificate, or agreement offered by a health care insurer.

(B) "Health insurance coverage" does not include policies or certificates covering only accident, credit, disability income, long-term care, hospital indemnity, Medicare supplemental policy as defined in 42 U.S.C. § 1395ss(g)(1), a specified disease, other limited benefit health insurance, automobile medical payment insurance, or claims under the Workers' Compensation Law, § 11-9-101 et seq., Public Employee Workers' Compensation Act, § 21-5-601 et seq., or the Comprehensive Health Insurance Pool Act, § 23-79-501 et seq.; and

(5) "Recoupment" means any action or attempt by a health care insurer to recover or collect payments already made to a health care provider with respect to a claim:

(A) By reducing other payments currently owed to the health care provider;

(B) By withholding or setting off the amount against current or future payments to the health care provider;

(C) By demanding payment back from a health care provider for a claim already paid; or

(D) By any other manner that reduces or affects the future claim payments to the health care provider.



§ 23-63-1802 - Time for recoupment.

(a) Except in cases of fraud committed by the health care provider, a health care insurer may exercise recoupment from a provider only during the eighteen-month period after the date that the health care insurer paid the claim submitted by the health care provider.

(b) (1) A health care insurer that exercises recoupment under this section shall give the health care provider a written or electronic statement specifying the basis for the recoupment.

(2) At a minimum, the statement shall contain the information required by § 23-63-1804.



§ 23-63-1803 - Persons not covered.

(a) If a health care insurer determines that payment was made for services not covered under the covered person's health insurance coverage, the health care insurer shall give written notice to the health care provider of its intent to exercise recoupment and may:

(1) Request a refund from the health care provider; or

(2) Make a recoupment of the payment from the health care provider in accordance with § 23-63-1804.

(b) (1) Except in the case of fraud committed by the health care provider or as provided in subdivision (b)(2) of this section, subsection (a) of this section shall not apply if a health care provider or other party on its behalf verified from the health care insurer or its agent that an individual was a covered person and if the health care provider in good faith provided services to the individual in reliance on the verification.

(2) A health care insurer has one hundred twenty (120) days from the date of payment to notify the provider of a verification error and the fact that services rendered will not be covered if the error was made in good faith at the time of the verification.



§ 23-63-1804 - Recoupments -- Required disclosures.

If a health care insurer exercises recoupment, then the health care insurer shall provide the health care provider written documentation that specifies the:

(1) Amount of the recoupment;

(2) Covered person's name to whom the recoupment applies;

(3) Patient identification number;

(4) Date or dates of service;

(5) Service or services on which the recoupment is based;

(6) Pending claims being recouped or future claims that will be recouped; and

(7) Specific reason for the recoupment.



§ 23-63-1805 - Penalties.

The failure to comply with any provision of this subchapter shall be deemed an unfair trade practice under the Trade Practices Act, § 23-66-201 et seq., and may be punished by the fines and penalties established under §§ 23-60-108, 23-66-210, and 23-66-215.



§ 23-63-1806 - Rules and regulations.

The Insurance Commissioner shall adopt rules and regulations by January 1, 2006, to ensure compliance with this subchapter.



§ 23-63-1807 - No waiver of provisions.

The provisions of this subchapter shall not be waived, voided, or nullified by contract.






Subchapter 19 - -- Property and Casualty Actuarial Opinion Law

§ 23-63-1901 - Title.

This subchapter shall be known and may be cited as the "Property and Casualty Actuarial Opinion Law".



§ 23-63-1902 - Definitions.

As used in this subchapter:

(1) "Actuarial opinion summary" means a summary of the information supporting a statement of actuarial opinion;

(2) "Appointed actuary" means the actuary appointed by a property and casualty insurance company to prepare a statement of actuarial opinion and an actuarial opinion summary; and

(3) "Statement of actuarial opinion" means the actuarial opinion of an appointed actuary prepared in accordance with the appropriate National Association of Insurance Commissioners' Property and Casualty Annual Statement Instructions.



§ 23-63-1903 - Annual statement of actuarial opinion, actuarial opinion summary, and supporting documentation required.

(a) (1) Unless exempted by the Insurance Commissioner, a property and casualty insurance company doing business in this state shall annually file with the commissioner a statement of actuarial opinion and an actuarial opinion summary.

(2) A property and casualty insurance company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

(b) (1) An actuarial report and underlying work papers as required by the appropriate National Association of Insurance Commissioners' Property and Casualty Annual Statement Instructions shall be prepared to support each statement of actuarial opinion.

(2) If a property and casualty insurance company fails to provide a supporting actuarial report or underlying work papers at the request of the commissioner or the commissioner determines that the supporting actuarial report or work papers provided by the insurance company are not acceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the property and casualty insurance company to:

(A) Review the statement of actuarial opinion and the basis for the statement of actuarial opinion; and

(B) Prepare the supporting actuarial report or work papers.



§ 23-63-1904 - Liability of appointed actuary.

An appointed actuary is not liable for damages to any person other than the property and casualty insurance company or the Insurance Commissioner, or both the property and casualty insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's statement of actuarial opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.



§ 23-63-1905 - Confidentiality.

(a) The statement of actuarial opinion shall be filed with the annual statement required by § 23-63-216 and treated as a public record under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) (1) Documents, materials, or other information in the possession or control of the State Insurance Department that are considered an actuarial report, work papers, or an actuarial opinion summary provided in support of the statement of actuarial opinion, and any other material provided by the property and casualty insurance company to the Insurance Commissioner in connection with the actuarial report, work papers, or actuarial opinion summary are:

(A) Confidential by law;

(B) Privileged;

(C) Conclusively presumed to be records that would give advantage to competitors under § 25-19-105(b)(9)(A);

(D) Not subject to subpoena; and

(E) Not discoverable or admissible as evidence in a private civil action.

(2) This subsection does not limit the commissioner's authority to:

(A) Release the documents, materials, or other information to the Actuarial Board for Counseling and Discipline if:

(i) The documents, materials, or other information is required for professional disciplinary proceedings; and

(ii) The board establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents, materials, or other information; or

(B) Use the documents, materials, or other information in furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(c) The commissioner or any person who received documents, materials, or other information while acting under the authority of the commissioner shall not testify in a private civil action concerning any confidential documents, materials, or information described in subsection (b) of this section.

(d) To assist the performance of the commissioner's duties, the commissioner may:

(1) Share with the following entities the documents, materials, or other information described in subsection (b) of this section if the respective entity agrees to maintain the confidentiality and privileged status of documents, materials, or other information and has the legal authority to maintain confidentiality:

(A) Other state, federal, and international regulatory agencies;

(B) The National Association of Insurance Commissioners and its affiliates and subsidiaries; and

(C) State, federal, and international law enforcement authorities;

(2) (A) Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from:

(i) The National Association of Insurance Commissioners and its affiliates and subsidiaries; and

(ii) Regulatory and law enforcement officials of other foreign or domestic jurisdictions.

(B) The commissioner shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) Enter into agreements governing the sharing and use of information consistent with this subsection and subsections (b) and (c) of this section.

(e) A waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information described in subsection (b) of this section shall not occur as a result of disclosure to the commissioner under this section or as a result of sharing a document, material, or other information under subsection (d) of this section.









Chapter 64 - Licensees, Agents, Brokers, Adjusters, and Consultants

Subchapter 1 - -- General Provisions

§ 23-64-101 - Scope of provisions.

This chapter shall apply with respect to any insurer, as to all insurances other than wet marine and foreign trade insurance.



§ 23-64-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) An "agent" is an individual, firm, limited liability company, or corporation who is required by the Producer Licensing Model Act, § 23-64-501 et seq., to be licensed as an insurance producer by the Insurance Commissioner.

(B) An agent shall be deemed to be the agent of the appointing insurer;

(2) (A) (i) A "resident agent" is an agent whose residence is in or who may vote in this state or who is licensed as a resident insurance producer by the commissioner in accordance with the Producer Licensing Model Act, § 23-64-501 et seq.,

(ii) Every reference herein to "an agent, a resident of this state" and to "a licensed agent, a resident of this state" shall include any duly licensed resident agent as defined in this section.

(B) By reciprocal arrangements with another state under which residents of Arkansas may be licensed and operate as resident agents of the other state, the commissioner may license, as resident agents of Arkansas, residents of the other state who:

(i) In cities or towns through which passes the Arkansas boundary, or border communities or border trade areas, maintain their principal place of business in that city, town, community, or trade area; and

(ii) Are otherwise qualified for the license.

(C) The terms "border communities" or "border trade areas" shall mean communities and trade areas situated within five (5) miles of the Arkansas boundary.

(D) Firms and corporations of which all the members and persons exercising the license power qualify individually as to residence under the definition in this subdivision (2) may be licensed as resident agents;

(3) A "broker" is an individual, firm, limited liability company, or corporation who is required to be licensed as an insurance producer under the Producer Licensing Model Act, § 23-64-501 et seq., who represents insureds or prospective insureds other than himself or herself or itself and not on behalf of an insurer or agent. A broker shall be deemed to be the agent of the insured;

(4) (A) An "adjuster" is an individual, firm, limited liability company, or corporation who for compensation as an independent contractor or as the employee of an independent contractor or for fee or commission investigates and negotiates, on behalf of the insurer, settlement of claims arising under insurance contracts.

(B) A licensed attorney at law who is qualified to practice law in this state is not deemed to be an "adjuster" for the purposes of this chapter.

(C) A salaried employee of an insurer or of a managing general agent or of any adjustment bureau or association owned and maintained by insurers to adjust losses of member insurers is not deemed to be an "adjuster" for the purposes of this chapter.

(D) A resident agent or marine average adjuster or an agent or broker who adjusts or assists in adjustment of losses arising under policies procured through the broker or issued by the insurer represented by the agent that is appointed by the insurer shall not be deemed to be an "adjuster" for the purposes of this chapter.

(E) (i) The commissioner may issue "limited adjusters' licenses" to persons who are sponsored and are employees of self-insured, self-funded, entities for purposes of the adjustment of claims for or on the behalf of that self-insured sponsoring entity.

(ii) The limited license shall be valid only while the employee is employed by the sponsoring self-insured entity.

(iii) Qualifications, fees, and other aspects of licensure for "limited adjusters' licenses" shall be as established by regulation;

(5) (A) An "insurance consultant" is an individual, firm, limited liability company, or corporation which, for a fee, in any manner advises or counsels anyone as to his or her insurance needs and coverages under any insurance policy or contract.

(B) The term "insurance consultant" shall not be deemed to include licensed attorneys, actuaries, certified public accountants, medical bill analysts, or any other person who gives or offers incidental advice to the public in the normal course of a business or professional activity other than insurance consulting; and

(6) For purposes of the commissioner's reciprocal arrangements or agreements with the insurance supervisory officials of other states for licensure of nonresident insurance applicants as permitted in § 23-64-203 or other applicable laws, the term "insurance producer" means "agent" or "broker", or both, as applicable, as defined in this section.



§ 23-64-103 - Exceptions to definitions.

The definitions contained in § 23-64-102 shall not be deemed to include the attorney-in-fact of a reciprocal insurer.






Subchapter 2 - -- Licensing and Appointment

§ 23-64-201 - License required to solicit, sell, negotiate, engage, consult, or adjust insurance -- Grounds for license suspension.

(a) No insurance producer, insurer, insurance consultant, or adjuster shall permit any person not properly licensed under this chapter to solicit, sell, negotiate, engage, consult, or adjust in the business of insurance on behalf of the insurance producer, insurer, insurance consultant, or adjuster.

(b) (1) Unless he or she has complied with the Producer Licensing Model Act, § 23-64-501 et seq., a person shall not consult, counsel, or advise others on matters of insurance needs or coverages under any insurance policy or contract of insurance unless licensed under this section.

(2) Licensure of a salaried employee of the entity or entities for which he or she may consult or counsel on matters of insurance to that entity or entities shall not be required.

(c) No person may adjust claims as an adjuster without licensure under this chapter.

(d) Any license issued by the Insurance Commissioner, under this section, may be immediately suspended as per § 9-14-239 for failure to pay child support.

(e) All licensees or applicants for licensure under this section must notify the commissioner in writing within thirty (30) days of any filing of a criminal charge or conviction or plea of a criminal charge or the filing of any bankruptcy proceeding by or against them. Failure to so notify the commissioner may result in the immediate suspension of the license.



§ 23-64-202 - General qualifications for licensure -- Exemptions.

(a) For the protection of the people of this state, the Insurance Commissioner shall not, at or before completion of application processing, issue, continue, or permit to exist any license as to insurance unless the licensee is in compliance with this chapter and other applicable laws of this state, and as to any individual who does not also meet the following qualifications:

(1) To obtain a license as an agent or broker, he or she shall have complied with the Producer Licensing Model Act, § 23-64-501 et seq., and subsection (b) of this section; and

(2) To obtain a license as an adjuster or insurance consultant, he or she must be:

(A) Of legal age of majority or must have had disabilities of minority removed for all general purposes and provide evidence of same;

(B) (i) A resident of this state or of a city or town through which passes the boundary of this state, qualified as to residence under § 23-64-102(2)(B) and must have been a resident for not less than the thirty (30) days immediately prior to the date of application for the license.

(ii) However, upon written request by the applicant, the commissioner in his or her discretion may waive the thirty-day residence requirement as to any applicant for license who is a bona fide resident of this state and who furnishes proof satisfactory to the commissioner that he or she is and intends to be a permanent resident of Arkansas; and

(C) (i) Deemed by the commissioner to be competent, trustworthy, financially responsible, and of good personal and business reputation, and these qualifications must continue in order to remain licensed.

(ii) On a case-by-case basis, the commissioner may require documentation to verify qualifications for licensure under this section.

(b) All applicants for a license as an agent, broker, adjuster, or insurance consultant shall:

(1) Pass a written examination for the license if required under this chapter and attest that he or she is familiar with the insurance laws of this state and will keep himself or herself familiar despite changes in the law; and

(2) (A) (i) Before licensure or examination, if examination is required, complete specific courses of instruction in the field of insurance as the commissioner shall by regulation prescribe for the license.

(ii) Proof of completion must be presented before testing is administered.

(iii) (a) The courses of instruction shall consist, in the aggregate, of not less than twenty (20) hours of classroom instruction or electronic instruction per line of insurance authority. However, an applicant shall not be required to repeat the hours of instruction on Arkansas laws and rules within two (2) years of taking those hours for a previous line of authority.

(b) All instruction shall be administered by or under the supervision of persons qualifying with and approved by the commissioner for that purpose.

(c) An instructor deemed qualified and approved by the commissioner shall monitor attendance and participation and shall sign a certificate evidencing the licensee's completion of the hours.

(d) Applicants for adjuster and consultant licenses are exempt from prelicensing education, as are nonresident applicants for producer licenses from states that engage in reciprocal licensing with Arkansas.

(iv) Successful completion of the courses of instruction shall be certified to the commissioner, on forms prescribed by him or her, by the person under whose supervision the instruction was administered.

(v) The courses of instruction shall provide the applicant with basic knowledge of the broad principles of insurance, licensing, and regulatory laws of this state, and the obligations and duties of an agent, broker, or consultant.

(vi) Programs of instruction may be provided by any authorized insurer, agents' association, or trade association recognized by the commissioner or by any university, college, or any other institution in this state having a comprehensive course of instruction approved and certified by the commissioner.

(vii) The commissioner shall issue appropriate regulations to implement the educational requirements and standards prescribed in this subdivision (b)(2) and to prescribe the general curriculum of courses of instruction.

(viii) The curriculum shall include not less than five (5) hours of instruction relative to the licensing of agents and insurance regulatory laws of this state, criteria for approval of the providers of the courses of instruction, and certifications contemplated hereunder.

(B) None of the provisions of this subsection shall apply to and no examination or educational requirements contained in this subsection shall be required of any applicant for a license presently exempted by law from an examination.

(C) The provisions of subdivision (b)(2)(A) of this section shall not apply to persons making application for license as an agent or broker for crop hail insurance, mobile home physical damage insurance, mortgagor's decreasing term life and disability insurance, prepaid legal insurance, and fire and marine insurance written in connection with credit transactions, or any line exempted by law, for which only a limited license is issued, nor any other insurance for which only a limited license may be issued and the commissioner, by order or regulation, exempts from the educational requirements of subdivision (b)(2)(A) of this section.

(c) No written examination shall be required for:

(1) Any applicant for a license as a limited line credit insurance producer as defined in § 23-64-502;

(2) Automobile dealers or automobile finance companies or their employees applying for licenses covering auto physical damage or the vendor's single interest on motor vehicles only;

(3) Transportation ticket agents of common carriers applying for licenses to solicit and sell only accident insurance ticket policies or insurance of personal effects while being carried as baggage on the common carrier, as incidental to their duties as transportation ticket agents;

(4) Applicants for licenses as nonresident agents or nonresident brokers, but subject to reciprocal arrangements as provided for in this chapter;

(5) Any applicant for a temporary license under this chapter;

(6) Applicants for licenses to sell credit property insurance;

(7) (A) Applicants for licenses to sell funeral expense insurance exclusively.

(B) "Funeral expense insurance" shall be defined in rules adopted by the commissioner;

(8) Applicants for licenses to sell mortgagor's decreasing term life insurance or mortgagor's decreasing term disability insurance to debtors of the applicants or of their employers; or

(9) Applicants for licenses to sell for farmers' mutual aid associations.

(d) (1) The commissioner may issue to a rental company that has complied with the requirements of this subsection a limited license authorizing the limited licensee to offer or sell insurance in connection with the rental of vehicles.

(2) As used in this subsection:

(A) "Limited license" means the authority of a person or entity authorized to sell certain coverages relating to the rental of vehicles pursuant to the provisions of this subsection;

(B) "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental company for rental or lease;

(C) "Rental company" means any person or entity in the business of providing primarily private passenger vehicles to the public under a rental agreement for a period not to exceed ninety (90) days;

(D) "Rental period" means the term of the rental agreement;

(E) "Renter" means any person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a period not to exceed ninety (90) days; and

(F) "Vehicle" or "rental vehicle" means a motor vehicle of the private passenger type, including passenger vans, minivans, and sport utility vehicles and of the cargo type, including cargo vans, pickup trucks, and trucks with a gross vehicle weight of less than twenty-six thousand pounds (26,000 lbs.) and that do not require the operator to possess a commercial driver's license.

(3) As a prerequisite for issuance of a limited license under this subsection, there shall be filed with the commissioner a written application for a limited license signed by an officer of the applicant, in such form or forms and supplements thereto, and containing such information as the commissioner may prescribe.

(4) In the event that any provision of this subsection is violated by a limited licensee, the commissioner may:

(A) After notice and hearing, revoke or suspend a limited license issued under this subsection in accordance with the provisions of law; or

(B) After notice and hearing, impose other penalties, including suspending the transaction of insurance at specific rental locations where violations of this subsection have occurred, as the commissioner deems to be necessary or convenient to carry out the purposes of this subsection.

(5) The rental company licensed pursuant to this subsection may offer or sell insurance underwritten by a licensed insurer or authorized surplus lines carrier only in connection with and incidental to the rental of vehicles, whether at the rental office or by preselection coverage in a master, corporate, group rental, or individual agreement in any of the following general categories:

(A) Personal accident insurance covering the risks of travel, including, but not limited to, accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period;

(B) Liability insurance that at the exclusive option of the rental company may include uninsured and underinsured motorist coverage whether offered separately or in combination with other liability insurance that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle;

(C) Personal effects insurance that provides coverage, as applicable, to renters and other vehicle occupants for the loss of or damage to personal effects that occurs during the rental period;

(D) Roadside assistance and emergency sickness protection programs; and

(E) Any other travel or auto-related coverage that a rental company offers in connection with and incidental to the rental of vehicles.

(6) No insurance may be issued by a limited licensee pursuant to this subsection unless:

(A) The rental period of the rental agreement does not exceed ninety (90) consecutive days;

(B) At every rental location where rental agreements are executed, brochures or other written materials are readily available to the prospective renter that:

(i) Summarize clearly and correctly the material terms of coverage offered to renters, including the identity of the insurer;

(ii) Disclose that the coverage offered by the rental company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy, or other source of coverage;

(iii) State that the purchase by the renter of the kinds of coverage specified in this subsection is not required in order to rent a vehicle; and

(iv) Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim; and

(C) Evidence of coverage is disclosed within the rental agreement provided to every renter who elects to purchase such coverage.

(7) Any limited license issued under this subsection shall also authorize any employee of the limited licensee to act individually on behalf of and under the supervision of the limited licensee with respect to the kinds of coverage specified in this subsection.

(8) Each rental company licensed pursuant to this subsection shall conduct a training program in which employees being trained shall receive basic instruction about the kinds of coverage specified in this subsection and offered for purchase by prospective renters of rental vehicles.

(9) Notwithstanding any other provision of this subsection or any rule adopted by the commissioner, a limited licensee pursuant to this subsection shall not be required to treat moneys collected from renters purchasing such insurance when renting vehicles as funds received in a fiduciary capacity, provided that the charges for coverages shall be itemized and be ancillary to a rental transaction. The sale of insurance not in conjunction with a rental transaction shall not be permitted.

(10) No limited licensee under this subsection shall advertise, represent, or otherwise hold itself or any of its employees out as licensed insurers, insurance agents, or insurance brokers.



§ 23-64-203 - Testing, emergency suspension, and records.

(a) The Insurance Commissioner shall prescribe the form and content of all examinations required by this chapter and shall include therein questions calculated to determine the applicant's knowledge of the laws of this state and the regulations of the commissioner relative to those areas of licensure.

(b) Upon receipt of the notice from any insurance company pursuant to § 23-64-515(a), if the commissioner determines after investigation that the dismissal was for any of the reasons described in § 23-64-512, the commissioner shall immediately suspend the license of the licensee pending a hearing on the matter.

(c) (1) The commissioner shall maintain information on each licensee in this state. A complete record of all information furnished the commissioner regarding the conduct of any licensee in this state shall be maintained for a reasonable period of time as determined by the commissioner.

(2) If the commissioner receives information from any insurance company or from any other person about acts of fraud by a licensee, or about misrepresentations of the terms and provisions of any insurance policy by the licensee, the commissioner shall transmit that information plus any other information discovered in an investigation by the commissioner to the proper authorities for legal action against the agent as authorized by the laws of this state.

(d) The provisions of this subsection shall be supplemental to and shall not repeal any existing laws on the same subject.



§ 23-64-204 - Application for an insurance consultant's license.

(a) Application for an insurance consultant's license shall be made to the Insurance Commissioner by the applicant and be signed and sworn to by the applicant along with a nonrefundable application fee as prescribed by regulation.

(b) The form of application shall require full answers to such questions as may reasonably be necessary to determine the applicant's identity, residence, personal history, business record, experience in insurance, and other facts, such as, but not limited to, criminal convictions, pleas, pending charges, bankruptcies, or filings for bankruptcy or any other items, as required by the commissioner to determine whether the applicant meets the applicable qualifications mandated.

(c) The application shall state the kinds of insurance proposed to be transacted.

(d) If the applicant for license is a firm, limited liability company, or corporation, the application shall show the names of all members, managers, officers, and directors and shall designate each individual who is to exercise the powers to be conferred by the license. Each individual so designated shall furnish information with respect to himself or herself, as part of the application, as though licensed as an individual licensee.

(e) The application shall also show whether the applicant or individual designee under the license was ever previously licensed to transact any kind of insurance in this state or elsewhere, whether the license was ever refused, suspended, or revoked, and whether any insurer or insurance licensee claims an applicant is indebted to it, and if so, the details thereof.

(f) (1) If the application is approved and if the nonrefundable application fee is paid, an examination permit will be issued to the applicant.

(2) The permit will be valid for a period of ninety (90) days from the date of issuance.

(3) If the applicant does not schedule and appear for examination within that ninety-day period, the permit shall expire and the applicant may be required to file a new application and shall pay another nonrefundable application fee before issuance of another examination permit to the applicant.

(4) If an applicant appears for examination but fails to pass the examination, the applicant shall be required to pay a nonrefundable reexamination fee before reexamination.



§ 23-64-205 - Written examination.

(a) Within a reasonable time and in a location to be determined by the Insurance Commissioner, after filing of application and payment of the applicable fees, the commissioner shall subject each applicant for license as an insurance consultant to a written examination.

(b) If the applicant is a firm, limited liability company, or corporation, the examination shall be taken by each individual who is to be named in the license as having authority to act for the applicant in its insurance transactions under the license.

(c) Examination of an applicant for an insurance consultant's license shall cover the kinds of insurance as to which the applicant is to be licensed.

(d) (1) The commissioner may give, conduct, and grade all examinations, or he or she may arrange to have examinations administered and graded by an independent testing service as specified by contract, in a fair and impartial manner, and without unfair discrimination as between individuals examined.

(2) Any written examination may be substituted by an oral examination of the applicant if so deemed necessary under any applicable statute, including, but not limited to, the Americans with Disabilities Act.

(3) The commissioner shall require a waiting period of four (4) weeks before reexamination of an applicant who thrice failed to pass previous similar examinations. This waiting period applies after every third unsuccessful attempt.



§ 23-64-207 - Scope of broker's license and authority and insurance consultant's license.

(a) The Insurance Commissioner shall not issue a broker's license limited to particular lines of insurance.

(b) (1) A broker, as such, is not an agent or other representative of an insurer and does not have power by his or her own acts to obligate the insurer upon any risk or with reference to any insurance transaction unless, and to the extent, he or she has received refunded premiums from the insurer on behalf of the insured.

(2) An insurer or agent shall have the right to pay to a broker licensed under this chapter the customary commissions upon insurance placed through the broker.

(c) A license as a consultant may cover:

(1) Life and disability;

(2) Property and casualty which includes surety and marine; or

(3) Both subdivisions (c)(1) and (2) of this section.



§ 23-64-209 - Qualifications for adjuster's license.

(a) No person shall, in this state, act as or hold himself or herself out to be an adjuster unless then licensed therefor under this chapter. Application for license shall be made to the Insurance Commissioner according to forms as prescribed and furnished by him or her. The commissioner shall issue the adjuster's license for property insurance, or for casualty insurance, or for workers' compensation insurance, or for any combination thereof as to individuals qualified therefor upon payment of the nonrefundable license fee stated in § 23-61-401.

(b) To be licensed as an adjuster, the applicant must be qualified as follows:

(1) Must be of the legal age of majority, or have had the disabilities of minority removed for all general purposes and provide evidence of same;

(2) Must be a resident of Arkansas, or resident of another state which will permit residents of Arkansas to act as adjusters in the other state;

(3) Must be a full-time salaried employee of a licensed adjuster, or a graduate of a recognized law school, or must have had experience or special education or training as to the handling of property, casualty, or workers' compensation loss claims under insurance contracts of sufficient duration and extent reasonably to make him or her competent to fulfill the responsibilities of an adjuster;

(4) Must be deemed by the commissioner to be competent, trustworthy, financially responsible, and of good personal and business reputation;

(5) Must have and maintain in this state an office accessible to the public and keep therein the usual and customary records pertaining to transactions under the license. This provision shall not be deemed to prohibit maintenance of an office in the home of the licensee. A licensed, nonresident adjuster shall not be required to maintain an office in this state;

(6) (A) (i) Must pass a written examination as to his or her competence to act as a property, casualty, or workers' compensation insurance adjuster as shall be required by the commissioner.

(ii) The commissioner may give, conduct, and grade all examinations or he or she may arrange to have examinations administered and graded by an independent testing service as specified by contract, in a fair and impartial manner, and without unfair discrimination as between individuals examined.

(iii) The commissioner may require a waiting period of four (4) weeks before reexamination of an applicant who thrice failed to pass previous similar examinations. This waiting period applies after every third unsuccessful attempt.

(iv) The nonrefundable application fee shall be the same as that charged an applicant for license as an agent or broker under § 23-61-401.

(B) (i) If the application is approved and if the nonrefundable application fee is paid, an examination permit will be issued to the applicant.

(ii) The permit will be valid for a period of ninety (90) days from the date of issuance.

(iii) If the applicant does not schedule and appear for examination within that ninety-day period, the permit shall expire and the applicant may be required to file a new application and shall pay another nonrefundable application fee before issuance of another examination permit to the applicant.

(iv) If the applicant appears for examination but fails to pass such an examination, the applicant shall be required to pay a nonrefundable reexamination fee before reexamination.

(C) By reciprocal arrangements with the insurance supervisory official in the other state, the commissioner may waive written examination of a nonresident applicant for license as an adjuster, if the official certifies that the applicant is licensed as a resident adjuster of that state and has complied with its qualification standards therefor.

(c) A firm, limited liability company, or corporation, whether or not organized under the laws of this state, may be licensed as an adjuster if each individual who is to exercise the license powers is named in the license and is qualified as for an individual licensed as adjuster. An additional full license fee shall be paid as to each individual in excess of one (1), so named in the license to exercise its powers.

(d) An adjuster who is sent into this state on behalf of an insurer for the purpose of investigating or making adjustment of a loss resulting from a catastrophe under an insurance policy is not required to be qualified or licensed under this section if within ten (10) business days of entering the state the adjuster notifies the commissioner in writing of the adjuster's activities on behalf of the insurer.

(e) (1) (A) Unless exempt under subdivision (e)(2) of this section, a licensed adjuster shall successfully complete and report a minimum of twenty-four (24) hours of continuing education courses approved by the commissioner within the time established by rule of the commissioner.

(B) At least three (3) hours of continuing education required by this subsection shall be in an ethics course approved by the commissioner.

(2) This subsection does not apply to an adjuster licensed in:

(A) This state for less than one (1) year; or

(B) Another state if the adjuster has satisfied the continuing education requirements of the licensing state.



§ 23-64-210 - Licensing of adjuster and insurance consulting partnerships, limited partnerships, joint ventures, limited liability companies, and corporations.

(a) (1) (A) An adjusting or insurance consulting partnership, limited partnership, joint venture, limited liability company, or corporation may be licensed only as a licensee.

(B) If a partnership, limited partnership, or joint venture, each general partner and each other individual to act for it under the license, and if a limited liability company or a corporation, each individual to act for it under the license, shall be named in the license and shall qualify for the license as though an individual licensee.

(2) The Insurance Commissioner shall charge, and the licensee shall pay, a full additional license fee as to each respective individual so named in the license in excess of one (1) licensee.

(b) (1) The commissioner in his or her discretion may issue a license to a partnership, limited partnership, joint venture, limited liability company, or corporation organized under the laws of another state if the partnership, limited partnership, joint venture, limited liability company, or corporation is licensed as a resident licensee under the laws of its state of domicile.

(2) (A) Each individual authorized to act on behalf of a partnership, limited partnership, joint venture, limited liability company, or corporation under the license shall be named in the license and shall qualify therefor as though an individual licensee under the provisions of the Arkansas Insurance Code.

(B) The commissioner shall charge, and the licensee shall pay, a full additional license fee as to each respective individual licensee in the license in excess of one (1), in the amounts stated in § 23-61-401 and any existing or future rule and regulation.

(3) The nonresident licensee shall promptly notify the commissioner of all changes among its members, partners, directors, managers, and officers, and all other individuals designated in the license.

(c) Within ten (10) days, each licensee shall notify the commissioner of all changes among its members, directors, officers, and all other individuals designated in the license.

(d) (1) Every firm, limited liability company, or corporation licensed and every applicant for a license shall file with the commissioner the true name of the firm, limited liability company, or corporation and also all fictitious names under which it conducts or intends to conduct its business and, after licensing, shall file with the commissioner any change in or discontinuance of those names.

(2) The commissioner may disapprove in writing the use of any name on any of the following grounds:

(A) The name is identical to or is similar to that of another licensee so as to confuse or otherwise mislead the public;

(B) The name includes words or phrases that may mislead the public as to activities not authorized under the license or which are in violation of any insurance law or insurance regulation;

(C) The name states, infers, or implies that the firm, limited liability company, or corporation is an insurer, motor club, or hospital service plan or entitled to engage in insurance activities not permitted under the license applied for or held; or

(D) Other reasonable grounds as the commissioner may determine.

(3) The grounds specified in subdivisions (d)(2)(B) and (d)(2)(D) of this section shall not be applicable to the true name of any firm or corporation which on March 21, 1985, held a license issued under this subchapter.

(e) In the event an insurer does not wish to provide for the authority of all such agents authorized under the license of a partnership, limited partnership, joint venture, limited liability company, or corporation to act on their behalf, that insurer may appoint specific agents individually within it, and they may act on the behalf of the insurer, but only:

(1) While acting on the behalf of the partnership, limited partnership, joint venture, limited liability company, or corporation; and

(2) If among those specific agents individually appointed, there is one (1) general partner, one (1) officer of the corporation, or one (1) manager of the limited liability company or joint venture.

(f) Every partnership, limited partnership, joint venture, limited liability company, or corporation receiving a license pursuant to this section, shall designate and continuously maintain in the state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A state bank, domestic corporation, or not-for-profit corporation whose business office is identical with the registered office; or

(C) A foreign corporation or foreign not-for-profit corporation authorized to transact business in this state whose business office is identical with the registered office.

(g) (1) The partnership, limited partnership, joint venture, limited liability company, or corporation may change its registered office or registered agent by delivering to the commissioner for filing a statement of change that sets forth:

(A) Its name;

(B) The street address of its current registered office;

(C) If the current registered office is to be changed, the street address of its new registered office;

(D) The name of its current registered agent;

(E) If the current registered agent is to be changed, the name of its new registered agent with the new agent's written consent to the appointment, either on the statement or attached to it; and

(F) That after the change or changes are made, the street addresses of its registered office and the business office of its reciprocal agent will be identical.

(2) If a registered agent changes the street address of the registered agent's business office, he or she may change the street address of the registered office of any foreign insurer holding a certificate of authority to transact business in Arkansas or any domestic reciprocal insurer for which he or she is the registered agent by:

(A) Notifying the insurer in writing of the change; and

(B) Signing, either manually or in facsimile, and delivering to the commissioner for filing a statement of change that:

(i) Complies with the requirements of subsection (a) of this section; and

(ii) Recites that the insurer has been notified of the change.

(h) (1) The registered agent of a partnership, limited partnership, joint venture, limited liability company, or corporation, holding a license under this section, may resign his or her agency appointment by signing and delivering to the commissioner for filing the original and two (2) exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(2) After filing the statement, the commissioner shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The commissioner shall mail the other copy to the partnership, limited partnership, joint venture, limited liability company, or corporation at its principal office address shown in its most recent annual report.

(3) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

(i) (1) The registered agent of a partnership, limited partnership, joint venture, limited liability company, or corporation holding a license issued pursuant to this section in Arkansas is the insurer's agent for service of process, notice, or demand required or permitted by law to be served on it.

(2) A partnership, limited partnership, joint venture, limited liability company, or corporation may be served by registered or certified mail, return receipt requested, addressed to its managing partner, manager, president, or secretary at its principal office shown in its application for a license if it:

(A) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(B) Has withdrawn from transacting business in this state; or

(C) Has had its license revoked under this subchapter.

(3) Service is perfected at the earliest of:

(A) The date the insurer receives the mail;

(B) The date shown on the return receipt, if signed on behalf of the insurer; or

(C) Five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(4) This section does not prescribe the only means or necessarily the required means of serving a partnership, limited partnership, joint venture, limited liability company, or corporation holding a license under this section.



§ 23-64-214 - Issuance of license -- Form and content of license.

(a) The Insurance Commissioner shall promptly issue adjuster or insurance consultant's licenses applied for to persons qualified therefor in accordance with this chapter.

(b) The license shall state the name and address of the licensee, the date of issue, general conditions relative to expiration or termination, kind or kinds of insurance covered, the license number as determined and assigned by the commissioner, and the other conditions of the license.

(c) If the licensee is other than an individual, the license shall also state the name of each individual authorized thereunder to exercise the license powers.



§ 23-64-215 - Continuance of license.

(a) Unless the license of an insurance adjuster or an insurance consultant is not renewed, expires, is suspended, is revoked, or is terminated, the licensee may continue the license by:

(1) Paying annually or biennially the continuation of license fee prescribed by rule of the Insurance Commissioner; and

(2) Complying with all other rules of the commissioner for continuing the license.

(b) (1) A licensee who allows his or her license to lapse may reinstate the license within twelve (12) months after the due date of the continuation of license fee without the necessity of passing a written examination.

(2) However, a penalty in the amount of double the unpaid continuation of license fee shall be required for any continuation of license fee received after the due date.



§ 23-64-216 - Suspension or revocation.

(a) The Insurance Commissioner may suspend for up to thirty-six (36) months, may revoke or refuse to continue, or may place in probationary status any license issued by him or her if after notice to the licensee and after hearing he or she finds any one (1) or more of the following causes exist:

(1) In the case of an insurance producer or broker licensed as an insurance producer, for any of the causes under § 23-64-512; or

(2) In the case of an adjuster or insurance consultant licensed under this subchapter:

(A) Providing incorrect, misleading, incomplete, or materially untrue information in the license application;

(B) Violating any insurance laws or violating any regulation, subpoena, or order of the commissioner or of another state's insurance commissioner;

(C) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(D) Improperly withholding, misappropriating, or converting any moneys or properties received in the course of doing insurance business;

(E) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(F) Having been convicted of a felony;

(G) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(H) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this state or elsewhere;

(I) Having an insurance producer, insurance consultant, or adjuster license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory;

(J) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(K) Improperly using notes or any other reference material to complete an examination for an insurance license;

(L) Knowingly accepting insurance business from an individual who is not licensed;

(M) Failing to comply with an administrative or court order imposing a child support obligation; or

(N) Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(b) For purposes of this section, licenses also include permits, registrations, or certificates of authority.

(c) The license of a firm, limited liability company, or corporation may be suspended, revoked, or refused also for any of such causes as relate to any individual designated in the license to exercise its powers.

(d) (1) If the commissioner finds that one (1) or more grounds exist for the suspension or revocation of any license, the commissioner in his or her discretion may impose upon the licensee an administrative penalty in the amount of up to one thousand dollars ($1,000) per violation or, if the commissioner has found willful misconduct or willful violation on the part of the licensee, up to five thousand dollars ($5,000) per violation.

(2) The administrative penalty may be augmented, in the commissioner's discretion, by an amount equal to any commissions received by or accruing to the credit of the licensee for any transaction related to the proceeding against the licensee.

(3) The commissioner may also order restitution of actual losses to affected persons.

(e) (1) If the commissioner determines that the public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in his or her order, pending an administrative hearing, the commissioner may:

(A) Issue a summary suspension of any license issued by him or her; or

(B) Issue an emergency cease and desist order.

(2) A hearing held under this subsection shall be promptly instituted.

(f) (1) If upon notice and hearing the commissioner finds that the licensee has violated a provision of the insurance laws of this state or any rule, regulation, or order of the commissioner and that the licensee previously has been found to have violated provisions of the insurance laws of this state or any rule, regulation, or order of the commissioner, by an order of the commissioner after hearing or by an order entered with the consent and agreement of the parties, the commissioner may take judicial notice of the previous orders against the licensee and, within the commissioner's discretion, may enhance or increase the penalties ordered in the current proceeding as to the licensee, and the commissioner shall incorporate a finding to that effect in his or her order.

(2) Statutory or regulatory violations for which an order has been entered as to the licensee by the insurance department or equivalent regulatory body in any other jurisdiction may be taken into consideration and included in assessing the enhanced or increased penalties provided in subdivision (f)(1) of this section.

(g) The penalties recited in this section may be imposed by the commissioner for violations of the Arkansas Insurance Code or other applicable laws, or rules or orders of the commissioner, committed by any resident agent whose license is on inactive or retired status.

(h) For purposes of this section, "probationary status" means the suspended imposition of insurance license sanctions that the commissioner may impose by law or by informed consent on a licensee subject to this chapter, upon disclosed terms and for a specified period, contingent upon the compliance and good conduct of the licensee during that period, and that would result in imposition of insurance license sanctions upon the licensee's failure to successfully complete the specified period.



§ 23-64-217 - Procedure following suspension or revocation.

(a) (1) Upon the suspension or revocation of a license, the Insurance Commissioner shall immediately notify the licensee of the suspension or revocation either in person or by mail addressed to the licensee at the licensee's address last of record with the commissioner or by electronic notice.

(2) Notice by mail or by electronic mail shall be deemed effectuated when so mailed.

(3) The commissioner shall give like notice to the insurers represented by the agent in the case of an agent's license. Upon receipt of notice from the commissioner that the license has been revoked, each insurer represented by the agent shall take appropriate and prompt action necessary to:

(A) Retrieve from the agent all solicitation materials, policy applications, binders, and all other materials in the possession of the agent that are the property of such an insurer; and

(B) Retrieve the agent's policyholder files and records for policies in force at the time such an insurer receives notice of the revocation.

(b) The commissioner may not again issue a license under the Arkansas Insurance Code to any person whose license has been revoked until after the expiration of three (3) years, and thereafter not until:

(1) The person has paid in full any fines, administrative penalties, or monetary penalties imposed on the person at the time of revocation;

(2) The person has paid restitution of actual losses to affected persons when the order of revocation contains findings that the conduct of the person resulted in actual losses to affected persons; and

(3) The person again qualifies for license in accordance with the applicable provisions of the Arkansas Insurance Code.

(c) If the license of a firm, limited liability company, or corporation is so suspended or revoked, no member of the firm or limited liability company or officer or director of the corporation shall be licensed or be designated in any license to exercise the powers thereof during the period of the suspension or revocation unless the commissioner determines upon substantial evidence that the member, officer, or director was not personally at fault and did not acquiesce in the matter on account of which the license was suspended or revoked.



§ 23-64-218 - Return of license to Insurance Commissioner.

(a) (1) All licenses issued under this chapter, although issued and delivered to the licensee, shall at all times be the property of the State of Arkansas.

(2) Upon any expiration, termination, suspension, or revocation of the license, the licensee or other person having possession or custody of the license shall immediately deliver it to the Insurance Commissioner either by personal delivery or by mail.

(b) As to any license lost, stolen, or destroyed while in the possession of any licensee or person, the commissioner may accept, in lieu of return of the license, the affidavit of the licensee or other person responsible for or involved in the safekeeping of the license concerning the facts of the loss, theft, or destruction.

(c) Any licensee who ceases to maintain his or her residence in this state shall deliver his or her insurance license to the commissioner within ten (10) days after terminating his or her residency.



§ 23-64-219 - Appointment of agent -- Continuation or termination of appointment.

(a) (1) (A) Each insurer appointing an agent in this state shall file with the Insurance Commissioner the initial appointment setting out the kinds of insurance to be transacted by the agent and pay the fee.

(B) The appointment means the notification filed with the commissioner that an insurer has established an agency relationship with a producer.

(2) The appointing insurer's appointment of an agent shall be an indication to the commissioner that the insurer has reviewed the agent's background and fitness to be an agent.

(b) Each appointment shall remain in effect until the agent's license is revoked or otherwise terminated unless written notice of earlier termination of the appointment is filed with the commissioner by the insurer or agent.

(c) (1) Biennially, prior to June 1 of each even-numbered year, each insurer maintaining a certificate of authority to transact life and accident and health insurance and, prior to June 1 of each odd-numbered year, all other insurers maintaining a certificate of authority to transact insurance in this state shall file with the commissioner an alphabetical list of the names and addresses of all its agents whose appointments in this state are to remain in effect, accompanied by payment of the biennial continuation of appointment fee as provided in § 23-61-401. At the same time, the insurer shall also file with the commissioner an alphabetical list of the names and addresses of all its agents whose appointments in this state are not to remain in effect, accompanied by any documentation the commissioner shall require.

(2) The procedures for renewal and termination of appointments under this subsection shall terminate on December 31, 2003.

(d) Beginning January 1, 2004, the following annual procedures apply for appointment terminations and renewals only:

(1) (A) No later than June 1, 2004, and no later than June 1 annually thereafter, while maintaining a certificate of authority to transact insurance in the state, the insurance company shall terminate any appointments the company does not desire to continue by use of written or electronic notice to the commissioner on forms prescribed by the commissioner.

(B) The terminations shall be transmitted after the insurer reviews its own agent or agency appointments via the State Insurance Department website, the National Association of Insurance Commissioners' producer database, or a list requested of the department's Information Systems Division;

(2) (A) After June 1, 2004, and after June 1 annually thereafter, the department shall issue a written or electronic payment invoice to the insurer, based on all agent appointments the insurer chose to renew and keep active after June 1, 2004, and annually thereafter, in the procedures set out in subdivision (d)(1) of this section.

(B) The invoice under this section may not be altered, amended, or used for appointing or terminating producers;

(3) (A) The insurer shall return monetary payment for the department invoices to the commissioner no later than thirty (30) days after the department issues the invoice unless, at the request of the appointing insurer, the commissioner grants an extension for good cause in writing.

(B) An insurer's failure to remit timely invoice payments in the correct amount may be penalized by the commissioner with a monetary penalty in an amount not to exceed double the appointment fee; and

(4) (A) If the insurer disagrees with the annual invoice amount for the renewed agent appointments, it shall timely remit the invoice amount to the department but may mail or electronically mail under separate cover adequate documentation to substantiate its proposed invoice for the department's review.

(B) If the insurer underpaid, it shall promptly remit the monetary balance due the department.

(C) If the insurer overpaid, it shall so state in a written filing to the commissioner.

(D) If the department determines that the insurer is correct as to the overpayment amount, the department shall process a refund of the excess fees to the prevailing insurer.

(E) However, if the department determines the insurer is not correct, then the department may issue a written notice to the insurer.

(e) The insurer shall give notice, in any written or electronic method prescribed by the commissioner, of nonrenewal or termination of agent or producer appointments to the commissioner and to the producer and shall retain the notices or electronic transmittals as part of the insurer's records for compliance under this section and under § 23-64-515.



§ 23-64-220 - Place of business -- Maintenance of records.

(a) (1) Every resident agent or resident broker shall have and maintain in this state, or in a city or town in another state through which passes the boundary of this state, a place of business accessible to the public.

(2) The place of business shall be that wherein the licensee principally conducts transactions under his or her license.

(3) The address of the place shall appear upon the license, and the licensee shall promptly notify the Insurance Commissioner in writing of any change of address within ten (10) days of that change of address.

(4) Nothing in this section shall be deemed to prohibit maintenance of the place of business in the licensee's place of residence in this state.

(b) The licenses of the licensee shall be conspicuously displayed in the place of business in a part thereof customarily open to the public.

(c) (1) (A) The agent or broker shall keep at his or her place of business the usual and customary records pertaining to transactions under his or her license for at least:

(i) Five (5) years from the date the record was created; or

(ii) One (1) year following the final settlement or final adjudication of a criminal proceeding, civil litigation, or an administrative proceeding:

(a) Commenced within five (5) years from the date the record was created; and

(b) Involving records pertaining to a transaction conducted by the agent or broker under his or her license.

(B) A record required to be kept by this subsection may be maintained in its original form, electronically, or as a hard copy.

(2) As used in this subsection, "usual and customary records" means:

(A) Applications;

(B) Memoranda;

(C) Notations of telephone conversations or other communications;

(D) Billing information;

(E) Correspondence;

(F) Policy information;

(G) Claims files; and

(H) Any other records detailing insurer information or insurance policies or contracts bound through the agent or broker.



§ 23-64-221 - Vending machines.

(a) A licensed producer may solicit applications for and issue policies of personal travel and accident insurance by means of mechanical vending machines supervised by him or her and placed at airports, railroad stations, bus stations, hotels, and similar places of convenience to the traveling public if the Insurance Commissioner finds that:

(1) The policy to be so sold provides reasonable coverage and benefits, is reasonably suited for sale and issuance through vending machines, and that use of such a machine therefor in a particular proposed location would be of material convenience to the public;

(2) The type of vending machine proposed to be used is reasonably suitable and practical for the purpose;

(3) Reasonable means are provided for informing the prospective purchaser of the policy of the coverage and restrictions of the policy; and

(4) Reasonable means are provided for refund to the applicant or prospective applicant of money inserted in defective machines and for which no insurance or a less amount than that paid for is actually received.

(b) (1) As to each machine to be so used, the commissioner shall issue to the agent a special vending machine license.

(2) The license shall specify the name and address of the insurer and agent, the name of the policy to be sold, the serial number of the machine, and the place where the machine is to be in operation.

(3) The license shall be subject to annual continuation, expiration, suspension, or revocation coincidentally with that of the agent.

(4) The commissioner shall also revoke the license as to any machine for which he or she finds that the conditions upon which the machine was licensed, as referred to in subsection (a) of this section, no longer exist.

(5) The license fee shall be as stated in § 23-61-401 for each license year or part of a year for each respective vending machine.

(6) Proof of the existence of a subsisting license shall be displayed on or about each vending machine in use in such a manner as the commissioner may reasonably require.

(c) Application for insurance issued by any vending machine must be signed by or on behalf of the individual to be so insured, as provided in § 23-79-105.



§ 23-64-223 - Fiduciary duties of licensees.

(a) All funds, fees, moneys, premiums, or return premiums received by a licensee in the capacity as a licensee shall be trust funds so received by the licensee in a fiduciary capacity, and the licensee shall in the applicable regular course of business account for and pay these funds, fees, moneys, premiums, or return premiums to the insured, insurer, licensee, or any other person entitled thereto.

(b) Any licensee who, not being lawfully entitled thereto, diverts or appropriates those funds or any portion thereof to his or her own use shall upon conviction be guilty of theft of property and shall be punished as provided by law.



§ 23-64-224 - Combination agent and broker license.

(a) A licensed agent may be licensed as a broker and be a broker as to insurers for which he or she is not then licensed as agent.

(b) A licensed broker may be licensed as and be an agent as to insurers appointing him or her as agent.

(c) The sole relationship between a broker and an insurer as to which he or she is then licensed as an agent, as to transactions arising during the existence of the agency appointment, shall be that of insurer and agent and not that of insurer and broker.



§ 23-64-225 - Excess or rejected business.

A licensed agent authorized to sell life or accident and health insurance may place, from time to time, excess or rejected risks in any other life or accident and health insurer authorized to transact insurance in this state with the knowledge and approval of the insurers as to which the agent is so appointed and may receive a commission thereon without being required to have an appointment as to the other insurer.



§ 23-64-226 - Termination rights of agents.

Following termination of any agency appointment as to property, casualty, or surety insurance, subject to consent of the insurer and to the terms of the insurer's contract with the agent, the agent may continue to service, and receive from the insurer commissions or other compensation relative to, business written by him or her for the insurer during the existence of the appointment.



§ 23-64-227 - Appointment of Insurance Commissioner as agent for service of process.

(a) Application for an acceptance of any nonresident license provided under this chapter shall thereby be deemed to constitute irrevocable appointment of the Insurance Commissioner as the agent of the licensee for the acceptance of service of process issued in this state in any action or proceeding against the licensee arising out of such licensing or at any time out of transactions under the license.

(b) (1) Duplicate copies of the process shall be served upon the commissioner or upon his or her deputy, assistant, or other person in charge of his or her office during his absence.

(2) Upon receiving the service, the commissioner shall promptly forward a copy of it by registered mail, return receipt requested, to the nonresident licensee at his or her business address last of record with the commissioner.

(3) When process is served upon the commissioner as a nonresident's process agent, the licensee shall be required to appear, answer, or plead within thirty (30) days after date of the mailing of the copy of the process by the commissioner.

(4) Process served upon the commissioner and a copy forwarded shall for all purposes constitute service upon the person licensed.



§ 23-64-230 - Renewal of policies after agent's termination.

(a) (1) Any insurance company authorized to transact fire or casualty business in this state shall, upon termination of an agent's appointment by the company, permit the renewal of all contracts of insurance written by the agent for a period of twelve (12) months from the date of the termination, as determined by the individual underwriting requirements of the company, unless the insurance company is deemed by the Insurance Commissioner to be in a hazardous, impaired, or insolvent condition.

(2) Provided, in the case of a contract not meeting the underwriting requirements, the company shall give the agent sixty (60) days' notice of its intention not to renew the contract.

(3) Provided further that the periods of time may be reduced as the commissioner may deem necessary to adequately protect the insured or to secure the solvency of the company.

(b) (1) No insurance agency contract entered into in this state by a licensed insurer with an insurance agent licensed under § 23-64-101 et seq. shall be terminated by the licensed insurer unless the agent is given at least ninety (90) days' advance written notice of the intent to terminate the contract.

(2) Provided, if the contract is cancelled for failure of the agent to pay over moneys due the insurer after written demand therefor or for breach of contract, the advance notice shall not be required.

(3) Provided further, during the ninety-day period after any such notice, the licensed insurance agent shall not write or bind any new business on behalf of the licensed insurer without the specific written approval of the business by the insurer.

(c) Any insurance company renewing contracts of insurance in accordance with this section shall pay commissions for the renewals to the terminated agent in the same amount as had been paid to him or her on similar policies during the twelve (12) months immediately preceding the notice of termination.

(d) The provisions of this section shall not apply to any contract with an agent for the sale of life or accident and health insurance.

(e) The provisions of this section shall not be applicable to any insurer which writes insurance only for members of a specific organization or to any agent of the insurer.

(f) (1) This section shall not apply to agents or brokers of a company or group of companies whose agents or brokers by contractual agreement represent only that company or group of companies or whose agents are required by contractual agreement to submit all applications for insurance for the classes and lines underwritten by such a company or group of companies to that company or group of companies, and the book of business is owned by the company or group of companies.

(2) The cancellation of any agent's or broker's contractual agreement shall not result in the cancellation or refusal to renew any policy of insurance.



§ 23-64-231 - Settlement with terminated producers required.

(a) All life and accident and health insurance companies doing business in the State of Arkansas, as a condition of doing business in this state, shall make settlement with their authorized producers whose services are terminated by any insurance company, for all commissions then due and owing, and thereafter make settlement, from time to time, according to the terms of the contract of employment.

(b) Whenever any life and accident and health insurance company in this state shall merge with, or be absorbed by, another life and accident and health insurance company or another insurance company, the successor company shall succeed to all of the obligations of the merged or absorbed company with regard to any unpaid settlements due producers of the merged or absorbed company under the provisions of this section.

(c) Nothing in this section shall prevent either party to the contract from resorting to any legal recourse now or hereafter available to the party.



§ 23-64-232 - Premium delinquencies -- Definitions.

(a) For purposes of this section:

(1) "Account current" or "account rendered" means any system of account reconciliation between two (2) or more insurance producers, surplus lines brokers, or insurance companies that purports to render the status of the account between them in regard to the amount of net premium or return premium due;

(2) "Insurance producer" shall have the meaning found in § 23-64-502 and shall also include surplus lines brokers;

(3) "Insurer" shall have the meaning found in § 23-60-102 and shall include a surplus lines broker when it is representing the insurer in a transaction with an insurance producer;

(4) "Reconciled item" means an item subject to an invoice, account current, or account rendered that is undisputed, liquidated, and not subject to reasonable dispute; and

(5) "Surplus lines broker" shall have the meaning found in § 23-65-308.

(b) When the premium due for an insurance policy or endorsement to the policy becomes a reconciled item and the insurance producer fails to deliver to the insurer the premiums due for the insurance policy or endorsement within the time provided by the agreement between the insurance producer and the insurer, or within sixty (60) days if no agreement, the insurer shall demand in writing that within thirty (30) days after the date of the demand, the insurance producer shall:

(1) Cure the default; and

(2) Provide a sworn affidavit declaring:

(A) That the total of its available cash and cash equivalent assets exceeds the total of all premiums that are due all of its customers and any insurers with which it holds an appointment or has a contractual relationship;

(B) The insurance producer's license number or other identification issued by the State Insurance Department; and

(C) Any other comments that describe the reason for the default or any reason that the default is disputed.

(c) The insurer shall provide a copy of the demand and any statements received from the insurance producer pursuant to subsection (b) of this section to the Insurance Commissioner as attachments to the report on which the insurance producer appears, as required by subsection (d) of this section.

(d) By the end of each month, the insurer shall furnish a report to the commissioner, on a form approved by the commissioner, the following information with respect to each insurance producer who was mailed a demand pursuant to subsection (b) of this section in the prior month:

(1) The name of the agent or agency;

(2) The amount of premiums that are in default;

(3) The date of the inception of the insurance policy or endorsement; and

(4) The date when the transaction became reconciled.

(e) Failure of the insurance producer to comply with the reporting requirements of subdivision (b)(2) of this section shall constitute a Class A misdemeanor.

(f) This section does not create an affirmative defense to, or a limitation on, prosecutions brought under § 23-64-223.






Subchapter 3 - -- Continuing Education

§ 23-64-301 - Continuing education required.

(a) (1) Unless exempt under § 23-64-302, an insurance producer licensed in this state shall successfully complete and report the courses of instruction required by this section within the biennial period prescribed by rule of the Insurance Commissioner for the insurance producer to satisfy the continuing education requirements necessary to continue the insurance producer's license.

(2) The exemptions in § 23-64-302(3) and (4) do not apply to an insurance producer licensed after July 1, 2003.

(b) An individual who holds a title insurance license shall complete the minimum number of hours of continuing education courses established by rule of the commissioner.

(c) The commissioner may promulgate rules containing the continuing education requirements for insurance producers licensed in this state as necessary for continued uniformity among the states.

(d) The commissioner may hire an independent contractor to administer all or part of this subchapter in a fair and impartial manner.



§ 23-64-302 - Requirements for licensees -- Exceptions.

The provisions of this subchapter shall not apply to:

(1) Those natural persons holding licenses for any kind or kinds of insurance for which an examination is not required by the laws of this state;

(2) Any limited or restricted license the Insurance Commissioner may exempt;

(3) Any natural person who is at least sixty (60) years of age;

(4) Any natural person who has held an active license as an agent, solicitor, consultant, or broker for a period of at least fifteen (15) consecutive years;

(5) The licensee as a firm, limited liability company, or corporation, but this exception does not apply to any individual or natural person unless already exempted;

(6) Nonresident producers;

(7) Licensed insurance consultants for life, accident and health, property, or casualty insurance or for other lines of insurance;

(8) Nonresident agents and brokers in the first full year of resident licensing following the year after a change in the state of domicile or residency to the State of Arkansas, but thereafter annually or otherwise in accordance with insurance continuing education laws and rules and regulations of the commissioner; and

(9) Any person called to active duty in any branch of the United States military services, including, but not limited to, the United States Coast Guard and reserves, during the entire period of active duty service.



§ 23-64-303 - Requirements for newly licensed agents or brokers.

Newly licensed agents or brokers shall not be required to meet the requirements of this subchapter until the first annual period after the first renewal of their licenses on the birthdate of the licensee.



§ 23-64-304 - Determination of course content and credit -- Time extensions.

(a) Rules and regulations necessary and appropriate to implement and administer this subchapter shall be promulgated by the Insurance Commissioner.

(b) For good cause shown, the commissioner may grant an extension of time during which the educational requirements imposed by this subchapter may be completed, but the extension of time shall not exceed a period of one (1) calendar year.

(c) The number of hours for which credit shall be given for such courses, meetings, or programs of instruction shall be as determined by the commissioner.

(d) Educational requirements shall be obtained and reported annually to the commissioner on or before the birthdate of the licensee. Failure to report or obtain the mandated educational requirements along with the fee imposed in a timely manner shall result in the additional following fines:

(1) If within thirty (30) days after the due date, a fine of twenty-five dollars ($25.00) shall be imposed automatically;

(2) If within sixty (60) days after the due date, a fine of fifty dollars ($50.00) shall be imposed automatically;

(3) If within ninety (90) days after the due date, a fine of one hundred dollars ($100) shall be imposed automatically;

(4) (A) If after ninety (90) days from the due date, the license shall become automatically suspended.

(B) Reinstatement of the license shall require payment of a fine of one hundred fifty dollars ($150) if reinstated within one (1) year from the due date of the education; and

(5) If after one (1) year from the due date, reinstatement is not available. Should a license be desired, the licensee must again proceed to become licensed as if never having held a license in addition to obtaining the education due when the license was suspended and paying the fine of one hundred fifty dollars ($150).

(e) (1) Any licensee fined under subsection (d) of this section may request that the commissioner seal the licensee's records regarding the fine.

(2) The underlying conduct of any licensee whose record has been sealed under this section shall be deemed as a matter of law to have never occurred, and the licensee may state that the conduct or fine never occurred.



§ 23-64-305 - Programs of instruction.

(a) Subject to approval of the Insurance Commissioner, the courses or programs of instruction or parts thereof which shall be deemed to meet the commissioner's standards for continuing education required hereunder shall include, but not be limited to, the following:

(1) American College Courses (CLU, ChFC);

(2) Life Underwriters Training Council (LUTC);

(3) Certified Insurance Counselor (CIC);

(4) Chartered Property & Casualty Underwriter (CPCU);

(5) Insurance Institute of America (IAA);

(6) Certified Health Consultant (CHC);

(7) Registered Health Underwriter (RHU);

(8) An insurance-related course or program of instruction taught by an accredited college, university, or other educational institution in this state having a comprehensive course of instruction approved and certified by the commissioner; and

(9) A course or program of instruction developed or sponsored by any authorized insurer, recognized agents' association, or insurance trade association, including meetings dedicated to the instruction of agents' education concerning matters of insurance or insurance law.

(b) A person teaching any approved course or program of instruction shall be allowed credit for the same number of educational hours as would be granted a person taking and successfully completing the course, program, or meeting.

(c) For courses, meetings, or programs not personally attended, but taken by correspondence, a proctored written exam shall be required with proof of passing the correspondence course accompanied by an affidavit from the proctor in form and substance as may be prescribed by the commissioner before credit may be considered for educational hours for that correspondence course.

(d) Subject to approval by the commissioner, the active annual membership of the licensed agent or broker in local, regional, state, or national professional insurance organizations or associations may be approved for up to two (2) annual hours of instruction. These hours shall be credited upon timely filing with the commissioner or his or her designee appropriate written evidence acceptable to the commissioner of active membership in the organization or association.



§ 23-64-306 - Certification of courses completed -- Filing fee.

(a) Every person subject to the provisions of this subchapter shall furnish, in a form satisfactory to the Insurance Commissioner, written certification as to the courses, meetings, or programs of instruction taken and successfully completed by such persons.

(b) A filing fee shall be paid by the person furnishing the certification in an amount determined by the commissioner to be sufficient to cover the administrative costs related to the handling of such certification.

(c) The commissioner shall determine the amount of the filing fee which shall not substantially exceed the cost of administering this subchapter.



§ 23-64-307 - Insurance Continuing Education Trust Fund.

(a) All funds received pursuant to the provisions of this subchapter shall be transmitted by the Insurance Commissioner to the Treasurer of State to the credit of an account or fund to be entitled "Insurance Continuing Education Trust Fund", which is hereby established.

(b) All expenditures disbursed pursuant to this subchapter shall be paid from funds appropriated from the Insurance Continuing Education Trust Fund by the General Assembly.






Subchapter 4 - -- Managing General Agents Act

§ 23-64-401 - Title.

This subchapter may be cited as the "Managing General Agents Act".



§ 23-64-402 - Definitions.

(a) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(b) "Insurer" means any person, firm, association, limited liability company, or corporation duly licensed in this state as an insurance company.

(c) (1) "Managing general agent" means any person, firm, association, limited liability company, or corporation who manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and acts as an agent for the insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates:

(A) Produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent (5%) of the policyholder surplus as reported in the last annual statement of the insurer in any one (1) quarter or year; together with

(B) One (1) or more of the following activities related to the business produced:

(i) Adjusts or pays claims in excess of an amount determined by the commissioner; or

(ii) Negotiates reinsurance on behalf of the insurer.

(2) Notwithstanding subdivision (c)(1) of this section, the following persons shall not be considered as managing general agents for the purposes of this subchapter:

(A) An employee of the insurer;

(B) A United States manager of the United States branch of an alien insurer;

(C) An underwriting manager who, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., and whose compensation is not based on the volume of premiums written; or

(D) The attorney in fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.

(d) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.



§ 23-64-403 - License -- Surety requirements.

(a) No person, firm, association, limited liability company, or corporation shall act in the capacity of a managing general agent with respect to risks located in this state for an insurer licensed in this state unless the person is a licensed managing general agent in this state.

(b) No person, firm, association, limited liability company, or corporation shall act in the capacity of a managing general agent representing an insurer domiciled in this state with respect to risks located outside this state unless the person is licensed as a managing general agent in this state pursuant to the provisions of this subchapter. The license may be a nonresident license.

(c) The Insurance Commissioner may require the managing general agent to post a bond in an amount acceptable to him or her for the protection of the insurer.

(d) The commissioner may require the managing general agent to maintain an errors and omissions policy.

(e) The commissioner shall not require a license under this subchapter for insurers acting in the capacity of a managing general agent or agency in this state for risks located in this state, nor for acting for a domestic insurer with respect to risks located outside this state, so long as those insurers hold a subsisting certificate of authority listing the same lines of insurance as it will transact as a managing general agent or agency in this state.



§ 23-64-404 - Agency contracts -- Provisions.

No person, firm, association, limited liability company, or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and, when both parties share responsibility for a particular function, specifies the division of the responsibilities, and which contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination;

(2) The managing general agent will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

(3) All funds collected for the account of an insurer will be held by the managing general agent in a fiduciary capacity in a bank which is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The managing general agent may retain no more than three (3) months' estimated claims payments and allocated loss adjustment expenses;

(4) Separate records of business written by the managing general agent will be maintained. The insurer shall have access and the right to copy all accounts and records related to its business in a form usable by the insurer, and the Insurance Commissioner shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the commissioner;

(5) The contract may not be assigned in whole or part by the managing general agent;

(6) (A) Appropriate underwriting guidelines, including:

(i) The maximum annual premium volume;

(ii) The basis of the rates to be charged;

(iii) The types of risks which may be written;

(iv) Maximum limits of liability;

(v) Applicable exclusions;

(vi) Territorial limitations;

(vii) Policy cancellation provisions; and

(viii) The maximum policy period.

(B) The insurer shall have the right to cancel or nonrenew any policy of insurance subject to the applicable laws and regulations of this state concerning the cancellation and nonrenewal of insurance policies;

(7) If the contract permits the managing general agent to settle claims on behalf of the insurer:

(A) All claims must be reported to the company in a timely manner;

(B) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:

(i) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;

(ii) Involves a coverage dispute;

(iii) May exceed the managing general agent's claims settlement authority;

(iv) Is open for more than six (6) months; or

(v) Is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less;

(C) All claim files will be the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or its estate. The managing general agent shall have reasonable access to and the right to copy the files on a timely basis; and

(D) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination;

(8) When electronic claims files are in existence, the contract must address the timely transmission of the data;

(9) If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the managing general agent until one (1) year after they are earned for property insurance business and five (5) years after they are earned on casualty business and not until the profits have been verified pursuant to § 23-64-405; and

(10) The managing general agent shall not:

(A) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(B) Commit the insurer to participate in insurance or reinsurance syndicates;

(C) Appoint any agent without assuring that the agent is lawfully licensed to transact the type of insurance for which appointed;

(D) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent (1%) of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(E) Collect any payment from a reinsurer, or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(F) Permit its subagent to serve on the insurer's board of directors;

(G) Jointly employ an individual who is employed with the insurer; or

(H) Appoint a managing general subagent.



§ 23-64-405 - Reporting requirements.

(a) The insurer shall have on file an independent financial examination, in a form acceptable to the Insurance Commissioner, of each managing general agent with which it has done business.

(b) If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This is in addition to any other required loss reserve certification.

(c) The insurer shall periodically, and not less often than semiannually, conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

(e) (1) Within thirty (30) days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of such appointment or termination to the commissioner.

(2) Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.

(f) (1) An insurer shall review its books and records each quarter to determine if any agent has become, by operation of § 23-64-402(c), a managing general agent as defined in § 23-64-402(c).

(2) If the insurer determines that an agent has become a managing general agent pursuant to § 23-64-402(c), the insurer shall promptly notify the agent and the commissioner of such a determination, and the insurer and agent must fully comply with the provisions of this subchapter within thirty (30) days.

(g) (1) An insurer shall not appoint to its board of directors an officer, director, employee, subagent, or controlling shareholder of its managing general agents.

(2) This subsection does not apply to relationships governed by the Insurance Holding Company Regulatory Act, § 23-63-501 et seq.



§ 23-64-406 - Representative capacity -- Examinations.

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer.



§ 23-64-407 - Penalties for violations.

(a) If the Insurance Commissioner finds after a hearing conducted in accordance with § 23-61-301 et seq. that any person has violated any provision of this subchapter, the commissioner may order:

(1) For each separate violation, a penalty in an amount of two thousand dollars ($2,000) or, if the commissioner has found willful misconduct or willful violation, ten thousand dollars ($10,000);

(2) Revocation or suspension of the managing general agent's license; and

(3) The managing general agent to reimburse the insurer, the rehabilitator, or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this subchapter committed by the managing general agent.

(b) The decision, determination, or order of the commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to § 23-61-307.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance law.

(d) Nothing contained in this subchapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.



§ 23-64-408 - Insurance Commissioner's regulatory authority.

The Insurance Commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this subchapter.






Subchapter 5 - -- Producer Licensing Model Act

§ 23-64-501 - Title -- Purpose -- Scope.

(a) This subchapter shall be known and may be cited as the "Producer Licensing Model Act".

(b) This subchapter governs the qualifications and procedures for the licensing of insurance producers. It simplifies and organizes some statutory language to improve efficiency, permits the use of new technology, and reduces costs associated with issuing and renewing insurance licenses.

(c) This subchapter does not apply to excess and surplus lines agents and brokers licensed pursuant to the Surplus Lines Insurance Law, § 23-65-301 et seq., except as provided in §§ 23-64-508 and 23-64-516(b).



§ 23-64-502 - Definitions.

For purposes of this subchapter:

(1) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity;

(2) "Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer;

(3) "Insurance" means any of the lines of authority defined in §§ 23-62-101 -- 23-62-108;

(4) "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance;

(5) "Insurer" means those entities defined in § 23-60-102;

(6) "License" means a document issued by this state's Insurance Commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier;

(7) "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection (gap) insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance;

(8) "Limited line credit insurance producer" means a person who sells, solicits, or negotiates one (1) or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy;

(9) "Limited lines insurance" means those lines of insurance for crop hail insurance, mobile home physical damage insurance, prepaid legal insurance, and fire and marine insurance written in connection with credit transactions, or any other line of insurance that the commissioner deems necessary to recognize for the purposes of complying with § 23-64-508(e);

(10) "Limited lines producer" means a person authorized by the commissioner to sell, solicit, or negotiate limited lines insurance;

(11) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

(12) "Person" means an individual or a business entity;

(13) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company;

(14) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company;

(15) "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance;

(16) "Uniform Business Entity Application" means the current version of the National Association of Insurance Commissioners' Uniform Business Entity Application for resident and nonresident business entities; and

(17) "Uniform Application" means the current version of the National Association of Insurance Commissioners' Uniform Application for resident and nonresident producer licensing.



§ 23-64-503 - License required.

A person shall not sell, solicit, or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this subchapter.



§ 23-64-504 - Exceptions to licensing.

(a) Nothing in this subchapter shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(b) A license as an insurance producer shall not be required of the following:

(1) An officer, director, or employee of an insurer or of an insurance producer, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and:

(A) The officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(B) The officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(C) The officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers when the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(2) A person who does not receive any commission and:

(A) Secures and furnishes information for the purpose of enrolling individuals under group life insurance, group property and casualty insurance, group annuities, or group or blanket accident and health insurance;

(B) Issues certificates under group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance, or otherwise assists in administering plans; or

(C) Performs administrative services related to mass marketed property and casualty insurance;

(3) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance;

(5) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state;

(6) A person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one (1) state insured under that contract, provided that that person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state;

(7) A salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission; or

(8) Employees of an insurer or of an insurance producer who respond to requests from existing policyholders on existing policies, provided that those employees are not directly compensated based on the volume of premiums that may result from these services and provided those employees do not sell, solicit, or negotiate insurance.



§ 23-64-505 - Application for examination.

(a) A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to § 23-64-205. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the Insurance Commissioner.

(b) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in § 23-61-401 and any existing or future rule and regulation.

(c) Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the commissioner as set forth in § 23-61-401 and any existing or future rule and regulation.

(d) An individual who fails to appear for the examination as scheduled or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.



§ 23-64-506 - Application for license.

(a) A person applying for a resident insurance producer license shall make application to the Insurance Commissioner on the National Association of Insurance Commissioners' Uniform Application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least eighteen (18) years of age;

(2) Has not committed any act that is a ground for denial, suspension, or revocation set forth in § 23-64-512;

(3) When required by the commissioner, has completed a prelicensing course of study for the lines of authority for which the person has applied;

(4) Has paid the fees set forth in § 23-61-401 and any existing or future rule and regulation; and

(5) Has successfully passed the examinations for the lines of authority for which the person has applied.

(b) A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made using the Uniform Business Entity Application. Before approving the application, the commissioner shall find that:

(1) The business entity has paid the fees set forth in § 23-61-401 and any existing or future rule and regulation; and

(2) The business entity has designated a licensed producer responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

(c) The commissioner may require any documents reasonably necessary to verify the information contained in an application and shall cause to be conducted an investigation of the applicant's:

(1) Background;

(2) Trustworthiness;

(3) Personal and business reputation; and

(4) Financial responsibility.

(d) Each insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance a program of instruction that may be approved by the commissioner.

(e) (1) To obtain or renew an insurance producer's license, a resident applicant or producer must be deemed by the commissioner to be competent, trustworthy, financially responsible, and of good personal and business reputation.

(2) Qualifications for licensure under this section must continue in order to remain licensed.

(3) On a case-by-case basis, the commissioner may require documentation to verify qualification for licensure under this section.



§ 23-64-507 - License.

(a) Unless denied licensure pursuant to § 23-64-512, persons who have met the requirements of §§ 23-64-505 and 23-64-506 shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one (1) or more of the following lines of authority:

(1) Life insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) Accident and health or sickness insurance coverage for sickness, bodily injury, or accidental death and may include benefits for disability income;

(3) Property insurance coverage for the direct or consequential loss or damage to property of every kind;

(4) Casualty insurance coverage against legal liability, including that for death, injury, or disability or damage to real or personal property;

(5) Variable life and variable annuity products insurance coverage provided under variable life insurance contracts and variable annuities;

(6) Personal lines property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7) Credit limited line credit insurance; or

(8) Any other line of insurance permitted under state laws or regulations.

(b) An insurance producer license shall remain in effect unless revoked or suspended:

(1) As long as the fee set forth in § 23-61-401 and any existing or future rule and regulation is paid and education requirements for resident individual producers are met by the due date; or

(2) (A) During any period of active duty in any branch of the United States military services, including, but not limited to, the United States Coast Guard and reserves.

(B) The requirements of subdivision (b)(1) of this section are waived during the period of active duty.

(c) An individual insurance producer who allows his or her license to lapse may reinstate the same license within twelve (12) months after the due date of the renewal fee without the necessity of passing a written examination. However, a penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date.

(d) A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, for example, a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

(e) The license shall contain the licensee's name, address, personal identification number, and the date of issuance, the lines of authority, the expiration date, and any other information the Insurance Commissioner deems necessary.

(f) Licensees shall inform the commissioner by any means acceptable to the commissioner of a change of address within thirty (30) days of the change. Failure to timely inform the commissioner of a change in legal name or address shall result in a penalty pursuant to § 23-64-216.

(g) In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners or any affiliates or subsidiaries that the National Association of Insurance Commissioners oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the commissioner and the nongovernmental entity may deem appropriate.



§ 23-64-508 - Nonresident licensing.

(a) Unless denied licensure pursuant to § 23-64-512, a nonresident person shall receive a nonresident producer license if:

(1) The person is currently licensed as a resident and in good standing in his or her home state;

(2) The person has submitted the proper request for licensure and has paid the fees required by § 23-61-401 and any existing or future rule and regulation;

(3) The person has submitted or transmitted to the Insurance Commissioner the application for licensure that the person submitted to his or her home state, or in lieu of the same, a completed National Association of Insurance Commissioners' Uniform Application; and

(4) The person's home state awards nonresident producer licenses to residents of this state on the same basis.

(b) (1) The commissioner may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries.

(2) If at any time the nonresident producer has his or her home state producer license suspended, revoked, or terminated, the commissioner may summarily suspend the nonresident producer's nonresident producer license.

(3) A suspension under this subsection shall be lifted as a matter of law upon receipt of sufficient evidence that the nonresident producer's home state license is active and the nonresident producer is in good standing.

(c) A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty (30) days after the change of legal residence. No fee or license application is required.

(d) Notwithstanding any other provision of this subchapter, a person licensed as a surplus lines producer in his or her home state shall receive a nonresident surplus lines producer license pursuant to subsection (a) of this section. Except as to subsection (a) of this section, nothing in this section otherwise amends or supercedes any provision of the Surplus Lines Insurance Law, § 23-65-301 et seq.

(e) (1) Notwithstanding any other provision of this subchapter, a person licensed as a limited line credit insurance or other type of limited lines producer in his or her home state shall receive a nonresident limited lines producer license, pursuant to subsection (a) of this section, granting the same scope of authority as granted under the license issued by the producer's home state.

(2) For the purposes of this subsection, "limited line insurance" is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to § 23-64-507(a)(1)-(6).



§ 23-64-509 - Exemption from examination.

(a) An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within ninety (90) days after the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records, maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries, and indicates that the producer is or was licensed in good standing for the line of authority requested.

(b) A person licensed as an insurance producer in another state who moves to this state shall make application within ninety (90) days after establishing legal residence to become a resident licensee pursuant to § 23-64-506. No prelicensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except when the Insurance Commissioner determines otherwise by regulation.



§ 23-64-510 - Assumed names.

An insurance producer doing business under any name other than the producer's legal name is required to notify the Insurance Commissioner prior to using the assumed name.



§ 23-64-511 - Temporary licensing.

(a) The Insurance Commissioner may issue a temporary insurance producer license for a period not to exceed one hundred eighty (180) days without requiring an examination if the commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) To the designee of a licensed insurance producer entering active service in the armed forces of the United States; or

(4) In any other circumstance where the commissioner deems that the public interest will best be served by the issuance of this license.

(b) The commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.



§ 23-64-512 - License denial, nonrenewal, or revocation.

(a) The Insurance Commissioner may place on probation, suspend, revoke, or refuse to issue or renew an insurance producer's license or may levy a civil penalty in accordance with § 23-64-216 or any combination of actions for any one (1) or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially untrue information in the license application;

(2) Violating any of the following that calls into question the insurance producer's fitness to hold a license:

(A) A law; or

(B) A regulation, subpoena, or order of:

(i) The commissioner;

(ii) Another state's insurance commissioner; or

(iii) A court of competent jurisdiction.

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) Improperly withholding, misappropriating, or converting any moneys or properties received in the course of doing insurance business;

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) Having been convicted of a felony;

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) Using fraudulent, coercive, or dishonest practices or demonstrating incompetence, untrustworthiness, lack of good personal or business reputation, or financial irresponsibility;

(9) Having an insurance producer license or its equivalent denied, suspended, or revoked in any other state, province, district, or territory;

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) Improperly using notes or any other reference material to complete an examination for an insurance license;

(12) Knowingly accepting insurance business from an individual who is not licensed;

(13) Failing to provide a written response after receipt of a written inquiry from the commissioner or his or her representative as to transactions under the license within thirty (30) days after receipt thereof unless the timely written response is knowingly waived in writing by the commissioner;

(14) Failing to comply with an administrative or court order imposing a child support obligation;

(15) Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax;

(16) Refusing to be examined or to produce any accounts, records, or files for examination; or

(17) Failing to cooperate with the commissioner in an investigation when required by the commissioner.

(b) In the event that the action by the commissioner is to nonrenew or to deny an application for a license, the commissioner shall notify the applicant or licensee and advise in writing by mail or electronic mail the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand by mail or electronic mail upon the commissioner within thirty (30) days for a hearing before the commissioner to determine the reasonableness of the commissioner's action. The hearing shall be held within thirty (30) days and shall be held pursuant to § 23-64-217 and the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) The license of a business entity may be suspended, revoked, or refused if the commissioner finds, after hearing, that an individual licensee's violation was known or should have been known by one (1) or more of the partners, officers, or managers acting on behalf of the partnership or corporation and the violation was neither reported to the commissioner nor corrective action taken.

(d) In addition to or in lieu of any applicable denial, suspension, or revocation of a license, after a hearing a person may:

(1) Be ordered to pay restitution under § 23-61-110; and

(2) Be subject to a civil fine under § 23-64-216.

(e) The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this subchapter and the Arkansas Insurance Code against any person who is under investigation for or charged with a violation of this subchapter or the Arkansas Insurance Code, even if the person's license or registration has been revoked, surrendered, or has lapsed by operation of law.



§ 23-64-513 - Commissions.

(a) An insurance company or insurance producer shall not pay a commission, service fee, brokerage, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under this subchapter and is not so licensed.

(b) A person shall not accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under this subchapter and is not so licensed.

(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under this subchapter at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerages, or other valuable consideration to an insurance agency or to persons who do not sell, solicit, or negotiate insurance in this state unless the payment would constitute:

(1) A rebate, in violation of § 23-66-206(10) or § 23-66-308;

(2) A violation of the Trade Practices Act, § 23-66-201 et seq., or a violation of miscellaneous trade practices under §§ 23-66-301 -- 23-66-316; or

(3) A violation of the Gramm-Leach-Bliley Act, Pub. L. No. 106-102.



§ 23-64-514 - Appointments.

(a) An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

(b) To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the Insurance Commissioner, a notice of appointment within fifteen (15) days after the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

(c) Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time not to exceed thirty (30) days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the insurer within five (5) days after the commissioner's determination.

(d) An insurer shall pay an appointment fee, in the amount and method of payment set forth in § 23-61-401 and any existing or future rule and regulation, for each insurance producer appointed by the insurer.

(e) An insurer shall remit, in a manner prescribed by the commissioner, a renewal appointment fee in the amount set forth in § 23-61-401 and any existing or future rule and regulation.



§ 23-64-515 - Notification to Insurance Commissioner of termination.

(a) Termination for Cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the Insurance Commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the commissioner, if the reason for termination is one of the reasons set forth in § 23-64-512 or the insurer has knowledge that the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in § 23-64-512. Upon the written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

(b) Termination Without Cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in § 23-64-512, shall notify the commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the commissioner. Upon written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination.

(c) Ongoing Notification Requirement. The insurer or the authorized representative of the insurer shall promptly notify the commissioner in a format acceptable to the commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner in accordance with subsection (a) of this section had the insurer then known of its existence.

(d) Copy of Notification to be Provided to Producer. (1) Within fifteen (15) days after making the notification required by subsections (a)-(c) of this section, the insurer shall mail a copy of the notification to the producer at his or her last known address. If the producer is terminated for cause for any of the reasons listed in § 23-64-512, the insurer shall provide a copy of the notification to the producer at his or her last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2) Within thirty (30) days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (f) of this section.

(e) Immunities. (1) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other insurance commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under subsection (a) of this section was reported to the commissioner, provided that the propriety of any termination for cause under subsection (a) of this section is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(2) In any action brought against a person that may have immunity under subdivision (e)(1) of this section for making any statement required by this section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that subdivision (e)(1) of this section does not apply because the person making the statement or providing the information did so with actual malice.

(3) Subdivision (e)(1) or subdivision (e)(2) of this section shall not abrogate or modify any existing statutory or common law privileges or immunities.

(f) Confidentiality. (1) Any documents, materials, or other information in the control or possession of the State Insurance Department that is furnished by an insurer, producer, or an employee or agent thereof acting on behalf of the insurer or producer, or obtained by the Insurance Commissioner in an investigation pursuant to this section shall be confidential by law and privileged, shall not be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq., shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(2) Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subdivision (f)(1) of this section.

(3) In order to assist in the performance of the commissioner's duties under this subchapter, the commissioner:

(A) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subdivision (f)(1) of this section, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information;

(B) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(C) May enter into agreements governing sharing and use of information consistent with this subsection.

(4) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (f)(3) of this section.

(5) Nothing in this subchapter shall prohibit the commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries of the National Association of Insurance Commissioners.

(6) The commissioner shall release information required by § 23-61-103.

(g) Penalties for Failing to Report. An insurer, the authorized representative of the insurer, or producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with the Arkansas Insurance Code.



§ 23-64-516 - Reciprocity.

(a) The Insurance Commissioner shall waive any requirements for a nonresident license applicant with a valid license from his or her home state, except the requirements imposed by § 23-64-508, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

(b) A nonresident producer's satisfaction of his or her home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.



§ 23-64-517 - Reporting of actions.

(a) (1) A producer shall report to the Insurance Commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty (30) days after the final disposition of the matter.

(2) The report shall include a copy of the order, consent order, or other relevant legal documents.

(b) (1) Within thirty (30) days after the producer enters a plea with the court, a producer shall report to the commissioner any criminal prosecution of the producer taken in any jurisdiction.

(2) The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.



§ 23-64-518 - Regulations.

The Insurance Commissioner may, in accordance with § 23-61-108, promulgate reasonable regulations as are necessary or proper to carry out the purposes of this subchapter.



§ 23-64-519 - Centralized producer licensing registry.

(a) The Insurance Commissioner may participate, in whole or in part, with the National Association of Insurance Commissioners, or any of its affiliates or subsidiaries, in a centralized producer license registry where insurance producer licenses and appointments may be centrally or simultaneously effected for all states that require an insurance producer license and participate in such a centralized producer license registry.

(b) If the commissioner finds that participation in such a centralized producer license registry is in the public interest, the commissioner may adopt by rule any uniform standards and procedures as are necessary to participate in the registry. This includes the central collection of all fees for licenses or appointments that are processed through the registry.



§ 23-64-520 - Compensation disclosure.

(a) As used in this section:

(1) "Affiliate" means a person that controls, is controlled by, or is under common control with a producer;

(2) (A) "Compensation from an insurer or other third party" means payments, commissions, fees, overrides, bonuses, contingent commissions, loans, stock options, or any other form of valuable consideration, whether or not payable pursuant to a written agreement.

(B) Awards, gifts, and prizes shall be considered "compensation from an insurer or other third party" if the award, gift, or prize is directly tied to the producer's performance; and

(3) "Compensation from the customer" shall not include any fee or similar expense under § 23-66-310 or any fee or amount collected by or paid to the producer that does not exceed an amount established by the Insurance Commissioner.

(b) (1) Before the placement of insurance business, all insurance producers shall disclose:

(A) Whether the producer or its affiliate represents the customer or the insurer; and

(B) The source or sources of the producer's or affiliate's compensation for the placement.

(2) If the producer represents the insurer, the producer shall disclose to the customer that the producer provides services to the customer on behalf of the insurer.

(3) If the producer receives compensation from the customer for a placement of insurance or acts as a broker as defined by § 23-64-102, the producer shall disclose:

(A) The source or sources of the producer's or affiliate's compensation for the placement; and

(B) Whether the producer or its affiliate will receive compensation for the placement from the insurer or other third party based upon volume, profitability, or other factors, and if the customer requests, the producer shall provide a reasonable estimate of the amount of compensation.

(c) A person shall not be considered a "customer" for purposes of this section if the person is merely:

(1) A participant or beneficiary of an employee benefit plan; or

(2) Covered by a group or blanket insurance policy or group annuity contract sold, solicited, or negotiated by the producer or affiliate.

(d) This section shall not apply to:

(1) A person licensed as a producer who acts only as an intermediary between an insurer and the customer's producer, including, but not limited to, a managing general agent, a sales manager, or wholesale broker when acting only as an intermediary;

(2) A reinsurance intermediary;

(3) Any placement involving a residual market mechanism;

(4) Renewals, unless the information previously disclosed under subsection (b) of this section has substantially changed; or

(5) Any placement of credit life or credit disability insurance.









Chapter 65 - Unauthorized Insurers and Surplus Lines

Subchapter 1 - -- General Provisions

§ 23-65-101 - Unauthorized insurance transactions prohibited.

(a) (1) No person or entity in this state shall act as agent or broker for or otherwise represent or aid any insurer, health maintenance organization, multiple employer welfare arrangement, multiple employer trust, association, or any other person or entity in the solicitation, negotiation, or effectuation of insurance, inspection of risks, fixing of rates, investigation or adjustment of losses, collection of premiums, or in any other manner in the transaction of insurance with respect to subjects of insurance resident, located, or to be performed in this state if that person or entity is not authorized or licensed by the State Insurance Department for those purposes.

(2) (A) No person or entity shall act as a producer, adjuster, or consultant without first obtaining appropriate licensure or registration as required by the insurance laws of this state for the transaction of insurance with respect to subjects of insurance or self-insurance resident, located, or to be performed in this state.

(B) No person or entity shall act as a multiple employer trust or multiple employer welfare arrangement without first obtaining appropriate registration or licensing as required by § 23-92-101.

(C) No person or entity shall act as a third-party administrator for a multiple employer trust, multiple employer welfare arrangement, collectively bargained trust, self-insurance plan, or any other plan providing accident and health insurance benefits to the citizens of this state without first obtaining appropriate registration as required by § 23-92-201 et seq.

(D) Any producer who knows or has reason to know that a health plan is not licensed in accordance with the Arkansas Insurance Code shall immediately report the health plan to the department.

(b) (1) (A) The Insurance Commissioner may summarily order a person or entity to cease and desist from an act or practice when the commissioner has reason to believe that the person or entity has not complied with the requirements of this section or any other provision of the Arkansas Insurance Code.

(B) Upon the entry of the cease and desist order, the commissioner shall promptly notify the person or entity named:

(i) That the order has been entered;

(ii) The reasons for the order; and

(iii) Of the person's or entity's right to a hearing on the order.

(2) (A) A hearing shall be held on the written request of the person or entity named in the cease and desist order if the commissioner receives the request within thirty (30) days of the date of the entry of the order or if otherwise ordered by the commissioner.

(B) If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner.

(C) If a hearing is requested or ordered and after notice of an opportunity for hearing, the commissioner may affirm, modify, or vacate the cease and desist order.

(D) The person or entity named in the cease and desist order shall have the burden of proving:

(i) That the actions, methods, or practices described in the order are not in violation of the Arkansas Insurance Code; and

(ii) The grounds upon which the commissioner should modify or vacate an order issued under this section.

(3) (A) After issuance of an order under subdivision (b)(1)(B) of this section, the commissioner may apply to Pulaski County Circuit Court to temporarily or permanently enjoin the act or practice and to enforce compliance with the Arkansas Insurance Code or any rule or order under the Arkansas Insurance Code.

(B) However, the commissioner may apply directly to Pulaski County Circuit Court for a temporary or permanent injunction under subdivision (b)(3)(A) of this section.

(C) Upon a proper showing, the court shall enter a permanent or temporary injunction, restraining order, or writ of mandamus.

(D) The commissioner shall not be required to post a bond.

(c) The commissioner may also seek and the appropriate court may grant any other ancillary relief which may be in the public interest, including the appointment of a receiver, temporary receiver, conservator, or declaratory judgment, obtaining an accounting, disgorgement, assessment of a fine, or other relief as may be appropriate in the public interest.

(d) This section does not prohibit or restrict the informal disposition of a proceeding by stipulation, settlement, consent, or default.

(e) Any insurance producer licensed in this state, or any other person, who knowingly sells, solicits, or negotiates a product of an unauthorized person or entity in violation of this section or who knowingly represents or aids an unauthorized person or entity in violation of this section shall be guilty of a Class D felony.

(f) Any insurance producer licensed in this state, or any other person, who sells, solicits, or negotiates a product of an unauthorized person or entity in violation of this section or who represents or aids an unauthorized person or entity in violation of this section may be personally liable for all damages caused by the unauthorized person or entity, including claims unpaid by the unauthorized person or entity.

(g) Any person or entity who violates or otherwise fails to comply with a cease and desist order of the commissioner under this section while that order is in effect may be subject, at the discretion of the commissioner, to any one (1) or more of the following:

(1) A monetary penalty of not more than ten thousand dollars ($10,000);

(2) Suspension or revocation of the person's or entity's license or registration; and

(3) Upon the commissioner's petition filed in Pulaski County Circuit Court and upon good cause shown, that court may order injunctive relief.

(h) The following shall be applicable to hearings held, orders issued, and penalties levied by the commissioner under this section:

(1) The provisions of § 23-61-301, as to witnesses and evidence;

(2) The provisions of §§ 23-61-302 and 23-66-214, as to immunity from prosecution;

(3) The provisions of §§ 23-61-303 -- 23-61-305, as to hearings;

(4) The provisions of §§ 23-61-306 and 23-61-307, as to orders on hearings and appeals of orders;

(5) The provisions of § 23-66-210(a)(1), as to monetary penalties; and

(6) The provisions of § 23-66-212, as to judicial review of cease and desist orders.

(i) The commissioner may promulgate such reasonable rules and regulations as are necessary to carry out the provisions of this section.

(j) (1) The commissioner shall have the power to examine and investigate the affairs of every person or entity suspected of engaging in activities which are prohibited by this section or by any other provision of the Arkansas Insurance Code.

(2) All licensees of the commissioner shall assist the commissioner in examinations and investigations conducted under this section.

(k) The powers vested in the commissioner by this section shall be additional to any other powers to enforce any penalties, fines, or forfeitures authorized by law or other provisions of the Arkansas Insurance Code with respect to activities that are prohibited by this section or the Arkansas Insurance Code.

(l) This section shall not apply to:

(1) Acceptance of service of process by the commissioner under § 23-65-203; and

(2) Surplus lines insurance and other transactions as to which a certificate of authority is not required of an insurer, as stated in § 23-63-201.



§ 23-65-102 - Suits by unauthorized insurers prohibited.

As to transactions not permitted under § 23-63-201, no unauthorized insurer shall institute or file, or cause to be instituted or filed, any suit, action, or proceeding in this state to enforce any right, claim, or demand arising out of any insurance transaction in this state until the insurer has obtained a certificate of authority to transact such insurance in this state.



§ 23-65-103 - Report and tax of independently procured coverages.

(a) (1) An insured or self-insured whose home state is this state who directly procures, causes to be procured, continues, or renews insurance in an unauthorized insurer, including surplus lines insurance when procured without use of a surplus lines broker pursuant to the insurance laws of this state, within thirty (30) days after the date the insurance was procured, continued, or renewed, shall file a written report with the Insurance Commissioner on forms designated by the commissioner and furnished to the insured upon request.

(2) The report shall show:

(A) The name and address of each named insured;

(B) The name and address of the insurer;

(C) The subject of the insurance;

(D) A general description of the coverage;

(E) The amount of premium currently charged; and

(F) Such additional pertinent information as is reasonably requested by the commissioner.

(3) If the insurance also covers subjects of insurance resident, located, or to be performed outside this state, a proper pro rata portion of the entire premium payable for the insurance shall be allocated as to the subjects of insurance resident, located, or to be performed in this state, for the purposes of this section.

(b) Insurance in an unauthorized insurer procured through negotiations or an application, in whole or in part, occurring or made within this state, or for which premiums are remitted directly or indirectly from within this state, is insurance procured, continued, or renewed in this state within the intent of subsection (a) of this section.

(c) (1) For the general support of the government of this state there is levied upon the obligation, chose in action, right represented by the premium charged, or payable for the insurance a tax at the rate of two percent (2%) of the net direct amount of the premium.

(2) The insured shall withhold the amount of the tax from the amount of premium charged by and otherwise payable to the insurer for the insurance, and within thirty (30) days after the insurance was so procured, continued, or renewed, and coincidentally with the filing of the report with the commissioner required by subsection (a) of this section, the insured shall pay the amount of the tax to the Treasurer of State through the commissioner.

(d) If the insured fails to withhold from the premium the amount of tax levied under this section, the insured is liable for the amount and shall pay the amount to the commissioner within the time stated in subsection (c) of this section.

(e) If the tax imposed under this section is delinquent, it shall bear interest at the rate of six percent (6%) per annum, compounded annually.

(f) The tax is collectible from the insured by civil action brought by the commissioner.

(g) This section does not abrogate or modify and shall not be construed or deemed to abrogate or modify § 23-65-101, § 23-65-102, or any other provision of the insurance laws of this state.

(h) This section does not apply to life or accident and health insurance.

(i) (1) The tax specified in subsection (c) of this section is not due and payable to this state if the unlicensed or unauthorized insurer reports and pays premium tax to this state under § 26-57-603 et seq., or other applicable premium tax laws for these independently procured coverages.

(2) Upon receipt of a duplicate payment of tax from the insured and the unlicensed or unauthorized insurer, this state shall refund to the insured the amount of the duplicate payment.



§ 23-65-104 - Records produced on order.

(a) (1) Every person as to whom insurance is placed with an unauthorized insurer, upon the Insurance Commissioner's order, shall produce for the commissioner's examination all policies and other documents evidencing the insurance and shall disclose to the commissioner the amount of gross premiums paid or agreed to be paid for the insurance.

(2) For each refusal to obey the order, the person shall be liable to a fine of not more than one hundred dollars ($100) for each day of disobedience.

(b) This section does not apply to life insurance and accident and health insurance.






Subchapter 2 - -- Unauthorized Insurers Process Act

§ 23-65-201 - Title -- Interpretation.

(a) This subchapter constitutes and may be cited as the "Unauthorized Insurers Process Act".

(b) This subchapter shall be so interpreted as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 23-65-202 - Commissioner process agent.

Delivery, effectuation, or solicitation of any insurance contract, by mail or otherwise, within this state by an unauthorized insurer, or the performance within this state of any other service or transaction connected with such insurance by or on behalf of the insurer, shall be deemed to constitute an appointment by the insurer of the Insurance Commissioner and his or her successors in office as its attorney, upon whom may be served all lawful process issued within this state in any action or proceeding against the insurer arising out of any such contract or transaction; and shall be deemed to signify the insurer's agreement that any such service of process shall have the same legal effect and validity as personal service of process upon it in this state.



§ 23-65-203 - Service of process.

(a) Service of process upon any such insurer pursuant to § 23-65-202 shall be made by delivering to and leaving with the Insurance Commissioner or some person in apparent charge of his or her office two (2) copies thereof and the payment to him or her of such fees as may be prescribed by law. The commissioner shall forthwith mail by registered mail one (1) of the copies of such process to the defendant at its principal place of business last known to the commissioner, and shall keep a record of all process so served upon him or her. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within ten (10) days thereafter by registered mail by the plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(b) Service of process in any such action, suit, or proceeding shall in addition to the manner provided in subsection (a) of this section be valid if served upon any person within this state, who in this state on behalf of the insurer is:

(1) Soliciting insurance;

(2) Making any contract of insurance or issuing or delivering any policies or written contracts of insurance; or

(3) Collecting or receiving any premium for insurance and a copy of the process is sent within ten (10) days thereafter by registered mail by the plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(c) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.

(d) Nothing in this section contained shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or hereafter permitted by law.



§ 23-65-204 - Exemptions from service-of-process provisions.

Sections 23-65-202, 23-65-203, and 23-65-205 shall not apply to surplus line insurance lawfully effectuated under this chapter, or to reinsurance, nor to any action or proceeding against an unauthorized insurer arising out of:

(1) Wet marine and foreign trade insurance;

(2) Insurance on subjects located, resident, or to be performed wholly outside this state or on vehicles or aircraft owned and principally garaged outside this state;

(3) Insurance on property or operations of railroads engaged in interstate commerce; or

(4) Insurance on aircraft or cargo of such aircraft or against liability, other than employer's liability, arising out of the ownership, maintenance, or use of such aircraft, when the policy or contract contains a provision designating the Insurance Commissioner as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such policy, or when the insurer enters a general appearance in any such action.



§ 23-65-205 - Defense of action by unauthorized insurer -- Damages and attorney's fees.

(a) Before an unauthorized insurer shall file or cause to be filed any pleading in any action or proceeding instituted against it under §§ 23-65-202 and 23-65-203, the insurer shall:

(1) Procure a certificate of authority to transact insurance in this state; or

(2) Deposit with the clerk of the court in which such action or proceeding is pending cash or securities or file with the clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such an action. The court may in its discretion make an order dispensing with the deposit or bond when the insurer makes a showing satisfactory to the court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such an action or proceeding and that the insurer will pay any final judgment entered therein without requiring suit to be brought on the judgment in the state where such funds or securities are located.

(b) The court in any action or proceeding in which service is made in the manner provided in § 23-65-203 may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) of this section, and to defend the action.

(c) Nothing in subsection (a) of this section is to be construed to prevent an unauthorized insurer from filing a motion to quash or to set aside the service of any process made in the manner provided in § 23-65-203 hereof on the ground either:

(1) That such unauthorized insurer has not done any of the acts enumerated in § 23-65-202; or

(2) That the person on whom service was made pursuant to § 23-65-203(a) was not doing any of the acts therein enumerated.

(d) Any such insurer shall be subject to the provisions of § 23-79-208.






Subchapter 3 - -- Surplus Lines Insurance Law

§ 23-65-301 - Title.

This subchapter shall be known and may be cited as the "Surplus Lines Insurance Law".



§ 23-65-302 - Exceptions.

This subchapter shall not apply to reinsurance or to the following insurances when so placed by licensed agents or brokers of this state:

(1) Wet marine and foreign trade insurance;

(2) Insurance on subjects that are:

(A) Located, resident, or to be performed outside this state; or

(B) On vehicles or aircraft principally garaged outside this state;

(3) Insurance on property or operation of railroads engaged in interstate commerce; and

(4) Insurance of aircraft:

(A) Owned or operated by manufacturers of aircraft;

(B) Operated in scheduled interstate flight;

(C) Cargo; or

(D) Against liability, other than workers' compensation and employer's liability, arising out of the ownership, maintenance, or use of the aircraft.



§ 23-65-303 - Insurer not admitted.

(a) The permission granted in this law to place any insurance in a nonadmitted insurer shall not be deemed or construed to authorize that insurer to otherwise transact an insurance business in this state. Further, this limited permission shall not be deemed or construed so as to exempt nonadmitted insurers from the principles of the common law of insurance or from the same statutory and common law penalties that may attach in favor of insureds in the event of disputes or litigation between insureds and admitted insurers.

(b) A contract of insurance carried out by an unauthorized insurer in violation of this subchapter is voidable at the instance of the insurer.



§ 23-65-304 - Definitions.

As used in this subchapter:

(1) "Affiliated group" means a group of entities in which each entity, with respect to an insured, controls, is controlled by, or is under common control with the insured;

(2) "Alien insurer" means an insurance company incorporated or formed under the laws of a country other than the United States;

(3) "Authorized insurer" means an insurance company qualified and licensed to transact business under Arkansas Code Title 23, Subtitle 3;

(4) "Control" means:

(A) To own, control, or have the power of an entity directly, indirectly, or acting through one (1) or more other persons to vote twenty-five percent (25%) or more of any class of voting securities of another entity; or

(B) To direct by an entity, in any manner, the election of a majority of the directors or trustees of another entity;

(5) (A) "Exempt commercial purchaser" means a person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(i) (a) The person employs or retains a qualified risk manager to negotiate insurance coverage.

(b) A qualified risk manager with respect to a policyholder of commercial insurance means a person who meets the definition of qualified risk manager in section 527 of the Nonadmitted and Reinsurance Reform Act of 2010, Pub. L. No. 111-203;

(ii) The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars ($100,000) in the immediately preceding twelve (12) months; and

(iii) The person meets at least one (1) of the following criteria:

(a) The person possesses a net worth in excess of twenty million dollars ($20,000,000), as the amount is adjusted under subdivision (5)(B) of this section;

(b) The person generates annual revenue in excess of fifty million dollars ($50,000,000), as the amount is adjusted under subdivision (5)(B) of this section;

(c) The person employs more than five hundred (500) full-time or full-time-equivalent employees per individual insured or is a member of an affiliated group employing more than one thousand (1,000) employees in the aggregate;

(d) The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars ($30,000,000), as the amount is adjusted under subdivision (5)(B) of this section; or

(e) The person is a municipal corporation with a population in excess of fifty thousand (50,000) inhabitants.

(B) Beginning on January 1, 2015, and one (1) time every five (5) years thereafter, the Insurance Commissioner shall by rule adjust the amounts in subdivisions (5)(A)(iii)(a) and (b) and (5)(A)(iii)(d) of this section to reflect the percentage change in the Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics for the five-year period immediately preceding January 1 of the year of adjustment;

(6) (A) "Home state" means, except as provided in subdivision (6)(B) of this section, with respect to an insured:

(i) (a) The state in which an insured maintains its principal place of business or the state that is an individual's principal residence.

(b) As used in subdivision (6)(A)(i)(a) of this section, "principal place of business" means the state in which the insured maintains its headquarters and where the insured's high-level officers direct, control, and coordinate the business activities of the insured; or

(ii) If one hundred percent (100%) of the insured risk is located out-of-state as referred to in subdivision (6)(A)(i) of this section, the state to which the greatest percentage of the insured's taxable premium for the insurance contract is allocated.

(B) If more than one (1) insured from an affiliated group are named insureds on a single nonadmitted insurance contract, "home state" means the home state of the member of the affiliated group that has the largest percentage of premium attributed to it under the insurance contract as determined under subdivision (6)(A) of this section;

(7) "Nonadmitted insurance" or "surplus lines insurance" means property and casualty insurance policies permitted to be placed directly or through a surplus lines broker with a nonadmitted insurer eligible to accept the insurance;

(8) "Premium tax" means, with respect to surplus lines or independently procured insurance coverage, any tax, fee, assessment, or other charge imposed by a government entity directly or indirectly based on any payment made as consideration for an insurance contract for the insurance, including premium deposits, assessments, registration fees, and any other compensation given in consideration for a contract of insurance;

(9) "Qualified risk manager" means, with respect to a policyholder of commercial insurance, a person who meets the definition in section 527 of the Nonadmitted and Reinsurance Reform Act of 2010, Pub. L. No. 111-203, and the following requirements:

(A) The person is an employee of or third-party consultant retained by the commercial policyholder;

(B) The person provides skilled services in loss prevention, loss reduction, risk and insurance coverage analysis, or purchase of insurance; and

(C) The person has:

(i) A bachelor's degree or higher from an accredited college or university in:

(a) Risk management;

(b) Business administration;

(c) Finance;

(d) Economics; or

(e) Any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management;

(ii) Three (3) years of experience in:

(a) Risk financing;

(b) Claims administration;

(c) Loss prevention;

(d) Risk and insurance analysis; or

(e) Purchasing commercial lines of insurance;

(iii) A designation as:

(a) A Chartered Property and Casualty Underwriter issued by the American Institute for Chartered Property and Casualty Underwriters of the Insurance Institute of America;

(b) An Associate in Risk Management issued by the American Institute for Chartered Property and Casualty Underwriters of the Insurance Institute of America;

(c) A Certified Risk Manager issued by the National Alliance for Insurance Education & Research;

(d) A RIMS Fellow issued by the Global Risk Management Institute; or

(e) Any other designation, certification, or license determined by the commissioner to demonstrate minimum competency in risk management;

(iv) At least seven (7) years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance and any one (1) of the designations specified in subdivision (9)(C)(iii) of this section;

(v) At least ten (10) years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; or

(vi) A graduate degree from an accredited college or university in:

(a) Risk management;

(b) Business administration;

(c) Finance;

(d) Economics; or

(e) Any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management;

(10) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, and American Samoa;

(11) "Surplus lines broker" means an individual, firm, or corporation that is licensed in a state to sell, solicit, or negotiate insurance when this state is the home state of the insured;

(12) "Surplus lines insurer" means an unauthorized company in which nonadmitted insurance coverage may be placed; and

(13) "Unauthorized insurer" means an insurance company that is not licensed to engage in the business of insurance in this state.



§ 23-65-305 - Conditions of procurement.

(a) If certain insurance coverages cannot be procured from authorized insurers, coverage designated "surplus lines" may be procured from unauthorized insurers subject to the following conditions:

(1) The insurance shall be procured through a licensed surplus lines broker;

(2) If this state is the home state of the insured:

(A) The full amount of insurance required shall not be procurable, after diligent effort has been made, from among authorized insurers who are actually marketing that kind or class of insurance in this state; and

(B) The amount of insurance placed in an unauthorized insurer is only the balance over the amount procurable from authorized insurers; and

(3) The soliciting agent or broker shall maintain written documentation of compliance with the requirements of this section.

(b) Surplus lines insurance may be placed by a surplus lines broker if the nonadmitted insurer:

(1) Is authorized to write the type of insurance in its domiciliary jurisdiction; and

(2) Meets the following criteria:

(A) The nonadmitted insurer has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction that equals the greater of:

(i) The minimum capital and surplus requirements under the laws of this state; or

(ii) Fifteen million dollars ($15,000,000); and

(B) The nonadmitted insurer is a nonadmitted insurer domiciled outside the United States that is listed on the Quarterly Listing of Alien Insurers as maintained by the International Insurers Department of the National Association of Insurance Commissioners.

(c) (1) The requirements of subsection (b) of this section may be satisfied by a nonadmitted insurer possessing less than the minimum capital and surplus if the Insurance Commissioner makes an affirmative finding of acceptability.

(2) The commissioner shall consider the following factors to determine a finding of acceptability for the requirements of subsection (b) of this section:

(A) Quality of management;

(B) Capital and surplus of a parent company;

(C) Company underwriting profit and investment income trends;

(D) Market availability; and

(E) Company record and reputation within the industry.

(3) The commissioner shall not make a finding of acceptability if the nonadmitted insurer's capital and surplus is less than four million five hundred thousand dollars ($4,500,000).

(d) Subdivision (a)(2) of this section does not apply to a surplus lines broker seeking to procure or place nonadmitted insurance in this state for an exempt commercial purchaser if:

(1) The surplus lines broker procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that the insurance may or may not be available from the admitted market that would provide greater protection with more regulatory oversight; and

(2) The exempt commercial purchaser has subsequently requested in writing the surplus lines broker to procure or place the insurance from a nonadmitted insurer.



§ 23-65-306 - Brokers' affidavits.

(a) At the time of the procuring of surplus lines insurance in this state, when this state is considered the home state of the insured, the surplus lines broker shall:

(1) Execute an affidavit on a form prescribed by the Insurance Commissioner;

(2) Provide any information that the commissioner shall require;

(3) State facts referred to in §§ 23-65-313 and 23-65-314; and

(4) File the affidavit with the commissioner within sixty (60) days following the end of the month in which the insurance was procured.

(b) Affidavits or reports filed under this section are not subject to public inspection unless the commissioner determines that the public interest or the welfare of the filing broker requires otherwise.



§ 23-65-307 - Endorsement of contract.

An insurance contract procured on behalf of an insured whose home state is this state and delivered as surplus lines coverage under this subchapter shall be initiated by or bear the name of the surplus lines broker who procured it and shall contain a conspicuous statement substantially similar to the following:

"This contract is registered and delivered as a surplus line coverage under the Surplus Lines Insurance Law, and it may in some respects be different from contracts issued by insurers in the admitted markets, and, accordingly, it may, depending upon the circumstances, be more or less favorable to an insured than a contract from an admitted carrier might be. The protection of the Arkansas Property and Casualty Guaranty Act does not apply to this contract. A tax of four percent (4%) is required to be collected from the insured on all surplus lines premiums."



§ 23-65-308 - Licensing of surplus lines broker.

(a) If an insured's home state is this state, a person shall not procure a contract of surplus lines insurance with a nonadmitted insurer unless the insurer possesses a current surplus lines broker's license issued by the Insurance Commissioner.

(b) A person, while licensed as a resident insurance producer of this state as to property, casualty, surety, and marine insurance, who has held the license in this or another state, or both, for three (3) years before application for a surplus lines broker's license, and who is deemed by the commissioner to be competent and trustworthy, or a nonresident applicant holding a surplus lines broker license in his or her country of residency, may be licensed as a surplus lines broker as follows:

(1) Application to the commissioner for the license shall be made on forms furnished by the commissioner;

(2) The license fee shall be:

(A) In the amount stated in § 23-61-401(10) for each license year during any part of which the license is in force; and

(B) Paid to the commissioner;

(3) The license year shall be from the date of issuance of the license to January 1 next after its issue;

(4) (A) Before issuance of the license, a resident applicant shall file with the commissioner securities acceptable to the commissioner in favor of the State of Arkansas in the penal sum of fifty thousand dollars ($50,000), aggregate liability, with unaffiliated entities approved by the commissioner. Thereafter for as long as the license remains in effect, the resident applicant shall keep the securities in force and unimpaired.

(B) The securities shall be conditioned that the broker shall conduct business under the license according to the provisions of this subchapter and that he or she will promptly remit the taxes provided by the law.

(C) Securities shall not be terminated unless at least sixty (60) days' prior written notice is filed with the commissioner.

(D) Securities shall not be required of a nonresident applicant licensed in the applicant's state of residency;

(5) (A) (i) Before issuance of the license, the commissioner shall require the applicant to pass a written examination as to his or her competence to act as a surplus lines broker.

(ii) An examination shall not be required of a nonresident applicant duly licensed in the applicant's state of residency.

(B) The commissioner shall give, conduct, and grade all examinations, or he or she may arrange to have examinations administered and graded by an independent testing service as specified by contract in a fair and impartial manner and without unfair discrimination between individuals examined.

(C) The commissioner may require a reasonable waiting period before reexamination of an applicant who failed to pass a previous similar examination.

(D) The examination fee shall be the same as that charged an applicant for license as an agent, broker, or solicitor under § 23-61-401.

(c) The commissioner may utilize the national insurance producer database of the National Association of Insurance Commissioners or any other equivalent uniform national database for the licensure and renewal of an individual or entity as a surplus lines broker for the purposes of carrying out the Nonadmitted and Reinsurance Reform Act of 2010, Pub. L. No. 111-203.



§ 23-65-309 - Acceptance of business from agents by surplus lines brokers.

A licensed surplus lines broker may accept and place surplus lines business for an insurance agent or broker licensed in this state for the kind and class of insurance involved and may compensate the agent or broker therefor.



§ 23-65-310 - Surplus lines in solvent insurers.

(a) A surplus lines broker shall place surplus lines insurance only with insurers that have been approved by the Insurance Commissioner.

(b) (1) The commissioner may maintain a list of approved foreign and alien surplus lines insurers in addition to those alien insurers maintaining status on the current National Association of Insurance Commissioners' nonadmitted insurers' quarterly listing.

(2) The approved list shall not contain:

(A) An insurer that is not licensed in at least one (1) state of the United States for the kind of insurance involved;

(B) A stock insurer having capital and surplus amounting to less than three million dollars ($3,000,000);

(C) A type of insurer, other than stock insurers, having surplus of less than three million dollars ($3,000,000);

(D) (i) An alien insurer, unless:

(a) The insurer has an established and effective trust fund within the United States administered by a recognized financial institution and held for the benefit of its policyholders; and

(b) The trust fund is in the amount of not less than one million dollars ($1,000,000).

(ii) (a) The broker may place casualty insurance with an alien insurer or a pool of alien insurers having combined capital and surplus of five million dollars ($5,000,000) or more, so long as the insured signs an affidavit accepting the insurance.

(b) The affidavit shall include a statement that the insurance is not available to him or her elsewhere.

(iii) The alien insurer shall:

(a) Annually report the location and balance of the trust fund to the commissioner as the commissioner prescribes; and

(b) Report to the commissioner any change in the location of the trust fund;

(E) An insurer owned or controlled by a political sovereign or an agency of a political sovereign; or

(F) An insurer that does not maintain on deposit pursuant to § 23-63-901 et seq. eligible securities having a market value at all times of not less than one hundred thousand dollars ($100,000) conditioned on the payment of creditors or obligees of the insurer in this state and the prompt payment of all claims arising and accruing to any persons during the term of the securities under a policy issued by the insurer.

(c) (1) (A) Annually on or before March 1 or within any extension of time that the commissioner for good cause may have granted, each foreign and alien surplus lines insurer on the approved list maintained by the commissioner shall file with the commissioner a full and true statement of its financial condition, transactions, and affairs as of the December 31 preceding.

(B) The statement shall be in a general form and context, as required or not disapproved by the commissioner and as supplemented as required by the commissioner.

(C) (i) The statement shall be verified with an oath by the president or vice president of the insurer.

(ii) The statement of an alien insurer shall be verified by the United States manager or other officer of the alien insurer authorized to make an oath and shall relate only to its transactions and affairs in the United States unless the commissioner requires otherwise. If the commissioner requires a statement as to the alien insurer's affairs throughout the world, the insurer shall file the statement with the commissioner as soon as reasonably possible.

(2) The commissioner may waive the requirement under this subsection for verification under oath.

(3) (A) The insurer shall be subject to a penalty of one hundred dollars ($100) for each day of delinquency.

(B) If the insurer fails to file its report on or before the due date, the penalty shall be collected by the commissioner, if necessary, by a civil suit brought by the commissioner in the Pulaski County Circuit Court. The commissioner may waive the penalty upon a showing by the insurer of good cause for its failure to file its report on or before the date due.

(4) At the time of filing, the insurer shall pay the fee for filing its annual statement as prescribed by § 23-61-401.

(5) Upon written request received from the commissioner, an insurer shall promptly furnish to the commissioner information with respect to its transactions or affairs.



§ 23-65-311 - Evidence of insurance -- Changes.

(a) (1) Upon placing a surplus lines coverage, the broker shall promptly issue and deliver to the insured evidence of the insurance, consisting either of the policy as issued by the insurer or the surplus lines broker's certificate if the policy is not available.

(2) (A) The certificate shall be executed by the broker and show:

(i) The subject, coverage, conditions, and term of the insurance;

(ii) The premium charged;

(iii) Taxes collected from the insured; and

(iv) The name and address of the insurer.

(B) If the direct risk is assumed by more than one (1) insurer, the certificate shall state the name, address, and proportion of the entire direct risk assumed by each insurer.

(b) If there is a change to the identity of the insurers after the issuance and delivery of the certificate, a change to the proportion of the direct risk assumed by the insurers as stated in the broker's original certificate, or a change in any other material respect as to the insurance coverage evidenced by the certificate, the broker shall promptly issue and deliver to the insured a substitute certificate accurately showing the current status of the coverages and the insurers responsible.

(c) If a policy issued by the insurer is not available upon placement of the insurance and the broker has issued and delivered his or her certificate as provided in subsection (a) of this section, the broker shall promptly provide upon a request of the insured the policy of the insurer evidencing the insurance.

(d) A surplus lines broker who knowingly or negligently issues a false certificate of insurance or who fails to promptly notify the insured of any material change with respect to the insurance by delivery to the insured of a substitute certificate as provided in subsection (b) of this section, upon conviction of the surplus lines broker, shall be subject to the penalties provided by § 23-60-108 or to a greater applicable penalty provided by law.

(e) (1) (A) Upon written request, each approved but nonadmitted surplus lines insurer shall mail or deliver the policyholder's claim loss information to the policyholder or his or her surplus lines broker within thirty (30) days from the date of receipt of the request from the policyholder.

(B) If the claim loss information is provided to the surplus lines broker, the surplus lines broker shall deliver the claim loss information to the policyholder within seven (7) days from the date of receipt of the claim loss information from the surplus lines insurer.

(C) If the surplus lines broker generates the claim loss information for the surplus lines insurer, the claim loss information shall be provided to the policyholder within thirty (30) days from the date of receipt of the request from the policyholder.

(2) (A) "Claim loss information" as used in this subsection means the:

(i) Date of loss;

(ii) Property insured; and

(iii) Amount paid.

(B) "Claim loss information" as used in this subsection does not include supporting claim file documentation, including without limitation copies of claim files, investigation reports, evaluation statements, insured's statements, and documents protected by a common law or statutory privilege.

(3) The surplus lines insurer or the surplus lines broker may charge a reasonable fee for providing the claim loss information as part of the expense of underwriting the policy.

(4) The surplus lines insurer and the surplus lines broker are not required to maintain claim loss information for more than five (5) years following the termination of coverage.



§ 23-65-312 - Liability of insurer as to losses and unearned premiums.

(a) (1) If a surplus lines risk has been assumed by an unauthorized insurer under this subchapter and the premium has been received by the surplus lines broker who placed the insurance, the insurer shall be deemed to have received the premium due to it for the coverage.

(2) The insurer shall be liable to the insured for:

(A) Losses covered by the insurance; and

(B) Unearned premiums that may become payable to the insured upon cancellation of the insurance.

(b) Each unauthorized insurer assuming a surplus lines direct risk under the insurance laws of this state shall be deemed to have subjected itself to the terms of this section.

(c) This section shall not deprive the surplus lines insurer of any right of action against the surplus lines broker.



§ 23-65-313 - Records of brokers.

(a) Each surplus lines broker shall keep in his or her office a full and true record of each of his or her surplus lines contracts procured within this state where this state is the home state of the insured, including a copy of the daily report, if any, and showing the following items as applicable:

(1) Amount of the insurance;

(2) Gross premium charged;

(3) Return premium paid, if any;

(4) Rate of premium charged upon the several items of property;

(5) Effective date of the contract and the contract terms;

(6) Name and address of the insurer;

(7) Name and address of the insured;

(8) Brief general description of property insured and where located; and

(9) Other information as required by the Insurance Commissioner.

(b) The records shall be open to examination by the commissioner and shall be kept available and open to inspection by the commissioner for the next five (5) years following the termination of the contracts.



§ 23-65-314 - Quarterly statement.

(a) On or before March 1, June 1, September 1, and December 1 of each year, a surplus lines broker shall file with the Insurance Commissioner a statement for the preceding period of the surplus lines insurance transactions of an insured whose home state is the State of Arkansas.

(b) The statement shall be on forms as prescribed and furnished by the commissioner and shall show:

(1) The gross amount of each kind of insurance transacted;

(2) The aggregate gross premiums charged, exclusive of sums collected to cover state or federal taxes;

(3) The aggregate of returned premiums and taxes paid to insureds;

(4) The aggregate of net premiums; and

(5) Additional information as required by the commissioner.



§ 23-65-315 - Tax on brokers.

(a) No later than sixty (60) days following the end of the month in which surplus lines insurance was procured, the surplus lines broker shall remit to the Treasurer of State through the Insurance Commissioner a tax of four percent (4%) on the direct premiums written, less return premiums and exclusive of sums collected to cover state or federal taxes, on surplus lines insurance subject to tax transacted by the surplus lines broker during the preceding months as shown by his or her affidavit filed with the commissioner for the privilege of transacting business as a surplus lines broker in this state.

(b) The commissioner may participate in a multistate agreement or enter into a compact for the purpose of reporting, collecting, and apportioning surplus lines insurance premium taxes.

(c) If a surplus lines insurance policy covers risks or exposures only partially in this state and the commissioner has entered into an agreement with other states for the apportionment of premium taxes for multistate risks, the tax payable by the surplus lines broker shall be computed and paid on the proportion of the premium that is properly allocable to the risks or exposures located in this state according to the terms of the agreement.



§ 23-65-316 - Penalty for failure to file quarterly statement or remit tax.

(a) (1) If a surplus lines broker fails to file his or her quarterly statement by the due dates in § 23-65-314, he or she shall be liable for a fine of fifty dollars ($50.00) for each day of delinquency commencing with the due date.

(2) The Insurance Commissioner may grant a reasonable extension of time within which the statement may be filed for good cause shown and after a written request.

(3) The fine may be recovered by an action instituted by the commissioner in any court of competent jurisdiction.

(4) The commissioner shall pay to the Treasurer of State any fine so collected.

(b) (1) If a surplus lines broker fails to remit the tax as provided by law by the due date, the surplus lines broker shall be liable for a fine of fifty dollars ($50.00) for each day of delinquency commencing with the sixty-first day after the end of the month in which surplus lines insurance was procured.

(2) The commissioner shall pay to the Treasurer of State any fine so collected.



§ 23-65-317 - Revocation of broker's license.

(a) The Insurance Commissioner shall revoke a surplus lines broker's license:

(1) If the broker fails to file his or her annual statement or to remit the tax as required by law;

(2) If the broker fails to maintain an office, keep records, or allow the commissioner to examine his or her records as required by law; or

(3) For any cause for which an agent's license may be revoked.

(b) The commissioner may suspend or revoke a license whenever he or she deems the suspension or revocation to be for the best interest of the people of this state.

(c) The procedures provided by § 23-64-218 for the suspension or revocation of an agent's license shall be applicable to suspension or revocation of a surplus lines broker's license.

(d) A broker whose license has been revoked shall not be licensed within one (1) year thereafter or until payment of fines or delinquent taxes.



§ 23-65-318 - Action against insurer -- Service of process.

(a) When this state is the home state of the insured, an unauthorized insurer may be sued upon any cause of action arising in this state under any contract issued by it as a surplus lines contract, or certificate thereof issued by the surplus lines broker, under the procedure provided in § 23-65-203.

(b) (1) If this state is the home state of the insured, an unauthorized insurer issuing the policy or accepting the risk shall be deemed to have authorized service of process against it as provided in this section and to have appointed the Insurance Commissioner as its agent for service of process issuing upon any cause of action arising in this state under any policy.

(2) The policy shall contain a provision stating the substance of this section and designating the person to whom the commissioner shall mail process.



§ 23-65-319 - Withdrawal of approval.

(a) The Insurance Commissioner may remove an approved surplus lines insurer if the commissioner has reason to believe that the insurer:

(1) Is in unsound financial condition;

(2) Is no longer eligible under § 23-65-310;

(3) Has willfully violated the laws of this state;

(4) Does not make reasonably prompt payment of just losses and claims in this state or elsewhere; or

(5) Has failed to file its annual statement when due.

(b) The commissioner shall promptly mail notice of removals to each surplus lines broker that is currently licensed.



§ 23-65-320 - Domestic surplus lines insurers.

(a) A domestic insurer possessing policyholder surplus of at least twenty million dollars ($20,000,000) may be:

(1) Designated as a domestic surplus lines insurer with the written approval of the Insurance Commissioner; and

(2) Allowed to write surplus lines insurance in any jurisdiction in which it is eligible.

(b) A domestic surplus lines insurer is:

(1) Subject to the surplus lines premium tax;

(2) Deemed a nonadmitted surplus lines insurer in the State of Arkansas; and

(3) Deemed a nonadmitted surplus lines insurer under the Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub. L. No. 111-203.

(c) A domestic surplus lines insurer is not subject to:

(1) The Arkansas Property and Casualty Insurance Guaranty Act, § 23-90-101 et seq.; or

(2) The Arkansas Life and Health Insurance Guaranty Association Act, § 23-96-101 et seq.

(d) All provisions of the Arkansas Insurance Code regarding financial and solvency requirements apply to domestic surplus lines insurers unless domestic surplus lines insurers are otherwise specifically exempted.






Subchapter 4 - -- Multistate Agreements or Compacts

§ 23-65-401 - Agreement authorized -- Requirements.

(a) The Insurance Commissioner may enter into written multistate agreements or compacts with other state jurisdictions on behalf of the State of Arkansas to provide for cooperation and assistance among member jurisdictions in the administration and collection of taxes imposed on multistate surplus lines insurance.

(b) A multistate agreement or compact authorized by this subchapter may provide for:

(1) Determining the home state for surplus lines insurers and surplus lines brokers;

(2) Establishing the record requirements for surplus lines brokers;

(3) Audit procedures;

(4) The exchange of information;

(5) Uniform criteria for eligibility of insurers and eligibility for licensing of surplus lines brokers;

(6) Reporting requirements and reporting periods;

(7) Methods for collecting and forwarding surplus lines taxes;

(8) Penalties to another jurisdiction; and

(9) Rules to facilitate the administration of the multistate agreement or compact.

(c) A multistate agreement or compact authorized by this subchapter:

(1) Shall not preclude the commissioner from auditing the records of a person subject to this subchapter;

(2) Is not effective until filed with the commissioner; and

(3) Shall have the same effect as enacted legislation.



§ 23-65-402 - Applicability of multistate agreement or compact.

On and after July 21, 2011, the effective date of the Nonadmitted and Reinsurance Reform Act of 2010, Pub. L. No. 111-203, in the event of a conflict, the terms of a multistate agreement or compact shall prevail over conflicting state law.



§ 23-65-403 - Committees' approval of agreements or compacts required.

A multistate agreement or compact entered into by the Insurance Commissioner shall be approved by the Senate Committee on Insurance and Commerce and the House Committee on Insurance and Commerce.









Chapter 66 - Trade Practices

Subchapter 1 - -- General Provisions

[Reserved.]



Subchapter 2 - -- Trade Practices Act

§ 23-66-201 - Title.

This subchapter may be referred to as the "Trade Practices Act".



§ 23-66-202 - Purpose.

(a) The purpose of this subchapter is to regulate trade practices in the business of insurance in accordance with the intent of the United States Congress as expressed in Pub. L. No. 79-15 by defining, or providing for the determination of, all practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

(b) However, no provisions of this subchapter are intended to establish or extinguish a private right of action for a violation of any provision of this subchapter.



§ 23-66-203 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner of this state;

(2) (A) "Depository institution" means a bank or savings association.

(B) The terms "depository institution" or "depository corporation" do not include an insurance company;

(3) "Insurance policy" or "insurance contract" means any contract of insurance, indemnity, medical or hospital service, suretyship, or annuity which is issued, proposed for issuance, or intended for issuance by any person; and

(4) (A) "Person" means any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers, and adjusters.

(B) (i) "Person" also means medical service plans and hospital service plans as defined in § 23-75-101.

(ii) For purposes of this subchapter, medical and hospital service plans shall be deemed to be engaged in the business of insurance.



§ 23-66-204 - Provisions of subchapter additional to existing law.

The powers vested in the Insurance Commissioner by this subchapter shall be additional to any other powers to order restitution or enforce any penalties, fines, or forfeitures authorized by law with respect to the methods, acts, and practices declared to be unfair or deceptive.



§ 23-66-205 - Unfair competition or unfair or deceptive acts or practices prohibited.

No person shall engage in this state in any trade practice which is defined in this subchapter as being, or determined pursuant to this subchapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance. This subchapter shall apply to policies and contracts of surplus line insurers, as appropriate and unless the context requires otherwise.



§ 23-66-206 - Unfair methods of competition and unfair or deceptive acts or practices defined.

The following are defined as unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(1) "Boycott, coercion, and intimidation" means entering into any agreement to commit or, by any concerted action, committing any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance;

(2) "Churning of business" means a situation in which the licensee replaces an existing policy of life insurance or accident and health insurance, or both, and that replacement is:

(A) Not in accordance with § 23-66-307; or

(B) Without objective demonstration by the licensee of the purpose of replacing the policy for the benefit and betterment of the insured;

(3) "Defamation" means making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or of any pamphlet, circular, article, or literature that is false or maliciously critical of or derogatory to the financial condition of any person and that is calculated to injure that person;

(4) (A) "Failure to maintain complaint handling procedures" means failing to adopt and implement reasonable standards for the prompt handling of complaints received by the person from insureds or claimants, or from the Insurance Commissioner on behalf of insureds or claimants, and failing to keep a record thereof.

(B) A complete complaints register of all complaints that the person has received since the date of its last examination shall be maintained. This complaints register shall indicate:

(i) The total number of complaints;

(ii) The classification of complaints by line of insurance;

(iii) The nature of each complaint;

(iv) The disposition of each complaint;

(v) The time it took to process each complaint; and

(vi) Such other information as the commissioner may reasonably require by way of regulations.

(C) For purposes of this subdivision (4), "complaint" means any written communication primarily expressing a grievance;

(5) "Failure to maintain conflict of interest procedures" means failing to adopt and implement on or before the next financial or market conduct examination conducted by the commissioner on and after passage of this act and thereafter maintain written conflict of interest procedures and provisions, in form and format satisfactory to the commissioner, designed to identify and resolve promptly any general or pecuniary conflicts of interest as to officers, directors, managers, supervisors, and other key personnel of domestic insurers, including, but not limited to, domestic stock and mutual insurers, domestic stipulated premium insurers, domestic mutual assessment life and disability insurers, domestic health maintenance organizations, domestic farmers' mutual aid associations, domestic hospital or medical service corporations, and domestic fraternal benefit societies;

(6) "False information and advertising generally" means making, publishing, disseminating, circulating, or placing before the public or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public in a newspaper, magazine, or other publication or in the form of a notice, circular, pamphlet, letter, or poster or over any radio or television station or in any other way an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of his or her insurance business that is untrue, deceptive, or misleading;

(7) "False statements and entries" means:

(A) Filing with any supervisory or other public official or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public or causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public any false statement of financial condition of a person with intent to deceive; and

(B) Knowingly making any false entry of a material fact in any book, report, or statement of any person or knowingly omitting to make a true entry of any material fact pertaining to the business of the person in any book, report, or statement of that person;

(8) "Misrepresentation and false advertising of insurance policies" means making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustrations, circular, statement, sales presentation, omission, or comparison, which:

(A) Misrepresents the benefits, advantages, conditions, or terms of any insurance policy;

(B) Misrepresents the dividends or share of the surplus to be received on any insurance policy;

(C) Makes any false or misleading statements to the dividends or share of surplus previously paid on any insurance policy;

(D) Is misleading or is a misrepresentation as to the financial condition of any person or as to the legal reserve system upon which any life insurer operates;

(E) Uses any name or title of any insurance policy or class of insurance policies, misrepresenting the true nature thereof;

(F) Is a misrepresentation for the purpose of inducing or tending to induce the lapse, forfeiture, exchange, conversion, or surrender of any insurance policy;

(G) Is a misrepresentation for the purpose of effectuating a pledge or assignment of or effecting a loan against any insurance policy; or

(H) Misrepresents any insurance policy as being shares of stock;

(9) (A) "Policy cancellations" means cancellations of insurance coverage on a property or casualty risk that has been in force over sixty (60) days or after the effective date of a renewal policy or an annual anniversary date unless the cancellation is based upon at least one (1) of the following reasons:

(i) Nonpayment of premium;

(ii) Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy, or in presenting a claim under the policy;

(iii) The occurrence of a material change in the risk that substantially increases any hazard insured against after policy issuance;

(iv) Violation of any local fire, health, safety, building, or construction regulation or ordinances with respect to any insured property or the occupancy of the property that substantially increases any hazard insured against under the policy;

(v) Nonpayment of membership dues in those cases in which the bylaws, agreements, or other legal instruments of the insurer issuing the policy require payment as a condition of the issuance and maintenance of the policy; or

(vi) A material violation of a material provision of the policy.

(B) Cancellations of property and casualty policies shall only be effective when notice of cancellation is mailed or delivered by the insurer to the named insured and to any lienholder or loss payee named in the policy at least twenty (20) days prior to the effective date of cancellation. However, when cancellation is for nonpayment of premium, at least ten (10) days' notice of cancellation accompanied by the reason for cancellation shall be given.

(C) The provisions of this subdivision (9) shall not be applicable to any policy providing coverage for workers' compensation or employers' liability or to any policy providing coverage for personal automobile liability, automobile physical damage, or automobile collision, or any combination thereof;

(10) (A) "Rebates", except as otherwise expressly provided by law, means the act of knowingly:

(i) Permitting or offering to make or making any life, health, and annuity insurance contract, or agreement as to the contract, other than as plainly expressed in the insurance contract issued thereon;

(ii) Paying, allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to the insurance contract any rebate of premiums payable on the contract or any special favor or advantage in the dividends or other benefits thereon or any valuable consideration or inducement whatever not specified in the contract; or

(iii) Giving, selling, or purchasing or offering to give, sell, or purchase as inducement to the insurance contract or in connection with the contract any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership or any dividends or profits accrued thereon or anything of value whatsoever not specified in the insurance contract.

(B) Subdivision (10)(A) or subdivision (14) of this section shall not be construed as including within "rebates" or "unfair discrimination" any of the following practices:

(i) In the case of any contract of life insurance or life annuity, the paying of bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that those bonuses or abatement of premiums shall be fair and equitable for policyholders and for the best interests of the company and its policyholders;

(ii) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount that fairly represents the saving in collection expenses;

(iii) Readjustment of the rate of premium for a group insurance policy based on the loss or expense under the policy at the end of the first or any subsequent policy year of insurance under the policy, which may be made retroactive only for the policy year;

(iv) Engaging in an arrangement that does not violate section 106 of the Bank Holding Company Act Amendments of 1970, 12 U.S.C. § 1972, as interpreted by the Board of Governors of the Federal Reserve System, or section 1464(q) of the Home Owners' Loan Act, 12 U.S.C. § 1461 et seq.; or

(v) Under a prior written agreement with a client paying total annual premiums, for all lines of business, of one hundred thousand dollars ($100,000) or more, adjusting or refunding a part of a consulting fee charged by a licensed insurance consultant based on commissions received by the consultant from insurance carriers;

(11) "Stock operations and advisory board contracts" means issuing or delivering or permitting agents, officers, or employees to issue or deliver agency company stock, or other capital stock or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind that promise returns and profits as an inducement to insurance;

(12) "Underwriting: refusing certain risks" means refusing to issue or limiting the amount of coverage on a property or casualty risk based upon knowledge of an insurer's nonrenewal of the applicant's previous property or casualty policy or contract;

(13) "Unfair claims settlement practices" means committing or performing with such frequency as to indicate a general business practice any of the following:

(A) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(B) Failing to acknowledge and act reasonably and promptly upon communications with respect to claims arising under insurance policies;

(C) Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(D) Refusing to pay claims without conducting a reasonable investigation based upon all available information;

(E) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(F) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear;

(G) Attempting to settle claims on the basis of an application that was altered without notice to, or knowledge or consent of, the insured;

(H) Making claim payments to policyholders or beneficiaries not accompanied by a statement setting forth the coverage under which payments are being made;

(I) Delaying the investigation or payment of claims by requiring an insured or claimant, or the physician of either, to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(J) Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts of applicable law for denial of a claim or for the offer of a compromise settlement;

(K) Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by those insureds;

(L) Attempting to settle a claim for less than the amount to which a reasonable person would have believed he or she was entitled by reference to written or printed advertising material accompanying or made part of an application;

(M) Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(N) Failing to promptly settle claims, when liability has become reasonably clear, under one (1) portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage; and

(O) Requiring as a condition of payment of a claim that repairs must be made by a particular contractor, supplier, or repair shop;

(14) "Unfair discrimination" means:

(A) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such a contract;

(B) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium policy fees or rates charged for any policy or contract of accident and health insurance, or in the benefits payable thereunder, or in any of the terms or conditions of the contract, or in any other manner whatever;

(C) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, cancelling, or limiting the amount of insurance coverage on a property or casualty risk because of the geographic location of the risk unless:

(i) The refusal, cancellation, or limitation is for a business purpose that is not a mere pretext for unfair discrimination; or

(ii) The refusal, cancellation, or limitation is required by law or regulatory mandate;

(D) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, cancelling, or limiting the amount of insurance coverage on a residential property risk or on the personal property contained therein because of the age of the residential property unless:

(i) The refusal, cancellation, or limitation is for a business purpose that is not a mere pretext for unfair discrimination; or

(ii) The refusal, cancellation, or limitation is required by law or regulatory mandate;

(E) Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual because of the marital status of the individual. However, nothing in this subdivision (14)(E) shall prohibit an insurer from taking marital status into account for the purpose of defining persons eligible for dependent benefits;

(F) Terminating or modifying coverage or refusing to issue or refusing to renew any policy or contract of insurance solely because the applicant or insured or any employee of either is mentally or physically impaired. However, this subdivision (14)(F) shall not be interpreted to modify any other provision of law relating to the termination, modification, issuance, or renewal of any insurance policy or contract; and

(G) (i) Refusing to insure or continue to insure an individual or risks solely because of the individual's race, color, creed, national origin, citizenship, status as a victim of domestic abuse, or sex.

(ii) As used in subdivision (14)(G)(i) of this section, "domestic abuse" means:

(a) Physical harm, bodily injury, or assault between family or household members;

(b) The infliction of fear of imminent physical harm, bodily injury, or assault between family members or household members; or

(c) Sexual conduct between family or household members, whether minors or adults, that constitutes a crime under the laws of this state; and

(15) (A) "Unfair financial planning practices" includes an insurance producer:

(i) (a) Holding himself or herself out, directly or indirectly, to the public as a financial planner, investment adviser, consultant, financial counselor, or any other specialist engaged in the business of giving financial planning or advice relating to investments, insurance, real estate, tax matters, or trust and estate matters, if the insurance producer is, in fact, engaged only in the sale of policies.

(b) However, subdivision (15)(A)(i)(a) of this section does not preclude a person who holds some form of formal recognized financial planning or consultant certification or designation from using the certification or designation when the person is only selling insurance.

(c) Subdivision (15)(A)(i)(a) of this section does not permit persons to charge an additional fee for services that are customarily associated with the solicitation, negotiation, or servicing of policies;

(ii) (a) Engaging in the business of financial planning without disclosing in writing to the client, prior to the execution of the agreement provided for in subdivision (15)(A)(iii) of this section, or solicitation of the sale of a product or service that:

(1) He or she is also an insurance salesperson; and

(2) A commission for the sale of an insurance product will be received in addition to a fee for financial planning, if the sale involves a commission.

(b) The disclosure requirement under this subdivision (15)(A)(ii) may be met by including it in any written disclosure required by federal or state securities law; and

(iii) (a) (1) Charging fees other than commissions for financial planning by an insurance producer unless the fees are based upon a written agreement that is signed by the party to be charged in advance of the performance of the services under the agreement.

(2) A copy of the agreement under subdivision (15)(A)(iii)(a)(1) of this section must be provided to the party to be charged at the time the agreement is signed by the party.

(3) The services for which the fee is to be charged must be specifically stated in the agreement.

(4) The amount of the fee to be charged or how it will be determined or calculated must be specifically stated in the agreement.

(5) The agreement must state that the client is under no obligation to purchase any insurance product through the insurance producer or financial consultant.

(b) The insurance producer shall retain a copy of the agreement for not less than three (3) years after completion of services, and a copy shall be available to the commissioner upon request.

(B) "Unfair financial planning practices" does not include funeral expense insurance and prepaid funeral benefits contracts.



§ 23-66-207 - Rules and regulations to identify prohibited methods of competition, acts, or practices.

(a) The Insurance Commissioner may, after notice and hearing, promulgate reasonable rules and regulations, as are necessary or proper to identify specific methods of competition or acts or practices which are prohibited by § 23-66-206 or § 23-66-312, but the regulations shall not enlarge upon or extend the provisions of those sections.

(b) The regulations shall be subject to review in accordance with § 23-61-307.



§ 23-66-208 - Power of commissioner to examine and investigate.

(a) The Insurance Commissioner shall have power to examine and investigate the affairs of every person engaged in the business of insurance in this state in order to determine whether the person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by § 23-66-205.

(b) (1) If the person engaged in the business of insurance is a depository institution, the commissioner shall have the power to examine and investigate the insurance activities of the depository institution in order to determine whether the depository institution has been or is engaged in any unfair trade practice prohibited by this subchapter.

(2) Before beginning an examination or investigation under subdivision (b)(1) of this section, the commissioner shall notify the appropriate bank regulatory agency of the commissioner's intent to examine or investigate the depository institution and shall advise the appropriate federal banking agency of the suspected violations of state law.



§ 23-66-209 - Hearings -- Procedures.

(a) (1) Whenever the Insurance Commissioner has reason to believe that any person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, whether or not defined in § 23-66-206 or § 23-66-312 and that a proceeding by the commissioner in respect thereto would be to the interest of the public, the commissioner shall issue and serve upon the person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be fewer than ten (10) days after the date of the service thereof.

(2) If the person in subdivision (a)(1) of this section is a depository institution, the commissioner shall have the power to require the depository institution to produce books, papers, records, correspondence, or other documents that the commissioner deems relevant only to an inquiry of the insurance activities of the depository institution.

(b) At the time and place fixed for the hearing, the person shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring such a person to cease and desist from the acts, methods, or practices so complained of. Upon good cause shown, the commissioner shall permit any person to intervene, appear, and be heard at the hearing by counsel or in person.

(c) Nothing contained in this subchapter shall require the observance at the hearing of formal rules of pleading or evidence.

(d) (1) Upon the hearing, the commissioner:

(A) May administer oaths, examine and cross-examine witnesses, and receive oral and documentary evidence; and

(B) Shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents that the commissioner deems relevant to the inquiry.

(2) (A) The commissioner may, upon the hearing, and shall, upon the request of any party, cause to be made a stenographic record of all the evidence and all the proceedings had at such a hearing.

(B) If no stenographic record is made and if a judicial review is sought, the commissioner shall prepare a statement of the evidence and proceeding for use on review.

(3) In case of a refusal of any person to comply with any subpoena issued pursuant to this subsection or to testify with respect to any matter concerning which the person may be lawfully interrogated, the Pulaski County Circuit Court or the circuit court of the county where the party resides, on application of the commissioner, may issue an order requiring the person to comply with the subpoena and to testify. Any failure to obey the order of the court may be punished by the court as a contempt thereof.

(e) (1) Statements of charges, notices, orders, and other processes of the commissioner under this subchapter may be served by anyone authorized by the commissioner, either in the manner provided by law for service of process in civil actions or by registering and mailing a copy thereof to the person affected by such a statement, notice, order, or other process at his or her or its residence or principal office or place of business.

(2) The verified return by the person so serving the statement, notice, order, or other process setting forth the manner of the service shall be proof of process, and the return postcard receipt for the statement, notice, order, or other process, registered and mailed as described in this section, shall be proof of the service of process.



§ 23-66-210 - Cease and desist and penalty orders -- Modifications.

(a) If after the hearing the Insurance Commissioner shall determine that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, the commissioner shall reduce his or her findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of the findings and an order requiring the person to cease and desist from engaging in the method of competition, act, or practice, and, if the act or practice is a violation of § 23-66-206 or § 23-66-312, the commissioner may at his or her discretion order any one (1) or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars ($1,000) for each and every act or violation but not to exceed an aggregate penalty of ten thousand dollars ($10,000) unless the person knew or reasonably should have known he or she was in violation of this subchapter. In this case, the penalty shall be not more than five thousand dollars ($5,000) for each and every act or violation but in an amount not to exceed an aggregate penalty of fifty thousand dollars ($50,000) in any six-month period; or

(2) Suspension or revocation of the person's license, if he or she knew or reasonably should have known he or she was in violation of this chapter.

(b) Until the expiration of the time allowed under § 23-66-212(a) for filing a petition for review by appeal if no petition has been filed within the time or, if a petition for review has been filed within the time, then until the transcript of the record in the proceeding has been filed in the circuit court, as provided in § 23-66-212, the commissioner may at any time, upon such notice and in such manner as the commissioner shall deem proper, modify or set aside in whole or in part any order issued by him or her under this section.

(c) After the expiration of the time allowed for filing a petition for review if no petition has been filed within the time, the commissioner may at any time after notice and opportunity for hearing reopen and alter, modify, or set aside, in whole or in part, any order issued by him or her under this section whenever, in his or her opinion, conditions of fact or of law have so changed as to require that action, or if the public interest shall so require.

(d) If the person who has engaged in an unfair method of competition or an unfair or deceptive act or practice under subsection (a) of this section is a depository institution, the commissioner shall:

(1) If practicable, notify the appropriate bank regulatory agency before:

(A) Imposing a monetary penalty on the depository institution; or

(B) Suspending or revoking the depository institution's insurer's license; and

(2) Provide to the appropriate bank regulatory agency a copy of the findings.



§ 23-66-211 - Penalty for violation of cease and desist orders.

Any person who violates a cease and desist order of the Insurance Commissioner under § 23-66-210 while the order is in effect may, after notice and hearing upon order of the commissioner, be subject at the discretion of the commissioner to any one (1) or more of the following:

(1) A monetary penalty of not more than ten thousand dollars ($10,000) for each and every act of violation; or

(2) Suspension or revocation of that person's license.



§ 23-66-212 - Judicial review of cease and desist orders.

(a) (1) Any person subject to an order of the Insurance Commissioner under § 23-66-210 or § 23-66-211 may obtain a review of the order by filing in the Pulaski County Circuit Court, within thirty (30) days from the date of the service of the order, a written petition praying that the order of the commissioner be set aside.

(2) A copy of the petition shall be immediately served upon the commissioner, and thereupon the commissioner immediately shall certify and file in the court a transcript of the entire record in the proceeding, including all the evidence taken and the report and order of the commissioner.

(3) Upon the filing of the petition and transcript, the court shall have jurisdiction of the proceeding and of the question determined therein, shall determine whether the filing of the petition shall operate as a stay of the order of the commissioner, and shall have the power to make and enter upon the pleadings, evidence, and proceedings set forth in the transcript a decree modifying, affirming, or reversing the order of the commissioner in whole or in part.

(4) The findings of the commissioner as to the facts, if supported by substantial evidence, shall be conclusive.

(b) (1) To the extent that the order of the commissioner is affirmed, the court shall thereupon issue its own order commanding obedience to the terms of the order of the commissioner.

(2) If either party shall apply to the court for leave to adduce additional evidence and shall show to the satisfaction of the court that the additional evidence is material and that there was reasonable grounds for the failure to adduce the evidence in the proceeding before the commissioner, then the court may order the additional evidence to be taken before the commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper.

(3) The commissioner may modify his or her findings of fact or make new findings by reason of the additional evidence so taken. The commissioner shall then file the modified or new findings which shall be conclusive if supported by substantial evidence, and file his or her recommendations, if any, for the modification or setting aside of his or her original order, with the return of the additional evidence.

(c) An order issued by the commissioner under § 23-66-210 shall become final:

(1) Upon the expiration of the time allowed for filing a petition for review if no petition has been filed within the time. However, the commissioner may thereafter modify or set aside his or her order to the extent provided in § 23-66-210; or

(2) Upon the final decision of the court if the court directs that the order of the commissioner be affirmed or the petition for review dismissed.

(d) No order of the commissioner under this subchapter, or order of a court to enforce the order, shall in any way relieve or absolve any person affected by the order from any liability under any other laws of this state.



§ 23-66-213 - Judicial review by intervenor.

(a) If, after a hearing under § 23-66-210 or § 23-66-211, the report of the Insurance Commissioner does not charge a violation of this subchapter, then any intervenor in the proceedings may within thirty (30) days after the service of the report cause a petition, notice of appeal, or petition for writ of certiorari to be filed in the Pulaski County Circuit Court for review of the report.

(b) Upon the review, the court shall have authority to issue appropriate orders and decrees in connection therewith, including, if the court finds that it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act, or practice which it finds, notwithstanding the report of the commissioner, constitutes a violation of this subchapter and contains penalties pursuant to § 23-66-212.



§ 23-66-214 - Immunity from prosecution.

(a) If any person shall ask to be excused from attending and testifying or from producing any books, papers, records, correspondence, or other documents at any hearing on the ground that the testimony or evidence required of the person may tend to incriminate him or her or subject him or her to a penalty or forfeiture, and shall, notwithstanding, be directed to give the testimony or produce the evidence, then he or she must nonetheless comply with the direction, but he or she shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may testify or produce evidence pursuant thereto and no testimony so given or evidence produced shall be received against him or her upon any criminal action, investigation, or proceeding.

(b) However, no individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him or her while so testifying. The testimony or evidence so given or produced shall be admissible against him or her upon any criminal action, investigation, or proceeding concerning the perjury. Further, he or she shall not be exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred, or to be conferred, pursuant to the insurance law of this state.

(c) The individual may execute, acknowledge, and file in the office of the Insurance Commissioner a statement expressly waiving the immunity or privilege in respect to any transaction, matter, or thing specified in the statement. Thereupon, the testimony of the person or the evidence in relation to the transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise, and if so received or produced, the individual shall not be entitled to any immunity or privilege on account of any testimony he or she may so give or evidence so produced.



§ 23-66-215 - Penalty for late payment of claims by health carriers.

(a) (1) A health carrier shall pay a penalty of twelve percent (12%) per annum for late payment of claims under a health insurance contract pursuant to regulations promulgated by the Insurance Commissioner, without necessity for demand for payment by a claimant.

(2) Hiring a third-party administrator or other person to process claims shall not relieve a health carrier of its obligation to pay this penalty.

(b) For purposes of this section:

(1) "Claimant" means a person insured or covered by a health carrier, a provider holding a valid assignment from a person insured or covered by a health carrier, or a provider contracted with a health carrier, who is claiming a benefit under a health insurance contract;

(2) (A) "Health carrier" means a health maintenance organization, hospital medical service corporation, or a disability insurance company.

(B) "Health carrier" includes a self-insured governmental or church plan and third-party administrators that administer or adjust disability benefits for a disability insurer, hospital medical service corporation, health maintenance organization, self-insured governmental plan, or self-insured church plan.

(C) "Health carrier" does not include:

(i) An automobile insurer paying medical or hospital benefits under § 23-89-202(1) or a self-insured employer health benefits plan; or

(ii) Any person, company, or organization licensed or registered to issue or who issues any insurance policy or insurance contract in this state as described in §§ 23-62-102 and 23-62-104 -- 23-62-107 providing medical or hospital benefits for accidental injury or disability; and

(3) (A) "Health insurance contract" means a disability insurance policy, a hospital medical service corporation contract, a health maintenance organization contract, or a plan document issued or provided by a health carrier.

(B) "Health insurance contract" does not include a disability income insurance policy, a long-term care contract, a hospital indemnity contract, an accident-only contract, or any other form of disability insurance policy that provides a benefit as a result of a sickness or accident that does not directly cover expenses related to health care treatment.






Subchapter 3 - -- Miscellaneous Prohibited Practices

§ 23-66-301 - Misrepresentation or false claims or proofs.

Any person shall upon conviction be punished as provided in § 23-60-108 who, knowing it to be such:

(1) Presents or causes to be presented a false or fraudulent claim, or any false or fraudulent proof in support of a claim, for the payment of a loss under an insurance policy;

(2) Prepares, makes, or subscribes any false or fraudulent account, certificate, report, affidavit, or proof of loss, or other document or writing, with the intent or knowledge that it will be presented or used in support of a claim under an insurance policy; or

(3) Conceals, withholds, or misrepresents any information material to a claim under an insurance policy.



§ 23-66-302 - False representations.

Any person who makes any material false statement, representation, or pretense for the purpose of obtaining insurance business shall upon conviction be subject to the penalties provided in § 23-60-108.



§ 23-66-303 - Intimidation or coercion of business.

No person shall use intimidation or coercion as a means of securing insurance business.



§ 23-66-304 - Fictitious groups.

(a) No insurer, whether an authorized or unauthorized insurer, shall make available through any rating plan or form any fire, casualty, or surety insurance to any person, firm, corporation, or association of individuals at any preferred rate, premium, or form of contract based upon any fictitious grouping of the firm, corporation, or association.

(b) "Fictitious grouping" is defined and declared to be the grouping by membership, nonmembership, license, franchise, agreement, contract, or any other method or means wherein the person, firm, corporation, or association of individuals of a group may receive a preferred rate, premium, or form of insurance contract.

(c) Nothing in this section shall apply to the State of Arkansas or any governmental unit thereof, including counties, school districts, municipalities, state agencies, or any other governmental subsidiary, to life or accident and health insurance or to annuity contracts, nor to any insurer that restricts its insurance coverage to members of a particular association or organization with which the insurer is directly affiliated.



§ 23-66-305 - Misrepresentations in application for insurance.

(a) No agent, broker, solicitor, examining physician, or other person shall make a false or fraudulent statement or representation in, or relative to, an application for insurance.

(b) Violations of this section shall be punishable under § 23-60-108.



§ 23-66-306 - Misrepresentation of other policies.

(a) No person shall make or issue, or cause to be made or issued, any written or oral statements misrepresenting or making incomplete comparisons regarding the terms or conditions or benefits contained in any policy or contract of insurance for the purpose of inducing or attempting to induce the owner of the policy or contract of insurance to forfeit or surrender the policy or contract or to allow it to lapse for the purpose of replacing the policy or contract with another.

(b) (1) No person shall misrepresent the benefits, advantages, conditions, or terms of a medicare supplement insurance policy, certificate, or contract of insurance, nor make or issue or cause to be made or issued, any written or oral statement misrepresenting the terms or conditions or benefits contained in any medicare supplement policy, certificate, or contract of insurance for the purpose of inducing or attempting to induce any individual to purchase coverage under the medicare supplement policy, certificate, or contract of insurance.

(2) No person shall make or issue, or cause to be made or issued, any written or oral statements misrepresenting or making incomplete comparisons regarding the terms or conditions or benefits contained in any medicare supplement insurance policy or certificate or contract of insurance for the purpose of inducing or attempting to induce the insured of the policy or certificate or contract of insurance to forfeit or surrender the policy or certificate or contract or to allow it to lapse for the purpose of replacing the policy or certificate or contract with another.

(3) Any person who violates this subsection shall upon conviction be guilty of a Class D felony and shall be punished by a fine of not more than ten thousand dollars ($10,000) or imprisonment in the state penitentiary for not more than six (6) years, or by both fine and imprisonment.



§ 23-66-307 - Actions required to replace a life insurance policy or annuity -- Rules -- Penalties.

(a) The General Assembly finds that:

(1) It is the public policy of this state that life and accident and health insurance producers shall provide reasonable and professional service to each insured or prospective insured;

(2) Each producer is charged with the responsibility of exercising discretion and good faith in the sales presentation or transaction;

(3) It is within the general welfare of the people that each life and accident and health insurance producer, when professionally advisable, shall improve upon or change the type of insurance that any insured or prospective insured presently has by providing either better coverage or an overall program of insurance more suitable for the needs of the insured, his or her family, or a business; and

(4) Abuses occur when insurance producers:

(A) Sell or solicit unsuitable insurance products;

(B) Fail to provide reasonable or professional service to an insured or a prospective insured; or

(C) Fail to exercise good faith and professional discretion in an insurance sales presentation or transaction.

(b) If an insurance producer attempts to sell a new individual life insurance policy or individual annuity contract or asks or urges a person to apply for a particular kind of life insurance or annuity from a particular company, it is unlawful for the insurance producer to encourage, induce, or solicit an insured to permit an existing individual life insurance policy or an existing individual annuity contract that has developed or may develop a cash surrender value to lapse or to otherwise forfeit or surrender the existing policy or contract unless the insurance producer:

(1) (A) Furnishes the policyholder a written and dated memorandum comparing the provisions of the existing policy or contract with the provisions of the proposed policy or contract.

(B) The written memorandum shall be signed by the producer and by the insured to acknowledge receipt of the written memorandum; and

(2) (A) Files a duplicate of the memorandum with the company represented by the producer.

(B) The company and the producer shall retain the duplicate memorandum for five (5) years.

(c) The Insurance Commissioner may:

(1) Prescribe the form of the written memorandum required by subsection (b) of this section; and

(2) Promulgate reasonable rules after notice and hearing to implement this section.

(d) A violation of this section is:

(1) A Class A misdemeanor; and

(2) Punishable by disciplinary action under the Arkansas Insurance Code.



§ 23-66-308 - Rebates, discounts, abatements, etc.

(a) No property, casualty, or surety insurer or any employee thereof and no broker, agent, or solicitor shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insure or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever not specified in the policy except to the extent provided for in an applicable filing with the Insurance Commissioner as provided by law.

(b) No insured named in a policy, nor any employee of the insured, shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, credit, or reduction of premium, or any special favor or advantage or valuable consideration or inducement.

(c) This section shall not be construed as prohibiting:

(1) The payment of commissions or other compensation to licensed agents, brokers, or solicitors;

(2) An insurer from allowing or returning to its participating policyholders, members, or subscribers any dividends, savings, or unabsorbed premium deposits; or

(3) A licensed insurance consultant who is also a licensed producer from adjusting or refunding to his or her clients any part of a consulting fee under a prior written agreement with a client paying total annual premiums, for all lines of business, of one hundred thousand dollars ($100,000) or more based on commissions received by the consultant from insurers.

(d) This section does not include within the definition of rebates or otherwise prohibit the practice of engaging in an arrangement that would not violate section 106 of the Bank Holding Company Act Amendments of 1972, 12 U.S.C. § 1972, as interpreted by the Board of Governors of the Federal Reserve System, or section 1464(q) of the Home Owners' Loan Act, 12 U.S.C. § 1461 et seq.

(e) The commissioner may promulgate rules to implement this section.



§ 23-66-309 - Charge for substitution of policy.

No person engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property and no trustee, director, officer, agent, or other employee of the person shall directly or indirectly require that a borrower pay a consideration of any kind to substitute the insurance policy of one (1) insurer for that of another.



§ 23-66-310 - Illegal dealing in premiums -- Excess charges for insurance.

(a) No person shall willfully collect any sum as a premium or charge for insurance that is not then provided or is not in due course to be provided, subject to acceptance of the risk by the insurer, by an insurance policy issued by an insurer as authorized by the Arkansas Insurance Code.

(b) (1) No person shall willfully collect as a premium or charge for insurance any sum in excess of the premium or charge applicable to the insurance in accordance with the applicable classifications and rates as filed and approved if necessary by the Insurance Commissioner, or in cases in which classifications, premiums, or rates are not required by the Arkansas Insurance Code to be so filed and approved, the premiums and charges shall not be in excess of those specified in the policy and as fixed by the insurer.

(2) However, the provision in subdivision (b)(1) of this section shall not be deemed to prohibit:

(A) The charging and collection by surplus lines brokers licensed under § 23-65-101 et seq. of the amount of applicable state and federal taxes in addition to the premium and expense of underwriting as required by the insurer on risks written pursuant to the surplus lines law;

(B) The charging and collection by a life insurer of amounts actually to be expended for medical examination of an applicant for life insurance or for reinstatement of a life insurance policy;

(C) A property and casualty agent from charging and collecting interest upon premiums and charges that remain unpaid for a period of thirty (30) days beyond the date that the original premium was due, subject to the supervision of the commissioner. The interest shall not exceed the maximum rate prescribed by the Arkansas Constitution;

(D) The collection of membership dues by a property and casualty agent when membership of the applicant in an organization is a prerequisite of the insurer to the issuance of coverage; or

(E) The charging of a fee by a licensed consultant if the fee is not excessive.

(c) Nothing shall prohibit a duly licensed property or casualty agent or broker from charging a fee to the insured in addition to the premium properly charged for a policy or contract according to the insurer's rate and rule filings with the State Insurance Department, provided that:

(1) Each such fee is separately disclosed on the invoice or billing statement mailed or delivered to the insured; and

(2) The aggregate sum of the fees and all producers' commissions or other compensation due and owing for that policy or contract does not exceed twenty percent (20%) of the total gross premium charged the insured by the insurer for that policy or contract.

(d) (1) Any fee charged by a licensed insurance agent or producer for services which are not customarily associated with the solicitation, negotiation, or servicing of an insurance policy or contract shall not be deemed a premium or a charge for insurance and not prohibited by this section if:

(A) The fee is based upon a written agreement signed by the party to be charged in advance of the performance of services under the agreement;

(B) A copy of the agreement is provided to the party to be charged;

(C) The services for which the fee is charged are:

(i) Specifically stated in the agreement; and

(ii) Other than those customarily associated with solicitation, negotiation, and servicing of an insurance policy or contract;

(D) The amount of the fee charged is specifically stated in the agreement;

(E) The agreement contains a statement that:

(i) If an insurance policy or contract is purchased through the agent or producer, the agent or producer will receive a policy commission or fee in connection with the sale;

(ii) The fee charged is unrelated to any compensation received by the agent or producer for the sale of any insurance product; and

(iii) The fee under the agreement may not be waived under any circumstances; and

(F) (i) The agent or producer retains a copy of the agreement for not less than three (3) years after completion of the services.

(ii) The copy shall be available to the commissioner and his or her staff upon request.

(2) This subsection shall not apply to:

(A) Transactions for financial or estate planning services offered by insurance producers under § 23-66-206(15); or

(B) Membership dues payable to entities either directly or indirectly affiliated with an agent or insurer.



§ 23-66-311 - Business development compensation to life policyholders.

No life insurer shall discriminate between its policyholders by allowing, or agreeing to allow, to any policyholder, whether as an individual or as a member of a class, a portion or percent of any premium collected by the insurer from any policyholder on the pretense of making the policyholder an agent of the insurer or otherwise, unless that policyholder regularly qualifies and is licensed as an agent of the insurer, and is instrumental in actually securing business for the insurer, as evidenced by his or her name appearing on the application or applications of other policyholders, as soliciting agent, and his or her compensation for the services is limited to a reasonable commission on the business thus secured by the insurer through his or her instrumentality.



§ 23-66-312 - Favored agent or insurer -- Coercion of debtors.

(a) No person, including, but not limited to, depository institutions and affiliates of depository institutions, primary and secondary mortgagees, vendors, or lenders may:

(1) Unreasonably disapprove the insurance policy or binder provided by a borrower for the protection of the property securing the credit or lien;

(2) (A) Require, directly or indirectly, that any borrower, mortgagor, purchaser, insurer, broker, or agent pay a separate charge in connection with the handling of any insurance policy or binder required as security for a loan on real estate or pay a separate charge to substitute the insurance policy or binder of one (1) insurer for that of another.

(B) Subdivision (a)(2)(A) of this section does not apply to charges that would be required if the person or depository institution or affiliate of a depository institution is the licensed producer providing the insurance; or

(3) Use or disclose information resulting from a requirement that a borrower, mortgagor, or purchaser furnish insurance of any kind when that information is to the advantage of the mortgagee, vendor, or lender or is to the detriment of the borrower, mortgagor, purchaser, insurer, or the agent or broker complying with this requirement.

(b) (1) Subdivision (a)(2) of this section does not include the interest that may be charged on premium loans or premium advancements in accordance with the security instrument.

(2) (A) For purposes of subdivision (a)(1) of this section, a rejection shall not be deemed unreasonable if it is based on uniformly applied reasonable standards relating to the extent of coverage required and the financial soundness and the services of an insurer.

(B) The standards shall not discriminate against any particular type of insurer, nor shall the standards call for rejection of a policy because it contains coverage in addition to that required in the credit transaction.

(3) Subdivision (a)(3) of this section does not restrict or limit the release of insurance information of a customer by a depository institution to any officer, director, employee, agent, or affiliate of the depository institution for the purpose of soliciting or selling insurance.

(4) (A) The Insurance Commissioner may investigate the affairs of any person to whom this subsection applies to determine whether the person has violated this subsection.

(B) If a violation of this subsection is found, the person in violation shall be subject to the same procedures and penalties as are applicable to §§ 23-66-203, 23-66-206, 23-66-207, and 23-66-209 -- 23-66-213 and shall be liable for actual or compensatory damages resulting from an unreasonable disapproval of an insurance policy or binder.

(5) Once a binder has been issued, the insurer must issue a policy within ninety (90) days.

(6) All information given on the binder must be without material change when the policy is issued.

(c) The provisions of this section do not apply to credit-related insurance, such as credit life or credit accident and health insurance.



§ 23-66-313 - Overwriting contracts of life insurer.

(a) No life insurer shall pay or contract to pay, directly or indirectly, to its president, vice president, secretary, treasurer, actuary, or medical director or other physician charged with the duty of examining risks or applicants for insurance, except regular fees paid for making examinations, nor shall the insurer pay to any officer of the insurer, other than an agent, any commission or other compensation contingent upon the writing or procuring of any policy of insurance in the insurer or procuring an application therefor, by any person whomsoever, or upon the assumption of any life insurance risk or contingent upon the payment of any renewal premium, unless and until the contract providing for the payment shall have first been filed with and approved by the Insurance Commissioner.

(b) The commissioner shall not approve any contract found by him or her to be unfair or unreasonable or contrary to the best interests of the insurer, or if it provides compensation other than reasonable compensation for substantial service actually rendered or to be rendered to the insurer.

(c) If any insurer violates this section, the commissioner shall revoke its certificate of authority.



§ 23-66-314 - Common ownership, management, and directors of insurance companies.

(a) Any insurer may retain, invest in, or acquire the whole or any part of the capital stock of any other insurers, or have a common management with any other insurers, unless the retention, investment, acquisition, or common management is inconsistent with any other provision of the Arkansas Insurance Code, or unless by reason thereof the business of the insurers with the public is conducted in a manner which substantially lessens competition generally in the insurance business or tends to create a monopoly therein.

(b) Any person otherwise qualified may be a director of two (2) or more insurers which are competitors unless the effect thereof is to lessen substantially competition between insurers generally or tends materially to create a monopoly.



§ 23-66-315 - Confidential information.

(a) (1) When a borrower is required to maintain insurance and to furnish evidence of the insurance to a depository institution, an affiliate of a depository institution, creditor, mortgagee, assignee, or lender as a condition for obtaining or keeping the loan, the lender, mortgagee, assignee, or creditor is prohibited from disclosing to other persons or parties, directly or indirectly, information with respect to the expiration dates of the insurance or other insurance policy information so as to enable any person or party to solicit the insurance or any renewal thereof, without first obtaining the written consent of the policyholder for such a disclosure to be made.

(2) Nor shall any other person or party request the disclosure of the information, so as to facilitate solicitations of the insurance or any renewal thereof, without first obtaining the written consent of the policyholder.

(3) Nor shall any lender, mortgagee, assignee, or creditor use any of the information contained in a policy of insurance for the purpose of soliciting insurance business with respect to the insured real property from the borrower.

(b) These prohibitions do not apply to disclosure of insurance information of a customer to any officer, director, employee, agent, or affiliate of the depository institution for the purpose of soliciting or selling insurance or when the depository institution, an affiliate of a depository institution, lender, mortgagee, assignee, or creditor has been advised in writing by the insurer or its agent that the insurance on the property will be cancelled or will not be renewed.

(c) Willful violation of this section by any depository institution, an affiliate of a depository institution, lender, mortgagee, assignee, or creditor or by any other person or party who may request the disclosure of the information from the lender, mortgagee, assignee, or creditor shall be punishable as a Class C misdemeanor.



§ 23-66-316 - Advertising by health and accident insurers and prepaid health plans.

(a) It shall be unlawful for any insurance company or association transacting any health and accident or hospital or surgical insurance or prepaid hospital and surgical or health care plan in this state, in violation of a prior order or regulation of the Insurance Commissioner directed to the company or association, to make, issue, circulate, or place before the public or to cause the making, issuing, circulation, or placing before the public in a newspaper, magazine, or other publication or in the form of a notice, brochure, circular, pamphlet, letter, or poster or by way of any radio or television station or in any other way or manner any advertisement, announcement, or statement with respect to the terms, benefits, premiums, or advantages of the policy or plan unless and until the advertisement, announcement, or statement has been filed with and approved by the commissioner, pursuant to the prior order or regulation, as not being untrue, deceptive, or misleading in any respect.

(b) (1) Any company or association violating the provisions of this section shall be guilty of a violation and upon a first conviction shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) and for a second or subsequent conviction shall be fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).

(2) Each violation shall constitute a separate offense.



§ 23-66-318 - Claims or loss histories -- Provision for copies to named insureds.

(a) (1) A vendor of loss history information shall make all disclosures and furnish the reports without charge to the insured if within thirty (30) days after receipt by the insured of a notification of declination, cancellation, nonrenewal, or reduction in coverage the insured so requests.

(2) Otherwise, the vendor of loss history information may impose a reasonable charge on the insured for making disclosure.

(b) Property and casualty insurers are not required to send such reports to named insureds when transmitting the data or reports to licensed rate service or advisory organizations for statistical or statutory data compilation purposes.

(c) (1) The provisions of this section are intended to and shall apply only to personal lines insurance issued by property and casualty insurers authorized to transact insurance business in this state, and are not intended to apply to commercial lines property and casualty insurance.

(2) The provisions of this section are not intended to conflict with any state insurance laws which require insurers to furnish loss histories to insureds or named insureds upon request.



§ 23-66-319 - Cancellation of insurance policies by third parties.

(a) Anyone holding the right to request cancellation of the named insured's insurance policy, other than the insurer, shall send to the insured and to the insured's agent or broker of record at least ten (10) days' written notice of the intention to cancel the policy. The right to be mailed this notice is personal to the named insured and cannot be waived, nor may it be assigned by the insured to the person or entity that holds the right to request the cancellation.

(b) After expiration of the ten-day period in which to cure the default, a notice of cancellation of the policy may be sent to the insurer, with a copy to the named insured.

(c) Any notices failing to comply with this section shall be ineffective to cancel the policy.

(d) This section shall not apply to annuities or disability or life insurance.



§ 23-66-320 - Genetic Nondiscrimination in Insurance Act.

(a) This section shall be known and may be cited as the "Genetic Nondiscrimination in Insurance Act".

(b) For the purposes of this section:

(1) "Disability insurance" means insurance of human beings against bodily injury, disablement, or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, and every insurance appertaining thereto, but shall not include disability income or long-term care insurance;

(2) "DNA" means deoxyribonucleic acid;

(3) (A) "Genetic information" means information derived from the results of a genetic test.

(B) Genetic information shall not include:

(i) Family history;

(ii) The results of a routine physical examination or test;

(iii) The results of a routine chemical, blood, or urine analysis;

(iv) The results of a test to determine drug use;

(v) The results of a test for the presence of the human immunodeficiency virus; or

(vi) The results of any other test commonly accepted in clinical practice at the time it is ordered by the insurer;

(4) (A) "Genetic test" means a laboratory test of the DNA, RNA, chromosomes, or enzyme activity for genetic disease of an individual for the purpose of identifying the presence or absence of inherited alterations in the DNA, RNA, chromosomes, or enzyme activity for genetic disease that cause a predisposition for a clinically recognized disease or disorder.

(B) "Genetic test" shall not include:

(i) A routine physical examination or a routine test performed as a part of a physical examination;

(ii) A chemical, blood, or urine analysis;

(iii) A test to determine drug use;

(iv) A test for the presence of the human immunodeficiency virus; or

(v) Any other test commonly accepted in clinical practice at the time it is ordered by the insurer;

(5) (A) "Insurer" means any individual, corporation, association, partnership, insurance support organization, fraternal benefit society, insurance agent, third-party administration, self-insurer, or any other legal entity engaged in the business of insurance which is licensed to do business in or incorporated or domesticated or domiciled in or under the statutes of this state, or actually engaged in business in this state, regardless of where the contract of insurance is written or the plan is administered or where the corporation is incorporated, that issues disability policies or plans or that administers any other type of disability insurance policy containing medical provisions, including, but not limited to, any nonprofit hospital service and indemnity and medical service and indemnity corporation, health maintenance organizations, preferred provider organizations, prepaid health plans, and the State and Public School Life and Health Insurance Plan.

(B) "Insurer" shall not include insurers issuing life, disability income, or long-term care insurance;

(6) (A) "Policy" or "policy form" means any:

(i) Policy, contract, plan, or agreement of disability insurance, or subscriber certificates of medical care corporations, health care corporations, hospital service associations, or health care maintenance organizations, delivered or issued for delivery in this state by any insurer;

(ii) Certificate, contract, or policy issued by a fraternal benefit society;

(iii) Certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state; and

(iv) Evidence of coverage issued by a health maintenance organization.

(B) "Policy" or "policy form" shall not include life, disability income, and long-term care insurance policies; and

(7) "RNA" means ribonucleic acid.

(c) No insurer, for the purpose of determining eligibility of any individual for any insurance coverage, establishing premiums, limiting coverage, renewing coverage, terminating coverage, or any other underwriting decision in connection with the offer, sale, or renewal or continuation of a policy, except to the extent and in the same fashion as an insurer limits coverage or increases premiums for loss caused or contributed to by other medical conditions presenting an increased degree of risk, shall:

(1) Require or request, directly or indirectly, any individual or a member of the individual's family to obtain a genetic test; and

(2) Condition the provision of the policy upon a requirement that an individual take a genetic test.

(d) Nothing in this section shall limit an insurer's right to decline an application or enrollment request for a policy, charge a higher rate or premium for such a policy, or place a limitation on coverage under such a policy, on the basis of manifestations of any condition, disease, or disorder.

(e) (1) Any violation of subsections (c) and (d) of this section by an insurer shall be deemed an unfair practice pursuant to § 23-66-206.

(2) In addition, any individual who is damaged by an insurer's violation of this section may recover in a court of competent jurisdiction equitable relief, which may include a retroactive order, directing the insurer to provide insurance coverage to the damaged individual under the same terms and conditions as would have applied had the violation not occurred.

(f) Notwithstanding any language in this section to the contrary, this section shall not apply to an insurer or to an individual or third-party dealing with an insurer in the ordinary course of underwriting, conducting, or administering the business of life, disability income, or long-term care insurance.



§ 23-66-321 - Method of payment of claims.

All claims paid by an insurer authorized to do business in this state to any person having a claim under any insurance contract for any type of insurance authorized by the laws of this state issued by an insurer shall be paid by check or draft of the insurer to the order of, or by electronic funds transfer to an account of, the claimant to whom payment of the claim is due pursuant to the policy provisions.






Subchapter 4 - -- Home Service Act

§ 23-66-401 - Title.

This subchapter may be cited as the "Home Service Act".



§ 23-66-402 - Definitions.

As used in this subchapter:

(1) A "blind" is the collection of a premium from a policy owner or premium payor who is intentionally not made aware of the correct paid-to status of the policy for which the premium is to be applied because a premium intentionally was not properly recorded pursuant to § 23-66-405(1);

(2) "Commissioner" means the Insurance Commissioner of this state;

(3) "Customarily collected" means that in his or her ordinary course of business, the agent collects premiums for the policy on site at a payor's home or business;

(4) (A) "Customarily marketed, issued, or delivered" means that in his or her ordinary course of business, the agent markets, issues, or delivers the policy on site at a payor's home or business.

(B) "Customarily marketed, issued, or delivered" does not include any solicitation or sale made at the home or workplace of a person, if it will not thereafter be the ordinary course of business of the agent to either collect premiums from the person on site at his or her home or workplace, or regularly service the premium payor or policyowner on site at his or her home or workplace; and

(5) "Home service system of distribution" is a manner of selling insurance policies which are customarily marketed, issued, or delivered by an agent in person at a payor's home or business, or is a manner of collecting premiums in which premiums are customarily collected in person at a payor's home or business by an agent. This shall not include the sale of commercial policies, crop or hail policies, or term policies covering crops whether harvested or unharvested, or policies covering grain, hay, chemicals, or fertilizer.



§ 23-66-403 - Rules and regulations.

The Insurance Commissioner shall have such authority as he or she deems reasonably necessary to regulate the home service system of distribution, and, to that end, to promulgate, adopt, and enforce reasonable rules and regulations necessary and proper to regulate the home service system of distribution.



§ 23-66-404 - Required practices.

Each insurer engaged in the home service system of distribution of policies in this state shall:

(1) (A) Establish written procedures to audit agencies engaged in the home service system of distribution of policies in this state;

(B) File the audit procedures in effect each year with the annual statement or provide a certification with each annual statement that the procedures have been adopted;

(C) Conduct audits periodically, or in the manner as described by rules and regulations, at the field level or premium payor level which reasonably ensure that the premium payor's premium recording item or records accurately reflect the premium due date and premium paid-to status of the policy or policies purchased;

(D) Provide a receipt or record to the premium payor reflecting the amount of the premium paid, the date of payment, and the policy number, or other identifying characteristics, toward which the premium is paid if the premium receipt book or other premium recording record is unavailable for marking the premium payments of the payor; and

(E) Provide to a policy owner or premium payor upon request the current paid-to status of any and all policies owned within forty-five (45) days, and, in the event the records of the policy owner or premium payor differ, adjust the company records to credit the policy any previously uncredited payments for which a receipt or other reasonable evidence of payment is submitted by the policy owner; and

(2) With the delivery of the policy, provide notice in bold print with at least ten-point font or size which states:

(A) That a premium savings may be realized by a different or less frequent method of premium payment;

(B) That premiums are still due and payable by the person responsible for premium payments even when an agent does not collect the premiums; and

(C) The mailing address for payment of premiums to the company.



§ 23-66-405 - Premiums.

For every premium collected on a policy of property, casualty, life, or accident and health insurance in this state, the agent collecting or receiving such a premium shall:

(1) Furnish the payor with written evidence of payment at the time the premium is collected, which shall include the amount paid, the date paid, the date-paid-to status of the policy, the policy number or the identifying characteristics for which the payment will be credited, the signature or signed initials of the agent, and the office address and phone number of the insurer; and

(2) Remit to the insurer's home office or applicable district office the premium collected within ten (10) days of receipt from the premium payor or policy owner.



§ 23-66-406 - Deceptive practices.

The following activities, if committed intentionally, shall be deceptive acts under the Trade Practices Act, § 23-66-201 et seq., for companies or agents engaged in the home service system of distribution:

(1) The commission of a blind as defined by § 23-66-402;

(2) The collection of a premium which is not due from a premium payor or policy owner, and, without the knowledge of the premium payor or policy owner, the crediting of that premium to future coverage for a policy owner;

(3) The collection of a premium which is not due from a premium payor or policy owner, and, without the knowledge of the premium payor or policy owner, the crediting of that premium for a different policy owner;

(4) The use or transfer of any excess or unused funds remaining in the account of the premium payor or policy owner to procure or revive an insurance policy for a policy owner without the knowledge or authorization of the payor; and

(5) The collection of a premium by an agent who retains the premium for his or her own personal use.



§ 23-66-407 - Private cause of action.

No violation of this subchapter shall be deemed to give rise to a private cause of action.



§ 23-66-408 - Violations.

(a) The Insurance Commissioner shall conduct all hearings held pursuant to allegations of violations of this subchapter pursuant to §§ 23-61-303 -- 23-61-307.

(b) The commissioner may suspend for up to twelve (12) months, or may revoke or refuse to continue, any license issued by him or her which is the subject of an administrative hearing held pursuant to a violation of this subchapter.

(c) The commissioner may additionally impose upon the licensee an administrative penalty in the amount of not more than one thousand dollars ($1,000) for each and every act or violation, but not to exceed an aggregate penalty of ten thousand dollars ($10,000), unless the person knew or reasonably should have known the person was in violation of this subchapter, in which case, the penalty shall be not more than five thousand dollars ($5,000) for each and every act or violation, but in an amount not to exceed an aggregate penalty of fifty thousand dollars ($50,000) in any six-month period.






Subchapter 5 - -- Frauduluent Insurance Acts Prevention

§ 23-66-501 - Definitions.

As used in this subchapter:

(1) "Actual malice" means knowledge that information is false, or reckless disregard of whether it is false;

(2) "Business of insurance" means the writing of insurance or the reinsuring of risks by an insurer, including acts necessary or incidental to writing insurance or reinsuring risks and the activities of persons who act as or are officers, directors, agents, or employees of insurers or who are other persons authorized to act on their behalf;

(3) "Commissioner" means the Insurance Commissioner of this state;

(4) "Fraudulent insurance act" means an act or omission committed by a person who, knowingly and with intent to defraud, deceive, conceal, or misrepresent:

(A) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented to an insurer, a reinsurer, broker or its agent, or by a broker or agent, false information as part of, in support of, or concerning a fact material to one (1) or more of the following:

(i) An application for the issuance or renewal of an insurance policy or reinsurance contract;

(ii) The rating of an insurance policy or reinsurance contract;

(iii) A claim for payment or benefit pursuant to an insurance policy or reinsurance contract;

(iv) Premiums paid on an insurance policy or reinsurance contract;

(v) Payments made in accordance with the terms of an insurance policy or reinsurance contract;

(vi) A document filed with the commissioner or the chief insurance regulatory official of another jurisdiction;

(vii) The financial condition of an insurer or reinsurer;

(viii) The formation, acquisition, merger, reconsolidation, dissolution, or withdrawal from one (1) or more lines of insurance or reinsurance in all or part of this state by an insurer or reinsurer;

(ix) The issuance of written evidence of insurance; or

(x) The reinstatement of an insurance policy;

(B) Solicits or accepts new or renewal insurance risks on behalf of an insurer, reinsurer, or other person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction;

(C) Removes, conceals, alters, or destroys the assets or records of an insurer, reinsurer, or other person engaged in the business of insurance;

(D) Embezzles, abstracts, purloins, or converts moneys, funds, premiums, credits, or other property of an insurer, reinsurer, or person engaged in the business of insurance;

(E) Transacts the business of insurance in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of insurance;

(F) Attempts to commit, aids or abets the commission of, or conspires to commit the acts or omissions specified in this subsection;

(G) Issues false, fake, or counterfeit insurance policies, certificates of insurance, insurance identification cards, policy declaration pages or policy covers, or insurance binders or other temporary contracts of insurance;

(H) Possesses or possesses in order to distribute, solicit, sell, negotiate or effectuate false, fake, or counterfeit insurance policies, certificates of insurance, insurance identification cards, policy declaration pages or policy covers, or insurance binders or other temporary contracts of insurance to consumers, lienholders or loss payees, insurance agents or producers, or other persons or entities; or

(I) Possesses any device, software, or printing supplies utilized to manufacture false, fake, or counterfeit insurance policies, certificates of insurance, insurance identification cards, policy declaration pages or policy covers, or insurance binders or other temporary contracts of insurance;

(5) (A) "Insurance" means a contract or arrangement in which one undertakes to:

(i) Pay or indemnify another as to loss from certain contingencies called "risks", including through reinsurance;

(ii) Pay or grant a specified amount or determinable benefit to another in connection with ascertainable risk contingencies;

(iii) Pay an annuity to another; or

(iv) Act as surety.

(B) "Insurance" shall, for the purposes of this subchapter, be deemed to include any definition used in the Arkansas Insurance Code;

(6) "Insurer" means a person entering into arrangements or contracts of insurance or reinsurance and who agrees to perform any of the acts set forth in subdivision (5)(A) of this section. A person is an insurer regardless of whether the person is acting in violation of laws requiring a certificate of authority or regardless of whether the person denies being an insurer;

(7) "NAIC" means the National Association of Insurance Commissioners;

(8) (A) "Person" means an individual, corporation, partnership, association, joint stock company, trust, unincorporated organization, or any similar entity or any combination of the foregoing;

(B) "Person" shall, for the purposes of this subchapter, be deemed to include any definition used in the Arkansas Insurance Code;

(9) "Policy" means an individual or group policy, group certificate, contract, or arrangement of insurance or reinsurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state; and

(10) "Reinsurance" means a contract, binder of coverage, including placement slip, or arrangement under which an insurer procures insurance for itself in another insurer as to all or part of an insurance risk of the originating insurer.



§ 23-66-502 - Fraudulent insurance acts, interferences, and participation of convicted felons prohibited.

(a) A person shall not commit a fraudulent insurance act.

(b) A person shall not knowingly interfere with the enforcement of the provisions of this subchapter or investigations of suspected or actual violations of this subchapter.

(c) (1) A person convicted of a felony involving dishonesty or breach of trust shall not participate in the business of insurance unless the person was pardoned, the conviction was expunged, or the person has obtained the written consent of the Insurance Commissioner pursuant to subsection (d) of this section.

(2) A person in the business of insurance shall not knowingly permit a person convicted of a felony involving dishonesty or breach of trust to participate in the business of insurance unless the person was pardoned, the conviction was expunged, or the person has obtained the written consent of the commissioner pursuant to subsection (d) of this section.

(d) (1) A person described in subdivision (c)(1) of this section may participate in the business of insurance if written consent is obtained from the commissioner who, in the commissioner's sole discretion, may grant the written consent upon a finding that to do so would not endanger the public health, safety, and welfare.

(2) Notwithstanding any other provision in this subchapter, a person convicted in this state of a felony involving a fraudulent insurance act, dishonesty, or breach of trust after having obtained the written consent of the commissioner under this subsection shall have the fine and term of imprisonment for such a class of felony under the Arkansas Criminal Code enhanced to that of the next highest classification and shall be permanently disqualified from participating in the business of insurance in this state. If after obtaining the written consent of the commissioner under this subsection a person is convicted in a foreign jurisdiction of a felony involving a fraudulent insurance act, dishonesty, or breach of trust, the person shall be permanently disqualified from participating in the business of insurance in this state.



§ 23-66-503 - Fraud warning required.

(a) Claim forms, proofs of loss, or any similar documents, however designated, seeking payment or benefit pursuant to an insurance policy, and applications for insurance, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison."

(b) The lack of a statement as required in subsection (a) of this section does not constitute a defense in any prosecution for a fraudulent insurance act.

(c) Policies issued by unauthorized insurers shall contain a statement disclosing the status of the insurer to do business in the state where the policy is delivered or issued for delivery or the state where coverage is in force. The requirement of this subsection may be satisfied by a disclosure specifically required by § 23-65-307.

(d) The requirements of this section shall not apply to reinsurance proofs of loss or applications.



§ 23-66-504 - Investigative authority of commissioner.

The Insurance Commissioner may investigate suspected fraudulent insurance acts and persons engaged in the business of insurance.



§ 23-66-505 - Mandatory reporting of fraudulent insurance acts.

(a) A person engaged in the business of insurance having knowledge or a reasonable belief that a fraudulent insurance act is being, will be, or has been committed shall provide to the Insurance Commissioner the information required by, and in a manner prescribed by, the commissioner.

(b) Any person engaged in the business of insurance who knowingly fails to report as required by subsection (a) of this section shall be guilty of a Class A misdemeanor.

(c) Any other person having knowledge or a reasonable belief that a fraudulent insurance act is being, will be, or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(d) (1) Upon the request of the commissioner, a person engaged in the business of insurance shall provide to the commissioner all information the commissioner deems relevant pertaining to any investigation of a fraudulent act or related criminal violation.

(2) The refusal of any person to fully comply with the commissioner's request for information shall be grounds for the suspension, revocation, denial, or nonrenewal of any license or authority held by the person to engage in an insurance or other business subject to the commissioner's jurisdiction.

(3) Any proceeding for the suspension, revocation, denial, or nonrenewal of any license or authority shall be conducted pursuant to § 23-63-213.



§ 23-66-506 - Immunity from liability.

(a) There shall be no civil liability for libel, slander, or any other cause of action imposed on, and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent insurance acts, if the information is provided to or received from:

(1) The Insurance Commissioner or the commissioner's employees, agents, or representatives;

(2) Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(3) A person employed by or authorized by an insurer whose activities include the investigation or reporting of suspected fraudulent insurance acts when furnishing, disclosing, or requesting information on such suspected fraudulent insurance acts to or from a person employed by or authorized by other insurers or insurer organizations acting in the same capacity; or

(4) The National Association of Insurance Commissioners or its employees, agents, or representatives.

(b) Subsection (a) of this section shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that subsection (a) of this section does not apply because the person filing the report or furnishing the information did so with actual malice.

(c) This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subsection (a) of this section.



§ 23-66-507 - Confidentiality.

(a) Notwithstanding any other provision of law, the documents and evidence provided pursuant to §§ 23-66-505 and 23-66-508 or obtained by the Insurance Commissioner in an investigation of suspected or actual fraudulent insurance acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action until the matter under investigation is closed by the Criminal Investigation Division with the consent of the commissioner.

(b) Subsection (a) of this section does not prohibit release by the commissioner of documents and evidence obtained by the division in an investigation of suspected or actual fraudulent insurance acts:

(1) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(2) To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent insurance acts, or to the National Association of Insurance Commissioners; or

(3) At the discretion of the commissioner, to a person in the business of insurance that is aggrieved by a fraudulent insurance act.

(c) Release of documents and evidence under subsection (b) of this section does not abrogate or modify the privilege granted in subsection (a) of this section.



§ 23-66-508 - Creation and purpose of Criminal Investigation Division.

(a) (1) The Criminal Investigation Division is established within the State Insurance Department.

(2) The Insurance Commissioner shall appoint the full-time supervisory and investigative personnel of the division, who shall be qualified by training and experience to perform the duties of their positions.

(3) (A) The commissioner shall designate the personnel assigned to the division, who, upon meeting the qualifications established by the Arkansas Commission on Law Enforcement Standards and Training, shall have the powers of specialized law enforcement officers of the State of Arkansas for the purpose of conducting investigations under § 23-66-504 and any criminal violations related to those investigations.

(B) Personnel hired as specialized law enforcement officers shall have a minimum of three (3) years of certified law enforcement experience or its equivalent in national or military law enforcement experience as approved by the commission.

(4) The commissioner shall also appoint clerical and other staff necessary for the division to carry out its duties and responsibilities under this subchapter.

(b) It shall be the duty of the division to:

(1) Initiate independent inquiries and conduct independent investigations when the division has cause to believe that a fraudulent insurance act may be, is being, or has been committed;

(2) Review reports or complaints of alleged fraudulent insurance activities from federal, state, and local law enforcement and regulatory agencies, persons engaged in the business of insurance, and the public to determine whether the reports require further investigation and to conduct these investigations; and

(3) Conduct independent examinations of alleged fraudulent insurance acts and undertake independent studies to determine the extent of fraudulent insurance acts.

(c) The division shall have the authority to:

(1) (A) Issue subpoenas to examine any individual under oath and to compel the production of records, books, papers, contracts, and other documents.

(B) Subpoenas shall be served in the same manner as if issued by a circuit court.

(C) If any individual fails to obey a subpoena issued and served pursuant to this subsection, upon application of the division, the Pulaski County Circuit Court or the circuit court of the county where the subpoena was served may issue an order requiring the individual to comply with the subpoena.

(D) Any failure to obey the order of the court may be punished by the court as contempt thereof;

(2) Administer oaths and affirmations;

(3) Share records and evidence with federal, state, or local law enforcement or regulatory agencies;

(4) (A) Make criminal referrals to prosecuting authorities.

(B) The prosecuting attorney of the judicial district where a criminal referral has been made shall have, for the purpose of assisting in the prosecution, the authority to appoint as special deputy prosecuting attorneys licensed attorneys in the employment of the division.

(C) The prosecuting attorney shall have the right and discretion to proceed against any person or organization on criminal referrals made hereunder, both organizational and individual liability being intended; and

(5) (A) Conduct investigations outside of this state.

(B) If the information the division seeks to obtain is located outside this state, the person from whom the information is sought may make the information available to the division to examine at the place where the information is located.

(C) The division may designate representatives, including officials of the state where the matter is located, to inspect the information on behalf of the division, and the division may respond to similar requests from officials of other states.



§ 23-66-509 - Other law enforcement of regulatory authority.

This subchapter shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(2) Prevent or prohibit a person from voluntarily disclosing information concerning insurance fraud to a law enforcement or regulatory agency other than the Criminal Investigation Division; or

(3) Limit the powers granted elsewhere by the laws of this state to the Insurance Commissioner or the division to investigate and examine possible violations of law and to take appropriate action against wrongdoers.



§ 23-66-510 - Insurer antifraud initiative.

(a) Insurers shall have antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent insurance acts. Antifraud initiatives may include, but are not limited to:

(1) Fraud investigators, who may be insurer employees or independent contractors; or

(2) An antifraud plan submitted to the Insurance Commissioner. Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(b) Upon the written request of an insurer, the commissioner may grant an exemption from the requirements of this section if the commissioner determines that such an exemption would not be detrimental to the interests of the public.



§ 23-66-511 - Regulations.

The Insurance Commissioner may promulgate reasonable rules and regulations deemed necessary by the commissioner for the administration of this subchapter.



§ 23-66-512 - Penalties.

A person who violates this subchapter is subject to the following:

(1) (A) Suspension or revocation of license, civil penalties of up to ten thousand dollars ($10,000) per violation, or both.

(B) Suspension or revocation of license and imposition of civil penalties shall be pursuant to an order of the Insurance Commissioner issued under § 23-61-301 et seq.

(C) The commissioner's order may require a person found to be in violation of this subchapter to make restitution to persons aggrieved by violations of this subchapter;

(2) (A) A person convicted of a violation of § 23-66-502 by a court of competent jurisdiction shall be guilty of a Class D felony.

(B) A person convicted of a violation of § 23-66-502 shall be ordered to pay restitution to persons aggrieved by the violation of this subchapter.

(C) Restitution shall be ordered in addition to a fine or imprisonment; and

(3) A person convicted of a felony violation of this subchapter pursuant to subdivision (2) of this section shall be disqualified from engaging in the business of insurance.



§ 23-66-513 - Initial appointment investigation.

(a) (1) (A) Prior to the approval of any application or request for appointment by an insurer or company to be added to the license obtained by an individual resident agent or producer who has had no previous appointments on his or her Arkansas license prior to this request, the insurer shall conduct or secure at its expense an investigation as to the applicant's identity, residence, experience, or instruction as to the kinds of insurance to be transacted, and as to the agent's or producer's character, financial condition, and financial history.

(B) The Insurance Commissioner may accept a background check performed by the National Association of Securities Dealers for any required broker or producer background check required by this section.

(2) At a minimum, the investigation shall include the following information disclosed by the investigation:

(A) Whether the applicant has been convicted of a felony and, if so, the date and nature of the conviction, the name and location of the court, and the penalty imposed or other disposition of the case, for review in compliance with the provisions of § 23-66-502(c) and other applicable state or federal laws;

(B) Whether, at the time of the application, the agent or applicant is a named party in any lawsuit and, if so, the style of the lawsuit, a brief description of the litigation, and the name and location of the court;

(C) Whether a judgment for monetary damages has been entered against the applicant within the last five (5) years and, if so, the date of the judgment, the amount of the judgment, whether the judgment has been paid or otherwise satisfied, the name and location of the court, and the style of the case; and

(D) Such other information as the commissioner shall require.

(3) The forms and the requirements of this subsection shall not apply to:

(A) Any limited or restricted license as defined in § 23-64-502(7) or (9), any limited or restricted license that the commissioner may exempt, or any temporary license the commissioner may issue;

(B) Corporations, partnerships, limited liability companies, and partnerships licensed as insurance agencies under this chapter; and

(C) Any individual requesting a renewal license or requesting his or her second or subsequent insurer appointments added after the first-time license or appointment.

(b) The requirements for broker or producer background checks of subdivisions (a)(1) and (2) of this section shall apply to each first-time original license applicant for a resident broker's or producer's license in this state. However, those requirements shall not be required for any renewal broker's or producer's license, and all filings shall exclude appointment forms for first or renewal licenses for brokers or producers.






Subchapter 6 - -- Insurance Sales Consumer Protection Act

§ 23-66-601 - Short title.

This subchapter may be cited as the "Insurance Sales Consumer Protection Act".



§ 23-66-602 - Purpose.

The purpose of this subchapter is to regulate the business of insurance and protect the interests of insurance consumers.



§ 23-66-603 - Definitions.

For the purpose of this subchapter:

(1) "Affiliate" means any company that controls, is controlled by, or is under common control with another company;

(2) "Customer" means a person who obtains, applies for, or is solicited to obtain insurance products primarily for personal, family, and household purposes;

(3) "Depository institution" means a bank or savings association and does not include an insurance company;

(4) "Insurance" means all policies or products defined or regulated as insurance pursuant to § 23-60-101 et seq. except:

(A) Credit life, credit accident and health, credit property, credit casualty, credit involuntary unemployment, mortgagor's decreasing term life, and mortgagor's accident and health and sickness insurance;

(B) Insurance placed by a financial institution in connection with collateral pledged as security for a loan when the debtor breaches the contractual obligation to provide that insurance; and

(C) Private mortgage insurance;

(5) "Insurance information" means information concerning the premiums, terms, and conditions of insurance coverage, including expiration dates and rates, and insurance claims of a customer contained in the records of a depository institution or an affiliate of a depository institution; and

(6) "Person" means any natural or artificial entity, including, but not limited to, individuals, partnerships, associations, trusts, or corporations.



§ 23-66-604 - Exemption.

The provisions of § 23-66-606 shall not apply to or affect in any way a broker-dealer licensed by the State of Arkansas when such a broker-dealer is conducting insurance sales activities on premises other than depository institution or an affiliate of a depository institution premises.



§ 23-66-605 - Insurance in connection with a loan.

(a) The following shall apply when insurance is required as a condition of obtaining a loan or extension of credit:

(1) (A) No person, depository institution, or affiliate of a depository institution may require as a condition precedent to the lending of money or extension of credit, or any renewal thereof, that the person to whom the money or credit is extended or whose obligation a creditor is to acquire or finance, negotiate any policy or renewal thereof through a particular insurer or group of insurers or agent or broker or group of agents or brokers.

(B) Further, no person, depository institution, or affiliate of a depository institution may reject an insurance policy solely because the policy has been issued or underwritten by a person who is not associated with the depository institution or affiliate when insurance is required in connection with a loan or extension of credit;

(2) The loan or extension of credit and related insurance transactions shall be completed through separate documentation; and

(3) A loan for premiums on required insurance, other than a loan for credit insurance premiums or flood insurance premiums, shall not be included in the primary credit without the written consent of the customer.

(b) (1) (A) As a condition for extending credit or offering any product or service that is equivalent to an extension of credit, no person, depository institution, or affiliate of a depository institution may require that a customer obtain insurance from a depository institution, an affiliate of a depository institution, or a particular insurer or producer.

(B) Nothing in this subchapter or § 23-60-101 et seq., shall be construed to prohibit depository institution or affiliate of a depository institution personnel from informing customers that insurance is required in order to obtain a loan or extension of credit or that loan or extension of credit approval is contingent upon the customers' obtaining acceptable insurance.

(2) Depository institution or affiliate of a depository institution personnel may also inform customers that insurance is available from the depository institution, an affiliate of a depository institution, or particular unaffiliated third parties, and indicate how to obtain additional information.



§ 23-66-606 - Depository institution or affiliates of a depository institution sales practices.

The following requirements shall apply to insurance sales activities conducted by depository institutions, their employees, affiliates of a depository institution, and unaffiliated third parties conducting the insurance sales activities on behalf of a depository institution or affiliate of a depository institution that involves the use of a depository institution or affiliate of a depository institution brand name or on depository institution or affiliate of a depository institution's premises:

(1) Disclosures. (A) The following disclosures are required with respect to the solicitation of insurance products or policies and shall be made in writing, when practicable, in a clear and conspicuous manner prior to the sale:

(i) That the insurance product or policy is not insured by the Federal Deposit Insurance Corporation or insured by any other federal government agency;

(ii) That the insurance product or policy is not a deposit or obligation of or guaranteed by the lending depository institution or affiliate of a depository institution; and

(iii) When appropriate, that certain insurance products involve investment risks, including the possible loss of principal or loss of value.

(B) (i) When an application by a customer for a loan or other extension of credit from a depository institution or an affiliate of a depository institution is pending, and insurance is offered or sold to the customer or is required in connection with the loan or extension of credit by the depository institution or affiliate of a depository institution, a written disclosure shall be provided to the customer indicating that the customer's choice of insurer or producer shall not affect the credit decision or credit terms in any way, except that the depository institution or an affiliate of a depository institution may impose reasonable requirements concerning the credit worthiness of the insurer and the scope of coverage chosen.

(ii) A rejection of a policy furnished by the customer shall not be deemed unreasonable if it is based on uniformly applied reasonable standards relating to the extent of coverage required and the financial soundness and the services of an insurer. The standards shall not discriminate against any particular type of insurer, nor shall the standards call for rejection of a policy because it contains coverage in addition to that required in the credit transaction.

(C) (i) (a) The person, depository institution, or affiliate of the depository institution shall obtain written acknowledgement of the receipt of the disclosure required by this subdivision (1) from the customer at the time the customer receives the disclosure or at the time of the initial purchase of the insurance policy.

(b) If the solicitation is conducted by telephone, the person, depository institution, or affiliate of the depository institution shall obtain an oral acknowledgement of receipt of the disclosure, maintain sufficient documentation to show that the acknowledgment was given by the customer, and make reasonable efforts to obtain a written acknowledgment from the customer.

(ii) If a customer affirmatively consents to receiving the disclosures electronically and if the disclosures are provided in a format that the customer may retain or obtain later, the person, depository institution, or affiliate of the depository institution may provide the disclosure and obtain acknowledgement of the receipt of the disclosure from the customer using electronic media.

(D) (i) An affiliate of a depository institution is subject to the disclosure requirements of this subdivision (1) if it sells, solicits, advertises, or offers insurance products or annuities at an office of a depository institution or on behalf of a depository institution.

(ii) The disclosure requirements of this subdivision (1) apply only to a depository institution when an individual purchases, applies to purchase, or is solicited to purchase insurance products or annuities primarily for personal, family, or household purposes, and only to the extent that the disclosure would be accurate.

(E) For the purposes of this subdivision (1), a person sells, solicits, advertises, or offers insurance on behalf of a depository institution, whether at an office of the depository institution or another location, if at least one (1) of the following occurs:

(i) The person represents to the customer that the sale, solicitation, advertisement, or offer of the insurance is by or on behalf of a depository institution;

(ii) A depository institution refers a customer to the person who sells insurance, and the depository institution has a contractual arrangement to receive commissions or fees derived from the sale of insurance resulting from the referral; or

(iii) Documents evidencing the sale, solicitation, advertisement, or offer of insurance identify or refer to a depository institution; and

(2) Physical Location of Insurance Activities. Insurance sales activities on depository institution or affiliate of a depository institution premises shall be conducted in a manner so as to minimize customer confusion by:

(A) Conducting the activities to the extent practicable in a location separate and distinct from the area where retail deposits routinely occur; and

(B) Where practicable, identifying the area where insurance activities are conducted with appropriate signage as to be easily distinguishable by the public as separate and distinct from deposit activities of the depository institution or affiliate of a depository institution.



§ 23-66-607 - Customer privacy.

No person, depository institution, or affiliate of a depository institution who lends money or extends credit may release, without the express consent of the customer, borrower, mortgagor, or purchaser:

(1) Insurance information of a customer relative to a policy which is required by the credit transaction, for the purpose of soliciting, selling, or replacing such insurance. This provision does not apply:

(A) In case of a transfer of insurance information to an unaffiliated insurer in connection with transferring insurance in force on an existing customer of the depository institution, or an affiliate thereof, or in connection with a merger with or acquisition of an unaffiliated insurer, or the release of information as otherwise authorized by state or federal law; and

(B) To the use or disclosure of insurance information to an officer, director, employee, agent, or affiliate of a depository institution; or

(2) Health information obtained from the insurance records of a customer for any purpose other than for its activities as a licensed producer.



§ 23-66-608 - Authorization to promulgate regulations.

The Insurance Commissioner may promulgate regulations to effectuate the purposes of this subchapter.



§ 23-66-609 - Prohibited activities.

No person, depository institution, or affiliate of a depository institution who lends money or extends credit may:

(1) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state is responsible for the insurance sales activity of or stands behind the credit of the person, depository institution, or its affiliate;

(2) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state guarantees any return on an insurance product or is a source of payment on any insurance obligation of or sold by the person, depository institution, or its affiliate;

(3) Solicit or sell insurance unless it maintains separate books and records relating to the insurance transactions, including all files relating to and reflecting consumer complaints; or

(4) (A) Pay or receive any commission, brokerage fee, or other compensation as a producer unless the person holds a valid producer's license for the applicable class of insurance.

(B) However, an unlicensed person may make a referral to a licensed producer provided that the person does not:

(i) Sell, solicit, or negotiate insurance;

(ii) Discuss specific insurance policy terms and conditions; or

(iii) Make recommendations or offer advice concerning insurance policies or coverages.

(C) (i) The unlicensed person may be compensated for the referral.

(ii) However, in the case of a referral of a customer, the unlicensed person may be compensated only if the compensation is a fixed dollar amount for each referral that does not depend on whether the customer purchases the insurance product from the licensed producer.

(D) Any person who accepts deposits from the public in an area where such transactions are routinely conducted in the depository institution may receive for each customer referral no more than a one-time, nominal fee of a fixed dollar amount for each referral that does not depend on whether the referral results in a transaction.



§ 23-66-610 - Commissioner's powers -- Administrative proceedings.

(a) The Insurance Commissioner shall have the power to examine and investigate the insurance activities of depository institutions in order to determine whether a depository institution has been or is engaged in any unfair trade practice prohibited by this subchapter.

(b) The commissioner shall notify the appropriate bank regulatory agency of the commissioner's intent to examine or investigate a depository institution and advise the appropriate bank regulatory agency of the suspected violations of state law prior to commencing the examination or investigation.

(c) Administrative proceedings for persons not in compliance with this subchapter shall be held in accord with the procedures of §§ 23-66-209 -- 23-66-213, subject to the following limitations or conditions:

(1) (A) If the person being investigated by the commissioner under subsection (a) of this section is a depository institution, the commissioner's authority to call a hearing for suspected violations of this subchapter is limited to the depository institution's insurance underwriting, sales, solicitation, and cross-marketing activities.

(B) The commissioner shall provide a copy of the notice of hearing to the appropriate bank regulatory agency when a depository institution is involved;

(2) If the person being investigated by the commissioner under subsection (a) of this section is a depository institution, the commissioner shall have the power to require the depository institution to produce books, papers, records, correspondence, or other documents that the commissioner deems relevant only to the inquiry regarding the insurance activities of the depository institution; and

(3) If practicable, the commissioner shall:

(A) Notify the appropriate bank regulatory agency before imposing a monetary penalty on a depository institution or suspending or revoking the depository institution's insurance license; and

(B) Provide to the appropriate bank regulatory agency a copy of the findings.






Subchapter 7 - -- Drug Enforcement Administration Registry Number Protection

§ 23-66-701 - Legislative findings and intent.

The General Assembly hereby finds that registry numbers issued to physicians by the Drug Enforcement Administration are protected numbers not intended for use by insurance companies and health maintenance organizations. Pharmacists are prohibited by law from selling or dispensing controlled substances without a physician's Drug Enforcement Administration registry number, and disclosure of the registry number to insurers is unwarranted and inappropriate. The intent of this subchapter is to prohibit insurance companies and health maintenance organizations from requiring physicians, pharmacists, or others to disclose a physician's Drug Enforcement Administration registry number.



§ 23-66-702 - Drug Enforcement Administration registry numbers.

(a) Health carriers shall not require physicians, pharmacists, or other persons or entities to disclose a physician's Drug Enforcement Administration registry number for the purposes of identification, payment to a pharmacist, reimbursement of a patient, or any other reason.

(b) "Health carrier" means any insurance company or health maintenance organization subject to the following laws:

(1) The Arkansas Insurance Code;

(2) Section 23-76-101 et seq., pertaining to health maintenance organizations; and

(3) Any successor laws of the foregoing.

(c) Nothing in this section shall be construed to prohibit a health carrier, as part of the credentialing process, from requesting evidence that the physician has a valid Drug Enforcement Administration certificate.









Chapter 67 - Rates and Rating Organizations

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Regulation of Insurance Rates

§ 23-67-201 - Purpose.

(a) This chapter shall be liberally construed to achieve the purposes stated in subsection (b) of this section, which shall constitute an aid and guide to interpretation but not an independent source of power.

(b) The purposes of this chapter are to:

(1) Promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory;

(2) Prohibit price-fixing agreements and other anticompetitive behavior by insurers;

(3) Promote price competition among insurers so as to provide rates that are responsive to competitive market conditions;

(4) Provide regulatory controls in the absence of competition;

(5) Improve availability, fairness, and reliability of insurance;

(6) Authorize essential cooperative action among insurers in the ratemaking process and to regulate that activity to prevent practices that tend to lessen substantially competition or to create a monopoly;

(7) Encourage the most efficient and economic marketing practices; and

(8) Require the providing of price and other information to enable consumers to purchase insurance suitable for their needs and to foster competitive insurance markets.



§ 23-67-202 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) (i) "Advisory organization" or "rate service organization" means any entity which either has two (2) or more member insurers or is controlled either directly or indirectly by two (2) or more insurers, licensed under § 23-67-214, and which assists insurers in ratemaking-related activities such as those enumerated in § 23-67-216.

(ii) Two (2) or more insurers having a common ownership or operating in this state under common management or control constitute a single insurer for the purpose of this definition.

(B) The term "advisory organization" shall not include a joint underwriting association prescribed by law, any actuarial or legal consultant, or any employee of an insurer;

(2) "Competitive market" means a market in which a reasonable degree of competition exists and which has not been found to be noncompetitive pursuant to § 23-67-207;

(3) "Commercial risk" means any kind of risk which is not a personal risk, as defined in subdivision (7) of this section;

(4) "Loss development" means the adjustment of losses as of some particular date to an ultimate settlement basis based on past maturity patterns;

(5) "Loss trending" means any procedure for projecting developed losses for the cost-level adjustment to the average date of loss for the period during which the policies are to be effective;

(6) "Noncompetitive market" means a market in which a reasonable degree of competition does not exist pursuant to the provisions of this chapter;

(7) "Personal risks" means homeowners, tenants, private passenger nonfleet automobiles, mobile homes, and other property and casualty insurance for personal, family, or household needs;

(8) "Pool" means a voluntary arrangement, established on an ongoing basis, pursuant to which two (2) or more insurers participate in the sharing of risks on a predetermined basis. The pool may operate through an association, syndicate, or other pooling agreement;

(9) "Pure premium" means that part of the premium which is sufficient to pay losses and loss adjustment expenses only;

(10) "Residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment among them of insurance which may be afforded to applicants who are unable to obtain insurance through ordinary methods;

(11) "Rates" or "supplementary rate information" includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, and any other similar information needed to determine the applicable rate in effect or to be in effect; and

(12) "Supporting information" means:

(A) The experience and judgment of the filer and the experience or data of other insurers or organizations relied upon by the filer;

(B) The interpretation of any statistical data relied upon by the filer;

(C) Descriptions of methods used in making the rates; and

(D) Other information required by the Insurance Commissioner to be filed.



§ 23-67-203 - Scope.

This chapter applies to all kinds of insurance written on risks in this state by any insurers authorized to do business in this state, except:

(1) Life insurance;

(2) Annuities;

(3) Disability, including accident and health, insurance;

(4) Ocean marine insurance;

(5) Reinsurance;

(6) Aircraft insurance;

(7) Title insurance;

(8) Workers' compensation and employers' liability insurance, except that the following provisions shall apply to these lines: §§ 23-66-206; 23-67-202(1), (4)-(6), and (9)-(12); 23-67-204; 23-67-205; 23-67-208; 23-67-214; 23-67-215(a) and (c); 23-67-216; 23-67-218; 23-67-219; and the Publisher's Note to Title 23, Chapter 67;

(9) Motor vehicle service contracts, for so long as the motor vehicle service contract providers' exposures to their customers are fully insured by an insurer that is authorized to transact property and casualty insurance business in this state; or

(10) Surplus lines insurance.



§ 23-67-204 - Payment of dividends.

Nothing in this chapter shall be construed to prohibit the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.



§ 23-67-205 - Penalties.

(a) Whenever the Insurance Commissioner shall have reason to believe that any person has violated any provision of this chapter, he or she shall issue and serve upon the person a statement of the alleged violations and a notice of hearing as provided by § 23-67-221 [repealed].

(b) If, after a hearing, the commissioner determines that the person has violated a provision of this chapter, the commissioner shall issue a written order which, in his or her discretion, may do one (1) or more of the following:

(1) Revoke the certificate of authority of the insurer or the license of the advisory organization;

(2) Suspend the certificate of authority of the insurer or the license of the advisory organization; or

(3) Require the payment of a monetary penalty of not more than one thousand dollars ($1,000) for each violation or a penalty of not more than ten thousand dollars ($10,000) for each violation if the commissioner has found willful violations.



§ 23-67-206 - Exemptions.

(a) In a competitive market, property and casualty insurance for commercial risks, excluding workers' compensation, employers' liability, and professional liability insurance, including, but not limited to, medical malpractice insurance, are exempted from the rate filing and review provisions set forth in this chapter.

(b) Risks or portions thereof which are not rated according to manuals, rating plans, or schedules including "a" rates, risks rated under the "referral to company" or "individual risk situations" rules, are exempted from the rate filing and review provisions set forth in this chapter. Insurers must maintain complete files on how they determined the rate for such risks and make these files available to the Insurance Commissioner upon request.

(c) The commissioner, upon his or her own initiative or upon request of any person, by order, may exempt any market, segment, or line from any or all of the provisions of this chapter if and to the extent that he or she finds the exemption necessary to achieve the purposes of this chapter.



§ 23-67-207 - Noncompetitive market.

(a) If the Insurance Commissioner has cause to believe that a reasonable degree of competition does not exist in a market, the commissioner shall hold a hearing. In determining whether a reasonable degree of competition exists, insurers operating within that market shall have the burden of establishing that a reasonable degree of competition exists within that market.

(b) (1) The commissioner shall consider relevant tests of competition pertaining to market structure, market performance, and market conduct, and the practical opportunities available to consumers in the market to acquire pricing and other consumer information and to compare and obtain insurance from competing insurers.

(2) These tests may include, but are not limited to, the following:

(A) Size and number of insurers actively engaged in the market;

(B) Market shares and changes in market shares of insurers;

(C) Ease of entry into and exit from a given market;

(D) Underwriting restrictions; and

(E) Whether long-term profitability for insurers generally in the market is unreasonably high.

(c) After the hearing, the commissioner shall issue an order as to his or her findings. This order shall expire no later than one (1) year after it is effective as provided in the order.



§ 23-67-208 - Rate standards.

(a) Rates shall not be excessive, inadequate, or unfairly discriminatory.

(b) A rate in a competitive market is assumed not to be excessive. A rate is excessive in a competitive or noncompetitive market if it is likely to produce a profit from Arkansas business that is unreasonably high in relation to past and prospective loss experience for that class of business which the filing affects or if expenses are unreasonably high in relation to services rendered.

(c) A rate is clearly inadequate if, together with the investment income attributable to it, it fails to satisfy projected losses and expenses in the class of business to which it applies.

(d) (1) A rate is not unfairly discriminatory in relation to another in the same class of business if it reflects equitably the differences in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or with like expense factors but different loss exposures, if the rates reflect the differences with reasonable accuracy.

(2) A rate shall be deemed unfairly discriminatory as to a risk or group of risks if the application of premium discounts, credits, or surcharges among the risks does not bear a reasonable relationship to the expected loss and expense experience among the various risks.



§ 23-67-209 - Rating criteria.

(a) Due consideration must be given to past and prospective loss and expense experience within and outside this state, to catastrophe hazards and contingencies, to events or trends within and outside this state, to loadings for leveling rates over a period of time, to dividends or savings to be allowed or returned by insurers to their policyholders, members, or subscribers, and to all other relevant factors. All submissions for rate changes or supplementary rate changes must include this information with Arkansas experience shown as well as companywide experience for the past five (5) years for the class of business which this filing affects. The determination of the weighting of credibility assigned to Arkansas must be fully explained. If, within a particular class, the data is not sufficiently credible for Arkansas or companywide, and common classes are grouped together for rate-making purposes, all class codes utilized in developing credibility shall be shown as an exhibit in the filing, with Arkansas experience for each class affected shown separately. If significant trends within the state are utilized, a narrative describing the basis of the trend must be included.

(b) Risks may be classified in any reasonable way for the establishment of rates, except that no risks may be grouped by classifications based in whole or in part on race, color, creed, or national origin of the risk.

(c) The expense provisions included in the rates to be used by any insurer shall reflect the operating methods of the insurer and its actual and anticipated expense experience.

(d) The rates may contain provisions for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of the profit, consideration must be given to all investment income attributable to premiums and to the reserves associated with those premiums and to loss reserve funds.



§ 23-67-210 - Rating plans.

(a) Rates may be modified to produce premiums for individual risks in accordance with filed rating plans which establish standards for measuring variations in hazards or expense provisions. Those standards may measure differences among risks that can be demonstrated to have a probable effect upon losses or expenses. The modification shall apply to all risks under the same or substantially the same circumstances or conditions.

(b) This provision does not apply to filed modification plans which may be offered to an insured including, but not limited to, retrospective rating plans and composite rating plans.



§ 23-67-211 - Filing of rates and other rating information.

(a) Filings as to Competitive Markets. (1) (A) (i) In a competitive market, every insurer shall file with the Insurance Commissioner all rates, supplementary rate information, and supporting information for risks which are to be written in this state.

(ii) The rates and information shall be filed twenty (20) days prior to the effective date.

(B) A filing shall be deemed to meet the requirements of this chapter and to become effective upon the expiration of the waiting period or sooner if approved by the commissioner.

(2) (A) (i) In a competitive market, if the commissioner determines after a hearing or by agreement that an insurer's rates require closer supervision because of the insurer's financial condition or its rating practices, the insurer shall file with the commissioner at least sixty (60) days prior to the effective date all rates and supplementary rate information and supporting information prescribed by the commissioner.

(ii) Upon application by the filer, the commissioner may authorize an earlier effective date.

(B) A filing shall be deemed to meet the requirements of this chapter and to become effective upon the expiration of the waiting period.

(b) Filings as to Noncompetitive Markets. (1) (A) In a noncompetitive market, every insurer shall file with the commissioner all rates for that market. These rates, supplementary rate information, and supporting information required by the commissioner shall be filed at least sixty (60) days prior to the effective date.

(B) Upon application by the filer, the commissioner may authorize an earlier effective date.

(2) A filing shall be deemed to meet the requirements of this chapter and to become effective upon the expiration of the waiting period unless disapproved by the commissioner.

(c) If a private passenger automobile, homeowners multi-peril, or dwelling fire policy overall rate is increased under this section, then the commissioner shall publish notice of the rate increase and the overall percentage of the rate increase:

(1) On the State Insurance Department's website; and

(2) If the increase is twenty percent (20%) or greater, in a newspaper of general circulation in this state for three (3) consecutive business days.

(d) Effective June 30, 2006, if an insurer writing private passenger automobile, homeowners multi-peril, or dwelling fire insurance revises its rates and the revision results in a premium increase on a renewal policy and the insured will receive a rate increase other than due to a change in the nature of the risk insured, then the insurer shall mail or deliver to the insured and the agent of record not less than thirty (30) calendar days prior to the effective date of renewal a notice specifically stating the insurer's intention to increase the rate for the renewal.

(e) Adherence to Filings. Insurers must adhere to filings made under this section until the filings are amended or withdrawn.



§ 23-67-212 - Procedural requirements.

(a) (1) Rates filed pursuant to this section shall be filed in such form and manner as prescribed by the Insurance Commissioner.

(2) An insurer may satisfy its obligation to file supplementary rate information or supporting information by filing a reference to a filing made by an advisory organization, with or without deviation.

(b) Each filing and supporting nonproprietary information filed under this chapter shall, as soon as filed, be open to public inspection. Notwithstanding the provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq., information which is a trade secret or of a proprietary nature, or both, shall not be open to public inspection.



§ 23-67-213 - Disapproval of rates.

(a) Basis of Disapproval. (1) The Insurance Commissioner may disapprove a rate without a hearing if the insurer fails to file the information required pursuant to this chapter.

(2) The commissioner may disapprove a rate without a hearing if he or she finds that the rate is excessive, inadequate, or unfairly discriminatory under § 23-67-208(b), (c), or (d).

(b) Disapproval Procedures. (1) If the commissioner disapproves a rate without a hearing, he or she shall send a notice to the insurer or rating organization stating wherein the filing is deficient in terms of the criteria in § 23-67-209. An insurer or rating organization aggrieved by any order or decision of the commissioner made without a hearing, within thirty (30) days after notice to the insurer or organization, may make written request to the commissioner for a hearing thereon. The commissioner shall hear the party or parties within twenty (20) days after receipt of the request and shall give not less than ten (10) days' written notice of the time and place of the hearing. The hearing shall be concluded within fifteen (15) days from its commencement, except that the commissioner, for good cause shown and with notice to the interested parties, may grant additional time, not to exceed thirty (30) days. Within fifteen (15) days after the hearing, the commissioner shall affirm, reverse, or modify his or her previous action, specifying his or her reasons therefor. Pending the hearing and decision thereon, the commissioner may suspend or postpone the effective date of his or her previous action.

(2) For rates in effect pursuant to §§ 23-67-211 and 23-67-212, if the commissioner finds after a hearing that a rate is not in compliance with §§ 23-67-208 -- 23-67-210, the commissioner shall issue an order specifying in what respects it so fails and stating when, within a reasonable period thereafter, the rates shall be deemed no longer effective.

(c) Consent to Excessive Rate. Upon written consent of the insured stating his or her reasons therefor, a rate in excess of that provided by an otherwise applicable filing may be used on a specific risk. The "consent-to-rate" shall be on a form signed by the insured that includes a statement that the insured consents to a rate in excess of the filed rate. This form shall remain on file with the producing agent or broker.



§ 23-67-214 - Licensing of advisory organizations.

(a) No advisory organization shall provide any service relating to the rates of any insurance subject to this chapter, and no insurer shall utilize the services of the organization for those purposes unless the organization has obtained a license from the Insurance Commissioner.

(b) No advisory organization shall refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.

(c) (1) An advisory organization applying for a license shall include with its application:

(A) A copy of its constitution, charter, or articles of organization, agreement, association, or incorporation and a copy of its bylaws, plan of operation, and any other rules or regulations governing the conduct of its business;

(B) A list of its members and subscribers;

(C) The name and address of one (1) or more residents of this state upon whom notices, process affecting it, or orders of the commissioner may be served;

(D) A statement showing its technical qualifications for acting in the capacity for which it seeks a license;

(E) License fees as provided by § 23-61-401; and

(F) Any other relevant information and documents that the commissioner may require.

(2) Every organization which has applied for a license shall notify the commissioner of every material change in facts or in the documents on which its application was based. Any amendment to a document filed under this section shall be filed at least thirty (30) days before it becomes effective.

(3) If the commissioner finds that the applicant and the natural persons through whom it acts are competent, trustworthy, and technically qualified to provide the services proposed and that all requirements of the law are met, the commissioner shall issue a license specifying the authorized activity of the applicant. The commissioner shall not issue a license if the proposed activity would tend to create a monopoly or to lessen substantially the competition in any market.

(4) Licenses issued pursuant to this section shall remain in effect until the licensee withdraws from the state or until the license is suspended or revoked, subject, however, to continuance of the license by the advisory organization each calendar year by:

(A) Payment on or before January 1 of a continuation fee as provided in § 23-61-401;

(B) Due filing of a letter requesting continuation of its license for the following calendar year; and

(C) Submission of information which may be required by the commissioner.



§ 23-67-215 - Insurers and advisory organizations -- Prohibited activities.

(a) Monopolies. No insurer or advisory organization shall attempt to monopolize or to combine or conspire with any other person to monopolize an insurance market or make any arrangement with any other insurer, advisory organization, or other person which has the purpose or effect of unreasonably restraining trade or of substantially lessening competition in the business of insurance.

(b) Advisory Organizations: Prohibited Activity. In addition to the other prohibitions contained in this chapter, no advisory organization shall, except as specifically permitted under §§ 23-67-204, 23-67-211, 23-67-212, and 23-67-216:

(1) Compile or distribute recommendations relating to rates that include expenses, other than loss adjustment expenses, or profit except in lines designated by the Insurance Commissioner; or

(2) File any manual or plan of rates, policy fees, or supporting information on behalf of an insurer.

(c) An advisory organization may not have or adopt any rule, or exact any agreement, or formulate or engage in any program which would require any member, subscriber, or other insurer to:

(1) Interfere with the right of any insurer to develop its rates independent of that advisory organization;

(2) Utilize some or all of its services;

(3) Adhere to its rates, rating plan, rating systems, underwriting rules, or policy forms; or

(4) Prevent any insurer from acting independently.



§ 23-67-216 - Advisory organizations -- Permitted activities.

Any advisory organization, in addition to other activities permitted, is authorized to:

(1) Develop statistical plans, including territorial and class definitions;

(2) Collect statistical data from members, subscribers, or any other source;

(3) Prepare and distribute pure premium data, adjusted for loss development and loss trending, in accordance with its statistical plans;

(4) Prepare, distribute, and file rates and supplementary rate information except as prohibited by § 23-67-215(b). Those filings made by advisory organizations shall be for advisory purposes only and shall not be made on behalf of any insurer;

(5) Distribute information that is filed with the Insurance Commissioner and open to public inspection;

(6) Conduct research and on-site inspections in order to prepare classifications of public fire defenses;

(7) Consult with public officials regarding public fire protection as it would affect members, subscribers, and others;

(8) Conduct research and collect statistics in order to discover, identify, and classify information relating to cause or prevention of losses;

(9) Prepare and file policy forms and endorsements and consult with members, subscribers, and others relative to their use and application;

(10) Conduct research and on-site inspections for the purpose of providing risk information relating to individual structures;

(11) Collect, compile, and distribute past and current prices of individual insurers if that information is made available to the general public;

(12) File rates, supplementary rate information, and supporting information for residual market mechanisms; and

(13) Furnish any other services not prohibited by this chapter.



§ 23-67-217 - Advisory organizations -- Filings.

Every advisory organization shall file with the Insurance Commissioner every advisory document pursuant to § 23-67-216 thirty (30) days prior to the effective date. The commissioner may extend the review period an additional thirty (30) days by written notice to the filer before the thirty-day period expires.



§ 23-67-218 - Records and reports.

(a) The Insurance Commissioner may adopt reasonable rules for use by companies to record and report to the commissioner rates and other information determined by the commissioner to be necessary or appropriate for the administration of this chapter and for the effectuation of its purposes.

(b) The commissioner may designate one (1) or more advisory organizations to assist him or her in gathering, compiling, and reporting the information. No insurer shall be required to record or report its experience on a classification basis inconsistent with its own rating system.



§ 23-67-219 - Workers' compensation and employers' liability insurance.

With regard to workers' compensation and employers' liability insurance incidental thereto and written in connection therewith, the following provisions shall apply:

(1) (A) Every insurer shall file with the Insurance Commissioner every manual of classifications, rules and rates, every rating plan, and every modification of any of the foregoing which it proposes to use for workers' compensation and employers' liability insurance.

(B) Every insurer shall file with the commissioner every manual, minimum, class rate, rating schedule or rating plan, every other rating rule, and every modification of any of the foregoing which it proposes to use for workers' compensation and employers' liability insurance.

(C) (i) Every filing must be submitted for approval to the commissioner at least thirty (30) days prior to the proposed effective date.

(ii) Upon written request of the filer, the commissioner may authorize an earlier effective date.

(iii) If the commissioner does not have sufficient information to determine whether the filing meets the requirements of this section, the commissioner shall require the filer to furnish the information upon which it supports the filing. In this event, the proposed effective date shall not be less than thirty (30) days after the date the information is furnished.

(iv) As soon as submitted, each filing shall be open to public inspection, except information which is a trade secret or of a proprietary nature, or both. Notwithstanding the provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq., information which is a trade secret or of a proprietary nature, or both, shall not be open to public inspection.

(v) The commissioner may require that the rate filing be submitted to an independent consulting actuary of his or her choice for review. The full expense of the consulting actuarial review shall be borne by the filing insurer or rate service organization.

(D) An insurer may satisfy its obligation to file by filing by reference to the rates and supplementary information, with or without deviation, filed by a licensed rate service organization with which the insurer is a member or subscriber. However, nothing contained in this section shall be construed as requiring any insurer to become a member of or subscriber to any rate service organization. Filings made by licensed rate service organizations shall be for advisory purposes only and shall not be made on behalf of any insurer. Reference filings made in this manner can only be changed by subsequent filings by the insurer.

(E) Upon the written application of the insured, stating his or her reasons therefor, filed with and approved by the commissioner, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.

(F) (i) Any person or organization aggrieved with respect to any filing which is in effect may make written application to the commissioner for a hearing thereon, provided that the insurer or rate service organization that made the filing shall not be authorized to proceed under this subdivision (1)(F).

(ii) The application shall specify the grounds to be relied upon by the applicant.

(iii) If the commissioner finds that the application is made in good faith, that the applicant will suffer a legally cognizable injury if the grounds are established, and that the grounds otherwise justify holding a hearing, the commissioner shall, within thirty (30) days after receipt of the application, hold a hearing upon not less than ten (10) days' written notice to the applicant and to every insurer and rate service organization which made the filing.

(G) If, after the hearing, the commissioner finds that the filing does not meet the requirements of this section, the commissioner shall issue an order specifying in what respects the filing fails to meet the requirements and stating when, within a reasonable period thereafter, the filing shall be deemed no longer effective. Copies of the order shall be sent to all parties to the hearing. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(H) A manual, minimum, class rate, rating schedule, rating plan, rating rule, rating system, plan of operation, or any modification of any of the foregoing shall be disapproved if the rates thereby produced are excessive, inadequate, or unfairly discriminatory;

(2) (A) (i) Every member of or subscriber to a rate service organization shall adhere to the filings by the organization to which it has filed by reference, except that the insurer may make written application to the commissioner to file a deviation from the class rates, schedules, rating plans, or rules thereof.

(ii) This application shall specify the basis for the modification, and a copy shall also be sent simultaneously to the rate service organization.

(iii) In considering the application to file a deviation, the commissioner shall give consideration to the available statistics and the principles for ratemaking as provided in § 23-67-207 and subdivision (1)(H) of this section.

(iv) The commissioner shall approve the deviation for the insurer if he or she finds it to be justified, and it shall thereupon become effective.

(v) The commissioner shall disapprove the application if he or she finds that the deviation applied for does not meet the requirements of this chapter.

(B) (i) In order to preserve a uniform database, the commissioner may designate one (1) or more rate service organizations to assist him or her in gathering, compiling, and reporting information.

(ii) Insurers shall record their workers' compensation and employers' liability experience on a classification basis consistent with that of a rate service organization designated by the commissioner and shall report the experience to the designated rate service organization;

(3) (A) Every rate service organization and every insurer which makes its own rates for workers' compensation and employers' insurance, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, shall furnish to any insured affected by a rate made by it, or to the authorized representative of the insured, all pertinent information as to the rate.

(B) (i) Every rate service organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by his or her authorized representative, on his or her written request to review the manner in which the rating system has been applied in connection with the insurance afforded him or her.

(ii) If the rate service organization or insurer fails to grant or rejects the request within thirty (30) days after it is made, the applicant may proceed in the same manner as if his or her application had been rejected.

(iii) Any party affected by the action of the rate service organization or the insurer on the request may, within thirty (30) days after written notice of the action, appeal to the commissioner.

(iv) The commissioner shall be furnished a written transcript of the proceedings before the rate service organization or the insurer, including a written memorandum of decision. The commissioner shall, within thirty (30) days after submission of the transcript and memorandum of decision, render his or her decision on the appeal, which decision shall be based on the transcript and memorandum of decision submitted. The commissioner shall promptly notify the appellant and the rate service organization or insurer in writing of his or her decision on the appeal.



§ 23-67-220 - Examinations.

(a) The Insurance Commissioner may examine any insurer, pool, advisory organization, or residual market mechanism as he or she deems necessary to ascertain compliance with this chapter.

(b) Every insurer, pool, advisory organization, and residual market mechanism shall maintain reasonable records of the type and kind reasonably adapted to its method of operation containing its experience or the experience of its members, including the data, statistics, or information collected or used in its activities. These records shall be available at all reasonable times to enable the commissioner to determine whether the activities of any advisory organization, insurer, or association comply with the provisions of this chapter. The records shall be maintained in an office within this state or shall be made available to the commissioner for examination or inspection at any time upon reasonable notice.

(c) The reasonable cost of an examination made pursuant to this section shall be paid by the examined party upon presentation of a detailed account of the costs.

(d) In lieu of any examination, the commissioner may accept the report of an examination made by the insurance supervisory official of another state pursuant to the laws of that state.



§ 23-67-222 - Administrative procedures.

(a) Administrative procedures exercised by the Insurance Commissioner under this chapter shall be in accordance with §§ 23-61-303 -- 23-61-306.

(b) Appeals from orders of the commissioner made under this chapter shall be made in accordance with § 23-61-307.



§ 23-67-223 - Comparison data for private passenger automobile, homeowners multi-peril, and dwelling fire insurance policies.

(a) The Insurance Commissioner shall compile computerized comparisons of premiums charged and coverage available, broken down by geographic area and by varying deductible levels, for private passenger automobile, homeowners multi-peril, and dwelling fire insurance policies for typical individuals and families.

(b) The commissioner shall make the information compiled under subsection (a) of this section available to consumers upon request.

(c) The commissioner shall engage in a public information campaign to make available to consumers information useful in choosing and maintaining private passenger automobile, homeowners multi-peril, and dwelling fire insurance coverage, including, but not limited to, information about certain policy definitions and provisions of which consumers should be particularly aware.






Subchapter 3 - -- Arkansas Workers' Compensation Insurance Plan

§ 23-67-301 - Title.

This subchapter shall be known and cited as the "Arkansas Workers' Compensation Insurance Plan".



§ 23-67-302 - Purpose.

The purpose of this subchapter is to amend title 23 of this Code to provide for the establishment of a mandatory workers' compensation insurance plan to assure coverage for employers who are in good faith entitled, but unable to procure, workers' compensation insurance in this state, and to provide that the operation and regulation of the Arkansas Workers' Compensation Insurance Plan shall be the responsibility of the Insurance Commissioner.



§ 23-67-303 - Establishment, operation, and regulation.

The Insurance Commissioner shall be responsible for the establishment, operation, and regulation of the Arkansas Workers' Compensation Insurance Plan pursuant to the provisions of this subchapter.



§ 23-67-304 - Plan for coverage.

(a) The Arkansas Workers' Compensation Insurance Plan shall give consideration to:

(1) The need for adequate and readily accessible coverage;

(2) Optional methods of improving the market affected;

(3) The need for reasonable underwriting standards;

(4) The need for adequate supervisory and servicing procedures to ensure proper operation of the plan;

(5) The need to establish procedures that will have minimum interference with the voluntary market;

(6) Distributing the obligations imposed by the plan and any profits or losses experienced by the plan equitably and efficiently among the participating insurers; and

(7) Establishing procedures for applicants and participants to have their grievances reviewed and resolved.

(b) (1) The plan shall provide for the issuance of a policy covering the entire liability of the employer as to the business for which workers' compensation insurance has been rejected.

(2) Nothing in this subsection shall modify or repeal the provisions of § 23-92-409.

(c) The rates and supplementary rate information of the plan shall meet the standards specified in § 23-67-208.

(d) The plan may obtain reinsurance for any part or all of its risks.

(e) (1) (A) At his or her discretion, the Insurance Commissioner is authorized to delegate all or any part of the commissioner's responsibility to establish and operate the plan.

(B) However, any such plan, or plan of operation, and any amendments thereto must receive the prior approval of the commissioner.

(2) Any person or entity to whom the establishment, implementation, or operation of the plan is delegated pursuant to this subsection shall file with and obtain the approval of the commissioner as to all policy forms, rates, or supplementary rate information necessary to effectuate the plan.

(3) (A) In delegating all or part of the commissioner's responsibility, the commissioner shall not approve any plan or filing that abrogates or restricts his or her authority to select the plan administrator or servicing carriers.

(B) The commissioner shall competitively select the organization or organizations to whom the responsibility of plan administrator shall be delegated.

(C) If the administration of the plan is delegated, the plan administrator or administrators shall have an office in Arkansas adequately staffed, outfitted, and maintained to provide the plan services delegated.

(D) The commissioner shall specify duties and functions of plan administrators and may structure and delegate administrative functions separately such as, but not limited to, rates, forms, and statistics for the best operation of the plan.

(4) Under the provisions of this subsection, the commissioner shall vigorously promote competition for the designation of the plan administrator and servicing carrier for the most effective operation of the plan.

(5) (A) The office in Arkansas is established to improve services provided by the plan, to promote and secure courteous and timely service, and to assure that the minimum standards as provided under subdivision (f)(2) of this section are met.

(B) The office in Arkansas shall also assist employers or agents with questions, problems, or complaints pertaining to the servicing carriers and secure and expedite prompt and fair treatment to employers for servicing carrier errors and service failures.

(6) (A) The Arkansas office manager shall have the authority to intervene with servicing carriers to secure an adequate level of service and prevent servicing carriers from imposing unreasonable demands or actions.

(B) The office manager shall keep a record of all employer or agent problems and complaints by a servicing carrier, including a description of the problem. This record shall be provided to the commissioner within sixty (60) days of each calendar year or upon the request of the commissioner.

(C) The manager shall promptly notify the commissioner of any problems upon a request by an employer.

(f) (1) (A) In order to promote competition and improve servicing carrier performance, the commissioner shall competitively select those servicing carriers who shall serve the plan.

(B) Any insurer licensed to transact workers' compensation and employers' liability insurance in Arkansas may apply for selection as a servicing carrier, but if an adequate number of qualified insurers do not apply, the commissioner may appoint any such insurer, as needed, to serve as a servicing carrier.

(2) All servicing carriers shall be subject to the following minimum standards:

(A) Each insurer shall continually employ such number of qualified administrative personnel and dedicate such equipment and facilities to the administration of the plan as the commissioner, in his or her reasonable discretion, deems adequate to service the needs of the plan; and

(B) Each such insurer shall comply with the following specific service or performance standards and such further standards as the commissioner may by rule and regulation provide:

(i) Provide a level of service comparable to that provided to employer-insureds in its voluntary workers' compensation line of business and assure the same by putting into effect internal administrative procedures, which shall assure that such is the case;

(ii) Maintain with the commissioner a list of responsible management personnel of the insurer qualified to make administrative decisions on the insurer's behalf concerning policies issued within the plan;

(iii) Keep the commissioner continually advised of the address and telephone number of the insurer's office servicing the plan on its behalf;

(iv) Maintain a toll-free telephone number or numbers adequate to service the plan and keep the commissioner, employers, and agents continually apprised of same;

(v) (a) Maintain its billing and rating procedure in timely compliance with orders of the commissioner.

(b) In particular, no insurer shall ever purport to effect a retroactive rate adjustment based upon a succeeding rate filing unless the insurer has specifically included within its policies a specific notice of pending rate change.

(c) No insurer shall fail to physically implement any rate change later than sixty (60) days of the date the order effecting the change is entered;

(vi) Such other service or performance standards, including, but not limited to, matters relating to loss experience, safety and loss control success, and profitability as the commissioner shall by rule and regulation prescribe; and

(vii) Such further standards as the commissioner may by rule and regulation provide.

(g) The commissioner is vested with the power and the reasonable discretion, after notice and hearing, to impose upon any servicing carrier not meeting the standards herein prescribed or set forth by rule and regulation an administrative fine or penalty in the sum of not more than one thousand dollars ($1,000) for each such violation of standards. The commissioner shall use this authority to discourage unreasonable or unfair actions by the servicing carriers.

(h) In considering performance of servicing carriers, the commissioner shall require the plan administrator to:

(1) File with the State Insurance Department quarterly results of the plan, including, but not limited to, premiums written and earned, losses paid, incurred losses, and administration and servicing carrier allowances; and

(2) File with the department annually the performance review and plan results of each plan servicing carrier.

(i) (1) Servicing carriers may join cooperatively with other licensed insurers or general business corporations for the purpose of satisfying their duties as servicing carriers, including, but not limited to, claim review and payment, and loss control and safety functions.

(2) The commissioner shall actively encourage additional financially sound licensed carriers or combinations of licensed carriers to join together as joint venturers with shared responsibilities for servicing functions and, also, to utilize the services of such claim, safety, and other service organizations as reasonably necessary to provide the best servicing carrier service economically possible.

(j) The commissioner shall establish within the plan an alternate preferred plan for employers who have carried workers' compensation insurance continually for at least four (4) policy years and who have had better than average loss experience and meet such additional reasonable standards as the commissioner shall by rule and regulation prescribe.

(k) (1) The commissioner shall by rule and regulation establish a performance plan related to the aforementioned service or performance standards and others to be promulgated with incentives and penalties to improve servicing carrier performance.

(2) The performance plan shall provide for up to thirty-three percent (33%) of the servicing carrier's remuneration to be based on performance.

(3) The servicing carrier performance plan shall provide an annual basis for penalties on carriers performing below standard to the extent of their underperformance under the criteria as hereinafter established by rule and regulation up to thirty-three percent (33%) of their remuneration.

(4) These penalties shall be distributed as incentives to carriers performing at or above standard up to thirty-three percent (33%) of their remuneration.

(5) (A) (i) The commissioner shall conduct a comprehensive performance review of the plan administrator as often as the commissioner deems advisable, which shall not be less frequent than one (1) time every five (5) years to the extent necessary for the proper operation of the plan.

(ii) The commissioner shall conduct a performance review of each servicing carrier as often as the commissioner deems advisable in order to assure adequate levels of service.

(B) This comprehensive performance review shall be conducted independently of any other performance review conducted by an organization owned or controlled by the insurance carriers.

(C) A report of this review and action taken to improve plan performance shall be made to the Legislative Council and the interim House Committee on Insurance and Commerce and the interim Senate Committee on Insurance and Commerce no later than September 1 after the calendar year reviewed.



§ 23-67-305 - Mandatory participation in the Arkansas Workers' Compensation Insurance Plan.

(a) All insurers licensed to transact workers' compensation and employers' liability insurance in this state, as defined in § 23-62-105(a)(3) and who have qualified to transact workers' compensation insurance pursuant to § 11-9-302(a) shall participate in the equitable apportionment among them of risks eligible for the Arkansas Workers' Compensation Insurance Plan.

(b) Participation in the plan expenses, profits, and losses shall be in the proportion that the net direct workers' compensation insurance premiums of each member written in this state during the preceding calendar year bears to the aggregate net direct workers' compensation insurance premiums of all members of the plan written in this state during the preceding calendar year.



§ 23-67-306 - Employers entitled to insurance.

(a) Any employer required to secure the payment of compensation under the provisions of § 11-9-404(a)(1) or any similar federal law shall be entitled to insurance under the provisions of this subchapter, provided:

(1) The employer pays his or her premium based upon the premium payment rules approved by the Insurance Commissioner;

(2) The employer has complied with all effective laws, orders, rules, or regulations made by public authorities relating to the welfare, health, and safety of employees;

(3) The employer is not in default of premium payments owed for workers' compensation insurance. Provided, however, that no employer shall be deemed to be in default of a premium payment if all of the sum by which he or she is alleged to be in default is properly attributable to a good faith, bona fide dispute between the insurer and the employer over the accuracy or legality of an audit of payroll performed by or at the request of the insurer, and which dispute is in formal process of resolution as provided in § 23-67-219(3). All such disputes shall be resolved in the manner set forth in § 23-67-219(3)(B).

(b) In order to promote competition and improve servicing carrier performance, an employer applying for coverage or on renewal in the Arkansas Workers' Compensation Insurance Plan may strike six (6) servicing carriers, not to exceed a maximum of one-half (1/2) of the eligible servicing carriers, from the list of eligible servicing carriers to which the employer can be assigned.



§ 23-67-307 - Cancellation of policy.

If, after the issuance of a policy providing insurance pursuant to the provisions of this subchapter, the insurer which issued the policy finds that the employer to whom the policy was issued is not, or has ceased to be, entitled to the insurance, the insurer shall have the right to cancel the policy in accordance with § 11-9-408(b).



§ 23-67-308 - Failure of insurer to comply.

If any insurer refuses or neglects to comply with the provisions of this subchapter or with any order or ruling made by the Insurance Commissioner pursuant to this subchapter, the insurer shall be subject to the administrative penalties provided for in the Arkansas Insurance Code.



§ 23-67-309 - Appeal.

Any person aggrieved by an order or ruling made by the Insurance Commissioner under the provisions of this subchapter shall have the right to appeal the order or ruling pursuant to § 23-61-307.



§ 23-67-310 - Rules and regulations.

The Insurance Commissioner is authorized to promulgate such reasonable rules and regulations as are necessary to carry out the provisions of this subchapter.



§ 23-67-311 - Association policies.

Under such rules and regulations as shall be adopted by the Insurance Commissioner, and notwithstanding other provisions of this chapter, the commissioner is given the authority in the Arkansas Workers' Compensation Insurance Plan to allow the issuance of group or association workers' compensation insurance policies to logging contractors or dealers as sponsors. The policies may, in turn, insure for workers' compensation and employers' liability purposes no fewer than five (5) independent contractors who provide logging services to the sponsoring contractor or dealer. Provided, however, that such association or group coverage be made available on a nondiscriminatory basis to all other industries if the commissioner rules that the coverage is reasonably applicable to that industry and economically sound with respect to the plan.



§ 23-67-312 - Alternate preferred plan.

(a) The Insurance Commissioner shall establish within the Arkansas Workers' Compensation Insurance Plan an alternate preferred plan for employers, including logging or pulpwood dealers or contractors, who have carried workers' compensation insurance coverage continuously for at least four (4) policy years and who have had better than average loss experience and meet such additional reasonable standards as the commissioner shall by rule and regulation prescribe.

(b) Such an alternate preferred plan shall address the issues of deductibles and deposit premiums and make such provisions and allowances with respect thereto which are economically sound and in the best interest of the plan and the industries affected.



§ 23-67-313 - Competitive selection.

(a) The Insurance Commissioner shall make a good faith effort to comply with the intent of the provisions requiring competitive selection of the administrator of the Arkansas Workers' Compensation Insurance Plan and servicing carriers. The administrator and servicing carriers shall be competitively selected no less often than every three (3) years. Consideration for the administrator and servicing carriers shall include cost, finances, operating and service capabilities, and the record of service and other factors deemed necessary for the effective and proper operation of the plan. The commissioner may suspend formal bidding for the administrator provided that:

(1) The commissioner has sought and compared other administrative services available;

(2) The commissioner deems there to have been in the interim a satisfactory improvement in administrator and servicing carrier performance;

(3) The commissioner judges continuation of the present administrator subject to the modifications herein set forth and to hereafter be promulgated by rule and regulation to be in the best interests of Arkansas;

(4) Coverage and service is adequately and properly provided to Arkansas employers entitled to insurance, and coverage is provided in other states for employees of Arkansas employers to the extent possible and the proper coverage is in the best interests of the employers and plan operations. Adequate coverage of employees while working on a temporary or occasional basis in other states is essential to Arkansas employers and employees; and

(5) The administrator has an office in Arkansas and the office has the staff and authority necessary to properly serve Arkansas employers and the commissioner in accordance with the provisions of this act.

(b) The commissioner shall review the plan operations to ensure compliance with this act. The commissioner shall review and report to the Legislative Council and the Senate Committee on Insurance and Commerce and the House Committee on Insurance and Commerce by September 1 of each year, with the first report to be submitted no later than September 1, 1997, including, but not limited to, the following information:

(1) Competitive selection of the administrator and servicing carriers;

(2) Plan operating performance and service in accordance with the intent of this act, including performance reviews of the administrator, servicing carriers, and plan regulations;

(3) Proper authority and independence of the Arkansas office to properly perform and secure prompt, fair, and reasonable service as required by this act; and

(4) Coverage provided by the plan in other states, including evidence providing that carriers promptly provide coverage for employees of Arkansas employers working in other states as provided in this act.

(c) The commissioner is encouraged to hold public hearings as needed to assist in achieving the objectives of the act and to assist with the review and report provided to the Legislative Council and the Senate Committee on Insurance and Commerce and the House Committee on Insurance and Commerce.






Subchapter 4 - -- Use of Credit Information in Personal Insurance Act

§ 23-67-401 - Title.

This subchapter shall be known and may be cited as the "Use of Credit Information in Personal Insurance Act".



§ 23-67-402 - Purpose.

The purpose of this subchapter is to regulate the use of credit information for personal insurance so that consumers are afforded certain protections with respect to the use of the information.



§ 23-67-403 - Scope.

This subchapter applies to personal insurance and not to commercial insurance or any other type of insurance.



§ 23-67-404 - Definitions.

For the purposes of this subchapter:

(1) "Adverse action" means a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of any insurance, existing or applied for, in connection with the underwriting of personal insurance;

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company;

(3) "Applicant" means an individual who has applied to be covered by a personal insurance policy with an insurer;

(4) "Consumer" means an insured whose credit information is used or whose credit score is calculated in the underwriting or rating of a personal insurance policy or an applicant for the policy;

(5) "Consumer reporting agency" means any person who for monetary fees, dues, or on a cooperative nonprofit basis regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties;

(6) (A) "Credit information" means any credit-related information derived from a credit report or found on a credit report itself.

(B) Information that is not credit-related shall not be considered "credit information" regardless of whether it is contained in a credit report or in an application or is used to calculate a credit score;

(7) (A) "Credit report" means any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, or credit capacity that is used or expected to be used or collected, in whole or in part, for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement.

(B) Loss history reports and driving history reports are not considered to be credit reports;

(8) "Credit score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based solely on credit information for the purpose of predicting the future insurance loss exposure of an individual applicant or insured; and

(9) "Personal insurance" means private passenger automobile, homeowners, motorcycle, mobile home owners, noncommercial dwelling fire insurance, noncommercial farm owners, boat, personal watercraft, snowmobile, and recreational vehicle policies.



§ 23-67-405 - Use of credit information.

An insurer authorized to do business in Arkansas that uses credit information to underwrite or rate risks shall not:

(1) Use a credit score that is calculated using income, gender, address, zip code, ethnic group, religion, marital status, or nationality of the consumer as a factor;

(2) Deny, cancel, or nonrenew a policy of personal insurance solely on the basis of credit information without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by subdivision (1) of this section;

(3) Base an insured's renewal rates for personal insurance solely upon credit information without consideration of any other applicable factor independent of credit information;

(4) Take an adverse action against a consumer solely because he or she does not have a credit card account without consideration of any other applicable factor independent of credit information;

(5) Consider an absence of credit information or an inability to calculate a credit score in underwriting or rating personal insurance unless the insurer does one (1) of the following:

(A) Treats the consumer as otherwise approved by the Insurance Commissioner if the insurer presents information that such an absence or inability relates to the risk for the insurer;

(B) Treats the consumer as if the applicant or insured had neutral credit information as defined by the insurer; or

(C) Excludes the use of credit information as a factor and uses only other underwriting criteria;

(6) Take an adverse action against a consumer based on credit information unless an insurer obtains and uses a credit report issued or a credit score calculated within ninety (90) days prior to the date the policy is first written or renewal is issued;

(7) Use credit information unless not later than thirty-six (36) months following the last time that the insurer obtained current credit information for the insured the insurer recalculates the credit score or obtains an updated credit report. Regardless of the requirements of this subdivision (7):

(A) (i) Upon the written request of a consumer, the insurer shall reunderwrite and rerate the policy based upon a current credit report or credit score.

(ii) An insurer need not recalculate the credit score or obtain the updated credit report of a consumer or reunderwrite or rerate a policy more frequently than one (1) time in a twelve-month period;

(B) The insurer shall have the discretion to obtain current credit information prior to any renewal before the end of the thirty-six (36) months;

(C) No insurer need obtain current credit information for an insured despite the requirements of subdivision (7)(A) of this section if one (1) of the following applies:

(i) The insurer is treating the consumer as otherwise approved by the commissioner;

(ii) (a) The insured is in the most favorably priced rating tier of the insurer within a group of affiliated insurers.

(b) However, the insurer shall have the discretion to order an updated credit report;

(iii) (a) Credit was not used for underwriting or rating the insured when the policy was initially written.

(b) However, the insurer shall have the discretion to use credit information for underwriting or rating the insured upon renewal;

(iv) The insurer reevaluates the insured beginning no later than thirty-six (36) months after inception and thereafter based upon other underwriting or rating factors excluding credit information; or

(v) If credit scoring is not used at renewal; or

(8) Use the following as a negative factor in any credit-scoring methodology for the purpose of underwriting or rating a policy of personal insurance:

(A) Credit inquiries not initiated by the consumer or inquiries requested by the consumer for his or her own credit information;

(B) Inquiries relating to insurance coverage if so identified on a consumer's credit report;

(C) Medical collection accounts;

(D) Multiple-lender inquiries if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty (30) days of one another unless only one (1) inquiry is considered; or

(E) Multiple-lender inquiries if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within thirty (30) days of one another unless only one (1) inquiry is considered.



§ 23-67-406 - Dispute resolution and error correction.

(a) If it is determined through the dispute resolution process set forth in section 1681i(a)(5) of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., that the credit information of a current insured was incorrect or incomplete and if the insurer receives written notice of the determination from either the consumer reporting agency or from the insured, the insurer shall reunderwrite and rerate the consumer within thirty (30) calendar days of receiving the notice.

(b) After reunderwriting or rerating the insured, the insurer shall make any necessary adjustments consistent with its underwriting and rating guidelines.

(c) If an insurer determines that the insured has overpaid a premium, the insurer shall refund to the insured the amount of overpayment.



§ 23-67-407 - Initial notification.

(a) (1) If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose either on the insurance application or at the time the insurance application is taken that it may obtain credit information in connection with the application.

(2) The disclosure shall be either written or provided to an applicant in the same medium as the application for insurance.

(3) The insurer need not provide the disclosure statement required under this section to any insured on a renewal policy if the insured has previously been provided a disclosure statement.

(b) Use of the following example disclosure statement constitutes compliance with this section: "In connection with this application for insurance, we may review your credit report or obtain or use a credit-based score based on the information contained in that credit report. We may use a third party in connection with the development of your credit score."



§ 23-67-408 - Adverse action notification.

If an insurer takes an adverse action based upon credit information, the insurer shall:

(1) Provide the consumer the name, address, and phone number of the person or division at the insurance company responsible for handling applicant or policyholder questions concerning credit-based underwriting decisions;

(2) Provide notification to the consumer that an adverse action has been taken, in accordance with the requirements of section 1681m(a) of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., including:

(A) The name, address, and toll-free telephone number of the credit bureau that provided the insurer with the credit-based information;

(B) The fact that the consumer has the right to obtain a free copy of his or her credit report from the appropriate credit bureau; and

(C) The fact that the consumer has the right to challenge information contained in his or her credit report; and

(3) (A) Provide notification to the consumer explaining the reasons for the adverse action.

(B) (i) The reasons shall be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take an adverse action.

(ii) The notification shall include a description of up to four (4) factors that were the primary influences of the adverse action.

(C) The use of generalized terms such as "poor credit history", "poor credit rating", or "poor credit score" does not meet the explanation requirements of this section.



§ 23-67-409 - Filing.

(a) (1) Insurers that use credit scores to underwrite or rate risks shall file their scoring models or other scoring processes with the State Insurance Department.

(2) A third party may file scoring models on behalf of insurers.

(3) A filing that includes credit scoring shall include loss experience justifying the use of credit information.

(b) Any proprietary consumer report scoring system or model filed with the Insurance Commissioner under this subchapter shall remain confidential unless otherwise directed by a court order.



§ 23-67-410 - Indemnification.

(a) An insurer shall indemnify, defend, and hold agents harmless from and against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of a producer who obtains or uses credit information or credit scores, or both, for an insurer, provided the producer follows the instructions of or procedures established by the insurer and complies with any applicable law or regulation.

(b) Nothing in this section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this section.



§ 23-67-411 - Sale of policy term information by consumer reporting organization.

(a) (1) No consumer reporting agency shall provide or sell data or lists that include any information that, in whole or in part, was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or credit score.

(2) The information includes, but is not limited to:

(A) The expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire; and

(B) The terms and conditions of the consumer's insurance coverage.

(b) The restrictions provided in subsection (a) of this section do not apply to data or lists the consumer reporting agency supplies to the insurance producer from whom information was received, the insurer on whose behalf the producer acted, or the insurer's affiliates or holding companies.

(c) Nothing in this section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.



§ 23-67-412 - Fair Credit Reporting Act.

The provisions of this subchapter shall be subject to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.



§ 23-67-413 - Individual underwriting allowed.

Nothing in this subchapter is intended to prevent an insurer from considering each risk on an individual basis, looking at individual risk characteristics and other factors predictive of future loss.



§ 23-67-414 - Regulations.

The Insurance Commissioner may make reasonable rules and regulations necessary for or as an aid to the effectuation of any provision of this subchapter.



§ 23-67-415 - Annual report regarding personal insurance.

(a) No later than March 31 of each year, each insurance company writing any personal insurance that uses credit-scoring information shall report to the Insurance Commissioner for each personal insurance type listed in § 23-67-404(9) the number of:

(1) Policies written during the preceding year;

(2) Policies that received a premium increase due to credit scoring during the preceding year; and

(3) Policies that received a premium decrease due to credit scoring during the preceding year.

(b) Information filed with the commissioner under this section by an insurance company shall be treated as proprietary information and is exempt from public disclosure.






Subchapter 5 - -- Malpractice Insurance Rates

§ 23-67-501 - Applicability.

(a) The provisions of this subchapter shall be applicable to malpractice insurance as defined in § 23-62-105(a)(10) except officers and directors liability and fiduciary insurance.

(b) Section 23-67-208 shall not apply to malpractice insurance.



§ 23-67-502 - Standards for rates.

Rates for malpractice insurance shall not be:

(1) (A) Excessive.

(B) A rate is excessive if it is likely to produce a profit from an Arkansas business that is unreasonably high in relation to past and prospective loss experience or if expenses are unreasonably high in relation to the product or services rendered;

(2) (A) Inadequate.

(B) A rate is inadequate if, together with investment income attributable to it, it fails to satisfy projected losses and expenses; or

(3) (A) Unfairly discriminatory.

(B) A rate is unfairly discriminatory in relation to another in the same class of business if it does not reflect equitably the differences in expected losses and expenses.

(C) Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors or with like expense factors but different loss exposures if the rates reflect the differences with reasonable accuracy.



§ 23-67-503 - Rating criteria.

(a) A malpractice insurer shall consider past and prospective loss experience solely within this state.

(b) (1) If insufficient experience exists within this state upon which a rate can be based, the malpractice insurer may consider experience within any other state or states that have similar claim costs and frequency.

(2) If sufficient experience from any other state is not available, the malpractice insurer may use nationwide experience.

(c) In its rate filing and records, the malpractice insurer shall provide detailed information on the data supporting the experience it is using.

(d) When experience outside this state is considered, as much weight as possible shall be given to state experience.



§ 23-67-504 - Rate administration.

(a) (1) The Insurance Commissioner shall promulgate rules requiring each malpractice insurer to record and report its loss and expense experience and any other data, including reserves, the commissioner considers necessary to determine whether rates comply with the standards set forth in § 23-67-502.

(2) The information shall be provided in the form prescribed by the commissioner.

(b) The commissioner may require that the malpractice insurer's annual report and any supplemental report that contains information about a malpractice insurer's loss and loss adjustment reserves be accompanied by an opinion signed and sworn to by a qualified and independent actuary verifying that within the nine (9) months prior to the submission of the report:

(1) The actuary has conducted a review and analysis of the malpractice insurer's loss and loss adjustment reserves; and

(2) The reserves are:

(A) Computed in accordance with accepted loss-reserving standards; and

(B) Fairly stated in accordance with sound loss-reserving principles.

(c) The commissioner shall:

(1) Maintain by malpractice insurer all reports submitted under this section for at least six (6) years; and

(2) Consider the reports in determining the appropriateness of rates for malpractice insurance.

(d) The commissioner may:

(1) Examine and review the assessment of risk for different specialties or practices;

(2) Hold a public hearing on any filing containing a risk assignment for malpractice insurance to determine whether the risk assignment is reasonable; and

(3) Issue orders concerning the risk assignment.



§ 23-67-505 - Filing of rating information.

(a) Every malpractice insurer shall file with the Insurance Commissioner every manual of classifications, rules, and rates, every rating plan, and every modification of any manual classification, rule, or rate that it proposes to use in this state.

(b) The expense provisions included in the rates to be used by a malpractice insurer shall reflect its:

(1) Operating methods; and

(2) Actual and anticipated expense experience.

(c) (1) The rates to be used by a malpractice insurer shall contain provisions for contingencies and an allowance permitting a reasonable rate of return.

(2) In determining a reasonable rate of return, consideration shall be given to all investment income reasonably attributable to the insurer's malpractice insurance line of business.

(d) Every filing shall:

(1) State its proposed effective date;

(2) Indicate the character and extent of the coverage contemplated; and

(3) Contain supporting information which may include:

(A) The experience or judgment of the malpractice insurer making the filing;

(B) Its interpretation of any statistical data relied upon;

(C) The experience of other malpractice insurers; and

(D) Any other factors that the malpractice insurer deems relevant.



§ 23-67-506 - Review of filings.

(a) All malpractice rate filings shall remain on file for public inspection.

(b) Whenever a malpractice insurer files a proposed overall rate increase of twenty percent (20%) or greater, it shall:

(1) Publish notice of the filing for three (3) consecutive business days in a newspaper of general circulation in this state; and

(2) Furnish proof of notice to the Insurance Commissioner.

(c) The commissioner may hold a hearing on any malpractice rate increase filing.

(d) The commissioner shall approve or disapprove all malpractice rate filings subject to the standards for rates under § 23-67-502 within sixty (60) days after the date of the filing.

(e) Notwithstanding subsection (d) of this section, the commissioner may approve an excessive rate if he or she finds that the failure to approve the rate may tend to substantially lessen competition in the Arkansas malpractice insurance market.



§ 23-67-507 - Disapproval of rates.

The Insurance Commissioner shall follow the procedures set forth in § 23-67-213 when any malpractice rate filing under this subchapter is disapproved.



§ 23-67-508 - Administrative procedures.

(a) Administrative procedures exercised by the Insurance Commissioner under this subchapter shall be in accordance with §§ 23-61-303 -- 23-61-306.

(b) (1) Appeals from orders of the commissioner under this subchapter shall be made in accordance with § 23-61-307.

(2) Any appeal under this subchapter shall be given precedence over other pending matters so that the court may hold a hearing and reach a decision within thirty (30) days of the filing of the transcript, evidence, and files.



§ 23-67-509 - Provisions cumulative.

This subchapter supplements existing law. Only those laws and parts of laws in direct conflict with this subchapter are repealed.



§ 23-67-510 - Effective date.

This subchapter applies to all malpractice policies issued or renewed on or after January 1, 2006.









Chapter 68 - Rehabilitation And Liquidation Of Insurance Companies

§ 23-68-101 - Uniform Insurers Liquidation Act.

(1) Section 23-68-102(2)-(13), together with §§ 23-68-101, 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120, constitute and may be referred to as the "Uniform Insurers Liquidation Act".

(2) The Uniform Insurers Liquidation Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. To the extent that its provisions when applicable conflict with other provisions of this chapter, the provisions of such act shall control.



§ 23-68-102 - Definitions.

For the purpose of this chapter:

(1) "Impairment" or "insolvency". The capital of a stock insurer or the surplus of a mutual or reciprocal insurer shall be deemed to be impaired and the insurer shall be deemed to be insolvent when such insurer is not possessed of assets at least equal to all liabilities and required reserves together with its total issued and outstanding capital stock if a stock insurer, or the minimum surplus if a mutual or reciprocal insurer, required by the Arkansas Insurance Code to be maintained for the kind or kinds of insurance it is then authorized to transact.

(2) "Insurer" means any person, firm, corporation, association, or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization or conservation by the commissioner or the equivalent insurance supervisory official of another state.

(3) "Delinquency proceeding" means any proceeding commenced against an insurer pursuant to this chapter for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer.

(4) "State" means any state of the United States and also the District of Columbia and the Commonwealth of Puerto Rico.

(5) "Foreign country" means territory not in any state.

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized, or in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States, and any such insurer is deemed to be domiciled in such state.

(7) "Ancillary state" means any state other than a domiciliary state.

(8) "Reciprocal state" means any state other than this state in which in substance and effect the provisions of the Uniform Insurers Liquidation Act, as defined in § 23-68-101, are in force, including the provisions requiring that the commissioner of insurance or equivalent insurance supervisory official be the receiver of a delinquent insurer.

(9) "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and, as to such specifically encumbered property, the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be deemed general assets.

(10) "Preferred claim" means any claim with respect to which the law of the state or of the United States accords priority of payments from the general assets of the insurer.

(11) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

(12) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claim or claims against general assets. The term also includes claims which more than four (4) months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

(13) "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context may require.

(14) "Hazardous financially" means the existence of any condition or the omission or commission of any act which would, in the reasonable discretion of the commissioner, seriously affect the advisability of an insurer's continued operation in this state or, as a result of its financial condition or other matters, would render the insurer's continued operation in this state perilous to the general public or to the policyholders or creditors of the insurer. The commissioner is authorized to promulgate regulations to set forth standards by which he or she might make a determination that the continued operation of an insurer might be hazardous financially.



§ 23-68-103 - Delinquency proceedings generally.

(a) The Pulaski County Circuit Court shall have original jurisdiction of delinquency proceedings under this chapter, and that court is authorized to make all necessary or proper orders to carry out the purposes of this chapter.

(b) The venue of delinquency proceedings against a domestic, foreign, or alien insurer shall be in the Pulaski County Circuit Court.

(c) Delinquency proceedings pursuant to this chapter shall constitute the sole and exclusive method of liquidating, rehabilitating, reorganizing, or conserving an insurer, and no court shall entertain a petition for the commencement of such proceedings unless the petition has been filed in the name of the state on the relation of the Insurance Commissioner.

(d) An appeal shall lie to the Supreme Court from an order granting or refusing rehabilitation, liquidation, or conservation, and from every other order in delinquency proceedings having the character of a final order as to the particular portion of the proceedings embraced therein.



§ 23-68-104 - Commencement of delinquency proceedings.

The Insurance Commissioner shall commence any such proceedings by application to the court for an order directing the insurer to show cause why the commissioner should not have the relief prayed for. On the return of such order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the policyholders, creditors, stockholders, members, subscribers, or the public may require.



§ 23-68-105 - Injunctions -- Commissioner as party to suits.

(1) Upon application by the Insurance Commissioner for such an order to show cause, or at any time thereafter, the court may without notice issue an injunction restraining the insurer, its officers, directors, stockholders, members, subscribers, agents, and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

(2) The court may at any time during a proceeding under this chapter issue such other injunctions or orders as may be deemed necessary to prevent interference with the commissioner or the proceeding, or waste of the assets of the insurer, or the commencement or prosecution of any actions, or the obtaining of preferences, judgments, attachments or other liens, or the making of any levy against the insurer or against its assets or any part thereof.

(3) Notwithstanding any other provision of law, no bond shall be required of the commissioner as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.

(4) No judgment or order rendered by any court of this state in any action pending by or against the delinquent insurer after the commencement of delinquency proceedings shall be binding upon the commissioner unless the commissioner shall have been made a party to such suit.

(5) The commissioner shall not be required to plead any suit in which he or she may be a proper party plaintiff or defendant in any of the courts of this state until ninety (90) days after the date of his or her appointment as receiver.



§ 23-68-106 - Grounds for rehabilitation -- Domestic insurers.

The Insurance Commissioner may apply to the court for an order appointing him or her in his or her official capacity and his or her successors in office as receiver of and directing him or her to rehabilitate a domestic insurer upon one (1) or more of the following grounds:

(1) The insurer is impaired or insolvent;

(2) The insurer has refused to submit any of its books, records, accounts, or affairs to reasonable examination by the commissioner;

(3) The insurer has concealed or removed records or assets or otherwise violated § 23-69-134;

(4) The insurer has failed to comply with an order of the commissioner to make good an impairment of capital or surplus or both;

(5) The insurer has transferred or attempted to transfer substantially its entire property or business, or has entered into any transaction the effect of which is to merge substantially its entire property or business into that of any other insurer without having first obtained the written approval of the commissioner;

(6) The insurer has willfully violated its charter or articles of incorporation or any law of this state;

(7) The insurer has an officer, director, or manager who has refused to be examined under oath concerning its affairs;

(8) The insurer has been or is the subject of an application for the appointment of a receiver, trustee, custodian, or sequestrator of the insurer or its property otherwise than pursuant to the provisions of the Arkansas Insurance Code, but only if the appointment has been made or is imminent and its effect is or would be to oust the courts of this state of jurisdiction hereunder;

(9) The insurer has consented to an order through a majority of its directors, stockholders, members, or subscribers;

(10) The insurer has failed to pay a final judgment rendered against it in this state upon any insurance contract issued or assumed by it, within thirty (30) days after the judgment became final, or within thirty (30) days after the time for taking an appeal has expired, or within thirty (30) days after dismissal of an appeal before final termination, whichever date is the later;

(11) The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders, creditors, or the public;

(12) There is a reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to, the insurer that if established would endanger assets in an amount threatening the solvency of the insurer;

(13) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person if the person has been found after notice and hearing by the commissioner to be dishonest or untrustworthy in a way affecting the insurer's business;

(14) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy; or

(15) The insurer has failed to file its annual statement or other financial report required by law within the time allowed by law and, after written demand by the commissioner, has failed to give an adequate explanation immediately.



§ 23-68-107 - Grounds for liquidation.

The Insurance Commissioner may apply to the court for an order appointing him or her as receiver, if his or her appointment as receiver shall not be then in effect, and directing him or her to liquidate the business of a domestic insurer or of the United States branch of an alien insurer having trusteed assets in this state, regardless of whether or not there has been a prior order directing him or her to rehabilitate such insurer, upon any of the grounds specified in § 23-68-106, or if the insurer:

(1) Has ceased transacting business for a period of one (1) year; or

(2) Is an insolvent insurer and has commenced voluntary liquidation or dissolution or attempts to commence or prosecute any action or proceeding to liquidate its business or affairs or to dissolve its corporate charter or to procure the appointment of a receiver, trustee, custodian, or sequestrator under any law except the Arkansas Insurance Code.



§ 23-68-108 - Grounds for conservation -- Domestic, foreign, and alien insurers.

(a) The Insurance Commissioner may apply to the court for an order appointing him or her as receiver and directing him or her to conserve the assets of a domestic insurer upon any of the grounds specified in § 23-68-106 or § 23-68-107.

(b) The commissioner may apply to the court for an order appointing him or her as receiver or ancillary receiver and directing him or her to conserve the assets within this state of a foreign insurer upon any of the following grounds:

(1) Upon any of the grounds specified in § 23-68-106 or § 23-68-107; or

(2) Upon the ground that its property has been sequestered in its domiciliary sovereignty or in any other sovereignty.

(c) The commissioner may apply to the court for an order appointing him or her as receiver or ancillary receiver and directing him or her to conserve the assets within this state of any alien insurer upon any of the following grounds:

(1) Upon any of the grounds specified in § 23-68-106 or § 23-68-107;

(2) Upon the ground that the insurer has failed to comply within the time designated by the commissioner with an order made by him or her to make good an impairment of its trusteed funds; or

(3) Upon the ground that the property of the insurer has been sequestered in its domiciliary sovereignty or elsewhere.



§ 23-68-109 - Grounds for ancillary liquidation -- Foreign insurers.

The Insurance Commissioner may apply to the court for an order appointing him or her as ancillary receiver of and directing him or her to liquidate the business of a foreign insurer having assets, business, or claims in this state upon the appointment in the domiciliary state of the insurer of a receiver, liquidator, conservator, rehabilitator, or other officer by whatever name called for the purpose of liquidating the business of the insurer.



§ 23-68-110 - Order of rehabilitation.

(a) An order to rehabilitate a domestic insurer shall direct the Insurance Commissioner forthwith to take possession of the property of the insurer and to conduct the business thereof, and to take such steps toward removal of the causes and conditions which have made rehabilitation necessary as the court may direct.

(b) If at any time the commissioner deems that further efforts to rehabilitate the insurer would be useless, he or she may apply to the court for an order of liquidation.

(c) The commissioner, or any interested person upon due notice to the commissioner, at any time may apply to the court for an order terminating the rehabilitation proceedings and permitting the insurer to resume possession of its property and the conduct of its business, but no such order shall be made or entered except when, after a hearing, the court has determined that the purposes of the proceeding have been fully accomplished.



§ 23-68-111 - Order of liquidation -- Domestic and alien insurers.

(a) (1) An order to liquidate the business of a domestic insurer shall direct the Insurance Commissioner forthwith to take possession of the property of the insurer, to liquidate its business, to deal with the insurer's property and business in his or her own name as commissioner or in the name of the insurer, as the court may direct, and to give notice to all creditors who may have claims against the insurer to present the claims.

(2) The commissioner may apply for and secure an order dissolving the corporate existence of a domestic insurer upon his or her application for an order of liquidation of the insurer or at any time after the order of liquidation has been granted.

(b) An order to liquidate the business of a United States branch of an alien insurer having trusteed assets in this state shall be in the same terms as those prescribed for domestic insurers, save and except only that the assets of the business of such United States branch shall be the only assets included therein.



§ 23-68-112 - Order of conservation or liquidation -- Foreign and alien insurers.

(a) An order to conserve the assets of a foreign or alien insurer shall require the Insurance Commissioner forthwith to take possession of the property of the insurer within this state and to conserve it, subject to the further direction of the court.

(b) An order to liquidate the assets in this state of a foreign insurer shall require the commissioner forthwith to take possession of the property of the insurer within this state and to liquidate it subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver, as provided in this chapter.



§ 23-68-113 - Conduct of delinquency proceedings against domestic and alien insurers.

(1) Whenever under this chapter a receiver is to be appointed in delinquency proceedings for a domestic or alien insurer, the court shall appoint the Insurance Commissioner as such receiver. The court shall order the commissioner forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

(2) As a domiciliary receiver, the commissioner shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer, wherever located, as of the date of entry of the order directing him or her to rehabilitate or liquidate a domestic insurer or to liquidate the United States branch of an alien insurer domiciled in this state; and he or she shall have the right to recover the same and reduce the same to possession, except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are herein prescribed for ancillary receivers appointed in this state as to assets located in this state.

(3) The filing or recording of the order directing possession to be taken, or a certified copy thereof, in any office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded.

(4) The commissioner as domiciliary receiver shall be responsible for the proper administration of all assets coming into his or her possession or control. The court may at any time require a bond from him or her or his or her deputies if deemed desirable for the protection of such assets.

(5) Upon taking possession of the assets of an insurer, the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by this chapter for the purpose of rehabilitating, liquidating, or conserving the affairs or assets of the insurer.

(6) In connection with delinquency proceedings, the commissioner may appoint one (1) or more special deputy commissioners to act for him or her, and he or she may employ such counsel, clerks, and assistants as he or she deems necessary. The compensation of the special deputies, counsel, clerks, or assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Within the limits of duties imposed upon them, special deputies shall possess all the powers given to and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to such proceedings.



§ 23-68-114 - Disposition of funds held pursuant to § 23-68-113.

(a) (1) The Liquidation Division of the State Insurance Department is authorized to deposit funds now held pursuant to the provisions of § 23-68-113, and the Pulaski County Circuit Court, in one (1) or more accounts, in one (1) or more state or national banks, savings banks, savings and loan associations, or trust companies.

(2) These funds may be combined to yield the highest rate of return on the deposits, or in any other way to facilitate the efficient operation of the division and the respective receiverships under the jurisdiction of the division.

(3) These funds may be used for the purpose of operating the division and the respective receiverships that may, from time to time, fall under its jurisdiction, and for no other purpose.

(b) The funds referred to in subsection (a) of this section shall come from the accounts now held by the division, composed of assets sequestered from domestic insurers, and shall in no way be commingled or combined with funds of the State of Arkansas.



§ 23-68-115 - Conduct of delinquency proceedings against foreign insurers.

(1) Whenever under this chapter an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the Insurance Commissioner as ancillary receiver. The commissioner shall file a petition requesting the appointment on the grounds set forth in § 23-68-109:

(a) If he or she finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; or

(b) If ten (10) or more persons resident in this state having claims against such insurer file a petition with the commissioner requesting the appointment of such ancillary receiver.

(2) The domiciliary receiver for the purpose of liquidation of an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer located in this state; and he or she shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. He or she shall also be entitled to recover the other assets of the insurer located in this state, except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from his or her respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. He or she shall promptly transfer all remaining assets to the domiciliary receiver. Subject to the foregoing provisions, the ancillary receiver and his or her deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this state.

(3) The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which he or she may be entitled under the laws of this state.



§ 23-68-116 - Claims of nonresidents against domestic insurers.

(1) In a delinquency proceeding begun in this state against a domestic insurer, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(2) Controverted claims belonging to claimants residing in reciprocal states may either:

(a) Be proved in this state; or

(b) If ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings. In the event a claimant elects to prove his or her claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state, as provided in § 23-68-117 with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.



§ 23-68-117 - Claims against foreign insurers.

(1) In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(2) Controverted claims belonging to claimants residing in this state may either:

(a) Be proved in the domiciliary state as provided by the law of that state; or

(b) If ancillary proceedings have been commenced in this state, be proved in those proceedings.

In the event that any such claimant elects to prove his or her claim in this state, he or she shall file his or her claim with the ancillary receiver and shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least forty (40) days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver within thirty (30) days after the giving of such notice shall give notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of his or her intention to contest such claim, he or she shall be entitled to appear or to be represented in any proceeding in this state involving adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.



§ 23-68-118 - Form of claim -- Notice -- Hearing.

(1) All claims against an insurer against which delinquency proceedings have been begun shall set forth in reasonable detail the amount of the claim, or the basis upon which such amount can be ascertained, the facts upon which the claim is based, and the priorities asserted, if any. All such claims shall be verified by the affidavit of the claimant, or someone authorized to act on his or her behalf and having knowledge of the facts, and shall be supported by such documents as may be material thereto.

(2) All claims filed in this state shall be filed with the receiver, whether domiciliary or ancillary, in this state, on or before the last date for filing as specified in this chapter.

(3) Within ten (10) days of the receipt of any claim, or within such further period as the court may, for good cause shown, fix, the receiver shall report the claim to the court, specifying in such report his or her recommendation with respect to the action to be taken thereon. Upon receipt of such report, the court shall fix a time for hearing the claim and shall direct that the claimant or the receiver, as the court shall specify, shall give such notice as the court shall determine to such persons as shall appear to the court to be interested therein. All such notices shall specify the time and place of the hearing and shall concisely state the amount and nature of the claim, the priorities asserted, if any, and the recommendation of the receiver with reference thereto.

(4) At the hearing, all persons interested shall be entitled to appear, and the court shall enter an order allowing, allowing in part, or disallowing the claim. Any such order shall be deemed to be an appealable order.



§ 23-68-119 - Priority of certain claims.

(1) In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state. All such claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

(2) In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

(3) The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(4) The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his or her security and file his or her claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this chapter, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amounts shall be conclusive; otherwise, the amount shall be determined in the delinquency proceeding in the domiciliary state.



§ 23-68-120 - Attachment and garnishment of assets.

During the pendency of delinquency proceedings in this or any reciprocal state, no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four (4) months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.



§ 23-68-121 - Disposition of moneys collected.

(a) The moneys collected by the Insurance Commissioner in a proceeding under this chapter shall be from time to time deposited in one (1) or more state or national banks, savings banks, or trust companies, and in the case of the insolvency or voluntary or involuntary liquidation of any such depositary which is an institution organized and supervised under the laws of this state, such deposits shall be entitled to priority of payment on an equality with any other priority given by the banking laws of this state.

(b) The commissioner may in his or her discretion deposit such moneys or any part thereof in a national bank or trust company as a trust fund.



§ 23-68-122 - Exemption from fees.

The Insurance Commissioner shall not be required to pay any fee to any public officer in this state for filing, recording, issuing a transcript or certificate, or authenticating any paper or instrument pertaining to the exercise by the commissioner of any of the powers or duties conferred upon him or her under this chapter, whether or not the paper or instrument is executed by the commissioner or his or her deputies, employees, or attorneys of record and whether or not it is connected with the commencement of any action or proceeding by or against the commissioner, or with the subsequent conduct of the action or proceeding.



§ 23-68-123 - Borrowing on pledge of assets.

(a) For the purpose of facilitating the rehabilitation, liquidation, conservation, or dissolution of an insurer pursuant to this chapter, the Insurance Commissioner may, subject to the approval of the court, borrow money and execute, acknowledge, and deliver notes or other evidences of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust, or hypothecation of any or all of the property, whether real, personal, or mixed, of the insurer, and the commissioner, subject to the approval of the court, shall have power to take any and all other action necessary and proper to consummate any loan and to provide for the repayment thereof.

(b) The commissioner shall be under no obligation personally or in his or her official capacity to repay any loan made pursuant to this section.



§ 23-68-124 - Date of rights and liabilities upon liquidation.

The rights and liabilities of the insurer and of its creditors, policyholders, stockholders, members, subscribers, and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which made the order, subject to the provisions of this chapter with respect to the rights of claimants holding contingent claims.



§ 23-68-125 - Voidable transfers and liens.

(a) Any transfer of, or lien upon, the property of an insurer which is made or created within four (4) months prior to the granting of an order to show cause under this chapter with the intent of giving to any creditor a preference or of enabling him or her to obtain a greater percentage of his or her debt than any other creditor of the same class and which is accepted by the creditor having reasonable cause to believe that the preference will occur, shall be voidable.

(b) Every director, officer, employee, stockholder, member, subscriber, and any other person acting on behalf of the insurer who shall be concerned in any act or deed and every person receiving thereby any property of the insurer or the benefit thereof shall be personally liable therefor and shall be bound to account to the Insurance Commissioner.

(c) The commissioner as receiver in any proceeding under this chapter may avoid any transfer of or lien upon the property of an insurer which any creditor, stockholder, subscriber, or member of such insurer might have avoided and may recover the property so transferred unless such person was a bona fide holder for value prior to the date of the entering of an order to show cause under this chapter. The property or its value may be recovered from anyone who has received it except a bona fide holder for value as herein specified.



§ 23-68-126 - Priority of distribution of general assets.

(a) (1) The priority of distribution of claims from the general assets of the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section.

(2) Every claim in each class shall be paid in full, or adequate funds retained for the payment, before the members of the next class receive any payment.

(3) No subclasses shall be established within any class.

(b) The order of distribution of claims shall be:

(1) Class 1. The costs and expenses of administration, including, but not limited to, the following:

(A) The actual and necessary costs of preserving or recovering the assets of the insurer;

(B) Compensation for all services rendered in the liquidation;

(C) Any necessary filing fees from which the receiver is not exempt under § 23-68-122;

(D) The fees and mileage payable to witnesses;

(E) Reasonable attorney's fees; and

(F) The reasonable expenses of the Arkansas Property and Casualty Insurance Guaranty Fund, or any other domestic or foreign guaranty fund or guaranty association, for the handling of claims;

(2) Class 2. (A) All claims under policies for losses incurred, including third-party claims, and all claims of a domestic or foreign guaranty fund or guaranty association.

(B) All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims.

(C) That portion of any loss, for which indemnification is provided by other benefits or advantages recovered by the claimant shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support, or by way of succession at death, or as proceeds of life insurance, or as gratuities.

(D) No payment by an employer to his or her employee shall be treated as a gratuity;

(3) Class 3. Claims under nonassessable policies for unearned premium or other premium refunds;

(4) Class 4. Claims of the federal government not included in Class 2 or 3 above;

(5) Class 5. Debts due to employees for services performed to the extent that they do not exceed one thousand dollars ($1,000) and represent payment for services performed within one (1) year before the filing of the petition for liquidation. Officers and directors shall not be entitled to the benefit of this priority. The priority shall be in lieu of any similar priority which may be authorized by law as to wages or compensation of employees;

(6) Class 6. All claims against the insurer for liability for bodily injury to or destruction of tangible property which are not under policies, and claims of general creditors;

(7) Class 7. Claims of any state or local government. Claims, including those of any state or local governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of the claim shall be postponed to the class of claims under subdivision (b)(10) of this section;

(8) Class 8. Claims filed late or any other claims other than claims under subdivisions (b)(9) and (10) of this section;

(9) Class 9. Surplus notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law;

(10) Class 10. The claims of shareholders or other owners.

(c) (1) Every claim under a separate account established under the provisions of § 23-81-402 providing that the income, gains, and losses, realized and unrealized, from assets allocated to the separate account shall be credited to or charged against the account without regard to other income, gains, or losses of the life insurance company and, to the extent provided under the applicable contracts, that that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to the separate account shall not be chargeable with liabilities arising out of any other business the company may conduct, shall be satisfied out of the assets in the separate account equal to the reserves maintained in the account for the contracts.

(2) To the extent, if any, reserves maintained in the separate account are in excess of the amounts needed to satisfy claims under the separate account contracts, the excess shall be treated as general assets of the life insurance company.



§ 23-68-127 - Offsets.

(a) In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter, the credits and debts shall be set off, and the balance only shall be allowed or paid, except as provided in subsection (b) of this section.

(b) No offset shall be allowed in favor of any such person where:

(1) The obligation of the insurer to the person would not at the date of the entry of any liquidation order or otherwise, as provided in § 23-68-124, entitle him or her to share as a claimant in the assets of the insurer;

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view of its being used as an offset; or

(3) The obligation of the person is to pay an assessment levied against the members of a mutual insurer, or against the subscribers of a reciprocal insurer, or is to pay a balance upon the subscription to the capital stock of a stock insurer.



§ 23-68-128 - Allowance of certain claims.

(a) No contingent and unliquidated claim shall share in a distribution of the assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to this chapter, except that the claim shall be considered, if properly presented, and may be allowed to share when:

(1) The claim becomes absolute against the insurer on or before the last day for filing claims against the assets of the insurer; or

(2) There is a surplus and the liquidation is thereafter conducted upon the basis that the insurer is solvent.

(b) When an insurer has been so adjudicated to be insolvent, any person who has a cause of action against an insured of the insurer under a liability insurance policy issued by the insurer shall have the right to file a claim in the liquidation proceeding, regardless of the fact that the claim may be contingent, and the claim may be allowed if:

(1) It may be reasonably inferred from the proof presented upon the claim that the person would be able to obtain a judgment upon the cause of action against the insured;

(2) The person shall furnish suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claim against the insurer arising out of his or her cause of action other than those already presented can be made; and

(3) If the total liability of the insurer to all claimants arising out of the same act of its insured shall be no greater than its maximum liability would be were it not in liquidation.

(c) No judgment against an insured taken after the date of entry of the liquidation order shall be considered in the liquidation proceedings as evidence of liability, or of the amount of damages, and no judgment against an insured taken by default, or by collusion prior to the entry of the liquidation order shall be considered as conclusive evidence in the liquidation proceedings, either of the liability of the insured to the person upon the cause of action or of the amount of damages to which the person is therein entitled.

(d) No claim of any secured claimant shall be allowed at a sum greater than the difference between the value of the claim without security and the value of the security itself as of the date of the entry of the order of liquidation or such other date set by the court for determining rights and liabilities as provided in § 23-68-124 unless the claimant shall surrender his or her security to the commissioner, in which event the claim shall be allowed in the full amount for which it is valued.

(e) (1) Nothing in this chapter shall be construed to authorize the receiver, liquidator, or any other entity to compel payment from a reinsurer on the basis of estimated incurred but not reported losses or outstanding reserves.

(2) Notwithstanding any provision of this chapter to the contrary, the receiver or liquidator may negotiate a voluntary commutation and release of all obligations arising from reinsurance contracts or other agreements.



§ 23-68-129 - Time for filing claims.

(a) If, upon the entry of an order of liquidation under this chapter or at any time thereafter during liquidation proceedings, the insurer shall not be clearly solvent, the court shall, upon hearing after such notice as it deems proper, make and enter an order adjudging the insurer to be insolvent.

(b) (1) After the entry of the order of insolvency, regardless of any prior notice that may have been given to creditors, the Insurance Commissioner shall notify all persons who may have claims against the insurer to file the claims with him or her, at a place and within the time specified in the notice, or that the claims shall be forever barred.

(2) The time specified in the notice shall be as fixed by the court for filing of claims and which shall be not less than six (6) months after the entry of the order of insolvency.

(3) The notice shall be given in such manner and for such reasonable period of time as may be ordered by the court.



§ 23-68-130 - Report and petition for assessment.

Within three (3) years after the date of the entry of an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer, the Insurance Commissioner may make and file his or her report and petition to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The liabilities of the insurer to the extent thus far ascertained by the commissioner;

(3) The aggregate amount of the assessment, if any, which the commissioner deems reasonably necessary to pay all claims, the costs and expenses of the collection of the assessments, and the costs and expenses of the delinquency proceedings in full; and

(4) Any other information relative to the affairs or property of the insurer that the commissioner deems material.



§ 23-68-131 - Order and levy of assessment.

(a) (1) Upon the filing and reading of the report and petition provided for in § 23-68-130, the court, ex parte, may order the Insurance Commissioner to assess all members or subscribers of the insurer who may be subject to the assessment, in such an aggregate amount as the court finds reasonably necessary to pay all valid claims as may be timely filed and proved in the delinquency proceedings, together with the costs and expenses of levying and collecting assessments and the costs and expenses of the delinquency proceedings in full.

(2) Any order shall require the commissioner to assess each member or subscriber for his or her proportion of the aggregate assessment, according to such reasonable classification of such members or subscribers and formula as may be made by the commissioner and approved by the court.

(b) The court may order additional assessments upon the filing and reading of any amendment or supplement to the report and petition referred to in subsection (a) of this section if the amendment or supplement is filed within three (3) years after the date of the entry of the order of rehabilitation or liquidation.

(c) After the entry of the order to levy and assess members or subscribers of an insurer referred to in subsection (a) of this section, the commissioner shall levy and assess members or subscribers in accordance with the order.

(d) The total of all assessments against any member or subscriber with respect to any policy, whether levied pursuant to this chapter or pursuant to any other provision of the Arkansas Insurance Code, shall be for no greater amount than that specified in the policy or policies of the member or subscriber and as limited under the Arkansas Insurance Code, except as to any policy which was issued at a rate of premium below the minimum rate lawfully permitted for the risk insured, in which event the assessment against the policyholder shall be upon the basis of the minimum rate for such risk.

(e) No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with §§ 23-69-125 and 23-70-120.



§ 23-68-132 - Assessment prima facie correct -- Procedures to collect assessment.

(a) Any assessment of a subscriber or member of an insurer made by the Insurance Commissioner pursuant to an order of the court fixing the aggregate amount of the assessment against all members or subscribers and approving the classification and formula made by the commissioner under § 23-68-131(a) shall be prima facie correct.

(b) Each member or subscriber shall be notified of the amount of assessment to be paid by him or her by written notice mailed to the address of the member or subscriber last of record with the insurer. Failure of the member or subscriber to receive the notice so mailed, within the time specified therein or at all, shall be no defense in any proceeding to collect the assessment.

(c) If any member or subscriber fails to pay the assessment within the period specified in the notice, which period shall not be less than twenty (20) days after mailing, the commissioner may obtain an order in the delinquency proceedings requiring the member or subscriber to show cause at a time and place fixed by the court why judgment should not be entered against the member or subscriber for the amount of the assessment together with all costs, and a copy of the order and a copy of the petition therefor shall be served upon the member or subscriber within the time and in the manner designated in the order.

(d) If the subscriber or member after due service of a copy of the order and petition referred to in subsection (c) of this section is made upon him or her:

(1) Fails to appear at the time and place specified in the order, judgment shall be entered against him or her as prayed for in the petition; or

(2) Appears in the manner and form required by law in response to the order, the court shall hear and determine the matter and enter a judgment in accordance with its decision.

(e) The commissioner may collect the assessment through any other lawful means.



§ 23-68-133 - Reinsurer's liability.

(a) The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement.

(b) All reinsurance contracts to which an insurer domiciled in this state is a party that do not contain the provisions required with respect to the obligation of reinsurers in the event of insolvency of the reinsured in order to obtain credit for reinsurance or other applicable statutes, shall be construed to contain the following provisions:

(1) (A) In the event of insolvency and the appointment of a receiver, the reinsurance obligation shall be payable to the receiver upon demand, with reasonable provision for verification, on the basis of claims allowed pursuant to this subchapter, without diminution because of the insolvency or because the receiver has failed to pay all or a portion of any claims.

(B) Payments by the reinsurer as set forth above shall be made directly to the ceding insurer or to its receiver; and

(2) (A) The receiver of a reinsured company shall give written notice of the pendency of a claim against the reinsured company indicating the policy or bond reinsured within a reasonable time after the claim is filed.

(B) The receiver of a reinsured company may arrange for the giving of notice of the pendency of claims on reinsured policies by guaranty funds or by other persons responsible for the adjustment and settlement of the reinsured company's claims.

(C) Failure to give notice shall not excuse the obligation of the reinsurer unless it is substantially prejudiced thereby.

(D) The reinsurer may interpose, at its own expense, in the proceeding where the claim is to be adjudicated, any defense or defenses which it may deem available to the reinsured company or its receiver.

(c) (1) Payments by the reinsurer as set forth shall be made directly to the ceding insurer or its receiver, except where the contract of insurance or reinsurance specifically provides for another payee in the event of insolvency of the ceding insurer in accordance with any applicable requirements of statutes, rules, or orders of the domiciliary state of the ceding insurer.

(2) The receiver shall be entitled to recover from any person who unsuccessfully makes a claim directly against the reinsurer the receiver's attorneys' fees and expenses incurred in preventing any collection by the person.

(d) This section shall become effective on and after January 1, 1998, and shall apply to all contracts entered into, renewed, extended, or amended on or after that date, and to obligations arising from any business written or transaction occurring covered by reinsurance after January 1, 1998, pursuant to any contract, including those in existence prior to the effective date.



§ 23-68-134 - Priority of distribution of claims -- Legislative intent.

It is the intent of the General Assembly that § 23-68-126 as amended by this act apply to pending and future claims in existing delinquency proceedings as well as to claims in delinquency proceedings arising after July 2, 1997; that, in light of the ruling of the United States Supreme Court in United States Department of the Treasury v. Fabe, 508 U.S. 491 (1993), the General Assembly considers this act to be curative, remedial, and not affecting substantive rights in the distribution of assets in delinquency proceedings; that this act is necessary to cure any potential defect in the present priority of distribution scheme that may result from the Fabe decision and to preserve the original intent of the General Assembly with regard to the priorities of payment in delinquency proceedings.






Chapter 69 - Domestic Stock And Mutual Insurers

Subchapter 1 - -- General Provisions

§ 23-69-101 - Scope.

Sections 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156 shall apply only to domestic stock insurers and domestic mutual insurers transacting, or proposing to transact, insurance on the legal reserve plan.



§ 23-69-102 - Definitions.

As used in §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, unless the context otherwise requires:

(1) A "stock" insurer is an incorporated insurer with capital divided into shares and owned by its stockholders;

(2) A "mutual" insurer is an incorporated insurer without permanent capital stock and the governing body of which is elected as provided in §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156.



§ 23-69-103 - Inapplicability of general corporation statutes.

The statutes of this state relating to the powers and procedures of corporations other than insurance corporations shall not apply to domestic stock insurers and domestic mutual insurers, except as stated in § 23-69-128.



§ 23-69-104 - Powers of company not enlarged.

Nothing in §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156 shall be construed to authorize any company to engage in any kind of insurance business not authorized by its articles of incorporation nor to authorize any foreign or alien company to engage in any kind of insurance business in this state not covered by its certificate of authority to do business in this state.



§ 23-69-105 - Incorporation.

(a) This section applies to stock and mutual insurers hereafter incorporated in this state.

(b) One (1) or more persons may act as the incorporator or incorporators of a stock or mutual insurer by delivering articles of incorporation to the Insurance Commissioner for filing.

(c) The incorporator or incorporators shall execute articles of incorporation in duplicate and acknowledge their execution thereof in the same manner as provided by law for the acknowledgment of deeds. The articles of incorporation shall state and show:

(1) The name of the corporation. If a mutual, the word "mutual" may be a part of the name. An alternative name may be specified for use in jurisdictions wherein conflict of name with that of another insurer or organization might otherwise prevent the corporation from being authorized to transact insurance therein;

(2) The duration of its existence, which may be perpetual;

(3) The kinds of insurance, as defined in the Arkansas Insurance Code, which the corporation is formed to transact;

(4) If a stock corporation, its authorized capital stock, the number of shares of stock into which divided, the par value of each share, which par value shall be at least one dollar ($1.00). Shares without par value shall not be authorized;

(5) If a stock corporation, the extent, if any, to which shares of its stock shall be subject to assessment;

(6) If a mutual corporation, other than a life insurer, the maximum contingent liability of its members, other than as to nonassessable policies, for payment of losses and expenses incurred. The liability shall be as stated in the articles of incorporation but shall not be less than one (1) nor more than six (6) times the premium for the member's policy at the annual premium rate for a term of one (1) year;

(7) The number of directors, not less than three (3), who shall constitute the board of directors and conduct the affairs of the corporation and the names, addresses, and terms of the members of the initial board of directors. The term of office of initial directors shall be for not more than one (1) year after the date of incorporation;

(8) The name of the city or town and county in this state in which is to be located its home office and principal place of business;

(9) Such other provisions, not inconsistent with law, deemed appropriate by the incorporator or incorporators; and

(10) The name and residence address of each incorporator.



§ 23-69-106 - Articles of incorporation -- Filing and approval.

(a) (1) The incorporator or incorporators of a proposed domestic insurer incorporated under this subchapter, particularly §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, shall deliver the duplicate originals of the articles of incorporation thereof to the Insurance Commissioner together with the filing fees therefor specified in § 23-61-401 or any companion rule and regulation of the commissioner.

(2) If the commissioner finds that the articles comply with law, he or she shall endorse his or her approval upon each set of the articles and issue his or her certificate of incorporation.

(3) He or she shall thereupon place one (1) set of the articles on file in his or her office, and return the other set of the articles, for the records of the corporation, together with his or her certificate of incorporation, to the incorporator or incorporators or to the representative or representatives of the incorporator or incorporators.

(b) If the commissioner finds that the proposed articles of incorporation do not comply with law or that the corporation, if organized, could not meet the requirements for a certificate of authority under § 23-63-202 or other provisions of the Arkansas Insurance Code, the commissioner shall refuse to approve the articles of incorporation and shall return the duplicate sets thereof to the incorporator or incorporators, together with a written statement of his or her reasons for the nonapproval. The filing fee paid pursuant to subsection (a) of this section shall not be returnable.

(c) The corporation shall have legal existence as such upon the issuance of the certificate of incorporation by the commissioner, but it shall not transact business as an insurer until it has applied for and received from the commissioner a certificate of authority as provided by the Arkansas Insurance Code.

(d) A copy of the certificate of incorporation, certified by the commissioner, shall be admissible in all the courts of this state as prima facie evidence of due incorporation.



§ 23-69-107 - Articles of incorporation -- Amendment.

(a) A domestic stock insurer may amend its articles of incorporation for any lawful purpose by written authorization of the holders of a majority of the voting power of its outstanding capital stock or by affirmative vote of a majority voting at a lawful meeting of stockholders of which the notice given to stockholders included due notice of the proposal to amend.

(b) A domestic mutual insurer may amend its articles of incorporation for any lawful purpose by affirmative vote of a majority of those of its members present or represented by proxy at a lawful meeting of its members of which the notice given members included due notice of the proposal to amend.

(c) (1) Upon adoption of an amendment, the insurer shall make in duplicate under its corporate seal a certificate, sometimes referred to as "articles of amendment", setting forth the amendment and the date and manner of the adoption thereof. The certificate shall be executed by the insurer's president or vice president and secretary or assistant secretary and acknowledged by them before an officer authorized by law to take acknowledgments of deeds.

(2) The insurer shall deliver to the Insurance Commissioner the duplicate originals of the certificate, together with the filing fee specified therefor in § 23-61-401 or by rule and regulation.

(3) If he or she finds that the certificate and amendments comply with law, the commissioner shall endorse his or her approval upon each of the duplicate originals, place one (1) set on file in his or her office, and return the remaining set to the insurer for its corporate records.

(4) The amendment shall be effective when the commissioner has endorsed his or her approval on the certificate of amendment and placed it on file in his or her office.

(d) If the commissioner finds that the proposed amendment or certificate does not comply with law, the commissioner shall not approve it and shall return the duplicate certificate of amendment to the insurer together with his or her written statement of reasons for nonapproval. The filing fee shall not be returnable.

(e) (1) If an amendment of articles of incorporation would reduce the authorized capital stock of a stock insurer below the amount thereof then outstanding, the commissioner shall not approve the amendment if he or she has reason to believe that the interests of policyholders or creditors of the insurer would be materially prejudiced by such a reduction.

(2) If any reduction of capital stock is effectuated, the insurer may require return of the original certificates of stock held by each stockholder for exchange for new certificates for such number of shares as the stockholder is then entitled in the proportion that the reduced capital bears to the amount of capital stock outstanding as of immediately prior to the effective date of the reduction.



§ 23-69-108 - Officers.

(a) (1) (A) Every domestic stock or mutual insurer shall have:

(i) (a) A chief executive officer or a president, or both.

(b) The chief executive officer or president shall also serve as a member of the board of directors;

(ii) A secretary; and

(iii) A treasurer.

(B) The chief executive officer, president, secretary, and treasurer shall be chosen by the board of directors and shall hold their offices until their respective successors are chosen and qualify.

(2) Every domestic stock insurer or mutual insurer may also have one (1) or more vice presidents, who need not be directors; assistant secretaries and assistant treasurers, who need not be directors; and such other officers, agents, and factors as may be deemed necessary.

(b) All officers, agents, and factors shall be chosen in such manner, hold their offices for such terms, and have powers and duties as may be prescribed by the bylaws or determined by the board of directors.

(c) Any person may hold two (2) or more offices, except that the president shall not be also the secretary or an assistant secretary of the insurer.



§ 23-69-109 - Pecuniary interest of officers, directors, employees, etc.

(a) Any officer or director, any member of any committee, or any employee of a domestic insurer who is charged with the duty of investing or handling the insurer's funds:

(1) Shall not deposit or invest the funds except in the insurer's corporate name;

(2) Shall not borrow the funds of the insurer;

(3) Shall not be pecuniarily interested in any loan, pledge of deposit, security, investment, sale, purchase, exchange, reinsurance, or other similar transaction or property of the insurer except as a stockholder or member;

(4) Shall not take or receive to his or her own use any fee, brokerage commission, gift, or other consideration for or on account of any transaction made by or on behalf of the insurer.

(b) No insurer shall guarantee any financial obligation of any of its officers or directors.

(c) This subsection shall not prohibit a director or officer, member of a committee, or employee from becoming a policyholder of the insurer and enjoying the usual rights so provided for its policyholders.

(d) The Insurance Commissioner may, by regulations from time to time, define and permit additional exceptions to the prohibition contained in subsection (a) of this section solely to enable payment of reasonable compensation to a director who is not otherwise an officer or employee of the insurer, or to a corporation or firm in which a director is interested, for necessary services performed or sales or purchases made to or for the insurer in the ordinary course of the insurer's business and in the usual private, professional, or business capacity of the director or the corporation or firm.



§ 23-69-110 - Vacancies on the board of directors.

(a) Vacancies on the board of directors may be filled by the remaining members of the board, and each person so elected shall be a director until his or her successor is elected by the stockholders or members, at the next annual meeting of stockholders or members, or at any special meeting of stockholders or members called for that purpose and held prior thereto.

(b) This section shall not apply to insurers organized and duly licensed to transact business prior to January 1, 1960, if the bylaws or articles of incorporation of the insurers provide for other methods of filling vacancies on the board of directors.



§ 23-69-111 - Corporate powers and duties.

(a) An insurance corporation formed under §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, or existing on January 1, 1960, and of a type which might be formed under §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, shall have the same capacity to act possessed by individuals, but with authority to perform only such lawful acts as are necessary or proper to accomplish its purposes.

(b) Without affecting the authority contained in subsection (a) of this section, every insurance corporation formed under §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156 shall have the following corporate powers:

(1) To have succession by its corporate name for the period stated in its articles;

(2) To sue and be sued in a corporate name;

(3) To adopt, use, and alter a corporate seal, which shall show the year of incorporation;

(4) To acquire, hold, sell, use, dispose of, pledge, or mortgage any such property as its purpose may require, subject to any limitation prescribed by law or the articles of incorporation;

(5) To transact insurance;

(6) To conduct its affairs through its directors, officers, employees, agents, and representatives thereunto authorized;

(7) To make bylaws not inconsistent with law for the exercise of its corporate powers; for the management, regulation, and government of its affairs and property, including, but not limited to, transfer of its stock and calling and holding of meetings of its directors, stockholders, or members; and to modify or amend the bylaws;

(8) To exercise, subject to law and the express provisions of the articles of incorporation, all such incidental and subsidiary powers as may be necessary or convenient to the attainment of the objectives set forth in the articles; and

(9) To dissolve and wind up, or be dissolved and wound up, in the manner provided by law.

(c) An insurer shall have power to make donations for the public welfare or for charitable, scientific, or educational purposes, subject to such limitations, if any, as may be contained in its articles of incorporation or any amendment thereto.



§ 23-69-112 - Initial qualifications -- Domestic mutuals.

(a) When newly organized, a domestic mutual insurer may be authorized to transact any one (1) of the kinds of insurance listed in §§ 23-62-101 -- 23-62-108.

(b) When applying for an original certificate of authority, the insurer must be otherwise qualified therefor under the Arkansas Insurance Code and must have received and accepted bona fide applications as to substantial insurable subjects for insurance coverage of a substantial character of the kind of insurance proposed to be transacted, must have collected in cash the full premium therefor at an adequate rate approved by the Insurance Commissioner, and must have surplus funds on hand as of the date the insurance coverages are to become effective in amounts equal to or exceeding those surplus funds required of a foreign mutual insurer in §§ 23-63-205 and 23-63-207.



§ 23-69-113 - Formation of nonlife mutual insurer -- Deposit required.

(a) Before soliciting any applications for insurance as required under § 23-69-112 as a qualification for the certificate of authority, the incorporator or incorporators of the proposed insurer shall deposit with the Insurance Commissioner acceptable securities in the penal sum of one hundred thousand dollars ($100,000) in favor of the state and for the use and benefit of the state and of applicant members and creditors of the corporation. The deposit shall be conditioned as follows:

(1) For the prompt return to applicant members of all premiums collected in advance;

(2) For payment of all indebtedness of the corporation; and

(3) For payment of costs incurred by the state in the event of any legal proceedings for liquidation or dissolution of the corporation, all in the event the corporation fails to complete its organization and secure a certificate of authority within one (1) year from and after the date of its certificate of incorporation.

(b) The remaining portion of a deposit held under this section shall be released and discharged upon settlement and termination of all liabilities against the deposit.

(c) This section does not apply to mutual insurers licensed on or before August 13, 2001.



§ 23-69-114 - Formation of nonlife mutual insurer -- Applications for insurance.

(a) Upon receipt of the Insurance Commissioner's approval of the bond or deposit as provided in § 23-69-113, the directors and officers of the proposed domestic mutual insurer may commence solicitation of the requisite applications for insurance policies as they may accept, and they may receive deposits of premiums thereon.

(b) All applications shall be in writing signed by the applicant, covering subjects of insurance resident, located, or to be performed in this state.

(c) All applications shall provide that:

(1) Insurance of the policy is contingent upon the insurer's qualifying for and receiving a certificate of authority;

(2) No insurance is in effect unless and until the certificate of authority has been issued; and

(3) The prepaid premium or deposit, and membership or policy fee, if any, shall be refunded in full to the applicant if organization is not completed and the certificate of authority is not issued and received by the insurer before a specified reasonable date. The date shall be not later than one (1) year after the date of the certificate of incorporation.

(d) All qualifying premiums collected shall be in cash.

(e) (1) Solicitation for qualifying applications for insurance shall be by licensed agents of the corporation, and upon the corporation's application, the commissioner shall issue temporary agent's licenses expiring on the date specified pursuant to subdivision (c)(3) of this section to individuals qualified as for an agent's or producer's license except as to the taking or passing of an examination.

(2) The commissioner may suspend or revoke any license for any of the causes and pursuant to the same procedures as are applicable to suspension or revocation of licenses of agents and producers in general under § 23-64-101 et seq., § 23-64-201 et seq., and the Producer Licensing Model Act, § 23-64-501 et seq.



§ 23-69-115 - Trust deposit of premiums -- Issuance of policies -- Mutual insurers.

(a) All sums collected by a domestic mutual corporation as premiums or fees on qualifying applications for insurance therein shall be deposited in trust in a bank or trust company in this state under a written trust agreement consistent with this section and with § 23-69-114(c)(3). The corporation shall file an executed copy of the trust agreement with the Insurance Commissioner.

(b) Upon issuance to the corporation of a certificate of authority as an insurer for the kind of insurance for which the applications were solicited, all funds so held in trust shall become the funds of the insurer, and the insurer shall in due course issue and deliver its policies for which premiums had been paid and accepted. The insurance provided by the policies shall be effective as of the date of the certificate of authority, or thereafter as provided by the policies.



§ 23-69-116 - Failure to complete organization -- Mutual insurers.

If the proposed domestic mutual insurer fails to complete its organization and to secure its original certificate of authority within one (1) year from and after the date of its certificate of incorporation, the corporation shall be dissolved by the Insurance Commissioner. The commissioner shall then return or cause to be returned to the persons entitled thereto all advance deposits or payments of premiums held in trust under § 23-69-115.



§ 23-69-117 - Additional kinds of insurance -- Mutual insurers.

A domestic mutual insurer, after being authorized to transact one (1) kind of insurance, may be authorized by the Insurance Commissioner to transact such additional kinds of insurance as are permitted under § 23-63-204, while otherwise in compliance with the Arkansas Insurance Code and while maintaining unimpaired surplus funds in an amount not less than the amount of paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, subject further to the additional expendable surplus requirements of § 23-63-207 applicable to such a stock insurer.



§ 23-69-118 - Membership -- Mutual insurers.

(a) Each policyholder of a domestic mutual insurer, other than of a reinsurance contract, is a member of the insurer with all rights and obligations of membership, and the policy shall so specify.

(b) Any person, government, or governmental agency, state or political subdivision thereof, public or private corporation, board, association, firm, estate, trustee, or fiduciary may be a member of a domestic, foreign, or alien mutual insurer. Any officer, stockholder, trustee, or legal representative of a corporation, board, association, or estate may be recognized as acting for or on its behalf for the purpose of the membership and shall not be personally liable upon any contract of insurance for acting in a representative capacity.

(c) Any domestic corporation may participate as a member of a mutual insurer as an incidental purpose for which the corporation is organized and as such granted as the rights and powers expressly conferred by its articles of incorporation.



§ 23-69-119 - Bylaws -- Mutual insurers.

(a) (1) A domestic mutual insurer shall have bylaws consistent with § 23-69-111(b)(7).

(2) The initial board of directors of a domestic mutual insurer shall adopt original bylaws, subject to the approval of the insurer's members at the next succeeding meeting.

(3) The members may make, modify, and revoke bylaws.

(b) The bylaws shall provide:

(1) (A) That on each matter coming to a vote at meetings of members, each member is entitled to one (1) vote or to more votes according to a reasonable classification of members stated in the bylaws and based on the amount of the insurance in force, the number of policies held, the amount of the premiums paid by the member, or other reasonable factors.

(B) (i) A member may vote in person or by his or her written proxy.

(ii) A proxy shall not be made irrevocable or for longer than a reasonable period of time;

(2) For election of directors by the members and the number, qualifications, terms of office, and powers of directors;

(3) The time, notice, quorum, and conduct of annual and special meetings of members and voting. The bylaws may provide that the annual meeting shall be held at a place, date, and time to be stated in the policy without giving other notice of the meeting;

(4) The number, designation, election, terms, powers, and duties of the respective corporate officers;

(5) For deposit, custody, disbursement, and accounting for corporate funds; and

(6) For the other reasonable provisions customary, necessary, or convenient for the management or regulation of its corporate affairs.

(c) A provision in the bylaws for determining a quorum of members at a meeting that is less than a majority of the insurer's members shall not be effective unless approved by the Insurance Commissioner. This subsection does not affect other law requiring the vote of a larger percentage of members for a specified purpose.

(d) (1) The insurer shall promptly file with the commissioner a copy, certified by the insurer's secretary, of its bylaws and of each modification or addition.

(2) The commissioner shall disapprove a bylaw provision that the commissioner deems unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the insurer's members or any other class.

(3) After receiving written notice of the disapproval of the bylaw provision and during the bylaw provision's existence, the insurer shall not effectuate a bylaw provision so disapproved.

(e) Each domestic stock insurer shall provide written notice to the commissioner within fourteen (14) days after a modification of its bylaws.



§ 23-69-120 - Meetings of stockholders or members.

(a) Meetings of stockholders or members of a domestic insurer shall be held in the city or town of its principal office or place of business in this state or in such other place within the State of Arkansas as shall be specified by its articles of incorporation or articles of association.

(b) No meeting of stockholders or members shall amend the insurer's articles of incorporation unless the proposal so to amend was included in the notice of the meeting.

(c) Each insurer shall hold an annual meeting of its stockholders or members to fill vacancies existing or occurring in the board of directors, receive and consider reports of the insurer's officers as to its affairs, and transact such other business as may properly be brought before it. Not less than five (5) days' prior notice shall be given of the meeting in the manner provided in the bylaws, except where notice of the annual meeting of a mutual insurer is contained in its policies.

(d) Special meetings of the stockholders or members may be called at any time for any purpose by the board of directors, upon not less than five (5) days' notice as provided in the bylaws. The notice shall state the purpose of the meeting, and no business of which notice was not so given shall be transacted at the meeting. The bylaws may also provide for the calling of special meetings by a designated committee of the board of directors, by one (1) or more designated officers of the insurer, or by a specified proportion of the stockholders or members.

(e) If more than fifteen (15) months are allowed to elapse without an annual stockholders' or members' meeting being held, any stockholder or member may call a meeting to be held. At any time, upon written request of any director or of any stockholders or members holding in the aggregate one-third (1/3) of the voting power of all stockholders or members, it shall be the duty of the secretary to call a special meeting of stockholders or members to be held at such time as the secretary may fix in the written notice thereof, not less than five (5) nor more than sixty (60) days after the receipt of the request. If the secretary fails to issue the call, the director, stockholders, or members making the request may do so.

(f) A stockholders' or members' meeting held can be organized for the transaction of business whenever a quorum is present. Except as otherwise provided by law or the articles of incorporation:

(1) The presence, in person or by proxy, of the holders of a majority of the voting power of all stockholders, or of all members shall constitute a quorum;

(2) The stockholders or members present at an organized meeting can continue to do business until adjournment, notwithstanding the withdrawal of enough stockholders or members to leave less than a quorum;

(3) If any necessary officer fails to attend the meeting, any stockholder or member present may be elected to act temporarily in lieu of the absent officer;

(4) If a meeting cannot be organized because a quorum has not attended, those present may adjourn the meeting to such time as they may determine, but in the case of any meeting called for the election of any director, the adjournment must be to the next day and those who attend the adjourned meeting, although less than a quorum as fixed in this section or in the articles of incorporation, shall nevertheless constitute a quorum for the purpose of electing any director; and

(5) An annual or special meeting of stockholders or members may be adjourned to another date without new notice being given.



§ 23-69-121 - Stockholders' voting rights.

(a) Unless otherwise provided in the articles of incorporation or an amendment thereof, every stockholder of record of a domestic stock insurer shall be entitled, at each meeting of stockholders thereof and upon each proposal presented at the meeting, to one (1) vote for each share of stock standing in his or her name on the books of the insurer.

(b) (1) The board of directors shall have power to close the stock transfer books of the corporation for a period not exceeding forty (40) days preceding the date of any meeting of stockholders or the date for payment of any dividend or the date for the allotment of rights or the date when any change or conversion or exchange of capital stock shall go into effect.

(2) However, in lieu of closing the stock transfer books as described in this section, the bylaws may fix or authorize the board of directors to fix in advance a date, not exceeding forty (40) days preceding the date of any meeting of stockholders, or the date for the payment of any dividend or the date for the allotment of rights, or the date when any change or conversion or exchange of capital stock shall go into effect as a record date for the determination of the stockholders entitled to notice of, and to vote at, the meeting, or entitled to receive payment of any dividend or to any allotment of rights, or to exercise the rights in respect of any change, conversion, or exchange of capital stock. In such cases the stockholders and only such stockholders as shall be stockholders of record on the date so fixed shall be entitled to the notice of, and to vote at, the meeting or to receive payment of such a dividend, or to receive such an allotment of rights, or to exercise those rights, as the case may be, notwithstanding any transfer of any stock on the books of the corporation after any record fixed as described in this section.



§ 23-69-122 - Proxies -- Stock insurers.

(a) Every proxy of a stockholder of an insurer shall be revocable at will, and this provision cannot be waived.

(b) The revocation of a proxy shall not be effective until notice thereof has been given to the secretary of the insurer.

(c) The Insurance Commissioner shall have the authority to:

(1) Regulate the solicitation of proxies by any person;

(2) Require the disclosure of information deemed relevant to an understanding of issues and matters with respect to which proxies are, or are proposed to be, solicited;

(3) Specify general requirements as to form and contents of proxies;

(4) Determine the length of time for which proxies may be effective unless sooner revoked;

(5) Prohibit solicitations of proxies which do not comply with such rules and regulations as the commissioner may issue hereunder, or as to which disclosures required by the rules and regulations are not made;

(6) Prohibit the making or use of false or misleading statements or the distribution of any false or misleading material with respect to the solicitation of any proxy or with respect to any election or election contest; and

(7) Issue such other rules and regulations respecting proxies and elections as the commissioner may deem necessary or appropriate in the public interest or for the protection of stockholders of insurers.

(d) Rules and regulations issued by the commissioner under authority of this section shall be made or amended as provided in § 23-61-108.

(e) Insofar as may be practical, rules and regulations with respect to proxies, consents, or authorizations then currently approved or formulated by the National Association of Insurance Commissioners, or its successor organization, shall be followed.



§ 23-69-123 - Buying of vote or proxy -- Corrupt and dishonest practices prohibited.

(a) No person shall buy or sell a vote or proxy, relative to any meeting of stockholders or members of an insurer, or engage in any corrupt or dishonest practice in or relative to the conduct of any meeting.

(b) Violation of this section shall be punishable as provided in § 23-60-108.



§ 23-69-124 - Contingent liability of nonlife mutual members.

(a) (1) Each member of a domestic mutual insurer other than a life insurer shall, except as otherwise hereinafter provided with respect to nonassessable policies, have a contingent liability, pro rata and not one for another, for the discharge of its obligations, which contingent liability shall be expressed in the policy and be in such maximum amount as is specified in the insurer's articles of incorporation.

(2) Termination of the policy of any member shall not relieve the member of contingent liability for his or her proportion, if any, of the obligations of the insurer which accrued while the policy was in force.

(3) Unrealized contingent liability of members does not constitute an asset of the insurer in any determination of its financial condition.

(b) (1) If at any time the assets of a domestic mutual insurer other than a life insurer are less than its liabilities and the minimum amount of surplus required to be maintained by it by the Arkansas Insurance Code for authority to transact the kinds of insurance being transacted, and the deficiency is not cured from other sources, its directors shall levy an assessment only upon its members who held policies providing for contingent liability at any time within the twelve (12) months preceding the date notice of the assessment was mailed to them, and the members shall be liable to the insurer for the amount so assessed.

(2) The assessment shall be for such an amount as is required to cure the deficiency and to provide a reasonable amount of working funds above the minimum amount of surplus, but working funds so provided shall not exceed five percent (5%) of the insurer's liabilities as of the date as of which the amount of the deficiency was determined.

(3) In levying an assessment on policies providing for contingent liability, the assessment shall be computed on the basis of premiums earned on the policies.

(4) No member shall have an offset against any assessment for which he or she is liable, on account of any claim for unearned premium or loss payable.



§ 23-69-125 - Contingent liability and assessability of policies -- Mutual insurers.

(a) (1) While possessing surplus funds in amount not less than the paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, a domestic mutual insurer may, upon receipt of the Insurance Commissioner's order so authorizing, extinguish the contingent liability of its members as to all its policies in force and may omit provisions imposing contingent liability in all its policies currently issued.

(2) No domestic mutual legal reserve life insurer shall at any time issue policies providing for or subject to contingent liability or assessment of members.

(b) (1) The commissioner shall revoke the authority of a domestic mutual insurer to issue policies without contingent liability if at any time the insurer's assets are less than the sum of its liabilities and the surplus required for the authority, or if the insurer, by resolution of its board of directors approved by a majority of its members, requests that the authority be revoked.

(2) This subsection does not apply to domestic mutual legal reserve life insurers.



§ 23-69-126 - Participating policies.

(a) A domestic stock or domestic mutual insurer may issue any or all of its policies with or without participation in profits, savings, or unabsorbed portions of premiums, may classify policies issued on a participating and nonparticipating basis, and may determine the right to participate and the extent of participation of any class or classes of policies. Any classification or determination shall be reasonable and shall not unfairly discriminate as between policyholders within the same classifications.

(b) No dividend, otherwise earned, shall be made contingent upon the payment of renewal premium on any policy. This subsection shall not apply as to life policy dividends payable for a dividend year in advance, contingent upon payment of the premium for the year.



§ 23-69-127 - Consideration for stock.

(a) Shares of stock of a domestic stock insurer shall be issued for a consideration having a value in the judgment of the insurer's board of directors of not less than the par value of the stock so issued.

(b) In the absence of fraud, or willful over-valuation or under-valuation in the transaction, the judgment of the directors as to the value of any consideration shall be conclusive.



§ 23-69-128 - Transfer of stock.

The provisions of chapter 8 of the Uniform Commercial Code, § 4-8-101 et seq., to the extent applicable, shall apply as to stock of a domestic stock insurer.



§ 23-69-129 - Dividends to stockholders.

(a) A domestic stock insurer shall not pay any dividend to stockholders except out of that part of its available surplus funds which is derived from net profits on its business.

(b) A stock dividend may be paid out of any available surplus funds in excess of the aggregate amount of surplus loaned to the insurer under § 23-69-132.

(c) A dividend otherwise proper may be payable out of the insurer's earned surplus even though its total surplus is then less than the aggregate of its past contributed surplus resulting from issuance of its capital stock at a price in excess of the par value thereof.



§ 23-69-130 - Dividends to mutual policyholders.

(a) The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its surplus funds which represents net realized savings and net realized earnings in excess of the surplus required by law to be maintained.

(b) A dividend otherwise proper may be payable out of the savings and earnings even though the insurer's total surplus is then less than the aggregate of its contributed surplus.



§ 23-69-131 - Unauthorized dividends prohibited.

(a) Any director of a domestic stock or mutual insurer who votes for or concurs in the declaration or payment of a dividend, other than as authorized under § 23-69-129 or § 23-69-130, to stockholders or members shall upon conviction be guilty of a Class A misdemeanor and shall be jointly and severally liable, together with other directors likewise voting for or concurring, for any loss sustained by the insurer.

(b) Any stockholder receiving such a dividend shall be liable in the amount thereof to the insurer.

(c) The Insurance Commissioner may revoke or suspend the certificate of authority of an insurer which has declared or paid a dividend other than as so authorized.



§ 23-69-132 - Borrowed surplus.

(a) A domestic stock or mutual insurer may borrow money to defray the expenses of its organization, provide it with surplus funds, or for any purpose of its business, upon a written agreement that the money is required to be repaid only out of the insurer's surplus in excess of that stipulated in the agreement. The agreement may provide for interest which shall or shall not constitute a liability of the insurer as to its funds other than the excess or surplus, as stipulated in the agreement. No commission or promotion expense shall be paid in connection with the loan.

(b) Money so borrowed, together with the interest thereon, if so stipulated in the agreement, shall not form a part of the insurer's legal liabilities except as to its surplus in excess of the amount thereof stipulated in the agreement, or be the basis of any setoff; but, until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount thereof then unpaid together with any interest thereon accrued but unpaid.

(c) (1) Any loan to an insurer shall be subject to the Insurance Commissioner's approval.

(2) The insurer shall, in advance of the loan, file with the commissioner a statement of the purpose of the loan and a copy of the proposed loan agreement.

(3) The loan and agreement shall be deemed approved unless, within fifteen (15) days after the date of filing, the insurer is notified of the commissioner's disapproval and the reasons therefor.

(4) The commissioner shall disapprove any proposed loan or agreement if he or she finds the loan is unnecessary or excessive for the purpose intended, or that the terms of the loan agreement are not fair and equitable to the parties, and to other similar lenders, if any, to the insurer, or that the information so filed by the insurer is inadequate.

(d) Any loan to an insurer or substantial portion thereof shall be repaid by the insurer when no longer necessary for the purpose originally intended. No repayment of the loan shall be made by an insurer unless it is approved by the commissioner in advance.

(e) This section shall not apply to loans obtained by the insurer in the ordinary course of business from banks and other financial institutions nor to loans secured by pledge or mortgage of assets.



§ 23-69-133 - Stockholders' liability.

(a) Every holder of shares of stock of a domestic stock insurer not fully paid shall be personally liable to the insurer's creditors for the insurer's debts to an amount equal to the amount unpaid on the shares held by him or her.

(b) Anything in §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156 to the contrary notwithstanding, a holder of shares who has acquired the shares in good faith without knowledge that they were not paid in full or to the extent stated in the certificate for the shares shall not be liable either to the insurer or to its creditors for any amount beyond that shown by the certificate to be unpaid on the shares represented thereby.

(c) Any holder who derives his or her title through such a holder and who is not himself or herself a party to any fraud affecting the issuance of the shares shall have all the rights of the former owner.



§ 23-69-134 - Maintenance of home office and records.

(a) Every domestic insurer shall have and maintain its principal place of business and home office in this state and shall keep therein complete records of its assets, transactions, and affairs in accordance with such methods and systems as are customary or suitable as to the kind or kinds of insurance transacted.

(b) Every domestic insurer shall have and maintain its assets in this state, except as to:

(1) Real property and personal property appurtenant thereto lawfully owned by the insurer and located outside this state;

(2) Such property of the insurer as may be customary, necessary, and convenient to enable and facilitate the operation of its branch offices and regional home offices located outside this state as referred to in subsection (d) of this section;

(3) Such securities of the insurer that are readily marketable and have a maturity of one (1) year or less from the date of purchase and that are kept in safekeeping in a federally chartered bank, bank and trust company, or national bank association domiciled outside the State of Arkansas, provided that:

(A) The insurer shall maintain in its possession a safekeeping receipt for those securities evidencing uncontestable ownership; and

(B) At no time shall the insurer hold pursuant to this subdivision (b)(3) securities in an aggregate amount in excess of the greater of:

(i) Ten percent (10%) of its assets; or

(ii) Forty percent (40%) of its surplus if a life or accident and health insurer or of its surplus to policyholders if other than a life or accident and health insurer; and

(4) In the discretion of the Insurance Commissioner, custodied securities may be held or managed inside or outside the state by a bank custodian as defined by and subject to the requirements imposed on bank custodians by rules of the State Insurance Department governing the holding and transferring of securities through a clearing corporation. In addition, custodied securities may be held or managed inside or outside the state by a securities brokerage firm meeting the following qualifications:

(A) The securities broker-dealer firm must be registered with and subject to jurisdiction of the United States Securities and Exchange Commission, maintain membership in the Securities Investor Protection Corporation, and demonstrate by its most recent audited financial statement and regulatory filings:

(i) Tangible net worth that satisfies the capital and financial requirements of a custodian as defined by rules promulgated by the department and regulatory net capital in an amount determined by the commissioner; or

(ii) Tangible net worth that satisfies the capital and financial requirements of a custodian as defined by rules promulgated by the department along with:

(a) Regulatory net capital in an amount determined by the commissioner; and

(b) Securities Investor Protection Corporation excess insurance coverage equal to or greater than the market value of the insurers' securities held by the custodian and in the form approved by the commissioner;

(B) The deposited securities with the qualified broker-dealer must be governed by a written custodial agreement governing the insurer's deposit of the insurer's securities such that the qualified broker-dealer agrees that:

(i) The qualified broker-dealer shall exercise the same due care that is expected of a fiduciary with the responsibility for the safeguarding of the insurer's custodied securities and for compliance with all provisions of the custodial agreement, whether the insurer's custodied securities are in the custodian's possession or have been deposited or redeposited by the custodian with a subcustodian;

(ii) The qualified broker-dealer shall indemnify the insurer for any loss of custodied securities occasioned by the negligence or dishonesty of the custodian's officers and employees or burglary, robbery, hold-up, theft, or mysterious disappearance, including loss by damage or destruction. In the event of such a loss, the custodian must promptly replace the custodied securities or the value thereof and the value of any loss of rights or privileges resulting from the loss of custodied securities;

(iii) Custodied securities shall be segregated at all times from the proprietary assets of the broker-dealer. The broker-dealer's official records shall separately identify custodied securities owned by the insurer;

(iv) All custodied securities that are registered shall be registered in the name of the insurer or in the name of a nominee of the insurer or in the name of the custodian or its nominee or, if in a depository corporation, in the name of the depository corporation or its nominee;

(v) All activities involving the insurer's custodied securities shall be subject to the insurer's instructions, and the custodied securities shall be withdrawable upon demand by the insurer or by the commissioner at any time;

(vi) The custodian shall furnish upon request by the insurer or by the commissioner a confirmation of all purchases, sales, or transfers of custodied securities to or from the account of the insurer, reports of custodied securities sufficient to verify information reported in the insurer's annual statement filed with the department, and supporting schedules and information required in any audit of the insurer's financial statement;

(vii) The insurer or its designee or the commissioner shall at all times be entitled to examine all records maintained by the broker-dealer relating to the insurer's custodied securities;

(viii) The custodian shall not use any of the insurer's custodied securities for the broker-dealer's benefit, and none of the insurer's custodied securities shall be loaned, pledged, or hypothecated to any person or organization;

(ix) The broker-dealer shall maintain securities all risks coverage or other insurance satisfactory to the commissioner at levels considered reasonable and customary for the custodian banking industry covering the broker-dealer's duties and activities as custodian for the insurer's assets and shall describe the nature and extent of the insurance protection. Any change in the insurance protection during the term of the custodial agreement shall be promptly disclosed to the insurer;

(x) The broker-dealer is authorized and instructed by the insurer to honor any requests made by the department for information concerning the insurer's custodied securities. The department, from time to time, may request and the custodian shall furnish a detailed listing of the insurer's custodied securities and an affidavit by the broker-dealer certifying the custodian's safekeeping responsibilities relative to the custodied securities. The broker-dealer's response to such requests shall be made directly to the department and shall encompass all of the insurer's custodied securities; and

(xi) Any other requirements provided by rules and regulations of the commissioner; and

(5) (A) Government money market mutual fund or class one money market mutual fund shares held or managed by a securities broker-dealer firm which meets the standards prescribed in subdivision (b)(4)(A) of this section, subject to any limitations on domestic insurer investments of this nature which may be otherwise contained in the Arkansas Insurance Code. Provided further that no such money market mutual fund shares owned by the insurer shall be required to be issued in certificated form, nor held by the insurer in a custodian account.

(B) For purposes of this subsection:

(i) "Class one money market mutual fund" means a money market mutual fund that at all times qualifies for investment using the bond class one reserve factor under the "Purposes and Procedures Manual of the NAIC Securities Valuation Office" or any successor publication;

(ii) "Government money market mutual fund" means a money market mutual fund that at all times:

(a) Invests only in obligations issued, guaranteed, or insured by the United States Government or collateralized repurchase agreements composed of these obligations; and

(b) Qualifies for investment without a reserve under the Purposes and Procedures of the Securities Valuation Office of the National Association of Insurance Commissioners or any successor publication;

(iii) "Money market mutual fund" means a mutual fund that meets the conditions of 17 C.F.R. Part 270.2a-7, under the Investment Company Act of 1940, 15 U.S.C. §§ 80a-1 et seq., as amended or renumbered; and

(iv) "Mutual fund" means an investment company or, in the case of an investment company that is organized as a series company, an investment company series that, in either case, is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, 15 U.S.C. §§ 80a-1 et seq., as amended.

(c) (1) Removal of all or a material part of the records or assets of a domestic insurer from this state except pursuant to a plan of merger or consolidation approved by the commissioner under the Arkansas Insurance Code, or for such other reasonable purposes and periods of time as may be approved by the commissioner in writing in advance of the removal or concealment of the records or assets or material part thereof from the commissioner is prohibited.

(2) Any person who removes or attempts to remove the records or assets or the material part thereof from the home office or other place of business or of safekeeping of the insurer in this state with the purpose of removing them from this state or who conceals or attempts to conceal them from the commissioner, in violation of this subsection, shall be guilty of a Class D felony.

(3) Upon any removal or attempted removal of the records or assets, or upon retention of the records or assets or material part thereof outside this state beyond the period specified in the commissioner's consent under which the records were so removed, or upon concealment of or attempt to conceal records or assets in violation of this section, the commissioner may institute delinquency proceedings against the insurer pursuant to the provisions of § 23-68-101 et seq.

(d) This section shall not be deemed to prohibit or prevent an insurer from:

(1) Establishing and maintaining branch offices or regional home offices in other states when necessary or convenient to the transaction of its business and keeping in those offices the detailed records and assets customary and necessary for the servicing of its insurance in force and affairs in the territory served by the office, as long as the records and assets are made readily available at the office for examination by the commissioner at his or her request;

(2) Having, depositing, or transmitting funds and assets of the insurer in or to jurisdictions outside this state as reasonably and customarily required in the regular course of its business; or

(3) Maintaining its home office, records, and assets in another state, provided:

(A) The insurer shall keep in its home office complete records of its assets, transactions, and affairs in accordance with such methods and systems as are customary or suitable as to the kinds of insurance transacted;

(B) The insurer was maintaining its home office in another state upon January 1, 1960;

(C) All records and assets of the insurer are made readily available at the home office for examination by the commissioner at his or her request; and

(D) The insurer shall maintain a principal place of business in this state where service of process may be made as provided in §§ 23-79-204 and 23-79-205.



§ 23-69-135 - Evidence of disbursement required.

(a) No insurer shall make any disbursement of one thousand dollars ($1,000) or more unless evidenced by a voucher, bill, or other document correctly describing the consideration for the payment or evidenced by a check, draft, or receipt endorsed or signed by or on behalf of the person receiving the money.

(b) If the disbursement is for services and reimbursement, the voucher shall describe the services and the expenditures.



§ 23-69-136 - Situs of personal property for taxation.

For the purpose of state, county, and municipal taxation, the situs of all personal property belonging to a domestic insurer and located in this state shall be at the home office of the insurer.



§ 23-69-137 - Management and exclusive agency contracts.

(a) (1) No domestic insurer shall make any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the substantial exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer unless the contract is filed with and approved by the Insurance Commissioner.

(2) The contract shall be deemed approved unless disapproved by the commissioner within twenty (20) days after the date of filing, subject to such reasonable extension of time as the commissioner may require by notice given within the twenty (20) days.

(3) Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

(b) The commissioner shall disapprove any contract if he or she finds that it:

(1) Subjects the insurer to excessive charges;

(2) Is to extend for an unreasonable length of time;

(3) Does not contain fair and adequate standards of performance; or

(4) Contains other inequitable provisions which impair the proper interests of stockholders or members of the insurer.

(c) The provisions of this section shall not apply to contracts of domestic licensees governed by the provisions of:

(1) Sections 23-63-514 and 23-63-515 of the Insurance Holding Company Regulatory Act, § 23-63-501 et seq.;

(2) The Managing General Agents Act, § 23-64-401 et seq.; and

(3) Section 23-63-105 concerning service contracts to perform administrative functions.



§ 23-69-138 - Impairment of capital or assets.

(a) (1) (A) If a stock or mutual insurer becomes impaired or insolvent, the Insurance Commissioner may:

(i) Determine the amount of the deficiency; and

(ii) Serve notice upon the insurer to make good the deficiency within thirty (30) days after service of the notice.

(B) After a hearing, the commissioner may suspend the insurer from soliciting or writing any new coverages in this state until the deficiency is made good.

(2) For the purposes of this section, "insolvent" or "impairment" means the same as defined in the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120.

(b) The deficiency may be made good:

(1) In cash;

(2) In assets eligible under § 23-63-801 et seq., which refers to investments, for the investment of the insurer's funds;

(3) If a stock insurer, by:

(A) Reduction of the stock insurer's capital to an amount not below the minimum required for the kinds of insurance thereafter to be transacted; or

(B) Amendment of its certificate of authority to cover only such kinds of insurance thereafter for which the stock insurer has sufficient capital; or

(4) If a mutual insurer, by amendment of its certificate of authority to cover only the kinds of insurance thereafter for which the mutual insurer has sufficient surplus.

(c) (1) If the deficiency is not made good and proof filed with the commissioner within the thirty-day period:

(A) The insurer shall be deemed insolvent; and

(B) The commissioner shall institute delinquency proceedings against the insurer under the Uniform Insurers Liquidation Act, §§ 23-68-101, 23-68-102(2)-(13), 23-68-104, 23-68-105, 23-68-113, and 23-68-115 -- 23-68-120.

(2) (A) However, the commissioner, upon application and submission of good cause, may extend the period that the deficiency may be made good and proof filed, but for no more than an additional thirty (30) days if the deficiency exists because of:

(i) Increased loss reserves required by the commissioner; or

(ii) Disallowance by the commissioner of certain assets or reduction of the value at which carried in the insurer's accounts.

(B) However, acquisitions or changes of control of an impaired or insolvent domestic insurer that is or has applied to become an affiliate or subsidiary of a depository institution under federal law shall comply with the periods stated to restore capital or surplus.

(d) This section applies in addition to or in conjunction with the insurance laws of this state, including without limitation the Risk-Based Capital Act, § 23-63-1301 et seq., and § 23-63-1501 et seq.



§ 23-69-139 - Assessment of stockholders or members.

(a) Any insurer receiving the Insurance Commissioner's notice mentioned in § 23-69-138(a):

(1) (A) If a stock insurer, by resolution of its board of directors and subject to any limitations upon assessment contained in its articles of incorporation, may assess its stockholders for amounts necessary to cure the deficiency and provide the insurer with a reasonable amount or surplus in addition.

(B) If any stockholder fails to pay a lawful assessment after notice given to him or her in person or by advertisement in such time and manner as approved by the commissioner, the insurer may require the return of the original certificate of stock held by the stockholder, and in cancellation and in lieu thereof issue a new certificate for such number of shares as the stockholder may then be entitled to, upon the basis of the stockholder's proportionate interest in the amount of the insurer's capital stock as determined by the commissioner to be remaining at the time of determination of amount of impairment under § 23-69-138, after deducting from the proportionate interest the amount of the unpaid assessment.

(C) The insurer may pay for or issue fractional shares under this subsection;

(2) If a mutual insurer, shall levy such an assessment upon members as is provided for under § 23-69-124.

(b) Neither this section nor § 23-69-138 shall be deemed to prohibit the insurer from curing any deficiency through any lawful means other than those referred to in those sections.



§ 23-69-140 - Mutualization of stock insurers.

(a) A stock insurer other than a title insurer may become a mutual insurer under such plan and procedure as may be approved by the Insurance Commissioner after a hearing thereon.

(b) The commissioner shall not approve any plan, procedure, or mutualization unless:

(1) It is equitable to stockholders and policyholders;

(2) It is subject to approval by the holders of not less than three-fourths (3/4) of the insurer's outstanding capital stock having voting rights and by not less than two-thirds (2/3) of the insurer's policyholders who vote on the plan in person, by proxy, or by mail pursuant to such notice and procedure as may be approved by the commissioner;

(3) If a life insurer, the right to vote thereon is limited to holders of policies other than term or group policies and whose policies have been in force for more than one (1) year;

(4) Mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair market value thereof as determined by competent disinterested appraisers;

(5) The plan provides for the purchase of the shares of any nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided by § 23-69-148 as to rights of nonconsenting stockholders, with respect to consolidation or merger of insurance corporations;

(6) The plan provides for definite conditions to be fulfilled by a designated early date upon which the mutualization will be deemed effective; and

(7) The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the states in which it is then authorized to transact insurance and for the kinds of insurance included in its certificates of authority in the states.

(c) This section shall not apply to mutualization under order of court pursuant to rehabilitation or reorganization of an insurer under § 23-68-101 et seq., or to formations of or conversions to domestic mutual holding companies under other provisions of this act. Further, with regard to proposed transactions of a domestic insurer which is a subsidiary or affiliate of a depository institution, the hearing shall be concluded and the order issued within the sixty-day period preceding the effective date of the transaction, and the order shall be final upon entry, pursuant to federal law. Further, any restoration of capital or surplus or special surplus required for approval of the transaction affecting the depository institution's affiliate or subsidiary shall also be accomplished within the same sixty-day period.



§ 23-69-141 - Converting mutual insurer to stock insurer.

(a) A mutual insurer may become a stock insurer under such plan and procedure as may be approved by the Insurance Commissioner after a hearing thereon.

(b) The commissioner shall not approve any plan or procedure unless:

(1) It is equitable to the insurer's members;

(2) It is subject to approval by vote of not less than three-fourths (3/4) of the insurer's current members voting thereon in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to such reasonable notice and procedure as may be approved by the commissioner. If a life insurer, the right to vote may be limited to members who hold policies other than term or group policies, and whose policies have been in force for not less than one (1) year;

(3) The equity of each policyholder in the insurer is determinable under a fair formula approved by the commissioner. The equity shall be based upon not less than the insurer's entire surplus, after deducting contributed or borrowed surplus funds, plus a reasonable present equity in its reserves and in all nonadmitted assets;

(4) The policyholders entitled to participate in the purchase of stock or distribution of assets shall include all current policyholders and all existing persons who had been policyholders of the insurer within three (3) years prior to the date the plan was submitted to the commissioner;

(5) The plan gives each policyholder or former policyholder of the insurer entitled to participate in the purchase of stock or distribution of assets under subdivision (b)(4) of this section:

(A) A preemptive right to acquire within a designated reasonable period his or her proportionate part of all of the proposed capital stock of:

(i) The insurer; or

(ii) A holding company of the insurer formed for the purpose of facilitating a demutualization transaction under this section; and

(B) A right to apply to the exercise of the preemptive right under subdivision (b)(5)(A) of this section the amount of his or her equity in:

(i) The insurer, as determined under subdivision (b)(3) of this section; or

(ii) A holding company of the insurer formed for the purpose of facilitating a demutualization transaction under this section;

(6) Shares are offered to participating policyholders or former policyholders at a price not greater than the price offered to nonpolicyholders;

(7) (A) The plan provides for a cash payment to each policyholder or former policyholder not electing to apply his or her equity to the purchase of stock under subdivision (b)(5) of this section.

(B) The cash payment shall:

(i) Be not less than fifty percent (50%) of the amount of the equity of the policyholder or former policyholder not used for the purchase of stock; and

(ii) Together with the stock purchased under subdivision (b)(5) of this section, if any, constitute full payment and discharge of the policyholder's or former policyholder's equity as an owner of the mutual insurer; and

(8) The plan, when completed, would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital required of a domestic stock insurer transacting like kinds of insurance, together with surplus funds in amount not less than one-half (1/2) of the required capital.

(c) With regard to proposed transactions of a domestic insurer which is a subsidiary or affiliate of a depository institution, the hearing shall be concluded and the order issued within the sixty-day period preceding the effective date of the transaction, and the order shall be final upon entry, pursuant to federal law. Further, any restoration of capital, surplus, or special surplus required for approval of the transaction affecting the depository institution's affiliate or subsidiary shall also be accomplished within the same sixty-day period.

(d) This section shall not apply to formations of, or insurer conversions to, domestic mutual holding companies under other provisions of the Arkansas Insurance Code.



§ 23-69-142 - Mergers and consolidations and acquisition by exchange of stock.

(a) (1) A domestic stock insurer may merge or consolidate with one (1) or more domestic or foreign stock insurers authorized to transact insurance in this state by complying with the other applicable provisions of this chapter and subject to subsections (a) and (b) of this section.

(2) Further, any domestic stock insurance company may adopt a plan of exchange of the outstanding stock of its stockholders for the consideration herein designated to be paid or provided by a person that acquires the stock in the manner provided in this chapter by complying with the other applicable provisions of this chapter, subject to subsections (a) and (b) of this section.

(3) As consideration for the stock of a domestic insurer, the plan of exchange may provide that the acquiring person:

(A) Transfer shares of its stock;

(B) Transfer other securities issued by it;

(C) Pay cash therefor;

(D) Pay or provide other consideration; or

(E) Pay or provide any combination of the foregoing types of consideration.

(b) (1) As used in this section and §§ 23-69-146 and 23-69-147, "acquiring person" means any individual, any stock insurance corporation incorporated under the Arkansas Insurance Code or under prior laws of this state relating to the incorporation of domestic insurance corporations, any stock corporation incorporated under the Arkansas Business Corporation Act, § 4-26-101 et seq., or under prior laws of this state authorizing the establishment of business corporations and any foreign or alien stock corporation qualified to do business in Arkansas, and any foreign or alien stock insurance company authorized to do business in Arkansas.

(2) "Acquiring person" shall also be deemed to include a depository institution or any affiliate thereof as appropriate under applicable federal law.

(c) (1) (A) No merger or consolidation or exchange of stock shall be effectuated unless the plan or agreement has been filed in advance with the Insurance Commissioner and approved in writing by him or her after a hearing thereon.

(B) (i) With regard to proposed affiliations between a depository institution, or any affiliate, and an insurer, the hearing shall be concluded and the order issued within the sixty-day period preceding the effective date of the transaction, and these orders shall be final upon entry, pursuant to federal law.

(ii) Further, any restoration of capital or surplus or special surplus required for approval of the transaction affecting the depository institution's affiliate or subsidiary shall also be accomplished within the same sixty-day period.

(2) The commissioner shall give approval within a reasonable time after the filing unless he or she finds that the plan or agreement:

(A) Is contrary to law;

(B) Is inequitable to the stockholders of any domestic insurer involved; or

(C) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this state or elsewhere.

(3) In reviewing any plan or agreement, the commissioner may consider whether any proposed owner, purchaser, director, or officer of the acquiring party was subject to:

(A) Any conviction for any felony or misdemeanor, other than minor traffic violations, during the past twenty (20) years;

(B) A misconduct order by a regulatory agency or a court of competent jurisdiction or was found to be in violation of any insurance laws by a misconduct order of the commissioner or of another state's insurance commissioner;

(C) An order by a regulatory agency or a court of competent jurisdiction and was found to have committed any unfair insurance trade practice or fraud; or

(D) Having an insurance producer license or its equivalent denied, suspended, or revoked in any other state, province, district, or territory or foreign or alien country.

(d) No director, officer, agent, or employee of any insurer party to merger, consolidation, or exchange of stock shall receive any fee, commission, compensation, or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein except as set forth in the plan or agreement.

(e) If the commissioner does not approve a plan or agreement, he or she shall so notify the insurer in writing specifying his or her reasons therefor.

(f) If any domestic insurer involved in the proposed merger, consolidation, or exchange of stock is authorized to transact insurance also in other states, the commissioner may request the insurance commissioner, director of insurance, superintendent of insurance, or other similar public insurance supervisory official of the two (2) other states in which the insurer has in force the larger amounts of insurance, to participate in the hearing provided for under subsection (c) of this section, with full right to examine all witnesses and evidence and to offer to the commissioner such pertinent information and suggestions as they may deem proper.

(g) Any plan or proposal through which one (1) insurer or other acquiring person acquires or proposes to acquire a controlling interest of the capital stock of the domestic insurer is deemed to be a plan or proposal of merger, consolidation, or exchange of stock for purposes of this section and is subject to the requirements of subsections (c)-(f) of this section.



§ 23-69-143 - Mergers and consolidations -- Mutual insurers.

(a) A domestic mutual insurer may merge or consolidate with another mutual or stock insurer under the applicable procedures prescribed by § 23-69-144, except as provided in this section.

(b) The plan and agreement for merger or consolidation shall be submitted to and approved by at least two-thirds (2/3) of the members of each mutual insurer involved voting thereon at meetings called for the purpose pursuant to such reasonable notice and procedure as has been approved by the Insurance Commissioner. If a life insurer, the right to vote may be limited to members whose policies are other than term and group policies and have been in effect for more than one (1) year.

(c) No merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the commissioner and approved by him or her in writing after a hearing thereon. The commissioner shall give approval within a reasonable time after the filing unless he or she finds such a plan or agreement:

(1) Is inequitable to the policyholders of any domestic insurer involved; or

(2) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this state and elsewhere.

(d) If it is proposed to merge or consolidate a mutual insurer into or with a stock insurer, the provisions of § 23-69-141, referring to converting a mutual insurer, shall apply as to the rights and equities of the members of the mutual insurer to the fullest extent deemed by the commissioner to be feasible and reasonable.

(e) If the commissioner does not approve the plan or agreement, he or she shall so notify the insurers in writing specifying his or her reasons therefor.

(f) Section 23-69-142(f) shall also apply as to mergers and consolidations of the mutual insurers.

(g) With regard to proposed transactions affecting an affiliate or subsidiary of a depository institution, the hearing shall be concluded and the order issued within the sixty-day period preceding the effective date of the transaction, and these orders shall be final upon entry, pursuant to federal law. Further, any restoration of capital, surplus, or special surplus required for approval of the transaction affecting the depository institution's affiliate or subsidiary shall also be accomplished within the same sixty-day period.

(h) This section shall not apply to formations of, or insurer conversions to, domestic mutual holding companies under other provisions of the Arkansas Insurance Code.



§ 23-69-144 - Agreement or adoption of plan for merger, consolidation, or plan of exchange of shares.

(a) The directors, or a majority of them, of the corporations as desire to merge or consolidate or adopt a plan of exchange of shares pursuant to § 23-69-142 or § 23-69-143 shall enter into an agreement or adopt a plan signed by them and under the corporate seals of the respective corporations prescribing the terms and conditions of the merger or consolidation or plan of exchange of shares, the mode of carrying the same into effect, provisions with respect to abandonment, the effective date of the proposal or method of determination thereof and stating such other facts as are deemed applicable among those necessary to be set out in articles of incorporation, as provided in § 23-69-105, as well as the manner and basis of any issuance, conversion, or exchange of shares of stock involved in the proposal, and with such other details and provisions as are deemed necessary or desirable.

(b) (1) The agreement of merger or consolidation shall be submitted to the stockholders, in the case of a stock insurer, or members, in the case of a mutual insurer, of each corporation at meetings thereof and called for the purpose of taking it into consideration. A plan of exchange of shares shall be submitted to the stockholders of the insurer to be acquired at a meeting thereof called for that purpose.

(2) Notice shall be given of the time, place, and object of the meeting to each stockholder or member of record, whether entitled to vote or not.

(3) At the meeting, the agreement or plan shall be considered and a vote by ballot, in person or by proxy, shall be taken for the adoption or rejection of the agreement or plan.

(4) If the votes of stockholders, in the case of a stock insurer, holding stock of the corporation entitling them to exercise at least a majority of the voting power, or such other proportion of the stockholders as may be prescribed in the corporation's articles of incorporation for votes on such a proposal, or, in the case of a mutual insurer, the votes of the number or proportion of members of the insurer as required under § 23-69-143(b), shall be for the adoption of the agreement or plan, then that fact shall be certified in the agreement or plan by the secretary or assistant secretary of each corporation, under the seal thereof.

(5) The agreement or plan so adopted and certified shall be signed by each constituent corporation under its seal and the hands of its president or a vice president and its secretary or an assistant secretary and acknowledged before an officer authorized by the laws of Arkansas to take acknowledgment of deeds.

(c) (1) The agreement or plan, adopted and certified as provided in subsections (a) and (b) of this section, shall be filed in duplicate originals with the Insurance Commissioner, and thence shall be taken and deemed to be the agreement and act of merger or consolidation or plan of exchange of shares of the constituent corporations, and, in the case of a consolidation, as the certificate of incorporation of the consolidated corporations.

(2) A copy of the agreement or plan certified by the commissioner shall be evidence of the performance of all antecedent acts and conditions necessary to the merger and consolidation or plan of exchange of shares and of the existence of the consolidated corporation.

(3) One (1) of the duplicate originals, bearing the file marks of the commissioner, shall be filed for record in the office of the clerk of the county court of the county in which the principal office or place of business of the merged or consolidated corporation adopting the plan of exchange, as specified in the merger or consolidation agreement or plan of exchange, is located.

(d) Any agreement of merger or consolidation or plan of exchange may be abandoned in conformity with the terms thereof as approved by the commissioner. However, in such event, due notice of the abandonment shall be immediately transmitted to the stockholders or members of all domestic insurance corporations which are parties thereto within ten (10) days of the abandonment in a manner and form as prescribed or approved by the commissioner. With regard to proposed affiliations between a depository institution, or any affiliate thereof, and an insurer, the hearing may be cancelled and the matter concluded and the notice of abandonment issued within the period required by federal law.



§ 23-69-145 - Effect of merger or consolidation.

(a) When the agreement of merger or consolidation as filed with the Insurance Commissioner as required under § 23-69-144 becomes effective, the separate existence of the constituent corporations shall cease, and they shall become a single corporation in accordance with the agreement, possessing all rights, privileges, powers, franchises, and immunities of a public as well as of a private nature and being subject to all the liabilities and duties of each of the corporations so merged or consolidated, and all, and singular, the rights, privileges, powers, franchises, and immunities of each of the corporations and all property, real, personal, and mixed, and all debts owing on whatever account and all other things in action of or belonging to each of the corporations shall be vested in the surviving or consolidated corporation. All property, rights, privileges, powers, franchises, and immunities and all and every other interest shall be thereafter the property of the surviving or consolidated corporation as effectually as they were of the several and respective constituent corporations.

(b) However, all rights of creditors and all liens upon the property of any of the constituent corporations shall be preserved unimpaired, limited in lien to the property affected by the lien at the time of the merger or consolidation. All debts, liabilities, and duties of the respective constituent corporations shall thenceforth attach to the surviving or consolidated corporation and may be enforced against it to the same extent as if the debts, liabilities, and duties had been incurred or contracted by it.



§ 23-69-146 - Effect of exchange under plan of exchange.

(a) (1) When the plan of exchange of shares, as filed with the Insurance Commissioner as required under § 23-69-144, becomes effective, the exchange provided for therein is considered to have been consummated, and each shareholder of the domestic stock insurance company acquired ceases to be a shareholder of the company.

(2) The ownership of all shares of the issued and outstanding stock of the company, except shares payment of the value of which is required to be made by the company under § 23-69-148, vests in the acquiring person automatically without any physical transfer or deposit of certificates representing the shares.

(3) All shares, payment of the value of which is required to be made by the company under § 23-69-148, are considered no longer outstanding shares of the company.

(4) The acquiring person thereupon becomes the sole shareholder of the domestic stock insurance company and has all the rights, privileges, immunities, and powers and, except as otherwise provided, is subject to all of the duties and liabilities to the extent provided by law of a shareholder of an insurance company organized under the laws of this state.

(b) (1) Certificates representing shares of the domestic insurance company to be acquired prior to the plan of exchange becoming effective, except certificates representing shares payment of the value of which is required under § 23-69-148, shall, after the plan of exchange becomes effective, represent:

(A) Shares of the issued and outstanding capital stock or other securities issued by the acquiring persons; and

(B) The right, if any, to receive cash or other consideration upon such terms as are specified in the plan of exchange.

(2) However, the plan of exchange may specify that all certificates shall, after the plan of exchange becomes effective, represent only the right to receive shares of stock or other securities issued by the acquiring person, or cash or other consideration or any combination thereof upon such terms as are specified in the plan of exchange.



§ 23-69-147 - Acquiring and acquired corporations under a plan of exchange to be separate.

The domestic stock insurance company acquired under a plan of exchange and the acquiring person are, in all respects, separate and distinct entities with neither entity having any liability to the creditors or policyholders, if any, or shareholders of the other, for any acts or omissions of the officers, directors, shareholders, or representatives of either or both entities.



§ 23-69-148 - Nonconsenting stockholders.

(a) If any stockholder entitled to vote in any domestic insurer on a proposal to merge or consolidate, or on a proposal to adopt a plan of exchange as provided in §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, votes against the same and, at or prior to the taking of the vote, shall object thereto in writing or if any stockholder of record in the corporation, not entitled to vote thereon, at or prior to the taking of the vote, shall object thereto in writing, and if, in either case, the stockholder, within twenty (20) days after the taking of the vote, shall demand in writing that the surviving, consolidated, or acquired corporation make payment of the fair cash value of his or her stock, the surviving, consolidated, or acquired corporation, within thirty (30) days after the agreement of merger or consolidation or plan of exchange becomes effective as provided in § 23-69-144, shall pay to the objecting stockholder the fair cash value of his or her stock as of the day before the vote was taken.

(b) (1) In case of disagreement as to the fair cash value, any stockholder, or the surviving or consolidated or acquired corporation, within sixty (60) days after the agreement or plan has become effective as described in this section and upon notice to the opposite party, may petition the circuit court of the county in which the principal office of the surviving, consolidated, or acquired corporation is established to appoint, and the court shall appoint, three (3) appraisers to appraise the value of the stock.

(2) The award of the appraisers, or a majority of them, if no written objection thereto is filed by either party within ten (10) days after the award has been filed in court, shall be final and conclusive.

(3) If an objection is filed, it shall be tried summarily by the court and judgment rendered thereon.

(c) If the amount determined by the court as provided for in subsection (b) of this section is in excess of the amount as the surviving, consolidated, or acquired corporation shall have offered to pay as the fair cash value of the stock, the court shall assess against the surviving, consolidated, or acquired corporation the costs of the proceeding, including a reasonable attorney's fee to the stockholder and a reasonable fee to the appraisers, as it deems equitable. Otherwise, the costs and fees to the appraisers shall be assessed one-half (1/2) against the corporation and one-half (1/2) against the stockholder.

(d) Any party shall have the right to appeal from any judgment of the court according to then-existing laws.

(e) Unless the merger, consolidation, or plan of exchange is abandoned, any stockholder, on the making of the demand in writing as described in this section, shall cease to be a stockholder in the constituent corporation and shall have no rights with respect to the stock except the right to receive payment therefor as described in this section. Upon payment of the agreed fair cash value of the stock or of the value of the stock under final judgment, the stockholder shall transfer his or her stock to the surviving, consolidated, or acquired corporation. In the event the surviving, consolidated, or acquired corporation fails to pay the amount of the judgment within twenty (20) days after the judgment has become final, the judgment may be collected and enforced in the manner prescribed by law for the enforcement of judgments.

(f) Each stockholder in any of the constituent corporations at the time the merger or consolidation or plan of exchange becomes effective who is entitled to vote and who does not vote against the merger or consolidation or plan of exchange and object thereto in writing as described in this section, and each stockholder in each of the constituent corporations at the time the merger or consolidation or plan of exchange becomes effective who is not entitled to vote and who does not object thereto in writing as described in this section, shall cease to be a stockholder in the constituent corporation and shall be deemed to have assented to the merger or consolidation or plan of exchange and together with the stockholders voting in favor of the merger or consolidation or plan of exchange shall be entitled to receive certificates of stock in the surviving or consolidated corporations or other distribution, in the manner and on the terms specified in the agreement of merger or consolidation or plan of exchange.

(g) With regard to proposed affiliations between a depository institution, or any affiliate thereof, and a domestic stock insurer, the procedures for nonconsenting stockholders described in this section shall be concluded within the period required by federal law.



§ 23-69-149 - Assumption reinsurance -- Stock insurers.

(a) A domestic stock insurer may reinsure all or substantially all of its insurance in force or a major class thereof with another insurer by an agreement of assumption reinsurance. However, no agreement shall become effective unless filed with the Insurance Commissioner and approved by him or her in writing after a hearing thereon. With regard to proposed transactions between a domestic stock insurer which is a subsidiary or affiliate of a depository institution, and another insurer, the hearing shall be concluded and the order issued within the period required by federal law, and the order shall be final upon entry.

(b) The commissioner shall approve the agreement within a reasonable time after the filing unless he or she finds that it is inequitable to the stockholders of the domestic insurer or would substantially reduce the protection or service to its policyholders. If the commissioner does not approve the agreement, he or she shall so notify the insurer in writing specifying his or her reasons therefor.



§ 23-69-150 - Assumption reinsurance -- Mutual insurers.

(a) A domestic mutual insurer may reinsure all or substantially all of its insurance in force, or a major class thereof, with another insurer, stock or mutual, by an agreement of assumption reinsurance after compliance with this section. The agreement shall not become effective unless filed with the Insurance Commissioner and approved by him or her in writing after a hearing thereon. With regard to proposed transactions between a domestic mutual insurer which is a subsidiary or affiliate of a depository institution, and another insurer, the hearing shall be concluded and the order issued within the period required by federal law, and the order shall be final upon entry.

(b) The commissioner shall approve the agreement within a reasonable time after filing if he or she finds it to be fair and equitable to each domestic insurer involved and that the reinsurance if effectuated would not substantially reduce the protection or service to its policyholders. If the commissioner does not so approve, he or she shall so notify each insurer involved in writing specifying his or her reasons therefor.

(c) The plan and agreement for the reinsurance must be approved by vote not less than two-thirds (2/3) of each domestic mutual insurer's members voting thereon at meetings of members called for the purpose, pursuant to such reasonable notice and procedure as the commissioner may approve. If a life insurer, the right to vote may be limited to members whose policies are other than term or group policies and have been in effect for more than one (1) year.

(d) If for reinsurance of a mutual insurer in a stock insurer, the agreement must provide for payment in cash to each member of the insurer entitled thereto as upon conversion of the insurer pursuant to § 23-69-141, of his or her equity in the business reinsured as determined under a fair formula approved by the commissioner, which equity shall be based upon the member's equity in the reserves, assets whether or not they are admitted assets, and surplus, if any, of the mutual insurer to be taken over by the stock insurer.



§ 23-69-151 - Voluntary dissolution -- Procedure.

(a) (1) If while a domestic stock or mutual insurer is fully solvent and it is deemed by its board of directors to be in the best interests of the insurer and its stockholders or members that the insurer should be dissolved, the board of directors may adopt a resolution to that effect and call a special meeting of its stockholders or members to consider and take action upon a proposal to dissolve the insurer corporation.

(2) The meeting shall be held upon not less than thirty (30) days' written notice to the stockholders or members in advance of the meeting.

(3) The notice shall contain a statement of the dissolution proposal and be so given in the manner provided in the insurer's bylaws as for a special meeting of stockholders or members.

(b) If, at the special meeting or any adjournment thereof, the holders of record of stock entitled to exercise two-thirds (2/3) of all the voting power on the proposal, or, if a mutual insurer, two-thirds (2/3) of the insurer's members present or represented by proxy at the meeting, shall by resolution consent that a dissolution shall take place, a copy of the resolution together with a list of the names and residences of the directors and officers, certified by the president or a vice president and the secretary or an assistant secretary or the treasurer or an assistant treasurer of the insurer, shall be filed in duplicate with the Insurance Commissioner, one (1) copy of which, bearing the certificate of the commissioner, shall be filed for record in the office of the county clerk of the county in which the office or principal place of business of the insurer is located in this state.

(c) The effective date of the dissolution shall be the date on which the copy of the consent provided for in subsection (b) of this section is filed with the commissioner.

(d) Whenever all the stockholders of record of a domestic stock insurer having power to vote on a proposal to dissolve, consent in writing to the dissolution, no meeting of stockholders shall be necessary, but on filing the consent, as provided in subsection (b) of this section, the commissioner shall issue a certificate of dissolution, which must be recorded with the county clerk of the county in which the insurer's principal place of business is located in this state.

(e) No dissolution shall be effectuated, however, until after the insurer has reinsured in another authorized insurer or has otherwise terminated all its insurance then in force nor, in the case of a domestic mutual insurer, until after the proposed plan of dissolution together with the proposed plan for distribution of assets among the insurer's members has been filed with and approved by the commissioner after having been found by him or her to be fair and equitable as to the members.



§ 23-69-152 - Dissolution -- Directors to act as trustees.

(a) Upon the dissolution of a domestic stock or mutual insurance corporation under the provisions of § 23-69-151, or upon the expiration of the period of its corporate existence, limited by its articles of incorporation, the directors of the corporation shall be trustees thereof with full power to settle the affairs, collect the outstanding debts, sell and convey the real and personal property of the corporation, and divide its assets among its stockholders or members as entitled thereto, after paying or adequately providing for the payment of its liabilities and obligations.

(b) If a stock corporation, after paying or adequately providing for the liabilities and obligations of the holders of record holding stock in the corporation entitling them to exercise at least a majority of the voting power on a proposal to sell all the property and assets of the corporation, the directors may sell the remaining assets or any part thereof to a corporation organized under the laws of this or any other state, and take in payment therefor the stock or bonds, or both, of the corporation and distribute them among the stockholders in proportion to their interest therein. However, if any stockholder within thirty (30) days after the mailing of notice to him or her of the sale shall demand in writing that the corporation shall pay to him or her the fair cash value of his or her interest in the assets sold, then the cash value shall be determined and shall be paid by the corporation within thirty (30) days after the date the demand was received by the corporation.

(c) Vacancies in the number of trustees may be filled by the remaining trustees, but any trustee, in the case of a stock corporation, may be replaced on the vote of a majority of the stockholders.



§ 23-69-153 - Dissolution -- Continuation for suits and settling business.

(a) All domestic stock and mutual insurance corporations, whether they expire by their own limitation or are otherwise dissolved, shall nevertheless be continued for the term of three (3) years from the expiration or dissolution as bodies corporate for the purpose of prosecuting and defending suits by or against them and of enabling them gradually to settle and close their business, to dispose of and convey their property, and to divide their assets, but not for the purpose of continuing business as insurers.

(b) However, as to any action, suit, or proceeding commenced by or against the corporation prior to the expiration or dissolution and with respect to any action, suit, or proceeding commenced by the corporation within three (3) years after the date of the expiration or dissolution, the corporation shall only for the purpose of the actions, suits, or proceedings so commenced be continued bodies corporate beyond the three-year period and until any judgments, orders, or decrees therein shall be fully executed.



§ 23-69-154 - Voluntary dissolution -- Distribution of assets to stockholders.

(a) The trustees in dissolution of a domestic stock insurer under § 23-69-151, after payment of all special and general liens upon the funds of the corporation to the extent of their lawful priority, shall pay the other debts due from the corporation.

(b) After allowing for such expenses of distribution as may be reasonable, the trustees shall distribute the remaining assets of the corporation among its stockholders as entitled thereto.



§ 23-69-155 - Liquidation -- Mutual member's share of assets.

(a) Upon any liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration shall be distributed to existing persons who were its members at any time within thirty-six (36) months next preceding the date the liquidation was authorized or ordered, or the date of last termination of the insurer's certificate of authority, whichever date is the earlier.

(b) The distributive share of each member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of his or her membership bear to the aggregate of all premiums so earned on the policies of all such members. The insurer may, and if a life insurer shall, make a reasonable classification of its policies so held by the members, and a formula based upon the classification, for determining the equitable distributive share of each member. The classification and formula shall be subject to the approval of the Insurance Commissioner.



§ 23-69-156 - Nonactive corporate charter -- Nullification.

(a) As used in this section, a corporation shall be deemed to have engaged in the business of insurance as a domestic insurer if any of its officers, directors, agents, or employees has engaged in:

(1) The writing of insurance;

(2) The reinsurance of risks;

(3) The handling of claims; or

(4) Any acts necessary or incidental to writing insurance, reinsuring risks, or handling claims.

(b) The corporate charter of any corporation formed under the laws of this state more than three (3) years prior to January 1, 1960, for the purpose of becoming an insurer and which corporation within the three-year period has not at any time actively engaged in business as a domestic insurer under a certificate of authority issued to it by the Insurance Commissioner under laws then in force, is extinguished and nullified.

(c) The corporate charter of any other corporation formed under the laws of this state for the purpose of becoming an insurer, and which corporation during any period of thirty-six (36) consecutive months after January 1, 1960, is not actively engaged in business as a domestic insurer under a certificate of authority issued to it by the commissioner under laws currently in force, is not automatically extinguished and nullified at the expiration of the thirty-six-month period.

(d) The period during which a corporation referred to in subsection (c) of this section is the subject of delinquency proceedings under §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132 shall not be counted as part of any such thirty-six-month period.

(e) Upon merger or consolidation of a domestic insurer with another insurer under this chapter, the corporate charter of the merged or consolidated domestic insurer shall automatically be extinguished and nullified.

(f) (1) In the event a domestic insurer assumption reinsures all of the ceding domestic insurer's business in force or all except a token amount of the ceding domestic insurer's business, the commissioner, after notice and a hearing, shall make a determination and order that the ceding domestic insurer's corporate charter is extinguished or is continued in full force and effect.

(2) In making such a determination and order, the commissioner shall fully consider the equities to the stockholders, or members if the ceding domestic insurer is a mutual, and the policyholders of the ceding domestic insurer.

(3) With regard to proposed transactions of a domestic insurer which is a subsidiary or affiliate of a depository institution, the hearing shall be concluded and the order issued within the period required by federal law, and the order shall be final upon entry.






Subchapter 2 - -- Stock Insurers -- Insider Trading

§ 23-69-201 - Definition.

As used in this subchapter, unless the context otherwise requires, "equity security" means:

(1) Any stock or similar security;

(2) Any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security;

(3) Any such warrant or right; or

(4) Any other security which the Insurance Commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he or she may prescribe in the public interest or for the protection of investors, to treat as an equity security.



§ 23-69-202 - Application of §§ 23-69-204 -- 23-69-206 to registered equity securities.

The provisions of §§ 23-69-204 -- 23-69-206 shall not apply to equity securities of a domestic stock insurance company if:

(1) The securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, as amended; or

(2) The domestic stock insurance company shall not have any class of its equity securities held of record by one hundred (100) or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of §§ 23-69-204 -- 23-69-206 except for the provisions of this subdivision (2).



§ 23-69-203 - Application of §§ 23-69-204 -- 23-69-206 to foreign or domestic arbitrage transactions.

The provisions of §§ 23-69-204 -- 23-69-206 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the Insurance Commissioner may adopt in order to carry out the purposes of this subchapter.



§ 23-69-204 - Statement of owners of equity securities, directors, and officers.

Every person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of any equity security of a domestic stock insurance company, or who is a director or officer of a domestic stock insurance company, shall file in the office of the Insurance Commissioner within ten (10) days after he or she becomes a beneficial owner, director, or officer a statement, in such form as the commissioner may prescribe, of the amount of all equity securities of the company of which he or she is the beneficial owner. Within ten (10) days after the close of each calendar month, if there has been a change in the ownership during the month, that person shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating his or her ownership at the close of the calendar month and such changes in his or her ownership as have occurred during the calendar month.



§ 23-69-205 - Prevention of unfair use of information by owners, directors, or officers.

(a) For the purpose of preventing the unfair use of information which may have been obtained by a beneficial owner of more than ten percent (10%) of any class of any equity security, director, or officer by reason of his or her relationship to the company, any profit realized by him or her from any purchase and sale, or any sale and purchase, of any equity security of the company within any period of less than six (6) months, unless the security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of the beneficial owner, director, or officer in entering into the transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months.

(b) Suit to receive the profit may be instituted in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring the suit within sixty (60) days after request or shall fail to prosecute diligently the suit thereafter. However, no suit shall be brought more than two (2) years after the date the profit was realized.

(c) This section shall not be construed to cover any transaction where the beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the Insurance Commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.



§ 23-69-206 - Restrictions on sale of equity securities.

(a) It shall be unlawful for any beneficial owner of more than ten percent (10%) of any class of any equity security, director, or officer, directly or indirectly, to sell any equity security of the company if the person selling the security or his or her principal:

(1) Does not own the security sold; or

(2) If owning the security, does not deliver it against the sale within twenty (20) days thereafter or, within five (5) days after the sale, does not deposit it in the mails or other usual channels of transportation.

(b) However, no person shall be deemed to have violated this section if he or she proves that, notwithstanding the exercise of good faith, he or she was unable to make the delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.



§ 23-69-207 - Equity securities held in an investment account.

(a) The provisions of § 23-69-205 shall not apply to any purchase and sale, or sale and purchase, and the provisions of § 23-69-206 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him or her in an investment account, by a dealer in the ordinary course of his or her business and incident to the establishment or maintenance by him or her of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934 for such a security.

(b) The Insurance Commissioner may, by such rules and regulations as he or she deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.



§ 23-69-208 - Rules and regulations.

(a) The Insurance Commissioner shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him or her by this subchapter and for such purpose may classify domestic stock insurance companies, securities, and other persons or matters within his or her jurisdiction.

(b) No provision of this subchapter imposing any liability shall apply to any act done or omitted, in good faith, in conformity with any rule or regulation of the commissioner, notwithstanding that the rule or regulation, after the act or omission, may be amended or rescinded or determined by judicial or other authority to be invalid for any reason.






Subchapter 3 - -- Mutual Insurance Holding Company Act

§ 23-69-301 - Title.

This subchapter shall be known and may be cited as the "Mutual Insurance Holding Company Act".



§ 23-69-302 - Purpose.

(a) (1) The General Assembly finds and declares that it is in the public interest that a domestic mutual insurer be permitted to reorganize in a manner that preserves attributes of its mutuality while facilitating capital-raising abilities and corporate affiliations on terms and conditions that are fair and equitable to the mutual insurer's policyholders.

(2) The General Assembly further finds that because policyholders of a mutual insurer have membership interests in the mutual insurer, the Insurance Commissioner should have broad authority in reviewing a reorganization, and the procedures and criteria to be applied by the commissioner should be flexible within the parameters of this subchapter.

(b) This subchapter shall be liberally construed to effect the legislative intent set forth in this section and shall not be interpreted to limit the powers granted to the commissioner by other laws.



§ 23-69-303 - Definitions.

For purposes of this subchapter, unless the context requires otherwise:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Intermediate stock holding company" means a holding company of which at least a majority of the voting securities are owned by a mutual insurance holding company and which directly owns all the voting securities of a reorganized stock insurer;

(3) "Mutual insurance holding company" means a holding company based on a mutual plan which at all times owns a majority of the voting securities of a single intermediate stock holding company or, if no such intermediate stock holding company exists, which owns a majority of the voting securities of a reorganized stock insurer;

(4) "Reorganized stock insurer" means a stock insurer subsidiary which results from a reorganization of a domestic mutual insurer under § 23-69-304(a)(1) or (a)(2) and in compliance with this subchapter; and

(5) "Voting securities" means securities of any class or any ownership interest having voting power for the election of directors, trustees, or management, other than securities having voting power only because of the occurrence of a contingency.



§ 23-69-304 - Formation of mutual insurance holding company.

(a) A domestic mutual insurer, upon approval of the Insurance Commissioner, may reorganize by:

(1) Forming a mutual insurance holding company;

(2) Merging its policyholders' membership interests into the mutual insurance holding company; and

(3) Continuing the mutual insurer's corporate existence as a stock insurer subsidiary of the mutual insurance holding company.

(b) A domestic mutual insurer, upon the approval of the commissioner, may reorganize by merging its policyholders' membership interests into an existing mutual insurance holding company formed under subdivision (a)(1) of this section and by continuing the mutual insurer's corporate existence as a stock insurer subsidiary of the mutual insurance holding company.

(c) All of the initial shares of the capital stock of a reorganized stock insurer which has reorganized as described in subdivision (a)(1) or subdivision (a)(2) of this section shall be issued to the mutual insurance holding company or to a single intermediate stock holding company.

(d) (1) Policyholders of a domestic mutual insurer which has reorganized as described in subdivision (a)(1) or subdivision (a)(2) of this section shall be members of the mutual insurance holding company, and their voting rights shall be determined in accordance with the articles of incorporation and bylaws of the mutual insurance holding company.

(2) The mutual insurance holding company shall provide its members with the same membership rights as were provided to policyholders of the mutual insurer immediately prior to reorganization.

(3) The reorganization shall not reduce, limit, or affect the number or identity of the policyholders who may become members of the mutual insurance holding company or secure for individuals composing management any unfair advantage through or connected with the reorganization.

(e) (1) A mutual insurance holding company or an intermediate stock holding company formed under this subchapter shall not be authorized to transact the business of insurance.

(2) A mutual insurance holding company formed under this subchapter shall not issue stock.

(3) The commissioner shall have jurisdiction over a mutual insurance holding company and an intermediate stock holding company to ensure that policyholder's interests are protected.

(4) A mutual insurance holding company and an intermediate stock holding company shall be treated as domestic insurers subject to the conversion provisions of § 23-69-141 and § 23-68-101 et seq. regarding the rehabilitation and liquidation of insurance companies.

(5) The aggregate pledges and encumbrances of a mutual insurance holding company's assets shall not affect more than forty-nine percent (49%) of the mutual insurance holding company's stock in an intermediate stock holding company or a reorganized stock insurer.

(6) At least fifty percent (50%) of the net worth of a mutual insurance holding company, as determined by generally accepted accounting practices, shall be invested in insurers.

(7) (A) If any proceeding under § 23-68-101 et seq. regarding the rehabilitation and liquidation of insurance companies is brought against a reorganized stock insurer, the mutual insurance holding company and intermediate stock holding company shall become parties to the proceedings.

(B) All of the assets of the mutual insurance holding company and intermediate stock holding company are deemed assets of the estate of the reorganized stock insurer to the extent necessary to satisfy claims against the reorganized stock insurer.

(8) No distribution to members of a mutual insurance holding company may occur without prior written approval of the commissioner and only upon the commissioner's satisfaction that such a distribution is fair and equitable to policyholders as members of the mutual insurance holding company.

(9) No solicitation for the sale of the stock of an intermediate stock holding company or a reorganized stock insurer may be made without the commissioner's prior written approval.

(10) A mutual insurance holding company or an intermediate stock holding company shall not voluntarily dissolve without the approval of the commissioner.



§ 23-69-305 - Filing of proposed reorganization plan.

A domestic mutual insurer shall file a proposed plan of reorganization approved by a vote of not less than two-thirds (2/3) of the members of its board of directors for review and approval with the Insurance Commissioner. The proposed plan of reorganization shall be accompanied by a nonrefundable fee of one thousand dollars ($1,000). A plan of reorganization shall include the following, at a minimum:

(1) An analysis of the benefits and risks attendant to the proposed reorganization, including the rationale and comparative benefits and risks of a demutualization;

(2) A statement of how the plan is fair and equitable to the policyholders;

(3) Information sufficient to demonstrate that the financial condition of the mutual insurer will not be diminished upon reorganization;

(4) Provisions to ensure immediate membership in the mutual insurance holding company for all existing policyholders of the mutual insurer;

(5) Provisions for membership interests for future policyholders of the reorganized stock insurer;

(6) Provisions to ensure that, in the event of proceedings for rehabilitation or liquidation involving a stock insurer subsidiary of the mutual insurance holding company, the assets of the mutual insurance holding company will be available to satisfy the policyholder obligations of the stock insurer subsidiary;

(7) Provisions for periodic distribution of accumulated mutual insurance holding company earnings;

(8) Certified copies of the proposed articles of incorporation and bylaws of the mutual insurance holding company, intermediate stock holding company, and reorganized stock insurer or proposed amendments thereto as necessary to effectuate reorganization;

(9) A certification that the plan of reorganization has been duly adopted by a vote of not less than two-thirds (2/3) of the members of the board of directors of the mutual insurer;

(10) A certification adopted by not less than two-thirds (2/3) of the members of the board of directors of the mutual insurer that the plan of reorganization is fair and equitable to the policyholders;

(11) The names, addresses, and occupational information of all corporate officers and all members of the board of directors of the proposed mutual insurance holding company in the case of a reorganization described in § 23-69-304(a)(1);

(12) A description of the nature and content of the annual report and financial statement to be sent by the mutual insurance holding company to each member;

(13) A description of the number of members of the board of directors of the mutual insurance holding company required to be policyholders;

(14) A description of any plans for the initial sale of stock of the intermediate stock holding company or reorganized stock insurer;

(15) A form of the proposed notice to be mailed by the mutual insurer to its policyholders as required in § 23-69-308; and

(16) Any other information requested by the commissioner.



§ 23-69-306 - Hearings on proposed reorganization plan.

The Insurance Commissioner shall conduct a public hearing regarding a proposed plan of reorganization within one hundred twenty (120) days after the date the completed proposed plan of reorganization is filed under § 23-69-305, unless extended by the commissioner for good cause. Any interested person may appear or otherwise be heard at the public hearing. The commissioner, in his or her discretion, may continue the public hearing for a reasonable period of time not to exceed sixty (60) days. The mutual insurer shall give such reasonable notice of the public hearing as the commissioner, in his or her discretion, may require.



§ 23-69-307 - Approval of proposed reorganization plan.

(a) The Insurance Commissioner shall issue an order approving or disapproving a proposed plan of reorganization within thirty (30) days after the close of the public hearing as required by § 23-69-306.

(b) The commissioner shall not approve a proposed plan of reorganization unless he or she finds that:

(1) The plan of reorganization is fair and equitable to the policyholders;

(2) The plan of reorganization does not deprive the policyholders of their property rights or due process of law; and

(3) The reorganized stock insurer would meet the minimum requirements to be issued a certificate of authority by the commissioner to transact the business of insurance in this state, and the continued operations of the reorganized stock insurer would not be hazardous to future policyholders and the public.

(c) If the commissioner approves a plan of reorganization, the commissioner shall also publish notification of the issuance of the order in a legal newspaper in Pulaski County and in the county of domicile of the mutual insurer if different from Pulaski County.

(d) If the commissioner approves a plan of reorganization, the approval shall expire if the reorganization is not completed within one hundred eighty (180) days after the date of approval, unless extended by the commissioner for good cause, or within sixty (60) days if required by the Gramm-Leach-Bliley Act for depository corporation transactions.

(e) If the commissioner disapproves a plan of reorganization, the commissioner shall issue an order setting forth specific findings for the disapproval.



§ 23-69-308 - Approval of reorganization plan by policyholders.

(a) (1) Within forty-five (45) days after the date of the Insurance Commissioner's approval of a plan of reorganization under § 23-69-307, unless extended by the commissioner for good cause, the mutual insurer shall hold a meeting of its policyholders at a reasonable time and place to vote upon the plan of reorganization.

(2) The mutual insurer shall give notice at least thirty (30) days before the time fixed for the meeting, by first-class mail to the last-known address of each policyholder, that the plan of reorganization will be voted upon at a regular or special meeting of the policyholders. The notice shall include:

(A) A brief description of the plan of reorganization and a statement that the commissioner has approved the plan of reorganization; and

(B) A written proxy permitting the policyholder to vote for or against the plan of reorganization.

(3) The entity to which any group insurance policy is issued, and not any person covered under the group insurance policy, shall be considered the policyholder for purposes of voting.

(4) A plan of reorganization shall be approved only if not less than two-thirds (2/3) of the policyholders voting in person or by proxy at the meeting vote in favor of such plan of reorganization. Each policyholder shall be entitled to only one (1) vote, regardless of the number of policies owned by the policyholder. The commissioner shall supervise and direct the conduct of the vote on the plan of reorganization as necessary to ensure that the vote is fair and consistent with the requirements of this section.

(b) If a mutual insurer complies substantially and in good faith with the notice requirements of this section, the mutual insurer's failure to give any policyholder any required notice does not impair the validity of any action taken under this section.

(c) If the meeting of policyholders to vote upon the plan of reorganization is held coincident with the mutual insurer's annual meeting of the policyholders, only one (1) combined notice of meeting is required.

(d) The form of any proxy shall be filed with and approved by the commissioner.

(e) For purposes of voting, "policyholders" means the policyholders of the mutual insurer on the day the plan of reorganization is initially approved by the board of directors of the mutual insurer.



§ 23-69-309 - Issuance of certificate.

(a) The Insurance Commissioner shall issue a certificate of authority to a reorganized stock insurer when the mutual insurer files with the commissioner a:

(1) Certificate stating that all of the conditions set forth in the plan of reorganization have been satisfied, so long as the board of directors of the mutual insurer has not abandoned the plan of reorganization under § 23-69-312; and

(2) Certificate from the mutual insurer setting forth the vote and certifying that the plan of reorganization was approved by not less than two-thirds (2/3) of the policyholders voting in person or by proxy on the plan of reorganization.

(b) (1) The reorganization shall be effective upon the issuance of a certificate of authority by the commissioner.

(2) Upon issuance of the certificate of authority, the insurer's articles of incorporation shall be treated as amended in compliance with § 23-69-107.



§ 23-69-310 - Appeal of final order.

Any person affected by a final order issued under this subchapter shall have the right to appeal the order to the Pulaski County Circuit Court. The appeal shall be in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-69-311 - Continuation of corporate existence.

Corporate existence of a mutual insurer reorganizing under this subchapter shall not terminate, but the reorganized stock insurer shall be deemed to be a continuation of the mutual insurer and to have been organized on the date the mutual insurer was originally organized.



§ 23-69-312 - Abandonment of reorganization plan.

By not less than a two-thirds (2/3) vote of the members of its board of directors and with the approval of the Insurance Commissioner, a mutual insurer may abandon a plan of reorganization at any time before the issuance of the certificate of authority by the commissioner. Upon such abandonment, all rights and obligations arising out of the plan of reorganization shall terminate, and the mutual insurer shall continue to conduct its business as a domestic mutual insurer as though no plan of reorganization had ever been adopted.



§ 23-69-313 - Mergers and acquisitions.

(a) Subject to applicable requirements of this subchapter and the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., a mutual insurance holding company may:

(1) Merge or consolidate with, or acquire the assets of, a mutual insurance holding company licensed under this subchapter or any similar entity organized under laws of any other state;

(2) Either alone or together with one (1) or more intermediate stock holding companies or other subsidiaries, directly or indirectly acquire the stock of a stock insurance company or a mutual insurance company that reorganizes under this subchapter or the law of its state of organization;

(3) Together with one (1) or more of its stock insurance company subsidiaries, acquire the assets of a stock insurance company or a mutual insurance company; or

(4) Acquire a stock insurance company through the merger of the stock insurance company with a stock insurance company subsidiary of the mutual insurance holding company.

(b) (1) A merger or acquisition under this section is subject to the applicable procedures prescribed by the laws applying to domestic insurance companies, except as otherwise provided in this subsection.

(2) The commissioner may retain, at the expense of the mutual insurance company, any attorneys, actuaries, accountants, economists, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed merger or acquisition.

(3) The plan and agreement for merger shall be submitted to and approved by vote of two-thirds (2/3) of those members of any domestic mutual insurance holding company involved in the merger who vote either in person or by proxy thereon at a lawful meeting called for that purpose, after reasonable notice and in accordance with procedure approved by the commissioner.

(4) No such merger shall be effectuated unless the plan and agreement have been filed with the commissioner and approved by him or her in advance. The commissioner shall give such approval unless he or she finds that such a plan or agreement:

(A) Is inequitable to the policyholders of any domestic insurer involved in the merger or the members of any domestic mutual insurance holding company involved in the merger; or

(B) Would substantially reduce the security of and service to be rendered to policyholders of a domestic insurer in this state.



§ 23-69-314 - Membership in a mutual insurance holding company.

A membership interest in a mutual insurance holding company does not constitute a security under the laws of this state.



§ 23-69-315 - Annual statements.

A mutual insurance holding company shall:

(1) File with the Insurance Commissioner by March 1 of each year an annual statement consisting of an income statement, balance sheet, and cash flows prepared in accordance with generally accepted accounting practices and a confidential statement disclosing any intention to pledge, borrow against, alienate, hypothecate, or in any way encumber the assets of the mutual insurance holding company; and

(2) Have an annual audit by an independent certified public accountant in a form approved by the commissioner and shall file the audit on or before June 1 of each year for the year ending December 31 immediately preceding.



§ 23-69-316 - Power of Insurance Commissioner to order production of documents.

The Insurance Commissioner shall have the power to order production of any records, books, or other information and papers in the possession of a mutual insurance holding company or its affiliates as are reasonably necessary to ascertain the financial condition of the reorganized stock insurer or to determine compliance with this subchapter.



§ 23-69-317 - Applicability of provisions.

Nothing contained in this subchapter shall be construed to prohibit demutualization of a mutual insurance holding company under § 23-69-141.



§ 23-69-318 - Payment of compensation.

(a) (1) No director, officer, employee, or agent of the mutual insurer and no other person shall receive any fee, commission, or other valuable consideration whatsoever, other than his or her usual regular salary and compensation, for in any manner aiding, promoting, or assisting in a plan of reorganization, except as set forth in the plan of reorganization approved by the Insurance Commissioner.

(2) Subdivision (a)(1) of this section shall not prohibit a management-incentive compensation program which is contained in the plan of reorganization and approved by the commissioner to be adopted upon reorganization to the reorganized stock insurer or prohibit such a program to be later adopted by the reorganized stock insurer.

(b) Subdivision (a)(1) of this section shall not be deemed to prohibit the payment of reasonable fees and compensation to attorneys, accountants, actuaries, and investment bankers for services performed in the independent practice of their professions, even though any such person is also a member of the board of directors of the mutual insurer.



§ 23-69-319 - Hiring of experts.

For purposes of determining whether a plan of reorganization meets the requirements of this subchapter or in connection with any other matters relating to development of a plan of reorganization, the Insurance Commissioner may engage the services of experts. All reasonable costs related to the review of a plan of reorganization or such other matters, including those costs attributable to the use of experts, shall be paid by the mutual insurer making the filing or initiating discussions with the commissioner about such matters.



§ 23-69-320 - Disclosure of confidential information.

All information, documents, and copies obtained by or disclosed to the Insurance Commissioner or any other person in the course of preparing, filing, and processing an application to reorganize under § 23-69-305, other than information or documents distributed to policyholders in connection with the meeting of policyholders under § 23-69-308, or filed or submitted as evidence in connection with the public hearing under § 23-69-306, shall be given confidential treatment, shall not be subject to subpoena, and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interests of policyholders, shareholders, or the public will be served by the publication, in which event he or she may publish all or any part in such manner as he or she may deem appropriate.



§ 23-69-321 - Injunctive orders.

Whenever it appears to the Insurance Commissioner that any person or any director, officer, employee, or agent of the person has committed or is about to commit a violation of this subchapter or of any rule, regulation, or order of the commissioner, the commissioner may apply to the Pulaski County Circuit Court for an order enjoining such person, director, officer, employee, or agent from violating or continuing to violate this subchapter or any such rule, regulation, or order and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors, and shareholders or the public may require.



§ 23-69-322 - Promulgation of rules and regulations.

The Insurance Commissioner may adopt and promulgate rules and regulations and issue orders to carry out this subchapter.



§ 23-69-323 - Construction.

This subchapter is intended to supplement the Arkansas Insurance Code. Further, this subchapter is not intended to and shall not be construed to conflict with existing sections of the Arkansas Insurance Code, including, but not limited to, §§ 23-69-141, 23-70-123, 23-72-119, 23-73-117, 23-75-122, or other applicable sections of the Arkansas Insurance Code.









Chapter 70 - Reciprocal Insurers

§ 23-70-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Attorney" refers to the attorney in fact of a reciprocal insurer. The attorney may be an individual, firm, or corporation. The attorney of a foreign or alien reciprocal insurer, which insurer is duly authorized to transact insurance in this state, shall not, by virtue of discharge of its duties as the attorney with respect to the insurer's transactions in this state, be thereby deemed to be doing business in this state within the meaning of any laws of this state applying to foreign firms or corporations;

(2) "Reciprocal" insurance is that resulting from an interexchange among persons, known as "subscribers", of reciprocal agreements of indemnity, the interexchange being effectuated through an "attorney in fact" common to all the persons; and

(3) "Reciprocal insurer" means an unincorporated aggregation of subscribers operating individually and collectively through an attorney in fact to provide reciprocal insurance among themselves.



§ 23-70-102 - Scope.

(a) All authorized reciprocal insurers shall be governed by those sections of this chapter not expressly made applicable to domestic reciprocals.

(b) Existing authorized reciprocal insurers shall comply with the provisions of this chapter after January 1, 1960.



§ 23-70-103 - Insuring powers.

(a) A reciprocal insurer, upon qualifying therefor as provided for by the Arkansas Insurance Code, may transact any kinds of insurance defined by the Arkansas Insurance Code, other than life or title insurances.

(b) Such an insurer may purchase reinsurance, and may grant reinsurance as to any kind of insurance it is authorized to transact.



§ 23-70-104 - Name used in suits.

A reciprocal insurer shall:

(1) Have and use a business name. The name shall include the word "reciprocal", "interinsurer", "interinsurance", "exchange", "underwriters", or "underwriting"; and

(2) Sue and be sued in its own name.



§ 23-70-105 - Surplus funds required.

(a) A domestic reciprocal insurer formed pursuant to this chapter, if it has otherwise complied with the applicable provisions of the Arkansas Insurance Code, may be authorized to transact insurance if it has and maintains surplus funds as follows:

(1) To transact property insurance, surplus funds of not less than the amount required of a foreign reciprocal insurer under § 23-63-205;

(2) To transact casualty insurance, surplus funds of not less than the amount required of a foreign reciprocal insurer under § 23-63-205; and

(3) The surplus funds required in this subsection shall be deposited or adjusted by the July 1 following the filing of the annual statement.

(b) In addition to surplus required to be maintained under subsection (a) of this section, the insurer shall have, when first so authorized, expendable surplus in an amount as required of a like foreign reciprocal insurer under § 23-63-207.

(c) A domestic reciprocal insurer may be authorized to transact additional kinds of insurance if it has otherwise complied with the provisions of the Arkansas Insurance Code therefor and possesses and so maintains surplus funds in an amount equal to the minium capital stock required of a stock insurer for authority to transact a like combination of kinds of insurance.



§ 23-70-106 - Organization.

(a) Twenty-five (25) or more persons domiciled in this state may organize a domestic reciprocal insurer and make application to the Insurance Commissioner for a certificate of authority to transact insurance.

(b) The proposed attorney shall fulfill the requirements of and shall execute and file with the commissioner when applying for a certificate of authority a declaration setting forth:

(1) The name of the insurer;

(2) The location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this state;

(3) The kinds of insurance proposed to be transacted;

(4) The names and addresses of the original subscribers;

(5) The designation and appointment of the proposed attorney, and a copy of the power of attorney;

(6) The names and addresses of the officers and directors of the attorney, if a corporation, or its members, if a firm;

(7) The powers of the subscribers' advisory committee, and the names and terms of office of the members thereof;

(8) That all moneys paid to the insurer shall be held in the name of the insurer and for the purposes specified in the subscribers' agreement, after deducting therefrom any sum payable to the attorney;

(9) A copy of the subscribers' agreement;

(10) A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted and that the insurer has received from each such subscriber the full premium deposit required for the policy applied for, for a term of not less than six (6) months, at an adequate rate theretofore filed with and approved by the commissioner;

(11) A statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by § 23-70-105 is on hand; and

(12) A copy of each policy, endorsement, and application form it then proposes to issue or use.

(c) The declaration shall be acknowledged by the attorney in the manner required for the acknowledgement of deeds.



§ 23-70-107 - Certificate of authority.

(a) The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

(b) The Insurance Commissioner may refuse, suspend, or revoke the certificate of authority, in addition to other grounds therefor, for failure of the attorney to comply with any provision of the Arkansas Insurance Code.



§ 23-70-108 - Power of attorney.

(a) The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

(b) The power of attorney must set forth:

(1) The powers of the attorney;

(2) That the attorney is empowered to accept service of process on behalf of the insurer in actions against the insurer upon contracts exchanged;

(3) The general services to be performed by the attorney;

(4) The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense in addition to losses, to be paid by the insurer; and

(5) Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount, which amount shall be not less than one (1) nor more than ten (10) times the premium or premium deposit stated in the policy.

(c) The power of attorney may:

(1) Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(2) Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

(3) Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(4) Contain other lawful provisions deemed advisable.

(d) The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable.



§ 23-70-109 - Modifications.

(a) Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee.

(b) No modification shall be effective retroactively, nor as to any insurance contract issued prior thereto.



§ 23-70-110 - Attorney's bond required -- Exception.

(a) (1) Concurrently with the filing of the declaration provided for in § 23-70-106, the attorney of a domestic reciprocal insurer shall file with the Insurance Commissioner a bond in favor of this state for the benefit of all persons damaged as a result of breach by the attorney of the conditions of his or her bond as set forth in subdivision (a)(2) of this section. The bond shall be executed by the attorney and by an authorized corporate surety and shall be subject to the commissioner's approval.

(2) The bond shall be in the penal sum of twenty-five thousand dollars ($25,000), aggregate in form, conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into his or her hands and that he or she will not withdraw nor appropriate to his or her own use from the funds of the insurer any moneys or property to which he or she is not entitled under the power of attorney.

(3) The bond shall provide that it is not subject to cancellation unless thirty (30) days' advance notice in writing of cancellation is given both the attorney and the commissioner.

(b) In lieu of the bond required under subsection (a) of this section, the attorney may maintain on deposit through the office of the commissioner a like amount in cash or in value of securities eligible for deposit under § 23-63-903 and subject to the same conditions as the bond.

(c) Action on the attorney's bond or to recover against any deposit made in lieu of the attorney's bond may be brought at any time by one (1) or more subscribers suffering loss through a violation of its conditions, or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of the bond.



§ 23-70-111 - Service of process -- Judgment.

(a) Legal process shall be served upon a domestic reciprocal insurer by serving the insurer's attorney at his or her principal offices. Alternatively, service may be made by use of an Arkansas resident agent for service of process appointed on behalf of the insurer in accordance with §§ 23-63-301 et seq., on and after January 1, 2003.

(b) Any judgment based upon legal process so served shall be binding upon each of the insurer's subscribers as their respective interests may appear, but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each subscriber.



§ 23-70-112 - Contributions to insurer.

(a) The attorney or other parties may advance to a domestic reciprocal insurer, upon reasonable terms, such funds as it may require from time to time in its operations.

(b) Sums so advanced shall not be treated as a liability of the insurer and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus.

(c) No withdrawal or repayment shall be made without the advance approval of the Insurance Commissioner.

(d) This section does not apply as to bank loans or to loans for which security is given.



§ 23-70-113 - Annual statement.

(a) The annual statement of a reciprocal insurer shall be made and filed by its attorney.

(b) The statement shall be supplemented by such information as may be required by the Insurance Commissioner relative to the affairs and transactions of the attorney insofar as they pertain to the reciprocal insurer.



§ 23-70-114 - Method of determining financial condition.

In determining the financial condition of a reciprocal insurer, the Insurance Commissioner shall apply the following rules:

(1) He or she shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis;

(2) The surplus deposits of subscribers shall be allowed as assets, except that any premium deposits delinquent for ninety (90) days shall first be charged against the surplus deposit;

(3) The surplus deposits of subscribers shall not be charged as a liability;

(4) All premium deposits delinquent less than ninety (90) days shall be allowed as assets;

(5) An assessment levied upon subscribers, and not collected, shall not be allowed as an asset;

(6) The contingent liability of subscribers shall not be allowed as an asset; and

(7) The computation of reserves shall be based upon premium deposits other than membership fees and without any deduction for expenses and the compensation of the attorney.



§ 23-70-115 - Subscribers generally.

(a) Individuals, partnerships, and corporations of this state may make application, enter into agreement for, and hold policies or contracts in or with, and be a subscriber of, any domestic, foreign, or alien reciprocal insurer.

(b) Any corporation organized under the laws of this state, in addition to the rights, powers, and franchises specified in its articles of incorporation, shall have full power and authority as a subscriber to exchange insurance contracts through a reciprocal insurer.

(c) The right to exchange contracts is declared to be incidental to the purposes for which the corporations are organized and to be as fully granted as the rights and powers expressly conferred upon such corporations.

(d) Government or governmental agencies, state or political subdivisions thereof, boards, associations, estates, trustees, or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships, and corporations to the same extent that individuals, partnerships, and corporations are herein authorized to exchange reciprocal interinsurance contracts.

(e) Any officer, representative, trustee, receiver, or legal representative of any such subscriber shall be recognized as acting for or on its behalf for the purpose of the contract but shall not be personally liable upon the contract by reason of acting in a representative capacity.



§ 23-70-116 - Subscribers' advisory committee.

(a) The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

(b) Not less than two-thirds (2/3) of the committee shall be subscribers, other than the attorney or any person employed by, representing, or having a financial interest in the attorney.

(c) The committee shall:

(1) Supervise the finances of the insurer;

(2) Supervise the insurer's operations to such extent as to assure conformity with the subscribers' agreement and power of attorney;

(3) Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and

(4) Have such additional powers and functions as may be conferred by the subscribers' agreement.



§ 23-70-117 - Subscribers' liability.

(a) The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several, and proportionate liability and not a joint liability.

(b) Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while his or her policy was in force. The contingent liability may be at the rate of not less than one (1) nor more than ten (10) times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in § 23-70-119.

(c) Each assessable policy issued by the insurer shall contain a statement of the contingent liability.

(d) (1) No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for thirty (30) days.

(2) Any judgment shall be binding upon each subscriber only in such proportion as his or her interests may appear and in an amount not exceeding his or her contingent liability, if any.



§ 23-70-118 - Assessments.

(a) Assessments may be levied from time to time upon subscribers of a domestic reciprocal insurer, liable therefor under the terms of their policies, by the attorney upon approval in advance by the subscribers' advisory committee and the Insurance Commissioner or by the commissioner in liquidation of the insurer.

(b) Each subscriber's share of a deficiency for which an assessment is made, but not exceeding in any event his or her aggregate contingent liability as computed in accordance with § 23-70-119, shall be computed by applying to the premiums earned on the subscribers' policies during the period to be covered by the assessment the ratio of the total deficiency to the total premiums earned during the period upon all policies subject to the assessment.

(c) In computing the earned premiums for the purposes of this section, the gross premiums received by the insurer for the policy shall be used as a base, solely deducting therefrom charges not recurring upon the renewal or extension of the policy.

(d) No subscriber shall have an offset against any assessment for which he or she is liable on account of any claim for unearned premiums or losses payable.

(e) Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for and shall pay his or her share of any assessment, as computed and limited in accordance with this chapter, if:

(1) While his or her policy is in force or within one (1) year after its termination, he or she is notified by either the attorney or the commissioner of his or her intentions to levy the assessment; or

(2) An order to show cause why a receiver, conservator, rehabilitator, or liquidator of the insurer should not be appointed is issued while his or her policy is in force or within one (1) year after its termination.



§ 23-70-119 - Aggregate liability.

No one (1) policy or subscriber as to the policy shall be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one (1) calendar year in excess of the amount provided for in the power of attorney or in the subscribers' agreement, computed solely upon premium earned on the policy during that year.



§ 23-70-120 - Nonassessable policies.

(a) If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital stock required of a domestic stock insurer authorized to transact like kinds of insurance, then, upon application of the attorney and as approved by the subscribers' advisory committee, the Insurance Commissioner shall issue his or her certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this state for so long as all the surplus remains unimpaired.

(b) Upon impairment of the surplus, the commissioner shall forthwith revoke the certificate. The revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid. However, after the revocation, no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.



§ 23-70-121 - Distribution of savings.

(a) A reciprocal insurer may return to its subscribers from time to time any unused premiums, savings, or credits accruing to their accounts.

(b) Any distribution shall not unfairly discriminate between classes of risks, or policies, or between subscribers, but the distribution may vary as to classes of subscribers based upon the experience of those subscribers.



§ 23-70-122 - Subscribers' share in assets.

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus made as provided in § 23-70-112, and the return of any unused premium, savings, or credits then standing on subscribers' accounts, shall be distributed to its subscribers who were subscribers within the twelve (12) months prior to the last termination of its certificate of authority, according to such reasonable formula as the Insurance Commissioner may approve.



§ 23-70-123 - Merger or conversion.

(a) A domestic reciprocal insurer, upon affirmative vote of not less than two-thirds (2/3) of its subscribers who vote on the merger pursuant to due notice and the approval of the Insurance Commissioner of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

(b) The stock or mutual insurer shall be subject to the same capital or surplus requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

(c) The commissioner shall not approve any plan for the merger or conversion which is inequitable to subscribers, or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to his or her interest in the reciprocal insurer as determined in accordance with § 23-70-122 and a reasonable length of time within which to exercise the right.



§ 23-70-124 - Impaired reciprocals.

(a) If the assets of a reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall immediately make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency, but subject to the limitation set forth in the power of attorney or policy.

(b) If the attorney fails to make up the deficiency or to make the assessment within thirty (30) days after the Insurance Commissioner orders the attorney to do so or if the deficiency is not fully made up within sixty (60) days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132.

(c) If liquidation of the insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this chapter, as the commissioner determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons, but including the reasonable cost of the liquidation.






Chapter 71 - Stipulated Premium Insurers

§ 23-71-101 - Definition.

As used in the Arkansas Insurance Code, unless the context otherwise requires, a "stipulated premium plan insurer" is one issuing policies or certificates promising money or other benefits to a member or policyholder upon his or her disability or, upon his or her decease, to his or her legal representatives or beneficiaries designated by him or her, which money or benefit is derived from stipulated premiums collected in advance from those members or policyholders and from interest and other accumulations, and which insurer was not required, prior to January 1, 1960, to set aside a fixed policy reserve such as is required of legal reserve insurers.



§ 23-71-102 - Scope.

(a) This chapter applies only to stipulated premium plan insurers.

(b) No provisions of the Arkansas Insurance Code shall apply to stipulated premium plan insurers unless contained or referred to in this chapter.



§ 23-71-103 - Other provisions applicable.

In addition to the provisions contained in this chapter, other chapters and provisions of the Arkansas Insurance Code shall apply to stipulated premium plan insurers, to the extent so applicable, as follows:

(1) Sections 23-60-101 -- 23-60-108 and 23-60-110, scope of code;

(2) Section 23-61-101 et seq., § 23-61-201 et seq., and § 23-61-301 et seq., the Insurance Commissioner;

(3) Sections 23-63-102 -- 23-63-104, 23-63-201 -- 23-63-216, 23-63-301, 23-63-302, 23-63-303, and 23-63-304, authorization of insurers and general requirements, with the exception of the following sections:

(A) Section 23-63-205, capital funds required;

(B) Section 23-63-207, special surplus requirement; and

(C) Section 23-63-206, bond or deposit requirement;

(4) Sections 23-60-102, 23-61-401, 23-61-402, 26-57-601 -- 26-57-605, 26-57-607, 26-57-608, and 26-57-610, fees and taxes;

(5) Provisions of § 23-63-601 et seq. as to assets and valuation of assets;

(6) Sections 23-63-801 -- 23-63-835, investments;

(7) Section 23-64-101 et seq., agents;

(8) Section 23-65-101 et seq., unauthorized insurers;

(9) Sections 23-66-201 -- 23-66-214, 23-66-301 -- 23-66-306, 23-66-308 -- 23-66-311, 23-66-313, and 23-66-314, trade practices and frauds;

(10) Sections 23-79-101 -- 23-79-107, 23-79-109 -- 23-79-128, 23-79-131 -- 23-79-134, and 23-79-202 -- 23-79-210, the insurance contract, except §§ 23-79-131 -- 23-79-134, exemption of proceeds;

(11) Sections 23-85-101 -- 23-85-131, accident and health insurance policies;

(12) The following provisions of §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, organization and corporate procedures of domestic stock and mutual insurers:

(A) Section 23-69-103, inapplicability of general corporation statutes;

(B) Section 23-69-107, amendment of articles of incorporation;

(C) Section 23-69-111, corporate powers in general;

(D) Section 23-69-111, contributions authorized;

(E) Section 23-69-120, meetings of stockholders or members;

(F) Section 23-69-121, stockholders' voting rights;

(G) Section 23-69-122, proxies;

(H) Section 23-69-123, corrupt practices -- penalty;

(I) Section 23-69-110, vacancies;

(J) Section 23-69-127, consideration for stock;

(K) Section 23-69-128, transfer of stock;

(L) Section 23-69-129, dividends to stockholders;

(M) Section 23-69-131, illegal dividends -- penalty;

(N) Section 23-69-108, officers;

(O) Section 23-69-133, stockholders' liability;

(P) Section 23-69-109, prohibited pecuniary interest of officials;

(Q) Section 23-69-134, home office and records; penalty for unlawful removal of records;

(R) Section 23-69-135, vouchers for expenditures;

(S) Section 23-69-136, situs of personal property for taxation;

(T) Section 23-69-137, management and exclusive agency contracts;

(U) Section 23-69-139, assessment of stockholders or members;

(V) Sections 23-69-151 -- 23-69-154, voluntary dissolution;

(W) Section 23-69-156, extinguishment of unused corporate charters;

(13) Section 23-68-101 et seq., rehabilitation and liquidation;

(14) Section 23-62-205, reinsurance.



§ 23-71-104 - Incorporation, reincorporation, or formation prohibited.

No corporation or other entity shall be incorporated, reincorporated, or formed in this state as a stipulated premium plan insurer after January 1, 1960.



§ 23-71-105 - Reserves and nonforfeiture provisions required.

(a) Stipulated premium insurers shall be required to maintain reserves on all life insurance policies, annuity and endowment contracts, and disability insurance policies issued on and after January 1, 1968, in the following manner:

(1) Reserves on all stipulated premium life insurance policies and annuity and endowment contracts shall be established and maintained in accordance with the provisions of the Standard Valuation Law for Life Insurance and Annuities, § 23-84-101 et seq.; and

(2) Reserves on all stipulated premium accident and health insurance policies shall be established and maintained in accordance with the provisions of § 23-63-601 et seq. as to required insurance reserves.

(b) Stipulated premium insurers shall be required to insert in all life insurance policies and annuity and endowment contracts issued on and after January 1, 1968, a provision for nonforfeiture law under the Standard Nonforfeiture Law for Life Insurance, § 23-81-201 et seq.



§ 23-71-106 - Use of "stipulated premium" prohibited -- Exception.

No insurer shall use the term "stipulated premium" in its insurance applications or contracts, or print or use that term in its policies or literature, unless lawfully authorized to transact insurance in this state on the stipulated premium plan.



§ 23-71-107 - Articles of incorporation and capital stock.

The articles of incorporation and paid-up capital stock of a stipulated premium plan insurer shall be the same as required of it under laws in force immediately prior to January 1, 1960.



§ 23-71-108 - New insurers.

No insurer shall transact insurance on the stipulated premium plan in this state unless it lawfully had authority to transact the insurance on January 1, 1960.



§ 23-71-109 - Insuring powers.

On the stipulated premium plan, an insurer may insure the lives of individuals and may provide for indemnity against death or disability of the insured occasioned by sickness or accident.



§ 23-71-110 - Guaranty fund deposit.

(a) (1) (A) Every insurer shall have deposited and maintain on deposit with the Insurance Commissioner acceptable securities in amounts based upon the amount of the insurer's admitted assets as of December 31 of the preceding calendar year as follows:

(i) $000,001 to $250,000 -- $50,000 minimum deposit;

(ii) $250,001 to $500,000 -- $75,000 minimum deposit;

(iii) $500,001 to $1,000,000 -- $100,000 minimum deposit;

(iv) Over $1,000,000 -- $150,000 minimum deposit.

(B) The commissioner shall have the discretion to require deposits in excess of those enumerated if such a deposit is in the best interest of the public and the insurer's policyholders.

(2) This deposit shall be known as the "guaranty fund" and shall be held for the purpose of guaranteeing the payment of any final judgment rendered against the insurer on any claim arising under any of its contracts of insurance.

(3) If the insurer fails to pay the judgment, the commissioner shall pay the judgment from the insurer's deposit and for that purpose may liquidate at current market value any securities so deposited.

(b) Upon applying the deposit or any part thereof necessary to pay any judgment, the commissioner shall so notify the insurer, requiring the insurer to fully replenish and restore the deposit to the amount previously required, as well as any additional amounts the commissioner may require, within sixty (60) days after date of notice. If the deposit is not so restored within sixty (60) days, the commissioner shall revoke the certificate of authority until the insurer is fully in compliance with this chapter.

(c) (1) The guaranty fund deposit shall not be a part of the insurer's capital stock. Commencing on and after January 1, 2002, it shall be a part of its surplus or undivided profits and shall be considered an asset and be a part of the insurance fund of the insurer.

(2) The commissioner may allow domestic insurers to augment their surplus or undivided profits over a period of up to five (5) years from August 13, 2001, to achieve compliance with the minimum amounts required in subsection (a) of this section, if immediate compliance with this section would cause the domestic insurer to be impaired or insolvent or in hazardous financial condition.

(d) (1) When an insurer desires to relinquish its business in this state, the commissioner, on application of the insurer under oath of its president or principal officer and secretary or actuary, shall publish notice of such an intention at least one (1) time a week for four (4) consecutive weeks in a newspaper of general circulation published at the state capital.

(2) (A) If, after the publication, the commissioner is satisfied that all debts and liabilities of every kind of the insurer are paid or provided for, the commissioner shall deliver up to the insurer the securities or funds held by the commissioner belonging to the insurer.

(B) No relinquishment shall be effectuated until after the insurer has bulk reinsured in another authorized insurer or has otherwise properly terminated with advance written notice all its insurance in force, after approval of its plan by the commissioner.



§ 23-71-111 - Policies -- Liability.

(a) Every policy issued by a stipulated premium plan insurer in this state shall specify the sum of money which it promises to pay upon each contingency insured against and the time of payment after satisfactory proof of the happening of the contingency.

(b) Unless the contract has been voided by fraud or breach of its conditions and warranties, the insurer shall be obligated to the insured for payment at the times specified of the amount due under the policy.



§ 23-71-112 - Benefits not subject to attachment.

The money or other benefit, charity, relief, or aid to be paid, provided, or rendered by an insurer authorized to do business under this chapter shall not be liable to attachment or other process and shall not be seized, taken, appropriated, or applied by any legal or equitable process, by operation of law, to pay any debt or liability of a policy or certificate holder or of any beneficiary named in the policy or certificate.



§ 23-71-113 - Insolvency.

(a) From and after January 1, 1968, the capital of a stipulated premium plan insurer shall be deemed to be impaired and the insurer shall be deemed to be insolvent when the insurer is not possessed of assets equal to all liabilities including the reserves set forth in § 23-71-105(a) together with its total issued and outstanding capital stock.

(b) (1) If the Insurance Commissioner finds a stipulated premium plan insurer to be insolvent, the commissioner shall notify the insurer of the insolvency, stating the amount thereof and allowing the insurer a reasonable period of not less than sixty (60) days in which to cure the insolvency.

(2) If the insurer fails to cure the insolvency within the period so allowed by the commissioner, then the commissioner shall immediately revoke its certificate of authority and institute proceedings for the liquidation of the insurer under §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132.



§ 23-71-114 - Personal liability.

No officer, director, stockholder, or employee shall, as such, be personally liable for the losses or liability of any stipulated premium plan insurer.



§ 23-71-115 - Merger, consolidation, or adoption of plan of exchange.

(a) A stipulated premium plan insurer may merge or consolidate into another stipulated premium plan insurer or into a stock insurer authorized to transact insurance in this state, or it may adopt a plan of exchange of the outstanding stock of its stockholders in accordance with the procedures prescribed by §§ 23-69-142 -- 23-69-148.

(b) A mutual assessment insurer may merge into a stipulated premium plan insurer under § 23-72-119.



§ 23-71-116 - Conversion to legal reserve insurer.

A stipulated premium plan insurer may be converted to a legal reserve stock life and accident and health insurer subject to the following conditions:

(1) The insurer's articles of incorporation shall be amended to provide for transaction of insurance on a legal reserve basis;

(2) When first so converted, the insurer shall have paid-in capital stock of at least twenty-five thousand dollars ($25,000) and surplus funds of at least twelve thousand five hundred dollars ($12,500). At the end of the fifth calendar year next succeeding the calendar year in which the insurer was converted, its paid-in capital stock shall be not less than thirty-seven thousand five hundred dollars ($37,500). At the end of the tenth and subsequent calendar years next succeeding the calendar year in which the insurer was so converted, its paid-up capital stock shall be not less than fifty thousand dollars ($50,000);

(3) The insurer shall write no new business on the stipulated premium plan following the date of conversion;

(4) Stipulated premium plan business in force on the date of conversion may continue in force on the same plan. However, the insurer shall maintain separate accounts of its stipulated premium plan business and its legal reserve business;

(5) The maximum single risk retained by the insurer after conversion shall not exceed five percent (5%) of the insurer's paid-in capital stock until the paid-in capital stock amounts to one hundred thousand dollars ($100,000) or more; and

(6) After conversion the insurer shall otherwise have the same powers and obligations as like legal reserve insurers under the Arkansas Insurance Code.






Chapter 72 - Mutual Assessment Life and Disability Insurers

§ 23-72-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Level or stipulated rate assessment" insurers are those incorporated mutual insurers granting insurance benefits on the assessment plan and which collected from their membership a level or stipulated monthly, quarterly, semiannual, or annual assessment or premium, which assessment or premium is not made contingent upon the happening of a certain event, but is based upon stated periodical rates and charges estimated to be sufficient for the payment of all claims and expenses; and

(2) "Pro rata assessment" insurers are incorporated mutual insurers which operate on the plan of calling assessments to pay benefits promised when the contingency insured against arises and which place their membership in groups or circles for the purpose of assessment and collection of dues.



§ 23-72-102 - Scope.

(a) This chapter applies only to domestic and foreign mutual insurers transacting life and disability insurance on the mutual assessment plan.

(b) No provision of the Arkansas Insurance Code shall apply to such insurers unless contained or referred to in this chapter.



§ 23-72-103 - Other provisions applicable.

In addition to the provisions contained in this chapter, other chapters and provisions of the Arkansas Insurance Code shall apply to mutual assessment life and disability insurers, to the extent so applicable, as follows:

(1) Sections 23-60-101 -- 23-60-108 and 23-60-110, scope of Arkansas Insurance Code;

(2) Section 23-61-101 et seq., § 23-61-201 et seq., and § 23-61-301 et seq., the Insurance Commissioner;

(3) Sections 23-63-102 -- 23-63-104, 23-63-201 -- 23-63-216, 23-63-301, and 23-63-302, authorization of insurers and general requirements, with the exception of the following sections:

(A) Section 23-63-205, capital funds required;

(B) Section 23-63-207, special surplus requirement; and

(C) Section 23-63-206, bond or deposit requirement;

(4) Applicable provisions of § 23-63-601 et seq., assets and liabilities;

(5) Applicable provisions of § 23-63-801 et seq., investments;

(6) Section 23-64-101 et seq., agents, brokers, and producers;

(7) Section 23-65-101 et seq., unauthorized insurers;

(8) Sections 23-66-201 -- 23-66-214, 23-66-301 -- 23-66-306, 23-66-308 -- 23-66-311, 23-66-313, and 23-66-314, trade practice and frauds;

(9) Sections 23-79-101 -- 23-79-107, 23-79-109 -- 23-79-128, 23-79-131 -- 23-79-134, and 23-79-202 -- 23-79-210, the insurance contract, except:

(A) Sections 23-79-131 -- 23-79-134, exemption of proceeds;

(B) Section 23-79-204, venue; and

(C) Section 23-79-205, registered agents for service of process;

(10) The following provisions of §§ 23-69-101 -- 23-69-103, 23-69-105 -- 23-69-141, 23-69-143, and 23-69-149 -- 23-69-156, organization and corporate procedures of domestic stock and mutual insurers:

(A) Section 23-69-103, inapplicability of general corporation statutes;

(B) Section 23-69-107, amendment of articles of incorporation;

(C) Section 23-69-111, corporate powers in general;

(D) Section 23-69-111, contributions;

(E) Section 23-69-120, meetings of stockholders or members;

(F) Section 23-69-123, corrupt practices -- penalty;

(G) Section 23-69-110, removal of director -- vacancies;

(H) Section 23-69-108, officers;

(I) Section 23-69-109, prohibited pecuniary interest of officials;

(J) Section 23-69-134, home office and records and penalty for unlawful removal of records;

(K) Section 23-69-135, voucher for expenditures;

(L) Section 23-69-136, situs of personal property for taxation;

(M) Section 23-69-137, management and exclusive agency contracts;

(N) Sections 23-69-151 -- 23-69-154, voluntary dissolution;

(O) Section 23-69-155, mutual member's share of assets on liquidation; and

(P) Section 23-69-156, extinguishment of unused corporate charters;

(11) Applicable provisions of § 23-68-101 et seq., rehabilitation and liquidation; and

(12) Section 23-62-205, reinsurance.



§ 23-72-104 - Minimum requirements for new insurers.

(a) No insurer shall transact mutual assessment life or disability insurance in this state unless it lawfully had authority to transact the insurance on January 1, 1960, and provided further that from and after January 1, 1968, the insurer shall be required to:

(1) Maintain reserves on all life insurance policies, annuity and endowment contracts, and disability insurance policies issued on or after January 1, 1968, in the following manner:

(A) Reserves on all life insurance policies and annuity and endowment contracts shall be established and maintained in accordance with the provisions of the Standard Valuation Law for Life Insurance and Annuities, § 23-84-101 et seq.; and

(B) Reserves on all accident and health insurance policies shall be established and maintained in accordance with the provisions of § 23-63-601 et seq.; and

(2) Insert in all life insurance policies and annuity and endowment contracts issued on and after January 1, 1968, a provision for nonforfeiture benefits in accordance with the Standard Nonforfeiture Law for Life Insurance, § 23-81-201 et seq.

(b) No insurer shall continue to be authorized to transact mutual assessment life or disability insurance in this state unless it is otherwise entitled to such authority and has:

(1) At least two thousand (2,000) members regularly paying their assessments; and

(2) Surplus funds of at least ten thousand dollars ($10,000).

(c) No domestic insurer shall hereafter be organized to transact life or disability insurance on the mutual assessment plan.



§ 23-72-105 - Bond.

(a) Every mutual assessment life and disability insurer shall have and maintain in force and on file with the Insurance Commissioner a bond in favor of the State of Arkansas in the sum of twenty thousand dollars ($20,000), for the use of the policyholders of the insurer and their beneficiaries, with good and sufficient surety approved by the commissioner, and conditioned for the prompt payment of all assessments to parties or beneficiaries entitled thereto.

(b) The makers of the bond shall continue to be liable thereon for any violation of the conditions thereof or for any loss accruing to the policyholders of the insurer or their beneficiaries.

(c) The bond shall be renewable every two (2) years on March 1.

(d) If at any time it appears that the bond has for any cause become insufficient, the commissioner may require the insurer to replace the bond on reasonable notice.



§ 23-72-106 - Refusal, suspension, or revocation of certificate of authority.

The Insurance Commissioner shall refuse to continue or shall suspend or revoke the certificate of authority of any such insurer for any of the following causes:

(1) If, during the preceding calendar year, the insurer scaled and reduced its accrued beneficial claims by reason of insufficient yield of assessment or revenues;

(2) If the insurer has exceeded its powers;

(3) If the insurer has surplus of less than ten thousand dollars ($10,000) or has fewer than two thousand (2,000) members regularly paying their assessments; or

(4) For other causes specified in §§ 23-63-212 and 23-63-213.



§ 23-72-107 - Pro rata or level assessment plans.

(a) Except as provided in § 23-72-118, a mutual assessment insurer may transact insurance on either the pro rata assessment plan only or on the level or stipulated rate plan only.

(b) Each plan shall be governed by the provisions of this chapter made specifically applicable thereto and by those provisions applicable to both plans.



§ 23-72-108 - Insuring powers.

(a) Mutual assessment insurers are prohibited from transacting any insurance except the granting of indemnity against or providing benefits upon death, disability, or accident.

(b) No mutual assessment insurer shall transact property, casualty, surety, or industrial insurance.

(c) For the purposes of this chapter, an "industrial insurer" is an insurer which issues policies granting life, health, and accident indemnities, basing the benefits promised on the payment by the policyholder of a stipulated weekly premium.



§ 23-72-109 - Bylaws generally.

(a) The insurer shall have bylaws which are not in conflict with the law of this state, to regulate and govern its affairs. Bylaws of both foreign and domestic insurers shall be subject to the applicable requirements of § 23-69-119.

(b) The bylaws shall provide for periodic meetings of the members and how special meetings may be called. At all meetings each member shall be entitled to one (1) vote only on each question coming to a vote. The member may vote in person or by written proxy, and the proxy may be given in the application for membership. No proxy shall be irrevocable.

(c) The bylaws may provide for issuance of graded membership certificates and for the grading of rates and assessments according to the ages of members.

(d) If disability benefits are promised in membership certificates, adequate provisions shall be made in the bylaws for assessments to pay disability claims and expenses incident thereto, and the assessments shall not be used for the payment of claims other than disability.

(e) Every member of the insurer is bound by the insurer's bylaws as in existence at the time of joining or as thereafter amended.



§ 23-72-110 - Filing and amendment of bylaws.

(a) The insurer shall promptly file a copy of its bylaws, duly certified by its president and secretary, with the Insurance Commissioner.

(b) No amendment of bylaws shall be valid and binding upon the insurer's members until a certified copy of the amendment has been on file with the commissioner for a period of at least ten (10) days.

(c) No amendment of an insurer's bylaws affecting rates shall be effective unless and until approved by the commissioner as being reasonable or necessary.



§ 23-72-111 - Special provisions of pro rata assessment plan.

In addition to the requirements under § 23-72-109, the bylaws of a pro rata assessment plan insurer:

(1) Shall clearly provide the plan of calling assessments. They may provide for assessment of each group or circle for payment of its own claims, for the assessing of groups or circles in rotation, or for assessing any group or circle, or the entire membership, for the payment of any matured claim; and

(2) May provide for the collection of assessments in advance to be used for the payment of claims and expenses.



§ 23-72-112 - Additional assessments or adjustments of rates or benefits.

An insurer has power to provide in its bylaws for the calling of extra, increased, or additional assessments or for adjustment of rates and benefits when the assessments and contributions from its members prove to be inadequate to meet all claims and expenses.



§ 23-72-113 - Benefits and payment -- Level or stipulated plan insurers.

(a) A level or stipulated rate plan insurer shall specify in its policy or membership certificate the contingencies insured against, the sum of money it promises to pay or the benefits it agrees to provide, and the number of days after satisfactory proof of loss is filed within which the payment will be made or the benefit will be provided.

(b) Upon the occurrence of a contingency insured against, unless the contract has been voided by fraud or by breach of its conditions, the insurer shall be obligated to the beneficiary for payment of or providing benefits at the time and in the amount or value specified in the policy or certificate.

(c) If the insurer fails to make the payment after final judgment has been obtained upon the claim, the Insurance Commissioner shall notify the insurer not to issue any new policy or certificates until the indebtedness is fully paid. No officer or agent of the insurer shall issue any policy or certificate while the notice is in force. In addition, the insurer's certificate of authority shall be subject to suspension or revocation under § 23-63-213.



§ 23-72-114 - Benefits not subject to attachment.

No money or other benefits to be paid, provided, or rendered by any insurer, not to exceed one thousand dollars ($1,000), shall be liable to attachment, garnishment, or other process, or be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of any member or beneficiary, or any other person who may have a right thereunder, either before or after payment.



§ 23-72-115 - Notice to members of scaled and reduced claims.

(a) Each insurer shall, on or before March 1 as to the preceding calendar year, give written notice thereof by mail to those of its members whose status and conditions of certificate or policy are similar, if the insurer has scaled and reduced its beneficial claims for the preceding year.

(b) The notice shall contain the names and addresses of the deceased members, the accrued or face value of the certificate, and the amount received by the beneficiary and shall only include all those scaled or reduced claims by reason of insufficient yield of assessments or revenue apportioned to the settlement of such claims.

(c) The notice shall have printed thereon as a heading in bold face type of not less than eighteen (18) points the words: "NOTICE AND WARNING".



§ 23-72-116 - Pro rata plan insurer -- Reclassification and rearrangement of members.

A pro rata assessment plan insurer has power at any time to reclassify, transfer, or rearrange its members, to merge or unite circles or groups; and to unite into one (1) group or circle two (2) or more groups or circles, the membership of which has decreased below the maximum. The insurer shall not start a new group or circle so long as any other group or circle is not up to maximum. All groups and circles shall be kept up to the maximum.



§ 23-72-117 - Reinsurance.

(a) A mutual assessment insurer may reinsure in any authorized life insurer any single risk or part of any single risk which it may assume.

(b) The insurer may reinsure all or substantially all of its insurance in force by reinsurance in bulk as provided for in § 23-72-119.



§ 23-72-118 - Conversion to level premium plan.

(a) A pro rata assessment insurer, by resolution of its board of directors approved by the Insurance Commissioner, may convert the whole or any part of its membership into a level or stipulated rate division. Thereafter, laws applicable to a level or stipulated rate insurer shall apply and govern the insurer or division so converted.

(b) The insurer shall segregate the funds and income of the two (2) classes and not intermingle funds when the insurer is operating on a pro rata assessment basis and with a division on a level or stipulated rate assessment basis.



§ 23-72-119 - Merger or bulk reinsurance or conversion.

(a) (1) Any mutual assessment domestic insurer may merge or reinsure its outstanding policies in bulk with any domestic stipulated premium insurer operating under § 23-71-101 et seq. and, upon filing with the Insurance Commissioner, an agreement setting out the conditions of the proposed merger or bulk reinsurance, and certifying that the agreement has been approved by the boards of directors of the respective merging insurers, together with a financial statement of each such insurer.

(2) The merger shall be subject to the commissioner's approval, in accordance with the same standards as are stated in § 23-69-143.

(3) Upon approval, the membership or policyholders of the merged insurers are bound in all respects by the merger agreement as approved by the commissioner.

(b) The domestic insurer may consolidate, merge, or bulk reinsure with any solvent legal reserve life insurer by proper resolution of its board of directors and pursuant to the commissioner's approval and applicable procedure provided by §§ 23-69-143 -- 23-69-145, except that approval of the plans or agreement of merger or bulk reinsurance by members of any insurer involved may be dispensed with if the plan or agreement is otherwise approved by the commissioner.

(c) A domestic insurer may convert into a legal reserve stock insurer under the procedures and conditions provided by § 23-69-141, but the insurer shall be subject to minimum capital stock and maximum risk requirement as provided in § 23-71-116 for stipulated premium plan insurers and to subdivisions (d)(3) and (4) and subdivision (d)(6) of this section.

(d) A domestic insurer may convert to a legal reserve mutual insurer under a plan filed with and approved by the commissioner as being reasonable, appropriate, and not injurious to the protection or interests of present or future policyholders of the insurer, subject to the following conditions:

(1) The insurer's articles of incorporation shall be amended to provide for transaction of business on the mutual legal reserve basis;

(2) When first so converted, the insurer shall have surplus funds of not less than fifty thousand dollars ($50,000). At the end of the fifth calendar year next succeeding the calendar year in which the insurer was so converted, its surplus shall be not less than seventy-five thousand dollars ($75,000). At the end of the tenth and subsequent calendar years, its surplus shall be not less than one hundred thousand dollars ($100,000);

(3) The insurer shall write no new business on the assessment plan or reinstate any such business theretofore lapsed following the date of conversion;

(4) Assessment plan business in force on the date of conversion may continue in force on the same plan. However, the insurer shall maintain separate accounts of its assessment plan business and its legal reserve business;

(5) The maximum single risk retained by the insurer after conversion shall not exceed five percent (5%) of the insurer's surplus, until the surplus totals to one hundred thousand dollars ($100,000) or more; and

(6) After conversion the insurer shall otherwise have the same powers and obligations as like legal reserve insurers under the Arkansas Insurance Code.



§ 23-72-120 - Venue and service of process.

(a) Any action by a policy or certificate holder or beneficiary against an insurer or against its bond or bondsmen on any claim arising or accruing under any of its policies or certificates may be brought in any county in this state where the plaintiff, or any plaintiff in the action, may reside.

(b) If the action is against the insurer, service of summons or process may be made on the secretary or president or managing agent of the insurer.

(c) If the action is against the bond or bondspersons of the insurer, service of summons or process may be made by ordinary service as in other cases upon the several bondspersons sued.

(d) In the action it shall not be necessary to notify or summon other policyholders or beneficiaries.

(e) In the action against a foreign corporation, service of summons or process may be made upon the corporation by service of summons or process upon the registered agent pursuant to §§ 23-63-301 -- 23-63-304 or pursuant to methods specified in other laws or rules on and after January 1, 2003.



§ 23-72-121 - Insolvency.

An insurer is insolvent when its reserves, its matured death claims, and its other due and unpaid obligations exceed its assets and death assessments or periodic payments called, to be called, or in process of collection.



§ 23-72-122 - Officers and members not individually liable.

Officers and members of a domestic insurer shall not be individually liable for the payment of any disability or death benefit provided for in the bylaws and agreements of the insurer, but the benefit shall be payable out of the funds of the insurer and in the manner provided by its bylaws.






Chapter 73 - Farmers' Mutual Aid Associations

§ 23-73-101 - Definition.

As used in this chapter, unless the context otherwise requires, "farmer" means a farm tenant or any person who owns or cultivates or superintends the cultivation of a farm.



§ 23-73-102 - Scope.

(a) This chapter applies only to domestic farmers' mutual aid companies and associations.

(b) Nothing in the insurance laws of this state shall be deemed to apply to or govern either directly or indirectly farmers' mutual aid companies or associations except as contained in or referred to in this chapter.



§ 23-73-103 - Associations existing as of January 1, 1960.

Any company or association lawfully organized and existing and lawfully doing business and insuring property as a farmers' mutual aid association or company as of January 1, 1960, is not required to reorganize or comply with the provisions of this chapter applicable to organization of a farmers' mutual aid association or company.



§ 23-73-104 - Other provisions applicable.

In addition to the provisions of this chapter, farmers' mutual aid companies or associations shall also be subject to the following chapters and provisions of the Arkansas Insurance Code to the extent so applicable:

(1) Sections 23-60-101 -- 23-60-108 and 23-60-110, scope of Arkansas Insurance Code;

(2) Section 23-61-101 et seq., § 23-61-201 et seq., and § 23-61-301 et seq., the Insurance Commissioner;

(3) Section 23-65-101 et seq., unauthorized insurers;

(4) Sections 23-66-201 -- 23-66-214, 23-66-301 -- 23-66-306, 23-66-308 -- 23-66-311, 23-66-313, and 23-66-314, trade practices and frauds;

(5) Section 23-79-208, suits against insurers -- damages and attorney fees, loss claims;

(6) Sections 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132, rehabilitation and liquidation;

(7) Provisions of § 23-63-601 et seq., assets and reserves and valuation of assets;

(8) Sections 23-63-801 -- 23-63-833 and 23-63-835, investments;

(9) Section 23-62-205, reinsurance;

(10) Section 23-69-134, maintenance of home office and records;

(11) Section 23-64-101 et seq., agents, brokers, solicitors, adjusters, and consultants. However, company or association officers and directors that also act as agents for their companies or associations shall not be required to license as agents, if the officers and directors do not receive commissions for policy sales;

(12) Sections 23-61-701 -- 23-61-705, State Insurance Department Trust Fund fees;

(13) Section 23-79-109, filing and approval of forms; and

(14) Sections 23-88-101, valued policy law and 23-88-102, paying costs of volunteer fire department services.



§ 23-73-105 - Organization -- Membership -- Insurance coverage.

(a) Twenty (20) or more farmers, all of whom shall be residents of this state, may make mutual pledges and give valid obligations to each other for their insurance against loss or damage by fire, tornado, lightning, cyclone, windstorm, hail, explosion with or without fire ensuing, smoke, or direct loss or damage to insured property caused by moving vehicles and airplanes, riot, riot attending a strike, and civil commotion.

(b) These associations shall not insure any property not owned by one (1) of its members.

(c) Directors of public school districts of any kind and trustees of churches may become members of such an association in their representative capacities, for the purpose of insuring schoolhouses and churches.

(d) These associations may write coverage, at their election, for collapse of buildings from the weight of ice and snow.

(e) An association shall file all forms, including policy forms, application forms, rider or endorsement forms, or forms of renewal certificate for the coverages contained in subsections (a) and (d) of this section with the Insurance Commissioner. These filings shall be for informational purposes only.

(f) The associations may also write burglary and theft, glass, leakage, and fire extinguisher equipment, livestock, miscellaneous coverage, and liability, provided those coverages are written as a supplement, or package commonly referred to as a homeowner or farmowner policy, to a fire insurance policy, if the commissioner approves the reinsurance agreement as to the liability portions or obligations under these policies.

(g) (1) Before an association may write coverages:

(A) The policy form shall have prior approval of the commissioner, in accordance with § 23-79-109; and

(B) An association that writes any of the coverages listed in subsection (f) of this section shall maintain a minimum of fifty thousand dollars ($50,000) to be deposited with the commissioner in the form of securities eligible for deposit under § 23-63-903.

(2) (A) Each association shall maintain an unimpaired minimum surplus of five hundred thousand dollars ($500,000).

(B) (i) If compliance with this section would cause the association to become impaired or insolvent, the commissioner may allow the association to augment incrementally its unimpaired minimum surplus in order for the association to achieve compliance no later than December 31, 2010.

(ii) For good cause shown in writing by an association, the commissioner may grant not more than two (2) extensions for not more than two (2) years per extension of the deadline set for compliance in subdivision (g)(2)(B)(i) of this section.

(3) However, if the association reinsures its obligations under the coverages listed in this section to the extent of one hundred percent (100%), the commissioner, in his or her discretion, may waive the deposit requirement under this section.

(4) The deposit is subject to:

(A) The payment of creditors and the prompt payment of all claims arising and accruing to any person in this state; and

(B) The conditions specified in § 23-63-909.

(h) Premiums received on policies sold containing the coverages listed in subsection (f) of this section shall be subject to the provisions of § 26-57-601 et seq. relating to premium taxes.



§ 23-73-106 - Articles of association.

(a) Articles of association of any farmers' mutual aid company or association shall specify:

(1) The name of the association or company;

(2) The purposes for which formed;

(3) The location of its principal or home office, which office shall be in this state;

(4) The names and addresses of the members of its first board of directors who shall manage the association until the first meeting of the members;

(5) The names, addresses, and places of residence of the organizers; and

(6) Provisions relating to amendment of the articles, as provided in § 23-73-111.

(b) The articles shall be executed in duplicate and filed with the Insurance Commissioner.



§ 23-73-107 - Adoption of similar name prohibited.

No name shall be adopted by the company or association which is so similar to any name already in use by any existing company or association organized or doing business in Arkansas as to be confusing or misleading.



§ 23-73-110 - Legal existence.

(a) The legal existence of the association begins from the date of the Insurance Commissioner's certificate authorizing it to begin business.

(b) Thereupon the board of directors named in its articles may:

(1) Adopt bylaws which shall be filed with the commissioner within thirty (30) days after adoption;

(2) Accept applications for insurance; and

(3) Transact business of the association, except that it shall not insure any property or issue any policies until it has received a certificate of authority to transact insurance as provided for in this chapter.



§ 23-73-111 - Amendment of articles and bylaws.

(a) Articles of association may be amended as provided in the articles, and any such amendments shall promptly be filed with the Insurance Commissioner within thirty (30) days after its adoption.

(b) Bylaws may be amended, as provided in the bylaws, and any such amendment shall be filed with the commissioner within thirty (30) days after its adoption.



§ 23-73-112 - Qualifications for certificate of authority.

To qualify for and hold a certificate of authority to insure property or issue policies, the company or association shall:

(1) (A) (i) Have at least two hundred fifty (250) members who hold policies or certificates upon at least two hundred fifty (250) separate risks.

(ii) An association or company whose membership falls below two hundred fifty (250) members shall notify the Insurance Commissioner immediately and shall have ninety (90) days from that date to bring its membership level back up to the requisite number of two hundred fifty (250) members.

(iii) If an association or company fails to restore the membership level to two hundred fifty (250) members within the prescribed ninety-day period, the commissioner may:

(a) Direct the association or company to follow a course of action that will protect the assets of the association and allow for continued protection of the members; or

(b) Place the association or company into involuntary dissolution as contained in § 23-73-120.

(B) (i) If immediate initial compliance with subdivision (1)(A) of this section would cause a domestic association or company to be ineligible for a continued certificate of authority to operate in this state on April 11, 2005, the commissioner may allow that domestic association or company to augment its membership in increments in order for it to achieve compliance with the minimum requirements by no later than December 31, 2006.

(ii) For good cause shown in writing by an association or company, including planned action steps to achieve the minimum membership, the commissioner may grant one (1) or more extensions of the deadline set for compliance in subdivision (1)(B)(i) of this section for a period or periods not to exceed one (1) year;

(2) (A) Maintain contracts or treaties of reinsurance as necessary based on its risk and surplus level with insurance companies, excluding surplus lines insurers, licensed or otherwise registered to conduct that business in the State of Arkansas.

(B) Indemnity reinsurance contracts or treaties shall be structured to provide protection to the company or association against a reduction of the surplus to an extent that the reduction:

(i) Endangers the solvency of the company or association; or

(ii) Hinders the company's or association's ability to pay claims made by policyholders; and

(3) Fully comply with and qualify according to the other provisions of this chapter.



§ 23-73-113 - Continuance of certificate of authority.

(a) For continuance of an original certificate of authority, a farmers' mutual aid company or association shall file with the Insurance Commissioner:

(1) A concise statement of its financial condition, management, and affairs on a form satisfactory to the commissioner;

(2) Other documents or stipulations as the commissioner may reasonably require to evidence compliance with the provisions of this chapter; and

(3) Pay any fees required by the Arkansas Insurance Code to be paid for filing the accompanying documents and for the certificate of authority if granted.

(b) (1) After September 1, 2005, the commissioner shall prepare and send to each qualified farmers' mutual aid association or company a substitute Arkansas certificate of authority evidencing full licensure from the original date when the association or company was issued a certificate of authority.

(2) (A) A certificate issued under subdivision (b)(1) of this section shall:

(i) Be and remain the property of the State of Arkansas;

(ii) Render any previous certificate of authority null and void as of the effective date of the new certificate;

(iii) Remain in force and effect until it expires or is suspended, revoked, or surrendered; and

(iv) Be continuous, subject to compliance with annual fee and reporting requirements.

(B) The association or company shall promptly deliver the certificate to the commissioner upon the certificate's expiration, suspension, revocation, or surrender.

(C) (i) If for any reason the association or company is not entitled to a continuation of the certificate of authority, the commissioner:

(a) May refuse to continue the certificate; and

(b) Shall give either written or electronic notice of the refusal to continue the certificate to the association or company.

(ii) The certificate of authority shall expire on the next May 1 following the notice provided in subdivision (b)(2)(C)(i)(b) of this section.

(c) After notice and a hearing, the commissioner may suspend or revoke a certificate of authority if the association or company:

(1) No longer meets the requirements for holding a certificate of authority or is impaired or insolvent;

(2) Is using methods or practices in the conduct of its business that unreasonably expose its members, policyholders, or the public to injury;

(3) Has refused to be examined or to produce its accounts, records, or files for examination when required by the commissioner, or if any of its officers, directors, or key personnel have refused to give information with respect to the association's or company's affairs when required by the commissioner;

(4) Has failed to pay a final judgment against it; or

(5) Has violated or failed to comply with any applicable provision of the Arkansas Code or any lawful order or regulation of the commissioner.



§ 23-73-114 - Application -- Sections 23-61-201 et seq. and 23-61-301 et seq. applicable.

Section 23-61-201 et seq. and § 23-61-301 et seq. shall be applicable to farmers' mutual aid companies and associations.



§ 23-73-115 - Management and exclusive agency contracts.

(a) (1) No farmers' mutual aid company or association shall make any contract whereby any person is granted or is to enjoy in fact the management of the company or association or to have the controlling or preemptive right to produce substantially all insurance business for the company or association, unless the contract is filed with and approved by the Insurance Commissioner.

(2) The contract shall be deemed approved, unless disapproved by the commissioner within thirty (30) days after date of filing, subject to such reasonable extension of time as the commissioner may require by notice given within the thirty (30) days.

(3) Any disapproval shall be delivered to the company or association in writing, stating the grounds therefor.

(b) The commissioner shall disapprove any contract if the commissioner finds that it:

(1) Subjects the company or association to excessive charges;

(2) Is to extend for an unreasonable length of time;

(3) Does not contain fair and adequate standards of performance;

(4) Grants the management of the association, to the substantial exclusion of its board of directors, to any person, corporation, partnership, joint venture, limited partnership, or limited liability company;

(5) Requires the association to guarantee the manager's obligation or performance to anyone other than the association;

(6) Allows the manager to assign its rights under the agreement to a third party without the consent of the board of directors and the commissioner; or

(7) Contains other inequitable provisions which impair the proper interests of the company or association.

(c) The commissioner, in his or her discretion, may require submission of a contract for review at any time if he or she believes a review would be in the best interest of policyholders of the company or association.

(d) (1) No association shall indemnify or insure its manager's obligations to any other person or entity, unless by operation of law.

(2) To the extent allowed by law, any indemnification by the association shall be limited to the extent of any insurance or reinsurance coverages applicable to the loss indemnified or insured.

(e) The association shall disclose to the commissioner the name of any member of its board of directors that is also an officer, stockholder, agent, partner, limited partner, limited liability company member, joint venturer, or employee of the manager.

(f) The acts of the manager may be examined as if it were the association.

(g) The commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this section.



§ 23-73-116 - Fees.

Farmers' mutual aid companies or associations shall pay no annual fees or other charges except as required under the State Insurance Department Trust Fund Act, § 23-61-701 et seq., and under §§ 23-73-113 and 23-73-114.



§ 23-73-117 - Conversion to mutual insurer.

(a) A farmers' mutual aid association as provided for by this chapter may be converted to a mutual insurer as defined in § 23-69-102 under any plan or procedure which may be approved by the order of the Insurance Commissioner after a hearing thereon.

(b) The commissioner shall approve a plan or procedure if he or she finds that:

(1) The plan would not be contrary to law and would not be contrary to the interest of insureds or the public; and

(2) The plan has been approved by a vote of not less than two-thirds (2/3) of the members present or represented by proxy at the meeting, or such greater majority as may be otherwise provided in the association's bylaws. Voting shall be conducted by written ballot which shall be signed by the member, on a ballot form approved by the commissioner prior to voting.

(c) Upon conversion, the association shall possess and thereafter maintain unimpaired surplus as regards policyholders of not less than seven hundred fifty thousand dollars ($750,000).

(d) Upon conversion to a mutual insurer as provided for herein, the association shall be subject to and comply with all laws and regulations applicable to mutual insurers.

(e) Any association so converted shall be authorized to write only those lines for which it was authorized to write as a farmers' mutual aid association. However, the converted company may seek to have its certificate of authority amended to write additional lines.

(f) The association shall have a period of time which shall be specified in the commissioner's order to complete the conversion.

(g) Any association converted to a mutual insurer under the provisions of this section shall be designated as a "mutual insurer", and that designation shall appear immediately following its name on all policies, financial statements, and other documents where its name appears.



§ 23-73-118 - Membership requirements.

The total membership of the association shall be at all times not less than the number of members required by § 23-73-112.



§ 23-73-119 - Prohibited formation.

No farmers' mutual aid association or company shall be formed or incorporated after July 1, 1997, other than as provided in § 23-73-122.



§ 23-73-120 - Dissolution.

(a) Voluntary. (1) An association or company may discontinue its operations and settle its affairs at any meeting of its members, due notice of the time, place, and purpose of which shall have been given to its members and the Insurance Commissioner, by a vote of two-thirds (2/3) of the members present or represented by proxy at the meeting.

(2) Voting shall be conducted by written ballot which shall be signed by the member, on a ballot form approved by the commissioner, prior to voting.

(3) (A) After the members have voted to dissolve, the association or company shall file a plan of dissolution with the commissioner for approval.

(B) The dissolution plan must include provisions that:

(i) Allow current policyholders to obtain similar coverage with another licensed insurer or farmers' mutual aid association or company; and

(ii) Designate a committee of policyholders to liquidate assets and pay debts or expenses.

(4) After the commissioner has approved the dissolution plan, the designated committee shall liquidate any assets and pay the debts and expenses of the association or company.

(5) Upon final settlement of all the affairs of the association by the committee, it shall make a final report and accounting of the proceedings of the dissolutions which shall be signed by its members and be filed with and approved by the commissioner.

(6) If the commissioner approves the final report, the commissioner shall transmit to the committee a certificate of approval and thereupon the association shall be deemed dissolved and shall cease to exist. The commissioner shall certify the dissolution to the Secretary of State.

(7) The committee shall have its necessary and reasonable expenses reimbursed in the dissolution of the association or company as approved by the commissioner.

(b) Involuntary. An association or company shall be statutorily dissolved in accordance with the provisions of §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132.



§ 23-73-121 - Licensing of agents.

Agents shall be licensed and issued a limited line license in accordance with § 23-64-101 et seq.



§ 23-73-122 - Merger.

(a) Two (2) or more farmers' mutual aid associations or companies may merge as provided in this section. To effect a merger, it shall be necessary:

(1) That the board of directors of each of the associations shall propose a plan of merger and pass a resolution to the effect that the merger is advisable and containing the proposed name of the association, as merged, its principal office, and the names of its first board of directors and officers;

(2) That an annual or special meeting of the policyholders of each of the associations shall be held, a notice of which meeting shall be mailed to each of the policyholders thereof at least thirty (30) days prior to the holding thereof, and which notice shall embody the resolution adopted by the board of directors, as provided in subdivision (a)(1) of this section;

(3) That a majority of the policyholders of each of the associations present or represented at these meetings shall, by resolution, approve and ratify the action of the directors, as provided for in subdivision (a)(1) of this section; and

(4) That the plan of merger, proceeding, and resolutions be filed with and approved by the Insurance Commissioner.

(b) When full copies of these proceedings have been filed with the commissioner, which copies shall be certified by the president and secretary of the respective associations and duly verified by these officers, and approved of by him or her, the merger of these companies shall be deemed to be complete, and the company so continuing the business shall be deemed to have fully assumed all of the obligations, liabilities, and risks and to be the owner of all the assets of the associations so merging.

(c) If this merger is made under any new name, the filings of these proceedings and the approval of same by the commissioner shall be sufficient to constitute the merged company an association, with all the powers and privileges, and subject to all the limitations, of a farmers' mutual aid association or company under the laws of the state.



§ 23-73-123 - Indemnification.

(a) A company or association may indemnify a person made or threatened to be made a party to a proceeding by reason of the former or present official capacity of the person against judgments, penalties, fines, including, without limitation, excise taxes assessed against the person with respect to an employee benefit plan, settlements, and reasonable expenses, including attorney's fees and disbursements, incurred by the person in connection with the proceeding if, with respect to the acts or omissions of the person complained of in the proceeding, the person:

(1) Has not been indemnified by another organization or employee benefit plan for the same judgments, penalties, fines, including, without limitation, excise taxes assessed against the person with respect to an employee benefit plan, settlements, and reasonable expenses, including attorney's fees and disbursements incurred by the person in connection with the proceeding with respect to the same acts or omissions;

(2) Acted in good faith;

(3) Received no improper personal benefit;

(4) In the case of a criminal proceeding, had no reasonable cause to believe the conduct was unlawful; and

(5) (A) Reasonably believed that the conduct was in the best interests of the company or association, or reasonably believed that the conduct was not opposed to the best interests of the company or association.

(B) If the person's acts or omissions complained of in the proceeding relate to the conduct as a director, officer, trustee, employee, or agent of an employee benefit plan, the conduct is not considered to be opposed to the best interests of the company or association if the person reasonably believed that the conduct was in the best interests of the participants or beneficiaries of the employee benefit plan.

(b) Insurance. A company or association may purchase and maintain insurance on behalf of a person who is or was a director, officer, employee, or agent of the corporation or who, while a director, officer, employee, or agent of the association, is or was serving at the request of the company or association as a director, officer, partner, trustee, employee, or agent of another organization or employee benefit plan against any liability asserted against and incurred by the person in or arising from that capacity, whether or not the company or association would have been required to indemnify the person against the liability under the provisions of this section.

(c) Indemnification of Other Persons. Nothing in this section shall be construed to limit the power of the company or association to indemnify other persons by contract or otherwise.






Chapter 74 - Fraternal Benefit Societies

Subchapter 1 - -- Structure and Purpose

§ 23-74-101 - Fraternal benefit society defined.

Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under § 23-74-704(a)(2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.



§ 23-74-102 - Lodge system.

(a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and rituals. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least one (1) time in each month in furtherance of the purposes of the society.

(b) At its option, a society may organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.



§ 23-74-103 - Representative form of government.

A society has a representative form of government when:

(1) It has a supreme governing body constituted in one (1) of the following ways:

(A) Assembly. (i) (a) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws.

(b) A society may provide for election of delegates by mail.

(c) The elected delegates shall constitute a majority in number and shall not have fewer than two-thirds (2/3) of the votes and not fewer than the number of votes required to amend the society's laws.

(ii) (a) The assembly shall be elected and shall meet at least one (1) time every four (4) years and shall elect a board of directors to conduct the business of the society between meetings of the assembly.

(b) Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws; or

(B) Direct Election. (i) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws.

(ii) A society may provide for election of the board by mail.

(iii) Each term of a board member may not exceed four (4) years.

(iv) Vacancies on the board between elections may be filled in the manner prescribed by the society's laws.

(v) A person filling the unexpired term of an elected board member shall be considered to be an elected member.

(vi) The board shall meet at least quarterly to conduct the business of the society;

(2) The officers of the society are elected either by the supreme governing body or by the board of directors;

(3) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly; and

(4) Each voting member shall have one (1) vote. No vote may be cast by proxy.



§ 23-74-104 - Definitions.

As used in this chapter:

(1) "Benefit contract" means the agreement for provision of benefits authorized by § 23-74-401, as that agreement is described in § 23-74-404(a);

(2) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

(3) "Certificate" means the document issued as written evidence of the benefit contract;

(4) "Laws" means the society's articles of incorporation, constitution, and bylaws, however designated;

(5) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designations;

(6) "Premiums" means premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate;

(7) "Rules" means all rules, regulations, or resolutions:

(A) Adopted by the supreme governing body or board of directors; and

(B) Which are intended to have general application to members of the society; and

(8) "Society" means fraternal benefit society, unless otherwise indicated.



§ 23-74-105 - Purposes and powers.

(a) A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in § 23-74-401; and

(2) Operating for one (1) or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others. These purposes may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(b) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to, or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.






Subchapter 2 - -- Membership

§ 23-74-201 - Qualifications for membership.

(a) A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than fifteen (15) years of age and not greater than twenty-one (21) years of age;

(2) The process for admission to membership for each membership class; and

(3) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(c) Membership rights in the society are personal to the member and are not assignable.



§ 23-74-202 - Location of office, meetings, communications to members, grievance procedures.

(a) (1) The principal office of any domestic society shall be located in this state.

(2) (A) The meetings of its supreme governing body may be held in any state, district, province, or territory wherein the society has at least five (5) subordinate lodges.

(B) All business transacted at the meetings shall be as valid in all respects as if the meetings were held in this state.

(C) The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b) (1) (A) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. The required reports, notices, and statements shall be printed conspicuously in the publication.

(B) If the records of a society show that two (2) or more members have the same mailing address, an official publication mailed to one (1) member is deemed to be mailed to all members at the address unless a member requests a separate copy.

(2) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, the synopsis may be published in the society's official publication.

(c) A society may provide in its laws or rules for grievance or complaint procedures for members.



§ 23-74-203 - No personal liability.

(a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b) (1) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, the person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that he or she is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization which he or she served in any capacity at the request of the society.

(2) A person shall not be so indemnified or reimbursed:

(A) In relation to any matter in such action, suit, or proceeding as to which he or she shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society; or

(B) In relation to any matter in such an action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his or her conduct was unlawful.

(3) (A) The determination whether the conduct of such a person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subdivision (b)(2) of this section may be made only by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction.

(B) The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such a person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement.

(C) The right of indemnification and reimbursement provided in this subsection shall not be exclusive of other rights to which such a person may be entitled as a matter of law and shall inure to the benefit of his or her heirs, executors, and administrators.

(c) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against such a person and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the society would have the power to indemnify the person against such liability under this section.



§ 23-74-204 - Waiver.

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. Such a provision shall be binding on the society and every member and beneficiary of a member.






Subchapter 3 - -- Governance

§ 23-74-301 - Organization.

A domestic society organized on or after January 1, 1990, shall be formed as follows:

(1) Ten (10) or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

(A) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(B) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this chapter; and

(C) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election, at which all such officers shall be elected by the supreme governing body. The election shall be held not later than one (1) year from the date of issuance of the permanent certificate of authority;

(2) (A) (i) The articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one (1) year shall be filed with the Insurance Commissioner, who may require such further information as the commissioner deems necessary.

(ii) The bond with sureties approved by the commissioner shall be in such amount, not less than three hundred thousand dollars ($300,000) nor more than one million five hundred thousand dollars ($1,500,000), as required by the commissioner.

(iii) All documents filed are to be in the English language.

(B) If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the commissioner shall so certify, retain, and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as provided in this section;

(3) (A) No preliminary certificate of authority granted under the provisions of this section shall be valid after one (1) year from its date or after such further period, not exceeding one (1) year, as may be authorized by the commissioner upon cause shown, unless the five hundred (500) applicants required by this section have been secured and the organization has been completed as provided in this section.

(B) The articles of incorporation and all other proceedings thereunder shall become null and void in one (1) year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as provided in this section;

(4) Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one (1) regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount collected. No society shall incur any liability other than for the return of such an advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(A) Actual bona fide applications for benefits have been secured on not less than five hundred (500) applicants and any necessary evidence of insurability has been furnished to and approved by the society;

(B) At least ten (10) subordinate lodges have been established into which the five hundred (500) applicants have been admitted;

(C) There has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and premiums therefor; and

(D) (i) It shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such a society, that at least five hundred (500) applicants have each paid in cash at least one (1) regular monthly premium as provided in this section. The premiums in the aggregate shall amount to at least one hundred fifty thousand dollars ($150,000).

(ii) The advance premiums shall be held in trust during the period of organization, and if the society has not qualified for a certificate of authority within one (1) year, as provided in this section, the premiums shall be returned to the applicants;

(5) (A) The commissioner may make such examination and require such further information as the commissioner deems advisable.

(B) (i) Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter.

(ii) The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate.

(iii) The commissioner shall cause a record of the certificate of authority to be made.

(iv) A certified copy of such a record may be given in evidence with like effect as the original certificate of authority; and

(6) Any incorporated society authorized to transact business in this state on January 1, 1990, shall not be required to reincorporate.



§ 23-74-302 - Amendments to laws.

(a) (1) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof, or, if its laws so provide, by referendum.

(2) The referendum may be held in accordance with the provisions of its laws and by the vote of delegates or representatives of voting members or by the vote of local lodges.

(3) A society may provide for voting by mail.

(4) No amendment submitted for adoption by referendum shall be adopted unless, within six (6) months from the date of the submission thereof, a majority of the members voting shall have signified their consent to the amendment by one (1) of the methods specified in this section.

(b) (1) No amendment to the laws of any domestic society shall take effect unless approved by the Insurance Commissioner who shall approve the amendment if the commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society.

(2) Unless the commissioner disapproves any such amendment within sixty (60) days after the filing of the amendment, the amendment shall be considered approved.

(3) (A) The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office.

(B) In case the commissioner disapproves the amendment, the reasons therefor shall be stated in the written notice.

(c) (1) Within ninety (90) days from the approval thereof by the commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society.

(2) The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that any amendments or synopsis thereof have been duly addressed and mailed, shall be prima facie evidence that the amendments or synopsis thereof have been furnished the addressee.

(d) Every foreign or alien society authorized to do business in this state shall file with the commissioner a duly certified copy of all amendments of, or additions to, its laws within ninety (90) days after the enactment of the amendments of, or additions to, its laws.

(e) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.



§ 23-74-303 - Institutions.

A society may create, maintain, and operate, or may establish organizations to operate, not-for-profit institutions to further the purposes permitted by § 23-74-105(a)(2). Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement, but shall not be allowed as an admitted society asset. No society shall own or operate funeral homes or undertaking establishments.



§ 23-74-304 - Reinsurance.

(a) By a reinsurance agreement, a domestic society may cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make the reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the Insurance Commissioner, but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1990, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in subsection (a) of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under § 23-74-305.



§ 23-74-305 - Consolidations and mergers.

(a) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the Insurance Commissioner:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner but not earlier than December 31 next preceding the date of the contract;

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds (2/3) vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) Evidence that at least sixty (60) days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full of the official publication of each society.

(b) If the commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In that event, the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of the state or territory and a certificate of the approval filed with the commissioner of this state, or, if the laws of the state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of the state or territory and a certificate of the approval filed with the commissioner of this state. In case such a contract is not approved, it shall be inoperative, and the fact of the submission and its contents shall not be disclosed by the commissioner.

(c) Upon the consolidation's or merger's becoming effective as provided in this section, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging, shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document stating that the notice or document has been duly addressed and mailed shall be prima facie evidence that the notice or document has been furnished the addressees.



§ 23-74-306 - Conversion of fraternal benefit society into mutual life insurance company.

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of §§ 23-63-205 and 23-63-207 and other provisions of this code applicable to domestic mutual life legal reserve insurers. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds (2/3) of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such a plan. No such conversion shall take effect unless and until approved by the Insurance Commissioner, who may give such approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.






Subchapter 4 - -- Contractual Benefits

§ 23-74-401 - Benefits.

(a) A society may provide the following contractual benefits in any form:

(1) Death benefits;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical, or nursing benefits;

(6) Monument or tombstone benefits to the memory of deceased members; and

(7) Such other benefits as authorized for life insurers and which are not inconsistent with this chapter.

(b) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a) of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.



§ 23-74-402 - Beneficiaries.

(a) (1) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable.

(2) Through its laws or rules, a society may limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member.

(c) If, at the death of any member, there is no lawful beneficiary to whom the insurance benefits are payable, the amount of such benefits, except to the extent that funeral benefits may be paid as provided in subsection (b) of this section, shall be payable to the personal representative of the deceased insured. However, if the owner of the certificate is other than the insured, the proceeds shall be payable to such an owner.



§ 23-74-403 - Benefits not attachable.

No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society, shall be liable to attachment, garnishment, or other process, or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.



§ 23-74-404 - The benefit contract.

(a) (1) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby.

(2) The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state.

(3) A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate.

(4) All statements on the application shall be representations and not warranties.

(5) Any waiver of this provision shall be void.

(b) Any changes, additions, or amendments to the laws of the society, duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects the same as though such charges, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.

(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(d) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made, either:

(1) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(2) In lieu of or in combination with subdivision (d)(1) of this section, the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(f) (1) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the Insurance Commissioner in the manner provided for like policies issued by life insurers in this state.

(2) (A) Every life, accident, health, or accident and health insurance certificate and every annuity certificate issued on or after January 1, 1991, shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state except that a society may provide for a grace period for payment of premiums of one (1) full month in its certificates.

(B) The certificate shall also contain a provision stating the amount of premiums that are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate that, if violated, will result in the termination or reduction of benefits payable under the certificate.

(C) If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith. Ownership rights prior to such a transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.



§ 23-74-405 - Nonforfeiture benefits, cash surrender values, certificate loans, and other options.

(a) For certificates issued prior to January 1, 1991, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1990.

(b) For certificates issued on or after January 1, 1991, for which reserves are computed on the Insurance Commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial table or the commissioner's 1958 standard ordinary mortality table, or the commissioner's 1980 standard mortality table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.






Subchapter 5 - -- Financial

§ 23-74-501 - Investments.

A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated shall be held to meet the requirements of this section for the investment of funds.



§ 23-74-502 - Funds.

(a) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

(c) (1) Pursuant to resolution of its supreme governing body, a society may establish and operate one (1) or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts as provided in § 23-81-401 et seq.

(2) To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may:

(A) Adopt special procedures for the conduct of the business and affairs of a separate account;

(B) For persons having beneficial interests therein, provide special voting and other rights, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and

(C) Issue contracts on a variable basis to which § 23-74-404(b) and (d) shall not apply.



§ 23-74-503 - Exemptions.

Except as herein provided, societies shall be governed by this chapter and shall be exempt from all other provisions of the general insurance laws of this state unless they be expressly designated therein or unless it is specifically made applicable by this chapter.



§ 23-74-504 - Taxation.

Every society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from every state, county, district, municipal, and school tax other than taxes on real estate.






Subchapter 6 - -- Regulation

§ 23-74-601 - Valuation.

(a) Standards of valuation for certificates issued prior to January 1, 1991, shall be those provided by the laws applicable immediately prior to January 1, 1990.

(b) (1) The minimum standards of valuation for certificates issued on or after January 1, 1991, shall be based on the following tables:

(A) For certificates of life insurance -- the Insurance Commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial mortality table, the commissioner's 1958 standard ordinary mortality table, the commissioner's 1980 standard ordinary mortality table, or any more recent table made applicable to life insurers; and

(B) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits, and for non-cancellable accident and health benefits -- such tables as are authorized for use by life insurers in this state.

(2) All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

(c) In his or her discretion, the commissioner may:

(1) Accept other standards for valuation if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in this section; and

(2) Vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra-hazardous lives by any society authorized to do business in this state.

(d) Any society, with the consent of the commissioner of the state of domicile of the society and under such conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.



§ 23-74-602 - Reports.

(a) Reports shall be filed in accordance with the provisions of this section.

(b) (1) Every society transacting business in this state shall annually, on or before March 1, unless for cause shown such time has been extended by the Insurance Commissioner, file with the commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year and pay any applicable fees for filing same.

(2) The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner.

(c) (1) As part of the annual statement required by this section, each society shall file with the commissioner, on or before March 1, a valuation of its certificates in force on the immediately preceding December 31, provided that the commissioner, in his or her discretion for cause shown, may extend the time for filing the valuation for not more than two (2) calendar months.

(2) The valuation shall be done in accordance with the standards specified in § 23-74-601.

(3) The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

(d) A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100) for each day during which the neglect continues, and, upon notice by the commissioner to that effect, its authority to do business in this state shall cease while the default continues.



§ 23-74-603 - Annual license.

Societies which are now authorized to transact business in this state may continue such business until April 1, 1990. The authority of such societies and all societies hereafter licensed may thereafter be renewed annually, but in all cases to terminate on the succeeding April 1. However, a license so issued shall continue in full force and effect until the new license be issued or specifically refused. For each such license or renewal, the society shall pay the Insurance Commissioner one hundred dollars ($100). A duly certified copy or duplicate of the license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.



§ 23-74-604 - Examination of societies -- No adverse publications.

(a) (1) The Insurance Commissioner, or any person he or she may appoint, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign, or alien insurers.

(2) Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined, or whose certificates are valued, upon statements furnished by the commissioner.



§ 23-74-605 - Foreign or alien society -- Admission.

(a) No foreign or alien society shall transact business in this state without a license issued by the Insurance Commissioner. Any such society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. Any such society may be licensed to transact business in this state:

(1) Upon filing with the commissioner:

(A) A duly certified copy of its articles of incorporation;

(B) A copy of its bylaws, certified by its secretary or corresponding officer;

(C) A power of attorney as prescribed in § 23-74-701;

(D) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the commissioner of this state;

(E) Certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;

(F) Copies of its certificate forms; and

(G) Such other information as the commissioner may deem necessary; and

(2) Upon showing that its assets are invested in accordance with the provisions of this chapter.

(b) Any foreign or alien society desiring admission to the state shall have the qualifications required of domestic societies organized under this chapter.



§ 23-74-606 - Injunction, liquidation, or receivership of domestic society.

(a) When the Insurance Commissioner upon investigation finds that a domestic society:

(1) Has exceeded its powers;

(2) Has failed to comply with any provision of this chapter;

(3) Is not fulfilling its contracts in good faith;

(4) Has a membership of less than four hundred (400) after an existence of one (1) year or more; or

(5) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business,

the commissioner shall notify the society of the deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After the notice, the society shall have a thirty-day period in which to comply with the commissioner's request for correction, and if the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.

(b) If on such a date the society does not present good and sufficient reasons why it should not be so enjoined or why such an action should not be commenced, the commissioner may present the facts relating thereto to the Attorney General who shall, if he or she deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.

(c) The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

(1) The commissioner finds that the violation complained of has been corrected;

(2) The costs of such an action shall have been paid by the society if the court finds that the society was in default as charged;

(3) The court has dissolved its injunction; and

(4) The commissioner has reinstated the certificate of authority.

(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money, and other assets of the society, and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

(e) (1) No action under this section shall be recognized in any court of this state unless brought by the Attorney General upon request of the commissioner.

(2) Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner as the receiver.

(f) The provisions of this section relating to hearing by the commissioner, action by the Attorney General at the request of the commissioner, hearing by the court, injunction, and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.



§ 23-74-607 - Suspension, revocation, or refusal of license of foreign or alien society.

(a) When the Insurance Commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

(1) Has exceeded its powers;

(2) Has failed to comply with any of the provisions of this chapter;

(3) Is not fulfilling its contracts in good faith; or

(4) Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public,

the commissioner shall notify the society of the deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist be corrected. After the notice, the society shall have a thirty-day period in which to comply with the commissioner's request for correction, and if the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked, or refused. If on such a date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn or the commissioner may revoke the authority of the society to do business in this state.

(b) Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time the society was legally authorized to transact business as provided in this chapter.



§ 23-74-608 - Injunction.

No application or petition for injunction against any domestic, foreign, or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the Attorney General upon request of the Insurance Commissioner.



§ 23-74-609 - Licensing of agents.

(a) Agents of societies shall be licensed in accordance with the provisions of the laws regulating the licensing, revocation, suspension, or termination of license of resident and nonresident agents, provided that:

(1) No examination shall be required to maintain or renew a license for agents of societies who held a license on December 31, 1989; and

(2) No examination shall be required to obtain a license or to renew a license thereby obtained for agents of societies applying for license on or after January 1, 1990, and before July 1, 1991.

(b) No examination or license shall be required of any regular salaried officer, employee, or member of a licensed society who devotes substantially all of his or her services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

(c) No examination or license shall be required of any agent or representative of a society who devotes, or intends to devote, less than fifty percent (50%) of his or her time to solicitation and procurement of insurance contracts for the society, except that any person who in the immediately preceding calendar year solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of fifty thousand dollars ($50,000), or, in the case of any other kinds of insurance which the society writes, on the persons of more than twenty-five (25) individuals and who received or will receive a commission or other compensation therefor, is presumed to be devoting or intending to devote fifty percent (50%) of his or her time to the solicitation or procurement of insurance contracts for the society.



§ 23-74-610 - Unfair methods of competition and unfair and deceptive acts and practices.

Every society authorized to do business in this state shall be subject to the Trade Practices Act, § 23-66-201 et seq. However, nothing in the Trade Practices Act, § 23-66-201 et seq., shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.






Subchapter 7 - -- Miscellaneous

§ 23-74-701 - Service of process -- Registered agent.

(a) (1) Every society authorized to do business in this state shall appoint in writing to the Insurance Commissioner an Arkansas resident as its registered agent to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in such a writing that any lawful process against it that is served on the attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state.

(2) Copies of the registration, certified by the commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

(b) On or after January 1, 2003, service shall be made upon the registered agent listed with the commissioner in the manner provided in §§ 23-63-301 -- 23-63-304, except that no service of legal process shall require a society to file its answer, pleading, or defense in less than thirty (30) calendar days after the date of service upon its registered agent in this state.



§ 23-74-702 - Review.

All decisions and findings of the Insurance Commissioner made under the provisions of this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.



§ 23-74-703 - Penalties.

Any person who:

(1) Willfully makes a false or fraudulent statement:

(A) In or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society upon conviction shall be guilty of a Class A misdemeanor; or

(B) In any verified report or declaration under oath required or authorized by this chapter or of any material fact or thing contained in a sworn statement concerning the death or disability of a member for that purpose of procuring payment of a benefit named in the certificate shall be guilty of a Class C misdemeanor;

(2) Solicits membership for or in any manner assists in procuring membership in any society not licensed to do business in this state shall be guilty of a violation and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than two hundred dollars ($200); or

(3) Is guilty of a willful violation of or neglect or refusal to comply with this chapter for which a penalty is not otherwise prescribed shall be guilty of a violation and upon conviction shall be subject to a fine not exceeding one thousand dollars ($1,000).



§ 23-74-704 - Exemption of certain societies.

(a) Nothing contained in this chapter shall be so construed as to affect or apply to:

(1) Grand or subordinate lodges of societies, orders, or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges;

(2) Orders, societies, or associations which admit to membership only persons engaged in one (1) or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations;

(3) Domestic societies which limit their memberships to employees of a particular city or town, designated firm, business house, or corporation which provide for a death benefit of not more than four hundred dollars ($400) or disability benefits of not more than three hundred fifty dollars ($350) to any person in any one (1) year, or both; or

(4) Domestic societies or associations of a purely religious, charitable, or benevolent description, which provide for a death benefit of not more than four hundred dollars ($400) or for disability benefits of not more than three hundred fifty dollars ($350) to any person in any one (1) year, or both.

(b) Any such society or association described in subdivision (a)(3) or (4) of this section which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subdivision (a)(4) of this section which has more than one thousand (1,000) members, shall not be exempted from the provisions of this chapter but shall comply with all requirements thereof.

(c) No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subdivision (a)(2) of this section, shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

(d) Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter, except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to such a society.

(e) The Insurance Commissioner may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether the society or association is exempt from the provisions of this chapter.

(f) Societies exempted under the provisions of this section shall be exempt from all other provisions of the general insurance laws of this state.



§ 23-74-705 - Applicability of other code provisions.

In addition to those contained in this chapter, the following provisions of this code shall also apply to fraternal benefit societies to the extent as applicable:

(1) Sections 23-60-101 -- 23-60-108 and 23-60-110, general provisions;

(2) Sections 23-61-101 et seq., 23-61-201 et seq., and 23-61-301 et seq., the State Insurance Department;

(3) Section 23-61-401, license and miscellaneous fees;

(4) Sections 23-65-101 et seq., 23-65-201 et seq., and 23-65-301 et seq., unauthorized insurers and surplus lines;

(5) Sections 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132, rehabilitation and liquidation; and

(6) Section 23-79-208, damages and attorney's fees on loss claims.









Chapter 75 - Hospital And Medical Service Corporations

§ 23-75-101 - Definition.

(a) As used in this chapter, "hospital service corporations", "medical service corporations", and "hospital and medical service corporations" are corporations organized under the laws of this state for the purpose of establishing, maintaining, and operating nonprofit hospital service or medical service plans, or combination of plans, whereby hospital, medical, and related services may be provided by hospitals, physicians, or others with which the corporations have contracted for the purposes, to such of the public as become subscribers to the corporations under contracts which entitle each subscriber to certain hospital or medical services or benefits, or both.

(b) This section shall not be deemed to prohibit issuance, by corporations so authorized as of immediately prior to January 1, 1960, of contracts providing for the payment of cash indemnities for hospital, medical, or related services instead of providing for hospital or medical benefits on a service basis or from issuing contracts providing for a combination of indemnity and service benefits.



§ 23-75-102 - Applicability of other laws.

The corporations described in § 23-75-101 are subject to the following chapters and provisions of this code, to the extent applicable and not in conflict with the express provisions of this chapter:

(1) Sections 23-60-101 -- 23-60-108 and 23-60-110, referring to scope of code;

(2) Section 23-61-101 et seq., § 23-61-201 et seq., and § 23-61-301 et seq., referring to the Insurance Commissioner;

(3) Sections 23-63-102 -- 23-63-104, 23-63-201 -- 23-63-216, and 23-63-301 -- 23-63-304, referring to registration of registered agents for service of process;

(4) Section 23-63-901 et seq., referring to administration of deposits;

(5) Section 23-63-1501 et seq., referring to risk-based capital;

(6) Section 23-64-101 et seq., referring to insurance producers, agents, brokers, and adjusters;

(7) Section 23-66-201 et seq. and §§ 23-66-301 -- 23-66-306, 23-66-308 -- 23-66-311, 23-66-313, and 23-66-314, referring to trade practices and frauds;

(8) Section 23-63-601 et seq. and §§ 23-84-101 -- 23-84-111, referring to assets and liabilities;

(9) Section 23-68-101 et seq., referring to rehabilitation and liquidation;

(10) Section 23-69-142, referring to mergers and acquisitions;

(11) Sections 23-85-101 -- 23-85-131, referring to accident and health insurance policies;

(12) Sections 23-86-101 -- 23-86-104, 23-86-106, 23-86-108, and 23-86-109, referring to group and blanket accident and health insurance;

(13) Sections 23-79-101 -- 23-79-107, 23-79-109 -- 23-79-128, 23-79-131 -- 23-79-134, and 23-79-202 -- 23-79-210, referring to insurance contracts;

(14) Section 23-69-134, referring to home office and records; penalty for unlawful removal of records; and

(15) Section 23-69-156, referring to extinguishment of unused corporate charters.



§ 23-75-103 - Provisions exclusive.

Hospital service corporations, medical service corporations, and hospital and medical service corporations incorporated in this state shall be governed by this chapter and shall be exempt from all other provisions of this code, except as expressly provided in this chapter. No insurance law hereafter enacted shall be deemed to apply to the corporations unless they are specifically referred to therein.



§ 23-75-104 - Not applicable to employer plan.

(a) This chapter shall not apply to any employer operating or maintaining a hospital service plan or medical service plan, participation in which is limited to his or her employees and the employees of a parent company or subsidiary company of the employer.

(b) As used in this section, the term "employees" shall include members of the families of employees.



§ 23-75-105 - Relationship of physician, patient, and hospital unaffected.

(a) Nothing in this chapter shall be deemed to alter the relationship of physician and patient.

(b) The corporation shall not in any way influence the subscriber in his or her free choice of hospital or physician, other than to limit its benefits to participating hospitals and physicians.

(c) Nothing in this chapter shall be deemed to abridge the right of any physician or hospital to decline patients in accordance with the standards and practices of the physician or hospital, and no such corporation shall be deemed to be engaged in the corporate practice of medicine.



§ 23-75-106 - Incorporation -- Amendments to articles or bylaws.

(a) Any corporation shall hereafter be organized under the laws of this state relating to private corporations not for pecuniary profit, insofar as the laws are not inconsistent with this chapter.

(b) (1) Upon adoption of an amendment to its articles of incorporation or bylaws, the corporation shall make in duplicate under its corporate seal a certificate setting forth the amendment and the date and manner of its adoption.

(2) The certificate shall be:

(A) Executed by the corporation's president or vice president and secretary or assistant secretary; and

(B) Acknowledged before an officer authorized by law to take acknowledgments of deeds.

(3) The corporation shall deliver to the Insurance Commissioner:

(A) A duplicate original of the certificate; and

(B) (i) The filing fee that is:

(a) Specified in § 23-61-401; or

(b) Established by rule of the commissioner.

(ii) The filing fee is not refundable.

(4) If the commissioner finds that the certificate and the amendment comply with the law, the commissioner shall:

(A) Endorse his or her approval upon each of the duplicate originals;

(B) Place one (1) set on file in his or her office; and

(C) Return the remaining set to the corporation for its corporate records.

(5) The amendment shall be effective when the commissioner has endorsed his or her approval on the certificate.

(6) If the commissioner finds that the proposed amendment or certificate does not comply with the law, the commissioner shall:

(A) Not approve the certificate;

(B) Return the duplicate certificate to the corporation with his or her written statement of reasons for not approving the certificate; and

(C) Retain the filing fee.



§ 23-75-107 - Certificate of authority -- Application.

(a) The corporation may issue contracts to its subscribers only when the Insurance Commissioner has, by certificate of authority, authorized it to do so.

(b) Application for the certificate of authority shall be made on forms supplied or approved by the commissioner containing such information as he or she shall deem necessary.

(c) Each application for the certificate of authority shall be accompanied by the fee prescribed by § 23-61-401 and copies of the following documents:

(1) Articles of incorporation;

(2) Bylaws;

(3) Proposed contracts between the applicant and participating hospitals and physicians, showing the terms under which service is to be furnished to subscribers;

(4) Proposed contracts to be issued to subscribers;

(5) A table of rates to be charged to subscribers;

(6) Financial statement of the corporation, including the amounts of contributions paid or agreed to be paid to the corporation for working capital and the names of each contributor and the terms of each contribution; and

(7) A statement of the area in which the corporation proposes to operate.



§ 23-75-108 - Certificate of authority -- Requirements for issuance.

(a) The Insurance Commissioner shall issue an initial certificate of authority authorizing the applicant to issue contracts to its subscribers when it is shown to the satisfaction of the commissioner that:

(1) The applicant is established as a bona fide nonprofit hospital service corporation or medical service corporation or combination of the two;

(2) The contracts, if any, between the applicant and the participating hospitals or physicians obligate each hospital or physician executing the contracts to render service to which each subscriber may be entitled under the terms of the contracts to be issued to the subscribers;

(3) The amounts provided as working capital of the corporation are repayable, without interest, out of operating expenses;

(4) The amount of money actually available for working capital is sufficient to carry on the plan for a period of six (6) months from the date of issuance of the certificate of authority; and

(5) The applicant has secured contracts of participation from sufficient hospitals or physicians, or both, to provide ample protection for its subscribers within the area proposed to be served by the applicant.

(b) The certificate of authority shall expire or terminate and be subject to annual continuation, as provided in § 23-63-211 for insurers in general.

(c) The certificate of authority shall be subject to suspension or revocation as provided in §§ 23-63-212 -- 23-63-215.

(d) An applicant under this section may provide reinsurance coverage only in the specific areas of coverage set out in the applicant's certificate of authority.



§ 23-75-109 - Deposit for protection of subscribers.

(a) (1) Corporations governed by this chapter shall at all times have on deposit through the Insurance Commissioner sums as follows:

(A) If newly formed under this chapter, the sum of fifteen thousand dollars ($15,000); or

(B) If formed under prior law, the sum as was required under the prior law.

(2) (A) Every such corporation shall deposit through the commissioner, not later than each February 1, an amount equal to two percent (2%) of the gross subscriptions collected during the preceding calendar year until the deposit of the corporation reaches a total of fifty thousand dollars ($50,000).

(B) All deposits shall be held in trust for the benefit and protection of the subscribers and participating hospitals and physicians of the corporation making the deposit.

(b) (1) The deposit prescribed by this section shall be subject to withdrawal in whole or in part on the order of and as directed by the commissioner but, with his or her approval, may be invested in bonds of the United States, of any state, of any political subdivision of any state, or state warrants, which shall be assigned to the commissioner and held as provided for original deposits.

(2) (A) With the approval of the commissioner, the securities may be exchanged for similar securities or cash of equal amount.

(B) Interest on securities so deposited shall be payable to the corporation depositing them.

(c) An unsettled final judgment, arising from transactions under its certificate of authority against such a corporation shall be a lien on the deposit prescribed by this section, subject to execution after thirty (30) days from the entry of final judgment. If the deposit is reduced thereby, it shall be replenished within ninety (90) days.

(d) Upon the liquidation or dissolution of the corporation and the satisfaction of all its liabilities, any balance remaining in the deposit in the hands of the commissioner and any other assets of the insurer shall be distributed to the holders of certificates of participation in good standing at the time proceedings for the liquidation or dissolution of the corporation were commenced, prorated according to the gross amount of subscriptions which have been paid on the certificates up to the time the proceedings were commenced.



§ 23-75-110 - Contracting authority -- Filing of contract.

(a) A corporation holding a certificate of authority under this chapter may enter into contracts with:

(1) Licensed hospitals;

(2) Physicians and surgeons licensed to practice in this state;

(3) Licensed nursing homes;

(4) Visiting nurse associations; and

(5) Any hospital maintained and operated by the state or any political subdivision thereof or operated by any corporation, association, or individual.

(b) The contracts by any corporation holding a certificate of authority under this chapter with licensed hospitals, with physicians and surgeons duly licensed to practice in this state, with licensed nursing homes, with visiting nurse associations, and with any hospital maintained and operated by the state or any political subdivision thereof or with any corporation, association, or individual shall be filed with the Insurance Commissioner.



§ 23-75-111 - Subscription contracts.

(a) (1) All rates charged by the corporation to subscribers or classes of subscribers having contracts covered by §§ 23-85-101 -- 23-85-131, and the form and content of all contracts between the corporation and its subscribers, classes of subscribers, or groups of subscribers, and the certificates issued by the corporation representing their subscribers' agreements shall be subject at all times to the prior approval of the Insurance Commissioner.

(2) Application for approval shall be made to the commissioner in such form and shall set forth such information as the commissioner may require.

(3) Rates shall not be excessive, inadequate, or unfairly discriminatory in relation to the services offered.

(4) (A) Upon the commissioner's review of an application at any time, if the applicant requests a hearing, the commissioner shall hold a hearing before issuing an order of disapproval. The applicant shall be given not less than ten (10) days' written notice of the hearing. The notice shall specify the matters to be considered at the hearing.

(B) If after the hearing provided by subdivision (a)(4)(A) of this section the commissioner finds that the application or a part thereof does not meet the requirements of this code, the commissioner shall issue an order specifying in what respects he or she finds that it fails. Notice thereof shall immediately be served on the applicant, either personally or by mail. Within thirty (30) days after the date of such a notice, the applicant may apply to the Pulaski County Circuit Court to show cause why the action of the commissioner should be set aside and the application approved.

(b) (1) In any hospital service corporation contract, any medical service corporation contract, or any hospital and medical service corporation contract, whether group or individual, that contains a provision whereby coverage of a dependent in a family group terminates at a specified age, there shall also be a provision that coverage of an unmarried dependent who is incapable of sustaining employment by reason of mental retardation or physical disability, who became so incapacitated prior to the attainment of nineteen (19) years of age and who is chiefly dependent upon the contract holder or certificate holder for support and maintenance, shall not terminate, but coverage shall continue so long as the contract or certificate remains in force and so long as the dependent remains in such a condition.

(2) At the request and expense of the corporation, proof of the incapacity and dependency must be furnished to the corporation by the contract or certificate holder at least thirty-one (31) days before the child's attainment of the limiting age, and, subsequently, as may be required by the corporation, but not more frequently than annually, after the two-year period following the child's attainment of the limiting age.

(c) (1) Each contract shall plainly state the services to which the subscriber is entitled and those to which the subscriber is not entitled under the plan.

(2) As to benefits provided on a service, instead of cash indemnity basis, the contract shall constitute a direct obligation of the hospitals and physicians with which or with whom the corporation has contracted for hospital or medical services.

(3) A copy of the contract shall be delivered to the subscriber.

(d) (1) The commissioner shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter.

(2) Each filing shall be on file for a waiting period of thirty (30) days before it becomes effective. The period may be extended by the commissioner for an additional period not to exceed thirty (30) days if the commissioner gives written notice within the waiting period to the insurer which made the filing that the commissioner needs such additional time for the consideration of the filing.

(3) Upon written application by the insurer, the commissioner may authorize a filing which the commissioner has reviewed to become effective before the expiration of the waiting period or any extension thereof.

(4) A filing shall be deemed to meet the requirements of this chapter unless disapproved by the commissioner within the waiting period or any extension thereof.



§ 23-75-112 - Directors.

The directors of a corporation shall at all times include representatives of:

(1) Administrators or trustees of hospitals which have contracted with the corporation to render hospital service to subscribers, if the corporation is a hospital service corporation or a hospital and medical service corporation;

(2) Physicians and surgeons licensed to practice in this state who have contracted with the corporation to render medical service to subscribers, if the corporation is a medical service corporation or a hospital and medical service corporation; and

(3) The general public, exclusive of hospital representatives and physicians.



§ 23-75-113 - Expenses and investments.

(a) The operating and administrative expenses of any corporation, including, but not limited to, all costs in connection with the solicitation of subscribers to such a corporation and capital expenditures, shall not exceed:

(1) Thirty percent (30%) of paid subscriptions during the first year of operation;

(2) Twenty-five percent (25%) of paid subscriptions during the second year of operation; and

(3) Twenty percent (20%) of paid subscriptions in any year thereafter.

(b) Every corporation heretofore incorporated shall maintain unearned subscription charges and other reserves upon the same basis as that required of domestic insurance companies transacting accident and health insurance.

(c) The reserves required under this section constitute a liability of the corporation in a determination of its financial condition.

(d) The funds for any corporation shall be invested as provided for insurers under §§ 23-63-801 -- 23-63-833 and 23-63-835.



§ 23-75-114 - Annual report -- Examination.

(a) (1) Not later than March 1 of each year, every corporation shall file with the Insurance Commissioner a statement sworn to by at least two (2) of its principal officers, showing its condition on the last day of the next preceding calendar year.

(2) In accordance with the specifications applicable to annual financial reports, each licensed hospital or medical service corporation shall prepare and file with the commissioner a quarterly financial report on forms and at such times as the commissioner shall prescribe. The quarterly statement shall be verified by the officers of the corporation.

(b) (1) The commissioner may appoint an examiner, deputy examiner, or other person to examine into the affairs of the corporation. The person:

(A) Shall have the power of visitation and examination;

(B) Shall have and must be given free access to all the books, papers, and documents relating to the business of the corporation; and

(C) May summon the officers, agents, or employees thereof or any other persons and require them to testify under oath concerning the affairs, transactions, and condition of the corporation.

(2) An examination shall be conducted at least every three (3) years.

(3) (A) The cost of any examination and audit shall be paid by the corporation.

(B) All costs shall be paid upon the completion of the examination.



§ 23-75-115 - Use of surplus.

Any surplus in excess of all reserves established by the directors of the corporation and shown in the annual report of a corporation may be used by the corporation for the following purposes in the order of priority shown:

(1) To liquidate on a pro rata basis any losses incurred by hospitals, physicians, and surgeons, or other similar institutions or persons, upon the settlement of bills with the corporation in any previous years;

(2) To return the original working capital contribution to the corporation, or any part thereof, on a pro rata basis; and

(3) To reduce rates charged subscribers or to expand the services rendered to them.



§ 23-75-116 - Nonliability.

No liability shall attach to any corporation holding a certificate of authority under this chapter by reason of the failure on the part of any hospital or physician to render service to any of its subscribers, nor for the negligence, malpractice, or other acts of hospitals or physicians.



§ 23-75-118 - Review of decisions.

All orders of the Insurance Commissioner made pursuant to this chapter shall be subject to the provisions of §§ 23-61-101 et seq. and 23-61-201 et seq., including the right of hearing, rehearing, and appeal.



§ 23-75-119 - Premium tax.

(a) The officers of every foreign or alien corporation, and the officers of every domestic corporation, transacting business under this chapter shall, at the time of making its annual statement, file with the Insurance Commissioner a sworn statement of its net direct written premiums for the year ending December 31 next preceding from subscribers residing in this state and shall pay into the State Treasury a premium tax of two and one-half percent (2.5%) on its net direct written premiums in compliance with the provisions of § 26-57-601 et seq. as a tax for the privilege of transacting business in this state.

(b) No certificate of authority shall be renewed for any corporation until the tax is paid.

(c) (1) The tax shall be in lieu of other taxes, district or state, county or municipal, based on premiums written by the corporation in this state.

(2) No subdivision of this state may impose any license fee for the privilege of conducting business in any portion thereof.

(d) Pursuant to and subject to the conditions expressed in the provisions of § 26-57-604, the corporation is entitled to take against its premium taxes due an offset or credit for the salaries or wages of noncommissioned Arkansas employees of the corporation.

(e) Absent an extension granted by the commissioner for good cause, failure of any licensed corporation to report this net direct written premium tax or pay this net direct written premium tax, or both, shall subject the corporation to the applicable penalties of this chapter and § 26-57-601 et seq.

(f) Each hospital or medical service corporation shall have one (1) fiscal year following the reporting and payment year of a premium tax obligation to request a refund or credit for any premium tax overpayment amount, after which demands or requests for such monetary overpayment refund or credit against premium tax due shall be disallowed. Any corporation thus failing or neglecting to request the overpayment refund or credit against premium taxes due and payable to this state during the year allowable as specified in this section shall not be allowed to carry over the overpayment credit for the following year or years and shall not be entitled to an overpayment refund.



§ 23-75-120 - Tax exemptions.

(a) Every corporation doing business pursuant to this chapter is declared to be a nonprofit and benevolent institution.

(b) The corporations are exempt from state, county, district, municipal, and school tax, including the taxes prescribed by this code, and excepting only tax on net direct written premiums under § 23-75-119 and § 26-57-601 et seq. and applicable fees prescribed by § 23-61-401 and other sections of this code, or the Insurance Commissioner's rules and regulations applicable to hospital and medical service corporations, and taxes on real and tangible personal property situated in this state.



§ 23-75-121 - Power to make donations for the public welfare.

Hospital and medical services corporations shall have power to make donations for the public welfare or for charitable, scientific, or educational purposes, subject to such limitations, if any, as may be contained in its articles of incorporation or any amendment thereto.



§ 23-75-122 - Conversion to legal reserve mutual life insurer.

(a) A hospital and medical service corporation, as defined in § 23-75-101, may be converted to a legal reserve mutual life insurer, as defined in § 23-69-102, under a plan or procedure which shall be approved by the order of the Insurance Commissioner.

(b) The commissioner shall approve any such plan or procedure if he or she finds that the plan:

(1) Would not be contrary to law and would not be contrary to the interests of subscribers or contract holders or to the public;

(2) Has been approved by the corporation in accordance with its articles of incorporation, bylaws, and with the law;

(3) Provides for definite conditions to be fulfilled by a designated early date upon which the mutualization will be deemed effective; and

(4) Provides for the protection of all existing contractual rights of the corporation's subscribers or contract holders for medical and hospital service or case or claims for reimbursement therefor, and for the mutualizing insurer to assume, without reincorporation, all assets and liabilities of the corporation.

(c) Upon conversion, the corporation will have the minimum surplus required of legal reserve mutual life insurers.

(d) Upon completion of its conversion to a legal reserve mutual life insurer as provided in this section, the corporation shall be subject to and comply with all laws and regulations applicable to legal reserve mutual life insurers.

(e) The corporation shall have the period of time which shall be specified in the commissioner's order to complete its conversion to a legal reserve mutual life insurer.






Chapter 76 - Health Maintenance Organizations

§ 23-76-101 - Purpose.

(a) The General Assembly determines that health maintenance organizations, when properly regulated, encourage methods of treatment and controls over the quality of care which effectively contain costs and provide for continuous health care by undertaking responsibility for the provision, availability, and accessibility of services.

(b) For this reason, and because the primary responsibility of a health maintenance organization lies in providing quality health care services on a prepaid basis without regard to the type and number of services actually rendered, rather than providing indemnification against the cost of the services, the General Assembly finds it necessary to provide a statutory framework for the establishment and continuing regulation of health maintenance organizations which is separate from the insurance laws of this state, except as otherwise provided in this chapter.



§ 23-76-102 - Definitions.

As used in this chapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Domestic corporation" means any corporation organized pursuant to the Arkansas Business Corporation Act, § 4-26-101 et seq., and the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq.;

(3) "Enrollee" means an individual who has been enrolled in a health care plan;

(4) "Evidence of coverage" means any certificate, agreement, contract, identification card, or document issued to an enrollee setting out the coverage to which the enrollee is entitled;

(5) "Health care plan" means any arrangement whereby any person undertakes to provide, arrange for, pay for, or reimburse any part of the cost of any health care services through an individually underwritten or group master contract, and at least part of the arrangement consists of arranging for, or the provision of, health care services as distinguished from mere indemnification against the cost of the services on a prepaid basis through insurance or otherwise;

(6) "Health care services" means any services included in the furnishing to any individual of medical or dental care, or hospitalization, or services incident to the furnishing of care or hospitalization, as well as the furnishing to any person of all other services or goods for the purpose of preventing, alleviating, curing, or healing human illness or injury;

(7) "Health maintenance organization" means any person which undertakes to provide or arrange for one (1) or more health care plans;

(8) "Health professional" means physicians, dentists, optometrists, nurses, podiatrists, pharmacists, and other individuals engaged in the delivery of health services as are or may be designated under the Health Maintenance Organization Act of 1973 or any amendment thereto or regulation adopted thereunder;

(9) "Person" means any natural or artificial person, including, but not limited to, individuals, partnerships, associations, trusts, or corporations; and

(10) "Provider" means any person who is licensed in this state to furnish health care services as a health professional.



§ 23-76-103 - Applicability of the Arkansas Insurance Code and laws concerning hospital and medical service corporations.

(a) (1) Except as otherwise provided in this chapter, provisions of the insurance law and provisions of hospital and medical service corporation laws shall not be applicable to any health maintenance organization granted a certificate of authority under this chapter.

(2) Subdivision (a)(1) of this section shall not apply to an insurer or hospital and medical service corporation licensed and regulated pursuant to the insurance laws or the hospital and medical service corporation laws of this state, except with respect to its health maintenance organization activities authorized and regulated pursuant to this chapter.

(b) The provisions of this chapter, the Arkansas Insurance Code, and the law concerning hospital and medical service corporations, § 23-75-101 et seq., shall not be applicable to any nonprofit vision service plan corporation composed of at least fifty (50) participating licensed optometrists or ophthalmologists licensed by the State of Arkansas to provide vision care services on a prepaid basis, when each licensed optometrist or ophthalmologist is subject to the rules and regulations of the professional's respective state board, and when each participating licensed optometrist or ophthalmologist agrees to assume responsibility for completion of the provisions of the vision care services contracted for, so that no element of risk is incurred by any subscriber group or person.



§ 23-76-104 - Arkansas Insurance Code sections applicable to health maintenance organizations.

(a) Except to the extent that the Insurance Commissioner determines that the nature of health maintenance organizations, health care plans, and evidences of coverage render such sections clearly inappropriate, the following sections are applicable to health maintenance organizations:

(1) Sections 23-60-101 -- 23-60-108 and 23-60-110, referring to scope of the Arkansas Insurance Code;

(2) Section 23-61-101 et seq., § 23-61-201 et seq., and § 23-61-301 et seq., referring to the Insurance Commissioner;

(3) Sections 23-63-102 -- 23-63-104, § 23-63-201 et seq., general provisions, and § 23-63-301 et seq., referring to service of process, a registered agent as process agent, serving legal process, and time to plead;

(4) Section 23-63-601 et seq., referring to assets and liabilities, and § 23-63-901 et seq., referring to administration of deposits;

(5) Section 23-63-1501 et seq., referring to risk-based capital requirements;

(6) Section 23-64-101 et seq., § 23-64-201 et seq., and § 23-64-501 et seq. referring to agents, brokers, solicitors, and adjusters;

(7) Section 23-66-201 et seq. and §§ 23-66-301 -- 23-66-306 and 23-66-308 -- 23-66-314, referring to trade practices and frauds;

(8) Section 23-68-101 et seq., referring to rehabilitation and liquidation;

(9) Section 23-69-134, referring to home office and records and the penalty for unlawful removal of records;

(10) Section 23-69-156, referring to extinguishing unused corporate charters;

(11) Sections 23-75-104, 23-75-105, and 23-75-116, referring to hospital and medical service corporations;

(12) Sections 23-79-101 -- 23-79-107, 23-79-109 -- 23-79-128, 23-79-131 -- 23-79-134, and 23-79-202 -- 23-79-210, referring to insurance contracts;

(13) Sections 23-85-101 -- 23-85-132, 23-85-134, and 23-85-136, referring to individual accident and health insurance;

(14) Sections 23-86-101 -- 23-86-104, 23-86-106, 23-86-108 -- 23-86-111, 23-86-113 -- 23-86-117, 23-86-119, 23-86-120, § 23-86-201 et seq., § 23-86-301 et seq., and § 23-86-401 et seq., referring to blanket and group accident and health insurance; and

(15) Section 23-99-201 et seq., § 23-99-301 et seq., § 23-99-401 et seq., § 23-99-501 et seq., § 23-99-601 et seq., and § 23-99-701 et seq., referring to health care providers.

(b) (1) A health maintenance organization domiciled or applying to be domiciled in this state may elect to be subject to the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., by:

(A) Written notice in its application at the time the health maintenance organization applies to be domiciled in Arkansas; or

(B) Providing thirty (30) days' prior written notice to the commissioner if the health maintenance organization was domiciled in Arkansas on March 22, 2007.

(2) An election under this subsection:

(A) Shall not be revoked;

(B) Requires that if a modification is required to be reported or filed under the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., the health maintenance organization shall comply with the provisions concerning notice of major modifications to the operation of the health maintenance organization under the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., instead of the provisions concerning notice of major modifications to the operation of the health maintenance organization under § 23-76-107(d); and

(C) Does not affect the duty of a health maintenance organization to make any other filing required under § 23-76-107(d) that is not required by the Insurance Holding Company Regulatory Act, § 23-63-501 et seq.

(c) If a health maintenance organization does not elect to be subject to the Insurance Holding Company Regulatory Act, § 23-63-501 et seq., it shall be subject to § 23-69-142 regarding mergers, consolidations, and acquisitions.



§ 23-76-105 - Penalties -- Enforcement.

(a) In lieu of suspension or revocation of a certificate of authority under § 23-76-123, the Insurance Commissioner may levy an administration penalty in an amount not less than two hundred fifty dollars ($250), nor more than two thousand five hundred dollars ($2,500), if reasonable notice in writing is given of the intent to levy the penalty and the health maintenance organization has a reasonable time within which to remedy the defect in its operations which gave rise to the penalty citation. The commissioner may augment this penalty by an amount equal to the sum that he or she calculates to be the damages suffered by the enrollees or other members of the public.

(b) Any person who willfully violates this chapter shall be guilty of a Class A misdemeanor.

(c) (1) If the commissioner or the Director of the Department of Human Services shall for any reason have cause to believe that any violation of this chapter has occurred or is threatened, the commissioner or the director may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in the suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to the suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing the violations.

(2) Proceedings under this subsection shall not be governed by any formal procedural requirements and may be conducted in such manner as the commissioner or the director may deem appropriate under the circumstances.

(d) (1) The commissioner may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of this chapter.

(2) Within thirty (30) days after service of the order of cease and desist, the respondent may request a hearing on the questions of whether acts or practices in violation of this chapter have occurred. The hearings shall be conducted pursuant to the provisions of §§ 23-61-303 -- 23-61-307, and judicial review shall be available as provided in § 23-66-212.

(e) In the case of any violation of the provisions of this chapter, if the commissioner elects not to issue a cease and desist order or in the event of noncompliance with a cease and desist order issued pursuant to subsection (d) of this section, the commissioner may institute a proceeding to obtain injunctive relief or, seeking other appropriate relief, in Pulaski County Circuit Court for actions of this nature.



§ 23-76-106 - License to practice, sell, or dispense required.

No person shall perform any of the services or procedures or sell or dispense any goods or devices in the field of the healing arts for which a license is required under the laws of the State of Arkansas unless the person holds a valid license authorizing him or her to perform the procedures, render the services, or sell or dispense the goods or devices.



§ 23-76-107 - Establishment.

(a) (1) Any person that meets the requirements of § 23-76-102(9) may apply to the Insurance Commissioner for and obtain a certificate of authority to establish and operate a health maintenance organization.

(2) No person shall establish or operate a health maintenance organization in this state, nor sell or offer to sell, nor solicit offers to purchase or receive advance or periodic consideration in conjunction with a health maintenance organization without obtaining a certificate of authority under this chapter.

(3) The corporation must have the express authority to operate a health maintenance organization contained in its articles of incorporation. Incorporation shall not be required of any entity that has been issued a certificate of authority prior to March 30, 1987.

(b) (1) Every health maintenance organization, as of July 9, 1975, shall submit an application for a certificate of authority under subsection (c) of this section within sixty (60) days of July 9, 1975.

(2) Each applicant may continue to operate until the commissioner acts upon the application.

(3) In the event that an application is denied under § 23-76-108, the applicant shall henceforth be treated as a health maintenance organization whose certificate of authority has been revoked.

(c) Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(1) A copy of the basic organizational document, if any, of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto;

(2) A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) A list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(4) A copy of any contract made or to be made between any providers or persons listed in subdivision (c)(3) of this section and the applicant;

(5) A statement generally describing the health maintenance organization, its health care plans, facilities, and personnel;

(6) A copy of the form of evidence of coverage to be issued to the enrollees;

(7) A copy of the form of the group contract, if any, that is to be issued to employers, unions, trustees, or other organizations;

(8) (A) Financial statements showing the applicant's assets, liabilities, and sources of financial support.

(B) If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall be deemed to satisfy this requirement unless the commissioner directs that additional or more recent financial information is required for the proper administration of this chapter;

(9) A financial feasibility plan that includes:

(A) Detailed enrollment projections;

(B) The methodology for determining premium rates to be charged during the first twelve (12) months of operation certified by an actuary or other qualified person;

(C) A projection of balance sheets;

(D) Cash flow statements showing any capital expenditures, purchase and sale of investments and deposits with the state, and income and expense statements anticipated from the start of operations until the organization has had net income for at least one (1) year; and

(E) A statement as to the source of working capital as well as any other sources of funds;

(10) (A) On and after January 1, 2003, a power of attorney executed by the applicant, if not domiciled in this state, and filed, along with a proper fee specified by the commissioner, with the commissioner's office to register an Arkansas resident to serve as the true and lawful attorney of the applicant in and for this state upon whom may be served all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state.

(B) In the event no registered agent has been chosen, the commissioner may be served until the appointment of an Arkansas-registered agent for service of process has been entered upon the records of the commissioner;

(11) A statement or map reasonably describing the geographic areas to be served;

(12) A description of the complaint procedures to be utilized as required under § 23-76-116;

(13) A description of the procedures and programs to be implemented to meet the quality of health care requirements in § 23-76-108(a)(2);

(14) A description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under § 23-76-110(b);

(15) A list of the names and addresses of all providers with which the health maintenance organization has agreements; and

(16) Such other information as the commissioner may require to make the determinations required in § 23-76-108.

(d) (1) A health maintenance organization shall file a notice describing any major modification of the operation set out in the information required by subsection (c) of this section unless otherwise provided for in this chapter. The notice shall be filed with the commissioner prior to the modification. If the commissioner does not disapprove within sixty (60) days of filing, the modification shall be deemed approved.

(2) The commissioner shall promulgate rules and regulations exempting from the filing requirements of subdivision (c)(1) of this section those items the commissioner deems unnecessary.



§ 23-76-108 - Issuance of certificate of authority.

(a) (1) Upon receipt of an application for issuance of a certificate of authority, the Insurance Commissioner shall immediately transmit copies of the application and accompanying documents to the Director of the Department of Health.

(2) The director shall determine whether the applicant for a certificate of authority with respect to health care services to be furnished:

(A) Has demonstrated the legal qualifications and authority and potential ability to assure that the health care services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability and accessibility and continuity of service;

(B) Has arrangements, established in accordance with regulations promulgated by the director for an ongoing quality of health care assurance program concerning health care processes and outcomes; and

(C) Has a procedure established in accordance with regulations of the director to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the availability and accessibility of its services, and other matters as may be reasonably required by the director.

(3) (A) Within sixty (60) days of receipt of the application for issuance of a certificate of authority, the director shall certify to the commissioner whether the proposed health maintenance organization meets the requirements of subdivision (a)(2) of this section.

(B) (i) If the director certifies that the health maintenance organization does not meet the requirements, the director shall specify in what respects it is deficient.

(ii) However, the director shall not certify that the requirements are not met unless the proposed health maintenance organization has been given an opportunity to comment on the proposed findings of deficiency.

(C) If requested by the proposed health maintenance organization, the director shall hold a hearing on his or her proposed finding of deficiency.

(b) The commissioner shall issue a certificate of authority to any person filing an application pursuant to § 23-76-107 within sixty (60) days of receipt of the certificate from the director, when the commissioner is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations;

(2) The director certifies in accordance with subsection (a) of this section that the health maintenance organization's proposed plan of operation meets the requirements of subdivision (a)(2) of this section;

(3) The health care plan constitutes an appropriate mechanism whereby the health maintenance organization will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments;

(4) The health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees;

(5) The health care plan's arrangements for health care services and the schedule of charges for use therewith are financially sound and reasonable;

(6) Any agreements with insurers, hospitals, medical service corporations, governmental entities, or any other organizations for insuring the payment of the cost of health care services or the provision for automatic applicability of alternative coverage in the event of discontinuance of the plan are reasonable and adequate;

(7) Agreements with providers for the provision of health care services are reasonable and adequate;

(8) The enrollees will be afforded an opportunity to participate in matters of policy and operation pursuant to § 23-76-110;

(9) Nothing in the proposed method of operation, as shown by the information submitted pursuant to § 23-76-107 or by independent investigation is contrary to the public interest;

(10) Any deficiencies certified by the director have been corrected;

(11) Any deposit of cash or securities, in an amount determined to be appropriate by the commissioner pursuant to § 23-76-118, is sufficient to guarantee that the obligations to provide the promised benefits will be performed; and

(12) The applicant has paid-in capital in an amount not less than one hundred thousand dollars ($100,000) and additional working capital or surplus funds in an amount deemed by the commissioner to be adequate in relation to the proposed plan of operation.

(c) A certificate of authority shall be denied only after compliance with the requirements of § 23-76-126.



§ 23-76-109 - Powers.

(a) The powers of a health maintenance organization include, but are not limited to, the following:

(1) The purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and the property as may reasonably be required for its principal office or for other purposes as may be necessary in the transaction of the business of the organization;

(2) The making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees;

(3) The furnishing of health care services through providers which are under contract with the health maintenance organization;

(4) The contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration;

(5) The contracting with an insurance company licensed in this state, or with a hospital or medical service corporation authorized to do business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(6) The offering, in addition to basic health care services, of:

(A) Additional health care services;

(B) Indemnity benefits covering out-of-area or emergency services, and special services not provided on a direct service basis; and

(C) (i) Indemnity benefits on a point-of-service basis within such limits as may be prescribed by the Insurance Commissioner.

(ii) As used in this section, the term "point-of-service" means indemnifying or paying on behalf of an enrollee for covered health care services on a nonemergency, self-referred basis obtained from providers who are not employed by, under contract with, or otherwise affiliated with, the health maintenance organization, or services obtained from providers affiliated with the health maintenance organization without proper referrals; and

(7) The contracting with providers located out of state who are properly licensed to render medical care in the jurisdiction in which such a provider is located.

(b) (1) (A) A health maintenance organization shall file notice, with adequate supporting information, with the commissioner prior to each exercise of any power granted in subdivision (a)(1) or (2) of this section.

(B) The commissioner shall disapprove the exercise of power if in his or her opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations.

(C) If the commissioner does not disapprove within sixty (60) days of the filing, the exercise of power shall be deemed approved.

(2) The commissioner may promulgate rules and regulations exempting from the filing requirement of subdivision (b)(1) of this section those activities having a de minimis effect.



§ 23-76-110 - Advisory board.

(a) The advisory board of any health maintenance organization shall include at least one (1) physician, one (1) dentist, one (1) pharmacist, one (1) nurse, one (1) consumer, and one (1) enrollee.

(b) The advisory board shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms.

(c) The advisory board shall not be deemed to be the governing body of the health maintenance organization licensed under this chapter.



§ 23-76-111 - Fiduciary responsibilities of director, officer, or partner.

(a) Any director, officer, or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of the organization shall be responsible for the funds in a fiduciary relationship to the enrollees.

(b) A health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on these employees, officers, directors, and partners in an amount not less than two hundred fifty thousand dollars ($250,000) for each health maintenance organization or a maximum of five million dollars ($5,000,000) in aggregate maintained on behalf of health maintenance organizations owned by a common parent corporation, or the sum prescribed by the Insurance Commissioner.



§ 23-76-112 - Evidence of coverage and charges for health care services.

(a) (1) (A) Every enrollee residing in this state is entitled to evidence of coverage under a health care plan.

(B) If the enrollee obtains coverage under a health care plan through an insurance policy or a contract issued by a hospital and medical service corporation, whether by option or otherwise, the insurer or the hospital and medical service corporation shall issue the evidence of coverage. Otherwise, the health maintenance organization shall issue the evidence of coverage.

(2) No evidence of coverage, or amendment thereto, shall be issued or delivered to any person in this state until a copy of the form of the evidence of coverage, or amendment thereto, has been filed with and approved by the Insurance Commissioner.

(3) An evidence of coverage shall contain:

(A) No provisions or statements that:

(i) Are unjust, unfair, inequitable, misleading, or deceptive;

(ii) Encourage misrepresentation; or

(iii) Are untrue, misleading, or deceptive as defined in § 23-76-119; and

(B) A clear and complete statement if a contract, or a reasonably complete summary if a certificate, of:

(i) The health care services and the insurance or other benefits, if any, to which the enrollee is entitled under the health care plan;

(ii) Any limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including any deductible or copayment feature;

(iii) Where and in what manner information is available as to how services may be obtained;

(iv) The total amount of payment for health care services and the indemnity or service benefits, if any, that the enrollee is obligated to pay with respect to individual contracts, or an indication whether the plan is contributory or noncontributory with respect to group certificates; and

(v) A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints. Any subsequent change may be evidenced in a separate document issued to the enrollee.

(4) A copy of the form of the evidence of coverage to be used in this state, and any amendment thereto, shall be subject to the filing and approval requirements of subdivision (a)(2) of this section unless it is subject to the jurisdiction of the commissioner under the laws governing health insurance or hospital or medical service corporations in which event the filing and approval provisions of the laws shall apply. However, to the extent that the provisions do not apply, the requirements in subdivision (a)(3) of this section shall be applicable.

(b) (1) No schedule of charges for enrollee coverage for health care services, or amendment thereto, may be used in conjunction with any health care plan until either a copy of the schedule or the methodology for determining charges has been filed with and approved by the commissioner.

(2) (A) Either a specific schedule of charges or a methodology for determining charges shall be established in accordance with the actuarial principles for various categories of enrollees, provided that charges applicable to an individual enrollee in a group contract shall not be individually determined based on the status of the enrollee's health. However, the charges shall not be excessive, inadequate, or unfairly discriminatory.

(B) A certification by a qualified actuary, to the appropriateness of the use of the methodology, based on reasonable assumptions, shall accompany the filing along with adequate supporting information.

(c) (1) (A) Within a reasonable period, the commissioner shall approve any form if the requirements of subsection (a) of this section are met and any schedule of charges or methodology for determining charges if the requirements of subsection (b) of this section are met.

(B) It shall be unlawful to issue the form or to use the schedule of charges or methodology for determining charges until approved.

(2) (A) (i) If the commissioner disapproves the filing, he or she shall notify the filer promptly.

(ii) In the notice, the commissioner shall specify the reasons for disapproval and the findings of fact and conclusion that support the reasons.

(B) A hearing will be granted by the commissioner within sixty (60) days after a request in writing by the person filing.

(C) If the commissioner does not disapprove any form or schedule of charges within sixty (60) days of the filing of the forms or charges, they shall be deemed approved.

(3) (A) If the commissioner disapproves any form or schedule of charges or methodology for determining charges, the commissioner's disapproval and the findings of fact and conclusions that support the commissioner's reasons shall be subject to judicial review pursuant to § 23-61-307.

(B) The review shall be upon the entire record, and the commissioner's decision shall be sustained if it is supported by the preponderance of the evidence in the record.

(d) The commissioner may require the submission of whatever relevant information he or she deems necessary in determining whether to approve or disapprove a filing made pursuant to this section.



§ 23-76-113 - Annual report and quarterly report.

(a) Every health maintenance organization shall annually, on or before March 1, file a report verified by at least two (2) principal officers with the Insurance Commissioner, with a copy to the Director of the Department of Health, covering the preceding calendar year.

(b) (1) The report shall be on forms prescribed by the commissioner.

(2) For the report to be filed March 1, 2002, and annually thereafter, the annual report prescribed by the commissioner shall be the current edition, published by the National Association of Insurance Commissioners, of the "Annual Statement Blank For Health", that shall be prepared in accordance with the National Association of Insurance Commissioners' "Annual Statement Instructions For Health" and shall follow those accounting practices and procedures prescribed and published in the current edition of the National Association of Insurance Commissioners' "Accounting Practices and Procedures Manual".

(3) Each authorized health maintenance organization shall furnish all information as called for by the National Association of Insurance Commissioners' "Annual Statement Blank For Health". Further, it shall be verified by oath or affirmation of the health maintenance organization's president or vice president and secretary or actuary.

(4) The commissioner shall furnish to each domestic health maintenance organization two (2) copies of the forms on which the annual statement is to be made.

(5) The annual report shall include:

(A) An annual audited financial report certified by an independent certified public accountant;

(B) Any material changes in the information submitted pursuant to § 23-76-107(c);

(C) The number of persons enrolled during the year, the number of enrollees as of the end of the year, and the number of enrollments terminated during the year;

(D) A summary of information compiled pursuant to § 23-76-108 in such form as required by the director; and

(E) Any other information on an annual, quarterly, or more frequent basis as the commissioner shall prescribe, relating to the performance of the health maintenance organization, that is necessary to enable the commissioner to carry out his or her duties under this chapter.

(c) Any health maintenance organization that fails to file the annual, quarterly, or any required financial or other report when due may be subject to a penalty of one hundred dollars ($100) for each day of delinquency in the commissioner's discretion, or unless the penalty is waived by the commissioner upon a showing of good cause by the organization.

(d) (1) (A) Beginning on and after January 1, 2000, each authorized health maintenance organization shall prepare and file with the commissioner a quarterly financial report on forms and at such times as shall be prescribed by the commissioner.

(B) For the reports to be filed January 1, 2002, and quarterly reports thereafter, the quarterly financial report shall be the current edition, published by the National Association of Insurance Commissioners, of the "Quarterly Statement Blank For Health", that shall be prepared in accordance with the National Association of Insurance Commissioners' "Quarterly Statement Instructions For Health" and shall follow those accounting procedures and practices prescribed by the National Association of Insurance Commissioners' "Accounting Practices And Procedures Manual".

(2) The quarterly statement shall be verified by the officers of the health maintenance organization as required by the current edition, published by the National Association of Insurance Commissioners, of the quarterly statement instructions as a companion to the reporting form prescribed by the commissioner.



§ 23-76-114 - Information to enrollees.

(a) A health maintenance organization shall make available to its subscribers a list of providers upon enrollment and re-enrollment.

(b) Every health maintenance organization shall provide within thirty (30) days to its subscribers a notice of any material change in the operation of the organization, including any major change in its provider network, that will affect them directly.

(c) (1) An enrollee shall be notified in writing by the health maintenance organization of the termination of the primary care provider who provided health care services to that enrollee.

(2) The health maintenance organization shall provide assistance to the enrollee in transferring to another participating primary care provider.

(d) The health maintenance organization shall provide to subscribers information on how services may be obtained, where additional information on access to services can be obtained, and a telephone number where the enrollee can contact the health maintenance organization, at no cost to the enrollee.



§ 23-76-115 - Open enrollment.

(a) (1) After a health maintenance organization has been in operation twenty-four (24) months, it shall have an annual open enrollment period of at least one (1) month during which it accepts enrollees up to the limits of its capacity, as determined by the health maintenance organization, in the order in which they apply for enrollment.

(2) A health maintenance organization may apply to the Insurance Commissioner for authorization to impose such underwriting restrictions upon enrollment as are necessary to preserve its financial stability, to prevent excessive adverse selection by prospective enrollees, or to avoid unreasonably high or unmarketable charges for enrollee coverage for health care services.

(3) The commissioner shall approve or deny the application within sixty (60) days of its receipt from the health maintenance organization.

(b) Health maintenance organizations providing or arranging for services on a group contract basis may limit the open enrollment provided for in subsection (a) of this section to all members of the groups covered by the contracts.



§ 23-76-116 - Complaint system.

(a) (1) Every health maintenance organization shall establish and maintain a complaint system that has been approved by the Insurance Commissioner after consultation with the Director of the Department of Health to provide reasonable procedures for the resolution of written complaints initiated by enrollees concerning health care services.

(2) Each health maintenance organization shall submit to the commissioner and the director an annual report in a form prescribed by the commissioner, after consultation with the director, that shall include:

(A) A description of the procedures of the complaint system;

(B) The total number of complaints handled through the complaint system and a compilation of causes underlying the complaints filed; and

(C) The number, amount, and disposition of malpractice claims settled during the year by the health maintenance organization.

(b) The health maintenance organization shall maintain records of written complaints filed with it concerning other than health care services and shall submit to the commissioner a summary report at such times and in such format as the commissioner may require. Complaints involving other persons shall be referred to the persons with a copy to the commissioner.

(c) The commissioner or the director may examine the complaint system, subject to the limitation concerning medical records of individuals set forth in § 23-76-122(c).



§ 23-76-117 - Investments.

With the exception of investments made in accordance with § 23-76-109(a)(1), (a)(2), and (b), the investable funds of a health maintenance organization shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of life insurance companies or other securities or investments as the Insurance Commissioner may permit.



§ 23-76-118 - Protection against insolvency.

(a) Deposit Requirements. (1) (A) All health maintenance organizations authorized to transact business in this state shall deposit through the Insurance Commissioner securities eligible for deposit under § 23-63-903 that at all times shall have a par or market value of not less than three hundred thousand dollars ($300,000), with the exception of limited benefit health maintenance organizations whose security deposit shall not be less than one hundred thousand dollars ($100,000).

(B) The commissioner shall also be authorized to require a special surplus deposit for the benefit of enrollees from each health maintenance organization.

(2) All deposits made through the commissioner and held in this state shall be subject to the applicable provisions of §§ 23-63-903 -- 23-63-907, 23-63-910, and 23-63-911, which refer to administration of deposits.

(3) (A) (i) A health maintenance organization, excluding limited benefit health maintenance organizations, that is in operation on August 1, 1997, shall make a deposit equal to one hundred fifty thousand dollars ($150,000).

(ii) In the second year, the amount of the additional deposit for a health maintenance organization that is in operation August 1, 1997, shall be equal to one hundred fifty thousand dollars ($150,000), for a total of three hundred thousand dollars ($300,000).

(B) (i) A limited benefit health maintenance organization that is in operation on August 1, 1997, shall make a deposit equal to seventy-five thousand dollars ($75,000).

(ii) In the second year, the amount of the additional deposit for a limited benefit health maintenance organization that is in operation on August 1, 1997, shall be equal to twenty-five thousand dollars ($25,000) for a total of one hundred thousand dollars ($100,000).

(4) The deposit shall be an admitted asset of the health maintenance organization in the determination of net worth.

(5) (A) The deposit shall be used to protect the interests of the health maintenance organization's enrollees and to assure continuation of health care services to enrollees of a health maintenance organization that is in rehabilitation or conservation.

(B) The commissioner may use the deposit for administrative costs directly attributable to a receivership or liquidation.

(C) If the health maintenance organization is placed in receivership or liquidation, the deposit shall be an asset subject to the provisions of the Uniform Insurers Liquidation Act, § 23-68-101 et seq.

(b) (1) (A) No participating provider or the provider's agent, trustee, or assignee may maintain an action at law against a subscriber or enrollee to collect sums owed by the health maintenance organization nor make any statement, either written or oral, to any subscriber or enrollee that makes demand for, or would lead a reasonable person to believe that a demand is being made for, payment of any amounts owed by the health maintenance organization.

(B) (i) If a participating provider has a pattern or practice of violating this subsection and continues to violate this subsection after the Insurance Commissioner has issued a written warning to the participating provider, the commissioner may levy a penalty in an amount not less than one hundred fifty dollars ($150) nor more than one thousand five hundred dollars ($1,500).

(ii) Before imposing the penalty, the commissioner shall send a written notice to the participating provider informing the provider of the right to a hearing pursuant to §§ 23-61-303 -- 23-61-307.

(2) "Participating provider" means a "provider" as defined in § 23-76-102(10) who, under an express or implied contract with the health maintenance organization or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than copayment or deductible, directly or indirectly, from the health maintenance organization.

(c) Continuation of Benefits. The commissioner shall require that each health maintenance organization has a plan for handling insolvency that allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to members who are confined on the date of insolvency in an inpatient facility until their discharge or expiration of benefits. In considering such a plan, the commissioner may require:

(1) Insurance to cover the expenses to be paid where date of services precedes the premium paid for it;

(2) Provisions in provider contracts that obligate the provider to provide services for the duration of the period after the health maintenance organization's insolvency for which premium payment has been made and until the enrollees' discharge from inpatient facilities;

(3) Insolvency reserves;

(4) Acceptable letters of credit; and

(5) Any other arrangements to assure that benefits are continued as specified in this subsection.



§ 23-76-119 - Prohibited practices.

(a) No health maintenance organization, or representative thereof, may knowingly cause or knowingly permit the use of advertising that is untrue or misleading, solicitation that is untrue or misleading, or any form of evidence of coverage that is deceptive. For purposes of this chapter:

(1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect that is or may be significant to an enrollee of, or person considering enrollment in, a health care plan;

(2) A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health care plan, if the benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist; and

(3) An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health care plans and evidences of coverage therefor, to expect benefits, services, charges, or other advantages that the evidence of coverage does not provide or that the health care plan issuing the evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

(b) An enrollee may not be cancelled or nonrenewed except for the failure to pay the charge for the coverage or for such other reasons as may be promulgated by the Insurance Commissioner.

(c) Hold Harmless. (1) Every contract between a health maintenance organization and a participating provider of health care services shall be in writing and shall set forth that in the event the health maintenance organization fails to pay for health care services as set forth in the contract, the subscriber or enrollee shall not be liable to the provider for any sums owed by the health maintenance organization.

(2) In the event that the participating provider contract has not been reduced to writing as required by this subsection or that the contract fails to contain the required prohibition, the participating provider shall not collect or attempt to collect from the subscriber or enrollee sums owed by the health maintenance organization.

(3) (A) No participating provider or the provider's agent, trustee, or assignee may maintain an action at law against a subscriber or enrollee to collect sums owed to them by the health maintenance organization nor shall they make any statement, either written or oral, to any subscriber or enrollee that makes demand for, or would lead a reasonable person to believe that a demand is being made for, payment of any amounts owed by the health maintenance organization.

(B) (i) If a participating provider has a pattern or practice of violating this subsection and continues to violate this subsection after the commissioner has issued a written warning to the participating provider, the commissioner may levy a penalty in an amount not less than one hundred fifty dollars ($150) nor more than one thousand five hundred dollars ($1,500).

(ii) Before imposing the penalty, the commissioner shall send a written notice to the participating provider informing the provider of the right to a hearing pursuant to §§ 23-61-303 -- 23-61-307.

(4) "Participating provider" means a "provider" as defined in § 23-76-102(10) who, under an express or implied contract with the health maintenance organization or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than copayment or deductible, directly or indirectly, from the health maintenance organization.



§ 23-76-120 - Regulation of agents.

(a) After notice and hearing, the Insurance Commissioner may promulgate such reasonable rules and regulations as are necessary to provide for the licensing of agents.

(b) "Agent" means a person directly or indirectly associated with a health care plan who engages in solicitation or enrollment.



§ 23-76-121 - Powers of insurers and hospital and medical service corporations.

(a) An insurance company licensed in this state, or a hospital or medical service corporation authorized to do business in this state, may either directly, or through a subsidiary or affiliate, organize and operate a health maintenance organization under the provisions of this chapter.

(b) (1) Notwithstanding any provision of the Hospital and Medical Service Corporations Act, § 23-75-101 et seq., an insurer or a hospital and medical service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations.

(2) The enrollees of a health maintenance organization constitute a permissible group under such laws.

(3) Among other things, under the contracts, the insurer or hospital or medical service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers pursuant to the health plan.



§ 23-76-122 - Examinations.

(a) The Insurance Commissioner may make an examination of the affairs of any health maintenance organization as often as he or she deems it necessary for the protection of the interests of the people of this state but not less frequently than one (1) time every three (3) years.

(b) The Director of the Department of Health may make an examination concerning the quality of health care services of any health maintenance organization as often as he or she deems it necessary for the protection of the interests of the people of this state but not less frequently than one (1) time every three (3) years.

(c) (1) Every health maintenance organization shall submit its books and records relating to the health care plan to the examinations and in every way facilitate them.

(2) For the purpose of examinations, the commissioner and the director may administer oaths to and examine the officers and agents of the health maintenance organization.

(3) Medical records of individuals and records of physicians and hospitals providing services under a contract to the health maintenance organization shall be subject to the examination.

(d) The expenses of examinations under this section shall be assessed against the organization being examined and remitted to the commissioner or the director for whom the examination is being conducted.

(e) In lieu of the examination, the commissioner or the director may accept the report of an examination made by the commissioner or director of the department of health of another state.

(f) (1) Any examination under this section that is to commence within one (1) year prior to the date a health maintenance organization shall cease to provide health care services in this state, may be reduced in scope or waived in its entirety, upon application of the health maintenance organization and approval of the commissioner.

(2) The commissioner shall consider the following in determining whether a full or partial waiver may be granted:

(A) Claims payment history;

(B) Consumer complaint history with the department;

(C) Financial condition; and

(D) Compliance with § 23-76-118.

(3) Any health maintenance organization requesting a waiver of an examination shall continue to comply with § 23-76-118 until such time as it is no longer providing health care services in this state.



§ 23-76-123 - Suspension or revocation of certificate of authority.

(a) The Insurance Commissioner may suspend or revoke any certificate of authority issued to a health maintenance organization under this chapter if the commissioner finds that any of the following conditions exist:

(1) The health maintenance organization is operating in contravention of its basic organizational document, its health care plan, or in a manner contrary to that described in and reasonably inferred from any other information submitted under § 23-76-107, unless amendments to the submissions have been filed with and approved by the commissioner;

(2) The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services which do not comply with the requirements of § 23-76-112;

(3) The health care plan does not provide or arrange for basic health care services;

(4) The Director of the Department of Health certifies to the commissioner that:

(A) The health maintenance organization does not meet the requirements of § 23-76-108(a)(2); or

(B) The health maintenance organization is unable to fulfill its obligations to furnish health care services as required under its health care plan;

(5) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(6) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under § 23-76-110;

(7) The health maintenance organization has failed to implement the complaint system required by § 23-76-116 in a manner to reasonably resolve valid complaints;

(8) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(9) The continued operation of the health maintenance organization would be hazardous to its enrollees; or

(10) The health maintenance organization has otherwise failed to substantially comply with this chapter.

(b) A certificate of authority shall be suspended or revoked only after compliance with the requirements of § 23-76-126.

(c) When the certificate of authority of a health maintenance organizations suspended, during the period of the suspension the health maintenance organization shall not:

(1) Enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees; and

(2) Engage in any advertising or solicitation whatsoever.

(d) (1) When the certificate of authority of a health maintenance organization is revoked, the organization shall:

(A) Proceed to wind up its affairs immediately following the effective date of the order of revocation;

(B) Conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization; and

(C) Engage in no further advertising or solicitation whatsoever.

(2) By written order, the commissioner may permit the further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.



§ 23-76-124 - Rehabilitation, liquidation, or conservation of health maintenance organization.

(a) Any rehabilitation, liquidation, or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the Insurance Commissioner pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies.

(b) The commissioner may apply for an order directing him or her to rehabilitate, liquidate, or conserve a health maintenance organization upon any one (1) or more grounds set out in § 23-68-107 or when in his or her opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this state.



§ 23-76-125 - Regulations.

(a) After notice and hearing, the Insurance Commissioner may promulgate reasonable rules and regulations, not inconsistent with existing statutes of this state, as are necessary or proper to carry out the provisions of this chapter.

(b) The rules and regulations shall be subject to review in accordance with § 23-61-307.



§ 23-76-126 - Administrative proceedings.

(a) Application for a Certificate of Authority. (1) The public hearing referred to in § 23-76-108(a)(3)(C) shall be held within sixty (60) days after receipt by the Insurance Commissioner of the certification from the Director of the Department of Health, and at least twenty (20) days' notice thereof shall be given by the commissioner to the person filing the application.

(2) At the hearing, the person filing the application, any person to whom notice of hearing was sent, and any other person whose interest may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the courts of this state.

(3) All discovery proceedings shall be concluded not later than three (3) days prior to commencement of the public hearing.

(b) Proceedings Against a Certificate of Authority. (1) When the commissioner has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, the commissioner shall notify the health maintenance organization and the director in writing specifically stating the grounds for suspension or revocation and fixing a time of at least twenty (20) days thereafter for a hearing on the matter.

(2) (A) The director, or his or her designated representative, shall be in attendance at the hearing and shall participate in the proceedings.

(B) The recommendation and findings of the director, with respect to matters relating to the quality of health care services provided in connection with any decision regarding suspension or revocation of a certificate of authority, shall be conclusive and binding upon the commissioner.

(C) After the hearing or upon the failure of the health maintenance organization to appear at the hearing, the commissioner shall take action as is deemed advisable on written findings which shall be mailed to the health maintenance organization with a copy thereof to the director.

(c) Judicial Review. The action of the commissioner and the recommendation and findings of the director shall be subject to review by the Pulaski County Circuit Court. In disposing of the issue before it, the court may affirm or reverse the order of the commissioner. The review shall be upon the entire record and the commissioner's decision shall be affirmed if it is supported by the preponderance of the evidence in the record.

(d) The provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq., shall apply to proceedings under this section to the extent they are not in conflict with subsections (a) and (b) of this section.



§ 23-76-127 - Fees -- Disposition of revenues.

(a) Every health maintenance organization subject to this chapter shall pay the Department of Health the following fees:

(1) For filing, reviewing, and issuance of all documents necessary for the issuance of the original certificate of authority, one thousand dollars ($1,000);

(2) For annual renewal of the certificate of authority, five hundred dollars ($500);

(3) For filing an annual statement, fifty dollars ($50.00); and

(4) For filing amendments to documents required under § 23-76-107(c)(2), twenty-five dollars ($25.00).

(b) (1) All fees levied and collected under this section are declared to be special revenues and shall be deposited in the State Treasury, there to be credited to the Public Health Fund.

(2) Subject to such rules and regulations as may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to the health maintenance organization that pertain to fees collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.

(c) Every health maintenance organization subject to this chapter shall pay to the State Insurance Department Trust Fund as special revenues the following fees:

(1) For filing and reviewing all documents necessary for issuance of an original certificate of authority, one thousand dollars ($1,000);

(2) For issuance of the original certificate of authority, two hundred dollars ($200);

(3) For annual renewal of the certificate of authority, one hundred dollars ($100);

(4) For filing an annual statement, fifty dollars ($50.00); and

(5) For filing amendments to documents required under § 23-76-107, one hundred dollars ($100).



§ 23-76-128 - Applications, filings, and reports public.

All applications, filings, and reports required under this chapter shall be treated as public documents.



§ 23-76-129 - Medical information confidential -- Exceptions.

(a) Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from the person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this chapter, upon the express consent of the enrollee or applicant, pursuant to statute or court order for the production of evidence or the discovery thereof or in the event of claim of litigation between the person and the health maintenance organization wherein the data or information is pertinent.

(b) A health maintenance organization shall be entitled to claim any statutory privileges against the disclosure which the provider who furnished the information to the health maintenance organization is entitled to claim.



§ 23-76-130 - Director of the Department of Health's authority to contract.

(a) In carrying out his or her obligations under §§ 23-76-108(a)(2), 23-76-122(b), and 23-76-123(a), the Director of the Department of Health may contract with qualified persons to make recommendations concerning the determinations required to be made by him or her.

(b) The recommendations may be accepted in full or in part by the director.



§ 23-76-131 - Tax on premiums and copayments.

(a) (1) (A) (i) Each health maintenance organization shall pay a tax on the premiums for coverages provided during the calendar year.

(ii) The tax shall be paid on an annual basis and on a quarterly estimate basis as prescribed by the Insurance Commissioner and reconciled at the time of filing the annual statement.

(B) The taxes due from licensed health maintenance organizations under this section shall be computed on net direct written premiums at the rate described in this section and in §§ 26-57-603 and 26-57-604.

(C) (i) Further, the premium taxes at the same rate due under this section for health maintenance organization copayments shall only be computed, reported, and paid on the copayments actually received and collected by the health maintenance organization.

(ii) Copayments paid by the patient directly to the doctor, hospital, or other medical providers shall not be subject to taxation.

(2) (A) The tax shall be paid to the Treasurer of State through the commissioner as a tax imposed for the privilege of transacting business in this state.

(B) The tax shall be computed at the rate of two and one-half percent (21/2%), except as provided in subsection (b) of this section.

(3) (A) The taxes shall be paid on a quarterly estimate basis as prescribed by the commissioner and reconciled annually at the time of filing the annual statement.

(B) In his or her discretion, the commissioner may suspend or revoke the certificate of authority of any health maintenance organization that fails to pay the tax levied under this section on the date due or during any reasonable extension of time therefor which may have been expressly granted by the commissioner for good cause upon the organization's request.

(b) (1) For health maintenance organizations maintaining a home office or a regional office in this state, the tax shall be computed at the rate of two and one-half percent (21/2%), except for the credit as provided in § 26-57-604. For purposes of this subsection, any office in this state shall be deemed an organization's home or regional office if the office performs substantially the following functions in this state:

(A) Underwriting;

(B) Medical;

(C) Legal;

(D) Issuance of certificates or contracts;

(E) Claims servicing, information, and service;

(F) Advertising and publications;

(G) Public relations; and

(H) Hiring, testing, and training of sales or service forces.

(2) On or before March 1 of each year, any health maintenance organization desiring to qualify an office in this state as a home or regional office shall furnish to the commissioner on forms prescribed by the commissioner proof that it is operating a home or regional office in this state.

(c) The commissioner shall deposit all taxes collected under this section in the State Treasury as general revenues.



§ 23-76-132 - College students.

If a health maintenance organization requires the selection or assignment of a primary care physician, the health maintenance organization shall provide an enrollee who is a student enrolled at a postsecondary institution one (1) of the following options:

(1) To select two (2) primary care physicians, one (1) located near the enrollee's domicile and one (1) located near the postsecondary institution, provided both primary care physicians have provider contracts with the health maintenance organization; or

(2) To select a primary care physician when the enrollee resides near the enrollee's domicile and then change primary care physicians when the enrollee attends the postsecondary institution, the effective date of the change to be the first of the month following notification, provided both primary care physicians have provider contracts with the health maintenance organization.






Chapter 77 - Automobile Clubs Or Associations

§ 23-77-101 - Definitions.

As used in this chapter:

(1) "Automobile club or association" means:

(A) Any person, firm, association, copartnership, corporation, company, or other organization, which undertakes for consideration paid by or on behalf of its members to defray all or a part of the expenses of the members with reference to motor club service as defined in this section or which issued a certificate which provides for the payment of the benefits to the members in services, cash, by furnishing bail, or otherwise; and

(B) Every person, firm, association, copartnership, corporation, or company which prior to March 24, 1955, has undertaken for a consideration to pay money or render services to its members, or which has issued any form of contract or certificate or membership card which, under the terms thereof, provides for the payment in money, service, or otherwise for motor club service;

(2) "Bail bond service" means any act by an automobile club or association, the purpose of which is to furnish to, or procure for, any person accused of violation of any law of this state a cash deposit, bond, or other undertaking required by law in order that the accused might enjoy his or her personal freedom pending trial, subject to, however, the provisions of §§ 27-50-611 and 27-50-612;

(3) "Buying and selling service" means any act by an automobile club or association whereby the member of any automobile club or association is aided in any way in the purchase or sale of an automobile;

(4) "Discount service" means any act by an automobile club or association resulting in the giving of special discounts, rebates, or reductions of price on gasoline, oil, repairs, parts, accessories, or service for motor vehicles to members of any automobile club or association;

(5) "Emergency road service" means any act by an automobile club or association consisting of the adjustment, repair, or replacement of the equipment, tires, or mechanical parts of an automobile so as to permit it to be operated under its own power;

(6) "Financial service" means any act by an automobile club or association whereby loans or other advances of money, with or without security, are made to members of any automobile club or association;

(7) "Insurance service" means any act by an automobile club or association consisting of the selling or giving with a membership certificate or as a result of membership in or affiliation with an automobile club or association a policy of insurance covering liability or loss by the member of any such automobile club or association as the result of injury to the person of such a member following an accident resulting from the ownership, maintenance, operation, or use of a motor vehicle;

(8) "Legal service" means any act by an automobile club or association consisting of the hiring, retaining, engaging, or appointing of an attorney or other person to give professional advice to, or represent, a member of any automobile club or association, in any court, as the result of liability incurred by the right of action accruing to the member as a result of the ownership, operation, use, or maintenance of a motor vehicle;

(9) "Map service" means any act by an automobile club or association by which road maps are furnished without cost to members of any automobile club or association;

(10) "Motor club service" means the rendering, furnishing, or procuring of four (4) or more of the following services:

(A) Bail bond service;

(B) Buying and selling service;

(C) Discount service;

(D) Emergency road service;

(E) Financial service;

(F) Insurance service;

(G) Legal service;

(H) Map service;

(I) Theft service;

(J) Touring service; and

(K) Towing service;

(11) "Theft service" means any act by an automobile club or association, the purpose of which is to locate, identify, or recover a motor vehicle, owned or controlled by a member of any automobile club or association, which has been, or may be, stolen, or to detect or apprehend the person guilty of such theft;

(12) "Touring service" means any act by an automobile club or association by which touring information is furnished without cost to members of any automobile club or association or the making of arrangements, reservations for lodging or travel space, or procurement of tickets or permits for travel to any place in the world for a member of any automobile club or association; and

(13) "Towing service" means any act by an automobile club or association consisting of the drafting or moving of a motor vehicle from one (1) place to another under other than its own power.



§ 23-77-102 - Exclusive authority of chapter.

(a) This chapter shall be deemed and held exclusive authority for the organization and operation of automobile clubs and associations within this state, and the clubs and associations shall not be subject to any other laws respecting insurance companies of any class, kind, or character, except as to the conduct of hearings by the Insurance Commissioner and appeals therefrom.

(b) However, this chapter shall not affect the validity of any membership certificate of any automobile club or association issued and outstanding prior to March 24, 1955.



§ 23-77-103 - Penalty.

(a) It shall be unlawful for any person, firm, association, copartnership, corporation, company, or other organization to organize, operate, or in any way solicit members for an automobile club or association or offer any of the motor club services as defined in § 23-77-101, except in the manner provided in this chapter and under the rules and regulations promulgated by the Insurance Commissioner.

(b) Any person, firm, association, copartnership, corporation, company, or other organization violating the provisions of this section shall be guilty of a Class A misdemeanor.



§ 23-77-104 - Clubs and associations under authority, supervision, and control of Insurance Commissioner.

All automobile clubs and associations organized and operating in the State of Arkansas shall be under the authority, supervision, and control of the Insurance Commissioner.



§ 23-77-105 - Authority of Insurance Commissioner to grant certificates of authority and conduct hearings.

(a) (1) The Insurance Commissioner shall have full and complete authority to grant certificates of authorization to automobile clubs and associations, to revoke the certificates, and to prescribe such rules and regulations as are reasonably necessary for the conduct of the business of the clubs and associations within the state and for carrying out the objects and purposes of this chapter.

(2) In determining if a certificate of authorization shall be issued, the commissioner shall take into consideration, along with all other factors, the name of the automobile club or association. If the name will interfere with the transactions of an automobile club or association already doing business in this state or is so similar to one already appropriated as to confuse or likely to mislead the public in any respect, the commissioner shall refuse to issue a certificate of authorization.

(b) The commissioner shall also have authority to conduct hearings as now provided under the insurance laws of the state.



§ 23-77-106 - Certificate of authority required -- Application and issuance.

(a) Every club or association desiring to commence operations within the state shall file, prior to the commencement of operations, applications with and receive a certificate of authority from the Insurance Commissioner.

(b) (1) No foreign or alien automobile club or association shall be authorized to operate in Arkansas that has not furnished the commissioner with evidence that it has been organized and actively engaged in the automobile club or association business in the state of its incorporation for a period of three (3) years prior to the date of its application to be admitted and authorized to do business in the State of Arkansas.

(2) However, this subsection shall not apply to a foreign or alien automobile club or association that is:

(A) The wholly owned subsidiary of an automobile club or association or an insurance company admitted and authorized to do business in the State of Arkansas; or

(B) The continuing corporation resulting from a merger or consolidation of automobile clubs or associations or insurance companies, at least one (1) of which is in good standing in its state or country of domicile and has been organized and actively engaged in the automobile club or association business in the state or country of domicile for at least three (3) years prior to the date of the application of that corporation to be admitted and authorized to do business in the State of Arkansas.

(3) The commissioner may accept evidence of the applicant's good standing and operation for three (3) years under licensure in its state or country of domicile or under licensure in another state or port of entry state, so long as the laws of that jurisdiction regulating automobile clubs or associations are substantially similar to the laws of this state, with forms and certifications as are specified.

(c) An automobile club or association must pay to the commissioner one hundred dollars ($100) as an annual license fee. The license fee shall be paid to the commissioner on or before April 1 of each year.

(d) (1) The following documents and information shall be filed with the application of all automobile clubs and associations:

(A) Certification that upon full licensure it shall deposit the sum of twenty thousand dollars ($20,000) in cash or securities as approved by the commissioner and having at all times a market value of not less than twenty thousand dollars ($20,000);

(B) On or after January 1, 2003, appointment of an agent, including the agent's name and address, for service of process who shall be a resident of the State of Arkansas and who shall be registered with the commissioner pursuant to the provisions of §§ 23-63-301 -- 23-63-304. In the event no registered agent has been listed, the commissioner may be served until the appointment of an Arkansas-registered agent for service of process has been entered upon the records of the commissioner;

(C) A copy of the proposed form of membership application, membership certificate, articles of incorporation or organization or partnership agreement, bylaws, contracts for service, advertising material, and any other data requested by the commissioner;

(D) References as to the character, ability, and integrity of the organizers, manager, agent, and any other person through whom the applicant proposes to issue contracts, membership certificates, membership cards, or other documents in return for membership fees or dues; and

(E) (i) A full and true statement of its financial condition, transactions, and affairs as of the December 31 next preceding the date of the application. The statement shall be on a calendar-year basis. The statement shall be verified by oath of two (2) officers or directors of the automobile club or association, one (1) of whom shall be its president, vice president, or secretary.

(ii) Financial statements that are consolidated with other affiliates or subsidiaries of the applicant are not acceptable, except for good cause and subsequent approval by the commissioner.

(iii) Beginning after December 31, 2002, each applicant shall file an audited financial statement for three (3) calendar years prior to the date of its application in this state.

(2) If the commissioner is satisfied that the applicant is qualified and meets all the requirements of this chapter, he or she shall issue to the applicant a certificate of authority to conduct the business of the automobile club or association within this state.



§ 23-77-107 - Certificate of authority -- Suspension and revocation.

(a) The Insurance Commissioner shall suspend or revoke the certificate of authority of an automobile club or association:

(1) If the action is required by any provision of this section or §§ 23-77-101, 23-77-106, or 23-77-108;

(2) If the automobile club or association no longer meets the requirements for the authority originally granted due to a deficiency in the deposit required by § 23-77-106(d)(1)(A) or the failure to maintain a deposit of securities or other assets acceptable to the commissioner in the amount prescribed by § 23-77-106(d)(1)(A); or

(3) If the automobile club or association is using such methods or practices in the conduct of its business as to render its further operation in Arkansas hazardous or injurious to the public.

(b) The commissioner shall give the automobile club or association at least ten (10) days' written notice in advance of any suspension or revocation under this section.

(c) The automobile club or association may request a hearing thereon within the ten (10) days.



§ 23-77-108 - Agent or representative license required -- Application and issuance.

(a) Before any agent or representative shall or may represent any automobile club or association in this state, he or she shall first apply to the Insurance Commissioner for a license, and the commissioner shall have full power and authority to issue the license upon proof satisfactory to the commissioner that the person is capable of soliciting automobile club or association memberships and is of good moral character and recommended by the club or association in behalf of which the membership solicitations are to be made.

(b) No license shall be issued by the commissioner until the applicant has paid to the commissioner ten dollars ($10.00) as an annual license fee.

(c) The commissioner may reject the application of any person who does not meet the requirements set out in this section.



§ 23-77-109 - Annual reports and other information.

(a) Each licensed automobile club or association shall annually on or before April 1, or within any extension of time therefor which the Insurance Commissioner for good cause may have granted, file with the commissioner a full and true statement of its financial condition, transactions, and affairs as of the December 31 preceding. The statement shall be in a general form and context as required or not disapproved by the commissioner.

(b) It shall be the duty of each licensed automobile club or association to provide any other information which the commissioner may request from time to time.






Chapter 78 - Burial Associations

§ 23-78-101 - Definitions.

As used in this chapter:

(1) "Association" or "burial association" means:

(A) Any person, firm, association, copartnership, corporation, company, or other organization which, from and after February 18, 1953:

(i) Undertakes for consideration paid by or on behalf of its members to defray all or a part of the funeral expenses of the members;

(ii) Furnishes or undertakes to furnish merchandise, supplies, and services or any other character of burial benefits to the members; or

(iii) Issues a certificate which provides for the payment of funeral benefits to the members in services, merchandise, or supplies, including the services of funeral directors and embalmers; and

(B) Every person, firm, association, copartnership, corporation, or company which, prior to February 18, 1953, has:

(i) Undertaken for a consideration to pay money to its contributors for the purposes of defraying all or part of the funeral expenses of a deceased person;

(ii) Furnished or has undertaken to furnish supplies and services or any other character of burial benefits to the contributing person or to his or her beneficiaries or members of his or her family; or

(iii) Issued any form of contract or certificate which, under its terms, provides for the payment of funeral benefits in money, services, or supplies, including the services of undertakers or embalmers; and

(2) "Board" means Burial Association Board.



§ 23-78-102 - Applicability.

(a) All burial associations organized or operating in the State of Arkansas as of February 18, 1953, shall be deemed in all respects to be organized or operating exclusively under the provisions of this chapter, and to have authority from the Burial Association Board to engage in their business. They shall be subject to the supervision, authority, and control of the board and subject to all the provisions of this chapter.

(b) All burial associations organized in this state from and after February 18, 1953, shall organize exclusively under the provisions of this chapter and shall be subject to the authority, control, and supervision of the board and to all of the provisions of this chapter.



§ 23-78-103 - Chapter exclusive authority.

(a) This chapter shall be deemed and held exclusive authority for the organization and operation of burial associations within this state, and the associations shall not be subject to any other laws respecting insurance companies of any class, kind, or character.

(b) However, this chapter shall not affect the validity of any membership certificate of any burial association issued and outstanding under the provisions of any prior law.



§ 23-78-104 - Penalty.

(a) It shall be unlawful for any person, firm, association, copartnership, corporation, company, or other organization to organize, operate, or in any way solicit members for a burial association, or for participation in any plan, scheme, or device similar to burial associations, except in the manner provided by this chapter and the rules and regulations promulgated by the Burial Association Board.

(b) Any person, firm, association, copartnership, corporation, company, or other organization violating the provisions of this section shall be guilty of a Class A misdemeanor.



§ 23-78-105 - Burial Association Board -- Creation -- Members.

(a) There is created a Burial Association Board consisting of the following members who shall be appointed by the Governor subject to confirmation by the Senate:

(1) One (1) member from each congressional district;

(2) Three (3) at-large members;

(3) One (1) consumer representative appointed from the state at large;

(4) One (1) representative of the elderly appointed from the state at large; and

(5) Any other members who, from time to time, may be added by statute.

(b) (1) (A) The members of the board shall be:

(i) Residents of the State of Arkansas;

(ii) At least twenty-one (21) years of age; and

(iii) Of good moral character.

(B) The representative of the elderly shall be sixty (60) years of age or older.

(2) (A) Members other than the consumer representative and the representative of the elderly shall be engaged in or connected with the operation of a burial association for at least five (5) years.

(B) The consumer representative and the representative of the elderly shall not be actively engaged in or retired from the business of operating a burial association.

(3) The consumer representative position and the representative of the elderly position cannot be filled by the same person.

(c) (1) Members other than the consumer representative and the representative of the elderly shall be appointed as follows:

(A) During December of each year, the Arkansas Club of Burial Associations or its successor shall submit to the Governor a list containing the names of not fewer than two (2) qualified persons from each congressional district from which the current members' terms expire. However, at-large members may be from any congressional district, and no more than one (1) at-large member may be appointed from any one (1) congressional district;

(B) The Arkansas Club of Burial Associations shall also establish a system of rotating the at-large members to ensure equitable representation of congressional districts by the at-large members; and

(C) After receipt of the list by the Governor, the Governor shall appoint to the board one (1) member from each congressional district from which the current member's term expires, plus members from the state at large, provided the at-large member's term also expires.

(2) The requirement of appointment from a list submitted by the Arkansas Club of Burial Associations shall not be applicable to the consumer representative and the representative of the elderly.

(d) (1) The term of office shall be for three (3) years, and no member shall be appointed to more than two (2) consecutive terms upon the board.

(2) Each member shall hold office until a successor is appointed and qualified.

(e) (1) Vacancies on the board shall be filled for the unexpired term thereof by appointment by the Governor.

(2) Vacancies in positions other than those of the consumer representative and the representative of the elderly shall be filled from new lists submitted for the filling of the vacancies in the same manner provided for the appointment of those members to the board.

(f) The Governor shall have the right to remove any member of the board for gross neglect or malfeasance after notice and hearing.

(g) Before entering upon the duties of the office, the members of the board shall take the oath prescribed by the Constitution of the State of Arkansas for state officers and shall file it in the office of the Secretary of State. The Secretary of State shall thereupon issue to the person so appointed a certificate of the appointment.

(h) The members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 23-78-106 - Burial Association Board -- Proceedings.

(a) (1) The members of the Burial Association Board shall first meet within five (5) days subsequent to their appointment and elect one (1) of their members as chair.

(2) The board shall meet thereafter at such times and at such places as may be prescribed by rules and regulations adopted by the board.

(b) (1) A simple majority of members of the board shall constitute a quorum, and the concurring votes of not less than a majority of the members present at any meeting shall be necessary to the decision of any question or issue or the authorization of any action.

(2) The consumer representative and the representative of the elderly shall be full voting members.



§ 23-78-107 - Burial Association Board -- Office and employees.

(a) (1) The Burial Association Board shall rent or otherwise acquire suitable quarters for an office and employ and fix the duties and the salaries of an executive secretary, two (2) auditors, and such other clerical assistance as may be necessary to carry out this chapter.

(2) The board may, if it deems advisable, require other employees to make a good and sufficient corporate bond to the board at the expense of the board in such amount as the board shall determine for the faithful performance of their duties.

(b) Legal counsel shall be furnished by the office of the Attorney General.

(c) There is established for the board the maximum number of employees necessary for the maintenance and operation of the board and the maximum rates of salaries for the employees. The board is authorized to make payment for salaries, services, and other purposes from the funds received by the board.

(d) The board is authorized to make reimbursement of the necessary and reasonable travel, board, and lodging expenses of the executive secretary and auditors incurred in the performance of their duties.



§ 23-78-108 - Burial Association Board -- Powers and duties.

(a) The Burial Association Board appointed pursuant to this chapter shall have full and complete authority to:

(1) Grant certificates of authority to burial associations;

(2) Revoke certificates of authority, charters, or other authority granted to burial associations in this state;

(3) Fix the minimum assessments or minimum membership dues for which burial associations may issue certificates for benefits in specified amounts;

(4) Supervise the affairs of all burial associations organized or operating in this state;

(5) Conduct hearings as provided in this chapter and collect, receive, hold, and expend annual license fees as provided in this chapter;

(6) Adopt and enforce such rules and regulations as it may deem necessary and expedient for the proper operation of the board and the carrying out of the objects and purposes of this chapter; and

(7) Establish actuarial rates and reserve requirements necessary to ensure the financial integrity of all burial associations.

(b) The powers and authority set out in subsection (a) of this section shall not be in diminution or limitation of the powers and authority vested in the board by the various sections of this chapter, but the board shall possess all powers and authority, whether set forth in this section or not, to enable it to carry out the intent and purpose of this chapter.

(c) The board shall have power to conduct hearings, subpoena witnesses and records, determine issues between different burial associations and between burial associations and their respective members, and render binding decisions, subject to appeal as provided in this chapter.



§ 23-78-109 - Burial associations under authority, supervision, and control of board.

All burial associations organized or operating in the State of Arkansas shall be under the authority, supervision, and control of the Burial Association Board.



§ 23-78-110 - Certificate of authority.

(a) Applications for certificate of authority shall be on forms furnished by the Burial Association Board, and no burial association shall begin operation until the application shall have been approved and certificate of authority shall have been granted by the board.

(b) The following documents and information shall be filed with the application for a certificate of authority:

(1) Consent to service of process upon the secretary of the applicant;

(2) A copy of the proposed form of membership application, membership certificate, bylaws, and contracts for service, merchandise, supplies, and any other data requested by the board;

(3) References as to character, ability, and integrity of the organizers and of any funeral director or embalmer with whom the applicant proposes to contract;

(4) An application fee as determined by rule of the board; and

(5) (A) Proof of a deposit to the association's mortuary funds in an amount determined by rule of the board.

(B) The deposit required under subdivision (b)(5)(A) of this section shall not exceed ten thousand dollars ($10,000).

(c) If the board is satisfied that the applicant is qualified and meets the requirements of this chapter, the board shall issue to the applicant a certificate of authority.



§ 23-78-111 - Fees -- Oath at payment.

(a) (1) In order to meet the expense of supervision and of carrying out the other provisions of this chapter, the Burial Association Board may set license fees for burial associations subject to its jurisdiction as set forth in § 23-78-109.

(2) The board shall collect the annual license fee from each burial association that is operating and in good standing on or before February 15 of the year in which the license fee is payable.

(b) (1) The fee shall be due and payable to the board not later than February 1 of each year, and upon payment of the fee, the board shall issue to each burial association a license that shall entitle the association to do business in the State of Arkansas during the calendar year for which the license is issued.

(2) If the license fee for any year is not paid within thirty (30) days from the date upon which it is due, the board may revoke and cancel the authorization of the delinquent burial association to transact business in the State of Arkansas.

(c) It shall be the duty of every burial association to certify under oath at the time of the payment of the license fee the true and correct membership of the burial association on January 1 of the applicable year.

(d) If any officer or agent of any burial association knowingly makes any false statement with respect to the information required by this section to be furnished, he or she shall be guilty of a Class A misdemeanor.

(e) The board shall have and is given the power and authority to reduce or increase, temporarily or permanently, the fees set forth in subsection (a) of this section if the board deems such an action advisable.



§ 23-78-112 - Certificate for benefits -- Issuance.

(a) No burial association shall issue a certificate for benefits for any member in excess of two thousand five hundred dollars ($2,500), and no certificate shall provide for free service, merchandise, or supplies in addition to the amount of benefits set forth in the certificate.

(b) If other than the contract funeral home performs the funeral service, the benefit shall be paid to that licensed funeral home on the basis of one hundred percent (100%) of the face amount of the certificate, in cash.



§ 23-78-113 - Agent's license required.

(a) Before any agent or representative shall or may represent any burial association in this state, he or she shall first apply to the Burial Association Board for a license.

(b) (1) The board shall have full power and authority to issue the license upon proof satisfactory to the board that the person is capable of soliciting burial association memberships and is of good moral character and recommended by the association in behalf of which the membership solicitations are to be made.

(2) The board may reject the application of any person who does not meet the requirements herein set out.

(c) The board may revoke the license upon proof satisfactory to it that the licensed agent has violated any section of this chapter.

(d) The license fee shall be ten dollars ($10.00), and the license must be renewed for each calendar year at the same fee.

(e) It shall not be necessary that the president, vice president, or the secretary-treasurer of any burial association obtain a license for soliciting memberships in any association of which the person is president, vice president, or secretary-treasurer.

(f) Membership certificates shall not be issued by a solicitor in the field, but all applications shall be forwarded to the office of the association, and the certificates shall be issued there and a record made of the issuance at the time the certificate is issued.



§ 23-78-114 - False claim, promise, or representation of agent.

Any burial association official or agent or any representative of a burial association who for the purpose of inducing a member of one (1) association to change membership to another association shall make any false claim, promise, or representation not authorized in the bylaws of the association represented by him or her shall be guilty of a Class A misdemeanor.



§ 23-78-115 - Rules and bylaws.

All burial associations shall have and maintain rules and bylaws in such form and with such contents as shall be prescribed by the Burial Association Board.



§ 23-78-116 - Membership dues and assessments.

(a) From and after February 18, 1953, no burial association organized or operating in this state shall issue any certificate providing benefits for a member for an assessment or membership dues less than the minimum assessment or minimum dues prescribed for the benefits by the Burial Association Board.

(b) However, dues and assessments of the membership as of February 18, 1953, shall not be changed by the board.



§ 23-78-117 - Books, records, accounts, and documents -- Inspection and audit.

(a) The books, records, accounts, and documents of all burial associations organized or operating in this state shall at all times be open for inspection, examination, and audit by the Burial Association Board, its agents and employees.

(b) (1) Through its agents and employees, the board shall make examinations, from time to time, of all burial associations.

(2) (A) If, at the time of an examination or audit, the board determines that a burial association's books, records, accounts, and documents are insufficient, unavailable, or in no condition to be examined or audited, the board may collect a fee not to exceed one thousand dollars ($1,000) and recover costs incurred, including the following:

(i) Round trip mileage from the board office to the burial association, at the travel rate then prevailing for other state employees; and

(ii) Per-diem expenses at the travel rate then prevailing for other state employees.

(B) Any fees or costs incurred shall not be payable from the burial association's mortuary fund.

(c) The board shall be audited from time to time by the Legislative Joint Auditing Committee.



§ 23-78-118 - Books -- False entries prohibited.

Any person or burial association official who knowingly makes or allows to be made any false entry on the books of the association with intent to deceive or defraud any member of the association or with intent to conceal the true condition of the association from the Burial Association Board or its agents or employees or any auditor authorized to examine the books of the association under the supervision of the board shall be guilty of a Class A misdemeanor.



§ 23-78-119 - Records -- Failure to maintain.

(a) Any burial association secretary or secretary-treasurer who fails to maintain records to the minimum standards required by the Burial Association Board shall be removed by the board from office and another elected by the association in his or her stead.

(b) The election shall be immediately upon notice of the removal.



§ 23-78-120 - Semiannual reports.

(a) (1) Using forms provided by the Burial Association Board, each burial association or society licensed in this state shall file a semiannual report showing the actual financial condition of the burial association or society as of June 30 and December 31 of each year.

(2) The report shall include documents and information as required by rule of the board.

(b) (1) (A) The report required under this section is due as of June 30 and December 31 each year.

(B) A report is delinquent if:

(i) It is due as of June 30, and it is filed with the board after August 15 of the year it is due; or

(ii) It is due as of December 31, and it is filed with the board after February 15 of the year next following the year it is due.

(2) If a due date under subdivision (b)(1) of this section falls on a weekend or holiday, the report shall be due on the first business day following the weekend or holiday.

(3) (A) The board may grant an extension of time to submit a report for good cause.

(B) A burial association or society shall file a request for an extension to the board in writing before the due date of the report.

(4) (A) A report submitted to the board that omits required documents or information shall not be considered as filed with the board and will be returned to the burial association or society for corrections or completion.

(B) A report that omits required documents or information is delinquent if the submission of documents or information to complete the report:

(i) Causes a report that is due as of June 30 to be filed with the board after August 15 of the year it is due; or

(ii) Causes a report that is due as of December 31 to be filed with the board after February 15 of the year next following the year it is due.

(5) A burial association or society whose report is delinquent is subject to a financial penalty established by rule of the board.

(c) The board shall recover costs incurred in conducting audits and preparing the semiannual report from those associations which fail to file the report prior to the expiration of the deadline referred to in subsection (b) of this section. Costs to be recouped shall include:

(1) Round-trip mileage from the board's office to the association, at the rate then prevailing for other state employees engaged in travel;

(2) Per-diem expenses at the rate then prevailing for other state employees engaged in travel;

(3) Plus a two hundred fifty dollar fee for preparing the report.



§ 23-78-121 - Rules and regulations.

The Burial Association Board shall make and promulgate reasonable rules and regulations for the administration of the provisions of this chapter and for the purpose of carrying out the intent hereof. The rules and regulations shall have the full force and effect of statute.



§ 23-78-122 - Disposition of collections.

(a) (1) (A) Seventy-five percent (75%) of the collections of any burial association or society shall be solely for the payment of benefits provided by membership certificates and shall not be used for the payment of operating expenses.

(B) The annual license fee shall not be considered an operating expense, and the annual license fee may be paid from the mortuary fund.

(2) However, subject to the reserve requirements established by the Burial Association Board, the association or society may invest any portion of the seventy-five percent (75%) of the collections not needed for the immediate payment of benefits or not needed for the reasonably anticipated payment of benefits in:

(A) United States Treasury bonds, direct or indirect obligations of the federal government;

(B) Bonds, notes, debentures, or other obligations issued by an agency of the United States Government, the principal and interest of which are fully guaranteed by the United States Government, and mortgages on real estate which are fully guaranteed as to principal and interest by the United States Government or agency thereof;

(C) (i) Preferred stocks of corporations created or existing under the laws of the United States or any state thereof.

(ii) However, the funds shall be invested only in preferred stocks designated as "A" rated or the equivalent by one (1) or more nationally recognized investment services, and approved by the board.

(iii) Further, no more than fifteen percent (15%) of the total funds of any burial association or society available for investment shall be invested in preferred stocks;

(D) (i) Certificates of deposit of any state or national bank in Arkansas which are insured by the Federal Deposit Insurance Corporation.

(ii) (a) However, if the certificates of deposit issued by the bank shall exceed the amount of the certificates of deposit insured by the Federal Deposit Insurance Corporation, the bank shall furnish to the association or secretary and the board or the Executive Secretary of the Burial Association Board evidence of the assignment of bonds or other securities issued by the State of Arkansas or the United States to secure the payment of the certificates.

(b) This may be done by making the assignment through a federal reserve bank or through a correspondent bank.

(c) In the alternative, the issuing bank may make such assignment in such other form or manner as may be approved by the board or the executive secretary;

(E) (i) Savings accounts of any savings and loan association which are insured by the Federal Savings and Loan Insurance Corporation.

(ii) (a) However, if the savings account of the association exceeds the amount of the savings account insured by the Federal Savings and Loan Insurance Corporation, the association shall furnish to the depositing burial association or secretary and the board or the executive secretary evidence of the assignment of bonds, or other securities issued by the State of Arkansas or the United States, to secure payment of the accounts.

(b) The savings and loan association in which the accounts exist shall make the assignment in a form and manner approved by the board or the executive secretary;

(F) "A" rated or better corporate bonds, as designated by one (1) or more nationally recognized investment services; or

(G) (i) "A" rated state and municipal bonds as designated by one (1) or more nationally recognized investment services.

(ii) However, the bonds must be issued by governmental entities in the State of Arkansas, and no more than thirty percent (30%) of the total funds of any burial association or society available for investment shall be invested in state or municipal bonds.

(b) Seventy-five percent (75%) of the interest derived from the investments shall also not be usable for the payment of operating expenses.



§ 23-78-123 - Disposition of fees and charges.

(a) (1) All fees and charges collected by the Burial Association Board under the provisions of this chapter shall be deposited in insured banks in a fund to be known as the "Burial Association Board Fund".

(2) The board is empowered to expend the funds for the requirements, purposes, and expenses of the board under the provisions of this chapter, upon a voucher signed by the Executive Secretary of the Burial Association Board, provided that the total expense for every purpose incurred shall not exceed the total fees and charges collected by the board under the provisions of this chapter.

(b) The operation of the board and the carrying out of the functions set out in this chapter shall be at no expense to the State of Arkansas.



§ 23-78-124 - Revocation of certificate, license, charter, etc. -- Hearing.

(a) Before revoking any certificate of authority or license granted under the provisions of this chapter or any charter or other authority granted to a burial association underany law effective prior to February 18, 1953, the Burial Association Board shall set the matter down for a hearing.

(b) At least twenty (20) days prior to the date set for the hearing, the board shall notify in writing the burial association or person holding a license of any charges made.

(c) The board shall afford the burial association or person an opportunity to be heard, at which hearing the association or person may be represented by counsel and shall be allowed oral testimony, affidavits, or depositions in reference thereto.

(d) (1) The board shall have power to subpoena and bring before it any person in this state or take the testimony by deposition of any person with the same fees and mileage and in the same manner as prescribed by law in judicial procedure in courts of this state in civil cases. The fees and mileage shall be paid by the party at whose request the witness is subpoenaed.

(2) The board shall also have the power to order the production of any books, records, and documents at the hearing.

(e) (1) If the board determines that the burial association or person is guilty of violation of any provisions of this chapter, its or his or her certificate of authority, charter, license, or other authority shall be revoked.

(2) However, if the burial association or person gives notice of appeal from any adverse decision of the board as set forth in § 23-78-125, then the burial association or person may, at the discretion of the board, continue to operate during the pendency of the appeal.

(3) If the board chooses not to permit the association or person to operate during the pendency of the appeal, then the board shall appoint a person to conduct the business of the association or person until the appeal has been heard.



§ 23-78-125 - Revocation of certificate, license, charter, etc. -- Appeal.

(a) Upon the revocation of any certificate of authority, charter, or other authority by the Burial Association Board under any of the provisions of this chapter, the association or person whose certificate of authority, charter, license, or other authority has been revoked shall have the right of appeal from the action of the board revoking the certificate of authority, charter, or other authority to the circuit court of the county in which the burial association may be located.

(b) Appeals shall be made in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Chapter 79 - Insurance Policies Generally

Subchapter 1 - -- General Provisions

§ 23-79-101 - Definitions.

As used in this section and §§ 23-79-102 -- 23-79-128, 23-79-131 -- 23-79-134, and 23-79-202 -- 23-79-210:

(1) "Policy" means the written contract of or written agreement for or effecting insurance, by whatever name called, and includes all clauses, riders, endorsements, and papers made a part thereof; and

(2) "Premium" is the consideration for insurance, by whatever name called. Any assessment, or any membership, policy, survey, inspection, service, or similar fee or charge in consideration for a policy is deemed part of the premium.



§ 23-79-102 - Scope.

This section and §§ 23-79-101, 23-79-103 -- 23-79-107, 23-79-109 -- 23-79-128, 23-79-131 -- 23-79-134, and 23-79-202 -- 23-79-210 shall not apply as to:

(1) Reinsurance;

(2) (A) Policies or contracts not issued for delivery in this state nor delivered in this state, except upon subjects of insurance, other than life or accident and health insurance, located or to be performed in this state and except as provided in § 23-79-109(e), approval of forms for delivery in jurisdictions where local approval not provided for.

(B) Subdivision (2)(A) of this section shall not apply to group insurance certificates issued under group insurance policies effectuated and delivered outside this state but covering persons resident in this state;

(3) Wet marine and foreign trade insurance; and

(4) Title insurance, except that the following provisions shall apply to this line: Sections 23-79-101(1), 23-79-109, 23-79-110, 23-79-111, 23-79-113, 23-79-116, 23-79-118, 23-79-119, 23-79-202, and 23-79-205.



§ 23-79-103 - Insurable interest -- Personal insurance.

(a) (1) Any individual of competent legal capacity may procure or effect an insurance contract upon his or her own life or body for the benefit of any person.

(2) However, no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under the contract are payable to:

(A) The individual insured or his or her personal representatives; or

(B) A person having an insurable interest in the individual insured at the time the contract was made.

(b) If the beneficiary, assignee, or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disablement, or injury of the individual insured, the individual insured or his or her executor or administrator, as the case may be, may maintain an action to recover the benefits from the person so receiving them.

(c) (1) "Insurable interest" with reference to personal insurance includes only interests as follows:

(A) In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection;

(B) In the case of persons to which subdivision (c)(1)(D) of this section does not apply, a lawful and substantial economic interest in having the life, health, or bodily safety of the individual insured continue, as distinguished from an interest that would arise only by, or would be enhanced in value by, the death, disablement, or injury of the individual insured;

(C) An individual party to a contract or option for the purchase or sale of an interest in a business partnership or firm, or of shares of stock of a closed corporation or of an interest in such shares, as an insurable interest in the life of each individual party to the contract and for the purposes of the contract only, in addition to any insurable interest that may otherwise exist as to the life of the individual; and

(D) (i) (a) Any employer, corporation, other business entity, or the trustee of a trust providing life, health, disability, retirement, or similar benefits to employees, retired employees, or their dependents or beneficiaries has an insurable interest in the lives of employees for whom the benefits are to be provided.

(b) Any employer, corporation, business entity, or trustee of a trust under subdivision (c)(1)(D)(i)(a) of this section may purchase, accept, or otherwise acquire an interest in personal insurance as a beneficiary or owner.

(ii) (a) Employers have a lawful and substantial economic interest in the lives of key employees and in other employees who have a reasonable expectation of benefiting from a pension and welfare benefit plan.

(b) Any employer, corporation, business entity, or trustee under this subdivision (c)(1)(D) shall obtain the consent of any employee for which it obtained personal insurance, if the personal insurance purchased names the employer, corporation, business entity, or the trustee as a beneficiary.

(c) Consent required under subdivision (c)(1)(D)(ii)(b) of this section shall include an acknowledgement that the employer may maintain the life insurance coverage after the insured individual's employment has terminated.

(d) No employer, corporation, business entity, or trustee may lawfully retaliate against any person for refusing to consent to the issuance of insurance on that person.

(e) For a nonkey or nonmanagerial employee, the amount of coverage shall be reasonably related to the benefits provided to the employee.

(f) The life insurance coverage purchased to finance employer-provided pension and welfare benefit plans shall be allowed only on the lives of those employees and retirees who have a reasonable expectation of benefiting from the plan at the time their lives are first insured under the plan.

(2) (A) Notwithstanding any other law or regulation to the contrary, any religious, educational, charitable, or benevolent institution, organization, corporation, association, or trust, including, but not limited to, charitable remainder trusts, may be named beneficiary or owner, or both, of the policy or contract by any applicant for insurance upon his or her own life in any policy of life insurance issued by any life insurance company authorized to do business in this state or in the state of domicile of the applicant for insurance.

(B) The applicant for insurance shall be deemed to have an unlimited insurable interest in his or her own life, and is entitled to name any of the institutions as beneficiary of the insurance, and the beneficiaries or owners, or both, shall have the right to receive all death benefits provided for by such policies and to exercise the rights of ownership if granted same.

(C) As to any life insurance policies heretofore issued by insurers naming any of the institutions referred to in this section as beneficiaries or owners, or both, if the applicant for insurance was also the insured, the beneficiaries or owners shall be entitled to receive all death benefits provided by the policy and to exercise the rights of ownership if granted same.



§ 23-79-104 - Insurable interest -- Property.

(a) No contract of insurance of property or of any interest in property or arising from property shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured at the time of the effectuation of the insurance and at the time of the loss.

(b) "Insurable interest" as used in this section means any actual, lawful, and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.



§ 23-79-105 - Application required -- Life and accident and health insurance.

No life or accident and health insurance contract upon an individual, except a contract of group life insurance or of group or blanket accident and health insurance, shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies therefor or has consented thereto in writing, except in the following cases:

(1) A spouse may effectuate the insurance upon the other spouse;

(2) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of, or pertaining to, the minor;

(3) The application for accident insurance procured through a vending machine licensed under § 23-64-221 must be signed by the individual to be so insured or, if the individual to be so insured does not have legal capacity to contract, the application must be signed by the individual's parent, guardian, or other legally constituted representative; and

(4) Family policies may be issued insuring any two (2) or more members of a family on an application signed by either parent, a stepparent, or by a husband or wife.



§ 23-79-106 - Application -- Use as evidence -- Alteration.

(a) No application for the issuance of any life or accident and health insurance policy or annuity contract shall be admissible in evidence in any action relative to the policy or contract unless a true copy of those portions of the application signed by the applicant was attached to, or otherwise made a part of, the policy or contract when issued.

(b) (1) If any policy of life or accident and health insurance delivered in this state is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for reinstatement or renewal, the insurer, within thirty (30) days after receipt of the request at its home office or at any of its branch offices, shall deliver or mail to the person making the request a copy of the application.

(2) If the copy is not delivered or mailed after having been requested, the insurer shall be precluded from introducing the application in evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal.

(3) In the case of a request from a beneficiary, the time within which the insurer is required to furnish a copy of the application shall not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's vested interest in the policy or contract.

(c) No alteration of any written application for any life or accident and health insurance policy shall be made by any person other than the applicant without his or her written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that the insertions are not to be ascribed to the applicant.



§ 23-79-107 - Application -- Statements as representations.

(a) A statement in an application or in negotiations for a life or accident and health insurance policy or annuity contract by or in behalf of the insured or annuitant are representations and not warranties. Misrepresentations, omissions, concealment of facts, and incorrect statements shall not prevent a recovery under the policy or contract unless:

(1) Fraudulent; or

(2) Material either to the acceptance of the risk or to the hazard assumed by the insurer.

(b) In any action to rescind any policy or contract or to recover thereon, if any misrepresentation with respect to a medical impairment is proved by the insurer and the insured or any other person having or claiming a right under the contract shall prevent full disclosure and proof of the nature of the medical impairment, then the misrepresentation shall be presumed to have been material.

(c) In any action to rescind any policy or contract or to recover thereon, a misrepresentation is material if there is a causal relationship between the misrepresentation and the hazard resulting in a loss under the policy or contract.



§ 23-79-108 - Return of premium to rejected applicant.

After an insurer rejects or declines to issue a life or accident and health insurance policy, the insurer shall return the premium to the applicant within a reasonable period of time.



§ 23-79-109 - Filing and approval of forms.

(a) (1) (A) No basic insurance policy, or annuity contract form, or application form when written application is required and is to be made a part of the policy or contract, or printed rider or endorsement form or form of renewal certificate, shall be issued, delivered, or used as to a subject of insurance resident, located, or to be performed in this state unless the form has been filed with and approved by the Insurance Commissioner and, in the case of individual accident and health contracts, the rates have been filed with and approved by the commissioner.

(B) This subsection shall not apply to:

(i) Policy or coverage forms for large commercial risks, as defined in subsection (g) of this section;

(ii) Commercial umbrella policy or coverage forms;

(iii) Excess umbrella policy or coverage forms;

(iv) Excess of loss policy or coverage forms;

(v) Public officials' liability policy or coverage forms;

(vi) Fiduciary liability policy or coverage forms;

(vii) Directors' and officers' liability policy or coverage forms;

(viii) Kidnap and ransom policy or coverage forms;

(ix) Political risk policy or coverage forms;

(x) Expropriation coverage policy or coverage forms;

(xi) Mortgage pool insurance policy or coverage forms;

(xii) Railroad protective liability policy or coverage forms;

(xiii) Equity loan programs, second mortgage coverage, policy or coverage forms;

(xiv) Highly protected risk forms;

(xv) Surety bonds;

(xvi) Policies, orders, endorsements, or forms of unique character designed for, and used with relation to, insurance upon a particular subject, or that relate to the manner of distribution of benefits or to the reservation of rights and benefits under life and accident and health insurance polices and are used at the request of the individual policyholder, contract holder, or certificate holder; or

(xvii) Policies, contracts, riders, endorsements, and certificates issued by surplus lines insurers.

(C) The exemption of a particular type of insurance policy form from the requirement that it be filed with the commissioner and expressly approved thereby is not to be taken by an insurer as meaning that any insurance effected by the use of such a form may in any fashion be inconsistent with the statutory and common law of this state that is properly applicable thereto.

(2) As to group insurance policies effectuated and delivered outside this state but covering persons resident in this state, the group certificates to be delivered or issued for delivery in this state shall be filed with and approved by the commissioner.

(3) No group accident and health certificate of insurance may be extended to residents of this state under a group accident and health policy issued outside this state that does not include the provisions required for group policies issued in this state unless the commissioner determines that the provisions are not appropriate for the coverage provided. Upon request of the commissioner, copies of the group accident and health policies issued outside this state shall be made available on an informational basis.

(4) On and after January 1, 1990, all medicare supplement rates shall be based on a composite age basis only and shall not be based on any age banding or other groupings.

(5) Nothing in this subsection shall prohibit an insurer or hospital and medical service corporation issuing medicare supplement insurance policies from using its usual and customary underwriting procedures or excluding preexisting health conditions. However, no insurer shall refuse to issue a medicare supplement policy based solely on the age of the applicant.

(b) (1) Every filing shall be made not less than thirty (30) days in advance of any delivery. At the expiration of the thirty (30) days, the form or rate so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by the commissioner.

(2) Approval of the form or rate by the commissioner shall constitute a waiver of any unexpired portion of the waiting period.

(3) The commissioner may extend by not more than an additional thirty (30) days the period within which he or she may so affirmatively approve or disapprove the form or rate by giving notice of the extension before expiration of the initial thirty-day period.

(4) At the expiration of the period as so extended, and in the absence of prior affirmative approval or disapproval, the form or rate shall be deemed approved.

(5) The commissioner may at any time, after notice and for cause shown, withdraw approval.

(c) Notification disapproving the form or withdrawing a previous approval shall state the grounds therefor.

(d) By order, the commissioner may exempt from the requirements of this section, for so long as he or she deems proper, any insurance document or form or type thereof as specified in the order to which, in his or her opinion, this section may not practically be applied or the filing and approval of which are, in his or her opinion, not desirable or necessary for the protection of the public.

(e) This section shall apply also to any form used by domestic insurers for delivery in a jurisdiction outside this state, if the insurance supervisory official of the jurisdiction informs the commissioner that the form is not subject to approval or disapproval by that official, and upon the commissioner's written notice requiring the form to be submitted to him or her for the purpose. The same standards that are applicable to forms for domestic use shall apply to such forms.

(f) No policy or contract form providing coverage for personal automobile liability that provides for a policy term of less than six (6) months shall be approved by the commissioner or issued for delivery in this state and used by insurers on and after January 1, 1992. However, the provisions of this subsection shall not restrict premium payment options offered by insurers.

(g) (1) For purposes of this section, "large commercial risk" means an insured that has:

(A) A total premium of two hundred fifty thousand dollars ($250,000) or more for property and casualty insurance;

(B) At least twenty-five (25) full-time employees; and

(C) A full-time certified risk manager to procure property and casualty insurance. For purposes of this subsection, "certified risk manager" means a risk manager with one (1) or more of the following credentials:

(i) Associate in risk management;

(ii) Chartered property casualty underwriter; or

(iii) Certified risk manager.

(2) The exemption for large commercial risk policy or coverage forms set forth in subdivision (a)(1) of this section shall not apply to workers' compensation, or employers' liability or professional liability insurance, including, but not limited to, medical malpractice insurance.

(3) (A) In procuring coverage, a large commercial risk shall certify that it:

(i) Meets the eligible criteria for an exempt commercial policyholder set out in this subsection;

(ii) Is aware that the policy is unregulated for rates and forms; and

(iii) Has the necessary expertise to negotiate its own policy language.

(B) This certification shall be completed annually and remain on file with the producing agent or broker.

(h) If the commissioner deems that the review as to either rates or forms, or both, required by this section as to any particular line or lines of insurance, can be performed in some other manner that provides sufficient protection to the consumers of this state and results in greater efficiency in bringing new or modified products within the line to market, the approval required by this section may be waived for such period as is deemed appropriate, or until revoked.



§ 23-79-110 - Forms -- Grounds for disapproval.

The Insurance Commissioner shall disapprove any form filed under § 23-79-109, or withdraw any previous approval, only if the form:

(1) Is in any respect in violation of or does not comply with this code;

(2) Contains or incorporates by reference, when the incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions that deceptively affect the risk purported to be assumed in the general coverage of the contract;

(3) Has any title, heading, or other indication of its provisions that is misleading;

(4) Is printed or otherwise reproduced in such manner as to render any provision of the form substantially illegible or not easily legible to persons of normal vision;

(5) (A) Is an individual accident and health contract in which the benefits are unreasonable in relation to the premium charge. Rates on a particular policy form will be deemed approved upon filing with the commissioner if the insurer has filed a loss ratio guarantee with the commissioner and complied with the terms of the loss ratio guarantee. Benefits will continue to be deemed reasonable in relation to the premium so long as the insurer complies with the terms of the loss ratio guarantee. This loss ratio guarantee must be in writing, signed by an officer of the insurer, and must contain at least the following:

(i) A recitation of the anticipated target loss ratio standards contained in the original actuarial memorandum filed with the policy form when it was originally approved;

(ii) A guarantee that the actual Arkansas loss ratios for the experience period in which the new rates take effect, and for each experience period thereafter until new rates are filed, will meet or exceed the loss ratio standards referred to in subdivision (a)(5)(A)(i) of this section. If the annual earned premium volume in Arkansas under the particular policy form is less than one million dollars ($1,000,000) and therefore not actuarially credible, the loss ratio guarantee will be based on the actual nationwide loss ratio for the policy form. If the aggregate earned premium for all states is less than one million dollars ($1,000,000), the experience period will be extended until the end of the calendar year in which one million dollars ($1,000,000) of earned premium is attained;

(iii) A guarantee that the actual Arkansas, or national, if applicable, loss ratio results for the year at issue will be independently audited at the insurer's expense. This audit must be done in the second quarter of the year following the end of the experience period and the audited results must be reported to the commissioner not later than the date for filing the applicable accident and health policy experience exhibit;

(iv) (a) A guarantee that affected Arkansas policyholders will be issued a proportional refund, based on premium earned of the amount necessary to bring the actual aggregate loss ratio up to the loss ratio standards referred to in subdivision (a)(5)(A)(i) of this section. If nationwide loss ratios are used, then the total amount refunded in Arkansas will equal the dollar amount necessary to achieve the loss ratio standards multiplied by the total premium earned in Arkansas on the policy form and divided by the total premium earned in all states on the policy form.

(b) The refund must be made to all Arkansas policyholders who are insured under the applicable policy form as of the last day of the experience period and whose refund would equal ten dollars ($10.00) or more.

(c) The refund will include statutory interest from the end of the experience period until the date of payment.

(d) Payment must be made during the third quarter of the year following the experience period for which a refund is determined to be due; and

(v) A guarantee that refunds of less than ten dollars ($10.00) will be aggregated by the insurer and paid to the State Insurance Department.

(B) As used in this section, the term "loss ratio" means the ratio of incurred claims to earned premium by number of years of policy duration, for all combined durations.

(C) As used in this section, the term "experience period" means, for any given rate filing for which a loss ratio guarantee is made, the period beginning on the first day of the calendar year during which the rates first take effect and ending on the last day of the calendar year during which the insurer earns one million dollars ($1,000,000) in premium on the form in question in Arkansas or, if the annual premium earned on the form in Arkansas is less than one million dollars ($1,000,000) nationally. Successive experience periods shall be similarly determined beginning on the first day following the end of the preceding experience period.

(D) (i) An insurer whose rates on a policy form are approved pursuant to a loss ratio guarantee shall provide affected policyholders with a notice that advises that rates may be increased more than one (1) time a year. For new policyholders with policies subject to the loss ratio guarantee, the notice must be delivered no later than delivery of the policy.

(ii) Nothing in this section shall be deemed to require an insurer to provide the notice required by this subdivision on more than one (1) occasion to any given policyholder while insured under the guaranteed form.



§ 23-79-111 - Standard provisions.

(a) Insurance contracts shall contain such standard or uniform provisions as are required by the applicable provisions of this code pertaining to contracts of particular kinds of insurance. The Insurance Commissioner may waive the required use of a particular provision in a particular insurance policy form if:

(1) He finds the provision unnecessary for the protection of the insured and inconsistent with the purposes of the policy; and

(2) The policy is otherwise approved by him.

(b) No policy shall contain any provision inconsistent with or contradictory to any standard or uniform provision used or required to be used, but the commissioner may approve any substitute provision which, in his opinion, is not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

(c) In lieu of the provisions required by this code for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the commissioner.

(d) The provisions of this section shall not apply to policies issued for large commercial risks.



§ 23-79-112 - Contents.

(a) The written instrument in which a contract of insurance is set forth is the policy.

(b) Every policy shall specify:

(1) The names of the parties to the contract;

(2) The subject of the insurance;

(3) The risks insured against;

(4) The time when the insurance thereunder takes effect and the period during which the insurance is to continue;

(5) The premium or premium deposit;

(6) The policy fee, if any;

(7) The minimum premium to be retained, if any, by a property or casualty insurer in the event of cancellation of the policy by the insured; and

(8) The conditions pertaining to the insurance.

(c) If under the policy the exact amount of premium is determinable only at stated intervals or termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

(d) Subsections (b) and (c) of this section shall not apply as to surety contracts or to group insurance policies.

(e) All life and accident and health policies and annuity contracts issued by domestic insurers, and the forms thereof filed with the Insurance Commissioner, shall have printed thereon an appropriate designating letter or figure, or combination of letters or figures, or terms identifying the respective forms of policies or contracts, together with the year of adoption of the form. Whenever any change is made in the form, the designating letters, figures, or terms and year of adoption thereon shall be correspondingly changed.

(f) (1) All individual life, annuity, and accident and health policy or contract filings, excluding medicare supplement policies and variable life policies and variable annuities, shall have a notice prominently printed on the first page of the policy or contract stating in substance that the policyholder shall have the right to return the policy or contract within ten (10) days of its delivery, unless the policy or contract provides for a greater period, and to have the premium refunded if after examination of the policy or contract the policyholder is not satisfied for any reason.

(2) If the policyholder returns the policy or contract to the insurance company or to the agent through whom it was purchased within ten (10) days of the policy delivery, it shall be void from its inception, and the parties shall be in the same position as if no policy or contract had been issued.

(g) A policy may contain additional provisions not inconsistent with this code and that are:

(1) Required to be inserted by the laws of the insurer's domicile;

(2) Necessary, on account of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

(3) Desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included therein.

(h) On and after January 1, 1990, every property and casualty policy shall contain a provision stating the method to be utilized in computing premium refunds in the event of cancellation of the policy by the insured or the insurer.

(i) The provisions of this section shall not apply to policies issued for large commercial risks.



§ 23-79-113 - Charter or bylaw provisions excluded -- Exception.

(a) No policy shall contain any provision purporting to make any portion of the charter, bylaws, or other constituent document of the insurer, other than the subscribers' agreement or power of attorney of a reciprocal insurer, a part of the contract unless the portion is set forth in full in the policy.

(b) Any policy provision in violation of this section shall be invalid.



§ 23-79-114 - Entitlement notwithstanding policy provisions -- Health services performed by professionals not licensed under Arkansas Medical Practices Act.

(a) (1) Notwithstanding any provision of any individual or group policy of accident and health insurance or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, in cases in which the policy, contract, plan, or agreement provides for payment or reimbursement for any service provided by persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., the person entitled to benefits or person performing services under the policy, contract, plan, or agreement is entitled to payment or reimbursement on an equal basis for the service when the service is performed by any person licensed under any of the examining boards found in § 17-80-101, as amended by §§ 17-95-301 -- 17-95-304.

(2) Nothing in this subsection shall be construed to amend, alter, or repeal any laws relating to the licensing or use of hospitals.

(3) The provisions of this subsection shall not apply to any policy, contract, plan, or agreement in effect prior to February 3, 1971.

(b) (1) Notwithstanding any provision of any individual or group policy of accident and health insurance or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, whenever such a policy, contract, plan, or agreement provides for payment or reimbursement for any service in the vision or human eye field provided by persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., the person entitled to benefits or the person performing services under such a policy, contract, plan, or agreement is entitled to payment or reimbursement on an equal basis for such a service when the service is performed by any person licensed under the Arkansas Optometry Practices Act, § 17-90-101 et seq.

(2) No person entitled to benefits under this subsection shall be denied his or her freedom of choice of any practitioner licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the Arkansas Optometry Practices Act, § 17-90-101 et seq., by any insurer or agent or employee of the insurer or by any department, agency, or employee of this state.

(3) (A) Nothing herein shall be construed to enlarge or diminish the practice of optometry as defined by law in the Arkansas Optometry Practices Act, § 17-90-101 et seq., and, in accordance with state law, sole and complete authority regarding determination of those acts, services, procedures, and practices that constitute the practice of optometry in this state shall be vested in the State Board of Optometry.

(B) This section shall specifically include, but not be limited to, authority of the State Board of Optometry to define the parameters of management and comanagement of persons licensed under the Arkansas Optometry Practices Act, § 17-90-101 et seq., in the treatment and management of postoperative and therapeutic care of the human eye.

(4) The provisions of this subsection shall not apply to any policy, contract, plan, or agreement until persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., become entitled to reimbursement for services by the insurer in the vision or human eye field.

(5) The purpose of this subsection is to ensure that persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95- 301 et seq., and § 17-95-401 et seq., or the Arkansas Optometry Practices Act, § 17-90-101 et seq., shall be entitled to payment or reimbursement on an equal basis for service in the vision or human eye field.

(c) (1) Notwithstanding any provision of any individual or group policy of accident and health insurance or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, in cases in which the policy, contract, plan, or agreement provides for payment or reimbursement for any services consisting of the diagnosis, medical, mechanical, or surgical treatment of ailments of the human foot provided by persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., the person entitled to benefits or person performing services under the policy, contract, plan, or agreement is entitled to payment or reimbursement on an equal basis for the service when the service is performed by any person licensed under the Arkansas Podiatry Practices Act, § 17-96-101 et seq.

(2) No person entitled to benefits under this subsection shall be denied freedom of choice of any practitioner licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the Arkansas Podiatry Practices Act, § 17-96-101 et seq., by any insurer or agency or employee of the insurer or by any department, agency, or employee of this state.

(3) Nothing in this subsection shall be construed to enlarge or diminish the practice of podiatry as defined by law in the Arkansas Podiatry Practices Act, § 17-96-101 et seq.

(4) The purpose of this subsection is to ensure that persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the Arkansas Podiatry Practices Act, § 17-96-101 et seq., shall be entitled to payment or reimbursement on an equal basis for service consisting of the diagnosis, medical, mechanical, and/or surgical treatment of ailments of the human foot.

(d) (1) Notwithstanding any provision of any individual or group policy of accident and health insurance, or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, in cases in which the policy, contract, plan, or agreement provides for payment or reimbursement for any services consisting of psychological evaluation, counseling, psychotherapy, or related mental health services, provided by persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., the person entitled to benefits or persons providing services under the policy, contract, plan, or agreement are entitled to payment or reimbursement on an equal basis for the service when the service is provided by any person licensed as a psychologist under § 17-97-201 et seq. and operating within his or her area of competence.

(2) No person entitled to benefits under this subsection shall be denied freedom of choice to select any practitioner licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or § 17-97-201 et seq. by any insurer or agency or employee of the insurer or by any department, agency, or employee of this state.

(3) Nothing in this subsection shall be construed to enlarge or diminish the practice of psychology as defined by law in § 17-97-201 et seq.

(4) The purpose of this subsection is to ensure that persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or persons licensed as psychologists under § 17-97-201 et seq. shall be entitled to payment or reimbursement on an equal basis for services consisting of psychological evaluation, counseling, psychotherapy, or related mental health services.

(e) (1) Notwithstanding any provision of any accident and health insurance contract or any group accident and health insurance contract or blanket accident and health insurance contract as provided for in this section and §§ 23-79-101 -- 23-79-107, 23-79-109 -- 23-79-113, 23-79-115 -- 23-79-128, 23-79-131 -- 23-79-134, and 23-79-202 -- 23-79-210, benefits shall not be denied thereunder for any health service performed by any person licensed pursuant to the provisions of the Arkansas Dental Practice Act, § 17-82-101 et seq., if the service performed was within the lawful scope of the person's license and the contract would have provided benefits if the service had been performed by a holder of a license issued pursuant to the provisions of the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(2) No person entitled to benefits under this subsection shall be denied freedom of choice to select any practitioner licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the Arkansas Dental Practice Act, § 17-82-101 et seq., by any insurer or agency or employee of the insurer or by any department, agency, or employee of this state.

(3) Nothing in this subsection shall be construed to enlarge or diminish the practice of dentistry as defined by the Arkansas Dental Practice Act, § 17-82-101 et seq.

(f) (1) Notwithstanding any provision of any individual or group policy of accident and health insurance, or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, in cases in which the policy, contract, plan, or agreement provides for payment or reimbursement for any anesthesia services provided by persons licensed under the Arkansas Medical Practices Act, § 17-95- 201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., the person entitled to benefits or the persons providing services under the policy, contract, plan, or agreement are entitled to the same method of payment for the service when the service is provided by any person licensed as a certified registered nurse anesthetist and operating within his or her area of competence.

(2) No person entitled to benefits under this subsection shall be denied freedom of choice to select any practitioner licensed under § 17-87-302 by any insurer or agency or employee of the insurer or by any department, agency, or employee of this state.

(3) Nothing in this subsection shall be construed to enlarge or diminish the practice of certified registered nurse anesthetists under § 17-87-302.

(4) The purpose of this subsection is to ensure that persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or persons licensed as certified registered nurse anesthetists under § 17-87-302 shall be entitled to the same method of payment for anesthesia services.

(g) (1) Notwithstanding any provision of any individual or group policy of accident and health insurance or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, whenever the policy, contract, plan, or agreement provides for payment or reimbursement for any service in the audiology field provided by persons licensed as audiologists under the Licensure Act of Speech-Language Pathologists and Audiologists, § 17-100-101 et seq., the person entitled to benefits or the person performing services under the policy, contract, plan, or agreement is entitled to payment or reimbursement on an equal basis for the service when the service is performed by any person licensed as an audiologist under the Licensure Act of Speech-Language Pathologists and Audiologists, § 17-100-101 et seq.

(2) No person entitled to benefits under this subsection shall be denied his or her freedom of choice of any practitioner licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the Licensure Act of Speech-Language Pathologists and Audiologists, § 17-100-101 et seq., by any insurer or agent or employee of the insurer or by any department, agency, or employee of this state.

(3) (A) Nothing in this subsection shall be construed to enlarge or diminish the practice of audiology as defined under § 17-100-103.

(B) Under state law, sole and complete authority regarding determination of those acts, services, procedures, and practices that may be reimbursed on an equal basis shall be vested in the Board of Examiners in Speech-Language Pathology and Audiology.

(C) This section shall specifically include, but not be limited to, the authority of the board to define the parameters of management and comanagement of persons licensed under the Licensure Act of Speech-Language Pathologists and Audiologists, § 17-100-101 et seq., in the treatment and management of hearing and disorders of hearing.

(4) The purpose of this subsection is to ensure that persons licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq., or the Licensure Act of Speech-Language Pathologists and Audiologists, § 17-100-101 et seq., shall be entitled to payment or reimbursement on an equal basis for service in the audiology field.

(5) The failure to comply with any provision in this subsection shall be deemed an unfair trade practice under the Trade Practices Act, § 23-66-201 et seq., and may be punished by fines and penalties established under §§ 23-60-108, 23-66-210, and 23-66-215.



§ 23-79-115 - Entitlement notwithstanding policy provisions -- Services performed by outpatient centers.

(a) (1) Notwithstanding any provisions of any individual or group accident and health insurance policy, or any provision of a policy, contract, plan, or agreement covering hospital or medical services, in cases in which the policy, contract, plan, or agreement provides for payment or reimbursement for any health care service provided by hospitals or related facilities as defined in § 20-9-201 or § 20-10-213, the person entitled to payment or reimbursement for services under the policy, contract, plan, or agreement is entitled to payment or reimbursement on an equal basis for the service when the service is provided by facilities licensed as outpatient surgery centers under §§ 20-9-214 and 20-9-215.

(2) This subsection applies to insurance policies and hospital service corporation contracts that are delivered or issued for delivery in this state more than one hundred twenty (120) days after July 6, 1977, and to such other contracts, plans, or agreements that are entered into or effectuated in this state more than one hundred twenty (120) days after July 6, 1977.

(b) (1) Notwithstanding any provisions of any individual or group accident and health insurance policy, or any provision of a policy, contract, plan, or agreement covering hospital or medical services, in cases in which the policy, contract, plan, or agreement provides for payment or reimbursement for any health care service provided by hospitals or related facilities as defined in § 20-9-201 or § 20-10-213, the person entitled to payment or reimbursement or services under the policy, contract, plan, or agreement is entitled to payment or reimbursement on an equal basis for the service when the service is provided by facilities licensed as outpatient psychiatric centers under §§ 20-9-214 and 20-9-215.

(2) This subsection applies to insurance policies and hospital service corporation contracts that are delivered or issued for delivery in this state more than one hundred twenty (120) days after July 20, 1979, and to such other contracts, plans, or agreements that are entered into or effectuated in this state more than one hundred twenty (120) days after July 20, 1979.



§ 23-79-116 - Execution.

(a) Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney-in-fact, employee, or representative authorized by the insurer.

(b) A facsimile signature of any executing individual may be used in lieu of an original signature.

(c) No insurance contract which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the policy.



§ 23-79-117 - Underwriters' and combination policies.

(a) (1) Two (2) or more authorized insurers may jointly issue and shall be jointly and severally liable on an underwriters' policy bearing their names.

(2) Any one (1) insurer may issue policies in the name of an underwriter's department, and the policy shall plainly show the true name of the insurer.

(b) With the approval of the Insurance Commissioner, two (2) or more insurers may issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage according to the terms of the policy, or for specified percentages or amounts thereof aggregating the full amount of insurance under the policy; and

(2) That service of process or of any notice or proof of loss required by the policy upon any of the insurers executing the policy shall constitute service upon all the insurers.

(c) This section shall not apply to cosurety obligations.



§ 23-79-118 - Noncomplying forms.

Any insurance policy, rider, or endorsement issued and otherwise valid which contains any condition or provision not in compliance with the requirements of this code shall not be thereby rendered invalid but shall be construed and applied in accordance with such conditions and provisions as would have applied had the policy, rider, or endorsement been in full compliance with this code.



§ 23-79-119 - Construction of policies.

(a) Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy and as amplified, extended, or modified by any rider, endorsement, or application made a part of the policy.

(b) All insurance contracts that are issued for specific terms and that may be renewed for subsequent terms at the option of the insured or the insurer shall be construed from and after their respective dates of renewal as being new contracts to the extent of having incorporated therein all applicable public policy that by statute or regulation may have become applicable to those contracts in the interval between:

(1) Original issuance or last renewal; and

(2) The renewal following the newly applicable statement of public policy.

(c) (1) Except as provided in this section, a health insurance issuer that provides individual health insurance coverage for major medical benefits to an individual shall renew or continue in force that coverage at the option of the individual.

(2) General Exceptions. A health insurance issuer may nonrenew or discontinue health insurance coverage providing major medical benefits for an individual in the individual market based on only one (1) or more of the following:

(A) Nonpayment of the Premium. The individual has failed to pay premiums or contributions under the terms of the health insurance coverage or the issuer has not received timely premium payments;

(B) Fraud. The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(C) Termination of the Plan. The issuer is ceasing to offer major medical coverage in the individual market under applicable state or federal law;

(D) Movement Outside the Service Area. In the case of a health insurance issuer that offers health insurance for major medical coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area or in an area for which the issuer is authorized to do business, but only if the individual major medical coverage is terminated under this subdivision (c)(2)(D) uniformly without regard to any health-status related factor of covered individuals; and

(E) Association Membership Ceases. In the case of health insurance for major medical coverage that is made available in the individual market only through one (1) or more bona fide associations, the membership of the individual in the association, as the basis on which the coverage is provided, ceases but only if the major medical coverage is terminated under this subdivision (c)(2)(E) uniformly without regard to any health status-related factor of covered individuals.

(3) Requirements for Uniform Termination of Coverage -- Particular Type of Coverage Not Offered. In the case in which an insurer decides to discontinue offering a particular type of health insurance providing major medical coverage offered to the individual market, coverage of this type may be discontinued by the issuer only if:

(A) The issuer provides to each covered individual with coverage of this type in the market notice of the discontinuation at least ninety (90) days before the date of the discontinuation of the coverage;

(B) The issuer offers to each individual in the individual market with coverage of this type the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in the market; and

(C) In exercising the option to discontinue coverage of this type and in offering the option of coverage under subdivision (c)(3)(B) of this section, the issuer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for the coverage.

(4) Discontinuance of Such Coverage -- In General. Subject to this section, in any case in which a health insurance issuer elects to discontinue offering all health insurance providing major medical coverage in the individual market in this state, health insurance coverage may be discontinued by the issuer only if the issuer provides to the Insurance Commissioner and to each individual notice of the discontinuance at least one hundred eighty (180) days before the date of expiration of the coverage.

(5) Prohibition on Market Reentry. In the case of a discontinuation in the individual market under this section, the issuer may not provide for the issuance of any health insurance providing major medical coverage in the market and state involved during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(6) Exception for Uniform Modification of Coverage. At the time of coverage renewal, a health insurance issuer may modify the health insurance providing major medical coverage for a policy form offered to individuals in the individual market so long as the modification is consistent with state law and effective on a uniform basis among all individuals with that policy form.

(7) Application to Coverage Offered Only Through Associations. In applying this section in the case of health insurance providing major medical coverage that is made available by a health insurance issuer in the individual market through only one (1) or more associations, a reference to an "individual" includes a reference to such an association of which the individual is a member.

(8) For purposes of this section, the terms or phrases "health insurance issuer", "health insurance coverage" or "coverage", "Insurance Commissioner", "network plan", "health status-related factor", "bona fide association", "individual market", and "eligible individual" shall have the same meaning as defined in § 23-86-303.

(d) The commissioner may promulgate rules that are necessary to implement and enforce this section for the protection of policyholders.



§ 23-79-120 - Binders.

(a) Binders or other contracts for temporary insurance may be made orally or in writing and shall be deemed to include all the usual terms of the policy as to which the binder was given together with such applicable endorsements as are designated in the binder, except as superseded by the clear and express terms of the binder.

(b) No binder shall be valid beyond the issuance of the policy with respect to which it was given, or beyond ninety (90) days from its effective date, whichever period is the shorter.

(c) If the policy has not been issued, a binder may be extended or renewed beyond the ninety (90) days with the written approval of the Insurance Commissioner or in accordance with such rules and regulations relative thereto as the commissioner may promulgate.

(d) This section shall not apply to life insurance or accident and health insurance.



§ 23-79-121 - Delivery of policy.

(a) (1) Subject to the insurer's requirements as to payment of premium, every policy shall be mailed or delivered to the insured or to the person entitled to receive it, within a reasonable period of time after its issuance, except when a condition required by the insurer has not been met.

(2) (A) The insurer may mail or deliver an electronic copy of the policy to the insured or to the person entitled to receive it.

(B) The insurer shall retain the electronic transmittal and an electronic or imaged copy of the policy as a part of the insurer's records.

(b) (1) In the event the original policy is delivered or is required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any property or motor vehicle and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to the property or vehicle is insured, then a duplicate of the policy, or a certificate of insurance setting forth the name and address of the insurer, insurance classification in the case of a vehicle, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, or memorandum thereof containing the same information, shall be delivered by the agent through whom the insurance was procured to each vendee, mortgagor, or pledgor named in the policy.

(2) No insurer shall have any responsibility or liability with respect to compliance or noncompliance with any requirement of this subsection.

(3) This subsection does not apply to insurance of aircraft.



§ 23-79-122 - Negotiability of premium notes.

(a) (1) No note given for premiums on insurance in this state shall be negotiated until the policy for which the note was given has been issued and delivered to the maker of the note, and all notes so given shall state the purpose for which the note was given.

(2) However, this subsection shall not be applicable in cases in which the policy is issued or approved in the form and at the rate applied for and the coverage is effective prior to the issuance or approval.

(b) Nothing in this section shall be construed in any way to invalidate these notes between the payee and payor, and notes when they become negotiable shall in all respects be as other negotiable paper.



§ 23-79-123 - Renewal by certificate.

(a) (1) Any insurance policy terminating by its terms at a specified expiration date and not otherwise renewable may be renewed or extended at the option of the insurer upon a currently authorized policy form and at the premium rate then required for that type of policy, for a specific additional period or periods by certificate or by endorsement of the policy or by electronic certificate or electronic endorsement properly executed and without requiring the issuance of a new policy.

(2) The insurer shall retain the electronic transmittal and a copy of the certificate or endorsement as a part of the insurer's records.

(b) By reasonable rules and regulations or by order the Insurance Commissioner may deny the use of such certificates for renewal of such types of policies or in such circumstances as may be necessary or advisable to protect insureds who may otherwise hold forms of policies which no longer contain all of the benefits or conditions applicable under similar policies currently issued by the same insurer.

(c) The provisions of this section shall not apply to policies issued for large commercial risks.



§ 23-79-124 - Assignment.

(a) A policy may be assignable or not assignable, as provided by its terms.

(b) Subject to its terms relating to assignability, any life or accident and health policy, under the terms of which the beneficiary may be changed upon the sole request of the insured, may be assigned, either by pledge or transfer of title, by an assignment executed by the insured alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer.

(c) Any assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment until the insurer has received at its home office written notice of termination of the assignment or pledge or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.



§ 23-79-125 - Payment by insurer -- Discharge.

(a) Whenever the proceeds of or payments under a life or accident and health insurance policy or annuity contract become payable in accordance with the terms of the policy or contract, or the exercise of any right or privilege thereunder, and the insurer makes payment of the amount in accordance with the terms of the policy or contract or in accordance with any written assignment thereof, the person then designated in the policy or contract or by the assignment as being entitled to the benefits shall be entitled to receive the proceeds or payments and to give full acquittance therefor.

(b) The payments shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that the other person claims to be entitled to the payment or some interest in the policy or contract.



§ 23-79-126 - Forms for proof of loss.

(a) An insurer shall furnish to any person claiming to have a loss under an insurance contract issued by the insurer forms of proof of loss for completion by the person, within twenty (20) days after a loss has been reported to the insurer, but the insurer shall not, by reason of the requirement to furnish forms, have any responsibility for or with reference to the completion of the proof or the manner of completion or attempted completion.

(b) However, failure of an insurer to furnish the forms of proof of loss within twenty (20) days after a loss has been reported to the insurer shall constitute a waiver of proof of loss requirements, and the insurer may not thereafter require a proof of loss.

(c) Further, the provisions of this section shall not be applicable to health, accident, or life insurers.



§ 23-79-127 - Claims administration by insurer not waiver.

Without limitation of any right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer thereunder:

(1) Acknowledgment of the receipt of notice of loss or claim under the policy;

(2) Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or uncompleted; or

(3) Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any loss or claim, except that investigating and negotiations may constitute a waiver of proof of loss requirements.



§ 23-79-128 - Right to insure spouse's life.

(a) (1) It shall be lawful for any married woman, by herself and in her name, or in the name of any third person, with his or her assent as her trustee, to cause to be insured, for her sole use, the life of her spouse for any definite period or for the term of his natural life.

(2) In case of her surviving her spouse, the sums or net amount of the insurance becoming due and payable by the terms of the insurance shall be payable to her and for her use.

(3) In case of death of the wife before the decease of her spouse, the amount of the insurance may be made payable to his or her children for their use, and to their guardian for them, if they are under age, as is provided in the policy of insurance.

(4) (A) All proceeds and avails of the insurance shall be free from the claims of the representatives of the spouse or of any of his creditors, whether or not the right to change the beneficiary is reserved or permitted.

(B) However, subject to the statute of limitations, the amount of any premiums for the insurance paid out of the funds or property of the spouse with intent to defraud creditors, including interest thereon, shall enure to their benefit from the proceeds of the policy, but the company issuing the policy shall be discharged of all liability on the policy by payment of its proceeds in accordance with its terms, unless, before such a payment, the company shall have written notice by or in behalf of a creditor of a claim to recover for premiums paid with intent to defraud creditors with specifications of the amount claimed.

(b) This section shall not be deemed to give the wife any present or vested interest in any policy of life insurance insuring the life of her spouse unless the wife is the owner in fact of the policy, either directly or through her expressly designated trustee, or unless otherwise provided in the policy.

(c) The provisions of this section shall also govern insurance procured on the life of a wife by her spouse.



§ 23-79-129 - Coverage of newborn infants.

(a) (1) Every accident and health insurance policy, contract, certificate, or health care plan sold, delivered, issued, or offered for sale, issue, or delivery in this state, other than coverage limited to expenses from accidents or specified diseases, whether an individual or group policy, contract, certificate, or plan that covers the insured and members of the insured's family, shall include coverage for newborn infant children by the insured from the moment of birth.

(2) The coverage of newborn children shall be the same as is provided for other members of the insured's family and shall include:

(A) Coverage for illness, injury, congenital defects, and premature birth;

(B) Coverage for tests for hypothyroidism, phenylketonuria, galactosemia, sickle-cell anemia, and all other disorders of metabolism for which screening is performed by or for the State of Arkansas, as well as any testing of newborn infants hereafter mandated by law; and

(C) Subject to minimum benefits required by § 23-99-404, coverage to pay for routine nursery care and pediatric charges for a well newborn child for up to five (5) full days in a hospital nursery or until the mother is discharged from the hospital following the birth of the child, whichever is the lesser period of time.

(b) The insurer may require that the insured give notice to his or her insurer of any newborn children within ninety (90) days of the birth or before the next premium due date, whichever is later.

(c) The Insurance Commissioner shall not approve any policy or contract to be sold, issued, or offered for sale in this state unless it shall specifically include the coverage required in this section for newborn infants.



§ 23-79-130 - Impairment of speech or hearing.

(a) Every accident and health insurer, hospital or medical service corporation, or health maintenance organization transacting accident and health insurance or providing health coverage in the State of Arkansas, which delivers or issues for delivery or renews, extends, or modifies accident and medical coverage on an expense-incurred service or prepaid basis, shall provide coverage for the necessary care and treatment of loss or impairment of speech or hearing, subject to the same durational limits, dollar limits, deductibles, and coinsurance factors as other covered services in the policies or contracts.

(b) This section does not apply to disability income, specified disease, hospital indemnity, or accident-only policies.

(c) The phrase "loss or impairment of speech or hearing" shall include those communicative disorders generally treated by a speech pathologist or audiologist licensed by the Board of Examiners in Speech-Language Pathology and Audiology and which fall within the scope of his or her area of certification.

(d) The additional coverage provided for in this section shall not apply to hearing instruments or devices.



§ 23-79-131 - Exemption of proceeds -- Life insurance.

(a) (1) If a policy of insurance is effected by any person on his or her own life or on another life in favor of a person other than himself or herself or, except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to the person, the lawful beneficiary or assignee of the policy, other than the insured or the person effecting the insurance or executors or administrators of the insured or the person effecting the insurance, shall be entitled to its proceeds and avails against the creditors and representatives of the insured and those of the person effecting the policy whether or not the right to change the beneficiary is reserved or permitted and whether or not the policy is made payable to the person whose life is insured, if the beneficiary or assignee shall predecease such a person.

(2) However, subject to the statute of limitations, the amount of any premiums for the insurance paid with intent to defraud creditors, including interest thereon, shall enure to their benefit from the proceeds of the policy, but the insurer issuing the policy shall be discharged of all liability thereof by payment of its proceeds in accordance with its terms unless, before the payment, the insurer shall have written notice at its home office, by or in behalf of a creditor, of a claim to recover for transfer made or premiums paid with intent to defraud creditors, with specifications of the amount so claimed.

(b) For the purposes of subsection (a) of this section, a policy shall also be deemed to be payable to a person other than the insured if, and to the extent that, a facility-of-payment clause or similar clause in the policy permits the insurer to discharge its obligation after the death of the individual insured by paying the death benefits to a person as permitted by the clause.



§ 23-79-132 - Exemption of proceeds -- Group life.

(a) (1) A policy of group life insurance or the proceeds thereof payable to the individual insured or to the beneficiary thereunder shall not be liable, either before or after payment, to be applied by any legal or equitable process to pay any debt or liability of the insured individual, or his or her beneficiary, or of any other person having a right under the policy.

(2) The proceeds of the policy, when not made payable to a named beneficiary or to a third person pursuant to a facility-of-payment clause, shall not constitute a part of the estate of the individual insured for the payment of his or her debts.

(b) This section shall not apply to group life insurance issued pursuant to § 23-83-106 to a creditor covering his or her debtors to the extent that the proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued.



§ 23-79-133 - Exemption of proceeds -- Accident and health insurance.

The proceeds or avails of all contracts of accident and health insurance and of provisions providing benefits on account of the insured's disability that are supplemental to life insurance or annuity contracts shall be exempt from all liability for any debt of the insured and from any debt of the beneficiary existing at the time the proceeds are made available for his or her use.



§ 23-79-134 - Exemption of proceeds -- Annuity contracts -- Assignability of rights.

(a) Benefits, rights, privileges, and options under any annuity or variable annuity contract, which are due or prospectively due the annuitant, shall not be subject to execution, attachment, or garnishment, nor shall the annuitant be compelled to exercise the rights, powers, or options under the contract, nor shall creditors be allowed to interfere with or terminate the contract except:

(1) As to amounts paid for any annuity or variable annuity with intent to defraud creditors, including interest thereon, and of which the creditor has given the insurer written notice at its home office prior to the making of payments to the annuitant out of which the creditor seeks to recover. The notice shall specify the amount claimed, or such facts as will enable the insurer to ascertain the amount, and shall set forth such facts as will enable the insurer to ascertain the insurance or annuity contract, the person insured or annuitant, and the payments sought to be avoided on the ground of fraud; and

(2) If the total benefits presently due and payable to any annuitant under all annuity contracts under which he or she is an annuitant shall at any time exceed the exemptions granted an annuitant by law, a court of appropriate jurisdiction may order the annuitant to pay to a judgment creditor or apply on the judgment, in installments, such portion of the excess benefits as to the court may appear just and proper, after due regard for the reasonable requirements of the judgment debtor and his or her family, if dependent upon him or her, as well as any payments required to be made by the annuitant to other creditors under prior court orders.

(b) If the contract so provides, the benefits, rights, privileges, or options accruing under the contract to a beneficiary or assignee shall not be transferable nor subject to commutation, and, if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained in this section for the annuitant shall apply with respect to the beneficiary or assignee.

(c) An "annuity contract" within the meaning of this section shall be any obligation to pay certain sums at stated times, during life or lives, or for a specified term or terms, issued for a valuable consideration, regardless of whether or not the sums are payable to one (1) or more persons jointly or otherwise, but does not include payments under life insurance contracts at stated times during life or lives or for a specified term or terms.

(d) A "variable annuity" contract within the meaning of this section shall be any obligation to pay sums at stated times, during life or lives, or for a specified term or terms, issued for a valuable consideration, regardless of whether or not the sums are payable to one (1) or more persons jointly or otherwise, where the sums payable vary directly according to investment experience with respect to the variable annuity contract, but does not include annuity contracts or payments under life insurance contracts at stated times during life or lives, or for a specified term or terms.



§ 23-79-135 - Prompt payment of certain claims required.

In any case in which an insured under any hospital, medical, or surgical policy or plan, or any accident policy, becomes entitled to benefits thereunder in an amount of three hundred dollars ($300) or less and the company, association, or organization, except governmental or nonprofit organizations, issuing the policy or plan denies liability or fails to pay benefits within a reasonable time after demand is made therefor by the insured or member, then the company, association, or organization shall be liable to the insured for the benefits, and, in addition thereto, a penalty in an amount equal to benefits to which the insured is found to be entitled.



§ 23-79-136 - Agreement for insurer to invest premium prohibited.

(a) It is unlawful for any insurance company authorized to do business in this state to issue or offer for sale or issue in this state any policy of insurance under which the insurer agrees to invest a portion of the policy premium, whether for one (1) or more years, and hold a portion of the policy premium for investment in its own name either directly or indirectly, or as trustee for the benefit of the insured or for the benefit of a certain class of policyholders.

(b) Any insurance company issuing or offering to issue any policy in violation of the provisions of subsection (a) of this section upon conviction shall be fined in any sum not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), and in addition, the authority of the insurance company to do business in this state may be revoked.

(c) (1) This section shall not be construed to prohibit the offer or sale of a variable annuity contract issued, or variable benefit payable, in compliance with the applicable requirements of the Arkansas Insurance Code, the Securities Act of 1933, the Investment Company Act of 1940, and the Arkansas Securities Act, § 23-42-101 et seq.

(2) This section shall not apply to contracts with respect to amounts maintained by insurers in such group pension, profit-sharing, and annuity separate accounts as may be authorized by law.

(3) This section shall not apply to policy provisions permitting benefits to be left on deposit with the insurer at a specified rate of interest.



§ 23-79-137 - Coverage for adopted minors.

(a) Every accident and health insurance policy, self-insured health plan, hospital and medical service contract, contract, certificate, or health care plan sold, delivered, issued, or offered for sale, issue, or delivery in this state, whether an individual or group policy, contract, or plan, that covers the insured and members of the insured's family shall include coverage for any minor under the charge, care, and control of the insured whom the insured has filed a petition to adopt. The coverage of the minor shall be the same as provided for other members of the insured's family.

(b) The coverage required by this section shall begin on the date of the filing of a petition for adoption if the insured applies for coverage within sixty (60) days after the filing of the petition for adoption. However, the coverage required by this section shall begin from the moment of birth if the petition for adoption and application for coverage is filed within sixty (60) days after the birth of the minor.

(c) The coverage required by this section shall terminate upon the dismissal or denial of a petition for adoption.



§ 23-79-138 - Information to accompany policies.

(a) The following information shall accompany every policy of life insurance, accident and health insurance, property insurance, casualty insurance, or title insurance issued and covering risks located, resident, or to be performed in the State of Arkansas:

(1) The complete address and telephone number, including a toll-free number if available, of the policyholder's service office of the company issuing the policy;

(2) The name, address, and telephone number of the producer or agency soliciting the policy if applicable; and

(3) The address and telephone number, including a toll-free number if available, of the State Insurance Department.

(b) A person who fails to comply with this section is subject to the penalties provided in § 23-60-108.

(c) The Insurance Commissioner may adopt appropriate rules to enforce and carry out the intent and purposes of this section.



§ 23-79-139 - Benefits for alcohol or drug dependency treatment.

(a) (1) Every insurer, hospital and medical service corporation, and health maintenance organization transacting accident and health insurance in this state shall offer and make available under all group policies, contracts, and plans providing hospital and medical coverage on an expense incurred, service, or prepaid basis benefits for the necessary care and treatment of alcohol and other drug dependency that are not less favorable than for physical illness generally, subject to the same durational limits, dollar limits, deductibles, and coinsurance factors, except as provided in this section.

(2) (A) The offer for these benefits shall be subject to the right of the policy or contract holder to reject the coverage or select any alternative level of benefits.

(B) The rejection by the policy or contract holder shall be in writing.

(b) Any benefits provided under alcohol or drug dependency coverage shall be determined as necessary care and treatment in an alcohol or drug dependency treatment facility or care and treatment in a hospital.

(c) Treatment may include detoxification, administration of a therapeutic regimen for the treatment of alcohol or drug dependent or substance abusing persons, and related services.

(d) The facility or unit may be:

(1) A unit within a general hospital or an attached or freestanding unit of a general hospital;

(2) A unit within a psychiatric hospital or an attached or freestanding unit of a psychiatric hospital; or

(3) A freestanding facility specializing in treatment of persons who are substance abusers or are alcohol or drug dependent, and may be identified as "chemical dependency, substance abuse, alcoholism, or drug abuse facilities", "social setting detoxification facilities", and "medical detoxification facilities", or by other names if the purpose is to provide treatment of alcohol or drug dependent or substance abusing persons, but shall not include halfway houses or recovery farms.

(e) Every policy or contract of insurance that provides benefits for alcohol or drug dependency treatment and that provides total annual benefits for all illnesses in excess of six thousand dollars ($6,000) is subject to the following conditions:

(1) The policy or contract shall provide, for each twenty-four-month period, a minimum benefit of six thousand dollars ($6,000) for the necessary care and treatment of alcohol or drug dependency;

(2) No more than one-half (1/2) of the policy's or contract's maximum benefits for alcohol or drug dependency for a twenty-four-month period shall be paid for the necessary care and treatment of alcohol or drug dependency in any thirty-consecutive-day period; and

(3) The policy or contract shall provide a minimum benefit of twelve thousand dollars ($12,000) for the necessary care and treatment of alcohol or drug dependency for the life of the recipient of benefits.

(f) For the purposes of this section, the term "alcohol or drug dependency treatment facility" shall mean a public or private facility, or unit in a facility, that is engaged in providing treatment twenty-four (24) hours a day for alcohol or drug dependency or substance abuse, that provides a program for the treatment of alcohol or other drug dependency pursuant to a written treatment plan approved and monitored by a physician, and that is also properly licensed or accredited to provide those services by the Bureau of Alcohol and Drug Abuse Prevention of the Department of Health.

(g) Nothing in this section shall prohibit any certificate or contract from requiring the most cost-effective treatment setting to be utilized by the person undergoing necessary care and treatment for alcohol or drug dependency.

(h) As used in this section, "alcohol or drug dependency" means the pathological use or abuse of alcohol or other drugs in a manner or to a degree that produces an impairment in personal, social, or occupational functioning and that may, but need not, include a pattern of tolerance and withdrawal.

(i) This section shall apply to group policies or contracts delivered or issued for delivery or renewed in this state after November 17, 1987, but shall not apply to blanket short-term travel accident only, limited or specified disease, conversion policies or contracts, nor to policies or contracts referred to as medicare supplement policies, designed for issuance to persons eligible for coverage under Title XVIII of the Social Security Act.



§ 23-79-140 - Mammograms.

(a) (1) "Mammography" means radiography of the breast.

(2) "Screening mammography" is a radiologic procedure provided to a woman, who has no signs or symptoms of breast cancer, for the purpose of early detection of breast cancer. The procedure entails two (2) views of each breast and includes a physician's interpretation of the results of the procedure.

(3) "Diagnostic mammography" is a problem-solving radiologic procedure of higher intensity than screening mammography provided to women who are suspected to have breast pathology. Patients are usually referred for analysis of palpable abnormalities or for further evaluation of mammographically detected abnormalities. All images are immediately reviewed by the physician interpreting the study, and additional views are obtained as needed. A physical examination of the breast by the interpreting physician to correlate the radiologic findings is often performed as part of the study.

(b) Every accident and health insurance company, hospital service corporation, health maintenance organization, or other accident and health insurance provider in the State of Arkansas shall offer, after January 1, 1990, to each master group contract holder as an optional benefit, coverage for at least the following mammogram screening of occult breast cancer:

(1) A baseline mammogram for a woman covered by such a policy who is thirty-five (35) to forty (40) years of age;

(2) A mammogram for a woman covered by such a policy who is forty (40) to forty-nine (49) years of age, inclusive, every one (1) to two (2) years based on the recommendation of the woman's physician;

(3) A mammogram each year for a woman covered by such a policy who is at least fifty (50) years of age;

(4) Upon recommendation of a woman's physician, without regard to age, when the woman has had a prior history of breast cancer or when the woman's mother or sister has had a history of breast cancer; and

(5) Insurance coverage for screening mammograms will not prejudice coverage for diagnostic mammograms as recommended by the woman's physician.

(c) (1) The insurers shall pay not less than fifty dollars ($50.00) for each screening mammogram, which shall include payment for both the professional and technical components.

(2) In case of hospital out-patient screening mammography, and comparable situations, when there is a claim for professional sevices separate from the claim for technical services, the claim for the professional component will not be less than forty percent (40%) of the total fee.

(d) Furthermore, no insurer shall pay for mammographies performed in an unaccredited facility after January 1, 1990.



§ 23-79-141 - Children's Preventive Health Care Act.

(a) Title. This section shall be known and may be cited as the "Children's Preventive Health Care Act".

(b) Declaration of Purposes. The purpose of this section is to assure that all children eighteen (18) years of age and younger are provided with insurance coverage for preventive health care services during their formative years in order to facilitate early detection and prevention of physical and mental illness, thereby avoiding the risks of the extreme costs associated with many preventable childhood diseases. In addition to improving the health of children, providing insurance coverage for children's preventive health care services enhances the care-giving skills of parents and helps strengthen the family unit. Providing insurance coverage for children's preventive health care will also reduce the disruption to the emotional and financial well-being of families that often accompanies physical and mental illness among children.

(c) Definitions. As used in this section:

(1) "Children's preventive health care services" means physician-delivered or physician-supervised services for eligible dependents from birth through eighteen (18) years of age, with periodic preventive care visits, including medical history, physical examination, developmental assessment, anticipatory guidance, and appropriate immunizations and laboratory tests, in keeping with prevailing medical standards for the purposes of this section; and

(2) "Periodic preventive care visits" means the routine tests and procedures for the purpose of detection of abnormalities or malfunctions of bodily systems and parts according to accepted medical practice.

(d) Applicability. (1) Every accident and health insurer, hospital or medical service corporation, health maintenance organization, fraternal benefit society, and self-insured plan transacting accident and health insurance or providing accident and health coverage in this state that delivers, issues for delivery in this state, or renews, extends, or modifies accident and health policies, contracts, certificates, and plans providing hospital and medical coverage on an expense-incurred, service, or prepaid basis, which contracts provide coverage for a family member of the insured person, shall provide to the contract holder coverage for periodic preventive care visits for covered persons from the moment of birth through eighteen (18) years of age.

(2) This section does not apply to disability income, specified disease, medicare supplement, hospital indemnity, or accident-only policies.

(e) Coverage. (1) Each accident and health insurance policy, contract, certificate, or plan providing benefits for children's preventive health care services on a periodic basis shall include twenty (20) visits at approximately the following age intervals:

(A) Birth;

(B) Two (2) weeks;

(C) Two (2) months;

(D) Four (4) months;

(E) Six (6) months;

(F) Nine (9) months;

(G) Twelve (12) months;

(H) Fifteen (15) months;

(I) Eighteen (18) months;

(J) Two (2) years;

(K) Three (3) years;

(L) Four (4) years;

(M) Five (5) years;

(N) Six (6) years;

(O) Eight (8) years;

(P) Ten (10) years;

(Q) Twelve (12) years;

(R) Fourteen (14) years;

(S) Sixteen (16) years; and

(T) Eighteen (18) years.

(2) An accident and health insurance policy, contract, certificate, or plan may provide that children's preventive health care services that are rendered during a periodic review shall only be covered to the extent that those services are provided by or under the supervision of a single physician during the course of one (1) visit.

(f) Reimbursement, Coinsurance, and Deductibles. (1) The benefits that are mandated by this section shall be reimbursed at levels established by the Insurance Commissioner.

(2) (A) Benefits for recommended immunization services shall be exempt from any copayment, coinsurance, deductible, or dollar limit provisions in the accident and health insurance policy. This exemption shall be explicitly stated in the policy.

(B) All other children's preventive health care services will be subject to copayment, coinsurance, deductible, or dollar limit provisions in the accident and health insurance policy.



§ 23-79-142 - Payment for services of psychological examiners.

Every insurer or hospital and medical service corporation that issues a group accident and health insurance policy, contract, or agreement in this state that provides for mental health coverage shall offer coverage for the payment of services rendered by psychological examiners. The offer shall be made either at the time of application for, or upon the first renewal of such a policy, contract, or agreement after July 15, 1991. If such an offer is accepted, the amount paid for services provided by psychological examiners shall be subject to the same limitations as set forth in the policy for mental health coverage.



§ 23-79-144 - Minor children -- Certain provisions denying or restricting coverage void.

(a) (1) No contract of individual or group health care coverage sold, delivered, issued for delivery, renewed, or offered for sale in this state by any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall, directly or indirectly, restrict or deny health care coverage due to the fact that the minor child does not reside with the noncustodial parent or that the parent-child relationship was established through a paternity action or that the minor child is covered through the state-administered medicaid program or that the minor child is not claimed as a dependent on the noncustodial parent's federal or state income tax return.

(2) (A) Furthermore, no insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall, directly or indirectly, restrict or deny benefits to a minor child because the child lives outside of its service area.

(B) Benefits provided outside the service area shall be in accordance with the terms and conditions of the health care plan.

(C) All contract of individual or group health care coverage sold, delivered, issued for delivery, renewed, or offered for sale in this state by any insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation shall provide for the immediate enrollment of the minor child or children.

(b) Any insurance policy provision which would deny or restrict coverage to a minor child under such circumstances shall be void as against public policy.



§ 23-79-146 - Subrogation recovery.

(a) (1) Any casualty insurer, accident and health insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation that issues, delivers, or renews a contract of accident and health insurance or individual or group accident and health care coverage containing a provision for subrogation for any benefits or services of any kind furnished to an insured, or for payments made or credit extended to or on behalf of any covered person for a physical condition or injury caused by a third party or for which a third party may be liable, shall be entitled to receive subrogation benefits from the third party.

(2) In the event that an insured or covered person recovers from a third party, reasonable cost of collection and attorney's fees thereof shall be assessed against the insurer and the insured in the proportion each benefits from the recovery.

(b) In the event more than one (1) casualty insurer, accident and health insurer, health maintenance organization, self-funded group, multiple-employer welfare arrangement, or hospital or medical services corporation having contractual subrogation rights is entitled to the subrogation benefits specified in subsection (a) of this section, reasonable cost of collection and attorney's fees thereof shall be assessed against the insurers and the insured in the proportion each benefits from the recovery.



§ 23-79-147 - Prescription medication.

(a) As used in this section:

(1) "Commissioner" means the Insurance Commissioner of the State Insurance Department;

(2) "Insurance policy" means any individual, group, or blanket policy, contract, or evidence of coverage written, issued, amended, delivered, or renewed in this state, or which provides such insurance for residents of this state by an insurance company, hospital medical corporation, or health maintenance organization; and

(3) "Medical literature" means articles from major peer-reviewed medical journals specified by the United States Department of Health and Human Services pursuant to section 1861(t)(2)(B) of the Social Security Act, 107 Stat. 591 (1993), 42 U.S.C. § 1395x(t)(2)(B), as amended.

(b) An insurance policy that provides coverage for prescription drugs shall not limit or exclude coverage for any drug approved by the United States Food and Drug Administration for use in the treatment of cancer on the basis that the drug has not been approved by the United States Food and Drug Administration for the treatment of the specific type of cancer for which the drug has been prescribed if:

(1) The drug has been recognized as safe and effective for treatment of that specific type of cancer in any of the following standard reference compendia, unless the use is identified as not indicated in one (1) or more of these standard reference compendia:

(A) (i) The American Hospital Formulary Service Drug Information;

(ii) The National Comprehensive Cancer Network Drugs and Biologics Compendium;

(iii) The Elsevier Gold Standard's Clinical Pharmacology; or

(B) The drug has been recognized as safe and effective for treatment of that specific type of cancer in two (2) articles from medical literature that have not had their recognition of the drug's safety and effectiveness contradicted by clear and convincing evidence presented in another article from medical literature; or

(2) Other authoritative compendia as identified by the Secretary of the United States Department of Health and Human Services or the commissioner may be used to provide coverage by an insurer at the insurer's discretion.

(c) Coverage of a drug required by subsection (b) of this section includes medically necessary services associated with the administration of the drug, provided that such services are covered by the insurance policy.

(d) Subsection (b) of this section shall not be construed to do any of the following:

(1) Require coverage for any drug if the United States Food and Drug Administration has determined its use to be contraindicated for the treatment of the specific type of cancer for which the drug has been prescribed;

(2) Alter any law with regard to provisions limiting the coverage of drugs that have not been approved by the United States Food and Drug Administration; or

(3) Create, impair, alter, limit, modify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.



§ 23-79-148 - Medical transportation services.

(a) (1) Every insurance policy, other than a policy excluded pursuant to subsection (d) of this section, that provides specific coverage exclusively for medical transportation services, that is sold, delivered, issued for delivery, renewed, or offered for sale in this state by an insurer shall contain a provision providing for direct reimbursement to the provider of covered medical transportation service, if the provider has not received payment for those services from any other source.

(2) The service fee charged shall be in accordance with the American Ambulance Association practice guidelines and shall not be more than the normal charge for the services.

(b) This section shall not apply if the provider for the medical transportation services has entered into a contract for direct payment with the insurer.

(c) (1) For the purpose of this section, "direct reimbursement" means the insurer shall pay the medical transportation service directly, pursuant to a claim filed by the insured, and the medical transportation provider shall not demand payment from the insured until having received payment from the insurer.

(2) Upon receiving payment from the insurer, the medical transportation provider may demand payment from the insured for any unpaid portion of the provider's fee.

(d) This section shall not apply to any accident and health care policy, whether the policy is in the form of a health maintenance organization evidence of coverage or health care plan as defined in § 23-76-102(4) and (5), or an accident and health policy governed by §§ 23-85-101 -- 23-85-134, 23-85-136, and 23-85-137, or a group and blanket accident and health insurance policy governed by §§ 23-86-101 -- 23-86-104, 23-86-106 -- 23-86-118, or a medicare supplement policy, or any other form.



§ 23-79-149 - Prescription drug benefits.

(a) As used in this section, "insurance policy" means any individual, group, or blanket policy, contract, or evidence of coverage written, issued, amended, delivered, or renewed in this state, or which provides such insurance for residents of this state, by an insurance company, hospital medical corporation, or health maintenance organization.

(b) No insurance company, hospital medical corporation, or health maintenance organization issuing insurance policies in this state shall contract with a pharmacist, pharmacy, pharmacy distributor, or wholesale drug distributor, nonresident or otherwise, to provide benefits under such insurance policies for the shipment or delivery of a dispensed legend drug into the State of Arkansas, unless the pharmacist, pharmacy, or distributor has been granted a license or permit from the Arkansas State Board of Pharmacy to operate in the State of Arkansas.

(c) (1) Each insurance policy shall apply the same coinsurance, co-payment, and deductible factors to covered drug prescriptions filled by a pharmacy provider who participates in the insurance policy's network if the provider meets the contract's explicit product cost determination.

(2) Nothing in this subsection shall be construed to prohibit the insurance policy from applying different coinsurance, copayment, and deductible factors between and among generic and brand name drugs.

(d) Insurance policies shall not set a limit on the quantity of drugs which an enrollee may obtain at any one (1) time with a prescription, unless the limit is applied uniformly to all pharmacy providers in the insurance policy's network.

(e) (1) For the purpose of this subsection, "maintenance drug" means a drug prescribed by a practitioner who is licensed to prescribe drugs and used to treat a medical condition for a period greater than thirty (30) days.

(2) Insurance policies shall not insist or mandate any provider to change an enrollee's maintenance drug, unless the prescribing provider and enrollee agree to such a change.

(3) Notwithstanding other provisions of law to the contrary, insurance policies that change an enrollee's maintenance drug without the consent of the provider and enrollee shall be liable to the provider or enrollee, or both, for any damages resulting from the change.

(f) The Insurance Commissioner shall enforce the provisions of this section and shall impose and collect a penalty of one thousand dollars ($1,000) for the first violation of this section and a penalty of five thousand dollars ($5,000) for each subsequent violation of this section. In addition, the commissioner shall have all the powers to enforce this section as are granted to the commissioner elsewhere in the Arkansas Insurance Code.

(g) The commissioner shall have all the powers to enforce this section, including, but not limited to, ensuring that the different coinsurance, copayment, and deductible factors applicable between and among generic and brand name drugs are reasonable, as are granted to the commissioner elsewhere in the Arkansas Insurance Code.



§ 23-79-150 - Health care plan -- Health carrier.

(a) (1) (A) "Health care plan" means any individual, blanket, or group plan, policy, or contract for health care services issued or delivered by a carrier in this state, including indemnity and managed care plans.

(B) "Health care plan" does not mean a plan that provides coverage only for:

(i) A specified accident or accident-only coverage or long-term care insurance as defined in the Long-Term Care Insurance Act, § 23-97-201 et seq.

(ii) A Medicare supplement policy of insurance, as defined by the Insurance Commissioner by regulation;

(iii) Coverage under a plan through Medicare, Medicaid, or the Federal Employees Health Benefit Program;

(iv) Any coverage issued under Chapter 55 of Title 10 of the United States Code, existing on January 1, 2001, and any coverage issued as supplemental to that coverage; and

(v) Any coverage issued as supplemental to liability insurance, workers' compensation, or similar insurance; and

(2) "Health carrier" means any accident and health insurance company, referred to in law as disability insurance company, hospital or medical services corporation, or health maintenance organization, including a so-called dental maintenance organization, issuing or delivering health care plans in this state.

(b) (1) Every health carrier shall offer optional coverage in its health care plans for the medical treatment of musculoskeletal disorders affecting any bone or joint in the face, neck, or head, including temporomandibular joint disorder and craniomandibular disorder. Treatment shall include both surgical and nonsurgical procedures.

(2) This coverage shall be provided for medically necessary diagnosis and treatment of these conditions whether they are the result of accident, trauma, congenital defect, developmental defect, or pathology. (3) This coverage shall be the same as that provided for any other musculoskeletal disorder in the body and shall be provided whether prescribed or administered by a physician or dentist.

(c) (1) The policyholder shall accept or reject the optional coverage in writing on the application.

(2) The application shall specifically and conspicuously inform the policyholder that rejection of the option means that covered benefits provided to insureds or enrollees will not include temporomandibular joint disorder or craniomandibular disorder.

(d) Nothing in this section shall prevent an insurer from including such coverage for any or all musculoskeletal disorders affecting any bone or joint in the face, neck, or head as part of a policy's basic coverage, in lieu of offering optional coverage.

(e) This section shall apply to those health care plans issued, delivered, renewed, extended, amended, or modified on or after August 13, 2001.



§ 23-79-151 - Liability insurance -- Notice requirements prior to expiration of policy.

(a) (1) When an insurer writing workers' compensation insurance, employers' liability insurance, or professional liability insurance, including, but not limited to, medical malpractice insurance, revises its rates or rules and the revision results in a premium increase equal to or greater than twenty-five percent (25%) on any renewal policy issued for a term of twelve (12) months or less, the insurer shall mail or deliver to the insured's agent not less than sixty (60) days prior to the effective date of renewal and to the insured not less than thirty (30) days prior to the effective date of renewal notice specifically stating the insurer's intention to increase the premium by an amount equal to or greater than twenty-five percent (25%).

(2) If the notice is not given as stated in subdivision (a)(1) of this section, the insurer is required to extend the existing policy sixty (60) days from the date the notice is mailed or delivered. The premium for the policy as extended in such circumstances shall be no more than the pro rata premium of the existing policy.

(b) Except in the case of nonpayment of premium, an insurer shall renew a policy unless a written notice of nonrenewal is mailed at least sixty (60) days prior to the:

(1) Expiration date of the policy; or

(2) Anniversary date of a policy for a term longer than one (1) year and not having a fixed expiration date.



§ 23-79-152 - Cancellation, increase in premium, and negative risk rating prohibited when insured not at fault.

(a) Except as provided in subsection (c) of this section, when a person is innocent of any negligent or intentional act that was the proximate cause of an accident or injury whether or not a claim is filed under any policy or contract of insurance, no insurer authorized to transact the business of motor vehicle liability insurance in this state shall solely as a result of the accident or injury:

(1) Cancel the person's insurance policy or contract;

(2) Increase the premium during the term or upon renewal of the person's insurance policy or contract; or

(3) Lower or otherwise negatively impact the risk rating of the person.

(b) Any insurer that violates the provisions of this section shall be subject to the procedure and penalties provided under the Trade Practices Act, § 23-66-201 et seq.

(c) Nothing in this section shall prevent an insurer from canceling, not renewing, or revising the rating of an insurance policy if the insurer is otherwise permitted to do so by statute or regulation.



§ 23-79-153 - Health insurance -- Closing a block of business.

(a) As used in this section:

(1) "Block of business" means a particular policy form or contract other than a group policy form or contract providing health insurance coverage that includes distinct benefits, services, and terms individually underwritten and issued by a carrier to one (1) or more individuals residing in the State of Arkansas;

(2) "Carrier" means an entity subject to the insurance laws of the State of Arkansas or the jurisdiction of the Insurance Commissioner that contracts or offers to contract to provide health insurance coverage, including, but not limited to, an insurance company, a health maintenance organization, or a hospital medical service corporation;

(3) "Closed block of business" means a block of business that a carrier ceases to actively offer or sell to new applicants; and

(4) (A) "Health insurance coverage" means benefits consisting of medical, pharmaceutical, surgical, hospitalization, or similar goods or services for the purpose of preventing, alleviating, curing, or healing human illness provided directly or indirectly through insurance, reimbursement, or otherwise, including:

(i) Items and services paid under any policy or contract individually underwritten and issued by a carrier; and

(ii) Without limitation, the following classifications of individual policies or individual contracts offered by a carrier:

(a) Comprehensive major medical;

(b) Critical illness and specified disease;

(c) Dental;

(d) HMO and managed care;

(e) Industrial health;

(f) Medical and surgical outpatient benefits;

(g) Supplemental hospital indemnity; and

(h) Vision.

(B) "Health insurance coverage" does not include policies or contracts covering only:

(i) Accident, credit, disability income, or long-term care insurance;

(ii) Automobile medical payment insurance;

(iii) A Medicare supplemental policy as defined in 42 U.S.C. § 1395ss(g)(1), as it existed on January 1, 2005; or

(iv) Claims under the Workers' Compensation Law, § 11-9-101 et seq., or the Public Employee Workers' Compensation Act, § 21-5-601 et seq.

(b) (1) A block of business shall not be closed by a carrier unless the carrier pools the experience of the closed block of business with all blocks of business within the same classification previously closed by the carrier for the purpose of determining the percentage premium rate increase of any policy or contract within the closed block of business.

(2) The carrier shall not impose a rate penalty or surcharge under subdivision (b)(1) of this section beyond that which reflects the experience of the combined pool.

(c) The commissioner may approve other rate increases based upon:

(1) The size of the rate action;

(2) The experience of policy forms within a pool;

(3) The remaining amount of health insurance coverage in force by policy or contract form; and

(4) Other factors the commissioner considers appropriate.

(d) (1) Unless an insurer presents evidence satisfactory to the commissioner to the contrary, a block of business shall be presumed to be closed if the block of business has been in existence for more than twenty-four (24) months and:

(A) For a period of twenty-four (24) months, the number of contracts for the block of business has decreased by twelve percent (12%) or more; or

(B) The block of business has fewer than one hundred (100) policies or contracts in the State of Arkansas.

(2) (A) The fact that a block of business does not meet one (1) of the presumptions set forth in this subsection shall not preclude a different determination by the commissioner .

(B) At the request of an insurer adversely affected by the commissioner's determination, the commissioner shall schedule a hearing within thirty (30) days after receipt of the request for a hearing.

(3) (A) The closed block of business for a class of policies or contracts shall be determined at the time of a rate filing of any block of business within the class.

(B) In addition, other blocks of business within the same class shall be reviewed before submitting a proposed rate increase for the block of business.

(C) A justification for excluding the block of business from the closed block of business shall be included as part of the proposed rate increase.

(e) (1) A carrier shall notify the commissioner in writing within thirty (30) days of its decision to close a block of business.

(2) The carrier shall provide any additional information requested by the commissioner within:

(A) Fifteen (15) business days of the request; or

(B) A later time if allowed by the commissioner.

(f) A carrier shall preserve for a period of not less than five (5) years in an identified location that is readily accessible for review by the commissioner all books and records relating to any action taken by the carrier under subsection (b) of this section.

(g) A carrier with the purpose of evading this section shall not:

(1) Offer or sell any policy or contract; or

(2) Provide false or misleading information about the active or closed status of a block of business.



§ 23-79-154 - Reimbursement for physician assistant services.

(a) As used in this section, "health plan" means any group, blanket, or individual accident and health insurance policy, contract, or plan issued in this state by an insurance company, a hospital medical service corporation, or a health maintenance organization, provided that nothing in this subchapter shall apply to accident only, specified disease, hospital indemnity, Medicare supplement, long-term care, disability income, or other limited benefit health insurance policies.

(b) A health plan shall not refuse to reimburse a physician at the full rate for health care services provided by a physician assistant if the practice complies with the laws of this state.

(c) A health plan shall not impose a practice or supervision restriction on a physician assistant that is inconsistent with or more restrictive than the restriction already imposed by the laws of this state.



§ 23-79-155 - Commercial general liability insurance.

(a) A commercial general liability insurance policy offered for sale in this state shall contain a definition of "occurrence" that includes:

(1) Accidents, including continuous or repeated exposure to substantially the same general harmful conditions; and

(2) Property damage or bodily injury resulting from faulty workmanship.

(b) This section is not intended to restrict or limit the nature or types of exclusions from coverage that an insurer may include in a commercial general liability insurance policy.






Subchapter 2 - -- Suits Against Insurers

§ 23-79-201 - Claims arising outside the United States -- Automobile liability insurer.

A person having a claim for personal injury or property damage arising out of the use of a motor vehicle in a foreign country by another who, at the time of the injury or damage, was covered by a policy of automobile liability insurance with an insurer subject to the jurisdiction of the courts of this state, may sue the insurer directly on the claim in any court of competent jurisdiction in the county of which the person was a resident at the time the injury or damage occurred.



§ 23-79-202 - Limitation of actions.

(a) An action may be maintained in the courts of this state by an insured or any other person on his or her behalf to recover on any claim or loss arising under a policy of insurance on property or life against the insurer issuing the policy or against the sureties on any bond filed by the insurer as a condition precedent to its right to do business in this state, at any time within the period prescribed by law for bringing actions on promises in writing.

(b) Any stipulation or provision in the policy or contract requiring the action to be brought within any shorter time or be barred is void.



§ 23-79-203 - Trial by jury.

(a) No insurance policy or annuity contract shall contain any condition, provision, or agreement which directly or indirectly deprives the insured or beneficiary of the right to trial by jury on any question of fact arising under the policy or contract.

(b) All such provisions, conditions, or agreements shall be void.



§ 23-79-204 - Venue.

(a) An action brought in this state by or in behalf of the insured or beneficiary against an insurer as to a loss occurring or benefits or rights provided under an insurance policy or annuity contract shall be brought in either:

(1) The county in which the loss occurred, or the insured died, in the case of life insurance; or

(2) The county of the insured's residence at the time of the loss or death.

(b) Actions brought in this state against an insurer under § 23-79-210, which provides that the liability insurer may be sued directly where the insured is legally immune, shall be brought either in the county where the injury or damage occurred or where one (1) or more of the plaintiffs resided at the time of the injury or damage.

(c) The venue of all other actions against a domestic insurer shall be as provided in § 16-60-104.



§ 23-79-205 - Service of process.

(a) In any suit brought in this state against an insurer, process may be served upon the insurer as follows:

(1) As to domestic insurers, service of process may be had only in the manner as provided by § 16-58-124;

(2) As to licensed foreign or alien insurers, service on and after January 1, 2003, may be made as provided in § 23-63-301 et seq.;

(3) As to suits against unauthorized insurers, service of process shall be made as provided in §§ 23-65-101 -- 23-65-104, 23-65-201 et seq., and 23-65-301 -- 23-65-318 for unauthorized insurers and surplus lines.

(b) Any service of process shall be returnable to the court having jurisdiction under § 23-79-204.



§ 23-79-206 - Evidence of death of person in military service.

(a) It shall be competent and proper in the trial of causes arising from death claims against insurers, accruing on account of death of the insured in foreign lands and while in the service of the United States Government as a member of the armed forces of the United States, to introduce as evidence a certificate from the appropriate officer of the armed services having the authority to make the certificate, certifying the death of the insured.

(b) When the certificate, officially signed and certified as provided in subsection (a) of this section, has been introduced in evidence in the trial, it shall be received and considered in the trial as prima facie evidence of the death of the insured.



§ 23-79-207 - Substantial compliance -- Fire insurance upon personal property.

In all actions against any insurer for any claim accruing, or arising upon, or growing out of any fire insurance policy upon personal property issued by the insurer, proof of a substantial compliance with the terms, conditions, and warranties of the policy upon the part of the insured or his or her assigns shall be deemed sufficient and entitle the plaintiff to recover in the action.



§ 23-79-208 - Damages and attorney's fees on loss claims.

(a) (1) In all cases in which loss occurs and the cargo, property, marine, casualty, fidelity, surety, cyclone, tornado, life, accident and health, medical, hospital, or surgical benefit insurance company and fraternal benefit society or farmers' mutual aid association or company liable therefor shall fail to pay the losses within the time specified in the policy after demand is made, the person, firm, corporation, or association shall be liable to pay the holder of the policy or his or her assigns, in addition to the amount of the loss, twelve percent (12%) damages upon the amount of the loss, together with all reasonable attorney's fees for the prosecution and collection of the loss.

(2) In no event will the holder of the policy or his or her assigns be liable for the attorney's fees incurred by the insurance company, fraternal benefit society, or farmers' mutual aid association in the defense of a case in which the insurer is found not liable for the loss.

(b) When attorney's fees are due a policyholder or his or her assigns, they shall be taxed by the court where the same is heard on original action, by appeal or otherwise, and shall be taxed up as a part of the costs therein and collected as other costs are or may be by law collected.

(c) Writs of attachment or garnishment filed or issued after proof of loss or death has been received by the company shall not defeat the provisions of this section, provided that the company or association desiring to pay the amount of the claim as shown in the proof of loss or death may pay the amount into the registry of the court, after issuance of writs of attachment and garnishment, in which event there shall be no further liability on the part of the company.

(d) (1) Recovery of less than the amount demanded by the person entitled to recover under the policy shall not defeat the right to the twelve percent (12%) damages and attorney's fees provided for in this section if the amount recovered for the loss is within twenty percent (20%) of the amount demanded or which is sought in the suit.

(2) Notwithstanding the provisions of subdivision (d)(1) of this section, in all cases involving a homeowner's policy, the right to reasonable attorney's fees provided for in this section shall arise if the amount recovered for the loss is within thirty percent (30%) of the amount demanded or which is sought in the suit.

(e) (1) Notwithstanding the foregoing provisions of subsections (a)-(d) of this section, this section is not intended to either vitiate or supplant the provisions of the Arkansas Rules of Civil Procedure. Those rules and the relief described therein remain available to any litigant under the circumstances described in this section.

(2) Nothing in this section is intended to supersede, supplant, or in any way affect the rights and remedies under applicable law currently available to the insurance company, fraternal benefit society, or farmers' mutual aid association or company against policyholders who file fraudulent claims.



§ 23-79-209 - Allowance of attorney's fees in suits to terminate, modify, or reinstate policy.

(a) In all suits in which the judgment or decree of a court is against a life, property, accident and health, or liability insurance company, either in a suit by it to cancel or lapse a policy or to change or alter the terms or conditions thereof in any way that may have the effect of depriving the holder of the policy of any of his or her rights thereunder, or in a suit for a declaratory judgment under the policy, or in a suit by the holder of the policy to require the company to reinstate the policy, the company shall also be liable to pay the holder of the policy all reasonable attorney's fees for the defense or prosecution of the suit, as the case may be.

(b) The fees shall be based on the face amount of the policy involved.

(c) The attorney's fees shall be taxed by the court where the suit is heard on original action, by appeal or otherwise, and shall be taxed up as a part of the costs therein and collected as other costs are or may be by law collected.



§ 23-79-210 - Direct cause of action against liability insurer when insured not subject to tort suit.

(a) (1) When liability insurance is carried by any cooperative nonprofit corporation, association, or organization, or by any municipality, agency, or subdivision of a municipality, or of the state, or by any improvement district or school district, or by any other organization or association of any kind or character and not subject to suit for tort, and if any person, firm, or corporation suffers injury or damage to person or property on account of the negligence or wrongful conduct of the organization, association, municipality, or subdivision, its servants, agents, or employees acting within the scope of their employment or agency, then the person, firm, or corporation so injured or damaged shall have a direct cause of action against the insurer with which the liability insurance is carried to the extent of the amounts provided for in the insurance policy as would ordinarily be paid under the terms of the policy.

(2) Any self-insurance fund, pooled liability fund, or similar fund maintained by a medical care provider for the payment or indemnification of the medical care provider's liabilities for medical injuries under § 16-114-201 et seq. shall be deemed to be liability insurance susceptible to direct action under this section.

(3) The insurer shall be directly liable to the injured person, firm, or corporation for damages to the extent of the coverage in the liability insurance policy, and the plaintiff may proceed directly against the insurer regardless of the fact that the actual tortfeasor may not be sued under the laws of the state.

(b) Any of the organizations or entities not subject to suit for tort described in subsection (a) of this section and the officers of those organizations or entities upon the request of any person so injured or damaged shall disclose the existence of any liability insurance, the name of the insurer, and the terms, amounts, and limits provided by the policy or policies.

(c) (1) Nothing in this section shall be deemed to require the organization or entity not subject to suit for tort to carry liability insurance. This section provides only for a direct action against the insurer by the injured or damaged person in the event liability insurance is so carried.

(2) The substance of this section shall by operation of law be a part of any liability insurance policy so carried, notwithstanding the terms of the policy itself, and any limitation in any policy restricting the right to recover to a judgment's first being obtained against a tortfeasor shall be void.






Subchapter 3 - -- Minimum Standards -- Commercial Property and Casualty Insurance Policies

§ 23-79-301 - Purpose.

The purpose of this subchapter is to provide minimum standards for commercial lines property and casualty insurance policies or contracts. These minimum standards are designed to minimize restrictions in coverage and to assure minimum standards for these commercial policies or contracts for the protection of the public. This subchapter is not intended to impede flexibility and innovation in the development of commercial property and casualty insurance policy or contract form or content. This subchapter is not intended to conflict with the provisions concerning insurance contracts in the Arkansas Insurance Code and, in particular, the provisions of § 23-60-105. This subchapter is not intended to conflict with nor apply to insurance policies and contracts of surplus line insurers operating in this state in compliance with § 23-65-310.



§ 23-79-302 - Definition.

For purposes of this subchapter, a claims-made policy as referenced in § 23-79-306 means a policy which provides coverage if a claim for damages is first made during the policy period.



§ 23-79-303 - Applicability -- Exceptions.

(a) This subchapter applies to property and casualty insurance on commercial risks in this state, except:

(1) Reinsurance;

(2) Insurance against loss of or damage to aircraft or their hulls, accessories, and equipment or against liability arising out of the ownership, maintenance, or use of aircraft;

(3) Ocean marine or foreign trade insurance;

(4) Title insurance;

(5) Surety or fidelity insurance;

(6) Credit insurance;

(7) Workers' compensation or employers' liability insurance; and

(8) Large commercial risks.

(b) Sections 23-79-307(5)(A), 23-79-311, and 23-79-312 do not apply to medical malpractice insurance.



§ 23-79-304 - Construction.

This subchapter shall be deemed cumulative of prior laws. No prior law or part of a law shall be deemed to be in conflict with this subchapter unless failure to so determine would prevent giving effect to an explicit provision of this subchapter.



§ 23-79-305 - Violations -- Order.

(a) Whenever the Insurance Commissioner shall have reason to believe that any person has violated any provision of this subchapter, the commissioner shall issue and serve upon the person a statement of the alleged violations and a notice of hearing as provided by § 23-79-309.

(b) If, after a hearing, the commissioner determines that the person has violated a provision of this subchapter, the commissioner shall issue a written order which, in the commissioner's discretion, may do one (1) or more of the following:

(1) Revoke the certificate of authority of the insurer or the license of the rate service organization;

(2) Suspend the certificate of authority of the insurer or the license of the rate service organization; and

(3) Require the payment of a monetary penalty of not more than one thousand dollars ($1,000) for each violation or, if the commissioner has found willful violations, a penalty of not more than ten thousand dollars ($10,000) for each violation.



§ 23-79-306 - Requirements.

The following requirements are applicable only as to claims-made policies as defined in § 23-79-302:

(1) The policy application and the initial page of each claims-made policy must include a conspicuous notice at the top indicating that the contract is a claims-made policy;

(2) The insurer must provide at no additional charge an automatic sixty-day extended reporting period upon cancellation or termination of the policy by either the insured or insurer;

(3) (A) At the expiration of the automatic sixty-day extended reporting period as required by subdivision (2) of this section, the insurer must offer an extended reporting period endorsement.

(B) Any notice of termination of a claims-made policy must include a disclosure advising the insured and his or her agent of the availability of and premium for an extended reporting period endorsement and the importance of purchasing the coverage;

(4) The premium for any extended reporting period endorsement shall be based upon the rates and rating rules in effect at the inception date of the last policy period of the claims-made policy;

(5) Form or rate/rule filings restricting the risks to be covered by an extended reporting period endorsement shall not be approved or accepted for use by the Insurance Commissioner;

(6) The limit of liability in the policy aggregate for the optional extended reporting period endorsement offered by the insurer shall be no less than the greater of the amount of coverage remaining in the expiring policy aggregate or fifty percent (50%) of the aggregate at policy inception. The insurer may offer to increase the original amount of the aggregate limit of liability applicable during the period of the extended reporting period endorsement;

(7) (A) A retroactive date may only be advanced with the written consent of the first-named insured and upon one (1) or more of the following conditions:

(i) If there is a change in insurer other than another insurer within the same insurance holding company or group;

(ii) If there is a substantial change in the insured's operations which would have been a material factor in the insurer's acceptance or declination of the risk; or

(iii) At the request of the first-named insured.

(B) Prior to advancement of the retroactive date under subdivisions (7)(A)(i)-(iii) of this section, the insured must receive a disclosure form for his or her signature which acknowledges that he or she has been advised of his or her right to purchase an extended reporting period endorsement; and

(8) The insurer must provide the following loss information to the named insured within thirty (30) days of the insured's request and within fifteen (15) days after notice of cancellation or nonrenewal is issued:

(A) Description of closed claims including the date and description of occurrence, amount of payments, if any;

(B) Description of open claims including the date and description of occurrence, amount of payment, if any, and an estimate of reserves, if any; and

(C) Information on notices of occurrence including the date and an estimate of reserves, if any.



§ 23-79-307 - Standards.

In addition to other applicable provisions of the Arkansas Insurance Code, insurers and insurance policies subject to the provisions of this subchapter shall meet the following standards:

(1) Notice of claim given by or on behalf of the named insured to any authorized agent of the insurer with specific information to identify the insured is deemed notice of claim to the insurer;

(2) Policies may be issued for a term in excess of twelve (12) months with the premium adjustable on an annual basis if the policy contains an express provision to that effect. At least thirty (30) days' advance notice in writing of the premium to be charged on the policy anniversary date must be given to the insured and the agent of record if the insured has furnished the information necessary to calculate the premium;

(3) Forms or endorsements issued after the policy inception date not at the request of the named insured that reduce, restrict, or modify the original policy coverage must be accepted and signed by the named insured;

(4) Any policy providing an aggregate limit of liability within the schedule of limits must include a notice specifying that the policy limit is an "aggregate". The aggregate limit provision must be clearly defined within the policy;

(5) (A) Policies containing provisions that would reduce the limit of liability available for judgments or settlements by the amount of payment made for defense cost or claim expenses shall not be approved by the Insurance Commissioner unless a separate limit for defense costs equal to one hundred percent (100%) of the annual aggregate limit of liability stated in the policy for judgments or settlements is offered for defense costs or claims expenses to the insured. However, no policy covering automobile liability insurance may contain the defense within the limits concept.

(B) This subsection shall not apply to policies or contracts that the commissioner may exempt by order upon a finding that this subsection may not practically be applied or that its application is not necessary or desirable for the protection of the public;

(6) (A) When an insurer revises its rates or rules and the revision results in a premium increase equal to or greater than twenty-five percent (25%) on any renewal policy issued for a term of twelve (12) months or less, the insurer shall mail or deliver to the insured's agent not less than thirty (30) days prior to the effective date of renewal, and to the insured not less than ten (10) days prior to the effective date of renewal, notice specifically stating the insurer's intention to increase the premium by an amount equal to or greater than twenty-five percent (25%).

(B) If the notice is not given as stated in subdivision (6)(A) of this section, the insurer is required to extend the existing policy thirty (30) days from the date the notice is mailed or delivered. The premium for the policy as extended in such circumstances shall be no more than the pro rata premium of the existing policy;

(7) Except in the case of nonpayment of premium, an insurer shall renew a policy unless a written notice of nonrenewal is mailed at least sixty (60) days prior to the expiration date of the policy or, for a policy for a term longer than one (1) year and not having a fixed expiration date, sixty (60) days prior to the anniversary date; and

(8) Policies containing an exclusion for punitive damages must include a definition of punitive damages substantially similar to the following: "Punitive damages" are damages that may be imposed to punish a wrongdoer and to deter others from similar conduct.



§ 23-79-308 - Noncomplying provisions.

Any commercial property and casualty insurance policy, contract, rider, or endorsement issued after March 13, 1987, and otherwise valid that contains any condition or provision not in compliance with the requirements of this subchapter shall be construed and applied in accordance with the provisions of this subchapter.



§ 23-79-309 - Administrative procedures -- Appeals.

(a) Administrative procedures exercised by the Insurance Commissioner under this subchapter shall be in accordance with §§ 23-61-303 -- 23-61-306.

(b) Appeals from orders of the commissioner made under this subchapter shall be made in accordance with § 23-61-307.



§ 23-79-310 - Rules and regulations.

The Insurance Commissioner may promulgate such reasonable rules and regulations as are necessary to carry out the provisions of this subchapter.



§ 23-79-311 - Motor vehicle liability insurance -- Extraterritorial provision.

(a) (1) Motor vehicle liability insurance applies to the amounts that the owner is legally obligated to pay as damages because of accidental bodily injury and accidental property damage arising out of the ownership or operation of a motor vehicle if the accident occurs in the United States, its possessions, or Canada.

(2) Motor vehicle liability insurance must afford limits of liability not less than those required under the financial responsibility laws of the jurisdiction of this state.

(b) If the accident occurs outside this state but in the United States, its possessions, or Canada and if the limits of liability of the financial responsibility or compulsory insurance laws of the applicable jurisdiction exceed the limits of liability of the financial responsibility laws of this state, the motor vehicle liability insurance is deemed to comply with the limits of liability of the laws of the applicable jurisdiction.

(c) For purposes of this section, "motor vehicle" is defined as provided in § 27-14-207.



§ 23-79-312 - Motor vehicle liability insurance -- Prohibition regarding step-downs.

No motor vehicle liability insurance policy issued or delivered in this state shall contain a provision that converts the limits for bodily injury or property damage to lower limits in the event that the insured motor vehicle is involved in an accident while it is being driven by a driver other than the insured.






Subchapter 4 - -- Medicare Supplement Insurance Minimum Standards Act

§ 23-79-401 - Title.

This subchapter shall be known and cited as the "Medicare Supplement Insurance Minimum Standards Act".



§ 23-79-402 - Applicability and scope.

(a) Except as otherwise specifically provided in § 23-79-405, this subchapter shall apply to:

(1) All medicare supplement policies delivered or issued for delivery in this state on or after March 20, 1992; and

(2) All certificates issued under group medicare supplement policies, which certificates have been delivered or issued for delivery in this state.

(b) This subchapter shall not apply to a policy of one (1) or more employers or labor organizations, or of the trustees of a fund established by one (1) or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(c) The provisions of this subchapter are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to medicare-eligible persons, which policies are not marketed or held to be medicare supplement policies or benefit plans.



§ 23-79-403 - Definitions.

As used in this subchapter:

(1) "Applicant" means:

(A) In the case of an individual medicare supplement policy, the person who seeks to contract for insurance benefits; and

(B) In the case of a group medicare supplement policy, the proposed certificate holder;

(2) "Certificate" means any certificate delivered or issued for delivery in this state under a group medicare supplement policy;

(3) "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer;

(4) "Commissioner" means the Insurance Commissioner;

(5) "Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this state medicare supplement policies or certificates;

(6) "Medicare" means the "Health Insurance for the Aged Act", Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended;

(7) "Medicare supplement policy" means a group or individual policy of accident and health insurance, a subscriber contract of a hospital and medical service corporation or health maintenance organization other than a policy issued pursuant to a contract under section 1876 or section 1833 of the Social Security Act, or an issued policy under a demonstration project authorized pursuant to amendments to the federal Social Security Act that is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare; and

(8) "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.



§ 23-79-404 - Standards for policy provisions and authority to promulgate regulations.

(a) No medicare supplement policy or certificate in force in this state shall contain benefits that duplicate benefits provided by Medicare.

(b) Notwithstanding any other provision of law of this state, a medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six (6) months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six (6) months before the effective date of coverage.

(c) The Insurance Commissioner shall adopt reasonable regulations to establish specific standards for policy provisions of medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with applicable laws of this state, including §§ 23-66-306, 23-79-109, and 23-79-112. No requirement of the Arkansas Insurance Code relating to minimum required policy benefits, other than the minimum standards contained in this subchapter, shall apply to medicare supplement policies and certificates. The standards may cover, but not be limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefit limitations, exceptions, and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions; and

(9) Definitions of terms.

(d) The commissioner shall adopt reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices and compensation arrangements, and reporting practices for medicare supplement policies and certificates.

(e) The commissioner may adopt, from time to time, such reasonable regulations as are necessary to conform medicare supplement policies and certificates to the requirements of federal law and regulations promulgated thereunder, including, but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2) Establishing a uniform methodology for calculating and reporting loss ratios;

(3) Assuring public access to policies, premiums, and loss ratio information of issuers of medicare supplement insurance;

(4) Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases;

(5) Establishing a policy for holding public hearings prior to approval of premium increases; and

(6) Establishing standards for Medicare Select policies and certificates.

(f) The commissioner may adopt reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed to be insured under a medicare supplement policy or certificate.



§ 23-79-405 - Loss ratio standards.

Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premiums charged. The Insurance Commissioner shall issue reasonable regulations to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses when coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.



§ 23-79-406 - Disclosure standards.

(a) In order to provide for full and fair disclosure in the sale of medicare supplement policies, no medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made.

(b) The Insurance Commissioner shall prescribe the format and content of the outline of coverage required by subsection (a) of this section. For purposes of this section, "format" means style, arrangements, and overall appearance, including such items as the size, color, and prominence of type, and arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums, and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age; and

(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c) (1) The commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare.

(2) Except in the case of direct response insurance policies, the commissioner may require by regulation that the informational brochure be provided to any prospective insureds eligible for Medicare concurrently with delivery of the outline of coverage.

(3) With respect to direct response insurance policies, the commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for Medicare, but in no event later than the time of policy delivery.

(d) The commissioner may adopt regulations for captions or notice requirements determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not medicare supplement coverages for all accident and health insurance policies sold to persons eligible for Medicare by reason of age, other than:

(1) Medicare supplement policies;

(2) Disability income policies;

(3) Basic, catastrophic, or major medical expense policies; or

(4) Single premium, nonrenewable policies.

(e) The commissioner may adopt reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and health policies, subscriber contracts, or certificates by persons eligible for Medicare.



§ 23-79-407 - Notice of free examination.

Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the applicant by the issuer in a timely manner.



§ 23-79-408 - Filing requirements for advertising.

Every issuer of medicare supplement insurance policies or certificates in this state shall provide a copy of any medicare supplement advertising intended for use in this state whether through written, radio, or television medium to the Insurance Commissioner for review and approval prior to its use in this state.



§ 23-79-409 - Administrative procedures.

Regulations adopted pursuant to this subchapter shall be subject to the provisions of § 23-61-108 and to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-79-410 - Penalties.

In addition to any other applicable penalties for violations of the Arkansas Insurance Code, the Insurance Commissioner may require issuers violating any provisions of this subchapter or regulations promulgated pursuant to this subchapter to cease marketing any medicare supplement policy or certificate in this state which is related directly or indirectly to a violation or may require the issuer to take such actions as are necessary to comply with the provisions of this subchapter, or both.






Subchapter 5 - -- Comprehensive Health Insurance Pool Act

§ 23-79-501 - Purpose.

(a) (1) Acts 1995, No. 1339, established the Arkansas Comprehensive Health Insurance Pool as a state program that was intended to provide an alternate market for health insurance for certain uninsurable Arkansas residents, and further this subchapter is intended to provide for the successor entity that will provide the acceptable alternative mechanism as described in the Health Insurance Portability and Accountability Act of 1996 for providing portable and accessible individual health insurance coverage for federally eligible individuals as defined in this subchapter.

(2) This subchapter further is intended to provide a health insurance coverage option for persons eligible for a federal income tax credit under section 35 of the Internal Revenue Code, as created by the Trade Adjustment Assistance Reform Act of 2002 or as subsequently amended.

(b) The General Assembly declares that it intends for this program to provide portable and accessible individual health insurance coverage for every individual who qualifies for coverage in accordance with § 23-79-509(b) as a federally eligible individual or as a qualified trade adjustment assistance eligible person but does not intend for every eligible person who qualifies for pool coverage in accordance with § 23-79-509 to be guaranteed a right to be issued a policy under this pool as a matter of entitlement.



§ 23-79-502 - Short title.

This subchapter may be cited as the "Comprehensive Health Insurance Pool Act", and is amendatory to the Arkansas Insurance Code and the provisions of the Arkansas Insurance Code which are not in conflict with this subchapter are applicable to this subchapter.



§ 23-79-503 - Definitions.

As used in this subchapter:

(1) "Agent" means any person who is licensed to sell health insurance in this state;

(2) "Board" means the Board of Directors of the Arkansas Comprehensive Health Insurance Pool;

(3) "Church plan" has the same meaning given that term in the Health Insurance Portability and Accountability Act of 1996;

(4) "Commissioner" means the Insurance Commissioner;

(5) "Continuation coverage" means continuation of coverage under a group health plan or other health insurance coverage for former employees or dependents of former employees that would otherwise have terminated under the terms of that coverage pursuant to any continuation provisions under federal or state law, including the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), as amended, § 23-86-114 of the Arkansas Insurance Code, or any other similar requirement in another state;

(6) "Covered person" means a person who is and continues to remain eligible for pool coverage and is covered under one (1) of the plans offered by the pool;

(7) (A) "Creditable coverage" means, with respect to a federally eligible individual or a qualified trade adjustment assistance eligible person, coverage of the individual under any of the following:

(i) A group health plan;

(ii) Health insurance coverage, including group health insurance coverage;

(iii) Medicare;

(iv) Medical assistance;

(v) 10 U.S.C. § 1071 et seq.;

(vi) A medical care program of the Indian Health Service or of a tribal organization;

(vii) A state health benefits risk pool;

(viii) A health plan offered under 5 U.S.C. § 8901 et seq.;

(ix) A public health plan, as defined in regulations consistent with section 104 of the Health Insurance Portability and Accountability Act of 1996 that may be promulgated by the Secretary of the Department of Health and Human Services; and

(x) A health benefit plan under section 5(e) of the Peace Corps Act, 22 U.S.C. § 2504(e).

(B) "Creditable coverage" does not include:

(i) Coverage consisting solely of coverage of excepted benefits as defined in section 2791(C) of Title XXVII of the Public Health Service Act, 42 U.S.C. § 300gg-91; or

(ii) (a) Any period of coverage under subdivisions (7)(A)(i)-(x) of this section that occurred before a break of more than sixty-three (63) days during all of which the individual was not covered under subdivisions (7)(A)(i)-(x) of this section.

(b) Any period that an individual is in a waiting period for any coverage under a group health plan or for group health insurance coverage or is in an affiliation period under the terms of health insurance coverage offered by a health maintenance organization shall not be taken into account in determining if there has been a break of more than sixty-three (63) days in any creditable coverage;

(8) "Department" means the State Insurance Department;

(9) "Excess or stop-loss coverage" means an arrangement whereby an insurer insures against the risk that any one (1) claim will exceed a specific dollar amount or that the entire loss of a self-insurance plan will exceed a specific amount;

(10) "Federally eligible individual" means an individual resident of Arkansas:

(A) For whom:

(i) As of the date on which the individual seeks pool coverage under § 23-79-509, the aggregate of the periods of creditable coverage is eighteen (18) or more months; and

(ii) The most recent prior creditable coverage was under group health insurance coverage offered by an insurer, a group health plan, a governmental plan, a church plan, or health insurance coverage offered in connection with any such plans;

(B) Who is not eligible for coverage under:

(i) A group health plan;

(ii) Part A or Part B of Medicare; or

(iii) Medical assistance and does not have other health insurance coverage;

(C) With respect to whom the most recent coverage within the coverage period described in subdivision (10)(A)(i) of this section was not terminated based upon a factor related to nonpayment of premiums or fraud;

(D) If the individual has been offered the option of continuation coverage under a Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) continuation provision or under a similar state program, who elected such coverage; and

(E) Who, if the individual elected the continuation coverage, has exhausted the continuation coverage under such a provision or program;

(11) "Group health plan" has the same meaning given that term in the federal Health Insurance Portability and Accountability Act of 1996;

(12) "Governmental plan" has the same meaning given that term in the federal Health Insurance Portability and Accountability Act of 1996;

(13) (A) "Health insurance" means any hospital and medical expense-incurred policy, certificate, or contract provided by an insurer, hospital or medical service corporation, health maintenance organization, or any other health care plan or arrangement that pays for or furnishes medical or health care services whether by insurance or otherwise and includes any excess or stop-loss coverage.

(B) "Health insurance" does not include long-term care, disability income, short-term, accident, dental-only, vision-only, fixed indemnity, limited-benefit or credit insurance, coverage issued as a supplement to liability insurance, insurance arising out of workers' compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance;

(14) "Health maintenance organization" shall have the same meaning as defined in § 23-76-102;

(15) "Hospital" shall have the same meaning as defined in § 20-9-201;

(16) "Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market but does not include short-term, limited-duration insurance;

(17) (A) "Insurer" means any entity that provides health insurance, including excess or stop-loss health insurance, in the State of Arkansas.

(B) For the purposes of this subchapter, "insurer" includes an insurance company, medical services plans, hospital plans, hospital medical service corporations, health maintenance organizations, fraternal benefits society, or any other entity providing a plan of health insurance or health benefits subject to state insurance regulation;

(18) "Medical assistance" means the state medical assistance program provided under Title XIX of the Social Security Act or under any similar program of health care benefits in a state other than Arkansas;

(19) (A) (i) "Medically necessary" means that a service, drug, supply, or article is necessary and appropriate for the diagnosis or treatment of an illness or injury in accord with generally accepted standards of medical practice at the time the service, drug, or supply is provided.

(ii) When specifically applied to a confinement, "medically necessary" further means that the diagnosis or treatment of the covered person's medical symptoms or condition cannot be safely provided to that person as an outpatient.

(B) A service, drug, supply, or article shall not be medically necessary if it:

(i) Is investigational, experimental, or for research purposes;

(ii) Is provided solely for the convenience of the patient, the patient's family, physician, hospital, or any other provider;

(iii) Exceeds in scope, duration, or intensity that level of care that is needed to provide safe, adequate, and appropriate diagnosis or treatment;

(iv) Could have been omitted without adversely affecting the covered person's condition or the quality of medical care; or

(v) Involves the use of a medical device, drug, or substance not formally approved by the United States Food and Drug Administration;

(20) "Medicare" means coverage under Part A and Part B of Title XVII of the Social Security Act, 42 U.S.C. § 1395 et seq.;

(21) "Physician" means a person licensed to practice medicine as duly licensed by the State of Arkansas;

(22) "Plan" means the comprehensive health insurance plan as adopted by the board or by rule;

(23) "Plan administrator" means the insurer designated under § 23-79-508 to carry out the provisions of the plan of operation;

(24) "Plan of operation" means the plan of operation of the pool, including articles, bylaws, and operating rules adopted by the board pursuant to this subchapter;

(25) "Provider" means any hospital, skilled nursing facility, hospice, home health agency, physician, pharmacist, or any other person or entity licensed in Arkansas to furnish medical care, articles, and supplies;

(26) "Qualified high risk pool" has the same meaning given that term in the federal Health Insurance Portability and Accountability Act of 1996;

(27) "Qualified trade adjustment assistance eligible person" means a person who is a trade adjustment assistance eligible person as defined by this section and for whom, on the date an application for the individual is received by the pool under § 23-79-509, has an aggregate of at least three (3) months of creditable coverage without a break in coverage of sixty-three (63) days or more;

(28) "Resident eligible person" means a person who:

(A) Has been legally domiciled in the State of Arkansas for a period of at least:

(i) Ninety (90) days and continues to be domiciled in Arkansas; or

(ii) Thirty (30) days, continues to be domiciled in Arkansas, and was covered under a qualified high risk pool in another state up until sixty-three (63) days or less prior to the date that the pool receives his or her application for coverage; and

(B) Is not eligible for coverage under:

(i) A group health plan;

(ii) Part A or Part B of Medicare; or

(iii) Medical assistance as defined in this section and does not have other health insurance coverage as defined in this section; and

(29) "Trade adjustment assistance eligible person" means a person who is legally domiciled in the State of Arkansas on the date of application to the pool and is eligible for the tax credit for health insurance coverage premiums under section 35 of the Internal Revenue Code of 1986.



§ 23-79-504 - Arkansas Comprehensive Health Insurance Pool.

(a) There is created a nonprofit legal entity to be known as the "Arkansas Comprehensive Health Insurance Pool" as the successor entity to the nonprofit legal entity established by Acts 1995, No. 1339.

(b) (1) The pool shall operate subject to the supervision and control of the Board of Directors of the Arkansas Comprehensive Health Insurance Pool. The pool is created as a political subdivision, instrumentality, and body politic of the State of Arkansas, and, as such, is not a state agency.

(2) Except to the extent defined in this subchapter, the pool will be exempt from:

(A) All state, county, and local taxes;

(B) The Arkansas Procurement Law, § 19-11-201 et seq.;

(C) The Freedom of Information Act of 1967, § 25-19-101 et seq.; and

(D) The Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) The board shall consist of the following seven (7) members to be appointed by the Insurance Commissioner:

(A) Two (2) current or former representatives of insurance companies licensed to do business in the State of Arkansas;

(B) Two (2) current or former representatives of health maintenance organizations licensed to do business in the State of Arkansas;

(C) One (1) member of a health-related profession licensed in the State of Arkansas;

(D) One (1) member from the general public who is not associated with the medical profession, a hospital, or an insurer; and

(E) One (1) member to represent a group considered to be uninsurable.

(4) In making appointments to the board, the commissioner shall strive to ensure that at least one (1) person serving on the board is at least sixty (60) years of age.

(5) All terms shall be for three (3) years.

(6) The board shall elect one (1) of its members as chair.

(7) Any vacancy in the board occurring for any reason other than the expiration of a term shall be filled for the unexpired term in the same manner as the original appointment.

(8) Members of the board may be reimbursed from moneys of the pool for actual and necessary expenses incurred by them in the performance of their official duties as members of the board but shall not otherwise be compensated for their services.

(c) All insurers, as a condition of doing business in the State of Arkansas, shall participate in the pool by paying the assessments, submitting the reports, and providing the information required by the board or the commissioner to implement the provisions of this subchapter.

(d) (1) Neither the board nor its employees shall be liable for any obligations of the pool.

(2) No board member or employee of the board shall be liable, and no cause of action of any nature may arise against them, for any act or omission related to the performance of their powers and duties under this subchapter.

(3) The board may provide in its bylaws or rules for indemnification of, and legal representation for, the board members and employees.



§ 23-79-505 - Plan of operation.

(a) (1) The Board of Directors of the Arkansas Comprehensive Health Insurance Pool shall adopt a plan of operation pursuant to this subchapter and shall submit to the Insurance Commissioner for approval the plan of operation including the Arkansas Comprehensive Health Insurance Pool's articles, bylaws and operating rules, and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the pool. The plan of operation shall become effective upon approval in writing by the commissioner.

(2) If the board fails to submit a suitable plan of operation within one hundred eighty (180) days after the appointment of the board of directors, or at any time thereafter fails to submit suitable amendments to the plan of operation, the commissioner shall adopt and promulgate such rules as are necessary or advisable to effectuate the provisions of this section. The rules shall continue in force until modified by the commissioner or superseded by a plan of operation submitted by the board and approved by the commissioner.

(b) The plan of operation shall:

(1) Establish procedures for operation of the pool;

(2) Establish procedures for selecting a plan administrator in accordance with § 23-79-508;

(3) Create a fund, under management of the board, to pay administrative claims and other expenses of the pool;

(4) Establish procedures for the handling, accounting, and auditing of assets, moneys, and claims of the pool and the plan administrator;

(5) Develop and implement a program to publicize the existence of the plan, the eligibility requirements, and the procedures for enrollment and to maintain public awareness of the plan;

(6) (A) Establish procedures under which applicants and participants may have grievances reviewed by a grievance committee appointed by the board. The grievances shall be reported to the board after completion of the review.

(B) The board shall retain all written complaints regarding the plan for at least three (3) years; and

(7) Provide for other matters as may be necessary and proper for the execution of the board's powers, duties, and obligations under this subchapter.



§ 23-79-506 - Powers.

(a) (1) The Arkansas Comprehensive Health Insurance Pool shall have the general powers and authority granted under the laws of the State of Arkansas to health insurers and, in addition thereto, the specific authority to:

(A) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this subchapter;

(B) Sue or be sued, including taking any legal actions necessary or proper;

(C) Take such legal action as necessary, including without limitation:

(i) Avoiding the payment of improper claims against the pool or the coverage provided by or through the pool;

(ii) Recovering any amounts erroneously or improperly paid by the pool;

(iii) Recovering any amounts paid by the pool as a result of mistake of fact or law;

(iv) Recovering other amounts due the pool; or

(v) Coordinating legal action with the Insurance Commissioner to enforce the provisions of this subchapter;

(D) (i) Establish and modify from time to time as appropriate, rates, rate schedules, rate adjustments, expense allowances, agent referral fees, claim reserve formulas, deductibles, copayments, coinsurance, and any other actuarial function appropriate to the operation of the pool.

(ii) Rates and rate schedules may be adjusted for appropriate factors such as age, sex, and geographical variation in claim costs and shall take into consideration appropriate factors in accordance with established actuarial and underwriting practices;

(E) Issue policies of insurance in accordance with the requirements of this subchapter. All policy forms shall be subject to the approval of the commissioner;

(F) Authorize the plan administrator to prepare and distribute certificate of eligibility forms and enrollment instruction forms to agents and to the general public;

(G) Provide and employ cost-containment measures and requirements, including without limitation preadmission screening, second surgical opinion, concurrent utilization review, and individual case management for the purposes of making the plan more cost effective;

(H) Design, utilize, contract, or otherwise arrange the delivery of cost-effective health care services, including establishing or contracting directly or through the plan administrator with preferred provider organizations, health maintenance organizations, physician hospital organizations, or other limited network provider arrangements;

(I) Borrow money to effect the purposes of the pool. Any notes or other evidence of indebtedness of the pool not in default shall be legal investments for insurers and may be carried as admitted assets;

(J) Pledge, assign, and grant a security interest in any of the assessments authorized by this subchapter or other assets of the pool in order to secure any notes or other evidences of indebtedness of the pool;

(K) Provide reinsurance of risks incurred by the pool;

(L) Provide additional types of plans to provide optional coverages, including Medicare supplement health insurance and health savings accounts that comply with applicable federal law as in effect January 1, 2005;

(M) Enter into reciprocal agreements with other comparable state plans in order to provide coverage for persons who move between states and are covered by such other states' plans; and

(N) Establish lifetime maximum benefits under § 23-79-510(a)(2)(W) for any person covered by a plan.

(2) In addition to the other powers granted by the Arkansas Insurance Code, the commissioner may impose, after notice and hearing in accordance with the provisions of the Arkansas Insurance Code, a monetary penalty upon any insurer or suspend or revoke the certificate of authority to transact insurance in the State of Arkansas of any insurer that fails to pay an assessment or otherwise file any report or furnish information required to be filed with the Board of Directors of the Arkansas Comprehensive Health Insurance Pool pursuant to the board's direction that the board believes is necessary in order for the board to perform its duties under this subchapter.

(b) All outstanding contracts executed by the Board of Directors of the State Comprehensive Health Insurance Pool created by Acts 1995, No. 1339, shall be deemed continuing obligations of the board created by this subchapter.

(c) As provided for in § 23-79-502, any health insurance benefit not provided for in this subchapter shall be deemed to be in conflict with and therefore inapplicable to the provisions of this subchapter.



§ 23-79-507 - Funding of pool.

(a) Premiums. (1) (A) The Arkansas Comprehensive Health Insurance Pool shall establish premium rates for plan coverage as provided in subdivision (a)(2) of this section.

(B) Separate schedules of premium rates based on age, sex, and geographical location may apply for individual risks.

(C) Premium rates and schedules shall be submitted to the Insurance Commissioner for approval prior to use.

(2) (A) (i) With the assistance of the commissioner, the pool shall determine a standard risk rate by considering the premium rates charged by other insurers offering health insurance coverage to individuals in Arkansas.

(ii) The standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for the coverage.

(B) (i) Rates for plan coverage shall not exceed one hundred fifty percent (150%) of rates established as applicable for individual standard risks in Arkansas.

(ii) Subject to the limits provided in this subdivision (a)(2), subsequent rates shall be established to help provide for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described in this section.

(b) Sources of Additional Revenue. (1) In addition to the powers enumerated in § 23-79-506, the pool shall have the authority to:

(A) Assess insurers in accordance with the provisions of this section; and

(B) (i) Make advance interim assessments as may be reasonable and necessary for the pool's organizational and interim operating expenses.

(ii) Any such interim assessments may be credited as offsets against any regular assessments due following the close of the fiscal year.

(2) (A) Following the close of each fiscal year, the plan administrator shall determine the net premiums, that is, premiums less administrative expense allowances, the pool expenses of administration and operation, and the incurred losses for the year, taking into account investment income and other appropriate gains and losses.

(B) The deficit incurred by the pool not otherwise recouped under either subdivision (b)(9) of this section or subsection (e) of this section [repealed], or both, shall be recouped by assessments apportioned among insurers by the Board of Directors of the Arkansas Comprehensive Health Insurance Pool.

(3) Each insurer's assessment shall be determined by multiplying the total assessment of all insurers as determined in subdivision (b)(2) of this section by a fraction, the numerator of which equals that insurer's premium and subscriber contract charges for health insurance written in the state during the preceding calendar year and the denominator of which equals the total of all health insurance premiums by all insurers.

(4) (A) If assessments or other funds received under either subdivision (b)(9) of this section or subsection (e) of this section [repealed], or both, or any combination of the assessments and funds exceed the pool's actual losses and administrative expenses, the excess shall be held at interest and used by the board to offset future losses or to reduce future assessments.

(B) As used in this subsection, "future losses" includes reserves for incurred but not reported claims.

(5) Each insurer's assessment shall be determined annually by the board based on annual statements and other reports deemed necessary by the board and filed by the insurer with the board or the commissioner.

(6) (A) (i) An insurer may petition the commissioner for an abatement or deferment of all or part of an assessment imposed by the board.

(ii) The commissioner may abate or defer, in whole or in part, the assessment if, in the opinion of the commissioner, payment of the assessment would endanger the ability of the insurer to fulfill its contractual obligations.

(B) (i) In the event an assessment against an insurer is abated or deferred, in whole or in part, the amount by which the assessment is abated or deferred shall be assessed against the other insurers in a manner consistent with the basis for assessments set forth in this subsection.

(ii) The insurer receiving the abatement or deferment shall remain liable to the plan for the deficiency for four (4) years.

(7) For all assessments issued by the board, beginning January 1, 1998, only those individuals, corporations, associations, or other entities defined as an insurer in § 23-79-503 shall be subject to assessment.

(8) In the event the board fails to act within a reasonable period of time to recoup by assessment any deficit incurred by the pool, the commissioner shall have all the powers and duties of the board under this chapter with respect to assessing insurers.

(9) The General Assembly further intends that the pool be eligible for, and for the pool, its board, or other officers of state government, as appropriate, to take steps necessary to obtain federal grant funds to offset losses of the pool, including any funds made available under the Trade Adjustment Assistance Reform Act of 2002.

(c) Assessment Offsets. (1) Any assessment may be offset in an amount equal to the amount of the assessment paid to the pool against the premium tax payable by that insurer for the year in which the assessment is levied or for the four (4) years subsequent to that year.

(2) No offset shall be allowed for any penalty assessed under subdivision (d)(1) of this section.

(d) (1) All assessments and fees shall be due and payable upon receipt and shall be delinquent if not paid within thirty (30) days of the receipt of the notice by the insurer.

(2) Failure to timely pay the assessment will automatically subject the insurer to a ten percent (10%) penalty, which will be due and payable within the next thirty-day period.

(3) The board and the commissioner shall have the authority to enforce the collection of the assessment and penalty in accordance with the provisions of this subchapter and the Arkansas Insurance Code.

(4) The board may waive the penalty authorized by this subsection if it determines that compelling circumstances exist that justify such a waiver.

(e) [Repealed.]



§ 23-79-508 - Plan administrator.

(a) The Board of Directors of the Arkansas Comprehensive Health Insurance Pool shall select an insurer through a competitive bidding process to administer the plan. However, the administering insurer designated by the board created by Acts 1995, No. 1339, shall serve as the plan administrator under this subchapter until the expiration of the current contract of the administering insurer. The board shall evaluate bids submitted under this section based upon criteria established by the board which shall include, but not be limited to, the following:

(1) The plan administrator's proven ability to handle large group accident and health benefit plans;

(2) The efficiency and timeliness of the plan administrator's claim processing procedures;

(3) An estimate of total charges for administering the plan;

(4) The plan administrator's ability to apply effective cost containment programs and procedures and to administer the plan in a cost efficient manner; and

(5) The financial condition and stability of the plan administrator.

(b) (1) The plan administrator shall serve for a period of three (3) years subject to removal for cause and subject to the terms, conditions, and limitations of the contract between the board and the plan administrator.

(2) The board shall advertise for and accept bids to serve as the plan administrator for the succeeding three-year periods.

(c) The plan administrator shall perform functions related to the plan as may be assigned to it, including:

(1) Determination of eligibility;

(2) Payment and processing of claims;

(3) Establishment of a premium billing procedure for collection of premiums. Billings shall be made on a periodic basis as determined by the board; and

(4) Other necessary functions to assure timely payment of benefits to covered persons under the plan, including:

(A) Making available information relating to the proper manner of submitting a claim for benefits under the plan and distributing forms upon which submissions shall be made; and

(B) Evaluating the eligibility of each claim for payment under the plan.

(d) (1) The plan administrator shall submit regular reports to the board regarding the operation of the plan.

(2) Frequency, content, and form of the report shall be determined by the board.

(e) (1) The plan administrator shall pay claim expenses from the premium payments received from or on behalf of plan participants and allocated by the board for claim expenses.

(2) If the plan administrator's payments for claims expenses exceed the portion of premiums allocated by the board for payment of claims expenses, the board shall provide additional funds to the plan administrator for payment of claims expenses.

(f) The plan administrator shall be governed by the requirements of this subchapter and shall be compensated as provided in the contract between the board and the plan administrator.



§ 23-79-509 - Plan eligibility.

(a) General Eligibility Requirements. The following requirements apply to a resident eligible person or a trade adjustment assistance eligible person in order for the person to be eligible for plan coverage:

(1) Except as provided in subdivision (a)(2) of this section or subsection (b) of this section, any individual person who meets the definition of resident eligible person as defined by § 23-79-503 or a trade adjustment assistance eligible person as defined by § 23-79-503 and is either a citizen of the United States or an alien lawfully admitted for permanent residence who continues to be a resident of this state shall be eligible for plan coverage if evidence is provided of:

(A) A notice of rejection or refusal by an insurer to issue substantially similar individual health insurance coverage by reason of the existence or history of a medical condition or upon such other evidence that the Board of Directors of the Arkansas Comprehensive Health Insurance Pool deems sufficient in order to verify that the applicant is unable to obtain the coverage from an insurer due to the existence or history of a medical condition;

(B) (i) A refusal by an insurer to issue individual health insurance coverage except at a rate that the board determines is substantially in excess of the applicable plan rate.

(ii) A rejection or refusal by a group health plan or insurer offering only stop-loss or excess-of-loss insurance or contracts, agreements, or other arrangements for reinsurance coverage with respect to the applicant shall not be sufficient evidence under this subsection;

(C) (i) Until September 30, 2011, a refusal by an insurer to issue individual health insurance coverage to a child under nineteen (19) years of age.

(ii) After September 30, 2011, the eligibility of a child under nineteen (19) years of age for individual health insurance coverage shall be determined by the board; or

(D) Evidence that the applicant was covered under a qualified high risk pool of another state, provided that the coverage terminated no more than sixty-three (63) days prior to the date the pool receives the applicant's application for coverage and the other state's qualified high risk pool did not terminate the person's coverage for fraud;

(2) A person shall not be eligible for coverage under the plan if:

(A) The person has or obtains health insurance coverage substantially similar to or more comprehensive than a plan policy or would be eligible to have coverage if the person elected to obtain it except that:

(i) A person may maintain other coverage for the period of time the person is satisfying any waiting period for a preexisting condition under a plan policy; and

(ii) A person may maintain plan coverage for the period of time the person is satisfying a waiting period for a preexisting condition under another health insurance policy intended to replace the plan policy;

(B) The person is determined to be eligible for health care benefits under Title XIX of the Social Security Act;

(C) The person has previously terminated plan coverage unless twelve (12) months have elapsed since termination of coverage;

(D) The person fails to pay the required premium under the covered person's terms of enrollment and participation, in which event the liability of the plan shall be limited to benefits incurred under the plan for the same period for which premiums had been paid and the covered person remained eligible for plan coverage;

(E) The plan has paid on behalf of the covered person the maximum lifetime benefit established by the board in accordance with § 23-79-510(a)(2)(W);

(F) The person is a resident of a public institution;

(G) All or part of the person's premium is paid for or reimbursed:

(i) By one (1) of the following in connection with a group health plan:

(a) The person's current employer;

(b) If the person is retired, by the person's former employer; or

(c) If the person is a dependent of an employee or retiree, by the current or former employer of the employee or retiree; or

(ii) Under any government-sponsored program or by any government agency, foundation, health care facility, or health care provider except for premiums paid on behalf of:

(a) A trade adjustment assistance eligible person or a qualified trade adjustment assistance eligible person in accordance with section 35 of the Internal Revenue Code; or

(b) An otherwise qualifying full-time employee or dependent of a qualifying full-time employee of a government agency, foundation, health care facility, or health care provider; or

(H) The person commits a fraudulent insurance act as defined in § 23-66-501(4) against the Arkansas Comprehensive Health Insurance Pool;

(3) The board or the plan administrator shall require verification of residency and may require any additional information, documentation, or statements under oath whenever necessary to determine plan eligibility or residency;

(4) Coverage shall cease:

(A) On the date a person is no longer a resident of the State of Arkansas;

(B) On the date a person requests coverage to end;

(C) On the death of the covered person;

(D) On the date state law requires cancellation of the policy; or

(E) At the plan's option, thirty (30) days after the plan makes any written inquiry concerning a person's eligibility or place of residence to which the person does not reply; and

(5) Except under the conditions set forth in subdivision (a)(4) of this section, the coverage of any person who ceases to meet the eligibility requirements of this section terminates at the end of the month that the person ceases to meet the eligibility requirements of this section.

(b) Persons Eligible for Guaranteed Issuance of Coverage. The following requirements apply to a federally eligible individual or a qualified trade adjustment assistance eligible person in order for such an individual to be eligible for plan coverage:

(1) Notwithstanding the requirements of subsection (a) of this section, any federally eligible individual or a qualified trade adjustment assistance eligible person for whom a plan application and such enclosures and supporting documentation as the board may require is received by the board within sixty-three (63) days after the termination of prior creditable coverage for reasons other than nonpayment of premium or fraud that covered the applicant shall qualify to enroll in the plan under the portability provisions of this subsection;

(2) Any individual seeking plan coverage under this subsection must submit with his or her application evidence, including acceptable written certification of previous creditable coverage, that will establish to the board's satisfaction that he or she meets all of the requirements to be a federally eligible individual or a qualified trade adjustment assistance eligible person and is currently and permanently residing in the State of Arkansas as of the date his or her application was received by the board;

(3) A period of creditable coverage shall not be counted, with respect to qualifying an applicant for plan coverage as an individual under this subsection, if after such a period and before the application for plan coverage was received by the board, there was at least a sixty-three-day period during all of which the individual was not covered under any creditable coverage;

(4) Any individual who the board determines qualifies for plan coverage under this subsection shall be offered his or her choice of enrolling in one (1) of the alternative portability plans that the board is authorized under this subsection to establish for those individuals;

(5) (A) (i) The board shall offer a choice of health-care coverages consistent with major medical coverage under the alternative plans authorized by this subsection to every individual qualifying for coverage under this subsection.

(ii) The coverages to be offered under the plans, the schedule of benefits, deductibles, copayments, coinsurance, exclusions, and other limitations shall be approved by the board.

(B) One (1) optional form of coverage shall be comparable to comprehensive health insurance coverage offered in the individual market in the State of Arkansas or a standard option of coverage available under the individual health insurance laws of the State of Arkansas. The standard plan that is authorized by § 23-79-510 may be used for this purpose.

(C) The board also may offer a preferred provider option and such other options as the board determines may be appropriate for individuals who qualify for plan coverage pursuant to this subsection;

(6) Notwithstanding the requirements of § 23-79-510(f), any plan coverage that is issued to individuals who qualify for plan coverage pursuant to the portability provisions of this subsection shall not be subject to any preexisting conditions exclusion, waiting period, or other similar limitation on coverage;

(7) Individuals who qualify and enroll in the plan pursuant to this subsection shall be required to pay such premium rates as the board shall establish and approve in accordance with the requirements of § 23-79-507(a);

(8) The total premium, without regard to any subsidy of premium, for individuals who qualify and enroll in the plan pursuant to this subsection shall not be greater than a similarly situated individual qualifying for pool coverage under subsection (a) of this section; and

(9) A federally eligible individual who qualifies and enrolls in the plan pursuant to this subsection must continue to satisfy all of the other eligibility requirements of this subchapter to the extent not inconsistent with the Health Insurance Portability and Accountability Act of 1996 in order to maintain continued eligibility for coverage under the plan.

(c) Any person who was issued a policy pursuant to the provisions of Acts 1995, No. 1339, shall be deemed continuously covered consistent with the terms of this subchapter and reissued a new policy in accordance with the provisions of this subchapter.



§ 23-79-510 - Outline of benefits.

(a) (1) Subject to the contractual policy form language adopted by the Board of Directors of the Arkansas Comprehensive Health Insurance Pool, expenses for the following services, supplies, drugs, or articles when prescribed by a physician and determined by the plan to be medically necessary shall be covered, subject to provisions of subsection (b) of this section:

(A) Hospital services;

(B) Professional services for the diagnosis or treatment of injuries, illnesses, or conditions, other than mental or dental, that are rendered by a physician or by other licensed professionals at his or her direction;

(C) Drugs requiring a physician's prescription;

(D) Skilled nursing services of a licensed skilled nursing facility for not more than one hundred twenty (120) days during a policy year;

(E) Services of a home health agency up to a maximum of two hundred seventy (270) services per year;

(F) Use of radium or other radioactive materials;

(G) Oxygen;

(H) Prostheses other than dental;

(I) Rental of durable medical equipment, other than eyeglasses and hearing aids, for which there is no personal use in the absence of the conditions for which such equipment is prescribed;

(J) Diagnostic X rays and laboratory tests;

(K) Oral surgery for excision of partially or completed unerupted, impacted teeth or the gums and tissues of the mouth when not performed in connection with the extraction or repair of teeth;

(L) Services of a physical therapist;

(M) Emergency and other medically necessary transportation provided by a licensed ambulance service to the nearest facility qualified to treat a covered condition;

(N) Services for diagnosis and treatment of mental and nervous disorders or chemical and drug dependency, provided that a covered person shall be required to make a fifty percent (50%) copayment and that the plan's payment shall not exceed four thousand dollars ($4,000) annually; and

(O) Such additional benefits deemed appropriate by the board in accordance with the provisions of subsection (b) of this section.

(2) Exclusions. Unless the contractual policy form language adopted by the board provides otherwise, the following services, supplies, drugs, or articles whether or not prescribed by a physician shall not be covered:

(A) Any charge for treatment for cosmetic purposes other than surgery for the repair or treatment of an injury or a congenital bodily defect to restore normal bodily functions;

(B) Care that is primarily for custodial or domiciliary purposes;

(C) Any charge for confinement in a private room to the extent it is in excess of the institution's charge for its most common semiprivate room unless a private room is medically necessary;

(D) That part of any charge for services rendered or articles prescribed by a physician, dentist, or other health care personnel that exceeds the prevailing charge in the locality or for any charge not medically necessary;

(E) Any charge for services or articles the provision of which is not within the scope of authorized practice of the institution or individual providing the services or articles;

(F) Any expense incurred prior to the effective date of coverage by the plan for the person on whose behalf the expense is incurred;

(G) Dental care except as provided in subdivision (a)(1)(K) of this section;

(H) Eyeglasses and hearing aids;

(I) Illness or injury due to acts of war;

(J) Services of blood donors and any fee for failure to replace the first three (3) pints of blood provided to a covered person each policy year;

(K) Personal supplies or services provided by a hospital or nursing home or any other nonmedical or nonprescribed supply or service;

(L) Any expense or charge for services, articles, drugs, or supplies that are not provided in accord with generally accepted standards of current medical practice;

(M) Any expense for which a charge is not made in the absence of insurance or for which there is no legal obligation on the part of the patient to pay;

(N) Any expense incurred for benefits provided under the laws of the United States and the State of Arkansas, including Medicare and Medicaid and other medical assistance, military service-connected disability payments, medical services provided for members of the armed forces and their dependents or employees of the armed forces of the United States, and medical services financed on behalf of all citizens by the United States;

(O) Any expense or charge for in vitro fertilization, artificial insemination, or any other artificial means used to cause pregnancy;

(P) Any expense or charge for oral contraceptives used for birth control or any other temporary birth control measures;

(Q) Any expense or charge for sterilization or sterilization reversals;

(R) Any expense or charge for weight-loss programs, exercise equipment, or treatment of obesity except when certified by a physician as morbid obesity, i.e., at least two (2) times normal body weight;

(S) Any expense or charge for acupuncture treatment unless used as an anesthetic agent for a covered surgery;

(T) Any expense or charge for organ or bone marrow transplants other than those performed at a hospital with a board-approved organ transplant program that has been designated by the board as a preferred provider organization for that specific organ or bone marrow transplant;

(U) Any expense or charge for procedures, treatments, equipment, or services that are provided in special settings for research purposes or in a controlled environment, are being studied for safety, efficiency, and effectiveness, and are awaiting endorsement by the appropriate national medical specialty college for general use within the medical community;

(V) Such additional exclusions deemed appropriate by the board in accordance with the provisions of subsection (b) of this section; and

(W) (i) Any benefits that exceed the maximum lifetime benefit for plan coverage established by the board under § 23-79-506(a)(1)(N).

(ii) The maximum lifetime benefit shall not be less than one million dollars ($1,000,000) and shall not exceed three million dollars ($3,000,000).

(b) In establishing the plan coverage, the board shall take into consideration the levels of health insurance provided in the state and medical economic factors as may be deemed appropriate and promulgate benefits, deductibles, copayments, coinsurance factors, exclusions, and limitations determined to be generally reflective of and commensurate with health insurance provided through a representative number of large employers in the state.

(c) The board may adjust any deductibles, copayments, and coinsurance factors annually according to the medical component of the Consumer Price Index.

(d) Nonduplication of Benefits. (1) (A) The pool shall be payer of last resort of benefits whenever any other benefit or source of third-party payment is available.

(B) Benefits otherwise payable under plan coverage shall be reduced by all amounts paid or payable through any other health insurance or any other source providing benefits because of a sickness or injury and by all hospital and medical expense benefits paid or payable under any workers' compensation coverage, automobile medical payment, or liability insurance whether provided on the basis of fault or nonfault and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program.

(2) The pool shall have a cause of action against a covered person for the recovery of the amount of benefits paid that are not covered by the pool. Benefits due from the pool may be reduced or refused as a set-off against any amount recoverable under this subdivision (d)(2).

(e) Right of Subrogation -- Recoveries. (1) (A) Whenever the pool has paid benefits because of sickness or an injury to any covered person resulting from a third party's wrongful act or negligence or for which an insurance company or self-insured entity is liable in accordance with the provisions of any policy of insurance, and the covered person has recovered or may recover damages from a third party that is liable for damages, the pool shall have the right to recover the benefits it paid from any amounts that the covered person has received or may receive regardless of the date of the sickness or injury or the date of any settlement, judgment, or award resulting from the sickness or injury.

(B) The pool shall be subrogated to any right of recovery the covered person may have under the terms of any private or public health care coverage or liability coverage including coverage under a workers' compensation act without the necessity of assignment of claim or other authorization to secure the right of recovery.

(C) To enforce its subrogation right, the pool may:

(i) Intervene or join in an action or proceeding brought by the covered person or his or her personal representative, including his or her guardian, conservator, estate, dependents, or survivors, against any third party or the third party's insurance carrier or self-insured entity that may be liable; or

(ii) Institute and prosecute legal proceedings against any third party or the third party's insurance carrier or self-insured entity that may be liable for the sickness or injury in an appropriate court either in the name of the pool or in the name of the covered person or his or her personal representative including his or her guardian, conservator, estate, dependents, or survivors.

(2) (A) (i) If any action or claim is brought by or on behalf of a covered person against a third party or the third party's insurance carrier or self-insured entity, the covered person or his or her personal representative, including his or her guardian, conservator, estate, dependents, or survivors, shall notify the pool by personal service or registered mail of the action or claim and of the name of the court in which the action or claim is brought, filing proof thereof in the action or claim.

(ii) The pool may, at any time thereafter, join in the action or claim upon its motion so that all orders of court after hearing and judgment shall be made for its protection.

(B) No release or settlement of a claim for damages and no satisfaction of judgment in the action shall be valid without the written consent of the pool to the extent of its interest in the settlement or judgment and of the covered person or his or her personal representative.

(3) (A) In the event that the covered person or his or her personal representative fails to institute a proceeding against any appropriate third party before the fifth month before the action would be barred, the pool, in its own name or in the name of the covered person or personal representative, may commence a proceeding against any appropriate third party for the recovery of damages on account of any sickness, injury, or death to the covered person.

(B) The covered person shall cooperate in doing what is reasonably necessary to assist the pool in any recovery and shall not take any action that would prejudice the pool's right to recovery.

(C) The pool shall pay to the covered person or his or her personal representative all sums collected from any third party by judgment or otherwise in excess of amounts paid in benefits under the pool and amounts paid or to be paid as costs, attorney's fees, and reasonable expenses incurred by the pool in making the collection or enforcing the judgment.

(4) (A) (i) In the event of judgment or award in either a suit or claim against a third party, the court shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney's fees.

(ii) After payment of those expenses and attorney's fees, the court shall apply out of the balance of the judgment or award an amount sufficient to reimburse the pool the full amount of benefits paid on behalf of the covered person under this subchapter, provided that the court may reduce and apportion the pool's portion of the judgment proportionately to the recovery of the covered person.

(B) (i) The burden of producing sufficient evidence to support the exercise by the court of its discretion to reduce the amount of a proven charge sought to be enforced against the recovery shall rest with the party seeking the reduction.

(ii) The court may consider the nature and extent of the injury, economic and noneconomic loss, settlement offers, comparative or contributory negligence as it applies to the case at hand, hospital costs, physician costs, and all other appropriate costs.

(C) The pool shall pay its pro rata share of the attorney's fees based on the pool's recovery as it compares to the total judgment.

(D) Any reimbursement rights of the pool shall take priority over all other liens and charges existing under the laws of the State of Arkansas.

(5) The pool may compromise or settle and release any claim for benefits provided under this subchapter or waive any claims for benefits, in whole or in part, for the convenience of the pool or if the pool determines that collection will result in undue hardship upon the covered person.

(f) Preexisting Conditions. (1) Except for federally eligible individuals or qualified trade adjustment assistance eligible persons qualifying for plan coverage under § 23-79-509(b) or resident eligible persons or trade adjustment assistance eligible persons who qualify for and elect to purchase the waiver authorized in subdivision (f)(2) of this section, plan coverage shall exclude charges or expenses incurred during the first six (6) months following the effective date of coverage as to any condition if:

(A) The condition has manifested itself within the six-month period immediately preceding the effective date of coverage in such a manner as would cause an ordinary prudent person to seek diagnosis, care, or treatment; or

(B) Medical advice, care, or treatment was recommended or received within the six-month period immediately preceding the effective date of the coverage.

(2) Waiver. The preexisting condition exclusions as set forth in subdivision (f)(1) of this section will be waived to the extent to which the resident eligible person or trade adjustment assistance eligible person:

(A) Has satisfied similar exclusions under any prior individual health insurance coverage that was involuntarily terminated; and

(B) (i) Has applied for plan coverage not later than thirty (30) days following the involuntary termination.

(ii) For each resident eligible person or trade adjustment assistance eligible person who qualifies for and elects this waiver, there shall be added on a prorated basis to each payment of premium a surcharge of up to ten percent (10%) of the otherwise applicable annual premium for as long as that individual's coverage under the plan remains in effect or sixty (60) months, whichever is less.

(3) (A) Whenever benefits are due from the plan because of sickness or an injury to a covered person resulting from a third party's wrongful act or negligence and the covered person has recovered or may recover damages from a third party or its insurance carrier or self-insured entity, the plan shall have the right to reduce benefits or to refuse to pay benefits that otherwise may be payable in the amount of damages that the covered person has recovered or may recover regardless of the date of the sickness or injury or the date of any settlement, judgment, or award resulting from that sickness or injury.

(B) (i) During the pendency of any action or claim that is brought by or on behalf of a covered person against a third party or its insurance carrier or self-insured entity, any benefits that would otherwise be payable except for the provisions of this subsection shall be paid if payment by or for the third party has not yet been made and the covered person or, if capable, that person's legal representative agrees in writing to pay back properly the benefits paid as a result of the sickness or injury to the extent of any future payments made by or for the third party for the sickness or injury.

(ii) This agreement is to apply whether or not liability for the payments is established or admitted by the third party or whether those payments are itemized.

(C) Any amounts due the plan to repay benefits may be deducted from other benefits payable by the plan after payments by or for the third party are made.

(4) Benefits due from the plan may be reduced or refused as an offset against any amount otherwise recoverable under this section.



§ 23-79-511 - Confidentiality.

(a) (1) All steps necessary under state and federal law to protect confidentiality of applicants and covered persons shall be undertaken by the Board of Directors of the Arkansas Comprehensive Health Insurance Pool to prevent the identification of individual records of covered persons under the plan, rejected by the plan, or who may become ineligible for further participation in the plan.

(2) Procedures shall be written by the board to assure the confidentiality records of persons covered under, rejected by, or who became ineligible for further participation in the plan when gathering and submitting data to the board or any other entity.

(b) Any information submitted to the board by hospitals or any other provider pursuant to this subchapter from which the identity of a particular individual can be determined shall be privileged and confidential and shall not be disclosed in any manner. The foregoing includes, but shall not be limited to, disclosure, inspection, or copying under the Freedom of Information Act of 1967, § 25-19-101 et seq.



§ 23-79-512 - Collective action.

Neither the participation in the plan as insurers, the establishment of rates, forms, or procedures nor any other joint or collective action required by this subchapter shall be the basis of any legal action, criminal or civil liability, or penalty against the plan or any insurer.



§ 23-79-513 - Unfair referral to plan -- Prohibited practices by employers.

(a) It shall constitute an unfair trade practice under the Trade Practices Act, § 23-66-201 et seq., for an insurer, agent, broker, or third-party administrator to refer an individual to the Arkansas Comprehensive Health Insurance Pool or arrange for an individual to apply to the pool for the purpose of:

(1) Separating the individual from group health insurance coverage provided by a group health plan; or

(2) Facilitating enrollment in the pool by any of the following individuals associated with an employer, with the knowledge that the employer intends to pay or is paying all or part of the premium payments owed by the individual for pool coverage:

(A) An employee of the employer;

(B) A retired employee of the employer; or

(C) A dependent of an employee or retired employee of the employer.

(b) Because pool coverage is not intended to cover participants who are eligible for a group health plan, an individual described in subdivision (a)(2) of this section is not eligible:

(1) For pool coverage if the employer associated with the applicant intends to pay for all or part of the pool premium payments for the individual; or

(2) To continue pool coverage if the employer associated with the individual directly or indirectly pays all or part of the pool premium payments for the individual.






Subchapter 6 - -- Coverage for Diabetes Treatment

§ 23-79-601 - Definitions.

As used in this subchapter:

(1) "Diabetes self-management training" means instruction in an inpatient or outpatient setting including medical nutrition therapy relating to diet, caloric intake and diabetes management, excluding programs the primary purposes of which are weight reduction, which enables diabetic patients to understand the diabetic management process and daily management of diabetic therapy as a method of avoiding frequent hospitalizations and complications when the instruction is provided in accordance with a program in compliance with the National Standards for Diabetes Self-Management Education Program as developed by the American Diabetes Association;

(2) "Health care insurer" means any insurance company, fraternal benefit society, hospital and medical services corporation, or health maintenance organization issuing or delivering a health insurance policy subject to any of the following laws:

(A) The Arkansas Insurance Code;

(B) Section 23-74-101 et seq., relating to fraternal benefit societies;

(C) Section 23-75-101 et seq., pertaining to hospital medical service corporations;

(D) Section 23-76-101 et seq., pertaining to health maintenance organizations; and

(E) Any successor law of the foregoing; and

(3) "Health insurance policy" means a group insurance policy, contract, or plan or an individual policy, contract, or plan which provides medical coverage on an expense incurred, service, or prepaid risk-sharing basis. The term includes, but is not limited to, a policy, contract, or plan issued by an entity subject to any of the following laws:

(A) The Arkansas Insurance Code;

(B) Section 23-74-101 et seq., relating to fraternal benefit societies;

(C) Section 23-75-101 et seq., pertaining to hospital medical service corporations;

(D) Section 23-76-101 et seq., pertaining to health maintenance organizations; and

(E) Any successor law of the foregoing.



§ 23-79-602 - Diabetes self-management training -- Licensed providers -- Prescription by physician.

(a) Every health insurance policy shall include coverage for one (1) per lifetime training program per insured for diabetes self-management training when medically necessary as determined by a physician and when provided by an appropriately licensed health care professional upon certification by the health care professional providing the training that the insured patient has successfully completed the training.

(b) Every health care insurer shall offer, in addition to the one (1) lifetime training program provided in subsection (a) of this section, additional diabetes self-management training in the event that a physician prescribes additional diabetes self-management training and it is medically necessary because of a significant change in the insured's symptoms or conditions.

(c) A licensed health care professional shall only provide diabetes self-management training within his or her scope of practice after having demonstrated expertise in diabetes care and treatment and after having completed an educational program required by his or her licensing board when that program is in compliance with the National Standards for Diabetes Self-Management Education Program as developed by the American Diabetes Association.

(d) Diabetes self-management training shall be provided only upon prescription by a physician licensed under § 17-95-201 et seq.

(e) Nothing in this subchapter shall be construed to prohibit health care insurers from selectively negotiating contracts with qualified providers of diabetes self-management training programs.



§ 23-79-603 - Requirements.

(a) Every health insurance policy shall include medical coverage for medically necessary equipment, supplies, and services for the treatment of Type I, Type II, and gestational diabetes, when prescribed by a physician licensed under § 17-95-201 et seq.

(b) The coverage required by this section shall be consistent with that established for other services covered by a given health insurance policy in regard to any of the following:

(1) Deductibles, coinsurance, other patient cost-sharing amounts or out-of-pocket limits; or

(2) Prior authorization or other utilization review requirements or processes.



§ 23-79-604 - Exclusions.

This subchapter shall not be construed as prohibiting a health insurance policy from excluding from coverage diabetes self-management training or equipment or supplies and related services for the treatment of Type I, Type II, or gestational diabetes when the training, equipment, supplies, and services are not medically necessary, provided that the medical necessity determination is made in accordance with generally accepted standards of the medical profession and other applicable laws and regulations.



§ 23-79-605 - Regulations.

The State Insurance Department shall develop and promulgate regulations to implement the provisions of this subchapter.



§ 23-79-606 - Applicability -- Delivery within state.

(a) This subchapter shall apply to any health insurance policy that is delivered, issued for delivery, renewed, extended, or modified in this state on or after August 1, 1997.

(b) If a health insurance policy provides coverage or benefits to an Arkansas resident, the policy shall be deemed to be delivered in this state within the meaning of this subchapter, regardless of whether the health care insurer or other entity that provides the coverage is located within or outside of Arkansas.



§ 23-79-607 - Applicability -- Exceptions.

This subchapter shall not apply to:

(1) Long-term care plans;

(2) Disability income plans;

(3) Short-term nonrenewable individual health insurance policies that expire after six (6) months;

(4) Medical payments under homeowner or automobile insurance policies; and

(5) Workers' compensation insurance.






Subchapter 7 - -- Tax Credits for Medically Necessary Foods

§ 23-79-701 - Definitions.

As used in this subchapter:

(1) "Health care services" means any services included in the furnishing to any individual of medical or hospitalization or services incident to the furnishing of care or hospitalization, as well as the furnishing to any person of any and all other services or goods for the purpose of preventing, alleviating, curing, or healing human illness or injury;

(2) "Health plan" means any group, blanket, or individual accident and health insurance policy, contract, or plan issued in this state by an insurance company, hospital medical service corporation, or health maintenance organization, provided that nothing in this subchapter shall apply to accident only, specified disease, hospital indemnity, medicare supplement, long-term care, disability income, or other limited benefit health insurance policies;

(3) "Inherited metabolic disease" means a disease caused by an inherited abnormality of body chemistry;

(4) "Low protein modified food product" means a food product that is specifically formulated to have less than one (1) gram of protein per serving and intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease;

(5) "Medical food" means a food that is intended for the dietary treatment of a disease or condition for which nutritional requirements are established by recognized scientific principles and formulated to be consumed or administered enterally under the direction of a physician; and

(6) "Provider" means any person who is licensed in this state to furnish health care services as a health professional.



§ 23-79-702 - Tax credit for medically necessary medical foods and low protein modified food products.

(a) A credit of up to two thousand four hundred dollars ($2,400) per year per child shall be allowed to individuals or to families with a dependent child or children with phenylketonuria, galactosemia, organic acidemias, and disorders of amino acid metabolism against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for expenses for the purchase of medically necessary medical foods and low protein modified food products.

(b) The credit allowed in this section shall be effective for taxable years beginning January 1, 1999.

(c) To the extent that the credit fully available under this subchapter is not fully utilized in this first year, it may be carried forward for an additional two (2) years. Any credit remaining thereafter shall expire.



§ 23-79-703 - Health insurance coverage for medically necessary foods.

(a) All health plans issued, delivered, amended, or modified on or after January 1, 2000, shall provide the minimum benefits set out in subsection (b) of this section for medical foods and low protein modified food products for the treatment of a covered person inflicted with phenylketonuria, galactosemia, organic acidemias, and disorders of amino acid metabolism if:

(1) The medical food or low protein modified food products are prescribed as medically necessary for the therapeutic treatment of phenylketonuria, galactosemia, organic acidemias, and disorders of amino acid metabolism;

(2) The products are administered under the direction of a physician licensed under § 17-95-401 et seq.; and

(3) The cost of the medical food or low protein modified food products for an individual or a family with a dependent person or persons exceeds the income tax credit of two thousand four hundred dollars ($2,400) per year per person allowed under § 23-79-702.

(b) (1) Every health insurance policy, contract, certificate, or health care plan issued in this state by an insurance company, hospital medical service corporation, or health maintenance organization, other than coverage limited to expenses from accident only, specified disease, hospital indemnity, medicare supplement, long-term care, disability income, or other limited benefit health insurance policies, whether an individual or group policy, contract, certificate, or health care plan, that covers the insured and members of the insured's family shall provide coverage for amino acid modified preparations, low protein modified food products, and any other special dietary products and formulas prescribed under the direction of a physician for the therapeutic treatment of phenylketonuria, galactosemia, organic acidemias, and disorders of amino acid metabolism.

(2) This benefit may be subject to a deductible, copayments, coinsurance, or other patient cost-sharing amounts required by the health plan.

(c) If the cost of the medical food or low protein modified food products for an individual or a family with a dependent child or children exceeds the income tax credit of two thousand four hundred dollars ($2,400) per year per child allowed under § 23-79-702 and the individual or a family with a dependent child or children has been denied accident and health insurance or coverage for phenylketonuria, galactosemia, organic acidemias, and disorders of amino acid metabolism or cannot afford insurance coverage for phenylketonuria, galactosemia, organic acidemias, and disorders of amino acid metabolism, the Department of Health shall reimburse the provider up to one thousand dollars ($1,000) per individual from any funds appropriated therefor for the required health care service, including screening, diagnostic, and treatment services.






Subchapter 8 - -- Arkansas Health Insurance Consumer Choice Act

§ 23-79-801 - Title.

This subchapter shall be known and cited as the "Arkansas Health Insurance Consumer Choice Act".



§ 23-79-802 - Definitions.

As used in this subchapter:

(1) "Health benefits plan" means any individual, blanket, or group plan, policy, or contract for health care services, issued or delivered by a health care insurer, health maintenance organization, or hospital and medical service corporation, excluding plans, policies, or contracts providing health care benefits or health care services pursuant to Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., the Public Employee Workers' Compensation Act, § 21-5-601 et seq., and the no-fault medical and hospital benefit requirements under § 23-89-202; and

(2) (A) (i) "State-mandated health benefits" means coverages for health care services or benefits required by state law or state regulations, requiring the reimbursement or utilization related to a specific health illness, injury, or condition of the covered person or inclusion of a specific category of licensed health care practitioner to be provided to the covered person in a health benefits plan for a health-related condition of a covered person.

(ii) However, for the purposes of the options provided by this subchapter, state-mandated health benefits that may be excluded, in whole or in part, shall not include any health care services or benefits that were mandated by Acts 1971, No. 34.

(B) "State-mandated health benefits" does not mean standard provisions or rights required to be present in a health benefit plan pursuant to state law or regulations unrelated to a specific health illness, injury, or condition of the insured, including, but not limited to, those related to continuation of benefits in § 23-86-114, or entitlement to a conversion policy under § 23-86-115.



§ 23-79-803 - Requirements relating to offering a health benefits plan not subject to state-mandated health benefits.

(a) Every group accident and health insurer, hospital and medical service corporation, or health maintenance organization transacting health or accident and health insurance in this state may offer, as an option, a group health benefits plan that, either in whole or in part, does not provide state-mandated health benefits on group health benefits plans under state law.

(b) Every accident and health insurer transacting individual major medical insurance in this state may offer, as an option, an individual health benefits plan that, either in whole or in part, does not provide state-mandated health benefits on individual health benefit plans under state law.

(c) In each sale of health policies or health contracts in which the proposed insured has selected a health benefits plan that, either in whole or in part, does not provide state-mandated health benefits, the accident and health insurer, hospital and medical service corporation, or health maintenance organization shall provide to the policyholder and to each certificate holder of a group health benefit plan a written notice, in a form and manner required by rule or regulation promulgated by the Insurance Commissioner, that one (1) or more of the mandated benefits are not included in the health benefit plan selected by the policyholder.



§ 23-79-805 - Regulations.

The Insurance Commissioner may promulgate regulations necessary to implement the provisions of this subchapter.






Subchapter 9 - -- Arkansas Advisory Commission on Mandated Health Insurance Benefits



Subchapter 10 - -- Health Insurance Flexibility and Accountability Initiative

§ 23-79-1001 - Findings and purpose.

(a) The General Assembly finds that:

(1) Many Arkansans have no health insurance;

(2) Increasing the number of persons with health insurance will improve the overall health of the people of the state; and

(3) The United States Department of Health and Human Services created the Health Insurance Flexibility and Accountability demonstration initiative to give states more flexibility in creating approaches to maximize private health care options.

(b) The Arkansas Safety-net Benefit Program is intended to provide safety-net health care for qualifying uninsured employed individuals.



§ 23-79-1002 - Medicaid demonstration initiative.

(a) Subject to obtaining all necessary federal approvals, including approval of a demonstration waiver under section 1115 of the Social Security Act as in effect January 1, 2003, the Department of Human Services may administer the Health Insurance Flexibility and Accountability demonstration initiative created in § 23-79-1004.

(b) Coverage may include certain spouses of covered employed individuals.



§ 23-79-1003 - Arkansas Safety-net Benefit Program.

(a) (1) There is created the Arkansas Safety-net Benefit Program.

(2) Employer participation in the program shall be voluntary.

(b) Employers electing to participate shall comply with all program requirements, including, but not limited to:

(1) Establishing that all employees have health insurance coverage; and

(2) Making payments to the program at times and in amounts as determined by the Department of Human Services to be necessary for the operation of the program for:

(A) All covered employees and covered spouses; and

(B) All other employees, regardless of income, except employees exempted by rule of the department.



§ 23-79-1004 - Arkansas Safety-net Benefit Fund.

(a) (1) There is created the Arkansas Safety-net Benefit Fund.

(2) The fund shall be administered by the Department of Finance and Administration.

(b) (1) The fund shall not be deposited into a general revenue holding account or regulated by the State Insurance Department and shall be used only for the Arkansas Safety-net Benefit Program.

(2) However, if the federal government eliminates or substantially modifies the Health Insurance Flexibility and Accountability demonstration initiative or withdraws approval of the program, moneys remaining in the fund shall not be placed in the State Treasury but shall be expended to provide services to beneficiaries of the program.

(3) Moneys in the fund may carry over from the first fiscal year of any biennium to the second fiscal year of the biennium and from one biennium to the next.



§ 23-79-1005 - Department of Human Services -- Powers and duties.

(a) The Department of Human Services shall promulgate rules to implement this subchapter.

(b) The department shall administer the Arkansas Safety-net Benefit Program and the Arkansas Safety-net Benefit Fund.

(c) The department shall:

(1) Prepare and submit to the United States Department of Health and Human Services a request for a demonstration waiver under section 1115 of the Social Security Act, describing one (1) or more statewide health insurance limited safety-net benefit packages that can be funded within existing allotments received by the state under Title XXI of the Social Security Act;

(2) Administer the Arkansas Safety-net Benefit Program and the Arkansas Safety-net Benefit Fund in accordance with a federally approved Health Insurance Flexibility and Accountability demonstration initiative waiver;

(3) Deposit Arkansas Employer Sponsored Insurance Fund revenues in insured interest-bearing accounts at banking institutions in Arkansas; and

(4) Expend Arkansas Safety-net Benefit Fund moneys as state matching funds in accordance with the requirements of federal health care programs and the Arkansas Safety-net Benefit Program.






Subchapter 11 - -- Equity in Prescription Insurance and Contraceptive Coverage Act

§ 23-79-1101 - Title.

This subchapter shall be known and may be cited as the "Equity in Prescription Insurance and Contraceptive Coverage Act".



§ 23-79-1102 - Definitions.

As used in this subchapter:

(1) (A) "Health benefit policy" means an individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state, including those contracts executed by the State of Arkansas on behalf of state employees, by a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, provider-sponsored health care corporation, or other insurer or similar entity.

(B) "Health benefit policy" does not include:

(i) Accident-only, credit, specified disease, dental, hospital indemnity, Medicare supplement, long-term care, or disability income insurance policies;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Workers' compensation or similar insurance; or

(iv) Automobile medical-payment insurance;

(2) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, or any similar entity authorized to issue contracts under Title 23 of this Code; and

(3) "Religious employer" means an entity that:

(A) Is organized and operated for religious purposes and has received a section 501(c)(3) designation from the Internal Revenue Service;

(B) Has as one (1) of its primary purposes the inculcation of religious values; and

(C) Employs primarily persons who share its religious tenets.



§ 23-79-1103 - Parity for contraceptives.

(a) Every health benefit policy that is delivered, issued, executed, or renewed in this state or approved for issuance or renewal in this state by the Insurance Commissioner on or after August 12, 2005, that provides coverage for prescription drugs on an outpatient basis shall provide coverage for prescribed drugs or devices approved by the United States Food and Drug Administration for use as a contraceptive.

(b) Nothing contained in this subchapter shall be construed to require any insurance company to provide coverage for an abortion, an abortifacient, or any United States Food and Drug Administration-approved emergency contraception.



§ 23-79-1104 - Extraordinary surcharges prohibited.

(a) No insurer shall impose upon any person receiving prescription contraceptive benefits pursuant to this subchapter any:

(1) Copayment, coinsurance payment, or fee that is not equally imposed upon all individuals in the same benefit category, class, coinsurance level, or copayment level receiving benefits for prescription drugs; or

(2) Reduction in allowable reimbursement for prescription drug benefits.

(b) This subchapter shall not be construed to:

(1) Require coverage for prescription coverage benefits in any contract, policy, or plan that does not otherwise provide coverage for prescription drugs;

(2) (A) Preclude the use of closed formularies.

(B) However, the formularies shall include oral, implant, and injectable contraceptive drugs, intrauterine devices, and prescription barrier methods; or

(3) Require any religious employer to comply with this subchapter.






Subchapter 12 - -- Coverage for Colorectal Cancer Screening

§ 23-79-1201 - Definitions.

As used in this subchapter:

(1) "Covered person" means a person who is and continues to remain eligible for coverage under a health care policy and is covered under a health care policy;

(2) (A) "Health care policy" means:

(i) An individual or group health insurance policy providing coverage on an expense-incurred basis;

(ii) An individual or group service or indemnity type contract issued by a nonprofit corporation;

(iii) An individual or group service contract issued by a health maintenance organization;

(iv) A group accident and sickness insurance policy issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a group health care plan, a health maintenance organization, or any similar entity; and

(v) A policy issued by or in connection with:

(a) The Arkansas medical assistance program and its contracted insurers, whether providing services on a managed-care or fee-for-service basis;

(b) The state employees' and public school teachers' health insurance programs;

(c) A self-insured group arrangement to the extent not preempted by federal law; and

(d) A managed health care delivery entity of any type or description.

(B) "Health care policy" does not include an accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, disability income, or other limited benefit health insurance policy; and

(3) "Persons at high risk for colorectal cancer" means:

(A) Individuals over fifty (50) years of age or who face a high risk for colorectal cancer because of:

(i) The presence of polyps on a previous colonoscopy, barium enema, or flexible sigmoidoscopy;

(ii) A family history of colorectal cancer in close relatives of parents, brothers, sisters, or children;

(iii) Genetic alterations of hereditary nonpolyposis colon cancer or familial adenomatous polyposis;

(iv) A personal history of colorectal cancer, ulcerative colitis, or Crohn's disease; or

(v) The presence of any appropriate recognized gene markers for colorectal cancer or other predisposing factors; and

(B) Any additional or expanded definition of "persons at high risk for colorectal cancer" as recognized by medical science and determined by the Director of the Department of Health in consultation with the University of Arkansas for Medical Sciences.



§ 23-79-1202 - Coverage -- Applicability.

(a) A health care policy subject to this subchapter executed, delivered, issued for delivery, continued, or renewed in this state on or after August 1, 2005, shall include colorectal cancer examinations and laboratory tests within the policy's coverage.

(b) The coverage shall include colorectal cancer examinations and laboratory tests for:

(1) Covered persons who are fifty (50) years of age or older;

(2) Covered persons who are less than fifty (50) years of age and at high risk for colorectal cancer according to American Cancer Society colorectal cancer screening guidelines as they existed on January 1, 2005; and

(3) Covered persons experiencing the following symptoms of colorectal cancer as determined by a physician licensed under the Arkansas Medical Practices Act, §§ 17-95-201 et seq., 17-95-301 et seq., and 17-95-401 et seq.:

(A) Bleeding from the rectum or blood in the stool; or

(B) A change in bowel habits, such as diarrhea, constipation, or narrowing of the stool, that lasts more than five (5) days.

(c) After August 1, 2005, each employer that offers a health care policy to employees shall offer all eligible employees at the time of hiring or health care policy renewal a policy that includes colorectal cancer examinations and laboratory tests within the coverage of the employee's health care policy.

(d) (1) The colorectal screening shall involve an examination of the entire colon, including:

(A) The following examinations or laboratory tests, or both:

(i) An annual fecal occult blood test utilizing the take-home multiple sample method, or an annual fecal immunochemical test in conjunction with a flexible sigmoidoscopy every five (5) years;

(ii) A double-contrast barium enema every five (5) years; or

(iii) A colonoscopy every ten (10) years; and

(B) Any additional medically recognized screening tests for colorectal cancer required by the Director of the Department of Health, determined in consultation with appropriate health care organizations.

(2) The covered person shall determine the choice of screening strategies in consultation with a health care provider.

(3) Colorectal screening examinations shall be according to the choices and frequency provided by this subsection for all other covered persons.

(e) Screenings shall be limited to the following guidelines for the management or subsequent need for follow-up colonoscopy:

(1) If the initial colonoscopy is normal, follow-up is recommended in ten (10) years;

(2) For individuals with one (1) or more neoplastic polyps or adenomatous polyps, assuming that the initial colonoscopy was complete to the cecum and adequate preparation and removal of all visualized polyps, follow-up is recommended in three (3) years;

(3) If single tubular adenoma of less than one centimeter (1 cm) is found, follow-up is recommended in five (5) years; and

(4) For patients with large sessile adenomas greater than three centimeters (3 cm), especially if removed in piecemeal fashion, follow-up is recommended in six (6) months or until complete polyp removal is verified by colonoscopy.



§ 23-79-1203 - Certain activities not prohibited.

(a) This subchapter does not prohibit the issuance of policies that provide benefits greater than those required by § 23-79-1202 or more favorable to the insured than those required by § 23-79-1202.

(b) This subchapter does not prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized by law relating to preferred provider arrangements.



§ 23-79-1204 - Exclusions and reductions -- Benefits subject to annual deductible and coinsurance.

(a) Except as provided in subsection (b) of this section, the coverage offered under § 23-79-1202 may contain any exclusions, reductions, or other limitations approved by the Insurance Commissioner concerning coverages, deductibles, or coinsurance provisions.

(b) The benefits provided in this subchapter shall be subject to the same annual deductible or coinsurance established for all other covered benefits within a health care policy.



§ 23-79-1205 - Coverage by participating providers -- Selection criteria and utilization protocols -- Maximum benefits -- Exclusions.

(a) (1) This subchapter does not require and shall not be construed to require the coverage of services by providers who are not designated as covered providers or that are not selected as a participating provider by a group health benefit plan or insurer having a participating network of service providers.

(2) This subchapter does not expand the list or designation of participating providers as specified in any health benefit plan.

(b) Insurers or other issuers of any health benefit plan covered by this subchapter may continue to establish and apply selection criteria and utilization protocols for health care providers including:

(1) The designation of types of providers for which coverage is provided; and

(2) Credentialing criteria used in the selection of providers.

(c) A health care policy that provides coverage for the services offered under this subchapter may contain provisions for maximum benefits and coinsurance limitations, deductibles, exclusions, and utilization review protocols to the extent that the provisions are not inconsistent with the requirements of this subchapter.



§ 23-79-1206 - Additional benefit costs.

The issuer of a health care policy shall conform its policies, contracts, or certificates issued on or after August 1, 2005, and may adjust its premium cost to reflect the additional benefit cost.



§ 23-79-1207 - Cost-sharing.

(a) To encourage colorectal cancer screenings, patients and health care providers may not be required to meet burdensome criteria or overcome significant obstacles to obtain coverage.

(b) An individual shall not be required to pay an additional deductible or coinsurance for testing that is greater than an annual deductible or coinsurance established for similar benefits.

(c) If the program or contract does not cover a similar benefit, a deductible or coinsurance may not be set at a level that materially diminishes the value of the colorectal cancer benefit required under this subchapter.

(d) Reimbursement to health care providers for colorectal cancer screenings provided under this section shall be equal to or greater than reimbursement to health care providers under Medicare, Title XVII of the Social Security Act, 42 U.S.C. § 1395 et seq., as it existed on January 1, 2005.



§ 23-79-1208 - Referrals to participating providers.

A health care policy is not required to provide a referral under this subchapter to a nonparticipating health care provider unless the plan or carrier does not have a participating health care provider that is available and accessible to administer the screening, examination, or treatment of colorectal cancer.



§ 23-79-1209 - Payment of nonparticipating providers.

If a health care policy refers an individual under this subchapter to a nonparticipating health care provider, then services provided under the approved screening exam or resulting treatment, if any, shall be provided at no additional cost to the individual beyond what the individual would otherwise pay to a participating health care provider.






Subchapter 13 - -- Coverage for Prostate Cancer Screening

§ 23-79-1301 - Findings.

The General Assembly finds that:

(1) Prostate cancer is the second leading cause of cancer in men;

(2) In Arkansas, more men die from prostate cancer than women die of breast cancer, the tenth-highest death rate in the nation;

(3) Even though the death rate for prostate cancer has decreased in Arkansas, there has been a fifty-five percent (55%) increase in premature death before age sixty-five;

(4) Arkansas's African-American men are fifty-five percent (55%) more likely to develop prostate cancer and one hundred seventy-six percent (176%) more likely to die from prostate cancer than Arkansas's Caucasian men;

(5) The Arkansas Central Cancer Registry data indicates that there has been a steady increase in the number of new cases of prostate cancer and a steady decrease in deaths from prostate cancer in Arkansas since 1999, indicating that there have been improvements in discovering prostate cancer before symptoms appear;

(6) Studies have found that men between fifty (50) years of age and sixty (60) years of age who were diagnosed with prostate cancer were sixty percent (60%) more likely to suffer premature death than those men who were diagnosed at an earlier age;

(7) Identifying the characteristics of high-risk men and fostering early diagnosis and appropriate treatment could:

(A) Prevent premature deaths;

(B) Decrease:

(i) Adverse effects and death from prostate cancer, particularly in the underserved populations;

(ii) Health disparities; and

(iii) Prostate cancer treatment costs through diagnosis at an earlier stage; and

(C) Improve and extend quality of life; and

(8) The cost of treatment per man for:

(A) Early-stage prostate cancer is fifty-eight thousand dollars ($58,000); and

(B) Late-stage prostate cancer is more than ninety-three thousand dollars ($93,000).



§ 23-79-1302 - Definitions.

As used in this subchapter:

(1) (A) "Health benefit plan" means an individual, blanket, or group plan, policy, or contract for health care services issued or delivered by an insurer, health maintenance organization, hospital medical service corporation, or self-insured governmental or church plan in this state.

(B) "Health benefit plan" includes: (i) Indemnity and managed care plans; and

(ii) Governmental plans as defined in 29 U.S.C. § 1002(32), as it existed on January 1, 2009.

(C) "Health benefit plan" does not include:

(i) Accidental injury insurance plans;

(ii) Dental insurance plans;

(iii) Vision insurance plans;

(iv) Specified disease insurance plans;

(v) Disability income plans;

(vi) Credit insurance plans;

(vii) Insurance coverage issued as a supplement to liability insurance;

(viii) Medical payments under automobile or homeowners' insurance plans;

(ix) Health benefit plans provided under Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., and the Public Employee Workers' Compensation Act, § 21-5-601 et seq.;

(x) Insurance under which benefits are payable with or without regard to fault and the benefits that are statutorily required to be contained in any liability policy or equivalent self-insurance; and

(xi) Plans that provide only indemnity for hospital confinement;

(2) "National Comprehensive Cancer Network" means:

(A) A not-for-profit alliance of twenty-one (21) of the world's leading cancer centers dedicated to improving the quality and effectiveness of care provided to patients with cancer; and

(B) With the primary goal of improving the quality, effectiveness, and efficiency of oncology practice so that patients may live better lives; and

(3) "Premature death" means a death that occurs before sixty-five (65) years of age.



§ 23-79-1303 - Coverage for prostate cancer screening required.

(a) (1) A health benefit plan that is offered, issued, or renewed in this state on or after January 1, 2010, and that provides coverage to men forty (40) years of age or older in this state shall provide coverage for screening for the early detection of prostate cancer in men forty (40) years of age and older according to the National Comprehensive Cancer Network guidelines, as in effect on January 1, 2009.

(2) The coverage for prostate cancer screening required under subdivision (a)(1) of this section:

(A) Is not subject to policy deductibles; and

(B) Shall not exceed the actual cost of the prostate cancer screening up to the maximum allowable cost per screening.

(b) The coverage for prostate cancer screening required under subsection (a) of this section shall be offered as follows:

(1) The prostate cancer screening shall be performed by a qualified medical professional; and

(2) The coverage shall provide at least one (1) screening per year for any man forty (40) years of age or older according to the National Comprehensive Cancer Network guidelines, as in effect on January 1, 2009.

(c) The coverage for prostate cancer screening required under subsection (a) of this section does not diminish or limit diagnostic benefits otherwise allowable under a health benefit plan.

(d) If a medical practitioner recommends that an insured, a subscriber, or an enrollee undergo a prostate specific antigen blood test, coverage may not be denied on the ground that the insured, subscriber, or enrollee has already had a digital rectal examination and the examination result was negative.






Subchapter 14 - -- Coverage for Hearing Aids

§ 23-79-1401 - Definitions.

As used in this subchapter:

(1) (A) "Health benefit plan" means an individual, blanket, or group plan, policy, or contract for health care services issued or delivered by a health care insurer in this state.

(B) "Health benefit plan" includes:

(i) Indemnity and managed care plans; and

(ii) Governmental plans as defined in 29 U.S.C. § 1002(32), as it existed on January 1, 2009.

(C) "Health benefit plan" does not include:

(i) Accidental injury insurance plans;

(ii) Dental insurance plans;

(iii) Vision insurance plans;

(iv) Specified disease insurance plans;

(v) Disability income plans;

(vi) Credit insurance plans;

(vii) Insurance coverage issued as a supplement to liability insurance;

(viii) Medical payments under automobile or homeowners' insurance plans;

(ix) Health benefit plans provided under Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., and the Public Employee Workers' Compensation Act, § 21-5-601 et seq.;

(x) Insurance under which benefits are payable with or without regard to fault and the benefits that are statutorily required to be contained in any liability policy or equivalent self-insurance; and

(xi) Plans that provide only indemnity for hospital confinement; and

(2) "Hearing aid" means an instrument or device, including repair and replacement parts, that:

(A) Is designed and offered for the purpose of aiding persons with or compensating for impaired hearing;

(B) Is worn in or on the body; and

(C) Is generally not useful to a person in the absence of a hearing impairment.



§ 23-79-1402 - Coverage for hearing aids required.

(a) A health benefit plan that is offered, issued, or renewed in this state shall offer coverage for a hearing aid or hearing instrument sold on or after January 1, 2010, by a professional licensed by the state to dispense a hearing aid or hearing instrument.

(b) The coverage offered for hearing aids under this section:

(1) Shall not be for less than one thousand four hundred dollars ($1,400) per ear for each three-year period;

(2) Shall provide coverage of not less than one thousand four hundred dollars ($1,400) per ear beginning on the first day of coverage; and

(3) Is not subject to policy deductibles or copayment requirements.



§ 23-79-1403 - Rules.

The State Insurance Department shall develop and promulgate rules for the implementation and administration of this subchapter.









Chapter 80 - Insurance Policies -- Simplification

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Life and Accident and Health Insurance Policy Language Simplification Act

§ 23-80-201 - Title.

This subchapter may be cited as the "Life and Accident and Health Insurance Policy Language Simplification Act".



§ 23-80-202 - Purpose.

(a) The purpose of this subchapter is to establish minimum standards for language used in policies, contracts, and certificates of life insurance and annuities, accident and health insurance, credit life insurance, and credit disability insurance delivered or issued for delivery in this state to facilitate ease of reading by insureds.

(b) (1) This subchapter is not intended to increase the risk assumed by insurance companies or other entities subject to this subchapter or to supersede their obligation to comply with the substance of other insurance legislation applicable to life, accident and health, credit life, or credit disability insurance policies or annuities.

(2) This subchapter is not intended to impede flexibility and innovation in the development of policy forms or content or to lead to the standardization of policy forms or content.



§ 23-80-203 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Company" or "insurer" means any life or accident and health insurance company, fraternal benefit society, nonprofit health service corporation, nonprofit hospital service corporation, nonprofit medical service corporation, prepaid health plan, dental care plan, vision care plan, pharmaceutical plan, health maintenance organization, and all similar type organizations; and

(3) "Policy" or "policy form" means any:

(A) Policy, contract, plan, or agreement of life insurance and annuities or accident and health insurance, including credit life insurance and credit disability insurance, delivered or issued for delivery in this state by any company subject to this subchapter;

(B) Certificate, contract, or policy issued by a fraternal benefit society;

(C) Certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state; and

(D) Evidence of coverage issued by a health maintenance organization.



§ 23-80-204 - Applicability.

(a) This subchapter shall apply to all policies delivered or issued for delivery in this state by any company on or after the date the forms must be approved under this subchapter.

(b) However, nothing in this subchapter shall apply to:

(1) Any policy which is a security subject to federal jurisdiction;

(2) (A) Any group policy covering a group of one thousand (1,000) or more lives at date of issue, other than a group credit life insurance policy or a group credit disability insurance policy.

(B) However, this subdivision (b)(2) shall not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this state;

(3) Any group annuity contract which serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans;

(4) Any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery on a form approved or permitted to be issued prior to the dates the forms must be approved under this subchapter; or

(5) The renewal of a policy delivered or issued for delivery prior to the dates the forms must be approved under this subchapter.

(c) No other statute of this state setting language simplification standards shall apply to any policy forms.

(d) Any non-English language policy delivered or issued for delivery in this state shall be deemed to be in compliance with § 23-80-206(a)(1) if the insurer certifies that the policy is translated from an English language policy which does comply with § 23-80-206(a)(1).



§ 23-80-205 - Construction.

Nothing in this subchapter shall be construed to negate any law of this state permitting the issuance of any policy form after it has been on file for the time period specified.



§ 23-80-206 - Minimum standards.

(a) In addition to any other requirements of law, no policy forms, except as stated in § 23-80-204, shall be delivered or issued for delivery in this state on or after the dates forms must be approved under this subchapter, unless:

(1) The text achieves a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on any other comparable test as provided in subsection (c) of this section;

(2) It is printed, except for specification pages, schedules, and tables, in not less than ten-point type, one-point leaded;

(3) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders; and

(4) It contains a table of contents or an index of the principal sections of the policy, if the policy has more than three thousand (3,000) words printed on three (3) or fewer pages of text, or if the policy has more than three (3) pages, regardless of the number of words.

(b) (1) For the purposes of this section, a Flesch reading ease test score shall be measured by the following method:

(A) For policy forms containing ten thousand (10,000) words or less, the entire form shall be analyzed. For policy forms containing more than ten thousand (10,000) words, the readability of two (2) two-hundred-word samples per page may be analyzed instead of the entire form. The samples shall each be separated by at least ten (10) printed lines;

(B) The number of words and sentences in the text shall be counted, and then the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015;

(C) The total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6; and

(D) The sum of the figures computed under subdivisions (b)(1)(B) and (C) of this section subtracted from 206.835 equals the Flesch reading ease score for the policy form.

(2) For purposes of subdivisions (b)(1)(B)-(D) of this section, the following procedures shall be used:

(A) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one (1) word;

(B) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence; and

(C) (i) A syllable means a unit of spoken language consisting of one (1) or more letters or a word as divided by an accepted dictionary.

(ii) When the dictionary shows two (2) or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

(3) The term "text" as used in this section shall include all printed matter except the following:

(A) The name and address of the insurer, the name, number, or title of the policy, the table of contents or index, captions and subcaptions, and specification pages, schedules, or tables; and

(B) Any policy language which is drafted to conform to the requirements of any federal law, regulation, or agency interpretation, any policy language required by any collectively bargained agreement, any medical terminology, any words which are defined in the policy, and any policy language required by law or regulation, provided that the insurer identifies the language or terminology excepted by this subdivision (b)(3) and certifies in writing that the language or terminology is entitled to be excepted by this subdivision (b)(3).

(c) Any other reading test may be approved by the Insurance Commissioner for use as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

(d) (1) Filings subject to this section shall be accompanied by a certificate signed by an officer of the insurer stating that it meets the minimum reading ease score on the test used or stating that the score is lower than the minimum required but should be approved in accordance with § 23-80-207.

(2) To confirm the accuracy of any certification, the commissioner may require the submission of further information to verify the certification in question.

(e) At the option of the insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.



§ 23-80-207 - Authorization to use lower score.

The Insurance Commissioner may authorize a lower score than the Flesch reading ease score required in § 23-80-206(a)(1) whenever, in the commissioner's discretion, he or she finds that a lower score:

(1) Will provide a more accurate reflection of the readability of a policy form;

(2) Is warranted by the nature of a particular policy form or type or class of policy forms; or

(3) Is caused by certain policy language which is drafted to conform to the requirements of any state law, regulation, or agency interpretation.



§ 23-80-208 - Approval of forms.

A policy form meeting the requirements of § 23-80-206(a) shall be approved notwithstanding the provisions of any other laws which specify the content of policies if the policy form provides the policyholders and claimants protection not less favorable than they would be entitled to under such laws.






Subchapter 3 - -- Property and Casualty Insurance Policy Simplification Act

§ 23-80-301 - Title.

This subchapter may be cited as the "Property and Casualty Insurance Policy Simplification Act".



§ 23-80-302 - Purpose.

(a) The purpose of this subchapter is to establish minimum language and format standards to make property and casualty insurance policies easier to read.

(b) This subchapter is not intended to increase the risk assumed under policies subject to it. Nor is it intended to impede flexibility and innovation in the development of policy forms or content. It does not grant authority to the Insurance Commissioner to mandate the standardization of policy forms or content.



§ 23-80-303 - Definitions.

As used in this subchapter:

(1) "Casualty insurance" does not include accident and health insurance;

(2) "Commissioner" means the Insurance Commissioner; and

(3) "Policy" or "policy forms" means any written contract of property and casualty insurance delivered or issued for delivery in this state by or on behalf of any insurer licensed in this state.



§ 23-80-304 - Applicability.

(a) This subchapter shall apply to all policies with effective dates on or after the implementation date established for policies under § 23-80-306(b).

(b) No other statute of this state setting simplification standards for language or format shall apply to any policy.

(c) This subchapter shall not apply to policies in manuscript form or to the following kinds of insurance:

(1) Ocean marine;

(2) Surety and financial institution bonds;

(3) Reinsurance; or

(4) Commercial aviation.

(d) Any non-English language policy shall be deemed in compliance with § 23-80-306(a) if it was translated from an English language policy which complies with § 23-80-306(a).



§ 23-80-305 - Powers of the commissioner.

(a) After notice and hearing, the Insurance Commissioner may issue reasonable rules or regulations implementing §§ 23-80-306 and 23-80-308.

(b) At the commissioner's sole discretion, he or she may extend any dates under this subchapter.

(c) The commissioner shall have sole authority to enforce the provisions of this subchapter or seek remedies for its violation.



§ 23-80-306 - Minimum standards.

(a) All policies which, under subsection (b) of this section, must comply with this subsection shall be simplified, taking into consideration the following factors:

(1) Use of simple sentence structure and short sentences;

(2) Use of commonly understood words;

(3) Avoidance of technical legal terms whenever possible;

(4) Minimal reference to other sections or provisions of the policy;

(5) Organization of text; and

(6) Legibility.

(b) (1) (A) In addition to any other requirements of law, the Insurance Commissioner shall by regulation specify the dates by which personal lines policies shall comply with subsection (a) of this section.

(B) The dates established by the commissioner for compliance shall not be less than eighteen (18) months nor more than thirty-six (36) months from the effective date of the regulation.

(C) "Personal lines policies" are policies:

(i) Solely used to provide homeowners' insurance, dwelling fire insurance on one (1) to four (4) family units, or individual fire insurance on dwelling contents; or

(ii) Principally used to provide primary insurance on private passenger nonfleet automobiles individually owned and used for personal or family needs.

(2) In addition to any other requirements of law, the commissioner may by regulations specify which policies, other than those described in subdivision (b)(1) of this section, shall comply with subsection (a) of this section. The dates, if any, established by the commissioner for compliance may not be less than forty-eight (48) months from June 17, 1981, or twenty-four (24) months from the effective date of the regulation establishing the dates, whichever is later.



§ 23-80-307 - Compliance with other statutorily required language.

(a) The requirements of any other laws which specify the language or content of any policy may be met by a policy complying with § 23-80-306(a).

(b) However, the policy must provide protection which, considered as a whole, is not less favorable to the insured than is required by the other laws.



§ 23-80-308 - Compliance by provision of outline of coverage.

An insurer may comply with § 23-80-306(a) and (b)(2) for not more than twelve (12) months following the implementation date established by the Insurance Commissioner by providing to the policyholder an outline of coverage or a brochure instead of a simplified policy. The outline or brochure shall comply with § 23-80-306(a).






Subchapter 4 - -- Prescription Drug Paperwork Simplification

§ 23-80-401 - Purpose.

It is the intent of the General Assembly to improve care to patients by minimizing confusion, eliminating unnecessary paperwork, decreasing administrative burdens, and streamlining dispensing of prescription products paid for by third-party payors. This subchapter shall be construed liberally to effectuate this purpose.



§ 23-80-402 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Covered person" means a person on whose behalf a health benefit plan is obligated to pay benefits pursuant to the health benefit plan; and

(3) "Health benefit plan" means any individual, blanket, or group plan, policy, certificate, or contract for health care services issued or delivered in this state, including indemnity plans, managed care plans, plans provided or arranged by fraternal benefit societies, plans provided or arranged by health maintenance organizations, health governmental plans as defined in 29 U.S.C. 1002(32), as in effect January 1, 2001, plans provided through a multiple employer welfare arrangement, or plans provided through another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as in effect January 1, 2001, or by any waiver of or other exception to that act provided under federal law or regulation, as in effect January 1, 2001.



§ 23-80-403 - Exemptions.

This subchapter shall not apply to:

(1) Accidental injury insurance plans;

(2) Dental insurance plans;

(3) Vision insurance plans;

(4) Specified disease insurance plans;

(5) Disability income plans;

(6) Credit insurance plans;

(7) Insurance coverage issued as a supplement to liability insurance;

(8) Medical payments under automobile or homeowners insurance plans;

(9) Health benefit plans provided pursuant to Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., and the Public Employee Workers' Compensation Act, § 21-5-601 et seq.;

(10) Insurance under which benefits are payable with or without regard to fault and the benefits that are statutorily required to be contained in any liability policy or equivalent self-insurance; and

(11) Plans that provide only indemnity for hospital confinement.



§ 23-80-404 - Uniform card requirement.

(a) Every health benefit plan that provides coverage for prescription drugs or devices and issues a card or other technology for claims processing and every administrator of such plans, including third-party administrators for self-insured plans, pharmacy benefit managers, and administrators of state plans, shall issue to all covered persons a uniform card or other technology containing uniform prescription drug information as required under this subchapter.

(b) The uniform prescription drug information card or other technology shall:

(1) (A) Be in a format approved by the National Council for Prescription Drug Programs, in which case the card or other technology shall include all fields of information required by the council and conform to the most recent pharmacy information card or other technology implementation guide produced by the council.

(B) In the alternative, the card or other technology shall conform to a national format established in an administrative rule by the Insurance Commissioner;

(2) Include in a clear, readable, and understandable manner all information, exclusive of information provided on the prescription as required by law or regulation, that is necessary to process a claim for prescription drug benefits under the health benefit plan;

(3) Format and arrange all information on the card or other technology in a manner that corresponds both in content and format to the content and format required by the health benefit plan to process the claim for prescription drug benefits;

(4) Conform all information on the card or other technology not specified by the council to a content and format established in an administrative rule by the commissioner; and

(5) If the health benefit plan requires a conditional or situational field as defined by the council, conform the conditional or situational field to the most recent pharmacy information card or other technology implementation guide produced by the council or to a national format established in an administrative rule by the commissioner.



§ 23-80-405 - Enrollment.

(a) Upon enrollment of a covered person, a health benefit plan shall issue a uniform prescription drug information card or other technology in accordance with the requirements of § 23-80-404.

(b) Upon any change in a covered person's coverage that impacts in content or format any information contained on a uniform prescription drug information card or other technology, a health benefit plan shall issue new uniform prescription drug information cards or other technology to all covered persons in accordance with the requirements of § 23-80-404.

(c) (1) A newly issued uniform prescription drug information card or other technology shall be updated with the latest coverage information and shall conform to the standards of the National Council for Prescription Drug Programs then in effect, and to the implementation guide then in use, or a national format established in an administrative rule by the Insurance Commissioner.

(2) However, a health benefit plan may issue stickers to covered persons to update cards as may be established in an administrative rule by the commissioner.



§ 23-80-406 - Required fields.

(a) This subchapter does not require a health benefit plan that provides coverage for prescription drugs or devices to issue a card or other technology separate from any identification card issued to a covered person to evidence coverage under the health benefit plan, if the card or other technology contains all of the required fields of information established by the National Council for Prescription Drug Programs, as in effect January 1, 2001, that are necessary to process a claim for prescription drug benefits under the health benefit plan.

(b) The required fields of information shall be included on the card in a substantially similar format to that established by the council, as in effect January 1, 2001, and shall be printed in a clear, readable, and understandable manner.



§ 23-80-407 - Compliance date.

All prescription drug information cards or other technologies, including dual-use identification cards described in § 23-80-406, that are executed, delivered, issued, modified, extended, or renewed by a health benefit plan shall comply with the requirements of this subchapter.



§ 23-80-408 - Scope of authority.

The Insurance Commissioner shall have all the powers to enforce this subchapter that are granted to the commissioner elsewhere in the Arkansas Insurance Code.



§ 23-80-409 - Enabling clause.

The Insurance Commissioner shall promulgate regulations necessary to implement this subchapter and shall look for guidance to the standards and implementation guides produced by the National Council for Prescription Drug Programs.









Chapter 81 - Life Insurance Policies And Annuities

Subchapter 1 - -- General Provisions

§ 23-81-101 - Title required.

There shall be a title on the policy briefly describing it.



§ 23-81-102 - Scope.

(a) This section, §§ 23-81-101, 23-81-103 -- 23-81-117, 23-81-120 -- 23-81-136, and the Standard Nonforfeiture Law for Life Insurance, § 23-81-201 et seq., apply to contracts of life insurance and annuities, other than reinsurance, group life insurance, group annuities, and industrial life insurance.

(b) However, the following statutes shall also apply to industrial life insurance:

(1) Section 23-81-114, excluded or restricted coverage;

(2) Section 23-81-115, limitation of liability;

(3) Section 23-81-129, incontestability after reinstatement;

(4) Section 23-81-120, prohibited policy plans; and

(5) The Standard Nonforfeiture Law for Life Insurance, § 23-81-201 et seq.



§ 23-81-103 - Life insurance -- Standard provisions required.

(a) No policy of life insurance, other than credit life, industrial, group, and pure endowments with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions required by §§ 23-81-101 and 23-81-104 -- 23-81-112.

(b) This section shall not apply to annuity contracts nor to any provision of a life insurance policy, or contract supplemental thereto, relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

(c) Any of the provisions or portions thereof not applicable to single premium or term policies shall to that extent not be incorporated therein.



§ 23-81-104 - Life insurance -- Grace period provision.

(a) There shall be a provision that a grace period of thirty (30) days, or, at the option of the insurer, of one (1) month of not less than thirty (30) days, shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force.

(b) However, if a claim arises under the policy during that period of grace, the amount of any premium due or overdue may be deducted from the policy proceeds.



§ 23-81-105 - Life insurance -- Incontestability provision.

There shall be a provision that, except for fraud in the procurement, the policy, exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means, shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two (2) years from its date of issue. However, at its option, the insurer may omit from the provision the phrase "except for fraud in the procurement".



§ 23-81-106 - Life insurance -- Integrity of contract and alteration of contract provisions.

(a) There shall be a provision that the policy, or the policy and the application therefor if a copy of the application is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties and that all statements contained in the application, in the absence of fraud, shall be deemed representations and not warranties.

(b) At the option of the insurer, there shall be a provision that no agent shall have the power or authority to waive, change, or alter any of the terms or conditions of any policy, except that at the option of the insurer the terms or conditions may be changed by an endorsement or rider signed by an authorized officer of the insurer.



§ 23-81-107 - Life insurance -- Misstatement of age provision.

(a) There shall be a provision that if the age of the insured or of any other person whose age is considered in determining the premium has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age.

(b) As to overstatement of age, the policy may provide, in lieu of the provisions required under subsection (a) of this section, that the insurer will refund any excess of premium collected for the amount of insurance or benefit stated in the policy, as based upon the correct age.



§ 23-81-108 - Life insurance -- Dividend provision.

(a) There shall be a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy, provided that the policy is in force and all premiums to that date are paid. Except as provided in this section, any dividend becoming payable shall, at the option of the party entitled to elect such an option, be either:

(1) Payable in cash; or

(2) (A) Applied to any one (1) of such other dividend options as may be provided by the policy.

(B) If other dividend options are provided, the policy shall further state which option shall be automatically effective if the party has not elected some other option.

(C) If the policy specified a period within which the other dividend option may be elected, the period shall be not less than thirty (30) days following the date on which the dividend is due and payable.

(D) The annually apportioned dividend shall be deemed to be payable in cash within the meaning of subdivision (a)(1) of this section, even though the policy provides that payment of the dividend is to be deferred for a specified period, provided that the period does not exceed six (6) years from the date of apportionment and that, if so provided in the policy, interest will be added to the dividend at a specified rate.

(E) If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under a nonforfeiture provision shall be applied in the manner set forth in the policy.

(b) "Divisible surplus" as used in subsection (a) of this section, subject, in the case of domestic insurers, to § 23-69-126, means that part of the insurer's total surplus which is determined by the insurer's board of directors to be available for distribution to policyholders. The matters set forth in this subsection need not be contained in the policy.



§ 23-81-109 - Life insurance -- Adjustment of loan interest rates provision.

(a) Purpose. The purpose of this section is to permit and set guidelines for life insurers to include in life insurance policies issued after June 17, 1981, a provision for periodic adjustment of policy loan interest rates.

(b) Definitions. For purposes of this section, the "published monthly average" means:

(1) Moody's Corporate Bond Yield Average -- Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto; or

(2) In the event that Moody's Corporate Bond Yield Average -- Monthly Average Corporates is no longer published, a substantially similar average, established by regulation issued by the Insurance Commissioner.

(c) Maximum Rate of Interest on Policy Loans. (1) Policies issued on or after June 17, 1981, shall provide for policy loan interest rates as follows:

(A) A provision permitting a maximum interest rate of not more than eight percent (8%) per annum; or

(B) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law and subject to any applicable usury limitation.

(2) The rate of interest charged on a policy loan made under subdivision (c)(1)(B) of this section shall not exceed the higher of the following:

(A) The published monthly average for the calendar month ending two (2) months before the date on which the rate is determined; or

(B) The rate used to compute the cash surrender values under the policy during the applicable period plus one percent (1%) per annum.

(3) If the maximum rate of interest is determined pursuant to subdivision (c)(1)(B) of this section, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(4) The maximum rate for each policy must be determined at regular intervals at least one (1) time every twelve (12) months, but not more frequently than one (1) time in any three-month period. At the intervals specified in the policy:

(A) The rate being charged may be increased whenever the increase as determined under subdivision (c)(2) of this section would increase that rate by one-half of one percent (1/2 of 1%) or more per annum; and

(B) The rate being charged must be reduced whenever a reduction as determined under subdivision (c)(2) of this section would decrease that rate by one-half of one percent (1/2 of 1%) or more per annum.

(5) The life insurer shall:

(A) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(B) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in subdivision (c)(5)(C) of this section;

(C) Send to policyholders with loans reasonable advance notice of any increase in the rate; and

(D) Include in the notices required in this subdivision (c)(5) the substance of the pertinent provisions of subdivisions (c)(1) and (3) of this section.

(6) (A) The loan value of the policy shall be at least equal to the cash surrender value at the end of the then-current policy year, provided that the insurer may deduct, either from the loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining the cash surrender value including any interest then accrued but not due, any unpaid balance of the premium for the current policy year, and interest on the loan to the end of the current policy year.

(B) No policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(7) The substance of the pertinent provisions of subdivisions (c)(1) and (3) of this section shall be set forth in the policies to which they apply.

(d) Definitions. For purposes of this section:

(1) The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy;

(2) The term "policy loan" includes any premium loan made under a policy to pay one (1) or more premiums that were not paid to the life insurer as they fell due;

(3) The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer; and

(4) The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(e) Other Provisions. No other provision of law shall apply to policy loan interest rates unless made specifically applicable to the rates.

(f) Applicability to Existing Policies. The provisions of this section shall not apply to any insurance contract issued before June 17, 1981.



§ 23-81-110 - Life insurance -- Table of installments provision.

In case the policy provides that the proceeds may be payable in installments which are determinable at issue of the policy, there shall be a table showing the amounts of the guaranteed installments per stated unit.



§ 23-81-111 - Life insurance -- Reinstatement provision.

There shall be a provision that unless the policy has been surrendered for its cash surrender value or its cash surrender value has been exhausted, or unless the paid-up term insurance, if any, has expired, the policy will be reinstated at any time within three (3) years from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears, and the payment or reinstatement of any other indebtedness to the insurer upon the policy, all with interest at a rate not exceeding six percent (6%) per annum compounded annually.



§ 23-81-112 - Life insurance -- Payment of premiums provision.

There shall be a provision relative to the payment of premiums.



§ 23-81-113 - Life insurance -- Payment of claims provision.

(a) There shall be a provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy or proof of the interest of the claimant, or both surrender and proof.

(b) If any insurer shall specify a particular period prior to the expiration of which settlement shall be made, the period shall not exceed two (2) months from the receipt of the proofs.



§ 23-81-114 - Life insurance -- Excluded or restricted coverage clauses limited.

A clause in any policy of life insurance providing that the policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy. Such a clause shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not the restrictions or exclusions are excepted in the clause.



§ 23-81-115 - Life insurance -- Limitation of liability.

(a) No policy of life insurance shall be delivered or issued for delivery in this state if it contains any of the following provisions:

(1) A provision for a period shorter than that provided by statute within which an action at law or in equity may be commenced on such a policy;

(2) A provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that a policy may contain provisions excluding or restricting coverage as specified therein in the event of death under any one (1) or more of the following circumstances:

(A) Death as a result, directly or indirectly, of war, declared or undeclared, or of action by military forces, or of any act or hazard of the war or action, or of service in the military, naval, or air forces or in civilian forces auxiliary thereto, or from any cause while a member of the military, naval, or air forces of any country at war, declared or undeclared, or of any country engaged in the military action;

(B) Death as a result of aviation or any air travel or flight;

(C) Death as a result of a specified hazardous occupation or occupations;

(D) Death while the insured is a resident outside the continental United States and Canada; or

(E) Death within two (2) years from the date of issue of the policy or within two (2) years of the effective date of any increase in the face amount of the policy as a result of suicide, while sane or insane. However, the parts of this subdivision (a)(2)(E) applicable to increases in the face amount of the policy shall apply only to the additional amount.

(b) A policy which contains any exclusion or restriction pursuant to subsection (a) of this section shall also provide that in the event of death under the circumstances to which any exclusion or restriction is applicable, the insurer will pay an amount not less than a reserve determined according to the Insurance Commissioner's reserve valuation method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits, or if the policy provides for no such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy, with adjustment for indebtedness or dividend credit.

(c) This section shall not apply to group life insurance, disability insurance, reinsurance, or annuities, or to any provision in a life insurance policy relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

(d) Nothing contained in this section shall prohibit any provision which, in the opinion of the commissioner, is more favorable to the policyholder than a provision permitted by this section.



§ 23-81-116 - Life insurance -- Holding of proceeds.

(a) Any life insurer shall have the power to hold under agreement the proceeds of any policy issued by it, upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries, and with exemptions from the claims of creditors of beneficiaries other than the policyholder as set forth in the policy or as agreed to in writing by the insurer and the policyholder.

(b) Upon maturity of a policy, by death in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries.

(c) The insurer shall not be required to segregate the funds so held but may hold them as part of its general assets.



§ 23-81-117 - Life insurance -- Indebtedness deducted from proceeds.

In determining the amount due under any life insurance policy issued, deduction may be made of:

(1) Any unpaid premiums or installments thereof for the current policy year due under the terms of the policy; and

(2) The amount of principal and accrued interest of any policy loan or other indebtedness against the policy then remaining unpaid.



§ 23-81-118 - Life insurance -- Refund of certain premiums and payment of proceeds.

(a) Upon the death of an insured, the proceeds payable to the beneficiary under any policy of individual life insurance, delivered or issued for delivery in this state after July 20, 1979, that is in force on a premium-paying basis on the date of death shall include premiums paid for any period beyond the end of the policy month in which death occurred unless the refund of premiums is due some other person pursuant to contract provisions.

(b) (1) When proceeds of any individual policy of life insurance, delivered or issued for delivery in this state, or refunds of premiums on any individual policy of life insurance delivered or issued for delivery in this state after July 20, 1979, are not paid within a reasonable period of time after proof of the death of the insured has been furnished to the insurer, the insurer shall pay interest upon the proceeds or refunds of premiums at the rate of eight percent (8%) per year.

(2) For the purpose of this section, a reasonable period of time shall be that period of time sufficient to complete an investigation of the cause of death and to process the necessary claims. In no case shall this period exceed thirty (30) days from the date proof of death of the insured has been furnished to the insurer.

(c) Unearned premiums shall be paid in a lump sum on a date no later than thirty (30) days after the proof of the insured's death has been furnished to the insurer. If not paid within thirty (30) days after proof of the insured's death has been furnished the insurer, interest upon any unpaid proceeds and any unearned premiums shall accrue interest from the date of the insured's death.

(d) Nothing in this section shall be construed to require a refund of premiums on single premium policies.



§ 23-81-120 - Life insurance -- Unnamed beneficiaries prohibited.

(a) No life insurance policy shall be issued or delivered in this state if it provides that on the death of anyone not specifically named therein, the owner or beneficiary of the policy shall receive the payment or granting of anything of value.

(b) This provision shall not be deemed to prohibit:

(1) The payment to policyholders or beneficiaries of sums representing in whole or in part gains to the insurer from mortality either in general or as resulting from particular classifications of policies;

(2) Family policies insuring unspecified members of a family; or

(3) Payments to unspecified beneficiaries of a class named by the insured.



§ 23-81-121 - Annuity and pure endowment contracts -- Standard provisions required.

(a) No annuity or pure endowment contract, other than reversionary annuities, survivorship annuities, or group annuities and except as stated in this section, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions specified in §§ 23-81-122 -- 23-81-127. Any of the provisions not applicable to single premium annuities or single premium pure endowment contracts shall not, to that extent, be incorporated therein.

(b) This section shall not apply to contracts for deferred annuities included in, or upon the lives of beneficiaries under, life insurance policies.



§ 23-81-122 - Annuity and pure endowment contracts -- Grace period provision.

(a) In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that there shall be a period of grace of one (1) month, but not less than thirty (30) days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer to an interest charge thereon at a rate to be specified in the contract but not exceeding six percent (6%) per annum for the number of days of grace elapsing before the payment, during which period of grace the contract shall continue in full force.

(b) However, in case a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payment of the current contract year, if any, are made, the amount of the payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.



§ 23-81-123 - Annuity and pure endowment contracts -- Incontestability provision.

If any statements, other than those relating to age, sex, and identity, are required as a condition to issuing an annuity or pure endowment contract, other than reversionary, survivorship, or group annuity, and subject to § 23-81-125, there shall be a provision that, except for fraud in the procurement, the contract shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom the statements are required, for a period of two (2) years from its date of issue except for nonpayment of stipulated payments to the insurer. At the option of the insurer, the contract may also except any provisions relative to benefits in the event of disability and any provisions that grant insurance specifically against death by accident or accidental means. Furthermore, at its option, the insurer may omit from the provision the phrase "except for fraud in the procurement".



§ 23-81-124 - Annuity and pure endowment contracts -- Integrity of contract provision.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application shall constitute the entire contract between the parties.



§ 23-81-125 - Annuity and pure endowment contracts -- Misstatement of age provision.

In an annuity or pure endowment contract, other than reversionary, survivorship, or group annuity, there shall be a provision that if the age of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payments to the insurer would have purchased according to the correct age, and that if the insurer shall make or has made any overpayments on account of any misstatement, the amount thereof, with interest at the rate to be specified in the contract but not exceeding six percent (6%) per annum, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.



§ 23-81-126 - Annuity and pure endowment contracts -- Dividend provision.

If an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.



§ 23-81-127 - Annuity and pure endowment contracts -- Reinstatement provision.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract may be reinstated at any time within one (1) year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract but not exceeding six percent (6%) per annum payable annually. In cases when applicable, the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.



§ 23-81-128 - Reversionary annuities -- Standard provisions required.

(a) Except as stated in this section, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance each of the following provisions:

(1) Any reversionary annuity contract shall contain the provisions specified in §§ 23-81-122 -- 23-81-126, except that under § 23-81-122 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue or deferred payment in lieu of providing for deduction of the payments from an amount payable upon settlement under the contract; and

(2) In reversionary annuity contracts, there shall be a provision that the contract may be reinstated at any time within three (3) years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the issuer on account of the contract be paid, or, within the limits permitted by the then-cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding six percent (6%) per annum compounded annually.

(b) This section shall not apply to group annuities or to annuities included in life insurance policies, and any of the provisions not applicable to single premium annuities shall not to that extent be incorporated therein.



§ 23-81-129 - Incontestability of life insurance policy or annuity contract after reinstatement.

The reinstatement of any policy of life insurance or annuity contract delivered or issued for delivery in this state may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.



§ 23-81-130 - Registered life insurance policies and annuity contracts -- Deposit of reserves.

(a) A domestic life insurer existing on January 1, 1960, may deposit and shall thereafter maintain on deposit with the Insurance Commissioner securities and assets equal to the legal reserve on its registered life insurance policies and annuity contracts in force under the provisions of § 23-63-601 et seq. The securities and assets shall be held on deposit in trust for the common benefit of all the holders of the policies and contracts.

(b) However, no deposit shall be made or maintained as to industrial life insurance policies.

(c) All securities not negotiable by delivery and deposited by an insurer under this section shall be assigned to the commissioner and his or her successors in office, but the assignments shall be deemed to be conditional only and shall not be recorded unless and until the commissioner has revoked or refused to continue the insurer's certificate of authority or until the commissioner has applied to the court for receivership of the insurer in accordance with either § 23-68-106 or § 23-68-107.

(d) Deposits shall be subject to the applicable provisions of §§ 23-63-901 -- 23-63-912, administration of deposits.



§ 23-81-131 - Registered life insurance policies and annuity contracts -- Certificate.

(a) (1) After making the deposit mentioned in § 23-81-130, the insurer shall not thereafter issue a registered policy life insurance or of endowment, or annuity bond or contract, unless the policy, bond, or contract shall have upon its face a certificate substantially in the following words: "This policy is registered, and approved securities equal in value to the legal reserve hereon are held in trust by the Commissioner of Insurance of the State of Arkansas."

(2) The certificate shall be signed by the Insurance Commissioner and sealed with the seal of the commissioner's office.

(b) Every insurer making a deposit under § 23-81-130 shall pay the commissioner for each certificate placed on registered policies, annuity bonds, or contracts issued by the insurer after the original or first deposit is made thereunder, a fee of twenty-five cents (25cent(s)), and this fee so received shall be disposed of by the commissioner as follows:

(1) For payment of the annual rent or hire of the safe deposit box or custodial expense as provided for under § 23-63-904;

(2) Payment for the services of a competent and reliable representative of the commissioner, to be appointed by the commissioner, who shall have direct charge of the securities and safety box containing them, and through whom and under whose supervision the insurer may have access to its securities for the purposes provided in this section and §§ 23-81-130 and 23-81-132 -- 23-81-136. The sum paid the representative shall not exceed the amount received from registration of policies by the insurer during any one (1) year; and

(3) The balance of the fees shall be paid to or deposited with the Treasurer of State to the credit of the General Fund.



§ 23-81-132 - Registered life insurance policies and annuity contracts -- Valuation.

(a) The insurer shall prepare and keep such records of all registered policies, bonds, or contracts issued by it and subject to § 23-81-131 as will enable the Insurance Commissioner to compute their value at any time.

(b) Upon proof that any of the policies, bonds, or contracts have been commuted or terminated, the insurer shall commute or cancel them upon its record. Until proof exists, all registered contracts shall be considered in force for the purposes of this section and §§ 23-81-130, 23-81-131, and 23-81-133 -- 23-81-136.

(c) The net value of every policy, annuity bond, or contract, according to the standard prescribed by the laws of this state for the valuation of policies of life insurers, when the first premium shall have been paid thereon, less the amount of such liens as the insurer may have against it, not exceeding the value, shall be entered on the record of the policy, annuity bond, or contract at the time the record is made.

(d) On January 1 of each year, or within sixty (60) days thereafter, the insurer shall cause its registered policies, annuity bonds, or contracts to be carefully valued. The actual value of each at the time fixed for the valuation, less such liens as the insurer may have against it, not exceeding the value, shall be entered upon the insurer's record of the policy, bond, or contract.



§ 23-81-133 - Registered life insurance policies and annuity contracts -- Mutilated or surrendered policies.

The Insurance Commissioner shall cancel mutilated or surrendered policies, annuity bonds, and contracts issued by any insurers subject to § 23-81-130 when surrendered to the commissioner and for the purpose of cancellation and certify other like policies, bonds, or contracts when issued in lieu thereof.



§ 23-81-134 - Registered life insurance policies and annuity contracts -- Maintenance of deposit -- Commissioner's duty to issue certificate.

(a) (1) Each insurer that has made the deposit provided for under § 23-81-130 shall make additional deposits from time to time in amounts not less than five thousand dollars ($5,000) and of such securities as are permitted by §§ 23-63-901 -- 23-63-912 to be deposited so that the value of the securities deposited when valued as provided in §§ 23-63-601 et seq. and 23-84-101 -- 23-84-111 shall always be equal to the current net value of the currently outstanding registered policies and annuity bonds and contracts issued by the insurer, less such liens as the insurer may have against it, not exceeding the net value.

(2) So long as the insurer maintains its deposits at an amount equal to or in excess of the net value of its registered policies, bonds, and contracts, the Insurance Commissioner shall sign and affix his or her seal to the certificates on every policy, annuity bond, or contract presented to him or her for that purpose by the insurer as provided in § 23-81-131.

(b) The obligation to maintain and increase the deposits shall be binding likewise upon any insurer that is a successor in interest to the issuing insurer as to the registered policies, bonds, or contracts.



§ 23-81-135 - Registered life insurance policies and annuity contracts -- Credit of certain deposits.

A domestic life insurer which has made a deposit as to reserves pursuant to § 23-81-130 and which has also heretofore made a similar deposit with respect to its capital stock under laws heretofore in force may, to the extent that the deposit as to capital stock is composed of securities and assets eligible for deposit under § 23-63-903, credit the amount of the deposit as to capital upon the amount of deposit required as to such reserves.



§ 23-81-136 - Registered life insurance policies and annuity contracts -- Deficiency of deposit.

(a) If at any time the value of the securities and assets held on deposit as to a particular insurer under § 23-81-130 is less than the actual value of the registered policies and annuity bonds or contracts issued by the insurer and then in force, the Insurance Commissioner shall not execute the certificate on any additional policies, annuity bonds, or contracts of the insurer until it shall have made good the deficit.

(b) In the event of any deficiency in its deposit, the insurer shall also be subject to the provisions of § 23-63-910(b).






Subchapter 2 - -- Standard Nonforfeiture Law For Life Insurance

§ 23-81-201 - Title.

This subchapter shall be known as the "Standard Nonforfeiture Law for Life Insurance".



§ 23-81-202 - Applicability.

(a) This subchapter shall not apply to any of the following:

(1) Reinsurance;

(2) Group insurance;

(3) Pure endowment;

(4) Annuity or reversionary annuity contract;

(5) A term policy of uniform amount which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty (20) years or less expiring before seventy-one (71) years of age, for which uniform premiums are payable during the entire term of the policy;

(6) A term policy of decreasing amount which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in §§ 23-81-206 -- 23-81-209 is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty (20) years or less expiring before seventy-one (71) years of age, for which uniform premiums are payable during the entire term of the policy;

(7) A policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in §§ 23-81-204 -- 23-81-209 exceeds two and one-half percent (2.5%) of the amount of insurance at the beginning of the same policy year; or

(8) A policy which shall be delivered outside this state through an agent or other representative of the insurer issuing the policy.

(b) For purposes of determining the applicability of this subchapter, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.



§ 23-81-203 - Nonforfeiture provisions.

(a) In the case of policies issued on and after the operative date as defined in § 23-81-213(a), no policy of life insurance, except as stated in § 23-81-202, shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the Insurance Commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this section and are essentially in compliance with § 23-81-212:

(1) In the event of default in any premium payment, the insurer will grant, upon proper request not later than sixty (60) days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of such amount as may be specified. In lieu of the stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty (60) days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2) Upon surrender of the policy within sixty (60) days after the due date of any premium payment in default after premiums have been paid for at least three (3) full years in the case of ordinary insurance or five (5) full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be specified;

(3) A specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such an election elects another available option not later than sixty (60) days after the due date of the premium in default;

(4) If the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within thirty (30) days after any policy anniversary, a cash surrender value of the amount as may be specified;

(5) (A) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy and, in the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty (20) policy years or during the term of the policy, whichever is shorter.

(B) The values and benefits shall be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy; and

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered, an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy, if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered, and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy.

(b) Any of the provisions or portions thereof of subsection (a) of this section not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

(c) The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six (6) months after demand therefor with surrender of the policy.



§ 23-81-204 - Cash surrender value.

(a) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by § 23-81-203, shall be an amount not less than the excess, if any, of the present value, on the anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of:

(1) The then-present value of the adjusted premiums as defined in §§ 23-81-206 -- 23-81-209 corresponding to premiums which would have fallen due on and after the anniversary; and

(2) The amount of any indebtedness to the insurer on the policy.

(b) However, for any policy issued on or after the operative date of § 23-81-207 as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value as defined in the section for an otherwise similar policy issued at the same age without the rider or supplemental policy provision and the cash surrender value as defined in the section for a policy which provides only the benefits otherwise provided by the rider or supplemental policy provision.

(c) For any family policy issued on or after the operative date of § 23-81-207 as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one (71), the cash surrender value referred to in subsection (a) of this section shall be an amount not less than the sum of the cash surrender value as defined in the section for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in the section for a policy which provides only the benefits otherwise provided by the term insurance on the life of the spouse.

(d) Any cash surrender value available within thirty (30) days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by § 23-81-203, shall be an amount not less than the present value, on the anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.



§ 23-81-205 - Certain paid-up benefits.

Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of the anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this subchapter in the absence of the condition that premiums shall have been paid for at least a specified period.



§ 23-81-206 - Calculation of adjusted premiums and present values issued before operative date of § 23-81-213(d).

(a) (1) This section shall not apply to policies issued on or after the operative date of § 23-81-213(d) as defined therein. Except as provided in subsection (c) of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts stated in the policy as extra premiums to cover impairments or special hazards, that the present value, at the date of issue of the policy of all adjusted premiums shall be equal to the sum of:

(A) The then-present value of the future guaranteed benefits provided for by the policy;

(B) Two percent (2%) of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy;

(C) Forty percent (40%) of the adjusted premium for the first policy year; and

(D) Twenty-five percent (25%) of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

(2) However, in applying the percentages specified in subdivisions (a)(1)(C) and (D) of this section, no adjusted premium shall be deemed to exceed four percent (4%) of the amount of insurance or level amount equivalent thereto.

(3) The date of issue of a policy for the purpose of this subchapter shall be the date as of which the rated age of the insured is determined.

(b) (1) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent level amount thereof for the purpose of this subchapter shall be deemed to be the level amount of insurance provided by an otherwise similar policy, containing the same endowment benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the inception of the insurance as the benefits under the policy.

(2) However, in the case of a policy providing an amount of insurance varying with the duration of the policy, the equivalent uniform amount thereof for the purpose of subsection (a) of this section shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy.

(3) However, in the case of a policy for a varying amount of insurance issued on the life of a child under ten (10) years of age, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of ten (10) years of age was the amount provided by the policy at ten (10) years of age.

(c) (1) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to:

(A) The adjusted premiums for an otherwise similar policy issued at the same age without the term insurance benefits, increased, during the period for which premiums for the term insurance benefits, are payable; by

(B) The adjusted premiums for the term insurance.

(2) Subdivisions (c)(1)(A) and (B) of this section shall be calculated separately and as specified in subsections (a) and (b) of this section except that, for the purposes of subdivisions (a)(1)(B)-(D) of this section, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in subdivision (c)(1)(B) of this section shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in subdivision (c)(1)(A) of this section.

(d) (1) Except as otherwise provided in §§ 23-81-207 and 23-81-208, all adjusted premiums and present values referred to in this subchapter shall for all policies of ordinary insurance be calculated on the basis of the Insurance Commissioner's 1941 Standard Ordinary Mortality Table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three (3) years younger than the actual age of the insured, and the calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent (3.5%) per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits.

(2) However, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent (130%) of the rates of mortality according to the applicable table.

(3) Further, for insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on another table of mortality as may be specified by the insurer and approved by the commissioner.



§ 23-81-207 - Calculation of adjusted premiums and present values -- Ordinary policies issued on or after operative date of § 23-81-213(b).

(a) In the case of ordinary policies issued on or after the operative date of § 23-81-213(b) as defined therein, all adjusted premiums and present values referred to in this subchapter shall be calculated on the basis of the Insurance Commissioner's 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits.

(b) The rate of interest shall not exceed three and one-half percent (3.5%) per annum except that a rate of interest not exceeding five and one-half percent (5.5%) per annum may be used for policies issued on or after March 18, 1977, except that for any single premium whole life or endowment insurance policy, a rate of interest not exceeding six and one-half percent (6.5%) per annum may be used.

(c) For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six (6) years younger than the actual age of the insured.

(d) However, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioner's 1958 Extended Term Insurance Table.

(e) Further, for insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

(f) This section shall not apply to ordinary policies issued on or after the operative date of § 23-81-213(d).



§ 23-81-208 - Calculation of adjusted premiums and present values -- Industrial policies issued on or after operative date of § 23-81-213(c).

(a) In the case of industrial policies issued on or after the operative date of § 23-81-213(c) as defined therein, all adjusted premiums and present values referred to in this subchapter shall be calculated on the basis of the Insurance Commissioner's 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits.

(b) However, the rate of interest shall not exceed three and one-half percent (3.5%) per annum, except that a rate of interest not exceeding five and one-half percent (5.5%) per annum may be used for policies issued on or after March 18, 1977, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent (6.5%) per annum may be used.

(c) However, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioner's 1961 Industrial Extended Term Insurance Table.

(d) Further, for insurance issued on a substandard basis, the calculations of any adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

(e) This section shall not apply to industrial policies issued on or after the operative date of § 23-81-213(d) as defined therein.



§ 23-81-209 - Calculation of adjusted premiums and present values -- All policies issued on or after operative date of § 23-81-213(d).

(a) (1) This section shall apply to all policies issued on or after the operative date of § 23-81-213(d) as defined therein.

(2) Except as provided in subsection (g) of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding:

(A) Amounts payable as extra premiums to cover impairments or special hazards; and

(B) Any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

(i) The then-present value of the future guaranteed benefits provided for by the policy;

(ii) One percent (1%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

(iii) One hundred twenty-five percent (125%) of the nonforfeiture net level premium as defined in this section.

(3) However, in applying the percentage specified in subdivision (a)(2)(B)(iii) of this section, no nonforfeiture net level premium shall be deemed to exceed four percent (4%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years.

(4) The date of issue of a policy for the purpose of this subchapter shall be the date as of which the rate age of the insured is determined.

(b) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one (1) per annum, payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

(c) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(d) Except as otherwise provided in subsection (g) of this section, the recalculated future adjusted premiums for any policy shall be a uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all future adjusted premiums shall be equal to the excess of:

(1) The sum of the then-present value of the then-future guaranteed benefits provided for by the policy and the additional expense allowance, if any; over

(2) The then-cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(e) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

(1) One percent (1%) of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten (10) policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten (10) policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and

(2) One hundred twenty-five percent (125%) of the increase, if positive, in the nonforfeiture net level premium.

(f) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing subdivisions (d)(1) and (2) of this section when:

(1) Subdivision (d)(2) of this section equals the sum of:

(A) The nonforfeiture net level premium applicable prior to the change multiplied by the present value of an annuity of one (1) per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and

(B) The present value of the increase in future guaranteed benefits provided by the policy;

(2) Subdivision (d)(2) of this section equals the present value of an annuity of one (1) per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(g) Notwithstanding any other provisions of this section to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for the substandard policy may be calculated as if it were issued to provide higher uniform amounts of insurance on the standard basis.

(h) (1) All adjusted premiums and present values referred to in this subchapter shall:

(A) For all policies of ordinary insurance, be calculated on the basis of the Insurance Commissioner's 1980 Standard Ordinary Mortality Table or at the election of the insurer for any one (1) or more specified plans of life insurance, the commissioner's 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors;

(B) For all policies of industrial insurance, be calculated on the basis of the commissioner's 1961 Standard Industrial Mortality Table; and

(C) For all policies issued in a particular calendar year, be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section, for policies issued in that calendar year.

(2) However:

(A) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subchapter, for policies issued in the immediately preceding calendar year;

(B) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available whether or not required by § 23-81-203 shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(C) An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(D) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioner's 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the commissioner's 1961 Industrial Extended Terms Insurance Table for policies of industrial insurance;

(E) For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables;

(F) Any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioner's 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the commissioner's 1980 Extended Term Insurance Table;

(G) Any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulations promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioner's 1961 Standard Industrial Mortality Table or the commissioner's 1961 Industrial Extended Term Insurance Table;

(H) The nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twenty-five percent (125%) of the calendar year statutory valuation interest rate for the policy as defined in this subchapter, rounded to the nearest one-quarter of one percent (0.25%) and

(I) Notwithstanding any other provision in this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.



§ 23-81-210 - Calculation of future adjusted premiums.

(a) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in §§ 23-81-203 -- 23-81-209:

(1) The Insurance Commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by §§ 23-81-203 -- 23-81-209;

(2) The commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and

(3) The cash surrender values and paid-up nonforfeiture benefits provided by the plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this subchapter, as determined by regulations promulgated by the commissioner.

(b) Notwithstanding any other provision in the laws of the state, any policy, contract, or certificate providing life insurance under any plan must be affirmatively approved by the commissioner before it can be marketed, issued, delivered, or used in this state.



§ 23-81-211 - Calculation of certain cash surrender values and nonforfeiture benefits in event of default.

(a) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary.

(b) All values referred to in §§ 23-81-204 -- 23-81-209 may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death.

(c) The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide the additions.

(d) Notwithstanding the provisions of § 23-81-204, additional benefits are payable:

(1) In the event of death or dismemberment by accident or accidental means;

(2) In the event of total and permanent disability;

(3) As reversionary annuity or deferred benefits;

(4) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this subchapter would not apply;

(5) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child is twenty-six (26) years of age, is uniform in amount after the child's age is one (1) year, and has not become paid up by reason of the death of a parent of the child; and

(6) As other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this subchapter, and no additional benefits shall be required to be included in any paid-up nonforfeiture benefits.



§ 23-81-212 - Calculation of cash surrender value in event of default.

(a) In addition to all other applicable sections of this subchapter, this section shall apply to all policies issued on or after January 1, 1985.

(b) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent (0.2%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years, from the sum of:

(1) The greater of zero (0) and the basic cash value specified in subsection (c) of this section; and

(2) The present value of any existing paid-up additions, less the amount of any indebtedness to the company under the policy.

(c) (1) The basic cash value shall be equal to the present value, on the anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then-present value of the nonforfeiture factors, as defined in subsection (d) of this section, corresponding to premiums which would have fallen due on and after the anniversary.

(2) However, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in § 23-81-204, shall be the same as are the effects specified in that section on the cash surrender values defined therein.

(d) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in § 23-81-209. Except as is required by subsection (e) of this section, the percentage must be:

(1) The same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent (0.2%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

(2) Such that no percentage after the later of the two (2) policy anniversaries specified in subdivision (d)(1) of this section, and no percentage may apply to fewer than five (5) consecutive policy years.

(e) However, no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in § 23-81-209, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(f) (1) All adjusted premiums and present values referred to in this section for a particular policy shall be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this subchapter.

(2) The cash surrender values referred to in this section shall include any endowment benefits provided for by the policy.

(g) (1) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in §§ 23-81-203 -- 23-81-205, 23-81-209, and 23-81-211.

(2) The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in § 23-81-211(d) shall conform with the principles of this section.



§ 23-81-213 - Effective dates.

(a) After January 1, 1960, any insurer may file with the Insurance Commissioner a written notice of its election to comply after a specified date before January 1, 1961. After the filing of the notice and then upon the specified date, which shall be the operative date for the insurer, this subsection shall become operative with respect to the policies thereafter issued by such an insurer. If an insurer makes no election, the operative date of this subsection for the insurer shall be January 1, 1961.

(b) After March 16, 1961, any insurer may file with the commissioner a written notice of its election to comply after a specified date before January 1, 1966. After the filing of the notice and then upon the specified date, which shall be the operative date for the insurer, this subsection shall become operative with respect to the policies thereafter issued by the insurer. If an insurer makes no election, the operative date of this subsection for the insurer shall be January 1, 1966.

(c) After January 1, 1960, any insurer may file with the commissioner a written notice of its election to comply after a specified date before January 1, 1969. After the filing of the notice and then upon the specified date, which shall be the operative date for the insurer, this subsection shall become operative with respect to the policies thereafter issued by such an insurer. If an insurer makes no election, the operative date of this subsection for the insurer shall be January 1, 1969.

(d) After January 1, 1982, any insurer may file with the commissioner a written notice of its election to comply after a specified date before January 1, 1989. After the filing of the notice and then upon the specified date, which shall be the operative date for the insurer, this subsection shall become operative with respect to the policies thereafter issued by the insurer. If an insurer makes no election, the operative date of this subsection for the insurer shall be January 1, 1989.

(e) After January 1, 1982, any insurer may file with the commissioner a written notice of its election to comply after a specified date before January 1, 1985. After the filing of the notice and then upon the specified date, which shall be the operative date for the insurer, this subsection shall become operative with respect to the policies thereafter issued by the insurer. If any insurer makes no election, the operative date of this subsection shall be January 1, 1985.






Subchapter 3 - -- Standard Nonforfeiture Law For Individual Deferred Annuities

§ 23-81-301 - Title.

This subchapter shall be known as the "Standard Nonforfeiture Law for Individual Deferred Annuities".



§ 23-81-302 - Applicability.

This subchapter shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the insurer issuing the contract.



§ 23-81-303 - Nonforfeiture requirements.

(a) In the case of contracts issued on or after the operative date of this subchapter as defined in § 23-81-312, no contract of annuity, except as stated in § 23-81-302, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions or corresponding provisions, which in the opinion of the Insurance Commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract or upon the written request of the contract owner, the insurer will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in §§ 23-81-305 -- 23-81-308 and 23-81-310;

(2) (A) If a contract provides for a lump-sum settlement at maturity or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the insurer will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in §§ 23-81-305, 23-81-306, 23-81-308, and 23-81-310.

(B) The insurer may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six (6) months after demand therefor with surrender of the contract after making written request and receiving written approval of the commissioner. The request shall address the necessity and equitability of the deferral to all policyholders;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4) A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the insurer to the contract, any indebtedness to the insurer on the contract, or any prior withdrawals from or partial surrenders of the contract.

(b) Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two (2) full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from consideration paid prior to the period would be less than twenty dollars ($20.00) monthly, the insurer may at its option terminate the contract by payment in cash of the then-present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by the payment shall be relieved of any further obligation under the contract.



§ 23-81-304 - Minimum values.

(a) (1) Prior to July 15, 2006, a company may elect to comply with the provisions of:

(A) Subsections (b) and (c) of this section; or

(B) Subsections (d)-(f) of this section.

(2) On and after July 15, 2006, all companies shall comply with the provisions of subsections (d)-(f) of this section.

(b) The minimum values as specified in §§ 23-81-305 -- 23-81-308 and 23-81-310 of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subchapter.

(c) (1) (A) With respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest of one and one-half percent (1.5%) per annum of percentages of the net considerations paid prior to the time, decreased by the sum of:

(i) Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of one and one-half percent (1.5%) per annum; and

(ii) The amount of any indebtedness to the insurer on the contract, including interest due and accrued and increased by any existing additional amounts credited by the insurer to the contract.

(B) (i) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero (0) and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of thirty dollars ($30.00) and less a collection charge of one dollar and twenty-five cents ($1.25) per consideration credited to the contract during that contract year.

(ii) The percentages of net considerations shall be sixty-five percent (65%) of the net consideration for the first contract year and eighty-seven and one-half percent (87.5%) of the net considerations for the second and later contract years.

(iii) Notwithstanding the provisions of subdivision (c)(1)(B)(ii) of this section, the percentage shall be sixty-five percent (65%) of the portion of the total net consideration for any renewal contract year that exceeds by not more than two (2) multiplied by the sum of those portions of the net considerations in all prior contract years for which the percentage was sixty-five percent (65%).

(2) With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations that are paid annually, with two (2) exceptions:

(A) The portion of the net consideration for the first contract year to be accumulated shall be the sum of sixty-five percent (65%) of the net consideration for the first contract year plus twenty-two and one-half percent (22.5%) of the excess of the net considerations for the first contract year over the lesser of the net considerations for the second and third contract years; and

(B) The annual contract charge shall be the lesser of thirty dollars ($30.00) or ten percent (10%) of the gross annual consideration.

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations, except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to ninety percent (90%) and the net consideration shall be the gross consideration less a contract charge of seventy-five dollars ($75.00).

(d) On and after July 15, 2006, the minimum values as specified in §§ 23-81-305 -- 23-81-308 and 23-81-310 of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in subsections (e) and (f) of this section.

(e) (1) (A) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest as indicated in subdivisions (e)(2) and (3) of this section of the net considerations paid prior to the time, decreased by the sum of:

(i) Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest as indicated in subdivisions (e)(2) and (3) of this section;

(ii) An annual contract charge of fifty dollars ($50.00) accumulated at a rate of interest as indicated in subdivisions (e)(2) and (3) of this section;

(iii) Any premium tax paid by the company for the contract accumulated at a rate of interest as indicated in subdivisions (e)(2) and (3) of this section; and

(iv) The amount of an indebtedness to the insurer on the contract, including interest due and accrued.

(B) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent (87.5%) of gross considerations credited to the contract during that contract year.

(2) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest equal to the lesser of:

(A) Three percent (3%) per annum; or

(B) The following rate, which shall be specified in the contract if the interest rate is reset:

(i) The five-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date or average over a period rounded to the nearest one-twentieth of one percent (.05%) that is specified in the contract no longer than fifteen (15) months prior to the contract issue date or redetermination date under subdivision (e)(3) of this section, reduced by one hundred twenty-five (125) basis points; and

(ii) The resulting interest rate shall not be less than one percent (1%).

(3) (A) The interest rate under subdivision (e)(2) of this section shall apply for an initial period and may be redetermined for additional periods.

(B) (i) The redetermination date, basis, and period, if any, shall be stated in the contract.

(ii) The basis is the date or average over a specified period that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date.

(f) (1) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in subdivisions (e)(2) and (3) of this section by up to an additional one hundred (100) basis points to reflect the value of the equity index benefit.

(2) The present value of the additional reduction at the contract issue date and at each redetermination date shall not exceed the market value of the benefit.

(3) (A) The Insurance Commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit.

(B) If no demonstration is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(g) The commissioner may adopt rules to implement the provisions of subsection (d) of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts for which the commissioner determines adjustments are justified.



§ 23-81-305 - Computation of present value.

(a) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date.

(b) The present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.



§ 23-81-306 - Calculation of cash surrender values.

(a) For contracts which provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the insurer to the contract.

(b) In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time.

(c) The death benefit under the contracts shall be at least equal to the cash surrender benefit.



§ 23-81-307 - Calculation of paid-up annuity benefits.

(a) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity. The present value shall be calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value and increased by any existing additional amounts credited by the insurer to the contract.

(b) For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit.

(c) However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.



§ 23-81-308 - Maturity date.

(a) For the purpose of determining the benefits calculated under §§ 23-81-306 and 23-81-307, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract. This date shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

(b) This section does not apply to annuities funding funeral and related expenses.



§ 23-81-309 - Disclosure of limited death benefits.

Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.



§ 23-81-310 - Inclusion of lapse-of-time considerations.

Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.



§ 23-81-311 - Proration of values -- Additional benefits.

(a) For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits, if any, for the life insurance portion shall be computed as if each portion were a separate contract.

(b) (1) Notwithstanding the provisions of §§ 23-81-305 -- 23-81-308 and 23-81-310, additional benefits payable:

(A) In the event of total and permanent disability;

(B) As reversionary annuity or deferred reversionary annuity benefits; or

(C) As other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all the additional benefits,

shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this subchapter.

(2) The inclusion of additional benefits shall not be required in any paid-up benefit, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.



§ 23-81-312 - Operative date.

(a) After June 17, 1981, any insurer may file with the Insurance Commissioner a written notice of its election to comply with the provisions of this subchapter after a specified date before January 1, 1983.

(b) After the filing of the notice, then upon the specified date, which shall be the operative date of this subchapter for the insurer, this subchapter shall become operative with respect to annuity contracts thereafter issued by the insurer.

(c) If an insurer makes no election, the operative date of this subchapter for the insurer shall be January 1, 1983.



§ 23-81-313 - Rules and regulations.

The Insurance Commissioner may adopt rules and regulations to implement the provisions of this subchapter.






Subchapter 4 - -- Variable Contracts

§ 23-81-401 - Exceptions from Arkansas Insurance Code.

(a) (1) All pertinent provisions of the Arkansas Insurance Code shall apply to separate accounts and contracts relating to those accounts, except:

(A) Sections 23-81-122, 23-81-127, and 23-81-128 in the case of a variable annuity contract;

(B) Sections 23-81-104, 23-81-109 -- 23-81-111, and § 23-81-201 et seq. in the case of a variable life insurance policy;

(C) Section 23-83-109 in the case of group variable life insurance; and

(D) As otherwise provided in this subchapter.

(2) Any group or individual variable life insurance contract or annuity contract delivered or issued for delivery in this state shall contain grace, reinstatement, and nonforfeiture provisions appropriate to the contract.

(b) The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guaranteed.



§ 23-81-402 - Provisions for allocation of income.

A domestic life insurance company may establish one (1) or more separate accounts and may allocate thereto amounts including, without limitation, proceeds applied under optional modes of settlement or under dividend options to provide for life insurance or annuities, and benefits incidental thereto, payable in fixed or variable amounts, or subject to a market value adjustment as provided in rules and regulations adopted by the Insurance Commissioner, subject to the following:

(1) The income, gains, and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account without regard to other income, gains, or losses of the company or to any other separate account of the company;

(2) Except as may be provided with respect to reserves for guaranteed benefits and funds referred to in subdivision (3) of this section, amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies. The investments in the separate accounts shall not be considered when applying the investment limitations otherwise applicable to the investments of the company;

(3) Except with the approval of the commissioner and under such conditions as to investments and other matters as the commissioner may prescribe which shall recognize the guaranteed nature of the benefits provided, reserves for benefits guaranteed as to dollar amount and duration and funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account;

(4) (A) Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, with the exception of separate accounts supporting modified guaranteed annuities which shall be valued as provided in such rules and regulations as the commissioner shall adopt, or, if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to the separate account.

(B) However, unless approved by the commissioner, the portion of any of the assets of the separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subdivision (3) of this section shall be valued in accordance with the rules otherwise applicable to the company's assets;

(5) (A) Amounts allocated to a separate account in the exercise of the power granted by this subchapter shall be owned by the company. The company shall not be, nor hold itself out to be, a trustee with respect to the amounts.

(B) (i) If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to the account shall not be chargeable with liabilities arising out of any other business the company may conduct.

(ii) However, in no event shall the assets in a separate account for support of modified guaranteed annuity contracts subject to a market adjustment as provided in this section be immune from liabilities arising out of any other business the company conducts;

(6) (A) No sale, exchange, or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one (1) or more of its separate accounts unless, in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such a transfer, whether into or from a separate account, is made by a transfer of cash or by a transfer of securities having a readily determinable market value, provided that the transfer of securities is approved by the commissioner.

(B) The commissioner may approve other transfers among accounts if, in the commissioner's opinion, the transfers would not be inequitable; and

(7) To the extent the company deems it necessary to comply with any applicable federal or state laws, the company, with respect to any separate account, including, without limitation, any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of the account, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with the company, to manage the business of the account.



§ 23-81-403 - Contract provisions required.

(a) Any contract providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of the variable benefits.

(b) Any contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that the dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.



§ 23-81-404 - Licensure requirements for delivery of contracts.

(a) No company shall deliver or issue for delivery within this state variable contracts unless it is licensed or organized to do a life insurance or annuity business in this state and unless the Insurance Commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state.

(b) (1) In this connection, the commissioner shall consider among other things:

(A) The history and financial condition of the company;

(B) The character, responsibility, and fitness of the officers and directors of the company; and

(C) The law and regulation under which the company is authorized in the state of domicile to issue variable contracts. The state of entry of an alien company shall be deemed its place of domicile for this purpose.

(2) If the company is a subsidiary of an admitted life insurance company or affiliated with such a company through common management or ownership, it may be deemed by the commissioner to have met the provisions of this section if either it or the parent or the affiliated company meets the requirements of this subsection.



§ 23-81-405 - Insurance Commissioner's authority to regulate.

Notwithstanding any other provision of law, the Insurance Commissioner shall have sole authority to regulate the issuance and sale of variable contracts and to issue such reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this subchapter.






Subchapter 5 - -- Viatical Settlements Act



Subchapter 6 - -- Viatical Settlements Act



Subchapter 7 - -- Structured Settlement Protection Act

§ 23-81-701 - Title.

This subchapter shall be known and may be cited as the "Structured Settlement Protection Act".



§ 23-81-702 - Definitions.

As used in this subchapter:

(1) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement;

(2) "Dependents" includes a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony;

(3) "Discounted present value" means the present value of future payments determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the Internal Revenue Service;

(4) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions are made from the consideration;

(5) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional adviser;

(6) "Interested parties" means, with respect to any structured settlement:

(A) The payee;

(B) Any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death;

(C) The annuity issuer;

(D) The structured settlement obligor; and

(E) Any other party that has continuing rights or obligations under the structured settlement;

(7) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under § 23-81-703(5);

(8) "Payee" means an individual who is receiving tax-free payments under a structured settlement and proposes to make a transfer of payment rights under the structured settlement;

(9) "Periodic payments" includes both recurring payments and scheduled future lump-sum payments;

(10) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of section 130 of the Internal Revenue Code of 1986, as in existence on January 1, 2005;

(11) "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by the structured settlement;

(12) "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement;

(13) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

(14) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement;

(15) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(16) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, when:

(A) The payee is domiciled in or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in this state;

(B) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(C) The structured settlement agreement is expressly governed by the laws of this state;

(17) "Terms of the structured settlement" includes, with respect to any structured settlement:

(A) The terms of the structured settlement agreement;

(B) The annuity contract;

(C) Any qualified assignment agreement; and

(D) Any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved the structured settlement;

(18) (A) "Transfer" means any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration.

(B) However, "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to the insured depository institution or an agent or successor in interest, or otherwise to enforce the blanket security interest against the structured settlement payment rights;

(19) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights;

(20) (A) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation:

(i) Court filing fees;

(ii) Attorney's fees;

(iii) Escrow fees;

(iv) Lien recordation fees;

(v) Judgment and lien search fees;

(vi) Finders' fees;

(vii) Commissions; and

(viii) Other payments to a broker or other intermediary.

(B) "Transfer expenses" does not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer; and

(21) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.



§ 23-81-703 - Required disclosures to payee.

Not less than three (3) days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement in bold type no smaller than fourteen (14) points, setting forth:

(1) The amounts and due dates of the structured settlement payments to be transferred;

(2) The aggregate amount of the payments;

(3) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the applicable federal rate used in calculating the discounted present value;

(4) The gross advance amount;

(5) An itemized listing of all applicable transfer expenses, other than attorney's fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements;

(6) The net advance amount;

(7) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.



§ 23-81-704 - Approval of transfers of structured settlement payment rights.

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by the court or responsible administrative authority that:

(1) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(2) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received the advice or knowingly waived the advice in writing; and

(3) The transfer does not contravene any applicable statute or the order of any court or other government authority.



§ 23-81-705 - Effects of transfer of structured settlement payment rights.

Following a transfer of structured settlement payment rights under this subchapter:

(1) The structured settlement obligor and the annuity issuer shall be discharged and released from all liability for the transferred payments as to all parties except the transferee;

(2) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(A) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(B) For any other liabilities or costs, including reasonable costs and attorney's fees, arising from compliance by the parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this subchapter;

(3) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two (2) or more transferees or assignees; and

(4) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this subchapter.



§ 23-81-706 - Procedure for approval of transfers.

(a) An application under this subchapter for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought:

(1) In the county in which:

(A) The payee resides; or

(B) The structured settlement obligor or the annuity issuer maintains its principal place of business; or

(2) In any court or before any responsible administrative authority which approved the structured settlement agreement.

(b) Not less than twenty (20) days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under § 23-81-704, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including with the notice:

(1) A copy of the transferee's application;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under § 23-81-703;

(4) A listing of each of the payee's dependents and each dependent's age;

(5) Notification that any interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6) (A) Notification of:

(i) The time and place of the hearing; and

(ii) The manner in which and the time by which written responses to the application must be filed in order to be considered by the court or responsible administrative authority.

(B) The time by which written responses to the application must be filed shall be not less than twenty (20) days after service of the transferee's notice.



§ 23-81-707 - General provisions -- Construction.

(a) The provisions of this subchapter may not be waived by any payee.

(b) (1) Any transfer agreement entered into on or after August 12, 2005, by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of the State of Arkansas.

(2) No transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for:

(1) Periodically confirming the payee's survival; and

(2) Giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the conditions of this subchapter.

(e) Nothing contained in this subchapter shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to August 12, 2005, is valid or invalid.

(f) Compliance with the requirements set forth in § 23-81-703 and fulfillment of the conditions set forth in § 23-81-704 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for or any liability arising from noncompliance with the requirements or failure to fulfill the conditions.






Subchapter 8 - -- Life Settlements Act

§ 23-81-801 - Short title.

This subchapter shall be known and may be cited as the "Life Settlements Act".



§ 23-81-802 - Definitions.

As used in this subchapter:

(1) "Advertisement" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmissions on radio, television, the Internet, or similar communications media, including film strips, motion pictures, and videos, published, disseminated, circulated, or placed before the public, directly or indirectly, to create an interest in or to induce a person to purchase or sell, assign, devise, bequest, or transfer the death benefit or ownership of a life insurance policy or an interest in a life insurance policy pursuant to a life settlement contract;

(2) (A) "Broker" means a person who on behalf of an owner and for a fee, commission, or other valuable consideration offers or attempts to negotiate life settlement contracts between an owner and providers.

(B) A broker represents only the owner and owes a fiduciary duty to the owner to act according to the owner's instructions and in the best interest of the owner, notwithstanding the manner in which the broker is compensated.

(C) "Broker" does not include an attorney, certified public accountant, or financial planner retained in the type of practice customarily performed in his or her professional capacity to represent the owner whose compensation is not paid directly or indirectly by the provider or any other person except the owner;

(3) "Business of life settlements" means an activity involved in, but not limited to, offering to enter into, soliciting, negotiating, procuring, effectuating, monitoring, or tracking life settlement contracts;

(4) "Chronically ill" means:

(A) Being unable to perform at least two (2) activities of daily living such as eating, toileting, transferring, bathing, dressing, or continence;

(B) Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(C) Having a level of disability similar to that described in subdivision (4)(A) of this section as determined by regulations of the United States Secretary of Health and Human Services if adopted by rule of the Insurance Commissioner;

(5) (A) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a life settlement contract, but:

(i) Whose principal activity related to the transaction is providing funds to effect the life settlement contract or purchase of one (1) or more policies; and

(ii) Has an agreement in writing with one (1) or more providers to finance the acquisition of life settlement contracts.

(B) "Financing entity" does not include a nonaccredited investor or purchaser;

(6) "Financing transaction" means a transaction in which a licensed provider obtains financing from a financing entity, including without limitation any secured or unsecured financing, any securitization transaction, or any securities offering that either is registered or exempt from registration under federal and state securities law;

(7) "Fraudulent life settlement act" includes:

(A) Acts or omissions committed by a person who knowingly and with intent to defraud for the purpose of depriving another of property or for pecuniary gain commits or permits its employees or its agents to engage in acts, including without limitation:

(i) Presenting, causing to be presented, or preparing with knowledge and belief that it will be presented to or by a provider, premium finance lender, broker, insurer, insurance producer, or any other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to one (1) or more of the following:

(a) An application for the issuance of a life settlement contract or insurance policy;

(b) The underwriting of a life settlement contract or insurance policy;

(c) A claim for payment or benefit pursuant to a life settlement contract or insurance policy;

(d) Premiums paid on an insurance policy;

(e) Payments and changes in ownership or beneficiary made in accordance with the terms of a life settlement contract or insurance policy;

(f) The reinstatement or conversion of an insurance policy;

(g) The solicitation, offer to enter into, or effectuation of a life settlement contract or insurance policy;

(h) The issuance of written evidence of life settlement contracts or insurance;

(i) Any application for or the existence of or any payments related to a loan secured directly or indirectly by any interest in a life insurance policy; or

(j) Entering into any practice or plan that involves stranger-originated life insurance;

(ii) Failing to disclose to the insurer when the request for such disclosure has been asked for by the insurer that the prospective insured has undergone a life expectancy evaluation by any person or entity other than the insurer or its authorized representatives in connection with the issuance of the policy;

(iii) Employing any device, scheme, or artifice to defraud in the business of life settlements; or

(iv) In the solicitation, application, or issuance of a life insurance policy, employing any device, scheme, or artifice in violation of state insurable interest laws; and

(B) In the furtherance of a fraud or to prevent the detection of a fraud, any person commits or permits its employees or its agents to:

(i) Remove, conceal, alter, destroy, or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of life settlements;

(ii) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

(iii) Transact the business of life settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of life settlements;

(iv) File with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise concealing information about a material fact from the commissioner;

(v) Engage in embezzlement, theft, misappropriation, or conversion of moneys, funds, premiums, credits, or other property of a provider, insurer, insured, owner, insurance, policy owner, or any other person engaged in the business of life settlements or insurance;

(vi) Knowingly and with intent to defraud, enter into, broker, or otherwise deal in a life settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing for the purpose of misleading another information concerning any fact material to the policy, when the owner or the owner's agent intended to defraud the policy's issuer;

(vii) Attempt to commit, assist, aid, or abet in the commission of or conspiracy to commit the acts or omissions specified in this subdivision (7); or

(viii) Misrepresent the state of residence of an owner to be a state or jurisdiction that does not have a law substantially similar to this subchapter for the purpose of evading or avoiding the provisions of this subchapter;

(8) "Insured" means the person covered under the policy being considered for sale in a life settlement contract;

(9) "Life expectancy" means the arithmetic mean of the number of months the insured under the life insurance policy to be settled can be expected to live considering medical records and appropriate experiential data;

(10) "Life insurance producer" means any person licensed in this state as a resident or nonresident insurance producer who has received qualification or authority for life insurance coverage or a life line of coverage pursuant to § 23-64-507(a)(1);

(11) (A) "Life settlement contract" means a written agreement entered into between a provider and an owner, establishing the terms under which compensation or anything of value will be paid, which compensation or thing of value is less than the expected death benefit of the insurance policy or certificate, in return for the owner's assignment, transfer, sale, devise, or bequest of the death benefit or any portion of an insurance policy or certificate of insurance for compensation, provided, however, that the minimum value for a life settlement contract shall be greater than a cash surrender value or accelerated death benefit available at the time of an application for a life settlement contract.

(B) "Life settlement contract" also includes the transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one (1) or more life insurance contracts, which life insurance contract insures the life of a person residing in this state.

(C) "Life settlement contract" also includes a premium finance loan made for a policy on or before the date of issuance of the policy when:

(i) The loan proceeds are not used solely to pay premiums for the policy and any costs or expenses incurred by the lender or the borrower in connection with the financing;

(ii) The owner receives on the date of the premium finance loan a guarantee of the future life settlement value of the policy; or

(iii) The owner agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy.

(D) "Life settlement contract" does not include:

(i) A policy loan by a life insurance company pursuant to the terms of the life insurance policy or accelerated death provisions contained in the life insurance policy, whether issued with the original policy or as a rider;

(ii) A premium finance loan, as defined herein, or any loan made by a bank or other licensed financial institution, provided that neither default on the loan nor the transfer of the policy in connection with the default is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this subchapter;

(iii) A collateral assignment of a life insurance policy by an owner;

(iv) An agreement in which all the parties:

(a) Are closely related to the insured by blood or law; or

(b) Have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured or are trusts established primarily for the benefit of such parties;

(v) Any designation, consent, or agreement by an insured who is an employee of an employer in connection with the purchase by the employer or trust established by the employer of life insurance on the life of the employee;

(vi) A bona fide business succession planning arrangement:

(a) Between one (1) or more shareholders in a corporation or between a corporation and one (1) or more of its shareholders or one (1) or more trusts established by its shareholders;

(b) Between one (1) or more partners in a partnership or between a partnership and one (1) or more of its partners or one (1) or more trusts established by its partners; or

(c) Between one (1) or more members in a limited liability company or between a limited liability company and one (1) or more of its members or one (1) or more trusts established by its members; or

(vii) An agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business;

(12) "Net death benefit" means the amount of the life insurance policy or certificate to be settled less any outstanding debts or liens;

(13) (A) "Owner" means the owner of a life insurance policy or a certificate holder under a group policy, with or without a terminal illness, who enters or seeks to enter into a life settlement contract.

(B) "Owner" is not limited to an owner of a life insurance policy or a certificate holder under a group policy that insures the life of an individual with a terminal or chronic illness or condition except when specifically addressed.

(C) "Owner" does not include:

(i) Any provider or other licensee under this subchapter;

(ii) A qualified institutional buyer as defined in Rule 144A of the Federal Securities Act of 1933, as amended;

(iii) A financing entity;

(iv) A special purpose entity; or

(v) A related provider trust;

(14) "Patient identifying information" means an insured's address, telephone number, facsimile number, electronic mail address, photograph or likeness, employer, employment status, social security number, or any other information that is likely to lead to the identification of the insured;

(15) "Person" means any natural person or legal entity, including without limitation a partnership, limited liability company, association, trust, or corporation;

(16) "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance owned by a resident of this state, regardless of whether delivered or issued for delivery in this state;

(17) "Premium finance loan" means a loan made primarily for the purposes of making premium payments on a life insurance policy, which loan is secured by an interest in such life insurance policy;

(18) (A) "Provider" means a person other than an owner who enters into or effectuates a life settlement contract with an owner.

(B) "Provider" does not include:

(i) Any bank, savings bank, savings and loan association, or credit union;

(ii) A licensed lending institution or creditor or secured party pursuant to a premium finance loan agreement which takes an assignment of a life insurance policy or certificate issued pursuant to a group life insurance policy as collateral for a loan;

(iii) The insurer of a life insurance policy or rider to the extent it provides accelerated death benefits or cash surrender value under the insurance code or rules of the commissioner;

(iv) Any natural person who enters into or effectuates no more than one (1) agreement in a calendar year for the transfer of a life insurance policy or certificate issued pursuant to a group life insurance policy for compensation or anything of value less than the expected death benefit payable under the policy;

(v) A purchaser;

(vi) Any authorized or eligible insurer that provides stop loss coverage to a provider, purchaser, financing entity, special purpose entity, or related provider trust;

(vii) A financing entity;

(viii) A special purpose entity;

(ix) A related provider trust;

(x) A broker; or

(xi) An accredited investor or qualified institutional buyer as defined in, respectively, Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, who purchases a life settlement policy from a provider;

(19) "Purchased policy" means a policy or group certificate that has been acquired by a provider pursuant to a life settlement contract;

(20) "Purchaser" means a person who pays compensation or anything of value as consideration for a beneficial interest in a trust which is vested with, or for the assignment, transfer, or sale of, an ownership or other interest in a life insurance policy or a certificate issued pursuant to a group life insurance policy which has been the subject of a life settlement contract;

(21) (A) "Related provider trust" means a titling trust or other trust established by a licensed provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction.

(B) In order to qualify as a related provider trust, the trust must have a written agreement with the licensed provider under which the licensed provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files relating to life settlement transactions available to the State Insurance Department as if those records and files were maintained directly by the licensed provider;

(22) "Settled policy" means a life insurance policy or certificate that has been acquired by a provider pursuant to a life settlement contract;

(23) "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other legal entity formed solely to provide either directly or indirectly access to institutional capital markets:

(A) For a financing entity or provider; or

(B) In connection with a transaction in which:

(i) The securities in the special purpose entity are acquired by the owner or by a qualified institutional buyer, as defined in Rule 144A as promulgated under the Federal Securities Act of 1933, as amended; or

(ii) The securities pay a fixed rate of return commensurate with established asset-backed institutional capital markets;

(24) (A) "Stranger-originated life insurance" is a practice or plan to initiate a life insurance policy for the benefit of a third-party investor who at the time of policy origination has no insurable interest in the insured.

(B) Stranger-originated life insurance practices include without limitation cases in which life insurance is purchased with resources or guarantees from or through a person or entity that at the time of policy inception could not lawfully initiate the policy himself, herself, or itself, and in which at the time of inception there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy, the policy benefits, or the policy and the policy benefits to a third party.

(C) Trusts that are created to give the appearance of insurable interest and are used to initiate policies for investors violate insurable interest laws and the prohibition against wagering on life.

(D) Stranger-originated life insurance arrangements do not include those practices set forth in subdivision (11)(D) of this section; and

(25) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in twenty-four (24) months or less.



§ 23-81-803 - Licensing requirements.

(a) A person, wherever located, shall not act as a provider or broker with an owner or multiple owners who is a resident of this state without first having obtained a license from the Insurance Commissioner.

(b) (1) Application for a provider or broker license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and the application shall be accompanied by a fee in an amount established by the commissioner.

(2) However, the license and fees to continue the license for a provider license shall be reasonable, and the license and fees to continue the license for a broker license shall not exceed those established for an insurance producer, as such fees are otherwise provided for by statute or rule of the commissioner.

(c) A life insurance producer who has been licensed as a resident insurance producer with a life line of authority in this state or his or her home state for at least one (1) year and is licensed as a nonresident producer in this state shall be deemed to meet the licensing requirements of this section and shall be permitted to operate as a broker.

(d) (1) Not later than thirty (30) days from the first day of operating as a broker, the life insurance producer shall notify the commissioner that he or she is acting as a broker on a form prescribed by the commissioner and shall pay any applicable fee to be determined by the commissioner.

(2) Notification shall include an acknowledgement by the life insurance producer that he or she will operate as a broker in accordance with this subchapter.

(e) The insurer that issued the policy that is the subject of a life settlement contract shall not be responsible for any act or omission of a broker or provider or purchaser arising out of or in connection with the life settlement transaction unless the insurer receives compensation for the placement of a life settlement contract from the provider or purchaser or broker in connection with the life settlement contract.

(f) A person licensed as an attorney, certified public accountant, or financial planner accredited by a nationally recognized accreditation agency who is retained to represent the owner and whose compensation is not paid directly or indirectly by the provider or purchaser may negotiate life settlement contracts on behalf of the owner without having to obtain a license as a broker.

(g) (1) Licenses issued under this subchapter may be continued by paying the fees and satisfying the education and other requirements established by rule of the commissioner.

(2) Failure to pay the fee within the terms prescribed shall result in the automatic revocation of the license.

(h) (1) The applicant shall provide such information as the commissioner may require on forms prepared by the commissioner.

(2) The commissioner may require the applicant to fully disclose the identity of its stockholders other than stockholders owning less than ten percent (10%) of the shares of an applicant whose shares are publicly traded, partners, officers, and employees, and the commissioner, in the exercise of the commissioner's sole discretion, may refuse to issue such a license in the name of any person if not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of §§ 23-81-801 -- 23-81-814.

(i) A license issued to a partnership, corporation, or other entity authorizes all members, officers, and designated employees to act as licensees under the license, if those persons are named in the application and any supplements to the application.

(j) Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and may issue a license if the commissioner finds that the applicant:

(1) If a provider, has provided a detailed plan of operation;

(2) Is competent and trustworthy and intends to transact its business in good faith;

(3) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied;

(4) If the applicant is a legal entity, is formed or organized pursuant to the laws of this state, is a foreign legal entity authorized to transact business in this state, or provides a certificate of good standing from the state of its domicile; and

(5) Has provided to the commissioner an antifraud plan that meets the requirements of § 23-81-814 and includes:

(A) A description of the procedures for detecting and investigating possible fraudulent acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(B) A description of the procedures for reporting fraudulent insurance acts to the commissioner;

(C) A description of the plan for antifraud education and training of its underwriters and other personnel; and

(D) A written description or chart outlining the arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent insurance acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(k) The commissioner shall not issue any license to any nonresident applicant unless a written designation of an agent for service of process is filed under § 4-20-112 and maintained with the commissioner or unless the applicant has filed with the commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

(l) Each licensee shall file with the commissioner on or before March 1 of each year an annual statement containing such information as the commissioner by rule may prescribe.

(m) A provider shall not use any person to perform the functions of a broker as defined in this subchapter unless the person holds a current, valid license as a broker, as provided in this section.

(n) A broker shall not use any person to perform the functions of a provider as defined in this subchapter unless the person holds a current, valid license as a provider, as provided in this section.

(o) A provider or broker shall provide to the commissioner new or revised information about officers, ten percent (10%) or more stockholders, partners, directors, members, or designated employees within thirty (30) days of the change.

(p) (1) (A) An individual licensed as a broker shall complete on a biennial basis a minimum of fifteen (15) hours of training related to life settlements and life settlement transactions, as required by the commissioner.

(B) However, a life insurance producer who is operating as a broker pursuant to this section shall not be subject to the requirements of this subsection.

(2) Any person failing to meet the requirements of this subsection shall be subject to the penalties imposed by the commissioner.



§ 23-81-804 - License suspension, revocation, or refusal to renew.

(a) The Insurance Commissioner may suspend, revoke, or refuse to renew the license of any licensee if the commissioner finds that:

(1) There was any material misrepresentation in the application for the license;

(2) The licensee or any officer, partner, member, or director has been guilty of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent to act as a licensee;

(3) The provider demonstrates a pattern of unreasonably withholding payments to policy owners;

(4) The licensee no longer meets the requirements for initial licensure;

(5) The licensee or any officer, partner, member, or director has been convicted of a felony or of any misdemeanor of which criminal fraud is an element or the licensee has pleaded guilty or nolo contendere with respect to any felony or any misdemeanor of which criminal fraud or moral turpitude is an element, regardless of whether a judgment of conviction has been entered by the court;

(6) The provider has entered into any life settlement contract using a form that has not been approved pursuant to this subchapter;

(7) The provider has failed to honor contractual obligations set out in a life settlement contract;

(8) The provider has assigned, transferred, or pledged a settled policy to a person other than a provider licensed in this state, a purchaser, or an accredited investor or qualified institutional buyer as defined in, respectively, Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, a financing entity, a special purpose entity, or a related provider trust; or

(9) The licensee or any officer, partner, member, or key management personnel has violated provisions of this subchapter.

(b) Before the commissioner denies a license application or suspends, revokes, or refuses to renew the license of any licensee under this subchapter, the commissioner shall conduct a hearing in accordance with this state's laws governing administrative hearings under § 23-61-301 et seq. and the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-81-805 - Contract requirements.

(a) A person shall not use any form of life settlement contract in this state unless it has been filed with and approved, if required, by the Insurance Commissioner in a manner that conforms with the filing procedures and any time restrictions or deeming provisions, if any, for life insurance forms, policies, and contracts.

(b) An insurer shall not as a condition of responding to a request for verification of coverage or in connection with the transfer of a policy pursuant to a life settlement contract require that the owner, insured, provider, or broker sign any form, disclosure, consent, waiver, or acknowledgment that has not been expressly approved by the commissioner for use in connection with life settlement contracts in this state.

(c) (1) A person shall not use a life settlement contract form or provide to an owner a disclosure statement form in this state unless first filed with and approved by the commissioner.

(2) The commissioner shall disapprove a life settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract or provisions contained in the life settlement contract form or disclosure statement form fail to meet the requirements of §§ 23-81-808 -- 23-81-811 and 23-81-815(b) or are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the owner.

(3) At the commissioner's discretion, the commissioner may require the submission of advertising material.



§ 23-81-806 - Reporting requirements and privacy.

(a) (1) (A) For any policy settled within five (5) years of policy issuance, each provider shall file with the Insurance Commissioner on or before March 1 of each year an annual statement containing such information as the commissioner may prescribe by rule.

(B) In addition to any other requirements, the annual statement shall specify the total number, aggregate face amount, and life settlement proceeds of policies settled during the immediately preceding calendar year, together with a breakdown of the information by policy issue year.

(C) The annual statement shall also include the names of the insurance companies whose policies have been settled and the brokers that have settled the policies.

(2) The information shall be limited to only those transactions in which the owner is a resident of this state and shall not include individual transaction data regarding the business of life settlements or information that there is a reasonable basis to believe could be used to identify the owner or the insured.

(3) Every provider that willfully fails to file an annual statement as required in this section or willfully fails to reply within thirty (30) days to a written inquiry by the commissioner in connection therewith, in addition to other penalties provided by this chapter, shall be subject upon due notice and opportunity to be heard to a penalty of up to two hundred fifty dollars ($250) per day of delay, not to exceed twenty-five thousand dollars ($25,000) in the aggregate for each such failure.

(b) Except as otherwise allowed or required by law, a provider, broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity shall not disclose the identity of an insured or information that there is a reasonable basis to believe could be used to identify the insured or the insured's financial or medical information to any other person unless the disclosure:

(1) Is necessary to effect a life settlement contract between the owner and a provider and the owner and insured have provided prior written consent to the disclosure;

(2) Is necessary to effectuate the sale of life settlement contracts, or interests in life settlement contracts, as investments, provided the sale is conducted in accordance with applicable state and federal securities law and provided further that the owner and the insured have both provided prior written consent to the disclosure;

(3) Is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of § 23-81-813;

(4) Is a term or condition to the transfer of a policy by one (1) provider to another provider, in which case the receiving provider shall be required to comply with the confidentiality requirements of this subsection;

(5) (A) Is necessary to allow the provider or broker or their authorized representatives to make contacts for the purpose of determining health status.

(B) For the purposes of subdivision (b)(5)(A) of this section, "authorized representative" does not include any person who has or may have any financial interest in the settlement contract other than a provider, licensed broker, financing entity, related provider trust, or special purpose entity.

(C) A provider or broker shall require its authorized representative to agree in writing to adhere to the privacy provisions of this subchapter; or

(6) Is required to purchase stop loss coverage.

(c) Nonpublic personal information solicited or obtained in connection with a proposed or actual life settlement contract shall be subject to the provisions applicable to financial institutions under the Gramm-Leach-Bliley Act, Pub. L. No. 106-102 (1999), and all other state and federal laws relating to confidentiality of nonpublic personal information.



§ 23-81-807 - Examination.

(a) (1) When the Insurance Commissioner deems it reasonably necessary to protect the interests of the public, the commissioner may examine the business and affairs of any licensee or applicant for a license.

(2) The commissioner may order any licensee or applicant to produce any records, books, files, or other information reasonably necessary to ascertain whether the licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public.

(3) The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

(b) In lieu of an examination under this subchapter of any foreign or alien licensee licensed in this state, at the commissioner's discretion, the commissioner may accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port-of-entry state.

(c) Names of and individual identification data for all owners and insureds shall be considered private and confidential information and shall not be disclosed by the commissioner unless required by law.

(d) Records of all consummated transactions and life settlement contracts shall be maintained by the provider for three (3) years after the death of the insured and shall be available to the commissioner for inspection during reasonable business hours.

(e) Conduct of Examinations.

(1) (A) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one (1) or more examiners to perform the examination and instructing them as to the scope of the examination.

(B) In conducting the examination, the examiner shall use methods common to the examination of any life settlement licensee and shall use those guidelines and procedures set forth in an examiner's handbook adopted by a national organization prescribed by rule of the commissioner.

(2) (A) Every licensee or person from whom information is sought, its officers, directors, and agents shall provide to the examiners timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined.

(B) The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so.

(C) The refusal of a licensee or the licensee's officers, directors, employees, or agents to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of or nonrenewal of any license or authority held by the licensee to engage in the life settlement business or other business subject to the commissioner's jurisdiction.

(D) Any proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to § 23-61-301 et seq. and the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) (A) The commissioner may issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to the examination.

(B) Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction for an order to compel the witness to obey the subpoena, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence.

(4) When making an examination under this subchapter, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) (A) This subchapter does not limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state.

(B) Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) Any information gathered during an examination as provided in this subchapter shall be deemed confidential pursuant to § 23-61-207.

(f) Examination Reports.

(1) Examination reports shall be composed of only facts appearing upon the books, from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) (A) No later than sixty (60) days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath.

(B) Upon receipt of the verified report, the commissioner shall transmit the report to the licensee that has been examined, together with a notice that shall afford the licensee that has been examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report and which shall become part of the report or to request a hearing on any matter in dispute.

(3) If the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

(g) Confidentiality of Examination Information.

(1) Names and individual identification data for all owners, purchasers, and insureds shall be considered private and confidential information and shall not be disclosed by the commissioner unless the disclosure is to another regulator or is required by law.

(2) (A) Except as otherwise provided in this subchapter, all examination reports, working papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this subchapter or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be open to inspection to the public or subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq., shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(B) The commissioner may use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(C) The licensee being examined may have access to all documents used to make the report.

(h) Conflict of Interest.

(1) An examiner shall not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this subchapter. This subsection does not automatically preclude an examiner from being:

(A) An owner;

(B) An insured in a life settlement contract or insurance policy; or

(C) A beneficiary in an insurance policy that is proposed for a life settlement contract.

(2) Notwithstanding the requirements of this subsection, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions even though these persons may from time to time be similarly employed or retained by persons subject to examination under this subchapter.

(i) Immunity from Liability.

(1) A cause of action shall not arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out this subchapter.

(2) (A) A cause of action shall not arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this subchapter if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(B) This subsection does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subdivision (i)(1) of this section.

(3) (A) A person identified in subdivision (i)(1) or subdivision (i)(2) of this section is entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this subchapter and the party bringing the action was not substantially justified in doing so.

(B) For purposes of this subsection, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(j) Investigative Authority of the Commissioner. The commissioner may investigate suspected fraudulent life settlement acts and persons engaged in the business of life settlements.

(k) Cost of Examinations. Costs of examinations under this subchapter shall be paid to the State Insurance Department to the same extent as examination expenses are imposed on persons pursuant to § 23-61-206.



§ 23-81-808 - Advertising.

(a) (1) A broker or provider licensed pursuant to this subchapter may conduct or participate in advertisements within this state.

(2) Advertisements shall comply with all advertising and marketing laws or rules promulgated by the Insurance Commissioner that are applicable to life insurers or to brokers and providers licensed pursuant to this subchapter.

(b) Advertisements shall be accurate, truthful, and not misleading in fact or by implication.

(c) A person or trust shall not:

(1) Directly or indirectly market, advertise, solicit, or otherwise promote the purchase of a policy for the sole purpose of or with an emphasis on settling the policy; or

(2) Use the words "free", "no cost", or words of similar import in the marketing, advertising, soliciting, or otherwise promoting of the purchase of a policy.



§ 23-81-809 - Disclosures to owners.

(a) The provider or broker shall provide in writing in a separate document that is signed by the owner and provider or broker the following information to the owner no later than the date of the application for a life settlement contract:

(1) The fact that possible alternatives to life settlement contracts exist, including without limitation accelerated benefits offered by the issuer of the life insurance policy;

(2) The fact that some or all of the proceeds of a life settlement contract may be taxable and that assistance should be sought from a professional tax advisor;

(3) The fact that the proceeds from a life settlement contract could be subject to the claims of creditors;

(4) The fact that receipt of proceeds from a life settlement contract may adversely affect a recipient's eligibility for public assistance or other government benefits or entitlements and that advice should be obtained from the appropriate agencies;

(5) (A) The fact that the owner has a right to terminate a life settlement contract within fifteen (15) days of the date it is executed by all parties and the owner has received the disclosures required by this section.

(B) Rescission, if exercised by the owner, is effective only if both notice of the rescission is given and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period.

(C) If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider;

(6) The fact that proceeds will be sent to the owner within three (3) business days after the provider has received the insurer or group administrator's acknowledgement that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated in accordance with the terms of the life settlement contract;

(7) The fact that entering into a life settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate of a group policy to be forfeited by the owner, and that assistance should be sought from a professional financial advisor;

(8) The amount and method of calculating the compensation paid or to be paid to the broker or any other person acting for the owner in connection with the transaction, wherein the term "compensation" includes anything of value paid or given;

(9) The date by which the funds will be available to the owner and the transmitter of the funds;

(10) The fact that the Insurance Commissioner shall require delivery of a buyer's guide or a similar consumer advisory package in the form prescribed by the commissioner to owners during the solicitation process;

(11) The following language:

"All medical, financial, or personal information solicited or obtained by a provider or broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other may be disclosed as necessary to effect the life settlement contract between the owner and provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years.";

(12) The fact that the commissioner shall require providers and brokers to print separate signed fraud warnings on their applications and on their life settlement contracts as follows:

"Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison.";

(13) (A) The fact that the insured may be contacted by either the provider or broker or its authorized representative for the purpose of determining the insured's health status or to verify the insured's address.

(B) This contact is limited to one (1) time every three (3) months if the insured has a life expectancy of more than one (1) year and no more than one (1) time per month if the insured has a life expectancy of one (1) year or less;

(14) The affiliation, if any, between the provider and the issuer of the insurance policy to be settled;

(15) That a broker represents exclusively the owner and not the insurer or the provider or any other person and owes a fiduciary duty to the owner, including a duty to act according to the owner's instructions and in the best interest of the owner;

(16) The name, address, and telephone number of the provider;

(17) The name, business address, and telephone number of the independent third-party escrow agent and the fact that the owner may inspect or receive copies of the relevant escrow or trust agreements or documents; and

(18) The fact that a change of ownership could in the future limit the insured's ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one (1) life.

(b) The written disclosures shall be conspicuously displayed in any life settlement contract furnished to the owner by a provider, including any affiliations or contractual arrangements between the provider and the broker.

(c) A broker shall provide the owner and the provider with at least the following disclosures no later than the date the life settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the life settlement contract or in a separate document signed by the owner and provide the following information:

(1) The name, business address, and telephone number of the broker;

(2) A full, complete, and accurate description of all the offers, counteroffers, acceptances, and rejections relating to the proposed life settlement contract;

(3) A written disclosure of any affiliations or contractual arrangements between the broker and any person making an offer in connection with the proposed life settlement contracts;

(4) The name of each broker who receives compensation and the amount of compensation received by that broker. The compensation includes anything of value paid or given to the broker in connection with the life settlement contract;

(5) (A) A complete reconciliation of the gross offer or bid by the provider to the net amount of proceeds or value to be received by the owner.

(B) For the purpose of subdivision (c)(5)(A) of this section, "gross offer or bid" means the total amount or value offered by the provider for the purchase of one (1) or more life insurance policies, inclusive of commissions and fees; and

(6) The failure to provide the disclosures or rights described in this section shall be deemed an unfair trade practice pursuant to § 23-81-817.



§ 23-81-810 - Disclosure to insurer.

(a) (1) Without limiting the ability of an insurer from assessing the insurability of a policy applicant and determining whether or not to issue the policy and in addition to other questions an insurance carrier may lawfully pose to a life insurance applicant, insurance carriers may inquire in the application for insurance whether the proposed owner intends to pay premiums with the assistance of financing from a lender that will use the policy as collateral to support the financing.

(2) If as described in § 23-81-802(11) the loan provides funds that can be used for a purpose other than paying for the premiums, costs, and expenses associated with obtaining and maintaining the life insurance policy and loan, the application shall be rejected as a violation of the prohibited practices in § 23-81-813.

(3) If the financing does not violate § 23-81-813 in this manner, the insurance carrier:

(A) May make disclosures, including without limitation to the following, to the applicant and the insured on the application or an amendment to the application to be completed no later than the delivery of the policy:

"If you have entered into a loan arrangement in which the policy is used as collateral and the policy does change ownership at some point in the future in satisfaction of the loan, the following may be true:

1. A change of ownership could lead to a stranger owning an interest in the insured's life;

2. A change of ownership could in the future limit your ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life;

3. Should there be a change of ownership and you wish to obtain more insurance coverage on the insured's life in the future, the insured's higher issue age, a change in health status, and/or other factors may reduce the ability to obtain coverage and/or may result in significantly higher premiums;

4. You should consult a professional advisor, since a change in ownership in satisfaction of the loan may result in tax consequences to the owner, depending on the structure of the loan."; and

(B) May require certifications, such as the following, from the applicant, the insured, or the applicant and the insured:

(i) "I have not entered into any agreement or arrangement providing for the future sale of this life insurance policy.";

(ii) "My loan arrangement for this policy provides funds sufficient to pay for some or all of the premiums, costs, and expenses associated with obtaining and maintaining my life insurance policy, but I have not entered into any agreement by which I am to receive consideration in exchange for procuring this policy."; and

(iii) "The borrower has an insurable interest in the insured."



§ 23-81-811 - General rules.

(a) A provider entering into a life settlement contract with any owner of a policy when the insured is terminally or chronically ill shall first obtain:

(1) If the owner is the insured, a written statement from a licensed attending physician that the owner is of sound mind and under no constraint or undue influence to enter into a life settlement contract; and

(2) A document in which the insured consents to the release of his or her medical records to a provider, settlement broker, or insurance producer, and if the policy was issued less than two (2) years from the date of application for a life settlement contract, to the insurance company that issued the policy.

(b) (1) The insurer shall respond to a request for verification of coverage submitted by a provider, settlement broker, or life insurance producer not later than thirty (30) calendar days of the date the request is received.

(2) The request for verification of coverage shall be made on a form approved by the Insurance Commissioner.

(3) The insurer shall complete and issue the verification of coverage or indicate in which respects it is unable to respond.

(4) In its response, the insurer shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract.

(c) Before or at the time of execution of the life settlement contract, the provider shall obtain a witnessed document in which the owner consents to the life settlement contract and represents that the owner has a full and complete understanding of the life settlement contract, that the owner has a full and complete understanding of the benefits of the policy, acknowledges that the owner is entering into the life settlement contract freely and voluntarily, and for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the policy was issued.

(d) The insurer shall not unreasonably delay effecting change of ownership or beneficiary with any life settlement contract lawfully entered into in this state or with a resident of this state.

(e) If a settlement broker or life insurance producer performs any of these activities required of the provider, the provider is deemed to have fulfilled the requirements of this section.

(f) If a broker performs those verification of coverage activities required of the provider, the provider is deemed to have fulfilled the requirements of § 23-81-809(a).

(g) (1) Within twenty (20) days after an owner executes the life settlement contract, the provider shall give written notice to the insurer that issued that insurance policy that the policy has become subject to a life settlement contract.

(2) The notice shall be accompanied by the documents required by § 23-81-810(a)(2).

(h) All medical information solicited or obtained by any licensee shall be subject to the applicable provision of state law relating to confidentiality of medical information, if not otherwise provided in this subchapter.

(i) (1) All life settlement contracts entered into in this state shall provide that the owner may rescind the contract on or before fifteen (15) days after the date it is executed by all parties to the life settlement contract.

(2) Rescission, if exercised by the owner, is effective only if both notice of the rescission is given and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period.

(3) If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider.

(j) (1) Within three (3) business days after receipt from the owner of documents to effect the transfer of the insurance policy, the provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a state or federally chartered financial institution pending acknowledgement of the transfer by the issuer of the policy.

(2) The trustee or escrow agent shall transfer the proceeds due to the owner within three (3) business days of acknowledgement of the transfer from the insurer.

(k) (1) Failure to tender the life settlement contract proceeds to the owner by the date disclosed to the owner renders the contract voidable by the owner for lack of consideration until the proceeds are tendered to and accepted by the owner.

(2) A failure to give written notice of the right of rescission hereunder shall toll the right of rescission until thirty (30) days after the written notice of the right of rescission has been given.

(l) (1) Any fee paid by a provider, party, individual, or an owner to a broker in exchange for services provided to the owner pertaining to a life settlement contract shall be computed as a percentage of the offer obtained, not the face value of the policy.

(2) This section does not prohibit a broker from reducing the broker's fee below this percentage if the broker so chooses.

(m) The broker shall disclose to the owner anything of value paid or given to a broker that relates to a life settlement contract.

(n) At any time prior to or at the time of the application for or issuance of a policy or during a two-year period commencing with the date of issuance of the policy, a person shall not enter into a life settlement contract regardless of the date the compensation is to be provided and regardless of the date the assignment, transfer, sale, devise, bequest, or surrender of the policy is to occur. This prohibition does not apply if the owner certifies to the provider that:

(1) (A) The policy was issued upon the owner's exercise of conversion rights arising out of a group or individual policy, provided the total of the time covered under the conversion policy plus the time covered under the prior policy is at least twenty-four (24) months.

(B) The time covered under a group policy shall be calculated without regard to a change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship; or

(2) The owner submits independent evidence to the provider that one (1) or more of the following conditions have been met within the two-year period:

(A) The owner or insured is terminally or chronically ill;

(B) The owner or insured disposes of his or her ownership interests in a closely held corporation pursuant to the terms of a buyout or other similar agreement in effect at the time the insurance policy was initially issued;

(C) The owner's spouse dies;

(D) The owner divorces his or her spouse;

(E) The owner retires from full-time employment;

(F) The owner becomes physically or mentally disabled and a physician determines that the disability prevents the owner from maintaining full-time employment; or

(G) A final order, judgment, or decree is entered by a court of competent jurisdiction on the application of a creditor of the owner adjudicating the owner bankrupt or insolvent or approving a petition seeking reorganization of the owner or appointing a receiver, trustee, or liquidator to all or a substantial part of the owner's assets.

(3) (A) Copies of the independent evidence required by subdivision (n)(2) of this section shall be submitted to the insurer when the provider submits a request to the insurer for verification of coverage.

(B) The copies shall be accompanied by a letter of attestation from the provider that the copies are true and correct copies of the documents received by the provider.

(C) This section does not prohibit an insurer from exercising its right to contest the validity of any policy.

(4) If the provider submits to the insurer a copy of independent evidence provided in subdivision (n)(2)(A) of this section when the provider submits a request to the insurer to effect the transfer of the policy to the provider, the copy is deemed to establish that the settlement contract satisfies the requirements of this section.



§ 23-81-812 - Authority to promulgate rules -- Conflict of laws.

(a) The Insurance Commissioner may promulgate rules implementing this subchapter regulating the activities and relationships of providers, brokers, insurers, and their agents, subject to statutory limitations on administrative rulemaking.

(b) Conflict of Laws.

(1) (A) If there is more than one (1) owner on a single policy and the owners are residents of different states, the life settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one (1) owner agreed upon in writing by all of the owners.

(B) The law of the state of the insured shall govern if equal owners fail to agree in writing upon a state of residence for jurisdictional purposes.

(2) (A) A provider from this state who enters into a life settlement contract with an owner who is a resident of another state that has enacted statutes or adopted regulations governing life settlement contracts shall be governed in the effectuation of that life settlement contract by the statutes and regulations of the owner's state of residence.

(B) If the state in which the owner is a resident has not enacted statutes or regulations governing life settlement contracts, the provider shall give the owner notice that neither state regulates the transaction upon which he or she is entering.

(C) For transactions in those states, however, the provider shall maintain all records required if the transactions were executed in the state of residence. The forms used in those states need not be approved by the State Insurance Department.

(3) If there is a conflict in the laws that apply to an owner and a purchaser in any individual transaction, the laws of the state that apply to the owner shall take precedence and the provider shall comply with those laws.



§ 23-81-813 - Prohibited practices.

(a) It is unlawful for any person to:

(1) Enter into a life settlement contract if the person knows or reasonably should have known that the life insurance policy was obtained by means of a false, deceptive, or misleading application for the policy;

(2) Engage in any transaction, practice, or course of business if the person knows or reasonably should have known that the intent was to avoid the notice requirements of this section;

(3) Engage in any fraudulent act or practice in connection with any transaction relating to any settlement involving an owner who is a resident of this state;

(4) Issue, solicit, market, or otherwise promote the purchase of an insurance policy for the purpose of or with an emphasis on settling the policy;

(5) (A) Enter into a premium finance agreement with any person or agency or any person affiliated with the person or agency pursuant to which the person shall receive any proceeds, fees, or other consideration, directly or indirectly, from the policy or owner of the policy or any other person with respect to the premium finance agreement or any settlement contract or other transaction related to the policy that are in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums pursuant to the premium finance agreement or subsequent sale of the agreement.

(B) Any payments, charges, fees, or other amounts in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums paid under the premium finance agreement shall be remitted to the original owner of the policy or to his or her estate if he or she is not living at the time of the determination of the overpayment;

(6) With respect to any settlement contract or insurance policy and a broker, knowingly solicit an offer from, effectuate a life settlement contract with, or make a sale to any provider, financing entity, or related provider trust that is controlling, controlled by, or under common control with the broker;

(7) With respect to any life settlement contract or insurance policy and a provider, knowingly enter into a life settlement contract with an owner, if in connection with the life settlement contract, anything of value will be paid to a broker that is controlling, controlled by, or under common control with the provider or the financing entity or related provider trust that is involved in the settlement contract;

(8) (A) With respect to a provider, enter into a life settlement contract unless the life settlement promotional, advertising, and marketing materials, as may be prescribed by rule, have been filed with the Insurance Commissioner.

(B) Marketing materials shall not expressly reference that the insurance is free for any period of time.

(C) The inclusion of any reference in the marketing materials that would cause an owner to reasonably believe that the insurance is free for any period of time is a violation of this subchapter; or

(9) With respect to any life insurance producer, insurance company, broker, or provider, make any statement or representation to the applicant or policyholder in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy.

(b) A violation of this section is a fraudulent life settlement act.



§ 23-81-814 - Fraud prevention and control.

(a) Fraudulent Life Settlement Act, Interference, and Participation of Convicted Felons Prohibited.

(1) A person shall not commit a fraudulent life settlement act.

(2) A person shall not knowingly and intentionally interfere with the enforcement of this subchapter or investigations of suspected or actual violations of this subchapter.

(3) A person in the business of life settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of life settlements.

(b) Fraud Warning Required.

(1) Life settlement contracts and applications for life settlement contracts, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

(2) The lack of a statement as required in subdivision (b)(1) of this section does not constitute a defense in any prosecution for a fraudulent life settlement act.

(c) Mandatory Reporting of Fraudulent Life Settlement Act.

(1) Any person engaged in the business of life settlements having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be, or has been committed shall provide to the Insurance Commissioner the information required by and in a manner prescribed by the commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be, or has been committed may provide to the commissioner the information required by and in a manner prescribed by the commissioner.

(d) Immunity from Liability.

(1) Civil liability shall not be imposed on and a cause of action shall not arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent life settlement acts or suspected or completed fraudulent insurance acts if the information is provided to or received from:

(A) The commissioner or the commissioner's employees, agents, or representatives;

(B) Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(C) A person involved in the prevention and detection of fraudulent life settlement acts or that person's agents, employees, or representatives;

(D) Any regulatory body or its employees, agents, or representatives overseeing life insurance, life settlements, securities, or investment fraud;

(E) The life insurer that issued the life insurance policy covering the life of the insured; or

(F) The licensee and any agents, employees, or representatives of the licensee.

(2) (A) Subdivision (d)(1) of this section does not apply to statements made with actual malice.

(B) In an action brought against a person for filing a report or furnishing other information concerning a fraudulent life settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that subdivision (d)(1) of this section does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) (A) A person identified in subdivision (d)(1) of this section shall be entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this subchapter and the party bringing the action was not substantially justified in doing so.

(B) For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subdivision (d)(1) of this section.

(e) Confidentiality.

(1) The documents and evidence provided pursuant to subsection (d) of this section or obtained by the commissioner in an investigation of suspected or actual fraudulent life settlement acts shall be privileged and confidential, shall not be a public record, and shall not be subject to discovery or subpoena in a civil or criminal action.

(2) Subdivision (e)(1) of this section does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent life settlement acts:

(A) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(B) To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent life settlement acts, or to the National Association of Insurance Commissioners; or

(C) At the discretion of the commissioner, to a person in the business of life settlements that is aggrieved by a fraudulent life settlement act.

(3) Release of documents and evidence under subdivision (e)(2) of this section does not abrogate or modify the privilege granted in subdivision (e)(1) of this section.

(f) Other Law Enforcement or Regulatory Authority.

This subchapter does not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(2) Preempt, supersede, or limit any provision of any state securities law or any rule, order, or notice issued under a state securities law;

(3) Prevent or prohibit a person from disclosing voluntarily information concerning life settlement fraud to a law enforcement or regulatory agency other than the State Insurance Department; or

(4) Limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(g) Life Settlement Antifraud Initiatives.

(1) Providers and brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent life settlement acts. At the discretion of the commissioner, the commissioner may order or a licensee may request and the commissioner may grant such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section. Antifraud initiatives shall include:

(A) Fraud investigators who may be provider or broker employees or independent contractors; and

(B) (i) An antifraud plan that shall be submitted to the commissioner.

(ii) The antifraud plan shall include without limitation:

(a) A description of the procedures for detecting and investigating possible fraudulent life settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(b) A description of the procedures for reporting possible fraudulent life settlement acts to the commissioner;

(c) A description of the plan for antifraud education and training of underwriters and other personnel; and

(d) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent life settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(2) Antifraud plans submitted to the commissioner shall be privileged and confidential, shall not be a public record, and shall not be subject to discovery or subpoena in a civil or criminal action.



§ 23-81-815 - Injunctions -- Civil remedies -- Cease and desist.

(a) In addition to the penalties and other enforcement provisions of this subchapter, if any person violates this subchapter or any rule implementing this subchapter, the Insurance Commissioner may seek an injunction in a court of competent jurisdiction in the county where the person resides or has a principal place of business and may apply for temporary and permanent orders that the commissioner determines necessary to restrain the person from further committing the violation.

(b) Any person damaged by the acts of another person in violation of this subchapter or any rule implementing this subchapter may bring a civil action for damages in a court of competent jurisdiction against the person committing the violation.

(c) The commissioner may issue a cease and desist order upon a person who violates any provision of this section, any rule or order adopted by the commissioner, or any written agreement entered into with the commissioner, in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) (1) When the commissioner finds that such an action presents an immediate danger to the public and requires an immediate final order, he or she may issue an emergency cease and desist order reciting with particularity the facts underlying such findings.

(2) The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety (90) days. If the State Insurance Department begins nonemergency cease and desist proceedings under subsection (a) of this section, the emergency cease and desist order remains effective, absent an order by an appellate court of competent jurisdiction pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) In the event of a willful violation of this subchapter, the trial court may award statutory damages in addition to actual damages in an additional amount up to three (3) times the actual damage award.

(4) The provisions of this subchapter shall not be waived by agreement.

(5) A choice of law provision shall not be utilized to prevent the application of this subchapter to any settlement in which a party to the settlement is a resident of this state.



§ 23-81-816 - Penalties.

(a) It is a violation of this subchapter for any person, provider, broker, or any other party related to the business of life settlements to commit a fraudulent life settlement act.

(b) For criminal liability purposes, a person that commits a fraudulent life settlement act is guilty of committing insurance fraud and shall be subject to the penalty provisions under § 23-66-512.



§ 23-81-817 - Unfair trade practices.

A violation of §§ 23-81-801 -- 23-81-816 shall be considered an unfair trade practice pursuant to § 23-66-206 and shall be subject to the provisions related to hearings and penalties for violations of §§ 23-66-207 -- 23-66-212 of the Trade Practices Act, § 23-66-201 et seq.



§ 23-81-818 - Effective date.

(a) (1) A provider lawfully transacting business in this state before the effective date of this subchapter may continue to do so pending approval or disapproval of that person's application for a license if the application is filed with the Insurance Commissioner not later than thirty (30) days after publication by the commissioner of an application form and instructions for licensure of providers.

(2) If the publication of the application form and instructions is before July 31, 2009, then the filing of the application shall not be later than thirty (30) days after July 31, 2009.

(3) During the time that the application form and instructions are pending with the commissioner, the applicant may use any form of life settlement contract that has been filed with the commissioner pending approval of the application form and instructions, provided the form and instructions are otherwise in compliance with the provisions of this subchapter.

(4) Any person transacting business in this state under this subsection shall comply with all other requirements of this subchapter.

(b) (1) A person who has lawfully negotiated life settlement contracts between any owner residing in this state and one (1) or more providers for at least one (1) year immediately before the effective date of this subchapter may continue to do so pending approval or disapproval of that person's application for a license if the application is filed with the commissioner not later than thirty (30) days after publication by the commissioner of an application form and instructions for licensure of brokers.

(2) If the publication of the application form and instructions is before July 31, 2009, then the filing of the application shall not be later than thirty (30) days after July 31, 2009.

(3) Any person transacting business in this state under this subsection shall comply with all other requirements of this subchapter.









Chapter 82 - Industrial Life Insurance

§ 23-82-101 - Definition.

For the purpose of this code, unless the context otherwise requires, "industrial life insurance" is that form of life insurance written under policies of face amount of two thousand dollars ($2,000) or less bearing the words "industrial policy" imprinted on the face thereof as part of the descriptive matter and under which premiums are payable monthly or more often.



§ 23-82-102 - Scope.

The provisions of this chapter apply only to industrial life insurance policies. The following sections shall also apply to industrial life insurance:

(1) Section 23-81-114, excluded or restricted coverage;

(2) Section 23-81-115, limitation of liability;

(3) Section 23-81-129, incontestability after reinstatement;

(4) Section 23-81-120, prohibited policy plans; and

(5) Section 23-81-201, standard nonforfeiture law.



§ 23-82-103 - Application to term and specified insurance.

Any of the provisions required by §§ 23-82-105 -- 23-82-117 or any portion thereof which are not applicable to single premium or term policies or to policies issued or granted pursuant to nonforfeiture provisions shall to that extent not be incorporated therein.



§ 23-82-104 - Policies prohibited.

No policy of industrial life insurance shall be offered, delivered, or issued for delivery in this state on or after January 1, 1988.



§ 23-82-105 - Grace period provision.

(a) There shall be a provision that the insured is entitled to a grace period of four (4) weeks within which the payment of any premiums after the first may be made, except that in policies for which the premiums are payable monthly, the period of grace shall be one (1) month, but not less than thirty (30) days.

(b) If during the grace period the policy becomes a claim, then any overdue and unpaid premiums may be deducted from any settlement under the policy.



§ 23-82-106 - Integrity of contract and application provision.

(a) There shall be a provision that the policy shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the policy when issued, a provision that the policy and the application therefor shall constitute the entire contract.

(b) If the application is so made a part of the contract, the policy shall also provide that, in the absence of fraud, all statements made by the applicant in such an application shall be deemed to be representations and not warranties.



§ 23-82-107 - Incontestability provision.

There shall be a provision that the policy, exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means, shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two (2) years from its date of issue.



§ 23-82-108 - Misstatement of age provision.

(a) There shall be a provision that if it is found that the age of the individual insured or the age of any other individual considered in determining the premium has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have been had it been purchased stating the correct age.

(b) As to overstatement of age, the policy may provide, in lieu of the provision required under subsection (a) of this section, that the insurer will refund any excess of premium collected for the amount of insurance or benefit stated in the policy, as based upon the correct age.



§ 23-82-109 - Dividend provision.

(a) If the industrial life insurance policy is a participating policy, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy. However, at the option of the insurer, the participation may be deferred to the end of the fifth policy year.

(b) This provision shall not prohibit the payment of additional dividends on default of payment of premiums or termination of the policy.



§ 23-82-110 - Nonforfeiture benefits and cash surrender value provisions.

There shall be provisions for nonforfeiture benefits and cash surrender values as required by the Standard Nonforfeiture Law for Life Insurance, § 23-81-201 et seq.



§ 23-82-111 - Reinstatement provision.

There shall be a provision that unless the policy has been surrendered for its cash surrender value or unless the paid-up term insurance, if any, has expired, the policy will be reinstated at any time within two (2) years from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears, and the payment or reinstatement of any other indebtedness to the insurer upon the policy, all with interest at a rate not exceeding six percent (6%) per annum, compounded annually.



§ 23-82-112 - Settlement provision.

There shall be a provision that when the policy becomes a claim by the death of the insured, settlement shall be made upon surrender of the policy and receipt of due proof of death.



§ 23-82-113 - Authority to alter contract provision.

There shall be a provision that no agent shall have the power or authority to waive, change, or alter any of the terms or conditions of any policy, except that at the option of the insurer, the terms or conditions may be changed by an endorsement or rider signed by an authorized officer of the insurer.



§ 23-82-114 - Designation of beneficiary -- Payment upon insured's death.

(a) Each policy shall have a space for the name of the beneficiary designated with a reservation of the right to designate or change the beneficiary after the issuance of the policy.

(b) (1) The policy may also provide that no designation or change of beneficiary shall be binding on the insurer unless endorsed on the policy by the insurer and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured.

(2) The policy may provide that the insurer may make payment thereunder to the executor or administrator of the insured, or to any of the insured's relatives by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary or by reason of having incurred expense for the maintenance, medical attention, or burial of the insured if the beneficiary designated in the policy does not surrender the policy with due proof of death within the period stated in the policy, which shall be not less than thirty (30) days after the death of the insured, or if the beneficiary dies before the insured, or the beneficiary is the estate of the insured, a minor, or is not legally competent to give a valid release.

(3) The policy may also include a similar provision applicable to any other payment due under the policy.



§ 23-82-115 - Direct payment of premiums provision.

In the case of weekly premium policies, there may be a provision that upon proper notice to the insurer, while premiums on the policy are not in default beyond the grace period, of the intention to pay future premiums directly to the insurer at its home office or any office designated by the insurer for that purpose, the insurer will, at the end of each period of a year from the due date of the first premium so paid, for which period the premiums are so paid continuously without default beyond the grace period, refund a stated percentage of the premiums in an amount which fairly represents the savings in collection expense.



§ 23-82-116 - Conversion provision.

(a) There may be a provision in the case of industrial policies granting to the insured, upon proper written request and upon presentation of evidence of insurability satisfactory to the insurer, the privilege of converting any industrial insurance policy to any form of life insurance with less frequent premium payments regularly issued by the insurer, in accordance with terms and conditions agreed upon with the insurer.

(b) The privilege of making the conversion need be granted only if the insurer's industrial policies on the life insured, in force as premium paying insurance and on which conversion is requested, grant benefits in event of death, exclusive of additional accidental death benefits and exclusive of any dividend additions, in an amount not less than the minimum amount of the insurance with less frequent premium payments issued by the insurer at the age of the insured on the plan of industrial or ordinary insurance desired.



§ 23-82-117 - Title required.

There shall be a title on the face of each policy briefly describing its form.



§ 23-82-118 - Prohibited provisions.

No policy of industrial life insurance shall contain any of the following provisions:

(1) A provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer;

(2) A provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical, or surgical treatment or attention, except a provision which gives the insurer the right to declare the policy void if the insured has, within two (2) years prior to the issuance of the policy, received institutional, hospital, medical, or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning the treatment or attention was not of a serious nature or was not material to the risk; or

(3) A provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless the right is conditioned upon a showing by the insurer that knowledge of the rejection would have led to a refusal by the insurer to make the contract.






Chapter 83 - Group Life Insurance And Annuities

§ 23-83-101 - Group contracts must meet group requirements.

(a) Except when specifically provided otherwise, "policy" as used in this chapter shall include both life insurance and annuities.

(b) (1) No policy shall be delivered in this state insuring the lives of more than one (1) individual with or without one (1) or more members of the family or one (1) or more dependents, or covering one (1) or more members of the family or one (1) or more dependents of the group of persons, unless to one (1) of the groups as provided for in §§ 23-83-102 -- 23-83-107 and unless in compliance with the other applicable provisions of this chapter.

(2) Subdivision (b)(1) of this section shall not apply to policies:

(A) Insuring only individuals related by blood, marriage, or legal adoption;

(B) Insuring only individuals having a common interest through ownership of a business enterprise, or a substantial legal interest or equity therein, and who are actively engaged in the management thereof; or

(C) Insuring only individuals otherwise having an insurable interest in each other's lives.



§ 23-83-102 - Employee groups.

A policy issued to an employer or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, shall be subject to the following requirements:

(1) (A) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any classes thereof.

(B) The policy may provide that the term "employees" shall include the employees of one (1) or more subsidiary corporations and the employees, individual proprietors, and partners of one (1) or more affiliated corporations, proprietorships, or partnerships if the business of the employer and of the affiliated corporations, proprietorships, or partnerships is under common control.

(C) The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership.

(D) The policy may provide that the term "employees" shall include retired employees and directors of a corporate employer.

(E) A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials;

(2) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject the coverage in writing; and

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 23-83-103 - Labor union groups.

A policy issued to a labor union or similar employer organization, which shall be deemed to be the policyholder, to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives, or agents, subject to the following requirements:

(1) The members eligible for insurance under the policy shall be all of the members of the union or organization, or all members of any classes thereof;

(2) (A) The premium for the policy shall be paid either from funds of the union or from funds contributed by the insured members specifically for their insurance, or from insurance, or from both.

(B) Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject such coverage in writing; and

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 23-83-104 - Trustee groups.

A policy issued to a trust or to the trustee of a fund established by two (2) or more employers, or by one (1) or more labor unions or similar employee organizations, or by one (1) or more employers and one (1) or more labor unions or similar employee organizations, which trust or trustee shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(1) (A) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any classes thereof.

(B) The policy may provide that the term "employees" shall include:

(i) Retired employees, the individual proprietor or partners if an employer is an individual proprietorship or a partnership, and directors of a corporate employer; and

(ii) The trustees or their employees, or both, if their duties are principally connected with such a trusteeship;

(2) (A) The premium for the policy shall be paid from funds contributed by the employer of the insured persons or by the union or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employer or union or similar employee organization.

(B) Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing; and

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 23-83-105 - Debtor groups and credit union groups.

(a) Excluding an annuity policy, a policy issued to a creditor or its parent holding company or to a trustee or agent designated by two (2) or more creditors, which creditor, holding company, affiliate, trustee, or agent shall be deemed the policyholder, to insure debtors of the creditor, or creditors, subject to the following requirements:

(1) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor, or all of any classes thereof. The policy may provide that the term "debtor" shall include:

(A) Borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;

(B) The debtors of one (1) or more subsidiary corporations; and

(C) The debtors of one (1) or more affiliated corporations, proprietorships, or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships, or partnerships is under common control;

(2) (A) The premium for the policy shall be paid either from the creditor's funds or from charges collected from the insured debtors, or from both.

(B) Except as provided in subdivision (a)(3) of this section, a policy on which no part of the premium is to be derived from funds contributed by insured debtors specifically for their insurance must insure all eligible debtors;

(3) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer;

(4) The amount of the insurance on the life of any debtor shall at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor;

(5) The insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment; and

(6) Notwithstanding the provisions of subdivisions (a)(1)-(5) of this section, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

(b) Excluding an annuity policy, a policy issued to a credit union or to a trustee or agent designated by two (2) or more credit unions, which credit union, trustee, or agent shall be deemed the policyholder, to insure members of the credit union or for the benefit of persons other than the credit union, trustee, or agent or any of their officials, subject to the following requirements:

(1) The members eligible for insurance shall be all of the members of the credit union or all members of any classes thereof;

(2) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in subdivision (b)(3) of this section, must insure all eligible members; and

(3) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 23-83-106 - Association groups.

(a) A policy can be issued to an association or to a trust or to the trustee or trustees of a fund established, created, or maintained for the benefit of members of one (1) or more associations.

(b) The association shall have:

(1) At the outset a minimum of one hundred (100) persons;

(2) Been organized and maintained in good faith for purposes other than that of obtaining insurance;

(3) Been in active existence for at least two (2) years; and

(4) A constitution and bylaws which provide that:

(A) The association hold regular meetings not less than annually to further purposes of members;

(B) Except for credit unions, the association collect dues or solicit contributions from members; and

(C) The members have voting privileges and representation on the governing board and committees.

(c) The policy shall be subject to the following requirements:

(1) The policy may insure members of the association, employees thereof, or employees of members, or one (1) or more of the preceding or all of any classes thereof for the benefit of persons other than the employee's employer;

(2) The premium for the policy shall be paid from funds contributed by the association or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association or employer members;

(3) Except as provided in subdivision (c)(5) of this section, a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for their insurance must insure all eligible persons, except those who reject the coverage in writing;

(4) The Insurance Commissioner may issue regulations setting forth the disclosure requirements if a part or all of the premium for a policy issued under this section is derived from funds contributed by the covered persons for their insurance and if any compensation, including, but not limited to, dividends, premiums refunds, or retroactive rate adjustments, is received, directly or indirectly, by the policyholder, including participating associations of a trust; and

(5) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 23-83-107 - Restrictions on coverage of other groups.

Group insurance offered to a resident of this state under a group policy issued to a group other than one described in §§ 23-83-102 -- 23-83-106 shall be subject to the following requirements:

(1) No group policy or certificate shall be delivered in this state unless the Insurance Commissioner finds that:

(A) The issuance of the group policy is not contrary to the best interest of the public;

(B) The issuance of the group policy would be actuarially sound;

(C) The issuance of the group policy would result in economies of acquisition or administration; and

(D) The benefits are reasonable in relation to the premiums charged.

(2) The premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both;

(3) The commissioner may issue regulations implementing the requirements of subdivision (1) of this section; and

(4) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 23-83-108 - Restrictions on coverage of spouse and dependent children of group member.

Except for a policy issued under § 23-83-105(a), a group policy, excluding an annuity policy, may be extended to insure the employees or members against loss due to the death of their spouses and dependent children or any classes thereof, subject to the following:

(1) (A) The premium for the insurance shall be paid either from funds contributed by the employer, union, association, or other person to whom the policy has been issued or from funds contributed by the covered persons, or from both.

(B) Except as provided in subdivision (2) of this section, a policy on which no part of the premium for the spouse's and dependent child's coverage is to be derived from funds contributed by the covered persons must insure all eligible employees or members with respect to their spouses and dependent children or any class or classes thereof unless rejected in writing by the employee or member; and

(2) An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 23-83-109 - Provisions required in policy.

(a) No policy shall be delivered in this state unless it contains in substance the following provisions, or provisions which in the opinion of the Insurance Commissioner are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder.

(b) However:

(1) Provisions in §§ 23-83-115 -- 23-83-119 shall not apply to policies insuring the lives of debtors;

(2) The standard provisions required for individual policies shall not apply to group policies; and

(3) If the group policy is an annuity policy or is a life insurance policy on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which in the opinion of the commissioner is equitable to the insured persons and to the policyholder, but nothing in this subdivision (b)(3) shall be construed to require that group policies contain the same nonforfeiture provisions as are required for individual policies.



§ 23-83-110 - Grace period for payment of premium provision.

(a) Excluding an annuity policy, the group policy shall contain a provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy.

(b) The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such a grace period.



§ 23-83-111 - Incontestability provision.

(a) The group policy shall contain a provision that the validity of the policy shall not be contested, except for fraud in the procurement or nonpayment of premiums after it has been in force for two (2) years from its date of issue, and that no statement made by any person insured under the policy relating to the insured's insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two (2) years during the person's lifetime unless it is contained in a written instrument signed by the insured. However, at its option, the insurer may omit from the provision the phrase "except for fraud in the procurement".

(b) However, no provision shall preclude the assertion at any time of defenses based upon provisions in the policy that relate to eligibility for coverage.



§ 23-83-112 - Application attached to policy provision -- Statements deemed representations.

The group policy shall contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or, in the event of death or incapacity of the insured person, to his or her beneficiary or personal representative.



§ 23-83-113 - Insurability provision.

The group policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his or her coverage.



§ 23-83-114 - Misstatement of age provision.

A group policy shall contain a provision specifying an equitable adjustment of premiums or of benefits, or of both, to be made in the event the age of a person insured has been misstated. The provision shall contain a clear statement of the method of adjustment to be used.



§ 23-83-115 - Payment of benefits provision.

A group policy shall contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured. However, when the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms, as to all or any part of such a sum, subject to the provisions of the policy in the event there is no designated beneficiary living at the death of the person insured and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding ten thousand dollars ($10,000) to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.



§ 23-83-116 - Issuance of certificate to policyholder provision.

A group policy shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured a certificate setting forth a statement as to the insurance protection to which he or she is entitled, to whom the insurance benefits are payable, as to any dependent's coverage included in such a certificate, and the rights and conditions set forth in §§ 23-83-117 -- 23-83-120 and 23-83-122.



§ 23-83-117 - Conversion on termination of eligibility provision.

Excluding an annuity policy, a group policy shall contain a provision that if the insurance or any portion of it on a person covered under the policy or on the dependent of a person covered ceases because of termination of employment or of membership in the classes eligible for coverage under the policy, the persons shall be entitled to have issued to them by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits. However, an application for the individual policy shall be made by the person covered under the policy or the dependent of the covered person and the first premium paid to the insurer within thirty-one (31) days after the termination, and in addition:

(1) At the option of the persons, the individual policy shall be on any one (1) of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(2) (A) The individual policy shall be in an amount not in excess of the amount of life insurance that ceases because of the termination, less the amount of any life insurance for which the person becomes eligible under the same or any other group policy within thirty-one (31) days after the termination.

(B) However, any amount of insurance that shall have matured on or before the date of the termination as an endowment payable to the person insured, whether in one (1) sum or in installments or in the form of an annuity, shall not be included, for the purposes of this provision, in the amount that is considered to cease because of the termination;

(3) The premium on the individual policy shall be at the insurer's then-customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs, and to his or her age attained on the effective date of the individual policy; and

(4) Subject to the same conditions set forth above, the conversion privilege shall be available:

(A) To a surviving covered dependent, if any, at the death of the covered person, with respect to the coverage under the group policy that terminates by reason of the death; and

(B) To the covered dependent of the person upon termination of coverage of the dependent, while the covered person remains insured under the group policy, by reason of the dependent's ceasing to be a qualified family member under the group policy.



§ 23-83-118 - Conversion on termination of policy provision.

(a) Excluding an annuity policy, a group policy shall contain a provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of the termination whose insurance terminates, including the insured dependent of a covered person, and who has been an insured for at least five (5) years prior to the termination date shall be entitled to have issued to him or her by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by § 23-83-117.

(b) However, the group policy may provide that the amount of the individual policy shall not exceed the smaller of:

(1) The amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he or she is or becomes eligible under a group policy issued or reinstated by the same or another insurer within thirty-one (31) days after the termination; or

(2) Ten thousand dollars ($10,000).



§ 23-83-119 - Death pending conversion provision.

Excluding an annuity policy, a group policy shall contain a provision that if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which the individual would have been entitled to have an individual policy issued to him or her in accordance with §§ 23-83-117 and 23-83-118 and before the individual policy shall have become effective, the amount of life insurance which he or she would have been entitled to have issued to him or her under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.



§ 23-83-120 - Continuation of coverage during insured's total disability provision.

(a) Excluding an annuity policy, a group policy shall contain a provision that when active employment is a condition of insurance, a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred.

(b) The continuation shall be on a premium-paying basis for a period of six (6) months from the date on which the total disability started, but not beyond the earlier of approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain or the discontinuance of the group insurance policy.



§ 23-83-121 - Delivery of certificate of insurance to insured debtors provision.

In the case of a policy insuring the lives of debtors, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness shall be included.



§ 23-83-122 - Notice as to conversion right.

(a) If any individual insured under a group policy, excluding an annuity policy, hereafter delivered in this state becomes entitled under the terms of the policy to have an individual policy of life insurance issued to him or her without evidence of insurability, subject to making of application and payment of the first premium by the individual within the period specified in the policy and if the individual is not given notice of the existence of the right at least fifteen (15) days prior to the expiration date of the period, then the individual shall have an additional period within which to exercise that right. Nothing in this subsection shall be construed to continue any insurance beyond the period provided in the policy.

(b) Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section.



§ 23-83-123 - Group insurance on Arkansas residents placed in authorized insurers.

(a) All group life, annuity, and accident and health insurance placed by an employer on employees who are residents of this state shall be placed by the employer with an insurer authorized to transact insurance in this state.

(b) This section shall not apply to group insurance lawfully placed in an authorized insurer as a surplus line under § 23-65-101 et seq.



§ 23-83-124 - Group insurance in unauthorized insurer.

(a) Any employer in this state withholding or collecting any money from employees who are residents of this state for any group life, annuity, or accident and health insurance placed with an unauthorized insurer in violation of § 23-83-123 shall be deemed to be the agent of the insurer for the purpose of service of process in any action brought by any employee on the insurance contract.

(b) If the employee is unable to collect a judgment entered in an action against the unauthorized insurer, then the employer referred to in subsection (a) of this section shall be liable for the judgment.

(c) An unauthorized insurer shall be deemed to be doing business in this state for the purpose of service of process in any action.

(d) This section shall not apply to group insurance lawfully placed in an insurer as a surplus line under § 23-65-101 et seq.



§ 23-83-125 - Assignment of rights or incidents of ownership.

Nothing in §§ 23-83-101 -- 23-83-124 shall prohibit a person who is insured under any group policy from making an assignment or otherwise disposing of all or any part of his or her rights or incidents of ownership under the policy.



§ 23-83-126 - Assignment of rights not to prejudice insurer.

Subject to the terms of the group policy relating to assignment of rights or incidents of ownership thereunder, an assignment by the insured, whether made before or after June 17, 1981, shall vest in the assignee all of such rights or incidents of ownership so assigned in accordance with any provisions of the assignment as to the effective date thereof, but the assignment shall be without prejudice to the insurer on account of any payment it may make or individual policy it may issue prior to receipt of notice of the assignment.






Chapter 84 - Standard Valuation Law For Life Insurance And Annuities

§ 23-84-101 - Title.

This chapter shall be known as the "Standard Valuation Law for Life Insurance and Annuities".



§ 23-84-102 - Valuation of reserves by commissioner.

(a) The Insurance Commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called "reserves", for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer doing business in this state. The commissioner may certify the amount of the reserves, specifying the mortality table or tables, rate or rates of interest, and methods, which may be net level premium method or other used in the calculation of the reserves. In calculating the reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise.

(b) In lieu of the valuation of the reserves required by this section of any foreign or alien insurer, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when that valuation complies with the minimum standard provided in this section and if the official of the state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the commissioner when the certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.



§ 23-84-103 - Minimum standard for valuation generally.

(a) Except as otherwise provided in §§ 23-84-104 and 23-84-105, the minimum standard for the valuation of all policies and contracts issued prior to the operative date of § 23-81-213(a) shall be provided by the laws in effect immediately prior to January 1, 1960.

(b) Except as otherwise provided in §§ 23-84-104 and 23-84-105, the minimum standard for the valuation of all policies and contracts issued on or after the operative date of § 23-81-213(a) shall be the Insurance Commissioner's reserve valuation methods defined in §§ 23-84-106, 23-84-107, and 23-84-110, three and one-half percent (3.5%) interest, or in the case of policies and contracts, other than annuity and pure endowment contracts, five and one-half percent (5.5%) interest for single premium life insurance policies and four and one-half percent (4.5%) interest for all other policies issued on and after March 18, 1977, and the following tables:

(1) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in the policies:

(A) The commissioner's 1941 Standard Ordinary Mortality Table for policies issued prior to the operative date of § 23-81-213(b);

(B) (i) For policies issued on or after the operative date of § 23-81-213(b) and prior to the operative date of § 23-81-213(d), the commissioner's 1958 Standard Ordinary Mortality Table.

(ii) For any category of policies issued on female risks under this subdivision (b)(1)(B), all modified net premiums and present values referred to in this chapter may be calculated according to an age not more than six (6) years younger than the actual age of the insured; or

(C) For policies issued on or after the operative date of § 23-81-213(d):

(i) The commissioner's 1980 Standard Ordinary Mortality Table;

(ii) At the election of the insurer, for any one (1) or more specified plans of life insurance, the commissioner's 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; or

(iii) Any ordinary mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the commissioner for the use in determining the minimum standard of valuation for the policies;

(2) For all industrial life insurance policies issued on the standard basis excluding any disability and accidental death benefits in such policies, the 1941 Standard Industrial Mortality Table for policies issued prior to the operative date of § 23-81-213(c) and, for policies issued on or after the operative date, the commissioner's 1961 Standard Industrial Mortality Table, or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulations promulgated by the commissioner for use in determining the minimum standard of valuation for the policies;

(3) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies, the 1937 Standard Annuity Mortality Table, or, at the option of the insurer, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the commissioner;

(4) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies, the Group Annuity Mortality Table for 1951, any modification of the table approved by the commissioner, or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(5) For total and permanent disability benefits in or supplementary to ordinary policies or contracts, for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit, or any tables of disablement rates and termination rates adopted after 1980 by the National Association of Insurance Commissioners that are approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the policies and, for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables, or, at the option of the insurer, the Class (3) Disability Table (1926) and, for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any table, for active lives, shall be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(6) For accidental death benefits in or supplementary to policies, for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the policies and, for policies issued on or after January 1, 1961, and prior to January 1, 1966, either such table, or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table and, for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies; and

(7) For group life insurance, life insurance issued on the substandard basis, and other special benefits, such tables as may be approved by the commissioner.



§ 23-84-104 - Minimum standard for valuation -- Annuity and pure endowment contracts.

(a) Except as provided in § 23-84-105, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this section and for all annuities and pure endowments purchased on or after the operative date under group annuity and pure endowment contracts shall be the Insurance Commissioner's reserve valuation methods defined in §§ 23-84-106 and 23-84-107 and the following tables and interest rates:

(1) For individual single premium immediate annuity contracts excluding any disability and accidental death benefits in the contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners and approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and seven and one-half percent (7.5%) interest;

(2) For individual annuity and pure endowment contracts other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in the contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and five and one-half percent (5.5%) interest for single premium deferred annuity and pure endowment contracts and four and one-half percent (4.5%) interest for all other individual annuity and pure endowment contracts;

(3) For all annuities and pure endowments under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts, the 1971 Group Annuity Mortality Table or any group annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulations promulgated for the commissioner for use in determining the minimum standard of valuation for the annuities and pure endowments, or any modification of these tables approved by the commissioner, and seven and one-half percent (7.5%) interest.

(b) After March 18, 1977, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1979, which shall be the operative date of this section for the insurer. However, an insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no election, the operative date of this section for the insurer shall be January 1, 1979.



§ 23-84-105 - Minimum standard for valuation -- Interest rates.

(a) Applicability of this Section. The interest rates used in determining the minimum standard for the valuation of the following shall be the calendar year statutory valuation interest rates as defined in this chapter:

(1) All life insurance policies issued in a particular calendar year, on or after the operative date of § 23-81-213(d);

(2) All individual annuity and pure endowment contracts issued in a particular calendar year on or after the operative date of § 23-81-213(e);

(3) All annuities and pure endowments purchased in a particular calendar year on or after the operative date of § 23-81-213(e), under group annuity and pure endowment contracts; and

(4) The net increase, if any, in a particular calendar year after the operative date of § 23-81-213(e), in amounts held under guaranteed interest contracts.

(b) Calendar Year Statutory Valuation Interest Rates. (1) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of one percent (0.25%):

(A)

Click here to view image.

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

Click here to view image.

where R[1] is the lesser of R and .09, R[2] is the greater of R and .09, R is the reference interest rate defined in subsection (d) of this section, and W is the weighting factor defined in subsection (c) of this section;

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options valued on an issue year basis, except as stated in subdivision (b)(1)(B) of this section, the formula for life insurance stated in subdivision (b)(1)(A) of this section shall apply to annuities and guaranteed interest contracts with guaranteed durations in excess of ten (10) years. The formula for single premium immediate annuities stated in subdivision (b)(1)(B) of this section shall apply to annuities and guaranteed interest contracts with guaranteed duration of ten (10) years or less;

(D) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subdivision (b)(1)(B) of this section shall apply; and

(E) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subdivision (b)(1)(B) of this section shall apply.

(2) (A) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this subdivision (b)(2)(A) differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent (0.5%), the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year.

(B) For purposes of applying subdivision (b)(2)(A) of this section, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 by using the reference interest rate defined for 1979 and shall be determined for each subsequent calendar year regardless of the operative date of § 23-81-213(d).

(c) Weighting Factors. (1) The weighting factors referred to in the formulas stated in subsection (b) of this section are given in the following tables:

(A) Weighting Factors for Life Insurance: Click here to view image.

(B) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

(C) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subdivision (c)(1)(B) of this section, shall be as specified in tables (i), (ii), and (iii) of this subdivision (c)(1)(C), according to the rules and definitions in tables (iv) and (v) of this subdivision (c)(1)(C):

(i) For annuities and guaranteed interest contracts valued on an issue-year basis: Click here to view image.

(ii) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in table (i) of this subdivision (c)(1)(C) increased by: Click here to view image.

(iii) For annuities and guaranteed interest contracts valued on an issue-year basis, other than those with no cash settlement options which do not guarantee interest on considerations received more than one (1) year after issue or purchase and for annuities and guaranteed interest contracts valued on a change-in-fund basis which do not guarantee interest rates on considerations received more than twelve (12) months beyond the valuation date, the factors shown in table (i) of this subdivision (c)(1)(C) or derived in table (ii) of this subdivision (c)(1)(C) increased by: Click here to view image.

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guaranteed duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty (20) years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence;

(v) Plan type as used in the tables in this subdivision (c)(1)(C) is defined as follows:

Plan Type A: At any time, a policyholder may withdraw funds only:

(a) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer;

(b) Without such an adjustment but in installments over five (5) years or more;

(c) As an immediate life annuity; or

(d) No withdrawal permitted;

Plan Type B: Before expiration of the interest rate guarantee, a policyholder may withdraw funds only:

(a) With adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer;

(b) Without such an adjustment but in installments over five (5) years or more; or

(c) No withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such an adjustment in a single sum or installments over less than five (5) years; and

Plan Type C: A policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five (5) years either:

(a) Without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or

(b) Subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(2) (A) (i) An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue-year basis or on a change-in-fund basis.

(i) Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue-year basis.

(d) Reference Interest Rate. The reference interest rate referred to in subsection (b) of this section shall be defined as follows:

(1) For all life insurance, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending June 30 of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.;

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or year of purchase of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.;

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year-of-issue basis, except as stated in subdivision (d)(2) of this section, with guarantee duration in excess of ten (10) years, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.;

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year-of-issue basis, except as stated in subdivision (d)(2) of this section, with guarantee duration of ten (10) years or less, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.;

(5) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.; and

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change-in-fund basis, except as stated in subdivision (d)(2) of this section, the average over a period of twelve (12) months, ending on June 30 of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by the Moody's Investors Service, Inc.

(e) Alternative Method for Determining Reference Interest Rates. In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the Insurance Commissioner may be substituted.



§ 23-84-106 - Calculation of reserves generally.

(a) Except as otherwise provided in §§ 23-84-107 and 23-84-110, reserves according to the Insurance Commissioner's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value at the date of valuation, of such future guaranteed benefits provided for by the policies, over the then-present value of any future modified net premiums therefor. The modified net premiums for any policy shall be a uniform percentage of the respective contract premiums for the benefits that the present value, at the date of issue of the policy, of all modified net premiums shall be equal to the sum of the then-present value of benefits provided for by the policy and the excess of subdivision (a)(1) of this section over subdivision (a)(2) of this section, as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one (1) per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due. However, the net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one (1) year higher than the age at issue of the policy; and

(2) A net one-year-term premium for the benefits provided for in the first policy year.

(b) (1) However, for any life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the reserve according to the commissioner's reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined in this section as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium shall, except as otherwise provided in § 23-84-110, be the greater of the reserve as of the policy anniversary calculated as described in subsection (a) of this section and the reserve as of the policy anniversary calculated as described in subsection (a) of this section, but with:

(A) The value defined in subdivision (a)(1) of this section being reduced by fifteen percent (15%) of the amount of the excess first year premium;

(B) All present values of benefits and premiums being determined without reference to premiums or benefits provided by the policy after the assumed ending date; and

(C) The policy being assumed to mature on that date being considered as an endowment benefit.

(2) In making the comparison in subdivision (b)(1) of this section, the mortality and interest bases stated in §§ 23-84-104 and 23-84-105 shall be used.

(c) Reserves according to the commissioner's reserve valuation method for:

(1) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

(2) Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as now or hereafter amended;

(3) Disability and accidental death benefits in all policies and contracts; and

(4) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts,

shall be calculated by a method consistent with the principles of this section.



§ 23-84-107 - Calculation of reserves -- Certain annuity and pure endowment contracts.

(a) This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as now or hereafter amended.

(b) (1) Reserves according to the Insurance Commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in the contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable prior to the end of the respective contract year.

(2) The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rates specified in the contracts for determining guaranteed benefits.

(3) The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.



§ 23-84-108 - Calculation of reserves -- Minimum aggregate reserves for certain life insurance policies.

(a) In no event shall an insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after June 17, 1981, be less than the aggregate reserves calculated in accordance with the methods set forth in §§ 23-84-106, 23-84-107, 23-84-110, and 23-84-111, and the mortality tables and rates of interest used in calculating nonforfeiture benefits for the policies.

(b) In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by § 23-84-112.



§ 23-84-109 - Calculation of reserves -- Standards of valuation.

(a) Reserves for all policies and contracts issued prior to the applicable operative date of this chapter may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all the policies and contracts than the minimum reserves required by the laws in effect immediately prior to the date.

(b) Reserves for any category of policies, contracts, or benefits as established by the Insurance Commissioner which are issued on or after the applicable operative date of this chapter may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this chapter, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided therein.

(c) (1) Any insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this chapter may adopt, with the approval of the commissioner, any lower standard of valuation, but not lower than the minimum provided in this chapter.

(2) However, for the purposes of this chapter, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by § 23-84-112 shall not be deemed to be the adoption of a higher standard of valuation.



§ 23-84-110 - Calculation of reserves -- Certain life insurance policies and contracts.

(a) If in any contract year the gross premium charged by any life insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon, but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in §§ 23-84-103 and 23-84-104.

(b) (1) However, for any life insurance policy issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value, or a combination thereof, in an amount greater than the excess premium, the provisions of subsection (a) of this section shall be applied as if the method actually used in calculating the reserve for the policy was the method described in § 23-84-106, ignoring subsection (b) of that section.

(2) The minimum reserve at each policy anniversary of the policy shall be the greater of the minimum reserve calculated in accordance with § 23-84-106, including subsection (b) of that section, and the minimum reserve calculated in accordance with this section.



§ 23-84-111 - Calculation of reserves -- Future premium determinations by life insurers.

(a) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then-estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in §§ 23-84-106, 23-84-107, and 23-84-110, the reserves which are held under any such plan must be:

(1) Appropriate in relation to the benefits and the pattern of premiums for that plan; and

(2) Computed by a method which is consistent with the principles of this chapter, as determined by regulations promulgated by the Insurance Commissioner.

(b) Notwithstanding any other provisions in the law of this state, any policy, contract, or certificate providing life insurance under any plan must be affirmatively approved by the commissioner before it can be marketed, issued, delivered, or used in this state.



§ 23-84-112 - Actuarial opinion of reserves.

(a) General. Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Insurance Commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. By regulation, the commissioner shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(b) Actuarial Analysis of Reserves and Assets Supporting Such Reserves. (1) Except as exempted by or pursuant to regulation, every life insurance company shall also annually include in the opinion required by subsection (a) of this section an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(2) The commissioner may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this section.

(c) Requirements for Opinion Under Subsection (b) of this Section. Each opinion required by subsection (b) of this section shall be governed by the following provisions:

(1) A memorandum, in form and substance acceptable to the commissioner as specified by regulation, shall be prepared to support each actuarial opinion;

(2) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the commissioner.

(d) Requirement for All Opinions. Every opinion shall be governed by the following provisions:

(1) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1995;

(2) The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by regulation;

(3) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the commissioner may by regulation prescribe;

(4) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(5) For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in such regulations;

(6) Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion;

(7) Disciplinary action by the commissioner against the company or the qualified actuary shall be defined in regulations by the commissioner; and

(8) (A) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection therewith, shall be kept confidential by the commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by regulations promulgated under this chapter.

(B) However, the memorandum or other material may otherwise be released by the commissioner:

(i) With the written consent of the company; or

(ii) To the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material.

(C) Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.



§ 23-84-113 - Rules and regulations.

The Insurance Commissioner shall have the authority to promulgate reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this chapter.






Chapter 85 - Accident and Health Insurance

§ 23-85-101 - Franchise plan -- Definition.

(a) Accident and health insurance on a franchise plan is declared to be that form of accident and health insurance issued to:

(1) Five (5) or more employees of any corporation, copartnership, or individual employer or any governmental corporation, agency, or department thereof; or

(2) Ten (10) or more members, employees, or employees of members of any trade or professional association or of a labor union or of any other association having had an active existence for at least two (2) years when:

(A) The association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance; and

(B) Such persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by the persons under an arrangement whereby the premiums on the policies may be paid to the insurer periodically by:

(i) The employer, with or without payroll deductions;

(ii) The association for its members; or

(iii) Some designated person acting on behalf of the employer or association or union.

(b) As used in this section, the term "employees" may be deemed to include officers, managers, and employees and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.



§ 23-85-102 - Scope.

This chapter governs accident and health insurance policies issued to individuals and members of their families. Nothing in this section and §§ 23-85-101, 23-85-103 -- 23-85-134, 23-85-136, and 23-85-137 shall apply to or affect:

(1) Any policy of liability or workers' compensation insurance with or without supplementary expense coverage therein;

(2) Any group or blanket policy;

(3) Life insurance, endowment, or annuity contracts, or contracts supplemental thereto, that contain only such provisions relating to accident and health insurance as:

(A) Provide additional benefits in case of death, dismemberment, or loss of sight by accident; or

(B) Operate to safeguard the contracts against lapse or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract; and

(4) Reinsurance.



§ 23-85-103 - Third party ownership.

The word "insured" as used in this section and §§ 23-85-101, 23-85-102, and 23-85-104 -- 23-85-131 shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.



§ 23-85-104 - Form of policy.

No policy of accident and health insurance shall be delivered or issued for delivery to any person in this state unless it otherwise complies with this code and complies with the following:

(1) The entire money and other considerations for the policy shall be expressed in the policy;

(2) The time when the insurance takes effect and terminates shall be expressed in the policy;

(3) It shall purport to insure only one (1) person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two (2) or more eligible members of that family, including husband, wife, or any other person dependent upon the policyholder;

(4) (A) The style, arrangement, and overall appearance of the policy shall give no undue prominence to any portion of the text.

(B) In printed forms, every portion of the text of the policy and of any endorsements or attached papers shall be plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than 10-point type with a lower case unspaced alphabet length not less than one hundred twenty (120) points.

(C) The appearance of text in forms developed for electronic transmission shall comply with rules and regulations developed by the Insurance Commissioner.

(D) The text shall include all printed matter, except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions;

(5) The exceptions and reductions of indemnity shall be set forth in the policy and, other than those contained in §§ 23-85-106 -- 23-85-126 and 23-85-128, shall be printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "Exceptions", or "Exceptions and Reductions", except that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction shall be included with the benefit provision to which it applies;

(6) Each form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page; and

(7) The policy shall contain no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless the portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risk or a short-rate table filed with the commissioner.



§ 23-85-105 - Required provisions.

(a) (1) Except as provided in subsection (b) of this section, each accident and health policy delivered or issued for delivery to any person in this state shall contain the provisions specified in §§ 23-85-106 -- 23-85-117 in the words in which the provisions appear.

(2) However, the insurer, at its option, may substitute for one (1) or more of the provisions, corresponding provisions of different wording approved by the Insurance Commissioner that are, in each instance, not less favorable in any respect to the insured or the beneficiary. Each provision shall be preceded individually by the applicable caption shown, or at the option of the insurer, by the appropriate individual or group captions or subcaptions as the commissioner may approve.

(3) For the purpose of protecting the public against misrepresentations and misleading representations regarding the benefits provided in any policy of accident and health insurance, the commissioner is directed to prescribe minimum benefit provisions that shall be included in and made a part of every policy of accident and health insurance sold or offered for sale in this state.

(b) If any provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from the policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of a provision in such manner as to make the provisions, as contained in the policy, consistent with the coverage provided by the policy.



§ 23-85-106 - Entire contract and changes provision.

There shall be a provision as follows:

"Entire Contract; Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."



§ 23-85-107 - Time limit on certain defenses provision.

(a) There shall be a provision as follows:

"Time Limit on Certain Defenses: (1) After three (3) years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability as defined in the policy commencing after the expiration of such three-year period.

"(2) No claim for loss incurred or disability, as defined in the policy, commencing after three (3) years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy."

(b) Provision number one (1) as stated in subsection (a) of this section shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during the initial three-year period, nor to limit the application of §§ 23-85-119 -- 23-85-121 in the event of misstatement with respect to age or occupation or other insurance.

(c) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium until at least fifty (50) years of age or, in the case of a policy issued after forty-four (44) years of age, for at least five (5) years from its date of issue, may contain in lieu of the foregoing the following provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption "Incontestable":

"After this policy has been in force for a period of three (3) years during the lifetime of the insured, excluding any period during which the insured is disabled, it shall become incontestable as to the statements contained in the application."



§ 23-85-108 - Grace period provision.

(a) There shall be a provision as follows:

"Grace Period: A grace period of ......... (insert a number not less than seven (7) for weekly premium policies, ten (10) for monthly premium policies and thirty-one (31) for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

(b) A policy in which the insurer reserves the right to refuse renewal shall have, at the beginning of the provision set forth in subsection (a) of this section:

"Unless, not less than thirty (30) days prior to the premium due date, the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."



§ 23-85-109 - Reinstatement provision.

(a) There shall be a provision as follows:

"Reinstatement: If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten (10) days after such date. In all other respects, the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty (60) days prior to the date of reinstatement."

(b) The last sentence of the provision set forth in subsection (a) of this section may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:

(1) Until at least fifty (50) years of age; or

(2) In the case of a policy issued after forty-four (44) years of age, for at least five (5) years from its date of issue.



§ 23-85-110 - Notice of claim provision.

(a) There shall be a provision as follows:

"Notice of Claim: Written notice of claim must be given to the insurer within twenty (20) days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at .... (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer."

(b) In a policy providing a loss-of-time benefit which may be payable for at least two (2) years, an insurer may at its option insert the following between the first and second sentences of the provision set forth in subsection (a) of this section:

"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two (2) years, he shall, at least once in every six (6) months after having given notice of the claim, give to the insurer notice of continuance of the disability, except in the event of legal incapacity. The period of six (6) months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six (6) months preceding the date on which such notice is actually given."



§ 23-85-111 - Claim forms provision.

There shall be a provision as follows:

"Claim Forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen (15) days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made."



§ 23-85-112 - Proofs of loss provision.

There shall be a provision as follows:

"Proofs of Loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety (90) days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety (90) days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one (1) year from the time proof is otherwise required."



§ 23-85-113 - Time of payment of claims provision.

There shall be a provision as follows:

"Time of Payment of Claims: Indemnities payable under this policy for any loss, other than loss for which this policy provides any periodic payment, will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid .... (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."



§ 23-85-114 - Payment of claims provision.

(a) There shall be a provision as follows:

"Payment of Claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured."

(b) The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

(1) "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $.... (insert an amount which shall not exceed one thousand dollars ($1,000)), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of payment."

(2) "Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may be paid, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, directly to the hospital or person rendering such services, but it is not required that the service be rendered by a particular hospital or person."



§ 23-85-115 - Physical examination and autopsy provision.

There shall be a provision as follows:

"Physical Examinations and Autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."



§ 23-85-116 - Legal actions provision.

There shall be a provision as follows:

"Legal Actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished."



§ 23-85-117 - Change of beneficiary provision.

(a) There shall be a provision as follows:

"Change of Beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change a beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

(b) The first clause of the provision set forth in subsection (a) of this section, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.



§ 23-85-118 - Optional policy provisions.

(a) Except as provided in § 23-85-105(b), no policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth in this section and §§ 23-85-119 -- 23-85-126, unless the provisions are in the words in which the provisions appear in the applicable section, except that the insurer may, at its option, use in lieu of the provision a corresponding provision of different wording approved by the Insurance Commissioner which is not less favorable in any respect to the insured or the beneficiary.

(b) The provision contained in the policy shall be preceded individually by the appropriate caption or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.



§ 23-85-119 - Optional change of occupation provision.

There may be a provision as follows:

"Change of Occupation: If the insured is injured or contracts sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer, prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation, with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."



§ 23-85-120 - Optional misstatement of age provision.

There may be a provision as follows:

"Misstatement of Age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."



§ 23-85-121 - Optional other insurance in this insurer provision.

(a) There may be a provision as follows:

"Other Insurance in This Insurer: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured is in force concurrently herewith, making the aggregate indemnity for .....(insert type of coverage or coverages) in excess of $.... (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate."

(b) In lieu of the provision in subsection (a) of this section, there may be a provision as follows:

"Insurance effective at any one (1) time on the insured under a like policy or policies in this insurer is limited to the one (1) such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies."



§ 23-85-122 - Optional relation of earnings to insurance provision.

(a) There may be a provision as follows:

"Relation of Earnings to Insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two (2) years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two (2) years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars ($200) or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time."

(b) (1) The policy provision in subsection (a) of this section may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least fifty (50) years of age, or in the case of a policy issued after forty-four (44) years of age, for at least five (5) years from its date of issue.

(2) At its option, the insurer may include in this provision a definition of "valid loss of time coverage", approved as to form by the Insurance Commissioner, which shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage, the inclusion of which may be approved by the commissioner or any combination of such coverages.

(3) In the absence of the definition, this term shall not include any coverage provided for the insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.



§ 23-85-123 - Optional unpaid premiums provision.

There may be a provision as follows:

"Unpaid Premiums: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."



§ 23-85-124 - Optional conformity with state statutes provision.

There may be a provision as follows:

"Conformity with State Statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state, District of Columbia, or territory in which the insured resides on such date is amended to conform to the minimum requirements of such statutes."



§ 23-85-125 - Optional illegal occupation provision.

There may be a provision as follows:

"Illegal Occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."



§ 23-85-126 - Optional intoxicants and controlled substances provision.

There may be a provision as follows:

"Intoxicants and Controlled Substances: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any controlled substance unless administered on the advice of a physician."



§ 23-85-127 - Order of certain provisions.

The provisions which are the subject of §§ 23-85-106 -- 23-85-126, or any corresponding provisions which are used in lieu thereof in accordance with the sections, shall be printed in the consecutive order of the provisions in such sections. At the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided that the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.



§ 23-85-128 - Refusal to renew policy.

(a) Accident and health insurance policies in which the insurer reserves the right to refuse renewal on an individual basis shall provide in substance in a provision thereof, in an endorsement thereon, or rider attached thereto that, subject to the right to terminate the policy for nonpayment of premium when due, the right to refuse renewal may not be exercised so as to take effect before the renewal date occurring on or after the next policy anniversary, or in the case of lapse and reinstatement, at the renewal date occurring on or after the next anniversary of the last reinstatement. The provision, endorsement, or rider shall also state that any refusal of renewal shall be without prejudice to any claim originating while the policy is in force.

(b) The reference to lapse and reinstatement in subsection (a) of this section may be omitted at the insurer's option.



§ 23-85-129 - Requirements of other jurisdictions.

(a) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this chapter and which is prescribed or required by the law of the state or country under which the insurer is organized.

(b) When issued for delivery in any other state or country, any policy of a domestic insurer may contain any provision permitted or required by the laws of the other state or country.



§ 23-85-130 - Conforming to statute.

(a) No policy provision which is not subject to this section and §§ 23-85-101 -- 23-85-129 and 23-85-131 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this section and §§ 23-85-101 -- 23-85-129 and 23-85-131.

(b) (1) A policy delivered or issued for delivery to any person in this state in violation of this section and §§ 23-85-101 -- 23-85-129 and 23-85-131 shall be held valid but shall be construed as provided in this section and §§ 23-85-101 -- 23-85-129 and 23-85-131.

(2) When any provision in a policy subject to this section and §§ 23-85-101 -- 23-85-129 and 23-85-131 is in conflict with any provision of this section and §§ 23-85-101 -- 23-85-129 and 23-85-131, the rights, duties, and obligations of the insurer, the insured, and the beneficiary shall be governed by the provisions of this section and §§ 23-85-101 -- 23-85-129 and 23-85-131.



§ 23-85-131 - Age limit -- Exception.

(a) If any policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective and if the date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after the date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective or would have ceased prior to the acceptance of the premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

(b) (1) In any accident and health insurance contract that contains a provision whereby coverage of a dependent in a family group terminates at a specified age, there shall also be a provision that coverage of an unmarried dependent who is incapable of sustaining employment by reason of mental retardation or physical disability, who became so incapacitated prior to the attainment of nineteen (19) years of age, and who is chiefly dependent upon the policyholder for support and maintenance shall not terminate, but coverage shall continue so long as the contract remains in force and so long as the dependent remains in such condition.

(2) At the request and expense of the insurer, proof of the incapacity or dependency must be furnished to the insurer by the policyholder, except in no event shall this requirement preclude eligible dependents under this section and §§ 23-85-104, 23-86-102, and 23-86-108, regardless of age.

(3) If the incapacity or dependency is thereafter removed or terminated, the policyholder shall so notify the insurer.



§ 23-85-132 - Reduction of benefits due to other insurance contracts prohibited.

(a) No contract of individual accident and health insurance or health coverage sold, delivered, or issued for delivery or offered for sale in this state by an insurer, hospital and medical service corporation, or health maintenance organization, directly or indirectly providing indemnity services, health care services, or cash to an individual as a result of hospitalization, medical or surgical treatment, or dental care shall contain a provision reducing the benefit that would otherwise be payable to the individual in the absence of other insurance or health coverage if the reduction of benefits is due solely to the existence of one (1) or more additional contracts providing benefits to that individual unless the reduction complies with coordination of benefit rules and regulations adopted by the Insurance Commissioner.

(b) No contract of individual accident and health insurance sold, delivered, or issued for delivery or offered for sale in this state providing disability income coverage shall contain any provision for the denial or reduction of benefits because of the existence of other insurance, except as provided in § 23-85-122 or any coverages approved by the commissioner pursuant thereto and except that the benefits may be reduced to offset disability income benefits payable under the Social Security Act.

(c) The commissioner may issue rules and regulations to implement this section, including, but not limited to, regulations as to the amount of reductions and the nature and timing of proofs of eligibility for Social Security benefits.



§ 23-85-133 - Coverage of outpatient services required -- Exception -- Definitions.

(a) (1) No policy or contract of accident and health insurance, including contracts issued by hospital and medical service corporations, that provides coverage for any of the following services when delivered on an inpatient basis shall be sold, delivered, or issued for delivery or offered for sale in this state unless the identical coverage for the following services is provided when delivered on an outpatient basis:

(A) Laboratory and pathological tests;

(B) X rays;

(C) Chemotherapy;

(D) Radiation treatment; and

(E) Renal dialysis.

(2) However, the coverage required by subsection (a) of this section shall not be required when any policyholder or contract holder rejects coverage in writing.

(b) As used in this section:

(1) "Chemotherapy" means the administration, other than orally, of antineoplastic agents that are an integral part of cancer therapy;

(2) "Laboratory and pathological tests" means those services, including machine tests, ordered by the attending physician when necessary to and rendered in conjunction with the medical or surgical diagnosis or treatment of an illness or injury;

(3) "Radiation treatment" means treatment, when ordered by the attending physician, of cancer by X ray, radium, or radioisotopes;

(4) "Renal dialysis" means treatment, when ordered by the attending physician, of chronic renal disease by a process by which waste products are removed from the body by diffusion from one (1) fluid compartment to another across a semipermeable membrane and shall include hemodialysis and peritoneal dialysis; and

(5) "X rays" means diagnostic X-ray examinations, including fluoroscopic examinations, ordered by the attending physician when such X-ray examinations are necessary to and rendered in conjunction with the medical or surgical diagnosis or treatment of an illness or injury.



§ 23-85-134 - Refund of unearned premiums upon death of insured.

(a) Upon the death of an insured, the proceeds payable to the insured or his or her estate under the policy of individual accident and health insurance, delivered or issued for delivery in this state after June 17, 1981, shall include premiums paid for accident and health insurance coverage for the insured for any period beyond the end of the policy month in which the death occurred.

(b) Unearned premiums shall be paid in lump sum on a date no later than thirty (30) days after the proof of the insured's death has been furnished to the insurer.

(c) This section shall be applicable to all individual contracts of accident and health insurance, including individual contracts issued by hospital and medical service corporations.



§ 23-85-136 - Standard claim form required.

(a) All accident and health insurers transacting business in this state shall use Form HCFA 1500 and Form UB-92/HCFA 1450, or the claim format required by the Health Insurance Portability and Accountability Act of 1996, as the standard claim forms until and unless the Insurance Commissioner prescribes otherwise.

(b) Pursuant to the applicable provisions of the Arkansas Insurance Code, the commissioner may suspend or revoke the certificate of authority of any insurance company that refuses to use and accept the standard claim form required by this section, or the commissioner may utilize any remedy provided in § 23-66-210.



§ 23-85-137 - In vitro fertilization coverage required.

(a) All accident and health insurance companies doing business in this state shall include, as a covered expense, in vitro fertilization.

(b) Pursuant to the applicable provisions of the Arkansas Insurance Code, the Insurance Commissioner may suspend or revoke the certificate of authority of any insurance company failing to comply with the provisions of this section.

(c) After conducting appropriate studies and public hearings, the commissioner shall establish minimum and maximum levels of coverage to be provided by the accident and health insurance companies.

(d) Coverage required under this section shall include services and procedures performed at a medical facility licensed or certified by the Department of Health or another state health department that conform to the guidelines and minimum standards of the:

(1) American College of Obstetricians and Gynecologists for in vitro fertilization clinics; or

(2) American Society for Reproductive Medicine for programs of in vitro fertilization.

(e) Continued certification shall require that the facility is achieving a reasonable success rate with both fertilization and births.

(f) Appropriate laboratory facilities must be provided by the entity requesting certification.



§ 23-85-139 - Written notice for premium payments made.

(a) No insurer issuing or renewing policies pursuant to this chapter or conversion policies issued pursuant to § 23-86-115 shall unilaterally change the premium payment mode for the policyholder or payor unless the insurer provides written notice of the effective date of the premium payment mode change to the policyholder or payor at least sixty (60) days prior to the change.

(b) This section shall not apply when an insurer unilaterally changes the premium payment mode solely due to a policyholder's or payor's nonpayment of premium.






Chapter 86 - Group and Blanket Accident and Health Insurance

Subchapter 1 - -- General Provisions

§ 23-86-101 - Blanket accident and health insurance -- Definition.

Blanket accident and health insurance is declared to be that form of accident and health insurance covering groups of persons as enumerated in one (1) of the following subdivisions:

(1) Under a policy or contract issued to any common carrier or to any operator, owner, or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group defined as all persons or all persons of a class who may become passengers on the common carrier or such means of transportation;

(2) Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering all employees, dependents, or guests, defined by reference to specified hazards incident to the activities or operations of the employer or any class of employees, dependents, or guests similarly defined;

(3) Under a policy or contract issued to a school or other institution of learning, camp, or sponsor thereof or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or campers. Supervisors and employees may be included;

(4) Under a policy or contract issued in the name of any religious, charitable, recreational, educational, or civic organization, which shall be deemed the policyholder, covering participants in activities sponsored by the organization;

(5) Under a policy or contract issued to a sports team or sponsors thereof, which shall be deemed the policyholder, covering members, officials, and supervisors;

(6) Under a policy or contract issued in the name of any volunteer fire department, first aid, or other such volunteer group or agency having jurisdiction thereof, which shall be deemed the policyholder, covering all of the members of the fire department or group; or

(7) Under a policy or contract issued to cover any other risk or class of risks that, in the discretion of the Insurance Commissioner, may be properly eligible for blanket accident and health insurance. The discretion of the commissioner may be exercised on an individual risk basis or class of risks, or both.



§ 23-86-102 - Blanket accident and health insurance -- Required provisions.

(a) Any insurer authorized to write accident and health insurance in this state shall have the power to issue blanket accident and health insurance.

(b) No blanket policy may be issued or delivered in this state unless a copy of the form shall have been filed in accordance with § 23-79-109.

(c) Every blanket policy shall contain provisions that in the opinion of the Insurance Commissioner are at least as favorable to the policyholder and the individual insured as the following:

(1) A provision that the policy and the application shall constitute the entire contract between the parties and that all statements made by the policyholder, in the absence of fraud, shall be deemed representations and not warranties, and that no such statements shall be used in defense to a claim under the policy, unless it is contained in a written application;

(2) (A) A provision that written notice of sickness or of injury must be given to the insurer within twenty (20) days after the date when such sickness or injury occurred.

(B) Failure to give notice within the time shall not invalidate or reduce any claim, if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible;

(3) (A) A provision that the insurer will furnish to the policyholder such forms as are usually furnished by it for filing proof of loss.

(B) If the forms are not furnished before the expiration of fifteen (15) days after the giving of the notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character, and extent of the loss for which claim is made;

(4) (A) A provision that in the case of claim for loss of time for disability, written proof of the loss must be furnished to the insurer within thirty (30) days after the commencement of the period for which the insurer is liable, and the subsequent written proofs of the continuance of the disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of the loss must be furnished to the insurer within ninety (90) days after the date of loss.

(B) Failure to furnish proof within the time shall not invalidate or reduce any claim, if it shall be shown not to have been reasonably possible to furnish the proof and that the proof was furnished as soon as was reasonably possible;

(5) A provision that all benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of due written proof of the loss, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of thirty (30) days during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of the period will be paid immediately upon receipt of the proof;

(6) A provision that the insurer, at its own expense, shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in case of death where it is not prohibited by law;

(7) A provision that no action at law or in equity shall be brought to recover under the policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of the policy and that no such action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished; and

(8) (A) In any contract that contains a provision whereby coverage of a dependent in a family group terminates at a specified age, there shall also be a provision that coverage of an unmarried dependent who is incapable of sustaining employment by reason of mental retardation or physical disability, who became so incapacitated prior to the attainment of nineteen (19) years of age, and who is chiefly dependent upon the employee for support and maintenance shall not terminate, but coverage shall continue so long as the contract remains in force and so long as the dependent remains in such condition.

(B) At the request and expense of the insurer, proof of the incapacity or dependency must be furnished to the insurer by the policyholder. In no event shall this requirement preclude eligible dependents under Acts 1975, No. 649, § 5, as amended, regardless of age.

(C) If the incapacity or dependency is thereafter removed or terminated, the policyholder shall so notify the insurer.



§ 23-86-103 - Blanket accident and health insurance -- Application and certificates not required.

An individual application shall not be required from a person covered under a blanket accident and health policy or contract, nor shall it be necessary for the insurer to furnish each person a certificate.



§ 23-86-104 - Blanket accident and health insurance -- Payment of benefits.

(a) (1) All benefits under any blanket accident and health policy shall be payable to the person insured, to the designated beneficiaries, or to his or her estate.

(2) However, if the person insured is a minor or mental incompetent, the benefits may be made payable to the parent, guardian, or other person actually supporting the minor or mental incompetent. If the entire cost of the insurance has been borne by the employer, the benefits may be made payable to the employer.

(b) (1) However, the policy may provide that all or any portion of any indemnities provided by the policy on account of hospital, nursing, medical, or surgical services, at the insurer's option, may be paid directly to the hospital or person rendering the services, but the policy may not require that the service be rendered by a particular hospital or person.

(2) Payment so made shall discharge the insurer's obligation with respect to the amount of insurance paid.



§ 23-86-106 - Group accident and health insurance -- Definition.

Group accident and health insurance is declared to be that form of accident and health insurance covering groups of persons as defined in this section, with or without one (1) or more members of their families or one (1) or more of their dependents, or covering one (1) or more members of the families or one (1) or more dependents of the groups of persons, and issued upon the following basis:

(1) (A) Under a policy issued to an employer or trustees of a fund established by an employer, who shall be deemed the policyholder, insuring employees of the employer for the benefit of persons other than the employer.

(B) The term "employees" as used in this subdivision (1) shall be deemed to include the:

(i) Officers, managers, and employees of the employer;

(ii) Individual proprietor or partner, if the employer is an individual proprietor or partnership;

(iii) Officers, managers, and employees of subsidiary or affiliated corporations; and

(iv) Individual proprietors, partners, and employees of individuals and firms, if the business of the employer and the individual or firm is under common control through stock ownership, contract, or otherwise.

(C) The term "employees" as used in this subdivision (1):

(i) May include retired employees; and

(ii) Shall include members of limited liability corporations and members of limited liability partnerships.

(D) A policy issued to insure employees of a public body may provide that the term "employees" shall include elected or appointed officials.

(E) The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with the trusteeship;

(2) (A) Under a policy issued to an association, including a labor union, when the Insurance Commissioner finds that regardless of where the association is domiciled or does business, the association has:

(i) Articles of incorporation and bylaws;

(ii) At least one hundred (100) members; and

(iii) Been organized and maintained in good faith in active existence for at least two (2) years for purposes other than that of obtaining insurance or insuring members, employees, or employees of members of the association for the benefit of persons other than the association or its officers or trustees.

(B) The term "employees" as used in this subdivision (2) may include retired employees.

(C) (i) Before issuing a group accident and health insurance policy to an association, the association or its insurer on behalf of the association shall file with the commissioner proof that the association meets the requirements of subdivision (2)(A) of this section.

(ii) The commissioner shall approve or disapprove the association as an eligible group policyholder and maintain a list of approved associations.

(iii) An insurer has satisfied the requirements of subdivision (2)(A) of this section if before July 31, 2009, the insurer has:

(a) Filed its association plan or plans with the commissioner; and

(b) Received the commissioner's approval of its forms.

(D) The commissioner may:

(i) Require a previously approved association to provide proof that the association meets the requirements of subdivision (2)(A) of this section; and

(ii) Revoke the authority of a previously approved association to operate as an eligible group policyholder.

(E) An insurer may not issue a group accident and health insurance policy to an association in which the insurer has an affiliation, including without limitation, common:

(i) Board members, officers, executives, or employees;

(ii) Ownership or control of the insurer and the association; or

(iii) Use of office space or equipment utilized by the insurer to transact the business of insurance;

(3) (A) Under a policy issued to the trustees of a fund established by two (2) or more employers in the same or related industry or by one (1) or more labor unions or by one (1) or more employers and one (1) or more labor unions or by an association as defined in subdivision (2) of this section, who shall be deemed the policyholder, to insure employees of the employers or members of the unions or of the association, or employees of members of the association, for the benefit of persons other than the employers or the unions or the association.

(B) The term "employees" as used in this subdivision (3) may include:

(i) The officers, managers, and employees of the employer and the individual proprietor or partners, if the employer is an individual proprietor or partnership; and

(ii) Retired employees.

(C) The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(4) Under a policy issued to any person or organization to which a policy of group life insurance may be issued or delivered in this state to insure any classes of individuals that could be insured under the group life policy; and

(5) Under a policy issued to cover any other substantially similar group that, in the discretion of the commissioner, may be subject to the issuance of a group accident and health policy or contract.



§ 23-86-107 - Group accident and health insurance -- Requires authorized insurer.

(a) All group accident and health insurance placed by an employer on employees who are residents of this state shall be placed by the employer with an insurer authorized to transact insurance in this state.

(b) This section shall not apply to group insurance lawfully placed in an insurer transacting insurance as a surplus line insurer under §§ 23-65-101 et seq., 23-65-201 et seq., and 23-65-301 et seq.



§ 23-86-108 - Group accident and health insurance -- Required provisions.

Each group accident and health insurance policy shall contain in substance the following provisions:

(1) A provision that, in the absence of fraud, all statements made by applicants or the policyholder or by an insured person shall be deemed representations and not warranties and that no statement made for the purpose of effecting insurance shall void the insurance or reduce benefits unless contained in a written instrument signed by the policyholder of the insured person, a copy of which has been furnished to the policyholder or to the person or his or her beneficiary;

(2) (A) A provision that the insurer will furnish to the policyholder for delivery to each employee or member of the insured group a statement in summary form of the essential features of the insurance coverage of the employee or member and to whom benefits under the policy are payable.

(B) If dependents are included in the coverage, only one (1) certificate need be issued for each family unit;

(3) A provision that to the group originally insured may be added from time to time eligible new employees or members or dependents, as the case may be, in accordance with the terms of the policy;

(4) (A) In any contract that contains a provision whereby coverage of a dependent in a family group terminates at a specified age, there shall also be a provision that coverage of an unmarried dependent who is incapable of sustaining employment by reason of mental retardation or physical disability, who became so incapacitated prior to the attainment of nineteen (19) years of age and who is chiefly dependent upon the employee for support and maintenance, shall not terminate, but coverage shall continue so long as the coverage of the employee or member remains in force and so long as the dependent remains in such condition.

(B) At the request and expense of the insurer, proof of the incapacity or dependency must be furnished to the insurer by the policyholder, except in no event shall this requirement preclude eligible dependents under Acts 1975, No. 649, § 5, as amended, regardless of age.

(C) If the incapacity or dependency is thereafter removed or terminated, the policyholder shall so notify the insurer;

(5) (A) No policy or contract of group accident and health insurance, including contracts issued by hospital and medical service corporations, that provides coverage for any of the following services when delivered on an inpatient basis shall hereafter be sold, delivered, or issued for delivery or offered for sale in this state unless the identical coverage for such services is provided when delivered on an outpatient basis:

(i) Laboratory and pathological tests;

(ii) X rays;

(iii) Chemotherapy;

(iv) Radiation treatment; and

(v) Renal dialysis.

(B) However, the coverage required by subdivision (5)(A) of this section shall not be required when any policyholder or contract holder shall reject the coverage in writing.

(C) The definition of the services referred to in this subdivision (5) shall be the same as found in § 23-85-133.

(D) All existing group contracts, including existing group contracts issued by hospital and medical service corporations, shall conform to the provisions of this subdivision (5) upon the first anniversary of the issue date, after March 12, 1981;

(6) A provision that:

(A) All benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of written proof of such loss;

(B) Subject to proof of loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of thirty (30) days during the continuance of the period for which the insurer is liable; and

(C) Any balance remaining unpaid at the termination of that period will be paid immediately upon receipt of due proof; and

(7) (A) Every insurer, hospital or medical service corporation, fraternal benefit society, self-funded health care plan, or health maintenance organization providing replacement coverage, with respect to group accident and health benefits within a period of sixty (60) days from the date of discontinuance of a prior plan, shall immediately cover all employees and dependents:

(i) If each employee or dependent was validly covered under the previous plan at the date of the discontinuance;

(ii) If each employee or dependent is a member of the class of individuals eligible for coverage under the succeeding carrier's plan, regardless of any of the plan's limitations or exclusions relating to "actively at work" or hospital confinement; and

(iii) Only if the group accident and health benefits were provided to a group consisting of more than fifteen (15) members.

(B) The succeeding carrier shall be entitled to deduct from its benefits any benefits payable by the previous carrier pursuant to an extension of benefits provision.

(C) No provision in a succeeding carrier's plan of replacement coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preexisted the effective date of the succeeding carrier's plan shall be applied with respect to those employees and dependents validly insured under the previous carrier's policy on the date of discontinuance if benefits for the condition would have been payable under the previous carrier's plan.

(D) The provisions of this section shall apply upon the issuance of an insurance policy or health care plan:

(i) To a group whose benefits had previously been self-insured;

(ii) To a self-insurer providing coverage to a group that had been previously covered by an insurer; and

(iii) To a group that had previously been covered by an insurer.



§ 23-86-109 - Group accident and health insurance -- Optional continuation of benefit provisions.

Any group accident and health policy that contains provisions for the payment by the insurer of benefits for expenses incurred on account of hospital, nursing, medical, or surgical services for members of the family or dependents of a person in the insured group may provide for the continuation of the benefit provisions, or any parts thereof, after the death of the person in the insured group.



§ 23-86-110 - Group accident and health insurance -- Administration of benefits.

(a) (1) All group accident and health carriers including hospital and medical service corporations shall be subject to the "primary" and "secondary" carrier rules and regulations promulgated by the Insurance Commissioner.

(2) The secondary carrier shall administer benefits on a timely basis.

(b) This section applies to group contracts of accident and health insurance sold, delivered, or issued for delivery, renewed, or offered for sale in this state.



§ 23-86-111 - Group accident and health insurance -- Payment of benefits when other like insurance exists.

(a) (1) No contract of group accident and health insurance coverage sold, delivered or issued for delivery, renewed, or offered for sale in this state by an insurer, hospital and medical service corporation, or health maintenance organization, directly or indirectly providing indemnity, services, health care services, or cash to an individual as a result of hospitalization, medical or surgical treatment, or dental care, shall contain any provision for the denial or reduction of benefits because of the existence of other like insurance except to the extent that the aggregate benefits with respect to the covered medical expenses incurred under the contract and all other like insurance with other insurers, hospital and medical service corporations, or health maintenance organizations exceed all covered medical expenses incurred.

(2) The term "other like insurance" may include group or blanket accident and health insurance or group coverage provided by health maintenance organizations, hospital and medical service corporations, government insurance plans, except Medicaid, union welfare plans, employer or employee benefit organizations, or workers' compensation insurance or no-fault automobile coverage provided for or required by any statute.

(b) (1) No group accident and health insurance policy providing disability income coverage sold, delivered, or issued for delivery, renewed, or offered for sale in this state shall provide for reduction in the amount of the disability benefits payable to the insured to the extent of and because of the existence of other such coverage unless the policy provides a minimum amount payable, regardless of the reduction, of fifty dollars ($50.00) per month.

(2) "Other such coverage" for which a reduction may be effected includes:

(A) Governmental programs such as Social Security, the Arkansas Public Employees' Retirement System, the state workers' compensation system, and all other government-sponsored, mandatory plans or programs that provide for disability benefit coverage;

(B) Disability or pension income coverages as established by the Insurance Commissioner through implementing rules and regulations; and

(C) Such other programs, coverages, or permissible reductions as the commissioner may establish through rules and regulations.

(3) The amount of any such reduction shall not be increased with any increase in the level of Social Security benefits payable that becomes effective after a claim commences.

(4) The commissioner may also issue rules and regulations to implement this section and § 23-86-110, including, but not limited to, the nature and timing of proofs of eligibility for Social Security benefits.

(c) This section shall be applicable to all group contracts of accident and health insurance sold, delivered, or issued for delivery, renewed, or offered for sale in this state, except group contracts for employees whose employer pays one hundred percent (100%) of the premiums.



§ 23-86-112 - Group accident and health insurance -- Direct payment of hospital or medical services.

(a) On request by the group policyholder, any group accident and health policy may provide that all or any portion of any indemnities provided by any policy on account of hospital, nursing, medical, or surgical services may be paid, at the insurer's option, directly to the hospital or person rendering such services, but the policy may not require that the service be rendered by a particular hospital or person.

(b) Payment so made shall discharge the insurer's obligation with respect to the amount of insurance paid.



§ 23-86-113 - Minimum benefits for mental illness in group accident and health policies or subscriber's contracts.

(a) Unless refused in writing, every group accident and health policy or group contract of hospital and medical service corporations issued or renewed after July 1, 1983, providing hospitalization or medical benefits to Arkansas residents for conditions arising from mental illness shall provide the following minimum benefits on and after July 1, 1983:

(1) In the case of benefits based upon confinement as an inpatient in a hospital, psychiatric hospital, or outpatient psychiatric center licensed by the Department of Health or a community mental health center certified by the Division of Mental Health Services of the Department of Human Services, the benefits shall be as defined in subsection (b) of this section;

(2) (A) In the case of benefits provided for partial hospitalization in a hospital, psychiatric hospital, or outpatient psychiatric center licensed by the Department of Health or a community mental health center certified by the Division of Mental Health Services of the Department of Human Services as defined in subsection (b) of this section.

(B) For the purpose of this section, "partial hospitalization" means continuous treatment for at least four (4) hours, but not more than sixteen (16) hours in any twenty-four-hour period; and

(3) In the case of outpatient benefits, the benefits shall cover services furnished by:

(A) A hospital, a psychiatric hospital, or an outpatient psychiatric center licensed by the Department of Health;

(B) A physician licensed under the Arkansas Medical Practices Act, §§ 17-95-201 et seq., 17-95-301 et seq., and 17-95-401 et seq.;

(C) A psychologist licensed under § 17-97-201 et seq.; or

(D) A community mental health center or other mental health clinic certified by the Division of Mental Health Services of the Department of Human Services to furnish mental health services as defined in subsection (b) of this section.

(b) The insurer or hospital and medical service corporation may establish a copayment requirement for mental illness benefits paid for inpatient, partial hospitalization, or outpatient care described in subsection (a) of this section, which may or may not differ from the copayment requirements for any other condition or illness, except that copayment requirements for mental illness shall not exceed a twenty percent (20%) copayment requirement.

(c) (1) For accident and health insurance sold to employers of fifty (50) or fewer employees, the insurer or hospital and medical service corporation shall not impose limits on benefits under subsection (a) of this section with regard to deductible amounts, lifetime maximum payments, payments per outpatient visit, or payments per day of partial hospitalization which differ from benefits for any other condition or illness, provided that the insurer or hospital and medical service corporation may impose an annual maximum benefit payable, which shall not be less than seven thousand five hundred dollars ($7,500) per calendar year.

(2) For accident and health insurance sold to employers of fifty-one (51) or more employees, the insurer or hospital and medical service corporation shall not impose limits on benefits under subsection (a) of this section with regard to deductible amounts, lifetime maximum payments, payments per outpatient visit, or payments per day of partial hospitalization which differ from benefits for any other condition or illness, provided that the insurer or hospital and medical service corporation may impose an annual maximum of eight (8) inpatient or partial hospitalization days together with forty (40) outpatient visits.

(d) No person shall disclose mental health history, diagnosis, or treatment services information received in an initial application for coverage or subsequent claims for benefits to any person, group, organization, or governmental agency without written consent of the insured, except for purposes of:

(1) Obtaining professional review and judgments of quality and appropriateness of treatment rendered;

(2) Litigation proceedings involving the insured and when ordered by a court;

(3) Reinsurance, when required;

(4) Applying over-insurance provisions or for purposes of claiming benefits for services on behalf of the insured; or

(5) Underwriting applications for insurance coverage.

(e) Nothing in this section shall be construed to prohibit an insurer, hospital and medical service corporations, a health care plan, health maintenance organization, or other person providing accident and health insurance or medical benefits to Arkansas residents from issuing or continuing to issue an accident and health insurance benefit plan, policy, or contract that provides benefits greater than the minimum benefits required to be made available under this section or from issuing any plans, policies, or contracts that provide benefits that are generally more favorable to the insured than those required to be made available under this section.

(f) The requirements of this section with respect to a group or blanket accident and health insurance benefit plan, policy, or subscriber contract shall be satisfied, if the coverage specified is made available to the master policyholder of the plan, policy, or contract.

(g) (1) (A) Every insurer or hospital and medical service corporation that issues a group accident and health insurance policy, contract, or agreement in this state that provides for mental health coverage shall offer coverage for the payment of services rendered by licensed professional counselors.

(B) The offer shall be made either at the time of application for, or upon the first renewal of, the policy, contract, or agreement after April 1, 1995.

(C) If the offer is accepted, the amount paid for services provided by licensed professional counselors shall be subject to the same limitations as set forth in the policy for mental health coverage.

(2) Nothing in this subsection shall be deemed to expand the scope of the practice of licensed professional counselors currently licensed by the Arkansas Board of Examiners in Counseling and possessing the qualifications set forth in § 17-27-301 et seq., or other applicable laws.



§ 23-86-114 - Group accident and health insurance -- Continuation of coverage beyond termination of employment, change in marital status, etc.

(a) Every group accident and health insurance policy, contract, or certificate providing hospital, surgical, or major medical coverage, other than accident only or specified disease policies, shall contain a provision that any certificate holder, member, or spouse whose coverage under the policy would otherwise terminate due to termination of employment or membership or a change in marital status may continue coverage under the policy for themselves and their eligible dependents as provided in this section.

(b) The continued coverage need not include benefits for dental care, vision services, or prescription drug expenses.

(c) (1) Continuation of coverage shall be available only to individuals who have been insured continuously under the group policy during the three-month period prior to the termination of employment membership or change in marital status.

(2) Continuation of coverage shall not be available to an individual who is eligible for:

(A) Federal Medicare coverage; or

(B) (i) Full coverage under any other group accident and health policy or contract.

(ii) This coverage must provide benefits for all preexisting conditions to be considered full coverage.

(iii) Accordingly, under this subdivision (c)(2), an individual may continue his or her previous group coverage until all preexisting conditions are covered or would be covered under another group policy or contract or until termination pursuant to subsection (f) of this section or pursuant to the applicable provisions of federal law.

(d) An individual who wishes to continue coverage must request continuation in writing not later than ten (10) days after the termination of employment or membership or the change in marital status.

(e) An individual who requests continuation of coverage must pay the premium required by the policyholder on a monthly basis and in advance. Payments shall be made in accordance with the group policy.

(f) Continuation of coverage shall end upon the earliest of the following dates:

(1) One hundred twenty (120) days after continuation of coverage began;

(2) The end of the period for which the individual made a timely contribution;

(3) The contribution due date following the date the individual becomes eligible for Medicare; or

(4) (A) The date on which the policy is terminated or the group withdraws from the plan.

(B) However, if the group policy is replaced, continuation shall continue under the new coverage.

(g) At the termination of the continued coverage, an individual shall be offered the conversion policy under the group policy.

(h) Individuals choosing to utilize the conversion privilege under the group policy may do so and thereby waive their right to continuation of coverage.

(i) This section shall not be applicable to health care plans in which the employer is self-insured.



§ 23-86-115 - Group accident and health insurance -- Entitlement to conversion policy upon termination of group policy.

(a) (1) Every group policy, contract, or certificate of accident and health insurance delivered or issued for delivery in this state that provides hospital, surgical, or major medical coverage on an expense-incurred basis, other than coverage limited to expenses from accidents or specified diseases, shall provide that an employee, member, or covered dependent whose insurance under the group policy has been terminated for any reason, including the discontinuance of the group policy in its entirety, shall be entitled to have issued to him or her by the insurer a policy of accident and health insurance referred to in this section as a "conversion policy".

(2) An employee, member, or dependent shall not be entitled to a conversion policy, if the termination of the group policy, contract, or certificate was a result of his or her failure to pay any required contribution or if the terminated policy is replaced by similar coverage within thirty-one (31) days.

(3) An individual wishing to exercise his or her conversion privilege must apply for the conversion policy in writing not later than thirty (30) days after the termination of the group coverage.

(b) (1) (A) The conversion policy shall provide coverage equal to or greater than the minimum standards established by the Insurance Commissioner.

(B) All conversion policies shall contain a wording in bold print that "the benefits in this policy do not necessarily equal or match those benefits provided in your previous group policy".

(2) The conversion policy shall not exclude coverage for pregnancy or other illness or injury on the grounds of a preexisting condition, provided that the combination of time served under the group and the conversion policy equals or exceeds any waiting periods under the group policy or contract. Moreover, the conversion policy shall include benefits for maternity coverage for any pregnancies in existence at the time of the conversion.

(c) (1) The insurer shall not be required to offer the conversion policy to any individual who is eligible for:

(A) Medicare coverage; or

(B) Full coverage under any other group accident and health policy or contract. This coverage must provide benefits for all preexisting conditions to be considered full coverage.

(2) Accordingly, under this subsection, an individual may convert to a conversion policy and remain covered by that policy until all preexisting conditions are covered or would be covered under another group policy or contract.

(d) This section shall not be applicable to self-insured plans.

(e) (1) (A) The initial premium for the conversion policy for the first twelve (12) months and subsequent renewal premiums shall be determined in accordance with premium rates applicable to individually underwritten standard risks for the age and class of risk of each person to be covered under the conversion policy and for the type and amount of insurance provided.

(B) The experience under conversion policies shall not be an acceptable basis for establishing rates for conversion policies.

(2) For purposes of subdivision (e)(1) of this section:

(A) The phrase "premium rates applicable to individually underwritten standard risks" means the premium charged to individuals who qualify for coverage without modification, determined from a rate table based on aggregate individually underwritten policy experience;

(B) "Aggregate individually underwritten policy experience" means the policy experience is drawn from a mature combination of newly selected insureds and insureds for whom selection effects no longer exist; and

(C) "Class" means any actuarially determined characteristic, except health status or individual claims experience.

(3) If an insurer experiences incurred losses that exceed earned premiums for a period of two (2) successive years on conversion policies that have been in force for at least one (1) year, the insurer may file with the commissioner amended renewal rates for the subsequent year, which will produce a loss ratio of not less than one hundred percent (100%).

(4) (A) Even though a renewal premium is established in accordance with subdivision (e)(3) of this section, a holder of the conversion policy shall not be required to pay the full renewal premium until the beginning of the policy's fourth year.

(B) The premium for the second policy year shall be the initial premium plus thirty-three and one-third percent (33 1/3%) of the difference between the initial premium and the renewal premium in effect on the policy's first anniversary date.

(C) The premium for the third policy year shall be the initial premium plus sixty-six and two-thirds percent (66 2/3%) of the difference between the initial premium and the renewal premium in effect on the policy's second anniversary date.

(D) The premium for the fourth year shall be one hundred percent (100%) of the renewal premium in effect on the policy's third anniversary date.

(5) This subsection shall be applicable to any conversion policy issued after March 22, 1995.



§ 23-86-116 - Continuation of benefits upon termination of policy.

(a) Every group accident and health insurance policy, contract, or certificate that provides coverage for hospital or medical services or expenses shall provide that the insurer shall continue its obligation for benefits under the policy or contract for any person insured under the policy or contract who is hospitalized on the date of termination, if the policy or contract is terminated and replaced by a group health insurance policy or contract issued by another insurer or by a self-funded health care plan.

(b) Any payment required under this section is subject to all terms, limitations, and conditions of the policy or contract except those relating to termination of benefits. Any obligation by an insurer under this section continues until the hospital confinement ends or hospital benefits under the policy or contract are exhausted, whichever is earlier.



§ 23-86-117 - Standard claim form required.

(a) All accident and health insurers transacting business in this state shall use Form HCFA 1500 and Form UB-92/HCFA 1450 or in the claim format required by the Health Insurance Portability and Accountability Act of 1996 as the standard claim forms until and unless the Insurance Commissioner prescribes otherwise.

(b) Pursuant to the applicable provisions of the Arkansas Insurance Code, the commissioner may suspend or revoke the certificate of authority of any insurance company that refuses to use and accept the standard claim form required by this section, or the commissioner may utilize any remedy provided in § 23-66-210.



§ 23-86-118 - In vitro fertilization coverage required.

(a) All accident and health insurance companies doing business in this state shall include, as a covered expense, in vitro fertilization.

(b) Pursuant to the applicable provisions of the Arkansas Insurance Code, the Insurance Commissioner may suspend or revoke the certificate of authority of any insurance company failing to comply with the provisions of this section.

(c) After conducting appropriate studies and public hearings, the commissioner shall establish minimum and maximum levels of coverage to be provided by the accident and health insurance companies.

(d) Coverage required under this section shall include services performed at a medical facility licensed or certified by the Department of Health, those performed at a facility certified by the department that conforms to the American College of Obstetricians and Gynecologists guidelines for in vitro fertilization clinics, or those performed at a facility certified by the department that meets the American Fertility Society minimal standards for programs of in vitro fertilization.



§ 23-86-119 - Disclosure to policyholders.

(a) Upon request from a policyholder with more than twenty-five (25) insured employees under a comprehensive health insurance policy, any insurer issuing or delivering group accident and health insurance policies in this state shall provide to the policyholder the following information for the most recent twelve-month period or for the entire period of coverage, whichever is shorter:

(1) Claims incurred by month;

(2) Premiums paid by month;

(3) Number of insureds to include dependents by month; and

(4) Claims exceeding ten thousand dollars ($10,000) on any individual with diagnosis during the same period.

(b) This section does not require the insurer to disclose any information that is required by law to be confidential.



§ 23-86-120 - Hospice care coverage for terminally ill patients.

(a) (1) Every accident and health insurance company, hospital service corporation, health maintenance organization, or other health insurance provider in the State of Arkansas shall offer to each master group contract holder, coverage for hospice facilities and hospice programs as defined under § 20-7-117.

(2) (A) The offer of these benefits shall be subject to the right of the policy or contract holder to reject the coverage.

(B) The rejection by the policy or contract holder shall be in writing.

(b) The insurance coverage required in subsection (a) of this section shall provide terminally ill patients with coverage for prognosis and treatment of at least the rates of reimbursement as are provided for hospice care under Medicare and the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as in effect January 1, 1999.

(c) This section does not apply to contracts or policies providing disability income insurance, specified disease insurance, hospital indemnity insurance, long-term care insurance, short-term limited duration insurance, accident only insurance, medicare supplement insurance, or all other supplemental insurance.



§ 23-86-121 - Coverage for anesthesia and hospitalization for dental procedures.

(a) As used in this section, "health benefit plan" means any policy, contract, or agreement offered by an insurance company, health maintenance organization, or hospital and medical services corporation to provide, reimburse, or pay for health care services, but does not include the following:

(1) Workers' compensation coverage;

(2) Self-funded or self-insured health plans, unless the plan is established or maintained for employees of a governmental or church entity;

(3) Health plans covering specific diseases other than dental plans;

(4) Hospital indemnity insurance;

(5) Long-term care insurance;

(6) Short-term limited duration insurance;

(7) Accident only insurance;

(8) Medicare supplement insurance; or

(9) Other supplemental insurance.

(b) Health benefit plans shall provide coverage for payment of anesthesia and hospital or ambulatory surgical facility charges for services performed in connection with dental procedures in a hospital or ambulatory surgical facility, if:

(1) The provider treating the patient certifies that because of the patient's age or condition or problem, hospitalization or general anesthesia is required in order to safely and effectively perform the procedures; and

(2) The patient is:

(A) A child under seven (7) years of age who is determined by two (2) dentists licensed under the Arkansas Dental Practice Act, § 17-82-101 et seq., to require without delay necessary dental treatment in a hospital or ambulatory surgical center for a significantly complex dental condition;

(B) A person with a diagnosed serious mental or physical condition; or

(C) A person with a significant behavioral problem as determined by the covered person's physician as licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.

(c) The health benefit plan may apply deductibles, coinsurance, network requirements, medical necessity determinations, and other limitations as are applied to other covered services.

(d) The health benefit plan may require prior authorization for hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered medical conditions.

(e) If a person is covered under both a health benefit plan that provides dental benefits and a health benefit plan that provides medical benefits, the health benefit plan that includes dental benefits is the primary payer and the health benefit plan that provides medical benefits is the secondary payer, subject to subsections (h) and (i) of this section.

(f) This section does not apply to treatment rendered for temporomandibular joint disorders.

(g) (1) This section applies to health benefit plans that are issued, renewed, extended, or modified on and after January 1, 2006.

(2) "Renewed, extended, or modified" includes a change in premium or other financial term.

(h) This section does not require a health benefit plan that does not cover dental benefits to cover dental care for which general anesthesia or hospital or ambulatory surgical facility services, or both, are performed in connection with dental procedures.

(i) This section does not require a health benefit plan that does not cover charges for hospital or ambulatory surgical facilities generally to cover charges for hospital or ambulatory surgical facilities in connection with dental procedures described in subsection (b) of this section.






Subchapter 2 - -- Small-Employer Health Insurance

§ 23-86-201 - Purpose.

The intent of this subchapter is to:

(1) Promote the availability of health insurance coverage to small employers;

(2) Prevent abusive rating practices; and

(3) Improve the efficiency and fairness of the small group health insurance marketplace.



§ 23-86-202 - Definitions.

(1) "Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individuals acceptable to the Insurance Commissioner that a small employer carrier is in compliance with the provisions of § 23-86-204 based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods utilized by the carrier in establishing premium rates for applicable health benefit plans;

(2) "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or which could have been charged under a rating system for that class of business by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage;

(3) "Carrier" means health insurance issuer, i.e., an insurance company, insurance service, or insurance organization, including a health maintenance organization that is licensed to engage in the business of insurance in a state and that is subject to Arkansas law that regulates insurance, but the term does not include a group health plan;

(4) (A) "Case characteristics" means demographic or other relevant characteristics of a small employer, as determined by a small employer carrier, that are considered by the carrier in the determination of premium rates for the small employer.

(B) Claim experience, health status, and duration of coverage since issue are not case characteristics for the purposes of this subchapter;

(5) (A) "Class of business" means all or a distinct grouping of small employers as shown on the records of the small employer carrier.

(B) A distinct grouping may only be established by the small employer carrier on the basis that the applicable health benefit plans:

(i) Are marketed and sold through individuals and organizations that are not participating in the marketing or sale of other distinct groupings of small employers for the small employer carrier;

(ii) Have been acquired from another small employer carrier as a distinct grouping of plans;

(iii) Are provided through an association with membership of not less than two (2) or more small employers that has been formed for purposes other than obtaining insurance; or

(iv) Are in a class of business that meets the requirements for exception to the restrictions related to premium rates provided in § 23-86-204(a)(1)(A).

(C) A small employer carrier may establish no more than two (2) additional groupings under each of subdivisions (5)(B)(i), (ii), (iii), and (iv) of this section on the basis of underwriting criteria that are expected to produce substantial variation in the health care costs.

(D) The commissioner may approve the establishment of additional distinct groupings upon application to the commissioner and a finding by the commissioner that such an action would enhance the efficiency and fairness of the small employer insurance marketplace;

(6) "Commissioner" means the Insurance Commissioner;

(7) "Department" means the State Insurance Department;

(8) (A) "Health benefit plan" or "plan" means health insurance coverage, i.e., benefits consisting of medical care, provided directly through insurance or reimbursement or otherwise, and including items and services paid for as medical care, under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance organization contract offered by a health insurance issuer.

(B) "Health benefit plan" does not include:

(i) Accident-only, credit, dental, or disability income insurance;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Workers' compensation or similar insurance; or

(iv) Automobile medical-payment insurance;

(9) "Index rate" means, for each class of business for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate;

(10) "New business premium rate" means, for each class of business as to a rating period, the premium rate charged or offered by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage;

(11) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect, as determined by the small employer carrier;

(12) (A) "Small employer" means any person, firm, corporation, partnership, or association actively engaged in business that, on at least fifty percent (50%) of its working days during the preceding year, employed no fewer than two (2) nor more than twenty-five (25) eligible employees, the majority of whom were employed within this state.

(B) In determining the number of eligible employees under subdivision (12)(A) of this section, companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state taxation are considered to be one (1) employer; and

(13) "Small employer carrier" means health insurance issuer as defined in subdivision (3) of this section.



§ 23-86-203 - Health insurance plans subject to this subchapter.

(a) Except as provided in subsection (b) of this section, the provisions of this subchapter apply to any health benefit plan that provided coverage to two (2) or more employees of a small employer.

(b) The provisions of this subchapter shall not apply to individual health insurance policies that are subject to policy form and premium rate approval as provided in §§ 23-79-109 and 23-85-101 et seq.



§ 23-86-204 - Restrictions relating to premium rates.

(a) Premium rates for health benefit plans subject to this subchapter shall be subject to the following provisions:

(1) The index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than twenty percent (20%). This subdivision (a)(1) shall not apply to a class of business if all of the following apply:

(A) The class of business is one for which the carrier does not reject, and never has rejected, small employers included within the definition of employers eligible for the class of business or otherwise eligible employees and dependents who enroll on a timely basis, based upon their claim experience or health status;

(B) The carrier does not involuntarily transfer, and never has involuntarily transferred, a health benefit plan into or out of the class of business; and

(C) The class of business is currently available for purchase;

(2) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates which could be charged to such employers under the rating system for that class of business, shall not vary from the index rate by more than twenty-five percent (25%) of the index rate;

(3) The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

(A) (i) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period.

(ii) In the case of a class of business for which the small employer carrier is not issuing new policies, the carrier shall use the percentage change in the base premium rate;

(B) An adjustment, not to exceed fifteen percent (15%) annually and adjusted pro rata for rating periods of less than one (1) year, due to the claim experience, health status, or duration of coverage of the employees or dependents of the small employer as determined from the carrier's rate manual for the class of business; and

(C) Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business; and

(4) In the case of health benefit plans issued prior to January 1, 1992, a premium rate for a rating period may exceed the ranges described in subsection (a)(1) or (2) of this section for a period of five (5) years following January 1, 1992. In such a case, the percentage increase in the premium rate charged to a small employer in such a class of business for a new rating period may not exceed the sum of the following:

(A) (i) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period.

(ii) In the case of a class of business for which the small employer carrier is not issuing new policies, the carrier shall use the percentage change in the base premium rate; and

(B) Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business.

(b) (1) Nothing in this section is intended to affect the use by a small employer carrier of legitimate rating factors other than claim experience, health status, or duration of coverage in the determination of premium rates.

(2) Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business.

(c) (1) A small employer carrier shall not involuntarily transfer a small employer into or out of a class of business.

(2) A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless the offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status, or duration since issue.



§ 23-86-207 - Maintenance of records.

(a) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation which demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(b) Each small employer carrier shall file each March 1 with the Insurance Commissioner an actuarial certification that the carrier is in compliance with this section and that the rating methods of the carrier are actuarially sound. A copy of the certification shall be retained by the carrier at its principal place of business.

(c) A small employer carrier shall make the information and documentation described in subsection (a) of this section available to the commissioner upon request. The information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the commissioner to persons outside of the State Insurance Department except as agreed to by the carrier or as ordered by a court of competent jurisdiction.



§ 23-86-208 - Discretion of the commissioner.

The Insurance Commissioner may suspend all or any part of § 23-86-204 as to the premium rates applicable to one (1) or more small employers for one (1) or more rating periods upon a filing by the small employer carrier and a finding by the commissioner that either the suspension is reasonable in light of the financial condition of the carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.



§ 23-86-209 - Effective date.

(a) The provisions of this subchapter shall apply to each health benefit plan for a small employer that is delivered, issued for delivery, renewed, or continued in this state after July 1, 1997.

(b) For purposes of this section, the date a plan is continued is the first rating period which commences after July 1, 1997.






Subchapter 3 - -- Arkansas Health Insurance Portability and Accountability Act of 1997

§ 23-86-301 - Title.

This subchapter may be cited as the "Arkansas Health Insurance Portability and Accountability Act of 1997".



§ 23-86-302 - Effective date -- Limitation of actions -- Applicability.

(a) In General. Except as provided in this section, this subchapter and the amendments made by this section shall apply with respect to group health plans for plan years beginning after June 30, 1997.

(b) Determination of Creditable Coverage. (1) Period of Coverage -- In General. Subject to subdivision (b)(2)(A) of this section, no period before July 1, 1996, shall be taken into account in determining creditable coverage.

(2) Certifications. (A) In General. Subject to subdivisions (b)(2)(B) and (C) of this section, § 23-86-304(e) shall apply to events occurring after June 30, 1996.

(B) No Certification Required to be Provided Before June 1, 1997. In no case is a certification required to be provided under § 23-86-304(e) before June 1, 1997.

(C) Certification Only on Written Request for Events Occurring Before October 1, 1996. In the case of an event occurring after June 30, 1996, and before October 1, 1996, a certification is not required to be provided under § 23-86-304(e) unless an individual with respect to whom the certification is otherwise required to be made requests the certification in writing.

(3) Transitional Rule. In the case of an individual who seeks to establish creditable coverage for any period for which certification is not required because it relates to an event occurring before June 30, 1996:

(A) The individual may present other credible evidence of the coverage in order to establish the period of creditable coverage; and

(B) A group health plan and a health insurance issuer shall not be subject to any penalty or enforcement action with respect to the plan's or issuer's crediting or not crediting the coverage if the plan or issuer has sought to comply in good faith with the applicable requirements of this section.

(c) Limitation on Actions. No enforcement action shall be taken pursuant to this section against a group health plan or health insurance issuer with respect to a violation of a requirement imposed by this section before January 1, 1998, or, if later, the date of issuance of regulations by the Secretary of Labor, if the plan or issuer has sought to comply in good faith with such requirements.

(d) Applicability. (1) The provisions of this subchapter shall be applicable to all accident and health insurers, health maintenance organizations, hospital and medical service corporations, and fraternal benefit societies that are licensed and authorized by the Insurance Commissioner to transact business in the State of Arkansas.

(2) The provisions of this subchapter shall be applicable to all licensed or state-regulated multiple employer welfare arrangements, licensed or state-regulated health benefit plans, licensed or state-regulated multiple employer trusts, or other licensed or state-regulated persons providing a plan of group health insurance coverage in this state.



§ 23-86-303 - Definitions.

As used in this subchapter:

(1) "Affiliation period" means a period that, under the terms of the coverage offered by the health maintenance organization, must expire before the coverage becomes effective;

(2) "Bona fide association" means, with respect to health insurance coverage offered in Arkansas, an association that:

(A) Has been actively in existence for at least five (5) years;

(B) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(C) Does not condition membership in the association on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee;

(D) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to the members or individuals eligible for coverage through a member;

(E) Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(F) Meets the additional requirements that may be imposed under Arkansas law;

(3) "Church plan" has the meaning given the term under section 3(33) of the Employee Retirement Income Security Act of 1974 (ERISA);

(4) "COBRA continuation provision" means any of the following:

(A) Part 6 of Subtitle B of Title 1 of the Employee Retirement Income Security Act of 1974, other than section 609 of the act;

(B) Section 4980B of the Internal Revenue Code of 1986, other than subsection (f)(1) of the section insofar as it relates to pediatric vaccines;

(C) Title XXII of the Public Health Service Act;

(5) "Commissioner" means the Insurance Commissioner;

(6) "Creditable coverage" means, with respect to an individual, coverage of the individual under any of the following:

(A) A group health plan;

(B) Health insurance coverage;

(C) Part A or Part B of Title XVIII of the Social Security Act;

(D) Title XIX of the Social Security Act, other than coverage consisting solely of benefits under section 1928;

(E) Chapter 55 of Title 10, United States Code;

(F) A medical care program of the Indian Health Service or of a tribal organization;

(G) A state health benefits risk pool;

(H) A health plan offered under Chapter 89 of Title 5, United States Code;

(I) A public health plan as defined in regulations;

(J) A health benefit plan under section 5(e) of the Peace Corps Act, 22 U.S.C. § 2504(e). The term does not include coverage consisting solely of coverage of excepted benefits as defined in § 23-86-310;

(7) "Department" means the State Insurance Department unless the context requires otherwise;

(8) "Eligible individual" means, with respect to a health insurance issuer that offers health insurance coverage to a small employer in connection with a group health plan in the small group market, such an individual in relation to the employer as shall be determined:

(A) In accordance with the terms of the plan;

(B) As provided by the issuer under rules of the issuer that are uniformly applicable in Arkansas to small employers in the small group market; and

(C) In accordance with all applicable Arkansas law governing the issuer and the market;

(9) (A) "Employee" has the meaning given the term under section 3(6) of the Employee Retirement Income Security Act of 1974.

(B) To the extent not in conflict with the Employee Retirement Income Security Act of 1974, the term "employee" also means a person who is employed by an employer for thirty (30) or more hours a week and includes an employee who is employed by a client of a professional employer organization for thirty (30) or more hours a week under a professional employer organization arrangement as governed under the Arkansas Professional Employer Organization Recognition and Licensing Act, § 23-92-401 et seq.;

(10) "Employer" has the meaning given the term under section 3(5) of the Employee Retirement Income Security Act of 1974, except that the term shall include only employers of two (2) or more employees;

(11) "Employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries;

(12) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of coverage of the individual in the plan or, if earlier, the first day of the waiting period for the coverage;

(13) "Federal governmental plan" means a governmental plan established or maintained for its employees by the United States Government or by any agency or instrumentality of the government;

(14) "Governmental plan" has the meaning given the term under section 3(32) of the Employee Retirement Income Security Act of 1974 and any federal governmental plan;

(15) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with the plan;

(16) "Group health plan" means an employee welfare benefit plan to the extent that the plan provides medical care as defined in this section and including items and services paid for as medical care, to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement, or otherwise;

(17) "Group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer;

(18) "Health insurance coverage" means benefits consisting of medical care, provided directly, through insurance or reimbursement or otherwise and including items and services paid for as medical care, under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance organization contract offered by a health insurance issuer;

(19) "Health insurance issuer" means an insurance company, insurance service, or insurance organization including a health maintenance organization as defined in this section that is licensed to engage in the business of insurance in a state and that is subject to Arkansas law that regulates insurance. The term does not include a group health plan;

(20) "Health maintenance organization" means:

(A) A federally qualified health maintenance organization as defined in section 1301(a) of the Public Health Service Act, 42 U.S.C. § 300e(a);

(B) An organization recognized under state law as a health maintenance organization; or

(C) A similar organization regulated under state law for solvency in the same manner and to the same extent as a health maintenance organization;

(21) "Health status-related factor" means any of the factors described in § 23-86-306(a)(1);

(22) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan;

(23) "Large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one (51) employees on business days during the preceding calendar year and who employs at least two (2) employees on the first day of the plan year;

(24) "Large-group market" means the health insurance market under which individuals obtain health insurance coverage directly or through any arrangement on behalf of themselves and their dependents through a group health plan maintained by a large employer;

(25) "Late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(A) The first period in which the individual is eligible to enroll under the plan; or

(B) A special enrollment period under § 23-86-304(f);

(26) "Medical care" means amounts paid for or services provided for:

(A) The diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(B) Amounts paid for transportation primarily for and essential to medical care referred to in subdivision (26)(A) of this section; and

(C) Amounts paid for insurance covering medical care referred to in subdivisions (26)(A) and (B) of this section;

(27) "Network plan" means health insurance coverage offered by a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care are provided, in whole or in part, through a defined set of providers under contract with the issuer;

(28) "Nonfederal governmental plan" means a governmental plan that is not a federal governmental plan;

(29) "Participant" has the meaning given the term under section 3(7) of the Employee Retirement Income Security Act of 1974;

(30) "Placement", or being "placed", for adoption, in connection with any placement for adoption of a child with any person, means the assumption and retention by the person of a legal obligation for total or partial support of the child in anticipation of adoption of the child. The child's placement with the person terminates upon the termination of the legal obligation;

(31) "Plan sponsor" has the meaning given the term under section 3(16)(B) of the Employee Retirement Income Security Act of 1974;

(32) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for the coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that date;

(33) "Regulations" means rules and regulations promulgated by the Insurance Commissioner unless the context requires otherwise;

(34) "Small employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least two (2) but not more than fifty (50) employees on business days during the preceding calendar year and who employs at least two (2) employees on the first day of the plan year;

(35) "Small-group market" means the health insurance market under which individuals obtain health insurance coverage directly or through any arrangement on behalf of themselves and their dependents through a group health plan maintained by a small employer;

(36) "State" means each of the several states, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands;

(37) (A) "State law" includes all laws, decisions, rules, regulations, or other state action having the effect of law, of any state.

(B) A law of the United States applicable only to the District of Columbia shall be treated as a state law rather than a law of the United States; and

(38) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.



§ 23-86-304 - Increased portability through limitation on preexisting conditions exclusions.

(a) Limitation on Preexisting Condition Exclusion Period -- Crediting for Periods of Previous Coverage. Subject to subsection (d) of this section, a group health plan and a health insurance issuer offering group health insurance coverage may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(1) The exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six-month period ending on the enrollment date;

(2) The exclusion extends for a period of not more than twelve (12) months, or eighteen (18) months in the case of a late enrollee, after the enrollment date; and

(3) The period of any such preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, if any, as defined in subdivision (c)(1) of this section, applicable to the participant or beneficiary as of the enrollment date.

(b) Treatment of Genetic Information. Genetic information shall not be treated as a condition described in subdivision (a)(1) of this section in the absence of a diagnosis of the condition related to that information.

(c) Creditable coverage -- Rules Relating to Crediting Previous Coverage. (1) Not Counting Periods Before Significant Breaks in Coverage. (A) In General. A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after such a period and before the enrollment date, there was a sixty-three-day period during all of which the individual was not covered under any creditable coverage.

(B) Waiting Period Not Treated as a Break in Coverage. For purposes of subdivisions (c)(1)(A) and (d)(4) of this section, any period that an individual is in a waiting period for any coverage under a group health plan or for group health insurance coverage or is in an affiliation period as defined in § 23-86-303(1) shall not be taken into account in determining the continuous period under subdivision (c)(1)(A) of this section.

(2) Method of Crediting Coverage. (A) Standard Method. Except as otherwise provided under subdivision (c)(2)(B) of this section, for purposes of applying subdivision (a)(3) of this section, a group health plan and a health insurance issuer offering group health insurance coverage shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(B) Election of Alternative Method. (i) A group health plan or a health insurance issuer offering group health insurance coverage may elect to apply subdivision (a)(3) of this section based on coverage of benefits within each of several classes or categories of benefits specified in regulations rather than as provided under subdivision (c)(2)(A) of this section.

(ii) The election shall be made on a uniform basis for all participants and beneficiaries.

(iii) Under the election, a group health plan or issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

(C) Plan Notice. In the case of an election with respect to a group health plan under subdivision (c)(2)(B) of this section, whether or not health insurance coverage is provided in connection with such a plan, the plan shall:

(i) Prominently state in any disclosure statements concerning the plan, and state to each enrollee at the time of enrollment under the plan, that the plan has made such an election; and

(ii) Include in such statements a description of the effect of this election.

(D) Issuer Notice. In the case of an election under subdivision (c)(2)(B) of this section with respect to health insurance coverage offered by an issuer in the small or large group market, the issuer:

(i) Shall prominently state in any disclosure statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the issuer has made such an election; and

(ii) Shall include in such statements a description of the effect of such an election.

(3) Establishment of Period. Periods of creditable coverage with respect to an individual shall be established through presentation of certifications described in subsection (e) of this section or in such other manner as may be specified in regulations.

(d) Exceptions. (1) Exclusion Not Applicable to Certain Newborns. Subject to subdivision (d)(4) of this section, a group health plan and a health insurance issuer offering group health insurance coverage may not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the thirty-day period beginning with the date of birth, is covered under creditable coverage.

(2) Exclusion Not Applicable to Certain Adopted Children. (A) Subject to subdivision (d)(4) of this section, a group health plan and a health insurance issuer offering group health insurance coverage may not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining eighteen (18) years of age and who, as of the last day of the thirty-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage.

(B) Subdivision (d)(2)(A) of this section shall not apply to coverage before the date of the adoption or placement for adoption.

(3) Exclusion Not Applicable to Pregnancy. A group health plan and health insurance issuer offering group health insurance coverage may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition.

(4) Loss if Break in Coverage. Subdivisions (d)(1) and (2) of this section shall no longer apply to an individual after the end of the first sixty-three-day period during all of which the individual was not covered under any creditable coverage.

(e) Certifications and Disclosure of Coverage. (1) Requirement for Certification of Period of Creditable Coverage. (A) In General. A group health plan, and a health insurance issuer offering group health insurance coverage, shall provide the certification described in subdivision (e)(1)(B) of this section:

(i) At the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision;

(ii) In the case of an individual becoming covered under such a provision, at the time the individual ceases to be covered under such a provision; and

(iii) (a) At the request on behalf of an individual made not later than twenty-four (24) months after the date of cessation of the coverage described in subdivision (e)(1)(A)(i) or (ii) of this section, whichever is later.

(b) The certification under subdivision (e)(1)(A)(i) of this section may be provided, to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision.

(B) Certification. The certification described in subdivision (e)(1)(A) of this section is a written certification of:

(i) The period of creditable coverage of the individual under such a plan and the coverage, if any, under the COBRA continuation provision; and

(ii) The waiting period, if any, and affiliation period, if applicable, imposed with respect to the individual for any coverage under such a plan.

(C) Issuer Compliance. To the extent that medical care under a group health plan consists of group health insurance coverage, the plan is deemed to have satisfied the certification requirement under this section if the health insurance issuer offering the coverage provides for such certification in accordance with this section.

(2) Disclosure of Information on Previous Benefits. In the case of an election described in subdivision (c)(2)(B) of this section by a group health plan or health insurance issuer, if the plan or issuer enrolls an individual for coverage under the plan and the individual provides a certification of coverage of the individual under subdivision (e)(1) of this section:

(A) Upon request of the plan or issuer, the entity which issued the certification provided by the individual shall promptly disclose to the requesting plan or issuer information on coverage of classes and categories of health benefits available under the entity's plan or coverage; and

(B) The entity may charge the requesting plan or issuer for the reasonable cost of disclosing the information.

(f) Special Enrollment Periods. (1) Individuals Losing Other Coverage. A group health plan and a health insurance issuer offering group health insurance coverage in connection with a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms to enroll for coverage under the terms of the plan if each of the following conditions is met:

(A) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent;

(B) The employee stated in writing at such time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer if applicable required such a statement at that time and provided the employee with notice of the requirement and the consequences of such a requirement at that time;

(C) The employee's or dependent's coverage described in subdivision (f)(1)(A) of this section:

(i) Was under a COBRA continuation provision and the coverage under such a provision was exhausted; or

(ii) Was not under such a provision and either the coverage was terminated as a result of loss of eligibility for the coverage including loss as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment or employer contributions toward the coverage were terminated; and

(D) Under the terms of the plan, the employee requests the enrollment not later than thirty (30) days after the date of exhaustion of coverage described in subdivision (f)(1)(C)(i) of this section or termination of coverage or employer contribution described in subdivision (f)(1)(C)(ii) of this section.

(2) For Dependent Beneficiaries. (A) In General. If:

(i) A group health plan makes coverage available with respect to a dependent of an individual;

(ii) The individual is a participant under the plan or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for that individual's failure to enroll during a previous enrollment period; and

(iii) A person becomes such a dependent of the individual through marriage, birth, or adoption or placement for adoption,

then the enrollment period described in subdivision (f)(2)(B) of this section shall be provided, during which the person, or, if not otherwise enrolled, the individual, may be enrolled under the plan as a dependent of the individual and, in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if the spouse is otherwise eligible for coverage.

(B) Dependent Special Enrollment Period. A dependent special enrollment period under subdivision (f)(2)(A) of this section shall be a period of not less than thirty (30) days and shall begin on the later of:

(i) The date dependent coverage is made available; or

(ii) The date of the marriage, birth, or adoption or placement for adoption, as the case may be, described in subdivision (f)(2)(A)(iii) of this section.

(C) No Waiting Period. If an individual seeks to enroll a dependent during the first thirty (30) days of such a dependent special enrollment period, the coverage of the dependent shall become effective:

(i) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received;

(ii) In the case of a dependent's birth, as of the date of the birth; or

(iii) In the case of a dependent's adoption or placement for adoption, the date of the adoption or placement for adoption.

(g) Use of Affiliation Period by Health Maintenance Organizations as Alternative to Preexisting Condition Exclusion. (1) In General. In the case of a group health plan that offers medical care through coverage offered by a health maintenance organization, the plan may provide for an affiliation period with respect to coverage through the organization only if:

(A) No preexisting condition exclusion is imposed with respect to coverage through the organization;

(B) The period is applied uniformly without regard to any health status-related factors; and

(C) The period does not exceed two (2) months or three (3) months in the case of a late enrollee.

(2) Affiliation Period. (A) Affiliation Period. The health maintenance organization is not required to provide health care services or benefits during the period, and no premium shall be charged to the participant or beneficiary for any coverage during the period.

(B) Beginning. The affiliation period shall begin on the enrollment date.

(C) Runs Concurrently with Waiting Periods. An affiliation period under a plan shall run concurrently with any waiting period under the plan.

(3) Alternative Methods. A health maintenance organization described in subdivision (g)(1) of this section may use alternative methods from those described in subdivision (g)(1) of this section to address adverse selection as approved by the Insurance Commissioner.



§ 23-86-305 - Group health plan -- Application of certain rules in determination of employer size.

(a) Application of Aggregation Rule for Employers. All persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as one (1) employer.

(b) Employers Not in Existence in Preceding Year. In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected the employer will employ on business days in the current calendar year.

(c) Predecessors. Any reference in this section to an employer shall include a reference to any predecessor of the employer.



§ 23-86-306 - Prohibiting discrimination against individual participants and beneficiaries based on health status.

(a) Ineligibility to Enroll. (1) In General. Subject to subdivision (a)(2) of this section, a group health plan and a health insurance issuer offering group health insurance coverage in connection with a group health plan may not establish rules for eligibility including continued eligibility of any individual to enroll under the terms of the plan based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(A) Health status;

(B) Medical condition including both physical and mental illnesses;

(C) Claims experience;

(D) Receipt of health care;

(E) Medical history;

(F) Genetic information;

(G) Evidence of insurability including conditions arising out of acts of domestic violence; or

(H) Disability.

(2) No Application to Benefits or Exclusions. To the extent consistent with § 23-86-304, subdivision (a)(1) of this section shall not be construed:

(A) To require a group health plan or group health insurance coverage to provide particular benefits other than those provided under the terms of such a plan or coverage; or

(B) To prevent such a plan or coverage from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) Construction. For purposes of subdivision (a)(1) of this section, rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for such enrollment.

(b) In Premium Contributions. (1) In General. A group health plan and a health insurance issuer offering health insurance coverage in connection with a group health plan may not require any individual as a condition of enrollment or continued enrollment under the plan to pay a premium or contribution which is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(2) Construction. Nothing in subdivision (b)(1) of this section shall be construed to:

(A) Restrict the amount that an employer may be charged for coverage under a group health plan; or

(B) Prevent a group health plan and a health insurance issuer offering group health insurance coverage from establishing otherwise lawful premium discounts, rebates, or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.



§ 23-86-307 - Guaranteed renewability in multiemployer plans and multiple employer welfare arrangements.

A group health plan which is a multiemployer plan or which is a multiple employer welfare arrangement may not deny an employer whose employees are covered under such a plan continued access to the same or different coverage under the terms of such a plan, other than:

(1) For nonpayment of contributions;

(2) For fraud or other intentional misrepresentation of material fact by the employer;

(3) For noncompliance with material plan provisions;

(4) Because the plan is ceasing to offer any coverage in a geographic area;

(5) In the case of a plan that offers benefits through a network plan, there is no longer any individual enrolled through the employer who lives, resides, or works in the service area of the network plan and the plan applies this subdivision (5) uniformly without regard to the claims experience of employers or any health status-related factor in relation to the individuals or their dependents; and

(6) For failure to meet the terms of an applicable collective bargaining agreement, to renew a collective bargaining or other agreement requiring or authorizing contributions to the plan, or to employ employees covered by such an agreement.



§ 23-86-308 - Rules of construction.

Nothing in this subchapter shall be construed as requiring a group health plan or health insurance coverage to provide specific benefits under the terms of such a plan or coverage.



§ 23-86-309 - Special rules relating to group health plans.

(a) General Exception for Certain Small Group Health Plans. The requirements of this subchapter shall not apply to any group health plan or group health insurance coverage offered in connection with a group health plan for any plan year if, on the first day of the plan year, the plan has less than two (2) participants who are current employees.

(b) Exception for Certain Benefits. The requirements of this subchapter shall not apply to any group health plan or group health insurance coverage in relation to its provision of excepted benefits described in § 23-86-310(a).

(c) Exception for Certain Benefits if Certain Conditions Met. (1) Limited, Excepted Benefits. The requirements of this subchapter shall not apply to any group health plan or group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits described in § 23-86-310(b) if the benefits:

(A) Are provided under a separate policy, certificate, or contract of insurance; or

(B) Are otherwise not an integral part of the plan.

(2) Noncoordinated, Excepted Benefits. The requirements of this subchapter shall not apply to any group health plan or group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits described in § 23-86-310(c) if all of the following conditions are met:

(A) The benefits are provided under a separate policy, certificate, or contract of insurance;

(B) There is no coordination between the provision of such benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor; and

(C) Such benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

(3) Supplemental Excepted Benefits. The requirements of this subchapter shall not apply to any group health plan or group health insurance coverage in relation to its provision of excepted benefits described in § 23-86-310(d) if the benefits are provided under a separate policy, certificate, or contract of insurance.

(d) Treatment of Partnerships. (1) Treatment as a Group Health Plan. Any plan, fund, or program which would not be, but for this subsection, an employee welfare benefit plan and which is established or maintained by a partnership, to the extent that the plan, fund, or program provides medical care, including items and services paid for as medical care, to present or former partners in the partnership or to their dependents, as defined under the terms of the plan, fund, or program, directly or through insurance or reimbursement or otherwise, shall be treated, subject to subdivision (d)(2) of this section, as an employee welfare benefit plan which is a group health plan.

(2) Employer. In the case of a group health plan, the term "employer" also includes the partnership in relation to any partner.

(3) Participants of Group Health Plans. In the case of a group health plan, the term "participant" also includes:

(A) In connection with a group health plan maintained by a partnership, an individual who is a partner in relation to the partnership; or

(B) In connection with a group health plan maintained by a self-employed individual under which one (1) or more employees are participants, the self-employed individual, if the individual is, or may become, eligible to receive a benefit under the plan or the individual's beneficiaries may be eligible to receive any such benefit.



§ 23-86-310 - Excepted benefits.

For purposes of this section, the term "excepted benefits" means benefits under one (1) or more, or any combination thereof, of the following:

(1) Benefits not subject to requirements:

(A) Coverage only for accident or disability income insurance, or any combination thereof;

(B) Coverage issued as a supplement to liability insurance;

(C) Liability insurance, including general liability insurance and automobile liability insurance;

(D) Workers' compensation or similar insurance;

(E) Automobile medical payment insurance;

(F) Credit-only insurance;

(G) Coverage for on-site medical clinics;

(H) Other similar insurance coverage, specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits;

(2) Benefits not subject to requirements if offered separately:

(A) Limited scope dental or vision benefits;

(B) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof;

(C) Such other similar, limited benefits as specified in regulations;

(3) Benefits not subject to requirements if offered as independent, noncoordinated benefits:

(A) Coverage only for a specified disease or illness; and

(B) Hospital indemnity or other fixed indemnity insurance; and

(4) Benefits not subject to requirements if offered as separate insurance policy. Medicare supplemental health insurance as defined under Section 1882(g)(1) of the Social Security Act, coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code, and similar supplemental coverage provided to coverage under a group health plan.



§ 23-86-311 - Guaranteed renewability of coverage for employers in the group market.

(a) In General. Except as provided in this section, if a health insurance issuer offers health insurance coverage in the small or large-group market in connection with a group health plan, the issuer must renew or continue in force that coverage at the option of the sponsor of the plan.

(b) General Exceptions. A health insurance issuer may nonrenew or discontinue health insurance coverage offered in connection with a group health plan in the small or large-group market based only on one (1) or more of the following:

(1) Nonpayment of Premiums. The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments;

(2) Fraud. The plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) Violation of Participation or Contribution Rules. The plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules in the case of the small-group market or pursuant to applicable Arkansas law in the case of the large-group market;

(4) Termination of Coverage. The issuer is ceasing to offer coverage in such a market in accordance with subsection (c) of this section and applicable state law;

(5) Movement Outside Service Area. In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with the plan who lives, resides, or works in the service area of the issuer, or in the area for which the issuer is authorized to do business, and, in the case of the small-group market, the issuer would deny enrollment with respect to the plan under § 23-86-312(c)(1)(A);

(6) Association Membership Ceases. In the case of health insurance coverage that is made available in the small or large-group market, as the case may be, only through one (1) or more bona fide associations, the membership of an employer in the association on the basis of which the coverage is provided ceases but only if the coverage is terminated under this subdivision (b)(6) uniformly without regard to any health status-related factor relating to any covered individual;

(7) (A) If a health insurance issuer nonrenews or discontinues group health insurance coverage under subdivision (b)(1) of this section, the health insurance issuer shall provide written notice to the individual employees insured under the group health plan so that the employees will have no fewer than fourteen (14) days to acquire alternative health coverage without loss of creditable coverage due to a break in coverage, as provided under § 23-86-304(d)(4).

(B) The Insurance Commissioner shall determine by rule or regulation the form, content, and timing of the notice under subdivision (7)(A) of this section.

(c) Requirements for Uniform Termination of Coverage. (1) Particular Type of Coverage Not Offered. In any case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the small or large-group market, coverage of this type may be discontinued by the issuer in accordance with Arkansas law in such a market only if:

(A) The issuer provides notice to each plan sponsor provided coverage of this type in such a market and participants and beneficiaries covered under that coverage of the discontinuation at least ninety (90) days prior to the date of the discontinuation of the coverage;

(B) The issuer offers to each plan sponsor provided coverage of this type in such a market the option to purchase all or, in the case of the large-group market, any other health insurance coverage currently being offered by the issuer to a group health plan in such a market; and

(C) In exercising the option to discontinue coverage of this type and in offering the option of coverage under subdivision (c)(1)(B) of this section, the issuer acts uniformly without regard to the claims experience of those sponsors or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for that coverage.

(2) Discontinuance of All Coverage. (A) In General. In any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the small-group market or the large-group market, or both markets in this state, health insurance coverage may be discontinued by the issuer only in accordance with Arkansas law and if:

(i) The issuer provides notice to the Insurance Commissioner and to each plan sponsor and participants and beneficiaries covered under the coverage of the discontinuation at least one hundred eighty (180) days prior to the date of the discontinuation of the coverage; and

(ii) All health insurance issued or delivered for issuance in this state in the market or markets is discontinued and coverage under the health insurance coverage in the market or markets is not renewed.

(B) Prohibition on Market Reentry. In the case of a discontinuation under subdivision (c)(2)(A) of this section in a market, the issuer may not provide for the issuance of any health insurance coverage in the market in this state during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(d) Exception for Uniform Modification of Coverage. At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a product offered to a group health plan:

(1) In the large-group market; or

(2) In the small-group market if, for coverage that is available in such a market other than only through one (1) or more bona fide associations, such a modification is consistent with Arkansas law and effective on a uniform basis among group health plans with that product.

(e) Application to Coverage Offered Only Through Associations. In applying this subsection in the case of health insurance coverage that is made available by a health insurance issuer in the small-group or large-group market to employers only through one (1) or more associations, a reference to "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such an employer.



§ 23-86-312 - Guaranteed availability of coverage for employers in the group market.

(a) Issuance of Coverage in the Small Group Market -- In General. Subject to subsections (b)-(e) of this section, each health insurance issuer that offers health insurance coverage in the small-group market in Arkansas:

(1) Must accept every small employer in Arkansas that applies for that coverage; and

(2) Must accept for enrollment under the coverage every eligible individual as defined in § 23-86-303(8) who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health plan and may not place any restriction which is inconsistent with § 23-86-306 on an eligible individual's being a participant or beneficiary.

(b) Special Rules for Network Plans. (1) In General. In the case of a health insurance issuer that offers health insurance coverage in the small-group market through a network plan, the issuer may:

(A) Limit the employers that may apply for that coverage to those with eligible individuals who live, work, or reside in the service area for the network plan; and

(B) Within the service area of the plan, deny that coverage to the employers if the issuer has demonstrated, if required, to the Insurance Commissioner that:

(i) It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees; and

(ii) It is applying this subsection uniformly to all employers without regard to the claims experience of those employers and their employees and their dependents or any health status-related factor relating to such employees and dependents.

(2) One-Hundred-Eighty-Day Suspension Upon Denial of Coverage. Upon denying health insurance coverage in any service area in accordance with subdivision (b)(1)(B) of this section, an issuer may not offer coverage in the small-group market within the service area in this state for a period of one hundred eighty (180) days after the date the coverage is denied.

(c) Application of Financial Capacity Limits. (1) In General. A health insurance issuer may deny health insurance coverage in the small-group market in Arkansas if the issuer has demonstrated to the commissioner that:

(A) It does not have the financial reserves necessary to underwrite additional coverage; and

(B) It is applying this subdivision (c)(1) uniformly to all employers in the small-group market in Arkansas consistent with applicable Arkansas law and without regard to the claims experience of those employers and their employees and their dependents or any health status-related factor relating to such employees and dependents.

(2) One-Hundred-Eighty-Day Suspension Upon Denial of Coverage. (A) Upon denying health insurance coverage in connection with group health plans in accordance with subdivision (c)(1) of this section, a health insurance issuer in Arkansas may not offer coverage in connection with group health plans in the small-group market in this state for a period of one hundred eighty (180) days after the date the coverage is denied or until the issuer has demonstrated to the commissioner that the issuer has sufficient financial reserves to underwrite additional coverage, whichever is later.

(B) The commissioner may provide for the application of this subsection on a service-area-specific basis.

(d) Exception to Requirement for Failure to Meet Certain Minimum Participation or Contribution Rules -- In General. Subsection (a) of this section shall not be construed to preclude a health insurance issuer from establishing employer contribution rules or group participation rules for the offering of health insurance coverage in connection with a group health plan in the small-group market, as allowed under Arkansas law.

(e) Exception for Coverage Offered Only to Bona Fide Association Members. Subsection (a) of this section shall not apply to health insurance coverage offered by a health insurance issuer if the coverage is made available in the small-group market only through one (1) or more bona fide associations as defined in § 23-86-303(2).



§ 23-86-313 - Disclosure of information.

(a) Disclosure of Information by Health Plan Issuers. In connection with the offering of any health insurance coverage to a small employer, a health insurance issuer:

(1) Shall make a reasonable disclosure to the employer as part of its solicitation and sales materials of the availability of information described in subsection (b) of this section; and

(2) Upon request of such a small employer, provide that information.

(b) Information Described. (1) In General. Subject to subdivision (b)(3) of this section, with respect to a health insurance issuer offering health insurance coverage to a small employer, information described in this section is information concerning:

(A) The provisions of the coverage concerning the issuer's right to change premium rates and the factors that may affect changes in premium rates;

(B) The provisions of the coverage relating to renewability of coverage;

(C) The provisions of the coverage relating to any preexisting condition exclusion; and

(D) The benefits and premiums available under all health insurance coverage for which the employer is qualified.

(2) Form of Information. Information under this section shall be provided to small employers in a manner determined by the Insurance Commissioner to be understandable by the average small employer, and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

(3) Exception. An issuer is not required under this section to disclose any information that is proprietary or trade secret information under applicable law.



§ 23-86-314 - Exclusion of certain plans.

(a) Exception for Certain Small Group Health Plans. The requirements of § 23-86-304, limitation on preexisting conditions, § 23-86-306, prohibiting discrimination based on health status, § 23-86-311, guaranteed renewability, § 23-86-312, guaranteed availability, and § 23-86-313, disclosure of information, of this subchapter shall not apply to any group health plan and health insurance coverage offered in connection with a group health plan for any plan year if, on the first day of the plan year, the plan has fewer than two (2) participants who are current employees.

(b) Limitation on Application of Provisions Relating to Group Health Plans. (1) In General. The requirements of §§ 23-86-304, 23-86-306, and 23-86-311 -- 23-86-313 shall apply with respect to group health plans only:

(A) Subject to subdivision (b)(2) of this section, in the case of a plan that is a nonfederal governmental plan; and

(B) With respect to health insurance coverage offered in connection with a group health plan including such a plan that is a church plan or a governmental plan.

(2) Treatment of Nonfederal Governmental Plans. (A) Election to be Excluded. If the plan sponsor of a nonfederal governmental plan which is a group health plan to which the provisions of §§ 23-86-304, 23-86-306, and 23-86-311 -- 23-86-313 otherwise apply makes an election under this subdivision (b)(2)(A), then the requirements of those sections insofar as they apply directly to group health plans, and not merely to group health insurance coverage, shall not apply to the governmental plans for such a period except as provided in this subsection.

(B) Period of Election. An election under subdivision (b)(2)(A) of this section shall apply:

(i) For a single specified plan year; or

(ii) In the case of a plan provided pursuant to a collective bargaining agreement, for the term of the agreement. An election under subdivision (b)(2)(B)(i) of this section may be extended through subsequent elections under this subdivision (b)(2)(B).

(C) Notice to Enrollees. Under such an election, the plan shall provide for:

(i) Notice to enrollees on an annual basis and at the time of enrollment under the plan of the fact and consequences of such an election; and

(ii) Certification and disclosure of creditable coverage under the plan with respect to enrollees in accordance with § 23-86-304(e).

(c) Exception for Certain Benefits. The requirements of §§ 23-86-304, 23-86-306, and 23-86-311 -- 23-86-313 shall not apply to any group health plan or group health insurance coverage in relation to its provision of excepted benefits described in § 23-86-310(a)(1).

(d) Exception for Certain Benefits if Certain Conditions Met. (1) Limited, Excepted Benefits. The requirements of §§ 23-86-304, 23-86-306, and 23-86-311 -- 23-86-313 shall not apply to any group health plan or group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits described in § 23-86-310(b) if the benefits:

(A) Are provided under a separate policy, certificate, or contract of insurance; or

(B) Are otherwise not an integral part of the plan.

(2) Noncoordinated, Excepted Benefits. The requirements of §§ 23-86-304, 23-86-306, and 23-86-311 -- 23-86-313 shall not apply to any group health plan or group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits described in § 23-86-310(c) if all of the following conditions are met:

(A) The benefits are provided under a separate policy, certificate, or contract of insurance;

(B) There is no coordination between the provision of such benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor; and

(C) The benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

(3) Supplemental Excepted Benefits. The requirements of this subsection shall not apply to any group health plan or group health insurance coverage in relation to its provision of excepted benefits described in § 23-86-310(d) if the benefits are provided under a separate policy, certificate, or contract of insurance.






Subchapter 4 - -- Freedom of Choice Among Health Benefit Plans Act of 1999

§ 23-86-401 - Title.

This subchapter may be cited as the "Freedom of Choice Among Health Benefit Plans Act of 1999".



§ 23-86-402 - Legislative finding.

The General Assembly finds that:

(1) Citizens covered by health benefit plans should have the opportunity to obtain health care services at an affordable price;

(2) The cost of health benefit plans can vary depending upon the kind of arrangement the plan has with providers of health care services;

(3) In order to provide affordable delivery of health care services, health benefit plans which utilize contractual arrangements with providers and encourage quality services at discounted prices should be promoted; and

(4) Citizens should have the option to choose a health benefit plan that covers the services of any qualified health care provider.



§ 23-86-403 - Definitions.

As used in this subchapter:

(1) "Benefit level" means obligation of the health maintenance organization or insurance company under its health benefit plan. The benefit level is actuarially determined considering the copayments, deductibles, and dollar limits of the health benefit plan;

(2) "Covered health care services" means services rendered or products sold by a health care provider within the scope of the provider's license which are covered by a health benefit plan. The term may include hospital, medical, surgical, dental, vision, and pharmaceutical services or products;

(3) "Covered person" means any person on whose behalf a health maintenance organization is obligated to make arrangements for or pay for covered health care service;

(4) "Health benefit plan" means the agreement between an employer, association, state, county, or municipal agency and a health maintenance organization or insurance company which defines the covered services available;

(5) "Health care provider" means a hospital, an ambulatory surgery center, an outpatient psychiatric center, a home health care agency, a skilled nursing facility, or an individual licensed to render covered health care services;

(6) "Limited network plan" means a plan that arranges for or provides reimbursement for covered health care services to covered persons through a limited number of health care providers selected and employed or contracted by the health maintenance organization; and

(7) "Point-of-service plan" means a plan that provides payment of non-emergency, self-referred covered health care services obtained from providers who are not otherwise employed by nor under contract with the health maintenance organization.



§ 23-86-404 - Optional health benefit plans.

(a) A health maintenance organization may offer and issue health benefit plans that reimburse or arrange for covered health care services to covered persons through a limited network plan if:

(1) The health maintenance organization provides itself, or arranges through an insurance company, for an annual option for covered persons to choose a health benefit plan or a point-of-service plan that reimburses or arranges for the covered health care services from any health care provider qualified to render the covered health care services;

(2) The difference in the benefit level of the optional health benefit plan or point-of-service plan shall not exceed twenty-five percent (25%) of the benefit level under the limited benefit plan;

(3) The employer or other group contract holder contracting with the health maintenance organization for a health benefit plan shall provide an equal contribution per covered person regardless of which option the covered person chooses pursuant to the provisions of this subchapter; and

(4) Under the optional health benefit plan or point-of-service plan, the rate of reimbursement for health providers out of the network shall be no higher than the normal and usual and customary rate charged by those out-of-network providers on a regular basis, provided that copayment, coinsurance, and other cost-sharing features may be different for out-of-network providers and in-network providers.

(b) (1) The pricing of the optional health benefit plan or point-of-service plan must provide an expected incurred loss ratio of not less than eighty percent (80%).

(2) The Insurance Commissioner shall promulgate rules and regulations as may be necessary to implement the provisions of this subchapter and to ensure that the price of the option provided in this section bears a reasonable relationship to the costs and benefits of the limited network plan.

(c) This subchapter shall apply to any health benefit plan issued or renewed on or after January 1, 2000.



§ 23-86-405 - Effect of subchapter on pricing.

Nothing in this subchapter shall be construed to prohibit a health maintenance organization from pricing any health benefit plan according to sound actuarial principles.



§ 23-86-406 - Effect of subchapter on coverage of specific services.

Nothing in this subchapter shall be construed to require a health maintenance organization to cover any specific health care service.






Subchapter 5 - -- Small Employer Health Insurance Purchasing Group Act of 2001

§ 23-86-501 - Title.

This subchapter shall be known and cited as the "Small Employer Health Insurance Purchasing Group Act of 2001".



§ 23-86-502 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Eligible employee" means an employee or individual who is a full-time employee of an eligible employer and is qualified to enroll in a health benefit plan offered through a health insurance purchasing group;

(3) "Eligible employer" means an employer employing no more than one hundred ninety-nine (199) eligible employees;

(4) (A) "Employer", "employee", and "dependent", unless otherwise defined in this section, shall have the meanings applied to the terms with respect to the coverage under the laws of the state relating to the coverage and the issuer.

(B) "Employer" includes a self-employed individual;

(5) "Full time" means employees working at least thirty (30) hours per week for an eligible employer;

(6) "Health benefits plan" means a group plan, group policy, or group contract for health care services, issued or delivered by a health insurance purchasing group health carrier, excluding plans, policies, or contracts providing health care benefits or health care services pursuant to Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., the Public Employee Workers' Compensation Act, § 21-5-601 et seq., and the no-fault medical and hospital benefit requirements under § 23-89-202;

(7) "Health insurer" means an insurer licensed to transact group accident and health insurance in this state;

(8) "Health maintenance organization" means a health maintenance organization as defined in § 23-76-102 that is licensed to transact business in this state as a health maintenance organization under § 23-76-107;

(9) "Health insurance purchasing group" means a health insurance purchasing group meeting the requirements of this subchapter;

(10) "Health insurance purchasing group health carrier" means a health insurer, health maintenance organization, or hospital and medical service organization;

(11) "Hospital and medical service corporation" means a hospital and medical service corporation as defined in § 23-75-101 that is licensed to transact business in this state as a hospital and medical service corporation under § 23-75-107;

(12) "Large group" means a combination of two (2) or more eligible employers belonging to a health insurance purchasing group;

(13) "Member" means an individual enrolled for health benefits coverage in a health insurance purchasing group;

(14) "Purchaser" means an eligible employer that has contracted with a health insurance purchasing group for the purchase of health benefits coverage;

(15) (A) (i) "State-mandated health benefits" means coverages for health care services or benefits required by state law or state regulations requiring the reimbursement or utilization related to a specific health illness, injury, or condition of the covered person or the inclusion of a specific category of licensed health care practitioner to be provided to the covered person in a health benefits plan for a health-related condition of a covered person.

(ii) However, for the purposes of the options provided by this subchapter, state-mandated health benefits that may be excluded, in whole or in part, shall not include any health care services or benefits that were mandated by Acts 1971, No. 34.

(B) "State-mandated health benefits" does not mean standard provisions or rights required to be present in a health benefit plan pursuant to state law or state regulations unrelated to a specific health illness, injury, or condition of the insured, including, but not limited to, those related to continuation of benefits in § 23-86-114, or entitlement to a conversion policy under § 23-86-115; and

(16) "Total eligible employees" means five hundred (500) or more eligible employees.



§ 23-86-503 - Health insurance purchasing group organization requirements.

(a) Each health insurance purchasing group shall be a nonprofit corporation operated under the direction of a board of directors that is composed of five (5) representatives of eligible employers.

(b) (1) (A) Each health insurance purchasing group shall be composed of at least five hundred (500) eligible employees from one (1) or more eligible employers.

(B) However, a health insurance purchasing group shall have twelve (12) months from the time of formation to reach the level of five hundred (500) eligible employees.

(C) At the time of formation, the health insurance purchasing group shall have at least one hundred (100) eligible employees.

(2) (A) Upon the failure of a health insurance purchasing group to maintain the required size restrictions described in this subsection, the health insurance purchasing group shall notify the Insurance Commissioner in writing that the health insurance purchasing group does not comply with the size requirements under subdivision (b)(1) of this section.

(B) The health insurance purchasing group may then continue to operate the health benefits plan for its members but shall comply within sixty (60) calendar days with the size requirements of this section or within a time period as determined by the commissioner.

(C) Upon the failure of the health insurance purchasing group to maintain size requirements as required under this section, after sixty (60) calendar days or after the time period determined by the commissioner, the health insurance purchasing group may then be terminated following notice and hearing before the commissioner.

(c) (1) (A) Subject to the provisions of this subchapter, a health insurance purchasing group shall permit any eligible employer that meets the membership requirements of the health insurance purchasing group to contract with the health insurance purchasing group for the purchase of a health benefits plan for its eligible employees and dependents of those eligible employees.

(B) The health insurance purchasing group may not vary conditions of eligibility, including premium rates and membership fees, for any employer meeting the membership requirements of the health insurance purchasing group, nor may it vary conditions of eligibility for any employee to qualify for a health insurance purchasing group health benefits plan offered to the eligible employer by the group health insurance purchasing group.

(2) (A) A contract shall provide that the purchaser agrees not to obtain or sponsor a health benefits plan on behalf of any eligible employees and their dependents other than through the health insurance purchasing group.

(B) Subdivision (c)(2)(A) of this section shall not be construed to apply to an eligible individual who resides in an area for which no coverage is offered by a health insurance purchasing group health carrier.

(3) (A) (i) Under rules established to carry out this subchapter with respect to an eligible employer that has a purchaser contract with a health insurance purchasing group, individuals who are eligible employees of an eligible employer may enroll for a health benefits plan offered by a health insurance purchasing group health carrier.

(ii) This may include coverage for dependents of the enrolling employees if this coverage is offered.

(B) The employees may enroll for health benefits provided through their employer's contract with a health insurance purchasing group.

(4) A health insurance purchasing group shall not deny enrollment as a member to an individual who is an eligible employee or dependent of an employee qualified to be enrolled based on health status-related factors except as may be permitted by law.

(5) In the case of members enrolled in a health benefits plan offered by a health insurance purchasing group health carrier, the health insurance purchasing group shall provide for an annual open enrollment period of thirty (30) calendar days during which the members may change the coverage option in which the members are enrolled.

(6) (A) Nothing in this subsection shall preclude a health insurance purchasing group from establishing rules of employee eligibility for enrollment and reenrollment of members during the annual open enrollment period under subdivision (c)(5) of this section.

(B) The rules shall be applied consistently to all purchasers and members within the health insurance purchasing group and shall not be based in any manner on health status-related factors and shall not conflict with sections of this subchapter.

(d) (1) Each health insurance purchasing group shall annually file with the commissioner a description of its:

(A) Plan of operation, including each of the products it intends to sell;

(B) Marketing methods and materials; and

(C) Membership and disclosure requirements or other information as required by the commissioner through rules and regulations.

(2) The plan of operation filed with the commissioner by the health insurance purchasing group pursuant to this subsection shall be deemed approved sixty (60) calendar days after the date of filing unless additional time is requested by the commissioner to review the plan.

(e) Each health insurance purchasing group shall be considered a large group for purposes of application of the Arkansas Insurance Code to the activities and health benefit plans of the health insurance purchasing group unless stated otherwise in this subchapter.

(f) No purchaser, health insurance purchasing group, health maintenance organization, or health insurer providing coverage to a health insurance purchasing group shall be subject to any provisions in § 26-57-601 et seq. for insurance premiums collected for health benefit plans of health insurance purchasing groups.



§ 23-86-504 - Health insurance purchasing group health benefits coverage requirements.

(a) (1) In conjunction with a health insurance purchasing group health carrier, each health insurance purchasing group that offers health benefit plans to small employers as defined by § 23-86-303 shall guarantee the availability of coverage to small employers as required by § 23-86-312(a).

(2) All health benefit plans provided through a health insurance purchasing group shall be offered at rates, including employer's and employees' share, on a policy-specific or product-specific basis that may vary only as permitted under law.

(b) Subject to subsection (c) of this section, a health insurance purchasing group shall not offer a health benefits plan that unfairly discriminates against eligible employees.

(c) Nothing in this subchapter shall be construed as requiring a health insurance purchasing group health carrier to provide coverage outside the service area of the insurer or organization.

(d) Each health insurance purchasing group shall provide a health benefits plan only through contracts with health insurance purchasing group health carriers and shall not assume insurance risk with respect to the coverage.

(e) Except as provided in this subchapter, the health insurance purchasing group may provide a health benefits plan in whole or in part, not subject to state-mandated health benefits, except those required in the Arkansas Health Insurance Portability and Accountability Act of 1997, § 23-86-301 et seq.

(f) The health insurance purchasing group shall offer at least two (2) types of plans including one (1) plan providing a choice of deductibles with state-mandated health benefits.

(g) The health insurance purchasing group may also offer a health benefits plan not subject to state-mandated health benefits that does not contain standard provisions or rights required to be present in a health benefits plan pursuant to law or regulations unrelated to a specific health illness, injury, or condition of the insured, for the provisions as may be determined by rules and regulations of the Insurance Commissioner.

(h) (1) Every health benefits plan offered through a health insurance purchasing group shall:

(A) Be underwritten by a health insurance purchasing group health carrier that:

(i) Is licensed or otherwise regulated under state law;

(ii) Meets all applicable state standards relating to consumer protection, including, but not limited to, state solvency and market conduct; and

(iii) Offers the coverage under a contract with the health insurance purchasing group;

(B) Be approved or otherwise permitted to be offered under law;

(C) Provide full portability of creditable coverage for individuals who remain members of the same health insurance purchasing group, notwithstanding that they change the eligible employer through which they are members; and

(D) Comply with the provisions of the Arkansas Insurance Code in their sales and solicitation of insurance, including, but not limited to, the Trade Practices Act, § 23-66-201 et seq., and the requirements of §§ 23-64-201 and 23-64-102(1) that all insurance must be sold by an agent licensed by the State Insurance Department.

(2) (A) Any agent referenced in subdivision (h)(1)(D) of this section shall be required to obtain at least two (2) hours of continuing education on a health insurance purchasing group or the plans the health insurance purchasing group sponsors each year, or both.

(B) The requirement in subdivision (h)(2)(A) of this section shall be considered as part of the continuing education requirements provided in § 23-64-301 and shall not preempt or conflict with the provision.

(i) A health insurance purchasing group shall be exempt from the requirements of § 23-86-201 et seq.

(j) Nothing in this subchapter shall be construed as precluding a health insurance purchasing group health carrier from offering a health benefits plan through a health insurance purchasing group by establishing premium discounts for members or from modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention, so long as the programs are agreed to in advance by the health insurance purchasing group and comply with all other provisions of this subchapter and do not discriminate among similarly situated members.



§ 23-86-505 - Notice requirements.

In each sale of a health benefits plan to a proposed eligible employer through a health insurance purchasing group in which the health insurance purchasing group offers an option to an eligible employer to obtain a health benefits plan that, either in whole or in part, does not provide state-mandated health benefits or does not contain standard provisions as may be determined by rules and regulations of the Insurance Commissioner, the health insurance purchasing group, after the employer has selected its health benefit plan, shall provide to each eligible employee of the employer a written notice, in a form and manner as prescribed by rule or regulation promulgated by the commissioner, that one (1) or more mandated benefits are not included in the health benefit plan.



§ 23-86-506 - Health insurance purchasing group administrative services to members.

(a) (1) Each health insurance purchasing group may provide administrative services for its members.

(2) The services may include, but are not limited to, accounting, billing, enrollment information, and employee coverage status reports.

(b) The health insurance purchasing group may delegate or contract its billing and other administrative duties to a third-party administrator as defined under § 23-92-201 in compliance with the Arkansas Insurance Code.

(c) Nothing in this section shall be construed as preventing a health insurance purchasing group from serving as an administrative service organization to any entity.

(d) (1) Each health insurance purchasing group shall collect and disseminate or arrange for the collection and dissemination of consumer-oriented information on the scope, cost, and enrollee satisfaction of all coverage options offered through the health insurance purchasing group to its members.

(2) The information shall be defined by the health insurance purchasing group and shall be in a manner appropriate to the type of coverage offered.

(3) To the extent practicable, the information shall include information on provider performance, locations, and hours of operation of providers, outcomes, and similar matters.

(4) Nothing in this section shall be construed as preventing the dissemination of the information or other information by the health insurance purchasing group or by the health care insurer, health maintenance organization, or organization through electronic or other means.

(e) The contract between a health insurance purchasing group and a health insurance purchasing group health carrier shall provide that the health insurance purchasing group may collect premiums on behalf of the issuer for coverage, less a predetermined administrative charge negotiated by the health insurance purchasing group and the issuer.



§ 23-86-507 - Filing and form filing requirements.

Each health insurance purchasing group shall file forms as may be described by rules and regulations of the Insurance Commissioner.



§ 23-86-508 - Prevention of conflicts of interest.

(a) A member of a board of directors of a health insurance purchasing group shall not serve as an employee or paid consultant to the health insurance purchasing group but may receive reasonable reimbursement for travel expenses for purposes of attending meetings of the board or committees thereof.

(b) An individual is not eligible to serve in a paid or unpaid capacity on the board of directors of a health insurance purchasing group or as an employee of the health insurance purchasing group if the individual is employed by, represents in any capacity, owns, or controls any ownership interest in an organization from whom the health insurance purchasing group receives contributions, grants, or other funds, unless the organization has purchased a contract for coverage through the health insurance purchasing group.

(c) (1) An individual who is serving on a board of directors of a health insurance purchasing group as a representative described in subsection (b) of this section shall not be employed by or affiliated with a health insurance purchasing group health carrier.

(2) As used in subdivision (c)(1) of this section, "affiliated" does not include membership in a health benefits plan or the obtaining of health benefits coverage offered by a health insurance purchasing group health carrier.



§ 23-86-509 - Health insurance purchasing group operations and coordination.

(a) Nothing in this subchapter shall be construed as preventing one (1) or more health insurance purchasing groups serving different areas, whether or not contiguous, from providing for some or all of the following through a single administrative organization or otherwise:

(1) Coordinating the offering of the same or similar health benefits coverage in different areas served by the different health insurance purchasing groups; or

(2) Providing for crediting of deductibles and other cost-sharing for individuals who are provided a health benefits plan through the health insurance purchasing group or affiliated health insurance purchasing group after:

(A) A change of eligible employers through which the coverage is provided; or

(B) A change in place of employment to an area not served by the previous health insurance purchasing group.

(b) Nothing in this subchapter shall be construed as precluding a health insurance purchasing group from providing for adjustments in amounts distributed among the health insurance purchasing group health carrier offering a health benefits plan through the health insurance purchasing group, based on factors such as the relative health care risk of members enrolled under the coverage offered by the different issuers.

(c) Nothing in this subchapter shall be construed as precluding a health insurance purchasing group from establishing minimum participation and contribution rules for eligible employers that apply to become purchasers in the health insurance purchasing group, so long as the rules are applied uniformly for all health insurance purchasing group health carriers.



§ 23-86-510 - Premium rates.

(a) The health insurance purchasing group may determine what rating characteristics it will allow in the health benefit plan, including, but not limited to, age, sex, industry, geography, or health.

(b) If health is used as a rating characteristic, then the rates for the size groups two (2) through twenty-five (25) will be subject to the small group rating law as required in § 23-86-201 et seq. but may be considered separate from any small groups sold outside the health insurance purchasing group.



§ 23-86-511 - Regulations.

The Insurance Commissioner may promulgate regulations necessary to implement the provisions of this subchapter.



§ 23-86-512 - Health insurance purchasing group health carrier market.

No health insurance purchasing group health carrier shall be required to offer health insurance purchasing group health benefits plans or health benefits plans not subject to state-mandated health benefits to nonhealth insurance purchasing group organizations, associations, or employer groups, including, but not limited to, the small employer health insurance group marketplace in this state.









Chapter 87 - Model Act for the Regulation of Credit Life Insurance and Credit Disability Insurance

§ 23-87-101 - Title.

This chapter may be cited as the "Model Act for the Regulation of Credit Life Insurance and Credit Disability Insurance".



§ 23-87-102 - Purpose.

The purpose of this chapter is to promote the public welfare by regulating credit life insurance and credit disability insurance.



§ 23-87-103 - Definitions.

For the purpose of this chapter, unless the context otherwise requires:

(1) "Credit disability insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

(2) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction for a period of time not to exceed ten (10) years;

(3) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of the lender, vendor, or lessor;

(4) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction; and

(5) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.



§ 23-87-104 - Scope.

All life insurance and all disability insurance sold in connection with loans or other credit transactions shall be subject to the provisions of this chapter, except insurance sold in connection with a loan or other credit transaction of more than ten (10) years' duration.



§ 23-87-105 - Construction.

(a) Nothing in this chapter is intended to prohibit or discourage reasonable competition.

(b) The provisions of this chapter shall be liberally construed.



§ 23-87-106 - Penalties.

(a) In addition to any penalty provided by law, any person who violates an order of the Insurance Commissioner after it has become final, and while the order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the State of Arkansas a sum not to exceed two hundred fifty dollars ($250) which may be recovered in a civil action. However, if violation is found to be willful, the amount of the penalty shall be a sum not to exceed one thousand dollars ($1,000).

(b) (1) In the commissioner's discretion, the commissioner may also revoke or suspend the license or certificate of authority of the person guilty of any violation as set out in subsection (a) of this section.

(2) The order for suspension or revocation shall be subject to judicial review as provided in § 23-61-307.



§ 23-87-107 - Policy forms.

Credit life insurance and credit disability insurance shall be issued only in the following forms:

(1) Individual policies of life insurance issued to debtors on the term plan;

(2) Individual policies of disability insurance issued to debtors on a term plan, or disability provisions in individual life policies to provide coverage;

(3) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan; and

(4) Group policies of disability insurance issued to creditors on a term plan insuring debtors, or disability provisions in group life policies to provide coverage.



§ 23-87-108 - Amount.

(a) Credit Life Insurance. The amount of credit life insurance shall not exceed the original amount of the indebtedness and any interest included therein.

(b) Credit Disability Insurance. The amount of periodic indemnity payable by credit disability insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of indebtedness and shall not exceed the original indebtedness and any interest included therein divided by the number of periodic installments.



§ 23-87-109 - Term.

(a) (1) Subject to acceptance by the insurer, the term of any credit life insurance or credit disability insurance shall commence on the date when the debtor becomes obligated to the creditor.

(2) However, when a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to that indebtedness shall commence on the effective date of the policy.

(b) The term of the insurance shall not extend more than fifteen (15) days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor.

(c) If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness.

(d) In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in § 23-87-113.



§ 23-87-110 - Provisions of policies and certificates of insurance.

(a) All credit life insurance and credit disability insurance sold shall be evidenced by an individual policy or, in the case of group insurance, by a certificate of insurance. The individual policy or group certificate of insurance shall be delivered to the debtor.

(b) In addition to other requirements of law, each individual policy or group certificate of credit life insurance and credit disability insurance shall set forth the name and home office address of the insurer, the identity by name or otherwise of the person or persons insured, the rate or amount of payment, if any, by the debtor separately in connection with credit life insurance and credit disability insurance, and a description of the coverage, including any exceptions, limitations, or restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, whenever the amount of insurance may exceed the unpaid indebtedness, that any excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his or her estate.

(c) (1) An individual policy, group certificate of insurance for credit life insurance and credit disability insurance, or a related form or document delivered to the debtor shall fully disclose to the debtor that purchase of credit life insurance and credit disability insurance is voluntary and is not required as a condition for the extension of credit.

(2) A credit life insurance and credit disability insurance policy or related form or document shall be filed with and approved by the Insurance Commissioner before it may be used in this state.

(3) (A) The commissioner's approval of a credit life insurance and credit disability policy or related form or document shall be prima facie evidence that the language of the policy is not contrary to the Arkansas Insurance Code.

(B) There shall be no private cause of action challenging the validity or propriety of a policy or related form approved by the commissioner.

(C) Any action or process challenging or questioning the validity of a credit life insurance and credit disability policy or related form approved by the commissioner shall be brought only in the State Insurance Department under applicable provisions of the Arkansas Insurance Code or under procedures established by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) The sale of credit life insurance or credit disability insurance shall not create a fiduciary relationship between the insurer and the insured.

(e) The insured's signature on an individual policy or group certificate of insurance of credit life insurance and credit disability insurance or a related document provided to the insured, evidencing the insured's election to purchase insurance in connection with a loan, shall be prima facie evidence of the insured's voluntary election to purchase the insurance.



§ 23-87-111 - Delivery of policy or certificate.

(a) The individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as provided in subsection (b) of this section.

(b) (1) If the individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for the policy or a notice of proposed insurance signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the amount of payment by the debtor separately in connection with credit life insurance and credit disability insurance coverage, and a brief description of the coverage provided or to be provided shall be delivered to the debtor at the time the indebtedness is incurred.

(2) The copy of the application for or notice of proposed insurance shall refer exclusively to insurance coverage and shall be separate and apart from the loan, sale, or other credit statement of account, instrument, or agreement unless the information required by this section is prominently set forth therein.

(3) Upon approval of the application, if any, or acceptance of the insurance and within thirty (30) days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor.

(4) The application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as of the date the indebtedness is incurred.

(5) The insurer may rely upon the representations in the application regarding the health and employment of the applicant without further investigation or examination of the debtor.

(6) If credit life insurance or credit disability insurance is rescinded due to material misrepresentation on the part of the insured, the insured shall be entitled to a full refund of the premium paid.



§ 23-87-112 - Filing, approval, and withdrawal of policies, certificates, notices, etc.

(a) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, binders, endorsements, and riders shall be filed with the insurance commissioner in the state in which the policy is issued.

(b) Within thirty (30) days after the filing of all policies, certificates of insurance, notices of proposed insurance, applications for insurance, binders, endorsements, and riders, in addition to other requirements of law, the commissioner may disapprove the form if the table of premium rates charged or to be charged appears by reasonable assumptions to be excessive in relation to benefits or if it contains provisions that are unjust, unfair, inequitable, misleading, or deceptive or encourage misrepresentation of the policy.

(c) (1) If the commissioner notifies the insurer that the form does not comply with this section, it is unlawful thereafter for the insurer to issue or use the form.

(2) In the notice, the commissioner shall specify the reason for his or her disapproval and state that a hearing will be granted within twenty (20) days after request in writing by the insurer.

(3) No policy, certificate of insurance, notice of proposed insurance and no application, binder, endorsement, or rider shall be issued or used until the expiration of thirty (30) days after it has been so filed unless the commissioner gives his or her prior written approval thereto.

(d) At any time after a hearing, of which not less than twenty (20) days' written notice was given to the insurer, the commissioner may withdraw his or her approval of any form on any such grounds.

(e) It is not lawful for the insurer to issue the forms or use them after the effective date of the withdrawal of approval.

(f) Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review.



§ 23-87-113 - Premiums and refunds.

(a) (1) Each insurer issuing credit life insurance or credit disability insurance shall file with the Insurance Commissioner its schedules of premium rates for use in connection with the insurance.

(2) Any insurer may revise the schedule from time to time and shall file the revised schedules with the commissioner.

(3) No insurer shall issue any credit life insurance policy or credit disability insurance policy for which the premium rate exceeds that determined by the schedules of the insurer as then on file with the commissioner.

(4) The commissioner may require the filing of the schedule of premium rates for use in connection with and as a part of the specific policy filings as provided by § 23-87-112.

(5) (A) The commissioner shall have exclusive jurisdiction to approve all credit life insurance and credit disability insurance rates, policies, group certificates of insurance and related notices, applications, binders, endorsements, and riders issued in this state.

(B) Rates regarding credit life insurance or credit disability insurance that have been promulgated or approved by the commissioner are deemed to be valid unless changed under the Arkansas Insurance Code or the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(C) (1) There shall be no private cause of action for challenging credit life insurance or credit disability insurance rates that have been promulgated or approved by the commissioner.

(2) Any action or process challenging or questioning the validity of credit life insurance and credit disability rates approved by the commissioner shall be brought only in the State Insurance Department under applicable provisions of the Arkansas Insurance Code or under procedures established by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) Each individual policy, group certificate, or notice of proposed issuance of credit life insurance and credit disability insurance shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of premium due shall be paid or credited promptly to the person entitled thereto. However, the commissioner shall prescribe a minimum refund, and no refund that would be less than the minimum need be made.

(2) (A) The formula to be used in computing refunds shall be filed with the commissioner.

(B) The Rule of 78s is a permissible method of computing refunds for reducing term credit life insurance or reducing credit disability insurance on which the insurance charges to the debtor are paid in a single sum.

(C) The formula used for computing refunds shall be disclosed in the policy or group certificate of insurance.

(3) (A) The commissioner shall have the exclusive jurisdiction to promulgate or approve methods of computing refunds of unearned premiums.

(B) Any formula or method used or approved by the commissioner for determining the return of unearned premium under this section shall be deemed to be fair and reasonable.

(C) (i) There shall be no private cause of action to challenge any method of refunding unearned premium that has been promulgated or approved by the commissioner under this section.

(ii) Any action or process challenging or questioning the method of refunding an unearned credit life insurance and credit disability premium that has been approved by the commissioner shall be brought only in the department under applicable provisions of the Arkansas Insurance Code or under procedures established by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(c) If a creditor requires a debtor to make a payment in connection with credit life insurance or credit disability insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account.



§ 23-87-114 - Issuance of policies.

All policies of credit life insurance and credit disability insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business therein and shall be issued only through holders of licenses issued by the Insurance Commissioner.



§ 23-87-115 - Claims.

(a) All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(b) All claims shall be paid by check or draft of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant, to one specified.

(c) No plan or arrangement shall be used whereby any person, firm, or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims, except that a group policyholder, by arrangement with the group insurer, may draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.



§ 23-87-116 - Debtor's choice of insurer as additional security.

When credit life insurance or credit disability insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or her or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.



§ 23-87-117 - Compensation limited.

(a) (1) In order to assure that the premium rates charged or to be charged for credit life or credit disability insurance are reasonable in relation to benefits provided, the Insurance Commissioner, after due notice and hearing, may issue rules and regulations establishing the maximum compensation payable to an agent, a broker, or a creditor or any affiliate, associate, subsidiary, director, officer, employee, or other representative of or for the creditor for writing or handling the insurance, including commission, dividends, premium adjustments, policy writing fees, underwriting gain, or any compensation or remuneration in whatever form.

(2) An insurer may disclose the amount of commission or compensation payable to an agent, broker, or creditor under this section.

(b) Provided, the term "compensation" as defined and used in this section shall not be deemed to include reinsurance premiums paid to, or underwriting profits generated by, an insurer or reinsurer owned by, controlled by, or under common control with a credit insurer, an agent, broker, creditor, group of creditors, or any affiliate, associate, subsidiary, director, officer, employee, or other representative of, or for such a credit insurer, creditor, or group of creditors, on accounts in existence with such an insurer or reinsurer on January 17, 1989, that have been registered with the commissioner within twenty (20) days of July 3, 1989, in accordance with pertinent rules and regulations promulgated by the commissioner.

(c) Provided further, any and all payments to all direct and indirect successors in interests whether through purchase, gift, devise, or otherwise, related to all accounts registered under this section shall also not be deemed compensation.



§ 23-87-118 - Enforcement.

(a) After notice and hearing, the Insurance Commissioner may issue such rules and regulations as the commissioner deems appropriate for the supervision of this chapter.

(b) (1) Whenever the commissioner finds that there has been a violation of this chapter or any rules or regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person licensed by the commissioner, the commissioner shall set forth the details of his or her findings together with an order for compliance by a specified date.

(2) The order shall be binding on the insurer and other person licensed by the commissioner on the date specified unless sooner withdrawn by the commissioner or a stay thereof has been ordered by a court of competent jurisdiction.



§ 23-87-119 - Judicial review.

Any party to the proceeding affected by an order of the Insurance Commissioner shall be entitled to judicial review by following the procedure set forth in § 23-61-307.






Chapter 88 - Property Insurance

Subchapter 1 - -- General Provisions

§ 23-88-101 - Valued policy law.

(a) In case of a total loss by fire or natural disaster of the property insured, a property insurance policy other than for flood and earthquake insurance shall be held and considered to be a liquidated demand against the company taking the risk for the full amount stated in the policy or the full amount upon which the company charges, collects, or receives a premium.

(b) However, the provisions of this section shall not apply to personal property or detached or appurtenant structures.



§ 23-88-102 - Paying costs of volunteer fire department services.

(a) The amount charged by a volunteer fire department for the cost of its services in responding to a fire on or an emergency call concerning the property of a nonmember within its district shall not exceed an amount equal to the fair market value of the service rendered, except that a claim for services in responding to a fire involving only personal property shall be allowed only for personal property of nonmembers, and the claimed amount shall not exceed five hundred dollars ($500).

(b) (1) When a volunteer fire department responds to a fire occurring or responds to a 911 or other fire emergency call within its district and the property that is the subject of the alarm is owned by a nonmember and insured in case of any damage resulting from a fire, the insurance company insuring the property against loss shall pay to the volunteer fire department the fair market value of its services from the insurance proceeds.

(2) Notice to both the insurance company and to the insured nonmember by the volunteer fire department for its costs of services shall be by certified mail within thirty (30) days after the date of the services rendered.

(c) (1) (A) In the event a nonmember desires to contest an assessment, the nonmember may notify the fire department board of his or her objection to the assessment, and the fire department board shall file a civil suit in the nearest district court within ten (10) days asking for the amount claimed by the fire department.

(B) The district court shall give a hearing on the matter within ten (10) days to determine if the amount claimed is fair compensation for the services rendered.

(2) If the amount of the assessment is contested in district court, the fire department shall immediately notify the insurer of the nonmember's property by certified mail, and the insurer shall upon notification pay into the registry of the court an amount equal to the assessment made by the volunteer fire department for fire services.

(d) The insurer shall not be liable for any amount of money that exceeds the face amount of the policy unless the provisions of the policy provide otherwise.



§ 23-88-103 - Rate credits or reduced rates in rural fire protection districts or areas.

(a) (1) It is found and determined by the General Assembly that:

(A) Rural fire protection districts are beneficial to all property owners in the districts;

(B) Many of the districts are financed wholly or in part by dues or subscription payments made by members of the district;

(C) Some owners of property in the districts fail or refuse to become members of and pay the dues or subscription charges to the district and that under present law insurance companies are permitted to give nonmember property owners the same rate credit as is granted to paying members of the district; and

(D) The giving of equal rate credit to paying and nonpaying property owners in the district is most inequitable and should be corrected.

(2) Therefore, it is the intent and purpose of this section to prohibit insurers from giving nonpaying property owners in rural fire protection districts the rate credit given paying members of the district.

(b) Any property or casualty insurance company which gives any rate credit or any special reduced rates on risks located in a rural fire protection district or in any area protected by a rural fire department, which district or department is wholly or partially funded by assessments, dues, or subscription payments paid by owners of property located in the district or property owners who are members of an association supporting the rural fire department, shall give the rate credit or reduced rate only on risks insured by persons who pay the appropriate assessment, dues, or subscription payments for support of the district or department.

(c) (1) (A) It is unlawful for any insurance agent or company to knowingly write an initial policy of fire insurance coverage on any risk located in a rural fire protection district or in any area protected by a rural fire department at any special reduced rate or with any rate credit based on the location of the risk in such a district or area without having first obtained from the insured or from the fire department providing service in the district or area evidence showing that a current assessment, dues, or subscription payments for the property to be insured have been paid to the fire department serving the area in which the insured property is located.

(B) The evidence required by the insurer may be, but is not limited to, a receipt, cancelled check, or other valid proof of payment provided by the insured.

(2) (A) If any agent is found by the Insurance Commissioner to have violated the provisions of this subsection, the agent shall be liable for an administrative penalty of one hundred dollars ($100) for the first violation and five hundred dollars ($500) for the second violation.

(B) For any subsequent violation, the agent shall be liable for an administrative penalty of five hundred dollars ($500) plus an amount equal to the difference between the amount of the premium actually charged on the particular policy involved based on the special rate and the amount of premium which would have been charged if the special rate had not been applied.



§ 23-88-104 - Fire protection to be considered in property insurance rating plans.

When making a rate or rule filing, an insurer shall include an impact statement concerning the filing's effect on fire protection in the affected area unless the insurer utilizes a public protection classification system maintained by a licensed advisory organization.



§ 23-88-105 - Notice required prior to expiration of property insurance policy.

(a) Except for nonpayment of premium, the insurer shall give either a written notice of nonrenewal or an offer of renewal at least thirty (30) days prior to the expiration of the policy's existing term.

(b) The insurer shall send the insured a written notice and the insurance producer written or electronic notice of the offer of renewal under subsection (a) of this section, indicating the new premium and providing a description of any change in deductible or policy provision in the renewal policy.






Subchapter 2 - -- Antiarson Applications

§ 23-88-201 - Purpose.

The purpose of this subchapter is to promote the public welfare by reducing the loss of life and fire damage to property caused by the crime of arson by requiring insurance companies to secure antiarson applications from applicants for new policies of property insurance containing information to control the incidence of arson fraud.



§ 23-88-202 - Definition.

As used in this subchapter, "antiarson application" means any application for insurance covering the peril of fire that includes certain questions which shall be answered by the applicant in addition to the basic information normally supplied to an insurer by an applicant.



§ 23-88-203 - Issuance of policy or renewal of contract prior to July 4, 1983.

(a) "Insurance policy" and "contract" shall not be construed to mean a property insurance policy issued prior to July 4, 1983, or contract that is being renewed.

(b) However, assignment of the policy or contract because of the transfer of a major financial interest in the insured real property shall require completion of an antiarson application if otherwise required by this subchapter.



§ 23-88-204 - Penalty.

Any insurer willfully violating the provisions of this subchapter shall be subject to a fine imposed by the Insurance Commissioner of not more than five hundred dollars ($500).



§ 23-88-205 - Promulgation of form by Insurance Commissioner.

(a) In promulgating the antiarson application form, the Insurance Commissioner shall consider generally recognized two-tier application forms. If the initial first-tier application elicits certain predesignated answers, then the administration of a second-tier supplementary application shall be mandatory.

(b) The two-tier application shall secure the disclosure of information, including, but not limited to:

(1) The name and address of the applicant and any mortgagees and any other parties who have an ownership interest in the property;

(2) The amount of insurance requested and the method of valuation used to establish the amount of insurance;

(3) The dates and selling prices of the property in all real estate transactions involving the property during the last three (3) years;

(4) The applicant's loss history over the last five (5) years with regard to any property in which he or she held an equity interest or a mortgage and when any loss exceeded one thousand dollars ($1,000) in damages;

(5) All taxes unpaid or overdue for one (1) or more years and any mortgage payments overdue by three (3) months or more;

(6) All current violations of fire, safety, health, building, or construction codes on the property to be insured; and

(7) The present occupancy of the structure.



§ 23-88-206 - Mandatory use.

(a) The use of the antiarson application shall be mandatory for commercial monoline fire policies, designated occupancies, and designated areas of the state, based upon a finding by the Insurance Commissioner, after a public hearing, that the commercial monoline fire policies, the designated occupancies, and the areas of the state have an abnormally high incidence of arson.

(b) However, if the commissioner desires to extend the application of this subchapter to other than commercial monoline fire policies, he or she must first find, after public hearing, that the properties insured through those other types of policies are especially prone to arson.

(c) Designation of any area of the state under this subchapter shall not be deemed a valid reason for refusal to write, for termination, or for nonrenewal of any policy or contract of insurance.



§ 23-88-207 - Requirement to enter into insurance contract.

(a) No insurer may enter into a contract to insure any building, except one (1) to four (4) family owner-occupied dwellings, against the peril of fire to be issued after July 4, 1983, unless the insurer first receives an antiarson application signed and affirmed by the insured, if required by the Insurance Commissioner in accordance with the provisions of this subchapter.

(b) (1) Any antiaarson application required by this subchapter shall be deemed a material part of the insurance policy to which the application pertains.

(2) A material misrepresentation shall be deemed grounds to rescind the insurance policy.



§ 23-88-208 - Notification of change in information.

(a) Policyholders shall notify their insurer of any change in the information contained in the antiarson application, within a period of time to be specified.

(b) A material failure to notify or a material misrepresentation in the notification shall be deemed grounds to rescind the insurance policy.



§ 23-88-209 - Alternative applications.

(a) The Insurance Commissioner may not mandate the use of any applications other than the antiarson application as defined in § 23-88-202. However, the commissioner may mandate alternative antiarson applications pursuant to a finding after a public hearing that:

(1) There exist certain types of policies, certain classes of property, and certain geographic areas of the state which have abnormally high incidences of arson;

(2) The antiarson application described in §§ 23-88-202, 23-88-203, 23-88-205, and 23-88-206 was implemented as respects such types of insurance policies, such classes of property, and areas of the state pursuant to the provisions of this subchapter; and

(3) The use of the antiarson application pursuant to this subchapter failed to substantially decrease the arson problems for those types of insurance policies, classes of property, and geographic areas.

(b) Alternative antiarson applications may be mandated only for the types of insurance policies, types of occupancies, and the areas of the state which would be permissible subjects for the antiarson application authorized by this subchapter.



§ 23-88-210 - Termination of policies or contracts.

(a) Despite any other provision of law which limits the time for termination of insurance policies to the contrary, an insurer may terminate any policy or contract of insurance when the antiarson application or any alternative antiarson application, as provided in § 23-88-209, is required at any time within ninety (90) days from the insurer's acceptance of the applications.

(b) The notice of cancellation to the insured shall contain the specific reasons for the termination of the policy, provided that the reasons are not otherwise prohibited by law.






Subchapter 3 - -- Rural Risk Underwriting

§ 23-88-301 - Legislative intent.

It is declared by the General Assembly of the State of Arkansas that adequate insurance upon property in the rural areas is necessary to the economic welfare of the state and that while the need for such insurance is increasing, the market for it is not adequate and may become less adequate in the future. It is the purpose of this subchapter to provide a mandatory plan to assure an adequate market for property insurance on insurable risks in the rural areas of Arkansas.



§ 23-88-302 - Definitions.

As used in this subchapter:

(1) "Association" means the Arkansas Rural Risk Underwriting Association established pursuant to the provisions of this subchapter;

(2) "Commissioner" means the Insurance Commissioner;

(3) "Insurer" means any person who:

(A) Writes any kind of insurance to which this subchapter applies under § 23-88-303, including the exchange of reciprocal or interinsurance contracts; and

(B) Is licensed to transact insurance in this state;

(4) (A) "Net direct written premiums" means the gross amount of premiums received from policies of insurance issued in this state to which this subchapter applies, less return premiums and dividends paid or credited to policyholders.

(B) "Net direct written premiums" does not include premiums for indemnity reinsurance accepted from other licensed insurers, and there shall be no deduction for premiums for indemnity reinsurance ceded to other insurers; and

(5) "Person" means any individual, corporation, partnership, association, or voluntary organization.



§ 23-88-303 - Arkansas Rural Risk Underwriting Association -- Plan of property insurance.

(a) (1) All insurers licensed to transact property insurance, as defined in § 23-62-104, shall become members of the Arkansas Rural Risk Underwriting Association.

(2) For the purposes of this section, farmers' mutual aid associations or companies are insurers and are subject to the assessments and other requirements imposed on insurers under this section.

(b) This association or company shall provide a plan of property insurance to insurable rural risk applicants. Rural risk applicants are those applicants seeking insurance on risks located in geographic areas to be determined "rural areas" by the governing board, subject to the approval of the Insurance Commissioner.



§ 23-88-304 - Governing board.

For the plan or plans there shall be a governing board of seven (7) members to be appointed by the Insurance Commissioner, which shall meet at least annually to review and prescribe operating rules and which shall consist of the following members:

(1) Four (4) members shall be representatives of foreign insurance companies with those members to be appointed for terms of three (3) years; and

(2) Three (3) members shall be representatives of domestic insurance companies with those members to be appointed for terms of three (3) years.



§ 23-88-305 - Promulgation and approval of plan -- Hearing.

(a) Within sixty (60) days following June 26, 1985, the governing board shall submit the plan to the Insurance Commissioner for his or her approval.

(b) When the plan has been approved by the commissioner, all insurance companies authorized to transact the kinds of insurance set forth in § 23-88-303 shall subscribe to and participate in the plan.

(c) If no plan meeting the purpose set forth in § 23-88-301 is submitted to the commissioner within the period of time specified, the commissioner shall prepare and promulgate a plan meeting those requirements. The commissioner may designate one (1) or more insurers or other agencies to assist him or her in the preparation, operation, and promulgation of a plan.

(d) Notwithstanding the provisions contained in this section, no application shall be submitted to or accepted by the plan until the commissioner has determined, after a hearing, that a need for the implementation of the plan exists.



§ 23-88-306 - Provisions of plan.

(a) (1) The plan shall provide for the efficient, economical, and fair administration of the Arkansas Rural Risk Underwriting Association and shall be consistent with the purposes of this subchapter. Therefore, the plan shall include provisions for the equitable apportionment among the association's members of the expenses, profits, and losses arising from the association's rural risk writings.

(2) A member's participation in the association's expenses, profits, and losses shall be in the proportion that the net direct property insurance premiums of each member, written in this state during the preceding calendar year, bears to the aggregate net direct property insurance premiums of all members of the association, written in this state during the preceding calendar year.

(3) (A) The governing board shall be empowered to make assessments as may be necessary to provide funds needed to make payment of all loss claims and expenses of the association.

(B) Assessments during a calendar year may be made up to, but not in excess of, two percent (2%) of each insurer's net direct written premium for the preceding calendar year.

(C) If the maximum assessment in any calendar year results in a deficiency in premiums to losses, assessments may be made in the next and any successive calendar year.

(4) Further, the plan shall provide for an annual credit to members for basic property insurance voluntarily written on rural risks. This dollar credit shall relieve a member wholly or partially from participation in the association's expenses and losses.

(b) The plan shall also establish reasonable underwriting standards, subject to the approval of the Insurance Commissioner. Any applicant that meets these standards will be an insurable risk and entitled to property insurance through the association.

(c) The plan shall include deductibles, rules for classification of risks, rate modifications consistent with the objective of providing and maintaining funds sufficient to pay rural risk losses and expenses, and the limits of coverage available.

(d) The commissioner shall assess all members an amount not to exceed two hundred dollars ($200) annually, if needed, for the expense of mailing fire department renewal subscription notices.



§ 23-88-307 - Liability of insurer.

It being the intention of this subchapter to provide an adequate market for the property insurance coverages defined in this subchapter, no insurer participating in this plan shall be liable for any damages which may result from any extra-contractual liability or for any act or omission of any kind, the insurer's liability being limited solely to the property insurance coverages provided for in this subchapter.



§ 23-88-308 - Commissioner's powers and duties.

(a) In addition to approving the plan of operation, the Insurance Commissioner shall have the authority to promulgate rules and regulations necessary to effect the purpose of this subchapter.

(b) Further, after review of annual statements, other reports, and any other statistics which the commissioner deems necessary, the commissioner shall certify to the plan the aggregate net direct property insurance premiums written on property in this state by all members. This information will be used to determine a member's participation.



§ 23-88-309 - Appeals.

Any applicant for a policy, any persons insured under the plan, and any agency or insurer affected by the plan may appeal to the Insurance Commissioner any ruling or decision of the governing board or the authorized representative designated to operate a plan.






Subchapter 4 - -- Fire Loss Reporting Act of 2003

§ 23-88-401 - Title.

This subchapter may be referred to as the "Fire Loss Reporting Act of 2003".



§ 23-88-402 - Annual information concerning fire-related losses.

(a) Any insurance company licensed to write property insurance in Arkansas shall file annually with the Insurance Commissioner a statement of its losses related to fire on a county-by-county basis in a form and manner prescribed by the commissioner.

(b) The commissioner shall annually compile the loss information under subsection (a) of this section in an aggregate form by county for dissemination to the General Assembly, state agencies, counties, and the public.



§ 23-88-403 - Proprietary information.

Information filed under this subchapter by an insurance company with the Insurance Commissioner shall be treated as proprietary information and is exempt from public disclosure except in an aggregate form.



§ 23-88-404 - Notice regarding fire protection.

(a) In an effort to educate policy holders of the benefits of fire protection, every insurance company shall include in the premium notice to policy holders the following notice:

Click here to view form

(b) The notice prescribed by subsection (a) of this section shall be in 12-point type or larger.



§ 23-88-405 - Rules and regulations.

The Insurance Commissioner may adopt reasonable rules and regulations to enforce the provisions of this subchapter.






Subchapter 5 - -- Portable Electronics Insurance

§ 23-88-501 - Definitions.

As used in this subchapter:

(1) "Customer" means a person who purchases portable electronics or services;

(2) "Enrolled customer" means a customer who elects to have coverage under a portable electronics insurance policy issued by a vendor;

(3) "Location" means, as directed to residents of the State of Arkansas:

(A) A physical location in this state;

(B) A website; or

(C) A call center site or similar location;

(4) "Portable electronics" means electronic devices that are portable in nature, including the accessories and services related to the use of the electronic device;

(5) (A) "Portable electronics insurance" means insurance for the repair or replacement of portable electronics that includes the following causes of loss:

(i) Loss;

(ii) Theft; and

(iii) Inoperability due to mechanical failure, malfunction, damage, or other similar causes of loss.

(B) "Portable electronics insurance" does not include a service contract governed by the Service Contracts Act, § 4-114-101 et seq.;

(6) "Portable electronics transaction" means:

(A) The sale or lease to a customer of portable electronics by a vendor; or

(B) The sale of a service related to the use of portable electronics to a customer by a vendor;

(7) "Supervising entity" means a business entity that is an insurer or insurance producer licensed under the insurance laws of this state; and

(8) "Vendor" means a person that engages in the business of portable electronics transactions.



§ 23-88-502 - Licensure of vendors.

(a) A vendor is required to hold a limited lines license to sell or offer coverage under a portable electronics insurance policy.

(b) A limited lines license issued under this subchapter shall authorize an employee or authorized representative of the licensee to sell or offer coverage under a policy of portable electronics insurance to a customer at locations the vendor engages in the business of portable electronics transactions.

(c) Upon application for a limited lines license, the vendor shall provide a list to the Insurance Commissioner of the locations in this state where it offers coverage for portable electronics and at each calendar quarter thereafter.

(d) A license issued under this subchapter authorizes the licensee and its employees or authorized representatives to engage in the activities authorized by this subchapter.



§ 23-88-503 - Requirements for sale of portable electronics insurance.

(a) At a location where portable electronics insurance coverage is offered to customers, a prospective customer shall receive written disclosure that states:

(1) Portable electronics insurance may provide duplication of coverage provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage;

(2) The enrollment by the customer for portable electronics insurance coverage is not required in order to purchase or lease portable electronics devices or services;

(3) The material terms of the insurance coverage, to include:

(A) The identity of the insurer;

(B) The identity of the supervising entity;

(C) The amount of an applicable deductible;

(D) An explanation of the individual that is responsible for the applicable deductible;

(E) Benefits of the coverage; and

(F) Key terms and conditions of coverage, including without limitation whether or not portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(4) The process for filing a claim, including:

(A) A description of how to return portable electronics; and

(B) The maximum fee if the customer fails to comply with requirements for returning the portable electronics; and

(5) (A) An enrolled customer may cancel a portable electronics insurance policy at any time.

(B) The person paying the premium shall receive a refund of the unearned premium.

(b) A vendor that has been issued a group or master commercial inland marine policy may offer portable electronics insurance on a month-to-month or other periodic basis for its enrolled customers.

(c) Eligibility and underwriting standards for customers to enroll in coverage are to be established by the supervising entity for a portable electronics insurance policy before offering the portable electronics insurance to a customer.



§ 23-88-504 - Authority of vendors to sell or offer portable electronics insurance.

(a) (1) Employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers without a license as an insurance producer if:

(A) The vendor obtains a limited lines license; and

(B) (i) The insurer issuing the portable electronics insurance supervises or appoints a supervising entity to supervise the insurance coverage policies, including development of a training program for vendors.

(ii) The training program for vendors shall:

(a) Be delivered to employees and authorized representatives of a vendor who are directly engaged in the activity of selling or offering portable electronics insurance; and

(b) Provide basic instruction about the portable electronics insurance offered to customers and the written disclosures required under § 23-88-503.

(iii) (a) The training program for vendors may be provided in an electronic format.

(b) If the training program for vendors is provided in an electronic format, the supervising entity shall implement a supplemental education program regarding the portable electronics insurance coverage that is supervised by licensed employees of the supervising entity.

(2) An employee or authorized representative of a vendor shall not:

(A) Advertise, represent, or otherwise hold himself or herself out as a licensed nonlimited lines insurance producer; or

(B) (i) Be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage.

(ii) An employee or authorized representative of a vendor may receive compensation for activities under a limited lines license that is incidental to his or her overall compensation.

(b) (1) (A) Charges for portable electronics insurance may be billed and collected by the vendor.

(B) A charge that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be itemized separately on the enrolled customer's bill.

(C) If portable electronics insurance is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance is included.

(2) (A) Vendors billing and collecting charges for portable electronics insurance shall not be required to maintain the funds in a segregated account if the vendor:

(i) Is authorized by the insurer to hold the funds in an alternative manner; and

(ii) Remits the amount to the supervising entity within sixty (60) days of receipt by the vendor.

(B) The funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor acting in a fiduciary capacity for the benefit of the insurer.

(C) Vendors may receive compensation from the insurer for billing and collection services authorized under this section.



§ 23-88-505 - Suspension or revocation of license.

If a vendor, its employee, or its authorized representative violates a provision of this subchapter, the Insurance Commissioner may after notice and a hearing impose on the vendor:

(1) Fines not to exceed five hundred dollars ($500) per violation or five thousand dollars ($5,000) in the aggregate; and

(2) Other penalties that the commissioner deems necessary and reasonable to carry out the purpose of this subchapter, including without limitation:

(A) Suspending the privilege of transacting portable electronics insurance at specific business locations where violations have occurred; and

(B) Suspending or revoking the ability of individual employees or authorized representatives of the vendor to act under a license issued under this subchapter.



§ 23-88-506 - Termination of portable electronics insurance.

(a) Notwithstanding any other law:

(1) An insurer may terminate or otherwise change the terms and conditions of a portable electronics insurance policy only if the policyholder and enrolled customer are provided with at least thirty (30) days' notice; and

(2) If the insurer changes the terms and conditions of a portable electronics insurance policy, the insurer shall provide the vendor and enrolled customer with:

(A) A revised policy or endorsement;

(B) A revised certificate or endorsement;

(C) An updated written disclosure brochure or other evidence indicating a change in the terms and conditions; and

(D) A summary of material changes to the portable electronics insurance policy coverage.

(b) Notwithstanding subsection (a) of this section, an insurer may terminate an enrolled customer's coverage under a portable electronics insurance policy on fifteen (15) days' notice if the insurer discovers that fraud or material misrepresentation was used in obtaining coverage or in the presentation of a claim under the portable electronics insurance policy.

(c) Notwithstanding subsection (a) of this section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(1) For nonpayment of premium;

(2) If an enrolled customer ceases to have an active service with the vendor; or

(3) (A) If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within thirty (30) calendar days after exhaustion of the limit.

(B) If notice to the enrolled customer is not timely sent by the insurer, enrollment and coverage shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(d) (1) If a portable electronics insurance policy is terminated by a policyholder, the policyholder shall mail or deliver written notice to the enrolled customer to advise the enrolled customer of the termination of the portable electronics insurance coverage and the effective date of termination.

(2) The written notice shall be mailed or delivered to the enrolled customer at least thirty (30) days before the termination by the policyholder.

(e) (1) When notice is required under this subchapter, the notice shall be in writing and may be mailed or delivered by registered mail to:

(A) The vendor at the vendor's last known mailing address; and

(B) The vendor's affected enrolled customers' last known mailing addresses on file with the insurer.

(2) (A) If notice is completed through the mail, the person providing notice shall maintain proof of mailing.

(B) An insurer may comply with a notice requirement under this subchapter by providing electronic notice to a vendor or its affected enrolled customers through electronic means.

(C) If notice is completed through electronic means, the insurer shall maintain proof that the notice was sent.



§ 23-88-507 - Application for license and fees.

(a) (1) An application for licensure under this subchapter shall be made to and filed with the Insurance Commissioner on forms prescribed and furnished by the State Insurance Department.

(2) The application for licensure under this subchapter shall:

(A) (i) Provide the name, residence address, and other information required by the commissioner for an employee or authorized representative of the vendor designated by the applicant as the person responsible for the vendor's compliance with the requirements of this subchapter.

(ii) If the vendor derives more than fifty percent (50%) of its revenue from the sale of portable electronics insurance, the information required in subdivision (a)(2)(A)(i) of this section shall be provided for all officers, directors, and shareholders of record that have beneficial ownership of ten percent (10%) or more of any class of securities registered under the federal securities law;

(B) (i) Appoint the commissioner as authorized to receive service on behalf of the applicant for any legal process issued against it in a civil action or proceeding in this state brought in connection with portable electronics insurance coverage and agree that process of the commissioner shall be valid and binding against the applicant.

(ii) The appointment under subdivision (a)(2)(B)(i) of this section shall:

(a) Be irrevocable;

(b) Bind the applicant and any successor in interest as to the assets or liabilities of the applicant; and

(c) Remain in effect as long as the applicant's licensure remains in force in this state; and

(C) Provide the location of the applicant's principal place of business or home office.

(b) Applications for licensure under this subchapter shall be submitted within ninety (90) days of the application forms' being made available by the commissioner.

(c) An initial license issued under this subchapter shall be valid for a period of twenty-four (24) months.

(d) (1) A vendor of portable electronics applying for a limited lines license under this subchapter shall pay to the commissioner:

(A) A nonrefundable application and license fee of one thousand dollars ($1,000); and

(B) A renewal license fee of five hundred dollars ($500).

(2) However, a vendor that is engaged in portable electronics transactions at ten (10) or fewer locations in the state applying for a limited lines license under this subchapter shall pay to the commissioner:

(A) A nonrefundable application and license fee not to exceed one hundred dollars ($100); and

(B) A renewal license fee not to exceed one hundred dollars ($100).









Chapter 89 - Casualty Insurance

Subchapter 1 - -- General Provisions

§ 23-89-101 - Subrogation of injured person to right of insured.

(a) Any policy of insurance issued or delivered in this state indemnifying any person against any actual money loss sustained by the person for damages inflicted upon the property or person of another shall contain a provision that the injured person, or his or her personal representative, shall be subrogated to the right of the insured named in the policy.

(b) The policy shall also contain a provision that the injured person, or his or her personal representative, whether the provision is actually inserted in the policy or not, may maintain a direct cause of action against the insurer issuing the policy for the amount of the judgment rendered against the insured, not exceeding the amount of the policy, provided the judgment remains unsatisfied at the expiration of thirty (30) days from the serving of notice of entry of judgment upon the attorney for the insured or upon the insured or upon the insurer.



§ 23-89-102 - Insolvency of insured does not release liability insurer.

(a) No policy of insurance against loss or damage resulting from accident to or injury suffered by an employee or other person and for which the person insured is liable or against loss or damage to property caused by horses or by any vehicles drawn, propelled, or operated by any motive power and for which loss or damage the person insured is liable shall be issued or delivered to any person in this state unless the policy contains a provision that the insolvency or bankruptcy of the person insured shall not release the insurer from the payment of damages for injury sustained or loss occasioned during the life of the policy.

(b) The policy must also state that in case execution against the insured is returned unsatisfied because of the insolvency or bankruptcy, in an action brought by the injured or his or her personal representative in case death results from the accident, then an action may be maintained by the injured person or his or her personal representative against the insurer under the terms of the policy for the amount of the judgment in the action not exceeding the amount of the policy.






Subchapter 2 - -- Automobile Liability Insurance Generally

§ 23-89-201 - Broader-than-minimum benefits not prohibited.

Nothing contained in this subchapter shall be construed to prevent an insurer from providing broader benefits than the minimum benefits enumerated in § 23-89-202.



§ 23-89-202 - Required first party coverage.

Every automobile liability insurance policy covering any private passenger motor vehicle issued or delivered in this state shall provide minimum medical and hospital benefits, income disability, and accidental death benefits, under policy provisions and on forms approved by the Insurance Commissioner, to the named insured and members of his or her family residing in the same household injured in a motor vehicle accident, to passengers injured while occupying the insured motor vehicle, and to persons other than those occupying another vehicle struck by the insured motor vehicle, without regard to fault, as follows:

(1) Medical and Hospital Benefits. All reasonable and necessary expenses for medical, hospital, nursing, dental, surgical, ambulance, funeral expenses, and prosthetic services incurred within twenty-four (24) months after the automobile accident, up to an aggregate of five thousand dollars ($5,000) per person and may include any nonmedical remedial care and treatment rendered in accordance with a recognized religious method of healing. Expenses for hospital room charges may be limited to semiprivate accommodations;

(2) Income Disability Benefits. Seventy percent (70%) of the loss of income from work during a period commencing eight (8) days after the date of the accident, and not to exceed fifty-two (52) weeks, but subject to a maximum of one hundred forty dollars ($140) per week. In the case of a nonincome earner, the benefits shall consist of expenses not to exceed seventy dollars ($70.00) per week, or any fractional part of a week, which are reasonably incurred for essential services in lieu of those the injured person would have performed without income during a period commencing eight (8) days after the date of the accident and not to exceed fifty-two (52) weeks; and

(3) Accidental Death Benefits. The sum of five thousand dollars ($5,000), to be paid to the personal representative of the insured, should injury, sickness, or disease resulting from an automobile accident cause death within one (1) year from the date of the accident.



§ 23-89-203 - Rejection of coverage.

(a) The named insured shall have the right to reject in writing all or any one (1) or more of the coverages enumerated in § 23-89-202.

(b) After a named insured or applicant for insurance rejects this coverage, the insurer or any of its affiliates shall not be required to notify any insured in any renewal, reinstatement, substitute, amended, or replacement policy as to the availability of such coverage.



§ 23-89-204 - Coverage for passengers and persons struck by insured vehicle.

(a) The coverages provided in § 23-89-202 shall apply only to occupants of the insured vehicle and to persons struck by the insured vehicle, including pedestrians, bicyclists, motorcyclists, persons in a horse-drawn wagon or cart, and persons riding on an animal, and to none other.

(b) However, the coverages shall not be applicable, or payable, if the prescribed minimum coverages are afforded to those occupants and to persons struck by the insured vehicle, either as a named insured or additional insured under another valid and collectible automobile insurance policy.



§ 23-89-205 - Exclusion of benefits.

An insurer may exclude benefits to any insured, or to his or her personal representative, under a policy required by § 23-89-202, when the insured's conduct contributed to the injury he or she sustained in any of the following ways:

(1) Causing injury to himself or herself intentionally; or

(2) Causing injury while in the commission of a felony or while seeking to elude lawful apprehension or arrest by a law enforcement official.



§ 23-89-206 - Retention of tort liability.

Tort liability arising from the ownership, maintenance, or use of a motor vehicle within this state is retained.



§ 23-89-207 - Insurer's right of reimbursement.

(a) Whenever a recipient of benefits under § 23-89-202(1) and (2) recovers in tort for injury, either by settlement or judgment, the insurer paying the benefits has a right of reimbursement and credit out of the tort recovery or settlement, less the cost of collection, as defined.

(b) All cost of collection thereof shall be assessed against the insurer and insured in the proportion each benefits from the recovery.

(c) The insurer shall have a lien upon the recovery to the extent of its benefit payments.

(d) The insurer for the party who is liable in damages to the injured party shall not condition settlement or payment of a judgment in favor of the injured party upon issuing a single check jointly to the injured party and the injured party's insurance company.



§ 23-89-208 - Payments.

(a) Payment under the coverages enumerated in § 23-89-202(1) and (2) shall be made on a monthly basis as benefits accrue.

(b) Benefits for any period are overdue if not paid within thirty (30) days after the insurer received reasonable proof of the amount of all benefits accruing during that period.

(c) If reasonable proof is not supplied as to all benefits accrued, the portion supported by reasonable proof is overdue if not paid within thirty (30) days after the proof is received by the insurer.

(d) Any part or all of the remainder of the benefits that is later supported by reasonable proof is overdue if not paid within thirty (30) days after the proof is received by the insurer.

(e) In the event the insurer fails to pay the benefits when due, the person entitled to the benefits may bring an action in contract to recover them.

(f) In the event the insurer is required by the action to pay the overdue benefits, the insurer shall, in addition to the benefits received, be required to pay the reasonable attorney's fees incurred by the other party, plus twelve percent (12%) penalty, plus interest thereon from the date these sums became overdue.



§ 23-89-209 - Underinsured motorist coverage.

(a) (1) No private passenger automobile liability insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicles in this state shall be delivered or issued in this state or issued as to any private passenger automobile principally garaged in this state unless the insured has the opportunity, which he or she may reject in writing, to purchase underinsured motorist coverage.

(2) After a named insured or applicant for insurance rejects underinsured motorist coverage, the insurer or any of its affiliates shall not be required to notify any insured in any renewal, reinstatement, substitute, amended, or replacement policy as to the availability of such coverage.

(3) The coverage shall enable the insured or the insured's legal representative to recover from the insurer the amount of damages for bodily injuries to or death of an insured which the insured is legally entitled to recover from the owner or operator of another motor vehicle whenever the liability insurance limits of the other owner or operator are less than the amount of the damages incurred by the insured.

(4) Underinsured motorist coverage shall be at least equal to the limits prescribed for bodily injury or death under § 27-19-605.

(5) Coverage of the insured pursuant to underinsured motorist coverage shall not be reduced by the tortfeasor's insurance coverage except to the extent that the injured party would receive compensation in excess of his or her damages.

(b) (1) Underinsured motorist coverage as described in this section shall not be available to insureds nor shall insurers be mandated to offer that coverage unless the insured has elected uninsured motorist coverage as provided by § 23-89-403.

(2) Underinsured motorist coverage shall not be issued without uninsured motorist coverage being issued in coordination therewith.

(c) If a tentative agreement to settle for the liability limits of the owner or operator of the other vehicle has been reached between the insured and the owner or operator, written notice may be given by the insured injured party to his or her underinsured motorist coverage insurer by certified mail, return receipt requested. The written notice shall include:

(1) Written documentation of pecuniary losses incurred, including copies of all medical bills;

(2) Written authorization or a court order authorizing the underinsured motorist insurer to obtain medical reports from all employers and medical providers; and

(3) Written confirmation from the tortfeasor's liability insurer as to the amount of the alleged tortfeasor's liability limits and the terms of the tentative settlement, which shall in no event include any component sum representing punitive or exemplary damages. However, in no event shall evidence of the referenced liability limits, the fact that a tentative settlement was reached, or the terms of the tentative settlement be admissible in any civil action with the sole exceptions of:

(A) Actions by underinsured motorist insurers to enforce subrogation rights as contemplated by this subchapter;

(B) Actions by first party liability insureds against their insurer to enforce their contract or a settlement hereunder, if any; and

(C) Actions by first party underinsured motorist insureds against their insurer to enforce their contract or a settlement hereunder.

(d) (1) Within thirty (30) days of receipt of the written notice, the underinsured motorist insurer may make payment to its insured of an amount equal to the tentative settlement amount agreed to by the owner or operator of the other motor vehicle or his or her liability insurer.

(2) In such event, the underinsured motorist insurer shall be entitled to subrogate to its insured's right of recovery against the owner or operator of the other motor vehicle to the extent of such payments and to the extent of any underinsured motorist insurance benefit it pays to its insured.

(3) If the underinsured motorist insurer fails to pay its insured the amount of the tentative tort settlement within thirty (30) days, the underinsured motorist insurer has no right to the proceeds of any settlement or judgment between its insured and the other owner or operator and/or the owner's or operator's liability insurer, no right to otherwise recoup the amount of the underinsured motorist benefit it may pay from the other owner or operator or his or her insurer, and no right to refuse payment of its underinsured motorist coverage benefit by reason of the settlement made by its insured.

(e) In the event that the tortfeasor's motor vehicle liability insurance carrier and the underinsured motorist coverage are provided by the same insurance company, the requirements of subsections (c) and (d) of this section are waived, and the underinsured party may proceed against his or her underinsured insurance carrier at any time after settlement of the underlying tortfeasor's liability policy claim.



§ 23-89-210 - Premium reduction for college graduates.

(a) Any schedule of rates or rating plan for automobile liability and physical damage insurance submitted to or filed with the Insurance Commissioner shall provide for an appropriate reduction in premium charges for those insured under twenty-five (25) years of age who have graduated from a college or university, and whose cumulative scholastic records show that the insured attained one (1) of the following:

(1) If letter grades are used, had a grade average of "B" or higher; or

(2) Had at least a 3-point average on a 4-point scale (or equivalent).

(b) All insurance companies writing automobile liability and physical damage insurance in Arkansas shall allow an appropriate reduction in premium charges to all eligible persons subject to this section.

(c) This reduction in premium charges shall not apply to those insureds who qualify for a premium reduction due to marriage.



§ 23-89-211 - Total loss settlements.

(a) If an insurer settles a claim for damages to an automobile as a total loss to its own insured or a person having a claim against its insured, the insurer shall include with the payment for the loss:

(1) All applicable taxes, including sales taxes and fees as required under Rule and Regulation 43 of the State Insurance Department; and

(2) An itemized list stating the amount of the claim attributable to the value of the automobile and attributable to the sales tax on an automobile of that value.

(b) When settling a claim against an insured for damages to an automobile as a total loss, the insurer will take into consideration all applicable taxes, license fees, and other fees.

(c) An insurer may not abandon salvage to a towing or storage facility in lieu of payment of towing and storage fees without the consent of the facility and the insured.

(d) The failure of an insurer to comply with the requirements of subsections (a)-(c) of this section shall be considered an unfair claims settlement practice under § 23-66-206(13).



§ 23-89-212 - Motor vehicle liability insurance -- Extraterritorial provision.

(a) (1) Motor vehicle liability insurance applies to the amounts which the owner is legally obligated to pay as damages because of accidental bodily injury and accidental property damage arising out of the ownership or operation of a motor vehicle if the accident occurs in the United States, its possessions, or Canada.

(2) Motor vehicle liability insurance must afford limits of liability not less than those required under the financial responsibility laws of this state.

(b) If the accident occurs outside this state but in the United States, its possessions, or Canada and if the limits of liability of the financial responsibility or compulsory insurance laws of the applicable jurisdiction exceed the limits of liability of the financial responsibility laws of this state, the motor vehicle liability insurance is deemed to comply with the limits of liability of the laws of the applicable jurisdiction.

(c) For purposes of this section, "motor vehicle" is defined as provided in § 27-14-207.



§ 23-89-213 - Premium delinquencies.

(a) All insurance companies authorized to do business in this state and issuing automobile liability insurance policies in this state shall furnish to the insured a proof-of-insurance card.

(b) The proof-of-insurance card or any temporary proof of insurance issued by the insurance company shall contain the following information:

(1) The name, address, telephone number, and National Association of Insurance Commissioners' code number of the insurer;

(2) The name and telephone number of the local agent through whom the policy was issued, if any, or a blank space where a local agent's name may be stamped or filled in;

(3) The policy number;

(4) The effective date of the insurance policy coverage and the expiration date of the insurance policy coverage;

(5) The vehicle identification number and a brief description of the insured vehicle, except that an insurance card for fleet vehicles is not required to list a separate vehicle identification number for each vehicle in the fleet;

(6) The name and address of the insured person; and

(7) The designation "Excluded Driver(s)" if a person or persons are excluded from coverage under the insurance policy.

(c) At the discretion of the Insurance Commissioner, any person or insurance company that violates this section may be subject to the following penalties:

(1) Suspension or revocation of the person's or insurer's certificate of authority to transact insurance in this state under § 23-63-213; or

(2) A monetary penalty in lieu of revocation or suspension as provided under § 23-63-213.



§ 23-89-214 - Motor vehicle liability insurance -- Prohibition regarding step-downs.

No motor vehicle liability insurance policy issued or delivered in this state shall contain a provision that converts the limits for bodily injury or property damage to lower limits in the event that the insured motor vehicle is involved in an accident while it is being driven by a driver other than the insured.



§ 23-89-215 - Priority of primary motor vehicle liability insurance coverage.

The liability insurance policy covering a motor vehicle is primary when the motor vehicle is driven by:

(1) An insured; or

(2) Any other person:

(A) Not excluded from coverage under the policy;

(B) With the permission of an insured; and

(C) When the use of the motor vehicle is within the scope of the permission granted by an insured.



§ 23-89-216 - Notice concerning use of insurance proceeds.

(a) When making payment to a third party on a claim under a motor vehicle insurance policy for damage to a motor vehicle, a motor vehicle liability insurer shall provide a written notice to the third-party claimant in substantially the following form:

"Failure to use the insurance proceeds in accordance with a security agreement between you and a lienholder, if any, may constitute the criminal offense of defrauding a secured creditor in violation of Arkansas Code § 5-37-203. If you have any questions, contact your lienholder."

(b) The written notice required by subsection (a) of this section may be provided by including the written notice on each written loss estimate prepared in connection with the claim.






Subchapter 3 - -- Automobile Liability Insurance -- Cancellation and Nonrenewal

§ 23-89-301 - Definitions.

As used in this subchapter:

(1) "Automobile collision coverage" includes all coverage of loss or damage to an automobile insured under the policy resulting from collision or upset;

(2) "Automobile liability coverage" includes only coverage of bodily injury and property damage liability, medical payments, and uninsured motorists coverage;

(3) "Automobile physical damage coverage" includes all coverage of loss or damage to an automobile insured under the policy except loss or damage resulting from collision or upset;

(4) "Nonpayment of premium" means failure of the named insured to discharge when due any of his or her obligations in connection with the payment of premiums on a policy, or any installment of the premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit;

(5) "Policy" means an automobile liability, automobile physical damage, or automobile collision policy, or any combination thereof, delivered or issued for delivery in this state; and

(6) (A) "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term.

(B) However, for the purposes of this subchapter:

(i) Any policy with a policy period or term of less than six (6) months shall be considered as if written for a policy period or term of six (6) months; and

(ii) Any policy written for a term longer than one (1) year or any policy with no fixed expiration date shall be considered as if written for successive policy periods or terms of one (1) year, and the policy may be terminated at the expiration of any annual period upon giving twenty (20) days' notice of cancellation prior to the anniversary date. This cancellation shall not be subject to any other provisions of this subchapter.



§ 23-89-302 - Consideration of railroad accident prohibited.

No automobile insurer shall use a railroad accident occurring while the insured engineer, conductor, fireman, or brakeman was performing his or her duties as an engineer, conductor, fireman, or brakeman of a railroad in determining the rates or cancelling the automobile liability coverage, the automobile collision coverage, or the automobile physical damage coverage of the insured engineer, conductor, fireman, or brakeman, as those types of coverage are defined in § 23-89-301, where the insurance covers and protects the insured and any motor vehicle registered or principally garaged in this state.



§ 23-89-303 - Grounds for cancellation.

(a) A notice of cancellation of a policy shall be effective only if it is based on one (1) or more of the following reasons:

(1) Nonpayment of premium;

(2) The named insured or any driver of the insured vehicle shall be convicted of:

(A) Driving while intoxicated;

(B) Homicide or assault arising out of the use of a motor vehicle; or

(C) Three (3) separate convictions of speeding or reckless driving, or any combination of the two during the policy period, including three (3) months prior to the effective date of the policy;

(3) The driver's license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under this policy has been under suspension or revocation during the policy period or, if the policy is a renewal, during its policy period or the one hundred eighty (180) days immediately preceding its effective date;

(4) Fraud or misrepresentation of a material fact, the knowledge of which would have caused the insurer to decline to issue a policy; or

(5) Nonpayment of membership dues when they are a requirement in the bylaws, agreements, or other legal instruments of a company before issuance and maintenance of a policy under this subchapter.

(b) This section shall not apply to any policy or coverage which has been in effect less than sixty (60) days at the time notice of cancellation is mailed or delivered by the insurer, unless it is a renewal policy.

(c) This section shall not apply to nonrenewal.

(d) (1) However, an insurer shall not be able to rescind bodily injury or property damage liability coverage under an insurance policy for fraud or misrepresentation with respect to any injury to a third party when suffered as a result of the insured's negligent operation of a motor vehicle.

(2) Nothing in this subsection is intended to negate an insurer's right to rescind other coverages in the insurance policy purchased by the insured.



§ 23-89-304 - Time for notice of cancellation.

(a) (1) No notice of cancellation of a policy to which § 23-89-303 applies and no notice of cancellation of a policy which has been in effect less than sixty (60) days at the time notice of cancellation is mailed or delivered shall be effective unless mailed or delivered by the insurer to the named insured.

(2) No notice of cancellation to any named insured shall be effective unless mailed or delivered at least twenty (20) days prior to the effective date of cancellation, provided that, when cancellation is for nonpayment of premium, at least ten (10) days' notice of cancellation accompanied by the reason therefor shall be given.

(b) No notice of cancellation to any person or entity shown on the policy and having a lien on the insured's automobile shall be effective unless mailed or delivered by the insurer:

(1) To the person or entity; and

(2) (A) At least twenty (20) days prior to the termination of the insurance protecting the interest of the person or entity.

(B) However, when cancellation is for nonpayment of premium, at least ten (10) days' notice of cancellation accompanied by the reason for the cancellation shall be given.

(c) Failure to properly notify a named insured or failure to properly notify a person or entity shown on the policy and having a lien on the insured's automobile shall have no effect on a party properly notified.

(d) This section shall not apply to nonrenewals.



§ 23-89-305 - Notice required before renewal or nonrenewal -- Inapplicability to commercial policies.

(a) (1) Except as provided in subsection (e) of this section, the insurer shall give either a written notice of nonrenewal or an offer of renewal at least thirty (30) days before the expiration of the policy's existing term.

(2) (A) The insurer shall send the insured a written notice and the insurance producer written or electronic notice of the offer of renewal under subdivision (a)(1) of this section.

(B) The notice required under subdivision (a)(2)(A) of this section shall:

(i) State the new premium for the renewal policy; and

(ii) Provide a description of any change in deductible or policy provisions in the renewal policy.

(b) (1) This section does not apply in case of nonpayment of premium.

(2) However, notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any other insurance policy with respect to any automobile designated in both policies.

(c) Unless a statement of the grounds for nonrenewal accompanies or is included in the notice of nonrenewal, the notice of nonrenewal shall state or be accompanied by a statement that the insurer shall specify the grounds for the nonrenewal upon written request of the named insured if the request is mailed or delivered to the insurer not less than fifteen (15) days before the effective date of the nonrenewal.

(d) Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation that existed before the effective date of the renewal.

(e) This section does not apply to the sixty-day notice requirement for the renewal or nonrenewal of a commercial policy governed by § 23-79-307(7).



§ 23-89-306 - Proof of mailing of notices.

Proof of mailing of notice of cancellation, or of intention not to renew, or of grounds for cancellation to the named insured at the address shown in the policy shall be sufficient proof of notice.



§ 23-89-307 - Eligibility for automobile liability assigned risk plan.

(a) When a policy of automobile liability insurance is cancelled, other than for nonpayment of premium, or in the event of failure to renew a policy of automobile liability insurance to which § 23-89-305 applies, the insurer shall notify the named insured of his or her possible eligibility for automobile liability insurance through the automobile liability assigned risk plan.

(b) The notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.



§ 23-89-308 - Nonliability of commissioner and insurer.

There shall be no liability on the part of and no cause of action of any nature shall arise against the Insurance Commissioner or against any insurer, its authorized representative, its agents, its employees, or any firm, person, or corporation furnishing to the insurer information as to the grounds for cancellation or nonrenewal, for any statement made by any of them in any written notice of cancellation or nonrenewal, or in any other communication, oral or written, specifying the grounds for cancellation or nonrenewal, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.






Subchapter 4 - -- Uninsured Motorist Coverage

§ 23-89-401 - Definition.

For the purposes of automobile liability insurance, covering liability arising out of the ownership, maintenance, or use of any motor vehicle registered or principally garaged in this state, unless the context otherwise requires, "uninsured motor vehicle" shall be deemed to include, subject to the terms and conditions of the coverage, an insured motor vehicle when the liability insurer thereof is unable to make payment with respect to the legal liability of its insured with the limits specified therein because of insolvency.



§ 23-89-402 - Applicability of insurer's insolvency protection.

(a) An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect when the liability insurer of the tortfeasor becomes insolvent within one (1) year after an accident.

(b) Nothing in this section shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insureds than is provided in this subchapter.



§ 23-89-403 - Bodily injury coverage required.

(a) (1) No automobile liability insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless coverage is provided therein or supplemental thereto and is not less than limits described in § 27-19-605, under provisions filed with and approved by the Insurance Commissioner, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom.

(2) However, the coverage required to be provided under this section shall not be applicable when any insured named in the policy has rejected the coverage in writing, and this rejection shall continue until withdrawn in writing by the insured.

(3) (A) Should a named insured or applicant purchase third-party liability coverage in greater limits than the minimum provided in § 27-19-605, the insurer shall have available and the agent shall offer a named insured or applicant coverage required under this section in limits up to his or her third-party liability limits.

(B) No insurer shall be required to offer, provide, or make available coverage conforming to this section in connection with an excess policy, umbrella policy, or any other policy which does not provide primary motor vehicle insurance for liabilities arising out of the ownership, maintenance, or use of a specifically identified motor vehicle.

(C) (i) An insured or applicant not desiring to purchase higher limits shall reject the increased limits in writing on the application for insurance coverage, although agents must offer the increased limits to all new applicants for insurance on and after the passage of this act.

(ii) The requirement for written rejection shall be applicable to new business written on and after January 1, 2000.

(iii) For an existing business, insurers shall provide at the next two (2) renewals after the passage of this act notice that such increased limits are available.

(D) When an existing-named insured has coverage under this section less than the insured's third-party liability limits, that coverage shall not change on July 30, 1999, unless a named insured requests in writing to purchase the higher limits.

(b) After a named insured or applicant for insurance rejects this coverage, the insurer or any of its affiliates shall not be required to notify any insured in any renewal, reinstatement, substitute, amended, or replacement policy as to the availability of such coverage.



§ 23-89-404 - Uninsured motorist property damage coverage.

(a) Every insured purchasing uninsured motorist bodily injury coverage shall be provided an opportunity to include uninsured motorist property damage coverage, subject to provisions filed with and approved by the Insurance Commissioner, applicable to losses in excess of two hundred dollars ($200). However, the deductible of two hundred dollars ($200) shall not apply if:

(1) The vehicle involved in the accident is insured by the same insurer for both collision and uninsured motorist property damage coverage; and

(2) The operator of the other vehicle has been positively identified and is solely at fault.

(b) No insurer shall be required to offer limits of uninsured motorist property damage coverage greater in amount than the property damage liability limits purchased by the insured.

(c) (1) After the uninsured motorist property damage coverage has been made available to an insured one (1) time and has been rejected in writing, it need not again be made available in any continuation, renewal, reinstatement, or replacement of the policy or the transfer of vehicles insured under the policy, unless the insured makes a written request for the coverage.

(2) However, whenever a new application is submitted in connection with any renewal, reinstatement, or replacement transaction, the provisions of this section shall apply in the same manner as when a new policy is being issued.

(d) As used in this section, "property damage" means damage to the insured vehicle, plus a reasonable allowance for loss of use of the vehicle.



§ 23-89-405 - Subrogation of insurer making payment.

In the event of payment to any person under the coverage required by this subchapter and subject to the terms and conditions of the coverage, the insurer making the payment shall, to the extent thereof, be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of the person against any person or organization legally responsible for the bodily injury for which the payment is made, including the proceeds recoverable from the assets of the insolvent insurer.






Subchapter 5 - -- Amusement Ride and Amusement Attraction Safety Insurance Act

§ 23-89-501 - Title.

This subchapter shall be known and may be cited as the "Amusement Ride and Amusement Attraction Safety Insurance Act".



§ 23-89-502 - Definitions.

As used in this subchapter:

(1) (A) "Amusement attraction" means any building or structure around, over, and through which persons may be moved by vehicle or mechanically driven device integral to the building or structure, and which provides amusement, pleasure, thrills, or excitement.

(B) "Amusement attraction" does not include theatres, museums, or enterprises principally devoted to the exhibition of products of agriculture, industry, education, science, religion, or the arts;

(2) "Amusement ride" means any mechanical device which carries or conveys passengers along, around, or over a fixed route or course or within a defined area for the purpose of giving the passengers amusement, pleasure, thrills, or excitement and includes the following:

(A) Bungee rides or bungee operations which utilize as a component a bungee cord, which is an elastic rope made of rubber, latex, or other elastic-type materials whether natural or synthetic;

(B) "Go-kart", which means a ride in which a vehicle is controlled or driven by patrons specifically designed for and run on a fixed course;

(C) Inflatable attractions such as "space walks", inflatable slides, or inflatable jousting or boxing rings;

(D) Any wave pool, water slide, or other similar attraction that totally or partially immerses a patron in water; and

(E) Artificial climbing walls;

(3) "Department" means the Department of Labor;

(4) "Director" means the Director of the Department of Labor;

(5) "Nondestructive testing" means the development and application of technical methods, including, but not limited to, radiographic, magnetic particle, ultrasonic, liquid penetrant, electromagnetic, neutron radiographic, acoustic emission, visual, and leak testing to examine materials or components in ways that do not impair their future usefulness and serviceability in order to:

(A) Detect, locate, measure, and evaluate discontinuities, defects, and other imperfections;

(B) Assess integrity, properties, and composition; and

(C) Measure geometrical characters; and

(6) "Owner" means any person who owns an amusement ride or attraction or in the event that the amusement ride or attraction is leased, the lessee.



§ 23-89-503 - Exemptions.

The following amusement rides or attractions are exempt from the provisions of this subchapter:

(1) Nonmechanized playground equipment, including, but not limited to, swings, seesaws, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, slides, trampolines, swinging gates, and physical fitness devices except when an admission fee is charged for usage or an admission fee is charged to immediate areas where the equipment is located;

(2) An amusement ride or amusement attraction which is owned and operated by a nonprofit religious, educational, or charitable institution or association, or a fair if the ride or attraction is subject to inspection by the State Fire Marshal or by any political subdivision of the state under its building, fire, electrical, and related public safety ordinances;

(3) Coin-operated amusement rides or amusement attractions located on the premises of retail business establishments; and

(4) An amusement ride or amusement attraction which is owned and operated by the State of Arkansas or any political subdivision thereof.



§ 23-89-504 - Safety inspection and insurance required -- Enforcement -- Violations.

(a) It is unlawful for any person or entity to operate an amusement attraction or amusement ride unless the person or entity maintains liability insurance in the minimum amount required by this subchapter at all times during the operation of the amusement attraction or ride in the state and unless the person has a current safety inspection report made at the time of set-up of the attraction or ride, but before use by the public.

(b) (1) The Director of the Department of Labor may conduct examinations and investigations into the affairs of any person or entity subject to the provisions of this subchapter for the purpose of determining compliance with the provisions of this subchapter.

(2) The Director of the Department of Labor shall administer and enforce the provisions of this subchapter.

(3) The Director of the Department of Labor shall promulgate regulations for the proper administration and enforcement of this subchapter, including regulations establishing minimum safety requirements for the operation and maintenance of amusement rides and attractions.

(4) The Director of the Department of Labor shall employ amusement ride inspectors certified by the National Association of Amusement Ride Safety Officials.

(c) If the Director of the Department of Labor finds that an operator or owner has failed to comply with the provisions of this subchapter, he or she may order the operator or owner to immediately cease operating the amusement attraction or ride and may impose upon the operator or owner an administrative penalty of not more than ten thousand dollars ($10,000).

(d) (1) If the Director of the Department of Labor finds that an operator or owner failed to comply with the provisions of this subchapter, he or she shall so inform the prosecuting attorney in whose district any purported violation may have occurred.

(2) (A) Upon conviction, the operator or owner shall be guilty of a Class A misdemeanor.

(B) Upon conviction of a knowing violation, the operator or owner shall be guilty of a Class D felony.

(3) Each day of violation shall constitute a separate offense.

(e) The Director of the Department of Labor shall have authority to bring a civil action in any court of competent jurisdiction, without payment of costs or giving bond for costs, to recover any administrative penalty imposed pursuant to this subchapter or to recover any delinquent fees owed pursuant to this subchapter.

(f) The Director of the Department of Labor and his or her deputies, assistants, examiners, and employees and the Director of the Department of Arkansas State Police and his or her deputies, officers, assistants, and employees and any public law enforcement officer shall not be liable for any damages occurring as a result of the implementation of this subchapter.



§ 23-89-505 - Safety inspections, notice, and insurance required.

(a) Any person or entity desiring to operate any amusement attraction or amusement ride in this state, other than those specifically exempted in this subchapter, shall as a condition thereof obtain a safety inspection report issued by the owner or operator's liability insurer or an inspector employed by the Department of Labor prior to commencing operation or opening to the public.

(b) Each person or entity desiring to operate any amusement attraction or amusement ride in this state, other than those specifically exempted in this subchapter, shall be covered by a policy of insurance issued by an insurance company authorized to do business in Arkansas or by a surplus lines insurer approved in Arkansas and insuring the owner or operator against liability for personal injury or property damage arising out of the use or operation of the amusement attraction or ride, in the minimum amount of one million dollars ($1,000,000) for each incident or occurrence.

(c) (1) Any person or entity intending to operate an amusement attraction or ride in this state shall notify the director of such intent and shall notify the director of the location, dates, and times of intended operation.

(2) The notice must be made to the director four (4) days prior to intended operation, excluding Saturdays, Sundays, or any legal holidays.

(d) Any person or entity failing to comply with subsection (c) of this section shall be subject to an administrative penalty issued by the Director of the Department of Labor of no more than five thousand dollars ($5,000) in addition to other penalties, both administrative and criminal, contained in this subchapter.

(e) The owner, manager, or operator shall:

(1) Promptly file proof of insurance with each fair board, sponsoring organization, lessor, landowner, or other person responsible for an amusement attraction or ride being offered for use by the public for each location in this state where each attraction or ride is in operation or is scheduled to be in operation; and

(2) Provide a copy of any safety inspection report to the fair board, sponsoring organization, lessor, landowner, or other person responsible for an amusement attraction or ride being offered for use by the public, upon request or pursuant to contractual agreement.



§ 23-89-506 - Inspections and fees.

(a) (1) The Director of the Department of Labor is authorized to inspect each person or entity to ensure compliance with this subchapter.

(2) Two (2) times per calendar year, the director shall inspect all permanently placed operational amusement rides or attractions located in this state being operated for profit or charity.

(3) All portable amusement rides or attractions shall be inspected by the director every time they are moved to a new location in Arkansas and before they are permitted to commence operation or open to the public.

(4) (A) Inflatable attractions, self-contained mobile playgrounds, artificial climbing walls, and other patron-propelled amusement rides or attractions shall be inspected every six (6) months, unless a more frequent schedule of inspections is established by regulation of the director for certain types of inflatable attractions and self-contained mobile playgrounds.

(B) Self-contained mobile playgrounds, artificial climbing walls, and other patron-propelled amusement rides or attractions shall be inspected pursuant to subdivision (a)(4)(A) of this section only if such playgrounds contain no mechanical or electrical parts, structures, or additions such as blowers or lights.

(b) The director is authorized to make an inspection on an emergency basis when notification pursuant to this subchapter is made less than four (4) days, excluding Saturdays, Sundays, and legal holidays, prior to the date of the operation of the facility, if he or she determines that the owner or operator could not have reasonably known of the proposed operation prior to the four-day period and that the owner or operator meets all other requirements for operation in this state.

(c) If the director or an authorized employee of the department finds that any amusement ride or attraction is defective in a manner affecting patron safety or unsafe, he or she shall attach to the amusement ride or attraction a notice and order prohibiting its use or operation. Operation of the amusement ride shall not resume until the unsafe or hazardous condition is corrected and the director or his or her authorized representative permits such an operation.

(d) Any inspector certified pursuant to the requirements of this subchapter who, upon inspection of an amusement ride or attraction, finds the ride or attraction to be defective or unsafe shall immediately report the ride or attraction and its condition to the Department of Labor.

(e) The director shall charge a fee to be paid by the owner of any amusement ride or amusement attraction for all amusement ride safety inspections performed by any employee of the department. Such fees shall be as follows:

(1) For one (1) to five (5) rides or attractions, one hundred dollars ($100);

(2) For six (6) to fifteen (15) rides or attractions, two hundred dollars ($200);

(3) For sixteen (16) to twenty-five (25) rides or attractions, three hundred dollars ($300);

(4) For twenty-six (26) to thirty-five (35) rides or attractions, four hundred dollars ($400); and

(5) For thirty-six (36) and more rides or attractions, six hundred dollars ($600).

(f) The director is authorized by regulation to implement an inspection fee waiver program for the benefit of a county fair association, provided that:

(1) The county's population is under fifteen thousand (15,000) based on United States Bureau of the Census estimates as of July 1, 1999; and

(2) The county fair association can demonstrate that it would be unable to obtain a carnival for its county fair without such a waiver.



§ 23-89-507 - Inspection by insurance company -- Change in coverage.

(a) (1) Each insurance company insuring an operator of an amusement attraction or ride as required in this subchapter shall inspect the amusement attraction or rides of the insured for safety at least one (1) time each calendar year.

(2) The operator shall maintain a copy of such a report at the site of operation of the attraction or ride, together with proof of insurance coverage.

(b) If any insurer insuring an operator shall cancel the coverage of the operator, the insurer shall notify the Director of the Department of Labor of the cancellation at least ten (10) days before the cancellation is effective.

(c) The insurer shall immediately notify the director if the cancellation notice is rescinded or coverage is reinstated.

(d) If the insurer finds any amusement attraction or ride to be unsafe or cancels the insurance coverage and so notifies the director, then the director shall immediately issue a cease and desist order preventing any operation until written documentation is provided to the director that the amusement attraction or ride has been made safe or insurance coverage has been obtained.

(e) Any insurance company or surplus lines insurer failing to comply with this section shall be subject to revocation of its certificate of authority or registration by the Insurance Commissioner, or in lieu of suspension or revocation, a fine assessed by the commissioner of not more than fifty thousand dollars ($50,000).

(f) Any employee or contractor of an insurer inspecting amusement rides in Arkansas shall be registered and certified by the department pursuant to regulation adopted by the director.



§ 23-89-508 - Rules and regulations.

The Director of the Department of Labor is authorized to adopt appropriate rules and regulations to carry out the intent and purposes of this subchapter and to assure its efficient and effective enforcement.



§ 23-89-509 - Cease and desist orders -- Notice required.

(a) (1) Upon issuance of cease and desist orders pursuant to § 23-89-504 or § 23-89-507, the Director of the Department of Labor shall promptly transmit his or her order to the Director of the Department of Arkansas State Police.

(2) Whenever possible, the Director of the Department of Labor shall notify any applicable fair boards or sponsoring organizations in the respective districts or counties of this state where the attractions or rides are in operation or are scheduled to be in operation.

(3) The Director of the Department of Labor shall promptly notify these parties when a cease and desist order has been rescinded upon proof of the operator's compliance with the provisions of this subchapter.

(b) Upon receipt of the Director of the Department of Labor's order to cease and desist operations pursuant to subsection (a) of this section, the Department of Arkansas State Police shall promptly serve the order on the operator and order the operator immediately to cease operation of all applicable amusement attractions or rides in operation or scheduled to be in operation in those districts or counties until the cease and desist order has been rescinded.



§ 23-89-510 - Accidents -- Reporting injuries or death -- Investigations.

(a) Any mechanical, structural, or electrical defects directly affecting patron safety for which an amusement ride is closed to patron use for a period of time more than three (3) hours, must be reported in writing personally or by facsimile by the owner or operator to the Department of Labor within twenty-four (24) hours after the closing of the amusement ride.

(b) (1) The operator of an amusement ride shall immediately cease to operate any ride involved in a fatality or serious physical injury. The owner or operator shall notify the department of such an accident within four (4) hours of its occurrence by telephone or facsimile. The owner or operator shall file a written accident report personally or by facsimile with the department within twenty-four (24) hours of the accident. Within twenty-four (24) hours after receipt of such a report, the department shall initiate an investigation of the occurrence and an inspection of the ride. The department shall perform the inspection in a manner that proceeds with all practicable speed and minimizes the disruption of the amusement facility at which the amusement ride is located.

(2) Unless authorized in writing by the department, no amusement ride may be operated, moved, altered, repaired, or tampered with, except to protect life, limb, and property following an accident involving a serious injury or death until the department has completed its inspection and investigation.



§ 23-89-511 - Amusement ride operators.

(a) Any person directly operating any amusement ride or attraction:

(1) Must be at least sixteen (16) years of age;

(2) Must be trained in the proper use and operation of the device;

(3) Must operate only one (1) ride at a time; and

(4) May not operate any amusement ride or attraction while intoxicated.

(b) For the purposes of this section, "intoxicated" means influenced or affected by the ingestion of alcohol, a controlled substance, any intoxicant, or any combination thereof, to such a degree that the operator's reactions, motor skills, and judgment are substantially altered and the operator, therefore, constitutes a clear and substantial danger of physical injury or death to ride patrons.



§ 23-89-512 - Prohibited bungee operations.

The following bungee operations are prohibited:

(1) A bungee operation conducted with balloons, blimps, helicopters, or other aircraft;

(2) "Sand bagging", which is the practice of holding onto any object, including another person, while bungee jumping, for the purpose of exerting more force on the bungee cord to stretch it further, and then releasing the object during the jump causing the jumper to rebound with more force than could be created by the jumper's weight alone;

(3) Tandem or multiple bungee jumping, except for rides that the manufacturer has designed for multiple patrons; and

(4) Bungee jumping from any bridge, overpass, or any other structure not specifically designed as an amusement ride or attraction.



§ 23-89-513 - Posting ride safety rules required.

All requirements for rider safety within the control of the rider must be prominently posted in a manner reasonably expected to provide notice to the rider. Such requirements or restrictions should include:

(1) Any height or weight restrictions;

(2) Safety belt or bars or other safety restraint systems requirements; and

(3) Prohibitions against:

(A) Standing before cessation of the ride or attraction; and

(B) Horseplay.



§ 23-89-514 - Patron safety.

(a) All patrons on any amusement ride or attraction subject to this subchapter, at a minimum, shall:

(1) Obey the posted safety rules and oral instructions issued by the amusement ride owner or manager or such owner's employee or agent;

(2) Refrain from acting in any manner that may cause or contribute to injuring the patron or others, including:

(A) Interfering with the safe operation of the amusement ride;

(B) Not engaging any safety devices provided;

(C) Disconnecting or disabling a safety device except at the express instruction of the operator;

(D) Altering or enhancing the intended speed, course, or direction of the amusement ride;

(E) Extending arms and legs beyond the carrier or seating area;

(F) Throwing, dropping, or expelling an object from or toward an amusement ride; and

(G) Getting on or off an amusement ride or attraction except at the designated time and area, unless directed to do otherwise by an operator due to an emergency.

(b) Parents or guardians of patrons under eighteen (18) years of age have a duty to ensure that the patron complies with the provisions of this section.

(c) Any person eighteen (18) years of age or older who violates the provisions of this section may be charged with a Class A misdemeanor.



§ 23-89-515 - Nondestructive testing.

(a) An owner may not operate an amusement ride for which the manufacturer recommends nondestructive testing, unless the owner complies with the manufacturer's standards for the testing and the ride meets the manufacturer's acceptance criteria.

(b) (1) If manufacturer's nondestructive testing standards are unavailable for an amusement ride and the Department of Labor deems it necessary, the owner shall provide the standards through a professional engineer as defined in § 17-30-101, an engineering agency, or an individual qualified by training and experience to compile standards based on the ride's specifications and history and using accepted engineering practices.

(2) The professional engineer or other qualified individual shall be approved by the Director of the Department of Labor.

(3) The amusement ride shall meet the criteria established under this subsection.



§ 23-89-516 - Records.

(a) The Director of the Department of Labor shall keep records and statistics by year of serious injuries and fatalities resulting from amusement ride accidents. Such records and statistics shall specify the year of the accident, type of injury, type of ride or attraction involved, and cause of the accident.

(b) Each owner or operator shall retain on the premises or with a portable amusement ride the following records:

(1) Proof of insurance coverage as required by this subchapter;

(2) The latest safety inspection report by the department and by the owner or operator's insurer;

(3) All maintenance and repair records for a period of one (1) year;

(4) All accident records for a period of one (1) year on premises, although such records shall be maintained and subject to being made available to the director for a period of three (3) years;

(5) A record of employee or operator training for each employee authorized to operate, assemble, disassemble, transport, or conduct maintenance on an amusement ride or attraction; and

(6) A copy of any affidavit of nondestructive testing required by this subchapter.



§ 23-89-517 - Disposition of funds.

All money received under the provisions of this subchapter shall be deposited in the State Treasury to the credit of the Department of Labor Special Fund.



§ 23-89-518 - Amusement Ride Safety Advisory Board -- Creation -- Duties.

(a) (1) There is created an Amusement Ride Safety Advisory Board.

(2) (A) The board shall be appointed by the Governor.

(B) The Director of the Department of Labor or his or her designee shall be ex officio chair.

(C) The board shall consist of five (5) additional members:

(i) One (1) member of the board shall be the Director of the Department of Parks and Tourism or his or her designee;

(ii) One (1) member of the board shall represent owners or operators of amusement rides that are portable in nature;

(iii) One (1) member of the board shall represent owners or operators of permanently placed amusement rides;

(iv) One (1) member of the board shall represent fair managers in Arkansas; and

(v) One (1) member of the board shall represent the general public.

(3) (A) Except for the Director of the Department of Labor and the Director of the Department of Parks and Tourism, the terms of office of the members shall be for four (4) years or until a successor is appointed.

(B) No member of the board shall be appointed to serve more than two (2) consecutive full terms.

(C) At the time of appointment or reappointment, the Governor shall adjust the length of terms to ensure that the terms of board members are staggered so that, insofar as is possible, an equal number of members shall rotate each year.

(b) The duties of the board shall be:

(1) To assist the Director of the Department of Labor with the formulation of rules and regulations regarding the safe operation of amusement rides; and

(2) To give the Department of Labor such counsel and advice as will aid it in the proper enforcement and administration of the provisions of this subchapter.

(c) Except for the ex officio chair and the Director of the Department of Parks and Tourism, the members of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.









Chapter 90 - Arkansas Property And Casualty Insurance Guaranty Act

§ 23-90-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Property and Casualty Insurance Guaranty Act".



§ 23-90-102 - Purpose.

This chapter is for the purpose of providing funds in addition to assets of insolvent insurers for the protection of the holders of "covered claims" as defined in § 23-90-103 through payment and through contracts of reinsurance or assumption of liabilities or of substitution or otherwise.



§ 23-90-103 - Definitions.

As used in this chapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) (A) (i) "Covered claim" means an unpaid claim of an insured or third party liability claimant which arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this chapter applies, and which is issued or assumed, whereby an assumption certificate is issued to the insured, by an insurer licensed to do business in this state, in cases in which the insurer becomes an insolvent insurer and the third party claimant or liability claimant or insured is a resident of this state at the time of the insured event, or the property from which the claim arises is permanently located in this state.

(ii) Covered claims shall also include one hundred percent (100%) of unearned premiums up to an amount not exceeding twenty-five thousand dollars ($25,000) per policy.

(iii) Individual covered claims shall be limited to three hundred thousand dollars ($300,000) and shall not include any amount in excess of three hundred thousand dollars ($300,000).

(B) A "covered claim" shall not include an unpaid claim of an insured or third party liability claimant whose net worth as of December 31 of the year next preceding the date the insurer becomes an insolvent insurer exceeds fifty million dollars ($50,000,000). However, an insured's or third party liability claimant's net worth on that date shall be deemed to include the aggregate net worth of the insured or third party liability claimant and all of its affiliates as calculated on a consolidated basis.

(C) A "covered claim" shall not include any of the following amounts:

(i) Any amount awarded as punitive or exemplary damages;

(ii) Any amount sought as return of premium under any retrospective rating plan; or

(iii) Any amount due to any reinsurer, insurer, insurance pool, or underwriting association as subrogation recoveries or otherwise. This subdivision (2) shall not prevent the reinsurer, insurer, insurance pool, or underwriting association from presenting the excluded claim to the insolvent insurer or the liquidator, but the claim shall not be asserted against any other person, including the person to whom benefits were paid or the insured of the insolvent insurer, except to the extent that the claim is outside the coverage provided herein or is in excess of the limits of the policy issued by the insolvent insurer.

(D) (i) A "covered claim" shall not include supplementary payment obligations, including, but not limited to, adjustment fees and expenses, attorney's fees and expenses, court costs, interest, and bond premiums incurred prior to the determination that an insurer is an insolvent insurer under this chapter.

(ii) With respect to a covered claim for unearned premiums, persons who were residents of this state at the time the policy was issued and persons who are residents of this state at the time the company is found to be an insolvent insurer shall be considered to have covered claims under this chapter.

(3) "Insolvent insurer" means an insurer which, after March 30, 1977, is determined to be insolvent by a court of competent jurisdiction;

(4) (A) "Insurer" means any person who writes any kind of insurance to which this chapter applies under § 23-90-104, including the exchange of reciprocal or inter-insurance contracts, and is licensed to transact insurance in this state.

(B) However, this chapter shall not apply to those persons transacting business as a farmers' mutual aid association pursuant to §§ 23-73-101 -- 23-73-107, 23-73-110 -- 23-73-114, and 23-73-116;

(5) (A) "Net direct written premiums" means the gross amount of premiums received from policies of insurance issued in this state to which this chapter applies, less return premiums and dividends paid or credited to policyholders.

(B) "Net direct written premiums" does not include premiums for indemnity reinsurance accepted from other licensed insurers, and there shall be no deductions for premiums for indemnity reinsurance ceded to other insurers;

(6) "Payment of covered claims" means actual payment and also means utilization of funds derived from assessments for consummation of contracts of reinsurance or assumption of liabilities or contracts of substitution to provide for liabilities for covered claims; and

(7) "Person" means any individual, corporation, partnership, association, or voluntary organization.



§ 23-90-104 - Applicability -- Exceptions.

This chapter shall apply to all kinds of direct insurance written by insurers licensed to transact insurance in this state but shall not be applicable to the following:

(1) Life, annuity, health, or accident and health insurance;

(2) Mortgage guaranty, financial guaranty, or other form of insurance offering protection against investment risks;

(3) Bail bonds or appearance bonds as defined in or otherwise referenced in § 17-19-101 et seq;

(4) Credit insurance;

(5) Insurance of warranties or service contracts;

(6) Title insurance;

(7) Ocean marine insurance; and

(8) Any transaction or combination of transactions between a person, including affiliates of the person, and an insurer, including affiliates of the insurer, which involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk.



§ 23-90-105 - Construction.

This chapter shall be liberally construed to effect the purpose under § 23-90-102 which shall constitute an aid and guide to interpretation.



§ 23-90-106 - Arkansas Property and Casualty Advisory Association -- Creation -- Members.

(a) (1) There is created by this chapter an advisory association to be known as the "Arkansas Property and Casualty Advisory Association", herein called the "advisory association" to be composed of eight (8) insurers.

(2) The Insurance Commissioner shall appoint the insurers who will serve as the initial advisory association. Subsequent members of the advisory association shall serve for terms of office of four (4) years and shall be appointed by the commissioner for terms of four (4) years.

(b) The members of the advisory association shall be chosen to afford fair representation to all insurers subject to this chapter giving due consideration to the various categories of premium income, geographical location, and segments of the industry represented in Arkansas.

(c) Vacancies on the advisory association shall be filled for the remaining period of the term in the same manner as other appointments.

(d) Members shall serve until their successors are appointed.

(e) Members shall serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 23-90-107 - Arkansas Property and Casualty Advisory Association -- Procedures.

(a) The State Insurance Department shall promulgate reasonable organizational rules for the Arkansas Property and Casualty Advisory Association which shall set forth, among other things, quorum and attendance requirements for meetings, procedural rules to be followed at advisory association meetings, and rules concerning the replacement of members.

(b) (1) The advisory association shall conduct its meetings in Little Rock, Arkansas, in the office of the Insurance Commissioner.

(2) Meetings shall be held upon call by the commissioner or upon written request of a majority of the members.

(3) Meetings shall not be open to the public. Only members of the advisory association, the commissioner, and persons authorized by the commissioner shall attend the meetings.



§ 23-90-108 - Arkansas Property and Casualty Advisory Association -- Powers and duties.

(a) (1) The Arkansas Property and Casualty Advisory Association shall advise and counsel with the Insurance Commissioner upon matters relating to the solvency of insurers.

(2) The commissioner may call a meeting of the advisory association when a court of competent jurisdiction determines that an insurer is insolvent and may call a meeting of the advisory association when he or she determines that a danger of insolvency of an insurer exists.

(3) Upon majority vote, the advisory association shall notify the commissioner of any information indicating that an insurer may be unable or potentially unable to fulfill its contractual obligations and request a meeting with the commissioner.

(4) At the meetings, the commissioner may divulge to the advisory association any information in his or her possession and any records of the State Insurance Department, including examination reports or preliminary reports from examiners relating to the insurer.

(5) The commissioner may summon officers, directors, and employees of an insolvent insurer, or an insurer the commissioner considers to be in danger of insolvency, to appear before the advisory association for conference or for the taking of testimony.

(6) Members of the advisory association shall not reveal information received in the meetings to anyone unless authorized by the commissioner or when required as witness in court.

(b) Upon request by the commissioner, the advisory association shall attend hearings before the commissioner and meet with and advise the commissioner and his or her representatives on matters relating to the affairs of an insolvent insurer and relating to action that may be taken by the commissioner and his or her representatives to best protect the interests of persons holding covered claims against an insolvent insurer and relating to the amount and timing of partial assessments, the marshalling of assets, and the processing and handling of covered claims.



§ 23-90-109 - Arkansas Property and Casualty Advisory Association -- Reports and recommendations.

Reports or recommendations made by the Arkansas Property and Casualty Advisory Association to the Insurance Commissioner and his or her representatives shall not be considered public documents and there shall be no liability on the part of and no cause of action against a member of the advisory association or the advisory association itself for any report, individual report, recommendation, or individual recommendation by the advisory association or members to the commissioner or his or her representatives.



§ 23-90-110 - Arkansas Property and Casualty Advisory Association -- Right of officers, directors, and employees to contract -- Interested parties.

(a) Any insurer that has an officer, director, or employee serving as a member of the Arkansas Property and Casualty Advisory Association shall not lose the right to negotiate for and enter into contracts of reinsurance or assumption of liability or contracts of substitution to provide for liabilities for covered claims with the receiver of an insolvent insurer. The entering into any contract shall not be deemed a conflict of interest.

(b) The advisory association or any insurer assessed under this chapter shall be an interested party under § 23-68-118.



§ 23-90-111 - Covered claims -- Notification to insureds of insurer's insolvency.

(a) This chapter shall apply to covered claims existing prior to the determination that an insurer is an insolvent insurer and to covered claims arising within thirty (30) days after the determination of insolvency or before the policy expiration date if less than thirty (30) days after the determination of insolvency or before the insured replaces the policy or effects its cancellation, if he or she does so within thirty (30) days of the determination of insolvency.

(b) Upon the determination by a court of competent jurisdiction that an insurer is an insolvent insurer, the Insurance Commissioner shall notify the insureds of the insolvent insurer of the determination and of their rights under this chapter. The notification shall be by mail at each insured's last known address, when available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation printed in this state shall be sufficient.

(c) Notwithstanding any other provisions of this chapter, a covered claim shall not include any claim filed with the guaranty fund after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.



§ 23-90-112 - Estimation of amount needed to pay claims -- Assessment of insurers.

(a) (1) Whenever a court of competent jurisdiction determines that an insurer has become an insolvent insurer, the receiver appointed in accordance with §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132 shall promptly estimate the amount of additional funds needed to supplement the assets of the insolvent insurer and any available amounts in the fund described in § 23-90-114 which are immediately available to the receiver for the purpose of making payment of all covered claims.

(2) Thereafter, the Insurance Commissioner shall be empowered to make such assessments as may be necessary to produce the additional funds needed to make payment of all covered claims.

(3) The commissioner may make partial assessments as the actual need for additional funds arises for each insolvent insurer.

(b) (1) The commissioner shall assess individual insurers in proportion to the ratio that the total net direct written premium collected in the State of Arkansas by the insurer during the preceding calendar year bears to the total net direct written premium collected by all insurers, except insolvent insurers, in the State of Arkansas for the preceding calendar year.

(2) Assessments during a calendar year may be made up to, but not in excess of, two percent (2%) of each insurer's net direct written premium for the preceding calendar year.

(3) If the maximum assessment in any calendar year does not provide an amount sufficient for payment of covered claims of insolvent insurers, assessments may be made in the next and successive calendar years.

(c) Insurers determined to be insolvent insurers by a court of competent jurisdiction shall be exempt from assessment from and after the date of that determination and until the commissioner determines that the insurer is no longer an insolvent insurer.

(d) (1) It shall be the duty of each insurer to pay the amount of its assessment to the receiver within thirty (30) days after the commissioner gives notice of the assessment, and assessments may be collected by the receiver through suits brought for that purpose.

(2) Venue for suits shall lie in Pulaski County.

(3) The receiver shall not be required to give an appeal bond in any cause arising hereunder.

(e) Funds derived from assessments under the provisions of this chapter shall not become assets of the insolvent insurer but shall be deemed a special fund loaned to the receiver for payment of covered claims. This loan shall be repayable to the extent available from the funds of the insolvent insurer, as provided in this chapter.



§ 23-90-113 - Failure to pay assessment.

(a) After notice and hearing, the Insurance Commissioner may suspend or revoke the certificate of authority to transact business in this state of any insurer who fails to pay an assessment when due.

(b) As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. The fine shall not exceed one hundred dollars ($100) per day.

(c) Any insurer whose certificate of authority to do business in this state is cancelled or surrendered shall be liable for any unpaid assessments made prior to the date of the cancellation or surrender.



§ 23-90-114 - Accounting for and repayment of assessments.

(a) (1) Upon receipt from an insurer of payment of an assessment or partial assessment, the receiver shall provide the insurer with a participation receipt which shall create a liability against the assessment fund maintained by the Insurance Commissioner.

(2) The assessment fund from which an advance is made to an insolvent insurer for the payment of covered claims shall be regarded as a general creditor of the insolvent insurer for the amount of funds so advanced, provided that, with reference to the remaining balance of any advances received by the receiver and not expended in payment of covered claims, the claim of the assessment fund shall have preference over other general creditors.

(3) The receiver of any insolvent insurer shall adopt accounting procedures reflecting the expenditure and use of all funds received from the assessment fund and shall make a final report of the expenditure and use of these funds to the commissioner. This final report shall set forth the remaining balance, if any, from the moneys advanced from the assessment fund.

(4) The receiver shall also make any interim reports concerning the accounting and that may be required by the commissioner.

(5) Upon completion of the final report and as soon after completion as is practicable, the receiver shall refund the remaining balance of the advances to the assessment fund.

(b) Should the commissioner at any time determine that there exist moneys in the assessment fund in excess of those reasonably necessary for efficient future operation under the terms of this chapter, the commissioner shall cause the excess moneys to be returned pro rata to the holders of any participation receipts on which there is a balance outstanding after deducting any credits taken against premium taxes as authorized in § 23-90-119. If after a distribution the commissioner finds that an excess amount still exists in the fund or if there are no participation receipts on which there is an outstanding balance, the commissioner shall cause the excess amount to be deposited with the Treasurer of State for credit to the General Revenue Fund of this state.



§ 23-90-115 - Payment of covered claims.

(a) (1) When an insurer has been determined by a court of competent jurisdiction to be an insolvent insurer, the receiver shall marshal all assets of the insolvent insurer, including, but not limited to, those which are designated as, or that constitute, reserve assets offsetting reserve liabilities for all liabilities falling within the term "covered claim" as defined in § 23-90-103.

(2) The receiver shall apply all of the assets to the payment of covered claims but may utilize funds received from assessments in the payment of claims, pending orderly liquidation or disposition of the assets.

(3) When all covered claims have been paid or satisfied by the receiver, any balance remaining from the liquidation or disposition of the assets shall first be applied in repayment of funds expended from assessments.

(4) These repayments shall be credited as remaining balances and be refunded as provided in § 23-90-114.

(b) In addition to authorization to make actual payment of covered claims, the receiver is specifically authorized to utilize the marshalled assets and funds derived from assessments for the purpose of negotiating and consummating contracts of reinsurance or assumption of liabilities or contracts of substitution to provide for outstanding liabilities of covered claims.

(c) This chapter shall not be construed to impose restrictions or limitations upon the authority granted or authorized the Insurance Commissioner or the receiver elsewhere in the Arkansas Insurance Code and other statutes of this state but shall be construed and authorized for use in conjunction with other portions of the Arkansas Insurance Code dealing with delinquency proceedings.

(d) In any lawsuit brought by a receiver of an insolvent insurer for the purpose of recovering assets of the insolvent insurer, the fact that claims against the insolvent insurer have been or will be paid under the provisions of this chapter shall not be admissible for any purposes and shall not be placed before any jury either by evidence or argument.



§ 23-90-116 - Duties of receiver.

(a) (1) Covered claims against an insolvent insurer placed in temporary or permanent receivership under an order of liquidation, rehabilitation, or conservation by a court of competent jurisdiction shall be processed and acted upon by the receiver or ancillary receiver in the same manner as other claims as provided in §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132 and as ordered by the court in which the receivership is pending.

(2) However, the funds received from assessments shall be liable only for the difference between the amount of the covered claims approved by the receiver and the amount of the assets marshalled by the receiver for payment to holders of covered claims, and, in ancillary receiverships in this state, funds received from assessments shall be liable only for the difference between the amount of the covered claims approved by the ancillary receiver and the amount of assets marshalled by the receivers in other states for application to payment of covered claims within this state.

(3) Funds received from assessments shall not be liable for any amount over and above that approved by the receiver for a covered claim, and any action brought by the holder of the covered claim appealing from the receiver's action shall not increase the liability of the funds, provided that the receiver may review his or her action in approving a covered claim and for just cause modify the approval at any time during the pendency of the receivership.

(b) (1) If a receiver is appointed to handle the affairs of an insolvent insurer, the receiver shall determine whether or not covered claims should or can be provided for in whole or in part by reinsurance, assumption, or substitution.

(2) (A) Upon determination by the receiver that actual payment of covered claims should be made, the receiver shall give notice of the determination to claimants falling within the class of covered claims.

(B) The receiver shall mail the notice to the latest address reflected in the records of the insolvent insurer.

(C) If the records of the insolvent insurer do not reflect the address of a claimant, the receiver may give notice by publication in a newspaper of general circulation.

(D) This notice shall state the time within which the claimant must file his or her claim with the receiver, which time shall in no event be less than ninety (90) days from the date of the mailing or publication of the notice.

(3) The receiver may require, in whole or in part, that sworn claim forms be filed and may require that additional information or evidence be filed as may be reasonably necessary for the receiver to determine the legality or the amount due under a covered claim.

(c) (1) Upon determination by the receiver that actual payment of covered claims should be made or upon order of the court to the receiver to give notice for the filing of claims, any person who has a cause of action against an insured of the insolvent insurer under a liability insurance policy issued or assumed by the insurer, if the cause of action meets the definition of covered claim, shall have the right to file a claim with the receiver regardless of the fact that the claim may be contingent, and this claim may be approved as a covered claim if:

(A) It may be reasonably inferred from the proof presented upon the claim that the person would be able to obtain a judgment upon the cause of action against the insured;

(B) The person furnishes suitable proof that no further valid claims against the insurer arising out of his or her cause of action other than those already presented can be made; and

(C) The total liability of the insurer to all claimants arising out of the same act of its insured is no greater than its total liability would be were it not in liquidation, rehabilitation, or conservation.

(2) In the proceedings of considering covered claims, no judgment against an insured taken after the date of the commencement of the delinquency proceedings or the appointment of a receiver shall be considered as evidence of liability or of the amount of damages, and no judgment against an insured taken by default or by collusion prior to the commencement of the delinquency proceedings or the appointment of a receiver shall be considered as conclusive evidence either of the liability of the insured to the person upon the cause of action or of the amount of damages to which the person is therein entitled.

(d) The acceptance of payment from the receiver by the holder of a covered claim or the acceptance of the benefits of contracts negotiated by the receiver providing for reinsurance or assumption of liabilities or for substitution shall constitute an assignment to the insolvent insurer of any cause of action or right of the holder of the covered claim arising from the occurrence upon which the covered claim is based. The assignment shall be to the extent of the amount accepted or the value of the benefits provided by the contracts of reinsurance or assumption of liabilities or substitution.



§ 23-90-117 - Right of recovery.

(a) (1) Any person having a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer, which is also a covered claim, shall be required to exhaust first his or her right under the policy.

(2) Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under the insurance policy.

(b) (1) Any person having a claim or legal right of recovery under any governmental insurance or guaranty program which is also a covered claim shall be required to exhaust first his or her right under the program. Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under the program.

(2) Any person having a claim which may be recovered under more than one (1) insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured, except that if it is a first-party claim for damage to property with a permanent location, he or she shall seek recovery first from the association of the location of the property. If it is a workers' compensation claim, he or she shall seek recovery first from the association of the residence of the claimant.

(3) Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.



§ 23-90-118 - Issuance of new or renewal policies.

(a) An insolvent insurer placed in receivership for which assessments have been made under the provisions of this chapter shall not be authorized, upon release from receivership, to issue new or renewal insurance policies until such time as the insolvent insurer has repaid in full the entire amount advanced to it from the assessment fund set out in § 23-90-114. However, upon application of the Arkansas Property and Casualty Advisory Association and after a hearing, the Insurance Commissioner may permit the issuance of new policies in accordance with a plan of operations by the released insurer for repayment of the advances.

(b) In approving the plan, the commissioner may place such restrictions upon the issuance of new or renewal policies as the commissioner deems necessary to the implementation of the plan.

(c) The commissioner shall give ten (10) days' notice of the hearing to the insurers to whom the participation receipts were issued for an assessment made for the benefit of the released insurer. The holders of the receipts shall be entitled to appear at and participate in the hearing.



§ 23-90-119 - Assessment as credit against taxes.

(a) Any assessment paid by an insurer under this chapter shall be allowed to an insurer as a credit against its premium tax payable under §§ 26-57-601 -- 26-57-605 and 26-57-607.

(b) The tax credit referred to in this section shall be allowed at a rate of twenty percent (20%) per year for five (5) successive years following the date of assessment.

(c) The balance of any assessment paid by the insurer and not claimed as a tax credit may be reflected in the books and records of the insurer as an admitted asset of the insurer for all purposes, including exhibition in the annual statements.

(d) However, any insurer which neglects to take the twenty percent (20%) credit during the year allowable will not be allowed to carry over the credit for the following year or years.



§ 23-90-120 - Liability of insurer, commissioner, etc.

There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer subject to this chapter or its agents or employees, the Arkansas Property and Casualty Advisory Association, or the Insurance Commissioner or his or her representatives for any action by them in the performance of their powers and duties under this chapter.



§ 23-90-121 - Certain advertisements, announcements, and statements prohibited -- Exception.

(a) No person, including an insurer, agent, or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in other ways, any advertisement, announcement, or statement which uses the existence of the Arkansas Property and Casualty Advisory Association of this state for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by this chapter.

(b) However, this section shall not apply to the advisory association or to any other entity which does not sell or solicit insurance.



§ 23-90-122 - Rules and regulations.

The State Insurance Department is authorized and directed to issue such reasonable rules and regulations as may be necessary to carry out the various purposes and provisions of this chapter, and in augmentation thereof.



§ 23-90-123 - Appeal of orders.

Any order of the Insurance Commissioner under this chapter may be appealed as provided by § 23-61-307.






Chapter 91 - PrePaid Legal Insurance

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Legal Insurance Act

§ 23-91-201 - Title.

This subchapter shall be cited as the "Arkansas Legal Insurance Act".



§ 23-91-202 - Construction and purposes.

This subchapter shall be interpreted liberally in order to achieve the following purposes:

(1) To encourage the development of effective and economically sound methods of making legal services more readily available;

(2) To protect the interests of the users of legal services and of the public of this state with a minimum of restrictions on experimentation with new forms of organization, administration, or benefits;

(3) To seek to have the risk inherent in experimentation borne by the promoters of new plans rather than by the consumers;

(4) To permit and encourage the providing of legal services through persons other than professional insurers subject to practical and reasonable financial and regulatory requirements;

(5) To permit and encourage fair and effective competition among the various systems of financing legal services; and

(6) To ensure that each person being provided with legal insurance has the right to seek performance of covered legal services by the attorney of his or her choice. The attorney shall be required to reasonably comply with the plan provisions.



§ 23-91-203 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Insurer" means any person who obtains a certificate of authority under this subchapter;

(3) (A) "Legal insurance" means that assumption of a contractual obligation to provide, during a specified interval of time, specified legal services or reimbursement for legal expenses in consideration of a specified payment, regardless of whether the payment is made by the beneficiaries individually or by a third person for them, in such a manner that the total cost incurred by assuming the obligation is to be spread directly or indirectly among a group of persons. It does not include the provision of, or reimbursement for, legal services incidental to other insurance coverages. The following are not considered insurance under the insurance laws of this state:

(i) Retainer contracts made with individual clients with the fees based on estimates of the nature and amount of services that will be provided to the specific client and similar contracts made with a group of clients involved in the same or closely related legal matters such as class actions;

(ii) The providing of no benefits other than consultation and advice in connection with, or a part of, referral services;

(iii) The providing of limited legal services regarding simple legal matters on an informal basis, not involving a legally binding promise, in the context of an employment, educational, or similar relationship;

(iv) Legal services provided by unions or employee associations to their members in matters relating to employment or occupation; and

(v) Legal services provided by an agency of the federal or state government or a subdivision thereof to its employees.

(B) "Contractual obligation" in subdivision (3)(A) of this section includes any arrangement in which those persons for whom services are to be provided under the arrangement have reasonable expectations of enforceable rights; and

(4) "Person" means the definition as used in § 23-60-102.



§ 23-91-204 - Applicability of insurance law.

(a) The provisions of the insurance law apply generally to legal insurance offered by insurers licensed to write other kinds of insurance. However, legal insurance sold by insurers under a certificate of authority obtained under this subchapter shall be regulated by the provisions of §§ 23-91-202, 23-91-203, 23-91-206, 23-91-208 -- 23-91-212, 23-91-214, 23-91-219, 23-91-221, 23-91-224, and 23-91-226 instead of corresponding sections of the Arkansas Insurance Code.

(b) Orders, rules, or regulations of the Insurance Commissioner issued under the provisions of this subchapter shall be subject to the provisions of the general insurance laws and the provisions of the Administrative Procedure Act, § 25-15-201 et seq., relating to hearings and appeals.

(c) Except as otherwise provided in this subchapter, the provisions of the general insurance law shall not apply to insurers authorized under this subchapter.



§ 23-91-205 - Applicability of unauthorized insurance law.

Subject to the provisions of this subchapter, the relevant and applicable provisions of the Unauthorized Insurers Process Act, § 23-65-201 et seq., and the provisions of §§ 23-65-101 and 23-65-102 apply to persons transacting the business of legal insurance.



§ 23-91-206 - Exemption.

(a) (1) This subchapter does not apply to any person not domiciled in this state but issuing only group, blanket, or franchise policies or certificates to certificate holders or policyholders who reside in this state if fewer than twenty-five percent (25%) of the certificate holders or policyholders reside in this state and the person is regulated to a comparable extent by another state in which a larger number of certificate holders or insureds reside.

(2) (A) However, any person who is exempt from the provisions of this subchapter pursuant to this section shall, prior to the issuance of any group, blanket, or franchise policies or certificates in this state, file these policies or certificates with the Insurance Commissioner for informational purposes, together with a document to support the person's exempt status under this section.

(B) Also, each person shall file annually with the commissioner, on or before April 15, a report to verify that the exemption is still valid.

(b) (1) Prior to administering a legal referral services program, or prior to enrollment of members in a program in this state, any person who is exempt from the provisions of this subchapter shall file with the commissioner program materials and documents to support the program's exempt status under this subchapter.

(2) Subsequent to the commissioner's approval of the exemption of the program from the provisions of this subchapter, the person shall promptly file documents referencing any modifications or changes in the program for the commissioner's review and determination as to whether the program as modified is exempt from the provisions of this subchapter.



§ 23-91-207 - Penalty provisions -- Applicability of §§ 23-60-108 and 23-60-109.

The relevant and applicable provisions of §§ 23-60-108 and 23-60-109 apply to violations of this subchapter.



§ 23-91-208 - Authorization required.

(a) No person may transact the business of legal insurance in this state without first obtaining a certificate of authority under this subchapter.

(b) (1) Any person may apply to the Insurance Commissioner for, and obtain, a certificate of authority to transact the business of legal insurance in compliance with this subchapter.

(2) This section does not by itself enlarge the powers of any corporation given by its articles of incorporation or charter but does authorize a corporation formed under the general business, insurance, or general nonprofit corporation laws of this state, including hospital service corporations, medical service corporations, and hospital and medical service corporations, to include in its power the authority to transact the business of legal insurance.

(c) (1) Any application shall be in a form prescribed by the commissioner. If the applicant is not domiciled in this state, the application must be accompanied by a power of attorney executed by the applicant appointing an Arkansas resident as its registered agent for service of process, to be filed in writing with the commissioner and his or her successors in office, as the true and lawful attorney of the applicant, in and for this state, upon whom all lawful process in any legal action or proceeding against the applicant, on a cause of action arising in this state, may be served.

(2) On and after January 1, 2003, all foreign and alien insurers licensed under this chapter shall file with the commissioner a designation of an Arkansas resident as an agent for service of legal process, and the commissioner shall maintain a listing in conformity with § 23-63-301 et seq.



§ 23-91-209 - Conditions for issuing certificate of authority.

(a) Upon receipt of an application for a certificate of authority, the Insurance Commissioner shall issue or deny a certificate pursuant to this subchapter within sixty (60) days of the application. This may be extended for an additional thirty (30) days by notice to the applicant prior to the expiration of the first sixty (60) days. A certificate of authority shall be issued upon payment of the application fee prescribed in § 23-91-225 if the commissioner is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and of good reputation;

(2) The applicant has paid-in capital in an amount not less than one hundred thousand dollars ($100,000) and additional working capital or surplus funds in an amount deemed by the commissioner to be adequate in relation to the proposed plan of operation; and

(3) The applicant demonstrates the willingness and ability to assure that the promised benefits can be provided. In making this determination, the commissioner shall consider so far as applicable:

(A) Any agreements with lawyers or paralegal personnel for the provisions of legal services;

(B) The financial soundness of the applicant's arrangements for legal services and the schedule of rates proposed to be used in connection therewith;

(C) Any agreement with another person authorized under this subchapter, an insurer licensed under the general insurance laws to do business in this state, a reinsurer eligible under the laws or regulations of this state to provide reinsurance, or an agency of the federal or state government for insuring the payment of the cost of legal services or the provision for automatic applicability of an alternative coverage in the event the insurer is unable to perform its obligation;

(D) Any deposit of securities, in kind and an amount determined to be appropriate by the commissioner, as a guarantee that the obligations to provide the promised benefits will be performed; and

(E) If the applicant is licensed as an insurer under other insurance laws, whether the applicant has complied with the requirements of those laws.

(b) A certificate of authority shall be issued in accordance with this subchapter and may be continued within the applicable provisions of § 23-63-211, but reference therein to § 23-63-216 and payment of taxes shall instead refer to the applicable provision of this subchapter.



§ 23-91-210 - Regulation of policy forms.

(a) (1) Each contractual obligation for legal insurance shall be evidenced by a policy or master policy.

(2) Legal insurance may be written on an individual, group, blanket, or franchise basis.

(3) Each person insured under a group policy must be issued a certificate of coverage.

(4) No legal insurance policy or certificate of any kind may be issued or delivered in this state unless and until a copy of the form thereof has been filed with the Insurance Commissioner and approved by him or her except as provided in § 23-91-206.

(b) The forms must meet the following requirements:

(1) Policies must contain a detailed list and description of the legal services promised or the legal matters for which expenses are to be reimbursed and the amount of reimbursement;

(2) Policies and certificates must indicate prominently the name of the insurer and the full address of its principal place of business;

(3) Certificates issued under group policies may summarize the terms of the master contract but must contain a full and clear statement of the benefits provided; and

(4) (A) No policy shall unreasonably restrict the right of any person covered by legal insurance to seek performance of legal services by the attorney of his or her choice in a matter covered by the policy.

(B) (i) If the policy contemplates the use of a prearranged panel of attorneys to render the legal services covered under the policy, the commissioner shall not approve that policy unless the policy also authorizes payment for covered services rendered by an insured's attorney who is not a member of the panel.

(ii) Payments to attorneys who are not members of the panel shall be reasonably equivalent to the cost incurred by the insurer when similar services are rendered by attorneys who are members of any panel.

(c) The commissioner may disapprove a form if the commissioner finds that it:

(1) Does not meet the requirements of subsection (b) of this section;

(2) Is unfair, unfairly discriminatory, misleading, obscure, or encourages misrepresentation or misunderstanding of the contract, including cases in which the form:

(A) Provides coverage or benefits that are too restricted to achieve the purposes of which the policy is designed;

(B) Fails to attain a reasonable degree of readability, simplicity, and conciseness; or

(C) Is misleading, deceptive, or obscure because of its physical aspects such as format, typography, style, color, material, or organization;

(3) Provides coverage or benefits or contains other provisions that would endanger the solidity of the insurer; or

(4) Is contrary to law.



§ 23-91-211 - Regulation of rates.

(a) Rate filings shall be subject to the following procedures and requirements:

(1) Every insurer shall file with the Insurance Commissioner every manual of classifications, rules, and rates, every rating plan, and every modification of any of the foregoing which it proposes to use;

(2) Every filing shall state the proposed effective date thereof and shall indicate the character and extent of the coverage contemplated. When a filing is not accompanied by the information upon which the insurer supports the filing and the commissioner does not have sufficient information to determine whether the filing meets the requirements of this subchapter, the commissioner may require the insurer to furnish the information upon which it supports the filing. Any filing may be supported by:

(A) The experience or judgment of the insurer or rating organization making the filing;

(B) The experience of other insurers or rating organizations; and

(C) Any other factor which the insurer or rating organization deems relevant; and

(3) A filing and any supporting information shall be open to public inspection after the filing becomes effective.

(b) The rates must meet the following requirements:

(1) They must be established and justified in accordance with generally accepted insurance principles, including, but not limited to, the experience or judgment of the insurer making the rate filing or actuarial computations; and

(2) They may not be excessive, inadequate, or unfairly discriminatory in relation to the benefits offered. Rates are not unfairly discriminatory because they are averaged broadly among persons insured under group, franchise, or blanket policies.

(c) By written order, the commissioner may suspend or modify the requirement of filing for any risk or group or class of risk, the rates for which cannot practically be filed before they are used.



§ 23-91-212 - Approval of forms and rates.

(a) If the Insurance Commissioner determines that any form reviewed under § 23-91-210 or any schedule of rates reviewed under § 23-91-211 complies with the requirements of those sections, the commissioner shall approve the filing within thirty (30) days, which may be extended for an additional thirty (30) days by notice in writing to the person making the filing prior to the expiration of the first thirty (30) days.

(b) If the commissioner disapproves a filing, the commissioner shall notify the person making it in writing specifying therein the reasons for his or her disapproval.

(c) A hearing shall be granted within thirty (30) days after a request in writing by any person aggrieved by the decision of the commissioner.

(d) If the commissioner does not disapprove a form or schedule of rates within thirty (30) days of the filing or an extension thereof as provided in subsection (a) of this section, it shall be deemed approved.

(e) After notice and hearing, the commissioner may disapprove any rate that has been previously approved or deemed approved.

(f) The commissioner may require the submission of additional relevant information reasonably necessary to determine whether to approve or disapprove a filing made pursuant to § 23-91-210 or § 23-91-211.



§ 23-91-213 - Segregated accounts required -- Exception.

Except for employee welfare benefit plans regulated by the Employee Retirement Income Security Act of 1974, persons transacting the business of legal insurance, and any other business than insurance shall transact legal insurance wholly within a segregated account in accordance with the following requirements:

(1) The segregated account must satisfy the financial requirements for issuance of a certificate of authority;

(2) (A) (i) Except under subdivisions (6) and (7) of this section, the income and assets attributable to a segregated account shall always remain identifiable with the account.

(ii) However, unless the Insurance Commissioner so orders, the assets need not be kept physically separate from other assets of the person.

(B) The income, gains, and losses, whether or not realized, from assets attributable to a segregated account shall be credited to or charged against the account without regard to other income, gains, or losses of the person;

(3) Except under subdivision (4) of this section, assets attributable to a segregated account shall not be chargeable with any liabilities arising out of any other business of the person, nor shall any assets not attributable to the account be chargeable with any liabilities arising out of it;

(4) Claims remaining unpaid after completion of any liquidation under the applicable and relevant provisions of §§ 23-68-111 and 23-68-112 shall have liens on the interests of shareholders, if any, in all of the person's assets that are not liquidated. The segregated account shall be deemed an insurer within the meaning of § 23-68-102;

(5) Assets allocated to segregated accounts are the property of the person, which is not and shall not hold itself out to be a trustee of the assets;

(6) A person may allocate a portion or part of a particular asset to the segregated account; and

(7) By an identifiable act, the person may transfer assets to or from the segregated account if:

(A) The terms are fair and reasonable; and

(B) The books, accounts, and records of each party are maintained so as to clearly and accurately disclose the precise nature and details of the transaction.



§ 23-91-214 - Management and exclusive agency contracts.

(a) No insurer may enter into any exclusive agency contract or management contract unless the contract is first filed with the Insurance Commissioner and not disapproved under this section within thirty (30) days after filing or after such reasonable extended period as the commissioner may specify by notice given within the thirty (30) days.

(b) The commissioner shall disapprove a contract under subsection (a) of this section if the commissioner finds that:

(1) It subjects the insurer to excessive charges;

(2) The contract extends for an unreasonable period of time;

(3) The contract does not contain fair and adequate standards of performance;

(4) The persons empowered under the contract to manage the insurer are not sufficiently trustworthy, competent, experienced, and free from conflict of interest to manage the insurer with due regard for the interests of its insureds, creditors, or the public; or

(5) The contract contains provisions which impair the interests of the insurer's insureds or creditors of the public in this state.



§ 23-91-215 - Annual report.

Each insurer shall annually, on or before March 1, file with the Insurance Commissioner a report verified by at least two (2) principal officers. The report shall be on forms prescribed by the commissioner and shall include:

(1) A financial statement of the insurer's legal insurance business including:

(A) Its balance sheet; and

(B) Its receipts and disbursements for the preceding year;

(2) Any material changes in the information submitted pursuant to § 23-91-209;

(3) Such information about the number of persons protected and terminated as may be prescribed by the commissioner; and

(4) Such other information relating to the performance of the insurer as is necessary to enable the commissioner to carry out his or her duties under this subchapter.



§ 23-91-216 - Reserves required.

An insurer must maintain the reserves necessary for the sound operation of the business including unearned premium reserves, and the amount and manner of calculating these reserves shall be determined by the provisions of § 23-63-601 et seq.



§ 23-91-217 - Investment of assets.

The investable funds generated through the transaction of the business of legal insurance by persons who are not licensed to transact other lines of insurance shall be invested in securities or other investments permitted by the laws of this state for the investment of assets of life insurers or in such other securities or investments as the Insurance Commissioner shall permit.



§ 23-91-218 - Trade practices.

The Trade Practices Act, § 23-66-201 et seq., and §§ 23-66-301 -- 23-66-314 and 23-66-316 apply to persons transacting the business of legal insurance except as is inconsistent with this subchapter.



§ 23-91-219 - Licensing of agents.

(a) Agents shall be licensed in accordance with such provisions as the Insurance Commissioner in his or her discretion deems applicable under §§ 23-64-101 et seq., 23-64-201 -- 23-64-205, 23-64-207, 23-64-209, 23-64-210, 23-64-214 -- 23-64-221, 23-64-223 -- 23-64-227, and the Producer Licensing Model Act, 23-64-501 et seq.

(b) The commissioner may develop and administer to license applicants such examination as he or she deems appropriate.



§ 23-91-220 - Examination of insurer's affairs.

(a) The Insurance Commissioner shall make an examination of the affairs of any insurer as often as the commissioner deems it necessary for the protection of the interests of the people of this state.

(b) The following sections shall apply to examinations conducted pursuant to subsection (a) of this section:

(1) Examination of managers and promoters, § 23-61-202;

(2) Examiners, § 23-61-203;

(3) Conduct of examination -- Records -- Correction of accounts -- Appraisals, § 23-61-204;

(4) Examination reports, § 23-61-205; and

(5) Examination expense, § 23-61-206.



§ 23-91-221 - Professional ethics.

The Insurance Commissioner shall report to the Attorney General for reference to the Supreme Court any information which the commissioner considers to be of substance and of possible violation of the Model Rules of Professional Conduct as adopted by the Supreme Court.



§ 23-91-222 - Revocation of certificate of authority.

The Insurance Commissioner may suspend, revoke, or refuse to renew any certificate of authority issued to a person transacting the business of legal insurance under this subchapter pursuant to and consistent with the relevant provisions of §§ 23-63-212 -- 23-63-215.



§ 23-91-223 - Rehabilitation and liquidation.

The relevant provisions of §§ 23-68-101 -- 23-68-113 and 23-68-115 -- 23-68-132 shall apply to a person transacting the business of legal insurance under the provisions of this subchapter.



§ 23-91-224 - Authority to promulgate rules.

The Insurance Commissioner may promulgate such reasonable rules or regulations as are necessary or proper to carry out the provisions of this subchapter.



§ 23-91-225 - Fees.

Every person subject to this subchapter shall pay to the Insurance Commissioner the fees required by the applicable and relevant provisions of § 23-61-401.



§ 23-91-226 - Taxation.

(a) Taxation on legal insurance premiums shall be fixed at the rate of two and one-half percent (2.5%) of direct written premium income in Arkansas, after deduction for dividends paid to policyholders and returned premiums, and shall be due and payable in estimated quarterly installments and reconciled annually at the time of filing the insurer's annual report as required by § 23-91-215.

(b) The Insurance Ccommissioner shall deposit all premium taxes collected under this section in the State Treasury as general revenues.



§ 23-91-227 - Public documents.

All applications, filings, and reports required under this subchapter shall be treated as public documents.






Subchapter 3 - -- Long-Term Care Liability Insurance






Chapter 92 - Multiple Employer Trusts And Self-insured Plans

Subchapter 1 - -- General Provisions

§ 23-92-101 - Registration or licensure required.

(a) "Multiple employer welfare arrangement" has the same meaning as under 29 U.S.C. § 1002(40), as it existed on January 1, 2003.

(b) (1) Every fully insured multiple employer trust and fully insured multiple employer welfare arrangement that intends to provide benefits to citizens of this state shall register with the Insurance Commissioner prior to soliciting or enrolling members or prior to conducting any other business activity in Arkansas.

(2) (A) Each fully insured multiple employer trust and fully insured multiple employer welfare arrangement under this section that is conducting any business activity in Arkansas as of March 18, 2003, shall register with the commissioner no later than July 1, 2003.

(B) After the initial registration, each fully insured multiple employer trust and fully insured multiple employer welfare arrangement under this section that conducts business in Arkansas shall thereafter register with the commissioner no later than January 1 of each year for as long as it continues to do business in Arkansas.

(c) (1) A multiple employer trust or multiple employer welfare arrangement that is not fully insured must obtain a certificate of authority under regulations promulgated by the commissioner before doing business in Arkansas.

(2) In order to remain licensed, a multiple employer trust or multiple employer welfare arrangement that is not fully insured must comply with all Arkansas laws that are not inconsistent with the Employee Retirement Income Security Act of 1974, as it existed on January 1, 2003.

(3) (A) The commissioner shall adopt rules regulating multiple employer trusts and multiple employer welfare arrangements that are not fully insured.

(B) The rules shall include information and procedures concerning:

(i) The criteria and application for obtaining a certificate of authority from the State Insurance Department to conduct business in Arkansas;

(ii) The benefits to be offered;

(iii) Financial requirements;

(iv) Fees;

(v) Insolvency procedures;

(vi) Examinations;

(vii) Filing of forms and rates;

(viii) Written disclosures and other consumer protections;

(ix) Reporting requirements;

(x) Excess or stop loss insurance; and

(xi) Other factors the commissioner deems necessary for the effective regulation of multiple employer welfare trusts and multiple employer welfare arrangements that are not fully insured.






Subchapter 2 - -- Third Party Administrators

§ 23-92-201 - Definition.

As used in this subchapter, "third party administrator" means any person, firm, or partnership that collects or charges premiums from or adjusts or settles claims on residents of this state in connection with life or accident and health coverage provided by a self-insured plan or a multiple employer trust or multiple employer welfare arrangement. "Third party administrator" includes administrative-services-only contracts offered by insurers and health maintenance organizations but does not include the following persons:

(1) An employer, for its employees or for the employees of a subsidiary or affiliated corporation of the employer;

(2) A union, for its members;

(3) An insurer or health maintenance organization licensed to do business in this state;

(4) A creditor, for its debtors, regarding insurance covering a debt between them;

(5) A credit card-issuing company that advances for or collects premiums or charges from its credit card holders as long as that company does not adjust or settle claims;

(6) An individual who adjusts or settles claims in the normal course of his or her practice or employment and who does not collect charges or premiums in connection with life or accident and health coverage; or

(7) An agency licensed by the Insurance Commissioner and performing duties pursuant to an agency contract with an insurer authorized to do business in this state.



§ 23-92-202 - Written agreement required.

A third party administrator may act in that capacity only if he or she has a written agreement with a self-insured plan or trust. The agreement shall be maintained by the administrator and subject to review by the Insurance Commissioner.



§ 23-92-203 - Certificate of registration.

(a) No person shall act or hold himself or herself out as an administrator unless he or she obtains a certificate of registration from the Insurance Commissioner.

(b) The certificate may be obtained by submitting an application on a form prescribed by the commissioner, paying a twenty-five dollar ($25.00) filing fee, and placing with the commissioner a surety bond as described in § 23-92-204.

(c) Each application shall have attached to it a list of all self-insured plans and trusts that have entered into service contracts with the applicant for administrative services. Every administrator shall update the list whenever changes occur.

(d) The certificate shall be issued by the commissioner unless, after a hearing, the commissioner determines that the applicant is:

(1) Not competent;

(2) Not trustworthy;

(3) Not financially responsible; or

(4) A convicted felon.

(e) Each certificate of registration shall be valid for the year issued and shall be renewed each year thereafter by submitting a twenty-five dollar ($25.00) annual fee.

(f) After conducting a hearing and finding that an administrator has violated any of the requirements of this subchapter or fails to meet the requirements for the issuance of a certificate, the commissioner may revoke or suspend the certificate of registration.



§ 23-92-204 - Bond required -- Exceptions.

(a) Every applicant for a certificate of registration shall file with the application, and shall thereafter maintain in force while operating under the registration, a bond in favor of the people of the State of Arkansas executed by an authorized insurer. The bond shall have a total aggregate liability of twenty-five thousand dollars ($25,000). The bond shall be conditioned upon the full accounting and due payment to the person entitled thereto of any funds coming into the possession of the administrator.

(b) The bond shall remain in force until released by the Insurance Commissioner, or until cancelled by the surety. Without prejudice to any liability previously incurred thereunder, the surety may cancel the bond on thirty (30) days' advance written notice to both the administrator and the commissioner.

(c) Any applicant for a certificate of registration or for a renewal of a certificate shall not be required to post a bond pursuant to subsection (a) of this section if the applicant operates only pursuant to an administrative services agreement and does not collect, receive, or remit funds on the behalf of insureds.



§ 23-92-205 - Payments to administrator -- Presumptions.

(a) When a self-insured plan or a trust utilizes the services of an administrator, the payment of premiums or charges to the administrator by the covered individual are presumed to have been received by the self-insured plan or trust.

(b) The payment of claims or the return of premiums to the administrator are not presumed to have been paid to the covered individual or claimant until the payment is received by the covered individual or claimant.



§ 23-92-206 - Collection of premiums, etc. -- Deposits and withdrawals.

(a) An administrator is a fiduciary in collecting or returning premiums or charges for the party with whom it has a written agreement for administrative services.

(b) Funds collected by the administrator shall be immediately remitted to the person entitled to the funds or deposited in a separately identifiable bank account which shall be established and maintained by the administrator.

(c) The administrator shall maintain records clearly showing the deposits and withdrawals from the separately identifiable bank account for each party with whom it has a written agreement for administrative services. The administrator shall furnish to the party, upon his or her request, copies of the required records.

(d) Subject to the written agreement required by § 23-92-202, withdrawals from the bank account shall only be made for the following:

(1) Remittance to a plan or trust entitled to the funds;

(2) Deposit in an account maintained in the name of the party with whom the administrator has a written agreement;

(3) Transfer to and deposit in a claims-paying account;

(4) Payment to the administrator for its commission, fees, or charges;

(5) Remittance of return premiums to the person entitled to the funds;

(6) Payment of funds for premiums of reinsurance or pursuant to the provisions of any other contract entered into by the trust or plan.



§ 23-92-207 - Books and records.

(a) Every administrator shall maintain at its principal administrative office for the duration of the written agreement referred to in § 23-92-202 and five (5) years thereafter adequate books and records of all transactions between it, self-insured plans, trusts, and covered individuals. These books and records shall be maintained in accordance with prudent standards of insurance recordkeeping.

(b) The Insurance Commissioner shall have access to the books and records for the purpose of examination, audit, and inspection.

(c) Any trade secrets contained therein, including, but not limited to, the identity and addresses of plans and trusts, shall be confidential, except that the commissioner may use the information in any proceedings instituted against the administrator.



§ 23-92-208 - Compensation.

The compensation for an administrator may be based on:

(1) Premiums or charges collected;

(2) The number of claims paid or processed, or

(3) Some other fair and equitable basis provided by the contract.






Subchapter 3 - -- Arkansas Employee Leasing Act



Subchapter 4 - -- Arkansas Professional Employer Organization Recognition and Licensing Act

§ 23-92-401 - Title.

This subchapter may be cited as the "Arkansas Professional Employer Organization Recognition and Licensing Act".



§ 23-92-402 - Definitions.

As used in this subchapter:

(1) "Client" means any person who enters into a coemployment relationship as a coemployer with a professional employer organization;

(2) "Coemployer" means a professional employer organization or a client of a professional employer organization;

(3) "Coemployment relationship" means:

(A) As between coemployers, a relationship in which the rights, duties, and obligations of an employer that arise out of an employment relationship have been allocated between coemployers under a professional employer agreement and this subchapter and which is intended to be an ongoing relationship rather than a temporary or project-specific relationship;

(B) As between each professional employer organization and a covered employee to which a professional employer agreement applies, an employment relationship in which:

(i) The professional employer organization is entitled to enforce the rights and is obligated to perform the duties and obligations allocated to the organization by the professional employer agreement and this subchapter; and

(ii) A covered employee is entitled to enforce against the professional employer organization the duties and obligations allocated to the organization by the professional employer agreement and this subchapter; and

(C) As between each client and a covered employee to which a professional employer agreement applies, an employment relationship in which each client:

(i) Is entitled to enforce the rights allocated to the client by the agreement and this subchapter;

(ii) Is obligated to provide and perform the employer obligations allocated to the client by the agreement and this subchapter; and

(iii) Is responsible for any employer right or obligation not otherwise allocated by the agreement or this subchapter;

(4) "Commissioner" means the Insurance Commissioner;

(5) "Controlling person" means:

(A) Any natural person who directly or indirectly possesses the power to direct or cause the direction of the management or policies of any professional employer organization, including:

(i) Direct or indirect control of ten percent (10%) or more of an ownership interest bearing the right to participate in policy making for the professional employer organization; or

(ii) The general power to endorse any negotiable instrument payable to or on behalf of the professional employer organization or to cause the direction of the management or policies of any professional employee organization; and

(B) Any natural person employed, appointed, or authorized by a professional employer organization to enter into a contractual relationship with a client company on behalf of the organization;

(6) (A) "Covered employee" means an individual having a coemployment relationship with a professional employer organization and a client who has entered into a professional employer agreement with respect to the employee.

(B) "Covered employee" includes the client's officers, directors, shareholders, partners, and managers to the extent that those persons act as operational managers or perform services for the client;

(7) "Department" means the State Insurance Department;

(8) "Employer service assurance organization" means an organization licensed under § 23-92-415;

(9) "Licensee" means a professional employer organization licensed under this subchapter;

(10) "Person" means any individual, partnership, corporation, limited liability company, association, or any legally recognized entity, however formed;

(11) "Professional employer agreement" means a written contract by and between a client and a professional employer organization under which the organization and the client agree to establish a coemployment relationship and which satisfies the requirements of § 23-92-409(c);

(12) "Professional employer organization" means any person engaged in the business of providing professional employer services;

(13) (A) "Professional employer organization group" means two (2) or more affiliated professional employer organizations.

(B) Two (2) or more professional employer organizations are affiliated if they have common owners having ownership interests in them of greater than fifty percent (50%);

(14) "Professional employer organization service organization affidavit" means an attestation or certification of a professional employer organization service organization and any additional information that conforms to the requirements in the rules and regulations as promulgated by the commissioner;

(15) (A) "Professional employer services" means the service of entering into a coemployment relationship under this subchapter in which at least a majority of the employees providing services to a client or to a division or work unit of a client are covered employees and in which:

(i) The arrangement is intended to be, or is, ongoing rather than temporary in nature; and

(ii) Employer responsibilities, including the right of direction and control of the employees, are shared by the professional employer organization and the recipient.

(B) "Professional employer services" does not include services performed by temporary employees or by persons determined to be independent contractors with respect to the recipient;

(16) (A) "Temporary help services" means services consisting of a person:

(i) Recruiting and hiring its own employees;

(ii) Finding other organizations that need the services of those employees;

(iii) Assigning those employees to perform work at or for the other organizations to support or supplement the other organizations' workforces or to provide assistance in special work situations, such as, but not limited to, employee absences, skill shortages, seasonal workloads, or to perform special assignments or projects; and

(iv) Customarily attempting to reassign the employees to other organizations when they finish each assignment.

(B) "Temporary help services" shall not be deemed professional employer services; and

(17) (A) "Transacting insurance" includes any of the following actions by a professional employer organization or its representatives:

(i) Soliciting prospective clients based solely or primarily on representation of insurance cost advantages;

(ii) Advising a prospective client regarding insurance coverage; or

(iii) Offering for sale or selling a policy of insurance to a client or employee.

(B) "Transacting insurance" does not include any of the following actions by a professional employer organization or its representatives:

(i) Soliciting prospective clients to enter into professional employee agreements;

(ii) Collecting information from a prospective client related to payroll, employee benefits, employment policies, workplace safety, and other employer responsibilities and operational experience;

(iii) Evaluating collected information to ascertain the professional employer organization's risk and cost associated with serving a prospective client's workforce;

(iv) Informing a prospective client of the terms and conditions under which the professional employer organization will enter into a professional employer agreement; or

(v) Performing employer responsibilities as required by this subchapter.



§ 23-92-403 - Relationship to other laws.

(a) (1) Neither this subchapter nor any professional employer agreement shall affect, modify, or amend any collective bargaining agreement or the rights or obligations of any client, professional employer organization, or covered employee under the National Labor Relations Act, as it existed on January 1, 2003.

(2) This subchapter preserves all rights to which a covered employee would be entitled under a traditional employment relationship.

(b) Neither this subchapter nor any professional employer agreement shall affect, modify, or amend any state, local, or federal licensing, registration, or certification requirement applicable to any client or covered employee.

(c) A covered employee who must be licensed, registered, or certified according to law or regulation is deemed solely an employee of the client for purposes of any license, registration, or certification requirement.

(d) A professional employer organization shall not be deemed to engage in any occupation, trade, profession, or other activity that is subject to licensing, registration, or certification requirements, or is otherwise regulated by a governmental entity, solely by entering into and maintaining a coemployment relationship with a covered employee who is subject to this subchapter or to regulations promulgated under this subchapter.

(e) (1) For purposes of determination of tax credits and other economic incentives provided by Arkansas that are based on employment, covered employees are deemed employees solely of the client.

(2) A client is entitled to the benefit of any tax credit, economic incentive, or other benefit arising as the result of the employment of covered employees of the client.

(3) Upon request by a client, each professional employer organization shall provide employment information reasonably required by an Arkansas agency or department that is necessary to support any request, claim, application, or other action by a client seeking any tax credit or economic incentive under subdivision (e)(2) of this section.

(f) (1) Applicants for licensing or a professional employer organization licensed under this subchapter authorize the Arkansas Employment Security Department, the Workers' Compensation Commission, and the State Insurance Department, or their successors, to release otherwise confidential information to the other departments or commission in this subdivision (f)(1) concerning the applicant or professional employer organization upon the written request by the requesting department or commission.

(2) The Arkansas Employment Security Department, the Workers' Compensation Commission, and the State Insurance Department shall maintain the confidentiality of information received under subdivision (f)(1) of this section unless the information is introduced into evidence at an administrative proceeding or at a civil or criminal trial arising out of a violation of this subchapter that involves the applicant, the professional employer organization, or the controlling person.

(g) Neither this subchapter nor any professional employer agreement shall affect, limit, restrict, or modify the rights or obligations of any client, professional employer organization, or covered employee with respect to:

(1) The payment of wages as required by contract or by state or federal law; and

(2) Compliance with the following:

(A) Sections 11-2-101 et seq., 11-3-101 et seq., 11-4-101 et seq., 11-5-101 et seq., 11-6-101 et seq., 11-7-201 et seq., the Arkansas Employment Security Law, § 11-10-101 et seq., and § 11-12-101 et seq.;

(B) Section 20-20-301 et seq.;

(C) Section 22-9-301 et seq., commonly referred to as the "Arkansas Prevailing Wage Law";

(D) The Arkansas Civil Rights Act of 1993, § 16-123-101 et seq.;

(E) The Public Employees' Chemical Right to Know Act, § 8-7-1001 et seq.; and

(F) Section 7-1-102 concerning voting time, § 16-31-106 concerning jury duty, and § 21-4-101 concerning leave of absence for public service.



§ 23-92-404 - Licensing and renewal.

(a) Except as otherwise provided in this subchapter, no person shall provide, advertise, or otherwise hold itself out as providing professional employer services in Arkansas unless the person is licensed as a professional service organization under this subchapter.

(b) (1) Each professional employer organization required to be licensed under this subchapter shall provide the Insurance Commissioner information required by the commissioner on forms prescribed by the commissioner.

(2) The information required under subdivision (b)(1) of this section shall include the following information:

(A) The legal name of the professional employer organization and all other names under which the professional employer organization conducts business;

(B) The address of the principal place of business of the professional employer organization and the address of each office it maintains in Arkansas;

(C) The professional employer organization's taxpayer or employer identification number;

(D) A list by jurisdiction of each name under which the professional employer organization has operated in the preceding five (5) years, including any fictitious names, alternative names, names of predecessors, and, if known, successor business entities;

(E) A statement of ownership that shall include the name and evidence of the business experience of all controlling persons;

(F) A statement of each controlling person disclosing any interest in any other professional employer organization, whether licensed or not in Arkansas, in which the controlling person has a ten percent (10%) or greater interest;

(G) A statement of management, which shall include the name and evidence of the business experience of any person who serves as president or chief executive officer or otherwise has the authority to act as senior executive officer of the professional employer organization; and

(H) (i) A financial statement setting forth the financial condition of the professional employer organization as of a date not earlier than one hundred eighty (180) days before the date the financial statement is submitted to the commissioner.

(ii) The financial statement under subdivision (b)(1)(H)(i) of this section shall be prepared in accordance with generally accepted accounting principles, and unless the professional employer organization provides financial assurance as set forth in § 23-92-408(a)(2), the financial statement shall be audited by an independent certified public accountant licensed to practice in Arkansas or the state of domicile of the professional employer organization.

(iii) A professional employer organization group may submit combined or consolidated financial statements to meet the requirements of this section.

(c) (1) Each professional employer organization operating within this state as of July 16, 2003, shall complete its initial licensing no later than December 31, 2003.

(2) Each professional employer organization not operating within Arkansas as of July 16, 2003, shall complete its initial licensing before beginning operations within this state.

(d) (1) No later than the biennial anniversary date of its licensing, each licensee shall renew its licensing by notifying the commissioner of any changes in the information provided in the licensee's most recent licensing or renewal and by paying a renewal fee.

(2) If a licensee under this subchapter fails to renew its license at the time of renewal and pay the renewal fee, its license shall become delinquent.

(3) (A) Licensees under this subchapter shall have thirty (30) days after the renewal date in which to renew their licenses and pay in addition to the renewal fee under subdivision (d)(1) of this section a late fee not to exceed one thousand dollars ($1,000).

(B) If payment is not received within the thirty-day time period under subdivision (d)(3)(A) of this section:

(i) The license shall automatically become void without further action by the commissioner; and

(ii) (a) The commissioner shall enter a temporary order compelling the professional employer organization to cease and desist from any professional employer services in Arkansas.

(b) The order under subdivision (d)(3)(B)(ii)(a) of this section shall provide for an opportunity for the professional employer organization to request a hearing.

(c) If the professional employer organization does not request a hearing within thirty (30) days after the entry of the order or if the commissioner finds after a hearing that the professional employer organization's license should not be renewed, the order entered under subdivision (d)(3)(B)(ii)(a) of this section shall become permanent.

(d) The commissioner shall provide a copy of the order entered under subdivision (d)(3)(B)(ii)(a) of this section to the Workers' Compensation Commission and the Arkansas Employment Security Department or their successors.

(e) (1) A professional employer organization group may satisfy any reporting and financial requirements of this subchapter on a consolidated basis.

(2) As a condition of licensing as a professional employer organization group, each affiliate of the group shall guarantee payment of all financial obligations with respect to wages, employment taxes, and employee benefits of each affiliate of the group.

(f) (1) A professional employer organization is exempt from the licensing requirements contained in subsections (a)-(e) of this section and §§ 23-92-405, 23-92-406, and 23-92-408 if the professional employer organization:

(A) Submits a properly executed request for exemption on a form provided by the State Insurance Department;

(B) Is domiciled outside of Arkansas and is licensed or registered as a professional employer organization in another state that has requirements the same or greater than this subchapter;

(C) Does not maintain an office in this state or solicit in any manner clients located or domiciled within this state; and

(D) Has one hundred (100) or fewer covered employees employed or domiciled in Arkansas.

(2) A professional employer organization's exemption from the licensing requirements under this subchapter shall be valid for two (2) years, subject to renewal, for as long as the professional employer organization:

(A) Continues to qualify for the exemption; and

(B) On or before the biennial anniversary date of the original grant of exemption, requests the exemption to continue.

(g) The commissioner shall maintain a list of professional employer organizations licensed or exempted under this subchapter.

(h) The commissioner may prescribe forms necessary to promote the efficient administration of this section.

(i) The commissioner shall reject an application for a license or for an exemption from license if the commissioner finds that:

(1) Any controlling person named in the license or exemption application is not of good moral character, business integrity, or financial responsibility; or

(2) The controlling person has violated a provision of this subchapter.

(j) A person engaged in the business of providing professional employer services shall be subject to licensing under this subchapter regardless of its use of the name "professional employer organization", "PEO", "staff leasing company", "licensed staff leasing company", "employee leasing company", or any other name.



§ 23-92-405 - Controlling person.

(a) Each controlling person shall provide information and certifications necessary for the Insurance Commissioner to determine that the person is of good moral character and:

(1) Is at least eighteen (18) years of age; and

(2) Has the education, managerial, or business experience to successfully act as the controlling person of a professional employer organization.

(b) (1) As used in this subchapter, "good moral character" means a personal history of honesty, trustworthiness, fairness, a good reputation for fair dealings, and respect for the rights of others and for state and federal laws.

(2) The commissioner may conduct a thorough background investigation of the individual's good moral character, as the commissioner may deem necessary.

(c) The commissioner may prohibit a person found to qualify as a controlling person under subsection (a) of this section from exercising control over the professional employer organization if the commissioner subsequently finds that the person no longer qualifies under subsection (a) of this section.

(d) A controlling person may be removed or suspended from control for a definite period if he or she:

(1) Is indicted as the subject of a criminal investigation or is found guilty of, or pleads guilty or nolo contendere to:

(A) Bribery, fraud, or willful misrepresentation in obtaining, attempting to obtain, or renewing a license;

(B) A crime in any jurisdiction that relates to the operation of a professional employer organization business or the ability to engage in business as a professional employer organization; or

(C) Fraud, deceit, or misconduct in the:

(i) Classification of employees for purposes of determining workers' compensation rates;

(ii) Establishment or maintenance of self-insurance, whether health insurance or workers' compensation insurance; or

(iii) Operation of a professional employer organization;

(2) Is confined in any county jail, post adjudication, or confined in any state or federal prison or mental institution;

(3) Can no longer safely be entrusted to deal with the public or in a confidential capacity, due to mental disease or deterioration;

(4) Has been previously suspended and is found guilty for a second time of any misconduct that warrants suspension;

(5) Has been previously suspended and is found guilty of a course of conduct or practice that shows the licensee is so incompetent, negligent, dishonest, or untruthful that the money, property, transactions, and rights of investors or those with whom the licensee may sustain a confidential relationship may not safely be entrusted to the licensee;

(6) Fails to inform the commissioner in writing within thirty (30) days after being found guilty of, or entering a plea of guilty or nolo contendere to, any felony;

(7) Is determined liable for civil fraud by a court in any jurisdiction; or

(8) By bribery, misrepresentation, or fraud, obtains or attempts to obtain a new license or renews or attempts to renew a license to provide professional employer organization services.



§ 23-92-406 - Changes in control.

(a) (1) A license issued to any professional employer organization under this subchapter may not be transferred or assigned.

(2) A licensee may not operate an entity subject to licensing under this subchapter under any name or at any location other than that specified in the application for the license or without having received the prior written consent of the Insurance Commissioner.

(3) The commissioner may adopt additional rules to provide for a licensee's change of name or location.

(b) (1) A person or entity that seeks to purchase or acquire control of an entity licensed under this subchapter shall first apply to the commissioner for a certificate of approval for the proposed change of ownership unless the licensed entity to be acquired is a publicly traded entity, in which event the acquiring entity shall apply to the commissioner for a certificate of approval for the proposed change of ownership at the time the licensed entity publishes public notice of the intended purchase or acquisition of control.

(2) The application under subdivision (b)(1) of this section shall contain the name and address of the proposed new owner, controlling person, and any other information required by the commissioner.

(c) (1) Any existing stockholder or partner who intends to acquire control of an existing entity that is licensed under this subchapter shall first apply to the commissioner for a certificate of approval for the proposed change of ownership.

(2) The application shall contain the name and address of any stockholder or partner who owns ten percent (10%) or more of the entity and who seeks to acquire control, and any other information required by the commissioner.

(d) (1) Before recommending that a certificate of approval be issued to an applicant that has applied under subsection (a) or (b) of this section, the commissioner may conduct an investigation of the applicant and examine the records of the entity as part of the investigation in accordance with applicable law.

(2) As a part of his or her investigation, the commissioner shall determine if there are any complaints pending against the company being purchased, the controlling person proposed to operate the purchased entity, or the proposed controlling person's existing company.

(3) The commissioner shall issue a certificate of approval only after he or she has determined that the proposed new owner possesses the financial ability, experience, and integrity to operate the entity as required by this subchapter.

(e) The commissioner shall waive the requirements of subsection (d) of this section and shall automatically approve the proposed change in ownership if:

(1) The application meets the requirements of subsection (b) or (c) of this section;

(2) The proposed new owner and the current owner are part of the same controlled entity; and

(3) No member or controlling person of the controlled entity is under investigation or has been previously denied a license by the commissioner.

(f) Any application that is submitted to the commissioner under this section shall be deemed approved if the commissioner has not approved or rejected the application and provided the applicant with the basis for a rejection within ninety (90) days after the receipt of the completed application.



§ 23-92-407 - Fees.

(a) Upon filing an initial licensing statement under this subchapter, a professional employer organization shall pay an initial licensing fee of one thousand dollars ($1,000).

(b) Upon each biennial renewal of a licensing statement filed under this subchapter, a professional employer organization shall pay a renewal fee of one thousand dollars ($1,000).

(c) Each professional employer organization exempt from licensing under the terms of this subchapter shall pay an exemption fee in the amount of fifty dollars ($50.00) upon initial application for exemption and upon each biennial renewal of the exemption.

(d) Upon the filing of each request for a change in ownership or controlling person filed under this subchapter, a professional employer organization shall pay a change-in-ownership fee of five hundred dollars ($500).

(e) By regulation, the Insurance Commissioner may increase, decrease, or eliminate any fee provided for in this section, but no fee provided for in this section shall ever exceed five thousand dollars ($5,000).



§ 23-92-408 - Financial assurance required.

(a) Each professional employer organization shall maintain:

(1) An audited minimum net worth of at least one hundred thousand dollars ($100,000), as reflected in the financial statements submitted to the Insurance Commissioner with the initial licensing, and annually thereafter; or

(2) (A) A bond in the amount of at least one hundred thousand dollars ($100,000).

(B) The terms and conditions of the bond shall be approved by the commissioner.

(C) The bond shall be conditioned so that the licensee and each member, employee, shareholder, or officer of a person, firm, partnership, corporation, or association operating as an agent of the licensee shall not:

(i) Violate the provisions of this subchapter or violate rules, regulations, or orders lawfully promulgated by the commissioner under this subchapter; or

(ii) Fail to pay any wages due under any contract made by the licensee in the conduct of its business subject to this subchapter.

(D) The bond required by this section shall be a surety bond issued by a corporate surety or insurer authorized to do business in Arkansas.

(E) In lieu of a bond, the professional employer organization may deposit either:

(i) Securities with a minimum market value of at least one hundred thousand dollars ($100,000) with an approved depository under an approved depository agreement under § 23-69-134(b)(4); or

(ii) An irrevocable letter of credit in a face amount of not less than one hundred thousand dollars ($100,000) in a form that is acceptable to the commissioner.

(F) The bond, deposited securities, or letter of credit shall secure payment by the professional employer organization of all taxes, wages, benefits, or other entitlement due to or with respect to a covered employee if the professional employer organization does not make the payments when due.

(G) Any securities deposited under this subsection may be included for the purpose of calculation of the minimum net worth required by this subsection.

(b) (1) Within forty-five (45) days after the end of each calendar quarter, a professional employer organization shall submit to the commissioner a statement by an independent certified public accountant that all applicable state payroll taxes for covered employees located in this state have been paid on a timely basis for that quarter.

(2) The statement shall be either in the form of an examination level attestation or shall be based upon agreed-upon procedures acceptable to the commissioner.

(3) The commissioner shall issue by rule requirements for procedures referred to in subdivision (b)(2) of this section.

(c) (1) If any person is aggrieved by the misconduct of any licensee, that person may maintain an action in his or her own name upon the bond or assets of the professional employer organization in any court of competent jurisdiction in this state.

(2) All claims shall be assignable, and the assignee shall be entitled to the same remedies upon the bond of the licensee as the aggrieved person would have been entitled if the claim had not been assigned.

(3) Any assignable claim under subdivision (c)(2) of this section may be enforced in the name of the assignee.

(4) Any remedy provided by this section is in addition to any other remedy which otherwise exists.

(d) An action on the bond or other security required by this section may be maintained by the commissioner in the name of the State of Arkansas in any court of competent jurisdiction in this state for the benefit of any person or persons aggrieved by the misconduct of the licensee.

(e) (1) If any licensee fails to file a new bond with the commissioner within thirty (30) days after notice of cancellation by the surety of the bond required by this section, the license issued to the licensee or the principal under the bond shall be deemed suspended until a new surety bond is filed with and approved by the commissioner.

(2) A person whose license is suspended under this section shall not carry on the business of a professional employer organization during the period of the suspension.



§ 23-92-409 - Relationships defined.

(a) (1) Except as specifically provided in this subchapter, the coemployment relationship between the client and the professional employer organization and between each coemployer and each covered employee shall be governed by the professional employer agreement.

(2) Neither this subchapter nor any professional employer agreement shall:

(A) Diminish, abolish, or remove rights of covered employees as to clients or obligations of clients as to a covered employee that existed before the effective date of a professional employer agreement;

(B) Terminate an employment relationship existing before the effective date of a professional employer agreement; or

(C) Create any new or additional enforcement right of a covered employee against a professional employer organization not specifically allocated to the professional employer organization in the professional employer agreement or under this subchapter.

(b) Except as specifically provided in this subchapter or in the professional employer agreement, in each coemployment relationship:

(1) The client is entitled to exercise all rights and is obligated to perform all duties and responsibilities otherwise applicable to an employer in an employment relationship; and

(2) (A) The professional employer organization shall be entitled to exercise only the rights and obligated to perform only the duties and responsibilities specifically required by this subchapter or by the professional employer agreement.

(B) The rights, duties, and obligations of the professional employer organization as coemployer with respect to any covered employee is limited to those rights during and obligations arising under the professional employer agreement and this subchapter during the term of coemployment by the professional employer organization of the covered employee.

(c) Each professional employer agreement shall include, at a minimum, the following:

(1) (A) The professional employer organization shall reserve a right of direction and control over the covered employees.

(B) However, the client may retain the right to exercise direction and control over covered employees as is necessary to:

(i) Conduct the client's business;

(ii) Discharge any fiduciary responsibility that it may have; or

(iii) Comply with any applicable licensing requirements;

(2) The professional employer organization shall:

(A) Pay wages and salaries to covered employees;

(B) Withhold, collect, report, and remit payroll-related and employment taxes; and

(C) To the extent the professional employer organization has assumed responsibility in the professional employer agreement, make payments for employee benefits for covered employees;

(3) The professional employer organization shall retain the authority to hire, terminate, and discipline the covered employees unless otherwise agreed; and

(4) (A) The responsibility to obtain workers' compensation coverage for covered employees from a carrier licensed to do business in Arkansas and otherwise in compliance with all applicable requirements shall be specifically allocated to either the client or the professional employer organization.

(B) (i) If the responsibility under subdivision (c)(4)(A) of this section is allocated to the professional employer organization under a professional employer agreement, the agreement shall require the professional employer organization to maintain records regarding the premium and loss experience related to workers' compensation insurance provided to covered employees under the agreement.

(ii) The professional employer agreement shall also provide that, if requested by the client at or after the termination of the agreement, the professional employer organization shall provide the records maintained under subdivision (c)(4)(B)(i) of this section to the client.

(C) If the professional employer organization or any of its controlling persons cannot provide the information requested under subdivision (c)(4)(B)(ii) of this section, any insurance carrier that provided the coverage for the covered employees shall provide it upon request of the client or the Insurance Commissioner.

(5) (A) Upon request, during the period the client is a party to a professional employer organization arrangement and for a period of ninety (90) days after termination of a professional employer organization arrangement, a client or former client is entitled to receive records of the professional employer organization regarding payroll, workers' compensation coverage, losses and claims, and employee benefits provided under the professional employer organization arrangement.

(B) (i) The professional employer organization may charge a reasonable fee for the cost of reproducing the information under subdivision (c)(5)(A) of this section.

(ii) This section does not require the disclosure of information to a client or former client concerning another client or former client of the professional employer organization.

(C) Either the professional employer organization or the controlling person, to the extent the person has access to the information, shall furnish the information requested within thirty (30) days of receiving the request.

(d) With respect to each professional employer agreement entered into by a professional employer organization, each professional employer organization shall provide written notice to each covered employee affected by the agreement of the general nature of the coemployment relationship between and among the professional employer organization, the client, and any covered employee.

(e) (1) A professional employer organization shall provide to a client within fifteen (15) days of receipt of a written request a record of wages by workers' compensation class code and claims loss runs for the lesser of the prior thirty-six (36) calendar months or the period of time the professional employer agreement between the client and professional employer organization has been effective.

(2) If a professional employer organization fails to provide the information in subdivision (e)(1) of this section and if the commissioner requests no later than ninety (90) days after the termination of the policy covering the client, the insurer providing the coverage shall provide to the client within thirty (30) days the information or as much information as the insurer possesses or should possess if the insurer has complied with applicable law.

(f) (1) Either a client or a professional employer organization may sponsor retirement and welfare benefit plans for its covered employees.

(2) If limited to the employees of the professional employer organization, a welfare benefit plan offered to the covered employees of a single professional employer organization shall not be considered a multiple employer welfare arrangement or trust within the meaning of applicable law.

(3) For purposes of § 23-86-201 et seq., with respect to a health benefit plan sponsored by a professional employer organization:

(A) A professional employer organization shall be considered the employer of all of its covered employees; and

(B) All covered employees of one (1) or more clients participating in a health benefit plan sponsored by a single professional employer organization shall be considered employees of the professional employer organization.

(4) If a professional employer organization offers to its covered employees any health benefit plan that is not fully insured by an authorized insurer, the plan shall:

(A) Utilize a third-party administrator licensed to do business in this state;

(B) Hold all plan assets, including participant contributions, in a trust account; and

(C) Provide sound reserves for the plan as determined using generally accepted actuarial standards.

(g) Except to the extent otherwise provided in a professional employer agreement:

(1) A professional employer organization shall not be liable for the acts, errors, or omissions of a client or of any covered employee when the covered employee is acting under the direction and control of a client;

(2) A client shall not be liable for the acts, errors, or omissions of a professional employer organization or of any covered employee of the client and a professional employer organization when the covered employee is acting under the direction and control of the professional employer organization;

(3) This subsection does not limit any contractual liability or obligation specifically provided in a professional employer agreement or the liabilities and obligations of any professional employer organization or client as defined elsewhere in this subchapter; and

(4) A covered employee is not, solely as the result of being a covered employee of a professional employer organization, an employee of the professional employer organization for purposes of general liability, insurance, fidelity bonds, surety bonds, or employer's liability not covered by workers' compensation carried by the professional employer organization unless the covered employees are included by specific reference in the professional employer agreement and applicable prearranged employment contract, insurance contract, or bond.

(h) Except as provided under § 23-92-411, the sale of professional employer services provided by professional employer organizations licensed under this subchapter shall not constitute the sale of insurance for purposes of Arkansas insurance law.

(i) Covered employees whose services are subject to sales tax shall be deemed the employees of the client for purposes of collecting and levying sales tax on the services performed by the covered employee.

(j) A licensed professional employer organization shall be deemed an employer of the covered employees and shall perform the following employer responsibilities in conformity with all applicable federal and state laws and regulations to:

(1) Pay wages and collect, report, and pay employment taxes from its own accounts;

(2) Pay unemployment taxes as required by the Arkansas Employment Security Law, § 11-10-101 et seq.;

(3) (A) Ensure that all covered employees are covered by workers' compensation insurance provided in conformance with the laws of this state.

(B) Workers' compensation coverage may be provided through a policy or plan maintained by either the professional employer organization or the client.

(C) However, for purposes of risks insured under the Arkansas Workers' Compensation Insurance Plan, § 23-67-301 et seq., the commissioner is authorized to promulgate rules and regulations as he or she deems necessary to assure that workers' compensation coverage is available to employees providing services for a client;

(4) Be entitled and to entitle the client, together as joint employers, to the exclusive remedy under § 11-9-105, under both the workers' compensation and employer's liability provisions of a workers' compensation policy or plan that either party has secured within the meaning of § 11-9-105; and

(5) (A) Not be vicariously liable for the liabilities of the client, whether contractual or otherwise.

(B) However, the client shall not be vicariously liable for the liabilities of the professional employer organization, whether contractual or otherwise.

(C) This section shall limit any direct contractual liability or any joint liability between the client and the professional employer organization.



§ 23-92-410 - Issuance, refusal, suspension, or revocation of license -- Grounds and procedure.

(a) The Insurance Commissioner shall issue a license as a professional employer organization to any person who qualifies for the license under the terms of this subchapter.

(b) In addition, the commissioner may refuse to issue a license to any person, may suspend or revoke the license of any professional employer organization, or impose administrative fines as provided for in this subchapter when the commissioner finds:

(1) That the licensee or applicant has violated any of the provisions of this subchapter, the rules and regulations or other orders lawfully promulgated by the commissioner, or the conditions of financial assurances required by this subchapter;

(2) That the licensee or applicant has engaged in a fraudulent, deceptive, or dishonest practice; or

(3) For good and sufficient cause, that the licensee or applicant is unfit to be a professional employer organization within the meaning of this subchapter or of any of the rules and regulations or orders lawfully promulgated by the commissioner.

(c) The commissioner may not refuse to issue a license or suspend or revoke a license unless he or she furnishes the professional employer organization with a written statement of the charges against it and affords it an opportunity to be heard on the charges.



§ 23-92-411 - Deceptive practices.

(a) No professional employer organization shall:

(1) Evade or attempt to evade the provisions of this subchapter by purporting to be the sole employer of the covered employees;

(2) Present a proposal to enter into a professional employer agreement with a prospective client unless the following notice is printed in not less than 12-point bold type on the first page of the proposal:

"This proposal is intended to provide information about the general terms and conditions under which the above named firm will enter into an agreement to provide professional employer services. Information contained in this proposal does not constitute advice on legal, tax, or insurance matters. For advice on these matters, you should consult with the appropriate licensed professional.";

(3) Enter into a professional employer agreement without a written provision signed by the client stating that the client is responsible for ensuring with the assistance of a licensed insurance producer that any subcontractor of the client has workers' compensation coverage as required by law;

(4) Transact insurance, as defined under § 23-60-102, except through a licensed resident or nonresident insurance producer;

(5) Use the name or title "licensed employee leasing company", "employee leasing company", "employee leasing company group", "professional employer", "professional employer organization", "PEO", "controlling person", or words that would tend to lead one to believe that the person or entity is licensed under this subchapter when the person or entity has not been licensed under this subchapter;

(6) Attempt to use a license that has lapsed or has been suspended or revoked;

(7) Fail to maintain workers' compensation insurance as required by this subchapter;

(8) Conduct business without an active license;

(9) Transfer or attempt to transfer a license issued under this subchapter;

(10) Violate or fail to conform to any provision of this subchapter or any lawful order or rule issued under this subchapter;

(11) Fail to notify the Insurance Commissioner in writing of any change of the primary business address or the addresses of any of the licensee's offices in the state;

(12) Have an adverse material final action taken by any state or federal regulatory agency for violations within the scope or control of the licensee;

(13) Fail to inform the commissioner in writing within thirty (30) days after any adverse material final action by a state or federal regulatory agency;

(14) Fail to meet or maintain the requirements for licensure as a professional employer organization; or

(15) Attempt to obtain or renew a license to provide professional employment services by bribery, misrepresentation, or fraud.

(b) The commissioner may prescribe by regulation additional acts or omissions that shall be deemed to constitute deceptive practices under this subchapter.



§ 23-92-412 - Penalties.

(a) Any person who engages in the business of a professional employer organization or acts as a professional employer organization without first procuring a license or who otherwise violates any of the provisions under this subchapter shall be liable for a civil penalty of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000) for each day that it engages in the business of providing professional employer services without a license.

(b) (1) Any person who violates any of the provisions under this subchapter or who violates any rules or regulations promulgated by the commissioner under this subchapter shall be liable for a civil penalty for each offense of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000) for each violation.

(2) For any violation affecting two (2) or more employees covered by a professional employer organization agreement, the fine shall be multiplied by the number of employees affected by the violation.

(c) The Insurance Commissioner shall have the statutory power to enjoin or restrain by bringing an action in the Pulaski County Circuit Court against any person who engages in the business of or acts as a professional employer organization without having first procured a license for engaging in the business of a professional employer organization or acting as a professional employer organization.



§ 23-92-413 - Nondisclosure of proprietary information.

(a) (1) Professional employer organizations and professional employer organization groups are required under this subchapter to file with the Insurance Commissioner certain proprietary material, including financial records and financial information and client lists, the disclosure of which would give advantage to competitors.

(2) (A) The commissioner shall not consider proprietary material under this subchapter to be subject to mandatory disclosure under § 25-19-105(b)(9)(A).

(B) If litigation or any other proceedings are instituted to compel disclosure, the total expense of the proceedings shall be paid by the professional employer organization or professional employer organization group whose proprietary material is being sought.

(C) The commissioner shall give notice in writing to any professional employer organization or professional employer organization group whose client lists or other material that the commissioner deems to be proprietary are being sought under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) Notwithstanding subsection (a) of this section or any other law governing disclosure of confidential information, the commissioner, the Director of the Arkansas Employment Security Department, and the Workers' Compensation Commission may exchange information among themselves for the purposes of regulating professional employer organizations.



§ 23-92-414 - Employer service assurance organization affidavit.

(a) The Insurance Commissioner may provide by rule and regulation for the acceptance of an employer service assurance organization affidavit provided on behalf of a professional employer organization in lieu of the requirements under §§ 23-92-404 -- 23-92-406 and 23-92-408 and the fees provided for in § 23-92-407.

(b) The fee for filing an employer service assurance organization affidavit shall be five hundred dollars ($500) for initial licensure and five hundred dollars ($500) for each biennial renewal.



§ 23-92-415 - Licensing of employer service assurance organizations.

(a) (1) No employer service assurance organization shall provide any service relating to the regulation of professional employer organizations, and no state agency, professional employer organization, or insurer shall utilize the services of the organization for those purposes unless the organization has obtained a license from the Insurance Commissioner.

(2) No state agency, professional employer organization, or insurer shall use the services of an employer service assurance organization unless the organization has obtained a license from the commissioner.

(b) No employer service assurance organization shall refuse to supply any services for which it is licensed in Arkansas to any state agency, professional employer organization, or insurer authorized to do business in Arkansas and offering to pay the fair and usual compensation for the services.

(c) (1) An employer service assurance organization applying for a license shall include with its application:

(A) A copy of its:

(i) Constitution, charter, or articles of organization, agreement, association, or incorporation; and

(ii) Bylaws, plan of operation, and any other rules or regulations governing the conduct of its business;

(B) A list of its members and subscribers;

(C) The name and address of one (1) or more residents of this state upon whom notices, process affecting it, or orders of the commissioner may be served;

(D) A statement showing its technical qualifications for acting in the capacity for which it seeks a license;

(E) (i) Financial assurance acceptable to the commissioner, including:

(a) (1) A surety bond issued by a corporate surety in favor of a trust, maintained at a national bank with the bank serving as trustee, in an amount of not less than one million dollars ($1,000,000) or an equivalent amount of cash or other security acceptable to the commissioner on behalf of each professional employer organization for which the employer service assurance organization provides an affidavit under § 23-92-414.

(2) The security under subdivision (c)(1)(E)(i)(a)(1) shall be held by the trust to compensate for payment of claims made by clients, employees, insurers, or taxing authorities in accordance with the employer service assurance organization's policies and procedures, as approved by the commissioner, and if the professional employer organization fails to pay wages, taxes, insurance premiums, and contributions to employee retirement plans as promised in its professional employer organization service arrangement or as required by law; and

(b) A surety bond issued by a corporate surety in favor of the State of Arkansas in the amount of not less than one hundred thousand dollars ($100,000), the terms and conditions of which shall be approved by the commissioner.

(ii) The one hundred thousand dollar ($100,000) surety bond shall be conditioned so that any professional employer organization for which the employer service assurance organization provides an affidavit under § 23-92-414 and each member, employee, shareholder, or officer or a person, firm, partnership, corporation, or association operating as an agent of the professional employer organization will not violate rules, regulations, or orders lawfully promulgated by the commissioner under this subchapter or fail to pay any wages due under any contract made by the professional employer organization in the conduct of its business under this subchapter;

(F) License fees as provided by § 23-61-401 for rate service organizations; and

(G) Any other relevant information and documents that the commissioner may require.

(2) (A) Every organization that has applied for a license shall notify the commissioner of every material change in facts or in the documents on which its application was based.

(B) Any amendment to a document filed under this section shall become effective thirty (30) days after it is filed.

(3) (A) If the commissioner finds that the applicant and the natural persons through whom it acts are competent, trustworthy, and technically qualified to provide the services proposed and that all requirements of the law are met, he or she shall issue a license specifying the authorized activity of the applicant.

(B) The commissioner shall not issue a license if the proposed activity would tend to create a monopoly or to lessen substantially the competition in any market.

(4) Licenses issued under this section shall remain in effect until the licensee withdraws from the state or until the license is suspended or revoked if an employer service assurance organization under § 23-92-416 continues the license each calendar year, upon the following activity by the licensee:

(A) Payment on or before January 1 of a continuation fee as provided in § 23-61-401 for rate service organizations;

(B) Filing of a letter requesting continuation of its license for the following calendar year; and

(C) Submission of information that may be required by the commissioner.



§ 23-92-416 - Employer service assurance organizations -- Prohibited activities.

(a) No employer service assurance organization shall attempt to monopolize or to combine or conspire with any other person to monopolize any market or make any arrangement with any professional employer organization, employer service assurance organization, or other person that has the purpose or effect of unreasonably restraining trade or of substantially lessening competition in the business of professional employer organization services or insurance.

(b) An employer service assurance organization may not have or adopt any rule, exact any agreement, or formulate or engage in any program that would require any member or subscriber to:

(1) Interfere with the right of any professional employer organization to conduct business in the state as permitted by law and independent of that service organization;

(2) Utilize some or all of its services as provided by the service organization's policies and procedures as approved by the Insurance Commissioner;

(3) Adhere to its standards, procedures, or membership requirements except on a voluntary basis; or

(4) Prevent any professional employer organization from acting independently.



§ 23-92-417 - Employer service assurance organization -- Permitted activities.

In addition to other activities permitted, any employer service assurance organization may:

(1) Provide services under §§ 23-92-414 and 23-92-419(b);

(2) Develop and administer standards, procedures, and programs of accreditation and financial assurance and other services for professional employer organizations and state agencies unless otherwise prohibited by law; and

(3) Furnish any other services not prohibited by this subchapter.



§ 23-92-418 - Filing of information.

(a) Each employer service assurance organization shall file with the Insurance Commissioner each affidavit and related document and information under § 23-92-414 or § 23-92-419(b) on or before the date the affidavit or related document and information are otherwise due, as prescribed by the commissioner.

(b) The commissioner may extend the filing deadline by prior written notice to the filer.



§ 23-92-419 - Rules and regulations.

(a) (1) The Insurance Commissioner may prescribe rules and regulations for the conduct of the business of professional employer organizations needed to implement this subchapter.

(2) The commissioner shall adopt rules and regulations under this subchapter in compliance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) (1) The commissioner may adopt reasonable rules for use by employer service assurance organizations to record and report to the commissioner information determined by the commissioner to be necessary or appropriate for the administration of this subchapter and for the effectuation of its purposes.

(2) The commissioner may designate one (1) or more employer service assurance organizations to assist him or her in gathering, compiling, and reporting the information.









Chapter 93 - Continuing Care Providers

Subchapter 1 - -- Continuing Care Provider Regulation Act

§ 23-93-101 - Title.

This subchapter shall be known and may be cited as the "Continuing Care Provider Regulation Act".



§ 23-93-102 - Legislative intent -- Applicability.

(a) The General Assembly recognizes that continuing care communities have become an important and necessary alternative for the long-term residential, social, and health maintenance needs for many of the state's elderly citizens.

(b) The General Assembly recognizes the need for full disclosure of important facts to an appropriate regulatory agency of the state. Accordingly, the General Assembly has determined that continuing care facilities should be regulated in accordance with the provisions of this subchapter.

(c) (1) The provisions of this subchapter apply equally to for-profit and not-for-profit provider organizations.

(2) The provisions of this subchapter shall be the minimum requirements to be imposed upon any person, association, or organization offering or providing continuing care as set forth in this subchapter.

(3) This subchapter shall not apply to facilities duly authorized and licensed by the State of Arkansas as long-term care facilities providing nursing care.



§ 23-93-103 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) (A) "Continuing care" means the furnishing of independent living units to individuals and:

(i) Furnishing nursing care or personal care services under an agreement, whether the nursing care or personal care services are provided in the facility or in another setting designated by the agreement for providing continuing care to individuals; and

(ii) (a) Requiring the payment of an entrance fee by an individual not related by consanguinity or affinity to the provider furnishing the living unit.

(b) Payment may be made by an entrance fee alone, an entrance fee and periodic payments, or by payment of less fees for service.

(B) Agreements to provide continuing care shall include agreements to provide care for any duration, including agreements that are terminable by either party;

(3) "Department" means the State Insurance Department;

(4) "Entrance fee" means an initial or deferred transfer to a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of a specified individual as a resident in a facility which exceeds six (6) months' rental of the living unit. An accommodation fee, admission fee, or other fee of similar form and application shall be considered to be an entrance fee;

(5) "Facility" means a place which provides continuing care;

(6) "Living unit" means a room, apartment, cottage, or other area within a facility set aside for the exclusive use or control of one (1) or more identified individuals;

(7) (A) "Nursing care" means those services pertaining to the curative, restorative, and preventive aspects of nursing services that are performed by or under the supervision of a registered or licensed nurse.

(B) "Nursing care" does not include general health service such as nutritional counseling, exercise programs, or other preventive medicine techniques;

(8) (A) "Personal care services" means assistance with meals, dressing, movement, bathing, or other personal needs of maintenance or other direct supervision and oversight of the physical and mental well-being of a person.

(B) "Personal care services" does not include general health services such as nutritional counseling, exercise programs, or other preventive medicine techniques;

(9) "Provider" means the owner or operator, whether a natural person, partnership, or other incorporated association, trust, or corporation whose owner or operator undertakes to provide continuing care for a fee, whether fixed or variable, for the period of care. The fee may be payable in lump sum, in lump sum and monthly maintenance charges, or in installments;

(10) "Refund reserve" means the actuarially determined annual refund amount required to be maintained by a continuing care provider for service of its refund amounts during the next fiscal year of the facility;

(11) "Resident" means an individual entitled to receive continuing care in a facility; and

(12) "Solicit" means all actions of a provider in seeking to have individuals residing in this state pay an application fee and enter into a continuing care agreement by any means, such as, but not limited to, personal, telephone, or mail communication or any other communication directed to and received by any individual in this state and any advertisements in any media distributed or communicated by any means to individuals in this state.



§ 23-93-104 - Violations.

(a) Whenever it appears to the Insurance Commissioner that any person has engaged in, or is about to engage in, any act or practice constituting a violation of any provision of this subchapter or any rule or order under this subchapter, the Insurance Commissioner may:

(1) Issue an order directed at that person requiring that person to cease and desist from engaging in the act or practice;

(2) Bring an action in any court which has appropriate jurisdiction to enjoin the acts or practices and to enforce compliance with this subchapter or any of its rules or orders;

(3) Issue an order directed at that person to cease and desist from engaging in the act or practice and bring an action in any court which has appropriate jurisdiction to enjoin the acts or practices and to enforce compliance with this subchapter or any of its rules and orders; or

(4) Issue an order assessing a monetary penalty of not more than one thousand dollars ($1,000) for each violation against that person.

(b) Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted.



§ 23-93-105 - Rules and regulations.

The Insurance Commissioner shall have the authority to adopt, amend, or repeal such rules and regulations as are reasonably necessary for the enforcement of the provisions of this subchapter.



§ 23-93-106 - Disclosure statement -- Contents.

(a) No later than sixty (60) days prior to the first solicitation of a contract to provide continuing care, the provider shall deliver an initial disclosure statement to the State Insurance Department. This statement shall contain all of the following information:

(1) The name and business address of the provider and a statement as to whether the provider is a partnership, corporation, or other type of legal entity;

(2) The names and business addresses of the officers, directors, trustees, managing or general partners, and any person having a ten percent (10%) or greater equity or beneficial interest in or of the provider, and a description of that person's interest in or occupation with the provider;

(3) A statement as to whether the provider or any of its officers, directors, trustees, partners, managers, or affiliates, within ten (10) years prior to the date of application:

(A) Was convicted of a felony, a crime that if committed in Arkansas would be a felony, or any crime having to do with the provision of continuing care or providing of licensed nursing home care;

(B) Has been held liable or enjoined in a civil action by final judgment if the civil action involved fraud, embezzlement, fraudulent conversion, or misappropriation of property;

(C) Had a prior discharge in bankruptcy or was found insolvent in any court action; or

(D) Had any state or federal licenses or permits suspended or revoked or had any state, federal, or industry self-regulatory agency commence an action against him or her and the result of the action;

(4) A statement as to:

(A) Whether the provider is or ever has been affiliated with a religious, charitable, or other nonprofit organization;

(B) The nature of the affiliation, if any;

(C) The extent to which the affiliate organization will be responsible for the financial and contract obligations of the provider; and

(D) The provision of the Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of income tax;

(5) The location and description of the physical property or properties of the facility, existing or proposed, and to the extent proposed, the estimated completion date or dates whether or not construction has begun, and the contingencies subject to which construction may be deferred;

(6) The services provided or proposed to be provided under contracts for continuing care at the facility, including the extent to which medical care is furnished. The disclosure statement shall clearly state which services are included in basic contracts for continuing care and which services are made available at or by the facility at extra charge;

(7) A description of all fees required of residents, including the entrance fee and periodic charges, if any. The description shall include the manner by which the provider may adjust periodic charges or other recurring fees and the limitations on the adjustments, if any;

(8) A balance sheet of the provider, audited by a certified public accountant, and certifed to by the provider, as of the end of the two (2) most recent fiscal years;

(9) A calculation of the actuarially required refund reserve showing the alternative bases upon which the calculation is made; and

(10) A copy of the standard form or forms of contract used by the provider which contain the minimum requirements of this subchapter for continuing care contracts to be attached as an exhibit to each disclosure statement.

(b) The provider shall file with the department annually, within four (4) months following the end of the provider's fiscal year, an annual disclosure statement. This statement shall contain the information required by this subchapter for the initial disclosure statement, in addition to a financial statement as of the end of the provider's fiscal year, audited and certified by a certified public accountant.



§ 23-93-107 - Disclosure statement -- Review.

(a) The State Insurance Department shall review the filed disclosure document for the following:

(1) The completeness of the filing; and

(2) The manner and method of computing the reserve.

(b) The Insurance Commissioner shall notify a provider of any deficiency in the filing within sixty (60) days from the date of filing. If the provider is notified of deficiencies in the filing, reasonable time shall be allowed to the provider to correct the deficiencies.

(c) No provider may offer continuing care contracts to the public during the initial sixty-day filing period or during the period allowed to correct deficiencies noted by the commissioner.

(d) All disclosure statements shall be made available at the facility and the office of the commissioner for inspection by the citizens of this state upon request. Each resident of a facility shall be informed of the availability of the statement annually.

(e) Each disclosure statement shall clearly state that:

(1) A prospective or present resident shall rely solely upon the provider for the accuracy and completeness of the information contained in the disclosure statement; and

(2) No independent investigation of the accuracy of the information has been conducted by the commissioner.



§ 23-93-108 - Continuing care contracts -- Minimum requirements.

(a) A continuing care contract shall be written in clear and understandable language.

(b) A continuing care contract shall, at a minimum:

(1) Describe the facility's admission policies, including age, health status, and minimum financial requirements, if any;

(2) Describe the health and financial conditions required for a person to continue to be a resident;

(3) Describe the circumstances under which the resident will be permitted to remain in the facility in the event of possible financial difficulties of the resident;

(4) (A) List the total consideration paid, including donations, entrance fee, subscription fees, periodic fees, and other fees paid or payable.

(B) However, a provider cannot require a resident to transfer all his or her assets to the provider or community as a condition for providing continuing care, and the provider shall reserve his or her rights to charge periodic fees;

(5) Describe in detail all items of service to be received by the resident such as food, shelter, medical care, nursing care, personal care services, and other health services and the time period during which such services will be provided;

(6) Provide, as an addendum to the contract, a description of items of service, if any, which are available to the resident but which are not covered in the entrance or monthly fee;

(7) Specify taxes and utilities, if any, that the resident must pay;

(8) Specify that deposits or entrance fees paid by or for a resident shall be held in trust in a cash escrow pursuant to this subchapter;

(9) State the terms under which a continuing care contract may be cancelled by the resident or the provider and the basis for establishing the amount of refund of the entrance fee, if any;

(10) State the terms under which a continuing care contract is cancelled by the death of the resident and the basis for establishing the amount of refund, if any, of the entrance fee;

(11) State when fees will be subject to periodic increases and what the policy for increases will be;

(12) State the entrance fee and periodic fees that will be charged if the resident marries while living in the facility, the terms concerning the entry of a spouse to the facility, and the consequences if the spouse does not meet the requirements for entry;

(13) State the rules and regulations of the provider then in effect and state the circumstances under which the provider claims to be entitled to have access to the resident's unit;

(14) List the resident's and provider's respective rights and obligations as to any real or personal property of the resident transferred to or placed in the custody of the provider;

(15) Describe the living quarters purchased by or assigned to the resident;

(16) Provide under what conditions, if any, the resident may assign the use of a unit to another;

(17) Include the policy and procedure with regard to changes in accommodations due to an increase or decrease in the number of persons occupying an individual unit;

(18) State the conditions upon which the facility may sublet or relet a resident's unit;

(19) State what fee adjustments, if any, will be made in the event of voluntary absence from the facility for an extended period of time by the resident;

(20) Include the procedures to be followed when the provider temporarily or permanently changes the resident's accommodations, either within the facility or by transfer to a health facility;

(21) If the facility includes a nursing facility, describe the admissions policies and what will occur if a nursing facility bed is not available at the time it is needed;

(22) If the resident is offered a priority for nursing facility admission at a facility that is not owned by the continuing care facility, describe with which nursing facility the formal arrangement is made and what will occur if a nursing facility bed is not available at the time it is needed;

(23) Include the policy and procedures for determining under what circumstances a resident will be considered incapable of independent living and will require a permanent move to a nursing facility;

(24) Specify the types of insurance, if any, the resident must maintain, including Medicare, other health insurance, and property insurance;

(25) Specify the circumstances, if any, under which the resident will be required to apply for Medicaid, public assistance, or any other public benefit programs;

(26) State that the provider has filed a disclosure statement with the department and state the contents of the disclosure statement required by § 23-93-106(a)(3); and

(27) State, in bold and conspicuous type, the following:

"THIS CONTRACT IS GOVERNED BY THE CONTINUING CARE PROVIDER REGULATION ACT. THE PROVIDER HAS FILED A DISCLOSURE DOCUMENT WITH THE INSURANCE COMMISSIONER OF THE STATE OF ARKANSAS PRIOR TO OFFERING THIS CONTRACT. THE INSURANCE COMMISSIONER HAS NOT PASSED UPON THE VALIDITY OF THE INFORMATION FILED BY THE PROVIDER, DOES NOT MAKE ANY RECOMMENDATION WITH RESPECT TO THE FAIRNESS OF THE CHARGES MADE BY THE PROVIDER, HAS NOT CONDUCTED AN INDEPENDENT REVIEW OF THE FINANCIAL STRENGTH OF THE PROVIDER AND DOES NOT WARRANT THE ENFORCEABILITY OF ANY CONTRACT OFFERED BY THE PROVIDER. NO PROSPECTIVE RESIDENT SHOULD RELY UPON THE FACT THAT A FILING HAS BEEN MADE WITH THE COMMISSIONER IN MAKING THEIR DECISION. EACH PROSPECTIVE RESIDENT SHOULD CONSULT HIS OWN LEGAL AND FINANCIAL ADVISERS PRIOR TO ENTERING INTO ANY CONTRACT WITH THE PROVIDER."



§ 23-93-109 - Right to rescind contracts.

For a seven-day period beginning on the date a provider receives any payment from a prospective resident, a prospective resident shall have the right to rescind any contractual obligation into which he or she has entered and receive a full refund of any moneys transferred to the provider.



§ 23-93-110 - Misleading, etc., statements prohibited.

(a) No provider shall make, publish, disseminate, circulate, or place before the public or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement of any sort containing any assertion, representation, or untrue, deceptive, or misleading statement.

(b) No provider shall file with the State Insurance Department or make, publish, disseminate, circulate, or deliver to any person or place before the public or cause, directly or indirectly, to be made, published, disseminated, circulated, or delivered to any person, or placed before the public any financial statement which does not accurately state its true financial condition.



§ 23-93-111 - Liquid refund reserve requirement.

(a) (1) Each provider shall establish and maintain liquid refund reserves in an amount determined in accordance with this section.

(2) (A) The refund reserve shall be equal to or shall exceed the actuarially determined annual refund amount as of the financial reporting date.

(B) The actuarially determined annual refund amount shall be calculated upon both the actual experience of the facility and published industry norms.

(C) The method which yields the greater sum shall determine the actuarially determined annual refund amount for the purposes of this section and § 23-93-106(a)(8).

(b) The provider may satisfy the liquid reserve requirement by:

(1) Holding the reserve amount in an escrow account with a federally insured financial institution or institutions located and doing business in this state;

(2) Purchasing a certificate of deposit from an Arkansas lending institution;

(3) Investing in bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the United States of America held in the provider's name and held by the provider within the State of Arkansas;

(4) Having the unqualified guaranty of an affiliated organization or individual, as evidenced by a written agreement, whose net worth as reported in its most recent financial statement audited by a certified public accountant and certified by the provider and filed with the State Insurance Department, which is equal to five (5) times the reserve amount or portion of the reserve amount to be satisfied by this method; or

(5) Any combination of the foregoing.

(c) When requested by the Insurance Commissioner, the provider shall furnish all of the information relating to the amount of the reserve and the method used to maintain the reserve amount.



§ 23-93-112 - Escrow account required.

(a) (1) The Insurance Commissioner shall require that the provider establish an interest-bearing escrow account with a financial institution authorized to do business in this state. Any entrance fees or payments received by the provider prior to the date the resident is permitted to occupy the living unit in the facility shall be placed in the escrow account.

(2) Release of escrowed amounts to the provider shall be made as follows:

(A) For living units that have been previously occupied, at the time the new resident makes the first monthly payment; or

(B) For living units not previously occupied, at the earliest to occur of one (1) of the following:

(i) When aggregate fees received or receivable equal fifty percent (50%) of total entrance fees due at full occupancy, except that any entrance fee payments that are less than thirty-five percent (35%) of the amount due from a resident will not be counted;

(ii) When entrance fees plus the proceeds of any first mortgage or other long-term loan in lieu of a first mortgage, plus other funds on hand, equal fifty percent (50%) of the total cost of the facility plus fifty percent (50%) of the start-up losses shown in the provider's application submitted under § 23-93-207; or

(iii) When a permanent mortgage or other long-term loan commitment has been received and the mortgagee's commitment conditions prior to disbursement, other than completing construction and closing the purchase, have been satisfied.

(b) If the funds in an escrow account and any interest earned on the funds are not released within thirty-six (36) months, or such greater time as may have been specified by the provider with the consent of the commissioner, then the funds shall be returned by the escrow agent to the persons who made the payment to the provider.

(c) Nothing in this section shall require the escrow of any nonrefundable application fees charged to prospective residents.

(d) An entrance fee held in escrow may be returned by the escrow agent at any time to the person or persons who paid the fee to the provider upon receipt by the escrow agent of notice from the provider that such a person is entitled to a refund of the entrance fee.



§ 23-93-113 - Statutory lien.

In the event of the bankruptcy or receivership of the provider resulting from the financial difficulties of the provider, the residents of the facility shall have a statutory lien on the real and personal property of the facility. This lien shall be subordinate to liens of record prior to the date of a filing of a petition in bankruptcy or petition for receivership but shall be superior to all other creditors.



§ 23-93-114 - Investigations and examinations.

(a) The State Insurance Department may conduct any investigation or examination deemed necessary by the Insurance Commissioner:

(1) For the public health, safety, and welfare of a resident or potential resident of a facility;

(2) In response to a written complaint filed by a resident or prospective resident;

(3) If it appears from the filings required by this subchapter that the solvency of the facility is in question; or

(4) To determine whether any provision of this subchapter or any rule or order has been violated.

(b) The commissioner may conduct any investigation in person or direct any department employee to act on the commissioner's behalf. For any on-site investigation, the expenses incurred, including compensation of any department examiner, shall be paid by the facility being investigated. For the purposes of this section, the provisions of § 23-61-206 shall apply.

(c) The commissioner may conduct a financial examination. The commissioner may utilize department examiners or he or she may retain independent certified public accountants to conduct the examination. Each facility being examined shall pay the department the expenses incurred pursuant to § 23-61-206. The cost of any retained accountants shall not be in excess of the amount that could be charged for department examiners.

(d) When the services of an actuary are deemed necessary in any investigation or examination, the commissioner may retain an independent actuary with those expenses being paid by the facility.

(e) The commissioner or any officer designated by the commissioner may adminster oaths and affirmations, issue subpoenas, hear testimony, and take evidence in reference to any investigation or examination conducted pursuant to this subchapter.






Subchapter 2 - -- Licensing

§ 23-93-201 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Department" means the State Insurance Department;

(3) "Entrance fee" means a payment that assures a resident a place in a facility for a term of years or for life;

(4) "Facility" means a place which provides life care;

(5) "Hazardous financial condition" means a provider is insolvent or in imminent danger of becoming insolvent;

(6) "Life care" means continuing care as defined in § 23-93-103(2), except that no additional charges are made for nursing care or personal care services beyond those charged all residents of the facility who are not receiving nursing care or personal care services;

(7) "Living unit" means a room, apartment, cottage, or other area within a facility set aside for the exclusive use or control of one (1) or more identified individuals;

(8) (A) "Nursing care" means those services pertaining to the curative, restorative, and preventive aspects of nursing services that are performed by or under the supervision of a registered or licensed nurse.

(B) "Nursing care" does not include general health service such as nutritional counseling, exercise programs, or other preventive medicine techniques;

(9) (A) "Personal care services" means assistance with meals, dressing, movement, bathing, or other personal needs of maintenance or other direct supervision and oversight of the physical and mental well-being of a person.

(B) "Personal care services" does not include general health services such as nutritional counseling, exercise programs, or other preventive medicine techniques;

(10) "Provider" means the owner or operator, whether a natural person, partnership, or other incorporated association, trust, or corporation whose owner or operator undertakes to provide life care for a fee, whether fixed or variable, for the period of care. The fee may be payable in lump sum, or lump sum and monthly maintenance charges, or in installments;

(11) "Refund reserve" means the actuarially determined annual refund amount required to be maintained by a life care provider for service of its refund amounts during the next fiscal year of the facility;

(12) "Resident" means an individual entitled to receive life care in a facility; and

(13) "Solicit" means all actions of a provider in seeking to have individuals residing in this state pay an application fee and enter into a life care agreement by any means, such as, but not limited to, personal, telephone, or mail communication, or any other communication directed to and received by any individual in this state, and any advertisements in any media distributed or communicated by any means to individuals in this state.



§ 23-93-202 - Continuing Care Provider Regulation Act -- Applicability.

(a) In addition to the provisions of this subchapter, life care providers shall be subject to the provisions of the Continuing Care Provider Regulation Act, § 23-93-101 et seq.

(b) No life care provider shall be established, conducted, or maintained in this state without obtaining a license from the Insurance Commissioner. However, life care providers established prior to August 13, 1993, shall be licensed without application or payment of a fee.



§ 23-93-203 - License not transferable -- Limitation on contracts.

(a) No license is transferable, and no license issued pursuant to this subchapter has value for sale or exchange as property.

(b) No provider or other owning entity shall sell or transfer ownership of the facility or enter into a contract with a third-party provider for management of the facility unless the State Insurance Department approves such a transfer or contract.



§ 23-93-204 - Issuance of license.

The State Insurance Department shall issue a license upon its affirmative determination that all of the following requirements have been met:

(1) The provider can fulfill its obligation under the life care contract if the resident complies with the terms of the offer;

(2) There is reasonable assurance that all proposed improvements can be completed as represented;

(3) The provider, its officers, and principals have not been convicted of a crime in this state, the United States, or any other state or foreign country within the past ten (10) years, the seriousness of which in the opinion of the department warrants the denial of a permit;

(4) The provider, its officers, and principals have not been subject to any permanent injunction or final administrative order restraining a false or misleading plan involving a facility disposition, the seriousness of which in the opinion of the department warrants the denial of a permit; and

(5) The disclosure statement requirements of the Continuing Care Provider Regulation Act, § 23-93-101 et seq., have been satisfied.



§ 23-93-205 - Violations.

(a) The license of a provider shall remain in effect until revoked after notice and hearing, upon written finding of fact by the State Insurance Department, that the provider has:

(1) Willfully violated any provision of this subchapter, or any regulation promulgated under this subchapter;

(2) Failed to file an annual disclosure statement or standard form of contract as required by the Continuing Care Provider Regulation Act, § 23-93-101 et seq.;

(3) Delivered to a prospective resident a disclosure statement that makes an untrue statement or omits a material fact, and the provider, at the time of the delivery of the disclosure statement, had actual knowledge of the misstatement or omission;

(4) Failed to comply with the terms of a cease and desist order issued pursuant to § 23-93-104; or

(5) Has been determined by the department to be in a hazardous financial condition.

(b) Findings of fact in support of revocation shall be accompanied by an explicit statement of the underlying facts supporting the finding.



§ 23-93-206 - Fees.

(a) (1) An application for a license shall consist of a statement containing the items set forth in this subchapter, together with a filing fee in the amount of four hundred dollars ($400) plus forty dollars ($40.00) per living unit made payable to the Treasurer of State.

(2) In the event living units are added during the application process, an additional fee of forty dollars ($40.00) per living unit shall be paid.

(b) (1) Upon receipt of the complete application for a license, the State Insurance Department shall issue a notice of filing to the applicant within ten (10) business days.

(2) Within ninety (90) days of the notice of filing, the department shall enter an order issuing the license or rejecting the application.

(c) (1) If the Insurance Commissioner determines that any of the application requirements have not been met, the commissioner shall notify the applicant that the application must be corrected within thirty (30) days in those particulars designated by the commissioner.

(2) (A) If the requirements are not met within the time allowed, the commissioner may enter an order rejecting the application. The order shall include the finding of fact upon which the order is based and which shall not become effective until twenty (20) days after the end of the thirty-day period.

(B) During the twenty-day period, the applicant may petition for reconsideration and is entitled to a hearing.

(d) If a facility is accredited by a process approved by the commissioner as substantially equivalent to the requirements of this subchapter, then the facility shall be deemed to have met the requirements of this subchapter and the commissioner shall issue a license to the facility.



§ 23-93-207 - Application.

The application for a license shall contain the following documents and information:

(1) (A) An appointment of an Arkansas resident to serve as the registered agent for the provider shall be filed with the State Insurance Department. Thereafter, the registered agent shall be authorized to receive service of any lawful process in any proceeding arising under this subchapter against the provider or his or her agents.

(B) On and after January 1, 2003, all licensed life care providers shall file with the Insurance Commissioner a designation of an Arkansas resident as an agent for service of legal process, and the commissioner shall maintain a listing in conformity with § 23-63-301 et seq.;

(2) The states or other jurisdictions, including the federal government, in which an application for certification or similar documents for the subject facility have been or will be filed and any order, judgment, or decree entered in connection therewith by the regulatory authorities in each of the jurisdictions or by any court or administrative body thereof;

(3) The names and business addresses of the officers, directors, trustees, managing or general partners, and any person having a ten percent (10%) or greater equity or beneficial interest in the provider and a description of that person's interest in or occupation with the provider;

(4) (A) Copies of:

(i) The articles of incorporation, with all amendments thereto, if the provider is a corporation;

(ii) All instruments by which the trust is created or declared, if the provider is a trust; and

(iii) The articles of partnership or association and all other organization papers, if the provider is organized under another form.

(B) In the event the provider is not the legal title holder to the property upon which the facility is or is to be constructed, the documents listed in subdivision (4)(A) of this section shall be submitted for both the provider and the legal title holder;

(5) (A) A legal description by metes and bounds or other acceptable means of the lands to be certified and the relationship of such lands to existing streets, roads, and other improvements, together with a map showing the proposed or actual facility and the dimensions of the living units as available, except for living units that are completed and available for inspection.

(B) The map shall be drawn to scale, signed, and sealed by a professional engineer as defined in § 17-30-101 or a professional surveyor as defined in § 17-48-101;

(6) Copies of the deed or other instrument establishing title of the provider and a title search, title report, or title certificate, or a binder or policy issued by a licensed title insurance company;

(7) A statement concerning any litigation, orders, judgments, or decrees which might affect the offering;

(8) A statement that the life care agreements will be offered to the public and entered into without regard to marital status, sex, race, creed, or national origin or, if not, any legally permissible restrictions on purchase that will apply;

(9) A statement of the present conditions of physical access to the facility and the existence of any material adverse conditions that affect the facility that are known, should be known, or are readily ascertainable;

(10) Copies of all contracts and agreements which the resident may be required to execute;

(11) In the event there is or will be a blanket encumbrance affecting the facility or a portion thereof, a copy of the document creating it and a statement of the consequences upon a resident of a failure of the person bound to fulfill the obligations under which the instrument and the manner in which the interest of the resident is to be protected in the event of such an eventuality;

(12) One (1) copy of the proposed disclosure statement required under § 23-93-106;

(13) A current financial statement of the provider and any related predecessor, parent, or subsidiary company, including, but not limited to, a current profit and loss statement and balance sheet audited by an independent public accountant;

(14) A statement concerning any adjudication of bankruptcy during the last five (5) years against the provider, its predecessor, parent, or subsidiary company, and any principal owning more than ten percent (10%) of the interests in the facility at the time of the filing of the application for certification. This requirement shall not extend to limited partners or those whose interests are solely those of investors;

(15) Copies of all easements and restrictions, whether of record or not;

(16) A statement as to the status of compliance with all the requirements of all laws, ordinances, and regulations of governmental agencies having jurisdiction over the construction, permitting, and licensing of the facility, together with copies of all necessary federal, state, county, and municipal approvals;

(17) A statement that neither the provider nor any of its officers or principals have ever been convicted of a crime in this state or a foreign jurisdiction and that the provider has never been subject to any permanent injunction or final administrative order restraining a false or misleading promotional plan involving continuing care facility disposition or, if so, copies of all pleadings and orders in regard thereto;

(18) A projected annual budget for the facility for the next five (5) years or such lesser time as the department allows;

(19) Copies of market studies, if any, prepared on behalf of the provider concerning the feasibility of the project;

(20) An affidavit signed by the provider that the contents of the application are true and accurate and made in good faith; and

(21) Such other additional information as the department may require in individual cases after review of an application for certification to assure full and fair disclosure.









Chapter 94 - Liability Risk Retention

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Risk Retention and Purchasing Groups Act

§ 23-94-201 - Title.

This subchapter may be cited as the "Risk Retention and Purchasing Groups Act".



§ 23-94-202 - Purpose.

The purpose of this subchapter is to regulate the formation and operation of risk retention groups and purchasing groups in this state formed pursuant to the provisions of the Liability Risk Retention Act of 1986 ("RRA 1986"), to the extent permitted by such law.



§ 23-94-203 - Definitions.

As used in this subchapter:

A. "Commissioner" means the Insurance Commissioner of this state or the commissioner, director, or superintendent of insurance in any other state;

B. "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by

(1) Any person who performs that work; or

(2) Any person who hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

C. "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

(1) For a corporation, the state in which the purchasing group is incorporated; and

(2) For an unincorporated entity, the state of its principal place of business;

D. "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able

(1) To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(2) To pay other obligations in the normal course of business;

E. "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state;

F. "Liability"

(1) Means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of

(a) Any business, whether profit or nonprofit, trade, product, services, including professional services, premises, or operations; or

(b) Any activity of any state or local government, or any agency or political subdivision thereof; and

(2) Does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act ( 45 U.S.C. § 51 et seq.);

G. "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision (F) of this section;

H. "Plan of operation" or "feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

(1) Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar or common business, trade, product, services, premises, or operations;

(2) For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(3) Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(4) Pro forma financial statements and projections;

(5) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(6) Identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements;

(7) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state; and

(8) Such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

I. "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

J. "Purchasing group" means any group which:

(1) Has as one of its purposes the purchase of liability insurance on a group basis;

(2) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in subdivision (J)(3) of this section;

(3) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(4) Is domiciled in any state;

K. "Risk retention group" means any corporation or other limited liability association:

(1) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(2) Which is organized for the primary purpose of conducting the activity described under subdivision (K)(1) of this section;

(3) Which

(a) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(b) Before January 1, 1985 was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one (1) state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Liability Risk Retention Act of 1986;

(4) Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

(5) Which

(a) Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group; or

(b) Has as its sole owner an organization which has as

(i) Its members only persons who comprise the membership of the risk retention group; and

(ii) Its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group;

(6) Whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

(7) Whose activities do not include the provision of insurance other than

(a) Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(b) Reinsurance with respect to the liability of any other risk retention group, or any members of such other group, which is engaged in businesses or activities so that the group or member meets the requirement described in subdivision (K)(6) of this section from membership in the risk retention group which provides such reinsurance; and

(8) The name of which includes the phrase "Risk Retention Group";

L. "State" means any state of the United States or the District of Columbia;

M. "Department" means the State Insurance Department.



§ 23-94-204 - Domestic risk retention groups.

A. (1) To be organized as a risk retention group in this state, the group must be organized and licensed to write only casualty insurance pursuant to this subchapter and, except as provided elsewhere in this subchapter, must comply with all of the laws, rules, regulations, and requirements applicable to such insurers licensed in this state and with § 23-94-205 to the extent such requirements are not a limitation on laws, rules, regulations, or requirements of this state. The commissioner shall issue a certificate of registration to a risk retention group organized, formed, or domiciled under the laws of this state when the commissioner is satisfied that the applicant group has fully complied with the provisions of this subchapter. No risk retention group organized, formed, or domiciled under the laws of this state shall transact business in this state unless so authorized by a subsisting certificate of registration issued by the commissioner.

(2) Notwithstanding any other provision to the contrary, all risk retention groups domiciled in this state shall file, annually on or before March 1, or within any extension of time therefor which the commissioner for good cause may have granted, with the Department and the National Association of Insurance Commissioners (NAIC), an annual statement in a form prescribed by the National Association of Insurance Commissioners and in diskette form, if required by the commissioner and completed in accordance with its instructions and the National Association of Insurance Commissioners' Accounting Practices and Procedures Manual.

B. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the commissioner of this state a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten (10) days of any such change. The group shall not offer any additional kinds of casualty insurance, in this state or in any other state, until a revision of such plan or study is approved by the commissioner.

C. At the time of filing its application for a certificate of registration, the risk retention group shall provide to the commissioner in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the commissioner shall forward such information to the National Association of Insurance Commissioners. Providing notification to the National Association of Insurance Commissioners is in addition to and shall not be sufficient to satisfy the requirements of § 23-94-205 or any other sections of this subchapter.



§ 23-94-205 - Foreign risk retention groups.

Risk retention groups chartered and licensed in states other than this state and seeking to do business as a risk retention group in this state must apply for and obtain a certificate of registration from the commissioner using the forms prescribed by the department. The commissioner shall issue a certificate of registration to risk retention groups chartered and licensed under the laws of other states when the commissioner is satisfied that the applicant groups have complied with the provisions of this subchapter. No risk retention group chartered and licensed in states other than this state shall transact business in this state unless so authorized by a subsisting certificate of registration issued by the commissioner. Each such group shall comply with the laws of this state as follows:

A. Notice of Operations and Designation of Commissioner as Agent. (1) Before offering insurance in this state, a risk retention group shall submit to the commissioner on a form prescribed by the National Association of Insurance Commissioners:

(a) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, charter date, its principal place of business, and such other information, including information on its membership, as the commissioner may require to verify that the risk retention group is qualified under § 23-94-203(K);

(b) A copy of its plan of operation or feasibility study and revisions of such plan or study submitted to the state in which the risk retention group is chartered and licensed; provided, however, that the provision relating to the submission of a plan of operation or feasibility study shall not apply with respect to any line or classification of liability insurance which:

(i) Was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986; and

(ii) Was offered before that date by any risk retention group which had been chartered and operating for not less than three (3) years before that date; and

(2) The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required pursuant to § 23-94-204(B) at the same time that such revision is submitted to the commissioner of its chartering state.

(3) The risk retention group shall submit a statement of registration, for which a filing fee shall be determined by the commissioner, which designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

B. Financial Condition. Any risk retention group doing business in this state shall submit to the commissioner annually on or before March 1, or within any extension of time therefor which the commissioner for good cause may have granted, an annual statement in a form prescribed by the National Association of Insurance Commissioners and completed in accordance with the instructions and the National Association of Insurance Commissioners' Accounting Practices and Procedures Manual. Additional information that must be submitted to the commissioner by the risk retention group doing business in this state shall include all of the following:

(1) A copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist under criteria established by the National Association of Insurance Commissioners;

(2) A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination;

(3) Upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group; and

(4) Such information as may be required to verify its continuing qualification as a risk retention group under § 23-94-203(K).

C. Agent and Broker Records. To the extent that insurance agents or brokers are utilized pursuant to § 23-94-213, such agent or broker shall keep a complete and separate record of all policies procured from each such risk retention group, which record shall be open to examination by the commissioner. These records shall, for each policy and each kind of insurance provided thereunder, include the following:

(1) The limit of liability;

(2) The time period covered;

(3) The effective date;

(4) The name of the risk retention group which issued the policy;

(5) The gross premium charged; and

(6) The amount of return premiums, if any.

D. Compliance with Trade Practices Act. Any risk retention group, its agents and representatives shall comply with the provisions of the Trade Practices Act, § 23-66-201 et seq., and other pertinent provisions of the Arkansas Insurance Code. Any risk retention group, its agents, and its representatives shall comply with the provisions of the claims settlement practices in § 23-66-206(9) and (10) and other pertinent provisions of the Arkansas Insurance Code. Any risk retention group shall comply with the provisions of Arkansas law regarding deceptive, false, or fraudulent acts or practices. If the commissioner seeks an injunction regarding deceptive, false, or fraudulent conduct, the injunction must be from a court of competent jurisdiction.

E. Examination Regarding Financial Condition. Any risk retention group must submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty (60) days after a request by the commissioner of this state. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the most current edition of the National Association of Insurance Commissioners' Examiner Handbook.

F. Notice to Purchasers. Every application form for insurance from a risk retention group, and every policy on its front and declaration pages issued by a risk retention group, shall contain in 10-point type the following notice:

Click here to view form

G. Prohibited Acts Regarding Solicitation or Sale. The following acts by a risk retention group are hereby prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.

H. Prohibition on Ownership by an Insurance Company. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

I. Prohibited Coverage. The terms of any insurance policy issued by any risk retention group shall not provide, or be construed to provide, coverage prohibited generally by statute of this state or declared unlawful by the highest court of this state whose law applies to such policy.

J. Delinquency Proceedings. A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under subdivision (E) of this section.

K. Penalties. A risk retention group that violates any provision of this subchapter will be subject to fines and penalties, including revocation of its right to do business in this state, applicable to licensed insurers generally.

L. Operation Prior to Enactment of This Subchapter. In addition to complying with the requirements of this section, any risk retention group operating in this state prior to March 14, 1995, shall, within thirty (30) days after March 14, 1995, comply with the provisions of subdivision (A)(1) of this section.



§ 23-94-206 - Compulsory associations.

A. No risk retention group shall be required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by a risk retention group.

B. When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this state or a risk retention group, no such risks, wherever resident or located, shall be covered by any insurance guaranty fund or similar mechanism in this state.

C. When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by the appropriate state guaranty fund.



§ 23-94-207 - Purchasing groups -- Exemption from certain laws.

A purchasing group and its insurer or insurers shall be subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers shall be exempt, in regard to liability insurance for the purchasing group, from any law that would:

A. Prohibit the establishment of a purchasing group;

B. Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters;

C. Prohibit a purchasing group or its members from purchasing insurance on a group basis described in subdivision (B) of this section;

D. Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

E. Require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

F. Require that a certain percentage of a purchasing group must obtain insurance on a group basis;

G. Otherwise discriminate against a purchasing group or any of its members; or

H. Require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.



§ 23-94-208 - Notice and registration requirements of purchasing groups.

A. A purchasing group which intends to do business in this state must obtain a certificate of registration from the commissioner. The commissioner shall issue a certificate of registration to a purchasing group organized and formed under the laws of any state when the commissioner is satisfied that the applicant group has fully complied with the provisions of this subchapter. Each purchasing group which intends to do business in this state shall, prior to doing business, furnish notice to the commissioner which shall, on forms prescribed by the National Association of Insurance Commissioners:

(1) Identify the state in which the group is domiciled;

(2) Identify all other states in which the group intends to do business;

(3) Specify the lines and classifications of casualty insurance which the purchasing group intends to purchase;

(4) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of such company;

(5) Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state;

(6) Identify the principal place of business of the group; and

(7) Provide such other information as may be required by the commissioner to verify that the purchasing group is qualified for a certificate of registration.

B. A purchasing group shall, within ten (10) days, notify the commissioner of any changes in any of the items set forth in subdivision (A) of this section.

C. The purchasing group shall register with and designate the commissioner as its agent solely for the purpose of receiving service of legal documents or process, for which a filing fee shall be determined by the commissioner, except that such requirements shall not apply in the case of a purchasing group which only purchases insurance that was authorized under the Product Liability Risk Retention Act of 1981, and:

(1) Which in any state of the United States

(a) Was domiciled before April 1, 1986; and

(b) Is domiciled on and after October 27, 1986;

(2) Which

(a) Before October 27, 1986 purchased insurance from an insurance carrier licensed in any state; and

(b) Since October 27, 1986 purchased its insurance from an insurance carrier licensed in any state; or

(3) Which was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986.

D. Each purchasing group that is required to give notice pursuant to subdivision (A) of this section shall also furnish such information as may be required by the commissioner to:

(1) Verify that the entity qualifies as a purchasing group;

(2) Determine where the purchasing group is located; and

(3) Determine appropriate tax treatment.

E. Any purchasing group which was doing business in this state prior to March 14, 1995, shall, within thirty (30) days after March 14, 1995, furnish notice to the commissioner pursuant to the provisions of subdivision (A) of this section and furnish such information as may be required pursuant to subdivisions (B) and (C) of this section.



§ 23-94-209 - Restrictions on insurance purchased by purchasing groups.

A. A purchasing group may not purchase insurance from a risk retention group that does not hold a certificate of registration in this state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus line laws and regulations of such state.

B. A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of the group which have a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty fund in this state, and that the risk retention group or insurer may not be subject to all insurance laws and regulations of this state.

C. No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole; however, coverage may provide for a deductible or self-insured retention applicable to individual members.

D. Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.



§ 23-94-210 - Taxation.

A. Each authorized risk retention group shall, on or before March 1 of each year, file with the commissioner on forms prescribed by the commissioner a statement for the preceding calendar year showing all premiums paid to the risk retention group for risks insured within this state.

B. Coincident with the filing of the report, each authorized risk retention group shall submit to the Treasurer of State through the commissioner, as a tax imposed for the privilege of transacting business as a risk retention group within this state, a tax of four percent (4%) on all premiums paid for coverages within this state to the risk retention group within the preceding calendar year as shown by the annual statement filed with the commissioner.

C. Agents or brokers shall report in an annual statement and pay the four percent (4%) tax on or before March 1 of each year for the premiums for risks which they have placed within the preceding calendar year with or on behalf of a risk retention group not authorized to do business in this state by a subsisting certificate of registration issued by the commissioner.

D. Any risk retention group, agent, or broker who fails to file the annual statement or fails to remit the tax as provided by law on March 1 when the tax is due shall be liable for a fine of one hundred dollars ($100) for each day of delinquency commencing with March 1. However, for good cause shown, the commissioner, after a written request, may grant a reasonable extension of time within which the statement may be filed and the tax paid. The tax may be collected by distraint, or the tax and fine may be covered by an action instituted by the commissioner in any court of competent jurisdiction. The commissioner shall pay to the Treasurer of State any fine so collected.



§ 23-94-211 - License fees.

The provisions as to fees for obtaining and continuing licenses for insurers, agents, and brokers under § 23-61-401 shall be applicable to risk retention groups, purchasing groups, risk retention group agents and purchasing group brokers, resident surplus line brokers, and non-resident surplus line purchasing group brokers under the provisions of this subchapter and the Surplus Lines Insurance Law, § 23-65-301 et seq., except as they conflict with the provisions of the Liability Risk Retention Act of 1986.



§ 23-94-212 - Administrative and procedural authority regarding risk retention groups and purchasing groups.

The commissioner is authorized to make use of any of the powers established under the Insurance Code of this state to enforce the laws of this state not specifically preempted by the Risk Retention Act of 1986 including the commissioner's administrative authority to investigate, issue subpoena, conduct depositions and hearings, issue orders, impose penalties, and seek injunctive relief. With regard to any investigation, administrative proceedings, or litigation, the commissioner can rely on the procedural laws of this state. The injunctive authority of the commissioner, in regard to risk retention groups, is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.



§ 23-94-213 - Duty of agents or brokers to obtain license.

A. Risk Retention Group Agents. Any person acting, or offering to act, as an agent or broker for a registered risk retention group which solicits members, sells insurance coverage, or otherwise does business in this state shall, before commencing any such activity, obtain a resident or nonresident risk retention group agent license from the commissioner upon completion of the licensing provisions as to resident and nonresident agents or brokers under §§ 23-64-101 et seq., 23-64-201 -- 23-64-229, and the Producer Licensing Model Act, § 23-64-501 et seq., except as they conflict with the provisions of the Liability Risk Retention Act of 1986.

B. Purchasing Group Brokers.

(1) Any person acting, or offering to act, as an agent or broker for a registered purchasing group which solicits members, sells insurance coverage, purchases coverage for its members located within the state, or otherwise doing business in this state shall, before commencing any such activity, obtain a resident or nonresident purchasing group broker license from the commissioner upon completion of the licensing provisions as to resident and nonresident agents or brokers under §§ 23-64-101 et seq., 23-64-201 -- 23-64-229, and the Producer Licensing Model Act, § 23-64-501 et seq., except as they conflict with the provisions of the Liability Risk Retention Act of 1986, before securing the purchasing group's coverage with an authorized insurer or a registered risk retention group. This requirement shall not be applicable to property and casualty agents or brokers duly licensed by this state as to the authorized insurer or risk retention group issuing the purchasing group's coverage, so long as these licenses comply with other provisions of this chapter.

(2) Any person acting, or offering to act, as an agent or broker for a purchasing group registered in Arkansas and procuring insurance from an approved non-admitted surplus line insurer shall either:

(a) First obtain a property and casualty agent or broker's license or purchasing group broker's license from this state, prior to placing the group's coverage through a surplus line broker duly licensed by the State of Arkansas; or

(b) First obtain a resident Arkansas surplus line broker's license, or a nonresident Arkansas surplus line broker's license, prior to placing the group's coverage with the surplus line insurer.

(3) The provisions of this section shall be in conformity with the provisions of this subchapter, §§ 23-64-101 et seq., 23-64-201 -- 23-64-229, the Producer Licensing Model Act, § 23-64-501 et seq., and the surplus line laws of this state, § 23-65-301 et seq., except as they conflict with the provisions of the Liability Risk Retention Act of 1986.



§ 23-94-214 - Binding effect of orders issued in United States District Court.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state, or in all states or in any territory or possession of the United States, upon a finding that such a group is in hazardous financial or financially impaired condition shall be enforceable in the courts of the state.



§ 23-94-215 - Rules and regulations.

The commissioner may establish and from time to time amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this subchapter.






Subchapter 3 - -- Exemptions






Chapter 95 - Risk-sharing Plans For Property And Casualty Insurance

§ 23-95-101 - Purpose.

The purpose of this chapter is to provide for the establishment of risk-sharing plans for property or casualty insurance if the Insurance Commissioner determines that the insurance is not reasonably available in the voluntary market for the citizens of this state. This chapter is not intended to conflict with the provisions as to other risk-sharing plans established under prior law or in the Arkansas Insurance Code and, in particular, the provisions of §§ 23-88-301 and 27-19-106.



§ 23-95-102 - Construction.

This chapter shall be deemed cumulative of prior laws, and no prior law or part of a law shall be deemed to be in conflict with this chapter unless failure to so determine would prevent giving effect to an explicit provision of this chapter.



§ 23-95-103 - Governing board.

There is created a governing board of seven (7) members to be appointed by the Insurance Commissioner which shall meet as necessary to review and prescribe operating procedures and rules to implement any plan promulgated pursuant to this chapter. The governing board shall be composed of the following members:

(1) The Insurance Commissioner, who shall serve as chair;

(2) Two (2) representatives from insurers licensed to operate in this state;

(3) Two (2) representatives who are licensed insurance agents in this state; and

(4) Two (2) consumer representatives.



§ 23-95-104 - Plan for coverage -- Requirement.

(a) (1) If the Insurance Commissioner finds after a hearing that in all or in any part of this state, any amount or kind of insurance authorized by §§ 23-62-104 and 23-62-105 is not reasonably available in the voluntary market and that the public interest requires the availability of that insurance, the commissioner shall direct insurers doing business within this state to prepare a voluntary plan which will provide that insurance coverage.

(2) The plan shall be submitted to the commissioner within the time he or she designates and, if approved by him or her, may be put into operation.

(3) If the plan is not approved by the commissioner or if the plan is not submitted as required, the commissioner may promulgate a plan to provide insurance coverage for any risks in this state which, based on reasonable underwriting standards, are entitled to obtain coverage, but are otherwise unable to obtain coverage in the voluntary market.

(b) All orders of the commissioner finding that a line of insurance is not reasonably available in the voluntary market shall consider, to the extent practicable, historical data from the past five (5) years regarding:

(1) Market availability;

(2) Major trends in policy forms, limits, and deductibles offered;

(3) Filed rates for the line if available;

(4) Loss ratios, claims severity, and claims frequency on both the state and national levels;

(5) Availability of surplus lines coverage;

(6) The types of insurers offering the line of insurance in the state;

(7) The existence of any residual market programs, market assistance programs, and captive insurance; and

(8) Whether alternatives to the creation of a risk-sharing plan are feasible.

(c) The commissioner may require licensed insurers and surplus lines companies to report historical data to assist the consideration of the factors contained in subsection (b) of this section.

(d) The commissioner shall afford any interested party an opportunity to submit written or oral testimony to assist in the determination required by subsection (a) of this section.

(e) The commissioner shall report to the Legislative Council all lines of insurance that he or she determines are not reasonably available in the voluntary market.



§ 23-95-105 - Plan for coverage -- Contents.

(a) Each plan promulgated or prepared pursuant to § 23-95-104 shall:

(1) Give consideration to:

(A) The need for adequate and readily accessible coverage;

(B) Optional methods of improving the market affected;

(C) The inherent limitations of the insurance mechanism;

(D) The need for reasonable underwriting standards; and

(E) The requirement of reasonable loss prevention measures;

(2) Establish procedures that will create minimum interference with the voluntary market;

(3) Distribute the obligations imposed by the plan and any profits or losses experienced by the plan equitably and efficiently among the participating insurers;

(4) Establish procedures for applicants and participants to have their grievances reviewed by an impartial body. The filing and processing of a complaint or grievance pursuant to this section does not waive or stay the requirement for participation in the plan; and

(5) Establish a rating plan which shall be actuarially sound.

(b) Each plan may, on behalf of its participants:

(1) Issue policies of insurance to eligible applicants;

(2) Underwrite, adjust, and pay losses on insurance issued by the plan;

(3) Appoint a service company or companies to perform the functions enumerated in this subsection; and

(4) Obtain reinsurance for any part or all of its risks.

(c) Participation by the insurer in the losses and expenses of the plan shall be in the proportion that the direct written premiums of the insurer written in this state bears to the total aggregate written premium written in this state. Premiums which serve as the basis for participation in other risk-sharing plans established under prior law shall be excluded both from the insurer's direct written premium and the total aggregate direct written premium in determining participation in the losses and expenses of the plan.

(d) Each plan shall provide for:

(1) The method of classifying risks;

(2) The making and filing of rates which are not excessive, inadequate, or unfairly discriminatory and policy forms applicable to the various risks insured by the plan;

(3) The adjusting and processing of claims;

(4) The commission rates to be paid to agents or brokers for coverages written by the plan; and

(5) Any other insurance of investment functions that are necessary for the purpose of providing adequate and readily accessible coverage.



§ 23-95-106 - Information for individuals.

Every participating insurer and agent shall provide to any person seeking the insurance available in each plan information about the services prescribed in the plan, including full information on the requirements and procedures for obtaining insurance under the plan.



§ 23-95-107 - No liability in creating plan.

There shall be no liability on the part of and no cause of action shall arise against the Insurance Commissioner, his or her representatives, or any plan, its participants, or its employees for any good faith action taken by them in the performance of their powers and duties in creating any plan pursuant to this chapter.



§ 23-95-108 - Rules and regulations.

The Insurance Commissioner shall have the authority to promulgate rules and regulations necessary to effectuate the purpose of this chapter.






Chapter 96 - Arkansas Life and Health Insurance Guaranty Association Act

§ 23-96-101 - Title.

This chapter shall be known and cited as the "Arkansas Life and Health Insurance Guaranty Association Act".



§ 23-96-102 - Purpose.

A. The purpose of this chapter is to protect, subject to certain limitations, the persons specified in § 23-96-107(A) against failure in the performance of contractual obligations under life and accident and health insurance policies and annuity contracts specified in § 23-96-107(B) because of the impairment or insolvency of the member insurer that issued the policies or contracts.

B. To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited herein, and members of the association are subject to assessment to provide funds to carry out the purpose of this chapter.



§ 23-96-103 - Construction -- Applicability.

A. This chapter shall be construed to effect the purpose under § 23-96-102.

B. Nothing in this chapter shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.



§ 23-96-104 - Definitions.

As used in this chapter:

A. "Account" means any of the two (2) accounts created under § 23-96-109.

B. "Association" means the Arkansas Life and Health Insurance Guaranty Association created under § 23-96-109.

C. "Authorized assessment" or the term "authorized" when used in the context of assessments means a resolution by the board of directors has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed.

D. "Benefit plan" means a specific employee, union, or association of natural persons benefit plan.

E. "Called assessment" or the term "called" when used in the context of assessments means that a notice has been issued by the Association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the Association to member insurers.

F. "Commissioner" means the Insurance Commissioner of this state.

G. "Contractual obligations" means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof for which coverage is provided under § 23-96-107.

H. "Covered policy" or "covered contract" means any policy or contract or portion of a policy or contract for which coverage is provided under § 23-96-107.

I. "Extra-contractual claims" shall include, for example, claims relating to bad faith in the payment of claims, punitive or exemplary damages, or attorney's fees and costs.

J. "Impaired insurer" means a member insurer which, after March 9, 1989, is not an insolvent insurer and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

K. "Insolvent insurer" means a member insurer which, after March 9, 1989, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

L. "Member insurer" means any insurer licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under § 23-96-107, and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn, but does not include:

(1) A hospital or medical service organization, whether profit or nonprofit;

(2) A health maintenance organization;

(3) A fraternal benefit society;

(4) A mandatory state pooling plan;

(5) A burial association;

(6) An insurance exchange;

(7) Prepaid funeral trusts;

(8) An organization which has a certificate or license limited to the issuance of charitable gift annuities; or

(9) Any entity similar to any of the above.

M. "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

N. "Owner" of a policy or contract and "policy owner" and "contract owner" means the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms "owner", "contract owner", and "policy owner" do not include persons with a mere beneficial interest in a policy or contract.

O. (1) "Person" means any individual, corporation, limited liability company, partnership, association, governmental body or entity, or voluntary organization.

(2) It is the intent of the General Assembly that "person" shall include a claimant or beneficiary who is receiving annuity benefits as provided in §§ 11-9-210 and 23-96-114(B) and (F).

P. "Plan sponsor" means:

(1) The employer in the case of a benefit plan established or maintained by a single employer;

(2) The employee organization in the case of a benefit plan established or maintained by an employee organization; or

(3) In a case of a benefit plan established or maintained by two (2) or more employers or jointly by one (1) or more employers and one (1) or more employee organizations, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan.

Q. (1) "Premiums" means amounts or considerations (by whatever name called) received on covered policies or contracts less returned premiums, considerations, and deposits and less dividends and experience credits.

(2) (a) "Premiums" does not include amounts or considerations received for any policies or contracts or for the portions of policies or contracts for which coverage is not provided under § 23-96-106, except that assessable premium shall not be reduced on account of § 23-96-106(A)(3), relating to interest limitations and § 23-96-114(A)(2), relating to limitations with respect to one (1) individual, one (1) participant, and one (1) contract owner.

(b) Provided, "premiums" shall not include:

(i) Any premiums in excess of one million dollars ($1,000,000) on an unallocated annuity contract not issued under a governmental retirement benefit plan (or its trustee) established under sections 401(k), 403(b), or 457 of the United States Internal Revenue Code; or

(ii) With respect to multiple non-group policies of life insurance owned by one (1) owner, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, premiums in excess of one million dollars ($1,000,000) with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner.

R. (1) "Principal place of business" of a plan sponsor or a person other than a natural person means the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the entity as a whole primarily exercise that function, determined by the Association in its reasonable judgment by considering the following factors:

(a) The state in which the primary executive and administrative headquarters of the entity is located;

(b) The state in which the principal office of the chief executive officer of the entity is located;

(c) The state in which the board of directors (or similar governing person or persons) of the entity conducts the majority of its meetings;

(d) The state in which the executive or management committee of the board of directors (or similar governing person or persons) of the entity conducts the majority of its meetings;

(e) The state from which the management of the overall operations of the entity is directed; and

(f) In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors. However, in the case of a plan sponsor, if more than fifty percent (50%) of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor.

(2) The principal place of business of a plan sponsor of a benefit plan described in Subsection (P)(3) of this section shall be deemed to be the principal place of business of the association, committee, joint board of trustees or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question.

S. "Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.

T. "Resident" means a person to whom a contractual obligation is owed and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer, whichever occurs first. A person may be a resident of only one (1) state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either (i) residents of foreign countries, or (ii) residents of United States possessions, territories, or protectorates that do not have an association similar to the Association created by this chapter shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

U. "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

V. "State" means a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.

W. "Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, an accident and health, or an annuity policy or contract.

X. (1) "Unallocated annuity contract" means an annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.

(2) It is the intent of the General Assembly that an annuity contract as provided for in § 11-9-210, shall not be an "unallocated annuity contract".



§ 23-96-105 - Advertisement of association act in insurance sales -- Notice to policy owners.

A. No person, including an insurer, agent, or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement, written or oral, which uses the existence of the Arkansas Life and Health Insurance Guaranty Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by this chapter, except in conformity with the rules and regulations of the commissioner. In adopting such rules and regulations, the commissioner, in consultation with the board of directors of the Association, shall take into consideration the following factors: the need of the public to have confidence in the financial soundness of insurance products offered for sale in this state, the financial integrity of member insurers doing business in this state, and the role of the Association in serving as a safety net for policyowners, contract owners, insureds, and beneficiaries of impaired or insolvent insurers in this state. Provided, however, that this section shall not apply to the Arkansas Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance.

B. (1) (a) Within one hundred eighty (180) days of March 9, 1989, the Association shall prepare a summary document describing the general purpose and current limitations of this chapter and complying with subsection (C) of this section.

(b) This document shall be submitted to the commissioner for approval.

(c) Sixty (60) days after receiving such approval, no insurer may deliver a policy or contract described in § 23-96-107(B) to a policy or contract owner unless the summary document is delivered to the policy or contract owner at the time of delivery of the policy or contract except if § 23-96-107(C) applies.

(2) (a) The document should also be available upon request by a policy owner.

(b) The distribution, delivery, or contents or interpretation of this document does not guarantee that either the policy or the contract or the owner thereof is covered in the event of the impairment or insolvency of a member insurer.

(c) The description document shall be revised by the Association as amendments to this chapter may require.

(d) Failure to receive this document does not give the policy owner, contract owner, certificate holder, or insured any greater rights than those stated in this chapter.

C. (1) The document prepared under subsection (B) of this section shall contain a clear and conspicuous disclaimer on its face.

(2) The commissioner shall establish the form and content of the disclaimer.

(3) The disclaimer shall:

(a) State the name and address of the Arkansas Life and Health Insurance Guaranty Association and State Insurance Department;

(b) Prominently warn the policy or contract owner that the Arkansas Life and Health Insurance Guaranty Association may not cover the policy or, if coverage is available, it will be subject to substantial limitations, exclusions, and conditioned on continued residence in this state;

(c) State the types of policies for which guaranty funds will provide coverage;

(d) State that the insurer and its agents are prohibited by law from using the existence of the Arkansas Life and Health Insurance Guaranty Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(e) State that the policy or contract owner should not rely on coverage under the Arkansas Life and Health Insurance Guaranty Association when selecting an insurer;

(f) Explain rights available and procedures for filing a complaint to a violation of any provisions of this chapter; and

(g) Provide other information as directed by the commissioner including but not limited to, sources of information about financial conditions of insurers provided that the information is not proprietary and is subject to disclosure under that state's public records law.



§ 23-96-106 - Scope of chapter.

A. This chapter shall not provide coverage for:

(1) A portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract owner;

(2) A portion of a policy or contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract;

(3) A policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(a) Averaged over the period of four (4) years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds a rate of interest determined by subtracting two (2) percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four (4) years before the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier; and

(b) On and after the date on which the Association becomes obligated with respect to such policy or contract, exceeds the rate of interest determined by subtracting three (3) percentage points from Moody's Corporate Bond Yield Average as most recently available;

(4) A portion of a policy or contract issued to a plan or program of an employer, association, or other person to provide life, accident and health, or annuity benefits to its employees, members, or others to the extent that such plan or program is self-funded or uninsured, including but not limited to, benefits payable by an employer, association, or other person under:

(a) A multiple employer welfare arrangement as defined in section 514 of the Employee Retirement Income Security Act of 1974, as amended;

(b) A minimum premium group insurance plan;

(c) A stop-loss group insurance plan; or

(d) An administrative services only contract;

(5) A portion of a policy or contract to the extent that it provides for dividends or experience rating credits, voting rights, or payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of such policy or contract;

(6) A policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state;

(7) An unallocated annuity contract issued to or in connection with a benefit plan protected under the Pension Benefit Guaranty Corporation regardless of whether the Pension Benefit Guaranty Corporation has yet become liable to make any payments with respect to the benefit plan;

(8) A portion of an unallocated annuity contract that is not owned by a benefit plan (directly or in trust) or a government lottery or issued to a collective investment trust or similar pooled fund offered by a bank or other financial institution;

(9) Any policy or contract written on the mutual assessment plan or stipulated premium plan prior to January 1, 1968, for which no statutory legal reserves are required;

(10) A portion of a policy or contract to the extent that the assessments required by § 23-96-115 with respect to the policy or contract are preempted by federal or state law;

(11) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(a) Claims based on marketing materials;

(b) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(c) Misrepresentations of or regarding policy benefits;

(d) Extra-contractual claims; or

(e) A claim for penalties or consequential or incidental damages; and

(12) A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustees, which in each case is not an affiliate of the member insurer.

B. The protection provided by this chapter shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.



§ 23-96-107 - Coverage.

A. This chapter shall provide coverage for the policies and contracts specified in subsection (B) of this section to:

(1) Persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees, or payees of the persons covered under paragraph (2) of this subsection;

(2) Persons who are owners of or certificate holders under such policies or contracts (other than unallocated annuity contracts and structured settlement annuities) and in each case who:

(a) Are residents; or

(b) Are not residents, but only under all of the following conditions:

(i) The insurer that issued the policies or contracts is domiciled in this state;

(ii) The states in which the persons reside have associations similar to the association created by this chapter;

(iii) The persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in the state at the time specified in the state's guaranty association law;

(3) For unallocated annuity contracts specified in subsection (B) of this section, paragraphs (1) and (2) shall not apply, and this chapter shall (except as provided in paragraphs (5) and (6) of this subsection) provide coverage to:

(a) Persons who are the owners of the unallocated annuity contracts if such contracts are issued to or in connection with a specific benefit plan whose plan sponsor has its principal place of business in this state; and

(b) Persons who are owners of unallocated annuity contracts issued to or in connection with government lotteries if the owners are residents;

(4) For structured settlement annuities specified in subsection (B) of this section, paragraphs (1) and (2) shall not apply, and this chapter shall (except as provided in paragraphs (5) and (6) of this subsection) provide coverage to a person who is a payee under a structured settlement annuity (or beneficiary of a payee if the payee is deceased), if the payee:

(a) Is a resident, regardless of where the contract owner resides, or

(b) Is not a resident, but only under both of the following conditions:

(i) (I) The contract owner of the structured settlement annuity is a resident, or

(II) The contract owner of the structured settlement annuity is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state;

(III) The state in which the contract owner resides has an association similar to the Association created by this chapter; and

(ii) Neither the payee (or beneficiary) nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides;

(5) This chapter shall not provide coverage for:

(a) A person who is a payee (or beneficiary) of a contract owner resident of this state, if the payee (or beneficiary) is afforded any coverage by the association of another state; or

(b) A person covered in paragraph (A)(3) of this section if any coverage is provided by the association of another state to such person;

(6) This chapter is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the laws of any other state, the person shall not be provided coverage under this chapter. In determining the application of the provision of this paragraph (A)(6) in situations where a person could be covered by the association of more than one (1) state, whether as an owner, payee, beneficiary, or assignee, this chapter shall be construed in conjunction with other state laws to result in coverage by only one (1) association.

B. This chapter shall provide coverage to the persons specified in subsection (A) for direct, nongroup life, accident and health, or annuity policies or contracts, and supplemental contracts to any of these, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers, except as limited by this chapter. Annuity contracts and certificates under group annuity contracts include but are not limited to guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries, and any immediate or deferred annuity contracts.

C. (1) No insurer or agent may deliver a policy or contract described in subsection (B) of this section and excluded under § 23-96-106(A)(1) from coverage under this chapter unless the insurer or agent, prior to or at the time of delivery, gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the Arkansas Life and Health Insurance Guaranty Association.

(2) The commissioner shall by rule specify the form and content of the notice.



§ 23-96-108 - Immunity.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the Association or its agents or employees, members of the board of directors, or the commissioner or his representatives for any action or omission by them in the performance of their powers and duties under this chapter. Such immunity shall extend to the participation in any organization of one (1) or more other state associations of similar purposes and to any such organization and its agents or employees.



§ 23-96-109 - Creation of the association -- Examination -- Annual report -- Tax exemption -- Board of directors.

A. (1) There is created a nonprofit legal entity to be known as the "Arkansas Life and Health Insurance Guaranty Association". All member insurers shall be and remain members of the Association as a condition of their authority to transact insurance in this state. The Association shall perform its functions under the plan of operation established and approved under § 23-96-116 and shall exercise its powers through a board of directors established under subsection (B) of this section.

(2) The Association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state. Meetings or records of the Association may be opened to the public upon majority vote of the board of directors of the Association.

(3) The Association shall be subject to examination and regulation by the commissioner.

(4) The board of directors shall submit to the commissioner each year, not later than one hundred twenty (120) days after the Association's fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year. Upon request of a member insurer, the Association shall provide the member insurer with a copy of the report.

(5) For purposes of administration and assessment, the Association shall maintain two (2) accounts:

(a) The life insurance and annuity account, which includes the following subaccounts:

(i) Life insurance account;

(ii) Annuity account which shall include annuity contracts owned by a governmental retirement plan (or its trustee) established under section 401(k), section 403(b), or section 457 of the United States Internal Revenue Code, but shall otherwise exclude unallocated annuities; and

(iii) Unallocated annuity account, which shall exclude contracts owned by a governmental retirement benefit plan (or its trustee) established under section 401(k), section 403(b), or section 457 of the United States Internal Revenue Code;

(b) The accident and health insurance account.

(6) The Association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

B. (1) (a) The board of directors of the Association shall consist of not less than five (5) nor more than nine (9) member insurers serving terms as established in the plan of operation.

(b) The members of the board shall be selected by member insurers subject to the approval of the commissioner.

(c) Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner.

(2) In approving selections to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(3) Members of the board may be reimbursed from the assets of the Association for expenses incurred by them as members of the board of directors, but members of the board shall not otherwise be compensated by the Association for their services.



§ 23-96-110 - Powers and duties of association.

A. In addition to the rights and powers elsewhere in this chapter, the Association may:

(1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this chapter;

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under § 23-96-115 and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of this chapter. Any notes or other evidence of indebtedness of the Association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) Employ or retain such persons as are necessary or appropriate to handle the financial transactions of the Association and to perform such other functions as become necessary or proper under this chapter;

(5) Take such legal action as may be necessary or appropriate to avoid or recover payment of improper claims;

(6) Exercise, for the purpose of this chapter and to the extent approved by the commissioner, the powers of a domestic life or accident and health insurer, but in no case may the Association issue insurance policies or annuity contracts other than those issued to perform its obligations under this chapter;

(7) Organize itself as a corporation or in other legal form permitted by the laws of this state;

(8) Request information from a person seeking coverage from the Association in order to aid the Association in determining its obligations under this chapter with respect to the person, and the person shall promptly comply with the request; and

(9) Take other necessary or appropriate action to discharge its duties and obligations under this chapter or to exercise its powers under this chapter.

B. The Association may render assistance and advice to the commissioner, upon his or her request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

C. (1) The Association shall have standing to appear or intervene before any court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the Association is or may become obligated under this chapter or with jurisdiction over any person or property against whom the Association may have rights through subrogation or otherwise. Provided, at its option, the Association may appear solely for the purpose of receiving copies of all pleadings and notices and attending hearings without otherwise becoming a party to the proceeding. Such standing shall extend to all matters germane to the powers and duties of the Association, including, but not limited to, proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations.

(2) The Association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the Association is or may become obligated or with jurisdiction over any person or property against whom the Association may have rights through subrogation or otherwise.

D. The Association may join an organization of one (1) or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the Association.

E. (1) (a) Records shall be kept of all meetings of the board of directors to discuss the activities of the Association in carrying out its powers and duties under §§ 23-96-111 -- 23-96-114 and 23-96-120.

(b) The records of the Association with respect to an impaired or insolvent insurer shall not be disclosed prior to the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction.

(2) Nothing in this subsection shall limit the duty of the Association to render a report of its activities under § 23-96-109(A)(4).

F. At any time within one (1) year after the date on which the Association becomes responsible for the obligations of a member insurer (the coverage date), the Association may elect to succeed to the rights and obligations of the member insurer, that accrue on or after the coverage date and that relate to contracts covered (in whole or in part) by the Association, under any one (1) or more indemnity reinsurance agreement(s) entered into by the member insurer as a ceding insurer and selected by the Association; provided, however, that the Association may not exercise any such election with respect to a reinsurance agreement if the receiver, rehabilitator, or liquidator of the member insurer has previously and expressly disaffirmed the reinsurance agreement. The election shall be effected by a notice to the receiver, rehabilitator, or liquidator and to the affected reinsurer(s). If the Association makes an election, paragraphs (1)-(4) of this subsection shall apply with respect to the agreements selected by the Association:

(1) The Association shall be responsible for all unpaid premiums due under the agreement(s) (for periods both before and after the coverage date), and shall be responsible for the performance of all other obligations to be performed after the coverage date, in each case which relate to contracts covered (in whole or in part) by the Association. The association may charge contracts covered in part by the Association through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the Association;

(2) The Association shall be entitled to any amounts payable by the reinsurer under the agreement(s) with respect to losses or events that occur in periods after the coverage date and that relate to contracts covered by the Association (in whole or in part), provided that, upon receipt of any such amounts, the Association shall be obliged to pay to the beneficiary under the policy or contract on account of which the amounts were paid a portion of the amount equal to the excess of:

(a) The amount received by the Association; or

(b) The benefits paid by the Association on account of the policy or contract less the retention of the impaired or insolvent member insurer applicable to the loss or event;

(3) Within thirty (30) days following the Association's election, the Association and each indemnity reinsurer shall calculate the net balance due to or from the Association under each such reinsurance agreement(s) as of the date of the Association's election, which calculation shall give full credit to all items paid by either the member insurer (or its receiver, rehabilitator, or liquidator) or the indemnity reinsurer during the period between the coverage date and the date of the Association's election. Either the Association or indemnity reinsurer shall pay the net balance due the other within five (5) days of the completion of the aforementioned calculation. If the receiver, rehabilitator, or liquidator has received any amounts due the Association pursuant to paragraph (2) of this subsection, the receiver, rehabilitator, or liquidator shall remit the same to the Association as promptly as practicable.

(4) If the Association, within sixty (60) days of the election, pays the premiums due for the period both before and after the coverage date that relates to contracts covered by the Association (in whole or in part), the reinsurer shall not be entitled to terminate the reinsurance agreements(s) (insofar as the agreement(s) relate to contracts covered by the Association (in whole or in part)) and shall not be entitled to set off any unpaid premium due for periods prior to the coverage date against amounts due the Association.

G. In the event the Association transfers its obligations to another insurer, and if the Association and the other insurer agree, the other insurer shall succeed to the rights and obligations of the Association under subsection (F) of this section effective as of the date agreed upon by the Association and the other insurer and regardless of whether the Association has made the election referred to above in subsection (F) provided that:

(1) The indemnity reinsurance agreement(s) shall automatically terminate for new reinsurance unless the indemnity reinsurer and the other insurer agree to the contrary;

(2) The obligations described in the proviso to paragraph (F)(2) of this section shall no longer apply on and after the date the indemnity reinsurance agreement is transferred to the third party insurer; and

(3) This subsection (G) shall not apply if the Association has previously expressly determined in writing that it will not exercise the election referred to in subsection (F) of this section.

H. The provisions of subsection (F) of this section shall supersede the provisions of any law of this state or of any affected reinsurance agreement(s) that provide for or require any payment of reinsurance proceeds, on account of losses or events that occur in periods after the coverage date, to the receiver, liquidator, or rehabilitator of the insolvent member insurer. The receiver, rehabilitator, or liquidator shall remain entitled to any amounts payable by the reinsurer under the reinsurance agreement(s) with respect to losses or events that occur in periods prior to the coverage date (subject to applicable setoff provisions).

I. Except as otherwise expressly provided above, nothing herein shall alter or modify the terms and conditions of the indemnity reinsurance agreements of the insolvent member insurer. Nothing herein shall abrogate or limit any rights of any reinsurer to claim that it is entitled to rescind a reinsurance agreement. Nothing herein shall give a policy owner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the indemnity reinsurance agreement.

J. The board of directors of the Association shall have discretion and may exercise reasonable business judgment to determine the means by which the Association is to provide the benefits of this chapter in an economical and efficient manner and may provide additional or alternative coverages and benefits in appropriate situations.

K. Where the Association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the Association's obligations under this chapter, the person shall not be entitled to benefits from the Association in addition to or other than those provided under the plan or arrangement.

L. Venue in a suit against the Association arising under this chapter shall be in Pulaski County. The Association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this chapter.



§ 23-96-111 - Impaired insurers.

If a member insurer is an impaired insurer, the Association may, in its discretion and subject to any conditions imposed by the Association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer; or

(2) Provide such moneys, pledges, loans, notes, guarantees, or other means as are proper to effectuate paragraph (1) of this section and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (1) of this section.



§ 23-96-112 - Insolvent insurers.

A. If a member insurer is an insolvent insurer, the Association shall, in its discretion, either:

(1) (a) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer; or

(b) Assure payment of the contractual obligations of the insolvent insurer; and

(c) Provide such moneys, pledges, loans, notes, guarantees, or other means as are reasonably necessary to discharge such duties; or

(2) Provide benefits and coverages in accordance with § 23-96-113.

B. All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed sixty (60) days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the Association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default, the Association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.



§ 23-96-113 - Authority of association when proceeding under § 23-96-111 or § 23-96-112.

A. (1) When proceeding under § 23-96-111 or § 23-96-112(A)(2), the Association shall:

(a) With respect to life and accident and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

(i) With respect to group policies and contracts, not later than the earlier of the next renewal date under such policies or contracts or forty-five (45) days, but in no event less than thirty (30) days, after the date on which the Association becomes obligated with respect to such policies and contracts;

(ii) With respect to nongroup policies, contracts, and annuities, not later than the earlier of the next renewal date, if any, under such policies or contracts or one (1) year, but in no event less than thirty (30) days, from the date on which the Association becomes obligated with respect to such policies or contracts;

(b) Make diligent efforts to provide all known insureds or annuitants (for non-group policies and contracts) or group policy owners with respect to group policies and contracts thirty (30) days' notice of the termination (pursuant to this paragraph A(1)) of the benefits provided;

(c) With respect to non-group life and accident and health insurance policies and annuities covered by the Association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of paragraph (2)(a) of this subsection, if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provisions of the policy or annuity or had a right only to make changes in premium by class.

(2) (a) In providing the substitute coverage required under paragraph (1)(c) of this subsection, the Association may offer either to reissue the terminated coverage or to issue an alternative policy.

(b) Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(c) The Association may reinsure any alternative or reissued policy;

(3) (a) Alternative policies adopted by the Association shall be subject to the approval of the domiciliary insurance commissioner and the receivership court. The Association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(b) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The Association shall set the premium in accordance with a table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(c) Any alternative policy issued by the Association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the Association.

B. When proceeding under § 23-96-111 or § 23-96-112(A) with respect to a policy or contract carrying guaranteed minimum interest rates, the Association shall assure the payment or crediting of a rate of interest consistent with § 23-96-106(A)(3).

C. In carrying out its duties under §§ 23-96-111 and 23-96-112(A), the Association may:

(1) Subject to approval by a court in this state, impose permanent policy or contract liens in connection with any guarantee, assumption, or reinsurance agreement, if the Association finds that the amounts which can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the Association's duties under this chapter or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest;

(2) Subject to approval by a court in this state, impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the Association may defer the payment of cash values, policy loans or other rights by the Association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the Association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(3) A deposit in this state, held pursuant to law or required by the commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to § 23-68-115, shall be promptly paid to the Association. The Association (i) shall be entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners claims related to that insolvency for which the Association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency and (ii) shall remit to the domiciliary receiver the amount so paid to the Association and retained pursuant to clause (i). Any amount so paid to the Association and retained by it pursuant to clause (i) shall be treated as a distribution of estate assets pursuant to § 23-68-126 or similar provision of the state of domicile of the impaired or insolvent insurer.

D. In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under § 23-96-111 or § 23-96-112(A), the Association, subject to approval of the receivership court, may issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for (i) a fixed rate or (ii) payments of dividends with minimum guarantees or (iii) a different method for calculating interest or changes in value;

(2) There is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.



§ 23-96-114 - Liability for benefits -- Assignment or subrogation of rights.

A. The benefits that the Association may become obligated to cover shall in no event exceed the lesser of:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) (a) With respect to any one (1) life, regardless of the number of policies or contracts:

(i) Three hundred thousand dollars ($300,000) in life insurance death benefits or net cash surrender and net cash withdrawal values for life insurance;

(ii) Three hundred thousand dollars ($300,000) in accident and health insurance benefits, including any net cash surrender and net cash withdrawal values;

(iii) Three hundred thousand dollars ($300,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values;

(b) With respect to each individual participating in a governmental retirement benefit plan established under section 401(k), section 403(b), or section 457, of the United States Internal Revenue Code covered by an unallocated annuity contract or the beneficiaries of each such individual if deceased, in the aggregate three hundred thousand dollars ($300,000) in present value annuity benefits, including net cash surrender and net cash withdrawal values;

(c) With respect to any one (1) contract holder, one million dollars ($1,000,000) in unallocated annuity contract benefits, irrespective of the number of contracts held by that contract holder.

B. (1) Provided, however, that in no event shall the Association be liable to expend more than the three hundred thousand dollars ($300,000) in the aggregate with respect to any one life under §§ 23-96-106, 23-96-107, and this section.

(2) The limitations set forth in this subsection are limitations on the benefits for which the Association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the Association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the Association pursuant to its subrogation and assignment rights.

(3) In performing its obligations to provide coverage under § 23-96-111, the Association shall not be required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

C. (1) Any person receiving benefits under this chapter shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the Association to the extent of the benefits received because of this chapter, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The Association may require an assignment to it of such rights and cause of action by any payee, policy, or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this chapter upon such person.

(2) The subrogation rights of the Association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

(3) In addition to paragraphs (1) and (2) of this subsection, the Association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy or contract with respect to such policy or contracts.

(4) If the preceding provisions of this subsection are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the Association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies (or portion thereof) covered by the Association.

(5) If the Association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the Association has rights as described in the preceding paragraphs of this subsection, the person shall pay to the Association the portion of the recovery attributable to the policies (or portion thereof) covered by the Association.

D. (1) For the purpose of carrying out its obligations under this chap- ter, the Association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the Association is entitled as subrogee pursuant to subsection (C) of this section. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this chapter.

(2) "Assets attributable to covered policies", as used in this subsection, are that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

E. As a creditor of the impaired or insolvent insurer as established in subsection (D) of this section and consistent with § 23-68-126, the Association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available, to reimburse it, as a credit against contractual obligations under this chapter. If the liquidator has not, within one hundred twenty (120) days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, then the Association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

F. It is the intent of the General Assembly that the coverage provided through the Arkansas Life and Health Insurance Guaranty Association for any annuity contract executed pursuant to § 11-9-210 shall be the lesser of the contractual obligations of the insurer or one hundred thousand dollars ($100,000) in the present value of annuity benefits including net cash surrender and net cash withdrawal values as provided in subsection (A) of this section;

G. It is the intent of the General Assembly that coverage provided by the Arkansas Life and Health Insurance Guaranty Association for annuity contracts executed pursuant to § 11-9-210 shall not be affected by the fact that the annuity payments are sent to the Workers' Compensation Commission for distribution to the claimants and beneficiaries, and that any funds provided by the Arkansas Life and Health Insurance Guaranty Association for payment to claimants or beneficiaries for whom annuity contracts are executed under § 11-9-210 shall be sent to the Workers' Compensation Commission for distribution to claimants or beneficiaries.



§ 23-96-115 - Assessments -- Tax credits.

A. (1) For the purpose of providing the funds necessary to carry out the powers and duties of the Association, the Association's board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board of directors finds necessary.

(2) Assessments shall be due not less than thirty (30) days after prior written notice to the member insurers and shall accrue interest at ten percent (10%) per annum on and after the due date.

B. There shall be two (2) classes of assessments, as follows:

(1) Class A assessments shall be authorized and called for the purpose of meeting administrative and legal costs and other expenses. Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the Association under §§ 23-96-106(B), 23-96-110 -- 23-96-114, and 23-96-120 with regard to an impaired or an insolvent insurer.

C. (1) (a) The amount of a Class A assessment shall be determined by the board of directors and may be authorized and called on a pro rata or non-pro rata basis. If pro rata, the board of directors may provide that it be credited against future Class B assessments. The total of all non-pro rata assessments shall not exceed one hundred fifty dollars ($150) per member insurer in any one (1) calendar year.

(b) The amount of a Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board of directors in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer or policies or contracts covered by each account for the three (3) most recent calendar years for which information is available preceding the year in which the insurer became insolvent (or in the case of an assessment with respect to an impaired insurer, the three (3) most recent calendar years for which information is available preceding the year in which the insurer became impaired) bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the Association with respect to an impaired or insolvent insurer shall not be authorized or called until necessary to implement the purpose of this chapter.

D. Classification of assessments under subsection (B) of this section and computation of assessments under subsection (C) of this section shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The Association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within one hundred eighty (180) days after the assessment is authorized.

E. The Association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board of directors, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the Association.

F. (1) (a) Subject to the provisions of paragraph (1)(b) of this subsection, the total of all assessments authorized by the Association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the accident and health account shall not in any one (1) calendar year exceed two percent (2%) of such insurer's average annual premiums received in this state on the policies and contracts covered by the subaccount or account during the three (3) calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

(b) If two (2) or more assessments are authorized in one (1) calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in paragraph (1)(a) of this subsection shall be equal and limited to the higher of the three-year average annual premiums for the applicable subaccount or account as calculated pursuant to this section.

(c) If the maximum assessment, together with the other assets of the Association in any account, does not provide in any one (1) year in either account an amount sufficient to carry out the responsibilities of the Association, the necessary additional funds shall be assessed as soon thereafter as permitted by this chapter.

(2) The board of directors may provide in the plan of operation a method of allocating funds among claims, whether relating to one (1) or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(3) If the maximum assessment for any subaccount of the life and annuity account in any one (1) year does not provide an amount sufficient to carry out the responsibilities of the Association, then pursuant to paragraph (C)(2) of this section, the board of directors shall assess the other subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum stated in paragraph (1) of this subsection.

G. The board of directors may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board of directors finds is necessary to carry out during the coming year the obligations of the Association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the Association and for future losses claims.

H. It shall be proper for any member insurer, in determining its premium rates and policyholder dividends as to any kind of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

I. (1) The Association shall issue to each insurer paying an assessment under this chapter, other than Class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid.

(2) All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue.

(3) A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.

J. (1) (a) A member insurer may offset against its premium tax liability to this state an assessment described in subsection (I) of this section to the extent of twenty percent (20%) of the amount of such assessment for each of the five (5) calendar years following the year in which such assessment was paid.

(b) In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

(2) (a) Any sums which are acquired by refund, pursuant to subsection (G) of this section, from the Association by member insurers and which have theretofore been offset against premium taxes as provided in paragraph (1)(a) of this subsection, shall be paid by such insurers to this state in such manner as the tax authorities may require.

(b) The Association shall notify the commissioner that such refunds have been made.



§ 23-96-116 - Plan of operation.

A. (1) The Association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the Association. The plan of operation and any amendments thereto shall become effective upon the commissioner's written approval or unless he has not disapproved it within thirty (30) days.

(2) If the Association fails to submit a suitable plan of operation within one hundred twenty (120) days following March 9, 1989, or if at any time thereafter the Association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the Association and approved by the commissioner.

B. All member insurers shall comply with the plan of operation.

C. The plan of operation shall, in addition to requirements enumerated elsewhere in this chapter:

(1) Establish procedures for handling the assets of the Association;

(2) Establish the amount and method of reimbursing members of the Association's board of directors under § 23-96-109(B);

(3) Establish regular places and times for meetings, including telephone conference calls of the Association's board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the Association, its agents, and the Association's board of directors;

(5) Establish the procedures whereby selections for the board of directors will be made and submitted to the commissioner;

(6) Establish any additional procedures for assessments under § 23-96-115;

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the Association.

D. (1) The plan of operation may provide that any or all powers and duties of the Association, except those under §§ 23-96-114(C)(3) and 23-96-115, may be delegated to the State Insurance Department or to a corporation, association, organization, or other entity which performs or will perform functions similar to those of this association, or its equivalent, in two (2) or more states. Such a corporation, association, organization, or other entity, including, as applicable, the State Insurance Department, shall be reimbursed for any payments made on behalf of the Association and shall be paid for its performance of any function of the Association.

(2) A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, organization or other entity, including the State Insurance Department, which extends protection not substantially less favorable and effective than that provided by this chapter.



§ 23-96-117 - Detection and prevention of insolvencies or impairments.

To aid in the detection and prevention of insurer insolvencies or impairments,

A. It shall be the duty of the commissioner:

(1) (a) To notify the commissioners of all the other states, territories of the United States, and the District of Columbia when he takes any of the following actions against a member insurer:

(i) Revocation of license;

(ii) Suspension of license; or

(iii) Makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policy owners or creditors.

(b) Such notice shall be mailed to all commissioners within thirty (30) days following the action taken or the date on which such action occurs.

(2) (a) To report to the Association's board of directors when he has taken any of the actions set forth in paragraph (1) of this subsection or has received a report from any other commissioner indicating that any such action has been taken in another state.

(b) Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner.

(3) To report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of any member insurer that such insurer may be an impaired or insolvent insurer.

(4) (a) To furnish to the board of directors the National Association of Insurance Commissioners' Insurance Regulatory Information System (IRIS) ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners, and the board of directors may use the information contained therein in carrying out its duties and responsibilities under this section.

(b) Such report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the commissioner or other lawful authority.

B. The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

C. (1) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state.

(2) Such reports and recommendations shall not be considered public documents.

D. The board of directors may, upon majority vote, notify the commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

E. The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.



§ 23-96-118 - Duties and powers of the commissioner.

In addition to the duties and powers enumerated elsewhere in this chapter,

A. The commissioner shall:

(1) Upon request of the Association's board of directors, provide the Association with a statement of the premiums in this and any other appropriate states for each member insurer;

(2) (a) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time.

(b) Notice to the impaired insurer shall constitute notice to its shareholders, if any.

(c) The failure of the insurer to promptly comply with such demand shall not excuse the Association from the performance of its powers and duties under this chapter;

(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

B. (1) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation.

(2) As an alternative, the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. Such forfeiture shall not exceed five percent (5%) of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars ($100) per month.

C. A final action of the board of directors or the Association may be appealed to the commissioner by any member insurer if such appeal is taken within sixty (60) days of its receipt of notice of the final action being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the Association and available to meet Association obligations during the pendency of an appeal. If the appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member insurer. Any final action or order of the commissioner shall be subject to judicial review in a court of competent jurisdiction in accordance with the laws of this state that apply to actions or orders of the commissioner.

D. If the Association fails to act within a reasonable period of time as provided in §§ 23-96-112(A), 23-96-113, and 23-96-120, the commissioner shall have the powers and duties of the Association under this chapter with respect to impaired or insolvent insurers.



§ 23-96-119 - Distributions of ownership rights.

A. (1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the Association, the shareholders, and policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such determination, consideration shall be given to the welfare of the policy owners of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the Association with interest thereon for funds expended in carrying out its powers and duties under §§ 23-96-111 -- 23-96-114 and 23-96-120 with respect to such insurer have been fully recovered by the Association.

B. (1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five (5) years preceding the petition for liquidation or rehabilitation subject to the limitations of paragraphs (2)-(4) of this subsection.

(2) No such distribution shall be recoverable if the insurer shows that, when paid, the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) (a) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions he received.

(b) Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately.

(c) If two (2) or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under paragraph (3) of this subsection is insolvent, all its affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.



§ 23-96-120 - Payment of premiums.

A. Nonpayment of premiums within thirty-one (31) days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the Association's obligations under such policy or coverage under this chapter with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of the chapter.

B. Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the Association, and the Association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.



§ 23-96-121 - Reissuance of terminated coverage.

A. If the Association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the Association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary commissioner and the receivership court.

B. The Association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date such coverage or policy is replaced by another similar policy by the policy owner, the insured, or the Association.






Chapter 97 - Long-Term Care Insurance

Subchapter 1 - -- General Provisions.

[Reserved]



Subchapter 2 - -- Long-Term Care Insurance Act



Subchapter 3 - -- Long-Term Care Insurance Act of 2005

§ 23-97-301 - Short title.

This subchapter shall be known and may be cited as the "Long-Term Care Insurance Act of 2005".



§ 23-97-302 - Purpose.

The purpose of this subchapter is to:

(1) Promote the public interest;

(2) Promote the availability of long-term care insurance policies;

(3) Protect applicants for long-term care insurance from unfair or deceptive sales or enrollment practices;

(4) Establish standards for long-term care insurance;

(5) Facilitate public understanding and comparison of long-term care insurance policies; and

(6) Facilitate flexibility and innovation in the development of long-term care insurance coverage.



§ 23-97-303 - Scope.

(a) The requirements of this subchapter apply to policies delivered or issued for delivery in this state on or after August 12, 2005.

(b) Except as provided in subsection (c) of this section, this subchapter is not intended to supersede the obligations to comply with other applicable insurance laws that do not conflict with this subchapter.

(c) Laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not be applied to long-term care insurance.



§ 23-97-304 - Definitions.

As used in this subchapter:

(1) "Applicant" means:

(A) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(B) In the case of a group long-term care insurance policy, the proposed certificate holder;

(2) "Association" means a professional, trade, or occupational association or associations, if the association:

(A) Is composed entirely of individuals that are or were actively engaged in the same profession, trade, or occupation; and

(B) Has been maintained in good faith for purposes other than obtaining insurance;

(3) "Certificate" means any certificate issued under a group long-term care insurance policy delivered or issued for delivery in this state;

(4) "Commissioner" means the Insurance Commissioner;

(5) "Federally tax-qualified long-term care insurance contract" means:

(A) An individual or group insurance contract that meets the following requirements of section 7702B(b) of the Internal Revenue Code of 1986:

(i) (a) The only insurance protection provided under the contract is coverage of qualified long-term care services.

(b) A contract satisfies the requirements of this subdivision (5)(A)(i) even though payments are made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(ii) (a) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses:

(1) Are reimbursable under Title XVIII of the Social Security Act; or

(2) Would be reimbursable but for the application of a deductible or coinsurance amount.

(b) The requirements of this subdivision (5)(A)(ii) do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor.

(c) A contract satisfies the requirements of this subdivision (5)(A)(ii) even though payments are made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(iii) The contract is guaranteed renewable under section 7702B(b)(1)(C) of the Internal Revenue Code of 1986;

(iv) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed, except as provided in subdivision (5)(A)(v) of this section;

(v) All refunds of premiums, policyholder dividends, or similar amounts under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund in the event of the death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract; and

(vi) The contract meets the consumer protection provisions set forth in section 7702B(g) of the Internal Revenue Code of 1986; or

(B) The portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of sections 7702B(b) and 7702B(e) of the Internal Revenue Code of 1986;

(6) "Group long-term care insurance" means a long-term care insurance policy that is delivered or issued for delivery in this state and issued for the benefit of its current, former, or retired employees or members to one (1) or more:

(A) Employers, labor organizations, associations, or a trust or to the trustees of a fund established by one (1) or more employers or labor organizations; or

(B) Any other group if the commissioner finds that the issuance of the group policy:

(i) Is not contrary to the best interest of the public;

(ii) Results in economies of acquisition or administration; and

(iii) Results in benefits that are reasonable in relation to the premiums charged;

(7) (A) "Long-term care insurance" means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for one (1) or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services:

(i) For not less than twelve (12) consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis; and

(ii) Provided in a setting other than an acute care unit of a hospital.

(B) "Long-term care insurance" includes, but is not limited to:

(i) Group and individual annuities and life insurance policies or riders that provide directly or supplement long-term care insurance;

(ii) A policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity; and

(iii) Qualified long-term care insurance contracts.

(C) Long-term care insurance may be issued by:

(i) Insurers;

(ii) Fraternal benefit societies;

(iii) Nonprofit health, hospital, and medical service corporations;

(iv) Prepaid health plans;

(v) Health maintenance organizations; or

(vi) Any similar organization to the extent that the organization is otherwise authorized to issue life or health insurance.

(D) "Long-term care insurance" shall not include any insurance policy that is offered primarily to provide:

(i) Basic Medicare supplement coverage;

(ii) Basic hospital expense coverage;

(iii) Basic medical-surgical expense coverage;

(iv) Hospital confinement indemnity coverage;

(v) Major medical expense coverage;

(vi) Disability income or related asset-protection coverage;

(vii) Accident-only coverage;

(viii) Specified disease or specified accident coverage; or

(ix) Limited benefit health coverage.

(E) "Long-term care insurance" does not include life insurance policies:

(i) That accelerate the death benefit specifically for:

(a) One (1) or more of the qualifying events of terminal illness; or

(b) Medical conditions requiring extraordinary medical intervention or permanent institutional confinement;

(ii) That provide the option of a lump-sum payment for those benefits; and

(iii) When neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

(F) Notwithstanding any other provision of this subchapter, any product advertised, marketed, or offered as long-term care insurance is subject to the provisions of this subchapter;

(8) "Policy" means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by:

(A) An insurer;

(B) A fraternal benefit society;

(C) A nonprofit health, hospital, medical service corporation, or hospital medical service corporation;

(D) A prepaid health plan;

(E) A health maintenance organization; or

(F) Any similar organization; and

(9) "Qualified long-term care insurance contract" means the same as "federally tax-qualified long-term care insurance contract".



§ 23-97-305 - Requirements for associations.

(a) Prior to advertising, marketing, or offering a policy within this state, an association or the insurer of the association shall file evidence with the Insurance Commissioner that the association has:

(1) A minimum of one hundred (100) persons;

(2) Been organized and maintained in good faith for purposes other than that of obtaining insurance;

(3) Been in active existence for at least one (1) year; and

(4) Had a constitution and bylaws providing that:

(A) The association holds regular meetings not less than annually to further purposes of the members;

(B) Except for credit unions, the association collects dues or solicits contributions from members; and

(C) The members have voting privileges and representation on the governing board and committees.

(b) Thirty (30) days after the filing, the association or associations will be deemed to satisfy the organizational requirements unless the commissioner makes a finding that the association or associations do not satisfy those organizational requirements.



§ 23-97-306 - Extraterritorial jurisdiction -- Group long-term care insurance.

No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state determines that the definition of "group long-term care insurance" under § 23-97-304 has been met.



§ 23-97-307 - Disclosure and performance standards for long-term care insurance.

(a) The Insurance Commissioner may adopt regulations for long-term care insurance that include, but are not limited to, standards for full and fair disclosure addressing:

(1) The manner, content, and required disclosures for the sale of long-term care insurance policies;

(2) Terms of renewability;

(3) Initial and subsequent conditions of eligibility;

(4) Nonduplication of coverage provisions;

(5) Coverage of dependents;

(6) Preexisting conditions;

(7) Termination of insurance;

(8) Continuation or conversion of coverage;

(9) Probationary periods;

(10) Limitations, exceptions, reductions, and elimination periods;

(11) Requirements for replacement;

(12) Recurrent conditions; and

(13) Definitions of terms.

(b) No long-term care insurance policy shall:

(1) Be cancelled, not renewed, or otherwise terminated because of age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form of coverage within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care within a facility than coverage for lower levels of care.



§ 23-97-308 - Preexisting condition.

(a) No long-term care insurance policy or certificate other than a policy or certificate issued to a group approved by the Insurance Commissioner under § 23-97-304(6)(B) shall:

(1) Use a definition of "preexisting condition" that is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within six (6) months preceding the effective date of coverage of an insured person; or

(2) Exclude coverage for a loss or confinement that is the result of a preexisting condition unless the loss or confinement begins within six (6) months following the effective date of coverage of an insured person.

(b) The commissioner may extend the limitation periods set forth in subsection (a) of this section for specific age group categories in specific policy forms upon finding that the extension is in the best interest of the public.

(c) (1) The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant when underwriting in accordance with the insurer's established underwriting standards.

(2) Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (a)(2) of this section expires.

(3) No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (a)(2) of this section.



§ 23-97-309 - Prior hospitalization or institutionalization.

(a) No long-term care insurance policy shall be delivered or issued for delivery in this state if the policy:

(1) Conditions eligibility for any benefits on a prior hospitalization requirement;

(2) Conditions eligibility for any benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(3) Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care, or recuperative benefits on a prior institutionalization requirement.

(b) (1) A long-term care insurance policy containing post-confinement, post-acute care, or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" the limitations or conditions, including any required number of days of confinement.

(2) A long-term care insurance policy or rider that conditions eligibility for noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty (30) days.

(c) No long-term care insurance policy or rider that provides benefits only following institutionalization shall condition such benefits upon admission to a facility for the same or related conditions within a period of less than thirty (30) days after discharge from the institution.



§ 23-97-310 - Loss ratio standards.

(a) The Insurance Commissioner may adopt rules establishing loss ratio standards for long-term care insurance policies.

(b) A specific reference to long-term care insurance policies shall be contained in the rules.



§ 23-97-311 - Right to return -- Free look.

(a) Long-term care insurance applicants shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if after examination of the policy or certificate the applicant is not satisfied for any reason.

(b) Long-term care insurance policies and certificates shall contain a notice prominently printed on or attached to the first page stating in substance that the applicant shall have the right to return the policy or certificate within thirty (30) days of its delivery and to have the premium refunded if after examination of the policy or certificate the applicant is not satisfied for any reason.

(c) If an application is denied, the issuer shall refund to the applicant any premium and any other fee paid by the applicant to apply within thirty (30) days of the denial.



§ 23-97-312 - Outline of coverage.

(a) (1) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means that prominently direct the attention of the recipient to the outline of coverage and its purpose.

(2) The Insurance Commissioner shall prescribe a standard format for the outline, including style, arrangement, overall appearance, and content.

(3) In the case of agent solicitations, an agent shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

(4) In the case of direct response solicitations, the outline of coverage shall be presented in conjunction with any application or enrollment form.

(5) (A) In the case of a policy issued to a group approved by the commissioner under § 23-97-304(6)(B), an outline of coverage shall not be required to be delivered if the information described in subsection (b) of this section is provided to applicants in other materials relating to enrollment.

(B) Materials relating to enrollment shall be made available to the commissioner upon request.

(b) The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(3) (A) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium.

(B) Continuation or conversion provisions of group coverage shall be specifically described;

(4) A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(5) A description of the terms under which the policy or certificate may be returned and premium refunded;

(6) A brief description of the relationship between cost of care and benefits; and

(7) A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under section 7702B(b) of the Internal Revenue Code of 1986.



§ 23-97-313 - Certificates.

A certificate issued for delivery in this state under a group long-term care insurance policy shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy; and

(3) A statement that the group master policy determines governing contractual provisions.



§ 23-97-314 - Delivery of policy and summary -- Disclosures.

(a) If an application for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty (30) days after the date of approval.

(b) (1) At the time of the delivery of the policy, a policy summary shall be delivered for an individual life insurance policy that provides long-term care benefits within the policy or by rider.

(2) In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request or at the time of policy delivery, whichever first occurs.

(3) The summary shall comply with all applicable requirements and include:

(A) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(B) An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits, if any, for each covered person;

(C) Any exclusions, reductions, and limitations on long-term care benefits; and

(D) A statement that any long-term care inflation protection option, if required by rules and regulations of the Insurance Commissioner, is not available under the policy.

(4) If applicable to the policy type, the summary shall also include:

(A) A disclosure of the effects of exercising other rights under the policy;

(B) A disclosure of guarantees related to long-term care costs of insurance charges; and

(C) Current and projected maximum lifetime benefits.



§ 23-97-315 - Acceleration of death benefit.

(a) Any time a long-term care benefit funded through a life insurance vehicle by the acceleration of the death benefit is in benefit payment status, a monthly report shall be provided to the policyholder.

(b) The report shall include:

(1) Any long-term care benefits paid out during the month;

(2) An explanation of any changes in the policy, including, but not limited to, death benefits or cash values, due to the payment of long-term care benefits; and

(3) The remaining amount of long-term care benefits.



§ 23-97-316 - Denial of claims.

If a claim under a long-term care insurance contract is denied, within sixty (60) days of the date of a written request by the policyholder or certificate holder or a representative of the policyholder or certificate holder, the issuer shall:

(1) Provide a written explanation of the reasons for the denial; and

(2) Make available all information directly related to the denial.



§ 23-97-317 - Offer of long-term care or nursing home insurance.

Any policy or rider advertised, marketed, or offered as long-term care or nursing home insurance shall comply with the provisions of this subchapter.



§ 23-97-318 - Incontestability period.

(a) An insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim if:

(1) The long-term care insurance policy or certificate has been in force for less than six (6) months and the insurer relied upon a material misrepresentation in providing coverage; or

(2) The long-term care insurance policy or certificate has been in force for at least six (6) months but less than two (2) years and the insurer relied upon a material misrepresentation in providing coverage that pertains to the condition for which benefits are sought.

(b) A policy or certificate that has been in force for two (2) years or more may be contested only by showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

(c) (1) No long-term care insurance policy or certificate may be field issued based on medical or health status.

(2) As used in this section, "field issued" means issued by an agent or a third-party administrator under the underwriting authority granted to the agent or third-party administrator by an insurer.

(d) If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer if the policy or certificate is rescinded.

(e) (1) Except as provided in subdivision (e)(2) of this section, this section shall apply to all life insurance policies that accelerate benefits for long-term care.

(2) (A) In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care.

(B) The remaining death benefit shall be governed by § 23-81-105.



§ 23-97-319 - Nonforfeiture benefits.

(a) (1) Except as provided in subsection (b) of this section, a long-term care insurance policy may not be delivered or issued for delivery in this state unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate containing a nonforfeiture benefit.

(2) The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy.

(3) If the policyholder or certificate holder declines the nonforfeiture benefit, then the insurer shall provide a contingent benefit upon lapse that shall be available for the period of time specified by the Insurance Commissioner following a substantial increase in premium rates.

(b) (1) When a group long-term care insurance policy is issued, the offer required in subsection (a) of this section shall be made to the group policyholder.

(2) However, if the policy is issued as group long-term care insurance as defined under § 23-97-304(6)(B), other than to a continuing care retirement community or similar entity, then the offering shall be made to each proposed certificate holder.

(c) The commissioner shall promulgate rules specifying:

(1) The type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates;

(2) The standards for nonforfeiture benefits; and

(3) The rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse under subsection (a) of this section.



§ 23-97-320 - Authority to promulgate regulations.

The Insurance Commissioner shall issue rules for long-term care insurance to:

(1) Promote premium adequacy;

(2) Protect the policyholder in the event of substantial rate increases; and

(3) Establish minimum standards for:

(A) Marketing practices;

(B) Agent compensation;

(C) Agent testing;

(D) Penalties; and

(E) Reporting practices.



§ 23-97-321 - Penalties.

In addition to any other penalties provided by the laws of this state, any insurer or agent found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of long-term care insurance is subject to the greater of:

(1) A fine of up to three (3) times the amount of any commissions paid for each policy involved in the violation; or

(2) A fine of up to ten thousand dollars ($10,000).









Chapter 98 - Minimum Basic Benefit Policies and Subscription Contracts

§ 23-98-101 - Legislative findings.

The General Assembly finds that the cost of health insurance coverage is not affordable for many small businesses, their employees, self-employed persons, and other individuals, and that as a result hundreds of thousands of Arkansas citizens do not have any health insurance coverage. It is the intent of the General Assembly to reduce the cost of health insurance for these citizens by:

(1) Authorizing the development of new classes of hospital and medical insurance coverage for qualified groups, families, and individuals; and

(2) Authorizing the Insurance Commissioner to develop means to assist in limiting the marketing and administrative costs of certain of such new classes of insurance coverage.



§ 23-98-102 - Definitions.

As used in this chapter:

(1) "Children's preventive health care services" means physician-delivered or physician-supervised services for eligible dependents from birth through age six (6), with periodic physical examinations including medical history, physical examination, developmental assessment, anticipatory guidance and appropriate immunizations, and laboratory tests, in keeping with prevailing medical standards for the purposes of this section;

(2) "COBRA" means the "Consolidated Omnibus Budget Reconciliation Act of 1985";

(3) "Commissioner" means the Insurance Commissioner;

(4) "Insured" means any individual or group insured under a minimum basic benefit policy issued pursuant to the provisions of this chapter;

(5) "Insurer" means an insurer, health maintenance organization, hospital, or medical service corporation offering a minimum basic benefit policy pursuant to this chapter;

(6) "Loss ratio" means the percentage derived by dividing incurred claims, both reported and not reported, by total premiums earned;

(7) "Minimum basic benefit policy" means a policy or subscription contract which an insurer may choose to offer to a qualified individual, qualified family, or qualified group pursuant to the provisions of this chapter;

(8) "Periodic physical examinations" means the routine tests and procedures for the purpose of detection of abnormalities or malfunctions of bodily systems and parts according to accepted medical practice;

(9) "Permitted coverages" means health or hospitalization coverage under a minimum basic benefit policy issued pursuant to this chapter, under Medicaid, Medicare, limited benefit policies as defined by rules and regulations of the commissioner, COBRA, or the provisions of § 23-86-114, § 23-86-115, or § 23-86-116;

(10) "Qualified family" means individuals all of whom are qualified individuals and all of whom are related by blood, marriage, or adoption;

(11) "Qualified group" means a group, organized other than pursuant to § 23-98-109, in which each covered individual, or covered dependent of such a covered individual, within the group is a qualified individual. A qualified group may include less than all employees of an employer;

(12) (A) "Qualified individual" means an individual who is employed in or is a resident of Arkansas and who has been without health insurance coverage, other than permitted coverage, for the twelve-month period immediately preceding the effective date of a minimum basic benefit policy issued pursuant to this chapter and who meets reasonable underwriting standards.

(B) However, children newborn to or adopted by an insured after the effective date of a policy issued to the insured pursuant to this chapter which covers the insured and members of the insured's family, shall be considered qualified individuals; and

(13) "Qualified trust" means a group organized pursuant to § 23-98-104 in which each covered individual, or covered dependent of such a covered individual, within the group is a qualified individual.



§ 23-98-103 - Notices and hearings before adopting regulations.

The Insurance Commissioner shall provide notice and conduct hearings in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., before adopting any regulations of general applicability to minimum basic benefit policies to be issued pursuant to this chapter.



§ 23-98-104 - Formation of trusts of qualified individuals.

Solely for purposes of obtaining minimum basic benefit policies pursuant to the authority granted by this chapter, trusts may be formed composed of qualified individuals, qualified families, or qualified groups. Each trust may serve as a master policyholder. Members of qualified groups and members of such trusts may join together solely for the purpose of obtaining health insurance coverage under the provisions of this chapter. The Insurance Commissioner shall adopt rules and regulations governing the formation and operation of the trust to assure the protection of persons purchasing policies pursuant to this chapter.



§ 23-98-105 - Issuance of minimum basic benefit policies permitted -- Applicability.

Insurers are authorized to issue minimum basic benefit policies pursuant to and in compliance with the provisions of this chapter to qualified individuals, qualified families, qualified trusts, and qualified groups. This chapter shall apply only to those minimum basic benefit policies issued under this chapter and regulations issued by the Insurance Commissioner pursuant to the authority of this chapter. Nothing in this chapter shall be deemed to add to, detract from, or in any manner apply to policies, subscription contracts, benefits, or related activities under any other statutory or regulatory authorities.



§ 23-98-106 - Minimum basic benefits.

(a) Minimum basic benefit policies offered under the authority of this chapter shall provide basic levels of primary, preventive, and hospital care, including, but not limited to, the following:

(1) Fifteen (15) days of inpatient hospitalization coverage per policy year;

(2) (A) As an option, prenatal care, including:

(i) One (1) prenatal office visit per month during the first two (2) trimesters of pregnancy;

(ii) Two (2) office visits per month during the seventh and eighth months of pregnancy; and

(iii) One (1) office visit per week during the ninth month until term.

(B) Coverage for each office visit shall include:

(i) Necessary and appropriate screening, including history, physical examination, and such laboratory and diagnostic procedures as may be deemed appropriate by the physician based upon recognized medical criteria for the risk group of which the patient is a member; and

(ii) Such prenatal counseling as the physician deems appropriate;

(3) As an option, obstetrical care, including physicians' services, delivery room, and other medically necessary hospital services;

(4) (A) As an option, coverage for children's preventive health care services on a periodic basis from birth through age six (6), including thirteen (13) visits at approximately the following age intervals:

(i) Birth;

(ii) Two (2) months;

(iii) Four (4) months;

(iv) Six (6) months;

(v) Nine (9) months;

(vi) Twelve (12) months;

(vii) Fifteen (15) months;

(viii) Eighteen (18) months;

(ix) Two (2) years;

(x) Three (3) years;

(xi) Four (4) years;

(xii) Five (5) years; and

(xiii) Six (6) years.

(B) The option may provide that children's preventive health care services which are rendered during a periodic review shall:

(i) Only be covered to the extent that these services are provided by or under the supervision of a single physician during the course of one (1) visit; and

(ii) Be reimbursed at levels established by the Insurance Commissioner which shall not exceed those established for the same services under the Medicaid program in the State of Arkansas.

(C) Copayment and deductible amounts shall not be greater than copayments and deductibles imposed for other physician's office visits;

(5) A basic level of primary and preventive care, including two (2) office visits per calendar year for covered services rendered by a provider licensed to provide the services rendered;

(6) Annual, lifetime, or other benefit limits in amounts not less than may be established by the commissioner but which initially shall be not less than one hundred thousand dollars ($100,000) as an annual benefit and two hundred fifty thousand dollars ($250,000) as a lifetime benefit;

(7) Such waiting period, if any, as the commissioner may establish for transferring from any minimum basic benefit policy issued under this chapter by one (1) insurer to a minimum basic benefit policy issued under this chapter by another insurer;

(8) (A) Every policy issued pursuant to this chapter which covers the insured and members of the insured's family shall include coverage for newborn infant children of the insured from the moment of birth, and for adopted minors from the date of the interlocutory decree of adoption.

(B) The insurer may require that the insured give notice to his or her insurer of any newborn children within ninety (90) days following the birth of the newborn infant and of any adopted child within sixty (60) days of the date the insured has filed a petition to adopt. The coverage of newborn children or adopted children shall not be less than the same as is provided for other members of the insured's family; and

(9) Such provisions, if any, as the commissioner may require, for:

(A) An annual or other deductible or equivalent;

(B) Patient copayments, including a differential, if any, for nonpreferred providers;

(C) Annual stop loss amounts;

(D) Continuation of coverage;

(E) Conversion;

(F) Replacement of prior carrier's coverage;

(G) Exclusionary periods for preexisting conditions; and

(H) Continuation of benefits.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner shall consider the cost impact and essential nature of each of such requirements as well as the competitive impact of such requirements, and may vary any of such requirements, add, fix, or remove requirements or establish alternative benefit methods to encourage participation of insurers in a manner consistent with meeting the goal of providing minimum basic health services at an affordable price to those eligible for coverage under this chapter.

(c) The commissioner may authorize a waiver of any of the policy provisions required pursuant to this section or the commissioner's authority under this section in order to authorize a minimum basic benefit policy to be issued as a medicaid supplement without requiring redundant coverage.

(d) (1) Any minimum basic benefit policy issued pursuant to the provisions of this chapter may be issued without the provision of the benefitsor requirements mandated by the following statutes to be included in or offered to be included in accident and health insurance or health maintenance organization policies or subscription contracts or regulations issued pursuant to such statutes: §§ 23-79-129, 23-79-130, 23-79-137, 23-79-139 -- 23-79-141, 23-85-131(b), 23-85-137, 23-86-108(4) and (7), 23-86-113 -- 23-86-116, and 23-86-118.

(2) However, nothing in this chapter shall:

(A) Reduce any professional scope of practice as defined in the licensure law for any health care provider;

(B) Authorize any discrimination not permitted under Arkansas law in payment or reimbursement for services; or

(C) Be construed to repeal or eliminate the application of the Arkansas freedom of choice legislation, § 23-79-114, or coordination of benefit statutes or regulations to policies issued pursuant to this chapter.



§ 23-98-107 - Disclosure requirements for minimum basic benefit policies.

(a) Before any insurer issues a minimum basic benefit policy, it shall obtain from the prospective insured a signed, written statement, in a form approved by the Insurance Commissioner, in which the prospective insured:

(1) Certifies as to eligibility for coverage under the minimum basic benefit policy;

(2) Acknowledges the limited nature of the coverage provided and an understanding of the managed care and cost control features of the minimum basic benefit policy;

(3) Acknowledges that if misrepresentations are made regarding the insured's eligibility for coverage under a minimum basic benefit policy, then the person making the misrepresentations shall forfeit coverage provided by the minimum basic benefit policy; and

(4) Acknowledges that the prospective insured, at the time of application for the minimum basic benefit policy, was offered the opportunity to purchase health insurance coverage which would have included all mandated or mandated optional benefits required by Arkansas law and that the prospective insured rejected such coverage.

(b) A copy of the written statement shall be provided to the prospective insured no later than at the time of minimum basic benefit policy delivery, and the original of the written statement shall be retained by the insurer for the longer of either the period of time in which the minimum basic benefit policy remains in effect or five (5) years.

(c) At the time coverage under a minimum basic benefit policy shall take effect for an insured, the insurer shall provide the insured with a written disclosure statement containing such information as the commissioner shall require and in a form approved by the commissioner. The disclosure statement shall be separate from the insurance policy or evidence of coverage provided to the insured. The disclosure statement shall contain at least the following information:

(1) An explanation of those mandated or mandated optional benefits not covered by the minimum basic benefit policy but which would otherwise be required to be provided under Arkansas law;

(2) An explanation of the managed care and cost control features of the minimum basic benefit policy, along with all appropriate mailing addresses and telephone numbers to be utilized by the insured in seeking information or authorization, as well as a list of any preferred providers then contracting with the insurer, and an explanation of the obligations of the providers and the insured with regard to services determined not to be medically necessary; and

(3) An explanation of the primary and preventive care features of the minimum basic benefit policy.

(d) Any material statement made by an applicant for coverage under a minimum basic benefit policy which falsely certifies as to the applicant's eligibility for coverage under a minimum basic benefit policy shall serve as the basis for termination of coverage under any minimum basic benefit policy issued to the applicant.



§ 23-98-108 - Notice of minimum basic benefit policies -- Payroll deduction.

(a) Those employers in the State of Arkansas that do not provide a portion of the cost of health insurance for their employees shall provide notice to their employees of the existence of the minimum basic benefit policy authorized by this chapter. The notice shall be in a form prepared by the Insurance Commissioner and may be provided to employees by posting at the place of employment or in any other reasonable manner.

(b) Any insured, or dependent of an insured, under this chapter may provide written request to his or her employer to withhold the amount of premium on a minimum basic benefit policy from his or her paycheck along with written instructions for remittance of the premium, in which case the employer shall withhold the premium and remit the premium payment to the insurer, unless to do so would require the employer to make remittances to more than three (3) different insurers.

(c) No employer required to make a remittance of a premium under the provisions of this chapter shall be required to make such remittances more often than one (1) time per month.

(d) Nothing in this chapter shall be construed to require or mandate in any way that an employer provide or pay any portion of the cost of a minimum basic benefit policy issued under this chapter.

(e) Upon request by the commissioner, the Arkansas Employment Security Department is authorized to provide a copy of the form of notice prepared by the commissioner to employers as the commissioner and the department may agree upon.



§ 23-98-109 - Managed care and cost control provisions.

(a) The insurer may include any or all of the following managed care provisions to control the cost of a minimum basic benefit policy issued pursuant to this chapter:

(1) An exclusion for services that are not medically necessary;

(2) A procedure for preauthorization by telephone, to be confirmed in writing, by the insurer or its designee of any medical service, the cost of which is anticipated to exceed a minimum threshold, except for services necessary to treat a medical emergency;

(3) (A) A preferred panel of providers who have entered into written agreements with the insurer to provide services at specified levels of reimbursement.

(B) With the exception of health maintenance organizations, participation in such a preferred panel shall be open to all providers licensed to provide the services to be covered.

(C) (i) Any such written agreement between a provider and an insurer shall contain a provision under which the parties agree that the insured individual or covered member will have no obligation to make payment for any medical service rendered by the provider that is determined not to be medically necessary.

(ii) However, charges for medically necessary services received by the insured which are not covered by the minimum basic benefit policy shall be considered the responsibility of the insured; and

(4) (A) A provision under which any insured who obtains medical services from a nonpreferred provider shall receive reimbursement only in the amount that would have been received had services been rendered by a preferred provider, less a differential, if any, in an amount to be approved by the Insurance Commissioner but which may not exceed twenty-five percent (25%).

(B) However, charges for medically necessary services received by the insured which are not covered by the minimum basic benefit policy shall be considered the responsibility of the insured.

(b) Nothing in this chapter shall be construed to prohibit an insurer from including in a minimum basic benefit policy other managed care and cost control provisions which, subject to the approval of the commissioner, have the potential to control costs in a manner which does not result in inequitable treatment of an insured under this chapter.



§ 23-98-110 - Approval of forms and rates.

(a) All minimum basic benefit policy forms, including applications, enrollment forms, policies, certificates, evidences of coverage, riders, amendments, endorsements, disclosure forms, and marketing communications used in connection with the sale or advertisement of a minimum basic benefit policy shall be submitted to the Insurance Commissioner for approval in the same manner as required by § 23-79-109(a) or § 23-76-112(a).

(b) Minimum basic benefit policies are subject to the filing and approval statutes, rules, and regulations of the state. No rate shall be considered reasonable nor shall it be approved unless:

(1) It is based upon a pool, community rating, or other rating formula acceptable to the commissioner; and

(2) (A) As to individual policies and policies issued to qualified trusts, it is likely to produce a loss ratio, as certified by a qualified actuary, which is acceptable to the commissioner, but in no event shall such a loss ratio be less than sixty-five percent (65%).

(B) However, the commissioner may set a minimum loss ratio for group policies issued pursuant to this chapter if the commissioner determines that inequitable or unfair treatment of policyholders would otherwise result.

(c) To the extent that an insurer has a surplus in a given year which has been generated on minimum basic benefit policies issued pursuant to this chapter to a qualified group by a loss ratio of less than seventy-five percent (75%) or issued pursuant to this chapter to qualified individuals, qualified families, or qualified trusts by a loss ratio of less than sixty-five percent (65%), that surplus shall be taken into consideration in setting rates in following years in such manner as to benefit the holders of such minimum basic benefit policies.

(d) (1) The commissioner may require that as to each minimum basic benefit policy approved, the insurer provide a statement of the portion of the rate or premium applicable to the minimum basic benefit policy coverage required by this chapter, or the commissioner pursuant to this chapter, or such other information as the commissioner may require so that prospective purchasers of policies pursuant to this chapter may have an ability to make a direct comparison of the cost of the minimum basic benefits within policies of the same class issued by different insurers.

(2) The commissioner may include rate comparison or other cost information in the form of notice which may be provided by the commissioner to employers pursuant to this chapter.



§ 23-98-111 - Record-keeping and reporting requirement for insurers.

Each insurer issuing a minimum basic benefit policy in this state shall maintain separate and distinct records of enrollment, claim costs, premium income, utilization, and such other information as may be required by the Insurance Commissioner. Each insurer providing a minimum basic benefit policy shall furnish an annual report to the commissioner in a form prescribed by the commissioner which shall contain such information as the commissioner may require to analyze the effect of insurance coverage issued pursuant to this chapter. The annual report required shall be in a form consistent with the forms, if any, adopted by the National Association of Insurance Commissioners for such a purpose.






Chapter 99 - Health Care Providers

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Patient Protection Act of 1995

§ 23-99-201 - Short title.

This subchapter may be cited as the "Patient Protection Act of 1995".



§ 23-99-202 - Legislative findings and intent.

The General Assembly finds that patients should be given the opportunity to see the health care provider of their choice. In order to assure the citizens of the State of Arkansas the right to choose the provider of their choice, it is the intent of the General Assembly to provide the opportunity of providers to participate in health benefit plans.



§ 23-99-203 - Definitions.

(a) (1) "Copayment" means a type of cost sharing whereby insured or covered persons pay a specified predetermined amount per unit of service or percentage of health care costs with their health care insurer paying the remainder of the charge.

(2) The copayment is incurred at the time the service is rendered.

(3) The copayment may be a fixed or variable amount.

(b) "Gatekeeper system" means a system of administration used by any health benefit plan in which a primary care provider furnishes basic patient care and coordinates diagnostic testing, indicated treatment, and specialty referral for persons covered by the health benefit plan.

(c) "Health benefit plan" means any entity or program that provides reimbursement, including capitation, for health care services, except and excluding any entity or program that provides reimbursement and benefits pursuant to Arkansas Constitution, Amendment 26, Acts 1993, No. 796, or the Public Employee Workers' Compensation Act, § 21-5-601 et seq., and rules, regulations, and schedules adopted thereunder.

(d) "Health care provider" means those individuals or entities licensed by the State of Arkansas to provide health care services, limited to the following:

(1) Advanced practice nurses;

(2) Athletic trainers;

(3) Audiologists;

(4) Certified orthotists;

(5) Chiropractors;

(6) Community mental health centers or clinics;

(7) Dentists;

(8) Home health care;

(9) Hospice care;

(10) Hospital-based services;

(11) Hospitals;

(12) Licensed ambulatory surgery centers;

(13) Licensed certified social workers;

(14) Licensed dieticians;

(15) Licensed professional counselors;

(16) Licensed psychological examiners;

(17) Long-term care facilities;

(18) Occupational therapists;

(19) Optometrists;

(20) Pharmacists;

(21) Physical therapists;

(22) Physicians and surgeons (M.D. and D.O.);

(23) Podiatrists;

(24) Prosthetists;

(25) Psychologists;

(26) Respiratory therapists;

(27) Rural health clinics; and

(28) Speech pathologists.

(e) "Health care services" means services and products provided by a health care provider within the scope of the provider's license.

(f) "Health care insurer" means any entity, including, but not limited to:

(1) Insurance companies;

(2) Hospital and medical service corporations;

(3) Health maintenance organizations;

(4) Preferred provider organizations;

(5) Physician hospital organizations;

(6) Third party administrators; and

(7) Prescription benefit management companies,

authorized to administer, offer, or provide health benefit plans.



§ 23-99-204 - Terms of health benefit plan.

(a) A health care insurer shall not, directly or indirectly:

(1) (A) Impose a monetary advantage or penalty under a health benefit plan that would affect a beneficiary's choice among those health care providers who participate in the health benefit plan according to the terms offered.

(B) "Monetary advantage or penalty" includes:

(i) A higher copayment;

(ii) A reduction in reimbursement for services; or

(iii) Promotion of one (1) health care provider over another by these methods;

(2) Impose upon a beneficiary of health care services under a health benefit plan any copayment, fee, or condition that is not equally imposed upon all beneficiaries in the same benefit category, class, or copayment level under that health benefit plan when the beneficiary is receiving services from a participating health care provider pursuant to that health benefit plan; or

(3) Prohibit or limit a health care provider that is qualified under § 23-99-203(d) and is willing to accept the health benefit plan's operating terms and conditions, schedule of fees, covered expenses, and utilization regulations and quality standards, from the opportunity to participate in that plan.

(b) Nothing in this subchapter shall prevent a health benefit plan from instituting measures designed to maintain quality and to control costs, including, but not limited to, the utilization of a gatekeeper system, as long as such measures are imposed equally on all providers in the same class.



§ 23-99-205 - Construction.

(a) Nothing in this subchapter shall be construed to require any health care insurer to cover any specific health care service.

(b) Provided, however, no condition or measure shall have the effect of excluding any type or class of provider qualified under § 23-99-204(a)(3) to provide that service.



§ 23-99-206 - Violations.

It is a violation of this subchapter for any health care insurer or other person or entity to provide any health benefit plan providing for health care services to residents of this state that does not conform to this subchapter, but nothing in this subchapter shall constitute a violation on the basis of actions taken by the health benefit plan to maintain quality, enforce utilization regulations, and to control costs.



§ 23-99-207 - Civil penalties.

To the extent permitted by ERISA, the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq., any provider adversely affected by a violation of this subchapter may sue in circuit court only for injunctive relief against the health care insurer, but not for damages. The prevailing party shall be allowed a reasonable attorney's fee and costs.



§ 23-99-208 - Void provisions.

(a) To avoid impairment of existing contracts, this subchapter shall only apply to contracts issued or renewed after July 28, 1995.

(b) Any provision in a health benefit plan which is executed, delivered, or renewed, or otherwise contracts for provision of services in this state that is contrary to this subchapter, shall, to the extent of the conflict, be void.



§ 23-99-209 - Applicability.

The provisions of this subchapter shall not apply to self-funded or other health benefit plans that are exempt from state regulation by virtue of the Employee Retirement Income Security Act of 1974, as amended.






Subchapter 3 - -- Primary Eye Care Provider Act

§ 23-99-301 - Short title.

This subchapter shall be known and may be cited as the "Primary Eye Care Provider Act".



§ 23-99-302 - Definitions.

As used in this subchapter:

(1) "Covered persons" means any individual or family that is enrolled in a health benefit plan or policy from a health care insurer and on whose behalf the health care insurer is obligated to pay for or provide eye and/or vision care benefits;

(2) "Covered service" means those health care services; including eye and/or vision care benefits, which the health care insurer is obligated to pay for or provide to covered persons under the health benefit plan or policy;

(3) (A) "Eye and/or vision care benefits" means those services and materials which are provided by a primary eye care provider who is functioning within the scope of his or her license.

(B) The conditions imposed by any specific health benefit plan upon the provision of eye and/or vision care benefits shall not:

(i) Prohibit the primary eye care provider from providing covered services to covered persons at his or her highest level of licensure and competence at any given time, as determined by his or her respective licensing board; or

(ii) Require that the primary eye care provider hold hospital staff privileges or include any other condition as a requirement which would have the practical effect of excluding any class of provider from participation in the plan;

(4) "Gatekeeper" means a covered person's primary care provider in a gatekeeper system;

(5) "Gatekeeper system" means a system of administration used by any health benefit plan in which a primary care provider furnishes basic patient care and coordinates diagnostic testing, indicated treatment, and specialty referral for persons covered by the health benefit plan;

(6) "Health benefit plan" means any public or private health plan, program, policy, subscriber agreement, or contract implemented in the State of Arkansas which includes or may include payment, reimbursement, including capitation, or financial compensation for provision of eye and/or vision care benefits to covered persons but does not include workers' compensation coverage or reimbursement;

(7) "Health care insurer" means any entity, including, but not limited to, insurance companies, hospital and medical service corporations, health maintenance organizations, preferred provider organizations, and physician hospital organizations, that is authorized by the State of Arkansas to offer or provide health benefit plans, policies, subscriber contracts, or any other contracts of a similar nature which indemnify or compensate health care providers for the provision of health care services; and

(8) "Primary eye care provider" means an ophthalmologist or optometrist licensed by the State of Arkansas who has been selected by a person covered by a health benefit plan to provide eye and/or vision care benefits and who agrees to provide these services in accordance with the terms, conditions, reimbursement rates, and standards of quality as set forth within the specific health benefit plan.



§ 23-99-303 - Requirements for health benefit plans.

A health benefit plan that includes, or may include, eye and/or vision care benefits shall:

(1) Include all primary eye care providers who are selected by covered persons of the plan for the provision of all eye and/or vision care benefits provided by the plan;

(2) Permit any licensed optometrist or ophthalmologist who agrees to abide by the terms, conditions, reimbursement rates, and standards of quality of the health benefit plan to serve as a primary eye care provider to any person covered by that plan;

(3) Guarantee that all covered persons who are eligible for eye and/or vision care benefits under a health benefit plan shall have direct access to the primary eye care provider of their choice independent of, and without referral from, any other provider or entity;

(4) (A) Assure that those plans utilizing a gatekeeper system shall designate the primary eye care provider as the gatekeeper who shall provide basic patient care and coordinate diagnostic testing, indicated treatment, and specialty referral for those covered persons in the provision of eye and/or vision care benefits.

(B) (i) Nothing in this subchapter shall prevent a covered person from having direct access to that person's primary care provider, or gatekeeper, for the treatment of eye disease or injury and being reimbursed in accordance with the terms and fee schedule of the health benefit plan.

(ii) However, nothing contained in this subchapter shall require payment of the monthly patient management fee by the Arkansas Medicaid Program to a primary eye care provider gatekeeper;

(5) Not discriminate between individual providers or classes of providers in the amount of reimbursement, copayment, or other financial compensation for the same or essentially similar services provided by the health benefit plan;

(6) Not promote or recommend any individual provider or class of providers to a covered person by any method or means;

(7) Assure that all primary eye care providers selected by persons covered by a health benefit plan are included on the list of participating providers of the plan;

(8) Assure that an adequate number of primary eye care providers are included to guarantee reasonable accessibility, timeliness of care, convenience, and continuity of care to covered persons; and

(9) Make available to covered persons a listing of all primary eye care providers, their practice locations, and telephone numbers on a regular, timely basis.



§ 23-99-304 - Subchapter not to prevent treatment.

Nothing in this subchapter shall prevent any person covered by a health benefit plan from receiving emergency eye care nor shall it prevent any person from exercising his or her right to receive treatment from his or her personal doctor and being reimbursed in accordance with the terms and fee schedule of the health benefit plan.



§ 23-99-305 - Remedies.

Any person adversely affected by a violation of this subchapter may bring action in a court of competent jurisdiction for injunctive relief against the health care insurer and, upon prevailing, in addition to such injunctive relief, shall recover damages not less than one thousand dollars ($1,000) plus attorney's fees and costs.






Subchapter 4 - -- Arkansas Health Care Consumer Act

§ 23-99-401 - Short title.

This subchapter shall be known and may be cited as the "Arkansas Health Care Consumer Act".



§ 23-99-402 - Legislative findings and intent.

As the state's insurance sector becomes increasingly dominated by managed care features that include decisions regarding coverage and appropriateness of health care, there is a vital need to protect patients in this environment.



§ 23-99-403 - Definitions.

As used in this subchapter:

(1) "Acute condition" means a medical condition, illness, or disease having a short and relatively severe course;

(2) "Commissioner" means the Insurance Commissioner;

(3) "Covered person" means a person on whose behalf the health care insurer issuing or delivering the health benefit plan is obligated to pay benefits pursuant to the health benefit plan;

(4) (A) "Health benefit plan" means any individual, blanket, or group plan, policy, or contract for health care services issued or delivered by a health care insurer in this state, including indemnity and managed care plans and including self-insured governmental and church plans, but excluding plans providing health care services pursuant to Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., and the Public Employee Workers' Compensation Act, § 21-5-601 et seq.

(B) "Health benefit plan" does not include an accident-only, specified disease, hospital indemnity, long-term care, disability income, or other limited-benefit health insurance policy;

(5) "Health care insurer" or "insurer" means any insurance company, hospital and medical service corporation, or health maintenance organization issuing or delivering health benefit plans in this state and subject to the following laws:

(A) The Arkansas Insurance Code;

(B) Section 23-76-101 et seq., pertaining to health maintenance organizations;

(C) Section 23-75-101 et seq., pertaining to hospital and medical service corporations; and

(D) Any successor laws of the foregoing;

(6) "Managed care plan" means a health benefit plan that either requires a covered person to use or creates incentives, including financial incentives, for a covered person to use participating providers;

(7) (A) "Orthotic device" means an external device that is:

(i) Intended to restore physiological function or cosmesis to a patient; and

(ii) Custom-designed, fabricated, assembled, fitted, or adjusted for the patient using the device prior to or concurrent with the delivery of the device to the patient.

(B) "Orthotic device" does not include a cane, a crutch, a corset, a dental appliance, an elastic hose, an elastic support, a fabric support, a generic arch support, a low-temperature plastic splint, a soft cervical collar, a truss, or other similar device that:

(i) Is carried in stock and sold without therapeutic modification by a corset shop, department store, drug store, surgical supply facility, or similar retail entity; and

(ii) Has no significant impact on the neuromuscular, musculoskeletal, or neuromusculoskeletal functions of the body;

(8) "Orthotic service" means the evaluation and treatment of a condition that requires the use of an orthotic device;

(9) "Participating provider" means a provider who or that has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments, or deductibles, directly or indirectly, from the health care insurer;

(10) "Person" or "entity" means and includes, individually and collectively, any individual, corporation, partnership, firm, trust, association, voluntary organization, or any other form of business enterprise or legal entity;

(11) "Policyholder" means the employer, union, individual, or other person or entity that purchases, issues, or sponsors a health benefit plan;

(12) (A) "Prosthetic device" means an external device that is:

(i) Intended to replace an absent external body part for the purpose of restoring physiological function or cosmesis to a patient; and

(ii) Custom-designed, fabricated, assembled, fitted, or adjusted for the patient using the device prior to or concurrent with being delivered to the patient.

(B) "Prosthetic device" does not include an artificial eye, an artificial ear, a dental appliance, a cosmetic device such as artificial eyelashes or wigs, a device used exclusively for athletic purposes, an artificial facial device, or other device that does not have a significant impact on the neuromuscular, musculoskeletal, or neuromusculoskeletal functions of the body;

(13) "Prosthetic service" means the evaluation and treatment of a condition that requires the use of a prosthetic device;

(14) "Specialty" means a provider's particular area of specialty within his or her licensed scope of practice; and

(15) "Type" of provider means the licensed scope of practice.



§ 23-99-404 - Benefits for mothers and newborns.

(a) (1) Except as provided in subsection (b) of this section, a health care insurer may not restrict benefits for any hospital stay in connection with childbirth for the mother or newborn child to less than forty-eight (48) hours following a normal vaginal delivery or to less than ninety-six (96) hours following cesarean section.

(2) A health care insurer may not require that a provider obtain authorization for prescribing any length of stay required under subdivision (a)(1) of this section.

(b) Subdivision (a)(1) of this section shall not apply if the decision to discharge the mother or her newborn child prior to the expiration of the minimum stay is made by the attending physician in consultation with the mother.



§ 23-99-405 - Mastectomies.

(a) Every health benefit plan providing mastectomy benefits and issued or renewed after July 16, 2003, shall conform with the requirements of the Women's Health and Cancer Rights Act of 1998, 42 U.S.C. §§ 300gg-6 and 300gg-52, as it existed on January 1, 2003.

(b) To the extent the requirements of this section do not conflict with federal law, rules, or regulations, each health care insurer providing mastectomy benefits in a health benefit plan shall provide, in a manner determined in consultation with the attending physician and the enrollee or insured:

(1) For medical and surgical benefits for any hospital stay in connection with a mastectomy for not less than forty-eight (48) hours unless the decision to discharge the patient before the expiration of the minimum length of stay is made by an attending physician in consultation with the enrollee or insured;

(2) The following medical and surgical benefits with respect to mastectomy coverage if an enrollee or insured receives benefits in connection with a mastectomy and elects breast reconstruction:

(A) Surgery and reconstruction of the breast on which the mastectomy has been performed;

(B) Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(C) Prostheses and coverage for physical complications at all stages of a mastectomy, including lymphedemas; and

(3) Written notice of the availability of coverage under this section to the enrollee or insured upon enrollment and annually thereafter.

(c) No health care insurer providing mastectomy benefits under this section shall:

(1) Deny an enrollee or insured eligibility or continued eligibility to enroll or renew coverage under the terms of the health plan solely for the purpose of avoiding the requirements of this section; or

(2) Penalize, reduce, or limit the reimbursement of an attending provider or induce the provider to provide care in a manner inconsistent with this section.



§ 23-99-406 - Obstetrical and gynecological services.

(a) In order to ensure that health care benefits are safely and appropriately delivered to women, insurers which require the selection or assignment of a primary care physician shall allow each covered person who is a woman to select a participating obstetrician/gynecologist in addition to her primary care physician.

(b) If the woman chooses to make this selection, the insurer shall allow the woman to go directly to her selected obstetrician/gynecologist, without referral from her primary care physician, for obstetrical and gynecological services.



§ 23-99-407 - "Gag clause" prohibition.

No participating provider may be prohibited, restricted, or penalized in any way from disclosing to any covered person any health care information that the provider deems appropriate regarding the nature of treatment, risks, or alternatives thereto, the availability of alternate therapies, consultations, or tests, the decision of utilization reviewers or similar persons to authorize or deny services, the process that is used to authorize or deny health care services or benefits, or information on financial incentives and structures used by the insurer.



§ 23-99-408 - Continuity of care.

(a) When health care insurers use participating providers, the insurers shall develop procedures to provide for the continuity of care of their covered persons. At a minimum, the procedures shall:

(1) Ensure that when a new patient is enrolled in a health benefit plan and is being treated by a nonparticipating provider for a current episode of an acute condition, the patient may continue to receive treatment as an in-network benefit from that provider until the current episode of treatment ends or until the end of ninety (90) days, whichever occurs first;

(2) Ensure that when a provider's participation is terminated, his or her patients under the plan may continue to receive care from that provider as an in-network benefit until a current episode of treatment for an acute condition is completed or until the end of ninety (90) days, whichever occurs first; and

(3) Explain how the covered person may request to continue services under subdivisions (a)(1) and (2) of this section.

(b) During the period covered by subdivisions (a)(1) and (2) of this section, the provider shall be deemed to be a participating provider for purposes of reimbursement, utilization management, and quality of care.

(c) Nothing in this section shall require a health care insurer to provide benefits that are not otherwise covered under the terms and provisions of the plan.



§ 23-99-409 - Prescription drug formulary.

When a health care insurer uses a formulary for prescription drugs, the insurer shall include a written procedure whereby covered persons can obtain, without penalty and in a timely fashion, specific drugs and medications not included in the formulary when:

(1) The formulary's equivalent has been ineffective in the treatment of the covered person's disease or condition; or

(2) The formulary's drug causes or is reasonably expected to cause adverse or harmful reactions in the covered person.



§ 23-99-410 - Grievance procedures.

(a) A health care insurer issuing or delivering a managed care plan shall establish for those managed care plans a grievance procedure which provides covered persons with a prompt and meaningful review on the issue of denial, in whole or in part, of a health care treatment or service.

(b) (1) The covered person shall be provided prompt notice in writing of the outcome of the grievance procedure.

(2) In the event the outcome is adverse to the covered person, the notice shall include specific findings related to the grievance.



§ 23-99-411 - Processing applications of providers.

(a) (1) (A) Health care insurers shall establish mechanisms to ensure timely processing of requests for participation or renewal by providers and in making decisions that affect participation status.

(B) These mechanisms shall include, at a minimum, provisions for the provider to receive a written statement of reasons for the health care insurer's denial of a request for initial participation or renewal.

(2) (A) Health care insurers shall make a decision within:

(i) Ninety (90) calendar days from the date of submission of a completed application as defined by rule of the Insurance Commissioner for participation or a request for renewal by a physician licensed under the Arkansas Medical Practices Act, § 17-95-201 et seq., § 17-95-301 et seq., and § 17-95-401 et seq.; and

(ii) One hundred eighty (180) calendar days from the date of submission of a completed application as defined by rule of the commissioner for participation or a request for renewal by any other provider.

(B) However, when a physician's credentials are verified through the Arkansas State Medical Board's Centralized Credentials Verification Service under § 17-95-107, the ninety (90) days specified under subdivision (a)(2)(A)(i) of this section is tolled from the date an order is received by the Centralized Credentials Verification Service from the health care insurer until the date the health care insurer receives notification by the Centralized Credentials Verification Service that the file is complete and available for retrieval.

(C) (i) If the information provided by the initial application, the health care insurer's investigation, or the Centralized Credentials Verification Service requires the health care insurer to collect more detailed information from the provider to fairly and responsibly process the application, the time specified under subdivision (a)(2)(A)(i) of this section is tolled and the application is suspended from the date a written request for the information is sent to the provider until the request is fully and completely answered and sent to the health care insurer by the provider.

(ii) If the request is not fully answered within ninety (90) days of the date it was sent, the health care insurer, in its discretion, may treat the application as abandoned and deny it.

(iii) The request and response under this section shall be sent by regular mail or other means of delivery as may be allowed by rules adopted by the commissioner.

(3) If a physician is already credentialed by the health insurer but changes employment or changes location, the health insurer shall only require the submission of such additional information, if any, as is necessary to continue the physician's credentials based upon the changed employment or location.

(4) Health care insurers shall promptly notify providers:

(A) Of any delay in processing applications; and

(B) The reasons for a delay in processing applications.

(5) The commissioner may adopt rules to ensure that covered health care claims submitted by patients or their providers are not negatively affected by delays in processing participation applications.

(6) The commissioner shall adopt rules to implement this subsection.

(b) Nothing in this section shall prevent a provider or a health care insurer from terminating a participating provider contract in accordance with its terms.



§ 23-99-412 - Provider input.

All health care insurers issuing or delivering managed care plans shall be required to establish a mechanism whereby participating providers provide input into the insurer's medical policy, utilization review criteria and procedures, quality and credentialing criteria, and medical management procedures.



§ 23-99-413 - Disclosure requirements.

Upon request, health care insurers must provide the following information in a clear and understandable form to all prospective policyholders, policyholders, and covered persons. Insurers shall notify policyholders and covered persons of their right to request the information, which must include:

(1) Coverage provisions, benefits, and exclusions by category of service and provider;

(2) A description of the prior authorization, precertification, and referral requirements;

(3) The existence of prescription drug formularies and prior approval requirements for prescription drugs;

(4) The name, number, type, specialty, and geographic location of participating providers; and

(5) (A) Criteria by which providers are evaluated for network participation.

(B) Proprietary information shall not be disclosed.

(C) Criteria may include, but are not limited to, geographic limitations, geographic distribution of patients, specialty limitation, anticipated numbers and types of providers needed, and economic considerations. This information shall also be made available to providers upon request.



§ 23-99-414 - Regulations.

The Insurance Commissioner may promulgate necessary rules and regulations for carrying out this subchapter.



§ 23-99-415 - Enforcement and penalties.

The Insurance Commissioner shall have all the powers to enforce this subchapter as are granted to the commissioner elsewhere in the Arkansas Insurance Code.



§ 23-99-416 - Application of subchapter.

This subchapter applies to all health benefit plans issued, renewed, extended, or modified on or after August 1, 1997. "Renewed, extended, or modified" shall include all health benefit plans in which the insurer has reserved the right to change the premium.



§ 23-99-417 - Coverage required for orthotic devices, orthotic services, prosthetic devices, and prosthetic services.

(a) (1) Subject to subdivision (a)(2) of this section and subsections (b) and (c) of this section, a health benefit plan that is issued for delivery, delivered, renewed, or otherwise contracted for in this state shall provide coverage for eligible charges within limits of coverage that are no less than eighty percent (80%) of Medicare allowables as defined by the Centers for Medicare & Medicaid Services, Healthcare Common Procedure Coding System as of January 1, 2009, or as of a later date if adopted by rule of the Insurance Commissioner for:

(A) An orthotic device;

(B) An orthotic service;

(C) A prosthetic device; and

(D) A prosthetic service.

(2) This section does not require coverage for an orthotic device, an orthotic service, a prosthetic device, or a prosthetic service for a replacement that occurs more frequently than one (1) time every three (3) years unless medically necessary or indicated by other coverage criteria.

(b) (1) Eligible charges and limits of or exclusions from coverage under subsection (a) of this section shall be based on medical necessity or the health benefit plan's coverage criteria for other medical services, which may include without limitation:

(A) The information and recommendation from the treating physician in consultation with the insured; and

(B) The results of a functional limit test.

(2) As used in this section, "functional limit test" includes without limitation the insured's:

(A) Medical history, including prior use of orthotic devices or prosthetic devices if applicable;

(B) Current condition, including the status of the musculoskeletal system and the nature of other medical problems; and

(C) Desire to:

(i) Ambulate with respect to lower-limb orthotic devices or prosthetic devices; or

(ii) Maximize upper-limb function with respect to upper-limb orthotic devices or prosthetic devices.

(3) A denial or limitation of coverage based on lack of medical necessity is subject to external review under State Insurance Department Rule 76, the Arkansas External Review Regulation.

(c) A health benefit plan:

(1) May require prior authorization for an orthotic device, an orthotic service, a prosthetic device, or a prosthetic service in the same manner that prior authorization is required for any other covered benefit;

(2) May impose copayments, deductibles, or coinsurance amounts for an orthotic device, an orthotic service, a prosthetic device, or a prosthetic service if the amounts are no greater than the copayments, deductibles, or coinsurance amounts that apply to other benefits under the health benefit plan;

(3) When the replacement or repair is necessitated by anatomical change or normal use, shall cover the necessary repair and necessary replacement of an orthotic device or a prosthetic device subject to copayments, coinsurance, and deductibles that are no more restrictive than the copayments, coinsurance, and deductibles that apply to other benefits under the plan, unless the repair or replacement is necessitated by misuse or loss; and

(4) Shall include a requirement that an orthotic device, an orthotic service, a prosthetic device, or a prosthetic service be prescribed by a licensed doctor of medicine, doctor of osteopathy, or doctor of podiatric medicine and provided by a doctor of medicine, a doctor of osteopathy, a doctor of podiatric medicine, an orthotist, or a prosthetist licensed by the State of Arkansas.

(d) Coverage of an orthotic device, an orthotic service, a prosthetic device, or a prosthetic service may be made subject to but no more restrictive than the provisions of the health benefit plan that apply to other benefits under the plan.



§ 23-99-418 - Coverage for autism spectrum disorders required -- Definitions. [Effective October 1, 2011.]

(a) As used in this section:

(1) "Applied behavior analysis" means the design, implementation, and evaluation of environmental modifications by a board-certified behavior analyst using behavioral stimuli and consequences to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior;

(2) "Autism services provider" means a person, entity, or group that provides diagnostic evaluations and treatment of autism spectrum disorders, including licensed physicians, licensed psychiatrists, licensed speech therapists, licensed occupational therapists, licensed physical therapists, licensed psychologists, and board-certified behavior analysts;

(3) "Autism spectrum disorder" means any of the pervasive developmental disorders as defined by the most recent edition of the "Diagnostic and Statistical Manual of Mental Disorders", including:

(A) Autistic disorder;

(B) Asperger's disorder; and

(C) Pervasive developmental disorder not otherwise specified;

(4) "Board-certified behavior analyst" means an individual certified by the nationally accredited Behavior Analyst Certification Board, a nationally accredited nongovernmental agency that certifies individuals who have completed academic, examination, training, and supervision requirements in applied behavior analysis;

(5) (A) "Diagnosis" means medically necessary assessment, evaluations, or tests to diagnose whether or not an individual has an autism spectrum disorder.

(B) Diagnostic evaluations do not need to be completed concurrently to diagnose autism spectrum disorder;

(6) "Evidence-based treatment" means treatment subject to research that applies rigorous, systematic, and objective procedures to obtain valid knowledge relevant to autism spectrum disorders;

(7) (A) "Health benefit plan" means any group or blanket plan, policy, or contract for health care services issued or delivered in this state by health care insurers, including indemnity and managed care plans and the plans providing health benefits to state and public school employees under § 21-5-401 et seq., but excluding individual major medical plans and plans providing health care services under Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., and the Public Employee Workers' Compensation Act, § 21-5-601 et seq.

(B) "Health benefit plan" does not include an accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, disability income, or other limited benefit health insurance policy;

(8) "Health care insurer" means any insurance company, hospital and medical service corporation, or health maintenance organization issuing or delivering health benefit plans in this state and subject to any of the following laws:

(A) The insurance laws of this state;

(B) Section 23-75-101 et seq., pertaining to hospital and medical service corporations; and

(C) Section 23-76-101 et seq., pertaining to health maintenance organizations;

(9) "Medically necessary" means reasonably expected to do the following:

(A) Prevent the onset of an illness, condition, injury, or disability;

(B) Reduce or ameliorate the physical, mental, or developmental effects of an illness, condition, injury, or disability; or

(C) Assist to achieve or maintain maximum functional capacity in performing daily activities, taking into account both the functional capacity of the individual and the functional capacities that are appropriate for individuals of the same age;

(10) "Pharmacy care" means medications prescribed by a licensed physician and any health-related services deemed medically necessary to determine the need or effectiveness of the medications;

(11) "Psychiatric care" means direct or consultative services provided by a psychiatrist licensed in the state in which the psychiatrist practices;

(12) "Psychological care" means direct or consultative services provided by a psychologist licensed in the state in which the psychologist practices;

(13) "Therapeutic care" means services provided by licensed speech therapists, occupational therapists, or physical therapists; and

(14) "Treatment" includes:

(A) The following care prescribed, provided, or ordered for a specfic individual diagnosed with an autism spectrum disorder by a licensed physician or a licensed psychologist who determines the care to be medically necessary and evidence-based, including without limitation:

(i) Applied behavior analysis when provided by or supervised by a board-certified behavior analyst;

(ii) Pharmacy care;

(iii) Psychiatric care;

(iv) Psychological care;

(v) Therapeutic care; and

(vi) Equipment determined necessary to provide evidence-based treatment; and

(B) Any care for an individual with autism spectrum disorder that is determined by a licensed physician to be:

(i) Medically necessary; and

(ii) Evidence-based.

(b) To the extent that the diagnosis and treatment of autism spectrum disorders are not already covered by a health benefit plan, coverage under this section shall be included in a health benefit plan that is delivered, executed, issued, amended, adjusted, or renewed in this state on or after October 1, 2011.

(c) Applied behavior analysis services shall:

(1) Have an annual limitation of fifty thousand dollars ($50,000); and

(2) Be limited to children under eighteen (18) years of age.

(d) (1) The coverage required by this section is not subject to:

(A) Any limits on the number of visits an individual may make to an autism services provider; or

(B) Dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to a physical illness generally under a health benefit plan.

(2) The coverage may be subject to other general exclusions and limitations of the health insurance plan, including without limitation coordination of benefits, participating provider requirements, restrictions on services provided by family or household members, and utilization review of health care services, including review of medical necessity, case management, and other managed care provisions.

(e) This section does not limit benefits that are otherwise available to an individual under a health benefit plan.

(f) Coverage for treatment under this section shall not be denied on the basis that the treatment is habilitative in nature.

(g) (1) If an individual is receiving treatment for an autism spectrum disorder, an insurer shall not request a review of the medical necessity of the treatment for autism spectrum disorder to a greater extent than it does for other illnesses covered in the policy.

(2) The cost of obtaining the review shall be borne by the insurer.

(h) (1) This section shall not be construed as affecting any obligation to provide services to an individual under an individualized family service plan, an individualized education program under the Individuals with Disabilities Education Act, or an individualized service plan.

(2) In accordance with the Individuals with Disabilities Education Act, nothing in this section relieves an insurer from an otherwise valid obligation to provide or to pay for services provided to an individual with a disability.

(i) On and after January 1, 2014:

(1) To the extent that this section requires benefits that exceed the essential health benefits specified under section 1302(b) of the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, as amended, the specific benefits that exceed the specified essential health benefits shall not be required of a health benefit plan when the plan is offered by a health care insurer in this state through the state medical exchange; and

(2) This section continues to apply to plans offered outside the state medical exchange.



§ 23-99-419 - Gastric pacemakers.

(a) As used in this section:

(1) "Gastric pacemaker" means a medical device that:

(A) Uses an external programmer and implanted electrical leads to the stomach; and

(B) Transmits low-frequency, high-energy electrical stimulation to the stomach to entrain and pace the gastric slow waves to treat gastroparesis; and

(2) (A) "Gastroparesis" means a neuromuscular stomach disorder in which food empties from the stomach more slowly than normal.

(B) In most people, undigested food moves from the stomach into the duodenum and small intestine within two (2) to four (4) hours after eating.

(C) In contrast, a patient who has gastroparesis will retain a significant amount of food in his or her stomach hours after eating.

(D) A patient with gastroparesis experiences a variety of upper gastrointestinal symptoms that prevents him or her from eating normally and that may lead to dehydration, weight loss, and eventually life-threatening electrolyte imbalances and malnutrition.

(E) Moreover, delayed stomach emptying interferes with oral drug absorption and, in patients with diabetes mellitus, prevents effective control of blood glucose levels.

(F) The Enterra Therapy for gastroparesis received humanitarian device exemption approval from the Food and Drug Administration in March 2000.

(G) The humanitarian device exemption authorizes Medtronic to market Enterra Therapy for the treatment of chronic intractable, drug-refractory, nausea and vomiting secondary to gastroparesis of diabetic or idiopathic etiology.

(H) The effectiveness of Enterra Therapy for this use has not been demonstrated.

(I) Enterra Therapy may be used only in medical centers in which an institutional review board has approved use of the device.

(J) (i) When the battery in a neurostimulator runs down, the physician will obtain prior authorization from the health insurance company and approval for a replacement surgery and then schedule a procedure.

(ii) During the surgery, the physician will remove the neurostimulator and implant a new one.

(iii) The implanted leads will also be checked to make sure they are working properly.

(iv) If the leads are working properly, the new neurostimulator will be connected to the leads that are already in place.

(v) If the leads are not working as they should be, they will also be replaced.

(b) Except as provided under subsection (c) or subsection (d) of this section, a health benefit plan that is issued for delivery, delivered, renewed, or otherwise contracted for in this state shall provide coverage for gastric pacemakers.

(c) Eligible charges and limits of or exclusions from coverage under subsection (b) of this section shall be based on medical necessity or the health benefit plan's coverage criteria for other medical services.

(d) A health benefit plan may:

(1) Require prior authorization for a gastric pacemaker in the same manner that prior authorization is required for any other covered benefit; and

(2) Impose copayments, deductibles, or coinsurance amounts for a gastric pacemaker if the amounts are no greater than the copayments, deductibles, or coinsurance amounts that apply to other benefits under the health benefit plan.



§ 23-99-420 - Prior authorization.

(a) As used in this section:

(1) "Fail first" means a protocol by a health care insurer requiring that a health care service preferred by a health care insurer shall fail to help a patient before the patient receives coverage for the health care service ordered by the patient's health care provider;

(2) "Health benefit plan" means any individual, blanket, or group plan, policy, or contract for health care services issued or delivered by a health care insurer in the state;

(3) (A) "Health care insurer" means an insurance company, a health maintenance organization, and a hospital and medical service corporation.

(B) "Health care insurer" does not include workers' compensation plans or Medicaid;

(4) "Health care provider" means a doctor of medicine, a doctor of osteopathy, or another health care professional acting within the scope of practice for which he or she is licensed;

(5) "Health care service" means a health care procedure, treatment, service, or product, including without limitation prescription drugs and durable medical equipment ordered by a health care provider;

(6) "Medicaid" means the state-federal medical assistance program established by Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq.;

(7) "Prior authorization" means the process by which a health care insurer or a health care insurer's contracted private review agent determines the medical necessity or medical appropriateness, or both, of otherwise covered health care services before the rendering of the health care services, including without limitation:

(A) Preadmission review;

(B) Pretreatment review;

(C) Utilization review;

(D) Case management; and

(E) Any requirement that a patient or health care provider notify the health care insurer or a utilization review agent before providing a health care service;

(8) (A) "Private review agent" means a nonhospital-affiliated person or entity performing utilization review on behalf of:

(i) An employer of employees in the State of Arkansas; or

(ii) A third party that provides or administers hospital and medical benefits to citizens of this state, including:

(a) A health maintenance organization issued a certificate of authority under and by virtue of the laws of the State of Arkansas; and

(b) A health insurer, nonprofit health service plan, health insurance service organization, or preferred provider organization or other entity offering health insurance policies, contracts, or benefits in this state.

(B) "Private review agent" includes a health care insurer if the health care insurer performs prior authorization determinations.

(C) "Private review agent" does not include automobile, homeowner, or casualty and commercial liability insurers or their employees, agents, or contractors;

(9) "Step therapy" means a protocol by a health care insurer requiring that a patient not be allowed coverage of a prescription drug ordered by the patient's health care provider until other less expensive drugs have been tried; and

(10) "Self-insured health plan for employees of governmental entity" means a trust established under §§ 14-54-101 and 25-20-104 to provide benefits such as accident and health benefits, death benefits, dental benefits, and disability income benefits.

(b) The purpose of this section is to ensure that prior authorization determination protocols safeguard a patient's best interests.

(c) (1) An adverse prior authorization determination made by a utilization review agent shall be based on the medical necessity or appropriateness of the health care services and shall be based on written clinical criteria.

(2) An adverse prior authorization determination shall be made by a qualified health care professional.

(d) This section applies to a health care insurer whether or not the health care insurer is acting directly or indirectly or through a private review agent and to a self-insured health plan for employees of governmental entities. However, a self-insured plan for employees of governmental entities is not subject to subdivision (g)(4)(C) of this section or oversight by the Arkansas State Medical Board, State Board of Health, or the State Insurance Department.

(e) If the patient or the patient's health care provider, or both, receive verbal notification of the adverse prior authorization determination, the qualified health care professional who makes an adverse prior authorization determination shall provide the information required for the written notice under subdivision (g)(1) of this section.

(f) Written notice of an adverse prior authorization determination shall be provided to the patient's health care provider requesting the prior authorization by fax or hard copy letter sent by regular mail, as requested by the patient's health care provider.

(g) The written notice required under subsection (e) of this section shall include:

(1) (A) The name, title, address, and telephone number of the health care professional responsible for making the adverse determination.

(B) For a physician, the notice shall identify the physician's board certification status or board eligibility.

(C) The notice under this subsection shall identify each state in which the health care professional is licensed and the license number issued to the professional by each state;

(2) The written clinical criteria, if any, and any internal rule, guideline, or protocol on which the health care insurer relied when making the adverse prior authorization determination and how those provisions apply to the patient's specific medical circumstance;

(3) Information for the patient and the patient's health care provider through which the patient or health care provider may request a copy of any report developed by personnel performing the utilization review that led to the adverse prior authorization determination; and

(4) (A) Information explaining to the patient and the patient's health care provider the right to appeal the adverse prior authorization determination.

(B) The information required under subdivision (g)(4)(A) of this section shall include instructions concerning how an appeal may be perfected and how the patient and the patient's health care provider may ensure that written materials supporting the appeal will be considered in the appeal process.

(C) The information required under subdivision (g)(4)(A) of this section shall include addresses and telephone numbers to be used by health care providers and patients to make complaints to the Arkansas State Medical Board, the State Board of Health, and the State Insurance Department.

(h) (1) When a health care service for the treatment or diagnosis of any medical condition is restricted or denied for use by prior authorization or step therapy or a fail first protocol in favor of a health care service preferred by the health care insurer, the patient's health care provider shall have access to a clear and convenient process to expeditiously request an override of that restriction or denial from the health care insurer.

(2) Upon request, the patient's health care provider shall be provided contact information, including a phone number, for the person or persons who should be contacted to initiate the request for an expeditious override of the restriction or denial.

(i) Requested health care services shall be deemed preauthorized if a health care insurer or self-insured health plan for employees of governmental entities fails to comply with this section.






Subchapter 5 - -- Arkansas Mental Health Parity Act of 2009

§ 23-99-501 - Short title.

This subchapter shall be known and may be cited as the "Arkansas Mental Health Parity Act of 2009".



§ 23-99-502 - Legislative findings and intent.

It is the intent of this state that if a health benefit plan provides insurance coverage for a mental illness or substance abuse disorder, the treatment of the mental illness or substance abuse disorder shall be as available as and at parity with that for other medical illnesses.



§ 23-99-503 - Definitions.

As used in this subchapter:

(1) "Carve-out arrangement" means an arrangement in which a health care insurer contracts with a separate person or entity to arrange for the delivery of specific types of health care benefits under a health benefit plan;

(2) "Commissioner" means the Insurance Commissioner;

(3) "Financial requirements" means copayments, deductibles, out-of-network charges, out-of-pocket contributions or fees, annual limits, lifetime aggregate limits imposed on individual patients, and other patient cost-sharing amounts;

(4) "Health benefit plan" means any group or blanket plan, policy, or contract for health care services issued or delivered in this state by health care insurers, including indemnity and managed care plans and the plans providing health benefits to state and public school employees pursuant to § 21-5-401 et seq., but excluding plans providing health care services pursuant to Arkansas Constitution, Article 5, § 32, the Workers' Compensation Law, § 11-9-101 et seq., and the Public Employee Workers' Compensation Act, § 21-5-601 et seq.;

(5) "Health care insurer" means any insurance company, hospital and medical service corporation, or health maintenance organization issuing or delivering health benefit plans in this state and subject to any of the following laws:

(A) The Arkansas Insurance Code;

(B) Section 23-75-101 et seq., pertaining to hospital and medical service corporations;

(C) Section 23-76-101 et seq., pertaining to health maintenance organizations; and

(D) Any successor law of the foregoing;

(6) (A) "Mental illnesses" and "substance use disorders" mean those illnesses and disorders that are covered by a health benefit plan listed in the International Classification of Diseases Manual and the Diagnostic and Statistical Manual of Mental Disorders.

(B) Unless specifically otherwise stated, "mental illness" includes substance use disorders;

(7) "Person" or "entity" means and includes, individually and collectively, any individual, corporation, partnership, firm, trust, association, voluntary organization, or any other form of business enterprise or legal entity; and

(8) "Small employer" means any person or entity actively engaged in business who, on at least fifty percent (50%) of its working days during the preceding year, employed no more than fifty (50) eligible employees.



§ 23-99-504 - Exclusions.

This subchapter does not apply to:

(1) Dental insurance plans;

(2) Vision insurance plans;

(3) Specified-disease insurance plans;

(4) Accidental injury insurance plans;

(5) Long-term care plans;

(6) Disability income plans;

(7) Individual health benefit plans if the health care insurers offer individuals who satisfy the health care insurer's underwriting standards the option of purchasing a plan that, other than being optional, meets all the other requirements of this subchapter;

(8) Health benefit plans for small employers if the health care insurers offer purchasers the option of purchasing a plan that, other than being optional, meets all the other requirements of this subchapter; and

(9) Medicare supplement plans, as subject to section 1882(g)(1) of the Social Security Act.



§ 23-99-505 - Increased cost exemption.

(a) (1) This subchapter does not apply to a health benefit plan during the health benefit plan's following health benefit plan year if the application of this subchapter to the health benefit plan in a health benefit plan year resulted in an increase in the actual costs of coverage with respect to medical and surgical benefits and mental illness benefits under the health benefit plan as determined and certified under subsection (b) of this section by an amount that exceeds:

(A) Two percent (2%) for the first health benefit plan year in which this section is applied; or

(B) One percent (1%) for each subsequent health benefit plan year.

(2) The exemption provided by subdivision (a)(1) of this section applies to a health benefit plan for one (1) year.

(3) A health care insurer may elect to continue to apply mental health parity under this subchapter to its health benefit plans regardless of any increase in its total costs of coverage.

(b) (1) A determination under this section of increases to the actual costs of coverage of a health benefit plan shall be made and certified by a qualified and licensed actuary who is a member in good standing of the American Academy of Actuaries.

(2) The determination shall be in a written report prepared by the actuary.

(3) The report and all underlying documentation relied upon by the actuary shall be maintained by the health care insurer for a period of six (6) years following the notification required by subsection (d) of this section.

(c) To obtain an exemption under this section, a health care insurer shall make the increased cost determination required by this section after the health benefit plan has complied with this section for the first six (6) months of the health benefit plan year.

(d) (1) A health care insurer that elects to claim an exemption for a qualifying health benefit plan under this section based upon a certification under subsection (b) of this section shall promptly notify the Insurance Commissioner, the policyholder or contract holder, and the certificate holders, subscribers, and enrollees covered by the health benefit plan of its election.

(2) The notification to the commissioner under subdivision (d)(1) of this section shall include:

(A) A description of the number of covered lives under the health benefit plan at the time of the notification and, if applicable, at the time of any prior election of the increased cost exemption under this section; and

(B) For the current and previous health benefit plan year:

(i) A description of the actual total costs of coverage for medical and surgical benefits and mental illness benefits under the health benefit plan; and

(ii) The actual total costs of coverage with respect to mental illness benefits under the health benefit plan.

(3) (A) A notification under this subsection is confidential.

(B) The commissioner shall make available upon request, but not more than annually, an anonymous itemization of notifications under this section that includes a summary of the data received under subdivision (d)(2) of this section.

(e) To determine compliance with this section, the commissioner may audit the books and records of a health care insurer relating to an exemption, including without limitation any actuarial reports prepared pursuant to subsection (b) of this section during the six-year period following the notification required by subsection (d) of this section.

(f) The commissioner may promulgate rules to implement this section.



§ 23-99-506 - Parity requirements.

(a) Except as provided in § 23-99-504, a health benefit plan that provides benefits for the diagnosis and treatment of mental illnesses shall provide the benefits under the same terms and conditions as provided for covered benefits offered under the health benefit plan for the treatment of other medical illnesses and conditions, including without limitation:

(1) The duration or frequency of coverage;

(2) The dollar amount of coverage; or

(3) Financial requirements.

(b) This subchapter does not:

(1) Require equal coverage between treatments for a mental illness with coverage for preventive care;

(2) Prohibit a health care insurer from:

(A) Negotiating separate reimbursement rates and service delivery systems, including without limitation a carve-out arrangement;

(B) Managing the provision of mental health benefits for mental illnesses by common methods used for other medical conditions, including without limitation preadmission screening, prior authorization of services, or other mechanisms designed to limit coverage of services or mental illnesses to mental illnesses that are deemed medically necessary;

(C) Limiting covered services to covered services authorized by the health benefit plan, if the limitations are made in accordance with this subchapter;

(D) Using separate but equal cost-sharing features for mental illnesses; or

(E) Using a single lifetime or annual dollar limit as applicable to other medical illness; and

(3) Include a Medicare or Medicaid plan or contract or any privatized risk or demonstration program for Medicare or Medicaid coverage.



§ 23-99-507 - Medical necessity.

(a) The criteria for medical necessity determinations for mental illness made under a health benefit plan shall be made available by the health care insurer in accordance with rules established by the Insurance Commissioner to any current or potential covered individual or contracting provider upon request.

(b) On request, the reason for a denial of reimbursement or payment for services to diagnose or treat mental illness under a health benefit plan shall be made available by the health care insurer to a covered individual in accordance with the rules of the commissioner.



§ 23-99-508 - Permitted provisions.

(a) A health care insurer may at the insurer's option provide coverage for a health service, such as intensive case management, community residential treatment programs, or social rehabilitation programs, that is used in the treatment of mental illnesses but is generally not used for other injuries, illnesses, and conditions if the other requirements of this subchapter are met.

(b) Health care insurers providing educational remediation may, but are not required to, comply with the terms of this subchapter in regard to the treatment or remediation.

(c) A health care insurer may provide coverage for a health service, including without limitation physical rehabilitation or durable medical equipment, which generally is not used in the diagnosis or treatment of serious mental illnesses but is used for other injuries, illnesses, and conditions if the other requirements of this subchapter are met.

(d) A health care insurer may utilize common utilization management protocols, including without limitation preadmission screening, prior authorization of service, or other mechanisms designed to limit coverage of service for mental illness to individuals whose diagnosis or treatment coverage is considered medically necessary although the protocols are not used in conjunction with other medical illnesses or conditions covered by the health benefit plan.



§ 23-99-509 - Applicability.

(a) On or after October 3, 2009, this subchapter shall apply to health benefit plans on the health benefit plans' anniversaries or start dates but in no event later than one (1) year after October 3, 2009.

(b) If a health benefit plan provides coverage or benefits to an Arkansas resident, the health benefit plan shall be deemed to be delivered in this state within the meaning of this subchapter, regardless of whether the health care insurer or other entity that provides the coverage is located within or outside Arkansas.



§ 23-99-510 - Rules and regulations.

The Insurance Commissioner shall enforce this subchapter and shall promulgate necessary rules and regulations for carrying out this subchapter.



§ 23-99-511 - Enforcement.

The Insurance Commissioner shall have all the powers to enforce this subchapter as are granted to the commissioner elsewhere in the Arkansas Insurance Code.



§ 23-99-512 - Out-of-network providers.

In the case of a health benefit plan that provides both medical benefits and mental illness benefits, if the health benefit plan provides coverage for medical benefits provided by out-of-network providers, the health benefit plan shall provide coverage for mental illness benefits provided by out-of-network providers pursuant to this subchapter.






Subchapter 6 - -- Dental Point of Service Act.

§ 23-99-601 - Short title.

This subchapter shall be cited as the "Dental Point of Service Act".



§ 23-99-602 - Legislative findings.

The General Assembly finds that the quality of dental care is improved through patient choice among dentists and that utilization of dentists varies less than utilization of other providers. Patients should have the freedom to go to dentists outside their managed care network when the carrier is not required to pay the dentist more than it pays in-network dentists. Therefore, health carriers should be required to offer a point-of-service option for dental care.



§ 23-99-603 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Covered person" means a person covered by a health plan including an enrollee, subscriber, policyholder, beneficiary of a group plan, or individual covered by any other health plan;

(3) "Dentist" means a person licensed under the Arkansas Dental Practice Act, § 17-82-101 et seq.;

(4) "Health care service" means that service offered or provided by the health care providers within the scope of their practice and relating to the prevention, cure, or treatment of illness or disease;

(5) "Health carrier" means any insurance company, health maintenance organization, or hospital and medical service corporation as defined in § 23-75-101, subject to the following laws:

(A) The Arkansas Insurance Code;

(B) Provisions pertaining to health maintenance organizations, § 23-76-101 et seq.; and

(C) Any successor laws of the foregoing; and

(6) "Health plan" means any policy, contract, or agreement offered by a health carrier to provide, reimburse, or pay for health care services except the following:

(A) Workers' compensation coverage;

(B) Self-funded or self-insured health plans, unless the plan is established or maintained for employees of a governmental entity; and

(C) A policy, contract, or agreement that limits coverage for dental services in connection with the treatment of a covered accidental injury or the treatment of a nondental physiological condition.



§ 23-99-604 - Coverage for out-of-network dentists.

(a) Every health plan which provides dental benefits issued, renewed, extended, or modified by a health carrier shall also include a point-of-service option which provides benefits to covered persons through dentists who are not members of the carrier's provider network.

(b) (1) The benefits offered under this option shall be the same as those offered through the network.

(2) The rate of reimbursement for out-of-network dentists may differ from the rate of reimbursement for noncapitated dentists in the network but by no more than ten percent (10%).

(3) The copayment, coinsurance, and other cost-sharing features may differ between the use of in-network and out-of-network dentists but by no more than twenty-five percent (25%).

(c) The out-of-network dentist may bill the patient for the balance of any charges which are not otherwise reimbursed by the health carrier. However, if after a request by the covered person in advance of treatment the provider fails to disclose a reasonable range of the total of charges for nonemergency services to be provided, the covered person shall not be liable for such additional charges.

(d) The health carrier shall fully disclose to the covered person, in clear, understandable language, the terms and conditions of this option. This requirement may be satisfied by the health carrier's providing to the employer or other purchaser of the plan presentation materials for dissemination to covered persons.



§ 23-99-605 - Rules and regulations.

Within one hundred twenty (120) days of July 30, 1999, the Insurance Commissioner shall promulgate necessary rules and regulations for carrying out this subchapter, giving maximum possible effect to the General Assembly's intent to promote quality medical care through increased choice.



§ 23-99-606 - Insurance Commissioner's enforcement authority.

The Insurance Commissioner shall enforce this subchapter, using the powers granted to the commissioner elsewhere in the Arkansas Insurance Code.



§ 23-99-607 - Duty of Attorney General to defend.

In any legal proceeding in which the validity of this subchapter is challenged, the Attorney General shall defend the subchapter regardless of the state agency or official named as an official party.



§ 23-99-608 - Applicability of subchapter.

This subchapter applies to health plans issued, renewed, extended, or modified by a health carrier on or after July 30, 1999. "Renewed, extended, or modified" shall include a change in premium or other financial term.






Subchapter 7 - -- Grievance Systems and Quality Assessment and Improvement Systems

§ 23-99-701 - Legislative findings.

The General Assembly finds and declares the following:

(1) The State of Arkansas has an interest in protecting its citizens and in pursuing reasonable means to improve the quality of life and health of those citizens;

(2) In the health care field, the State of Arkansas has traditionally regulated utilization review as well as the quality of care provided by health care providers, insurance companies, and organizations which assume the risk of providing health care services for citizens of this state, such as health maintenance organizations; and

(3) Dynamic changes in how health care is delivered to citizens of this state require the state to oversee the quality of health care processes and outcomes resulting from health carriers and networks.



§ 23-99-702 - Definitions.

As used in this subchapter:

(1) "Commissioner" means the Insurance Commissioner;

(2) "Director" means the Director of the Department of Health;

(3) "Health care services" means any services included in the furnishing to any individual of medical or dental care, hospitalization, or services incident to the furnishing of care or hospitalization, as well as the furnishing to any person of any and all other services or goods for the purpose of preventing, alleviating, curing, or healing human illness or injury;

(4) "Health carrier" means any person who undertakes to provide or arrange for one (1) or more managed care plans;

(5) "Managed care plan" means any arrangement whereby a health carrier undertakes to provide, arrange for, pay for, or reimburse any part of the cost of any health care services, and at least part of the arrangement consists of arranging for or the provision of health care services as distinguished from mere indemnifications against the cost of the services on a prepaid basis through insurance or otherwise; and

(6) "Network" when used to describe a provider of health services, including, but not limited to, a hospital, physician, home health agency, pharmacy, etc., means that the provider has a participation agreement in effect with a health carrier, directly or through another entity, to provide health services to covered persons.



§ 23-99-703 - Grievance system.

(a) All health carriers and networks shall make arrangements for handling and resolving grievances.

(b) Each health carrier and network shall:

(1) Maintain records of grievances filed with the health carrier and network concerning the quality of health care services; and

(2) Submit in the form and manner prescribed by the Director of the Department of Health a periodic report which shall include:

(A) A written description of the processes and procedures for resolving grievances; and

(B) The total number of grievances handled through the grievance system, including a compilation of the dates of the grievances, the reason for the grievances, and resolutions of each grievance.

(c) In consultation with the Insurance Commissioner, the director may promulgate rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to carry out the provisions of this subchapter to enable the state to be properly informed of quality issues within the state and to adequately respond to any quality concerns expressed through grievances.



§ 23-99-704 - Quality assessment and improvement systems.

(a) Each health carrier and network shall:

(1) Make arrangements for measuring and improving the quality of health care services;

(2) Maintain quality assessment and improvement programs and records measuring the outcomes of health care services; and

(3) Submit to the Director of the Department of Health in the time, manner, and form prescribed the following information:

(A) A written description of any quality assessment and quality improvement systems; and

(B) Findings of relevant quality data as determined by the director.

(b) In consultation with the Insurance Commissioner, the director may promulgate rules and regulations in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to carry out the provisions of this subchapter to enable the state to be properly informed of quality issues within the state and to adequately respond to any quality concerns found through the outcome data.

(c) The provisions of §§ 16-46-105 and 20-9-501 et seq. shall apply to all records maintained pursuant to this subchapter.



§ 23-99-705 - Applicability and scope.

(a) This subchapter shall not apply to disability income, specified disease, medicare supplement, hospital indemnity, accident-only policies, long-term care, short-term limited duration insurance, and all other supplemental insurance products issued by health carriers.

(b) In terms of the Director of the Department of Health's regulatory authority pursuant to §§ 23-99-703 and 23-99-704, such authority shall apply to the quality of care provided by health carriers and networks operating in this state and shall not apply to the benefits offered by any health carrier and network or to the administration of such benefits.



§ 23-99-706 - Enforcement and penalties.

The Director of the Department of Health shall have the power to implement and enforce this subchapter.






Subchapter 8 - -- Enforcement of any Willing Provider Laws

§ 23-99-801 - Application and intent.

(a) The state's any willing provider laws shall not be construed:

(1) To require all physicians or a percentage of physicians in the state or a locale to participate in the provision of services for a health maintenance organization; or

(2) To take away the authority of health maintenance organizations that provide coverage of physician services to set the terms and conditions for participation by physicians, though health maintenance organizations shall apply the terms and conditions in a nondiscriminatory manner.

(b) (1) The state's any willing provider laws shall apply to:

(A) All health insurers, regardless of whether they are providing insurance, including prepaid coverage, or administering or contracting to provide provider networks; and

(B) All multiple-employer welfare arrangements and multiple-employer trusts.

(2) This subsection shall apply only to the extent permitted by ERISA, the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.

(c) (1) The state's any willing provider laws shall be construed to include within their provider definitions all those providers of the same class or classes who are:

(A) Practicing or operating within a border city in an adjoining state; and

(B) Licensed or authorized to practice or operate by the adjoining state, regardless of whether the provider is licensed or otherwise authorized to operate in Arkansas.

(2) As used in this section, "border city" means a city in a state adjoining Arkansas which adjoins the Arkansas state line and is not separated from an Arkansas city only by a navigable river.

(d) (1) As clarification, nothing in the state's any willing provider laws shall be construed to cover or regulate health care provider networks offered by noninsurers.

(2) If an employer sponsoring a self-insured health benefit plan contracts directly with providers or contracts for a health care provider network through a noninsurer, then the any willing provider law does not apply.

(3) If a health insurer subcontracts with a noninsurer whose health care network does not meet the requirements of the any willing provider law, then the noninsurer may create a separate health care provider network that meets the requirements of the any willing provider law.

(4) If the noninsurer chooses not to create the separate health care provider network, then the responsibility for compliance with the any willing provider law is the obligation of the health insurer to the extent permitted by ERISA, the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.

(e) Notwithstanding the provisions of subsection (d) of this section, the Patient Protection Act of 1995, § 23-99-201 et seq., and this subchapter apply to a health benefit plan provided by the State of Arkansas to state employees and public school personnel under § 21-5-401 et seq., whether self-funded or insured.



§ 23-99-802 - Definitions.

As used in this subchapter:

(1) "Any willing provider law" means a law that prohibits discrimination against a provider willing to meet the terms and conditions for participation established by a health insurer or that otherwise precludes an insurer from prohibiting or limiting participation by a provider who is willing to accept a health insurer's terms and conditions for participation in the provision of services through a health benefit plan;

(2) "ERISA" means the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.;

(3) "Health benefit plan" means any health insurance policy or certificate, health maintenance organization contract, hospital and medical service corporation contract or certificate, a self-insured plan or a plan provided by a multiple employer welfare arrangement, to the extent permitted by ERISA, the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq., or any health benefit plan that affects the rights of an Arkansas insured and bears a reasonable relation to Arkansas, whether delivered or issued for delivery in Arkansas;

(4) "Health care provider" or "provider" means those individuals or entities licensed by the State of Arkansas to provide health care services, limited to the following:

(A) Advanced practice nurses;

(B) Athletic trainers;

(C) Audiologists;

(D) Certified orthotists;

(E) Chiropractors;

(F) Community mental health centers or clinics;

(G) Dentists;

(H) Home health care;

(I) Hospice care;

(J) Hospital-based services;

(K) Hospitals;

(L) Licensed ambulatory surgery centers;

(M) Licensed certified social workers;

(N) Licensed dieticians;

(O) Licensed durable medical equipment providers;

(P) Licensed professional counselors;

(Q) Licensed psychological examiners;

(R) Long-term care facilities;

(S) Occupational therapists;

(T) Optometrists;

(U) Pharmacists;

(V) Physical therapists;

(W) Physicians and surgeons (M.D. and D.O.);

(X) Podiatrists;

(Y) Prosthetists;

(Z) Psychologists;

(AA) Respiratory therapists;

(BB) Rural health clinics;

(CC) Speech pathologists; and

(DD) Other health care practitioners as determined by the department in regulations promulgated under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.;

(5) "Health insurer" or "health care insurer" means any entity that is authorized by the State of Arkansas to offer or provide health benefit plans, policies, subscriber contracts, or any other contracts of a similar nature which indemnify or compensate health care providers for the provision of health care services;

(6) "Noninsurer" means an entity that is not required to obtain authorization from the department to do business as a health insurer but that does have a provider network; and

(7) "Self-insured" includes self-funded and vice versa.



§ 23-99-803 - Agency enforcement.

The Insurance Commissioner shall:

(1) Enforce the state's any willing provider laws using powers granted to the commissioner in the Arkansas Insurance Code; and

(2) Be entitled to seek an injunction against a health insurer in a court of competent jurisdiction.









Chapter 100 - State Insurance Department Criminal Investigation Division Trust Fund Act

§ 23-100-101 - Title.

This chapter shall be known as the "State Insurance Department Criminal Investigation Division Trust Fund Act".



§ 23-100-102 - Insurers' payment extensions -- Penalties for non-compliance -- Insurance Commissioner's waiver for impaired or insolvent insurers.

(a) (1) The Insurance Commissioner may grant any licensed insurer an extension for payment of the antifraud assessment for good cause shown, upon written application of the licensed insurer received at the State Insurance Department on or before each annual due date.

(2) Absent the commissioner's approval of such an extension for good cause, licensed insurers failing timely to pay the antifraud assessment shall be subject to a penalty of one hundred dollars ($100) per day for each day of delinquency, payable to the State Insurance Department Criminal Investigation Division Trust Fund.

(3) (A) The commissioner may pursue any appropriate legal remedies to collect the antifraud assessments and penalties due and unpaid from any insurer.

(B) Further, the commissioner in his or her discretion may order suspension of the delinquent insurer's Arkansas certificate of authority after notice and hearing until the payment of all such antifraud assessments and penalties is remitted to the fund.

(C) Absent grant of the commissioner's waiver for good cause shown, the commissioner may revoke the Arkansas certificate of authority of any delinquent insurer consistently refusing and failing without good cause to remit payment of these antifraud assessments and penalties to the fund pursuant to this section.

(b) (1) The commissioner in his or her discretion may waive all or any part of the antifraud assessment due annually from a licensed insurer upon the:

(A) Suspension or revocation of the insurer's Arkansas certificate of authority;

(B) Issuance of a court order placing the company into conservation, rehabilitation, or liquidation in any state; or

(C) Commissioner's finding that the insurer is impaired or insolvent.

(2) Upon the reinstatement or activation of the insurer's certificate of authority in good standing, the commissioner's waiver automatically terminates, and the insurer shall be liable for payment of the assessment on the next succeeding March 1 without retroactive reimbursement for the amount of the antifraud assessments which would normally have accrued during the waiver period.



§ 23-100-103 - State Insurance Department Criminal Investigation Division Trust Fund -- Creation.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "State Insurance Department Criminal Investigation Division Trust Fund" to be used to defray the expenses of the Criminal Investigation Division in the discharge of its administrative and regulatory powers and duties as prescribed by law.

(b) No money is to be appropriated from this fund for any purpose except for the personal services and operating expenses, maintenance and operations, and support of and improvements to the division, and at the direction of the Insurance Commissioner, for the use, benefit, and support of the division.

(c) The fund established pursuant to this section shall be administered, disbursed, and invested under the direction of the commissioner and the Treasurer of State.

(d) All income derived through:

(1) Investment of the fund, including, but not limited to, interest and dividends, shall be credited as investment income to the fund; and

(2) Grants, refunds, gifts, or any other sources to the fund shall be credited as income to the fund and deposited therein.

(e) Further, all moneys deposited into the fund shall not be subject to any deduction, tax, levy, or any other type of assessment, except as may be provided by law.



§ 23-100-104 - Antifraud assessment.

(a) (1) (A) Each licensed insurer shall pay into the State Insurance Department Criminal Investigation Division Trust Fund a nonrefundable antifraud assessment as directed by the Insurance Commissioner for the reasonable and necessary expenses and operation of the Criminal Investigation Division of the State Insurance Department.

(B) As used in this section, "licensed insurer" includes a:

(i) Licensed stock and mutual insurance company;

(ii) Reinsurer;

(iii) Health maintenance organization;

(iv) Fraternal benefit society;

(v) Hospital and medical service corporation;

(vi) Stipulated premium insurer;

(vii) Farmers' mutual aid association; and

(viii) Prepaid legal insurer.

(2) This section does not apply to an approved but nonadmitted surplus lines insurer or to a registered risk retention group.

(b) (1) The antifraud assessment required by this section shall be paid annually on or before June 30 at the time and in the manner that the commissioner prescribes or at times alternate from June 30 annually that the commissioner prescribes.

(2) (A) By rule the commissioner may set the amount of the antifraud assessment.

(B) The antifraud assessment shall not exceed one thousand dollars ($1,000) per fiscal year.

(3) The antifraud assessment shall be in addition to the premium taxes and fees now required under existing law.

(c) This section shall apply notwithstanding the provisions of § 26-57-601 et seq., the State Insurance Department Trust Fund Act, § 23-61-701 et seq., and other provisions of Arkansas law.



§ 23-100-105 - Insurers' antifraud fees -- Deposit into State Insurance Department Criminal Investigation Division Trust Fund.

The Insurance Commissioner shall deposit all antifraud assessments and any penalties assessed under this chapter, as well as any other income received for purposes set out in § 23-100-103(a), into the State Insurance Department Criminal Investigation Division Trust Fund as special revenues.



§ 23-100-106 - Rules and regulations.

The Insurance Commissioner may promulgate reasonable rules and regulations deemed necessary for the administration of this chapter.



§ 23-100-107 - State Insurance Department Criminal Investigation Division Trust Fund -- Department vouchers and Auditor of State warrants.

(a) All antifraud assessments, penalties, and revenues provided in this chapter received as special revenues for the State Insurance Department Criminal Investigation Division Trust Fund and deposited therein shall be deemed for all purposes special revenues of the fund and of the State Insurance Department for the sole support, operation, and maintenance of the Criminal Investigation Division and when paid into the State Treasury by the Insurance Commissioner, shall be maintained by the State Treasury as the State Insurance Department Criminal Investigation Division Trust Fund, separate from all other funds, and available only for the payment of the expenses of the division pursuant to the appropriations therefor.

(b) Upon proper voucher from the commissioner, the Auditor of State shall issue his or her warrant on the Treasurer of State in payment of all salaries and other expenses incurred in the administration of this chapter.






Chapter 101 - Creditor-Placed Insurance

§ 23-101-101 - Purpose.

The purposes of this chapter are to:

(1) Promote the public welfare by regulating creditor-placed insurance;

(2) Create a legal framework within which creditor-placed insurance may be written in this state; and

(3) Minimize unfair competitive practices in the sale of creditor-placed insurance.



§ 23-101-102 - Scope.

(a) This chapter applies to an insurer or producer transacting creditor-placed insurance as defined in this subchapter.

(b) All creditor-placed insurance written in connection with credit transactions for personal, family, or household purposes is subject to the provisions of this chapter, except:

(1) Transactions involving extensions of credit primarily for business or commercial purposes;

(2) Insurance on collateralized real property;

(3) Insurance offered by the creditor and elected by the debtor at the debtor's option;

(4) Insurance for which no specific charge is made to the debtor or the debtor's account; or

(5) Blanket insurance, whether paid for by the debtor or the creditor.

(c) The Insurance Commissioner shall have authority to bring an administrative or judicial proceeding to enforce this chapter. No provisions of this chapter are intended to establish or extinguish a private right of action for a violation of any provision of this chapter.



§ 23-101-103 - Definitions.

As used in this chapter:

(1) "Actual cash value" means the cost of replacing damaged or destroyed property with comparable new property, minus depreciation and obsolescence;

(2) "Blanket insurance" means insurance that provides coverage on collateral as defined in a policy issued to a creditor, without specifically listing the collateral covered;

(3) "Collateral" means personal property that is pledged as security for the satisfaction of a debt;

(4) "Commissioner" means the Insurance Commissioner, his or her deputies, and employees;

(5) "Credit agreement" means the written document that sets forth the terms of the credit transaction and includes the security agreement;

(6) "Credit transaction" means a transaction by the terms of which the repayment of money loaned or credit commitment made, or payment of goods, services, or properties sold or leased, is to be made at a future date or dates;

(7) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of a lender, vendor, or lessor;

(8) (A) "Creditor-placed insurance" means insurance that is purchased unilaterally by the creditor, who is the named insured, subsequent to the date of the credit transaction, providing coverage against loss, expense, or damage to collateralized personal property as a result of fire, theft, collision, or other risks of loss that would either impair a creditor's interest or adversely affect the value of collateral covered by limited dual interest insurance.

(B) Creditor-placed insurance is purchased according to the terms of the credit agreement as a result of the debtor's failure to provide required physical damage insurance with the cost of the coverage being charged to the debtor.

(C) Creditor-placed insurance shall be either single interest insurance or limited dual interest insurance;

(9) "Debtor" means the borrower of money or a purchaser or lessee of goods, services, property, rights or privileges, for which payment is arranged through a credit transaction;

(10) "Insurance tracking" means monitoring evidence of insurance on collateralized credit transactions to determine whether insurance required by the credit agreement has lapsed and communicating with debtors concerning the status of insurance coverage;

(11) "Insurer" means an insurance company, association, or exchange authorized or approved to issue insurance policies regulated by this chapter in the State of Arkansas;

(12) "Lapse" means that the insurance coverage required by the credit agreement is not in force;

(13) (A) "Limited dual interest insurance" means insurance purchased by the creditor to insure its interest in the collateral securing the debtor's credit transaction.

(B) Limited dual interest insurance waives the three (3) conditions for loss payment under single interest insurance and extends coverage on the collateral, to the extent provided in § 23-101-110(a), in the possession of the debtor;

(14) "Loss ratio" means the ratio of incurred losses to earned premium;

(15) "Net debt" means the amount necessary to liquidate the remaining debt in a single lump-sum payment, excluding all unearned interest and other unearned charges;

(16) "Producer" means an insurance producer as defined in § 23-64-502; and

(17) "Single interest insurance" means insurance purchased by the creditor to insure its interest in the collateral securing a debtor's credit transaction. Three (3) conditions must be met for payment of loss under the policy:

(A) The debtor has defaulted in payment;

(B) The creditor has legally repossessed the collateral, unless collateral has been stolen from the debtor; and

(C) The creditor has suffered an impairment of interest.



§ 23-101-104 - Prohibited coverages.

(a) Creditor-placed insurance coverage shall not include:

(1) Coverage for the cost of repossession;

(2) Skip, confiscation, and conversion coverage;

(3) Coverage for payment of mechanics' or other liens that do not arise from a covered loss occurrence;

(4) Coverage that requires a debtor's insurance deductible to be less than two hundred fifty dollars ($250); or

(5) Coverage that is broader than the insurance coverages that meet the minimum insurance requirements of the credit agreement.

(b) Nothing in this section shall be deemed to prohibit the issuance of a separate policy or endorsement providing the coverages listed in subsection (a) of this section. However, no charge shall be passed along to the debtor for the coverages.



§ 23-101-105 - Term of insurance policy.

(a) Creditor-placed insurance shall become effective on the latest of the following dates:

(1) The date of the credit transaction;

(2) The date prior coverage, including prior creditor-placed insurance coverage, lapsed;

(3) One (1) year before the date on which the related insurance charge is made to the debtor's account; or

(4) A later date provided for in the agreement between the creditor and insurer.

(b) Creditor-placed insurance shall terminate on the earliest of the following dates:

(1) The date other acceptable insurance becomes effective, subject to the debtor's providing acceptable evidence of the other insurance to the creditor;

(2) The date the collateralized personal property is repossessed, unless the property is returned to the debtor within ten (10) days of the repossession;

(3) The date the collateralized personal property is determined by the insurer to be a total loss;

(4) The date the debt is completely extinguished; or

(5) An earlier date specified in the individual policy or certificate of insurance.

(c) An insurance charge shall not be made to a debtor for a term longer than the scheduled term of the creditor-placed insurance when it becomes effective, nor may an insurance charge be made to the debtor for creditor-placed insurance before the effective date of the insurance.

(d) If a charge is made to a debtor for creditor-placed insurance coverage that exceeds a term of one (1) year, the debtor shall be notified at least annually that the insurance will be canceled and a refund or credit of unearned charges made if evidence of acceptable insurance secured by the debtor is provided.



§ 23-101-106 - Calculation and payment of premiums.

(a) Premiums for creditor-placed insurance coverage may be calculated based on:

(1) An amount not exceeding the net debt even though the coverage may limit the insurer's liability to the net debt, actual cash value, or cost of repair; or

(2) Other premium calculation methods that more closely reflect the exposure of each item insured and approximate the premium calculation method of the coverage required by the credit agreement.

(b) (1) An insurer shall not write creditor-placed insurance for which the premium rate differs from that determined by the schedules of the insurer on file with the Insurance Commissioner.

(2) The premium or amount charged to the debtor for creditor-placed insurance shall not exceed the premiums charged by the insurer, computed at the time the charge to the debtor is determined.

(c) A method of billing insurance charges to the debtor on closed-end credit transactions that creates a balloon payment at the end of the credit transaction or extends the credit transaction's maturity date is prohibited unless specifically disclosed at the time of the origination of the credit agreement and specifically agreed to by the debtor.



§ 23-101-107 - Evidence of coverage.

(a) Creditor-placed insurance shall be set forth in an individual policy or certificate of insurance.

(b) A copy of the individual policy, certificate of insurance coverage, or other evidence of insurance coverage shall be mailed, first class mail, or delivered in person to the last known address of the debtor.



§ 23-101-108 - Filing, approval, and withdrawal of forms and rates.

(a) All policy forms and certificates of insurance to be delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the Insurance Commissioner.

(b) The commissioner shall within thirty (30) days after the filing of the policy forms and certificates of insurance disapprove a form that does not conform to this chapter or to other applicable provisions of the insurance statutes and regulations and shall within thirty (30) days of filing disapprove a schedule of premium rates pertaining to the form if it does not conform to the standard set forth in subsection (e) of this section.

(c) (1) If the commissioner disapproves a form or schedule of premium rates in accordance with subsection (b) of this section, the commissioner shall promptly notify the insurer in writing of the disapproval, and it shall be unlawful for the insurer to issue or use the form or schedule.

(2) (A) An insurer aggrieved by any order or decision of the commissioner made without a hearing, within thirty (30) days after notice to the insurer or organization, may make written request to the commissioner for a hearing thereon.

(B) The commissioner shall hear the party or parties within twenty (20) days after receipt of the request and shall give not less than ten (10) days' written notice of the time and place of the hearing.

(C) The hearing shall be concluded within fifteen (15) days from its commencement, except that the commissioner, for good cause shown and with notice to the interested parties, may grant additional time, not to exceed thirty (30) days. Within fifteen (15) days after the hearing, the commissioner shall affirm, reverse, or modify his or her previous action, specifying his or her reasons therefor.

(D) Pending the hearing and decision thereon, the commissioner may suspend or postpone the effective date of his or her previous action.

(d) Unless the commissioner disapproves the form or schedule of premium rates in accordance with subsections (b) and (c) of this section or gives written approval of the form or schedule within thirty (30) days after the filing, the form or schedule shall be deemed approved on the thirty-first day after the filing.

(e) (1) The schedules of premium rates shall not be excessive, inadequate, or unfairly discriminatory.

(2) In determining whether a schedule of premium rates is excessive, inadequate, or unfairly discriminatory, the commissioner shall take into account past and prospective loss experience, general and administrative expenses, loss settlement and adjustment expenses, and other acquisition costs including insurance tracking costs, reserves, taxes, licenses, fees and assessments, reasonable insurer profit, and other relevant data.

(3) Rates are not unfairly discriminatory because different premiums result for different policyholders, including group policyholders, with similar loss exposures but different expense factors or similar expense factors but different loss exposures, nor are rates unfairly discriminatory if they are averaged broadly among all persons insured in this state or all persons insured under a group insurance policy.

(f) (1) The commissioner may withdraw approval of an approved form or schedule of premium rates when the commissioner would be required to disapprove the form or schedule of premium rates if it were filed at the time of the withdrawal. The withdrawal shall be in writing and shall specify the reasons for withdrawal and the effective date of the withdrawal.

(2) Within thirty (30) days after receiving the written notification of the withdrawal, an insurer adversely affected by a withdrawal may request a hearing in the manner provided in subsection (c) of this section to determine whether the withdrawal should be annulled, modified, or confirmed.

(3) Unless the commissioner grants an extension in writing in the withdrawal or subsequently grants an extension, the withdrawal shall become effective, in the absence of a request for hearing, prospectively and not retroactively, on the ninety-first day following delivery of the notice of withdrawal and, if the request for hearing is filed, on the ninety-first day following delivery of written notice of the commissioner's determination.

(g) Forms and rates filed and approved in accordance with this section shall be deemed to be in compliance in all respects with the laws of this state.



§ 23-101-109 - Refund of unearned premiums.

(a) Within sixty (60) calendar days after the termination of creditor-placed insurance coverage and in accordance with the formulas approved by the Insurance Commissioner, an insurer shall refund any unearned premium or other identifiable charges.

(b) (1) Within sixty (60) calendar days after the termination date of creditor-placed insurance coverage, the insurer shall provide to the debtor a statement of refund disclosing the effective date, the termination date, the amount of premium being refunded, and the amount of premium charged for the coverage provided.

(2) No statement shall be required in the event that the policy terminates pursuant to § 23-101-105(b)(4).

(c) The entire amount of premiums, minimum premiums, and fees or charges of any kind shall be refunded if no coverage was provided.



§ 23-101-110 - Claims.

(a) In the event of a loss under the creditor-placed insurance policy, the insurer shall pay, at a minimum, the least of the following, the value of which shall be determined as of the date of loss:

(1) The cost to repair the collateral less any applicable deductible;

(2) The actual cash value of the collateral, less any applicable deductible;

(3) The net debt, less any applicable deductible. The method of calculation of net debt payable pursuant to this subdivision (a)(3) shall be identical to the method of calculation of net debt for payment of premiums pursuant to § 23-101-106(a); or

(4) If single interest insurance is provided, the amount by which the creditor's interest is impaired.

(b) The net debt or actual cash value amounts in subsection (a) of this section may be reduced by the value of salvage if the insurer does not take possession of the insured property.

(c) In the event of a loss, no subrogation shall run against the debtor from the insurer.

(d) Whenever a claim is made on a creditor-placed insurance policy, the insurer shall furnish to the claimant a written statement of the loss explaining the settlement amount and the method of settlement.

(e) (1) A creditor or insurer may not abandon salvage to a towing or storage facility in lieu of payment of storage fees without the consent of the facility and the claimant.

(2) (A) After the filing of a claim as provided in the policy or certificate of insurance, the insurer shall be responsible for the payment of towing and storage charges for a covered loss occurrence from the time storage is reported to the insurer or lender to the time the claim is paid.

(B) The insurer shall give written notice to the claimant when the claim is paid that the claimant may incur storage charges after the date the claim is paid.



§ 23-101-111 - Rights and obligations of the parties.

(a) In order for the creditor to place insurance on the collateral pledged by the debtor and pass the cost of the insurance on to the debtor:

(1) The creditor must have a security interest in the personal property;

(2) The credit agreement must require the debtor to maintain insurance on the collateral to protect the creditor's interest;

(3) The credit agreement must authorize the creditor to place the insurance if the debtor fails to provide evidence of the insurance; and

(4) These requirements must be clearly disclosed to the debtor at the inception of the credit transaction.

(b) (1) The debtor shall always have the right to provide required insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through an insurer authorized to transact insurance within this state.

(2) However, a creditor may establish maximum acceptable deductibles, insurer solidity standards, and other reasonable conditions with respect to the required insurance.



§ 23-101-112 - Remittance of premiums and payment of compensation.

(a) (1) The entire amount of the premium due from a creditor shall be remitted to the insurer or its producer in accordance with the insurer's requirements.

(2) No commissions may be paid to, or retained by, a person or entity not licensed and appointed in accordance with the Producer Licensing Model Act, § 23-64-501 et seq., nor to a depository institution or an affiliate of a depository institution unless appropriately licensed under § 23-64-101 et seq.

(3) For purposes of this section, "person" includes any individual, corporation, association, partnership, or other legal entity.

(b) The retention by the creditor of unearned premiums upon cancellation of the insurance without crediting to the debtor's account the amount of unearned insurance charges is prohibited.

(c) Unless allowed by § 23-64-513, rebates to the creditor of a portion of the premium charged to the debtor are prohibited as are other inducements provided to the creditor by an insurer or producer. The listing of the following activities as prohibited rebates or inducements is not intended to be restrictive, and the Insurance Commissioner may identify an activity as prohibited by rule, regulation, or order:

(1) Allowing insurers or producers to purchase certificates of deposit from the creditor or to maintain accounts with the creditor at less than the market interest rates and charges that the creditor applies to other customers for deposit accounts of similar amounts and duration;

(2) Paying a commission to a person, including a creditor, who is not appropriately licensed as a producer in this state; and

(3) Purchasing or offering to purchase certificates of deposit from, or maintaining or offering to maintain deposit accounts or investment accounts with, a creditor as part of a creditor-placed insurance solicitation.

(d) Prohibited rebates or inducements do not include the providing of insurance tracking and other services incidental to the creditor-placed insurance program.

(e) Nothing contained in this section shall prohibit or restrict an insurer or producer from maintaining a demand, premium deposit, or other account or accounts with a creditor for which the insurer or producer provides insurance if the accounts pay the market interest rate and charges that the creditor applies to other customers for deposit accounts of similar amounts and duration.



§ 23-101-113 - Disclosures to debtor.

(a) A creditor shall not impose charges, including premium costs and related interest and finance charges, on a debtor for creditor-placed insurance coverage unless adequate disclosure of the requirement to maintain insurance has been made to the debtor. Adequate disclosure is accomplished if the following occurs:

(1) The credit agreement sets forth the requirement that the debtor must maintain insurance on the collateral as provided for in § 23-101-111;

(2) The creditor makes reasonable efforts to notify the debtor of the requirement to maintain insurance and allows a reasonable time for compliance with this requirement;

(3) A final notice as required by this chapter is sent to the debtor; and

(4) If creditor-placed insurance coverage is issued, a copy of the policy or certificate is sent to the debtor as provided for in § 23-101-107.

(b) (1) After adequate disclosure of the request to maintain insurance has been made to the debtor as required by this section, a creditor may proceed to impose charges for creditor-placed insurance if the debtor fails to provide evidence of insurance.

(2) A creditor may impose charges no earlier than ten (10) calendar days after sending the final notice.

(c) Reasonable efforts to notify the debtor are accomplished if:

(1) The creditor mails a notice by first class mail to the debtor's last known address as contained in the creditor's records, stating that the creditor intends to charge the debtor for creditor-placed insurance coverage on the collateral if the debtor fails to provide evidence of the property insurance to the creditor;

(2) The creditor allows the debtor at least twenty (20) calendar days to respond to the notice and provide evidence of acceptable insurance coverage before sending a final notice; and

(3) (A) The creditor sends a final notice in compliance with this section by first class mail to the debtor's last known address as contained in the creditor's records at least ten (10) calendar days before the cost of insurance is charged to the debtor by the creditor.

(B) Proof of the mailing of the final notice shall be retained for at least three (3) years following the expiration or termination of the coverage or as otherwise required by law.

(d) The initial notice shall be in a form determined by the creditor to remind the debtor of the requirement to maintain insurance on the collateral. The final notice shall be as complete as the following notice, printed in not less than 12-point type, and modified when necessary to fit the nature of the credit transaction:

Click here to view form

(e) (1) All creditor-placed insurance shall be set forth in an individual policy or certificate of insurance.

(2) Not earlier than the sending of the final notice nor fifteen (15) days after a charge is made to the debtor for creditor-placed insurance coverage, the creditor shall cause a copy of the individual policy, certificate, or other evidence of insurance coverage evidencing the creditor-placed insurance coverage to be sent, first class mail, to the debtor's last known address.

(f) A creditor's compliance with or failure to comply with this chapter shall not be construed to require the creditor to purchase insurance coverage on the collateral, and the creditor shall not be liable to the debtor or a third party as a result of its failure to purchase the insurance.



§ 23-101-114 - Rules and regulations.

After notice and hearing, the Insurance Commissioner may promulgate reasonable rules and regulations to carry out and effectuate the provisions of this chapter.






Chapter 102 - Arkansas Earthquake Authority Act

§ 23-102-101 - Short title.

This chapter shall be known and may be cited as the "Arkansas Earthquake Authority Act".



§ 23-102-102 - Legislative findings and intent.

(a) The threat of or the actual occurrence of a major earthquake poses serious consequences for the State of Arkansas and its citizens. Of particular concern is the magnitude of damage to residential homeowner and farmowner dwellings and whether or not these structures are adequately insured.

(b) The market for residential earthquake insurance within the State of Arkansas is currently characterized by the following:

(1) Potential for unavailability of earthquake insurance coverage or inadequate coverage;

(2) Potential lack of capacity and desire of insurers to write residential earthquake coverage due to pressure from rating agencies;

(3) Low percentage of Arkansans with earthquake insurance;

(4) Lack of awareness on the part of residential homeowners and farmowners regarding the consequences of a major earthquake; and

(5) Lack of awareness on the part of residential homeowners and farmowners that earthquake is not a covered peril under a basic homeowner or farmowner policy unless affirmatively added by endorsement.

(c) The General Assembly declares there is a compelling state interest in maintaining a viable and orderly private sector market for residential earthquake insurance in this state. To the extent that private sector insurers are unable to maintain a viable and orderly market for residential earthquake insurance in this state, state actions to maintain such a viable and orderly market are appropriate.



§ 23-102-103 - Definitions.

As used in this chapter:

(1) "Authority" means the Arkansas Earthquake Authority;

(2) "Board" means the Board of the Arkansas Earthquake Authority;

(3) "Commissioner" means the Insurance Commissioner;

(4) "Event" means an earthquake and all subsequent earthquakes occurring within the following seventy-two-hour period;

(5) "Insurer" means all property insurers as defined in § 23-62-104 and includes farmers' mutual aid associations and all casualty insurers as defined in § 23-62-105;

(6) "Net direct written premium" is the gross amount of premiums received from policies of insurance issued in this state less return premiums and dividends paid or credited to policyholders. "Net direct written premium" does not include premiums for indemnity reinsurance accepted from other licensed insurers, and there shall be no deductions for premiums for indemnity reinsurance ceded to other insurers; and

(7) "Program" means the Market Assistance Program.



§ 23-102-104 - Establishment of Arkansas Earthquake Authority.

(a) There is created a nonprofit legal entity to be known as the "Arkansas Earthquake Authority". The authority shall operate subject to the supervision and control of the Board of the Arkansas Earthquake Authority. The authority is created as a political subdivision, instrumentality, and body politic of the State of Arkansas and, as such, is not a state agency.

(b) The authority shall be exempt from all state, county, and local taxes, including insurance premium taxes, the Arkansas Procurement Law, § 19-11-201 et seq., and the Arkansas Administrative Procedure Act, § 25-15-201 et seq., except to the extent defined in this chapter.



§ 23-102-105 - Board.

(a) The Arkansas Earthquake Authority shall operate subject to the supervision and control of the Board of the Arkansas Earthquake Authority. There shall be a board of seven (7) members to be appointed by the Insurance Commissioner, which shall meet at least annually to review and prescribe operating rules. The commissioner shall apportion the number of positions into three (3) classes which shall consist of the following members:

(1) Three (3) members shall be representatives of foreign insurance companies;

(2) Two (2) members shall be representatives of domestic insurance companies;

(3) One (1) member shall be a licensed insurance agent; and

(4) One (1) member shall be a consumer.

(b) The commissioner shall appoint members by class of one-year terms, two-year terms, and three-year terms. Thereafter, at each annual meeting, members appointed to succeed those whose terms expire shall be appointed to three-year terms.

(c) The board shall elect one (1) of its members as chair.

(d) Any vacancy in the board occurring for any reason other than the expiration of a term shall be filled for the unexpired term in the same manner as the original appointment.

(e) Members of the board may be reimbursed from moneys of the authority for actual and necessary expenses incurred by them to attend board meetings but shall not otherwise be compensated for their services.



§ 23-102-106 - Immunity and limitations on liability.

There is no liability on the part of and no cause of action of any nature may arise against any participating insurer, the Arkansas Earthquake Authority's agents or employees, the Board of the Arkansas Earthquake Authority, or the Insurance Commissioner or his or her representatives for any act or omission in the performance of their powers and duties under this chapter.



§ 23-102-107 - Plan of operation -- Suspension of operation -- Dissolution.

(a) (1) The Board of the Arkansas Earthquake Authority shall adopt a plan of operation pursuant to this chapter and shall submit to the Insurance Commissioner for approval the plan of operation, including the Arkansas Earthquake Authority's bylaws and operating rules and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the authority. The plan of operation shall become effective upon approval in writing by the commissioner.

(2) If the board fails to submit a suitable plan of operation within one hundred eighty (180) days after the appointment of the board or at any time thereafter fails to submit suitable amendments to the plan of operation, the commissioner shall adopt and promulgate such rules as are necessary or advisable to effectuate the provisions of this section. The rules shall continue in force until modified by the commissioner or superseded by a plan of operation submitted by the board and approved by the commissioner.

(b) The plan of operation shall:

(1) Establish procedures for operation of the authority;

(2) Create a fund under the management of the board to pay administrative costs, claims, and other expenses of the authority;

(3) Develop and implement a Market Assistance Program to assist insureds in procuring residential earthquake coverage in the voluntary market;

(4) Develop and implement a program to publicize the existence of the Market Assistance Program and the authority, the eligibility requirements, and procedures for enrollment, and to maintain public awareness of the Market Assistance Program and the authority;

(5) Establish procedures for the handling, accounting, and auditing of assets, moneys, and claims of the authority and the Executive Director of the Arkansas Earthquake Authority or the Plan Administrator of the Arkansas Earthquake Authority;

(6) Establish procedures for selecting either an executive director or a plan administrator in accordance with § 23-102-111;

(7) Establish procedures for issuance of policies;

(8) Establish procedures under which applicants and participants may have written grievances reviewed by a grievance committee appointed by the board. The grievances shall be reported to the board after completion of the review. The board shall retain all written complaints regarding the plan for at least three (3) years;

(9) Establish procedures to conduct necessary analyses at reasonable intervals to appropriately evaluate the Arkansas earthquake insurance market;

(10) Establish procedures and guidelines to prevent a company from transferring and causing to be transferred substantially all of its earthquake exposure to the authority unless the commissioner finds after notice and hearing that it is in the best interests of Arkansas citizens to allow such a practice; and

(11) Provide for other matters as may be necessary and proper for the execution of the board's powers, duties, and obligations under this chapter.

(c) If the board finds after investigation conducted pursuant to subdivision (b)(9) of this section that there is sufficient availability and competition in the marketplace, the board shall request that the commissioner hold a public hearing to determine if it is in the best interest of Arkansas citizens to suspend operation of or dissolve the Market Assistance Program or the authority. If after the hearing the commissioner determines that there is sufficient availability and competition in the voluntary earthquake market and it is in the best interest of Arkansas citizens, the commissioner may:

(1) Suspend operations of the Market Assistance Program or the authority;

(2) Suspend policy issuance by the authority or any other operational component of the Market Assistance Program or the authority; or

(3) Dissolve the Market Assistance Program or the authority.



§ 23-102-108 - Powers.

(a) The Board of the Arkansas Earthquake Authority shall have the general powers and authority granted under the laws of the State of Arkansas and in addition thereto, the specific authority to:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this chapter;

(2) Assess insurers pursuant to § 23-102-112 regarding funding of the Arkansas Earthquake Authority;

(3) Set an appropriate policyholder surcharge for insurers entering the residential homeowner, farmowner, fire and allied lines, and earthquake markets after an event. This surcharge shall be remitted to the Arkansas Earthquake Authority based on these insurers' not having paid the post-event assessments contained in § 23-102-112. The board shall determine the period of time during which this surcharge shall be applicable;

(4) Sue or be sued, including taking any legal actions necessary or proper;

(5) Take such legal action as necessary, including, but not limited to:

(A) Avoiding the payment of improper claims against the Arkansas Earthquake Authority or the coverage provided by or through the Arkansas Earthquake Authority;

(B) Recovering any amounts erroneously or improperly paid by the Arkansas Earthquake Authority;

(C) Recovering any amounts paid by the Arkansas Earthquake Authority as a result of mistake of fact or law;

(D) Recovering other amounts due the Arkansas Earthquake Authority; or

(E) Coordinating legal action with the Insurance Commissioner to enforce the provisions of this chapter;

(6) Establish and modify from time to time as appropriate the rates, rate schedules, expense allowances, agent fees, deductibles, and any other actuarial function appropriate to the operation of the Arkansas Earthquake Authority;

(7) Issue policies of residential earthquake insurance or reinsurance in accordance with the requirements of this chapter. All policy forms shall be subject to the approval of the commissioner;

(8) Authorize the Executive Director of the Arkansas Earthquake Authority or the Plan Administrator of the Arkansas Earthquake Authority to prepare and distribute instruction and application forms to agents and to the general public;

(9) (A) Borrow money and issue or contract with another state authority, including the Arkansas Development Finance Authority, to be issued on its behalf negotiable evidences of debt, including bonds payable from and secured by a pledge of the Arkansas Earthquake Authority of all or any part of the revenues of the Arkansas Earthquake Authority to finance the activities authorized by this chapter and sell those bonds at public or private sale in the form and on those terms and conditions as approved by the board.

(B) Proceeds of bonds and the revenues pledged to secure or pay bonds shall be cash funds and shall not be deposited in the State Treasury.

(C) (i) Bonds shall be special obligations of the Arkansas Earthquake Authority, secured solely by and payable from the revenues of the Arkansas Earthquake Authority. The funds, credit, property, or taxing power of the state or political subdivisions of the state shall not be pledged for the payment of such bonds.

(ii) In the discretion of the board and subject to approval by the commissioner, the Arkansas Development Finance Authority shall be authorized and empowered to issue negotiable evidences of debt on behalf of the Arkansas Earthquake Authority for the purposes of providing financing as set forth in subdivision (a)(9) of this section and for all other purposes consistent with and in furtherance of this chapter.

(D) The term of the bonds may not exceed thirty (30) years. In addition, bonds may be issued for the purpose of refunding any bonds issued under this chapter.

(E) Bonds issued by the Arkansas Earthquake Authority are:

(i) Legal investments for all trust funds, the funds of all insurance companies, banks, trust companies, executors, administrators, trustees, and other fiduciaries; and

(ii) Securities that may legally be deposited with and received by any state or municipal officer or agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law, including deposits to secure public funds.

(F) The state pledges to and agrees with the holders of bonds that the state will not limit, alter, or restrict the rights vested in the Arkansas Earthquake Authority to fulfill each pledge of revenues and any other terms of any agreement made with or for the benefit of the holders of bonds or in any way impair the rights or remedies of the holders of the bonds.

(G) Bonds issued by the Arkansas Earthquake Authority and the interest thereon shall at all times be exempt from all state, county, and municipal taxes. This exemption shall include income, inheritance, and estate taxes;

(10) Pledge, assign, and grant a security interest in any of the assessments authorized by this chapter or other assets of the Arkansas Earthquake Authority in order to secure any notes, bonds, or other evidences of indebtedness of the Arkansas Earthquake Authority;

(11) Enter into one (1) or more credit facilities, including, but not limited to, lines of credit, permitting the Arkansas Earthquake Authority to draw amounts as approved by the board, with payment, interest rate, indemnity, compensation, security, default, remedy, and other terms and conditions as approved by the board. All drawings under these credit facilities shall be available to finance the activities authorized by this chapter; and

(12) Purchase reinsurance, hedge, securitize, or otherwise mitigate the risks insured or reinsured by the Arkansas Earthquake Authority by entering into such commitments and undertakings and exercising such powers as may be appropriate to accomplish the financings contemplated in this section and thereby carry out the purposes of this chapter.

(b) In addition to the other powers granted by the Arkansas Insurance Code, the commissioner, after notice and hearing in accordance with the provisions of the Arkansas Insurance Code, may impose a monetary penalty upon any insurer or suspend or revoke the certificate of authority to transact insurance in the State of Arkansas of any insurer who fails to pay an assessment or otherwise file any report or furnish information required to be filed with the board pursuant to the board's direction that the board believes to be necessary in order for the board to perform its duties under this chapter.



§ 23-102-109 - Market Assistance Program.

(a) The Board of the Arkansas Earthquake Authority shall develop and implement a Market Assistance Program to assist insureds in procuring residential earthquake coverage in the voluntary market. This shall be accomplished by providing those seeking residential earthquake coverage with a list of insurers participating in the program.

(b) Insurers may participate in the program only after approval by the board. The board shall establish criteria which must be met by each program applicant for approval, including, but not limited to, the following minimum requirements:

(1) All applicants for earthquake coverage which have underlying homeowner, farmowner, or dwelling fire insurance coverage, or meet other criteria as determined by the board and approved by the Insurance Commissioner, shall be accepted;

(2) Residential earthquake coverage must be offered as monoline coverage;

(3) The insurer-applicant is in sound financial condition; and

(4) The insurer-applicant has retained or contracted with appropriate skilled personnel to service insureds.

(c) By rule and regulation, the commissioner may restructure the program criteria set forth in subsection (b) of this section or any other component of the program if the commissioner finds that the program is not substantially accomplishing its objective of assisting residential insureds in procuring earthquake coverage in the voluntary market and that the restructuring will be in the best interests of Arkansas citizens.

(d) Program insurers shall give ninety (90) days' notice in writing to the board and the commissioner of their withdrawal from the program.

(e) Notwithstanding any provision in § 23-64-514 regarding agent appointments, all licensed property and casualty agents shall be authorized to access and place coverage through a program insurer.



§ 23-102-110 - Coverages accessible through Arkansas Earthquake Authority.

(a) As long as the Market Assistance Program has at least one (1) approved insurer, no residential earthquake coverage shall be issued by the Arkansas Earthquake Authority, except as provided in subsection (b) of this section.

(b) If there are no approved insurers in the program or if after notice and hearing, the Board of the Arkansas Earthquake Authority or the Insurance Commissioner finds that the program rates substantially exceed rates that could be offered by the authority, and the board or commissioner finds after a hearing that it is in the best interests of Arkansas citizens to issue coverage directly through the authority, and with the concurrence of the House Committee on Insurance and Commerce and the Senate Committee on Insurance and Commerce, if the General Assembly is in session, or the concurrence of the House Interim Committee on Insurance and Commerce and the Senate Interim Committee on Insurance and Commerce, if the General Assembly is not in session, the board shall proceed to offer coverage through the authority to potential insureds.



§ 23-102-111 - Administration of Arkansas Earthquake Authority.

(a) The Board of the Arkansas Earthquake Authority may either appoint an Executive Director of the Arkansas Earthquake Authority or may select a Plan Administrator of the Arkansas Earthquake Authority. If an executive director is chosen, he or she shall hire all staff necessary to enable him or her to discharge the duties imposed under this chapter and as may be authorized by law. If a plan administrator is chosen, the board may utilize a competitive bidding process to evaluate applicants and bids submitted under this section, based upon criteria established by the board which shall include, but not be limited to, the following:

(1) An estimate of total charges for administering the plan;

(2) The financial condition and stability of the plan administrator; and

(3) The technical expertise and qualifications of personnel.

(b) The plan administrator shall serve for a period of three (3) years subject to removal for cause and subject to the terms, conditions, and limitations of the contract between the board and the plan administrator. The board may advertise for and accept bids to serve as the plan administrator for the succeeding three-year periods.

(c) The executive director or plan administrator shall perform functions related to the plan as may be assigned to it including:

(1) Determination of eligibility for coverage under the Market Assistance Program or the Arkansas Earthquake Authority;

(2) Payment and processing of claims;

(3) Establishment of a premium billing procedure for collection of premiums. Billings shall be made on a periodic basis as determined by the board;

(4) Other necessary functions to assure timely payment of benefits to covered persons under the plan, including:

(A) Making available information relating to the proper manner of submitting a claim for benefits under the plan and distributing forms upon which submissions shall be made; and

(B) Evaluating the eligibility of each claim for payment under the plan; and

(5) Conduct necessary analyses at reasonable intervals to appropriately evaluate the Arkansas earthquake insurance market and take action necessary to accomplish the purposes of this chapter.

(d) The executive director or plan administrator shall submit regular reports to the board regarding the operation of the plan. Frequency, content, and form of the report shall be determined by the board.

(e) The executive director or plan administrator shall pay claim expenses from the premium payments or other income received from or on behalf of plan participants and allocated by the board for claim expenses. If the total amount available at any time to the authority is insufficient to make all necessary claims payments, the moneys available shall be prorated, and the unpaid portion shall be paid as soon thereafter as moneys become available.

(f) The executive director or plan administrator shall be governed by the requirements of this chapter.

(g) The plan administrator shall be compensated as provided in the contract between the board and the plan administrator.



§ 23-102-112 - Funding.

(a) Rates. (1) The Arkansas Earthquake Authority shall establish rates for plan coverage. These rates and rating schedules may be adjusted for appropriate factors such as geographical variation in claim costs, retrofitting, and other mitigation efforts and shall take into consideration appropriate factors in accordance with established actuarial and underwriting practices.

(2) The rates charged by the authority shall not compete with voluntary market rates so that the authority functions as a residual market mechanism to provide insurance when insurance cannot be procured in the voluntary market. Rates and schedules shall be submitted to the Insurance Commissioner for approval prior to use.

(b) Initial Assessment. Initial operating capital shall be contributed based on the following:

(1) All authorized insurers reporting one million dollars ($1,000,000) or more in premium on their most recent annual statement shall pay a maximum initial assessment of up to one thousand dollars ($1,000) plus twenty-five thousandths of one percent (.025%) of their net direct written premium in the State of Arkansas as reported in their most recent annual statement. This assessment may be collected in incremental amounts or as one (1) single assessment; and

(2) All authorized insurers reporting less than one million dollars ($1,000,000) in premium on their most recent annual statement shall pay a maximum initial assessment of up to five hundred dollars ($500), plus twenty-five thousandths of one percent (.025%) of their net direct written premium in the State of Arkansas as reported in their most recent annual statement. This assessment may be collected in incremental amounts or as one (1) single assessment.

(c) Administrative Assessments. (1) (A) Insurers shall contribute additional assessments as may be reasonable and necessary to meet the authority's annual projected administrative expenses.

(B) For the purposes of this section, administrative expenses shall include all reasonable and necessary operating expenses incurred or to be incurred by the authority and may be up to, but not exceeding, an aggregate total of one million dollars ($1,000,000) for all authorized insurers identified in subdivision (c)(2) of this section.

(2) (A) These assessments shall be made as the actual need for additional administrative funds arises to ensure that the authority incurs no deficit spending.

(B) Assessments shall be apportioned by the Board of the Arkansas Earthquake Authority among authorized insurers writing homeowner, farmowner, fire and allied lines, excluding commercial policies and crop hail, in proportion to the ratio that the total net direct written premium collected in the State of Arkansas by the insurer on its homeowner, farmowner, fire and allied lines during the preceding calendar year bears to the total net direct written premium collected by all insurers on their homeowner, farmowner, fire and allied lines in the State of Arkansas for the preceding calendar year.

(C) Each insurer's assessment shall be determined by the board based on annual statements and other reports deemed necessary by the board and filed by the insurer with the board or the commissioner.

(3) (A) An insurer may petition the commissioner for an abatement or deferment of all or part of an assessment imposed by the authority.

(B) The commissioner may abate or defer, in whole or in part, such an assessment if, in the opinion of the commissioner, payment of the assessment would cause the insurer to be deemed in hazardous financial condition, as defined in § 23-68-102.

(C) (i) In the event an assessment against an insurer is abated or deferred in whole or in part, the amount by which such an assessment is abated or deferred shall be assessed against the other insurers in a manner consistent with the basis for assessments set forth in subsection (a) of this section.

(ii) The insurer receiving such an abatement or deferment shall remain liable to the plan for the deficiency for four (4) years.

(4) Insurers determined to be insolvent insurers by a court of competent jurisdiction shall be exempt from assessment from and after the date of that determination and until the commissioner determines that the insurer is no longer an insolvent insurer.

(5) (A) (i) All assessments shall be due and payable upon receipt and shall be delinquent if not paid within thirty (30) days of the receipt of the notice by the insurer.

(ii) Failure to timely pay the assessment will automatically subject the insurer to a ten percent (10%) penalty, which will be due and payable within the next thirty-day period.

(B) The board and the commissioner shall have the authority to enforce the collection of the assessment and penalty in accordance with the provisions of this chapter and the Arkansas Insurance Code.

(C) The board may waive the penalty authorized by this subsection if it determines that compelling circumstances exist which justify such a waiver.

(d) Post-event Assessments. (1) If loss from an event occurs, the authority, in addition to any assessments in subsections (a) and (b) of this section, shall assess all authorized insurers writing homeowner, farmowner, fire and allied lines, excluding commercial policies and crop hail, as may be necessary to produce the additional funds needed to make payment of all covered claims and expenses of the authority.

(2) Assessments during a calendar year may be made up to but not in excess of five percent (5%) of each insurer's net direct homeowner, farmowner, fire and allied lines, excluding commercial policies and crop hail, written premium in the State of Arkansas for the preceding calendar year.

(3) Insurers shall recover the post-event assessment through a surcharge on homeowner, farmowner, fire and allied lines policyholder, excluding crop hail policyholders, equal to the percentage identified by the board for the insurers' post-event assessment. This surcharge shall be exempt from insurance premium taxes.

(4) Pursuant to § 23-102-108, the board shall establish surcharge policies and guidelines for insurers entering the residential homeowner, farmowner, fire and allied lines and earthquake markets, excluding commercial policies and crop hail, after an event to ensure a fair and competitive market.

(5) If the maximum assessment in any calendar year does not provide an amount sufficient for payment of covered claims, the moneys available shall be prorated with the unpaid portion being paid as soon thereafter as moneys become available, with assessments being made in the next and successive calendar years. However, in no event shall the total assessment exceed two hundred fifty million dollars ($250,000,000) in the aggregate, regardless of the frequency or severity of earthquake losses at any and all times subsequent to the creation of the authority.

(6) The authority may exempt or defer, in whole or in part, the assessment of any insurer if the assessment would cause the insurer to be deemed in hazardous financial condition, as defined in § 23-68-102.

(7) Insurers determined to be insolvent insurers by a court of competent jurisdiction shall be exempt from assessment from and after the date of that determination and until the commissioner determines that the insurer is no longer an insolvent insurer.

(8) It shall be the duty of each insurer to pay the amount of its assessment to the authority within thirty (30) days after it gives notice of the assessment.

(e) Failure to Pay Assessments. (1) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact business in this state of any insurer who fails to pay an assessment when due.

(2) As an alternative, the commissioner may levy a fine on any insurer which fails to pay an assessment when due. The fine shall not exceed one thousand dollars ($1,000) per day and shall be payable to the authority for use in its operations.

(3) In addition, assessments may be collected by the authority through suits brought for that purpose. Venue for suits shall lie in Pulaski County, Arkansas, and the authority shall not be required to give an appeal bond in any cause arising hereunder.

(4) Any insurer whose certificate of authority to do business in this state is cancelled or surrendered shall be liable for any unpaid assessments made prior to the date of the cancellation or surrender.



§ 23-102-113 - Policy standards.

(a) The Arkansas Earthquake Authority shall offer a residential earthquake policy with dwelling coverage in amounts up to one hundred thousand dollars ($100,000).

(b) Coverage for personal property and additional living expenses shall be provided as determined by the Board of the Arkansas Earthquake Authority in the plan of operation.

(c) The applicable deductible for this coverage shall be determined by the board in the plan of operation.



§ 23-102-114 - Notice and declination.

(a) Existing Policyholders. (1) (A) Insurers writing homeowner, farmowner, fire and allied lines, excluding commercial policies and crop hail, shall notify policyholders who do not maintain residential earthquake insurance or who maintain residential earthquake insurance at amounts less than one hundred percent (100%) of the insured value of the dwelling, of their potential eligibility for residential earthquake insurance through the Market Assistance Program or the Arkansas Earthquake Authority.

(B) The notice shall be on a form adopted by the Board of the Arkansas Earthquake Authority and approved by the Insurance Commissioner, and insurers shall verify to the board compliance with this provision.

(C) The notice shall be provided at such intervals and frequency to be determined by the board, but notice shall be given at a minimum of three (3) different times over a four-year interval.

(2) This notice from insurers shall not be deemed to provide earthquake coverage to existing policyholders who do not maintain a policy of residential earthquake insurance, nor shall the notice be deemed to increase the amounts of earthquake insurance for those policyholders who maintain coverage at less than one hundred percent (100%) of the insured value of the dwelling.

(b) New Policyholders. Insurers writing homeowner, farmowner, fire and allied lines, excluding commercial policies and crop hail, shall advise new applicants for these types of coverage of the availability of residential earthquake insurance through the program or the authority, if coverage is unavailable from the insurer. If an applicant chooses not to purchase residential earthquake coverage through an insurer, including program participants or the authority, the applicant shall reject this coverage in writing on the application or any addendum thereto. Insurers shall maintain the application containing the rejection as part of their files.



§ 23-102-115 - Appeal.

Any applicant for a policy, any persons insured under the Market Assistance Program or the Arkansas Earthquake Authority, and any agency or insurer affected by the program or authority may appeal to the Insurance Commissioner any ruling or decision of the Board of the Arkansas Earthquake Authority, and the commissioner may consider the appeal under a de novo standard of review.



§ 23-102-116 - Rules and regulations.

The Insurance Commissioner is authorized to promulgate such reasonable rules and regulations as are necessary to carry out the provisions of this chapter.



§ 23-102-117 - Federal or multistate catastrophic funds.

In the event a federal or multistate catastrophic insurance or reinsurance program intended to serve purposes similar to the purposes of the Market Assistance Program or the Arkansas Earthquake Authority is created, the Board of the Arkansas Earthquake Authority shall promptly take appropriate actions to coordinate with the federal or multistate program to the extent consistent with this chapter and if such actions are in the best interest of Arkansas citizens. The board shall also make recommendations to the General Assembly for coordination with the federal or multistate program or for termination of the program or the authority, if it is in the best interest of Arkansas citizens, or take such other actions as the board finds appropriate.



§ 23-102-118 - Exemption from Arkansas Property and Casualty Insurance Guaranty Act.

Notwithstanding any other provision of law to the contrary, neither the Arkansas Earthquake Authority nor its policyholders shall be subject to the provisions of or be eligible for the benefits provided by the Arkansas Property and Casualty Insurance Guaranty Act, § 23-90-101 et seq.



§ 23-102-119 - Termination of Arkansas Earthquake Authority.

Upon termination of the Arkansas Earthquake Authority by the General Assembly or the Insurance Commissioner, its remaining funds shall be transferred to the State Insurance Department Trust Fund unless otherwise directed by the General Assembly.






Chapter 103 - Title Insurance

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Arkansas Title Insurance Agents' Licensing Board



Subchapter 3 - -- Licensing Requirements



Subchapter 4 - -- Arkansas Title Insurance Act

§ 23-103-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Title Insurance Act".



§ 23-103-402 - Definitions.

As used in this subchapter:

(1) "Closing" means the collection and disbursement of funds and title insurance premiums out of escrow in connection with a transaction involving either personal or real property, including the transfer of title or creation of a lien on the title;

(2) "Closing agent" means a person that facilitates a closing;

(3) "Depositor" means the person providing funds or documents for delivery to a depository in connection with a transaction involving real property;

(4) "Depository" means a title insurer, title insurance agency, closing agent, or qualified financial institution receiving a deposit of funds or documents;

(5) "Escrow" means the act or process of providing closing services or services pursuant to an escrow agreement;

(6) "Escrow account" means the demand deposit account maintained by a title insurer or title insurance agency at a qualified financial institution into which the title insurer or title insurance agency deposits and disburses funds collected from any person that is or will be a party to a transaction involving real property;

(7) "Person" means an individual or any partnership, association, cooperative, corporation, firm, trust, limited liability company, or other legal entity;

(8) "Qualified financial institution" means a bank, credit union, or savings and loan association regulated, supervised, or examined by federal or state authorities having regulatory authority over banks and trust companies;

(9) "Risks" means the danger or hazards of a loss by encumbrance, a defective or invalid title, or adverse claim to title covered under a title insurance policy;

(10) "Title insurance agency" means a person that has an agency contract under § 23-103-407 with a title insurer;

(11) (A) "Title insurance agent" means an individual affiliated with a title insurance agency who is authorized on behalf of a title insurer to issue a title insurance report or title insurance policy and is:

(i) A resident of the State of Arkansas licensed under § 23-64-101 et seq.; or

(ii) A nonresident individual licensed under § 23-64-101 et seq. and employed by a resident licensee.

(B) "Title insurance agent" does not include:

(i) An individual employed by a title insurance agency that does not sell or negotiate title insurance but who performs marketing duties under the supervision of a title insurance agent;

(ii) An individual employed by a title insurance agency that is a closing agent and does not solicit, sell, or negotiate title insurance; or

(iii) A closing agent that provides closing services but does not otherwise engage in title insurance business in the State of Arkansas;

(12) (A) "Title insurance business" means:

(i) Issuing or offering to issue as an insurer a title insurance policy or closing protection letter;

(ii) Transacting or proposing to transact any of the following activities when conducted or performed in contemplation of or in conjunction with the issuance of a title insurance report or policy:

(a) Guaranteeing, warranting, or otherwise insuring the status of title, liens, encumbrances, or other matters of record;

(b) Executing title insurance policies;

(c) Effecting contracts of reinsurance;

(d) Underwriting titles; or

(e) Collecting, disbursing, or receiving title insurance premiums, unless incidental to serving as a closing agent; or

(iii) Doing or proposing to do any business substantially equivalent to the matters described in this subdivision (12) in a manner designed to evade this subchapter.

(B) "Title insurance business" does not include:

(i) A closing or escrow; or

(ii) The activities of a closing agent or other party performing a closing or escrow;

(13) "Title insurance policy" means a contract, including any coverage, enhancements to coverage, or endorsements, insuring or indemnifying owners of or other persons lawfully interested in personal or real property against loss or damage arising from any of the following conditions existing on, before, or subsequent to the policy date and not specifically excepted or excluded:

(A) Defects in or liens or encumbrances on the insured title;

(B) Unmarketability of the insured title;

(C) Invalidity or unenforceability of liens or encumbrances on the insured title of the personal or real property;

(D) Title being vested other than as stated in the policy;

(E) Lack of a legal right of access to the land that is part of the insured title in a policy relating to real property;

(F) Lack of priority of the lien of any insured mortgage over any statutory lien for services, labor, or materials as specifically described in the policy;

(G) Invalidity or unenforceability of any assignment of an insured mortgage subject to certain conditions; or

(H) The priority of any lien or encumbrance over the lien of an insured mortgage;

(14) (A) "Title insurance premium" means the funds paid to the title insurer and to an appointed title insurance agency as consideration for the amount of liability assumed by a title insurer under a title insurance policy, including all amounts retained by the title insurance agency pursuant to the title insurance agency's contract with the title insurer.

(B) "Title insurance premium" does not include charges for the performance of services related or incidental to title insurance or closings that are disclosed to the person charged, including without limitation:

(i) Title search, abstracting, or title examination fees;

(ii) Title opinion fees;

(iii) Document preparation fees;

(iv) Escrow or closing fees;

(v) Notary fees;

(vi) Attorney's fees;

(vii) Fees incurred to cure defects in title;

(viii) Tax report or tax certification fees;

(ix) Title report fees;

(x) Processing fees;

(xi) Courier fees; and

(xii) Fees incident to the issuance of a title insurance report or policy;

(15) "Title insurance report" means a preliminary report, commitment, or binder issued before the issuance of a title insurance policy containing the requirements, terms, conditions, exceptions, and any other matters incorporated by reference under which a title insurer is willing to issue a title insurance policy;

(16) "Title insurer" means a company authorized under the laws of this state to transact title insurance business; and

(17) "Underwrite" means the acceptance or rejection of risk on behalf of the title insurer.



§ 23-103-403 - Requirement for license.

(a) (1) Except as provided in subdivision (a)(1) of this section and § 23-103-404, only an appointed title insurance agency licensed under § 23-64-101 et seq. shall issue title insurance policies, reports, or otherwise transact title insurance business.

(2) An appointed title insurance agency licensed under § 23-64-101 et seq. shall not issue closing protection or issue as an insurer a title insurance policy.

(b) All title insurance policies and reports covering an insurable interest in title to real property located in this state shall be signed by a title insurance agent:

(1) Properly appointed by a title insurer;

(2) Affiliated with a title insurance agency; and

(3) Licensed in this state under this subchapter.



§ 23-103-404 - Authorized activities of title insurers.

(a) Subject to the exceptions and restrictions contained in this subchapter, a title insurer may:

(1) Transact only title insurance business;

(2) Reinsure title insurance policies; and

(3) Unless prohibited by the Insurance Commissioner, perform or cause to be performed ancillary activities whether or not in contemplation of or in conjunction with the issuance of a title insurance report or policy including:

(A) Underwriting title to and furnishing related information about personal property or real property; and

(B) Procuring and furnishing information about relevant personal property.

(b) Only a title insurer may issue closing protection or issue as an insurer a title insurance policy.



§ 23-103-405 - Title insurers -- Limitation of authority -- Powers.

(a) (1) An insurer that transacts any class, type, or kind of insurance other than title insurance is not eligible for the issuance or renewal of a license to transact title insurance business in this state.

(2) Title insurance shall not be transacted, underwritten, or issued by any insurer transacting or licensed to transact any other class, type, or kind of business.

(b) A title insurer shall not engage in the business of guaranteeing payment of the principal or the interest on bonds or mortgages.

(c) Notwithstanding subsection (a) of this section:

(1) If the closing services are provided in Arkansas, the closing agent shall give notice of availability of closing protection to all parties to a transaction in which it is contemplated that title insurance may be issued;

(2) Upon written request by a party to a closing with a licensed title insurance agency with which the title insurer has an agency contract or closing agent with which the title insurer is in privity of contract, the title insurer shall issue a closing protection letter to the requesting party;

(3) (A) Except as provided in subdivision (c)(3)(C) of this section, upon written request by a party to a closing conducted by a person that is not a licensed title insurance agency, the title insurer at its discretion may issue closing protection to the requesting party if the title insurer and the closing agent are in privity of contract.

(B) The contract shall:

(i) Affirmatively state that the title insurer will indemnify third parties for the actions of the closing agent to the extent provided in the closing protection letter; and

(ii) Require the closing agent to make its books and records available to the title insurer for each transaction in which a closing protection letter is issued by the title insurer on behalf of the closing agent except to the extent the books and records are privileged under the attorney-client privilege or otherwise.

(C) The contract requirements contained in subdivisions (c)(3)(A) and (B) of this section do not apply if the closing is conducted outside the State of Arkansas and the closing agent is licensed or otherwise authorized to conduct a closing in the state where the closing is conducted;

(4) The closing protection shall conform to the terms of coverage and form of instrument as may be filed with the Insurance Commissioner and shall indemnify a person solely against loss of closing funds because of the following acts of a closing agent, title insurer's named employee, or title insurance agency:

(A) Theft or misappropriation of closing funds; or

(B) Failure to comply with written instructions from the proposed insured when agreed to by the closing agent, employee, or title insurance agency as it relates to the status of the title to the interest in land or to the validity, enforceability, and priority of the lien of a mortgage or deed of trust on the interest in land;

(5) The form and amount charged by a title insurer for closing protection coverage shall be filed with the commissioner at least twenty (20) days before the first use of closing protection coverage in the market;

(6) Except as provided in this section, a title insurer shall not provide any other coverage that purports to indemnify against improper acts or omissions of a person with regard to escrow or closing services;

(7) A title insurer shall not issue a closing protection letter unless the title insurer contemplates issuing a title insurance policy to a party to the transaction; and

(8) Issuing closing protection is not a violation of § 23-103-404.



§ 23-103-406 - Title insurance agents -- Examination of records.

The Insurance Commissioner or title insurer during normal business hours may examine, audit, and inspect any and all books, records, files, and escrow and operating accounts related to title insurance reports and policies maintained by a title insurance agency, its successor in interest, transferee, or receiver under this subchapter.



§ 23-103-407 - Agency contracts.

(a) (1) A person acting in the capacity of a title insurance agency shall not place business with a title insurer, and a title insurer shall not accept business from a title insurance agency unless a written contract exists between the title insurer and title insurance agency.

(2) The written contract shall establish the responsibilities of the title insurer and title insurance agency and specify the division of the responsibilities if both share responsibility for a particular function.

(3) The written contract shall also contain:

(A) The types of risks that may be undertaken;

(B) The maximum authority or limits of liability;

(C) The territorial limitations;

(D) All terms of compensation for the title insurance agency;

(E) Policies and funds remittance;

(F) Termination provisions;

(G) (i) The date by which all funds and policies due under the contract shall be accounted for to the title insurer.

(ii) The date shall be no later than sixty (60) days after:

(a) Issuance of the policy;

(b) The satisfaction of all requirements and conditions of any report; or

(c) The time specified in the contract if less than sixty (60) days; and

(H) The time in which the title insurance agency has to report and forward to the title insurer all claims filed in writing with the title insurance agency by policyholders or other claimants.

(b) The contract shall not be assigned in whole or in part by the title insurance agency unless as part of a sale of a title insurance agency or its assets and approved in writing by the title insurer.

(c) (1) The title insurer may terminate the contract upon written notice to the title insurance agency under any of the following circumstances:

(A) Fraud, insolvency, appointment of a receiver or conservator, bankruptcy, cancellation of the title insurance agency's license or permit to do business, or the commencement of legal proceedings by the state of the domicile of the title insurance agency, which if successful would lead to the cancellation of the title insurance agency's permit or license to do business;

(B) Material breach of any provision of the contract between the title insurer and the title insurance agency; or

(C) In accordance with any other termination provision of the contract.

(2) Upon the effective date as set forth in the notice of termination from a title insurer unless otherwise agreed to in writing by the title insurer, the title insurance agency shall immediately discontinue all title insurance business on behalf of that title insurer.

(3) This subsection does not relieve the title insurance agency or the title insurer of any other contractual obligation.



§ 23-103-408 - Minimum search requirements.

(a) A title insurance report or policy shall not be issued unless the title insurance agency or title insurance agent has caused to be made a search of the title from the evidence prepared from a title plant or files of the county where the property is located or from the records of the clerk or the ex officio recorder of land records of the county that maintains records relating to real estate and any interest in the county.

(b) The search shall include a review of all matters affecting the title to the property or interest to be insured for a continuous period of not less than the immediately preceding thirty (30) years.

(c) A title insurance policy shall not be issued until the title insurer or title insurance agent has caused to be made a determination of insurability of title in accordance with the title insurer's underwriting practices.



§ 23-103-409 - Title insurance agent -- Restrictions.

A title insurance agent shall not:

(1) Bind reinsurance on behalf of the title insurer;

(2) Permit any of its directors, officers, controlling shareholders, or employees to serve on the title insurer's board of directors if the title insurance agent wrote five percent (5%) or more of the direct premiums of the title insurer written in the previous calendar year as shown on the title insurer's most recent annual statement filed with the Insurance Commissioner, unless the title insurer and the title insurance agent are under common control or ownership;

(3) Jointly employ an individual who is employed with the title insurer unless the title insurer and the title insurance agent are under common control or ownership; or

(4) Issue a title insurance report or policy insuring the interest of an insured in real property in this state unless the title insurance agent is licensed under this subchapter and the title insurance report or policy is signed by a title insurance agent licensed under this subchapter.



§ 23-103-410 - Title insurance inventory maintenance.

(a) The title insurer and the title insurance agency shall each maintain an inventory of all numbered policy forms or policy numbers assigned to the title insurance agency by the title insurer.

(b) If title insurance policies are generated electronically by the title insurer, the title insurer shall maintain the inventory of policy numbers assigned to the title insurance agency.



§ 23-103-411 - Title insurer -- Audit.

(a) (1) At least one (1) time each year, a title insurer shall conduct an on-site audit of the escrow and closing practices related to the issuance of title insurance policies, escrow accounts, security arrangements, files, underwriting and claims practices, and policy inventory of the title insurance agencies that the title insurer has authorized to issue title insurance reports or policies on its behalf.

(2) If the title insurance agency fails to maintain separate escrow or trust accounts for each title insurer it represents, the title insurer shall verify that the funds related to closings in which the title insurer's policies are issued are reasonably ascertainable from the books of account and records of the title insurance agency.

(b) (1) The Insurance Commissioner may promulgate rules setting forth the standards of audit and the form of audit required.

(2) The commissioner may also require the title insurer to provide a copy of its audit reports to the commissioner.

(3) Any audits shall remain confidential unless introduced as evidence at a hearing or court proceeding involving the title insurance agency or agent.



§ 23-103-412 - Title insurer -- Restrictions.

A title insurer shall not:

(1) Appoint any director, officer, controlling shareholder, or employee of a title insurance agency to serve on the title insurer's board of directors if the title insurance agency wrote five percent (5%) or more of the direct premiums of the title insurer written during the previous calendar year as shown on the title insurer's most recent annual statement on file with the Insurance Commissioner, unless the title insurer and the title insurance agency are under common control or ownership; or

(2) Jointly employ an individual who is employed with the title insurance agency unless the title insurer and the title insurance agency are under common control or ownership.



§ 23-103-413 - Policyholder rights and disclosure.

(a) (1) When a title insurance report includes an offer to issue an owner's title insurance policy covering the resale of owner-occupied residential property, the title insurance report shall be furnished to the purchaser or mortgagor or to the representative of the purchaser-mortgagor as soon as reasonably possible before closing.

(2) The title insurance report furnished to the purchaser-mortgagor shall incorporate the following statement on the first page in bold type:

"Please read the exceptions and the terms shown or referred to herein carefully. The exceptions are meant to provide you with notice of matters that are not covered under the terms of the title insurance policy and should be carefully considered.

This report is a written representation as to the condition of title for purposes of providing title insurance and lists all liens, defects, and encumbrances filed of record within the last thirty (30) years that have not been released of record or that are not statutorily expired.

No title insurance agent or any other person other than a licensed Arkansas attorney may provide legal advice concerning the status of title to the property described in the title commitment."

(b) (1) When an owner's title insurance policy has not been requested, a title insurer or a title insurance agency issuing a title insurance policy to a lender in conjunction with a mortgage loan involving real property made simultaneously with the purchase of all or part of the real property securing the loan shall give written notice on a form prescribed or approved by the Insurance Commissioner to the purchaser-mortgagor at the closing.

(2) The notice required by subdivision (b)(1) of this section shall explain:

(A) That a title insurance policy for the lender involving real property is issued for the protection of the mortgage lender and that the policy does not provide title insurance protection to the purchaser-mortgagor as the owner of the real property being purchased;

(B) The coverage that a title insurance policy relating to real property insures and that risks exist for the purchaser-mortgagor of real property that could be insured through the purchase of an owner's title policy involving real property; and

(C) That the purchaser-mortgagor may obtain an owner's title insurance policy at a specified premium.

(3) A copy of the notice signed by the purchaser-mortgagor shall be retained in the closing file for at least five (5) years after the effective date of the lender's title insurance policy.



§ 23-103-414 - Record retention requirements.

(a) The title insurer and the title insurance agency shall maintain sufficient records of their affairs, including evidence of underwriting title, determination of insurability, and records of their escrow operations and escrow accounts.

(b) The Insurance Commissioner may prescribe the specific records and documents to be kept and the length of time for which the records shall be maintained.



§ 23-103-415 - Rules promulgated by Insurance Commissioner.

The Insurance Commissioner shall issue rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to implement this subchapter.



§ 23-103-416 - Penalties -- Liabilities.

(a) If the Insurance Commissioner determines that a title insurer, title insurance agency, title insurance agent, or any other person has violated this subchapter or any rule or order promulgated under this subchapter, the commissioner may order:

(1) (A) Payment of a monetary penalty not to exceed one thousand dollars ($1,000) for each act or violation and not to exceed an aggregate penalty of ten thousand dollars ($10,000) unless the title insurer, title insurance agency, title insurance agent, or other person knew or reasonably should have known that the title insurer, title insurance agency, title insurance agent, or other person was in violation of this subchapter.

(B) If the title insurer, title insurance agency, title insurance agent, or other person knew or reasonably should have known that the title insurer, title insurance agency, title insurance agent, or other person was in violation of this subchapter, the penalty shall not exceed five thousand dollars ($5,000) for each act or violation and not exceed an aggregate penalty of fifty thousand dollars ($50,000) in any six-month period; or

(2) Suspension or revocation of the title insurer's, title insurance agency's, title insurance agent's, or other person's license if the title insurer, title insurance agency, title insurance agent, or other person knew or reasonably should have known that the title insurer, title insurance agency, title insurance agent, or other person was in violation of this subchapter.

(b) If an order of rehabilitation or liquidation of the title insurer or of conservation of assets of the title insurer has been entered and the receiver appointed under the order determines that the title insurance agency or title insurance agent or any other person has not complied with this subchapter or any rule or order promulgated under this subchapter and the title insurer suffered any resulting loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the title insurer and its policyholders and creditors.

(c) This section does not affect the right of the commissioner to impose any other penalties provided under § 23-64-101 et seq.



§ 23-103-417 - Access to public records.

(a) A title insurance agent, a title insurance agency, and a person affiliated with a title insurance agency shall:

(1) Have free access to the instruments of record affecting real property filed in any city, county, or state office; and

(2) Be permitted to:

(A) Occupy reasonable space, use equipment, and make memoranda, notations, and copies of instruments of record during the business hours of the city, county, or state office; and

(B) Compile, post, copy, and maintain books, records, and indices.

(b) (1) A title insurance agent, a title insurance agency, and a person affiliated with a title insurance agency has the right of access to any instrument filed of record in a city, county, or state office no later than the close of business of the first business day following the day the instrument was filed.

(2) A fee shall not be charged for providing access to the instrument.

(c) As used in this section, "access" means possession of an instrument sufficient to mechanically reproduce the instrument in the office where the instrument is filed.

(d) (1) A person entitled to access under this section that is denied access may petition immediately to a circuit court of competent jurisdiction.

(2) Upon written complaint of a person or an interested party denied a right provided by this section, the circuit court having jurisdiction shall hear the complaint within seven (7) days of the date the complaint is filed.

(3) (A) In an action or appeal of an action to enforce the rights granted by this section, the court shall assess against a losing party reasonable attorney's fees and other litigation expenses reasonably incurred by a party that has substantially prevailed unless the court finds that the position of the losing party was substantially justified or that other circumstances make an award of attorney's fees and other litigation expenses unjust.

(B) Expenses shall not be assessed against the State of Arkansas or any of its agencies or departments.

(C) If at trial a defendant has substantially prevailed in the action, the court may assess attorney's fees and litigation expenses against a plaintiff only upon a finding that the action was initiated primarily for frivolous or dilatory purposes.









Chapter 104-109 - [Reserved.]

[Reserved]






Subtitle 4 - Miscellaneous Regulated Industries

Chapter 110 - Arkansas Horse Racing Law

Subchapter 1 - -- General Provisions

§ 23-110-101 - Title.

This chapter shall be referred to and may be cited as the "Arkansas Horse Racing Law".



§ 23-110-102 - Inconsistent statutes inapplicable.

Section 5-66-116 and all other acts and parts of acts inconsistent with any of the provisions of this chapter are expressly declared not to apply to any person, partnership, group, association, trust, or corporation engaged or participating in racing, or making or contributing to the pari-mutuel or certificate method of wagering, in manner and form as provided for by this chapter, at any race meeting held or conducted by any franchise holder having a license for the holding or conducting of race meetings as provided by this chapter.



§ 23-110-103 - Construction.

Nothing contained in this chapter shall in any way be construed to apply to any other method or manner of racing except the racing of horses as provided in this chapter.



§ 23-110-104 - Disposition of license fees, fines, etc.

(a) All permits or license fees, excise or privilege taxes, penalties, fines, costs, and other amounts received by the Arkansas Racing Commission under the provisions of this chapter shall be general revenues and shall be deposited in the State Treasury to the credit of the State Apportionment Fund.

(b) The Treasurer of State shall allocate and transfer the general revenues referred to in subsection (a) of this section to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.



§ 23-110-105 - Racing passes.

(a) The Director of the Department of Finance and Administration shall set a maximum number of racing passes to be printed and issued annually, and it shall not be less than the number printed in 1990.

(b) (1) Racing passes provided to and accepted by members of the General Assembly and constitutional officers are to be distributed by them to:

(A) Their constituents, in order to provide a statewide distribution of the racing passes; and

(B) Persons residing outside the State of Arkansas, in order to promote tourism and advance the economic interests of the state.

(2) The passes provided to the members of the General Assembly and constitutional officers are not for their personal use but are for redistribution as provided in this section and therefore do not constitute gifts or compensation to members of the General Assembly and constitutional officers for the purposes of any law of this state.

(c) This section does not prohibit members of the General Assembly and constitutional officers from redistributing racing passes to other members of the General Assembly or other state constitutional officers.






Subchapter 2 - -- Arkansas Racing Commission

§ 23-110-201 - Arkansas Racing Commission -- Creation -- Members.

(a) A commission consisting of five (5) members, to be known as the "Arkansas Racing Commission", is created and established.

(b) The members of the commission shall be appointed by the Governor for terms of five (5) years. The term of office shall commence on January 15 and shall end on January 14 of the fifth year following the year in which that regular term commenced.

(c) Any vacancies arising in the membership of the commission for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by appointment by the Governor, to be thereafter effective until the expiration of the regular term.

(d) (1) Each congressional district shall be represented on the commission.

(2) Each member of the commission shall have been a resident of Arkansas for not less than ten (10) years next preceding the date of his or her appointment and shall be a qualified voter at the time of his or her appointment.

(3) No person who is officially connected with, employed by, financially interested in, or related to, within the third degree of consanguinity or affinity, any officer or stockholder of an applicant for, or any officer or stockholder of a holder of, a franchise applied for or issued under or pursuant to the provisions of this chapter shall be eligible to serve as a member of the commission.

(e) The Governor shall have the right to remove any member of the commission for cause.

(f) Before entering upon his or her duties, each member of the commission shall take, subscribe, and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of the State of Arkansas and to faithfully perform the duties of the office upon which he or she is about to enter.

(g) Members of the commission shall not receive compensation for their services, but, within the limitations of appropriations made available by the General Assembly, each member may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 23-110-202 - Officers.

(a) The Governor shall from time to time select from the membership of the Arkansas Racing Commission a chair and a vice chair.

(b) (1) The Director of the Department of Finance and Administration shall be ex officio secretary of the commission unless the Governor shall designate another person from the Revenue Division of the Department of Finance and Administration to serve in that capacity, but the Secretary of the Arkansas Racing Commission shall not be a member of the commission nor shall he or she have a vote on matters coming before it.

(2) The secretary shall be the commission's executive officer and shall administer the provisions of this chapter and the rules, regulations, and orders established under this chapter.

(3) By resolution duly adopted, the commission may delegate to the secretary any of the powers or duties vested in or imposed upon the commission by this chapter, and the delegated powers and duties may be exercised by the secretary in the name of the commission.

(4) The secretary shall be custodian of all property held in the name of the commission and shall be the ex officio disbursing agent of all funds available for its use.

(5) The secretary shall furnish bond to the state, with a corporate surety thereon, in the penal sum of twenty-five thousand dollars ($25,000), conditioned that he or she will faithfully perform his or her duties of office and properly account for all funds received and disbursed by him or her as secretary.

(6) Within such limitations as may be provided by appropriations therefor, the secretary may employ such assistants and other personnel as are, in his or her opinion, necessary to properly administer the provisions of this chapter.



§ 23-110-203 - Proceedings.

(a) (1) All meetings of the Arkansas Racing Commission shall be public, and it shall keep a complete record of its transactions, findings, and determinations.

(2) The rules may provide for regular meetings and may provide for special meetings at the call of the Chair of the Arkansas Racing Commission or of the Vice Chair of the Arkansas Racing Commission if the vice chair becomes for any reason the acting chair, either at his or her own instance or upon the written request of at least three (3) members.

(3) Meetings shall be held at such place as in each instance may suit the commission's convenience.

(b) (1) A quorum for the transaction of business shall consist of not fewer than three (3) members present at any regular or special meeting, and the affirmative vote of that number shall be necessary for the disposition of any business.

(2) Voting by proxy is prohibited.



§ 23-110-204 - Powers and duties.

(a) Subject to the limitations and conditions as provided in this chapter or other applicable law, the Arkansas Racing Commission shall have sole jurisdiction over the business and the sport of horse racing in this state where the racing is permitted for any stake, purse, or reward, and, in exercising its jurisdiction, but without necessarily being limited to the following enumeration, it shall be the function, power, and duty of the commission to:

(1) Grant franchises to conduct horse races;

(2) Approve dates for each racing meet and issue permits therefor;

(3) Issue licenses to horse owners, horse trainers, jockeys, and jockey agents;

(4) Establish by rule the license fees, not to exceed one hundred fifty dollars ($150) per applicant, for horse owners, horse trainers, jockeys, and jockey agents;

(5) Collect and deposit into the State Treasury all fees for franchises and licenses for all taxes, other imposts, and all other moneys due the State of Arkansas in relation to horse racing;

(6) Hear and determine all matters properly coming before the commission and grant rehearings thereon; and

(7) Take such other action, not inconsistent with law, as it may deem necessary or desirable to supervise and regulate, and to effectively control in the public interest, horse racing in the State of Arkansas.

(b) The commission shall have full, complete, and sole power and authority to promulgate rules and orders and prescribe conditions under which horse racing shall be conducted by a franchise holder, but the power and authority so granted shall be exercised by the commission in a reasonable manner, and the holder of any franchise, or any taxpayer, shall have redress to the Pulaski County Circuit Court for any wrong committed by the commission in the exercise of the power and authority granted in this chapter.

(c) (1) The commission shall have no right or power to determine who shall be officers or employees of any franchise holder.

(2) (A) However, the commission may by rule require that all officers, employees, or agents of the franchise holder who are in charge of, or whose duties relate directly to, the running of races and the handling of any funds which may be wagered on any race are to be approved by the commission.

(B) The commission may compel the discharge of any official, employee, or agent of the franchise holder who fails or refuses to comply with the rules, regulations, or orders of the commission, or who, in the opinion of the commission, is guilty of fraud or dishonesty.

(d) For the purpose of regulating its own procedure and carrying out its functions, powers, and duties, the commission shall have the authority from time to time to make, amend, and enforce all necessary or desirable rules not inconsistent with law.

(e) (1) (A) An applicant shall be fingerprinted to determine an applicant's suitability to be issued a license as a horse owner, horse trainer, jockey, or jockey agent.

(B) The fingerprints shall be forwarded by the Arkansas Racing Commission to the Department of Arkansas State Police for statewide criminal and noncriminal background checks.

(C) After completion of the statewide criminal and noncriminal background check, the fingerprints shall be forwarded by the Department of Arkansas State Police to the Federal Bureau of Investigation for a national criminal history record check.

(2) The applicant shall sign a release that authorizes the:

(A) Department of Arkansas State Police to forward the applicant's fingerprint card to the Federal Bureau of Investigation for a national criminal history record check; and

(B) Release of the results of the statewide criminal and noncriminal background check and the national criminal history record check to the Arkansas Racing Commission.

(3) (A) Any information received by the commission from the statewide criminal and noncriminal background check and the national criminal history record check of the applicant shall be kept confidential and may be used by the commission only for the purpose of determining the applicant's suitability to be licensed by the commission.

(B) The commission may disclose any information under subdivision (e)(3)(A) of this section to the applicant or the applicant's duly authorized representative.

(4) No statewide criminal and noncriminal background check or national criminal history record check shall be required of an applicant for certain classes of licenses that have been exempted from investigation by rules promulgated by the commission.

(5) The commission shall promulgate rules to implement this subsection.



§ 23-110-205 - Hearings.

(a) (1) In the event any franchise holder or person is aggrieved by any action of the Arkansas Racing Commission, he or she shall be entitled to a hearing by the commission.

(2) (A) The hearing shall be held at such place in the State of Arkansas and at such time as the commission may designate.

(B) Notice shall be served on the parties affected by mailing to those parties by registered United States mail the notice of the time and place that the hearing will be held.

(3) In conducting the hearing, the commission shall not be bound by technical rules of evidence.

(4) (A) Any of the parties affected by the hearing may be represented by counsel and shall have the right to introduce evidence.

(B) In its discretion, the commission may likewise be represented by counsel at the hearing, and the counsel shall participate in the conduct of the hearing for and on behalf of the commission.

(b) (1) (A) For purposes of conducting the hearing, the commission shall have the power to administer oaths, issue subpoenas, and compel the attendance and testimony of witnesses.

(B) Any person who has been served with a subpoena to appear and testify issued by the commission in the course of an inquiry or hearing conducted under the provisions of this chapter and who refuses or neglects to appear or testify relative to the hearing as commanded in the subpoena shall be guilty of a violation and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(2) In connection with any hearing, the commission or the aggrieved may cause the deposition of witnesses within or without the state to be taken in the manner prescribed by existing statutes for the taking of depositions in this state.

(c) All hearings shall be held before at least three (3) members of the commission, and the concurrence of at least three (3) members of the commission shall be necessary for any finding or order.

(d) (1) At the conclusion of the hearing, the commission shall make its findings to be the basis for the action taken by the commission.

(2) The findings and order shall be subject to review in the Pulaski County Circuit Court, from which an appeal may be taken to the Supreme Court.






Subchapter 3 - -- Franchises Generally

§ 23-110-301 - Horse racing permitted -- Limitations.

(a) (1) Horse racing may be conducted in all political subdivisions of the State of Arkansas, in addition to the City of Hot Springs, Garland County, Arkansas, where horse racing has been made lawful by Arkansas Constitution, Amendment 46, but only by the holder of a franchise granted by the Arkansas Racing Commission.

(2) The commission may grant a franchise only to a corporation organized under the laws of this state.

(b) (1) Franchises may not be granted by the commission to individuals, partnerships, associations, trusts, or to any others except corporations as provided in this section.

(2) However, in the event that the limitations contained in subdivision (b)(1) of this section are declared unconstitutional, then the commission may grant franchises to individuals, partnerships, associations, trusts, and corporations.

(c) Wherever the word "corporation" shall appear in this chapter, it shall be deemed to include the enumeration in subdivision (b)(2) of this section in the event of any declaration of unconstitutionality.

(d) The commission may not grant more than one (1) franchise for conducting horse racing meets in a single county.

(e) No franchise or temporary franchise shall be granted whenever the cost of the plant proposed to be constructed, including lands, buildings, facilities, and equipment, shall be less than three million dollars ($3,000,000).



§ 23-110-302 - Application -- Issuance of temporary franchise -- Hearing and appeal.

(a) Any corporation desiring a franchise to conduct horse racing in any county in which a current franchise for horse racing is not held by another shall file its application therefor with the Arkansas Racing Commission and deposit with the commission the sum of five thousand dollars ($5,000) to cover the expenses of publishing legal notices and to pay a pro rata part of the costs of the general election, as provided in this chapter.

(b) The application shall set forth:

(1) The name of the corporation and the address of its principal office;

(2) The names and addresses of all of the corporation's officers, directors, and stockholders;

(3) The name and address of the corporation's agent for service of process;

(4) The corporation's latest financial statements;

(5) The estimated amount of funds which the corporation proposes to spend for the acquisition of a site, the construction thereon of buildings and facilities, and the purchase of equipment for conducting racing meets;

(6) Copies of architectural plans and specifications for the buildings and facilities; and

(7) Such other information and requirements as the commission shall determine asbeing necessary to enable it to pass upon the application.

(c) (1) (A) Immediately upon the filing of each application, the commission shall:

(i) Investigate the personal background and financial responsibility of the officers, directors, and principal stockholders of the corporation;

(ii) Examine the plans and specifications of the buildings and facilities proposed to be constructed; and

(iii) Take into consideration such other facts and conditions as it shall find necessary or desirable in the premises.

(B) Within ninety (90) days after the date of the filing of any application, the commission shall grant, or refuse to grant, a temporary franchise to the corporation.

(2) However, in all instances the commission shall give the applicant and all others who shall have filed written requests to be heard on the question not less than ten (10) days' notice of the date it proposes to formally consider the application, and all interested parties shall have the right to appear before the commission and be heard. The commission shall make a record of its proceeding at each hearing.

(d) (1) Should the commission refuse to grant a temporary franchise, it shall set forth in writing its reasons for the refusal. A copy of the writing shall immediately be sent to the applicant by registered United States mail to the address named in the application.

(2) Within sixty (60) days after the date of any refusal, the applicant may file with the commission amendments to the application for the purpose of overcoming any of the objections on which the commission based its refusal to grant a temporary franchise. Within thirty (30) days after receipt of any amendments, the commission shall either confirm its original refusal, or it may grant a temporary franchise.

(3) Either within twenty (20) days following the date of original refusal or within twenty (20) days following the date of refusal after the filing of any amendments, the applicant may appeal to the Pulaski County Circuit Court. The appeal shall be tried de novo on the record of the hearing before the commission.

(4) An appeal may be taken by the commission or by the applicant from the circuit court to the Arkansas Supreme Court, which shall likewise be tried de novo.

(5) The mandate of the court shall be filed with the commission.

(e) (1) Should the commission grant a temporary franchise on its own motion or based upon the decision of the court, then the fact of the grant shall be certified by the commission to the Secretary of State, and the five thousand dollars ($5,000) deposited with it under the provisions of subsection (a) of this section shall be paid over to the Secretary of State by the commission.

(2) Should a temporary franchise not be granted under this section, the funds deposited with the commission under subsection (a) of this section shall be refunded to the corporation by the commission.



§ 23-110-303 - Approval of electors required.

The Arkansas Racing Commission shall not be authorized to grant, nor shall it grant, a franchise to any corporation to conduct horse racing in any county in this state unless the commission has been authorized to grant the franchise as expressed by the approval of a majority of the qualified electors of the state voting on the proposition at the regular statewide biennial general election, as set forth in this chapter.



§ 23-110-304 - Election.

(a) (1) After receipt of the certification provided for in § 23-110-302(e), the Secretary of State shall cause to be published by one (1) insertion in a newspaper of general circulation published in each county of this state, not less than thirty (30) days nor more than sixty (60) days before the next general election, a notice reading substantially as follows:

Click here to view form

(2) If there is no such newspaper published in any county, the notice may be published in any newspaper having a general circulation in the county.

(b) Within the time prescribed by law for the certification of other questions to be submitted to a vote of the people at a general election, the Secretary of State shall duly certify to the county boards of election commissioners of the several counties of the state the question as set forth in the notice provided for in subsection (a) of this section.

(c) The county board of election commissioners of each county shall cause to be printed on the general election ballot the following:

Click here to view form

(d) (1) The county boards of election commissioners shall canvass the vote and, as in the instance of other statewide measures voted on by the people, certify the results to the Secretary of State who shall forthwith tabulate all returns so received by him or her and, by published notice in a newspaper having a statewide circulation, proclaim the result of the election setting out in the proclamation the total vote for and against the question submitted as provided in subsection (c) of this section.

(2) The result of the election as so proclaimed shall be conclusive unless attacked in the courts within thirty (30) days after the date of publication of the proclamation, and all contests in relation thereto shall be under the general election laws of this state.

(3) The Secretary of State shall file a certified copy of the proclamation with the Arkansas Racing Commission, and the commission shall immediately notify the corporation of the result of the election.

(4) If a majority of the qualified electors of the state voting on the question vote against authorizing the commission to grant the franchise to conduct horse racing in the county, the temporary franchise held by the corporation shall, ipso facto, be null and void as of the final date on which a contest of the results of the election may be commenced, or, in the event of contest, upon the date of final determination of the issue.

(e) By use of the moneys deposited with the Secretary of State under the provisions of § 23-110-302(e), the Secretary of State shall first pay the cost of publication of legal notices required under this section. Any funds which remain from the deposit shall be paid over in equal amounts to the treasurers of the several counties of the state for credit to the general fund.



§ 23-110-305 - Construction of racing plant -- Issuance of permanent franchise.

(a) (1) (A) If a majority of the qualified electors of the state voting on the question vote for authorizing the Arkansas Racing Commission to grant a franchise to conduct horse racing in the county, the corporation holding a temporary franchise shall, within ninety (90) days following the date of receipt of notification thereof from the commission as provided in § 23-110-304(d), acquire a site and commence the construction of buildings and facilities which it proposes to use in conducting horse racing meets.

(B) Failure of the corporation to acquire a site and commence construction within the ninety-day period shall constitute a forfeit of the temporary franchise.

(C) The commission shall cancel the temporary franchise of any holder of such a franchise, and the cancellation shall constitute a forfeit thereof by the corporation if the:

(i) Holder of a temporary franchise acquires a site and commences construction within the ninety-day period but fails to complete construction and be open for business within one (1) year next following the end of the ninety-day period;

(ii) Construction by the holder of a temporary franchise is not in substantial compliance with the plans and specifications theretofore filed with, and approved by, the commission; or

(iii) Aggregate total of costs of acquisition of a site, construction of buildings and facilities, and purchase of equipment by the holder of a temporary franchise is less than three million dollars ($3,000,000).

(2) However, nothing contained in this section shall be so construed as to prohibit mutual agreement on the part of the commission and the corporation to making such changes in the plans and specifications for construction as may be deemed necessary or desirable, but no changes may be agreed to which will have the effect of reducing the total aggregate cost of plant and equipment below three million dollars ($3,000,000).

(b) (1) Upon completion of any plant, within the time, in the manner, and at the minimum cost as provided in subsection (a) of this section and upon the payment of a franchise fee in the amount of twenty-five thousand dollars ($25,000) to the commission by the holder of the temporary franchise, the commission shall issue its franchise in exchange for the temporary franchise held by the corporation. The corporation may then proceed to conduct horse racing meets in accordance with the provisions of this chapter or other applicable law.

(2) The franchise shall thereafter be effective in the hands of the corporation unless and until terminated by operation of law, or sooner if terminated by the commission based upon the corporation's failure to comply with applicable horse racing laws or by the voluntary forfeiture of the franchise by the franchise holder.



§ 23-110-306 - Subsequent referendum elections.

(a) After the elapse of not less than two (2) years next following the date of any election conducted pursuant to § 23-110-304, upon petitions filed with it containing the signatures of qualified electors of the county of not less than fifteen percent (15%) of the total number voting in the election for county clerk of the county at the next preceding general election, together with a sum of money estimated by the county board of election commissioners as sufficient to pay all expenses of the election, the board shall call a special election in accordance with § 7-11-201 et seq. on the proposition of continuing horse racing in the county.

(b) (1) The proposition printed on the ballot shall be "FOR Horse Racing" and "AGAINST Horse Racing".

(2) By published notice, the board shall proclaim the results of the election and shall also certify the results to the commission.

(3) All contests in relation to the results of the election shall be commenced within twenty (20) days next following the date of publication of notice as given pursuant to this subsection.

(c) If a majority of the qualified electors of the county voting on the question shall disapprove the continuance of horse racing, the franchise held by the corporation shall, ipso facto, be null and void as of the final date on which a contest of the results of the election may be commenced or, in the event of contest, upon the date of final determination of the issue.



§ 23-110-307 - Franchise granted prior to July 1, 1957.

(a) Any franchise granted prior to July 1, 1957, to conduct horse racing in this state is validated, and the action of the authority granting the franchise is ratified and confirmed.

(b) Whether or not the franchise has been granted for a definite period of time, the holder of such a franchise shall, upon the payment of an additional franchise fee in the amount of ten thousand dollars ($10,000) and the surrender of the franchise now held by it, be granted by the Arkansas Racing Commission a franchise for horse racing in the county covered by the surrendered franchise. This franchise shall continue in effect so long as the holder thereof shall comply with all applicable laws of this state relating to horse racing or until the rights thereunder shall terminate by operation of law making horse racing unlawful in the area covered by the franchise or until the forfeit of the franchise by the holder thereof.



§ 23-110-308 - Employees.

(a) (1) Each franchise holder under this chapter shall require each of its employees to complete a written application for employment. Among other things, the application shall state:

(A) Whether the applicant is a registered voter in Arkansas; and

(B) If the applicant is a registered voter in Arkansas, the date on which the applicant became a registered voter in Arkansas.

(2) Each application shall be signed by the applicant. If the information contained in the application is false, then the applicant shall be guilty of a misdemeanor and upon conviction shall be fined in an amount of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(b) (1) At least eighty percent (80%) of the employees of each franchise holder under this chapter shall be registered voters in Arkansas, excluding employees in the franchise holder's pari-mutuel department and the following professional racing officials:

(A) Stewards;

(B) Judges;

(C) Racing secretary;

(D) Starter;

(E) Clerk of scales;

(F) Paddock judge;

(G) Patrol judges; and

(H) Identifier.

(2) At least sixty percent (60%) of the employees in the franchise holder's pari-mutuel department shall be registered voters in Arkansas.

(c) (1) The Arkansas Racing Commission is authorized to examine the applications of all employees of any franchise holder, and if the franchise holder is found by the commission to have fewer than the required number of employees who are registered voters in Arkansas, then the franchise holder shall be allowed forty-eight (48) hours, when so ordered by the commission, to make the necessary adjustments in its employees so as to be in compliance with this section.

(2) In the event the franchise holder fails or refuses to comply with a commission order, then it shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).






Subchapter 4 - -- Conduct of Meets

§ 23-110-401 - Accordance with license required.

(a) Any franchise holder or any person aiding or abetting in the holding or conducting of any horse racing meet at which horse racing shall be permitted for any stake, purse, or reward, except in accordance with a license duly issued as provided in this subchapter, shall be guilty of a Class A misdemeanor for each such offense.

(b) For the purposes of this subchapter, each day of racing in violation of the provisions of this chapter shall be considered as a separate and distinct offense.



§ 23-110-402 - Number of racing days -- Sunday racing -- Approval of programs.

(a) The total racing days during any calendar year shall not exceed sixty-eight (68).

(b) A franchise holder shall apply for a license to conduct each racing meet and shall specify in the application for a license the racing days desired, which need not be consecutive.

(c) (1) The franchise holder shall not apply for, and the Arkansas Racing Commission shall not approve, racing on Sundays unless the question of Sunday racing shall have been submitted to the electors of the city or town in which racing is conducted or, if racing is not conducted within the corporate limits of a city or town, to the electors of the county in which racing is conducted, at a special or any regular election and a majority of the electors voting on the question shall have approved Sunday racing at such election.

(2) The governing body of the city, town, or county, as the case may be, shall submit the question to the electors when requested by a franchise holder. The election shall be held and conducted under the general election laws of the state except as otherwise provided in this section.

(3) The ordinance shall set forth the ballot question as follows:

Click here to view form

(4) Notice of the election shall be given by the clerk of the city, town, or county involved by one (1) publication in a newspaper having general circulation within the city, town, or county involved not less than ten (10) days prior to the election. No other publication or posting of a notice by any other public official shall be required.

(5) The election shall be held no earlier than fifteen (15) days after the date of adoption of the ordinance in which the election is called by the legislative body.

(6) The mayor of the city or town or the county judge of the county, as the case may be, shall proclaim the results of the election by issuing a proclamation and publishing it one (1) time in a newspaper having general circulation within the city, town, or county involved. The results of the election as stated in the proclamation shall be conclusive unless suit is filed in the circuit court in the county within twenty (20) days after the date of the publication of the proclamation.

(7) If Sunday racing is approved, that approval shall continue in effect from year to year thereafter so long as racing at the location involved is authorized by Arkansas law.

(d) On application of the franchise holder, the commission may change the racing days in any license for a racing meet from those originally set forth in the license.

(e) (1) Prior to each racing meet, the franchise holder shall write and submit to the commission for approval the horse racing and wagering programs to be conducted at each racing meet which shall specify the conditions and provisions applicable to the requested racing and wagering programs, and the commission shall approve or disapprove, in whole or in part, the requested programs.

(2) If any portion of a submission is disapproved, the franchise holder may reapply prior to or at any time during the racing meet involved, but only those horse racing programs and wagering programs that are requested by the franchise holder and approved by the commission may be conducted at a racing meet.



§ 23-110-403 - Application for license to conduct meet -- Issuance.

(a) Before any franchise holder shall conduct a racing meet in the county in which it holds a franchise, it shall file with the Arkansas Racing Commission an application to hold the meet and shall file the bond required by this chapter.

(b) (1) Each application shall be filed with the commission at least ninety (90) days prior to the date upon which it is desired to begin the racing meet.

(2) The application shall specify the dates on which it is intended or desired to conduct or hold the meet and further information as the commission may prescribe.

(3) (A) With the application there shall be delivered to the commission a certified check or bank draft payable to the order of the commission for the full amount of the license fee for each day of the racing meet.

(B) (i) The license fee required to be paid by the franchise holder under the provisions of this section shall be computed at the rate of five hundred dollars ($500) per day.

(ii) The aggregate amount of the fee shall be based upon the total number of days which it is proposed that racing will be conducted at such a meet.

(C) The license fee imposed pursuant to this subdivision (b)(3) shall be in lieu of all other license or occupation fees or taxes which otherwise would be due by the franchise holder to the State of Arkansas or to any of its political subdivisions.

(c) Whenever mutually agreeable to the commission and the franchise holder, the commission may allot racing dates other than those requested in the application.

(d) Immediately following the allotting of any racing dates and the issuance of a license to hold a racing meet, the commission shall notify the franchise holder of the dates allotted. This notice shall be in writing and sent by registered United States mail to the franchise holder, and each notice and license shall be mailed by the commission at least sixty (60) days before the date fixed for the beginning of the racing meet.

(e) (1) Each license shall specify:

(A) The name of the franchise holder;

(B) The dates on which the racing meet shall be held or conducted;

(C) The location of the place, track, or enclosure at which such racing meet is to be conducted; and

(D) The amount of the license fee paid by the franchise holder.

(2) No license shall be transferable, nor shall it apply to any place, track, or enclosure other than the one specified in the license.

(f) (1) If the commission refuses an application for a license, it shall notify the franchise holder. This notice must be in writing and sent by registered United States mail to the franchise holder and shall be mailed by the commission at least sixty (60) days before the date fixed in the application for the beginning of the racing meet.

(2) In each instance the notice shall contain the reasons for refusal of the application.

(3) No application shall be refused until after the franchise holder has been granted a hearing by the commission.



§ 23-110-405 - Wagering -- Penalty for improper wagering.

(a) (1) Any franchise holder conducting a horse racing meet may provide a place or places in the race meeting grounds or enclosure at which it may conduct and supervise the pari-mutuel or certificate system of wagering.

(2) If conducted under the provisions of this chapter, the pari-mutuel or certificate method of wagering shall not under any circumstances be held or construed to be unlawful, all other laws or parts of laws of the State of Arkansas to the contrary notwithstanding.

(b) (1) With the prior approval of the Arkansas Racing Commission and consistent with applicable federal law, a franchise holder may enter into agreements and arrangements with other parties pursuant to which:

(A) Its patrons may wager on races run at other race tracks that are shown live or in any other manner approved by the commission, by television, or otherwise, at locations on the grounds at the Arkansas race track at any time or times during the calendar year; and

(B) Its races are shown live or in any other manner approved by the commission at other race tracks and locations.

(2) Such agreements and arrangements shall specify all financial, wagering, distribution, and other details that shall govern. To that end, the provisions of §§ 23-110-402 and 23-110-407 and any other inconsistent provisions shall not be applicable to such agreements and arrangements.

(3) (A) For all races simulcast to the grounds of the franchise holder's Arkansas race track from other race tracks and races conducted in the past and rebroadcast by electronic means and shown on a delayed or replayed basis on the grounds of the franchise holder's Arkansas race track under subdivision (b)(1) of this section, the franchise holder shall withhold and pay to the commission as a privilege tax for the use and benefit of the State of Arkansas one percent (1%) of all moneys wagered on the races on the grounds of the franchise holder's Arkansas race track.

(B) The difference between the two percent (2%) rate being withheld and so paid by the franchise holder to the State of Arkansas on wagers on the races described in subdivision (b)(3)(A) of this section under rules and regulations of the commission in effect prior to the enactment of this subdivision (b)(3) and the one percent (1%) rate established in subdivision (b)(3)(A) of this section shall be withheld by the franchise holder from wagers on such races and set aside by the franchise holder in a separate account to be used only for purses and construction, for debt service on money borrowed by the franchise holder for construction, or for promotions to encourage patronage and tourism, in accordance with the provisions of § 23-110-407(a)(3).

(c) No franchise holder shall permit any person under eighteen (18) years of age to be a patron of the pari-mutuel or certificate system of wagering conducted or supervised by it.

(d) (1) (A) However, nothing contained in this section shall be construed to permit the pari-mutuel or certificate method of wagering upon any race track unless the track is licensed as provided by this chapter.

(B) It is declared to be unlawful for any franchise holder to permit, conduct, or supervise upon any race track any pari-mutuel or certificate method of wagering except in accordance with the provisions of this chapter.

(2) (A) There shall be no wagering on the results of any races except under the pari-mutuel or certificate method of wagering as provided for in this section, and then only by the installation and use of equipment approved by the commission.

(B) Any franchise holder using or permitting wagering or any person wagering under any other method at a licensed race track shall be guilty of a Class D felony.



§ 23-110-406 - Disposition of wagering money -- Payment to winning bettors required -- Exceptions.

(a) Excepting only the moneys retained for the use and benefit of the franchise holder, the amounts paid to the Arkansas Racing Commission for the use and benefit of the State of Arkansas, the amount paid to the commission for deposit in the Arkansas Racing Commission Purse and Awards Fund, and the amount paid to a city, town, or county as provided in this subchapter, all moneys received by the franchise holder from wagers pursuant to this subchapter shall be paid over to bettors holding winning pari-mutuel tickets in accordance with the provisions and at the times specified in the various race programs written by the franchise holder for the racing meet, as their respective interests may appear, upon presentation of those tickets.

(b) However, all winning pari-mutuel tickets not presented to the franchise holder for redemption on or before the one hundred eightieth day next following the last racing day of each racing meet hereafter held shall be void. Of the moneys represented by void pari-mutuel tickets, the franchise holder shall forthwith distribute the proceeds as follows:

(1) One-third (1/3) of the amount thereof shall be retained by the franchise holder for its own use and benefit;

(2) One-third (1/3) of the amount thereof shall be paid to the commission for deposit in the State Treasury as general revenues; and

(3) One-third (1/3) of the amount thereof shall be paid to the treasurer of the county in which the racing track is located for credit to the general fund of the county.



§ 23-110-407 - Disposition of wagering money -- Portion for franchise holder.

(a) (1) At the racing meet held in calendar year 1989 and at the racing meet held in each calendar year thereafter, the franchise holder shall withhold not more than seventeen percent (17%) and not less than five and one-half percent (5.5%) of all moneys wagered on races in which the wagerer is required to select one (1) horse and not more than twenty-one percent (21%) and not less than five and one-half percent (5.5%) of all moneys wagered on races in which the wagerer is required to select more than one (1) horse. Within those limits, the exact amounts to be withheld shall be specified in the wagering program requested by the franchise holder and approved by the Arkansas Racing Commission as specified in § 23-110-402.

(2) From the amounts withheld pursuant to the provisions of subdivision (a)(1) of this section, the franchise holder shall pay the following:

(A) (i) At all racing meets conducted in calendar years 1989 -- 2001, an amount equal to two and one-half percent (2.5%) of all moneys wagered on all races shall be paid to the commission as a privilege tax for the use and benefit of the State of Arkansas.

(ii) At all racing meets conducted in calendar year 2002 and in each calendar year thereafter, an amount equal to one percent (1%) of all moneys wagered on all races shall be paid to the commission as a privilege tax for the use and benefit of the State of Arkansas; and

(B) (i) In the case of all racing meets for thoroughbred horses, an amount equal to one-half of one percent (0.5%) of all moneys wagered shall be paid to the commission for deposit in the Arkansas Racing Commission Purse and Awards Fund to be used for purse supplements, breeders' awards, owners' awards, and stallion awards as hereinafter specified.

(ii) The number of Arkansas-bred races shall be a matter for negotiation between the franchise holder and the Arkansas Thoroughbred Breeders and Horsemen's Association.

(3) The remainder of the amounts withheld pursuant to the provisions of subdivision (a)(1) of this section shall be retained by the franchise holder for use as follows:

(A) (i) For all racing meets:

(a) In calendar years 1989 -- 2001, three percent (3%) of all moneys wagered on races in which the wagerer is required to select one (1) horse, and two percent (2%) of all moneys wagered on races where the wagerer is required to select more than one (1) horse, i.e., the purse, construction, and patronage and tourism promotion moneys; and

(b) In calendar year 2002 and in each calendar year thereafter, four and one-half percent (4.5%) of all moneys wagered on races in which the wagerer is required to select one (1) horse, and three and one-half percent (3.5%) of all moneys wagered on races in which the wagerer is required to select more than one (1) horse, i.e., the purse, construction, and patronage and tourism promotion moneys, shall be set aside by the franchise holder in a separate account to be used only for purses and construction, for debt service on money borrowed by the franchise holder for construction, or for promotions to encourage patronage and tourism.

(ii) (a) As used in this section, the term "construction":

(1) Shall include all items and expenditures incurred in keeping the overall racing facility in the best possible condition for the patrons, horsemen, and franchise holder, including, without limitation, land acquisition, provided that the franchise holder submits plans for utilizing the acquired land for an approved purpose within five (5) years of the acquisition, new construction with related equipment, and reconstruction, renovation, reconditioning, and repairing of facilities with related equipment;

(2) Shall not include ordinary or routine maintenance of the overall racing facility and shall not include the construction or improvement of areas of the racing facility not generally accessible by, or used for the benefit of, either the horsemen or patrons, or both; and

(3) Shall not apply to office furniture, office telephones, or other office equipment primarily devoted to the use of the franchise holder and providing little or no benefit to either horsemen or patrons, or both.

(b) The franchise holder may be reimbursed only for construction and patronage and tourism promotion expenditures from the purse, construction, and patronage and tourism promotion fund after submitting a claim that itemizes each expenditure listing the specific expenditure and the payee of the expenditure and stating in specific terms with respect to construction expenditures how the expenditure jointly benefits the patrons, horsemen, and franchise holder.

(iii) (a) The commission shall have jurisdiction and shall seek the assistance of the Department of Finance and Administration to check and verify compliance by the franchise holder with the provisions of this subdivision (a)(3). The commission shall make periodic determinations as to compliance under such rules and regulations as the commission shall adopt.

(b) The franchise holder must deliver to the department any documents reasonably requested to check and verify compliance with this subdivision (a)(3), within thirty (30) days of receiving a written request for the documents. If the department does not receive the requested documents within the time period provided, the Director of the Department of Finance and Administration shall notify the commission, and no reimbursement shall be approved from the fund until the documents are delivered.

(c) In the case of construction and patronage and tourism promotion, the commission may use a multiyear approach based on a multiyear program being undertaken by the franchise holder so that accountability for expenditures may be based on expenditures made during the entire multiyear period out of the purse, construction, and patronage and tourism promotion moneys derived during the multiyear period, provided that the multiyear period shall not exceed five (5) years, unless the commission makes a specific determination that a longer period is necessary to finance long-term construction projects for the joint benefit of patrons, horsemen, and the franchise holder.

(d) The franchise holder may seek prior approval from the commission for expenditures. The application for the approval must contain the information required by subdivision (a)(3)(A)(ii)(b) of this section. The initial approval will be subject to a final approval by the commission that the expenditures were made for the approved purposes in compliance with the requirements of this subdivision (a)(3), and the commission shall seek assistance from the department to verify that the expenditures were made for the approved purposes.

(e) If there is a final determination that any of the purse, construction, and patronage and tourism promotion moneys have not been used for the purposes specified in this subdivision (a)(3), the franchise holder shall pay the amount equal to any moneys used for an unauthorized purpose to the commission for the use and benefit of the State of Arkansas.

(iv) (a) The purse, construction, and patronage and tourism promotion moneys shall not be subject to the provisions of any contract or agreement between the franchise holder and any organization representing horsemen. To that end, any contractual obligations for the use of moneys for purses shall not apply to any expenditures for construction or patronage and tourism promotion out of the purse, construction, and patronage and tourism promotion moneys.

(b) Any expenditures for purses out of the purse, construction, and patronage and tourism promotion moneys shall be in addition to contractual purse obligations affecting moneys other than the purse, construction, and patronage and tourism promotion moneys.

(c) The franchise holder shall determine the amount of the purse, construction, and patronage and tourism promotion moneys to be used for the authorized purposes, except that at least one-half (1/2) of the purse, construction, and patronage and tourism promotion moneys must be used for purses;

(v) If the amount of approved expenditures exceeds the balance of the purse, construction, and patronage and tourism promotion fund, the excess amount will remain payable to the franchise holder out of the purse, construction, and patronage and tourism promotion fund. However, with respect to expenditures incurred by the franchise holder on or after January 1, 2001, interest shall not accrue on the deficit balance, unless the interest is payable to an unrelated third-party lender with respect to indebtedness directly incurred to finance construction expenditures as contemplated by this subdivision (a)(3);

(B) The remainder of the amounts withheld pursuant to the provisions of subdivision (a)(1) of this section shall be retained by the franchise holder for its own use and benefit; and

(C) One percent (1%) of the moneys set aside by the franchise holder for purses from the moneys retained by it pursuant to the provisions of subdivision (a)(3) of this section, including that portion of the purse, construction, and patronage and tourism promotion moneys actually used for purses, shall be paid from the moneys set aside for purses to the Arkansas Horsemen's Benevolent and Protective Association to be used for its benevolent purposes. The payment shall be made by the franchise holder at the conclusion of each racing meet.

(b) All payments to the commission under subdivision (a)(2)(B) of this section and all payments to a city or town and a county shall be made by the franchise holder at the conclusion of the racing meet involved. Such payments to a city or town and a county shall be used by the city, town, or county for such lawful purposes as the city, town, or county shall determine. All payments due the State of Arkansas under subdivision (a)(2)(A) of this section shall be paid to the commission daily.



§ 23-110-409 - Disposition of wagering money -- Arkansas Racing Commission Purse and Awards Fund.

(a) The Arkansas Racing Commission Purse and Awards Fund shall be deposited by the Arkansas Racing Commission in such banks as the commission shall determine.

(b) (1) In order to promote and encourage the development of thoroughbred horse breeding in Arkansas with its attendant economic benefits to the state and its citizens, moneys in the Arkansas Racing Commission Purse and Awards Fund are classified as special revenues and shall be disbursed by the commission for purse supplements and breeders' awards in accordance with a written program prepared and presented to it by the Arkansas Thoroughbred Breeders and Horsemen's Association.

(2) Breeders' awards may include awards to owners of registered Arkansas-bred thoroughbred horses, owners of registered Arkansas thoroughbred broodmares, and owners of registered Arkansas thoroughbred stallions.

(3) Registered Arkansas-bred thoroughbred horses, registered Arkansas thoroughbred broodmare, registered Arkansas thoroughbred stallion, foal registration, broodmare registration and stallion registration, eligibility to participate in the Arkansas Racing Commission Purse and Awards Fund and eligibility to participate in races that are restricted to registered Arkansas-bred thoroughbred horses shall be determined and made in accordance with registration rules and regulations, including reasonable time deadlines and fee schedules, adopted by the Arkansas Thoroughbred Breeders and Horsemen's Association and approved by the commission.

(c) The franchise holder shall be solely responsible for writing the various races for each racing meet.



§ 23-110-410 - Disposition of wagering money -- Breaks.

(a) (1) Breaks shall be computed on the basis of ten cents (10cent(s)) on the dollar, and the odd cents or breaks are classified as special thoroughbred horse racing fees to be deposited and used as provided in this section.

(2) Provided, in the event of a minus pool, the Arkansas Racing Commission shall have the authority to establish the minimum payout on winning wagers.

(b) During the first racing meet in any calendar year, the franchise holder shall withhold and pay the breaks to the following recipients for the purposes specified in this subsection:

(1) Forty-eight and twenty-five hundredths percent (48.25%) of the breaks shall be paid to the city or town in which the racing meet is conducted, or, if the racing meet is not conducted within the corporate limits of a city or town, then forty-eight and twenty-five hundredths percent (48.25%) of the breaks shall be paid to the county in which the racing meet is conducted;

(2) Eleven and seventy-five hundredths percent (11.75%) of the breaks shall be paid to the county in which the racing meet is conducted, whether or not the racing meet is conducted within the corporate limits of a city or town in the county; and

(3) The remaining forty percent (40%) of the breaks shall be withheld and retained by the franchise holder for its own use and benefit.

(c) During the second and any subsequent racing meet in any calendar year, the franchise holder shall withhold and pay the breaks to the following recipients for the purposes specified in this subsection:

(1) Twenty-four and one hundred twenty-five thousandths percent (24.125%) of the breaks shall be paid to the city or town in which any racing meet is conducted, or, if the racing meet is not conducted within the corporate limits of a city or town, then twenty-four and one hundred twenty-five thousandths percent (24.125%) of the breaks shall be paid to the county in which the racing meet is conducted;

(2) Five and eight hundred seventy-five thousandths percent (5.875%) of the breaks shall be paid to the county in which the racing meet is conducted, whether or not the racing meet is conducted within the corporate limits of a city or town in the county;

(3) Thirty percent (30%) of the breaks shall be paid to the State of Arkansas; and

(4) The remaining forty percent (40%) of the breaks shall be withheld and retained by the franchise holder for its own use and benefit.



§ 23-110-411 - Admission tax.

(a) Each franchise holder authorized to conduct a race meet under this chapter shall pay to the Arkansas Racing Commission for the use and benefit of the State of Arkansas either ten percent (10%) of all moneys received each day from admissions paid by persons attending the races at the meeting or the sum of ten cents (10cent(s)) on each and every paid admission, whichever sum is the greater. All payments provided in this section shall be made each day of any and every race meeting.

(b) (1) The issuance of all tax-free passes shall be by the franchise holder or its employees or agents. The commission shall have no authority over the issuance or distribution of such passes.

(2) It shall be unlawful for any person, corporation, firm, partnership, or any other entity to sell or offer for sale, for any consideration, any tax-free pass issued by the commission for general admission to the racing facility of any franchise holder.

(3) Any person, corporation, firm, partnership, or other entity that sells or offers for sale tax-free passes shall be guilty of a Class B misdemeanor upon conviction for each such offense.



§ 23-110-412 - Record keeping by franchise holder -- Audit.

(a) Every franchise holder conducting race meets under this chapter shall keep its books and records so as to clearly show the true number of admissions, the total amount of money contributed to each pari-mutuel pool on each race separately, and the amount of money received daily from admission fees.

(b) Within thirty (30) days after the conclusion of every race meeting, the franchise holder shall submit to the Arkansas Racing Commission a complete audit of receipts and admissions.

(c) Each franchise holder conducting a racing meet under the provisions of this chapter shall keep its books and records in such manner as to clearly show the total amount of moneys wagered on each race held or conducted at each meet and the disposition of those moneys.



§ 23-110-413 - Access to meets, books, records, etc.

(a) The Arkansas Racing Commission shall at all times have access to any portion of the space or enclosure where a race meet is held, including the space or enclosure where the pari-mutuel or certificate system of wagering is conducted or supervised at any racing meet, for the purpose of ascertaining whether or not the franchise holder is retaining only the commission provided in this chapter.

(b) The commission shall have full and free access to the books, records, machines, and papers pertaining to pari-mutuel or certificate method of wagering, and admission tickets.

(c) The commission may also at any time investigate and ascertain whether or not any of the provisions of this chapter or the rules and regulations of the commission are being violated at the race track or enclosure.



§ 23-110-414 - Franchise holder required to give bond.

Every franchise holder to which a license may be granted under this chapter at its own cost and expense shall, before the license is delivered, give a bond in the penal sum of fifty thousand dollars ($50,000), payable to the Arkansas Racing Commission, with a surety to be approved by the commission, conditioned to faithfully make the payments to the commission provided for in this chapter and to keep its books and records and make reports herein provided and to conduct its race meets in conformity with the provisions of this chapter.



§ 23-110-415 - Failure to pay tax.

(a) Any franchise holder failing or refusing to pay the amount found to be due the Arkansas Racing Commission from any tax provided for or imposed by this chapter shall be guilty of a violation and upon conviction shall be punished by a fine of not more than five thousand dollars ($5,000), in addition to the amount due from the franchise holder as provided in this chapter.

(b) All fines paid into any court of this state by a franchise holder found guilty of violating this section shall be paid over by the clerk of the court to the commission within ten (10) days after it has been paid to the clerk by the franchise holder.









Chapter 111 - Arkansas Greyhound Racing Law

Subchapter 1 - -- General Provisions

§ 23-111-101 - Title.

This chapter shall be referred to and may be cited as the "Arkansas Greyhound Racing Law".



§ 23-111-102 - Applicability.

Nothing contained in this chapter shall in any way be construed to apply to any other method or manner of racing except the racing of greyhounds as provided in this chapter.



§ 23-111-103 - Inconsistent statutes inapplicable.

All other acts and parts of acts inconsistent with any of the provisions of this chapter are expressly declared not to apply to any person, partnership, group, association, trust, or corporation engaged or participating in racing or making or contributing to the pari-mutuel or certificate method of wagering in manner and form as provided for by this chapter at any race meeting held or conducted by any franchise holder having a license for the holding or conducting of the race meetings as provided by this chapter.



§ 23-111-104 - Disposition of funds.

(a) All franchise or license fees, excise or privilege taxes, penalties, fines, costs, and other amounts received by the Arkansas Racing Commission under the provisions of this chapter shall be general revenues and shall be deposited in the State Treasury to the credit of the State Apportionment Fund.

(b) The Treasurer of State shall allocate and transfer the money to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by, and to be used for the respective purposes set forth in, the Revenue Stabilization Law, § 19-5-101 et seq.



§ 23-111-105 - Racing passes.

(a) The Director of the Department of Finance and Administration shall set a maximum number of racing passes to be printed and issued annually, and it shall not be fewer than the number printed in 1990.

(b) (1) Racing passes provided to and accepted by members of the General Assembly and constitutional officers are to be distributed by them to their constituents in order to provide for a statewide distribution of the racing passes and to persons residing outside the State of Arkansas in order to promote tourism and advance the economic interests of the state.

(2) The passes provided to the members of the General Assembly and constitutional officers are not for their personal use but are for redistribution as provided in this section and, therefore, do not constitute gifts or compensation to members of the General Assembly and constitutional officers for the purposes of any law of this state.

(3) This section does not prohibit members of the General Assembly and constitutional officers from redistributing racing passes to other members of the General Assembly or other state constitutional officers.






Subchapter 2 - -- Arkansas Racing Commission

§ 23-111-201 - Jurisdiction of Arkansas Racing Commission.

(a) All references to "commission" in this chapter mean the Arkansas Racing Commission or its successor having jurisdiction over thoroughbred horse racing in this state.

(b) In addition to all other duties, powers, and responsibilities conferred upon it by other laws of this state, the commission shall exercise duties, powers, and responsibilities over greyhound racing as authorized in this chapter.



§ 23-111-202 - Membership.

No person who is officially connected with, employed by, financially interested in, or related within the third degree of consanguinity or affinity to any officer or stockholder of an applicant for, or any officer or stockholder of a holder of, a franchise applied for or issued under or pursuant to the provisions of this chapter shall be eligible to serve as a member of the Arkansas Racing Commission having authority to administer this chapter.



§ 23-111-203 - Powers and duties generally.

(a) Subject to the limitations and conditions as in this chapter or other applicable law provided, the Arkansas Racing Commission shall have sole jurisdiction over the business and the sport of greyhound racing in the state where the racing is permitted for any stake, purse, or reward.

(b) In exercising the jurisdiction as provided in subsection (a) of this section, but without necessarily being limited to the following, it shall be the function, power, and duty of the commission to:

(1) Grant franchises to conduct greyhound races;

(2) Approve dates for each racing meet and issue permits therefor;

(3) Issue licenses to greyhound owners and greyhound trainers;

(4) Establish by rule the license fees, not to exceed one hundred fifty dollars ($150) per applicant, for greyhound owners and greyhound trainers;

(5) Collect and deposit into the State Treasury all fees for franchises and licenses, all taxes and other imposts, and all other moneys due the State of Arkansas in relation to greyhound racing;

(6) Hear and determine all matters properly coming before the commission and grant rehearings thereon; and

(7) Take such other action, not inconsistent with law, as it may deem necessary or desirable to supervise and regulate and to effectively control in the public interest greyhound racing in the State of Arkansas.

(c) (1) (A) An applicant shall be fingerprinted to determine an applicant's suitability to be issued a license as a greyhound owner or trainer.

(B) The fingerprints shall be forwarded by the commission to the Department of Arkansas State Police for statewide criminal and noncriminal background checks.

(C) After completion of the statewide criminal and noncriminal background checks, the fingerprints shall be forwarded by the department to the Federal Bureau of Investigation for a national criminal history record check.

(2) The applicant shall sign a release that authorizes the:

(A) Department to forward the applicant's fingerprint card to the Federal Bureau of Investigation for a national criminal history record check; and

(B) Release of the results of the statewide criminal and noncriminal background checks and the national criminal history record check to the commission.

(3) (A) Any information received by the commission from the statewide criminal and noncriminal background check and the national criminal history record check shall be kept confidential and may be used by the commission only for the purpose of determining the applicant's suitability to be licensed by the commission.

(B) The commission may disclose any information under subdivision (c)(3)(A) of this section to the applicant or the applicant's duly authorized representative.

(4) No statewide criminal and noncriminal background checks or national criminal history record check shall be required of applicants for certain classes of licenses that have been exempted from investigation by rules promulgated by the commission.

(5) The commission shall promulgate rules to implement this subsection.



§ 23-111-204 - Regulatory authority -- Limitations.

(a) The Arkansas Racing Commission shall have full, complete, and sole power and authority to promulgate rules, regulations, and orders and prescribe conditions under which greyhound racing shall be conducted by a franchise holder, but the power and authority so granted shall be exercised by the commission in a reasonable manner. The holder of any franchise, or any taxpayer, shall have redress to the Pulaski County Circuit Court for any wrong committed by the commission in the exercise of the power and authority granted pursuant to this section.

(b) (1) The commission shall have no right or power to determine who shall be officers or employees of any franchise holder.

(2) However, the commission may by rule require that all officers and employees, or agents, of the franchise holder who are in charge of, or whose duties relate directly to, the running of races, and the handling of any funds which may be wagered on any race, be approved by the commission.

(3) The commission may compel the discharge of any official, employee, or agent of the franchise holder who fails or refuses to comply with the rules, regulations, or orders of the commission or who, in the opinion of the commission, is guilty of fraud or dishonesty.



§ 23-111-205 - Hearings.

(a) (1) In the event any franchise holder or person is aggrieved by any action of the Arkansas Racing Commission, he or she shall be entitled to a hearing by the commission.

(2) (A) The hearing shall be held at such place in the State of Arkansas and at such time as the commission may designate.

(B) Notice shall be served on the party affected by mailing the notice of the time and place that the hearing will be held by registered or certified United States mail to the party affected.

(3) In conducting the hearing, the commission shall not be bound by technical rules of evidence.

(4) Any party affected in the hearing may be represented by counsel and shall have the right to introduce evidence, and the commission may in its discretion likewise be represented by counsel at the hearing. The counsel shall participate in the conduct of the hearing for and on behalf of the commission.

(b) (1) For purposes of conducting a hearing, the commission shall have the power to administer oaths, issue subpoenas, and compel the attendance and testimony of witnesses.

(2) Any person who has been served with a subpoena to appear and testify issued by the commission in the course of an inquiry or hearing conducted under the provisions of this chapter and who shall refuse and neglect to appear or testify relative to the hearing as commanded in the subpoena shall be guilty of a violation and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).

(3) In connection with any hearing, the commission or the aggrieved may cause the deposition of witnesses within or without the state to be taken in the manner prescribed by existing statutes for the taking of depositions in this state.

(c) All hearings shall be held before at least three (3) members of the commission, and the concurrence of at least three (3) members of the commission shall be necessary for any finding or order.

(d) At the conclusion of the hearing, the commission shall make its findings to be the basis for the action taken by the commission. The findings and order shall be subject to review in the Pulaski County Circuit Court, from which an appeal may be taken to the Supreme Court.






Subchapter 3 - -- Franchises Generally

§ 23-111-301 - Greyhound racing permitted -- Limitations.

(a) (1) Greyhound racing may be conducted in all political subdivisions of the State of Arkansas, but only by the holder of a franchise granted by the Arkansas Racing Commission, and the commission may grant a franchise only to a corporation organized under the laws of this state.

(2) Franchises may not be granted by the commission to individuals, partnerships, associations, trusts, or to any others except corporations as provided in this section.

(b) (1) However, in the event that the limitations contained in subsection (a) of this section are declared unconstitutional, then the commission may grant franchises to individuals, partnerships, associations, trusts, and corporations.

(2) Wherever the word "corporation" shall appear in this chapter, it shall be deemed to include the enumeration in subdivision (b)(1) of this section in the event of the declaration of unconstitutionality.

(c) The commission may not grant more than one (1) franchise for conducting greyhound racing meets in a single county.

(d) No franchise or temporary franchise shall be granted whenever the cost of the plant proposed to be constructed, including lands, buildings, facilities, and equipment, shall be less than one million dollars ($1,000,000).



§ 23-111-302 - Application generally -- Issuance of temporary franchise -- Hearing and appeal.

(a) Any corporation desiring a franchise to conduct greyhound racing in any county in which a current franchise for greyhound racing is not held by another shall file its application therefor with the Arkansas Racing Commission and deposit with the commission the sum of five thousand dollars ($5,000) to cover the expenses of publishing legal notices and to pay a pro rata part of the costs of the general election, all as provided in this chapter.

(b) The application shall set forth:

(1) The name of the corporation;

(2) The address of its principal office;

(3) The names and addresses of all of its officers and directors, a majority of whom must be residents of the State of Arkansas, and all of whom must be of good moral character;

(4) The name and address of its agent for service of process;

(5) Its latest financial statements;

(6) The estimated amount of funds which it proposes to spend for the acquisition of a site, the construction thereon of buildings and facilities, and the purchase of equipment for conducting racing meets;

(7) Copies of architectural plans and specifications for the buildings and facilities; and

(8) Such other information and requirements as the commission shall determine as necessary to enable it to pass upon the application.

(c) (1) Immediately upon the filing of each application, the commission shall investigate the personal background and financial responsibility of the officers, directors, and principal stockholders of the corporation, examine the plans and specifications of the buildings and facilities proposed to be constructed, and take into consideration such other facts and conditions as it shall find necessary or desirable in the premises. Within ninety (90) days after the date of the filing of any application, the commission shall grant, or refuse to grant, a temporary franchise to the corporation.

(2) However, in all instances the commission shall give the applicant, and all others who shall have filed written requests to be heard on the question, not less than ten (10) days' notice of the date it proposes to formally consider the application. All interested parties shall have the right to appear before the commission and be heard.

(3) The commission shall make a record of its proceeding at each hearing.

(d) (1) Should the commission refuse to grant a temporary franchise, it shall set forth in writing its reasons for the refusal. A copy of the writing shall immediately be sent to the applicant by registered or certified United States mail to the address listed in the application.

(2) Within sixty (60) days after the date of any refusal, the applicant may file with the commission amendments to the application for the purpose of overcoming any of the objections on which the commission based its refusal to grant a temporary franchise. Within thirty (30) days after receipt of the amendments, the commission shall either confirm its original refusal or it may grant a temporary franchise.

(3) Within twenty (20) days following the date of original refusal, or within twenty (20) days following the date of refusal after the filing of any amendments, the applicant may appeal to the Pulaski County Circuit Court, and it shall be tried de novo on the record of the hearing before the commission.

(4) An appeal may be taken by the commission or by the applicant from the circuit court to the Arkansas Supreme Court. The appeal shall likewise be tried de novo.

(5) The mandate of the court shall be filed with the commission.

(e) (1) Should the commission grant a temporary franchise on its own motion or based upon the decision of the court, then the fact of the grant shall be certified by the commission to the Secretary of State, and the five thousand dollars ($5,000) deposited with it under the provisions of subsection (a) of this section shall be paid over to the Secretary of State by the commission.

(2) Should a temporary franchise not be granted pursuant to this section, the funds deposited with it under subsection (a) of this section shall be refunded to the corporation by the commission.



§ 23-111-303 - Approval of electors required.

The Arkansas Racing Commission shall not be authorized to grant, nor shall it grant, a franchise to any corporation to conduct greyhound racing in any county in this state unless the commission has been authorized to grant a franchise as expressed by the approval of a majority of the qualified electors of the state voting on the proposition at the regular statewide biennial general election, as set forth in this chapter.



§ 23-111-304 - Elections.+

(a) (1) After receipt of the certification provided for in § 23-111-302(e), the Secretary of State shall cause to be published, by one (1) insertion in a newspaper of general circulation published in each county of the state, not less than thirty (30) days nor more than sixty (60) days before the next general election, a notice reading substantially as follows:

Click here to view form

(2) If there is no such newspaper published in any county, the notice may be published in any newspaper having a general circulation in the county.

(b) Within the time prescribed by law for the certification of other questions to be submitted to a vote of the people at a general election, the Secretary of State shall duly certify to the county boards of election commissioners of the several counties of the state the question as set forth in the notice provided for in subsection (a) of this section.

(c) The county board of election commissioners of each county shall cause to be printed on the general election ballot the following:

Click here to view form

(d) The county boards of election commissioners shall canvass the vote and, as in the instance of other statewide measures voted on by the people, certify the results thereof to the Secretary of State who shall forthwith tabulate all returns so received by him or her and, by published notice in a newspaper having a statewide circulation, proclaim the result of the election, setting out in the proclamation the total vote for and against the question submitted as provided in subsection (c) of this section. The result of the election as so proclaimed shall be conclusive unless attacked in the courts within thirty (30) days after the date of publication of the proclamation. All contests in relation thereto shall be under the general election laws of this state.

(e) The Secretary of State shall file a certified copy of the proclamation with the Arkansas Racing Commission, and the commission shall immediately notify the corporation of the result of the election.

(f) If a majority of the qualified electors of the state voting on the question vote against authorizing the commission to grant the franchise to conduct greyhound racing in the county, the temporary franchise held by the corporation shall, ipso facto, be null and void as of the final date on which a contest of the results of the election may be commenced or, in the event of contest, upon the date of final determination of the issue.

(g) By use of the moneys deposited with the Secretary of State under the provisions of § 23-111-302(e), the Secretary of State shall first pay the cost of publication of legal notices required under this section, and any funds which remain from the deposit shall be paid over in equal amounts to the treasurers of the several counties of the state for credit to the general fund.



§ 23-111-305 - Construction of racing plant -- Issuance of permanent franchise.

(a) (1) If a majority of the qualified electors of the state voting on the question vote for authorizing the Arkansas Racing Commission to grant a franchise to conduct greyhound racing in the county, the corporation holding a temporary franchise, within ninety (90) days following the date of receipt of notification thereof from the commission as provided in § 23-111-304(d), shall acquire a site and commence the construction of buildings and facilities which it proposes to use in conducting greyhound racing meets.

(2) Failure of the corporation to acquire the site and commence construction within the ninety-day period shall constitute a forfeit of the temporary franchise.

(3) Should any holder of a temporary franchise acquire a site and commence construction within the ninety-day period but fail to complete construction and be open for business within one (1) year next following the end of the ninety-day period, or should the construction not be in substantial compliance with the plans and specifications theretofore filed with, and approved by, the commission, or should the aggregate total of costs of acquisition of a site, construction of buildings and facilities, and purchase of equipment be less than one million dollars ($1,000,000), then the commission shall cancel the temporary franchise, and the cancellation shall constitute a forfeit thereof by the corporation.

(4) However, nothing contained in this section shall be construed so as to prohibit mutual agreement on the part of the commission and the corporation to making such changes in the plans and specifications for construction as may be deemed necessary or desirable, but no changes may be agreed to which will have the effect of reducing the total aggregate cost of plant and equipment below one million dollars ($1,000,000).

(b) Upon completion of the plant within the time, in the manner, and at the minimum costs provided in subsection (a) of this section and the payment of a franchise fee in the amount of one thousand dollars ($1,000) to the commission by the holder of the temporary franchise, the commission shall issue its franchise in exchange for the temporary franchise held by the corporation. The corporation may then proceed to conduct greyhound racing meets in accordance with the provisions of this chapter or other applicable law, and the franchise shall thereafter be effective in the hands of the corporation unless and until terminated by operation of law, or sooner if terminated by the commission based upon the corporation's failure to comply with applicable greyhound racing laws or by the voluntary forfeiture of the franchise by the franchise holder.



§ 23-111-306 - Subsequent referendum elections.

(a) After the elapse of not less than four (4) years next following the date of any election conducted pursuant to § 23-111-304, the county board of election commissioners shall call a special election in accordance with § 7-11-201 et seq. on the proposition of continuing greyhound racing in the county. The election shall be called upon petitions filed with it containing the signatures of qualified electors of the county of not less than five percent (5%) of the total number voting in the election for county clerk of the county at the next preceding general election, together with a sum of money estimated by the board as sufficient to pay all expenses of the election.

(b) (1) The date of the special election shall be fixed by the board on a day not more than ninety (90) days following the date of filing the petitions. The deposit of the funds as provided in subsection (a) of this section and the election shall be conducted and shall be subject to contest under the general election laws of this state.

(2) The proposition printed on the ballot shall be "FOR Greyhound Racing" and "AGAINST Greyhound Racing".

(3) By published notice, the board shall proclaim the results of the election and shall also certify the results to the Arkansas Racing Commission.

(4) All contests in relation to the results of the election shall be commenced within twenty (20) days next following the date of publication of notice as provided in subsection (a) of this section.

(c) If a majority of the qualified electors of the county voting on the question shall disapprove the continuance of greyhound racing, the franchise held by the corporation shall, ipso facto, be null and void as of the final date on which a contest of the results of the election may be commenced or, in the event of contest, upon the date of final determination of the issue.



§ 23-111-307 - Franchises granted prior to July 1, 1957.

(a) (1) Any permit granted prior to July 1, 1957, to conduct greyhound racing in this state is validated, and the action of the authority granting the permit is ratified and confirmed.

(2) Whether or not the permit has been granted for a definite period of time, the holder of the permit shall pay a franchise fee in an amount of one thousand dollars ($1,000) and shall be deemed to have a franchise upon compliance with provisions of this chapter.

(b) The franchise shall continue in effect so long as the holder thereof shall comply with all applicable laws of this state relating to greyhound racing or until the rights thereunder shall terminate by operation of law making greyhound racing unlawful in the area covered by the franchise or until the forfeit of the franchise by the holder thereof.



§ 23-111-308 - Employees and patrons.

(a) No franchise holder shall permit any person under eighteen (18) years of age to be a patron of the pari-mutuel or certificate system of wagering conducted or supervised by it.

(b) The Arkansas Racing Commission shall have the right to require that every franchise holder shall employ residents of the State of Arkansas to the extent of eighty percent (80%) of the employees engaged in any greyhound race meet.






Subchapter 4 - -- Officers, Directors, Stockholders, Etc., of Franchises

§ 23-111-401 - Purpose.

(a) It is determined by the General Assembly that the business of conducting dog racing and pari-mutuel wagering thereon is so clothed with the public interest that the operation should be closely regulated and controlled to the end that the operation will not be conducted in a manner detrimental to the public interest of this state and its citizens and that the policy and manner of operation of the business is largely determined by those who have substantial financial interests in the corporate franchise holder.

(b) Therefore, it is the purpose and intent of §§ 23-111-402 -- 23-111-405 and 23-111-407 -- 23-111-409 to broaden, clarify, and strengthen the authority of the Arkansas Racing Commission to investigate the personal background of officers, directors, and principal stockholders of applicants for, and holders of, franchises to conduct dog racing in this state and to deny application for, suspend, or revoke a dog racing franchise upon the basis of the personal background of an officer, director, or principal stockholder of an applicant for, or holder of, a franchise, in order that the commission can better perform its duty to regulate and control dog racing in this state in the public interest.



§ 23-111-402 - Definition.

For the purposes of §§ 23-111-401, 23-111-403 -- 23-111-405, and 23-111-407 -- 23-111-409, "principal stockholder" means every stockholder, either individual, partnership, association, or corporation, owning or having control of ten percent (10%) or more of the outstanding stock of a corporation which is an applicant for, or holder of, a franchise to conduct dog racing in this state.



§ 23-111-403 - Sections 23-111-401, 23-111-402, 23-111-404, 23-111-405, and 23-111-407 -- 23-111-409 supplemental.

The provisions of §§ 23-111-401, 23-111-402, 23-111-404, 23-111-405, and 23-111-407 -- 23-111-409 are supplemental to the provisions of §§ 23-111-101 -- 23-111-104, 23-111-201 -- 23-111-205, 23-111-301 -- 23-111-308, 23-111-501, and 23-111-506 -- 23-111-514, and all other laws regarding dog racing in this state and shall not be construed to repeal or modify any of those laws.



§ 23-111-404 - Application for franchise.

In addition to the information required by §§ 23-111-101 -- 23-111-104, 23-111-201 -- 23-111-205, 23-111-301 -- 23-111-308, 23-111-501, and 23-111-506 -- 23-111-514, every application filed with the Arkansas Racing Commission for a franchise to conduct dog racing in any county of this state shall set forth the total number of outstanding shares of stock of the applicant corporation and the number of the shares of stock owned or under the control of each of the stockholders of the applicant corporation.



§ 23-111-405 - Investigation by Arkansas Racing Commission.

(a) (1) (A) The Arkansas Racing Commission is authorized to conduct a thorough investigation of the personal background of each officer, each director, and each principal stockholder of an applicant for, or holder of, a franchise for conducting dog racing in this state.

(B) In the event a corporation, partnership, or association qualifies as a principal stockholder of an applicant for, or holder of, a franchise for conducting dog racing in this state, then the commission is authorized to conduct a thorough investigation of the personal background of each officer, director, and stockholder of the corporation or the personal background of each member of the partnership or association.

(2) In investigating the personal background of an officer, director, or principal stockholder of an applicant for, or holder of, a dog racing franchise, or the officers, directors, and stockholders of a corporation qualifying as a principal stockholder or the members of any partnership or association qualifying as a principal stockholder, the commission may take into consideration:

(A) Present and past business associations of a person and corporate stockholdings of the person;

(B) Any connection the person has or may have had with any gambling operations or other unlawful operations in this state or any other state;

(C) Any criminal convictions of the person; and

(D) Such other matters as the commission shall deem helpful in determining whether the ownership by the person, corporation, partnership, or association qualifying as a principal stockholder of a substantial amount of stock in the corporate applicant for, or holder of, a franchise to conduct dog racing in this state would or would not be detrimental to the public interest of this state.

(b) The commission may refuse to grant a franchise or temporary franchise or it may suspend or revoke an existing franchise if after investigation and hearing it determines that an officer, director, or principal stockholder of the applicant for, or holder of, a franchise is of undesirable personal background.

(c) The commission may refuse to grant a franchise or temporary franchise or it may suspend or revoke an existing franchise if after investigation and hearing it determines that an officer, director, or stockholder of a corporation qualifying as a principal stockholder under § 23-111-402 or a member of any partnership or association qualifying as a principal stockholder under the provisions of § 23-111-402 is of undesirable personal background.

(d) (1) Before the commission refuses to grant any franchise or temporary franchise or suspends or revokes an existing franchise on the basis of the personal background of any officer, director, or principal stockholder of the applicant for, or holder of, a franchise, the commission shall:

(A) Set a date and time for a hearing on the matter;

(B) Notify the applicant or franchise holder of:

(i) The specific findings of the commission upon the basis of which it proposed to refuse, suspend, or revoke the franchise; and

(ii) The date and time of the hearing; and

(C) At least ten (10) days prior to the hearing, publish notice of the hearing in a newspaper of general circulation in the county in which dog racing is held or proposed to be held under the franchise.

(2) Notice shall be given to the applicant or franchise holder by registered mail addressed to the applicant or franchise holder at its principal office as shown in the application or in other records of the commission at least ten (10) days prior to the date of the hearing.

(3) At the hearing the applicant for, or holder of, a franchise and other interested persons shall be permitted to appear and present evidence relevant to the issue or finding upon which the commission proposes to deny, suspend, or revoke a franchise.

(4) All proceedings before the commission pursuant to this section and the right of appeal therefrom shall be conducted in accordance with, and taken in the manner provided in, and in every way subject to, the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-111-406 - Electoral and residency requirement.

(a) A majority of all officers and directors of any greyhound dog track in this state shall be qualified electors of this state who have resided in the county in which the track is located for a period of not less than two (2) years and shall maintain a residence in the county during their tenure as officers or directors thereof.

(b) Any person who may be elected or selected as an officer or director of any greyhound dog track, prior to his or her election or selection, shall submit to the Arkansas Racing Commission a duly verified affidavit setting forth information indicating whether he or she is a qualified elector of this state, his or her place of residence, and the period of time during which he or she has resided at his or her place of residence, in order that the commission may determine that the provisions of this section are being complied with.

(c) If there is any change in any of the material facts noted on the verified affidavit filed with the commission by the officer or director of a greyhound dog track, the officer or director, within thirty (30) days after the occurrence of the change, shall submit a new verified affidavit to the commission as required in this section, noting the change.

(d) Any person who furnishes false information in the affidavit filed with the commission as required in this section or fails to file a replacement verified affidavit with the commission within thirty (30) days after the change of any material fact noted on the affidavit previously filed with the commission shall be guilty of a Class A misdemeanor.



§ 23-111-407 - Report of changes.

Every holder of a franchise to conduct dog racing in this state shall report any and all changes in its board of directors, executive officers, and other management personnel, and all changes in the ownership of its stock, to the Arkansas Racing Commission within ten (10) days next following such a change.



§ 23-111-408 - Intergovernmental cooperation.

The Arkansas Racing Commission is authorized to cooperate with and share information with federal officers and agencies and with officers and agencies of this state and subdivisions thereof and officers and agencies of other states and subdivisions, to the extent that the commission deems necessary or helpful to it in carrying out the purposes of §§ 23-111-401 -- 23-111-405, 23-111-407, and 23-111-409.



§ 23-111-409 - Employment of special investigators and other personnel.

The Arkansas Racing Commission is authorized to employ such special investigators and other personnel as it shall deem necessary to investigate the personal background of officers, directors, and principal stockholders of applicants for and holders of dog racing franchises and to do and perform all other acts and functions it deems necessary to carry out the purpose and intent of §§ 23-111-401 -- 23-111-405, 23-111-407, and 23-111-408.






Subchapter 5 - -- Conduct of Meets

§ 23-111-501 - Accordance with franchise required.

(a) Any franchise holder or any person aiding or abetting in the holding or conducting of any greyhound racing meet at which greyhound racing shall be permitted for any stake, purse, or reward except in accordance with a franchise duly issued as provided in this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished for each offense by a fine of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000) or by imprisonment for not more than one (1) year, or by both fine and imprisonment.

(b) For the purposes of this section, each day of racing in violation of the provisions of this chapter shall be considered as a separate and distinct offense.



§ 23-111-502 - Number of racing days and meets generally -- Hours.

(a) Upon application of the dog racing franchise holder, the Arkansas Racing Commission may authorize each dog racing franchise holder to conduct, during any calendar year, not more than two (2) racing meets of one hundred twenty-two (122) nights each, on those nights which the commission may determine to be in the best interest of the dog racing franchisee, kennel owners, and greyhound racing in the State of Arkansas, Sundays excepted.

(b) All night racing at any meet shall be held between the hours of 6:00 p.m. and 12:00 midnight.

(c) At the option of the franchise holder, daylight racing may be conducted in addition to night racing on:

(1) One (1) day, other than a Sunday, during each calendar week of a regular racing meet; and

(2) Memorial Day, Independence Day holiday, and Labor Day.

(d) At the option of the franchise holder, upon application to the commission, in addition to night racing and that provided under subsection (c) of this section, up to five (5) additional daylight performances may be conducted each calendar week of a regular racing meet.

(e) All racing days provided for under §§ 23-111-503 -- 23-111-505 shall be conducted at night.



§ 23-111-503 - Additional racing days for benefit of city general fund and Division of Developmental Disabilities Services.

(a) The Arkansas Racing Commission is authorized to allow each dog racing franchise holder to conduct three (3) additional days of racing at any dog racing meet. The franchise holder shall agree that the net proceeds derived from the additional days shall be credited as follows:

(1) One-third (1/3) to be deposited with the city treasurer or collector of the city in which the dog racing track is located for credit to the city general fund to be used for charitable purposes only, as determined by the mayor and governing body; and

(2) Two-thirds (2/3) to be deposited with the Treasurer of State as special revenue to be used for the sole benefit for community programs of the Division of Developmental Disabilities Services of the Department of Human Services.

(b) Employees of the dog racing track shall be allowed to donate their services for the additional days of dog racing allowed by the commission under this section.

(c) Net proceeds derived from the additional days of dog racing shall be the proceeds derived from the pari-mutuel wagering at, and admissions to, the dog racing track less the cost of salaries, if any, of all employees, fuel, lights, purses, taxes, and other fees and costs incurred by the franchise holder in conducting the additional days of racing.

(d) The commission shall establish appropriate rules and regulations to assure compliance with the provisions of this section and shall audit and verify all receipts and expenditures of the franchise holder in determining compliance with this section.



§ 23-111-504 - Additional racing days for municipal assistance -- Distribution of net proceeds to municipalities.

(a) The Arkansas Racing Commission is authorized to allow each dog racing franchise holder to conduct six (6) additional days of racing during each calendar year in addition to any other days of dog racing authorized by law.

(b) The net proceeds, as defined in § 23-111-503, derived from two (2) of the additional days of dog racing shall be deposited with the Treasurer of State as special revenue for credit to the Municipal Aid Fund. Moneys deposited in the fund shall be distributed to all municipalities located in the county in which the dog racing meet is held, except the municipality in which the dog racing track is located, with each municipality to receive such portion of the fund as the population of the municipality bears to the total population of all participating municipalities in the county.



§ 23-111-505 - Additional racing days for benefit of indigent patients, etc.

(a) The Arkansas Racing Commission is authorized to allow each dog racing franchise holder to conduct fifteen (15) additional days of racing during each twelve-month period. The additional days of racing may be divided between each of the two (2) racing meets allowed by § 23-111-502, or all the additional days of racing may be added to a single racing meet as determined by the commission. In the event the additional days allowed by the commission fall upon a Saturday or Saturdays, then the franchise holder, at its option, may conduct daylight racing as authorized for a regular racing meet.

(b) (1) All revenue derived from the pari-mutuel tax at the fifteen (15) additional days of racing authorized by subsection (a) of this section after moneys have been remitted by the franchise holder to Mid-South Community College as provided by § 23-111-517 shall be deposited with the Treasurer of State as special revenue for credit to the Indigent Patients Fund, to be used by Mississippi County, Poinsett County, Cross County, St. Francis County, and Lee County to defray the cost of hospitalization and other medical services of indigent Arkansas patients in health care facilities for which the county has not received total reimbursement.

(2) Each county shall certify to the Chief Fiscal Officer of the State the amount of the unreimbursed medical expenses under such procedures and such detail as required by the Department of Finance and Administration.

(3) The amount available to each county shall be no more than one-fifth (1/5) of the total funds available or the amount certified of unreimbursed medical expenses, whichever is less.

(c) The commission is authorized to allow each dog racing franchise holder to conduct two (2) additional days of racing at any dog racing meet. The net proceeds derived from these additional days shall be deposited with the city treasurer or collector of the city in which the dog racing track is located for credit to the city general fund to be used for providing assistance and relief to disaster victims, indigent persons, organizations which assist such persons, and for education purposes.



§ 23-111-506 - Application for license to conduct meet -- Issuance.

(a) (1) Before any franchise holder conducts a racing meet in the county in which it holds a franchise, it shall file with the Arkansas Racing Commission an application to hold the meet and a bond in the sum of ten thousand dollars ($10,000) payable to the State of Arkansas, with a surety to be approved by the commission, conditioned that the franchise holder shall:

(A) Faithfully make the payments to the commission;

(B) Keep its books and records and make reports as provided in this chapter; and

(C) Conduct the greyhound racing in conformity with this chapter.

(2) The application shall specify the dates on which it is intended or desired to conduct or hold the meet and such further information as the commission may prescribe.

(3) (A) The license fee required to be paid by the franchise holder under the provisions of this section shall be computed at the rate of three hundred dollars ($300) per day, payable each day of the meet to the commission.

(B) The license fee imposed by this section shall be in lieu of all other license or occupation fees or taxes which otherwise would be due by the franchise holder to the State of Arkansas, or to any of its political subdivisions.

(b) (1) Each application shall be filed with the commission at least one hundred twenty (120) days prior to the date upon which it is desired to begin the racing meet.

(2) Whenever mutually agreeable to the commission and the franchise holder, the commission may allot racing dates other than those requested in the application.

(c) Immediately following the allotting of any racing dates and the issuance of a license to hold a racing meet, the commission shall notify the franchise holder of the dates allotted. The notice shall be in writing and sent by registered or certified United States mail to the franchise holder. Each notice and license shall be mailed by the commission at least ninety (90) days before the date fixed for the beginning of the racing meet.

(d) (1) Each license shall specify:

(A) The name of the franchise holder;

(B) The dates on which the racing meet shall be held or conducted; and

(C) The location of the place, track, or enclosure at which the racing meet is to be conducted.

(2) No license shall be transferable, nor shall it apply to any place, track, or enclosure other than the one specified in the license.

(e) (1) If the commission refuses an application for a license, it shall notify the franchise holder. This notice must be in writing and sent by registered or certified United States mail to the franchise holder and shall be mailed by the commission at least twenty (20) days before the date fixed in the application for the beginning of the racing meet. In each instance the notice shall contain the reasons for refusal of the application.

(2) No application shall be refused until after the franchise holder has been granted a hearing by the commission.



§ 23-111-508 - Wagering.

(a) (1) Any franchise holder conducting a greyhound racing meet may provide places in the race meeting grounds, or enclosure, at which it may conduct and supervise the pari-mutuel or certificate system of wagering by patrons on the races conducted by the franchise holder at the meeting.

(2) The pari-mutuel or certificate method of wagering upon races held at the race track, within the race track, and at the racing meet shall not under any circumstances, if conducted under the provisions of this chapter, be held or construed to be unlawful, all other laws or parts of laws of the State of Arkansas to the contrary notwithstanding.

(b) No other place or method of wagering shall be used or permitted by the franchise holder, nor shall the pari-mutuel or certificate system of wagering be conducted on any races except races at the race track where the franchise holder holds a current license issued by the Arkansas Racing Commission.

(c) No franchise holder shall permit any minor to be a patron of the pari-mutuel or certificate system of wagering conducted or supervised by it.

(d) (1) (A) However, nothing contained in this section shall be construed to permit the pari-mutuel or certificate method of wagering upon any race track unless the track is licensed as provided by this chapter.

(B) It is declared to be unlawful for any franchise holder to permit, conduct, or supervise any pari-mutuel or certificate method of wagering upon any race track except in accordance with the provisions of this chapter.

(2) There shall be no wagering on the results of any races except under the pari-mutuel or certificate method of wagering, as provided in this chapter, and then only by the installation and use of equipment approved by the commission.

(3) In addition to the pari-mutuel or certificate system of wagering as authorized by this chapter, the commission is authorized and directed to establish and adopt rules and regulations permitting the conduct of pari-mutuel or certificate system of wagering upon racing, either horse or greyhound, shown live or in any other manner approved by the commission by television or otherwise to or from the premises of the franchise holder.

(4) Any franchise holder using or permitting wagering or any person wagering under any other method at a licensed race track shall be guilty of a Class D felony for each such offense.



§ 23-111-509 - Disposition of wagering money.

(a) Each franchise holder conducting a racing meet under the provisions of this chapter shall keep its books and records in such manner as to clearly show the total amount of moneys wagered on each race held or conducted at each meet and the disposition of the moneys.

(b) (1) In the calendar year 1995 and each calendar year thereafter, the franchise holder shall withhold and retain for its own use and benefit sixteen percent (16%) of all moneys wagered on live, on-premises races up to and including one hundred twenty-five million dollars ($125,000,000) and twelve percent (12%) of all moneys wagered on live, on-premises races in excess of one hundred twenty-five million dollars ($125,000,000).

(2) (A) From the amount withheld and retained by the franchise holder, the franchise holder shall agree that the following credits will be made in the following percentage amounts of all moneys wagered on live, on-premises races up to and including one hundred twenty-five million dollars ($125,000,000) per calendar year, which shall be in addition to any other credits or payments:

(i) Seven-eighths of one percent (.875%) to be used by the franchise holder for supplements for increasing purses awarded at races conducted at the franchise holder's facility;

(ii) Three-eighths of one percent (.375%) to the institutions or funds described in §§ 23-111-503 -- 23-111-505 and 23-111-515 on a proportionate basis;

(iii) One-half of one percent (0.5%) to be used by the franchise holder for capital improvements to be made by the franchise holder at the racing facility; and

(iv) One-half of one percent (0.5%) to be used by the franchise holder for promotions to be conducted by the franchise holder to encourage patronage and tourism.

(B) These credits will not accrue on moneys wagered on live, on-premises races in excess of one hundred twenty-five million dollars ($125,000,000) per calendar year.

(C) The Arkansas Racing Commission may audit and verify receipts and expenditures of the franchise holder in determining compliance with this subdivision (b)(2).

(D) If there is a final determination by the commission that any of the credits or payments provided in this subsection have not been used for the purposes specified in this section, the franchise holder shall pay the amount equal to any moneys used for an unauthorized purpose to the commission for the use and benefit of the State of Arkansas.

(3) (A) "Capital improvements" as used in this section shall include all items and expenditures incurred for new construction with related equipment, reconstruction, renovation, reconditioning, and repairing of facilities with related equipment, or for debt service on money borrowed by the franchise holder for those enumerated purposes.

(B) In the case of capital improvements, the commission may use a multiyear approach based on a multiyear program being undertaken by the franchise holder so that accountability for expenditures may be based on expenditures made during the entire multiyear period out of the capital improvement moneys derived during the multiyear period.

(c) (1) In the calendar year 1995 and each calendar year thereafter, for all racing meets conducted by the franchise holder, the franchise holder shall withhold and pay to the commission for the use and benefit of the State of Arkansas, as a privilege tax:

(A) Three percent (3%) of all moneys wagered on live, on-premises races up to and including one hundred twenty-five million dollars ($125,000,000), together with one-third (1/3) of the odd cents or breaks; and

(B) Seven percent (7%) of all moneys wagered on live, on-premises races in excess of one hundred twenty-five million dollars ($125,000,000), together with one-third (1/3) of the odd cents or breaks.

(2) (A) For all races simulcast to the grounds of the franchise holder's Arkansas race track from other race tracks and races conducted in the past and re-broadcast by electronic means and shown on a delayed or replayed basis on the grounds of the franchise holder's Arkansas race track under § 23-111-508(d)(3), the franchise holder shall withhold and pay to the commission for the use and benefit of the State of Arkansas, as a privilege tax, one percent (1%) of all moneys wagered on such races on the grounds of a franchise holder's Arkansas race track.

(B) From the one percent (1%) reduction in the simulcast privilege tax provided for in this section, the franchise holder shall agree that the following credits shall be made in the following percentage amounts, which shall be in addition to any other credits for payments:

(i) One-fourth of one percent (0.25%) to be used by the franchise holder for supplements for increasing purses awarded at races conducted at the franchise holder's facility;

(ii) One-fourth of one percent (0.25%) to be used by the franchise holder for promotions conducted by the franchise holder to encourage patronage and tourism;

(iii) One-fourth of one percent (0.25%) to be used by the franchise holder for capital improvements made by the franchise holder at the racing facility;

(iv) One-fifth of one percent (0.20%) to be used by the franchise holder to directly offset increased simulcasting expenses over and above those incurred during calendar year 2000, including interface fees, host signal fees, licensing fees, and equipment costs related to simulcast. The franchise holder shall provide such information necessary to reflect the increase in simulcast expenses. Any portion of this amount not needed to offset increased simulcast expenses shall be paid to the commission for the use and benefit of the State of Arkansas; and

(v) Five one-hundredths of one percent (0.05%) to be distributed as provided in § 23-111-515(b)(1)(B).

(C) (i) The commission shall seek the assistance of the Department of Finance and Administration to audit and verify receipts and expenditures of the franchise holder in determining compliance with this section. The franchise holder must deliver to the department any documents requested to check and verify compliance with this section within thirty (30) days of receiving a written request for the documents. If the department does not receive the requested documents within the time provided, the Director of the Department of Finance and Administration shall notify the commission, which shall issue an order to show cause why such documents have not been provided.

(ii) The franchise holder shall not be permitted credit for expenditures under this section until the franchise holder submits documentation of each expenditure listing the specific expenditure and the payee of the expenditure and stating in specific terms the benefit created by the expenditure.

(iii) In the case of patronage and tourism promotion and capital improvements, the commission may use a multiyear approach based on a multiyear program's being undertaken by the franchise holder so that accountability for expenditures may be based on expenditures made during the entire multiyear period out of the patronage and tourism promotion and capital improvement moneys derived during the multiyear period, provided that the multiyear period shall not exceed five (5) years, unless the commission makes a specific determination that a longer period is necessary to finance long-term construction projects for the joint benefit of patrons, dogmen, and the franchise holder.

(iv) The franchise holder may seek prior approval of expenditures from the commission for expenditures. The application for such approval must contain the information required by this section. The prior approval will be subject to final verification by the department and approval by the commission that the expenditure meets the requirements of this section.

(3) The licensee shall withhold no more than nineteen percent (19%) of the total moneys wagered in simulcast racing, except when the state of the host race meet allows for withholding a greater percentage, then the licensee shall withhold no more than the percentage allowed by the state of the host meet.

(d) The franchise holder shall withhold and pay to the city or town in which the race track is located two-thirds (2/3) of the odd cents or breaks on all moneys wagered on live, on-premises races and on simulcast races, or if the track is not located within the corporate limits of a city or town, then the two-thirds (2/3) of the odd cents or breaks on all money wagered on live, on-premises races and on simulcast races shall be paid to the county in which the track is located.

(e) (1) Excepting only the moneys retained for the use and benefit of the franchise holder, the amounts paid to the commission for the use and benefit of the State of Arkansas, and the amount paid to the city, town, or county, as provided in subsection (d) of this section, all moneys received by the franchise holder from wagers shall be paid over to patrons holding winning pari-mutuel tickets, as their respective interests may appear, upon presentation of the tickets.

(2) (A) However, all winning pari-mutuel tickets not presented to the franchise holder for redemption on or before the one hundred eightieth day next following the last racing day of each racing meet hereafter held shall be void.

(B) Of the moneys represented by the void pari-mutuel tickets, the franchise holder shall immediately distribute the proceeds as follows:

(i) One-half (1/2) of the amount thereof shall be paid to the treasurer of the county in which the racing track is located for credit to the general fund of the county; and

(ii) One-half (1/2) of the amount thereof shall be paid to the treasurer of the city in which the racing track is located and shall be credited to the general fund of the city.

(C) The money shall be used for charitable purposes only, benefiting young females and young males of the city as determined by the mayor and the governing body of the city. It is the intent that the funds shall be made available to and used by the Girls' Club and Boys' Club or similar nonprofit charitable organizations providing recreational youth services benefiting young females and young males of the city.

(f) Breaks or breakage shall be computed as the amount of odd cents remaining in each pari-mutuel pool after redistributions are made in a sum equal to the next lowest multiple of ten cents (10cent(s)). Provided, in the event of a minus pool, the commission shall have the authority to establish the minimum payout on winning wagers.

(g) All moneys due the State of Arkansas by the permit holder under subsection (c) of this section shall be paid to the commission daily, and all amounts due the city, town, or county under subsection (d) of this section shall be paid over to the treasurer of the city, town, or county immediately following the close of the racing meet.

(h) The rate of tax on any additional methods of wagering shall be established by law.



§ 23-111-510 - Admission tax.

(a) (1) Each franchise holder authorized to conduct a race meeting under this chapter shall pay to the Arkansas Racing Commission for the use and benefit of the State of Arkansas either ten percent (10%) of all moneys received each day from admissions paid by persons attending the races at the meeting or the sum of ten cents (10cent(s)) on each and every paid admission, whichever sum is the greater.

(2) All payments provided in this section shall be made each day of any and every race meeting.

(b) (1) The issuance of all tax-free passes shall be by the franchise holder or its employees or agents. The commission shall have no authority over the issuance or distribution of the passes.

(2) It shall be unlawful for any person, corporation, firm, partnership, or any other entity to sell or offer for sale for any consideration any tax-free pass issued by the commission for general admission to the racing facility of any franchise holder.

(3) Any person, corporation, firm, partnership, or other entity that sells or offers for sale tax-free passes shall upon conviction be guilty of a Class B misdemeanor.



§ 23-111-511 - Record keeping by franchise holder -- Audit.

(a) Every franchise holder conducting race meetings under this chapter shall keep its books and records so as to clearly show the true number of admissions, the total amount of money contributed to each pari-mutuel pool on each race separately, and the amount of money received daily from admission fees.

(b) Within sixty (60) days after the conclusion of every race meeting, the franchise holder shall submit to the Arkansas Racing Commission a complete audit of the receipts and admissions.



§ 23-111-512 - Commission's access to meets, books, records, etc.

(a) The Arkansas Racing Commission shall at all times have access to any portion of the space or enclosure where a race meeting is held, including the space or enclosure where the pari-mutuel or certificate system of wagering is conducted or supervised at any racing meet, for the purpose of ascertaining whether or not the franchise holder is retaining only the commission provided in this chapter.

(b) The commission shall have full and free access to the books, records, machines, and papers pertaining to the pari-mutuel or certificate method of wagering, and admission tickets.

(c) The commission may also at any time investigate and ascertain whether or not any of the provisions of this chapter or the rules and regulations of the commission are being violated at the race track or enclosure.



§ 23-111-513 - Failure to pay tax.

(a) Any franchise holder failing or refusing to pay the amount found to be due the Arkansas Racing Commission from any tax provided for or imposed by this chapter shall be guilty of a violation and upon conviction shall be punished by a fine of not more than five thousand dollars ($5,000) in addition to the amount due from the franchise holder as provided in this chapter.

(b) All fines paid into any court of this state by a franchise holder found guilty of violating this section shall be paid over by the clerk of the court to the commission within ten (10) days after the fines shall have been paid to the clerk by the franchise holder.



§ 23-111-514 - Franchise holder required to give bond.

Every franchise holder to which a license may be granted under this chapter at its own cost and expense shall, before the license is delivered, give a bond, in the penal sum of ten thousand dollars ($10,000) payable to the commission with a surety to be approved by the Arkansas Racing Commission, conditioned to faithfully make the payments to the commission provided for in this chapter, and keep its books and records and make reports provided in this chapter and to conduct its race meeting in conformity with the provisions of this chapter.



§ 23-111-515 - Additional racing days for the benefit of small municipalities and community colleges.

(a) (1) The Arkansas Racing Commission is authorized to allow each dog racing franchise holder to conduct six (6) additional days of racing during each twelve-month period.

(2) The additional days of racing may be divided between each of the two (2) racing meets allowed by this section, or all the additional days of racing may be added to a single racing meet as determined by the commission.

(3) In the event the additional days allowed by the commission fall upon a Saturday or Saturdays, then the franchise holder, at its option, may conduct daylight racing as authorized for a regular racing meet.

(b) (1) The franchise holder shall distribute the net proceeds, as defined in subdivision (b)(2) of this section, from the additional days of dog racing as follows:

(A) Twenty-five percent (25%) thereof shall be remitted at the end of each racing meet at which such additional days of racing are conducted to the various municipalities in the county where the dog racing meet is held which have a population of fewer than five thousand (5,000) inhabitants according to the most recent federal census, with each such municipality to receive an equal share of the funds; and

(B) Seventy-five percent (75%) of the proceeds shall be deposited with the Treasurer of State as special revenues and credited to an institution of higher education fund in the county in which the dog racing track is located. Such funds shall be considered local taxes for the purposes of § 6-61-601.

(2) Net proceeds derived from the additional days of dog racing shall be all revenue derived from the pari-mutuel wagering at the dog racing track during the additional days of racing, less the amount of the purses paid by the franchise holder.

(c) The commission shall establish appropriate rules and regulations to assure compliance with the provisions of this section and shall audit and verify all receipts and expenditures of the franchise holder in determining compliance with this section.



§ 23-111-516 - Health insurance.

From the amount withheld and retained by the dog racing franchise holder pursuant to § 23-111-509, the franchise holder shall set aside for the use and benefit of his or her employees for the purpose of maintaining health insurance benefits, one half of one percent (0.5%) of all moneys wagered on live racing and on racing performances simultaneously televised by the franchise holder but conducted at another race track facility. This set-aside shall be in addition to any other credits or payments made by the dog racing franchise holder in accordance to law. Any surplus funds shall be carried forward the next calendar year and shall not be used for any other purposes. However, the amount set aside shall be applied only to the first one hundred twenty-five million dollars ($125,000,000) of the amount of moneys wagered per calendar year.



§ 23-111-517 - Disposition of pari-mutuel tax revenue.

(a) Each year, the first eighty-five thousand dollars ($85,000) of the pari-mutuel tax revenue derived from § 23-111-505(a) shall be remitted directly to Mid-South Community College and shall be used by the college for facilities, programming, and personnel in the support of a nursing program.

(b) The revenue received by the college under this section shall be considered local taxes for the purposes of § 6-61-601.









Chapter 112 - Arkansas Motor Vehicle Commission Act

Subchapter 1 - -- General Provisions

§ 23-112-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Motor Vehicle Commission Act".



§ 23-112-102 - Legislative findings -- Purpose.

(a) The General Assembly finds and declares that the distribution and sale of motor vehicles in Arkansas vitally affects the general economy of the state and the public interest and the public welfare.

(b) The General Assembly further finds and declares that it is necessary, in the exercise of its police power, to regulate and to license motor vehicle manufacturers, factory branches and divisions, distributors, distributor branches and divisions, distributor representatives, new motor vehicle dealers, and salespersons doing business in Arkansas in order to:

(1) Prevent frauds, unfair practices, discrimination, impositions, and other abuses upon the citizens of Arkansas;

(2) Avoid undue control of the independent motor vehicle dealer by motor vehicle manufacturing and distributing organizations;

(3) Foster and keep alive vigorous and healthy competition;

(4) Prevent the creation or perpetuation of monopolies;

(5) Prevent the practice of requiring the buying of special features, accessories, special models, appliances, and equipment not desired by a motor vehicle dealer or the ultimate purchaser;

(6) Prevent false and misleading advertising;

(7) Promote and keep alive a sound system of distribution of motor vehicles to the public; and

(8) Promote the public safety and welfare.



§ 23-112-103 - Definitions.

As used in this chapter:

(1) "Advertisement" means an oral, written, telecommunicated, graphic, pictorial, or other statement made in the course of soliciting business, including without limitation, a statement or representation made in a newspaper, magazine, Internet, or other publication or contained in a notice, sign, poster, display, circular, pamphlet, letter, or flyer, or made via radio, television, or any other medium;

(2) "All-terrain vehicle" means a motor vehicle that:

(A) Is an off-highway vehicle:

(i) Fifty inches (50'') or less in width, having a dry weight of eight hundred pounds (800 lbs.) or less, and traveling on three (3) or more low pressure tires, with a seat designed to be straddled by the operator, a Class 1 all-terrain vehicle; or

(ii) With a width that exceeds fifty inches (50'') or having a dry weight that exceeds eight hundred pounds (800 lbs.), traveling on four (4) or more low-profile, low-pressure tires, and having a bench seat, a Class 2 all-terrain vehicle;

(B) Has a seat for the operator and any passenger and handlebars or other steering mechanism for control; and

(C) Is used for any purpose, including, but not limited to, off-road, amphibious, or recreational travel;

(3) "Auto auction" means:

(A) Any person who operates or provides a place of business or facilities for the wholesale exchange of motor vehicles by and between duly licensed motor vehicle dealers;

(B) Any motor vehicle dealer licensed to sell used motor vehicles, selling motor vehicles using an auction format but not on consignment; and

(C) Any person who provides the facilities for or is in the business of selling motor vehicles in an auction format;

(4) "Branch location" means a secondary location:

(A) Identified in a license issued by the Arkansas Motor Vehicle Commission to a motor vehicle dealer; and

(B) Which is an established place of business other than the licensed location;

(5) "Broker" means a person who for any valuable consideration, whether received directly or indirectly, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new motor vehicle, and who is not:

(A) A dealer or bona fide employee of a new motor vehicle dealer when acting on behalf of a new motor vehicle dealer;

(B) A representative or bona fide employee of a manufacturer, factory branch, or factory representative when acting on behalf of a manufacturer, factory branch, or factory representative;

(C) A representative or bona fide employee of a distributor or distributor branch when acting on behalf of a distributor or distributor branch; or

(D) At any point in the transaction, the bona fide owner of the vehicle involved in the transaction;

(6) (A) "Coerce" means compelling or attempting to compel by threatening, retaliating, using economic force, or by not performing or complying with:

(i) Any terms or provisions of the franchise or sales and service agreement;

(ii) The terms of this chapter; or

(iii) The rules promulgated by the Arkansas Motor Vehicle Commission.

(B) "Coerce" does not mean recommending, exposing, persuading, urging, or arguing;

(7) "Commission" means the Arkansas Motor Vehicle Commission created by this chapter;

(8) "Conversion" means a motor vehicle other than an exempted specialty vehicle that is substantially modified by a person, firm, or corporation other than the manufacturer or distributor of the chassis of the motor vehicle and that has not been the subject of a retail sale;

(9) "Distributor" means any person, resident or nonresident, who, in whole or in part, sells or distributes new motor vehicles to motor vehicle dealers or who maintains distributor representatives;

(10) "Distributor branch" means a branch or division office similarly maintained by a distributor for the same purposes a factory branch or division is maintained;

(11) "Distributor representative" means a representative similarly employed by a distributor or distributor branch;

(12) "Factory branch" means a branch or division office maintained by a person, firm, association, corporation, or trust who manufactures or assembles new motor vehicles for sale to distributors, to motor vehicle dealers, or for directing or supervising, in whole or in part, its representatives;

(13) "Factory representative" means a representative employed by a:

(A) Person, firm, association, corporation, or trust that manufactures or assembles new motor vehicles; or

(B) Factory branch, for the purpose of making or promoting the sale of its new motor vehicles or for supervising or contacting its dealers or prospective dealers;

(14) "Franchise" means one (1) or more contracts between a franchised dealer as franchisee and either a manufacturer or a distributor, importer, second-stage manufacturer, or converter as franchiser under which:

(A) The franchisee is granted the right to sell, service, or sell and service new motor vehicles manufactured or distributed by the franchiser;

(B) The franchisee as an independent business is a component of the franchiser's distribution system;

(C) The franchise is substantially associated with the franchiser's trademark, trade name, or commercial symbol;

(D) The franchisee's business is substantially reliant on the franchiser for a continued supply of motor vehicles, parts, or accessories for the conduct of its business; or

(E) (i) Any right, duty, or obligation granted or imposed by this chapter is affected.

(ii) "Franchise" includes a written communication from a franchiser to a franchisee by which a duty is imposed upon the franchisee;

(15) "Good faith" means the duty of each party to any franchise and all officers, employees, or agents thereof to act in a fair and equitable manner toward each other so as to guarantee the one party freedom from coercion, intimidation, or threats of coercion or intimidation from the other party;

(16) "Licensed location" means the address designated as the primary business address of the motor vehicle dealer on the application submitted for approval of licensure;

(17) "Manufacturer" means any person, firm, association, corporation, or trust, resident or nonresident, that manufactures or assembles new motor vehicles;

(18) "Motor vehicle" means a self-propelled vehicle having two (2) or more wheels that has as its primary purpose the transportation of a person, including without limitation all-terrain vehicles, automobiles, trucks, motorcycles, motor-driven cycles, motor scooters, and motor homes;

(19) (A) (i) "Motor vehicle dealer" means a person that is:

(a) Engaged in the business of selling, offering to sell, soliciting, or advertising the sale of servicing or repairing motor vehicles under a manufacturer's warranty; and

(b) Located at an established and permanent place of business under a franchise, sales and service agreement, or a bona fide contract in effect with a manufacturer or distributor.

(ii) "Motor vehicle dealer" includes any person engaged in the business of selling, offering to sell, soliciting, or advertising the sale, regardless of the medium used, of commercial buses, school buses, or other multipassenger motor vehicles, or possessing them for the purpose of resale.

(B) "Motor vehicle dealer" does not include:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under judgment, decree, or order of any court;

(ii) Public officers while performing their duties as officers;

(iii) Employees of persons, corporations, or associations enumerated in subdivision (19)(B)(i) of this section when engaged in the specific performance of their duties as employees;

(iv) Specialty vehicle dealers;

(v) Financial institutions engaged in the leasing of motor vehicles; or

(vi) Used motor vehicle dealers licensed by the state under § 23-112-601 et seq.;

(20) "Motor vehicle lessor" means any person not excluded by subdivision (19) of this section engaged in the motor vehicle leasing or rental business;

(21) "Motor vehicle salesperson" means any person who:

(A) Is employed as a salesperson by a motor vehicle dealer whose duties include the selling or offering for sale of motor vehicles;

(B) For compensation of any kind, acts as a salesperson, agent, or representative of a motor vehicle dealer;

(C) Attempts to or in fact negotiates a sale of a motor vehicle owned partially or entirely by a motor vehicle dealer; and

(D) Uses the financial resources, line of credit, or floor plan of a motor vehicle dealer to purchase, sell, or exchange any interest in a motor vehicle;

(22) "New motor vehicle" means any motor vehicle, the legal title to which has never been transferred by a manufacturer, distributor, or franchised new motor vehicle dealer to an ultimate purchaser;

(23) "Off premises" means a location other than the address designated as the licensed location;

(24) "Person" means and includes, individually and collectively, individuals, firms, partnerships, copartnerships, associations, corporations, trusts, or any other form of business enterprise, or any legal entity;

(25) (A) "Relevant market area" means the area within a radius surrounding an existing dealer or the area of responsibility defined in the franchise and on file in the commission office, whichever is greater.

(B) (i) For all licensed new motor vehicle dealers, excluding motorcycles, motorized cycles, and motor-driven all-terrain vehicles, which include two-wheeled, three-wheeled, four-wheeled, six-wheeled, or eight-wheeled motorcycles, motorized cycles, and motor-driven all-terrain vehicles, the relevant market area shall be a radius of twenty (20) miles.

(ii) However, when a manufacturer is seeking to establish an additional new motor vehicle dealer, the relevant market area shall in all instances be the area within a radius of ten (10) miles around an existing dealer.

(C) For all licensed new motor vehicle dealers of motorcycles, motorized cycles, and motor-driven all-terrain vehicles, which include two-wheeled, three-wheeled, four-wheeled, six-wheeled, or eight-wheeled motorcycles, motorized cycles, and motor-driven all-terrain vehicles, the relevant market area shall in all instances be the area within a radius of thirty (30) miles around an existing dealer or the area of responsibility defined in the franchise and on file in the commission office, whichever is greater;

(26) "Retail sale" or "sale at retail" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of a new motor vehicle to an ultimate purchaser for use as a consumer;

(27) "Second-stage manufacturer" or "converter" means a person, firm, or corporation that, prior to retail sale of a motor vehicle:

(A) Assembles, installs, or affixes a body, cab, or special equipment to a chassis; or

(B) Substantially adds to, subtracts from, or modifies a previously assembled or manufactured motor vehicle;

(28) (A) "Specialty vehicle" means a motor vehicle manufactured by a second-stage manufacturer by purchasing motor vehicle components, for example, frame and drive train, and completing the manufacture of finished motor vehicles for the purpose of resale, with the primary manufacturer warranty unimpaired, to a limited commercial market rather than the consuming public.

(B) "Specialty vehicles" includes garbage trucks, ambulances, fire trucks, limousines, hearses, and other similar limited-purpose vehicles as the commission may by regulation provide;

(29) "Temporary permit" means a license issued for one (1) week or less to a motor vehicle dealer who is licensed in another state for the purpose of displaying, offering to sell, selling, and soliciting the sales of motor vehicles at the time and place designated by the commission and only at an approved motor vehicle show in this state;

(30) (A) "Ultimate purchaser" means, with respect to any new motor vehicle, the first person, other than a motor vehicle dealer purchasing in his or her capacity as a dealer, who in good faith purchases the new motor vehicle for purposes other than resale.

(B) "Ultimate purchaser" shall not include a person who purchases a vehicle for purposes of altering or remanufacturing the motor vehicle for future resale;

(31) (A) "Used motor vehicle" means a motor vehicle:

(i) For which title has been sold, bargained, exchanged, given away, or transferred from the person or corporation who first took ownership from the manufacturer, distributor, dealer, or agents thereof; or

(ii) So used as to have become what is commonly known as a "second hand motor vehicle" or a "previously owned motor vehicle".

(B) A new motor vehicle shall not be considered a used motor vehicle unless the motor vehicle has been:

(i) Placed in actual operation; and

(ii) Not held for resale by an owner that has:

(a) Been granted a certificate of title; and

(b) Registered the motor vehicle under the Uniform Motor Vehicle Administration, Certificate of Title, and Antitheft Act, § 27-14-101 et seq.;

(32) "Used motor vehicle dealer" means any person, wholesaler, or auto auctioneer who, for a commission or with the intent to make a profit or gain of money or other thing of value:

(A) Sells, exchanges, rents, or leases with the option to purchase or own, or attempts to negotiate a sale or exchange of an interest in any used motor vehicle; or

(B) Is wholly or in part in the business of buying, selling, trading, or exchanging used motor vehicles, whether or not the used motor vehicles are owned by the person;

(33) (A) "Wholesaler" means any person, resident or nonresident, not excluded by subdivision (19) of this section, who, in whole or in part, sells used motor vehicles to motor vehicle dealers or purchases used vehicles for the purpose of resale.

(B) However, motor vehicle dealers who, incidental to their primary business, sell motor vehicles to other dealers are not considered wholesalers because of the incidental sales;

(34) (A) "Line make of a motor vehicle" means a group or series of motor vehicles that have the same brand identification or brand name, based upon the manufacturer's trademark, trade name, or logo.

(B) "Line make of a motor vehicle" does not include motor homes; and

(35) "Line make of a motor home" means a specific series of recreational vehicle products that:

(A) Are identified by a common series trade name or trademark;

(B) Are targeted to a particular market segment, as determined by their decor, features, equipment, size, weight, and price range;

(C) Have lengths and interior floor plans that distinguish the recreational vehicles with substantially the same decor, equipment, features, price, and weight;

(D) Belong to a single distinct classification of recreational vehicle product type having a substantial degree of commonality in the construction of the chassis, frame, and body; and

(E) The manufacturer-dealer agreement authorizes a dealer to sell.



§ 23-112-104 - Injunction.

(a) The Arkansas Motor Vehicle Commission shall be entitled to seek an injunction upon affidavit in the circuit court for the county in which the commission's office is located to prevent any person, firm, partnership, association, corporation, or legal entity from violating any provision of this chapter or any rule or regulation promulgated by the commission.

(b) The commission shall not be required to execute or give bond for costs, indemnity, or stay or to give security as a condition to the issuance of a restraining order or injunction, either temporary or permanent.



§ 23-112-105 - Civil damages.

(a) A licensee suffering pecuniary loss because of any willful failure by any other licensee to comply with this chapter, other than a new automobile or truck dealer's failure to comply with § 23-112-301(d)(1)-(3) or with any rule or regulation promulgated by the Arkansas Motor Vehicle Commission under authority vested in it by this chapter, may recover reasonable damages and attorney's fees therefor in any court of competent jurisdiction.

(b) (1) Except as provided under subdivision (b)(2) of this section, if a motor vehicle dealer prevails in an action against a manufacturer, distributor, second-stage manufacturer, importer, converter, manufacturer branch or division, or distributor branch or division under any provision of this chapter, the motor vehicle dealer shall also have a cause of action against the manufacturer, distributor, second-stage manufacturer, importer, converter, manufacturer branch or division, or distributor branch or division for attorney's fees, if none have been awarded in an earlier administrative hearing.

(2) Subdivision (b)(1) of this section does not apply to motor vehicle dealers, manufacturers, or distributors of motor homes.



§ 23-112-106 - Enforcement.

(a) The Arkansas Motor Vehicle Commission may enter orders that direct and command compliance with this chapter and regulations under this chapter if any of the following conditions have been met:

(1) The commission has conducted a hearing within sixty (60) days on the matter;

(2) The commission has made written findings that the public interest and welfare require the person or entity against whom the commission is acting to take the specified action; or

(3) The commission finds that the current civil or administrative penalties are insufficient.

(b) The commission may enforce its findings and conclusions upon entry of an order under subsection (a) of this section.



§ 23-112-107 - Motor vehicle event data recorder -- Data ownership.

(a) As used in this section:

(1) "Authorized representative" means a person who is the attorney-in-fact for an owner or a person who has been appointed the administrator or personal representative of the estate of the owner;

(2) "Motor vehicle event data recorder" means a factory-installed feature in a motor vehicle that does one (1) or more of the following:

(A) Records, stores, transmits, or dispenses any of the following information for the purpose of retrieval after a crash:

(i) Vehicle speed;

(ii) Vehicle direction;

(iii) Vehicle location;

(iv) Steering performance; or

(v) Seat belt restraint status;

(B) Has the capacity to transmit information concerning a crash in which the motor vehicle has been involved to a central communications system when a crash occurs; or

(C) Includes a sensing and diagnostic module, restraint control module, electronic throttle control, or other similar component; and

(3) "Owner" means a person or entity:

(A) In whose name a motor vehicle is registered or titled;

(B) Who leases a motor vehicle for at least three (3) months;

(C) Who is entitled to possession of the motor vehicle as the purchaser under a security agreement; or

(D) Who is the authorized representative of the owner.

(b) At the time of a new vehicle purchase by a consumer from a dealership, an owner of a motor vehicle shall be given written notice by the seller or manufacturer that includes the following:

(1) The presence of the motor vehicle event data recorder in the motor vehicle;

(2) The type of motor vehicle event data recorder in the motor vehicle; and

(3) The type of data that is recorded, stored, or transmitted on the motor vehicle event data recorder.

(c) Except as specifically provided under subsections (d) and (f)-(i) of this section, the data on a motor vehicle event data recorder:

(1) Is private;

(2) Is exclusively owned by the owner of the motor vehicle; and

(3) Shall not be retrieved or used by another person or entity.

(d) (1) If a motor vehicle is owned by one (1) owner, then the owner of a motor vehicle may provide written consent in the form of a release signed by the owner that authorizes a person or entity to retrieve or use the data.

(2) If a motor vehicle is owned by more than one (1) person or entity and if all owners agree to release the data, then all owners must consent in writing by signing a release to authorize a person or entity to retrieve or use the data.

(3) A release to a person or entity under this subsection shall be limited to permission for data collection and compilation only and shall not authorize the release of information that identifies the owner of the vehicle.

(e) (1) (A) If a motor vehicle is equipped with a motor vehicle event data recorder and is involved in an accident in Arkansas, the owner of the motor vehicle at the time that the data is created shall own and retain exclusive ownership rights to the data.

(B) The ownership of the data shall not pass to a lienholder or to an insurer because the lienholder or insurer succeeds in ownership to the vehicle as a result of the accident.

(2) The data shall not be used by a lienholder or an insurer for any reason without a written consent in the form of a release signed by the owner of the motor vehicle at the time of the accident that authorizes the lienholder or insurer to retrieve or use the data.

(3) A lienholder or insurer shall not make the owner's consent to the retrieval or use of the data conditioned upon the payment or settlement of an obligation or claim. However, the insured is required to comply with all policy provisions, including any provision that requires the insured to cooperate with the insurer.

(4) An insurer or lessor of a motor vehicle shall not require an owner to provide written permission for the access or retrieval of information from a motor vehicle event data recorder as a condition of the policy or lease.

(f) Except as specifically provided under subsections (d) and (g)-(i) of this section, the data from a motor vehicle event data recorder shall only be produced without the consent of the owner at the time of the accident if:

(1) A court of competent jurisdiction in Arkansas orders the production of the data;

(2) A law enforcement officer obtains the data based on probable cause of an offense under the laws of the State of Arkansas; or

(3) A law enforcement officer, a firefighter, or an emergency medical services provider obtains the data in the course of responding to or investigating an emergency involving physical injury or the risk of physical injury to any person.

(g) The Arkansas State Highway and Transportation Department may retrieve data from a motor vehicle event data recorder if the data is used for the following purposes:

(1) Preclearing weigh stations;

(2) Automating driver records of duty status as authorized by the United States Department of Transportation;

(3) Replacing handwritten reports for any fuel tax reporting or other mileage reporting purpose; or

(4) Complying with a state or federal law.

(h) To protect the public health, welfare, and safety, the following exceptions shall be allowed regarding the retrieval of data from a motor vehicle event data recorder:

(1) To determine the need or to facilitate emergency medical care for the driver or passenger of a motor vehicle that is involved in a motor vehicle crash or other emergency, including obtaining data from a company that provides subscription services to the owners of motor vehicles for in-vehicle safety and security communications systems;

(2) To facilitate medical research of the human body's reaction to motor vehicle crashes if:

(A) The identity of the owner or driver is not disclosed in connection with the retrieved data; and

(B) The last four (4) digits of the vehicle identification number are not disclosed; or

(3) To diagnose, service, or repair a motor vehicle.

(i) Notwithstanding any other provision of this section, the use of data from a motor vehicle event data recorder shall not be permitted into evidence in a civil or criminal matter pending before a court in the State of Arkansas unless it is shown to be relevant and reliable pursuant to the Arkansas Rules of Evidence.

(j) (1) If a motor vehicle is equipped with a motor vehicle event data recorder that is capable of recording, storing, transmitting, or dispensing information as described in this section and that capability is part of a subscription service, then the information that may be recorded, stored, transmitted, or dispensed shall be disclosed in the subscription agreement.

(2) Subsections (c), (d), and (f)-(h) of this section shall not apply to subscription services that meet the requirements of this subsection.

(k) (1) A new motor vehicle dealer, manufacturer, and distributor shall be immune and held harmless against liability for the privacy of information contained in motor vehicle databases, including without limitation recording devices, global-positioning systems, navigation devices, or any in-vehicle data not controlled by the dealer.

(2) This subsection does not affect the notice requirements under subsection (b) of this section.

(l) The Arkansas Motor Vehicle Commission shall administer this section and may promulgate rules for the administration of this section.






Subchapter 2 - -- Arkansas Motor Vehicle Commission

§ 23-112-201 - Arkansas Motor Vehicle Commission -- Creation -- Members -- Officers.

(a) There is created the Arkansas Motor Vehicle Commission, hereinafter referred to as the commission, to be composed of nine (9) members to be appointed by the Governor for terms of seven (7) years, subject to confirmation by the Senate.

(b) (1) One (1) commissioner shall be appointed from each of the four (4) congressional districts of the state as constituted July 1, 1975, and five (5) members of the commission, including the consumer representative and the representative of the elderly, shall be appointed from the state at large.

(2) (A) Four (4) members of the commission shall be licensees or shall be qualified as licensees under the provisions of this chapter at the time of their appointment.

(B) Five (5) members of the commission shall be appointed from the public at large, including the consumer representative and the representative of the elderly.

(C) (i) No more than four (4) members of the commission shall at any time:

(a) Be licensees under this chapter;

(b) Have any financial interest in or be an officer or an employee of a licensee under this chapter; or

(c) Be employed by or own a business or organization that directly or indirectly profits from the sale of new motor vehicles.

(ii) At least one (1) of the members shall be licensed as a dealer of franchise motorcycles.

(3) (A) The consumer representative and the representative of the elderly shall not be actively engaged in or retired from the businesses regulated by this chapter.

(B) The two (2) positions may not be held by the same person.

(C) Both shall be full voting members.

(D) The representative of the elderly shall:

(i) Be sixty (60) years of age or older;

(ii) Not be employed by or own any business or organization that directly or indirectly profits from the sale of new motor vehicles; and

(iii) Only have experiences with the sale of a new motor vehicle as a consumer.

(E) The consumer representative shall:

(i) Not be employed by or own any business or organization that directly or indirectly profits from the sale of new motor vehicles; and

(ii) Only have experiences with the sale of a new motor vehicle as a consumer.

(4) Each of the members appointed shall be a citizen of the United States, a resident of the State of Arkansas, and a qualified elector of the jurisdiction from which appointed, and each shall be of good moral character.

(c) In the event a vacancy on the commission occurs due to death, resignation, or other reason, the vacancy shall be filled for the unexpired portion of the term by appointment of the Governor, subject to confirmation by the Senate, of a person meeting the same qualifications required for the initial appointment.

(d) Each commission member shall serve until his or her successor is appointed and qualified.

(e) The commission shall select by majority vote of its members one (1) of its members as a chair, one (1) as a vice chair, and one (1) as a secretary.

(f) (1) The Chair of the Arkansas Motor Vehicle Commission and members of the commission may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(2) The chair shall require itemized statements of all reimbursable expenses and shall audit the statements or cause them to be audited before approving them for payment.



§ 23-112-202 - Proceedings -- Bond.

(a) The Arkansas Motor Vehicle Commission shall meet at Little Rock and complete its organization immediately after the entire membership thereof has been appointed and has qualified.

(b) Before entering upon the discharge of the duties of his or her office, the Chair of the Arkansas Motor Vehicle Commission and each member of the commission shall take and subscribe to the oath of office prescribed by the Constitution of Arkansas and shall file this oath in the office of the Secretary of State.

(c) (1) The commission shall purchase either a blanket position honesty or faithful performance bond from some surety company authorized to do business in this state. This bond shall be in the penal sum of ten thousand dollars ($10,000), made payable to the State of Arkansas, conditioned for the honest and faithful performance of the duties of the chair and each member of the commission, the executive director of the commission, and all other employees of the commission, the bond to be approved by the Governor and filed in the office of the Secretary of State.

(2) The commission shall keep the bond in force at all times from and after the date the commission is organized.

(d) A majority of the commission shall constitute a quorum for the transaction of any business.

(e) The commission shall adopt and use a common seal for the authentication of its records and orders.

(f) The commission shall hold all of its regular monthly meetings in its office at Little Rock, but upon approval of a majority of its members, may hold special meetings and the hearings provided for under §§ 23-112-501 -- 23-112-509 at any time and place within the State of Arkansas.



§ 23-112-203 - Executive director -- Employees -- Office.

(a) (1) The Arkansas Motor Vehicle Commission shall appoint a qualified person to serve as executive director thereof, to serve at the pleasure of the commission, and shall fix his or her salary and shall define and prescribe the duties.

(2) The Executive Director of the Arkansas Motor Vehicle Commission shall be in charge of the commission's office and shall devote such time to the duties thereof as may be necessary.

(3) The duties shall include, but shall not be limited to, the collection of all fees and charges under the provisions of this chapter, keeping a record of all proceedings of the commission, and keeping an accurate account of all moneys received and disbursed by the commission, all of which records shall be considered as public records.

(b) The commission may employ such clerical and professional help and incur such expenses as may be reasonably necessary for the proper discharge of its duties under this chapter.

(c) Except as provided in this chapter, the commission shall maintain its office and transact its business at Little Rock.



§ 23-112-204 - Rules and regulations.

The Arkansas Motor Vehicle Commission shall have power to prescribe, issue, amend, and rescind, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., such reasonable rules and regulations as may be reasonably necessary or appropriate to carry out the provisions of this chapter.



§ 23-112-205 - Disposition of funds.

(a) All funds received by the Arkansas Motor Vehicle Commission shall be deposited into the State Treasury as special revenues to the credit of a special fund to be known as the "Motor Vehicle Commission Fund".

(b) All expenses incurred in the organization, maintenance, operation, and motor vehicle education and training of the commission shall be paid from the special fund, and the expenditure of all funds shall be subject to the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., the Arkansas Procurement Law, § 19-11-201 et seq., and other applicable fiscal laws.

(c) The receipts and disbursements of the commission shall be audited annually by the Legislative Auditor.



§ 23-112-206 - Fund transfer -- Motor vehicle education and training.

For the fiscal year ending June 30, 2008, and for each fiscal year thereafter, the Executive Director of the Arkansas Motor Vehicle Commission may certify, from time to time as needed, to the Chief Fiscal Officer of the State the amount of funds necessary to transfer on his or her books and those of the Treasurer of State and the Auditor of State, from the Motor Vehicle Commission Fund to the Department of Workforce Education Fund Account, to provide funds for expenses related to motor vehicle education and training. In no event shall the amount of funds transferred under the provisions of this section exceed one hundred fifty thousand dollars ($150,000) in any one (1) fiscal year.






Subchapter 3 - -- Licensing and Regulation

§ 23-112-301 - License required.

(a) Notwithstanding any other statute, the following acts are declared to be unlawful:

(1) The violation of any of the provisions of this chapter; and

(2) For any person to engage in business as, serve in the capacity of, or act as a new motor vehicle dealer, motor vehicle salesperson, motor vehicle lessor, manufacturer, importer, distributor, factory branch or division, distributor branch or division, factory representative, distributor representative, second-stage manufacturer, or converter, as such, in Arkansas without first obtaining a license therefor as provided in this chapter, regardless of whether or not the person maintains or has a place of business in Arkansas.

(b) Any person, firm, association, corporation, or trust engaging, acting, or serving in more than one (1) of these capacities or having more than one (1) place where such a business is carried on or conducted shall be required to obtain and hold a separate and current license for each capacity and place of business.

(c) (1) However, any licensed motor vehicle dealer shall not be required to obtain a license as a motor vehicle lessor for any location licensed as a motor vehicle dealer.

(2) A motor vehicle lessor shall be required to obtain only one (1) motor vehicle lessor's license, regardless of the number of leasing locations he or she owns and operates but shall list each location on his or her application and pay a fee of fifty dollars ($50.00) for each location.

(3) New lease locations opened after a license is issued shall be approved by the Arkansas Motor Vehicle Commission but shall not require a new license.

(4) A motor vehicle lessor shall sell or offer for sale motor vehicles only from an established place of business and only after application to, approval of, and licensure at each location by the commission.

(d) (1) No person may engage in the business of buying, selling, or exchanging motor vehicles, unless he or she:

(A) Holds a valid license issued by the commission for the makes of motor vehicles being bought, sold, or exchanged; or

(B) Is a bona fide employee or agent of the licensee.

(2) For purposes of this subsection, "engage in the business of buying, selling, or exchanging motor vehicles" means:

(A) Displaying for sale motor vehicles on a lot or showroom;

(B) Advertising for sale new motor vehicles regardless of the medium used; or

(C) Regularly or actively soliciting buyers for motor vehicles.



§ 23-112-302 - Application for license.

(a) Applications for licenses required to be obtained under the provisions of this chapter shall:

(1) Be verified by the oath or affirmation of the applicants;

(2) Be on forms prescribed by the Arkansas Motor Vehicle Commission and furnished to the applicants; and

(3) Contain such information as the commission deems necessary to enable it to fully determine the qualifications and eligibility of the several applicants to receive the licenses applied for.

(b) The commission shall require that there be set forth in each application:

(1) Information relating to:

(A) The applicant's business integrity;

(B) Whether the applicant has an established place of business in the State of Arkansas and is primarily engaged in the pursuit, avocation, or business for which licenses are applied for; and

(C) Whether the applicant has the proper facilities and is able to properly conduct the business for which licenses are applied for; and

(2) Other pertinent information consistent with the safeguarding of the public interest and public welfare.

(c) (1) (A) In addition to the provisions of subsections (a) and (b) of this section, applications for licenses as:

(i) New motor vehicle dealers must also be accompanied by the filing with the commission of a corporate surety bond in the penal sum of fifty thousand dollars ($50,000) on a bond form approved by the commission; and

(ii) New motorcycle dealers, new all-terrain vehicle dealers, and motor vehicle lessors must also be accompanied by the filing with the commission of a corporate surety bond in the penal sum of twenty-five thousand dollars ($25,000) on a bond form approved by the commission.

(B) In each instance that a branch license is applied for, each application shall be accompanied by the filing with the commission of a corporate surety bond in the penal sum of twenty-five thousand dollars ($25,000) on a bond form approved by the commission.

(C) Motor vehicle dealers shall also provide proof of liability insurance coverage on all vehicles to be offered for sale in an amount equal to or greater than the amount required by the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq.

(2) The bond shall be in effect upon the applicant's being licensed and shall be conditioned upon the applicant's complying with the provisions of this chapter.

(3) The bond shall be an indemnity for any loss sustained by any person by reason of the acts of the person bonded when those acts constitute grounds for the suspension or revocation of his or her license.

(4) The bond shall be executed in the name of the State of Arkansas for the benefit of any aggrieved party.

(5) The aggregate liability of the surety for all claimants, regardless of the number of years this bond is in force or has been in effect, shall not exceed the amount of the bond.

(6) The proceeds of the bond shall be paid upon receipt by the commission of a final judgment from an Arkansas court of competent jurisdiction against the principal and in favor of an aggrieved party.

(d) (1) In addition to the provisions of subsections (a)-(c) of this section, applications for licenses as motor vehicle dealers in new motor vehicles must also be accompanied by the filing with the commission of a bona fide contract or franchise then in effect between the applicant and a manufacturer or distributor of the new motor vehicles proposed to be dealt in.

(2) However, if the contract or franchise has already been filed with the commission in connection with a previous application made by the applicant, the applicant, in lieu of again filing the contract or franchise, shall identify the contract or franchise by appropriate reference and file all revisions and additions, if any, which have been made to the contract or franchise.

(e) The applicant for a license as a new motor vehicle dealer shall furnish satisfactory evidence that the applicant:

(1) Maintains adequate space in the building or structure wherein the applicant's established business is conducted for the display of new motor vehicles or will have the facilities within a reasonable time after receiving a license;

(2) Has or will have adequate facilities in the building or structure to perform repair and service work on motor vehicles and adequate space for storage of new parts and accessories for the motor vehicles; and

(3) Will perform repair and warranty services on a motor vehicle at the licensed location.

(f) (1) Every licensed dealer shall maintain for three (3) years after the date of purchase records of each vehicle transaction to which the dealer was a party.

(2) Dealers shall maintain copies of all documents executed in connection with any transaction, which may include bills of sale, titles, odometer statements, invoices, affidavits of alteration, and reassignments, and shall be open to inspection by the Executive Director of the Arkansas Motor Vehicle Commission or a commission representative acting in an official capacity during reasonable business hours and upon execution of a subpoena.

(g) (1) The licensee applying for a branch license shall not utilize any portion of a franchise name or product nameplates.

(2) A licensee applying for a branch license shall remain in the relevant market area, as defined in the franchise or selling agreement approved by the franchiser and franchisee and on file in the commission office or as defined in this subchapter pertaining to relevant market area, whichever is greater.



§ 23-112-303 - Application fees.

(a) All applications for licenses shall be accompanied by the appropriate fees in accordance with the schedule set out in this subchapter.

(b) In the event any application is denied and the license applied for is not issued, the entire license fee shall be returned to the applicant.

(c) The schedule of license fees to be charged and received by the Arkansas Motor Vehicle Commission for the licenses issued pursuant to this subchapter shall be as follows:

(1) For each manufacturer, distributor, factory branch and division, or distributor branch and division, second-stage manufacturer, importer, and converter, nine hundred dollars ($900);

(2) For each motor vehicle dealer or motor vehicle lessor, one hundred dollars ($100);

(3) For each manufacturer, distributor, or factory representative, four hundred dollars ($400);

(4) For each motor vehicle salesperson, fifteen dollars ($15.00);

(5) For each branch location, twenty-five dollars ($25.00); and

(6) For each replacement certificate of license, ten dollars ($10.00).

(d) (1) Any person, firm, or corporation required to be licensed under this subchapter who fails to make application for the license at the time required shall pay a penalty of fifty percent (50%) of the amount of the license fee for each thirty (30) days of default, in addition to the fees required to be paid pursuant to subsection (c) of this section. However, the penalty may be waived, in whole or in part, within the discretion of the commission.

(2) License applications for sales personnel shall be received in the commission office within thirty (30) days of employment.



§ 23-112-304 - Issuance of license -- Change of location -- Change of business or corporate name, structure, or DBA name -- Dealers, manufacturers, distributors, etc.

(a) The license issued to each motor vehicle dealer, manufacturer, distributor, factory branch or division, or distributor branch or division shall specify the location of the factory, office, branch, or division thereof.

(b) In case the location is changed, the Arkansas Motor Vehicle Commission shall endorse the change of location on the license without charge if it is within the same county.

(c) A change of location to another county shall require a new license.

(d) Licensees shall notify the commission in writing of any change in the business or corporate name or structure and of any alternate name or names in which the company will do business, "DBA names", and shall provide the original issue license with the notification of name change or addition of DBA name or names. The commission shall endorse the change on the license without charge.



§ 23-112-305 - Display of license -- Change of employer -- Factory representative and distributor representative.

(a) Every motor vehicle factory representative or distributor representative shall have his or her license upon his or her person when engaged in his or her business and shall display the license upon request.

(b) The name of the employer of the factory representative or distributor representative shall be stated on the license, and, in case of a change of employer, the holder of the license shall immediately mail the license to the Arkansas Motor Vehicle Commission for its endorsement of the change thereon.



§ 23-112-306 - Display of license -- Change of employer -- Salesperson.

(a) Every motor vehicle salesperson shall have his or her license upon his or her person or displayed at his or her place of employment, except as provided in this section, when engaged in his or her business and shall display the license upon request. The name and address of the applicant shall be stated on the license.

(b) In case of a change of employer, the following procedure shall be adhered to:

(1) Within three (3) days following the change, the licensee shall notify in writing the Arkansas Motor Vehicle Commission for its endorsement;

(2) Within three (3) days following the termination of employment of the licensee, the last employer of the licensee shall make a report to the commission setting forth the reasons why the services of the licensee were terminated and such other information as may be required by the commission;

(3) Upon receipt by the commission of the licensee's written notification and the last employer's report, the commission shall determine if it has grounds to believe, and does believe, that the licensee is no longer qualified under the provisions of this chapter as a motor vehicle salesperson. Under such circumstances, the commission shall immediately notify the licensee and the licensee's new employer in writing that a hearing will be held for the purpose of determining whether his or her license should be revoked or suspended, specifying the grounds for revocation or suspension, as the case may be, and the time and place for the hearing. The hearing and any and all appeals by the licensee with respect thereto shall be in accordance with the provisions of § 23-112-501 et seq.; and

(4) (A) If, after the commission receives the licensee's license and fee and his or her last employer's report, the Executive Director of the Arkansas Motor Vehicle Commission cannot for any reason endorse and mail to the licensee his or her license within a period of three (3) days following the receipt by the commission of the licensee's license and fee and his or her last employer's report, then and in that event the executive director shall mail to the licensee a permit in such form as the commission shall prescribe.

(B) The permit shall serve in lieu of a license until such time as the commission endorses and mails the license to the licensee, or until such time as the licensee's license is revoked or suspended in accordance with the provisions of this chapter.

(C) If the license is ultimately revoked or suspended, then immediately upon the revocation or suspension the licensee shall return the permit to the commission for cancellation.

(c) The commission shall maintain a permanent file with respect to each licensed motor vehicle salesperson. Each file shall contain all pertinent information with respect to the fitness and qualifications of each licensee for the use by the commission in determining from time to time whether his or her license should be revoked or suspended.

(d) There is no intent under this chapter to prevent a salesperson who has not previously been licensed as a salesperson from selling during the time required to process his or her application. The applicant shall be allowed to sell from the date of employment as long as the applicant and his or her dealer follow the procedure for license application.



§ 23-112-307 - Expiration of license.

Unless the Arkansas Motor Vehicle Commission by rule provides to the contrary, all licenses issued to:

(1) Manufacturers, distributors, factory or distributor branches, importers, second-stage manufacturers, converters, and their representatives expire June 30 following the date of issue; and

(2) Motor vehicle dealers, motor vehicle salespersons, and motor vehicle lessors expire December 31 following the date of issue.



§ 23-112-308 - Denial, revocation, and suspension.

(a) Notwithstanding any other statute, the Arkansas Motor Vehicle Commission may deny an application for a license or revoke or suspend a license after it has been granted for any of the following reasons:

(1) (A) For selling or soliciting sales of a motor vehicle without a license issued by the commission.

(B) The unlawful sale or solicitation of each motor vehicle shall constitute a separate offense;

(2) On satisfactory proof of the unfitness of the applicant or the licensee, as the case may be, under the standards established and set out in this chapter;

(3) For fraud practiced or any material misstatement made by an applicant in any application for license under the provisions of this chapter;

(4) For failure to comply with any provision of this chapter or with any rule or regulation promulgated by the commission under authority vested in it by this chapter;

(5) Change of condition after license is granted or failure to maintain the qualifications for license;

(6) Continued violation of any of the provisions of this chapter or of any of the rules or regulations of the commission;

(7) For any violation of any law relating to the sale, distribution, or financing of motor vehicles;

(8) Defrauding any retail buyer to the buyer's damage;

(9) Failure to perform any written agreement with any retail buyer;

(10) Selling, attempting to sell, or advertising for sale vehicles from a location other than that set forth on the license;

(11) Falsifying, altering, or neglecting to endorse or deliver a certificate of title to a transferee or lawful owner or failing to properly designate a transferee on a document of assignment or certificate of title;

(12) Knowingly purchasing, selling, or otherwise acquiring or disposing of a stolen motor vehicle;

(13) Submitting a false affidavit setting forth that a title has been lost or destroyed;

(14) Passing title or reassigning title as a dealer without a dealer's license or when the dealer's license has been suspended or revoked;

(15) For a person representing that he or she is a dealer or salesperson, either verbally or in any advertisement, when the person is not licensed as such;

(16) Assisting any person in the sale of a motor vehicle who is not licensed as a dealer by the commission;

(17) Being a manufacturer who fails to specify the delivery and preparation obligations of its motor vehicle dealers, as is required for the protection of the buying public, prior to delivery of new motor vehicles to retail buyers;

(18) (A) On satisfactory proof that any manufacturer, distributor, distributor branch or division, or factory branch or division has unfairly and without due regard to the equities of the parties or to the detriment of the public welfare failed to properly fulfill any warranty agreement or to adequately and fairly compensate any of its motor vehicle dealers for labor, parts, or incidental expenses incurred by the dealer with regard to factory warranty agreements performed by the dealer.

(B) Compensation for parts for two-wheeled, three-wheeled, and four-wheeled motorcycles and motor-driven all-terrain vehicles must be at the manufacturer's suggested retail price;

(19) For the commission of any act prohibited by §§ 23-112-301 -- 23-112-307, 23-112-402, and 23-112-403, or the failure to perform any of the requirements of those sections;

(20) Using or permitting the use of special license plates assigned to him or her for any other purpose than those permitted by law;

(21) Disconnecting, turning back, or resetting the odometer of any motor vehicle in violation of state or federal law;

(22) Accepting an open assignment of title or bill of sale for a motor vehicle which is not completed by identifying the licensee as the purchaser or assignee of the motor vehicle;

(23) (A) Failure to notify the commission of a change in ownership, location, or franchise, or any other matters the commission may require by regulation.

(B) The notification shall be in written form and submitted to the commission at least fifteen (15) days prior to the effective date of the change;

(24) Failure to endorse and deliver an assignment and warranty of title to the buyer pursuant to § 27-14-902;

(25) Using or permitting the use of a temporary cardboard buyer's tag assigned to the dealer for any purpose other than permitted under § 27-14-1705; and

(26) Failure of a dealer to submit or deliver a certificate of title or manufacturer's certificate of origin within a reasonable period of time.

(b) The revocation or suspension of the license of a manufacturer, factory branch or division, distributor, or distributor branch or division may be limited to:

(1) One (1) or more municipalities or counties;

(2) (A) The sales area of any dealer whose franchise is unfairly cancelled or terminated within the purview of this chapter or whose franchise is not renewed in violation of the provisions of this chapter.

(B) However, when a franchise is unfairly cancelled or terminated within the purview of this chapter or is not renewed in violation of the provisions of this chapter in a metropolitan area serviced by several motor vehicle dealers handling the same motor vehicles, the revocation or suspension shall not be applicable to the remaining motor vehicle dealers in the metropolitan area.



§ 23-112-309 - Monetary penalty in lieu of suspension or revocation of license.

(a) (1) If after alternative proceedings or notice and hearing the Arkansas Motor Vehicle Commission finds that any person holding a license under this chapter is guilty of any violation of this chapter or regulations promulgated under this chapter, it shall have the power and authority to impose a monetary penalty upon the licensee in lieu of suspension or revocation of license.

(2) The commission shall have the power and authority to require the licensee to pay the monetary penalty with the sanction that the license may be suspended until the penalty is paid, which time shall not exceed ninety (90) days from entry of the commission's order or final order on appeal.

(3) The penalty in lieu of suspension or revocation may be imposed only if the commission formally finds that the public interest would not be impaired thereby and the payment of the penalty will achieve the desired disciplinary results.

(b) (1) If the commission finds that there is sufficient cause upon which to base the revocation of a license, the amount of the monetary penalty in lieu of revocation shall not exceed ten thousand dollars ($10,000).

(2) If the commission finds that there is sufficient cause upon which to base the suspension of a license, the amount of the monetary penalty in lieu of suspension shall not be less than fifty dollars ($50.00) nor more than five hundred dollars ($500) per day for each day the license would otherwise be suspended. However, the amount of the penalty shall not exceed the aggregate of five thousand dollars ($5,000).

(c) No penalty shall be imposed if the license has been revoked by the commission for the violation.

(d) Each instance when this chapter or a regulation is violated shall constitute a separate violation.

(e) Unless the penalty assessed under this section is paid within fifteen (15) days following the date for an appeal from the order, the commission shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of penalty not paid.



§ 23-112-310 - Delivery, preparation, and warranty obligations.

(a) (1) Every licensed motor vehicle manufacturer, distributor, second-stage manufacturer, importer, or converter shall file with the Arkansas Motor Vehicle Commission with its initial application for a license:

(A) A copy of the documents stating the delivery, preparation, and warranty obligations of its motor vehicle dealers; and

(B) A schedule of the compensation to be paid to its motor vehicle dealers for the work and services they shall be required to perform in connection with the delivery, preparation, and warranty obligations.

(2) The documents shall constitute the dealer's only responsibility for product liability as between the dealer and the manufacturer or distributor.

(3) Any revisions to the delivery, preparation, and warranty obligations or to the schedule of compensation shall be filed no later than September 15 of each calendar year.

(b) Any mechanical, body, or parts defects arising from any express or implied warranties of any manufacturer shall constitute the manufacturer's product or warranty liability.

(c) Notwithstanding the terms of a franchise agreement or provision of law in conflict with this subsection, the dealer's delivery, preparation, and warranty obligations as filed with the commission shall constitute the dealer's sole responsibility for product liability as between the dealer and the manufacturer or distributor, and, except for a loss caused by the dealer's negligence or intentional misconduct or a loss caused by the dealer's modification of a product without manufacturer authorization, the manufacturer or distributor shall reimburse the dealer for all losses incurred by the dealer, including legal fees, court costs, and damages, as a result of the dealer's having been named a party in a product liability action.

(d) (1) (A) A manufacturer, distributor, distributor branch or division, or factory or division branch shall not pay to any of its motor vehicle dealers a labor rate per hour or parts price for warranty work that is less than that charged by the dealer to its retail customers, provided the rate is reasonable compared to other same line-make dealers in the dealer's relevant market area or the dealer's competitive market area.

(B) Conversely, a dealer shall not charge to its manufacturer, distributor, distributor branch or division, or factory branch or division a labor rate per hour or parts price in excess of the rate charged to its retail customers.

(C) In the case of a motor home, a warrantor shall reimburse the dealer for warranty parts at the actual wholesale cost plus a minimum thirty percent (30%) handling charge and the cost, if any, of freight to return the warranty parts to the warrantor.

(D) A manufacturer, distributor, distributor branch or division, or factory branch or division of new motorcycles, motorized cycles, and all-terrain vehicles shall not pay to any new motor vehicle dealers of motorcycles, motorized cycles, and all-terrain vehicles a labor rate per hour or parts price for warranty work that is less than that charged by the new motor vehicle dealer to its retail customers, provided that the rate is reasonable compared to other same line make motor vehicle dealers in the new motor vehicle dealer's relevant market area or the new motor vehicle dealer's competitive market area.

(2) (A) All claims made by motor vehicle dealers for the labor, parts, or incidental expenses shall be paid within thirty (30) days following their approval.

(B) All claims shall be either approved or disapproved within thirty (30) days after their receipt, and when any claim is disapproved, the motor vehicle dealer who submits it shall be notified in writing of its disapproval within the period, and each notice shall state the specific grounds upon which the disapproval is based.

(3) In no event shall any manufacturer, distributor, distributor branch or division, or factory or division branch refuse to pay to any of its motor vehicle dealers for any warranty work, as long as the work in question was properly performed.



§ 23-112-311 - Addition or relocation of new motor vehicle dealer.

(a) (1) In all instances, when a manufacturer or distributor seeks to enter into a franchise establishing an additional new motor vehicle dealer or relocating an existing new motor vehicle dealer within or into a relevant market area where the same line make is then represented, the manufacturer or distributor shall in writing first notify the Arkansas Motor Vehicle Commission and each new motor vehicle dealer in that line make in the relevant market area of the intention to establish an additional dealer or to relocate an existing dealer within or into that market area.

(2) (A) Within twenty (20) days of receiving the notice or within twenty (20) days after the end of any appeal procedure provided by the manufacturer or distributor, any new motor vehicle dealer may file with the commission to protest the establishing or relocating of the new motor vehicle dealer.

(B) When a protest is filed, the commission shall inform the manufacturer or distributor that a timely protest has been filed and that the manufacturer or distributor shall not establish or relocate the proposed new motor vehicle dealer until the commission has held a hearing, nor thereafter if the commission has determined that there is good cause for not permitting the addition or relocation of the new motor vehicle dealer.

(C) In the event that a protest is filed with the commission, the party desiring the addition or relocation of a new motor vehicle dealer pursuant to this subsection shall pay for and provide a copy of a survey showing the proposed location of the additional or relocated new motor vehicle dealer in relation to other existing dealers of the same line make in the relevant market area.

(b) This section does not apply:

(1) To the relocation of an existing new motor vehicle dealer, other than a new motor vehicle dealer of motorcycles, motorized cycles, and all-terrain vehicles, within that dealer's relevant market area, provided that the relocation not be at a site within ten (10) miles of a licensed new motor vehicle dealer for the same line make of motor vehicles;

(2) If the proposed new motor vehicle dealer, other than a new motor vehicle dealer of motorcycles, motorized cycles, and all-terrain vehicles, is to be established at or within two (2) miles of a location at which a former licensed new motor vehicle dealer for the same line make of new motor vehicle has ceased operating within the previous two (2) years; or

(3) To the relocation of an existing new motor vehicle dealer of motorcycles, motorized cycles, and all-terrain vehicles within that dealer's relevant market area, provided that the relocation not be at a site within twenty-five (25) miles of a licensed new motor vehicle dealer for the same line make of motor vehicles.

(c) (1) In determining whether good cause has been established for not entering into a franchise establishing or relocating an additional new motor vehicle dealer for the same line make, the commission shall take into consideration the existing circumstances, including without limitation:

(A) Permanency of the investment of both the existing and proposed new motor vehicle dealers;

(B) Growth or decline in population and new motor vehicle registrations in the relevant market area;

(C) Effect on the consuming public in the relevant market area;

(D) Whether it is injurious or beneficial to the public welfare for an additional new motor vehicle dealer to be established;

(E) Whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient customer care for the motor vehicles of the line make in the market area, which shall include the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts, and qualified service personnel; and

(F) Whether the establishment of an additional new motor vehicle dealer would increase competition and, therefore, be in the public interest.

(2) In determining whether good cause has been established for not entering into a franchise establishing or relocating an additional new motor vehicle dealer for the same line make, the burden of proof is on the manufacturer or distributor to show it has good cause for granting the new franchise, except when an existing franchisee initiated the relocation.

(d) (1) The commission shall conduct the hearing and render its final determination within one hundred eighty (180) days after a protest is filed.

(2) Unless waived by the parties, failure to do so shall be deemed the equivalent of a determination that good cause does not exist for refusing to permit the proposed additional or relocated new motor vehicle dealer, unless the delay is caused by acts of the manufacturer or distributor or the relocating or additional dealer.

(e) Any parties to a hearing by the commission concerning the establishing or relocating of a new motor vehicle dealer shall have a right of review of the decision in a court of competent jurisdiction pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-112-312 - License reciprocity with other states.

(a) The Arkansas Motor Vehicle Commission may enter into reciprocal agreements with motor vehicle commissions or their equivalents in other states to allow motor vehicle dealers who are licensed in those states to obtain a temporary permit in this state, pursuant to the rules promulgated by the Arkansas Motor Vehicle Commission.

(b) Any person who is licensed under the laws of another state or territory of the United States to engage in business as a motor vehicle dealer may apply for a temporary permit in this state upon production of satisfactory proof that: (1) The requirements for licensing in the particular state or territory were equivalent to the requirements in effect in this state at the date of the applicant's licensing;

(2) The applicant meets all the qualifications for the temporary permit and pays the fees specified for the permits pursuant to the rules of the Arkansas Motor Vehicle Commission; and

(3) The applicant meets other reasonable qualifications as may be adopted by the Arkansas Motor Vehicle Commission.



§ 23-112-313 - Warranty agreements.

(a) Every manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division shall properly fulfill any warranty or recall agreement and adequately and fairly compensate each of its motor vehicle dealers for labor and parts.

(b) The compensation shall not fail to include reasonable compensation for diagnostic work, repair service, labor, and parts.

(c) (1) Time allowances for the diagnosis and performance of warranty or recall work and service shall be reasonable and adequate for the work to be performed.

(2) In the determination of what constitutes reasonable compensation for warranty or recall work and service under this subsection, the principal factor to be considered is the prevailing wage rates, exclusive of routine maintenance, that are being charged by the dealers in the relevant market area in which the motor vehicle dealer is doing business.

(3) The compensation of a motor vehicle dealer for warranty or recall service shall not be less than the rates charged by the dealer for like service to retail customers for nonwarranty service and repairs, provided the rate is reasonable compared to other same line make dealers in the dealer's relevant market area or the dealer's competitive market area.

(d) (1) (A) The pricing for a recalled part shall not be reduced to an amount that is less than the original dealer cost or price for the same part unless the manufacturer obtains a discounted rate for the recalled part from a supplier.

(B) A recalled part is considered the same part if it is substantially the same part regardless of the part number.

(2) A part-by-part analysis is not required to determine the retail rate for parts.

(3) The parts mark-up shall not be substituted for a handling allowance or similar pricing amount that results in the reduction of compensation for the dealer.

(e) (1) All claims under this section, either original or resubmitted, made by motor vehicle dealers for the labor and parts shall be either approved or disapproved within thirty (30) days following their approval or disapproval.

(2) (A) (i) The motor vehicle dealer who submits a claim which is disapproved shall be notified in writing of the disapproval within the same period, and the notice shall state the specific grounds upon which the disapproval is based.

(ii) The motor vehicle dealer may correct and resubmit the disapproved claims within thirty (30) days of receipt of disapproval.

(B) Any claims not specifically disapproved in writing within thirty (30) days from their submission shall be deemed approved, and payment shall follow within thirty (30) days.

(3) (A) A claim shall not be disapproved because a clerical error was made that does not render the amount of the claim incorrect, including without limitation clerical errors that occur as a result of a manufacturer or distributor's prior approval process, provided the dealer receives preapproval pursuant to the established practices of the manufacturer or distributor for these programs.

(B) However, a dealer may contest the disapproval through the manufacturer's appeals process.

(4) (A) The manufacturer or franchiser may:

(i) Require documentation for claims;

(ii) Audit the claims within a one-year period from the date the claim was paid or credit issued by the manufacturer or franchiser; and

(iii) Charge back any false or unsubstantiated claims.

(B) The audit and charge-back provisions of this subsection also apply to all other incentive and reimbursement programs for a period of twelve (12) months after the date of the transactions that are subject to audit by the franchiser.

(C) However, the manufacturer retains the right to charge back any fraudulent claim if the manufacturer establishes in a court of competent jurisdiction in this state that the claim is fraudulent within a period not to exceed two (2) years from the date of the claim in question.

(D) (i) A dealer may file an appeal with the Arkansas Motor Vehicle Commission to protest any chargeback under this subdivision (e)(4) within ninety (90) days of notification by the manufacturer or distributor.

(ii) If a dealer files an appeal of the chargeback with the commission, the manufacturer or distributor shall not levy the chargeback until the appeal is resolved. The commission shall hold a hearing on the matter no later than one hundred twenty (120) days from the time the appeal is filed unless all parties have otherwise agreed to settle the matter.

(iii) An appeal by the licensee under this subdivision (e)(4)(D) shall be in accordance with § 23-112-501 et seq.

(f) This section does not apply to compensation for parts of a motor home other than parts of a motorized chassis, engine, and power train.



§ 23-112-314 - Civil penalty.

(a) If after request for alternative proceedings or notice and hearing the Arkansas Motor Vehicle Commission finds that any person not holding a license under this chapter is guilty of any violation of this chapter or regulations promulgated thereunder, the commission shall have the power and authority to impose a monetary penalty upon the person not to exceed one thousand dollars ($1,000) per violation.

(b) Each day of violation of this chapter or of a regulation shall constitute a separate violation subjecting the person to a separate civil penalty.

(c) Unless the penalty assessed under this section is paid within fifteen (15) days following the date for an appeal from the order, the commission shall have the power to file suit in the Pulaski County Circuit Court to obtain a judgment for the amount of the penalty not paid.

(d) (1) Repeated violations by any person not holding a license under this chapter shall result in an increase in the penalty assessed by the commission.

(2) The terms "second" and "subsequent" violation as used in this section mean a violation of the same nature as a previously remedied violation that occurs within five (5) years of the remedied violation by any person not holding a license under this chapter.

(3) The commission shall have the power and authority to impose a penalty not to exceed two thousand five hundred dollars ($2,500) for a second violation, with the penalty increasing in increments of two thousand five hundred dollars ($2,500) for each subsequent violation.



§ 23-112-316 - Delivery prior to sale -- Disclosures.

(a) As used in this section:

(1) (A) "Contract for sale" means the final agreement between a new motor vehicle dealer and a consumer that:

(i) Includes all material terms of the sale of a motor vehicle; and

(ii) Is binding upon the seller, the buyer, and any necessary third-party financer.

(B) "Contract for sale" includes a financing agreement and all material financing terms if the motor vehicle is to be financed; and

(2) "Delivery prior to sale" means a delivery of a motor vehicle by a new motor vehicle dealer to a consumer prior to the completion and execution by both parties of a contract for sale.

(b) If a new motor vehicle dealer engages in a delivery prior to sale, then the new motor vehicle dealer shall provide the consumer with an agreement for delivery prior to sale at the time of delivery of the motor vehicle to the consumer.

(c) (1) The agreement for delivery prior to sale shall be:

(A) Printed in at least 12-point type; and

(B) Signed by the consumer and the new motor vehicle dealer or the dealer's representative.

(2) The agreement for delivery prior to sale shall not be considered a contract for sale.

(d) The agreement for delivery prior to sale shall include all of the following terms:

(1) Unless the consumer is approved for financing and both parties have executed a contract for sale, then the new motor vehicle dealer shall not:

(A) Deposit or cash any down payment provided by the consumer; and

(B) Sell any motor vehicle that is presented by the consumer as a trade-in;

(2) The consumer retains the right to cancel the purchase of a motor vehicle if:

(A) The new motor vehicle dealer changes any terms; or

(B) The consumer fails to obtain financing that meets the agreed-upon interest rate;

(3) If a consumer who executes an agreement for delivery prior to sale chooses not to execute a contract for sale or otherwise cancels the purchase as provided under this section, then:

(A) The new motor vehicle dealer shall not:

(i) Impose any charge or penalty against the consumer; or

(ii) Deposit or cash any down payment provided by the consumer; and

(B) The new motor vehicle dealer shall immediately return any motor vehicle that was presented by the consumer as a trade-in; and

(4) If the consumer decides not to purchase the motor vehicle, the consumer shall return the motor vehicle to the new motor vehicle dealer within forty-eight (48) hours after the consumer notifies the dealer.

(e) If a consumer fails to return a motor vehicle pursuant to subdivision (d)(4) of this section, then the new motor vehicle dealer may recover the vehicle without the necessity of judicial process if the recovery is possible without committing an act of breaking or entering or breach of the peace.

(f) The Arkansas Motor Vehicle Commission shall promulgate rules and regulations to implement, enforce, and administer this section.



§ 23-112-317 - Motor vehicle dealer service and handling fees.

(a) A motor vehicle dealer may fill in the blanks on standardized forms in connection with the sale or lease of a new or a used motor vehicle if the motor vehicle dealer does not charge for the service of filling in the blanks or otherwise charge for preparing documents.

(b) (1) A motor vehicle dealer may charge a service and handling fee in connection with the sale or lease of a new or a used motor vehicle for:

(A) The handling, processing, and storage of documents; and

(B) Other administrative and clerical services.

(2) (A) The service and handling fee may be charged to allow cost recovery for motor vehicle dealers.

(B) A portion of the service and handling fee may result in profit to the motor vehicle dealer.

(c) (1) The Arkansas Motor Vehicle Commission shall determine by rule the amount of the service and handling fee that may be charged by a motor vehicle dealer. The service and handling fee shall be no less than zero dollars ($0.00) and no more than one hundred twenty-nine dollars ($129).

(2) If a service and handling fee is charged under this section, the service and handling fee shall be:

(A) Charged to all retail customers; and

(B) Disclosed on the retail buyer's order form as a separate itemized charge.

(d) A preliminary worksheet on which a sale price is computed and that is shown to the purchaser, a retail buyer's order form from the purchaser, or a retail installment contract shall include in reasonable proximity to the place on the document where the service and handling fee authorized by this section is disclosed:

(1) The amount of the service and handling fee; and

(2) The following notice in type that is bold-faced, capitalized, underlined, or otherwise conspicuously set out from the surrounding written material:

"A SERVICE AND HANDLING FEE IS NOT AN OFFICIAL FEE. A SERVICE AND HANDLING FEE IS NOT REQUIRED BY LAW BUT MAY BE CHARGED TO THE CUSTOMER FOR PERFORMING SERVICES AND HANDLING DOCUMENTS RELATING TO THE CLOSING OF A SALE OR LEASE. THE SERVICE AND HANDLING FEE MAY RESULT IN PROFIT TO THE DEALER. THE SERVICE AND HANDLING FEE DOES NOT INCLUDE PAYMENT FOR THE PREPARATION OF LEGAL DOCUMENTS. THIS NOTICE IS REQUIRED BY LAW."

(e) The Arkansas Motor Vehicle Commission may promulgate rules to implement, enforce, and administer this section.



§ 23-112-318 - Negative equity financing and disclosures permitted.

A new or used motor vehicle dealer or a new or used motor vehicle lessor is not required to be licensed by the State Bank Department in order to:

(1) (A) Pay in connection with a credit sale transaction, any amount necessary to satisfy a lease, a security interest, or a lien upon a motor vehicle that is either returned or traded in to the new or used motor vehicle dealer or the new or used motor vehicle lessor by the purchaser of a new or used motor vehicle.

(B) The amount paid by the new or used motor vehicle dealer or by the new or used motor vehicle lessor may be included and disclosed as part of the credit sale transaction; or

(2) (A) Pay in connection with a lease transaction, any amount necessary to satisfy a lease, a security interest, or a lien upon a motor vehicle that is either returned or traded in to the new or used motor vehicle dealer or the new or used motor vehicle lessor by the lessee of a new or used motor vehicle.

(B) The amount paid by the new or used motor vehicle dealer or by the new or used motor vehicle lessor may be included and disclosed as part of the amount to be paid by the lessee under the lease transaction.






Subchapter 4 - -- Unlawful Practices

§ 23-112-402 - Dealer and salesperson.

It shall be unlawful for a motor vehicle dealer or a motor vehicle salesperson:

(1) To require a purchaser of a motor vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, equipment, parts, or accessories not desired or requested by the purchaser. However, this prohibition shall not apply as to special features, appliances, equipment, parts, or accessories which are already installed on the car when received by the dealer;

(2) To represent and sell as a new motor vehicle any motor vehicle which has been used and operated for demonstration purposes or which is otherwise a used motor vehicle; or

(3) To resort to or use any false or misleading advertisement in connection with his or her business as a motor vehicle dealer or motor vehicle salesperson.



§ 23-112-403 - Manufacturers, distributors, second-stage manufacturers, importers, or converters.

(a) It shall be unlawful:

(1) For a manufacturer, distributor, second-stage manufacturer, importer, converter, distributor branch or division, or factory branch or division, or an officer, agent, or other representative thereof, to coerce or attempt to coerce any motor vehicle dealer:

(A) To order or accept delivery of any motor vehicles, appliances, equipment, parts, or accessories therefor or any other commodities which shall not have been voluntarily ordered by the motor vehicle dealer;

(B) To order or accept delivery of any motor vehicle with special features, appliances, accessories, or equipment not included in the list price of the motor vehicle as publicly advertised by the manufacturer thereof;

(C) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever;

(D) To contribute or pay money or anything of value into any cooperative or other advertising program or fund; or

(E) To file for or to use a legal or "d/b/a" name or identification other than a name of choice by the dealer;

(2) For a manufacturer, distributor, distributor branch or division, or factory branch or division, or an officer, agent, or other representative thereof:

(A) (i) To refuse to deliver, in reasonable quantities and within a reasonable time after receipt of a dealer's order to any licensed motor vehicle dealer having a franchise or contractual arrangement for the retail sale of new motor vehicles sold or distributed by the manufacturer, distributor, distributor branch or division, or factory branch or division, any motor vehicles that are covered by the franchise or contract specifically publicly advertised by the manufacturer, distributor, distributor branch or division, or factory branch or division to be available for immediate delivery.

(ii) However, the failure to deliver any motor vehicle shall not be considered a violation of this chapter if the failure is due to forces of nature, work stoppages or delays due to strikes or labor difficulties, freight, embargoes, or other causes over which the manufacturer or distributor, or any agent thereof, has no control;

(B) (i) To engage in any of the following:

(a) To coerce or attempt to coerce any motor vehicle dealer to enter into any agreement with the manufacturer, distributor, distributor branch or division, factory branch or division, or officer, agent, or other representative thereof; or

(b) To do any other act prejudicial to the motor vehicle dealer by threatening to cancel any franchise or any contractual agreement existing between the manufacturer, distributor, distributor branch or division, or factory branch or division and the motor vehicle dealer.

(ii) However, good faith notice to any motor vehicle dealer of the dealer's violation of any terms or provisions of the franchise or contractual agreement shall not constitute a violation of this chapter;

(C) (i) (a) To terminate or cancel the franchise or selling agreement of any dealer without due cause.

(b) The nonrenewal of a franchise or selling agreement without due cause shall constitute an unfair termination or cancellation, regardless of the terms or provisions of the franchise or selling agreement.

(c) As used in this subchapter, tests for determining what constitutes due cause for a manufacturer or distributor to terminate a franchise or sales and service agreement include whether the motor vehicle dealer:

(1) Has transferred a majority ownership interest in the dealership without the manufacturer's or distributor's consent;

(2) Has made a material misrepresentation or committed a fraudulent act, or both, in applying for or in acting under the franchise agreement;

(3) Has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against him or her that has not been discharged within sixty (60) days after the filing, is in default under a security agreement in effect with the manufacturer or distributor, or is in receivership;

(4) Has engaged in unfair business or trade practices;

(5) Has failed to fulfill the warranty obligations of the manufacturer or distributor required to be performed by the motor vehicle dealer;

(6) Has inadequate motor vehicle sales and service facilities, equipment, vehicle parts, and unqualified service personnel to provide for the needs of the consumers for the motor vehicles handled by the franchisee and is rendering inadequate service to the public;

(7) Has failed to comply with an applicable federal, state, or local licensing law;

(8) Has been convicted of a crime, the effect of which would be detrimental to the manufacturer, distributor, or dealership;

(9) Has failed to operate in the normal course of business for ten (10) consecutive business days or has terminated his or her business;

(10) Has relocated his or her place of business without the manufacturer's or distributor's consent; or

(11) Has failed to comply with the terms of the franchise, the reasonableness and fairness of the franchise terms, and the extent and materiality of the franchisee's failure to comply.

(d) A manufacturer, distributor, second-stage manufacturer, importer, converter, manufacturer branch or division, or distributor branch or division shall have the burden of proving whether there is due cause to terminate a franchise or sales and service agreement.

(ii) (a) The manufacturer, distributor, distributor branch or division, factory branch or division, or officer, agent, or other representative thereof shall notify a motor vehicle dealer in writing and forward a copy of the notice to the Arkansas Motor Vehicle Commission of the termination or cancellation of the franchise or selling agreement of the dealer at least sixty (60) days before the effective date thereof, stating the specific grounds for the termination or cancellation.

(b) However, in the event that the commission finds that the franchise or selling agreement has been abandoned by the dealer, the commission, for good cause, may waive the sixty-day notice requirement and allow for the immediate termination of the franchise or selling agreement.

(iii) (a) The manufacturer, distributor, distributor branch or division, factory branch or division, or officer, agent, or other representative thereof shall notify a motor vehicle dealer in writing and forward a copy of the notice to the commission at least sixty (60) days before the contractual term of its franchise or selling agreement expires that the franchise or selling agreement will not be renewed, stating the specific grounds for the nonrenewal in those cases in which there is no intention to renew it.

(b) In no event shall the contractual term of any franchise or selling agreement expire without the written consent of the motor vehicle dealer involved prior to the expiration of at least sixty (60) days following the written notice.

(iv) (a) A motor vehicle dealer who receives written notice that its franchise or selling agreement is being terminated or cancelled or who receives written notice that its franchise or selling agreement will not be renewed may file with the commission within the sixty-day notice period a verified complaint for the commission's determination as to whether the termination or cancellation or nonrenewal is unfair under this chapter.

(b) That franchise or selling agreement shall continue in effect until final determination of the issues raised in the complaint as allowed under the Arkansas Administrative Procedure Act, § 25-15-201 et seq., notwithstanding anything to the contrary contained in this chapter or in the franchise or selling agreement.

(c) A manufacturer, distributor, second-stage manufacturer, importer, converter, manufacturer branch or division, or distributor branch or division shall have the burden of proving whether there is due cause to terminate a franchise or sales and service agreement.

(v) (a) If the franchise agreement, sales and service agreement, or bona fide contract is terminated or cancelled, the terminating or canceling party shall notify the commission of the termination or cancellation of the franchise or selling agreement at least sixty (60) days before the effective date.

(b) For motor vehicles other than motor homes, this subdivision (a)(2)(C)(v) applies to both voluntary and involuntary termination or cancellation of the franchise or selling agreement.

(c) (1) For motor homes, this subdivision (a)(2)(C)(v) applies to both the voluntary dealer-initiated termination or cancellation of all motor home franchise or selling agreements and the involuntary manufacturer-initiated termination or cancellation of any one (1) or more motor home franchise or selling agreements.

(2) This subdivision only applies to the voluntary dealer initiated termination of one (1) of two (2) or more line makes of motor homes if the dealer can show due cause to terminate or cancel the motor home franchise or selling agreement;

(D) To resort to or use any false or misleading advertisement in connection with its business as a manufacturer, distributor, distributor branch or division, factory branch or division, or officer, agent, or other representative thereof;

(E) (i) To offer to sell or to sell any new motor vehicle to any motor vehicle dealer at a lower actual price therefor than the actual price charged to any other motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device, including, but not limited to, sales promotion plans or programs, which results in a lesser actual price.

(ii) However, the provisions of this subdivision (a)(2)(E) shall not apply:

(a) To sales to a motor vehicle dealer for resale to any unit of federal, state, or local government;

(b) To sales to a motor vehicle dealer of any motor vehicle ultimately sold, donated, or used by the dealer in a driver education program; or

(c) So long as a manufacturer or distributor, or any agent thereof, offers to piggyback bid allowances to all motor vehicle dealers of the same line make at the same allowance for sales to a local government in that dealer's relevant market area.

(iii) Nothing contained in this subdivision (a)(2)(E) shall be construed to prevent the utilization of sales promotion plans or programs or the offering of volume discounts through new motor vehicle dealers, for fleet or volume purchasers, if the program is available to all new motor vehicle dealers from the same manufacturer in this state;

(F) To offer to sell or to sell any new motor vehicle to any person, except a wholesaler or distributor, at a lower actual price than the actual price offered and charged to a motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device which results in a lesser actual price;

(G) (i) To offer to sell or to sell parts and accessories to any new motor vehicle dealer for use in his or her own business for the purpose of repairing or replacing the parts and accessories, or comparable parts and accessories, at a lower actual price than the actual price charged to any other new motor vehicle dealer for similar parts and accessories for use in its own business.

(ii) However, it is recognized that certain motor vehicle dealers operate and serve as wholesalers of parts and accessories to retail outlets. Therefore, nothing contained in this subdivision (a)(2)(G) shall be construed to prevent a manufacturer or distributor, or any agent thereof, from selling to a motor vehicle dealer who operates and serves as a wholesaler of parts and accessories such parts and accessories as may be ordered by the motor vehicle dealer for resale to retail outlets at a lower actual price than the actual price charged a motor vehicle dealer who does not operate or serve as a wholesaler of parts and accessories;

(H) (i) To prevent or attempt to prevent by contract or otherwise any motor vehicle dealer from changing the capital structure of its dealership or the means by or through which it finances the operation of the dealership, provided that:

(a) The dealer at all times meets any capital standards agreed to between the dealership and the manufacturer or distributor; and

(b) The standards are deemed reasonable by the commission.

(ii) If the dealer of record requests consent from the manufacturer or distributor in writing on the form, if any, generally utilized or required by the manufacturer or distributor for such purposes and the manufacturer or distributor fails to respond in writing, giving or withholding consent, within sixty (60) days of receipt of the written request, consent is deemed to be given;

(I) (i) Notwithstanding the terms of any franchise agreement, to fail to give effect or to attempt to prevent any sale or transfer of a dealer, dealership, or franchise or interest therein, or management thereof, provided that the manufacturer or distributor has received sixty (60) days' written notice prior to the transfer or sale, and unless:

(a) The transferee does not meet the criteria generally applied by the manufacturer in approving new motor vehicle dealers or agree to be bound by all the terms and conditions of the dealer agreement, and the manufacturer so advises its dealer within sixty (60) days of receipt of the notice; or

(b) It is shown to the commission after a hearing that the result of such a sale or transfer will be detrimental to the public or the representation of the manufacturer or distributor.

(ii) If the franchisee of record requests consent from the manufacturer or distributor in writing on the form, if any, generally utilized or required by the manufacturer or distributor for such purposes and the manufacturer or distributor fails to respond by giving or withholding consent in writing within sixty (60) days of receipt of the written request consent is deemed to be given;

(J) (i) Notwithstanding the terms of any franchise agreement, to prevent, attempt to prevent, or refuse to honor the succession to a dealership by any legal heir or devisee under the will of a dealer or under the laws of descent and distribution applicable to the decedent's estate, provided that the manufacturer or distributor has received sixty (60) days' written notice prior to the transfer or sale, and unless:

(a) The transferee does not meet the criteria generally applied by the manufacturer in approving new motor vehicle dealers or agree to be bound by all the terms and conditions of the dealer agreement, and the manufacturer so advises its dealer within thirty (30) days of receipt of the notice; or

(b) It is shown to the commission, after notice and hearing, that the result of such a succession will be detrimental to the public interest or to the representation of the manufacturer or distributor.

(ii) However, nothing in this subdivision (a)(2)(J) shall prevent a dealer, during his or her lifetime, from designating any person as his or her successor dealer by written instrument filed with the manufacturer or distributor.

(iii) If the dealer's successor, heir, or devisee requests consent from the manufacturer or distributor in writing on the form, if any, generally utilized or required by the manufacturer or distributor for such purposes and the manufacturer or distributor fails to respond by giving or withholding consent in writing, within thirty (30) days of receipt of the written request, consent is deemed to be given;

(K) Notwithstanding the terms of any franchise agreement, to fail to pay to a dealer or any lienholder in accordance with their respective interests after the termination of franchise:

(i) The dealer cost plus any charges by the manufacturer, distributor, or a representative for distribution, delivery, and taxes, less all allowances paid to the dealer by the manufacturer, distributor, or representative for new, unsold, undamaged, and complete motor vehicles of current model year and one (1) year prior model year in the dealer's inventory;

(ii) The dealer cost of each new, unused, undamaged, and unsold part or accessory if the part or accessory:

(a) Was purchased from the manufacturer by the dealer and is in the original package;

(b) Is identical to a part or accessory in the current parts catalogue except for the number assigned to the part or accessory; or

(c) Was purchased in the ordinary course of business by the dealer from another authorized dealer so long as the authorized dealer purchased the part or accessory directly from the manufacturer or distributor or from an outgoing authorized dealer as part of the dealer's initial inventory;

(iii) The fair market value of each undamaged sign owned by the dealer which bears a trademark or trade name used or claimed by the manufacturer, distributor, or representative, if the sign was purchased from or purchased at the request of the manufacturer, distributor, or representative;

(iv) The fair market value of all special tools and automotive service equipment owned by the dealer that were recommended in writing and designated as special tools and equipment and purchased from or purchased at the request of the manufacturer, distributor, or representative, if the tools and equipment are in usable and good condition except for reasonable wear and tear;

(v) The cost of transporting, handling, packing, and loading of motor vehicles, parts, signs, tools, and equipment subject to repurchase;

(vi) The balance of all claims for warranty and recall service and all other money owed by the manufacturer to the dealer;

(vii) (a) Except as provided under subdivisions (a)(2)(K)(vii)(b) and (c) of this section, the fair market value of the franchise that is at least equivalent to the fair market value of the franchise one (1) day before the manufacturer announces the action that results in the termination or discontinuance of a line make.

(b) If the termination, cancellation, discontinuance, or nonrenewal is due to a manufacturer's change in distributors or manufacturer, the manufacturer may avoid paying fair market value to the new motor vehicle dealer if the distributor, manufacturer, new distributor, or new manufacturer offers the new motor vehicle dealer a franchise agreement with terms substantially similar to terms offered to other same line make new motor vehicle dealers.

(c) Subdivisions (a)(2)(K)(vii)(a) and (b) of this section do not apply to motor vehicle dealers, manufacturers, or distributors of motor homes;

(viii) (a) Compensation for the actual pecuniary loss caused by the franchise termination, cancellation, or nonrenewal unless for due cause.

(b) In determining the actual pecuniary loss, the value of any continued service or parts business available to the dealer for the line make covered by the franchise shall be considered. If the dealer and the manufacturer, importer, or distributor cannot agree on the amount of compensation to be paid under this subchapter, either party may file an action in a court of competent jurisdiction;

(ix) Any sums due as provided by subdivision (a)(2)(K)(i) of this section within sixty (60) days after termination of a franchise and any sums due as provided by subdivisions (a)(2)(K)(ii)-(vii) of this section within ninety (90) days after termination of a franchise. As a condition of payment, the dealer shall comply with reasonable requirements with respect to the return of inventory as are set out in the terms of the franchise agreement. A manufacturer, distributor, or representative who fails to pay those sums within the prescribed time or at such time as the dealer and lienholder, if any, proffer good title before the prescribed time for payment, is liable to the dealer for:

(a) The greatest of dealer cost, fair market value, or current price of the inventory;

(b) Interest on the amount due calculated at the rate applicable to a judgment of a court; and

(c) Reasonable attorney's fees and costs; or

(x) Obligations under this subdivision (a)(2)(K) do not apply if the termination is a result of the conviction of the franchisee in a court of competent jurisdiction of an offense that is punishable by a term of imprisonment in excess of one (1) year and the offense is substantially related to the business conducted pursuant to the franchise;

(L) (i) To fail or refuse to offer its same line make franchised dealers all models manufactured for that line make.

(ii) No additional requirements over the requirements originally required to initially obtain a dealership may be required of existing franchised dealers to receive any model by that line make;

(M) (i) To offer to sell or to sell any motor vehicle to a consumer, except through a licensed new motor vehicle dealer holding a franchise, a sales and service agreement, or a bona fide contract for the line make covering the new motor vehicle or as may otherwise be provided in subdivision (a)(3) of this section.

(ii) This subdivision (a)(2)(M) does not apply to manufacturer sales of new motor vehicles to the federal government, charitable organizations, or employees of the manufacturer;

(N) To prohibit or require a dealer to enter into a franchise or sales agreement with third parties, regardless of the location of the dealership or proposed dealership;

(O) (i) To require, coerce, or attempt to coerce any franchisee in this state to refrain from or to terminate, cancel, or refuse to continue any franchise based upon participation by the franchisee in the management of, investment in, or the acquisition of a franchise for the sale of any other line of new motor vehicle or related products in the same or separate facilities as those of the franchiser.

(ii) This subdivision (a)(2)(O) does not apply unless:

(a) The franchisee maintains a reasonable line of credit for each make or line of new motor vehicle;

(b) The franchisee remains in compliance with the franchise and any reasonable facilities requirement of the franchiser; and

(c) No change is made in the principal management of the franchisee.

(iii) The reasonable facilities requirement shall not include any requirement that the franchisee establish or maintain exclusive facilities, personnel, or display space when such requirements would not otherwise be justified by reasonable business considerations.

(iv) (a) Before the addition of a line make to the dealership facilities, the franchisee must first request consent of the franchiser, if required by the franchise agreement.

(b) Any decision of the franchiser with regard to dualing of two (2) or more franchises shall be granted or denied within sixty (60) days after a written request from the new motor vehicle dealer. The franchiser's failure to respond timely to a dualing request shall be deemed to be approval of the franchisee's request;

(P) (i) To fail to continue in full force and operation a motor vehicle dealer franchise agreement, notwithstanding a change, in whole or in part, of an established plan or system of distribution or ownership of the manufacturer of the motor vehicles offered for sale under the franchise agreement.

(ii) The appointment of a new importer or distributor for motor vehicles offered for sale under a franchise agreement described in subdivision (a)(2)(P)(i) of this section shall be deemed to be a change of an established plan or system of distribution;

(Q) (i) (a) Unless the manufacturer's, distributor's, second-stage manufacturer's, importer's, converter's, manufacturer's branch or division, or distributor's branch or division requirements are reasonable and justifiable in light of the current and reasonably foreseeable projections of economic conditions, financial expectations, and the motor vehicle dealer's market and notwithstanding the terms of a franchise agreement or sales and service agreement, to require, coerce, or attempt to coerce any new motor vehicle dealer by program, policy, standard, or otherwise to:

(1) Change location of the dealership;

(2) Make any substantial changes, alterations, or remodeling to a motor vehicle dealer's sales or service facilities; or

(3) Replace a motor vehicle dealer's sales or service facilities.

(b) A manufacturer, distributor, second-stage manufacturer, importer, converter, manufacturer branch or division, or distributor branch or division shall have the burden of proving that changes, alterations, remodeling, or replacement to a motor vehicle dealer's sales or service facilities are reasonable and justifiable under this subchapter.

(ii) (a) However, a manufacturer, distributor, second-stage manufacturer, importer, convertor, manufacturer branch or division, or distributor branch or division, consistent with its allocation obligations at law and to its other same line make motor vehicle dealers, may provide to a motor vehicle dealer a commitment to supply additional vehicles or provide a loan or grant of money as an inducement for the motor vehicle dealer to expand, improve, remodel, alter, or renovate its facilities if the provisions of the commitment are contained in a writing voluntarily agreed to by the dealer and are made available, on substantially similar terms, to any of the licensee's other same line make dealers who voluntarily agree to make a substantially similar facility expansion, improvement, remodeling, alteration, or renovation.

(b) Subdivisions (a)(2)(Q)(i) and (ii)(a) of this section do not require a manufacturer, distributor, second-stage manufacturer, importer, convertor, manufacturer branch or division, or distributor branch or division to provide financial support for or contribution to the purchase sale of the assets of or equity in a motor vehicle dealer or a relocation of a motor vehicle dealer because such support has been provided to other purchases, sales, or relocations.

(c) A manufacturer, distributor, second-stage manufacturer, importer, convertor, manufacturer branch or division, or distributor branch or division shall not take or threaten to take any action that is unfair or adverse to a dealer who does not enter into an agreement pursuant to subdivisions (a)(2)(Q)(i) and (ii)(a) of this section.

(d) This subdivision does not affect any contract between a licensee and any of its dealers regarding relocation, expansion, improvement, remodeling, renovation, or alteration which exists on July 27, 2011.

(iii) Subdivisions (a)(2)(Q)(i) and (ii) of this section do not apply to motor vehicle dealers, manufacturers, or distributors of motor homes;

(R) (i) To unreasonably withhold approval for a new motor vehicle dealer to purchase substantially similar goods and services related to facility changes, alterations, or remodels from vendors the dealer chooses.

(ii) Subdivision (a)(2)(R)(i) of this section does not apply to motor vehicle dealers, manufacturers, or distributors of motor homes;

(S) (i) To require as a prerequisite to receiving a model or a series of vehicles a dealer to:

(a) Pay an extra fee or remodel, renovate, or recondition the dealer's existing facilities unless justified by the technological requirements for the sale or service of a vehicle;

(b) Purchase unreasonable advertising displays, training, tools, or other materials;

(c) Establish exclusive facilities; or

(d) Establish dedicated personnel.

(ii) Subdivision (a)(2)(S)(i) of this section does not apply to motor vehicle dealers, manufacturers, or distributors of motor homes;

(T) (i) (a) To use any written instrument, agreement, or waiver, to attempt to nullify or modify any provision of this chapter or prevent a new motor vehicle dealer from bringing an action in a particular forum otherwise available under law.

(b) An instrument contrary to this subdivision (a)(2)(T)(i) is void.

(c) However, this subdivision shall not apply to:

(1) Voluntary agreements in which separate and valuable consideration has been offered and accepted; or

(2) Settlement agreements entered into as a result of a dispute.

(ii) (a) Except as provided in subdivision (a)(2)(Q)(ii)(b) of this section, a manufacturer, distributor, or factory branch shall not directly or indirectly condition any of the following on the willingness of a motor vehicle dealer, proposed new motor vehicle dealer, or owner of an interest in the dealership facility to enter into a site control agreement or exclusive use agreement:

(1) Awarding a franchise to a prospective new motor vehicle dealer;

(2) Adding a line make or franchise to an existing motor vehicle dealer;

(3) Renewing a franchise of an existing motor vehicle dealer;

(4) Approving the relocation of an existing motor vehicle dealer's facility; or

(5) Approving the sale or transfer of the ownership of a franchise.

(b) This subdivision does not apply to a site control agreement or an exclusive use agreement if the site control agreement or an exclusive use agreement:

(1) Is voluntarily entered into by the motor vehicle dealer or the motor vehicle dealer's lessor;

(2) Clearly and conspicuously discloses that the site control agreement or an exclusive use agreement is voluntary; and

(3) Provides for separate and valuable consideration to the motor vehicle dealer or motor vehicle dealer's lessor.

(iii) Any provision contained in any agreement that is inconsistent with this subchapter is voidable at the election of the affected motor vehicle dealer or owner of an interest in the dealership facility.

(iv) Subdivisions (a)(2)(T)(i)-(iii) of this section do not apply to motor vehicle dealers, manufacturers, or distributors of motor homes; or

(U) (i) To fail to offer to all of its franchisees of the same line make any consumer rebates, dealer incentives, price or interest rate reduction, or finance terms that the franchisor offers or advertises;

(ii) To offer rebates, cash incentives, or other promotional items for the sale of a vehicle by its franchisees unless the same rebate, cash incentive, or promotion is offered to all of its franchisees of the same line make, and any rebate, cash incentive, or promotion that is based on the sale of an individual vehicle is not increased for meeting a performance standard;

(iii) To unreasonably discriminate among its franchisees in any program that provides assistance to its franchisees, including Internet listings, sales leads, warranty policy adjustments, marketing programs, or dealer recognition programs;

(iv) To fail to offer rebates, cash incentives, or other promotional incentive programs on a fair and equitable or proportionally equivalent basis to its franchisees of the same line make.

(v) To require a motor vehicle dealer to improve the dealer's facilities, including signs, or to replace factory required and approved facility improvements completed within the last five (5) years in order to qualify for a new vehicle sales incentive program.

(vi) Subdivisions (a)(2)(U)(i)-(v) of this section do not apply to motor vehicle dealers, manufacturers, or distributors of motor homes.

(3) For a manufacturer, distributor, distributor branch or division, or factory branch or division, or an officer, agent, or other representative thereof:

(A) To own, operate, or control any motor vehicle dealer, provided that this subdivision (a)(3)(A) shall not be construed to prohibit the following:

(i) The operation by a manufacturer of a motor vehicle dealer for a temporary period, not to exceed one (1) year, during the transition from one (1) owner or operator to another;

(ii) The ownership or control of a motor vehicle dealer by a manufacturer during a period in which the motor vehicle dealer is being sold under a bona fide contract or purchase option to the operator of the dealership;

(iii) The ownership, operation, or control of a motor vehicle dealer by a manufacturer, if:

(a) The manufacturer has been engaged in the retail sale of new motor vehicles at the location for a continuous period of five (5) years prior to January 1, 1999; and

(b) The commission determines after a hearing on the matter at the request of any party that there is no prospective new motor vehicle dealer available to own and operate the franchise in a manner consistent with the public interest; or

(iv) The ownership, operation, or control of a new motor vehicle dealer by a manufacturer, if the commission determines after a hearing on the matter at the request of any party, that there is no prospective new motor vehicle dealer available to own and operate the franchise in a manner consistent with the public interest; or

(v) The manufacturer is:

(a) A manufacturer of specialty vehicles, such as unassembled kits, and does not sell more than ten (10) assembled vehicles annually; or

(b) A custom motorcycle builder and does not sell more than five (5) assembled motorcycles annually; or

(4) (A) For a manufacturer to unfairly compete with a motor vehicle dealer of the same line make, operating under a franchise, in the relevant market area.

(B) "Unfairly compete", as used in this section, includes, but is not limited to:

(i) Internet solicitations; and

(ii) Preferential treatment of manufacturer-operated dealerships in the supply of inventory, both as to quantity and availability of the latest models of that line make, supply of parts, and payments for warranty and recall claims.

(C) Ownership, operation, or control of a new motor vehicle dealer by a manufacturer under the conditions set forth in subdivisions (a)(3)(A)(i)-(iv) of this section shall not constitute a violation of this subdivision (a)(4).

(5) (A) To unreasonably reduce a motor vehicle dealer's area of sales effectiveness, trade area, or similar designation without giving a notice of at least thirty (30) days of the proposed reduction.

(B) The change shall not take effect if the dealer commences an administrative action to determine whether there is good cause for the change within the thirty-day notice period.

(C) The burden of proof in an action under this subdivision (a)(5) shall be on the manufacturer, distributor, second-stage manufacturer, importer, converter, manufacturer branch or division, or distributor branch or division to prove that good cause exists to change the motor vehicle dealer's area of sales effectiveness, trade area, or similar designation.

(b) (1) Notwithstanding the terms of any franchise except a settlement agreement voluntarily entered into, it shall be a violation for a motor vehicle franchiser to require a motor vehicle franchisee to agree to a term or condition in any franchise as a condition of the offer, grant, or renewal of the franchise or the approval of the sale, acquisition, or transfer of the assets of a new motor vehicle dealer, which:

(A) Requires the motor vehicle franchisee to waive trial by jury in actions involving the motor vehicle franchiser;

(B) Specifies the jurisdictions, venues, or tribunal in which disputes arising with respect to the franchise, lease, or agreement shall or shall not be submitted for resolution, or otherwise prohibits a motor vehicle franchisee from bringing an action in a particular forum otherwise available under federal or state law;

(C) Requires a new motor vehicle dealer to pay the attorney's fees of a manufacturer, importer, second-stage manufacturer, converter, or distributor;

(D) Requires the motor vehicle franchisee to waive any remedy or defense available to the franchisee or other provision protecting the interests of the franchisee under this chapter; or

(E) (i) Requires that disputes between the motor vehicle franchiser and motor vehicle franchisee be submitted to binding arbitration or to any other binding alternative dispute resolution procedure provided by the franchiser.

(ii) However, any franchise, lease, or agreement may authorize the submission of a dispute to arbitration or to binding alternative dispute resolution if the motor vehicle franchiser and motor vehicle franchisee voluntarily agree to submit the dispute to binding arbitration or binding alternative dispute resolution after the dispute arises.

(iii) If the franchiser and franchisee agree to binding arbitration, the arbitrator shall apply the provisions of this chapter in resolving the pertinent controversy and shall provide the parties to a contract with a written explanation of the factual and legal basis for the award. Either party may appeal to the commission a decision of an arbitrator on the ground that the arbitrator failed to apply this chapter.

(2) For the purposes of this section, it shall be presumed that a motor vehicle franchisee has been required to agree to a term or condition in violation of this section as a condition of the offer, grant, or renewal of a franchise or of any lease or agreement ancillary or collateral to a franchise, if the motor vehicle franchisee, at the time of the offer, grant, or renewal of the franchise, lease, or agreement or the approval of the sale, acquisition, or transfer of the assets of a new motor vehicle dealer, is not offered the option of an identical franchise, lease, or agreement without the terms or conditions prescribed by this section.

(c) Concerning any sale of a motor vehicle or vehicles to the State of Arkansas or to the several counties or municipalities thereof or to any other political subdivision thereof, no manufacturer or distributor shall offer any discounts, refunds, or any other similar type inducements to any dealer without making the same offers to all other of its dealers within the state. If the inducements are made, the manufacturer or distributor shall give simultaneous notice thereof to all of its dealers within the state.



§ 23-112-404 - Motor vehicle lessors.

It is unlawful for a motor vehicle lessor or any agent, employee, or representative thereof:

(1) To represent and to offer for sale or to sell as a new motor vehicle a motor vehicle that has been used or was intended to be used and operated for leasing or rental purposes or which is otherwise a used motor vehicle;

(2) To resort to, use, or employ any false, fraudulent, deceptive, or misleading advertising or representations in connection with the business of leasing or renting motor vehicles; or

(3) To sell or offer to sell a motor vehicle from an unlicensed location.



§ 23-112-406 - Acting as broker.

(a) Notwithstanding any other statute, a person may not act as, offer to act as, or hold himself or herself out to be a broker of new motor vehicles.

(b) (1) To effectuate this chapter, "arranges or offers to arrange a transaction" means soliciting or referring buyers for new motor vehicles for a fee, commission, or other valuable consideration.

(2) "Arranges or offers to arrange a transaction" does not include advertising so long as the person's business primarily includes the business of broadcasting, printing, publishing, or advertising for others in their own names.

(c) Brokering New Motor Vehicles. (1) A buyer referral service, program, plan, club, or any other entity that accepts fees for arranging a transaction involving the sale of a new motor vehicle is a broker. The payment of a fee to such an entity is aiding and abetting brokering. However, any service, plan, program, club, or other entity that forwards referrals to dealerships may lawfully operate if the following conditions are met:

(A) There are no exclusive market areas offered to dealers by the program and all dealers are allowed to participate on equal terms;

(B) (i) Participation by dealers in the program is not restricted by conditions such as limiting the number of franchise lines or discrimination by size of dealership or location.

(ii) Total number of participants in the program may be restricted if the program is offered to all dealers at the same time with no regard to the franchise;

(C) All participants pay the same fee for participation in the program and that shall be a weekly, monthly, or annual fee, regardless of the size, location, or line make of the dealership;

(D) A person is not to be charged a fee on a per-referral basis or any other basis that could be considered a transaction-related fee;

(E) The program does not set or suggest to the dealer or customer any price of vehicles or trade-ins; and

(F) The program does not advertise or promote its plan in the manner that implies that the buyer, as a customer of that program, receives a special discounted price that cannot be obtained unless the customer is referred through that program.

(2) All programs must comply with Regulation 1 of the Arkansas Motor Vehicle Commission Rules and Regulations.

(d) The provisions of this section do not apply to any person or entity which is exempt from this chapter.






Subchapter 5 - -- Hearings and Appeals

§ 23-112-501 - Right to hearing.

(a) (1) The Arkansas Motor Vehicle Commission may deny an application for a license if the application is considered inadequate after the initial review by the Executive Director of the Arkansas Motor Vehicle Commission.

(2) Within thirty (30) days after the executive director denies an application under subdivision (a)(1) of this section, the affected applicant may protest the executive director's decision and request a hearing before the commission.

(b) The commission shall not:

(1) Revoke or suspend a license without first giving the licensee a hearing or an opportunity to be heard on the question of whether there are sufficient grounds under this chapter upon which to base the revocation or suspension; or

(2) Impose a civil penalty pursuant to § 23-112-314 without first giving the respondent a hearing pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-112-502 - Call for hearing.

(a) Any interested party may petition the Arkansas Motor Vehicle Commission to call a hearing for the purpose of taking action with respect to any matter within the commission's jurisdiction by filing with the commission a notarized complaint setting forth grounds upon which the complaint is based. Upon review of the complaint, the commission shall determine whether to call a hearing.

(b) On its own motion, the commission may call a hearing for the purpose of taking action in respect to any matter within its jurisdiction.



§ 23-112-503 - Notice -- Location of hearing.

(a) When a hearing is to be held before the Arkansas Motor Vehicle Commission, the commission shall give written notice to all parties whose rights may be affected thereby.

(b) The notice shall set forth the reason for the hearing, the questions or issues to be decided by the commission at the hearing, and the time and the place of the hearing.

(c) All notices shall be mailed to all parties whose rights may be affected by the hearing by registered or certified mail and addressed to their last known address.

(d) Any hearing shall be held in the county where the principal office of the commission is located unless both parties agree to an alternate location.



§ 23-112-504 - Conduct of hearing.

All hearings shall be conducted pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-112-505 - Decisions and orders of commission -- Quorum.

(a) All decisions of the Arkansas Motor Vehicle Commission with respect to the hearings provided for in this subchapter shall be incorporated into orders of the commission and spread upon its minutes.

(b) A majority of the members of the commission shall constitute a quorum for purposes of rendering an order, and no order will issue except upon the affirmative vote of a majority of the quorum of the members of the commission as established under § 23-112-201.



§ 23-112-506 - Appeals.

Appeals shall be governed by the terms of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-112-507 - Exhaustion of remedies required -- Exception.

No decision of the Arkansas Motor Vehicle Commission made as a result of a hearing under the provisions of this subchapter shall become final with respect to any party affected and aggrieved by the decision until the party has exhausted, or shall have had an opportunity to exhaust, all of his or her remedies provided for by this subchapter. However, any decision may be made final if the commission finds that failure to do so would be detrimental to the public interest or public welfare, but the finality of the decision shall not prevent any party affected and aggrieved thereby to appeal the decision in accordance with the appellate procedure set forth in this subchapter.



§ 23-112-508 - Rules of order or procedure.

(a) The Arkansas Motor Vehicle Commission shall prescribe its rules of order or procedure in hearings, or other proceedings before it, under this chapter.

(b) However, rules of order or procedure shall not be in conflict or contrary to the provisions of this subchapter.



§ 23-112-509 - Summons, citation, and subpoena.

(a) It shall be the duty of the sheriffs and constables of the counties of this state and of any employee of the Arkansas Motor Vehicle Commission, when so directed by the commission, to execute any summons, citation, or subpoena that the commission may cause to be issued and to make their return thereof to the commission.

(b) (1) The sheriffs and constables serving and returning any summons, citation, or subpoena shall be paid the same fees as provided for the services in the circuit court.

(2) Any person other than an employee of the commission who appears before the commission in response to a summons, citation, or subpoena shall be paid the same witness fee and mileage allowance as witnesses in the circuit court.

(c) (1) In case of failure or refusal on the part of any person to comply with any summons, citation, or subpoena issued and served as authorized, or in the case of the refusal of any person to testify or answer to any matter regarding that which he or she may be lawfully interrogated, or the refusal of any person to produce his or her record books and accounts relating to any matter regarding that which he or she may be lawfully interrogated, the circuit court of any county of the State of Arkansas, on application of the commission or of the Executive Director of the Arkansas Motor Vehicle Commission, may:

(A) Issue an attachment for the person; and

(B) Compel the person to:

(i) Comply with the summons, citation, or subpoena;

(ii) Attend before the commission or its designated employee;

(iii) Produce the documents specified in any subpoena duces tecum; and

(iv) Give his or her testimony upon such matters as he or she may be lawfully required.

(2) Any circuit court shall have the power to punish for contempt as in the case of disobedience of like process issued from or by any circuit court, or by refusal to testify therein in response to the process, and the person shall be taxed with the costs of the proceedings.






Subchapter 6 - -- Used Motor Vehicle Buyers Protection

§ 23-112-601 - Necessity for regulation -- Legislative findings -- Legislative declaration.

(a) The General Assembly declares that the public interest is affected by the sale and distribution of used motor vehicles, and it is recognized that a significant factor of the inducement in making a sale of a used motor vehicle to a member of the general public is the trust and confidence of the purchaser in the retail dealer from whom the purchase is made, with the expectancy that the dealer will remain in business to stand behind and provide service for the motor vehicle purchased.

(b) It is therefore found to be necessary to license used motor vehicle dealers and to prohibit certain acts and set penalties for violations and perpetration of certain acts by used motor vehicle dealers who are not licensed as new motor vehicle dealers selling used cars incidental to their new motor vehicle dealership operations, salespersons, agents, representatives, and employees of used motor vehicle dealers in order to:

(1) Prevent fraud, improper impositions, and other abuses upon the citizens of this state;

(2) Protect and preserve the investments and properties of the citizens of this state; and

(3) Foster and keep alive vigorous and healthy competition by prohibiting unfair practices by which fair and honest competition is destroyed or prevented.



§ 23-112-602 - Definitions.

As used in this subchapter:

(1) (A) "Auto auction" means any person who operates or provides a place of business or facilities for the wholesale exchange of motor vehicles by and between duly licensed motor vehicle dealers, or from used motor vehicle dealers to individuals, or individuals to used motor vehicle dealers, or any combination thereof, or any motor vehicle dealer licensed to sell used motor vehicles, selling used motor vehicles using an auction format or on consignment.

(B) "Auto auction" also applies to any person who provides the facilities for or is in the business of selling motor vehicles in an auction format;

(2) "Designee" means a person or entity that:

(A) Agrees to perform inspections of used motor vehicle dealers under this subchapter on behalf of the department; and

(B) The department determines is appropriately suited for serving as a designee under this subchapter;

(3) "Drafter" means any person who obtains financing for the purchase and resale of vehicles of another person or a used motor vehicle dealer through the use of the account of or based on the extension of credit by presenting at the time of purchase of the subject vehicles a documentary draft for purchase of the vehicle or who otherwise promises to pay through the accounts or credit of another person or a used motor vehicle dealer;

(4) "Licensed location" means the address designated as the business address of the used motor vehicle dealer on his or her application for a used motor vehicle dealer's license;

(5) "Motor vehicle" means any motor-driven vehicle having two (2) or more wheels of the sort and kind required to have an Arkansas motor vehicle license, certificate, or permit for operation in the State of Arkansas;

(6) "Off-premises" means a location other than the address designated as the licensed address;

(7) "Person" means and includes, individually and collectively, individuals, firms, partnerships, associations, corporations, trusts, or any other form of business, individual enterprise, or entity;

(8) "Sale" or "sell" means the actual sale of a motor vehicle, the attempted sale, or the offering or advertising of a motor vehicle for sale;

(9) [Repealed.]

(10) (A) "Used motor vehicle" means any motor vehicle which has previously been sold, bargained, exchanged, given away, or the title thereto transferred from the person or corporation who first took title from the manufacturer, importer, dealer, or agent of the manufacturer or importer, or that is so used as to have become what is commonly known as a secondhand or previously owned motor vehicle.

(B) In the event of a transfer reflected on the statement of origin from the original franchise dealer to any other dealer, individual, or corporation other than a franchise dealer of the same make of vehicle, the vehicle shall be considered a used motor vehicle;

(11) (A) (i) "Used motor vehicle dealer", hereinafter referred to as "dealer", means any person, wholesaler, or auto auction who, for a commission or with intent to make a profit or gain of money or other thing of value, sells, brokers, exchanges, rents, or leases with the option to purchase or own, or attempts to negotiate a sale or exchange of an interest in any used motor vehicle, or who is wholly or in part in the business of buying, selling, trading, or exchanging used motor vehicles, whether or not such motor vehicles are owned by the person.

(ii) The sale or attempted sale of five (5) or more used motor vehicles in any one (1) calendar year shall be prima facie evidence and shall constitute a rebuttable presumption that a person is engaged in the business of selling used motor vehicles.

(B) "Used motor vehicle dealer" shall not include:

(i) A receiver, trustee, administrator, executor, guardian, or other person appointed by or acting pursuant to a judgment or order of any court;

(ii) A public officer, while performing his or her official duties;

(iii) A mortgagee or secured party as to sales of motor vehicles constituting collateral on a mortgage or security agreement, if the mortgagee or secured leasing party shall not realize for their own account from such sales any moneys in excess of the outstanding balance secured by the mortgage or security agreement after consideration of the costs of collection;

(iv) A lienholder, artisan, mechanic, or garage selling repaired items pursuant to a lien granted by Arkansas law;

(v) A person selling a motor vehicle titled in his or her own name and used exclusively as a personal vehicle, or a motor vehicle titled in a business name and used exclusively as a business vehicle, or a person engaged in leasing or renting vehicles; or

(vi) A new motor vehicle dealer selling a used motor vehicle in conjunction with his or her new motor vehicle dealer operations who is licensed under this chapter;

(12) "Used motor vehicle salesperson", hereinafter referred to as "salesperson", is anyone who for compensation of any kind operates as a salesperson, broker, agent, or representative of a used motor vehicle dealer, or any person who attempts to or in fact negotiates a sale of a vehicle owned partially or entirely by a used motor vehicle dealer, or a person or drafter using the financial resources, line of credit, or floor plan of a used motor vehicle dealer to purchase, sell, or exchange an interest in a used motor vehicle; and

(13) (A) "Wholesaler" means any person, resident or nonresident, who, in whole or in part, primarily sells used motor vehicles to motor vehicle dealers.

(B) Used motor vehicle dealers who, incidental to their primary business, sell motor vehicles to other dealers are not considered wholesalers because of their incidental sales.



§ 23-112-603 - Penalty for violation and disbursal of fines.

(a) In addition to any other penalty prescribed by existing laws, the penalties for violation of this subchapter and the disbursement of fines shall be as follows:

(1) A first violation of this subchapter by any person shall constitute a Class A misdemeanor;

(2) A second violation of this subchapter by any person shall constitute a Class D felony; and

(3) Conviction of a third or subsequent violation shall constitute a Class D felony, and the dealer's license shall be suspended for three (3) years for each respective third or subsequent violation.

(b) Any person found guilty of selling a used motor vehicle as a dealer or salesperson while his or her used motor vehicle dealer's or salesperson's license is suspended or revoked shall be guilty of a Class C felony.

(c) (1) If the arresting officer is an officer of the Department of Arkansas State Police, one-half (1/2) of the fine collected shall be remitted by the tenth day of each month to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office, for deposit into the Department of Arkansas State Police Fund to be used for the purchase and maintenance of state police vehicles.

(2) If the arresting officer is a county law enforcement officer, one-half (1/2) of the fine collected shall be deposited into that county fund used for the purchase and maintenance of rescue, emergency medical, and law enforcement vehicles, communications equipment, animals owned or used by law enforcement agencies, life-saving medical apparatus, and law enforcement apparatus to be used for those purposes.

(3) If the arresting officer is a municipal law enforcement officer, one-half (1/2) of the fine collected shall be deposited into that municipal fund used for the purchase and maintenance of rescue, emergency medical, and law enforcement vehicles, communications equipment, animals owned or used by law enforcement agencies, life-saving medical apparatus, and law enforcement apparatus to be used for those purposes.

(d) (1) A used motor vehicle dealer licensed under this subchapter shall maintain a licensed location.

(2) When a used motor vehicle dealer changes or moves his or her licensed location, within fifteen (15) calendar days of the relocation, the used motor vehicle dealer shall notify the department in writing of the dealership name, the previous location, and the new location.

(3) (A) If the department determines that the used motor vehicle dealer's business location has moved and notification to the department has not been properly made, the department shall levy a fine equal to the amount of the license fee.

(B) The fine collected pursuant to subdivision (d)(3)(A) of this section shall be remitted to the department and shall be deposited into the State Treasury as special revenue to the credit of the department.



§ 23-112-604 - Powers generally.

(a) The Department of Arkansas State Police may promulgate rules that are necessary to implement, enforce, and administer this subchapter.

(b) The department may cancel a dealer's license if the dealer:

(1) Fails to keep and maintain the requirements of § 23-112-607(a) and (c); or

(2) Pleads guilty or nolo contendere to or has been found guilty of a violation of § 23-112-605.



§ 23-112-605 - Violations.

It shall be a violation of this subchapter to knowingly or intentionally:

(1) (A) Sell a vehicle without a dealer license.

(B) The sale of each vehicle shall constitute a separate offense;

(2) Commit a fraudulent act in selling, purchasing, or otherwise dealing in motor vehicles;

(3) Fail to maintain the conditions and requirements necessary to qualify for the issuance of a license;

(4) Sell, attempt to sell, or advertise for sale vehicles from a location other than that set forth on the dealer license, except:

(A) As a participating dealer in a state trade association promotion or exhibit;

(B) With a special sale permit; or

(C) At an auto auction;

(5) Falsify, alter, or neglect to endorse or deliver a certificate of title to a transferee or lawful owner, or fail to properly designate a transferee on a document of assignment or certificate of title;

(6) Knowingly purchase, sell, or otherwise acquire or dispose of a stolen motor vehicle;

(7) Submit a false affidavit setting forth that a title has been lost or destroyed;

(8) Pass title or reassign title as a dealer without a dealer's license or when his or her dealer's license has been suspended;

(9) To represent oneself as a dealer or as a salesperson, either verbally or in any advertisement, when not licensed as such;

(10) Violate any provision or requirement in this subchapter; or

(11) Knowingly assist an unlicensed dealer in the sale of a motor vehicle.



§ 23-112-606 - License required.

It shall be unlawful for any person to engage in business as a used motor vehicle dealer or to sell a vehicle not his or her own without obtaining a used motor vehicle dealer's license, except that a person defined as a salesperson in § 23-112-602 may act on behalf of the dealer by whom such a person is employed.



§ 23-112-607 - Dealer license.

(a) (1) Persons wishing to obtain a used motor vehicle dealer's license shall submit a fully executed application on such used motor vehicle dealer application forms as may be prescribed by the Department of Arkansas State Police.

(2) The application shall be verified by the oath or affirmation of the applicant.

(b) An applicant for a used motor vehicle dealer license or a licensee seeking to renew a used motor vehicle dealer license shall establish that he or she has sold at least five (5) used motor vehicles during the previous calendar year.

(c) The department shall require in relation to the application the following information and verification prior to issuing a license certificate:

(1) A photograph of the business location;

(2) A corporate surety bond in the sum of at least twenty-five thousand dollars ($25,000);

(3) Proof of liability insurance coverage on all vehicles to be offered for sale in an amount equal to or greater than the amount required by the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq.;

(4) A list of the persons or entities having any ownership interest in the used vehicle dealership;

(5) A list of salespersons to be employed;

(6) That the applicant has a bona fide established place of business used primarily for the sale of used motor vehicles;

(7) That the applicant has a telephone number listed in the name of the business;

(8) That the applicant has a sign identifying the establishment as a used motor vehicle dealership legible from the street, road, or highway, and a picture thereof;

(9) That the applicant has a filing cabinet or other repository adequate to secure the business records of the establishment under lock and key or combination;

(10) Whether the applicant has ever been issued a motor vehicle dealer's license, and if the applicant has ever had a motor vehicle dealer's license suspended or revoked;

(11) (A) Except as provided in subdivision (c)(11)(B) of this section, an affidavit from a department officer or a designee of the department stating that the officer or a designee of the department has inspected the facility within thirty (30) days before issuance or renewal of a license and found it to be in compliance with the requirements for application.

(B) If a licensee has been continuously licensed at the same facility for ten (10) years or more, then the licensee shall only be required to comply with subdivision (c)(11)(A) of this section one (1) time every other year; and

(12) The name, address, and telephone number of the person designated to receive legal process in the event of the commencement of any legal action in any court against the applicant.

(d) (1) (A) Each applicant shall obtain a corporate surety bond in the penal sum of twenty-five thousand dollars ($25,000) on a bond form approved by the state.

(B) However, an applicant for a license at multiple locations may provide a corporate surety bond in the penal sum of one hundred thousand dollars ($100,000) covering all licensed locations in lieu of separate bonds for each individual location.

(2) The bond shall be an indemnity for any loss and reasonable attorney's fees sustained by a retail buyer by reason of the acts of the person bonded when such an act constitutes a violation of this law.

(3) However, the surety shall in no event be liable for more than twenty-five thousand dollars ($25,000).

(4) The bond shall be executed in the name of the State of Arkansas or any aggrieved party.

(5) The proceeds of the bonds shall be paid either to the State of Arkansas or to the retail buyer upon a judgment from an Arkansas court of competent jurisdiction against the principal and in favor of the aggrieved party or the State of Arkansas.

(6) However, the surety shall in no event be required to pay any judgment obtained by fraud or collusion, as between the dealer and the retail buyer, or which was rendered against a person bonded for an act that does not constitute a violation of this subchapter. These defenses may be raised at any time, subject to the applicable statute of limitations.



§ 23-112-608 - License certificate fees.

(a) (1) The fee for a license certificate shall be two hundred fifty dollars ($250) per year for each used motor vehicle dealer licensed.

(2) (A) The fee shall be for the licensing period beginning on January 1 of each year and ending on December 31 of each year and shall be renewable during the month of January following its expiration, unless the Department of Arkansas State Police provides by rule a staggered method of annual renewal.

(B) (i) If a license certificate has been expired for at least thirty-one (31) days but less than six (6) months, then the used motor vehicle dealer shall remit a late fee of thirty-five dollars ($35.00) before the used motor vehicle dealer's application shall be accepted.

(ii) (a) A license that is not renewed within six (6) months of its expiration date shall be deemed permanently expired.

(b) If a used motor vehicle dealer license has permanently expired, then the used motor vehicle dealer may reapply for licensure, provided that the used motor vehicle dealer completes an application for licensure and remits all fees pursuant to this section.

(3) A dealer having more than one (1) location will receive an additional certificate for each second and subsequent location for one hundred twenty-five dollars ($125) each.

(b) Only used motor vehicle dealers licensed under this section shall qualify for used motor vehicle dealer license plates from the Department of Finance and Administration.

(c) All fees for the issuance of a license certificate under the provisions of this section shall be remitted to the Department of Arkansas State Police and shall be deposited into the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund.



§ 23-112-609 - Issuance of license certificate.

Upon satisfactory submission and verification of a fully executed application as required by § 23-112-607(a) and (b), payment of the fee provided for by § 23-112-608, and receipt of the corporate surety bond as required by § 23-112-607(c), the Department of Arkansas State Police shall issue the applicant a license certificate.



§ 23-112-610 - Display of dealer license.

(a) Each dealer licensed under this subchapter shall maintain for display, in a conspicuous place at the dealer's business location, the license certificate issued by the Department of Arkansas State Police.

(b) (1) Each dealer shall also have his or her used motor vehicle dealer license name conspicuously displayed on all signage.

(2) All printed advertisements shall contain the dealer's name or the words "AR DLR" with the Department of Arkansas State Police dealer license number assigned to the dealer.



§ 23-112-611 - Records to be maintained.

(a) Every person required to have a license shall maintain, for three (3) years from the date of purchase, records of each vehicle transaction to which the person was a party.

(b) Dealers shall maintain copies of all documents executed in conjunction with any transaction, which may include bills of sale, titles, odometer statements, invoices, affidavits of alteration, and reassignments, and shall be open to inspection to any Department of Arkansas State Police officer or designated employee of the department acting in an official capacity during reasonable business hours.



§ 23-112-613 - Delivery prior to sale -- Disclosures.

(a) As used in this section:

(1) (A) "Contract for sale" means the final agreement between a used motor vehicle dealer and a consumer that:

(i) Includes all material terms of the sale of a motor vehicle; and

(ii) Is binding upon the seller, the buyer, and any necessary third-party financer.

(B) "Contract for sale" includes a financing agreement and all material financing terms if the motor vehicle is to be financed; and

(2) "Delivery prior to sale" means a delivery of a motor vehicle by a used motor vehicle dealer to a consumer prior to the completion and execution by both parties of a contract for sale.

(b) If a used motor vehicle dealer engages in a delivery prior to sale, then the used motor vehicle dealer shall provide the consumer with an agreement for delivery prior to sale at the time of delivery of the motor vehicle to the consumer.

(c) (1) The agreement for delivery prior to sale shall be:

(A) Printed in at least 12-point type; and

(B) Signed by the consumer and the used motor vehicle dealer or the dealer's representative.

(2) The agreement for delivery prior to sale shall not be considered a contract for sale.

(d) The agreement for delivery prior to sale shall include all of the following terms:

(1) Unless the consumer is approved for financing and both parties have executed a contract for sale, then the used motor vehicle dealer shall not:

(A) Deposit or cash any down payment provided by the consumer; and

(B) Sell any motor vehicle that is presented by the consumer as a trade-in;

(2) The consumer retains the right to cancel the purchase of a motor vehicle if:

(A) The used motor vehicle dealer changes any terms; or

(B) The consumer fails to obtain financing that meets the agreed-upon interest rate;

(3) If a consumer who executes an agreement for delivery prior to sale chooses not to execute a contract for sale or otherwise cancels the purchase as provided under this section, then:

(A) The used motor vehicle dealer shall not:

(i) Impose any charge or penalty against the consumer; or

(ii) Deposit or cash any down payment provided by the consumer; and

(B) The used motor vehicle dealer shall immediately return any motor vehicle that was presented by the consumer as a trade-in; and

(4) If the consumer decides to not purchase the motor vehicle, the consumer shall return the motor vehicle to the used motor vehicle dealer within forty-eight (48) hours after the consumer notifies the dealer.

(e) If a consumer fails to return a motor vehicle pursuant to subdivision (d)(4) of this section, then the used motor vehicle dealer may recover the vehicle without the necessity of judicial process if the recovery is possible without committing an act of breaking or entering or breach of the peace.

(f) The Department of Arkansas State Police shall promulgate rules and regulations to implement, enforce, and administer this section.



§ 23-112-614 - Auto auction fees for salvage-titled or parts-only titled vehicles.

(a) A five-dollar ($5.00) fee shall be charged to the buyer of each item at an auto auction that is sold on a certificate of title that is labeled "salvage" or "parts-only".

(b) The fee is special revenue and shall be deposited into the State Treasury.

(c) The Treasurer of State shall transfer the special revenues received under this section on the last business day of each month as follows:

(1) Fifty percent (50%) for the Arkansas Department of Environmental Quality to be used for inspection and oversight of auto auctions to enforce all laws and rules administered by the Arkansas Department of Environmental Quality; and

(2) Fifty percent (50%) for the Department of Arkansas State Police to be used for inspection and oversight of auto auctions.



§ 23-112-617 - Used motor vehicle dealer service and handling fee.

(a) A used motor vehicle dealer may fill in the blanks on standardized forms in connection with the sale or lease of used motor vehicles if the motor vehicle dealer does not charge for the service of filling in the blanks or otherwise charge for preparing documents.

(b) (1) A used motor vehicle dealer may charge a service and handling fee in connection with the sale or lease of a used motor vehicle for:

(A) The handling, processing, and storage of documents; and

(B) Other administrative and clerical services.

(2) (A) The service and handling fee may be charged to allow cost recovery for used motor vehicle dealers.

(B) A portion of the service and handling fee may result in profit to the used motor vehicle dealer.

(c) (1) The Department of Arkansas State Police shall determine by rule the amount of the service and handling fee that may be charged by a used motor vehicle dealer. The service and handling fee shall be no less than zero dollars ($0.00) and no more than one hundred twenty-nine dollars ($129).

(2) If a service and handling fee is charged under this section, the service and handling fee shall be:

(A) Charged to all retail customers; and

(B) Disclosed on the retail buyer's order form as a separate itemized charge.

(d) A preliminary work sheet on which a sale price is computed and that is shown to the purchaser, a retail buyer's order form from the purchaser, or a retail installment contract shall include in reasonable proximity to the place on the document where the service and handling fee authorized by this section is disclosed:

(1) The amount of the service and handling fee; and

(2) The following notice in type that is bold-faced, capitalized, underlined, or otherwise conspicuously set out from the surrounding written material:

"A SERVICE AND HANDLING FEE IS NOT AN OFFICIAL FEE. A SERVICE AND HANDLING FEE IS NOT REQUIRED BY LAW BUT MAY BE CHARGED TO THE CUSTOMER FOR PERFORMING SERVICES AND HANDLING DOCUMENTS RELATING TO THE CLOSING OF A SALE OR LEASE. THE SERVICE AND HANDLING FEE MAY RESULT IN PROFIT TO THE DEALER. THE SERVICE AND HANDLING FEE DOES NOT INCLUDE PAYMENT FOR THE PREPARATION OF LEGAL DOCUMENTS. THIS NOTICE IS REQUIRED BY LAW."

(e) The Department of Arkansas State Police may promulgate rules to implement, enforce, and administer this section.






Subchapter 7 - -- Damage to Motor Vehicles While in Transit

§ 23-112-701 - When delivery accomplished.

"Delivery" of a motor vehicle to a dealer by a manufacturer or distributor for the purposes of this section shall be accomplished by the:

(1) Tender of the motor vehicle and any documents necessary to enable the dealer to obtain title and possession of the motor vehicle at the dealer's place of business or designated place of delivery; and

(2) Giving of notice of the tender of the motor vehicle and documents to the dealer.



§ 23-112-702 - Damage prior to delivery to the dealer -- Notice.

(a) Whenever a motor vehicle is damaged while in transit when the carrier or the means of transportation is designated by the manufacturer or distributor, or whenever a motor vehicle is otherwise damaged prior to delivery to the dealer, the dealer must:

(1) Notify the manufacturer or distributor of such damage within three (3) working days of the occurrence of the delivery of the motor vehicle; and

(2) Request from the manufacturer or distributor authorization to repair the damages sustained or to replace the parts or accessories damaged.

(b) The notification of damage by the dealer must be by certified mail, with a notice of delivery requested to be returned to the dealer, and shall be presumed to have occurred upon deposit of the notice with the United States Postal Service.



§ 23-112-703 - Failure to repair.

In the event the manufacturer or distributor refuses or fails to authorize repair or replacement of any such damage within three (3) working days of notification of damage by the dealer, ownership of the motor vehicle shall revert to the manufacturer or distributor, and the dealer shall incur no obligations, financial or otherwise, for the damage to the motor vehicle. In determining when the notification of the damage by the dealer to the manufacturer or distributor occurs, the date the notice is received by the manufacturer or distributor by the United States Postal Service indicated on the notice of delivery returned to the dealer shall be controlling.



§ 23-112-704 - Computing time.

In computing the lapse of three (3) working days under this subchapter, the day of the occurrence of delivery of the motor vehicle to the dealer by the manufacturer or distributor or the day of notification of the damage to the manufacturer or distributor by the dealer, as described in § 23-112-703, is not to be included, but the last working day of the period so computed is to be included.



§ 23-112-705 - Disclosure of damage to consumer -- Certification.

(a) Prior to the sale of any motor vehicle damaged prior to delivery to the dealer as described in § 23-112-702, excluding damage to glass, tires, and bumpers when replaced by identical manufacturer's original equipment, and any damage not exceeding six percent (6%) of the sticker price of the vehicle, the occurrence and extent of such damage must be disclosed by the dealer to the consumer, and, upon repair of the damage sustained, or replacement of the parts or accessories damaged, the manufacturer or dealer must certify to the consumer that the motor vehicle has been repaired or remanufactured to the manufacturer's standards.

(b) (1) If the dealer makes the certification, the dealer shall be indemnified by the manufacturer.

(2) Upon such certification, liability for any concealed damages then remaining with the motor vehicle shall lie with the manufacturer.



§ 23-112-706 - Damage after delivery to the dealer -- Disclosure to the consumer -- Certification.

(a) Whenever a motor vehicle is damaged after delivery to the dealer by the manufacturer or distributor but before sale by the dealer to the consumer, and the occurrence and extent of such damage is in excess of six percent (6%) of the sticker price of the vehicle, it must be disclosed by the dealer to the consumer prior to the sale, and upon repair of the damage sustained, or replacement of parts or accessories damaged, the dealer must certify to the consumer that this motor vehicle has been repaired or remanufactured according to the manufacturer's standards.

(b) Upon such certification, liability for any concealed damages then remaining with the motor vehicle shall lie with the dealer.



§ 23-112-707 - Manufacturer required to indemnify franchised dealers.

Notwithstanding the terms of any franchise agreement, it shall be a violation of this subchapter for any new motor vehicle manufacturer to fail to indemnify and hold harmless its franchised dealers against any judgment or settlement agreed to in writing by the manufacturer for damages, including, but not limited to, court costs and reasonable attorney's fees of the new motor vehicle dealer, arising out of complaints, claims, or lawsuits, including, but not limited to, strict liability, negligence, misrepresentation, or warranty to the extent that the judgment or settlement agreed to in writing by the manufacturer relates to the alleged defective or negligent manufacture, assembly, or design of new motor vehicles, parts, or accessories, or other functions by the manufacturer, beyond the control of the dealer.






Subchapter 8 - -- Special Motorcycle Events

§ 23-112-801 - Findings.

The General Assembly finds that:

(1) A special motorcycle event sponsored by a city, county, nonprofit entity, or motorcycle owners' organization draws people from all over the state, other states, and even other countries;

(2) A special motorcycle event can provide a valuable increase in tourism for the state; and

(3) The laws and rules related to the display and sale of motorcycles at a special motorcycle event must be modified to lessen the restrictions that are hampering economic growth.



§ 23-112-802 - Definitions.

As used in this subchapter:

(1) "Motorcycle owners' organization" means an entity that is organized as a nonprofit entity or for-profit entity and in good standing with the Secretary of State;

(2) "Nonprofit entity" means an entity that has received tax exempt status from the Internal Revenue Service pursuant to section 501(c)(3) or section (501)(c)(4) of the Internal Revenue Code of 1986, as it existed on January 1, 2007;

(3) "Public venue" means a location that:

(A) Is open to the general public; and

(B) Is not the address designated as the primary business address of a new motor vehicle dealer licensed by the Arkansas Motor Vehicle Commission or a used motor vehicle dealer licensed by the Department of Arkansas State Police;

(4) "Significant positive economic impact" means an economic benefit of at least three million dollars ($3,000,000) to the state or a region of the state; and

(5) "Special motorcycle event" means an event held at a public venue with or without an admission fee that:

(A) Is sponsored by a city, a county, a nonprofit entity, or a motorcycle owners' organization;

(B) Occurs not more than one (1) time each year for no more than seven (7) consecutive days; and

(C) Includes any of the following that are invited to attend:

(i) New motor vehicle dealers to display and sell motorcycles; or

(ii) New motor vehicle manufacturers or distributors to display motorcycles.



§ 23-112-803 - Statements of estimated positive economic impact.

A statement of the estimated positive economic impact of a proposed special motorcycle event shall be submitted to the Arkansas Motor Vehicle Commission from an independent source such as a university, chamber of commerce, or other entity that regularly engages in the estimation of the economic benefit of an occurrence for businesses and industries.



§ 23-112-804 - Significant positive economic impact determinations.

(a) If the statement of estimated positive economic impact that is submitted to the Arkansas Motor Vehicle Commission establishes that a special motorcycle event has a significant positive economic impact, the special motorcycle event is exempt from regulation by the commission as provided under § 23-112-805.

(b) If the statement of estimated positive economic impact that is presented to the commission establishes that a special motorcycle event will not have a significant positive economic impact, then the commission shall determine whether the special motorcycle event is exempt from the provisions of this chapter and any rules promulgated by the commission.



§ 23-112-805 - Authority to waive relevant market area and rules.

(a) The Arkansas Motor Vehicle Commission shall waive the following for a special motorcycle event that has a significant positive economic impact or is determined by the commission to otherwise qualify for an exemption under § 23-112-804(b) if no franchised motor vehicle dealer of a licensed manufacturer is represented in the host county of the special motorcycle event or the counties contiguous to the host county:

(1) The provisions of this chapter regarding relevant market area; and

(2) The rules regarding motor vehicle dealers in contiguous counties.

(b) (1) The commission may promulgate rules for the issuance of a temporary permit to out-of-state motor vehicle dealers and manufacturers to participate in a special motorcycle event under this subchapter.

(2) No rule shall be promulgated that puts a greater burden on out-of-state motor vehicle dealers and manufacturers to obtain a temporary permit than the requirements necessary for a motor vehicle dealer or manufacturer to obtain a license from the commission.

(3) If the commission establishes fees for a temporary permit under this subsection, the fees shall not exceed:

(A) For an out-of-state motor vehicle dealer, one hundred dollars ($100);

(B) For a manufacturer or distributor, two hundred fifty dollars ($250);

(C) For an out-of-state salesperson, fifteen dollars ($15.00); and

(D) For a factory representative or distributor representative, fifty dollars ($50.00).



§ 23-112-806 - Established and ongoing special motorcycle events.

(a) A special motorcycle event that has been ongoing for five (5) years or more before July 31, 2007, and has had a significant positive economic impact in the past shall be:

(1) Considered an established and ongoing special motorcycle event; and

(2) Eligible to a presumption of a significant positive economic impact by the Arkansas Motor Vehicle Commission.

(b) Notwithstanding any provision of law to the contrary, an established and ongoing special motorcycle event under this section may continue to invite motor vehicle dealers and manufacturers that have participated in the special motorcycle event for the previous three (3) years.






Subchapter 9 - -- Recreational Vehicle Special Events

§ 23-112-901 - Findings.

The General Assembly finds that:

(1) A recreational vehicle special event sponsored by a city, county, nonprofit entity, or recreational vehicle owners' organization draws people from all over the state and other states;

(2) A recreational vehicle special event can provide a valuable increase in tourism for the state; and

(3) The laws and rules related to the display and sale of recreational vehicles at a recreational vehicle special event must be modified to lessen the restrictions that are hampering economic growth.



§ 23-112-902 - Definitions.

As used in this subchapter:

(1) "Nonprofit entity" means an entity that has received tax exempt status from the Internal Revenue Service under section 501(c)(3) or section (501)(c)(4) of the Internal Revenue Code of 1986, as it existed on January 1, 2011;

(2) "Public venue" means a location that:

(A) Is open to the general public; and

(B) Is not the address designated as the primary business address of a new motor vehicle dealer licensed by the Arkansas Motor Vehicle Commission or a used motor vehicle dealer licensed by the Department of Arkansas State Police;

(3) "Recreational vehicle owners' organization" means an entity that is organized as a nonprofit entity or for-profit entity and in good standing with the Secretary of State;

(4) "Recreational vehicle special event" means an event held at a public venue with or without an admission fee that:

(A) Is sponsored by a city, a county, a nonprofit entity, or a recreational vehicle owners' organization;

(B) Occurs for no more than seven (7) consecutive days; and

(C) Includes any of the following that are invited to attend:

(i) New recreational vehicle dealers to display and sell recreational vehicles; or

(ii) New recreational vehicle manufacturers or distributors to display recreational vehicles; and

(5) "Significant positive economic impact" means an economic benefit of at least two million dollars ($2,000,000) to the state or a region of the state.



§ 23-112-903 - Statements of estimated positive economic impact.

A statement of the estimated positive economic impact of a proposed recreational vehicle special event shall be submitted to the Arkansas Motor Vehicle Commission from an independent source such as a university, chamber of commerce, or other entity that regularly engages in the estimation of the economic benefit of an occurrence for businesses and industries.



§ 23-112-904 - Significant positive economic impact determinations.

(a) If the statement of estimated positive economic impact that is submitted to the Arkansas Motor Vehicle Commission establishes that a recreational vehicle special event has a significant positive economic impact, the recreational vehicle special event is exempt from regulation by the commission as provided under § 23-112-905.

(b) If the statement of estimated positive economic impact that is presented to the commission establishes that a recreational vehicle special event will not have a significant positive economic impact, then the commission shall determine whether the recreational vehicle special event is exempt from this chapter and any rules promulgated by the commission.



§ 23-112-905 - Authority to waive relevant market area and rules.

(a) The Arkansas Motor Vehicle Commission shall waive the following for a recreational vehicle special event that has a significant positive economic impact or is determined by the commission to otherwise qualify for an exemption under § 23-112-904(b) if no franchised motor vehicle dealer of a licensed manufacturer is represented in the host county of the recreational vehicle special event or the counties contiguous to the host county:

(1) The provisions of this chapter regarding relevant market area; and

(2) The rules regarding motor vehicle dealers in contiguous counties.

(b) (1) The commission may promulgate rules for the issuance of a temporary permit to out-of-state motor vehicle dealers and manufacturers to participate in a recreational vehicle special event under this subchapter.

(2) The commission shall not promulgate a rule that puts a greater burden on out-of-state motor vehicle dealers and manufacturers to obtain a temporary permit than the requirements necessary for a motor vehicle dealer or manufacturer to obtain a license from the commission.

(3) If the commission establishes fees for a temporary permit under this subsection, the fees shall not exceed:

(A) For an out-of-state motor vehicle dealer, one hundred dollars ($100);

(B) For a manufacturer or distributor, two hundred fifty dollars ($250);

(C) For an out-of-state salesperson, fifteen dollars ($15.00); and

(D) For a factory representative or distributor representative, fifty dollars ($50.00).









Chapter 113 - Local Option Horse Racing And Greyhound Racing Electronic Games of Skill Act

Subchapter 1 - -- General Provisions

§ 23-113-101 - Legislative findings.

(a) It is found and determined by the General Assembly that:

(1) Horse racing and greyhound racing parks in the State of Arkansas promote economic and agribusiness activity in the state and especially in the local communities where the horse racing and greyhound racing parks are located;

(2) Arkansas horse racing and greyhound racing parks also often promote tourism and positive publicity for the state, including recent national publicity surrounding the racehorse "Smarty Jones", the winner of the 2004 Arkansas Derby and the 2004 Kentucky Derby, that went on to be honored as the 2004 best three-year-old thoroughbred horse in the country;

(3) Many states, including Louisiana and Oklahoma, have authorized racetracks to offer wagering on additional forms of electronic games. The State of Texas is considering doing the same;

(4) Many Arkansans travel to adjoining states in order to wager at legal gambling establishments in those states. This adversely impacts Arkansas tourism and results in certain economic activity leaving Arkansas for the benefit of adjoining states;

(5) Economic and agribusiness benefits derived by the State of Arkansas from horse racing and greyhound racing parks in Arkansas, including Arkansas farms and breeding operations, are and will continue to be adversely impacted by these developments in adjoining and other states;

(6) Although Arkansas horse racing and greyhound racing parks presently are allowed to offer wagering on electronic games based on previously run horse and greyhound races, racetracks in adjoining and other states are allowed to offer more types of electronic wagering games; and

(7) These developments place Arkansas horse racing and greyhound racing parks at a competitive disadvantage to their counterparts in other states and especially affect the economies of the local Arkansas communities and related agribusinesses where the horse racing and greyhound racing parks are located in Arkansas.

(b) It is further found and determined by the General Assembly that:

(1) If no effort is made to address these issues:

(A) Arkansans will continue to spend money out of state which might otherwise be spent in Arkansas;

(B) Arkansas horse racing and greyhound racing parks will remain at a competitive disadvantage to their out-of-state counterparts, and this will not only adversely impact horse racing and greyhound racing parks in Arkansas, but also related Arkansas agribusinesses, including farms and breeding operations, and other Arkansas businesses that realize economic benefits from horse racing and greyhound racing activities in Arkansas; and

(C) Jobs at Arkansas horse racing and greyhound racing parks and at related Arkansas agribusinesses, including farms and breeding operations, along with jobs at other Arkansas businesses that realize economic benefits from horse racing and greyhound racing activities in Arkansas, may become in jeopardy; and

(2) If this chapter is enacted and becomes law and local voters in the communities where the horse racing and greyhound racing parks are located approve the wagering on additional games of skill at Arkansas horse racing and greyhound racing parks as provided in this chapter:

(A) Arkansans will spend money in Arkansas which might otherwise have been spent out of state;

(B) Arkansas horse racing and greyhound racing parks will become more competitive, and this will provide economic benefits to related Arkansas agribusinesses, including farms and breeding operations, as well as other related Arkansas businesses; and

(C) Jobs at Arkansas horse racing and greyhound racing parks and at related agribusinesses, along with jobs at other businesses that realize economic benefits from horse racing and greyhound racing activities in Arkansas, will be better protected and more secure, and additional job opportunities may be created.

(c) For the reasons stated in subsections (a) and (b) of this section and other reasons, the General Assembly finds that cities or counties where horse racing or greyhound racing parks are located in Arkansas should have the opportunity to address these issues and promote economic development, tourism, and agribusiness by allowing the voters in those cities or counties to have the opportunity by local election to authorize horse racing or greyhound racing parks in their communities to offer wagering on additional forms of electronic games of skill.



§ 23-113-102 - Title.

This chapter shall be known and may be cited as the "Local Option Horse Racing and Greyhound Racing Electronic Games of Skill Act".



§ 23-113-103 - Definitions.

As used in this chapter:

(1) "Arkansas Greyhound Racing Law" means the Arkansas Greyhound Racing Law, § 23-111-101 et seq.;

(2) "Arkansas Horse Racing Law" means the Arkansas Horse Racing Law, § 23-110-101 et seq.;

(3) "Commission" means the Arkansas Racing Commission or its successor having jurisdiction over horse racing and greyhound racing in this state;

(4) "Director" means the Director of the Department of Finance and Administration;

(5) (A) "Electronic games of skill" means games played through any electronic device or machine that afford an opportunity for the exercise of skill or judgment when the outcome is not completely controlled by chance alone.

(B) "Electronic games of skill" does not include pari-mutuel wagering on horse racing and greyhound racing governed by the Arkansas Horse Racing Law, § 23-110-101 et seq., or the Arkansas Greyhound Racing Law, § 23-111-101 et seq., whether pari-mutuel wagering on live racing, simulcast racing, or races conducted in the past and rebroadcast by electronic means;

(6) "Franchise holder" means any person holding a franchise to conduct horse racing under the Arkansas Horse Racing Law, § 23-110-101 et seq., or greyhound racing under the Arkansas Greyhound Racing Law, § 23-111-101 et seq.;

(7) "Net wagering revenues from electronic games of skill" means the gross wagering revenues received by a franchise holder from wagers placed by patrons on electronic games of skill, less amounts paid out or separately reserved under rules of the commission for future pay out to patrons on the wagers; and

(8) "Person" means any individual, corporation, partnership, association, trust, or other entity.






Subchapter 2 - -- Authorization of Wagering on Electronic Games of Skill Subject to Approval at Local Option Election

§ 23-113-201 - Wagering on electronic games of skill conducted by franchise holders -- Limitations.

(a) (1) In addition to pari-mutuel wagering on horse racing and greyhound racing authorized by the Arkansas Horse Racing Law, § 23-110-101 et seq., and the Arkansas Greyhound Racing Law, § 23-111-101 et seq., respectively, any franchise holder may conduct wagering on electronic games of skill in accordance with this chapter at any time or times during the calendar year at locations on the grounds of the franchise holder's racetrack park site where the franchise holder is authorized by the Arkansas Racing Commission to conduct pari-mutuel wagering on horse racing or greyhound racing pursuant to the Arkansas Horse Racing Law, § 23-110-101 et seq., or the Arkansas Greyhound Racing Law, § 23-111-101 et seq., as the case may be.

(2) (A) (i) The franchise holder may not conduct wagering on electronic games of skill under this chapter unless the question of the wagering on electronic games of skill under this chapter has been submitted to the electors of the city, town, or county in which the franchise holder's racetrack park site is located and where the wagering on electronic games of skill is to be conducted, at any special or general election, and a majority of the electors voting on the question have approved at the election wagering on electronic games of skill under this chapter.

(ii) If the racetrack park is located within the corporate limits of a city or town, the question shall be submitted to the electors of either the city, town, or county in which the racetrack park is located, as requested by the franchise holder, and if the racetrack park is not located within the corporate limits of a city or town, then the question shall be submitted to the electors of the county in which the racetrack park is located.

(B) (i) The governing body of the city, town, or county, as the case may be, shall by ordinance submit the question to the electors if requested by the franchise holder.

(ii) If the franchise holder makes a request for an election, the franchise holder shall present to the governing body evidence of anticipated benefits to economic development, job creation, tourism, and agribusiness which may result, directly or indirectly, from the authorization of wagering on electronic games of skill at the franchise holder's racetrack park site under this chapter, if approved by the local voters at the election.

(iii) The franchise holder may make requests on one (1) or more occasions, and elections so requested from time to time by the franchise holder may be held during any one (1) or more calendar years as requested from time to time by the franchise holder, but not more than one (1) special election shall be held for such purposes by the same city, town, or county during any particular calendar year.

(iv) The cost incurred by the city, town, or county involved in conducting each special election pursuant to the franchise holder's request shall be paid by the franchise holder. The election shall be held and conducted under the general election laws of the state, except as otherwise provided in this section.

(C) The ordinance shall set forth the ballot question substantially as follows:

Click here to view form

(D) Notice of the election shall be given by the clerk of the city, town, or county involved by one (1) publication in a newspaper having general circulation within the city, town, or county involved not less than ten (10) calendar days before the election. No other publication or posting of a notice by any other public official shall be required.

(E) The election shall be held no earlier than thirty-one (31) calendar days, and no later than one hundred twenty (120) calendar days, after the effective date of the ordinance in which the election is called by the governing body.

(F) (i) Within thirty (30) calendar days after completion of the tabulation of the votes, the mayor of the city or town or the county judge of the county, as the case may be, shall proclaim the results of the election by issuing a proclamation and publishing it one (1) time in a newspaper having general circulation within the city, town, or county involved.

(ii) The results of the election as stated in the proclamation shall be conclusive unless a suit contesting the proclamation is filed in the circuit court in the county where the election took place within twenty (20) calendar days after the date of publication of the proclamation.

(G) If the wagering on electronic games of skill is approved at any election as provided in this section, that approval shall be final and shall continue in effect thereafter as long as wagering on electronic games of skill at the location involved is authorized by the other provisions of this chapter, other than this section.

(b) (1) In order to conduct wagering on electronic games of skill during a calendar year, the franchise holder must have been licensed by the Arkansas Racing Commission to conduct a live racing meet within the calendar year or the immediately preceding calendar year of either:

(A) Horse racing under the Arkansas Horse Racing Law, § 23-110-101 et seq.; or

(B) Greyhound racing under the Arkansas Greyhound Racing Law, § 23-111-101 et seq.

(2) However, the commission may waive the requirement of subdivision (b)(1) of this section if the license was not issued because of events such as fire, storm, accident or other casualty, epidemic, shortages of horses or greyhounds, war, sabotage, acts of a public enemy, civil disturbances, strikes, labor disputes, work stoppages, or similar events.

(c) (1) Wagering on electronic games of skill conducted by a franchise holder in accordance with this chapter shall be lawful, notwithstanding any laws or parts of laws of the State of Arkansas to the contrary.

(2) However, this chapter is not intended to authorize a lottery or the sale of lottery tickets prohibited by Arkansas Constitution, Article 19, § 14.

(d) (1) In order to constitute an electronic game of skill under this chapter, the game must not be completely controlled by chance alone.

(2) A game is not completely controlled by chance alone if the betting public may attain through the exercise of skill or judgment a better measure of success in playing the game than could be mathematically expected on the basis of pure luck, that is, on the basis of pure random chance alone.

(e) For each electronic game of skill, the Arkansas Racing Commission shall provide by appropriate rule or regulation the specifications for establishing that patrons, in the aggregate, exercising some degree of skill or judgment, over the expected lifetime of the electronic game of skill, will obtain a payout of at least eighty-three percent (83%) of the aggregate amounts wagered on the electronic game of skill.

(f) (1) Prior to conducting wagering on an electronic game of skill, the franchise holder shall present to the Arkansas Racing Commission:

(A) A complete description of the game and the electronic device or machine to be utilized in the play of the game, the proposed rules of play, and such further information as the commission determines is necessary or appropriate in order to effectively carry out its regulatory functions in accordance with this chapter; and

(B) Evidence of anticipated economic benefits to the horse racing or greyhound racing industries in Arkansas, including Arkansas horse or greyhound farms and breeding operations and related agribusinesses, which may result, directly or indirectly, from the authorization of wagering on the electronic game of skill.

(2) (A) Within sixty (60) calendar days after the submission of the information required by subdivision (f)(1) of this section, the commission shall make a finding as to whether:

(i) The game and electronic device or machine constitutes an electronic game of skill authorized by this chapter; and

(ii) Economic benefits to the horse racing or greyhound racing industries in Arkansas, including Arkansas horse or greyhound farms and breeding operations and related agribusinesses, may result, directly or indirectly, from the authorization of wagering on the electronic game of skill.

(B) The finding shall further either approve the proposed rules of play or recommend modifications as the commission determines are necessary in the public interest in carrying out its regulatory functions in accordance with this chapter.

(3) The franchise holder may commence conducting wagering on the electronic game of skill subject to the other provisions of this chapter and other applicable rules of the commission adopted pursuant to this chapter if:

(A) The finding concludes that:

(i) Economic benefits to the horse racing or greyhound racing industries in Arkansas, including Arkansas horse or greyhound farms and breeding operations and related agribusinesses, may result, directly or indirectly, from the authorization of wagering on the electronic game of skill; and

(ii) The game and electronic device or machine constitutes an electronic game of skill authorized by this chapter; and

(B) The commission approves the rules of play or, if applicable, the franchise holder incorporates the changes recommended by the commission into the final rules of play.

(4) If the finding concludes that the game and electronic device or machine does not constitute an electronic game of skill authorized by this chapter, recommends changes in the proposed rules of play, or concludes that neither direct nor indirect economic benefits to the horse racing or greyhound racing industries in Arkansas, including Arkansas horse or greyhound farms and breeding operations and related agribusinesses, will result from the authorization of wagering on the electronic game of skill, the commission shall provide the franchise holder with the opportunity for a hearing by the commission before the finding is made final by the commission.

(g) Wagers on electronic games of skill may be made only by individuals physically present at the location on the grounds of the franchise holder's authorized racetrack park site as set forth in subsection (a) of this section where electronic games of skill are located and being operated in accordance with this chapter.

(h) No individual under twenty-one (21) years of age shall be intentionally allowed to place wagers on electronic games of skill, and the commission shall provide by rule or regulation appropriate supervisory procedures for franchise holders to follow in order to safeguard against individuals under twenty-one (21) years of age placing wagers on electronic games of skill.






Subchapter 3 - -- Arkansas Racing Commission

§ 23-113-301 - Jurisdiction of Arkansas Racing Commission.

Subject to the limitations and conditions in this chapter or other applicable law, the Arkansas Racing Commission shall have full administrative regulatory jurisdiction over the business of electronic games of skill and wagering thereon conducted by franchise holders under this chapter.



§ 23-113-302 - Powers and duties.

(a) In addition to all other duties, powers, and responsibilities conferred upon it by other laws of this state, the Arkansas Racing Commission shall exercise the duties, powers, and responsibilities over electronic games of skill and wagering on the electronic games of skill as authorized in this chapter, and without necessarily being limited to the following enumeration, but subject to the other provisions of this chapter, the commission shall:

(1) Regulate the specific games, devices, machines, and equipment played and utilized in connection with wagering on electronic games of skill and the rules of play and methods of operation thereof as contemplated by this chapter, as well as appropriate security and surveillance systems, in order to safeguard fairness and integrity in the conduct and operation of electronic games of skill and wagering on the electronic games of skill;

(2) Regulate the specific times of operation and specific areas on the premises of the franchise holder's racetrack park site where wagering on electronic games of skill may be conducted;

(3) Prescribe the procedures for issuing licenses to employees of the franchise holder conducting electronic games of skill and wagering on the electronic games of skill, including, without limitation, the information to be submitted by the individuals in connection with their background, employment, experience, and character, as reasonably necessary to determine the individuals' qualifications and suitability for the position;

(4) Prescribe the procedures for issuing licenses to persons supplying electronic games of skill to the franchise holder, including, without limitation, the information to be submitted by the persons in connection with their background, experience, character, business activities, and financial affairs, as reasonably necessary to determine the persons' qualifications and suitability for supplying electronic games of skill to franchise holders for use in accordance with this chapter;

(5) Have authority to enter upon the premises where electronic games of skill are being operated and to observe the conduct of wagering thereon; and

(6) Take such other action not inconsistent with law as the commission may deem necessary or desirable in order to supervise and regulate and to effectively control in the public interest the operation of electronic games of skill and conduct of wagering thereon as authorized by this chapter.

(b) The commission may promulgate, revise, amend, and repeal rules, regulations, and orders, consistent with the policy, objects, and purposes of this chapter, as it reasonably deems necessary or desirable in the public interest in carrying out the provisions of this chapter.



§ 23-113-303 - Licenses for employees and suppliers.

(a) The Arkansas Racing Commission may require persons employed by the franchise holder in the conduct of wagering on electronic games of skill to obtain a license from the commission under procedures generally consistent with the licensing procedures otherwise applicable to other employees of the franchise holder engaged in the conduct of pari-mutuel wagering on horse racing or greyhound racing, as the case may be.

(b) (1) No person may sell or otherwise supply electronic games of skill to a franchise holder for the conduct of wagering thereon as authorized in this chapter or provide repair or other services to electronic games of skill unless the person has:

(A) Demonstrated to the satisfaction of the commission that the person has the capability and qualifications necessary to reasonably furnish the equipment and perform the services to be provided by the supplier; and

(B) Obtained a license from the commission.

(2) Each supplier shall pay to the commission an annual license fee in the amount of one thousand dollars ($1,000) for each year or part thereof that the license is in effect.

(c) (1) (A) An applicant shall be fingerprinted to determine an applicant's suitability to be issued a franchise holder employee license, supplier license, or service license.

(B) The fingerprints shall be forwarded by the Arkansas Racing Commission to the Department of Arkansas State Police for statewide criminal and noncriminal background checks.

(C) After completion of the statewide criminal and noncriminal background check, the fingerprints shall be forwarded by the Department of Arkansas State Police to the Federal Bureau of Investigation for a national criminal history record check.

(2) The applicant shall sign a release that authorizes the:

(A) Department of Arkansas State Police to forward the applicant's fingerprint card to the Federal Bureau of Investigation for a national criminal history record check; and

(B) Release of the results of the statewide criminal and noncriminal background check and the national criminal history record check to the Arkansas Racing Commission.

(3) (A) Any information received by the Arkansas Racing Commission from the statewide criminal and noncriminal background check and the national criminal history record check shall be kept confidential and may be used by the commission only for the purpose of determining the applicant's suitability to be licensed by the commission.

(B) The commission may disclose any information under subdivision (c)(3)(A) of this section to the applicant or the applicant's duly authorized representative.

(4) No statewide criminal and noncriminal background check or national criminal history record check shall be required of applicants for certain classes of licenses that have been exempted from investigation by rules promulgated by the Arkansas Racing Commission.

(5) The Arkansas Racing Commission shall promulgate rules to implement this subsection.

(d) Any person knowingly making a false statement on an employee or supplier license application under this chapter shall be guilty of a Class A misdemeanor.



§ 23-113-304 - Hearings.

(a) (1) If any franchise holder or other person is aggrieved by any action of the Arkansas Racing Commission, the franchise holder or other person shall be entitled to a hearing by the commission.

(2) The hearings shall be conducted in accordance with the rules and procedures governing other commission hearings.

(b) (1) At the conclusion of the hearing, the commission shall make its findings to be the basis for the action taken by the commission.

(2) The findings and orders of the commission shall be subject to review in the Pulaski County Circuit Court, from which an appeal may be taken to the Supreme Court.






Subchapter 4 - -- Contribution to Purses and Promotion of Arkansas Thoroughbred and Greyhound Breeding Activities

§ 23-113-401 - Contribution to purses and promotion of Arkansas thoroughbred and greyhound breeding activities.

(a) An amount equal to fourteen percent (14%) of the net wagering revenues from electronic games of skill shall be set aside by the franchise holder in a separate account and used only for purses for live horse racing or live greyhound racing conducted by the franchise holder, as the case may be.

(b) With respect to a franchise holder operating a franchise to conduct horse racing, an amount equal to one percent (1%) of the net wagering revenues from electronic games of skill conducted by the horse racing franchise holder shall be paid by the franchise holder to the Arkansas Racing Commission for deposit into the Arkansas Racing Commission Purse and Awards Fund to be used for purse supplements, breeders' awards, owners' awards, and stallion awards as provided in § 23-110-409 in order to promote and encourage thoroughbred horse breeding activities in Arkansas.

(c) With respect to a franchise holder operating a franchise to conduct greyhound racing, an amount equal to one percent (1%) of the net wagering revenues from electronic games of skill conducted by the greyhound racing franchise holder shall be paid by the franchise holder to the commission to be used for breeders' awards as provided in the commission's rules and regulations governing greyhound racing in Arkansas in order to promote and encourage greyhound breeding activities in Arkansas.

(d) (1) The dedication of net wagering revenues from electronic games of skill to purses and breeding activities as set forth in this section shall not be subject to any contract or agreement between the franchise holder and any organization representing horsemen or greyhound owners or trainers, to the end that any such contractual obligations for the use of moneys for purses shall not apply to the funds dedicated to purses and breeding activities as set forth in this section.

(2) The moneys dedicated to purses and breeding activities as set forth in this section are intended to be in addition to any such contractual purse obligations affecting moneys other than the amounts dedicated to purses and breeding activities as set forth in this section, as well as in addition to amounts required to be used for purses and breeding activities under applicable provisions of the Arkansas Horse Racing Law, § 23-110-101 et seq., and the Arkansas Greyhound Racing Law, § 23-111-101 et seq., as the case may be.

(e) The commission shall have jurisdiction to check and verify compliance by the franchise holder with the provisions of this section and shall make periodic determinations as to compliance under rules and regulations adopted by the commission.






Subchapter 5 - -- Privilege Fees

§ 23-113-501 - Privilege fees.

(a) Franchise holders conducting wagering on electronic games of skill under this chapter shall pay the following fees for the privilege of conducting the wagering:

(1) An amount equal to eighteen percent (18%) of the net wagering revenues from electronic games of skill shall be paid by the franchise holder to the Director of the Department of Finance and Administration for disposition under § 23-113-604;

(2) An amount equal to one-half of one percent (0.5%) of the net wagering revenues from electronic games of skill shall be paid by the franchise holder to the county in which the franchise holder is operating the electronic games of skill; and

(3) An amount equal to one and one-half percent (1.5%) of the net wagering revenues from electronic games of skill shall be paid by the franchise holder to the city or town in which the franchise holder is operating the electronic games of skill.

(b) The privilege fees shall be paid on a monthly basis pursuant to rules and procedures adopted by the director. It shall be the duty of a franchise holder on or before the twentieth day of each month to deliver to the director upon forms prescribed and furnished by the director a return under oath showing the total net wagering revenues from electronic games of skill during the preceding calendar month.

(c) The privilege fees levied by this section are in lieu of any state or local gross receipts, sales, or other similar taxes, and to this end the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., shall not be applicable to gross receipts derived by franchise holders from wagering on electronic games of skill.

(d) The privilege fee payable to the director under subdivision (a)(1) of this section shall be administered by the director pursuant to the Arkansas Tax Procedure Act, § 26-18-101 et seq. However, regulatory authority over licensing and other matters under this chapter not relating to the administration, payment, and collection of the privilege fee shall remain with the Arkansas Racing Commission.






Subchapter 6 - -- Miscellaneous

§ 23-113-601 - Duty to maintain records.

A franchise holder operating electronic games of skill and conducting wagering thereon under this chapter shall keep a complete set of books and records as necessary to show fully the activities and transactions of the franchise holder with respect to the operations and wagering conducted in accordance with this chapter, and the Arkansas Racing Commission shall have reasonable access to the books and records in order to verify compliance with the provisions of this chapter and the rules and regulations of the commission.



§ 23-113-602 - Inconsistent statutes inapplicable.

(a) Section 5-66-101 et seq. and all other laws and parts of laws inconsistent with any of the provisions of this chapter are expressly declared not to apply to any person engaged in, conducting, or otherwise participating in operating electronic games of skill or wagering thereon as authorized by this chapter.

(b) No person shall be guilty of any criminal offense set forth in § 5-66-101 et seq. or any other law relating to illegal gambling to the extent the person relied on any rule, order, finding, or other determination by the Arkansas Racing Commission that the activity was authorized by this chapter.



§ 23-113-603 - Pari-mutuel wagering on horse racing and greyhound racing.

(a) Pari-mutuel wagering on horse racing and greyhound racing, whether on live racing, simulcast racing, or races conducted in the past and rebroadcast by electronic means, shall continue to be governed by the Arkansas Horse Racing Law, § 23-110-101 et seq., and the Arkansas Greyhound Racing Law, § 23-111-101 et seq., respectively, and not by this chapter.

(b) (1) Provisions of the Arkansas Horse Racing Law, § 23-110-101 et seq., and the Arkansas Greyhound Racing Law, § 23-111-101 et seq., prohibiting wagering other than on horse or greyhound races and other than under the pari-mutuel or certificate method of wagering shall not apply to wagering on electronic games of skill conducted pursuant to this chapter, and to this end the provisions of §§ 23-110-405(d)(1) and (2), 23-111-508(b), 23-111-508(d)(1) and (2), 23-111-508(d)(4), and any other inconsistent provisions of the Arkansas Horse Racing Law, § 23-110-101 et seq., and the Arkansas Greyhound Racing Law, § 23-111-101 et seq., shall not apply to wagering on electronic games of skill conducted in accordance with this chapter.

(2) Wagering under this chapter is not required to be pari-mutuel.



§ 23-113-604 - Disposition of privilege fees, license fees, etc.

(a) All privilege fees received by the Director of the Department of Finance and Administration under this chapter for the benefit of the state shall be deposited into the State Treasury as general revenues.

(b) All permit or license fees, penalties, and fines received by the Arkansas Racing Commission under this chapter shall be deposited into the State Treasury as general revenues.









Chapter 114 - Charitable Bingo and Raffles

Subchapter 1 - -- General Provisions

§ 23-114-101 - Short title.

This chapter shall be known and may be cited as the "Charitable Bingo and Raffles Enabling Act".



§ 23-114-102 - Definitions.

As used in this chapter:

(1) (A) "Authorized organization" means an organization eligible for a license to conduct games of bingo and raffles that is a nonprofit tax-exempt religious, educational, veterans, fraternal, service, civic, medical, volunteer rescue service, volunteer firefighters organization, or volunteer police organization that has been in continuing existence as a nonprofit tax-exempt organization in this state for a period of not less than five (5) years immediately prior to conducting the game of bingo or raffles.

(B) A nonprofit tax-exempt instrumentality of the United States Government is a service agency for the purpose of this subdivision (1);

(2) (A) "Bingo equipment" means equipment and supplies used, made, or sold for the purpose of use in bingo.

(B) "Bingo equipment" includes:

(i) A machine or other device from which balls or other items are withdrawn to determine the letters and numbers or other symbols to be called;

(ii) A bingo face;

(iii) A bingo ball; and

(iv) Any other device commonly used in the direct operation of a bingo game.

(C) "Bingo equipment" is not intended and shall not be construed to permit the participants to play the game through:

(i) Any electronic device or machine; or

(ii) A pull-tab bingo ticket.

(D) "Bingo equipment" does not include:

(i) A bingo game set commonly manufactured and sold as a child's game for a retail price of twenty dollars ($20.00) or less, unless the set or a part of the set is used in a game of bingo subject to regulation under this chapter; or

(ii) A commonly available component part of bingo equipment such as a light bulb or fuse;

(3) "Bingo face" means a disposable flat piece of paper that may be used one (1) time and that cannot be reused after the game in which the bingo face was used has ended. The bingo face is marked off into any number of squares in any arrangement of rows, with each square being designated by number, letter, or combination of numbers and letters, and with one (1) or more squares designated as a "free" space;

(4) "Bingo session" means all activities incidental to the conduct of a series of games of bingo by a licensed authorized organization, beginning when the first game of bingo of a bingo session is commenced by calling the first bingo ball drawn, such session not to exceed five (5) consecutive hours during any one (1) twenty-four-hour calendar day;

(5) "Charitable purpose" means a purpose described by § 23-114-504;

(6) "Department" means the Department of Finance and Administration;

(7) "Director" means the Director of the Department of Finance and Administration;

(8) "Distributor" means a person or business entity that sells, markets, or otherwise provides bingo equipment to a licensed authorized organization;

(9) (A) "Game of bingo" means a single game of the activity commonly known as "bingo" in which the participants pay a sum of money for the use of one (1) or more bingo faces.

(B) "Game of bingo" includes only a game in which the winner receives a preannounced, fixed-dollar prize and in which the winner is determined by the matching of letters and numbers on a bingo face imprinted with at least twenty-four (24) numbers, with letters and numbers appearing on objects randomly drawn and announced by a caller, in contemporaneous competition among all players in the game;

(10) "Gross receipts" means the total amount received from the sale of raffle tickets and the sale, rental, transfer, or use of bingo faces and entrance fees charged at premises at which games of bingo or raffles are conducted without any deduction on account of prizes paid, losses, or any other expenses whatsoever;

(11) "Licensed authorized organization" means an authorized organization that holds a license to conduct games of bingo or raffles;

(12) "Manufacturer" means a person or business entity that produces finished bingo equipment from raw materials, supplies, or subparts and that sells, markets, or otherwise provides such equipment to a licensed distributor;

(13) "Person" means any individual, company, partnership, limited liability company, joint venture, joint agreement, association, mutual or otherwise, corporation, estate, trust, business trust, receiver, trustee, syndicate, or any other private entity;

(14) "Premises" means the area subject to the direct control of and actual use by a licensed authorized organization to conduct games of bingo. "Premises" includes a location or place;

(15) "Primary business office" means the Arkansas location at which all records relating to the primary purpose of a licensed authorized organization are maintained in the ordinary course of business;

(16) (A) "Raffle" means the selling of tickets to win a prize awarded though a random drawing.

(B) "Raffle" does not include any game played through the use of a machine or electronic device; and

(17) "Responsible person" means the person or persons within a licensed authorized organization that are responsible for organizing, conducting, and otherwise administering the licensed authorized organization's raffles or bingo sessions.



§ 23-114-103 - General provisions.

(a) The game of bingo or a raffle conducted by a licensed authorized organization shall not be a lottery prohibited by Arkansas Constitution, Article 19, § 14, if all net receipts over and above the actual cost of conducting the game of bingo or raffle are used only for charitable, religious, or philanthropic purposes.

(b) (1) No net receipts from games of bingo or raffles shall be used to compensate in any manner any person who works for or is in any way affiliated with the licensed authorized organization.

(2) (A) Charitable bingo or raffles shall only be conducted by a licensed authorized organization through its bona fide officers and members who volunteer their time and receive no compensation for their services.

(B) A licensed authorized organization shall not conduct games of bingo or raffles through any agent or third party.

(c) The provisions of this chapter are not intended and shall not be construed to allow the play of games of bingo or raffles through any electronic device or machine.



§ 23-114-104 - Penalty.

(a) (1) A violation of this chapter by a licensed authorized organization is a violation punishable by a fine not to exceed five thousand dollars ($5,000).

(2) A second or subsequent offense is a violation punishable by a fine not to exceed ten thousand dollars ($10,000).

(b) A person who conducts a game of bingo or a raffle without a license under this chapter shall be subject to the same penalties as provided under § 5-66-118, concerning lotteries.






Subchapter 2 - -- Administration

§ 23-114-201 - Control and supervision of games of bingo and raffles.

(a) The Director of the Department of Finance and Administration shall administer this chapter under the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(b) The director has authority over all games of bingo and raffles conducted in this state so that games of bingo and raffles are fairly conducted and the proceeds derived from games of bingo and raffles are used only for an authorized purpose.



§ 23-114-202 - Approval of bingo faces and raffle tickets.

(a) The Director of the Department of Finance and Administration by rule shall provide for the form of bingo faces and raffle tickets used in the State of Arkansas.

(b) (1) All bingo faces must be purchased by the licensed authorized organization from a distributor licensed under this chapter.

(2) Only one (1) game shall be played on each bingo face.

(c) (1) All bingo faces and raffle tickets shall be preprinted on paper or plastic.

(2) Electronic devices, machines, or facsimiles shall not be used as bingo faces, raffle tickets, or otherwise, by participants of games of bingo or raffles conducted under this chapter.

(d) All bingo faces and raffle tickets shall be sequentially numbered at the time of printing.



§ 23-114-203 - Rulemaking authority.

The Director of the Department of Finance and Administration may adopt rules to aid in the enforcement and administration of this chapter.






Subchapter 3 - -- Licensing

§ 23-114-301 - Authorized organization license.

The Department of Finance and Administration may license an entity that is an authorized organization.



§ 23-114-302 - License fees -- Authorized organizations.

(a) An authorized organization license to conduct games of bingo and raffles may be issued to an authorized organization and is subject to renewal on an annual basis. The annual fee for this license shall be one hundred dollars ($100).

(b) In lieu of the annual license issued under subsection (a) of this section, an authorized organization, at its request, may be issued one (1) or more of the following temporary authorized organization licenses:

(1) A temporary license to conduct one (1) bingo session. The fee for this temporary license is twenty-five dollars ($25.00);

(2) A temporary license, to be known as a "Class I temporary raffle license", to conduct one (1) raffle other than a raffle under subdivision (b)(3) of this section. The fee for this temporary license is twenty-five dollars ($25.00); and

(3) A temporary license, to be known as a "Class II temporary raffle license", to conduct one (1) raffle in which the total prize package to be given away has been donated and has a total value of less than five thousand dollars ($5,000). The fee for this temporary license is ten dollars ($10.00).



§ 23-114-303 - License application -- Authorized organizations.

(a) An applicant for an authorized organization license shall file a written verified application with the Department of Finance and Administration on a form prescribed by the Department of Finance and Administration.

(b) The license application shall include:

(1) The name and address of the applicant;

(2) A designation and address of the premises intended to be used for a raffle or bingo session;

(3) The name and address of the person or persons within the authorized organization who will be responsible for organizing, conducting, and otherwise administering the raffle or bingo sessions;

(4) If the premises upon which a raffle or bingo session will be conducted has been leased by the authorized organization, a copy of the lease agreement; and

(5) A statement that the applicant complies with the conditions for eligibility for the license.

(c) The responsible person within an authorized organization shall meet the following requirements:

(1) The responsible person shall not have been found guilty of or pleaded guilty or no contest to:

(A) Any felony by any court in the State of Arkansas; or

(B) Any similar offense by a court in another state or of any similar offense by a military or federal court;

(2) (A) In order to determine a responsible person's suitability to organize, conduct, and administer raffles and bingo sessions, the Director of the Department of Finance and Administration may require that the responsible person be fingerprinted and the fingerprints forwarded for a criminal background check through the Department of Arkansas State Police.

(B) After the completion of the criminal background check through the Department of Arkansas State Police, the fingerprints shall be forwarded by the Department of Arkansas State Police to the Federal Bureau of Investigation for a national criminal history record check; and

(3) The responsible person shall sign a release that allows the Department of Arkansas State Police to release:

(A) An Arkansas noncriminal justice background check to the Department of Finance and Administration; and

(B) A fingerprint card of the applicant to the Federal Bureau of Investigation to allow a federal fingerprint-based background check to be performed.

(d) (1) Before the renewal of an annual license, the licensed authorized organization shall report the following information:

(A) The amount of the total gross receipts derived from games of bingo and raffles;

(B) The net proceeds derived from games of bingo and raffles;

(C) The use to which the proceeds have been or are to be applied; and

(D) If requested by the director, a list of expenses paid or incurred.

(2) A licensed authorized organization shall maintain records to substantiate the contents of the report required by this subsection.



§ 23-114-304 - License application -- Distributors and manufacturers.

(a) An applicant for a distributor license or a manufacturer license shall file a written verified application with the Department of Finance and Administration on a form prescribed by the department.

(b) The license application shall include:

(1) The name, address, and federal employer identification number of the applicant;

(2) The names and positions of the applicant's officers;

(3) The name and address of the person or persons who are responsible for the applicant's sales of bingo equipment; and

(4) A statement that the applicant complies with the conditions for eligibility for the license.

(c) The person or persons who are responsible for the applicant's sales of bingo equipment shall meet the following requirements:

(1) The person or persons shall not have been found guilty of or pleaded guilty or no contest to:

(A) Any felony by any court in the State of Arkansas; or

(B) Any similar offense by a court in another state or of any similar offense by a military or federal court;

(2) (A) In order to determine the person's or persons' suitability to be involved in the sale of bingo equipment, the Director of the Department of Finance and Administration may require that the person or persons be fingerprinted and the fingerprints forwarded for a criminal background check through the Department of Arkansas State Police.

(B) After the completion of the criminal background check through the Department of Arkansas State Police, the fingerprints shall be forwarded by the Department of Arkansas State Police to the Federal Bureau of Investigation for a national criminal history record check; and

(3) The person or persons responsible for an applicant's sales of bingo equipment shall sign a release that allows the Department of Arkansas State Police to release the following:

(A) An Arkansas noncriminal justice background check to the Department of Finance and Administration; and

(B) A fingerprint card of the applicant to the Federal Bureau of Investigation to allow a federal fingerprint-based background check to be performed.



§ 23-114-305 - Denial, suspension, or revocation of licenses.

(a) All proceedings for the suspension and revocation of the license issued to a manufacturer, a distributor, or an authorized organization under this chapter shall be before the Department of Finance and Administration.

(b) The department may deny an application for a license, or for the renewal of a license issued under this chapter if it determines that issuing the license would violate any provisions of this chapter.

(c) The proceedings shall be conducted in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 23-114-306 - Display of license.

A licensed authorized organization shall conspicuously display a license issued under this chapter at the premises at which a raffle or a game of bingo is conducted at all times during the conduct of the raffle or the game of bingo.



§ 23-114-307 - Licenses and fees -- Distributors and manufacturers.

(a) A distributor license may be issued to a distributor of bingo equipment and is subject to renewal on an annual basis. The annual fee for this license shall be two thousand five hundred dollars ($2,500).

(b) A manufacturer license may be issued to a manufacturer of bingo equipment and is subject to renewal on an annual basis. The annual fee for this license shall be two thousand five hundred dollars ($2,500).






Subchapter 4 - -- Operation Of Games Of Bingo And Raffles

§ 23-114-401 - Bingo premises -- Sale of raffle tickets.

(a) (1) Games of bingo shall not be conducted at more than one (1) premises on property owned or leased by a licensed authorized organization.

(2) (A) No more than two (2) organizations may conduct bingo games at the same premises so long as that premises is owned or leased by a licensed authorized organization.

(B) No more than four (4) bingo sessions shall be conducted at the same premises during any one (1) calendar week.

(3) Games of bingo under this chapter shall not be conducted through any system that links the games of bingo or participants at one (1) premises location to any other premises or participants.

(4) All participants in games of bingo shall be physically present in person at the authorized premises in a single facility in order to play a game of bingo under this chapter.

(b) (1) The conduct of raffles is not limited to property owned or leased by a licensed authorized organization, but shall be conducted pursuant to the rules of the Department of Finance and Administration.

(2) Raffle tickets may be sold:

(A) At the authorized premises of the licensed authorized organization; and

(B) Off the authorized premises of the licensed authorized organization if the tickets are sold by uncompensated volunteers of the licensed authorized organization.

(3) No raffle ticket shall be sold through the mail or through the Internet, email, fax, telephone, or any other electronic means.



§ 23-114-402 - Restrictions on premises and equipment providers.

A person shall not lease or otherwise make a premises or equipment available for conducting a raffle or a game of bingo for any direct or indirect consideration in excess of the bona fide reasonable fair market rental value of the premises or equipment, and no portion of the consideration for premises or equipment shall be based upon a percentage or specified portion of the revenue or profit from games of bingo or raffles conducted by a licensed authorized organization.



§ 23-114-403 - Compensation prohibited.

No person may be compensated for organizing, promoting, conducting, or otherwise administering a charitable raffle or bingo event. The functions of organizing, promoting, conducting, or otherwise administering a charitable raffle or bingo event shall be performed by volunteers from the charitable organization.



§ 23-114-404 - Admission to games of bingo.

(a) A person shall not be denied admission to a raffle or a game of bingo or the opportunity to participate in a raffle or a game of bingo because of race, color, creed, religion, national origin, sex, or disability or because the person is not a member of the licensed authorized organization conducting the raffle or game of bingo.

(b) No individual under eighteen (18) years of age may play a game of bingo or purchase raffle tickets from a licensed authorized organization.



§ 23-114-405 - Raffle and bingo records.

(a) (1) A licensed authorized organization shall provide to the Director of the Department of Finance and Administration at the time of application for license the address of its primary business office.

(2) If the licensed authorized organization maintains its raffle and bingo records at a location other than the primary business office, the licensed authorized organization shall provide the address of the location where the records are maintained.

(b) Bingo and raffle records shall be maintained in Arkansas in accordance with generally accepted accounting practices.



§ 23-114-406 - Gift certificates.

(a) Nothing in this chapter prohibits a licensed authorized organization from selling or redeeming a gift certificate that entitles the bearer of the certificate to participate in a raffle or play a game of bingo conducted by the licensed authorized organization.

(b) A licensed authorized organization that sells or redeems a gift certificate shall keep adequate records relating to the gift certificate.



§ 23-114-407 - Bingo sessions.

(a) (1) A bingo session begins when the first game of bingo of the bingo session is commenced by calling the first bingo ball drawn.

(2) A licensed authorized organization may conduct one (1) bingo session per calendar day and shall not exceed two (2) bingo sessions during any one (1) calendar week.

(b) A bingo session shall not exceed five (5) consecutive hours during any one (1) twenty-four-hour calendar day.



§ 23-114-408 - Prizes.

(a) A bingo prize shall not have a value of more than one thousand dollars ($1,000) for a single game.

(b) For the total prizes of all games of bingo, a licensed authorized organization shall not offer or award during a single bingo session prizes with an aggregate value of more than seven thousand five hundred dollars ($7,500).

(c) (1) A licensed authorized organization shall not award or offer to award a door prize with a value of more than two hundred fifty dollars ($250) per bingo session.

(2) The value of the door prize under subdivision (c)(1) of this section shall not accrue against the bingo session prize limitation of seven thousand five hundred dollars ($7,500).

(d) (1) A bingo prize, other than cash, may be merchandise with a recognized wholesale cost not to exceed one thousand dollars ($1,000).

(2) A copy of the receipt for merchandise under subdivision (d)(1) of this section shall be maintained in the licensed authorized organization's bingo records.

(e) (1) Except as otherwise provided in subdivision (e)(2) of this section, the total value of raffle prizes in a calendar year shall not exceed fifty thousand dollars ($50,000).

(2) If the prizes were donated to the licensed authorized organization, the total value of raffle prizes in a calendar year shall not exceed one hundred thousand dollars ($100,000), except as applicable to a temporary license to conduct a raffle under § 23-114-302(b)(3).

(f) (1) A raffle prize shall not exceed five thousand dollars ($5,000) in cash.

(2) As used in this subsection, "cash" means coins, paper currency, or a negotiable instrument that represents and is readily convertible to coins or paper currency.



§ 23-114-409 - Purchase of bingo equipment.

Licensed authorized organizations shall purchase bingo equipment only from distributors licensed under this chapter. Distributors that wish to sell bingo equipment to licensed authorized organizations within this state shall purchase bingo equipment only from manufacturers licensed under this chapter.






Subchapter 5 - -- Bingo And Raffle Accounts

§ 23-114-501 - Bingo and raffle accounts.

(a) (1) A licensed authorized organization with gross receipts from raffles or games of bingo in excess of five hundred dollars ($500) per month shall establish and maintain one (1) regular checking account designated as the bingo and raffle account.

(2) A licensed authorized organization may also maintain an interest-bearing savings account designated as the bingo and raffle savings account.

(b) (1) A licensed authorized organization shall deposit into the bingo and raffle account all funds derived from the conduct of games of bingo and raffles, less the amount awarded as cash prizes. Except as provided by subdivision (b)(2) of this section, a deposit shall be made not later than the next business day after the day of the raffle or bingo session on which the receipts were obtained.

(2) A licensed authorized organization may deposit funds derived from the conduct of a raffle or games of bingo that are paid through a debit card transaction into the bingo fund not later than seventy-two (72) hours after the transaction.

(c) (1) A licensed authorized organization may lend money from its general fund to its bingo and raffle account.

(2) Except as provided by this section, no other funds may be deposited into the bingo and raffle account.

(d) Except as provided in subsection (c) of this section, a licensed authorized organization shall not commingle gross receipts derived from the conduct of games of bingo and raffles with other funds of the organization.

(e) Except as permitted, the licensed authorized organization shall not transfer gross receipts to another account maintained by the licensed authorized organization.

(f) A licensed authorized organization shall maintain all of its savings and checking accounts established under this section in a financial institution in this state.



§ 23-114-502 - Withdrawals from a bingo and raffle account.

(a) (1) Funds from the bingo and raffle account shall be withdrawn by preprinted, consecutively numbered checks or withdrawal slips, signed by an authorized representative of the licensed authorized organization and made payable to a person.

(2) A check or withdrawal slip shall not be made payable to "cash", "bearer", or a fictitious payee.

(3) The nature of the payment made shall also be noted on the face of the check or withdrawal slip.

(b) The checks for the bingo and raffle account shall be imprinted with the words "Bingo and Raffle Account" and shall contain the licensed authorized organization's bingo and raffle license number on the face of each check.

(c) A licensed authorized organization shall keep and account for all checks and withdrawal slips, including voided checks and withdrawal slips.



§ 23-114-503 - Authorized uses of a bingo and raffle account.

(a) A licensed authorized organization may draw a check on the licensed authorized organization's bingo and raffle account only for:

(1) The payment of necessary and reasonable bona fide bingo-related and raffle-related expenses;

(2) The disbursement of net proceeds derived from the conduct of games of bingo or raffles to charitable purposes; or

(3) The transfer of net proceeds derived from the conduct of games of bingo or raffles to the licensed authorized organization's bingo and raffle savings account pending a disbursement to a charitable purpose.

(b) A licensed authorized organization shall make the disbursement of net proceeds on deposit in the bingo and raffle savings account to a charitable purpose by transferring the intended disbursement back into the licensed authorized organization's bingo and raffle account and then withdrawing an amount by a check drawn on the bingo and raffle account.



§ 23-114-504 - Use of net proceeds for charitable purposes.

(a) A licensed authorized organization shall devote to the charitable purposes of the licensed authorized organization its net proceeds of games of bingo and raffles.

(b) Except as otherwise provided by law, the net proceeds derived from games of bingo and raffles are dedicated to the charitable purposes of the licensed authorized organization only if directed to a cause, need, or activity that is consistent with the federal tax exemption the licensed authorized organization obtained under 26 U.S.C. § 501, as in existence on January 1, 2007, and under which the organization qualifies as a nonprofit organization as defined by law. If the licensed authorized organization is not required to obtain a federal tax exemption under 26 U.S.C. § 501, as in existence on January 1, 2007, the licensed authorized organization's net proceeds are dedicated to the charitable purposes of the licensed authorized organization only if directed to a cause, need, or activity that is consistent with the purposes and objectives for which the licensed authorized organization qualifies as a licensed authorized organization.

(c) (1) The licensed authorized organization shall make mandatory annual or more frequent disbursements from the bingo and raffle account to the general fund of the licensed authorized organization after providing for appropriate reserves and funds necessary to pay for reasonable and necessary bingo and raffle expenses.

(2) Once funds are distributed to the licensed authorized organization general fund under subdivision (c)(1) of this section, no funds shall be returned to the bingo and raffle account except by means of a loan from the licensed authorized organization's general fund to the bingo and raffle account as evidenced by a written instrument.



§ 23-114-505 - Use of proceeds by a licensed authorized organization.

A licensed authorized organization shall not use the net proceeds from games of bingo or raffles directly or indirectly to:

(1) Support or oppose a candidate or slate of candidates for public office;

(2) Support or oppose a measure submitted to a vote of the people; or

(3) Influence or attempt to influence legislation.



§ 23-114-506 - Items of bingo and raffle expense.

(a) Expenses that are reasonable and necessary to lawfully conduct games of bingo or raffles are allowable and include expenses incurred for:

(1) Advertising, including the cost of printing bingo and raffle gift certificates;

(2) Repairs to premises and equipment;

(3) Bingo and raffle supplies and equipment;

(4) Prizes;

(5) Stated rental or mortgage and insurance expenses;

(6) License fees; and

(7) Bookkeeping or accounting services.

(b) No person may be compensated for organizing, promoting, conducting, or otherwise administering a raffle or bingo event. Any such compensation is prohibited under this chapter and is not an allowable expense.



§ 23-114-507 - Expenses paid from bingo and raffle account.

The following items of expenses incurred or paid in connection with the conduct of games of bingo or raffles must be paid from a licensed authorized organization's bingo and raffle account if the licensed authorized organization is required under § 23-114-501 to maintain such an account:

(1) Advertising, including the cost of printing bingo and raffle gift certificates;

(2) Repairs to premises and equipment;

(3) Bingo and raffle supplies and equipment;

(4) Prizes;

(5) Stated rental or mortgage and insurance expenses;

(6) Bookkeeping or accounting services; and

(7) License fees.






Subchapter 6 - -- Excise Tax

§ 23-114-601 - Tax levied.

(a) There is levied an excise tax of three-tenths of one cent (0.3cent(s)) upon the sale of each bingo face sold by a licensed distributor to a licensed authorized organization in this state.

(b) Items taxed under subsection (a) of this section shall be exempt from the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.



§ 23-114-602 - Payment and reporting of tax.

(a) The excise tax levied under this subchapter is due and payable by distributors that sold bingo faces to licensed authorized organizations in this state. The tax shall be reported and paid to the Department of Finance and Administration monthly on or before the fifteenth day of the month following the month of sale.

(b) The report shall be filed under oath on forms prescribed by the Director of the Department of Finance and Administration.

(c) The director shall adopt any rules necessary for the proper reporting and payment of the tax.



§ 23-114-603 - Information to be reported.

(a) The excise tax report required under § 23-114-602 shall include the following information:

(1) The total number of bingo faces sold to all licensed authorized organizations in this state; and

(2) Any other information that the Director of the Department of Finance and Administration determines is necessary to properly administer the excise tax levied by this subchapter.

(b) A taxpayer shall maintain records to substantiate the contents of each report.



§ 23-114-605 - Collection and disbursement of excise tax and license fees.

The Department of Finance and Administration shall deposit the revenue collected from the license fees levied under §§ 23-114-302 and 23-114-307, and the excise tax levied in § 23-114-601 to the credit of the General Revenue Fund Account of the State Apportionment Fund.



§ 23-114-606 - Nonfiler tax assessments.

(a) If a distributor fails to file an excise tax report required under this chapter, the Department of Finance and Administration shall make an excise tax assessment for the period or periods for which the distributor failed to report.

(b) The estimate shall be based on any information covering any period possessed by the department.

(c) On the basis of the department's estimate, the department shall compute and determine the amount of excise tax required to be paid along with any applicable interest and penalties authorized under the Arkansas Tax Procedure Act, § 26-18-101 et seq.






Subchapter 7 - -- Enforcement

§ 23-114-701 - Revocation of license -- Licensed authorized organization.

The license issued to an authorized organization is subject to revocation under this chapter if the organization:

(1) Makes a false statement or material omission in an application for a license under this chapter;

(2) Fails to maintain records that fully and accurately record each transaction connected with:

(A) Conducting raffles or games of bingo; and

(B) Leasing of premises to be used for raffles or games of bingo;

(3) Falsifies or makes a false entry in a book or record if the entry relates in any way to the promotion, operation, or administration of raffles or games of bingo;

(4) Diverts or pays a portion of the proceeds from a raffle or a game of bingo to a person except in furtherance of one (1) or more of the lawful purposes set forth in this chapter; or

(5) Violates this chapter or a term of a license issued under this chapter in any other way.



§ 23-114-702 - Revocation of license -- Distributors and manufacturers.

The license issued to a distributor or manufacturer is subject to revocation under this chapter if the licensee:

(1) Makes a false statement or material omission in an application for a license under this chapter;

(2) Fails to maintain records that fully and accurately record all transactions connected with the distribution of bingo equipment;

(3) Falsifies or makes a false entry in a book or record if the entry relates in any way to the distribution of bingo equipment; or

(4) Violates this chapter or a term of a license issued under this chapter in any other way.



§ 23-114-703 - Inspection of premises.

The Department of Finance and Administration may enter and inspect the premises where:

(1) A raffle or a game of bingo is being conducted or intended to be conducted; or

(2) Equipment used or intended for use in a raffle or a game of bingo is located.



§ 23-114-704 - Injunction.

(a) If the Department of Finance and Administration has reason to believe that this chapter has been violated, the Director of the Department of Finance and Administration may petition a court for injunctive relief to restrain the violation.

(b) (1) Venue for an action seeking injunctive relief against a licensed distributor or a licensed manufacturer is in Pulaski County, Arkansas.

(2) Venue for an action seeking injunctive relief against a licensed authorized organization is in the county where the licensed authorized organization resides.

(c) If the court finds that this chapter has been violated, the court shall restrain the violation by issuing:

(1) A temporary restraining order;

(2) After due notice and hearing, a temporary injunction; and

(3) After a final trial, a permanent injunction.



§ 23-114-705 - Examination of records.

To verify compliance with this chapter, the Department of Finance and Administration may audit and examine the books, papers, records, equipment, and place of business of a:

(1) Licensed authorized organization;

(2) Distributor licensed under this chapter; or

(3) Manufacturer licensed under this chapter.



§ 23-114-706 - Complaints.

If a person suspects a violation of this chapter, he or she may file a complaint concerning a licensed authorized organization with the Department of Finance and Administration.









Chapter 115 - Arkansas Scholarship Lottery Act

Subchapter 1 - -- General Provisions

§ 23-115-101 - Short title.

This chapter shall be known and may be cited as the "Arkansas Scholarship Lottery Act".



§ 23-115-102 - Legislative intent.

It is found and declared by the General Assembly that:

(1) Net proceeds of lotteries conducted under this chapter shall be used to:

(A) Fund and provide for scholarships and grants to citizens of the State of Arkansas enrolled in public and private nonprofit two-year and four-year colleges and universities located within the state; and

(B) Supplement, not supplant, nonlottery educational resources;

(2) Lotteries shall be operated and managed in a manner that:

(A) Provides continuing entertainment to the public;

(B) Maximizes revenues; and

(C) Ensures that the lotteries are operated with integrity, dignity, and adequate internal controls and free of political influence; and

(3) The Arkansas Lottery Commission shall be accountable to the General Assembly and to the public through a system of audits and reports.



§ 23-115-103 - Definitions.

As used in this chapter:

(1) "Administrative expenses" means operating expenses, excluding amounts set aside for prizes, regardless of whether the prizes are claimed, and excluding amounts held as a fidelity fund under § 23-115-603;

(2) "Administrative order" means the final disposition of the Arkansas Lottery Commission in any matter other than a claim in contract or in tort, including without limitation licensing, in which the Arkansas Lottery Commission is required by law to make its determination after notice and a hearing;

(3) (A) "Casino gambling" means a location or business for the purposes of conducting illegal gambling activities, including without limitation activities under § 5-66-101 et seq. that are not authorized under this chapter.

(B) "Casino gambling" does not include the sale and purchase of tickets or shares;

(4) (A) "Compensation" means any money or anything of value received or to be received as a claim for future services, whether in the form of a retainer, fee, salary, expense, allowance, forbearance, forgiveness, interest, dividend, royalty, rent, or any other form of recompense or any combination thereof.

(B) "Compensation" includes without limitation a payment made under obligation for services or other value received.

(C) Subdivisions (4)(A) and (B) of this section do not apply to "compensation" as used in § 23-115-304;

(5) "Female-owned business" means a business:

(A) Whose management and daily business operations are under the control of one (1) or more females; and

(B) Either:

(i) Individually owned by a female who reports as her personal income for Arkansas income tax purposes the income of the business;

(ii) Which is a partnership in which a majority of the ownership interest is owned by one (1) or more females who report as their personal income for Arkansas income tax purposes more than fifty percent (50%) of the income of the partnership; or

(iii) Which is a corporation organized under the laws of this state in which a majority of the common stock is owned by one (1) or more females who report as their personal income for Arkansas income tax purposes more than fifty percent (50%) of the distributed earnings of the corporation;

(6) "Gift" means any payment, entertainment, advance, services, or anything of value, unless consideration of equal or greater value has been given therefor;

(7) "Immediate family" means the father, mother, sister, brother, husband, wife, child, grandmother, grandfather, grandchild, father-in-law, mother-in-law, sister-in-law, brother-in-law, daughter-in-law, son-in-law, stepchild, grandmother-in-law, grandfather-in-law, stepgrandchild, or any individual acting as parent or guardian;

(8) "Incompetence" means:

(A) Gross ignorance of official duties;

(B) Gross carelessness in the discharge of official duties; or

(C) Inability or unfitness to discharge promptly and properly official duties because of a serious physical or mental defect that did not exist at the time of the person's appointment;

(9) "License" means authorization granted by the Arkansas Lottery Commission to an individual to operate as a retailer, including without limitation the execution of a contract between the Arkansas Lottery Commission and the individual relating to obligations and terms for operating as a retailer;

(10) "Lobbying" means communicating directly or soliciting others to communicate with any member of the Arkansas Lottery Commission, the Director of the Arkansas Lottery Commission, any employee of the Arkansas Lottery Commission, or a member of the Arkansas Lottery Commission Legislative Oversight Committee with the purpose of influencing the actions of the Arkansas Lottery Commission or the Arkansas Lottery Commission Legislative Oversight Committee;

(11) "Local government" means:

(A) A county;

(B) A city of the first class or a city of the second class;

(C) An incorporated town; or

(D) Any other district or political subdivision or any board, commission, or agency of the political subdivisions under subdivisions (11)(A)-(C) of this section;

(12) (A) "Lottery" means a game of chance approved by the Arkansas Lottery Commission and operated under this chapter.

(B) "Lottery" includes without limitation:

(i) An instant ticket;

(ii) A draw game;

(iii) Participation in a multistate or multisovereign game; and

(iv) A raffle.

(C) "Lottery" does not include:

(i) Casino gambling;

(ii) A video lottery;

(iii) Pari-mutuel wagering on horse racing or greyhound racing governed by the Arkansas Horse Racing Law, § 23-110-101 et seq., or the Arkansas Greyhound Racing Law, § 23-111-101 et seq., whether the pari-mutuel wagering is on live racing, simulcast racing, or races conducted in the past and rebroadcast by electronic means;

(iv) Wagering on electronic games of skill under the Local Option Horse Racing and Greyhound Racing Electronic Games of Skill Act, § 23-113-101 et seq.; or

(v) Conducting or participating in charitable bingo and raffles under the Charitable Bingo and Raffles Enabling Act, § 23-114-101 et seq.;

(13) "Lottery proceeds" means all revenue derived from the sale of tickets or shares and all other moneys derived from or in connection with the operation of a lottery, including without limitation fees, offsets, reimbursements, insurance proceeds, damages, and liquidated damages collected or imposed by the Arkansas Lottery Commission under this chapter;

(14) (A) "Major procurement contract" means a contract for a gaming product or service costing more than seventy-five thousand dollars ($75,000), including without limitation:

(i) A major advertising contract;

(ii) An annuity contract;

(iii) A prize payment agreement;

(iv) A consulting service;

(v) Lottery equipment;

(vi) Tickets; and

(vii) Any other product and service unique to lotteries.

(B) "Major procurement contract" does not include a material, supply, equipment, or service common to the ordinary operations of the Arkansas Lottery Commission.

(C) When the cost of a proposed contract for a gaming product or service is to be paid in whole or in part on a contingent basis, the Arkansas Lottery Commission shall estimate the value of the proposed contract to determine whether it is a major procurement contract;

(15) "Member of a minority" means a lawful permanent resident of this state who is:

(A) African American;

(B) Hispanic American;

(C) American Indian;

(D) Asian American; or

(E) Pacific Islander American;

(16) "Minority-owned business" means a business that is owned by:

(A) An individual who is a member of a minority who reports as his or her personal income for Arkansas income tax purposes the income of the business;

(B) A partnership in which a majority of the ownership interest is owned by one (1) or more members of a minority who report as their personal income for Arkansas income tax purposes more than fifty percent (50%) of the income of the partnership; or

(C) A corporation organized under the laws of this state in which a majority of the common stock is owned by one (1) or more members of a minority who report as their personal income for Arkansas income tax purposes more than fifty percent (50%) of the distributed earnings of the corporation;

(17) "Net proceeds" means lottery proceeds less:

(A) Operating expenses;

(B) The amount of fidelity fund revenue under § 23-115-603 that exceeds five hundred thousand dollars ($500,000);

(C) The undepreciated amount of capital assets; and

(D) Accruals that will not result in a cash outflow;

(18) "Nonlottery state educational resources" means the same as defined in § 6-85-204;

(19) "Operating expenses" means all costs of doing business, including without limitation:

(A) Prizes, commissions, and other compensation paid to retailers;

(B) Contracts for products or services necessary for the operation of the lottery, including without limitation the execution of major procurement contracts;

(C) Advertising and marketing costs;

(D) Personnel costs;

(E) Capital costs or depreciation of property and equipment;

(F) Funds for compulsive gambling education and treatment;

(G) The payment of sums to the Arkansas State Claims Commission for the reconciliation of valid claims against the Arkansas Lottery Commission;

(H) Payments for the cost of a state and federal criminal background check;

(I) Payments to the Department of Higher Education to:

(i) Reimburse the Department of Higher Education for the costs of administering scholarship awards funded with net proceeds; and

(ii) Replenish nonlottery state educational resources expended by the Department of Higher Education on scholarship awards otherwise funded with net proceeds;

(J) Amounts annually transferred to a fidelity fund under § 23-115-603;

(K) Amounts paid to governmental entities for goods or services provided to the Arkansas Lottery Commission, including without limitation services provided by the Division of Legislative Audit, the Department of Human Services, and the Department of Finance and Administration; and

(L) Withholding and payment of income taxes from lottery prizes;

(20) "Person" means any individual, corporation, partnership, unincorporated association, or other legal entity;

(21) (A) "Public official" means:

(i) The Governor;

(ii) The Lieutenant Governor;

(iii) The Secretary of State;

(iv) The Treasurer of State;

(v) The Attorney General;

(vi) The Commissioner of State Lands;

(vii) The Auditor of State; or

(viii) A member of the General Assembly.

(B) "Public official" includes an individual during the time between the date he or she is elected and the date he or she takes office;

(22) "Retailer" means a person who sells tickets or shares on behalf of the Arkansas Lottery Commission under a license;

(23) "Share" means any intangible evidence of participation in a lottery;

(24) "Ticket" means any tangible evidence issued by a lottery to provide participation in a lottery;

(25) (A) "Vendor" means a person who provides or proposes to provide goods or services to the Arkansas Lottery Commission under a major procurement contract.

(B) "Vendor" does not include:

(i) An employee of the Arkansas Lottery Commission;

(ii) A retailer; or

(iii) A state agency or instrumentality.

(C) "Vendor" includes a corporation whose stock is publicly traded and that is the parent company of the contracting party in a major procurement contract;

(26) "Video lottery" means a lottery game that allows a game to be played using an electronic computer and an interactive computer terminal device:

(A) That is equipped with a video screen and keys and a keyboard or other equipment allowing input by an individual player;

(B) Into which the player inserts coins, currency, vouchers, or tokens as consideration in order for play to be available; and

(C) Through which the player may receive free games, coins, tokens, or credits that may be redeemed for cash, annuitized payments over time, a noncash prize, or nothing, as may be determined wholly or predominantly by chance;

(27) "Fiscal impact statement" means a realistic written statement of the:

(A) Purpose of a proposed law or proposed amendment to a law under this chapter; and

(B) Estimated financial cost to the Arkansas Lottery Commission, the lottery, and this state of implementing or complying with the proposed law or proposed rule;

(28) (A) "Multistate or multisovereign lottery" and "multistate or multisovereign game" mean a lottery or game:

(i) Provided by an association or group of state-operated or sovereign-operated lotteries that is:

(a) Organized for the purpose of government benefit; and

(b) Wholly owned and operated by the member lotteries under a mutual agreement, contract, or compact; and

(ii) Operated pursuant to the terms of the association's or group's rules governing the operation and the payment of prizes of the game.

(B) "Multistate or multisovereign lottery" and "multistate or multisovereign game" do not include a lottery prohibited or excluded under this chapter;

(29) "Prize promotion" means an action taken to enhance the play for an individual game by one (1) or more of the following:

(A) Funding player affinity programs to promote play of a particular instant or online game;

(B) Enriching the prize for an instant or online game;

(C) Instituting player incentives for an individual game;

(D) Instituting retailer commission incentives for an individual game; or

(E) Funding supplemental advertising expenses related to enhancing the promotion of an individual game; and

(30) (A) "Unclaimed lottery prize money" means a lottery prize expense on the financial books of the commission that is released from the expense category when a lottery prize is not claimed within the required claim period for the game during a fiscal year.

(B) With respect to a multistate or multisovereign game, "unclaimed lottery prize money":

(i) Includes any unclaimed prize money returned to the commission from a multistate or multisovereign game; and

(ii) Does not include unclaimed prize money from a multistate or multisovereign game that under the agreement of the states participating in the multistate or multisovereign game is not returned to the participating states but is applied under the terms of the agreement.



§ 23-115-104 - Fiscal impact statement.

(a) The author of a bill filed in the House of Representatives or the Senate shall have a fiscal impact statement prepared if the bill:

(1) Amends this chapter; or

(2) Will impose a new or increased cost to:

(A) The Arkansas Lottery Commission; or

(B) A lottery.

(b) The author of the bill shall file the fiscal impact statement with the chair of the committee to which the bill is referred:

(1) At least three (3) days before the bill may be called up for final action in the committee during a regular session of the General Assembly;

(2) At least three (3) days before the bill may be called up for final action in the committee during a fiscal session of the General Assembly; and

(3) At least one (1) day before the bill may be called up for final action in the committee during an extraordinary session of the General Assembly.

(c) (1) A fiscal impact statement under this section shall be developed by the Bureau of Legislative Research within the guidelines adopted by the Arkansas Lottery Commission Legislative Oversight Committee.

(2) The Department of Higher Education or the commission, as applicable, shall assist in the preparation of the fiscal impact statement.

(d) (1) (A) If a bill requiring a fiscal impact statement under this section is called up for final passage in the House of Representatives or the Senate and a fiscal impact statement has not been provided by the author of the bill or by the committee to which the bill was referred, any member of the House of Representatives or the Senate may object to the bill's being called up for final passage until a fiscal impact statement is prepared and made available on the desk of each member of the House of Representatives or the Senate at least one (1) day before the bill's being called up for final passage.

(B) An affirmative vote of two-thirds (2/3) of a quorum present and voting shall override the objection.

(2) If an objection is made without override, the presiding officer of the House of Representatives or the Senate shall cause the bill to be referred to the bureau for the preparation of a fiscal impact statement that shall be filed with the presiding officer of the House of Representatives or the Senate not later than five (5) days from the date of the request.






Subchapter 2 - -- Arkansas Lottery Commission

§ 23-115-201 - Arkansas Lottery Commission -- Creation -- Venue.

(a) There is created the Arkansas Lottery Commission to establish and oversee the operation of one (1) or more lotteries under this chapter.

(b) The commission is a self-supporting and revenue-raising agency of the state.

(c) The commission shall reimburse other governmental entities that provide goods or services to the commission.



§ 23-115-202 - Members -- Duties.

(a) (1) The Arkansas Lottery Commission consists of the following members:

(A) Three (3) members appointed by the Governor;

(B) Three (3) members appointed by the Speaker of the House of Representatives; and

(C) Three (3) members appointed by the President Pro Tempore of the Senate.

(2) The members of the commission shall elect annually:

(A) A chair; and

(B) Other officers necessary to carry on its business.

(b) (1) Of the initial appointees to the commission by the Governor:

(A) One (1) member shall serve a term of two (2) years;

(B) One (1) member shall serve a term of four (4) years; and

(C) One (1) member shall serve a term of six (6) years.

(2) Of the initial appointees to the commission by the President Pro Tempore of the Senate:

(A) One (1) member shall serve a term of two (2) years;

(B) One (1) member shall serve a term of four (4) years; and

(C) One (1) member shall serve a term of six (6) years.

(3) Of the initial appointees to the commission by the Speaker of the House of Representatives:

(A) One (1) member shall serve a term of two (2) years;

(B) One (1) member shall serve a term of four (4) years; and

(C) One (1) member shall serve a term of six (6) years.

(4) All succeeding appointments to the commission shall be for terms of six (6) years.

(5) The appointing authorities shall determine the length of terms of the initial members of the commission.

(6) A member of the commission shall not serve more than two (2) terms.

(c) A vacancy on the commission shall be filled by the appointing authority for the unexpired portion of the term in which it occurs.

(d) (1) The commission shall meet at least quarterly upon the call of the chair.

(2) A majority of the total membership of the commission constitutes a quorum.

(e) The following shall not be appointed as a member of the commission:

(1) A member of the General Assembly; or

(2) A member of the immediate family of a member of the General Assembly.

(f) Members of the commission may receive expense reimbursement under § 25-16-901 et seq.



§ 23-115-203 - Qualifications of commission members.

(a) (1) In making appointments to the Arkansas Lottery Commission, the appointing authorities under § 23-115-202 shall consider racial, gender, and geographical diversity among the membership as well as legal, financial, or marketing experience.

(2) Individuals appointed to the commission shall be residents of the State of Arkansas.

(b) (1) An individual considered for appointment to the commission shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and federal criminal background check, to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(2) The state and federal criminal background check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(3) The applicant shall sign a consent to the release of information for the state and federal criminal background check.

(4) The commission shall be responsible for the payment of any fee associated with the state and federal criminal background check.

(5) Upon completion of the state and federal criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the appointing authority all releasable information obtained concerning the applicant.

(c) An individual shall not be appointed as a commission member if the individual has:

(1) Been convicted of a felony or a gambling offense in a state or federal court of the United States;

(2) Been convicted of a crime involving moral turpitude; or

(3) Entered into a plea agreement to avoid felony prosecution.

(d) Each member of the commission, before entering upon the discharge of the duties of a commissioner, shall file with the Secretary of State the constitutional oath of office.

(e) Upon the end of his or her term, a former member of the commission shall not:

(1) Represent a vendor or retailer before the commission for a period of two (2) years after the end of the former member's term; or

(2) Engage in lobbying on any matter related to the operation or conduct of lotteries under this chapter for a period of two (2) years after the end of the former member's term.



§ 23-115-204 - Lottery Retailer Advisory Board.

(a) (1) The Chair of the Arkansas Lottery Commission, subject to the approval of a majority of a quorum of the Arkansas Lottery Commission, shall appoint a Lottery Retailer Advisory Board to be composed of ten (10) retailers.

(2) In making appointments to the board, the chair may consider a broad spectrum of geographical, racial, gender, and business characteristics of retailers.

(3) The board shall advise the commission on retail aspects of lotteries and present the concerns of retailers throughout the state.

(b) (1) Except as provided in subdivision (b)(2) of this section, each member appointed to the board shall serve a term of two (2) years.

(2) (A) Five (5) of the initial appointees shall serve initial terms of one (1) year.

(B) The initial appointees shall draw lots to determine which five (5) members shall serve a one-year term.

(3) A member of the board shall not serve more than six (6) terms.

(c) (1) The board shall provide by rule for its operating procedures.

(2) Members shall serve without compensation or reimbursement of expenses.

(3) The board may report to the commission and the Arkansas Lottery Commission Legislative Oversight Committee in writing at any time.

(4) The commission may invite the board to make an oral presentation to the commission at any meeting of the commission.

(d) The following shall not be appointed as a member of the board:

(1) A member of the immediate family of a member of the commission;

(2) A member of the immediate family of the director of the commission; or

(3) A member of the immediate family of an employee of the commission.



§ 23-115-205 - Commission powers.

(a) The Arkansas Lottery Commission has all powers necessary or convenient to its usefulness in carrying out this chapter that are not in conflict with the Arkansas Constitution or the United States Constitution, including without limitation the following powers:

(1) To adopt and alter a seal;

(2) To adopt, amend, and repeal rules for the regulation of its affairs and the conduct of its business, to prescribe the duties of officers and employees of the commission, and to perform other matters as the commission determines;

(3) To bring suits to enforce demands of the state under this chapter;

(4) To procure or to provide insurance;

(5) To hold copyrights, trademarks, and service marks and to enforce the commission's rights with respect to those copyrights, trademarks, and service marks;

(6) To initiate, supervise, and administer the operation of lotteries in accordance with this chapter and rules adopted under this chapter;

(7) To enter into written agreements with one (1) or more other states or sovereigns for the operation, participation in marketing, and promotion of multistate or multisovereign games;

(8) To conduct market research as necessary or appropriate;

(9) To acquire or lease real property and make improvements to the real property and acquire by lease or by purchase personal property, including without limitation:

(A) Computers;

(B) Mechanical, electronic, and online equipment and terminals;

(C) Intangible property, including without limitation computer programs, computer systems, and computer software; and

(D) Broadcast equipment;

(10) To administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence relative to any investigation or proceeding conducted by the commission;

(11) To employ:

(A) The Director of the Arkansas Lottery Commission; and

(B) An internal auditor to perform the duties and responsibilities required under § 23-115-212;

(12) To select and contract with vendors;

(13) To select and license retailers;

(14) To enter into contracts or agreements with state or local law enforcement agencies for the performance of law enforcement, background investigations, and security checks;

(15) To conduct background investigations and, if considered necessary by the commission, credit investigations on each potential vendor and retailer;

(16) To supervise ticket or share validation and lottery drawings;

(17) To inspect at times determined solely by the commission the facilities of a vendor or a retailer to determine:

(A) The integrity of the vendor's product or the operations of the retailer; and

(B) Whether the vendor or the retailer is in compliance with its contract or license;

(18) To report any suspected violation of this chapter to the appropriate prosecuting attorney or the Attorney General and to any law enforcement agencies having jurisdiction over the violation;

(19) Upon request, to provide assistance to the Chief Fiscal Officer of the State, the Legislative Auditor, the appropriate prosecuting attorney, the Attorney General, or a law enforcement agency investigating a violation of this chapter;

(20) To enter into contracts of terms and conditions that the commission determines;

(21) To establish and maintain banking relationships associated with the maintenance and investment of lottery proceeds, including without limitation the establishment of checking and savings accounts and trust funds;

(22) (A) To advertise and promote lotteries and scholarships and grants funded by net proceeds.

(B) The commission shall seek the advice of the Department of Higher Education when advertising to promote scholarships and grants funded by net proceeds;

(23) To approve, disapprove, amend, or modify the budget recommended by the director for the operation of the commission;

(24) To act as a retailer and to establish and operate a sales facility to conduct promotions that involve the sale of tickets or shares and any related merchandise;

(25) (A) To contract with one (1) or more independent testing laboratories to scientifically test and technically evaluate lottery games, lottery terminals, and lottery operating systems.

(B) An independent testing laboratory shall:

(i) Have a national reputation that is demonstrably competent; and

(ii) Be qualified to scientifically test and evaluate all components of a lottery game, lottery terminal, or lottery operating system.

(C) An independent testing laboratory shall not be owned or controlled by a vendor or a retailer;

(26) To withhold state and federal income taxes as required by law; and

(27) To adopt and amend rules necessary to carry out and implement its powers and duties, organize and operate the commission, regulate the conduct of lotteries in general, and any other matters necessary or desirable for the efficient and effective operation of lotteries for the convenience of the public.

(b) The powers enumerated in subsection (a) of this section:

(1) Are in addition to those powers of the commission enumerated elsewhere in this chapter; and

(2) Do not limit or restrict any other powers of the commission.

(c) The commission may delegate to one (1) or more of its members, to the director, or to any agent or employee of the commission powers and duties as it deems proper.



§ 23-115-206 - Internal controls -- Annual audit.

(a) To ensure the financial integrity of lotteries, the Arkansas Lottery Commission shall:

(1) Establish and maintain effective internal controls over financial reporting, including the monitoring of ongoing activities, and comply with the Arkansas Constitution and applicable laws, rules, contracts, agreements, and grants;

(2) (A) Establish and maintain effective internal controls to prevent and detect fraud, including without limitation a system of internal audits.

(B) The commission shall:

(i) By July 1, 2011, approve a formal, written three-year audit plan; and

(ii) Annually review the audit plan.

(C) The commission or a subcommittee of the commission shall review and take action to approve or reject a recommendation from the internal auditor to amend the audit plan;

(3) Include in any contract or license with a vendor or retailer for data processing services or other computer services a provision permitting the Division of Legislative Audit to have access and authority to audit the computer systems of the vendor or retailer;

(4) Notify the division of all known fraud or suspected fraud or all known or suspected illegal acts involving management or other employees of the commission or others with whom the commission contracts;

(5) Inform the division and the Chief Fiscal Officer of the State of any known material violations of the Arkansas Constitution, applicable statutes, rules, contracts, agreements, or grants;

(6) Prepare the financial statements, including the related notes to the financial statements, of the commission in accordance with generally accepted accounting principles and in accordance with guidelines and timelines established by the Chief Fiscal Officer of the State to permit incorporation into the state's financial statements and to permit the audit of the state's financial statements and the commission's financial statements in a timely manner;

(7) Make all financial records and related information available to the division, including the identification of significant vendor relationships in which the vendor has the responsibility for program compliance, in accordance with §§ 10-4-416 and 10-4-424;

(8) (A) Submit monthly reports to the Governor and the Arkansas Lottery Commission Legislative Oversight Committee disclosing the following budgeted and actual information for the reporting period and cumulatively for the fiscal year:

(i) Total lottery revenues;

(ii) Prize disbursements;

(iii) Operating expenses;

(iv) Net assets; and

(v) Administrative expenses.

(B) The commission shall submit a comprehensive annual financial report to the Governor and to the Arkansas Lottery Commission Legislative Oversight Committee by placing the report on the commission's website and providing notice of its availability to the Governor and to the Arkansas Lottery Commission Legislative Oversight Committee.

(C) (i) The comprehensive annual financial report shall comply with Government Accounting Standards Board Standard 34 and follow the guidelines of the Certificate of Achievement for Excellence in Financial Reporting Program of the Government Finance Officers Association.

(ii) The Arkansas Lottery Commission Legislative Oversight Committee shall identify the statistical data required for compliance with this subdivision (a)(8)(C).

(D) The comprehensive annual financial report shall include without limitation:

(i) Information concerning the commissioners of the Arkansas Lottery Commission;

(ii) A current organizational chart;

(iii) Information on each type of lottery game offered by the Arkansas Scholarship Lottery, game promotions, or other activities related to games during the fiscal year;

(iv) The annual financial audit report made to the Legislative Joint Auditing Committee;

(v) A statement of revenue, expenses, and changes in net assets for each fiscal year since inception of the Arkansas Scholarship Lottery;

(vi) Separate reports from each component or department of the commission or Arkansas Scholarship Lottery, including without limitation sales, marketing, retailers, gaming operations, players, and security;

(vii) A fiscal year-end report on any information required to be reported by the commission on a monthly basis, including without limitation:

(a) Unclaimed lottery prize money under § 23-115-403;

(b) The Scholarship Shortfall Reserve Trust Account under § 23-115-802; and

(c) Minority-owned businesses and female-owned business participation under § 23-115-401;

(viii) Information concerning the Arkansas Scholarship Lottery's industry standings or rankings;

(ix) Information concerning the scholarships awarded from net lottery proceeds, including without limitation:

(a) Demographic reports from the Department of Higher Education for each full semester during the fiscal year on accessibility to scholarships, award amounts for each approved institution of higher education; and

(b) The department's report to the Arkansas Lottery Commission Legislative Oversight Committee required under § 6-85-219(b);

(x) A report from the Lottery Retailer Advisory Board, if a report was received during the fiscal year;

(xi) Where to find information on gambling disorder treatment and education programs;

(xii) Where to find website information on rules, gaming, and frequently asked questions; and

(xiii) Contact information for the Arkansas Scholarship Lottery and key employees of the commission;

(9) Maintain weekly or more frequent records of lottery transactions, including without limitation:

(A) The distribution of tickets or shares to retailers;

(B) Revenues received;

(C) Claims for lottery prizes;

(D) Lottery prizes paid;

(E) Lottery prizes forfeited; and

(F) Other financial transactions of the commission;

(10) (A) Submit to the Cochairs of the Arkansas Lottery Commission Legislative Oversight Committee by April 30 of each year the estimated annual operating budget for the commission for the next fiscal year.

(B) At a minimum, the estimated annual operating budget submitted for the Arkansas Lottery Commission Legislative Oversight Committee's review shall:

(i) Contain an estimate of the net proceeds to be available for scholarships and grants during the succeeding fiscal year;

(ii) Compare the:

(a) Actual revenues and expenditures for the last completed fiscal year;

(b) Budgeted revenues and expenditures for the current fiscal year; and

(c) Estimated revenues and expenditures for the next fiscal year;

(iii) Contain an explanation of increases or decreases in revenues and expenditures shown in the estimated annual operating budget for the next fiscal year compared to the budgeted revenues and expenditures for the current fiscal year;

(iv) Classify all revenues and expenditures by specific purpose instead of "miscellaneous" or "other";

(v) Contain a schedule of the total amounts of regular salaries, extra help compensation, overtime compensation, and personal services matching as defined in § 19-4-521; and

(vi) For each position title authorized under §§ 23-115-305 -- 23-115-307, contain a schedule of the annual salary, special allowance, or grade and include:

(a) The total number of persons currently employed;

(b) The number of Caucasian male employees;

(c) The number of Caucasian female employees;

(d) The total number of Caucasian employees;

(e) The number of African-American male employees;

(f) The number of African-American female employees;

(g) The number of other employees who are members of racial minorities; and

(h) The total number of minorities currently employed; and

(11) Adopt the same fiscal year as that used by state government.

(b) (1) (A) The division shall annually audit the commission.

(B) The division may conduct an investigation or audit or prepare special reports regarding the commission or related entities, scholarships, grants, vendors, retailers, or any other transactions or relationships connected or associated with the commission or its operations, duties, or functions upon the approval of the Legislative Joint Auditing Committee.

(2) The commission shall reimburse the division at an hourly rate set by the Legislative Joint Auditing Committee for work performed by the division relating to any audit, investigation, or special report regarding the commission and related entities, scholarships, grants, vendors, retailers, or other related matters.

(3) (A) If the commission, the General Assembly, the Arkansas Lottery Commission Legislative Oversight Committee, or the Legislative Joint Auditing Committee requests additional audits or performance reviews of the fiscal affairs or operations of the commission to be conducted by a private certified public accountant or other consultant, the division shall select and contract with appropriate certified public accountants or consultants to provide the services.

(B) The division shall contract for the services which shall be paid directly to the contractor by the commission.

(C) A copy of any report or management correspondence prepared by the certified public accountants or consultants shall be forwarded to the commission, the division, and the Arkansas Lottery Commission Legislative Oversight Committee.

(4) This chapter does not limit the statutory authority of the division or the responsibilities of the commission or related entities, board members, employees, vendors, retailers, or any other individuals or entities to cooperate with the division or provide information or records requested by the division.



§ 23-115-207 - Rulemaking.

(a) The Arkansas Lottery Commission may adopt rules regulating the conduct of lotteries in general, including without limitation rules specifying:

(1) The types of lotteries to be conducted;

(2) (A) The sale price of tickets or shares and the manner and method of sale.

(B) (i) All sales of tickets or shares are for cash only.

(ii) Payment by checks, credit cards, charge cards, or any form of deferred payment is prohibited;

(3) The number and amount of prizes;

(4) The method and location of selecting or validating winning tickets or shares;

(5) The manner and time of payment of prizes, including without limitation lump-sum payments or installments over a period of years;

(6) (A) The manner of payment of prizes to the holders of winning tickets or shares.

(B) Winners of five hundred dollars ($500) or less may claim prizes from any of the following:

(i) A retailer; or

(ii) The commission.

(C) (i) Winners of more than five hundred dollars ($500) shall claim prizes from the commission.

(ii) The commission may establish claim centers throughout the state as it deems necessary;

(7) The frequency of lotteries and drawings or selection of winning tickets or shares;

(8) The means of conducting drawings;

(9) (A) The method to be used in selling tickets or shares.

(B) The selling of tickets or shares may include the use of electronic or mechanical devices.

(C) If the commission elects to use electronic or mechanical devices to sell tickets or shares, the commission shall provide by rule:

(i) Specifications and required features for electronic or mechanical devices that may be used to sell tickets or shares; and

(ii) Procedures and requirements to prevent the use of electronic or mechanical devices by an individual under eighteen (18) years of age.

(D) A retailer who knowingly allows a person under eighteen (18) years of age to purchase a lottery ticket from an electronic or mechanical device is subject to the penalties under § 23-115-901.

(E) The commission shall publish a notice on the commission's public website that provides the location, including without limitation the street address, of each self-service lottery ticket vending machine in operation in this state;

(10) The manner and amount of compensation to retailers; and

(11) Any other matters necessary, desirable, or convenient toward ensuring the efficient and effective operation of lotteries, the continued entertainment and convenience of the public, and the integrity of the lotteries.

(b) The commission may adopt rules requiring the publication on a ticket or share of the odds of winning a particular lottery game.

(c) (1) (A) Except as provided in subdivision (c)(1)(B) of this section, the promulgation of rules under this chapter shall comply with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(B) The commission shall not be required to file rules under § 10-3-309.

(2) (A) The promulgation of rules by the commission shall be exempt from § 10-3-309.

(B) The commission shall file its rules with the Arkansas Lottery Commission Legislative Oversight Committee for review at least thirty (30) days before the expiration of the public comment period.



§ 23-115-208 - Sovereign immunity.

(a) This chapter does not waive the sovereign immunity of the State of Arkansas.

(b) (1) A claim in contract or in tort against the Arkansas Lottery Commission or its employees shall be presented to the Arkansas Lottery Commission.

(2) The Arkansas Lottery Commission shall promulgate rules concerning the consideration of claims in contract or in tort presented to the Arkansas Lottery Commission, including without limitation rules concerning the conduct of hearings on claims in contract or in tort.

(c) (1) A claimant may appeal the decision of the Arkansas Lottery Commission under subsection (b) of this section to the Arkansas State Claims Commission.

(2) The claimant may:

(A) Within forty (40) days after the decision is rendered, file with the Arkansas State Claims Commission a notice of appeal of the decision of the Arkansas Lottery Commission;

(B) Within forty (40) days after the decision is rendered, file with the Arkansas Lottery Commission a motion for reconsideration requesting the Arkansas Lottery Commission to reconsider its decision; and

(C) Within twenty (20) days after the Arkansas Lottery Commission's reconsideration or denial of the motion for reconsideration, file with the Arkansas State Claims Commission a notice of appeal of the decision of the Arkansas Lottery Commission.

(3) When the Arkansas Lottery Commission notifies parties of a decision of the Arkansas Lottery Commission, it shall advise the parties of the right of appeal.

(d) (1) (A) Except as provided in subdivisions (d)(2)-(4) of this section, appeals of claims in contract or in tort against the Arkansas Lottery Commission or its employees shall be conducted by the Arkansas State Claims Commission in the same manner as a claim under § 19-10-201 et seq.

(B) The Arkansas State Claims Commission shall consider an appeal de novo.

(2) A decision of the Arkansas State Claims Commission relating to a claim in contract or in tort against the Arkansas Lottery Commission or its employees shall not be appealed to the General Assembly.

(3) (A) A valid claim in any amount against the Arkansas Lottery Commission shall not be referred to the General Assembly for an appropriation.

(B) The Clerk of the Arkansas State Claims Commission shall notify the Arkansas Lottery Commission of the amount of the valid claim.

(C) Upon receipt of notification from the clerk, the Arkansas Lottery Commission shall deliver a check to the clerk, who shall deposit the sum as a nonrevenue receipt into the Miscellaneous Revolving Fund from which he or she shall disburse the amount of the claim to the claimant.

(4) Written reports under § 19-10-212 shall be filed with the Arkansas Lottery Commission Legislative Oversight Committee.



§ 23-115-209 - Appealing administrative orders of the commission.

(a) A retailer, a vendor, or an applicant for a contract or a retailer license aggrieved by an administrative order of the Arkansas Lottery Commission may appeal that decision to Pulaski County Circuit Court.

(b) The court shall hear appeals from administrative orders of the commission, and based upon the record of the proceedings before the commission, may reverse the administrative order of the commission only if the person appealing the administrative order proves the administrative order to be:

(1) Clearly erroneous;

(2) Arbitrary and capricious;

(3) Procured by fraud;

(4) A result of substantial misconduct by the commission; or

(5) Contrary to the United States Constitution, the Arkansas Constitution, or this chapter.

(c) The circuit court may remand an appeal to the commission to conduct further hearings.

(d) (1) A person who appeals the award of a contract, including without limitation a major procurement contract, is liable for all costs of appeal and defense if the appeal is denied or the contract award upheld.

(2) If upon the motion of the commission the court finds the appeal to have been frivolous, the cost of appeal and defense shall include without limitation the following expenses of the commission resulting from institution of the appeal:

(A) Court costs;

(B) Bond;

(C) Legal fees; and

(D) Loss of income.

(3) A person appealing the award of a contract may be entitled to the reasonable costs incurred in connection with the contract solicitation, including without limitation bid preparation costs.



§ 23-115-210 - Removal of commission member.

(a) (1) A member of the Arkansas Lottery Commission may be removed by the appointing authority for:

(A) Misconduct;

(B) Incompetence; or

(C) Any malfeasance in office.

(2) The appointing authority shall appoint a qualified individual to replace the removed member of the commission to serve the remainder of his or her term.

(b) An order of removal of a commission member by the appointing authority shall:

(1) Be in writing;

(2) Be delivered to the removed commission member or counsel for the removed commission member; and

(3) Specifically set out the grounds relied upon for removal.

(c) (1) A removed commission member may institute proceedings for review by filing a petition in Pulaski County Circuit Court within thirty (30) days after delivery to him or her or his or her attorney of the appointing authority's order of removal.

(2) This petition shall not supersede or stay the order of removal, nor shall any court enter an order to this effect or one that would impair the authority of the appointing authority to appoint a commission member whose service begins immediately upon fulfillment of the normal requirements for assuming office.

(d) (1) When the matter is heard by the circuit court, it shall be tried de novo without a jury.

(2) The appointing authority shall have the burden of proof to show by clear and convincing evidence that cause under subdivision (a)(1) of this section existed for removal of the commission member.

(3) (A) If the circuit court determines that cause has been shown, it shall enter an order removing the commission member in question from office.

(B) If the circuit court determines that cause under subdivision (a)(1) of this section has not been shown by clear and convincing evidence, the circuit court shall order the removed commission member reinstated to his or her position and upon request shall award a reasonable attorney's fee and court costs to the reinstated party.

(e) (1) Subject to the restrictions of subsection (c) of this section on supersedeas or stay orders, a removed commission member may appeal the decision of the circuit court to the Supreme Court.

(2) The appointing authority may appeal the decision of the circuit court to the Supreme Court, but the appeal shall not preclude the circuit court, in its discretion, from entering an order reinstating the removed member.

(f) A commission action in which the appointed replacement commission member participates is not void, voidable, or in any way subject to invalidation on grounds of participation of the appointed replacement commission member or lack of participation by the removed commission member if the circuit court or the Supreme Court orders the removed commission member reinstated.



§ 23-115-211 - Certain sections inapplicable.

In addition to any provision of law expressly exempting the Arkansas Lottery Commission, the following sections shall not apply to the commission:

(1) Section 19-1-211;

(2) Section 19-1-301 et seq.;

(3) Section 19-1-609;

(4) Section 19-4-1802;

(5) Section 19-5-206;

(6) Section 19-11-301 et seq.;

(7) Section 22-9-103;

(8) Section 22-9-104;

(9) Section 25-1-104; and

(10) Section 25-27-104.



§ 23-115-212 - Duties and responsibilities of internal auditor.

(a) The internal auditor employed by the Arkansas Lottery Commission shall report directly to the commission.

(b) The commission shall determine the duties and responsibilities of the internal auditor that:

(1) Assist the commission in the commission's obligations under § 23-115-206; and

(2) Are consistent with the suggested standards for the professional practice of internal auditing as adopted by the Institute of Internal Auditors, including without limitation:

(A) Preparing a formal written three-year audit plan and presenting it to the commission for commission approval;

(B) Conducting ongoing reviews of the internal procedures, records, and operating procedures of the commission and the lotteries to:

(i) Verify compliance with established policies, procedures, and control systems;

(ii) Assure compliance with regulatory and statutory conditions; and

(iii) Assure adherence to generally accepted accounting principles; and

(C) Advising the commission of inconsistencies within or improvements needed to the internal controls, operating procedures, or accounting procedures of the commission or the lotteries.

(c) (1) The internal auditor shall report to the Arkansas Lottery Commission Legislative Oversight Committee one (1) time per month to:

(A) Advise the committee concerning current issues and problems reported to the commission under subsection (b) of this section; and

(B) Update the committee concerning the resolution of findings of the Division of Legislative Audit in the annual financial report for the commission.

(2) The internal auditor is not required to file a report, but shall include a statement in the monthly report of the commission if:

(A) There are no current issues or problems reported to the commission; and

(B) The commission and the division agree that all audit findings are resolved.






Subchapter 3 - -- Employees Of Arkansas Lottery Commission

§ 23-115-301 - Director -- Appointment -- Duties.

(a) (1) (A) The Arkansas Lottery Commission shall appoint the Director of the Arkansas Lottery Commission.

(B) The director is an employee of the commission and shall direct the day-to-day operations and management of the commission.

(2) The director is vested with powers and duties as specified by the commission and by law.

(3) The director serves at the pleasure of the commission.

(b) (1) An individual considered for appointment as director shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and federal criminal background check to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(2) The state and federal criminal background check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(3) The applicant shall sign a consent to the release of information for the state and federal criminal background check.

(4) The commission shall be responsible for the payment of any fee associated with the state and federal criminal background check.

(5) Upon completion of the state and federal criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the commission all releasable information obtained concerning the applicant.

(c) The commission shall not employ as director an individual who has:

(1) Been convicted of a felony or a gambling offense in a state or federal court of the United States;

(2) Been convicted of a crime involving moral turpitude; or

(3) Entered into a plea agreement to avoid felony prosecution.



§ 23-115-302 - Duties of director.

(a) The Director of the Arkansas Lottery Commission shall direct and supervise all administrative and technical activities related to the operation of a lottery in accordance with this chapter and with rules adopted by the Arkansas Lottery Commission.

(b) The director shall:

(1) Facilitate the initiation and supervise and administer the operation of the lotteries;

(2) Direct personnel as deemed necessary;

(3) Employ and compensate persons and firms as deemed necessary;

(4) Appoint, select, and employ officers, agents, and employees, including professional and administrative staff and personnel and hearing officers, and fix their compensation and pay their expenses as authorized by Arkansas law;

(5) Promote or provide for the promotion of lotteries and any functions related to the operation of a lottery;

(6) Prepare a budget for the approval of the commission;

(7) Require bond from retailers and vendors in amounts as required by the commission;

(8) Report monthly to the commission and the Arkansas Lottery Commission Legislative Oversight Committee a complete statement of lottery revenues and expenses for the preceding month and an accompanying statement of net assets;

(9) Annually by November 15, report to the Arkansas Lottery Commission Legislative Oversight Committee the following:

(A) For the immediately preceding fiscal year:

(i) The total amount of net proceeds from the state lottery; and

(ii) The amounts deposited into and disbursed from the Scholarship Shortfall Reserve Trust Account under § 23-115-802; and

(B) The commission's projection for net proceeds from the state lottery for the current fiscal year; and

(10) Perform other duties generally associated with a director of a commission of an entrepreneurial nature.

(c) The director may for good cause suspend, revoke, or refuse to renew any contract or license entered into in accordance with this chapter and the rules of the commission.

(d) The director or his or her designee may conduct hearings and administer oaths to persons to assure the security and integrity of lottery operations or to determine the qualifications of or compliance by vendors and retailers.



§ 23-115-303 - Employees -- Background investigation.

(a) As required by Arkansas Constitution, Article 16, § 4, the General Assembly shall fix the salaries of all employees of the Arkansas Lottery Commission, including without limitation the Director of the Arkansas Lottery Commission.

(b) A commission employee shall not have a financial interest in a vendor doing business or proposing to do business with the commission.

(c) A commission employee with decision-making authority shall not participate in a decision involving a retailer with whom the commission employee has a financial interest.

(d) (1) A commission employee who leaves the employment of the commission shall not:

(A) Represent a vendor or retailer before the commission for a period of two (2) years after leaving the employment of the commission; or

(B) Engage in lobbying on any matter related to the operation or conduct of a lottery for a period of two (2) years after leaving the employment of the commission.

(2) (A) Subdivision (d)(1) of this section is supplemental to § 19-11-701 et seq.

(B) If any provision of § 19-11-701 et seq. would impose a restriction on a specific employee greater than the restrictions under subdivision (d)(1) of this section, the provision of § 19-11-701 et seq. shall apply.

(e) (1) Each person considered for employment by the commission shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and federal criminal background check to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(2) The state and federal criminal background check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(3) The applicant shall sign a consent to the release of information for the state and federal criminal background check.

(4) The commission shall be responsible for the payment of any fee associated with the state and federal criminal background check.

(5) Upon completion of the state and federal criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the commission all releasable information obtained concerning the applicant.

(f) The commission shall not employ an individual who has:

(1) Been convicted of a felony or a gambling offense in a state or federal court of the United States;

(2) Been convicted of a crime involving moral turpitude; or

(3) Entered into a plea agreement to avoid felony prosecution.

(g) (1) The commission shall bond a commission employee with access to commission funds or lottery revenue in an amount as provided by the commission and may bond other commission employees as deemed necessary.

(2) Bonds under subdivision (g)(1) of this section shall be fidelity bonds in excess of the amount provided by the Governmental Bonding Board.



§ 23-115-304 - Commission employees -- Participation in Arkansas Public Employees' Retirement System.

(a) Employees of the Arkansas Lottery Commission shall be members of the Arkansas Public Employees' Retirement System.

(b) (1) A commission employee's compensation for retirement purposes shall be the amount determined by the commission under §§ 23-115-305 and 23-115-307 and shall not include a special salary allowance under § 23-115-306 used to increase the employee's salary.

(2) A commission employee's compensation for retirement purposes does not include a multiplier or other special salary allowance used to increase the employee's salary as authorized by the General Assembly, including without limitation the special salary allowances authorized under § 23-115-306.



§ 23-115-305 - Regular salaries.

There is established for the Arkansas Lottery Commission the following regular employees, the grades to be assigned to the respective positions, and the maximum annual salaries for each such position. The maximum annual salary for the positions assigned to grades shall be determined in accordance with, but shall not exceed, the maximum annual amount for the grade assigned in this section, as established in § 21-5-209. Except for the purpose of determining the maximum annual salary rate, which is to be applicable to each of the positions to which a salary grade is assigned in this section, in accordance with § 21-5-209, all positions set forth in this section shall be exempt from other provisions of the Uniform Classification and Compensation Act, § 21-5-201 et seq., but shall not be exempt from the Regular Salaries Procedures and Restrictions Act, § 21-5-101 et seq. Click here to view image.



§ 23-115-306 - Special salary allowances.

(a) The Arkansas Lottery Commission, upon approval of the Arkansas Lottery Commission Legislative Oversight Committee, may make special salary allowances authorized by this section for recruitment or retention in amounts as the commission may determine equitable in view of the exacting duties that are involved as a part of the salary of the:

(1) Director of the Arkansas Lottery Commission;

(2) Internal auditor of the commission; and

(3) Chief operating officer of the commission.

(b) For a position subject to a special allowance under subsection (a) of this section, the sum of the salary authorized by the General Assembly and the special salary allowance, shall not exceed an amount equal to two and one-half (21/2) times the salary for the position authorized by the General Assembly.

(c) (1) The requirement of approval by the Arkansas Lottery Commission Legislative Oversight Committee before granting a special salary allowance under this section is not a severable part of this section.

(2) If the requirement of approval by the Arkansas Lottery Commission Legislative Oversight Committee is ruled unconstitutional by a court of competent jurisdiction, this section is void.



§ 23-115-307 - Expansion pool.

(a) The Arkansas Lottery Commission is authorized an expansion pool of sixty (60) positions not to exceed the career service grade C130 and fifteen (15) positions not to exceed the professional and executive grade N922 to be used to establish additional positions of the proper title and salary if the commission does not have sufficient positions available to address growth needs.

(b) A position established under this section shall not exceed a salary rate in excess of the highest rate established by grade or by line item in this subchapter.

(c) A position shall not be authorized from the expansion pool until the specific positions that are requested by the commission are reviewed by the Arkansas Lottery Commission Legislative Oversight Committee.

(d) When seeking review of positions by the Arkansas Lottery Commission Legislative Oversight Committee under this section, the commission shall provide an organizational chart indicating the current structure of the commission and its employees.

(e) (1) The requirement of review by the Arkansas Lottery Commission Legislative Oversight Committee before authorizing positions from the expansion pool is not a severable part of this section.

(2) If the requirement of review by the Arkansas Lottery Commission Legislative Oversight Committee is ruled unconstitutional by a court of competent jurisdiction, this section is void.



§ 23-115-308 - Participation in Arkansas Administrative Statewide Information System.

The Arkansas Lottery Commission may participate in the Arkansas Administrative Statewide Information System.






Subchapter 4 - -- Operation Of Lottery

§ 23-115-401 - Minority-owned and female-owned businesses.

(a) It is the intent of the General Assembly that the Arkansas Lottery Commission encourage participation by minority-owned businesses and female-owned businesses.

(b) The commission shall adopt a plan that encourages to the greatest extent possible a level of participation by minority-owned businesses and female-owned businesses taking into account the total number of all retailers and vendors, including any subcontractors.

(c) The commission shall provide training programs and other educational activities to encourage minority-owned businesses and female-owned businesses to compete for contracts on an equal basis.

(d) The commission shall employ staff to assist prospective vendors and retailers with entering into and competing for contracts, including without limitation the development and implementation of the plans and programs under subsections (b) and (c) of this section.

(e) The commission shall monitor the results of minority-owned business and female-owned business participation and shall report the results of minority-owned business and female-owned business participation to the Governor and the Arkansas Lottery Commission Legislative Oversight Committee on at least an annual basis.



§ 23-115-402 - Restriction on sales.

(a) (1) Unless authorized to do so in writing by the Director of the Arkansas Lottery Commission, a person shall not sell a ticket or share at a price other than established by the Arkansas Lottery Commission.

(2) (A) Only a retailer holding a valid certificate of authority from the commission shall sell a ticket.

(B) This subsection does not prevent an individual who may lawfully purchase tickets or shares from making a gift of tickets or shares to another individual.

(b) This chapter does not prohibit the commission from designating certain of its agents and employees to sell or give tickets or shares directly to the public.

(c) Subject to prior approval by the commission, retailers may give away tickets or shares as a means of promoting goods or services to customers or prospective customers.

(d) A retailer shall not sell a ticket or share except from the locations evidenced by the retailer's license issued by the commission unless the commission authorizes in writing any temporary location not listed in the retailer's license.

(e) (1) Tickets or shares shall not be sold or given to individuals under eighteen (18) years of age.

(2) An individual under eighteen (18) years of age is not eligible to win a lottery prize.

(f) An individual is not eligible to win a lottery prize while the individual is incarcerated in:

(1) The Department of Correction;

(2) The Department of Community Correction; or

(3) A county or municipal jail or detention facility.



§ 23-115-403 - Attachments, garnishments, or executions withheld from lottery prizes -- Validity of tickets or shares -- Lottery prize restrictions -- Unclaimed lottery prizes.

(a) Proceeds of a lottery prize are subject to Arkansas state income tax.

(b) (1) Except as otherwise provided in this chapter, attachments, garnishments, or executions authorized and issued under Arkansas law shall be withheld if timely served upon the Arkansas Lottery Commission.

(2) Subdivision (b)(1) of this section does not apply to a retailer.

(c) The commission shall adopt rules to establish a system of verifying the validity of tickets or shares claimed to win lottery prizes and to effect payment of lottery prizes, except that:

(1) (A) A lottery prize, any portion of a lottery prize, or any right of any individual to a lottery prize is not assignable.

(B) A lottery prize or any portion of a lottery prize remaining unpaid at the death of a lottery prize winner shall be paid to the estate of the deceased lottery prize winner or to the trustee of a trust established by the deceased lottery prize winner as settlor if:

(i) A copy of the trust document or instrument has been filed with the commission along with a notarized letter of direction from the settlor; and

(ii) No written notice of revocation has been received by the commission before the settlor's death.

(C) Following a settlor's death and before any payment to a successor trustee, the commission shall obtain from the trustee a written agreement to indemnify and hold the commission harmless with respect to any claims that may be asserted against the commission arising from payment to or through the trust.

(D) Under an appropriate judicial order, an individual shall be paid the lottery prize to which a winner is entitled;

(2) A lottery prize shall not be paid arising from claimed tickets that are:

(A) Stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received, or not recorded by the commission within applicable deadlines;

(B) Lacking in captions that conform and agree with the play symbols as appropriate to the particular lottery involved; or

(C) Not in compliance with rules and public or confidential validation and security tests of the commission appropriate to the particular lottery involved;

(3) (A) A particular lottery prize in any lottery shall not be paid more than one (1) time.

(B) If there is a determination that more than one (1) claimant is entitled to a particular lottery prize, the sole remedy of the claimants is the award to each of them of an equal share in the lottery prize;

(4) (A) Within one hundred eighty (180) days after the drawing in which a cash lottery prize has been won, a holder of a winning cash ticket or share from an Arkansas lottery or from a multistate or multisovereign lottery shall claim the cash lottery prize.

(B) (i) In an Arkansas lottery in which a player may determine instantly if he or she has won or lost, a player who has won shall claim a cash lottery prize within ninety (90) days after the playing of the instant game.

(ii) In any multistate or multisovereign lottery in which a player may determine instantly if he or she has won or lost, a player who has won shall claim a cash lottery prize within one hundred eighty (180) days after the playing of the instant game.

(C) If a valid claim is not made for a cash lottery prize within the applicable period, the cash lottery prize constitutes an unclaimed lottery prize for purposes of this section.

(D) The commission at any time may alter the time periods under subdivisions (c)(4)(A) and (B) of this section by rule; and

(5) (A) If practicable, an auditor chosen by the commission shall be present at a draw to determine the winners of a draw game to verify the accuracy of the results.

(B) The commission may request an auditor employed by the Division of Legislative Audit for the purposes of subdivision (c)(5) of this section.

(d) (1) A lottery prize shall not be paid upon a ticket or share purchased or sold in violation of this chapter.

(2) A lottery prize described in subdivision (d)(1) of this section is an unclaimed lottery prize for purposes of this section.

(e) The commission is discharged of all liability upon payment of a lottery prize.

(f) (1) The commission shall not pay a lottery prize that exceeds the amount of five hundred dollars ($500) to any:

(A) Member of the commission;

(B) Employee of the commission; or

(C) Member of the immediate family of a member of the commission or an employee of the commission living in the same household as the member of the commission or the employee.

(2) If an officer, employee, agent, or subcontractor of a vendor has access to confidential information that may compromise the integrity of a lottery, a ticket or share shall not be purchased by and a lottery prize shall not be paid to the:

(A) Officer, employee, agent, or subcontractor of the vendor; or

(B) Immediate family of the officer, employee, agent, or subcontractor of the vendor.

(g) (1) During a fiscal year, the commission may expend up to two million five hundred thousand dollars ($2,500,000) of unclaimed lottery prize money for one (1) or more of the following:

(A) Increasing the pool from which future lottery prizes are to be awarded;

(B) Maintaining online game reserves at a fiscally sound level; or

(C) Prize promotion.

(2) On the last day of each fiscal year, the commission shall deposit into the trust account for net lottery proceeds the amount of unclaimed lottery prize money existing at the end of the fiscal year less one million dollars ($1,000,000).

(3) The commission shall include in its monthly reports to the Arkansas Lottery Commission Legislative Oversight Committee the following monthly and year-to-date amounts:

(A) Unclaimed lottery prize money;

(B) Expenditures from unclaimed lottery prize money; and

(C) Deposits to net lottery proceeds from unclaimed lottery prize money.



§ 23-115-404 - Confidential information.

(a) (1) Except as provided in subdivision (a)(2) of this section, the Arkansas Lottery Commission shall comply with the Freedom of Information Act of 1967, § 25-19-101 et seq.

(2) The following records or information shall be treated as confidential and are exempt from public disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.:

(A) Information pertaining to the security of lottery games and lottery operations, including without limitation:

(i) Security measures, systems, or procedures; and

(ii) Security reports; and

(B) Any records exempt from disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) The Division of Legislative Audit shall have full access to the records of the commission.



§ 23-115-405 - Intelligence sharing, reciprocal use, or restricted use agreements.

(a) The Arkansas Lottery Commission may enter into an intelligence sharing, reciprocal use, or restricted use agreement with the United States Government, law enforcement agencies, lottery regulation agencies, and gaming enforcement agencies of other jurisdictions that provide for and regulate the use of information provided and received under the agreement.

(b) Records, documents, and information in the possession of the commission received under subsection (a) of this section are exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq., and shall not be released without the permission of the person or agency providing the records, documents, and information.



§ 23-115-406 - Authority of local government.

(a) (1) The authority of local government concerning all matters relating to the operation of lotteries is preempted by this chapter.

(2) Local government shall not take any action, including without limitation the adoption of an ordinance, relating to the operation of lotteries.

(b) This section does not prohibit local government from requiring a retailer to obtain an occupational license for any business unrelated to the sale of tickets or shares.



§ 23-115-407 - Video lotteries prohibited.

A video lottery shall not be used as part of a lottery under this chapter.



§ 23-115-408 - Video lotteries by institution or facility governed by other wagering laws prohibited.

This chapter does not permit the use of a video lottery for any purposes by any institution or facility governed by the:

(1) Arkansas Horse Racing Law, § 23-110-101 et seq.;

(2) Arkansas Greyhound Racing Law, § 23-111-101 et seq.; or

(3) Local Option Horse Racing and Greyhound Racing Electronic Games of Skill Act, § 23-113-101 et seq.



§ 23-115-409 - Laws under other wagering chapters not affected.

This chapter does not alter wagering that may be conducted under the Arkansas Horse Racing Law, § 23-110-101 et seq., the Arkansas Greyhound Racing Law, § 23-111-101 et seq., or the Local Option Horse Racing and Greyhound Racing Electronic Games of Skill Act, § 23-113-101 et seq.



§ 23-115-410 - Compulsive gambling disorder treatment and educational programs.

(a) The Arkansas Lottery Commission shall provide an annual amount of at least two hundred thousand dollars ($200,000) for:

(1) Compulsive gambling disorder treatment programs; and

(2) Compulsive gambling disorder educational programs.

(b) (1) The commission shall work together with the Department of Human Services to implement the compulsive gambling disorder treatment programs and the compulsive gambling disorder educational programs under this section.

(2) The commission may contract with the department for providing all services related to and administration of the compulsive gambling disorder treatment programs and the compulsive gambling disorder educational programs.

(3) As part of its compulsive gambling disorder treatment and educational programs, the department shall make available a toll-free helpline telephone number providing information and referral services concerning compulsive gambling disorders.

(4) The department may promulgate rules to administer the compulsive gambling disorder treatment programs and the compulsive gambling disorder educational programs.

(c) The commission and the department shall provide a joint report to the Arkansas Lottery Commission Legislative Oversight Committee that includes without limitation:

(1) An annual summary of the amount of funding disbursed under this section and expenditures from the funding;

(2) A summary of what the compulsive gambling disorder treatment programs and compulsive gambling disorder educational programs provide; and

(3) The recommendations of the commission and the department for changes in the programs or funding.






Subchapter 5 - -- Vendors

§ 23-115-501 - Vendors -- Requirements when submitting a bid, proposal, or offer -- Major procurement contract.

(a) The Arkansas Lottery Commission shall investigate the financial responsibility, security, and integrity of a vendor who is a finalist in submitting a bid, proposal, or offer as part of a major procurement contract.

(b) At the time of submitting a bid, proposal, or offer to the commission, the commission shall require the following items:

(1) A disclosure of the vendor's name and address and, as applicable, the names and addresses of the following:

(A) (i) If the vendor is a corporation, the officers, directors, and each stockholder of more than a ten percent (10%) interest in the corporation.

(ii) However, in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially five percent (5%) or more of the securities need be disclosed;

(B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefits from the trust;

(C) If the vendor is an association, the members, officers, and directors; and

(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers;

(2) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of the business for each state or jurisdiction;

(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including without limitation lottery goods and services, and the nature of the goods or services involved for each state or jurisdiction;

(4) (A) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a lottery or gaming license of any kind or had fines or penalties assessed to the vendor's license, contract, or operation and the disposition of each instance in each state or jurisdiction.

(B) If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying the failure to receive a license shall be disclosed;

(5) (A) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court of the vendor for any felony or any other criminal offense other than a traffic violation committed by the persons identified under subdivision (b)(1) of this section.

(B) (i) The commission may request that any or all of the persons identified under subdivision (b)(1) of this section undergo a state and federal criminal background check.

(ii) If requested, a state and federal criminal background check shall be conducted in the manner under § 23-115-601(e);

(6) A disclosure of the details of any bankruptcy, insolvency, reorganization, or corporate or individual purchase or takeover of another corporation, including without limitation bonded indebtedness, and any pending litigation of the vendor;

(7) A disclosure of the vendor's most recent financial report, including any reports on internal control over financial reporting, and the most recent audit report of the vendor's operation as a service organization; and

(8) Additional disclosures and information that the commission may determine to be appropriate for the procurement involved.

(c) If any portion of a vendor's contract is subcontracted, the vendor shall disclose all of the information required by this section for the subcontractor as if the subcontractor were itself a vendor.

(d) (1) The commission shall not enter into a major procurement contract with a vendor that:

(A) Has not complied with the disclosure requirements described in subsection (b) of this section;

(B) Has been found guilty of a felony related to the security or integrity of a lottery in this or any other jurisdiction; or

(C) Has an ownership interest in an entity that has supplied lottery goods or services under contract to the commission regarding the request for proposals pertaining to those particular goods or services.

(2) The commission may terminate a major procurement contract with a vendor that does not comply with requirements for periodically updating disclosures during the tenure of the major procurement contract as may be specified in the major procurement contract.

(3) This section shall be construed broadly and liberally to achieve full disclosure of all information necessary to allow for a full and complete evaluation by the commission of the competence, integrity, background, and character of vendors for major procurement contracts.

(e) (1) A vendor who provides or proposes to provide goods or services under a major procurement contract shall not provide a gift or compensation to:

(A) The Director of the Arkansas Lottery Commission, a commission member, a commission employee, or a member of the Arkansas Lottery Commission Legislative Oversight Committee; or

(B) A member of the immediate family of the director, a commission member, a commission employee, or a member of the Arkansas Lottery Commission Legislative Oversight Committee.

(2) (A) Any person who knowingly violates subdivision (e)(1) of this section shall be guilty of a Class A misdemeanor.

(B) (i) The Arkansas Ethics Commission shall also have the authority to investigate and address alleged violations of subdivision (e)(1) of this section.

(ii) The Arkansas Ethics Commission shall have the same power and authority to enforce the provisions of subdivision (e)(1) of this section as granted to it under §§ 7-6-217 and 7-6-218.

(f) (1) A public official shall not knowingly own a financial interest in a vendor.

(2) (A) If a public official becomes aware that he or she owns a financial interest in a vendor, the public official shall divest the financial interest as soon as possible.

(B) A public official shall not divest the financial interest to a member of his or her immediate family.



§ 23-115-502 - Vendor -- Performance bond or letter of credit.

(a) (1) At the execution of the major procurement contract with the Arkansas Lottery Commission, each vendor shall post a performance bond or letter of credit from a bank or credit provider acceptable to the commission in an amount as deemed necessary by the commission for that particular bid or major procurement contract.

(2) In lieu of the bond, to assure the faithful performance of its obligations, a vendor may deposit and maintain with the commission securities that are:

(A) Interest bearing or accruing; and

(B) Rated in one (1) of the three (3) highest classifications by an established, nationally recognized investment rating service.

(3) Securities eligible under this section are limited to:

(A) Certificates of deposit in an amount fully insured by the Federal Deposit Insurance Corporation issued by solvent banks or savings associations, if the solvent banks or savings associations are:

(i) Approved by the commission; and

(ii) Organized and existing under the laws of this state or under the laws of the United States;

(B) United States Government bonds, notes, and bills for which the full faith and credit of the United States Government is pledged for the payment of principal and interest;

(C) Federal agency securities by an agency or instrumentality of the United States Government; and

(D) (i) Corporate bonds approved by the commission.

(ii) The entity that issued the bonds shall not be an affiliate or subsidiary of the depositor.

(4) The securities shall be held in trust and shall at all times be in an amount as deemed necessary by the commission for the particular bid or major procurement contract.

(b) (1) Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state.

(2) All major procurement contracts under this section shall be governed by the laws of this state except as provided in this chapter.



§ 23-115-503 - Cancellation, suspension, revocation, or termination of major procurement contract.

(a) A major procurement contract executed by the Arkansas Lottery Commission under this chapter shall specify the reasons for which the major procurement contract may be canceled, suspended, revoked, or terminated by the commission. The reasons shall include without limitation:

(1) Commission of a violation of this chapter or a rule of the commission;

(2) Commission of any fraud, deceit, or misrepresentation;

(3) Conduct prejudicial to public confidence in a lottery;

(4) The vendor's filing for or being placed in bankruptcy or receivership; or

(5) Any material change as determined in the sole discretion of the commission in any matter considered by the commission in executing the major procurement contract with the vendor.

(b) (1) If upon approval of the commission the Director of the Arkansas Lottery Commission or his or her designee determines that cancellation, denial, revocation, suspension, or rejection of renewal of a major procurement contract is in the best interest of lotteries, the public welfare, or the State of Arkansas, the director or his or her designee may cancel, suspend, revoke, or terminate, after notice and a right to a hearing, a major procurement contract issued under this chapter.

(2) The major procurement contract may be temporarily suspended by the director or his or her designee without commission approval or prior notice pending a hearing.

(3) A major procurement contract may be suspended, revoked, or terminated by the director or his or her designee for any one (1) or more of the reasons enumerated in this section.

(c) Hearings under this section shall be held in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-115-504 - Political contributions by vendors.

(a) The General Assembly finds:

(1) That the integrity of the Arkansas Lottery Commission and lotteries is of utmost importance; and

(2) That the people of the State of Arkansas should have confidence and be assured that public officials are free of any untoward political influence by vendors.

(b) A vendor awarded a major procurement contract for lottery equipment or tickets or an officer, employee, or agent of a vendor awarded a major procurement contract for lottery equipment or tickets shall not make a political contribution to a public official or a candidate for election as a public official.

(c) A vendor proposing to provide goods or services under a major procurement contract or an officer, employee, or agent of a vendor proposing to provide goods or services under a major procurement contract shall not:

(1) Make a political contribution to a public official or a candidate for election as a public official while the award of the major procurement contract is pending; and

(2) While the award of the major procurement contract is pending, promise to make a political contribution to a public official or a candidate for election as a public official after the award of the major procurement contract.






Subchapter 6 - -- Retailers

§ 23-115-601 - Retailers.

(a) The General Assembly recognizes that to conduct a successful lottery, the Arkansas Lottery Commission must develop and maintain a statewide network of retailers that will serve the public convenience and promote the sale of tickets or shares and the playing of lotteries while ensuring the integrity of lottery operations, games, and activities.

(b) The commission shall make every effort to provide small retailers a chance to participate in the sales of tickets or shares.

(c) The commission shall provide for compensation to retailers in the form of commissions in an amount of not less than five percent (5%) of gross sales of tickets and shares and may provide for other forms of compensation for services rendered in the sale or cashing of tickets or shares.

(d) (1) For purposes of display, the commission shall issue a license to each person that it licenses as a retailer.

(2) (A) Every retailer shall post and keep conspicuously displayed in a location on the premises accessible to the public its license.

(B) A license is not assignable or transferable.

(e) (1) A person considered as a retailer shall apply to the Identification Bureau of the Department of Arkansas State Police for a state and federal criminal background check, to be conducted by the Identification Bureau of the Department of Arkansas State Police and the Federal Bureau of Investigation.

(2) The state and federal criminal background check shall conform to the applicable federal standards and shall include the taking of fingerprints.

(3) The applicant shall sign a consent to the release of information for the state and federal criminal background check.

(4) The commission shall be responsible for the payment of any fee associated with the state and federal criminal background check.

(5) Upon completion of the state and federal criminal background check, the Identification Bureau of the Department of Arkansas State Police shall forward to the commission all releasable information obtained concerning the applicant.

(f) (1) The commission shall develop a list of objective criteria upon which the qualification of retailers shall be based.

(2) The commission shall develop separate criteria to govern the selection of retailers of instant tickets.

(3) In developing the criteria, the commission shall consider certain factors, including without limitation:

(A) The applicant's financial responsibility;

(B) Security of the applicant's place of business or activity;

(C) Accessibility to the public;

(D) The applicant's integrity; and

(E) The applicant's reputation.

(4) The commission shall not consider political affiliation, activities, or monetary contributions to political organizations or candidates for any public office.

(5) The criteria shall include without limitation the following:

(A) (i) The applicant shall be current in filing all applicable tax returns to the State of Arkansas and in payment of all taxes, interest, and penalties owed to the State of Arkansas, excluding items under formal appeal under applicable statutes.

(ii) The Department of Finance and Administration shall provide to the commission the information required under subdivision (f)(5)(A)(i) of this section;

(B) The commission shall not select as a retailer any person who:

(i) Has been convicted of a criminal offense related to the security or integrity of a lottery in this or any other jurisdiction;

(ii) (a) Has been convicted of any illegal gambling activity, false statements, false swearing, or perjury in this or any other jurisdiction or convicted of any crime punishable by more than one (1) year of imprisonment or a fine of more than one thousand dollars ($1,000), or both.

(b) Subdivision (f)(5)(B)(ii)(a) of this section shall not apply if the person's civil rights have been restored and at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in subdivision (f)(5)(B)(ii)(a) of this section;

(iii) Has been found to have violated this chapter or any rule, policy, or procedure of the commission unless:

(a) Ten (10) years have passed since the violation; or

(b) The commission finds the violation both minor and unintentional in nature;

(iv) Is a vendor or an employee or agent of a vendor doing business with the commission;

(v) Is a member of the commission, or a member of the immediate family of a member of the commission;

(vi) Has made a statement of material fact to the commission knowing the statement to be false; or

(vii) (a) Is engaged exclusively in the business of selling tickets or shares.

(b) Subdivision (f)(5)(B)(vii)(a) of this section does not preclude the commission from selling or giving away tickets or shares for promotional purposes;

(C) (i) A person applying to become a retailer shall be charged a uniform application fee determined by rule for each lottery outlet.

(ii) The application fee shall take into account the cost of a state and federal criminal background check under subsection (e) of this section; and

(D) All retailer licenses may be renewable annually in the discretion of the commission unless canceled or terminated by the commission.

(g) (1) A retailer or an applicant to be a retailer shall not provide a gift or compensation to:

(A) The Director of the Arkansas Lottery Commission, a commission member, or a commission employee; or

(B) A member of the immediate family of the director, a commission member, or a commission employee.

(2) (A) Any person who knowingly violates subdivision (g)(1) of this section shall be guilty of a Class A misdemeanor.

(B) (i) The Arkansas Ethics Commission shall also have the authority to investigate and address alleged violations of subdivision (g)(1) of this section.

(ii) The Arkansas Ethics Commission shall have the same power and authority to enforce the provisions of subdivision (g)(1) of this section as granted to it under §§ 7-6-217 and 7-6-218.



§ 23-115-602 - Retailer license.

(a) A retailer license is not transferable or assignable.

(b) A retailer shall not contract with any person for lottery goods or services except with the approval of the Arkansas Lottery Commission.

(c) Tickets and shares shall be sold only by the retailer stated on the retailer's license issued by the commission under this chapter.



§ 23-115-603 - Fidelity fund -- Retailer fee -- Reserve account to cover losses -- Retailer bond.

(a) (1) The Arkansas Lottery Commission shall establish a fidelity fund separate from all other funds and shall assess each retailer an annual fee not to exceed one hundred dollars ($100) per sales location to be deposited into the fidelity fund.

(2) Moneys deposited into the fidelity fund may be:

(A) Invested or deposited into one (1) or more interest-bearing accounts;

(B) Used to cover losses the commission experiences due to nonfeasance, misfeasance, or malfeasance of a retailer; and

(C) Used to purchase blanket bonds covering the commission against losses from all retailers.

(3) At the end of each fiscal year, the commission shall pay to the trust account managed and maintained by the Department of Higher Education any amount in the fidelity fund that exceeds five hundred thousand dollars ($500,000), and the funds shall be considered net proceeds from a lottery.

(b) (1) A reserve account may be established as a general operating expense to cover amounts deemed uncollectable.

(2) The commission shall establish procedures for minimizing any losses that may be deemed uncollectable and shall exercise and exhaust all available options in those procedures before writing off amounts to this account.

(c) (1) The commission shall require a retailer to post an appropriate bond, as determined by the commission, using an insurance company acceptable to the commission.

(2) If applicable, the amount of the bond shall not exceed the district sales average of tickets for two (2) billing periods.

(d) (1) In its discretion, the commission may allow a retailer to deposit and maintain with the commission securities that are interest-bearing or accruing.

(2) Securities eligible under this subsection are limited to:

(A) Certificates of deposit in an amount fully insured by the Federal Deposit Insurance Corporation issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States;

(B) United States Government bonds, notes, and bills for which the full faith and credit of the United States Government is pledged for the payment of principal and interest; or

(C) Federal agency securities by an agency or instrumentality of the United States Government.

(3) The securities shall be held in trust in the name of the commission.



§ 23-115-604 - Cancellation, suspension, revocation, or termination of retailer license.

(a) A retailer license executed by the Arkansas Lottery Commission under this chapter shall specify the reasons for which the retailer license may be canceled, suspended, revoked, or terminated by the commission. The reasons shall include without limitation:

(1) Commission of a violation of this chapter or a rule of the commission;

(2) Failure to accurately or timely account for tickets, lottery games, revenues, or prizes as required by the commission;

(3) Commission of any fraud, deceit, or misrepresentation;

(4) Insufficient sales;

(5) Conduct prejudicial to public confidence in a lottery;

(6) The retailer's filing for or being placed in bankruptcy or receivership;

(7) Any material change as determined in the sole discretion of the commission in any matter considered by the commission in executing the license with the retailer; or

(8) Failure to meet any of the objective criteria established by the commission under this chapter.

(b) (1) If upon approval of the commission the Director of the Arkansas Lottery Commission or his or her designee determines that cancellation, denial, revocation, suspension, or rejection of renewal of a retailer license is in the best interest of lotteries, the public welfare, or the State of Arkansas, the director or his or her designee may cancel, suspend, revoke, or terminate, after notice and a right to a hearing, a retailer license issued under this chapter.

(2) The retailer license may be temporarily suspended by the director or his or her designee without commission approval or prior notice pending a hearing.

(3) A retailer license may be suspended, revoked, or terminated by the director or his or her designee for any one (1) or more of the reasons enumerated in subsection (a) of this section.

(4) Hearings under subsection (b) of this section shall be held in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 23-115-605 - Retailers -- Fiduciary duty -- Protection against loss.

(a) (1) All proceeds from the sale of tickets or shares constitute a trust fund until paid to the Arkansas Lottery Commission either directly or through the commission's authorized collection representative.

(2) A retailer and officers of a retailer's business have a fiduciary duty to preserve and account for retail lottery proceeds, and retailers are personally liable for all lottery proceeds.

(3) For the purpose of this section, lottery proceeds include without limitation:

(A) Unsold instant tickets received by a retailer;

(B) Cash proceeds of the sale of any lottery products;

(C) Net of allowable sales commissions; and

(D) Credit for lottery prizes paid to winners by retailers.

(4) Sales proceeds and unused instant tickets shall be delivered to the commission or its authorized collection representative upon demand.

(b) (1) The commission shall require retailers to place all lottery proceeds due the commission in accounts in institutions insured by the Federal Deposit Insurance Corporation not later than the close of the next banking day after the date of their collection by the retailer until the date they are paid to the commission.

(2) At the time of the deposit, lottery proceeds shall be deemed to be the property of the commission.

(3) The commission may require a retailer to establish a single separate electronic funds transfer account when available for the purpose of:

(A) Receiving moneys from ticket or share sales;

(B) Making payments to the commission; and

(C) Receiving payments for the commission.

(4) Unless authorized in writing by the commission, each retailer shall establish a separate bank account for lottery proceeds that shall be kept separate and apart from all other funds and assets and shall not be commingled with any other funds or assets.

(c) When an individual who receives proceeds from the sale of tickets or shares in the capacity of a retailer becomes insolvent or dies insolvent, the proceeds due the commission from the individual or his or her estate have preference over all debts or demands.

(d) If the commission determines that a retailer failed to comply with subsection (b) of this section three (3) times within any consecutive twenty-four-month period, the commission may pursue business closure against the retailer under this subchapter.



§ 23-115-606 - Retailer -- Rental payments based on percentage of retail sales.

If a retailer's rental payments for the business premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales and the computation of retail sales is not explicitly defined to include sales of tickets or shares, only the compensation received by the retailer from the Arkansas Lottery Commission may be considered the amount of the lottery retail sale for purposes of computing the rental payment.



§ 23-115-607 - Business closure authority -- Notice.

(a) In addition to all other remedies provided by law for failure to remit lottery proceeds due the Arkansas Lottery Commission, the Director of the Arkansas Lottery Commission may close the business of a retailer if the retailer fails to comply with § 23-115-605(b) three (3) times within any consecutive twenty-four-month period.

(b) (1) The director shall give notice to the retailer that the third delinquency in complying with § 23-115-605(b) in any consecutive twenty-four-month period may result in the closure of the business.

(2) The notice shall be in writing and delivered to the retailer by:

(A) The United States Postal Service; or

(B) Hand delivery.

(c) (1) If the retailer has a third delinquency in complying with § 23-115-605(b) in any consecutive twenty-four-month period after the issuance of the notice provided in subsection (b) of this section and the director chooses to close the business, the director shall notify the retailer by certified mail or by hand delivery that the business will be closed within five (5) business days from the date of receipt of the notice unless the retailer avoids closure of the business under subsection (d) of this section.

(2) If the fifth day falls on a Saturday, Sunday, or legal holiday, the performance of an act to avoid business closure under subsection (d) of this section is timely when performed on the next succeeding business day that is not a Saturday, Sunday, or legal holiday.

(d) A retailer may avoid closure of the business by:

(1) Remitting the delinquent lottery proceeds; or

(2) Entering into a written payment agreement approved by the director to satisfy the lottery proceeds delinquency.



§ 23-115-608 - Administrative hearing.

(a) A retailer may request an administrative hearing concerning the decision of the Director of the Arkansas Lottery Commission to close the retailer's business.

(b) Within five (5) business days after the delivery or attempted delivery of the notice required by § 23-115-607(c), the retailer may file a written protest, signed by the retailer or his or her authorized agent, with the director stating the reasons for opposing the closure of the business and requesting an administrative hearing.

(c) (1) A retailer may request that an administrative hearing be held:

(A) In person;

(B) By telephone;

(C) Upon written documents furnished by the retailer; or

(D) Upon written documents and any evidence to be produced by the retailer at an administrative hearing.

(2) The director may determine whether an administrative hearing at which testimony is to be presented will be conducted in person or by telephone.

(3) A retailer who requests an administrative hearing based upon written documents is not entitled to any other administrative hearing before the rendering of the administrative decision.

(d) The administrative hearing shall be conducted by a hearing officer appointed by the director.

(e) (1) The hearing officer shall:

(A) Set the time and place for a hearing; and

(B) Give the retailer notice of the hearing.

(2) At the administrative hearing, the retailer may:

(A) Be represented by an authorized representative; and

(B) Present evidence in support of his or her position.

(f) The administrative hearing shall be held within fourteen (14) calendar days of receipt by the director of the request for hearing.

(g) The administrative hearing and determinations made by the hearing officer under this subchapter are subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(h) The defense or defenses to the closure of a business under this subchapter are:

(1) Written proof that the retailer remitted the delinquent lottery proceeds due; or

(2) That the retailer has entered into a written payment agreement, approved by the director, to satisfy the lottery proceeds delinquency.

(i) The decision of the hearing officer shall be in writing with copies delivered to the retailer and the director by the United States Postal Service or by hand delivery.



§ 23-115-609 - Judicial relief.

(a) (1) If the decision of the hearing officer under § 23-115-608 is to affirm the closure of the business, the decision shall be submitted in writing and delivered by the United States Postal Service or by hand to the retailer.

(2) The retailer may seek judicial relief from the decision by filing suit within twenty (20) calendar days of the date of the decision.

(b) (1) Jurisdiction for a suit under this section to contest a determination of the director shall be in Pulaski County Circuit Court, where the matter shall be tried de novo.

(2) (A) If the circuit court finds that the business closure order was appropriately issued by the director, the circuit court shall issue an injunction against the retailer prohibiting the further operation of the business.

(B) If a business subject to an injunction issued by the circuit court as provided in this subchapter continues in operation, upon conviction, any person responsible for the decision to operate the business after the issuance of the injunction shall be guilty of a Class A misdemeanor.

(3) An appeal may be made from the circuit court to the appropriate appellate court, as provided by law.

(c) The procedures established by § 23-115-608 and this section are the sole methods for seeking relief from a written decision to close the business of a retailer for failure to comply with § 23-115-605(b).

(d) The decision to close the business of a retailer shall be final:

(1) If the retailer fails to:

(A) Request an administrative hearing under § 23-115-608; or

(B) Seek judicial relief under this section; or

(2) Upon the final decision of a circuit court or an appellate court.

(e) (1) It is unlawful for a business to continue in operation after a business closure order is issued that is:

(A) Upheld on appeal under this subchapter; or

(B) Not appealed by the retailer under this subchapter.

(2) Upon conviction, any person responsible for the decision to operate the business in violation of this subchapter shall be guilty of a Class A misdemeanor.



§ 23-115-610 - Business closure procedure.

(a) If a retailer fails to timely seek administrative or judicial review of a business closure decision or if the business closure decision is affirmed after administrative or judicial review, the Director of the Arkansas Lottery Commission shall direct the Department of Finance and Administration to affix a written notice to all entrances of the business that:

(1) Identifies the business as being subject to a business closure order; and

(2) States that the business is prohibited from further operation.

(b) The Director of the Arkansas Lottery Commission may also direct that the business be locked or otherwise secured so that it may not be operated.

(c) The Director of the Department of Finance and Administration may request the assistance of the Department of Arkansas State Police or any state or local law enforcement official to post the notice or to secure the business as authorized in this section.

(d) The commission may reimburse the Department of Finance and Administration for the costs of administering this section after review of the amount by the Arkansas Lottery Commission Legislative Oversight Committee.



§ 23-115-611 - Revocation and suspension of business license.

(a) The closure of a business under this subchapter shall be grounds for cancellation, suspension, revocation, or termination of a retailer license under § 23-115-604.

(b) The closure of a business under this subchapter shall be grounds for the suspension or revocation of any business license granted under the laws of the State of Arkansas, excluding professional licenses.

(c) After the decision to close the retailer's business becomes final, the Director of the Arkansas Lottery Commission shall contact the appropriate administrative body responsible for granting licenses to operate the business and report the closure of the business.



§ 23-115-612 - Authority to promulgate rules.

The Arkansas Lottery Commission may promulgate rules necessary for the implementation and enforcement of this subchapter.






Subchapter 7 - -- Procurements

§ 23-115-701 - Procurements -- Major procurement contracts -- Competitive bidding.

(a) (1) The Arkansas Lottery Commission may purchase, lease, or lease-purchase goods or services as necessary for effectuating the purposes of this chapter.

(2) The commission may make procurements that integrate functions, including without limitation:

(A) Lottery design;

(B) Ticket distribution to retailers;

(C) Supply of goods and services; and

(D) Advertising.

(3) In all procurement decisions, the commission shall:

(A) Take into account the particularly sensitive nature of lotteries; and

(B) Act to promote and ensure:

(i) Security, honesty, fairness, and integrity in the operation and administration of lotteries; and

(ii) The objectives of raising net proceeds for the benefit of scholarships and grants.

(b) Except as provided in subsections (c) and (d) of this section, the commission shall comply with the Arkansas Procurement Law, § 19-11-201 et seq.

(c) (1) The commission shall adopt rules concerning the procurement process for major procurement contracts.

(2) The commission shall arrange for the solicitation and receipt of competitive bids for major procurement contracts.

(3) Except for printing, stationery, and supplies under Arkansas Constitution, Amendment 54, the commission is not required to accept the lowest responsible bid for major procurement contracts but shall select a bid that provides the greatest long-term benefit to the state, the greatest integrity for the commission, and the best service and products for the public.

(d) In any bidding process, the commission may administer its own bidding and procurement or may utilize the services of the Department of Finance and Administration.

(e) (1) Each proposed major procurement contract and each amendment or modification to a proposed or executed major procurement contract shall be filed with the Arkansas Lottery Commission Legislative Oversight Committee for review at least thirty (30) days before the execution date of the major procurement contract or the amendment or modification to a proposed or executed major procurement contract.

(2) The Arkansas Lottery Commission Legislative Oversight Committee shall provide the commission with its review as to the propriety of the major procurement contract and each amendment or modification to a proposed or executed major procurement contract within thirty (30) days after receipt of the proposed major procurement contract or the amendment or modification to a proposed or executed major procurement contract.






Subchapter 8 - -- Lottery Proceeds

§ 23-115-801 - Lottery proceeds.

(a) (1) All lottery proceeds are the property of the Arkansas Lottery Commission.

(2) (A) The commission shall pay its operating expenses from its lottery proceeds.

(B) (i) An amount of lottery proceeds determined by the commission to maximize net proceeds shall be made available as prize money.

(ii) (a) Subdivision (a)(2)(B)(i) of this section does not create any lien, entitlement, cause of action, or other private right.

(b) In setting the terms of a lottery, the commission shall determine any rights of holders of tickets or shares.

(3) The percentage of lottery proceeds determined by the commission to be net proceeds shall equal an amount determined by the commission to maximize net proceeds.

(b) (1) On or before the fifteenth day of each month, the commission shall deposit the net proceeds from the lottery into one (1) or more trust accounts at one (1) or more financial institutions.

(2) The commission shall follow the investment policy guidelines of the State Board of Finance in selecting a financial institution and managing the net proceeds from the lottery deposited into a trust account.

(c) (1) The Director of the Department of Higher Education shall certify to the commission the amount of net proceeds from the lottery needed to fund the scholarships awarded to recipients under § 6-85-201 et seq. for each semester of an academic year.

(2) (A) (i) The commission shall transfer the funds requested by the director under subdivision (c)(1) of this section into one (1) or more trust accounts at one (1) or more financial institutions meeting the requirements of subdivision (b)(2) of this section maintained by the department.

(ii) The director shall disburse trust account funds only in the name of the recipient:

(a) To an approved institution of higher education; or

(b) If a recipient transfers to another approved institution of higher education, to the approved institution of higher education where the recipient transferred.

(3) By August 1 of each year, the director shall provide to the commission and to the Arkansas Lottery Commission Legislative Oversight Committee for the academic year just ended an accounting of all trust accounts maintained by the department, including without limitation:

(A) Total deposits to all trust accounts;

(B) Total disbursements from the trust accounts; and

(C) The balance remaining in the trust accounts.

(d) (1) The General Assembly finds that:

(A) The administration of scholarships with proceeds from the lottery are expenses of the commission; and

(B) Because the department has the expertise and experienced staff needed to efficiently and appropriately administer the scholarships, the commission shall use the services of the department to administer scholarships funded with net proceeds from the lottery.

(2) The commission shall reimburse the department for the costs of administering the scholarship awards funded with net proceeds from the lottery after review of the reimbursement amount by the Arkansas Lottery Commission Legislative Oversight Committee.

(3) The department shall refund to the Higher Education Grants Fund Account the amount of a reimbursement received from the commission under this subsection for services provided and funded from the fund account.



§ 23-115-802 - Scholarship Shortfall Reserve Trust Account.

(a) The Arkansas Lottery Commission shall maintain a Scholarship Shortfall Reserve Trust Account.

(b) (1) An amount equal to four percent (4%) of the total amount of net proceeds disbursed during the preceding fiscal year in the form of scholarships and grants for higher education shall be deposited from lottery proceeds each year until the amount in the account equals twenty million dollars ($20,000,000).

(2) Thereafter, only an amount necessary to maintain the account in an amount equal to twenty million dollars ($20,000,000) shall be deposited into the account.

(3) Any amount in the trust account exceeding twenty million dollars ($20,000,000) shall be considered net proceeds and shall be deposited annually into one (1) or more trust accounts at one (1) or more financial institutions by July 1 of each year.

(c) If net proceeds in any year are not sufficient to meet the amount allocated for higher education scholarships, the account may be drawn upon to meet the deficiency.

(d) This section is effective on July 1, 2010.



§ 23-115-803 - Disposition of funds.

(a) (1) To effectuate the Arkansas Lottery Commission's purposes, the commission may borrow moneys from the State of Arkansas or accept and expend moneys from the State of Arkansas and shall repay any sums borrowed from the state as soon as practicable.

(2) As used in this section, "purposes" includes without limitation the payment of the initial expenses of initiation, administration, and operation of the commission and lotteries.

(3) The commission shall not issue bonds for any purpose.

(b) (1) The commission shall be self-sustaining and self-funded.

(2) (A) Except as provided in subsection (a) of this section, moneys in the General Revenue Fund Account of the State Apportionment Fund shall not be used or obligated to pay the expenses of the commission or prizes of a lottery.

(B) A claim for the payment of an expense of a lottery or prizes of a lottery shall not be made against any moneys other than moneys credited to the commission's operating account.






Subchapter 9 - -- Penalties

§ 23-115-901 - Sale of ticket or share to person under 18 years of age prohibited -- Penalty.

(a) A retailer who knowingly sells a ticket or share to a person under eighteen (18) years of age or permits a person under eighteen (18) years of age to play a lottery is guilty of a violation and subject to the following penalties:

(1) A fine not to exceed two hundred fifty dollars ($250) for a first violation within a forty-eight-month period;

(2) For a second violation within a forty-eight-month period:

(A) A fine not to exceed five hundred dollars ($500); and

(B) Suspension of the retailer license issued under § 23-115-601 et seq. for a period not to exceed two (2) days;

(3) For a third violation within a forty-eight-month period:

(A) A fine not to exceed one thousand dollars ($1,000); and

(B) Suspension of the retailer license issued under § 23-115-601 et seq. for a period not to exceed seven (7) days;

(4) For a fourth or subsequent violation within a forty-eight-month period:

(A) A fine not to exceed two thousand dollars ($2,000); and

(B) Suspension of the retailer license issued under § 23-115-601 et seq. for a period not to exceed fourteen (14) days; and

(5) For a fifth or subsequent violation within a forty-eight-month period, the retailer license issued under § 23-115-601 et seq. may be revoked.

(b) An employee of a retailer who violates this section is subject to a fine not to exceed one hundred dollars ($100) per violation.

(c) It is an affirmative defense to a prosecution under this section that the retailer reasonably and in good faith relied upon representation of proof of age in making the sale.

(d) A person convicted of violating any provision of this section whose retailer license is suspended or revoked upon conviction shall surrender to the court his or her retailer license and the court shall transmit the retailer license to the Arkansas Lottery Commission and instruct the commission:

(1) To suspend or revoke the person's retailer license or to not renew the license; and

(2) Not to issue any new retailer license to that person for the period of time determined by the court in accordance with this section.



§ 23-115-902 - Fraud -- Penalty.

The offense of lottery fraud and penalties for a conviction of lottery fraud are provided under § 5-55-501.



§ 23-115-903 - False statement on license application -- Penalty.

(a) A person shall not knowingly make:

(1) A material false statement in an application for a license or proposal to conduct a lottery; or

(2) A material false entry in any book or record that is compiled, maintained, or submitted to the Arkansas Lottery Commission.

(b) (1) A person who violates this section is guilty of a Class D felony.

(2) A person convicted for violating subsection (a) of this section is subject to an additional fine of not more than twenty-five thousand dollars ($25,000) or the dollar amount of the material false entry or material false statement, whichever is greater.



§ 23-115-904 - Inconsistent statutes inapplicable.

(a) Section 5-66-101 et seq. and all other laws and parts of laws inconsistent with this chapter are expressly declared not to apply to any person engaged in, conducting, or otherwise participating in lotteries.

(b) A person is not guilty of any criminal offense set forth in § 5-66-101 et seq. or any other law relating to illegal gambling to the extent the person relied on any rule, order, finding, or other determination by the Arkansas Lottery Commission that the activity was authorized by this chapter.






Subchapter 10 - -- Debtors Owing Money to the State

§ 23-115-1001 - Legislative intent.

(a) The purposes of this subchapter are to establish:

(1) A policy and to provide a system whereby all claimant agencies of this state in conjunction with the Arkansas Lottery Commission shall cooperate in identifying debtors who owe money to the state through its various claimant agencies or to persons on whose behalf the state and its claimant agencies act and who qualify for lottery prizes under this chapter from the commission; and

(2) Procedures for setting off against any prize the sum of any debt owed to the state or to persons on whose behalf the state and its claimant agencies act.

(b) This subchapter shall be liberally construed to effectuate the purposes stated in subsection (a) of this section.



§ 23-115-1002 - Definitions.

As used in this subchapter:

(1) "Claimant agency" means a state agency, department, board, bureau, commission, or authority:

(A) To which a person owes a debt; or

(B) That acts on behalf of a person to collect a debt;

(2) "Debt" means a:

(A) Liquidated sum due and owing any claimant agency when the sum has accrued through contract, subrogation, tort, or operation of law regardless of whether there is an outstanding judgment for the sum; or

(B) Sum that is due and owing any person and is enforceable by the state;

(3) "Debtor" means an individual owing money to or having a delinquent account with a claimant agency when the obligation has not been:

(A) Adjudicated as satisfied by court order;

(B) Set aside by court order; or

(C) Discharged in bankruptcy; and

(4) "Prize" means the proceeds of any lottery prize awarded under this chapter.



§ 23-115-1003 - Collection remedy.

The collection remedy authorized by this subchapter is in addition to and not in substitution for any other remedy available by law.



§ 23-115-1004 - List of debtors -- Withholding winnings -- Ranking of liens.

(a) (1) A claimant agency may submit to the Arkansas Lottery Commission a list of the names of all debtors owing in excess of one hundred dollars ($100) to the claimant agency or to persons on whose behalf the claimant agency is acting.

(2) The full amount of the debt is collectible from any prize without regard to limitations on the amounts that may be collectable in increments through garnishment or other proceedings.

(3) The list shall constitute a valid lien upon and claim of lien against the prize of any debtor named in the list.

(4) The list shall contain:

(A) The name of each debtor;

(B) The social security number of each debtor if available; and

(C) Any other information that would assist the commission in identifying each debtor named in the list.

(b) (1) The commission shall withhold any prizes subject to the lien created by this section and send notice to the winner by certified mail, return receipt requested, of the action and the reason the prizes were withheld.

(2) (A) However, if the winner appears and claims prizes in person, the commission shall notify the winner at that time by hand delivery of the action.

(B) If the debtor does not protest the withholding of the prizes in writing within thirty (30) days of receipt of the notice, the commission shall pay the prizes to the claimant agency.

(C) If the debtor protests the withholding of the prizes within thirty (30) days of receipt of the notice, the commission shall:

(i) File an action in interpleader in the circuit court of the county where the debtor resides;

(ii) Pay the disputed sum into the registry of the circuit court; and

(iii) Give notice to the claimant agency and debtor of the initiation of the action.

(c) The liens created by this section are ranked by priority as follows:

(1) Taxes due the state;

(2) Delinquent child support; and

(3) All other judgments and liens in order of the date entered or perfected.

(d) The commission is not required to deduct claimed debts from prizes paid out by retailers or entities other than the commission.

(e) Any list of debt provided under this section shall be provided periodically as the commission shall provide by rule, and the commission is not obligated to retain the lists or deduct debts appearing on the lists beyond the period determined by the rules.

(f) The commission may prescribe forms and promulgate rules it deems necessary to implement this section.

(g) The commission and any claimant agency shall incur no civil or criminal liability for good faith adherence to this section.

(h) The claimant agency shall pay the commission for all costs incurred by the commission in setting off debts in the manner provided in this subchapter.



§ 23-115-1005 - Confidential information.

(a) (1) Notwithstanding any other confidentiality statute, the Arkansas Lottery Commission may provide to a claimant agency all information necessary to accomplish and effectuate the intent of this subchapter.

(2) Information shall be used by a claimant agency only in the pursuit of its debt collection duties and practices.

(b) Confidential information obtained by a claimant agency from the commission under this section shall retain its confidentiality.

(c) An employee or prior employee of a claimant agency who unlawfully discloses any information for any other purpose, except as otherwise specifically authorized by law, is guilty of a Class A misdemeanor.



§ 23-115-1006 - Application.

This subchapter applies only to prizes of more than five hundred dollars ($500).






Subchapter 11 - -- Arkansas Lottery Commission Legislative Oversight Committee

§ 23-115-1101 - Arkansas Lottery Commission Legislative Oversight Committee.

(a) The Arkansas Lottery Commission Legislative Oversight Committee is established.

(b) The Arkansas Lottery Commission Legislative Oversight Committee shall consist of the following members of the General Assembly appointed as follows:

(1) Six (6) members of the House of Representatives shall be appointed to the Arkansas Lottery Commission Legislative Oversight Committee by the Speaker of the House of Representatives; and

(2) Six (6) members of the Senate shall be appointed to the Arkansas Lottery Commission Legislative Oversight Committee by the President Pro Tempore of the Senate.

(c) In making appointments, each appointing officer shall select members who have appropriate experience and knowledge of the issues to be examined by the Arkansas Lottery Commission Legislative Oversight Committee and may consider racial, gender, and geographical diversity among the membership.

(d) The Arkansas Lottery Commission Legislative Oversight Committee shall:

(1) Review whether expenditures of lottery proceeds have been in accordance with this chapter;

(2) Review proposed rules of the Arkansas Lottery Commission;

(3) (A) Review proposed contracts of twenty-five thousand dollars ($25,000) or more before the execution of the contracts.

(B) The commission shall provide a list of all contracts less than twenty-five thousand dollars ($25,000) to the Arkansas Lottery Commission Legislative Oversight Committee on a monthly basis;

(4) Review reports filed with the Arkansas Lottery Commission Legislative Oversight Committee by the Department of Higher Education, including without limitation reports filed under §§ 6-85-205 and 6-85-220;

(5) Perform its duties under § 6-85-220; and

(6) Study other lottery matters as the Arkansas Lottery Commission Legislative Oversight Committee considers necessary to fulfill its mandate.

(e) (1) Annually by December 15, the Arkansas Lottery Commission Legislative Oversight Committee shall provide to the General Assembly:

(A) Any analysis or findings resulting from its activities under this section that the Arkansas Lottery Commission Legislative Oversight Committee deems relevant; and

(B) Its recommendations for any changes to the:

(i) Scholarship award amounts;

(ii) Number or type of scholarships; and

(iii) Scholarship eligibility requirements.

(2) The Arkansas Lottery Commission Legislative Oversight Committee may make interim reports to the General Assembly regarding the expenditure of net lottery revenues.

(f) (1) The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a Cochair of the Arkansas Lottery Commission Legislative Oversight Committee.

(2) The Arkansas Lottery Commission Legislative Oversight Committee shall meet at least quarterly upon the joint call of the Cochairs of the Arkansas Lottery Commission Legislative Oversight Committee.

(3) A majority of the Arkansas Lottery Commission Legislative Oversight Committee constitutes a quorum.

(4) No action may be taken by the Arkansas Lottery Commission Legislative Oversight Committee except by a majority vote at a meeting at which a quorum is present.

(g) Members of the Arkansas Lottery Commission Legislative Oversight Committee are entitled to per diem and mileage at the same rate authorized by law for attendance at meetings of interim committees of the General Assembly and shall be paid from the same source.

(h) (1) With the consent of both the President Pro Tempore of the Senate and the Speaker of the House of Representatives, the Arkansas Lottery Commission Legislative Oversight Committee may meet during a session of the General Assembly to perform its duties under this chapter.

(2) This subsection does not limit the authority of the Arkansas Lottery Commission Legislative Oversight Committee to meet during a recess as authorized by § 10-3-211 or § 10-2-223.



§ 23-115-1102 - Filing of information with Arkansas Lottery Commission Legislative Oversight Committee.

(a) It is the intent of the General Assembly that the Arkansas Lottery Commission Legislative Oversight Committee perform the monitoring and oversight functions of the Legislative Council for the Arkansas Lottery Commission.

(b) All contracts, rules, reports, or other information required by law to be filed by the commission with the Legislative Council:

(1) Shall not be filed with the Legislative Council; and

(2) Shall be filed with the Arkansas Lottery Commission Legislative Oversight Committee.

(c) (1) The Arkansas Lottery Commission Legislative Oversight Committee shall perform all duties or functions of the Legislative Council required by law concerning the contracts, rules, reports, or other information filed with the Arkansas Lottery Commission Legislative Oversight Committee under subsection (b) of this section.

(2) The Bureau of Legislative Research shall provide staff for the Arkansas Lottery Commission Legislative Oversight Committee.















Title 24 - Retirement And Pensions

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

§ 24-1-101 - Assets and income for retirement systems.

All assets and income of any state-supported retirement system administered by an agency of the State of Arkansas shall be held, invested, or disbursed for the exclusive purpose of providing for benefits, investment management, and administrative expenses, including the acquisition of a building for the permanent offices of the state-supported retirement systems, and shall not be encumbered for or diverted to any other purposes.



§ 24-1-102 - Annual valuation.

(a) Annually, each Arkansas state-supported retirement system shall make a valuation of each system's assets and incomes for the system.

(b) Actuarial assumptions and methods which are used for the annual valuation of each Arkansas state-supported retirement system shall be set by each system's board based upon the recommendations made by the board's actuary and agreed upon by the actuary employed by the Joint Committee on Public Retirement and Social Security Programs or other actuary employed by the General Assembly to review public retirement system legislation.

(c) If the board's actuary and the actuary employed by the General Assembly do not agree as to the actuarial assumptions and methods used to calculate the system's valuation, then a third actuary shall be selected mutually between the actuaries, and the third actuary shall determine the actuarial assumptions and methods to be used.

(d) The actuarial assumptions and methods shall include the actuarial funding method, the method of valuing assets, and similar actuarial matters involved in the actuarial valuation.



§ 24-1-103 - Change of contribution rate.

No contribution rate of any state-supported retirement system in effect on March 14, 1995, shall be changed except by a vote of the General Assembly.



§ 24-1-104 - Liabilities not to exceed thirty-year amortization.

No legislated benefit enhancement shall be enacted which would cause the system's unfunded accrued actuarial liabilities to exceed a thirty-year amortization.



§ 24-1-105 - Liabilities exceeding thirty-year amortization period -- Legislated benefit enhancement prohibited.

When any retirement system on or after March 14, 1995, has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years, that system shall not have a legislated benefit enhancement until the unfunded actuarial accrued liability is reduced to a level less than the standards set by this subchapter.



§ 24-1-106 - Benefit enhancements.

(a) No benefit enhancement provided for by §§ 24-2-302, 24-2-306, 24-2-401, 24-2-402, 24-2-501, 24-3-102 [Repealed], 24-3-106 [Repealed], 24-3-201 [Repealed], 24-3-208 [Repealed], 24-3-209 [Repealed], 24-3-301 [Repealed], 24-3-303 [Repealed], 24-3-304 [Repealed], 24-4-101 [Repealed], 24-4-106 [Repealed], 24-4-107 [Repealed], 24-4-301 [Repealed], 24-4-507, 24-4-508, 24-4-510, 24-4-511, 24-4-518 -- 24-4-520, 24-4-601, 24-4-608, 24-4-618, 24-4-710, 24-4-745 -- 24-4-747, 24-4-801, 24-4-803, 24-5-112, 24-5-119, 24-5-125, 24-5-133, 24-5-204, 24-6-219, 24-6-403 -- 24-6-406, 24-6-410, 24-6-411, 24-7-202, 24-7-209, 24-7-301, 24-7-406, 24-7-504 [Repealed], 24-7-603, 24-7-604, 24-7-606, 24-7-607, 24-7-702, 24-7-705, 24-7-706, 24-7-708, 24-7-713(b), 24-7-720, 24-7-727, 24-7-728, 24-7-729, 24-7-1314, 24-7-1315, 24-7-1401 -- 24-7-1409, 24-8-223, 24-8-226 -- 24-8-228, 24-8-701 -- 24-8-717, 24-10-102, 24-10-303, 24-10-504 -- 24-10-509, 24-10-602, 24-10-611, 24-10-613, 24-11-425, 24-11-434, 24-11-437, 24-11-438, 24-11-805, 24-11-818, and 24-11-833 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided for by §§ 24-2-302, 24-2-306, 24-2-401, 24-2-402, 24-2-501, 24-3-102 [Repealed], 24-3-106 [Repealed], 24-3-201 [Repealed], 24-3-208, 24-3-209 [Repealed], 24-3-301 [Repealed], 24-3-303 [Repealed], 24-3-304 [Repealed], 24-4-101 [Repealed], 24-4-106, 24-4-107 [Repealed], 24-4-301 [Repealed], 24-4-507, 24-4-508, 24-4-510, 24-4-511, 24-4-518 -- 24-4-520, 24-4-601, 24-4-608, 24-4-618, 24-4-710, 24-4-745 -- 24-4-747, 24-4-801, 24-4-803, 24-5-112, 24-5-119, 24-5-125, 24-5-133, 24-5-204, 24-6-219, 24-6-403 -- 24-6-406, 24-6-410, 24-6-411, 24-7-202, 24-7-209, 24-7-301, 24-7-406, 24-7-504 [Repealed], 24-7-603, 24-7-604, 24-7-606, 24-7-607, 24-7-702, 24-7-705, 24-7-706, 24-7-708, 24-7-713(b), 24-7-720, 24-7-727, 24-7-728, 24-7-729, 24-7-1314, 24-7-1315, 24-7-1401 -- 24-7-1409, 24-8-223, 24-8-226 -- 24-8-228, 24-8-701 -- 24-8-717, 24-10-102, 24-10-303, 24-10-504 -- 24-10-509, 24-10-602, 24-10-611, 24-10-613, 24-11-425, 24-11-434, 24-11-437, 24-11-438, 24-11-805, 24-11-818, and 24-11-833 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-1-107 - Recognition of federal retirement programs.

(a) (1) The Board of Trustees of the Arkansas Public Employees' Retirement System and the Board of Trustees of the Arkansas Teacher Retirement System shall establish policies and promulgate rules to recognize the service credit for members of the Arkansas Public Employees' Retirement System and the Arkansas Teacher Retirement System earned in the retirement systems of federal government agencies.

(2) A former federal employee who becomes a member of the Arkansas Public Employees' Retirement System or the Arkansas Teacher Retirement System shall receive service credit for the member's service with the federal retirement system as prescribed by the Board of Trustees of the Arkansas Public Employees' Retirement System and the Board of Trustees of the Arkansas Teacher Retirement System.

(b) (1) (A) An active member of the Arkansas Public Employees' Retirement System shall receive credit for the member's federal service upon the payment of the employee and employer contributions prescribed by the Board of Trustees of the Arkansas Public Employees' Retirement System together with interest from the date the federal service began to the date of payment.

(B) An active member of the Arkansas Teacher Retirement System shall receive credit for the member's federal service upon the payment of the cost of service under § 24-7-502(b) and as prescribed by the Board of Trustees of the Arkansas Teacher Retirement System.

(2) The Board of Trustees of the Arkansas Public Employees' Retirement System and the Board of Trustees of the Arkansas Teacher Retirement System shall determine what constitutes a year of federal service credit.

(3) The member may qualify for age and service retirement in the Arkansas Public Employees' Retirement System or the Arkansas Teacher Retirement System using the federal credited service plus the member's credited service from employment from the state employers to meet the minimum service requirements of the Arkansas Public Employees' Retirement System and the Arkansas Teacher Retirement System.

(c) The Board of Trustees of the Arkansas Public Employees' Retirement System and the Board of Trustees of the Arkansas Teacher Retirement System shall promulgate rules necessary for the effective administration of this section.

(d) The member shall certify in a manner prescribed by the Board of Trustees of the Arkansas Public Employees' Retirement System and the Board of Trustees of the Arkansas Teacher Retirement System that the member is not eligible to receive a retirement benefit from the federal retirement system in which he or she had previously been a member.



§ 24-1-108 - Effect of concurrent employment on a member's benefits -- Notice.

(a) The purpose of this section is to provide notice to an applicant for concurrent employment in a public employee position that the concurrent employment might affect the employee's retirement benefits and to allow the employee and employer an opportunity to consider an alternative method of employment that would allow an enhanced retirement benefit for the prospective employee.

(b) If an applicant for concurrent employment in a public employee position provides information to a prospective public employer that the applicant is a current public employee and is enrolled as a member of a reciprocal system, then the prospective employer shall notify the applicant that it may be in the applicant's best interest to contact his or her current retirement system regarding the legal status of retirement benefits that may result if the applicant is employed by two (2) or more state-supported retirement systems.

(c) The failure of a state-supported retirement system to notify a prospective employee under this section does not create a legal obligation on behalf of the state-supported retirement system or a legal right on behalf of the prospective employee.






Subchapter 2 - -- Public Employees' Social Security

§ 24-1-201 - Declaration of policy.

In order to extend to employees of the State of Arkansas and its political subdivisions and the employees' dependents and survivors the basic protection accorded to others by the federal old age, survivors' and disability insurance, and health insurance coverage embodied in the Social Security Act, it is declared to be the policy of the State of Arkansas, subject to the limitations of this subchapter, that steps be taken to provide protection to employees of the state and its political subdivisions in compliance with the provisions of the Social Security Act.



§ 24-1-202 - Definitions.

As used in this subchapter:

(1) "Commissioner of Social Security" means any individual to whom the commissioner has delegated any of his or her functions under the Social Security Act with respect to coverage under that act of employees of the state and its political subdivisions;

(2) "Employee" means an officer or an employee of the state or a political subdivision of the state. All public employees of the State of Arkansas and its political subdivisions, for social security purposes, shall be deemed employees of the paying political entity for which services are rendered, which entity shall be the proper agency for making the deductions, matching contributions, and report required by this subchapter;

(3) "Employer" means the State of Arkansas and its political subdivisions;

(4) "Employment" means any service performed by an employee in the employ of the state or any political subdivision of the state for his or her employer except:

(A) Services which, in the absence of any agreement entered into under this subchapter, would constitute employment as defined in the Social Security Act; or

(B) Services which, under applicable federal law, may not be included or may have been voluntarily excluded in an agreement between the state and the commissioner entered into under this subchapter;

(5) "Modification" means an amendment to the original federal-state agreement to extend coverage to groups of additional employee classifications consistent with the provisions of section 218 of the Social Security Act and this subchapter;

(6) "Political subdivision" means an instrumentality of the state, of one (1) or more of its political subdivisions, or of the state and one (1) or more of its political subdivisions, but only if its instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not, by virtue of their relation to the juristic entity, employees of the state or subdivision;

(7) "Section 218 agreement" means the federal-state agreement between the commissioner and the State of Arkansas entered into December 20, 1951, as authorized by the Social Security Enabling Act for the purpose of extending coverage under Title II of the Social Security Act;

(8) "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act", as amended, including regulations and requirements issued pursuant thereto;

(9) "State agency" means the Arkansas Public Employees' Retirement System; and

(10) "Wages" means all remuneration for employment as defined in subdivision (4) of this section, including the cash value of all remuneration paid in any medium other than cash.



§ 24-1-203 - Rules and regulations.

The Arkansas Public Employees' Retirement System shall make and publish rules and regulations not inconsistent with the provisions of this subchapter it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this subchapter.



§ 24-1-204 - Agreements with federal government and other states.

(a) The Arkansas Public Employees' Retirement System is authorized to enter, on behalf of the state, into a Section 218 agreement consistent with the terms and provisions of this subchapter, with the Commissioner of Social Security for the purpose of extending the benefits of the federal old age, survivors' and disability insurance, and health insurance coverage to employees of the state, or any political subdivision of the state, with respect to services specified in the agreement which constitute employment as defined in § 24-1-202. This agreement may contain provisions relating to coverage, benefits, effective date, modification of the agreement, administration, and such other matters as the system and the commissioner shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, the agreement shall provide, in effect, that:

(1) Benefits will be provided for employees whose services are covered by the agreement, as well as for their dependents and survivors, on the same basis as though the services constituted employment within the meaning of Title II of the Social Security Act;

(2) The employer shall pay to the Internal Revenue Service, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages, as defined in § 24-1-202, equal to the sum of the taxes levied by that act;

(3) All services which constitute employment as defined in § 24-1-202 and are performed in the employ of the state by employees of the state shall be covered by the agreement; and

(4) All services shall be covered by the agreement which:

(A) Constitute employment as defined in § 24-1-202;

(B) Are performed in the employ of a political subdivision of the state; and

(C) Are covered by a plan which is in conformity with the terms of the agreement and has been approved by the system under § 24-1-205.

(b) The system is authorized to enter, on behalf of the state, into an agreement with the appropriate agency or agencies of any other state and with the commissioner, whereby the benefits of the federal old age, survivors' and disability insurance, and health insurance coverage shall be extended to employees of any instrumentality jointly created by this state and any other state or states. To the extent practicable, the agreement shall be consistent with the terms and provisions of subsection (a) of this section and other provisions of this subchapter.



§ 24-1-205 - Plans for employees of political subdivisions.

Each political subdivision of the state is authorized to submit for approval by the Arkansas Public Employees' Retirement System a plan for extending the benefits of Title II of the Social Security Act, in conformity with the applicable provisions of that act, to employees of the political subdivisions. Each plan, and any amendment to it, shall be approved by the system if it finds that the plan, or plan as amended, is in conformity with such requirements as are provided in regulations of the system, except that no plan shall be approved unless:

(1) It is in conformity with the requirements of the Social Security Act and with the agreement entered into under § 24-1-204;

(2) It provides that all services which constitute employment as defined in § 24-1-202 and are performed by the employees of a political subdivision shall be covered by the plan;

(3) It specifies the sources from which the funds necessary to make the payments required by §§ 24-1-208(a)(1) and 24-1-208(b) are expected to be derived and contains reasonable assurance that the sources will be adequate for that purpose;

(4) It provides for methods of administration of the plan by the political subdivision as are found by the system to be necessary for the proper and efficient administration of the plan; and

(5) It provides that the political subdivision shall make reports in such form and containing such information as the system may require and shall comply with the provisions as the system or the Commissioner of Social Security may find necessary from time to time to assure the correctness and verification of reports.



§ 24-1-206 - Agents.

(a) For the purpose of entering into agreements with the Arkansas Public Employees' Retirement System, the following named officers are authorized and empowered to make the agreement on behalf of their agency or political subdivision:

(1) (A) (i) The board of control of each state institution or agency having a board or the administrative head of each state department.

(ii) The board of control shall have authority to designate an agent to represent the agency over which it has control.

(B) In the case of state agencies which do not have a board of control, the chief administrative officer shall act as the contracting officer for the agency;

(2) The county judge of each county entering into an agreement with the system shall make and enter of record a county court order approving the agreement with the system and shall designate the county clerk as the agent of the county to deal with the system;

(3) The city council of each municipality is authorized to approve the agreement with the system and shall adopt an ordinance designating the city clerk or recorder to represent the municipality; and

(4) The board of directors of each school district shall have authority to approve the agreement with the system and shall designate the county school supervisor or the local superintendent of each school district to deal with the system.

(b) In complying with the provisions of this subchapter, each political subdivision which qualifies to participate in the social security plan shall be required as a part of its agreement with the system to designate an agent to represent the political subdivision in all matters affecting the administration of the plan.

(c) All agents provided for under the provisions of this subchapter who represent the state or a local subdivision in connection with the enforcement of this subchapter shall receive no additional remuneration or emolument of their offices in connection with the administration of this subchapter.



§ 24-1-207 - Contributions -- State employees.

(a) Every employee of the state whose service is covered by an agreement entered into under § 24-1-204 shall be required to pay contributions, for the period of the coverage, with respect to wages as defined in § 24-1-202, equal to the amount of tax levied under the Social Security Act. This liability shall arise in consideration of the employee's retention in the service of the state, or his or her entry upon such service.

(b) The contributions imposed by this section shall be collected by deducting the amount of the contributions from wages as and when paid, but failure to make the deduction shall not relieve the employee from liability for his or her contributions.

(c) If more or less than the correct amount of the contributions imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or a refund if an adjustment is impracticable, shall be made, without interest, in such manner and at such times as the Arkansas Public Employees' Retirement System shall prescribe.



§ 24-1-208 - Contributions -- Employees of political subdivisions.

(a) (1) Each political subdivision as to which a plan has been approved under § 24-1-205, with respect to wages as defined in § 24-1-202 and at such time or times as the Arkansas Public Employees' Retirement System may by regulation prescribe, shall pay contributions in the amounts and at the rates specified in the applicable agreement entered into by the system under § 24-1-204.

(2) (A) (i) Each political subdivision required to make payments under subdivision (a)(1) of this section, in consideration of the employee's retention in, or entry upon, employment, is authorized to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to the employee's wages as defined in § 24-1-202.

(ii) This amount shall not exceed the amount of tax which would be imposed by the Social Security Act.

(B) The political subdivision is authorized to deduct the amount of the contribution from the employee's wages as and when paid.

(C) Failure to deduct the contribution shall not relieve the employee or employer of liability for the payments.

(b) Delinquent payments due under subdivision (a)(1) of this section may be recovered with interest at the rate of six percent (6%) per annum by an action in a court of competent jurisdiction against the political subdivision liable for the payments or at the request of the system, may be deducted from any other moneys payable to the subdivision by any department or agency of the state.



§ 24-1-213 - Studies and reports.

(a) The Arkansas Public Employees' Retirement System shall make studies concerning the problem of old age, survivors' and disability insurance, and health insurance protection for employees of the state and its political subdivisions and studies concerning the operation of agreements made and plans approved under this subchapter.

(b) The system shall submit a report at the beginning of each regular session covering the administration and operation of this subchapter during the preceding two (2) fiscal years and including such recommendations and amendments to this subchapter as it considers proper.









Chapter 2 - Public Employee Retirement Plans Generally

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Investments

§ 24-2-201 - Permissible investments of political subdivision retirement funds.

(a) The board of trustees of any public employee retirement system of any political subdivision of the State of Arkansas shall, from time to time, as funds are available for investment purposes, invest in obligations set out in this section.

(b) The boards of trustees of public employees retirement systems of political subdivisions of the state shall have the power to invest and reinvest the moneys in their respective funds and to hold, purchase, sell, assign, transfer, and dispose of any securities and investments held in the funds, except that the investments and reinvestments shall be limited to the following:

(1) Direct general obligations of the United States Government;

(2) Bonds, notes, debentures, or other obligations issued by an agency of the United States Government, the principal and interest of which are guaranteed in full by the United States Government;

(3) (A) Direct general obligations of the State of Arkansas;

(B) Capital notes issued pursuant to § 23-32-215 [repealed] by banks and trust companies organized or operated under the laws of this state and subordinated debt securities of savings and loan associations in this state whose deposits are secured by the Federal Savings and Loan Insurance Corporation;

(C) Certificates of deposit of any bank in Arkansas if the bank is insured by the Federal Deposit Insurance Corporation;

(4) Revenue bonds issued by the University of Arkansas and by the other respective state-supported institutions of higher learning;

(5) Ad valorem tax bonds of counties issued under the authority of the Arkansas Constitution, Amendments 10, 17 [repealed], and 25 [repealed];

(6) Ad valorem tax bonds of cities of the first and second class issued under the authority of the Arkansas Constitution, Amendments 10 and 13 [repealed];

(7) Valid warrants of local school districts of the State of Arkansas, but the warrants may be purchased only from the local school district board and only during the fiscal year in which issued;

(8) Revolving loan bonds and revolving loan certificates of indebtedness held in the Revolving Loan Fund in the State Treasury under the jurisdiction of the State Board of Education;

(9) Bonds of local school districts, sometimes referred to as "commercial bonds", whereof a continuing ad valorem tax levy of a given number of mills on each dollar of the assessed valuation of all taxable real and personal property within the bounds of the district shall have been voted for the specific primary purpose of paying the principal of, and interest on, the bonds, as distinguished from the excess collections of taxes derived through levies made to pay other issues of bonds of the district;

(10) First lien serial coupon bonds of local industrial development corporations organized under the authority of the Arkansas Industrial Development Act, § 15-4-101 et seq., but the bonds may be purchased only from the State Board of Finance;

(11) (A) (i) Obligations consisting of notes, bonds, or debentures which are direct obligations of an industrial corporation, or a corporation engaged primarily in the production, transportation, distribution, or sale of electricity, gas, or water or the operation of telephone or telegraph systems, or any combination of them.

(ii) The obligor corporation shall be incorporated under the laws of the United States, any state, or the District of Columbia.

(iii) These obligations shall, at the time of purchase, be rated within the three (3) highest classifications by at least two (2) standard rating services.

(B) (i) Funds of the system may not be used in the purchase of common or preferred stocks, or of other equity capital, by whatever name called.

(ii) No such obligations as may be owned by the system may ever be exchanged for any stock or other equity capital;

(12) (A) Notes secured by:

(i) Mortgages on real estate, which are guaranteed as to payment of principal and interest either by the United States Government or an agency thereof; or

(ii) A corporation, approved by the Insurance Commissioner, which is licensed to do business in the State of Arkansas as an insurer.

(B) (i) (a) Notes or obligations securing loans to Arkansas businesses made by banks and savings and loan associations pursuant to the federal Small Business Act, only to the extent that both principal and interest are guaranteed by the United States Government.

(b) The applicant bank or savings and loan association shall be required to enter into an indemnity agreement, which meets the approval of the board of trustees, to pay off the investments, together with interest and any unpaid costs and expenses in connection therewith, in the event the United States Government refuses to honor its guarantee.

(ii) The board of trustees may enter into conventional agreements for the servicing of the loans and the administration of receipts therefrom.

(iii) Any servicing agreement may contain such reasonable and customary provisions as the board of trustees may deem advisable and as may be agreed upon.



§ 24-2-202 - Procedure for purchase or sale of securities.

(a) All securities purchased or sold by the board of trustees shall be upon sealed offers after publication of notice of proposal to purchase or sell, except securities provided for in § 24-2-201(b)(1), (2), (7), (8), (10), (11), and (12).

(b) (1) (A) Not fewer than seven (7) days nor more than fourteen (14) days prior to the date set for the purchase of securities, the board shall cause a notice to be published by one (1) insertion, in one (1) or more newspapers of general circulation throughout the state and in such other newspapers or financial journals as to it may appear desirable.

(B) This notice shall request offers to sell such obligations to the system and state the approximate amount of funds proposed to be made available for the purpose and the time and place that the offers will be received.

(2) On the date and on and after the time so fixed, the board, or a duly designated subcommittee thereof, shall open, read aloud, tabulate, and compare all the offers received; then, or within twenty-four (24) hours after the date and time so fixed, the board shall purchase or contract for the purchase of such of the obligations as, in its opinion, will serve the best interest of the retirement system.

(3) All obligations of a particular type shall be purchased on the basis of the highest annual interest yield to the retirement system.

(4) The board may reject any or all offers received and may waive informalities.

(c) All obligations of a particular issue which are purchased by the board upon sealed offers shall be accompanied at the time of delivery and payment, by the opinion of recognized bond counsel acceptable to the board approving without qualification the validity of the issue of which the obligations are a part.

(d) Direct general obligations of the United States and obligations of instrumentalities thereof may be purchased from the issuers from their duly designated fiscal agents or in the open market either with or without giving prior notice by publication of intention to purchase, all as, in the opinion of the board, will serve the best interest of the system.



§ 24-2-203 - First lien serial coupon bonds of local industrial development corporations.

(a) Whenever mutually agreeable to the respective boards, the State Board of Finance may sell and the retirement systems may purchase first lien serial coupon bonds of local industrial development corporations.

(b) Payment under any sale and purchase agreement may be effected in the State Treasury by charging the proper retirement fund with the purchase price thereof and by delivery of the securities to the custodian of the system.

(c) In the event of default in payment of the principal of or interest on bonds of industrial development corporations, the State Board of Finance shall repurchase the obligations immediately after being called upon to do so by the system. The transaction may be effected in the State Treasury by crediting the retirement system fund with the purchase price thereof and by delivery of the securities to the custodian of securities for the State Board of Finance for credit of the par value thereof to the Securities Account.

(d) The amount of the accrued interest due upon any repurchase or original sale shall be charged or credited, as the case may be, to the Securities Reserve Fund.

(e) The sale and purchase price, and the resale and repurchase price, of first lien serial coupon bonds of industrial development corporations shall be the par value of those obligations, plus accrued interest.



§ 24-2-204 - Default in payment of principal or interest.

(a) In the event of default in payment of the principal of or interest on bonds or other obligations held in the respective retirement funds, if the issuer of the obligations is a state-supported institution of higher learning, a county, a municipal corporation, including boards, commissions, or other authorities thereof, or a school district, the Treasurer of State shall withhold the amount of the default from any moneys in the State Treasury derived from general revenues on hand to the credit of, or held for the benefit of, the issuer and credit that amount, by transfer, to the retirement fund holding the obligations.

(b) (1) The State Treasury fund from which any transfer may be made shall be charged with the amount of the transfer.

(2) (A) The Treasurer of State shall furnish notification of the transfer, in writing, to the disbursing officer of the fund from which the transfer shall have been made.

(B) Notification shall set forth the name of the issuer, the date, amount, and purpose of the charge.

(3) The Treasurer of State shall thereafter cancel and deliver the obligations so retired to the designated paying agent.

(c) No transfers may be made from moneys in any State Treasury fund which are derived from revenue either specifically or generally pledged to the payment of any issued and outstanding bonds.



§ 24-2-205 - Purchase of obligations not cancellation -- Trust.

(a) All obligations purchased or received shall be held in trust for the use and benefit of the system, which trust shall be subject only to the right of the board of trustees to sell or otherwise dispose of the obligations as provided in the various plans.

(b) No purchase or receipt of obligations by a board of trustees shall ever be construed as a cancellation of the obligations so purchased or received.



§ 24-2-206 - Jurisdiction and custodianship of funds -- Interest.

(a) (1) The various retirement system funds, as established in the State Treasury, are created and constituted trust funds.

(2) All assets of the various funds, both cash and securities, shall be under the exclusive jurisdiction of the respective boards of trustees and shall be held by the Treasurer of State as custodian, subject to the orders and direction of the boards of trustees.

(b) The interest received on all investments made from the trust funds shall be considered as trust fund income and shall be deposited in the State Treasury to the credit of the retirement system fund from which the investments were made.



§ 24-2-207 - Assets and income for retirement systems.

All assets and income of any retirement system of a city or other political subdivision of the State of Arkansas shall be held, invested, or disbursed for the exclusive purpose of providing for benefits, investment management, and administrative expenses and shall not be encumbered for or diverted to any other purposes.






Subchapter 3 - -- Correction of Erroneous Memberships

§ 24-2-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Eligible retirement system" means the retirement system in which the employee is eligible for membership;

(2) "Employer" means an employing state agency or an employing school district; and

(3) "Retirement system of record" means the system that holds an erroneous membership.



§ 24-2-302 - Classification of members.

Except as otherwise specifically provided in this subchapter, all employees of the State of Arkansas or any of its political subdivisions who are members or become members of a state retirement system shall be members of the retirement system indicated in this section as follows:

(1) All eligible employees of the Arkansas State Highway and Transportation Department shall be members of the Arkansas State Highway Employees' Retirement System;

(2) All eligible employees of the Department of Arkansas State Police shall be members of the State Police Retirement System;

(3) The following persons shall be members of the Arkansas Teacher Retirement System:

(A) Any person employed by a school for the purpose of giving instruction and whose employment requires state certification;

(B) Any other person employed by a school in a regular or special position;

(C) Any person employed by any of the following organizations or agencies:

(i) Arkansas School for the Blind;

(ii) Arkansas School for the Deaf;

(iii) Arkansas Activities Association;

(iv) A local school board;

(v) State Board of Education;

(vi) Regional education service cooperatives; and

(vii) Arkansas Teacher Retirement System;

(D) Any person employed in a position requiring professional training or certification with an area vocational-technical school or employed by the Arkansas Educational Television Commission, except that employees of area vocational-technical schools and the Department of Career Education who have elected to participate in an alternate retirement plan established by §§ 24-7-901 and 24-7-903 -- 24-7-908 shall be active members of the alternate retirement plan;

(E) (i) Any person employed in a position requiring professional training or certification with the Arkansas Rehabilitation Services of the Department of Career Education, the Division of State Services for the Blind of the Department of Human Services, or the Division of Youth Services of the Department of Human Services except those employees who have elected coverage under § 24-4-101 et seq.

(ii) Membership of employees of the Arkansas Rehabilitation Services and the Division of State Services for the Blind shall be subject to the following conditions:

(a) Those employees who were employed before January 1, 1985, and who were members of the Arkansas Teacher Retirement System on that date shall continue to be members of the Arkansas Teacher Retirement System, except that in the event the time limit for those employees to change to the noncontributory plan of the Arkansas Public Employees' Retirement System under § 24-4-522 is extended beyond January 1, 1985, those employees shall have the maximum time allowed by law to elect to make the change;

(b) Those employees who were employed before January 1, 1985, and who are members of the noncontributory plan of the Arkansas Public Employees' Retirement System on that date shall continue to be members of the Arkansas Public Employees' Retirement System; and

(c) Persons whose initial employment by either the Arkansas Rehabilitation Services or the Division of State Services for the Blind is on or after January 1, 1985, shall be members of the noncontributory plan of the Arkansas Public Employees' Retirement System; and

(4) All eligible employees of the State of Arkansas or any of its political subdivisions except those who are members of another legally established state retirement plan shall be members of the Arkansas Public Employees' Retirement System.



§ 24-2-303 - Erroneous enrollment before January 1, 1979.

(a) Any employee who was erroneously enrolled in a state retirement system before January 1, 1979, and whose contributions have not been refunded prior to March 26, 1979, shall continue to be a member of the retirement system of record.

(b) The member shall receive service credit for all paid membership service in the retirement system, shall be entitled to any free service which was credited to the member prior to March 26, 1979, or which is creditable to the member under existing laws, and shall also be entitled to reciprocal service credits as provided by §§ 24-2-401 -- 24-2-405 and § 24-2-407.



§ 24-2-304 - Erroneous enrollment on or after January 1, 1979.

(a) (1) When it is discovered by an employee, employer, or a state retirement system that an employee became erroneously enrolled in a state retirement system on or after January 1, 1979, the employee may elect to remain a member of the system of record or may become a member of the eligible retirement system.

(2) Subsections (b)-(d) of this section shall apply if the member chooses to become a member of the eligible retirement system.

(b) The retirement system of record shall refund to the employer all contributions, both employee and employer, that were made in behalf of the employee in question.

(c) (1) The employer shall retain the contributions of both the employee and the employer that are refunded under subsection (b) of this section until the member is enrolled in the eligible retirement system.

(2) Upon receipt of the refunded contributions, the employer shall file with the eligible retirement system an application for membership by the employee and a history of covered employment and wages, including service refunded by the retirement system of record.

(d) (1) The eligible retirement system shall furnish to both the employee and the employer a statement of the amount of contributions necessary to establish service credit in the eligible retirement system for the service refunded by the retirement system of record.

(2) In computing the cost of that service, the eligible retirement system shall include both employee and employer contribution rates in its computation.

(3) In paying the cost of establishing credit for the service in the eligible retirement system, the employer shall first use the employee refund from the retirement system of record and then as much of the employer refund as may be necessary. However, if all of the employer refund is not required to establish service credit, the remaining amount shall be paid into the General Education Fund.

(4) In the event the cost of establishing the service credit is in excess of both the employee and the employer contributions refunded by the retirement system of record, the excess amount shall be paid by the employee.



§ 24-2-305 - Effect of promotion of nonteacher school employee.

Other provisions of this subchapter to the contrary notwithstanding, a school janitor, bus driver, or cafeteria worker who is enrolled in one (1) of those positions as a member of the Arkansas Public Employees' Retirement System and later is promoted to a position as school maintenance worker or supervisor, as bus mechanic or as transportation supervisor, or as cafeteria manager, respectively, shall continue to be a member of the Arkansas Public Employees' Retirement System as long as he is employed in one (1) of those respective capacities.



§ 24-2-306 - Erroneous enrollment because of concurrent membership.

Any member of the Arkansas Public Employees' Retirement System who is erroneously enrolled in the Arkansas Public Employees' Retirement System because of concurrent enrollment in another state-funded or state-authorized retirement system, other than federal social security, due to separate and distinct service for a public school or a municipality, may elect to remain a member of the Arkansas Public Employees' Retirement System subject to the following conditions:

(1) The other system will allow the member to forfeit the concurrent service by refunding all employer and employee contributions respectively; and

(2) The member notifies both the Arkansas Public Employees' Retirement System and the other system that the member will remain in the Arkansas Public Employees' Retirement System and forfeit service and accrued benefits in the other system.






Subchapter 4 - -- Reciprocal Service Credits

§ 24-2-401 - Definitions.

As used in this subchapter:

(1) "Deferred retirement option plan" means an option for retirement under a reciprocal system whereby the retirement system members, in lieu of terminating employment, can continue with employment with covered employers and can accept a service retirement benefit pursuant to deferred retirement option plan provisions in § 24-7-1301 et seq. for the Arkansas Teacher Retirement System or for any other deferred retirement option plan which might be created by, or authorized for creation by, law under a reciprocal system;

(2) "Public safety service covered by the Arkansas Public Employees' Retirement System" means service as a public safety member as defined in § 24-4-101(34);

(3) "Reciprocal system" means:

(A) The Arkansas Teacher Retirement System in operation June 30, 1957, and continued by §§ 24-7-202 -- 24-7-205, 24-7-301 -- 24-7-305, 24-7-401 -- 24-7-411, 24-7-501, 24-7-502, 24-7-601 -- 24-7-604, 24-7-606, 24-7-701, 24-7-702, 24-7-704 -- 24-7-713, 24-7-715, and 24-7-716;

(B) The Arkansas State Highway Employees' Retirement System, established by § 24-5-103;

(C) The Arkansas Public Employees' Retirement System, established by § 24-4-103;

(D) The State Police Retirement System, established by § 24-6-203;

(E) The Arkansas Judicial Retirement System, established by § 24-8-201 et seq.;

(F) An alternate retirement plan for:

(i) A college, university, or the Department of Higher Education provided for under § 24-7-801 et seq.; or

(ii) A vocational-technical school or the Department of Career Education provided for under § 24-7-901 et seq.; or

(G) The Arkansas Local Police and Fire Retirement System provided for under § 24-10-101 et seq.; and

(4) "State employer" means:

(A) The public employer whose employees are covered under:

(i) The Arkansas Teacher Retirement System;

(ii) The Arkansas State Highway Employees' Retirement System;

(iii) The Arkansas Public Employees' Retirement System; or

(iv) The State Police Retirement System;

(B) The public employer whose employees are circuit court judges, judges of the Court of Appeals, and justices of the Supreme Court, whether elected or appointed to office, covered under the Arkansas Judicial Retirement System;

(C) The public employer whose employees are district court judges, whether elected or appointed to office, covered under the Arkansas Public Employees' Retirement System; or

(D) A public employer who is:

(i) A college, university, or the Department of Higher Education whose employees are covered by an alternate retirement plan provided for under § 24-7-801 et seq.; or

(ii) A vocational-technical school or the Department of Career Education whose employees are covered by an alternate retirement plan provided for under § 24-7-901 et seq.



§ 24-2-402 - Deferred annuity -- Eligibility.

If a member of a reciprocal system left or leaves a position covered by a reciprocal system, if an employee in a position covered by a reciprocal system left the employ of a state employer before the latter position was covered by a reciprocal system, or if an employee in a position later covered by a reciprocal system leaves that position before it is covered by a reciprocal system, which in this section in each case is called the "preceding system", and if that person entered or enters a position covered by a reciprocal system, which in this section is called the "succeeding system", and if the person is a member of the succeeding system after July 1, 1975, then the person shall be entitled to a deferred annuity payable by the preceding system subject to the following conditions:

(1) The person has credited service acquired in the employ of the preceding state employer;

(2) (A) The person does not withdraw his or her accumulated contributions from the preceding reciprocal system, or if he or she has withdrawn his or her accumulated contributions, he or she deposits with the preceding reciprocal system the amount he or she withdrew, together with interest from the date of withdrawal to the date of repayment at the rate in effect for the preceding reciprocal system, but that deposit must be made while he or she is an active member of a reciprocal system.

(B) In addition to the forfeited credited service, the active member of a reciprocal system shall receive credit for his or her previous employment with a public employer upon his or her paying the prescribed employee and employer contributions based upon the rate in effect during the previous employment, together with regular interest from the dates for the previous service to the date of repayment.

(C) The provisions for determining a year of service credit shall be the prevailing regulations of each reciprocal system;

(3) The person qualifies for age and service retirement in the succeeding reciprocal system using his or her credited service in force with the preceding reciprocal system plus his or her credited service acquired in the employ of succeeding state employers to meet the minimum service requirements of the succeeding systems;

(4) (A) The person's annuity payable by the preceding reciprocal system shall be upon the basis of the annuity formula of the preceding reciprocal system, exclusive of any minimum amount at the time the person begins to receive monthly retirement benefits from that system.

(B) The final average compensation to be used to determine monthly benefits payable to that person shall be that of the reciprocal system which furnishes the highest final average compensation at the time of retirement, but each reciprocal system shall use the method of computing final average compensation stipulated by its law, and compensation in the Arkansas Judicial Retirement System shall not be used to determine final average compensation.

(C) Any person retiring on or after July 1, 1982, with credited service in more than one (1) reciprocal system shall have his or her benefits recomputed based on the provisions of this section;

(5) (A) It is the expressed intention of this subdivision (5) to provide the same death-in-service benefits that would have been payable had the member died while an active member of a reciprocal retirement system.

(B) A member who dies in service while a member of one (1) reciprocal system shall be considered as currently employed by all systems in which the member retains credited service.

(C) If a member has accrued credited service under the provisions of this subchapter but dies before retirement or before becoming eligible to retire, then the benefits payable shall be those provided by the reciprocal retirement system named in this subchapter, with each system being responsible for the payment of the death-in-service benefits provided by the applicable provisions of its retirement laws.

(D) If death-in-service benefits are payable by more than one (1) reciprocal system to eligible survivors of a deceased member, the survivors shall not receive more, as a percentage of the deceased member's final pay or as a minimum dollar amount, than the largest amount payable by any single reciprocal system.

(E) Each reciprocal system that has a minimum benefit provision in its plan shall pay only a proportionate share of that minimum amount based on the ratio of service in that system to the total service in all reciprocal systems.

(F) If the reciprocal system is an alternate retirement plan under § 24-7-801 et seq. or § 24-7-901 et seq., death-in-service benefits shall be contingent on provision of that benefit having been provided by the alternate retirement plan and having been selected by the member as a benefit;

(6) Both service in the Arkansas Public Employees' Retirement System as a member of the General Assembly and service in another reciprocal system during the same period of time may be counted to meet the service requirements for benefits from the reciprocal system subject to the following:

(A) The benefit payable by a reciprocal system will be based on the credited service in that system and the final average compensation under that system. However, nothing in this subdivision (6)(A) shall diminish the General Assembly member's right to a benefit for which the person is qualified under the provisions of § 24-4-706; and

(B) (i) "Final average compensation" as used in this section means the combined highest salaries from the preceding and succeeding systems equaling thirty-six (36) complete months divided by three (3) if a member has:

(a) Fewer than twenty (20) years of credited service on July 1, 2009; and

(b) Fewer than three (3) years of service in a succeeding reciprocal system.

(ii) If the member is a state police officer covered under § 24-6-401 et seq., the combined salaries shall be from the preceding system and State Police Retirement System equaling forty-eight (48) months divided by four (4).

(7) (A) If the preceding or succeeding reciprocal system is the Arkansas Judicial Retirement System and the member's benefits are determined under § 24-8-201 et seq., the benefit payable by the Arkansas Judicial Retirement System shall be determined by multiplying the benefit provided by § 24-8-218 by the following fraction:

(i) The numerator shall be the number of the actual years of service credited in the Arkansas Judicial Retirement System as a justice of the Supreme Court or judge of the circuit or chancery courts or the Court of Appeals; and

(ii) The denominator shall be fourteen (14) years.

(B) In no instance shall the benefit payable by the Arkansas Judicial Retirement System exceed the benefit provided by § 24-8-218;

(8) (A) (i) If the preceding or succeeding reciprocal system offers a deferred retirement option plan for its members, both service in the preceding and the succeeding reciprocal system may be counted to meet the minimum service credit requirements for benefits under a system's deferred retirement option plan.

(ii) The benefit payable by the preceding reciprocal system shall be based on the annuity formula of the preceding reciprocal system, exclusive of any minimum amount at the time the person begins to receive monthly retirement benefits from that system under its deferred retirement option provisions.

(iii) The final average compensation to be used to determine monthly benefits payable to that person shall be that of the reciprocal system which furnishes the highest final average compensation at the time of retirement, but each reciprocal system shall use the method of computing final average compensation stipulated by its law, and compensation in the Arkansas Judicial Retirement System shall not be used to determine final average compensation.

(iv) Any interest credited to the deferred retirement account will be paid to the member's account under the deferred retirement option benefit program in effect for that system.

(B) The boards of trustees of each preceding or succeeding system shall promulgate such rules and regulations as are necessary to coordinate their benefits with any system providing a deferred retirement option plan; and

(9) If the preceding or succeeding reciprocal system is an alternate retirement plan for a college, university, or the Department of Higher Education provided for under § 24-7-801 et seq., or for a vocational-technical school or the Department of Career Education provided for under § 24-7-901 et seq., the benefits payable shall be in accordance with terms specified in the written alternate retirement plan document for purchasing the insurance policies or annuity contracts, both fixed and variable in nature, for the participants.



§ 24-2-403 - Date of annuity payment.

(a) The date a member's annuity, if any, becomes payable by each reciprocal system shall be determined by those provisions in force for each reciprocal system.

(b) In no case shall any annuity become payable nor be paid prior to the date the member retires from, and ceases to be, in the employ of an employer covered by a reciprocal system as defined in § 24-2-401(3).



§ 24-2-404 - Disbursement of annuities.

(a) The boards of trustees of the reciprocal systems may enter into an agreement whereby the reciprocal system from which a member retires shall be the disbursing system for his annuities payable, as provided in this subchapter, by the other reciprocal systems.

(b) The agreement shall provide, but shall not be limited to, the manner and frequency with which the disbursing system shall be reimbursed for the annuities payable by the other reciprocal systems.

(c) Except for provisions of this section regarding the deferred retirement option plan under § 24-7-1301 et seq. for the Arkansas Teacher Retirement System, the provisions of this section shall not apply to retirants in the Arkansas Teacher Retirement System.



§ 24-2-405 - Disability benefits.

(a) A member of a reciprocal system with five (5) or more years of credited service in two (2) or more reciprocal systems shall be eligible to apply for disability benefits from each reciprocal system in which he or she has credited service.

(b) Each reciprocal system shall make the determination under its respective rules and regulations as to whether the member is eligible for disability benefits.

(c) The member shall be eligible for a refund of his or her accumulated contributions plus interest, if any, from any reciprocal system in which he or she does not qualify for disability benefits. This refund shall not alter his or her eligibility for benefits from any other reciprocal system.



§ 24-2-407 - Benefit enhancements -- Restrictions.

(a) No benefit enhancement provided for by this subchapter shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided for by this subchapter shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-2-408 - Concurrence prohibited.

In establishing credited service under § 24-2-401 et seq., persons who receive credited service pursuant to § 24-4-101(17)(B)(xiii) for dual full-time employment in the Arkansas Public Employees' Retirement System and the Arkansas Local Police and Fire Retirement System under the provisions of this act may count periods of credited service covering the same calendar time only once.






Subchapter 5 - -- Military Service Credit

§ 24-2-501 - Free credited service.

(a) (1) Any member of the Arkansas Judicial Retirement System established by § 24-8-201 et seq. shall be entitled to receive free credited service in the system for a period of not to exceed two (2) years for service rendered by him in the armed forces of the United States during World War I, World War II, the Korean Conflict, or the Vietnam Conflict.

(2) Notwithstanding § 24-2-502 or any other law to the contrary, any member of the system may also purchase credited service in the system not to exceed five (5) years for service rendered by him in the armed forces of the United States and to be purchased in accordance with the procedures in § 24-2-502.

(b) Any person entitled to receive free credited service in the system under the provisions of this section shall be granted credited service under the system for service in the armed forces during World War I, World War II, the Korean Conflict, or the Vietnam Conflict upon:

(1) Making application therefor to the Board of Trustees of the Arkansas Judicial Retirement System; and

(2) Providing proof satisfactory to the board of that person's military service.

(c) The provisions of this section shall be supplemental to any other laws relating to state-supported retirement systems in this state. Nothing in this section shall be construed to diminish the right of any member of a state-supported retirement system to obtain credited service in the system for military service.

(d) This section shall not apply to the Tier Two Actual Judicial Service Benefit Plan of the Arkansas Judicial Retirement System provided for in § 24-8-701 et seq.



§ 24-2-502 - Purchased credited service.

(a) Any person who is or was a member of a state-supported retirement system in this state and who was not receiving benefits under the system on July 9, 1975, shall be entitled to purchase credited service in the system for a period not to exceed five (5) years for service rendered by the member in the armed forces of the United States prior to the member's employment in a position covered by a state-supported retirement system, but only if the person:

(1) Has five (5) years of actual service with the retirement system;

(2) Received an honorable discharge from the armed forces; and

(3) (A) For the first three (3) years of credited service, contributes to the members' deposit account a sum of money equal to the amount he or she would have contributed to the account had he or she been a member during his or her term of military service. This amount shall be based upon his or her monthly contributions at the time he or she first became a member of the retirement system and interest thereon at the rate of six percent (6%), together with an amount equal to the employer's matching contribution and interest thereon at the rate of six percent (6%), which interest shall commence January 1, 1976, or six (6) months after eligibility, whichever is later.

(B) For the fourth and fifth year of credited service, contributes to the members' deposit account a sum of money equal to the amount he or she would have contributed to the account had he or she been a member during his or her term of military service. This amount shall be based upon:

(i) His or her salary at the time he or she first became a member of the retirement system;

(ii) The employer's contribution in effect at the time he or she first became eligible to purchase the military service; and

(iii) Interest thereon on both the employee's and employer's contributions at the rate of six percent (6%), which interest shall commence January 1, 1976, or six (6) months after eligibility, whichever is later.

(b) The benefit program to be applicable to the credited service for members of the Arkansas Public Employees' Retirement System, the State Police Retirement System, or the Arkansas Teacher Retirement System shall be:

(1) The benefit program of § 24-4-101 et seq. for members of the Arkansas Public Employees' Retirement System;

(2) The benefit program based on § 24-6-101 et seq. for members of the State Police Retirement System; or

(3) The benefit program based on § 24-7-101 et seq. for members of the Arkansas Teacher Retirement System.

(c) The provisions of this section shall be supplemental to any other laws relating to state-supported retirement systems in this state. Nothing in this section shall be construed to repeal or modify any existing provisions of any state-supported retirement system law providing for credited service in the system for military service, nor to diminish the right of any member of a state-supported retirement system to obtain credited service in the system for military service under the provisions of existing laws, but in no event shall any member of a state-supported retirement system be entitled to or receive in excess of five (5) years of credited service for military service rendered by the member. No member shall be eligible for credited military service in more than one (1) state-supported retirement system.

(d) When the applicant can obtain military service credit under this section and also under other laws relating to state-supported retirement systems in this state, then service credit shall be granted under the provisions of the laws in chronological order beginning with the earliest law. However, the laws may not be used to allow duplicate service credit.



§ 24-2-503 - Arkansas National Guard and armed forces reserve service credit.

(a) As used in this section, "armed forces reserve" means one (1) of the reserve components of the armed forces of the United States.

(b) (1) A member of the Arkansas Public Employees' Retirement System may purchase credited service in the system for a period not to exceed five (5) years for compensated service rendered by the member in the Arkansas National Guard or in the armed forces reserve if the member:

(A) Makes an application to the Board of Trustees of the Arkansas Public Employees' Retirement System;

(B) Provides the board with satisfactory proof of that person's service in the Arkansas National Guard or in the armed forces reserve; and

(C) (i) For the years of service credit granted, pays to the system the employee and employer contributions based on the greater of:

(a) The annual salary received by the member for the member's first full year of credited service that precedes the fiscal year in which the service is purchased; or

(b) The average of the three (3) highest annual salaries earned at the time of purchase.

(ii) The member shall pay interest from the end of that year of credited service to the date of payment in full.

(2) Payment for service under this section shall be based on the contribution rates in effect at the time of the purchase.

(3) The payment shall be credited to the member's deposit account and is in addition to any regular member contributions.

(c) A member shall receive one (1) year of purchased service credit for every one (1) year of compensated service in the Arkansas National Guard or in the armed forces reserve.

(d) The service in the Arkansas National Guard or in the armed forces reserve shall not become credited service under this system until the member:

(1) (A) Pays for the purchased service in the Arkansas National Guard or in the armed forces reserve.

(B) Service may be purchased under this subdivision (d)(1) in one-month increments; and

(2) Has established five (5) or more years of actual service in the system.

(e) If a member ceases to be an active member before the service in the Arkansas National Guard or in the armed forces reserve has been established as system-credited service, the member payments contributed under this section are refundable, together with regular interest.

(f) (1) This section is supplemental to § 24-2-502, and nothing in this section shall diminish the right of any member of the system to obtain credited service in the system for active duty military service within the limits permitted by § 24-2-502.

(2) However, no member is entitled to receive more than five (5) years of credited service rendered by the member under this section.

(3) No member is eligible to purchase service credit in more than one (1) retirement system, whether federally or state-supported, for service time in the Arkansas National Guard or in the armed forces reserve.

(4) Service credit in the system for active duty military service under § 24-2-502 and for service in the Arkansas National Guard or in the armed forces reserve shall not be given for the same period of time.

(5) A member's service in the Arkansas National Guard or armed forces reserve shall not make the member eligible for any kind of benefit under any other state-supported retirement system except social security.



§ 24-2-504 - Return to covered employment by military personnel.

(a) An active member of the state retirement system who is called to active military duty shall be afforded all employment protections as provided in the Uniformed Services Employment and Reemployment Rights Act, as in effect on January 1, 2009.

(b) Employer contributions shall be paid for the state retirement system member's period of active military duty by the member's last retirement system employer immediately before the member's active duty in accordance with the Uniformed Services Employment and Reemployment Rights Act, as in effect on January 1, 2009.

(c) In order to receive retirement credit in the state retirement system for the time spent in active duty, a member covered by the contributory provisions of the member's state retirement system who returns from active military duty to either the same or a different covered employer shall pay into the state retirement system the employee contributions that would have otherwise been paid into the state retirement system by the member as though the member had never left covered service.



§ 24-2-505 - Compliance with the Heroes Earnings Assistance and Relief Tax Act of 2008.

(a) (1) In the case of a member who dies while performing qualified military service on or after January 1, 2011, and who otherwise would have been entitled to reemployment rights under the federal Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. § 4301 et seq., as in effect on January 1, 2011, the survivors of that member are entitled to any additional benefits that would have been provided under the public employee retirement plan had the member resumed employment with a covered employer on the day preceding his or her death and then terminated employment on the actual date of death.

(2) Subdivision (a)(1) of this section does not apply to benefit accruals relating to the period of qualified military service.

(3) The member's qualified military service shall be counted for purposes of determining whether the individual in issue was vested with the public employee retirement plan.

(b) In the case of a member who becomes disabled while performing qualified military service on or after January 1, 2011, and who otherwise would have been entitled to reemployment rights under the federal Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. § 4301 et seq., as in effect on January 1, 2011, that member is considered to have resumed employment with a covered employer on the day preceding the onset of his or her disability and then terminated employment on the actual date he or she became disabled.

(c) A member who dies or becomes disabled while performing qualified military service is deemed to have made employee contributions for the purpose of determining benefits other than benefit accruals that are contingent on those contributions for the period of qualified military service.

(d) This section applies to each public retirement system unless the system has a specific provision regarding the Heroes Earnings Assistance and Relief Tax Act of 2008, Pub. L. No. 110-245, already in its law.






Subchapter 6 - -- State Retirement Systems Investments

§ 24-2-601 - Investment authority and limitations generally.

(a) All investments of the retirement systems covered by this subchapter shall be in strict compliance with the provisions of this subchapter.

(b) The term "trust" as used in this subchapter refers to the following Arkansas retirement systems:

(1) The State Police Retirement System;

(2) The Arkansas Public Employees' Retirement System;

(3) The Arkansas Teacher Retirement System;

(4) The Arkansas State Highway Employees' Retirement System; and

(5) The Arkansas Judicial Retirement System.

(c) The term "trustees" as used in this subchapter refers to boards of trustees of the systems referenced in subsection (b) of this section.



§ 24-2-602 - Investment authority and limitations -- Permissible investments.

(a) The boards of trustees of the State Police Retirement System, the Arkansas Public Employees' Retirement System, the Arkansas Teacher Retirement System, the Arkansas State Highway Employees' Retirement System, and the Arkansas Judicial Retirement System shall have full power to invest and reinvest the moneys of the respective systems and to hold, purchase, sell, assign, transfer, or dispose of any of the investments so made as well as the proceeds of the investments and moneys.

(b) However, the investments and reinvestments shall only be made in accordance with the prudent investor rule set forth in §§ 24-2-610 -- 24-2-619.



§ 24-2-603 - Investment authority and limitations -- Default setoff.

(a) In the event of default in payment of the principal or interest of any investment obligation held by any state retirement system where the issuer of the obligation receives moneys from the state, the default shall be certified by the board of the respective system to the Treasurer of State.

(b) The Treasurer of State shall withhold all moneys due the issuer from the state until the default, together with regular interest thereon, is satisfied.



§ 24-2-604 - Investment authority and limitations -- Conflict of interest.

Except as to the rights of a member, retirant, or beneficiary, no trustee and no officer or employee of the board of any state retirement system shall have any interest, directly or indirectly, in the gains or profits of any investment made by the respective board. Nor shall any retirement system trustee, officer, or employee, directly or indirectly for himself or herself or as an agent, in any manner use the assets of the systems except to make such current and necessary payments as are authorized by the respective boards, nor shall any of them become an endorser or surety or, in any manner, an obligor for moneys loaned by or borrowed from any of the respective systems.



§ 24-2-605 - Investment authority and limitations -- Fidelity bonds.

(a) The boards of trustees of the respective retirement systems shall provide for a blanket fidelity bond of one million dollars ($1,000,000) covering the employees of the systems or such others as may be responsible for administering the funds.

(b) The boards may pay the premiums for the bond from funds of the systems.



§ 24-2-606 - Investment authority and limitations -- Custodianship of assets.

(a) The Treasurer of State shall be the legal custodian of the securities of the respective retirement systems. However, the systems may deposit with the Treasurer of State, in lieu of securities, safekeeping receipts or evidence of federal bookkeeping entries.

(b) The financial institution or depository issuing the safekeeping receipts, unless issued by an agency of the federal government, shall have on file with the Treasurer of State a letter of the issuer's bonding or insurance company, stating the amount of insurance currently in force covering loss or theft of the securities.

(c) In addition, the boards of trustees of the respective retirement systems, if deemed necessary to facilitate particular investment transactions, the settlement of security transactions, redemption of particular securities, or collection of investment income, may select and designate such banks, trust companies, or central depositories as may be appropriate to act as legal custodian of their securities.



§ 24-2-607 - Investment authority and limitations -- Trust account.

(a) In addition to the various retirement systems funds established as trust funds in the State Treasury, a bank trust fund or funds may be established and maintained in such depository bank or banks as may be designated by the boards of trustees of the respective retirement systems.

(b) Each bank fund shall consist of and there may be deposited in the fund:

(1) All employer contributions, including any interest;

(2) All employee contributions, including any interest;

(3) Interest, dividend, and other incomes realized from investments and reinvestments;

(4) Interest earned upon any moneys in the fund; and

(5) Such other proceeds as may be derived from the sale, exchange, redemption, transfer, or disposition of any securities or investments.

(c) The following disbursements may be made from the bank funds:

(1) Payments for all securities and investments, the purchase of which is authorized by law, which may include principal, accrued interest, commission, taxes, and fees;

(2) Payments for money manager and custodian bank fees;

(3) The deposit to the appropriate State Treasury fund for the payment of annuities and refunds as authorized by law that are paid on vouchers issued by the respective retirement systems and on warrants issued thereon by the Auditor of State;

(4) The payment of annuities and refunds as authorized by law that are paid on cash fund vouchers issued by the respective retirement systems and on checks or wire transfers issued from bank funds; and

(5) The deposit to the appropriate State Treasury fund for the payments of salaries, maintenance, and operating expenses of the retirement systems supported from investment earnings.



§ 24-2-608 - Investment authority and limitations -- Arkansas-related investments.

(a) In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing funds held by each of the trusts, fiduciaries administering the systems shall manage the funds so as to favorably impact the economic condition of and maximize capital investment in the State of Arkansas when appropriate investment alternatives are available.

(b) It is the intention of the General Assembly that, as assets become available for investment, the systems shall seek to invest not less than five percent (5%) nor more than ten percent (10%) of their portfolios in Arkansas-related investments.

(c) In calculating the percentage of Arkansas-related investments, the systems shall not include Federal National Mortgage Association investments nor Government National Mortgage Association investments.

(d) Nothing in this section shall in any way limit or impair the responsibility of a fiduciary to invest in accordance with the prudent investor rule set forth in §§ 24-2-610 -- 24-2-619.



§ 24-2-609 - Registration of securities in name of nominee -- Powers and duties of nominee.

(a) The boards of trustees of the various state retirement systems are authorized to register stocks, bonds, notes, and other securities held by and for the systems in the name of a designated nominee.

(b) Such action as is necessary to establish a nominee and a nominee agreement may be taken.

(c) The nominee agreement shall specify that the nominee shall not have or claim any beneficial interest whatsoever in any stocks, bonds, notes, and other securities held in the name of the nominee. That is, all beneficial interest in the stocks, bonds, notes, and other securities and in the interest, dividends, and capital gains derived therefrom shall be vested in the respective state retirement systems.

(d) The nominee shall have no power to undertake any obligation on behalf of the nominee, except upon the direction of the particular state retirement system.

(e) The nominee may endorse securities and take other necessary actions in the purchase, registration, and sale of stocks, bonds, notes, and other securities, subject always to the provisions of this section.



§ 24-2-610 - Prudent investor rule.

(a) Except as otherwise provided in subsection (b) of this section, trustees who invest and manage trust assets owe a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in §§ 24-2-610 -- 24-2-619.

(b) (1) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust.

(2) Trustees are not liable to a beneficiary to the extent that the trustees acted in reasonable reliance on the provisions of the trust.



§ 24-2-611 - Standard of care -- Portfolio strategy -- Risk and return objectives.

(a) Trustees shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustees shall exercise reasonable care, skill, and caution.

(b) The trustees' investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that trustees shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) The expected total return from income and the appreciation of capital;

(6) Other resources of the beneficiaries;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one (1) or more of the beneficiaries.

(d) Trustees shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) Trustees may invest in any kind of property or type of investment consistent with the standards of this subchapter.

(f) Trustees who have special skills or expertise, or who are named trustees in reliance upon the trustees' representation that the trustees have special skills or expertise, have a duty to use their special skills or expertise.



§ 24-2-612 - Diversification.

Trustees shall diversify the investments of the trust unless the trustees reasonably determine that, because of special circumstances, the purposes of the trust are better served without diversifying.



§ 24-2-613 - Duties at inception of trusteeship.

(a) Within a reasonable time after accepting a trusteeship or receiving trust assets, trustees shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust and with the requirements of this subchapter.

(b) (1) Trustees shall develop an investment policy. This policy shall be a written statement of goals for the fund and rules to be followed to achieve those goals.

(2) Trustees shall measure performance of the fund and shall measure each manager's performance against benchmarks jointly agreed upon by the trustees and managers.



§ 24-2-614 - Loyalty.

Trustees shall invest and manage the trust assets solely in the interest of the members and benefit recipients of the trust.



§ 24-2-615 - Impartiality.

If a trust has two (2) or more beneficiaries, the trustees shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.



§ 24-2-616 - Investment costs -- Limitations on investment authority.

(a) In investing and managing trust assets, trustees may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.

(b) Trustees may delegate investment functions to an agent that a prudent trustee of comparable skills could properly delegate as provided in § 24-2-618.



§ 24-2-617 - Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of the trustees' decisions or actions and is not determined by hindsight.



§ 24-2-618 - Delegation of investment and management functions.

(a) Trustees may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustees shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Reviewing periodically the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) Trustees who complied with the requirements of subsection (a) of this section are not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustees of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

(e) Single agent or exclusive agency delegations by the trustees shall be discouraged. Trustees shall delegate investment and management functions to a single agent or an exclusive agency arrangement only after the trustee has determined that the exclusive agency arrangement is in the best interest of the trust, has exercised extraordinary care and caution in selecting the exclusive agent, and has arranged to periodically review in detail the agent's actions to monitor the agent's performance and compliance with the terms of the delegation.

(f) (1) Notwithstanding the Arkansas Procurement Law, § 19-11-201 et seq., the boards of trustees of the respective state retirement systems shall promptly implement their investment directives consistent with the duty of care required of a fiduciary under the prudent investor rules in this chapter.

(2) If in the capacity as fiduciary, the trustees deem it appropriate to immediately retain an investment manager or to alter the terms of an existing agreement with an investment manager, the trustees shall:

(A) Pass a resolution stating the reason for the immediate retention of the investment manager;

(B) State the anticipated date of implementation; and

(C) Provide the Office of State Procurement and the staff of the Legislative Review Committee the information contained in subdivisions (f)(2)(A) and (B) of this section within five (5) business days.

(3) As required by the Legislative Review Committee, a member of the board of trustees or the director of the respective retirement system fund shall appear before the next occurring meeting of that body to explain the details of the professional services contracts in question.



§ 24-2-619 - Language invoking standard of subchapter.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this subchapter:

(1) "Investments permissible by law for investment of trust funds";

(2) "Legal investments";

(3) "Authorized investments";

(4) "Using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital";

(5) "Prudent man rule";

(6) "Prudent trustee rule";

(7) "Prudent person rule"; and

(8) "Prudent investor rule".






Subchapter 7 - -- Arkansas Public Employee Retirement Plans

§ 24-2-701 - Financial objectives and actuarial valuation.

(a) The general financial objective of each Arkansas public employee retirement plan shall be to establish and receive contributions that, expressed as percentages of active member payroll, will remain approximately level from generation to generation of state citizens. More specifically, contributions received each year shall be sufficient both:

(1) To fully cover the costs of benefit commitments being made to members for their service being rendered in that year; and

(2) (A) To make a level payment that if paid annually over a reasonable period of future years will fully cover the unfunded costs of benefit commitments for service previously rendered.

(B) Alternatively, if the costs of benefit commitments for service previously rendered are overfunded, the plan may deduct a level payment that if deducted annually over a reasonable period of future years will fully liquidate the overfunded portion of such costs.

(b) Each state public employee retirement plan shall cause an actuarial valuation of the plan or fund to be made at least biennially, and preferably annually, to determine how well the plan is meeting the objectives set forth in subsection (a) of this section.

(c) The employer contribution rates to the retirement systems shall be as follows:

(1) (A) For the Arkansas Teacher Retirement System, for the fiscal years ending June 30, 2008, and June 30, 2009, the Board of Trustees of the Arkansas Teacher Retirement System shall establish employer contribution rates prospectively each year.

(B) The employer contribution rates shall be based on the actuary's determination of the rate required to fund the plan in accordance with the objectives set forth in subsection (a) of this section.

(C) The employer contribution rates shall be the rates determined by the Board of Trustees of the Arkansas Teacher Retirement System based on the annual actuarial valuation.

(D) For the fiscal years ending June 30, 2008, and June 20, 2009, the employer contribution rate shall not exceed fourteen percent (14%).

(2) For the State Police Retirement System, twenty-two percent (22%); and

(3) (A) For the Arkansas Public Employees' Retirement System, the Board of Trustees of the Arkansas Public Employees' Retirement System shall establish employer contribution rates prospectively each year, and the rates shall be based on the actuary's determination of the rate required to fund the plan in accordance with the objectives set forth in subsection (a) of this section.

(B) The employer contribution rates shall be the rates determined by the annual actuarial valuation.

(d) Subsection (c) of this section shall not be construed as affecting in any way the existing methods of determining the years of credited service for computing benefits or determining retirement eligibility.



§ 24-2-702 - Reports.

(a) Each Arkansas public employees' retirement system shall have an annual financial audit performed by the Division of Legislative Audit and prepared in accordance with the financial accounting and reporting standards set forth for public pension plans by the Governmental Accounting Standards Board.

(b) (1) In addition, if approved by the board of trustees of an Arkansas public employees' retirement system, a system may also select another independent auditor to perform a separate financial audit of the respective system.

(2) Prior to entering the contract for the additional audit, the public employees' retirement system shall provide the Legislative Joint Auditing Committee the reasons, in writing, for the need of the additional financial audit.

(3) All contracts for audits shall be in compliance with the state's fiscal laws and regulations.

(4) A copy of each audit report prepared by another independent auditor shall be provided to the Legislative Joint Auditing Committee, the Legislative Council, and the Governor.



§ 24-2-703 - Tax exemptions.

(a) The assets of the Arkansas Public Employees' Retirement System, the State Police Retirement System, the Arkansas Judicial Retirement System, the Arkansas State Highway Employees' Retirement System, and the Arkansas Teacher Retirement System are exempt from taxes by the state or any political subdivision or agency thereof.

(b) (1) It is the purpose of this section to provide equitable tax treatment to persons receiving benefits from alternate publicly supported retirement or annuity plans of the state's colleges and universities and the Department of Higher Education.

(2) It is not the intent of this section to reduce the income tax exemption provided by law to any person in regard to retirement or survivor benefits.



§ 24-2-704 - Retirement in the event of government reorganization.

(a) In the event of any structural reorganization of state government operations, all current employees, appointees, trustees, and commissioners of any affected agency, board, or commission shall remain associated with the state-supported retirement system that existed for them as of the date immediately prior to the reorganization.

(b) (1) Member employers and employees of any state-supported retirement system shall remain covered by their respective systems.

(2) The transition of any state agency or other political subdivision of the state from one state-supported retirement system to another shall be accomplished through enabling legislation in the Eighty-fifth General Assembly.

(3) In the event of a retirement coverage transition, there shall be no transfer of service from one retirement system to another. Instead, the provisions of §§ 24-2-402 -- 24-2-405, 24-2-407, and 24-2-408 shall be in full force and effect.









Chapter 3 - Uniform Benefits -- Financing, Accounting, and Reporting Standards. [Repealed.]



Chapter 4 - Arkansas Public Employees' Retirement System

Subchapter 1 - -- General Provisions

§ 24-4-101 - Definitions.

As used in this act:

(1) "Accumulated contributions" means the sum of all amounts deducted from the compensations of a member and credited to his or her individual account in the member's deposit account, together with regular interest as may have been credited thereon;

(2) "Actual service" means service credited at the rate of one (1) month for each month of service;

(3) "Actuarial equivalent" means a benefit of equal reserve value when "reserve" means the present value of all payments to be made on account of any benefit based upon such reasonable rates of interest and tables of experience as a plan shall adopt from time to time;

(4) "Actuary" means a qualified actuary with experience in retirement plan financing. Membership in the American Academy of Actuaries shall be sufficient for a person to be deemed a qualified actuary;

(5) "Age" means age on last birthday;

(6) (A) "Annuity" means a monthly amount payable from funds of the Arkansas Public Employees' Retirement System throughout the life of a person.

(B) All annuities shall be paid in equal monthly installments;

(7) "Annuity reserve" means the present value of an annuity computed upon the basis of mortality and other such tables of experience and regular interest, as the Board of Trustees of the Arkansas Public Employees' Retirement System shall adopt;

(8) "Beneficiary" means any person except a retirant who is receiving or is designated by a member to receive a plan benefit;

(9) "Benefit program" means a schedule of benefits or benefit formulas from which the amounts of benefits can be determined;

(10) "Board" means the Board of Trustees of the Arkansas Public Employees' Retirement System, as created in this act;

(11) (A) "Compensation" means the recurring remuneration paid a member by public employers for personal services rendered by a member in a position covered by an employer participating in the Arkansas Public Employees' Retirement System.

(B) The following are recurring remuneration for personal services for the purposes of determining retirement benefits:

(i) Career service recognition payments paid to a member under § 21-5-106;

(ii) Payments made to a member under § 21-5-1101, including without limitation a lump-sum payment;

(iii) (a) Except as provided in subdivision (11)(B)(iii)(b) of this section, payments made to a member under § 14-14-1206(a), including without limitation a bonus or lump-sum payment.

(b) The maximum amount of the bonus or lump-sum payment that will be considered to be compensation during the last year of a member's employment is the lesser of five percent (5%) of the current year's salary or the amount of the bonus or lump-sum payment that was received by the member during the previous year of employment;

(iv) (a) Except as provided in subdivision (11)(B)(iv)(b) of this section, a bonus or lump-sum payment made to a municipal employee as provided in the municipality's annual budget under § 14-42-308.

(b) The maximum amount of the bonus or lump-sum payment that will be considered to be compensation during the member's last year of employment is the lesser of five percent (5%) of the current year's salary or the amount of the bonus or lump-sum payment that was received by the member during the previous year of employment; and

(v) Lump-sum payments made to a member under §§ 21-5-211 and 21-5-219.

(C) If a member's compensation includes either lodging or meals, or both, exclusive of travel expense, the cash value of the lodging and meals shall be fixed by the board, not to exceed the amount the employee is required to report for federal income tax purposes.

(D) Except as provided in subdivision (11)(C) of this section, "compensation" includes only the base salary of the member and does not include a multiplier or other special salary allowance used to increase a person's salary as authorized by the General Assembly;

(12) "Contributory member" means:

(A) A person who was a member of the Arkansas Public Employees' Retirement System prior to January 1, 1978, and who continues to contribute six percent (6%) of his or her compensation to the system. However, the rate will be five percent (5%) on and after July 1, 2005; or

(B) A member first hired on or after July 1, 2005, or a noncontributory member who elects to become a contributory member under § 24-4-1101 et seq. ;

(13) "County" means any county in the state and includes all agencies, offices, departments, boards, commissions, and county-supported institutions that are duly constituted agencies of the county;

(14) (A) "County employees" means all employees whose compensations are payable, either directly or indirectly, by county participating public employers and includes employees of the Association of Arkansas Counties.

(B) In any case of doubt as to who is a county employee within the meaning of this act, the board shall have the final power to decide the question;

(15) (A) "Credited service" means the sum of the prior service and current service to the extent credited a member by the board, in accordance with the provisions of § 24-4-521.

(B) Any member first hired on or after July 1, 2005, to a covered position whose service is credited at a rate other than that defined in § 24-4-101(2) shall accrue that credit on no more than ten (10) actual years of service;

(16) (A) "Current service" means service rendered to a public employer by a member from and after the date he or she became a member.

(B) In the case of a nonstate employee, service rendered by the employee to a public employer in the period from June 30, 1957, to the date his or her employer became a participating public employer, which period is called interim current service, shall be included as current service, but only if the employee satisfies the conditions set forth in Acts 1965, No. 153, § 10 [repealed];

(17) (A) (i) (a) "Employees" means all officers and employees of any office, agency, board, commission, including the Department of Higher Education, or department of a public employer whose compensations were or are payable from funds appropriated by the public employer and all otherwise eligible employees whose compensations were or are payable in whole or part from federal funds, as well as the official court reporters and stenographers of the circuit and chancery courts of the state and all of the prosecuting attorneys of the judicial districts of Arkansas.

(b) In addition, effective July 1, 1983, the term "employees" shall include those persons who are eligible for benefits from the Teachers Insurance and Annuity Association but who are otherwise eligible for participation in the Arkansas Public Employees' Retirement System due to employment with a public employer.

(ii) Any person who has previously been denied coverage under the Arkansas Public Employees' Retirement System because the person was or is paid from a grant instead of funds appropriated by the public employer shall from July 1, 1991, become a member of the system if in an otherwise eligible position due to being an employee of a public employer, and a member may at his or her option receive credit for service rendered before that date as an employee paid from a grant, subject to the following conditions:

(a) The member is a participating employee covered under the Arkansas Public Employees' Retirement System at the time of the purchase;

(b) The member furnishes proof in a form required by the Arkansas Public Employees' Retirement System of the service and compensation received;

(c) The member pays or causes to be paid all employee contributions at the rate and on the compensation that would have been paid had he or she been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during that time, and regular interest on the employee and employer contributions. The interest shall be computed from the date the service was rendered to the date the payment is received by the Arkansas Public Employees' Retirement System. The member may purchase all of the service or any portion thereof in multiples of one (1) year;

(d) The payment of funds shall be made in one (1) lump sum; and

(e) Any person who, prior to the effectiveness of this provision, has been removed from membership in the Arkansas Public Employees' Retirement System because of eligibility for membership in a local firemen's pension fund as a volunteer firefighter may restore the refunded service and establish subsequent service by paying or causing to be paid to the Arkansas Public Employees' Retirement System the refunded contributions and the legally required contributions for subsequent service.

(B) Excepting members of the General Assembly and those persons participating in a local firemen's pension fund because of their status as volunteer firefighters and those persons who have dual full-time employment in separate positions covered by the Arkansas Public Employees' Retirement System and the Arkansas Local Police and Fire Retirement System respectively, the term "employees" shall not include persons who are members of any other retirement system, excepting federal Social Security, which retirement system is supported by state funds or is authorized by the laws of the state. In addition, the term "employees" specifically shall not include the following:

(i) Persons in the employ of the Department of Arkansas State Police who are members of the State Police Retirement System;

(ii) Persons in the employ of the Department of Education or the Arkansas Teacher Retirement System, except as otherwise provided by law;

(iii) Persons in the employ of the University of Arkansas or any other state-supported institution of higher learning, except as otherwise provided by law;

(iv) Justices of the Supreme Court, judges of circuit courts, or judges of chancery courts;

(v) Persons in the employ of the General Assembly who are employed on a less than full-time regular annual salary basis, except that any person who has served or who shall serve during at least six (6) legislative sessions as Chief Clerk of the House of Representatives and who has served in the employ of the General Assembly during at least twelve (12) previous legislative sessions shall be eligible to receive credited service in the Arkansas Public Employees' Retirement System for any period of employment with the General Assembly since July 1, 1957, but only if the employee is, or was, an active member of the system with at least ten (10) years of credited service and only if the employee pays or causes to be paid all employee contributions at the rate and on the compensation that would have been paid had he or she been a member of the system during those periods of time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during those periods of time, and regular interest on the employee and employer contributions computed from the date of service to the date the payment is received by the system;

(vi) Persons who are in the employ of the Arkansas State Highway and Transportation Department;

(vii) Persons employed with the intent of working less than ninety (90) calendar days;

(viii) Persons who are employed for a period of more than ninety (90) consecutive calendar days but who do not qualify as full-time employees shall be excluded from membership. A person shall be considered a full-time employee if that person works at least eighty (80) hours per month during a period of ninety (90) consecutive calendar days;

(ix) (a) (1) Persons whose rate of pay does not constitute employment that is substantially gainful shall be excluded from membership.

(2) A rate of pay less than the federal minimum wage for the year shall not be considered employment that is substantially gainful.

(b) A tipped food service employee of the Department of Parks and Tourism who is guaranteed the prevailing minimum wage by the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq., as it existed on January 1, 2009, is in employment that is substantially gainful.

(c) The employee and employer contributions for a tipped food service employee of the Department of Parks and Tourism is computed based on the tipped food service employee's hourly rate of pay;

(x) Persons who are first employed or those who are reemployed as participants on or after July 1, 1979, under the Comprehensive Employment and Training Act. However, those persons participating in the program prior to July 1, 1979, shall continue to be members of the Arkansas Public Employees' Retirement System while employed by a participating public employer;

(xi) Any person previously denied coverage by the Arkansas Public Employees' Retirement System because that person was eligible for membership in but did not participate in another retirement system that is supported by state funds or that is authorized by the laws of the state, shall become a member of the Arkansas Public Employees' Retirement System from the date of July 1, 1999, if in an otherwise eligible position due to employment with a participating employer. Any person previously denied coverage by the Arkansas Public Employees' Retirement System because that person was eligible for or receiving benefits from another retirement system supported by state funds or that is authorized by the laws of the state shall become a member of the Arkansas Public Employees' Retirement System from the date of July 1, 1999, if in an otherwise eligible position due to employment with a participating employer. That person may receive, at the employee's option, credit for service rendered to a participating public employer before that date, subject to the following conditions:

(a) The member is a participating employee covered under the Arkansas Public Employees' Retirement System at the time of the purchase;

(b) The member furnishes proof in a form required by the Arkansas Public Employees' Retirement System of the service and compensation received;

(c) The member pays or causes to be paid all employee contributions at the rate and on the compensation that would have been paid had he or she been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during that time, and regular interest on the employee and employer contributions. The interest shall be computed from the date the service was rendered to the date the payment is received by the Arkansas Public Employees' Retirement System. The member may purchase all of the service or any portion thereof in multiples of one (1) year; and

(d) The payment of funds shall be made in one (1) lump sum;

(xii) The surviving spouse of any person deemed erroneously enrolled due to receipt of a benefit from another retirement system supported by state funds or that is authorized by the laws of the state but whose service had not been refunded at or before the date of death shall be eligible to receive a benefit under the provisions of § 24-4-608, provided that the person was an employee of the participating employer on the date of death. The monthly annuity shall be payable on the first day of the month following the month of application and shall be retroactive to the date the benefit would have been otherwise payable as provided for in § 24-4-608; and

(xiii) Any person previously denied coverage by the Arkansas Public Employees' Retirement System because that person was employed in dual full-time positions covered by the Arkansas Public Employees' Retirement System and the Arkansas Local Police and Fire Retirement System, respectively, shall become a member of both systems from and after the date of July 1, 2001, if in otherwise eligible positions with participating employers. The person may receive at the employee's option credit for service rendered to a participating public employer before that date, subject to the following conditions:

(a) The member is a participating employee covered under the Arkansas Public Employees' Retirement System at the time of the purchase;

(b) The member furnishes proof in a form required by the Arkansas Public Employees' Retirement System of the service and compensation received;

(c) The member pays or causes to be paid all employee contributions at the rate and on the compensation that would have been paid had the person been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had the person been a member during that time, and regular interest on the employee and employer contributions. The interest shall be computed from the date the service was rendered to the date the payment is received by the Arkansas Public Employees' Retirement System. The member may purchase all of the service or any portion thereof in multiples of one (1) year; and

(d) The payment of funds shall be made in one (1) lump sum.

(C) In any case of doubt as to who is an employee within the meaning of this act, the board shall have the final power to decide the question;

(18) (A) (i) "Final average compensation" means the average of the highest annual compensations paid a member during any period of three (3) years of credited service with a public employer.

(ii) The three-year average shall be the greatest of the following:

(a) One-third (1/3) of the following: The total of the highest compensations paid during the two (2) completed fiscal years when added to the total third highest compensation paid during the completed fiscal year; or

(b) One-third (1/3) of the following: The total of the highest compensations paid during the two (2) completed fiscal years added to the total of the compensation paid for the months of credited service within the incomplete fiscal year in which the member retires, provided there are some, and the total third highest compensation paid during the completed fiscal year which has been multiplied by the number of months remaining in the fiscal year in which retirement occurs and divided by twelve (12).

(iii) Should the member have less than the minimum three (3) years of credited service, "average compensation" means the annual average compensations to the member during his or her total years of actual service.

(B) Any other provision to the contrary notwithstanding:

(i) If a member's rate of pay is set by Arkansas Constitution, Amendment 70, § 1, then the member's "average compensation" shall not be less than the member's rate of pay at the time of separation from covered employment;

(ii) If a member's rate of pay is set by Arkansas Constitution, Amendment 70, § 1, then the member's "average compensation" shall not be less than the member's highest rate of such pay; or

(iii) If a member served at any time in an office whose rate of pay is set by Arkansas Constitution, Amendment 70, § 1, and that member was a member of the General Assembly on December 31, 1978, then the member's "average compensation" shall not be less than the rate of pay currently set for the highest legislative office the member held;

(19) "General Assembly" means the General Assembly of the state;

(20) "Intergovernmental Juvenile Detention Council" means the Intergovernmental Juvenile Detention Council of the Tenth Judicial District created by uncodified Act 899 of 1995, which has chosen by a majority vote of the council to participate in the Arkansas Public Employees' Retirement System;

(21) "Joint county and municipal sanitation authority" means any sanitation authority created under the Joint County and Municipal Solid Waste Disposal Act, § 14-233-101 et seq., which has chosen by a majority vote of its full-time employees to participate in the Arkansas Public Employees' Retirement System;

(22) "Local units of government" means those entities participating in the Arkansas Public Employees' Retirement System under the provisions of § 24-4-746;

(23) "Member" means any person who is included in the membership of the Arkansas Public Employees' Retirement System;

(24) (A) "Municipal employees" means all employees whose compensations are payable, either directly or indirectly, by participating municipal public employers and includes employees of the Arkansas Municipal League, employees of the water and sewer system of any city divided by a state line, and employees of the Arkansas Local Police and Fire Retirement System.

(B) "Municipal employees" shall not include members of a municipal firemen's or policemen's pension fund while the member is accruing credited service in that system, excepting those members of a municipal firemen's pension fund who are members solely because of their status as volunteer firefighters.

(C) In any case of doubt as to who is a municipal employee within the meaning of this act, the board shall have the final power to decide the question;

(25) "Municipality" means any incorporated city or town in the state and includes all agencies, offices, departments, and commissions of the city or town;

(26) "Noncontributory member" means a person who does not contribute a portion of his or her compensation to the Arkansas Public Employees' Retirement System;

(27) "Nonstate employees" means county employees, municipal employees, rural waterworks facilities board employees, regional airport authority employees, public facilities board employees, regional solid waste management board employees, joint county and municipal sanitation authority employees, regional water distribution board employees, the employees of economic development districts recognized as planning and development districts under § 14-166-202, school employees, and the employees of the Intergovernmental Juvenile Detention Council;

(28) "Normal retirement age" means, for a member, the youngest of the following ages:

(A) Age sixty (60) and with twenty (20) or more years of actual service for a contributory member; or

(B) Age sixty-five (65) with five (5) or more years of actual service, except for a member of the General Assembly who must have ten (10) or more years of actual service if he or she only has service as a member of the General Assembly;

(C) If the provisions of § 24-4-521 are used to determine any portion of total credited service, then the age upon completion of thirty-five (35) years of credited service, but in no event to an age younger than fifty-five (55);

(D) For a noncontributory member with credited service for employment as a public safety employee or as a sheriff, age sixty-five (65) reduced by one (1) month for each two (2) months of such credited service, but in no event to an age younger than fifty-five (55), except in the case of a sheriff who has a minimum of ten (10) years of actual service as a sheriff or who has eight (8) years of actual service as a sheriff and a minimum of two (2) years of service in another state-supported retirement system, for whom the minimum retirement age shall be fifty-two (52);

(E) The age upon completion of twenty-eight (28) years of credited service, if the provisions of § 24-4-521 are not used to determine any portion of the credited service;

(F) For a member of the General Assembly with twelve (12) years of actual service, ten (10) of which must be as a member of the General Assembly, at age fifty-five (55). A member of the General Assembly who was either serving in the General Assembly on July 1, 1979, or held an elected office on July 1, 1979, shall be eligible to retire with seventeen and one-half (171/2) years of actual service regardless of age;

(G) An elected state constitutional officer shall be eligible to retire with twenty-eight (28) years of credited service at age fifty-five (55); and

(H) Notwithstanding subdivision (28)(C) of this section, in the case of a deputy sheriff who has a minimum of twenty-five (25) years of actual service as a deputy sheriff, the minimum retirement age shall be fifty-two (52);

(29) "Participating public employer" means:

(A) Any county, municipality, rural waterworks facilities board, regional airport authority, public facilities board, regional solid waste management board, joint county and municipal sanitation authority, suburban improvement district under § 14-92-502, or regional water distribution board in the state whose employees are included in the membership of the Arkansas Public Employees' Retirement System;

(B) The employees of the Intergovernmental Juvenile Detention Council of the Tenth Judicial District who are included in the membership of the Arkansas Public Employees' Retirement System; or

(C) A public rehabilitative services corporation or local unit of government as provided for in § 24-4-746;

(30) (A) "Prior service", in the case of a state or municipal employee, means personal service rendered by the employee to a public employer prior to July 1, 1957.

(B) The term "prior service", in the case of a county employee, means personal service rendered by the employee to a public employer prior to July 1, 1959;

(31) "Public employer" means the State of Arkansas or any participating public employer;

(32) "Public facilities board" means any public facilities board created under the Public Facilities Boards Act, § 14-137-101 et seq., which has chosen by a majority vote of the full-time employees to participate in the Arkansas Public Employees' Retirement System;

(33) "Public Rehabilitation Services Corporations" means those entities participating in the Arkansas Public Employees' Retirement System under the provisions of § 24-4-746;

(34) (A) "Public safety member" means a noncontributory member whose covered employment is for personal services as a police officer or firefighter and his or her employment commenced prior to July 1, 1997, except as provided for public safety members covered under § 24-4-1004.

(B) (i) (a) "Police officer" means any regular or permanent employee whose primary duty is law enforcement of a municipal police department, a county sheriff's office, or the Department of Arkansas State Police, including probationary police officers.

(b) "Police officer" includes wildlife officers of the Arkansas State Game and Fish Commission, drug enforcement officers of a judicial drug taskforce, civilian firefighters of the State Military Department covered under § 24-4-1004, and all officers and the Director of the State Capitol Police within the office of the Secretary of State.

(ii) An officer who, although assigned to administrative duties, is still subject to call for service at patrol duty or duty in the field or is subject to call for duties in emergency situations requiring the officer to be armed with a firearm shall be considered to have the primary duty of law enforcement for the purpose of this subdivision (34)(B).

(iii) The term "police officer" shall not include any civilian employee of a police department or any person temporarily employed as a police officer during an emergency.

(C) (i) "Firefighter" means any regular employee of a fire department whose primary duty is fire fighting, including probationary firefighters.

(ii) "Firefighter" shall not include any civilian employee of a fire department or any person temporarily employed as a firefighter during an emergency.

(D) (i) "Public safety member" shall not include a member whose employment as a police officer or firefighter commenced on or after July 1, 1997, except as provided for public safety members covered under § 24-4-1004.

(ii) (a) If a public safety member leaves his or her employment as a police officer or firefighter for employment as a police officer or firefighter in a position covered by the Arkansas Public Employees' Retirement System, Arkansas State Highway Employees' Retirement System, State Police Retirement System, or Arkansas Local Police and Fire Retirement System and returns to his or her previous employment as a police officer or firefighter, the public safety member shall resume receiving credited service at one and one-half (11/2) times the regular rate for crediting service.

(b) A person eligible to resume receiving public safety credit prior to July 31, 2007, shall receive credited service for his or her return to employment as a police officer or firefighter at one and one-half (11/2) times the regular rate for crediting service.

(E) A public safety member who receives or has received credited service at one and one-half (11/2) times the regular rate for crediting service may change employers and continue to receive credited service at one and one-half (11/2) times the regular rate for crediting service, provided:

(i) The person is employed as a public safety officer within six (6) months of termination from employment as a public safety member; and

(ii) The employer provides public safety officers credited service at one and one-half (11/2) times the regular rate for crediting service;

(35) "Regional airport authority" means any regional airport authority created under the Regional Airport Act, § 14-362-101 et seq., which was formed after January 1, 1990, and which has chosen to participate in the Arkansas Public Employees' Retirement System;

(36) "Regional solid waste management board" means any regional solid waste management board defined under § 8-6-701 et seq. which has chosen by a majority vote of the full-time employees to participate in the Arkansas Public Employees' Retirement System;

(37) "Regional water distribution board" means any regional water distribution board created under The Regional Water Distribution District Act, § 14-116-101 et seq., which has chosen by a majority vote of the full-time employees to participate in the Arkansas Public Employees' Retirement System;

(38) (A) "Regular interest" means such rates of interest per annum, compounded annually, as the board shall prescribe from time to time.

(B) However, for circumstances entered into July 1, 1985, or later, when payments are payable to the Arkansas Public Employees' Retirement System by a member together with regular interest thereon, the rate of interest shall be the same for all circumstances and shall be six percent (6%) per annum unless changed by the board;

(39) "Retirant" means a person receiving a plan annuity by reason of having been a member of the Arkansas Public Employees' Retirement System;

(40) (A) "Retirement" means a member's withdrawal from the service of a public employer, with an annuity payable from funds of the Arkansas Public Employees' Retirement System.

(B) Failure to meet termination requirements shall not operate to revoke a member's retirement election;

(41) "Rural waterworks facilities board" means a rural waterworks facilities board created under the Rural Waterworks Facilities Boards Act, § 14-238-101 et seq.;

(42) "Social security" means the federal social security old age, survivors', and disability insurance program;

(43) "State" means the State of Arkansas and includes all agencies, offices, departments, boards, commissions, and state-supported institutions that are duly constituted agencies of the state;

(44) (A) "State employees" means all otherwise eligible employees whose compensations were, or are, payable from funds appropriated by the state and includes all employees whose compensations were, or are, payable in whole or in part from federal funds.

(B) In any case of doubt as to who is a state employee within the meaning of this act, the board shall have the final power to decide the question; and

(45) "System" means the Arkansas Public Employees' Retirement System.



§ 24-4-102 - Penalty.

Any person who knowingly makes any false statements or who falsifies or permits to be falsified any record in an attempt to defraud the system as the result of such an act shall be guilty of a Class A misdemeanor.



§ 24-4-103 - Creation of retirement system.

(a) There is created and established a retirement system for the employees of the State of Arkansas and participating public employers to be known as the "Arkansas Public Employees' Retirement System".

(b) All business of the system shall be transacted through a board of trustees as provided for in this act.



§ 24-4-104 - Board of trustees -- Creation -- Members.

(a) The administration and control of the system shall be vested in a board called the Board of Trustees of the Arkansas Public Employees' Retirement System.

(b) The board shall consist of nine (9) trustees, as follows:

(1) The Auditor of State, the Treasurer of State, and the Director of the Department of Finance and Administration shall be ex officio members; and

(2) Three (3) members who are state employees and three (3) members who are nonstate employees to be appointed by the Governor; each nonstate employee trustee and each state employee trustee shall have at least ten (10) continuous years of service with a public employer or employers, and shall be a member or retired member of the system.

(c) (1) The term of office of appointed trustees shall be six (6) years.

(2) If any state employee trustee leaves the employ of the state or if any nonstate employee trustee leaves the employ of a participating public employer, the board shall, by a majority of the membership of the board, fill the vacancy for the remainder of the unexpired term by appointment of a state employee member or a nonstate employee member, as the case may be.

(d) (1) Annually, the board shall select from its membership a chairman and a vice chairman.

(2) The board shall appoint an executive director who shall be the executive administrative officer of the retirement system and shall also be ex officio secretary of the board, but who shall have no vote on questions before the board and who shall be directly responsible to the board.

(3) By resolution duly adopted, the board may delegate to the executive director any of the powers and duties vested in or imposed upon it by law.

(4) Within such limitations as may be contained in legislative appropriations therefor, the executive director, subject to the approval of the board, may employ and fix the compensation of such secretarial, clerical, professional, and other personnel as may be required for the proper administration of the system.



§ 24-4-105 - Board of trustees -- Meetings -- Powers and duties.

(a) (1) The Board of Trustees of the Arkansas Public Employees' Retirement System shall hold meetings regularly, at least one (1) meeting in each quarter year, and shall designate the time and place of the meeting.

(2) Special meetings may be held in accordance with such rules and regulations as the board shall adopt from time to time.

(3) Five (5) trustees shall constitute a quorum at any meeting of the board, and at least five (5) concurring votes shall be necessary for a decision by the board at any of its meetings.

(b) In addition to such other duties as are imposed upon the board by this act, the board shall:

(1) Make all rules and regulations as it shall deem necessary from time to time in the transaction of its business and in administering the system;

(2) Provide for the administrative direction and control of the executive director and such clerical staff as may be required in the administration of the system;

(3) Provide for an actuarial valuation of the system as may be deemed necessary by the board;

(4) Exercise discretionary power and authority in the investments of, and disbursements of, the funds of the system, subject to the provisions of this act;

(5) Adopt such mortality and other tables of experience, and a rate or rates of interest, as shall be required in the proper operation of the system;

(6) Perform the duties of trustee without additional compensation therefor, but may receive expense reimbursement in accordance with § 25-16-901 et seq.; and

(7) Do any and all things necessary for the proper administration of the system and for carrying out and making effective the provisions of this act.



§ 24-4-106 - Limitations.

(a) (1) (A) Notwithstanding any provisions to the contrary, it is considered sound public policy to limit contributions by public employers to one (1) state-authorized retirement plan. Accordingly, effective July 1, 1999, employers participating in the Arkansas Public Employees' Retirement System shall not establish any other state-authorized plan that requires contributions by the employer.

(B) The Board of Trustees of the Arkansas Public Employees' Retirement System shall promulgate such rules and regulations as are required to prohibit the establishment of such plans in the future.

(2) An employer who, in addition to participating in the system, has another state-authorized plan that was in existence on July 1, 1999, shall not be prohibited from:

(A) Changing vendors for the plan;

(B) Adding employees to the plan; or

(C) Modifying a plan pursuant to federal guidelines.

(3) If an employer merges with another employer and either employer has a plan that was in existence on July 1, 1999, then the merged entity may continue to provide the plan for employees of the entity.

(b) The system shall notify all participating employers on an annual basis of the requirements of this section and the board rules and regulations governing this subject.

(c) For the purpose of this section, "state-authorized plan" means any retirement plan authorized by state or federal law.



§ 24-4-107 - Proposals to establish or revise.

The Board of Trustees of the Arkansas Public Employees' Retirement System shall present to the Joint Committee on Public Retirement and Social Security Programs information concerning the statutory authority and actuarial appropriateness of proposed board actions to establish or revise a multiplier, any benefit, or a provision of a deferred retirement option plan.



§ 24-4-108 - Implementation of a contributory component.

(a) (1) It shall be considered sound public policy to encourage public employees in the State of Arkansas to participate in the development and growth of their individual retirement benefits.

(2) In order that the Arkansas Public Employees' Retirement System continues to maintain a strong funded status while ensuring that benefits provided to the annuitants and beneficiaries of the system maintain a constant purchasing power, it is incumbent upon the Board of Trustees of the Arkansas Public Employees' Retirement System to consider reintroducing employee contributions as a required provision of the plan structure.

(b) (1) In accordance with the rules and regulations of the board, there shall be an annual review of the actuarial valuation of the plan as provided by its actuary.

(2) During each annual review, the board shall consider the actuarial appropriateness of establishing a contributory component within the system.

(3) Issues to be considered are to include, but not be limited to:

(A) Mitigating additional increases in the employer contribution rate;

(B) The establishment of a tax deferral of employee contributions under Section 414(h) of the Internal Revenue Code of 1986, as in effect on January 1, 2003;

(C) The establishment of a time horizon in which current system members may elect contributory status; and

(D) The extent of benefit portability.

(c) (1) Beginning July 1, 2005, the board shall implement and establish a contributory plan for members of the system.

(2) The board shall develop policies and regulations from its annual review of the contributory component of the system and, as a minimum, the board's regulations shall provide for:

(A) The member contribution rate;

(B) The annual multiplier rate for benefits that a contributory member of the system shall receive upon becoming eligible to receive a retirement benefit;

(C) The combining of contributory and noncontributory service together to receive a retirement benefit from the system; and

(D) Any other contributory qualifications or requirements necessary to implement the contributory plan for the system.



§ 24-4-109 - Compliance with federal regulation.

(a) The Board of Trustees of the Arkansas Public Employees' Retirement System shall promulgate rules as it deems necessary from time to time in order to fully comply with federal requirements that may affect the members or the members' benefits under this subchapter.

(b) In meeting its obligation to its members, the board may promulgate rules to:

(1) Establish the regular retirement age for members consistent with the provisions of Section 411 of the Internal Revenue Code; and

(2) Maintain the Arkansas Public Employees' Retirement System's retirement plan tax qualification status by the federal government to remain tax exempt and tax qualified under Section 401(a) of the Internal Revenue Code.






Subchapter 2 - -- Funds and Management of Assets

§ 24-4-201 - Arkansas Public Employees' Retirement System Fund -- Creation -- System accounts.

(a) (1) There is established on the books of the Treasurer of State, the Auditor of State, and the Director of the Department of Finance and Administration a fund to be known as the "Arkansas Public Employees' Retirement System Fund".

(2) This fund shall consist of trust funds as provided by law and shall be used for the payment of personal services, operating expenses, investments, benefits, refunds, and for such other purposes as may be authorized by law.

(b) (1) The Board of Trustees of the Arkansas Public Employees' Retirement System shall have the authority to establish a division or divisions for the various participating employers as necessary to administer the Arkansas Public Employees' Retirement System.

(2) The retirement system accounts shall be the members' deposit account, the employers' accumulation account, the retirement reserve account, the income account, and such other accounts as the board shall establish from time to time.



§ 24-4-202 - Arkansas Public Employees' Retirement System Fund -- Contributions.

(a) (1) The state employer contributions provided for in § 24-2-701 shall be paid by state warrant, bank check, or electronic transfer by the state agency which employs each member.

(2) The employer's contribution shall be paid to the Arkansas Public Employees' Retirement System Fund at the time and with the frequency established by the Board of Trustees of the Arkansas Public Employees' Retirement System and shall be paid concurrently with the contributions made by its employees to the fund.

(b) (1) In the case of employees receiving part or all of their compensation from federal funds, the disbursing officer of the agency receiving the federal funds shall transmit such sums to the Arkansas Public Employees' Retirement System Fund from federal funds of the agency.

(2) These sums shall be those sums of money which are necessary to provide the employer contributions provided for in § 24-2-701, based on the portions of the employees' compensation payable from federal funds.

(c) (1) In the case of the Local Government Division of the Arkansas Public Employees' Retirement System, each participating public employer shall pay into the Arkansas Public Employees' Retirement System Fund such sums of money as are necessary to provide the participating public employer's contributions provided for in § 24-2-701.

(2) The participating public employer's contributions shall be paid at the time and with the frequency established by the board and shall be paid concurrently with the contributions made by its employees to the fund.

(3) The employer's contributions shall be transmitted to the Arkansas Public Employees' Retirement System Fund in such form and manner, together with such supporting data, as the board shall prescribe from time to time.

(d) In the case of circuit court reporters, the public employer contributions shall be paid, when directed by the board, by the respective counties in the proportion that each county pays the total salaries of the circuit court reporters.

(e) (1) If any participating public employer fails to remit to the Arkansas Public Employees' Retirement System those moneys which are required by law or regulation by the date and at the frequency established by the board, the system shall impose a penalty equal to the actuarially assumed rate of return on investments of the fund in the form of interest on an annual basis on the moneys due.

(2) This interest shall be computed on the actual days of delinquency and shall be paid to the system for the purpose of reimbursing the trust fund for the money which would have been earned on the moneys had they been paid when due.

(3) The interest penalty shall be determined by the system on the date the delinquent funds are received, and a statement of the interest shall be sent to the participating public employer.

(4) If the interest penalty or delinquent moneys are not received by the system by the last business day of the month in which the moneys were originally due, then the system shall cause the sums of moneys, including interest, to be transferred from any moneys due the participating public employer from the office of the Treasurer of State or the Department of Education as approved in § 19-5-106(a)(5).

(f) (1) If any participating public employer fails to file with the system the retirement report by the date established by the board, the system shall impose a penalty of one hundred fifty dollars ($150) for each time the report is late.

(2) A statement of the penalty shall be sent to the participating employer.

(3) If the penalty is not received by the last business day of the month in which the report was due, then the system shall cause the amount to be transferred from any moneys due the participating public employer from the office of the Treasurer of State or the Department of Education as provided in § 19-5-106(a)(5).



§ 24-4-205 - State as trustee.

The promulgation of this chapter shall constitute an offer by the state to serve as trustee for the funds collected under the provisions of this chapter, as well as a guarantee that the disbursement thereof shall be in accordance with the provisions of this chapter and that none of the funds shall be used for any purpose except the purposes provided for in this chapter.



§ 24-4-206 - Funding -- Additional liabilites -- Local Government Division.

(a) (1) Whenever the General Assembly shall enact any laws which create additional eligibility or liabilities for county constitutional officers or for county employees or municipal employees of the Arkansas Public Employees' Retirement System and the Board of Trustees of the Arkansas Public Employees' Retirement System shall determine, based upon actuarial valuation, that the method of funding the additional liabilities is not sufficient to meet the unfunded obligations created by the additional benefit or eligibility provision, then the procedures established in this section shall be followed in providing the necessary moneys to actuarially fund the additional liabilities.

(2) (A) The Executive Director of the Arkansas Public Employees' Retirement System shall cause an actuarial valuation to be made of the additional liabilities created by the laws.

(B) In the event the actuary determines that the employee and employer contributions are actuarially insufficient to pay the benefits of the elected county constitutional officer members or county or municipal employee members of the Local Government Division of the Arkansas Public Employees' Retirement System, the director shall establish accounts and records to identify the estimated contributions and other income available to actuarially fund the members' benefits when they mature, as well as the extent that each county's member liabilities will exceed the amount of employee and employer contributions and interest thereon.

(b) (1) The director shall then calculate, with the assistance of the actuary, the amount of funds required annually or on a lump-sum basis to actuarially fund the additional unfunded liabilities created by the laws with respect to members from each county or municipality. He shall annually or on a lump-sum basis certify to the Chief Fiscal Officer of the State the amount required for the year or on a lump-sum basis to establish sufficient funds and reserves to meet the actuarial requirements of the additional benefits.

(2) The certificate of the Chief Fiscal Officer of the State shall reflect the amount of the annual extra payment to be charged against each of the several counties and municipalities, based on the unfunded liabilities with respect to their officials and employee members of the Local Government Division.

(3) The Chief Fiscal Officer of the State shall cause the amount so certified to be transferred from the County Aid Fund or from the Municipal Aid Fund, as the case may be, from general revenues allocated thereto for turnback to counties or municipalities to the Arkansas Public Employees' Retirement System Fund for credit to the Local Government Division of the Arkansas Public Employees' Retirement System.

(4) From the general revenues allocated thereto for turnback to counties or municipalities, the Chief Fiscal Officer of the State shall deduct from the County Aid Fund turnback to be received by each county an amount as computed pursuant to this section required to pay retirement benefits for its elected county constitutional officer members, and for its county employee members of the Local Government Division of the Arkansas Public Employees' Retirement System.

(5) From general revenues allocated thereto for turnback to municipalities, the Chief Fiscal Officer of the State shall deduct from the Municipal Aid Fund turnback to be received by each municipality an amount, payable upon actuarial determination, required to pay retirement benefits for their municipal employee members from each of the respective municipalities.

(6) (A) The moneys to be transferred from the County Aid Fund and the Municipal Aid Fund shall not be charged against the total of the county aid or municipal aid funds available for distribution to counties or municipalities.

(B) It is the intent of this section that each county pay annually from its County Aid Fund general revenues turnback, and that each municipality pay annually from its Municipal Aid Fund general revenues turnback, the amount of money required to meet the unfunded liability deficit in behalf of its respective county and municipal employee members of the Arkansas Public Employees' Retirement System resulting from the enactment of the laws.



§ 24-4-207 - Bonds -- Payments on vouchers and warrants -- Adjustment of erroneous payments.

(a) (1) The Executive Director of the Arkansas Public Employees' Retirement System and other employees shall make bonds to cover their liability for the faithful performance of their duties, from time to time as provided for by law.

(2) The cost of the bonds shall be paid from moneys provided for the administrative expenses of the Arkansas Public Employees' Retirement System.

(3) The Director of the Department of Finance and Administration is authorized and directed to designate such additional personnel within his or her office and to provide for such services as are necessary for the proper operation of the system.

(b) (1) The Treasurer of State shall pay annuities and make other disbursements authorized by this act only on vouchers signed by the executive director and on warrants issued thereon by the Auditor of State.

(2) No voucher or warrant shall be drawn on funds of the system unless it has been previously authorized by a specific or general resolution adopted by the Board of Trustees of the Arkansas Public Employees' Retirement System.

(c) (1) (A) Should any change or error in the records of the system or any audit of a member's annuity calculations result in any person's receiving more or less than the person would have been entitled to receive had the records or the calculations been correct, the board shall correct the error and, as far as is equitable and practicable, shall adjust the payment in accordance with the provisions of this subsection and in such a manner that the actuarial equivalent of the benefit to which the person was correctly entitled shall be paid.

(B) However, no monthly adjustment of less than one dollar ($1.00) shall be made.

(2) (A) The board shall have the right to recover any overpayment that any person may have received from funds of the system, provided the overpayment is determined and the person is so notified within one (1) year of the date of the last overpayment.

(B) If the overpayment is determined at a date later than one (1) year after the date of the first overpayment, the overpayment shall not be recouped by the board unless the overpayment is a result of an error on the part of a member, retirant, or beneficiary.

(C) In all instances where an overpayment is determined, any subsequent payments shall be adjusted to the correct amount.

(3) If it is determined that any person has received an underpayment from the funds of the system, regardless of the date of the determination, the system shall pay in a lump sum to the person the total of any underpayments made prior to the date of determination, and any subsequent payments shall be adjusted to the correct amount.

(4) (A) If the annuity amount is decreased upon the reconsideration, the matters involved in the decrease shall be set forth in writing and shall be subject to review upon the filing of an appeal thereof by the member or annuity recipient.

(B) The redetermination shall be deemed to be final and binding on all parties unless, within twenty (20) days after the mailing of notice of the redetermination to the member's last known address, or twenty (20) days after personal delivery of the notice to the member, an appeal thereof is filed with the Executive Director of the Arkansas Public Employees' Retirement System.

(C) The director shall promptly hear all appeals of annuity determinations or redeterminations and shall conduct such hearings in accordance with procedures set forth by the board.



§ 24-4-208 - Reduction of annuities when funds inadequate.

(a) (1) If, at the end of any fiscal year, the total of the annuities paid during the fiscal year from the State Division of the retirement reserve account is more than twelve percent (12%) of the sum of the balances in the State Division of the Arkansas Public Employees' Retirement System of the employers' accumulation account and the retirement reserve account at the end of the fiscal year, the annuities payable to state retirants and beneficiaries in the ensuing fiscal year shall be reduced pro rata.

(2) This reduction shall be made in such a manner that the total of the annuities so reduced shall not exceed twelve percent (12%) of the sum of the balances in the State Division of the employers' accumulation account and the retirement reserve account.

(3) The pro rata reduction shall be applied to all annuities payable to state retirants and beneficiaries during the ensuing fiscal year.

(b) (1) If, at the end of any fiscal year, the total of the annuities paid during the fiscal year from the Local Government Division of the Arkansas Public Employees' Retirement System of the retirement reserve account is more than twelve percent (12%) of the sum of the balances in the Local Government Division of the employers' accumulation account and the retirement reserve account at the end of the fiscal year, then the annuities payable to county retirants and beneficiaries in the ensuing fiscal year shall be reduced pro rata.

(2) This reduction shall be made in such a manner that the total of the annuities so reduced shall not exceed twelve percent (12%) of the sum of the balances in the Local Government Division of the employers' accumulation account and the retirement reserve account.

(3) The pro rata reduction shall be applied to all annuities payable to local government retirants and beneficiaries during the ensuing fiscal year.



§ 24-4-209 - Interest.

(a) At the end of each fiscal year, the Board of Trustees of the Arkansas Public Employees' Retirement System may allow the crediting of interest at an amount to be determined on the balance at the beginning of the fiscal year in the members' deposit account and the employers' accumulation account.

(b) The board shall be required to allow regular interest at the end of each fiscal year on the year's mean balance in the retirement reserve account.

(c) The interest allowed under subsections (a) and (b) of this section shall be credited annually by the board to the accounts and shall be paid from the income account.



§ 24-4-210 - Transfer of funds to cover retired county constitutional officers.

(a) (1) On July 1, 1979, the actuary for the Arkansas Public Employees' Retirement System shall make a determination of the amount necessary to be collected on a monthly basis during the ensuing one hundred twenty (120) months to set up the Retirement Reserve Fund for all persons retired as elected county constitutional officers on July 1, 1978.

(2) The amount, as determined by the actuary, shall be certified by the Board of Trustees of the Arkansas Public Employees' Retirement System to the Chief Fiscal Officer of the State. He shall in turn cause the amount so certified to be transferred in equal monthly installments from the County Aid Fund or from any other general revenue fund authorized by law for the purpose, from general revenues allocated thereto to counties, to the Arkansas Public Employees' Retirement System Fund for credit to the County Constitutional Officers' Subdivision.

(3) The amounts so certified shall also include regular interest which would have been collected by the system.

(b) (1) As additional persons are retired under the provisions of the County Constitutional Officers' Subdivision after July 1, 1978, the retirement reserve amount as determined by the system's actuary shall be certified to the Chief Fiscal Officer of the State by the board.

(2) The Chief Fiscal Officer of the State shall then cause the amount so certified to be transferred in one (1) lump sum from the County Aid Fund or from any other general revenue fund authorized by law for the purpose, from general revenues allocated thereto to counties, to the Arkansas Public Employees' Retirement System Fund for credit to the County Constitutional Officers' Subdivision.



§ 24-4-211 - Disposition of funds returned to hospitals withdrawing from system.

Any hospital excluding its employees from the Arkansas Public Employees' Retirement System and receiving a return of any funds as provided in § 24-4-302(3) shall immediately invest the funds in a retirement system or plan for the employees of the hospital.



§ 24-4-212 - No waiver of sovereign immunity.

Nothing in this chapter shall be taken or interpreted as a waiver of the state's sovereign immunity.






Subchapter 3 - -- Membership

§ 24-4-301 - Membership as condition to employment.

(a) (1) Except as set forth in this subsection, all state employees, as defined in § 24-4-101(17) and (44), shall become members of the Arkansas Public Employees' Retirement System as a condition of employment.

(2) (A) (i) (a) A person who is first elected as a member of the General Assembly on or after July 1, 1999, shall have his or her employment covered as a regular state employee member in lieu of coverage under special provisions relating to General Assembly members or to elected officials.

(b) However, if the member's only service under an Arkansas retirement plan is service as a member of the General Assembly, the member must have ten (10) or more years of actual service to be eligible for benefits.

(ii) (a) A person who was first elected as a member of the General Assembly before July 1, 1999, may elect to have his or her employment covered as a regular state employee member in lieu of coverage under special provisions relating to General Assembly members or to elected officials. The member may make the election at any time.

(b) However, if the member's only service under an Arkansas retirement plan is service as a member of the General Assembly, then the member must have ten (10) or more years of actual service to be eligible for benefits.

(B) Any member of the General Assembly who was serving in that capacity at the commencement of the Eighty-fourth General Assembly and who had elected not to participate in the Arkansas Public Employees' Retirement System under the provisions of § 24-4-301(a)(2)(A) prior to its amendment by Acts 2003, No. 1403, may elect to participate and receive current credit in the system. The member is eligible to receive prior service credit for the time he or she was first elected to the General Assembly until the date of election to participate provided that:

(i) The member pays, or causes to be paid, all employer contributions based on the employer's normal cost from the most recent actuarial valuation and the compensation that would have been paid had he or she been a member of the system during that time and regular interest on the employer contributions computed from the date the service was rendered to the date payment is received by the system;

(ii) The payment shall be made in a lump sum; and

(iii) The member may pay for all prior service, or a portion of the prior service, consisting of one-year increments.

(b) All county employees, as defined in § 24-4-101(14), (17), and (27), who are in the employ of a county July 1, 1959, and all persons who became or become county employees in the employ of a county after June 30, 1959, shall become members of the system as a condition of continuing in or obtaining county employment, as the case may be.

(c) All municipal employees, as defined in § 24-4-101(17), (24), and (27) who are in the employ of a municipality as of the date the municipality becomes a participating public employer and all persons who become municipal employees in the employ of a municipality on or after the date it becomes a participating public employer shall become members of the system as a condition of continuing in or entering the employ of the municipality. However, no employee shall be included whose compensation is less than one thousand five hundred dollars ($1,500) per annum.

(d) All nonstate employees as defined in § 24-4-101(17), (22), (27), and (33), who are in the employ of a nonstate employer as of the date the nonstate employer becomes a participating public employer and all persons who become nonstate employees in the employ of a nonstate employer on or after the date it becomes a participating public employer shall become members of the system as a condition of continuing in or entering the employ of the nonstate employer.

(e) (1) From and after July 1, 1973, all elected and appointed state and county constitutional officials shall be or become members of the system.

(2) Any current member of the system who has service prior to July 1, 1973, as an elected or appointed constitutional official, which service is not credited to his or her retirement account because the member elected not to become a member of the system during that time, shall receive credited service for that time, but only if:

(A) The person is a contributing member of the system on the date the service is purchased and the person has at the time of purchase at least two (2) years of credited service in the system;

(B) The member buys all of the service rendered during the period of time in which he or she did not participate in the system; and

(C) The member pays or causes to be paid all employee contributions at the rate and on the compensation that would have been paid had he or she been a member of the system during that period of time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during that time, and regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the system.



§ 24-4-302 - County employees included -- Exceptions.

All counties in this state shall be subject to the provisions of this act as participating public employers, and all counties shall, from and after July 30, 1959, include their employees, as defined in § 24-4-101(14), (17), and (27), in the membership of the Arkansas Public Employees' Retirement System, except as follows:

(1) Any newly constructed county-owned and operated hospital which was first placed in use after December 1, 1975, may elect, by at least a two-thirds (2/3) vote of its governing body, to exclude the employees of the hospital from membership in the system, but only if the election was certified to the Board of Trustees of the Arkansas Public Employees' Retirement System prior to July 1, 1976. However, any hospital electing to exclude its employees from membership under the provisions of this subdivision (1) shall require its employees to become members of the system effective July 1, 1978;

(2) A hospital which is owned but not operated by a county and which, subsequent to June 30, 1963, becomes operated by a county, may elect, by at least a two-thirds (2/3) vote of its governing body, to exclude its employees of the hospital from membership in the system, but only if the election is certified to the board within a period of one (1) year from and after the date the hospital becomes operated by a county;

(3) (A) In the event the governing body of a county-owned and operated hospital elects to exclude its employees from membership in the system, the employees of the hospital shall thereupon cease to be members of the system.

(B) Any balances standing to the credit of the members in the members' deposit account shall be returned to the members.

(C) If any hospital elects, after February 1, 1971, and prior to July 1, 1972, to exclude its members from the system, the contributions made to the system by or on behalf of the hospital that are in excess of the amounts determined by actuarial calculations to be necessary to fund the outstanding obligations of the system to employees of the withdrawing hospital shall be returned to the withdrawing hospital;

(4) (A) A hospital which, as of June 30, 1988, is owned and operated by a county and which has failed to participate in the system may elect to exclude the employees of the hospital from membership in the system by at least a two-thirds (2/3) vote of its governing body.

(B) Neither employees of the hospital nor the hospital itself shall be liable or eligible to pay any past contribution which may have been due the system, but only if the election is certified to the board prior to July 1, 1990; and

(5) A nursing home, assisted living facility, or health care facility that is:

(A) Owned but not operated by a county may elect by a vote of at least two-thirds (2/3) of its governing body to exclude employees of the facility from membership in the system but only if the election is certified to the Board of Trustees of the Arkansas Public Employees' Retirement System within one (1) year from March 25, 2011; and

(B) Constructed or acquired by a county after March 25, 2011, but not operated by a county may elect by a vote of at least two-thirds (2/3) of its governing body to exclude employees of the facility from membership in the system but only if the election is certified to the Board of Trustees of the Arkansas Public Employees' Retirement System within one (1) year from the date of the beginning of operations after construction or acquisition.



§ 24-4-303 - Membership -- Election by municipalities -- Leased water and sewer utilities.

(a) (1) (A) Any municipality may elect to become a participating public employer and to cover its employees under the Arkansas Public Employees' Retirement System either by a three-fifths (3/5) vote of its governing body or by a majority vote of the qualified voters of the municipality.

(B) However, the mayor and city clerk of a city of the first class who are serving in a municipality that participates in the system shall become participating employees under the system upon taking office.

(C) (i) If the employee elects not to continue participation in the system and opts to participate in the local retirement plan as provided under § 24-12-121 or § 24-12-123, instead, written notice of the election shall be presented to the system in a form determined acceptable by the system not later than ninety (90) calendar days after first assuming office.

(ii) The election under subdivision (a)(1)(C)(i) of this section is irrevocable.

(iii) Employer contributions made to the system on behalf of employees who elect not to continue participation will be refunded to the city without interest, and the associated service credit in the system is forfeited.

(2) If a newly elected city attorney or city treasurer of a city of the first class is otherwise covered under a local retirement fund, then the provisions of subdivisions (a)(1)(B) and (C) of this section also apply to those offices.

(3) The clerk or recorder of each municipality electing to become a participating public employer shall certify the vote to the Board of Trustees of the Arkansas Public Employees' Retirement System within ten (10) days after the vote of the governing body or the canvass of the votes of the electorate, as the case may be.

(4) The effective date of coverage under the system shall be either the first day of the calendar month next following receipt by the board of the election results or the July 1 next following the receipt, as determined by the vote.

(5) (A) If a municipal employee or a former municipal employee covered by the system in a municipality with a city administration of justice fund created under § 16-10-308 that exists to provide a pension fund for the position held by the employee or former employee elects to establish participation in the public retirement system under § 24-12-101 et seq., and to waive any rights the employee or former employee may have had, or would otherwise have, in the local retirement system, then:

(i) The employee or former employee may transfer his or her service credit to the system; and

(ii) The municipality for which he or she is or was serving in the capacity as a district judge, may use the funds within the city's administration of justice fund to pay all contributions and interest required by the system to transfer the service credit to the system.

(B) In addition, if any employee or former employee covered by the city's administration of justice fund has transferred or does transfer service credit to the system anytime after January 1, 2000, and if the municipality has used general revenue funds to pay the contribution required to fund the transfer, or if the municipality has used the city's administration of justice fund to fund the transfer, then the city's administration of justice fund shall not be refunded. However, if general funds were used, the city may reimburse the general fund from the city's administration of justice fund for the contribution paid on behalf of the employee or former employee.

(C) (i) In addition to paying for the transfer of service credit for the position for which the fund is created, the municipality may also pay from the city's administration of justice fund on behalf of the employee or former employee for any additional transfer of service credit the employee or former employee elects to make regarding time as city attorney for the municipality.

(ii) The municipality may reimburse itself for any payment from the city's administration of justice fund to fund the transfer made from its general fund after January 1, 2000, on behalf of the employee or former employee to purchase city attorney service credit in the system.

(iii) If any payment for the service has been made directly from the city's administration of justice fund after January 1, 2000, the municipality shall not be required to reimburse the city's administration of justice fund for those transfers.

(iv) If a transfer from the general fund is made to the city's administration of justice fund after payment from the city's administration of justice fund for the service credit transfers and before the effective date of this subdivision (a)(5), the municipality is entitled to reimburse the general fund from the city's administration of justice fund for the amount of the transfers.

(b) (1) Any municipality which has as of March 28, 1981, taken its first vote to withdraw from participation shall be eligible to withdraw under the provisions of this section if the final vote to withdraw is certified to the board before July 1, 1981.

(2) The effective date of withdrawal must be before January 1, 1982.

(c) (1) When the water and sewer department of a municipal participating public employer in a city of the first class becomes leased from the municipality and operated by a nonprofit corporation, the mayor shall notify the board in writing within ten (10) days after the utility ceases to be operated by the municipality and may request a refund of the employer contributions paid to the system by the municipality on behalf of the utility employees during their period of employment with the utility.

(2) As soon as practicable after notification and request, the board shall arrange for a determination by its actuary or investment counselor of the lump sum present value of future system benefits for retirants, beneficiaries, and inactive members entitled to a deferred annuity from the employment with the utility while it was operated by the municipality.

(3) The refund requested shall be subject to the following:

(A) (i) If the present value is more than the present system assets arising from the municipality's applicable contributions, then the difference determined by the system's actuary shall be paid to the system by the municipality, either in a single sum or in a series of actuarially equivalent payments over a period not to exceed ten (10) years.

(ii) The payment method shall be elected by the municipality from reasonable optional payment methods to be offered by the board;

(B) If the present value is less than the present system assets arising from the municipality's applicable contributions, then the difference determined by the system's actuary shall be paid by the system to the municipality, either in a single sum or in a series of actuarially equivalent payments over a period not to exceed ten (10) years as the board shall determine;

(C) The board shall withhold twenty percent (20%) from the municipality's applicable employer contributions and shall maintain that amount in the employer accumulation account for noncontributory utility employees who may reenter the system and have their forfeited utility service restored to their credit;

(D) From and after the date the utility ceased to be operated by the municipality:

(i) The system shall have no further obligation for payment of benefits for the municipality's employees, which benefits would be based on service with the utility, except for any refund of contributions due a former member from the members' deposit account; and

(ii) The system shall retain the obligation for payment of benefits for the retirant and beneficiaries and inactive members entitled to a deferred annuity from employment with the utility while it was operated by the municipality, except that the retained obligation shall be reduced by any payment overdue or not paid to the system by the municipality for service of its utility employees before the municipality ceased operating the utility.



§ 24-4-304 - Credited service -- Cessation of employment -- Reemployment.

(a) (1) (A) When a member is no longer employed in a position covered by the Arkansas Public Employees' Retirement System, he or she shall thereupon cease to be a member.

(B) Except as otherwise provided in this chapter, upon termination of his or her membership, a member's credited service is forfeited.

(2) If the person is not a retirant and becomes reemployed in a position covered by the system, the person shall become a member of the system, and the person's credited service which did not require member contributions and then was forfeited by him or her at termination of covered employment shall be restored to his or her credit.

(b) (1) Upon a member's retirement, he or she shall cease to be a member.

(2) Except as provided otherwise in this chapter, he or she shall not again become a member.

(c) Should a former member entitled to a deferred annuity provided for in § 24-4-510 become employed in a position covered by the system before becoming a retirant, the member shall thereupon cease to be entitled to a deferred annuity and shall become a member with his or her last credited service reinstated.






Subchapter 4 - -- Employer and Employee Contributions

§ 24-4-401 - Contributions of members.

(a) (1) The members' deposit account shall be the account in which members' contributions shall be accumulated with interest as stipulated by § 24-4-209(a) and from which shall be made transfers and refunds of contributions or accumulated contributions as provided in this act.

(2) Upon the retirement of a member, his or her accumulated contributions standing to his or her credit in the members' deposit account shall be transferred to the retirement reserve account.

(b) (1) (A) Until July 1, 2005, the contributions of a contributory member shall be six percent (6%) of the member's annual compensation.

(B) Beginning July 1, 2005, the contribution rate shall be five percent (5%) of the member's annual compensation for a contributory member.

(C) The member's deposit account shall be credited interest at a rate of four percent (4%) per annum beginning July 1, 2005.

(2) The officer responsible for making up the payroll for each public employer shall cause the contributions provided for in this section to be deducted from the compensation of each member in the employ of a public employer.

(3) The contributions shall be deducted on every payroll, for every payroll period, from the date of the member's entrance into the Arkansas Public Employees' Retirement System to the date his or her membership terminates.

(4) When deducted, each of the amounts shall be paid by the public employer to the Arkansas Public Employees' Retirement System Fund and shall be credited to the individual account in the members' deposit account of the member from whose compensation the contributions were deducted.

(5) The contributions provided for in this section shall be made notwithstanding that the minimum salary or wages for any member shall be thereby changed.

(6) Each member shall be deemed to consent and agree to the deductions made and provided for in this section.

(7) Payment of a member's compensation less deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered to a public employer by the member, except as to benefits provided by this act.

(c) (1) The official designated by the board of each participating public employer shall remit to the board the contributions deducted from the compensations of members in the employ of the employer.

(2) The remittances shall be made in such manner and form, shall be made in such frequency, and shall from time to time be accompanied by such supporting data as the board shall prescribe.

(d) It is expressly guaranteed that all members' contributions shall be held in trust for the exclusive benefit of the individual members and that no part of the funds shall ever be used for any other purpose.



§ 24-4-402 - Contributions of state and local government division employers -- Accounts of retirement system. [Effective until January 1, 2012.]

(a) (1) The employers' accumulation account shall be the account in which shall be accumulated the contributions made by public employers to the Arkansas Public Employees' Retirement System.

(2) Upon the retirement of a member, the difference between the member's annuity reserve and his or her accumulated contributions standing to his or her credit in the members' deposit account shall be transferred from the employers' accumulation account to the retirement reserve account.

(b) (1) The state employer contributions shall be a set percentage rate of the compensations of state employees who are members. The rate of percentage shall be set by the Board of Trustees of the Arkansas Public Employees' Retirement System as provided for by § 24-2-701.

(2) The state's contributions, when paid into the Arkansas Public Employees' Retirement System Fund, shall be credited to the employers' accumulation account.

(c) (1) The employer contributions to be paid by each participating public employer, other than the state, shall be a set percentage rate of the compensations of its employees who are members. The rate of percentage shall be set by the board as provided for by § 24-2-701.

(2) The participating public employers' contributions, when paid into the fund, shall be credited to the employers' accumulation account.

(d) (1) The retirement reserve account shall be the account from which all annuities shall be paid as provided for in this act.

(2) If a disability retirant returns to the employ of a public employer, the retirant's annuity reserve at that time shall be transferred from the retirement reserve account to the members' deposit account and the employers' accumulation account in the same proportion as the annuity reserve was originally transferred to the retirement reserve account.

(e) (1) The income account shall be the account to which shall be credited all interest, dividends, and other income from investments of the system, all gifts and bequests received by the system, and all other moneys, the disposition of which is not specifically provided for in this act.

(2) There shall be paid or transferred from the income account all amounts required to credit regular interest to the various divisions of the members' deposit account, employers' accumulation account, and the retirement reserve account, as provided in this act.

(3) Whenever the board determines that the balance in the income account is more than sufficient to cover current charges to the account, the excess may be transferred by the board to any of the other accounts of the system to cover special needs of the accounts.

§ 24-4-402 - Contributions of state and local government division employers -- Accounts of retirement system. [Effective January 1, 2012.]

(a) (1) The employers' accumulation account shall be the account in which shall be accumulated the contributions made by public employers to the Arkansas Public Employees' Retirement System.

(2) Upon the retirement of a member, the difference between the member's annuity reserve and his or her accumulated contributions standing to his or her credit in the members' deposit account shall be transferred from the employers' accumulation account to the retirement reserve account.

(b) (1) The state employer contributions shall be a set percentage rate of the compensations of state employees who are active members as well as those retired members who have returned to work under § 24-4-520. The rate of percentage shall be set by the Board of Trustees of the Arkansas Public Employees' Retirement System as provided for by § 24-2-701.

(2) The state's contributions, when paid into the Arkansas Public Employees' Retirement System Fund, shall be credited to the employers' accumulation account.

(c) (1) The employer contributions to be paid by each participating public employer, other than the state, shall be a set percentage rate of the compensations of its employees who are active members as well as those retired members who have returned to work under § 24-4-520. The rate of percentage shall be set by the board as provided for by § 24-2-701.

(2) The participating public employers' contributions, when paid into the fund, shall be credited to the employers' accumulation account.

(d) (1) The retirement reserve account shall be the account from which all annuities shall be paid as provided for in this act.

(2) If a disability retirant returns to the employ of a public employer, the retirant's annuity reserve at that time shall be transferred from the retirement reserve account to the members' deposit account and the employers' accumulation account in the same proportion as the annuity reserve was originally transferred to the retirement reserve account.

(e) (1) The income account shall be the account to which shall be credited all interest, dividends, and other income from investments of the system, all gifts and bequests received by the system, and all other moneys, the disposition of which is not specifically provided for in this act.

(2) There shall be paid or transferred from the income account all amounts required to credit regular interest to the various divisions of the members' deposit account, employers' accumulation account, and the retirement reserve account, as provided in this act.

(3) Whenever the board determines that the balance in the income account is more than sufficient to cover current charges to the account, the excess may be transferred by the board to any of the other accounts of the system to cover special needs of the accounts.






Subchapter 5 - -- Credited Service and Eligibility for Benefits

§ 24-4-501 - Prior service credit generally -- Straight life annuity.

(a) (1) Any member of the Arkansas Public Employees' Retirement System who became a member of the system on July 1, 1957, in the case of a state employee, or who became a member of the system on July 1, 1959, in the case of a county employee, and who was continuously employed by a public employer to June 8, 1961, upon application and submission of proper proof to the Board of Trustees of the Arkansas Public Employees' Retirement System, as authorized by this chapter, may receive prior service credit for any service rendered a public employer, as defined in § 24-4-101, in the State of Arkansas in a position covered by some other existing retirement system of this state authorized by law, other than social security.

(2) Prior service credit may be received only if the member does not have standing to his or her credit in the other retirement system for the same period of time and is no longer a member of, or eligible for membership in, or receiving benefits from, the other retirement system or systems.

(b) Any active member of the Arkansas Public Employees' Retirement System who would otherwise be eligible for free prior service credit under the provisions of this chapter because of employment with a public employer or with the public schools but who was drafted and was serving in the military on active duty on a date which would have made the member eligible for the free prior service had the member been an employee on that date shall receive, upon application and submission of proper proof to the board, free prior service credit for employment prior to July 1, 1957, in the case of a state, municipal, or school employee, or prior to July 1, 1959, in the case of a county employee, if the following conditions are met:

(1) The member was an employee of a public employer immediately preceding his or her involuntary service in the armed forces; and

(2) The member was reemployed as an employee within six (6) months of his or her discharge from the armed forces of the United States.

(c) For the purposes of this subsection, prior service credit eligibility dates are:

(1) July 1, 1957, for state employees;

(2) July 1, 1959, for county employees;

(3) October 1, 1957, and October 1, 1965, for school employees;

(4) July 1, 1957, and January 1, 1963, for colleges and universities; or

(5) The date the employer begins participation in the Arkansas Public Employees' Retirement System, for municipalities.



§ 24-4-507 - Eligibility for benefits -- Credited service.

(a) (1) The Board of Trustees of the Arkansas Public Employees' Retirement System shall determine, by appropriate rules and regulations consistent with the provisions of this chapter, the amount of service to be credited any member for any fiscal year.

(2) (A) For periods of time prior to July 1, 1991, in no case shall less than ten (10) days of service rendered by a member in any calendar month be credited as a month of service, nor shall less than eleven (11) months of service rendered by a member in any fiscal year be credited as a year of service unless the member is employed by the state blind and deaf schools, the state colleges and universities, or the public schools of the state, in which case nine (9) months would constitute a year of credited service.

(B) For periods of time prior to July 1, 1991, in no case can less than nine (9) months of service rendered in any fiscal year be credited as a full year of service, nor shall more than one (1) year of service be credited any member for all service rendered by him or her in a fiscal year.

(3) (A) Beginning July 1, 1992, and thereafter, service rendered by a member in any calendar month shall be credited as service based upon the member's number of hours of service in that month and in accordance with the following schedule:

Click here to view form

(B) Beginning July 1, 1991, in no case shall less than eleven (11) months of service rendered by a member in any fiscal year be credited as a full year of service, except that the minimum shall be lowered to nine (9) months for a member whose covered employment is employment with the state blind and deaf schools, the state colleges and universities, or the public schools.

(C) Any member who retires on or after July 1, 1999, shall receive six (6) months of service credit for each full semester of service rendered in any fiscal year for covered employment with the state blind and deaf schools, the state colleges and universities, or the public schools of the state.

(4) Prior service credits shall not be granted to any member who did not become a member of the Arkansas Public Employees' Retirement System on the date his or her public employer became a participating public employer, nor shall current service credit be granted any member for any period of time not covered by accumulated contributions standing to his or her credit in the members' deposit account, except as otherwise provided in this chapter.

(b) (1) A member's credited service shall include periods of time, not to exceed a total of five (5) years, during which the member's employment with a public employer was, or is, interrupted due to service rendered by him or her in the armed forces of the United States during a national emergency, but only if:

(A) The person was, or is, an employee of a public employer at the time he or she entered, or enters the armed services;

(B) The person was, or is, reemployed by a public employer within six (6) years from and after the termination of the armed service required of him or her; and

(C) The person returns to the members' deposit account the amounts withdrawn by him or her, together with regular interest from the date of withdrawal to the date of repayment.

(2) In any case of doubt as to the period to be so credited any member, the board shall have the final power to determine the period.

(3) During the period of a member's armed service and until his or her return to the employ of a public employer, a member's contributions to the system shall be suspended.

(4) In no case shall the period of armed service be included in computing a member's average compensation.



§ 24-4-508 - Eligibility for benefits -- Retirement generally.

(a) Any member may voluntarily retire upon his or her written application filed with the Board of Trustees of the Arkansas Public Employees' Retirement System setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing of the application, that he or she desires to be retired if that member has:

(1) Twenty-eight (28) or more years of credited service regardless of age;

(2) Attained or attains age sixty (60) and has twenty (20) or more years of actual contributory service commenced prior to January 1, 1978; or

(3) Attained or attains age sixty-five (65) and has five (5) or more years of actual service, except for a member of the General Assembly who must have ten (10) or more years of actual service if he or she only has service as a member of the General Assembly.

(b) (1) Total credited service to qualify for a benefit may be service with the Arkansas Public Employees' Retirement System and service with the University of Arkansas System, which service is covered by the retirement system recognized by the University of Arkansas.

(2) The benefit payable by the Arkansas Public Employees' Retirement System shall be based on credited service in the system and on the final average compensation in the system. However, should a member have less than four (4) years of credited service in the system, "final average compensation" means the monthly average of pays to the member during his or her total years of service in the system.

(c) (1) An annuity determination shall be made promptly by the Arkansas Public Employees' Retirement System upon a member's filing a written application for retirement in accordance with subsection (a) of this section.

(2) The determination shall include the member's total years of credited service, the specific factors used to make the determination, the base annuity payable to the member, and the amount of annuity payments, if any, payable under the annuity options of § 24-4-606.

(3) If the member is not eligible for a retirement annuity, the determination shall state the reasons for the determination.

(d) A member's retirement election is irrevocable except under circumstances as may be permitted by the board by regulation.



§ 24-4-510 - Eligibility for benefits -- Deferred and early annuities.

(a) (1) (A) Any member or former member with sufficient years of actual service to qualify for a vested termination annuity who has not attained his or her normal retirement age may retire with an early annuity provided for in subsection (b) of this section upon his or her written application to the plan setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing of his or her application, he or she desires to be retired.

(B) The member or former member eligible for a vested termination annuity must have at least five (5) years of actual service and be within ten (10) years of normal retirement age, except for members of the General Assembly who must have at least ten (10) years of actual service and be within ten (10) years of normal retirement age.

(2) (A) Upon early retirement, a member shall receive a certain percentage of an annuity for life provided for in § 24-4-601. The percentage shall be one hundred percent (100%) reduced by one-half of one percent (0.5%) multiplied by the number of months by which the member's age at early retirement is younger than his or her normal retirement age, using what his or her normal retirement age would have been under the provisions of § 24-4-508 if he or she had continued covered employment from the time of early retirement.

(B) (i) However, if the member or former member has at least twenty-five (25) years of actual service but less than twenty-eight (28) years of actual service and has not reached age sixty-five (65), then upon early retirement the member shall receive a percentage of a life annuity as provided in § 24-4-601. The percentage shall be one hundred percent (100%) reduced by one percent (1%) multiplied by the number of months by which the time of early retirement precedes the earlier of either the completion of twenty-eight (28) years of actual service or the attainment of age sixty-five (65).

(ii) If the reduction set forth under this subdivision (a)(2)(B) is greater than the reduction that would have otherwise been imposed except for this subdivision (a)(2)(B), then the lesser reduction shall apply.

(3) The early annuity shall be effective the first day of the calendar month next following the later of termination of public employer employment or thirty (30) days after receipt by the Board of Trustees of the Arkansas Public Employees' Retirement System of the written application.

(b) (1) A member who terminates covered employment before attaining his or her normal retirement age for a reason other than death or early retirement or disability retirement shall be entitled to an annuity computed in accordance with the provisions of subdivision (b)(2) of this section as it provides at time of last termination of employment, subject to the member's satisfying all of the following conditions:

(A) Except for members of the General Assembly, who must have at least ten (10) years of actual service, the member has five (5) or more years of total actual service with the Arkansas Public Employees' Retirement System or in combination with reciprocal systems under the provisions of §§ 24-2-401 -- 24-2-405, and 24-2-407. In establishing the minimum total credited service, periods of credited service covering the same calendar time shall be counted only once. However, both service in the Arkansas Public Employees' Retirement System as a member of the General Assembly and service in another reciprocal system during the same period of time may be counted to meet the service requirements for benefits from the reciprocal systems, subject to the following:

(i) The provisions of § 24-4-521 may not be used to meet the service requirements; and

(ii) The benefit payable by a reciprocal system will be based on the credited service in that system and on the final average compensation under that system;

(B) If a member has fewer years of service than the final average compensation requirement in a reciprocal system, then "final average compensation" means the monthly average of pay to the member during his or her total years of service in that system;

(C) The member lives to his or her annuity starting date; and

(D) The member makes written application for retirement in accordance with this section.

(2) (A) A contributory member with twenty (20) or more years of actual service who left or leaves the employ of a public employer prior to the member's attainment of age sixty (60) for any reason except his or her retirement or death shall be entitled to an annuity provided for in § 24-4-601, but only if the member does not withdraw his or her accumulated contributions from the members' deposit account.

(B) The member's annuity shall begin the first day of the calendar month next following the month after his or her attainment of age sixty (60) upon written application filed with the Board of Trustees of the Arkansas Public Employees' Retirement System setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing of the application, the member desires to be retired.

(3) (A) A contributory member who has at least five (5) years but less than twenty (20) years of actual service who leaves the employ of a public employer prior to his or her attainment of age sixty-five (65) for any reason except his or her retirement or death and who does not withdraw his or her accumulated contributions from the members' deposit account shall be entitled to an annuity provided for in § 24-4-606.

(B) A noncontributory member who has at least five (5) years but less than twenty-eight (28) years of actual service who leaves the employ of a public employer prior to the attainment of age sixty-five (65) for any reason except retirement or death shall be entitled to an annuity provided for in § 24-4-606.

(C) The member's annuity shall begin the first day of the calendar month next following the month of attainment of age sixty-five (65) upon written application filed with the board setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, the member desired to be retired.

(4) The monthly amount of vested termination annuity shall be computed in the same manner as a normal annuity amount provided for in § 24-4-601, but it shall be based upon the member's credited service and final average compensation at the time of termination of employment covered by the Arkansas Public Employees' Retirement System.

(5) The member shall have the right to elect an option provided for in § 24-4-606.



§ 24-4-511 - Eligibility for benefits -- Disability retirement.

(a) (1) (A) Except for members of the General Assembly who need at least ten (10) years of actual service, any active member with five (5) or more years of actual service, including actual service for at least eighteen (18) of the twenty-four (24) calendar months immediately preceding his or her disability, who becomes totally and permanently physically or mentally incapacitated for any suitable job or position as an employee as a result of a personal injury or disease may be retired by the Board of Trustees of the Arkansas Public Employees' Retirement System upon written application filed with the board by or on behalf of the member.

(B) This may occur only if after a medical examination of the member made by or under the direction of a physician or physicians designated by the board, the physician reports to the board in writing that the member is physically or mentally totally incapacitated for any suitable job or position, that the incapacity will probably be permanent, and that the member should be retired.

(2) Upon filing the proper application and meeting the requirements stated in this section, the disability annuity shall be effective the first day of the calendar month next following the later of either the member's termination of active membership or the onset date of the qualifying disability.

(b) (1) Upon disability retirement as provided in subsection (a) of this section, a member shall receive an annuity provided for in § 24-4-601, and his or her disability retirement and annuity shall be subject to the provisions of subsections (c) and (d) of this section.

(2) When a person retired on disability under this chapter reaches the age required for full age and service retirement benefits, the person's retirement status shall be changed from that of disability to superannuation.

(3) (A) (i) A person who receives or who is receiving a benefit solely because of disability but who meets or has met the elected credited service and total credited service requirement but not the age requirement for a benefit provided for a member with elected service, upon attaining the required age, may have his or her disability retirement status changed to superannuation.

(ii) The person's benefit shall be the age and service amount provided by his or her credited service in effect before termination of employment because of disability.

(B) The change must be made by formal request of the retirant to the board on a form to be furnished by the Arkansas Public Employees' Retirement System and filed with the system setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, he or she desires the change to be effective.

(C) In no event shall the change be effective earlier than the first of the month following attainment of the age required for the age and service benefit provided by his or her amount of credited service, and, after the effective date, he or she shall be eligible to return to employment subject to the provisions of § 24-4-520.

(c) (1) At least once each year during the first five (5) years following a member's retirement on account of disability and at least once in each three-year period thereafter, the board may require any disability retirant who has not attained the normal retirement age for full age and service retirement benefits to undergo a medical examination to be made by or under the direction of a physician or physicians designated by the board.

(2) If a retirant refuses to submit to a medical examination in any period, his or her disability annuity may be suspended by the board until his or her withdrawal of the refusal.

(3) If the refusal continues for one (1) year, all of the retirant's rights in and to a disability annuity may be revoked by the board.

(4) If, upon the medical examination of the retirant, the physician reports to the board that the retirant is physically and mentally able and capable for a suitable job or position as an employee, his or her disability retirement shall terminate.

(5) If a disability retirant secures employment with an employer not considered a public employer, as defined in § 24-4-101, for the purpose of determining whether he or she is capable of returning to employment, then the disability retirant shall be allowed to earn compensation from the employment for a period of time not to exceed nine (9) months, during which period of time the retirant shall receive no monthly benefits from the system.

(6) If the retirant becomes unable to continue his or her employment before the nine-month period expires, then the retirant's disability retirement benefits from the system shall be reinstated and shall be effective the first day of the month after terminating his or her employment.

(7) Only one (1) trial work period is allowed any disability retirant, but the nine (9) months need not be consecutive.

(8) The trial work period does not prevent the consideration of any medical evidence which may demonstrate recovery before the ninth month of trial work.

(d) (1) If at the end of the nine-month trial work period the retirant wishes to continue his or her employment outside the system, then the retirant's disability retirement status shall terminate. For the purpose of determining his or her eligibility for any other benefit, the retirant shall be considered to have terminated active membership as of the time of disability retirement but for a reason other than disability or death.

(2) If the former disability retirant again becomes an employee of a public employer, as defined in § 24-4-101, the retirant shall immediately again become a member of the system, his or her credited service at the time of his or her disability retirement shall be restored to the retirant's credit, and the amount of his or her accumulated contributions at the time of his or her disability retirement shall be restored to his or her credit in the members' deposit account.

(3) In no event shall the retirant be given service credit for the period he or she was in receipt of the disability annuity.

(4) Should the former disability retirant again become totally and permanently disabled within twenty-four (24) months immediately following his or her return to membership or should the retirant qualify for benefits by reason of age and service, the eighteen (18) months' credited service requirement specified in this section shall be waived.

(e) (1) As used in this section, "suitable job or position" means a job or position, the requirements of which can be physically or mentally performed, as determined by a physician, and for which the remuneration would be substantially gainful.

(2) In case of doubt as to what would be substantially gainful, the board shall have the final power to decide the question.

(3) Any former member who is or was approved for disability by the Social Security Administration but whose onset date does not meet the provision of subdivision (a)(1)(A) of this section that requires credited service for eighteen (18) of the twenty-four (24) months immediately preceding the disability, may be retired by the board upon written application to the board subject to the following:

(A) The onset date determined by the Social Security Administration is within twenty-four (24) months of the date of termination from covered employment;

(B) The former member furnishes a written statement to the board from a physician approved by the board that the former member was suffering at the time of termination from an illness or injury that subsequently led to the disability determination; and

(C) Retirement payments authorized under this section shall be effective on the first day of the next month following approval by the board of the written application and shall not be retroactive.



§ 24-4-512 - Eligibility for benefits -- Prior service credit for county members.

Any member of the County Division of the Arkansas Public Employees' Retirement System may, upon application and submission of proper proof to the Board of Trustees of the Arkansas Public Employees' Retirement System, receive credit for any service rendered a public employer, as defined in § 24-4-101, prior to July 1, 1959, subject to the following conditions:

(1) That he was employed by a county participating public employer on July 1, 1957; and

(2) That he was employed by a state department participating public employer on July 1, 1959.



§ 24-4-514 - Credit for educational leave.

(a) As used in this section:

(1) "Educational leave" means a leave of absence from employment in a position covered by the Arkansas Public Employees' Retirement System to pursue a degree from an institution of higher education; and

(2) "System" means the Arkansas Public Employees' Retirement System.

(b) On or after July 1, 1987, any person who is a member of the system and who is not receiving benefits under the system on July 1, 1987, shall be entitled to purchase credited service in the system for a period not to exceed twelve (12) months for actual time spent on educational leave, provided that the person:

(1) Has ten (10) or more years of actual service with the system;

(2) Was paid a stipend during the period of educational leave;

(3) Had creditable service before and for at least two (2) years after the period of educational leave; and

(4) Pays or causes to be paid the sum of all employee contributions at the rate and on the compensation that would have been paid had he or she been a member of the system during that period of time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during that time, and regular interest on the employee and employer contributions computed from the date of the educational leave to the date the payment is received by the system.



§ 24-4-516 - Credit for lost credited service due to work-related injury.

(a) Any member of the Arkansas Public Employees' Retirement System who suffers from or who has suffered in the past from a work-related injury for which workers' compensation benefits were paid under the workers' compensation laws, and whose annuity from the system would otherwise be reduced due to the reduced salary and lost credited service, shall be entitled to obtain credited service for the actual time period of reduced salary and lost service credit by paying to the system all employee contributions at the rate and on the compensation that would have been paid had he been a member of the system during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he been a member during that time, and regular interest on the employee and employer contributions computed from the date the service would have been rendered to the date the payment is received by the system.

(b) Provided, however, at the discretion of the employer, any employer under the system may elect to implement a policy to pay the employer's portion of any contributions that an employee would otherwise be responsible to pay under this section to receive the service credit.



§ 24-4-517 - State service under a federal grant.

(a) As used in this section, "state service under a federal grant" means service rendered to any state agency while detailed or assigned to the agency under the terms of a federal grant agreement between an agency of the federal government and a state agency to perform services for the state agency and to be under the supervision of state administrators while being paid from federal grant funds awarded to the state agency and withheld from the federal grant moneys.

(b) From and after January 1, 1995, any person who is or was a member of the Arkansas Public Employees' Retirement System shall be entitled to purchase credited service in the system for a period not to exceed three (3) years for state service under a federal grant, but only if the person:

(1) Has at least ten (10) years of actual service with the system;

(2) Is not receiving or was not eligible to receive any retirement benefits paid by another retirement system for the period of time for which he or she is claiming state service under a federal grant, except for social security benefits, if the person had left on deposit the contributions to the other system;

(3) (A) Pays or causes to be paid all employee contributions at the rate and on the compensation that would have been paid had he or she been a member of the system during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during that time, and regular interest on the employee and employer contributions computed from the date the service was rendered to the date payment is received by the system.

(B) The member may purchase all of the service or any portion thereof in multiples of one (1) year.

(C) The payment of funds shall be made in one (1) lump sum; and

(4) Has otherwise complied with all other rules and regulations as the Board of Trustees of the Arkansas Public Employees' Retirement System may from time to time adopt under this section.



§ 24-4-518 - Credit for service as sheriff.

A sheriff or former sheriff who became a member of the Arkansas Public Employees' Retirement System pursuant to Acts 1995, No. 846, § 1, may purchase his or her time as an elected sheriff prior to July 28, 1995. At his or her option, the sheriff or former sheriff may receive credit for the service, subject to the following conditions:

(1) The person is a participating employee covered under the system at the time of the purchase or was a sheriff who became a member pursuant to Acts 1995, No. 846, § 1;

(2) The person furnishes proof in a form required by the system of the service and compensation received; and

(3) The person pays or causes to be paid:

(A) All employee contributions at the rate and on the compensation that would have been paid had he or she been a member during that time;

(B) All employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during that time; and

(C) Regular interest on the employee and employer contributions. The interest shall be computed from the date the service was rendered to the date the payment is received by the system. The person may purchase all of the service or any portion thereof in multiples of one (1) year; and

(4) The payment of funds shall be made in one (1) lump sum.



§ 24-4-519 - Current service credit -- Nonuniformed employees.

(a) (1) (A) A person who on December 31, 1998, was a nonuniformed employee of a municipality that participates in the Arkansas Public Employees' Retirement System or a former nonuniformed employee of a municipality that participates in the Arkansas Public Employees' Retirement System who was an active member of the system on December 31, 1998, may waive all rights to receive benefits under § 24-12-101 et seq. and apply for and receive current service credit in the Arkansas Public Employees' Retirement System for service rendered as a paid nonuniformed employee of the municipality.

(B) A former nonuniformed employee of a municipality or municipalities who had at least six (6) years of service as a nonuniformed employee, ten (10) years of service as a member of Arkansas Public Employees' Retirement System or a reciprocal system as defined by § 24-2-401, and is in a position of policy-making authority for a state agency may waive all rights to receive benefits for the service under any retirement plan and apply for and receive current service credit in the Arkansas Public Employees' Retirement System for service rendered as a paid nonuniformed employee of the municipality or municipalities.

(C) A former nonuniformed employee whose employment was with a municipality not participating in the Arkansas Public Employees' Retirement System, whose employment accrued before January 1, 1970, and who was an active member of the Arkansas Public Employees' Retirement System or a reciprocal system as defined by § 24-2-401 on December 31, 1998, may waive all rights to receive benefits under § 24-12-101 et seq., and apply for and receive current service credit in the Arkansas Public Employees' Retirement System for service rendered as a paid nonuniformed employee of the municipality.

(2) The waiver must be filed with the Arkansas Public Employees' Retirement System and with the governing body of the municipality.

(b) The current or former paid nonuniformed employee shall receive credit only if the employee or the municipality pays or causes to be paid to the Arkansas Public Employees' Retirement System Fund:

(1) All necessary employee contributions at the rate and on the compensation that would have been paid had the employee been a member during that time;

(2) All employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he been a member during that time; and

(3) Regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the Arkansas Public Employees' Retirement System.

(c) The employer's contributions and employees' contributions, if applicable, shall be transmitted to the Arkansas Public Employees' Retirement System in the form and manner, together with the supporting data, as the Board of Trustees of the Arkansas Public Employees' Retirement System shall prescribe from time to time.

(d) The governing body of the municipality may pay the employer contributions and employee contributions, if applicable, on behalf of the employee for services rendered.

(e) "Paid nonuniformed employees" has the same meaning as provided by § 24-12-101.



§ 24-4-520 - Termination required for retirement.

(a) Except as provided in subsection (c) of this section, a member of the Arkansas Public Employees' Retirement System shall terminate covered employment to be eligible for retirement.

(b) (1) A member shall not be terminated from employment for retirement purposes if the person:

(A) Returns to employment in a position covered under the system within one hundred eighty (180) days of the person's effective date of retirement; or

(B) Is a member with service credit under § 24-4-521 at a rate of two (2) or more years of credited service for each year of actual service and the person returns to employment in a position covered under the system within one (1) year of the person's effective date of retirement.

(2) A member participating in the Arkansas Public Employees' Retirement System Deferred Retirement Option Plan on January 1, 2009, shall have the one-hundred-eighty-day separation requirement waived and may return to employment otherwise covered by the system no sooner than thirty (30) calendar days from the commencement of his or her retirement.

(3) A member who has retired and commenced receiving benefits in any month between January 2009 and June 2009, inclusive, shall have the one-hundred-eighty-day separation requirement waived and may return to employment otherwise covered by the system no sooner than thirty (30) calendar days from the commencement of his or her retirement.

(c) (1) An elected public official may retire and begin receiving retirement benefits if the elected public official is a member:

(A) Whose current service in public office in one (1) form of government is covered by § 24-4-521(b)(5); and

(B) Who is elected to public office in a different form of government and will begin serving in that public office immediately after the expiration of his or her term of public office described in subdivision (c)(1)(A) of this section.

(2) The member shall notify the retirement system of his or her impending service in another form of government at least thirty (30) days prior to the first day of the month in which that service will begin. A completed retirement application shall be submitted at that time.

(3) As used in this subsection, "form of government" means city government, county government, or state government.

(d) Persons failing to meet termination requirements shall forfeit their benefits until requirements are met.

(e) (1) As used in this section, "terminate" means:

(A) The member's employment has ended;

(B) A complete severance of the employer-employee relationship has occurred; and

(C) The member has ceased performing any services for the employer, except for non-compensated functions related to the transfer of the duties or the transfer of the position itself.

(2) If the member is an elected public official, "terminate" as used in this section means:

(A) The member has resigned, been removed, or otherwise no longer holds the elected position;

(B) A complete severance from the elected position has occurred; and

(C) The member has ceased performing any services in his or her elected position, except for non-compensated functions related to the transfer of the duties or the transfer of the position itself.

(3) As used in this section, "terminate" does not mean:

(A) Taking a leave of absence;

(B) Performing job duties or services without remuneration; or

(C) Receiving or accruing additional employment-related compensation, reimbursements, benefits, or other emoluments.



§ 24-4-521 - Credited service generally.

(a) The Board of Trustees of the Arkansas Public Employees' Retirement System shall establish the amounts of service to be credited its members subject to the provisions of subsection (b) of this section.

(b) (1) (A) Noncontributory employment service by a person who was employed prior to July 1, 1997, as a public safety member shall be credited at one and one-half (11/2) times the regular rate for crediting service, and employment service by persons employed on and after July 1, 1997, shall be credited at the regular rate for crediting service, except that at least five (5) years of actual service shall be required to meet the retirement eligibility requirements of §§ 24-4-601 and 24-4-510 -- 24-4-512, and at least five (5) years of actual service shall be required to meet the eligibility requirements of § 24-4-608.

(B) (i) Noncontributory employment service by a person who qualifies as a public safety member under § 24-4-1004 shall be credited at one and one-half (11/2) times the regular rate for crediting service.

(ii) However, at least five (5) years of actual service shall be required to meet the retirement eligibility requirements of §§ 24-4-601 and 24-4-510 -- 24-4-512, and at least five (5) years of actual service shall be required to meet the eligibility requirements of § 24-4-608.

(2) (A) (i) Noncontributory employment as Governor by a person first elected to a public office covered by the Arkansas Public Employees' Retirement System prior to July 1, 1999, shall be credited as service at three (3) times the regular rate for credited service.

(ii) Noncontributory employment as Governor by a person first elected to a public office covered by the system on or after July 1, 1999, shall be credited at the regular rate for crediting service.

(B) However, at least four (4) years of actual service shall be required to meet the retirement eligibility requirements of §§ 24-4-601 and 24-4-510 -- 24-4-512, and at least five (5) years of actual service shall be required to meet the eligibility requirements of § 24-4-608.

(3) (A) (i) Noncontributory employment as an elected state constitutional officer by a person first elected to a public office covered by the system prior to July 1, 1999, shall be credited at two and one-half (21/2) times the regular rate for crediting service.

(ii) Noncontributory employment as an elected state constitutional officer by a person first elected to a public office covered by the system on or after July 1, 1999, shall be credited at the regular rate for crediting service.

(B) However, at least five (5) years of actual service shall be required to meet the retirement eligibility requirements of §§ 24-4-601 and 24-4-510 -- 24-4-512, and at least five (5) years of actual service shall be required to meet the eligibility requirements of § 24-4-608.

(4) (A) Noncontributory employment as a member of the General Assembly shall be credited at the regular rate for crediting service, except that at least ten (10) years of actual service shall be required to meet the retirement eligibility requirements of §§ 24-4-510, 24-4-511, and 24-4-609, and at least five (5) years of actual service shall be required to meet the eligibility requirements of § 24-4-608.

(B) A member of the General Assembly who at any time has served at least six (6) months during a two-year term in the General Assembly shall be credited with no more than one (1) year's actual service.

(5) (A) Noncontributory employment as an elected public official covered by the system and:

(i) Who has served in an elected position covered by the system before July 1, 2011, shall be credited as service at two (2) times the regular rate for crediting service; or

(ii) Who has never served in an elected position covered by the system before July 1, 2011, shall be credited as service at two (2) times the regular rate for crediting service, and the employee shall contribute an additional two and one-half percent (2.5%) of the gross payroll, and the employer shall contribute an additional two and one-half percent (2.5%) of the gross payroll for the additional service that exceeds the regular rate of service.

(B) However, at least five (5) years of actual service shall be required to meet:

(i) The retirement eligibility requirements of §§ 24-4-601 and 24-4-510 -- 24-4-512; and

(ii) The eligibility requirements of § 24-4-608.

(C) This subdivision (b)(5) does not apply to:

(i) The Governor;

(ii) An elected state constitutional officer;

(iii) A member of the General Assembly; or

(iv) An elected public official under the State Division of the Arkansas Public Employees' Retirement System.

(6) (A) Noncontributory employment as an elected public official under the state division of the system other than Governor or an elected state constitutional officer or a member of the General Assembly by a person first elected to a public office covered by the Arkansas Public Employees' Retirement System prior to July 1, 1999, shall be credited as service at two (2) times the regular rate for crediting service, except that at least five (5) years of actual service shall be required to meet the retirement eligibility requirements of §§ 24-4-601 and 24-4-510 -- 24-4-512, and at least five (5) years of actual service shall be required to meet the eligibility requirements of § 24-4-608.

(B) Noncontributory employment as an elected public official under the state division of the system other than Governor or an elected state constitutional officer or a member of the General Assembly by a person first elected to a public office covered by the system on or after July 1, 1999, shall be credited at the regular rate for crediting service.

(c) As used in this section, "elected state constitutional officer" means the Lieutenant Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, and Commissioner of State Lands.



§ 24-4-522 - Applicability of benefit provisions.

(a) The benefit provisions of this chapter shall be applicable to specified members of the Arkansas Public Employees' Retirement System.

(b) (1) The noncontributory benefit provisions of this chapter shall be applicable to each person who has never been a member of the Arkansas Public Employees' Retirement System before January 1, 1978, and who is employed on or after January 1, 1978, in a position covered by the system and who thereby becomes a member.

(2) In addition, each other member who was actively employed in a position covered by the Arkansas Public Employees' Retirement System on June 30, 1991, may elect to become covered by the noncontributory benefit provisions of this chapter by application written to, and received by, the governing body of the plan before January 1, 1985.

(3) (A) (i) Each other member who was not actively employed in a position covered by the Arkansas Public Employees' Retirement System on January 1, 1978, shall become covered by the noncontributory benefit provisions of this chapter at the time the member first becomes so employed after January 1, 1978, unless he or she elects to become covered by the provisions of the Arkansas Public Employees' Retirement System which require member contributions, by election written to, and received by, the governing body of the system before the later of January 1, 1986, and six (6) months after the member first becomes so employed after January 1, 1978.

(ii) However, if the member so elects benefits requiring member contributions, he or she shall pay the member contributions from the date of the employment, together with regular interest, from the dates the contributions would normally have been received by the Arkansas Public Employees' Retirement System to the dates of actual payment.

(B) (i) The benefits of each member's becoming covered by the noncontributory benefit provisions of this chapter shall be computed by applying the benefit provisions prescribed by this chapter for all credited service of the person rendered before and after January 1, 1978.

(ii) However, benefit amounts based upon employment before January 1, 1978, shall not be less than benefit amounts computed in accordance with the Arkansas Public Employees' Retirement System benefit provisions at the time of retirement which require member contributions.

(c) (1) The noncontributory benefit provisions of this chapter, including death and disability benefits, shall apply to all credited service rendered before or after the date of election of employees of the Department of Human Services in either the Arkansas Teacher Retirement System or the Arkansas Public Employees' Retirement System.

(2) (A) Employees of the Department of Human Services and employees of the Arkansas Rehabilitation Services of the Department of Career Education shall be entitled to the benefit amount computed by applying the benefit provisions prescribed by this chapter for all credited service rendered before and after January 1, 1978, except that benefit amounts based upon employment before January 1, 1978, shall not be less than benefit amounts computed in accordance with benefit provisions in effect December 31, 1977.

(B) On and after January 1, 1993, employees of the Arkansas Rehabilitation Services of the Department of Career Education who elected to be covered by the provisions of this subsection and who are still active employees on January 1, 1993, shall be entitled to the benefit amount computed by applying the benefit provisions prescribed by this chapter for all credited service rendered before and after January 1, 1978, except that benefit amounts based upon employment before January 1, 1978, shall be computed in accordance with current benefit provisions in effect for the Arkansas Teacher Retirement System at the time of their retirement.

(3) In computing the benefit under the benefit provisions of this chapter, the final average compensation shall be computed upon all service before and after the election of the Arkansas Rehabilitation Services employee as provided in §§ 24-4-101(33) and 24-4-746.

(d) Each public retirement system in which the employee has served shall be responsible financially for the benefit amounts payable to the retirant, the retirant's survivors, and the retirant's beneficiaries based upon the ratio of the number of years the employee was a member of that public retirement system to the total number of years the employee was a member of any of the two (2) statewide retirement systems, i.e., the Arkansas Public Employees' Retirement System or the Arkansas Teacher Retirement System.

(e) (1) (A) The benefit provisions of this chapter shall be administered by the Arkansas Public Employees' Retirement System for the benefit of all employees making the option.

(B) The Arkansas Public Employees' Retirement System shall certify monthly the amount of benefits paid hereunder, and the Arkansas Teacher Retirement System shall immediately transfer that amount from its benefit account to the proper account designated by the Arkansas Public Employees' Retirement System.

(2) If an employee of the Department of Human Services who becomes or has become a member of the Arkansas Public Employees' Retirement System under the provisions of this section leaves employment with the Department of Human Services and becomes employed in another position covered by the Arkansas Teacher Retirement System, the person's credited service, both before and after his or her service under this chapter, shall be subject to the benefit provisions of §§ 24-7-701, 24-7-702, 24-7-704 -- 24-7-713, 24-7-715, and 24-7-716.

(3) The member shall be eligible to establish reciprocity under the provisions of §§ 24-2-401 -- 24-2-407.

(4) Members of the Arkansas Teacher Retirement System who have not elected to pay contributions to that system on full salary shall not be eligible to elect to become covered by the benefit provisions of this chapter unless they first make written application with the Arkansas Teacher Retirement System for full salary coverage for all salaries received from July 1, 1969, until the date of making the election to come under the provisions of this chapter and paying to the system the amount of the additional contributions, plus regular interest, for full salary credited service.

(f) Any member of the Arkansas Public Employees' Retirement System employed prior to January 1, 1978, who does not elect in writing to become covered by the noncontributory benefit provisions of this chapter shall not be covered by the noncontributory benefit provisions of this chapter but shall remain in the plan he or she was in January 1, 1978, and shall continue to make regular contributions as provided in the Arkansas Public Employees' Retirement System.

(g) Any member of the Arkansas Public Employees' Retirement System who elects in writing to become covered by the noncontributory benefit provisions of this chapter shall be entitled to a refund of any accumulated contributions paid on or after January 1, 1978, and prior to the date of election.



§ 24-4-523 - Conversion from contributory to noncontributory plan -- Extension of time.

Any person who, under § 24-3-101 et seq. [repealed], or any other act, was authorized to convert from the contributory plan of the Arkansas Public Employees' Retirement System to the noncontributory plan of the Arkansas Public Employees' Retirement System prior to January 1, 1985, may convert from the contributory plan to the noncontributory plan at any time.






Subchapter 6 - -- Benefits

§ 24-4-601 - Straight life annuity generally.

(a) (1) Beginning July 1, 2001, any member who retires as provided in § 24-4-508 or §§ 24-4-510 -- 24-4-512 shall receive a straight life annuity for each year of contributory service credit equal to two and seven hundredths percent (2.07%) of the member's final average compensation multiplied by the number of years and fraction of a year of credited service rendered on or after July 1, 2001, with the Arkansas Public Employees' Retirement System.

(2) Beginning July 1, 2001, any member who retires as provided in § 24-4-508 or §§ 24-4-510 -- 24-4-512 shall receive a straight life annuity for each year of contributory service credit equal to two and eleven hundredths percent (2.11%) of the member's average compensation multiplied by the number of years and fraction of a year of credited service rendered before July 1, 2001, with the system.

(b) (1) For each year of noncontributory credited service in the system rendered prior to July 1, 2007, resulting from employment in a position covered at any time by social security or another federal retirement plan supported wholly or in part by employer contributions, a member shall receive one and seventy-five hundredths percent (1.75%) of the member's final average compensation plus, for each year of noncontributory credited service in the system rendered prior to July 1, 2007, resulting from employment in a position never so covered, a member shall receive two and eleven hundredths percent (2.11%) of the member's final average compensation.

(2) For each year of credited service in the system rendered after June 30, 2007, resulting from employment in a position covered at any time by social security or another federal retirement plan supported wholly or in part by employer contributions, a member shall receive one and seventy-two hundredths percent (1.72%) of the member's final average compensation plus, for each year of credited service in the system rendered after June 30, 2007, resulting from employment in a position never so covered, a member shall receive two and seven hundredths percent (2.07%) of the member's final average compensation. In no event shall service as a district judge in the state division receive less than three percent (3%) of the member's final average compensation.

(3) For each year of actual service in the system in excess of twenty-eight (28) years that is rendered on or after July 1, 2009, a member shall receive a straight life annuity equal to an additional five-tenths percent (0.5%) of the member's final average compensation.

(c) (1) A member of the General Assembly first elected before July 1, 1999, shall receive a monthly annuity equal to thirty-five dollars ($35.00) multiplied by the number of years of actual service as a member of the General Assembly.

(2) A member of the General Assembly first elected before July 1, 1999, who served as Speaker of the House of Representatives or President Pro Tempore of the Senate shall receive a monthly annuity equal to forty dollars ($40.00) multiplied by the total number of years of actual service as a member of the General Assembly.

(d) (1) In addition, if a member has credited service resulting from employment in a position covered at any time by social security or another federal retirement plan supported wholly or in part by employer contributions, and if that member is retiring as provided in subsection (b) of this section or § 24-4-510, and if that member's age at retirement is younger than social security's minimum age for an immediate retirement benefit and age sixty-two (62), then that member of the system shall receive a temporary annuity equal to thirty-three hundredths percent (0.33%) of his or her final average compensation for each year of the noncontributory credited service.

(2) The temporary annuity shall terminate at the end of the calendar month in which the earliest of the following events occurs:

(A) The member's death;

(B) The member's attainment of the social security minimum age; or

(C) The member's attainment of age sixty-two (62).

(3) It is considered sound public policy that retirement pay not exceed working pay except for increases after retirement caused by inflation. Accordingly, at the time of retirement the total of the system's noncontributory annuities resulting from employment in a position also covered by social security shall not exceed the member's final average compensation.

(4) If no temporary annuity is payable as provided in this subsection or after the temporary annuity has terminated and if the member has at retirement any credited service for any period of time prior to July 1, 1991, then the future payments of the annuity for life shall not be less than they would have been under the provisions that were in effect on July 1, 1990, for this subsection, plus a corresponding increase for any benefit enhancements that have been enacted since July 1, 1991.



§ 24-4-602 - Payment of annuity balance upon death of retirant or member.

(a) In the event a retirant who is in receipt of a straight life annuity dies before he has received in straight life annuity payments an aggregate amount equal to his accumulated contributions standing to his credit in the members' deposit account at the time of his retirement, the difference between his accumulated contributions and the aggregate amount of straight life annuity payments received by him shall be paid to such persons as he shall have nominated by written designation duly executed and filed with the Board of Trustees of the Arkansas Public Employees' Retirement System.

(b) If there is no designated person surviving the retirant, the difference, if any, shall be paid in accordance with the Arkansas laws of descent and distribution.

(c) The payments may be made directly to a curator or guardian, or to an administrator or an executor, authorized to receive the payments, wherever the representative may be, with or without the appointment of a representative in this state.

(d) In the event a member dies and does not leave a beneficiary entitled to an annuity payable from funds of the Arkansas Public Employees' Retirement System, his accumulated contributions standing to his credit in the members' deposit account as of the time of his death shall be paid pursuant to the provisions of this section.



§ 24-4-603 - Refund of contributions.

(a) In the event a former member has left the employ of a participating public employer and requests a refund of his accumulated contributions, he shall be paid the contributions upon his written application for a refund on a form to be supplied by the Arkansas Public Employees' Retirement System.

(b) The former member may receive interest on the contributions if he has had accumulated contributions standing to his credit in the members' deposit account for at least five (5) years between the date he became a member of the system and the date he requests the refund of contributions.

(c) The interest shall be paid at a rate and method to be determined by the Board of Trustees of the Arkansas Public Employees' Retirement System and shall be calculated on the balance in the members' deposit account on the last June 30 prior to the date he obtains his refund.

(d) If a former member has applied for a refund of contributions but returns to employment with a participating public employer prior to the date he receives his refunded contributions, his request shall be void and he must again terminate his employment to request a refund of contributions.

(e) Refunds of a member's contributions or accumulated contributions, as the case may be, may be made in equal installments according to such rules and regulations as the board may adopt from time to time.



§ 24-4-605 - Proration of public employer share of annuity reserve.

In the event a member retires with credited service arising from his employment by the state, a county, and a municipality, the public employer share of his annuity reserve shall be prorated between the state division, county division, and municipal division in accordance with the portions of his credited service acquired under each division.



§ 24-4-606 - Annuity options.

(a) Before the date the first payment of a member's annuity becomes due, but not thereafter, a member may elect to receive his or her annuity as a straight life annuity or may elect to have his or her annuity reduced and nominate a beneficiary in accordance with the provisions of one (1) of the following options:

(1) Option A60 -- 60 Months Certain and Life Annuity. (A) Under Option A60, the retirant shall be paid a reduced annuity for life with the provision that if the retirant's death occurs before sixty (60) monthly payments have been made, the full reduced annuity shall continue to be paid for the remainder of the sixty (60) months to such persons and in such shares as the retirant shall have designated in writing and filed with the plan. If there is no payee surviving, the lump sum actuarial equivalent of the remaining monthly payments shall be paid to the estate of the last survivor among the retirant and the designated persons.

(B) The reduced annuity shall be ninety-eight percent (98%) of the straight life annuity;

(2) Option A120 -- 120 Months Certain and Life Annuity. (A) Under Option A120, the retirant shall be paid a reduced annuity for life with the provision that if the retirant's death occurs before one hundred twenty (120) monthly payments have been made, the full reduced annuity shall continue to be paid for the remainder of the one hundred twenty (120) months to such persons and in such shares as the retirant shall have designated in writing and filed with the plan. If there is no payee surviving, the lump sum actuarial equivalent of the remaining monthly payments shall be paid to the estate of the last survivor among the retirant and the designated persons.

(B) The reduced annuity shall be ninety-four percent (94%) of the straight life annuity;

(3) Option B50 -- 50 Percent Survivor Beneficiary Annuity. (A) Under Option B50, the retirant shall be paid a reduced annuity for life with the provision that upon the retirant's death one-half (1/2) of the reduced annuity shall be continued throughout the future lifetime of and paid to such person as the retirant shall have designated in writing and filed with the plan before his or her annuity's starting date. However, the person must be either his or her spouse for not less than one (1) year immediately preceding the first payment due date or another person aged forty (40) or older receiving more than one-half (1/2) support from the retirant for not less than one (1) year immediately preceding the first payment due date.

(B) The reduced annuity to the retirant shall be eighty-eight percent (88%) if the retirant's age and his or her beneficiary's age are the same on the first payment due date, which shall be decreased by one-half percent (0.5%), for each year that the beneficiary's age is less than the retirant's age, or which shall be increased by one-half percent (0.5%), up to a maximum of ninety-five percent (95%), for each year that the beneficiary's age is more than the retirant's age.

(C) However, if the named beneficiary under Option B50 predeceases the retirant, the original unreduced benefit shall be paid to the retirant prospectively;

(4) Option B75 -- 75 Percent Survivor Beneficiary Annuity. (A) Under Option B75, the retirant shall be paid a reduced annuity for life with the provision that, upon his or her death, three-fourths (3/4) of the reduced annuity shall be continued throughout the future lifetime of, and paid to, such person as the retirant shall have designated in writing and filed with the plan before his or her annuity's starting date. However, the person must be either the retirant's spouse for not less than one (1) year immediately preceding the first payment due date or another person aged forty (40) or older receiving more than one-half (1/2) support from the retirant for not less than one (1) year immediately preceding the first payment due date.

(B) The reduced annuity to the retirant shall be eighty-three percent (83%) if the retirant's age and his or her beneficiary's age are the same on the first due date, which shall be decreased by seven-tenths of one percent (0.7%) for each year that the beneficiary's age is less than the retirant's age or which shall be increased by seven-tenths of one percent (0.7%) up to a maximum of ninety percent (90%) for each year that the beneficiary's age is more than the retirant's age.

(C) However, if the named beneficiary under Option B75 predeceases the retirant, the original unreduced benefit shall be paid to the retirant prospectively.

(b) (1) A death of a spouse or divorce or other marriage dissolution or the death of a person forty (40) years of age or older who is the designated beneficiary under Option B50 or Option B75 shall cancel, at the written election of the retirant, Option B50 or Option B75 at retirement, providing continuing lifetime benefits to the designated person, and shall return the retirant to his or her straight life, Option A60, or Option A120 annuity, to be effective the month following receipt of his or her election by the Arkansas Public Employees' Retirement System.

(2) (A) A retirant who is receiving a straight life, Option A60, or Option A120 annuity and who marries after retirement or within the one (1) year immediately preceding retirement may elect to cancel his or her straight life, Option A60, or Option A120 annuity and may elect Option B50 or Option B75, providing continuing lifetime benefits to his or her spouse, but only if the election is on a form approved by the system and is received by the system not earlier than one (1) year after the date of the marriage and not later than eighteen (18) months after that date.

(B) The election shall be effective the first day of the month following the receipt of the notice.

(c) If a member fails to elect an option, his or her annuity shall be paid to him or her as a straight life annuity.

(d) (1) The surviving spouse of a system member who retired prior to July 1, 1967, shall receive a monthly survivor's annuity equal to seventy-five percent (75%) of the retirant's monthly benefit at the time of death, provided that the surviving spouse was married to the retirant on the date of retirement, the surviving spouse is unmarried, and the surviving spouse makes application to the system on or before June 30, 1995.

(2) The monthly survivor's annuity shall be effective the first day of the month following the month of application, and no annuity will be paid the surviving spouse for any period prior to the first of the month following the month of application.

(e) The surviving spouse of a member of the system who retired on or after February 1, 1991, and who elected a straight life annuity shall be entitled to receive a survivor's annuity equal to the amount that would have been received had the member elected Option B75, provided:

(1) The member dies within twelve (12) months of the effective date of retirement; and

(2) The surviving spouse makes application to the system within twelve (12) months of the date of the member's death.



§ 24-4-607 - Redetermination of benefits.

(a) Each July 1 the Arkansas Public Employees' Retirement System shall redetermine the amount of each monthly benefit which has been payable by the system for at least twelve (12) full calendar months. The redetermined amount shall be payable for the following twelve (12) calendar months.

(b) The redetermined amount shall be the amount of the benefit payable as of the immediately preceding July 1 increased by three percent (3%).



§ 24-4-608 - Payment of benefits upon death of member before retirement -- Exception.

(a) Effective July 1, 2001, if an active member or former member with five (5) or more years of actual service dies before retirement, the applicable benefits provided in this section shall be paid upon written application to the Board of Trustees of the Arkansas Public Employees' Retirement System.

(b) For purposes of computing benefits provided by this section, the deceased member's or former member's compensation at the time of death shall be the member's compensation for the year immediately preceding the cessation of his or her pay.

(c) (1) A member's or former member's surviving spouse who was married to the member at least the one (1) year immediately preceding his or her death shall receive an annuity computed in the same manner in all respects as if the member or former member had:

(A) Retired the date of his or her death with entitlement to an annuity provided for in § 24-4-601;

(B) Elected the Option B75 survivor annuity provided for in § 24-4-606(a)(4); and

(C) Nominated his or her spouse as joint beneficiary.

(2) (A) If the member or former member had satisfied the age and service requirements provided for in § 24-4-101 or had acquired twenty (20) years of actual service, the spouse annuity shall commence immediately and be payable for life. If the member or former member had not satisfied the age and service requirement provided for in § 24-4-101 or had not acquired twenty (20) years of actual service, then the spouse annuity shall commence immediately and be payable until the earlier of his or her remarriage or death.

(B) A surviving spouse who is otherwise eligible but whose benefit has been deferred because the spouse did not meet the age requirements in effect before July 1, 1999, shall be eligible to commence a spouse annuity effective July 1, 1999. The spouse annuity shall not be retroactive.

(3) The spouse annuity shall not be less than ten percent (10%) of the deceased member's or former member's covered compensation at the time of death.

(4) In any event, as long as the surviving spouse has in his or her care any of the deceased member's or former member's dependent children receiving a benefit provided for in this section, there shall be payable to him or her a spouse annuity as indicated in this section which shall not be less than ten percent (10%) of the deceased member's or former member's compensation at the time of death.

(d) (1) (A) A member's or former member's dependent child or dependent children shall each receive an annuity of the greater of either ten percent (10%) of the member's or former member's covered compensation at the time of death or an equal share of one hundred fifty dollars ($150) monthly.

(B) Where there are three (3) or more dependent children, each dependent child shall receive an annuity of an equal share of the greater of either twenty-five percent (25%) of the covered compensation or one hundred fifty dollars ($150) monthly.

(2) (A) A child shall be a dependent child until the child's death, marriage, or attainment of age eighteen (18), whichever occurs first.

(B) (i) However, the age eighteen (18) maximum shall be extended as long as the child continues uninterruptedly being a full-time student at an accredited secondary school, college, or university, but in no event beyond his or her attainment of age twenty-three (23).

(ii) In addition, the age eighteen (18) maximum shall be extended for any child who has been deemed physically or mentally incompetent by an Arkansas court of competent jurisdiction or by the board, for as long as the incompetency exists.

(3) Upon a child's ceasing to be a dependent child, his or her annuity shall terminate, and there shall be a redetermination of the amounts payable to any remaining dependent children.

(e) If at the time of the member's or former member's death there is neither a spouse nor a dependent child, each dependent parent shall receive an allowance of the greater of ten percent (10%) of the covered compensation or an equal share of one hundred fifty dollars ($150) monthly, but only if the board finds that the parent was dependent for at least fifty percent (50%) of his or her financial support upon the member or former member.

(f) (1) If no annuity can become payable to a dependent child due to the death of the member or former member and a surviving spouse or dependent parents are the only persons who will be eligible for monthly benefits and the spouse or dependent parents are also the designated beneficiaries of the member or former member, then, in that event, the surviving spouse or dependent parents may elect to receive a refund of the member's or former member's accumulated contributions as provided in § 24-4-602(d) in lieu of any benefits which could become payable under this act.

(2) The option to choose a refund of the member's or former member's contributions shall also be afforded to any spouse or dependent parent qualified under this section whose eligibility for the benefit occurred before the passage of this act and who could not exercise the option.

(3) Once the refund of the deceased member's or former member's accumulated contributions has been made to the surviving spouse or dependent parents under this section, the person shall have no future claim to monthly retirement benefits due to the death of the member or former member.

(g) (1) In the event that all the annuities provided for in this section payable on account of the death of a member or former member terminate before there has been paid an aggregate amount equal to his or her accumulated contributions standing to his or her credit in the members' deposit account at the time of his or her death, the difference between the accumulated contributions and the aggregate amount of annuity payments shall be paid to such person as he or she shall have nominated by written designation duly executed and filed with the board.

(2) If there is no designated person surviving at termination, the difference shall be paid to the member's or former member's estate.

(h) Annuities payable under the provisions of this section shall be effective the first day of the calendar month next following the date of the member's or former member's death or the first day of the month following the month in which the survivor becomes eligible for benefits as provided by law.

(i) The provisions of this section shall not be applicable in determining survivor benefits under the General Assembly Division or the State Constitutional Officers' Division of the Arkansas Public Employees' Retirement System if a benefit is provided to the surviving spouse by other laws applicable to the system.

(j) The benefits provided in this section for former members shall not apply to former members who terminated covered employment prior to July 1, 1997, with less than ten (10) years of service or whose death occurred before July 1, 2001.



§ 24-4-609 - Effective date of benefits.

All monthly benefits payable to survivors of deceased members or retirants of the Arkansas Public Employees' Retirement System shall be effective the first day of the month following the month in which the member or retirant died or the first day of the month following the month in which the survivor becomes eligible for benefits as provided by law.



§ 24-4-610 - Increased benefits for persons retiring by June 1, 1985.

(a) On July 1, 1987, the monthly retirement benefit payable to retirants and beneficiaries of the Arkansas Public Employees' Retirement System who retired June 1, 1985, or before, shall be increased as follows:

(1) Those retirants and beneficiaries who retired June 1, 1985, or before, shall receive five percent (5%) of the benefit amount payable June 1, 1986, for each full year from the date of retirement through June 1, 1987, with a maximum increase payable of twenty percent (20%) of the June 1, 1987, retirement benefit;

(2) The following schedule shall be used to determine the percent of increase due: Click here to view image.

(b) (1) The increase in benefits provided in subsection (a) of this section shall be added to the monthly benefit after the annual postretirement increase based on the consumer price index has been applied.

(2) The increase provided in subsection (a) of this section shall be added to the base annuity of the member or beneficiary.



§ 24-4-611 - Minimum monthly benefit.

All persons who are now vested or who hereafter vest under the Arkansas Public Employees' Retirement System or the Arkansas State Highway Employees' Retirement System shall be entitled to a minimum monthly benefit of one hundred fifty dollars ($150).



§ 24-4-612 - Increase in benefits.

(a) On July 1, 1991, the monthly retirement benefit payable to retirants and beneficiaries of the Arkansas Public Employees' Retirement System, who retired June 1, 1991, or before, shall be increased by four percent (4%) of the benefit payable on June 1, 1991.

(b) The increase in benefits provided in subsection (a) of this section shall be added to the monthly benefit after the annual postretirement increase based on the consumer price index has been applied, and the increase in subsection (a) of this section shall be added to the base annuity of the retirant or beneficiary.



§ 24-4-613 - Benefits for contributory members.

(a) All contributory members of the Arkansas Public Employees' Retirement System who are retired as of August 13, 1993, or who retire after August 13, 1993, shall receive benefits at least equal to the amount of benefits they would have received had they retired as noncontributory members of the system.

(b) The provisions of this section are retroactive to January 1, 1993.



§ 24-4-614 - Increase in monthly benefit amount -- 1993.

(a) On July 1, 1993, the monthly retirement benefit payable to retirants and beneficiaries of the Arkansas Public Employees' Retirement System who retired on June 1, 1993, or before, shall be increased by two and sixty-one hundredths percent (2.61%) of the benefit payable on June 1, 1993.

(b) The increase in benefits provided in subsection (a) of this section shall be added to the monthly benefit after application of the annual postretirement increase, which is based on the consumer price index.



§ 24-4-615 - Maximum benefit limitation.

(a) Notwithstanding any other provision of this chapter, benefits paid under the provisions of this chapter shall not exceed the limitations of Section 415 of the Internal Revenue Code that are applicable to governmental retirement plans.

(b) (1) The Board of Trustees of the Arkansas Public Employees' Retirement System is hereby empowered and authorized to promulgate all necessary rules and regulations to implement the limitations of Section 415 of the Internal Revenue Code.

(2) The rules and regulations adopted by the board pursuant to this section shall be amended to reflect any changes in the content or application of Section 415 of the Internal Revenue Code enacted by the United States Congress or promulgated by the Internal Revenue Service.



§ 24-4-616 - Increase in monthly benefit amount -- 1995.

On July 1, 1995, the monthly benefit payable to retirants and beneficiaries of the Arkansas Public Employees' Retirement System who retired on June 1, 1995, or before, shall be increased by six and forty-five hundredths percent (6.45%) of the benefit payable on June 1, 1995.



§ 24-4-617 - Increase in monthly benefit amount -- 1997.

On July 1, 1997, the monthly retirement benefit payable to retirants and beneficiaries of the Arkansas Public Employees' Retirement System who retired on or before June 1, 1997, shall be increased by three percent (3%) of the benefit payable on June 1, 1997.



§ 24-4-618 - Increased benefits for persons retired before July 1, 1999.

On July 1, 1999, and thereafter, the monthly benefit payable to the retirants and the beneficiaries of retirants of the Arkansas Public Employees' Retirement System who retired before July 1, 1989, shall be increased by an amount equal to one percent (1%) of the benefit payable on June 1, 1999, for each year or portion of a year of retirement prior to July 1, 1989.



§ 24-4-619 - Increased benefits for persons retired before June 1, 1999.

In addition to the monthly retirement benefit increase provided in § 24-4-618, each retirant and beneficiary of a retirant of the Arkansas Public Employees' Retirement System who retired on or before June 1, 1999, shall receive an increase in his or her monthly benefit of fifty dollars ($50.00).



§ 24-4-620 - Partial annuity withdrawal provision.

(a) Any member who does not terminate employment and retire on the date that member meets the age and service requirements of § 24-4-508 for an unreduced annuity and has not elected to participate in the Deferred Retirement Option Plan as provided in § 24-4-801 et seq. may elect at the time of retirement to participate in the Arkansas Public Employees' Retirement Partial Annuity Withdrawal Plan.

(b) A member electing to participate shall be eligible to receive, at the time of retirement, a lump sum distribution in an amount not exceeding one (1) month of benefit for each completed month of service beyond eligibility for an unreduced benefit. The lump sum shall not exceed an amount equal to sixty (60) months of benefits.

(c) A member electing to participate shall have his or her lifetime annuity reduced by an actuarially determined equivalent in accordance with rules and regulations adopted by the Board of Trustees of the Arkansas Public Employees' Retirement System.



§ 24-4-621 - Increase in benefits.

(a) On July 1, 2001, the monthly retirement benefit payable to retirants and beneficiaries of the Arkansas Public Employees' Retirement System who retired on or before June 1, 2001, shall be increased by one and seven-tenths percent (1.7%) of the benefit payable on June 1, 2001.

(b) The increase in benefits provided in subsection (a) of this section shall be added to the monthly benefit after the annual postretirement increase.



§ 24-4-622 - Monthly benefit increase.

(a) On July 1, 2007, the monthly retirement benefit payable to retirants and beneficiaries of the Arkansas Public Employees' Retirement System who retired on or before June 1, 2007, shall be increased by one percent (1%) of the benefit payable on June 1, 2007.

(b) The increase in benefits under subsection (a) of this section shall be added to the monthly benefit after the annual post-retirement increase.






Subchapter 7 - -- Provisions Applicable to Particular Employees

§ 24-4-704 - Contributory members of General Assembly -- Eight years' service before 1967 plus credit for other service.

(a) Any person who has eight (8) years of credited service in the Arkansas Public Employees' Retirement System as a member of the General Assembly prior to 1967 and two (2) or more additional years of credited service in the system for service other than as a General Assembly member shall be eligible to voluntarily retire at sixty-five (65) years of age and to receive an annuity in the amount prescribed in the public employees' retirement system law for retired General Assembly members and shall be eligible to exercise any option available to General Assembly members under the system.

(b) The surviving spouse of the person shall be entitled to survivor benefits prescribed for the surviving spouse of a General Assembly member.



§ 24-4-705 - Contributory members of General Assembly -- Voluntary retirement.

(a) (1) An active member of the General Assembly or any person who has served as a member of the General Assembly subsequent to January 1, 1957, or who has qualified for coverage under the Arkansas Public Employees' Retirement System with respect to service rendered as a member of the General Assembly as authorized by law, or who is a member of the system as a General Assembly member, or who has credited service in the system as a General Assembly member of the system for service rendered as a member of the General Assembly may voluntarily retire upon written application filed with the Board of Trustees of the Arkansas Public Employees' Retirement System.

(2) The application shall set forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing of the application, that a person desires to retire or to receive an annuity for which he or she is qualified under the system, if, at the time of retirement or election to receive benefits, the person satisfies at least one (1) of the following conditions:

(A) Attainment of age sixty (60) with ten (10) years of credited service for General Assembly service;

(B) Attainment of age fifty-five (55) with fourteen (14) years of credited service for General Assembly service;

(C) Attainment of age sixty (60) with six (6) years of credited service for General Assembly service and is seventy-five percent (75%) disabled because of federal military service;

(D) Attainment of age fifty-five (55) with six (6) or more years of credited service for General Assembly service, and six (6) years of credited service as an elected county official, and eight (8) years of credited service as a state or county employee. However, if the person has fourteen (14) or more years of credited service as an elected county official, eight (8) years of service as a state or county employee shall not be required for eligibility; or

(E) Attainment of age fifty (50) with eighteen (18) years of credited service for General Assembly service.

(b) Upon retirement, the person shall receive an annuity as provided for retired General Assembly members of the system.



§ 24-4-706 - Contributory members of General Assembly -- Retirement benefits generally.

(a) Upon a General Assembly member's retirement as provided by law, the member's straight life annuity shall be three thousand one hundred forty-four dollars ($3,144) plus the applicable amount provided in § 24-4-610 payable in equal monthly installments.

(b) The provisions of this section shall apply to all former, present, or future members of the General Assembly, or their beneficiaries, who meet the age requirements as members of the General Assembly as provided by this act or any other act establishing eligibility for credited service as General Assembly members of the Arkansas Public Employees' Retirement System.

(c) The Treasurer of State is authorized and directed to make annual transfers to prevent the deterioration of the financial solvency of the system with respect to benefits provided General Assembly members and to retirants and beneficiaries of the General Assembly.



§ 24-4-707 - Contributory members of General Assembly -- Presiding officers.

Any person who may have served as a presiding officer of either branch of the General Assembly for a period of not less than ten (10) years may be eligible, upon reaching age sixty-five (65), to receive an annuity as provided for in Acts 1959, No. 42, § 11A(c) [repealed], but only if the person became a member of the Arkansas Public Employees' Retirement System on July 1, 1957, has paid into the system all contributions required of the person by law, is not a member of, eligible for membership in, or receiving benefits from some other state-supported retirement system other than social security, and is not at the time of retirement employed by a public employer in this state.



§ 24-4-710 - Contributory credited service for General Assembly members and state constitutional officers dying in office -- Surviving spouse benefits.

(a) Any member of the General Assembly or a state constitutional officer who dies before completing a term of office to which the person was elected shall continue to accrue credited service in the Arkansas Public Employees' Retirement System during the remainder of the term for which the person was elected.

(b) The surviving spouse of a member or former member of the General Assembly or of a state constitutional officer or former state constitutional officer who, by virtue of the provisions of this section or any other law, has five (5) years or more of credited service in any capacity in the system, except for a member of the General Assembly who must have had ten (10) or more years of credited service if he or she only has service as a member of the General Assembly, shall be entitled upon reaching the required age to a surviving spouse benefit in the amount prescribed by law under the division of the system in which the deceased member was receiving benefits or would have been entitled under this section to receive benefits if the member had lived to retirement age.

(c) Nothing contained in this section is intended to, nor shall anything in this section be construed to, permit any member or former member of the General Assembly or any constitutional officer or former constitutional officer or any spouse of the member or officer to earn credited service in any retirement system after the expiration of the term of office to which the member was elected.



§ 24-4-712 - Contributory Governor.

(a) (1) Any person who serves two (2) full two-year terms as Governor or who substantially serves two (2) terms as Governor with the exception of completing a portion or all of the last month of the second term by reason of vacating the office solely for the purpose of taking another office to which the person is elected and who accumulates not less than three (3) years and eleven (11) months of credited service under the Arkansas Public Employees' Retirement System may retire upon reaching fifty-five (55) years of age under the provisions of the system with an annuity equal to eighteen percent (18%) of the biennial salary prescribed for the Governor.

(2) Any person who serves as Governor for three (3) full two-year terms and who accumulates not less than six (6) years of credited service as a member of the system may retire upon reaching fifty-five (55) years of age, under the provisions of the system with an annuity equal to twenty-four percent (24%) of the biennial salary prescribed for the Governor.

(3) Any person who serves as Governor for four (4) or more two-year terms and accumulates not less than eight (8) years of credited service as a member of the system may retire, upon reaching fifty-five (55) years of age, under the provisions of the system with an annuity equal to thirty percent (30%) of the biennial salary prescribed for the Governor.

(b) (1) Any person who served as Governor prior to July 1, 1957, may, for the purpose of obtaining benefits under this section, purchase service credit in the system for the period of years which the person served as Governor by paying into the system an amount equal to five percent (5%) of his or her salary received as Governor during his or her service, plus an equal amount as the employer contribution to the system, plus interest at the rate of three percent (3%) per annum.

(2) Any person who served as Governor after July 1, 1957, but who has withdrawn his or her contributions to the system may, for purposes of obtaining benefits under the provisions of this section, repay to the system the amount so withdrawn with interest thereon at the rate of three percent (3%) from the date withdrawn to the date of repayment.

(3) The purchase of service credit or repayment of withdrawn contributions under this subsection must have been made on or before July 1, 1976.

(c) If the contributions made by the Governor members, together with the employer contributions made in behalf of the members, are insufficient to finance benefits payable to Governor members as prescribed in this section, then, in that event, the Board of Trustees of the Arkansas Public Employees' Retirement System shall annually certify to the Chief Fiscal Officer of the State the additional amounts required to pay the benefits of the members. The Chief Fiscal Officer of the State shall cause the amount so certified to be transferred from the Constitutional Officers Fund and the State Central Services Fund to the system to be used for paying the benefits.

(d) The benefits received by any member under the provisions of this section shall be in lieu of any benefits to which the individual may be entitled under other provisions of the system.



§ 24-4-714 - Elected contributory state constitutional officers generally.

(a) (1) (A) Any elected state constitutional officer who as a member of the Arkansas Public Employees' Retirement System accumulates not less than ten (10) years of credited service as an elected state constitutional officer member of the system may voluntarily retire upon attaining age sixty (60) and receive an annuity provided in this section upon written application filed with the Board of Trustees of the Arkansas Public Employees' Retirement System.

(B) This application shall set forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, the member desires to be retired.

(2) (A) Any elected state constitutional officer who as a member of the system accumulates not less than fourteen (14) years of credited service as an elected state constitutional officer and is a member of the system may voluntarily retire upon attaining age fifty-five (55) and receive an annuity provided in this section upon his or her written application filed with the board.

(B) The application shall set forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, the member desires to be retired.

(b) The benefits of an elected state constitutional officer shall be not less than sixty-five percent (65%) of the biennial salary, but if the salaries of elected state constitutional officers are altered, benefits provided in this section shall be computed and determined on the basis of salaries in effect for such officers on January 1, 1976.

(c) (1) If the contribution of the elected state constitutional officer member and the employer contributions are insufficient to pay the benefits of the elected state constitutional officer members, then, in that event, the board shall annually certify to the Chief Fiscal Officer of the State the amount sufficient to pay the deficit, based upon an actuarial determination of the additional amounts required to pay benefits of elected state constitutional officer members.

(2) The Chief Fiscal Officer of the State shall cause the amount so certified to be transferred from the Constitutional Officers Fund and the State Central Services Fund to the system.

(d) As used in this section, "elected state constitutional officer" means the Lieutenant Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, and Commissioner of State Lands.

(e) Nothing in this section shall prohibit the Lieutenant Governor from exercising any option provided by law to participate in benefits provided members of the General Assembly. In the event an elected state constitutional officer does not qualify for benefits provided elected state constitutional officers under the provisions of this section, the officer shall be entitled to benefits provided to other members of the system for which he or she is qualified, in terms of age and service, as provided by law.



§ 24-4-723 - Members joining at same time as employer -- Current service credit.

(a) (1) Any member of the Arkansas Public Employees' Retirement System who became, or becomes, a member on the date his employer became, or becomes, a public employer in the system shall receive current service credit for employment with a public employer in the system but only if the employment occurred during the period from July 1, 1957, to the date the public employer entered the system in the case of state, county, or municipal employees or during the period from October 1, 1957, to October 1, 1965, in the case of nonteaching public school employees, and if the member pays, or causes to be paid, all employee contributions at the rate and on the compensation that would have been paid had he been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he been a member during that time, and regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the system.

(2) The member shall receive credit for employment with the University of Arkansas system if the employee was not eligible for coverage or did not participate in a retirement plan authorized by the University of Arkansas system and by the laws of the State of Arkansas during that service.

(3) The member may pay for all his current service credit or a portion thereof consisting of multiples of one (1) year.

(b) (1) Any member of the system who became, or becomes, a member on the date his employer became, or becomes, a public employer in the system and who did not, or does not, qualify for free prior service credit shall receive current service credit for employment with a public employer in the system or with the University of Arkansas system if the employee was not eligible for coverage or did not participate in a retirement plan authorized by the University of Arkansas and by the laws of the State of Arkansas. He shall receive credit only if he has at least five (5) years of current service credit since becoming a member of the system, and he pays, or causes to be paid, all employee contributions at the rate and on the compensation that would have been paid had he been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he been a member during that time, and regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the system.

(2) The payment shall be made in a lump sum.

(3) The member may pay for all his prior and interim current service or a portion thereof consisting of multiples of one (1) year.



§ 24-4-724 - Members joining after employer -- Current service credit.

(a) (1) (A) Any member of the Arkansas Public Employees' Retirement System who became, or becomes, a member after the date that his employer became, or becomes, a public employer in the system shall receive current service for employment with a public employer in the system, with the University of Arkansas system, or with a municipality in the State of Arkansas if the employee was not eligible for coverage or does not participate in or is not eligible to receive a benefit from a retirement plan authorized by the University of Arkansas or a municipality in the State of Arkansas and by the laws of the State of Arkansas during employment.

(B) He shall receive credit only if he has at least five (5) years of current service credit since becoming a member of the system and he pays, or causes to be paid, all employee contributions at the rate and on the compensation that would have been paid had he been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he been a member during that time, and regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the system.

(2) As used in this subsection, employment by a municipality in the State of Arkansas shall include the mayor, city attorney, city treasurer, city clerk, clerk-treasurer, municipal judge, municipal court clerk, and any other city employee.

(b) The compensation to be used in computing the payments shall be the compensation on which contributions would have been made had the person been a member of the system during the time for which current service credit is purchased.

(c) The payment shall be made in a lump sum.

(d) The member may pay for all his prior and interim current service or a portion thereof consisting of multiples of one (1) year.



§ 24-4-726 - State penitentiary employees.

(a) (1) Any member of the former Arkansas State Penitentiary Employees' Retirement System, as created by Acts 1957, No. 64 [repealed], may, after November 6, 1965, upon application and submission of proper proof to the Board of Trustees of the Arkansas Public Employees' Retirement System, become members of the Arkansas Public Employees' Retirement System.

(2) That member may receive credit for all services rendered the state penitentiary upon paying, or causing to be paid, on or before November 6, 1966, into the members' deposit account, the contributions he would have paid, together with three percent (3%) compound interest, had he been a member of the Arkansas Public Employees' Retirement System during his period of employment with the state penitentiary.

(b) Upon certification from the Executive Director of the Arkansas Public Employees' Retirement System, the Treasurer of State shall transfer from the Department of Correction Inmate Care and Custody Fund Account of the State General Government Fund to the Arkansas Public Employees' Retirement System Fund an amount equal to the contributions made by the state penitentiary employees. That amount shall be credited to the Employer Contribution Fund of the system.

(c) Upon becoming a member of the Arkansas Public Employees' Retirement System, the member shall be entitled to the same rights and privileges as other members of the system.

(d) The Board of Trustees of the Arkansas Public Employees' Retirement System is directed to make such rules and regulations as, in its opinion, will effect an orderly transfer of membership and service credits as provided in this section.

(e) All persons in receipt of a straight life annuity from the former Arkansas State Penitentiary Employees' Retirement System shall be transferred to the retirement rolls of the Arkansas Public Employees' Retirement System on January 1, 1970, and their monthly benefits shall be continued for the remainder of their natural lives.

(f) On January 1 of each year, the Executive Director of the Arkansas Public Employees' Retirement System shall determine the amount necessary for the purpose of providing funds to assure the payment of such benefits. The Treasurer of State shall transfer from the Department of Correction Inmate Care and Custody Fund Account of the State General Government Fund to the Arkansas Public Employees' Retirement System Fund that amount, as certified by the executive director.



§ 24-4-727 - War Memorial Stadium Commission employees.

(a) The Board of Trustees of the Arkansas Public Employees' Retirement System is directed to include within the membership of the Arkansas Public Employees' Retirement System, as created by this chapter, all employees of the War Memorial Stadium Commission who are not members of, or eligible for membership in, some other state-supported retirement system other than social security.

(b) (1) The effective date of membership of the employees in the Arkansas Public Employees' Retirement System shall be July 1, 1969. All the employees enrolled in the system shall be subject to the rights, privileges, and limitations prescribed in this chapter.

(2) Every such employee shall become a member of the Arkansas Public Employees' Retirement System as a condition of continuing or obtaining employment with the commission.

(c) Any employee included within the membership of the Arkansas Public Employees' Retirement System pursuant to this section shall be given credit for service rendered prior to July 1, 1957, as an employee of a public employer, as defined in § 24-4-101, or as an employee of the commission, if the employee was so employed on July 1, 1957, and on July 1, 1969.

(d) (1) (A) Any employee included within the membership of the Arkansas Public Employees' Retirement System by this section who was an employee of the commission on July 1, 1969, may apply for and receive current service credit for service rendered the commission from July 1, 1957, to July 1, 1969.

(B) The employee shall receive credit only if the employee pays or causes to be paid to the Arkansas Public Employees' Retirement System Fund all necessary contributions, at the rate of four percent (4%) for the employee and four percent (4%) for the employer from July 1, 1957, to July 1, 1967, and at the rate of four percent (4%) for the employee and five percent (5%) for the employer from July 1, 1967, to July 1, 1969, that would have been paid had the employee been a member of the system during that time.

(2) Interest at the rate of four percent (4%) per annum compounded annually from July 1, 1957, shall be paid on all contributions, which shall be paid in full on or before July 1, 1970.

(e) The commission shall pay into the fund such sums of money as are necessary to match the contributions of its employees in the same form and manner as other public employers and shall be subject to all the provisions of this chapter, to the same extent as other public employers.

(f) (1) The payments received by the Arkansas Public Employees' Retirement System under subsection (e) of this section shall be credited to the applicable employers' accumulation account.

(2) The employee payments shall be credited to the member's individual account in the members' deposit account.



§ 24-4-729 - Conservation district employees.

(a) The Board of Trustees of the Arkansas Public Employees' Retirement System is directed to include within the membership of the Arkansas Public Employees' Retirement System, as created by this chapter, all employees of conservation districts organized and operating under the provisions of this chapter.

(b) (1) (A) The effective date of membership of the employees in the system shall be July 1, 1973.

(B) The employees enrolled in the system shall be subject to the rights, privileges, and limitations prescribed in this chapter.

(2) Every such employee shall become a member of the system as a condition of continuing or obtaining employment with any conservation district.

(c) Any employee included within the membership of the system pursuant to this section shall be given credit for service rendered prior to July 1, 1957, as an employee of a public employer, as defined in § 24-4-101, or as an employee of a conservation district organized and operating under this chapter, if the employee was so employed on July 1, 1957, and on July 1, 1973.

(d) (1) (A) Any employee included within the membership of the system by this section who is an employee of a conservation district on July 1, 1973, may apply for and receive current service credit for service rendered as an employee of a public employer, as defined in § 24-4-101, or as an employee of a conservation district from July 1, 1957, to July 1, 1973.

(B) The employee shall receive credit only if the employee pays or causes to be paid to the Arkansas Public Employees' Retirement System Fund all necessary contributions, at the rate of four percent (4%) for the employee and four percent (4%) for the employer from July 1, 1957, to July 1, 1967, four percent (4%) for the employee and five percent (5%) for the employer from July 1, 1967, to July 1, 1969, and five percent (5%) for the employee and seven percent (7%) for the employer from July 1, 1969, to July 1, 1973, that would have been paid had the employee been a member of the system during that time.

(2) Interest at the rate of four percent (4%) per annum compounded annually from July 1, 1957, shall be paid on all contributions, which shall be paid in full on or before July 1, 1974.

(e) Each conservation district shall pay into the fund such sums of money as are necessary to match the contributions of its employees in the same form and manner as other public employers and shall be subject to all the provisions of this chapter, to the same extent as other public employers.



§ 24-4-732 - Certain employees of state agencies -- Early retirement incentives.

(a) In addition to the provisions of § 24-4-601 et seq.:

(1) (A) A state employee who is an active member of the Arkansas Public Employees' Retirement System on March 12, 1987, and who is vested for a full age and service annuity and who has credit in the system for three (3) consecutive actual years of service with the State of Arkansas immediately prior to his or her retirement date, may choose two (2) of the retirement incentives from subdivisions (a)(1)(B)-(E) of this section, provided the member retires during the period beginning with March 12, 1987, through January 1, 1988, inclusive. However, an employee who participates in this retirement incentive program is not eligible to accept further employment in which the state is the employer.

(B) (i) In addition to the member's regular annuity, the system will pay the cost of the employee's health and basic life insurance which he or she is eligible to continue as a retirant with the State Employees Group Insurance Plan.

(ii) This payment is to be for the retirant's coverage only and is to be paid from the date of his or her retirement until the retirant's death.

(C) For the purpose of computing the state employee member's annuity, his or her highest annual salary will be substituted for his or her final average compensation.

(D) For the purpose of computing the state employee member's annuity, he or she will receive additional service credit equal to ten percent (10%) of his or her existing service credit.

(E) (i) A state employee member may receive a retirement bonus which is a lump sum payment equal to ten percent (10%) of the final annual salary of the employee not to exceed five thousand dollars ($5,000).

(ii) The retirement bonus shall be paid from the contingency reserve fund of the Arkansas Public Employees' Retirement System;

(2) (A) A state employee who is an active member of the Arkansas Public Employees' Retirement System on March 12, 1987, and who has credit in the system for three (3) consecutive actual years of service with the State of Arkansas immediately prior to his or her retirement date and who has credit for not less than ten (10) actual years of service and has attained age fifty-five (55) or has credit for not less than twenty-eight (28) actual years of service regardless of age may choose two (2) of the retirement incentives from subdivisions (a)(2)(B)-(F) of this section, provided he or she retires during the period beginning with March 12, 1987, through January 1, 1988, inclusive. However, an employee who participates in this retirement incentive program is not eligible to accept further employment in which the state is the employer.

(B) (i) The Arkansas Public Employees' Retirement System will pay the cost of the state employee's health and basic life insurance which the member is eligible to continue as a retirant with the State Employees Group Insurance Plan.

(ii) The payment is to be for the retirant's coverage only and is to be paid from the date of his or her retirement until the retirant has attained age sixty-five (65).

(C) For the purpose of computing the state employee member's annuity, his or her highest annual salary will be substituted for the member's final average compensation.

(D) If the state employee member is within two (2) years of his or her full annuity age and if the member is eligible for an early reduced annuity as provided by § 24-4-510 or is within two (2) years of having thirty (30) years' actual credited service, then the member's annuity will not be reduced because of early retirement.

(E) If the state employee member is within two (2) years of attaining the service requirement for a full annuity and has attained his or her full annuity age as provided by § 24-4-508 or is within two (2) years of having thirty (30) years' actual credited service, then the member's annuity will not be reduced because of early retirement.

(F) (i) A state employee member may receive a retirement bonus which is a lump sum payment equal to ten percent (10%) of the final annual salary of the employee not to exceed five thousand dollars ($5,000).

(ii) The retirement bonus shall be paid from the contingency reserve fund of the Arkansas Public Employees' Retirement System;

(3) Any employee of a state agency who is on April 8, 1987, an active member of the Arkansas Teacher Retirement System and who is not a member of the Arkansas Public Employees' Retirement System but who would otherwise qualify to retire before January 1, 1988, under the requirements of the Early Retirement Incentive Law of 1987, may elect to become a member, and his or her credited service in the Arkansas Teacher Retirement System will be transferred to the Arkansas Public Employees' Retirement System, subject to the following conditions:

(A) The employee shall make the election on a form to be furnished by the Arkansas Public Employees' Retirement System, and the transfer shall become effective on the date of retirement;

(B) The Arkansas Teacher Retirement System shall certify to the Arkansas Public Employees' Retirement System a record of the employee's service credit in the Arkansas Teacher Retirement System; and

(C) (i) The employee shall retire under the noncontributory provisions of § 24-3-216 [repealed], if, at the time of the transfer the member was a noncontributory member of the Arkansas Teacher Retirement System and shall be entitled to a refund of employee contributions made in the Arkansas Teacher Retirement System since January 1, 1978.

(ii) If, at the time of the transfer, the member was a contributory member of the Arkansas Teacher Retirement System, then the employee shall retire under the contributory provisions of subdivisions (a)(1) and (2) of this section;

(4) (A) The Arkansas Public Employees' Retirement System shall pay monthly benefits to any employee covered by this section who elects to transfer from the Arkansas Teacher Retirement System for purposes of retiring under this section.

(B) The Arkansas Public Employees' Retirement System shall certify monthly the amount of benefits paid hereunder, and the Arkansas Teacher Retirement System shall immediately transfer the amount from their benefit account to the proper account designated by the Arkansas Public Employees' Retirement System; and

(5) (A) For those state employees who retire pursuant to the provisions of this section, the amount paid by the State Division of the Arkansas Public Employees' Retirement System as the cost of the employee's health and basic life insurance shall not exceed the amount of the employer's contribution for the coverage on the date of the employee's retirement and may be reduced at the time the employee qualifies under medicare or medicaid programs.

(B) Any future increase in the cost of this coverage shall be borne by the employee and not by the system from which the employee retired.

(b) (1) No position being vacated as a result of an employee retiring pursuant to the provisions of this section shall be filled without the written approval of the Governor or the Chief Fiscal Officer of the State.

(2) For those state-elected constitutional officers and members of the General Assembly who, as members of the State Division of the Arkansas Public Employees' Retirement System, would qualify by meeting all the requirements of this section to retire under the early retirement incentives in this section by January 1, 1988, the time period in which they may elect to retire under this section shall be extended to the last day of their current terms for which they are serving.

(3) Nothing in this section shall be construed to allow an elected official to continue to accumulate salary earnings in the system upon which his or her final annuity shall be based. An elected official opting to retire under subdivision (b)(2) of this section shall have all contributions to the system terminated on December 31, 1987.

(c) Any member of the Arkansas Public Employees' Retirement System who qualifies by meeting all the requirements of this section to retire under the early retirement incentives in this section by January 1, 1988, and who suffered from a work-related injury for which benefits were paid under compensation laws after July 1, 1986, and before October 1, 1986, and whose final annuity would otherwise be reduced due to the reduced salary and lost credited service, shall be entitled to obtain credited service for the actual time period of reduced salary by paying to the system prior to December 31, 1987, the amount of money both he or she and his or her employer would have contributed on his or her behalf plus interest at the rate of six percent (6%) per annum calculated from the date the contributions would have been made until the date he or she makes payment to the system.



§ 24-4-733 - Certain county employees -- Early retirement incentives.

(a) In addition to the provisions of § 24-4-601 et seq.:

(1) (A) A county employee who is an active member of the County Division of the Arkansas Public Employees' Retirement System on April 7, 1987, and who is vested for a full age and service annuity and who has credit in the system for three (3) consecutive actual years of service with the county immediately prior to his or her retirement date may choose two (2) of the retirement incentives from subdivisions (a)(1)(B)-(D) of this section, provided the employee retires during the period beginning with April 7, 1987, through January 1, 1988, inclusive. Provided further, an employee who participates in this retirement incentive program is not eligible to accept further employment in which the county or any other county is the employer.

(B) For the purpose of computing the county employee member's annuity, the member's highest annual salary will be substituted for his or her final average compensation.

(C) For the purpose of computing the county employee member's annuity, the member will receive additional service credit equal to ten percent (10%) of his or her existing service credit.

(D) (i) A county employee member may receive a retirement bonus which is a lump sum payment equal to ten percent (10%) of the final annual salary of the employee not to exceed five thousand dollars ($5,000).

(ii) The retirement bonus shall be paid from the contingency reserve fund of the Arkansas Public Employees' Retirement System; and

(2) (A) A county employee who is an active member of the county division of the system on April 7, 1987, and who has credit in the system for three (3) consecutive actual years of service with the county immediately prior to his or her retirement date and who has credit for not less than ten (10) actual years of service and has attained the age of fifty-five (55) or has credit for not less than twenty-eight (28) actual years of service regardless of age may choose two (2) of the retirement incentives from subdivisions (a)(2)(B)-(E) of this section, provided the member retires during the period beginning with April 7, 1987, through January 1, 1988, inclusive. Provided further, an employee who participates in this retirement incentive program is not eligible to accept further employment in which the county or any other county is the employer.

(B) For the purpose of computing the county employee member's annuity, the member's highest annual salary will be substituted for his or her final average compensation.

(C) If the county employee member is within two (2) years of his or her full annuity age and if the member is eligible for an early reduced annuity as provided by § 24-4-510(c) or is within two (2) years of having thirty (30) years' actual credited service, then his or her annuity will not be reduced because of early retirement.

(D) If the county employee member is within two (2) years of attaining the service requirement for a full annuity and has attained his or her full annuity age as provided by § 24-4-508 or is within two (2) years of having thirty (30) years' actual credited service, the member's annuity will not be reduced because of early retirement.

(E) (i) A county employee member may receive a retirement bonus which is a lump sum payment equal to ten percent (10%) of the final annual salary of the employee not to exceed five thousand dollars ($5,000).

(ii) The retirement bonus shall be paid from the contingency reserve fund of the Arkansas Public Employees' Retirement System.

(b) No position being vacated as a result of a county employee's retiring pursuant to the provisions of this section shall be filled without the approval by resolution of the quorum court.

(c) For those elected county constitutional officers who, as members of the county division of the system, would qualify by meeting all the requirements in subsection (a) of this section to retire under the early retirement incentives in subsection (a) of this section by January 1, 1988, the time period in which they may elect to retire shall be extended to the last day of their current terms for which they are serving.

(d) (1) Nothing in this section shall be construed to allow an elected official to continue to accumulate salary earnings in the system upon which his or her final annuity shall be based.

(2) An elected official opting to retire under subsection (c) of this section shall have all contributions to the system terminated on December 31, 1987.

(e) (1) As used in this section, "contingency reserve fund" means that amount of the Arkansas Public Employees' Retirement System's assets at cost determined by the annual actuarial valuation to be in excess of the total system benefit liabilities.

(2) There shall be annual transfers between the employee's accumulation account and the contingency reserve fund as necessary to recognize the actuarially determined balance of that fund.

(f) Any elected official who qualifies for retirement incentives under this section shall forfeit all retirement benefits if he or she knowingly and willfully misstates the amount of his or her credited service to the system.



§ 24-4-737 - Certain city attorneys -- Credited service.

(a) When the term of office of an elected city attorney is cut short due to the change in the form of city government and that person is employed to serve as the city attorney for the remainder of his term, he shall receive credited service under the Arkansas Public Employees' Retirement System for the remainder of his term, or portion thereof, that he is employed as the city attorney, to the same extent as if he were an elected city attorney instead of an employed city attorney.

(b) The provisions of this section shall be retroactive to January 1, 1986.



§ 24-4-739 - Municipal employees.

(a) (1) Any municipal employee or municipal official, including a municipal judge, municipal court clerk, mayor, city attorney, city treasurer, city clerk, clerk-treasurer, and deputy city clerk, who was erroneously enrolled in the Arkansas Public Employees' Retirement System because of eligibility for membership in another system on or before January 1, 1991, may elect to remain a member of the Arkansas Public Employees' Retirement System or receive service credit in a reciprocal retirement system subject to employer certification that the employee was not enrolled in a local plan at the time of his employment.

(2) Any employee as listed in subdivision (a)(1) of this section who, prior to this section, has been removed from membership in the Arkansas Public Employees' Retirement System because of eligibility for membership in another system established pursuant to state law or any member of a reciprocal retirement system may restore the refunded service and establish subsequent service by paying or causing to be paid to the Arkansas Public Employees' Retirement System the refunded contributions and the legally required contributions for subsequent service.

(3) However, in no instance shall the same service time and related earnings be credited in more than one (1) system established pursuant to state law.

(b) (1) The employee or member shall make election in writing to the Arkansas Public Employees' Retirement System and the eligible system within sixty (60) calendar days after being notified by the Arkansas Public Employees' Retirement System of the erroneous enrollment.

(2) Failure to make an election within sixty (60) calendar days will result in the employee's or member's being removed from the Arkansas Public Employees' Retirement System.

(c) (1) Should the employee or the member elect to become a member of the eligible system, as provided in subsection (a) of this section, or should the employee or member be removed from the Arkansas Public Employees' Retirement System because of failure to elect, as provided in subsection (b) of this section, the Arkansas Public Employees' Retirement System will refund to the employer all contributions, from both employee and employer, that were paid on behalf of the employee or member in question.

(2) Upon receipt of the refunded contributions, the employer shall enroll and establish the proper service credit for the employee or member in the eligible system.

(d) (1) In the event a local plan is established as provided for by state law, any member of the Arkansas Public Employees' Retirement System who would otherwise be eligible for this local plan may elect to remain in the Arkansas Public Employees' Retirement System or become a member of the local plan.

(2) This election shall be made in writing to both plans within thirty (30) days of the establishment of the local plan.

(e) (1) Any current member of the Arkansas Public Employees' Retirement System who, prior to January 1, 1991, had employment with a participating municipal employer in which such employment was eligible for membership in a local plan may purchase such service in the Arkansas Public Employees' Retirement System, provided the employer certifies that the person was not a member of a local plan.

(2) The service will be credited only after such certification has been provided and the member has paid into the Arkansas Public Employees' Retirement System an amount equal to that which would have been paid had the service been reported at the time rendered plus six percent (6%) interest compounded annually from the date such service was rendered until the date of purchase.



§ 24-4-740 - Transfer of the Director of the Administrative Office of the Courts to the Arkansas Public Employees' Retirement System.

(a) Effective July 1, 1993, the Director of the Administrative Office of the Courts shall cease to be a member of the Arkansas Judicial Retirement System. At that time, the Director of the Administrative Office of the Courts shall become a member of the Arkansas Public Employees' Retirement System.

(b) (1) (A) The retirement and survivors' benefit to be received by the director occupying the position on July 1, 1993, shall not be less than that which he would have received under the provisions of § 24-8-218, including any increases after retirement, had he or she remained in the Arkansas Judicial Retirement System.

(B) Provided, further, he or she shall meet the eligibility requirements of § 24-8-215 and § 24-8-218 in order to receive the retirement and survivors' benefits provided under § 24-8-218 and shall meet the requirements of § 24-8-217 in order to receive the disability benefits provided under § 24-8-218.

(2) (A) The State of Arkansas, as employer, shall contribute to the Arkansas Public Employees' Retirement System twelve percent (12%) of the salary amount of the director occupying the position on July 1, 1993.

(B) The director occupying the position on July 1, 1993, shall contribute six percent (6%) of his or her pay until such time as he or she is eligible for retirement under the provisions of § 24-8-215.

(C) Provided, further, all contributions made to the Arkansas Judicial Retirement System by the employer on behalf of the director occupying the position on July 1, 1993, and all contributions made by the director, shall be transferred to the Arkansas Public Employees' Retirement System.

(D) In the event the director ceases to be a member prior to qualifying for retirement benefits, he or she shall be entitled to a refund of all contributions paid into the system by the director.

(c) The retirement benefit to be received by any new person occupying the position of director after July 1, 1993, shall be based upon the regular annuity and benefit provisions for the Arkansas Public Employees' Retirement System. The contributions to be made by the employer shall be the same as those required for the State Division of the Arkansas Public Employees' Retirement System. The person occupying the position thereafter shall not make contributions to the system.



§ 24-4-741 - Credit for service in a reciprocal system.

Notwithstanding the provisions of § 24-4-510 regarding total credited service in reciprocal retirement systems, both service in the Arkansas Public Employees' Retirement System as a member of the Arkansas State Claims Commission and service in another reciprocal system during the same period of time may be counted as credited service to meet the service requirements for benefits from the Arkansas Public Employees' Retirement System and another reciprocal system, subject to the following:

(1) The provisions of § 24-4-521 may not be used to meet the minimum service requirements;

(2) The portion of service credit attributed under the provisions of this section shall not be used to determine a member's retirement eligibility or the member's normal retirement age under § 24-4-101;

(3) The benefit payable by a reciprocal system will be based on the credited service in that system and on the final average compensation under that system; and

(4) If a member has less than five (5) actual years of service credited in a reciprocal system, then "final average compensation" means the monthly average of pay to the member during his or her total years of service in that system.



§ 24-4-742 - Credit for service with public facilities board, rural waterworks facilities board, regional solid waste management board, joint county and municipal sanitation authority, regional water distribution board, public rehabilitation services corporation, or other local unit of government.

(a) Any full-time employee of a public facilities board, rural waterworks facilities board, regional solid waste management board, joint county and municipal sanitation authority, regional water distribution board, public rehabilitation services corporation, or other local unit of government enrolled in the Arkansas Public Employees' Retirement System pursuant to this act who is a full-time employee of a participating public facilities board, regional solid waste management board, joint county and municipal sanitation authority, regional water distribution board, public rehabilitation services corporation, or other local unit of government in this state on the date his or her employer became, or becomes, a public employer in the system may apply for and receive current service credit for service rendered as a full-time employee of the public facilities board, regional solid waste management board, joint county and municipal sanitation authority, regional water distribution board, public rehabilitation services corporation, or other local unit of government.

(b) The employee shall receive credit only if the employee or employer pays or causes to be paid to the Arkansas Public Employees' Retirement System Fund all necessary employee contributions at the rate and on the compensation that would have been paid had he or she been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he or she been a member during that time, and regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the system.

(c) The employer's contributions and employees' contributions, if applicable, shall be transmitted to the system in the form and manner, together with the supporting data, as the Board of Trustees of the Arkansas Public Employees' Retirement System shall prescribe from time to time.

(d) The governing body of any public facilities board, rural waterworks facilities board, regional solid waste management board, joint county and municipal sanitation authority, regional water distribution board, public rehabilitation services corporation, or other local unit of government electing to include the full-time employees of the board within the membership of the system may pay the employer contributions and employee contributions, if applicable, on behalf of employees for services rendered.



§ 24-4-743 - Intergovernmental Juvenile Detention Council employees.

(a) (1) Any full-time employee of the Intergovernmental Juvenile Detention Council of the Tenth Judicial District enrolled in the Arkansas Public Employees' Retirement System pursuant to this section who is a full-time employee of the council on the date his employer becomes a public employer in the system, may apply for and receive current service credit for service rendered as a full-time employee of the council.

(2) The employee shall receive credit only if the employee or employer pays, or causes to be paid, to the Arkansas Public Employees' Retirement System Fund all necessary employer contributions and employee contributions, if applicable, that would have been paid had the employee been a member of the system during that time, plus interest thereon at the rate directed by the Board of Trustees of the Arkansas Public Employees' Retirement System.

(3) The employer's contributions and employees' contributions, if applicable, shall be transmitted to the system in the form and manner, together with the supporting data, as the board shall prescribe from time to time.

(b) The council electing to include the full-time employees of the board within the membership of the system may pay the employer contributions and employee contributions, if applicable, on behalf of employees for services rendered.



§ 24-4-744 - Elected county official.

For the purpose of determining benefits under the Arkansas Public Employees' Retirement System, a member of the system who has service as an elected county official for a period during which the office was under the fee system, the salary of the member during that period shall be deemed to be the average salary for county officials in the same office in this state on July 1, 1997.



§ 24-4-745 - General Assembly employees.

(a) An employee of the General Assembly who has at least five (5) years' service in the Arkansas Public Employees' Retirement System and who served at least four hundred (400) days as a session employee of the General Assembly may apply for and receive current service credit in the system for service rendered as a session employee.

(b) The employee shall receive credit only if the employee or employer pays or causes to be paid to the Arkansas Public Employees' Retirement System Fund:

(1) All necessary employee contributions at the rate and on the compensation that would have been paid had he been a member during that time;

(2) All employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he been a member during that time; and

(3) Regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the system.

(c) The employer's contributions and employees' contributions, if applicable, shall be transmitted to the system in the form and manner, together with the supporting data, as the Board of Trustees of the Arkansas Public Employees' Retirement System shall prescribe from time to time.

(d) The employer may pay the employer contributions and employee contributions, if applicable, on behalf of the employee for services rendered.



§ 24-4-746 - Authority to promulgate rules.

The Board of Trustees of the Arkansas Public Employees' Retirement System shall have the authority to promulgate such rules and regulations as are necessary to provide for the participation of employers defined as public rehabilitative services corporations or other local units of government under the provisions of § 4-34-101 and such local units of government as are provided for under the Arkansas Code. Provided, however, the board shall not admit or retain any employer whose participation in the Arkansas Public Employees' Retirement System would jeopardize the tax-qualified status of the plan under the Internal Revenue Code or that would subject the plan to additional federal requirements, or to any other consequence that the board would determine to be detrimental to the system.



§ 24-4-747 - Erroneous membership of certain employees.

(a) A person who was erroneously included in the Arkansas Public Employees' Retirement System for at least two (2) years and whose disqualification from the Arkansas Public Employees' Retirement System was due to employment that caused the person to be a member of another state-supported or state-authorized retirement system may elect to restore service credit lost as a result of the erroneous dual coverage if:

(1) The person is a member of the Arkansas Public Employees' Retirement System at the time of applying to restore the lost credited service;

(2) The person applies to restore the lost service credit within two (2) years after the Arkansas Public Employees' Retirement System refunded contributions; and

(3) Any contributions and interest that were refunded by the Arkansas Public Employees' Retirement System are repaid, along with any interest accruing from the date of the refunding until the funds are actually repaid to the system.

(b) A person who elects to restore credited service under this section shall not be entitled to receive credited service in the other state-supported retirement system for the same period. The other system shall refund contributions paid for the period plus reasonable interest on the contributions at the rate determined by the board of trustees of the other system.



§ 24-4-748 - Dual full-time employment.

(a) A person who was included in the Arkansas Public Employees' Retirement System for service at full-time employment while at the same time employed full time in another position covered under a municipal police pension and relief fund and whose disqualification from the system was due to dual coverage as a member of a municipal police pension and relief fund may receive service credit as a result of the dual coverage if:

(1) After the initial full-time employment when service credit was lost, the person again becomes a member of the system;

(2) The person applies to receive the lost service credit within five (5) years after the reemployment under the system; and

(3) (A) The member pays or causes to be paid:

(i) The employee contributions at the rate of compensation that would have been paid as a system member during that time;

(ii) Employer contributions based on the normal employer cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had the person been a member during that time; and

(iii) (a) Regular interest on the employee and employer contributions.

(b) Interest shall be computed from the date the service was rendered to the date the payment is received by the system.

(B) The member may purchase all of the service or any portion thereof in multiples of one (1) year.

(b) A person who elects to restore credited service under this section shall be limited to receiving credited service in the system for up to five (5) years of the initial dual full-time employment.

(c) The Board of Trustees of the Arkansas Public Employees' Retirement System shall have the authority to promulgate any necessary forms for application to restore the service and reasonable rules and regulations to implement this section.



§ 24-4-749 - Purchase of out-of-state governmental service.

(a) A member who has performed service other than military service as an employee of a state or local governmental entity in the United States other than in the State of Arkansas or the federal government may receive credited service for the out-of-state governmental employment if:

(1) The member has at least:

(A) Five (5) years of credited service at the time of application; or

(B) Two (2) years of actual service with the Arkansas Public Employees' Retirement System, at least seven (7) years of actual service credit with a retirement system outside of the State of Arkansas, and is at least sixty-five (65) years of age;

(2) The number of years of out-of-state governmental employment applied for does not exceed five (5) years;

(3) At the time of application the member furnishes evidence of the out-of-state service that is acceptable to the Arkansas Public Employees' Retirement System; and

(4) The member pays to the member's deposit fund an amount equal to the actuarial present value of the credited service applied for under this section based upon assumptions recommended by the actuary.

(b) A member may not receive the credited service provided for in this section if the service is also used for the purpose of establishing entitlement to, or the amount of, any other benefit to be paid by any federal, state, or local government entity except a benefit under the federal Social Security Act.

(c) The service credit provided for in this section is subject to any applicable limits under the Internal Revenue Code.



§ 24-4-750 - Arkansas District Judge Retirement System abolished -- Powers, duties, and plan liabilities transferred to Arkansas Public Employees' Retirement System.

(a) The Arkansas District Judge Retirement System, established by § 24-8-801 et seq., is abolished, and its powers, duties, and plan liabilities are transferred to the Arkansas Public Employees' Retirement System by a type 3 transfer as prescribed in § 25-2-106.

(b) For purposes of this act, the Arkansas Public Employees' Retirement System shall be considered a principal department established by Acts 1971, No. 38.

(c) (1) The Arkansas Public Employees' Retirement System shall maintain the same process of payments under § 24-4-751.

(2) Active members of the Arkansas District Judge Retirement System on the date of the transfer shall continue to accrue the same program of benefits received before the transfer.

(3) As employer, the government entity that pays the salary of a district judge shall make contributions to the Arkansas Public Employees' Retirement System as a percent of the salary of the active district judge at the rate previously established to fund the district judge benefit program unless the Arkansas Public Employees' Retirement System's actuary determines that a different required contribution rate should be applied.

(d) Each district judge joining the Arkansas Public Employees' Retirement System after the date of transfer shall be deemed an elected official of a city or county and shall receive service credit under § 24-4-101(15)(B).



§ 24-4-751 - Additional funding for retirement benefits.

(a) The government entity that had previously established a local municipal judge's retirement fund shall be required to contribute an amount of money that represents the actuarially determined accrued liability for those judges and former judges who were covered by the local fund on December 31, 2004.

(b) The assets in the local municipal judge retirement fund, not to exceed the amount in subsection (a) of this section, shall be paid to the Arkansas Public Employees' Retirement System on January 1, 2008.

(c) If the local municipal judge retirement fund does not have sufficient money available to pay the amount determined in subsection (a) of this section to the system on January 1, 2008, then the remaining amount of actuarially determined accrued liability shall be paid on or before December 31 each year after for up to the next thirty (30) years based on a thirty-year amortization period.

(d) (1) If the amount in the municipal judge retirement fund is greater than the actuarially determined amount of the liabilities to be transferred to the system, that excess may be retained by the sponsoring government entity for the sole purpose of paying the retirement benefits of district judges.

(2) If at any time in the future an obligation to fund the system no longer exists, then any excess shall be retained by the sponsoring government entity.

(e) (1) The accrued benefit used to determine the accrued liability under this section shall be determined by:

(A) Calculating the benefit that the judge would be eligible to receive on December 31, 2004, as provided by law before July 16, 2003, if the judge was eligible to begin receiving benefits on January 1, 2005; and

(B) Multiplying the amount in subdivision (e)(1)(A) of this section by the number of years of eligible service and then dividing by the greater of either the number of years of service needed to be eligible to retire or the current years of eligible service.

(2) The service years shall be determined under the law before January 1, 2005.

(f) The accrued benefit determined under subsection (e) of this section for any retiree or surviving spouse who is receiving benefits on December 31, 2004, shall be the amount that he or she is receiving or entitled to receive on that date.



§ 24-4-752 - State Police Trust Fund.

(a) All assets of the State Police Retirement System are transferred to the Arkansas Public Employees' Retirement System to hold in trust for the State Police Retirement System.

(b) There is created under the Arkansas Public Employees' Retirement System a division that shall be known as the "State Police Trust Fund".

(c) (1) The State Police Trust Fund shall not be treated as segregated funds but shall be commingled with the assets of the Arkansas Public Employees' Retirement System strictly for investment purposes.

(2) The assets shall be managed solely for the benefit of the retirees and beneficiaries of the State Police Retirement System and shall not be divested from the Arkansas Public Employees' Retirement System unless it can clearly be demonstrated it would be actuarially and fiscally prudent to do so.

(d) (1) As employer, the Department of Arkansas State Police shall make contributions to the State Police Trust Fund based on a percentage of each active state police officer's salary at the rate established to fund the State Police Retirement System's benefit program before July 1, 2009.

(2) All other sources of revenue commonly accruing to the State Police Retirement System shall be payable to the State Police Trust Fund.

(e) The Board of Trustees of the State Police Retirement System, the Board of Trustees of the Arkansas Public Employees' Retirement System, and administrative staff shall be immune from any suit or action based in whole or in part on the transfer of assets contemplated by this act.






Subchapter 8 - -- Deferred Retirement Option Plan

§ 24-4-801 - Participation.

(a) In lieu of terminating employment and accepting a retirement benefit under the Arkansas Public Employees' Retirement System pursuant to §§ 24-2-201 et seq. and 24-4-101 et seq., any person who is a member of the system and who meets the conditions specified in subsection (b) of this section may elect to participate in the Arkansas Public Employees' Retirement System Deferred Retirement Option Plan and to defer the receipt of retirement benefits in accordance with the provisions of this subchapter.

(b) The conditions required for full participation in the plan are that the member must have at least thirty (30) years of actual service in the system.

(c) The Board of Trustees of the Arkansas Public Employees' Retirement System, in consultation with its actuary, may promulgate rules and regulations lowering the required years of service for entry into the plan to an amount of not less than twenty-eight (28) years of service, subject to an early participation reduction. The reduction will be computed in a manner that is both equitable to all members and actuarially appropriate for the system.



§ 24-4-802 - Eligibility -- Effect of election. [Effective until January 1, 2012.]

(a) When a member of the Arkansas Public Employees' Retirement System elects participation in the Arkansas Public Employees' Retirement System Deferred Retirement Option Plan, the member shall fill out an application form as developed by the Board of Trustees of the Arkansas Public Employees' Retirement System. The member's application shall be reviewed to determine whether or not the member meets the eligibility requirements specified in this subchapter. The member's deferred retirement option date shall be the later of:

(1) The first day of the second month following the system's determination that the member is eligible for plan participation; or

(2) The date requested by the member on the application.

(b) (1) A member who elects participation in the plan may elect one (1) of the annuity options provided in § 24-4-606.

(2) The election shall be deemed to apply to the member's deferred retirement option plan benefit as well as to the member's monthly retirement benefit from the system at the time it becomes payable.

(c) (1) The election to participate in the plan is irrevocable and the duration of participation in the plan for active members shall not exceed seven (7) years.

(2) Under no circumstances shall a member receive service credit under any state-supported retirement system during a period of participation or following a period of such participation in the same retirement system's plan.

(d) When a member begins participation, both employee and employer contributions to the system on behalf of the member shall cease.

§ 24-4-802 - Eligibility -- Effect of election. [Effective January 1, 2012.]

(a) When a member of the Arkansas Public Employees' Retirement System elects participation in the Arkansas Public Employees' Retirement System Deferred Retirement Option Plan, the member shall fill out an application form as developed by the Board of Trustees of the Arkansas Public Employees' Retirement System. The member's application shall be reviewed to determine whether or not the member meets the eligibility requirements specified in this subchapter. The member's deferred retirement option date shall be the later of:

(1) The first day of the second month following the system's determination that the member is eligible for plan participation; or

(2) The date requested by the member on the application.

(b) (1) A member who elects participation in the plan may elect one (1) of the annuity options provided in § 24-4-606.

(2) The election shall be deemed to apply to the member's deferred retirement option plan benefit as well as to the member's monthly retirement benefit from the system at the time it becomes payable.

(c) (1) The election to participate in the plan is irrevocable and the duration of participation in the plan for active members shall not exceed seven (7) years.

(2) Under no circumstances shall a member receive service credit under any state-supported retirement system during a period of participation or following a period of such participation in the same retirement system's plan.

(d) When a member begins participation in the plan, the:

(1) Employee contributions to the system on behalf of the member shall cease; and

(2) Employer contributions to the system on behalf of the member shall continue.



§ 24-4-803 - Amount of benefit -- Amount of contribution -- Interest.

(a) (1) The member's deferred benefit shall be the monthly benefit to which the member would have been entitled if the member had thirty (30) years of service and had actually retired on the member's deferred retirement option date with regard to the provisions of § 24-4-606 related to annuity options.

(2) If the member has less than thirty (30) years of actual service, but at least twenty-eight (28) years of service, the portion of the member's deferred benefit that is contributed to the Arkansas Public Employees' Retirement System Deferred Retirement Option Plan will be reduced by the percentage established by the Board of Trustees of the Arkansas Public Employees' Retirement System, and then shall be subject to the additional computations as set forth in subsections (b) and (c) of this section.

(b) The member's deferred option account shall be the account in which shall be accumulated the member's deferred option contributions, plus interest. Effective July 1, 1999, the Arkansas Public Employees' Retirement System's deferred option contributions shall be at least seventy-five percent (75%) of the system's deferred option benefit with the exact contribution to be determined in accordance with the rules and regulations of the board as is actuarially appropriate for the system. The member shall be informed of the amount of his or her deferred option contribution and informed that his or her selection of the deferred retirement option, the time of the retirement deferral, and the selection of the retirement annuity are irrevocable.

(c) The interest on contributions to the member's deferred option account shall be credited to the individual account balance of the member on an annual basis at the end of each fiscal year. The board shall determine the rate of interest to be credited to each member's deferred option account.



§ 24-4-804 - Cessation of participation.

(a) The member's participation in the Arkansas Public Employees' Retirement System Deferred Retirement Option Plan shall cease at the time the member separates from service.

(b) (1) (A) When the member's participation in the plan ceases, the member shall elect to receive the balance in the deferred option account as either a lump sum or as a monthly benefit paid in the form elected by the member for payment of the deferred retirement benefit.

(B) The Board of Trustees of the Arkansas Public Employees' Retirement System shall determine factors to be used for the conversion of deferred option account balances to monthly amounts.

(2) Furthermore, when the member's participation in the plan ceases, the board shall cause the member's annuity benefit to be paid directly to the member in the form of regular monthly amounts in the same amount and manner as would have been the case if the member had retired on the deferred retirement option date and had made the same election pursuant to § 24-4-606 that was made on or before the deferred retirement option date.

(c) When a member's participation in the Arkansas Public Employees' Retirement System Deferred Retirement Option Plan ceases, that member is not eligible for employment in any position covered by the plans identified in § 24-2-401(3), except as provided for in § 24-4-520.



§ 24-4-805 - Death or disability.

(a) In the event that an Arkansas Public Employees' Retirement System Deferred Retirement Option Plan participant dies, the benefits payable from the Arkansas Public Employees' Retirement System shall be determined as though the participant had separated from service and been found eligible for monthly benefits by the Board of Trustees of the Arkansas Public Employees' Retirement System on the day prior to the death, with death following immediately thereafter.

(b) In the event that a plan participant applies for benefits from the system pursuant to § 24-4-511 related to disability retirement, the application shall be treated as an application for voluntary retirement pursuant to § 24-4-601 and no benefits other than those that would be payable without regard to the disability shall become payable.



§ 24-4-806 - Limitation on benefit enhancement.

(a) No benefit enhancement provided for by this subchapter shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided for by this subchapter shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liabilty is reduced to a level less than the standards prescribed by § 24-1-101 et seq.






Subchapter 9 - -- Arkansas Retirement Plan

§ 24-4-901 - Credited service -- Reciprocity.

(a) (1) Upon the retirement of a member whose credited service results from employment covered by:

(A) The Arkansas Public Employees' Retirement System;

(B) The State Police Retirement System;

(C) The Arkansas Teacher Retirement System;

(D) The Arkansas State Highway Employees' Retirement System;

(E) The Arkansas Judicial Retirement System;

(F) An alternate retirement plan under § 24-8-101 et seq. or § 24-9-201 et seq.; or

(G) The Arkansas Local Police and Fire Retirement System,

the amount of the member's annuity shall be based upon his or her total credited service in force at the time of the member's retirement, exclusive of any minimums.

(2) Each retirement system shall be responsible financially for only that portion of the annuity based upon the credited service in the plan or system.

(3) (A) The final average compensation on which benefits shall be determined shall be based on the period of total credited service for:

(i) The Arkansas Public Employees' Retirement System;

(ii) The State Police Retirement System;

(iii) The Arkansas Teacher Retirement System;

(iv) The Arkansas State Highway Employees' Retirement System; and

(v) The Arkansas Local Police and Fire Retirement System, with each plan or system computing the final average compensation by the method as determined by its laws.

(B) Compensation for credited service in the Arkansas Judicial Retirement System or an alternate retirement plan under § 24-8-101 et seq. or § 24-9-201 et seq. shall not be used to determine final average compensation.

(4) The final average compensation for persons receiving benefits from the Arkansas State Highway Employees' Retirement System shall be based on the final average compensation at the date of termination of employment covered by that system.

(5) The benefit program to be applied to each portion of credited service shall be the benefit program in effect in each plan or system at the time of retirement.

(b) (1) Upon the retirement on disability or death-in-service or death in service of a member of either:

(A) The Arkansas Public Employees' Retirement System;

(B) The Arkansas Teacher Retirement System;

(C) The Arkansas State Highway Employees' Retirement System;

(D) The Arkansas Judicial Retirement System;

(E) The State Police Retirement System;

(F) An alternate retirement plan under § 24-8-101 et seq. or § 24-9-201 et seq.; or

(G) The Arkansas Local Police and Fire Retirement System,

who has credited service in more than one (1) of the plans, an annuity shall be payable based upon the member's total credited service with all systems in force at the time of retirement, with each system being responsible for the payment of such disability or death-in-service benefits as are provided by the applicable provisions of each system's laws or plan's provisions.

(2) If the greatest benefit payable to a survivor is a minimum percentage of the deceased member's final pay or a minimum dollar amount, then each reciprocal system that has a minimum benefit provision in its plan shall only pay a proportionate share of the minimum amount based on the ratio of service in the system to the total service in all reciprocal systems.

(3) A member who dies in service while a member of one (1) reciprocal system shall be considered as currently employed by all systems in which the member has credited service at the time of death.

(4) If a member has service credit in an alternate retirement plan under § 24-8-101 et seq. or § 24-9-201 et seq., disability and death-in-service benefits shall be contingent on provision of those benefits having been provided by the alternate retirement plan and having been selected by the member as a benefit.

(c) Any person retiring on or after July 1, 1982, with credited service in more than one (1) reciprocal system shall have his or her benefits recomputed based on the provisions of this section.

(d) It is the intent of this section to provide reciprocal service credits, as provided by §§ 24-2-401 -- 24-2-405, between contributory and noncontributory members of:

(1) The Arkansas Public Employees' Retirement System;

(2) The Arkansas Teacher Retirement System;

(3) The Arkansas Judicial Retirement System;

(4) The Arkansas State Highway Employees' Retirement System;

(5) The State Police Retirement System;

(6) An alternate retirement plan for a college, university, or the Department of Higher Education provided for under § 24-8-101 et seq. or for a vocational-technical school or the Department of Career Education provided for under § 24-9-201 et seq.; and

(7) The Arkansas Local Police and Fire Retirement System.

(e) A member of the Arkansas Public Employees' Retirement System who is receiving a retirement annuity from another reciprocal system as defined in subsection (d) of this section shall not be eligible to use the reciprocal provisions of this section or the reciprocal provisions of §§ 24-2-401 -- 24-2-405 to determine the benefit payable by the Arkansas Public Employees' Retirement System.






Subchapter 10 - -- Retirement Benefits

§ 24-4-1001 - Determination of benefits for wildlife officers -- Responsibility for additional costs.

(a) For purposes of determining benefits under this chapter, all credited service, whenever earned, of persons employed as wildlife officers of the Arkansas State Game and Fish Commission on July 4, 1983, and of persons thereafter employed in such positions prior to July 1, 1997, shall be treated as public safety member service.

(b) The additional cost to the Arkansas Public Employees' Retirement System of this section shall be the responsibility of the commission, and the commission shall pay to the system an additional twelve percent (12%) of covered payroll at the same time as employer contributions are paid by law for other commission employees.

(c) It is the specific intent of this section to provide that the twelve percent (12%) contribution referenced in subsection (b) of this section shall be in addition to those required by § 24-2-701(c).

(d) (1) Any person who is covered on July 3, 1989, by a state-supported retirement system and who was a member of the system on July 4, 1983, in a position defined by the system as "public safety member" shall receive credit for public safety member service for any service as a wildlife officer with the commission, which service was rendered before July 4, 1983.

(2) Provided, the additional cost to the system shall be the responsibility of the member, and the member shall pay to the system any additional cost, as computed by actuarial determination.



§ 24-4-1002 - Benefit provisions -- Subjection of annuity rights to process of law.

(a) The right of a person to an annuity, to the return of accumulated contributions, the annuity itself, any annuity option, any other right accrued or accruing under the provisions of § 24-4-101 et seq., and all moneys belonging to a plan shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall be unassignable, except as is specifically provided in this chapter.

(b) An employer shall have the right of setoff for any claim arising from embezzlement by or fraud of a member, retirant, or beneficiary.



§ 24-4-1003 - Benefit provisions -- Inspection of records.

All records kept by an Arkansas public retirement system, whether required to be kept by law or board policy, shall be open to public inspection as provided in § 25-19-105, except that individual member's records which are kept for the purpose of compiling information for the member's retirement or social security records shall not be open to the public.



§ 24-4-1004 - Determination of benefits for civilian firefighters of State Military Department -- Responsibility for additional costs.

(a) For purposes of determining benefits under this chapter, all credited service, whenever earned, of persons employed as civilian firefighters of the State Military Department as of July 1, 1997, and of persons thereafter employed in those positions shall be treated as public safety member service if the position is one hundred percent (100%) federally funded.

(b) The additional cost to the Arkansas Public Employees' Retirement System as computed by actuarial determination is the responsibility of the employer and is in addition to those costs required by § 24-2-701(c).

(c) Employment as a public safety member shall be credited at one and one-half (11/2) times the regular rate for crediting service.






Subchapter 11 - -- Contributions of Members to their Deposit Accounts

§ 24-4-1101 - Membership.

(a) All public employees, as defined in § 24-4-101(17), first hired on or after July 1, 2005, are subject to the benefit provisions of this subchapter.

(b) (1) (A) All public employees hired prior to July 1, 2005, and who are active members of the Arkansas Public Employees' Retirement System on July 1, 2009, shall have six (6) months from July 1, 2009, to elect coverage under the benefit provisions of this subchapter.

(B) If the member elects contributory coverage, the effective date of the member's contributory coverage shall be:

(i) The first payroll period that is paid and reported in January 2010; and

(ii) Prospective only.

(2) No conversion or purchase of noncontributory service into contributory service under this subchapter is allowed.

(3) The election shall be made as directed by the Board of Trustees of the Arkansas Public Employees' Retirement System and is irrevocable.

(c) (1) (A) A public employee hired prior to July 1, 2005, and who is an active member of the Arkansas Public Employees' Retirement System on July 1, 2011, shall have six (6) months from July 1, 2011, to elect coverage under the benefit provisions of this subchapter.

(B) If the member elects contributory coverage, the effective date of the member's contributory coverage shall be:

(i) The first payroll period that is paid and reported in January 2012; and

(ii) Prospective only.

(2) Conversion or purchase of noncontributory service into contributory service under this subchapter is prohibited.

(3) The election shall be made as directed by the Board of Trustees of the Arkansas Public Employees' Retirement System and is irrevocable.

(d) Noncontributory members who terminate covered service for a period of more than six (6) months and subsequently return to covered service will be subject to the provisions of this subchapter.



§ 24-4-1102 - Member contributions.

(a) (1) The contributions of a member shall be five percent (5%) of the member's annual compensation and shall be placed in the member's deposit account as provided in § 24-4-401.

(2) Interest shall be paid on accumulated member contributions at the rate of four percent (4%) per annum.

(3) As used in this subsection, "compensation" has the same meaning as in § 24-4-101.

(b) (1) For purposes of deferring federal and state income tax under 26 U.S.C. § 414(h)(2), as adopted by § 26-51-414, the employer shall pick up the member's contributions to the Arkansas Public Employees' Retirement System required by this section payable on or after July 1, 2005.

(2) (A) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of salary to a member.

(B) The employer shall be solely responsible for remitting member contributions to the system in a manner consistent with § 24-4-202, including without limitation compliance with deadlines and penalties.

(C) A deduction shall be made from each member's salary equal to the amount of the member's contribution picked up by the employer.

(D) For all other purposes, member contributions picked up by the employer shall be considered member contributions.

(c) Upon termination of covered service, a former member may request a refund of the former member's accumulated contributions under § 24-4-603, except that interest will be credited on all balances for service through the last completed fiscal year as provided in § 24-4-209(a).



§ 24-4-1103 - Benefits generally.

(a) (1) Upon retirement under this subchapter, a member shall receive a straight life pension equal to two and three one-hundredths percent (2.03%) of the member's final average compensation multiplied by the number of years and any fraction of a year of the member's service for each year of contributory service rendered prior to July 1, 2007.

(2) For each year of contributory service in the Arkansas Public Employees' Retirement System rendered after June 30, 2007, the member shall receive two percent (2%) of the member's final average compensation multiplied by the number of years and any fraction of a year of the member's service.

(3) For each year of actual service in the system in excess of twenty-eight (28) years that is rendered on or after July 1, 2009, a member shall receive a straight life annuity equal to an additional five-tenths percent (0.5%) of the member's final average compensation.

(b) Any member may voluntarily retire upon filing a written application with the Board of Trustees of the Arkansas Public Employees' Retirement System not less than thirty (30) days nor more than ninety (90) days before the date the member desires to be retired if that member has:

(1) Twenty-eight (28) or more years of credited service regardless of age; or

(2) (A) Attained or attains sixty-five (65) years of age and has five (5) or more years of actual service.

(B) However, a member of the General Assembly must have ten (10) or more years of actual service if the member only has service as a member of the General Assembly.

(c) No temporary annuity will be provided to members covered by this subchapter.

(d) The maximum benefit payable upon retirement shall be one hundred percent (100%) of the member's final average compensation without regard to any postretirement increases enacted by the General Assembly.



§ 24-4-1104 - Annuity options.

Before the date the first payment of a member's annuity is due, a member may elect to receive the annuity as a straight life annuity or as one (1) of the reduced annuity options provided in § 24-4-606.



§ 24-4-1105 - Deferred and early annuities.

(a) Any member or former member with sufficient years of actual service to qualify for a vested termination annuity who has not attained normal retirement age may retire with an early annuity provided in § 24-4-510(a).

(b) In the event a member with five (5) or more years of actual service in the Arkansas Public Employees' Retirement System ceases employment as a covered member before reaching sixty-five (65) years of age or attaining twenty-eight (28) years of service and does not withdraw his or her accumulated employee contributions to the system, the member is entitled to receive an annuity upon attainment of sixty-five (65) years of age and submission of a retirement application to the system.

(c) If a former member has applied for a refund of contributions but returns to employment with a participating public employer prior to the date the refunded contributions are received, the request is void and employment must be terminated again to request a refund of contributions.



§ 24-4-1106 - Benefits -- Death of retirant.

(a) In the event a retirant receiving a straight life pension dies before the retirant has received an aggregate amount of straight life pension payments equal to the accumulated contributions credited in the retirant's deposit account at the time of retirement, the difference between the accumulated contributions and the aggregate amount of straight life pension payments received by the retirant shall be paid to the named beneficiary.

(b) If no designated person survives the retirant, the difference, if any, shall be paid in accordance with the laws of descent and distribution of the State of Arkansas.

(c) The payments may be made directly to a curator, guardian, administrator, or executor authorized to receive the payments with or without the appointment of a representative in this state.

(d) No benefits will be paid under this section if survivor benefits are otherwise payable to a named beneficiary.



§ 24-4-1107 - Redetermination of benefits.

(a) Each July 1 the Arkansas Public Employees' Retirement System shall redetermine the amount of each monthly benefit that has been payable by the system for at least twelve (12) calendar months. The redetermined amount is payable for the following twelve (12) calendar months.

(b) The redetermined amount is the amount of the benefit payable as of the immediately preceding July 1 increased by three percent (3%).



§ 24-4-1108 - Benefit provisions -- Death in service.

(a) (1) If an active member or former member with less than five (5) years of actual service dies while employed by a covered employer, the member's accumulated contributions and interest are refundable to the named beneficiary.

(2) If no designated person survives the member, the accumulated contributions will be paid in accordance with the laws of descent and distribution of the State of Arkansas.

(3) The payments may be made directly to a curator, guardian, administrator, or executor authorized to receive the payments with or without the appointment of a representative in this state.

(b) If an active member or former member with five (5) or more years of actual service dies before retirement, the benefits under this section will be paid upon written application to the Board of Trustees of the Arkansas Public Employees' Retirement System as provided in § 24-4-608.



§ 24-4-1109 - Maximum benefit limitation.

(a) Benefits paid under this chapter shall not exceed the limitations of section 415 of the Internal Revenue Code that are applicable to governmental retirement plans.

(b) (1) The Board of Trustees of the Arkansas Public Employees' Retirement System is authorized to promulgate all rules necessary to implement the limitations of section 415 of the Internal Revenue Code.

(2) The rules adopted by the board under this section shall be amended to reflect any changes in the content or application of section 415 of the Internal Revenue Code enacted by Congress or promulgated by the Internal Revenue Service.









Chapter 5 - Arkansas State Highway Employees' Retirement

Subchapter 1 - -- General Provisions

§ 24-5-101 - Definitions.

As used in this chapter:

(1) "Accumulated contribution" means the sum of all amounts deducted from the salary or wages of a member, or paid by a member, and credited to his or her individual account, together with any interest the Board of Trustees of the Arkansas State Highway Employees' Retirement System may have authorized to be credited to the member's account;

(2) "Actuarial equivalent" means a benefit of equal reserve value when reserve is the present value of all payment to be made on account of any benefit based upon such reasonable rate of interest and table of experience as a plan shall adopt from time to time;

(3) "Average compensation" means the average of the highest annual compensation paid a member during any period of thirty-six (36) consecutive months of creditable service with a state employer, as the term "state employer" is defined in § 24-2-401;

(4) "Board" means the Board of Trustees of the Arkansas State Highway Employees' Retirement System;

(5) (A) "Creditable service" means the current service of the member plus the portion of prior service time for which contributions have been made or elected to be made by the member.

(B) Retirement benefits shall be computed upon the creditable service of the member.

(C) The board shall determine by appropriate rules how much service in any fiscal year is the equivalent of a year of creditable service;

(6) "Current service" means service as an employee of the Arkansas State Highway and Transportation Department after the date of establishment of the system and may include the period of time during which the employee's service may have been interrupted by service in the armed forces of the United States. The annual earnings for a military service period shall be computed in the manner set forth for prior service in subdivision (12) of this section;

(7) (A) "Employee" means any employee of the Arkansas State Highway and Transportation Department whose compensation is, or was, payable on an hourly, biweekly, monthly, annual, or other basis by the department, including any employee of the department whose salary is paid or reimbursed, in whole or in part, from federal or other funds.

(B) "Employee" does not include persons who are employees of the Arkansas State Highway and Transportation Department on or after July 1, 1997, and who are eligible for benefits under, or who are earning a retirement benefit from, another state-supported retirement system;

(8) "Employer" means the Arkansas State Highway and Transportation Department;

(9) "Lump-sum service" means that, upon termination of employment with the Arkansas State Highway and Transportation Department for whatever reason, all lump-sum payments of leave, salary, or other compensation shall be earnings for retirement purposes. Both the time and amount paid shall be considered for purposes of computing average earnings and service in the Arkansas State Highway Employees' Retirement System, and both the member's and the employer's contribution rates shall apply to the lump-sum payments;

(10) "Member" means any person who has, by due process, had issued to him or her a certificate of membership in the Arkansas State Highway Employees' Retirement System;

(11) "Prior service" means all service as an employee of the Arkansas State Highway and Transportation Department before the date of establishment of the system;

(12) (A) "Prior service earnings" means the authenticated record filed with and approved by the board setting forth the salary received by the member for each fiscal year, or portion thereof, of his or her prior service as an employee, beginning with his or her last year of prior service and continuing in reverse chronological order.

(B) Prior service earnings records may include the period of time during which the employee's service may have been interrupted for service in the armed forces of the United States, in which case the annual earnings for the military service period of the member shall be computed upon the average of his or her last twelve (12) months' compensation from the Arkansas State Highway and Transportation Department before his or her entry into the armed forces and the first twelve (12) months' compensation after reemployment by the department;

(13) "Prorate" means the amount obligated in § 24-5-125 less any amount paid for similar benefits by other reciprocal systems, as such systems are enumerated in § 24-4-401;

(14) "Salary" or "compensation" means the total remuneration earned by an employee for services rendered during any consecutive twelve (12) months or fraction thereof; and

(15) "System" means the Arkansas State Highway Employees' Retirement System.



§ 24-5-102 - Penalty.

Any person who knowingly makes any false statement or who falsifies any record or records in an attempt to defraud the Arkansas State Highway Employees' Retirement System as a result of such an act shall be guilty of a Class A misdemeanor.



§ 24-5-103 - Establishment of system.

There is created and established a retirement system for employees of the Arkansas State Highway and Transportation Department to be known as the Arkansas State Highway Employees' Retirement System, all the business of which shall be transacted through a board of trustees as provided for in this chapter.



§ 24-5-104 - Board of trustees.

(a) The administration and control of the Arkansas State Highway Employees' Retirement System shall be vested in a board known as the Board of Trustees of the Arkansas State Highway Employees' Retirement System.

(b) (1) The board shall consist of six (6) members:

(A) The Treasurer of State;

(B) The Director of the Department of Finance and Administration;

(C) The Chief Engineer of the Arkansas State Highway and Transportation Department;

(D) A retiree from the Arkansas State Highway and Transportation Department; and

(E) Two (2) regularly qualified members of the system.

(2) The board shall cause an election to be held by letter ballot in June of each year, after thirty (30) days' written notice to the membership, for the purpose of electing two (2) employee members and one (1) retiree member who shall serve for two (2) years.

(3) In case of a vacancy of any employee member of the board, the board shall fill the vacancy until the next regular election, when the vacancy shall be filled by the election procedure specified in subsection (b) of this section.

(c) The officers of the board shall be a chairman and a vice chairman, who shall be selected annually from their own number by the board, and an executive secretary, who shall be an accountant in the Arkansas State Highway and Transportation Department Accounting Division designated by the board to serve as executive secretary, without power to vote and who shall perform the duties provided in this section.

(d) The duties of the board shall be:

(1) To make all rules and regulations necessary and proper for carrying out the provisions of this chapter;

(2) To provide administrative direction and control of the executive secretary and such clerical staff as may be required;

(3) To provide for actuarial valuations if and when the board deems such action necessary;

(4) To exercise discretionary power and authority in the investment and disbursement of the funds of the system, subject to the conditions prescribed in this chapter;

(5) To designate the necessary medical examiners for disabled members as provided in this chapter;

(6) To serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.;

(7) (A) To provide a one million dollar ($1,000,000) blanket fidelity bond covering board members and those employees of the department who may be responsible for administering the funds.

(B) The premiums for the bond may be paid from the funds appropriated for the administration of the system or may be considered as a cost of administration and borne by the department as provided in § 24-5-105(a); and

(8) To do any and all things necessary for the proper execution of this chapter.

(e) The duties of the executive secretary shall be:

(1) To keep all minutes and other records as directed by the board;

(2) To set up and maintain separate accounts for each member of the system to show the payroll deductions and to transmit the deductions to the bank designated by the trustees as the depository for the system or to the State Treasury, as appropriate;

(3) To prepare and sign, as directed by the board, all vouchers for all valid claims;

(4) To serve without additional compensation other than as an employee of the department;

(5) To perform such other administrative duties as may be directed by the board for carrying out the provisions of this chapter; and

(6) To cast the deciding vote should a tie vote arise.



§ 24-5-105 - Cost of administration -- Payment of benefits and adjustment of errors.

(a) The cost of administering the plan shall be borne by the Arkansas State Highway and Transportation Department, except that the Arkansas State Highway Employees' Retirement System shall pay the expenses incurred for the actuary, the consultant for investments, fees for the members of the medical board of the system, expenses associated with automating the accounting needs of the system, and forms purchased from vendors and identified by letterhead printing as those of the Arkansas State Highway Employees' Retirement System.

(b) (1) The Treasurer of State shall pay retirement benefits, as defined in this chapter, to retirants only on vouchers signed by the executive secretary of the system, or other authorized person, and on warrants or checks issued by the Auditor of State or other designated officer of the state.

(2) (A) The designated disbursing officers for the system are authorized to complete and sign one (1) certification for each state voucher or other designated document that authorizes the Auditor of State, or other official, to draw a state warrant or check on a fund administered by the system.

(B) (i) The voucher or other authorizing document can consist of one (1) or more pages.

(ii) In the event that more than one (1) page is used, then the designated disbursing officer is to manually sign the last page only, and any certification is to be so worded that it will apply to all pages of the document.

(c) (1) Should any change or error in the records of the system result in any member's receiving more or less than he would have been entitled to receive had the records been correct, the Board of Trustees of the Arkansas State Highway Employees' Retirement System, upon discovery of the error and so far as is practicable, shall adjust the payments in such a manner that the benefit to which the member was justly entitled shall be paid.

(2) In the event that an overpayment is made to anyone, every legal effort shall be made to recover the overpayment.



§ 24-5-106 - Establishment of retirement fund.

(a) There is created a trust fund to be known as the "Arkansas State Highway Employees' Retirement System Fund", which shall be the depository for moneys in the State Treasury or the designated bank as provided for in this chapter.

(b) The employer shall draw vouchers or cause vouchers to be drawn upon the State Highway and Transportation Department Fund for deposit into the Arkansas State Highway Employees' Retirement System Fund for such sums of money as are provided in § 24-5-109 to match employee contributions as certified by the Executive Secretary of the Board of Trustees of the Arkansas State Highway Employees' Retirement System:

(1) In accordance with the provisions of §§ 24-5-101 -- 24-5-109 and 24-5-112 -- 24-5-118; or

(2) As provided under § 24-5-137.

(c) (1) The Treasurer of State, or a designated bank, shall be the legal custodian of the securities of the system, subject to the orders and directions of the Board of Trustees of the Arkansas State Highway Employees' Retirement System.

(2) The Arkansas State Highway Employees' Retirement System may deposit with the Treasurer of State, or a designated bank, safekeeping receipts or, in the case of federal bookkeeping entries, the evidence of investment that is issued in lieu of the actual securities.

(d) The Attorney General shall serve as legal advisor to the board.

(e) It shall be the duty of the Legislative Auditor to audit the finances of the system once a year or more often if either the auditor or the board consider such action necessary.



§ 24-5-107 - Membership.

(a) Any employee of the Arkansas State Highway and Transportation Department, as defined in § 24-5-101(6), shall become a member of the Arkansas State Highway Employees' Retirement System in the manner and under the conditions provided in this chapter.

(b) Membership in the system may be terminated by retirement, disability, superannuation, or death, or by withdrawal, either voluntary or involuntary, from active service in the department.

(c) Any member with not less than five (5) years of creditable service whose employment with the department is terminated for any reason may leave his contributions in the Arkansas State Highway Employees' Retirement System Fund and thereafter be entitled to retirement benefits as otherwise provided in this chapter.



§ 24-5-108 - Members' contributions.

(a) All members of the Arkansas State Highway Employees' Retirement System shall be assessed six percent (6%) of their salaries and wages by payroll deductions, and the executive secretary shall transmit the payroll deductions from the employees' salaries and wages to the bank designated as the depository for the funds of the system or to the Treasurer of State, as appropriate.

(b) (1) (A) As a means of increasing his annual annuity benefits, a member may elect, upon approval by the Board of Trustees of the Arkansas State Highway Employees' Retirement System, to pay into the Arkansas State Highway Employees' Retirement System Fund to the credit of his account an amount equal to four percent (4%) of his earnings for each year of his authenticated prior and current service not covered, plus such interest as the board may prescribe.

(B) Each year, or fractional part thereof, for which such prior and current service contributions are paid shall be added to the current service record of the member in computing his retirement benefits under the provisions of §§ 24-5-115 -- 24-5-118, subject to the provision that no member may accrue more than thirty-five (35) years of creditable service.

(2) (A) (i) As a means of increasing his annual annuity benefits, a member may elect, upon approval by the board, to pay into the fund to the credit of his account an amount equal to four percent (4%) of the amount that his earnings exceeded seven thousand five hundred dollars ($7,500) per annum for periods previously covered through June 30, 1969, plus such interest as the board may prescribe.

(ii) These earnings in excess of seven thousand five hundred dollars ($7,500) per annum on which supplemental contributions have been paid shall be credited to his average compensation in his service record in computing his retirement benefits under the provisions of §§ 24-5-115 -- 24-5-118.

(B) The plan for such payment shall be as prescribed by the board.

(c) It is expressly guaranteed that all member contributions shall be held in trust for the exclusive benefit of the individual contributor.



§ 24-5-109 - Employer's contribution.

(a) The employer shall match all member contributions with a twelve and nine-tenths percent (12.9%) contribution from the fund from which the employees are paid their gross earnings, computed on the basis of the payroll earnings, including overtime and lump sum payments, of the members of the Arkansas State Highway Employees' Retirement System.

(b) In matching contributions paid under the provisions of § 24-5-108(b), the employer shall match all member contributions for authenticated prior and current service as follows:

(1) Four percent (4%) contribution for service through August 15, 1969;

(2) Six percent (6%) contribution for service from August 15, 1969, to July 1, 1975;

(3) Nine and nine-tenths percent (9.9%) contribution for service from June 30, 1975, to March 20, 1977;

(4) Eleven percent (11%) contribution for service from March 19, 1977, to July 1, 1979;

(5) Twelve and sixty-five hundredths percent (12.65%) contribution for service from June 30, 1979, to June 25, 1981; and

(6) Twelve and nine-tenths percent (12.9%) contribution for service from June 24, 1981.

(c) (1) In the event that sufficient money is provided to the system to pay the increase in annuities as authorized by § 24-7-714 from other than the fund from which the employees are paid their gross earnings, then the employer's contribution rate for the then current year shall be twenty-five hundredths percent (.25%) less than the rate stated in subsection (a) of this section.

(2) In matching contributions under the provisions of § 24-5-108(b), the rate shall be the employer's contribution rate for the then current year.



§ 24-5-110 - Credit for prior and current service in department.

(a) (1) Any employee of the Arkansas State Highway and Transportation Department may make application within one (1) year from the date of becoming a member of the Arkansas State Highway Employees' Retirement System and receive credit for any authenticated prior service rendered as an employee of the department prior to July 1, 1949.

(2) In addition thereto, the employee may receive current service credit for any service rendered as an employee of the department since July 1, 1949, and prior to the date of becoming a member of the system, upon paying into the system to the credit of his account an amount equal to four percent (4%) of his earnings, not to exceed seven thousand five hundred dollars ($7,500) per annum, for each year of the authenticated prior service, or current service rendered prior to becoming a member of the system, in the event the employee has not previously obtained credit for such service.

(b) (1) The employee shall pay into the system such necessary contributions and interest as may be prescribed by the Board of Trustees of the Arkansas State Highway Employees' Retirement System within a period of five (5) years.

(2) Not less than one-fifth (1/5) of the total prior service and current service contributions shall be paid during each year of the five-year period.



§ 24-5-112 - Eligibility for benefits -- Voluntary retirement.

(a) A member may retire voluntarily as follows:

(1) At age sixty-five (65), or during any year thereafter until the age of compulsory retirement has been attained, with a minimum of five (5) years of creditable service in the Arkansas State Highway Employees' Retirement System;

(2) At age sixty-two (62), with a minimum of fifteen (15) years of creditable service in the system;

(3) At age sixty (60), with a minimum of twenty (20) years of creditable service in the system; or

(4) Regardless of age, with thirty (30) years of creditable service in the system.

(b) (1) Any retired member who has creditable service with the Arkansas State Highway and Transportation Department for more than thirty-five (35) years and who is not receiving benefits based on his or her actual creditable service time, on February 27, 1991, shall have his or her annuity adjusted at that time.

(2) The adjustment shall be equivalent to the retirant's original annuity, adjusted for actual service time and subsequent cost-of-living and any ad hoc increases.

(3) The retirant shall be paid such adjusted annuity for each month thereafter.

(c) The Board of Trustees of the Arkansas State Highway Employees' Retirement System, by regulation, may reduce the amount of creditable service required to retire voluntarily regardless of age from thirty (30) years of creditable service to an amount of no less than twenty-eight (28) years of creditable service, if the board determines that the change is fair and just to the members of the system and that it is actuarially appropriate.



§ 24-5-113 - Eligibility for benefits -- Disability retirement.

(a) A member shall be eligible for disability retirement benefits after five (5) or more years of creditable service in the Arkansas State Highway and Transportation Department, but no member shall be eligible to receive benefits for a disability incurred prior to his becoming a member of the Arkansas State Highway Employees' Retirement System.

(b) No member may be retired on account of disability until conclusive evidence, based on a proper medical examination, has been submitted to the Board of Trustees of the Arkansas State Highway Employees' Retirement System that the member is disabled to the extent that he can no longer perform his assigned duties.

(c) A member who is retired because of disability shall be required to undergo periodic medical examinations at the discretion of the board.

(d) If and when a medical examination shows that the disability has been removed, disability retirement benefits shall cease.

(e) A disability allowance shall not be granted unless there is conclusive evidence that the disability will be permanent or of long duration.

(f) (1) If a disability retirant secures employment with an employer not considered a public employer, as defined by § 24-2-401, for the purpose of determining whether he or she is capable of returning to employment, then the disability retirant shall be allowed to earn compensation from the employment for a period of time not to exceed nine (9) months, during which period of time the retirant shall receive no monthly benefits from the system.

(2) If the retirant becomes unable to continue his or her employment before the nine-month period expires, then his or her disability retirement benefits from the system shall be reinstated and be effective the first day of the month after terminating employment.

(3) Only one (1) trial work period is allowed any disability retirant, but the nine (9) months need not be consecutive.

(4) The trial work period does not prevent the consideration of any medical evidence which may demonstrate recovery before the ninth month of trial work.

(5) (A) If, at the end of the nine-month trial work period, the retirant wishes to continue his or her employment outside the system, then the disability retirement status shall terminate.

(B) For the purpose of determining eligibility for any other benefit, the retirant shall be considered to have terminated active membership as of the time of disability retirement but for a reason other than disability or death.

(6) (A) If the former disability retirant again becomes an employee of a public employer as defined by § 24-2-401, he or she shall immediately again become a member of the system, and his or her credited service at the time of disability retirement shall be restored.

(B) The amount of the accumulated contributions at the time of his or her disability retirement shall be restored to the member's deposit account, but in no event shall he or she be given service credit for the period he or she was in receipt of his or her disability annuity.

(g) As used in this section, "suitable job or position" means a job or position the requirements of which can be physically or mentally performed, as determined by a physician, and for which the remuneration would be substantially gainful, as defined by the Social Security Administration as the maximum amount that a person under sixty-five (65) may earn.

(h) (1) At least once each year, the board may require any disability retirant to submit a form attesting to his or her current work status.

(2) If such a retirant refuses to submit the form, his or her disability annuity may be suspended by the board until the form is properly submitted to the board.

(3) If his or her refusal continues for one (1) year, all his or her rights in and to a disability annuity may be revoked by the board.



§ 24-5-114 - Eligibility for benefits -- Early retirement.

(a) In addition to retirement as provided in §§ 24-5-112 and 24-5-113, a member may retire after a minimum of five (5) years of service on and after the member's fifty-fifth birthday.

(b) (1) However, the annuity otherwise payable, as provided in § 24-5-115, shall be reduced eight-tenths percent (0.8%) for each of the first sixty (60) months, or fraction thereof, that the early retirement date precedes the earliest date that the member could retire without a reduction in the annuity.

(2) The annuity shall be reduced three-tenths percent (0.3%) for each of the next sixty (60) months, or fraction thereof, that the early retirement date precedes the earliest date that the member could retire without a reduction in the annuity.



§ 24-5-115 - Benefits generally.

(a) (1) Members retired for the reasons set forth in §§ 24-5-112 -- 24-5-114 shall be eligible for annual retirement benefits based on two and two-tenths percent (2.2%) of their average compensation, as defined in § 24-5-101, limited to the amount upon which contributions, including supplemental contributions under the provisions of § 24-5-108(b), have been made, multiplied by the number of years of creditable service in the Arkansas State Highway Employees' Retirement System.

(2) Payments shall be made in equal monthly installments.

(b) (1) In the event a member has not completed payment of his or her service contributions as provided for in § 24-5-108(b) and is current in his or her service contributions at the time of retirement, the Board of Trustees of the Arkansas State Highway Employees' Retirement System is authorized to deduct from each monthly annuity payment an amount equal to one-twelfth (1/12) of the unpaid balance of the service contributions.

(2) The deductions shall continue until all service contributions have been paid in full.



§ 24-5-116 - Benefits -- Death of member or retirant.

(a) (1) In the case of death of a member prior to retirement or of a member's beneficiary whose benefits have been deferred or who for any other reason has not withdrawn the member's contributions, the member's accumulated contributions and any life insurance policy proceeds shall become payable to the designated beneficiary or to the estate of the person having the deferred benefits if a beneficiary has not been designated or is deceased.

(2) (A) The designated beneficiary may be changed by the member or member's beneficiary in the manner prescribed by the Board of Trustees of the Arkansas State Highway Employees' Retirement System, but the designated beneficiary shall have no legal claim on any contribution made by the state with a view to the retirement of the member or member's beneficiary.

(B) A member may designate different persons to be the beneficiaries for a member's retirement and for his life insurance policy in the manner prescribed by the board.

(b) (1) If a retired member with a straight life annuity dies before he has been paid benefits equivalent to his contributions to the Arkansas State Highway Employees' Retirement System, the difference between the benefits received and his contributions while an active member of the system, together with any other balance to his credit in the system, shall be paid to his designated beneficiary.

(2) In the event there is no designated beneficiary, refund of the unpaid balance shall be paid to his estate.

(3) (A) Payment of the refund shall be made in full or in installments, as determined by the board.

(B) The benefits may be paid directly to a curator or guardian, to an administrator or administratrix, or to an executor or executrix authorized to receive such payments, wherever such representative may be, without the appointment of a representative in this state.

(c) (1) The system shall provide life insurance in the amount of fifteen thousand dollars ($15,000) for the benefit of each of its members.

(2) The insurance shall remain in force during the life of each member until his or her retirement and shall be paid for by the system.

(3) The system may offer a similar or lesser amount of life insurance coverage on the lives of the member's spouse and his dependents with the member bearing the costs of any additional coverage.



§ 24-5-117 - Benefits -- Withdrawal from service.

(a) (1) In the case of withdrawal from service within less than one (1) year after having become a member of the Arkansas State Highway Employees' Retirement System, the Board of Trustees of the Arkansas State Highway Employees' Retirement System, upon request, shall pay to the member all of his or her accumulated contributions without interest.

(2) (A) If withdrawal occurs after one (1) year of membership in the system, the board, upon request, shall pay to the member all of his or her accumulated contributions plus interest as determined by the board.

(B) The member so reimbursed shall have no legal claim on any contribution made by the state with a view to his or her retirement.

(3) Payment to a member under the conditions set forth in this subsection shall be made as provided by the board.

(4) A member's interest in the system shall be exempt from attachment and execution.

(b) (1) In the case of an employee's withdrawal from service after becoming a member of the system and when the employee's contribution has accumulated to a total of less than two hundred fifty dollars ($250), then the employee's accumulated contribution shall become forfeit to the Arkansas State Highway Employees' Retirement System Fund unless withdrawn by the former employee from the fund within the first three (3) years following the employee's termination of service with the Arkansas State Highway and Transportation Department, provided that such employee is not a member of a reciprocal system.

(2) In the event of forfeiture to the fund, the former employee shall have no further claim upon the system.

(c) The payment of the cost of the refunded service shall be based on an actuarial equivalent as prescribed by the board if a member:

(1) Is reemployed by a state employer;

(2) Has received a refund from the Arkansas State Highway Employees' Retirement System; and

(3) Seeks to reinstate time withdrawn.



§ 24-5-118 - Benefits -- Annuity options.

(a) Before the date the first payment of an annuity becomes due, but not thereafter, a person about to become a retirant may elect, in lieu of a straight life annuity as set forth in § 24-5-115, to have the annuity reduced and to nominate a beneficiary, as provided by Option A or Option B:

(1) Option A. (A) (i) Under Option A, an annuity payable to the retirant shall be reduced by an amount calculated to provide an actuarially equivalent benefit to the annuity payable under § 24-5-115.

(ii) This subdivision (a)(1)(A) shall apply to all members and retirants.

(B) If the retirant dies before having received one hundred twenty (120) monthly payments of the reduced annuity, the reduced annuity to which the retirant would have been entitled, if living, shall be paid for the remainder of the one-hundred-twenty-month period to such person as the deceased retirant shall have nominated by written designation, duly executed and filed with the Board of Trustees of the Arkansas State Highway Employees' Retirement System.

(C) If the beneficiary does not survive the retirant, the retirant may name another beneficiary, or failing to name a beneficiary, the annuity reserve for the annuity for the remainder of the one-hundred-twenty-month period shall be paid to the retirant's estate.

(D) If the beneficiary survives the retirant but dies before the end of the one-hundred-twenty-month period, the annuity reserve for the annuity for the remainder of the one-hundred-twenty-month period shall be paid to the beneficiary's designated beneficiary; or

(2) Option B. (A) (i) (a) Under Option B, an annuity payable to the retirant and surviving beneficiary shall be reduced by an amount calculated to provide an actuarially equivalent benefit to the annuity payable under § 24-5-115.

(b) The reduction factor is calculated as the ratio of the actuarial present value of a joint and a fifty percent (50%) survivor annuity to the actuarial present value of the annuity payable under § 24-5-115.

(c) The present values are calculated using standard actuarial formulas and based on a mortality table and discount interest rate calculated by the plan's actuary.

(d) This subdivision (a)(2)(B)(i) shall apply to all members and retirants.

(ii) Upon the retirant's death, one-half (1/2) of the reduced annuity to which the retirant would have been entitled, if living, shall be paid to the surviving beneficiary for the remainder of his or her life, if the beneficiary was either the retirant's spouse for at least two (2) years immediately preceding the first payment due date of the retired member's annuity or another person age forty (40) or older on the first payment due date receiving more than one-half (1/2) of his or her support from the retirant for at least two (2) years immediately preceding the first payment due date of the retired member's annuity.

(iii) If both the retirant and his or her named beneficiary die before the annuity payments have amounted to the sum of the member's accumulated contributions and interest that is vested at the date of retirement, the difference between the benefits paid and the member's contribution account at the date of retirement shall be paid to the estate of the person to whom the last annuity preceding death was paid.

(iv) If no annuities had been paid prior to the member's death, then the balance in the member's account shall be paid to the member's estate.

(B) (i) Should the eligible beneficiary of a member retirant who selected Option B predecease the member retirant, or if divorce or other marriage dissolution occurs, or should the beneficiary who is not a spouse cease to be a qualified beneficiary, then the retirant, by written notification to the Arkansas State Highway Employees' Retirement System, may cancel Option B chosen at retirement and return to a straight life annuity, to be effective the month following receipt of the notification by the system.

(ii) The straight life annuity so elected shall then be the amount of the Option B annuity at the date of notification, less any increase that is excluded from the base annuity, multiplied by a fraction, the numerator of which is one hundred (100) and the denominator of which is the percentage of the straight life annuity that the retirant received at the date of retirement, plus the nonbase increase that was excluded in the computation. The effect of the foregoing shall be that the retirant's monthly annuity, after cancellation of Option B, shall be the same amount that it would have been had a straight life annuity been selected at the date of retirement.

(iii) No further changes in benefit options for retirants shall be permitted.

(b) If an active member with five (5) or more years of credited service, including credited service for the year immediately preceding his or her death, dies in employer service before retirement, the applicable benefits provided in this section shall be paid upon written application to the board. It is the intent of this section to include all surviving spouses or beneficiaries, regardless of the time of the death of the member.

(c) The effective date of the benefits provided in this section shall in no event be prior to the first day succeeding the member's death.

(d) A member's surviving spouse who was married to the member at least the one (1) year immediately preceding his or her death shall receive an annuity computed in the same manner in all respects as if the member had:

(1) Retired the date of his or her death with entitlement to an annuity provided for in § 24-5-115;

(2) Elected the Option A survivor annuity provided for in subdivision (a)(1) of this section; and

(3) Nominated his or her spouse as joint beneficiary provided for in subdivision (a)(2)(A) of this section.



§ 24-5-119 - Redetermination of benefits.

(a) Beginning with the July 1 which is at least twelve (12) full months after the effective date of each benefit, the amount of each benefit shall be redetermined, and the redetermined amount shall be payable for the ensuing year.

(b) The redetermined amount shall be the amount of the benefit otherwise payable as of the immediately preceding July 1 increased by three percent (3%).



§ 24-5-120 - Increase in monthly retirement benefit -- Schedule.

(a) Effective July 1, 1987, the monthly retirement benefit payable to the retirees and beneficiaries of the Arkansas State Highway Employees' Retirement System who retired prior to July 1, 1985, and who receive an annuity for July 1987, shall be increased by no more than fifteen percent (15%) of the annuity received for June 1987.

(b) The fifteen percent (15%) increase shall be in accordance with the following schedule: Click here to view image.



§ 24-5-122 - Early retirement incentives.

(a) (1) Any member of the Arkansas State Highway Employees' Retirement System who retires as provided in § 24-5-112, shall receive an annuity consisting of the benefits provided in §§ 24-5-115 and 24-5-118, provided the member is an active member of the system on March 12, 1987, and is vested for a full age and service annuity on March 12, 1987, and has credit in the system for thirty-six (36) consecutive months of actual service with the system immediately prior to member's effective retirement date, and he may choose two (2) of the retirement incentives from subdivisions (a)(2)-(5) of this section, provided the member retires during the period between March 12, 1987, and January 1, 1988, inclusive.

(2) In addition to the member's regular annuity, the system will pay to the State Employees Group Insurance Plan, or a successor plan by whatever name it may be known, the total insurance premium for the health, hospitalization, and basic life insurance for the member only, provided that the member was insured by the state group plan at the date of retirement.

(3) For the purpose of computing the member's annuity, the highest twelve (12) months' salary for which contributions have been paid to the system will be substituted for the member's average compensation as provided by §§ 24-5-112 and 24-5-114 -- 24-5-118.

(4) For the purpose of computing the member's annuity, an additional service credit equal to ten percent (10%) shall be added to the member's service credit at date of retirement, even though the service thus added exceeds the thirty-five (35) years maximum stated in § 24-5-112(b).

(5) (A) The retiring member may receive a retirement bonus which is a lump-sum payment equal to ten percent (10%) of the final twelve (12) months' actual salary earned by the member to date of retirement, not to exceed five thousand dollars ($5,000).

(B) The retirement bonus shall be paid from funds appropriated to the system.

(b) (1) An active member of the system on March 12, 1987, whose benefits are vested and who is entitled to a reduced annuity as provided by § 24-5-114 on July 1, 1987, and who has credit in the system for thirty-six (36) consecutive months of actual service with the system immediately prior to the effective retirement date may choose two (2) of the retirement incentives from subdivisions (b)(2)-(6) of this section, provided the member retires during the period July 1, 1987, through January 1, 1988, inclusive.

(2) In addition to the member's reduced early annuity, the system will pay to the State Employees Group Insurance Plan, or to a successor plan by whatever name it may be known, the total insurance premium for the health, hospitalization, and basic life insurance for the member only, until the retired member has attained age sixty-five (65), provided that the member was insured by the state group plan at date of retirement.

(3) For the purpose of computing the member's reduced annuity, the highest twelve (12) months' salary, for which contributions have been paid to the system, will be substituted for the member's average compensation as provided by §§ 24-5-112 and 24-5-114 -- 24-5-118.

(4) If the member is eligible for an early reduced annuity as provided by § 24-5-114 and is within two (2) years of full annuity age, then the member's annuity will not be reduced because of early retirement.

(5) If the member has attained the full benefit age as provided by § 24-5-114 and is within two (2) years of attaining the service requirement for a full annuity, then the member's annuity will not be reduced because of early retirement.

(6) (A) The retiring member may receive a retirement bonus which is a lump sum payment equal to ten percent (10%) of the final twelve (12) months' actual salary earned by the member to date of retirement, not to exceed five thousand dollars ($5,000).

(B) The retirement bonus shall be paid from funds appropriated to the Arkansas State Highway and Transportation Department for salaries.

(c) Any employee of the department retired under this law shall not be eligible for subsequent employment, as an employee, by any state agency whose employees are covered by a state-supported retirement system.

(d) (1) For those department employees who retire pursuant to this section, the amount paid by the system as the cost of the employee's health and basic life insurance shall not exceed the amount of the employer's contribution for the coverage on the date of the employee's retirement and may be reduced at the time the employee qualifies under medicare or medicaid programs.

(2) Any future increase in the cost of this coverage shall be borne by the employee and not by the system from which the employee retired.

(e) No position being vacated as a result of an employee's retiring pursuant to this section shall be filled without the written approval of the Governor or the Chief Fiscal Officer of the State.



§ 24-5-123 - Credit for military service.

(a) Any person who is a member of the Arkansas State Highway Employees' Retirement System shall be entitled to purchase creditable service in the system for a period not to exceed three (3) years for active service rendered by the member in the armed forces of the United States, after the member's first employment in a position covered by a state-supported retirement system, excluding active service for the purpose of attending schools or other peacetime training of the member in the military reserve or national guard, if the person:

(1) Has ten (10) years of creditable service with this retirement system;

(2) Received an honorable discharge from the armed forces;

(3) Is not receiving federal military service retirement pay, excluding federal military disability retirement pay;

(4) Is not qualified to claim the military service in the system under § 24-2-502 or § 24-5-101 et seq.; and

(5) (A) Except as provided in subdivision (a)(5)(B) of this section, contributes to the members' deposit account a sum of money equal to an amount based on an actuarial equivalent as prescribed by the Board of Trustees of the Arkansas State Highway Employees' Retirement System.

(B) Subdivision (a)(5)(A) of this section does not apply if this section conflicts with the Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq., as in effect on February 1, 2011, as it provides for employees who leave employment for active military service.

(b) (1) Interest shall be paid at the rate of six percent (6%) per year from December 31, 1987, or six (6) months after the end of the month in which the member first has ten (10) years of creditable service, whichever is later.

(2) In no event may payments be extended beyond three (3) years from the date of application.

(3) It is further required that all payments must be completed before this military service time can be used to compute annuity benefits at time of retirement.

(c) (1) This section shall be supplemental to any other laws relating to the members of the system. Nothing in this section shall be construed to repeal or modify any existing provisions of this system's laws providing for creditable service in the system for military service, nor to diminish the right of any member of this system to obtain creditable service in the system for military service under existing laws.

(2) (A) In no event shall any member of this system be entitled to receive in excess of five (5) years of creditable service for military service rendered by the member.

(B) No member shall be eligible for creditable service in more than one (1) state-supported retirement system.



§ 24-5-124 - Minimum monthly benefit.

All persons who are now vested or who hereafter vest under the Arkansas Public Employees' Retirement System or the Arkansas State Highway Employees' Retirement System shall be entitled to a minimum monthly benefit of one hundred fifty dollars ($150).



§ 24-5-125 - Eligibility to receive increase in benefits.

(a) (1) In order to help offset the cost of health insurance and health care, a member who is receiving benefits from the Arkansas State Highway Employees' Retirement System before, on, or subsequent to July 1, 1999, shall have added to his or her annuity as determined under § 24-5-115 no less than the sum of one hundred twenty-five dollars ($125) per month, provided that:

(A) The Board of Trustees of the Arkansas State Highway Employees' Retirement System may elect and is granted the authority to increase that additional monthly sum to all such eligible individuals in an amount determined by the board as necessary to help offset the ever-escalating costs of health insurance and health care;

(B) The additional monthly sum shall not exceed two hundred fifty dollars ($250) per month; and

(C) A member who initiates receiving benefits:

(i) July 1, 2005, through June 30, 2009, has at least five (5) years of service in the system; or

(ii) July 1, 2009, has at least ten (10) years of service in the system.

(2) No benefits enhancement provided by this section shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) In its discretion, the board may prorate the benefits provided under this section for any individual retiring after June 30, 1999, but before July 1, 2009, if the individual is also eligible for an additional monthly benefit as a result of credited service under one (1) or more of the other reciprocal systems, as such systems are enumerated in § 24-2-401.

(c) A member who initiates receiving benefits on or after July 1, 2009, shall be eligible for a minimum increase in benefits as determined under § 24-5-115 under the following schedule:

(1) A member who has accrued ten (10) years but less than fifteen (15) years of service in the system is eligible to receive sixty percent (60%) of the health care offset as provided in § 24-5-125(a)(1);

(2) A member who has accrued fifteen (15) years but less than twenty (20) years of service in the system is eligible to receive eighty percent (80%) of the health care offset as provided in § 24-5-125(a)(1);

(3) A member who has accrued twenty (20) years or more of service in the system is eligible to receive one hundred percent (100%) of the health care offset as provided in § 24-5-125(a)(1);

(4) If the member is eligible for an additional monthly benefit as a result of credited service under one (1) or more of the reciprocal systems, as such systems are enumerated in § 24-2-401, the board in its discretion may prorate the benefits provided under this section for all members retiring after June 30, 2009.

(d) Nothing contained in this section shall require the system to pay any portion of the benefits provided for in this section.



§ 24-5-126 - Increase in benefits.

(a) Effective July 1, 1991, the monthly retirement benefit payable to the retirees and beneficiaries of the Arkansas State Highway Employees' Retirement System who are entitled to receive an annuity for July 1991 shall be increased by four percent (4%) above the annuity such retiree or beneficiary received for June 1991.

(b) The increase in benefits as provided in this section shall be added to the base annuity for the purpose of computing the annual postretirement increase as provided in § 24-5-119(a) for the benefit redetermination July 1, 1991, and for all years thereafter.



§ 24-5-127 - Creditable service.

(a) Any employee of the Arkansas State Highway and Transportation Department who is a member of the Arkansas State Highway Employees' Retirement System and who has served as a member of the Arkansas State Highway Commission shall receive partial credit, equal to forty percent (40%) of the time the member served as a member of the Arkansas State Highway Commission, as creditable service.

(b) For the purpose of calculating the member's annuity, the portion of creditable service attributed to serving on the commission shall not be considered when determining retirement eligibility, nor shall it be considered when calculating the annuity, but it is to be considered only toward vesting in the system.



§ 24-5-128 - Increase in monthly retirement benefit -- 1993.

(a) Effective July 1, 1993, the monthly retirement benefit payable to the retirees and beneficiaries of the Arkansas State Highway Employees' Retirement System who are entitled to receive an annuity for July 1993 shall be increased by two and nine-tenths percent (2.9%) above the annuity such retiree or beneficiary received for June 1993.

(b) The increase in benefits as provided in this section shall be added to the base annuity for the purpose of computing the annual postretirement increase as provided in § 24-5-119(a) for the benefit redetermination July 1, 1993, and for all years thereafter.



§ 24-5-129 - Increase in monthly retirement benefit -- Acts 1997, No. 349.

(a) Effective July 1, 1997, the monthly retirement benefit payable to the retirees and beneficiaries of the Arkansas State Highway Employees' Retirement System who are entitled to receive an annuity for July 1997 shall be increased by two and two-tenths percent (2.2%) above the annuity such retiree or beneficiary received for June 1997.

(b) The increase in benefits as provided in this section shall be added to the annuity for the purpose of computing the annual postretirement increase as provided in § 24-5-119(a) for the benefit redetermination July 1, 1997.



§ 24-5-130 - Increase in monthly retirement benefit -- Acts 1997, No. 386.

(a) Effective July 1, 1997, the monthly retirement benefit payable to the retirees and beneficiaries of the Arkansas State Highway Employees' Retirement System who are entitled to receive an annuity for July 1997 shall be increased by two percent (2%) above the annuity such retiree or beneficiary received for June 1997.

(b) The increase in benefits as provided in this section shall be added to the annuity for the purpose of computing the annual postretirement increase as provided in § 24-5-119(a) for the benefit redetermination July 1, 1997.



§ 24-5-131 - Limitation on benefit enhancement of Acts 1997, No. 1089.

No benefit enhancement provided for by § 24-5-116 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization. No benefit enhancement provided for by § 24-5-116 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-5-132 - Limitation on benefit enhancement of Acts 1997, No. 1067.

No benefit enhancement provided for by § 24-5-118 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization. No benefit enhancement provided for by § 24-5-118 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-5-133 - Early participation.

The Board of Trustees of the Arkansas State Highway Employees' Retirement System shall present to the Joint Committee on Public Retirement and Social Security Programs information concerning the statutory authority and actuarial appropriateness of proposed board actions to establish or revise any benefit or a provision of a deferred retirement option plan.



§ 24-5-134 - Death benefit enhancement.

(a) (1) Beginning on March 1, 2001, the Arkansas State Highway Employees' Retirement System shall pay an amount not to exceed seven thousand five hundred dollars ($7,500) to the named beneficiary of the retiree or a member in the Arkansas State Highway Employees' Deferred Retirement Option Plan immediately following the retiree's death.

(2) If there is more than one (1) named beneficiary, the amount shall be divided equally between the named beneficiaries.

(3) If there are no designated persons surviving the retiree or plan member, the lump sum shall be paid to the estate.

(b) If a retiree or a plan member is entitled to a similar benefit from a reciprocal system, then the Arkansas State Highway Employees' Retirement System shall pay a prorated share based on the number of years in the Arkansas State Highway Employees' Retirement System divided by the total public service time.



§ 24-5-135 - Annuity benefit enhancement.

(a) Beginning July 1, 2001, the monthly retirement benefit payable to the retirees and beneficiaries of the Arkansas State Highway Employees' Retirement System who are entitled to receive an annuity for July 2001 shall be increased by four and eight-tenths percent (4.8%) above the annuity the retiree or beneficiary received for June 2001.

(b) The increase in benefits as provided in this section shall be added to the annuity for the purpose of computing the annual post-retirement increase as provided in § 24-5-119(a) for the benefit re-determination July 1, 2001.



§ 24-5-136 - Operation of system as qualified trust.

(a) The Executive Secretary of the Arkansas State Highway Employees' Retirement System shall operate the system and interpret any provisions of this chapter consistent with the requirements under the Internal Revenue Code as it existed on January 1, 2007, and applicable United States Treasury regulations as they existed on January 1, 2007, to permit the system to be operated as a qualified trust under section 401(a) of the Internal Revenue Code as it existed on January 1, 2007.

(b) Notwithstanding any language to the contrary under this chapter, the Board of Trustees of the Arkansas State Highway Employees' Retirement System may promulgate rules consistent with subsection (a) of this section.

(c) Any rule promulgated under this section that is found to be in conflict with an applicable provision of Arkansas law is void.



§ 24-5-137 - Compliance with Section 415 of the Internal Revenue Code.

(a) Notwithstanding any other provision of this chapter, benefits paid under this chapter shall not exceed the limitations of Section 415 of the Internal Revenue Code, as it existed on January 1, 2011, that are applicable to governmental plans.

(b) The Board of Trustees of the Arkansas State Highway Employees' Retirement System may promulgate rules to implement the limitations of Section 415 of the Internal Revenue Code, as it existed on January 1, 2011, including, to the extent necessary, the payment of any benefit limited by Section 415 of the Internal Revenue Code, as it existed on January 1, 2011, under an arrangement described in Section 415(m) of the Internal Revenue Code, as it existed on January 1, 2011.






Subchapter 2 - -- Deferred Retirement Option Plan

§ 24-5-201 - Establishment.

(a) The Board of Trustees of the Arkansas State Highway Employees' Retirement System may establish a deferred retirement option plan for its members so that, in lieu of terminating employment, they might continue with employment and accept a service retirement benefit pursuant to § 24-5-101 et seq. The board shall be authorized to promulgate rules and regulations for a plan to provide this deferred retirement option to its members as is appropriate to maintain a goal of zero cost to the system.

(b) The board shall be authorized to promulgate rules and regulations for a plan to provide this deferred retirement option to its members as is appropriate to maintain a goal of zero cost to the system.



§ 24-5-202 - Requirements.

(a) In the event a plan is established, the Arkansas State Highway Employees' Deferred Retirement Option Plan shall have, as a minimum, provisions which require that:

(1) The Board of Trustees of the Arkansas State Highway Employees' Retirement System approve of the person's participation in the plan;

(2) The member's deferred retirement benefits deposited into an account in which shall be accumulated the member's deferred option contributions plus interest;

(3) The rate of interest to be credited to each member's deferred option account shall be an amount to be determined by the board, to be paid on the mean balance in the account for the fiscal year;

(4) When a member begins participation in the deferred retirement option, the member's contributions and the state's contributions, as employer, to the Arkansas State Highway Employees' Retirement System shall cease;

(5) A member's selection of the deferred retirement option, the time of the retirement deferral, and the selection of the retirement annuity are irrevocable; and

(6) The duration of participation in the deferred retirement shall not exceed five (5) years except under subsection (b) of this section.

(b) (1) The member may participate in the deferred retirement option plan until the later of age sixty-five (65) or the fifth anniversary of the member's entry into the plan.

(2) The member who enters the plan before age sixty (60) may continue to participate in the plan until the member retires or reaches age sixty-five (65).

(3) In order to participate in the plan for a period of longer than five (5) years, the member shall contribute six percent (6%) of his or her gross salary, and the Arkansas State Highway and Transportation Department shall contribute six and nine-tenths percent (6.9%) of the member's gross salary.

(4) In order to participate in the plan longer than five (5) years, the amount deposited into the member's deferred retirement option plan account shall be cost neutral to the system, and the system's actuary shall determine this amount.

(c) The board may determine any other provisions of the plan, such as the amount of credited service to participate, the method of collections for participants of the plan, and the payment methods in the event of the death of a participant.



§ 24-5-203 - Limitation on benefit enhancement.

(a) No benefit enhancement provided by §§ 24-5-201 and 24-5-202 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided by §§ 24-5-201 and 24-5-202 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-5-204 - Rules and regulations -- Applicability.

(a) The Board of Trustees of the Arkansas State Highway Employees' Retirement System, in consultation with its actuary, may promulgate rules and regulations to lower the required years of service for entry into the Arkansas State Highway Employees' Deferred Retirement Option Plan authorized by this subchapter, subject to any early participation reduction. The reduction will be computed in a manner that is both equitable and actuarially appropriate for the system.

(b) This section shall apply only to entry into the plan by a person who has twenty-eight (28) or twenty-nine (29) years of creditable service and whose eligibility for retirement is based on regulations adopted pursuant to § 24-5-112(c).









Chapter 6 - State Police Retirement

Subchapter 1 - -- General Provisions

§ 24-6-101 - System for payment of disability and retirement benefits and medical fees -- Rules and regulations -- Fund.

(a) (1) The Arkansas State Police Commission is authorized and empowered to create and administer a system of paying disability, pension, and retirement pay funds to members of the Department of Arkansas State Police and their dependents and survivors.

(2) The commission shall have the authority and power, whenever it deems best, to pay medical expenses, including hospitalization fees and charges, of state police injured while in the performance of their official duties.

(3) (A) The commission shall have the authority and power to purchase and maintain in force group life, accident, and disability insurance upon the lives and members of the department upon such terms and conditions as it may deem necessary and proper.

(B) However, the purchasing and maintaining of such insurance shall be discretionary, and not mandatory, on the part of the commission.

(b) The commission is authorized and empowered to:

(1) Promulgate and enforce all rules and regulations necessary to create and administer a system of paying medical and hospitalization fees, disability benefits, pensions, and retirement pay to members of the department;

(2) Establish and prescribe the eligibility of members of the police force and their dependents and survivors in and to the benefits of the funds; and

(3) Do any and all things necessary to carry out the provisions of this act.

(c) (1) There is created and established the State Police Retirement Fund, to which shall be credited any and all appropriations made by the General Assembly for the purposes outlined in this section.

(2) Any unexpended balance of the appropriation made for the first fiscal year of any biennial period may be used for a like purpose during the second fiscal year.

(3) Vouchers drawn upon and payable from the funds shall be drawn and paid in the manner provided by law for payment of obligations of the department.



§ 24-6-102 - Early retirement incentives.

(a) In addition to the provisions of § 24-6-214:

(1) (A) An employee who is an active member of the State Police Retirement System on March 12, 1987, and who is vested for a full age and service annuity and who has credit in the system for three (3) consecutive actual years of service with the Department of Arkansas State Police immediately prior to his retirement date, may choose two (2) of the retirement incentives from subdivisions (a)(1)(B)-(E) of this section, provided he retires during the period beginning with March 12, 1987, through January 1, 1988, inclusive. However, an employee who participates in this retirement incentive program is not eligible to accept further employment with the department or in which the state is the employer.

(B) (i) In addition to his regular annuity, the system will pay the cost of the member's health insurance which he is eligible to continue as a retirant with the Arkansas State Police Employee Health Plan.

(ii) The payment is to be for the retirant's coverage only and to be paid from the date of his retirement until the retirant's death.

(C) For the purpose of computing the member's annuity, his highest annual salary will be substituted for his final average compensation.

(D) For the purpose of computing the member's annuity, he will receive an additional annuity equal to ten percent (10%) of his computed annuity.

(E) (i) A member may receive a retirement bonus which is a lump sum payment equal to ten percent (10%) of the final annual salary of the employee not to exceed five thousand dollars ($5,000).

(ii) The retirement bonus shall be paid from the employer's accumulation account of the system.

(2) (A) An employee who is an active member of the system on March 12, 1987, and who has credit in the system for three (3) consecutive actual years of service with the department immediately prior to his retirement date and who has credit for not less than ten (10) actual years of service and has attained age forty-eight (48) or credit for not less than eighteen (18) actual years of service regardless of age, may choose two (2) of the retirement incentives from subdivisions (a)(2)(B)-(F) of this section, provided he retires during the period beginning with March 12, 1987, through January 1, 1988, inclusive. However, an employee who participates in this retirement incentive program is not eligible to accept further employment with the department or in which the state is the employer.

(B) (i) The system will pay the cost of the member's health insurance which he is eligible to continue as a retirant with the Arkansas State Police Employee Health Plan.

(ii) This payment is to be for the retirant's coverage only and is to be paid from the date of his retirement until the retirant has attained age sixty-five (65).

(C) For the purpose of computing the member's annuity, his highest annual salary will be substituted for his final average compensation.

(D) If the member is eligible for an early reduced annuity as provided in § 24-6-214(b)(1) and he is within two (2) years of his full annuity age, or if he has at least ten (10) years of credit and is within two (2) years of his full annuity age, then his annuity will not be reduced because of early retirement.

(E) If a member has attained his full annuity age as provided by § 24-6-214(b)(2) and is within two (2) years of attaining the service requirement for a full annuity, then his annuity will not be reduced because of early retirement.

(F) (i) A member may receive a retirement bonus which is a lump sum payment equal to ten percent (10%) of the final annual salary of the employee not to exceed five thousand dollars ($5,000).

(ii) The retirement bonus shall be paid from the employer's accumulation account of the system.

(3) (A) For those state police officers who retire pursuant to the provisions of this section, the amount paid by the system as the cost of the employee's health and basic life insurance shall not exceed the amount of the employer's contribution for the coverage on the date of the employee's retirement and may be reduced at the time the employee qualifies under medicare or medicaid programs.

(B) Any future increase in the cost of this coverage shall be borne by the employee and not by the system from which the employee retired.

(b) No position being vacated as a result of an employee retiring pursuant to the provisions of this section shall be filled without the written approval of the Governor or the Chief Fiscal Officer of the State.



§ 24-6-103 - No waiver of sovereign immunity.

Nothing in this chapter shall be taken or interpreted as a waiver of the state's sovereign immunity.



§ 24-6-104 - Credit for service in national guard and armed forces reserve.

(a) As used in this section, "armed forces reserve" means one (1) of the reserve components of the armed forces of the United States.

(b) (1) A member of the State Police Retirement System may purchase credited service in the system for a period not to exceed five (5) years for compensated service rendered by the member in the national guard or in the armed forces reserve if the member:

(A) Makes an application to the Board of Trustees of the State Police Retirement System;

(B) Provides the board with satisfactory proof of that person's service in the national guard or in the armed forces reserve; and

(C) Pays to the member's deposit account an amount equal to the actuarial present value of the credited service applied for under this section based upon assumptions recommended by the system's actuary.

(2) The payment shall be credited to the member's deposit account and is in addition to any regular member contributions.

(c) A member shall receive one (1) year of purchased service credit for every one (1) year of compensated service in the national guard or in the armed forces reserve.

(d) The service in the national guard or in the armed forces reserve shall not become credited service under this system until the member:

(1) Pays for the year of service in the national guard or in the armed forces reserve prior to retirement; and

(2) Has established five (5) or more years of actual service in the system.

(e) If a member ceases to be an active member before the service in the national guard or in the armed forces reserve has been established as system-credited service, the member payments contributed under this section are refundable, together with regular interest.

(f) (1) This section is supplemental to §§ 24-2-502 and 24-6-210, and this section does not diminish the right of any member of the system to obtain credited service in the system for active duty military service within the limits permitted by §§ 24-2-502 and 24-6-210.

(2) However, a member is not entitled to receive more than five (5) years of credited service rendered by the member under this section.

(3) A member is not eligible to purchase service credit in more than one (1) retirement system, whether federally or state-supported, for service in the national guard or in the armed forces reserve.

(4) Service credit in the system for active duty military service under §§ 24-2-502 and 24-6-210 and for service in the national guard or in the armed forces reserve shall not be given for the same period of time.

(5) A member's service in the national guard or in the armed forces reserve shall not make the member eligible for any kind of benefit under any other state-supported retirement system except social security.






Subchapter 2 - -- State Police Retirement System

§ 24-6-201 - Definitions.

As used in this subchapter:

(1) "Accumulated contributions" means the sum of all amounts deducted from the salaries of a member and credited to his or her individual account in the members' deposit account, together with regular interest credited thereon;

(2) "Beneficiary" means any person, except a retirant, who is in receipt of, or who is entitled to receive, a pension or other benefit payable from funds of the State Police Retirement System;

(3) "Board" means the Board of Trustees of the State Police Retirement System;

(4) "Contributory member" means a state police officer who was a member of the system prior to January 1, 1978, and who continues to contribute six percent (6%) of his or her compensation to the system;

(5) "Credited service" means the service credited a member by the board to the extent provided in this subchapter;

(6) "Department" means the Department of Arkansas State Police;

(7) "Director" means the Director of the Department of Arkansas State Police;

(8) (A) "Final average compensation" for contributory service means the average of the annual salaries paid a member for the three (3) years of credited service rendered by the member immediately preceding his or her last termination of employment with the department, but the final average compensation shall not exceed that of the highest permanent rank.

(B) (i) "Final average compensation" for Tier I noncontributory service means the average of the highest annual compensation paid a member during any period of sixty (60) calendar months of credited service with the Department of Arkansas State Police.

(ii) Should a member have less than sixty (60) calendar months of credited service, "final average compensation" means the monthly average paid to the member during his or her total years of credited service;

(9) "Member" means any state police officer who is included in the membership of the system;

(10) "Noncontributory member" means a state police officer who does not contribute a portion of his or her compensation to the system;

(11) (A) "Pension" means an annual amount payable from funds of the system throughout the life of a person.

(B) All pensions shall be paid in equal monthly installments;

(12) "Pension reserve" means the present value of a pension computed upon the basis of such mortality and other tables of experience, and regular interest, as the board, from time to time, may adopt;

(13) (A) "Public safety member" means a state police officer in the State Police Retirement System who is a Tier I noncontributory member.

(B) Employment as a public safety member shall be credited at one and one-half (1 1/2) times the regular rate for crediting service;

(14) "Regular interest" means such rates of interest per annum, compounded annually, as the board, from time to time, shall prescribe;

(15) "Retirant" means any member who retires with a pension payable from funds of the system;

(16) "Retirement" means a member's withdrawal from the employ of the department with a pension payable from funds of the system;

(17) (A) "Salary" means the compensation paid a member for service rendered as a state police officer.

(B) In no case shall the term "salary" include reimbursement for lodging, meals, or travel expenses;

(18) "Service" means service rendered to the department by a state police officer and shall include previous service, if any, rendered as an Arkansas state ranger;

(19) (A) "State police officer" means any employee of the Department of Arkansas State Police who holds the rank of state trooper or higher rank, and it shall include the director.

(B) The term "state police officer" shall not include any civilian employee of the department, nor shall it include any person who is temporarily employed as a state trooper for an emergency.

(C) In any case of doubt as to who is a "state police officer", the board shall decide the question;

(20) "System" means the State Police Retirement System;

(21) "Tier I" refers to covered employment for those first hired on or before April 2, 1997, as provided for in § 24-6-201 et seq.; and

(22) "Tier II" refers to covered employment for those first hired on or after April 3, 1997, as provided for in § 24-6-401 et seq.



§ 24-6-202 - Penalty.

(a) Any person who knowingly makes any false statements or who falsifies or permits to be falsified any records of the State Police Retirement System or the Department of Arkansas State Police in an attempt to defraud the system as the result of that act shall be guilty of a misdemeanor.

(b) Upon conviction by a court, that person shall be guilty of a Class A misdemeanor.



§ 24-6-203 - Creation.

The State Police Retirement System is created and established in conformance with this subchapter.



§ 24-6-204 - Board of trustees.

(a) (1) The Board of Trustees of the State Police Retirement System is created.

(2) (A) The board shall consist of seven (7) trustees, as follows:

(i) One (1) active member enrolled in the Tier I benefits program;

(ii) One (1) active vested member enrolled in the Tier II benefits program;

(iii) One (1) state police commissioner who shall be appointed by the Governor;

(iv) The Chief Fiscal Officer of the State or his or her designee; and

(v) (a) Three (3) citizens at large who shall be appointed by the Governor.

(b) The citizens at large shall have no interest, direct or indirect, in the Department of Arkansas State Police.

(B) The elections of member trustees shall be held under rules as the board shall from time to time adopt to govern the elections.

(C) The regular term of office of a member trustee shall be seven (7) years.

(D) The elections of the board's officer members shall be held under rules as the board shall from time to time adopt to govern elections.

(E) At the board's first regular meeting following July 1, 2009, the members who are on the board shall draw lots to determine the length of terms.

(F) The terms shall be staggered in the following manner:

(i) One (1) member's term shall expire July 1, 2010;

(ii) One (1) member's term shall expire July 1, 2011;

(iii) One (1) member's term shall expire July 1, 2012;

(iv) One (1) member's term shall expire July 1, 2013;

(v) One (1) member's term shall expire July 1, 2014;

(vi) One (1) member's term shall expire July 1, 2015; and

(vii) One (1) member's term shall expire July 1, 2016.

(b) (1) In the event any trustee provided for in subsection (a) of this section:

(A) Ceases to be a state police officer; or

(B) Fails to attend scheduled meetings of the board for three (3) consecutive meetings unless, in each case, he or she is excused by the remaining trustees attending the meetings,

the board by resolution shall declare his or her office of trustee vacated as of the date of adoption of the resolution.

(2) If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(c) (1) The administration, management, and control of the State Police Retirement System shall be vested in the board.

(2) (A) The executive director and administrative staff of the Arkansas Public Employees' Retirement System shall be the executive secretary and the administrative staff of the State Police Retirement System.

(B) All administrative records of the State Police Retirement System shall be maintained within the administrative offices of the Arkansas Public Employees' Retirement System.

(3) (A) The executive secretary shall be the disbursing agent of all appropriations made by the General Assembly out of the State Police Retirement Fund.

(B) The executive secretary shall furnish and file with the Auditor of State a bond with a corporate guaranty or indemnity surety thereon in the penal sum of two thousand dollars ($2,000), the premium on which shall be paid from appropriations made available to the Department of Arkansas State Police.

(d) The Attorney General shall serve as legal advisor to the board.

(e) (1) The board shall hold meetings regularly, at least one (1) in each quarter year, and shall designate the time and place of the meetings.

(2) Special meetings may be held in accordance with rules as the board shall adopt.

(3) Four (4) board members, including one (1) officer member, shall constitute a quorum at any meeting of the board, and at least four (4) concurring votes shall be necessary for a decision by the board at any of its meetings.

(4) The board shall adopt its own rules or procedures and shall keep a record of its proceedings, which shall be open to public inspection.

(f) In addition to other duties that are imposed upon the board by this subchapter, the board shall:

(1) Make all rules and regulations from time to time as it shall deem necessary in the transaction of its business and in administering the system;

(2) Provide for the administrative direction and control of the Executive Secretary in the performance of his or her duties as Executive Secretary of the State Police Retirement System;

(3) Provide for an actuarial valuation of the assets and liabilities of the State Police Retirement System or the retirement reserve account at least one (1) time in each four-year period from and after December 31, 1958;

(4) Adopt mortality and other tables of experience and rates of regular interest that are required for the proper operation of the State Police Retirement System;

(5) Perform the duties of trustee without additional compensation. However, trustees may receive expense reimbursement in accordance with § 25-16-901 et seq.; and

(6) (A) Do all things necessary for the proper administration of the State Police Retirement System and for carrying out and making effective the provisions of this subchapter.

(B) However, no recommendations for benefit enhancements shall be made that would cause the actuarially accrued unfunded liabilities of the State Police Retirement System to exceed thirty (30) years.



§ 24-6-205 - Correction of errors.

(a) Should any change or error in the records of the State Police Retirement System or the Department of Arkansas State Police result in any person's receiving from the system more or less than he would have been entitled to receive had the records been correct, the Board of Trustees of the State Police Retirement System shall correct the error and, as far as is practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which the person was correctly entitled shall be paid.

(b) The board shall have the right to recover any overpayment any person may have received from funds of the system.



§ 24-6-206 - State Police Retirement Fund -- Accounts.

(a) (1) There is established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a fund to be known as the State Police Retirement Fund, which shall consist of the trust funds designated by law.

(2) This fund shall be used for payment of personal services, operating expenses, investments, benefits, refunds, and for such other purposes as may be authorized by law.

(b) The accounts of the State Police Retirement System shall be the members' deposit account, employer accumulation account, retirement reserve account, and income account, as follows:

(1) Members' Deposit Account. (A) The members' deposit account shall be the account in which members' contributions shall be accumulated at regular interest and from which shall be made transfers and refunds of contributions or accumulated contributions, as provided in this subchapter.

(B) Upon the retirement of a member, his accumulated contributions standing to his credit in the members' deposit account shall be transferred to the retirement reserve account;

(2) Employer Accumulation Account. (A) (ii) The employer accumulation account shall be the account in which shall be accumulated the contributions made by the State of Arkansas to the system.

(ii) Upon the retirement of a member, the difference between his pension reserve and his accumulated contributions standing to his credit in the members' deposit account shall be transferred from the employer accumulation account to the retirement reserve account.

(B) (i) If, at the end of any fiscal year, the sum of the balances in the employer accumulation account and the retirement reserve account is insufficient to equal an amount of ten (10) times the total of the pensions paid from the retirement reserve account during that fiscal year, the Board of Trustees of the State Police Retirement System shall certify to the Treasurer of State that a deficiency exists in the State Police Retirement Fund.

(ii) Upon receipt of that certification, the Treasurer of State shall transfer from the Department of Arkansas State Police Fund to the State Police Retirement Fund an amount equal to ten percent (10%) of the deficiency so certified. When transferred, the amount shall be credited to the employer accumulation account.

(C) All amounts credited to the State Police Retirement Fund in accordance with § 16-92-110 [repealed] shall be credited to the employer accumulation account;

(3) Retirement Reserve Account. (A) The retirement reserve account shall be the account from which all pensions provided for in this subchapter shall be paid.

(B) If a disability retirant returns to the employ of the Department of Arkansas State Police, his pension reserve at that time shall be transferred from the retirement reserve account to the members' deposit account and the employer accumulation account in the same proportion as the pension reserve was originally transferred to the retirement reserve account; and

(4) Income Account. (A) The income account shall be the account to which shall be credited all interest, dividends, and other income derived from investments of the system, all gifts and bequests received by the system, and all other moneys, the disposition of which is not specifically provided for in this subchapter.

(B) There shall be paid or transferred from the income account all amounts required to credit regular interest to the various accounts of the system except the income account.

(C) Whenever the board determines that the balance in the income account is more than sufficient to cover current charges to the account, the excess may be transferred by the board to any of the other accounts of the system to cover special needs of the accounts.



§ 24-6-207 - Membership.

(a) The Director of the Department of Arkansas State Police and all other state police officers who were state police officers March 19, 1951, and who continued as state police officers on or after March 19, 1951, shall become members of the State Police Retirement System.

(b) All persons who became, or become, state police officers after March 19, 1951, shall become members of the system.

(c) None of the other employees of the Department of Arkansas State Police shall be eligible to membership in the system, and the conferring of rank upon any such employee shall not, in itself, constitute eligibility to membership in the system.



§ 24-6-208 - Members' contributions.

(a) (1) (A) The contributions of a contributory member to the State Police Retirement System covered by the contributory provisions shall be nine and one-fourth percent (9.25%) of the member's salary.

(B) However, no member may be required to pay more than nine and one-fourth percent (9.25%) of the salary of the highest permanent rank in the Department of Arkansas State Police.

(2) The officers responsible for making up the payroll shall cause the contributions provided for in this section to be deducted from the salaries of each member on each and every payroll, for each and every payroll period, from the date of his or her entrance into the system to the date his or her membership terminates.

(3) When deducted, each of the amounts shall be paid into the State Police Retirement Fund and shall be credited to each member's individual account in the members' deposit account.

(4) The contributions provided for in this section shall be made notwithstanding that the minimum salary provided by law for any member shall be thereby changed.

(5) Each member shall be deemed to consent and agree to the deductions made and provided for in this section.

(6) Payment of his or her salary less the deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered to the department by the member, except as to benefits provided by this subchapter.

(b) It is expressly guaranteed that all members' contributions shall be held in trust for the exclusive benefit of the individual members and that no part of the funds shall be used for any other purpose.



§ 24-6-209 - Employer's contribution.

(a) The Department of Arkansas State Police, as employer, shall make contributions to the State Police Retirement System of twenty-two percent (22%) of active member payroll.

(b) (1) At the request of the Executive Secretary of the State Police Retirement System, the Director of the Department of Finance and Administration shall make annual transfers on each June 30 to the system from the remainder of insurance premium taxes enumerated in § 19-6-301(27) before those taxes are transferred to general revenues enumerated in § 19-6-201(19) the amounts of money necessary to amortize the unfunded liabilities over a period not to exceed thirty (30) years.

(2) These transfers are intended to cover the unfunded accrued actuarial liabilities of the system and shall not be used for the purpose of providing any benefit enhancements for the system.

(3) Members of the system shall not be entitled to any benefit enhancements from these transfers unless funds from sources other than insurance premium taxes are found to provide for the retirement benefit enhancements.

(4) The amount of the transfer shall be determined by computing the dollar amount required based on the actuarially determined employer rate in the most recent annual actuarial valuation and subtracting from that amount the statutory contribution amount specified in subsection (a) of this section and the driver's license reinstatement fees provided by § 27-16-808.

(5) These transfers shall be limited in use solely for the purpose of paying the unfunded accrued actuarial liabilities.

(6) If the transfers under this section exceed eight hundred thousand dollars ($800,000) per fiscal year, the executive secretary shall notify the Joint Interim Committee on Public Retirement and Social Security Programs, which shall then review the use of the funds and the benefit provisions of the system and the actuarial reports on the system to ensure compliance with the intended purpose of the funds.



§ 24-6-210 - Credited service.

(a) (1) Any member who shall become separated from the employ of the Department of Arkansas State Police by reason of service in the armed forces of the United States shall have the service, not to exceed a total of five (5) years, credited to him or her as department service, but only if he or she returns to the employ of the department within one hundred eighty (180) days from and after termination of the armed service required of him or her and if he or she returns to the members' deposit account the amount of his or her accumulated contributions withdrawn by him or her, together with regular interest from the date of withdrawal to the date of repayment.

(2) In any case of doubt as to the period to be so credited any member, the Board of Trustees of the State Police Retirement System shall have the final power to determine the period.

(3) During the period of armed service and until his or her return to the employ of the department, his or her contributions to the members' deposit account shall be suspended, and his or her balance in the account shall be accumulated at regular interest.

(4) The federal service so credited a member shall be excluded in computing his or her final average compensation.

(b) (1) The board shall determine by appropriate rules and regulations the amount of service to be credited any member.

(2) In no case shall less than fifteen (15) days of service rendered in any calendar month be credited as a month of service, nor shall less than ten (10) months of service rendered in any calendar year be credited as a year of service, nor shall more than one (1) year of service be credited any member for all service rendered by him or her in any calendar year.

(c) (1) Except as otherwise provided in this subchapter, should any member leave the employ of the department for any reason except his or her retirement as provided in this subchapter or his or her death, he or she shall thereupon cease to be a member, and his or her credited service at that time shall be forfeited by him or her.

(2) In the event he or she again becomes employed in the department as a state police officer, he or she shall again become a member of the system.

(3) (A) In the event his or her reemployment occurs within a period of five (5) years from and after the date he or she last left the employ of the department, his or her credited service last forfeited by him or her shall be restored to his or her credit, but only if he or she returns to the members' deposit account the amounts he or she may have withdrawn therefrom, together with regular interest from the date of withdrawal to the date of repayment.

(B) Repayment shall be made according to such rules and regulations as the board shall adopt from time to time.

(4) Except as otherwise provided in this subchapter, should a person return to the employment of the department after the expiration of a period of five (5) years from and after the date of his or her employment with the department last terminated, he or she shall not have his or her credited service last forfeited by him or her restored to his or her credit.

(5) Upon a member's retirement or death, he or she shall cease to be a member.



§ 24-6-211 - Eligibility for benefits -- Mandatory retirement.

(a) A member shall be separated from Department of Arkansas State Police employment the first day of the calendar month next following the month in which he attains age sixty-five (65).

(b) If, upon his separation from department employment, the member has five (5) or more years of actual service, he shall receive a pension provided for in § 24-6-214.



§ 24-6-212 - Eligibility for benefits -- Voluntary retirement for contributory members.

(a) (1) Any contributory member who has acquired twenty (20) or more years of credited service or any contributory member who has attained age fifty (50) and has acquired five (5) or more years of actual service may voluntarily retire upon written application filed with the Board of Trustees of the State Police Retirement System.

(2) This application shall set forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, he or she desires to be retired.

(b) Upon his or her retirement, he or she shall receive a pension provided for in § 24-6-214.



§ 24-6-213 - Eligibility for benefits -- Disability retirement.

(a) (1) (A) Upon application filed with the Board of Trustees of the State Police Retirement System by a member or by the Director of the Department of Arkansas State Police on behalf of a member, a member who is in the employ of the Department of Arkansas State Police, who has five (5) or more years of actual service, and who becomes totally and permanently incapacitated for duty in the employ of the department by reason of a personal injury or disease may be retired by the Board of Trustees of the State Police Retirement System, but only after a medical examination of the member.

(B) The examination shall be made by or under the direction of a board of medical professionals as defined in the rules of the Board of Trustees of the State Police Retirement System, using the active duty criteria supplied by the Department of Arkansas State Police in determining the extent of the disability.

(2) The five (5) years of service requirement contained in this subsection shall not apply to a member whom the Board of Trustees of the State Police Retirement System finds to be in receipt of workers' compensation for his or her disability arising solely and exclusively out of and in the course of his or her employment with the department.

(b) (1) Upon his or her retirement on account of disability as provided in subsection (a) of this section, a member shall receive a disability pension computed according to the contributory provisions of § 24-6-214 or the noncontributory provisions of § 24-6-227, as applicable.

(2) However, a member's disability pension shall not be less than twenty percent (20%) of his or her final average compensation and shall be subject to subsections (c)-(e) of this section.

(c) (1) At least one (1) time each year during the first five (5) years following a member's retirement on account of disability and at least one (1) time in every three-year period thereafter, the Board of Trustees of the State Police Retirement System may and upon the retirant's application shall require any disability retirant who has not attained fifty (50) years of age to undergo a medical examination to be made by or under the direction of the medical professionals designated by the Board of Trustees of the State Police Retirement System.

(2) If the retirant refuses to submit to a medical examination in any such period, his or her disability pension may be suspended by the Board of Trustees of the State Police Retirement System until his or her withdrawal of his or her refusal.

(3) If his or her refusal continues for one (1) year, all his or her rights in and to a disability pension may be revoked by the Board of Trustees of the State Police Retirement System.

(4) If upon the medical examination of the retirant the medical professionals designated by the Board of Trustees of the State Police Retirement System report to the Board of Trustees of the State Police Retirement System that the retirant is physically capable of performing the duties of the rank held by him or her at the time of his or her retirement, the retirant shall be returned to the employ of the department, and his or her disability pension shall be terminated.

(d) (1) Upon a disability retirant's return to the employ of the department as provided in subsection (c) of this section, his or her credited service at the time of his or her retirement shall be restored to his or her credit.

(2) He or she shall be given service credit for the period he or she was receiving a disability pension if, within that period, he or she was in receipt of workers' compensation on account of his or her department employment.

(e) In the event a disability retirant who has not attained age fifty (50) performs personal services in an occupation, business, or employment, his or her disability pension shall be reduced so that the sum of his or her disability pension and the compensation received by him or her from the occupation, business, or employment shall not exceed his or her annual rate of salary at the time of his or her retirement.



§ 24-6-214 - Benefits generally -- Contributory member.

(a) Upon his or her retirement as provided in this subchapter, a member shall receive a straight life pension equal to the following sum: Two and nine hundred forty-nine thousandths percent (2.949%) of his or her final average compensation multiplied by the number of years, and any fraction of a year, of his or her credited service not to exceed twenty (20) years, plus the sum of two and three hundred fifty-nine thousandths percent (2.359%) of his or her final average compensation multiplied by the number of years, and any fraction of a year, of his or her credited service in excess of twenty (20) years but not in excess of twenty-five (25) years, plus one and eighteen hundredths percent (1.18%) of his or her final average compensation multiplied by the number of years, and any fraction of a year, of his or her credited service in excess of twenty-five (25) years but not in excess of thirty (30) years.

(b) (1) In the event a member who has acquired twenty (20) years or more of credited service retires prior to attainment of age fifty (50), as provided in this subchapter, his or her pension, as provided for in subsection (a) of this section, shall be reduced one-half percent (0.5%) multiplied by the number of completed months in the period from the date he or she requests his or her pension to begin to the date he or she would have attained age fifty (50).

(2) In the event a member with five (5) years or more of credited service in the State Police Retirement System ceases to be employed as a state police officer prior to reaching fifty (50) years of age and does not withdraw his or her accumulated employee contributions to the system, the member shall be entitled to receive a pension upon reaching fifty (50) years of age, computed in the same manner as the pension of other retirants under the system.

(3) Any member may elect to withdraw his or her accumulated contributions to the system at the time of terminating employment as a state police officer and to waive any pension rights the member may have earned in the system.



§ 24-6-215 - Benefits -- Death of retirant.

(a) In the event a retirant who is in receipt of a straight life pension dies before he has received in straight life pension payments an aggregate amount equal to his accumulated contributions standing to his credit in the members' deposit account at the time of his retirement, then the difference between his accumulated contributions and the aggregate amount of straight life pension payments received by him shall be paid to such persons as he shall have nominated by written designation duly executed and filed with the Board of Trustees of the State Police Retirement System.

(b) If there is no designated person surviving the retirant, the difference, if any, shall be paid in accordance with the laws of descent and distribution of the State of Arkansas.

(c) The payments may be made directly to a curator, guardian, administrator, or executor authorized to receive such payments, wherever the representative may be, with or without the appointment of a representative in this state.

(d) In no case shall any benefits be paid under this section on account of the death of a retirant if any pensions become payable from funds of the State Police Retirement System on account of his death.



§ 24-6-216 - Benefits -- Survivor's pension upon death of retirant.

(a) (1) In the event a retirant dies and leaves a spouse to whom the retirant was married, the surviving spouse shall receive a pension equal to seventy-five percent (75%) of the retirant's pension, but only if the spouse has under care the retirant's dependent children whose dates of birth are prior to the retirant's date of retirement.

(2) When the spouse no longer has under care such a dependent child, the pension shall be reduced to fifty percent (50%) of the retirant's pension.

(3) Upon the spouse's remarriage or death, the pension provided for in this subsection shall terminate.

(b) (1) In the event a retirant dies and leaves a spouse to whom he or she was married and who does not have under care the retirant's dependent children, the surviving spouse shall receive a pension equal to fifty percent (50%) of the retirant's pension.

(2) Upon the spouse's remarriage or death, the pension provided for in this subsection shall terminate.

(c) (1) In the event a retirant dies and does not leave a spouse eligible for a pension as provided for in this section, or in the event the surviving spouse dies or remarries and the pension provided for in subsection (a) of this section is terminated, and there is surviving the retirant a dependent child, or children, each such child shall receive a pension of an equal share of seventy-five percent (75%) of the retirant's pension.

(2) In no case shall the pension payable to any such child exceed twenty-five percent (25%) of the retirant's pension.

(d) (1) (A) A child shall be a dependent child until his or her death, his or her marriage, or his or her attainment of age eighteen (18), whichever occurs first.

(B) (i) However, the age eighteen (18) maximum shall be extended as long as the child is continuously enrolled as a full-time student at an accredited secondary school or accredited postsecondary institution of higher education, but in no event beyond his or her attainment of age twenty-three (23).

(ii) The eighteen-year maximum shall also be extended for any child who has been deemed physically or mentally incompetent by a court with jurisdiction over the individual or by the Board of Trustees of the State Police Retirement System, for as long as the incompetency exists.

(2) Once a child ceases to be dependent, his or her annuity shall terminate and there shall be a redetermination of the amount payable to any remaining dependent children.

(3) The board is authorized to establish through rules and regulations a means of verification of enrollment in a secondary school or postsecondary institution of higher education by a surviving dependent child under this section for purposes of pension benefits.

(e) (1) If a surviving spouse who is receiving survivor's benefits under this section remarries, and the benefits are discontinued, and the surviving spouse again becomes unmarried, benefits provided in this section for the spouse shall be resumed.

(2) Benefits shall be resumed for any surviving spouse who had remarried but is unmarried on that date, but no such benefits will be paid the surviving spouse for any period prior to July 1, 1991.

(f) Before the date his or her first annuity payment becomes due, but not thereafter, a noncontributory Tier I member may elect to:

(1) Receive his or her annuity as a straight life annuity; or

(2) (A) Have his or her annuity reduced and nominate a beneficiary in accordance with the option provisions of § 24-6-408.

(B) However, in the instance of Option B75 under § 24-6-408(a)(4), the reduced annuity shall be seventy-eight percent (78%) if the retirant's age and his or her beneficiary's age are the same on the first payment due date. The reduced annuity of seventy-eight percent (78%) shall be:

(i) Decreased by three-quarters of one percent (0.75%) for each year the beneficiary's age is less than the retirant's age; or

(ii) Increased by three-quarters of one percent (0.75%), up to a maximum of ninety percent (90%), for each year that the beneficiary's age is more than the retirant's age.



§ 24-6-217 - Benefits -- Survivor's pension upon death of member.

(a) (1) In the case of a member who dies on or after January 1, 1956, and leaves a spouse who has the care of the member's dependent child or children, the surviving spouse shall receive a pension equal to the greater of one thousand eight hundred dollars ($1,800) per annum or seventy-five percent (75%) of the pension to which the member would have been entitled had he or she retired the day preceding the date of his or her death, notwithstanding that the member might not have been eligible to retire.

(2) When the surviving spouse no longer has the care of the dependent child, the pension shall be reduced to the greater of one thousand two hundred dollars ($1,200) per annum or fifty percent (50%) of the pension to which the member would have been entitled had he or she retired the day preceding the date of his or her death, notwithstanding that the member might not have been eligible to retire.

(3) Upon the surviving spouse's remarriage or death, the pension provided for in this subsection shall terminate.

(b) (1) In the case of a member who dies on or after January 1, 1956, and leaves a spouse who does not have in his or her care the member's dependent child or children, the surviving spouse shall receive a pension equal to the greater of one thousand two hundred dollars ($1,200) per annum or fifty percent (50%) of the pension to which the member would have been entitled had he or she retired the day preceding the date of his or her death, notwithstanding that the member might not have been eligible to retire.

(2) Upon the surviving spouse's remarriage or death, the pension provided for in this subsection shall terminate.

(c) (1) In the event a member dies and does not leave a spouse, or in the event the surviving spouse remarries or dies and there is surviving the member a dependent child or children, each such child shall receive a pension of an equal share of the greater of one thousand eight hundred dollars ($1,800) per annum or seventy-five percent (75%) of the pension to which the member would have been entitled had he or she retired the day preceding the date of his or her death, notwithstanding that he or she might not have been eligible to retire.

(2) In no case shall the annual pension payable to any such child exceed fifteen percent (15%) of the final average annual salary of the deceased member.

(d) (1) In the event a member who has five (5) or more years of credited service dies and leaves neither a spouse nor children eligible for pensions provided for in subsections (a)-(c) of this section, and there is surviving the member his or her parents, whom the board finds to be dependent upon the member for at least fifty percent (50%) of their support due to lack of financial means, each dependent parent shall receive a pension of an equal share of fifty percent (50%) of the pension to which the member would have been entitled had he or she retired the day preceding the date of his or her death, notwithstanding that the member might not have been eligible to retire.

(2) Upon the remarriage or death of the parent, his or her pension shall terminate.

(e) (1) (A) A child shall be a dependent child until his or her death, his or her marriage, or his or her attainment of age eighteen (18), whichever occurs first.

(B) (i) However, the age eighteen (18) maximum shall be extended as long as the child is continuously enrolled as a full-time student at an accredited secondary school or accredited postsecondary institution of higher education, but in no event beyond his or her attainment of age twenty-three (23).

(ii) The eighteen-year maximum shall also be extended for any child who has been deemed physically or mentally incompetent by a court with jurisdiction over the individual or by the board, for as long as the incompetency exists.

(2) Once a child ceases to be dependent, his or her annuity shall terminate and there shall be a redetermination of the amount payable to any remaining dependent children.

(3) The board is authorized to establish through rules and regulations a means of verification of enrollment in a secondary school or postsecondary institution of higher education by a surviving dependent child under this section for purposes of pension benefits.

(f) (1) If a surviving spouse who is receiving survivor's benefits under this section remarries, and the benefits are discontinued, and the surviving spouse again becomes unmarried, benefits provided in this section for the spouse shall be resumed.

(2) Benefits shall be resumed for any surviving spouse who had remarried but is unmarried on that date, but no such benefits will be paid the surviving spouse for any period prior to July 1, 1991.

(g) (1) If the member is killed while in the official line of duty and the surviving spouse is eligible for a deferred benefit under this section, the surviving spouse may elect to receive a reduced benefit beginning immediately.

(2) The reduction of the benefit otherwise defined in this section shall be:

(A) Five-tenths of one percent (0.5%) per month for each of the first sixty (60) months that the benefit begins before it would have otherwise begun; plus

(B) Twenty-five hundredths of one percent (0.25%) per month for each month more than sixty (60) months that the benefit begins before it would have otherwise begun.

(3) However, the total reduction under this subsection shall not be more than fifty percent (50%).

(4) Those who otherwise would have been eligible for this benefit on or after July 1, 2002, may also elect this reduced benefit prospectively.



§ 24-6-218 - Benefits -- Survivors' benefits upon death of officer killed in line of duty while not member of system.

(a) (1) In the event any uniformed employee of the Department of Arkansas State Police is killed while in the performance of his duties, yet the widow and surviving children of the uniformed employee of the department are deprived of receiving benefits as prescribed in § 24-6-217 because the uniformed employee was not a member of the system at the time of his death, or had not completed any probationary period of service required by regulations of the Arkansas State Police Commission, or had not obtained sufficient service for benefits, the widow may make application to the Board of Trustees of the State Police Retirement System.

(2) Upon establishing proof of the facts set forth in this subsection, the widow and surviving children shall be eligible for and receive survivors' benefits for herself and the unmarried children of the deceased uniformed employee who was killed in the line of duty, which children are under eighteen (18) years of age or age twenty-two (22) while enrolled in an institution of higher education, as provided in § 24-6-217.

(b) Upon the reaching of eighteen (18) years of age by the unmarried children or the failure to enroll in an institution of higher education if the child is under age twenty-two (22), the widow shall continue to receive benefits as provided by law, but upon her remarriage or death, the benefits shall terminate.

(c) It is the specific intent of this section that widows as described in this section be eligible for survivors' benefits for themselves and any unmarried children under eighteen (18) years of age of the deceased uniformed employee of the department who was killed in the line of duty, or any children under age twenty-two (22) while enrolled in an institution of higher education, irrespective of whether the employee was a member of, or was eligible for benefits under, the State Police Retirement System at the time of his death.

(d) Upon certification of these facts by the board, the Director of the Department of Finance and Administration shall direct the Treasurer of State to transfer from the Department of Arkansas State Police Fund, annually, to the State Police Retirement Fund an amount equal to the funds expended from the State Police Retirement Fund for the payment of survivors' benefits as authorized in this section in order to reimburse the fund therefor.

(e) (1) For purposes of this section, "an institution of higher education" means any public university, college, community college, and any nonpublicly supported not-for-profit college or university.

(2) The board is hereby authorized to establish through rules and regulations a means of verification of enrollment in an institution of higher education by a surviving child under this section for purposes of continuation of pension benefits.



§ 24-6-219 - Benefits -- Redetermination of benefits.

(a) Each July 1 the State Police Retirement System shall redetermine the amount of each monthly benefit which has been payable by the system for at least twelve (12) full calendar months. The redetermined amount shall be payable for the following twelve (12) calendar months.

(b) The redetermined amount shall be the amount of the benefit payable as of the immediately preceding July 1 increased by three percent (3%).



§ 24-6-220 - Benefits -- Increased benefits generally.

(a) Each person receiving retirement benefits from the State Police Retirement System on July 1, 1983, shall, beginning July 1, 1983, receive an increase in monthly benefits of five percent (5%).

(b) Beginning on July 1, 1984, all persons who were receiving benefits under the system on July 1, 1983, shall receive an additional increase in monthly benefits of five percent (5%).



§ 24-6-221 - Benefits -- Increased benefits for persons retiring by June 1, 1982, or by July 1, 1982.

(a) (1) Effective July 1, 1987, the monthly retirement benefit payable to the retirees and beneficiaries of the State Police Retirement System who retired prior to July 1, 1982, shall be increased as follows: Click here to view image.

(2) It is the specific intent of this subsection that those retirants or beneficiaries who retired before July 1, 1975, shall receive a maximum increase of eighteen percent (18%).

(3) The increase in benefits provided in subdivision (a)(1) of this section shall be added to the monthly benefit after the annual post-retirement increase based on the consumer price index has been applied, and the increase provided in subdivision (a)(1) of this section shall be added to the base annuity of the member or beneficiary.

(b) (1) On July 1, 1985, the monthly retirement benefit payable to retirants and beneficiaries of retirants of the system who retired June 1, 1982, or before shall be increased as follows:

(A) Those retirants and beneficiaries who retired June 1, 1982, or before, shall receive one percent (1%) of the benefit amount payable June 1, 1982, for each full year from the date of retirement through June 1, 1983, with a maximum increase payable of ten percent (10%) of the June 1, 1982, retirement benefit.

(B) The following schedule shall be used to determine the percent of increase due: Click here to view image.

(2) It is the specific intent of this subsection that those retirants or beneficiaries who retired before June 1, 1973, shall receive a maximum increase of ten percent (10%).

(3) The increase in benefits provided in subdivision (b)(1) of this section shall be added to the monthly benefit after the annual post-retirement increase based on the consumer price index has been applied, and the increase provided in subdivision (b)(1) of this section shall be added to the base annuity of the member or beneficiary.



§ 24-6-222 - Refund of contributions.

(a) (1) In the event a member leaves the employ of the Department of Arkansas State Police prior to the date he becomes entitled to retire with a pension payable from funds of the State Police Retirement System, he shall be paid, upon his written application filed with the Board of Trustees of the State Police Retirement System, the accumulated contributions standing to his credit in the members' deposit account if his separation from the employ of the department occurs after five (5) years from the date he last became a member of the system.

(2) If his separation from the employ of the department occurs within a period of five (5) years from and after the date he last became a member of the system, he shall be paid, upon his written application filed with the board, his accumulated contributions standing to his credit in the members' deposit account less the total interest credited to his individual account therein.

(b) (1) In the event a member who has twenty (20) years or more of credited service leaves the employ of the department for any reason except his retirement as provided in this subchapter, or his death, he may, if he so chooses, remain a member for the exclusive purpose only of receiving his pension as provided in § 24-6-214.

(2) The pension shall come the first day of the calendar month next following the month in which his application therefor is filed with the board or after the attainment of age fifty (50).

(c) (1) In the event a member dies and does not leave a beneficiary entitled to a pension payable from funds of the system, his accumulated contributions standing to his credit in the members' deposit account at the time of his death shall be paid to such person or persons as he shall have nominated by written designation duly executed and filed with the board.

(2) If there is no designated person surviving the member, his accumulated contributions shall be paid in accordance with the laws of descent and distribution of the State of Arkansas.

(3) The payments may be made directly to a curator, guardian, administrator, or executor authorized to receive such payments, wherever the representative may be, with or without the appointment of a representative in this state.

(d) Refunds of a member's contributions or accumulated contributions, as the case may be, may be made in equal installments according to such rules and regulations as the board may adopt from time to time.



§ 24-6-223 - Interest in fund not transferable or subject to legal process.

(a) No person entitled to any interest or share in any pension, any return of contributions or accumulated contributions, or any other benefit payable or to be made payable from funds of the system shall have the right to anticipate such entitlement or to sell, assign, pledge, mortgage, or otherwise dispose of or encumber such entitlement, nor shall any interest or share in any pension, any return of contributions or accumulated contributions, or any other benefit payable or to be made payable from funds of the system be liable for the debts or liabilities of the person or persons entitled thereto, or be subject to attachment, garnishment, execution, levy, sale, or judicial proceedings, or be transferable by any means, voluntarily or involuntarily, except as expressly provided for in this subchapter.

(b) Should a member be covered by a group insurance or prepayment plan participated in by the Department of Arkansas State Police and should he be permitted to, and elect to, continue the coverage as a retirant, nothing contained in this section shall prevent the board, upon the member's written request, from deducting from his pension the payments required of him to continue coverage under the group insurance or prepayment plan.

(c) The State of Arkansas shall have the right of setoff for any claim arising from embezzlement by, or fraud of, a member, retirant, or beneficiary.



§ 24-6-224 - Increase in benefits.

(a) On July 1, 1991, the monthly retirement benefit payable to retirants and beneficiaries of the State Police Retirement System who retired June 1, 1991, or before, shall be increased by four percent (4%) of the benefit payable on June 1, 1991.

(b) The increase in benefits provided in subsection (a) of this section shall be added to the monthly benefit after the annual postretirement increase based on the consumer price index has been applied, and the increase in subsection (a) of this section shall be added to the base annuity of the retirant or beneficiary.



§ 24-6-225 - Applicability of benefit provisions.

(a) (1) The noncontributory benefit provisions of this chapter shall be applicable to each person who has never been a member of the State Police Retirement System before January 1, 1978, and who is employed before April 3, 1997, in a position covered by the system and who thereby becomes a member.

(2) (A) (i) Each other person who was a member before January 1, 1978, but who was not actively employed in a position covered by the system on January 1, 1978, shall become covered by the noncontributory benefit provisions of this chapter at the time the person first becomes so employed after January 1, 1978, unless he or she elects to become covered by the provisions of the system which require member contributions. The election must be in writing and received by the governing body of the system before the later of January 1, 1986, and six (6) months after he or she first becomes so employed after January 1, 1978.

(ii) If the member so elects benefits requiring member contributions, he or she shall pay the member contributions from the date of the employment, together with regular interest, from the dates the contributions would normally have been received by the system to the dates of actual payment.

(B) (i) The benefits of each member's becoming covered by the noncontributory benefit provisions of this chapter shall be computed by applying the benefit provisions prescribed by this subchapter for all credited service of the person rendered before and after January 1, 1978.

(ii) Benefit amounts based upon employment before January 1, 1978, shall not be less than benefit amounts computed in accordance with the system benefit provisions at the time of retirement which require member contributions.



§ 24-6-226 - Eligibility for benefits -- Voluntary retirement for Tier I noncontributory members.

(a) (1) Any member who has acquired five (5) years but less than thirty (30) years of actual service and has attained age sixty-five (65) may retire upon written application filed with the Board of Trustees of the State Police Retirement System.

(2) Any member who has acquired five (5) or more years of actual service and has attained age fifty-two (52) may retire upon written application filed with the State Police Retirement System.

(3) Any member who acquired thirty (30) or more years of actual service may retire at any age upon written application filed with the board.

(4) For those members with less than thirty (30) actual years of service, the age sixty-five (65) requirement shall be reduced by one (1) month for every two (2) months of public safety credit, but in no event to an age younger than fifty-two (52).

(b) This application shall set forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, the member desires to be retired.

(c) Upon the member's retirement, he or she shall receive a pension provided for in § 24-6-216.



§ 24-6-227 - Benefits generally -- Tier I noncontributory member.

(a) (1) Upon retirement as provided in this subchapter, a member shall receive a straight life pension equal to one and fifty-five hundredths percent (1.55%) of his or her final average compensation multiplied by the number of years and any fraction of a year of his or her credited service.

(2) (A) In addition, if a member has service resulting from employment in a position covered at any time by Social Security or another federal retirement plan supported wholly or in part by employer contributions, and if that member's age at retirement is younger than:

(i) Social Security's minimum age for an immediate retirement benefit; and

(ii) Age sixty-two (62),

then the member shall receive a temporary annuity equal to three hundred and twenty-two thousandths percent (.322%) of the member's final average compensation for each year of his or her credited service.

(B) The temporary annuity shall terminate at the end of the calendar month in which the earliest of the following events occurs:

(i) The member's death;

(ii) The member's attainment of the Social Security minimum age for an immediate monthly benefit; or

(iii) The member's attainment of age sixty-two (62).

(b) In the event a member with five (5) years or more of actual service in the State Police Retirement System ceases to be employed as a state police officer prior to reaching the required age for voluntary retirement and does not withdraw his or her accumulated employee contributions to the system, the member shall be entitled to receive a pension upon reaching what his or her voluntary retirement age would have been if he or she had continued state police employment from time of termination of employment.

(c) Any member may elect to withdraw his or her accumulated contributions to the system at the time of terminating employment as a state police officer and to waive any pension rights the member may have earned in the system.

(d) It is considered sound public policy that retirement pay not exceed working pay except for increases after retirement caused by inflation. Accordingly, at the time of retirement, the total of the system annuity shall not exceed the member's final average compensation.






Subchapter 3 - -- Deferred Option Plan

§ 24-6-301 - Election to participate.

In lieu of terminating employment and accepting a service retirement pension, any state police officer who is a member of Tier I of the State Police Retirement System who has not less than thirty (30) years of credited service and who is eligible to receive a service retirement pension may elect to participate in the Arkansas State Police Officers Deferred Option Plan and defer the receipt of benefits in accordance with the provisions of this subchapter, provided the Board of Trustees of the State Police Retirement System approves the participation in the plan.



§ 24-6-302 - Credited service.

For purposes of this subchapter, credited service shall include service credit recognized pursuant to § 24-6-201(13).



§ 24-6-303 - Contributions.

(a) When a member begins participation in the Arkansas State Police Officers Deferred Option Plan, the employer contributions shall continue to be paid.

(b) State contributions for employees who elect the plan shall be credited to the State Police Retirement System.

(c) The monthly retirement benefits that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the Arkansas State Police Officers Deferred Option Plan Account.



§ 24-6-304 - Benefits -- Rate of return.

(a) The member's monthly retirement benefit shall not change unless the Arkansas State Police Officers Deferred Option Plan receives a benefit increase.

(b) (1) A member who participates in the plan shall earn interest at a rate set by the Board of Trustees of the State Police Retirement System that shall not be greater than the actuarially assumed investment rate of return for that time.

(2) The interest shall be credited to the individual account balance of the member on an annual basis.



§ 24-6-305 - Method of collection.

A participant in the Arkansas State Police Officers Deferred Option Plan shall receive, at the option of the participant, a lump-sum payment from the account equal to the payments to the account, or a true annuity based upon the account of the participant, or may elect any other method of payment if approved by the Board of Trustees of the State Police Retirement System.



§ 24-6-306 - Duration.

(a) The duration of participation in the Arkansas State Police Officers Deferred Option Plan for active state police officers shall not exceed seven (7) years.

(b) At the conclusion of a member's participation in the plan, the member shall terminate employment with the Department of Arkansas State Police and shall start receiving the member's accrued monthly retirement benefit from the State Police Retirement System.



§ 24-6-307 - Death of participant.

If the participant dies during the period of participation in the Arkansas State Police Officers Deferred Option Plan, a lump-sum payment equal to the account balance of the participant shall be paid to the participant's survivor.






Subchapter 4 - -- Tier Two Benefit Plan

§ 24-6-401 - Creation of Tier Two Benefit Plan.

A Tier Two Benefit Plan for the State Police Retirement System is created and established in conformance with this subchapter.



§ 24-6-402 - Membership.

(a) All state police officers first hired on or after April 3, 1997, shall be covered by the benefit provision of this subchapter.

(b) (1) All state police officers who were hired prior to April 3, 1997, and who are active members of the State Police Retirement System on April 3, 1997, shall have twelve (12) months from April 3, 1997, to elect coverage under the benefit provisions of this subchapter; provided the person must be an active member on the date of the election.

(2) The election shall be made as directed by the Board of Trustees of the State Police Retirement System and shall be irrevocable.



§ 24-6-403 - Definitions.

As used in this subchapter:

(1) "Accumulated contribution" means the sum of all amounts deducted from the salaries of a member and credited to his or her individual account in the members' deposit account, together with regular interest credited thereon;

(2) "Actual service" means the service credited to a member under this subchapter. Employment in a position covered by this subchapter shall be credited at the rate of one (1) month for each month of employment;

(3) "Actuarial equivalent" means a benefit of equal reserve value where "reserve" means the present value of all payments paid on account of any benefit based upon such reasonable rates of interest and tables of experience as a plan shall adopt from time to time;

(4) "Beneficiary" means any person except a retirant who is in receipt of or who is entitled to receive a pension or other benefit payable from funds of the system;

(5) "Board" means the Board of Trustees of the State Police Retirement System;

(6) "Department" means the Department of Arkansas State Police;

(7) "Director" means the Director of the Department of Arkansas State Police;

(8) (A) "Final average compensation" means the average of the highest annual salaries paid a member during any period of forty-eight (48) calendar months of credited service with a public employer.

(B) Should a member have less than forty-eight (48) calendar months of credited service, "final average compensation" means the average of the annual salaries paid to the member during his or her total years of service;

(9) "Member" means any state police officer who is included in the membership of the system as provided in § 24-6-402;

(10) (A) "Pension" means a monthly amount payable from the funds of the system throughout the life of a person.

(B) All pensions shall be paid in equal monthly installments;

(11) "Pension reserve" means the present value of a pension computed upon the basis of such mortality and other tables of experience, and regular interest as the board, from time to time, shall adopt;

(12) "Regular interest" means such rates of interest per annum compounded annually as the board, from time to time, shall prescribe;

(13) "Retirant" means any member who retires with a pension payable from funds of the system;

(14) "Retirement" means a member's withdrawal from the employ of the department with a pension payable from the funds of the system;

(15) (A) "Salary" means the compensation paid a member for service rendered as a state police officer.

(B) In no case shall the term "salary" include reimbursement for lodging, meals, or travel expenses;

(16) "Service" means service rendered to the department by a state police officer and shall include previous service, if any, rendered by him or her as an Arkansas state ranger;

(17) (A) "State police officer" means any employee of the Department of Arkansas State Police who holds the rank of state trooper or a higher rank, and it shall include the director.

(B) The term "state police officer" shall not include any civilian employee of the department, nor shall it include any person who is temporarily employed as a state trooper for an emergency.

(C) In any case of doubt as to who is a state police officer, the board shall decide the question; and

(18) "System" means the State Police Retirement System.



§ 24-6-404 - Eligibility for benefits -- Voluntary retirement.

(a) (1) Any member who has acquired five (5) years but less than thirty (30) years of actual service and has attained age sixty-five (65) may retire upon his written application filed with the Board of Trustees of the State Police Retirement System.

(2) Any member who has acquired thirty (30) or more years of actual service may retire at any age upon his written application filed with the board.

(3) For those members with less than thirty (30) actual years of service, the age sixty-five (65) requirement shall be reduced by seventy-five hundredths (.75) of a month for each actual month of service, but in no event to an age younger than fifty-five (55).

(b) This application shall set forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing thereof, the member desires to be retired.

(c) Upon the member's retirement, he shall receive a pension provided for in § 24-6-406.



§ 24-6-405 - Eligibility for benefits -- Disability retirement.

(a) (1) (A) Upon application filed with the Board of Trustees of the State Police Retirement System by a member or by the Director of the Department of Arkansas State Police on behalf of a member, a member who is in the employ of the Department of Arkansas State Police, who has five (5) or more years of actual service, and who becomes totally and permanently incapacitated for duty in the employ of the department by reason of personal injury or disease may be retired by the Board of Trustees of the State Police Retirement System, but only after a medical examination of the member.

(B) This examination shall be made by or under the direction of a board of medical professionals as defined in the rules of the Board of Trustees of the State Police Retirement System, using the active duty criteria supplied by the department in determining the extent of the disability.

(2) The five (5) years of service requirement contained in this subsection shall not apply to a member whom the Board of Trustees of the State Police Retirement System finds to be in receipt of workers' compensation for his or her disability arising solely and exclusively out of and in the course of his or her employment with the department.

(b) Upon his or her retirement upon account of disability as provided in subsection (a) of this section, a member shall receive a disability pension computed according to the contributory provisions of § 24-6-214 or the noncontributory provisions of § 24-6-227, as applicable.

(c) (1) At least one (1) time each year during the first five (5) years following a member's retirement on account of disability and at least one (1) time in every three-year period thereafter, the Board of Trustees of the State Police Retirement System may, and upon the retirant's application shall, require any disability retirant who has not attained age fifty (50) to undergo a medical examination to be made by or under the direction of the medical professionals designated by the Board of Trustees of the State Police Retirement System.

(2) If the retirant refuses to submit to a medical examination in any such period, his or her disability pension may be suspended by the Board of Trustees of the State Police Retirement System until his or her withdrawal of his or her refusal.

(3) If his or her refusal continues for one (1) year, all his or her rights in and to a disability pension may be revoked by the Board of Trustees of the State Police Retirement System.

(4) If, upon the medical examination of the retirant, the medical professionals designated by the Board of Trustees of the State Police Retirement System report to the Board of Trustees of the State Police Retirement System that the retirant is physically capable of performing the duties of the rank held by him or her at the time of his or her retirement, the retirant shall be returned to the employ of the department, and his or her disability pension shall be terminated.

(d) (1) Upon a disability retirant's return to the employ of the department as provided in subsection (c) of this section, his or her service at the time of his or her retirement shall be restored to his or her credit.

(2) He or she shall be given service credit for the period he or she was receiving a disability pension if within that period he or she was in receipt of workers' compensation on account of his or her department employment.

(e) In the event a disability retirant who has not attained age fifty-five (55) performs personal services in an occupation, business, or employment, his or her disability pension shall be reduced so that the sum of his or her disability pension and the compensation received by him or her from the occupation, business, or employment shall not exceed his or her annual rate of salary at the time of his or her retirement.



§ 24-6-406 - Benefits generally.

(a) (1) Upon retirement as provided in this subchapter, a member shall receive a straight life pension equal to two and four hundred seventy-five thousandths percent (2.475%) of the member's final average compensation multiplied by the number of years and any fraction of a year of his or her service.

(2) (A) In addition, if a member has service resulting from employment in a position covered at any time by social security or another federal retirement plan supported wholly or in part by employer contributions, and if that member's age at retirement is younger than:

(i) Social security's minimum age for an immediate retirement benefit; and

(ii) Age sixty-two (62), then the member shall receive a temporary annuity equal to five hundred thirteen thousandths percent (.513%) of the member's final average compensation for each year of his or her actual service.

(B) The temporary annuity shall terminate at the end of the calendar month in which the earliest of the following events occurs:

(i) The member's death;

(ii) The member's attainment of the social security minimum age; or

(iii) The member's attainment of age sixty-two (62).

(b) In the event a member with five (5) years or more of actual service in the State Police Retirement System ceases to be employed as a state police officer prior to reaching fifty-five (55) years of age and does not withdraw his or her accumulated employee contributions to the system, the member shall be entitled to receive a pension upon reaching what the member's voluntary retirement age would have been if he or she had continued state police employment from the time of termination of employment.

(c) Any member may elect to withdraw his or her accumulated contributions to the system at the time of terminating employment as a state police officer and to waive any pension rights the member may have earned in the system.

(d) It is considered sound public policy that retirement pay not exceed working pay except for increases after retirement caused by inflation. Accordingly, at the time of retirement, the total of named-plan annuities shall not exceed the member's final average compensation.

(e) No provision of this section shall be applicable to service that is credited at a rate other than one (1) month for each month of employment.



§ 24-6-407 - Benefits -- Death of retirant.

(a) In the event a retirant who is in receipt of a straight life pension dies before he has received in straight life pension payments an aggregate amount equal to his accumulated contributions standing to his credit in the members' deposit account at the time of his retirement, then the difference between his accumulated contributions and the aggregate amount of straight life pension payments received by him shall be paid to such persons as he shall have nominated by written designation duly executed and filed with the Board of Trustees of the State Police Retirement System.

(b) If there is no designated person surviving the retirant, the difference, if any, shall be paid in accordance with the laws of descent and distribution of the State of Arkansas.

(c) The payments may be made directly to a curator, guardian, administrator, or executor authorized to receive such payments, wherever the representative may be, with or without the appointment of a representative in this state.

(d) In no case shall any benefits be paid under this section on account of the death of a retirant if any pensions become payable from funds of the State Police Retirement System on account of his death.



§ 24-6-408 - Benefit provisions -- Election of annuity options.

(a) Before the date the first payment of his annuity becomes due, but not thereafter, a member may elect to receive his annuity as a straight life annuity or he may elect to have his annuity reduced and nominate a beneficiary in accordance with the provisions of one (1) of the following options:

(1) Option A60 -- Sixty (60) Months Certain and Life Annuity. (A) Under Option A60, the retirant shall be paid a reduced annuity for life with the provisions that if the retirant's death occurs before sixty (60) monthly payments have been made, then the full reduced annuity shall continue to be paid for the remainder of the sixty (60) months to such persons and in such shares as the retirant shall have designated in writing and filed with the plan.

(B) If there is no payee surviving, the lump sum actuarial equivalent of the remaining monthly payments shall be paid to the estate of the last survivor among the retirant and the designated persons.

(C) The reduced annuity shall be ninety-six percent (96%) of the straight life annuity;

(2) Option A120 -- One Hundred Twenty (120) Monthly Certain and Life Annuity. (A) Under Option A120, the retirant shall be paid a reduced annuity for life with the provision that if the retirant's death occurs before one hundred twenty (120) monthly payments have been made, the full reduced annuity shall continue to be paid for the remainder of the one hundred twenty (120) months to such persons and in such shares as the retirant shall have designated in writing and filed with the plan.

(B) If there is no payee surviving, the lump sum actuarial equivalent of the remaining monthly payment shall be paid to the estate of the last survivor among the retirant and the designated persons.

(C) The reduced annuity shall be ninety percent (90%) of the straight life annuity;

(3) Option B50 -- Fifty Percent (50%) Survivor Beneficiary Annuity. (A) (i) Under Option B50, the retirant shall be paid a reduced annuity for life with the provision that, upon his death, one-half (1/2) of the reduced annuity shall be continued throughout the future lifetime of and paid to such person as the retirant shall have designated in writing and filed with the plan before his annuity starting date.

(ii) However, that person must be either his spouse for not less than one (1) year immediately preceding the first payment due date or another person aged forty (40) or older receiving more than one-half (1/2) support from the retirant for not less than one (1) year immediately preceding the first payment due date.

(B) The reduced annuity to the retirant shall be eighty-three percent (83%) if the retirant's age and his beneficiary's age are the same on the first payment due date, which shall be decreased by one-half percent (0.5%) for each year that the beneficiary's age is less than the retirant's age, or which shall be increased by one-half percent (0.5%), up to a maximum of ninety-five percent (95%), for each year that the beneficiary's age is more than the retirant's age;

(4) Option B75 -- Seventy-Five Percent (75%) Survivor Beneficiary Annuity. (A) Under Option B75, the retirant shall be paid a reduced annuity for life with the provision that, upon his death, three-quarters (3/4) of the reduced annuity shall be continued throughout the future lifetime of and paid to such person as the retirant shall have designated in writing and filed with the plan before his annuity starting date; however, that person must be either his spouse for not less than one (1) year immediately preceding the first payment due date or another person aged forty (40) or older receiving more than one-half (1/2) support from the retirant for not less than one (1) year immediately preceding the first payment due date.

(B) The reduced annuity to the retirant shall be seventy-five percent (75%) if the retirant's age and his beneficiary's age are the same on the first payment due date, which shall be decreased by three-quarters percent (0.75%) for each year that the beneficiary's age is less than the retirant's age, or which shall be increased by three-quarters percent (0.75%), up to a maximum of ninety percent (90%), for each year that the beneficiary's age is more than the retirant's age.

(b) (1) A death of a spouse or divorce or other marriage dissolution or the death of a person forty (40) years of age or older who is the designated beneficiary under Option B50 or Option B75 following retirement shall cancel, at the written election of the retirant, Option B50 or Option B75 elected at retirement to provide continuing lifetime benefits to the designated person and return the retirant to this straight life or Option A60 or Option A120 annuity, to be effective the month following receipt of his election by the State Police Retirement System.

(2) A retirant who is receiving a straight life or Option A60 or Option A120 annuity and who marries after retirement or within one (1) year immediately preceding retirement may elect to cancel his straight life or Option A60 or Option A120 annuity and may elect Option B50 or Option B75 providing continuing lifetime benefits to his spouse, but only if the election is on a form approved by the system and is received by the system not earlier than one (1) year after the date of the marriage and not later than eighteen (18) months after that date.

(3) The election shall be effective the first day of the month following its receipt.

(c) If a member fails to elect an option, his annuity shall be paid him as a straight life annuity.



§ 24-6-409 - Redetermination of benefits.

(a) Each July 1 the State Police Retirement System shall redetermine the amount of each monthly benefit which has been payable by the system for at least twelve (12) full calendar months. The redetermined amount shall be payable for the following twelve (12) calendar months.

(b) Subject to the maximum stated in subsection (c) of this section, the redetermined amount shall be the amount of the benefit payable as of the immediately preceding July 1 increased by three percent (3%).

(c) In no event shall the redetermined amount be more than the amount of the benefit payable as of the immediately preceding July 1 multiplied by the following fraction:

(1) The numerator shall be the average of the consumer price index for the twelve (12) calendar months in the calendar year immediately preceding July 1, but in no event an amount less than the denominator; and

(2) The denominator shall be the average of the consumer price index for the twelve (12) calendar months in the second calendar year preceding the redetermination date.

(d) (1) As used in this section, "consumer price index" means the Consumer Price Index for All Urban Consumers, as determined by the United States Department of Labor and in effect January 1, 1987.

(2) However, should the consumer price index be restructured subsequent to 1988 in a manner materially changing its character, the Board of Trustees of the State Police Retirement System, after receiving the advice of the actuary, shall change the application of the consumer price index so that, as far as is practicable, the 1986 intent of the use of the consumer price index shall be continued.



§ 24-6-410 - Benefit provisions -- Early retirement.

(a) (1) Any member or former member with sufficient years of service to qualify for a vested termination annuity who has not attained his voluntary retirement age as provided in § 24-6-404 may retire with an early annuity provided for in subsection (b) of this section upon his written application to the Board of Trustees of the State Police Retirement System setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing of his application, he desires to be retired.

(2) The member or former member eligible for a vested termination annuity must have at least five (5) years of actual service and be within ten (10) years of voluntary retirement age.

(b) Upon early retirement, a member shall receive a certain percentage of an annuity for life provided for in § 24-6-406, which percentage shall be one hundred percent (100%) reduced by one-half percent (0.5%) multiplied by the number of months by which his age at early retirement is younger than his voluntary retirement age, using what his voluntary retirement age would have been if he had continued state police employment from the time of early retirement.



§ 24-6-411 - Benefit provisions -- Death.

(a) If an active member with five (5) or more years of actual service, including service for the year immediately preceding his or her death, dies in employer service before retirement, the applicable benefit provided in this section shall be paid upon written application to the Board of Trustees of the State Police Retirement System.

(b) (1) (A) In the event that a member dies and is not being paid on that date by his or her employer due solely to illness incurred before he or she left the payroll and the death occurs within one (1) year of the last payroll, the member shall be considered, for purposes of this section, to have died as an active member if all other necessary provisions of this section are met.

(B) For purposes of computing benefits provided by this section, the deceased member's salary at the time of death shall be his or her salary for the year immediately preceding the cessation of his or her pay.

(2) (A) If an active member with five (5) or more years of actual service does not have credited service for the year immediately preceding death due to illness which eventually leads to his or her death or due to his or her employer's removing the member from the payroll because of temporary economic conditions of the employer or weather conditions, the active member shall be considered, only for eligibility purposes of the section, to have credited service for the year preceding death.

(B) Benefits shall be paid according to the salary earned during the year preceding death.

(c) (1) The member's surviving spouse who was married to the member at least the one (1) year immediately preceding the member's death shall receive an annuity computed in the same manner in all respects as if the member had retired on the date of his or her death with entitlement to an annuity provided for in § 24-6-406, elected the Option B75 survivor annuity provided for in § 24-6-408, and nominated his or her spouse as joint beneficiary.

(2) (A) If the member has satisfied the age and service requirement provided for in § 24-6-404 or had acquired twenty (20) years' actual service, then the spouse annuity shall commence immediately and be payable for his or her life.

(B) If the member had acquired fifteen (15) years' actual service, but had not attained age sixty-five (65), the spouse annuity shall commence at the later of either age fifty (50) or his or her age at his or her death and shall be payable until the earlier of his or her remarriage or death. Otherwise, the spouse annuity shall commence at the later of either age sixty-two (62) or his or her age at his or her death and shall be payable until the earlier of either his or her remarriage or death.

(3) The spouse annuity shall not be less than ten percent (10%) of the deceased member's covered compensation at the time of death.

(4) In any event, as long as the surviving spouse has in his or her care any of the deceased member's dependent children receiving a benefit provided for in this section, there shall be payable to him or her a spouse annuity which shall not be less than ten percent (10%) of the deceased member's compensation at the time of death.

(d) (1) The member's dependent child or dependent children shall each receive an annuity of the greater of either ten percent (10%) of the member's covered compensation at the time of death or an equal share of one hundred fifty dollars ($150) monthly.

(2) If there are three (3) or more dependent children, each dependent child shall receive as an annuity an equal share of the greater of either twenty-five percent (25%) of the member's covered compensation or one hundred fifty dollars ($150) monthly.

(3) (A) A child shall be a dependent child until his or her death, his or her marriage, or his or her attainment of age eighteen (18), whichever occurs first.

(B) (i) However, the age eighteen (18) maximum shall be extended as long as the child continues uninterruptedly being a full-time student at an accredited secondary school, college, or university but in no event beyond his or her attainment of age twenty-three (23).

(ii) The age eighteen (18) maximum shall also be extended for any child who has been deemed physically or mentally incompetent by an Arkansas court of competent jurisdiction or by the board for as long as the incompetency exists.

(4) Upon a child's ceasing to be a dependent child, his or her annuity shall terminate, and there shall be a redetermination of the amounts payable to any remaining dependent children.

(e) If at the time of the member's death there is neither a spouse nor a dependent child, each dependent parent shall receive an allowance of the greater of either ten percent (10%) of the member's covered compensation or an equal share of one hundred fifty dollars ($150) monthly, but only if the board finds that the parent was dependent for at least fifty percent (50%) of his or her financial support upon the member.

(f) (1) If no annuity can become payable to a dependent child due to the death of the member, and a surviving spouse or dependent parents are the only persons who will be eligible for monthly benefits and the spouse or dependent parents are also the designated beneficiaries of the member, then, in that event, the surviving spouse or dependent parent may elect to receive a refund of the member's accumulated contributions in lieu of any benefits which could become payable under this subchapter.

(2) The option to choose a refund of the member's contribution shall also be afforded to any spouse or dependent parent qualified under this section whose eligibility for the benefit occurred before the passage of this chapter and who could not exercise that option.

(3) Once the refund of the deceased member's accumulated contributions has been made to the surviving spouse or dependent parents under this subsection, the recipient shall have no future claim to monthly retirement benefits due to the death of the member.

(g) (1) In the event all the annuities provided for in this section payable on account of the death of a member terminate before there has been paid an aggregate amount equal to his or her accumulated contributions standing to his or her credit in the member's deposit account at the time of his or her death, the difference between the accumulated contributions and the aggregate amount of annuity payments shall be paid to such person as he or she shall have nominated by written designation duly executed and filed with the board.

(2) If there is no designated person surviving a termination, the difference shall be paid to the member's estate.

(h) (1) In the case of a surviving spouse of a deceased member who had benefits terminated due to remarriage under the provisions of this section, the surviving spouse of the member shall be entitled to a reinstatement of benefits upon the death of any subsequent spouse.

(2) The benefits shall cease immediately upon the death or remarriage of the surviving spouse.

(i) (1) If the member is killed while in the official line of duty and the surviving spouse is eligible for a deferred benefit under this section, the surviving spouse may elect to receive a reduced benefit beginning immediately.

(2) The reduction of the benefit otherwise defined in this section shall be:

(A) Five-tenths of one percent (0.5%) per month for each of the first sixty (60) months that the benefit begins before it would have otherwise begun; plus

(B) Twenty-five hundredths of one percent (0.25%) per month for each month more than sixty (60) months that the benefit begins before it would have otherwise begun.

(3) However, the total reduction under this subsection shall not be more than fifty percent (50%).

(4) Those who otherwise would have been eligible for this benefit on or after July 1, 2002, may also elect this reduced benefit prospectively.



§ 24-6-412 - Refund of contributions.

(a) (1) In the event a member leaves the employ of the Department of Arkansas State Police prior to the date he becomes entitled to retire with a pension payable from the funds of the State Police Retirement System, he shall be paid, upon his written application filed with the board, the accumulated contributions standing to his credit in the member's deposit account if his separation from the employ of the department occurs after five (5) years from the date he last became a member of the system.

(2) If his separation from the employ of the department occurs within a period of five (5) years from and after the date he last became a member of the system, he shall be paid upon his written application filed with the board his accumulated contributions standing to his credit in the members' deposit account less the total interest credited to his individual account therein.

(b) (1) In the event a member dies and does not leave a beneficiary entitled to a pension payable from funds of the system, his accumulated contributions standing to his credit in the members' deposit account at the time of his death shall be paid to such persons as he shall have nominated by written designation duly executed and filed with the board.

(2) If there is no designated person surviving the member, his accumulated contributions shall be paid in accordance with the laws of descent and distribution of the State of Arkansas.

(3) The payments may be made directly to a curator, guardian, administrator, or executor authorized to receive such payments wherever the representative may be with or without the appointment of a representative in this state.

(c) Refunds of a member's contributions or accumulated contributions, as the case may be, may be made in equal installments according to the rules and regulations that the board may adopt from time to time.



§ 24-6-413 - Benefit provisions -- Subjection of annuity rights to process of law.

(a) The right of a person to an annuity, to the return of accumulated contributions, the annuity itself, any annuity option, any other right accrued or accruing under the provisions of the subchapter, and all moneys belonging to a plan shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall be unassignable, except as is specifically provided in this chapter.

(b) An employer shall have the right of setoff for any claim arising from embezzlement by or fraud of a member, retirant, or beneficiary.



§ 24-6-414 - Maximum benefit limitation.

(a) Notwithstanding any other provisions of this chapter, benefits paid under the provisions of this chapter shall not exceed the limitations of Section 415 of the Internal Revenue Code that are applicable to governmental retirement plans.

(b) (1) The Board of Trustees of the State Police Retirement System is hereby empowered and authorized to promulgate all necessary rules and regulations to implement the limitations of Section 415 of the Internal Revenue Code.

(2) The rules and regulations adopted by the board pursuant to this section shall be amended to reflect any changes in the content or application of Section 415 of the Internal Revenue Code enacted by Congress or promulgated by the Internal Revenue Service.



§ 24-6-415 - Exclusion from deferred retirement option plan.

Members of the State Police Retirement System participating in the benefit program provided by this subchapter shall not be eligible for participation in the deferred retirement option plan provided in § 24-6-301 et seq.






Subchapter 5 - -- Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan

§ 24-6-501 - Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan -- Creation.

The Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan is created in conformance with this subchapter.



§ 24-6-502 - Election to participate in Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan.

In lieu of terminating employment and accepting a service retirement pension, a state police officer may elect to participate in the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan and defer the receipt of benefits in accordance with this subchapter if:

(1) The state police officer:

(A) Is a member of the State Police Retirement System's Tier Two Benefit Plan under § 24-6-401 et seq.;

(B) Has at least thirty (30) years of actual service as a member of the State Police Retirement System's Tier Two Benefit Plan under § 24-6-401 et seq.; and

(C) Is eligible to receive a service retirement pension; and

(2) The Board of Trustees of the State Police Retirement System approves the participation in the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan.



§ 24-6-503 - Limitation on credited service.

For purposes of this subchapter, "actual service" includes:

(1) The service credit a member earns after April 3, 1997, as a member of the State Police Retirement System's Tier Two Benefit Plan under § 24-6-401 et seq.; and

(2) The member's service credit from any reciprocal retirement system under § 24-2-401.



§ 24-6-504 - Employer contributions.

When an employee who is a member of the State Police Retirement System's Tier Two Benefit Plan begins participation in the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan:

(1) The employer contributions shall continue to be paid;

(2) State contributions for the employee shall be credited to the State Police Retirement System; and

(3) Seventy-two percent (72%) of the monthly retirement benefits that would have been payable had the employee elected to cease employment and receive a service retirement shall be paid into the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan account.



§ 24-6-505 - Benefits -- Rate of return.

A participant in the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan:

(1) Shall not have a change in his or her monthly retirement benefit unless the plan receives a benefit increase; and

(2) (A) Shall earn interest at a rate set by the Board of Trustees of the State Police Retirement System that shall not be greater than five percent (5%) nor less than one percent (1%) per annum as determined by the board from time to time as promulgated by rule.

(B) The interest shall be credited to the individual plan account balance of the participant on an annual basis.



§ 24-6-506 - Method of collection.

A participant in the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan shall receive, at the option of the participant:

(1) A lump-sum payment from the plan account equal to the payments to the plan account;

(2) A true annuity based upon the plan account of the participant; or

(3) Any other method of payment if approved by the Board of Trustees of the State Police Retirement System.



§ 24-6-507 - Duration.

(a) The duration of participation in the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan for an active state police officer shall not exceed seven (7) years.

(b) At the conclusion of a state police officer's participation in the plan, the state police officer shall:

(1) Terminate employment with the Department of Arkansas State Police; and

(2) Start receiving his or her accrued monthly retirement benefit from the State Police Retirement System.



§ 24-6-508 - Death of participant.

If a participant in the Arkansas State Police Officers' Tier Two Deferred Retirement Option Plan dies during the period of participation in the plan, a lump-sum payment equal to the plan account balance of the participant shall be paid to the participant's designated beneficiary.









Chapter 7 - Retirement of Employees of Schools and Educational Institutions

Subchapter 1 - -- General Provisions

§ 24-7-101 - Special allowances to encourage early retirement.

(a) In order to effect a net savings in personnel costs paid by colleges and universities, the presidents and chancellors of the various publicly supported colleges and universities may, upon the approval of their respective boards of trustees, negotiate with tenured faculty members of their institutions so that, in order to secure the faculty members' early retirement, special allowances may be paid to them or into retirement plans for their benefit.

(b) The board of trustees of each institution is authorized to pay such allowances as the board may approve from any appropriation provided for regular salaries for the benefit of its institution and from any source of funds available to its institution.

(c) The amount of all such allowances for any institution shall not exceed, in the aggregate during any fiscal year, an amount equal to one percent (1%) of the aggregate paid for personnel costs during the preceding fiscal year for the institution.

(d) The board of trustees of each institution shall report the exact disposition of the special allowances to the Legislative Joint Auditing Committee each year.



§ 24-7-102 - Management of early retirement window incentives.

(a) The purpose of this section is to create incentives for the efficient management of the public higher education resources of the State of Arkansas by allowing public higher education institutions to establish early retirement window incentives for qualified nontenured faculty and staff who elect voluntary separation from the institution.

(b) The boards of trustees of the publicly supported institutions of higher education may provide special allowances for nontenured faculty and staff to effect a saving in personnel salaries and fringe benefits costs when it is determined by the boards that such saving will provide for more efficient operation of the institutions.

(c) (1) The boards of trustees shall approve criteria to determine qualifications to be met by the institutions and the employee.

(2) Such qualifications shall include, but are not limited to:

(A) Assurance that participation is strictly voluntary for employees;

(B) Only full-time employees who are at least fifty-five (55) years of age or meet the retirement requirements for the United States Civil Service; and

(C) A savings in personnel cost will be realized by the institution.

(d) The amount of all such allowances for any institution shall not exceed, in the aggregate during any fiscal year, an amount equal to one percent (1%) of the aggregate paid for personnel costs during the preceding fiscal year for the institution.

(e) The boards of trustees are authorized to pay such allowances from any appropriation provided for regular salaries for the benefit of their institutions and from any sources of funds available to the institutions.

(f) The board of trustees of each institution shall report the exact disposition of the special allowance to the Legislative Joint Auditing Committee by July 1 of each year.



§ 24-7-103 - Payment of employer contribution rate.

Local school districts shall pay the teacher retirement employer contribution rate for any eligible employee in accordance with rules and regulations established by the Board of Trustees of the Arkansas Teacher Retirement System.






Subchapter 2 - -- Arkansas Teacher Retirement System -- General Provisions

§ 24-7-201 - Title.

This act, which establishes the Arkansas Teacher Retirement System, may be cited as the "Arkansas Teacher Retirement System Act".



§ 24-7-202 - Definitions.

As used in this act:

(1) "Accumulated contributions" means the total of all amounts contributed by a member credited to the member's deposit account, together with regular interest;

(2) "Active member" means any member eligible for service credit rendering service to an employer that is covered by the Arkansas Teacher Retirement System;

(3) "Actual service" means service rendered in a position covered by the Arkansas Teacher Retirement System and does not include purchased or free credited service or reciprocal service;

(4) "Actuarial equivalent" means a benefit of equal reserve value when reserve is the present value of all payment to be made on account of any benefit based upon such reasonable rate of interest and table of experience as a plan shall adopt from time to time;

(5) "Annuity" means an amount payable to a retirant each fiscal year by the Arkansas Teacher Retirement System in equal monthly installments;

(6) "Beneficiary" means any person who is receiving or is designated by a member to receive an Arkansas Teacher Retirement System benefit;

(7) "Benefit program" means a schedule of benefits or benefit formulas from which the amounts of Arkansas Teacher Retirement System benefits can be determined;

(8) "Board" means the Board of Trustees of the Arkansas Teacher Retirement System;

(9) "Child of a member" means either a natural child of the member or a child who has been made a child of the member by applicable court action before the death of the member;

(10) "Credited service" means service which is creditable as service by the Arkansas Teacher Retirement System;

(11) "Deferred member" means an inactive member who is eligible to receive benefits under § 24-7-707;

(12) "Employee" means any person employed by an employer covered by the Arkansas Teacher Retirement System;

(13) "Employer" means any public school, public educational agency, or other eligible employer participating in the Arkansas Teacher Retirement System;

(14) "Employment with a school" means, beginning July 1, 1993:

(A) Employment with any of the following institutions or agencies:

(i) Arkansas School for the Blind;

(ii) Arkansas School for the Deaf;

(iii) Arkansas Activities Association;

(iv) State Board of Education;

(v) Regional education service cooperatives; and

(vi) Arkansas Teacher Retirement System;

(B) Employment in a position with any of the following organizations:

(i) The Arkansas Educational Television Commission; and

(ii) Area vocational-technical schools, except those employees of area vocational schools and the Department of Career Education who have elected to participate in an alternate retirement plan established by §§ 24-7-901 and 24-7-903 -- 24-7-908;

(C) Employment by the Arkansas Rehabilitation Services of the Department of Career Education except those employees who have elected to participate in the Arkansas Public Employees' Retirement System;

(D) (i) Employment in a position with an educationally related agency if the employee is or has been a member of the Arkansas Teacher Retirement System for a minimum of five (5) years and elects to become or remain a member of the Arkansas Teacher Retirement System. The employment shall be related to:

(a) Training public school employees or school board members;

(b) Teaching public school students; or

(c) Adult education programs.

(ii) The employment shall not be related in any manner to private schools.

(iii) Each educationally related agency shall be:

(a) Approved according to rules and regulations established by the board;

(b) Considered an employer under subdivision (13) of this section; and

(c) Responsible for all required employer contributions;

(E) (i) Employment in an enterprise privatized by a public school district.

(ii) If a public school district should privatize any of its services, any individual who is or was employed by the school district in one (1) of those services and who is or has been a member of the Arkansas Teacher Retirement System may elect to remain a member if:

(a) The board determines pursuant to rules adopted by the board that the participation of these employees in the Arkansas Teacher Retirement System will not in any way impair any legal status of the Arkansas Teacher Retirement System, including without limitation its status as a governmental plan pursuant to the Internal Revenue Code and the Employee Retirement Income Security Act of 1974, or have a substantial adverse impact on the actuarial soundness of the Arkansas Teacher Retirement System; and

(b) The private provider assumes all responsibility for the required employer contributions and any fees for obtaining Internal Revenue rulings or Employee Retirement Income Security Act of 1974 opinions; and

(F) (i) Employment in positions with an educational nonprofit corporation licensed and regulated by the Division of Developmental Disabilities Services of the Department of Human Services, if:

(a) The nonprofit corporation has elected to participate in the Arkansas Teacher Retirement System; and

(b) The board determines pursuant to rules adopted by the board that the participation of the educational nonprofit corporation will not in any way impair any legal status of the Arkansas Teacher Retirement System, including without limitation its status as a governmental plan pursuant to the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974, or have a substantial adverse impact on the actuarial soundness of the Arkansas Teacher Retirement System.

(ii) The employment shall be related to:

(a) Training public school employees or school board members;

(b) Teaching public school students; or

(c) Adult education programs.

(iii) The employment shall not be related in any manner to private schools.

(iv) Each educational nonprofit corporation shall be:

(a) Approved according to rules and regulations established by the board;

(b) Considered an employer under subdivision (13) of this section; and

(c) Responsible for all required employer contributions and any fees for obtaining Internal Revenue rulings or Employee Retirement Income Security Act of 1974 opinions;

(15) (A) (i) "Final average salary" means the average of the remuneration paid to a member by a participating employer during the fiscal year ending June 30 of not less than three (3) years nor more than five (5) years of credited service producing the highest annual average determined in accordance with the rules and regulations of the board as is actuarially appropriate for the Arkansas Teacher Retirement System.

(ii) Before reducing the time period used to determine final average salary, the board shall file relevant information concerning the actuarial appropriateness of the action with the Joint Interim Committee on Public Retirement and Social Security Programs, and the action shall be reviewed by the Joint Interim Committee on Public Retirement and Social Security Programs.

(B) If a member has less than the minimum of three (3) years of credited service, "final average salary" means the annual average of salaries paid to him or her during his or her total years of credited service, subject to the provisions of subdivision (27)(A) of this section;

(16) "Inactive member" means a formerly active member who is:

(A) No longer rendering service that is covered by the Arkansas Teacher Retirement System; and

(B) Not a retirant;

(17) "Interest" means the rate or rates per annum, compounded annually, as the board shall adopt from time to time, that will be charged for the purchase of service credit or to repay a refund, or repayment of benefits, but the rate shall equal no less than the Arkansas Teacher Retirement System's current assumed interest rate assumption;

(18) "Internal Revenue Code" means the federal Internal Revenue Code of 1986, as amended, as it existed on January 1, 2009;

(19) "Member" means any person included in the membership of the Arkansas Teacher Retirement System;

(20) "Nonteacher" means any member except a teacher;

(21) "Normal retirement age" means sixty-five (65) years of age;

(22) "Reciprocal service" means credited service rendered under a reciprocal system as defined by § 24-2-401;

(23) "Regular interest" means the rate or rates per annum, compounded annually, which the board shall adopt from time to time, that will be used to compute interest on members' contributions;

(24) "Reserve" means the present value of all payments to be made on account of any Arkansas Teacher Retirement System benefit based upon such reasonable tables of experience and regular interest as the board shall adopt from time to time;

(25) "Retirant" means a member receiving an Arkansas Teacher Retirement System annuity;

(26) "Retires" means that a member ceases to be active and is eligible to receive retirement benefits from the Arkansas Teacher Retirement System;

(27) (A) "Salary" means the remuneration paid to a member employed in a position covered by the Arkansas Teacher Retirement System on which the employer withholds federal income tax.

(B) "Salary" includes:

(i) An incentive bonus paid to an employee for the employee's certification by the National Board for Professional Teaching Standards under § 6-17-413; and

(ii) Employer pick-up contributions, cafeteria plans as defined in § 21-5-901, and employee contributions to qualified retirement plans, including without limitation qualified annuities and deferred compensation plans;

(28) "School" means any public school under the control of school authorities of the state and supported wholly or partially by state moneys;

(29) "Service" means employment rendered as an employee;

(30) "Social security" means the federal social security old age, survivors', and disability insurance program;

(31) "State" means the State of Arkansas;

(32) "System" means the Arkansas Teacher Retirement System;

(33) (A) "Teacher" means, beginning July 1, 1989, any person employed by a school for the purpose of giving instructions and whose employment requires state licensure.

(B) In any case of a question as to who is a teacher, the board shall have the final power to decide the question;

(34) "T-DROP" means the Teacher Deferred Retirement Option Plan established by the Arkansas Teacher Retirement System;

(35) "T-DROP plan interest" means the rate per annum that the board shall adopt from time to time that will be used to compute interest paid on T-DROP mean balances at the end of each fiscal year;

(36) "Trustee" means a member of the board;

(37) (A) "Service purchase account" means an account established by a member with the Arkansas Teacher Retirement System to allow the member to buy service credit in the system as allowed under this subchapter.

(B) "Service purchase account" does not include an account established by the system to allow a member to make payments on unreported or incorrectly reported contributory service credit that is not resolved through a release process; and

(38) (A) "Benefit participant" means a person or entity that receives or may receive any kind of benefit, annuity, or other payment from the system due to a member's participation in the system.

(B) "Benefit participant" includes without limitation:

(i) A member;

(ii) A spouse or a member;

(iii) A survivor;

(iv) A residual beneficiary;

(v) A death beneficiary;

(vi) A former spouse of a member; and

(vii) The estate of a member; and

(39) "Look-back period" means a period of time that includes the current fiscal year and the four (4) fiscal years immediately preceding the current fiscal year.



§ 24-7-203 - Penalty.

Any person who knowingly makes any false statement or who falsifies or permits to be falsified any record or records in an attempt to defraud the Arkansas Teacher Retirement System shall be guilty of a Class A misdemeanor and upon conviction shall be punished as provided by law.



§ 24-7-204 - Tax status of system assets.

The assets of the Arkansas Teacher Retirement System are exempt from taxes by the state, any political subdivision, or an agency thereof.



§ 24-7-205 - Correction of errors.

(a) (1) If a change, omission, or error in the records of the Arkansas Teacher Retirement System results in a benefit participant, employer, or the system having received an overpayment or underpayment of any obligation, liability, contribution, or other right to payment more or less than what would have been paid or received if the records had been correct, the system or its designee shall correct the record and, as far as practicable, shall adjust the obligation, liability, contribution, or other right to payment.

(2) A refund payable to a benefit participant shall be paid based on the corrected record.

(3) The system may withhold an amount owed to the system from a benefit participant to correct an overpayment made to the benefit participant.

(b) (1) If a benefit participant is paid any benefit or other distribution by the system to which the benefit participant is not entitled or the benefit participant or employer has an unpaid obligation to the system, the system or its designee, under rules adopted by the Board of Trustees of the Arkansas Teacher Retirement System, may:

(A) Withhold the amount due from any benefit or payment due the benefit participant; or

(B) Collect the amount in any other manner provided by law.

(2) Withheld amounts shall be used to effect repayment until the total amount withheld equals all amounts payable by the benefit participant to the system.

(3) (A) Before making an adjustment of benefits or pursuing any other collection action under this section, the system or its designee shall provide notice to the benefit participant or employer.

(B) The notice shall describe the process for disputing an adjustment of benefits.

(4) Except for member contributions, the board or its designee may waive adjustment or repayment due to the system, including interest, if:

(A) The error was not the result of the benefit participant's or employer's intentional nondisclosure, fraud, misrepresentation, or other fault; and

(B) The board or its designee finds in his or her or its sole discretion that recovery of the amount owed to the system will result in a manifest injustice.

(c) A determination, review, administrative action, cause of action, request to enforce, change, or modify an obligation, duty, benefit calculation, designation, refund, contribution, service credit, or other right arising under this subchapter shall not be valid unless commenced within the look-back period unless the system determines that the justification to commence the process is due to intentional nondisclosure, fraud, misrepresentation, or criminal act.

(d) The board or its designee may make adjustments to the employer, member, and system records beyond the look-back period if the board determines that the time limitation imposed by the look-back period will result in a manifest injustice in a specific case.



§ 24-7-206 - Withholding association membership dues.

(a) (1) Upon receipt of a written request signed by a retiree who is receiving an annuity from the Arkansas Teacher Retirement System, the retirement system shall withhold membership dues of the Arkansas Education Association/National Education Association Retired and the Arkansas Retired Teachers' Association from the monthly annuity checks of the retiree.

(2) The withholding request authorized by this section shall be on forms provided to retirees by the system.

(b) After a withholding request is received by the system and after withholding of a retiree's dues is started under the provisions of subsection (a) of this section, it shall be discontinued only upon receipt of a written notice of cancellation signed by the retiree.

(c) The system shall transmit all dues which are withheld under the provisions of this section to the Arkansas Education Association/National Education Association Retired and the Arkansas Retired Teachers' Association after each monthly payroll is made to retirees.



§ 24-7-207 - Increase in benefit amount.

(a) The Board of Trustees of the Arkansas Teacher Retirement System is authorized by this act to raise the level of benefits to the current retirants and other beneficiaries of the Arkansas Teacher Retirement System to a comparable level increase to match the increase in benefits that would accrue to active members as a result of any reduction of the calculation of "final average salary" to not less than a three-year period nor more than the five-year period in accordance with any rules and regulations the board might promulgate.

(b) The amount of any increase for retirants and other beneficiaries shall also be determined in accordance with the rules and regulations of the board as is actuarially appropriate for the system.



§ 24-7-208 - Benefit enhancements -- Restrictions.

(a) No benefit enhancement provided for by this act shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided for by this act shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-7-209 - Suspension of benefit payments upon request.

(a) Subject to the minimum distribution provisions of § 24-7-730, a person entitled to receive an annuity may submit a request to the system in writing, for personal reasons and without disclosure thereof, to suspend the payment of all the benefit otherwise payable to him or her by the system.

(b) Upon receipt of the request, the system shall authorize the suspension, and the person shall be deemed to have forfeited all rights to the benefit so suspended but shall have the right to have the full benefit otherwise payable reinstated as to future monthly payment upon written notice to the system to revoke the prior request for suspension under this section.



§ 24-7-210 - Federal taxation.

(a) The Executive Director of the Arkansas Teacher Retirement System is authorized and directed to operate the Arkansas Teacher Retirement System and interpret any provisions of § 24-7-101 et seq. consistent with the requirements under the Internal Revenue Code and applicable United States Treasury regulations necessary to permit the system to be operated as a "qualified trust" under section 401(a) of the Internal Revenue Code.

(b) Notwithstanding any language to the contrary set forth in this chapter, the Board of Trustees of the Arkansas Teacher Retirement System shall have the authority to promulgate rules and regulations consistent with these directions.

(c) Any regulation promulgated under this section that is found to be in conflict with an applicable provision of the code is null and void.






Subchapter 3 - -- Arkansas Teacher Retirement System -- Board of Trustees

§ 24-7-301 - Board of trustees -- Members.

The general administration and responsibility for the proper operation of the system and for making effective the provisions of this act are vested in a board of trustees of fifteen (15) persons as follows:

(1) The Bank Commissioner, the Treasurer of State, the Auditor of State, and the Commissioner of Education shall be ex officio trustees;

(2) (A) Seven (7) members shall be elected member trustees, each of whom shall have at least five (5) years of actual service in force and be an active member. For the purpose of this section and § 24-7-302, participants in the Teacher Deferred Retirement Option Plan shall be considered active members.

(B) Four (4) member trustees shall be employed in a position that requires state licensure, but not an administrator's license. One (1) member trustee will be elected from each of the four (4) congressional districts. The four (4) member trustees shall be elected by the members employed in positions that require state licensure, but not an administrator's license.

(C) Two (2) member trustees shall be employed in a position requiring an administrator's license, one (1) of whom must be a superintendent. These two (2) member trustees shall be elected by members employed in positions requiring administrator licensure.

(D) One (1) member trustee shall be employed in a position not requiring state licensure. This member trustee shall be elected by members employed in positions not requiring state licensure;

(3) One (1) trustee shall be a person of a minority racial ethnic group who is either an active or retired member of the Arkansas Teacher Retirement System and shall be elected from the active and retired membership of the system;

(4) (A) Three (3) retirants shall be elected retirant trustees by the retirees of the system.

(B) Each retirant trustee shall be a retirant with an annuity being paid by the system at the beginning of his or her term of office; and

(5) The member and retirant trustees shall be elected in accordance with rules as have been adopted by the board to govern the elections.



§ 24-7-302 - Term of office and vacancies.

(a) (1) The term of office of each member-elected trustee shall be six (6) years.

(2) (A) (i) A member trustee shall be ineligible to serve after becoming inactive or upon retiring.

(ii) A member trustee who participates in the Teacher Deferred Retirement Option Plan is considered active for purposes of this subsection.

(B) A retirant trustee is ineligible to serve after becoming active.

(b) (1) (A) If any member trustee fails to attend three (3) consecutive regular meetings of the Board of Trustees of the Arkansas Teacher Retirement System, unless in each case excused for cause by the remaining trustees attending the meetings, the member trustee shall be considered to have resigned from the board, and the board shall by resolution declare his or her office of trustee vacated.

(B) A regular meeting of the board shall include one (1) or more days of official business to be considered by the board.

(2) If a vacancy occurs in the office of an elected trustee, the board by majority vote may fill the vacancy by:

(A) A special election; or

(B) Appointment of a trustee until the next system election.

(c) The board shall adopt its own rules and regulations pertaining to attendance and vacancies as provided in subsection (b) of this section.



§ 24-7-303 - Board of trustees -- Officers -- Committees.

(a) The Board of Trustees of the Arkansas Teacher Retirement System shall select from its own number a chair and a vice chair.

(b) (1) The trustees shall serve as trustees without compensation for their services as such, except that:

(A) Each trustee may receive expense reimbursement in accordance with § 25-16-901 et seq.

(B) The system shall reimburse a trustee for reasonable expenses incurred in the performance of his or her duties as trustee, including without limitation, the cost of:

(i) A substitute teacher for a trustee;

(ii) Communication services required for paperless board meetings.

(2) Trustees are authorized to attend all system committee meetings, board meetings, and other official system functions without negative impact on his or her employment status.

(c) The board shall appoint the executive director of the system, and he or she shall serve as its chief executive officer. He or she shall perform, or cause to be performed, such duties as are required of him or her under this act and as the board shall delegate to him or her.

(d) The board shall appoint an actuary or a firm of actuaries to be technical advisor to the board on matters regarding the operation of the system on an actuarial basis. The actuary shall perform such duties as are required of him or her under this act and as are required of him or her by the board from time to time.

(e) (1) The board shall appoint a professional investment counsel to be investment advisor to the board.

(2) (A) No investment shall be made by the board until it has received the advice of its investment advisor.

(B) However, if the contemplated investment involves anything other than financial assets, as defined in § 4-8-102(a)(9), then in lieu of seeking advice from its investment advisor, the board shall seek and receive advice from a person having recognized expertise with respect to the type of investment contemplated.

(f) The board shall appoint a medical committee consisting of three (3) physicians to review applications for disability retirement.

(g) The executive director may employ such other professional and clerical services and purchase such equipment and supplies as are required for the proper operation of the system, subject to the approval of the board.

(h) (1) The compensation of the persons engaged by the board shall be consistent with the pay plan of the state.

(2) (A) All other expenses of the board necessary for the operation of the system shall be paid at such rates and in such amounts as the board shall approve.

(B) The board may create additional committees as necessary and appropriate to fulfill the duties and responsibilities of the board under this chapter.



§ 24-7-304 - Meetings.

(a) The Board of Trustees of the Arkansas Teacher Retirement System shall hold regular meetings at least quarterly.

(b) Eight (8) trustees constitute a quorum at any meeting of the board.

(c) Each trustee shall be entitled to one (1) vote on each question before the board, and at least eight (8) concurring votes shall be required for a decision by the board at any meeting.

(d) The board shall adopt its own rules of procedure and shall keep a record of its proceedings.

(e) All meetings of the board shall be public.



§ 24-7-305 - Board of trustees -- Duties and responsibilities.

(a) (1) Both the contributory plan provided by this act and the noncontributory plan established by §§ 24-7-401 -- 24-7-411 and 24-7-701, 24-7-702, 24-7-704 -- 24-7-713, 24-7-715, and 24-7-716 shall be under the administration and control of the Board of Trustees of the Arkansas Teacher Retirement System as provided by § 24-7-301.

(2) It is the intent of the General Assembly that neither the composition, responsibilities, nor the authority of the board be changed as a result of §§ 24-7-401 -- 24-7-411 and 24-7-701, 24-7-702, 24-7-704 -- 24-7-713, 24-7-715, and 24-7-716.

(b) (1) The board shall promulgate rules as it deems necessary from time to time in the transaction of its business and in administering the Arkansas Teacher Retirement System.

(2) In order to fully comply with federal requirements that may affect the members or the members' benefits under this subchapter, the board may promulgate rules to:

(A) Establish the regular retirement age for members consistent with the provisions of Section 411 of the Internal Revenue Code; and

(B) Maintain the system's retirement plan tax qualification status by the federal government to remain tax exempt and tax qualified under Section 401(a) of the Internal Revenue Code.

(c) The board shall adopt from time to time such reasonable mortality and other tables of experience and a rate or rates of regular interest as shall be necessary for the actuarial requirements of the Arkansas Teacher Retirement System.

(d) The Executive Director of the Arkansas Teacher Retirement System shall keep, or cause to be kept, in convenient form such data as shall be necessary for actuarial investigations of the experiences of the system, and such data as shall be necessary for annual actuarial valuations of the system.

(e) (1) The board shall annually, not later than April 1 of each year, render a report to each employer showing the financial condition of the system as of the preceding June 30.

(2) The report shall contain, but shall not be limited to:

(A) A financial balance sheet;

(B) A statement of income and disbursements;

(C) A detailed statement of investments acquired and disposed of during the year, together with a detailed statement of the annual rates of investment income from all assets and from each type of investment;

(D) An actuarial balance sheet prepared by means of the last valuation of the system; and

(E) Such other data as the board shall deem necessary to comply with § 24-2-702.

(3) In addition to the distribution of the report provided by this subsection, it shall also be distributed to the Legislative Council and to the Governor.

(f) All records of the system shall be kept and maintained in the office of the system.

(g) (1) The board shall arrange for adequate surety bonds covering the executive director and any other custodian of the funds or investments of the board.

(2) When approved by the board, the bonds shall be deposited in the office of the Treasurer of State.

(h) The records and accounts of the system shall be audited by the Division of Legislative Audit.

(i) The headquarters of the system shall be in Little Rock.






Subchapter 4 - -- Arkansas Teacher Retirement System -- Funds and Management of Assets

§ 24-7-401 - Fund contributions -- Fund rates.

(a) (1) The financial objective of the Arkansas Teacher Retirement System is to establish and receive contributions that expressed as percentages of active member payroll will remain approximately level from generation to generation of Arkansas citizens.

(2) Contributions received each year shall be sufficient:

(A) To fully cover the costs of benefit commitments being made to members for their service being rendered in that year; and

(B) To make a level payment that if paid annually over a reasonable period of future years will fully cover the unfunded costs of benefit commitments for service previously rendered.

(3) If the costs of benefit commitments for service previously rendered are overfunded, the plan may deduct a level payment that if deducted annually over a reasonable period of future years will fully liquidate the overfunded portion of the costs.

(b) An actuarial valuation of the entire system shall be made at least annually by the Board of Trustees of the Arkansas Teacher Retirement System's actuary.

(c) (1) For each fiscal year, the Board of Trustees of the Arkansas Teacher Retirement System shall establish employer contribution rates for the system prospectively and for each fiscal year thereafter.

(2) The employer contribution rates shall be based on the actuary's determination of the rate required to fund the plan in accordance with the objectives stated in subsection (a) of this section.

(3) The employer contribution rates shall be the rates determined by the board based on the annual actuarial valuation.

(4) For the fiscal years ending June 30, 2008, and June 30, 2009, and in each fiscal year thereafter, the employer contribution rate shall not exceed fourteen percent (14%).

(d) The employer contribution rate shall be such that the amortization period for all unfunded liability shall not exceed thirty (30) years. However, under no circumstance shall the required employer contribution rate exceed the maximum percentage rate under subdivision (c)(4) of this section.

(e) (1) The board shall annually notify the participating employers of the employer contribution rate established by the board for the upcoming fiscal year.

(2) Local school districts shall pay the teacher retirement employment contribution for any eligible employee in accordance with rules established by the board.

(3) The Department of Education shall pay from the Public School Fund the teacher retirement employer contributions for eligible employees of participating employers as required by the department's biennial appropriations act and in accordance with rules established by the board.

(4) The annual employer contributions to be paid in each year for all other employees by each participating employer shall be the current state contribution percent multiplied by the total covered salaries of the employer's members in the fiscal year.

(5) The employers' contributions shall be remitted to the system in such manner and form and in such frequency and shall be accompanied by such supporting data as the board shall prescribe from time to time.

(6) Timely payment of the contributions shall be a condition of continuance of participation in the system.



§ 24-7-402 - Assets as trust fund -- Custodian.

(a) All assets of the Arkansas Teacher Retirement System shall constitute a single trust fund, and the Board of Trustees of the Arkansas Teacher Retirement System shall be the trustees of the fund.

(b) (1) The custodian of system assets shall be the Treasurer of State or other financial institutions or depositories as allowed under this subchapter.

(2) When acting as custodian of system assets, the Treasurer of State shall act in accordance with the instructions of the board.



§ 24-7-403 - Restrictions on use of assets.

(a) All assets of the Arkansas Teacher Retirement System shall be held for the sole purpose of paying benefits and making disbursements in accordance with the provisions of this act and shall be used for no other purpose whatsoever, unless the assets are used to purchase or construct a building to be used for the permanent offices of the system upon approval of the Board of Trustees of the Arkansas Teacher Retirement System.

(b) Except as to the rights of a member, retirant, or beneficiary, no trustee and no officer or employee of the board shall have any interest, direct or indirect, in the gains or profits of any investment made by the board. Nor shall any of them, directly or indirectly, for himself or as an agent, in any manner use the assets of the system except to make such current and necessary payments as are authorized by the board; nor shall any of them become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board.



§ 24-7-404 - Default where issuer receives money from State of Arkansas.

In the event of default in payment of the principal or interest of any investment obligation held by the Arkansas Teacher Retirement System where the issuer of the obligation receives moneys from the State of Arkansas, the default shall be certified by the Board of Trustees of the Arkansas Teacher Retirement System to the Treasurer of State, who shall withhold all moneys due the issuer from the State of Arkansas until the default, together with interest thereon, is satisfied.



§ 24-7-405 - Retirement fund assets accounts generally.

The assets of the Arkansas Teacher Retirement System shall be recorded in accounts established by the Board of Trustees of the Arkansas Teacher Retirement System, as necessary, to manage the system's fund assets.



§ 24-7-406 - Retirement fund assets accounts -- Members' deposit account -- Contributions.

(a) (1) The members' deposit account is the account:

(A) In which member contributions are accumulated;

(B) From which member refunds of contributions are paid; and

(C) From which transfers are made as provided in this act.

(2) Employer contributions that are paid by an employee instead of an employer shall be:

(A) Credited to the members' deposit account; and

(B) Subject to refund under the same conditions that regular member contributions are refunded.

(3) In the event survivor benefits become payable on account of the death of a member, his or her accumulated contributions standing to his or her credit in the members' deposit account shall be transferred to the survivor benefit account.

(b) (1) Except as provided otherwise in this section, the contributions of a member to the system shall be the amounts set forth in this subsection.

(2) Each member who first became a member July 1, 1971, or later shall contribute to the system six percent (6%) of his or her salary.

(3) Member contributions before July 1, 1969, shall be in accordance with provisions in force before July 1, 1969.

(4) (A) For each member who first became a member before July 1, 1971, member contributions for the period after June 30, 1969, shall be six percent (6%) of the first seven thousand eight hundred dollars ($7,800) of his or her annual salary unless he or she shall have elected, in accordance with rules and regulations established by the Board of Trustees of the Arkansas Teacher Retirement System, to contribute six percent (6%) of his or her full salary for the period after June 30, 1969.

(B) If the election is made before July 1, 1984, the member shall contribute to the Arkansas Teacher Retirement System the difference between full salary member contributions and member contributions based on seven thousand eight hundred dollars ($7,800) annual covered salary retroactive to July 1, 1969, or to the actual date of employment, whichever is later, by paying the actuarial equivalent of the member's benefits to the system.

(C) If the election is made July 1, 1984, or later, the member shall contribute to the system both the added member contributions and the added employer contributions that would have been paid to the system if the member's full salary always had been covered by paying the actuarial equivalent of the member's benefits to the system.

(D) The interest and added employer contributions shall be considered member contributions for purposes of the system. However, any former active member who returns to covered employment on or after July 1, 1995, and who elects to make contributions to the system, shall contribute on his or her full salary.

(5) Members who left covered employment before July 1, 1985, and who had annual compensation of seven thousand eight hundred dollars ($7,800) or less shall have, upon their return to covered employment, full salary considered for purposes of the system.

(6) Contributions shall be required on all salary earned in covered employment during the fiscal year in which membership begins.

(c) (1) (A) Each employer shall deduct the member contributions provided for in this section from the salary of each member on every payroll, for every payroll period, from the date of his or her entrance into the system until the member retires or terminates, and the employer shall remit the contributions to the system.

(B) (i) Before July 1, 2011, if the employer fails to report the required service of a member and remit the contributions to the system, the system shall have the right to collect from the employee and the employer the contributions due, if any, from each, together with interest beginning with the subsequent fiscal year if the unreported service is within the look-back period under § 24-7-205.

(ii) If the unreported service is not within the look-back period, the unreported required service shall be considered an optional purchase of service and the actuarial equivalent of the member's benefits due to the system shall be required by the member.

(iii) A member shall not be given credit for service rendered until all service is paid in full.

(2) The member's contributions provided for in this section shall be made notwithstanding that the minimum salary provided by law for any member shall be thereby changed.

(3) (A) Each member shall be deemed to consent and agree to the deductions made and provided for in this section.

(B) Payment of his or her salary less the deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by the member during the period covered by the payment, except as to benefits provided by the system.

(4) The members' contributions, so deducted from their salaries, shall be remitted to the system in such manner and form and into such frequency and shall be accompanied by such supporting data as the board shall prescribe from time to time.

(d) (1) In addition to the contributions deducted from the salaries of a member, as provided in this section, a member may restore contributory, noncontributory, and any other service credit forfeited in a member termination refund by paying the actuarial equivalent of the member's benefits.

(2) A member shall not be given credit for service rendered before the date the member received a refund of contributions until the member returns to the system all amounts due from the member.

(e) (1) (A) Active members as of July 1, 1999, shall elect by written election filed with the system in accordance with rules and regulations adopted by the board to eliminate future member contributions or to make member contributions, otherwise provided for in this section.

(B) (i) The election shall be irrevocable and shall be made on or before July 1, 2000.

(ii) If no election is made, then the member's status on June 30, 2000, shall be in effect and shall be irrevocable.

(2) (A) For an inactive member who enters the system after June 30, 1999, the election shall be made within one (1) year of the effective date the member is considered an active member.

(B) (i) The election shall be effective the earlier of:

(a) The preparation of the payroll containing the first salary payment upon reentry; or

(b) The July 1 next following the date the election is filed with the system.

(ii) If no election is made within one (1) year, then the member's status prior to reentry will remain in effect. (3) (A) (i) If the election is to eliminate member contributions, then the election shall apply only to future member salaries and shall not change the status of any member contributions made before the election.

(ii) Beginning July 1, 1999, an active member who has previously elected to eliminate member contributions may change credited service on which no member contributions have been paid to contributory credited service by paying the actuarial equivalent of the member's benefits to the system.

(B) (i) If the effect of the election is to require member contributions, then the election shall apply only to future member salaries and shall not change any member contribution requirements existing before the election.

(ii) If a member has previously contributed on only the first seven thousand eight hundred dollars ($7,800) of his or her annual salary, then he or she cannot contribute on full future salaries until he or she has made added contributions on past full salaries as provided in subsection (b) of this section.

(4) (A) (i) After July 1, 1999, all new members shall make the member contributions otherwise provided for in this section. From July 1, 1999, through June 30, 2007, new members who are under contract with a covered employer for one hundred eighty (180) days or less shall have one (1) year to make an irrevocable election to make member contributions.

(ii) Effective July 1, 2005, any active member whose status later changes from nonteacher status to teacher status under contract for one hundred eighty-one (181) days or more shall make the member contributions otherwise provided for in this section regardless of an earlier election to be noncontributory.

(B) Through June 30, 2007, new members who are not under contract with a covered employer shall not make member contributions.

(5) (A) From July 1, 2005, and each July 1 thereafter through June 30, 2007, active members who have previously elected to eliminate member contributions may make an irrevocable election to make future contributions to the system.

(B) If the election is made:

(i) Before the preparation of the first salary payment to the member in the fiscal year, the election shall become effective immediately; and

(ii) After the preparation of the first payroll containing the first salary payment to the member in the fiscal year, the election shall become effective July 1 of the next fiscal year.

(6) (A) (i) Effective July 1, 2007, new members who are under contract with a covered employer for one hundred eighty-one (181) days or more shall make member contributions under this section.

(ii) Effective July 1, 2007, persons reentering the system who left as contributory members shall reenter as contributory members and shall make member contributions under this section.

(B) (i) Effective July 1, 2007, new members who are under contract with a covered employer for one hundred eighty (180) days or less and new members who are not under contract with a covered employer may make an irrevocable election to make future member contributions under this section.

(ii) Effective July 1, 2007, and each July 1 thereafter, active members who have previously been noncontributory, whether by election or otherwise, may make an irrevocable election to make future member contributions under this section.

(iii) Effective July 1, 2007, inactive members or rescinding retirees reentering the system may make an irrevocable election to make future member contributions under this section at the time of reemployment regardless of previous noncontributory status.

(iv) If the election is made:

(a) Before the preparation of the first salary payment to the member in the fiscal year, the election shall become effective immediately; and

(b) After the preparation of the first payroll containing the first salary payment to the member in the fiscal year, the election shall become effective July 1 of the next fiscal year.

(C) If the board determines that a member's contributions may not be treated as employer contributions under the Internal Revenue Code or the Income Tax Act of 1929, § 26-51-101 et seq., the board may exclude the member's participation under this subsection.

(f) (1) Employees who are eligible for membership in the system under § 24-7-202, who are or have been erroneously enrolled in the Arkansas Public Employees' Retirement System, whose membership in that system is cancelled, and whose employee or employer contributions are refunded by that system under §§ 24-2-301 -- 24-2-305, shall make member contributions to the system as provided in subdivision (b)(2) of this section.

(2) If such an employee becomes an active member of the contributory plan of this system, he or she may establish contributory service credit for all or part of his or her service that is cancelled by the system by paying the actuarial equivalent of the member's benefits to the system.

(g) (1) (A) Each employer shall pay the member contributions under this section from the salary earned by a member after June 30, 1997, and those contributions shall then be treated as employer contributions in determining tax treatment under the provisions of the Internal Revenue Code and the Income Tax Act of 1929, § 26-51-101 et seq.

(B) For service purchase accounts established before July 1, 2011, that have an irrevocable payroll authorization established before July 1, 2012, or for accounts established by the system to allow a member to make payments on unreported or incorrectly reported contributory service, a member may elect to establish past service through payroll deductions, and the employer shall pay the amount required to establish the past service from the employee's salary earned after the employee signs an irrevocable payroll authorization prescribed by the board, and those payments shall then be treated as employer contributions in determining tax treatment under the Internal Revenue Code, as it existed on January 1, 2011, and the Income Tax Act of 1929, § 26-51-101 et seq.

(2) Each employer shall continue to withhold federal and state income taxes based upon those contributions as income of the member until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, the contributions shall not be included as gross income of the member until they are distributed or made available to the member.

(3) The employer shall pay these member contributions from the same source of funds used in paying the salary to the member. The employer may pay these contributions by a reduction in the cash salary of the member, by a setoff against future salary increases, or by a combination of a reduction in salary and a setoff against future salary increases.

(4) If member contributions are paid by the employer as provided under this subsection, they shall be treated for all purposes of the system in the same manner and to the same extent possible as member contributions made prior to the date the employer began payment of the member's contributions hereunder.

(5) Whenever member contributions are required to be paid by the employer under this subsection, the employee shall not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer.



§ 24-7-407 - Retirement fund assets accounts -- Employer accumulation account.

(a) The employer accumulation account is the account in which shall be accumulated the employer's contributions to the Arkansas Teacher Retirement System, and from which shall be made transfers as provided in this act.

(b) Upon the retirement of a member, the difference between his annuity reserve and his accumulated contributions standing to his credit in the members' deposit account at that time shall be transferred from the employer accumulation account to the retirement reserve account.

(c) Upon the death of a member, if survivor benefits become payable on account of his death, the difference between the reserve for the survivor benefits payable and the member's accumulated contributions standing to his credit in the members' deposit account at the time of his death shall be transferred from the employer accumulation account to the survivor benefit account.



§ 24-7-408 - Retirement fund assets accounts -- Retirement reserve account.

(a) The retirement reserve account shall be the account from which shall be paid all annuities and benefits in lieu of annuities payable as provided in this act to retirants who retired on account of superannuation or disability and to beneficiaries of such retirants.

(b) If a disability retirant returns to teaching service:

(1) The amount of his accumulated contributions at the time of his disability retirement shall be transferred from the retirement reserve account to the members' deposit account; and

(2) The remainder of his annuity reserve at the time of return shall be transferred from the retirement reserve account to the employer accumulation account.



§ 24-7-409 - Retirement fund assets accounts -- Survivor benefit account.

The survivor benefit account shall be the account from which shall be paid survivor benefits payable as provided in this act.



§ 24-7-410 - Retirement fund assets accounts -- Income-expense account.

(a) The income-expense account shall be the account to which shall be credited all investment income from invested assets of the Arkansas Teacher Retirement System. It shall also be the account in which shall be accumulated the contributions made by employers for the administrative expenses of the system and from which shall be made annual transfers of interest credits to the other accounts of the system and from which shall be paid all the expenses of the Board of Trustees of the Arkansas Teacher Retirement System necessary for the administration and operation of the system.

(b) The board may accept gifts and bequests, which shall be credited to the income-expense account along with all other moneys received by the system the disposition of which is not specifically provided for in this act.

(c) Each year, the General Assembly shall appropriate the amounts of money certified by the board as required to pay the proper administrative expenses of the system.

(d) (1) At the end of each system fiscal year, the board shall credit each person's individual account in the members' deposit account with regular interest on the mean balance in the account for the fiscal year.

(2) At the end of each system fiscal year, the board shall credit the employer accumulation account with regular interest on the mean balance in the account for the fiscal year and similarly shall credit regular interest to the retirement reserve account and to the survivor benefit account.

(3) The interest credits shall be transferred from the income-expense account.

(e) Whenever the board determines that the balance in the income-expense account is more than sufficient to cover the current charges to the account, the board may, by resolution, provide for contingency reserves, or for the transfer of the excess, or portions thereof, to cover the needs of the other accounts of the system.



§ 24-7-411 - Compelling payment upon delinquency of employer.

(a) (1) If any participating employer fails to remit to the Arkansas Teacher Retirement System contributions that are required by law or regulation by the fifteenth day of the month in which the moneys are due, then the system shall impose an interest penalty of six percent (6%) per annum with a daily interest accrual.

(2) For purposes of this subsection, an employer's remittance is not delinquent if the employer's remittance is:

(A) Received by the system by the fifteenth day of the month in which the payment is due; or

(B) Postmarked by the fourteenth day of the month in which the payment is due.

(3) The interest penalty shall be determined by the system on the date the delinquent funds are received, and a statement of the interest penalty shall be sent to the participating public employer.

(4) If the interest penalty or delinquent moneys are not received by the system by the last business day of the month in which the moneys were originally due, then the system shall cause the sums of moneys, including the interest penalty, to be transferred from any moneys due the participating employer from the Treasurer of State and the Department of Education as provided in § 19-5-106(a)(5).

(5) This interest penalty shall be computed on the actual days of delinquency and shall be paid to the system to reimburse the trust fund for the money that would have been earned on the moneys had they been paid when due.

(b) (1) If a participating employer fails to file with the system a report required by the Board of Trustees of the Arkansas Teacher Retirement System by the fifteenth day of the month in which the report is due, then the system shall impose a penalty of one hundred fifty dollars ($150) for each late report.

(2) For purposes of this subsection, a report is not late if the report is:

(A) Received by the system by the fifteenth day of the month in which the report is due; or

(B) Postmarked by the fourteenth day of the month in which the report is due.

(3) A statement of the penalty shall be sent to the participating employer.

(4) If the penalty is not received by the last business day of the month in which the report was due, then the system shall cause the penalty amount to be transferred from any moneys due the participating employer from the Treasurer of State and the Department of Education as provided in § 19-5-106(a)(5).

(5) The penalty amounts collected shall be deposited to the credit of the administrative funds of the system to help defray the cost of additional expenses incurred due to the additional work required to process late reports.

(c) The board or its designee may waive penalties and interest for an employer delinquency under this section if the board or its designee finds that:

(1) The delinquency was not the result of the employer's nondisclosure, fraud, or misrepresentation; and

(2) Under the circumstances, requiring payment of the delinquency by the employer would be unduly penal, burdensome, or result in a manifest injustice.






Subchapter 5 - -- Arkansas Teacher Retirement System -- Membership

§ 24-7-501 - Membership generally.

(a) The membership of the Arkansas Teacher Retirement System shall include the following persons:

(1) All teachers who last began service on or after July 1, 1971, and whose service is not covered by another retirement plan similar in purpose to the Arkansas Teacher Retirement System, except social security; and

(2) (A) All nonteachers who begin nonteaching service on or after July 1, 1989, and whose nonteaching service is not covered by another retirement plan similar in purpose to the Arkansas Teacher Retirement System, except social security.

(B) (i) All nonteachers who began nonteaching service before July 1, 1989, whose nonteaching service is covered or coverable by the Arkansas Public Employees' Retirement System shall continue to be covered by the Arkansas Public Employees' Retirement System for all nonteaching service, both past and future, unless the nonteacher elects to have the nonteaching service after July 1, 2001, covered by the Arkansas Teacher Retirement System under subdivision (a)(2)(C) of this section.

(ii) These nonteachers who began service before July 1, 1989, shall be considered members of a closed system to be administered by the Arkansas Public Employees' Retirement System.

(iii) The employer contribution rate for this closed system shall be established at a rate necessary to fund all present and future liabilities until such time as there are no longer members, retirants, or deferred annuitants;

(C) (i) Beginning July 1, 2001, and each July 1 of each year thereafter, nonteachers who participate in the Arkansas Public Employees' Retirement System may elect to become members of the Arkansas Teacher Retirement System.

(ii) Service credit while a member of the Arkansas Public Employees' Retirement System cannot be established in the Arkansas Teacher Retirement System.

(iii) The election to withdraw from the Arkansas Public Employees' Retirement System and become a member of the Arkansas Teacher Retirement System shall be made by May 31, 2001, or by May 31 of each year thereafter, and notice of the election shall be made in writing and filed with the Arkansas Teacher Retirement System.

(iv) The election to participate in the Arkansas Teacher Retirement System shall be irrevocable.

(v) Nonteachers who elect coverage in the Arkansas Teacher Retirement System under the provisions of this section and who accumulate five (5) or more years of credited service in the Arkansas Teacher Retirement System will be eligible for benefits as provided in § 24-7-713(b).

(b) (1) A person who has excluded himself or herself from membership before July 1, 1991, may rescind the exclusion by filing with the system a membership data form.

(2) The rescission shall be effective July 1 of the fiscal year in which it is exercised.

(3) At the direction of the person, the membership may be prospective only, or both prospective and retroactive.

(4) (A) Before July 1, 2011, for the membership to be retroactive, the member shall pay to the system both the member contributions and the employer contributions that would have been paid to the system if there had been no exclusion, plus interest from the effective date of the excluded service to the date of payment in full.

(B) On or after July 1, 2011, excluded service may be established by paying the actuarial equivalent of the member's benefits to the system.

(c) In any case of question as to the system membership status of any person, the Board of Trustees of the Arkansas Teacher Retirement System shall have the final power to decide the question.

(d) (1) Membership in the system shall be a condition of employment under subsections (a) and (b) of this section.

(2) However, except as provided in this section, individual members who are employed for less than one-fourth (1/4) of a fiscal year under § 24-7-601 shall not be eligible for any credit or benefit in the system.



§ 24-7-502 - Termination of active membership.

(a) (1) A member of the Arkansas Teacher Retirement System shall terminate covered employment and remain terminated during the member's applicable termination separation period to become and remain eligible for retirement.

(2) (A) Effective July 1, 2011, a member shall not be terminated from employment for purposes of retirement eligibility if within six (6) calendar months of the member's effective date of retirement the member:

(i) Meets both of the following requirements:

(a) Becomes employed with an employer covered by the system; and

(b) Has not attained the system's normal retirement age; or

(ii) Does not have total or a combined total of thirty-eight (38) years or more of credited service in the system, T-DROP, or reciprocal service in another eligible state retirement system.

(B) If a member has a combined total of thirty-eight (38) years or more of credited service in the system, T-DROP, or reciprocal credited service in another eligible state retirement system, then the member shall not be terminated from employment for purposes of retirement eligibility if within one (1) calendar month of the member's effective date of retirement the member:

(i) Becomes employed with an employer covered by the system; and

(ii) Has not attained the system's normal retirement age.

(3) A member who fails to meet both the termination requirement and the termination separation period requirement of this subsection shall:

(A) Repay retirement benefits paid during the period the member did not meet the requirements; and

(B) Forfeit all future retirement benefits until the member files a new completed retirement application using the standard system process.

(4) The system may require the repayment of retirement benefits, interest, and distributions from the member directly or indirectly by using the system's standard withholding rule.

(5) If a member fails to meet the termination requirement or to complete the termination separation period, then the member is not eligible to receive retirement benefits until the member files a new completed retirement application using the standard system process. The member shall be subject to a new termination separation period.

(6) During the termination separation period, the member shall remain terminated and shall not:

(A) Form an employment relationship with any system-covered employer;

(B) Render any compensable services to or on behalf of any system-covered employer, except that a member may provide volunteer activities at a system-covered employer that does not have the effect of holding a position open for the member during a termination separation period; and

(C) Exercise any authority to act as a representative of any system-covered employer or exercise any authority over employees of any system-covered employer.

(b) (1) When a member is no longer employed by an employer in a position covered by the system, the person shall cease to be an active member of the system.

(2) If an inactive member has not retired and later becomes reemployed by an employer in a position covered by the system, the member shall become an active member and be eligible to accrue additional service credit.

(3) If the member's service credit during reemployment is less than one-fourth (1/4) of a fiscal year under § 24-7-601, he or she shall be considered to be an inactive member at the termination of the reemployed service, and the only monthly benefits payable shall be those provided by § 24-7-707.

(4) (A) (i) Before July 1, 2011, an active member shall receive credit for any previous unreported service after July 1, 1937, by paying the system the employee and employer contributions in effect during the previous service, together with interest from the dates of the service to the date of payment in full.

(ii) On or after July 1, 2011, previous unreported service rendered after July 1, 1937, may be established by paying the actuarial equivalent of the member's benefits to the system.

(B) For previous service rendered before July 1, 1971, service credit shall be permitted for service in a fiscal year only if the minimum days of service rendered is sufficient for one (1) year of service credit under § 24-7-601 in a fiscal year.

(c) Upon a member's retirement, the person shall cease to be an active member and, except as otherwise provided in this act, he or she shall not accrue additional service credit or make contributions to the system.

(d) As used in this section:

(1) "System-covered employer" means all employers as defined in § 24-7-202(13) and also includes all employers offering the Arkansas Teacher Retirement System as an optional retirement plan on or before January 1, 2011, to any employee;

(2) (A) "Terminate" means:

(i) The member's employment has ended at all system-covered employers;

(ii) A complete severance of the employer-employee relationship has occurred at all system-covered employers;

(iii) The member has ceased performing any employment services for any system-covered employer, except for uncompensated functions related to the transfer of the duties or the transfer of the position of the member;

(iv) The member has not formed any express or implied employment agreement or taken action that would obligate the member to render compensable services to a system-covered employer or entitle a system-covered employer to the services of the member after the termination separation period;

(v) The member has followed normal retirement procedures for resigning from the system-covered employer unless involuntarily terminated before the member's effective date of retirement; and

(vi) All system-covered employers have paid or have initiated the process to pay all accumulated benefits such as annual leave and sick leave to the member by the effective date of retirement.

(B) "Terminate" does not mean:

(i) Taking a leave of absence; or

(ii) Performing any job duties or services without remuneration, except for the functions related to the transfer of duties or the transfer of the position itself.

(C) Providing volunteer activities at a system-covered employer that does not have the effect of holding a position open for the member during a termination separation period does not mean that the member is not terminated; and

(3) "Termination separation period" means the time from a member's effective date of retirement until the date that the member is no longer prohibited by state law from returning to work at a system-covered employer.






Subchapter 6 - -- Arkansas Teacher Retirement System -- Credited Service

§ 24-7-601 - Credited service generally.

(a) By rule, the Board of Trustees of the Arkansas Teacher Retirement System shall fix and determine the number of years, and fraction thereof, of service to be credited each member for his or her employment as an employee.

(b) (1) A member shall be employed by an employer covered by the Arkansas Teacher Retirement System for a minimum of one hundred sixty (160) days per fiscal year to earn one (1) year of credited service.

(2) Fractional years of service may be granted beginning July 1, 1971, as prescribed by the board.

(3) A member shall not receive more than one (1) year of service in any one (1) fiscal year.

(4) (A) Beginning July 1, 2011, a contributory member who accrues less than one-fourth (1/4) year of service credit in a fiscal year may accumulate and carry forward days of service until the first fiscal year in which the contributory member accrues the minimum days of service required to credit one-fourth (1/4) year of service credit.

(B) Upon the contributing member's accruing of a minimum of one-fourth (1/4) year of service credit, the:

(i) Service credit shall be applied to the latest fiscal year; and

(ii) Carry-forward days shall be reset to zero (0).

(c) (1) Days of absence from service because of sickness shall be considered as service if the days are paid sick leave.

(2) Days of paid sick leave shall not be considered service if the payment is for unused sick leave.

(d) No credited service may be granted by the board for service rendered before July 1, 1937.

(e) (1) The system is a reciprocal system under the provisions of §§ 24-2-401 -- 24-2-405.

(2) In establishing eligibility for a benefit from the Arkansas Teacher Retirement System, the credited service under all reciprocal systems shall be totaled and the total credited service shall be used in determining eligibility for a system benefit.

(3) In determining the amount of a benefit from this system, there shall be used only the actual service under this system and the benefit formula of this system.

(4) The final average compensation used shall be that of the reciprocal system that furnishes the highest final salary at the time of retirement.

(5) Wherever this system provides a benefit amount that is not dependent on length of credited service, the benefit amount shall be reduced to the proportion that actual system service bears to total reciprocal system-credited service.

(f) In any case of question as to the service credit of any person, the board shall have the final power to decide the question.



§ 24-7-602 - Military service credit.

(a) (1) If an active member of the Arkansas Teacher Retirement System enters the armed forces of the United States during any period of compulsory military service, after receiving a refund of member contributions from the system, the compulsory military service required of the member may be established as credited service under this subchapter if after discharge from the armed forces and before retirement the member repays to the system the actuarial equivalent of the member's benefits.

(2) In addition, an active member who entered the armed forces of the United States during any period of compulsory military service and who becomes an active member within one (1) year of his or her discharge from the armed forces is eligible to receive military service credit under this section, whether or not the member has five (5) or more years of credited service at the time of the reemployment.

(b) An inactive member who entered the armed forces shall have the period of armed forces service credited as service in the system without cost to the member if the member satisfies the following conditions:

(1) He or she completes five (5) or more years of actual service in the system; and

(2) (A) The armed forces service is not credited as service under any other retirement plan except social security.

(B) Receipt of a pension from the federal military retirement system paid solely for disability shall not be considered as having service credit with another retirement plan.

(c) If mandated by federal law before December 12, 1994, armed service not otherwise creditable under this section shall be creditable, provided the member pays to the system the actuarial equivalent of the member's benefits.

(d) (1) Effective December 12, 1994, a member who leaves employment with a school to serve, on a voluntary or involuntary basis, in the uniformed services of the United States and returns to employment with a school shall be treated as not having incurred a break in service with the employer. The employer shall certify to the system that reemployment was in accordance with the requirements set forth in Section 4312 of Pub. L. No. 103-353, the Uniformed Services Employment and Reemployment Act of 1994.

(2) Under this subsection, uniformed services of the United States is limited to the armed forces, the Army and the Air National Guard when engaged in active duty for training, inactive duty training, or full-time National Guard duty, the commissioned corps of the Public Health Service, and any other category of persons designated by the President of the United States in time of war or emergency.

(3) The cumulative length of the absence from a position of employment with the employer by reason of service in the uniformed services shall not exceed five (5) years.

(4) A member reemployed under this subsection shall be entitled to accrue benefits for the time he or she served in the uniformed services by paying the employee contributions set forth in § 24-7-406.

(5) An employer reemploying a member under this subsection shall pay to the system the employer contributions due for the time the member served in the uniformed services and shall be those required by § 24-3-103 [repealed]. However, should a member not pay the employee contributions due, then no employer contributions shall be due.

(6) For the purposes of determining the employee and employer contributions due, the member's compensation during the period of service in the uniformed services shall be computed at:

(A) The rate the member would have received had he or she not served in the uniformed services; or

(B) The member's average compensation level during the twelve-month period, or shorter, if applicable, immediately preceding the service.

(7) If both employee and employer contributions are not paid, the member shall not be entitled to any accrued benefits for the time served in the uniformed services.

(e) In no event shall a person be credited with a total of more than five (5) years of armed service, except that service credited under subsection (e) of this section shall be in addition to that amount.

(f) In any case of doubt as to the period of the armed service to be credited a member, the Board of Trustees of the Arkansas Teacher Retirement System shall have the power to determine the period.

(g) (1) In the case of a death occurring on or after January 1, 2007, if a member dies while performing qualified military service as defined in section 414(u) of the Internal Revenue Code, as it existed on January 1, 2011, the survivors of the member are entitled to any additional benefits, including determining a member's vesting, provided under the Arkansas Teacher Retirement System as if the member had resumed and then terminated employment on account of death.

(2) Additional benefits under subdivision (g)(1) of this section do not include benefit accruals relating to the period of qualified military service.



§ 24-7-603 - Out-of-state service.

(a) As used in this section, "out-of-state service" means service rendered in any state except Arkansas in a position that would have been covered by the Arkansas Teacher Retirement System had the service been actual service covered by the system if rendered in the state.

(b) Out-of-state service purchased before July 1, 1987, shall be credited as service under this section in accordance with provisions in force before July 1, 1987.

(c) From and after July 1, 1987, an active member shall be eligible to establish out-of-state service to be credited as service under this subchapter under the following conditions:

(1) (A) The out-of-state service credit to be granted shall be limited to service for which no benefit could be paid by another system similar in purpose to this system, except social security, if the member had left on deposit his or her contributions to the other system.

(B) The credit under subdivision (c)(1)(A) of this section is limited to fifteen (15) years;

(2) (A) The member shall pay to the system for each year of service credit granted the actuarial equivalent of the member's benefits.

(B) The payment shall be credited to the member's account in the members' deposit account and shall be in addition to regular member contributions thereto;

(3) (A) The out-of-state service shall not become credited service under this system until the member has established five (5) or more years of actual service.

(B) If a member ceases to be an active member before the out-of-state service has been established as system-credited service, the member payments made under this section shall be refundable;

(4) The benefit program to be applied to each year of service credit being granted shall be the benefit program in effect at the time of retirement; and

(5) Such other rules and regulations consistent with this subchapter as the Board of Trustees of the Arkansas Teacher Retirement System may from time to time adopt.

(d) An active member may purchase a fraction of a year of out-of-state service to be credited as service under this subchapter in the same manner as provided for out-of-state service under subsection (c) of this section if the service meets the following requirements:

(1) The member has not less than one-fourth (1/4) year of out-of-state credited service in the fiscal year; and

(2) The fraction of a year of out-of-state service may be credited in keeping with policies of the board under § 24-7-601.

(e) An active member shall be eligible, upon application, to purchase service rendered outside the state during a period of employment with an education coordinating council to be credited as out-of-state service under the provisions of this section, provided that the conditions of subsection (c) of this section are met.



§ 24-7-604 - Overseas service.

(a) As used in this section, "overseas service" means service in an American-type overseas school sponsored and approved by either the United States Department of State or the Department of Defense, or service rendered in the Peace Corps or Volunteers In Service To America (VISTA).

(b) A member of the Arkansas Teacher Retirement System may receive membership service credit for service in an overseas school subject to the following conditions:

(1) To be eligible for overseas service credit, a member must have a minimum of five (5) years of membership service in a position covered by the system;

(2) (A) The overseas service credit to be granted shall be limited to service for which no benefit could be paid by another system similar in purpose to this system, except social security.

(B) The maximum overseas service credited to any member shall be ten (10) years;

(3) (A) To be eligible for a year of overseas service credit, a member must have rendered the minimum days of service required for a fiscal year of service credit under § 24-7-601.

(B) Fractions of years of service may be credited in keeping with policies of the Board of Trustees of the Arkansas Teacher Retirement System as provided by § 24-7-601;

(4) (A) Overseas service credit may be established by paying to the system the actuarial equivalent of the member's benefits.

(B) The employer's cost-of-service credit may be paid either by the employer or by the member.



§ 24-7-605 - Service in General Assembly.

(a) (1) (A) (i) Any member of the Senate or House of Representatives of the General Assembly who is a member of the Arkansas Teacher Retirement System shall be eligible, upon application, to receive credited service in the system for his full contract salary in the event that a cut in pay is required by the school district during his attendance at regular or extraordinary sessions of the General Assembly or during his attendance at meetings of regular or special committees of the General Assembly during the interim.

(ii) These meetings shall include, but not be limited to, the Legislative Council, the Legislative Joint Auditing Committee, the interim committees, and special legislative committees.

(B) The member shall receive credited service upon payment by him of the necessary member contribution and upon appropriation from the Public School Fund of the necessary employer contribution for the amount of the salary reduction during periods of attending regular or extraordinary sessions of the General Assembly or sessions of legislative committees.

(2) The amount of credited service shall not exceed the contract salary of the member for the school year contract period.

(3) (A) Any member of the House of Representatives or the Senate currently serving in the General Assembly or the legislative committees for any year prior to July 6, 1977, not to exceed five (5) years, may make application for and receive credited service in the system for his full contract salary as an employee with respect to any reduction therein during attendance at regular or extraordinary sessions of the General Assembly or sessions of legislative committees in which he served.

(B) This shall be done only if he pays to the system the member contribution required by law, and if appropriation is made from the Public School Fund for the necessary employer contribution required by law for that portion of his contract salary for any period for which he suffered a reduction in pay during legislative service.

(b) (1) Any member of the Senate or House of Representatives of the General Assembly who is an employee and is a member of the system shall be eligible, upon application, to receive credited service in the system for his full contract salary in the event that either the member or the school district decides it is in the best interest of the school district for the member to take a leave of absence for up to one (1) full calendar year at a time to attend to his duties as a General Assembly member.

(2) Service shall be credited upon payment by the member of the necessary member contribution and the necessary employer contribution for the amount of the member's contract salary during periods of attending regular or extraordinary sessions of the General Assembly or sessions of legislative committees.

(3) The amount of credited service shall not exceed the member's contract salary for the school year contract period.



§ 24-7-606 - Service for leave of absence to obtain advanced degree.

(a) (1) From and after June 28, 1985, any public school teacher or administrator who is a member of the Arkansas Teacher Retirement System and takes a leave of absence from a school in order to obtain an advanced degree at an institution of higher learning or to fulfill the requirements of a scholarship or grant shall be eligible, upon application, to receive credited service in the system for the time of actual enrollment in the institution.

(2) Evidence of the minimum days of enrollment at an institution of higher education in a fiscal year equivalent to the minimum days of service required for a fiscal year of service credit under § 24-7-601 shall be presented with the application.

(b) The service shall be credited in accordance with § 24-7-601.

(c) The member shall pay the actuarial equivalent of the member's benefits to the system for each year of service credit being granted.



§ 24-7-607 - Private school service.

(a) As used in this section, "private school service" means service rendered in any private school or agency that is recognized by the Department of Education for the issuance of teaching licenses.

(b) From and after January 1, 1990, an active member shall be eligible, upon application, to purchase private school service for a period not to exceed fifteen (15) years, to be credited as service under this subchapter under the following conditions:

(1) The private school service credit to be granted shall be limited to service for which no benefit could be paid by another system similar in purpose to the Arkansas Teacher Retirement System, except social security, if the member left on deposit his or her contributions to the other system;

(2) (A) The member shall pay the actuarial equivalent of benefits as set forth under § 24-7-202 to the system for each year of service credit being granted.

(B) The payment shall be credited to the member's account in the members' deposit account and shall be in addition to regular member contributions thereto;

(3) The private school service shall not become credited service under this system until:

(A) The member payment under this section has been paid in full; and

(B) (i) The member has established five (5) or more years of actual service exclusive of private school service.

(ii) If a member ceases to be an active member before the private school service has been established as system-credited service, the member payments contributed under this section shall be refunded to the member;

(4) The benefit program to be applied to each year of service credit being granted shall be the benefit program in effect at the time of retirement; and

(5) Such other rules and regulations consistent with this subchapter as the Board of Trustees of the Arkansas Teacher Retirement System may from time to time adopt.

(c) An active member may purchase a fraction of a year of private school service to be credited as service under this subchapter in the same manner as provided for private school service under subsection (b) of this section if the service meets the following requirements:

(1) The member has not less than one-fourth (1/4) year of private school service in a fiscal year under § 24-7-601; and

(2) The fraction of a year of private school service may be credited in keeping with policies as provided by § 24-7-601.



§ 24-7-608 - Limitation on benefit enhancement -- Acts 1997, No. 1053.

(a) No benefit enhancement provided for by this act shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided for by this act shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-7-610 - Credit for service in National Guard and armed forces reserve.

(a) As used in this section, "armed forces reserve" means one (1) of the reserve components of the armed forces of the United States.

(b) (1) A member of the Arkansas Teacher Retirement System shall be entitled to purchase credited service in the system for a period not to exceed five (5) years for service rendered by the member in the National Guard or the armed forces reserve if the member:

(A) Makes an application to the Board of Trustees of the Arkansas Teacher Retirement System;

(B) Provides proof satisfactory to the board of that person's service in the National Guard or the armed forces reserve; and

(C) Pays to the system for each year of service credit being granted the actuarial equivalent of the member's benefits.

(2) The payment shall be credited to the member's account in the members' deposit account and shall be in addition to regular member contributions.

(c) Members shall receive one (1) year of purchased service credit for each one (1) year of service in the National Guard or the armed forces reserve.

(d) The National Guard or armed forces reserve service shall not become credited service under this system until:

(1) The member payments specified in subdivision (b)(1)(C) of this section have been paid in full; and

(2) The member has established five (5) or more years of actual service in the system.

(e) If a member ceases to be an active member before the service in the National Guard or the armed forces reserve has been established as system-credited service, the member payments contributed as specified in subdivision (b)(1)(C) of this section shall be refundable.

(f) (1) This section is supplemental to § 24-7-602, and this section does not diminish the right of any member of the system to obtain credited service in the system for active duty military service within the limits permitted by § 24-7-602.

(2) However, a member shall not be entitled to or receive in excess of five (5) years of credited service rendered by the member under this section.



§ 24-7-611 - Domestic federal service.

(a) As used in this section, "domestic federal service" means service rendered as a teacher or administrator in any school or similar institution located on a military base or installation that is administered by the Department of Defense.

(b) From and after January 1, 2003, an active member shall be eligible upon application to purchase domestic federal service to be credited as service under this section under the following conditions:

(1) The domestic federal service credit to be granted shall be limited to service for which no benefit could be paid by a retirement system similar in purpose to the Arkansas Teacher Retirement System except social security if the member left on deposit his or her contributions to the other system, and it shall be limited to ten (10) years;

(2) (A) For each year of domestic federal service credit granted, the member shall pay to the system the employee and employer contributions based on the actuarial equivalent of the member's benefits.

(B) The payment is credited to the member's account in the members' deposit account and is in addition to regular member contributions;

(3) The domestic federal service shall not become credited service under this system until:

(A) The member payment under this section has been paid in full; and

(B) (i) The member has established five (5) or more years of actual service exclusive of domestic federal service.

(ii) If a member ceases to be an active member before the domestic federal service has been established as system-credited service, the member payments contributed under this section shall be refunded to the member;

(4) The benefit program to be applied to each year of service credit being granted shall be the benefit program in effect at the time of retirement; and

(5) The other rules and regulations consistent with this section as the Board of Trustees of the Arkansas Teacher Retirement System may from time to time adopt.

(c) An active member may purchase a fraction of a year of domestic federal service to be credited as service under this subchapter in the manner as provided for domestic federal service under subsection (b) of this section if the service meets the following requirements:

(1) The member has not less than one-fourth (1/4) year of domestic federal service in a fiscal year under § 24-7-601; and

(2) The fraction of a year of domestic federal service may be credited in keeping with policies as provided by § 24-7-601.

(d) However, the board shall not implement this section until the system has reduced its unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years to a level less than the standards prescribed for those public retirement systems under §§ 24-1-104 and 24-1-105.



§ 24-7-612 - Service credit purchase.

(a) A member who purchases service credit in the Arkansas Teacher Retirement System shall pay the actuarial equivalent of both the employee and employer contributions, as calculated by the system.

(b) (1) If a member has an existing service purchase account with the system before July 1, 2011, the member shall pay the balance of the account to the system according to the payment schedule agreed upon by the member and the system.

(2) The member shall agree to a reasonable payment schedule with the system on or before June 30, 2012, or the member payments, if any, shall be returned to the member by the system without interest on the member payments as allowed by law.

(3) The service purchase account shall be closed after the system has returned the member payments.

(c) Beginning July 1, 2011, service purchase accounts shall not be created for the purchase of service credit in the system.

(d) The Board of Trustees of the Arkansas Teacher Retirement System may promulgate rules regarding service purchase accounts consistent with this section.






Subchapter 7 - -- Arkansas Teacher Retirement System -- Benefits

§ 24-7-701 - Voluntary retirement.

(a) (1) (A) Except as provided under subdivision (a)(2) of this section, an active member who either attains sixty (60) years of age and has five (5) or more years of actual and reciprocal service or who has twenty-eight (28) or more years of credited service regardless of age may voluntarily retire upon written application filed with the Arkansas Teacher Retirement System.

(B) If a member fails to submit a complete retirement application within six (6) calendar months after the effective date of benefits, including all additional documentation required by the system, the application shall be void unless an extension has been granted by the system.

(2) (A) A member shall meet the termination of covered employment requirements under § 24-7-502 to be eligible for retirement unless the member has attained normal retirement age.

(B) A member who fails to meet the termination of employment requirements of this subsection shall have his or her retirement benefits cancelled and forfeits any retirement benefits until the termination requirements are met.

(C) (i) A member who fails to meet the termination requirements of this section and has received retirement benefits from the system shall repay the benefits to the system before becoming eligible again for voluntary retirement.

(ii) The system may adjust and collect any benefits that have been overpaid to a member under § 24-7-205.

(D) A member who fails to meet the termination requirements of this section upon employment by a covered employer shall return to active member status under § 24-7-502.

(b) Upon a member's retirement, he or she shall receive a life annuity as provided for in § 24-7-705.

(c) The annuity shall begin the first day of the calendar month next following the latest of:

(1) One (1) month after the date the written application is filed with the board;

(2) The member's termination of active membership;

(3) The member's attainment of the minimum age; or

(4) The member's completion of the minimum years of credited service.

(d) If a member is retiring with an effective date other than July 1 or the first day of a calendar quarter within the fiscal year, the following limitations shall apply:

(1) No salary for service within the fiscal year shall be considered in determining final average salary;

(2) Credited service for service within the fiscal year shall not exceed one-quarter (1/4) year for each full calendar quarter elapsed since the beginning of the fiscal year; and

(3) Service credit to be used in the computation of benefits shall be computed only on the full calendar quarter completed and shall not include service credit for a partial calendar quarter worked.

(e) (1) If a member has signed an employment contract for a fiscal school year and been paid in full for that fiscal school year, in no event shall the annuity begin earlier than the July 1 next following that fiscal school year.

(2) If a member has signed an employment contract for a fiscal school year and if that contract is not completed, the member shall receive credit for service within the current fiscal year as provided in this section.

(f) (1) A member may cancel an application for voluntary retirement benefits up to two (2) calendar months after the effective date of benefits.

(2) The member shall notify the system of cancellation in writing. Upon cancellation, the member shall be eligible for active membership in the system.



§ 24-7-702 - Early voluntary retirement.

(a) (1) (A) Except as provided under subdivision (a)(2) of this section, an active or inactive member who has twenty-five (25) or more years of credited service but has not attained sixty (60) years of age and is not eligible for retirement under § 24-7-701 may voluntarily retire early upon written application filed with the Board of Trustees of the Arkansas Teacher Retirement System.

(B) If a member fails to submit a complete retirement application within six (6) calendar months of the effective date of benefits, including all additional documentation required by the system, the application shall be void unless an extension is granted by the system.

(2) (A) A member shall meet the termination of covered employment requirements under § 24-7-502 to be eligible for retirement except if the member has attained normal retirement age.

(B) A member who fails to meet the termination of covered employment requirements under this subsection shall have his or her retirement benefits cancelled and forfeits any retirement benefits until the termination requirements are met.

(C) (i) A member who fails to meet the termination requirements of this section and has received retirement benefits from the system shall repay the benefits to the system before becoming eligible again for voluntary retirement.

(ii) The system may adjust and collect any benefits that have been overpaid to a member under § 24-7-205.

(D) A member who fails to meet the termination requirements of this section upon employment by a covered employer shall return to active member status under § 24-7-502.

(b) (1) Upon an active or inactive member's retirement as provided in this section, the member shall receive, in lieu of any other system benefit, an early annuity that shall be a certain percent of an annuity provided for in § 24-7-705.

(2) The percent shall be one hundred percent (100%) reduced by five-twelfths percent (5/12%) multiplied by the number of months by which the time of early retirement precedes the earlier of either completion of twenty-eight (28) years of credited service or attainment of sixty (60) years of age.

(3) (A) Effective July 1, 1997, the annuities of those members who chose early retirement when the years of service required for an unreduced annuity was thirty-five (35) or more years shall be adjusted to reflect the amount for which they would have been entitled had the number of years to retire with an unreduced annuity been thirty (30) years on the effective date of their retirement.

(B) The annuities of those members who chose early retirement from July 1, 1995, through June 30, 1999, who received an early annuity as provided in § 24-7-702 that was in effect at the time of their retirement, shall be adjusted effective July 1, 1999, to reflect a percent of the annuity as provided in subdivision (b)(2) of this section.

(C) Effective July 1, 2001, the annuities of those members who chose early retirement when the years of service required for an unreduced annuity was thirty (30) or more years shall be adjusted to reflect the amount for which they would have been entitled had the number of years to retire with an unreduced annuity been twenty-eight (28) years on the effective date of their retirement, and the annuities of those members shall be adjusted effective July 1, 2001, to reflect a percent of the annuity as provided in subdivision (b)(2) of this section, which was in effect July 1, 1999.

(4) The adjustments described in subdivision (b)(3) of this section shall not be retroactive to the effective date of the member's retirement.

(c) For an active member, the annuity shall begin the first day of the calendar month next following the latest of:

(1) One (1) month after the date the written application is filed with the board;

(2) The member's termination of active membership; or

(3) The member's completion of the required credited service.

(d) For an inactive member, the annuity shall begin the first day of the calendar month after the date his or her written application is received by the board.

(e) If a member is retiring with an effective date other than July 1 or the first day of a calendar quarter within the fiscal year, the following limitations shall apply:

(1) No salary for service within the fiscal year shall be considered in determining final average salary;

(2) Credited service for service within the fiscal year shall not exceed one-quarter (1/4) year for each full calendar quarter elapsed since the beginning of the fiscal year; and

(3) Service credit to be used in the computation of benefits shall be computed only on the full calendar quarter completed and shall not include service credit for a partial calendar quarter worked.

(f) (1) If a member has signed an employment contract for a fiscal school year and been paid in full for that fiscal year, in no event shall the annuity begin earlier than the July 1 next following that fiscal school year.

(2) If a member has signed an employment contract for a fiscal school year and that contract is not completed, the member shall receive credit for service within the current fiscal year as provided in subsection (e) of this section.

(g) (1) A member may cancel an application for early voluntary retirement benefits up to two (2) calendar months after the effective date of benefits.

(2) The member shall notify the system of cancellation in writing. Upon cancellation, the member shall be eligible for active membership in the system.



§ 24-7-704 - Disability retirement.

(a) (1) (A) Except as provided under subdivision (a)(1)(B) of this section, an active member in employer service with five (5) or more years of actual and reciprocal service who becomes totally and permanently physically or mentally incapacitated for his or her job duties as the result of a personal injury or disease may be retired by the Board of Trustees of the Arkansas Teacher Retirement System upon approval of a written application filed with the Arkansas Teacher Retirement System.

(B) (i) An active member who has met the eligibility requirement of subdivision (a)(1)(A) of this section shall meet the termination of covered employment requirements under § 24-7-502 to be eligible for disability retirement benefits.

(ii) For eligibility under this section, a member is considered active for an additional fiscal year following the last fiscal year that the member renders actual service to a covered employer and obtains at least one-fourth (1/4) year of service credit.

(iii) Service credit used in calculating any benefits paid under this section means days of service, including paid sick leave covered by the employer.

(C) The member is qualified to receive disability retirement benefits if by majority opinion the medical committee reports to the board in writing that its review of the member's application and accompanying documentation finds:

(i) The member is physically or mentally incapacitated;

(ii) The member exhibits symptoms of physical or mental incapacitation while the member is employed by a system employer as an active member;

(iii) The member is unable to perform his or her current work duties;

(iv) The incapacity will most likely be permanent; and

(v) The member should be retired.

(2) The disability retirement shall be effective the calendar month following the member's termination of active membership.

(b) Upon disability retirement as provided in subsection (a) of this section, a member shall receive an annuity provided for in § 24-7-705 and shall have the right to elect an option provided for in § 24-7-706. His or her disability retirement shall be subject to the provisions of subsections (c) and (d) of this section and to the provisions of § 24-7-708.

(c) (1) At least one (1) time each year during the first five (5) years following a member's retirement on account of disability, and at least one (1) time in each three-year period thereafter, the board may require any disability retirant who has not attained sixty (60) years of age to undergo a medical examination to be made by or under the direction of the medical committee.

(2) If the retirant refuses to submit to the medical examination in any period, his or her disability annuity may be suspended by the board until his or her withdrawal of his or her refusal.

(3) If his or her refusal continues for one (1) year, all his or her rights in and to a disability annuity may be revoked by the board.

(4) If upon the medical examination of the retirant the medical committee reports to the board that the retirant is physically and mentally able and capable of resuming his or her duty in the position held by him or her at the time of disability retirement, then his or her disability retirement shall terminate.

(5) (A) If a disability retirant returns to covered employment before attaining sixty (60) years of age, his or her disability retirement shall terminate.

(B) If a disability retirant returns to covered employment after attaining sixty (60) years of age and is otherwise eligible for retirement under § 24-7-707, the retirant shall be treated as if he or she retired under § 24-7-701.

(6) (A) If a disability retirant under sixty (60) years of age returns to covered employment, he or she shall immediately again become an active member of the system, and his or her credited service at the time of his or her disability retirement shall be restored to his or her credit in the members' deposit account.

(B) The retirant's disability retirement and his or her accumulated contributions shall be treated as if he or she had returned to service on the date of the full-time employment.

(7) A disability retirant shall not be given service credit for the period he or she was receiving a disability retirement annuity.

(d) (1) A member has six (6) calendar months from the date of application for disability retirement to submit a completed application and accompanying documentation.

(2) If a member does not provide all the accompanying documentation requested by the system within the six (6) calendar months, the system will submit the application to the medical committee for review as complete or withdraw the application at the request of the member unless an extension is granted by the system.



§ 24-7-705 - Life annuity.

(a) (1) (A) After July 1, 1999, upon a member's retirement, he or she shall receive a straight life annuity equal to his or her number of years of credited service for which member contributions were made as provided in § 24-7-406 multiplied by not less than two and sixty-five thousandths percent (2.065%) nor more than two and fifteen-hundredths percent (2.15%) of his or her final average salary, or a straight life annuity equal to his or her number of years of credited service rendered after June 30, 1986, for which no member contributions were made as provided in § 24-7-406 multiplied by not less than one and three hundred five thousandths percent (1.305%) nor more than one and thirty-nine hundredths percent (1.39%) of his or her final average salary, or a combination of both.

(B) The percentages in subdivision (a)(1)(A) of this section shall be determined in accordance with rules and regulations of the Board of Trustees of the Arkansas Teacher Retirement System as is actuarially appropriate for the system.

(C) Prior to increasing a benefit as provided in this section, the board shall file relevant information concerning the actuarial appropriateness of the action with the Joint Committee on Public Retirement and Social Security Programs.

(2) (A) For a member contributing on only the first seven thousand eight hundred dollars ($7,800) of each annual salary after June 30, 1969, each annual salary used in computing his or her final average salary shall be limited to a maximum of seven thousand eight hundred dollars ($7,800).

(B) The limit shall apply to his or her total credited service.

(3) For a member retiring with benefits to be computed on both contributory and noncontributory service under subsection (a) of this section and free military service first credited after July 1, 1986, under § 24-7-602, the amount of military service to be used in the computation of benefits under subsection (a) of this section shall be prorated on the ratio of membership service under each plan to his or her total membership service, notwithstanding the fact that some of the military service shall be credited as noncontributory service before July 1, 1986.

(4) All purchased military service, all out-of-state service credited under § 24-7-603, and all overseas service credited under § 24-7-604 shall be counted as contributory service, and benefits based on this service shall be computed using the contributory percent of final average salary set forth in this subsection.

(b) (1) The minimum straight life annuity for a member retiring after June 30, 1965, but before July 1, 1986, shall be one hundred fifty dollars ($150) per month, plus the benefits applicable under § 24-7-713.

(2) For a member retiring July 1, 1986, or later, the minimum straight life annuity shall be:

(A) (i) One hundred dollars ($100) per month if the member has no noncontributory credited service of the type specified in subdivision (a)(1) of this section, plus the benefits applicable under § 24-7-713.

(ii) Effective July 1, 1998, for members with ten (10) or more years of contributory credited service of the type specified in subdivision (a)(1) of this section, the amount shall be one hundred fifty dollars ($150) per month, plus the benefits applicable under § 24-7-713;

(B) (i) Sixty-four dollars ($64.00) per month if the member has only credited service of the noncontributory type specified in subdivision (a)(1) of this section, plus the benefits applicable under § 24-7-713.

(ii) Effective July 1, 1998, for members with ten (10) or more years of noncontributory credited service of the type specified in subdivision (a)(1) of this section, the amount shall be ninety-four dollars ($94.00) per month, plus the benefits applicable under § 24-7-713; or

(C) (i) (a) If the member has a mixture of credited service, the monthly amount shall be prorated between sixty-four dollars ($64.00) and one hundred dollars ($100) according to the relationship between his or her noncontributory credited service and his or her total credited service, plus the benefits applicable under § 24-7-713.

(b) Effective July 1, 1998, for members with ten (10) or more years of credited service, the amount shall be prorated between ninety-four dollars ($94.00) and one hundred fifty dollars ($150) per month, according to the relationship between the member's noncontributory credited service and total credited service, plus the benefits applicable under § 24-7-713.

(ii) However, if the member has:

(a) At least five (5) years of contributory service, regardless of his or her number of years of noncontributory service, his or her monthly amount shall not be less than one hundred dollars ($100), plus the benefits applicable under § 24-7-713; or

(b) At least ten (10) years of contributory service, regardless of his or her number of years of noncontributory service, his or her monthly amount shall not be less than one hundred fifty dollars ($150), plus the benefits applicable under § 24-7-713.

(c) As of 1986, the member contributory benefit program and the member noncontributory benefit program were related by requiring the same employer contribution rate. It is intended that this relationship be preserved by future changes, if any, in benefit programs.

(d) Upon a member's retirement, as provided in this act, he or she shall have the right to elect an option provided for in § 24-7-706.

(e) A member retiring before July 1, 1987, shall receive an annuity in accordance with provisions of law in force before July 1, 1987.



§ 24-7-706 - Annuity options.

(a) (1) Before the date the first payment of his or her annuity becomes due, but not thereafter, a member may elect to receive his or her annuity as a straight life annuity, or he or she may elect to receive the actuarial equivalent, at that time, of his or her straight life annuity in a reduced annuity payable throughout his or her life.

(2) The member may nominate a beneficiary, in accordance with one (1) of the following options:

(A) Option A -- 100% Survivor Annuity. (i) Under Option A, upon the death of a retirant, his or her reduced annuity shall be continued throughout the life of and paid to such person as he or she shall have nominated by written designation executed and filed with the Board of Trustees of the Arkansas Teacher Retirement System before the date the first payment of his or her annuity becomes due.

(ii) The person designated as a beneficiary by the retirant shall be:

(a) The retirant's spouse for not less than one (1) year immediately preceding the first payment due date; or

(b) A dependent child of the retirant who has been adjudged physically or mentally incapacitated by a court of competent jurisdiction;

(B) Option B -- 50% Survivor Annuity. (i) Under Option B, upon the death of a retirant, one-half (1/2) of his or her reduced annuity shall be continued throughout the life of and paid to such person as he or she has nominated by written designation executed and filed with the board before the date the first payment of his or her annuity becomes due.

(ii) The person designated as a beneficiary by the retirant shall be:

(a) The retirant's spouse for not less than one (1) year immediately preceding the first payment due date; or

(b) A dependent child of the retirant who has been adjudged physically or mentally incapacitated by a court of competent jurisdiction; or

(C) Option C -- Annuity for Ten (10) Years Certain and Life Thereafter. (i) Under Option C, a retirant shall receive a reduced annuity payable throughout his or her life with the provision that if he or she dies before he or she has received one hundred twenty (120) monthly annuity payments, the payments shall be continued for the remainder of the period of one hundred twenty (120) months and paid to such persons in equal shares as the retirant has nominated by written designation executed and filed with the board.

(ii) If the designated beneficiaries predecease the retirant, the retirant may nominate successor beneficiaries or may elect to return to his or her single lifetime benefit equivalent by written designation executed and filed with the board to be effective the month following receipt of his or her election by the Arkansas Teacher Retirement System.

(iii) If no designated beneficiary survives the retirant, the annuity reserve for the remainder of the annuity payments shall be paid to the retirant's estate.

(iv) If the last designated beneficiary receiving annuity payments dies before all annuity payments are made, the annuity reserve for the remainder of the annuity payments shall be paid to the beneficiary's estate.

(v) Effective the month following completion of the one-hundred-twenty-month period, the retirant's annuity shall return to his or her single lifetime benefit equivalent.

(3) In addition to the persons eligible to be designated as a beneficiary under either Option A or Option B in subdivision (a)(2) of this section, the board may promulgate rules concerning the addition of classes of eligible persons to be designated as a beneficiary under this section and for the rights of option beneficiaries of deceased disability retirees under § 24-7-704.

(b) (1) At the written election of the retirant, the death of the beneficiary or divorce or other marriage dissolution after retirement from a spouse designated as beneficiary shall cancel any optional plan elected at retirement and shall return the retirant to his or her single lifetime benefit equivalent, to be effective the month following receipt of his or her election by the system.

(2) (A) A retirant who is receiving a single lifetime benefit and who marries after retirement may elect to cancel his or her single lifetime benefit and may elect Option B -- 50% Survivor Annuity providing continuing lifetime benefits to his or her spouse, but only if the election is on a form approved by the system and is received by the system within six (6) months after the date of marriage.

(B) The election shall be effective the first day of the month following its receipt.

(c) If a member fails to elect an option, his or her annuity shall be paid to him or her as a straight life annuity.

(d) (1) Notwithstanding anything contained in this section to the contrary, the residue beneficiary under § 24-7-709 may elect to cancel the form of annuity in effect and elect Option A -- 100% Survivor Annuity upon the death of a retirant on or after July 1, 1989, if:

(A) The retirant died within one (1) year following the effective date of retirement;

(B) The retirant was receiving a straight life annuity; and

(C) The residue beneficiary otherwise qualifies for an Option A -- 100% Survivor Annuity.

(2) The election to change may be made only one (1) time and shall be on a form approved by the system.

(3) The election form must be received by the system within one hundred twenty (120) days of the death of the retiree.

(e) (1) Notwithstanding anything in this section to the contrary, a retirant who retired on or after July 1, 1994, may elect to cancel his or her election made at retirement for receiving an annuity and elect another option, provided that he or she:

(A) Does so within one (1) year after July 1, 1995, or within one (1) year of retirement;

(B) Files with the system a new election form approved by the system; and

(C) (i) Repays to the system the difference between the amount of the annuity received when he or she retired and the new annuity due as a result of the election change, plus interest from July 1, 1994, or his or her retirement date, whichever is later, to the date of payment in full.

(ii) The difference shall be calculated retroactively to July 1, 1994, or his or her retirement date, whichever is later.

(2) The election to change shall be made only one (1) time.

(3) The election change shall be effective retroactively to the effective date of his or her annuity.

(f) The Board of Trustees of the Arkansas Teacher Retirement System shall:

(1) Promulgate rules as necessary to administer this section; and

(2) Institute fair procedures for members of the system, including without limitation:

(A) Requirements for designating a beneficiary; and

(B) Spousal election.



§ 24-7-707 - Deferred retirement.

(a) (1) (A) If an active member, becomes inactive before the member reaches sixty (60) years of age, upon completion of five (5) years of actual and reciprocal service, the member is entitled to a deferred annuity when the member becomes sixty (60) years of age as provided in this section.

(B) The member is eligible for deferred retirement if the member has not withdrawn his or her accumulated contributions from the members' deposit account and is not employed in a position covered by another retirement plan that is supported wholly or in part by state contributions if the member's being vested is based on the other system service.

(2) Upon approval by the Arkansas Teacher Retirement System, the deferred annuity shall commence as of the first day of the calendar month following the date the written application is received by the system.

(3) A member shall elect an option provided for in § 24-7-706 at the time of filing the written application.

(b) An inactive member's deferred annuity shall be a life annuity as provided for in § 24-7-705.

(c) In the event the inactive member dies before qualifying for deferred retirement, no benefits whatsoever shall be paid except under the provisions of § 24-7-711.

(d) If a member fails to submit a complete deferred retirement application within six (6) calendar months of the effective date of benefits, including all additional documentation required by the system, the application shall be void unless an extension is granted by the system.

(e) (1) A member may cancel an application for deferred retirement benefits any time before two (2) calendar months from the effective date of benefits.

(2) The member shall notify the system of cancellation in writing. Upon cancellation, the member shall be eligible for active membership in the system.



§ 24-7-708 - Employment of retired members by covered employers.

(a) Effective July 1, 2009, after terminating employment under § 24-7-502 or reaching the age of normal retirement, a retirant may:

(1) Accept employment with an employer covered by the Arkansas Teacher Retirement System without a limitation of his or her retirement annuity; and

(2) Continue to receive his or her monthly retirement annuity.

(b) Employers covered by the system that hire an employee who meets the conditions under subsection (a) of this section shall report the hiring of the retirant to the system in a time and a manner that the system may reasonably require.

(c) A retirant who receives monthly benefits and is employed by a covered employer shall not accrue additional service credit.

(d) (1) For a retired member employed in a position covered by the system, the covered employer shall remit the contributions on all salary paid to the retirant in an amount equal to the employer contribution rate applicable to active members.

(2) Contributions shall be paid by the employer and are not the responsibility of the retirant.

(e) (1) The Board of Trustees of the Arkansas Teacher Retirement System shall adopt rules to carry out the provisions of this section.

(2) A covered employer that employs retirants is subject to the rules adopted by the board.



§ 24-7-709 - Disposition of member contributions -- Residue.

(a) (1) (A) If a retirant and his or her option annuitants, if any, die before receiving annuity payments equal to the member's residue amount, then the residue amount shall be paid to such persons as the retirant shall have nominated by written designation duly executed and filed with the Arkansas Teacher Retirement System.

(B) As used in this section, "residue" means the difference between the accumulated contributions and regular interest credited to the retirement reserve account as of the member's retirement effective date and the total amount of annuities paid.

(2) If a retirant and his or her option annuitants die and the member has failed to designate a beneficiary or if all designated beneficiaries have predeceased the retirant, the residue shall be paid to the retirant's estate.

(b) If upon the termination of the option annuity no surviving beneficiary designated by the member survives and it is impracticable to make payment to the member's estate, the residue shall be forfeited to the trust assets of the system subject to any valid claim of the member's estate under § 24-7-734.



§ 24-7-710 - Survivor annuity benefits.

(a) If an active member with five (5) or more years of actual and reciprocal service, including credited service for the year immediately preceding his or her death, dies before the receipt of retirement benefits from the Arkansas Teacher Retirement System, then the benefits provided in this section shall be paid to eligible survivors.

(b) (1) (A) (i) The member's surviving spouse, who was married to the member for at least the two (2) years immediately preceding the member's death, shall receive an annuity computed in the same manner in all respects as if the member had retired on the date of the member's death and elected Option A under § 24-7-706 to provide one hundred percent (100%) survivor annuity benefits, including benefits applicable under § 24-7-713, for his or her spouse.

(ii) The system shall continue to pay any benefits applicable under § 24-7-713 for an eligible surviving spouse, including a spouse who began receiving benefits on or after July 1, 2009.

(B) The surviving spouse's benefits shall begin in the month following the month of the member's death if at the time of the member's death the member had:

(i) Accumulated twenty-five (25) years or more of credited service and qualified as eligible to receive a retirement annuity under §§ 24-7-701 and 24-7-702; or

(ii) Reached sixty (60) years of age and qualified as eligible to receive a retirement annuity under § 24-7-707.

(C) If the surviving spouse is not eligible to receive benefits under subdivision (b)(1)(B) of this section, the surviving spouse's benefits shall begin in the month following the date the member would have been eligible to receive benefits had the member survived.

(D) If the surviving spouse is eligible to receive the survivor annuity and the member had not reached sixty (60) years of age at the time of the member's death, the surviving spouse may elect to defer receipt of the annuity until the member would have reached sixty (60) years of age, and the surviving spouse's benefits shall not be reduced under the early retirement provisions of § 24-7-702.

(E) The surviving spouse's benefits under this section are payable for the surviving spouse's lifetime.

(2) If at the time of the member's death there are no dependent children and the surviving spouse who is eligible to receive the annuity under this subsection files with the system a written waiver of his or her right to the spousal annuity, a lump-sum distribution of the deceased member's accumulated contributions plus regular interest may be made to the surviving spouse.

(c) (1) (A) (i) A surviving dependent child of the member shall receive an annuity in an amount equal to twenty percent (20%) of the member's highest salary year received in covered employment.

(ii) If the member's highest salary year occurs in the year that the member died, the system shall calculate the surviving dependent child's annuity on the basis of a full year of salary by the member.

(B) If a member has more than three (3) surviving dependent children, the aggregate amount of the surviving dependent children's annuity shall not exceed sixty percent (60%) of the member's highest salary year and shall be divided equally among the surviving dependent children.

(2) (A) A child shall be considered a dependent child until he or she reaches eighteen (18) years of age.

(B) (i) However, eligibility for the dependent child annuity shall continue after the child reaches eighteen (18) years of age if the child continues consecutively as a full-time student at an accredited secondary school, college, or university, but in any event, not beyond twenty-three (23) years of age.

(ii) Any child who has been deemed physically or mentally incapacitated by a court of competent jurisdiction is eligible to receive a dependent child annuity for as long as the incapacity exists, regardless of age.

(3) When a dependent child ceases to be a dependent or dies, his or her share of the annuity shall terminate.

(d) For the purposes of § 24-7-709 related to the disposition of residue, any amounts received from the member's deposit account in the form of a survivor annuity under this section shall be considered annuity payments received by the member or his or her designated beneficiary and shall offset any disposition of residue payable under § 24-7-709.

(e) Annuities payable under this section shall begin the first day of the calendar month following the date the survivor annuity is payable as provided in this section.

(f) If the member had previously received benefits from the system and has not repaid in full all amounts payable by him or her to the system, the annuity amounts otherwise provided by this section shall be withheld until the total amount owed to the system is repaid.

(g) (1) For eligibility under this section, a member is considered active for an additional fiscal year following the last fiscal year that the member renders actual service to a covered employer and obtains at least one-fourth (1/4) year of service credit.

(2) In addition, a member is considered active for eligibility under this section if in the fiscal year of a member's death, the member earned at least ten (10) days of service credit in each quarter before and including the quarter of the member's death.

(3) Service credit used in calculating any benefits paid under this section means days of service, including paid sick leave covered by the employer.



§ 24-7-711 - Refund of member contributions upon termination.

(a) (1) If a member discontinues covered employment, the member may elect to be paid a refund of his or her contributions and regular interest credited to the member's deposit account within six (6) months following the date the member's written application is filed with the system.

(2) Any contributions remaining on deposit shall accrue regular interest at the end of each fiscal year as provided by § 24-7-410(d).

(b) (1) If an active member dies and a survivor annuity is not payable under § 24-7-710, the member's accumulated contributions and regular interest to the time of payment shall be paid to such persons as the member shall have nominated by a written designation that is executed by the member and filed with the system.

(2) If there are no designated persons surviving the member, the accumulated contributions are payable to the member's estate.

(3) If no annuity is payable to a dependent child on account of the member's death and if the sole beneficiary who can receive the annuity is the member's surviving spouse, then the member's surviving spouse may elect to receive a refund of accumulated contributions and regular interest paid under this subchapter.

(4) For members dying before July 1, 2011, with an unpaid residual balance, interest on the deceased member's accumulated contributions under this subsection shall cease to accrue after July 1, 2011.

(5) Interest on a deceased member's accumulated contributions under this subsection shall cease to accrue on the July 1 after the member's death.

(c) A member or surviving spouse who elects to receive a refund of member contributions under this section also cancels all the member's service credit, including noncontributory service credit, in the system.



§ 24-7-712 - Determination of benefit program.

Any member last terminating teacher service before July 1, 1973, shall receive, or shall have paid on his behalf, benefits in accordance with the benefit program in effect at the time of retirement.



§ 24-7-713 - Retirement annuity -- Simple cost of living adjustment and monthly benefit stipend.

(a) (1) July 1 of each year, retirants, survivors, participants in the Teacher Deferred Retirement Option Plan, and annuity beneficiaries who have been receiving monthly benefits for the previous twelve (12) months shall receive a simple cost of living adjustment.

(2) The cost of living adjustment under this section is calculated by multiplying one hundred percent (100%) of the member's base retirement annuity times three percent (3%).

(3) The redetermined amount shall not be less than the base amount.

(4) As used in this section, "base amount" means the amount of the benefit payable at retirement plus any one-time increases granted by legislative change after the member's effective date of retirement benefits, excluding the simple cost of living adjustment under this section.

(5) The redetermined amount under this subsection is not considered a benefit enhancement under the limitations under § 24-1-106.

(b) (1) (A) Effective July 1, 1999, subject to the minimum financial conditions set forth in § 24-7-718, retirees, survivors, and beneficiaries shall receive an increase in benefits of not less than fifty dollars ($50.00) per month.

(B) However, the Board of Trustees of the Arkansas Teacher Retirement System may elect and is granted authority to increase the benefit to retirees in an amount determined by the board, except that the benefit increase shall not exceed seventy-five dollars ($75.00) per month.

(2) (A) Members retiring after July 1, 1999, but before July 1, 2008, with five (5) or more years of actual service in the Arkansas Teacher Retirement System and their survivors and beneficiaries shall receive an additional benefit of not less than fifty dollars ($50.00) per month over and above their regular annuity.

(B) Members retiring on or after July 1, 2008, with ten (10) or more years of actual service in the Arkansas Teacher Retirement System and their survivors and beneficiaries shall receive an additional benefit of not less than fifty dollars ($50.00) per month over and above their regular annuity.

(C) However, the board may elect and is granted authority to increase the additional benefit to members retiring in an amount determined by the board, except that the additional benefit shall not exceed seventy-five dollars ($75.00) per month.

(3) The board may prorate the benefits provided under this subsection for all members retiring after June 30, 1999, if the member is also eligible for an additional monthly benefit as a result of credited service under one (1) or more of the other reciprocal systems, as such systems are enumerated in § 24-2-401.

(c) Nothing contained in this section shall require the Arkansas Public Employees' Retirement System to pay any portion of the benefits provided for in this section.



§ 24-7-714 - Increase in monthly benefits -- Acts 1979, No. 655 and Acts 1981, No. 885.

(a) The monthly retirement benefit payable to retirants and beneficiaries of the Arkansas Teacher Retirement System who were retired on or before July 1, 1978, and who were receiving benefits on July 1, 1979, shall be increased as follows:

(1) For all benefits to retirants and beneficiaries of the system whose total credited service is before July 1, 1961, a monthly benefit increase equal to one dollar ($1.00) per each year of credited service;

(2) For all benefits to retirants and beneficiaries of the system which are based in whole or in part upon credited service rendered after July 1, 1961, a monthly benefit increase equal to seventy-five cents ($0.75) per each year of credited service;

(3) For benefit increases authorized by subdivisions (a)(1) and (2) of this section, fractional years of service shall be disregarded, and the increase shall be added to the monthly annuity after the annual postretirement increase based on the consumer price index has been applied to the retirant's base annuity; and

(4) In the event that there is more than one (1) beneficiary or survivor of a member or retirant receiving benefits, the increases in subdivisions (a)(1) and (2) of this section shall be based upon the member's total credited service. The benefit increase so determined shall be divided between the survivors or beneficiaries in proportion to their base annuities.

(b) For retirements effective after July 1, 1978, for which a monthly benefit is payable for the month of July 1981 or later, calculations shall be made as provided in subdivisions (b)(1) and (2) of this section. If the monthly benefit calculated using subdivision (b)(1) of this section is more than the monthly benefit calculated using subdivision (b)(2) of this section, then the difference shall be paid to the retirant as a monthly benefit increase, subject to the provisions of subdivisions (b)(3)-(6) of this section, as follows:

(1) Calculate the monthly annuity payable to the member under § 24-7-705, based on the provisions of § 24-7-705, his salary record, and his service record, all as of July 1, 1978, and add seventy-five cents ($0.75) for each year of the member's credited service rendered before July 1, 1978;

(2) Calculate the monthly annuity payable to the member under the provisions of § 24-7-705 in effect at the time of the member's retirement;

(3) For benefit increases authorized by this subsection, fractional years of service shall be disregarded. The increase shall be added to the monthly annuity after the annual postretirement increase based on the consumer price index has been applied to the retirant's base annuity;

(4) In the event that there is more than one (1) beneficiary or survivor of a member or retirant receiving benefits, the increases in this subsection shall be based upon the member's total credited service, and the benefit increase so determined shall be divided between the survivors or beneficiaries in proportion to their base annuities;

(5) Any benefit increase created by this subsection shall be effective at retirement but not for any month before July 1981; and

(6) If there is any change in § 24-7-705 after the member's retirement, the amount under subdivision (b)(2) of this section shall be recalculated using the changed provisions, and the benefit increase provided by this subsection shall be changed correspondingly.



§ 24-7-715 - Benefit rights not subject to legal process.

(a) (1) The right of a person to an annuity, to the return of accumulated contributions, to the annuity itself, to any annuity option, and to any other right accrued or accruing under the provisions of this act, and all moneys belonging to the Arkansas Teacher Retirement System, shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall be unassignable, except as is specifically provided in this act.

(2) However, the employer shall have the right of setoff for any claim arising from embezzlement by, or fraud of, a member, retirant, or beneficiary.

(b) In the event an individual is no longer an active teacher or employee of any public school district in this state, nor on leave of absence, and is found by any court of competent jurisdiction of this state to be willfully refusing or failing to support minor dependent children of the individual in violation of a court order providing for such support, although the individual is financially able to do so, then the court may, in its discretion, order the accumulated contributions, annuity or annuity options, or any other funds accruing under the provisions of this act to be paid into the registry of the court for such further disposition as the court shall deem just and proper.

(c) (1) If, under the provisions of subsection (b) of this section, there is created a court order which directs payment of all, or a portion of, a person's accumulated contributions, the payment shall be made by the system to the court.

(2) The person shall be notified by the system of the payment and shall be given an opportunity to redeposit with the system the amount of the payment.

(3) If the payment is not redeposited, then any system annuity otherwise payable to, or on behalf of, the person shall be reduced in the proportion that the payment bears to the person's accumulated contributions before the payment.



§ 24-7-716 - Lump-sum payment of reserve value of small annuity.

(a) The Arkansas Teacher Retirement System may pay the reserve value of any annuity benefit to a retirant or beneficiary when the annuity amount is less than twenty dollars ($20.00) per month, except that the consent of the payee shall be required if the payment exceeds one thousand seven hundred fifty dollars ($1,750).

(b) The reserve value shall be the actuarial equivalent of the annuity otherwise payable.

(c) Any lump-sum payment so made shall be a complete discharge of all liability under the system with respect to the annuity.



§ 24-7-718 - Minimum financial conditions for benefit increases.

(a) For an increase in benefit formulas to be effective, the regular annual actuarial valuation for the calendar year immediately preceding the effective date of the increase shall be based upon an investment rate assumption of no more than eight percent (8%) and shall indicate that up to and including a fourteen percent (14%) of pay employer contribution rate is sufficient to amortize all unfunded actuarial accrued liabilities for members over a period of thirty (30) years or less unless the required contribution rate would exceed fourteen percent (14%).

(b) For any increase to be effective on a scheduled date, all increases scheduled for that date must collectively meet the minimum financial conditions.

(c) (1) On any scheduled date that the increases do not collectively meet the minimum financial conditions, the Board of Trustees of the Arkansas Teacher Retirement System shall have the authority to delay the increase until the minimum financial conditions are met.

(2) Such delayed increase shall only be given on a July 1 and shall be the increase set out in §§ 24-7-705(a)(5) [repealed], 24-7-705(a)(6) [repealed], and 24-7-713(b)(1).



§ 24-7-719 - Rollover of distributions.

(a) As used in this section:

(1) "Direct rollover" means a payment by the Arkansas Teacher Retirement System to the eligible retirement plan specified by the distributee;

(2) (A) "Distributee" includes a member or former member.

(B) The member's or former member's surviving spouse and the member's or former member's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in section 414(p) of the Internal Revenue Code, as it existed on January 1, 2011, are distributees with regard to the interest of the spouse or former spouse;

(3) (A) "Eligible retirement plan" means an eligible plan under section 457(b) of the Internal Revenue Code, as it existed on January 1, 2011, that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into such a plan from the Arkansas Teacher Retirement System individual retirement account described in section 408(a) of the Internal Revenue Code, as it existed on January 1, 2011, and an individual retirement annuity described in section 408(b) of the Internal Revenue Code, as it existed on January 1, 2011, an annuity plan described in section 403(a) of the Internal Revenue Code, as it existed on January 1, 2011, an annuity contract described in section 403(b) of the Internal Revenue Code, as it existed on January 1, 2011, or a qualified plan described in section 401(a) of the Internal Revenue Code, as it existed on January 1, 2011, that accepts the distributee's eligible rollover distribution.

(B) The definition of eligible retirement plan shall also apply in the case of distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relation order, as defined in section 414(p) of the Internal Revenue Code, as it existed on January 1, 2011; and

(4) (A) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(i) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for:

(a) The life or life expectancy of the distributee;

(b) The joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary; or

(c) A specified period of ten (10) years or more;

(ii) Any distribution to the extent such a distribution is required under section 401(a)(9) of the Internal Revenue Code, as it existed on January 1, 2011;

(iii) Any hardship distribution;

(iv) The portion of any other distribution or distributions that are not includible in gross income; and

(v) Any other distribution that is reasonably expected to total less than two hundred dollars ($200) during a year.

(B) A portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such a portion may be transferred only to an individual retirement account or annuity described in section 408(a) or section 408(b) of the Internal Revenue Code, as it existed on January 1, 2011, or to a qualified defined contribution plan described in section 401(a) or section 403(a) of the Internal Revenue Code, as it existed on January 1, 2011, that agrees to separately account for amounts so transferred, including separately accounting for the portion of the distribution that is includible in gross income and the portion of the distribution that is not so includible.

(b) (1) Beginning January 1, 1993, a member or other eligible beneficiary receiving a distribution from the system may elect a direct rollover of the distribution if the funds consist of an eligible rollover distribution.

(2) The amount under subdivision (b)(1) of this section shall be paid to the trustee of the eligible retirement plan.

(c) Subsection (b) of this section applies to distributions made under §§ 24-7-709 -- 24-7-711, 24-7-716, 24-7-720, and 24-7-1308.

(d) This section does not require the system to authorize a direct rollover of a distribution if:

(1) The distribution is not eligible to be treated as a direct rollover under the Internal Revenue Code; or

(2) The depository institution receiving the distribution is not eligible to receive a direct rollover under the Internal Revenue Code.



§ 24-7-720 - Lump-sum benefit.

(a) (1) (A) If prior to July 1, 2007, an active member of the Arkansas Teacher Retirement System with five (5) or more years of actual service, including actual service for the year immediately preceding the member's death, dies in employer service before retirement, then a lump sum of up to ten thousand dollars ($10,000) shall be paid to such persons as he or she shall have nominated by written designation duly executed and filed with the Board of Trustees of the Arkansas Teacher Retirement System.

(B) If on or after July 1, 2007, an active member of the Arkansas Teacher Retirement System with ten (10) or more years of actual service, including actual service for the year immediately preceding the member's death, dies in employer service before retirement, then a lump sum of up to ten thousand dollars ($10,000) shall be paid to such persons as he or she shall have nominated by written designation duly executed and filed with the board.

(2) If there are no designated persons who survive the member, the lump sum shall be paid to the member's estate.

(b) (1) If a retired member of the system dies prior to July 1, 2007, and the retired member accrued five (5) or more years of actual service, including actual service for the year immediately preceding the member's death, then a lump sum of up to ten thousand dollars ($10,000) shall be paid to such persons as he or she shall have nominated by written designation duly executed and filed with the board.

(2) If a retired member of the system dies on or after July 1, 2007, and the retired member accrued ten (10) or more years of actual service, including actual service for the year immediately preceding the member's death, then a lump sum of up to ten thousand dollars ($10,000) shall be paid to such persons as he or she shall have nominated by written designation duly executed and filed with the board.

(3) If there are no designated persons who survive the member, the lump sum shall be paid to the member's estate.

(c) The amount of the lump-sum payments under this section shall be set periodically and not more often than annually by rules of the board as it determines is actuarially appropriate for the system.

(d) (1) For determining eligibility for the lump-sum death benefit under this section, "actual service" means service rendered in a position covered by the system.

(2) "Actual service" does not include purchased or free credited service or reciprocal service.

(e) No benefit enhancement provided for by this section shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization. No benefit enhancement provided for by this section shall be implemented by any publicly supported system that has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.

(f) (1) Pursuant to the board's fiduciary duty, the board shall implement this benefit provision for lump-sum payments by either making the lump-sum payments directly from the system or by purchasing a group life insurance policy for the benefit of system members.

(2) A lump-sum payment under this subsection is intended to be exempt from income tax.

(g) Effective July 1, 2009, a retired member of the system who retired on or before July 1, 2007, and had five (5) or more years of actual service credited in his or her account at retirement shall have the lump-sum death benefit paid upon the retired member's death under subsection (b) of this section.

(h) A lump-sum payment under this section is intended to be exempt from income tax.

(i) For eligibility under this section, a member is considered active for an additional fiscal year following the last fiscal year that the member renders actual service to a covered employer and obtains at least one-fourth (1/4) year of service credit.

(j) (1) (A) If a member accrues a minimum of fifteen (15) years of actual, contributory service, regardless of noncontributory service accrued in combination with the contributory service, the member shall receive the maximum lump-sum death benefit as determined by the board under this section.

(B) Upon the member's death, the lump-sum death benefit shall be paid to persons the member selects by written designation executed and filed with the board.

(2) The board may set a lump-sum benefit for noncontributory service as the board deems appropriate.



§ 24-7-725 - Limitation on benefit enhancement of Acts 1997, No. 1074.

No benefit enhancement provided by § 24-7-702 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization. No benefit enhancement provided for by § 24-7-702 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-7-726 - Computation of benefits based on contract salary.

If a person employed in a public school district of this state has received an actual salary reduced below the contract salary due to military service or other government service, the Arkansas Teacher Retirement System shall compute retirement benefits based upon the contract salary and not the reduced salary resulting from the military service or other government service, provided that the system receives the employee and employer contributions in effect at the time service is rendered, plus interest, on the difference between the actual salary and the contract salary.



§ 24-7-727 - Compounded cost of living adjustments.

(a) (1) After July 1, 1999, the Board of Trustees of the Arkansas Teacher Retirement System may compound the cost of living adjustment for all retirants and participants in the Teacher Deferred Retirement Option Plan who have received a monthly retirement benefit for the prior twelve-month period.

(2) The amount of the benefit under this section shall be redetermined effective each July 1, and the redetermined amount shall be payable for the ensuing year.

(3) The simple cost of living adjustment is not payable in the year or years that the board implements the compounded cost of living adjustment.

(b) (1) The redetermined amount shall be the amount of the benefit payable as of the immediately preceding June 30 increased by three percent (3%).

(2) The redetermined amount shall become the base amount for determining all future cost of living adjustments.

(c) The benefit provisions provided in subsections (a) and (b) of this section shall be implemented according to rules of the board as is actuarially appropriate for the Arkansas Teacher Retirement System.

(d) Before increasing a benefit under this section, the board shall file relevant information concerning the actuarial appropriateness of the action with the Joint Interim Committee on Public Retirement and Social Security Programs.



§ 24-7-728 - Computation of benefits based on life annuity.

The Board of Trustees of the Arkansas Teacher Retirement System is authorized by this section to raise the level of benefit to the current retirants and other beneficiaries of the Arkansas Teacher Retirement System to a comparable level increase to match the increase in benefits that would accrue to active members as a result of any increase in the calculation of a life annuity as provided in § 24-7-705(a)(1)(A) and (a)(1)(B) in accordance with any rules and regulations the board might promulgate. The amount of any increase for retirants and other beneficiaries shall also be determined in accordance with the rules and regulations of the board as is actuarially appropriate for the system. Prior to increasing a benefit as provided in this section, the board shall file relevant information concerning the actuarial appropriateness of the action with the Joint Committee on Public Retirement and Social Security Programs, and the action shall be reviewed by the committee.



§ 24-7-729 - Adjustment of § 24-7-713 base amount.

The base amount in § 24-7-713 will be adjusted at the same time a benefit increase is granted to active members under § 24-7-728.



§ 24-7-730 - Required distributions.

(a) (1) Notwithstanding the provisions of this subchapter regarding the required dates of distribution of benefits under the Arkansas Teacher Retirement System to former members, the distribution of a former member's benefits under the system shall in any event be made or begun by April 1 of the calendar year following the later of the calendar year in which the member attains age seventy and one-half (701/2) or the calendar year in which the member retires.

(2) Distributions shall be made over the life of the member or over the lives of the member and the member's designated beneficiary or over a period not extending beyond the life expectancy of the member or the life expectancy of the member and the member's designated beneficiary.

(b) (1) If the member dies after the distribution of benefits under the system commences, the distribution of the benefits shall be continued in accordance with the form of benefit in effect prior to the member's death.

(2) (A) If the member dies before the distribution of benefits under the system commences, the entire death benefit, if any, due as a result of the member's death shall be distributed no later than five (5) years after the member's death except to the extent that a written election is made to receive distributions in accordance with subdivisions (b)(2)(B) or (C) of this section.

(B) If any portion of the member's benefit is payable to a designated beneficiary, distributions shall be made in substantially equal installments over the life or life expectancy of the designated beneficiary commencing no later than one (1) year after the member's death.

(C) If the designated beneficiary is the member's surviving spouse, the date distributions required to begin in accordance with subdivision (b)(2)(A) of this section shall not be earlier than the date on which the member would have attained age seventy and one-half (701/2). If the spouse dies before payments begin, subsequent distributions shall be made as if the spouse had been the member.

(D) Notwithstanding the provisions of this subchapter, all distributions of benefits under the system shall comply with the requirements of section 401(a)(9) of the Internal Revenue Code and the regulations under the Internal Revenue Code, including United States Treasury Regulation § 1.401(a)(9)-2, and those provisions shall override any distribution options in this chapter that are inconsistent with section 401(a)(9) of the Internal Revenue Code.



§ 24-7-731 - Forfeitures.

Notwithstanding the provisions of this subchapter, any forfeitures arising from severance of employment, death, or for any other reason shall not be applied to increase the benefit any member would otherwise receive under the Arkansas Teacher Retirement System at any time prior to the termination of the system or the complete discontinuance of employer contributions thereunder.



§ 24-7-732 - System termination or discontinuance -- Vesting.

Notwithstanding the provisions of this subchapter, members' accrued benefits under the Arkansas Teacher Retirement System shall be one hundred percent (100%) vested:

(1) To the extent those benefits are then funded, in the event there is a partial or complete termination of the system or in the event of a complete discontinuance of employer contributions to the system; and

(2) Upon a member's attaining normal retirement age.



§ 24-7-733 - Limitation on benefits.

(a) (1) Notwithstanding the provisions of this subchapter, benefits paid under the Arkansas Teacher Retirement System shall not exceed the limitations of section 415 of the Internal Revenue Code that are applicable to governmental retirement plans, including without limitation the dollar limitations in section 415(b)(1)(A) of the Internal Revenue Code.

(2) The annual benefits, as may be increased in subsequent years, that are paid to retirants by the system shall not exceed the limitations under section 415(b) of the Internal Revenue Code applicable to the annuity effective date under section 415(d) of the Internal Revenue Code.

(b) For purposes of determining compliance with section 415 of the Internal Revenue Code, "compensation" is defined as set forth in United States Treasury Regulation § 1.415-2(d)(2), as it existed on January 1, 2009, and includes any amount that is not includible in the gross income of the member under section 132(f)(4) of the Internal Revenue Code, as it existed on January 1, 2011.



§ 24-7-734 - Lost payees.

(a) (1) Notwithstanding the provisions of this subchapter, each member and each beneficiary of a deceased member shall file with the Board of Trustees of the Arkansas Teacher Retirement System from time to time in writing the post office address and each change of post office address of the member or beneficiary.

(2) Any communication addressed to a member or beneficiary at the last address filed with the board or, if no address has been filed, then at the last address as indicated on the records of the employer of the member or beneficiary, shall be binding on the member or beneficiary for all purposes of the Arkansas Teacher Retirement System, and neither the board nor the system shall be obligated to search for or ascertain the whereabouts of any member or beneficiary.

(b) (1) If the board is unable within five (5) years after payment of a benefit is due to a member or beneficiary to make the payment because it cannot ascertain the whereabouts of the member or the identity and whereabouts of the beneficiary or personal representative by mailing to the last known address shown on the board's records and neither the member, the beneficiary, or personal representative has made written claim therefor before the expiration of the five (5) years, then, and in each case, the board shall direct that the amount shall be forfeited to the trust assets of the Arkansas Teacher Retirement System.

(2) However, the amount shall be reinstated if the member or beneficiary or personal representative makes a valid claim therefor upon presentation of proper identification.

(c) If a provision of this section conflicts with a provision of § 18-28-201 et seq., the provision of this section supersedes the conflicting provision of § 18-28-201 et seq.



§ 24-7-735 - Contract buyout agreement -- Calculation of benefits.

(a) A member shall not accumulate additional service credit in the Arkansas Teacher Retirement System during the time that payments under a contract buyout agreement or court-ordered payments are paid to the member by the employer unless the member continues to work on-site for the employer.

(b) Employer contributions shall be payable to the system on payments made under subsection (a) of this section as if the payments were made under § 24-7-708 if the member does not continue to work on-site for the employer.



§ 24-7-736 - Calculation of final average salary.

(a) Compensation in excess of the limitations set forth in section 401(a)(17) of the Internal Revenue Code of 1986, as it existed on January 1, 2011, shall not be used for purposes of calculating final average salary on which benefits under the Arkansas Teacher Retirement System shall be based.

(b) (1) The limitation on compensation for an eligible employee shall not be less than the amount that was allowed to be taken into account under the system as in effect on July 1, 1993.

(2) As used in subdivision (b)(1) of this section, "eligible employee" means an individual who was a member of the system before the first plan year beginning after December 31, 1995.

(c) (1) The Board of Trustees of the Arkansas Teacher Retirement System shall set the applicable number of years to be used in computing final average salary for retirement benefits.

(2) (A) Full service years shall be used in the calculation unless the member has a partial service year that is higher than a full service year.

(B) If the member does not have full service years for the total years of service used in the calculation of final average salary, then the board may establish by rule a fair base year for a member's final average salary for purposes of comparison under subdivision (c)(3) of this section.

(3) (A) The applicable number of highest salary years shall be ranked from lowest to highest remuneration.

(B) The lowest remuneration year in the ranking shall be the base year.

(C) The next highest ranked remuneration year shall be compared to the base year.

(D) The next highest year's value in the calculation of final average salary shall not exceed one hundred twenty percent (120%) of the base year, unless the difference in value between the next-highest year and the base year is five thousand dollars ($5,000) or less.

(4) After comparison of the base year to the next-highest year, any required reduction to the next-highest year shall be made.

(5) The next highest year, with any required reduction, becomes the new base year to compare to the next succeeding highest remuneration year in the ranking until all years in the ranking have been compared to its base and reduced as necessary under subdivision (c)(3) of this section.

(6) The total value of the base years shall then be averaged to determine final average salary.

(d) If a member has a break in covered employment for eight (8) years or more between any of the member's highest salary years used in the calculation of final average salary, then subdivision (c)(3)(D) of this section shall not apply to the next highest salary year in the formula.

(e) The system may settle any dispute concerning an employee's salary for purposes of the system.



§ 24-7-737 - Salary contracts -- Additional remuneration.

(a) A member may establish salary earned under a contract that is bought-out by a covered employer by paying employee and employer contributions plus interest.

(b) In determining salary, a retirement annuity may be based on service credit covered by the purchased contract.

(c) (1) Employment contracts purchased by a covered employee or won through litigation that results in either a consent agreement, judgment, or decree may be counted as salary upon payment of all required member and employer contributions, including interest, to the Arkansas Teacher Retirement System.

(2) A member who receives remuneration under a regular contract and a purchased contract or under both a regular contract and a contract won through litigation, consent agreement, judgment, or decree shall have the greater of the two (2) amounts considered as salary for the purposes of determining the final average salary of the member.

(d) If a member's salary includes remuneration paid other than in cash, the cash value of the remuneration is considered in the amount the employer is required to report for federal income tax purposes.

(e) A contributory member's contributions and an employer's contributions are required on covered salary, including:

(1) Contributions that are paid concurrently with other remuneration for another covered employer or used in calculating member benefits; and

(2) Salary that is paid concurrently with other remuneration from another covered employer, even if the salary is not used in calculating member benefits.

(f) Retirement annuities may be based on service credit covered by a purchased contract.






Subchapter 8 - -- Alternate Plan for State Colleges

§ 24-7-801 - Definitions.

As used in this subchapter:

(1) "Alternate retirement plan" means a retirement plan based on the purchase of contracts providing retirement and death benefits for the employees of Arkansas State University, the department employees, and employees of Arkansas' state-supported universities, colleges, or junior colleges that are not a part of the University of Arkansas System;

(2) "Board" means the governing body of a college;

(3) "College" means any one (1) of the state-supported universities, colleges, and junior colleges not a part of the University of Arkansas System, and Arkansas State University;

(4) "Department employees" means the Director of the Department of Higher Education and the professional education employees of the Department of Higher Education;

(5) "Retirement system" means the Arkansas Teacher Retirement System;

(6) "Staff members" means any employee of a college or university who is eligible for membership in any retirement plan;

(7) "State" means the State of Arkansas; and

(8) "State board" means the Arkansas Higher Education Coordinating Board.



§ 24-7-803 - Provisions of subchapter controlling.

Insofar as the provisions of this subchapter are, or may be, inconsistent with the provisions of any other general or special act, the provisions of this subchapter shall be controlling.



§ 24-7-804 - Establishment and administration of plan.

(a) The board of any college and the State Board of Higher Education may establish and maintain an alternate retirement plan which shall authorize the purchase of contracts providing retirement and death benefits for staff members and employees of the Department of Higher Education.

(b) Under the plan, staff members and department employees shall contribute, to the extent authorized or required, toward the purchase of the contracts, which shall be issued to and become the property of the participants.

(c) The board of any college which elects to establish and maintain an alternate retirement plan and the Director of the Department of Higher Education, if it elects to establish and maintain a plan, shall have authority to administer the plan and to perform or authorize the performance of all such functions as may be reasonably appropriate in its administration.



§ 24-7-805 - Methods of providing benefits -- Agent for service of process.

(a) An alternate retirement plan may be a separate system or fund or may be one which participates in a larger system or fund with respect to some or all of the benefits provided thereunder.

(b) The benefits to be provided for or on behalf of staff members and employees of the Department of Higher Education under an alternate retirement plan may be provided through insurance policies and annuity contracts, both fixed and variable in nature, or a combination thereof, as specified in the plan, which insurance policies and annuity contracts may be obtained from any insurance company authorized to do business in this state or from any nonprofit company organized and operated exclusively for the purpose of aiding and strengthening educational or scientific institutions by issuing insurance or annuity contracts only to or for the benefit of such institutions or individuals engaged in their services.

(c) In any action brought by a staff member or department employee on a policy or contract, any official of the college or the Director of the Department of Higher Education shall be deemed to be the agent of the nonprofit company only for the purpose of service of process on the contract or policy, and for no other purpose.



§ 24-7-806 - Procedure for designation of companies to provide benefit contracts.

(a) The board of each college or university, or the State Board of Higher Education acting for the Department of Higher Education, shall designate the companies from which contracts are to be purchased under the alternate retirement plan and shall approve the form and contents of the contracts.

(b) In making the designation and giving the approval, the board or state board shall give due consideration to:

(1) The nature and extent of the rights and benefits to be provided by the contracts for staff members and their beneficiaries;

(2) The relation of the rights and benefits to the amount of contributions to be made pursuant to the provisions of this subchapter;

(3) The suitability of the rights and benefits to the needs of the staff members and the interests of the college in the recruitment and retention of staff members; and

(4) The ability of the designated company or companies to provide the suitable rights and benefits under the contracts.



§ 24-7-807 - Participation in plan.

Participation in an alternate retirement plan established pursuant to this subchapter shall be as follows:

(1) Any staff member employed or appointed by a college or university on or after the establishment of its alternate retirement plan shall participate in the plan or in the Arkansas Teacher Retirement System;

(2) Any staff member employed or appointed by a college or university prior to July 1, 1969, who is a member of the retirement system shall continue in that membership or shall participate in the alternate retirement plan, as provided in this subchapter;

(3) (A) Any staff member employed or appointed by a college or university with less than ten (10) years of member service in the retirement system may elect to terminate his or her membership in the retirement system and participate in the alternate retirement plan established by the employing college or university.

(B) The election shall be in writing and filed with the retirement system and the disbursing officer of the employing college or university within one (1) year after he or she becomes eligible to participate in the alternate retirement plan, except that, on or after July 1, 1993, until December 31, 1993, any staff member employed or appointed by a college or university who has less than ten (10) years of member service in the retirement system and who has not already so elected may elect to terminate his or her membership in the retirement system and participate in the alternate retirement plan established by the employing college or university. The election shall be in writing and filed with the retirement system and the disbursing officer of the employing college or university.

(C) All accumulated contributions to the credit of the staff member in the members' deposit account which is maintained pursuant to the provisions of § 24-7-406 shall be returned to the staff member, and all of his or her credited service under the retirement system shall be cancelled;

(4) (A) (i) Any staff member employed or appointed by a college or university with five (5) or more years of actual service who elects to participate only in the alternate retirement plan and who has left his or her contributions in the retirement system shall be eligible to receive an annuity on or after attaining sixty (60) years of age and on his or her retirement from covered employment.

(ii) The amount of the annuity shall be determined by the benefit formula of the retirement system at the time of his or her retirement.

(B) The election authorized under subdivision (4)(A) of this section shall be made in writing and filed with the retirement system and with the disbursing officer of the employing college or university on or before July 1 of the year in which the person makes the election to participate in the alternate retirement plan.

(C) The person's annuity shall begin on the first day of the month following the date his or her application for retirement is filed with the board of trustees on or after his or her attainment of age sixty (60);

(5) (A) (i) Any Department of Higher Education employee who transferred from another state department covered by a state-supported retirement system may elect to participate in an alternate retirement plan.

(ii) The employee shall file written notice of his or her election with the Director of the Department of Higher Education.

(B) (i) Any department employee with five (5) or more years of actual service who elects to participate only in the alternate retirement plan and who has left his or her contributions in the retirement system shall be eligible to receive an annuity on or after attaining the normal retirement age and on his or her retirement from covered employment.

(ii) The amount of the annuity shall be determined by the benefit formula of the retirement system at the time of his or her retirement.

(C) (i) The election authorized under this subdivision (5) shall be made in writing and filed with the retirement system and with the director on or before July 1 of the year in which the person makes the election to participate in the alternate retirement plan.

(ii) The person's annuity shall begin on the first day of the month following the date his or her application for retirement is filed with the board of trustees on or after his or her attainment of normal retirement age and on his or her retirement from covered employment.

(D) (i) Effective July 1, 2001, staff members who elect to participate in an alternate retirement plan may elect to become members of the retirement system.

(ii) Service credit forfeited while a member of an alternate retirement plan cannot be established in the retirement system.

(iii) The election to withdraw from the alternate retirement plan and become a member of the retirement system shall be made by December 31, 2001, and notice of the election shall be made in writing and filed with the retirement system and the disbursing officer of the employing college or university by December 31, 2001.

(6) (A) Each college or university shall provide to each new employee of the college or university a written document explaining to the employee each of his or her retirement plan options.

(B) The written document shall contain a line for the employee's signature verifying that he or she understands his or her retirement plan options.

(C) The signed document shall be added to the employee's personnel file.



§ 24-7-808 - Contributions.

(a) (1) Any college or university which elects to establish and maintain an alternate retirement plan, and the Arkansas Higher Education Coordinating Board if it so elects, shall contribute to that plan on behalf of each staff member who elects to participate in the alternate retirement plan, or employee of the Department of Higher Education, six percent (6%) of his or her total regular compensation during the continuance of his or her employment.

(2) Each staff member who elects to participate in the alternate retirement plan, or department employee, at the discretion of the college or university, shall also contribute thereto six percent (6%) of his or her total regular compensation.

(b) (1) At its discretion, the department, college, or university may contribute a minimum of an additional four percent (4%) of the staff member's total regular compensation.

(2) The department, college, or university may contribute an amount so that the percentage rate in subdivision (a)(1) of this section plus the additional rate in subdivision (b)(1) of this section equals the total employer contribution rate under the Arkansas Teacher Retirement System if the college or university determines that sufficient funds are available to pay that contribution rate.

(3) Each staff member may be required to match that additional contribution by contributing a percentage of his or her total regular compensation as determined by the department, college, or university.

(c) In addition to the contributions defined in subsections (a) and (b) of this section, the department or any college or university which elects to establish and maintain an alternate retirement plan may permit a newly eligible employee who elects to establish and maintain an alternate retirement plan and may permit a newly eligible employee who elects to participate in an alternate retirement plan to make incremental increases in plan contributions to reach the required contribution level by completion of the fourth year of participation in the alternate plan.

(d) Payment of contributions authorized by this section shall be made by the disbursing officer of the college or university and by the state official charged with the duty of paying salaries to department employees to the designated companies in accordance with the provisions of this section.






Subchapter 9 - -- Alternate Plan for Vocational-Technical Schools

§ 24-7-901 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Alternate retirement plan" means a retirement plan based on the purchase of contracts providing retirement and death benefits for the instructors and administrative staff of the technical institutes or postsecondary vocational-technical schools of the State of Arkansas and the staff of the Department of Workforce Education and which has been approved by the board;

(2) "Board" means the State Board of Workforce Education and Career Opportunities;

(3) "Department" means the Department of Workforce Education;

(4) "Director" means the Director of the Department of Workforce Education;

(5) "Retirement system" means the Arkansas Teacher Retirement System;

(6) "School" means any technical institute or postsecondary vocational-technical school established pursuant to § 6-51-202 for the vocational training of students;

(7) "Staff members" means both instructors and administrative staff of a technical institute or postsecondary vocational-technical school and the staff of the Department of Workforce Education who are eligible for membership in the retirement system; and

(8) "State" means the State of Arkansas.



§ 24-7-903 - Provisions of subchapter controlling.

Insofar as the provisions of this subchapter are, or may be, inconsistent with the provisions of any other general or special act, the provisions of this subchapter shall be controlling.



§ 24-7-904 - Establishment and administration of plan.

(a) The State Board of Workforce Education and Career Opportunities may establish and maintain an alternate retirement plan which shall authorize the purchase of contracts providing retirement and death benefits for staff members.

(b) Under the plan, staff members shall contribute, to the extent authorized or required, toward the purchase of the contract, which shall be issued to and become the property of the participants.

(c) The alternate retirement plan shall be administered by the board pursuant to a written alternate retirement plan document, which shall be formally adopted by the board prior to the establishment of the alternate retirement plan.

(d) The board shall have the authority to administer all alternate retirement plans established pursuant to this subchapter and to perform or authorize the performance of all such functions as may be reasonably appropriate in their administration.



§ 24-7-905 - Methods of providing benefits -- Agent for service of process.

(a) An alternate retirement plan may be a separate system or fund or may be one which participates in a larger system or fund with respect to some or all of the benefits provided thereunder.

(b) The benefits to be provided for or on behalf of staff members under an alternate retirement plan may be provided through insurance policies or annuity contracts, both fixed and variable in nature, or a combination thereof, as specified in the plan. Those insurance policies and annuity contracts may be obtained from any insurance company authorized to do business in this state or from any nonprofit companies organized and operated exclusively for the purpose of aiding and strengthening educational or scientific institutions by issuing insurance or annuity contracts only to or for the benefit of such institutions or individuals engaged in their services.

(c) In any action brought by a staff member on a policy or contract, any school, school official, or any member of the State Board of Workforce Education and Career Opportunities shall be deemed to be the agent of the nonprofit company or insurance company only for the purpose of service of process on the contract or policy, and for no other purpose.



§ 24-7-906 - Approval of companies and contracts.

(a) The State Board of Workforce Education and Career Opportunities shall approve the companies from which contracts are to be purchased under the alternate retirement plan and shall approve the form and contents of the contracts.

(b) In giving the approval, the board shall give due consideration to:

(1) The nature and extent of the rights and benefits to be provided by the contracts for staff members and their beneficiaries;

(2) The relation of those rights and benefits to the amount of contributions to be made pursuant to the provisions of this subchapter;

(3) The suitability of the rights and benefits to the needs of the staff members and the interests of the vocational education school and the division in the recruitment and retention of staff members; and

(4) The ability of the approved companies to provide the suitable rights and benefits under the contracts.



§ 24-7-907 - Participation in plan.

Participation in an alternate retirement plan established pursuant to this subchapter shall be as follows:

(1) All staff members shall participate in either the Arkansas Teacher Retirement System or an alternate retirement plan or may participate in both, but participation in both shall be limited to the circumstances described in subdivision (2) of this section;

(2) Any staff member who has become fully vested in the retirement system may:

(A) Continue as an active member of the retirement system;

(B) Discontinue contributing to the retirement system, thus becoming an inactive member of the retirement system, and participate instead in an alternate retirement plan. Under those circumstances, the staff member would be both an inactive member of the retirement system and an active member of the alternate retirement plan; or

(C) Participate in an alternate retirement plan and receive all accumulated contributions to the credit of the staff member in the members' deposit account which is maintained pursuant to the provisions of § 24-7-406 and have the member's credited service under the retirement system cancelled;

(3) Any staff member who has participated in the retirement system for a period which is insufficient to allow for full vesting of that staff member's retirement system benefits may:

(A) Continue as an active member of the retirement system;

(B) Discontinue membership in the retirement system and transfer from the retirement system into his or her account with the alternate retirement plan, i.e., roll over all contributions which the staff member has previously made to the retirement system; or

(C) Participate in the alternate retirement plan and receive all accumulated contributions to the credit of the staff member in the members' deposit account which is maintained pursuant to the provisions of § 24-7-406 and have the member's credited service under the retirement system cancelled;

(4) (A) No staff member may participate in an alternate retirement plan without giving prior written notice of his or her election to participate in the alternate retirement plan.

(B) The notice of election shall be in writing on a form established by the division and filed with both the Director of the Department of Career Education and the retirement system.

(C) New staff members shall make the election within ninety (90) days after the date of their employment;

(5) (A) Effective July 1, 2001, staff members who elect to participate in an alternate retirement plan may elect to become members of the retirement system.

(B) Service credit forfeited while a member of an alternate retirement plan cannot be established in the retirement system.

(C) The election to withdraw from the alternate retirement plan and become a member of the retirement system shall be made by December 31, 2001, and notice of the election shall be made in writing to the director and the retirement system by December 31, 2001.



§ 24-7-908 - Contributions.

(a) (1) The Department of Workforce Education shall contribute to the alternate retirement plan on behalf of each participating staff member an amount equal to the contribution made by the State of Arkansas for persons participating in the retirement system.

(2) Each staff member shall also contribute to the alternate retirement plan an amount equal to the maximum allowable member contribution under the retirement system or, at the option of the staff member, additional amounts allowable under the alternate retirement plan.

(b) Payment of contributions by the division which are authorized by the provisions of this section shall be made by the disbursing officer of the division.

(c) (1) All staff members who elect to participate in the alternate retirement plan shall so notify the State Board of Workforce Education and Career Opportunities in writing.

(2) The board shall establish a procedure for notifying the state official charged with paying the salaries of staff members, which official shall cause staff members' contributions to be withheld and forwarded to the company approved by the board and designated by the staff member.



§ 24-7-909 - Extension of group insurance coverage by dependents of deceased eligible employee.

Upon the death of an insured eligible employee of an institution of higher education or of an insured eligible employee who is a member of the alternate retirement plan for employees of the State Board of Workforce Education and Career Opportunities or of a person retired and receiving benefits under the alternate plan, the dependents of the deceased person shall have the same option to extend the group insurance coverage of the dependents under the state group insurance plan as is afforded dependents of other deceased insured employees and retirants.






Subchapter 10 - -- Employees of Particular Institutions

§ 24-7-1001 - Membership in Arkansas Public Employees' Retirement System for certain employees of state colleges.

(a) The Board of Trustees of the Arkansas Public Employees' Retirement System is directed to include within the membership of the system, as created by § 24-4-103, all employees of the University of Arkansas at Monticello, Arkansas State University -- Jonesboro, Arkansas Tech University, Arkansas State University -- Beebe, Southern Arkansas University, University of Central Arkansas, Henderson State University, and the University of Arkansas -- Pine Bluff who are not otherwise covered by some other existing state-supported retirement system other than social security.

(b) (1) (A) The effective date of membership of the employees in the Arkansas Public Employees' Retirement System shall be January 1, 1963.

(B) All the employees enrolled in the system shall be subject to the rights, privileges, and limitations of §§ 24-4-101 -- 24-4-105, 24-4-201, 24-4-202 -- 24-4-205, 24-4-207 -- 24-4-209, 24-4-301 -- 24-4-304, 24-4-401, 24-4-402, 24-4-507, 24-4-508, 24-4-510 -- 24-4-513, 24-4-601 -- 24-4-603, 24-4-605, and 24-4-606.

(2) Becoming members of the system shall be a condition of continuing in or obtaining employment, as the case may be.

(3) Any employee included within the membership of the system shall be given credit for service rendered prior to July 1, 1957, as an employee of a public employer, as defined in § 24-4-101, or of any state college named in subsection (a) of this section, if so employed by one of the institutions of higher learning on July 1, 1957.

(c) (1) Any employee receiving retirement coverage under the provisions of this section who was an employee of one (1) of the institutions of higher learning on January 1, 1963, may apply for and receive current service credit for service rendered as an employee of that institution from July 1, 1957, to July 1, 1963, but only if the employee pays to the retirement system all necessary contributions, at the rate of four percent (4%) for the employee and four percent (4%) for the employer, that would have been paid had the employee been a member of the retirement system during that time.

(2) The contributions shall have been paid in full on or before July 1, 1966.

(d) Excluded from the provisions of this section are employees classified as student labor, graduate assistants, and seasonal agricultural workers.



§ 24-7-1002 - Membership in Arkansas Public Employees' Retirement System for certain employees of colleges, universities, and community colleges.

(a) All persons, except those who are eligible for membership in the Arkansas Teacher Retirement System as provided for under the provisions of §§ 24-7-201 et seq., and except those who are eligible for membership in an alternate system as provided for under the provisions of §§ 24-7-801 and 24-7-803 -- 24-7-808, employed by Arkansas State University, Arkansas State University -- Beebe, the University of Central Arkansas, Henderson State University, Arkansas Tech University, Southern Arkansas University, Southern Arkansas University at El Dorado, SAU -- Tech at Camden, or a state-supported community college after March 19, 1983, shall be members of the Arkansas Public Employees' Retirement System unless, at the time of employment, they are already members of the Arkansas Teacher Retirement System due to previous employment with an employer covered by the Arkansas Teacher Retirement System.

(b) (1) All persons except those who are members of the Arkansas Public Employees' Retirement System or the Arkansas Teacher Retirement System, as provided for in subsection (a) of this section, and except those who are eligible for membership in an alternate system as provided for under the provisions of §§ 24-7-801 and 24-7-803 -- 24-7-808, who are employees of the institutions named in subsection (a) of this section shall have the option of remaining members of the Arkansas Teacher Retirement System or terminating membership in that system and enrolling in the Arkansas Public Employees' Retirement System.

(2) The election to change systems must be made on or before July 30, 1986.



§ 24-7-1003 - Membership in Arkansas Public Employees' Retirement System for certain University of Arkansas employees.

(a) All employees of the University of Arkansas system who are not members of any state-supported retirement system or retirement system recognized by the university system on September 1, 1985, shall become members of the Arkansas Public Employees' Retirement System.

(b) (1) All persons employed by the University of Arkansas system after September 1, 1985, shall choose, at the time of employment, which state-supported retirement system or retirement system recognized by the university system they desire to be a member of.

(2) Any employee who fails to make the election at the time of employment shall become a member of the Arkansas Public Employees' Retirement System.

(c) All employees of the University of Arkansas system who were members of either the Arkansas Teacher Retirement System or the Arkansas Public Employees' Retirement System before July 4, 1983, shall continue to be members of the same system.



§ 24-7-1004 - Continuation of participation in respective systems by employees of former Arkansas Agricultural and Mechanical College and University of Arkansas at Monticello.

(a) (1) The employees of the Arkansas Agricultural and Mechanical College who were, on July 1, 1971, participants making regular contributions to the Arkansas Teacher Retirement System shall continue to participate therein.

(2) The University of Arkansas is authorized to expend from its funds to match their contributions to that system as provided by law, and this shall be the retirement plan for those persons, excluding only social security.

(b) Those employees of the Arkansas Agricultural and Mechanical College who were, on July 1, 1971, participating in the alternate retirement plan authorized by §§ 24-7-801 and 24-7-803 -- 24-7-808 shall participate thereafter to the same extent, and in like manner, in the retirement plan in operation for University of Arkansas employees, and this shall be the retirement plan for those persons, excluding only social security.

(c) (1) Those employees of the Arkansas Agricultural and Mechanical College who were, on July 1, 1971, participating in the Arkansas Public Employees' Retirement System and currently making regular contributions thereto shall continue to participate therein.

(2) The University of Arkansas is authorized to expend from its funds to match their contributions to that system as provided by law, and this shall be the retirement plan for those persons, excluding only social security.

(d) All persons first employed by the University of Arkansas at Monticello on or after July 1, 1971, and any employees of the Arkansas Agricultural and Mechanical College who were not participating in either the Arkansas Teacher Retirement System, the Arkansas Public Employees' Retirement System, or the alternate retirement plan on July 1, 1971, and who become employees of the University of Arkansas, shall be eligible to participate in the retirement plan in operation for University of Arkansas employees on the same basis that University of Arkansas employees on other campuses may participate, and this shall be the retirement plan for those persons, excluding only social security.



§ 24-7-1005 - Option of employees of former Arkansas Agricultural and Mechanical College and former Arkansas Agricultural, Mechanical, and Normal College to participate in University of Arkansas retirement plan.

(a) (1) Any staff member of the former Arkansas Agricultural and Mechanical College, which is now the University of Arkansas at Monticello, or of the former Arkansas Agricultural, Mechanical, and Normal College, which is now the University of Arkansas at Pine Bluff, who elects to terminate his membership in the Arkansas Teacher Retirement System or the Arkansas Public Employees' Retirement System and to participate in the retirement plan in operation for University of Arkansas employees may do so on the same basis that University of Arkansas employees on its other campuses may participate.

(2) The election shall be in writing and filed with the chief fiscal officer of the University of Arkansas campus where the member is employed.

(3) The University of Arkansas shall forward to each of the former retirement plans described in this subsection the written applications of those employees on these campuses who elect to terminate their participation in the former retirement plan according to the provisions of this section.

(b) (1) All accumulated contributions to the credit of the staff member in the members' deposit account which is maintained pursuant to the provisions of Acts 1973, No. 427 or Acts 1957, No. 177 shall be returned to the staff member, and all of his credited service under the retirement system shall be cancelled.

(2) (A) Any staff member with five (5) or more years of actual service or upon reaching five (5) years of actual service who elects to participate in the plan in operation for the University of Arkansas and who leaves his contributions in the Arkansas Teacher Retirement System or the Arkansas Public Employees' Retirement System shall be eligible to receive an annuity upon reaching the age for normal age and service retirement benefits, as determined by the benefit formula of the Arkansas Teacher Retirement System or the Arkansas Public Employees' Retirement System, and on his retirement from covered employment.

(B) The amount of the annuity shall be determined by the benefit formula of the Arkansas Teacher Retirement System or the Arkansas Public Employees' Retirement System at the time of retirement.



§ 24-7-1006 - Retirement system for employees of University of Arkansas agricultural experiment stations.

(a) In order to provide for the retirement on annuity or otherwise of the employees of the cooperative work in agriculture and home economics and employees of the branch agricultural experiment stations of the University of Arkansas, who are on regular full-time appointment, the Board of Trustees of the University of Arkansas is authorized to use agricultural extension service funds and branch agricultural experiment station funds under its control as employer contributions to a retirement system to be established by the board.

(b) The contribution of the employer to an annuity or other retirement income plan for any employee shall not exceed five percent (5%) of the employee's salary and shall be matched by an equal contribution from the employee.

(c) The business manager of the University of Arkansas is designated as trustee and shall hold and disburse these funds according to the rules promulgated by the board.



§ 24-7-1007 - Pine Bluff -- Employee retirement systems.

All persons first employed by the University of Arkansas for the Pine Bluff campus at dates on and after July 1, 1972, and including any former employees of Arkansas Agricultural, Mechanical, and Normal College who were not participating in either the Arkansas Teacher Retirement System, the Arkansas Public Employees' Retirement System, or the alternate retirement plan on July 1, 1972, and who may become employees of the University of Arkansas shall be eligible to participate in the retirement plan in operation for the University of Arkansas employees on the same basis that University of Arkansas employees on its other campuses may participate, and this shall be the retirement plan for such persons, excluding only social security.



§ 24-7-1008 - Continued membership in retirement plan -- Election.

(a) (1) Each instructor and administrative staff member of a state-supported postsecondary vocational-technical school employed on July 1, 1991, shall, within ninety (90) days following the transfer to the technical and community college system established under § 6-53-101 et seq., or upon transfer to the system with the approval of the board, elect either to continue membership in the retirement plan in which he or she was enrolled prior to that date or transfer to the Arkansas Teacher Retirement System or any alternate retirement plan currently established for the institution into which it is being merged or consolidated.

(2) Once such an election is made, the election is irrevocable during the tenure of employment with the system.

(b) (1) Each instructor and administrative staff member of a two-year campus of a four-year institution which is later converted to a technical college or community college under § 6-53-101 et seq. shall, within ninety (90) days following the appointment of the local board, elect either to continue membership in the retirement plan in which he or she was enrolled prior to the conversion or to transfer membership to the Arkansas Teacher Retirement System.

(2) Once such an election is made, the election is irrevocable during the tenure of employment with the system.

(c) Any other employees of an institution transferring to the system under this section or under the approval of the board shall remain members of the retirement system to which they were enrolled prior to the transfer.






Subchapter 11 - -- Nonteaching Employees of Public Schools

§ 24-7-1101 - Membership in Arkansas Public Employees' Retirement System.

(a) The Board of Trustees of the Arkansas Public Employees' Retirement System is directed to include within the membership of the system, as created by § 24-4-103, all nonteaching employees of the public schools of this state who are not members of, or eligible for membership in, some other existing state-supported retirement system other than social security.

(b) (1) The board shall establish a Division of Nonteaching Public School Employees in the Arkansas Public Employees' Retirement System Fund which shall be maintained and operated in the same manner as the State Division, the County Division, and the Municipal Division of the fund.

(2) The several school districts of the state, as participating public employers, shall pay into the Arkansas Public Employees' Retirement System Fund such sums of money as are necessary to match the contributions of its nonteaching employees in the same form and manner and subject to all the provisions of §§ 24-4-101 -- 24-4-105, 24-4-201, 24-4-202, 24-4-205, 24-4-207 -- 24-4-209, 24-4-301 -- 24-4-304, 24-4-401, 24-4-402, 24-4-507, 24-4-508, 24-4-510 -- 24-4-513, and 24-4-601 -- 24-4-603, 24-4-605, and 24-4-606 to the same extent as other participating employers.

(c) (1) The effective date of membership of the employees in the Arkansas Public Employees' Retirement System shall be October 1, 1965.

(2) All employees enrolled in the system shall be subject to the rights, privileges, and limitations prescribed in §§ 24-4-101 -- 24-4-105, 24-4-201, 24-4-202, 24-4-205, 24-4-207 -- 24-4-209, 24-4-301 -- 24-4-304, 24-4-401, 24-4-402, 24-4-507, 24-4-508, 24-4-510 -- 24-4-513, and 24-4-601 -- 24-4-603, 24-4-605, and 24-4-606.

(3) Every employee shall become a member of the system as a condition of continuing or obtaining employment.

(d) Any employee included within the membership of the retirement system pursuant to this section shall be given credit for service rendered prior to October 1, 1957, as an employee of a public employer, as defined in § 24-4-101, or as a nonteaching employee of any public school of this state, if the employee was so employed on October 1, 1957, and on October 1, 1965.

(e) (1) (A) Any employee included within the membership of the retirement system who was a nonteaching employee of the public schools in this state on October 1, 1965, or who was an employee of one (1) of the institutions of higher learning and who became a member on July 1, 1963, may apply for and receive current service credit in multiples of one (1) year for service rendered from October 1, 1957, to October 1, 1965, in the case of a nonteaching employee of the public schools of this state, or, in the case of an employee of one (1) of the institutions of higher learning, for service rendered as an employee of the institution from July 1, 1957, to July 1, 1963.

(B) The employee may receive service credit only if the employee pays to the retirement system fund all necessary contributions, at the rate of four percent (4%) for the employee and four percent (4%) for the employer, that would have been paid had the employee been a member of the retirement system during that time, together with interest at three percent (3%) per annum compounded annually, from October 1, 1965, to the date of payment in the case of a nonteaching employee of the public schools, or, in the case of an employee of one of the institutions of higher learning, from July 1, 1957, to the date of payment.

(2) The contributions shall have been paid in full on or before January 1, 1972.

(f) In no case shall less than ten (10) days of service in any calendar month rendered by any member mentioned in this section be credited as a month of service, nor shall less than nine (9) months of service rendered in any one (1) fiscal school year be credited as a year of service.






Subchapter 12 - -- Tax-Deferred Savings Programs for the Members of the Arkansas Teacher Retirement System



Subchapter 13 - -- Teacher Deferred Retirement Option Plan

§ 24-7-1301 - Election to participate -- Conditions.

(a) In lieu of terminating employment and accepting a service retirement benefit pursuant to § 24-7-101 et seq., any person who is a member of the Arkansas Teacher Retirement System and who meets the conditions specified in subsection (b) of this section may elect to participate in the Teacher Deferred Retirement Option Plan and to defer the receipt of retirement benefits in accordance with the provisions of this subchapter.

(b) The condition required for participation in the plan is that the member must have at least thirty (30) years of service credit in the system.

(c) The Board of Trustees of the Arkansas Teacher Retirement System may promulgate rules necessary for the orderly administration of the plan, including without limitation the rules for eligibility for continuance of deposits for part-time employment.



§ 24-7-1302 - Application -- Review.

(a) To participate in the Teacher Deferred Retirement Option Plan, the member shall submit a plan application on a form required by the Board of Trustees of the Arkansas Teacher Retirement System.

(b) (1) The member's plan application shall be reviewed by the system within a reasonable period of time to determine whether or not the member meets the eligibility requirements under this subchapter.

(2) The member's plan date shall be July 1 next following the determination that the member is eligible for plan participation.

(3) A plan application received by the system after May 31 before the beginning of a fiscal year on July 1 shall not be eligible for participation in the plan until the following July 1.

(c) The member may withdraw his or her plan application if notice to withdraw is received by the system no later than two (2) calendar months after the member's plan date.



§ 24-7-1303 - Contributions to Arkansas Teacher Retirement System.

(a) (1) When a member begins participation in the Teacher Deferred Retirement Option Plan, member contributions to the Arkansas Teacher Retirement System shall cease.

(2) Until and on August 31, 2003, employer contributions on behalf of the members participating in the Teacher Deferred Retirement Option Plan that are due the system may be retained by the school districts for the purposes under subdivision (b)(1) of this section.

(3) (A) (i) Beginning September 1, 2003, for members whose effective date in the Teacher Deferred Retirement Option Plan is before September 1, 2003, the employer contribution rate to the system on behalf of all members in the Teacher Deferred Retirement Option Plan shall recommence at the rate of:

(a) One percent (1%) for the period from July 1, 2003, through June 30, 2005;

(b) Three percent (3%) for the period from July 1, 2005, through June 30, 2007;

(c) Six percent (6%) for the period from July 1, 2007, through June 30, 2009.

(ii) After July 1, 2009, the covered employer shall remit the contributions on all salary paid to the T-DROP participants in amount equal to the employer contribution rate applicable to active members.

(B) The portion of the employer contribution not required to be paid to the system for members in the Teacher Deferred Retirement Option Plan under subdivision (a)(3) of this section, if any, may be retained by the school districts for the purposes under subdivision (b)(1) of this section.

(4) Beginning September 1, 2003, for members whose effective date in the Teacher Deferred Retirement Option Plan is on or after September 1, 2003, the employer contribution rate on behalf of members in the Teacher Deferred Retirement Option Plan shall continue at the rate established by the entity having the authority to set the employer contribution rates for the system.

(b) (1) It is the intent of the General Assembly that the portion of the employer contribution to the system that has ceased for a participant in the Teacher Deferred Retirement Option Plan, if any, will become a part of the general operating fund of the school district to be used for any purpose, including employee salaries.

(2) Except for employer contributions to the system, the school district shall not make contributions to any tax-qualified retirement plan on behalf of any employee participating in the Teacher Deferred Retirement Option Plan. However, this prohibition shall not be applicable to the extent necessary to comply with contractual obligations incurred by a school district prior to February 1, 1999.



§ 24-7-1304 - Election of annuity options.

(a) A member who elects participation in the Teacher Deferred Retirement Option Plan may elect one (1) of the annuity options provided in § 24-7-706.

(b) The election will be made at the time the member separates from service and is granted a monthly retirement benefit, and will be deemed to apply to the member's plan benefit as well as to the member's monthly retirement benefit from the Arkansas Teacher Retirement System at the time it becomes payable.



§ 24-7-1305 - Benefits.

The member's Teacher Deferred Retirement Option Plan benefit shall be the monthly benefit to which the member would have been entitled if the member had actually retired on the plan date without regard to the provisions of § 24-7-708 related to conditions subjecting annuities to limitations.



§ 24-7-1306 - Amount of deposits.

(a) Teacher Deferred Retirement Option Plan deposits shall be a percentage of the plan benefit.

(b) (1) The percentage is one hundred percent (100%) reduced by the product of one percent (1%) multiplied by the number of years of contributory and reciprocal service credit and fractions thereof in the Arkansas Teacher Retirement System and further reduced by the product of six-tenths percent (0.6%) multiplied by the number of years of noncontributory service credit and fractions thereof in the system.

(2) (A) When a participant whose effective date in the plan is before September 1, 2003, reaches normal retirement age, the plan deposits shall be one hundred percent (100%) with no reduction.

(B) For any member whose effective date in the plan is September 1, 2003, or after, the plan deposits for a participant who reaches normal retirement age shall continue as reduced under subdivision (b)(1) of this section.

(c) (1) In the event a member whose effective date in the plan is before September 1, 2003, has more than thirty (30) years of service, the years of service above thirty (30) years shall be reduced by one-half percent (0.5%) for contributory years and three-tenths percent (0.3%) for noncontributory years.

(2) For any member whose effective date in the plan is September 1, 2003, or after and who has more than thirty (30) years of service, the plan deposits for the years of service above thirty (30) years shall be reduced under subdivision (b)(1) of this section.

(d) The Board of Trustees of the Arkansas Teacher Retirement System is authorized to make further adjustments on the plan to make it cost-neutral to the Arkansas Teacher Retirement System.

(e) As used in this section, "effective date" means the date determined to be the member's plan date under the policies and rules of the board.



§ 24-7-1307 - Account -- Credit.

(a) The member's Teacher Deferred Retirement Option Plan account shall be the account in which shall be accumulated the:

(1) Plan deposits made on behalf of the member; and

(2) Plan interest.

(b) At the end of each fiscal year, the Board of Trustees of the Arkansas Teacher Retirement System shall credit each plan participant's plan account with plan interest on the mean balance in the account for the fiscal year.

(c) For the purposes of this section, plan interest shall be at the rate determined by the board from time to time.

(d) If a participant continues covered employment after completing ten (10) consecutive years in the Teacher Deferred Retirement Option Plan, the participant's Teacher Deferred Retirement Option Plan account shall be credited on June 30 of each year with ten (10) year plus Teacher Deferred Retirement Option Plan interest as set by the board.

(e) For the purposes of this section, the ten (10) year plus Teacher Deferred Retirement Option Plan interest rate shall be the rate determined by the board as appropriate.



§ 24-7-1308 - Termination of participation in Teacher Deferred Retirement Option Plan -- Distribution options.

(a) (1) The member's participation in the Teacher Deferred Retirement Option Plan shall cease when the member files an application for voluntary retirement with the system under § 24-7-701 and is granted a monthly retirement benefit by the system.

(2) The system shall cancel a plan participant's retirement benefits, and the plan participant forfeits any retirement benefits, including plan account benefits, if the participant:

(A) Fails to meet the termination of employment requirement of § 24-7-701; and

(B) Has not reached normal retirement age.

(3) A plan participant becomes eligible again for retirement benefits, including plan account benefits, when the termination requirements are met.

(b) (1) When the member's participation in the plan ceases, the member may elect to:

(A) Receive the balance in the plan account as a lump sum;

(B) Annuitize the plan account as a monthly benefit paid under the annuity option selected by the member; or

(C) Receive a part of the balance in the plan account as a lump sum and annuitize the remaining balance.

(2) A member who selects the option under subdivision (b)(1)(C) of this section may receive his or her account distribution as follows:

(A) Seventy-five percent (75%) in a lump-sum payment and twenty-five percent (25%) annuitized;

(B) Fifty percent (50%) in a lump-sum payment and the remaining fifty percent (50%) annuitized; or

(C) Twenty-five percent (25%) in a lump-sum payment and seventy-five percent (75%) annuitized.

(3) The Board of Trustees of the Arkansas Teacher Retirement System shall:

(A) Determine factors to be used for the conversion of plan balances to monthly amounts;

(B) Set requirements for the member's election under this subsection; and

(C) Modify the options under subdivision (b)(1) of this section by rule as necessary.

(c) When the member's participation in the plan ceases, the board shall cause the member's plan benefit to be paid directly to the member in the form of regular monthly amounts in the same amount and manner as would have been the case if the member had retired on the plan date and had made the same election under § 24-7-706 that was made on or before the plan date.

(d) (1) A member who fails to meet the termination requirements and receives retirement benefits shall repay any benefits received before becoming eligible again for voluntary retirement.

(2) If the member becomes eligible to receive the plan account distribution before the system collects it back from the member, the system may charge interest on the distribution for the time the member was ineligible to receive the distribution.

(e) The system may offset, adjust, or otherwise collect any benefits overpaid to a member under this subchapter.



§ 24-7-1309 - Benefits from Arkansas Teacher Retirement System.

In the event that a Teacher Deferred Retirement Option Plan participant applies for benefits from the Arkansas Teacher Retirement System pursuant to § 24-7-704 related to disability retirement, the application shall be treated as an application for voluntary retirement pursuant to § 24-7-701, and no benefits other than those that would be payable without regard to the disability shall become payable.



§ 24-7-1310 - Death of participant.

(a) In the event that a Teacher Deferred Retirement Option Plan participant dies, the benefits payable from the plan shall be determined according to § 24-7-710.

(b) However, the plan participant's surviving spouse may choose to receive the plan benefit in a lump sum without affecting the monthly retirement benefit payable from the Arkansas Teacher Retirement System.

(c) For the purposes of § 24-7-709, any amounts received from the Teacher Deferred Retirement Option Plan account in the form of lump-sum or annuity payments shall be considered to be annuity payments received by the member or his or her designated beneficiary and shall reduce or eliminate the disposition of residue that, except for the provisions of this subsection, would have been paid under § 24-7-709.



§ 24-7-1311 - Term of participation in Teacher Deferred Retirement Option Plan.

(a) The Arkansas Teacher Retirement System's monthly deposit into the member's Teacher Deferred Retirement Option Plan shall not exceed one (1) plan term of ten (10) consecutive years, beginning with the member's plan date.

(b) Once a member participates in the plan, the member shall no longer accrue service credit under any state-supported retirement system, even if the member returns to work.



§ 24-7-1312 - Federal taxation.

(a) The Teacher Deferred Retirement Option Plan of the Arkansas Teacher Retirement System is intended to operate in accordance with Section 415 and other applicable sections of the Internal Revenue Code.

(b) Any provision of the plan that is found to be in conflict with an applicable provision of the Internal Revenue Code is hereby declared null and void.



§ 24-7-1313 - Limitation on benefit enhancement -- Acts 1997, No. 953.

(a) No benefit enhancement provided for by § 24-7-1306 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided for by § 24-7-1306 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-7-1314 - Early participation.

(a) The Board of Trustees of the Arkansas Teacher Retirement System, in consultation with its actuary, may promulgate rules and regulations to allow members having at least twenty-eight (28) but less than thirty (30) years of credited service to enter the Teacher Deferred Retirement Option Plan as early participants. The board may authorize the early participation as soon as it is technologically feasible and actuarially appropriate.

(b) If the board authorizes early participation, the plan deposit under § 24-7-1306 shall be based upon the deposit percent payable for a participant with thirty (30) years of service, reduced by at least an additional one-half of one percent (0.5%) of the plan benefit for each month the member begins participating in the plan prior to having thirty (30) years of credited service. The board may increase the percentage required as an early participation reduction in order to provide a fair and just and reasonable benefit for all members of the Arkansas Teacher Retirement System and to provide for appropriate actuary considerations.



§ 24-7-1315 - Duty of board of trustees.

The Board of Trustees of the Arkansas Teacher Retirement System shall present to the Joint Committee on Public Retirement and Social Security Programs information concerning the statutory authority and actuarial appropriateness of proposed board actions to establish or revise a multiplier, any benefit, or a provision of a deferred retirement option plan.



§ 24-7-1316 - Funding objectives of Teacher Deferred Retirement Option Plan -- Cost neutrality.

As part of its obligation to ensure that the Teacher Deferred Retirement Option Plan is cost neutral to the Arkansas Teacher Retirement System, the Board of Trustees of the Arkansas Teacher Retirement System is authorized to make further adjustments to the plan to make it cost neutral to the Arkansas Teacher Retirement System.






Subchapter 14 - -- Arkansas Teacher Retirement System Affordable Housing Investment Act



Subchapter 15 - -- Retirants' Ad Hoc Increase Act

§ 24-7-1501 - Title.

This subchapter shall be known and may be cited as the "Retirants' Ad Hoc Increase Act".



§ 24-7-1502 - Benefit generally.

(a) (1) The annual benefit payable to eligible retirees, survivors, and beneficiaries of retirants of the Arkansas Teacher Retirement System shall be subject to a one-time ad hoc increase based on the retirant's years of credited service that is grouped within descending decades as calculated by subtracting the total years of credited service from the date of retirement.

(2) A break in credited service is not considered under this subchapter.

(3) Teacher Deferred Retirement Option Plan (T-DROP) participants shall have the total years of credited service subtracted from the date of entry into T-DROP.

(b) (1) One-half (1/2) of the annual dollar increase per year of credited service shall be calculated and provided to all retirees, survivors, and beneficiaries of retirants that are eligible to receive this increase.

(2) One-half (1/2) of the annual dollar increase per year of credited service shall be calculated then prorated based on the amount of contributory service credit to total service on the retirant's:

(A) Retirement date; or

(B) T-DROP entry date.

(3) The amounts under this subsection shall be calculated and provided to all retirees, survivors, and beneficiaries of retirants.

(c) The ad hoc benefit is payable to the retirees, survivors, and beneficiaries of retirants of the system beginning on a July 1 that is at least twelve (12) full months after the effective date of a monthly benefit.

(d) The ad hoc benefit for a retirant, survivor, and beneficiary of a retirant shall not increase the retirant's current benefit by more than twenty-five percent (25%) of the annuity benefit payable as of the prior June 30.



§ 24-7-1503 - Ad hoc benefit formula.

The schedule of decade dollar amounts per year of credited service is: Click here to view image.



§ 24-7-1504 - Promulgation of rules -- Duty of board.

(a) The Board of Trustees of the Arkansas Teacher Retirement System shall promulgate rules for the ad hoc benefit under this subchapter.

(b) An ad hoc benefit under this subchapter shall not be implemented if the ad hoc benefit would cause the Arkansas Teacher Retirement System's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(c) The board shall only authorize an ad hoc benefit that is actuarially appropriate for the system.

(d) Before an increase of retirement benefit through an ad hoc benefit is authorized, the board shall file relevant information with the Joint Interim Committee on Public Retirement and Social Security Programs regarding the actuarial appropriateness of the increase.

(e) The board may reduce the decade increase formula under § 24-7-1503 proportionately on a one-to-one formula basis for each decade when the reduction is actuarially feasible to implement.

(f) The ad hoc benefit increase is a one-time adjustment and shall also be used to increase the base amount of a retirant's benefits when calculating any future additional benefit increases.






Subchapter 16 - -- Arkansas Teacher Retirement System -- Optional Participation by Employees of Institutions of Higher Education

§ 24-7-1601 - Legislative history -- Findings -- Intent.

(a) It is found and determined by the General Assembly that:

(1) The establishment of the Post-Secondary Education Plan is a historical component of retirement legislation that seeks to develop a more equitable retirement system for members of the Arkansas Teacher Retirement System; and

(2) Confusion about the intent of the General Assembly concerning the coverage of employees of state-supported universities, colleges, junior colleges, and vocational-technical schools, the Arkansas Higher Education Coordinating Board, the State Board of Workforce Education and Career Opportunities, and any other entity offering both the Arkansas Teacher Retirement System retirement plan and an alternate retirement plan create uncertainty in the administration of law, and legislative clarification of the law is needed.

(b) (1) Historically, the Arkansas Teacher Retirement System has been mandated by the General Assembly to provide retirement benefits for an employee of a public school, public educational agency, or any other eligible employer included for coverage in the Arkansas Teacher Retirement System.

(2) Originally, the Arkansas Teacher Retirement System was designed to provide retirement benefits to certified teachers and administrators in the public schools. However, the coverage has gradually been extended to all employees of the public schools and to other public entities that support educational activities in Arkansas.

(3) Beginning with legislation in 1967 and continuing through the early 1980s, the General Assembly created a right for certain colleges, vocational-technical schools, and the Arkansas Higher Education Coordinating Board to establish and maintain an alternate retirement plan for its employees and perform all the functions reasonably appropriate in the retirement plan's administration.

(4) The general intent of the early legislation was to allow those institutions of higher education employers to offer their employees the option to participate in an alternative retirement plan, the Arkansas Teacher Retirement System retirement plan, or the Arkansas Public Employees' Retirement System retirement plan.

(5) The law was designed to encourage recruitment of public school teachers and administrators into post-secondary positions by allowing them to continue in the Arkansas Teacher Retirement System and to encourage recruitment of private and out-of-state educators by the use of the alternate retirement plan that is offered nationwide.

(c) (1) The Arkansas Teacher Retirement System requested an Attorney General's opinion for legal clarification, as the laws have been amended over time making the wording difficult to interpret.

(2) All public school employees are mandatory members of the Arkansas Teacher Retirement System as a condition of employment. The uncertainty is with employees of institutions of higher education employers, specifically:

(A) Whether an institution of higher education employer can exclude a part-time employee from participation in the Arkansas Teacher Retirement System and thereby be exempt from reporting salary and remitting member or employer contributions for its part-time employees; and

(B) Whether a retired Arkansas Teacher Retirement System member can be enrolled in the institution of higher education employer's alternate retirement plan with or without separation while simultaneously drawing retirement benefits from the Arkansas Teacher Retirement System.

(3) The Attorney General's Opinion No. 2009-164, dated March 16, 2010, concludes that the current laws related to the Arkansas Teacher Retirement System are difficult to understand, as the intent of the General Assembly is not clear, and legislative clarification is required.

(d) Therefore, the General Assembly finds that this subchapter is necessary to:

(1) Protect the retirement benefits for employees of the public school system;

(2) Provide fair treatment and clear intent with respect to part-time employees and full-time employees of institutions of higher education employers;

(3) Clarify the obligations of the Arkansas Teacher Retirement System with respect to its members who become employed by an institution of higher education employer; and

(4) Set forth requirements that supersede any prior legislation relating to employees of institutions of higher education.



§ 24-7-1602 - Definitions.

As used in this subchapter:

(1) "Alternative retirement plan" means an optional retirement plan based on the purchase of contracts providing retirement and death benefits for a benefits-eligible employee of a post-secondary or higher education employer;

(2) "Benefits-eligible" means a class of employees, determined at the discretion of a post-secondary or higher education employer, eligible to participate in the Arkansas Teacher Retirement System, an alternate plan, or the Arkansas Public Employees' Retirement System;

(3) "Nonmandatory employer" means any public employer that was authorized to enroll new employees into the Arkansas Teacher Retirement System or alternate retirement plan before July 1, 2011;

(4) "PSHE employer" means a post-secondary or higher education employer:

(A) With employees that may be hired without becoming mandatory members of the Arkansas Teacher Retirement System; and

(B) That offers the Arkansas Teacher Retirement System as a retirement plan on or after July 1, 2011; and

(5) "PSHE plan" means the plan establishing the right of a new employee of a PSHE employer to participate in the Arkansas Teacher Retirement System on or after July 1, 2011.



§ 24-7-1603 - Provisions of subchapter controlling.

(a) (1) This subchapter controls any inconsistent provision of any other law regarding the enrollment and coverage of an employee of a PSHE employer in either the Arkansas Teacher Retirement System retirement plan or an alternative retirement plan that is offered by a PSHE employer.

(2) This subchapter is enacted to supersede and specifically control any inconsistent provisions under § 24-7-801 et seq., § 24-7-901 et seq., and § 24-7-1001 et seq.

(b) The Arkansas Teacher Retirement System retirement plan is administered under the provisions of the Arkansas Teacher Retirement System Act.



§ 24-7-1604 - Coverage for employees enrolled in Arkansas Teacher Retirement System before July 1, 2011.

(a) Beginning July 1, 2011, all current employees of a nonmandatory employer that are current members of the Arkansas Teacher Retirement System may continue membership and continue to accrue service credit in the system without any change in participation in the system if:

(1) The employee is:

(A) Part-time and the employee continues to provide services in each fiscal year at approximately the same level of service; or

(B) Full-time and the employee continues to provide services in each fiscal year;

(2) The nonmandatory employer chooses to continue reporting service to the system for the employee;

(3) The nonmandatory employer determines that the employee will contribute at least part-time services in subsequent months of the fiscal year if services are not rendered throughout the fiscal year;

(4) The nonmandatory employer remits contributions to the system on behalf of the employee during the fiscal year beginning July 1, 2011, and each fiscal year thereafter; and

(5) The employee's service with the nonmandatory employer is not terminated.

(b) The nonmandatory employer shall remit employer contributions under § 24-7-401 et seq. for an employee under this section and shall be subject to the rights and obligations of an employer under the Arkansas Teacher Retirement System Act.

(c) The employee under this section shall remit employee contributions under § 24-7-406 et seq. and shall be subject to the rights and obligations of an employee under the Arkansas Teacher Retirement System Act.

(d) The nonmandatory employer shall provide information in a format requested by the system to allow the system to monitor and track all employees who participate in the system.



§ 24-7-1605 - Optional participation by institution of higher education employers on or after July 1, 2011.

(a) (1) A PSHE employer shall adopt and record a policy or designation that identifies which positions at the PSHE employer's institution of higher education are benefits-eligible for retirement benefits.

(2) A new employee of a PSHE employer may participate in the PSHE plan if the employee:

(A) Is benefits-eligible as determined by the PSHE employer;

(B) Is a vested member of the Arkansas Teacher Retirement System at the time of initial employment; and

(C) Signs an irrevocable PSHE plan participation form provided by the system.

(b) (1) A nonmandatory employer becomes a PSHE employer upon enrolling a new eligible member with the system on or after July 1, 2011.

(2) A PSHE plan employee shall continue as a member in the system retirement plan so long as the member is employed by a PSHE employer.

(3) An election to participate in the retirement system plan under this subsection is irrevocable so long as the employee does not obtain a termination refund from the system after the election.

(c) (1) The PSHE employer shall remit employer contributions under § 24-7-401 et seq. and be subject to the rights and obligations of an employer under the Arkansas Teacher Retirement System Act once a benefits-eligible employee elects to participate in the system.

(2) The benefits-eligible employee who elects to participate in the system retirement plan shall remit employee contributions under § 24-7-406 et seq. and be subject to the rights and obligations of an employee under the Arkansas Teacher Retirement System Act.

(d) The PSHE employer shall comply with the system's verification and reporting requirements that may be implemented by the system.

(e) A member shall not purchase prior unreported service on or after July 1, 2011, regardless of when service was provided to a nonmandatory employer.



§ 24-7-1606 - Concurrent participation and certain salary credit prohibited.

(a) A benefits-eligible employee shall not participate in an alternate retirement plan and continue to accrue service credit with the Arkansas Teacher Retirement System.

(b) If a benefits-eligible employee is first employed by a nonmandatory employer or PSHE employer after July 1, 2011, and is concurrently employed by another retirement system employer, all separate days of service shall count for service credit, but only the highest salary of the concurrent retirement system employer shall count to determine final average salary.



§ 24-7-1607 - Duties and responsibilities of board.

The Board of Trustees of the Arkansas Teacher Retirement System may promulgate rules necessary to carry out this subchapter.









Chapter 8 - Retirement Of Judges And Court Employees

Subchapter 1 - -- General Provisions

§ 24-8-101 - Previously retired justice.

(a) Any judge or justice under the age of seventy (70) who is receiving retirement benefits under § 24-8-201 et seq. or § 24-8-701 et seq., who is elected or appointed to any judicial office in this state, and who foregoes receipt of retirement benefits while serving in the judicial office shall be entitled to resume receiving his or her previous retirement benefits upon termination of the subsequent service.

(b) If at the time of the initial retirement the judge or justice was entitled to the benefits of the escalator clause provided in § 24-8-218(c)(1) or postretirement benefits provided in § 24-8-223 or § 24-8-717, the judge or justice and the judge's or justice's survivors shall again be entitled to the benefits upon the termination of any such subsequent judicial service.






Subchapter 2 - -- Arkansas Judicial Retirement System

§ 24-8-201 - Public policy.

It is declared to be the state's public policy that chancery and circuit court judges and justices of the Arkansas Supreme Court may retire or be retired when that course appears to be in the best interest of the official concerned and for the public welfare. Factors suggesting the desirability of retirement are physical disability, advanced age, or other infirmities calculated to materially impair usefulness. In addition, it is the public policy of the state to provide sufficient retirement and survivors' benefits for the chancery and circuit court judges and justices of the Arkansas Supreme Court of the state to attract and retain highly capable members of the legal profession for service in the state judiciary.



§ 24-8-202 - Applicability.

The provisions of this act shall not be retroactive but shall extend benefits from the time of its passage. It shall also apply to judges now living who retired prior to the passage of this act and to the survivors of those judges.



§ 24-8-203 - Board of trustees.

(a) The administration and control of the Arkansas Judicial Retirement System shall be vested in a board known as the Board of Trustees of the Arkansas Judicial Retirement System.

(b) (1) The members of the board shall consist of five (5) persons appointed by the Arkansas Judicial Council.

(2) The members shall serve at the pleasure of the council.

(3) One (1) of the members shall be elected by the board to serve as chairman.

(c) The duties of the board shall be:

(1) To make all rules and regulations necessary and proper for carrying out the provisions of this section;

(2) To provide administrative direction and control of the executive director and staff as may from time to time be required;

(3) To appoint an actuary, or firm of actuaries, to be a technical advisor to the board on matters regarding the operation of the system on an actuarial basis. The actuary shall perform such duties as are required by him under this subdivision (c)(3) and as are from time to time required by the board;

(4) To appoint professional investment counsel to be the board's investment advisor or money manager;

(5) To serve without pay but may receive expense reimbursement in accordance with § 25-16-901 et seq.; and

(6) To do any and all things necessary for the proper execution of this section.

(d) The board shall meet at least quarterly and at other times as necessary at the call of the chairman.



§ 24-8-204 - Administration.

(a) (1) The executive director and administrative staff of the Arkansas Public Employees' Retirement System shall be the executive director and administrative staff of the Arkansas Judicial Retirement System.

(2) All administrative records of the Arkansas Judicial Retirement System shall be maintained within the administrative offices of the Arkansas Public Employees' Retirement System.

(b) (1) The Board of Trustees of the Arkansas Judicial Retirement System shall continue to exercise the powers, functions, and duties previously exercised.

(2) Nothing in this section shall be construed to diminish or otherwise alter the powers, functions, and duties of the board.

(c) All costs of administering the Arkansas Judicial Retirement System shall be paid from the Judges Retirement Fund, but no payment for such expenses shall be made unless authorized by the board.



§ 24-8-205 - Trust fund.

(a) In addition to the Judges Retirement Fund in the State Treasury, a bank trust fund or funds may be established and maintained in a federally insured depository institution designated by the Board of Trustees of the Arkansas Judicial Retirement System.

(b) The board shall be the trustees of the funds, subject to the other provisions of this section, and may employ professional investment counsel in either an advisory capacity only or as a money manager with authority to execute transactions.

(c) The funds of the system shall be invested and reinvested in accordance with the following procedure:

(1) From time to time, the board shall formulate the policy to be followed in future investment activity;

(2) If the board employs investment counsel with authority to execute transactions, the counsel or money manager shall have full power to hold, purchase, sell, assign, transfer, or dispose of any of the moneys or investments of the system pursuant to the provisions of this section and in accordance with the current investment policy filed with the board;

(3) At least semiannually, the investment counsel shall file with the board a written report setting forth, for the period since its last report, all investments purchased and sold, all receipts and disbursements, and any other transactions concerning system moneys;

(4) At each regular meeting, the board shall examine each written report received from the investment counsel since the last regular meeting;

(5) Anything in this section to the contrary notwithstanding, from time to time the board may direct a specific investment activity and shall be fully responsible for the direction; and

(6) Anything in this section to the contrary notwithstanding, investment activity shall be subject to the terms, conditions, limitations, and restrictions imposed by law upon state public employee retirement plans in the making and disposing of their investments.



§ 24-8-206 - Annual actuarial valuation.

An actuarial valuation shall be made annually to determine how well the Arkansas Judicial Retirement System is meeting the financial objectives applicable to all state-supported retirement systems.



§ 24-8-207 - Membership generally -- Prior service credit.

(a) All chancery judges, circuit judges, judges of the Arkansas Court of Appeals and justices of the Arkansas Supreme Court, whether elected or appointed to office, shall participate in the Arkansas Judicial Retirement System.

(b) Any active member who did not become a member at the time of his initial election or appointment may acquire prior service credit by paying into the system all contributions, together with interest, that would have been paid if he had been a member of the system from the time he took office until he became enrolled.



§ 24-8-209 - Contributions -- Members -- Refund.

(a) The contribution of each member of the Arkansas Judicial Retirement System shall be six percent (6%) of each member's annual salary.

(b) In the event a judge ceases to be a member prior to qualifying for retirement benefits, he shall be entitled to a refund of all contributions paid by him into the system.

(c) (1) For purposes of deferring federal and state income tax and pursuant to the provisions of Section 414(h)(2) of the Internal Revenue Code, 26 U.S.C. § 414 (h)(2), as adopted by § 26-51-414, the state shall pick up the members' contributions to the judicial retirement fund as required by this section and payable on or after January 1, 1997.

(2) Member contributions picked up by the state shall be paid from the same source of funds used for the payment of salary to a member. A deduction shall be made from each member's salary, equal to the amount of the member's contribution picked up by the employer. For all other purposes, member contributions picked up by the state shall be considered member contributions.

(3) The provisions of subdivisions (c)(1) and (2) of this section providing for the state to pay the member's contributions for tax deferral under Section 414(h) of the Internal Revenue Code shall be effective from and retroactive to January 1, 1997.



§ 24-8-210 - Contributions -- State.

(a) The state, as employer, shall make contributions to the Arkansas Judicial Retirement System of twelve percent (12%) of the active member payroll.

(b) The Chief Fiscal Officer of the State is authorized and directed to make annual transfers on each July 1 to the Judges Retirement Fund from the Constitutional Officers Fund and the State Central Services Fund in an amount determined by computing the dollar amount required based on the actuarially determined employer rate in the most recent annual actuarial valuation and subtracting from that amount the statutory contribution amount specified in subsection (a) of this section, and further, reduced by the amount of the court cost revenue transferred to the Judges Retirement Fund from the State Administration of Justice Fund in accordance with § 16-10-310.



§ 24-8-211 - Contributions -- Cessation upon retirement.

(a) When a judge is certified as eligible for retirement, no further contribution shall be required of the judge.

(b) Upon the written notice of election by the member of the Arkansas Judicial Retirement System, a judge with at least twenty (20) years of judicial service may continue or recommence payment of the six-percent (6%) contribution into the system to accrue the maximum retirement benefit provided under § 24-8-218.



§ 24-8-212 - Credited service -- Transfer of service as municipal judge.

Any person who shall have served as a municipal judge in any municipal court in this state and who holds credited service therefor in any retirement system or retirement fund is authorized to transfer his credited services in the retirement system or fund to the Arkansas Judicial Retirement System by:

(1) Notifying, in writing, the administrative body of each retirement plan of his intention to transfer his tenure;

(2) Authorizing the Board of Trustees of the Arkansas Judicial Retirement System or appropriate administrative body of his retirement system to transfer to the system any sums of money paid for his retirement to the retirement fund or system by the municipal judge and, at the option of the city council or board of directors, to transfer to the system the court costs collected during his tenure as municipal judge; and

(3) (A) Paying into the system an amount of money he would have paid into the system for an equal amount of tenure as a judge of the court to which he has been elected, less the amount of money from his present retirement system as authorized in this section.

(B) Upon transferring the credited service from his present retirement fund or system, the person shall be given credited service in the system for an equal number of years of credited service for which he has qualified under any other plan or system to which he has belonged by reason of his service as municipal judge.



§ 24-8-213 - Credited service -- Transfer of fourteen years' service as prosecuting attorney.

Any person who shall have served not less than fourteen (14) years as an elected prosecuting attorney in this state and who holds credited service therefor in the Arkansas Public Employees' Retirement System, as established by § 24-4-103, upon being elected as a circuit judge, chancery judge, or justice of the Arkansas Supreme Court, is authorized to transfer his credited service in the Arkansas Public Employees' Retirement System to the Arkansas Judicial Retirement System by:

(1) Notifying, in writing, the administrative body of each of the retirement plans of his intention to so transfer his tenure;

(2) Authorizing the Board of Trustees of the Arkansas Public Employees' Retirement System to transfer to the Arkansas Judicial Retirement System any sums of money paid for his retirement to the Arkansas Public Employees' Retirement System by the elected prosecuting attorney; and

(3) (A) Paying into the Arkansas Judicial Retirement System an amount of money he would have paid into the system for an equal amount of tenure as a judge of the court to which he has been elected, less the amount of money transferred from the Arkansas Public Employees' Retirement System as authorized in this section.

(B) Upon transferring the credited service from the Arkansas Public Employees' Retirement System, the person shall be given credited service in the Arkansas Judicial Retirement System for an equal number of years of credited service for which he has qualified under the Arkansas Public Employees' Retirement System as an elected prosecuting attorney.



§ 24-8-214 - Credited service -- Transfer of four years' service as prosecuting attorney.

Any person who shall have served not less than two (2) years as an elected prosecuting attorney in this state and who holds credited service therefor in the Arkansas Public Employees' Retirement System, as established by § 24-4-103, anytime after being elected as a circuit judge, chancery judge, circuit-chancery judge, or justice of the Arkansas Supreme Court, is authorized to transfer his credited service in the Arkansas Public Employees' Retirement System to the Arkansas Judicial Retirement System by:

(1) Notifying, in writing, the administrative body of each of the retirement plans of his intention to so transfer his tenure;

(2) Authorizing the Board of Trustees of the Arkansas Public Employees' Retirement System to transfer to the Arkansas Judicial Retirement System any sums of money paid for his retirement to the Arkansas Public Employees' Retirement System by the elected prosecuting attorney; and

(3) (A) Paying into the Arkansas Judicial Retirement System an amount of money he would have paid into the system for an equal amount of tenure as a judge of the court to which he has been elected, less the amount of money transferred from the Arkansas Public Employees' Retirement System as authorized in this section.

(B) Upon transferring the credited service from the Arkansas Public Employees' Retirement System, the person shall be given credited service in the Arkansas Judicial Retirement System for an equal number of years of credited service for which he has qualified under the Arkansas Public Employees' Retirement System as an elected prosecuting attorney.



§ 24-8-215 - Eligibility for benefits -- Retirement generally.

(a) Any active member with a minimum of ten (10) years of credited service may voluntarily retire upon reaching sixty-five (65) years of age or thereafter upon filing a written application with the Board of Trustees of the Arkansas Judicial Retirement System.

(b) Any other member who has a minimum of twenty (20) years of credited service may retire regardless of age, and any judge or justice who has served at least fourteen (14) years shall be eligible for benefits upon reaching age sixty-five (65).

(c) (1) Any judge or justice who becomes seventy (70) years of age during a term of office to which he has been elected may complete the term without forfeiting his rights to retirement benefits under this section.

(2) (A) Any judge or justice who is not eligible to retire at age seventy (70) may continue to serve as judge until the completion of the term of office in which he receives sufficient credited service to retire without losing his retirement benefits.

(B) The judge or justice shall lose all retirement benefits if he serves beyond the end of the term needed to get sufficient credited service to retire.

(3) (A) Otherwise, judges or justices must retire by their seventieth birthday or lose their retirement benefits.

(B) However, any active judge or justice who was serving prior to July 1, 1965, may continue to serve until any age and shall, upon retirement, be eligible to receive retirement benefits.

(d) In all cases of age and service retirement for judges or justices elected after July 1, 1983, the member must have a minimum of eight (8) years of actual service as a justice of the Supreme Court or a judge of the circuit or chancery courts or of the Arkansas Court of Appeals.

(e) The provisions of this section shall be accumulative to all present laws pertaining to the retirement of judges of the circuit and chancery courts and of justices of the Supreme Court and shall in no way repeal, amend, or modify such laws except as otherwise specifically provided in this section.



§ 24-8-216 - Eligibility for benefits -- Early retirement.

(a) Any judge of a circuit or chancery court who has fourteen (14) years or more of credited service in the Arkansas Judicial Retirement System, established by §§ 24-8-201, 24-8-203, 24-8-207, 24-8-211, 24-8-215, 24-8-217, and 24-8-218, may elect to retire and receive retirement benefits under the provisions of Acts 1953, No. 365, at any time after reaching age sixty-two (62) and before reaching age sixty-five (65).

(b) The retirement benefits of any circuit or chancery judge electing to retire before age sixty-five (65) shall be reduced six percent (6%) for each full year and proportionately for any part of a year that the judge retires before reaching age sixty-five (65).



§ 24-8-217 - Eligibility for benefits -- Disability retirement.

(a) Any member of the Arkansas Judicial Retirement System who has served a minimum of three (3) consecutive years shall receive retirement benefits if any incapacitating disability as determined by the Board of Trustees of the Arkansas Judicial Retirement System shall occur during any term for which the judge has been elected.

(b) The three-year service requirement shall only apply to judges elected after July 1, 1983.

(c) (1) A judgment of disability should not be granted by the board until it is reasonably assured of a judge's permanent physical or mental incapacity to perform the duties of his or her judicial office.

(2) The board should act only upon proper certification of incapacity by two (2) or more physicians.



§ 24-8-218 - Retirement and survivors' benefits generally.

(a) The retirement benefits to be paid an eligible and qualified member or retiree under the provisions of this section shall be sixty percent (60%) of the annual salary payable to the last judicial office held and shall be payable for the recipient's life.

(b) (1) Survivors' benefits shall be sixty-seven percent (67%) of the amount of the retirement benefits.

(2) Upon the death of an active judge who has served at least three (3) years, or any other judge who has met or could have met the qualifications for retirement benefits under any section of this subchapter, his or her survivors shall receive a sum equal to sixty-seven percent (67%) of the retirement benefits provided in subsection (a) of this section.

(3) The requirement of three (3) years of service shall only apply to judges elected after July 1, 1983.

(4) Survivors' benefits shall be payable as follows:

(A) If the decedent is survived by a spouse to whom he or she has been married for not less than one (1) year and with whom he or she is living at the time of the decedent's death and if he or she is not survived by any minor child or children, then the spouse shall draw for life or until remarriage a sum equal to sixty-seven percent (67%) of the benefits provided in subsection (a) of this section;

(B) (i) If the decedent is survived by both an eligible spouse and minor children, then one-half (1/2) of the survivors' benefits shall be paid to the spouse for life or until remarriage. The other one-half (1/2) of the survivors' benefits shall be paid to the guardian of the minor children during the period of minority.

(ii) When all of the children cease to be minors, then the survivors' benefits paid to the minor children shall be paid to the spouse; and

(C) If the decedent is not survived by an eligible spouse but is survived by minor children, then the survivors' benefits, i.e., sixty-seven percent (67%) of the benefits provided in subsection (a) of this section, shall be payable to the guardian of the minor children during the period of minority.

(5) If a surviving spouse who is receiving survivors' benefits under this section remarries and the benefits are discontinued and the surviving spouse again becomes unmarried, benefits provided in this section for the spouse shall be resumed.

(6) No surviving spouse shall be eligible to receive survivors' benefits on more than one (1) member account.

(c) (1) The retirement benefits and survivors' benefits provided for in this section shall be based on the salary for the judicial office last held by the member qualifying for retirement as fixed by law at the time any payment of benefits is made rather than on the salary for the office at the time of the member's retirement.

(2) The retirement benefits shall be increased or decreased from time to time as the salary for the particular judicial office is increased or decreased.

(3) (A) This method of determination of the amount of retirement or survivors' benefits shall be applicable to any person who is a member of the Arkansas Judicial Retirement System on or before June 30, 1983.

(B) For all judges or justices first elected after July 1, 1983, the benefit payable shall be sixty percent (60%) of the salary after twenty (20) years or more of judicial service, for the office at the time of the member's retirement.

(C) (i) Prospective with the passage of this act, the benefit payable for each year of additional service after twenty (20) years of judicial service, the benefit shall be increased by two and one-half percent (2.5%) in accordance with the provisions of § 24-8-211(b).

(ii) Election to participate shall be made in writing in a manner and method determined by the Board of Trustees of the Arkansas Judicial Retirement System and shall be irrevocable.

(iii) The maximum retirement benefit payable to a judge or justice under this section is seventy-five percent (75%) of the salary for the office at the time of the member's retirement.

(4) (A) Any judge or justice under the age of seventy (70) who is receiving retirement benefits under this subchapter or § 24-8-701 et seq. and who is elected or appointed to any judicial office in this state and who foregoes receipt of retirement benefits while serving in the judicial office shall be entitled to resume receiving his or her previous retirement benefits upon termination of the subsequent service.

(B) If at the time of the initial retirement the judge or justice was entitled to the benefits of the escalator clause provided in subdivision (c)(1) of this section or the postretirement benefits provided in § 24-8-223 or § 24-8-717, the judge or justice and the judge's or justice's survivors shall again be entitled to the benefits upon the termination of any such subsequent judicial service.

(d) (1) Entitlement to retirement compensation and survivors' benefits for those judges who have retired as of June 30, 1983, shall be based upon certificates of the Board of Trustees of the Arkansas Judicial Retirement System previously filed with the Auditor of State.

(2) Entitlement to retirement compensation and survivors' benefits for those judges who retire on or after July 1, 1983, shall be evidenced by the certificate of the board transmitted to the executive director.

(3) All retirement compensation and survivors' benefits shall be paid monthly from the Judges Retirement Fund.

(4) All retirement and survivors' benefits provided by this subchapter shall be paid from the fund to be administered by the executive director and staff of the Arkansas Public Employees' Retirement System.



§ 24-8-219 - Rights of surviving unremarried spouses of certain judges.

(a) The surviving unremarried spouse, sixty-five (65) years of age or older, of any person who served as a justice of the Arkansas Supreme Court or as a judge of any circuit or chancery court of the State of Arkansas for a period of eight (8) years or longer, who is not now receiving, or entitled to receive, survivors' benefits under the Arkansas Judicial Retirement System shall be entitled to receive survivors' benefits under the system upon meeting the qualifications therefor and otherwise complying with the provisions of this section.

(b) (1) Any person desiring to apply for and draw benefits provided for in this section shall make application to the Auditor of State.

(2) The application shall be supported and accompanied by proof satisfactory to the Auditor of State that the applicant is an unmarried spouse, sixty-five (65) years of age or older, of a person who served either on the Supreme Court or as a circuit or chancery judge for a period of eight (8) years or longer, and that the applicant was married to the deceased justice or judge for at least five (5) years, was married to him at the time of his death, and was living with him in marriage at the time of his death.

(c) Upon receipt of the application and proof, the Auditor of State shall determine the total amount of compensation received by the deceased judge subsequent to July 1, 1953, and shall compute four percent (4%) of that amount as the amount the applicant shall pay to the Auditor of State if the applicant desires to qualify for survivor benefits under the system as permitted in this section.

(d) The Auditor of State shall also determine the amount which would have been paid to the applicant had the deceased spouse been qualified under the system.

(e) (1) The Auditor of State shall credit the amount as determined in subsection (d) of this section against the amount which has been computed as the four percent (4%) amount which the applicant is required to pay under subsection (c) of this section.

(2) The applicant shall be required to pay to the Auditor of State only the amount by which the four percent (4%) figure exceeds the credit.

(3) This payment shall be deposited in the State Survivor's Account by the Auditor of State.

(f) Upon payment of the adjusted amount as required and prescribed in this section, if payment is due after application of credits, the applicant shall be entitled to draw survivors' benefits as prescribed in the system from the first day of the month following payment of the adjusted amount to the Auditor of State, or from the first day after the accounts are adjusted if no payment is due.

(g) Survivors' benefits provided for in this section shall be paid in the same manner as other survivors' benefits under the system are paid.



§ 24-8-220 - Restrictions on benefits.

(a) Acts 1953, No. 365, as amended by this act, is to be in all of its sections complementary, except that no person may take benefits under two (2) or more sections of this act at the same time.

(b) Retirement and survivors' benefits shall be measured by the salary payable for the position last held by the retired or deceased judge at the time of payment of any particular benefit, so that, should salaries of the judicial positions covered by this act be altered, the amount of benefits payable under this act shall be proportionately altered.



§ 24-8-222 - Credited service -- Transfer of service as juvenile judge.

(a) Any member of the Arkansas Judicial Retirement System who has credit in the Arkansas Public Employees' Retirement System for service as a juvenile judge is authorized to transfer that credit to the Arkansas Judicial Retirement System by:

(1) Notifying in writing the administrative body of each of the retirement systems of the intention to transfer his tenure; and

(2) Authorizing the Board of Trustees of the Arkansas Public Employees' Retirement System to transfer to the Arkansas Judicial Retirement System all contributions paid by and on behalf of the former juvenile judge, together with six percent (6%) interest compounded from the date of payment; and

(3) Paying into the Arkansas Judicial Retirement System the total contributions which would have been paid, based on the member's current salary, for an equal amount of tenure as a member of this system, less the amount of money transferred from the Arkansas Public Employees' Retirement System.

(b) Upon transferring his credited service, the member shall be credited in the Arkansas Judicial Retirement System with the same amount of time with which he had been previously credited in the Arkansas Public Employees' Retirement System for service as a juvenile judge.



§ 24-8-223 - Redetermination of benefits.

(a) Each July 1 the Arkansas Judicial Retirement System shall redetermine the amount of each monthly benefit which has been payable by the system for at least twelve (12) full calendar months. The redetermined amount shall be payable for the following twelve (12) calendar months.

(b) The redetermined amount shall be the amount of benefit payable as of the immediately preceding July 1 increased by three percent (3%).

(c) This method of redetermination of the amount of the retirement benefits shall be applicable to any judge first elected after July 1, 1983.



§ 24-8-224 - Benefits when serving past mandatory retirement age.

(a) Notwithstanding § 24-8-215 regarding mandatory retirement under the Arkansas Judicial Retirement System for any judge or justice upon reaching seventy (70) years of age or any other law to the contrary, any judge or justice covered under the system who served continuously for at least sixteen (16) years, who is at least eighty (80) years of age, who is not serving on April 19, 1995, and who is ineligible for retirement due to having served beyond the mandatory retirement age shall be entitled to receive retirement benefits under the system.

(b) Retirement benefits under this section shall be retroactive to January 1, 1995, or, for judges or justices retiring after 1995, to January 1 of the year of retirement.



§ 24-8-225 - Limitation on benefit enhancement -- Acts 1997, No. 926.

(a) No benefit enhancement provided for by § 24-8-214 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization.

(b) No benefit enhancement provided for by § 24-8-214 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-8-226 - Minimum benefits.

The following minimum benefits shall apply to any plan based only on actual service under the Arkansas Judicial Retirement System:

(1) The annual minimum disability benefit shall be equal to twenty-five and six-tenths percent (25.6%) of the annual salary of the judge or justice; and

(2) The annual minimum survivors' benefit shall be an amount equal to seventeen and one hundred fifty-two thousandths percent (17.152%) of the annual salary of the judge or justice.



§ 24-8-227 - Definition.

Unless the context requires otherwise, any listing of judges or justices in §§ 24-8-201 et seq. and 24-8-701 et seq. shall include all judges and justices in the Arkansas Judicial Retirement System.



§ 24-8-228 - Proposals to establish or revise benefits.

(a) The Board of Trustees of the Arkansas Judicial Retirement System shall present to the Joint Committee on Public Retirement and Social Security Programs information concerning the statutory authority and actuarial appropriateness of proposed board actions to establish or revise a multiplier or any benefit.

(b) An individual who received a refund of contributions from the system after January 1, 1998, may repay the contributions to the system no later than six (6) months after July 1, 1999.






Subchapter 3 - -- Municipal Judges and Clerks Generally

§ 24-8-301 - Subchapter cumulative.

This subchapter shall not repeal existing laws of this state relating to the retirement of municipal court judges and municipal court clerks but shall be cumulative thereto, specifically to §§ 24-8-401 and 24-8-403 -- 24-8-408, and acts amendatory thereof. It shall in no manner affect the rights or status of persons receiving or eligible to receive retirement benefits under the provisions of §§ 24-8-401 and 24-8-403 -- 24-8-408.



§ 24-8-302 - Board of trustees.

(a) There is created in cities of the first class or cities of the second class a board of trustees which shall consist of the mayor, city clerk, city treasurer, city health officer, and municipal judges of the city.

(b) The board shall receive and administer the funds collected under the provisions of this subchapter and shall have the power to make necessary rules therefor.

(c) (1) The board shall have the authority to invest such funds as are not necessary for immediate use for payment of retirement benefits in interest-bearing securities of the State of Arkansas or certificates of the United States or any or all such securities.

(2) Subject to subdivision (c)(3) of this section, a city having a municipal judges' and clerks' pension plan with assets in excess of one hundred thousand dollars ($100,000) shall have full power to invest and reinvest the moneys of the plan and to hold, purchase, sell, assign, transfer, or dispose of any of the investments so made, as well as the proceeds of the investments and moneys. Such authority shall be implemented by the mayor and the city treasurer.

(3) The investments and reinvestments shall be made only in accordance with the prudent investor rule set forth in §§ 24-3-417 -- 24-3-426.

(4) A city having a municipal judges' and clerks' pension plan with assets in excess of one hundred thousand dollars ($100,000) may employ an investment advisor as its agent to make investment recommendations and to invest the assets pursuant to a written board investment policy, subject to the terms, conditions, limitations, and restrictions imposed by law upon investments of state retirement systems, as set forth in §§ 24-3-417 -- 24-3-426.

(5) The investment policy shall not limit the investments to interest-bearing bonds.

(6) A city, mayor, or city treasurer who complies with the requirements of § 24-3-425(a) is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(7) By accepting the delegation of a trust function from the trustees of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

(d) (1) The city treasurer shall be the treasurer of the board. At the direction of the board, he shall deposit the funds paid into the board in some suitable depository and shall draw and sign all necessary checks at the direction of the board.

(2) He shall execute a bond in a sum fixed by the board to guarantee his good faith in the handling of the funds coming into his hands under the provisions of this subchapter.

(e) The city clerk shall be the secretary of the board.

(f) The board shall constitute one (1) of its members as chairman, who shall serve for a period of two (2) years.

(g) Meetings of the board may be called by the chair or by a majority of the members in a manner established by the board.

(h) (1) The city clerk shall receive the sum of ten dollars ($10.00) for each and every meeting attended but shall not be paid more than fifty dollars ($50.00) in any one (1) year.

(2) All other members shall serve without pay.



§ 24-8-304 - Benefits -- Frequency of payment -- Deficiencies.

(a) All payments of retirement benefits under this subchapter shall be payable semimonthly.

(b) (1) In case the fund established by this subchapter should ever become deficient to pay retirement benefits due any persons under this subchapter, the city treasurer shall verify the deficiency.

(2) This deficiency shall be met by payment from the general funds of the city and proportionately from the general funds of the county if the salary of the judge of the municipal courts in the county is paid partially by the county, in such amount as may be necessary to continue the timely payment of retirement benefits to the persons entitled thereto.

(3) If funds thereafter accruing under this subchapter accumulate to become sufficient for the payment of benefits, then no further payment shall be made from the general funds of the city unless and until the fund provided by this subchapter should again become deficient and the deficiency is verified by the city treasurer.



§ 24-8-305 - Entitlement to benefits generally.

(a) Any judge, licensed to practice law, of a municipal court established in any county and any clerk of such a municipal court appointed by the judges thereof shall be entitled to the benefits prescribed in this subchapter for such judges and clerks.

(b) Any judge of a municipal court who is not licensed to practice law shall be entitled to the benefits prescribed in § 24-8-310.



§ 24-8-306 - Eligibility for benefits -- Regular and disability retirement -- Widows' rights.

(a) A judge of a municipal court upon reaching age sixty-eight (68) and having served for a minimum of seven (7) years immediately prior to retirement may retire.

(b) (1) If incapacitating illness or disability should occur during any term for which a judge has been elected, he shall be eligible to retire.

(2) The retirement benefits to be paid to the retiree shall be equal to one-half (1/2) of the salary being paid at the time of retirement for and during his natural life.

(c) Notice of retirement under any provision of this subchapter shall be in writing and sent to the chairman of the board of trustees who, upon finding that the applicant meets the requirements for retirement, shall authorize the secretary of the board to issue vouchers in payment to the applicant in accordance with the provisions of this subchapter for and during the natural life of the applicant.

(d) (1) Upon the death of a judge receiving, or eligible to receive, retirement benefits under this subchapter, leaving a widow surviving, there shall be paid to the widow for the remainder of her natural life, or until she remarries, benefits equal to one-half (1/2) of the retirement benefits which the deceased judge was receiving, or would have been eligible to receive, at the time of his death.

(2) Upon the death of a judge while serving in that capacity, leaving a surviving widow who has been married to and living with the judge for at least five (5) years immediately preceding his death, that widow, if not remarried prior thereto, shall, upon reaching age fifty (50), be entitled to and shall receive, until her death or remarriage, benefits in an amount equal to one-half (1/2) of the retirement benefits to which the deceased judge would have been entitled had he been eligible for retirement on the date of his death.

(3) (A) Upon the death of a municipal judge, while serving in that capacity, in a county which is authorized by the Arkansas Constitution to have two (2) districts and two (2) county seats, and who has served as a municipal judge of the court for a minimum of fifteen (15) years, leaving a surviving widow who had been married to, and living with, the judge for at least fifteen (15) years immediately preceding his death, the widow, if not remarried prior thereto, shall, upon reaching age forty-seven (47), be eligible to apply for, and shall receive until her death or remarriage, benefits as authorized in this subdivision (d)(3) in an amount equal to one-half (1/2) of the retirement benefits to which the deceased judge would have been entitled had he been eligible for retirement on the date of his death.

(B) This subdivision (d)(3) shall apply to all such municipal judges now serving, or who shall serve in the future, or who have served as such during the five-year period immediately prior to March 5, 1985, who have accumulated fifteen (15) years of service as a municipal judge and who meet the other requirements of this subdivision (d)(3).

(C) This subdivision (d)(3) shall not apply to any retirement funds which are administered by the state, nor shall any surviving widow be entitled to the benefits provided by this subdivision (d)(3) unless the payment of the benefits has been approved by both the governing body of the city wherein the municipal court sits and the quorum court of the county wherein the municipal court sits.



§ 24-8-307 - Eligibility for benefits -- Cities of the first class or cities of the second class.

(a) (1) Upon the approval of a majority of the city council or the board of directors of a city of the first class or a city of the second class, and of the county quorum court if county funds are used to partially pay the salary of the judge of the municipal court, any judge of a municipal court to which this subchapter applies who shall attain age fifty (50) and who shall have served at least sixteen (16) years in office as municipal judge shall be eligible to receive retirement benefits provided by this subchapter.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, he or she shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to him or her at the time of his or her resignation, retirement, or succession in office.

(b) (1) Upon the approval of the governing body of the municipality and of the county quorum court if county funds are used to partially pay the salary of the judge of the municipal court, any judge of a municipal court who shall attain age seventy (70) or over, who shall have served at least six (6) elective years in office as municipal judge, and who has served not less than two (2) or more elective years as a prosecuting attorney and as an Attorney General of the State of Arkansas shall be entitled to receive benefits provided by this subchapter.

(2) (A) If the judge resigns, retires from office, or is succeeded in office by another judge, he or she shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to him or her at the time of his or her resignation, retirement, or succession in office.

(B) In addition thereto, the surviving spouse of the judge shall be entitled to the benefits provided in this subchapter.

(c) (1) Upon approval of the governing body of the municipality and of the county quorum court if county funds are used to partially pay the salary of the judge of the municipal court, any judge of a municipal court who shall attain age seventy-eight (78) or over, who shall have served at least four (4) years in office as municipal judge, and who has become disabled while serving as municipal judge shall be entitled to receive benefits provided by this subchapter.

(2) (A) If the judge resigns, retires from office, or is succeeded in office by another judge, then he or she shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to him or her at the time of his or her resignation, retirement, or succession in office.

(B) In addition thereto, the surviving spouse of the judge shall be entitled to the benefits provided in this subchapter.

(d) Any municipal judge receiving retirement benefits under the provisions of this subchapter shall not be eligible to receive retirement benefits under the provisions of §§ 24-8-401 and 24-8-403 -- 24-8-408 in addition thereto.

(e) (1) Upon the approval of a majority of the city council or board of directors of a city of the first class or a city of the second class, any person who shall attain age fifty (50), and who shall have served two (2) or more years as an elected justice of the peace and three (3) or more years as a certified full-time law enforcement officer, and who has held the office of municipal judge not fewer than ten (10) years shall be eligible to receive retirement benefits provided by this subchapter.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, he or she shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to him or her at the time of his or her resignation, retirement, or succession in office.

(3) If incapacitating illness or disability should occur during the final term for qualification under these provisions, then the judge so elected shall be eligible to retire at one-half (1/2) pay as provided in this section.

(4) In addition thereto, the surviving spouse of the qualifying judge shall be entitled to the benefits provided in this subchapter until his or her death or remarriage.

(f) (1) Upon the approval of a majority of the city council or board of directors of a city of the first class or a city of the second class and the approval of the quorum court of the county, any person shall be eligible to receive retirement benefits provided by this subchapter who:

(A) At age fifty-five (55) has sixteen (16) years of service with not fewer than eight (8) years as municipal judge and at least five (5) years as a deputy prosecuting attorney and three (3) years with any state agency for a total of sixteen (16) years; or

(B) At age fifty (50) has at least ten (10) years of service as municipal judge and at least ten (10) years of service as a juvenile referee for a total of twenty (20) years of service.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, he or she shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to the judge at the time of resignation, retirement, or succession in office.

(3) If incapacitating illness or disability should occur during the final term for qualification under these provisions, then the judge so elected shall be eligible to retire at one-half (1/2) pay as provided in this section.

(4) In addition thereto, the surviving spouse of the qualifying judge shall be entitled to the benefits provided in this subchapter until the surviving spouse's death or remarriage.

(g) (1) Upon the approval of the governing body of the municipality and of the county quorum court, if county funds are used to partially pay the salary of the judge of the municipal court, any judge of a municipal court or county municipal court who shall attain age sixty-two (62) and who shall have served at least sixteen (16) years in office as municipal judge, or at least sixteen (16) years combined service as municipal judge, deputy prosecuting attorney, assistant attorney general, or city attorney shall be eligible to receive retirement benefits provided by this subsection.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, then he or she shall receive retirement pay for and during the remainder of his or her natural life in an amount, approved by the governing body or governing bodies, equal to not less than thirty-five percent (35%) nor more than fifty percent (50%) of the salary payable to him or her at the time of his or her resignation, retirement, or succession in office.

(3) Any municipal judge who retires under this subsection shall be entitled to continue to participate in and be covered by the city/county health insurance program.

(h) (1) Upon the approval of the governing body of the municipality and of the county quorum court, if county funds are used to partially pay the salary of the judge of the municipal court, any person who has sixteen (16) or more years of public service, with not less than twelve (12) years as municipal judge and at least four (4) years of other public service as a state trooper, as deputy prosecuting attorney, and with active duty in the military aggregated together for a total of sixteen (16) years or more at public service, shall be eligible to receive retirement benefits provided by this subchapter.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, he or she shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to him or her at the time of his or her resignation, retirement, or succession in office.

(3) If incapacitating illness or disability should occur during the final term for qualification under these provisions, then the judge so elected shall be eligible to retire at one-half (1/2) pay as provided in this section.

(4) In addition thereto, the surviving spouse of the qualifying judge shall be entitled to the benefits provided in this subchapter until his or her death or remarriage.

(i) (1) Upon the approval of a majority of the city council or board of directors of a city of the first class or a city of the second class and the approval of the quorum court of the county, if county funds are used to partially pay the salary of the judge of the municipal court, any person who at age fifty (50) has sixteen (16) years of service, with not less than eight (8) years as municipal judge and at least six (6) years as a prosecuting attorney or deputy prosecuting attorney and two (2) years with any state agency for a total of sixteen (16) years, shall be eligible to receive retirement benefits provided by this subchapter.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, he or she shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to him or her at the time of his or her resignation, retirement, or succession in office.

(3) If incapacitating illness or disability should occur during the final term of qualification under these provisions, then the judge so elected shall be eligible to retire at one-half (1/2) pay as provided in this section.

(4) In addition thereto, the surviving spouse of the qualifying judge shall be entitled to the benefits provided in this subchapter until his or her death or remarriage.



§ 24-8-308 - Eligibility for benefits -- Twenty years of service.

(a) (1) Any judge of a municipal court to which this subchapter applies who shall have served at least twenty (20) years in office as municipal judge, irrespective of age, shall be eligible to receive retirement benefits provided by this subchapter.

(2) If incapacitating illness or disability should occur during the final term of qualifications under these provisions, then the judge so elected shall be eligible at one-half (1/2) pay as provided in subsection (b) of this section.

(3) On the death of a municipal judge leaving a surviving widow who had been married to and living with the judge for at least ten (10) years, the surviving widow shall be eligible to apply for and shall receive until her death or remarriage, benefits as authorized in this subdivision (a)(3) in an amount equal to one-half (1/2) the retirement benefits to which the deceased judge would have been entitled on the date of his death.

(b) If the judge resigns, retires from office, or is succeeded in office by another judge, then he shall receive retirement benefits for and during the remainder of his natural life in an amount equal to one-half (1/2) of the salary payable to him at the time of his resignation, retirement, or succession in office.



§ 24-8-309 - Eligibility for benefits -- Sixteen years of service as judge and city attorney.

Upon the approval of the governing body of the municipality and of the county quorum court if county funds are used to partially pay the salary of the judge of the municipal court, any judge of a municipal court who has served or who shall serve at least twelve (12) years in office as municipal judge and who has also served four (4) years or more as city attorney in the same city shall, upon attaining age sixty-five (65), receive retirement benefits for and during the remainder of his natural life in an amount equal to one-half (1/2) of the salary payable to him at the time of his resignation, retirement, or succession in office.



§ 24-8-310 - Eligibility for benefits -- Judge unlicensed to practice law.

(a) Any judge of a municipal court who is not licensed to practice law, who has served at least twenty (20) years as municipal judge or police judge, and who resigns, retires, or is succeeded in office shall receive retirement benefits upon attaining age sixty (60).

(b) These benefits shall continue for and during the remainder of his natural life in an amount equal to one-fourth (1/4) of the salary payable to him at the time he resigned, retired, or was succeeded in office.



§ 24-8-311 - Eligibility for benefits -- Clerks.

(a) (1) Any clerk of a municipal court to which this subchapter applies, appointed by the judges of the court, shall be eligible to receive retirement benefits provided by this subchapter who:

(A) Attains age sixty (60) and has served in office as clerk for at least ten (10) years; or

(B) Has served in office for at least twenty (20) years irrespective of age.

(2) If the clerk resigns, retires from office, or is succeeded in office by another clerk, the clerk shall receive retirement benefits for and during the remainder of his or her natural life in an amount equal to one-half (1/2) of the salary payable to the clerk at the time of resignation, retirement, or succession in office.

(3) After the death of the clerk, the surviving spouse of a qualifying court clerk shall be entitled to continue to receive the retirement benefits under this subchapter until the surviving spouse dies or remarries.

(b) Upon the approval of the governing body of the municipality and following a determination of the actuarial soundness of the fund from which the benefits shall be paid, any court clerk of a municipal court who upon reaching age sixty-eight (68) will have served for a minimum of seven (7) years immediately prior to severance from employment may retire with a reduced benefit in an amount equal to seven-tenths (0.7) of the benefits payable under subsection (a) of this section.

(c) (1) The board of trustees by resolution may provide retirement benefits to a clerk who is incapacitated due to illness or disability and has served for a minimum of seven (7) years.

(2) The clerk may retire with a reduced benefit in an amount equal to seven-tenths (0.7) of the benefits payable under subsection (a) of this section.



§ 24-8-312 - Right of transfer from or purchase of credit in Arkansas Public Employees' Retirement System or a reciprocal system.

(a) (1) A judge of a municipal court and a clerk of a municipal court who, on March 23, 1973, were covered by the provisions of the Municipal Section of the Arkansas Public Employees' Retirement System shall, prior to January 1, 1982, make an election in writing as to whether to continue as a member of the Arkansas Public Employees' Retirement System in lieu of participating in the retirement benefits in this subchapter.

(2) In the event any such municipal judge or municipal court clerk shall elect to receive retirement benefits under this subchapter, they shall cease to be members of the Arkansas Public Employees' Retirement System.

(b) (1) In the case of all municipal judges and municipal court clerks who elected, in the manner provided in this subchapter, to receive retirement benefits under the provisions of this subchapter in lieu of benefits provided as a member of the Arkansas Public Employees' Retirement System, all contributions paid by the municipal judge or the municipal court clerk and all employer matching contributions paid to the Arkansas Public Employees' Retirement System in behalf of the municipal judge or the municipal court clerk shall be remitted, upon written request therefor by the board of trustees, as established in § 24-8-302 by the Arkansas Public Employees' Retirement System from the employer and employee accounts of the Municipal Section of the Arkansas Public Employees' Retirement System Fund to the board of trustees.

(2) Upon receipt of the contributions, the board of trustees shall deposit the contributions in the fund established for the payment of retirement benefits to retired municipal judges and municipal court clerks in the city as provided in this subchapter.

(c) (1) Any municipal court clerk or former municipal court clerk who was covered by the Arkansas Public Employees' Retirement System at the time of the municipal service or was eligible for coverage at that time who withdrew the service and the accumulated contributions to the system and who later becomes a member of the Arkansas Public Employees' Retirement System or of a reciprocal system shall, upon meeting the requirements prescribed in this subsection, be entitled to have the time of complete municipal service restored to his or her credit.

(2) In order for the member of the system or of the reciprocal system to be eligible to have the service credit restored, the member:

(A) Shall not be currently receiving benefits under the system or a reciprocal system;

(B) Shall be entitled to purchase no more than ten (10) years for the service rendered by the member as a municipal court clerk;

(C) Shall have at least ten (10) years' credited service with the system or a reciprocal system at the time of the purchase;

(D) Shall not have received credited service in the system or a reciprocal system in another state-supported retirement system or in a retirement system of the city in which the member was employed for the time period for which credit is being sought; and

(E) Contributes to the members' deposit account a sum of money equal to the amount he, and if the employer contributions were returned, the amount the employer, would have contributed to the account had he been a member of the system or a reciprocal system during the period of service with the municipal court for which the member is establishing credit. This amount shall be based upon his, and if the employer contributions were returned, the employer's, monthly contribution at the time of the member's service with the municipal court for which the member is establishing credit and interest thereon at the rate of six percent (6%) with interest compounded annually.



§ 24-8-313 - Vote to pay benefits to certain clerks and spouses of judges.

(a) Upon a three-fourths (3/4) vote of the board of trustees established under § 24-8-302, the fund established under § 24-8-301 et seq. may pay retirement benefits due the following persons:

(1) Former municipal court clerks who retired under retirement laws effective prior to March 23, 1973, and whose retirement benefits were paid from the city general fund; and

(2) The surviving spouse of a municipal judge who retired under retirement laws effective prior to March 23, 1973, and whose retirement benefits were paid from the city general fund.

(b) This section shall not repeal existing laws of this state relating to the retirement of municipal court judges and municipal court clerks but shall be cumulative to those laws. It shall in no manner affect the right or status of persons receiving or eligible to receive retirement benefits under § 24-8-301 et seq. or under retirement laws effective prior to March 23, 1973.

(c) In case the fund established by § 24-8-301 et seq. should ever be or become deficient to pay retirement benefits due any person or persons under § 24-8-301 et seq. and those benefits due under this section, the treasurer of the board of trustees shall verify the deficiency, which shall be met by payment from the general funds of the city and proportionately from the general funds of the county if the salary of the judge and the clerk is paid partially by the county until such time as the fund accumulates funds sufficient to pay benefits.



§ 24-8-314 - Municipal judge filling partial term, etc.

(a) Any judge of a municipal court who was elected countywide to a partial term left vacant by the death of the former judge and who shall have completed the same and subsequently shall have been elected to and completed four (4) consecutive four-year terms and shall at the time of his retirement have attained age fifty (50), upon retirement shall receive retirement benefits for and during the remainder of his natural life in an amount equal to one-half (1/2) of the salary payable to him at the time of his retirement.

(b) Upon his death, his surviving widow shall be entitled for the remainder of her natural life, or until she remarries, benefits equal to one-half (1/2) of the retirement benefits which the deceased judge was receiving at the time of his death.



§ 24-8-315 - Multicounty districts -- Options.

(a) The quorum court of any county which is divided into two (2) districts and has two (2) county seats and in which the municipal court is funded primarily by the county shall have the option to provide retirement benefits for the municipal court judge and the municipal court clerk under a local retirement plan provided for in § 24-8-301 et seq. or to include the municipal court judge and municipal court clerk in the Arkansas Public Employees' Retirement System.

(b) (1) In any county which is divided into two (2) districts and has two (2) county seats and in which the municipal court is funded primarily by the county, the quorum court is authorized to create a municipal court retirement board of trustees.

(2) (A) The board shall be composed of the county judge, county treasurer, county clerk, the mayor of the city in which the municipal court sits, the judge of the municipal court, and one (1) member of the quorum court that represents the service district in which the municipal court sits to be designated by the county judge.

(B) The members of the board shall serve without pay.

(C) The county judge shall be chairman of the board, the county clerk shall be secretary of the board, and the county treasurer shall be treasurer of the board.

(D) (i) The county treasurer, as treasurer of the board, shall deposit such funds as the board shall direct in a suitable depository and shall withdraw such funds on direction of the board.

(ii) The treasurer shall execute a bond in a sum fixed by the board to guarantee his good faith in the handling of the funds coming to his hands under the provisions of this section.

(c) The board shall meet once each year, and special meetings may be called by the chairman or a majority of the members at any time.

(d) (1) The board shall have the authority and duty to receive and administer the funds collected in the county under § 24-8-303 [repealed] and under subsection (e) of this section [repealed].

(2) The board shall have authority to invest such funds as are not necessary for immediate use for payment of retirement benefits in interest-bearing securities of the State of Arkansas or certificates of the United States, or any or all of such securities.

(e) [Repealed.]

(f) (1) Any county employer or municipal employer participating in the Arkansas Public Employees' Retirement System that is required by law to establish a local retirement plan for any employee shall have the option at the time of employment or at any time thereafter to provide retirement benefits for the employee under the local retirement plan or to include the employee in the Arkansas Public Employees' Retirement System. However, a municipality participating in the system or a municipality electing at some future date to participate in the system may not transfer a municipal court judge or municipal court clerk from a local plan to the system without the express permission of the affected municipal court judge or municipal court clerk.

(2) (A) The decision to enroll the employee in the system in lieu of a local retirement plan shall be made by the employer's governing body and the results certified to the Board of Trustees of the Arkansas Public Employees' Retirement System. The employer shall also certify that the employee has not received and will not be eligible to receive a benefit from a local retirement plan.

(B) Upon enrollment in the system, the member may receive credit at his or her option for the service rendered in the position prior to enrollment, subject to the following conditions:

(i) The member is a participating employee covered under the system at the time of the purchase;

(ii) The member furnishes proof in a form required by the system of the service and compensation received;

(iii) The member pays or causes to be paid all employee contributions at the rate and on the compensation that would have been paid had he been a member during that time, all employer contributions based on the employer normal cost from the most recently completed regular annual actuarial valuation and the compensation that would have been paid had he been a member during that time, and regular interest on the employee and employer contributions computed from the date the service was rendered to the date the payment is received by the system. The member may purchase all of the service or any portion thereof in multiples of one (1) year; and

(iv) The payment shall be made in one (1) lump sum.



§ 24-8-317 - Funding for retirement benefits.

(a) (1) After the repeal of § 24-8-303 providing for the levy of court costs to fund the municipal court judge and clerk retirement fund, a municipality having provided for retirement benefits for municipal court judges and court clerks in accordance with this subchapter shall continue to provide funds for the retirement benefits in that subchapter in accordance with the funding provisions of § 16-10-308(a)-(d), as long as those provisions allow.

(2) Those funds and any additional funds provided for by this section and § 24-8-318, if levied by the municipality, shall be to provide for the retirement benefits in that subchapter.

(b) The funds for the municipal court judge and clerk retirement fund provided for by § 16-10-308(a)-(d) and any additional funds for municipal court judge and court clerk retirement benefits provided for by this section and § 24-8-318, if levied by the municipality, shall be paid to the city treasurer, who shall place them into an account as provided for in this subchapter.



§ 24-8-318 - Additional funding sources for retirement benefits.

(a) In addition to the funds for the municipal court judges and clerk retirement fund provided for by § 16-10-308(a)-(d), if the city council or quorum court determines by actuarial valuation that funding is inadequate to meet the financial objective of paying for current and any projected retirement funding obligations, a municipality or county may also add to retirement funding by city ordinance or county ordinance any or all of the following moneys:

(1) (A) Up to five percent (5%) of all fines and forfeitures collected by the district court or by the city or county for violations of municipal ordinances, county ordinances, or state laws.

(B) This five percent (5%) shall not be taken from:

(i) Court costs collected; and

(ii) Fines and forfeitures collected for violations of state laws that are designated by law as payable to state agencies or entities;

(2) An annual contribution from the city's general fund in an amount recommended by actuarial valuation to meet its projected financial obligation; and

(3) A one-time or occasional lump-sum payment from the city's general fund in an amount determined by the city's governing body, along with any payments or contributions from the county when the city and county share expenses and costs of a county-wide court.

(b) All ordinances passed pursuant to this section shall remain in full force and effect.



§ 24-8-319 - Benefits.

Any person participating in a retirement plan authorized under this subchapter on or after July 1, 1999, shall be entitled to a retirement benefit if that person has ten (10) or more years of actual service in a plan covered by this subchapter and is at least sixty (60) years of age. If the person does not have sufficient service to draw the full benefit provided, then a partial benefit not to exceed the full benefit shall be payable when the person has reached the age requirement specified in this subchapter. The partial benefit shall be determined by multiplying the full benefit by the following fraction:

(1) The numerator shall be the number of months of actual service under the provisions of this subchapter; and

(2) The denominator shall be two hundred forty (240) months.



§ 24-8-320 - Municipal Court Retirement Transition Group.

(a) Currently, the municipal judges and court clerks in Arkansas are covered under numerous and separate retirement plans run independently by each municipal government. Under Arkansas Constitution, Amendment 80, all municipal courts in existence shall be known as district courts and all judges of those courts shall become district judges effective January 1, 2005.

(b) The Municipal Court Retirement Transition Group shall be established to review the transition of municipal courts to district courts and to study the impact this transition will have on those retirement benefit plans.

(c) The group shall consist of:

(1) Three (3) members of the Joint Committee on Public Retirement and Social Security Programs as appointed by the co-chairs of that committee;

(2) The Executive Director of the Arkansas Public Employees' Retirement System;

(3) A representative from the board of trustees of the Arkansas Judicial Retirement System appointed by the board;

(4) The President of the Arkansas Municipal League or a designee;

(5) The President of the Association of Arkansas Counties or a designee;

(6) The Director of the Administrative Office of the Courts or a designee; and

(7) The Director of the Department of Finance and Administration or a designee.

(d) The group shall determine if any legislation is necessary and shall bring it before the committee at the Eighty-fourth General Assembly.



§ 24-8-321 - Funds closed.

(a) The municipal judge and clerk retirement funds defined in this subchapter are closed effective December 31, 2004.

(b) There will be no new members in these funds after December 31, 2004.






Subchapter 4 - -- Municipal Judges and Clerks -- Counties with Population of 150,000

§ 24-8-401 - Board of trustees.

(a) (1) In cities in a county having a population of one hundred fifty thousand (150,000) or more, in which county there are two (2) or more municipal courts with a judge of a municipal court licensed to practice law, there is created a board of trustees which shall consist of the mayor, city clerk, city treasurer, city health officer, and municipal judges of the city.

(2) In counties having a population of at least one hundred fifty thousand (150,000) and at least one (1) county municipal court, there is hereby created a board of trustees which shall consist of the county judge, county clerk, county treasurer, and the judge of the county municipal court.

(b) (1) The board shall receive and administer the funds collected under the provisions of this subchapter and shall have the power to make necessary rules therefor.

(2) (A) The board shall have the authority to invest such funds as are not necessary for the immediate use for payment of retirement benefits in interest-bearing securities of the State of Arkansas or certificates of the United States or any or all such securities.

(B) Subject to subdivision (b)(2)(C) of this section, a city or county having municipal judges' and clerks' pension plans with assets in excess of one hundred thousand dollars ($100,000) shall have full power to invest and reinvest the moneys of the plan and to hold, purchase, sell, assign, transfer, or dispose of any of the investments so made, as well as the proceeds of the investments and moneys. Such authority shall be implemented by the mayor and the city treasurer, or the county judge and the county treasurer, respectively.

(C) The investments and reinvestments shall only be made in accordance with the prudent investor rule as set forth in §§ 24-3-417 -- 24-3-426.

(D) A city or county having municipal judges' and clerks' pension plans with assets in excess of one hundred thousand dollars ($100,000) may employ an investment advisor as its agent to make investment recommendations and to invest the assets pursuant to a written investment policy, subject to the terms, conditions, limitations, and restrictions imposed by law upon investments of state retirement systems, as set forth in §§ 24-3-417 -- 24-3-426.

(E) The investment policy shall not limit the investments to interest-bearing bonds.

(F) A city, mayor, or city treasurer, or county, county judge, or county treasurer, respectively, who complies with the requirements of § 24-3-425(a) is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(G) By accepting the delegation of a trust function from a city or county, an agent submits to the jurisdiction of the courts of this state.

(c) (1) The city treasurer or county treasurer, as the case may be, shall be the treasurer of the board and, at the direction of the board, shall deposit the funds paid into the board in some suitable depository. He shall draw and sign all necessary checks at the direction of the board.

(2) He shall execute a bond in a sum fixed by the board to guarantee his good faith in the handling of any funds coming into his hands under the provisions of this subchapter.

(d) The city clerk or county clerk, as the case may be, shall be the secretary of the board.

(e) The board shall constitute one (1) of its members as chair, who shall serve for a period of two (2) years.

(f) Meetings of the board may be called by the chair or by a majority of the members in a manner established by the board.

(g) (1) The city clerk or county clerk, as the case may be, shall receive the sum of ten dollars ($10.00) for each and every meeting attended, but he shall not be paid more than fifty dollars ($50.00) in any one (1) year.

(2) All other members shall serve without pay.



§ 24-8-403 - Benefits -- Frequency of payment -- Deficiencies for any judge of a municipal court -- Proration upon insufficiency of fund for any county municipal judge.

(a) All payments of retirement benefits under this subchapter shall be payable semimonthly.

(b) (1) (A) In case the fund established by this subchapter should ever become deficient to pay retirement benefits due any person under this subchapter, the city treasurer shall verify the deficiency.

(B) (i) This deficiency shall be met by payment from the general funds of the city, and proportionately from the general funds of the county if the salaries of the judges of the municipal courts in the county are paid partially by the county, in the amount as may be necessary to continue the timely payment of retirement benefits to the persons entitled thereto.

(ii) Provided, however, that in the case of a county municipal court judge, the deficiency shall not be met by payment from the general funds of the county.

(2) If funds thereafter accruing under this subchapter accumulate to become sufficient for the payment of benefits, then no further payment shall be made from the general funds of the city unless and until the fund provided by this subchapter should again become deficient and the deficiency is verified by the city treasurer.

(c) (1) In the case of a county municipal court judge, should the fund established under this subchapter be insufficient to pay retirement benefits due any such judge, then the fund shall be prorated among those entitled by the board as may be deemed just and equitable.

(2) For the purpose of determining how to prorate benefits, the proration shall be considered just and equitable if:

(A) The board pays the full benefit each month to all eligible retired judges until assets in the fund are depleted for the fiscal year; or

(B) The board decreases all payments to all eligible retired judges by an equal proportion for the fiscal year.



§ 24-8-404 - Entitlement to benefits generally.

Any judge of a municipal court or county municipal court, licensed to practice law, established in any county having a population of one hundred fifty thousand (150,000) or more, according to the most recent federal census, in which county there are two (2) or more municipal courts, and any clerk of such a municipal court appointed by the judges thereof shall be entitled to the benefits established by this subchapter.



§ 24-8-405 - Eligibility for benefits -- Regular and disability retirement -- Widows' rights.

(a) A judge of a municipal court upon reaching age sixty-eight (68) and having served for a minimum of seven (7) years immediately prior to retirement may retire.

(b) (1) If incapacitating illness or disability should occur during any term to which a judge has been elected, he shall be eligible to retire at one-half (1/2) pay as provided in this section.

(2) The retirement salary to be paid to the retiree shall be one-half (1/2) of the salary being paid at the time of retirement for and during his natural life.

(c) Notice of retirement shall be in writing and sent to the chairman of the board of trustees who, upon finding that the applicant meets the requirements of this subchapter, shall authorize the secretary of the board to issue vouchers in payment to the applicant in accordance with the provisions of this subchapter for and during the natural life of the applicant.

(d) (1) Upon the death of a judge receiving, or eligible to receive, retirement benefits under this subchapter, leaving a widow surviving, there shall be paid to the widow for the remainder of her natural life, or until she remarries, a sum equal to one-half (1/2) of the retirement pay which the deceased judge was receiving, or would have been eligible to receive, at the time of his death.

(2) Upon the death of a judge while serving in that capacity, leaving a surviving widow who has been married to and living with the judge for at least five (5) years immediately preceding his death, the widow, if not remarried prior thereto, shall, upon reaching age fifty (50), be entitled to and shall receive, until her death or remarriage, benefits in an amount equal to one-half (1/2) of the retirement benefits to which the deceased judge would have been entitled had he been eligible for retirement on the date of his death.



§ 24-8-406 - Eligibility for benefits for any judge of a municipal court or county municipal court prior to 1995 -- Eligibility for benefits for county municipal judge after 1995.

(a) (1) Any judge of a municipal court or county municipal court prior to January 1, 1995, to which this subchapter applies who shall attain age fifty (50) and who shall have served at least sixteen (16) years in office as municipal judge, or at least sixteen (16) years combined service as municipal judge and deputy prosecuting attorney, shall be eligible to receive retirement benefits provided by this subchapter.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, then he shall receive retirement pay for and during the remainder of his natural life in an amount equal to one-half (1/2) of the salary payable to him at the time of his resignation, retirement, or succession in office.

(3) Any county municipal judge who retires under this subchapter effective before January 1, 1995, shall be entitled to continue to participate in and be covered by the county health insurance program.

(b) (1) On and after January 1, 1995, any judge of a county municipal court to which this subchapter applies who shall attain age sixty-five (65) and who shall have served at least ten (10) years in office as municipal judge, or who shall have served at least twenty (20) years in office as municipal judge, whatever his or her age, shall be eligible to receive retirement benefits provided by this subchapter.

(2) If the judge resigns, retires from office, or is succeeded in office by another judge, then he shall receive retirement pay for and during the remainder of his natural life in an amount equal to one-half (1/2) of the salary payable to him at the time of his resignation, retirement, or succession in office.



§ 24-8-407 - Eligibility for benefits -- Twenty years of service.

(a) Any judge of a municipal court to which this subchapter applies who shall have served at least twenty (20) years in office as municipal judge, irrespective of age, shall be eligible to receive retirement benefits provided by this subchapter.

(b) If the judge resigns, retires from office, or is succeeded in office by another judge, then he shall receive retirement pay for and during the remainder of his natural life in an amount equal to one-half (1/2) of the salary payable to him at the time of his resignation, retirement, or succession in office.



§ 24-8-408 - Eligibility for benefits -- Clerks.

(a) (1) Any clerk of a municipal court to which this subchapter applies, appointed by the judge or judges of the court, shall be eligible to receive retirement benefits provided by this subchapter who:

(A) Attains age sixty (60) and has served in office as clerk for at least ten (10) years;

(B) Attains age sixty-five (65) and has served in office for at least eight (8) years;

(C) Has served in office for at least twenty (20) years, irrespective of age; or

(D) Has served twenty (20) or more consecutive years, irrespective of age, as a city employee for the city in which he or she clerks, with eight (8) or more of those years served in the office of municipal clerk.

(2) If the clerk resigns, retires from office, or is succeeded in office by another clerk, the clerk shall receive retirement pay for and during the remainder of the person's natural life in an amount equal to one-half (1/2) of the salary payable to the clerk at the time of resignation, retirement, or succession in office.

(3) The governing body of the municipality or the county may by ordinance provide that after the death of the clerk, the surviving spouse of a qualifying court clerk can continue to receive the retirement benefits under this subchapter until the surviving spouse dies or remarries.

(b) (1) Any clerk of a municipal court who is covered by the provisions of this subchapter and who has seven (7) or more years of service in any position in the office of the county sheriff shall be entitled to have the service in the office of the county sheriff credited as municipal court clerk service.

(2) The service so converted shall be treated the same as if it were service as clerk of a municipal court in the county for purposes of determining eligibility for retirement under the provisions of this subchapter.



§ 24-8-409 - Clerks' benefits -- Actuarial valuations -- Transfer of funds.

(a) The city treasurer shall cause an actuarial valuation to be made of the additional liabilities created by § 24-8-408. In the event the actuary determines that the employee and employer contributions are actuarially insufficient to pay the benefits to retired municipal officers as provided by § 24-8-408, the city treasurer shall establish accounts and records to identify the estimated contributions and other income available to actuarially fund the members' benefits when they mature and the extent that the city's member liabilities will exceed the amount of employee and employer contributions and interest thereon.

(b) (1) The city treasurer shall then calculate with the assistance of the actuary the amount of funds required annually to actuarially fund the additional unfunded liabilities created by § 24-8-408. He shall annually certify to the Chief Fiscal Officer of the State the amount required for the year to establish sufficient funds and reserves to meet the actuarial requirements of the additional benefits.

(2) The certificate of the Chief Fiscal Officer of the State shall reflect the amount of the annual extra payment to be charged against the municipality, based on the unfunded liabilities with respect to its official and employee members.

(c) (1) The Chief Fiscal Officer of the State shall cause the amount so certified to be transferred from the Municipal Aid Fund, from general revenues allocated to that fund for turnback to cities, to the municipality for credit to the municipal court clerks' retirement fund.

(2) From the general revenues allocated thereto for turnback to municipalities, the Chief Fiscal Officer of the State shall deduct from the Municipal Aid Fund turnback to be received by the city an amount as computed pursuant to this section required to pay retirement benefits for its elected municipal clerk.

(3) The moneys to be transferred from the Municipal Aid Fund shall not be charged against the total of the Municipal Aid Fund moneys available for distribution to cities, since it is the intent of this section that each city shall pay annually, from its municipal aid general revenues turnback, the amount of money required to meet the unfunded liability deficit in behalf of its city employee members.



§ 24-8-410 - Benefits.

Any person participating in a retirement plan authorized under this subchapter on or after July 1, 1999, shall be entitled to a retirement benefit if that person has ten (10) or more years of actual service in a plan covered by this subchapter and is at least sixty (60) years of age. If the person does not have sufficient service to draw the full benefit provided, then a partial benefit not to exceed the full benefit shall be payable when the person has reached the age requirement specified in this subchapter. The partial benefit shall be determined by multiplying the full benefit by the following fraction:

(1) The numerator shall be the number of months of actual service under the provisions of this subchapter; and

(2) The denominator shall be two hundred forty (240) months.



§ 24-8-411 - Funds closed.

(a) The municipal judge and clerk retirement funds defined in this subchapter are closed effective December 31, 2004.

(b) There will be no new members in these funds after December 31, 2004.






Subchapter 5 - -- Municipal Judges and Clerks and Police Judges -- Miscellaneous Provisions

§ 24-8-501 - Municipal or police judges.

(a) (1) Any person who has held office as municipal judge or police judge for a period of thirty (30) years or more shall receive during the remainder of his life, as a pension, one-half (1/2) of the salary payable to the municipal judge of the court he served upon his retirement from office.

(2) The pension shall be payable in the same manner as the salary of the municipal judge is paid.

(b) (1) Any person who has held the office of municipal judge and, upon retirement, has accumulated not less than twenty (20) years or more of service as municipal judge or police judge shall, upon reaching sixty (60) years of age, receive, as a pension for the remainder of his life, an amount which shall be based on the salary payable to the judge of the municipal court on which he served prior to his retirement from office.

(2) The amount shall be one-half (1/2) of the salary which was payable to the municipal judge of the court on July 1, 1973, but in no event shall that person receive less than one-half (1/2) of the annual salary which was paid to him at the time of his retirement or at the time that he was succeeded by another judge.

(3) The pension shall be payable in the same manner as the salary of the municipal judge is paid.

(4) Any municipal judge who is entitled to a pension under any previous act shall be entitled to receive his pension benefits under this section.

(c) (1) Any person who has served four (4) or more years as a member of the General Assembly and has held the office of municipal judge and, upon retirement, has accumulated not less than twelve (12) years of service as municipal judge shall receive, upon reaching sixty (60) years of age, as a pension for the remainder of his life, an amount which shall be based on the salary payable to the judge of the municipal court on which he served prior to retirement from office.

(2) The amount shall be three-tenths (3/10) of the salary of the present municipal judge, but in no event shall that person receive less than three-tenths (3/10) of the salary which was paid to him at the time of his retirement or at the time he was succeeded by another judge.

(3) The pension shall be paid in the same manner as provided in this section for judges having twenty (20) years or more of service.



§ 24-8-504 - Clerks of city court.

(a) Any clerk of a city court established in any county, appointed by the judges thereof, may be entitled to the benefits prescribed in this section for such clerks.

(b) (1) Any clerk of a city court to which this section applies, appointed by the judges of the court, who shall attain age sixty (60) and who shall have served in office as clerk for at least ten (10) years, or who shall have served in office for at least twenty (20) years, irrespective of age, may be eligible to receive retirement benefits provided by this section.

(2) If the clerk resigns, retires from office, or is succeeded in office by another clerk, the clerk shall receive retirement benefits for and during the remainder of his natural life in an amount equal to one-half (1/2) of the salary payable to him at the time of resignation, retirement, or succession in office.

(c) Upon the approval of the governing body of the city and following a determination of the actuarial soundness of the fund from which the benefits shall be paid, any court clerk of a city court who upon reaching age sixty-eight (68) will have served for a minimum of seven (7) years immediately prior to severance from employment may retire with a reduced benefit in an amount equal to seven-tenths (7/10) of the benefit payable under this section.

(d) The city council or board of directors of each city of the second class may elect by ordinance to establish the retirement system for city court clerks authorized by this section.



§ 24-8-505 - Benefits.

Any person participating in a retirement plan authorized under this subchapter on or after July 1, 1999, shall be entitled to a retirement benefit if that person has ten (10) or more years of actual service in a plan covered by this subchapter and is at least sixty (60) years of age. If the person does not have sufficient service to draw the full benefit provided, then a partial benefit not to exceed the full benefit shall be payable when the person has reached the age requirement specified in this subchapter. The partial benefit shall be determined by multiplying the full benefit by the following fraction:

(1) The numerator shall be the number of months of actual service under the provisions of this subchapter; and

(2) The denominator shall be two hundred forty (240) months.



§ 24-8-506 - Funds closed.

(a) The municipal judge and clerk retirement funds defined in this subchapter are closed effective December 31, 2004.

(b) There will be no new members in these funds after December 31, 2004.






Subchapter 6 - -- Deferred Retirement Option Plan



Subchapter 7 - -- Tier Two Actual Judicial Service Benefit Plan

§ 24-8-701 - Legislative history, findings, and intent.

(a) It is found and determined by the General Assembly that the creation of the Tier Two Actual Judicial Service Benefit Plan is part of a history of judicial retirement legislation that has sought to develop a more equitable retirement system for judges and thereby remove the need for judges to be involved in the political process through lobbying for retirement benefits and privileges.

(b) (1) At one time member contributions were not sufficient to fund the system and therefore it was necessary for the Chief Justice of the Arkansas Supreme Court and other members of the judicial system to ask the General Assembly for funds to pay benefits for retired judges and justices. In 1983 the need for members of the judiciary to be involved in the political process was reduced by the establishment of an actuarial funding method and by transfer of the administration of the Arkansas Judicial Retirement System to the Arkansas Public Employees' Retirement System.

(2) Initially the Arkansas Judicial Retirement System allowed a judge with fifteen (15) years of elective service to retire upon reaching age sixty-five (65). However, this system was awkward and some judges with many years of service did not qualify for benefits because the system did not provide for graduated benefits. Because of this "all or nothing" plan, the law has been amended a number of times to help judges qualify for benefits through use of credited service.

(3) The use of credited service substantially changed the Arkansas Judicial Retirement System. The system was changed to allow an active member with ten (10) years of credited service to retire upon reaching age sixty-five (65) and to allow other members with twenty (20) years of credited service to retire regardless of age, or a member with fourteen (14) years of service to retire upon reaching age sixty-five (65). At the time of the passage of this act, the average retirement benefit paid by the Arkansas Judicial Retirement System was based on approximately twelve (12) years of actual service.

(4) The reasons for including credited service are not as strong as they once were because reciprocity exists among state-supported retirement systems. A judge with military service and who is employed or becomes employed in a position covered by another state-supported retirement system may obtain credited service in the other system for that military service.

(5) In 1997 legislation was adopted to authorize the establishment of a judicial deferred retirement option plan. The legislation was enacted in response to the average retirement benefit paid by the Arkansas Judicial Retirement System being based on only twelve (12) years of actual service. The legislature sought to encourage longer actual service by judges and justices.

(6) For two (2) years the Joint Committee on Public Retirement and Social Security Programs and the Arkansas Judicial Council discussed ways to establish a fair retirement system and to eliminate the need for members of the judicial system to be involved in the political process in order to obtain equitable treatment. It was agreed that the Arkansas Judicial Retirement System had good benefits but that other aspects of the system needed revision. After discussion and negotiation between the Joint Committee on Public Retirement and Social Security Programs and the Arkansas Judicial Council it was agreed that the authorization for a judicial deferred retirement option plan should be repealed and that a new system judicial retirement plan should be established that would be based on actual service and which would provide graduated benefits for judges and justices.

(c) It is found and determined by the General Assembly that the legislative history of the development of the Tier Two Actual Judicial Service Benefit Plan demonstrates that the purpose of this subchapter is to provide a fair retirement plan based on actual service and to provide for graduated benefits for retired judges and justices. Therefore, any future attempt to add credited service into this plan would run contrary to the legislative history of this act and the agreements that resulted in the adoption of this plan, and would constitute a major breach of a negotiated change in judicial retirement that balanced the removal of credited service provisions with provisions to allow judges and justices to have graduated benefits and earlier benefit rights.



§ 24-8-702 - Definitions.

As used in this subchapter:

(1) "Board" means the Board of Trustees of the Arkansas Judicial Retirement System;

(2) "Consumer price index" means the consumer price index for all urban consumers, as determined by the United States Department of Labor, in effect on January 1, 1999, except that if the consumer price index is subsequently reconstructed in a manner materially changing its character, the board, after receiving the advice of the actuary, shall change the application of the consumer price index so that, as far as practicable, the intent of the use of the consumer price index shall be continued;

(3) "Executive director" means the Executive Director of the Arkansas Public Employees' Retirement System; and

(4) "System" means the Arkansas Judicial Retirement System.



§ 24-8-703 - Creation of Tier Two Actual Judicial Service Benefit Plan.

A Tier Two Actual Judicial Service Benefit Plan for the Arkansas Judicial Retirement System is established pursuant to this subchapter.



§ 24-8-704 - Membership generally.

(a) Whether elected or appointed to office, all chancery, circuit, and circuit-chancery judges, judges of the Arkansas Court of Appeals, and justices of the Arkansas Supreme Court shall participate in the Arkansas Judicial Retirement System.

(b) A person who becomes a member of the system on or after July 30, 1999, shall participate in the Tier Two Actual Judicial Service Benefit Plan for the system.

(c) Any active member who was a member of the system before July 30, 1999, shall have until the end of the term of office in which the member is serving on July 30, 1999, to elect coverage under the benefit provisions of this subchapter. A former member who was an active member on December 31, 1998, shall have until July 31, 1999, or ninety (90) days after July 30, 1999, whichever is later, to elect coverage under the benefit provisions of the subchapter. The election shall be made as directed by the Board of Trustees of the Arkansas Judicial Retirement System and shall be irrevocable.



§ 24-8-705 - Members electing coverage.

(a) A member electing coverage under this subchapter shall be entitled to:

(1) A refund to the member for any credited service purchased under the Arkansas Judicial Retirement System together with six percent (6%) interest compounded annually from the date of payment;

(2) Restoration of service to another state-supported retirement system of any credited service that had been transferred to the Arkansas Judicial Retirement System upon refunding to that system any sums transferred by that system along with six percent (6%) interest compounded annually from the date of the transfer; or

(3) Substitute purchased service for actual service for which no member contribution was made, as provided under subsection (b) of this section.

(b) (1) A member or former member who elects coverage under this subchapter and who has accrued additional actual service prior to the date of transfer but after the date member contributions ceased shall pay to the Arkansas Judicial Retirement System on the effective date of transfer the contributions that would have been paid on the additional actual service at the rate of five percent (5%) of the pay received along with six percent (6%) interest computed annually from the date the contributions would have been paid to the effective date of transfer. However, in no instance, shall the member be required to pay contributions on active service that would exceed the amount required in § 24-8-708.

(2) (A) If the member or former member has actual service for which no member contributions were made, then purchased service may be used to reduce the period of actual service for which payments are due under subdivision (b)(1) of this section. The purchased service may be subtracted from the period of actual service for which contributions were not made and the member or former member shall make payments only on the remaining period. However, purchased service shall not be substituted for contributions required for actual service occurring after the first twenty (20) years of actual service.

(B) Purchased service substituted for actual service under subsection (b) of this section shall be the most expensive service purchased by the member.

(C) If the member or former member has credited service remaining after making the substitution allowed under this subsection, the remaining credited service may be refunded under subdivision (a)(1) of this section or restored to another state system under subdivision (a)(2) of this section.

(D) Any purchased service substituted under subsection (b) of this section may not be used as credited service in another state-supported system.



§ 24-8-706 - Contributions -- Members -- Refund.

(a) The contribution of each member of the Tier Two Actual Judicial Service Benefit Plan for the Arkansas Judicial Retirement System shall be five percent (5%) of each member's annual salary.

(b) If a judge or justice ceases to be a member prior to qualifying for retirement benefits, he or she shall be entitled to a refund of all contributions paid by him or her into the system. If a judge or justice who has received a refund returns to covered employment under the Arkansas Judicial Retirement System or a reciprocal system as defined in § 24-2-401(3), the person shall be eligible in accordance with methods and procedures established by the Board of Trustees of the Arkansas Judicial Retirement System to repay the refund and restore the service forfeited when the refund was received.

(c) For purposes of deferring federal and state income tax and pursuant to the provisions of Section 414(h)(2) of the Internal Revenue Code, 26 U.S.C. 414(h)(2), as adopted by § 26-51-414, the state shall pick up the members' contributions to the Judicial Retirement Fund under the Tier Two Actual Judicial Service Benefit Plan for the Arkansas Judicial Retirement System. Member contributions picked up by the state shall be paid from the same source of funds used for the payment of salary to a member. A deduction shall be made from each member's salary, equal to the amount of the member's contribution picked up by the employer. For all other purposes, member contributions picked up by the state shall be considered member contributions.



§ 24-8-707 - Contributions -- State.

(a) The state, as employer, shall make contributions to the Arkansas Judicial Retirement System of twelve percent (12%) of the active member payroll.

(b) The Chief Fiscal Officer of the State is authorized and directed to make annual transfers each July 1 to the Judges Retirement Fund from the Constitutional Officers Fund and the State Central Services Fund in an amount determined by computing the dollar amount required based on the actuarially determined employer rate in the most recent annual actuarial valuation and subtracting from that amount the statutory contribution amount specified in subsection (a) of this section, and further, reduced by the amount of the court cost revenue transferred to the Judges Retirement Fund from the State Administration of Justice Fund in accordance with § 16-10-310.



§ 24-8-708 - Contributions -- Cessation upon maximum benefit eligibility.

When a judge or justice has sufficient service to receive the maximum benefit under § 24-8-713(a), no further contribution shall be required.



§ 24-8-709 - Actual service requirement.

Benefits and eligibility for benefits under this subchapter shall be based on actual service in the Arkansas Judicial Retirement System. Laws allowing the purchase of credited service or providing free credited service shall not apply to this subchapter. However, the provisions of § 24-2-401 et seq. may be used to meet the service requirements of this subchapter.



§ 24-8-710 - Eligibility for benefits -- Retirement generally.

(a) Any member who has a minimum of twenty (20) years of actual service may retire regardless of age, and any judge or justice who has served at least eight (8) years shall be eligible for benefits upon reaching age sixty-five (65).

(b) (1) Any judge or justice who becomes seventy (70) years of age during a term of office to which he or she has been elected may complete the term without forfeiting his or her rights to retirement benefits under this section.

(2) (A) Any judge or justice who is not eligible to retire at age seventy (70) may continue to serve as judge or justice until the completion of the term of office in which he or she has sufficient service to retire without losing his or her retirement benefits.

(B) The judge or justice shall lose all retirement benefits if he or she serves beyond the end of the term needed to get sufficient service to retire.

(3) (A) Otherwise, judges or justices must retire by their seventieth birthday or lose their retirement benefits.

(B) However, any active judge or justice who was serving prior to July 1, 1965, may continue to serve until any age and upon retirement shall be eligible to receive retirement benefits.



§ 24-8-711 - Eligibility for benefits -- Early retirement.

(a) Any member of the Tier Two Actual Judicial Service Benefit Plan for the Arkansas Judicial Retirement System who has eight (8) years or more of actual service in the system may elect to retire and receive retirement benefits at any time after reaching age sixty-two (62) and before reaching age sixty-five (65).

(b) The retirement benefits of a member electing to retire before age sixty-five (65) with less than twenty (20) years of actual service shall be reduced six percent (6%) for each full year and proportionately for any part of a year that the judge or justice retires before reaching age sixty-five (65).



§ 24-8-712 - Eligibility for benefits -- Disability retirement.

(a) Any member under the Tier Two Actual Judicial Service Benefit Plan of the Arkansas Judicial Retirement System who has served a minimum of three (3) consecutive years as a member of the system shall receive retirement benefits if any incapacitating disability as determined by the Board of Trustees of the Arkansas Judicial Retirement System shall occur during any term for which the judge or justice has been elected.

(b) (1) A judgment of disability should not be granted by the board until it is reasonably assured of a judge's or justice's permanent physical or mental incapacity to perform the duties of his or her judicial office.

(2) The board should act only upon proper certification of incapacity by two (2) or more physicians.



§ 24-8-713 - Retirement and survivors' benefits generally.

(a) The retirement benefits to be paid an eligible and qualified member or retiree under the provisions of this section shall be an amount equal to three and two-tenths percent (3.2%) of annual salary payable to the last judicial office held multiplied by the number of years of actual service under the Arkansas Judicial Retirement System but not to exceed an amount equal to eighty percent (80%) of salary. The retirement benefits shall be payable for the recipient's life.

(b) (1) Survivors' benefits shall be sixty-seven percent (67%) of the amount of the retirement benefits.

(2) Upon the death of an active judge or justice who has served at least three (3) years, his or her survivors shall receive a sum equal to sixty-seven percent (67%) of the retirement benefits provided in subsection (a) of this section.

(3) Survivors' benefits shall be payable as follows:

(A) If the decedent is survived by a spouse to whom he or she has been married for not less than one (1) year and with whom he or she is living at the time of his or her death, and if the decedent is not survived by any minor child or children, then the spouse shall draw for life or until remarriage a sum equal to sixty-seven percent (67%) of the benefits provided in subsection (a) of this section;

(B) (i) If the decedent is survived by both an eligible spouse and minor children, then one-half (1/2) of the survivors' benefits shall be paid to the spouse for life or until remarriage. The other one-half (1/2) of the survivors' benefits shall be paid to the guardian of the minor children during the period of minority.

(ii) When all of the children cease to be minors, then the survivors' benefits paid to the minor children shall be paid to the spouse; and

(C) If the decedent is not survived by an eligible spouse but is survived by minor children, then the survivors' benefits, i.e., sixty-seven percent (67%) of the benefits provided in subsection (a) of this section, shall be payable to the guardian of the minor children during the period of minority.

(4) If a surviving spouse who is receiving survivors' benefits under this section remarries and the benefits are discontinued and the surviving spouse again becomes unmarried, benefits provided in this section for the spouse shall be resumed.

(5) No surviving spouse shall be eligible to receive survivors' benefits on more than one (1) member account.

(c) The retirement benefits and survivors' benefits provided for in this section shall be based on the salary for the judicial office last held by the member qualifying for retirement as fixed by law at the time of the member's retirement.

(d) (1) Entitlement to retirement compensation and survivors' benefits shall be evidenced by the certificate of the Board of Trustees of the Arkansas Judicial Retirement System transmitted to the executive director.

(2) All retirement compensation and survivors' benefits shall be paid monthly from the Judges Retirement Fund.

(3) All retirement and survivors' benefits provided by this subchapter shall be paid from the Judges Retirement Fund to be administered by the executive director and staff of the Arkansas Public Employees' Retirement System.



§ 24-8-714 - Restrictions on benefits.

(a) The sections of this subchapter are to be complementary, except that no person may take benefits under two (2) or more sections of this subchapter at the same time.

(b) Retirement and survivors' benefits shall be measured by the salary payable for the position last held by the retired or deceased judge or justice at the time of retirement.



§ 24-8-716 - Effect on other laws.

The provisions of this subchapter shall be accumulative to all present laws pertaining to the retirement of judges of the circuit, chancery, and circuit-chancery courts and of justices of the Arkansas Supreme Court and shall in no way repeal, amend, or modify such laws except as otherwise specifically provided in this subchapter.



§ 24-8-717 - Redetermination of benefits.

Notwithstanding § 24-8-715 as enacted by Acts 1999, No. 399, § 1, each July 1 the Arkansas Judicial Retirement System shall redetermine the amount of each monthly benefit which has been paid by the system under the Tier Two Actual Judicial Service Benefit Plan for at least twelve (12) full calendar months. The redetermined amount shall be payable for the following twelve (12) calendar months. The redetermined amount shall be the amount of the benefit payable as of the immediately preceding July 1 increased by three percent (3%).






Subchapter 8 - -- Arkansas District Judge Retirement System



Subchapter 9 - -- District Court Clerks' Retirement

§ 24-8-901 - Definition.

As used in this subchapter, "municipal judge's retirement fund" means a local municipal judge and clerk retirement fund established by a local government under § 24-8-301 et seq., § 24-8-401 et seq., or § 24-8-501 et seq.



§ 24-8-902 - Additional funding for district court clerks.

(a) A local government that has established a municipal judge's retirement fund shall contribute an amount of money to the Arkansas Public Employees' Retirement System that shall represent the actuarially determined accrued liability for those court clerks and former court clerks who are covered by the municipal judge's retirement fund on December 31, 2004.

(b) The assets of the municipal judge's retirement fund equal to the benefit obligations for the court clerks under subsection (a) of this section shall be paid to the system on January 1, 2005.

(c) (1) If the municipal judge's retirement fund does not have sufficient funds available to pay the benefit obligations for the court clerks under subsection (a) of this section to the system, then the remaining amount of actuarially determined accrued liability shall be paid on or before December 31 each year for up to the next thirty (30) years based on a thirty-year amortization period.

(2) If the amount in the municipal judge's retirement fund is greater than the actuarially determined amount of the liabilities to be transferred to the system, that excess may be retained by the local government for the sole purpose of paying for the retirement benefits of district court clerks.

(d) (1) The accrued benefit used to determine the accrued liability under this section shall be determined by:

(A) Calculating the benefit that the court clerk would be eligible to receive on December 31, 2004, as provided by law before January 1, 2005, if the court clerk was eligible to begin receiving benefits on January 1, 2005; and

(B) Multiplying the amount in subdivision (d)(1)(A) of this section by the number of years of eligible service and then dividing by the greater of:

(i) The number of years of service needed to be eligible to retire; or

(ii) The current years of eligible service.

(2) The service years are to be determined under the law before January 1, 2005.



§ 24-8-903 - Retirement membership of district court clerks.

(a) All municipal court clerks and district court clerks who are members of a municipal judge's retirement fund on December 31, 2004, shall become members of the Arkansas Public Employees' Retirement System on January 1, 2005.

(b) If the local government employing the district court clerk on December 31, 2004, is not a participating employer under the system, then the local government shall become a participating employer under the system for the district court clerk beginning on January 1, 2005.



§ 24-8-904 - Reciprocal system.

(a) Court clerks placed in the Arkansas Public Employees' Retirement System under this subchapter shall be covered by the reciprocal provisions of §§ 24-2-401 -- 24-2-404.

(b) There is no reciprocal service between the local municipal judge retirement systems and the reciprocal systems listed in § 24-2-401(3) before January 1, 2005.

(c) In establishing eligibility for a benefit from each system, the credited service under all reciprocal systems is totaled, and the credited service is used in determining eligibility for each system benefit.

(d) (1) Only the credited service under that system and the benefit formula of that system are used in determining the amount of a benefit from each system.

(2) This subchapter is not intended to decrease the benefits earned nor increase the eligibility requirements for members who were participants in a local plan, as authorized by law, prior to January 1, 2005.

(3) The benefits earned and those eligibility requirements shall transfer to the Arkansas Public Employees' Retirement System.

(e) If a system provides a benefit amount that is not dependent on length of credited service, the benefit amount shall be reduced to the proportion that system-credited service bears to total reciprocal system-credited service.









Chapter 9 - Local Pension Funds Generally

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Investment of Pension and Trust Funds

§ 24-9-201 - Legislative intent.

Authorized investments of moneys by the governing bodies of the various trust funds within this state are now provided by law. It is not the intent of this subchapter to change or prescribe the allowable investments in certificates of deposit, registered securities, or negotiable securities.



§ 24-9-202 - Definition.

As used in this subchapter, unless the context otherwise requires, "trust funds" means all assets and holdings of the various firemen's and policemen's pension funds of this state. In addition, other assets and holdings which are of a trust nature and are under the administration of political subdivisions of this state are, for purposes of this subchapter, to be considered trust funds. However, trust funds shall not include funds required to be maintained by ordinances, resolutions, or indentures securing bond issues of political subdivisions.



§ 24-9-203 - Applicability.

This subchapter shall apply to all funds as defined in § 24-9-202 and administered by any political subdivision of this state.



§ 24-9-204 - Employment of trust administrators.

(a) By board action, the board of trustees may employ a commercial firm normally engaged in providing trust services, if each employee of the trust department who handles the trust funds is covered by a good and sufficient fidelity bond, to act as the agent for the board of the trust for the purpose of maintaining and administering the fund and to provide such assistance or services as the board of the trust may reasonably require in the performance of its duties.

(b) The bank or firm so employed shall not have the authority to make any investment decision or any determination as to the eligibility of any person entitled to receive a pension or any other benefit from the fund, nor to make any determination as to the amount of any pension or benefit which any person may be entitled to receive from the fund.



§ 24-9-205 - Bank accounts.

When the governing body of a trust deposits money of that trust in a commercial bank account or in a trust account of a trust department of a bank or other firm normally engaged in providing trust services, the following minimum requirements must be met:

(1) Funds must be deposited in the account in the name of the trust;

(2) Withdrawals from the account, whether by check or warrant, shall require the signatures of the chair and the treasurer of the board of the trust;

(3) (A) The treasurer shall execute a bond to the board of trustees with good and sufficient sureties in such penal sum as the board shall direct, conditioned on the faithful performance of the duties of his or her office.

(B) The bond shall be filed in the office of the board of trustees.



§ 24-9-206 - Certificates of deposit.

When a governing body of a trust shall decide to invest moneys belonging to the trust in certificates of deposit, the following conditions must be met:

(1) The certificate of deposit must be issued in the name of the trust;

(2) The certificate, when received, must be maintained at the office of the board of trustees or in the trust department of a firm normally engaged in providing trust services; and

(3) Subsequent to the purchasing of a certificate of deposit, the board of trustees shall be required to request confirmation of the validity of the certificate directly from the issuing bank.



§ 24-9-207 - Registered securities.

(a) (1) When the governing body of a trust decides to invest trust moneys in registered securities, all the securities purchased shall be issued in the name of the trust with at least the signatures of two (2) members of the board required for renegotiation of the securities.

(2) One (1) signature shall be that of the board treasurer and the other that of the chair of the board.

(b) The securities are to be maintained in the office of the board of trustees or the trust department of a commercial firm normally engaged in providing trust services.

(c) (1) Subsequent to the purchase of the securities, the board of trustees shall request confirmation directly from the issuing company of the registration of the securities. The confirmation shall be made by the board independently of the agent through whom the securities were purchased.

(2) The board of trustees shall maintain copies of the confirmation letters as a part of its records.



§ 24-9-208 - Negotiable securities.

(a) When the board of trustees of a trust decides to invest trust moneys in negotiable securities, the board shall purchase the securities from reputable bonded dealers in those securities.

(b) The board shall require the dealers to certify to the authenticity of the securities.

(c) The securities shall be held in the office of the board of trustees or by the trust department of a commercial firm normally engaged in providing trust services.

(d) The sale of negotiable securities shall require written authorization from at least two (2) board members, one being the board treasurer and the other the chair of the board.



§ 24-9-209 - Listing of securities.

(a) The board shall maintain a detailed listing of all securities owned by the trust.

(b) Purchases and sales of securities shall be by official board action documented in the board minutes.









Chapter 10 - Arkansas Local Police And Fire Retirement System

Subchapter 1 - -- General Provisions

§ 24-10-101 - Purpose.

The purpose of this chapter, which creates and establishes the Arkansas Local Police and Fire Retirement System, is to establish a benefit program for future police officers and fire fighters in Arkansas and to establish a statewide retirement system which will have the advantages of pooled administration while preserving local rights and local contribution rates.



§ 24-10-102 - Definitions.

As used in this chapter:

(1) (A) "Accumulated contributions" means the total of all amounts contributed by a member and standing to his or her credit in his or her individual account in the Arkansas Local Police and Fire Retirement System, together with regular interest thereon.

(B) Beginning July 1, 2009, accumulated contributions shall be separated into after-tax contributions and picked-up contributions under § 24-10-404(f);

(2) "Active member" means any member who renders actual service in a position covered by the system;

(3) (A) "Actual service" means service rendered in a position covered by the system.

(B) "Actual service" does not mean purchased service, service under § 24-10-508, or reciprocal service;

(4) "Actuarial equivalent" means a benefit of equal reserve value, when "reserve" means the present value of all payments to be made on account of any benefit based upon such reasonable rates of interest and tables of experience as the system shall adopt from time to time;

(5) (A) "Actuary" means a qualified actuary with experience in retirement plan financing.

(B) Membership in the American Academy of Actuaries shall be sufficient for a person to be deemed a qualified actuary;

(6) "Age" means age on last birthday;

(7) "Annuity" means a monthly amount payable throughout the life of a person or for a temporary period;

(8) "Beneficiary" means any person who is receiving or designated by a member to receive a plan benefit, except a retirant;

(9) "Benefit program" means a schedule of benefits or benefit formulas from which the amounts of benefits can be determined;

(10) "Board" means the board of trustees of the system;

(11) "Covered employment" means employment as a police officer or firefighter in a position covered by the system;

(12) "Credited service" means covered employment that is creditable as service by the system and is the total of paid service and volunteer service;

(13) (A) "Dependent child" means a child until his or her death, his or her marriage, or his or her attainment of eighteen (18) years of age, whichever occurs first.

(B) (i) The age-eighteen maximum shall be extended as long as the child continues uninterruptedly being a full-time student at an accredited secondary school, college, or university but in no event beyond the first day of the month after his or her attainment of twenty-three (23) years of age.

(ii) The age-eighteen maximum shall also be extended for any child who has been deemed physically or mentally incompetent by an Arkansas court of competent jurisdiction or by the board for as long as the incompetency exists;

(14) "Effective date" of the system means July 1, 1981;

(15) (A) "Employee" means any person regularly employed by a political subdivision who receives remuneration from the political subdivision for personal services rendered as a police officer or firefighter.

(B) "Employee" shall not include any person who acts for the political subdivision under contract or is paid on a fee basis.

(C) "Employee" shall include any person regularly employed by the administration of the system;

(16) "Employer" means any political subdivision that has its eligible employees covered by the system or the Arkansas Local Police and Fire Retirement System as employer of its administrative staff;

(17) (A) "Final average pay" means the monthly average of the pays to an employee during the period of thirty-six (36) consecutive months of credited service producing the highest monthly average, but the period must be contained within the period of one hundred twenty (120) consecutive months of credited service immediately preceding his or her separation from covered employment.

(B) Should a member have less than thirty-six (36) months of credited service, "final average pay" means the monthly average of pays to him or her during his or her total months of credited service.

(C) (i) In any event, pays usable in determining final average pay shall be limited by the test in subdivision (17)(c)(ii) of this section, considering the final average pay period in four (4) contiguous segments.

(ii) (a) Pays during any one (1) annual segment shall be usable only to the extent that the pays do not exceed thirty-one percent (31%) of the total pays in the final average pay period.

(b) However, if the final average pay period is less than four (4) full years, the maximum usable thirty-one percent (31%) shall be increased proportionately.

(D) (i) For the limited purposes of calculating final average pay for disability retirement benefits under § 24-10-607, pay shall include workers' compensation benefits received by the member.

(ii) However, the pay that is increased for any month for the limited purposes of calculating this final average pay shall not be greater than the current pay attached to the rank of the member;

(18) (A) "Firefighter" means any regular or permanent employee of a fire department of a political subdivision, including a probationary firefighter.

(B) "Firefighter" does not include any civilian employee of a fire department or any person temporarily employed as a firefighter during an emergency;

(19) "General Assembly" means the General Assembly of the state;

(20) (A) "Inflation index" means the Consumer Price Index for Urban Wage Earners and Clerical Workers, U.S. City Average, as determined by the United States Department of Labor and in effect January 1, 1981.

(B) Should the inflation index be restructured subsequent to 1980 in a manner materially changing its character, the board after receiving the advice of its actuary shall change the application of the inflation index so that, as far as is practicable, the 1980 intent of the use of the inflation index shall be continued;

(21) "Joint Committee on Public Retirement" means the Joint Committee on Public Retirement and Social Security Programs created by §§ 10-3-701 -- 10-3-703, or any successor committee;

(22) "Member" means any police officer or firefighter included in the membership of the system or a person regularly employed by the administration of the system;

(23) "Normal retirement age" means the younger of the following ages:

(A) Fifty-five (55) years of age if the member has at least twenty (20) years of credited service;

(B) Sixty (60) years of age if the member has less than twenty (20) years of credited service; or

(C) Any age if the member has twenty-eight (28) or more years of credited service;

(24) "Operative date" of the system means January 1, 1983;

(25) "Paid service" is covered employment that is half-time employment or more and that becomes credited service. For a calendar month in 1981 to become paid service, the police officer or firefighter shall be paid at least five hundred dollars ($500) for that month's personal services as a police officer or firefighter. For any calendar year after 1981, the monthly minimum of five hundred dollars ($500) shall be increased by any percentage increase in the inflation index for the period from October 1980 to the October immediately preceding the calendar year;

(26) (A) "Pay" means the recurring remuneration paid an employee for personal services rendered by the employee in a position covered by the system and shall not exceed the amount the employee is required to report for federal income tax purposes.

(B) In determining pay, consideration shall not be given to:

(i) Special single-sum payments paid by an employer;

(ii) Employer contributions to any employee benefit plan; or

(iii) Any other unusual or nonrecurring remuneration.

(C) Annual compensation in excess of the limitations under Section 401(a) of the Internal Revenue Code of 1986, as it existed on January 1, 2011, shall be disregarded;

(27) (A) "Police officer" means any regular or permanent employee of a police department of a political subdivision, including a probationary police officer.

(B) "Police officer" does not include any civilian employee of a police department or any person temporarily employed as a police officer during an emergency;

(28) "Political subdivision" means:

(A) Incorporated towns;

(B) Cities of the first class;

(C) Cities of the second class;

(D) Counties;

(E) Fire protection districts that maintain standards established by the board;

(F) Rural fire protection corporations; and

(G) Suburban improvement districts;

(29) "Regular interest" means such reasonable rate or rates per annum, compounded annually, as the board shall adopt;

(30) "Relief fund" means:

(A) Any police officers' pension and relief fund created by state law, applicable to police officers, and covering one (1) or more persons on December 31, 1982; or

(B) Any fire fighters' relief and pension fund created by state law, applicable to firefighters, and covering one (1) or more persons on December 31, 1982;

(31) "Retirant" means a former member receiving a plan annuity by reason of having been a member;

(32) "Social security" means the federal social security old age, survivors, and disability insurance program, as amended;

(33) "State" means the State of Arkansas and includes all of its duly constituted agencies;

(34) "System" means the Arkansas Local Police and Fire Retirement System created by this chapter; and

(35) "Volunteer service" means covered employment that becomes credited service and cannot be classified as paid service.



§ 24-10-103 - Tax exemption.

(a) The benefits payable by, and the assets of, the Arkansas Local Police and Fire Retirement System are exempt from taxes by the state or any political subdivision or agency thereof.

(b) The system shall be treated in the same manner as the federal Civil Service Retirement System for purposes of federal taxation.



§ 24-10-104 - Correction of errors.

(a) Should any change or error in records result in any person receiving from the Arkansas Local Police and Fire Retirement System more or less than he or she would have been entitled to receive had the records been correct, the Board of Trustees of the Arkansas Local Police and Fire Retirement System shall correct the error and, as far as is practicable, shall adjust the payment of the benefit in such manner that the actuarial equivalent of the benefit to which the person was correctly entitled shall be paid.

(b) The board may file an action in a court of competent jurisdiction to recover an overpayment a person has received from the funds of the system.



§ 24-10-105 - Penalty.

Any person who knowingly makes any false statement or who falsifies or permits to be falsified any record or records in any attempt to defraud the Arkansas Local Police and Fire Retirement System shall be guilty of a criminal act and upon conviction thereof shall be punished accordingly.



§ 24-10-106 - Limitation on benefit enhancement of Acts 1997, No. 769.

No benefit enhancement provided for by § 24-10-102(21) shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization. No benefit enhancement provided for by § 24-10-102(21) shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-10-107 - Direct deposit of insurance premium tax money in system.

(a) The Arkansas Fire and Police Pension Review Board and the Board of Trustees of the Arkansas Local Police and Fire Retirement System are directed to develop and adopt appropriate rules and procedures to allow insurance premium tax money that is allocated to the Arkansas Local Police and Fire Retirement System to be deposited directly to the system.

(b) The rules and procedures shall be adopted by May 1, 2004.






Subchapter 2 - -- Board of Trustees

§ 24-10-201 - Members and terms.

(a) The general administration and the responsibility for the proper operation of the Arkansas Local Police and Fire Retirement System and for making effective the provisions of this chapter are vested in a board of trustees of seven (7) persons as follows:

(1) One (1) person to be appointed member trustee by the Governor from two (2) lists of persons submitted to him or her, one (1) list from the Arkansas Professional Fire Fighters Association and one (1) list from the Arkansas Council of Professional Fire Fighters;

(2) One (1) person to be appointed member trustee by the Governor from two (2) lists of persons submitted to him or her, one (1) list from the Arkansas Municipal Police Association and one (1) list from the Fraternal Order of Police;

(3) Two (2) persons to be appointed employer trustees by the Governor from a list of persons submitted to him or her by the Arkansas Municipal League;

(4) One (1) person who is not a member, retirant, or beneficiary of the system and who is not a member of the governing body of any political subdivision to be appointed trustee by the Governor from a list of persons submitted to him or her by the Joint Committee on Public Retirement and Social Security Programs;

(5) One (1) person who is a retired municipal police officer to be appointed a member trustee by the Governor from a list of two (2) persons submitted to him or her by the cochairs of the Joint Committee on Public Retirement and Social Security Programs; and

(6) One (1) person who is a retired municipal firefighter to be appointed a member trustee by the Governor from a list of two (2) persons submitted to him or her by the cochairs of the Joint Committee on Public Retirement and Social Security Programs.

(b) (1) The normal term of office for a trustee shall be four (4) years from January 1 next following his or her election or appointment, as the case may be.

(2) Each trustee shall continue to serve as trustee until a successor is appointed and has qualified.

(c) Trustees elected or appointed as member trustees shall be retired or active members of the system, but:

(1) Not more than one (1) member trustee shall be employed or formerly employed by any one (1) employer;

(2) Not more than two (2) member trustees shall be police officers or retired police officers; and

(3) Not more than two (2) member trustees shall be firefighters or retired firefighters.

(d) Trustees appointed as employer trustees shall be elected or appointed officials of employers with management experience and shall not be members of the system, but not more than one (1) employer trustee shall be from any one (1) employer.

(e) Whenever the Governor is to appoint a trustee, the list of persons submitted to him or her shall consist of the names of two (2) persons.



§ 24-10-202 - Vacancies.

(a) In the event any member trustee ceases to be a member of the Arkansas Local Police and Fire Retirement System, or if any employer trustee ceases to be an appointed or elected official of an employer or becomes a member of the system, or if the citizen trustee becomes a member of the system or an elected or appointed official of an employer, or if any trustee fails to attend three (3) consecutive meetings of the Board of Trustees of the Arkansas Local Police and Fire Retirement System, unless in each case excused for cause by the remaining trustees attending the meetings, he or she shall be considered as having resigned from the board, and the board by resolution shall declare his or her office of trustee vacated.

(b) If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(c) From the time a vacancy in the office of trustee occurs and the board has begun the steps to see that the vacancy will be filled, and before the time the vacancy is filled, the trustees in office by majority vote may elect a person to fill temporarily the vacancy for the interim period but in no event for a period longer than one (1) year.



§ 24-10-203 - Proceedings.

(a) (1) (A) Each trustee shall be entitled to one (1) vote on the Board of Trustees of the Arkansas Local Police and Fire Retirement System.

(B) Three (3) votes shall be necessary for a decision by the trustees at any meeting of the board.

(2) Three (3) trustees, of whom at least one (1) shall be a member trustee and at least one (1) shall be an employer trustee, shall constitute a quorum at any meeting of the board.

(3) Unless otherwise expressly provided in this section, a meeting need not be called or held to make any decision on a matter before the board. Each member must be sent, by the Executive Director of the Arkansas Local Police and Fire Retirement System, a copy of the matter to be decided with full information from the files of the board. The concurring decisions of three (3) trustees may decide the issue by signing a document declaring their decision and sending the written instrument to the executive director, but only if no other trustee shall send a dissenting decision to the executive director within fifteen (15) days after the document and information were mailed to him or her. If any trustee is not in agreement with the three (3) trustees, the matter is to be passed on at a regular board meeting or a special meeting called for that purpose.

(4) Meetings of the board may be called by the chair or by a majority of the members in a manner established by the board.

(b) (1) The board shall serve as trustees without compensation for their services as such.

(2) However, each trustee may receive expense reimbursement in accordance with § 25-16-901 et seq.

(c) Subject to the limitations of this chapter, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the system.

(d) The board shall elect one (1) of its members as chair and one (1) of its members as vice chair.



§ 24-10-204 - Employees.

(a) (1) The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall employ an executive director, not one of its number, for at least three (3) years, who shall be the executive officer of the board.

(2) Other employees of the board shall be chosen only upon the recommendation of the Executive Director of the Arkansas Local Police and Fire Retirement System.

(b) After the operative date, the board shall appoint an actuary or a firm of actuaries to be a technical advisor to the board on matters regarding the operation of the system on an actuarial basis. The actuary shall perform such duties as are required of him or her under this chapter and as are from time to time required by the board.

(c) The board shall appoint an attorney at law, or firm of attorneys at law, to be the legal advisor of the board and to represent the board in all legal proceedings.

(d) The board shall appoint an investment advisor, as defined in § 24-10-402.

(e) (1) The board shall arrange for annual audits of the records and accounts of the Arkansas Local Police and Fire Retirement System by a certified public accountant or by a firm of certified public accountants.

(2) The Division of Legislative Audit shall examine the audits at least once every three (3) years and report to the Joint Committee on Public Retirement and Social Security Programs, the Legislative Council, the Board of Trustees of the Arkansas Local Police and Fire Retirement System, the Arkansas Fire and Police Pension Review Board, and the Governor.

(f) The executive director shall be:

(1) The Plan Administrator of the Arkansas Local Police and Fire Retirement System;

(2) The appointing authority in the employment of other professional and clerical employees of the system; and

(3) Responsible for the purchase of such equipment and supplies as are required for the proper operation of the system, subject to the approval of the board.

(g) (1) The pay of the persons engaged by the system shall be consistent with the pay plan of the state.

(2) All other expenses of the board necessary for the operation of the system shall be paid at such rates and in such amounts as the board shall approve.



§ 24-10-205 - Records and reports.

(a) (1) After receiving the advice of its actuary, the Board of Trustees of the Arkansas Local Police and Fire Retirement System shall from time to time adopt such mortality and other tables of experience, and rates of regular interest, as shall be necessary for the actuarial requirements of the Arkansas Local Police and Fire Retirement System.

(2) It shall require the Executive Director of the Arkansas Local Police and Fire Retirement System to keep in convenient form such data as shall be necessary for actuarial investigations of the experiences of the system and such data as shall be necessary for the annual actuarial valuations of the system.

(b) The board shall keep a record of its proceedings, which shall be open to public inspection.

(c) The board shall prepare annually and render to each employer a report showing the financial condition of the system. The report shall contain, but shall not be limited to:

(1) A financial balance sheet;

(2) A statement of income and disbursements;

(3) A detailed statement of investments acquired and disposed of during the year, including a composite rate of return on the investments;

(4) A summary of the results of the last actuarial valuation of the system; and

(5) Such other data as the board shall deem necessary or desirable for a proper understanding of the condition of the system.

(d) The board shall determine and decide all questions of doubt raised by any provisions of this chapter.

(e) The headquarters of the system shall be located within twenty-five (25) miles of the State Capitol Building.



§ 24-10-206 - Federal taxation.

(a) The Plan Administrator of the Arkansas Local Police and Fire Retirement System shall operate the Arkansas Local Police and Fire Retirement System and interpret § 24-10-101 et seq. consistent with the Internal Revenue Code of 1986, as it existed on January 1, 2011, and applicable United States Department of the Treasury Regulations, as they existed on January 1, 2011, necessary to allow the system to be operated as a "qualified trust" under Section 401(a) of the Internal Revenue Code of 1986, as it existed on January 1, 2011.

(b) Notwithstanding any language to the contrary under this chapter, the Board of Trustees of the Arkansas Local Police and Fire Retirement System may promulgate rules consistent with this section.

(c) Any rule or portion of a rule promulgated under this section that is found by a court of competent jurisdiction to be in conflict with an applicable provision of the Internal Revenue Code of 1986, as it existed on January 1, 2011, shall be promptly corrected.






Subchapter 3 - -- Membership

§ 24-10-301 - Generally.

(a) The membership of the Arkansas Local Police and Fire Retirement System shall include the following persons:

(1) If his or her employer had its firefighters covered by a relief fund on the operative date, each person first employed as a firefighter on or after the operative date shall become a member of this system and not be a member of the relief fund;

(2) If his or her employer had its police officers covered by a relief fund on the operative date, each person first employed as a police officer on or after the operative date shall become a member of this system and not be a member of the relief fund;

(3) If his or her employer did not have its firefighters covered by a relief fund on the operative date, all persons employed as firefighters on the date the employer covers firefighters under this subchapter shall become members of the system as of that date, and each person first employed as a firefighter thereafter shall become a member upon employment;

(4) If his or her employer did not have its police officers covered by a relief fund on the operative date, all persons employed as police officers on the date the employer covers police officers under this subchapter shall become members of the system as of that date, and each person first employed as a police officer thereafter shall become a member upon employment; and

(5) The administrative staff of the Arkansas Local Police and Fire Retirement System.

(b) In any case of question as to the system membership status of any person, the Board of Trustees of the Arkansas Local Police and Fire Retirement System shall decide the question.

(c) When covering a person first employed in paid service as a firefighter or police officer on or after July 1, 1985, the employer shall require an employment physical examination of the employee, under criteria established by the board.



§ 24-10-302 - Coverage by employer.

(a) Each political subdivision without a relief fund in effect on the operative date may elect, by a majority vote of its governing body, to become an employer and cover its employees under the Arkansas Local Police and Fire Retirement System, as follows:

(1) (A) The clerk or secretary of the political subdivision shall certify, in a manner and form acceptable to the Board of Trustees of the Arkansas Local Police and Fire Retirement System, the determination of the political subdivision to the board within ten (10) days from and after the vote of the governing body.

(B) The effective date of the political subdivision's coverage shall be the first day of the calendar month next following receipt by the board of the determination;

(2) An employer may cover its employees who are police officers or its employees who are firefighters, or both groups.

(b) Each political subdivision with a relief fund in effect on the operative date shall become an employer on the operative date and cover its employees under the system, as follows:

(1) An employer with a relief fund covering police officers shall cover its future police officers; and

(2) An employer with a relief fund covering firefighters shall cover its future firefighters.

(c) After the effective date, a political subdivision shall not commence coverage of its employees who are police officers or firefighters under another plan similar in purpose to this system, except social security.

(d) (1) In the event an employer has in effect for all or part of its employees a plan similar in purpose to this system, then by agreement with the board, after the board has received the advice of its technical advisors concerning the agreement, that employer may provide for coverage under this system of either part or all of the employee's employment previously covered or coverable by the other plan, but only if the coverage and resulting benefits under this chapter do not duplicate any benefits previously provided by the other plan.

(2) In providing for such coverage, an employer and the board shall pursue uniform policies and shall not discriminate in favor of or against any employee or group of employees.

(3) Should an employer cover, under the system, its employees who are covered by a relief fund benefit program, the system coverage means the administration of the relief fund and shall not change the relief fund benefit program.

(e) In the event an employee has service that is covered by, or is eligible to be covered by, or has resulted in benefit payments from, another retirement system which is supported by state funds or is authorized by the laws of the state, the coverage and benefits of the other retirement system shall not be forfeited or terminated because of other and separate service which is eligible for the system coverage, but only if the coverage under the other plan and the resulting benefits thereunder do not duplicate any benefits or service credit coverage provided by the system.



§ 24-10-303 - Rules and regulations governing participation.

The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall have the authority to promulgate such rules and regulations as are necessary to provide for the participation of employers that are rural fire protection corporations authorized under the provisions of § 4-34-101 et seq. However, the board shall not admit or retain any employer whose participation in the Arkansas Local Police and Fire Retirement System would jeopardize the tax-qualified status of the plan under the Internal Revenue Code, or that would subject the plan to additional federal requirements, or to any other consequence that the board would determine to be detrimental to the system.



§ 24-10-304 - Transfer of municipal police department officers from Arkansas Public Employees' Retirement System.

(a) Any municipal police department whose employees were covered by the Arkansas Public Employees' Retirement System on July 1, 1997, is authorized to transfer those employees hired after July 1, 1997, to the Arkansas Local Police and Fire Retirement System by:

(1) Notifying the board of trustees of each of the retirement systems in writing, and accompanied by a resolution of the governing body of the municipality, of the intention to transfer the coverage of the qualifying officers; and

(2) Authorizing the Board of Trustees of the Arkansas Public Employees' Retirement System to transfer any sums of money paid into the Arkansas Public Employees' Retirement System for the benefit of the officers of the particular department to the Arkansas Local Police and Fire Retirement System for those officers transferred.

(b) (1) If any municipal police department elects to transfer retirement benefits under this section, all employees hired after July 1, 1997, must be enrolled in the Arkansas Local Police and Fire Retirement System.

(2) Subdivision (b)(1) of this section shall not apply if the employees hired after July 1, 1997:

(A) Are members of the Arkansas Public Employees' Retirement System at the time of hiring; and

(B) Continue to receive public safety credit from prior and current employment.






Subchapter 4 - -- Funds -- Contributions -- Management of Assets

§ 24-10-401 - Financial objectives and actuarial valuations.

(a) (1) The general financial objective of the Arkansas Local Police and Fire Retirement System and of each employer shall be to establish and receive contributions, expressed as percents of active employee pays, which will remain approximately level from year to year and which will not have to be increased for future generations of citizens.

(2) More specifically, contributions received each year shall be sufficient both to fully cover the costs of benefit commitments being made to employees for their service being rendered in each year and to make a level payment which, if paid annually over a reasonable period of future years, will fully cover the unfunded costs of benefit commitments for service previously rendered.

(b) The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall cause an actuarial valuation of each employer's participation to be made at least biennially, and preferably annually, to determine how well the system is meeting the objectives set forth in subsection (a) of this section.



§ 24-10-402 - Investments.

(a) (1) The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall be the trustee of the funds of the Arkansas Local Police and Fire Retirement System, subject to the other provisions of this subchapter.

(2) The funds of the system shall be invested and reinvested, and the funds of local fire and police pension and relief funds, as created by §§ 14-52-106, 24-11-401 -- 24-11-403, 24-11-405 -- 24-11-413, 24-11-416, 24-11-417, 24-11-422, 24-11-423, 24-11-425, 24-11-428 -- 24-11-430, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, with assets in excess of five hundred thousand dollars ($500,000) may also be invested in accordance with the following procedure:

(A) (i) From time to time, the investment advisor under contract to the board shall formulate the policy to be followed in future investment activity, and he or she shall promptly furnish the policy to the board in writing each time he or she changes the policy.

(ii) "Investment advisor" means any person who for compensation engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities or who for compensation issues or promulgates analyses or reports concerning securities, and who is required to be registered as such with the State Securities Department. Furthermore, the term "investment advisor" includes officers of the bank trust departments even though the officers are not required to be registered with the State Securities Department;

(B) The investment advisor shall have full power to purchase, sell, assign, transfer, or dispose of any of the moneys or investments of the system pursuant to the provisions of this subchapter and in accordance with the current investment policy filed with the board;

(C) At least semiannually, the investment advisor shall file with the board a written report setting forth, for the period since its last report, all investments purchased and sold, all receipts and disbursements, and any other transactions concerning system moneys;

(D) At each regular meeting, the board shall examine each written report received from the investment advisor since the last regular meeting;

(E) Anything in this section to the contrary notwithstanding, from time to time the board may direct a specific investment activity and shall be fully responsible for the direction;

(F) Anything in this section to the contrary notwithstanding, investment activity shall be subject to the terms, conditions, limitations, and restrictions imposed by law upon state public employee retirement plans in the making and disposing of their investments;

(G) Anything in this section to the contrary notwithstanding, until the assets of the system amount to at least five million dollars ($5,000,000), the funds of the system not in the checking account may be invested in shares of no-load mutual funds, each of which shall have the following characteristics:

(i) The mutual fund shall be an open-end diversified investment company registered under the Investment Company Act of 1940, as amended;

(ii) The management company of the investment company shall have been in operation for at least ten (10) years and shall have assets under management of more than one hundred million dollars ($100,000,000); and

(iii) There shall be no sales charge for purchasing shares of the fund and no redemption charge for selling the shares; and

(H) The funds of local fire and police pension and relief funds, with assets not in excess of five hundred thousand dollars ($500,000), may be invested pursuant to the supervision and management of the board of trustees of the system in the manner provided in this section. To the extent that such local funds are managed by the board of trustees, they may be commingled with other such funds which adopt the same investment objectives.

(b) Except as to the rights of a member, retirant, or beneficiary, no trustee and no officer or employee of the board shall have any direct or indirect interest in the gains or profits of any investment made by the board; nor shall any of them, directly or indirectly, for himself or herself or as an agent, in any manner use the assets of the system except to make such current and necessary payments as are authorized by the board; nor shall any of them become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board.

(c) All assets of the system shall be held for the sole purpose of paying benefits and making disbursements in accordance with the provisions of this chapter and shall be used for no other purpose whatsoever.



§ 24-10-403 - Asset accounts.

All the assets of the Arkansas Local Police and Fire Retirement System shall be held in four (4) accounts, namely:

(1) The members' deposit account;

(2) The employer accumulation account;

(3) The retirement reserve account; and

(4) The income-expense account.



§ 24-10-404 - Members' deposit account -- Contributions.

(a) The members' deposit account, as created by § 24-10-403, shall be the account in which shall be accumulated the contributions made by members to the Arkansas Local Police and Fire Retirement System and from which shall be made transfers and refunds of members' contributions as provided in this chapter.

(b) (1) If a member's covered employment is not also covered by social security, or if his or her covered employment is also covered by social security and his or her political subdivision has elected Benefit Program 2, as provided in § 24-10-602, and if he or she is receiving pays resulting in paid service credit, his or her contributions to the system shall be six percent (6%) of his or her pays.

(2) (A) Beginning July 1, 2009, the contribution for covered members defined in subdivision (b)(1) of this section shall be eight and one-half percent (8.5%) of his or her pay.

(B) Beginning July 1, 2009, the contribution for paid service members not defined in subdivision (b)(1) of this section shall be two and one-half percent (2.5%) of his or her pay.

(3) The contributions shall be made notwithstanding that the minimum salary or wages provided by law for any member shall thereby be changed.

(4) Each member shall be deemed to consent and agree to the deductions made and provided for in this section.

(5) Payment of a member's pay less the deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by him or her to a political subdivision, except as to benefits provided by this system.

(c) (1) The officers responsible for making up the payrolls for each political subdivision shall cause the contributions provided for in this section to be deducted from the pay of each member in the employ of the political subdivision, on each and every payroll, to the date his or her membership terminates.

(2) (A) When deducted, each of the amounts shall be paid by the political subdivision to the system.

(B) These payments shall be made in such manner and form, and in such frequency, and shall be accompanied by such supporting data, as the Board of Trustees of the Arkansas Local Police and Fire Retirement System shall prescribe from time to time.

(3) When paid to the system, each of the amounts shall be credited to the member's individual account in the members' deposit account.

(d) (1) In addition to the contributions deducted from the pays of a member, as provided in this section, a member shall deposit in the members' deposit account by a single contribution or by an increased rate of contributions, as approved by the board, the amounts he or she may have withdrawn therefrom and not repaid thereto, together with regular interest from the date of withdrawal to the date of repayment.

(2) In no case shall a member be given credit for service rendered before the date he or she withdrew his or her accumulated contributions until he or she returns to the members' deposit account all amounts due the account by him or her.

(e) If an annuity becomes payable from the retirement reserve account to or on behalf of a member, his or her accumulated contributions shall be transferred to the retirement reserve account.

(f) (1) For purposes of deferring federal and state income tax under the Internal Revenue Code of 1986, 26 U.S.C. § 414(h)(2), as adopted by § 26-51-414, the political subdivision that pays the salary of the member shall pick up the member's contributions to the system as required by this section, beginning with contributions made on and after July 1, 2009.

(2) (A) Member contributions paid by the applicable political subdivision shall be paid from the same source of funds used for the payment of salary to the member.

(B) A deduction shall be made from each member's salary, equal to the amount of the member's contribution paid by the employer.

(3) For all other purposes, member contributions paid by the political subdivision shall be considered member contributions.



§ 24-10-405 - Employer accumulation account -- Contributions.

(a) The employer accumulation account as created by this section shall be the account in which shall be accumulated the contributions made by employers for annuities and from which shall be made transfers as provided in this chapter.

(b) When paid to the Arkansas Local Police and Fire Retirement System, the employer contributions provided for in this section shall be credited to the employer accumulation fund account of the employer making the contributions.

(c) When an annuity first becomes due and payable to or on behalf of a member, there shall be transferred to the retirement reserve account from his or her employer's account in the employer accumulation account the difference between the reserve for the annuity and the accumulated contributions standing to his or her credit in the members' deposit account at the time the annuity first becomes due and payable.

(d) (1) A separate account shall be maintained in the employer accumulation account for each employer.

(2) No paid service employer shall be responsible for the employer accumulation account liabilities of another paid service employer.

(e) Each paid service employer's contributions to the system shall be the total of the contribution amounts provided for in subsections (f) and (g) of this section, and the contributions shall be subject to the provisions of subsection (h) of this section.

(f) (1) For each paid service employer, the actuary shall annually compute the rate of contributions, expressed as a percent of active member pays, which will cover the benefit costs of its employees participating in the system.

(2) The actuarial valuation determining the contribution rate shall be based upon such financial assumptions as shall be established by the Board of Trustees of the Arkansas Local Police and Fire Retirement System after consulting with the actuary.

(3) The board shall annually certify to the governing body of each employer the contribution rate so determined, and each employer shall pay contributions based on that rate to the system during the employer's next fiscal year, which begins six (6) months or more after the date of the board certification.

(4) The payments shall be made in such manner and form, and in such frequency, and shall be accompanied by such supporting data, as the board shall determine.

(5) When received, the payments shall be credited to the employer's account in the employer accumulation account.

(g) Each employer shall provide its share as determined by the board of the administrative expenses of the system and shall pay that amount to the system to be credited to the income-expense account.

(h) (1) Except under subdivision (h)(2) of this section, the paid service employer's total contributions to the system, expressed as a percent of active member pays, in any employer fiscal year beginning with the second fiscal year that the political subdivision is an employer shall not exceed its total contributions for the immediately preceding fiscal year, expressed as a percent of active member pays, by more than one percent (1%).

(2) However, an increase in the paid service employer's contributions to the system may exceed the limit of one percent (1%) per year imposed under subdivision (h)(1) of this section if the board certifies to the governing body of each paid service employer that the increase in the paid service employer's contribution rate is the direct result of increased benefit costs mandated by changes in the law made by the General Assembly.

(i) (1) For each volunteer service employer, the actuary shall annually compute the rate of contributions that will cover the benefit costs of its employees participating in the system as determined by policy established by the Board of Trustees of the Arkansas Local Police and Fire Retirement System.

(2) The actuarial valuation determination of the contribution rate shall be based upon financial assumptions established by the board following consultation with the actuary.

(3) The board shall certify annually to the governing body of each employer the determined contribution rate, and each employer shall pay contributions based on the determined rate to the system during the employer's next fiscal year that begins six (6) months or more from the date of the board certification.

(4) The board shall determine required supporting data and the manner, form, and frequency in which payments shall be made.

(5) The board shall establish necessary additional policies regarding volunteer service employers that are required to meet the financial objective of the system under this subchapter.

(j) Beginning in fiscal year 2012, for each paid service employer the actuary shall annually compute the rate of contributions that will cover the benefit costs of its employees participating in the system as determined by policy established by the board.



§ 24-10-406 - Retirement reserve account.

The retirement reserve account, as created by this section, shall be the fund into which shall be made transfers as provided in this chapter and from which shall be paid to retirants and beneficiaries the annuities provided by the Arkansas Local Police and Fire Retirement System.



§ 24-10-407 - Income-expense account.

(a) The income-expense account, as created by this section, shall be the account to which shall be credited all investment income from invested assets of the Arkansas Local Police and Fire Retirement System, in which shall be accumulated the contributions made by employers for the administrative expenses of the system, from which shall be made annual transfers of regular interest to the other accounts of the system, and from which shall be paid all the expenses of the system necessary for the administration and operation of the system.

(b) When paid to the system, the employer contributions provided for in § 24-10-405(g) shall be credited to the income-expense account.

(c) The Board of Trustees of the Arkansas Local Police and Fire Retirement System may accept gifts and bequests, which shall be credited to the income-expense account, along with all other moneys received by the system the disposition of which is not specifically provided for in this chapter.

(d) (1) At the end of each system fiscal year, the board shall credit each member's individual account in the members' deposit account with regular interest on the average balance in the account for the fiscal year.

(2) At the end of each system fiscal year, the board shall credit to each account in the employer accumulation account regular interest on the average balance in the account for the fiscal year and similarly shall credit regular interest to the retirement reserve account.

(3) The regular interest shall be transferred from the income-expense account.

(e) Whenever the board determines that the balance in the income-expense account is more than sufficient to cover the current charges to the account, the board by resolution may provide for contingency reserves, or for the transfer of the excess, or portions thereof, to cover the needs of the other accounts of the system.



§ 24-10-408 - State contributions -- System administrative expenses.

(a) Subject to the provisions of this chapter, the state shall not contribute to finance the Arkansas Local Police and Fire Retirement System, except those amounts which the political subdivision may receive under laws providing for a general apportionment of political subdivision moneys throughout the state.

(b) The system administrative expenses provided by employer contributions and by system investment return shall not exceed a total of one-half of one percent (0.5%) of active member pays plus one percent (1%) of system assets.

(c) Because the system is covering future hires and not present employees, it will be a few years until the system has grown enough that the administrative expense maximum specified in subsection (b) of this section will cover all system administrative expenses. Until the inevitable growth has occurred, the portion of system administrative expenses not covered by that maximum amount shall be paid from the revenues derived from the premium taxes levied on foreign insurers by § 23-60-101 et seq. or any other funds designated for support of firefighters' pension funds and police officers' pension funds in political subdivisions.



§ 24-10-409 - Proration of state revenues between political subdivision and its relief fund.

(a) For each political subdivision with a relief fund in effect, the relief fund has been receiving revenues from the state derived from the taxes levied on foreign and domestic insurers by § 23-60-101 et seq., and §§ 24-11-301, 24-11-303, 24-11-801 -- 24-11-807, 24-11-809, 24-11-813 -- 24-11-816, 24-11-818 -- 24-11-821, 26-57-601 -- 26-57-605, and 26-57-607 or any other state funds designated for support of fire and police retirement programs in political subdivisions.

(b) (1) (A) Those state revenues shall be prorated between the relief fund and the political subdivision based upon the total number of members active and retired and beneficiaries covered by the relief fund and by the Arkansas Local Police and Fire Retirement System.

(B) However, the amount allocated:

(i) To the political subdivision shall not exceed one hundred percent (100%) of the cost as calculated under § 24-11-214(e)(8); and

(ii) To the local pension and relief fund shall not exceed one hundred percent (100%) of the cost as calculated under § 24-11-214(e)(7).

(2) In the case of multiple beneficiaries of a single deceased member, those individuals shall be counted as one (1) for purposes of this section.

(c) If there is a mixture of employees acquiring paid service and employees acquiring volunteer service, one (1) paid service employee shall be equal to five (5) volunteer service employees for prorating purposes.

(d) Each political subdivision without a relief fund in effect July 1, 1981, which subsequently covers its fire or police department under the system shall also receive insurance revenues.

(e) (1) Except as provided in subdivision (e)(2) of this section, all moneys received by the political subdivisions shall be applied to the employer contribution required to support this system.

(2) If there is any money remaining after the subsidy account balance has been exhausted, as calculated by the actuary for the Arkansas Fire and Police Pension Review Board, the governing body of the political subdivision may transfer any or all of the excess moneys to the governing body's police pension and relief fund or fire pension and relief fund, or both, with the prior written approval of the board.



§ 24-10-410 - Delinquent payments.

(a) If any political subdivision fails to make any payment due the Arkansas Local Police and Fire Retirement System for a period of ten (10) days after the payment is due, the political subdivision shall become delinquent, and the delinquency shall be certified by the Board of Trustees of the Arkansas Local Police and Fire Retirement System to the Treasurer of State.

(b) Until the delinquency, together with regular interest, is satisfied, the Treasurer of State is authorized and directed to withhold all moneys due the political subdivision by the state.






Subchapter 5 - -- Credited Service

§ 24-10-501 - Paid and volunteer service.

(a) (1) The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall fix and determine by rules the number of years and months of paid service to be credited to each member for his or her employment as an employee.

(2) In no case shall one (1) month of paid service credit be credited for any one (1) calendar month after the operative date for which an employee's pay is less than the minimum amount specified in this chapter, nor shall more than one (1) year of service be credited to any member for all covered employment rendered by him or her in any one (1) calendar year, unless the service credit is volunteer service credited under the employer as provided for in subsection (b) of this section.

(b) (1) Each employer shall regularly report to the board the calendar months of covered employment by each of its members that the employer wishes to be credited to the member as volunteer service.

(2) The board shall credit the member with the volunteer service.

(3) (A) Beginning January 1, 2010, the board may credit a member both with volunteer service and with paid service when the member earns the service credit simultaneously.

(B) For purposes of subdivision (b)(3)(A) of this section:

(i) A member is limited to earning volunteer service with only one (1) covered employer at a time; and

(ii) A member shall not earn volunteer service if the member is entitled to paid service for the same work.

(c) (1) Not later than one (1) year from and after the date an employer covers its employees and before the retirement of a member included in the employees so covered, the employer shall certify to the board the periods of prior employment of each of its members to be considered for credit as paid service and for credit as volunteer service.

(2) Beginning January 1, 2008, employers shall be limited to recognizing a maximum of four (4) years of prior volunteer service credit.

(3) No prior service shall be certified under this subsection by an employer for any member unless he or she was employed by the employer within the one-year period immediately preceding the date an employer covers its employees and unless he or she is continuously employed by the employer:

(A) From and after that date for one (1) year;

(B) Until his or her death; or

(C) Until his or her total and permanent disability, whichever is earliest.

(4) Beginning January 1, 2012, prior service credit or volunteer service credit shall not be certified under this subsection.

(d) Anything contained herein to the contrary notwithstanding, not later than June 30, 1995, an employer with employees who were not accruing service credit because of the age-related limitation on credited service in subsections (a) and (b) of this section in existence prior to July 28, 1995, and who are or would accrue service credit without such limitations on credited service shall certify to the board the period or periods of previous employment of each such employee to be considered for credited service, and such previous employment shall be considered for credited service, provided the employee pays to the Arkansas Local Police and Fire Retirement System by December 31, 1995, the total member contributions he or she would have contributed to the system had such an age-related limitation not been in effect.



§ 24-10-502 - Military service.

(a) In the event of a member who while an employee enters the armed forces of the United States during any period of compulsory or voluntary military service, the armed service actually served by him or her shall be credited him or her as service under this subchapter.

(b) (1) In any case of doubt as to the period of armed service to be so credited a member under this section, the Board of Trustees of the Arkansas Local Police and Fire Retirement System shall have final power to determine the period.

(2) Except for service credited under subsection (d) of this section, no person shall be credited with a total of more than five (5) years of armed service.

(c) During the period of armed service and until the member's return as an employee, his or her contributions to the Arkansas Local Police and Fire Retirement System shall be suspended, and any balance remaining to his or her credit in the system shall be accumulated at regular interest.

(d) (1) (A) Under the requirements of section 4312 of Pub. L. No. 103-353, the Uniformed Services Employment and Reemployment Act of 1994 in effect October 13, 1996, a member who leaves covered employment to serve in the uniformed services of the United States after giving notice to the employer and who returns to employment shall be treated as not having incurred a break in service with the employer.

(B) The employer shall certify to the system that reemployment was in accordance with section 4312 of Pub. L. No. 103-353.

(2) Under this subsection, the uniformed services of the United States are limited to the armed forces of the United States, the Army and Air National Guard when engaged in active duty for training, inactive duty training, or full-time National Guard duty, the commissioned corps of the Public Health Service, and any other category of persons designated by the President of the United States in time of war or national emergency.

(3) The cumulative length of the absence from a position of employment with the employer by reason of service in the unformed services for which service credit will be given shall not exceed five (5) years.

(4) A member whose uniformed service is honorably terminated and who reports for reemployment under this subsection within the time provided in section 4312 of Pub. L. No. 103-353 shall be entitled to accrue benefits for the time the member served in the uniformed services by paying the employee contributions required by § 24-10-404, if any, within the time provided in section 4312 of Pub. L. No. 103-353, and by repaying any amount the member may have previously withdrawn from the system, with interest.

(5) (A) An employer reemploying a member under this subsection shall pay to the system the employer contributions due for the time the member served in the uniformed services as required by § 24-10-405.

(B) However, if a member does not pay the employee contributions due, then no employer contributions are due.

(6) For the purposes of determining the employee and employer contributions due, the member's compensation during the period of service in the uniformed services shall be computed at:

(A) The rate the member would have received if the member had not served in the uniformed services; or

(B) The member's average compensation level during the twelve-month period, or shorter if applicable, immediately preceding the service.

(7) Unless both employee and employer contributions are paid, the member shall not be entitled to any accrued benefits for the time served in the uniformed services.

(8) (A) If a member dies on or after January 1, 2007, while performing USERRA-qualified military service, the member shall be treated as though he or she resumed covered employment on the day before the day of death.

(B) For a member who had not attained a vested status in the system, sufficient service credit shall accrue to permit the member to become vested.

(C) For a member who had attained a vested status, additional service credit accrual shall not occur.

(D) In all cases, the eligible benefit awarded by the system under this section shall be a nonduty death benefit.



§ 24-10-503 - Disability.

(a) In the event a member in covered employment becomes totally physically or mentally incapacitated for his or her duty as an employee as the natural and proximate result of a personal injury or disease which has arisen out of and in the course of his or her actual performance of duty as an employee, in the event the disability will probably not be permanent, and in the event periodic payments are payable under any workers' compensation or similar law on account of the same disability, then the disability time shall be credited as service under this subchapter upon written application filed with the Board of Trustees of the Arkansas Local Police and Fire Retirement System by or on behalf of the member.

(b) All determinations concerning the nature of the disability shall be made by the board.

(c) During the period of disability, his or her contributions to the Arkansas Local Police and Fire Retirement System shall be suspended, and any balance remaining to his or her credit in the system shall be accumulated at regular interest.

(d) Service credit granted under this section shall not be considered as credited service for the purpose of determining the member's final average pay.

(e) Should the person die while so disabled, he or she shall be considered a member in covered employment at the time of death.



§ 24-10-504 - Forfeiture and restoration.

(a) (1) When a member is no longer employed by any employer in covered employment, he or she shall cease to be a member of the Arkansas Local Police and Fire Retirement System.

(2) Except as otherwise provided in this chapter, upon termination of his or her membership his or her credited service shall be forfeited by him or her.

(3) If the person becomes reemployed by any employer in covered employment, he or she shall again become a member of the system under subdivision (a)(4) of this section.

(4) Upon his or her reemployment, his or her credited service last forfeited by him or her shall be restored to his or her credit, but only if he or she returns to the system the amount, if any, he or she withdrew from the system, together with regular interest from the date of withdrawal to the date of repayment.

(b) (1) Upon a member's retirement, he or she shall cease to be a member.

(2) Except under subdivision (b)(3) of this section or as otherwise provided in this chapter, he or she shall not again become a member of the system.

(3) Upon a member's retirement for a period of not less than ninety (90) days, the member may return to volunteer service with a covered employer and may continue to draw the retirant's annuity if the retirant desires to return to the covered employer and voluntarily agrees to sign a waiver to earning any further service credit in the system or in any other police or firefighter-related pension fund.

(c) (1) Should a former member entitled to a vested annuity provided for in § 24-10-611 reenter covered employment before becoming a retirant, he or she shall cease to be entitled to a vested annuity and shall become a member, with his or her previous credited service reactivated and to be increased by the reemployment.

(2) (A) If a former member entitled to a vested annuity under § 24-10-611 reenters covered employment after becoming a retirant, the former member may again become a member with previous credited service restored and increased by the period of reemployment, but only if the former member:

(i) Was a retirant for at least thirty (30) days; and

(ii) Remains reemployed for at least twelve (12) months.

(B) During the time of reemployment, the retirement benefits shall not be paid.

(C) The former member may exercise the reemployment option under this subdivision (c)(2) one (1) time only.

(D) (1) At the end of the period of reemployment, the retirement benefit will be recalculated using service time, including the reemployment service, and final average pay.

(2) However, the final average pay shall be the same final average pay used initially to calculate the retirement benefit unless the period of reemployment lasts at least thirty-six (36) months, in which case the final average pay will be recalculated as defined under § 24-10-102(15).

(d) (1) Upon the retirement of a member whose credited service results from employment with more than one (1) employer, the amount of his or her annuity shall be based upon his or her total credited service in force at the time of his or her retirement and his or her final average pay during the total credited service.

(2) Each employer shall be responsible financially, within the provisions of this chapter, for the portion of the annuity based upon the service credited the member for employment with the employer, and the benefit program to be applied to each portion of credited service shall be the benefit program the employer had in effect at the time the member left the employment of the employer.

(e) If it is determined by the Board of Trustees of the Arkansas Local Police and Fire Retirement System at any time that continuous employment to the time of retirement will leave a member with less than the minimum number of years of credited service specified in § 24-10-604, then the member shall cease to be a member.



§ 24-10-505 - Public service with other Arkansas systems.

(a) For the purpose of this section, "related system" means any of four (4) retirement systems:

(1) The Arkansas Local Police and Fire Retirement System;

(2) The Arkansas Public Employees' Retirement System;

(3) The State Police Retirement System; or

(4) The Arkansas Teacher Retirement System.

(b) The benefit payable by each related system shall be based upon:

(1) The service credit with that system;

(2) The benefit program the related system had in effect at the time the member terminated service covered by the related system; and

(3) The member's service and pay covered by the related system while the service was being rendered.

(c) During any period that a person is employed in a position covered by a related system, that employee is ineligible to receive a refund of accumulated contributions from any related retirement system in which that employee has service credits and accumulated contributions standing in his or her account. Accumulated contributions may only be refunded when the employee terminates all employment covered by a related system and does not have, in the aggregate, sufficient years of credited service to be eligible for an age and service benefit from any of the related retirement systems.



§ 24-10-506 - Other local police and fire service.

(a) Any active member of the Arkansas Local Police and Fire Retirement System shall be entitled to purchase credited service in the system equivalent to a period not to exceed fifteen (15) years if the member:

(1) Has at least five (5) years of actual service with the system;

(2) (A) Had service:

(i) With a local government covered by a municipal police pension and relief fund under § 24-11-401 et seq. or a municipal firemen's pension and relief fund under § 24-11-801 et seq.; or

(ii) (a) As a public safety officer or law enforcement officer in an agency for which the service as a public safety officer or law enforcement officer was not covered by the system.

(b) As used in this section, "service as a public safety officer" includes paid service with a municipality that has police officers or firefighters covered under a policemen's pension and relief fund or a firemen's pension and relief fund where the member performed services as a cadet.

(B) Service that is or will be eligible for benefit payment from another plan shall not be eligible for purchase under the system; and

(3) Contributes to the system an amount that is the actuarial equivalent of the value of the credited service to be purchased. This actuarial equivalent would be as of the time of the purchase of credited service and would be determined by the actuary to the system.

(b) The Board of Trustees of the Arkansas Local Police and Fire Retirement System may make the final determination as to:

(1) The length of purchased service credit;

(2) The amount of regular interest to be charged; and

(3) The manner in which payment will be made to the system.

(c) Service credit purchased under this section may be used to determine the member's total credited service for the amount upon retirement and shall not be used to determine his or her final average pay for service under the system.



§ 24-10-507 - Reciprocal system.

(a) The Arkansas Local Police and Fire Retirement System is a reciprocal system under the provisions of §§ 24-2-401 -- 24-2-405.

(b) In establishing eligibility for a benefit from the Arkansas Local Police and Fire Retirement System, the credited service under all reciprocal systems shall be totaled and the total credited service shall be used in determining eligibility for a system benefit.

(c) In determining the amount of a benefit from this system, there shall be used only the credited service under this system and the benefit formula of this system.

(d) The final average compensation used shall be that of the reciprocal system which furnishes the highest final salary at the time of retirement.

(e) Wherever this system provides a benefit amount which is not dependent on length of credited service, the benefit amount shall be reduced to the proportion that system-credited service bears to total reciprocal system-credited service.



§ 24-10-508 - Service credit.

Any active member of the Arkansas Local Police and Fire Retirement System who has at least five (5) years of actual service and who has service in an Arkansas law enforcement agency or fire department and who has been employed as a public safety or law enforcement officer in any agency not covered by the system or any other system that is reciprocal to the system shall receive credited service for that service.



§ 24-10-509 - Service credit not years of service.

Service credit granted under § 24-10-508 shall not be considered as years of service for the purpose of benefit calculation.



§ 24-10-510 - Service credit for former military personnel.

(a) Any active member of the Arkansas Local Police and Fire Retirement System may purchase credited service in the system equivalent to a period not to exceed five (5) years for service rendered by the member while on active duty in the armed forces of the United States before the member's employment covered by the system, if the member:

(1) Received an honorable discharge from the armed forces;

(2) Has at least five (5) years of actual service in the system; and

(3) (A) Contributes to the system an amount that is the actuarial equivalent of the value of the credited service to be purchased.

(B) The actuarial equivalent is of the time of the purchase of the credited service and shall be determined by the actuary for the system.

(b) The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall make the final determination as to the:

(1) Length of purchased service credit;

(2) Amount of regular interest to be charged; and

(3) Manner in which payment is made to the system.

(c) Service credit purchased under this section shall be used to determine the member's total credited service under the system but shall not be used to determine his or her final average pay under the system.






Subchapter 6 - -- Benefits

§ 24-10-601 - Generally.

No benefit shall be paid by the Arkansas Local Police and Fire Retirement System based upon pay which is covered by any other retirement plan, except social security.



§ 24-10-602 - Annuity generally.

(a) Upon a member's retirement, he or she shall receive an annuity for life in accordance with the applicable benefit program elected by his or her employer, as follows:

(1) Benefit Program 1. (A) For each year of paid service resulting from employment:

(i) In a position not also covered by social security, two and ninety-four hundredths percent (2.94%) of his or her final average pay; and

(ii) In a position also covered by social security, one and ninety-four hundredths percent (1.94%) of his or her final average pay.

(B) (i) (a) In addition, if the member is retiring as provided in § 24-10-604, § 24-10-605, § 24-10-606, or § 24-10-607, and if the member's age at retirement is less than social security's minimum age for an immediate unreduced retirement benefit, then the member shall receive a temporary annuity equal to one percent (1%) of his or her final average pay for each year of paid service resulting from employment in a position also covered by social security.

(b) The provisions of this section that allow a member who retires as provided in § 24-10-607, whose employment was also covered by social security, and who is thereby eligible for a temporary annuity shall be applied retroactively to all persons who retired under those circumstances on or after October 1, 1989.

(ii) The temporary annuity shall terminate at the end of the calendar month in which the earlier of the following events occurs:

(a) The member's death; or

(b) His or her attainment of social security's minimum age for an immediate unreduced retirement benefit.

(iii) Any member who has had a temporary annuity terminated because of an award of disability retirement under the Social Security Act shall have that temporary annuity restored;

(2) Benefit Program 2. (A) For each year of paid service rendered on or after the election date of the Benefit Program 2 and before the election is rescinded:

(i) In a position also covered by social security, two and ninety-four hundredths percent (2.94%) of the member's final average salary; and

(ii) In a position not covered by social security, three and twenty-eight hundredths percent (3.28%) of the member's final average salary.

(B) (i) For each year of paid service rendered before the election date of the Benefit Program 2 or after the election is rescinded:

(a) In a position also covered by social security, one and ninety-four hundredths percent (1.94%) of the member's final average salary; and

(b) In a position not covered by social security, two and ninety-four hundredths percent (2.94%) of the member's final average salary.

(ii) A member who has paid service rendered before the election date of Benefit Program 2 or after the election is rescinded and subsequently readopted may have the paid service rendered on or after July 28, 1995, treated as though the paid service had been rendered after the election date of Benefit Program 2 by paying to the system the actuarial cost of the increased benefit by a single contribution or by an agreement to pay an increased rate of contributions if approved by the board.

(iii) As used in subdivision (a)(2)(B)(ii) of this section, "actuarial cost" means an amount that is the actuarial equivalent of the value of the credited service to be purchased at the time of the purchase, as determined by the system's actuary.

(C) (i) (a) In addition, if the member is retiring as provided in § 24-10-604, § 24-10-605, § 24-10-606, or § 24-10-607, and if the member's age at retirement is less than social security's minimum age for an immediate unreduced retirement benefit, then the member shall receive a temporary annuity equal to one percent (1%) of his or her final average pay for each year of paid service rendered before the election date of Benefit Program 2 and resulting from employment in a position also covered by social security.

(b) The provisions of this section that allow a member who retires as provided in § 24-10-607, whose employment was also covered by social security, and who is thereby eligible for a temporary annuity shall be applied retroactively to all persons who retired under those circumstances on or after October 1, 1989.

(ii) The temporary annuity shall terminate at the end of the calendar month in which the earlier of the following events occurs:

(a) The member's death; or

(b) His or her attainment of social security's minimum age for an immediate unreduced retirement benefit.

(iii) Any member who has had a temporary annuity terminated because of an award of disability retirement under the Social Security Act shall have that temporary annuity restored;

(3) As used in subdivisions (a)(1) and (2) of this section, "social security's minimum age for an immediate unreduced retirement benefit" means one (1) of the following:

(A) If the member is retiring as provided in § 24-10-607 and is in receipt of a disability benefit under the Social Security Act, the age when the social security disability benefit becomes effective;

(B) If the member's retirement is effective before July 1, 2001, as provided in § 24-10-604, § 24-10-605, § 24-10-606, or § 24-10-607, age sixty-two (62); or

(C) If the member's retirement is effective on or after July 1, 2001, as provided in § 24-10-604, § 24-10-605, § 24-10-606, or § 24-10-607, the minimum age for the member's receipt of an immediate unreduced social security old age benefit;

(4) The total benefit amount computed under subdivisions (a)(1) and (2) of this section shall not exceed at the time of retirement one hundred percent (100%) of the final average pay plus the amounts provided in subdivision (a)(5) of this section for volunteer service; and

(5) (A) For retirements effective before July 1, 2003, annuity amounts based upon volunteer service shall be in accordance with system provisions in force before July 1, 2003.

(B) (i) For retirements effective July 1, 2003, and the twelve (12) calendar months thereafter, the monthly annuity amount for each year of volunteer service shall be five dollars ($5.00), to a maximum of two hundred dollars ($200) monthly for all volunteer service.

(ii) For retirements effective in the twelve (12) calendar months beginning July 1 thereafter, the monthly annuity amount for each year of volunteer service shall be five dollars ($5.00), increased by any percentage increase in the inflation index for the period from December 2003 to the December immediately preceding the July 1, to a maximum for all volunteer service of two hundred dollars ($200) monthly, similarly increased by any percentage increase in the inflation index.

(b) If each portion of a member's credited service is not covered by the same benefit program, then his or her total annuity for life shall be the total of the annuity for life determined under each applicable benefit program.

(c) Each employer shall have the credited service of each of its members covered by Benefit Program 1 as provided for in this section, unless the employer shall have elected another benefit program provided for in this section.

(d) (1) By majority vote of its governing body, each political subdivision may elect from time to time to cover its members who retire in the future under one (1) of the benefit programs provided for in this section.

(2) The clerk or secretary of the governing body of the political subdivision shall certify, in a manner and form acceptable to the board, the election of the benefit program to the board within ten (10) days of the vote.

(3) The effective date of the political subdivision's benefit program is the first day of the calendar month specified by the governing body, the first day of the calendar month next following receipt by the board of the certification of election of benefit program, or the effective date of the political subdivision's becoming an employer, whichever is the latest date.

(4) The election of Benefit Program 2 may be rescinded only one (1) time by the political subdivision.

(5) If the changed benefit program provides smaller annuities for life than the benefit program previously in effect, then the changed benefit program shall be applicable only to credited service for employment rendered from and after the effective date of the change.

(e) Should an employer change its election of benefit program as provided in this section, the employer contributions shall be correspondingly changed effective the same date as the benefit program change.

(f) The limitation on increases in an employer's contribution provided by § 24-10-405(h) shall not apply to any contribution increase resulting from:

(1) An employer's electing a benefit program that provides larger annuities; and

(2) Increased benefits applicable to retirements on or after July 1, 2001, as provided in subdivisions (a)(1)-(3) of this section.

(g) Increases made to a member's annuity benefits under subsection (a) of this section after August 12, 2005, shall result in a corresponding increase in the employer contributions effective on the same date as the member's annuity benefits increase.



§ 24-10-603 - Annuity options.

(a) Before the date the first payment of a member's annuity becomes due, but not thereafter, a member may elect in writing to receive his or her annuity as an Option A60 annuity under this section, or the member may elect to have his or her life annuity reduced, excepting any temporary annuity that may be payable. The member may nominate a beneficiary in accordance with the provisions of one (1) of the following options:

(1) Option A60 -- Sixty (60) Months Certain and Life Annuity. (A) (i) Under Option A60, the retirant shall be paid a reduced annuity for life with the provision that if the retirant's death occurs before sixty (60) monthly payments have been made, the full reduced annuity shall continue to be paid for the remainder of the sixty (60) months to such persons and in such shares as the retirant shall have designated in writing and filed with the Board of Trustees of the Arkansas Local Police and Fire Retirement System.

(ii) If there is no payee surviving, the lump-sum actuarial equivalent of the remaining monthly payments shall be paid to the estate of the last survivor among the retirant and the designated persons.

(B) The reduced annuity shall be ninety-six percent (96%) of the life annuity if the first payment due date is before July 1, 2001, ninety-seven percent (97%) of the life annuity if the first payment due date is on or after July 1, 2001, or one hundred percent (100%) of the life annuity if the first payment due date is on or after July 1, 2003.

(2) Option A120 -- One Hundred Twenty (120) Months Certain and Life Annuity. (A) (i) Under Option A120, the retirant shall be paid a reduced annuity for life with the provision that if the retirant's death occurs before one hundred twenty (120) monthly payments have been made the full reduced annuity shall continue to be paid for the remainder of the one hundred twenty (120) months to such persons and in such shares as the retirant shall have designated in writing and filed with the board.

(ii) If there is no payee surviving, the lump-sum actuarial equivalent of the remaining monthly payments shall be paid to the estate of the last survivor among the retirant and the designated persons.

(B) The reduced annuity shall be ninety percent (90%) of the life annuity if the first payment due date is before July 1, 2001, ninety-five percent (95%) of the life annuity if the first payment due date is on or after July 1, 2001, or ninety-eight percent (98%) of the life annuity if the first payment due date is on or after July 1, 2003.

(3) Option B50 -- Fifty Percent (50%) Survivor Beneficiary Annuity. (A) (i) Under Option B50, the retirant shall be paid a reduced annuity for life with the provision that upon the retirant's death, one-half (1/2) of the reduced annuity shall be continued throughout the future lifetime of and paid to such person as the retirant shall have designated in writing and filed with the board before his or her annuity starting date.

(ii) However, the person must be either:

(a) The retirant's spouse for not less than one (1) year immediately preceding the first payment due date;

(b) Another person receiving more than one-half (1/2) support from the retirant for not less than one (1) year immediately preceding the first payment due date; or

(c) A dependent child as defined under § 24-10-102(11)(B)(ii).

(B) If the first payment due date is before July 1, 2001, the reduced annuity to the retirant shall be eighty-five percent (85%) if the retirant's age and his or her beneficiary's age are the same on the first payment due date, which shall be decreased by one-half of one percent (0.5%) for each year that the beneficiary's age is less than the retirant's age or which shall be increased by one-half of one percent (0.5%) up to a maximum of ninety-five percent (95%) for each year that the beneficiary's age is more than the retirant's age.

(C) If the first payment due date is on or after July 1, 2001, the reduced annuity to the retirant shall be ninety-one percent (91%) if the retirant's age and his or her beneficiary's age are the same on the first payment due date, which shall be decreased by one-half of one percent (0.5%) for each year that the beneficiary's age is less than the retirant's age or which shall be increased by one-half of one percent (0.5%) up to a maximum of ninety-five percent (95%) for each year that the beneficiary's age is more than the retirant's age.

(D) If the first payment due date is on or after July 1, 2003, the reduced annuity to the retirant shall be ninety-four percent (94%) if the retirant's age and retirant's beneficiary's age are the same on the first payment due date, which shall be decreased by five-tenths of one percent (0.5%) for each year that the beneficiary's age is less than the retirant's age or which shall be increased by five-tenths of one percent (0.5%) up to a maximum of ninety-eight percent (98%) for each year that the beneficiary's age is more than the retirant's age.

(4) Option B75 -- Seventy-Five Percent (75%) Survivor Beneficiary Annuity. (A) (i) Under Option B75, the retirant shall be paid a reduced annuity for life with the provision that upon the retirant's death, three-quarters (3/4) of the reduced annuity shall be continued throughout the future lifetime of and paid to such person as the retirant shall have designated in writing and filed with the board before the retirant's annuity starting date.

(ii) However, the person must be either:

(a) The retirant's spouse for not less than one (1) year immediately preceding the first payment due date;

(b) Another person receiving more than one-half (1/2) support from the retirant for not less than one (1) year immediately preceding the first payment due date; or

(c) A dependent child as defined under § 24-10-102(11)(B)(ii).

(B) If the first payment due date is before July 1, 2001, the reduced annuity to the retirant shall be eighty percent (80%) if the retirant's age and his or her beneficiary's age are the same on the first due date, which shall be decreased by three-quarters of one percent (0.75%) for each year that the beneficiary's age is less than the retirant's age or which shall be increased by three-quarters of one percent (0.75%) up to a maximum of ninety percent (90%) for each year that the beneficiary's age is more than the retirant's age.

(C) If the first payment due date is on or after July 1, 2001, the reduced annuity to the retirant shall be eighty-six percent (86%) if the retirant's age and his or her beneficiary's age are the same on the first payment due date, which shall be decreased by three-quarters of one percent (0.75%) for each year that the beneficiary's age is less than the retirant's age or which shall be increased by three-quarters of one percent (0.75%) up to a maximum of ninety percent (90%) for each year that the beneficiary's age is more than the retirant's age.

(D) If the first payment due date is on or after July 1, 2003, the reduced annuity to the retirant shall be eighty-nine percent (89%) if the retirant's age and the retirant's beneficiary's age are the same on the first payment due date, which shall be decreased by seventy-five hundredths of one percent (0.75%) for each year that the beneficiary's age is less than the retirant's age or which shall be increased by seventy-five hundredths of one percent (0.75%) up to a maximum of ninety-four percent (94%) for each year that the beneficiary's age is more than the retirant's age.

(b) (1) At the written election of the retirant, a death of the beneficiary or the divorce or other marriage dissolution after retirement from a spouse designated as beneficiary shall cancel any optional plan elected at retirement to provide continuing lifetime benefits to the beneficiary and shall return the retirant to his or her single lifetime benefit equivalent, to be effective the month following receipt of the retirant's election by the plan.

(2) A retirant who is receiving a single lifetime benefit and who marries after retirement or within the one (1) year immediately preceding retirement may elect to cancel his or her single lifetime benefit and to elect an optional plan providing continuing lifetime benefits to his or her spouse, but only if the election is on a form approved by the board and is received by the board not earlier than one (1) year after the date of the marriage and not later than eighteen (18) months thereafter.

(3) The election shall be effective the first day of the month following its receipt.

(c) If a member does not elect an option, his or her annuity shall be paid to him or her as an Option A60 annuity provided for under subdivision (a)(1) of this section.



§ 24-10-604 - Voluntary retirement.

(a) Any member in covered employment may retire with an annuity provided for in § 24-10-602 upon his or her written application to the Board of Trustees of the Arkansas Local Police and Fire Retirement System setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing of his or her application, he or she desires to be retired, but only if, at the time of his or her separation from employment and at the time so specified for his or her retirement, the member shall have attained his or her normal retirement age and have five (5) years of credited service in force.

(b) He or she shall have the right to elect an option provided for in § 24-10-603.



§ 24-10-605 - Compulsory retirement.

(a) A member's employer shall determine the compulsory separation age for its employees.

(b) Upon his or her separation from his or her last covered employment, a member with five (5) or more years of credited service in force who has attained his or her normal retirement age shall receive an annuity provided for in § 24-10-602 and shall have the right to elect an option provided for in § 24-10-603.



§ 24-10-606 - Early retirement.

(a) Any member in covered employment who has not attained his or her normal retirement age may retire with an early annuity as provided in this section upon his or her written application to the Board of Trustees of the Arkansas Local Police and Fire Retirement System setting forth at what time, not less than thirty (30) days nor more than ninety (90) days subsequent to the execution and filing of his or her application, he or she desires to be retired, but only if, at the time of his or her separation from employment and at the time so specified for his or her retirement, the member shall have:

(1) Attained age fifty (50) and have twenty (20) years of credited service in force; or

(2) Twenty-five (25) years of credited paid service in the Arkansas Local Police and Fire Retirement System at any age.

(b) He or she shall have the right to elect an option provided for in § 24-10-603.

(c) (1) Upon early retirement, a member shall receive a certain percent of an annuity for life provided for in § 24-10-602.

(2) The percent shall be one hundred percent (100%) reduced by one-half of one percent (0.5%) multiplied by the number of months by which his or her age at early retirement is less than his or her normal retirement age.



§ 24-10-607 - Disability retirement.

(a) (1) (A) Any active member with five (5) years of credited service, including credited service for seventy-five percent (75%) of the two (2) years immediately preceding his or her disability, who while an active member becomes totally and permanently physically or mentally incapacitated for any suitable duty as an employee as a result of a personal injury or disease may be retired by the Board of Trustees of the Arkansas Local Police and Fire Retirement System upon written application filed with the board by or on behalf of the member or former member.

(B) The employee shall be retired only if, after a medical examination of the member or former member made by or under the direction of a physician or physicians designated by the board, the physician reports to the plan in writing that the member or former member is physically or mentally totally incapacitated for the further performance of any suitable duty, that the incapacity will probably be permanent, and that the member or former member should be retired.

(2) A written application to the board by the member or former member or on behalf of the member shall be filed with the board not later than one (1) year after the termination of active membership.

(3) The disability annuity shall be effective the first day of the calendar month next following the later of:

(A) His or her termination of active membership; or

(B) Six (6) months before the date the written application is filed with the board.

(b) (1) (A) Upon disability retirement as provided in subsection (a) of this section, a member shall receive an annuity provided for in § 24-10-602.

(B) (i) For purposes of calculating the amount of an annuity for disability retirement, a member's final average pay shall include workers' compensation benefits received by the member as set forth under § 24-10-102(15)(D).

(ii) Disability benefits awarded to members, prior to July 16, 2003, shall be adjusted to include workers' compensation benefits in calculating final average pay upon application to the system by the affected member.

(iii) No adjustment shall be made in monthly benefits paid before January 1, 2003.

(2) He or she shall have the right to elect an option provided for in § 24-10-603.

(3) His or her disability retirement and annuity shall be subject to the provisions of subsection (e) of this section and to the provisions of § 24-10-610.

(c) (1) (A) Any active member who while an active member becomes totally and permanently physically or mentally incapacitated for any suitable duty as an employee as the result of a personal injury or disease that the board finds to have arisen out of and in the course of his or her actual performance of duty as an employee may be retired by the board upon written application filed with the board by or on behalf of the member or former member.

(B) The employee shall be retired only if, after a medical examination of the member or former member made by or under the direction of a physician or physicians designated by the board, the physician reports to the plan in writing that the member or former member is physically or mentally totally incapacitated for the further performance of any suitable duty, that the incapacity will probably be permanent, and that the member or former member should be retired.

(2) A written application to the board by the member or former member or on behalf of the member shall be filed with the board not later than one (1) year after the termination of active membership.

(3) The disability annuity shall be effective the first day of the calendar month next following the later of:

(A) His or her termination of active membership; or

(B) Six (6) months before the date the written application is filed with the board.

(d) (1) (A) Upon disability retirement as provided in subsection (c) of this section, a member shall receive an annuity provided for in § 24-10-602.

(B) However, for the sole purpose of computing the amount of the annuity for such a retirant who does not have twenty-five (25) years of credited service in force at the beginning of the disability retirement, credited service shall be granted for the period from the date of disability retirement to the date the retirant would have completed twenty-five (25) years of credited service.

(2) (A) Upon disability retirement as provided in subsection (c) of this section for members in paid service, a member shall receive an annuity provided for in § 24-10-602.

(B) However, for determining the amount of the annuity, the retirant's annuity amount shall either be equal to sixty-five percent (65%) of the final average salary of the member or shall be equal to the annuity paid to retirants for each year of paid service resulting from employment as provided for in § 24-10-602, whichever is greater.

(3) The retirant shall have the right to elect an option provided for in § 24-10-603.

(4) The retirant's disability retirement and annuity shall be subject to the provisions of subsection (e) of this section and to the provisions of § 24-10-610.

(e) (1) At least one (1) time each year during the first five (5) years following a member's retirement on account of disability and at least one (1) time in each three-year period thereafter, the board may require any disability retirant who has not attained age fifty-five (55) to undergo a medical examination to be made by or under the direction of a physician or physicians designated by the board.

(2) If the retirant refuses to submit to the medical examination in any period, his or her disability annuity may be suspended by the board until his or her withdrawal of his or her refusal.

(3) If his or her refusal continues for one (1) year, all his or her rights in and to a disability annuity may be revoked by the board.

(4) If, upon the medical examination of the retirant, the physician reports to the board that the retirant is physically and mentally able and capable of resuming suitable duty as an employee, his or her disability retirement shall terminate.

(5) If the former disability retirant does not immediately again become an employee, then, for the purpose of determining his or her eligibility for any other system benefit, he or she shall be considered to have terminated active membership as of the time of disability retirement, but for a reason other than disability or death.

(6) (A) If the former disability retirant immediately again becomes an employee, he or she shall immediately again become a member of the system, and his or her credited service at the time of his or her disability retirement shall be restored to his or her credit.

(B) He or she shall be given service credit for the period he or she was in receipt of the disability annuity.

(C) Should the former disability retirant again become totally and permanently disabled within two (2) years immediately following his or her return to membership, the seventy-five percent (75%) credited service requirement specified in subsection (a) of this section shall be waived.

(f) (1) Beginning July 1, 2003, subdivision (d)(2) of this section shall apply retroactively to allow members of the Arkansas Local Police and Fire Retirement System who received a disability retirement before July 1, 2001, to receive the greater benefit of sixty-five percent (65%) of the final average salary of the member or an amount equal to the annuity paid to retirants for each year of paid service resulting from employment.

(2) However, the system shall not be responsible for making benefit payments retroactive to the effective date of the disability.



§ 24-10-608 - Death of member in paid service.

(a) (1) If an active member with five (5) or more years of credited paid service, including credited service for the year immediately preceding his or her death, dies in employer-paid service before retirement, the applicable benefits provided in this subsection and subsections (c)-(e) of this section shall be paid, subject to § 24-10-610.

(2) His or her surviving spouse, who was married to the member at least one (1) year immediately preceding his or her death, shall receive an annuity computed in the same manner in all respects as if the member had:

(A) Retired the date of his or her death with entitlement to an annuity provided for in § 24-10-602;

(B) Elected Option B50 survivor beneficiary annuity provided for in § 24-10-603; and

(C) Nominated the spouse as joint beneficiary.

(3) The spouse annuity shall not be less than twenty percent (20%) of the deceased member's final average pay at the time of death, or one hundred twenty-five dollars ($125) monthly, whichever is greater.

(b) (1) If an active member dies in employer-paid service before retirement as a result of a personal injury or disease which the Board of Trustees of the Arkansas Local Police and Fire Retirement System finds to have arisen out of and in the course of his or her actual performance of duty as an employee, the applicable benefits provided in this subsection and subsections (c)-(e) of this section shall be paid, subject to § 24-10-610.

(2) His or her surviving spouse, who was married to the member at least one (1) year immediately preceding his or her death, shall receive an annuity computed in the same manner in all respects as if the member had:

(A) Retired the date of his or her death with entitlement to an annuity provided for in § 24-10-602;

(B) Elected Option B50 survivor beneficiary annuity provided for in § 24-10-603; and

(C) Nominated the spouse as joint beneficiary.

(3) For the sole purpose of computing the amount of the annuity on account of any member who does not have twenty-five (25) years of credited service in force at the time of death, credited service shall be granted for the period from the date of his or her death to the date he or she would have completed twenty-five (25) years of credited service.

(4) The spouse annuity shall not be less than twenty percent (20%) of the deceased member's final average pay at the time of death or one hundred twenty-five dollars ($125) monthly, whichever is greater.

(c) (1) (A) If a spouse annuity is payable as a result of a member's death while in paid service, his or her dependent children shall each receive an annuity of the greater of ten percent (10%) of the member's final average pay at the time of death or twenty-five dollars ($25.00) monthly.

(B) However, while there are four (4) or more dependent children, each dependent child shall receive an annuity of an equal share of the greater of thirty percent (30%) of the final average pay or one hundred twenty-five dollars ($125) monthly.

(2) Upon a child's ceasing to be a dependent child, his or her annuity shall terminate, and there shall be a redetermination of the amounts payable to any remaining dependent children.

(d) (1) (A) If no spouse annuity is payable as a result of a member's death while in paid service, his or her dependent children shall each receive an annuity of the greater of twenty percent (20%) of the member's final average pay at the time of death or twenty-five dollars ($25.00) monthly.

(B) However, while there are three (3) or more dependent children, each dependent child shall receive an annuity of an equal share of the greater of fifty percent (50%) of the final average pay or one hundred twenty-five dollars ($125) monthly.

(2) Upon a child's ceasing to be a dependent child, his or her annuity shall terminate, and there shall be a redetermination of the amounts payable to any remaining dependent children.

(e) If, at the time of the member's death while in paid service, there is neither a spouse nor a dependent child, each dependent parent shall receive an annuity of the greater of twenty percent (20%) of the final average pay or fifty dollars ($50.00) monthly, but only if the plan finds that the parent was dependent upon the member for at least fifty percent (50%) of his or her financial support at the time of death.

(f) Annuities payable under the provisions of this section shall commence the first day of the calendar month next following the date of the member's death or a later date specified for the commencement of annuity payments.



§ 24-10-609 - Death of member in volunteer service.

(a) (1) If an active member who has accrued five (5) or more years of credited service, including credited service for the year immediately preceding his or her death, or who has attained his or her normal retirement age dies in employer volunteer service before retirement, the applicable benefits provided in this subsection and subsection (c) of this section shall be paid, subject to § 24-10-610.

(2) His or her surviving spouse, who was married to the member at least one (1) year immediately preceding his or her death, shall receive an annuity computed in the same manner in all respects as if the member had:

(A) Retired the date of his or her death with entitlement to an annuity provided for in § 24-10-602;

(B) Elected Option B50 survivor beneficiary annuity provided for in § 24-10-603; and

(C) Nominated the spouse as joint beneficiary.

(b) (1) If an active member dies in employer volunteer service before retirement as a result of a personal injury or disease that the Board of Trustees of the Arkansas Local Police and Fire Retirement System finds to have arisen out of and in the course of his or her actual performance of duty as an employee, the applicable benefits provided in this subsection and subsection (c) of this section shall be paid, subject to § 24-10-610.

(2) His or her surviving spouse, who was married to the member at least one (1) year immediately preceding his or her death, shall receive an annuity computed in the same manner in all respects as if the member had:

(A) Retired the date of his or her death with entitlement to an annuity provided for in § 24-10-602;

(B) Elected Option B50 survivor beneficiary annuity provided for in § 24-10-603; and

(C) Nominated the spouse as joint beneficiary.

(3) For the sole purpose of computing the amount of the annuity on account of any member who does not have twenty-five (25) years of credited volunteer service in force at time of death, credited volunteer service shall be granted for the period from the date of his or her death to the date he or she would have completed twenty-five (25) years of credited volunteer service.

(c) (1) (A) Upon a member's death while in volunteer service and in qualifying circumstances provided in subsections (a) and (b) of this section, his or her dependent children shall each receive an annuity of fifteen dollars ($15.00) monthly.

(B) However, while there are three (3) or more dependent children, each dependent child shall receive an annuity of an equal share of forty dollars ($40.00) monthly.

(2) Upon a child's ceasing to be a dependent child, his or her annuity shall terminate, and there shall be a redetermination of the amounts payable to any remaining dependent children.

(d) Annuities payable under the provisions of this section shall commence the first day of the calendar month next following the date of the member's death or a later date specified for the commencement of annuity payments.



§ 24-10-610 - Limitations on death and disability annuities.

(a) If a death annuity is payable on behalf of a member who dies in employer service before retirement, or for the portion of a disability annuity payable before a disability retirant's attainment of age fifty-five (55), in no event shall the total amount of the system annuities based on paid service exceed one hundred percent (100%) of the amount of his or her final average pay at the time of death or disability, as the case may be, less the total of the following amounts:

(1) Workers' compensation, if any, on account of the death or disability; and

(2) Benefits, if any, from social security on account of the death or disability.

(b) (1) Beginning with the January 1 which is at least twelve (12) full months after the effective date of an annuity, an amount of final average pay usable for the purposes of this section shall be redetermined each January 1, and the redetermined amount shall be applicable for the ensuing year.

(2) The redetermined amount shall be the amount of final average pay at the time of termination of covered employment increased by any percentage increase in the inflation index for the period from the October immediately preceding the effective date of the benefit to the October immediately preceding the January 1.



§ 24-10-611 - Termination of covered employment.

(a) A member who terminates covered employment before attaining his or her normal retirement age, for a reason other than death, early retirement, or disability retirement, shall be entitled to an annuity computed in accordance with the provisions of this section, as it provides at the time of the last termination of covered employment, subject to the member's satisfying all of the following conditions:

(1) The member has five (5) years of credited service;

(2) The member lives to his or her annuity starting date;

(3) The member makes written application for retirement and payment of the annuity to the Arkansas Local Police and Fire Retirement System on or after the date that is six (6) months before the date he or she attains his or her normal retirement age; and

(4) The annuity starting date shall be the first day of the calendar month next following the later of:

(A) The date the member attains his or her normal retirement age; and

(B) The date the written application is received by the system.

(b) (1) The monthly amount of a vested termination annuity shall be computed in the same manner as a normal annuity amount provided for in § 24-10-602, but based upon his or her credited service and final average pay at the time of termination of covered employment.

(2) If the effective date of the annuity is at least twelve (12) full months after termination, an amount of final average pay usable for the purposes of this section shall be redetermined.

(3) The redetermined amount shall be the amount of final average pay at the time of termination of covered employment increased by one-half (1/2) of any percentage increase in the inflation index for the period from three (3) months immediately preceding the termination to three (3) months immediately preceding the annuity effective date.

(4) He or she shall have the right to elect an option provided for in § 24-10-603.



§ 24-10-612 - Redetermination of benefits.

(a) Beginning with the July 1 that is at least twelve (12) full months after the effective date of a monthly benefit, the amount of the benefit shall be redetermined effective each July 1, and the redetermined amount shall be payable for the ensuing year.

(b) The redetermined amount shall be the amount of the benefit as of the immediately preceding July 1 increased by three percent (3%).

(c) (1) Effective July 1, 2009, there will be a one-time redetermination of benefits for paid service members who were receiving a benefit on or before June 30, 2009.

(2) The paid service retirants will receive a benefit beginning July 1, 2009, which is the greater of:

(A) The benefit calculated under § 24-10-602, as in effect on July 1, 2009, using the member's final average salary at retirement; or

(B) The monthly benefit that otherwise would be paid on July 1, 2009, under this section.

(3) The redetermination under subdivisions (c)(1) and (2) of this section is applicable to all paid service members or their beneficiaries receiving benefits under this subchapter.

(4) The Arkansas Local Police and Fire Retirement System shall not make any benefit payments retroactive to a date before July 1, 2009.



§ 24-10-613 - Disposition of accumulated contributions.

(a) (1) If a retirant and his or her eligible beneficiary, if any, both die before they have received in annuity payments a total amount equal to the accumulated contributions, including any interest credits standing to the retirant's credit in the Arkansas Local Police and Fire Retirement System at the time of his or her retirement, the difference between the accumulated contributions and the total amount of annuities received by them shall be paid to the persons the retirant nominated by written designation duly executed and filed with the Board of Trustees of the Arkansas Local Police and Fire Retirement System.

(2) If no designated person survives the retirant and his or her beneficiary, the difference shall be paid to the estate of the survivor of the retirant and his or her beneficiary.

(b) In the event a member ceases to be a member, other than by death, before the date he or she becomes vested to receive an annuity payable by the system, he or she shall be paid the accumulated contributions standing to his or her credit in the members' deposit account upon his or her written application filed with the board.

(c) (1) In the event a member dies and no annuity becomes or will become payable by the system on account of his or her death, his or her accumulated contributions standing to his or her credit in the members' deposit account at the time of his or her death shall be paid to the persons he or she nominated by written designation duly executed and filed with the board.

(2) If there are no designated persons surviving the member, the accumulated contributions shall be paid to his or her surviving spouse, or to his or her estate if there is no surviving spouse.

(d) (1) In the event a member's membership in the system terminates and no annuity becomes or will become payable on his or her account, any accumulated contributions standing to his or her credit in the members' deposit account and unclaimed by the member or his or her legal representative within three (3) years from and after the date his or her membership terminated shall be transferred to the income-expense account.

(2) If, thereafter, proper application is made for the accumulated contributions, the board shall pay them from the income-expense account but without interest after the date payment was first due.



§ 24-10-614 - Payment of reserve value.

(a) The plan may pay the reserve value of any annuity benefit to a retirant or beneficiary when the annuity benefit payment is less than twenty dollars ($20.00) per month, except that the consent of the payee shall be required if the payment exceeds one thousand seven hundred fifty dollars ($1,750).

(b) The reserve value shall be the actuarial equivalent of the annuity otherwise payable.

(c) Any lump sum payment so made shall be a complete discharge of all liability under the plan with respect to the annuity.



§ 24-10-615 - Suspension of payments upon request.

(a) Notwithstanding any other provision of a plan, a person entitled to receive a plan benefit may request the plan in writing, for personal reasons and without disclosure thereof, to suspend for any period the payment of all or any part of the benefit otherwise payable to him or her under this chapter.

(b) Upon receipt of the request, the plan shall authorize the suspension, and the person shall be deemed to have forfeited all rights to the amount of benefits so suspended but shall have the right to have the full benefit otherwise payable reinstated as to future monthly payments upon written notice to the plan to revoke the prior request for a suspension under this section.



§ 24-10-616 - Subjection of benefit rights to legal process.

The right of a person to an annuity, the return of accumulated contributions, the annuity itself, any annuity option, any other right accrued or accruing under the provisions of this chapter, and all moneys belonging to a plan shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall be unassignable, except as is specifically provided in this chapter. However, an employer shall have the right of setoff for any claim arising from embezzlement by, or fraud of, a member, retirant, or beneficiary.



§ 24-10-617 - Survivor health benefits.

(a) When a municipal employee who is vested in a municipal retirement system under the Arkansas Local Police and Fire Retirement System, § 24-10-101 et seq., or under a local police pension and relief fund, § 24-11-401 et seq., or under a fire pension and relief fund, § 24-11-801 et seq., is killed or dies in the course of his or her employment and is survived by a spouse, or has surviving dependents actively drawing a benefit from those municipal retirement systems, then the surviving spouse or surviving dependents may continue to participate in the municipality's health care plan as long as the surviving spouse or surviving dependents pay both employer and employee contributions to the health care plan.

(b) However, a surviving spouse or surviving dependent may qualify to continue on the health care plan only so long as they remain an eligible beneficiary under the retirement system.



§ 24-10-618 - Limitation on benefits granted by Acts 1997, No. 765.

No benefit enhancement provided for by § 24-10-610 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization. No benefit enhancement provided for by § 24-10-610 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-10-619 - Limitation on benefits granted by Acts 1997, No. 1136.

No benefit enhancement provided for by §§ 24-10-604, 24-10-605, and 24-10-611 shall be implemented if it would cause the publicly supported retirement system's unfunded actuarial accrued liabilities to exceed a thirty-year amortization. No benefit enhancement provided for by §§ 24-10-604, 24-10-605, and 24-10-611 shall be implemented by any publicly supported system which has unfunded actuarial accrued liabilities being amortized over a period exceeding thirty (30) years until the unfunded actuarial accrued liability is reduced to a level less than the standards prescribed by § 24-1-101 et seq.



§ 24-10-620 - Limitations on benefits.

(a) (1) Notwithstanding any language to the contrary under this chapter, benefits attributable to employer contributions and paid under the Arkansas Local Police and Fire Retirement System shall not exceed the limitations of Section 415 of the Internal Revenue Code of 1986, as it existed on January 1, 2011, that are applicable to government retirement plans for employees of police and fire departments, including without limitation the dollar limitations in Section 415(b)(1)(A) of the Internal Revenue Code of 1986, as it existed on January 1, 2011.

(2) If the dollar amount referenced in Section 415(b)(1)(A) of the Internal Revenue Code of 1986, as it existed on January 1, 2011, is increased pursuant to regulations issued under that section, the increase shall be effective as of January 1 of the calendar year for which the regulations were effective.

(b) The annual benefits, as may be increased in subsequent years, that are paid to a retirant of the system shall not exceed the limitations under Section 415(b) of the Internal Revenue Code of 1986, as it existed on January 1, 2011, applicable to the annuity effective date under that section.

(c) For purposes of determining compliance with Section 415 of the Internal Revenue Code of 1986, as it existed on January 1, 2011, "compensation" is defined as set forth in United States Department of the Treasury Regulation 1.415-2(d)(2), as it existed on January 1, 2011.






Subchapter 7 - -- Local Police and Fire Deferred Retirement Option Plan

§ 24-10-701 - Election to participate.

(a) In lieu of terminating employment and accepting a paid service retirement benefit, a police officer or firefighter who is a member in paid service with the Arkansas Local Police and Fire Retirement System may elect to participate in the Local Police and Fire Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this subchapter, provided that the member meets one (1) of the following requirements:

(1) The member has at least twenty-eight (28) years of service; or

(2) The member has at least twenty (20) years of service and is at least fifty-five (55) years of age.

(b) The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall approve the participation in the plan.



§ 24-10-702 - Credited service.

For purposes of this subchapter, "credited service":

(1) Includes military service credit under § 24-10-502; and

(2) Shall not include service credit that is volunteer service or other credited service that is purchased under the Arkansas Local Police and Fire Retirement System.



§ 24-10-703 - Contributions.

(a) If a member begins participation in the Local Police and Fire Deferred Retirement Option Plan, the employer and employee contributions shall continue to be paid.

(b) Employer and employee contributions for employees who participate in the plan shall be credited to the Arkansas Local Police and Fire Retirement System.

(c) (1) For a member who has at least twenty-eight (28) years of service before electing to participate in the plan, seventy-five percent (75%) of the member's monthly retirement benefit that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the member's plan account.

(2) For a member who has at least twenty (20) years of service but less than twenty-eight (28) years of service and is at least fifty-five (55) years of age before electing to participate in the plan, seventy-two percent (72%) of the member's monthly retirement benefit that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the member's plan account.



§ 24-10-704 - Benefits -- Rate of return.

(a) The member's monthly retirement benefit shall not change unless the retirement annuity as defined in § 24-10-602 is increased.

(b) (1) A member who participates in this plan shall be credited interest at a rate of six percent (6%) per annum.

(2) The interest shall be credited to the individual account balance of the member on an annual basis.



§ 24-10-705 - Method of payment.

At the option of the participant, the participant in the Local Police and Fire Deferred Retirement Option Plan shall receive:

(1) A lump-sum payment from the account equal to the payments into the plan account;

(2) A monthly annuity that is the actuarial equivalent of the lump-sum amount and paid in the form of one (1) of the options for an annuity under § 24-10-603; or

(3) Another method of payment if another method is approved by the Board of Trustees of the Arkansas Local Police and Fire Retirement System.



§ 24-10-706 - Duration.

(a) The duration of participation in the Local Police and Fire Deferred Retirement Option Plan for active paid service police officers and firefighters shall not exceed five (5) years.

(b) At the conclusion of a member's participation in the plan, the member shall terminate employment with the employer and shall start receiving the member's monthly retirement benefit that would have been received if the member had retired at the time the member elected to participate in the plan.



§ 24-10-707 - Death of participant.

(a) If the participant dies during the period of participation in the Local Police and Fire Deferred Retirement Option Plan, a lump-sum payment equal to the account balance of the participant shall be paid to the participant's survivors or if none, to the participant's estate.

(b) A survivor is entitled to the annuity provided under § 24-10-709 based on the service and final average salary at the time the member elected to participate in the plan.



§ 24-10-708 - Disability of a participant.

If the participant becomes disabled during the period of participation in the Local Police and Fire Deferred Retirement Option Plan, the participant shall be treated as any other member who has elected to conclude the other member's participation.



§ 24-10-709 - Partial-annuity-and-lump-sum option.

(a) If a member does not terminate employment and retire on the date the member meets the service requirements of § 24-10-604 for an unreduced annuity and was not eligible for or has not elected to participate in the Local Police and Fire Deferred Retirement Option Plan as provided in this subchapter, the member may elect at the time of retirement to participate in the partial-annuity-and-lump-sum option under this section.

(b) (1) (A) At the time of retirement, a member electing to participate shall be eligible to receive a lump-sum distribution in an amount not exceeding one (1) month of benefit for each completed month of service beyond eligibility for an unreduced benefit.

(B) The lump sum shall not exceed an amount equal to sixty (60) months of benefits.

(2) The member electing to participate in the partial-annuity-and-lump-sum option shall then have the member's annuity reduced by an amount that is an actuarially determined equivalent of the withdrawal amount.

(c) The Board of Trustees of the Arkansas Local Police and Fire Retirement System shall adopt rules and regulations under this section governing the application for the partial-annuity-and-lump-sum option and the determination of the actuarially equivalent amount of the withdrawal.









Chapter 11 - Local Police And Fire Pension And Relief Funds

Subchapter 1 - -- General Provisions

§ 24-11-101 - Legislative intent.

(a) The provisions of this subchapter are intended to establish procedures whereby the benefits to members and beneficiaries under the firemen's and policemen's pension and relief funds within the respective municipalities of this state may be increased on an orderly basis without a deterioration of actuarial soundness and are further intended to establish procedures for review and certification in order that the proposed increase in pension and relief fund benefits will not result in a deterioration of actuarial soundness prior to the adoption or implementation thereof.

(b) It is not the intent of this subchapter to repeal or modify any of the existing firemen's or policemen's pension and relief fund laws of this state, and this subchapter shall be construed to supplement and to be in addition to any of those laws in effect.



§ 24-11-102 - Increase in benefits.

(a) The board of trustees of a municipal firemen's relief and pension fund and the board of trustees of a policemen's pension and relief fund are authorized to increase benefits for future or current retired members and beneficiaries of the firemen's relief and pension fund or policemen's pension and relief fund.

(b) Any proposed increase by the board of trustees shall be in strict compliance with the following conditions:

(1) The board of trustees of the firemen's relief and pension fund or policemen's pension and relief fund shall adopt a resolution approved by not less than three-fourths (3/4) of the membership of the board of trustees, outlining the proposed increase in benefits;

(2) (A) The action proposed by the board of trustees under the resolution shall be determined by actuarial evaluations to be actuarially feasible to the extent that the unfunded liabilities resulting from the proposed increase in member or beneficiary benefits under the fund will be funded over a period of not more than thirty (30) years, pursuant to rules promulgated by the Arkansas Fire and Police Pension Review Board, based on the current available and known revenue or income sources available to the retirement and pension fund.

(B) The actuarial valuations shall be made by an actuary who is a member of the American Academy of Actuaries and who is employed by the review board.

(C) The Executive Director of the Arkansas Fire and Police Pension Review Board shall state the actuarial findings in writing to the board of trustees and shall certify the appropriate action to be taken;

(3) (A) A copy of the resolution adopted by the board of trustees of the firemen's relief and pension fund or policemen's pension and relief fund outlining the proposed increase in member or beneficiary benefits is filed with the executive director, who shall determine that an actuarial valuation has been made in accordance with the provisions of this subchapter and that the actuarial valuation had determined that the proposed increase in benefits may be funded, over a period of time set forth in subdivision (b)(2)(A) of this section, based on available or defined revenue sources of the relief fund, in which event the executive director may approve the proposed increase to member beneficiary benefits under the firemen's relief and pension fund or policemen's pension and relief fund.

(B) The board of trustees of the firemen's relief and pension fund or policemen's pension and relief fund shall comply with the appropriate action as approved by the executive director; and

(4) (A) A copy of the resolution adopted by the board of trustees, a copy of the actuarial valuation, and a copy of the action taken by the executive director is filed with the circuit clerk and the city clerk of the county and city in which the firemen's relief and pension fund or policemen's pension and relief fund is located.

(B) All actions taken by the executive director shall be subject to review and acceptance by the review board.

(c) If it is determined by the review board that a local pension plan is not complying with the provisions of law governing benefit increases, the executive director shall certify that noncompliance to the Insurance Commissioner, and the commissioner shall withhold all moneys otherwise due the plan from the state until compliance is achieved.



§ 24-11-103 - Actuarial valuation.

(a) The cost of actuarial valuation made under the provisions of § 24-11-102 shall be paid by the board of trustees of the firemen's or policemen's pension and relief fund which proposes to increase member or beneficiary benefits under the fund.

(b) The actuarial valuation shall include:

(1) The current financial and actuarial status of the income and liabilities of the firemen's or policemen's pension and relief fund;

(2) A detailed statement of the proposed benefit increases;

(3) A comparison reflecting that the level of contributions and other income under the pension and relief fund is sufficient to amortize the unfunded liabilities resulting from the benefit increase over a thirty-year period; and

(4) A valuation determining whether, in the opinion of the actuary, the benefit increase, in conjunction with the addition of resources to reserves to increase actuarial soundness, will result in a deterioration of the actuarial soundness of the fund.



§ 24-11-104 - Rules and regulations.

The Department of Finance and Administration is authorized to promulgate such reasonable rules and regulations as are necessary to carry out the provisions of §§ 24-11-301, 24-11-302, 24-11-809, and 24-11-810.



§ 24-11-105 - Survivor benefits for spouses who remarry.

The board of trustees of the local fire and police pension funds may elect to continue paying survivor benefits to spouses who remarry after they begin receiving benefits under the plan. However, before the election is effective, the election shall be approved by a majority vote of the governing body of the political subdivision, if any, after the plan meets the requirements for benefit increases under § 24-11-102.






Subchapter 2 - -- Disclosure of Financial Condition -- Arkansas Fire and Police Pension Review Board

§ 24-11-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Accountant" means an accountant who is authorized by Arkansas law to practice public accounting in Arkansas;

(2) "Actuary" means an actuary:

(A) Who is a member of the American Academy of Actuaries or who meets other criteria for qualification which may be established by the General Assembly; and

(B) Who is experienced in retirement plan financing; and

(3) "Plan" means any Arkansas municipal policemen's pension and relief fund or any Arkansas municipal firemen's pension and relief fund, including pension and relief funds of volunteer fire departments.



§ 24-11-202 - Noncompliance with subchapter.

(a) If it is determined that a plan is not complying with the provisions of this subchapter, the Executive Director of the Arkansas Fire and Police Pension Review Board shall certify the noncompliance to the Director of the Department of Finance and Administration, who shall withhold all moneys otherwise due the plan from the state until compliance is achieved.

(b) All actions taken by the Executive Director of the Arkansas Fire and Police Pension Review Board shall be subject to review and acceptance by the Arkansas Fire and Police Pension Review Board.



§ 24-11-203 - Arkansas Fire and Police Pension Review Board.

(a) The purpose of this section, which creates and establishes the Arkansas Fire and Police Pension Review Board, is to establish a state pension review board for all municipal fire and police pension funds established under §§ 14-52-106, 24-11-401 -- 24-11-403, 24-11-405 -- 24-11-413, 24-11-416, 24-11-417, 24-11-422, 24-11-423, 24-11-425, 24-11-428 -- 24-11-430, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, which shall oversee all requests for benefit increases and review the annual accountant's reports and biennial actuarial valuations required by this subchapter and which shall oversee, invest, and administer the Arkansas Fire and Police Pension Guarantee Fund as established by law.

(b) (1) The board shall be composed of nine (9) persons as follows:

(A) Two (2) firefighters, an active member, retired member, or a deferred retirement option plan participant, one (1) of whom shall be appointed by the Governor from a list submitted by the Arkansas Council of Professional Fire Fighters and the other from a list submitted by the Arkansas Professional Fire Fighters Association;

(B) Two (2) police officers, an active member, retired member, or a deferred retirement option plan participant, to be appointed by the Governor, one (1) from a list submitted by the Arkansas Municipal Police Association and the other from a list submitted by the Fraternal Order of Police;

(C) Three (3) persons to be appointed by the Governor from a list submitted by the Arkansas Municipal League;

(D) One (1) person who is not a member, retirant, or beneficiary of the Arkansas Local Police and Fire Retirement System and who is not a current or former member of the governing body of any political subdivision, to be appointed by the Governor from a list of persons submitted to the Governor by the Joint Committee on Public Retirement and Social Security Programs; and

(E) The Director of the Department of Finance and Administration.

(2) The board shall elect one (1) of its members as chair.

(c) Board members appointed as employee members must be active members, retired firefighters or police officers, or deferred retirement option plan participants of local firemen's and policemen's pension and relief funds established under §§ 14-52-106, 24-11-401 -- 24-11-403, 24-11-405 -- 24-11-413, 24-11-416, 24-11-417, 24-11-422, 24-11-423, 24-11-425, 24-11-428 -- 24-11-430, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821.

(d) Board members appointed as employer members shall be elected or appointed officials of municipalities or fire protection districts with established firemen's or policemen's pension and relief funds. However, both employer members shall not be from the same municipality or fire protection district.

(e) Whenever the Governor is to appoint a board member, the list of persons submitted to the Governor shall consist of the names of at least two (2) persons.

(f) (1) The normal term of office shall be four (4) years from January 1 next following the appointment.

(2) Each board member shall continue to serve until a successor has been appointed and has qualified.

(g) (1) In the event any employee board member ceases to be an active or retired member or a deferred retirement option plan participant of a local pension fund, or any employer board member ceases to be an appointed or elected official of an employer or becomes a member of a local pension fund, or if the citizen board member becomes a member of a local pension fund or an elected or appointed official of an employer, or if any board member fails to attend three (3) consecutive meetings of the board, unless in each case excused for cause by the remaining board members attending the meeting or meetings, the member shall be considered as having resigned from the board, and the board shall declare by resolution the office of that member vacated.

(2) If a vacancy occurs in the office of a member, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(3) From the time a vacancy in the office of a member occurs and the board has begun the steps to see that the vacancy will be filled and before the time the vacancy is filled, the members in office may elect a person by majority vote to fill temporarily the vacancy for the interim period, but in no event for a period longer than one (1) year.

(h) (1) The executive director and staff of the Arkansas Local Police and Fire Retirement System shall serve as executive director and staff for the Arkansas Fire and Police Pension Review Board.

(2) (A) The Arkansas Fire and Police Pension Review Board or its designated members may meet in executive session with the Board of Trustees of the Arkansas Local Police and Fire Retirement System or its designated members for the purposes stated in and subject to the provisions of § 25-19-106(c) concerning the boards' executive director, staff, or persons being considered for any of those positions.

(B) (i) When applicable, records created by or at the instruction of the Arkansas Fire and Police Pension Review Board concerning the boards' executive director or staff shall be considered personnel records or job evaluation or performance records for purposes of and subject to the provisions of §§ 25-19-105(b)(12) and 25-19-105(c).

(ii) The records in subdivision (h)(2)(B)(i) of this section may be made available to the Arkansas Fire and Police Pension Review Board or its designated members and the boards' executive director.

(i) (1) The board shall be responsible for reviewing and approving at least one (1) time annually all actions taken by the staff in regard to benefit increase requests and administration of the disclosure and reporting requirements under this subchapter.

(2) All benefit increase determinations shall be made in compliance with the provisions of §§ 24-11-101 -- 24-11-103.

(j) (1) The board shall have the power to make all rules and regulations necessary to enforce the laws governing funding standards and benefit levels for fire and police pension and relief funds. Further, the board shall have the authority to make all rules and regulations necessary to assure continued tax qualification of each firemen's and policemen's pension and relief fund that is subject to this subchapter.

(2) All rules and regulations must be promulgated in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq. In addition, all rules and regulations relating to continued tax qualification of such plans shall be specifically presented to the Joint Committee on Public Retirement and Social Security Programs or the Legislative Council when the General Assembly is not in session for review prior to final adoption.

(k) (1) Expenses incurred by the board for performing biennial actuarial valuations and for all other administrative services to local pension funds shall be paid from the revenues derived from premium taxes levied by the state on insurers for the support of fire and police retirement programs.

(2) The board shall report its administrative and actuarial expenses budgeted for the current year to the Department of Finance and Administration by or on April 30 of each year.

(3) The board shall establish a portion of the insurance tax revenues to use to meet its proper administrative expenses each year, but in no event shall the board be entitled to more than one percent (1%) of the insurance tax revenues.

(4) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.



§ 24-11-204 - General financial objective of plan.

(a) The general financial objective of each plan shall be to establish and receive contributions, expressed as percentages of active employee payroll or, in the case of volunteer fire department pension plans, expressed in dollar amounts, which will remain approximately level from year to year and which will not have to be increased for future generations of citizens.

(b) More specifically, contributions received each year shall be sufficient both:

(A) To fully cover the costs of benefit commitments being made to employees for their service being rendered in each year; and

(B) To make a level payment which, if paid annually over a reasonable period of future years, will fully cover the unfunded costs of benefit commitments for service previously rendered.



§ 24-11-205 - Actuarial valuation.

(a) (1) The Executive Director of the Arkansas Fire and Police Pension Review Board shall cause an actuarial valuation of each plan to be made biennially to determine how well the plan is meeting the objectives set forth in § 24-11-204.

(2) The actuarial valuation shall be prepared by an actuary under the supervision of the executive director, who shall establish and implement procedures for securing actuarial services.

(3) Valuations shall be prepared at least for each odd-numbered year ending December 31, or as required by the board for all or certain plans.

(4) The executive director shall submit one (1) copy of the actuarial study to the local pension board and a summary of the findings to the Joint Committee on Public Retirement and Social Security Programs.

(5) Expenses incurred for performing the actuarial valuations should be paid from the revenues derived from the premium taxes levied on insurers for the support of fire and police retirement programs.

(6) The method and amount of the payment shall be allowed by § 24-11-203.

(b) The report of each actuarial valuation shall include at least the following:

(1) A summary of the plan benefits evaluated;

(2) The level normal cost of plan benefits, expressed as a percent of active employee payroll or, in the case of volunteer fire department pension plans, expressed in dollar amounts, computed in accordance with generally accepted actuarial funding methods which produce a normal cost rate at least as high as the entry age normal cost funding method;

(3) The accrued liabilities of the plan, which shall be equal to the present value of all future benefits for present plan participants minus the present value of all future normal cost contributions for present plan participants;

(4) The contribution required to amortize unfunded accrued liabilities over a period not to exceed forty (40) years. Unfunded accrued liabilities shall be equal to the accrued liabilities minus the plan's accrued assets, which are the plan's cash and investments;

(5) The employer contribution required to provide for the normal cost of the plan plus the amount required to amortize the unfunded accrued liability of the plan;

(6) Assumptions of future experiences which are appropriate for the fund in pursuing the general financial objective established by this subchapter. Assumptions shall be made with respect to at least the following:

(A) Investment return;

(B) Pay increase assumptions;

(C) Mortality;

(D) Withdrawal (turnover);

(E) Disability;

(F) Retirement ages; and

(G) Change in active employee group size.

If the pay increase assumption is a constant percentage for all active employee ages, the investment return rate percentage shall not exceed the pay increase percentage by more than two percent (2%) annually, compounded annually, and preferably not by more than one and one-half percent (1.5%). If the pay increase assumptions are the total of a constant percent plus a changing percentage which decreases as age increases, the investment return rate percentage shall not exceed the constant percent of the pay increase assumptions by more than three percent (3%) annually, compounded annually, and preferably not by more than two percent (2%).

If the entire employee group size is assumed to increase, the increase shall be assumed to occur within the five-year period after the valuation date, and to an eventual active employee group size no more than one hundred fifteen percent (115%) of present size;

(7) Changes in each assumption since the last actuarial valuation shall be noted; and

(8) The actuary shall certify that, in his or her opinion, the assumptions used for the valuation produce results which, in the aggregate, are reasonable.



§ 24-11-206 - Annual financial report.

(a) Each plan shall cause to be prepared an annual financial report following the close of each fiscal year. The financial report shall contain at least the following information:

(1) A summary of the benefits available to covered persons; and

(2) The accounting information specified in § 24-11-207.

(b) The annual financial report shall be filed with the Executive Director of the Arkansas Fire and Police Pension Review Board.



§ 24-11-207 - Annual financial report.

(a) (1) The board of trustees of each plan shall annually cause a financial report to be prepared covering each plan fiscal year.

(2) The annual financial report shall be prepared at the direction of the board of trustees and in accordance with reporting procedures established by the Arkansas Fire and Police Pension Review Board.

(b) Each annual financial report shall include at least the following:

(1) (A) The plan's revenues and expenditures during the year.

(B) The revenues shall include at least the annual total for each of the following items:

(i) Employee contributions;

(ii) Employer contributions from the state;

(iii) Employer contributions, other;

(iv) Investment income:

(a) Interest and dividends;

(b) Gain or loss on sales;

(c) Other (specify); and

(d) The total of subdivisions (b)(1)(B)(i)-(iii) of this section;

(v) The change in unrealized gain or loss from the previous year;

(vi) Other (specify); and

(vii) The total of subdivisions (b)(1)(B)(i)-(vi) of this section.

(C) The expenditures shall include at least the annual total for each of the following items:

(i) Refunds of employee contributions;

(ii) Benefits paid;

(iii) Administrative expenses;

(iv) Other (specify); and

(v) The total of subdivisions (b)(1)(C)(i)-(iv) of this section.

(D) The difference between revenues and expenditures is the change in plan reserve assets for the year; and

(2) (A) The plan reserve assets.

(B) The reserve assets at year's end shall include at least the total for each of the following items:

(i) Cash and bank checking accounts, noninterest-earning;

(ii) Bank deposits, interest-earning;

(iii) Savings and loan deposits, interest-earning;

(iv) Other cash equivalents, maturing in one (1) year or less;

(v) United States Government securities;

(vi) Non-United States Government securities;

(vii) Mortgages;

(viii) Corporate bonds;

(ix) Corporate common and preferred stock;

(x) Other (specify); and

(xi) The total of subdivisions (b)(2)(B)(i)-(x) of this section.

(C) For actuarial valuation purposes, the assets will be valued on the method determined by the Arkansas Fire and Police Pension Review Board in consultation with its actuary.

(c) The individual who prepares the annual financial reports and the chair of the board of trustees shall certify that the information contained in the report is an accurate statement of these activities and was prepared in accordance with the provisions of this subchapter and by using the same method of accounting used in previous years.



§ 24-11-208 - Administration of underfunded plans.

(a) The purpose of this section is to provide a method for the funding of benefits in certain underfunded plans. Some of the municipal fire and police pension funds established under §§ 14-52-106, 24-11-401 -- 24-11-403, 24-11-405 -- 24-11-413, 24-11-416, 24-11-417, 24-11-422, 24-11-423, 24-11-425, 24-11-428 -- 24-11-430, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, may run out of funds before all of the promised benefits have been paid to their members, retirants, and beneficiaries.

(b) (1) Biennially, in conjunction with the actuarial valuations required by § 24-11-205, the Arkansas Fire and Police Pension Review Board shall identify those plans which are projected to deplete their assets within ten (10) years after the valuation date.

(2) A plan so identified shall be declared a projected insolvent fund.

(c) The Arkansas Fire and Police Pension Review Board shall notify the board of trustees of each projected insolvent fund of its funded status and the options that are available to the fund to protect the benefits of its members, retirants, and beneficiaries.



§ 24-11-209 - Arkansas Fire and Police Pension Guarantee Fund.

(a) The Arkansas Fire and Police Pension Guarantee Fund shall be created and established for the purpose of providing a state fund to provide financial assistance to certain municipal fire and police pension funds established under §§ 14-52-106, 24-11-401 -- 24-11-403, 24-11-405 -- 24-11-413, 24-11-416, 24-11-417, 24-11-422, 24-11-423, 24-11-425, 24-11-428 -- 24-11-430, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821.

(b) (1) Some of the municipal fire and police pension funds established under §§ 14-52-106, 24-11-401 -- 24-11-403, 24-11-405 -- 24-11-413, 24-11-416, 24-11-417, 24-11-422, 24-11-423, 24-11-425, 24-11-428 -- 24-11-430, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, may run out of funds before all of the promised benefits have been paid to their members, retirants, and beneficiaries.

(2) The Arkansas Fire and Police Pension Guarantee Fund may assist the municipal funds, in accordance with the following:

(A) A municipal fire or police pension fund may receive financial assistance from the Arkansas Fire and Police Pension Guarantee Fund if the assistance is approved by the Arkansas Fire and Police Pension Review Board and if the fund complies with subdivision (b)(2)(B) of this section;

(B) If a municipal fire or police pension fund is to receive financial assistance from the Arkansas Fire and Police Pension Guarantee Fund, then:

(i) The municipal fire or police pension fund must apply in writing for financial assistance to the Arkansas Fire and Police Pension Guarantee Fund;

(ii) Upon receipt of the application, the Arkansas Fire and Police Pension Review Board shall notify the board of trustees of the fund, in writing, that the fund will receive financial assistance from the Arkansas Fire and Police Pension Guarantee Fund if all of the provisions of this subdivision (b)(2)(B) are met;

(iii) In order to receive any financial assistance from the Arkansas Fire and Police Pension Guarantee Fund, the local fund must be receiving a dedicated millage of one (1) mill;

(iv) Any benefits, including refunds of active member contributions to terminating members, due after the date the local fund is receiving assistance from the Arkansas Fire and Police Pension Guarantee Fund, shall not exceed the minimum amount provided by law;

(v) The Arkansas Fire and Police Pension Review Board may review the medical condition of all persons receiving a disability pension from the local fund. If the Arkansas Fire and Police Pension Review Board finds that a person receiving a disability pension from the local fund is no longer disabled, and as a result is no longer entitled to a disability pension, the person shall no longer receive a benefit from the local fund.

(c) (1) (A) The Arkansas Fire and Police Pension Guarantee Fund shall receive a portion of the taxes levied on insurers for the support of fire and police retirement programs by § 23-60-101 et seq. and §§ 24-11-301 -- 24-11-303, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813, 24-11-818 -- 24-11-821, 26-57-601 -- 26-57-605, and 26-57-607, or any other state fund designated for support of fire and police retirement programs in political subdivisions.

(B) The amount received by the Arkansas Fire and Police Pension Guarantee Fund shall be based upon the taxes that are levied on insurers but are not allocated to cities, towns, or fire protection districts qualified to participate in the distribution of the taxes, and shall be the amount so provided in §§ 24-11-302 [repealed] and 24-11-809.

(2) If a fire or police retirement program, or the political subdivision supporting a retirement program, does not receive a portion of the taxes levied on insurers for the support of fire and police retirement programs due to § 24-11-202, the taxes shall be paid into the Arkansas Fire and Police Pension Guarantee Fund.

(d) The maximum financial assistance that an eligible municipal fire or police pension fund can receive in any year from the Arkansas Fire and Police Pension Guarantee Fund is the remainder, if any, of the amount of the item in subdivision (d)(1) of this section, after subtracting the amount equal to the sum of all the items of subdivision (d)(2) of this section, as follows:

(1) The actuarially recommended contribution for the year, determined as if the fund were providing the minimum benefits required by law; and

(2) (A) Twelve percent (12%) of the covered salaries, or one dollar ($1.00) per month for each volunteer fire fighter;

(B) The dollar amount of the millage that would be produced if one (1) mill was contributed to the plan;

(C) For police pension funds only, ten percent (10%) of fines and forfeitures under § 24-11-413(a)(5) in the prior year; and

(D) The amount of state insurance turnback funds allocated to the fund in the prior year.

(e) (1) The Arkansas Fire and Police Pension Review Board shall annually recommend to the Chief Fiscal Officer of the State which pension funds shall receive financial assistance from the Arkansas Fire and Police Pension Guarantee Fund and the amount of the assistance.

(2) The Arkansas Fire and Police Pension Review Board shall take into consideration the amount of income expected by the Arkansas Fire and Police Pension Guarantee Fund when determining the amount of financial assistance available to the local funds and considering whether the local fund would be better served by consolidating into the Arkansas Local Police and Fire Retirement System.

(3) The Arkansas Fire and Police Pension Review Board shall recommend financial assistance from the Arkansas Fire and Police Pension Guarantee Fund according to the following priorities:

(A) Projected insolvent funds which are not expected to have enough funds to provide benefits for the current year;

(B) Projected insolvent funds which are expected to deplete their funds within the next three (3) years;

(C) Projected insolvent funds which are expected to deplete their funds within the next ten (10) years;

(D) Funds that are determined to be actuarially unsound by the Arkansas Fire and Police Pension Review Board; and

(E) Other pension funds covering municipal police officers and fire fighters in Arkansas, without regard to subsection (d) of this section, or without regard to subdivision (b)(2)(B)(iii) of this section for funds administered by the Arkansas Local Police and Fire Retirement System.

(f) The executive director and staff of the Arkansas Fire and Police Pension Review Board shall serve as the executive director and staff of the Arkansas Fire and Police Pension Guarantee Fund.

(g) Any expenses required to administer the Arkansas Fire and Police Pension Guarantee Fund shall be determined and paid by the Arkansas Fire and Police Pension Review Board out of the Arkansas Fire and Police Pension Guarantee Fund.

(h) (1) The Arkansas Fire and Police Pension Review Board shall report to the General Assembly on the condition of the Arkansas Fire and Police Pension Guarantee Fund.

(2) The report shall be due by December 31 of each even-numbered year.

(3) The report shall include the amount of financial assistance provided during the last two (2) years and the expected tax allocation for the next two (2) years.

(i) (1) For the allocations in fiscal years 2012 -- 2015, the amount of the additional allocation to a pension and relief fund under § 24-11-217 shall not be less than would be provided under this section.

(2) Beginning in fiscal year 2016, this section does not provide any allocation.

(j) The amounts provided under this section are subject to the limits under § 24-11-215.



§ 24-11-210 - Requirements for qualified plans under the Internal Revenue Code.

(a) This section shall be considered a part of the plan of each pension and relief fund that is subject to this subchapter. Each plan is intended to qualify under Section 401(a) of the Internal Revenue Code and is for the exclusive benefit of its members, retired members, and their survivors.

(b) (1) A member, retired member, or survivor of a member or retired member of a firemen's or policemen's pension and relief fund may not accrue a retirement pension, disability retirement allowance, death benefit allowance, Deferred Retirement Option Plan benefit, or any other benefit under the fund in excess of the benefit limits applicable to the fund under Section 415 of the Internal Revenue Code. The Arkansas Fire and Police Pension Review Board shall reduce the amount of any benefit that exceeds those limits by the amount of the excess.

(2) If total benefits under this fund and the benefits and contributions to which any member is entitled under any other qualified plans maintained by the employer that employs the member would otherwise exceed the applicable limits under Section 415 of the Internal Revenue Code, the benefits the member would otherwise receive from the fund shall be reduced to the extent necessary to enable the benefits to comply with Section 415 of the Internal Revenue Code, unless the employer has provided other rules that satisfy those requirements.

(c) Any member or survivor who receives any distribution that is an eligible rollover distribution as defined by Section 402(c)(4) of the Internal Revenue Code is entitled to have that distribution transferred directly to another eligible retirement plan of the member's or survivor's choice on providing direction to the pension and relief fund regarding that transfer in accordance with procedures established by the board of trustees of the pension and relief fund.

(d) The total salary taken into account for any purpose for any member or retired member who is an ineligible participant under any firemen's or policemen's pension and relief fund may not exceed one hundred fifty thousand dollars ($150,000) a year. This dollar limit shall be adjusted from time to time in accordance with guidelines provided by the United States Secretary of the Treasury. For purposes of this subsection, an "eligible participant" is a person who first became a member before 1996, and an "ineligible participant" is a member who is not an eligible participant.

(e) In the event that a firemen's or policemen's pension and relief fund is terminated or partially terminated or employer contributions to the fund are discontinued completely, the rights of the members to their accrued benefits to the extent funded shall be nonforfeitable.

(f) Distributions of benefits must begin not later than April 1 of the year following the calendar year during which the member becomes seventy and one-half (70 1/2) years of age or terminates employment with the employer, whichever is later, and must otherwise conform to Section 401(a)(9) of the Internal Revenue Code.

(g) If the amount of any benefit is to be determined on the basis of actuarial assumptions that are not otherwise specifically set forth for that purpose in this subchapter, the actuarial assumptions to be used are those earnings and mortality assumptions being used on the date of the determination by the fund's actuary and approved by the board. The actuarial assumptions being used at any particular time shall be treated for all purposes as a part of the rules and regulations of the pension and relief fund. The actuarial assumptions may be changed by the actuary if approved by the board, but a change in actuarial assumptions may not result in any decrease in benefits accrued as of the effective date of the change.

(h) (1) Notwithstanding any other provision in this subchapter to the contrary, contributions, benefits, and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Internal Revenue Code.

(2) Subdivision (h)(1) of this section shall not preclude any person from receiving more generous treatment for military service pursuant to state law or the provisions of any firemen's or policemen's pension and relief fund if such treatment is not inconsistent with the tax qualification requirements.



§ 24-11-211 - Arkansas Policemen's Pension Supplement Program.

(a) (1) There is created the Arkansas Policemen's Pension Supplement Program, to be administered by the Arkansas Fire and Police Pension Review Board.

(2) As used in this section, "retired police officers" includes:

(A) Police officers who are retired from active service; and

(B) Police officers who remain actively employed while participating in the Arkansas Police Officers' Deferred Option Plan under a policemen's pension and relief fund.

(b) (1) The Policemen's Pension Supplement Program Fund is created to provide a state fund to provide financial assistance to certain retired police officers and their survivors who are receiving pensions from policemen's pension and relief funds.

(2) The fund shall be funded by that portion of those unallocated premium taxes levied on insurers for the support of police retirement programs that is transferred to the control of the board under § 24-11-215(c).

(c) (1) The board shall administer the program and make the payments called for under the program, including formulating necessary rules, procedures, and forms.

(2) The board shall retain one percent (1%) of the funds transferred for administrative expenses of the program.

(d) Retired police officers and their survivors are eligible for the pension supplement under this program as follows:

(1) A retired police officer or a survivor receiving retirement benefits from a local policemen's pension and relief fund of less than four hundred dollars ($400) per month shall receive a supplement under the program in an amount equivalent to raise his or her total benefits plus the supplement to four hundred dollars ($400) per month or the amount in subdivision (d)(2) of this section, whichever is greater; and

(2) A retired police officer or a survivor currently receiving retirement benefits from a local policemen's pension and relief fund of four hundred dollars ($400) or more per month shall receive a supplement under the program of fifty dollars ($50.00) per month.

(e) (1) (A) Retired police officers or their survivors may submit to the board an application for the pension supplement in a form specified by the board.

(B) The application form shall be submitted between July 1 and July 31 of each year.

(2) (A) Following July 31 of each year, the board shall:

(i) Review the applications submitted by the due date; and

(ii) Pay to each eligible person an amount each month thereafter computed in accordance with subsection (d) of this section.

(B) The payment shall be treated for all purposes as a supplement to the retirement benefits received by the person.

(f) On or after July 1 of each fiscal year following the board's payments required by subsection (e) of this section, the board shall pay to the State Treasury the amounts transferred to the board under § 24-11-215(c) that exceed the amounts the board is required to pay under the program.

(g) (1) The program is effective July 1, 1999.

(2) The first payments may be made under the program beginning July 31, 1999, and the first transfer under § 24-11-215(c) shall occur on July 25, 1999, and on each July 25 thereafter.



§ 24-11-212 - Future supplement funds.

(a) A Future Supplement Fund-Police and a Future Supplement Fund-Fire are created for the purpose of providing cost of living assistance and minimum benefit amount assistance to police and fire pension and relief funds.

(b) The future supplement funds shall be administered by the Arkansas Fire and Police Pension Review Board.

(c) Each year the future supplement funds will receive moneys from:

(1) The portion of each location's premium tax allocation based on number of members as of December 31, 2000, who are no longer receiving benefits and these amounts as defined in § 24-11-214(g); and

(2) The portion of the increase in the amount allocated to general revenues under § 24-11-213 as this amount is defined in that section.

(d) (1) In each regular session, the General Assembly shall decide the method and amount to be distributed from the future supplement funds.

(2) (A) Beginning June 30, 2003, and June 30 of each following year, the future supplement funds are authorized to distribute one hundred percent (100%) of the amount added to the future supplement funds the previous June 30 and any current reserve funds.

(B) The amount shall be distributed to the local police and fire pension and relief funds to be paid to members who are retired, beneficiaries, or members on the deferred retirement option plan.

(C) For the purposes of distribution, a volunteer member shall receive an amount equal to one-fifth (1/5) of the amount distributed to a paid member.

(D) The distribution shall be calculated and approved by the board.

(e) At the time that there are no longer any members covered by local police and fire pension and relief funds, any remainder of the future supplement funds shall be transferred to the Arkansas Local Police and Fire Retirement System.



§ 24-11-213 - Allocation of insurance premium tax -- Apportionments.

(a) (1) (A) The premium taxes collected under § 24-11-301 shall be placed in a fund combined with the premium taxes collected pursuant to § 24-11-809.

(B) The combined fund shall be entitled the "Firemen's and Police Officers' Pension and Relief Fund".

(C) The Firemen's and Police Officers' Pension and Relief Fund shall consist of a "fire portion" and a "police portion".

(2) The remaining revenues collected under §§ 23-60-102, 24-11-301, 24-11-809, 26-57-601 -- 26-57-605, and 26-57-607 shall be distributed to the Firemen's and Police Officers' Pension and Relief Fund and to the State of Arkansas as general revenues.

(3) Revenues distributed to the State of Arkansas as general revenues are subject to the allocations under § 24-11-215.

(b) The revenues shall be distributed in a manner that the Firemen's and Police Officers' Pension and Relief Fund and the General Revenue Fund will each receive distributions of no less than they received in fiscal year 1999, except that:

(1) If the revenues to be distributed in a subsequent year are less than the revenues distributed in 1999, the distributions to each shall be reduced proportionately;

(2) If additional fire departments become eligible for distributions from the Firemen's and Police Officers' Pension and Relief Fund, the base amount for the state shall be reduced in proportion to the population in the area served by the fire department to the portion of the population of the state not covered by a fire department receiving a distribution from the Firemen's and Police Officers' Pension and Relief Fund; and

(3) If additional police departments become eligible for distributions from the Firemen's and Police Officers' Pension and Relief Fund, the base amount for the state shall be reduced in proportion to the population in the area served by the police department to the portion of the population of the state not covered by a police department receiving a distribution from the Firemen's and Police Officers' Pension and Relief Fund.

(c) (1) Except as provided under subsection (b) of this section, the portion distributed to the Firemen's and Police Officers' Pension and Relief Fund shall be based on the ratio percentage of the total population of the cities, towns, or fire protection districts qualified to participate in the Firemen's and Police Officers' Pension and Relief Fund in comparison to the total population of the State of Arkansas.

(2) The remaining percentage shall be distributed to the General Revenue Fund.

(3) (A) Beginning with the allocation in fiscal year 2012, the portion distributed shall be at least the portion distributed under subdivision (c)(1) of this section.

(B) The portion distributed under this section shall be:

(i) Forty percent (40%) of the total actuarial cost for groups covered by the Arkansas Local Police and Fire Retirement System; plus

(ii) One hundred percent (100%) of the volunteer costs for these groups less the required employer contribution; plus

(iii) Thirty percent (30%) of the consolidation and local pension and relief fund actuarial costs as defined under § 24-11-214.

(C) The portion distributed is subject to the limits under § 24-11-215.

(d) The allocation of funds between the Firemen's and Police Officers' Pension and Relief Fund and the General Revenue Fund under this section shall be subject to the following conditions:

(1) Each calendar year the Arkansas Fire and Police Pension Review Board shall review its previous calendar year distribution of funds to each qualified city, town, or fire protection district prior to disbursement to each of these qualified areas in compliance with § 24-11-214(h);

(2) The certification of any new city, town, or fire protection district to participate in the Firemen's and Police Officers' Pension and Relief Fund shall be considered in the board's assessment each calendar year of the allocation of the disbursement of the funds under § 24-11-214(h);

(3) (A) Any change in the legal description of any city, town, or fire protection district will be considered in the board's assessment each year.

(B) Any changes shall be reported to the board by December 15 of each calendar year.

(C) The associated population change caused by the change in legal description shall also be considered;

(4) The total population of the cities, towns, or fire protection districts qualified to participate in the Firemen's and Police Officers' Pension and Relief Fund will be determined by a census population assessment in the city, town, or fire protection district;

(5) (A) The legal description of the metes and bounds of the city, town, or fire protection district shall be based on standard physical features of the area.

(B) If the legal description cannot be based on standard physical features, a Global Positioning System survey shall be conducted to determine the boundaries;

(6) (A) The preferred description of the area will be based on standard physical features.

(B) Each local department shall change the department's description of metes and bounds to the standard physical features' description.

(C) In the case of a fire department, if the local chief cannot agree on a standard physical features' description, the county quorum court will make the decision;

(7) The mayor or other qualified representative of each city or town or the county fire coordinator for a rural fire protection district shall certify to the board the accuracy of the metes and bounds legal description of the area;

(8) The metes and bounds legal description shall be determined by a surveyor licensed in the State of Arkansas, by a preexisting map held by the city, town, or fire protection district, or by the Institute for Economic Advancement at the College of Business Administration at the University of Arkansas at Little Rock's Geographic Information Systems Lab;

(9) The population of the area shall be determined by the Census State Data Center at the Institute for Economic Advancement at the College of Business Administration at the University of Arkansas at Little Rock's Geographic Information Systems Lab; and

(10) The amount of revenues allocated to the Firemen's and Police Officers' Pension and Relief Fund shall be kept separate for the fire portion and the police portion.



§ 24-11-214 - Allocation of insurance premium tax -- Division among localities.

(a) An actuary certified by the Society of Actuaries shall evaluate the information submitted under §§ 24-11-213 -- 24-11-215 to determine the amount of the premium tax revenues to be directed to each city, town, or fire protection district.

(b) (1) It is the intent of the General Assembly that the allocation of revenues to the Firemen's and Police Officers' Pension and Relief Fund be directed to a city, town, or fire protection district based on the actuarial cost of their retirement programs.

(2) The actuarial cost for a calendar year:

(A) (i) For a group that is a member of the Arkansas Local Police and Fire Retirement System, shall equal that group's calculated contribution rate, as defined in § 24-10-405, as of the beginning of that calendar year multiplied by that group's estimated annual payroll as of the beginning of that calendar year.

(ii) The group's actuarial cost under this section shall be reduced by the group's estimated annual payroll as of the beginning of that calendar year multiplied by one percent (1%) for the 2008 allocation, two percent (2%) for the 2009 allocation, and three percent (3%) for allocations after 2009.

(iii) However, for volunteer members the actuarial cost shall equal the group's per person cost, less the mandatory employer per person cost, as of the beginning of that calendar year multiplied by the number of volunteer members in that group as of the beginning of that calendar year.

(iv) The additional cost for a group that is a member of the Arkansas Local Police and Fire Retirement System that results from a consolidation of a local pension and relief fund shall be calculated separately for this allocation purpose;

(B) For a group that is covered by a local pension and relief fund, shall be the cost calculated by the actuary for the Arkansas Fire and Police Pension Review Board for the preceding calendar year;

(C) Shall include the cost of any benefit enhancements mandated by state law but shall not include any benefit enhancement that is the result of local options or increases after January 1, 2003;

(D) Shall not include the cost of any benefit enhancements, either mandated by state law or as a result of local options, enacted after January 1, 2007; and

(E) (i) Beginning with the allocation in fiscal year 2012, all actuarial costs in this subsection shall be calculated on the base benefit.

(ii) The base benefit is the minimum amount prescribed under § 24-10-101 et seq. and § 24-11-101 et seq., excluding all elective benefit increases.

(c) The amount of revenues to be directed to cities, towns, and fire protection districts shall equal the amount in the Firemen's and Police Officers' Pension and Relief Fund, less:

(1) The payment for the administrative and actuarial expenses of the board under subsection (k) of this section and under § 24-11-203(k)(3); and

(2) The amount described in subsection (g) of this section.

(d) (1) In general, the revenues shall be allocated in each calendar year to each city, town, or fire protection district so that each city, town, or fire protection district receives the same percentage of its total cost as it received in 2002 but not more than one hundred percent (100%) of its cost.

(2) Any remaining revenues are to be allocated to those receiving less than one hundred percent (100%) of their cost.

(e) This allocation shall keep the fire portion and the police portion separate and shall be accomplished by the following steps:

(1) The actuarial cost for calendar year 2002 for each local pension and relief fund shall be determined;

(2) The actual dollar amount of contributions for calendar year 2002 for each group covered by the system shall be determined;

(3) The total of subdivisions (e)(1) and (2) of this section shall be determined for each city, town, and fire protection district, and this total shall be determined separately for the fire portion and for the police portion, and a combined total of the fire portion and the police portion shall also be determined;

(4) The amount of premium tax revenue allocated to each city, town, and fire protection district in calendar year 2002 shall be determined, and this amount shall be determined separately for the fire portion and for the police portion, and a combined total of the fire portion and the police portion shall also be determined;

(5) A percentage called the "calendar year 2002 percentage of costs covered by premium tax" shall be determined as the ratio of subdivision (e)(4) of this section divided by subdivision (e)(3) of this section, and the percentage shall be determined separately for the fire portion, for the police portion, and for the combined total;

(6) (A) A percentage called the "minimum percentage covered" shall be determined as the lesser of:

(i) The calendar year 2002 percentage of costs covered by premium tax; or

(ii) One hundred percent (100%).

(B) This minimum percentage covered shall be determined separately for the fire portion, for the police portion, and for the combined total.

(C) The minimum percentage covered shall be a fixed percentage and shall not change over time, except as provided in subdivision (e)(6)(E) of this section.

(D) The minimum percentage covered for the volunteer portion of the actuarial cost for a calendar year in the Arkansas Local Police and Fire Retirement System shall be one hundred percent (100%).

(E) (i) The minimum percentage covered shall be adjusted when a local fire or police pension fund assigns administrative responsibility for the fund to the Arkansas Local Police and Fire Retirement System under §§ 24-10-301 and 24-10-302.

(ii) The minimum percentage covered shall be adjusted so that the dollar amount of premium tax allocated under this section for the year after the assignment of administrative responsibility will be the same as it was the year of the assignment of administrative responsibility.

(iii) For the purpose of this adjustment, subdivision (b)(2)(D) of this section does not apply to the addition of a cost of living adjustment of three percent (3%) compounded each year, provided the addition was a part of the consolidation process;

(7) The actuarial cost for the calendar year of allocation for each local pension and relief fund shall be determined;

(8) The actuarial cost for the calendar year of allocation for each group covered by the system shall be determined;

(9) The total of subdivisions (e)(7) and (8) of this section shall be determined for each city, town, and fire protection district, and this total shall be determined separately for the fire portion and for the police portion, and a combined total of the fire portion and the police portion shall also be determined;

(10) (A) The "first allocation" for each city, town, and fire protection district shall be equal to the result of the minimum percentage covered from subdivision (e)(6) of this section multiplied by subdivision (e)(9) of this section.

(B) This first allocation shall be the greater of:

(i) The "first allocation" for the fire portion plus the "first allocation" for the police portion; or

(ii) The "first allocation" for the combined total;

(11) The results of subdivision (e)(10) of this section shall be reduced, but not below zero (0), by the amount in the subsidy account of the city, town, or fire protection district at the beginning of the calendar year under subsection (f) of this section;

(12) (A) If the total premium tax revenue as determined under subsection (c) of this section is less than the total allocated through subdivision (e)(11) of this section, the total premium tax revenue shall be allocated pro rata on the amounts under subdivision (e)(10) of this section, so that the total through subdivision (e)(11) of this section equals the amount determined under subsection (c) of this section.

(B) If the total premium tax revenue as determined under subsection (c) of this section is more than the total allocated through subdivision (e)(11) of this section, the excess, not to exceed the total of amounts under subdivision (e)(9) of this section minus the amounts under subdivision (e)(10) of this section, shall be allocated pro rata on the excess, if any, of the amounts under subdivision (e)(9) of this section over the amounts under subdivision (e)(10) of this section.

(C) If the total premium tax revenue as determined under subsection (c) of this section is more than the total allocated through subdivision (e)(11) of this section plus the amount allocated under subdivision (e)(12)(B) of this section, the excess shall be allocated to the Future Supplement Fund-Police or Future Supplement Fund-Fire under § 24-11-212; and

(13) (A) The total amount allocated to a city, town, or fire protection district shall be the sum of amounts under subdivisions (e)(11) and (12) of this section.

(B) However, a city covered under § 24-11-435 shall receive the same dollar amount as it received in calendar year 2002.

(f) (1) The allocation in subdivision (e)(10) of this section is reduced under subdivision (e)(11) of this section by the subsidy account for each city, town, or fire protection district.

(2) The subsidy account for a city, town, or fire protection district as of January 1, 2003, shall be determined by the board to be the excess, if any, of the total premium tax for fire and police pension and relief funds allocated to the city, town, or fire protection district in the calendar years 1997 through 2002 over the sum of:

(A) The contributions paid to the system for calendar years 1997 through 2002; plus

(B) The amount of premium tax allocated to the local pension and relief funds for 1997 through 2002; plus

(C) Any transfers from the "LOPFI subsidy account" to the local pension and relief funds from 1997 through 2002.

(3) Beginning January 1, 2004, and each January 1 thereafter, the subsidy account for a city, town, or fire protection district shall be determined by the board to be:

(A) The subsidy account at the prior January 1; plus

(B) The premium tax allocated in the prior calendar year; minus

(C) The contributions paid to the system for the prior calendar year; minus

(D) The actuarial cost of the local pension and relief funds for the prior calendar year; but

(E) Not less than zero (0).

(g) (1) There shall be allocated amounts to the Future Supplement Fund-Fire and the Future Supplement Fund-Police under § 24-11-212 determined as the amount under subsection (c) of this section multiplied by the ratio of the number as determined in subdivision (g)(1)(A) of this section to the number as determined in subdivision (g)(1)(B) of this section as follows:

(A) The total number of active, retiree, and beneficiary members of all of the fire or police pension and relief funds as of December 31, 2000, minus the total number of active, retiree, and beneficiary members of all of the fire or police pension and relief funds as of the most recent December 31; and

(B) The number of active, retiree, and beneficiary fire or police members of the system plus the total number of active, retiree, and beneficiary members of all of the fire or police pension and relief funds as of December 31, 2000.

(2) In the case of multiple beneficiaries of a single deceased member, those beneficiaries shall be counted as one (1) for the purposes of this subsection.

(3) In the case of paid service and volunteer service members in one (1) location, one (1) paid service member shall be equal to five (5) volunteer service members for the purposes of this subsection.

(h) (1) (A) All cities, towns, and fire protection districts having fire departments organized under §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, and all cities and towns having police departments organized under § 24-11-101 et seq., § 24-11-201 et seq., § 24-11-301 et seq., § 24-11-401 et seq., and §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-811 -- 24-11-827, 24-11-829, and 24-11-830 that have provided the information required under §§ 24-11-213(d) and 24-11-206 to the board and to the system shall qualify for participation in the revenues distributed.

(B) Those cities, towns, and fire protection districts that make an irrevocable decision to elect coverage in the Arkansas Local Police and Fire Retirement System by December 14 shall qualify for participation in the revenues distributed in the following calendar year.

(C) Those cities, towns, and fire protection districts that have not provided the required information shall not qualify for participation in the revenues distributed.

(2) On or before June 15 of each calendar year after 2002, the board shall certify to the Department of Finance and Administration the exact amount of tax revenues each city, town, or fire protection district is entitled to receive for the calendar year under this section.

(3) (A) The eligibility of the city, town, or fire protection district shall be continuous for a ten-year period without recertification unless otherwise directed by the board.

(B) The first year of implementation shall require a nine-year cycle from June 15, 2001.

(C) Thereafter, each city, town, or fire protection district shall resubmit the information required in § 24-11-213(d)(2) and (3) every ten (10) years beginning on December 15, 2010.

(i) All nonprofit corporations formed for fire protection purposes and that participate in the system shall participate in the distribution of insurance premium tax revenues to the same extent as other fire protection organizations under this section, §§ 24-10-401 -- 24-10-409, 24-11-809, and 26-57-610, and any other laws providing for the distribution of insurance premium tax moneys to fire protection organizations.

(j) (1) There shall be no administrative fees charged to these entities by the board upon qualification.

(2) The board shall incur all administrative and actuarial costs associated with obtaining the information required under this section.

(k) (1) The board shall establish a certain percentage of the insurance tax revenues to use to meet its proper actuarial expenses and administrative costs incurred in obtaining and evaluating the population information required under § 24-11-213, but in no event shall the board be entitled to more than one percent (1%) of the Firemen's and Police Officers' Pension and Relief Fund as defined in § 24-11-809(a)(2).

(2) This assessment shall be collected in addition to the assessment provided in § 24-11-203(k)(3).

(3) This revenue shall also be used to provide the administrative costs incurred in obtaining and evaluating the population information for unqualified cities, towns, and fire protection districts.

(l) (1) Beginning with the allocation in fiscal year 2012, the amount allocated to groups that are members of the Arkansas Local Police and Fire Retirement System excluding consolidation costs under subdivision (b)(2)(A)(iv) of this section is the actuarial cost under subdivision (b)(2) of this section multiplied by the factor in § 24-11-215(f).

(2) For the allocations in fiscal years 2012 -- 2015, the actuarial cost less the allocation amount shall not increase by more than one percent (1%) of covered payroll each year above the allocation amount in fiscal year 2011.

(3) For the allocations in fiscal years 2012 -- 2015, any amount needed to meet the transition under subdivision (l)(2) of this section shall proportionately reduce the percent of payroll of the other groups.

(m) Beginning with the allocation in fiscal year 2012, the amount allocated to groups that are covered by a local pension and relief fund including consolidation costs under subdivision (b)(2)(A)(iv) of this section is the actuarial cost under subdivision (b)(2) of this section multiplied by the factor in § 24-11-215(f).

(n) The Arkansas Fire and Police Pension Review Board shall promulgate rules that are necessary to implement this section.



§ 24-11-215 - Allocation of insurance premium tax -- Special provisions.

(a) Revenues distributed to the State of Arkansas as general revenue are subject to the allocations in this section.

(b) (1) All taxes that are levied on insurers that are allocated to general revenues under § 24-11-213 may be allocated to the Fire Protection Premium Tax Fund, the Arkansas Fire and Police Pension Guarantee Fund, underfunded plans under § 24-11-217, and then to general revenues.

(2) (A) For the 1999-2000 state fiscal year, six hundred thousand dollars ($600,000) of the fire portion of funds transferred to general revenues under this section and § 24-11-213 shall be transferred to the Fire Protection Premium Tax Fund.

(B) In all subsequent years fifty percent (50%) of the percentage increase in the amount allocated to general revenues under this section and § 24-11-213, using the dollar amount allocated in fiscal year 1999-2000 as the baseline, shall be transferred to the Fire Protection Premium Tax Fund in addition to the six hundred thousand dollars ($600,000) per year until the time that a cap of two million dollars ($2,000,000) annually is transferred to the Fire Protection Premium Tax Fund.

(C) Thereafter, the annual transfer shall be set at two million dollars ($2,000,000).

(3) Funds shall be distributed by the Chief Fiscal Officer of the State to the Arkansas Fire and Police Pension Guarantee Fund upon the recommendation of the Arkansas Fire and Police Pension Review Board in an amount necessary to fund the priority categories defined by § 24-11-209(e)(3)(A)-(D).

(4) Funds may be distributed by the Chief Fiscal Officer of the State to the Arkansas Fire and Police Pension Guarantee Fund upon the recommendation of the board for plans in the priority category defined by § 24-11-209(e)(3)(E).

(c) After transfers are made to cover funds distributed under subsection (b) of this section and the portion of those premium taxes set aside for transfer to the State Police Retirement Fund under § 24-6-209(b), the Director of the Department of Finance and Administration is directed to make annual transfers from the police portion of the revenues to the Policemen's Pension Supplement Program Fund on or before July 25, 1999, and each year thereafter as certified by the board on July 1 each year as the amount needed to pay the expenses of and to make payments to the eligible retired police officers and survivors under the Arkansas Policemen's Pension Supplement Program for the coming year of the program.

(d) Fifty percent (50%) of the increase in the amount allocated to general revenues under § 24-11-213, using the dollar amount allocated in fiscal year 1999-2000 as the base amount, shall be transferred to the Future Supplement Fund-Police under § 24-11-212.

(e) The amounts under § 24-11-217 shall be reduced proportionately so that the remainder portion for general revenue does not fall below four million dollars ($4,000,000).

(f) (1) (A) The factor applied to groups allocated under § 24-11-214(l) is forty percent (40%).

(B) The factor applied to groups allocated under § 24-11-214(m) is thirty percent (30%).

(2) The factors under subdivision (f)(1) of this section may be reduced proportionately to meet the following criteria:

(A) The general revenue portion resulting from this subsection does not fall below four million dollars ($4,000,000); and

(B) If the amount resulting from the percentages under subdivision (f)(1) of this section and the amounts in subsections (b)-(d) of this section in total reduce the general revenue portion of the allocation below four million dollars ($4,000,000), the amounts resulting from the percentages take precedence.



§ 24-11-216 - Minimum asset management standards.

(a) A local pension and relief fund shall meet the minimum asset management standards established under this section.

(b) (1) A local pension and relief fund shall be deemed to have met the minimum asset management standards if:

(A) The local pension and relief fund has a legally constituted board of trustees under §§ 24-11-405 and 24-11-801;

(B) The board of the local pension and relief fund meets at least two (2) times annually;

(C) The local pension and relief fund is actuarially sound as defined by the Arkansas Fire and Police Pension Review Board;

(D) (i) The rate of return earned by the local pension and relief fund over the most recent three-year period is at least equal to the rate of return for one-year United States Treasury notes over the most recent three-year period.

(ii) A higher standard for rate of return may be set by rule of the Arkansas Fire and Police Pension Review Board; and

(E) The local pension and relief fund has been in compliance with this subchapter under § 24-11-202 in two (2) of the past three (3) years.

(2) A local pension and relief fund shall meet the requirements of this section on or before December 31, 2008, and each year thereafter.

(c) If the Arkansas Fire and Police Pension Review Board determines that a local pension and relief fund does not meet the minimum asset management standard under subsection (b) of this section, the Arkansas Fire and Police Pension Review Board shall:

(1) Notify the local pension and relief fund and the sponsoring municipality of the local pension and relief fund of that fact and advise the local pension and relief fund of the steps necessary to comply with the standards; and

(2) Require the local pension and relief fund to:

(A) Establish a written investment policy that incorporates the rate of return established under subdivision (b)(1)(D) of this section and other requirements in accordance with rules promulgated by the Arkansas Fire and Police Pension Review Board; and

(B) Obtain professional investment management in accordance with rules promulgated by the Arkansas Fire and Police Pension Review Board.

(d) If the local pension and relief fund or its sponsoring municipality does not comply with subsection (c) of this section within six (6) months of the notification by the Arkansas Fire and Police Pension Review Board, then the local pension and relief fund shall develop a written plan of action in conjunction with the Arkansas Fire and Police Pension Review Board in accordance with rules promulgated by the Arkansas Fire and Police Pension Review Board.

(e) The Arkansas Fire and Police Pension Review Board shall promulgate rules necessary to implement the provisions of this section.



§ 24-11-217 - Additional allocation for certain underfunded plans.

(a) (1) Beginning with the allocation in fiscal year 2012, an additional allocation for certain underfunded plans as described in this section is created.

(2) The additional allocation shall be phased in for the purpose of replacing the Arkansas Fire and Police Pension Guarantee Fund under § 24-11-209 after the allocation in fiscal year 2015.

(b) The additional allocation shall be based on ten percent (10%) of the actuarial cost under § 24-11-214 and shall be available for certain pension and relief funds, including the portion of the actuarial cost for pension and relief funds that are administered by the Arkansas Local Police and Fire Retirement System.

(c) The pension and relief funds shall qualify for the additional allocation after approval of the Arkansas Fire and Police Pension Review Board and after meeting the following criteria:

(1) The pension and relief fund is in compliance with all applicable laws and rules; and

(2) The pension and relief fund shall receive employer contributions other than premium tax allocations that are at least eighty percent (80%) of the actuarial cost under § 24-11-214 during the calendar year before an allocation.

(d) For the allocations in fiscal years 2012 -- 2015, the amount of the additional allocation to a pension and relief fund shall not be less than would have been provided by the Arkansas Fire and Police Pension Guarantee Fund under § 24-11-209.

(e) The amounts provided under this additional allocation are subject to the limits under § 24-11-215.






Subchapter 3 - -- Police Pension and Relief Funds Generally

§ 24-11-301 - Appropriation of tax revenues from foreign insurers.

(a) (1) Sixty-six and two-thirds percent (662/3%) of the total tax revenues derived from premium taxes paid to the State of Arkansas by alien and foreign insurance companies upon premiums collected by the insurance companies upon insurance contracts written on motor vehicles, the licensed addresses of which are qualified cities or towns wherein the motor vehicles are insured against the perils of physical damage or the owner or operators of the motor vehicles are insured against legal liability arising out of the use, ownership, or operation of the motor vehicles, is appropriated and set aside for the:

(A) Use and benefit of all duly qualified police officers' pension and relief funds;

(B) Administrative and actuarial expenses of the Arkansas Fire and Police Pension Review Board;

(C) Arkansas Fire and Police Pension Guarantee Fund; and

(D) Arkansas Policemen's Pension Supplement Program.

(2) The premium taxes collected in this subsection shall be placed in a fund combined with the premium taxes collected pursuant to § 24-11-809. The combined fund shall be entitled the "Firemen's and Police Officers' Pension and Relief Fund".

(b) The amount of the tax revenues attributable to the fire peril of physical damage insurance shall not be included.



§ 24-11-303 - Payments.

(a) Payment by the companies of their respective portions of the tax described and appropriated by this subchapter shall be made to each qualified city or town on or before August 1 of each calendar year.

(b) All funds received pursuant to the provisions of this subchapter by any city or town shall be turned over to the board of trustees of that city or town's police officers' pension and relief fund and shall be administered by the board as other funds belonging to the fund.

(c) Premium taxes collected from risks not principally garaged in a qualified city or town shall not be affected by this subchapter.






Subchapter 4 - -- Police Pension and Relief Funds -- Cities of the First Class

§ 24-11-401 - Applicability.

This subchapter shall not apply to any city that had a policemen's pension and relief fund on June 10, 1937.



§ 24-11-402 - Vote to effect subchapter.

(a) The provisions of this subchapter shall be suspended and inoperative in any city affected by the provisions of this subchapter until made available by a vote favorable thereto of the majority of qualified electors of the cities participating in any election on the question and held at a special election in accordance with § 7-11-201 et seq. for the purpose of voting on the question.

(b) The election may be held in connection with the first general city election following the passage and approval of this subchapter, but the failure to submit at that city or other election shall not defeat the right of submission at any subsequent election.

(c) Upon filing with the county board of election commissioners not later than seventy (70) days before the date of the election the petition signed by twenty (20) or more qualified electors of the city affected and praying that the question of police officers' pensions be submitted, it shall be the duty of the county board of election commissioners to place the question upon the ballot.

(d) In the event that for any reason the question of policemen's pension was not voted upon in the next general city election after June 10, 1937, the question may be submitted at a special election in accordance with § 7-11-201 et seq. held in the city as provided in this section.

(e) The question on the ballot shall be as follows:

Click here to view form



§ 24-11-403 - Creation of fund -- Tax levy.

(a) Annually, a tax not to exceed one (1) mill on the dollar of all taxable property in any cities or towns in this state is levied as a fund for pensioned and superannuated members of the police department, for the surviving spouses and minor children or dependent parents of deceased members of the police department, and to relieve the members in case of temporary disability.

(b) This fund shall be known as the policemen's pension and relief fund and shall be collected as other taxes are collected and shall be turned over to the board of trustees of the policemen's pension and relief fund, as provided in this section.

(c) In those cities which do not have a policemen's pension and relief fund but which cover their police officers under the Arkansas Local Police and Fire Retirement System, the tax, once approved by a majority of those voting on the question, shall be collected annually as other taxes are collected and shall be turned over to each city to be applied to each city's account in that system, in such manner and amounts as determined by the board of trustees of that system.



§ 24-11-404 - Tax levy for pensions in cities of first and second class.

(a) (1) After being once approved by a majority of those voting on the question at any general or special election in any city of the first class or city of the second class, a tax not to exceed one (1) mill on the dollar upon the assessed value of the real and personal property of the city shall be levied annually by the city for the purpose of paying police officers' retirement salaries and pensions, as well as pensions to the surviving spouses and minor children of deceased police officers and the surviving spouses and minor children of deceased retired police officers.

(2) The levy shall be made by the city council or other governing body of the city on or before the time fixed by law for levying county taxes, and the city council or other governing body shall make out and certify to the county clerk the rate of taxation levied by the municipal corporation on the real and personal property within the city.

(3) The amount so certified shall be placed upon the tax book by the county clerk of the county and collected in the same manner that state and county taxes are collected and shall be turned over to the board of trustees of the policemen's pension and relief fund of the city.

(b) (1) In those cities that do not have a policemen's pension and relief fund but that cover their police officers under the Arkansas Local Police and Fire Retirement System, the tax shall also be allowed when approved by a majority of qualified electors of the cities participating in any election on the question and held at a special election in accordance with § 7-11-201 et seq. for the purpose of voting on the question.

(2) The election may be held in connection with the first general city election following March 6, 1989, but the failure to submit at a city or other election shall not defeat the right of submission at any subsequent election.

(3) Upon the filing with the county board of election commissioners not later than ninety (90) days before the date of the election requested in a petition signed by twenty (20) or more qualified electors of the city affected and praying that the question of a policemen's pension be submitted, it shall be the duty of the county board of election commissioners to call the election in accordance with § 7-11-201 et seq.

(4) In the event that for any reason the question of the policemen's pension is not voted upon in the next general city election after March 6, 1989, the question may be submitted at a special election held in the city as provided in this subsection.

(5) The question on the ballot shall be as follows:

"FOR Police Officer's Pension ......................[]

AGAINST Police Officer's Pension ......................[]".

(6) The tax so levied shall not exceed one (1) mill on the dollar upon the assessed value of the real and personal property of the city or town.

(c) Once so approved, the tax shall be levied and certified in the same manner as provided in this section and shall be collected and turned over to the city or town for the sole purpose of making payment for coverage of employees under the Arkansas Local Police and Fire Retirement System.

(d) A vote on the question of the tax provided for in this section shall be had in the same manner that the Constitution and laws of this state provide for the initiation of measures in municipalities.

(e) The funds provided for in this section shall be supplemental and in addition to any funds provided for by any laws in effect at the time of passage of this section and shall become part of the policemen's pension and relief fund of the city and be administered by the board of trustees of the policemen's pension and relief fund for the same class of beneficiaries and in the same manner as prescribed by law.

(f) In those cities that cover their police officers under the Arkansas Local Police and Fire Retirement System, the funds shall be applied to each city's account in that system, in such manner and amounts as determined by the Board of Trustees of the Arkansas Local Police and Fire Retirement System, if:

(1) The city does not have a policemen's pension and relief fund; or

(2) The city has consolidated administration of its policemen's pension and relief fund with the Arkansas Local Police and Fire Retirement System, even if there are no longer any members or beneficiaries remaining under the city's policemen's pension and relief fund.



§ 24-11-405 - Board of trustees.

(a) The board of trustees of the policemen's pension and relief fund shall consist of seven (7) members as follows:

(1) The chief executive officer of the city, who shall be chair of the board;

(2) The city treasurer, who shall be treasurer of the fund;

(3) (A) (i) Five (5) active or retired members of the pension fund.

(ii) (a) The active pension fund members shall elect the active members by secret written ballot in May of each year, with the member or members to be chosen in alternating years.

(b) The retired member or members shall be chosen in May of each year by a method to be determined by the board, with the member or members to be chosen in alternating years.

(c) All member trustees shall serve two-year terms.

(d) In the event of a vacancy in a board position, the board of trustees shall appoint a replacement to serve the remainder of the unexpired term.

(iii) If there are no active members of the pension fund, all five (5) employee members shall be elected by the retired membership of the pension fund and the surviving spouses of deceased members currently receiving benefits.

(B) The board shall select one (1) of the police members as secretary of the board to serve for a period of two (2) years or until his or her successor is elected and qualified.

(C) However, if no retirant is available to serve on the board, all five (5) employee positions shall be held by active members of the pension fund and shall be elected by secret ballot by the active members of the pension fund for two-year terms as provided in subdivision (a)(3)(A) of this section.

(D) The board shall have the power to make all rules needful for its guidance to implement the provisions regarding board composition; and

(4) The number of active members or retired members to serve on the board shall be determined by the proportionate number of active members to retired members as follows:

(A) When the number of active members equals seventy-five percent (75%) of the total of retired members and active members, the board shall be composed of four (4) active members and one (1) retired member;

(B) When the number of active members equals fifty percent (50%) of the total of retired members and active members, the board shall be composed of three (3) active members and two (2) retired members; and

(C) When the number of retired members equals seventy-five percent (75%) of the total of retired members and active members, the board shall be composed of one (1) active member and four (4) retired members.

(b) The police officer members of the board shall serve for a period of two (2) years or until their successors are elected and qualified.

(c) The board shall have the absolute control and management of the funds provided for in this subchapter and of all moneys donated, paid, or assessed for the relief or pension of disabled, superannuated, and retired members of the police department, their surviving spouses and minor children, or dependent parents solely dependent upon members for their support.

(d) (1) The board shall make all necessary rules for its government and the discharge of its duties and shall hear and decide all applications for relief or pension under this subchapter.

(2) All decisions upon applications shall be final and conclusive and not subject to review or reversal except by the board.

(3) The board shall keep a record of all its meetings and proceedings.

(e) (1) Each member of the board of trustees of the policemen's pension and relief fund who receives gifts or other compensation that in total exceeds one hundred dollars ($100), including, but not limited to, trips and meals, from current or potential investment advisors or managers of the policemen's pension and relief fund shall prepare an annual statement listing:

(A) Each item received;

(B) The estimated value of each item; and

(C) From whom each item was received.

(2) (A) Each member of the board of trustees of the policemen's pension and relief fund shall attest by written affidavit that the member's annual statement is true and current to the best of his or her knowledge.

(B) (i) An annual statement and affidavit from each member of the board of trustees of the policemen's pension and relief fund shall be collected by the board of trustees of the policemen's pension and relief fund or the municipal treasurer.

(ii) One (1) copy of the statement and affidavit shall be filed with the Secretary of State.

(iii) A second copy of each statement and affidavit shall be retained on file by the board of trustees of the policemen's pension and relief fund or the municipal treasurer and shall be available for review by any plan participant.

(C) (i) As part of the annual report to the Arkansas Fire and Police Pension Review Board, the chair of each board of trustees of the policemen's pension and relief fund for each plan shall certify that the statements and affidavits as described in this subsection have been completed and appropriately filed.

(ii) Each plan's annual report shall not be considered complete without this certification.



§ 24-11-406 - Administration of small funds by Arkansas Local Police and Fire Retirement System.

(a) (1) In those local police pension and relief funds that cover fewer than five (5) members, a local board of trustees may no longer exist, and the fund shall be designated as inactive by the employer.

(2) As used in this section, "member" includes an active member or a retired member of the fund described in subdivision (a)(1) of this section but does not include beneficiaries.

(b) Administrative responsibility for the fund shall be assigned to the Arkansas Local Police and Fire Retirement System, as allowed by §§ 24-10-301 and 24-10-302 and as provided in the following procedure:

(1) (A) The actuary under contract to the system shall compute the retirement reserve for vested and active members and for eligible beneficiaries of the inactive fund. After receiving the report of the actuary, the employer shall transfer the computed reserve to the system to be held in an account designated as the retirement reserve for the inactive fund and from which the system shall pay eligible beneficiaries.

(B) The retirement reserve and any additional employer contributions shall include such amounts as are necessary to provide administrative expenses for the system, but such expenses shall not exceed a total of one-half of one percent (0.5%) of active member payroll, if any, plus one percent (1%) of annual reserve assets;

(2) Any excess assets of the fund remaining after the retirement reserve is created shall be transferred to an account designated by the employer, to be used solely for the purpose of making payments to the system for employee coverage administered under the system and for no other purpose;

(3) If a former member of the local pension fund returns to service in which the employee would have again become a member of the local fund, the past service credit may be purchased by the employer for the employee under the system, and the purchase costs shall be amortized in the same manner as other service credit purchases are amortized under the system;

(4) (A) Retired members and beneficiaries of any inactive fund under administration of the system that was actuarially sound before being designated inactive shall be eligible for annual redetermination of benefits as defined in § 24-10-612.

(B) Should the law mandate an increase in benefits to retired members or their beneficiaries, the increases shall be payable from the retirement reserve of the inactive fund.

(C) No prorating of benefits shall be allowed in inactive funds under the administration of the system.

(D) If the retirement reserve of an inactive fund shall become inadequate to pay full benefits to eligible recipients, the system shall require of the employer, and the employer shall remit, such actuarially computed amounts as are necessary to pay full benefits to current and future eligible recipients;

(5) (A) Once a fund becomes inactive and a retirement reserve is created as required by this section, the employer may continue to collect such millages, fines, fees, state insurance tax turnback, and other revenues as allowed by law for the support of police retirement programs.

(B) The revenues shall be deposited locally in an account designated by the employer solely for making payments to the system and shall be used for no other purpose; and

(6) (A) All employer contributions for inactive funds shall be made in such amounts, and in such manner, form, and frequency, as the Board of Trustees of the Arkansas Local Police and Fire Retirement System shall require.

(B) The pension records of inactive funds, and other materials and reports as may be required by the board to administer the inactive funds, shall be provided to the Arkansas Local Police and Fire Retirement System in such manner as the board shall require.



§ 24-11-407 - List of retired police officers.

(a) There shall be kept in the office of the board of trustees by the secretary a book known as the list of retired police officers.

(b) This book shall give the full and complete history and record of action of the board of trustees in retiring any and all persons under this subchapter.

(c) The record shall give the name, date of joining the department, date of retirement and reason thereof, and the date and finding of the physician of each examination made of disabled members of the department retired under the provisions of this subchapter.



§ 24-11-408 - Treasurer as custodian of fund.

(a) The treasurer shall be the custodian of the pension fund and shall keep his or her books and accounts concerning the funds in such manner as may be prescribed by the board.

(b) The books and accounts shall be subject to the inspection of any member of the board.

(c) (1) Within ten (10) days after his or her selection, the treasurer shall execute a bond to the board of trustees with good and sufficient securities, in such penal sum as the board shall direct, conditioned for the faithful performance of the duties of his or her office and that, on the expiration or retirement of his or her term of office, he or she shall surrender and deliver to his or her successor all unexpended moneys and all property which may have come into his or her hands as treasurer of the fund.

(2) The bond shall be filed in the office of the board of trustees, and, in case of a breach of the bond, suit may be brought on the bond in the name of the board or in the name of any person or persons injured by the breach.



§ 24-11-409 - Deposit of moneys.

The board shall deposit all moneys in the bank selected as the fiscal agent of the city in which it is located, but only if the moneys draw the same rate of interest as the city receives on its deposits. Otherwise, the board shall make its own selection of the bank.



§ 24-11-410 - Investment.

(a) The board of trustees of the policemen's pension and relief fund shall have the power to draw sums from its treasury, only upon warrants signed by the chair of the board of trustees of the policemen's pension and relief fund and countersigned by the policemen's pension and relief fund, to invest in the name of the board in interest-bearing bonds of the United States, of the State of Arkansas, or of the city in which the board is located, in a local government joint investment trust pursuant to the Local Government Joint Investment Trust Act, § 19-8-301 et seq., in the Arkansas Local Police and Fire Retirement System, or in savings and loan associations duly established and authorized to do business in this state.

(b) Except as provided in subsection (c) of this section, all securities shall be deposited with the treasurer of the board of trustees of the policemen's pension and relief fund and shall be subject to the order of the board.

(c) (1) In those policemen's pension and relief funds in which assets exceed one hundred thousand dollars ($100,000), the board may employ:

(A) An investment advisor as defined in § 24-10-402(a)(2)(A)(ii) to invest the assets, subject to the terms, conditions, limitations, and restrictions imposed by law upon the Arkansas Local Police and Fire Retirement System, as provided by § 24-10-401 et seq.; and

(B) A trustee or custodian to hold the assets.

(2) Investments shall not be limited to interest-bearing bonds.

(3) The total amount of fees paid for investment advisors, investment advisory services, investment educational services, trustee services, custodial and administrative services, and investment management services when the managers are required to perform security trades on a best execution basis shall be:

(A) Limited to no more than three percent (3%) annually of the first five hundred thousand dollars ($500,000) of plan assets, plus no more than two percent (2%) annually of the next five hundred thousand dollars ($500,000) of plan assets, plus no more than one percent (1%) annually of plan assets over one million dollars ($1,000,000); and

(B) Clearly stated, in total, on all monthly, quarterly, and annual statements prepared for the board.



§ 24-11-411 - Payments.

(a) Except as provided in subsection (c) of this section, all moneys paid from the pension and relief fund shall be paid by the treasurer only upon warrants signed by the chair and countersigned by the secretary thereof.

(b) Except as provided in subsection (c) of this section, no warrant shall be drawn except by order of the board, and interest accruing from the fund while on deposit or otherwise shall constitute a part of the fund.

(c) In a policemen's pension and relief fund in which the board has employed a trustee or custodian under § 24-11-410(c) to hold the assets, the trustee or custodian may pay benefits to persons and beneficiaries entitled to benefits under the fund as directed by the board.



§ 24-11-412 - Report on condition of fund.

The board of trustees shall report to the council or city commission the condition of the pension fund on the first regular meeting in January of each year.



§ 24-11-413 - Moneys added to fund -- Contributions.

(a) There shall be added to the policemen's pension and relief fund the following moneys:

(1) All forfeitures and fines imposed upon any member of the police department by way of discipline;

(2) All money given or donated to the fund;

(3) All money deducted from the salary of any member of the police department on account of absence or loss of time;

(4) All rewards paid for any purpose;

(5) Ten percent (10%) of all fines and forfeitures, not including court costs, collected by the county or city official, agency, or department designated pursuant to § 16-13-709 as primarily responsible for the collection of fines assessed in the district courts of this state for violation of ordinances or state law that pursuant to law would be deposited in the city general fund and are not designated by law as payable to the county or state agencies or entities; and

(6) (A) Six percent (6%) of the monthly salary of each member of the department, to be deducted each month by the city and immediately paid to the board of trustees of the policemen's pension and relief fund.

(B) However, the monthly deduction shall be four percent (4%) for police officers contributing to social security unless increased, but not to exceed six percent (6%), by the majority vote of the contributing members of a police department covered by social security.

(b) All cities and towns in which a policemen's pension and relief fund is established shall contribute to the fund an amount not less than six percent (6%) of the police officers' salary.

(c) The contributions by cities and towns shall not exceed the amount contributed by the police officers, except where authorized by appropriation of the city's or town's governing body.

(d) A pension and relief fund that has assigned administrative responsibility for the fund to the Arkansas Local Police and Fire Retirement System under § 24-11-406 continues to be eligible to collect and deposit the amounts under subsection (a) of this section as contributions.



§ 24-11-415 - Proceeds derived from sale of confiscated goods.

(a) (1) (A) In all cities and towns, all goods confiscated by a police officer of the city, by the sheriff, or by an officer of the Department of Arkansas State Police within the city and that are no longer needed as evidence shall be sold at auction or Internet auction.

(B) The auction or Internet auction shall be held at least annually or more often if the city determines appropriate.

(C) The proceeds derived from the sale of all confiscated goods shall be deposited into the city's policemen's pension and relief fund.

(2) Subdivision (a)(1) of this section shall not supersede any existing provisions of law governing the disposition of confiscated goods.

(b) (1) Until such time as the pension and retirement fund is actuarially sound as determined by the actuary under contract with the Arkansas Fire and Police Pension Review Board, in all cities and towns all moneys confiscated by a police officer of the city, by the sheriff, or by an officer of the Department of Arkansas State Police within the city shall be deposited into the city's policemen's pension and retirement fund.

(2) Subdivision (b)(1) of this section shall not supersede any existing provisions of law governing the disposition of confiscated moneys.

(3) At the time that the pension and retirement fund is actuarially sound, all moneys received under this subsection shall be retained by the city.

(c) A pension and relief fund that has assigned administrative responsibility for the fund to the Arkansas Local Police and Fire Retirement System under § 24-11-406 continues to be eligible to collect and deposit these amounts as contributions until the unfunded liability as a result of the consolidation has been fully amortized.



§ 24-11-416 - Proration where fund insufficient.

If at any time there should not be sufficient money in the fund to pay each person a full amount to which he or she may be entitled, the beneficiaries shall be paid by prorating the fund available among them.



§ 24-11-417 - Subjection of fund to legal process.

(a) No portion of the pension and relief fund shall at any time be subject to seizure or levy under any process whatsoever for the payment of any claim or debt held against any disabled member or the surviving spouse, dependent parent, or child of a deceased or retired member.

(b) The fund shall be securely held and distributed for the purpose of pensioning the persons mentioned in this subchapter and for no other person or purpose whatsoever.



§ 24-11-418 - Credited service -- Purchase for military service by past or present members generally.

(a) A person who is or was a member of the policemen's pension and relief fund as established by this subchapter and who was not receiving benefits under the system on June 17, 1981, may purchase credited service in the system for a period not to exceed two (2) years for service rendered by the member while on active duty in the armed forces of the United States before the member's employment covered by the policemen's pension and relief fund as established by this subchapter, but only if:

(1) The person received an honorable discharge from the armed forces; and

(2) The person does one (1) of the following:

(A) If he or she has participated in the policemen's pension and relief fund for at least eighteen (18) years, he or she contributes to the member's deposit account a sum of money equal to the amount of the combined employee and employer contribution made by or on behalf of the member to the system based upon the contributions for the last month of the employee's eighteenth year of service, multiplied by the number of months of military service the member is eligible for and desires to purchase under this section with interest thereon at the rate of six percent (6%) per annum from the date of eligibility to purchase the service to the date of purchase; or

(B) If he or she has participated in the policemen's pension and relief fund for at least twenty (20) years, he or she contributes to the member's deposit account a sum of money equal to the amount of the combined employee and employer contribution made by or on behalf of the member to the system based upon contributions at the time he or she first became a member of the retirement system, multiplied by the number of months of military service the member is eligible for and desires to purchase under this section with interest thereon at the rate of six percent (6%) per annum from the date of eligibility to purchase the service to the date of purchase.

(b) A member who purchases credited service in the system as authorized in this section shall not be entitled to receive retirement benefits under the system until the date on which he or she has twenty (20) years of actual service under the system or would have had twenty (20) years of actual service under the system if the member had continued his or her employment.

(c) When a member purchases credited service as authorized in this section and terminates employment before his or her twentieth anniversary as a member of the system, that portion of the insurance premium tax returned to the employing city for credit to policemen's pension funds that was previously credited to the policemen's pension and relief fund for the position held by the member shall continue to be credited to that fund until the date on which the member would have been a member of the system for twenty (20) years had he or she continued employment.



§ 24-11-419 - Credited service -- Purchase of military service by active police in cities of 75,000.

(a) (1) Any person who on July 20, 1979, was an active member of the police department of any city having a population of seventy-five thousand (75,000) or more persons according to the 1970 Federal Decennial Census shall be entitled to purchase credited service in the policemen's pension and relief fund of the city for the time the person served on active duty in the armed forces of the United States.

(2) No member shall be entitled to purchase more than two (2) years of credited service in a pension fund for service in the armed forces.

(b) (1) The policemen's pension and relief fund in each city having a population of seventy-five thousand (75,000) or more persons according to the 1970 Federal Decennial Census is authorized to allow the purchase of service credit for military service as provided in this section whenever it is determined by an actuary employed by the Arkansas Local Police and Fire Retirement System who is a member of the American Academy of Actuaries that it is and has been actuarially feasible for a period of five (5) years for the policemen's pension and relief fund to pay both the benefits provided under this section and all other benefits provided by law from the policemen's pension and relief fund.

(2) The Executive Director of the Arkansas Fire and Police Pension Review Board shall state the actuarial findings in writing to the board of trustees and shall certify the appropriate action to be taken.

(c) A policemen's pension and relief fund shall be deemed to be actuarially sound if the unfunded liabilities of the fund can be funded over a period of not more than thirty (30) years, based on the current available and known revenue or income sources available to the policemen's pension and relief fund.

(d) (1) (A) An explanation by the board of trustees of the policemen's pension and relief fund outlining the increase in active member benefits shall be filed with the executive director.

(B) The executive director shall determine that an actuarial valuation has been made in accordance with the provisions of this section and that the actuarial valuation has determined that the proposed increase in benefits may be funded over a period of time set forth in subsection (c) of this section based upon available or defined revenue sources of the relief fund, in which event the executive director may approve the increase to member or beneficiary benefits under the policemen's pension and relief fund.

(2) All actions of the executive director shall be subject to review and acceptance by the Arkansas Fire and Police Pension Review Board.

(e) A copy of the explanation by the board of trustees, a copy of the actuarial evaluation, and a copy of the action taken by the executive director shall be filed with the circuit clerk and the city clerk of the county and city in which the policemen's pension and relief fund is located.

(f) (1) A member of any pension and relief fund who desires to purchase credited service in the fund for military service as provided in this section shall make application therefor to the board of trustees of the fund and shall furnish the board proof of the military service of the applicant, as well as proof that the applicant was honorably discharged from the armed forces.

(2) Within such time as may be prescribed by the board, the member shall pay into the fund such amount of money as the board determines would have been contributed to the fund by or on behalf of the applicant had he or she been a member of the fund during his or her term of military service, based on the contributions made to the fund by or on behalf of the member at the time he or she first became a member of the fund, together with interest thereon at the rate of six percent (6%) per annum beginning six (6) months after the member became eligible to purchase the credit.

(g) (1) The cost of the actuarial valuation made under the provisions of this section shall be paid by the board of trustees of the policemen's pension and relief fund which proposes to increase member or beneficiary benefits under the fund.

(2) The actuarial valuation shall include:

(A) The current financial and actuarial status of the income and liabilities of the firemen's and policemen's pension and relief fund;

(B) A detailed statement of the proposed benefit increases;

(C) A comparison reflecting that the level of contributions and other income under the pension and relief fund is sufficient to amortize the unfunded liabilities resulting from the benefit increase over a thirty-year period; and

(D) An evaluation determining whether, in the opinion of the actuary, the income under the policemen's pension and relief fund will be actuarially sound.



§ 24-11-421 - Credited service -- Restoration.

(a) (1) In the event a former member again becomes an employee of the same police department where previously employed, the police officer shall again become a member of the system, and the credited service forfeited by him or her shall be restored to his or her credit, but only if he or she returns to the fund the amount refunded to him or her plus interest from the date of withdrawal to the date of repayment.

(2) The interest rate to be paid shall be equal to the fund's average investment rate of return as indicated in the last three (3) annual accountant's reports, but in no case less than six percent (6%).

(3) The repayment shall be made according to such rules and regulations as the board shall adopt.

(b) Any police officer who has become a member of the Arkansas Local Police and Fire Retirement System shall remain a member of that system.



§ 24-11-422 - Benefits -- Voluntary retirement.

(a) (1) (A) Any member of a police department who has performed faithful service for a period of at least twenty (20) years shall be eligible for voluntary retirement.

(B) Upon written application by the member, the board of trustees shall place him or her on the pension roll at one-half (1/2) the actual salary based upon his or her highest salary year during his or her time of service.

(2) (A) (i) The term "salary" as used herein shall mean regular salary only and shall not include, except as otherwise provided in subdivision (a)(2)(A)(ii) of this section, overtime pay, payments for unused accrued sick or annual leave, or the cash value of any nonrecurring or unusual remuneration.

(ii) (a) The term "salary" may include the payments to a police officer for unused accrued sick leave not to exceed ninety (90) work days recorded on the records of the city or town as of the officer's date of retirement, provided the municipality agrees by ordinance to make adequate contributions to the fund to cover the additional costs for the benefits from the increased salary and the fund is judged by an actuarial determination to be actuarially sound.

(b) The board of trustees shall determine the actuarial costs of the payments for the unused accrued sick leave to the fund.

(B) The overtime exclusion shall not apply to a benefit computed at any time on a salary year prior to June 28, 1985.

(b) (1) (A) Any police officer who has more than twenty (20) years of service at the time of retirement shall be entitled to receive the sum of twenty dollars ($20.00) per month in addition to his or her regular retirement pay for each full year worked over and above twenty (20) years.

(B) In no instance shall he or she receive more than one hundred dollars ($100) per month in addition to his or her regular benefit.

(2) The increase in benefit levels provided in this subsection for service beyond twenty (20) years shall apply only to those police officers who retire on or after January 1, 1987.

(3) If a deceased officer receives the benefit provided under this subsection at the time of his or her death, the benefit shall be included in the amount paid to a surviving spouse or surviving child under § 24-11-425(a)(1)(A)(ii).

(c) (1) Any member of a department of a city which is divided by a street state line from an incorporated city or town in an adjoining state who is eligible for voluntary retirement and who shall continue to work for the department may receive the sum of twenty dollars ($20.00) per month upon retirement in addition to his or her regular monthly retirement pay for each continuous year that he or she shall work over and above his or her twenty (20) years.

(2) In no instance shall he or she receive more than three hundred dollars ($300) per month in addition to his or her regular retirement pay.



§ 24-11-423 - Benefits -- Disability retirement.

(a) (1) (A) If any member of the police department shall become physically or mentally permanently disabled and this fact is certified to by the physician on the board of trustees, he or she shall be entitled to retire and receive a pension as provided herein. The board may first require that a second evaluation be performed by another physician to be named by the board. No member shall be retired for disability for natural causes unless he or she has served at least five (5) years.

(B) If the disabling injury or disease occurred while not actually performing work in gainful employment for the police department, the monthly benefit shall be equal to the benefit paid to normal service retirants.

(C) (i) If, however, a police officer is injured in the line of duty, the monthly disability benefit shall either be equal to sixty-five percent (65%) of the salary attached to the rank held by the member in the police department or shall be equal to the benefit paid to normal service retirants, whichever is greater.

(ii) For purposes of this section, "injured in the line of duty" means a disabling injury or disease which occurs while conducting official police department operations or while in training to become a police officer.

(iii) The board shall determine whether the disability occurred in the line of duty and may require any medical evidence, official reports, expert testimony, or other information to be supplied by the applicant in addition to the required physician's examination. The additional benefits provided in this subdivision (a)(1)(C) shall be effective for all qualifying applications first received by the board on or after January 1, 1987.

(2) For purposes of computing all benefits under this section, the term "salary" means regular salary only and shall not include overtime pay, payments for unused accrued sick leave or annual leave, or the cash value of any nonrecurring or unusual remuneration.

(b) Any police officer retired for reasons of disability who has more than twenty (20) years of service shall also be entitled to receive any supplementary benefit for which he or she would otherwise be qualified under this section and § 24-11-422.

(c) (1) If any member is retired because of any disability, it shall be the duty of the member to have an examination made of himself or herself by the physician on the board at least once every six (6) months, and, if he or she shall have recovered from the disability, it shall be the duty of the board to stop the payment of the pension and to place the member back in service on the police department.

(2) The time of his or her retirement shall be considered as continuous service in the department.

(3) A member receiving the examination shall pay to the physician examining him or her a fee of five dollars ($5.00) for the examination so made.

(d) (1) In addition to the examination required by subsection (c) of this section, the board may require the member to have an examination made of himself or herself by a physician named by the board no more often than once every six (6) months, and, if the physician determines that the member has recovered from the disability, it shall be the duty of the board to stop the payment of the pension and to place the member back in service on the police department.

(2) The time of his or her retirement shall be considered as continuous service in the department.

(3) The board shall pay for the cost of the additional examination.



§ 24-11-424 - Benefits -- Retirant receiving less than one-half salary.

Retired police officers who are eligible to receive benefits from a policemen's pension and relief fund shall receive from the policemen's pension and relief fund a minimum monthly benefit of no less than three hundred fifty dollars ($350).



§ 24-11-425 - Benefits -- Death of active or retired member.

(a) (1) (A) If any active police officer or any retired member dies from any cause, leaving a surviving spouse, then the board of trustees shall direct a monthly pension during the surviving spouse's life in an amount equal to the lesser of the:

(i) Pension attached to the rank of the deceased police officer at the time of his or her death; or

(ii) Monthly pension amount being paid to the deceased police officer at the time of his or her death.

(B) In no event shall the benefit of the surviving spouse be less than three hundred fifty dollars ($350) per month.

(2) If any active police officer or any retired member dies from any cause and leaves no surviving spouse but has a surviving child or children under the age of eighteen (18) who have not completed high school, then the board shall direct a monthly pension benefit to the surviving child or children under the age of eighteen (18) in an aggregate amount to the children equal to the pension attached to the rank of the deceased police officer at the time of his or her death, but in no event shall the benefits to the surviving children be less than three hundred fifty dollars ($350) per month. However, if any child enrolls in an institution of higher learning after completing high school, then the payment shall continue as long as the child is a full-time student but not beyond the child's twenty-third birthday unless he or she is a dependent child who is physically or mentally permanently disabled.

(3) (A) The board may continue a benefit for life for a dependent child who is physically or mentally permanently disabled and this fact is certified to the board by a physician.

(B) The board may first require that a second evaluation be performed by another physician to be named by the board, and they shall review the child's disabled status from time to time, but at least every five (5) years.

(4) (A) (i) Beginning July 1, 2007, if a retired member dies from any cause and leaves a surviving former spouse who was receiving a portion of the retired member's retirement benefit and also leaves a surviving spouse entitled to benefits under subdivision (a)(1) of this section, then until the surviving former spouse or surviving spouse dies or remarries, the surviving former spouse shall continue to receive the same benefit he or she was receiving when the retired member died.

(ii) Upon the death or remarriage of the surviving former spouse, the monthly pension of the surviving spouse shall be increased to the pension attached to the rank of the deceased police officer at the time of his or her death.

(B) A surviving former spouse shall not be entitled to any benefit increases approved by the board for its members.

(b) If the police officer leaves no surviving spouse or children but does leave a dependent parent, the board shall pay the dependent parent the sum of one hundred twenty-five dollars ($125) monthly as long as the dependent parent remains unmarried.

(c) The minimum benefit provided in this section shall be paid to all qualified survivors regardless of whether they were already receiving benefits or become eligible for the first time after June 17, 1981.

(d) (1) If any police officer marries after retirement, that surviving spouse may be entitled to a pension under this subchapter if he or she has been married to the police officer for a period of at least five (5) years, if the board of trustees for the fund decides to extend this benefit for its members and if the pension fund will be actuarially sound as determined by the actuary for the Arkansas Fire and Police Pension Review Board after this benefit increase is extended to members.

(2) If any police officer who retired after June 12, 1964, and before June 20, 1964, marries after retirement, that surviving spouse shall be entitled to a pension under this subchapter if he or she has been married to the police officer for a period of at least two (2) years and if the actuarial soundness of the fund will not be adversely affected.

(e) (1) In addition to the monthly pension provided in subsections (a) and (b) of this section, the board shall order and direct the payment of the sum of one hundred twenty-five dollars ($125) per month to each child under eighteen (18) years of age. However, the payment shall continue to each child over eighteen (18) years of age as long as the child is a full-time student but not beyond the child's twenty-third birthday unless he or she is a dependent child who is physically or mentally permanently disabled.

(2) The board may continue a benefit for life for a dependent child who is physically or mentally permanently disabled and this fact is certified to the board by a physician on the board. The board may first require that a second evaluation be performed by another physician to be named by the board, and they shall review the child's disabled status from time to time, but at least every five (5) years.

(f) (1) The sum total of the pension to be paid the surviving spouse or the qualifying child of the deceased police officer shall not exceed one-half (1/2) of the salary attached to the rank the police officer held at the time of his or her death or the monthly pension amount being paid to the deceased police officer at the time of his or death, whichever is greater.

(2) However, the limit on the sum total amount under subdivision (f)(1) of this section may be exceeded through benefit increases authorized under § 24-11-102.

(g) (1) If any surviving spouse, surviving former spouse, or child shall marry, he or she shall thereafter receive no further pension under this subchapter except that if he or she is a surviving spouse of a police officer who is killed while in the official performance of his or her duties, then any such surviving spouse's or former spouse's benefits shall continue.

(2) Benefits may be restored to a surviving spouse whose benefits had been terminated prior to or after August 1, 1997, upon his or her application to and approval by the board.

(h) (1) When entitled to a pension as provided by this subchapter, a surviving spouse, child, or dependent parent shall make application to the board through the secretary of the board on a form to be provided by the board.

(2) Accompanying the application shall be proof of the marriage of the decedent to the surviving spouse claimant.

(3) Proof of the birth of children shall be shown by the baptismal or board of health certificates.

(4) All applications and proof shall be retained in the custody of the board, and due notice of that action shall be registered by the secretary in his or her office.

(i) Every member of the department must file with the secretary the names of those persons to whom death benefits are to be paid and the relationship of the beneficiary to the decedent.



§ 24-11-426 - Optional vesting rights policy.

(a) (1) Upon an actuarial determination that the fund will remain actuarially sound, the board of trustees of a local policemen's pension and relief fund of cities of the first class shall have the option to establish a vesting rights policy in its policemen's pension and relief fund.

(2) The required actuarial evaluation shall be made by the actuary employed by the Arkansas Local Police and Fire Retirement System upon application to the Executive Director of the Arkansas Fire and Police Pension Review Board, who shall then report the actuarial findings in writing to the board of trustees.

(3) All costs for the evaluations shall be borne by the local funds.

(b) (1) If approved, the vesting policy shall provide that in the event a member with ten (10) years or more of credited service in the system ceases to be employed as a member of the department and does not withdraw his or her accumulated employee contributions to the system, the member shall be entitled to receive a pension upon reaching fifty-five (55) years of age and making application to the board of trustees.

(2) The pensions shall be computed at two and one-half percent (2.5%) of salary at the time of separation from the department, multiplied by the number of years of credited service, not to exceed twenty (20) years.

(c) Any member may elect to withdraw his or her accumulated contributions to the system at the time of separation from the department and to waive any pension rights the member may have earned in the system.

(d) This section shall not affect any other section of the policemen's pension and relief funds of cities of the first class.



§ 24-11-428 - Return of salary deductions.

In the event of resignation or discharge from the police department of any member thereof, all moneys deducted from his or her salary shall be immediately returned to him or her without interest.



§ 24-11-429 - Vacation pay.

The head or chief of each police department shall arrange that each employee shall be granted an annual vacation of not fewer than fifteen (15) working days with full pay.



§ 24-11-430 - Funeral expenses.

(a) Whenever an active or retired police officer dies, the board of trustees shall appropriate from the fund a sum of not less than one hundred dollars ($100) nor more than six thousand five hundred dollars ($6,500) to pay the funeral expenses of the decedent.

(b) Each board of trustees shall adopt a policy establishing the amount to be paid for funeral expenses pursuant to this section, and the amount shall be awarded uniformly to all eligible persons.

(c) The board of trustees may change the amount of funeral expenses payable under this section, but in that instance the amount shall be uniformly distributed likewise.



§ 24-11-432 - Additional benefits for certain officers hired prior to January 1, 1983.

(a) Beginning July 1, 1987, in addition to the monthly pension benefits as set forth in §§ 14-52-106, 24-11-401 -- 24-11-403, 24-11-405 -- 24-11-413, 24-11-416, 24-11-417, 24-11-422, 24-11-423, 24-11-425, 24-11-428 -- 24-11-430, 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, for those police officers hired prior to January 1, 1983, and who continue to work beyond their twenty-fifth year, the member shall receive at age sixty (60) and thereafter a benefit on the amount equal to one and one-fourth percent (1.25%) of final salary attached to the rank which the member may have held in the department preceding the date of retirement multiplied by the number of years of service in excess of twenty-five (25) years up to a maximum total benefit of seventy-five percent (75%) of final salary, provided that the maximum seventy-five percent (75%) of final salary shall no longer apply to benefits payable on April 30, 1993, and thereafter to persons retiring henceforth and to those persons who retired on or after July 1, 1987.

(b) This benefit shall be payable to the member only and not to surviving spouses or dependent children.

(c) (1) For the purposes of this section, "salary" means recurring pays which are received for a regularly scheduled work week and shall not include, except as otherwise provided in this subsection, payments for unused accrued sick leave or annual leave or the cash value of any nonrecurring or unusual remunerations.

(2) The term "salary" may include the payments to those police officers under this section for unused accrued sick leave not to exceed ninety (90) work days recorded on the records of the city or town as of the officer's date of retirement, provided the municipality agrees by ordinance to make adequate contributions to the fund to cover the additional costs for the benefits from the increased salary and the fund is judged by an actuarial determination to be actuarially sound. The board of trustees shall determine the actuarial costs of the payments for the unused accrued sick leave to the fund.



§ 24-11-433 - Police pension funds -- Partial disability pensions.

(a) (1) If any member of the police department of a city of the first class with a population in excess of one hundred seventy thousand (170,000) persons as determined by the 1990 population totals as published by the Bureau of the Census of the Department of Commerce shall become physically or mentally permanently disabled and this fact is certified to by the physician on the board of trustees, he or she shall be entitled to retire and receive a pension as provided in this section.

(2) No member shall be retired for disability for natural causes unless he or she has served at least five (5) years.

(b) (1) The physician's certification shall state whether the disability is total or partial.

(2) In the event such disability is partial, the physician shall state the extent of such partial disability, apportioned to the body as a whole, in percentage terms.

(3) The board may first require that a second evaluation be performed by another physician to be named by the board.

(4) (A) If the disability injury or disease occurred while not actually performing work in gainful employment for the police department and the physician member of the board certifies that such disability is total, the monthly benefit shall be equal to the benefit paid to normal service retirants.

(B) If the physician member of the board certifies that such disability is partial, the monthly benefits shall be equal to the benefit paid to normal service retirants multiplied by the percentage the member is disabled, as certified by the physician member of the board.

(5) (A) If, however, a police officer is injured in the line of duty and the physician member of the board certifies that such disability is total, the monthly disability benefit shall either be equal to sixty-five percent (65%) of the salary attached to the rank held by the member in the police department or shall be equal to the benefit paid to normal service retirants, whichever is greater.

(B) If the physician member certifies that such disability is partial, the monthly benefit shall be equal to sixty-five percent (65%) of the salary attached to the rank held by the member in the police department or shall be equal to the benefit paid to normal service retirants, whichever is greater, multiplied by the percentage the member is disabled, as certified by the physician member of the board.

(c) The board shall determine whether the disability occurred in the line of duty and may require any medical evidence, official reports, expert testimony, or other information to be supplied by the applicant in addition to the required physician's examination.

(d) The additional benefits provided in this section shall be effective for all qualifying applications first received by the board on or after January 1, 1987.

(e) For purposes of this section, "injured in the line of duty" means a disabling injury or disease which occurs while conducting official police department operations or while in training to become a police officer.



§ 24-11-434 - Deferred retirement option plan.

(a) (1) In lieu of terminating employment and accepting a service retirement pension under this subchapter, any police officer who is a member of a policemen's pension and relief fund who has not less than twenty (20) years of credited service and who is eligible to receive a service retirement pension may elect to participate in the Arkansas Police Officers' Deferred Option Plan and defer the receipt of benefits in accordance with the provisions of this section, provided that the board of trustees of the local policemen's pension and relief fund approves the participation in the plan.

(2) For purposes of this section, credited service shall include service credit recognized pursuant to this subchapter.

(b) (1) The duration of participation in the plan for active police officers shall not exceed five (5) years.

(2) The five-year limit may be extended if:

(A) The extension does not cause the limit to exceed ten (10) years;

(B) The extension applies to all active members and all members on the plan;

(C) The extension is approved by a majority of votes of the board of trustees of the pension and relief fund or of the Arkansas Local Police and Fire Retirement System for funds whose administrative responsibility has been assigned to the system as provided in § 24-11-406(b);

(D) The interest credited after the first five (5) years on the plan shall be two (2) percentage points below the rate of return of the investment portfolio of the fund and shall not be determined under subdivision (e)(2) of this section, but in no event shall the interest rate credited be less than zero percent (0%); and

(E) The extension is approved by a majority vote of the governing body of the sponsoring municipality.

(c) (1) Except under subdivisions (c)(2) and (3) of this section, at the conclusion of a member's participation in the plan, the member shall terminate employment with all participating municipalities as a police officer and shall start receiving the member's accrued monthly retirement benefit from the policemen's pension and relief fund.

(2) If a member is at the conclusion of a member's participation in the plan, the member may continue employment by a municipality under the following conditions:

(A) The municipality makes continued employment available to all similarly situated members;

(B) The availability of continued employment is approved by a majority vote of the governing body of the sponsoring municipality after receiving approval for an increase in benefits under § 24-11-102;

(C) The monthly benefit that is credited to the member's plan account is discontinued and the member shall not receive a monthly benefit until the member actually ceases employment;

(D) The interest rate credited to the plan account is the same paid as under subdivision (e)(2) of this section, except that the minimum rate is zero percent (0%);

(E) The employer's matching contribution of six percent (6%) shall cease, but all other employer contributions shall continue and be credited to the pension and relief fund; and

(F) The employee contributions of six percent (6%) shall discontinue.

(3) A member may enter into employment with a participating municipality other than the municipality he or she was employed by at the time of retirement so long as the member has a break of service from his or her previous employer of at least thirty (30) days.

(d) (1) When a member begins participation in the plan, the contribution of the police officer and the employer contribution shall continue to be paid.

(2) (A) In a municipality having a population of over twenty thousand (20,000) persons, municipal matching contributions for employees who elect the plan shall be credited equally to the policemen's pension and relief fund and to the plan, or at the option of the local pension and relief fund board of trustees, credited in the manner provided in subdivision (d)(2)(B) of this section.

(B) In a municipality having a population of twenty thousand (20,000) persons or less, municipal matching contributions for employees who elect the plan shall be credited in full to the policemen's pension and relief fund, and the contribution of the employee shall be credited to the member's plan account.

(3) The monthly retirement benefits that would have been payable had the member elected to cease employment and receive service retirement and pension supplement payments made by the Arkansas Policemen's Pension Supplement Program shall be paid into the plan account.

(e) (1) The member's monthly retirement benefit shall not change unless the plan receives a benefit increase.

(2) (A) A member who participates in this plan shall earn interest at a rate of two (2) percentage points below the rate of return of the investment portfolio of the policemen's pension and relief fund as certified by the actuary under contract with the Arkansas Fire and Police Pension Review Board in accordance with generally accepted actuarial practices and § 24-11-207 but no less than the actuarial assumed interest rate as certified by the actuary.

(B) The interest shall be credited to the individual account balance of the member on an annual basis.

(f) (1) At the option of the participant, a participant in the plan shall receive a lump-sum payment from the account equal to the payments to the account or a true annuity based upon the account of the participant or may elect any other method of payment if approved by the board of trustees.

(2) If approved by a majority vote of the governing body of the sponsoring municipality and the board of trustees, a participant in the deferred retirement option plan may defer receiving payment of the participant's account and continue with the funds deposited into the plan.

(3) (A) Interest credited to the continuing deposit of funds in the plan under subdivision (f)(2) of this section shall be calculated in the same manner as interest under subdivision (e)(2) of this section.

(B) However, the minimum interest rate shall not be less than zero percent (0%).

(4) The payment of funds accumulated while participating in the deferred retirement option plan may be deferred only one (1) time. These funds must be distributed or annuitized by December 31 of the year a member attains age seventy and one-half (70 1/2).

(g) If the participant dies during the period of participation in the plan, a lump-sum payment equal to the account balance of the participant shall be paid.

(h) A participant in the plan shall not receive any benefits under the plan unless he or she participates in the plan for a minimum of one (1) year, absent death or disability.

(i) The Arkansas Fire and Police Pension Review Board may promulgate regulations to make the plan under this section comply with the requirements of this section and with the applicable portions of the Internal Revenue Code, as it existed on January 1, 2003.

(j) Although the police officer may remain employed by the participating municipality, any member who opts to participate in the plan shall be considered to be retired for all retirement purposes, including, but not limited to, benefit increase purposes and the extension of benefits to the spouses of deceased members.



§ 24-11-435 - Buy-out option.

(a) (1) Any city of the first class which has a local police pension and relief fund which covers only retired members, no longer accepts new members, and has over four hundred percent (400%) of its retired life liabilities covered by assets may use those funds to buy out the beneficiaries or otherwise assure that the beneficiaries will receive all benefits to which they are entitled under the plan.

(2) Thereafter, the city by ordinance may dissolve the police retirement plan and transfer all surplus funds to the city treasury to be used solely for capital improvements of the city.

(b) All turnback funds from insurance premium taxes or other sources which the municipal police retirement plan or the city previously received to help fund the retirement plan shall thereafter be remitted to the city to be used for retirement benefits for uniformed and nonuniformed employees.



§ 24-11-436 - Credit for military service.

(a) In the event an active member of a policemen's pension and relief fund entered or enters the armed forces of the United States during any period of voluntary or compulsory military service, the armed service actually served by him or her shall be credited him or her as service under this section, but only if he or she again becomes an employee within a period of one (1) year from and after honorable termination of the armed service actually served by him or her and he or she returns to the system the amount, if any, he or she may have withdrawn therefrom, together with regular interest from the date of withdrawal to the date of repayment.

(b) In any case of doubt as to the period of armed service to be so credited, the board shall have the final power to determine the period.

(c) During the period of armed service and until the member's return as an employee, his or her contributions to the system shall be suspended, and any balance not withdrawn shall remain on the books to his or her credit.



§ 24-11-437 - Credited service -- Purchase of former law enforcement service.

(a) If the board of trustees for a policemen's pension and relief fund decides to extend this benefit for its members and if the pension fund will be actuarially sound as determined by the actuary for the Arkansas Fire and Police Pension Review Board after this benefit increase is extended to members, any member of the policemen's pension and relief fund as established by this subchapter shall be entitled to purchase credited service in the system, not to exceed two (2) years, for service rendered by the member as a law enforcement officer in this state prior to the member's employment covered by the policemen's pension and relief fund.

(b) He or she may purchase the credited service if:

(1) He or she has participated in the policemen's pension and relief fund for at least eighteen (18) years; and

(2) He or she contributes to the member's deposit account a sum of money equal to the amount of the combined employee and employer contribution made by or on behalf of the member to the system based upon the contributions for the last month of the employee's eighteenth year of service, multiplied by the number of months of law enforcement service the member is eligible for and desires to purchase under this section with interest thereon at the rate of six percent (6%) per annum from the date of eligibility to purchase the service to the date of purchase.

(c) A member who purchases credited service in the system as authorized in this section shall not be entitled to receive retirement benefits under the system until the date on which he or she has twenty (20) years of actual service under the system or would have had twenty (20) years of actual service under the system if the member had continued his or her employment.

(d) When a member purchases credited service as authorized in this section and terminates employment before his or her twentieth anniversary as a member of the system, that portion of the insurance premium tax returned to the employing city for credit to policemen's pension funds that was previously credited to the policemen's pension and relief fund for the position held by the member shall continue to be credited to that fund until the date on which the member would have been a member of the system for twenty (20) years had he or she continued employment.



§ 24-11-438 - Police-related service.

(a) Any member of a policemen's pension and relief fund who has police-related service with the municipal government shall be entitled to purchase credited service in the system equivalent to the amount of employment service he or she has with the municipal police department in a position as police-related employment service up to a maximum of three (3) years of credited service, provided that the member contributes to the system an amount the Arkansas Fire and Police Pension Review Board determines would be actuarially equivalent to the value of the service purchased.

(b) The board shall have the final power to determine the value of the service purchased.

(c) Service credit purchased under this section may be used to determine the member's total credited service for the amount upon retirement and shall not be used to determine his or her final average pay for service under the system.

(d) As used in this section, "police-related service" means service with a municipality that has police officers covered under a policemen's pension and relief fund in a job or in a paid position within a covered police department or fire department where the person performs duties that are related to the delivery of police and law enforcement services, including service such as a police department radio dispatcher or other similar service.






Subchapter 5 - -- Police Pension and Relief Funds -- Cities of 50,000 to 75,000



Subchapter 6 - -- Police Pension and Relief Funds -- Cities of 40,000 to 50,000



Subchapter 7 - -- Police Pension and Relief Funds -- Cities of 3,000 to 8,000



Subchapter 8 - -- Firemen's Relief and Pension Funds

§ 24-11-801 - Board of trustees -- Members.

(a) The board of trustees of every firemen's pension and relief fund established in a city, incorporated town, or duly qualified fire protection district under this subchapter shall be composed of the following:

(1) The chief executive, who shall serve as chair of the board;

(2) The city or district clerk or recorder, who shall serve as

secretary of the board;

(3) The fire chief or, if the fire chief is not a member of the fund, the highest ranking member of the fire department who is a member and who is willing to serve; and

(4) (A) Four (4) active or retired members of the

pension fund.

(B) (i) As used in this section, "member" includes an active or retired member of the fund.

(ii) "Member" does not include a beneficiary of the fund.

(b) The board thus created shall provide for the disbursement of the firemen's relief and pension fund and shall designate its beneficiaries as directed in this act.

(c) The active and retired members shall elect the member trustees by secret written ballot in May of each year by a method to be determined by the board.

(d) All member trustees shall serve two-year terms without compensation.

(e) The board may make all rules needful for its guidance to implement the provisions regarding board composition.

(f) The chief executive in the cities, incorporated towns, or fire protection districts shall be the chair, the city or town clerk or recorder or clerk of the fire protection district shall be ex officio secretary, and the city, town, or fire protection district treasurer shall be ex officio treasurer of the board of trustees during his or her respective term of office as the official of the city, incorporated town, or fire protection district.

(g) The secretary and treasurer of each board of trustees shall report annually, at the same time annual reports are required as clerk, recorder, or treasurer, the precise status of the firemen's relief and pension fund, showing all receipts and disbursements on account with a full and complete list of all beneficiaries of the fund and the amount paid each beneficiary.

(h) (1) Each member of the board of trustees of the firemen's pension and relief fund who receives gifts or other compensation that in total exceeds one hundred dollars ($100), including, but not limited to, trips and meals, from current or potential investment advisors or managers of the firemen's pension and relief fund shall prepare an annual statement listing:

(A) Each item received;

(B) The estimated value of each item; and

(C) From whom each item was received.

(2) (A) Each member of the board of trustees of the firemen's pension and relief fund shall attest by written affidavit that the member's annual statement is true and current to the best of his or her knowledge.

(B) (i) An annual statement and affidavit from each board member shall be collected by the board of trustees of the firemen's pension and relief fund or the municipal treasurer.

(ii) One (1) copy of the statement and affidavit shall be filed with the Secretary of State.

(iii) A second copy of each statement and affidavit shall be retained on file by the board of trustees of the firemen's pension and relief fund or the municipal treasurer and shall be available for review by any plan participant.

(C) (i) As part of the annual report to the Arkansas Fire and Police Pension Review Board, the chair of the board of trustees of the firemen's pension and relief fund for each plan shall certify that the statements and affidavits as described in this subsection have been completed and appropriately filed.

(ii) Each plan's annual report shall not be considered complete without this certification.



§ 24-11-802 - Board of trustees -- Proceedings.

(a) Meetings of the board of trustees may be called by the chair or by a majority of the members in a manner established by the board.

(b) The board shall issue orders signed by the president and secretary to the persons entitled thereto for the amount of money ordered paid to the persons from the fund by the board. The order shall state for what purpose the payment is made.

(c) The board shall keep a record of its proceedings. The record shall be a public record.

(d) (1) At each meeting, the board shall send to the treasurer of the city or town a written or printed list of all persons entitled to payment from the fund provided for in this subchapter.

(2) This list shall state the amount of the payment and for what granted and shall be certified to and signed by the president and secretary of the board and attested under oath.

(e) (1) The treasurer of the city or town shall thereupon enter a copy of the list upon the book to be kept for that purpose. The book shall be known as "The Firemen's Relief and Pension Fund Book".

(2) The board shall direct payment of the amounts named therein to the persons entitled thereto out of those funds.

(f) A majority of all the members of the board shall constitute a quorum and shall have the power to transact business.

(g) (1) No money belonging to the fund shall ever be disbursed for any purpose without a vote of a majority of all the members of the board of trustees, which shall be taken by the "yeas" and "nays".

(2) The vote of each member so voting shall be entered upon the proceedings of the board.



§ 24-11-803 - Board of trustees -- Powers.

(a) In addition to the other powers granted in this subchapter, the board of trustees shall have the power to:

(1) (A) Compel witnesses to attend and testify before it upon all matters connected with the operation of this act and in the same manner as provided by law for the taking of testimony before a notary public.

(B) Its president or any member of the board may administer oaths to the witnesses;

(2) (A) Provide for the payment from the fund of all its necessary expenses and printing.

(B) However, no compensation or emoluments shall be paid to any member of the board for any duties performed under this act; and

(3) Make all rules and regulations needful for its guidance in conformity with the provisions of this act.

(b) The board shall have the power to accept and disburse according to the provisions of this act any and all sums which may come into its hands through appropriation, gift, or devise.

(c) Members of the board of trustees of the firemen's relief and pension fund of incorporated cities and towns in Arkansas shall have the power, in their discretion, to expend moneys from the firemen's pension and relief fund for the purpose of paying premiums and purchasing group insurance covering the members of the fire departments of the cities and towns against accidental injury or death occurring within the line of duty of the fire fighters.



§ 24-11-804 - Administration of small funds by Arkansas Local Police and Fire Retirement System.

(a) (1) In those local fire pension and relief funds that cover fewer than five (5) members, a local board of trustees may no longer exist, and the fund shall be designated as inactive by the employer.

(2) As used in this section, "member" includes an active member or a retired member of the fund described in subdivision (a)(1) of this section but does not include beneficiaries.

(b) Administrative responsibility for the fund shall be assigned to the Arkansas Local Police and Fire Retirement System as allowed by §§ 24-10-301 and 24-10-302 and as provided in the following procedure:

(1) (A) The actuary under contract to the system shall compute the retirement reserve for vested and active members and for eligible beneficiaries of the inactive fund. After receiving the report of the actuary, the employer shall transfer the computed reserve to the system to be held in an account designed as the retirement reserve for the inactive fund and from which the system shall pay eligible beneficiaries.

(B) The retirement reserve and any additional employer contributions shall include such amounts as are necessary to provide administrative expenses for the system, but such expenses shall not exceed a total of one-half of one percent (0.5%) of active member payroll plus one percent (1%) of annual reserve assets.

(2) Any excess assets of the fund remaining after the retirement reserve is created shall be transferred to an account designated by the employer, to be used solely for the purpose of making payments to the system for employee coverage administered under the system, and for no other purpose.

(3) (A) If a former member of the local pension fund returns to service in which the employee would have again become a member of the local fund, the past service credit may be purchased by the employer for the employee under the system and the purchase costs shall be amortized in the same manner as other service credit purchases are amortized under the system.

(B) Retired members and beneficiaries of any inactive fund under administration of the system that was actuarially sound before being designated inactive shall be eligible for annual redetermination of benefits as defined in § 24-10-612.

(C) Should the law mandate an increase in benefits to retired members or their beneficiaries, the increases shall be payable from the retirement reserve of the inactive fund.

(D) No prorating of benefits shall be allowed in inactive funds under the administration of the system.

(E) If the retirement reserve of an inactive fund shall become inadequate to pay full benefits to eligible recipients or if active members are still covered by the fund, the system shall require of the employer and the employer shall remit such actuarially computed amounts as are necessary to pay full benefits to current and future recipients.

(4) (A) Once a fund becomes inactive and a retirement reserve is created as required by this section, the employer may continue to collect such millages, state insurance tax turnback, and other revenues allowed by law for the support of firefighter retirement programs.

(B) The revenues shall be deposited locally in an account designated by the employer solely for making payments to the system for employee coverage administered under the system, and for no other purpose.

(5) (A) All employer contributions for inactive funds shall be made in such amounts and in such manner, form, and frequency as the Board of Trustees of the Arkansas Local Police and Fire Retirement System shall require.

(B) The pension records of inactive funds and other materials and reports as may be required by the board to administer the inactive funds shall be provided to the system in such manner as the board shall require.



§ 24-11-805 - Investment.

(a) (1) All moneys provided for the fund by this act shall be paid over to and received by the treasurer of the city or town for the sole use and benefit of the firemen's relief and pension fund, and the fund shall be used for no other purpose.

(2) The additional duties imposed upon the treasurer shall be and comprise additional duties for which he or she shall be liable under his or her oath and bond as the city or town treasurer.

(b) The board of trustees shall have the power with the consent of a majority of the firefighters at the time employed, expressed in writing and filed with the city clerk, to authorize the treasurer to draw sums from its treasury to invest in the name of the board of trustees of the firemen's relief and pension fund in interest-bearing bonds of the United States, of the State of Arkansas, or of the city where the board is located, in a local government joint investment trust pursuant to the Local Government Joint Investment Trust Act, § 19-8-301 et seq., the Arkansas Local Police and Fire Retirement System, in certificates of deposit or time deposits in banks duly established and authorized to do business in this state, or in savings and loan associations duly established and authorized to do business in this state.

(c) Except as provided in subsection (d) of this section, all securities shall be deposited with the treasurer of the board of trustees of the relief and pension fund and shall be subject to the orders of the board.

(d) (1) However, in those pension and relief funds in which assets exceed one hundred thousand dollars ($100,000), the board of trustees may employ:

(A) An investment advisor as defined in § 24-10-402(a)(2)(A)(ii) to invest the assets, subject to the terms, conditions, limitations, and restrictions imposed by law upon the system, as provided by § 24-10-401 et seq.; and

(B) A trustee or custodian to hold the assets.

(2) Investments shall not be limited to interest-bearing bonds, certificates of deposit, and time deposits.

(3) The total amount of fees paid for investment advisors, investment advisory services, investment educational services, trustee services, custodial and administrative services, and investment management services when the managers are required to perform security trades on a best execution basis shall be:

(A) Limited to no more than three percent (3%) annually of the first five hundred thousand dollars ($500,000) of plan assets, plus no more than two percent (2%) annually of the next five hundred thousand dollars ($500,000) of plan assets, plus no more than one percent (1%) annually of plan assets over one million dollars ($1,000,000); and

(B) Clearly stated, in total, on all monthly, quarterly, and annual statements prepared for the board of trustees of the pension and relief fund.



§ 24-11-806 - Payments generally.

(a) Except as provided in subsection (b) of this section, payments provided for in this act shall be made monthly upon proper vouchers and in such manner as provided for in other disbursements of the city or town.

(b) In a firemen's relief and pension fund in which the board of trustees of the firemen's relief and pension fund has employed a trustee or custodian under § 24-11-805(d) to hold the assets, the trustee or custodian may pay benefits to persons and beneficiaries entitled to benefits under the fund as directed by the board.



§ 24-11-807 - Minimum payments generally -- Proration upon insufficiency of fund -- Supplemental pensions.

(a) For volunteer firefighters, in no case shall the payment to any retired member be less than one hundred dollars ($100) per month, and the payment shall be made in accordance with the justice and equity of each case as determined by the board of trustees of the firemen's relief and pension fund.

(b) Should the fund provided for in this subchapter be insufficient to make full payment of the amount of pensions to all persons entitled thereto, then the fund shall be prorated among those entitled by the proper authorities as may be deemed just and equitable.

(c) The payment provided for in this section shall not be made until after the payment in full of all claims or demands against the fund arising or accruing under the provisions of § 24-11-819(c).

(d) For the purpose of determining how to prorate benefits, the proration shall be considered just and equitable if:

(1) The board of trustees pays the full minimum benefit each month to all eligible beneficiaries until assets in the fund are depleted for the fiscal year, at which time all payments shall cease until revenues are received for the next fiscal year; or

(2) The board of trustees decreases all payments to all eligible beneficiaries by an equal proportion for the fiscal year and does not allow the assets in the fund to become fully depleted.

(e) In cities having a population of twenty thousand (20,000) or more, if the board of trustees of the firemen's relief and pension fund shall determine that the balances in the fund together with estimated income thereto will provide an amount sufficient to pay additional minimum pensions to volunteer firefighters entitled to the pensions. Then, by adoption of a resolution by majority vote of the full membership of the board of trustees, the board of trustees may provide for the payment of supplemental, additional minimum pensions in an amount not to exceed twenty-five dollars ($25.00) per month per retired volunteer firefighter, or such lesser amount as the board of trustees shall determine can be paid from fund balances and estimated income without jeopardizing or reducing other benefits payable from the fund.



§ 24-11-809 - Apportionment of insurance premium tax generally.

(a) (1) There is apportioned and set aside for the use and benefit of duly constituted firemen's relief and pension funds and for the administrative and actuarial expenses of the Arkansas Fire and Police Pension Review Board and the Arkansas Fire and Police Pension Guarantee Fund the annual taxes of two and one-half percent (2.5%) on all foreign and alien premiums collected by all property and casualty insurance companies, corporations, or associations incorporated under the laws of any state or nation and doing business in the State of Arkansas after all cancellations and dividends to policyholders are deducted as provided by §§ 23-60-102, 24-11-809, 26-57-601 -- 26-57-605, and 26-57-607 upon real and personal property insured against the perils of fire and extended coverage, tornado, windstorm, cyclone, and hail, except upon growing crops, and located in or at cities, towns, and fire protection districts in the State of Arkansas coming within the provisions of this act.

(2) The premium taxes collected in this subsection shall be placed in a fund combined with the premium taxes collected pursuant to § 24-11-301. The combined fund shall be entitled the "Firemen's and Police Officers' Pension and Relief Fund".

(b) In the case of multiperil policies with a single premium for both the property and casualty coverages, the portion of the taxable premium shall be as follows:

(1) In the case of commercial multiperil policies, seventy percent (70%);

(2) In the case of homeowners' policies, forty-five percent (45%);

(3) In the case of automobile physical damage policies, nine percent (9%); and

(4) In the case of inland marine policies, fifteen percent (15%).

(c) All additional revenues collected as a result of the levy of the insurance premium tax on domestic insurers, other than for premiums or copayments for life, disability, legal, wet marine, and foreign trade, and health maintenance organization insurance or contracts shall be special revenues and shall be apportioned and remitted to the Firemen's and Police Officers' Pension and Relief Fund.



§ 24-11-811 - Appropriations of insurance premium tax -- Planned community property owners' associations.

(a) As used in this section, "planned community property owners' association" means an incorporated nonprofit organization operating under recorded land agreements through which each lot owner in a planned unit or other described land area is automatically a member and each lot is automatically subject to a charge for a proportionate share of the expenses for the organization's activities, such as maintaining common properties, and which acts as the directing or governing body of a real estate development developed by a single developer, containing not fewer than five thousand (5,000) acres, which has been or is being developed under a comprehensive plan for a community containing streets and other public services, parks, and other recreational facilities for common use by the residents thereof; which has been subdivided into sufficient lots for residential use to accommodate a projected population of no fewer than one thousand (1,000) persons; which is not incorporated as a city or town; and for which a statement of record has been filed with the Secretary of Housing and Urban Development under the Interstate Land Sales Full Disclosure Act.

(b) Any planned community property owners' association with a firemen's pension and relief fund established prior to July 1, 1981, under §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, shall participate in the distribution of insurance premium tax revenues to the same extent as fire departments and fire protection districts under §§ 24-11-809, 24-11-810, 24-10-401 -- 24-10-409, and any other laws providing for the distribution of insurance premium tax moneys to fire departments or fire protection districts.



§ 24-11-812 - Tax levy by city council.

(a) (1) After being once approved by a majority of those voting on the question at any general or special election of any city of the first class or city of the second class, a tax not to exceed one (1) mill on the dollar upon the assessed value of the real and personal property in the city shall be levied annually by the city for the purpose of paying firefighters' retirement salaries and pensions and pensions to the widows and minor children of deceased firefighters and the widows and minor children of deceased retired firefighters.

(2) The levy shall be made by the city council or other governing body of the city on or before the time fixed by law for levying county taxes, and the city council or other governing body shall make out and certify to the county clerk the rate of taxation levied by the municipal corporation on the real and personal property within the city.

(3) The amount so certified shall be placed upon the tax book by the county clerk of the county and collected in the same manner that state and county taxes are collected. This amount shall be turned over to the board of trustees of the firemen's relief and pension fund of the city, as created under §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821.

(b) (1) However, in those cities that do not have a firemen's pension and relief fund but that cover their firefighters under the Arkansas Local Police and Fire Retirement System, the levy shall also be allowed when approved by a majority of the qualified electors of the cities or towns participating in a special election for the purpose of voting on the question.

(2) The election may be held in connection with the first general city election following the passage and approval of this subsection, but the failure to submit at the city or other election shall not defeat the right of submission at any subsequent election.

(3) Upon the filing with the county board of election commissioners not later than ninety (90) days before the date of the election requested in a petition signed by twenty (20) or more qualified electors of the city or town affected, stating the amount of tax to be voted on, not to exceed one (1) mill on the dollar, and praying that the question of a firemen's pension be submitted, it shall be the duty of the county board of election commissioners to call the election in accordance with § 7-11-201 et seq.

(4) In the event that for any reason the question of a firemen's pension is not voted upon in the next general city election after the passage and approval of this subsection, the question may be submitted at any other general or special election held in the city or town as provided in this subsection.

(5) The ballot shall state the amount of tax being voted on and the purpose thereof, and the question on the ballot shall be as follows:

"FOR Firemen's Pension ......................[]

AGAINST Firemen's Pension ......................[]".

(c) Once so approved, the levy shall be certified in the same manner as provided in this section and shall be collected and turned over to the city for the sole purpose of payment for coverage of employees under the Arkansas Local Police and Fire Retirement System.

(d) A vote on the question of the tax provided for in this section shall be had in the same manner that the Constitution and laws of this state provide for the initiation of measures in municipalities.

(e) The funds provided for in this section shall be supplemental to and in addition to any funds provided for by any laws in effect at the time of the passage of this section, shall become part of the firemen's relief and pension fund of the city, as created under §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, and shall be administered by the board of trustees created by those sections, for the same class of beneficiaries and in the same manner as the funds provided for in §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, since it is the specific intention of this section not to repeal §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, or any amendments thereto, but rather to provide additional money for the firemen's relief and pension fund.

(f) In those cities that cover their firefighters under the Arkansas Local Police and Fire Retirement System, the funds shall be applied to each city's account in that system in such manner and amounts as determined by the Board of Trustees of the Arkansas Local Police and Fire Retirement System, if:

(1) The city does not have a firemen's pension and relief fund; or

(2) The city has consolidated administration of its firemen's pension and relief fund with the Arkansas Local Police and Fire Retirement System, even if there are no longer any members or beneficiaries remaining under the city's firemen's pension and relief fund.



§ 24-11-813 - Clerk's report to pension review board.

It is made the duty of the clerk of each city, town, or fire improvement district in which an organized firemen's pension and relief fund is maintained to file on or before December 31 of each year a report with the Arkansas Fire and Police Pension Review Board of the number of fire fighters with their names, dates of appointment, dates of retirement, birth dates, amounts of pensions paid, and other information as required by the pension review board.



§ 24-11-814 - Subjection of fund to legal process.

(a) Either before or after its order of disbursement by the board to disabled members of the fire department, or to the surviving spouse, guardian of any minor children, or dependent parent of the deceased or retired member of the department, no portion of the pension fund shall be held, seized, taken, subjected to, detained, or levied on by virtue of any attachment, garnishment, execution, injunction, or other order or decree, or any process or proceeding whatever, issued out of or by any court of this state, for the payment or satisfaction, in whole or part, of any debt, damages, claim, demand, or judgment against a member, his or her surviving spouse, the guardian of his or her minor children, or the dependent parent of any deceased member, nor shall the fund or any claim thereto be directly or indirectly assigned or transferred, and any attempt to so assign or transfer shall be void.

(b) The fund shall be sacredly held, kept, and distributed for the purpose of pensioning the persons named in this act and for no other purpose whatever.



§ 24-11-815 - Appeals.

Any person possessing the qualifications required under this act who deems himself or herself aggrieved by the decision of any board of trustees of the firemen's relief and pension fund, either in rejecting his or her claim or in the amount allowed by the board, or any city or town feeling itself aggrieved by any such decision, may appeal from the decision to the circuit court of the county in which the town or city liable for the claim may be located in the same manner and within the same time as provided for appeals from justices of the peace to circuit courts in civil cases.



§ 24-11-816 - Membership -- Contributions.

(a) (1) Within sixty (60) days from July 1, 1975, each full-paid fire fighter and each part-paid fire fighter whose salary is fifty dollars ($50.00) or more per month, each part-paid fire fighter whose salary is less than fifty dollars ($50.00) per month, and each active volunteer fire fighter employed in the fire department of any city or town in this state, who desires that he or she and his or her beneficiaries participate in the firemen's relief and pension fund of the city or town, as created under §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, shall file a statement with the secretary of the board of trustees of the firemen's relief and pension fund of the city or town. This statement, in writing under oath, shall state that he or she desires that he or she and his or her beneficiaries participate in the benefits from the fund.

(2) The statement shall include the name and age of those persons immediately dependent upon him or her and shall authorize the governing body of the city to deduct from his or her salary such percentage, not less than six percent (6%) thereof, as may be approved for deduction by the local firemen's pension board.

(3) The statement of an active volunteer fire fighter shall include a promise and an obligation to pay to the board of trustees the sum of twelve dollars ($12.00) per year.

(4) Any municipality or fire protection district in which a firemen's pension and relief fund is established shall contribute to the firemen's pension and relief fund an amount:

(A) Not less than six percent (6%) of the fire fighter's salary; or

(B) Equal to the contribution paid by any volunteer fire fighters who are members of the fund.

(b) (1) In the event a former member again becomes an employee of the same fire department where previously employed, the fire fighter shall again become a member of the system and the credited service forfeited by him or her shall be restored to his or her credit if he or she returns to the fund the amount refunded to him or her plus interest from the date of withdrawal to the date of repayment.

(2) (A) The interest rate to be paid shall be equal to the fund's average investment rate of return as indicated in the last three (3) annual accountant's reports, but in no event less than six percent (6%).

(B) The repayment shall be made according to such rules and regulations as the board shall adopt from time to time.

(3) Any employee who has become a member of the Arkansas Local Police and Fire Retirement System shall remain a member of that system.

(c) (1) Any fire fighter who fails or refuses to make and file the statement required by this section to allow deductions from his or her salary or to pay the amount required by this section shall forfeit his or her right to participate in the benefits provided by the firemen's relief and pension fund of the city or town.

(2) This section shall not apply to any fire fighter heretofore retired who has a vested right to participate in the fund because he or she has completed the required length of service or because of physical or mental disability incurred in the performance of his or her duty, nor shall this section apply to any fire fighter who has a vested right to participate in the fund because he or she has completed the required length of service and who has elected to continue in active service.

(d) (1) If any fire fighter shall elect not to participate in the fund, his or her salary shall not be liable for any deductions nor shall he or she be required to pay as provided in this section.

(2) In the event of the resignation or discharge from the fire department of any member, all moneys deducted from the salary of the person or voluntarily paid by the person shall immediately be returned to him or her without interest. However, there shall be deducted from the refund the amount which has been expended by the board of trustees, as authorized under § 24-11-803(c), for the purchase of group insurance and payment of premiums thereon for the benefit of the fire fighter.

(e) (1) All moneys provided for the fund by this section shall be paid to and received by the treasurer of the city or town for the sole use and benefit of the firemen's relief and pension fund, and the fund shall be used for no other purpose.

(2) The additional duties thus imposed upon the treasurer shall be and comprise additional duties for which he or she shall be liable under his or her oath and bond as the city or town treasurer.

(f) (1) The funds provided for by this section shall be supplemental to and in addition to any fund provided for by any laws in effect at the time of the passage of this section, shall become a part of the firemen's relief and pension fund, as created under §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, and shall be administered by the board of trustees created by those sections, in the same manner as the funds provided therein.

(2) It is the specific intention of this section not to repeal §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, but rather to provide additional money for the firemen's relief and pension fund, as created under Acts 1921, No. 491.



§ 24-11-817 - Credit for military service.

(a) In the event an active member of a firemen's pension and relief fund established under §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821, entered or enters the armed forces of the United States during any period of voluntary or compulsory military service, the armed service actually served by him or her shall be credited him or her as service under this section, but only if he or she again becomes an employee within a period of one (1) year from and after honorable termination of the armed service actually served by him or her and he or she returns to the system the amount, if any, he or she may have withdrawn therefrom, together with regular interest from the date of withdrawal to the date of repayment.

(b) In any case of doubt as to the period of armed service to be so credited, the board shall have the final power to determine the period.

(c) During the period of armed service and until the member's return as an employee, his or her contributions to the system shall be suspended, and any balance not withdrawn shall remain on the books to his or her credit.



§ 24-11-818 - Benefits -- Voluntary retirement.

(a) (1) (A) As used in this section, unless the context otherwise requires, the term "salary" shall mean recurring pays which are received for the fire fighter's regularly scheduled workweek and shall not include, except as otherwise provided in subdivision (a)(1)(B) of this section, payments for unused accrued sick leave or annual leave or the cash value of any nonrecurring or unusual remunerations.

(B) (i) The term "salary" may include the payments to fire fighters for unused accrued sick leave not to exceed ninety (90) workdays recorded on the records of the city or town as of the fire fighter's date of retirement, provided the municipality agrees by ordinance to make adequate contributions to the fund to cover the additional costs for the benefits from the increased salary and the fund is judged by an actuarial determination to be actuarially sound.

(ii) The board of trustees shall determine the actuarial costs of the payments for the unused accrued sick leave to the fund.

(2) Any pension fund member who has served in a fire department in the State of Arkansas for a period of twenty (20) years or more, the last five (5) years of which shall have been consecutive, shall be entitled to be retired and receive from the fund a monthly pension equal to one-half (1/2) of the salary attached to the rank he or she held as a volunteer, part-paid, or full-paid member.

(b) Any fire fighter who shall have completed the period of service as provided for in this section shall receive from the board a certificate showing that he or she has completed the term of service required and is entitled to participate in all the benefits provided for in this act upon compliance with, and subject to, all the other terms and conditions of this act, whether he or she severs his or her connections or continues in service at the expiration of the time as set out in subdivision (a)(2) of this section. The right to participate in the fund shall become a vested right and shall not be lost by the termination of his or her services with or without cause.

(c) Any full-paid fire fighter who is already retired shall not receive less than three hundred fifty dollars ($350) per month.

(d) (1) (A) (i) Any full-paid fire fighter who has more than twenty (20) years of service at the time of retirement shall be entitled to receive the sum of twenty dollars ($20.00) per month in addition to his or her regular retirement pay for each full year worked over and above twenty (20) years.

(ii) In no instance shall he or she receive more than one hundred dollars ($100) per month in addition to his or her regular benefits.

(B) (i) Any volunteer or part-paid fire fighter who has more than twenty (20) years of service at the time of retirement shall be entitled to receive the sum of ten dollars ($10.00) per month in addition to his or her regular retirement pay for each full year worked over and above twenty (20) years.

(ii) In no instance shall he or she receive more than fifty dollars ($50.00) per month in addition to his or her regular benefits.

(2) The increase in benefit levels provided in this subsection for service beyond twenty (20) years shall apply only to those fire fighters who retire on or after January 1, 1987, and, notwithstanding the provisions of § 24-11-826, may exceed one hundred percent (100%) of final salary.

(e) A volunteer or part-paid fire fighter who becomes a full-paid member of his or her fire department shall be eligible to retire as a full-paid member only if he or she shall have been employed as a full-paid member for a period of at least five (5) years immediately prior to his or her retirement.

(f) (1) For purposes of this subsection, the term "compensation" shall not include:

(A) Any money received by the retired fire fighter for replacement of personal clothing or equipment destroyed during the performance of active service to a fire department; or

(B) Any expenditures by a municipality, as determined on a case-by-case basis, on behalf of the retired fire fighter for hospitalization insurance benefits.

(2) Notwithstanding the provisions of subsection (a) of this section or any other law to the contrary, a person retired from the service of a fire department may remain actively involved in the fire department, provided the person does not receive compensation for the service provided.

(3) Service to a fire department under subdivision (f)(2) of this section shall not cause any suspension of retirement benefits payable under § 24-11-801 et seq., nor shall such service be interpreted by any board administering funds under § 24-11-801 et seq. as a reinstatement of employment in a fire department.



§ 24-11-819 - Benefits -- Disability retirement.

(a) (1) Any fire fighter who becomes totally and permanently physically or mentally incapacitated for any suitable duty as an employee as a result of personal injury or disease may be retired by the board, upon written application filed by or on behalf of the member, if, after medical examination of the member made by or under the direction of a physician designated by the board, the physician reports in writing that the member is physically or mentally totally incapacitated for the further performance of any suitable duty, that the incapacity will probably be permanent, and that the fire fighter should be retired.

(2) The benefit amount shall be as follows:

(A) If the disabling injury or disease occurred while not actually performing work in gainful employment for the fire department, the monthly benefit shall be equal to the benefit paid to normal service retirants; or

(B) (i) For a full-paid fire fighter who is injured in the line of duty, the monthly disability benefit shall either be equal to sixty-five percent (65%) of the salary attached to the rank held by the member in the fire department or shall be equal to the benefit paid to normal service retirants, whichever is greater.

(ii) (a) For purposes of this section, "injured in the line of duty" means a disabling injury or disease that occurs while conducting official fire department operations or while in training to become a fire fighter.

(b) The board shall determine whether the disability occurred in the line of duty and may require any medical evidence, official reports, expert testimony, or other information to be supplied by the applicant in addition to the required physician's examination and report.

(iii) (a) The additional benefits provided in this section shall be effective for all qualifying applications first received by the board on or after January 1, 1987, except that the board of trustees of any municipal firemen's pension and relief fund or of the Arkansas Local Police and Fire Retirement System may increase the benefits for any disabled fire fighter injured in the line of duty before January 1, 1987, but after January 1, 1983, if the board adopts a resolution to extend the benefit retroactively to those fire fighters and if the fund will remain actuarially sound as determined by an actuary for the Arkansas Fire and Police Pension Review Board or the Arkansas Local Police and Fire Retirement System.

(b) The disability benefit provided in this section shall continue to be paid to the fire fighter so long as he or she is retired and shall not be reduced to the regular service annuity amount, if less, when the retirant reaches the normal retirement age.

(iv) Upon the death of the retirant, any survivor benefits shall be based upon the normal service retirement annuity amount.

(3) For purposes of computing all benefits, "salary" means recurring pays which are received for a regularly scheduled workweek and shall not include payments for unused accrued sick leave or annual leave or the cash value of any nonrecurring or unusual remunerations.

(4) Any disability benefit approved under this section shall be effective the first day of the calendar month next following the latter of either the fire fighter's termination of active membership or six (6) months before the date the written application was filed with the board.

(5) In the event that a fire fighter's disability ceases, his or her benefit shall also cease, and he or she shall be returned to active service at not less than the same salary he or she received at the time of his or her retirement.

(b) (1) No person shall be retired as provided in this section or receive any pension from the fund unless there shall be filed with the board certificates of his or her disability. The certificates shall be subscribed and sworn to by the person and by the city or town physician, if there is one, and by the firemen's relief and pension fund physician.

(2) The board may require other evidence of disability before ordering the retirement and payment as provided in this section.

(c) (1) At least once each year during the first five (5) years, or as often as required by the board following a member's retirement for disability and at least once each three (3) years thereafter, the board may require any disability retirant who has not attained the normal retirement age to undergo a medical examination by or under the direction of a physician or physicians designated by the board.

(2) If the retirant refuses to submit to the medical examination in any period, his or her disability annuity may be suspended by the board until he or she complies with the provisions of this section.

(3) If his or her refusal continues for one (1) year, all his or her rights in and to a disability annuity may be revoked by the board.

(4) If, upon such medical examination of the retirant, the physician reports to the board that the retirant is physically and mentally able and capable of resuming suitable duty as an employee, his or her disability retirement shall terminate.



§ 24-11-820 - Benefits -- Death of active or retired member other than while employed outside department.

(a) (1) Whenever any member of a fire department of any city, town, or fire improvement district covered by this act shall have lost his or her life, except while actually performing work in gainful employment outside the fire department, or any retired member shall die, leaving a spouse or children under nineteen (19) years of age, then, upon satisfactory proof of those facts made to it, the board of trustees shall order and direct, in the case of volunteer or part-paid firefighters, that a monthly pension equal to the amount of the pension or retirement pay attached to the rank of the member of the fire department at the time of his or her death shall be paid for life to the spouse. The monthly pension shall not be less than one hundred dollars ($100).

(2) In the case of full-paid firefighters' classifications, a monthly pension shall be paid for life to the spouse in the amount of the pension received by the retired firefighter at the time of his or her death, or the amount of the pension to which the member would have been entitled on the day he or she died had he or she been retired, but in no event shall the benefit of the spouse be less than three hundred fifty dollars ($350) per month, regardless of whether:

(A) The spouse has already been receiving pension payments; and

(B) The firefighter was on active duty or retired.

(b) (1) (A) In addition to the monthly pension provided in subsection (a) of this section, the board of trustees may order and direct the payment of, in the case of volunteer or part-paid firefighters, the sum of twenty-five dollars ($25.00) per month for each child under nineteen (19) years of age who has not completed high school and, in the case of full-paid firefighters, the sum of one hundred twenty-five dollars ($125) per month for each child under nineteen (19) years of age who has not completed high school.

(B) However, if the child enrolls in an institution of higher education after completing high school, the payments shall continue as long as the child is a full-time student, but in no instance beyond the child's twenty-third birthday.

(2) (A) If there is no eligible spouse at the time of the member's death, then the total sums shall be paid to his or her children until they shall have reached nineteen (19) years of age or until the children have completed high school, whichever occurs first.

(B) However, if a child enrolls in an institution of higher education after completing high school, the payments shall continue as long as the child is a full-time student, but in no instance beyond the child's twenty-third birthday.

(3) (A) The sum total of the pension to be paid the spouse or the qualifying child or children of volunteer or part-paid firefighters shall not exceed one-half (1/2) of the salary attached to the rank the member held at the time of his or her death as an active member of a volunteer or part-paid fire department, nor shall it be less than one hundred dollars ($100) per month.

(B) However, the limit on the sum total amount under subdivision (b)(3)(A) of this section may be exceeded through the benefit increases authorized under § 24-11-102.

(4) (A) If any spouse or child shall marry, he or she shall thereafter receive no further pension under this subchapter. However, if he or she is a surviving spouse of a firefighter who is killed while in the official performance of his or her duties, then that surviving spouse's benefits may be restored to the spouse whose benefits had been terminated before or after August 1, 1997, upon his or her application to and approval by the board of trustees.

(B) The benefit restored under subdivision (b)(4)(A) of this section may include retroactive benefit increases to the last amount received by the surviving spouse upon approval of the board of trustees after obtaining results of an actuarial study to determine its effect on the fund. The benefit restoration shall not include any retroactive lump-sum payment.

(5) If any retired firefighter shall marry after his or her retirement, the surviving spouse may be entitled to a pension under this subchapter if:

(A) He or she has been married to the firefighter for a period of at least five (5) years;

(B) The board of trustees for the fund decides to extend this benefit for its members; and

(C) The pension fund will be actuarially sound as determined by the actuary for the Arkansas Fire and Police Pension Review Board after this benefit increase is extended to members.

(c) (1) In computing service required under this section for eligibility to participate in benefits, service shall be computed from the day the person from whom benefits are derived was duly appointed and enrolled in some fire department in the State of Arkansas as a firefighter, and the service shall be considered in determining eligibility for benefits regardless of whether it was performed before or after the passage of §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821.

(2) It is the intention of this act that all spouses and dependent children of full-paid, part-paid, and volunteer firefighters shall receive at least the minimum benefits prescribed in this section, regardless of whether the service upon which the spouses or dependent children derived the benefit was performed before or after the passage of §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810 [repealed], 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821.

(d) Any payment of benefits above the minimum amounts stated in this section shall not be made except upon determination that the fund will remain actuarially sound.

(e) (1) It is the intention of this section to make eligible for benefits the spouses and dependent children of members who died from illness after leaving active service or who died after being retired for a duty-related injury, as described in this section, regardless if the service, retirement, or death occurred before or after the passage of this section.

(2) However, payment to survivors made eligible by this section shall not be made retroactively but shall begin with the passage of this section.

(f) (1) If a retirant and, if any, his or her eligible beneficiary both die before they have received in annuity payments a total amount equal to the accumulated contributions, including any interest credits, standing to the retirant's credit in the system at the time of his or her retirement, the difference between the accumulated contributions and the total amount of annuities received by them shall be paid to such person or persons as the retirant shall have nominated by written designation duly executed and filed with the board.

(2) If no designated person survives the retirant and his or her beneficiary, the difference shall be paid to the estate of the survivor of the retirant and his or her beneficiary.



§ 24-11-821 - Benefits -- Cessation of payments.

(a) When any person who shall have received any benefits from the fund shall be convicted of any felony, shall become an habitual drunkard, shall fail to report himself or herself for examination for duty as required in this act, unless excused by the board, or shall disobey the requirements of the board under this act in respect to the examination for duty, then the board shall order that the pension or allowance as may have been granted to the person shall immediately cease. That person shall receive no further pension, allowance, or benefit under this act, but in lieu thereof, the pension, allowance, or benefit may be paid to those immediately dependent upon him or her or his or her legally appointed guardian.

(b) In the event the chief or any member of the fire department shall be removed or discharged without just cause, the removal or discharge shall not in any way affect the right of the person to the benefits of this act. At the time of the discharge or removal of the person, the board shall investigate and determine whether the removal or discharge was without just cause and shall make a report of its findings, and any person feeling himself or herself aggrieved by the decision of the board shall have the right to appeal therefrom to the circuit court of the county in the method provided for appealing from decisions of the justices of the peace in civil cases.

(c) In the event it shall be determined on appeal that the removal was without just cause, then the person so removed shall be reinstated by the board and shall be entitled to all the rights under the provisions of this act.



§ 24-11-822 - Benefits -- Payments upon death of retirant or beneficiary.

(a) (1) If a retirant and his or her eligible beneficiary, if any, of a local firemen's pension and relief fund authorized by § 24-11-801 et seq., both die before they have received in annuity payments a total amount equal to the accumulated contributions, including any interest credits standing to the retirant's credit in the system at the time of his or her retirement, the difference between the accumulated contributions and the total amount of annuities received by them shall be paid to the estate of the retirant or the estate of the retirant's beneficiary.

(2) If the retirant or the retirant's beneficiary dies intestate, the difference shall be paid to the heirs of the retirant or the retirant's beneficiary according to the Arkansas laws of descent and distribution, § 28-9-201 et seq., without regard to the residence of the retirant or the retirant's beneficiary at the time of death upon submission of sufficient proof of heirship to the board.

(b) If an active member dies and does not leave a beneficiary entitled to an annuity payment, the difference between the accumulated contributions, including any interest credits standing to the member's credit in the system at the time of his or her death, and the total amount of annuities received by him or her shall be paid to the estate of the member, or if the member dies intestate, shall be distributed to his or her heirs according to the Arkansas laws of descent and distribution, § 28-9-201 et seq., without regard to the residence of the member at the time of his or her death upon submission of sufficient proof of heirship to the board.

(c) The payments shall be made by the board in accordance with the order of the circuit court in cases involving an estate or directly to those authorized to receive payments according to the Arkansas laws of descent and distribution in cases of intestacy.



§ 24-11-823 - Increase in benefits for certain persons retired due to total permanent disability.

(a) The board of trustees of any municipal firemen's pension and relief fund may increase benefits to persons who have retired or may retire from the fire department of the municipality because of total and permanent disability, and who qualify or may qualify for monthly benefits of less than five hundred dollars ($500).

(b) The benefits of any such person shall not be increased to more than five hundred dollars ($500) per month, and the increase shall be subject to the following conditions:

(1) The board of trustees shall adopt a resolution approved by not less than three-fourths (3/4) of the membership of the board outlining the proposed increase in benefits;

(2) The board shall obtain an evaluation by an actuary stating that the fund will continue to be actuarially sound notwithstanding the effects of the resolution; and

(3) A copy of the resolution adopted by the board and a copy of the actuarial evaluation approving the resolution shall be filed with the circuit clerk of the county wherein the fire department is located, with the Arkansas Fire and Police Pension Review Board, and, if the fire department is located within the incorporated boundaries of a city, with the city clerk of that city.



§ 24-11-824 - Fire protection districts.

(a) Any fire protection district in this state formed pursuant to §§ 14-284-101 -- 14-284-121 and maintaining a fire department within that district shall be eligible to establish by resolution of the commissioners of the district a firemen's relief and pension fund covering the employees of that fire department.

(b) (1) The board of commissioners of the district together with the chief of the fire department of the district shall constitute the board of trustees of the firemen's relief and pension fund of the district and shall designate the beneficiaries thereof in the same manner and with the same qualifications as specified in §§ 24-11-801 -- 24-11-807, 24-11-809 -- 24-11-811, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821 for the designation of beneficiaries of firemen's relief and pension funds in cities and towns of this state.

(2) The firemen's relief and pension fund authorized by this section shall be operated in the same manner and governed by the same procedures as specified in §§ 24-11-801 -- 24-11-807, 24-11-809 -- 24-11-811, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821. The boards of trustees of firemen's relief and pension funds established pursuant to this section shall have the same powers and be subject to the same limitations imposed on, and granted to, those boards of trustees of firemen's relief and pension funds established by §§ 24-11-801 -- 24-11-807, 24-11-809 -- 24-11-811, 24-11-813 -- 24-11-815, and 24-11-818 -- 24-11-821.

(c) In addition to the funds provided by § 24-11-809 from insurance premium taxes, there shall also be added the following moneys:

(1) All money given or donated to the fund; and

(2) (A) One percent (1%) of the monthly salary of each member of the department, to be deducted each month by the district and immediately paid to the board of trustees of the firemen's relief and pension fund.

(B) However, in the event of resignation or discharge from the fire department of any member thereof, all money deducted from his or her salary shall be immediately returned to him or her without interest.

(d) (1) In the event the fire protection district maintaining a firemen's relief and pension fund pursuant to this section should be merged with, and become a part of, any city or town of this state having a firemen's relief and pension fund pursuant to §§ 24-11-801 -- 24-11-803, 24-11-805 -- 24-11-810, 24-11-812 -- 24-11-816, and 24-11-818 -- 24-11-821, the fund of the district shall be merged into, and for all purposes become a part of, the firemen's relief and pension fund of the city or town, and the board of trustees of the firemen's relief and pension fund of the city or town shall operate the fund of the district as a part of the fund of the city or town and shall assume all obligations and assets of the district fund as its own.

(2) The board of trustees of the firemen's relief and pension fund of the merging district shall cease to exist upon the completion of the transfer and merger.

(e) The board of trustees of the firemen's relief and pension fund of any fire protection district formed pursuant to §§ 14-284-101 -- 14-284-121 may expend moneys from the firemen's relief and pension fund for the purpose of purchasing and paying the premiums on, group insurance covering the members of the fire department of the district against accidental injury or death occurring in the line of duty.



§ 24-11-825 - Pensions for volunteer firefighters.

(a) Upon termination of volunteer firefighter service with all Arkansas fire departments, a firefighter whose covered volunteer employment has been with more than one (1) Arkansas fire department shall receive a pension based upon the volunteer service if all of the following conditions are satisfied:

(1) His or her volunteer service with his or her last employing fire department was for five (5) or more consecutive years and ended with his or her retirement;

(2) Previous volunteer service with each other fire department shall have been:

(A) For five (5) or more consecutive years;

(B) Covered by a local fire pension plan established by this subchapter; and

(C) Requested in writing for service credit by the retiring firefighter;

(3) Upon receipt of the request pursuant to subdivision (a)(2) of this section, each previous employing fire department shall certify the amount of the previous volunteer service to the local fire pension plan of the last employing fire department. The last local fire pension plan shall then cause to have performed at its expense an actuarial valuation to determine the single sum present value of the previous volunteer service being credited, based upon the benefit program the previous local fire pension plan had in effect at the time the firefighter terminated such previous service. The actuarial valuation shall be performed by the actuary of the Arkansas Fire and Police Pension Review Board. The dollar amount of the present value shall be promptly certified to the previous plan, which shall promptly pay that amount to the last pension plan;

(4) No more than one (1) year of service shall be credited any firefighter for all covered employment rendered by him or her in any one (1) year, nor shall any firefighter be given credited service for any time he or she was not an active firefighter;

(5) The firefighter shall cause to be transferred from each previous pension plan to the last pension plan the amount of his or her accumulated employee contributions with each previous pension plan; and

(6) The total of all service to be credited as described in this subsection must be at least twenty (20) years.

(b) The pension payable from the last pension plan shall be based upon the benefit program in effect for the last employing fire department. However, any pension fund that did not meet the actuarial standards for soundness as determined by the most recent actuarial valuation performed on the fund by the Arkansas Fire and Police Pension Review Board shall not transfer assets to another local pension fund for prior service of a former volunteer member, nor shall any volunteer member be given credited service time for which no transfer of assets is made.

(c) Upon a member's termination of volunteer firefighter service with all Arkansas departments for a period of not less than ninety (90) days, the member may return to volunteer service with an employer covered by a firemen's pension and relief fund and may continue to draw the retiree's pension if the retiree desires to return to volunteer service with an employer covered by a pension fund and voluntarily agrees to sign a waiver to earning any further service credit in any firefighter-related pension fund.



§ 24-11-826 - Additional benefits for certain fire fighters hired prior to January 1, 1983.

(a) Beginning July 1, 1987, in addition to the monthly pension benefits as set forth in §§ 24-11-801 -- 24-11-807, 24-11-809, 24-11-810, 24-11-812 -- 24-11-815, 24-11-818, 24-11-820, and 24-11-821, for those fire fighters hired prior to January 1, 1983, and who continue to work beyond their twenty-fifth year, the member shall receive at age sixty (60) and thereafter a benefit on the amount equal to one and one-fourth percent (1.25%) of final salary attached to the rank which he or she may have held in the department preceding the date of retirement multiplied by the number of years of service in excess of twenty-five (25) years, up to a maximum total benefit of seventy-five percent (75%) of final salary, provided that the maximum seventy-five percent (75%) of final salary shall no longer apply to benefits payable on April 30, 1991, and thereafter to persons retiring henceforth and to those persons who retired on or after July 1, 1987. However, in no case shall the benefit payment exceed one hundred percent (100%) of final salary.

(b) This benefit shall be payable to the member only and not to surviving spouses or dependent children.

(c) (1) For the purposes of this section, "salary" means recurring pays which are received for a regularly scheduled workweek and shall not include, except as otherwise provided in this subsection, payments for unused accrued sick leave or annual leave or the cash value of any nonrecurring or unusual remunerations.

(2) (A) The term "salary" may include the payments to those fire fighters under this section for unused accrued sick leave not to exceed ninety (90) workdays recorded on the records of the city or town as of the fire fighter's date of retirement, provided the municipality agrees by ordinance to make adequate contributions to the fund to cover the additional costs for the benefits from the increased salary and the fund is judged by an actuarial determination to be actuarially sound.

(B) The board of trustees shall determine the actuarial costs of the payments for the unused accrued sick leave to the fund.



§ 24-11-827 - Retired member returning to active status.

(a) Notwithstanding any other provision of the law to the contrary, should an age or service retirant return March 1, 1986, or later, to employment in a position covered by the firemen's fund from which he or she retired, no pension payments shall be paid him or her for the period of such reemployment, and he or she may make member contributions to the system as if he or she were an active member during such reemployment.

(b) (1) If reemployment terminates before the retirant has rendered sufficient reemployment to accumulate at least three (3) years of credited service had he or she been an active member during such reemployment, the payment of his or her pension shall resume upon such termination, under the form of payment in force at the beginning of reemployment and in an amount as it would be had he or she not been reemployed.

(2) The retirant shall be paid the accumulated contributions based upon any member contributions he or she may have made during such reemployment.

(c) (1) If reemployment continues until the retirant has rendered sufficient reemployment to accumulate three (3) years of credited service had he or she been an active member during such reemployment, then effective upon completion of such reemployment, his or her retirement shall be canceled and the former retirant shall again become an active member.

(2) Upon resuming active membership, the service and contributions and pay records during reemployment shall be added to the member's records as they were at retirement.



§ 24-11-829 - Increase in surviving spouse benefits.

(a) Notwithstanding the other provisions of this chapter, the board of trustees of any municipal firemen's pension and relief fund for which a full one (1) mill tax is levied and which received in excess of five hundred thousand dollars ($500,000) from premium tax funds during the most recent year shall increase surviving spouse benefits payable from the firemen's pension and relief fund to the amount of the pension received by the retired fire fighter at the time of his or her death, or the amount of the pension to which the member would have been entitled on the day he or she died had he or she been retired.

(b) The board of trustees shall direct a monthly pension in the increased amount effective on or before August 1, 1993.



§ 24-11-830 - Deferred retirement option plan.

(a) In lieu of terminating employment and accepting a service retirement pension pursuant to this subchapter, any full-paid firefighter who is a member of a firemen's pension and relief fund who has not less than twenty (20) years of credited service and who is eligible to receive a service retirement pension may elect to participate in the Arkansas Fire Fighters' Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this section, provided the local firemen's pension and relief fund board of trustees approves the participation in the plan.

(b) For purposes of this section, credited service shall include service credit recognized pursuant to this subchapter.

(c) (1) (A) Except under subdivision (c)(1)(B) of this section, the duration of participation in the plan for active full-paid firefighters shall not exceed five (5) years.

(B) The five-year limit may be extended if:

(i) The extension does not cause the limit to exceed ten (10) years;

(ii) The extension applies to all active full-paid firefighters and all members on the plan;

(iii) The extension is approved by a majority of votes of the board of trustees of the pension and relief fund or of the Board of Trustees of the Arkansas Local Police and Fire Retirement System for funds whose administrative responsibility has been assigned to the system as provided in § 24-11-406(b);

(iv) The interest credited after the first five (5) years on the plan shall be two (2) percentage points below the rate of return of the investment portfolio of the fund and shall not be determined under subdivision (e)(2) of this section, but the interest rate credited shall not be less than zero percent (0%);

(v) Seventy-five percent (75%) of the monthly retirement benefits that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the plan account, or one hundred percent (100%) of the monthly retirement benefits that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the plan account if approved by a majority vote of the governing board of the sponsoring municipality; and

(vi) The extension is approved by a majority vote of the governing body of the sponsoring municipality after receiving approval for an increase in benefits under § 24-11-102.

(2) (A) Except under subdivision (c)(2)(B) of this section, at the conclusion of a member's participation in the plan, the member shall terminate employment with all participating municipalities as a firefighter and shall start receiving the member's accrued monthly retirement benefit from the firemen's pension and relief fund.

(B) If a member is at the conclusion of a member's participation in the plan, then the member may continue employment by a municipality under the following conditions:

(i) The municipality makes continued employment available to all similarly situated members;

(ii) The availability of continued employment is approved by a majority vote of the governing body of the sponsoring municipality after receiving approval for an increase in benefits under § 24-11-102;

(iii) The monthly benefit that is credited to the member's plan account is discontinued and the member shall not receive a monthly benefit until the member actually ceases employment;

(iv) The interest rate credited to the plan account is the same as paid under subdivision (e)(2) of this section, except that the minimum rate is zero percent (0%);

(v) The employer's matching contribution of six percent (6%) shall cease, but all other employer contributions shall continue and be credited to the pension and relief fund; and

(vi) The employee contributions of six percent (6%) shall discontinue.

(d) (1) When a member begins participation in the plan, the contribution of the firefighter and the employer contribution shall continue to be paid.

(2) (A) In a municipality having a population of over twenty thousand (20,000) persons, municipal matching contributions for employees who elect the plan shall be credited equally to the firemen's pension and relief fund and to the plan, or at the option of the local firemen's pension and relief fund board of trustees, credited in the manner provided in subdivision (d)(2)(B) of this section.

(B) In a municipality having a population of twenty thousand (20,000) persons or less, municipal matching contributions for employees who elect the plan shall be credited in full to the firemen's pension and relief fund, and the contribution of the employee shall be credited to the member's plan account.

(3) The monthly retirement benefits that would have been payable had the member elected to cease employment and receive a service retirement shall be paid into the plan account.

(e) (1) The member's monthly retirement benefit shall not change, unless the plan receives a benefit increase.

(2) (A) A member who participates in this plan shall earn interest at a rate of two (2) percentage points below the rate of return of the investment portfolio of the firemen's pension and relief fund as certified by the actuary under contract with the Arkansas Fire and Police Pension Review Board in accordance with generally accepted actuarial practices and § 24-11-207, but no less than the actuarial assumed interest rate as certified by the actuary.

(B) The interest shall be credited to the individual account balance of the member on an annual basis.

(f) (1) A participant in the plan shall receive at the option of the participant a lump-sum payment from the account equal to the payments to the account or a true annuity based upon the account of the participant or may elect any other method of payment if approved by the board of trustees.

(2) If approved by a majority vote of the governing body of the sponsoring municipality and the board of trustees, a participant in the deferred retirement option plan may defer receiving payment of the participant's account and continue with the funds deposited in the plan.

(3) (A) Interest credited to the continuing deposit of funds in the plan under subdivision (f)(2) of this section shall be calculated in the same manner as interest under subdivision (e)(2) of this section.

(B) However, the minimum interest rate shall not be less than zero percent (0%).

(4) The payment of funds accumulated while participating in the deferred retirement option plan may be deferred only one (1) time. These funds must be distributed or annuitized by December 31 of the year a member attains age seventy and a half (701/2).

(g) If the participant dies during the period of participation in the plan, a lump-sum payment equal to the account balance of the participant shall be paid.

(h) The Arkansas Fire and Police Pension Review Board may promulgate regulations to make the plan under this section comply with the requirements of this section and with the applicable portions of the Internal Revenue Code, as it existed on January 1, 2003.



§ 24-11-832 - Applicability of § 24-11-820.

The provisions of § 24-11-820(b)(1) and (2) extending the survivorship benefits for children of deceased firefighters through their college years shall apply retroactively to any situation involving a surviving child that began on or after January 1, 1996.



§ 24-11-833 - Fire-related service.

(a) Any member of a firemen's pension and relief fund who has fire-related service with the municipal government shall be entitled to purchase credited service in the system equivalent to the amount of employment service he or she has with the municipal fire department in a position as fire-related employment service up to a maximum of three (3) years of credited service, provided that the member contributes to the system an amount as the Arkansas Fire and Police Pension Review Board shall determine would be actuarially equivalent to the value of the service purchased.

(b) The board shall have the final power to determine the value of the service purchased.

(c) Service credit purchased under this section may be used to determine the member's total credited service for the amount upon retirement and shall not be used to determine his or her final average pay for service under the system.

(d) As used in this section, "fire-related service" means service with a municipality which has fire fighters covered under a firemen's pension and relief fund in a job or in a paid position within a covered fire department or fire department where the person performs duties which are related to the delivery of fire services, including service such as a fire department radio dispatcher or other similar service.



§ 24-11-834 - Credited service -- Purchase of military service.

(a) Any full-paid firefighter who is or was a member of the firemen's pension and relief fund established by this subchapter is entitled to purchase credited service for a period not to exceed two (2) years for service rendered while on active duty in the armed forces of the United States.

(b) The member may purchase the credited service for military service if the person:

(1) Served on active duty in the armed forces before the member's employment covered by the fund;

(2) Received an honorable discharge from the armed forces; and

(3) Does one (1) of the following:

(A) If the person has participated in the fund for at least eighteen (18) years, the person contributes to the member's deposit account a sum of money equal to the amount of the combined employee and employer contribution made to the system based upon the contributions for the last month of the employee's eighteenth year of service, multiplied by the number of months of military service the member is eligible for and desires to purchase under this section, plus interest on the amount at the rate of six percent (6%) per annum from the date of eligibility to purchase the service to the date of purchase; or

(B) If the person has participated in the fund for at least twenty (20) years, the person contributes to the member's deposit account a sum of money equal to the amount of the combined employee and employer contribution made to the system based upon contributions at the time the person first became a member of the retirement system, multiplied by the number of months of military service the member is eligible for and desires to purchase under this section, plus interest on the amount at the rate of six percent (6%) per annum from the date of eligibility to purchase the service to the date of purchase.

(c) A member who purchases credited service under this section shall not be entitled to receive retirement benefits until the date on which the member has twenty (20) years of actual service or would have had twenty (20) years of actual service under the fund if the member had continued employment.









Chapter 12 - Local Officers And Employees -- Miscellaneous Provisions

Subchapter 1 - -- General Provisions

§ 24-12-101 - Definitions.

As used in this act, "paid nonuniformed employees":

(1) Means the mayor, city attorney, city treasurer, city clerk, or municipal judge of any city to which this act is applicable when the mayor, city attorney, city treasurer, city clerk, or municipal judge elects to be so included; and

(2) May include the other full-time paid nonuniformed employees of the city.



§ 24-12-102 - Applicability.

This act shall not apply to any city having a paid nonuniformed employees' pension and relief fund prior to February 23, 1949.



§ 24-12-103 - Vote to effect act.

(a) The provisions of this act shall be suspended and inoperative in any city affected by the provisions of the act until made available by a vote favorable thereto of the majority of the qualified electors of the cities participating in any election on the question at a special election called for the purpose of voting on the question.

(b) The election may be held in connection with the first general city election following the passage and approval of this act, but the failure to submit or the failure to adopt at the city or other election shall not bar, abridge, or defeat the right of submission at any subsequent election.

(c) Upon the filing with the county board of election commissioners not later than ninety (90) days before the date of the election requested in a petition signed by twenty (20) or more qualified electors of the city affected and praying that the question of paid nonuniformed employees' pensions and the levying of a tax therefor, not exceeding one and one-half (11/2) mills, be submitted, it shall be the duty of the county board of election commissioners to call the election in accordance with § 7-11-201 et seq.

(d) If for any reason the question is not voted upon at the next general city election after the passage and approval of this act, the question may be submitted at any other general or special election held in the city as provided in this section.

(e) The question on the ballot shall be as follows:

Click here to view form



§ 24-12-104 - Tax levy to support fund.

(a) Annually, a tax not to exceed one and one-half (11/2) mills on the dollar of all taxable property in cities of the first and second class which have paid nonuniformed employees may be levied by a vote of the people as a fund for pensioned, superannuated, and retired paid nonuniformed employees and for the surviving spouses and dependent children of deceased paid nonuniformed employees and dependent parents of deceased employees and to relieve the employees in case of permanent or temporary disability.

(b) At any time that any city in this state shall meet the requirements of this section, then, and in that case, the provisions of this act shall apply to the city.

(c) The fund shall be known as the pension and relief fund for paid nonuniformed employees and shall be collected by the sheriffs and collectors as other taxes are collected and by them turned over to the board of trustees of the fund, which board is provided for and created in this act.



§ 24-12-105 - Board of trustees.

(a) (1) The board of trustees of the pension and relief fund for paid nonuniformed employees shall consist of five (5) members and shall be composed of the mayor, the head of the street department, the city treasurer, who shall be the treasurer of the fund and the general manager of the waterworks, or the superintendent, in the event there is no general manager, who shall be secretary of the board and who shall serve for a period of two (2) years or until his or her successor shall be elected and qualified.

(2) The mayor shall be chair of the board, and the first four (4) members shall elect one (1) other member, who shall be a reputable physician and who shall represent the board of trustees in the examination of any member of the departments upon the claim of disability.

(3) The physician member of the board so selected shall serve for a period of two (2) years or until his or her successor is elected and qualified.

(b) The board shall have the absolute control and management of the funds provided for in this act and of all moneys donated, paid, or assessed for the relief or pension of disabled, superannuated, and retired paid nonuniformed employees, their surviving spouses, and minor children under the age of sixteen (16), or surviving parent solely dependent upon the employee for support.

(c) (1) The board shall make all necessary rules and regulations for its government and the discharge of its duties and shall hear and decide all applications for relief or pensions under this act.

(2) The board's decisions upon all applications, insofar as matters involving the exercise of discretionary powers are involved, shall be final and conclusive and not subject to review or reversal except by the board.

(d) The board shall cause to be kept a record of all its meetings and proceedings.



§ 24-12-106 - List of retired employees.

(a) There shall be kept in the office of the board of trustees, by the secretary, a book known as the list of retired paid nonuniformed employees.

(b) The book shall give the full and complete history and record of action of the board of trustees in retiring any and all persons under this act.

(c) The record shall give the name, date of joining the service or department, date of retirement and reason thereof, and the date and finding of the physician of each examination made of disabled employees retired under the provisions of this act.



§ 24-12-107 - Treasurer as custodian of fund.

(a) The treasurer shall be custodian of the pension fund and shall keep his or her books and accounts concerning the fund in such manner as may be prescribed by the board.

(b) The books and accounts shall be subject to the inspection of any member of the board or of any of the paid nonuniformed employees.

(c) (1) Within ten (10) days after assuming his or her duties under this act, the treasurer shall execute a bond to the board of trustees with good and sufficient securities and in such penal sum as the board shall direct, conditioned for the faithful performance of the duties of his or her office. He or she shall surrender and deliver to his or her successor all unexpended moneys and all property which may have come into his or her hands as treasurer of the fund.

(2) The bond shall be filed in the office of the board of trustees and in case of a breach of the bond, suit may be brought on the bond in the name of the board or of any person or persons injured by the breach.



§ 24-12-108 - Deposit of moneys.

The board shall deposit all moneys in the bank selected as the fiscal agent of the city in which it is located, but only if the moneys draw the same rate of interest as the city receives on its deposits. Otherwise, the board shall make its own selection of the bank.



§ 24-12-109 - Investment.

(a) The board of trustees shall have the power to draw sums from its treasury to invest in the name of the board of trustees of the paid nonuniformed employees' pension and relief fund in interest-bearing bonds of the United States, of the State of Arkansas, or of the city in which the board is located or in a local government joint investment trust pursuant to § 19-8-301 et seq.

(b) All securities shall be deposited with the treasurer of the board of trustees of the pension and relief fund and shall be subject to the orders of the board.

(c) (1) In those nonuniformed employees' pension and relief funds in which assets exceed one hundred thousand dollars ($100,000), the board of trustees may employ:

(A) An investment advisor as defined in § 24-10-402(a)(2)(A)(ii) to invest the assets, subject to the terms, conditions, limitations, and restrictions imposed by law upon the Arkansas Local Police and Fire Retirement System, as provided by § 24-10-401 et seq.; and

(B) A trustee or custodian to hold the assets.

(2) The investments shall not be limited to interest-bearing bonds.



§ 24-12-110 - Payments.

(a) Except as provided in subsection (c) of this section, all moneys paid from the pension and relief fund shall be paid by the treasurer only upon warrants signed by the chair and countersigned by the secretary thereof.

(b) Except as provided in subsection (c) of this section, no warrant shall be drawn except by the order of the board, and interest accruing from the fund, while on deposit or otherwise, shall constitute a part of the fund.

(c) In a pension and relief fund in which the board has employed a trustee or custodian under § 24-12-109(c) to hold the assets, the trustee or custodian may pay benefits to persons and beneficiaries entitled to benefits under the fund as directed by the board.



§ 24-12-111 - Moneys added to fund -- Refunds.

(a) There shall be added to the fund the following moneys:

(1) All moneys given or donated to the fund; and

(2) Not less than six percent (6%) of the monthly salary of each employee, to be deducted each month by the city or its proper agency and immediately paid to the board of trustees of the pension and relief fund for paid nonuniformed employees.

(b) Employers shall contribute to the fund not less than six percent (6%) of the employee's salary.

(c) Both the employees and employers shall contribute to the fund equal amounts of covered payroll.

(d) (1) Upon leaving employment with the city, any employee shall be entitled to apply for and receive a refund of the aggregate amount withheld from his or her monthly salary during his or her period of employment with the city and paid into the pension and relief fund for paid nonuniformed employees of the city.

(2) Upon receiving a refund of the amounts deducted from his or her monthly salary from the pension and relief fund for paid nonuniformed employees of the city, the employee shall forfeit his or her credited service as a member of the pension and relief fund and shall not be eligible thereafter to receive any benefits under the provisions of this act for his or her service.



§ 24-12-112 - Proration upon insufficiency of fund.

If at any time there should not be sufficient money in the fund to pay each person a full amount to which he or she may be entitled, the beneficiaries shall be paid by prorating the fund available among them in accordance with the respective benefits being received by them under this act.



§ 24-12-113 - Report on condition of fund.

The board of trustees shall report to the council, city commissioner, or city clerk of the city on the condition of the pension fund on the first regular meeting in January of each year.



§ 24-12-114 - Subjection of fund to legal process.

(a) No portion of the pension and relief fund shall at any time be subject to seizure or to be levied on under any process whatsoever for the payment of any claim or debts held against any disabled or retired employee or the surviving spouse, dependent parent, or minor children under sixteen (16) years of age of a deceased or retired employee.

(b) The fund shall be securely held and distributed for the purpose of pensioning the persons mentioned in this act and for no other person or purpose whatsoever.



§ 24-12-115 - Benefits -- Temporary total disability retirement -- Voluntary retirement.

(a) The board of trustees, by a majority vote of the members and with the approval of the physician on the board, shall have the power to retire from service any employee who has become temporarily totally disabled while in the performance of his or her duties when it has been certified to the board of trustees in writing by the physician on the board that the employee to be retired because of temporary total disability will be incapacitated, either mentally or physically, from the performance of his or her duties as an employee for a period of three (3) months or more.

(b) It shall be mandatory on the board to retire an employee who has performed faithful service as an employee for a period of twenty (20) years at the employee's option or election, to be exercised by making written application therefor, or to retire an employee who has attained the age of sixty (60) and has served as an employee for at least ten (10) years at the employee's option or election, to be exercised by making written application therefor.

(c) (1) In cases arising under subsections (a) and (b) of this section, the board shall place an employee so retired upon the pension roll at one-half (1/2) pay.

(2) The minimum monthly pension paid to a retired employee shall not be less than fifty dollars ($50.00) per month regardless of whether the employee's monthly salary shall equal this minimum sum or not.

(d) (1) No employee shall be retired because of disability from natural causes unless he or she has served as an employee for a period of five (5) years.

(2) No employee shall be retired because of a disability of any nature except upon examination and approval of the physician on the board of trustees.

(e) (1) If any employee is retired because of any temporary total disability, it shall be his or her duty to have an examination made of himself or herself by the physician on the board of trustees at least once every thirty (30) days, and if he or she shall have recovered from the disability, it shall be the duty of the board of trustees to stop payment of the pension and to place the employee back in service.

(2) The time of his or her retirement shall be considered as continuous service in his or her position.

(3) An employee receiving the examination shall pay to the physician a fee of five dollars ($5.00) for the examination so made.



§ 24-12-116 - Benefits -- Permanent total disability retirement.

(a) If any paid nonuniformed employee, while in the performance of his or her duty, shall become physically or mentally totally and permanently disabled by reason of his or her service from performing his or her departmental duties and this fact shall be certified to by the physician on the board of trustees, it shall be mandatory on the board of trustees to retire the disabled employee from service upon one-half (1/2) pay, which shall be one-half (1/2) of the monthly compensation received by the employee at the time of his or her retirement.

(b) No such employee shall be retired on a pension of less than six hundred dollars ($600) a year regardless of whether this minimum amount, when broken down into equal monthly installments, should equal one-half (1/2) of the employee's monthly compensation.

(c) (1) If any employee is retired because of any permanent total disability, it shall be the duty of the employee to have an examination made of himself or herself by the physician on the board of trustees at least one (1) time every six (6) months.

(2) An employee receiving the examination shall pay to the physician a fee of five dollars ($5.00) for the examination so made.

(d) If an employee recovers from his or her disability, it shall be the duty of the board of trustees to stop payment of his or her pension and place the employee back in service. The time of his or her retirement shall be considered as continuous service in his or her position.



§ 24-12-117 - Benefits -- Death of employee.

(a) (1) If while in the performance of his or her duty any employee shall be killed or die as a result of injuries received in performing that duty, or shall die of a disease contracted by reason of that occupation, or shall die of natural causes while in service, and shall leave a spouse or children under the age of sixteen (16) surviving, the board of trustees shall direct a payment of fifty dollars ($50.00) monthly from the pension and relief fund to the spouse, while unmarried, or to the guardian of the minor children until the youngest of the children shall attain the age of sixteen (16).

(2) Should the employee leave no spouse or minor children under sixteen (16) years of age, but a parent solely dependent upon the employee's support, the board shall pay the sum of fifty dollars ($50.00) monthly as long as the dependent parent remains unmarried.

(3) If any employee already retired and pensioned under this act shall die while so retired and pensioned, leaving a spouse, minor children under the age of sixteen (16), or dependent parent surviving, then each of them shall also be entitled to a pension under this act.

(b) (1) When entitled to a pension as provided by this act, a spouse, children, or a dependent parent shall make application to the board of trustees, through the secretary of the board, on a form to be provided by the board.

(2) Accompanying the application shall be proof of the marriage of the deceased spouse to the claimant.

(3) Proof of birth of children shall be established by birth certificate, baptismal certificate, or other proof recognized by the Division of Vital Records of the Department of Health.

(4) All applications and proof shall be retained in the custody of the board, and due notice of that action shall be registered by the secretary in his or her office.

(c) Every paid nonuniformed employee shall file with the secretary the names of those persons to whom death benefits are to be paid and shall set forth the relationship of the beneficiaries to the employee.



§ 24-12-118 - Funeral expenses.

(a) Whenever an active or retired employee shall die or be killed, the board of trustees shall appropriate from the fund the sum of one hundred dollars ($100) to pay the funeral expenses of the decedent.

(b) However, this action shall not operate to reduce payments then being paid pursuant to § 24-12-112.



§ 24-12-120 - City attorneys in cities of the first class and cities of the second class.

(a) Upon approval by the governing body, a city of the first class or city of the second class may provide for retirement benefits established by this section for a city attorney elected or appointed to office.

(b) In all cities of the first class and cities of the second class in this state, any person who shall serve as city attorney of the city for a period of not less than ten (10) years, upon reaching age sixty (60), or any person who shall serve as a city attorney for a period of not less than twenty (20) years, without regard to age, shall be entitled to retire at an annual retirement benefit during the remainder of his or her natural life, payable at the rate of one-half (1/2) of the salary payable to the city attorney at the time of his or her retirement.

(c) All payments of retirement benefits under this section shall be payable monthly and shall be paid from the general funds of the city.



§ 24-12-121 - City clerk -- Clerk-treasurer.

(a) (1) A city clerk or clerk-treasurer in a city of the first class may retire from office for the remainder of his or her life at the retirement pay provided in this section if the person has served as city clerk, clerk-treasurer, or city treasurer for:

(A) Not less than ten (10) years, upon reaching sixty (60) years of age; or

(B) Twenty (20) years, without regard to age.

(2) On January 1 of each year, if a retiree under this section has been retired for at least twelve (12) full months, up to a three percent (3%) cost-of-living increase will be added.

(3) Subdivision (a)(2) of this section applies only if approved by the governing body of the city.

(b) (1) Any city clerk, city treasurer, or any person serving as city clerk or clerk-treasurer who shall retire or be succeeded by another city clerk or clerk-treasurer within the provisions of this section shall be paid monthly a sum equal to one-half (1/2) of the monthly salary received by him or her during the last preceding year of his or her service.

(2) The retirement pay shall be paid by the city from its general fund account.

(c) (1) Any city clerk or clerk-treasurer in a city of the first class who has served in another capacity with the same city, and that capacity of service also provides for a retirement plan, may apply all years served in that previous capacity toward the accrual of the vesting period provided for in subsection (a) of this section, if approved by the city council.

(2) Benefits shall be paid proportionally from the various funds applicable to the respective capacities of service. This shall be based on the length of service in each capacity for the city.

(d) (1) Upon the death of any city clerk or clerk-treasurer who retired under the provisions of subsection (a) of this section or any other state statute or any city clerk or clerk-treasurer who dies in office after becoming eligible to retire under subsection (a) of this section or any other state statute, the legally recognized spouse of the city clerk or clerk-treasurer married to the city clerk or clerk-treasurer ten (10) years or longer may receive, at the option of the governing body of the city, one-half (1/2) of the retirement benefit the retired city clerk or clerk-treasurer was receiving or one-half (1/2) of the retirement benefit the city clerk or clerk-treasurer who died in office was entitled to receive.

(2) Upon remarriage of the spouse, the benefits shall cease.



§ 24-12-122 - Deputy city clerks.

(a) Any deputy city clerk in a city of the first class who shall have served twenty (20) years as deputy city clerk, who shall have attained the age of sixty-five (65), and who shall retire from office or be succeeded by another deputy city clerk may receive for the remainder of his or her life the retirement pay provided for in this section.

(b) (1) Any deputy city clerk who shall retire or be succeeded by another deputy city clerk within the provisions of this section may be paid monthly a sum equal to one-half (1/2) of the monthly salary received by him or her during the last preceding year of his or her service.

(2) The retirement pay shall be paid by the city from its general fund account when appropriated for that purpose by the governing body of the city.



§ 24-12-123 - Mayors of cities of the first class.

(a) (1) (A) In all cities of the first class in this state, any person who shall serve as mayor of the city for a period of not less than ten (10) years, upon reaching age sixty (60), or any person who shall serve as mayor of the city for a period of not less than twenty (20) years, without regard to age, shall be entitled to retire at an annual retirement benefit during the remainder of the person's natural life, payable at the rate of one-half (1/2) of the salary payable to the mayor at the time of retirement.

(B) The governing body of the city may provide by ordinance that any person who has served as mayor for a period of not less than ten (10) years may retire upon reaching age fifty-five (55) with the benefits provided under this section.

(2) The retirement payments shall be paid monthly and shall be paid from the city general fund.

(3) However, a mayor who has served as an elected official or employee of that city prior to or after the person's service as mayor shall count his or her service as an elected official or employee of that city towards the mayor's retirement as follows:

(A) (i) At the rate of one (1) year of a mayor's retirement for each two (2) years served as an elected official or an employee of that city up to a maximum of an additional two (2) years' credit towards a mayor's retirement benefit;

(ii) If authorized by a city ordinance, at the rate of one (1) year of a mayor's retirement benefit for each two (2) years served as an elected official or an employee of that city up to a maximum of three (3) additional years' credit towards a mayor's retirement benefit if the person has not fewer than twenty (20) years of mayor's credit and is at least fifty-two (52) years of age; or

(iii) If authorized by a city ordinance, at the rate of one (1) year of a mayor's retirement benefit for each two (2) years served as an elected official or an employee of that city up to a maximum of four (4) additional years' credit towards a mayor's retirement benefit if the person has not fewer than twenty (20) years of mayor's credit and is at least fifty-four (54) years of age; and

(B) Service as an elected official or as an employee of the city that is also covered under another retirement plan offered by the city or that is covered by another benefit provided for by law shall not be applied towards the mayor's retirement benefits provided for under this section.

(4) The minimum retirement benefits shall be two hundred fifty dollars ($250) per month for both salaried and nonsalaried mayors.

(5) On January 1 of each year, if a retiree under this section has been retired for at least twelve (12) full months, up to a three percent (3%) cost-of-living increase will be added.

(6) Subdivision (a)(5) of this section applies only if approved by the governing body of the city.

(b) (1) On the death of any mayor retired under the provisions of subsection (a) of this section or any other acts of the General Assembly, or any mayor who dies in office after becoming eligible to retire under subsection (a) of this section or any other acts of the General Assembly, the spouse of the mayor married to the mayor for ten (10) years or longer may, at the option of the governing body of the city, receive one-half (1/2) of the retirement benefit the retired mayor was receiving or one-half (1/2) of the retirement benefit the mayor who died in office was entitled to receive.

(2) However, upon remarriage of the spouse, the benefits shall cease.

(3) The provisions of this subsection are retroactive to November 1, 1983, at the sole discretion of the governing body of the city.

(c) Any mayor retired prior to July 20, 1987, and receiving benefits under prior acts of the General Assembly shall be entitled to continue receiving benefits under the prior acts.



§ 24-12-124 - Mayors of cities of the second class.

(a) (1) A person who has served as mayor of a city of the second class for at least twenty (20) years may retire at any age, and a person who has served as a mayor of a city of the second class for at least sixteen (16) years may retire upon reaching sixty-five (65) years of age.

(2) On January 1 of each year, if a retiree under this section has been retired for at least twelve (12) full months, up to a three percent (3%) cost-of-living increase will be added.

(3) Subdivision (a)(2) of this section applies only if approved by the governing body of the city.

(b) The governing body of a city of the second class may prescribe the retirement benefits of a person who has served as mayor of the city of the second class and meets the requirements of subsection (a) of this section.

(c) Any mayor who retired before March 18, 1985, and received benefits under prior acts of the General Assembly shall be entitled to continue receiving benefits under the prior acts.



§ 24-12-125 - Treasurers of cities of the first class.

(a) Upon approval of the governing body of any city of the first class, any person who has served as city treasurer of the city for a period of fifteen (15) years and who shall retire from office or be succeeded by another city treasurer shall, upon reaching sixty (60) years of age, receive for the remainder of his or her life the retirement pay provided for in this section.

(b) (1) Any city treasurer who shall retire or be succeeded by another city treasurer within the provisions of this section shall be paid monthly a sum equal to one-half (1/2) of the monthly salary received by him or her during the last preceding year of his or her service.

(2) Upon approval by the governing body of the city, the retirement pay shall be paid by the city from its general fund account.



§ 24-12-126 - Participation in Arkansas Public Employees' Retirement System by certain city or utility managers.

(a) The city or utility manager of any municipality in this state having a city manager form of government and a population of fewer than fifty thousand (50,000) inhabitants, according to the most recent federal decennial census, at his or her option may be included in or excluded from membership in the Municipal Division of the Arkansas Public Employees' Retirement System.

(b) If any such city or utility manager shall elect not to be covered by the Municipal Division, a statement in writing to that effect shall be filed with the city manager board of the city, and a copy thereof shall be furnished to the Director of the Arkansas Public Employees' Retirement System.



§ 24-12-127 - Recorder-treasurers and city treasurers of the second class.

(a) (1) Any recorder-treasurers and city treasurers in a city of the second class who shall have served as recorder-treasurer and city treasurer for a period of not less than ten (10) years, upon reaching the age of sixty (60), or who shall serve twenty (20) years without regard to age, may, upon a vote of approval by the governing body of the city, retire from office for the remainder of his or her life at the retirement pay provided for in this section.

(2) On January 1 of each year, if a retiree under this section has been retired for at least twelve (12) full months, up to a three percent (3%) cost-of-living increase will be added.

(3) Subdivision (a)(2) of this section applies only if approved by the governing body of the city.

(b) (1) Any recorder-treasurer or city treasurer or any person serving as recorder-treasurer or city treasurer who shall retire or be succeeded by another recorder-treasurer or city treasurer within the provisions of this section shall be paid monthly a sum equal to one-half (1/2) of the monthly salary received by him or her during the last preceding year of his or her service.

(2) The retirement pay shall be paid by the city from its general fund account.

(c) (1) Upon the death of any recorder-treasurer or treasurer who retired under the provisions of subsection (a) of this section or any other state statute or any recorder-treasurer or treasurer who dies in office after becoming eligible to retire under subsection (a) of this section or any other state statute, the legally recognized spouse of the recorder-treasurer or treasurer married to the recorder-treasurer or treasurer for ten (10) years or longer may receive, at the option of the governing body of the city, one-half (1/2) of the retirement benefit the retired recorder-treasurer or treasurer was receiving or one-half (1/2) of the retirement benefit the recorder-treasurer or treasurer who died in office was entitled to receive.

(2) Upon remarriage of the spouse, the benefits shall cease.



§ 24-12-128 - County officials and employees.

When any county official or county employee retires and either is age fifty-five (55) or older and vested in the County Division of the Arkansas Public Employees' Retirement System or has thirty (30) or more years of actual service or thirty-five (35) years of credited service in the County Division regardless of age, the official or employee may continue to participate in the county health care plan as long as the official or employee pays both employer and employee contributions to the health care plan.



§ 24-12-129 - Municipal officials and employees.

When any municipal official or municipal employee age fifty-five (55) or over who has completed twenty (20) years of service to the municipality and who is vested in the retirement system retires, the official or employee may continue to participate in the municipality's health care plan, receiving the same medical benefits and paying the same premium as active employees as long as the retired official or employee pays both employer and employee contributions to the health care plan.



§ 24-12-130 - Limitation on benefits provided by Acts 1997, No. 1098.

Nothing contained in § 24-12-129 should be interpreted to prevent a municipality from providing benefits contained in § 24-12-129 to retirees who are less than age fifty-five (55) or who have completed fewer than twenty (20) years of municipal service. Further, any person who qualified and participated in a municipal health care plan under § 24-12-129 shall continue to be eligible to participate in the health care plan after August 1, 1997.



§ 24-12-131 - Monthly benefit increase.

Any former mayor of a municipality having a population of not fewer than twenty-one thousand eight hundred (21,800) nor more than twenty-two thousand eight hundred (22,800) according to the 1990 Federal Decennial Census who is receiving a monthly retirement annuity of two hundred fifty dollars ($250) from a municipality shall receive an increase to three hundred dollars ($300) per month effective July 1, 1999. Thereafter, the municipality shall redetermine the amount of the monthly benefit each January 1. The redetermined amount shall be payable for the following twelve (12) calendar months. The redetermined amount shall be the amount of the benefit payable as of the immediately preceding December 1 increased by three percent (3%).



§ 24-12-132 - Health benefits for retired municipal employees and officials.

(a) A retired employee or official may participate in the health care plan of the municipality from which he or she retired if he or she:

(1) Is receiving a retirement benefit from the Arkansas Local Police and Fire Retirement System, Arkansas Public Employees' Retirement System, or a local pension fund;

(2) Pays both the employer and the employee contribution to the health care plan;

(3) Is not covered at any time during retirement by another health care plan; and

(4) Notifies his or her employer within thirty (30) days after the official date of retirement of his or her intent to participate in the health care plan of the municipality.

(b) A retired employee or official who participates in a municipality's health care plan under subsection (a) of this section may include his or her dependents in the retiree's health care plan if the retired employee or official pays both the employer and employee contribution to the health care plan for his or her dependents.

(c) Each municipality may choose to pay any portion of the employer and employee contributions to the municipality's health care plan so long as each retired official and each retired employee of the municipality from which he or she retired is treated equally with regard to the dollar amounts that are paid by the municipality toward health care coverage of each retiree.

(d) The retired municipal official or retired municipal employee shall pay the amount of the health care premium that is not paid by the employer.

(e) Each municipality shall by policy or ordinance establish the criteria for eligibility as a retiree under this section.






Subchapter 2 - -- Investment Advisor to Invest Plan Assets

§ 24-12-201 - Definitions -- Power to invest.

(a) For purposes of this subchapter, "city" means cities of the first class, cities of the second class, and incorporated towns.

(b) Subject to subsection (c) of this section, a board of trustees of a city nonuniformed employees' pension plan with assets in excess of one hundred thousand dollars ($100,000) shall have full power to:

(1) Invest and reinvest the moneys of the plan; and

(2) Hold, purchase, sell, assign, transfer, or dispose of any of the investments so made and the proceeds of the investments and moneys.

(c) The investments and reinvestments shall only be made in accordance with the prudent investor rule set forth in §§ 24-2-610 -- 24-2-619.



§ 24-12-202 - Authority to employ investment advisor -- Investment policy.

(a) A board of trustees of a city nonuniformed employees' pension plan with assets in excess of one hundred thousand dollars ($100,000) may employ an investment advisor as its agent to make investment recommendations and to invest the assets pursuant to a written board investment policy, provided that the governing body of the city declares such services professional services under § 19-11-806 [repealed], and subject to the terms, conditions, limitations, and restrictions imposed by law upon investments of state retirement systems as set forth in §§ 24-2-610 -- 24-2-619.

(b) The investment policy shall not limit the investments to interest-bearing bonds.



§ 24-12-203 - Immunity -- Jurisdiction.

(a) Trustees who comply with the requirements of § 24-2-618(a) are not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(b) By accepting the delegation of a trust function from the trustees of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



§ 24-12-204 - Construction of subchapter.

This act is cumulative to §§ 24-12-101 -- 24-12-118 and shall not repeal those sections.












Title 25 - State Government

Chapter 1 - General Provisions

Subchapter 1 - -- General Provisions

§ 25-1-101 - Emergency relocation of seat of government.

(a) (1) Whenever due to an emergency resulting from the effects of enemy attack or the anticipated effects of a threatened enemy attack it becomes imprudent, inexpedient, or impossible to conduct the affairs of state government at the normal location of the seat thereof in the City of Little Rock, the Governor, as often as the exigencies of the situation require, shall by proclamation declare an emergency temporary location for the seat of government at a place within or without this state which he or she may deem advisable under the circumstances. The Governor shall take any action and issue any orders which may be necessary for an orderly transition of the affairs of state government to the emergency temporary location.

(2) The emergency temporary location shall remain as the seat of government until the General Assembly shall by law establish a new location or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

(b) During such time as the seat of government remains at the emergency temporary location, all official acts required by law to be performed at the seat of government by any officer, agency, department, or authority of this state, including the convening and meeting of the General Assembly in regular, extraordinary, or emergency session, shall be as valid and binding when performed at the emergency temporary location as if performed at the normal location of the seat of government.

(c) The provisions of this section shall control and be supreme in the event it shall be employed, notwithstanding the provisions of any other law to the contrary or in conflict herewith.



§ 25-1-102 - State agency smoking policies.

(a) As used in this section, unless the context otherwise requires:

(1) "General office space" means space occupied by personnel performing their daily work functions;

(2) "Smoking" means a lighted cigar, cigarette, pipe, or any other ignited tobacco product; and

(3) "State agency" means any department, agency, board, commission, office, or other authority of the state.

(b) The chief administrative officer of each state agency shall promulgate a smoking policy for the general office space of the state agency. The policy shall take into consideration the rights of both nonsmokers and smokers.



§ 25-1-103 - Records related to third-party liability for services provided by state.

Records prepared by or in the possession of entities having potential liability for payment for services provided by or paid for in whole or part by an agency of the State of Arkansas shall be made available for inspection, review, audit, and other purposes of representatives of the State of Arkansas and its designee. This section applies to, but is not limited to, records of private health insurance carriers.



§ 25-1-104 - Access of Department of Finance and Administration to agency records.

The Revenue Division of the Department of Finance and Administration, the Arkansas Employment Security Department, the University of Arkansas at Little Rock, the University of Arkansas at Fayetteville, the Arkansas Economic Development Commission, and any other state agency, board, commission, department, institution, college, university, or authority shall make data, information, statistics, or other records of information available to the Department of Finance and Administration. Provided, however, that such information and records shall not identify persons, people, conglomerates, corporations, monopolies, or others that would from any published data or data within the possession of the office of the Director of the Department of Finance and Administration reveal the identity or any information or data of that particular identity that would be in conflict with federal laws.



§ 25-1-106 - Evaluation of necessity of various commissions and boards.

(a) Any part-time state board or commission that has not convened a meeting or has convened without a quorum for two (2) consecutive, regularly scheduled meeting dates within a two-year period shall vote to elect a new chair and vice chair.

(b) (1) If a part-time state board or commission has not convened a regularly scheduled meeting or has convened without a quorum for four (4) consecutive, regularly scheduled meeting dates within a two-year period, the Joint Performance Review Committee shall reevaluate the purpose, need, and effectiveness of the board or commission.

(2) The Joint Performance Review Committee shall report its findings and any recommendations concerning the existence of the board or commission to the Legislative Council no later than December 1 of each even-numbered year and shall draft legislation to implement the recommendations.

(c) No later than August 1 of each even-numbered year, each part-time board and commission shall provide the committee with a list of the regularly scheduled meeting dates for the board or commission for the previous two (2) fiscal years, including the attendance record of each member and the number of meetings that were convened.



§ 25-1-107 - Guidelines for advisory bodies.

(a) Where advisory bodies are specified by state or federal legislation or guidelines to act in conjunction with the entity or organization designated to administer funds of the Victims of Crime Act, the STOP Violence Against Women Act, and the Family Violence Prevention and Services Act, the duties and protocol of those advisory bodies, as well as responsibilities of the state administrative agency, shall include, but not be limited to, the following:

(1) After providing the opportunity for review and advice by the advisory bodies, the state administrative agency shall:

(A) Establish a proposal activity calendar one hundred eighty (180) days prior to the start of the upcoming funding cycle;

(B) (i) Establish procedures and dates for review of subgrant funding applications for each funding cycle.

(ii) The state administrative agency shall provide copies of subgrant applications submitted for review to the chairperson of each relevant advisory body;

(C) Establish, consistent with federal law, subgrant application forms;

(D) Establish deadlines for receiving subgrant applications;

(E) Establish dates of subgrant application technical assistance training sessions;

(F) Establish subgrant applicant appeal process procedures; and

(G) Develop a statewide victim service needs assessment and strategic plan for Victims of Crime Act, STOP Violence Against Women Act, and Family Violence Prevention and Services Act funds pursuant to applicable federal program guidelines; and

(2) The state administrative agency shall meet with the relevant advisory bodies no later than thirty (30) days prior to the scheduled date of mailing of application forms for the purpose of providing an opportunity for review of the content of the application forms. The state administrative agency shall provide drafts of all necessary subgrant application forms to the chairperson of the relevant advisory boards prior to such a meeting.

(b) The state administrative agency shall make available to members of the advisory bodies, upon request, copies of current federal and state law and guidelines concerning the relevant Victims of Crime Act, STOP Violence Against Women Act, and Family Violence Prevention and Services Act programs, including any formal interpretations of such law and guidelines by the state administrative agency.

(c) Any copies of forms, laws, guidelines, or interpretations required to be furnished by the state administrative agency must be made available on computer diskette or other requested electronic media if the requested item is feasibly able to be produced in the requested manner.

(d) The state administrative agency shall provide quarterly reports concerning subgrantee and administrative financial activity to the Governor and to the chairperson of each advisory body within ten (10) working days of the completion of the reports.

(e) Within one hundred twenty (120) days following the start of a subgrant funding cycle, the state administrative agency shall meet with focus groups made up of those programs that or individuals who applied for funds through the Victims of Crime Act, STOP Violence Against Women Act, or Family Violence Prevention and Services Act grant programs in the most recent funding cycle. These meetings are for the purpose of evaluating the effectiveness and responsiveness of the application, application review, and funding recommendation process in order to maintain the integrity of those processes. The state administrative agency shall provide reports of these meetings to the Governor and to the chairperson of each advisory body within ten (10) working days of the completion of the meetings.



§ 25-1-108 - Report.

(a) For purposes of this section, "state agency" means every department, division, office, board, commission, and institution of this state, excluding state-supported institutions of higher education.

(b) Every state agency that receives grants in excess of twenty-five thousand dollars ($25,000) from any source shall report to the Legislative Council within forty-five (45) calendar days after receipt of a grant.

(c) The report shall include:

(1) The amount of the grant;

(2) The purpose of the grant;

(3) The source of the grant;

(4) Conditions of the grant; and

(5) Any other information requested by the Legislative Council.

(d) All state-supported institutions of higher education shall continue to report grants to the Department of Finance and Administration quarterly on forms prescribed by the department, and the department shall upon receipt thereof file the reports with the Legislative Council.



§ 25-1-109 - Televised public service announcements.

All state agencies that make televised public service announcements shall ensure that those announcements are either closed-captioned or open-captioned.



§ 25-1-110 - Cost-effectiveness of state-owned vehicles.

(a) Each agency shall ensure that the purchase and continued ownership of state-owned vehicles is cost effective for the agency.

(b) (1) Each agency shall determine if the purchase or continued ownership of a vehicle is cost effective based upon a comparison between state vehicle ownership and private car mileage reimbursement break-even points, as established pursuant to regulations promulgated by the Department of Finance and Administration.

(2) The comparison shall be based upon the previous year's use of the state-owned vehicle.

(c) On June 1 of every year, each agency shall provide the department a report including:

(1) The number of agency vehicles;

(2) The mileage used on the agency vehicles;

(3) Any private car mileage reimbursements; and

(4) Justification for retention of all vehicles identified as under-utilized.

(d) By September 1 of each year, the department shall provide each agency and the Legislative Council with recommendations concerning the continued ownership of state-owned vehicles by each agency.

(e) The provisions of this section do not apply to the Arkansas Lottery Commission, institutions of higher education, and vocational technical institutes.



§ 25-1-111 - Designation.

(a) The Governor shall have the authority to designate the state agency responsible for the administration and disbursement of funds received by the State of Arkansas under the Victims of Crime Act, the STOP Violence Against Women Act, and the Family Violence Prevention and Services Act in the manner authorized by federal law.

(b) The state agency designated by the Governor under this section shall not disburse Victims of Crime Act, STOP Violence Against Women Act, or Family Violence Prevention and Services Act funds without providing an opportunity for subgrantee qualification selection assistance and programmatic support by the Arkansas Child Abuse/Rape/Domestic Violence Commission and other advisory bodies established to assist potential beneficiaries of those funds.

(c) The state agency designated by the Governor under this section shall not disburse Victims of Crime Act funds without providing an opportunity for review of and advice concerning grant processes and grant funding by:

(1) Two (2) representatives selected by the Arkansas Coalition Against Sexual Assault;

(2) Two (2) representatives selected by the Arkansas Coalition Against Domestic Violence;

(3) Two (2) representatives selected by the Arkansas Court Appointed Special Advocate Association;

(4) Two (2) representatives selected by the Prosecution Coordination Commission;

(5) One (1) representative selected by the Criminal Justice Institute Advisory Board; and

(6) One (1) representative each from any other advisory body determined to be necessary by the state administrative agency, including, but not limited to, the elderly, non-English-speaking residents, disabled persons, members of racial or ethnic minorities, and residents of rural or remote areas.

(d) (1) The state agency designated by the Governor under this section shall not disburse funds under the law enforcement, prosecution, and judiciary percentages of the STOP Violence Against Women Act without providing an opportunity for review of and advice concerning grant processes and grant funding by:

(A) Two (2) representatives selected by the Arkansas Coalition Against Sexual Assault;

(B) Two (2) representatives selected by the Arkansas Coalition Against Domestic Violence;

(C) One (1) representative selected by the Criminal Justice Institute Advisory Board;

(D) The Prosecution Coordination Commission; and

(E) One (1) representative each from any other advisory body determined to be necessary by the state administrative agency, including, but not limited to, the elderly, non-English-speaking residents, disabled persons, members of racial or ethnic minorities, and residents of rural or remote areas.

(2) The state agency designated by the Governor under this section shall not disburse funds under the victims services and discretionary percentages of the STOP Violence Against Women Act without providing an opportunity for review of and advice concerning grant processes and grant funding by:

(A) Two (2) representatives selected by the Arkansas Coalition Against Sexual Assault;

(B) Two (2) representatives selected by the Arkansas Coalition Against Domestic Violence;

(C) Two (2) representatives selected by the Prosecution Coordination Commission;

(D) One (1) representative selected by the Criminal Justice Institute Advisory Board; and

(E) One (1) representative each from any other advisory body determined to be necessary by the state administrative agency, including, but not limited to, the elderly, non-English-speaking residents, disabled persons, members of racial or ethnic minorities, and residents of rural or remote areas.

(e) The state agency designated by the Governor under this section shall not disburse Family Violence Prevention and Services Act funds without providing an opportunity for review of and advice concerning grant processes and grant funding by:

(1) Two (2) representatives selected by the Arkansas Coalition Against Sexual Assault;

(2) Two (2) representatives selected by the Arkansas Coalition Against Domestic Violence;

(3) One (1) representative selected by the Prosecution Coordination Commission;

(4) One (1) representative selected by the Criminal Justice Institute Advisory Board;

(5) One (1) representative selected by the Arkansas Court Appointed Special Advocate Association; and

(6) One (1) representative each from any other advisory body determined to be necessary by the state administrative agency, including, but not limited to, the elderly, non-English-speaking residents, disabled persons, members of racial or ethnic minorities, and residents of rural or remote areas.

(f) The state agency designated by the Governor under this section shall promulgate rules and regulations consistent with federal law setting forth the policies and procedures for the administration and disbursement of Victims of Crime Act, STOP Violence Against Women Act, and Family Violence Prevention and Services Act funds, including policies and procedures for the participation and assistance of advisory bodies established to assist potential beneficiaries of those funds.



§ 25-1-112 - Sexual offenses screened in criminal background checks.

Whenever a criminal background check is performed on a person under the provisions of any criminal background check requirement contained in the Code for employment, licensure, or any other purpose, the person may be disqualified for employment, licensure, or any other purpose for which the background check was conducted if it is determined that the person committed a violation of any sexual offense formerly proscribed under § 5-14-101 et seq. that is substantially equivalent to any sexual offense presently listed in § 5-14-101 et seq. and is an offense screened for in a criminal background check.



§ 25-1-113 - Processing of requests for payments submitted to state agencies.

(a) As used in this section, "state agency" means any department, agency, board, commission, office, or other authority of the state.

(b) A state agency that receives a properly prepared request for payment from a city or county owed payment for services or goods purchased by the state agency has twenty (20) working days to process the payment request, excluding time required for transmittal from one (1) person to another, if:

(1) The request for payment conforms with the provisions of the contract award and the laws of the State of Arkansas; and

(2) Funds are available.

(c) If a state agency contests the payment, then within the time specified for processing payment it shall notify the city or county that submitted the request:

(1) That the payment has been contested; and

(2) The reasons for the request's being contested.

(d) The Chief Fiscal Officer of the State shall establish procedures for monitoring payments to cities and counties by state agencies.



§ 25-1-114 - Incorporation of machine-readable privacy policies into websites.

(a) Each unit of state and local government and each state agency that operates or maintains a website shall incorporate a machine-readable privacy policy into each of its websites no later than July 1, 2004.

(b) The privacy policy statement shall be published on the state's website, local government's website, or state agency's website and for each statement shall include:

(1) A description of the data the unit of government or agency collects on its website and how the data will be used by the unit of government or agency;

(2) The type of data and the purposes for which data are shared with other entities;

(3) Whether the unit of government's or agency's data collecting and sharing practices are mandatory or allow a browser to opt in or opt out of those practices;

(4) An explanation that certain information collected by the governmental unit or agency is subject to disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq.;

(5) A link to or instructions for locating the website's policy reference file, which shall identify the uniform resource locator for the website's policy statements and shall indicate those portions of the website and the website's "cookies" that are covered by each statement; and

(6) A link to the website's human-readable privacy policy.



§ 25-1-115 - Contact information on state agency documents.

(a) The purpose of this section is to require each state agency to include a telephone number for inquiries or comments and, to the extent practicable, the name of a contact person on any communication, form, notice, announcement, publication, or other similar document from the state agency.

(b) This section shall not apply to communications, forms, notices, announcements, publications, or other similar documents in existence on August 12, 2005, but shall apply to such documents as they are created, revised, and reordered after August 12, 2005.



§ 25-1-116 - State agency personal computer policy.

(a) As used in this section, "state agency" means any department, agency, board, commission, office, or other authority of the state.

(b) The chief administrative officer of each state agency shall promulgate a policy that prohibits the integration of hardware, software, or peripherals owned by an authorized user with a state agency's network or workstation without the approval of the state agency's chief administrative officer or his or her designee.



§ 25-1-117 - Demographic data report.

(a) A state agency, board, or commission that licenses or otherwise regulates a health profession shall procure demographic data regarding the health care workforce in this state, including without limitation:

(1) The Arkansas Board of Podiatric Medicine;

(2) The Arkansas Psychology Board;

(3) The Arkansas Social Work Licensing Board;

(4) The Arkansas State Board of Dental Examiners;

(5) The Arkansas State Medical Board;

(6) The Arkansas State Board of Pharmacy;

(7) The Board of Examiners in Speech-Language Pathology and Audiology; and

(8) The State Board of Optometry.

(b) Each state agency, board, or commission required to procure data under this section shall procure accurate and efficient collection of data, demographic, and other information by defining the following categories on licensure applications, including without limitation:

(1) Age;

(2) City and county of residence;

(3) Educational institution of professional education and training;

(4) Ethnicity;

(5) Gender;

(6) Place of birth; and

(7) Race.

(c) Each state agency, board, or commission required to procure data under this section shall report the data on or before August 31 each year to:

(1) The Arkansas Center for Health Improvement;

(2) The Arkansas Minority Health Commission; and

(3) The Department of Health.



§ 25-1-118 - Electronic filing of reports.

(a) As used in this section:

(1) "Entity of the state" means:

(A) A state agency;

(B) The Governor;

(C) The Lieutenant Governor;

(D) The Attorney General:

(E) The Secretary of State;

(F) The Auditor of State;

(G) The Treasurer of State;

(H) The Commissioner of State Lands;

(I) The General Assembly; and

(J) A committee or subcommittee of the General Assembly, including without limitation the Legislative Council; and

(2) "State agency" means every department, division, office, board, commission, and institution of this state, including state-supported institutions of higher education.

(b) A state agency required by Arkansas law to file a report, including without limitation a written report, with an entity of the state shall:

(1) File the report in electronic form; and

(2) (A) Post the report on its Internet website, if applicable.

(B) This subdivision shall not apply if information within the report is protected from public disclosure by state or federal law.



§ 25-1-119 - Services and studies concerning mortality disparities.

(a) (1) As used in this section, "Arkansas red counties" means those counties in which Arkansans who were born and are living have a life expectancy rate six (6) to ten (10) times less than the life expectancy of Arkansans who were born and are living in the county with the highest life expectancy.

(2) "Arkansas red counties" includes on the effective date of this subchapter:

(A) Arkansas;

(B) Chicot;

(C) Crittenden;

(D) Cross;

(E) Dallas;

(F) Desha;

(G) Fulton;

(H) Jackson;

(I) Jefferson;

(J) Mississippi;

(K) Monroe;

(L) Ouachita;

(M) Perry;

(N) Phillips;

(O) Poinsett;

(P) St. Francis;

(Q) Sevier;

(R) Union; and

(S) Woodruff.

(b) The General Assembly finds:

(1) It is unacceptable for Arkansans born and living in one part of the state to have a life expectancy rate six (6) to ten (10) years less than Arkansans born and living in another part of the state;

(2) Complex factors operating at the levels of individuals, interpersonal networks, organizations, or communities influence disparities in health and healthcare; and

(3) Health and healthcare disparities not only are unacceptable, but also have human, economic, social, and developmental costs that affect all residents of the nation and the State of Arkansas.

(c) (1) Each state agency, board, and commission that receives state dollars or tobacco settlement funds intended to improve the quality of health in Arkansas is encouraged to provide its programs, services, and research in Arkansas red counties.

(2) Identified agencies, boards, and commissions whose scope of services encompasses the Arkansas red counties include without limitation, the:

(A) Arkansas Center for Health Improvement;

(B) Arkansas Department of Environmental Quality;

(C) Department of Health;

(D) Donald W. Reynolds Institute on Aging at the University of Arkansas for Medical Sciences;

(E) Area Agencies on Aging;

(F) Arkansas Biosciences Institute of the University of Arkansas for Medical Sciences;

(G) Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences; and

(H) Partners for Inclusive Communities of the University Centers of Excellence in Developmental Disabilities Education, Research, and Service of the University of Arkansas for Medical Sciences.

(3) (A) The entities listed in subdivision (c)(2) of this section shall submit an annual report to the chair of the House Committee on Public Health, Welfare, and Labor, the chair of the Senate Committee on Public Health, Welfare, and Labor, and the Governor to be delivered on or before October 1 of each year.

(B) The annual report required under subdivision (c)(3)(A) of this section shall include without limitation a section that:

(i) Describes services, programs, research, or any combination of services, programs, and research provided in the Arkansas red counties during the previous fiscal years;

(ii) Accounts for expenditures, services, programs, research, or any combination of services, programs, and research provided in the Arkansas red counties during the previous fiscal year; and

(iii) Provides recommendations toward improving health and healthcare in Arkansas red counties.

(d) The following entities shall work together to identify the red counties most in need of help with mortality disparities and shall make that data available to the public:

(1) The Arkansas Center for Health Improvement;

(2) The Arkansas Minority Health Commission;

(3) The Arkansas Department of Environmental Quality;

(4) The Department of Health; and

(5) Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences.



§ 25-1-120 - Comprehensive cross-sector collaboration.

(a) (1) As used in this section, "Arkansas red counties" means those counties in which Arkansans were born and are living have a life expectancy rate six (6) to ten (10) years less than the life expectancy of Arkansans who were born and are living in the county with the highest life expectancy.

(2) "Arkansas red counties" includes on the effective date of this subchapter:

(A) Arkansas;

(B) Chicot;

(C) Crittenden;

(D) Cross;

(E) Dallas;

(F) Desha;

(G) Fulton;

(H) Jackson;

(I) Jefferson;

(J) Mississippi;

(K) Monroe;

(L) Ouachita;

(M) Perry;

(N) Phillips;

(O) Poinsett;

(P) St. Francis;

(Q) Sevier;

(R) Union; and

(S) Woodruff.

(b) The General Assembly finds that:

(1) Health is affected by a wide variety of social factors, including without limitation:

(A) The circumstances in which people are born, grow up, live, work, and age;

(B) Systems for dealing with illness and access to those systems; and

(C) Other factors, such as poverty, substance abuse, working conditions, unemployment, social support, nutritious foods, transportation, and housing;

(2) Complex factors affecting health operate at the levels of individuals, interpersonal networks, organizations, or communities that influence disparities in health and healthcare; and

(3) Collaboration between agencies and organizations is cost effective, increases awareness, and ensures programs and services provided are comprehensive.

(c) (1) Each state agency, board, and commission whose scope of services encompasses the red counties to date are encouraged to work collaboratively in the red counties to implement strategies that may include without limitation health screenings, education, awareness, outreach efforts, resource and service navigation, as well as other health and health care access-related initiatives toward achieving systems change.

(2) The following entities without limitation are encouraged to work together to plan, operate, and coordinate a comprehensive initiative to address the health and healthcare needs of the red counties:

(A) The Arkansas Center for Health Improvement;

(B) The Arkansas Minority Health Commission;

(C) The Arkansas Department of Environmental Quality;

(D) The Department of Health;

(E) Fay W. Boozman College of Public Health of the University of Arkansas for Medical Sciences;

(F) Workforce Development Commission;

(G) Department of Higher Education;

(H) Arkansas State Highway and Transportation Department;

(I) University of Arkansas for Medical Sciences -- Partners for Inclusive Communities;

(J) Arkansas Children's Hospital;

(K) University of Arkansas for Medical Sciences -- Area Health Education Centers;

(L) Public safety organizations;

(M) Arkansas Optometric Association; and

(N) Area Agencies on Aging.

(d) (1) The Office of Minority Health and Health Disparities of the Department of Health is designated to:

(A) Organize, notify, and coordinate planning meetings of the entities encouraged under this section to work together to plan, operate, and coordinate a comprehensive initiative to address the health and healthcare needs of the red counties;

(B) Coordinate agreed-upon initiatives in selected counties annually;

(C) Assist in development of a standardized annual report format that will be used to report on the cross-sector comprehensive collaborative initiatives and the outcomes of those initiatives;

(D) Compile an annual report of comprehensive collaborative initiatives using the standardized format created under this subsection and submit the report to the Senate and House Committees on Public Health, Welfare, and Labor no later than October 1 of each year.

(2) The first planning meeting under this subsection shall be held no later than October 1, 2011.

(3) The first report under this subsection shall be submitted by October 1, 2012.






Subchapter 2 - -- Paper Reduction

§ 25-1-201 - Legislative intent.

(a) It is the intent of the General Assembly to reduce the excessive flow of unsolicited state agency reports which, after being written, printed, and distributed at significant public expense, are received without having been requested by legislative offices, state agency offices, and other recipients who often shelve, destroy, or otherwise dispose of the unsolicited material often, again, at significant expense to the public.

(b) It is not the intent of the General Assembly to reduce the free flow of information between state government and the public. Rather, the intent is to reduce the use of state government publications for other than required informational purposes and to effect a reduction in the escalating public expense of writing, printing, and distributing unsolicited state agency reports.



§ 25-1-202 - Distribution of reports to the General Assembly.

Reports by state agencies which are required to be submitted to the General Assembly shall only be submitted to:

(1) The Speaker of the House;

(2) The President Pro Tempore of the Senate;

(3) The member of the General Assembly who was the lead sponsor of the legislation authorizing the preparation of the report; and

(4) The Director of the Bureau of Legislative Research.



§ 25-1-203 - Distribution of other publications.

(a) No state agency shall distribute a state publication except as provided in this section.

(b) The state agency shall compile a mailing list of persons requesting publications distributed by the agency. Prior to distributing the publication, the state agency shall send by mail a card requesting the interested party to return the card to the state agency if the interested party wishes to receive the publication. The card shall include the agency Web site on which the publication is located. Upon receipt of the card, the state agency shall then send the publication to the interested party.

(c) This section shall not apply to the following publications:

(1) Public information pamphlets;

(2) Copies of legislative bills;

(3) Copies of statutes, laws, and regulations;

(4) Information disseminated to the press or requested pursuant to the Freedom of Information Act of 1967, § 25-19-101 et seq.;

(5) Publications which are applications, instructions, or guidelines for complying with any state or federal law, regulation, or policy;

(6) Newsletters containing fewer than four (4) pages. The newsletter shall include a statement providing the receiver of the newsletter the option and method of removing the person's name from the newsletter's mailing list;

(7) Directories;

(8) Documents generated, published, or otherwise disseminated by the Center for Health Statistics of the Department of Health;

(9) Publications of the University of Arkansas Cooperative Extension Service; and

(10) Information, forms, and notices necessary to comply with state tax laws, driver's licensing laws, and motor vehicle registration and titling laws.

(d) A state agency shall not be prohibited from distributing an abstract which contains a description of any reports submitted to the General Assembly and of any other information that is available upon request.

(e) Each state agency shall place the publication on the state agency's Internet Web site. The Department of Information Systems shall assist those state agencies requesting assistance in placing publications on the state agency's Internet Web site.



§ 25-1-204 - Publications to be included in agency budget.

Beginning with the 1999-2000 fiscal year, each state agency shall include in its budget request a list of state publications which are required by statutory law and shall state in writing the reasons for the continued publication or distribution of its publications.



§ 25-1-205 - Copies to be filed with the Legislative Council.

Every state agency which publishes or distributes a state publication shall file a copy of the publication with the Legislative Council if the state agency has published or distributed more than one thousand (1,000) copies of the publication in the preceding calendar year. This section shall not apply to:

(1) Copies of legislative bills;

(2) Copies of statutes, laws, and regulations;

(3) Information disseminated solely to the press;

(4) Publications that are applications, instructions, or guidelines for complying with any state or federal law, regulation, or policy;

(5) Promotional brochures and educational materials published by the Department of Parks and Tourism;

(6) Publications of the University of Arkansas Cooperative Extension Service; and

(7) Marketing and promotional information published by the Arkansas Department of Economic Development.



§ 25-1-206 - Definition of "state agency".

The term "state agency" as used in this subchapter does not include:

(1) The Arkansas Lottery Commission; and

(2) Institutions of higher education.






Subchapter 3 - -- Members of Executive Branch Boards and Commissions

§ 25-1-301 - Legislative intent.

In recognition of the Arkansas Supreme Court's decision in State Bd. of Workforce Educ. and Career Opportunities v. King, 336 Ark. 409, 985 S.W.2d 731 (1999), it is the intent of this subchapter to replace all legislator members of executive branch boards and commissions with appointees who are not members of the Senate or House of Representatives.



§ 25-1-302 - Members of specified executive branch boards and commissions not to be members of the General Assembly.

(a) As soon as possible after April 13, 1999, the appointing authorities shall replace members of the General Assembly serving on executive branch boards and commissions identified below with persons who are not members of the General Assembly:

(1) Arkansas Alcohol and Drug Abuse Coordinating Council, § 20-64-1002;

(2) Arkansas Alternative Dispute Resolution Commission, § 16-7-102;

(3) [Repealed];

(4) Capitol Arts and Grounds Commission, § 22-3-502;

(5) Arkansas Child Abuse/Rape/Domestic Violence Commission, § 20-82-201;

(6) Supervisory Board for the Arkansas Crime Information Center, § 12-12-202;

(7) Arkansas Early Childhood Commission, § 20-78-501;

(8) State Interagency Council, § 20-14-508;

(9) Arkansas Entertainers Hall of Fame Board, § 13-9-101;

(10) Trauma Advisory Council, § 20-13-807;

(11) Martin Luther King, Jr. Commission, § 25-24-101;

(12) Mansion Advisory Council, § 22-3-806;

(13) Arkansas Minority Health Commission, § 20-2-102;

(14) Arkansas Natural and Cultural Resources Council, § 15-12-101;

(15) Arkansas Natural Heritage Commission, § 15-20-304;

(16) Arkansas Pygmalion Commission on Nontraditional Education, uncodified Act 1288 of 1993, as amended;

(17) Arkansas Rural Development Commission, § 15-6-104;

(18) [Repealed];

(19) Public School Motor Vehicle Self-Insurance Advisory Committee, § 6-21-711;

(20) Arkansas Science and Technology Authority, § 15-3-103;

(21) Arkansas Sentencing Commission, § 16-90-802;

(22) Arkansas Building Authority Council, § 22-2-106;

(23) State and Public School Life and Health Insurance Board, § 21-5-402;

(24) Temporary Assistance for Needy Families Oversight Board, § 20-76-105;

(25) Arkansas Public Transportation Coordination Council, § 27-3-103;

(26) Board of Visitors for the University of Arkansas at Pine Bluff, § 6-64-304;

(27) Workers' Compensation Commission, § 11-9-201; and

(28) State Board of Career Education, § 25-30-101.

(b) Hereafter, and not withstanding any law to the contrary, no member of the General Assembly shall be appointed to any executive branch board or commission identified in subsection (a) of this section. The President Pro Tempore of the Senate and the Speaker of the House of Representatives, in consultation with the Attorney General's office, shall make a determination concerning any other board or commission having legislative members. If the President Pro Tempore of the Senate and the Speaker of the House of Representatives determine that legislative service on the board or commission would violate the Arkansas Supreme Court's decision in State Bd. of Workforce Educ. and Career Opportunities v. King, 336 Ark. 409, 985 S.W.2d 731 (1999), they shall notify the appointing authority, who shall appoint a person who is not a member of the General Assembly as a replacement for the legislative member.






Subchapter 4 - -- Arkansas Financial Transparency Act

§ 25-1-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Financial Transparency Act".



§ 25-1-402 - Legislative intent.

The General Assembly finds that:

(1) Information technology has evolved to allow unprecedented levels of accessibility to financial information;

(2) Information technology allowing access to expenditure information via the Internet now exists and is available to state government; and

(3) Access to expenditures on an ongoing and regular basis will:

(A) Assist citizens and members of the General Assembly in overseeing the operation of state government in Arkansas; and

(B) Allow for a higher degree of accountability and efficiency in the workings of all branches of state government.



§ 25-1-403 - Definitions.

As used in this section:

(1) (A) "Expenditure data" means information provided by a state agency regarding the spending of public funds that adequately identifies the purpose, amount, payor, and vendor, if such disclosure is permissible under the Arkansas Freedom of Information Act of 1967, § 25-19-101 et seq., and federal laws or regulations.

(B) "Expenditure data" does not include expenses of pending litigation;

(2) (A) "State agency" means any agency, department, authority, board, commission, bureau, council, or other agency of the state excluding institutions of higher education.

(B) "State agency" includes without limitation:

(i) The offices of the Governor, Lieutenant Governor, Attorney General, Secretary of State, Treasurer of State, Auditor of State and Commissioner of State Lands;

(ii) Legislative commissions, bureaus, and offices;

(iii) Judicial offices;

(iv) Constitutional offices, commissions and departments that receive a state appropriation for the expenditure of state funds, special revenues, or federal funds; and

(v) The Arkansas Lottery Commission;

(3) "Vendor" means an entity that:

(A) Provides goods and services within its normal business operations;

(B) May provide similar goods and services to many different purchasers; and

(C) Operates in a competitive environment; and

(4) "Website" means a site on the Internet:

(A) Identifiable by a specific Uniform Resource Locator;

(B) Accessible to the public at no cost; and

(C) Requiring no information of the user.



§ 25-1-404 - Duties of Department of Finance and Administration.

(a) The Department of Finance and Administration shall:

(1) Establish standards and criteria for each state agency to report financial expenditures;

(2) Develop and maintain a database of financial information as set forth in this subchapter; and

(3) Develop a website presenting expenditure data for each state agency that shall:

(A) Report expenditure data in a common format;

(B) Include expenditures of state government, whether held in the State Treasury or commercial bank accounts;

(C) Allow searches of financial data in common format; and

(D) (i) Be updated on a regular basis to present expenditure data for the current fiscal year and prior year's annual expenditures, starting with the 2013 fiscal year.

(ii) The website shall retain expenditure data for each state fiscal year, starting with the 2013 fiscal year, until ten (10) such years are available, after which the website shall retain at least ten (10) years of expenditure data.

(b) Revenue shall be reported at the state agency level by:

(1) The source of funding, including without limitation donations and gifts;

(2) General ledger codes as defined by rule of the department; and

(3) Year to date.

(c) A state agency shall report information on expenditures by:

(1) Budget classification;

(2) General ledger code as defined by rule of the department;

(3) Year to date; and

(4) Vendor.

(d) A state agency shall report information on compensation of state employees by:

(1) Agency;

(2) Employee name;

(3) Title;

(4) Position number; and

(5) Annual salary.

(e) A state agency shall report information on bonded indebtedness by the:

(1) Original obligation amount or principal;

(2) Original interest rate;

(3) Statutory authority for the debt;

(4) Issuance date and description, including without limitation whether the current issuance is an original issue or a reissue of indebtedness;

(5) Term of the obligation;

(6) Source of funding for repayment; and

(7) Remaining principal.

(f) Information regarding payments to city and county governments shall be provided in a manner prescribed by rule of the department.

(g) A state agency shall report information on contracts by the:

(1) Date of contract;

(2) Vendor;

(3) Estimated total contract value; and

(4) Type of contract, whether professional services, commodities, capital outlay, or other type of contract.

(h) The department may promulgate rules to implement this section, including without limitation rules concerning the reporting of additional information under this section.



§ 25-1-405 - Cooperation by state agencies with Department of Finance and Administration -- Report.

(a) Each state agency shall:

(1) Cooperate with the Department of Finance and Administration in meeting the requirements of this subchapter; and

(2) Take actions necessary to provide information under this subchapter.

(b) (1) The department shall report annually to the Legislative Council the name of each state agency failing to provide information under this subchapter.

(2) A copy of the report under subdivision (b)(1) of this section shall be posted on the website required by this subchapter immediately after presentation to the Legislative Council.

(c) The Arkansas Lottery Commission shall pay the costs of providing expenditure information for the commission in the common format determined by the department.









Chapter 2 - Administrative Departments Generally

§ 25-2-101 - Legislative findings and purpose -- Construction.

(a) The General Assembly declares that this act is necessary:

(1) To create a structure of state government which will be responsive to the needs of the people of this state and sufficiently flexible to meet changing conditions;

(2) To establish executive authority over those areas where executive responsibility presently lies;

(3) To provide a reasonable opportunity to create budgetary and administrative efficiencies within an orderly organizational structure of state government;

(4) To strengthen the role of the General Assembly in state government;

(5) To encourage greater participation of the public in state government;

(6) To effect the grouping of state agencies into a limited number of departments primarily according to function; and

(7) To eliminate overlapping and duplication of effort.

(b) It is the intent of the General Assembly to provide for an orderly transfer of powers, duties, and functions of the various state agencies to the principal departments with a minimum of disruption of governmental services and functions and with a minimum of expense.

(c) To the ends stated in this section, this act shall be liberally construed.



§ 25-2-102 - Certain professional boards excepted.

Nothing in this act shall apply to state boards that license the professions of the healing arts under the following statutes:

(1) Chiropractics, § 17-81-101 et seq.;

(2) Dentistry, § 17-82-101 et seq.;

(3) Medicine and surgery, § 17-95-201 et seq.;

(4) Nursing, § 17-87-101 et seq.;

(5) Optometry, § 17-90-101 et seq.;

(6) Pharmacy, § 17-92-101 et seq.;

(7) Physical therapy, § 17-93-101 et seq.;

(8) Podiatry, § 17-96-101 et seq.;

(9) Psychology, § 17-97-201 et seq.;

(10) Massage therapy, § 17-86-101 et seq.;

(11) Veterinary medicine, § 17-101-101 et seq.



§ 25-2-103 - Effect of act on preexisting rules, regulations, etc.

This act shall not affect the orders, rules, regulations, and standards made or promulgated before February 4, 1971, by any department, institution, division, bureau, board, commission, council, or other agency, the functions, powers, and duties of which have been herein assigned or transferred to a principal department established by this act. The orders, rules, regulations, and standards shall continue with full force and effect until amended or repealed pursuant to law.



§ 25-2-104 - Type 1 transfers.

(a) (1) When any department, institution, or other agency, or part thereof, is transferred to a principal department under a type 1 transfer, that department, institution, or other agency, or part thereof, shall be administered under the direction and supervision of that principal department but shall retain exactly the same prescribed statutory powers, authorities, duties, and functions as it had prior to the transfer, including:

(A) Rulemaking, regulation, licensing, and registration;

(B) The promulgation of rules, rates, regulations, and standards; and

(C) The rendering of findings, orders, and adjudications.

(2) It shall exercise those powers, authorities, duties, and functions independently of the head of the principal department.

(b) Following a type 1 transfer, the members of any statutory board or commission so transferred, and their successors, shall continue to be selected in the manner and serve for the terms provided by the statutes applicable to the board or commission as such statutes may from time to time be amended.

(c) Notwithstanding subsections (a) and (b) of this section, under a type 1 transfer, all budgeting, purchasing, and related management functions of any transferred department, institution, or other agency, or part thereof, shall be performed under the direction and supervision of the head of the principal department.



§ 25-2-105 - Type 2 transfers.

(a) Under this act, a type 2 transfer means the transferring of all or part of an existing department, institution, or other agency to a principal department established by this act. When all or part of any department, institution, or other agency is transferred to a principal department under a type 2 transfer, its statutory authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations, or other funds, including the functions of budgeting or purchasing, are transferred to the principal department.

(b) When any department, institution, or other agency, or part thereof, is transferred by a type 2 transfer to a principal department under the provisions of this act, its prescribed powers, duties, and functions, including rulemaking, regulation, and licensing; promulgation of rules, rates, regulations, and standards; and the rendering of findings, orders, and adjudications are transferred to the head of the principal department into which the department, institution, or other agency, or part thereof, has been transferred.

(c) Following a type 2 transfer, the members of any statutory board or commission so transferred, and their successors, shall continue to be selected in the manner and serve for the terms provided by the statutes applicable to that board or commission as such statutes may from time to time be amended.



§ 25-2-106 - Type 3 transfers.

(a) Under this act, a type 3 transfer means the abolishing of an existing department, institution, or other agency and the transferring of all or part of its powers, duties, and functions, records, personnel, property, unexpended balances of appropriations, allocations, or other funds to a principal department as specified under this act.

(b) When any department, institution, or other agency, or part thereof, is transferred by a type 3 transfer to a principal department under the provisions of this act, its prescribed powers, duties, and functions including rulemaking, regulation, and licensing; promulgation of rules, rates, regulations, and standards; and the rendering of findings, orders, and adjudications are transferred to the head of the principal department into which the department, institution, or other agency, or part thereof, has been transferred.



§ 25-2-107 - Type 4 transfers.

(a) Under this act, a type 4 transfer means the transferring of all or part of an existing department, institution, or other agency to a principal department established by this act in the following circumstances:

(1) When all or part of any department, institution, or other agency is transferred to a principal department under a type 4 transfer, the board, commission, or other governing body of the transferred department, institution, or other agency is retained and shall continue to exercise its statutory authority, powers, duties, and functions;

(2) The director of the department, institution, or other agency shall be nominated by the board or commission or governing body of the transferred department, institution, or other agency subject to confirmation by the Governor. The director shall serve at the pleasure of the Governor; and

(3) All records, personnel, property, unexpended balances of appropriations, allocations, or other funds, including the functions of budgeting and purchasing, are transferred to the principal department.

(b) Following a type 4 transfer, the members of any statutory board or commission so transferred and their successors shall continue to be selected in the manner and serve for the terms provided by the statutes applicable to the board or commission as such statutes may from time to time be amended.



§ 25-2-108 - Reports, certifications, etc., to transferred agency.

Unless specifically provided otherwise in this act or by any operative law, whenever, pursuant to existing law, reports, certifications, applications, or requests are required or permitted to be made to a department, institution, division, bureau, board, commission, council, or other agency whose powers and duties are herein assigned or transferred by a type 2, 3, or 4 transfer, then those reports and certifications shall thereafter be filed with, and the applications or requests shall thereafter be made to, the principal department or agency to which assignment or transfer has been made.



§ 25-2-109 - Senatorial confirmation of certain appointments.

(a) Irrespective of other provisions of this act to the contrary, if the laws in effect on the date of the passage of this act required senatorial confirmation of the appointment of any board or commission member, or of the head of any agency or department of government, or of any head of a division of an agency or department of government, and that board, commission, agency, or department is consolidated or merged with a principal department under this act, then the appointments requiring confirmation shall be made as provided in this act with respect to all agencies merged or consolidated into a principal department by a type 1, 2, 3, or 4 transfer.

(b) It is the intent of this act, with respect to all affairs of government which are under the administrative control or responsibility of any official of government whose appointment was subject to senatorial confirmation prior to the passage of this act, that the head of the successor department or the head of the division within the successor department into which the agency or program was merged shall be subject to confirmation of the Senate.






Chapter 3 - Department Of Arkansas Heritage

§ 25-3-101 - Legislative intent -- Construction.

(a) The General Assembly declares that this act is necessary:

(1) To create a structure of state government which will be responsive to the cultural needs of the people of this state and sufficiently flexible to meet changing conditions;

(2) To provide for greater budgetary and administrative efficiencies within an orderly organizational structure of government;

(3) To encourage greater participation of the public in the cultural affairs of the state;

(4) To effect the grouping of culturally oriented state agencies and programs into one (1) department; and

(5) To eliminate overlapping and duplication of effort.

(b) It is the intent of the General Assembly to provide for an orderly transfer of powers, duties, and functions of the various state programs or agencies to the Department of Arkansas Heritage with a minimum of disruption of governmental services and functions and with a minimum of expense.

(c) To the ends stated in this section, this act shall be liberally construed.



§ 25-3-102 - Creation -- Director -- Organization -- Personnel.

(a) There is created a Department of Arkansas Heritage.

(b) The executive head of the department shall be the Director of the Department of Arkansas Heritage. The director shall be appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor.

(c) The director, with the advice and consent of the Governor, shall appoint the heads of each of the programs and agencies of the department. All other personnel of the department shall be employed by and serve at the pleasure of the director. However, nothing in this section shall be so construed as to reduce any right which an employee of the department shall have under any civil service or merit system.

(d) Each agency or program of the department shall be under the direction, control, and supervision of the department. The director may delegate his or her functions, powers, and duties to the head of any agency or program of the department as he or she shall deem desirable and necessary for the effective and efficient operation of the department.



§ 25-3-103 - Transfers into department.

(a) (1) When any program or agency, or part thereof, is transferred to the Department of Arkansas Heritage, that program or agency or part thereof shall be administered under the direction and supervision of the department but shall retain exactly the same described statutory power, authority, duties, and functions.

(2) The members, and their successors, of any statutory board or commission so transferred shall continue to be selected in the manner and serve for the terms now provided by the statutes applicable to such boards or commissions as those statutes may from time to time in the future be amended.

(b) Notwithstanding subsection (a) of this section, all budgeting, purchasing, and related management functions of any transferred program or agency, or part thereof, shall be performed under the direction and supervision of the Director of the Department of Arkansas Heritage.



§ 25-3-104 - Arkansas Natural and Cultural Heritage Advisory Committee.

(a) There is established an Arkansas Natural and Cultural Heritage Advisory Committee whose members shall consist of:

(1) The Director of the Department of Arkansas Heritage;

(2) The Director of the Department of Arkansas Economic Development;

(3) The Director of the Arkansas State Highway and Transportation Department;

(4) The Director of the Department of Health;

(5) The Director of the Department of Parks and Tourism;

(6) The Director of the Arkansas State Game and Fish Commission;

(7) A person appointed by the Governor;

(8) A person appointed by the President Pro Tempore of the Senate; and

(9) A person appointed by the Speaker of the House of Representatives.

(b) (1) Except as provided in subdivision (b)(2) of this section, persons appointed to the advisory committee by the Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives shall serve terms of three (3) years.

(2) At the first meeting of the advisory committee after the effective date of this act, members appointed to the advisory committee by the Governor, Speaker of the House of Representatives, or President Pro Tempore of the Senate shall draw lots to stagger terms so that:

(A) One (1) member shall serve a term of one (1) year;

(B) One (1) member shall serve a term of two (2) years; and

(C) One (1) member shall serve a term of three (3) years.

(c) The advisory committee shall elect from its membership a chair and vice-chair.

(d) A vacancy on the advisory committee in the positions appointed by the Governor, President Pro Tempore of the Senate, and the Speaker of the House of Representatives shall be filled by the appointing authority for the unexpired portion of the term in which it occurs.

(e) A majority of the total membership of the advisory committee constitutes a quorum.

(f) Members of the advisory committee appointed by the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives may receive expense reimbursement and stipends under § 25-16-901 et seq. as allowed by law.



§ 25-3-105 - Fees for publications, seminars, etc.

(a) The Department of Arkansas Heritage through its Central Administration Division or any successor division is authorized to establish and impose reasonable fees to recover costs incurred in the preparation and distribution of educational published materials and in holding workshops and seminars and costs of other services rendered.

(b) Funds derived from the fees shall be deposited in a bank account to be used to defray the initial costs of publishing additional educational publications and holding workshops and seminars.



§ 25-3-106 - Publication Development and Resale Revolving Fund.

(a) There is established a fund to be known as the Publication Development and Resale Revolving Fund for the Department of Arkansas Heritage. This fund shall be located in the Central Administration Division of the Department of Arkansas Heritage and shall be managed by the division for the benefit of the various agencies located within the department. This fund shall be a revolving fund.

(b) Income derived from the sale of publications shall be deposited in the fund to be used to develop and purchase additional publications for resale.

(c) Any funds remaining in the account from which the fund derives its support at the end of each fiscal year shall carry forward and be made available for the use prescribed in this section during the succeeding fiscal year.



§ 25-3-107 - Restriction on printing expenditures.

No moneys may be expended by the Department of Arkansas Heritage for the purchase of any state printing contract item until the Great Seal of the State of Arkansas is placed on the letterhead of all agencies and commissions within the department.



§ 25-3-108 - Heritage foundation.

(a) In addition to any other rights, powers, functions, and duties granted by law to the Department of Arkansas Heritage, the department is hereby authorized to promote and cooperate in the establishment of a heritage foundation under the Arkansas nonprofit corporation law, to share resources and facilities with the foundation, and to accept support and assistance in the form of money, property, or otherwise from the foundation to be used to preserve and promote the heritage of the state.

(b) If a heritage foundation is established and the department shares resources or facilities with the foundation or accepts support and assistance from the foundation, the foundation shall annually file a report with the Governor, the Legislative Council, and the Legislative Joint Auditing Committee showing the amount and source of all gifts, grants, and donations of money or property received by the foundation and all expenditures or other dispositions of money or property by the foundation during the preceding year.

(c) On or before July 1 of each fiscal year, the Director of the Department of Arkansas Heritage shall submit a plan to the Legislative Council reflecting the proposed uses of private funds for the ensuing fiscal year for its review and comment. No person over whom the department has day-to-day managerial control shall receive compensation or remuneration from funds not in the State Treasury.






Chapter 4 - Department of Information Systems

§ 25-4-101 - Title.

This chapter shall be known and cited as the "Arkansas Information Systems Act of 1997".



§ 25-4-102 - Legislative findings and declaration of intent.

(a) The General Assembly finds and declares information and information resources to be strategic assets of the State of Arkansas and that procedures must be established to ensure that:

(1) Information resources are used in an efficient manner;

(2) Departmental resources are used unless an exception is authorized;

(3) Information is administered and shared, consistent with requirements for security, privacy, and confidentiality;

(4) Information technology acquisitions meet state needs and are consistent with coordinated efforts to maximize standardization and cost effectiveness;

(5) State officials have timely access to information in useful forms; and

(6) The Department of Information Systems complies with applicable state and federal statutory and regulatory provisions.

(b) The General Assembly further declares its intent to create a state agency to:

(1) Provide design and management services for the state's core information technology infrastructures;

(2) Provide information technology services;

(3) Implement appropriate technologies to exchange and share information; and

(4) Develop technical standards and specifications and provide technical leadership and guidance to support the state's enterprise architecture.

(c) It is also the intent of the General Assembly that the department achieve certain objectives that will better support information technology utilization by other state agencies. These objectives are to:

(1) Implement increased capabilities for communication and exchange of information; and

(2) Develop and publish mechanisms for more timely acquisition of information technology.

(d) (1) The General Assembly further finds and determines that:

(A) Information technology services are readily available in the private sector;

(B) The public interest would be well served by competition for the provision of such services to the state;

(C) Public-private partnerships or joint ventures for the provision of such services may be appropriate in certain instances; and

(D) Emphasis will be given to encouraging and enabling competition among:

(i) Suppliers of such services whenever possible in the administration of this chapter; and

(ii) Women-owned and minority-owned suppliers of such services whenever possible in the administration of this chapter.

(2) The department shall consider in the development of the department plan and the Joint Committee on Advanced Communications and Information Technology shall emphasize in its recommendations and policies the availability in the private sector of information technology resources upon a competitive bid basis with a view to assuring the state of the highest reasonable quality of resources at the lowest reasonable cost.

(e) (1) In exercising its authority under § 25-4-105, the department shall competitively procure information technology except as provided in this subsection.

(2) The department is not authorized by § 25-4-105 to provide information technology services, including telecommunications and broadband services, to the general public, other than nongovernmental first responder entities, in competition with private sector telecommunications and cable communications providers.

(3) Customers of the department are not authorized to use information technology facilities and services provided by the department to provide telecommunications and broadband services to the general public in competition with private sector telecommunications and cable communications providers.



§ 25-4-103 - Definitions.

As used in this chapter:

(1) "Application" means a separately identifiable and interrelated set of information technology resources that allows information processing to support specifically defined objectives;

(2) "Chief Technology Officer" means the Director of the Department of Information Systems;

(3) "Core information technology infrastructure" means the state data, state network and application interfaces, state security, and disaster recovery;

(4) "Customer" means a state agency, other governmental entity, or nongovernmental first responder entity that purchases or uses services under this chapter;

(5) "Equipment" means the machines, devices, and transmission facilities used in information processing, including computers, word processors, terminals, telephones, cables, software, and related services;

(6) "Information processing" means the electronic capture, collection, storage, manipulation, transmission, retrieval, and presentation of information in the form of data, text, voice, or image and includes telecommunications and office automation functions;

(7) "Information technology" means any component related to information processing and wired and wireless telecommunications, including data processing and telecommunications hardware, software, services, planning, personnel, facilities, and training;

(8) "Information technology resources" means the procedures, equipment, and software that are designed, built, operated, and maintained to collect, record, process, store, retrieve, display, and transmit information, and the associated personnel, including consultants and contractors;

(9) "Network infrastructure" means the shared portions of the state's telecommunications transmission facilities, including all transmission lines and all associated equipment and software components necessary for the management and control of the state network;

(10) "Nongovernmental first responder entity" means state and law enforcement personnel, fire department personnel, and emergency medical personnel who will be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters, and other emergencies;

(11) "Other governmental entities" means state-elected constitutional officers and their staffs, the Supreme Court and the Administrative Office of the Courts, the General Assembly or its committees or staffs, the Arkansas State Highway and Transportation Department, the Arkansas State Game and Fish Commission, the federal government, cities, counties, municipalities, public school districts, and other publicly funded governmental entities;

(12) "Project" means a program to apply information technology resources to functions within or among elements of a state agency that ideally is characterized by well-defined parameters, specific objectives, common benefits, planned activities, a scheduled completion date, and an established budget with a specified source of funding;

(13) "Project management" means principles, practices, and techniques applied to lead projects and teams and the control of project schedules, costs, and performance risks with the goal of satisfying customers' requirements;

(14) "Public instrumentality" means any statutorily created entity charged with the responsibility of providing information or services through the use of information technology;

(15) "State agencies" means all state departments, boards, and commissions but shall not include the Arkansas Lottery Commission, the elected constitutional officers and their staffs, the General Assembly and its committees and staffs, or the Supreme Court and the Administrative Office of the Courts, and public institutions of higher education with respect to academic, research, healthcare, and existing information technology applications and underlying support therefor;

(16) "State enterprise architecture" means a description of the elements of business processes and supporting technologies, policies, standards, procedures, solutions, and infrastructures that:

(A) Makes up an enterprise; and

(B) Documents how the components described in this subdivision (16) relate to one another, and the principles that govern their design and evolution over time;

(17) "Telecommunications" means all forms of communications devices and transport media for the conveyance by electronic or electrical means of voice, words, data, signals, or images; and

(18) "Working group" means a group of subject matter experts convened for the purpose of collaborating and devising strategies.



§ 25-4-104 - Department of Information Systems.

(a) There is established within the executive department of government a Department of Information Systems.

(b) (1) The department shall be headed by a director to be appointed by the Governor, subject to confirmation by the Senate in the manner provided by law, and shall serve at the pleasure of the Governor.

(2) The director shall be a person who, by education and training, has technical knowledge and management experience in information technology-related equipment, systems, and services.

(3) The director shall qualify by filing the oath of office required in the Constitution of this state with the Secretary of State.

(c) The director may establish divisions and the organizational structure deemed necessary and appropriate for the efficient performance of the duties imposed under the provisions of this chapter, provided the organizational structure of the department shall conform to the positions authorized and limitations provided therefor in the biennial appropriation of the department.

(d) The director shall appoint the deputy and division directors and the professional, technical, and clerical assistants and employees as necessary to perform the duties imposed by this chapter. All employees of the department shall be employed by and serve at the pleasure of the director.

(e) The director shall report to the Governor any matters relating to abuses of this chapter.

(f) The director shall recommend statutory changes to the Governor.



§ 25-4-105 - Department of Information Systems -- General powers and duties.

(a) (1) The Department of Information Systems shall be vested with all the powers and duties necessary to administer the department and to enable it to carry out fully and effectively the regulations and laws relating to the department.

(2) The department's powers and duties relate to information technology and include without limitation:

(A) Conceptualizing, designing, developing, building, and maintaining common information technology infrastructure elements used by state agencies and governmental entities;

(B) Providing information technology services to state agencies, other governmental entities, nongovernmental first responder entities, and other quasi-governmental entities;

(C) Entering into contracts with state agencies, other governmental entities, and nongovernmental first responder entities for the purpose of providing information technology services;

(D) (i) Establishing fair and reasonable schedules of rates or fees to be paid by customers that are provided service to enable the department to recover all allowable costs of providing the services as provided in this chapter.

(ii) The same rate or fee structure will apply to all customers receiving services;

(E) (i) Establishing estimated billing rates to be developed for a period to coincide with the budgeting process.

(ii) The department shall have the authority to adjust billing as necessary to effect compliance with applicable state and federal statutory and regulatory provisions.

(iii) Billing adjustments shall be subject to the approval of the Chief Fiscal Officer of the State and review by the Legislative Council;

(F) Acquiring information technology on behalf of state agencies, the cost of which shall be recovered through customer billings or through direct funding;

(G) Promulgating rules that are necessary for efficient administration and enforcement of the powers, functions, and duties of the department as provided in this chapter;

(H) Developing a departmental plan to support the goals and objectives set forth for it in the state information technology plans and strategies;

(I) Implementing systems to ensure the security of state data and state data processing assets, to provide for disaster recovery and continuity of operations to the state agencies served, and to recover its costs from the customers benefited;

(J) Performing any additional powers, functions, and duties that are necessary and appropriate for the proper administration of the provisions of this chapter;

(K) Providing a State Cyber Security Office to monitor information resource security issues, coordinating all security measures that could be used to protect resources by more than one (1) governmental entity, and acting as an information technology resource to other state agencies;

(L) Assisting in the development of an information technology security policy for state agencies;

(M) Developing the information technology security policy for state agencies;

(N) Advising agencies in acquiring information technology service;

(O) Developing the information technology policies, standards, and specifications for state agencies and ensuring agencies' compliance with those policies, procedures, and standards;

(P) Participating in the development of information technology state contracts, including without limitation the identification of requirements, contract negotiation, and vendor evaluation;

(Q) With respect to their technology functions and applications, all state departments, boards, commissions, and public institutions of higher education, consulting and cooperating with the Department of Information Systems in the formation and implementation of security policies for the state core information technology infrastructure;

(R) Developing a state information technology plan that shall establish a state-level mission, goals, and objectives for the use of information technology;

(S) Identifying and establishing information technology solutions that can support more than one (1) agency in providing governmental services;

(T) Advising agencies regarding information technology contracts and agreements;

(U) Developing policies to promote and facilitate electronic access to government information and interoperability of information systems; and

(V) Reviewing and approving agencies' information technology plans and requests.

(b) This chapter shall not be construed to deprive, transfer, limit, or in any way alter or change any of the powers vested in the board of trustees of any institution of higher education under existing constitutional and statutory provisions.



§ 25-4-106 - Reporting requirements.

(a) (1) The Director of the Department of Information Systems will report periodically to the Joint Committee on Advanced Communications and Information Technology regarding the status of the Department of Information Systems' information technology responsibilities in state government.

(2) The director may report any factors that are outside the scope of the department but are deemed to inhibit or to promote the department's responsibilities.

(b) (1) By October 31, January 31, April 30, and July 31 of each fiscal year, the director shall compile and submit a report to the:

(A) Legislative Council, if submitted between regular sessions of the General Assembly;

(B) Joint Budget Committee, if submitted during a session of the General Assembly; and

(C) Joint Committee on Advanced Communications and Information Technology.

(2) The report shall:

(A) Detail all requests from state agencies, boards, and commissions for advice regarding information technology planning, implementation, installation, rates or fees, utilization of products, services, and integrations or upgrades to be added to all existing technology plans; and

(B) Provide a full report of all corresponding recommendations made by the department to the requesting state agencies, boards, and commissions.

(3) The report shall include:

(A) The name of the state agency, board, or commission requesting the advice;

(B) The name and scope of the project for which advice is being sought;

(C) The type of advice sought, for example, technical, product or service utilization, planning, implementation, installation, integration, or upgrades;

(D) A detailed explanation of all recommendations provided by the department;

(E) How the recommendation fits into the information technology plan of the agency, board, or commission;

(F) How the recommendation fits into the state's information technology plan and state enterprise architecture; and

(G) Other information as may be useful for policy making decisions by the Legislative Council or the Joint Committee on Advanced Communications and Information Technology.



§ 25-4-108 - Department of Information Systems -- Working groups.

(a) The Director of the Department of Information Systems may appoint working groups as necessary for specific purposes related to information technology coordination.

(b) Working group membership shall be determined by the director.

(c) Each working group shall establish a timeline for completion of its charge to accomplish performance-driven results.

(d) Working groups shall meet at least quarterly to achieve their assigned charges.



§ 25-4-109 - Information technology centers.

(a) The Department of Information Systems is authorized to establish, maintain, and operate information technology centers and, in connection therewith, to rent, purchase, install, operate, and maintain information technology for state agencies as authorized in this chapter.

(b) The department is authorized to enter into contracts or agreements with state agencies for the purpose of providing information technology.

(c) State agencies are authorized to enter into any contracts with the department or its successor that may be necessary or desirable to effectuate the purposes and policies of this chapter or for maximum utilization of facilities and services that are the subject of this chapter.

(d) Agencies shall use the core information technology infrastructure.

(e) The department is authorized to enter into agreements and contracts with public utilities for telecommunications service.

(f) The information technology centers operated by the department shall be made available to all state agencies which fall within economical and feasible boundaries.

(g) Agencies shall use project management for designated activities defined as a project.



§ 25-4-110 - Information technology -- Planning.

(a) The Department of Information Systems shall submit status reports annually or when requested to the Joint Committee on Advanced Communications and Information Technology.

(b) (1) Each state agency shall develop a biennial information technology plan that establishes state agency goals, objectives, and policies regarding the development and use of information technology.

(2) (A) Each state agency shall specifically include a policy regarding the use of the Internet.

(B) A statement of the agency's policy regarding the use of the Internet shall include:

(i) The penalties for violations of the agency's Internet policy;

(ii) The number of employees and computers that have access to the Internet and the percentage of those employees and computers to the total number of employees and computers;

(iii) The needs of the agency and how those needs relate to the use of the Internet; and

(iv) The responsibilities of the agency's employees as those responsibilities relate to the efficient and responsible use of the Internet.

(3) Plans may be updated by agencies in a timely manner to remain current and must accommodate changes in the evolving state information technology plan and standards.

(c) The Department of Information Systems shall distribute criteria, elements, form, and format for agency plans. Plans may include, but not be limited to, the following:

(1) A statement of the agency's mission, goals, and objectives for information technology;

(2) Goals and objectives for achieving electronic access to agency records, information, and services;

(3) Consideration of a variety of information technologies, including those that help transcend geographic locations, standard business hours, economic conditions of users, and disabilities;

(4) Compliance with the Freedom of Information Act of 1967, § 25-19-101 et seq.;

(5) An explanation of how the state agency's mission, goals, and objectives for information technology support and conform to the state information technology plan developed by the office;

(6) An implementation strategy to include:

(A) Annual implementation objectives of the plan;

(B) Methods to educate both state employees and the public in the effective use of access technologies; and

(C) Agency activities to increase electronic access to public records and information to be implemented within available resources and existing state agency planning processes;

(7) Projects and resources required to meet the objectives of the plan;

(8) Estimated schedules and funding required to implement identified projects;

(9) An evaluation of the agency's performance relating to information technology;

(10) An assessment of progress made toward implementing the agency information technology plan;

(11) A discussion of progress toward electronic access to public information and enabling citizens to have two-way interaction for obtaining information and services from state agencies; and

(12) An inventory of state agency information technology.

(d) (1) Plans developed or updated shall be submitted to the Department of Information Systems.

(2) The department may reject, require modification to, or approve plans as deemed appropriate.

(3) Plans shall be modified by the state agency as necessary.

(e) (1) Plans developed or updated by public instrumentalities shall be submitted for review to the Joint Committee on Advanced Communications and Information Technology.

(2) The committee may seek the assistance of the Department of Information Systems in conducting this review.

(3) Plans shall be modified by the public instrumentality as necessary.



§ 25-4-111 - Information technology -- Prerequisites.

(a) Unless the agency first receives approval for a plan or an updated plan as provided for under § 25-4-110, a state agency shall not:

(1) Acquire by purchase or lease any new or additional information technology; or

(2) Enter into any contract for information technology.

(b) If an agency desires to acquire information technology not part of an information technology plan approved under § 25-4-110, the requesting agency shall submit a waiver request to the Director of the Department of Information Systems that includes:

(1) Identification of necessary additional services or improvements in information technology;

(2) Relationship of the information technology improvements or additions to the overall goals of the agency;

(3) Resources needed to provide the additional services or improvements; and

(4) Measurement and evaluation criteria.

(c) (1) Upon evaluation of the waiver request, the Director of the Department of Information Systems shall notify the agency in writing of his or her approval or rejection of the request and his or her reasons.

(2) The Director of the Department of Information Systems shall make his or her evaluation in a timely manner. If the Director of the Department of Information Systems requires more than thirty (30) days to complete the evaluation, he or she shall report in writing to the Governor his or her reasons for the delay in completion.

(3) If the Director of the Department of Information Systems rejects a request for a waiver, a state agency shall not make any expenditure of public funds for the acquisition or expansion of information technology equipment or services.

(4) If the Director of the Department of Information Systems determines that the agency needs additional information technology resources, he or she may:

(A) Authorize the agency to acquire the requested information technology in accordance with the state enterprise architecture;

(B) Authorize acquisition of a modified information technology configuration;

(C) Notify the agency of the availability of department facilities to provide the requested information technology; or

(D) Recommend that the information technology be provided through the facilities of some other designated state agency.

(d) All state agencies shall comply with the provisions of the Arkansas Procurement Law, § 19-11-201 et seq., and applicable provisions of the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., in the acquisition, purchase, contracting for the purchase of, and leasing of information technology.



§ 25-4-112 - Application to educational institutions.

(a) (1) In the case of state-supported institutions of higher education and state-supported postsecondary vocational-technical schools, the provisions of this chapter shall apply to business and administrative applications of information technology but do not apply to academic and research applications.

(2) On-campus telecommunications systems shall also be exempt from the provisions of this chapter except when they are connected to the state telecommunications network infrastructure.

(3) On-campus telecommunications systems shall be defined as those bounded by the outer perimeter of contiguous campus property.

(b) (1) A state-supported institution of higher education, a post-secondary vocational-technical school, an area vocational school, or a public school district may request technical assistance regarding information technology from the Department of Information Systems.

(2) (A) Assistance shall be provided by the department free of charge within a reasonable period.

(B) However, the requesting institution shall reimburse the department for any actual expenses incurred while providing requested technical assistance.



§ 25-4-114 - Contracts and agreements for information technology.

(a) Contracts and agreements for state agencies for information technology shall adhere to the state enterprise architecture.

(b) A state agency shall submit to the Director of the Department of Information Systems for review and approval a request for the state agency to enter into a technology contract or agreement that is not in compliance with the state enterprise architecture.

(c) Contracts for the provision of information technology are interagency agreements and are exempt from the provisions of the Arkansas Procurement Law, § 19-11-201 et seq., and the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., nor are they required to be submitted to the Legislative Council for advice.



§ 25-4-115 - Professional services contracts between the department and outside vendors.

(a) (1) In the event that, due to unforeseen circumstances, the Department of Information Systems cannot provide sufficient information technology support to state agencies, the Director of the Department of Information Systems is authorized to enter into professional services contracts for the necessary information technology support.

(2) The department may also consolidate information technology needs to satisfy agency requests.

(b) (1) The department may utilize moneys appropriated for maintenance, operation, and payment of regular salaries of the department for the purchase of professional services upon approval thereof by the Chief Fiscal Officer of the State.

(2) (A) Provided, however, that before approving the use of moneys appropriated for payment of regular salaries of the department for obtaining professional services, the Chief Fiscal Officer of the State shall determine that resignations, vacancies in positions, or the inability to employ persons with technical skills to provide the services has necessitated that action.

(B) In addition, the Chief Fiscal Officer of the State shall obtain the advice of the Legislative Council before approving any transfer of regular salary appropriations to the maintenance and operation appropriation of the agency to be used for payment of professional services.



§ 25-4-116 - Payment for information technology.

(a) Before a state agency may enter into an agreement with the Department of Information Systems for purchase of information technology, the agency shall certify that adequate appropriations and funds are available for purchasing information technology from the department.

(b) (1) If the state agency's line item appropriation for purchase of information technology is inadequate and if there are contemplated savings in the funds appropriated for the requesting agency which could be utilized for purchase of information technology without jeopardizing other essential programs and services of the state agency, then the savings which may be required for the purchase of services may be transferred, upon written approval of the amount thereof by the Chief Fiscal Officer of the State, from any appropriation of the agency to the agency appropriation for the purchase of information technology on the books of the Auditor of State and the Chief Fiscal Officer of the State.

(2) Provided, however, before approving any transfers of moneys appropriated for a state agency to the line-item appropriation for purchase of information technology of that state agency, the Chief Fiscal Officer of the State shall obtain the advice of the Legislative Council with respect thereto.

(3) The transfers authorized in this chapter shall be made from time to time within the amounts authorized in the procedures set forth in this chapter, upon payment for information technology purchased from the department.



§ 25-4-117 - Delinquent accounts.

(a) For accounts that are thirty (30) days overdue and have no charges contested by the user, the Department of Information Systems may request the Chief Fiscal Officer of the State to transfer all or part of the overdue amount from the user's account to the department's revolving account. The Chief Fiscal Officer of the State shall transfer the amount within ten (10) working days.

(b) For accounts that are sixty (60) days overdue and have charges being contested by the user, the department may request the Chief Fiscal Officer of the State to transfer all or part of the overdue amount from the user's account to the department's revolving account. If the resolution of contested charges favors the user, the user may request the Chief Fiscal Officer of the State to transfer all or part of the overdue amount from the department's revolving account to the user's account.

(c) The department is authorized to discontinue information technology service to users who do not make a timely remittance of payment for services rendered and is specifically prohibited from providing services to state agencies lacking funds or sufficient appropriations to pay for the services.



§ 25-4-119 - Budget procedures.

(a) (1) Prior to the commencement of budget hearings conducted by the Legislative Council, the Director of the Department of Information Systems shall prepare an operating budget indicating the amount of money which will be required to operate the department each year of the succeeding biennium.

(2) The director shall also provide cost information to users of information technology centers, and those who require new or expanded information technology shall be provided cost estimates for inclusion in their budget requests.

(b) (1) When the General Assembly has completed the appropriation process, the director shall oversee budgetary planning for the department for each fiscal year of the biennium.

(2) The proposed annual operating budget shall be submitted to the Governor for his or her approval prior to the beginning of each fiscal year.

(3) (A) During the course of the biennium, the director shall make certain that the expenditures of the department do not exceed the income to be received by the department for the current fiscal year.

(B) Subject to the written approval of the Chief Fiscal Officer of the State upon the written application of the department and review by the Legislative Council, in order to effect compliance with state and federal statutory and regulatory provisions:

(i) The director shall adjust rates for services or issue billing adjustments as necessary; or

(ii) Funds sufficient to effect compliance shall be provided to the department.

(4) (A) If rates charged to a customer are increased to ensure compliance with state and federal statutory and regulatory provisions under subdivision (b)(3) of this section, then the director shall promptly notify the Governor, the Joint Committee on Advanced Communications and Information Technology, and all state agencies and other customers before any changes shall be effected.

(B) Rates shall be reviewed by the department on no less than an annual basis in order to ensure compliance with state and federal statutory and regulatory provisions.

(c) The quarterly allotment procedures applicable to state agencies, as defined by the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq., shall be applicable to all appropriations funded directly through general revenue.



§ 25-4-120 - Revisions to budget, purchasing, and personnel process.

(a) (1) Prior to June 30 of each even-numbered year, the Legislative Council shall conduct a review of the state budget, purchasing, and personnel process used by state agencies regarding information technology.

(2) The Legislative Council shall prepare recommendations for changes in the information technology budget process for utilization in the development of state agency budgets for the next biennial budget cycle.

(b) All agencies of the executive branch shall cooperate fully with the Legislative Council to accomplish the purposes of this section.

(c) The Department of Information Systems shall make recommendations regarding revisions to the state budget, purchasing, and personnel process related to information technology to the Legislative Council by March 1 of each even-numbered year.



§ 25-4-121 - Department of Information Systems Revolving Fund.

(a) There is created and established on the books of the Treasurer of State, the Auditor of State, and the Department of Finance and Administration the Department of Information Systems Revolving Fund.

(b) The fund shall consist of nonrevenue receipts derived from services provided to various agencies of the federal, state, city, and county governments, and any other moneys which may be provided by law for credit to the fund.

(c) All revenues received by the Department of Information Systems for providing information technology services shall be deposited in the State Treasury as nonrevenue receipts, there to be used for the maintenance, operation, and improvement of the department.

(d) All revenues received from agencies or other governmental entities for information technology services provided by contracts between the Department of Information Systems and outside vendors may be deposited in the State Treasury as refund to expenditures.

(e) Subject to the written approval of the Chief Fiscal Officer of the State upon written application of the Department of Information Systems and review by the Legislative Council, the Director of the Department of Information Systems shall have the authority to transfer funds between the Information Technology Reserve Fund established by §§ 19-5-1056 and 25-4-123 and the Department of Information Systems Revolving Fund established under this section for cash management purposes.



§ 25-4-122 - Reserve for equipment acquisition -- Loans.

(a) (1) The Department of Information Systems is authorized to accumulate a reserve for equipment acquisition in an amount not to exceed the department's depreciation expense per fiscal year.

(2) (A) In addition, the department is authorized to obtain from the State Board of Finance loans from the Budget Stabilization Trust Fund to supplement the reserve if the reserve is insufficient to handle the total cost of required equipment acquisitions.

(B) These loans and the reserve for equipment acquisition shall be used exclusively for major equipment acquisitions or improvements of information technology required in order to fulfill the requirements for one (1) or more user agencies.

(C) The loans from the Budget Stabilization Trust Fund to the Information Technology Reserve Fund shall be repaid within five (5) years from revenues derived from charges to users, and the annual loan repayment amount shall be computed as a part of the total yearly expenses of the department and shall be charged proportionately to users.

(b) (1) (A) However, before the board approves any requests for loans by the department authorized in subdivision (a)(2) of this section, the requests shall be submitted to the Governor for his or her approval after the Governor has first obtained the advice of the Legislative Council in regard thereto.

(B) After having obtained advice, the Governor may in writing approve or reject the request.

(C) However, if the Legislative Council fails to give its written advice or opinion to the Governor within thirty (30) days after receiving notice of the request for loans, the Governor may proceed to act on the matter without the advice of the Legislative Council.

(2) The board shall make no loans if the approval of the Governor has not been obtained therefor.

(3) After obtaining the Governor's approval in writing, the board shall also review and may approve the loans and establish terms of repayment and a rate of interest to be paid by the Department of Information Systems Revolving Fund to the Budget Stabilization Trust Fund. The rate shall be approximately equivalent to the rate of interest the board is receiving on other investments at the time of approving the loan request.



§ 25-4-123 - Information Technology Reserve Fund.

(a) There is established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a fund to be known as the Information Technology Reserve Fund.

(b) This fund shall consist of those funds transferred from the Department of Information Systems Revolving Fund in an amount up to the authorized reserve for equipment acquisition as certified by the Chief Fiscal Officer of the State within thirty (30) days following the closing of each fiscal year, any loans which may be received from the Budget Stabilization Trust Fund, and any other moneys which may be provided by law, there to be used exclusively for major equipment acquisitions or improvements as set out in § 25-4-122.



§ 25-4-124 - Yearly computation of expenses -- Disposition of surplus funds.

(a) Within sixty (60) days following the final closing entries for the consolidated annual financial report for each fiscal year, the Director of the Department of Information Systems shall obtain from the Chief Fiscal Officer of the State the written approval of a plan that shall include a proposed methodology to make all appropriate adjustments to effect compliance with state and federal statutory and regulatory provisions for the fiscal year.

(b) (1) If the plan under subsection (a) of this section requires appropriate credits or debits to customer accounts to effect compliance with state and federal statutory and regulatory provisions, the Department of Information Systems shall make any adjustments within sixty (60) days after approval of the plan.

(2) In the event that a customer no longer uses the services of the department, a fund transfer in the amount of that customer's credits under the plan described in subsection (a) of this section shall be made from the Department of Information Systems Revolving Fund to the customer's treasury fund, upon certification of the amount by the director to the Chief Fiscal Officer of the State and the Treasurer of State. In the event the customer does not have a treasury fund, a warrant shall be issued by the department in payment of the customer's credit.

(c) In the event that the customer has an unpaid account balance due the department, the customer's credit shall be withheld until the account balance is satisfied.






Chapter 5 - Department Of Correction

§ 25-5-101 - Continuation -- Organization.

(a) The Department of Correction, established by § 12-27-101 et seq., is continued.

(b) The department shall consist of those divisions which existed on July 1, 1971, and any other divisions which may be created by law and placed under the department.






Chapter 6 - Department of Education

Subchapter 1 - -- General Provisions

§ 25-6-101 - Purpose.

It is intended that all authority and responsibility of the State Board of Education be administered through the Department of Education under the direction and supervision of the Commissioner of Education.



§ 25-6-102 - Organization -- Commissioner.

(a) The Department of Education shall consist of:

(1) The State Board of Education;

(2) The Department of Education under the direction and supervision of the Commissioner of Education; and

(3) Any divisions or subdivisions as presently exist within the Department of Education or as may be created by the State Board of Education or as created by law and placed under the Department of Education.

(b) The State Board of Education shall continue to perform its powers and duties as prescribed by law.

(c) (1) The commissioner shall be a member of the Governor's cabinet.

(2) The commissioner shall perform all duties and exercise all powers relating to general education as may be granted by law.



§ 25-6-107 - Local education agency numbers.

(a) (1) The Department of Education is the sole and official issuer of local education agency numbers to educational entities in the state.

(2) These numbers shall be issued, activated, deactivated, or changed according to the annual schedule and in a format established by the department.

(b) Notwithstanding any other provision of law, an educational entity shall not be recognized as a public school district or entitled to the rights and privileges of a school district solely because the educational entity has been assigned a local education agency number.

(c) The State Board of Education shall adopt the necessary rules to fully implement this section.






Subchapter 2 - -- Division of Rehabilitation Services



Subchapter 3 - -- Workforce Education






Chapter 7 - Department Of Higher Education

§ 25-7-101 - Creation -- Director -- Organization -- Personnel.

(a) There is created a Department of Higher Education.

(b) The executive head of the department shall be the Director of the Department of Higher Education. The director shall be appointed by the Arkansas Higher Education Coordinating Board through a search and selection process that includes substantial input, review, and recommendation from the Presidents Council, subject to confirmation by the Governor and shall serve at the pleasure of the Governor.

(c) The department shall consist of the Arkansas Higher Education Coordinating Board and any other divisions which may be created by law and placed under the department.

(d) The director, with the advice and consent of the Governor, shall appoint the heads of the respective divisions. All of the personnel of the department shall be employed by and serve at the pleasure of the director. Provided, nothing in this section shall be so construed as to reduce any right which an employee shall have under any civil service or merit system.

(e) Each division of the department shall be under the direction, control, and supervision of the director. The director may delegate his or her functions, powers, and duties to various divisions of the department as he or she shall deem desirable or necessary for the effective and efficient operation of the department.

(f) The several institutions of higher education in this state shall be requested to cooperate with the department in an effort to coordinate their programs.



§ 25-7-102 - Center for Workforce Excellence.

(a) For the purpose of this section, "center" means the Center for Workforce Excellence.

(b) (1) There is created the Center for Workforce Excellence which shall conduct a pilot project to assist industrial development through the coordination of training programs and services.

(2) The pilot project shall be a cooperative effort among Ouachita Technical College, Malvern High School, the Grande Nutrino Project Consortium, private industry, and other appropriate groups.

(3) Local industrial groups, local governmental units, and private enterprise should provide much of the financial support needed for the pilot project. Such support should include financial support for items such as office space, expenses, and utilities.

(4) The Ouachita Technical College Board shall establish guidelines governing the operation of the center.

(c) (1) The goals of the center shall be to:

(A) Facilitate the development of students and workers, members of the "learning force" within Arkansas communities and companies, with a focus on workers' skills and workplace tools of the future, particularly high-level technical training and education; and

(B) Foster skills, knowledge, and understanding relevant to real-world jobs, careers, and lifestyles through the economic competitiveness of students, workers, communities, companies, and associated groups in a global political community.

(2) The center shall develop a strategic management plan to include initial industry services training, with a survey of existing facilities, opportunities for training within the potential project area, and development of a campaign plan to overcome training deficiencies in the areas through reliance on existing resources through the cooperation and development of new training capability through innovative low cost means.

(3) The center shall assist private industry in determining what training services and programs are available, the steps necessary to provide the training services and programs needed by the industry, and how long it would take to develop the needed training services and programs.

(d) (1) The Ouachita Technical College Board shall establish a local advisory committee to provide guidance to the center in implementing the pilot project. The local advisory committee shall include representatives of Ouachita Technical College, Malvern High School, the Grande Nutrino Project Consortium, and private industry. The board may include representatives of other appropriate groups and organizations.

(2) The purpose of the local advisory committee shall be to assist the center in determining the proper focus for industrial development.

(3) The local advisory committee shall make recommendations concerning:

(A) "Soft skills", interpersonal relationships such as discipline, self-reliance, and an ability to communicate properly;

(B) "Hard skills", such as skills required of workers by technical training;

(C) Apprenticeship and internship programs for students and potential workers; and

(D) Other issues concerning the training and development of students and workers.






Chapter 8 - Department Of Finance And Administration

§ 25-8-101 - Creation -- Director -- Organization -- Personnel.

(a) There is created a Department of Finance and Administration.

(b) The executive head of the department shall be the Director of the Department of Finance and Administration. The director shall be appointed by the Governor and shall serve at the pleasure of the Governor.

(c) (1) The Department of Finance and Administration shall consist of the divisions which existed as of July 1, 1971, within the State Administration Department and the Department of Revenues and any other divisions which may be created by law and placed under the Department of Finance and Administration.

(2) There is created a Racing Division and an Alcoholic Beverage Control Division within the Department of Finance and Administration.

(d) The Director of the Department of Finance and Administration, with the advice and consent of the Governor, shall appoint the heads of the respective divisions. The director may appoint an Administrative Assistant for Revenue to serve as the director's agent. All other personnel of the Department of Finance and Administration shall be employed by and serve at the pleasure of the Director of the Department of Finance and Administration, provided that nothing in this section shall be so construed as to reduce any right which an employee of the Department of Finance and Administration shall have under any civil service or merit system.

(e) Each division of the Department of Finance and Administration shall be under the direction, control, and supervision of the director of the department. The director may delegate his or her functions, powers, and duties to the various divisions of the Department of Finance and Administration as he or she shall deem desirable and necessary for the effective and efficient operation of the department.

(f) For the purposes of the tax, driver's license, and motor vehicle registration and licensing laws, the term "director" shall mean the Director of the Department of Finance and Administration, the Administrative Assistant for Revenue, or his or her authorized agent. The Administrative Assistant for Revenue shall act as the director's agent and take any and all actions necessary to administer the laws.



§ 25-8-102 - Authority of director generally.

(a) The Director of the Department of Finance and Administration, with the approval of the Governor, may adopt reasonable rules, regulations, and procedures, not inconsistent with the law, which he or she deems desirable for the effective administration of the Department of Finance and Administration and any of its divisions.

(b) The director shall have authority to install any recordkeeping and other procedures in his or her office and in other offices and departments of the state which he or she shall deem necessary or advisable to carry out his or her functions and duties. However, nothing in this section shall be construed to grant the director any authority to establish recordkeeping or other procedures, or rules and regulations with respect to the elected constitutional officers of the state, the General Assembly and its committees, or other agencies who are exempt from all or a part of the procedures set forth in the Arkansas Procurement Law, § 19-11-201 et seq., and the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq.

(c) The director may from time to time establish within the department any sections or other administrative units which he or she may deem desirable for the effective operation of the department and any division thereof, provided that the duties and functions of the sections or administrative units are within the purpose authorized by law.

(d) The director may appoint a designee to appear on behalf of the director at meetings of any board or commission of which the director is a member in his or her capacity as Director of the Department of Finance and Administration or Chief Fiscal Officer of the State. The designee may vote on behalf of the director.



§ 25-8-103 - Office of Personnel Management -- Personnel Director.

(a) There is created the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration.

(b) The Director of the Office of Personnel Management shall be known as the Personnel Director, and he or she shall be employed by the Director of the Department of Finance and Administration with the advice and consent of the Governor. The Office of Personnel Management shall be under the overall direction, control, and supervision of the Director of the Department of Finance and Administration.



§ 25-8-104 - Director of Division of Budgets and Accounting.

The Director of the Division of Budgets and Accounting shall be the Deputy Director of the Department of Finance and Administration. He or she shall have all functions, powers, and duties granted under § 19-1-203 and all other laws pertaining to his or her office and any other functions, powers, and duties which are assigned and delegated to him or her by the Director of the Department of Finance and Administration.



§ 25-8-105 - Federal aid programs.

(a) The Department of Finance and Administration shall have and establish the functions, duties, powers, and responsibilities for the coordination of all federal aid programs within the state and shall provide assistance to any department seeking federal aid.

(b) All applications for federal grants submitted by state agencies shall be processed through the department. However, the Director of the Department of Finance and Administration shall have the discretion to authorize state agencies to file copies of grant applications with the department as a substitute for the processing requirement.



§ 25-8-106 - Marketing and redistribution of state personal property.

(a) The provisions of this section shall be applicable only with respect to personal property and shall not be interpreted to apply or to affect in any way the disposition of surplus real property of the state.

(b) (1) There is created within the Office of State Procurement of the Department of Finance and Administration a Marketing and Redistribution Section for the purpose of promoting and ensuring effective utilization of surplus state property.

(2) (A) All state agencies, boards, commissions, departments, and colleges and universities are required and county, municipal, or other tax-supported institutions are authorized to utilize the services of the Marketing and Redistribution Section, unless specifically exempted in writing by the Director of the Office of State Procurement of the Department of Finance and Administration.

(B) (i) Nothing in this section shall be construed to make it mandatory that county, municipal, or other local government units utilize the services of the Marketing and Redistribution Section.

(ii) Nothing in this section shall be construed to make it mandatory that any agency, department, division, office, board, commission, or institution of this state, including state-supported institutions of higher education, utilize the services of the Marketing and Redistribution Section in the sale of surplus computer equipment and electronics to state agency employees for a price not less than ten percent (10%) above depreciated value.

(3) The Department of Finance and Administration shall maintain adequate and accurate records of the costs for operating the Marketing and Redistribution Section and is authorized to establish fair and reasonable charges for the services of the section. The charges for services shall be deposited in the State Treasury as nonrevenue receipts, there to be credited to the Property Sales Holding Fund for the operation, maintenance, and improvement of the Marketing and Redistribution Section.

(c) The Office of State Procurement may maintain an inventory of furniture, equipment, and other items which shall be made available to state agencies on rental agreements based upon fair and reasonable rental values.

(d) The department is authorized to establish a fair and reasonable fee schedule for redistributing property between state agencies upon their request.

(e) Proceeds from the sale, transfer, or rental of property by the Director of the Office of State Procurement of the Department of Finance and Administration shall be accounted for as follows:

(1) The purchasers, transferees, and lessees of property available for such purposes as are authorized by this section shall transmit to the Office of State Procurement the agreed sale price, service charge, or rental fee;

(2) The Office of State Procurement shall deposit the full amount of proceeds received, as set out above, in the State Treasury in the manner as provided by law;

(3) (A) Proceeds from the sale or transfer of property deposited in the State Treasury shall be classified as nonrevenue receipts and credited to the Property Sales Holding Fund herein created on the books of the Treasurer of State as a trust fund.

(B) Funds deposited in the Property Sales Holding Fund may be expended only by the selling or transferring agency under procedures established by the Chief Fiscal Officer of the State and appropriations provided by the General Assembly.

(C) However, funds deposited in the Property Sales Holding Fund from the sale of property purchased from agency cash funds may be refunded to the agency cash fund from which the original expenditure was made by the issuance of a warrant under procedures established by the Chief Fiscal Officer of the State and the Auditor of State to be payable from appropriations provided by the General Assembly for disposition of the proceeds.

(f) The Director of the Department of Finance and Administration is authorized to promulgate reasonable rules and regulations, not inconsistent with law, for compliance with the provisions of this section, the Arkansas Procurement Law, § 19-11-201 et seq., and the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq.



§ 25-8-107 - Office of Child Support Enforcement.

(a) The Child Support Enforcement Unit of the Division of Economic and Medical Services of the Department of Human Services is hereby transferred by a type 2 transfer pursuant to § 25-2-105 to the Revenue Division of the Department of Finance and Administration and shall be known as the Office of Child Support Enforcement.

(b) All powers, duties, functions, records, property, and funds administered or provided by other support divisions within the Department of Human Services shall be transferred to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration on July 1, 1993.

(c) The Department of Human Services and the Department of Computer Services shall grant access to and provide information determined by the Office of Child Support Enforcement to be necessary to successfully accomplish its mission.



§ 25-8-108 - Contract labor.

The Director of the Department of Finance and Administration may authorize use of contract labor in the Revenue Division of the Department of Finance and Administration from January until July of a given year without regard to any limitation of duration or hours.



§ 25-8-109 - Loans to marketing and redistribution.

In the event the moneys available in the Property Sales Holding Fund are not adequate during any month of each year of the fiscal biennium to meet the payroll commitments of the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration for the regular salaries and personal services matching appropriation, the Chief Fiscal Officer of the State is hereby authorized to make loans, from time to time as needed, from the Budget Stabilization Trust Fund to the Property Sales Holding Fund to provide the moneys required to meet the payroll and personal services matching appropriation requirements for any such month. Provided that, if at the end of each fiscal year the Property Sales Holding Fund did not receive sufficient income to repay the entire amount of any such moneys borrowed from the Budget Stabilization Trust Fund for the purposes as authorized herein, the Chief Fiscal Officer of the State is hereby authorized to transfer from the State Central Services Fund such amount as is necessary to reimburse the Budget Stabilization Trust Fund in behalf of loans made to the Property Sales Holding Fund to reimburse the Budget Stabilization Trust Fund for the amount of any such loan remaining unpaid at the end of each fiscal year.



§ 25-8-110 - Additional duties.

The Department of Finance and Administration shall:

(1) Develop retention schedules for control, preservation, protection, and disposition of the electronic records of state agencies under § 25-18-601 et seq.;

(2) Direct the development of policies and procedures that state agencies shall follow in developing information technology plans and technology-related budgets and technology project justification;

(3) Review procurements to ensure conformity with information policies and standards and state-level plans and implementation strategies;

(4) Advise state agencies on information technology contracts and agreements; and

(5) Develop and promulgate rules and guidelines governing the retention and management of public records commonly found in most state agencies under § 25-18-601 et seq.






Chapter 9 - Department of Health

§ 25-9-101 - Creation -- Director -- Organization -- Personnel.

(a) (1) (A) There is created the Department of Health, which is to be established if the Governor orders the separation of the Division of Health of the Department of Health and Human Services from the Department of Health and Human Services.

(B) Unless stated otherwise, all references in this chapter to "director" shall mean the Director of the Department of Health if established, and otherwise the Director of the Division of Health of the Department of Health and Human Services.

(2) (A) The Governor shall appoint the Director of the Department of Health if established, and otherwise the Director of the Division of Health of the Department of Health and Human Services.

(B) The director shall:

(i) Serve as the executive head of the Department of Health or the Division of Health of the Department of Health and Human Services;

(ii) Serve at the pleasure of the Governor;

(iii) Act as the Secretary for the State Board of Health; and

(iv) Serve as the State Health Officer, with appropriate authority to ensure public health and safety, including leadership on health issues related to emergency preparedness and disaster management.

(b) (1) (A) The director, with the advice and consent of the Governor, shall appoint the heads of the respective units of the Division of Health of the Department of Health and Human Services or the Department of Health.

(B) All other personnel of the Department of Health shall be employed by and shall serve at the pleasure of the director.

(2) However, nothing in this section shall be so construed as to reduce any right that an employee of the Division of Health of the Department of Health and Human Services or the Department of Health has under any civil service or merit system.

(c) (1) Each unit of the Department of Health shall be under the direction, control, and supervision of the director.

(2) The director may delegate his or her functions, powers, and duties to various units of the Department of Health as he or she shall deem desirable and necessary for the effective and efficient operation of the Department of Health.

(d) (1) The Division of Health of the Department of Health and Human Services or the Department of Health shall maintain an Office of Oral Health.

(2) The Director of the Office of Oral Health shall be an experienced public health dentist licensed to practice under the Arkansas Dental Practice Act, § 17-82-101 et seq.

(3) The Director of the Office of Oral Health shall:

(A) Plan, direct, and coordinate all dental public health programs with other local, state, and national health programs;

(B) Serve as the department's chief advisor on matters involving oral health; and

(C) Plan, implement, and evaluate all oral health programs within the department.



§ 25-9-103 - Patient care providers -- Wages -- Required withholding -- Fringe benefits.

(a) The Department of Health is authorized to pay wages and required state withholding, federal withholding, required matching, and other fringe benefits for patient care part-time intermittent contractual personnel who must be employed in order to provide services in the home.

(b) These payments will be made from the appropriation for professional fees and services.



§ 25-9-104 - Additional compensation -- County Health Unit Administrators.

(a) Any employee serving in the capacity of County Health Unit Administrator shall be eligible for up to ten percent (10%) of additional compensation within the grade during the period of time in which the employee occupies the position.

(b) Employees on the highest level of their grade shall be eligible for additional compensation in an amount not to exceed five and one-half percent (5.5%) of their current salary upon assuming responsibility, and this amount shall not be construed as exceeding the line item maximum for the grade for that position.

(c) (1) The Department of Health shall certify to the Chief Fiscal Officer of the State the assignment of duties of each employee in this position, the length of the assignment, and the location and reason for the assignment.

(2) The Chief Fiscal Officer of the State shall approve the request prior to the awarding of additional compensation.



§ 25-9-105 - Home health on-call and visit pay.

(a) The Department of Health is hereby authorized to compensate the following personnel responsible for providing in-home health care as necessary to maintain continuity of care outside routine working hours on weekdays and on weekends or holidays:

(1) R055 Hlth Public Hlth Nursing Prog. Coord;

(2) L082 Nursing Services Specialist;

(3) L033 Home Health Nurse I;

(4) L034 Home Health Nurse II;

(5) L138 Speech Pathologist I;

(6) L140 Speech Pathologist II;

(7) L142 Speech Pathologist Supervisor;

(8) L102 Physical Therapist I;

(9) L104 Physical Therapist II;

(10) L106 Physical Therapy Supervisor;

(11) M086 Social Worker I;

(12) M088 Social Worker II;

(13) L086 Occupational Therapist I;

(14) L088 Occupational Therapist II;

(15) L090 Occupational Therapist Supervisor;

(16) R056 Hlth. Pub. Hlth. Nursing Program Administrator;

(17) L047 LPN I;

(18) L049 LPN II;

(19) L154 Public Hlth. Nurse I;

(20) L156 Public Hlth. Nurse II;

(21) L021 PH Technician II; and

(22) L155 PH Technician I.

(b) (1) Visit pay shall not exceed forty-five dollars ($45) per visit.

(2) Employees requested to be on-call or on standby, or both, for visiting on nights, weekends or holidays, or both, will be eligible to receive on-call pay not to exceed thirty dollars ($30) per day.

(3) (A) Provided, however, no compensation shall be paid to any employees required to be on-call or on standby, or both, who fail to respond after the second notification that their services are needed.

(B) In the event of equipment or paging device malfunction, the penalty shall not apply.

(4) All compensated services shall be provided as directed by the department.

(5) (A) All visit and on-call pay shall be paid from funds from in-home services extra salaries as appropriated in this act.

(B) The compensation for visit and on-call pay when added to the employee's regular salary and benefits shall not be construed as exceeding the maximum annual salary as described in the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq.



§ 25-9-106 - Community Alcohol Safety Program.

(a) On or after July 1, 1999, all powers, duties, functions, records, and funds administered or provided by other support divisions within the Arkansas State Highway and Transportation Department for the Traffic Safety Section of the Programs and Contracts Division regarding or relating to the state alcohol program, commonly known as the Community Alcohol Safety Program, administered by the department pursuant to the laws of this state and transferred to that department by Acts 1989, 1st Ex. Sess., No. 153, shall be transferred by a type 2 transfer, as defined in § 25-2-105, to the Bureau of Alcohol and Drug Abuse Prevention of the Department of Health.

(b) For the purposes of this section the term "funds" shall mean all funds derived from the State Administration of Justice Fund pursuant to § 16-10-310 for usage by the state alcohol program, education fees paid by offenders of the Omnibus DWI Act, § 5-65-101 et seq., and the appropriation for community alcohol safety.



§ 25-9-107 - Transfer of personnel pursuant to § 25-9-106.

All personnel transferred from the Arkansas State Highway and Transportation Department pursuant to § 25-9-106 shall be eligible for employment under this section in a comparable position with the Bureau of Alcohol and Drug Abuse Prevention of the Department of Health.






Chapter 10 - Department of Human Services

Subchapter 1 - -- General Provisions

§ 25-10-101 - Creation -- Appointment of director.

(a) There is created a Department of Human Services.

(b) (1) The executive head of the department shall be the Director of the Department of Human Services.

(2) The director shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor.



§ 25-10-102 - Organization generally.

(a) The Department of Human Services shall consist of and be operated under an integrated service system consisting of the following divisions with responsibilities and programs assigned to them as determined by the Director of the Department of Human Services:

(1) (A) A Division of Aging and Adult Services.

(B) The Division of Aging and Adult Services may include the Office of Public Guardian for Adults;

(2) A Division of Medical Services;

(3) A Division of Behavioral Health, which shall include community mental health centers, state hospitals, and the Office of Alcohol and Drug Abuse Prevention;

(4) A Division of Developmental Disabilities Services, which shall include both community programs and human development centers;

(5) A Division of County Operations;

(6) A Division of Administrative Services;

(7) A Division of Youth Services, which shall include serious offender and community-based programs and the youth service centers;

(8) A Division of Community Service and Nonprofit Support;

(9) A Division of State Services for the Blind;

(10) A Division of Children and Family Services; and

(11) A Division of Child Care and Early Childhood Education.

(b) (1) (A) Each division of the department shall be under the direction, control, and supervision of the director.

(B) From time to time, the director may transfer or assign existing duties or new programs or duties of the department to offices, sections, or units as he or she deems necessary for the efficient and necessary operation of the department.

(C) Before implementation of any reorganization, the director shall obtain the advice of the House Committee on State Agencies and Governmental Affairs and the Senate Committee on State Agencies and Governmental Affairs.

(2) (A) However, the state institutions and the operation of state institutional programs under the jurisdiction of the Board of Developmental Disabilities Services and the Department of Human Services State Institutional System Board shall be under the control of their respective boards, as provided by law.

(B) The boards shall perform their respective functions and duties under the general guidelines and standards promulgated by the director.

(3) The Division of State Services for the Blind and the Board of the Division of State Services for the Blind shall continue to function within the department with the powers prescribed in § 25-10-201 et seq.



§ 25-10-104 - Developmental disabilities services -- Board of Developmental Disabilities Services.

(a) The Board of Developmental Disabilities Services and the institutional and supportive facilities of the human development centers located at Alexander, Conway, Arkadelphia, Jonesboro, Booneville, and the Southeast Human Development Center at Warren, and all improvements and additions to those institutional units made subsequent to February 4, 1971, shall be operated under the control of the Board of Developmental Disabilities Services within the Department of Human Services.

(b) The Board of Developmental Disabilities Services shall name the administrative head or director of each of the respective institutions under the board's jurisdiction with the concurrence of the Director of the Department of Human Services.

(c) Under a type 1 transfer of the Board of Developmental Disabilities Services, and the institutions under its management and control, to the Department of Human Services, the board shall have control of all budgeting, purchasing, and related management functions in accordance with the limitations and restrictions thereon provided in this act and by other laws applicable thereto.

(d) (1) It is the intent of this section that the administration of the human development centers located at Alexander, Arkadelphia, Booneville, Conway, Jonesboro, and the Southeast Human Development Center at Warren, and the various facilities and services thereof, shall be under the control of the Board of Developmental Disabilities Services, as provided and intended by the Arkansas Constitution, Amendment 33, but the board shall exercise its control in accordance with the general guidelines, policies, and regulations of the Department of Human Services governing divisions, offices, sections, or units within the department with respect to budgets, personnel and personnel policies, records, purchasing, bookkeeping, and other administrative procedures prescribed by the director.

(2) It is the intent of this act that the Board of Developmental Disabilities Services shall devote its time and resources to the operation and management of the state-owned and controlled institutional programs of the various state human development centers and that the establishment and operation of community programs, workshops, and other services for the mentally retarded or developmentally disabled in this state and other regional and community services benefiting the mentally retarded or developmentally disabled shall be administered by the Department of Human Services through the divisions, offices, sections, or units of the department as determined by the director of the department.

(e) (1) Nothing in this act shall be construed to prevent community providers from making determinations consistent with guidelines and criteria established by the state with respect to the appropriate placement of eligible developmentally disabled persons in the least restrictive setting and the development of individual program plans for instructional and case management functions for developmentally disabled persons, in keeping with the requirements of regulations promulgated pursuant to Pub. L. No. 94-142 of 1975 and § 504 of the Rehabilitation Act of 1973.

(2) The state reserves the authority to make final determination of eligibility for services funded, in whole or in part, by state and federal funds.



§ 25-10-106 - Division heads and other personnel.

(a) (1) The Director of the Department of Human Services, with the advice and consent of the Governor, shall appoint the heads of the various divisions of the Department of Human Services.

(2) The heads of the respective offices, sections, or units of the department and all other personnel of the department shall be employed by and serve at the pleasure of the Director of the Department of Human Services.

(b) (1) However, the directors of the various institutions and programs under the jurisdiction and control of the Department of Human Services State Institutional System Board and the Board of Developmental Disabilities Services within the Department of Human Services shall be named by the respective boards, with the concurrence of the Director of the Department of Human Services.

(2) All personnel employed in the institutions under the management and control of those boards shall be named by the directors thereof, under the departmental rules and regulations related to personnel, and all personnel records of the boards of those institutions shall be in conformance with the general personnel policies promulgated by the Director of the Department of Human Services for other employees of the department.

(c) Nothing in this act shall be construed to reduce any rights which an employee of the department or the various divisions, offices, sections, or units thereof shall have under any civil service or merit system.



§ 25-10-107 - Reports by divisions.

(a) All other divisions within the Department of Human Services shall provide the Division of Administrative Services of the Department of Human Services with all policies regarding personnel administration, procurement of commodities and services, accounting and budget control, licensure of facilities, program planning and evaluation, contractual agreements with consultants and providers of services, data processing systems management, federal grant management, and any other information which may be requested by the Division of Administrative Services.

(b) The other divisions shall report quarterly to the Division of Administrative Services concerning the areas of coordination and cooperation where the divisions have worked with other departmental divisions and concerning the plans for coordination and cooperation in the next quarter. A copy of the report shall be sent to the Legislative Council upon request of the Legislative Council.



§ 25-10-108 - Coordination of programs, procedures, etc., of department and institutional boards.

In addition to the functions and duties provided by law to be performed by the Director of the Department of Human Services, the director shall direct those divisions, offices, sections, or units of the department which he or she may designate to:

(1) Serve in a liaison capacity for the Department of Human Services and the director thereof with the boards and the directors of the various institutional facilities of the Department of Human Services State Institutional System Board and the Board of Developmental Disabilities Services within the Department of Human Services in efforts to coordinate services provided citizens of this state through those institutions with programs of the department for the benefit of neglected, dependent, and delinquent juveniles, the mentally ill, and the mentally retarded or developmentally disabled of this state;

(2) Cooperate with the administrators of the various institutions under the direction and control of the Department of Human Services State Institutional System Board and the Board of Developmental Disabilities Services within the Department of Human Services in the administration of fiscal and budgetary policies applicable to all divisions and programs of the department as promulgated by the director thereof and as directed by the Chief Fiscal Officer of the State;

(3) Offer assistance to the Department of Human Services State Institutional System Board and the Board of Developmental Disabilities Services within the Department of Human Services in developing biennial budgets and annual, quarterly, and monthly fiscal plans for the operation of those institutions and assist those boards in complying with the budget and fiscal policies promulgated by the Director of the Department of Human Services for the control and management of the funds made available to the department and its various offices, divisions, programs, and institutions. In connection therewith, the boards shall be furnished records of all accounts, expenditures, funds, and fund balances available to each institution for its operation and support;

(4) (A) Coordinate, with each institution and its administrator under the control and direction of the Department of Human Services State Institutional System Board and the Board of Developmental Disabilities Services within the Department of Human Services, the purchasing policies and procedures of the department as promulgated by the director thereof to assure that all those institutions comply with the uniform purchasing practices and policies of the department and with the Arkansas Procurement Law, § 19-11-201 et seq., and the rules and regulations promulgated thereunder by the State Purchasing Director.

(B) However, each of the various institutions under the control of the Department of Human Services State Institutional System Board and the Board of Developmental Disabilities Services within the Department of Human Services is authorized to have institutional purchasing officials who shall be authorized to make purchases in behalf of those institutions which are not within the exclusive jurisdiction of the State Purchasing Director, but all such purchases shall be made in compliance with the uniform purchasing practices and policies promulgated by the Director of the Department of Human Services to be applicable to all divisions, offices, sections, or units of the department and shall be in conformance with the Arkansas Procurement Law, § 19-11-201 et seq., and regulations promulgated by the State Purchasing Director.

(5) (A) Coordinate the policies promulgated by the Director of the Department of Human Services for the administration of personnel and personnel records within the various divisions, offices, sections, or units of the department with the Department of Human Services State Institutional System Board, the Board of Developmental Disabilities Services within the Department of Human Services, and the administrators of each of those institutions to assure that all employee records and personnel records conform to the personnel policies and records promulgated by the Director of the Department of Human Services and to the personnel policies and practices laws of the State of Arkansas.

(B) Nothing in this act shall prohibit or restrict the right of each of the institutional boards to employ, promote, discipline, or discharge any employee of any of those institutions so long as those actions are within the overall policies and procedures promulgated by the Director of the Department of Human Services governing employee practices or actions.



§ 25-10-109 - Institutional services generally -- Development of admission policies, etc.

In addition to the functions and duties provided by law and this act to be performed by the Board of Developmental Disabilities Services within the Department of Human Services and the Department of Human Services State Institutional System Board, it is the intent of this act that those boards shall cooperate with the Director of the Department of Human Services, the divisions, offices, sections, or units of the Department of Human Services created by this act, and the programs funded by and operated by the department by developing admission policies, criteria, and services which will assure appropriate access to institutional services to meet the residential service needs of the citizens of this state.



§ 25-10-110 - Institutional services generally -- Charges.

(a) It is found and determined by the General Assembly that under existing law most institutions in the Department of Human Services engaged in providing services to members of the general public seek recovery of the costs of providing those services on the basis of the average per capita cost. It is further found and determined that these methods of charging costs result in significant revenue losses to the state and do not allow the recovery of the actual costs of providing the services.

(b) The Divisions of Mental Health Services, Rehabilitation Services, Youth Services, and Developmental Disabilities Services of the Department of Human Services are permitted to charge for institutional services provided to members of the public on an actual cost basis rather than on a per capita or other basis.



§ 25-10-111 - Budgeting generally.

(a) (1) The Director of the Department of Human Services shall obtain from each division, office, section, or unit of the Department of Human Services, including the institutions and institutional boards thereunder, all requests for biennial appropriations and all requests for special supplemental or construction appropriations.

(2) The director shall review the requests and submit to the Chief Fiscal Officer of the State, the Governor, and the Legislative Council a coordinated budget for all divisions, offices, programs, institutions, and services of the department in whatever detail may be required by the state budgetary laws and by the budget forms and procedures promulgated by the Chief Fiscal Officer of the State and by the Legislative Council.

(b) It shall be the responsibility of the director to operate all of its divisions, offices, and programs and to require that each of the institutional boards under the department administer their programs within those fiscal limitations and restraints which the director deems necessary to assure that each program, service, and institution within the department receives an allocation of funds in accordance with the needs of the respective programs, services, and institutions and within the limitation of the moneys allocated and appropriated to the department for the operation of those programs, services, and institutions.

(c) (1) Although it is the intent of this act that the Department of Human Services State Institutional System Board and the Board of Developmental Disabilities Services shall each operate their institutional programs and services within the Department of Human Services with autonomy and independence as intended by the Arkansas Constitution, Amendment 33, the General Assembly recognizes that reasonable fiscal policies are necessary to assure that the various services of government are operated on a sound financial basis and that deficit spending is not implemented.

(2) In furtherance of that policy, the General Assembly determines that:

(A) The director, with respect to the allocation of funds and the exercise of fiscal restraint over all divisions, offices, sections, units, programs, services, and institutions within the department, shall have the ultimate authority to allocate and limit the amount of funds to be expended in the operation of each division, office, program, service, and institution within the department as he or she deems necessary to comply with the fiscal laws of this state; and

(B) Nothing herein shall be construed to limit the ultimate authority of the director to develop and operate the various programs in the state institutional system.

(3) However, all real property, including capital improvements thereon, constituting the Department of Human Services State Institutional System shall be under the control of the Department of Human Services State Institutional System Board, and that board may convey by sale or lease any real property within the state institutional system.



§ 25-10-113 - Disposition of direct services funds.

(a) It is the intent and purpose of this act that no appropriation of funds provided by the General Assembly to the Department of Human Services for direct-care assistance to individuals or for the purchase of direct services for individuals shall be used in defraying state administrative or state case management costs of the department.

(b) It is the specific intent of this act to prevent the diversion of community grant-in-aid line funds for any purpose that would not provide direct services to developmentally disabled clients in community programs.



§ 25-10-114 - Developmental disabilities -- Special authorization -- Cash funds.

(a) All funds received by the Division of Developmental Disabilities Services of the Department of Human Services shall be placed in the State Treasury and expended via appropriation.

(b) Those funds held in trust by the agency for the residents of the human development centers, including gifts and bequests, shall be considered agency funds to be expended from bank accounts without legislative appropriation.

(c) The Chief Fiscal Officer of the State shall have the final authority to determine those funds which may be exempted from being placed in the State Treasury unless otherwise provided by law. However, no agency funds deposited in bank accounts shall be expended for purposes other than those allowed for the expenditures of State Treasury funds under the provisions of the General Accounting and Budgetary Procedures Law, § 19-4-101 et seq.



§ 25-10-115 - County offices of human services.

(a) The Director of the Department of Human Services shall establish a county office of human services in each county of this state. The county offices shall provide the citizens of each county access to the various services and programs provided by the Department of Human Services as well as follow-up contact and services.

(b) In establishing a county office of human services, it is necessary that each county office be staffed to provide complete access to services and programs of the department.



§ 25-10-116 - Advisory committees generally.

(a) From time to time, the Director of the Department of Human Services or the Governor may establish various advisory committees to assist the director and the various divisions, offices, sections, or units within Department of Human Services in reviewing and offering advice on any of the programs, services, and duties of the department which the director or the Governor may deem appropriate for the proper and efficient operation of the department and its respective programs, services, and duties.

(b) The advisory committees shall exist for the duration determined by the director or the Governor.

(c) The members of the advisory committees shall be reimbursed for actual and necessary meals, lodging, and mileage for travel in accordance with the procedures and standards provided by law or regulation for official travel by state employees in the performance of their duties. Payment shall be made from funds appropriated to the department.



§ 25-10-117 - Community Services Advisory Council.

(a) There is established a Community Services Advisory Council consisting of thirteen (13) members to be appointed by the Governor for terms of two (2) years concurrent with the Governor's term of office. The members of the advisory council shall be appointed as follows:

(1) Two (2) members representing the governing bodies of cities or towns with a population of twenty-five thousand (25,000) or more;

(2) Two (2) members representing the governing bodies of cities or towns with a population of less than twenty-five thousand (25,000);

(3) Two (2) members representing the governing bodies of counties located partially or wholly in a standard metropolitan statistical area;

(4) Two (2) members representing the governing bodies of counties not located partially or wholly in a standard metropolitan statistical area;

(5) The President of the Arkansas Municipal League;

(6) The President of the Arkansas Association of Counties;

(7) The President of the Arkansas Community Action Agencies; and

(8) Two (2) members to be chosen from the public at large to represent the general interest of the citizens in this state.

(b) Any member of the advisory council appointed by virtue of his or her position in local government or as an officer in an organization who ceases to hold that position shall cease to serve on the council, and his or her successor shall be named or designated in the same manner as herein provided for the original appointment.

(c) The Governor shall name the chair of the advisory council, and the advisory council may choose such other officers from its membership as it deems appropriate.

(d) All members of the advisory council shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties, within the limitations as imposed by the applicable state travel regulations for travel for state officials.

(e) The advisory council shall advise the Governor and the Director of the Office of Community Services on all aspects of the duties and operation of the office and shall especially offer guidance and leadership to assist the office in providing services, information, and technical assistance requested by local government and community action agencies to assist them in performing essential services of government.



§ 25-10-118 - Child support enforcement program -- Reports.

The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration shall file a semiannual report with the Legislative Council concerning performance and progress made in administering the Child Support Enforcement Program approved under Title IV-D of the Social Security Act.



§ 25-10-119 - Certification of vouchers.

(a) The designated disbursing officers for the Department of Human Services are hereby authorized to complete and sign one (1) certification for each state voucher or other designated document that authorizes the Auditor of State or other official to draw a state warrant or check on a bond administered by the department.

(b) The voucher or other authorizing document can consist of one (1) or more pages, and in the event that more than one (1) page is used, then the designated disbursing officer is to manually sign the last page only, and any certification is to be so worded that it will apply to all pages of the document.



§ 25-10-120 - Research and Training Institute.

(a) The Research and Training Institute is authorized to seek, accept, and administer public or private funds, consisting of donations, federal and state grants, aids, contracts, reimbursements, cash donations, or state general revenue to accomplish its purposes. The institute is intended to:

(1) Promote recruitment and retention of highly qualified professionals at programs operated or certified by the Division of Mental Health Services of the Department of Human Services, community mental health center programs, and other public sector mental health programs in Arkansas;

(2) Improve clinical care by exploring new, innovative, and scientifically based treatment models for adults with serious mental illness and children and adolescents with serious emotional disturbance;

(3) Provide expanded clinical research and clinical-based research training opportunities for existing staff in institutional and community-based programs operated, certified, or supported by the division; and

(4) Promote the understanding of the various interdisciplinary treatments and the challenges facing institutional and community-based mental health professionals in Arkansas.

(b) To accomplish these purposes, the institute may enter into joint operating agreements with state universities or other institutions of higher education to:

(1) Accomplish the placement and training of students and faculty in psychiatry, psychology, social work, occupational therapy, nursing, and other relevant professions;

(2) Design, support, and implement clinical research projects to improve the quality and effectiveness of mental health services and operations;

(3) Enter into agreements with community mental health centers and other public mental health providers to accomplish the exchange of professional staff between state-operated programs and community mental health centers; and

(4) Establish a student loan program in accordance with procedures established by the Chief Fiscal Officer of the State, when the Director of the Division of Mental Health Services has determined a shortage of such professionals exists.

(c) Notwithstanding any other provisions of law to the contrary, the institute may enter into agreements with the division which may involve changes in staffing necessary to implement improved patient care programs contemplated by this section, and may enter into agreements with the University of Arkansas for Medical Sciences, Department of Psychiatry, to jointly operate or to support specific undertakings that are congruent with the institute's stated purposes.



§ 25-10-121 - Proceeds from the sale of land -- Deposit in special trust fund.

(a) Pursuant to the process delineated in § 22-6-601, in lieu of depositing the proceeds of the sale of lands in the fund from which the division or state agency is operated, a board of a state agency or a division within the Department of Human Services holding lands in its name may request, as a condition for sale of the lands, that the proceeds be deposited in a special trust fund to be created in the name of the board, state agency, or division on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State.

(b) Proceeds placed in the special trust fund shall be used solely for the maintenance and operation of the programs of the division, state agency, or board under whose name the lands were held.

(c) If the division, state agency, or board requests the proceeds to be deposited in a special trust fund, the creation of the trust fund and the transfer of the proceeds to the trust fund shall be subject to approval by the Governor as a condition for approval of the sale.



§ 25-10-122 - Office of Minority Mental Health -- Creation.

(a) There is created an Office of Minority Mental Health within the Division of Mental Health Services of the Department of Human Services.

(b) The head of the Office of Minority Mental Health shall be appointed by the Director of the Department of Human Services.



§ 25-10-123 - Programs and policies -- Development.

The Office of Minority Mental Health within the Division of Mental Health Services of the Department of Human Services shall develop programs and policies concerning the following:

(1) Providing culturally relevant mental health services to minority mentally ill people;

(2) Improving the availability and accessibility of mental health services to minority long-term mentally ill;

(3) Educating minority mentally ill about their illness;

(4) Providing minority families with education on mental illness; and

(5) Providing accessible educational training within the mental health setting and the minority community.



§ 25-10-124 - Administration of state or federal funds.

(a) The Office of Minority Mental Health within the Division of Mental Health Services of the Department of Human Services is the authorized state agency to accept, receive, retain, and administer any state or federal funds relating to minority mental health.

(b) The Office of Minority Mental Health shall develop, comment on, and revise any designations of areas of minority mental health as underserved.



§ 25-10-126 - Grants-in-aid -- Conditions for receiving funds.

Any private nonprofit community-based agency that receives grants-in-aid through the Department of Human Services for the provision of services, as a condition of receiving such funds, shall:

(1) Meet minimum standards of performance in the delivery of services as defined by the department's division or office from which the grant-in-aid is awarded;

(2) Supply statistical data to the department; and

(3) Establish and maintain a sound financial management system in accordance with guidelines as set forth by the department.



§ 25-10-127 - Advance disbursements.

Advance disbursements of funds to providers made under payment methodologies are authorized when approved in advance by the Chief Fiscal Officer of the State.



§ 25-10-128 - Division of Community Service and Nonprofit Support.

(a) There is created in the Department of Human Services a Division of Community Service and Nonprofit Support.

(b) Administrative assistance to coordinate the activities of the division shall be given by a Deputy Director for Community Service and Nonprofit Support who will devote full time to the duties of the office and assume the responsibility for carrying out the duties prescribed by this section. The deputy director shall employ any employees who are necessary to carry out the goals of the office, subject to appropriation by the General Assembly.

(c) The duties and responsibilities of the Division of Community Service and Nonprofit Support are to:

(1) Assess and recognize the needs of communities throughout Arkansas and to recruit, train, and coordinate volunteers and volunteer organizations in meeting those needs;

(2) Assist in specific projects involving volunteers to meet community needs;

(3) Provide greater public awareness and recognition of volunteer efforts; and

(4) Assist in devising training programs for use by community organizations that have programs to assist welfare recipients and to assist other divisions of the department in devising and administering programs to match those current and past welfare recipients with any community organizations that desire to assist them.

(d) The program and staff of the Division of Community Service and Nonprofit Support will be assisted by an advisory council. It will be the responsibility of this council to assist the staff in setting goals, establishing priority activities, performing an advocacy role, and assisting in funding and resource development and publicity and recognition and awards programs. Council members shall be appointed by the Governor from existing state, local, and private agencies that operate volunteer programs and shall serve at the pleasure of the Governor.



§ 25-10-129 - Department of Human Services authorized to issue rules to assure compliance with federal statutes, rules, and regulations.

(a) (1) It is the intent of the General Assembly that the State of Arkansas utilize federal funding to the fullest extent possible to provide care to persons eligible for assistance or benefits under programs wholly or partially federally funded or fundable.

(2) The General Assembly recognizes that the Department of Human Services is presently charged with, among other things, all welfare activity in the state, including:

(A) Services to children and to the aged, blind, and disabled;

(B) Public assistance; and

(C) Medical assistance.

(3) The General Assembly further recognizes that federal laws and regulations affecting such programs are the supreme law of the land and change frequently, sometimes with little or no advance notice to the state, such that it is impractical to prescribe the operations of such programs by statute.

(4) It is therefore the intent of the General Assembly to clarify and consolidate the authority of the department to assure conformity with all applicable federal dictates by empowering the department and its divisions to, by rule, adopt or implement all federal statutes, rules, and regulations as may be currently in force, or as may be adopted or amended in the future, when such rule is necessary to conform to federal statutes, rules, and regulations affecting programs administered or funded by or through the department.

(b) The department and its various divisions are hereby authorized and directed to promulgate rules, as necessary to conform to federal statutes, rules, and regulations as may now or in the future affect programs administered or funded by or through the department or its various divisions, as necessary to receive any federal funds which may now or in the future be available to the department or its various divisions.

(c) All rules promulgated pursuant to this section shall be promulgated in conformity with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., and after legislative review as required by § 10-3-309.



§ 25-10-130 - Employee assistance programs -- Prohibition of agreement for services.

The Department of Human Services shall not enter into any contract, memorandum of understanding, or interagency agreement for an employee assistance program that provides health-related services such as, but not limited to, drug or alcohol treatment services for the employees of the department.



§ 25-10-131 - Match transfer.

The Director of the Department of Human Services, with the approval of the Chief Fiscal Officer of the State, is authorized to effect interagency fund transfers for the purpose of providing the state's matching share for payments made to that division or office, or its service providers, for services eligible for federal reimbursement under programs administered by other divisions or offices of the Department of Human Services.



§ 25-10-132 - Medical services and county operations -- Use of local funds.

To the extent allowed by federal requirements, including waiver, demonstration and pilot project options, the Division of Medical Services of the Department of Human Services and the Division of County Operations of the Department of Human Services shall use local and donated funds to obtain federal matching funds to enhance federal agency programs.



§ 25-10-133 - Mental health services -- Transfer provision.

(a) (1) Personnel positions and appropriations provided for all programs of the Division of Mental Health Services of the Department of Human Services may be reallocated when such actions are determined necessary to assure continued delivery of satisfactory levels of services in any of the several programs administered by the division.

(2) Such reallocations or transfers shall be requested by the Director of the Department of Human Services.

(b) Any saving made in state or federal appropriations for regular salaries, extra help, social security and retirement matching, or maintenance and general operations, and grants for approved projects, upon prior review by the Legislative Council and approval of the Department of Finance and Administration, may be transferred to the purchase of services for persons with long-term mental illness and in the establishment, operation, and maintenance of facilities, centers, or programs for this population.



§ 25-10-134 - Community-based residential programs -- Regulations.

(a) (1) The Department of Human Services shall not contract for community-based residential programs within any municipalities to house unrelated juveniles who have been adjudicated delinquent for a sexual offense or serious violent offense, or convicted of a sexual offense or a serious violent offense, until a community-based program has complied with regulations promulgated within thirty (30) days of July 1, 1995, by the department as set out herein.

(2) The purpose of these regulations is to ensure public notice and public safety in the department's process of contracting for residential services for adjudicated or convicted juvenile sexual offenders or adjudicated or convicted serious violent offenders.

(3) Provided further, the regulations shall be developed by the department and members of a committee appointed by the Governor, to include representatives of the following:

(A) The General Assembly;

(B) Local elected officials;

(C) Citizen representatives of local communities;

(D) Prosecuting attorneys;

(E) Judges of circuit court, juvenile division;

(F) Community-based providers;

(G) Law enforcement officers; and

(H) At least one (1) recognized mental health professional who specializes in the treatment of juvenile sexual offenders and juvenile serious violent offenders.

(4) The regulations shall include, but are not limited to, the following:

(A) Definitions for the terms "sexual offense" and "sexual offender" and "serious violent offense" and "serious violent offender" for purposes of this section;

(B) Procedures for notice to residents within a specified geographic area of a proposed residential program for juvenile sexual offenders and juvenile serious violent offenders, as defined in the regulations;

(C) Procedures for preplacement review of juvenile sexual offenders and juvenile serious violent offenders to determine that individual placements are appropriate, taking into account the location of a facility and a juvenile's offense or offenses, past treatment, prognosis, and present behavior;

(D) Procedures to determine that the level of supervision in a residential program is adequate for the individuals housed in the program; and

(E) Procedures for the department and a community-based contract provider to receive and respond to complaints and questions of residents of a community in which a community-based program is proposed or established, including remedies for a failure to respond.

(b) (1) The department shall not contract or pay for community-based residential programs within any municipality to house unrelated persons who have been adjudicated delinquent of an act that would constitute a Class A felony or higher or of a sexual offense, or convicted of a Class A felony or higher or sexual offense, until the following conditions have been met:

(A) Residents within one thousand feet (1,000') of the proposed location of the facility shall be notified by mail; and

(B) (i) A public hearing shall be conducted in the community of the proposed location of the facility by the contract provider at least ten (10) days in advance of the contract's effective date.

(ii) Notice of the hearing shall be made by mail to each of the residents within one thousand feet (1,000') of the proposed location of the facility.

(iii) The notification requirement shall not apply to already existing facilities at already existing locations.

(2) Provided further, upon establishment of such facilities within a particular municipality, the contract provider and the department shall establish and implement a system to receive and respond to complaints and questions from residents of such municipality.

(3) In the event the department and the provider fail to provide satisfactory communication to the residents, as provided in this subsection, such facility may be declared a public nuisance by the municipality.

(c) The department shall include the following requirements in all contracts with community providers who provide community transition homes for juveniles who have been adjudicated delinquent for a Class A felony criminal offense or higher, or convicted of a Class A felony or higher criminal offense, or are youthful felony sex offenders:

(1) Prohibit the location of programs within one thousand feet (1,000') from the grounds of community centers, schools, or other facilities with a high concentration of youths;

(2) Comply with all local zoning ordinances, including building codes;

(3) Provide advance notice of the proposed program site to municipal and county police agencies;

(4) Prohibit the participation in a community-based program to any individual who has re-offended within the past twelve (12) months; and

(5) Maintain twenty-four-hour supervision of residents by provider staff.



§ 25-10-135 - Youth services.

(a) The Department of Human Services shall not contract or pay for community-based residential programs within any municipality to house unrelated persons who have been adjudicated delinquent of an act that would constitute a Class A felony or higher or of a sexual offense or convicted of a Class A felony or higher or sexual offense until the following conditions have been met:

(1) Residents within one thousand (1,000) feet of the proposed location of the facility shall be notified by mail;

(2) (A) A public hearing shall be conducted in the community of the proposed location of the facility by the contract provider at least ten (10) days in advance of the contract's effective date.

(B) Notice of the hearing shall be made by mail to each of the residents within one thousand feet (1000') of the proposed location of the facility; and

(3) The notification requirement shall not apply to already-existing facilities at already-existing locations.

(b) (1) Provided further, upon establishment of the facilities within a particular municipality, the contract provider and the department shall establish and implement a system to receive and respond to complaints and questions from residents of the municipality.

(2) In the event the department and the provider fail to provide satisfactory communication to the residents as provided in this section, the facility may be declared a public nuisance by the municipality.



§ 25-10-136 - Private service contract notice required.

(a) The Department of Human Services shall notify the Senate Interim Committee on Children and Youth and the House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs prior to privatizing any functions or responsibilities of the Division of Youth Services of the Department of Human Services.

(b) The report shall be in writing and shall be submitted to the Senate Interim Committee on Children and Youth and the House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs at least sixty (60) days prior to entering into a contract with a private business entity.

(c) In the event the General Assembly is in session, the Director of the Department of Human Services shall provide the report to the House Committee on Aging, Children and Youth, Legislative and Military Affairs and the chair of the Senate Committee on Children and Youth.



§ 25-10-137 - Private service contract performance evaluation requirement.

(a) All new contracts which privatize services and functions which had been performed by employees of the Division of Youth Services of the Department of Human Services shall include a performance evaluation provision that outlines a method for evaluating the service provided under the contract. The provision shall identify the goals and performance indicators of the contract and how the state agency intends to evaluate the service provided.

(b) The department shall report to the Senate Committee on Children and Youth and the House Committee on Aging, Children and Youth, Legislative and Military Affairs or appropriate subcommittees thereof at least annually regarding the performance evaluation of each contract.



§ 25-10-138 - Education requirements for certain Division of Youth Services employees.

(a) With the assistance of the Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration, the Division of Youth Services of the Department of Human Services shall promulgate regulations to increase the education requirements for youth service workers and security officers employed by the Division of Youth Services. If the services are under contract with the Division of Youth Services, the employees of the contractor shall meet the education requirements promulgated by the Division of Youth Services.

(b) No regulation pertaining to education requirements for youth service workers or security officers promulgated hereafter by the Division of Youth Services shall be effective until reviewed by the Legislative Council, the House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs, and the Senate Interim Committee on Children and Youth or appropriate subcommittees thereof of the General Assembly.



§ 25-10-139 - Training requirements for certain Division of Youth Services employees.

(a) (1) The Division of Youth Services of the Department of Human Services shall promulgate regulations to increase the hours of training provided to youth service workers and security officers employed by the division. If the services are under contract with the division, the employees of the contractor shall meet the training requirements promulgated by the division.

(2) The training requirements shall include, but not be limited to, training on the use of proper restraints and security crisis intervention as recommended by the standards for Juvenile Training Schools published by the American Correction Association in cooperation with the Commission on Accreditation for Corrections.

(3) The training hours shall be satisfied by the employee on a yearly basis.

(b) No regulation pertaining to the training required of youth service workers and security officers promulgated hereafter by the division shall be effective until reviewed by the Legislative Council, the House Interim Committee on Aging, Children and Youth, Legislative and Military Affairs, and the Senate Interim Committee on Children and Youth or appropriate subcommittees thereof of the General Assembly.



§ 25-10-141 - Subpoenas in administrative adjudications.

(a) (1) (A) In every case of adjudication before the Department of Human Services, an administrative law judge shall have the power to issue subpoenas for the attendance of witnesses, the production of documents, or both, upon request of any party to the adjudication.

(B) Requests for a subpoena shall be granted by the administrative law judge if the testimony or documents desired are considered necessary and material without being unduly repetitious of other available evidence.

(2) Each subpoena shall:

(A) State that the subpoena is issued in a proceeding pending before the department;

(B) Contain the title of the administrative adjudication; and

(C) Command each person to whom it is directed to appear and give testimony at the time and place therein specified.

(3) Subpoenas may require the production of documents including:

(A) Writings;

(B) Drawings;

(C) Graphs;

(D) Charts;

(E) Photographs;

(F) Recordings; and

(G) Other data compilations from which information can be obtained.

(4) The party who requested a subpoena shall be responsible for serving the subpoena in the manner provided by law.

(5) Return of service shall be recorded, and the record shall be retained in the adjudication case file.

(6) (A) The circuit court of Pulaski County or the circuit court of the county of residence of any person duly served with a subpoena issued under this section may enforce the subpoena.

(B) Enforcement shall be in the manner provided by law for the enforcement of subpoenas issued by a circuit court.

(b) Upon motion and a showing of good cause, the presiding official may issue orders quashing or limiting subpoenas based on a determination that:

(1) The person subpoenaed does not have relevant, admissible evidence;

(2) The information or records sought are irrelevant to the adjudication;

(3) The information or records sought are confidential and not subject to disclosure or to production under federal laws or regulations or state law;

(4) Compliance with the subpoena would result in undue burden or expense; or

(5) The evidence possessed by the person subpoenaed or the information or record sought is unduly repetitious of other available evidence.

(c) If any child served with a subpoena to be a witness in an administrative hearing is a party to an open dependency-neglect or family-in-need-of-services case, the child's attorney ad litem shall be provided a copy of the subpoena.






Subchapter 2 - -- Division of State Services for the Blind

§ 25-10-201 - Public policy.

(a) It is the public policy of the State of Arkansas to furnish blind and visually handicapped persons those services which are reasonably necessary to allow them the opportunity to lead full, useful, and productive lives and to expend funds available for that purpose in the most efficient and effective manner possible.

(b) The General Assembly finds that this purpose may be best accomplished by the establishment of a Division of State Services for the Blind within the Department of Human Services with the necessary authority to administer the services and programs for the blind and visually impaired.



§ 25-10-202 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Blind", for the purposes of qualification for appointment as a member of the Board of the Division of State Services for the Blind within the Department of Human Services, means a person having not more than 20/200 visual acuity in the better eye with corrective lenses, or visual acuity greater than 20/200, but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle of no greater than twenty degrees (20 degrees); and

(2) "Visually handicapped", as a term, shall be defined by regulations of the board, and the board shall have sole and exclusive authority to define and determine whether any person is "blind" or "visually handicapped" for purposes of determining eligibility to participate in government programs under this subchapter.



§ 25-10-203 - Exemption.

No provision of this subchapter shall apply to any program or service currently operated or administered by the Arkansas School for the Blind or the State Library Board, and this subchapter shall not amend or repeal any statutory provision governing the operation of the School for the Blind or the Arkansas State Library.



§ 25-10-204 - Powers and duties.

(a) (1) The Division of State Services for the Blind within the Department of Human Services is designated as the agency of the State of Arkansas primarily responsible for carrying out state and federal programs for rehabilitative social services or business enterprises for blind and visually handicapped citizens of the state, including, but not limited to, those programs and services established pursuant to the Rehabilitation Act of 1973, as amended, Pub. L. 93-112, and any subsequent legislation to Pub. L. 93-112. The division, as the designated agency, shall receive the full, complete, effective, and timely cooperation of any and all other agencies, organizations, or offices receiving financial support by or through the State of Arkansas, either directly or indirectly, and in any amount.

(2) The division shall be responsible for the administration of all functions and programs relating or pertaining to rehabilitation and social services, and business enterprise services for the blind, including the organized vending facility program as now established, for which the division shall serve as the licensing agency for the blind.

(b) The division is designated as the unit of the state government of Arkansas primarily responsible for assuring that citizens with disabling visual impairments shall receive the full benefit of services for which federal grants-in-aid assistance in any form, under any title, and from any source shall be available from time to time to accomplish the purposes of this subchapter.

(c) The division is authorized to enter into such contracts with the federal government, to submit such plans to the federal government, and to adopt such methods of administration as the federal government may require in order to assure maximum federal financial involvement in those services and functions which the division is authorized to administer directly.

(d) (1) The division may assist all other state agencies, departments, offices, or committees traditionally and legally responsible for the direct administration of services which bear upon the objective of preventing or ameliorating disabling visual impairments throughout the State of Arkansas by providing technical advice and consultation to those state organizations, reviewing plans and program material developed and maintained within those state organizations, making appropriate recommendations, and carrying out the evaluation functions previously assigned to the Office for the Blind and Visually Impaired.

(2) Where it is mutually determined by the division and one (1) or more other state agencies that it would be to the best interest of the taxpayers of the state or to the advantage of individuals with disabling visual impairments for the other agency or agencies directly to provide a particular service which tends to prevent or ameliorate disabling visual impairments, the division and the state agency or agencies involved are authorized to enter into interagency contracts or agreements which might reasonably be necessary to assure that the service is provided effectively and in a manner consistent with maximally efficient use of available resources.



§ 25-10-205 - Board of the Division of State Services for the Blind.

(a) There is created a board to be known as the Board of the Division of State Services for the Blind, to be constituted as follows:

(1) (A) The board shall be composed of seven (7) members appointed by the Governor with the advice and consent of the Senate.

(B) One (1) member shall be appointed from each list of qualified persons nominated in separate lists furnished by each of the following:

(i) The National Federation of the Blind of Arkansas;

(ii) The American Council of the Blind of Arkansas;

(iii) The Arkansas Lions Clubs Council of Governors, who shall be a member of a member club of the International Association of Lions Clubs within Multiple District Seven for Arkansas;

(iv) The American Association for Workers for the Blind; and

(v) The Arkansas School for the Blind.

(C) The Governor shall appoint two (2) at-large members.

(D) One (1) or more of the members of the board shall be at least fifty-five (55) years of age.

(E) At least four (4) members of the board shall be blind as defined in § 25-10-202.

(2) Any board member whose term has expired shall continue to serve as a member of the board until the member's successor is appointed and qualified;

(3) All board members shall be appointed for terms of four (4) years, and no person may serve more than two (2) consecutive full terms; and

(4) All vacancies which occur for any reason shall be filled by appointment by the Governor, and any interim appointments shall be limited to the unexpired term of the position vacated. Any person appointed to fill a vacancy shall meet the qualifications for appointment held by his or her predecessor on the board.

(b) The Executive Director of the Arkansas Enterprises for the Blind, the Superintendent of the Arkansas School for the Blind, one (1) representative appointed by the American Association of Workers for the Blind of Arkansas, one (1) representative appointed by the Blinded Veterans of Arkansas, and one (1) representative appointed by the Arkansas Association of Blind Business Managers shall serve as ex officio nonvoting members of the board. Additional ex officio nonvoting members may be appointed by the Governor at the request of a majority of the board.

(c) Each member or ex officio member appointed to the board, before entering upon the duties of office, shall take the oath prescribed by the Constitution of the State of Arkansas for state officers and shall file the oath in the office of the Secretary of State, who shall thereupon issue to the member a certificate of appointment.

(d) Upon recommendation of a majority of the regular board members, the Governor may remove any member of the board at any time for misconduct, incompetency, neglect of duty, or any other good cause as may be determined by the board.

(e) The board members shall not receive compensation for performance of their duties. However, they may receive expense reimbursement in accordance with § 25-16-901 et seq.

(f) After the members of the board have been duly appointed and are serving, the board shall choose a chair from among the regular members as presiding officer, who shall serve for a term of two (2) years. The board shall also elect from among its regular members a vice chair and a secretary, who shall serve for a term of one (1) year.

(g) The board shall meet at least quarterly at those times and places as it may determine from time to time.

(h) The board shall employ a commissioner, subject to the approval of the Governor, qualified by experience to administer and implement the policies and directives of the board. The board may employ or appoint any additional personnel necessary to carry out the functions, duties, and responsibilities entrusted to the division in accordance with the requirements of law and within the limits of available appropriations.



§ 25-10-206 - Legal counsel.

The Division of State Services for the Blind within the Department of Human Services or any employees or committees thereof shall be entitled to the services of the Attorney General in connection with the operation of the affairs of the division.



§ 25-10-207 - Division of State Services for the Blind Fund.

Any sums provided by the General Assembly for the purposes of this subchapter shall be kept by the Treasurer of State in a fund to be designated as the State Services for the Blind Fund Account of the Department of Human Services Fund and shall be used to carry out the particular purposes assigned to it in this subchapter.



§ 25-10-208 - State services for the blind -- Supplemental insurance.

Staff members who transport blind and visually impaired persons on official state business of the Division of State Services for the Blind within the Department of Human Services are entitled to reimbursement for supplemental insurance costs. Costs incurred for supplemental liability automobile insurance above the minimum required by law for the purpose of including coverage for work-related activities shall be reimbursed through standard travel procedures annually, not to exceed fifty dollars ($50.00) per year.



§ 25-10-209 - Information Reading Services for the Blind created.

(a) The Information Reading Services for the Blind is created within the Division of State Services for the Blind of the Department of Human Services.

(b) The Information Reading Services for the Blind shall be:

(1) An integral part of the rehabilitation state plan of the Division of State Services for the Blind;

(2) A network to:

(A) Provide audible access to statewide public notices, newspaper articles of interest, and other information, particularly at the local level, to persons who are visually handicapped; and

(B) Translate existing local, state, and national information into an audible format to make it available for access by visually handicapped persons; and

(3) Available to all state agencies as a means of making public notices audibly accessible to visually handicapped persons who cannot read print.

(c) This section does not limit the eligibility of the Information Reading Services for the Blind to receive line-item state or federal grant funding targeted solely for support of its programming.

(d) The Director of the Division of State Services for the Blind of the Department of Human Services shall consult at least annually with active consumers of the Information Reading Services for the Blind, including participating state agencies, in the design, improvement, and delivery of the services.






Subchapter 3 - -- Division of Youth Services



Subchapter 4 - -- Department of Human Services State Institutional System

§ 25-10-401 - Creation.

The state institutions known as the Arkansas State Hospital at Little Rock, the Arkansas Health Center at Benton, the Arkansas Services Center at Jonesboro, the youth services center located at North Little Rock, the Arkansas Juvenile Assessment and Treatment Center located in Saline County, and all other facilities owned and operated by the department for youth services or mental health treatment are consolidated to form the Department of Human Services State Institutional System.



§ 25-10-402 - Purpose -- Guidelines.

(a) The Department of Human Services State Institutional System Board is established to manage the Department of Human Services State Institutional System, as provided and intended by Arkansas Constitution, Amendment 33.

(b) The board shall perform its functions and duties in accordance with the general guidelines, policies, and regulations of the Department governing divisions, offices, sections, or units within the department with respect to budgets, personnel and personnel policies, records, purchasing, bookkeeping, and other administrative procedures prescribed by the Director of the Department.



§ 25-10-403 - Members.

(a) The Department of Human Services State Institutional System Board shall consist of a membership of seven (7).

(b) The individual members will be appointed by the Governor.



§ 25-10-404 - Arkansas Juvenile Assessment and Treatment Center.

The youth services center located at Alexander shall be known as the "Arkansas Juvenile Assessment and Treatment Center".









Chapter 11 - Arkansas Economic Development Commission

§ 25-11-101 - Creation -- Director -- Organization -- Personnel.

(a) There is created the Arkansas Economic Development Commission.

(b) The executive head of the commission shall be the Director of the Arkansas Economic Development Commission. The director shall be appointed by the Governor, with the advice of the Arkansas Economic Development Council and the consent of the Senate, and shall serve at the pleasure of the Governor.

(c) The commission shall consist of the divisions that may be necessary to fulfill its purposes and that may be created by law and placed under the commission.

(d) The director, with the advice and consent of the Governor, shall appoint the heads of the respective divisions. All other personnel of the commission shall be employed by and shall serve at the pleasure of the director. However, nothing in this section shall be so construed as to reduce any right that an employee of the commission shall have under any civil service or merit system.

(e) Each division of the commission shall be under the direction, control, and supervision of the director. The director may delegate his or her functions, powers, and duties to various divisions of the commission as he or she shall deem desirable and necessary for the effective and efficient operation of the commission.



§ 25-11-102 - Arkansas Economic Development Council.

There is created an Arkansas Economic Development Council, whose membership, authorities, and powers shall be as specified in §§ 15-4-201 -- 15-4-204, 15-4-209, 15-4-212, and 15-4-501 -- 15-4-525.






Chapter 12 - Department Of Labor

§ 25-12-101 - Continuation -- Director -- Organization -- Personnel.

(a) The Department of Labor, created by § 11-2-101 et seq., is continued.

(b) The executive head of the department shall be the Director of the Department of Labor. The director shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor.

(c) The department shall consist of those divisions which existed as of July 1, 1971, and any other divisions which may be created by law and placed under the department.

(d) The director, with the advice of and consent of the Governor, shall appoint the heads of the respective divisions. All other personnel of the department shall be employed by and serve at the pleasure of the director. Provided, nothing in this section shall be so construed as to reduce any right which an employee of the department may have under any civil service or merit system.

(e) Each division of the department shall be under the direction, control, and supervision of the director. The director may delegate his or her functions, powers, and duties to various divisions of the department as he or she shall deem desirable and necessary for the effective and efficient operation of the department.






Chapter 13 - Department Of Parks And Tourism

Subchapter 1 - -- General Provisions

§ 25-13-101 - Creation -- Director -- Organization -- Personnel.

(a) There is created a Department of Parks and Tourism.

(b) The executive head of the department shall be the Director of the Department of Parks and Tourism. The director shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor.

(c) The department shall consist of those divisions which constituted the State Parks, Recreation, and Travel Commission as of July 1, 1971, and any other divisions which may be created by law and placed under the department.

(d) The director, with the advice and consent of the Governor, shall appoint the heads of the respective divisions. All other personnel of the department shall be employed by and serve at the pleasure of the director. Provided, nothing in this section shall be so construed as to reduce any right which an employee of the department shall have under any civil service or merit system.

(e) Each division of the department shall be under the direction, control, and supervision of the director. The director may delegate his or her functions, powers, and duties to various divisions of the department as he or she shall deem desirable and necessary for the effective and efficient operation of the department.



§ 25-13-102 - Great River Road Division.

(a) The Mississippi River Parkway Commission of Arkansas, as established pursuant to § 27-69-201 et seq., shall be located in the Great River Road Division created hereby.

(b) The Director of the Department of Parks and Tourism, with the advice and consent of the Governor and the Chairman of the National Mississippi River Parkway Planning Commission, shall appoint the head of the Great River Road Division of the Department of Parks and Tourism.



§ 25-13-103 - Payment of gratuities.

The Department of Parks and Tourism, which from time to time will use the services of hotels and restaurants for conferences, conventions, meetings, advertising promotions, news blitzes, and other group functions, is authorized to pay such reasonable charges of involuntary gratuities for group functions as a part of the cost of services.



§ 25-13-104 - Extra help restriction.

No employee of the Parks Division of the Department of Parks and Tourism who is employed as extra help may receive an amount to exceed eighty-five percent (85%) of the maximum annual salary for a comparable position as authorized under § 21-5-201 et seq. during any fiscal year, nor shall such an employee be employed for a period of time to exceed one thousand eight hundred (1,800) hours in any single fiscal year.






Subchapter 2 - -- Retirement and Relocation Division



Subchapter 3 - -- Retirement and Relocation Program






Chapter 14 - Arkansas Department Of Environmental Quality

§ 25-14-101 - Creation -- Director -- Organization -- Personnel.

(a) There is created an Arkansas Department of Environmental Quality.

(b) The executive head of the department shall be the Director of the Arkansas Department of Environmental Quality. The director shall be nominated by the Arkansas Pollution Control and Ecology Commission and confirmed by the Governor, with the consent of the Senate, and shall serve at the pleasure of the Governor.

(c) (1) The department shall consist of the divisions found in the commission as of July 1, 1971, and any other divisions which may be created by law and placed under the department.

(2) There shall be created a new Division of Environmental Preservation which shall be responsible for reviewing and making specific ecologically oriented recommendations on all plans, programs, and projects of all other state departments, divisions, agencies, and commissions and upon all federal plans, programs, and projects affecting this state. To this end, all other departments, divisions, agencies, and commissions within this state are directed to cooperate with the department in fulfilling the department's responsibility defined in this chapter.

(3) Nothing in this subsection shall be construed to prevent the director, with the advice and consent of the Governor and the commission, from organizing the department into the divisions and units which may be necessary to effectively and efficiently administer the statutory responsibilities of the department.

(d) The director, with the advice and consent of the Governor, shall appoint the heads of the respective divisions. All of the personnel of the department shall be employed by and serve at the pleasure of the director. Nothing in this section shall be so construed as to reduce any right which an employee in the department shall have under any civil service or merit system.

(e) Each division of the department shall be under the direction, control, and supervision of the director. The director may delegate his or her functions, powers, and duties to various divisions of the department as he or she shall deem desirable and necessary for the effective and efficient operation of the department.






Chapter 15 - Administrative Procedures

Subchapter 1 - -- General Provisions

§ 25-15-101 - Interpreters generally.

(a) Every person who cannot speak or understand the English language or who, because of hearing, speaking, or other impairment, has difficulty in communicating with other persons, and who is a party in any administrative proceeding or a witness therein, shall be entitled to an interpreter to assist that person throughout the proceeding.

(b) An interpreter may be retained by the party or witness himself or herself, or, if the person is unable to pay for an interpreter, may be appointed by the administrative board or agency before which the proceeding is pending. If an interpreter is appointed by the board or agency, the fee for the services of the interpreter shall be set by the board or agency and be paid from any funds available to the board or agency or be paid in any other manner ordered by the board or agency.

(c) Any administrative agency may inquire into the qualifications and integrity of any interpreter and may disqualify any person for cause from serving as an interpreter.

(d) Every interpreter for another person who is either a party or a witness in an administrative proceeding as referred to in this section shall take the following oath:

"Do you solemnly swear (or affirm) that you will justly, truly, and impartially interpret to .... the oath about to be administered to him (her), and the questions which may be asked him (her), and the answers that he (she) shall give to such questions, relative to the cause now under consideration before this board (agency), so help you God (or under the pains and penalties of perjury)?"



§ 25-15-102 - Interpreters for the deaf.

(a) For the purpose of appointing an interpreter for deaf persons under § 25-15-101:

(1) "Any administrative proceeding" means any proceeding of any department, board, commission, agency, committee, or licensing authority of the state or of any political subdivision or municipality, and it shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret his or her testimony or statements;

(2) (A) "Oral interpreter" means a person who interprets language through facial and lip movements only and who does not use manual communication.

(B) An oral interpreter shall be provided upon the request of a deaf person who does not communicate in sign language.

(C) The right of a deaf person to an interpreter may not be waived except by a deaf person who does not use sign language and who initiates the request for waiver in writing. The waiver is subject to approval of counsel to the deaf person, if existent, and is subject to approval of the appointing authority; and

(3) (A) "Qualified interpreter" means an interpreter certified by the national Registry of Interpreters for the Deaf, the Arkansas Registry of Interpreters for the Deaf, or, in the event an interpreter so certified is not available, an interpreter who is otherwise qualified.

(B) Efforts to obtain the services of a qualified interpreter certified with a Legal Skills Certificate or a Comprehensive Skills Certificate will be made prior to accepting services of an interpreter with lesser certification.

(C) No qualified interpreter shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to readily communicate with the deaf person and is able to accurately interpret the statements of the deaf person and interpret the proceedings in which a deaf person may be involved.

(D) Every deaf person entitled to an interpreter under § 25-15-101 shall be entitled to a qualified interpreter as defined by this subsection.

(b) Every deaf person whose appearance before a proceeding entitles him or her to an interpreter should notify the appointing authority of his or her need prior to any appearance and should request at that time the services of an interpreter. When a deaf person reasonably expects the need for an interpreter to be for a period greater than a single day, he or she should notify the appointing authority. This notification shall be sufficient for the duration of his or her participation in the proceedings.

(c) An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of his or her deafness when the appointing authority has reason to believe that the person is not deaf.

(d) It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through:

(1) The Arkansas Registry of Interpreters for the Deaf;

(2) The Office for the Deaf and Hearing Impaired of the Arkansas Rehabilitation Services of the Department of Career Education;

(3) The University of Arkansas at Little Rock Interpreter Education Program; or

(4) Any community resource wherein the appointing authority or the deaf person is knowledgeable that qualified interpreters can be found.

(e) Before a qualified interpreter participates in any proceedings subsequent to an appointment under the provisions of this section, the interpreter shall make an oath or affirmation that he or she will make a true interpretation in an understandable manner to the deaf person for whom he or she is appointed and that the interpreter will interpret the statements of the deaf person desiring that statements be made, in the English language, to the best of the interpreter's skill and judgment.

(f) The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates.

(g) All information that the interpreter gathers, learns from, or relays to the deaf person or person who is unable to communicate in English pertaining to any administrative, civil, or criminal proceeding shall at all times remain confidential and privileged, on an equal basis with the attorney-client privilege, unless the deaf person or person who is unable to communicate in English desires that such information be communicated to other persons.

(h) An interpreter appointed under the provisions of this section shall be entitled to a reasonable fee for his or her services. The fee shall be in accordance with standards established by the Arkansas Registry of Interpreters for the Deaf and in addition to actual expenses for travel and transportation. When the interpreter is appointed by a court, the fee shall be paid out of general county funds. When the interpreter is otherwise appointed, the fee shall be paid out of funds available to the appointing authority.



§ 25-15-103 - Stay of proceedings in which party or attorney is a member or an employee of either branch of the General Assembly.

(a) (1) Any and all administrative hearings before an agency of this state in which any attorney for either party to any suit is the Lieutenant Governor, or a member of the Senate or the House of Representatives, or is a clerk or sergeant at arms or a doorkeeper of either branch of the General Assembly, and any and all administrative hearings before an agency of this state in which the Lieutenant Governor, or any member of the General Assembly, or clerk or sergeant at arms or doorkeeper of either branch of the General Assembly is a party, shall be stayed for not fewer than fifteen (15) days preceding the convening of the General Assembly and for thirty (30) days after its adjournment sine die, unless otherwise requested by any interested member of the General Assembly or interested officer or employee of the General Assembly.

(2) The motion for a continuance need not be reduced to writing.

(3) It is not necessary that notice be afforded to opposing counsel that a continuance is sought.

(b) Any and all administrative hearings before an agency of this state in which any attorney for either party to any suit is a member of the Legislative Council, the Legislative Joint Auditing Committee, or any interim committee of the General Assembly shall be stayed, or reset if scheduled, if the proceeding or hearing has been scheduled on the day immediately prior to, the day immediately after, or the day upon which the Legislative Council, Legislative Joint Auditing Committee, or any interim committee is meeting and if the attorney is a member of the committee which is meeting, or an alternate member attending in the place of a regular member, and the attorney requests the continuance of the court no fewer than three (3) days before the proceeding is to commence.

(c) The term "adjournment sine die" as used in this section means adjournment without the establishment of a day certain for reconvening.

(d) The provisions of this section shall be applicable in the case of special or extraordinary sessions of the General Assembly as well as regular sessions.



§ 25-15-104 - Subpoena powers.

(a) (1) The following boards and commissions shall have the power to issue subpoenas and bring before the board or commission as a witness any person in this state:

(A) Auctioneer's Licensing Board, § 17-17-201 et seq.;

(B) State Athletic Commission, § 17-22-201 et seq.;

(C) Cosmetology Technical Advisory Committee, § 17-26-201 et seq.;

(D) Arkansas Board of Examiners in Counseling, § 17-27-201 et seq.;

(E) State Board of Embalmers and Funeral Directors, § 17-29-201 et seq.;

(F) Committee of Plumbing Examiners of the State Board of Health, § 17-38-202;

(G) Arkansas Social Work Licensing Board, § 17-103-201 et seq.;

(H) HVACR Licensing Board, § 17-33-201 et seq.;

(I) Liquefied Petroleum Gas Board, § 15-75-201 et seq.;

(J) Judicial Discipline and Disability Commission, Arkansas Constitution, Amendment 66, and § 16-10-401 et seq.;

(K) Veterinary Medical Examining Board, § 17-101-201 et seq.;

(L) Arkansas Board of Dispensing Opticians, § 17-89-201 et seq.;

(M) State Board of Election Commissioners, § 7-4-101 et seq.; and

(N) State Board of Health, § 20-7-101 et seq.

(2) These boards and commissions shall provide by regulation for the issuance of a subpoena upon the request of any party to a proceeding pending before the board or commission or at the request of the board or commission.

(3) The subpoena shall:

(A) Be in the name of the board or commission;

(B) State the name of the board or commission and the name of the proceeding; and

(C) (i) Command each person to whom it is directed to give testimony at the time and place specified in the subpoena in one (1) of the following ways:

(a) In person;

(b) Before a certified court reporter under oath at the place of the witness's residence or employment;

(c) By video-taped deposition at the place of the witness's residence or employment; or

(d) By live video communications from the witness' residence, place of employment, or a nearby facility capable of providing video transmission to the state agency that has subpoenaed the witness.

(ii) The manner of providing testimony under the subpoena shall be conducted by in person testimony unless another manner is agreed upon by the board or commission and the person who is the subject of the subpoena.

(4) The subpoena may require the witness to bring with him or her any book, writing, or other thing under his or her control that he or she is bound by law to produce in evidence.

(5) Service of the subpoena shall be in the manner as now provided by statute or rule for the service of subpoenas in civil cases.

(b) (1) A witness who has been served by subpoena in the manner provided by law and who appears in person to testify at the trial or cause pending before the board or commission shall be paid or tendered the legal fees for travel and attendance as provided by law.

(2) In the event a witness has been served with subpoenas under this section and fails to provide testimony in obedience to the subpoena, the board or commission may apply to the circuit court of the county wherein the board or commission is having its meeting for an order causing the arrest of the witness and directing that the witness be brought before the court.

(3) The court shall have the power to punish the disobedient witness for contempt as provided by the Arkansas Rules of Civil Procedure.

(4) A witness who is served with a subpoena under this section may challenge the validity of the subpoena in the circuit court of the county where the board or commission is having its meeting or the Circuit Court of Pulaski County.

(c) This section is intended to be supplemental and add the power to issue subpoenas to the various chapters of the Code that do not now provide the power to do so. This section shall not repeal any law or part of laws now in existence.



§ 25-15-105 - Administrative fees and penalties.

(a) As used in this section, "agency" means the same as defined at § 25-15-202.

(b) (1) An agency shall not assess a fee or penalty without specific statutory authority to:

(A) Assess a certain type and amount of fee or penalty; or

(B) Impose a fee or penalty in general.

(2) A fee or penalty established in the rules of an agency before the effective date of this section that does not comply with subdivision (b)(1) of this section may remain in effect until July 1, 2013, but shall not be increased above the amount established by the agency for that fee or penalty as of the effective date of this section.

(c) Subsection (b) of this section does not affect an agency's authority to deny, suspend, and revoke licenses within its regulatory authority.






Subchapter 2 - -- Administrative Procedure Act

§ 25-15-201 - Title.

This subchapter shall be known and cited as the "Arkansas Administrative Procedure Act".



§ 25-15-202 - Definitions.

As used in this subchapter:

(1) (A) "Adjudication" means agency process for the formulation of an order.

(B) "Adjudication" does not include prisoner disciplinary proceedings conducted by the Department of Correction and the Department of Community Correction;

(2) (A) "Agency" means each board, commission, department, officer, or other authority of the government of the State of Arkansas, whether or not within, or subject to review by, another agency, except the General Assembly, the courts, and Governor.

(B) The word "agency" shall include the Division of Child Care and Early Childhood Education of the Department of Human Services and the Child Care Appeal Review Panel for purposes of administrative appeal.

(C) The word "agency" shall not include the Arkansas Public Service Commission, the Arkansas Pollution Control and Ecology Commission, the Workers' Compensation Commission, and the Department of Workforce Services, it being determined by the General Assembly that the existing laws governing those agencies provide adequate administrative procedures for those agencies.

(D) Nothing in this subchapter shall be construed to repeal delegations of authority as provided by law;

(3) "License" includes any agency permit, certificate, approval, registration, charter, or similar form of permission required by law;

(4) "Licensing" means any agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, limitation, or amendment of a license;

(5) "Order" means the final disposition of an agency in any matter other than rule making, including licensing and rate making, in which the agency is required by law to make its determination after notice and hearing;

(6) "Party" means any person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party, in any agency proceeding;

(7) "Person" means any individual, partnership, corporation, association, or public or private organization of any character;

(8) (A) "Rule" means any agency statement of general applicability and future effect that implements, interprets, or prescribes law or policy, or describes the organization, procedure, or practice of any agency and includes, but is not limited to, the amendment or repeal of a prior rule.

(B) "Rule" does not mean:

(i) Statements concerning the internal management of an agency and that do not affect the private rights or procedures available to the public;

(ii) Declaratory rulings issued pursuant to § 25-15-206; or

(iii) Intra-agency memoranda; and

(9) "Rule making" means agency process for the formulation, amendment, or repeal of a rule.



§ 25-15-203 - Rules -- Required rules -- Public inspection.

(a) In addition to other rule making requirements imposed by law, each agency shall:

(1) Adopt as a rule a description of its organization, stating the general course and method of its operations, including the methods whereby the public may obtain information or make submissions or requests;

(2) Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency;

(3) Make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions;

(4) Make available for public inspection all orders, decisions, and opinions.

(b) No agency rule, order, or decision shall be valid or effective against any person or party, nor may it be invoked by the agency for any purpose, until it has been filed and made available for public inspection as required in this subchapter. This provision shall not apply in favor of any person or party with actual knowledge of an agency rule, order, or decision.



§ 25-15-204 - Rules -- Procedure for adoption.

(a) Prior to the adoption, amendment, or repeal of any rule, the agency shall:

(1) (A) Give at least thirty (30) days' notice of its intended action. The thirty-day period shall begin on the first day of the publication of notice.

(B) The notice shall include a statement of the terms or substance of the intended action or a description of the subjects and issues involved and the time, the place where, and the manner in which interested persons may present their views on the intended action or the subjects and issues involved.

(C) The notice shall be mailed to any person specified by law and to all persons who have requested advance notice of rule-making proceedings.

(D) (i) Unless otherwise provided by law, the notice shall be published in a newspaper of general daily circulation for three (3) consecutive days and, when appropriate, in those trade, industry, or professional publications that the agency may select.

(ii) The notice shall be published by the Secretary of State on the Internet for thirty (30) days in accordance with § 25-15-218;

(2) (A) Afford all interested persons reasonable opportunity to submit written data, views, or arguments, orally or in writing.

(B) Opportunity for oral hearing must be granted if requested by twenty-five (25) persons, by a governmental subdivision or agency, or by an association having no fewer than twenty-five (25) members.

(C) The agency shall fully consider all written and oral submissions respecting the proposed rule before finalizing the language of the proposed rule and filing the proposed rule as required by subsection (d) of this section.

(D) Upon adoption of a rule, the agency, if requested to do so by an interested person either prior to adoption or within thirty (30) days thereafter, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein its reasons for overruling the considerations urged against its adoption.

(E) When rules are required by law to be made on the record after opportunity for an agency hearing, the provisions of that law shall apply in place of this subdivision (a)(2); and

(3) Comply with § 25-15-301 et seq.

(b) (1) If an agency finds that imminent peril to the public health, safety, or welfare or compliance with federal laws or regulations requires adoption of a rule upon less than thirty (30) days' notice and states in writing its reasons for that finding, it may proceed without prior notice or hearing, or upon any abbreviated notice and hearing that it may choose, to adopt an emergency rule.

(2) Except as provided in § 5-64-204, the rule may be effective for no longer than one hundred twenty (120) days.

(3) If, after the expiration of the effective period of an emergency rule, an agency wishes to adopt a successive emergency rule that is identical or substantially similar to the expired emergency rule, the agency shall not adopt the successive emergency rule earlier than thirty (30) days after the expiration of the emergency rule.

(c) (1) Every agency shall accord any person the right to petition for the issuance, amendment, or repeal of any rule.

(2) Within thirty (30) days after submission of a petition, the agency shall:

(A) Deny the petition, stating in writing its reasons for the denial; or

(B) Initiate rule-making proceedings.

(d) (1) (A) Every agency, including those exempted under § 25-15-202, shall file with the Secretary of State, the Arkansas State Library, and the Bureau of Legislative Research a copy of each rule adopted by it and a statement of financial impact for the rule.

(B) Rules shall be filed in compliance with this section and with §§ 25-15-218 and 10-3-309.

(2) The Secretary of State shall keep a register of the rules open to public inspection, and it shall be a permanent register.

(3) (A) The scope of the financial impact statement shall be determined by the agency but at a minimum shall include the estimated cost of complying with the rule and the estimated cost for the agency to implement the rule.

(B) Except as provided in § 6-11-132, if the agency has reason to believe that the development of a financial impact statement will be so speculative as to be cost prohibitive, the agency shall submit a statement and explanation to that effect.

(C) If the purpose of a state agency rule is to implement a federal rule or regulation, the financial impact statement shall be limited to any incremental additional cost of the state rule, as opposed to the federal rule or regulation.

(e) (1) (A) Each rule adopted by an agency is effective thirty (30) days after filing of the final rule unless a later date is specified by law or in the rule itself.

(B) A final rule shall not be filed until the thirty-day public comment period required under subdivision (a)(1)(A) of this section has expired.

(C) (i) After the expiration of the thirty-day public comment period and before the effective date of the rule, the agency promulgating the rule shall take appropriate measures to make the final rule known to the persons who may be affected by the rule.

(ii) Appropriate measures shall include without limitation posting the following information on the agency's website:

(a) The final rule;

(b) Copies of all written comments submitted to the agency regarding the rule;

(c) A summary of all written and oral comments submitted to the agency regarding the rule and the agency's response to those comments; and

(d) The proposed effective date of the final rule.

(2) (A) (i) However, an emergency rule may become effective immediately upon filing or at a stated time less than thirty (30) days after filing if the agency finds that this effective date is necessary because of imminent peril to the public health, safety, or welfare.

(ii) The agency's finding and a brief statement of the reasons for the finding shall be filed with the rule.

(B) The agency shall take appropriate measures to make emergency rules known to the persons who may be affected by the emergency rules.

(f) No rule adopted after June 30, 1967, is valid unless adopted and filed in substantial compliance with this section.

(g) (1) In any proceeding brought that questions the existence of imminent peril to the public health, safety, or welfare, a written finding by an agency that adoption of any emergency rule was necessary to avoid the loss of federal funding or certification establishes a prima facie case of the existence of imminent peril to the public health, safety, or welfare.

(2) The burden of proof shifts to the challenger to rebut the existence of the condition by a preponderance of the evidence.



§ 25-15-205 - Rules -- "The Arkansas Register".

(a) The Secretary of State shall compile, index, and publish a publication to be known as "The Arkansas Register". This publication shall contain all adopted rules of any agency.

(b) The Secretary of State shall publish "The Arkansas Register" at least monthly, setting forth a synopsis of rules filed by agencies. A cumulative index shall be published annually.

(c) (1) "The Arkansas Register" shall be furnished to all state agencies and other persons at prices fixed by the Secretary of State to cover publication and mailing costs.

(2) Proceeds from the sale of "The Arkansas Register" shall be deposited in the Constitutional Officers Fund and the State Central Services Fund in the State Treasury.

(d) A progress report on publication and distribution shall be provided to the Legislative Council annually.



§ 25-15-206 - Rules -- Declaratory orders.

Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory orders as to the applicability of any rule, statute, or order enforced by it. These declaratory orders shall have the same status as agency orders in cases of adjudication.



§ 25-15-207 - Rules -- Actions for declaratory judgments.

(a) The validity or applicability of a rule may be determined in an action for declaratory judgment if it is alleged that the rule, or its threatened application, injures or threatens to injure the plaintiff in his person, business, or property.

(b) The action may be brought in the circuit court of any county in which the plaintiff resides or does business or in Pulaski County Circuit Court.

(c) The agency shall be made defendant in that action.

(d) A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question.



§ 25-15-208 - Administrative adjudication -- Procedures generally.

(a) In every case of adjudication:

(1) All parties shall be afforded an opportunity for hearing after reasonable notice.

(2) The notice shall include:

(A) A statement of the time, place, and nature of the hearing;

(B) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(C) A short and plain statement of the matters of fact and law asserted.

(3) In every case of adjudication wherein an agency seeks to revoke, suspend, or otherwise sanction a license or permit holder, the agency or its attorney, upon the request of the license or permit holder, must provide the following information prior to conducting a hearing of adjudication:

(A) The names and addresses of persons whom the agency intends to call as witnesses at any hearing;

(B) Any written or recorded statements and the substance of any oral statements made by the license or permit holder, or a copy of the same;

(C) Any reports or statements of experts, made in connection with the particular case, including results of physical or mental examinations, scientific tests, experiments, or comparisons, or copies of the same;

(D) Any books, papers, documents, photographs, or tangible objects which the agency intends to use in any hearing or which were obtained from or belong to the license or permit holder, or copies of the same;

(E) Disclosure shall not be required of research or records, correspondence, reports, or memoranda to the extent that they contain the opinions, theories, or conclusions of the attorney for the agency or members of his staff or other state agents.

(4) Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved.

(5) The record shall include:

(A) All pleadings, motions, and intermediate rulings;

(B) Evidence received or considered, including, on request of any party, a transcript of oral proceedings or any part thereof;

(C) A statement of matters officially noticed;

(D) Offers of proof, objections, and rulings thereon;

(E) Proposed findings and exceptions thereto; and

(F) All staff memoranda or data submitted to the hearing officer or members of an agency in connection with their consideration of the case.

(6) Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

(7) (A) If the agency is authorized by law to issue subpoenas for the attendance and testimony of witnesses and the production of documents or things, then any party shall to the same extent be so authorized, and the agency shall issue a subpoena forthwith on written application thereof.

(B) A subpoena may be served in the manner as now provided for by statute or rule for the service of subpoenas in civil cases or by any form of mail addressed to the person to be served with a return receipt requested and delivery restricted to the addressee or agent of the addressee.

(b) Nothing in this subchapter shall prohibit informal disposition by stipulation, settlement, consent order, or default.



§ 25-15-209 - Administrative adjudication -- Communication by decision maker.

(a) Unless required for the disposition of ex parte matters authorized by law, members or employees of an agency assigned to render a decision or to make final or proposed findings of fact or conclusions of law in any case of adjudication shall not communicate, directly or indirectly, in connection with any issue of fact with any person or party nor, in connection with any issue of law, with any party or his representative, except upon notice and opportunity for all parties to participate.

(b) An agency member may:

(1) Communicate with other members of the agency; and

(2) Have the aid and advice of one (1) or more personal assistants.



§ 25-15-210 - Administrative adjudication -- Decisions.

(a) When, in a case of adjudication, a majority of the officials of the agency who are to render the decision have not heard the case or read the record, the decision, if adverse to a party other than the agency, shall not be made until a proposal for decision is served upon the parties and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The proposal for decision shall contain a statement of the reasons therefor and of each issue of fact or law necessary thereto, prepared by the person who conducted the hearing.

(b) (1) In every case of adjudication, a final decision or order shall be in writing or stated in the record.

(2) A final decision shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding.

(c) Parties shall be served either personally or by mail with a copy of any decision or order.



§ 25-15-211 - Administrative adjudication -- Licenses.

(a) When the grant, denial, or renewal of a license is required by law to be preceded by notice and an opportunity for hearing, the provisions of this subchapter concerning cases of adjudication apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license shall not expire until the application has been finally determined by the agency and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order, or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, annulment, or withdrawal of any license is lawful unless the agency gives notice by mail to the licensee of facts or conduct warranting the intended action and unless the licensee is given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action, which proceedings shall be promptly instituted and determined.

(d) (1) A complaint filed by an offender with a state licensing board or state licensing agency against a licensee of the board or agency shall not be heard by the board or agency unless the complaint is accompanied by appropriately verified documentation showing that the offender has exhausted all administrative remedies under the Department of Correction grievance procedure.

(2) For purposes of this section, "offender" means any person sentenced to the Department of Correction or sentenced to the Department of Correction for judicial transfer to the Department of Community Punishment or any person confined in a community punishment center as a condition of probation, suspended imposition of sentence, or post prison transfer.



§ 25-15-212 - Administrative adjudication -- Judicial review.

(a) In cases of adjudication, any person, except an inmate under sentence to the custody of the Department of Correction, who considers himself or herself injured in his or her person, business, or property by final agency action shall be entitled to judicial review of the action under this subchapter. Nothing in this section shall be construed to limit other means of review provided by law.

(b) (1) Proceedings for review shall be instituted by filing a petition within thirty (30) days after service upon petitioner of the agency's final decision in:

(A) The circuit court of any county in which the petitioner resides or does business; or

(B) Pulaski County Circuit Court.

(2) Copies of the petition shall be served upon the agency and all other parties of record in accordance with the Arkansas Rules of Civil Procedure.

(3) In its discretion, the court may permit other interested persons to intervene.

(c) The filing of the petition does not automatically stay enforcement of the agency decision, but the agency or reviewing court may do so upon such terms as may be just. However, on review of disciplinary orders issued by professional licensing boards governing professions of the healing arts, the reviewing court, only after notice and hearing, may issue all necessary and appropriate process to postpone the effective date of an agency action or to preserve status or rights pending conclusion of review proceedings.

(d) (1) Within thirty (30) days after service of the petition or within such further time as the court may allow but not exceeding an aggregate of ninety (90) days, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review.

(2) The cost of the preparation of the record shall be borne by the agency. However, the cost of the record shall be recovered from the appealing party if the agency is the prevailing party.

(3) By stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs.

(4) The court may require or permit subsequent corrections or additions to the record.

(e) If review proceedings have been instituted in two (2) or more circuit courts with respect to the same order, the agency concerned shall file the record in the court in which a proceeding was first instituted. The other courts in which the proceedings are pending shall thereupon transfer them to the court in which the record has been filed.

(f) If before the date set for hearing, application is made to the court for leave to present additional evidence and the court finds that the evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon any conditions which may be just. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(g) The review shall be conducted by the court without a jury and shall be confined to the record, except that in cases of alleged irregularities in procedure before the agency not shown in the record, testimony may be taken before the court. The court shall, upon request, hear oral argument and receive written briefs.

(h) The court may affirm the decision of the agency or remand the case for further proceedings. It may reverse or modify the decision if the substantial rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the agency's statutory authority;

(3) Made upon unlawful procedure;

(4) Affected by other error or law;

(5) Not supported by substantial evidence of record; or

(6) Arbitrary, capricious, or characterized by abuse of discretion.

(i) Any agency order which is affirmed or affirmed in part by the court shall be a final judgment subject to writ of garnishment or execution to the extent it is affirmed.



§ 25-15-213 - Hearings generally.

In every case of adjudication, and in cases of rule making in which rules are required by law to be made on the record after opportunity for an agency hearing, and in cases of rule making in which, pursuant to § 25-15-204(a)(2), the agency shall direct that oral testimony be taken or a hearing held:

(1) Any person compelled to appear before any agency or representative thereof shall have the right to be accompanied and advised by counsel. Every party shall have the right to appear in person or by counsel;

(2) (A) There shall preside at the hearing:

(i) The agency;

(ii) One (1) or more members of the agency; or

(iii) One (1) or more examiners or referees designated by the agency.

(B) All presiding officers and all officers participating in decisions shall conduct themselves in an impartial manner and may at any time withdraw if they deem themselves disqualified.

(C) Any party may file an affidavit of personal bias or disqualification. The affidavit shall be ruled on by the agency and granted if timely, sufficient, and filed in good faith;

(3) (A) Presiding officers shall have power, pursuant to published procedural rules of the agency:

(i) To issue subpoenas if the agency is authorized by law to issue them;

(ii) To administer oaths and affirmations;

(iii) To maintain order;

(iv) To rule upon all questions arising during the course of a hearing or proceeding;

(v) To permit discovery by deposition or otherwise;

(vi) To hold conferences for the settlement or simplification of issues;

(vii) To make or recommend decisions; and

(viii) Generally to regulate and guide the course of the pending proceeding.

(B) In any proceeding before any agency, if any person refuses to respond to a subpoena, refuses to take the oath or affirmation as a witness or thereafter refuses to be examined, or refuses to obey any lawful order of an agency contained in its decision rendered after hearing, the agency or the presiding officer of the agency hearing may apply to the circuit court of the county where the proceedings were held or are being held or to the circuit court of the county where a petition for judicial review was filed for an order directing that person to take the requisite action or to otherwise comply with the order of the agency. The court shall issue the order in its discretion. Should any person willfully fail to comply with an order so issued, the court shall punish him or her as for contempt;

(4) Except as otherwise provided by law, the proponent of a rule or order shall have the burden of proof. Irrelevant, immaterial, and unduly repetitious evidence shall be excluded. Any other oral or documentary evidence, not privileged, may be received if it is of a type commonly relied upon by reasonably prudent people in the conduct of their affairs. Objections to evidentiary offers may be made and shall be noted of record. When a hearing will be expedited and the interests of the parties will not be substantially prejudiced, any part of the evidence may be received in written form;

(5) Parties shall have the right to conduct such cross examination as may be required for a full and true disclosure of the facts; and

(6) Official notice may be taken of judicially cognizable facts and of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified of material so noticed, including any staff memoranda or data, and shall be afforded a reasonable opportunity to show the contrary.



§ 25-15-214 - Failure of agency to act -- Action by injured party.

In any case of rule making or adjudication, if an agency shall unlawfully, unreasonably, or capriciously fail, refuse, or delay to act, any person who considers himself or herself injured in his or her person, business, or property by the failure, refusal, or delay may bring suit in the circuit court of any county in which he or she resides or does business, or in Pulaski County Circuit Court, for an order commanding the agency to act.



§ 25-15-215 - Model rules.

(a) (1) The Attorney General shall publish model rules of procedure for use by agencies.

(2) The model rules shall include general functions and duties commonly performed by agencies.

(b) (1) Each agency created after August 13, 2001, shall adopt, in accordance with the provisions of this subchapter, those model rules that are practicable.

(2) Any agency that adopts a rule of procedure that differs from the model rule, in conjunction with adopting the rule of procedure, shall state the reason why the relevant portions of the model rules are impracticable.



§ 25-15-216 - Review of agency rules.

(a) As soon as is practicable after each regular session and fiscal session of the General Assembly, each agency shall review any newly enacted laws to determine whether:

(1) Any existing rule should be repealed or amended; or

(2) Any new rule should be adopted.

(b) At the conclusion of each review, the agency shall adopt a written report of the result of the review.

(c) A copy of each report shall be maintained as a public record by the agency.



§ 25-15-217 - Alternative sanctions.

(a) (1) Each agency which may suspend, revoke, or deny a license for acts or omissions or other conduct as provided by law may impose alternative sanctions set forth in subsection (b) of this section.

(2) The penalties set forth in subsection (b) of this section shall be supplemental to any agency's authority to impose penalties upon any person or entity under the agency's jurisdiction.

(b) Each agency may impose on any person or entity under the agency's jurisdiction:

(1) A monetary penalty not to exceed five hundred dollars ($500) for each violation;

(2) A requirement that the person complete appropriate education programs or courses, or both;

(3) A requirement that the person or entity successfully complete:

(A) A licensing examination;

(B) A credentialing examination; or

(C) Any other examination required in order to obtain a permit, license, registration, or credential;

(4) Conditions or restrictions upon regulated activities of the holder of a license, permit, certificate, credential, registration, or other authority; and

(5) Other requirements or penalties as may be appropriate under the circumstances of the case and which would achieve the agency's desired disciplinary purposes, but which would not impair the public health and welfare.

(c) The agency may file suit to collect any monetary penalty assessed pursuant to this subchapter, if the penalty is not paid within the time prescribed by the agency, in either Pulaski County Circuit Court or the circuit court of any county in which the person or entity under the agency's jurisdiction:

(1) Resides; or

(2) Does business.

(d) Upon imposition of a sanction against a person or entity under the agency's jurisdiction, the agency may order that the license, permit, certification, credential, or registration be suspended until the person or entity has complied in full with all applicable sanctions imposed pursuant to this section.

(e) (1) Each violation shall constitute a separate violation.

(2) The power and authority of the agency to impose a sanction authorized in this section shall not be affected by any other civil or criminal proceeding concerning the same violation.



§ 25-15-218 - Publication on the Internet -- Uniform numbering system.

(a) (1) The Secretary of State shall publish on the Internet:

(A) All adopted rules of each state agency;

(B) A copy of each rule proposed by a state agency and the financial impact statement for each rule; and

(C) The notice for the adoption, amendment, or repeal of any rule required to be published on the Internet under § 25-15-204.

(2) The Secretary of State may publish the rules on the Secretary of State's Internet website or may contract with a provider of Internet services to publish the rules on another Internet website.

(3) No fee shall be charged for public access to the rules on the Internet website.

(b) The Secretary of State may omit from publication on its Internet website any rules in which publication would be unduly cumbersome, expensive, or otherwise, so long as its Internet website indicates where and how a copy of the omitted materials may be obtained.

(c) Each state agency shall file its adopted rules, proposed rules, and notices with the Secretary of State in an electronic format acceptable to the Secretary of State.

(d) (1) The Secretary of State shall establish a uniform numbering system for rules of state agencies.

(2) Beginning July 1, 2005, all rules filed with the Secretary of State shall conform with the numbering system.

(3) By July 1, 2005, each state agency shall:

(A) Revise its rules to comply with the numbering system adopted by the Secretary of State; and

(B) Provide the Secretary of State with a complete set of the rules in an electronic format acceptable to the Secretary of State.

(e) The Secretary of State shall adopt rules implementing this section.



§ 25-15-219 - Publication on the Internet -- Meeting dates.

(a) (1) Each agency shall publish on the Internet the date, time, and location of all of the agency's meetings and hearings that are open to the public.

(2) The publication shall be made at www.arkansas.gov.

(b) The agency shall publish the notice not less than three (3) days before the meeting or hearing is scheduled.

(c) This section does not apply to emergency or special meetings that meet the requirements of § 25-19-106(b)(2).






Subchapter 3 - -- Administrative Rules That Impact Small Businesses

§ 25-15-301 - Definitions.

As used in this subchapter:

(1) (A) "Agency" means each board, commission, department, office, or other authority of the government of the State of Arkansas whether or not within or subject to review by another agency.

(B) "Agency" does not include the General Assembly and the judiciary;

(2) (A) "Rule" means any agency statement of general applicability and future effect that implements, interprets, or prescribes law or policy or describes the organization, procedure, or practice of any agency and includes, but is not limited to, the amendment or repeal of a prior rule.

(B) "Rule" does not mean:

(i) Statements concerning the internal management of an agency and statements that do not affect the private rights or procedures available to the public;

(ii) Declaratory rulings issued pursuant to § 25-15-206; or

(iii) Intra-agency memoranda; and

(3) "Small business" means a for-profit enterprise consisting of no more than one hundred (100) employees regardless of whether the employees are full-time or part-time employees.



§ 25-15-302 - Determination of effect of proposed rule on small businesses.

(a) (1) Before submitting a proposed rule for adoption, amendment, or repeal, an agency first shall determine whether the proposed rule affects small businesses.

(2) However, this section does not apply to a rule:

(A) Adopted on an emergency basis;

(B) That is federally mandated; or

(C) That substantially codifies existing state or federal law.

(b) As part of its analysis, the agency shall examine whether a means exists to make the rule less costly for small businesses without compromising the objective of the rule.

(c) If the proposed rule affects small businesses, the agency shall prepare an economic impact statement before undertaking the promulgation process.



§ 25-15-303 - Economic impact statement.

(a) An agency required to prepare an economic impact statement under § 25-15-302(c) shall comply with this section.

(b) The agency shall prepare an economic impact statement that sets forth the following:

(1) The type or types of small businesses that will be directly affected by the proposed rule, bear the cost of the proposed rule, or directly benefit from the proposed rule;

(2) A description of how small businesses will be adversely affected;

(3) A reasonable determination of the dollar amounts the proposed rule will cost small businesses in terms of fees, administrative penalties, reporting, recordkeeping, equipment, construction, labor, professional services, revenue loss, or other costs associated with compliance;

(4) A reasonable determination of the dollar amounts of the costs to the agency of implementing the proposed rule, as well as the financial benefit to the agency of implementing the rule;

(5) Whether and to what extent alternative means exist for accomplishing the objectives of the proposed rule that might be less burdensome to small businesses and why such alternatives are not being proposed; and

(6) A comparison of the proposed rule with federal and state counterparts.

(c) The agency shall submit the economic impact statement and the proposed rule to the Director of the Arkansas Economic Development Commission.

(d) (1) Within ten business (10) days of the receipt of the economic impact statement and the proposed rule, the director shall provide detailed information in writing to the agency regarding whether, in the reasoned opinion of the director, the agency has satisfactorily completed the economic impact statement and whether the agency has taken sufficient measures to balance the objectives of the proposed rule with the interests of the affected small businesses.

(2) (A) (i) In performing these duties, the director may elicit views and information from, and shall serve as the point of contact for, small business organizations and associations, state and federal agencies, and other parties who have comments, objections, or opinions concerning the proposed rule.

(ii) The director shall send the proposed rules to the members of the Regulatory Review Committee in any manner he or she considers reasonable and may set a deadline for the receipt of responses from members of the committee.

(B) If appropriate, the director shall convey these communications to the agency.

(3) In addition to commenting upon a proposed rule, the director may review existing rules and make recommendations to agencies to amend rules that may have an unduly negative impact on small businesses.

(e) (1) Upon receiving from the director the information described in this section, the agency shall promptly consider the information.

(2) (A) If the agency determines that no action shall be taken in response to the information received from the director, the agency may respond in writing to the director and explain its reasons for this determination.

(B) If the agency determines that amendment of a proposed rule or adoption, amendment, or repeal of an existing rule is warranted, the agency shall indicate this in its response.

(3) Upon completing the requirements of subdivision (e)(2) of this section, the agency may initiate the process for the adoption of a rule.



§ 25-15-304 - Regulatory Review Committee -- Creation.

(a) The Regulatory Review Committee is established to assist the Director of the Arkansas Economic Development Commission in the review of proposed rules.

(b) The director shall appoint the members of the committee who shall serve at the pleasure of the director.

(c) Members of the advisory committee may receive reimbursement of expenses under § 25-16-902.









Chapter 16 - State Officers

Subchapter 1 - -- General Provisions



Subchapter 2 - -- Governor

§ 25-16-201 - Reorganization of agencies to meet federal program requirements.

(a) In order to protect the state's participation in various federal programs and to continue to obtain the benefits of those programs for the people of this state or where necessary to obtain the benefits of new or expanded federal programs, the Governor is authorized, by executive order, to establish, combine, abolish, or otherwise reorganize any of the agencies, departments, divisions, sections, or units within the executive department of government where the changes or reorganizations are necessary to comply with the applicable federal law or regulations governing federal programs.

(b) However, whenever any executive order may move from the jurisdiction of any office, department, institution, or other agency any authority or jurisdiction of the agency in effect at the time of the order, the order shall be subject to confirmation by the General Assembly in the next following regular session, fiscal session, or special session, and the General Assembly by joint resolution may rescind the executive order.



§ 25-16-203 - Reports to Governor -- Inclusion in message to General Assembly.

The Auditor of State and Treasurer of State shall make their respective reports for each regular session to the Governor on or before October 10 next preceding the regular session of the General Assembly. The Governor shall cause the reports to be printed with his or her biennial message and have them ready for the General Assembly on or before the Wednesday of the first week of the regular session of the General Assembly.



§ 25-16-204 - Appointment of commissioners in other states.

(a) The Governor may nominate, appoint, and commission, under the Great Seal of Arkansas, or may continue in office one (1) or more commissioners within any other state or territory of the United States. The commissioners shall serve at the pleasure of the Governor then in office and shall have power to administer oaths and affirmations and to take depositions, affidavits, and the proof and acknowledgment of deeds or other instruments of writing, under seal, to be used or recorded in this state.

(b) All oaths administered by the commissioners, all affidavits and depositions taken by them, and all acknowledgments, etc., certified by them shall be as effectual in law, to all intents and purposes, as if done and certified by any justice of the peace or other authorized officer within this state.

(c) Before any commissioner shall proceed to discharge any of the duties of his or her appointment, he or she shall take and subscribe an oath before some justice of the peace, or other officer authorized to administer oaths in the state for which the commissioner is appointed, that he or she will well and faithfully discharge all the duties of his or her appointment. The oath, together with the signature and an impression of the seal of the commissioner, shall be filed in the office of the Secretary of State within six (6) months after its taking.



§ 25-16-205 - Transition funds.

(a) For the purpose of this section, "transition funds" shall mean any funds advanced to an individual who has been elected Governor during the general election of each election year. However, this section shall not apply to a person who is reelected during the general election to the Office of Governor.

(b) The Director of the Department of Finance and Administration shall issue limitations and guidelines on the expenditure of transition funds and make those limitations and guidelines a part of any appropriation.

(c) (1) The expenditure of transition funds is limited to the direct expenses of the activities relating to the new office holder preparing to take office in January following the general election.

(2) The expenditure of transition funds and other related charges incurred by a newly elected officer in the performance of his or her duties to prepare for service as a public official shall be limited to those expenditures which are directly related to his or her assuming office in January. It is prohibited to use any transition funds for the purpose of paying a salary to a newly elected official prior to his or her assuming the office.

(d) The Division of Legislative Audit is authorized and directed to perform an audit on the expenditures of transition funds. The audit shall be presented to the Legislative Joint Auditing Committee and the Legislative Council during the biennium following the expenditure of the funds.






Subchapter 3 - -- Lieutenant Governor

§ 25-16-301 - Custodian of Senate Chamber and records.

The Lieutenant Governor is the custodian of the Senate Chamber, all Senate rooms, and the records, machines, furniture, fixtures, and supplies therein.






Subchapter 4 - -- Secretary of State

§ 25-16-401 - Bond.

The Secretary of State, before he or she enters upon the discharge of his or her duties, shall enter into bond, with good and sufficient security to the Governor and his or her successors in office, in the sum of five thousand dollars ($5,000). The bond shall be approved by the Governor and conditioned that the Secretary of State will well and truly perform and discharge the several trusts and duties of Secretary of State and in all things touching and concerning the office shall well, truly, and faithfully execute and perform them. This bond shall be filed with the Auditor of State.



§ 25-16-402 - Deputy.

(a) The Secretary of State may appoint a deputy to aid him or her in the discharge of his or her duties whose acts, performed in the name of the Secretary of State, shall have the same validity as the acts of his or her principal.

(b) The deputy, before he or she enters upon the performance of his or her duties, shall take an oath, which will be endorsed upon his or her letter of appointment, that he or she will perform all the duties of his or her office faithfully and according to law.

(c) The corporation clerk of the office of Secretary of State shall also be a deputy Secretary of State.



§ 25-16-403 - Powers and duties generally.

(a) The Secretary of State shall reside and keep his or her office at the seat of government and shall have the custody of all records, rolls, and documents which properly belong to the state.

(b) He or she shall keep a register of all the official acts and proceedings of the Governor and, when required, shall lay the register and all papers, minutes, and vouchers relative to the register before the General Assembly.

(c) He or she shall affix the seal of the state and attest all commissions issued by the Governor and all other official acts of the Governor which require the seal of the state.

(d) In addition to the other duties required by law of the Secretary of State, he or she shall receive from the Secretary of the Senate and Clerk of the House of Representatives the records, books, papers, and rolls of the General Assembly and file them as records of his or her office.

(e) (1) The Secretary of State shall keep a seal of office surrounded with the words "Seal of the Secretary of State, Arkansas" and shall make out and deliver, to any person requiring them, copies of any act, resolution, or order of the General Assembly, commissions, or other official acts of the Governor and of all rolls, records, documents, papers, bonds, and recognizances deposited in his or her office and required by law to be kept there.

(2) He or she shall certify the copies under his or her hand and affix the seal of his or her office thereto. The copies so authenticated shall be received in evidence in any court in this state with like effect as the original.



§ 25-16-405 - Arkansas Ambassador's Certificate.

The Secretary of State shall have the authority to issue an Arkansas Ambassador's Certificate, which may be given to citizens of the State of Arkansas who will be traveling outside the state. The Secretary of State may adopt such reasonable rules and regulations as may be necessary for the effective implementation of this section.






Subchapter 5 - -- Auditor of State

§ 25-16-501 - Violation of law by Auditor of State.

If the Auditor of State shall willfully neglect or refuse to perform any duty enjoined by law, or shall be guilty of any oppression or extortion in the performance of any legal duty, or shall receive any fee or reward for the performance of any legal duty not allowed by law, or shall by color of his or her office knowingly do any act not authorized by law, or shall use any of the moneys belonging to the state, or shall perform any other duty of his or her office in any other manner than is required by law, then he or she shall be deemed guilty of a misdemeanor in office and upon conviction, he or she shall forfeit for the use of the state any sum not less than one hundred dollars ($100).



§ 25-16-502 - Bond.

(a) Immediately after his or her election, the Auditor of State shall execute and deliver to the Governor a bond to the State of Arkansas, with good and sufficient securities, in the sum of one hundred thousand dollars ($100,000), conditioned for the faithful performance of all the duties required, or which may be required, of him or her by law.

(b) The Governor shall endorse on the bond of the Auditor of State his or her approval of the bond, stating the time of approval, and deliver the endorsed bond to the Secretary of State, who shall file it among the records of his or her office.

(c) If any Auditor of State shall neglect or refuse to enter into bond within ten (10) days after the Governor is officially informed of his or her election, then the Office of Auditor of State shall be deemed and considered vacant.



§ 25-16-503 - Seal.

The Auditor of State shall keep a seal of office, which shall be used to authenticate all writings, papers, and documents required by law to be certified from his or her office.



§ 25-16-504 - Deputy.

(a) The Auditor of State is authorized to appoint one (1) deputy. The appointment shall be made in writing.

(b) The deputy so appointed shall take the oath prescribed by law. The oath shall be endorsed on the letter of appointment, and the letter of appointment shall be filed in the office of the Secretary of State.

(c) The Auditor of State shall be responsible on his or her official bond for all the acts done and performed by his or her deputy in the performance of his or her official duties.

(d) Every deputy appointed under this section shall possess all the powers of his or her principal and may perform any of the duties required by law to be performed by his or her principal.



§ 25-16-505 - Duties generally.

It shall be the duty of the Auditor of State:

(1) To audit, adjust, and settle all claims against the state payable out of the State Treasury, except those claims which may be expressly required by law to be audited and settled by some other officer or person;

(2) To draw all warrants upon the State Treasury for money, except in cases otherwise expressly provided by law;

(3) To audit, settle, and adjust the accounts of all collectors of revenue and other holders of public money who are required by law to pay the money into the State Treasury;

(4) To keep an account between the state and the Treasurer of State;

(5) To keep an account of all moneys paid into the State Treasury for the use of every county;

(6) To keep an account between the state and the United States, and between the state and every officer or person with whom the state may have dealings, and to keep an account of any separate fund in the State Treasury authorized by law;

(7) To direct prosecutions in the name of the state for all official delinquencies in relation to the assessment, collection, and payment of the revenue against all persons who by any means become possessed of public money or property and fail to pay over and deliver it and to direct prosecutions against all debtors of the state;

(8) To annually procure from the proper officer an abstract and description of all taxable lands within the state;

(9) To annually furnish the proper officer in each county in the month of January a descriptive list of all taxable lands in the county not previously furnished;

(10) To give information in writing to either house of the General Assembly, whenever required, upon any subject relating to the fiscal affairs of the state or touching any duty of his or her office; and

(11) To perform all such other duties as may be required by law.



§ 25-16-506 - Access to other offices.

The Auditor of State shall have free access to all the other offices of the state for the inspection, concerning his or her duties, of all books, accounts, and papers which they respectively contain.



§ 25-16-507 - Power to administer oaths.

The Auditor of State shall have power to administer oaths required or allowed by law in all matters touching the duties of his or her office.



§ 25-16-508 - Blanks for commissions and teachers' licenses.

(a) The Auditor of State shall have printed, under the contract made by the state, all blanks for commissions used in commissioning state, district, county, township, and municipal officers and notaries public and all blanks for use as state teachers' licenses.

(b) The Auditor of State shall charge each department furnished with printed blanks by the office of the Auditor of State the same fee for each blank as is paid for by each party securing commissions or teachers' licenses. He or she shall give the department to whom the commission or license is issued credit for each commission or license issued upon the filing in his or her office of the Treasurer of State's receipt for the amount required by law for the issuance of the commission or license.

(c) The Auditor of State shall credit each department at the end of each quarter for all commissions and licenses unused and for any which are destroyed, mutilated, or spoiled, upon proper proof thereof.

(d) It shall be a misdemeanor for any state officer, except the Auditor of State, to have any of the blanks printed under subsection (a) of this section. Any person violating any of the provisions of this section shall be fined in any sum not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) for each offense.



§ 25-16-509 - Certification of payments.

Whenever any person indebted to the state, on any account whatever, shall present to the Auditor of State the Treasurer of State's receipt for the full payment of the amount due, it shall be the duty of the Auditor of State to furnish that person with a certificate, under the Auditor of State's hand and official seal, of the person having made full payment of all demands against him or her in favor of the state.



§ 25-16-510 - Auditor of State as state accountant.

The Auditor of State shall be the general accountant of the state and shall keep all public accounts, books, vouchers, documents, and all papers relating to the contracts of the state and its debts, revenue, and fiscal affairs which are not required by law to be placed in some other office or kept by some other person.



§ 25-16-511 - Recordkeeping requirements.

(a) The Auditor of State shall keep a letter book in which he or she shall copy all official letters which may be written by him or her.

(b) (1) All accounts, vouchers, and documents settled by the Auditor of State shall be preserved in his or her office, and copies of these records, authenticated by the official seal, shall be given to any person interested who may require them.

(2) However, the Auditor of State is authorized to destroy all vouchers and Treasurer of State's receipts on file in his or her office after the expiration of five (5) years from the date of their filing, provided that no vouchers of any department or institution shall be destroyed while any legislative investigation of the department or institution is in progress.

(c) (1) The Auditor of State is authorized and directed to keep a register in his or her office of all checks which have been drawn upon state agency bank funds and approved for payment by the Director of the Department of Finance and Administration.

(2) The director is directed to transmit to the Auditor of State all documents and information necessary to prepare this register.

(3) The Auditor of State's register of bank fund checks and document files shall in all respects be equal to the records of state-appropriated funds required by law to be kept and maintained by the Auditor of State.



§ 25-16-512 - Examination of records by joint legislative committee -- Report.

(a) Immediately after the commencement of each session of the General Assembly, it shall be the duty of the Auditor of State to submit all his or her accounts, books, vouchers, and other official documents in his or her office to a joint committee of the General Assembly for examination and settlement.

(b) It shall be the duty of the committee to examine the books, accounts, vouchers, and other official documents of the Auditor of State and make report thereof to both houses of the General Assembly.

(c) (1) If each house shall approve the report of the committee, an order shall be made directing the committee to cause the proper entries to be made in the books of the Auditor of State, showing the result of the settlement.

(2) If the committee shall make an unfavorable report and find that the Auditor of State has not performed the duties required of him or her by law and if the report shall be approved by both houses of the General Assembly, an order shall be made directing the Governor to cause suit to be brought against the delinquent on his or her official bond.



§ 25-16-513 - Report.

(a) The Auditor of State shall digest and report to the Governor, before the commencement of each session of the General Assembly:

(1) A full and detailed statement of the condition of the revenue and the amount of the expenditure for the preceding fiscal year;

(2) A full and detailed statement of the public debt, if any;

(3) Estimates of the revenues and the amount of expenditures for the next fiscal year;

(4) Any plans he or she may think expedient for the support of the public credit, for lessening the public expenses, for using the public money to the best advantage, for promoting economy in the public offices, and, generally, for the better management and more perfect understanding of the fiscal affairs of the state;

(5) A tabular statement showing separately the whole amount of each appropriation of money made by law, the amount paid under the appropriation, and the balance unexpended; and

(6) A tabular statement showing separately the amount of money received into the State Treasury from all sources in each fiscal year, the amount received from each county and from each source of revenue in each county.

(b) The Auditor of State is not required to report the railroad aid and levee bonds and what are known as the "Holford Bonds" as part of the indebtedness of the State of Arkansas in his or her report.

(c) It shall be the duty of the Auditor of State, in connection with the report, to publish an accurate detailed statement of the receipts and expenditures of the public money or evidences of indebtedness, showing the several amounts paid, to whom paid, and on what account.

(d) The report shall be made to the Governor on or before October 10 next preceding the regular session and fiscal session.



§ 25-16-514 - Quarterly report of Treasurer of State's accounts.

It shall be the duty of the Auditor of State to make quarterly reports to the Governor of the amount of moneys in the hands of the Treasurer of State belonging to the state or any county.



§ 25-16-515 - Accounting at expiration of term of appropriation.

(a) It shall be the duty of the Auditor of State at the expiration of the time for which each and every appropriation is made to report to the Treasurer of State the total amount of the warrants drawn on the appropriations during the term. If any balance remains unexpended of any appropriation for which no warrant has been drawn, the Treasurer of State shall balance the accounts and cover the balance into the State Treasury.

(b) In no case shall the Auditor of State carry forward from one (1) term to another an unexpended balance of any appropriation after the time for which it was made has expired.



§ 25-16-516 - Warrants -- Form and record.

(a) In all cases of accounts audited and allowed against the state and in all cases of grants, salaries, and expenses allowed by law, the Auditor of State shall draw warrants upon the State Treasury for the amount due, in the following form:

Click here to view form

(b) The Auditor of State shall number progressively all the warrants issued by him or her during each year, commencing on January 1 and ending on December 31.

(c) The Auditor of State shall enter in a book to be kept for that purpose each warrant drawn by him or her on the State Treasury for the payment of money in the order in which the warrant shall be issued. The entry shall be in such manner as to show the number and date of each warrant, the name of the person in whose favor drawn, and for what it was drawn.



§ 25-16-517 - Warrants -- Restrictions on issuance.

(a) No warrant shall be drawn by the Auditor of State unless the money has been previously appropriated by law, nor shall the amount drawn for under any one (1) head ever exceed the amount appropriated by law for that purpose.

(b) The Auditor of State is denied authority to draw any warrant on the Treasurer of State to be paid out of the general revenue of the state for the support of common schools.

(c) If the Auditor of State shall knowingly issue any warrant upon the State Treasury not authorized by law, he or she shall be deemed guilty of a misdemeanor in office. Upon conviction thereof, he or she shall forfeit, for the use of the state, any sum not less than fifty dollars ($50.00).



§ 25-16-518 - Warrants -- Prohibitions against receipt in payment of debt to state, use as offset, and bearing of interest.

No warrant issued by the Auditor of State shall be received in payment of debts due the state, nor shall the warrants, under any circumstances, bear interest or be received or allowed as an offset in any suit commenced for the recovery of money due the state, but the warrant shall only be received and paid by the Treasurer of State.



§ 25-16-519 - Warrants -- Issuance of duplicates.

(a) (1) Whenever Auditor of State's warrants of the State of Arkansas issued to any person are lost or destroyed, the owner or person entitled to receive the contents of the lost or destroyed warrants shall be entitled to have them duplicated by the Auditor of State upon satisfactory proof or evidence to the Auditor of State that:

(A) The warrants alleged to have been so lost or destroyed were actually issued to the person as alleged in the application to him or her;

(B) The warrants have not been paid by the Treasurer of State;

(C) The person making the application is legally authorized or entitled to receive the contents of the warrants; and

(D) The warrants have been lost or destroyed.

(2) The evidence must show how and in what manner the loss or destruction occurred, the date and number of the lost or destroyed warrants, and whether they bore interest or not.

(b) The evidence required by subsection (a) of this section shall be duly sworn to and subscribed by the person entitled to receive the contents of the warrants, or some person for him or her. This person or the person acting for him or her shall also execute and file with the Auditor of State his or her bond to the State of Arkansas with good and sufficient security to be approved by the Auditor of State in a sum not less than double the amount of the warrants claimed to be lost. The bond shall be conditioned that he or she will save and keep harmless the State of Arkansas against any payment of the warrants which the state may thereafter be compelled to make to a bona fide holder of the warrants.

(c) Upon compliance with the requirements of subsections (a) and (b) of this section, it shall be the duty of the Auditor of State to issue and deliver to the applicant, or his or her agent or attorney, a duplicate for the warrant so adjudged to have been lost or destroyed. The duplicate warrant and endorsement shall entitle the holder to receive from the Treasurer of State the amount specified in the duplicate warrant, in like manner as upon an original warrant.

(d) The Auditor of State shall review the bonding procedures for the issuance of duplicate warrants and shall issue rules and regulations on the adequate bonding of all payees on duplicate warrants to preserve and protect the expenditure of state funds.

(e) The bonding requirements shall not apply to a person who is acting in his or her capacity as an official officer or authorized representative of state or local government, including school districts, and when that person is covered under the provisions of the Self-Insured Fidelity Bond Program under § 21-2-701 et seq.






Subchapter 6 - -- Treasurer of State

§ 25-16-601 - Violation of law by Treasurer of State.

If the Treasurer of State shall willfully neglect or refuse to perform any duty enjoined by law, or shall be guilty of any oppression or extortion in the performance of any legal duty, or shall receive any fee or reward for the performance of any legal duty not allowed by law, or shall by color of his or her office knowingly do any act not authorized by law, or shall use any of the moneys belonging to the state, or shall perform any other duty of his or her office in any other manner than is required by law, then he or she shall be deemed guilty of a misdemeanor in office and on conviction shall forfeit for the use of the state any sum not less than one hundred dollars ($100).



§ 25-16-602 - Seal.

The Treasurer of State shall keep a seal of office which shall be used to authenticate all writings, papers, and documents required by law to be certified from his or her office.



§ 25-16-603 - Deputies.

(a) The Treasurer of State is authorized to appoint two (2) deputies. The appointments shall be made in writing.

(b) Each deputy so appointed shall take the oath prescribed by law. The oath shall be endorsed on the letter of appointment, and the letter of appointment shall be filed in the office of the Secretary of State.

(c) The Treasurer of State shall be responsible on his or her official bond for all the acts done and performed by his or her deputies in the performance of their official duties.

(d) Every deputy appointed under the provisions of this section shall possess all the powers of his or her principal and may perform any of the duties required by law to be performed by his or her principal.



§ 25-16-604 - Duties generally.

It shall be the duty of the Treasurer of State:

(1) To receive and keep all the moneys of the state not expressly required by law to be kept by some other person;

(2) To disburse the public moneys upon warrants drawn upon the State Treasury according to law and not otherwise;

(3) To keep a just, true, and comprehensive account of all moneys received and disbursed by him or her in books to be kept for that purpose, in which he or she shall state from whom moneys have been received and on what account and to whom and on what account disbursed;

(4) To keep a just and true account of each head of appropriation made by law and the disbursements under them;

(5) To render his or her accounts to the Auditor of State for settlement quarterly;

(6) To report to the Governor on or before October 10 next preceding the meeting of the General Assembly for each session, a statement of the condition of the State Treasury and its operations for the preceding year. The report shall be made to the Governor; and

(7) To perform all other duties which may be required of him or her by law.



§ 25-16-605 - Access to other offices.

The Treasurer of State shall have free access to all the other offices of the state for the inspection, concerning his or her duties, of all books, accounts, and papers which they respectively contain.



§ 25-16-606 - Power to administer oaths.

The Treasurer of State shall have power to administer oaths required or allowed by law in matters touching the duties of his or her office.



§ 25-16-607 - Payment on Auditor of State's warrants.

(a) The Treasurer of State is prohibited from paying any money out of the State Treasury on any account whatever except upon the lawful warrants of the Auditor of State.

(b) No warrant shall be paid by the Treasurer of State unless the money has been previously appropriated by law, nor shall the amount paid under any one (1) head ever exceed the amount appropriated by law for that purpose.

(c) Whenever there shall not be in the State Treasury a sufficient amount of money to pay all the warrants of the Auditor of State outstanding at the time, the Treasurer of State shall redeem the warrants in the order of their dates and numbers as issued. It shall be lawful for the Treasurer of State to pay any Auditor of State's warrant when the amount of money in the State Treasury is sufficient to redeem the warrant, as well as all other warrants of earlier date and number preceding it.

(d) The Treasurer of State, when he or she pays any warrant drawn by the Auditor of State, shall write on the face of the warrant "redeemed", to which he or she shall sign his or her name and the date thereof.

(e) If the Treasurer of State shall willfully and unlawfully refuse to pay any warrant drawn upon the State Treasury, having funds on hand for that purpose, then he or she shall be deemed guilty of a misdemeanor in office and upon conviction shall be fined for the use of the state in any sum not less than one hundred dollars ($100).



§ 25-16-608 - Issuance of certificates or scrip on Auditor of State's warrants.

It shall be unlawful for the Treasurer of State to issue new certificates or scrip upon warrants of the Auditor of State.



§ 25-16-609 - Claims for reimbursement on uncollectible state warrants or checks.

(a) The Treasurer of State shall file a claim for reimbursement with the Arkansas State Claims Commission on any uncollectible state warrants or checks received by the office in a normal course of business.

(b) Warrants or checks shall be considered uncollectible if all available legal action is taken without any satisfactory results for six (6) months after items become uncollectible and if the Attorney General is given notice of the nature of the claim at the time of the filing for reimbursement with the commission.

(c) (1) The reimbursement claim shall be payable from the Miscellaneous Revolving Fund Account of the commission for either controversial or noncontroversial claims on order of the commission.

(2) If the award is greater than the limitation imposed by law upon the commission for the payment of a controversial or noncontroversial claim, then the reimbursement claim shall be referred to the General Assembly for an appropriation as in the case of other claims referred by the commission. This referral shall be handled by the commission.



§ 25-16-610 - Biennial report -- Certain bonds not reported.

The Treasurer of State is not required to report the railroad aid and levee bonds and what are known as the Holford bonds as part of the indebtedness of the State of Arkansas in his or her biennial report.



§ 25-16-611 - Quarterly report on notes and on moneys from sale of state lands.

The Treasurer of State shall report quarterly to the Governor the amount of notes on hand and by whom drawn and the amount of moneys received and on hand on account of the sale of state lands.



§ 25-16-612 - Balancing books at end of term of appropriation.

It shall be the duty of the Treasurer of State, on the receipt of the report of the Auditor of State provided for in § 25-16-515, to bring down a balance to the credit of each appropriation sufficient to cover the warrants issued and not paid during the term for which the appropriation was made, and, after the credits are given and books balanced, the balance shall then be covered into the State Treasury.



§ 25-16-613 - Letter book.

The Treasurer of State shall keep a letter book, in which he or she shall copy all official letters which may be written by him or her.



§ 25-16-614 - Examination of office.

(a) The Governor shall be authorized and required to appoint and commission expert accountants to examine and report to the Governor the state of the Treasurer of State's office. The Governor may order an examination at his or her discretion provided he or she orders at least one (1) each year.

(b) (1) At least one (1) appointment of an accountant shall be made each year, and the number of accountants shall not exceed two (2).

(2) The duties of accountants shall be to examine carefully and fully the books of the Treasurer of State, to count the cash belonging to the state on hand, and to prepare a complete printed statement of their labor. Accountants shall attach to this statement the following oath subscribed and sworn to by them:

"I do solemnly swear that I have made a complete examination of the books belonging to the office of the Treasurer of State for one (1) year last past, and counted the cash on hand, and the foregoing statement is true and correct, and I further swear that I did not directly nor indirectly inform anyone of my appointment nor of my intention to examine said books until I entered actively upon my duty."

(3) (A) When the Governor appoints and commissions the accountants, he or she shall swear them not to divulge their appointments until they shall have entered upon the active duties of their office.

(B) If the expert or accountant shall divulge, directly or indirectly, the fact that he or she has been appointed or commissioned to that office, or the time when the Governor has ordered the examination, he or she shall be deemed guilty of perjury and punished as in other cases.

(4) The Governor is authorized to pay the accountants out of the contingent fund a sum of money not exceeding two hundred dollars ($200) for each examination made.

(c) Upon the presentation of the accountant duly commissioned, the Treasurer of State shall give the accountant free access to his or her books and permit him or her to count the cash on hand.

(d) On the refusal of the Treasurer of State to comply with the provisions of this section, his or her office shall be declared vacant and the offense deemed a felony, and on conviction thereof he or she shall be sentenced to the Department of Correction for a term not exceeding five (5) years.



§ 25-16-615 - Examination of records by joint legislative committee.

(a) Immediately after the commencement of each session of the General Assembly, it shall be the duty of the Treasurer of State to submit all accounts, books, vouchers, and other official documents in his or her office to a joint committee of the General Assembly for examination and settlement.

(b) It shall be the duty of the committee to examine the books, accounts, vouchers, and other official documents of the Treasurer of State and make a report of the results of the examination to both houses of the General Assembly.

(c) (1) If each house shall approve the report of the committee, an order shall be made directing the committee to cause the proper entries to be made in the books of the Treasurer of State, showing the results of the settlement.

(2) If the committee shall make an unfavorable report upon finding that the Treasurer of State has not performed the duties required of him or her by law and if the report shall be approved by both houses of the General Assembly, an order shall be made directing the Governor to cause suit to be brought against the delinquent on his or her official bond.






Subchapter 7 - -- Attorney General

§ 25-16-701 - Private practice of law prohibited.

During his or her term of office, the Attorney General shall not engage in the private practice of law, which shall include, but not be limited to, acting as office counsel, participating in litigation, and accepting retainers.



§ 25-16-702 - Representation of state agencies and officers generally -- Employment of outside counsel.

(a) The Attorney General shall be the attorney for all state officials, departments, institutions, and agencies. Whenever any officer or department, institution, or agency of the state needs the services of an attorney, the matter shall be certified to the Attorney General for attention.

(b) (1) All office work and advice for state officials, departments, institutions, and agencies shall be given by the Attorney General and his or her assistants, and no special counsel shall be employed or additional expense paid for those services.

(2) If, in the opinion of the Attorney General, it shall at any time be necessary to employ special counsel to prosecute any suit brought on behalf of the state or to defend a suit brought against any official, board, commission, or agency of the state, the Attorney General, with the approval of the Governor, may employ special counsel. The compensation for the special counsel shall be fixed by the court where the litigation is pending, with the written approval of the Governor and the Attorney General. The Attorney General shall not enter into any contract for the employment of outside legal counsel without first seeking prior review by the Legislative Council.

(c) If any official, department, institution, or agency of the state needs the service of an attorney and the Attorney General fails to render the service when requested in writing, then, upon the establishment of that fact, the Governor may appoint counsel to look after the matter or may authorize the employment of counsel by the officer, department, agency, or institution needing the services of an attorney.

(d) Any person violating the provisions of this section shall be subject to indictment and upon conviction fined in any sum not less than two hundred dollars ($200) nor more than two thousand dollars ($2,000) and, upon proper proceedings, removed from office.

(e) The Attorney General shall have authority to initiate civil lawsuits under all state and federal environmental protection statutes.



§ 25-16-703 - Representation of state interests in federal courts.

(a) The Attorney General shall maintain and defend the interests of the state in matters before the United States Supreme Court and all other federal courts and shall be the legal representative of all state officers, boards, and commissions in all litigation where the interests of the state are involved.

(b) Nothing in this section shall relieve the Attorney General of discharging any and all duties required of him or her under the common law or by any of the statutes of this state, nor shall it relieve the prosecuting attorneys of any duties required of them by the statutes of this state.



§ 25-16-704 - Representation of state interests in Supreme Court -- Writs of quo warranto.

(a) The Attorney General shall attend the several sittings of the Supreme Court and shall maintain and defend the interests of the state in all matters before that tribunal.

(b) He or she shall have full power to issue writs of quo warranto in all cases where the writs should properly issue.

(c) If he or she shall fail to attend any term of the Supreme Court in which cases may be pending for or against the state, shall fail to prosecute or defend the cases, and shall fail to furnish a substitute, the court may appoint a substitute. The attorney so appointed shall receive, as a compensation for his or her services for attending any term of the court and prosecuting or defending the suits, the sum of two hundred dollars ($200), to be paid out of the salary of the Attorney General on the certificate of the court.



§ 25-16-705 - Subpoena power -- Attendance of witnesses.

(a) In all litigation, including criminal matters, in which the interests of the State of Arkansas are involved or may become involved before any tribunal, board, or commission, the Attorney General shall have the right to subpoena any person or the books, records, or other documents being held by any person. He or she shall have the authority to administer oaths for the purpose of taking testimony of witnesses subpoenaed before him or her, which he or she may deem necessary to adequately present the state's case.

(b) The subpoena provided for in subsection (a) of this section shall be substantially in the following form:

Click here to view form

(c) The subpoena provided for in subsection (a) of this section shall be served in the manner provided by law and returned and a record made and kept by the Attorney General. The fees and mileage of officers serving the subpoena, and of witnesses in answer to the subpoena, shall be as provided by law.

(d) (1) The failure of any officer to serve such subpoena, and the failure of a witness to appear on the return date thereof, shall constitute a misdemeanor punishable by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100), by imprisonment in the county jail not to exceed six (6) months, or both fine and imprisonment.

(2) In addition to paying the penalty provided in subdivision (d)(1) of this section, any witness who fails to attend before the Attorney General at the time and place designated in the subpoena, or who refuses to testify or give evidence when he or she does attend, shall be cited on affidavit by the Attorney General to the Pulaski County Circuit Court or any other circuit court of the state where the subpoena was served and proceeded against. Such failure or refusal shall be punished by the court as if the witness had been subpoenaed to appear before the circuit court citing the person.



§ 25-16-706 - Opinions.

(a) (1) Upon request, the Attorney General without fee or reward shall give his or her opinion to the Governor and to the heads of the executive departments of this state upon any constitutional or other legal question that may concern the official action of those officers.

(2) When requested, he or she shall give his or her opinion to the prosecuting attorney of any district upon any legal question that concerns the financial interests of the state or any county and upon any question connected with the administration of the criminal laws of the state.

(3) When requested, he or she shall also give his or her opinion to either house of the General Assembly and any member thereof upon the constitutionality of any proposed bill and to all state boards and commissions upon any question connected with the discharge of the duties of those boards and commissions.

(b) The Attorney General is required to furnish to county boards of election commissioners an official opinion upon any inquiry submitted to him or her concerning the provisions of the election laws of this state.

(c) All opinions shall be written when the inquiry is in writing and request is made for a written opinion.

(d) (1) Whenever any real estate is bought for the State of Arkansas by any agency, department, board, or commission authorized to buy real estate, it shall be the duty of the seller of the property at the seller's own expense to provide a commitment to issue a title insurance policy acceptable to the agency, department, board, or commission.

(2) Upon request, the Attorney General shall provide to the agency, department, board, or commission buying the property advice and counsel regarding the purchase of the property.

(e) Nothing in subsections (a)-(d) of this section shall relieve the Attorney General of discharging any and all duties required of him or her under the common law or by any of the statutes of this state or relieve the prosecuting attorneys of any duties required of them by the statutes of this state.



§ 25-16-707 - Amounts due state to be certified to Attorney General.

(a) Within ten (10) days after any amount of money is due and payable to the state, the official, department, institution, or other agency through which the amount is payable shall certify that fact to the Attorney General for his or her attention.

(b) Any person violating the provisions of this section shall be subject to indictment and upon conviction fined in any sum not less than two hundred dollars ($200) nor more than two thousand dollars ($2,000) and, upon proper proceedings, removed from office.



§ 25-16-708 - Appointment of special counsel to collect moneys due state.

(a) When there shall be past due and unpaid any special license fee, franchise tax, privilege tax, or other moneys due the state by individuals, officers, companies, firms, or corporations, and when in his or her judgment it would be for the best interest of the state to do so, the Attorney General shall have the authority to appoint special counsel to take any steps which shall be necessary for the collection of all those sums which are due and unpaid.

(b) In all cases in which the Attorney General may appoint special counsel under the provisions of this section, the special counsel shall receive a reasonable compensation for his or her services, dependent on recovery, to be fixed by the Attorney General where collection is made without suit, and by the court or judge trying the cause where suits are instituted. The compensation shall in no case be more than twenty-five percent (25%) of the amount recovered.

(c) The venue of all suits contemplated by the provisions of this section shall be in the circuit court of any county in Arkansas where legal service of summons can be made.

(d) In cases in which the Attorney General deems it for the best interest of the state to do so, he or she is given authority to make any compromises of delinquent taxes or moneys, as herein described, as in his or her judgment shall secure for the state the most advantageous settlement.

(e) All moneys collected under the provisions of this section, less the compensation of special counsel fixed under authority of subsection (b) of this section, shall be paid over promptly to the Treasurer of State, who shall issue his or her receipt therefor to the Attorney General.

(f) This section shall not be so construed as to repeal § 22-5-401.



§ 25-16-709 - Suits against officers indebted to state.

(a) The Attorney General is authorized and empowered, and it is made his or her duty, to institute and prosecute all suits in behalf of the state against all officers of the state who are indebted to the state by reason of any moneys collected or received and not accounted for according to law.

(b) Suits against these officers may be brought in any county of this state, at the option of the Attorney General, except in cases wherein the prosecuting attorneys of the different judicial districts are expressly authorized by law to bring suit.

(c) Whenever it shall become necessary to institute legal proceedings on the part of the state against defaulting or delinquent state officers, the Governor shall have the power to employ such competent attorneys at law as he or she may deem proper to assist the Attorney General in the proceedings and to pay a reasonable fee for the services rendered by them.

(d) Whenever under the provisions of this section the Attorney General shall fail to bring suit against any officer in default or to investigate the books and accounts of any officer when there are reasonable grounds for believing that he or she is a defaulter, the Governor may employ some competent attorney to prosecute the action. The attorney shall be allowed a reasonable fee.



§ 25-16-711 - Disputes between Attorney General and a constitutional officer.

In the event that the Attorney General and a constitutional officer disagree on the interpretation of any constitutional provision, act, rule, or regulation which affects the duties of that constitutional officer, the constitutional officer is authorized to employ special counsel to resolve the disagreement by litigation. This special counsel shall receive a reasonable compensation for his or her services.



§ 25-16-712 - Funding restriction.

The Attorney General shall not enter into any contract for the employment of outside legal counsel without first seeking prior review by the Legislative Council.



§ 25-16-713 - Attorney General -- Designated law enforcement agency.

(a) The office of the Attorney General is designated as a law enforcement agency.

(b) A person designated and employed as a special investigator by the Attorney General shall:

(1) Be a certified law enforcement officer under § 12-9-101 et seq.; and

(2) Have statewide law enforcement jurisdiction and authority.






Subchapter 8 - -- Members of Boards and Commissions

§ 25-16-801 - Appointments from congressional districts.

(a) (1) Whenever any laws of this state shall provide for the appointment of members of boards and commissions from each congressional district, they shall be deemed to mean the congressional districts of the state existing at the time of the appointment, and not the congressional districts existing at the time of the passage of those laws.

(2) Whenever the total membership of any board or commission shall exceed the number of congressional districts from which appointments are to be made, the members in excess of congressional district appointees shall be appointed from the state at large.

(b) If the number of congressional districts in this state shall be reduced to fewer than six (6), the members of all boards and commissions of this state, including the Legislative Council and the Legislative Joint Auditing Committee, who are selected or apportioned on the basis of congressional districts, shall continue to be selected or apportioned upon the basis of the six (6) congressional districts, as established by Act 297 of 1951 [repealed], until otherwise specifically provided by law.



§ 25-16-803 - Terms not to expire between biennial general election and Governor's swearing in.

The terms of office of members of boards and commissions of this state which by law expire between the date of the biennial general election and the date of the swearing in of the Governor elected at the election shall be extended until the date of the swearing in of the Governor. However, this section shall have no effect upon the filling of vacancies otherwise occurring during that time period.



§ 25-16-804 - Removal and replacement.

(a) As used in this section, unless the context otherwise requires:

(1) "Good cause" includes:

(A) Conduct constituting a criminal offense involving moral turpitude;

(B) Gross dereliction of duty;

(C) Gross abuse of authority; or

(D) The unexcused absence of a board or commission member from three (3) successive regular meetings without attending any intermediary called special meetings; and

(2) "Good cause" does not include any vote, decision, opinion, or other regularly performed or otherwise reasonably exercised power of a board or commission member.

(b) (1) The Governor may remove for good cause a state board or commission member whose office or position is filled by gubernatorial appointment, subject to confirmation by the Senate. If the Senate is not in session, confirmation shall be by written petition of a majority of the senators.

(2) The Governor may appoint a qualified individual to replace the board or commission member removed to serve the remainder of his or her term, subject to confirmation by the Senate under circumstances in which confirmation is normally required.

(c) All orders of removal by the Governor shall:

(1) Be in writing;

(2) Be delivered to the member removed or counsel for the member; and

(3) Specifically set out the grounds relied upon for removal.

(d) Removal of board or commission members shall be in accordance with the following:

(1) (A) Within thirty (30) calendar days after each regular board or commission meeting, the secretary of each board or commission shall notify the Governor in writing of any member who has been absent from three (3) successive regular meetings without attending any intermediary called special meetings.

(B) The secretary's notice to the Governor shall include a copy of all meeting notices and attendance records for the past year;

(2) The Governor may remove any board or commission secretary who fails to submit the notices and documentation required by this section;

(3) Within sixty (60) calendar days after receiving the notice and supporting documentation from the board or commission secretary, the Governor shall notify the board or commission member in writing of his or her intent to remove the member for cause;

(4) Within twenty (20) calendar days after the date of the Governor's notice, the member may request an excused absence as provided by this section or may file notice with the Governor's office that the member disputes the attendance records and the reasons therefor;

(5) The Governor shall grant an excuse for illness of the member when the illness is verified by a written sworn statement by an attending physician or another proper excuse as determined by the Governor; and

(6) After twenty (20) calendar days after the date of the Governor's notice, if no rebuttal is received or other adequate documentation is submitted, the member may be removed.

(e) Any board or commission member referred to the Governor because of excessive absences under the provision of this section shall not be entitled to any per diem, stipend, or expense reimbursement for travel to or attendance at subsequent meetings until the board or commission receives notification from the Governor that the member has been excused for the absences.

(f) (1) A removed board or commission member may institute proceedings for review by filing a petition in Pulaski County Circuit Court within thirty (30) days after delivery to him or her or his or her attorney of the Governor's order of removal.

(2) This petition shall not supersede or stay the order of removal, nor shall any court enter an order to this effect or one which would impair the authority of the Governor to appoint a replacement whose service begins immediately upon fulfillment of the normal requirements for assuming office.

(g) (1) When the matter is heard by the Pulaski County Circuit Court, it shall be tried de novo without a jury.

(2) The Governor shall have the burden of proof to show by clear and convincing evidence that good cause existed for removal of the board or commission member in question from office and for revoking his or her commission.

(3) (A) If the court determines that good cause has been shown, it shall enter an order removing the board or commission member in question from office and revoking his or her commission.

(B) If the court determines that good cause has not been shown by clear and convincing evidence, the court shall order the removed member reinstated to his or her position and upon request shall award a reasonable attorney's fee and court costs to the reinstated party.

(h) (1) Subject to the restrictions of subsection (f) of this section on supersedeas or stay orders, a removed board or commission member may appeal the decision of the circuit court to the Arkansas Supreme Court.

(2) The Governor may appeal the decision of the circuit court to the Arkansas Supreme Court, but the appeal shall not preclude the circuit court, in its discretion, from entering an order reinstating the removed member.

(i) No board or commission action in which the appointed replacement participates shall be void, voidable, or in any way subject to invalidation on grounds of participation of the appointed replacement or lack of participation by the removed member in the event that the circuit court or the Arkansas Supreme Court orders the removed member reinstated.



§ 25-16-805 - Special board members.

(a) When any member of a state commission, board, council, committee, or similar body is disqualified or is otherwise temporarily unable or unwilling to serve in regard to any matter or matters pending before the entity, the Governor or other appointing authority may appoint a qualified person to serve as a special member of the entity to hear and participate in the decision on the particular matter or matters.

(b) The special board member appointed under this section shall have all authority and responsibility of a regular board member with respect to the particular matter or matters before the entity but shall have no authority or responsibility with respect to any other matter or matters before the board.

(c) The chair of the entity requesting a special board member shall inform the Governor or other appointing authority of the request in writing no later than twenty-four (24) hours prior to the meeting in which the special board member shall serve.

(d) A person appointed as a special member of a state commission, board, council, committee, or similar body pursuant to the provisions of this section shall be entitled to receive stipends and expense reimbursement in the same amount and under the same procedure as prescribed for regular members. The stipends and expense reimbursement shall be paid from the same source as stipends and expense reimbursement payment to regular members.






Subchapter 9 - -- State Boards -- Compensation

§ 25-16-901 - Definitions -- Limitations.

(a) For purposes of this subchapter, the term "state board" means every state board, commission, committee, council, task force, and similar entity except the General Assembly, the State Highway Commission, and the Arkansas State Game and Fish Commission.

(b) This subchapter shall have no effect on the payment of mileage, expense reimbursement, and per diem authorized by law to be paid to members of the General Assembly, the State Highway Commission, and the Arkansas State Game and Fish Commission.



§ 25-16-902 - Expense reimbursement.

(a) Every state board may, by a majority vote of the total membership of the board cast during its first regularly scheduled meeting of each calendar year, authorize expense reimbursement for each board member for performing official board duties.

(b) The expense reimbursement shall not exceed the rate established for state employees by state travel regulations.



§ 25-16-903 - Stipend -- Authorization for $60.

Each of the following state boards, by a majority vote of the total membership of the board cast during its first regularly scheduled meeting of each calendar year, may authorize payment to its members of a stipend not to exceed sixty dollars ($60.00) per day for each meeting, examination, evaluation, or inspection attended or for any day while performing any proper business of the board, and the board members shall receive no other compensation, expense reimbursement, or in-lieu-of payments except as provided in § 25-16-902:

(1) Arkansas State Board of Public Accountancy;

(2) Arkansas State Board of Acupuncture and Related Techniques;

(3) Arkansas Alcohol and Drug Abuse Coordinating Council;

(4) Alcoholic Beverage Control Board;

(5) Athletics and Activities Board;

(6) Arkansas Appraiser Licensing and Certification Board;

(7) Arkansas State Board of Architects, Landscape Architects, and Interior Designers;

(8) Black History Commission of Arkansas;

(9) Arkansas History Commission;

(10) State Board of Barber Examiners;

(11) Boiler Advisory Board;

(12) Burial Association Board;

(13) Capitol Zoning District Commission;

(14) Arkansas Cemetery Board;

(15) Arkansas Child Abuse/Rape/Domestic Violence Commission;

(16) Contractors Licensing Board;

(17) Cosmetology Technical Advisory Committee;

(18) State Crime Laboratory Board;

(19) Board of Developmental Disabilities Services;

(20) Arkansas Educational Television Commission;

(21) Board of Electrical Examiners of the State of Arkansas;

(22) State Board of Election Commissioners;

(23) Emergency Medical Services Advisory Council;

(24) State Employment Security Advisory Council;

(25) State Board of Licensure for Professional Engineers and Professional Surveyors;

(26) State Library Board;

(27) Arkansas Fire Protection Licensing Board;

(28) Arkansas Fire and Police Pension Review Board;

(29) Arkansas State Board of Registration for Foresters;

(30) HVACR Licensing Board;

(31) Liquefied Petroleum Gas Board;

(32) Arkansas Livestock and Poultry Commission;

(33) Marriage and Family Therapy Licensure Board;

(34) Arkansas State Board of Massage Therapy;

(35) Mississippi River Parkway Commission of Arkansas;

(36) Arkansas Motor Vehicle Commission;

(37) Arkansas Natural Heritage Commission;

(38) [Repealed.];

(39) Arkansas State Occupational Therapy Examining Committee;

(40) State Apprenticeship Committee;

(41) Arkansas State Board of Physical Therapy;

(42) Arkansas Board of Dispensing Opticians;

(43) Advisory Committee on Petroleum Storage Tanks;

(44) [Repealed];

(45) Arkansas Real Estate Commission;

(46) State Marketing Board for Recyclables;

(47) Board of Review;

(48) Arkansas Rural Medical Practice Student Loan and Scholarship Board;

(49) Arkansas Geological Commission;

(50) Advisory Board to the Division of Land Surveys;

(51) Licensing Committee for Operators of Solid Waste Management Facilities for the Arkansas Pollution Control and Ecology Commission;

(52) State and Public School Life and Health Insurance Board;

(53) Department of Human Services State Institutional System Board;

(54) Arkansas State Police Commission;

(55) Arkansas Building Authority Council;

(56) Arkansas Towing and Recovery Board;

(57) Arkansas Veterans' Commission;

(58) Veterinary Medical Examining Board;

(59) Commission on Water Well Construction;

(60) Arkansas Waterways Commission;

(61) Committee of Plumbing Examiners;

(62) Arkansas Waste Water Treatment Plant Operators' Licensing Committee;

(63) State Board of Collection Agencies;

(64) Elevator Safety Board;

(65) State Apprenticeship Coordination Steering Committee;

(66) Arkansas Board of Hearing Instrument Dispensers;

(67) Arkansas Tobacco Control Board;

(68) Arkansas State Board of Athletic Training;

(69) State Athletic Commission;

(70) Daisy Gatson Bates Holiday Committee;

(71) Amusement Ride Safety Advisory Board; and

(72) Arkansas Natural and Cultural Heritage Advisory Committee.



§ 25-16-904 - Stipend -- Authorization for $85.

Each of the following state boards, by a majority vote of the total membership of the board cast during its first regularly scheduled meeting of each calendar year, may authorize payment to its members of a stipend not to exceed eighty-five dollars ($85.00) per day for each meeting, examination, evaluation, or inspection attended or for any day while performing any proper business of the board, and the board members shall receive no other compensation, expense reimbursement, or in-lieu-of payments except as provided in § 25-16-902:

(1) Auctioneer's Licensing Board;

(2) Arkansas Economic Development Commission;

(3) Supervisory Board for the Arkansas Crime Information Center;

(4) Board of Corrections;

(5) State Board of Education;

(6) State Board of Embalmers and Funeral Directors;

(7) State Board of Health;

(8) Arkansas Health Policy Council;

(9) State Parks, Recreation, and Travel Commission;

(10) Arkansas Pollution Control and Ecology Commission;

(11) Parole Board;

(12) Arkansas Racing Commission;

(13) Arkansas Sentencing Commission;

(14) State Board of Career Education;

(15) Oil and Gas Commission;

(16) Professional Bail Bond Company and Professional Bail Bondsman Licensing Board;

(17) Arkansas Natural Resources Commission;

(18) Red River Commission;

(19) Board of Trustees for the Arkansas School for the Blind and the Arkansas School for the Deaf;

(20) Board of Directors of the Arkansas Development Finance Authority;

(21) The Final Act Board of Directors;

(22) The Arkansas Social Work Licensing Board; and

(23) Board of Directors of the Arkansas Student Loan Authority.



§ 25-16-905 - Stipend -- Authorization for $110.

Each of the following state boards, by a majority vote of the total membership of the board cast during its first regularly scheduled meeting of each calendar year, may authorize payment to its members of a stipend not to exceed one hundred ten dollars ($110) per day for each meeting, examination, evaluation, or inspection attended or for any day while performing any proper business of the board, and the board members shall not receive any other compensation, expense reimbursement, or in-lieu-of payments except as provided in § 25-16-902:

(1) Arkansas State Board of Dental Examiners;

(2) Arkansas State Medical Board;

(3) State Board of Optometry;

(4) Sex Offender Assessment Committee;

(5) Arkansas State Board of Chiropractic Examiners;

(6) Arkansas State Board of Nursing;

(7) Arkansas State Board of Pharmacy; and

(8) Arkansas State Board of Podiatric Medicine.



§ 25-16-906 - Stipend -- State employees -- Salaried members -- Members of General Assembly.

(a) No state employee shall receive any stipend under this subchapter.

(b) Those persons who are paid a salary for serving as a member of a state board shall continue to receive the salary and shall receive no stipend under this subchapter.

(c) State board members who are also members of the General Assembly shall continue to receive mileage, expense reimbursement, and per diem as prescribed for legislators attending meetings of interim committees of the General Assembly.



§ 25-16-907 - Effective date.

(a) (1) Except as provided in subsection (b) of this section, this subchapter becomes effective on a board-by-board basis on the date of the board's first regularly scheduled meeting in 1996, and, thereafter, this subchapter shall be the sole authority for expense reimbursement, per diem, and stipends.

(2) Except as provided in subsection (b) of this section, for boards which do not have regularly scheduled meetings, this subchapter becomes effective on a board-by-board basis on the date of the board's first meeting in 1996, and, thereafter, this subchapter shall be the sole authority for expense reimbursement, per diem, and stipends.

(b) Any state board may, by a majority vote of the total membership of the board cast during any meeting in 1995, exercise its powers under this subchapter for calendar year 1995, but, until a board acts or has the opportunity to act in 1996, the law existing on February 1, 1995, as to the board's expense reimbursement and per diem authorization shall apply.



§ 25-16-908 - Distribution of copies.

As soon as possible after April 11, 1995, the Department of Finance and Administration shall provide a copy of this subchapter to every state board which is subject to the provisions hereof.






Subchapter 10 - -- Hiring of relatives by public officials

§ 25-16-1001 - Definitions.

As used in this subchapter:

(1) "Employee" means a person whose employment is not seasonal or temporary and whose actual performance of duty requires one thousand (1,000) or more hours during a fiscal year;

(2) "Public official" means:

(A) The Secretary of State, Governor, Lieutenant Governor, Treasurer of State, Auditor of State, Attorney General, Commissioner of State Lands, a member of the Senate, or a member of the House of Representatives; and

(B) The executive head of any agency, department, board, commission, institution, bureau, or council of this state;

(3) "Relative" means a husband, wife, mother, father, stepmother, stepfather, mother-in-law, father-in-law, brother, sister, stepbrother, stepsister, half-brother, half-sister, brother-in-law, sister-in-law, daughter, son, stepdaughter, stepson, daughter-in-law, son-in-law, uncle, aunt, first cousin, nephew, or niece;

(4) "State agency" means:

(A) All boards, commissions, departments, agencies, institutions, state-supported institutions of higher learning, and offices of constitutional officers of the State of Arkansas; and

(B) The General Assembly, including divisions, commissions, and bureaus operating under the authority of the General Assembly; and

(5) "Supervisory employee" means any individual having:

(A) Authority in the interest of the state agency to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees of a state agency; or

(B) The responsibility to direct other employees of a state agency, to adjust their grievances, or to effectively recommend an action if the exercise of authority is not of a merely routine or clerical nature but requires the use of independent judgment.



§ 25-16-1002 - Prohibited employment of relatives.

(a) A public official shall not appoint, employ, promote, advance, or advocate for appointment, employment, promotion, or advancement in or to a position in the state agency in which the official is serving or over which the official exercises jurisdiction or control, any person who:

(1) Is a relative of the public official; and

(2) Is an employee of a state agency or as a result of the public official's action would be an employee of a state agency.

(b) Within each state agency, no employees who are related shall be placed within the same direct line of supervision whereby one (1) relative is a supervisory employee and responsible for supervising the job performance or work activities of another relative.

(c) If a person is placed on the payroll of a state agency in violation of subsection (a) or subsection (b) of this section:

(1) The person shall not be entitled to pay at the rate for which the employee was initially hired;

(2) The person shall be entitled to receive pay at the greater of the minimum hourly wage rate under § 11-4-210 or the federal minimum hourly wage rate under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., for time actually worked while in violation of subsection (a) or subsection (b) of this section; and

(3) The employment shall be void.



§ 25-16-1003 - Married state agency employees.

(a) If as a result of a marriage that occurs after August 12, 2005, employees of a state agency are in violation of the prohibition established by § 25-16-1002, the violation shall be resolved by:

(1) Transferring one (1) of the employees to another position within the state agency;

(2) Transferring one (1) of the employees to another state agency; or

(3) The resignation of one (1) of the employees.

(b) (1) The public official of the state agency shall provide written notice to the employees of each of the alternatives under subsection (a) of this section available to eliminate the violation.

(2) The employees shall be given the opportunity to select among the available alternatives.

(3) If the employees are unable to agree upon an alternative within sixty (60) days of the notice required under subdivision (b)(1) of this section, then the public official shall take action to eliminate the violation.



§ 25-16-1004 - Criminal penalty.

(a) A person commits an offense if the person approves an account or draws or authorizes the drawing of a warrant or order to pay the compensation of another person employed in violation of § 25-16-1002.

(b) An offense under subsection (a) of this section is a Class A misdemeanor.



§ 25-16-1005 - Civil penalties.

(a) A public official who knowingly violates § 25-16-1002(a) shall be subject to a civil penalty of one thousand dollars ($1,000).

(b) (1) The Attorney General may file suit in Pulaski County Circuit Court to collect the penalty.

(2) Penalties collected under this section shall be deposited to the General Revenue Fund Account of the State Apportionment Fund.



§ 25-16-1006 - Administration and enforcement.

(a) The Office of Personnel Management of the Division of Management Services of the Department of Finance and Administration shall establish rules and forms for all state agencies that will enable each public official and each supervisory employee within a state agency to determine whether:

(1) The hiring of a job applicant would violate § 25-16-1002 or § 25-16-1003; or

(2) The promotion or transfer of an employee of a state agency would violate § 25-16-1003.

(b) The office shall also establish rules concerning the procedures for:

(1) Reporting suspected violations of this subchapter to the office; and

(2) (A) Referring suspected violations to the Attorney General or Pulaski County Prosecutor for enforcing civil penalties under § 25-16-1005.

(B) If the Attorney General is suspected of violating this subchapter, the office shall refer the matter to the Pulaski County Prosecuting Attorney.



§ 25-16-1007 - Applicability.

This subchapter shall not apply to the hiring, transfer, or promotion of any person employed in a state agency as of August 12, 2005.






Subchapter 11 - -- Forfeiture of or Disqualification from Public Employment on Conviction of an Offense Related to Public Employment

§ 25-16-1101 - Legislative intent.

(a) It is the policy of the State of Arkansas to promote integrity in public employment.

(b) It is the intent of this subchapter to require that a public servant who pleads guilty to or nolo contendere to or is found guilty of any felony offense relating to his or her office, position, or employment to forfeit his or her office, position, or employment and thereafter he or she is disqualified from holding any office, position, or employment with a governmental body.



§ 25-16-1102 - Definitions.

As used in this subchapter:

(1) "Governmental body" means any office, department, commission, council, board, committee, legislative body, agency, or other establishment of the executive, judicial, or legislative branch of the state, municipality, county, school district, institution of higher education, improvement district, or any political district or subdivision;

(2) "Offense" means conduct for which a sentence to a term of imprisonment or fine, or both, is authorized by statute;

(3) "Public servant" means a public official, public employee, or public appointee; and

(4) "Relating to" means an offense that directly involves a person's performance in the office, position, or employment held by a person in a governmental body.



§ 25-16-1103 - Forfeiture of office.

(a) Except as provided in subsection (b) of this section, a public servant holding any office, position, or employment in a governmental body shall forfeit the office, position, or employment if he or she pleads guilty or nolo contendere to or is found guilty of a felony offense relating to the public servant's office, position, or employment.

(b) This section shall not apply to a member of the General Assembly subject to removal from office under the Arkansas Constitution, Article 5.



§ 25-16-1104 - Disqualification from office.

A person who pleads guilty or nolo contendere to or is found guilty of a felony offense relating to his or her office, position, or employment in a governmental body shall be disqualified and barred from holding any office, position, or employment in a governmental body.



§ 25-16-1105 - Enforcement.

(a) (1) Forfeiture of an office, position, or employment may be raised at the time a public servant pleads guilty or nolo contendere to or is found guilty of a felony offense relating to his or her office, position, or employment in a governmental body.

(2) If the issue of forfeiture is raised, following sentencing a circuit court shall order forfeiture of an office, position, or employment upon a finding that § 25-16-1103 applies to the public servant.

(b) If the issue of forfeiture is not raised under subsection (a) of this section, an action may be brought to remove the public servant in the manner provided by law to prevent usurpation of office under § 16-118-105.

(c) If a person holding an office, position, or employment in any governmental body is disqualified from the office, position, or employment under § 25-16-1104, an action may be brought to remove the person in the manner provided by law to prevent usurpation of office under § 16-118-105.

(d) This section shall not prohibit a taxpayer from bringing a civil action under the Arkansas Constitution, Article 16, § 13.



§ 25-16-1106 - Applicability.

(a) This subchapter shall apply to a public servant that, on or after July 31, 2009, pleads guilty or nolo contendere to or is found guilty of a felony offense relating to his or her office, position, or employment in any governmental body.

(b) This subchapter shall not supersede any provision of Arkansas law which provides forfeiture of or disqualification from service as a public servant for an offense other than a felony.



§ 25-16-1107 - Effect of expungement.

An expunged record shall not serve as the basis for forfeiture of office or disqualification from office under this subchapter.









Chapter 17 - Management Of State Institutions

Subchapter 1 - -- General Provisions

§ 25-17-101 - Antidiscrimination clause required in contracts.

All agencies of the state or any department thereof shall include in all contracts negotiated or renegotiated by them for and on the behalf of the state a provision obligating the contractor not to discriminate against any qualified employee or qualified applicant for employment because of race, color, creed, national origin, or ancestry and shall require the contractor to include a similar provision in all subcontracts.



§ 25-17-102 - Allowance of claims against state charitable and educational institutions.

(a) It shall be unlawful for any board of trustees created under the laws of this state, when the duties of the board are to manage any of the charitable and educational institutions supported wholly or in part by this state, to allow any greater sum for any account, claim, or demand against the state than the amount actually due in lawful money of the United States, according to the legal, ordinary, and customary compensation for services rendered, materials furnished, and salaries or fees of officers, trustees, attendants, or servants.

(b) (1) Before any account, claim, or demand whatever shall be allowed by any board of trustees, that board shall require a person or his or her legal representative who claims it to be due to attach to the account, claim, or demand an affidavit at the expense of the claimant, that:

(A) The account, claim, or demand is just and correct and no part thereof has been previously paid;

(B) The services charged for or materials furnished, as the case may be, were actually rendered or furnished and the charge made does not exceed the amount allowed by law or the customary charges for similar services or materials;

(C) The account, claim, or demand is not enlarged, enhanced, or otherwise made greater in consequence or by reason of any estimated wrongs, whether supposed or real, arising by reason of any previous contract.

(2) The allowed claim or demand with affidavit attached thereto shall be filed with the Auditor of State and kept in his or her office, subject to inspection by any member of the grand jury of the county or prosecuting attorney of the circuit court.

(c) The General Assembly shall provide a joint committee every two (2) years, whose duty it shall be to examine the accounts thoroughly, together with all allowances made on account of the claims and report them to each branch of the General Assembly.

(d) (1) In all cases, the board of trustees shall require an itemized account of any claim presented to them for allowance, sworn to as required in subsection (b) of this section, and may in all cases require satisfactory evidence, in addition thereto, of the correctness of the account.

(2) The board of trustees may examine the parties and witnesses on oath touching the correctness of the account and shall have the power to compel the production of all books, accounts, papers, and documents which may be necessary in the investigation of any matter coming properly before them and within their jurisdiction.

(e) (1) The board of trustees is prohibited from auditing, approving, or allowing any claim not specifically allowed the claimant by law or contracted for by the board in strict pursuance of the statutes.

(2) The Auditor of State is prohibited from drawing his or her warrant on the Treasurer of State in payment of any claim or demand against the charitable or educational institutions unless the claim or demand shall be itemized and verified as required by subsection (b) of this section, approved and ordered paid by a majority of the board of trustees, and filed in the office of the Auditor of State.

(3) No claim or demand shall be paid unless there is an unexpended appropriation previously made to pay it.



§ 25-17-103 - Repair of damage to charitable institution.

In case of destruction of any of the charitable institutions by fire or tornado, the board of trustees is authorized and empowered upon the approval of the Governor to borrow money at a reasonable rate of interest and immediately repair the damage done to the building.






Subchapter 2 - -- Honorary Boards and Commissions

§ 25-17-201 - Boards created for management of various institutions.

The following honorary boards are created:

(1) A board of five (5) members constituting the Board of Trustees of the Arkansas School for the Blind and the Arkansas School for the Deaf;

(2) A board of five (5) members constituting the Board of Corrections;

(3) A board of seven (7) members constituting the Board of Trustees of the University of Central Arkansas, hereby made and constituted a body politic and corporate;

(4) A board of seven (7) members constituting the Board of Trustees of Henderson State University, hereby made and constituted a body politic and corporate;

(5) A board of five (5) members to be appointed from the state at large, constituting the Board of Trustees of Arkansas State University;

(6) A board of (5) five members to be appointed from counties in the Second Agricultural and Mechanical District, constituting the Board of Trustees of Arkansas Tech University; and

(7) A board of seven (7) members constituting the Board of Trustees of the Arkansas School for Mathematics and Sciences.



§ 25-17-202 - Powers and duties.

The boards created in § 25-17-201 are charged with the management and control of the respective institutions of the State of Arkansas.



§ 25-17-203 - Eligibility for membership.

(a) Members of the boards appointed by the Governor under the provisions of § 25-17-201, in addition to possessing the qualifications of an elector, shall reside in the State of Arkansas.

(b) The Governor, Attorney General, Secretary of State, Auditor of State, Treasurer of State, Commissioner of State Lands, Justices of the Supreme Court, and the directing head of any state department, state agency, or state institution shall be ineligible for membership on any of the boards provided for in § 25-17-201 during the time for which they were elected or appointed.

(c) No individual may be a member of more than one (1) of the boards created under the provisions of § 25-17-201 at the same time.



§ 25-17-204 - Appointment and terms of members generally.

(a) By and with the advice and consent of the Senate, the Governor shall appoint the members of the boards.

(b) The term of office for each member shall commence January 15 and shall end on January 14 of the fifth or seventh year, as the number of years the full term may be, following the year in which the term commenced. The terms shall be arranged so that the term of one (1) member of each board shall expire each year.

(c) (1) Within twenty (20) days after the convening of the General Assembly in a regular session or a fiscal session, the Governor shall submit to the Senate for confirmation the names of those board members and appointees who are by law required to be confirmed by the Senate.

(2) However, the names of appointees to fill vacancies which occur after the first twenty (20) days of the session of the General Assembly, but prior to the adjournment thereof, shall be submitted within five (5) days from the date of each vacancy.

(3) In the event of rejection by the Senate of an appointee whose name has been so submitted, the Governor shall submit the name of another appointee to fill the vacancy within ten (10) days after receipt of written notice from the Secretary of the Senate of the rejection.

(4) In the event the Governor within the time herein required should fail to appoint or fail to submit to the Senate for confirmation the name of any appointee, then the office shall be vacant, and the Senate shall proceed to fill the vacancy by an appointee of its own choice.

(d) Any vacancies arising in the membership of the boards for any reason other than the expiration of the regular terms for which the members were appointed shall be filled by the appointment of the Governor, subject to the approval by a majority of the remaining members of the respective boards and shall be thereafter effective until the expiration of the regular terms.

(e) The Secretary of State shall furnish a certificate to each board member within ten (10) days following appointment, whereupon the appointee shall notify the Governor and the Secretary of State in writing of his or her acceptance of the appointment within thirty (30) days. If the appointee shall fail to give notice of his or her acceptance within the time required, then the appointment shall be declared void and another appointment shall be made.



§ 25-17-205 - Board of Trustees of the Arkansas School for the Blind and the Arkansas School for the Deaf -- Deaf and blind members -- Parents or guardians as members.

(a) There shall be at all times one (1) member of the Board of Trustees of the Arkansas School for the Blind and the Arkansas School for the Deaf who is a deaf person who fluently utilizes deaf sign language.

(b) The second vacancy arising on the board shall be filled by the appointment of a person who is legally blind.

(c) (1) The Governor shall appoint one (1) person who is the parent of a blind student and one (1) person who is the parent of a deaf student to serve as advisory nonvoting members of the Board of Trustees of the Arkansas School for the Blind and the Arkansas School for the Deaf.

(2) The term of office of the advisory members shall be the same as the term of office of the other members of the board. Any vacancy arising in an advisory position shall be filled in the same manner as those of other vacancies arising in the membership of the board.

(3) A state employee who is a parent or a legal guardian of a student at the Arkansas School for the Blind or the Arkansas School for the Deaf shall be eligible to serve as a regular or advisory member of the board.



§ 25-17-207 - Oath of members.

(a) Before entering upon his or her respective duties, each board member shall take, subscribe, and file in the office of the Secretary of State an oath that he or she will:

(1) Support the Constitution of the United States and the Constitution of the State of Arkansas;

(2) Faithfully perform the duties of the office upon which he or she is about to enter; and

(3) Not be or become directly or indirectly interested in any contract made by the board.

(b) (1) Any violation of the oath shall be a Class A misdemeanor.

(2) Any contract entered into in violation of the oath shall be void.



§ 25-17-208 - Meetings generally.

(a) (1) Unless otherwise provided by law, each honorary board or commission shall meet in regular session at least once each semiannual period and shall meet in special session as often as its business may require.

(2) As used in this section, the term "honorary board or commission" means any state board or commission whose members receive no compensation other than stipends or reimbursement of expenses.

(b) (1) All meetings shall be open to the public except when the board or commission has under consideration the employment, discharge, or investigation of an individual.

(2) The board or commission by a majority vote thereof may declare the matter they are about to consider to be privileged and may declare a closed session for the period of time during which this matter is being discussed.

(3) At the end of that time and before any new subject is discussed, the secretary of the board or commission shall announce to the public and press who may be in attendance that the meeting is reopened for the discussion of further business.



§ 25-17-210 - Removal of members generally.

(a) The Governor shall have the power to remove any member of an honorary board before the expiration of his or her term for cause only, after notice and hearing.

(b) The removal shall become effective only when approved in writing by a majority of the total number of the board, but the member removed or his or her successor shall have no right to vote on the question of removal.

(c) The documentation of removal action shall be filed with the Secretary of State together with a complete record of the proceedings at the hearing.

(d) (1) An appeal may be taken to the Pulaski County Circuit Court by the Governor or the member ordered removed, and the appeal shall be tried de novo on the record of the hearing before the Governor.

(2) An appeal may be taken from the circuit court to the Supreme Court, where the appeal shall likewise be tried de novo.



§ 25-17-211 - Absence of member from meetings as grounds for removal.

(a) Attendance Required. In order to ensure broad representation and a quorum, all board or commission members have a responsibility to attend all regular or special meetings of the board or commission.

(b) Excessive Absences. A board or commission member shall be subject to removal from the board or commission in the event the member shall fail to present to the Governor a satisfactory excuse for his or her absence. Unexcused absences from three (3) successive regular meetings, without attending any intermediary called special meetings, shall constitute sufficient cause for removal.

(c) Notice and Removal Procedures. Removal of board or commission members shall be in accordance with the following:

(1) (A) Within thirty (30) days after each regular board or commission meeting, the secretary of each board or commission shall notify the Governor in writing of any member who has been absent from three (3) successive regular meetings without attending any intermediary called special meetings.

(B) The secretary's notice to the Governor shall include a copy of all meeting notices and attendance records for the past year;

(2) Any board or commission secretary's failing to submit the notices and documentation required by this section shall be considered cause for removal by the Governor in accordance with the procedures set forth at § 25-17-210;

(3) (A) Within sixty (60) days after receiving the notice and supporting documentation from the board or commission secretary, the Governor shall notify the board or commission member in writing of his or her intent to remove the member for cause.

(B) This notice shall suffice for the notice required in § 25-17-210(a);

(4) Within twenty (20) days of the date of the Governor's notice, the member may request an excused absence as provided by this section or may file notice with the Governor's office that the member disputes the attendance records and the reasons thereby;

(5) The Governor shall grant an excuse for illness of the member when the illness is verified by a written sworn statement by the attending physician or other proper excuse as determined by the Governor; and

(6) After twenty (20) days of the date of the Governor's notice, if no rebuttal is received or other adequate documentation submitted, the member may be removed in accordance with the provisions set forth at § 25-17-210.

(d) Reimbursements Withheld. Any board or commission member referred to the Governor because of excessive absences under the provisions of this section shall not be entitled to any per diem or expense reimbursement for travel or attendance of any subsequent meeting until the board or commission receives notification from the Governor that the member has been excused for the absences.






Subchapter 3 - -- Regulation of Property

§ 25-17-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Executive head", when used with reference to the University of Arkansas, means the President of the University of Arkansas System;

(2) "Institution" means the educational, charitable, correctional, penal, and other institutions owned and operated by the State of Arkansas and shall include the respective state parks of this state;

(3) "Property" means both real and personal property owned by or under the control of the institution and shall include all highways, streets, alleys, and rights-of-way that are contiguous or adjacent to property owned or controlled by the institution; and

(4) "Property under the control of" shall include that property upon which any registered institutional organization is maintained or property rented or leased for the purpose of facilitating events or functions of the institution.



§ 25-17-302 - Applicability -- Cumulative effect.

(a) This subchapter shall apply to and encompass all lands, buildings, and improvements which are owned by each respective state institution which may be owned by the State of Arkansas for the use of the institution, or which may be under the control of the institution but is not to be interpreted as in any way interfering with the ownership and control which is by law vested in the governing board of each institution as to its lands, buildings, and improvements.

(b) The provisions of this subchapter shall be cumulative to any remedies which each institution may possess for enforcing its rules and regulations, including its rights to impose sanctions through fees and charges and its rights to discipline, deny service, and expel.



§ 25-17-303 - Enforcement.

(a) The prosecuting attorney or the city attorney, as may be appropriate, shall appear and prosecute all actions arising in any court under the provisions of this subchapter.

(b) All fines which may be collected by any court on account of the violation of § 5-40-104 or § 25-17-307 shall be paid into the same fund as are fines levied for the same or similar violations by the court hearing the matter.



§ 25-17-304 - Appointment and removal of institutional law enforcement officers.

(a) The executive heads of each of the educational, charitable, correctional, penal, and other institutions owned and operated by the State of Arkansas, including the executive head of the Department of Parks and Tourism and the executive head of the Arkansas Forestry Commission, are authorized to designate and appoint one (1) or more of the employees of the institutions and department, respectively, as an institutional law enforcement officer or officers for the institution or at a state park, or any separate portion of the institution or park, who shall exercise law enforcement officer authority under the laws of this state.

(b) These institutional law enforcement officers shall:

(1) Have all the powers provided by law for city police and county sheriffs to be exercised as required for the protection of the respective state institutions and state parks, together with any other duties which may be assigned by the employing institution or department; and

(2) Meet the requirements for certification set out by the Executive Commission on Law Enforcement Standards and Training in addition to any institution or department requirements.

(c) (1) The present jurisdictional powers or responsibility of the county sheriffs or city police over the land or property of institutions or persons on the land shall not be ceded to the law enforcement officers of state institutions.

(2) The appointment or designation of institutional law enforcement officers does not supersede in any way the authority of the Department of Arkansas State Police or the county sheriffs or that of the law enforcement officers of the jurisdiction within which the institution or portions of it are located.

(d) (1) Institutional law enforcement officers shall be identified by a shield or badge bearing the name of the state institution.

(2) The institution shall issue an identification card bearing the photograph of the institutional law enforcement officer who shall carry it on his or her person at all times when on duty and display it upon request.

(e) (1) An institutional law enforcement officer's authorization to have and to exercise the powers provided by law for law enforcement officers shall be further evidenced by a letter of appointment issued under the seal of the institution.

(2) The executive head of the institution and the executive head of the department or their designees shall maintain a file containing each institutional law enforcement officer's authorization certificate, the certificate of appointment, and all other certificates and information consistent with the regulations of the Executive Commission on Law Enforcement Standards and Training.

(3) (A) The executive head of the state institution or the department shall have the authority to remove an employee from the execution of those designated duties, including the authority to revoke in writing the authorization to serve as an institutional law enforcement officer for the institution or department.

(B) Upon termination of that authority, the person shall no longer possess or exercise the authority of an institutional law enforcement officer.

(C) A copy of all revocations shall be placed in the file described in subdivision (e)(2) of this section.

(D) The Executive Commission on Law Enforcement Standards and Training shall be notified of any change in an institutional law enforcement officer's status.



§ 25-17-305 - Institutional law enforcement officer's duties and powers.

(a) An institutional law enforcement officer appointed under the authority of § 25-17-304, except to the extent otherwise limited by the executive head of the state institution or department appointing him or her, shall protect property, preserve and maintain proper order and decorum, prevent unlawful assemblies and disorderly conduct, exclude and eject persons detrimental to the well-being of the institution, prevent trespass, and regulate the operation and parking of motor vehicles upon and in all of the grounds, buildings, improvements, streets, alleys, and sidewalks under the control of the institution employing him or her, which is the institutional law enforcement officer's primary jurisdiction.

(b) (1) An institutional law enforcement officer shall have and exercise police supervision on behalf of the institution and as a law enforcement officer may arrest any person upon or in the institutional law enforcement officer's primary jurisdiction who is committing an offense against any law of the State of Arkansas or against the ordinances of the city in which the institution is located and may deliver that person before any court of competent jurisdiction to be dealt with according to law.

(2) An institutional law enforcement officer may summon a posse comitatus if necessary.

(c) An institutional law enforcement officer may make an arrest for an offense against any law of the State of Arkansas outside his or her primary jurisdiction if the officer:

(1) Is summoned by another law enforcement agency to provide assistance;

(2) Is assisting another law enforcement agency;

(3) (A) Is traveling to or from any location in the state on official business.

(B) Official business includes, but is not limited to:

(i) Engaging in intelligence-gathering activity relating to security on the grounds, buildings, improvements, streets, alleys, and sidewalks under the control of the institution employing him or her;

(ii) Investigating a crime committed on the grounds, buildings, improvements, streets, alleys, and sidewalks under the control of the institution employing him or her;

(iii) Transporting money, valuables, securities, or other valuables on behalf of the institution;

(iv) Providing security or protective services for officials or visiting dignitaries to the institution; or

(v) The continuous and immediate pursuit of a person for an offense committed on the grounds, buildings, improvements, streets, alleys, and sidewalks under the control of the institution employing him or her, or in the officer's view.

(d) (1) When an arrest is made outside the institutional law enforcement officer's primary jurisdiction, the law enforcement agency with jurisdiction will be notified promptly and a written report forwarded to the agency no later than the next working day.

(2) The agency having jurisdiction may choose to take over the investigation or allow the institution or department law enforcement officer to bring the person before a court of competent jurisdiction to be dealt with according to law.



§ 25-17-306 - Institutional law enforcement officers exempt from personal liability.

Any institutional law enforcement officers so appointed and designated and any other institutional employees so authorized executing the duties delegated to them under this subchapter shall not be personally liable for injuries to persons or for damages to property dealt with while acting within the scope of their authorized authority on behalf of the State of Arkansas and its institutions.



§ 25-17-307 - Rules and regulations for motor vehicles on institutional grounds.

(a) Each of the institutions described in § 25-17-301 is authorized to promulgate rules and regulations and to amend or change them from time to time as its governing board shall deem necessary, providing for the operation and parking of motor vehicles upon the grounds, streets, drives, and alleys under its control, including, but not limited to, the following regulations:

(1) Limiting the rate of speed;

(2) (A) Assigning parking spaces and designating parking areas and their uses and collecting charges or fees as rent for those spaces.

(B) The charges or fees collected under subdivision (a)(2)(A) of this section, other than fees for parking or parking passes for athletic events or other special events, shall not be considered as payment for the providing of any service of any nature to the person paying the charges or fees as rent and shall be exempt for the tax levied by § 26-52-301(3);

(3) Prohibiting parking as it deems necessary;

(4) Removing vehicles parked in violation of institutional rules and regulations or city ordinances, at the expense of the violator, who shall pay the expense before the vehicle is released;

(5) Instituting a system of motor vehicle registration for the identification and regulation of vehicles regularly using institutional premises, including a reasonable charge to defray the cost thereof; and

(6) (A) Collecting under an established system administrative charges for violations of institutional rules and regulations governing motor vehicles, their operation, and parking.

(B) However, an administrative finding of violation may be appealed to the appropriate district court where the matter shall be heard de novo.

(b) Rules and regulations, together with any amendments thereto, which may from time to time be adopted by a state institution for the regulation of operation and parking of motor vehicles shall be recorded in the official minutes of the governing board having supervision of the institution, shall be filed with the Secretary of State, and shall be printed, with copies available at convenient locations at the institution or at any separate portion thereof.

(c) Speed limits shall be posted at reasonable intervals, and traffic and parking directions and prohibitions shall be indicated by signs.

(d) From and after the promulgation of the rules and regulations, it shall be unlawful for any person to operate or to park a motor vehicle in violation thereof. Any person violating or refusing to comply with the rules and regulations if not otherwise provided for by city ordinance shall be subjected to a reasonable administrative charge stated in the promulgated rules and regulations.

(e) (1) Persons violating institutional rules and regulations promulgated under this section while using a motor vehicle registered with the institution at the option of the institutional law enforcement officer shall be charged under the institution's system of charges or summoned to appear before any court of competent jurisdiction, to be dealt with according to law. A person adversely affected by any administrative determination as described shall have a right to appeal therefrom to the appropriate district court where the matter shall be heard de novo.

(2) Persons violating institutional rules and regulations under this section while using a motor vehicle not registered with the institution or persons violating city ordinances shall be summoned to appear before the court. Notice placed on the vehicle shall be sufficient as a summons for the purposes of this section.









Chapter 18 - Public Records

Subchapter 1 - -- General Provisions

§ 25-18-101 - Reproduction of records generally.

(a) For the purposes of this section, "business" means and includes business, industry, profession, occupation, and calling of every kind.

(b) (1) The head of any business or head of any state, county, or municipal department, commission, bureau, or board may cause any or all records kept by the official, department, commission, board, or business to be photographed, microfilmed, photostated, or reproduced on film. At the time of reproduction, he or she shall attach his or her certificate to the record certifying that it is the original record, and the certificate shall be reproduced with the original.

(2) The film or reproducing material shall be of durable material, and the device used to reproduce records on the film or material shall be such as to accurately reproduce and perpetuate the original records in all details.

(c) (1) The photostatic copy, photograph, microfilm, or photographic film of the original records shall be deemed to be an original record for all purposes and shall be admissible in evidence in all courts or administrative agencies.

(2) A facsimile, exemplification, or certified copy of a record for all purposes recited in this subsection shall be deemed to be a transcript, exemplification, or certified copy of the original.

(d) Whenever photostatic copies, photographs, microfilms, or reproductions on films of public records kept by a state official, department, commission, or board shall be placed in conveniently accessible files and provision made for preserving, examining, and using them, the head of the state department, commission, bureau, or board may certify those facts to the Governor, who shall have the power to authorize the disposal, archival storage, or destruction of the records or papers.



§ 25-18-102 - Microfilming of records by Secretary of State.

(a) The Secretary of State is authorized and empowered to proceed to have microfilmed any state records and documents which, in his or her opinion, with the advice of the State Board of Finance and the heads of the various state departments, may be of the most importance from an historical and legal point of view.

(b) The microfilm records shall be properly indexed and placed in a fireproof vault which will be available to all department heads, officials, employees, and the public. The operator and supervisor are directed to place the microfilm record of all state documents or records on the microfilm reader machine for the use of any citizens, officials, or employees of the state at their request.

(c) The Secretary of State is charged with the general direction of this microfilming program, provided that the Governor by proclamation may transfer these duties to some other official or department.



§ 25-18-103 - Fee for facsimile copies.

The fees charged by the Secretary of State for facsimile copies of any state record document shall be the same as is provided by law for certified copies.






Subchapter 2 - -- State Publications

§ 25-18-202 - Messages, reports, and other documents -- Number of copies.

If any report, bill, or other document is ordered to be printed by the General Assembly and no number of copies is designated, there shall be printed at the public expense not more than two hundred forty (240) copies.



§ 25-18-203 - Messages, reports, and other documents -- Covers and title pages.

In printing messages, reports, and other documents ordered to be printed by the General Assembly or by any officer, in pursuance of law or resolution of either house of the General Assembly, the contractor may attach covers and prefix a title page to each message or report of a state officer or superintendent of a state institution, but the contractor shall dispense with full title pages in reports of committees and other short documents and affix only a half-title at the top of the first page of every document.



§ 25-18-204 - Journals of legislative proceedings.

Whenever any journal of the proceedings of the House of Representatives and Senate for any regular or extraordinary session of those bodies, or either of them, is authorized to be published by any enactment of the General Assembly, publication shall be made and the published journal shall be released for distribution within six (6) months of the date of adjournment of those bodies at any session of the General Assembly.



§ 25-18-205 - Acts of General Assembly -- Index -- Printing -- Certification.

(a) The Secretary of State shall make out true and accurate copies of all the laws, resolutions, and memorials and deliver them to the contractor for printing the acts of the General Assembly as fast as the contractor may need the copies in fulfillment of his or her contract as required by law.

(b) It shall be the duty of the Secretary of State to have prepared and furnish to the public printer a full, thorough, and complete index with subheads to the acts of the General Assembly.

(c) The Secretary of State shall pay for the copying of the acts by the public printer at the rate of ten cents (10cent(s)) per one hundred (100) words, and for indexing and subheading the acts, a reasonable compensation to be fixed by the State Board of Public Printing not to exceed the customary price paid for such work.

(d) (1) The Acts of Arkansas shall be printed in two (2) volumes.

(2) Volume I shall contain only appropriation acts and the Revenue Stabilization Law, § 19-5-101 et seq., and amendments relative thereto and may be printed in two (2) books if the Secretary of State considers it mechanically expedient.

(3) (A) Volume II shall contain all other acts of the General Assembly and may be printed in two (2) books if the Secretary of State considers it mechanically expedient.

(B) Acts establishing the amount of salary, compensation, or allowances, and the method of payment thereof, for county officers, their deputies and other employees in their offices, deputy prosecuting attorneys, court reporters, court stenographers, and other employees of circuit courts shall be printed in Volume II.

(C) Volume II, or Book 2 of Volume II if there is one, shall also contain the acts of the extraordinary sessions of the General Assembly.

(e) (1) The date of approval by the Governor shall be stated at the end of each act, resolution, and memorial, omitting the name and style of the Governor and presiding officers of the two (2) houses.

(2) At the end of each volume of the acts, there shall be a full and complete index.

(f) The Secretary of State is authorized, if he or she determines it to be in the public interest, to publish and distribute separate acts, or a group of acts dealing with the same or related subjects, in pamphlet form.

(g) The contractor shall furnish to the Secretary of State at his or her office a proof of each form of the laws, in the course of their publication, and a reader to assist in comparing the proof with the original rolls.

(h) It is made the duty of the Secretary of State to insert his or her certificate in the pamphlet containing the printed laws, joint resolutions, memorials, and similar items that the laws thus printed are "correct copies of the original on file in his office".



§ 25-18-206 - Digests, acts, and journals -- Distribution.

(a) It shall be the Secretary of State's duty to distribute the acts and journals and all laws as are by law required to be distributed among the different counties of this state.

(b) The Secretary of State shall issue his or her requisition for the acts in whatever quantities are necessary to make the distribution required by law.

(c) (1) The Secretary of State shall reserve from sale copies of the acts of the General Assembly for free distribution of one (1) copy of each, as they are published and bound, to the following officers, only upon written request therefor within thirty (30) days following the date of adjournment sine die of any legislative session:

(A) County judges;

(B) County clerks;

(C) Prosecuting attorneys;

(D) District judges;

(E) Circuit judges;

(F) The Supreme Court Reporter;

(G) Supreme Court Justices;

(H) Court of Appeals Judges;

(I) The Supreme Court Librarian;

(J) The Attorney General;

(K) Each state department;

(L) Circuit clerks;

(M) Sheriffs;

(N) Tax collectors;

(O) County treasurers;

(P) Assessors; and

(Q) Members of the General Assembly.

(2) However, the Attorney General upon written request within the same time period shall be supplied with two (2) copies of each.

(d) Members of the General Assembly shall be entitled to one (1) copy of the journal of the preceding session and of the session of which they are members.



§ 25-18-207 - Digests, acts, and journals -- Delivery to successors -- Annual settlement.

(a) (1) The officers, except the Clerk of the Supreme Court and the members of the General Assembly, receiving digests, acts, and journals shall keep them in good order and turn over the volumes to their successors in office.

(2) On failure to do so without properly accounting for the books, they shall be fined in any sum not less than ten dollars ($10.00) nor more than twenty-five dollars ($25.00).

(b) (1) All officers, except members of the General Assembly, receiving or having custody of books under §§ 25-18-206 -- 25-18-209 and 25-18-220 shall be liable under their bonds for the full value of the books.

(2) All officers settling with any courts or other authority shall account for the books at each annual settlement in like manner as for all money and other assets of their office. Those officers shall make good to the State Treasury the value in money of all books not legally accounted for and shall exhibit the State Treasury receipt for the money in the settlement.



§ 25-18-208 - Digests, acts, and journals -- Lost or destroyed books.

If any of the digests, acts, and journals shall be lost or destroyed, the officer whose books have become lost or destroyed may obtain a duplicate copy from the Secretary of State by furnishing the Secretary of State a statement under oath of the facts in the case, setting out the reason why the books are missing and that the loss is due to no fault or negligence of the officer and whether or not settlement for the books has been made under § 25-18-207.



§ 25-18-209 - Sale of digests and acts -- Price.

(a) (1) The Secretary of State shall have the authority and power and is required to sell Crawford and Moses' Digest of the Statutes of Arkansas at five dollars ($5.00) per copy and to sell the acts of the General Assembly at the actual pro rata cost to the state for publishing them in order to recover the per volume cost to the state.

(2) This section shall not apply to acts of the General Assembly prior to 1917, which acts shall be sold at one dollar and fifty cents ($1.50) per set, except those acts which are bound in paper, which shall sell at one dollar ($1.00) per set.

(b) The Secretary of State shall have the authority to make reduction in price of the books when they become damaged, the reduction per set not to be less than one-half (1/2) the original selling price.

(c) (1) The price of Mansfield's Digest is fixed at one dollar and fifty cents ($1.50) per copy.

(2) The Secretary of State shall retain five hundred (500) copies for use of the state.



§ 25-18-214 - Clerks -- Personal liability.

(a) The clerk and his or her bondsmen shall be personally liable and responsible for the safekeeping of bound volumes of the reports.

(b) The volume shall not be loaned or removed except that the clerk, upon approval of the Director of the Department of Finance and Administration, may remove or otherwise dispose of bound volumes if the official reports are available in electronic or other readily accessible medium in each county in the State of Arkansas for the general use of the courts, county officials, and attorneys.



§ 25-18-218 - Supreme Court and Court of Appeals reports -- Medium of publication -- Distribution.

(a) (1) The reports of the Supreme Court and the Court of Appeals shall be published and distributed in such format and medium as the Supreme Court may direct.

(2) The medium shall be a permanent, secure, and unalterable record of the final, official decisions of the Supreme Court and the Court of Appeals.

(b) (1) The reports shall be made publicly available for viewing at no charge via the Internet or other medium that is readily accessible by the public.

(2) However, the Administrative Office of the Courts may establish:

(A) A system of subscription-based access to additional features; and

(B) Reasonable charges for the provision of reports on disc or other physical medium.



§ 25-18-222 - References to deaf people.

The archaic terms "dumb" and "deaf-mute" that formerly related to deaf people shall be struck from all future state publications that in any way refer to the deaf.



§ 25-18-223 - Book report of Secretary of State.

(a) (1) The Secretary of State is directed to cause to be compiled, edited, and published a bound book report of the Secretary of State for the period ending December 31, 2008, and containing the same information and subject matter as the earlier biennial reports of the Secretary of State and other data, both historical and contemporary, that in the opinion of the Secretary of State would be of interest to all citizens of Arkansas.

(2) The book shall be printed under the proper contract for state printing.

(b) Upon receipt of the volumes of the historical bound book report, the Secretary of State shall distribute them in the following manner:

(1) One (1) copy to each member of the General Assembly;

(2) One (1) copy to each city, county, regional, public school, parochial school, and institution of higher learning library in the State of Arkansas;

(3) One (1) copy to each state constitutional officer;

(4) One (1) copy to each circuit judge, district judge, and prosecuting attorney; and

(5) One (1) copy to:

(A) Each elected or appointive county official, including the county judge, county sheriff, county clerk, collector, circuit clerk, coroner, and surveyor; and

(B) Other local elected officials upon written request.



§ 25-18-224 - Distribution of quasijudicial opinions and orders.

(a) (1) (A) Any quasijudicial board, commission, or agency of the state shall, on request, provide copies of its opinions and orders to any publication or reporting service which routinely reports on its opinions and orders.

(B) If such a board, commission, or agency affirms and adopts as its own the opinion or order of a hearing officer, administrative law judge, or referee, a copy of the opinion or order affirmed shall be attached to the order or opinion of the board, commission, or agency.

(2) Such quasijudicial board, commission, or agency may make a charge for providing such opinions and orders, but the charge shall be limited to the actual cost of reproduction and shall be approved by the Director of the Department of Finance and Administration.

(b) Administrative decisions of the Office of Hearings and Appeals of the Department of Finance and Administration and opinions of the Department of Finance and Administration which contain information which is confidential pursuant to the Arkansas Tax Procedure Act, § 26-18-101 et seq., shall be exempt from the disclosure provisions of subsection (a) of this section.



§ 25-18-225 - Publishing and distribution of Arkansas acts.

(a) The Secretary of State shall permanently maintain the original and one (1) copy of all:

(1) Acts of the General Assembly;

(2) Memorials;

(3) Resolutions;

(4) Proposed constitutional amendments, both initiated and referred; and

(5) Proposed initiated acts.

(b) The Secretary of State shall arrange for the printing and distribution of these documents as provided in this section.

(c) (1) The Secretary of State shall:

(A) Make true and accurate reproductions, as technology permits, of the original documents of:

(i) Acts;

(ii) Initiated acts;

(iii) Resolutions;

(iv) Memorials; and

(v) Constitutional amendments, both initiated and referred; and

(B) Deliver them to the contractor for printing as the Acts of Arkansas.

(2) General acts and appropriation acts shall be numbered consecutively as they are approved by the appropriate body.

(3) General acts and appropriation acts shall be printed consecutively.

(d) (1) It shall be the duty of the Secretary of State to have prepared a full, thorough, and complete index.

(2) A general index shall cover:

(A) General acts;

(B) Appropriation acts;

(C) Initiated acts;

(D) Special and local acts;

(E) Memorials; and

(F) Resolutions.

(e) The Secretary of State shall insert his or her certificate in the pamphlet containing the printed laws, resolutions, memorials, and similar items that the laws thus printed are "correct copies of the original on file in the Office of the Secretary of State".

(f) The Secretary of State is authorized, if that office determines it to be in the public interest, to publish and distribute separate acts, or a group of acts dealing with the same or related subjects, in pamphlet or book form.

(g) The Acts of Arkansas shall be published containing the acts of the General Assembly exactly as enacted by the General Assembly. Acts passed by the General Assembly in markup format shall be published in markup format. No correction, change, renumbering, substitution, redesignation, or rearrangement shall be made to the text of the acts published in the Acts of Arkansas.






Subchapter 3 - -- Depositories

§ 25-18-301 - Designation of official state depository.

The Mullins Library of the University of Arkansas at Fayetteville shall be designated as an official state depository of all public documents published by or under the authority of the state or any division thereof.



§ 25-18-305 - Federal publications.

The Secretary of State is further directed to send to the Mullins Library of the University of Arkansas at Fayetteville a copy of all publications of the federal government, where there are duplicate copies in the library of the Secretary of State. This shall include the Congressional Globe, Congressional Record, executive documents, departmental and commercial reports, and any federal documents.



§ 25-18-306 - Selective and partial depositories.

(a) In addition to the Mullins Library of the University of Arkansas at Fayetteville, which was designated as a depository of all state, city, and county documents under the provisions of § 25-18-301, the library of each of the state-supported institutions of higher learning in this state is designated as a selective or partial depository of state, city, and county documents.

(b) Each department or division of the state, city, and county which is directed to furnish copies of publications to the Mullins Library is authorized and directed to send to the Arkansas State Library a list of all publications published by the department or division during the preceding quarter.

(c) The Arkansas State Library shall prepare a checklist of all publications published by all counties, cities, departments, and agencies of this state and shall furnish quarterly a copy of the checklist to each of the institutions of higher learning in this state.



§ 25-18-307 - Procedure to obtain state and local publications.

(a) Any institution of higher learning desiring to obtain copies of any publication contained in the checklist shall order the number of copies, not to exceed three (3) copies of any one (1) report or publication, desired from the Arkansas State Library.

(b) The Arkansas State Library shall collect the orders and shall periodically obtain from state agencies and departments, and from the various cities and counties, a sufficient number of copies and documents and publications to fill the orders.

(c) The Arkansas State Library shall furnish all institutions of higher learning copies of any documents and publications so ordered without charge or cost.



§ 25-18-308 - State and local publications furnished to Arkansas State Library.

Each department or division of the state, a city, or a county under whose jurisdiction any printed or processed book, pamphlet, report, or other publication is issued at the expense of a municipal corporation or of a county, or of a county and a city, or of the state is directed to furnish without charge to the Arkansas State Library the number of copies of such publications as the library may order.






Subchapter 4 - -- Settlement Agreements

§ 25-18-401 - Disclosure required.

No public official or employee acting in behalf of a governmental agency or another agency wholly or partially supported by or expending public funds shall:

(1) Agree or authorize another to agree that all or part of a litigation settlement agreement to which the agency is a party shall be kept secret, sealed, or otherwise withheld from public disclosure; or

(2) Seek a court order denying public access to any court record or other document containing the terms of a settlement agreement resolving a claim by or against the agency.



§ 25-18-402 - Exemptions.

Sections 25-18-401 -- 25-18-403 do not prohibit the Director of the Department of Finance and Administration and his or her authorized agents from entering into agreements with taxpayers pursuant to § 26-18-705 which shall not be subject to public disclosure if the subject matter of the agreement is protected from public disclosure by the Freedom of Information Act of 1967, § 25-19-101 et seq., or § 26-18-303, or other state law.



§ 25-18-403 - Penalty.

Any person who violates the provisions of this subchapter shall be guilty of a violation and punished by a fine not exceeding five hundred dollars ($500).






Subchapter 5 - -- Contracts

§ 25-18-501 - State agency contracts.

When any state agency enters into a contract with any entity, the contract shall be deemed a public record in accordance with the Freedom of Information Act of 1967, § 25-19-101 et seq.






Subchapter 6 - -- Retention of Public Records by State Agencies

§ 25-18-601 - Legislative intent.

(a) The General Assembly finds that while the Freedom of Information Act of 1967, § 25-19-101 et seq., provides disclosure guarantees for public records, due to Acts 2001, No. 1252, there is no general requirement for agencies to preserve public records.

(b) Therefore, the State of Arkansas is in need of a general records retention law to preserve records that are commonly found in most state agencies for disclosure under the Freedom of Information Act of 1967, § 25-19-101 et seq., for historical purposes and for the efficient operation of state government.



§ 25-18-602 - Applicability.

(a) This subchapter shall not apply to city, county, or local governmental entities.

(b) This subchapter shall apply only to records created by each state agency after the date the state agency complies with the rules and guidelines promulgated under this subchapter.



§ 25-18-603 - Definitions.

As used in this subchapter:

(1) "Public records" means the same as defined in § 25-19-103(5)(A); and

(2) (A) "State agencies" means all state departments, boards, and commissions.

(B) "State agencies" does not include:

(i) The elected constitutional officers and their staffs;

(ii) The General Assembly and its committees and staffs;

(iii) The Supreme Court;

(iv) The Court of Appeals;

(v) The Administrative Office of the Courts; and

(vi) Public institutions of higher education with respect to academic, research, health care, and existing information and technology applications and underlying support.



§ 25-18-604 - Retention requirement.

(a) The Department of Finance and Administration shall direct the development of rules and guidelines for the retention of public records commonly found in most state agencies.

(b) (1) The Department of Finance and Administration shall promulgate pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., rules and guidelines governing the retention and management of public records commonly found in most state agencies, including, but not limited to, electronic records.

(2) The Arkansas General Records Retention Schedule, previously promulgated and adopted as Agency Policy 200.000 of the Office of Information Technology, shall be an official regulation of the Department of Finance and Administration subject to revision under subsection (d) of this section.

(c) Each state agency shall comply with the rules and guidelines promulgated under this subchapter by July 1, 2007.

(d) The Department of Finance and Administration shall make periodic updates to the rules governing the retention and management of public records commonly found in most state agencies pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 25-18-605 - Conflict with federal or state laws.

(a) If any rule promulgated under this subchapter is found to conflict with current federal or state law for the retention of public records, the federal or state law shall override the rule promulgated under this subchapter.

(b) Rules promulgated under this subchapter shall not require the disclosure of public records otherwise exempt from disclosure by federal or state law.






Subchapter 7 - -- Electronic Records and Signatures

§ 25-18-701 - Use of electronic records.

All state agencies shall use or permit the use of electronic records and electronic signatures.



§ 25-18-702 - Standards and policies.

(a) (1) The Director of the Department of Information Systems shall establish standards and polices governing the use, management, retention, privacy, and security of electronic records of state agencies.

(b) The standards and policies shall address:

(1) The manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) Differing levels of criteria from which state agencies may choose in implementing the most appropriate standard for a particular application;

(3) The use of electronic signatures, including without limitation the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, the identification of the author of an electronic record, and the verification or authentication of the signature of the author of an electronic record;

(4) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(5) Any other required attributes for electronic records that are reasonably necessary under the circumstances.

(c) The Director of the Department of Information Systems shall make a monthly report to the Joint Committee on Advanced Communications and Information Technology regarding the status of the development of the standards and policies described in this section.



§ 25-18-703 - State agency standards and policies.

A state agency may use the standards and policies developed by the Director of the Department of Information Systems under § 25-18-702, or it may develop its own standards and policies consistent with the requirements established in § 25-18-702(b).









Chapter 19 - Freedom of Information Act

§ 25-19-101 - Title.

This chapter shall be known and cited as the "Freedom of Information Act of 1967".



§ 25-19-102 - Legislative intent.

It is vital in a democratic society that public business be performed in an open and public manner so that the electors shall be advised of the performance of public officials and of the decisions that are reached in public activity and in making public policy. Toward this end, this chapter is adopted, making it possible for them or their representatives to learn and to report fully the activities of their public officials.



§ 25-19-103 - Definitions.

As used in this chapter:

(1) (A) "Custodian", with respect to any public record, means the person having administrative control of that record.

(B) "Custodian" does not mean a person who holds public records solely for the purposes of storage, safekeeping, or data processing for others;

(2) "Format" means the organization, arrangement, and form of electronic information for use, viewing, or storage;

(3) "Medium" means the physical form or material on which records and information may be stored or represented and may include, but is not limited to, paper, microfilm, microform, computer disks and diskettes, optical disks, and magnetic tapes;

(4) "Public meetings" means the meetings of any bureau, commission, or agency of the state or any political subdivision of the state, including municipalities and counties, boards of education, and all other boards, bureaus, commissions, or organizations in the State of Arkansas, except grand juries, supported wholly or in part by public funds or expending public funds;

(5) (A) "Public records" means writings, recorded sounds, films, tapes, electronic or computer-based information, or data compilations in any medium required by law to be kept or otherwise kept and that constitute a record of the performance or lack of performance of official functions that are or should be carried out by a public official or employee, a governmental agency, or any other agency or improvement district that is wholly or partially supported by public funds or expending public funds. All records maintained in public offices or by public employees within the scope of their employment shall be presumed to be public records.

(B) "Public records" does not mean software acquired by purchase, lease, or license;

(6) (A) "Public water system" means all facilities composing a system for the collection, treatment, and delivery of drinking water to the general public, including, but not limited to, reservoirs, pipelines, reclamation facilities, processing facilities, and distribution facilities.

(B) This subdivision (6) expires on July 1, 2013; and

(7) "Vulnerability assessment" means an assessment of the vulnerability of a public water system to a terrorist attack or other intentional acts intended to substantially disrupt the ability of the public water system to provide a safe and reliable supply of drinking water as required by the Public Health Security and Bioterrorism Preparedness and Response Act of 2002, Pub. L. No. 107-188.



§ 25-19-104 - Penalty.

Any person who negligently violates any of the provisions of this chapter shall be guilty of a Class C misdemeanor.



§ 25-19-105 - Examination and copying of public records.

(a) (1) (A) Except as otherwise specifically provided by this section or by laws specifically enacted to provide otherwise, all public records shall be open to inspection and copying by any citizen of the State of Arkansas during the regular business hours of the custodian of the records.

(B) However, access to inspect and copy public records shall be denied to:

(i) A person who at the time of the request has pleaded guilty to or been found guilty of a felony and is incarcerated in a correctional facility; and

(ii) The representative of a person under subdivision (a)(1)(B)(i) of this section unless the representative is the person's attorney who is requesting information that is subject to disclosure under this section.

(2) (A) A citizen may make a request to the custodian to inspect, copy, or receive copies of public records.

(B) The request may be made in person, by telephone, by mail, by facsimile transmission, by electronic mail, or by other electronic means provided by the custodian.

(C) The request shall be sufficiently specific to enable the custodian to locate the records with reasonable effort.

(3) If the person to whom the request is directed is not the custodian of the records, the person shall so notify the requester and identify the custodian, if known to or readily ascertainable by the person.

(b) It is the specific intent of this section that the following shall not be deemed to be made open to the public under the provisions of this chapter:

(1) State income tax records;

(2) Medical records, adoption records, and education records as defined in the Family Educational Rights and Privacy Act of 1974, 20 U.S.C. § 1232g, unless their disclosure is consistent with the provisions of that act;

(3) The site files and records maintained by the Arkansas Historic Preservation Program of the Department of Arkansas Heritage and the Arkansas Archeological Survey;

(4) Grand jury minutes;

(5) Unpublished drafts of judicial or quasi-judicial opinions and decisions;

(6) Undisclosed investigations by law enforcement agencies of suspected criminal activity;

(7) Unpublished memoranda, working papers, and correspondence of the Governor, members of the General Assembly, Supreme Court Justices, Court of Appeals Judges, and the Attorney General;

(8) Documents that are protected from disclosure by order or rule of court;

(9) (A) Files that if disclosed would give advantage to competitors or bidders; and

(B) (i) Records maintained by the Arkansas Economic Development Commission related to any business entity's planning, site location, expansion, operations, or product development and marketing, unless approval for release of those records is granted by the business entity.

(ii) However, this exemption shall not be applicable to any records of expenditures or grants made or administered by the commission and otherwise disclosable under the provisions of this chapter;

(10) (A) The identities of law enforcement officers currently working undercover with their agencies and identified in the Arkansas Minimum Standards Office as undercover officers.

(B) Records of the number of undercover officers and agency lists are not exempt from this chapter;

(11) Records containing measures, procedures, instructions, or related data used to cause a computer or a computer system or network, including telecommunication networks or applications thereon, to perform security functions, including, but not limited to, passwords, personal identification numbers, transaction authorization mechanisms, and other means of preventing access to computers, computer systems or networks, or any data residing therein;

(12) Personnel records to the extent that disclosure would constitute a clearly unwarranted invasion of personal privacy;

(13) Home addresses of nonelected state employees, nonelected municipal employees, and nonelected county employees contained in employer records, except that the custodian of the records shall verify an employee's city or county of residence or address on record upon request;

(14) Materials, information, examinations, and answers to examinations utilized by boards and commissions for purposes of testing applicants for licensure by state boards or commissions;

(15) Military service discharge records or DD Form 214, the Certificate of Release or Discharge from Active Duty of the United States Department of Defense, filed with the county recorder as provided under § 14-2-102, for veterans discharged from service less than seventy (70) years from the current date;

(16) Vulnerability assessments submitted by a public water system on or before June 30, 2004, to the Administrator of the United States Environmental Protection Agency for a period of ten (10) years from the date of submission;

(17) (A) Records, including analyses, investigations, studies, reports, or recommendations, containing information relating to any Department of Human Services risk or security assessment, known or suspected security vulnerability, or safeguard related to compliance with the Health Insurance Portability and Accountability Act of 1996 or protection of other confidential department information.

(B) The records shall include:

(i) Risk and security assessments;

(ii) Plans and proposals for preventing and mitigating privacy and security risks;

(iii) Emergency response and recovery records;

(iv) Privacy and security plans and procedures; and

(v) Any other records containing information that if disclosed might jeopardize or compromise efforts to secure and protect personal health information or other protected department information.

(C) This subdivision (b)(17) expires on July 1, 2009.

(18) (A) Records, including analyses, investigations, studies, reports, recommendations, requests for proposals, drawings, diagrams, blueprints, and plans, containing information relating to security for any public water system.

(B) The records shall include:

(i) Risk and vulnerability assessments;

(ii) Plans and proposals for preventing and mitigating security risks;

(iii) Emergency response and recovery records;

(iv) Security plans and procedures; and

(v) Any other records containing information that if disclosed might jeopardize or compromise efforts to secure and protect the public water system.

(C) This subdivision (b)(18) expires on July 1, 2013.

(19) Records pertaining to the issuance, renewal, expiration, suspension, or revocation of a license to carry a concealed handgun, or a present or past licensee under § 5-73-301 et seq., including without limitation all records provided to or obtained by any local, state, or federal governments, their officials, agents, or employees in the investigation of an applicant, licensee, or past licensee and all records pertaining to a criminal or health history check conducted on the applicant, licensee, or past licensee except that:

(A) Information or other records regarding an applicant, licensee, or past licensee may be released to a law enforcement agency for the purpose of assisting in a criminal investigation or prosecution, or for determining validity of or eligibility for a license;

(B) Names of an applicant, licensee, or past licensee may be released as contained in investigative or arrest reports of law enforcement that are subject to release as public records; and

(C) The name and the corresponding zip code of an applicant, licensee, or past licensee may be released upon request by a citizen of Arkansas.

(c) (1) Notwithstanding subdivision (b)(12) of this section, all employee evaluation or job performance records, including preliminary notes and other materials, shall be open to public inspection only upon final administrative resolution of any suspension or termination proceeding at which the records form a basis for the decision to suspend or terminate the employee and if there is a compelling public interest in their disclosure.

(2) Any personnel or evaluation records exempt from disclosure under this chapter shall nonetheless be made available to the person about whom the records are maintained or to that person's designated representative.

(3) (A) Upon receiving a request for the examination or copying of personnel or evaluation records, the custodian of the records shall determine within twenty-four (24) hours of the receipt of the request whether the records are exempt from disclosure and make efforts to the fullest extent possible to notify the person making the request and the subject of the records of that decision.

(B) (i) If the subject of the records cannot be contacted in person or by telephone within the twenty-four-hour period, the custodian shall send written notice via overnight mail to the subject of the records at his or her last known address. Either the custodian, requester, or the subject of the records may immediately seek an opinion from the Attorney General, who, within three (3) working days of receipt of the request, shall issue an opinion stating whether the decision is consistent with this chapter.

(ii) In the event of a review by the Attorney General, the custodian shall not disclose the records until the Attorney General has issued his or her opinion.

(C) However, nothing in this subsection shall be construed to prevent the requester or the subject of the records from seeking judicial review of the custodian's decision or the decision of the Attorney General.

(d) (1) Reasonable access to public records and reasonable comforts and facilities for the full exercise of the right to inspect and copy those records shall not be denied to any citizen.

(2) (A) Upon request and payment of a fee as provided in subdivision (d)(3) of this section, the custodian shall furnish copies of public records if the custodian has the necessary duplicating equipment.

(B) A citizen may request a copy of a public record in any medium in which the record is readily available or in any format to which it is readily convertible with the custodian's existing software.

(C) A custodian is not required to compile information or create a record in response to a request made under this section.

(3) (A) (i) Except as provided in § 25-19-109 or by law, any fee for copies shall not exceed the actual costs of reproduction, including the costs of the medium of reproduction, supplies, equipment, and maintenance, but not including existing agency personnel time associated with searching for, retrieving, reviewing, or copying the records.

(ii) The custodian may also charge the actual costs of mailing or transmitting the record by facsimile or other electronic means.

(iii) If the estimated fee exceeds twenty-five dollars ($25.00), the custodian may require the requester to pay that fee in advance.

(iv) Copies may be furnished without charge or at a reduced charge if the custodian determines that the records have been requested primarily for noncommercial purposes and that waiver or reduction of the fee is in the public interest.

(B) The custodian shall provide an itemized breakdown of charges under subdivision (d)(3)(A) of this section.

(e) If a public record is in active use or storage and therefore not available at the time a citizen asks to examine it, the custodian shall certify this fact in writing to the applicant and set a date and hour within three (3) working days at which time the record will be available for the exercise of the right given by this chapter.

(f) (1) No request to inspect, copy, or obtain copies of public records shall be denied on the ground that information exempt from disclosure is commingled with nonexempt information.

(2) Any reasonably segregable portion of a record shall be provided after deletion of the exempt information.

(3) The amount of information deleted shall be indicated on the released portion of the record and, if technically feasible, at the place in the record where the deletion was made.

(4) If it is necessary to separate exempt from nonexempt information in order to permit a citizen to inspect, copy, or obtain copies of public records, the custodian shall bear the cost of the separation.

(g) Any computer hardware or software acquired by an entity subject to § 25-19-103(5)(A) after July 1, 2001, shall be in full compliance with the requirements of this section and shall not impede public access to records in electronic form.

(h) Notwithstanding any Arkansas law to the contrary, at the conclusion of any investigation conducted by a state agency in pursuit of civil penalties against the subject of the investigation, any settlement agreement entered into by a state agency shall be deemed a public document for the purposes of this chapter. However, the provisions of this subsection shall not apply to any investigation or settlement agreement involving any state tax covered by the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 25-19-106 - Open public meetings.

(a) Except as otherwise specifically provided by law, all meetings, formal or informal, special or regular, of the governing bodies of all municipalities, counties, townships, and school districts and all boards, bureaus, commissions, or organizations of the State of Arkansas, except grand juries, supported wholly or in part by public funds or expending public funds, shall be public meetings.

(b) (1) The time and place of each regular meeting shall be furnished to anyone who requests the information.

(2) In the event of emergency or special meetings, the person calling the meeting shall notify the representatives of the newspapers, radio stations, and television stations, if any, located in the county in which the meeting is to be held and any news media located elsewhere that cover regular meetings of the governing body and that have requested to be so notified of emergency or special meetings of the time, place, and date of the meeting. Notification shall be made at least two (2) hours before the meeting takes place in order that the public shall have representatives at the meeting.

(c) (1) Executive sessions will be permitted only for the purpose of considering employment, appointment, promotion, demotion, disciplining, or resignation of any public officer or employee. The specific purpose of the executive session shall be announced in public before going into executive session.

(2) (A) Only the person holding the top administrative position in the public agency, department, or office involved, the immediate supervisor of the employee involved, and the employee may be present at the executive session when so requested by the governing body, board, commission, or other public body holding the executive session.

(B) Any person being interviewed for the top administrative position in the public agency, department, or office involved may be present at the executive session when so requested by the governing board, commission, or other public body holding the executive session.

(3) Executive sessions must never be called for the purpose of defeating the reason or the spirit of this chapter.

(4) No resolution, ordinance, rule, contract, regulation, or motion considered or arrived at in executive session will be legal unless, following the executive session, the public body reconvenes in public session and presents and votes on the resolution, ordinance, rule, contract, regulation, or motion.

(5) (A) Boards and commissions of this state may meet in executive session for purposes of preparing examination materials and answers to examination materials that are administered to applicants for licensure from state agencies.

(B) Boards and commissions are excluded from this chapter for the administering of examinations to applicants for licensure.

(6) (A) Subject to the provisions of subdivision (c)(4) of this section, any public agency may meet in executive session for the purpose of considering, evaluating, or discussing matters pertaining to public water system security as described in § 25-19-105(b)(18).

(B) This subdivision (c)(6) expires on July 1, 2013.



§ 25-19-107 - Appeal from denial of rights -- Attorney's fees.

(a) Any citizen denied the rights granted to him or her by this chapter may appeal immediately from the denial to the Pulaski County Circuit Court or to the circuit court of the residence of the aggrieved party, if the State of Arkansas or a department, agency, or institution of the state is involved, or to any of the circuit courts of the appropriate judicial districts when an agency of a county, municipality, township, or school district, or a private organization supported by or expending public funds, is involved.

(b) Upon written application of the person denied the rights provided for in this chapter, or any interested party, it shall be mandatory upon the circuit court having jurisdiction to fix and assess a day the petition is to be heard within seven (7) days of the date of the application of the petitioner, and to hear and determine the case.

(c) Those who refuse to comply with the orders of the court shall be found guilty of contempt of court.

(d) (1) In any action to enforce the rights granted by this chapter, or in any appeal therefrom, the court shall assess against the defendant reasonable attorney's fees and other litigation expenses reasonably incurred by a plaintiff who has substantially prevailed unless the court finds that the position of the defendant was substantially justified .

(2) If the defendant has substantially prevailed in the action, the court may assess expenses against the plaintiff only upon a finding that the action was initiated primarily for frivolous or dilatory purposes.

(e) (1) Notwithstanding subsection (d)(1) of this section, the court shall not assess reasonable attorney's fees or other litigation expenses reasonably incurred by a plaintiff against the State of Arkansas or a department, agency, or institution of the state.

(2) (A) A plaintiff who substantially prevailed in an action under this section against the State of Arkansas or a department, agency, or institution of the state may file a claim with the Arkansas State Claims Commission to recover reasonable attorney's fees and other litigation expenses reasonably incurred.

(B) A claim for reasonable attorney's fees and litigation expenses reasonably incurred in an action against the State of Arkansas or a department, agency, or institution of the state shall be filed with the commission pursuant to § 19-10-201 et seq. within sixty (60) days of the final disposition of the appeal under subsection (a) of this section.



§ 25-19-108 - Information for public guidance.

(a) Each state agency, board, and commission shall prepare and make available:

(1) A description of its organization, including central and field offices, the general course and method of its operations, and the established locations, including, but not limited to, telephone numbers and street, mailing, electronic mail, and Internet addresses and the methods by which the public may obtain access to public records;

(2) A list and general description of its records, including computer databases;

(3) (A) Its regulations, rules of procedure, any formally proposed changes, and all other written statements of policy or interpretations formulated, adopted, or used by the agency, board, or commission in the discharge of its functions.

(B) (i) Rules, regulations, and opinions used in this section shall refer only to substantive and material items that directly affect procedure and decision-making.

(ii) Personnel policies, procedures, and internal policies shall not be subject to the provisions of this section.

(iii) Surveys, polls, and fact-gathering for decision-making shall not be subject to the provisions of this section.

(iv) Statistical data furnished to a state agency shall be posted only after the agency has concluded its final compilation and result.

(4) All documents composing an administrative adjudication decision in a contested matter, except the parts of the decision that are expressly confidential under state or federal law; and

(5) Copies of all records, regardless of medium or format, released under § 25-19-105 which, because of the nature of their subject matter, the agency, board, or commission determines have become or are likely to become the subject of frequent requests for substantially the same records.

(b) (1) All materials made available by a state agency, board, or commission pursuant to subsection (a) of this section and created after July 1, 2003, shall be made publicly accessible, without charge, in electronic form via the Internet.

(2) It shall be a sufficient response to a request to inspect or copy the materials that they are available on the Internet at a specified location, unless the requester specifies another medium or format under § 25-19-105(d)(2)(B).



§ 25-19-109 - Special requests for electronic information.

(a) (1) At his or her discretion, a custodian may agree to summarize, compile, or tailor electronic data in a particular manner or medium and may agree to provide the data in an electronic format to which it is not readily convertible.

(2) Where the cost and time involved in complying with the requests are relatively minimal, custodians should agree to provide the data as requested.

(b) (1) If the custodian agrees to a request, the custodian may charge the actual, verifiable costs of personnel time exceeding two (2) hours associated with the tasks, in addition to copying costs authorized by § 25-19-105(d)(3).

(2) The charge for personnel time shall not exceed the salary of the lowest paid employee or contractor who, in the discretion of the custodian, has the necessary skill and training to respond to the request.

(c) The custodian shall provide an itemized breakdown of charges under subsection (b) of this section.



§ 25-19-110 - Exemptions.

(a) Beginning July 1, 2009, in order to be effective, a law that enacts a new exemption to the requirements of this chapter or that substantially amends an existing exemption to the requirements of this chapter shall state that the record or meeting is exempt from the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) For purposes of this section:

(1) An exemption from the requirements of this chapter is substantially amended if the amendment expands the scope of the exemption to include more records or information or to include meetings as well as records; and

(2) An exemption from the requirements of this chapter is not substantially amended if the amendment narrows the scope of the exemption.






Chapter 20 - Interlocal Cooperation Act

Subchapter 1 - -- General Provisions

§ 25-20-101 - Title.

This chapter may be cited as the "Interlocal Cooperation Act".



§ 25-20-102 - Purpose.

It is the purpose of this chapter to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.



§ 25-20-103 - Definitions.

As used in this chapter:

(1) "Public agency" means any:

(A) School district;

(B) Political subdivision of this state;

(C) Agency of the state government or of the United States;

(D) Political subdivision of another state;

(E) Water district created under the provisions of the Regional Water Distribution District Act, § 14-116-101 et seq.;

(F) Governing body of a municipal electric utility as defined in § 25-20-402; and

(G) Fire department organized under the laws of this state if the fire department:

(i) Offers fire protection services to unincorporated areas; and

(ii) Has received approval by its quorum court for participation in an interlocal cooperation agreement; and

(2) "State" means a state of the United States and the District of Columbia.



§ 25-20-104 - Agreements for joint or cooperative action -- Authority to make -- Requirements generally.

(a) Any governmental powers, privileges, or authority exercised or capable of exercise by a public agency of this state alone may be exercised and enjoyed jointly with any other public agency of this state which has the same powers, privileges, or authority under the law and jointly with any public agency of any other state of the United States which has the same powers, privileges, or authority, but only to the extent that laws of the other state or of the United States permit the joint exercise or enjoyment.

(b) Any two (2) or more public agencies may enter into agreements with one another for joint cooperative action pursuant to the provisions of this chapter. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before the agreement may enter into force.

(c) Any agreement for joint or cooperative action shall specify the following:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal or administrative entity created thereby, together with the powers delegated to it, provided that the entity may be legally created;

(3) Its purposes;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(5) The permissible methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon the partial or complete termination; and

(6) Any other necessary and proper matters.

(d) In the event that the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, in addition to the items enumerated in subdivisions (c)(1) and (c)(3)-(6) of this section, the agreement shall contain the following:

(1) Provisions for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, public agencies party to the agreement shall be represented; and

(2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.

(e) No agreement made pursuant to this chapter shall relieve any public agency of any obligation or responsibility imposed upon it by law, except that, to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, performance may be offered in satisfaction of the obligation or responsibility.

(f) (1) Every agreement made under this section prior to and as a condition precedent to its entry into force shall be submitted to the Attorney General, who shall determine whether the agreement is in proper form and compatible with the laws of this state.

(2) The Attorney General shall approve any agreement submitted to him or her under this section unless he or she shall find that it does not meet the conditions set forth in this section and shall detail, in writing addressed to the governing bodies of the public agencies concerned, the specific respects in which the proposed agreement fails to meet the requirements of law.

(3) Failure to disapprove an agreement submitted hereunder within sixty (60) days of its submission shall constitute approval thereof.

(g) Financing of joint projects by agreement shall be as provided by law.

(h) In addition to other specific grants of authority as provided in the Arkansas Constitution and statutes and in addition to the formal cooperation authorized by this chapter, cities, towns, counties, and other units of government are authorized to associate and cooperate with one another on an informal basis without complying with the detailed procedure set out in this section.

(i) In addition to the legal or administrative entities which may otherwise be legally created under Arkansas statutes, public agencies may create a separate legal entity in the form of a public body corporate and politic pursuant to:

(1) Section 25-20-201 et seq. for the purpose of constructing, operating, and maintaining a public library system;

(2) Section 25-20-301 et seq. for the purpose of constructing, owning, operating, financing, and maintaining a consolidated waterworks system; or

(3) Section 25-20-501 et seq. for the purpose of constructing, operating, financing, and maintaining a consolidated wastewater system.



§ 25-20-105 - Agreements for joint or cooperative action -- Filing -- Interstate compacts -- Liability for damages.

(a) Prior to its entry into force, an agreement made pursuant to this chapter shall be filed with the county clerk and with the Secretary of State.

(b) (1) In the event that an agreement entered into pursuant to this chapter is between or among one (1) or more public agencies of this state and one (1) or more public agencies of another state or of the United States, the agreement shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto shall be real parties in interest.

(2) (A) The state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein.

(B) The action shall be maintained against any public agencies whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.



§ 25-20-106 - Agreements for joint or cooperative action -- Submission to and approval by state officer or agency controlling services or facilities.

(a) In the event that an agreement made pursuant to this chapter shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement, as a condition precedent to its entry into force, shall be submitted to the state officer or agency having the power of control and shall be approved or disapproved by him or her or it as to all matters within his or her or its jurisdiction in the same manner and subject to the same requirements governing the action of the Attorney General pursuant to § 25-20-104(f).

(b) This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the Attorney General.



§ 25-20-107 - Appropriation of funds -- Supplying of personnel or services.

Any public agency entering into an agreement pursuant to this chapter may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing personnel or services therefor which may be within its legal power to furnish.



§ 25-20-108 - Contract for services from another agency -- Requirements -- Limitations.

(a) Any one (1) or more public agencies may contract with any one (1) or more other public agencies to perform any governmental service, activity, or undertaking which each of the public agencies entering into the contract is authorized by law to perform alone, provided that the contract shall be authorized by the governing body of each party to the contract. The contract shall set forth fully the purpose, powers, rights, objectives, and responsibilities of the contracting parties.

(b) However, nothing in this chapter authorizes or shall be construed to authorize any public agency to enter into any contract, agreement, or undertaking with any other public agency to purchase, condemn, or otherwise acquire any plant, property, facilities, or business owned or operated by any regulated public utility or pipeline company or to jointly construct or operate any such plant, property, or facility.






Subchapter 2 - -- Public Bodies Corporate and Politic

§ 25-20-201 - Creation.

(a) Any two (2) or more public agencies are hereby authorized to create a public body corporate and politic as a separate legal entity for the purpose of constructing, operating, and maintaining a public library system.

(b) The governing body of each public agency wishing to form a public body corporate and politic shall, by ordinance or resolution, or otherwise pursuant to law, of the governing body of each participating public agency:

(1) Determine that it is in the best interest of the public agency in accomplishing the purposes of this subchapter to create a public body;

(2) Set forth the names of the public agencies which are proposed to form the public body;

(3) Specify any limitations on the exercise of the public body's powers;

(4) Specify the number of directors of the public body, the number of directors required from each public agency, and the voting rights of each director, which number and voting rights may vary by agency and director; and

(5) Approve the filing of an application with the Secretary of State to create the public body corporate and politic.

(c) (1) An application to create a public body corporate and politic shall then be prepared, setting forth:

(A) A request that a public body corporate and politic be created under this subchapter;

(B) The proposed name for the public body;

(C) The names of the participating public agencies;

(D) Any limitations on the exercise of the public body's powers;

(E) The number of directors of the public body;

(F) The number of directors required from each public agency; and

(G) The voting rights of each director.

(2) The application shall be deemed signed and approved by each public agency by attaching thereto a certified copy of the ordinance, resolution, or other action of each participating public agency.

(d) (1) The Secretary of State shall examine the application, and, if the Secretary of State finds that the name proposed for the public body is not identical with that of any other corporation, agency, or instrumentality of this state, so nearly similar as to lead to confusion and uncertainty, or otherwise deceptively misleading, the Secretary of State shall:

(A) Receive and file the application;

(B) Record it in an appropriate book of record in his or her office;

(C) Make and issue a certificate of incorporation under the seal of the state setting forth the names of the participating public agencies; and

(D) Record the certificate in an appropriate book of record in his or her office.

(2) A copy of the certificate of incorporation, certified by the Secretary of State, shall be admissible in evidence in any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the public body and shall be conclusive proof of the filing and contents of the certificate and the effective creation of the public body corporate and politic, absent fraud in the premises being established.

(e) (1) Any application filed with the Secretary of State pursuant to the provisions of this subchapter may be amended from time to time with the unanimous consent of the directors of the public body corporate and politic who are entitled to vote.

(2) The amendment shall be signed and filed with the Secretary of State in the manner provided in this section, whereupon the Secretary of State shall make and issue an amendment to the certificate of incorporation.



§ 25-20-202 - Board of directors -- Executive director.

(a) (1) (A) Each public body corporate and politic shall be administered and governed by a board of directors, with each director residing within the jurisdiction of the public agency which he or she represents.

(B) Each director shall be appointed by the governing body of the public agency which he or she represents, with all vacancies being likewise filled within forty-five (45) days.

(2) (A) The directors shall receive no compensation for their services, but they shall be entitled to reimbursement of expenses incurred in the performance of their duties.

(B) No director may serve more than six (6) consecutive years.

(3) Before entering upon their duties, the directors shall take and subscribe to an oath of office swearing to discharge faithfully their duties in the manner provided by law.

(b) (1) The board of directors shall appoint a paid executive director, who shall be in charge of the daily operations of the public body and shall be responsible for submitting a budget to the board of directors for approval and the hiring, dismissal, and compensation of other staff.

(2) The board of directors shall have final approval of all budgets.



§ 25-20-203 - Powers.

(a) Unless its application provides otherwise, each public body shall have the power to:

(1) Have perpetual succession;

(2) Maintain such offices as it may deem appropriate;

(3) Execute and perform contracts;

(4) Apply for and receive permits, licenses, certificates, and approvals as may be necessary and construct, maintain, and operate facilities in accordance therewith;

(5) Employ the services of professionals;

(6) Purchase insurance;

(7) Purchase, receive, own, hold, improve, use, lease, sell, convey, exchange, transfer, assign, mortgage, pledge, or otherwise acquire, dispose of, or deal with, real or personal property or any legal or equitable interest therein in its own name;

(8) Apply for, receive, and use loans, grants, taxes, donations, and contributions from any public agency or other lawful source, including any taxes levied pursuant to any authority granted by the Arkansas Constitution or statutes, and amendments thereto, and any proceeds from the sale of bonds;

(9) Acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes, in the manner prescribed in §§ 18-15-1202 -- 18-15-1207 or in the manner provided by any other statutory provisions for the exercise of the power of eminent domain; and

(10) Do any and all other acts and things necessary, convenient, or desirable to carry out the purposes of and to exercise the powers granted to the public body by this subchapter.

(b) A public body corporate and politic created as provided by this subchapter shall constitute an independent legal entity, and, notwithstanding any other provision of state law or any ordinance, resolution, or other action of any participating public agency to the contrary, none of the powers granted to a public body under the provisions of this subchapter or in its application for incorporation shall be subject to the further supervision or regulation or require the further approval or consent of any participating public agency.



§ 25-20-204 - Tax exempt status of property and income.

(a) Each public body corporate and politic created pursuant to this subchapter will be performing functions and will be a public instrumentality of the participating public agencies.

(b) Accordingly, all properties at any time owned by the public body and the income therefrom shall be exempt from all taxation in the state.



§ 25-20-205 - Immunity.

(a) This subchapter does not abrogate or in any other manner affect the immunity of the participating public agencies.

(b) Such immunity extends also to any public body corporate and politic created pursuant to this subchapter and to each director thereof.



§ 25-20-206 - Construction.

This subchapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purposes. To this end it shall not be necessary to comply with the general provisions of other laws dealing with public facilities, their acquisition, construction, equipping, maintenance, operation, leasing, encumbering, or disposition.



§ 25-20-207 - Withdrawal.

(a) (1) If any public agency participating in a public body corporate and politic wishes to withdraw therefrom, the governing body of that public agency shall determine by ordinance or resolution, or otherwise pursuant to law, of the governing body, that it is in the best interest of the public agency to withdraw from the public body and give notice thereof to all directors of the public body and to the mayor, county judge, president, chair, or other chief executive of the governing body of each of the other public agencies.

(2) Each such governing body shall have ninety (90) days in which to determine, by ordinance or resolution, or otherwise pursuant to law, of the governing body, whether to dissolve the public body or continue without the withdrawing public agency.

(b) The notice of withdrawal shall become effective upon the earlier of:

(1) The date each public agency participating in the public body makes its determination, as provided in subsection (a) of this section; or

(2) The expiration of ninety (90) days.






Subchapter 3 - -- Consolidated Waterworks Systems

§ 25-20-301 - Title.

This subchapter may be referred to and cited as the "Consolidated Waterworks Authorization Act".



§ 25-20-302 - Creation.

(a) Any two (2) or more public agencies entering into an interlocal agreement under the Interlocal Cooperation Act, § 25-20-101 et seq., for the purpose of consolidating their waterworks systems are hereby authorized to create a public body corporate and politic as a separate legal entity for the purpose of constructing, owning, managing, operating, financing, improving, extending, acquiring, reconstructing, equipping, selling, leasing, contracting concerning, dealing in, disposing of, and maintaining the consolidated waterworks system.

(b) The governing body of each public agency wishing to create a public body under this subchapter shall approve, by ordinance or resolution or otherwise pursuant to law, the filing of an application with the Secretary of State to create a public body under this subchapter and approve an interlocal agreement specifying the matters set forth in § 25-20-104. Additionally, the interlocal agreement shall:

(1) Specify any limitations on the exercise of the public body's powers, including such matters, if any, as to which the participating public agencies reserve rights to approve, disapprove, or otherwise participate in any exercise of the public body's powers;

(2) Provide for such reasonable franchise fees, payments in lieu of taxes, or other payments by the public body to the participating public agencies as the public agencies may deem appropriate;

(3) Specify the number of commissioners of the public body, the terms of office of the commissioners, the manner of appointing or electing the commissioners, the residency requirements, if any, applicable to commissioners in addition to those set forth in this subchapter, and the voting rights of each commissioner. The voting rights may vary by commissioner; and

(4) Set forth such other matters, not inconsistent with this subchapter, with respect to the creation and operation of the public body as the participating public agencies may deem necessary or appropriate.

(c) (1) An application to create a public body under this subchapter shall then be prepared, setting forth:

(A) A request that a public body corporate and politic be created under this subchapter;

(B) The proposed name for the public body;

(C) The names of the participating public agencies;

(D) The number of commissioners of the public body;

(E) The manner in which commissioners of the public body will be appointed or elected and the residency requirements, if any, applicable to commissioners in addition to those set forth in this subchapter;

(F) The voting rights of each commissioner;

(G) Special procedures for amending the certificate of incorporation, if any; and

(H) Such other matters, not inconsistent with this subchapter, with respect to the creation and operation of the public body as the participating public agencies may deem necessary or appropriate.

(2) The application shall be signed on behalf of each participating public agency by an authorized official of the public agency.

(d) (1) The Secretary of State shall examine the application and, if the Secretary of State finds that the name proposed for the public body is not identical with that of any other corporation, agency, or instrumentality of this state, so nearly similar as to lead to confusion and uncertainty, or otherwise deceptively misleading, the Secretary of State shall:

(A) Receive and file the application;

(B) Record it in an appropriate book of record in his or her office;

(C) Make and issue a certificate of incorporation under the seal of the state setting forth the name of the public body and the names of the participating public agencies; and

(D) Record the certificate in an appropriate book of record in his or her office.

(2) A copy of the certificate of incorporation, certified by the Secretary of State, shall be admissible in evidence in any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the public body and shall be conclusive proof of the filing and contents of the certificate and the effective creation of the public body under this subchapter, absent fraud in the premises being established.

(e) (1) Any certificate of incorporation issued by the Secretary of State pursuant to the provisions of this subchapter may be amended from time to time in the manner provided in the certificate of incorporation then existing or, if the certificate of incorporation does not specify a procedure for its amendment, with the consent of a majority of the commissioners of the public body who are entitled to vote.

(2) (A) The amendment shall be signed by an officer or other authorized person of the public body, who shall certify that the certificate of incorporation has been duly amended in accordance with the procedures of this subchapter and, as applicable, in the manner prescribed in the then-existing certificate of incorporation.

(B) Upon filing of the amendment with the Secretary of State in the manner provided in this section, the Secretary of State shall make and issue an amendment to the certificate of incorporation.



§ 25-20-303 - Contributions of public agency properties.

(a) (1) Participating public agencies are authorized to contribute to a public body created under this subchapter such real and personal property of the participating public agencies as the participating public agencies shall deem necessary or appropriate to the ownership and operation of a consolidated waterworks system by the public body.

(2) However, any contributions of reserve funds held in trust under § 14-73-101 et seq. shall be made on the condition that the funds may be used only for the purposes described in the trust agreement and until so used shall remain in a trust fund complying with the requirements of § 14-73-101 et seq.

(3) Contributions of properties under this section shall be upon such terms and conditions and for such consideration as the participating public agencies may determine to be just and proper, it being within the participating public agencies' discretion to contribute property with or without monetary consideration.

(b) Participating public agencies shall have the power to execute any and all contracts, leases, deeds, bills of sale, easements, assignments, and other instruments of conveyance as may be required or convenient to exercise the powers granted in this section.



§ 25-20-304 - Board of commissioners.

(a) (1) Each public body created under this subchapter shall have a board of commissioners consisting of at least three (3) commissioners, with each commissioner residing within the jurisdiction of one (1) of the participating public agencies and otherwise meeting any residency requirements set forth in the public body's certificate of incorporation.

(2) Each commissioner shall be appointed or elected in the manner set forth in the public body's certificate of incorporation and shall serve a term of office as specified in the interlocal agreement.

(b) The commissioners shall receive no compensation for their services, but they shall be entitled to reimbursement of expenses incurred in the performance of their duties.

(c) Before entering upon their duties, the commissioners shall take and file with the Secretary of State an oath of office swearing to discharge faithfully their duties in the manner provided by law.

(d) (1) The board of commissioners shall meet and organize by electing one (1) of their number as chair, one (1) as vice chair, one (1) as secretary, and one (1) as treasurer, and those officers shall be elected annually thereafter in like manner.

(2) The duties of secretary and treasurer may be performed by the same commissioner.

(3) The secretary may cause copies to be made of all minutes and other records and documents of the public body. The secretary may give certificates under the official seal of the public body to the effect that the copies are true copies, and all persons dealing with the public body may rely upon the certificates.



§ 25-20-305 - Powers and duties of board of commissioners.

All powers of any public body created under this subchapter shall be exercised by, or under the authority of, and the business and affairs of the public body managed under the direction of, its board of commissioners, subject to any limitation set forth in the public body's certificate of incorporation or interlocal agreement. The duties of the board of commissioners shall include, but not be limited to:

(1) Appointing a chief executive officer, who shall not be a member of the board of commissioners, and shall set compensation and other terms of employment for the chief executive officer;

(2) Approving all budgets of the public entity;

(3) Adopting such rules, regulations, and by-laws as the board of commissioners may deem necessary and expedient for the proper ownership and operation of the consolidated waterworks system, and altering, changing, or amending the rules, regulations, and by-laws at its discretion; and

(4) Performing such other duties as shall be set forth in the interlocal agreement.



§ 25-20-306 - General powers of public body.

(a) In addition to exercising the powers set forth elsewhere in this subchapter, and unless its certificate of incorporation or interlocal agreement provides otherwise, each public body created under this subchapter shall have the power to:

(1) Have perpetual succession as a body politic and corporate;

(2) Maintain such offices as it may deem appropriate;

(3) Execute and perform contracts;

(4) Sue and be sued;

(5) Apply for and receive permits, licenses, certificates, and approvals as may be necessary and own and operate facilities in accordance therewith;

(6) Employ the services of all personnel necessary to its operations and, in connection therewith, adopt and implement such healthcare, disability, bonus, retirement, and other employee benefit plans as the board of commissioners shall deem appropriate;

(7) Employ the services of professionals;

(8) Purchase insurance, maintain reserves for self-insurance, and become self-insured for the payment of compensation under the Workers' Compensation Law, § 11-9-101 et seq., by compliance with the requirements of § 11-9-404(a)(2), provided that deposit of an indemnity bond, letter of credit, or securities shall not be required;

(9) Purchase, receive, own, hold, improve, use, lease, sell, convey, exchange, transfer, assign, mortgage, pledge, and otherwise acquire, dispose of, and deal with real and personal property and any legal or equitable interest therein in its own name;

(10) Apply for, receive, and use loans, grants, taxes, donations, and contributions from any public agency or other lawful source, including any proceeds from the sale of bonds;

(11) Borrow money on a secured or unsecured basis, and in connection therewith, issue bonds, promissory notes, or other evidence of indebtedness and make and deliver indentures, mortgages, pledges, security agreements, financing statements, and other instruments encumbering assets of the public body;

(12) Pay reasonable franchise fees, make payments in lieu of taxes, or otherwise make payments to the participating public agencies in such amounts as may be required or permitted by the participating public agencies;

(13) Exercise such other powers, privileges, and authorities as the participating public agencies shall have delegated to the public body by their interlocal agreement, subject to any restrictions imposed thereon by the interlocal agreement or applicable law; and

(14) Have such other and further powers relating to the ownership and operation of waterworks systems as are now by law given to the governing body of any participating public agency and do any and all other acts and things necessary, convenient, or desirable to carry out the purposes of, and to exercise the powers granted to, the public body by this subchapter.

(b) A public body created under this subchapter shall constitute a separate legal entity, but to the extent provided by state law or set forth in the certificate of incorporation of the public body or the interlocal agreement of the participating public agencies, shall be subject to the further supervision or regulation of, or require the further approval or consent of, any participating public agency.



§ 25-20-307 - Operation of consolidated waterworks system.

(a) "Consolidated waterworks system" means and includes a waterworks and distribution system in its entirety, or any integral part thereof, including land, mains, pipelines, hydrants, meters, valves, standpipes, storage tanks, storage basins, pumping tanks, intakes, wells, clear water wells, impounding reservoirs, lakes, watercourses, pumps, purification plants and units thereof, filtration plants and units thereof, as well as all other real and personal property, buildings, structures, or other improvements or facilities as may be necessary or advisable for the proper and efficient operation of the public body's facilities.

(b) (1) Unless the interlocal agreement provides otherwise, a public body created under this subchapter shall have full authority to construct, own, manage, operate, finance, improve, extend, acquire, reconstruct, equip, sell, lease, contract concerning, deal in, dispose of, and maintain a consolidated waterworks system.

(2) The assets of the public body may be located inside and outside the jurisdictions of the public body's participating public agencies.

(c) (1) Unless the interlocal agreement provides otherwise, a public body created under this subchapter shall have full authority to fix, charge, and collect and from time to time change the rates for water and other goods and services provided by the public body.

(2) A public body shall have a reasonable time after its creation or after its expansion by the addition of a new participating public agency to equalize any differentials in water rates among similarly situated classes of customers.

(3) It shall be a complete defense to any suit or claim based on the charging of differential rates for similarly situated classes of customers that:

(A) Within one (1) year of the creation or expansion of the public body, an independent expert completes a study of rates charged customers that shows a differential in rates among similarly situated classes of customers located within the jurisdictions of the participating public agencies, and the public body equalizes rates among similarly situated classes of customers within ten (10) years of the date of the rate study; or

(B) Within one (1) year of the creation or expansion of the public body, an independent expert completes an engineering study of the water system infrastructure located within the jurisdiction of each participating public agency that identifies improvements needed to create a uniform infrastructure quality throughout the jurisdictions, rate differentials among otherwise similarly situated classes of customers are reasonably calculated to recover from customers located in the respective jurisdictions in which the improvements are made the costs incurred in making the improvements in such jurisdictions, and the public body equalizes rates among similarly situated classes of customers within ten (10) years after the date of the engineering study.

(d) The inability of a public body to rely upon either safe harbor defense set out in subdivisions (c)(3)(A) and (B) of this section shall not create any implication that the public body has failed to equalize any differentials in water rates among similarly situated classes of customers within a reasonable period of time after its creation or expansion.



§ 25-20-308 - Out-of-area sales and services.

(a) Any public body created under this subchapter may:

(1) Extend its distribution system and provide water and services to any consumer located outside the jurisdictions of the public body's participating public agencies; and

(2) Sell surplus water to any municipality, improvement district, or other person engaged in the business of selling and distributing water to consumers, whether the municipality, improvement district, or other person is located within or outside the jurisdictions of the public body's participating agencies.

(b) Sales of water and extensions of services authorized under this section may be made at such rates and on such other terms as the board of commissioners may deem just and reasonable, and the rates need not be the same as the rates charged customers within the jurisdictions of the public body's participating public agencies.



§ 25-20-309 - Eminent domain.

(a) Any public body created under this subchapter may acquire by the exercise of the power of eminent domain any real property that it may deem necessary for its purposes, in the manner prescribed in § 18-15-301 et seq. or § 18-15-401 et seq., or in the manner provided by any other statutory provisions under which one (1) of the public body's participating public agencies may exercise a power of eminent domain.

(b) In exercising the power of eminent domain, the public body shall have the right by its agents or employees to peacefully enter upon any lands, structures, or rights-of-way to make surveys, tests, and measurements thereon, but is liable for any damage that may result by reason of its acts.



§ 25-20-310 - Improvements -- Financing with bonds.

(a) Whenever any public body created under this subchapter shall own or operate a consolidated waterworks system and shall desire to construct improvements, betterments, and extensions thereto, it may issue revenue bonds under the provisions of this section to pay for them. The procedure for issuance of bonds shall be as provided in this section.

(b) (1) Bonds issued in accordance with this section shall be authorized by resolution of the board of commissioners.

(2) The bonds may be issued as registered bonds and may be exchangeable for bonds of another denomination or in another form.

(3) The bonds may:

(A) Be in such form and denominations;

(B) Have such date or dates;

(C) Be stated to mature at such time or times;

(D) Bear interest payable at such times and at such rate or rates;

(E) Be payable at such places within or without the state;

(F) Be subject to such terms of redemption in advance of maturity at such prices; and

(G) Contain such terms and conditions,

all as the board of commissioners shall determine.

(4) The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration as set forth in this subsection.

(5) The authorizing resolution may contain any other terms, covenants, and conditions that the board of commissioners deems reasonable and desirable, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for payment of the bonds;

(C) Custody and application of the proceeds of the bonds;

(D) Collection and disposition of revenues;

(E) Investing for authorized purposes; and

(F) Rights, duties, and obligations of the public body and the holders and registered owners of the bonds.

(c) (1) The authorizing resolution may provide for the execution of a trust indenture between the public body and any financial institution within or without the State of Arkansas.

(2) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board of commissioners, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for the payment of the bonds;

(C) Custody and application of the proceeds of the bonds;

(D) Collection and disposition of revenues;

(E) Investing and reinvesting of any moneys during periods not needed for authorized purposes; and

(F) Rights, duties, and obligations of the public body and the holders and registered owners of the bonds.

(d) (1) Any authorizing resolution and trust indenture relating to the issuance and security of the bonds shall constitute a contract between the public body and holders and registered owners of the bonds.

(2) The contract and all covenants, agreements, and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of the contract, and the covenants, agreements, and obligations of the public body may be enforced by mandamus or other appropriate proceeding at law or in equity.

(e) (1) The resolution shall fix the minimum rate or rates for water to be collected prior to the payment of all of the bonds, with exceptions as may be provided in the resolution, and shall pledge the revenues derived from the consolidated waterworks system or any specified portion of the consolidated waterworks system for the purpose of paying the bonds and interest thereon.

(2) The rates to be charged for the services of the consolidated waterworks system or the specified portion of the consolidated waterworks system with revenues pledged to the payment of the bonds shall be sufficient to provide:

(A) For the payment of all principal of and interest on all bonds as and when due;

(B) For the operation and maintenance of the consolidated waterworks system or the specified portion of the consolidated waterworks system with revenues pledged to the payment of the bonds; and

(C) An adequate depreciation account for the consolidated waterworks system or the specified portion of the consolidated waterworks system with revenues pledged to the payment of the bonds.

(f) (1) The proceeds derived from the sale of the bonds shall be used solely for the purpose of:

(A) Making betterments, improvements, and extensions to the consolidated waterworks system owned and operated by the public body;

(B) Paying interest on the bonds during the period of construction of the betterments, improvements, and extensions;

(C) Establishing any necessary reserves for the bonds;

(D) Paying the costs of issuing the bonds; and

(E) Paying any other costs and expenditures of whatever nature incidental to the accomplishment of the betterments, improvements, and extensions.

(2) The terms "betterments", "improvements", and "extensions" include land, mains, pipelines, hydrants, meters, valves, standpipes, storage tanks, storage basins, pumping tanks, intakes, wells, clear water wells, impounding reservoirs, lakes, watercourses, pumps, purification plants and units thereof, and filtration plants and units thereof, as well as all other real and personal property, buildings, structures, or other improvements or facilities as may be necessary or advisable for the proper and efficient operation of the public body's consolidated waterworks system.

(g) (1) Bonds issued under the provisions of this section shall be payable solely from revenues derived from the consolidated waterworks system or any specified portion of the consolidated waterworks system.

(2) The bonds shall not in any event constitute an indebtedness of, nor pledge the faith and credit of, the State of Arkansas or the participating public agencies within the meaning of any constitutional provisions or limitations.

(3) It shall be plainly stated on the face of each bond that it:

(A) Is issued under the provisions of this subchapter;

(B) Does not constitute an indebtedness of the State of Arkansas or the participating public agencies within any constitutional provisions or limitations; and

(C) Is not backed by the full faith and credit of the State of Arkansas or the participating public agencies.

(4) The bonds and the interest thereon shall be exempt from all taxation, state, county, and municipal. This exemption includes income taxation and inheritance taxation.

(h) (1) The bonds may be sold in such manner, either at public or private sale, and upon such terms as the board of commissioners shall determine to be reasonable and expedient for effectuating the purposes of the public body.

(2) The bonds may be sold at a price the board of commissioners may accept, including sale at discount.

(i) (1) The bonds shall be executed by manual or facsimile signature of the chair of the board of commissioners and the manual or facsimile signature of the secretary of the board of commissioners or any other officer of the public body authorized to do so by resolution of the board of commissioners.

(2) In case any of the officers whose signatures appear on the bonds shall cease to be the officers before delivery of the bonds, their signatures nevertheless shall be valid and sufficient for all purposes.

(3) Each bond shall be impressed or imprinted with the seal of the public body.



§ 25-20-311 - Lien in favor of bondholders.

(a) The payment of the principal of bonds issued under this subchapter and the interest thereon may be secured by a lien on and security interest in the consolidated waterworks system or any specified portion of the consolidated waterworks system.

(b) It shall not be necessary to the perfection of the lien and pledge for such purposes that the trustee in connection with the bond issue or the holders of the bonds take possession of the collateral security.

(c) Subject to whatever restrictions may be contained in the resolution or indenture governing the bonds, any holder of bonds issued under the provisions of this subchapter may enforce either at law or in equity the mortgage lien and may compel by proper suit the performance of the duties of the officers of the issuing public body set forth in this subchapter.

(d) If there be default in the payment of the principal of or interest on any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to administer the consolidated waterworks system or the specified portion of the consolidated waterworks system pledged to the payment of the bonds on behalf of the public body, with power to charge and collect rates sufficient to provide for the payment of the bonds and the interest thereon and for the payment of the operating expenses and to apply the income and revenues in conformity with this subchapter and the resolution or indenture providing for the issuance of the bonds.



§ 25-20-312 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any obligations issued under this subchapter or otherwise. The refunding bonds may be combined with bonds issued under the provisions of § 25-20-310 into a single issue.

(b) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof either at maturity or upon any authorized redemption date.

(c) (1) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.

(2) The resolution or indenture under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 25-20-313 - Securing deposit of public funds.

Bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 25-20-314 - No personal liability.

No commissioner or officer of the public body shall be liable personally for any reason arising from the issuance of bonds under this subchapter unless he or she shall have acted with a corrupt intent.



§ 25-20-315 - Recreational use of property.

Any public body created under this subchapter shall have the same powers as a municipally owned waterworks system to use its properties for recreational purposes, subject to any restrictions applying to a municipally owned waterworks system, as set forth in § 14-234-401 et seq. Consequently, the board of commissioners of a public body created under this subchapter shall be an "operating authority" as defined in § 14-234-401, and any summons issued under § 14-234-401 et seq. shall be returnable to the municipal court of any municipality that is a participating public agency or is a municipality located within the jurisdiction of any participating public agency.



§ 25-20-316 - Zoning exemption.

Any public body maintaining facilities in an area zoned subsequent to the construction of the facilities may add to, alter, expand, or change the facilities upon that land, or upon lands immediately adjacent thereto, without regard to the zoning regulation for the area, if the board of commissioners deems the action necessary for the proper operation of its consolidated waterworks system.



§ 25-20-317 - Tax exempt status of property owned and income.

Each public body created under this subchapter will be performing functions and will be a public instrumentality of the participating public agencies. Accordingly, all properties at any time owned by the public body, and the income therefrom, shall be exempt from all taxation in the state.



§ 25-20-318 - Immunity.

This subchapter does not abrogate or in any other manner affect the immunity of the participating public agencies. The immunity shall extend also to any public body created under this subchapter and to each commissioner, officer, and employee thereof.



§ 25-20-319 - Franchise fees.

(a) Any participating public agency that is an Arkansas municipality or county, acting by ordinance or resolution of its governing body, may require a public body created under this subchapter to pay a reasonable franchise fee, upon which the public body may be permitted to occupy the streets, highways, or other public places within the jurisdiction of the public agency. The ordinance or resolution shall be deemed prima facie reasonable, provided that no franchise fee shall exceed ten percent (10%) of the public body's operating revenues that are attributable to gross income from water sales within the public agency's jurisdiction, unless agreed to by the public body or approved by the voters of the public agency.

(b) No public body created under this subchapter shall be a "public utility" within the meaning of § 14-200-101 et seq. or a "person, company, or corporation which has secured a franchise from any municipality" within the meaning of § 14-200-102.

(c) Any franchise fees charged under authority of this section shall be in addition to payments in lieu of taxes permitted by this subchapter.



§ 25-20-320 - Payments in lieu of taxes.

(a) (1) A public body created under this subchapter shall make annual payments to the general fund of each participating public agency that is an Arkansas municipality or county, in lieu of taxes, in return for police, fire, and health protection and in return for administrative and other services furnished by the public agency. The payments shall be an operation and maintenance expense of the public body.

(2) In each calendar year the payments shall equal the amount the public agency would have received from the public body as real property taxes for the preceding calendar year, if the public body's real property located in the public agency's jurisdiction, whether owned or leased by the public body, had been privately owned and subject to tax by the public agency. For purposes of this computation, the public body's real property shall be deemed to have an assessed value equal to twenty percent (20%) of book value as reflected by the public body's usual accounting procedures.

(b) Payments in lieu of taxes made under authority of this section shall be in addition to any franchise fees permitted by this subchapter.



§ 25-20-321 - Annual report and audit.

(a) Within the first ninety (90) days of each calendar year, each public body created under this subchapter shall make a written report to the governing bodies of the participating public agencies concerning its activities for the preceding calendar year.

(b) Each report shall set forth a complete operating and financial statement covering its operation during the year, including, without limitation, an audit of the public body's revenues and expenses performed by an independent certified public accountant.



§ 25-20-322 - Provisions supplemental and controlling.

This subchapter shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.



§ 25-20-323 - Construction.

This subchapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purposes, and to this end it shall not be necessary to comply with the provisions of other laws relating to the issuance and sale of the bonds authorized by this subchapter. This subchapter shall be construed as an additional and alternative method for the issuance and sale of bonds.






Subchapter 4 - -- Arkansas Municipal Electric Utility Interlocal Cooperation Act of 2003

§ 25-20-401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Municipal Electric Utility Interlocal Cooperation Act of 2003".



§ 25-20-402 - Definitions.

As used in this subchapter:

(1) "Authority" means a municipal electric consolidated authority created pursuant to this subchapter;

(2) "Electric project" means any:

(A) Plant, works, system, or facilities and real and personal property of any nature associated therewith, together with all parts thereof and appurtenances thereto, that are used or useful in the generation, transmission, coordination, purchase, sale, exchange, or interchange of electric capacity and energy, and provision of ancillary services, including facilities and property for the acquisition, extraction, conversion, transportation, storage, reprocessing, or disposal of fuel and other materials of any kind for such purposes or that may be necessary or advisable for the proper and efficient operation of the authority's facilities;

(B) Interest in or right to the use, services, or electric capacity and energy of any such plant, works, system, or facilities;

(C) Study to determine the feasibility or costs of any of the foregoing, including, but not limited to, engineering, legal, financial, and other services necessary to determine the legality and financial and engineering feasibility of any electric project; and

(D) Contract or agreement associated with generation, transmission, coordination, purchase, sale, exchange, or interchange of electric capacity and energy or ancillary services;

(3) "Electric transmission system" and "electric transmission facility" mean electric utility properties and facilities necessary for transmitting electricity at 69 kilovolts phase-to-phase or higher and not for service to a directly tapped, retail, end-use customer or customers;

(4) "Governing body of a municipal electric utility" means the city council, board of directors, improvement district commissioners, or other elected or appointed authority having the rate-making and debt-issuance authority for the municipal electric utility;

(5) "Municipality" means any city of the first class or city of the second class incorporated under the laws of the State of Arkansas or any commission or agency thereof, including any municipally owned or municipally controlled corporation, any improvement district, consolidated public or municipal utility system improvement district, or nonprofit corporation lessee of such an entity;

(6) "Municipal electric utility" means any electric generation, transmission, or distribution system owned or operated on July 16, 2003, by any city of the first class, city of the second class, or a town incorporated under the laws of the State of Arkansas or any commission, department, division, or agency thereof, including any municipally owned or municipally controlled corporation, improvement district, consolidated public or municipal utility system improvement district, or nonprofit corporation lessee of such an entity;

(7) "Person" means any natural person, firm, corporation, electric cooperative corporation, energy service provider, nonprofit corporation, association, or improvement district; and

(8) "Public utility" means any person or entity engaged in the generation or sale of electric power and energy that is subject to regulation by the Arkansas Public Service Commission.



§ 25-20-403 - Creation.

(a) (1) The governing bodies of any two (2) or more municipal electric utilities entering into an interlocal agreement under the Interlocal Cooperation Act, § 25-20-101 et seq., are authorized to create an authority as a separate legal entity for the purposes set forth in this subchapter.

(2) For the purposes of this section, a rural electric cooperative corporation that is not a member of a generation or transmission cooperative or a municipal electric utility system in another state may join in the formation of an authority.

(b) An authority created under this subchapter shall be referenced as an Arkansas Municipal Electric Utility Consolidated Authority # 1, #2, #3, and so forth as determined by the Secretary of State.

(c) (1) The governing body of a municipal electric utility wishing to create an authority under this subchapter shall approve by ordinance or resolution or otherwise pursuant to law an interlocal agreement specifying the matters set forth in § 25-20-104.

(2) An application shall be filed with the Secretary of State.

(3) Review by the Secretary of State as contemplated by this section shall be in addition to those filings required by §§ 25-20-104(f) and 25-20-105(a).

(d) An interlocal agreement shall:

(1) Specify any limitations on the exercise of the authority's powers, including such matters, if any, as to which the governing bodies of the municipal electric utilities reserve rights to approve, disapprove, or otherwise participate in any exercise of the authority's powers;

(2) Provide for reasonable payments in lieu of taxes or other payments by the authority to the participating governing bodies of the municipal electric utilities, as the governing bodies may deem appropriate;

(3) Specify the:

(A) Number of commissioners of the authority;

(B) Terms of office of the commissioners;

(C) Manner of appointing or electing the commissioners;

(D) Residency requirements applicable to commissioners; and

(E) Voting rights of each commissioner. The voting rights may vary by commissioner; and

(4) Set forth other matters not inconsistent with this subchapter with respect to the creation and operation of the authority as the governing bodies of the municipal electric utilities may deem necessary or appropriate.

(e) (1) An application to create an authority under this subchapter shall then be prepared, setting forth:

(A) A request that an authority be created under this subchapter;

(B) The proposed name for the authority;

(C) The names of the participating governing bodies of municipal electric utilities;

(D) The number of commissioners of the authority;

(E) The manner in which commissioners of the authority will be appointed or elected and the residency requirements applicable to commissioners;

(F) The voting rights of each commissioner;

(G) Special procedures for amending the certificate of incorporation, if any; and

(H) Other matters not inconsistent with this subchapter with respect to the creation and operation of the authority as the governing bodies of the municipal electric utilities may deem necessary or appropriate.

(2) The application shall be signed on behalf of each governing body of municipal electric utilities by an authorized official thereof.

(f) (1) In addition to the filing requirements contained in §§ 25-20-104(f) and 25-20-105(a), the Secretary of State shall examine the application and, if the Secretary of State finds that the name proposed for the authority is not identical with that of any other corporation, agency, or instrumentality of the State of Arkansas, so nearly similar as to lead to confusion and uncertainty, or otherwise deceptively misleading, the Secretary of State shall:

(A) Receive and file the application;

(B) Record the application in an appropriate book of record in his or her office;

(C) Make and issue a certificate of incorporation under the seal of the State of Arkansas setting forth the name of the authority and the names of the participating municipal electric utilities; and

(D) Record the certificate in an appropriate book of record in his or her office.

(2) A copy of the certificate of incorporation certified by the Secretary of State shall be admissible in evidence in any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the authority and shall be conclusive proof of the filing and contents of the certificate and the effective creation of the authority, absent fraud in the premises being established.

(g) (1) Any certificate of incorporation issued by the Secretary of State under this subchapter may be amended from time to time:

(A) In the manner provided in the certificate of incorporation then existing; or

(B) If the certificate of incorporation does not specify a procedure for its amendment, with the consent of a majority of the commissioners of the authority who are entitled to vote.

(2) (A) The amendment shall be signed by an officer or other authorized person of the authority who shall certify that the certificate of incorporation has been amended in accordance with the procedures of this subchapter and, as applicable, in the manner prescribed in the then-existing certificate of incorporation.

(B) Upon filing the amendment with the Secretary of State in the manner provided in this section, the Secretary of State shall make and issue an amendment to the certificate of incorporation.



§ 25-20-404 - Powers and duties of board of commissioners.

(a) All powers of an authority created under this subchapter shall be exercised by, or under the authority of, and the business and affairs of the authority managed under the direction of, its board of commissioners, subject to any limitation set forth in the authority's interlocal agreement.

(b) The duties of the board shall be stated in the interlocal agreement and may include, but shall not be limited to:

(1) Appointing a chief executive officer who shall not be a member of the board and setting compensation and other terms of employment for the chief executive officer;

(2) Approving all budgets of the authority;

(3) Adopting such rules, regulations, and by-laws as the board may deem necessary and expedient for the proper ownership and operation of its electric projects. The rules, regulations, and by-laws may be altered, changed, or amended at the board's discretion; and

(4) Performing other duties as set forth in the interlocal agreement.



§ 25-20-405 - Powers of authority.

Each authority created under this subchapter shall have the power to:

(1) Have perpetual succession as a body politic and corporate;

(2) Maintain offices as it may deem appropriate;

(3) Execute and perform contracts;

(4) Sue and be sued;

(5) Apply for and receive permits, licenses, certificates, and approvals as may be necessary and own and operate facilities in accordance with this subchapter and the interlocal agreement;

(6) Employ the services of all personnel necessary to its operations and, in connection therewith, adopt and implement such healthcare, disability, bonus, retirement, and other employee benefit plans as the board of commissioners shall deem appropriate;

(7) Employ the services of professionals;

(8) Purchase insurance, maintain reserves for self-insurance, and become self-insured for the payment of compensation under the Workers' Compensation Law, § 11-9-101 et seq., and in compliance with the requirements of § 11-9-404(a)(2), provided that deposit of an indemnity bond, letter of credit, or securities shall not be required;

(9) Plan, purchase, receive, own, hold, improve, use, repair, lease, sell, convey, exchange, transfer, assign, mortgage, pledge, and otherwise acquire, dispose of, and deal with real and personal property and any legal or equitable interest therein in its own name;

(10) Apply for, receive, and use loans, grants, taxes, donations, and contributions from any public agency or other lawful source, including any proceeds from the sale of bonds;

(11) Borrow money on a secured or unsecured basis, and in connection therewith, issue bonds, promissory notes, or other evidence of indebtedness and make and deliver indentures, mortgages, pledges, security agreements, financing statements, and other instruments encumbering assets of the authority;

(12) Make payments to the governing body of the municipal electric utilities in such amounts as may be required or permitted by the authority's interlocal agreement and to any political subdivision in which an electric project is situated in such amounts as may be agreed to by the authority and the political subdivision;

(13) Exercise other powers, privileges, and authorities as the participating municipal electric utilities shall have delegated to the authority by their interlocal agreement, subject to restrictions of applicable law;

(14) Plan, construct, own, manage, operate, repair, finance, improve, extend, acquire, reconstruct, equip, sell, lease, contract concerning, deal in, dispose of, and maintain electric projects, as specified in the interlocal agreement between the governing bodies of the municipal electric utilities forming an authority;

(15) Fix, charge, collect, and, from time to time, change the rates for electricity and other goods and services provided by the authority, as specified in the interlocal agreement between the governing bodies of the municipal electric utilities forming an authority; and

(16) To the extent not inconsistent with applicable law, have other and further powers relating to the ownership and operation of an electric project as are now by law given to the governing body of any municipal electric utility and do all other acts and things necessary, convenient, or desirable to carry out the purposes of, and to exercise the powers granted to, the authority by this subchapter.



§ 25-20-406 - Operation.

(a) It is the purpose of this subchapter to allow municipal electric utilities to utilize the provisions of the Interlocal Cooperative Act, § 25-20-101 et seq., for the purpose of planning, developing, and operating electric projects.

(b) (1) Participating municipal electric utilities are authorized to contribute to an authority such real and personal property as the governing body of the municipal electric utility deems necessary or appropriate to the ownership and operation of an electric project, or as otherwise allowed by law.

(2) However, any contributions of reserve funds held in trust under § 14-73-101 et seq. or any official action of the governing body of a municipal electric utility or other trust-related agreements shall be made on the condition that the funds may be used only for the purposes described in the applicable trust agreement and until so used shall remain in a trust fund complying with the requirements of § 14-73-101 et seq. or any applicable official action of the governing body of a municipal electric utility or any other trust-related agreements.

(c) Governing bodies of municipal electric utilities shall have the power to execute all contracts, leases, deeds, bills of sale, easements, assignments, and other instruments of conveyance as may be required or convenient to exercise the powers granted in this subchapter.

(d) No authority shall provide electric service at retail nor enter into contracts for the sale of energy or capacity to another party, other than the authority's participating municipal electric utilities, for a term of more than one (1) year, except in the event the Arkansas Public Service Commission authorizes a longer period pursuant to § 23-18-531[repealed].



§ 25-20-407 - Eminent domain.

(a) (1) Any authority may acquire any private property that it may deem necessary for its purposes by exercising the power of eminent domain in the manner prescribed in § 18-15-301 et seq.

(2) However, power of eminent domain shall not apply to any personal or real property that may be owned or leased by a public utility or any personal or real property used to generate electric energy or sell electric energy at wholesale that is owned or leased by an exempt wholesale generator, as defined in § 23-1-101.

(b) (1) An authority shall not be authorized to acquire through condemnation procedures any plant, property, facility, or business owned or operated by any public utility or pipeline company subject to the jurisdiction of the Arkansas Public Service Commission or any personal or real property used to generate electric energy or to sell at wholesale electric energy owned or leased by an exempt wholesale generator, as defined in § 23-1-101.

(2) Notwithstanding § 25-20-108 and subsection (a) of this section, an authority shall be authorized to enter into any contract, agreement, or undertaking to purchase or otherwise acquire and to jointly construct or operate the plant, property, or facility.



§ 25-20-408 - Financing.

(a) (1) An authority is authorized to use any available funds, revenues, and long-term or short-term debt to pay and provide for the costs and expenses of accomplishing the purposes authorized by this subchapter.

(2) For the purposes of paying the costs of any electric project or the portion thereof pertaining to its interest in the electric project, an authority may issue revenue bonds as provided in this subchapter.

(b) (1) Whenever any authority elects, consistent with this subchapter, to plan, purchase, construct, acquire, operate, or otherwise participate in an electric project or desires to construct improvements, betterments, repairs, and extensions thereto, it may issue revenue bonds under the provisions of this section to pay the costs thereof.

(2) The procedure for issuance of bonds shall be as provided in this section.

(c) (1) Bonds issued in accordance with this section shall be authorized by resolution of the board of commissioners.

(2) The bonds may be issued as registered bonds and may be exchangeable for bonds of another denomination or in another form.

(3) The bonds may:

(A) Be in such form and denominations as the board determines;

(B) Have such date or dates as the board determines;

(C) Be stated to mature at such time or times as the board determines;

(D) Bear interest payable at such times and at such rate or rates as the board determines;

(E) Be payable at such places within or without the State of Arkansas as the board determines;

(F) Be subject to such terms of redemption in advance of maturity at such prices as the board determines; and

(G) Contain such terms and conditions as the board determines.

(4) The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the State of Arkansas, subject to provisions of registration set forth in this subsection.

(5) The authorizing resolution may contain any other terms, covenants, and conditions that the board deems reasonable and desirable, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for payment of the bonds;

(C) Priority among successive issues of bonds;

(D) Custody and application of the proceeds of the bonds;

(E) Collection and disposition of revenues;

(F) Investing and reinvesting of any moneys during periods not needed for authorized purposes; and

(G) Rights, duties, and obligations of the authority and the holders and registered owners of the bonds.

(d) (1) The authorizing resolution may provide for the execution of a trust indenture between the authority and any financial institution or trust company within or without the State of Arkansas.

(2) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board, including, without limitation, those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for the payment of the bonds;

(C) Priority among successive issues of bonds;

(D) Custody and application of the proceeds of the bonds;

(E) Collection and disposition of revenues;

(F) Investing and reinvesting of any moneys during periods not needed for authorized purposes; and

(G) Rights, duties, and obligations of the authority and the holders and registered owners of the bonds.

(e) (1) Any authorizing resolution and any trust indenture relating to the issuance and security of the bonds shall constitute a contract between the authority and holders and registered owners of the bonds.

(2) The contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract, and the covenants, agreements, and obligations of the authority may be enforced by mandamus or other appropriate proceeding at law or in equity.

(f) The rates, rents, fees, and other charges to be charged for the services of the electric project or the specified portion of the electric project with revenues pledged to the payment of the bonds shall be sufficient to provide for:

(1) The payment of all principal of and interest on all bonds as and when due; and

(2) Renewals and replacements and other appropriate costs for the electric project or the specified portion of the electric project with revenues pledged to the payment of the bonds.

(g) (1) The proceeds derived from the sale of the bonds shall be used solely for the purpose of:

(A) Planning, purchasing, constructing, acquiring, or participating in an electric project and making betterments, improvements, repairs, and extensions to an electric project;

(B) Paying interest on the bonds during or after the period of acquisition and construction or establishment of an electric project or betterments, improvements, and extensions thereto;

(C) Establishing any necessary reserves for the bonds;

(D) Paying the costs of issuing or refunding bonds; and

(E) Paying any other costs and expenditures of whatever nature incidental to the planning, construction, acquisition, establishment, or operation of an electric project or improvements, repairs, and betterments thereto.

(2) The terms "betterments", "improvements", and "extensions" include land that may be necessary or advisable for the proper and efficient operation of the authority's electric project.

(h) (1) Bonds issued under the provisions of this subchapter shall be payable solely from revenues derived from the electric project or any specified portion of the electric project.

(2) The bonds shall not in any event constitute an indebtedness of, nor pledge of the faith and credit of, the State of Arkansas or the participating municipal electric utilities or governing bodies of municipal electric utilities within the meaning of any constitutional provisions or limitations.

(3) It shall be plainly stated on the face of each bond that it:

(A) Is issued under the provisions of this subchapter;

(B) Does not constitute an indebtedness of the State of Arkansas or the participating municipal electric utilities or governing bodies of municipal electric utilities within the meaning of any constitutional provisions or limitations; and

(C) Is not backed by the full faith and credit of the State of Arkansas or the participating municipal electric utilities or governing bodies of municipal electric utilities.

(4) Bonds issued under the provisions of this subchapter and the income from the bonds shall be exempt from all state, county, and municipal taxes, including, without limitation, all income, property, and inheritance taxes.

(i) (1) The bonds may be sold in the manner, either at public or private sale, and upon such terms as the board determines to be reasonable and expedient for effectuating the purposes of the authority.

(2) The bonds may be sold at any price the board may accept, including sale at discount.

(j) The bonds shall be executed in the manner provided for by the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq.



§ 25-20-409 - Lien in favor of bond holders.

(a) The payment of the principal of bonds issued under this subchapter and the interest on the bonds may be secured by a lien on and security interest in an electric project or any specified portion of an electric project.

(b) It shall not be necessary to the perfection of the lien and pledge for such purposes that the trustee in connection with the bond issue or the holders of the bonds take possession of the collateral security.

(c) Subject to whatever restrictions may be contained in the resolution or indenture governing the bonds, any holder of bonds issued under the provisions of this subchapter may enforce either at law or in equity the mortgage lien and may compel by proper suit the performance of the duties of the officers of the issuing authority set forth in this subchapter.

(d) If default occurs in the payment of the principal of or interest on any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to administer the electric project or the specified portion of the electric project pledged to the payment of the bonds on behalf of the authority, with the power to:

(1) Charge and collect rates sufficient to provide for the payment of the:

(A) Bonds and the interest on the bonds; and

(B) Operating expenses of the electric project; and

(2) Apply the income and revenues in conformity with this subchapter and the resolution or indenture providing for the issuance of the bonds.



§ 25-20-410 - Refunding bonds.

(a) (1) Bonds may be issued for the purpose of refunding any obligations issued under this subchapter.

(2) The refunding bonds may be combined with bonds issued under § 25-20-408 into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may be either sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may be either:

(A) Applied to the payment of the obligations refunded; or

(B) Deposited in escrow for the retirement thereof either at maturity or upon any authorized redemption date.

(c) (1) All bonds issued under this section in all respects shall be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of those bonds.

(2) The resolution or indenture under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 25-20-411 - Security deposit of public funds.

Bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 25-20-412 - No personal liability.

No commissioner or officer of the authority shall be liable personally for any reason arising from the issuance of bonds under this subchapter, unless he or she has acted with a willful and wanton intent.



§ 25-20-413 - Zoning exemption.

Any authority maintaining facilities in an area zoned subsequent to the construction of the facilities may add to, alter, expand, or change the facilities upon that land or upon lands immediately adjacent thereto without regard to the zoning regulation for the area, if the board of commissioners deems the action necessary for the proper operation of an electric project.



§ 25-20-414 - Tax-exempt status of property owners and income.

(a) Each authority created under this subchapter will be performing public functions and will be a public instrumentality of the participating municipal electric utilities.

(b) Accordingly, all properties at any time owned by the authority and the income from the properties, shall be exempt from all taxation in the State of Arkansas.



§ 25-20-415 - Immunity.

(a) This subchapter does not abrogate or in any other manner affect the immunity under existing law of the participating municipal electric utilities.

(b) The immunity shall extend also to any authority created under this subchapter and to each commissioner, officer, and employee thereof.



§ 25-20-416 - No public utility status.

No authority created under this subchapter shall be a:

(1) "Public utility" within the meaning of either §§ 14-200-101 -- 14-200-105 or §§ 23-1-101 -- 23-4-509; or

(2) "Person, company, or corporation that has secured a franchise from any municipality" within the meaning of § 14-200-102.



§ 25-20-417 - Annual report and audit.

(a) During each calendar year, each authority shall make a public, written report to the governing bodies of the municipal electric utilities concerning its activities for the preceding calendar year.

(b) Each report shall set forth a complete operating and financial statement covering its operation during the year, including, without limitation, an audit of the authority's revenues and expenses performed by an independent certified public accountant.



§ 25-20-418 - Provisions supplemental and controlling.

This subchapter shall be deemed to provide an additional and alternative method for the doing of the things authorized in this subchapter and shall be regarded as supplemental and additional to powers conferred by other laws.



§ 25-20-419 - Construction.

(a) (1) This subchapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purposes, and to this end it shall not be necessary to comply with the provisions of other laws relating to the issuance and sale of the bonds authorized by this subchapter.

(2) This subchapter shall be construed as an additional and alternative method for the issuance and sale of bonds.

(b) An authority shall not be subject to Arkansas Public Service Commission regulatory authority.



§ 25-20-420 - Use of revenue.

This subchapter does not modify the existing right of a governing body of a municipal electric utility to use available funds generated by its electric utility operations for other municipal purposes.



§ 25-20-421 - Effect of other laws.

The provisions of any other law, except as expressly provided in this subchapter or in the other law by way of express reference to this subchapter, shall not limit or restrict the operation of this subchapter in any manner.



§ 25-20-423 - Termination or dissolution.

The governing bodies of the municipal electric utility forming an authority shall include in their interlocal agreement a provision allowing for:

(1) The termination or dissolution of the authority;

(2) The winding up of the authority's affairs; and

(3) Appropriate disposal or distribution of the authority's property.



§ 25-20-424 - Control of electric transmission facilities.

(a) An authority created pursuant to this subchapter shall be authorized to and shall join or contract for the control of its electric transmission facilities with an independent transmission system operator, independent transmission company, regional transmission organization, or other independent transmission entity approved by the Federal Energy Regulatory Commission for this state or a larger region of which this state is a part as, if, and when other similarly situated electric transmission systems are so required to join or contract.

(b) However, any authority established under this subchapter shall be authorized to and shall join the appropriate reliability council responsible for operations in its geographic area as appropriate.



§ 25-20-425 - Sham transactions prohibited.

(a) An authority created pursuant to this subchapter shall be prohibited from engaging in any sham transaction.

(b) For the purposes of this section, a "sham transaction" means the acquisition or construction of an electric project authorized by this subchapter for the purpose of:

(1) A subsequent sale or transfer of the electric project to any municipal electric utility, public utility, or other person engaged in the selling or distributing of electricity to consumers other than a municipal electric utility, public utility, or other person engaged in selling or distributing electricity to consumers that was selling or distributing electricity to consumers on July 16, 2003; or

(2) Providing electric service directly to an end user.






Subchapter 5 - -- Consolidated Wastewater Systems

§ 25-20-501 - Title.

This subchapter may be referred to and cited as the "Consolidated Wastewater Systems Act".



§ 25-20-502 - Creation.

(a) Any two (2) or more public agencies entering into an interlocal agreement under § 25-20-101 et seq. for the purpose of consolidating wastewater systems may create a public body corporate and politic as a separate legal entity for the purpose of constructing, owning, managing, operating, financing, mortgaging, granting security interests in, improving, extending, acquiring, reconstructing, equipping, selling, leasing, contracting concerning, dealing in, disposing of, and maintaining a consolidated wastewater system.

(b) The governing body of each public agency wishing to create a public body under this subchapter shall approve by ordinance or resolution or otherwise the filing of an application with the Secretary of State to create a public body under this subchapter and approve an interlocal agreement specifying the matters set forth in § 25-20-104. The interlocal agreement shall:

(1) Specify limitations on the exercise of the public body's powers, including without limitation matters in which the participating public agencies reserve rights to approve, disapprove, or otherwise participate in any exercise of the public body's powers;

(2) Provide for reasonable franchise fees, payments in lieu of taxes, or other payments by the public body to the participating public agencies as the public agencies find appropriate;

(3) Specify the number of commissioners of the public body, the terms of office of the commissioners, the manner of appointing or electing the commissioners, the residency requirements, if any, applicable to commissioners in addition to those set forth in this subchapter, and the voting rights of each commissioner, which voting rights may vary by commissioner; and

(4) Set forth other matters consistent with this subchapter concerning the creation and operation of the public body as the participating public agencies find necessary or appropriate.

(c) (1) An application to create a public body under this subchapter shall set forth:

(A) A request that a public body corporate and politic be created under this subchapter;

(B) The proposed name for the public body;

(C) The names of the participating public agencies;

(D) The number of commissioners of the public body;

(E) The manner in which commissioners of the public body will be appointed or elected and the residency requirements, if any, applicable to commissioners in addition to those set forth in this subchapter;

(F) The voting rights of each commissioner;

(G) Special procedures for amending the certificate of incorporation, if any; and

(H) Other matters consistent with this subchapter concerning the creation and operation of the public body as the participating public agencies find necessary or appropriate.

(2) The application shall be signed on behalf of each participating public agency by an authorized official of the public agency.

(d) (1) The Secretary of State shall examine the application, and if the Secretary of State finds that the name proposed for the public body is not identical with that of any other corporation, agency, or instrumentality of this state, so nearly similar as to lead to confusion and uncertainty, or otherwise deceptively misleading, the Secretary of State shall:

(A) Receive and file the application;

(B) Record the application in an appropriate book of record in his or her office;

(C) Make and issue a certificate of incorporation under the seal of the state setting forth the name of the public body and the names of the participating public agencies; and

(D) Record the certificate in an appropriate book of record in his or her office.

(2) A copy of the certificate of incorporation certified by the Secretary of State shall be admissible in evidence in any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the public body and shall be conclusive proof of the filing and contents of the certificate and the effective creation of the public body under this subchapter, absent fraud in the premises being established.

(e) (1) Any certificate of incorporation issued by the Secretary of State under this subchapter may be amended from time to time in the manner provided in the certificate of incorporation then existing or, if the certificate of incorporation does not specify a procedure for its amendment, with the consent of a majority of the commissioners of the public body who are entitled to vote.

(2) (A) The amendment shall be signed by an officer or other authorized person of the public body, who shall certify that the certificate of incorporation has been amended in accordance with this subchapter and, as applicable, in the manner prescribed in the then-existing certificate of incorporation.

(B) On the filing of the amendment with the Secretary of State under this section, the Secretary of State shall make and issue an amendment to the certificate of incorporation.



§ 25-20-503 - Contributions of public agency properties.

(a) Participating public agencies are authorized to contribute to a public body created under this subchapter such real and personal property of the participating public agencies as the participating public agencies find necessary or appropriate to the ownership and operation of a consolidated wastewater system by the public body, provided that:

(1) Any contributions of reserve funds held in trust under § 14-73-101 et seq. shall be made on the condition that the funds may be used only for the purposes described in the trust agreement and until so used shall remain in a trust fund that complies with the requirements of § 14-73-101 et seq.; and

(2) Any contribution of sales or use tax proceeds held or to be collected by participating public agencies for wastewater uses shall be used only for the uses designated in the ordinance providing for the approval of those funds.

(b) Contributions of properties under this section shall be on the terms and conditions and for consideration as the participating public agencies find just and proper, it being within the participating public agencies' discretion to contribute property with or without monetary consideration.

(c) Participating public agencies may execute contracts, leases, deeds, bills of sale, easements, assignments, and other instruments of conveyance as may be required or convenient to exercise the powers granted in this section.



§ 25-20-504 - Board of commissioners.

(a) (1) Each public body created under this subchapter shall have a board of commissioners consisting of at least three (3) commissioners, with each commissioner residing within the jurisdiction of one (1) of the participating public agencies and otherwise meeting any residency requirements under the public body's certificate of incorporation.

(2) Each commissioner shall be appointed or elected in the manner set forth in the public body's certificate of incorporation and shall serve a term of office as specified in the interlocal agreement.

(b) The commissioners shall not receive compensation for their services but shall be entitled to reimbursement of expenses incurred in the performance of their duties.

(c) Before entering upon their duties, the commissioners shall take and file with the Secretary of State an oath of office swearing to discharge faithfully their duties in the manner provided by law.

(d) (1) (A) The board of commissioners shall meet and organize by electing one (1) of their number as chair, one (1) as vice chair, one (1) as secretary, and one (1) as treasurer.

(B) Officers shall be elected annually thereafter in like manner.

(2) The duties of secretary and treasurer may be performed by the same commissioner.

(3) (A) The secretary may cause copies to be made of all minutes and other records and documents of the public body.

(B) The secretary may certify under the official seal of the public body that the copies are true copies, and persons dealing with the public body may rely upon the certification.



§ 25-20-505 - Powers and duties of board of commissioners.

(a) All powers, business, and affairs of any public body under this subchapter shall be exercised and managed under the direction of its board of commissioners, subject to any limitation under the public body's certificate of incorporation or interlocal agreement.

(b) The duties of the board of commissioners include without limitation:

(1) Appointing a chief executive officer, who shall not be a member of the board of commissioners, and setting compensation and other terms of employment for such officer;

(2) Approving all budgets of the public entity;

(3) Adopting rules and by-laws that the board of commissioners find necessary and expedient for the proper ownership and operation of the consolidated wastewater system, including adopting such rules and by-laws as the commissioners find necessary and expedient regarding the discharge by any person or entity of any wastewater into the consolidated wastewater system, and altering, changing, or amending the rules and by-laws at its discretion; and

(4) Performing other duties under the interlocal agreement.



§ 25-20-506 - General powers of public body.

(a) In addition to other powers under this subchapter and unless the certificate of incorporation or interlocal agreement provides otherwise, each public body under this subchapter shall have the power to:

(1) Have perpetual succession as a body politic and corporate;

(2) Maintain offices it finds appropriate;

(3) Execute and perform contracts;

(4) Sue and be sued;

(5) Apply for and receive permits, licenses, certificates, and approvals as may be necessary and own and operate facilities in accordance therewith;

(6) Employ the services of all personnel necessary to its operations and, in connection therewith, adopt and implement such healthcare, disability, bonus, retirement, and other employee benefit plans as the board of commissioners find appropriate;

(7) Employ the services of professionals;

(8) Purchase insurance, maintain reserves for self-insurance, and become self-insured for the payment of workers' compensation under § 11-9-404(a)(2), provided that the deposit of an indemnity bond, letter of credit, or securities shall not be required;

(9) Purchase, receive, own, hold, improve, use, lease, sell, convey, exchange, transfer, assign, mortgage, pledge, and otherwise acquire, dispose of, and deal with real and personal property and any legal or equitable interest therein in its own name;

(10) Apply for, receive, and use loans, grants, taxes, donations, and contributions from any public agency or other lawful source, including any proceeds from the sale of bonds;

(11) Borrow money on a secured or unsecured basis, and in connection therewith issue bonds, promissory notes, or other evidence of indebtedness, and make and deliver indentures, mortgages, pledges, security agreements, financing statements, and other instruments encumbering assets of the public body;

(12) Pay reasonable franchise fees, make payments in lieu of taxes, or otherwise make payments to the participating public agencies in such amounts as may be required or permitted by the participating public agencies;

(13) Exercise such other powers, privileges, and authorities as the participating public agencies have delegated to the public body by the public agency interlocal agreement, subject to any restrictions imposed thereon by the interlocal agreement or applicable law; and

(14) Have such other and further powers relating to the ownership and operation of wastewater systems as are now by law given to the governing body of any participating public agency and do all other acts and things necessary, convenient, or desirable to carry out the purposes of and to exercise the powers granted to the public body by this subchapter.

(b) A public body created under this subchapter shall constitute a separate legal entity, but to the extent provided by state law or set forth in the certificate of incorporation of the public body or the interlocal agreement of the participating public agencies, shall be subject to the further supervision or regulation or require the further approval or consent of any participating public agency.



§ 25-20-507 - Operation of consolidated wastewater system.

(a) "Consolidated wastewater system" means and includes a wastewater and collection system in its entirety, or any integral part thereof, including land, mains, interceptors, collector lines, manholes, force mains, valves, pumping stations, pumps, treatment and pretreatment plants and units thereof, as well as all other real and personal property, buildings, structures, or other improvements or facilities as may be necessary or advisable for the proper and efficient operation of the public body's facilities.

(b) Unless the interlocal agreement provides otherwise, a public body under this subchapter shall have full authority to construct, own, manage, operate, finance, improve, extend, acquire, reconstruct, equip, sell, lease, contract concerning, deal in, dispose of, and maintain a consolidated wastewater system. The assets of the public body may be located inside and outside the jurisdictions of the public body's participating public agencies.

(c) (1) Unless the interlocal agreement provides otherwise, a public body under this subchapter shall have full authority to fix, charge, and collect and from time to time change the rates or charges for the use of and the service rendered by the consolidated wastewater system and other goods and services provided by the public body.

(2) A public body shall have a reasonable time after its creation or after its expansion by the addition of a new participating public agency to equalize any differentials in sewer rates or charges among similarly situated classes of customers.

(3) It shall be a complete defense to any suit or claim based on the charging of differential rates or charges for similarly situated classes of customers that:

(A) Within one (1) year of the creation or expansion of the public body, an independent expert completes a study of rates or charges charged to customers that shows a differential in rates or charges among similarly situated classes of customers located within the jurisdictions of the participating public agencies, and the public body equalizes rates or charges among similarly situated classes of customers within ten (10) years of the date of the rate study; or

(B) (i) Within one (1) year of the creation or expansion of the public body, an independent expert completes an engineering study of the consolidated wastewater system infrastructure located within the jurisdiction or jurisdictions of the participating public agencies that identifies improvements needed to create a uniform infrastructure quality throughout the jurisdictions, rate differentials among otherwise similarly situated classes of customers are reasonably calculated to recover from customers located in the jurisdictions in which the improvements are made the costs incurred in making the improvements, and the public body equalizes rates or charges among similarly situated classes of customers within ten (10) years of the date of the engineering study.

(ii) The inability of a public body to rely upon either safe harbor defense under subdivisions (c)(3)(A) and (c)(3)(B)(i) of this section shall not create any implication that the public body has failed to equalize any differentials in wastewater rates or charges among similarly situated classes of customers within a reasonable period of time after its creation or expansion.

(d) If any rate or charge established is not paid within thirty (30) days after it is due, the amount of the rate or charge together with a penalty of ten percent (10%) and a reasonable attorney's fee may be:

(1) Charged by the public body; and

(2) Recovered by the public body in a suit filed in the circuit court where any part of the consolidated wastewater system is located.



§ 25-20-508 - Out-of-area sales and services.

(a) A public body under this subchapter may extend its collection system and provide wastewater services to any customer located outside the jurisdictions of the public body's participating public agencies.

(b) Use of the consolidated wastewater system and extensions of services under this section may be made at such rates and charges and on such other terms as the board of commissioners finds just and reasonable, and the rates and charges need not be the same as the rates and charges charged customers within the jurisdictions of the public body's participating public agencies.



§ 25-20-509 - Eminent domain.

(a) A public body under this subchapter may acquire by the exercise of the power of eminent domain any real property, rights, easements, franchises, and other property that it finds necessary for its purposes under § 18-15-301 et seq. or § 18-15-401 et seq. or in the manner provided by law under which one (1) of the public body's participating public agencies may exercise a power of eminent domain.

(b) In exercising the power of eminent domain, a public body shall have the right by its agents or employees to peacefully enter upon any lands, structures, or rights-of-way to make surveys, tests, and measurements thereon but is liable for any damage that may result by reason of its actions.



§ 25-20-510 - Improvements -- Financing with bonds.

(a) If a public body under this subchapter owns or operates a consolidated wastewater system and desires to construct improvements, betterments, and extensions thereto, it may issue revenue bonds under this section for the payment thereof.

(b) The issuance of bonds shall be authorized by resolution of the board of commissioners.

(c) The bonds may be issued as registered bonds and may be exchangeable for bonds of another denomination or in another form.

(d) The bonds may be in such form and denominations, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, may be payable at such places within or without the state, may be subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions as the board of commissioners determines.

(e) The bonds shall have all the qualities of and shall be negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration under this section.

(f) The authorizing resolution may contain other terms, covenants, and conditions that the board of commissioners finds reasonable and desirable, including without limitation conditions concerning the maintenance of various funds and reserves, the nature and extent of any security for payment of the bonds, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing for authorized purposes, and the rights, duties, and obligations of the public body and the holders and registered owners of the bonds.

(g) (1) The authorizing resolution may provide for the execution of a trust indenture between the public body and any financial institution within or without the State of Arkansas.

(2) The trust indenture may contain any terms, covenants, and conditions found desirable by the board of commissioners, including without limitation conditions concerning the maintenance of various funds and reserves, the nature and extent of any security for the payment of the bonds, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting of any moneys during periods not needed for authorized purposes, and the rights, duties, and obligations of the public body and the holders and registered owners of the bonds.

(h) An authorizing resolution and trust indenture relating to the issuance and security of the bonds shall constitute a contract between the public body and holders and registered owners of the bonds, which contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract, and the covenants, agreements, and obligations of the public body may be enforced by mandamus or other appropriate proceeding in a court of proper jurisdiction.

(i) (1) The resolution shall fix the minimum rate or rates for the use of and the service rendered by the consolidated wastewater system to be collected prior to the payment of all of the bonds, with exceptions as may be provided in the resolution, and shall pledge the revenues derived from the consolidated wastewater system or any specified portion of the consolidated wastewater system for the purpose of paying the bonds and interest thereon.

(2) The rates to be charged for the services of the consolidated wastewater system or the specified portion of the consolidated wastewater system with revenues pledged to the payment of the bonds shall be sufficient to provide for the payment of all principal of and interest on all bonds when due, to provide for the operation and maintenance of the consolidated wastewater system or the specified portion of the consolidated wastewater system with revenues pledged to the payment of the bonds, and to provide an adequate depreciation account for the consolidated wastewater system or the specified portion of the consolidated wastewater system with revenues pledged to the payment of the bonds.

(j) (1) The proceeds derived from the sale of the bonds shall be used solely for the purpose of making betterments, improvements, and extensions to the consolidated wastewater system owned and operated by the public body, paying interest on the bonds during the period of construction of the betterments, improvements, and extensions, establishing any necessary reserves for the bonds, paying the costs of issuing the bonds, and paying any other costs and expenditures of whatever nature incidental to the accomplishment of the betterments, improvements, and extensions.

(2) The terms "betterments", "improvements", and "extensions" include a wastewater and collection system, including land, mains, interceptors, collector lines, manholes, force mains, valves, pumping stations, pumps, treatment and pretreatment plants and units thereof, as well as all other real and personal property, buildings, structures, or other improvements or facilities that may be necessary or advisable for the proper and efficient operation of the public body's consolidated wastewater system.

(k) (1) Bonds issued under this section shall be payable solely from revenues derived from the consolidated wastewater system or any specified portion of the consolidated wastewater system.

(2) The bonds shall not constitute in any event an indebtedness of nor pledge the faith and credit of the State of Arkansas or the participating public agencies within the meaning of any constitutional provisions or limitations.

(3) It shall be stated plainly on the face of each bond that:

(i) It is issued under this subchapter;

(ii) It does not constitute an indebtedness of the State of Arkansas or the participating public agencies within any constitutional provisions or limitations; and

(iii) It is not backed by the full faith and credit of the State of Arkansas or the participating public agencies.

(4) The bonds and the interest thereon shall be exempt from all state, county, and municipal taxation, including income taxation and inheritance taxation.

(l) (1) The bonds may be sold in such manner, either at public or private sale, and upon such terms as the board of commissioners finds reasonable and expedient for effectuating the purposes of the public body.

(2) The bonds shall be sold at a price the board of commissioners accepts, including sale at discount.

(m) (1) The bonds shall be executed by manual or facsimile signature of the chair of the board of commissioners and the manual or facsimile signature of the secretary of the board of commissioners or any other officer of the public body authorized to do so by resolution of the board of commissioners.

(2) In case any of the officers whose signatures appear on the bonds cease to be such officers before delivery of the bonds, their signatures shall be valid and sufficient for all purposes.

(3) Each bond shall be impressed or imprinted with the seal of the public body.



§ 25-20-511 - Lien in favor of bondholders.

(a) The payment of the principal of bonds issued under this subchapter and the interest thereon may be secured by a lien on and security interest in the consolidated wastewater system or any specified portion of the consolidated wastewater system.

(b) It shall not be necessary to the perfection of the lien and pledge for such purposes that the trustee in connection with such bond issue or the holders of the bonds take possession of the collateral security.

(c) Subject to whatever restrictions may be contained in the resolution or indenture governing the bonds, any holder of bonds issued under this subchapter may enforce in a court of proper jurisdiction the mortgage lien and may compel the performance of the duties of the officers of the issuing public body under this subchapter.

(d) If there is default in the payment of the principal of or interest on any of the bonds, a court of proper jurisdiction may appoint a receiver to administer the consolidated wastewater system or the specified portion of the consolidated wastewater system pledged to the payment of the bonds on behalf of the public body with power to charge and collect rates sufficient to provide for the payment of the bonds and interest thereon and for the payment of the operating expenses, and to apply the income and revenues under this subchapter and the resolution or indenture providing for the issuance of the bonds.



§ 25-20-512 - Refunding bonds.

(a) Bonds may be issued for the purpose of refunding any obligations issued under this subchapter or otherwise. Such refunding bonds may be combined with bonds issued under § 25-20-510 into a single issue.

(b) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be applied to the payment of the obligations refunded or deposited into escrow for the retirement thereof either at maturity or upon any authorized redemption date.

(c) (1) All bonds issued under this section shall be authorized, issued, and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of such bonds.

(2) The resolution or indenture under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 25-20-513 - Securing deposit of public funds.

Bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 25-20-514 - No personal liability.

A commissioner or officer of the public body shall not be liable personally for any reason arising from the issuance of bonds under this subchapter unless he or she acted with a corrupt intent.



§ 25-20-515 - Sewer payments by public agencies.

The public agencies shall be subject to the same rates and charges established by the public body for services rendered to the public agencies and shall pay the rates and charges when due.



§ 25-20-516 - Zoning exemption.

A public body maintaining facilities in an area zoned after the construction of the facilities may add to, alter, expand, or change the facilities upon that land or upon lands immediately adjacent thereto without regard to the zoning regulation for the area if the board of commissioners finds the action necessary for the proper operation of its consolidated wastewater system.



§ 25-20-517 - Tax-exempt status of property owned and income.

Each public body under this subchapter is performing functions as and is a public instrumentality of the participating public agencies, and all properties at any time owned by the public body and the income therefrom shall be exempt from all taxation in the state.



§ 25-20-518 - Immunity.

(a) This subchapter does not affect the immunity of the participating public agencies.

(b) Immunity extends to any public body created under this subchapter and to each commissioner, officer, and employee thereof.



§ 25-20-519 - Franchise fees.

(a) A participating public agency that is an Arkansas municipality or county, acting by ordinance or resolution of its governing body, may require a public body under this subchapter to pay a reasonable franchise fee by which the public body may be permitted to occupy the streets, highways, or other public places within the jurisdiction of such public agency, and the ordinance or resolution is prima facie reasonable, provided that a franchise fee shall not exceed ten percent (10%) of the public body's operating revenues that are attributable to gross income from wastewater services within the public agency's jurisdiction unless agreed to by the public body or approved by the voters of the public agency.

(b) A public body created under this subchapter is not a public utility under § 14-200-101 et seq. or a person, company, or corporation that has secured a franchise from any municipality under § 14-200-102.

(c) Any franchise fees charged under this section shall be in addition to payments in lieu of taxes permitted under this subchapter.



§ 25-20-520 - Payments in lieu of taxes.

(a) A public body under this subchapter shall make annual payments to the general fund of each participating public agency that is an Arkansas municipality or county in lieu of taxes in return for police, fire, and health protection and in return for administrative and other services furnished by the public agency.

(b) The payments shall be an operation and maintenance expense of the public body.

(c) (1) In each calendar year, the payments shall equal the amount the public agency would have received from the public body as real property taxes for the preceding calendar year if the public body's real property located in the public agency's jurisdiction, whether owned or leased by the public body, had been privately owned and subject to tax by the public agency.

(2) For purposes of this computation, the public body's real property shall be deemed to have an assessed value equal to twenty percent (20%) of book value as reflected by the public body's usual accounting procedures.

(d) Payments in lieu of taxes under this section shall be in addition to any franchise fees permitted under this subchapter.



§ 25-20-521 - Annual report and audit.

(a) Within the first ninety (90) days of each calendar year, each public body under this subchapter shall make a written report to the governing bodies of the participating public agencies concerning its activities for the preceding calendar year.

(b) Each report shall set forth a complete operating and financial statement covering its operation during the year, including without limitation an audit of the public body's revenues and expenses performed by an independent certified public accountant.



§ 25-20-522 - Provisions supplemental and controlling.

This subchapter provides an additional and alternative method for the doing of the things authorized hereby and is supplemental and additional to powers conferred by other laws.



§ 25-20-523 - Construction.

This subchapter shall be liberally construed to accomplish its intent and purposes and shall be the sole authority required for the accomplishment of its purposes, and to this end it shall not be necessary to comply with the provisions of other laws relating to the issuance and sale of the bonds authorized by this subchapter, and this subchapter shall be construed as an additional and alternative method for the issuance and sale of bonds.



§ 25-20-524 - Property of public body.

(a) Regardless of the beginning date thereof, adverse possession or adverse use of lands or easements owned by a public body created hereunder shall not ripen into title or permanent right.

(b) This section shall have no application to any possession or use which ripened into title or permanent right before the enactment of this section.









Chapter 21 - Uniform Law To Oppose Federal Encroachment On State Rights

§ 25-21-101 - Study of existing federal legislation.

In order to secure concerted action among the states to oppose federal encroachments upon the state powers, and to expedite the proper execution of the responsibility of the government in the war effort, it shall be the duty of the Attorney General to cooperate with the attorneys general of other cooperating states in making a study of existing federal legislation to determine whether, by the establishment of federal bureaus, boards, or commissions, or otherwise, such legislation has resulted in objectionable or harmful encroachments upon the normal field of state functions and powers, and, except during the war and insofar as the legislation is reasonably related to the conduct of the war to call to the attention of this state's Senators and Representatives in Congress all legislation which, in his opinion, is objectionable or harmful in this respect. He shall also furnish each such Senator and Representative a written statement of the reasons for his belief that such legislation is objectionable or harmful to the state, together with his suggestions for appropriate congressional legislation to remedy same.



§ 25-21-102 - Study of proposed federal legislation.

It shall also be the duty of the Attorney General to likewise cooperate with such other attorneys general in making studies and examinations of all now pending or hereafter proposed congressional legislation to determine whether the same may result in federal encroachments into the normal field of state legislation or state functions, or whether same is harmful or beneficial to the interests of the state or its citizens, and to advise the Senators and Representatives in writing of his opinion and views with respect thereto, together with his reasons therefor; and to suggest any amendments to any such pending or proposed legislation which the Attorney General deems appropriate or necessary to protect the interests of the state and its citizens.



§ 25-21-103 - Investigation of federal legislation on request of Senators or Representatives.

The Attorney General shall also make any reasonable or appropriate investigation or study of any existing or proposed federal legislation to determine its effect upon the state and its citizens whenever he is requested so to do by any of this state's Senators or Representatives in Congress and report the result of such investigation or study.



§ 25-21-104 - Appointment of Deputy or Assistant Attorney General.

The Attorney General shall appoint a Deputy or Assistant Attorney General whose principal duty shall be to assist in the performance of the duties imposed by this chapter. The compensation of the Deputy or Assistant shall be paid out of the appropriation for the Attorney General's Office contained in the general appropriation act.



§ 25-21-105 - Membership in interstate organization.

The Attorney General and/or his said Deputy or Assistant is authorized to become a member of an organization now existing or hereafter formed, the membership consisting of the attorneys general of the various states, and/or their deputies or assistants, and the purpose of said organization being to bring about the joint or concerted action of said states to preserve in the states their normal powers, obligations, and functions, as provided by the Constitution of the United States. The Attorney General is authorized to pay, out of the bill of appropriations for conducting his office, this state's fair part or proportion of any proper expenses incurred by said organization in furtherance of the purposes of this chapter.



§ 25-21-106 - Title.

This chapter may be cited as the "Uniform Law to Oppose Federal Encroachments".






Chapter 22 - Governmental Waste Elimination



Chapter 23 - Quality Management Board



Chapter 24 - Martin Luther King, Jr. Commission

§ 25-24-101 - Creation -- Members.

(a) There is hereby created a commission to be known as the "Martin Luther King, Jr. Commission".

(b) The commission shall consist of thirteen (13) members as follows:

(1) (A) Five (5) members appointed by the Governor.

(B) The Governor shall appoint one (1) member from each congressional district;

(2) (A) Four (4) members appointed by the President Pro Tempore of the Senate.

(B) The President Pro Tempore of the Senate shall appoint one (1) member from each congressional district; and

(3) (A) Four (4) members appointed by the Speaker of the House of Representatives.

(B) The Speaker of the House of Representatives shall appoint one (1) member from each congressional district.

(c) (1) Of the initial appointments by the Governor:

(A) One (1) member shall serve a term of one (1) year;

(B) One (1) member shall serve a term of two (2) years;

(C) One (1) member shall serve a term of three (3) years; and

(D) Two (2) members shall serve terms of four (4) years;

(2) Of the initial appointments by the President Pro Tempore of the Senate:

(A) One (1) member shall serve a term of one (1) year;

(B) One (1) member shall serve a term of two (2) years;

(C) One (1) member shall serve a term of three (3) years; and

(D) One (1) member shall serve a term of four (4) years.

(3) Of the initial appointments by the Speaker of the House of Representatives:

(A) One (1) member shall serve a term of one (1) year;

(B) One (1) member shall serve a term of two (2) years;

(C) One (1) member shall serve a term of three (3) years; and

(D) One (1) member shall serve a term of four (4) years.

(4) The appointing authority shall determine the lengths of terms of his or her initial appointees.

(5) Except as provided in subdivision (c)(1)(E)(ii) of this section, all succeeding appointments shall be for terms of four (4) years.

(6) The Governor shall select annually a chair from the membership of the commission.

(d) (1) Except as provided in subdivision (d)(2) of this section, no member of the commission subject to a term limit shall serve more than two (2) terms.

(2) Upon the conclusion of his or her initial appointment, an initial appointee to the commission subject to a term limit shall serve no more than two (2) additional terms.

(e) Vacancies in the membership of the commission shall be filled for the balance of the unexpired term by the appointing authority.

(f) (1) Members of the commission shall be subject to removal from office by the appointing authority when the actions or condition of a member shall be considered as good cause for removal.

(2) "Good cause" means the same as defined in § 25-16-804.

(g) A majority of the commission shall constitute a quorum for the transaction of business.

(h) Members of the commission shall serve without compensation but may receive expense reimbursement in accordance with § 25-16-901 et seq.



§ 25-24-102 - Duties.

The Martin Luther King, Jr. Commission shall have the following duties:

(1) To promote racial harmony, understanding, respect, and goodwill among all citizens;

(2) To promote principles of nonviolence, peace, and social justice;

(3) To promote among the people of Arkansas, by appropriate activities, both awareness and appreciation of the civil rights movement and advocacy of the principles and legacy of Martin Luther King, Jr.;

(4) To develop, coordinate, and advise the Governor and the General Assembly of appropriate ceremonies and activities throughout the state relating to the observance of Martin Luther King, Jr.'s birthday, including without limitation providing advice and assistance to local governments and private organizations with respect to the observance of Martin Luther King, Jr.'s birthday;

(5) To receive donations and contributions from individuals and public and private organizations in order to carry out its responsibilities;

(6) (A) To establish a Martin Luther King, Jr. Youth Commission to educate young persons on the principles and legacy of Martin Luther King, Jr.

(B) Members of the Martin Luther King, Jr. Youth Commission may receive expense reimbursement in accordance with § 25-16-901 et seq.; and

(7) To enable the people of Arkansas to reflect on the life and teachings of Martin Luther King, Jr. through educational endeavors, cultural performances, exhibitions, and events that are multiethnic and family oriented.



§ 25-24-103 - Staff of commission.

(a) (1) The Governor shall appoint an executive director of the Martin Luther King, Jr. Commission.

(2) The executive director shall serve at the pleasure of the Governor.

(b) The commission may employ staff and consultants as authorized by law and fix their compensation, duties, authority, and responsibilities.






Chapter 25 - Commission for Arkansas' Future



Chapter 26 - Information Technology

Subchapter 1 - -- Information Systems



Subchapter 2 - -- Information Technology Access for the Blind

§ 25-26-201 - Findings and policy.

(a) The General Assembly finds that:

(1) The advent of the information age throughout the United States and around the world has resulted in lasting changes in information technology;

(2) Use of interactive visual display terminals by state and state-assisted organizations is becoming a widespread means of access for employees and the public to obtain information available electronically, but nonvisual access, whether by speech, braille, or other appropriate means has been overlooked in purchasing and deploying the latest information technology;

(3) Presentation of electronic data solely in a visual format is a barrier to access by individuals who are blind or visually impaired, preventing them from participating on equal terms in crucial areas of life such as education and employment;

(4) Alternatives, including both software and hardware adaptations, have been created so that interactive control of computers and use of the information presented is possible by both visual and nonvisual means; and

(5) The goals of the state in obtaining and deploying the most advanced forms of information technology properly include universal access so that segments of society with particular needs, including, but not limited to, individuals unable to use visual displays, will not be left out of the information age.

(b) It is the policy of the State of Arkansas that all programs and activities which are supported in whole or in part by public funds shall be conducted in accordance with the following principles:

(1) Individuals who are blind or visually impaired have the right to full participation in the life of the state, including the use of advanced technology which is provided by the state or state-assisted organizations for use by employees, program participants, and members of the general public; and

(2) Technology purchased in whole or in part with funds provided by the state to be used for the creation, storage, retrieval, or dissemination of information and intended for use by employees, program participants, and members of the general public shall be accessible to and usable by individuals who are blind or visually impaired.



§ 25-26-202 - Definitions.

For purposes of this subchapter:

(1) "Access" means the ability to receive, use, and manipulate data and operate controls included in information technology;

(2) "Blind or visually impaired individual" means an individual who:

(A) Has a visual acuity of twenty/two hundred (20/200) or less in the better eye with correcting lenses or has a limited field of vision so that the widest diameter of the visual field subtends an angle no greater than twenty (20) degrees;

(B) Has a medically indicated expectation of visual deterioration; or

(C) Has a medically diagnosed limitation in visual functioning that restricts the individual's ability to read and write standard print at levels expected of individuals of comparable ability;

(3) "Covered entity" means the state or any state-assisted organization;

(4) "Information technology" means all electronic information processing hardware and software, including telecommunications;

(5) "Nonvisual" means synthesized speech, braille, and other output methods not requiring sight;

(6) "State" means the state or any of its departments, agencies, public bodies, or other instrumentalities;

(7) "State-assisted organization" means a college, nonprofit organization, person, political subdivision, school system, or other entity supported in whole or in part by state funds; and

(8) "Telecommunications" means the transmission of information, images, pictures, voice or data by radio, video, or other electronic or impulse means.



§ 25-26-203 - Assurance of nonvisual access.

(a) In general, the head of each covered entity shall ensure that information technology equipment and software used by employees, program participants, or members of the general public:

(1) Provide blind or visually impaired individuals with access, including, but not limited to, interactive use of the equipment and services which is equivalent to that provided to individuals who are not blind or visually impaired;

(2) Are designed to present information, including, but not limited to, prompts used for interactive communications in formats intended for both visual and nonvisual use; and

(3) Have been purchased under a contract which includes the technology access clause required pursuant to § 25-26-204.



§ 25-26-204 - Procurement requirements.

(a) (1) The technology access clause specified in § 25-26-203 shall be developed by the Department of Information Systems and shall require compliance with nonvisual access standards established by the department.

(2) The technology access clause shall be included in all contracts for the procurement of information technology by or for the use of entities covered by this subchapter on or after July 30, 1999.

(b) The nonvisual access standards established by the department under subsection (a) of this section shall:

(1) Include the specifications necessary to fulfill the assurances in § 25-26-203;

(2) Follow the standards for software applications and operating systems provided by 36 C.F.R § 1194.21 as it existed on January 1, 2011;

(3) Follow the standards for web-based intranet and Internet information and applications provided by 36 C.F.R § 1194.22 as it existed on January 1, 2011; and

(4) Include the following minimum specifications:

(A) That effective, interactive control and use of the technology, including without limitation the operating system, applications programs, and format of the data presented is readily achievable by nonvisual means;

(B) That the technology equipped for nonvisual access is compatible with information technology used by other individuals with whom the blind or visually impaired individual must interact;

(C) That nonvisual access technology is integrated into networks used to share communications among employees, program participants, and the public; and

(D) That the technology for nonvisual access has the capability of providing equivalent access by nonvisual means to telecommunications or other interconnected network services used by persons who are not blind or visually impaired.

(c) The minimum specifications under subsection (b) of this section do not prohibit the purchase or use of an information technology product that does not meet these standards if the information manipulated or presented by the product is inherently visual in nature so that its meaning cannot be conveyed nonvisually.



§ 25-26-205 - Implementation.

(a) For the purpose of assuring the effective phasing in of nonvisual access technology procurement, the head of any covered entity:

(1) May not approve exclusion of the technology access clause from any contract with respect to:

(A) The compatibility of standard operating systems and software with nonvisual access software and peripheral devices; or

(B) The initial design, development, and installation of information systems, including the design and procurement of interactive equipment and software; or

(2) May approve, with respect to nonvisual access software or peripheral devices obtained during the three-year period beginning upon the date of enactment of this act, exclusion of such technology access clause to the extent that the cost of such software or devices for the covered entity exceeds:

(A) Fifty thousand dollars ($50,000) for the first year;

(B) One hundred thousand dollars ($100,000) for the second year; and

(C) Two hundred and fifty thousand dollars ($250,000) for the third year.

(b) Nothing in this section requires the installation of software or peripheral devices used for nonvisual access when the information technology is being used by individuals who are not blind or visually impaired.

(c) Notwithstanding the provisions of subsection (b) of this section, the applications programs and underlying operating systems, including, but not limited to, the format of the data used for the manipulation and presentation of information, shall permit the installation and effective use of nonvisual access software and peripheral devices.

(d) Compliance with this subchapter in regard to information technology purchased prior to July 30, 1999, shall be achieved at the time of procurement of an upgrade or replacement of the existing equipment or software.



§ 25-26-206 - Action for injunction.

(a) A person injured by a violation of this subchapter may maintain an action for injunctive relief to enforce the terms of this subchapter.

(b) The limitation period for civil action is as follows:

(1) Any such action shall be commenced within four (4) years after the cause of action accrues; and

(2) For the purposes of this subsection, a cause of action for a continuing violation accrues at the time of the latest violation.









Chapter 27 - Arkansas Information Network

§ 25-27-101 - Title.

This chapter may be cited as and shall be known as the "Information Network of Arkansas Act".



§ 25-27-102 - Definitions.

As used in this chapter:

(1) "Agency" means any agency, board, commission, public instrumentality, political subdivision, or any of the foregoing entities acting on behalf of the State of Arkansas which store, gather, or generate public information;

(2) "Gateway system" means any centralized electronic information system by which public information shall be disseminated or collected via the Internet, dial-in modem, continuous link, or other electronic medium;

(3) "I.N.A." means the Information Network of Arkansas, or, if the Information Network of Arkansas shall be abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given by this chapter to the Information Network of Arkansas shall be given by law;

(4) "Network manager" means the entity or person designated by contractual obligation to establish, develop, operate, maintain, and expand the gateway system on behalf of the Information Network of Arkansas;

(5) "Public information" means any information stored, gathered, or generated in electronic or magnetic form by an agency, its agencies, or instrumentalities, which is included within the information deemed to be public pursuant to the Freedom of Information Act of 1967, § 25-19-101 et seq., and other provisions of the Arkansas Code providing for release of information to the public at large to specified groups or recipients; and

(6) "User association" means an association:

(A) Whose membership is identifiable by regular payment of association dues and regularly maintained membership lists;

(B) Which is registered with the Secretary of State as an Arkansas corporation;

(C) Which exists for the purpose of advancing the common occupation or profession of its membership; and

(D) Which, after the appointment of the initial board of the Information Network of Arkansas, regularly promotes and encourages the subscription of its members to the gateway system developed by the Information Network of Arkansas.



§ 25-27-103 - Board.

(a) There is created the Information Network of Arkansas, a public instrumentality carrying out an essential government function, which shall be governed by a board consisting of twelve (12) voting members, as follows:

(1) The President of the Arkansas Science and Technology Authority, or the president's designee;

(2) The Secretary of State, or the Secretary of State's designee;

(3) The Director of the Department of Finance and Administration, or the director's designee;

(4) Two (2) members, or their designees, who are chief executive officers of agencies of the executive branch other than the Department of Finance and Administration and the Department of Information Systems, shall be appointed by the Governor;

(5) (A) (i) (a) Four (4) members from user associations initially selected by the Governor shall be appointed by the Governor from a list of three (3) names submitted by each user association.

(b) Thereafter, the board shall submit a list of at least three (3) names per position, based on the recommendations of user associations.

(ii) No two (2) members appointed pursuant to this subdivision (a)(5) shall be members of the same user association.

(B) Such members shall serve staggered three-year terms;

(6) (A) (i) One (1) member appointed by the Governor from a list of three (3) names of public library directors submitted by the President of the Arkansas Public Library Association.

(ii) Following the initial appointment hereunder, the list shall be composed of librarians of public libraries which subscribe to the Information Network of Arkansas.

(B) The member shall serve a three-year term;

(7) (A) One (1) member appointed by the Governor from a list of three (3) names submitted by the Arkansas Bar Association.

(B) The member shall serve a three-year term; and

(8) The Director of the Department of Information Systems, or the director's designee.

(b) (1) The board shall annually elect one (1) member from the board as chair of the board.

(2) The board may also elect a vice chair and a secretary.

(c) (1) Six (6) members of the board shall constitute a quorum, and the affirmative vote of six (6) members shall be necessary for any action taken by the board.

(2) No vacancy in the membership of the board shall impair the right of a quorum to exercise all rights and perform all the duties of the board.

(d) The board shall meet at least semiannually.

(e) Members of the board shall serve without compensation but shall be eligible to receive reimbursement for mileage and reimbursement for expenses in accordance with § 25-16-902.



§ 25-27-104 - Duties.

(a) The Information Network of Arkansas shall have the following duties:

(1) To develop and implement an electronic gateway system to provide electronic access to members of the public to public information and to develop, implement, and promote the use of electronic commerce and digital signature applications within the state in cooperation with the Department of Information Systems;

(2) To provide appropriate oversight of the network manager;

(3) To establish charges for the services provided by the Information Network of Arkansas;

(4) To explore ways of expanding the amount and kind of public information provided, increasing the utility and form of the public information provided, and implement such changes as required to be consistent with the provisions of this chapter;

(5) To explore ways of improving citizen and business access to public information and, where appropriate, implementing such changes;

(6) To explore ways of expanding a gateway system and its services to citizens and businesses by providing add-on services to the public, such as access to other for-profit information databases, electronic mail, and calendaring;

(7) To serve in an advisory capacity to the Department of Finance and Administration, the Department of Information Systems, and other state agencies regarding the dissemination to and collection of state data for the citizens and businesses of Arkansas;

(8) To seek advice from the general public, its subscribers, professional associations, academic groups, and institutions and individuals with knowledge or interest in computer networking, electronic mail, public information access, gateway services, add-on services, and electronic filing of information; and

(9) To accept gifts, donations, and grants for the support of a gateway system in Arkansas.

(b) (1) All state agencies shall participate with the Information Network of Arkansas in providing assistance as may be requested for the achievement of its purpose.

(2) Services and information to be provided by any agency shall be specified pursuant to a contract between the Information Network of Arkansas and such an agency.

(3) Agencies may contract to recover from the Information Network of Arkansas costs incurred by providing such assistance to the Information Network of Arkansas.

(4) The Information Network of Arkansas shall cooperate with the Department of Information Systems to fulfill the purposes of the Arkansas Information Systems Act of 1997, § 25-4-101 et seq.



§ 25-27-105 - Network manager.

(a) (1) The Information Network of Arkansas shall contract with a network manager and shall use a competitive bid process after developing, in consultation with the Department of Information Systems, criteria and specifications for such a network manager and his or her duties.

(2) (A) The Information Network of Arkansas may negotiate and enter into a contract with the network manager.

(B) The contract shall specify the duties and responsibilities of the network manager and shall also include any other terms necessary to the agreement.

(b) The network manager shall:

(1) Direct and supervise the day-to-day operations and expansion of the gateway system, including the initial phase of operations necessary to make the gateway system operational;

(2) Attend meetings of the Information Network of Arkansas;

(3) Keep a record of all gateway, network, and related operations of the Information Network of Arkansas. The records shall be the property of the Information Network of Arkansas;

(4) Maintain and be a custodian of all financial and operational records, documents, and papers filed with the Information Network of Arkansas;

(5) Update and revise on a yearly basis the business plan of the Information Network of Arkansas in consultation with and under the direction of the Information Network of Arkansas;

(6) Submit to the Information Network of Arkansas quarterly financial reports, an annual audit, an annual report, and any other information requested by the Board of the Information Network of Arkansas; and

(7) Perform other such activities or services as requested or authorized by the Information Network of Arkansas consistent with the provisions of this chapter.

(c) The Department of Information Systems may provide to the Information Network of Arkansas such staff and other assistance under contract.






Chapter 28 - Assessment Coordination Department

§ 25-28-101 - Creation -- Director -- Organization -- Personnel.

(a) There is created the Assessment Coordination Department.

(b) (1) The executive head of the department shall be the Director of the Assessment Coordination Department.

(2) The director shall be appointed by the Governor, subject to confirmation by the Senate, and shall serve at the pleasure of the Governor.

(c) The department shall consist of the divisions which may be necessary to fulfill its purposes and which may be created by law and placed under the department.

(d) (1) The director shall appoint the heads of the respective divisions.

(2) All personnel of the department shall be employed by and shall serve at the pleasure of the director.

(3) However, nothing in this section shall be so construed as to reduce any right which an employee of the department shall have under any civil service or merit system.

(e) (1) Each division of the department shall be under the direction, control, and supervision of the director.

(2) The director may delegate his or her functions, powers, and duties to the various divisions of the department as he or she shall deem desirable and necessary for the effective and efficient operation of the department.



§ 25-28-102 - Transfer.

(a) The Assessment Coordination Division of the Arkansas Public Service Commission is transferred by a type 2 transfer as provided in § 25-2-105 to the Assessment Coordination Department.

(b) For purposes of this subchapter, the Assessment Coordination Department shall be considered a principal department established by Acts 1971, No. 38.



§ 25-28-103 - Other authority.

(a) The Arkansas Public Service Commission shall retain all of its statutory authority, powers, duties, and functions regarding assessment and equalization of properties of public utilities and public carriers.

(b) The Tax Division of the Arkansas Public Service Commission shall retain all of the statutory authority, powers, duties, and functions conferred on the division by law or assigned to the division by the commission.

(c) Any and all other statutory authority, powers, duties, functions, records, property, and funds administered or provided by other support divisions within the commission or by the commission for the Assessment Coordination Division shall be transferred by a type 2 transfer as provided in § 25-2-105 to the Assessment Coordination Department.

(d) Any and all other statutory authority, powers, duties, and functions of the commission regarding assessment and equalization of properties and the administration of the tax laws of this state not specifically retained by the commission or the Tax Division of the Arkansas Public Service Commission in this chapter shall be transferred by a type 2 transfer as provided in § 25-2-105 to the Assessment Coordination Department.

(e) Any and all other prescribed powers, duties, and functions of the commission regarding assessment and equalization of properties and the administration of the tax laws of this state not specifically retained by the commission or the Tax Division of the Arkansas Public Service Commission in this chapter, including rulemaking and regulation; promulgation of rules, rates, regulation and standards; and the rendering of findings, orders, and adjudications are transferred by a type 2 transfer as provided in § 25-2-105 to the Director of the Assessment Coordination Department.



§ 25-28-104 - Administrative Procedure Act.

The Assessment Coordination Department shall be subject to the Administrative Procedure Act, § 25-15-201 et seq.



§ 25-28-105 - Compliance with other laws.

Disbursement of funds authorized by this chapter shall be limited to the appropriation for the agency being transferred and funds made available by law for the support of such appropriations. The restrictions of the Arkansas Procurement Law, § 19-11-201, the General Accounting and Budgetary Procedures Law, § 19-4-101, the Revenue Stabilization Law, § 19-5-101 et seq., the Regular Salary Procedures and Restrictions Act, § 21-5-101, or their successors, and other fiscal control laws of this state, where applicable, and regulations promulgated by the Department of Finance and Administration, as authorized by law, shall be strictly complied with in disbursement of those funds.



§ 25-28-106 - Legislative intent.

It is the intent of the General Assembly that any funds disbursed under the authority of the appropriations transferred or referred to in this subchapter shall be in compliance with the stated reasons for which this subchapter was adopted, as evidenced by the agency requests, executive recommendations and legislative recommendations contained in the budget manuals prepared by the Department of Finance and Administration, letters, or summarized oral testimony in the official minutes of the Legislative Council or Joint Budget Committee which relate to its passage and adoption.



§ 25-28-107 - Requirements of Director of the Assessment Coordination Department.

From and after July 1, 2000, the Director of the Assessment Coordination Department shall meet the qualifications required for certification or licensure as a Level 4 Appraiser in Arkansas, provided that the formal course work was or is satisfactorily completed in another state. At the time of appointing the director, the Governor shall include in the appointment document a statement that the appointee meets the qualifications prescribed by law.



§ 25-28-108 - Specifications for computer-assisted mass appraisal software.

(a) By July 1, 2005, the Assessment Coordination Department shall adopt and implement by rules final specifications for computer-assisted mass appraisal software.

(b) (1) The rules may provide a procedure by which the department may directly compensate computer-assisted mass appraisal software providers who are in compliance with requirements set forth in the final specifications for computer-assisted mass appraisal software.

(2) The department shall require computer-assisted mass appraisal software providers to comply with requirements set forth in the final specifications for computer-assisted mass appraisal software.






Chapter 29 - Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation

§ 25-29-101 - Creation -- Board of directors.

(a) There is hereby created the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation.

(b) The corporation shall be governed by a seven-member board of directors appointed by the Governor as follows:

(1) Three (3) shall be representatives of the deaf and hearing-impaired community; and

(2) Four (4) shall be representatives of Arkansas local exchange carriers.

(c) The Governor shall choose one (1) name from a list of three (3) names submitted by representatives of the deaf and hearing-impaired community and one (1) name from a list of three (3) names submitted by representatives of Arkansas local exchange carriers.

(d) The initial appointments shall be for such terms as will result in two (2) serving a one-year term, two (2) serving a two-year term, and three (3) serving a three-year term. All successors shall serve three-year terms.

(e) The Governor shall designate one (1) of the board members to preside over the initial meeting of the board, at which meeting the board shall elect a president, a secretary, and such other officers as it deems appropriate.

(f) Members of the board shall serve without compensation but may be reimbursed for reasonable expenses, except that no corporate money shall be used for out-of-state travel expenses.

(g) All vacancies on the board shall be filled in the same manner as the original appointments.



§ 25-29-102 - Board of directors -- Attendance at meetings required.

(a) In order to ensure broad representation and a quorum, all members of the Board of Directors of the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation have a responsibility to attend all regular or special meetings of the board.

(b) A board member shall be subject to removal from the board in the event the member shall fail to present to the Governor a satisfactory excuse for his or her absence. Unexcused absences from three (3) successive regular meetings without attending any intermediary called special meetings shall constitute sufficient cause for removal.

(c) Removal of board members shall be in accordance with the following:

(1) (A) Within thirty (30) days after each regular board meeting, the secretary of the board shall give written notice to the Governor of any member who has been absent from three (3) successive regular meetings without attending any intermediary called special meetings.

(B) The secretary's notice to the Governor shall include a copy of all meeting notices and attendance records for the past year.

(C) Failure by the secretary to submit the notices and documentation required by this chapter shall be considered cause for removal by the Governor in accordance with the procedures set forth at § 25-17-210;

(2) Within sixty (60) days after receiving the notice and supporting documentation from the secretary, the Governor shall notify, in writing, the board member of his or her intent to remove the member for cause. This notice shall suffice for the notice required in § 25-17-210(a);

(3) Within twenty (20) days after the date of the Governor's notice, the board member may request an excused absence as provided by this chapter or may file with the Governor's office notice that the member disputes the attendance records and the reasons therefor;

(4) The Governor shall grant an excuse for illness of the member when verified by a written sworn statement by the attending physician or other proper excuse as determined by the Governor; and

(5) If no rebuttal is received or other adequate documentation submitted within twenty (20) days after the date of the Governor's notice, the board member may be removed in accordance with the provisions set forth in § 25-17-210.

(d) Any board member referred to the Governor because of excessive absences under the provisions of this chapter shall not be entitled to any expense reimbursement for travel to or attendance at any subsequent meeting until the board receives notification from the Governor that the member has been excused for the absences.



§ 25-29-103 - Assessment on local exchange service providers.

(a) In order to fund the services provided by the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation, the Board of Directors of the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation shall levy assessments on all providers of:

(1) Local l exchange service not to exceed ten cents (10cent(s)) per subject access line per month in order to fund the services provided by the corporation; and

(2) (A) Commercial mobile radio service not to exceed ten cents (10cent(s)) per customer account or number.

(B) As used in this section, "commercial mobile radio service" means the same as defined in § 12-10-303.

(b) The board may adjust the assessment no more than once in a calendar year quarter, but at no time shall the assessment exceed the amount set in subsection (a) of this section.

(c) The assessment under subdivision (a)(1) of this section shall not be levied on more than one hundred (100) lines at any single customer location.

(d) The assessments levied under subsection (a) of this section may be collected by the providers of local exchange service or commercial mobile radio service from their customers and transmitted monthly to the board, and the board shall deposit the assessments into a financial institution authorized to accept public funds.

(e) The assessments levied under subsection (a) of this section by the corporation shall not be considered a tax and shall not be affected by any laws of this state governing taxation, nor shall the assessments be subject to any state or local tax or franchise fee.



§ 25-29-104 - Powers and duties.

The Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation shall:

(1) Provide telecommunications relay services, including, but not limited to, services that enable two-way communication between an individual who uses a TDD or other nonvoice terminal device and an individual who does not use such a device, for persons who are deaf, hearing impaired, deaf and blind, or severely speech impaired;

(2) Take other actions necessary and proper to provide telecommunications services to persons who are deaf, hearing impaired, deaf and blind, or severely speech impaired;

(3) Have perpetual succession as a body politic and corporate, adopt bylaws for the regulation of the affairs and the conduct of its business, and prescribe rules, regulations, and policies in connection with the performance of its functions and duties;

(4) Adopt an official seal and alter it at pleasure;

(5) Sue and be sued in its own name and plead and be impleaded;

(6) Make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the authority under this chapter, including contracts with persons, firms, corporations, and others;

(7) Purchase insurance; and

(8) Do any and all other acts and things necessary, convenient, or desirable to carry out the purposes of this chapter and to exercise the powers granted to it by this chapter.



§ 25-29-105 - Staff -- Real property -- Debt.

(a) The Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation shall not employ any person as a salaried employee but shall rely upon volunteers and professional services obtained by contract.

(b) No corporate asset may be used to purchase or lease any real property, nor is the corporation authorized to incur any indebtedness.



§ 25-29-106 - Corporate offices.

The Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation may maintain an office at such location as it deems suitable.



§ 25-29-107 - Annual audit.

The Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation shall be audited annually in accordance with generally accepted accounting procedures and file a copy of the audit with the Legislative Joint Auditing Committee and the Arkansas Public Service Commission.



§ 25-29-108 - Articles of incorporation.

Within thirty (30) days after the first meeting of the Board of Directors of the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation, it shall cause articles of incorporation be filed with the Secretary of State.



§ 25-29-109 - Purchase of telecommunications services.

The purchase of telecommunications services by the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation shall be by competitive bid using procedures substantially similar to the Arkansas Procurement Law, § 19-11-201 et seq.



§ 25-29-110 - Annual report.

The Board of Directors of the Arkansas Deaf and Hearing Impaired Telecommunications Services Corporation shall transmit to the Legislative Council, the Governor, and the Arkansas Public Service Commission an annual report of its activities. The annual report shall be filed by March 31 of each year.



§ 25-29-111 - Section 12 companies.

(a) The provisions of this section apply only to telecommunications corporations with fewer than ten thousand (10,000) access lines which have elected to become Section 12 companies pursuant to § 23-17-412.

(b) (1) All telecommunications companies currently making contributions which affect the Arkansas Intrastate Carrier Common Line Pool (AICCLP) or the Arkansas IntraLATA Toll Pool, or both, due to prior review shall not be required to continue making the contributions effective upon the companies' election as Section 12 companies, pursuant to § 23-17-412.

(2) Provided, if the companies discontinue making contributions to the Arkansas Intrastate Carrier Common Line Pool (AICCLP) or the Arkansas IntraLATA Toll Pool, or both, one percent (1%) of contributions that would have been made to the Arkansas Intrastate Carrier Common Line Pool (AICCLP) or the Arkansas IntraLATA Toll Pool, or both, for ten (10) months will be paid for start-up costs to the corporation provided for in this chapter.



§ 25-29-112 - Effect of chapter on Acts 1995, No. 501.

All laws and parts of laws in conflict with this chapter are hereby repealed. However, to the extent any provisions of this chapter conflict with any provisions of Acts 1995, No. 501, the provisions of Acts 1995, No. 501, shall prevail.






Chapter 30 - Department of Career Education

Subchapter 1 - -- Career Education

§ 25-30-101 - State Board of Career Education.

(a) There is hereby created the State Board of Career Education, hereinafter referred to as "the board".

(b) The State Board of Vocational Education created by § 6-11-101 is abolished and transferred to the State Board of Career Education by a type 3 transfer under § 25-2-106.

(c) The State Board of Career Education shall be composed as follows:

(1) Seven (7) members appointed by the Governor subject to confirmation by the Senate, one (1) member from each congressional district and three (3) members from the state at large; and

(2) The members shall be selected from among parents, business, industry, labor, persons with disabilities, minorities, and other groups who shall be representative of the many career opportunities available in the state such as:

(A) Administration, business, and finance management;

(B) Agriculture, forestry, and natural resources;

(C) Art, media, and communications;

(D) Construction and extractive;

(E) Education and training services;

(F) Health and medical services;

(G) Hospitality and tourism;

(H) Legal and protective services;

(I) Manufacturing, processing, and systems operations;

(J) Marketing, sales, and promotion;

(K) Mechanical and technical services and precision crafts;

(L) Natural and applied science and engineering;

(M) Personal and commercial services; and

(N) Transportation and material moving.

(d) The term of office of members shall be seven (7) years, except that at the first meeting the members shall draw lots for staggered terms so that no more than one (1) membership shall expire each year on June 30.

(e) A person may not serve as a member of the State Board of Career Education unless he or she is a qualified elector of this state.

(f) A candidate for or holder of a public office in the state, Director of the Department of Education or Director of the Department of Higher Education, employee of a public school district, employee of a postsecondary or higher education institution, or member of any board of directors or board of trustees of any postsecondary or higher education institution in this state shall not serve as a member of the State Board of Career Education.

(g) When a vacancy occurs in the membership of the board, a successor will be appointed in the same manner as the person succeeded and will serve the person's unexpired term, subject to all other provisions of this subchapter.

(h) The members of the State Board of Career Education shall serve without remuneration, except as specified in § 25-16-901 et seq. for the state board of vocational education.

(i) The State Board of Career Education shall elect from its own number a chair and such other officers as may be deemed necessary to carry on its business.

(j) The State Board of Career Education shall meet at least one (1) time during each calendar quarter and at such other times upon call of the chair or any other three (3) members.

(k) (1) The State Board of Career Education shall appoint from its membership a liaison officer to the State Board of Education, the Arkansas Higher Education Coordinating Board, the Department of Human Services, the Department of Workforce Services, and the Arkansas Economic Development Commission.

(2) Liaison officers shall attend the board and council meetings or other appropriate meetings as designated by the chair and shall represent and articulate the policies of the State Board of Career Education to these boards, councils, and agencies.

(l) The Director of the Department of Education and the Director of the Department of Higher Education shall serve as ex officio nonvoting members of the State Board of Career Education.

(m) The Director of the Department of Higher Education and the Director of the Department of Career Education shall serve as ex officio nonvoting members of the State Board of Education.

(n) The Director of the Department of Career Education and the Director of the Department of Education shall serve as ex officio nonvoting members of the Arkansas Higher Education Coordinating Board.



§ 25-30-102 - Powers and duties of the State Board of Career Education.

(a) On April 24, 1997, the State Board of Career Education shall become vested with and succeed to all the rights, titles, powers, interests, obligations, duties, and responsibilities of the State Board of Vocational Education.

(b) The State Board of Career Education shall develop and monitor a state plan for vocational-technical education which shall include the establishment of at least one (1) area vocational center in each education service cooperative service area and in Pulaski County. All policy issues affecting the public schools will be developed by the State Board of Career Education after consultation with the State Board of Education and implemented in coordination with the Department of Education or the education service cooperatives, or both.

(c) The State Board of Career Education shall have general supervision of all programs regarding vocational, technical, and occupational education. All of those programs and the funding of those programs shall be subject to the approval of the board.

(d) (1) The responsibilities of the State Board of Career Education shall include, but not be limited to, the following:

(A) Establishing policies relating to plans and specifications for facilities and instructional equipment;

(B) Prescribing standardized standards for programs and teachers;

(C) Approving applied courses of related academic instruction; and

(D) Other items relative to program quality and operation.

(2) The State Board of Career Education shall have the authority to reorganize and restructure current programs and personnel in the institutions covered in this section. Any savings of appropriated funds effected thereby may be used by the board for other programs as it deems appropriate.

(e) The State Board of Education shall be responsible for the administration of all funds appropriated by the General Assembly for public education based on the average daily membership of students enrolled in vocational education programs in the public schools, and these funds shall be administered through the Department of Education.

(f) All references in the laws of this state to the State Board of Vocational Education shall be construed to refer to the State Board of Career Education.



§ 25-30-103 - Adult education funds.

The State Board of Workforce Education and Career Opportunities and the State Board of Education shall remain the sole state agency to administer any and all state and federal adult education funds. The board shall distribute federal adult education funds to participating institutions under the effective and efficient funding formula as established by the board.



§ 25-30-104 - Coordination with State Board of Education and Department of Education.

The State Board of Workforce Education and Career Opportunities and the State Board of Education shall coordinate their activities to ensure that academic, workplace, and technical skills create opportunities for a strong comprehensive education regardless of the student's ultimate career choice.



§ 25-30-105 - Coordination with Arkansas Higher Education Coordinating Board and Department of Higher Education.

The State Board of Workforce Education and Career Opportunities and the Arkansas Higher Education Coordinating Board shall coordinate their activities to ensure that secondary and postsecondary career preparation is connected to create opportunities for a strong comprehensive education regardless of the student's ultimate career choice. In addition, the two (2) boards shall participate in a collaborative planning process annually for the distribution of federal funds for workforce education activities, including vocational-technical education. The distribution shall be pursuant to written agreement between the two (2) boards.



§ 25-30-106 - Department of Career Education.

(a) There is hereby created the Department of Career Education, hereinafter referred to as "the department".

(b) The Vocational and Technical Education Division of the Department of Education created by § 25-6-101, the Governor's Commission on Adult Literacy created by § 6-44-201 [repealed], and the Advisory Council for Vocational-Technical Education created by § 6-50-601 [repealed] are abolished and transferred to the Department of Career Education by a type 3 transfer under § 25-2-106.

(c) The Arkansas Rehabilitation Services as an agency responsible to the State Board of Career Education and as a part of the Department of Career Education shall function as an agency in accordance with § 6-52-101 et seq. and § 25-30-201 et seq. This subchapter shall assure that the Arkansas Rehabilitation Services functions organizationally at a level at least equal to that of any division or entity of the Department of Career Education.

(d) The board shall appoint a director of the Department of Career Education who shall:

(1) Be a member of the Governor's cabinet;

(2) Be confirmed by the Governor; and

(3) Serve at the pleasure of the Governor.

(e) The director shall devote all of his or her time to the duties of his or her office, shall act as agent of the board, and shall perform such other duties as are designated by the board or by statute.

(f) The director shall serve as the ex officio secretary of the board without vote.

(g) The person selected as director must be a person of good moral character, recognized as a leader in the field of vocational or workforce education, and qualified technically and by experience to direct the work of the Department of Career Education.

(h) No person who is related within the fourth degree of consanguinity or affinity to any member of the board shall be eligible to serve as director of the Department of Career Education.



§ 25-30-107 - Powers and duties of the department.

(a) On April 24, 1997, the Department of Workforce Education shall become vested with and succeed to all the rights, titles, powers, interests, obligations, duties, and responsibilities of the Vocational and Technical Education Division of the Department of Education.

(b) All personnel of the Department of Workforce Education shall be employed by and serve at the pleasure of the Director of the Department of Workforce Education. Provided, nothing in this section shall be so construed as to reduce any rights or benefits of employees, including retirement benefits, that they had when employed by the Vocational and Technical Division of the Department of Education.

(c) The authority and responsibility of the State Board of Workforce Education and Career Opportunities and the Department of Workforce Education shall include general control and supervision of all programs of vocational, technical, and occupational education in secondary institutions. This authority shall apply to programs in:

(1) State technical institutes;

(2) State postsecondary vocational schools;

(3) State area vocational high school centers;

(4) State public schools; and

(5) Any other public educational facility or institution now in existence or hereafter established in the state with the exception of technical colleges, community colleges, universities, and colleges.

(d) All references in the laws of this state to the Vocational and Technical Education Division of the Department of Education shall be construed to refer to the Department of Workforce Education.



§ 25-30-108 - Authority of Director of the Department of Workforce Education to enter into contracts.

The Director of the Department of Workforce Education is authorized to enter into contracts with private organizations licensed by the State Board of Education or the State Board of Workforce Education and Career Opportunities in order to provide vocational-technical training to needy citizens of the State of Arkansas.



§ 25-30-109 - Transfer of powers to Arkansas Economic Development Commission and Department of Economic Development.

All powers, functions, and duties heretofore vested in and exercised by the Department of Workforce Education with respect to the Arkansas Industry Training Program are hereby transferred to and shall hereafter be vested in the Arkansas Economic Development Commission and the Department of Economic Development.






Subchapter 2 - -- Arkansas Rehabilitation Services

§ 25-30-201 - Arkansas Rehabilitation Services.

(a) The policy and scope of the Arkansas Rehabilitation Services shall be to provide increased employment of individuals with disabilities through the provision of individualized training, independent living services, educational and support services, and meaningful opportunities for employment in integrated work settings to maximize employment, economic self-sufficiency, independence, and inclusion and integration into society.

(b) Pursuant to that policy, rehabilitation services shall be provided to citizens throughout the state, and the rehabilitation plan adopted pursuant to this subchapter shall be in effect in all political subdivisions of the state.



§ 25-30-202 - Scope of authority.

(a) All authorities and responsibilities defined in § 20-79-201 et seq. shall be administered by the Arkansas Rehabilitation Services under the direction of the State Board of Workforce Education and Career Opportunities, except those transferred to the Division of State Services for the Blind of the Department of Human Services by § 25-10-201 et seq.

(b) Any and all statutory authority, powers, duties, functions, records, authorized positions, property, unexpended balances of appropriations, allocations, or other funds transferred from the Division of Rehabilitation Services to the Department of Human Services by Acts 1985, No. 348, are hereby transferred to the Arkansas Rehabilitation Services of the Department of Workforce Education.



§ 25-30-203 - Powers and duties.

(a) The State Board of Career Education, through the Arkansas Rehabilitation Services of the Department of Career Education, shall provide the rehabilitation services authorized by this subchapter to eligible physically or mentally disabled individuals and those who can benefit from vocational rehabilitation and independent living services, as determined by the agency to be eligible therefor.

(b) In carrying out the purposes of this subchapter, the Arkansas Rehabilitation Services is authorized, among other things:

(1) To be the sole state agency to supervise and administer the rehabilitation services authorized by this subchapter except such part or parts as may be administered by a local agency in a political subdivision of the state, in which case the Arkansas Rehabilitation Services shall be the sole agency to supervise such a local agency in the administration of such part or parts;

(2) To conduct research and compile statistics relative to the provision of services or the need of services of disabled individuals; and

(3) To administer the Arkansas Rehabilitation Services Forgiveness of Student Loan Program.



§ 25-30-204 - Eligibility for retirement systems.

All employees of the Arkansas Rehabilitation Services as of July 1, 1993, shall be eligible for membership in the Arkansas Public Employees' Retirement System, Arkansas Teacher Retirement System, or alternate retirement systems.



§ 25-30-205 - Office facilities.

The Arkansas Building Authority shall ensure that all offices of the Arkansas Rehabilitation Services of the Department of Career Education are exemplary models of accessibility and conform to the Americans with Disabilities Act accessibility guidelines.



§ 25-30-206 - Arkansas Rehabilitation Services Forgiveness of Student Loan Program.

(a) There is established the Arkansas Rehabilitation Services Forgiveness of Student Loan Program to assist counselors employed by the Arkansas Rehabilitation Services with the repayment of student loans.

(b) (1) The program shall be administered by the Arkansas Rehabilitation Services of the Department of Career Education.

(2) The Arkansas Rehabilitation Services shall promulgate rules for determining: a counselor's eligibility for a loan under the program that shall include the following requirements:

(A) Satisfactory completion of any probationary employment period;

(B) Proof of a student loan that remains unpaid, including the name and address of the creditor; and

(C) An executed employment contract in which the counselor agrees to:

(i) Work for the Arkansas Rehabilitation Services for a term that equals two (2) years for each year that the program makes a payment on the counselor's student loan; and

(ii) Reimburse the program the full amount of any loan payments made under the program if the counselor resigns or is terminated for cause before the term of the contract terminates.

(3) The amount of the payment to be made directly to the counselor's student loan creditor may not exceed:

(A) Two thousand dollars ($2,000) per year; or

(B) Ten thousand dollars ($10,000) per employee.









Chapter 31 - Electronic Records and Signatures

§ 25-31-101 - Short title.

This chapter shall be known and may be cited as the "Arkansas Electronic Records and Signatures Act".



§ 25-31-102 - Construction.

The provisions of this chapter shall be construed to promote the development of electronic government and electronic commerce. The Secretary of State shall develop guidelines for the use of electronic signatures and provide a register of electronic signature verification companies.



§ 25-31-103 - Definitions.

As used in this chapter the term:

(1) "Electronic signature" means an electronic or digital method executed or adopted by a party with the intent to be bound by or to authenticate a record, which is:

(A) Unique to the person using it;

(B) Capable of verification;

(C) Under the sole control of the person using it; and

(D) Linked to data in such a manner that if the data are changed the electronic signature is invalidated;

(2) "Electronic signature verification company" means a company providing verification of an electronic signature. An electronic signature verification company shall obtain a surety bond in the amount of two hundred fifty thousand dollars ($250,000);

(3) "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association, or any other legal entity and also includes any department, agency, authority, or instrumentality of the state or its political subdivisions; and

(4) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. "Record" includes both electronic records and printed, typewritten, and tangible records.



§ 25-31-104 - Agreement to electronic record or signature.

(a) Any person may, but shall not be required to, accept or agree to be bound by an electronic record which is:

(1) Executed or adopted with an electronic signature; and

(2) Witnessed or notarized using an electronic signature, when that acceptance or agreement is otherwise required to be witnessed or notarized.

(b) When a person or other entity accepts or agrees to be bound by an electronic record as provided in this section, then any rule of law which requires:

(1) A record of that type to be in writing, shall be deemed satisfied;

(2) A signature, shall be deemed satisfied; and

(3) A witness or notary, shall be deemed satisfied by the electronic signature of the witness or notary.



§ 25-31-105 - Unauthorized use of electronic signature.

(a) A person whose electronic signature is used in an unauthorized fashion may recover or obtain any or all of the following against the person who engaged in such an unauthorized use, provided that the use of the electronic signature in an unauthorized fashion was negligent, reckless, or intentional:

(1) Actual damages;

(2) Equitable relief, including, but not limited to, an injunction or restitution of money or property;

(3) Punitive damages under the circumstances set forth in Arkansas law;

(4) Reasonable attorney's fees and expenses; and

(5) Any other relief which the court deems proper.

(b) Nothing in this section shall preclude criminal sanctions.

(c) Nothing in this section shall be deemed to waive the sovereign immunity otherwise provided by law to the state or any of its political subdivisions.






Chapter 32 - Uniform Electronic Transactions Act

§ 25-32-101 - Short title.

This chapter may be cited as the "Uniform Electronic Transactions Act".



§ 25-32-102 - Definitions.

In this chapter:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a State or of a county, municipality, or other political subdivision of a State.

(10) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

(11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(15) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a State.

(16) (A) "State agency" means all state departments, boards, and commissions.

(B) "State agency" does not mean elected constitutional officers and their employees, members of the General Assembly and their staff, the Supreme Court, or the Administrative Office of the Courts.

(17) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.



§ 25-32-103 - Scope.

(a) Except as otherwise provided in subsection (b), this chapter applies to electronic records and electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent it is governed by:

(1) a law governing the creation and execution of wills, codicils, or testamentary trusts; and

(2) the Uniform Commercial Code other than §§ 4-1-107 and 4-1-206, Chapter 2, and Chapter 2A.

(c) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) to the extent it is governed by a law other than those specified in subsection (b).

(d) A transaction subject to this chapter is also subject to other applicable substantive law.

(e) This chapter is an enactment of the Uniform Electronic Transactions Act as approved and recommended for enactment in all the States by the National Conference of Commissioners on Uniform State Laws in 1999 and therefore, pursuant to Section 102(a) of the Electronic Signatures in Global and National Commerce Act, modifies, limits, or supercedes the provisions of Section 101 of the Electronic Signatures in Global and National Commerce Act to the extent therein authorized.



§ 25-32-104 - Prospective application.

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after March 19, 2001.



§ 25-32-105 - Use of electronic records and electronic signatures -- Variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.



§ 25-32-106 - Construction and application.

This chapter must be construed and applied:

(1) to facilitate electronic transactions consistent with other applicable law;

(2) to be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among States enacting it.



§ 25-32-107 - Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.



§ 25-32-108 - Provision of information in writing -- Presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated, or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in subsection (d)(2), the record must be sent, communicated, or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) to the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) a requirement under a law other than this chapter to send, communicate, or transmit a record by first-class mail, postage prepaid or regular United States mail, may be varied by agreement to the extent permitted by the other law.



§ 25-32-109 - Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.



§ 25-32-110 - Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A) promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B) takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C) has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) may not be varied by agreement.



§ 25-32-111 - Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.



§ 25-32-112 - Retention of electronic records -- Originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c) A person may satisfy subsection (a) by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a).

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a).

(f) A record retained as an electronic record in accordance with subsection (a) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after March 19, 2001, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.



§ 25-32-113 - Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.



§ 25-32-114 - Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.



§ 25-32-115 - Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) it enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) it is in a form capable of being processed by that system.

(c) Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a), or purportedly received under subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.



§ 25-32-116 - Transferable records.

(a) In this section, "transferable record" means an electronic record that:

(1) would be a note under Chapter 3 of the Uniform Commercial Code or a document under Chapter 7 of the Uniform Commercial Code if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) the person to which the transferable record was issued; or

(B) if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 4-1-201(20) of the Uniform Commercial Code, § 4-1-101 et seq., of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, § 4-1-101 et seq., including, if the applicable statutory requirements under § 4-3-302(a), § 4-7-501, or § 4-9-308 of the Uniform Commercial Code, § 4-1-101 et seq., are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code, § 4-1-101 et seq.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.



§ 25-32-117 - Creation and retention of electronic records and conversion of written records by governmental agencies.

(a) Each governmental agency of this State shall determine whether and the extent to which it will create and retain electronic records and convert written records to electronic records.

(b) Each state agency shall comply with applicable standards and policies adopted or established by the Department of Finance and Administration with advice and review from the Department of Information Systems to determine whether and the extent to which it will retain and convert written records to electronic records.



§ 25-32-118 - Acceptance and distribution of electronic records by governmental agencies.

(a) (1) Except as otherwise provided in § 25-32-112(f), each governmental agency of this state shall determine whether and the extent to which it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(2) For state agencies, the determinations shall be consistent with applicable standards and policies adopted or established by the Department of Finance and Administration with advice and review from the Department of Information Systems.

(b) To the extent that a governmental agency uses electronic records and electronic signatures under subsection (a), the governmental agency, giving due consideration to security, may specify:

(1) the manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) if electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

(3) control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4) any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(c) Except as otherwise provided in § 25-32-112(f), this chapter does not require a governmental agency of this State to use or permit the use of electronic records or electronic signatures.



§ 25-32-119 - Interoperability.

With respect to standards adopted pursuant to § 25-32-118, the Department of Finance and Administration may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this State may choose in implementing the most appropriate standard for a particular application.



§ 25-32-120 - Severability clause.

If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.






Chapter 33 - Executive Chief Information Officer and CIO Council

Subchapter 1 - -- General Provisions

§ 25-33-101 - State Technology Council.

(a) There is created the State Technology Council to consist of the following members:

(1) The Director of the Department of Information Systems or his or her designee who shall act as chair of the council;

(2) The Director of the Department of Finance and Administration or his or her designee;

(3) Two (2) members from the private sector appointed by the Governor with knowledge and experience in the management and implementation of information technology; and

(4) Two (2) members from state agencies appointed by the Governor who have knowledge and experience in the management and implementation of information technology.

(b) The State Technology Council shall be responsible for developing:

(1) The information technology standards and specifications for state agencies;

(2) A state information technology plan that shall establish state-level mission, goals, and objectives for the use of information technology; and

(3) Technical standards and specifications to support the state's shared enterprise architecture.

(c) The council may meet as deemed necessary by the chair of the council.

(d) A quorum of the council shall consist of three (3) members.

(e) Members of the council shall serve without compensation.

(f) The chair of the council shall file a quarterly status report with the Governor and the Joint Committee on Advanced Communications and Information Technology.






Subchapter 2 - -- Arkansas Technology Infrastructure Fund






Chapter 34 - Arkansas Computer and Electronic Solid Waste Management

§ 25-34-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Computer and Electronic Solid Waste Management Act".



§ 25-34-102 - Findings and purpose.

(a) The General Assembly finds that:

(1) Computer and electronic solid waste is among the fastest growing and most toxic segments of Arkansas' solid waste stream;

(2) (A) The state must frequently upgrade and replace computers, telecommunications devices, and other technologically sophisticated equipment necessary to the efficient operation of state government.

(B) (i) The necessary purchase of up-to-date computers, telecommunications devices, and other technological equipment for state government use often results in a surplus of existing equipment that, while unfit for state government purposes, is still useful and marketable for less complex and less high-speed dependent use.

(ii) Surplus equipment is generally stored by the owner agency until the equipment is cleared of all government software and files.

(iii) By the time surplus computer equipment is delivered to the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration, it is generally technologically obsolete and has lost considerable value, resulting in a significant waste of potential revenue to the State of Arkansas;

(3) Computers and electronic equipment not sold by the Marketing and Redistribution Section may be disposed of in state landfill space until January 1, 2008; and

(4) There are disposal and recycling options other than landfill disposal to address this problem, including:

(A) Parts harvesting;

(B) Reuse;

(C) Resale;

(D) Donation; and

(E) Demanufacturing.

(b) This chapter is intended to:

(1) Achieve the maximum possible benefit from use of state agency-owned computers, electronics, and peripherals;

(2) Achieve maximum benefit from sale of surplus state agency assets; and

(3) Protect the public health, safety, and the environment by mandating that steps be taken to address the solid waste management of computers and other electronic solid waste statewide.



§ 25-34-103 - Definitions.

As used in this chapter:

(1) "Agency" means every department, division, office, board, commission, and institution of this state, including state-supported institutions of higher education;

(2) "Computer" means a programmable electronic machine that performs high-speed mathematical or logical operations or that assembles, stores, correlates, or otherwise processes information;

(3) (A) "Consumer electronic item" means a personal computer, computer component, audio player, stereo player, videocassette player, facsimile machine, copy machine, cellular telephone, wireless paging device, video game console, or any electronic item containing an intact or broken cathode ray tube.

(B) An electronic item containing a cathode ray tube includes a television, computer monitor, or any other cathode ray tube monitor or display device;

(4) "Degauss" means the complete removal of information from the hard drive of a computer;

(5) (A) "Demanufacturing" means end-of-life disposition of electronic devices and computers.

(B) "Demanufacturing" includes recovery of hard drives and chips with resale value, the removal of commodities such as copper, aluminum, and gold for sale to scrap consumers, the removal and hazardous-waste disposal of toxins and heavy metals, and the shredding or melting of materials that can be sold and manufactured into new products;

(6) "Disposal" means the discharge, deposit, injection, spilling, leaking, placing, or dumping of any computer or electronic waste into or on any land or water in whatever manner so that the waste or any constituent thereof might enter the environment or be emitted into the air or be discharged into the waters of the state, including groundwaters;

(7) "Electronics" means devices utilizing electrons and electric circuits, including household appliances, televisions, recording and playing devices for music or video tapes, compact discs, and digital technology;

(8) "Fugitive amounts of consumer electronic items" means small quantities that escape the approved methods of usage, reduction, reuse, or recycling;

(9) "Fund" means the Computer and Electronic Recycling Fund established by this chapter;

(10) "Recycle" means the use of previously manufactured materials including metals, glass, and plastics in the manufacture of new products;

(11) "Reuse" means use of electronics, computers, and equipment for harvesting of spare parts, resale, or donation; and

(12) "Surplus computer equipment" means computer components no longer in use in an agency and which have residual market value.



§ 25-34-104 - Agency policy.

(a) (1) Each agency shall prepare and implement an agency-wide policy for the management and sale of agency surplus computer equipment and electronics in accord with the Director of the Department of Information Systems policies for review and replacement of computer and electronic equipment.

(2) The policy shall mandate that all hard drives of surplus computer equipment be degaussed, cleared of all data and software, and be otherwise prepared for sale within ninety (90) days after replacement.

(3) The policy may provide that computers and electronic equipment first be offered for sale to agency personnel after degaussing of the hard drive.

(4) (A) The policy shall allow each agency to keep a back stock of computer hardware and electronics for the purpose of parts harvesting for the repair, maintenance, and upgrade of computers in use.

(B) Back stock shall not exceed ten percent (10%) of the number of state employee computers in the agency.

(5) The policy shall include a provision that state employees purchasing state agency computers and electronic equipment accept the computer or equipment on an "as-is" basis, without any warranty of any kind by the agency.

(b) Within sixty (60) days after August 12, 2005, the policy shall be presented to the Director of the Department of Information Systems and the Legislative Council for review.



§ 25-34-105 - Agency authority and accounting.

(a) Each agency shall apply the administrative procedures of the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration to the sale.

(b) Within sixty (60) days after August 13, 2001, each agency shall prepare a plan to account for the sale of used equipment and present that plan for review to the Department of Finance and Administration, the Executive Chief Information Officer, and the Legislative Council.



§ 25-34-106 - Sale of surplus computer equipment and electronics.

(a) If an agency policy established under § 25-34-104 provides for the preferential sale of surplus computer and electronic equipment to agency employees, that computer and electronic equipment shall be sold at a price determined by the Department of Finance and Administration.

(b) If an agency policy established under § 25-34-104 provides for the preferential sale of surplus computer and electronic equipment to Arkansas public schools or local governments, that computer and electronic equipment shall be sold at a price determined by the Department of Finance and Administration.



§ 25-34-107 - Surplus equipment not sold.

(a) (1) Unsold surplus computer and electronic equipment may be donated by the owning agency to Arkansas public schools or local governments if the agency policy so provides.

(2) Arkansas public schools and local governments are not required but may choose to accept unsold surplus computer and electronic equipment donated by the owning agency.

(b) (1) Unsold surplus computer and electronic equipment may be donated by the owning agency to law enforcement agencies if the agency policy so provides.

(2) Law enforcement agencies are not required but may choose to accept unsold surplus computer and electronic equipment donated by the owning agency.

(c) (1) Unsold surplus computer equipment may be sent to the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration for sale, auction, recycling, donation, demanufacturing, or disposal.

(2) Alternatively, the agency may maintain possession of computers and electronics and allow the Marketing and Redistribution Section to sell or auction the computer or electronic equipment via an Internet website.



§ 25-34-108 - Disbursement of revenues.

Funds generated from the sale of agency surplus computer and electronic equipment to state employees, public schools, or by other sale shall be allocated as follows:

(1) If the sale of surplus computer or electronic equipment is made within the agency:

(A) Sixty percent (60%) of the proceeds shall be returned to the owning agency;

(B) Fifteen percent (15%) of the proceeds shall be deposited with the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration; and

(C) Twenty-five percent (25%) of the proceeds shall be deposited in the Computer and Electronic Recycling Fund established by this chapter;

(2) If the sale of surplus computer or electronic equipment is outside the agency and conducted by the Marketing and Redistribution Section:

(A) Fifty percent (50%) of the proceeds shall be returned to the owning agency;

(B) Twenty-five percent (25%) of the proceeds shall be deposited with the Marketing and Redistribution Section; and

(C) Twenty-five percent (25%) of the proceeds shall be deposited in the Computer and Electronic Recycling Fund established by this chapter and § 19-5-1213.



§ 25-34-109 - Computer and Electronic Recycling Fund.

(a) There is established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State a fund to be known as the Computer and Electronic Recycling Fund.

(b) The fund shall be administered by the Arkansas Department of Environmental Quality and may be used to:

(1) Promote market research and development grants to determine the most efficient means of collecting, transporting, and processing scrap electronic equipment;

(2) Work with the Department of Finance and Administration and the Marketing and Redistribution Section of the Office of State Procurement of the Department of Finance and Administration to establish statewide contracts for computer and electronics recycling and demanufacturing businesses; and

(3) Support and fund other measures necessary to implement and promote the recycling, donation, demanufacturing, or disposal options for computers and electronic equipment.



§ 25-34-110 - Computer and electronic equipment recycling grants.

(a) Electronic equipment recycling grants must be awarded on the basis of written grant-request proposals submitted to and approved by the Arkansas Department of Environmental Quality.

(b) Grant requests shall be considered based upon the following criteria:

(1) The development of sustained processes for recovery, recycling, and demanufacturing of scrap computers and electronics;

(2) Minimization and elimination of substantial volumes of this material as waste;

(3) Creation of Arkansas jobs;

(4) Return of investment analysis; and

(5) Available funds.



§ 25-34-111 - Computer and electronic equipment landfill ban.

Effective January 1, 2010, the Arkansas Pollution Control and Ecology Commission may establish and implement rules banning the disposal of all computer and electronic equipment in Arkansas landfills.






Chapter 35 - Arkansas Multi-Agency Insurance Trust Fund Act

§ 25-35-101 - Title.

This chapter may be cited as the "Arkansas Multi-Agency Insurance Trust Fund Act".



§ 25-35-102 - Definitions.

For the purposes of this chapter:

(1) "Annual aggregate deductible" means the maximum amount payable annually from the Arkansas Multi-Agency Insurance Trust Fund for covered losses;

(2) "Insurance Commissioner" means the Insurance Commissioner of the State Insurance Department or the commissioner's successor;

(3) "Risk manager" means the Administrator of the Risk Management Division of the State Insurance Department;

(4) "State agency" means any state agency, board, bureau, commission, council, department, institution, or other similar entity; and

(5) "Trust fund" means the Arkansas Multi-Agency Insurance Trust Fund.



§ 25-35-103 - Arkansas Multi-Agency Insurance Trust Fund.

(a) There is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State, a separate fund to be known as the Arkansas Multi-Agency Insurance Trust Fund.

(b) No money shall be appropriated from the trust fund for any purpose except to pay:

(1) Insurance and reinsurance premiums;

(2) Loss adjustment expenses;

(3) Related educational and training expenses;

(4) Insured claims falling below the annual aggregate deductible level; and

(5) Expenses including actuarial, consultant, and service contract fees.

(c) (1) The assets of the trust fund may be invested and reinvested as the Insurance Commissioner may determine.

(2) All income derived through investment of the fund as established under this chapter shall be credited as investment income to the trust fund.

(3) For the purposes of investment, trust fund moneys invested and interest earned thereon shall be administered as trust funds.

(4) All moneys deposited to the trust fund shall not be subject to any deduction, tax, levy, or any other type of assessment.

(d) All moneys received by the risk manager, including, but not limited to, the premiums collected and any insured loss or loss expenses paid by insurance or reinsurance companies shall be deposited in the trust fund created in this section.



§ 25-35-104 - Participation.

(a) Effective July 1, 2003, the following agencies shall participate in the Multi-Agency Insurance Trust Fund:

(1) State agencies participating in the Arkansas Master Agency Property Policy as of June 30, 2003;

(2) The Department of Correction;

(3) The Department of Community Correction; and

(4) State agencies participating in the Arkansas State Master Vehicle Policy as of June 30, 2003.

(b) Upon approval by the risk manager, other state agencies may participate in the trust fund.



§ 25-35-105 - Administration.

(a) The Arkansas Multi-Agency Insurance Trust Fund shall be administered by the Insurance Commissioner.

(b) At the discretion of the commissioner, the risk manager may:

(1) Enter into contracts;

(2) Purchase insurance and reinsurance in accordance with the Arkansas Procurement Law, § 19-11-201 et seq.;

(3) Adjust, settle, and pay or deny claims with notice to a claimant;

(4) Pay expenses and costs;

(5) Study the risks of all participating state agencies and their properties;

(6) Promulgate the form for insurance and reinsurance policies and other forms;

(7) Issue certificates of coverage to state agencies for any risks covered by the trust fund;

(8) Make recommendations about risk management and risk reduction strategies to participating state agencies;

(9) Review participating state agency building construction, major remodeling plans, program plans, and make recommendations to the participating state agency about needed changes to address risk considerations;

(10) Utilize underwriting discretion and authority to deny coverage of any risk deemed to adversely affect the financial stability of the trust fund;

(11) Establish values for participating state agency buildings and structures to be insured;

(12) Attend state agency planning and management meetings;

(13) Review any proposed legislation and communicate with members of the General Assembly and legislative committees about the liability or risk management issues connected with any legislation; and

(14) Solicit any needed information about state agency plans, state agency programs, or state agency risks necessary to perform the responsibilities under this chapter.

(c) (1) The risk manager may expend moneys from the trust fund to procure and provide coverage to all participating state agencies and their indemnified employees except those agencies or employees specifically exempted by statute or elsewhere in this chapter.

(2) The risk manager shall apportion the costs of coverage under subdivision (c)(1) of this section consistent with this chapter.



§ 25-35-106 - Premiums and schedules of coverage and endorsements.

(a) (1) Premiums shall be charged to each agency based on the rates established by the risk manager that include all costs associated with the operation of the Arkansas Multi-Agency Insurance Trust Fund, based upon sound rating techniques.

(2) The risk manager shall provide premium billings to participating state agencies for each renewal and for participating agency changes occurring during the policy year.

(3) If any participating state agency fails to pay its premium charges within thirty (30) days after the due date, the risk manager shall notify the delinquent state agency that coverage will be cancelled due to nonpayment of premium unless the delinquent payment is made within thirty (30) days of the notice.

(4) Funds appropriated or otherwise made available to participating state agencies for payment of premium shall not be reduced as a result of any shortfall of projected revenues.

(b) The risk manager will provide each agency with a renewal schedule of coverage and an endorsement for each participating state agency change occurring during the policy year.



§ 25-35-107 - Payment of losses.

The risk manager shall establish:

(1) Appropriate policies and procedures governing the payment of losses from the Arkansas Multi-Agency Insurance Trust Fund, including notice or proof of loss by any participating state agency; and

(2) Policies and procedures governing disputes that may arise between the risk manager and any person having charge over the property in question concerning the extent of loss or damage.



§ 25-35-108 - Limits on use of risk management data as evidence.

Notwithstanding any other provision of law, any report, recommendation, survey, schedule, list, or data compiled, or action taken or not taken by or at the request of the risk manager to identify, evaluate, or plan the safety enhancement or risk reduction of any potential accident sites or other hazards related to any entity covered by the Arkansas Multi-Agency Insurance Trust Fund may not be admitted into evidence in any court or used for any other purposes in any action for damages arising from any occurrence at a location mentioned or addressed in the reports, recommendation, survey, schedule, list, or data.






Chapter 36 - Arkansas Economic Opportunity Expansion Act

§ 25-36-101 - Findings -- Purpose.

(a) The General Assembly finds:

(1) To the extent minority-owned businesses are given fair opportunities to compete, all Arkansans benefit;

(2) During 2002, the State of Arkansas spent nine hundred million four hundred thousand dollars ($900,400,000) procuring goods and services;

(3) Although the state possesses more than seven thousand (7,000) minority-owned businesses, less than three tenths of one percent (.03%) of state expenditures on goods and services was spent with minority-owned businesses in 2002;

(4) Small and minority-owned businesses employ forty-eight and nine-tenths percent (48.9%) of the state's total employment;

(5) Seventy-two percent (72%) of all current jobs in the Delta Region of Arkansas, Louisiana, and Mississippi are provided through small and minority-owned businesses;

(6) An increase of four thousand (4,000) jobs in small, minority-owned, and medium-sized businesses would radiate through the state to result in the creation of forty-eight thousand (48,000) new jobs;

(7) Expanding the profitability and spending power of these businesses will allow them to provide employment opportunities and to increase economic growth and development within Arkansas communities;

(8) Expansion of economic opportunity will reduce unemployment and the need for state-supported social welfare programs, while increasing the state tax base and the appeal to minority-owned businesses from other businesses within their industry for raw materials and production support; and

(9) Increased economic output and employment by minority-owned businesses will have a positive rippling impact throughout the state.

(b) This chapter is intended to expand economic opportunities for Arkansas' minority communities but is not intended to establish any quota system or program.



§ 25-36-102 - Definitions.

For the purposes of this chapter:

(1) "Minority" means the same as in § 1-2-503; and

(2) "State agency" means any office, department, board, commission, bureau, division, public corporation, agency, institution of higher learning, or instrumentality of this state.



§ 25-36-103 - Agency contracting -- Diversity.

(a) A state agency shall include in all requests for proposals and requests for qualifications, language that encourages minority participation in each request for proposals and request for qualifications issued by the state agency.

(b) (1) State agency requests for proposals and requests for qualifications shall take into consideration minority inclusion in the proposed project.

(2) Requests for proposals and requests for qualifications shall provide that an applicant unable to include minority-owned businesses may explain the circumstances preventing minority inclusion.



§ 25-36-104 - Data recording and tracking.

(a) (1) The State Procurement Director shall track data regarding minority participation in state contracts that exceed twenty-five thousand dollars ($25,000).

(2) The data shall include, but not be limited to, information regarding:

(A) The dollar amount for each contract awarded to a minority-owned business;

(B) The total dollar amount spent on contracts by each state agency; and

(C) The number and percentage of minority-owned businesses awarded contracts by the agency.

(b) The director shall report the data required under subsection (a) of this section semiannually to the Governor and to the cochairs of the Legislative Council and to the Legislative Joint Auditing Committee and the Minority Business Advisory Council.

(c) (1) Each state agency shall include in its budget report to the Joint Budget Committee a listing of all contracts in amounts exceeding twenty-five thousand dollars ($25,000) awarded to minority-owned businesses.

(2) The vice president or vice chancellor for finance of each state college and university shall include in his or her budget report to the Joint Budget Committee a listing of all contracts in amounts exceeding twenty-five thousand dollars ($25,000) awarded to minority-owned businesses.

(d) The director shall promulgate rules and regulations necessary for the implementation of this chapter.






Chapter 37 - Biobased Products Act of 2005

§ 25-37-101 - Definitions.

As used in this chapter:

(1) "Biobased product" means a product determined by the United States Secretary of Agriculture to be a commercial or industrial product, other than food or feed, that is composed, in whole or in significant part, of biological products or renewable domestic agricultural materials, including plant, animal, and marine materials or forestry materials;

(2) (A) "Biomass" means any organic material that is available on a renewable or recurring basis.

(B) "Biomass" includes:

(i) Agricultural crops;

(ii) Trees grown for energy production;

(iii) Wood waste and wood residues;

(iv) Plants, including aquatic plants and grasses;

(v) Residues;

(vi) Fibers;

(vii) Animal wastes and other waste materials; and

(viii) Fats, oils, and greases, including recycled fats, oils, and greases.

(C) "Biomass" does not include:

(i) Paper that is commonly recycled; or

(ii) Unsegregated solid waste; and

(3) "State agency" means any agency, institution, authority, department, board, commission, bureau, council, or other agency of the state supported by appropriation of state or federal funds, including, but not limited to:

(A) The constitutional departments of the state;

(B) The elected constitutional offices of the state;

(C) The General Assembly, including, but not limited to:

(i) The Legislative Council;

(ii) The Legislative Joint Auditing Committee; and

(iii) Any supporting agencies and bureaus of the Legislative Council and the Legislative Joint Auditing Committee;

(D) The Arkansas Supreme Court;

(E) The Court of Appeals;

(F) The circuit courts;

(G) The prosecuting attorneys; and

(H) The Administrative Office of the Courts.



§ 25-37-102 - Procurement of biobased products.

(a) After the date specified in the guidelines prepared under subsection (b) of this section, each state agency that procures any items designated in the guidelines shall give preference in making procurement decisions to the items composed of the highest percentage of biobased products that are:

(1) Practicable; and

(2) Consistent with maintaining a satisfactory level of competition.

(b) (1) (A) The Office of State Procurement of the Department of Finance and Administration shall prepare and, from time to time, revise guidelines for the use of procuring agencies in complying with the requirements of this section.

(B) The guidelines shall:

(i) Be developed using federal guidelines that designate biobased products that qualify for preferred procurement as authorized by section 9002 of the Farm Security and Rural Investment Act of 2002, 7 U.S.C. § 8102, as those federal guidelines and that federal law existed on January 1, 2005;

(ii) Provide direct or indirect access to information regarding items identified or certified by federal rules, as they existed on January 1, 2005, that are or can be produced with biobased products and whose procurement by procuring agencies will carry out the objectives of this section;

(iii) Set forth recommended practices with respect to the procurement of biobased products and items containing biobased materials; and

(iv) Provide direct or indirect access to information on availability, relative price, performance, and environmental and public health benefits of biobased materials and items.

(2) The office shall prepare final procurement guidelines under this section within one hundred eighty (180) days based on the federal regulations pursuant to 7 U.S.C. § 8102 as they existed on January 1, 2005.

(c) (1) The office shall implement the requirements of this section.

(2) Every two (2) years beginning on or before June 30, 2006, the office shall report to the Joint Budget Committee during each regular session of the General Assembly on:

(A) Actions taken by state agencies with regard to purchases of biobased products; and

(B) Progress made in the implementation of this section, including agency compliance with subsection (b) of this section.

(3) (A) Every two (2) years, on or before March 31, each state agency shall report to the office on the effectiveness of the agency's procurement program.

(B) The office shall prepare and make available to each state agency a procedure for presenting the report required under subdivision (c)(3)(A) of this section.






Chapter 38 - Arkansas Agriculture Department

Subchapter 1 - -- [Reserved]

[Reserved]



Subchapter 2 - -- Arkansas Agriculture Department

§ 25-38-201 - Legislative findings.

The General Assembly finds that:

(1) Agriculture accounts for thirteen billion dollars ($13,000,000,000) or one-fifth (1/5) of the gross state product of Arkansas;

(2) Two hundred ninety-one thousand (291,000) Arkansas jobs directly involve or operate in support of agriculture;

(3) Agriculture and agriculture-related jobs account for twenty-three percent (23%) of all employment in Arkansas;

(4) Responsibility for supporting agriculture in Arkansas is spread across six (6) state agencies;

(5) Marketing of the agricultural products of Arkansas is made extremely difficult by the diffusion of responsibility across six (6) state agencies; and

(6) Marketing of the agricultural products of Arkansas would be vastly improved if a central office were devoted to creating, publicizing, and sustaining an information network for Arkansas farmers and ranchers.



§ 25-38-202 - Creation -- Appointment of secretary.

(a) There is created the Arkansas Agriculture Department.

(b) (1) The executive head of the department shall be the Secretary of the Arkansas Agriculture Department.

(2) The secretary shall be selected by the Arkansas Agriculture Board, and the name shall be submitted to the Governor for confirmation. The secretary shall serve at the pleasure of the Governor.



§ 25-38-203 - Arkansas Agriculture Department -- Powers and duties.

The Arkansas Agriculture Department shall:

(1) Administer the departments, institutions, other agencies, or parts of departments, institutions, or other agencies transferred to the department under §§ 25-38-204 and 25-38-205;

(2) Coordinate all existing programs and create any new programs that will enhance the marketing of the state's agricultural products to intrastate, national, and international markets;

(3) Establish a clearinghouse for collecting, correlating, analyzing, and interpreting marketing and educational information and data concerning needs of and resources for agriculture, aquaculture, horticulture, forestry, and kindred industries;

(4) Develop a Web site devoted to marketing and education concerning agriculture, aquaculture, horticulture, forestry, and kindred industries, including a distinctive logo publicizing products as "Grown in Arkansas";

(5) Encourage the organization of neighborhood and county agricultural clubs and associations;

(6) Coordinate the various activities of the department with those of the federal government and other states on matters pertaining to agriculture, aquaculture, horticulture, forestry, and kindred industries and enter into agreements for that purpose;

(7) Coordinate with existing programs concerning agriculture, aquaculture, horticulture, forestry, and kindred industries with the University of Arkansas Division of Agriculture;

(8) Make all contracts and grants and employ, to the extent funds are available, such personnel as may be necessary to carry out the purposes of this chapter; and

(9) Assist other departments, agencies, and institutions of the state and federal governments, when so requested, by performing services in conformity with the purposes of this chapter.



§ 25-38-204 - Type 1 transfers of various agricultural agencies.

The following departments, institutions, other agencies, or parts thereof, are transferred to the Arkansas Agriculture Department by a type 1 transfer, as provided for in § 25-2-104, under which the departments, institutions, other agencies, or parts thereof, shall be administered under the direction and supervision of that principal department, but shall retain the same prescribed statutory powers, authorities, duties, and functions as they had before the transfer:

(1) Abandoned Pesticide Advisory Board, created under § 8-7-1204;

(2) Arkansas Forestry Commission, created under § 15-31-101;

(3) Arkansas Livestock and Poultry Commission, created under § 2-33-101;

(4) State Plant Board, created under § 2-16-206; and

(5) Aquaculture business enterprise facilities and operations with the Arkansas Development Finance Authority.



§ 25-38-205 - The Division of Agricultural Development of the Arkansas Development Finance Authority -- Coordination of marketing programs.

The Division of Agriculture Development of the Arkansas Development Finance Authority, created under § 15-5-802, shall coordinate all aspects of its work concerning the marketing of the agricultural products of Arkansas with the Secretary of the Arkansas Agriculture Department.



§ 25-38-206 - Transfer of human resources and accounting offices.

(a) The human resource and accounting operations of the following boards and commissions shall be administered under the direction and supervision of the Arkansas Agriculture Department:

(1) The State Plant Board;

(2) The Arkansas Livestock and Poultry Commission; and

(3) The Arkansas Forestry Commission.

(b) The boards and commissions subject to transfer of the administration of human resource and accounting operations under subsection (a) of this section shall make available to the department all records of whatever type concerning their human resource and accounting operations.



§ 25-38-207 - Arkansas Agriculture Board -- Creation -- Members -- Organization -- Duties.

(a) The Arkansas Agriculture Board is created to consist of twenty-one (21) voting members and eight (8) nonvoting ex officio members, as follows:

(1) Ten (10) members, appointed by their respective boards, who sit on one (1) of the following boards or commissions:

(A) Two (2) members, at least one (1) of whom shall be actively engaged in farming, from the State Plant Board;

(B) Two (2) members, at least one (1) of whom shall be actively engaged in farming, from the Arkansas Livestock and Poultry Commission;

(C) Two (2) members from the Arkansas Natural Resources Commission;

(D) Two (2) members from the Arkansas Forestry Commission;

(E) One (1) member actively engaged in farming from the Arkansas Rural Development Commission; and

(F) One (1) member from the Arkansas Young and Beginning Farmer Advisory Board chosen by the Arkansas Young and Beginning Farmer Advisory Board;

(2) Eleven (11) members, appointed by the Governor with the consent of the Senate as follows:

(A) Three (3) members who are actively engaged in growing rice, cotton, or small grains, including, but not limited to, corn, sorghum, soybeans, and wheat;

(B) Three (3) members who are actively involved in at least one (1) of the following areas of the agricultural industry:

(i) Plant food, agricultural chemicals, or seed merchandising;

(ii) Meat processing;

(iii) Grain processing;

(iv) Domestic food products, processing, and global marketing;

(v) Aquaculture; and

(vi) The Arkansas Livestock Marketing Association; and

(C) Five (5) members as follows:

(i) One (1) member who is actively engaged in producing beef;

(ii) One (1) member who is actively engaged in producing swine;

(iii) One (1) member who is actively engaged in dairy farming;

(iv) One (1) member who is actively engaged in producing poultry; and

(v) One (1) member who is actively engaged in producing wine, grapes, fruits, or vegetables; and

(3) Eight (8) nonvoting ex officio members, as follows:

(A) The Vice President for Agriculture of the University of Arkansas System;

(B) The Dean of Agriculture of Arkansas State University;

(C) The Dean of Agriculture of the University of Arkansas at Pine Bluff;

(D) A representative of the University of Arkansas for Medical Sciences who is actively involved in nutrition teaching or research, or both;

(E) A representative of the University of Arkansas at Monticello;

(F) The President of the Arkansas Association of Conservation Districts;

(G) A representative of Southern Arkansas University; and

(H) A representative of Arkansas Tech University.

(b) The board shall advise the Secretary of the Arkansas Agriculture Department on all matters concerning agriculture, aquaculture, horticulture, and kindred industries.

(c) The board shall meet at least quarterly and shall fix a regular date for the quarterly meeting.

(d) (1) The members of the board appointed by the Governor shall serve staggered terms of four (4) years, to be determined at the first meeting of the board by lot in a manner to result, as far as possible, in an equal number of terms expiring each year.

(2) The members appointed by the Governor shall serve no more than two (2) terms.

(e) (1) Vacancies due to death, resignation, refusal to serve, or other causes among members of the board appointed by the Governor shall be filled by appointment by the Governor of a qualified person to serve the remainder of the unexpired term.

(2) A person so appointed is eligible for appointment to a subsequent full term on the board.

(g) (1) State agency members of the board shall receive no additional salary or compensation for their services as members of the committee, but they may receive expense reimbursement in accordance with § 25-16-902, to the extent funds are available.

(2) The members appointed by the Governor may receive expense reimbursement from funds made available for that purpose in accordance with § 25-16-902, to the extent funds are available.



§ 25-38-208 - Agencies not affected.

The establishment of the Arkansas Agriculture Department shall in no way affect the duties, powers, or operations of the following boards and councils:

(1) Arkansas Beef Council;

(2) Arkansas Catfish Promotion Board;

(3) Arkansas Corn and Grain Sorghum Promotion Board;

(4) Arkansas Rice Research and Promotion Board;

(5) Arkansas Soybean Promotion Board; or

(6) Arkansas Wheat Promotion Board.



§ 25-38-209 - Transfer of the Division of Land Surveys.

(a) (1) Effective July 1, 2007, the Division of Land Surveys in the Office of Commissioner of State Lands is transferred to the Arkansas Agriculture Department and shall be administered by the Secretary of the Arkansas Agriculture Department.

(2) All authority, powers, duties, functions, records, authorized positions, property, unexpended balances of appropriations, allocations, or other funds of the Division of Land Surveys are transferred to the Arkansas Agriculture Department.

(b) In order to protect the Division of Land Surveys, to allow for continuation of necessary procedures, and to provide for a smooth transition to the Department of Agriculture, the Secretary of the Arkansas Agriculture Department may not realign the functions and records of the Division of Land Surveys of the Arkansas Agriculture Department before July 1, 2008.









Chapter 39 - Government Efficiency and Accountability Act



Chapter 40 - Arkansas Task Force on Hispanic Affairs



Chapter 41 - Daisy Gatson Bates Holiday Committee

§ 25-41-101 - Committee created -- Members.

(a) There is created a committee to be known as the "Daisy Gatson Bates Holiday Committee".

(b) The committee shall consist of nine (9) members:

(1) Three (3) members of the general public who are residents of Arkansas and shall represent the state at large, to be appointed by the Governor;

(2) Three (3) members shall be appointed by the Speaker of the House of Representatives, two (2) of whom shall represent and be residents of the First and Second Congressional Districts of Arkansas, respectively, and a third who shall represent the state at large; and

(3) Three (3) members shall be appointed by the President Pro Tempore of the Senate, two (2) of whom shall represent and be residents of the Third and Fourth Congressional Districts of Arkansas, respectively, and a third who shall represent the state at large.

(c) (1) Members shall serve for a term of three (3) years.

(2) No member of the committee shall serve more than two (2) consecutive terms.

(3) A vacancy in the membership shall be filled for the balance of the unexpired term in the same manner as the original appointment was made.

(d) The Governor shall designate one (1) member appointed from the state at large as the chairperson of the committee.

(e) A majority of the committee shall constitute a quorum for the transaction of business.

(f) (1) Members of the committee shall serve without compensation but, to the extent moneys are appropriated by the General Assembly, may receive expense reimbursement in accordance with § 25-16-902 and may receive stipends in accordance with § 25-16-903.

(2) However, members of the committee shall not receive stipend payments under § 25-16-903 for more than four (4) meetings in a twelve-month period.



§ 25-41-102 - Duties.

(a) The Daisy Gatson Bates Holiday Committee shall have the following duties:

(1) To promote among the people of Arkansas, by appropriate activities, both awareness and appreciation of the civil rights movement and advocacy of the principles and legacy of Ms. Daisy Gatson Bates;

(2) To promote principles of mentoring and leadership;

(3) To promote racial harmony, understanding, respect, and goodwill among all citizens of Arkansas; and

(4) To develop, coordinate, and advise the Governor and the General Assembly of appropriate ceremonies and activities throughout the state relating to the observance of the Daisy Gatson Bates Holiday.

(b) The committee may receive donations and contributions from individuals and public and private organizations in order to carry out its responsibilities.



§ 25-41-103 - Powers.

The Daisy Gatson Bates Holiday Committee may employ any staff and consultants if an appropriation is made for that purpose by the General Assembly and may fix the compensation, duties, authority, and responsibilities of the committee's employees.






Chapter 42 - Health Information Technology

§ 25-42-101 - Purpose.

The purpose of this chapter is to:

(1) Establish the Office of Health Information Technology; and

(2) Authorize the Office of Health Information Technology to form a nonprofit corporation to be known as the State Health Alliance for Records Exchange.



§ 25-42-102 - Policy.

(a) The coordination of health information technology activities throughout Arkansas by the Office of Health Information Technology is necessary to obtain the maximum potential value from the investment of federal and state resources to increase the use of health information technology.

(b) The exchange of health information made possible by the State Health Alliance for Records Exchange can improve the quality of health of Arkansas citizens by reducing the potential for medical errors, reducing the incidence of redundant tests and procedures, improving patient safety, and making the delivery of healthcare services more efficient and affordable.

(c) The Office of Health Information Technology and the State Health Alliance for Records Exchange shall respect and safeguard each person's privacy interests in his or her health and medical information.



§ 25-42-103 - Office of Health Information Technology -- Creation.

The Office of Health Information Technology is created.



§ 25-42-104 - Definitions.

As used in this chapter:

(1) "Agency" means any agency, board, commission, public instrumentality, political subdivision, or any of the foregoing entities acting on behalf of the State of Arkansas that store, gather, or generate health information;

(2) "Deidentified" means the same as the meaning under the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191;

(3) "Health information" means any information, whether oral or recorded in any form or medium, that:

(A) Is created or received by:

(i) A provider of health care;

(ii) A health plan;

(iii) A public health authority;

(iv) An employer;

(v) A health insurer;

(vi) A school or university; or

(vii) A health care clearinghouse; and

(B) Relates to the:

(i) Past, present, or future physical or mental health or condition of an individual;

(ii) Provision of health care to an individual; or

(iii) Past, present, or future payment for the provision of health care to an individual;

(4) "Health information exchange" means the electronic movement of health-related information among organizations according to nationally recognized standards;

(5) "Health information technology" means the application of information processing involving both computer hardware and software and other technology devices that deal with the storage, retrieval, sharing, and use of health care information, data, and knowledge for communication and decision-making;

(6) "Identified" means the same as the meaning under the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191;

(7) "Nonprofit corporation" means a corporation no part of the income of which is distributable to its members, directors, or officers as under the Arkansas Nonprofit Corporation Act of 1993, § 4-33-101 et seq.;

(8) "State Health Alliance for Records Exchange" means the entity responsible for the processes and procedures that enable the electronic exchange of interoperable health information in Arkansas.



§ 25-42-105 - Duties and responsibilities.

(a) The Office of Health Information Technology shall coordinate the health information technology initiatives of the state with relevant executive branch agencies, including without limitation state boards, commissions, nonprofit corporations, and institutions of higher education.

(b) The Office of Health Information Technology Coordinator shall serve as the executive officer of the office.

(c) The office shall:

(1) Assure the effective coordination and collaboration of health information technology planning, development, implementation, and financing;

(2) Review all health information technology-related grant applications before submission to funding entities;

(3) Accept, receive, retain, disburse, and administer any state special or general revenue funds or federal funds specifically appropriated for health information technology;

(4) Make contracts and execute all instruments necessary or convenient for carrying out its business;

(5) Adopt rules necessary to carry out the policies and objectives of this chapter;

(6) Plan, establish, and operate the State Health Alliance for Records Exchange until the time when a nonprofit corporation is formed to operate the State Health Alliance for Records Exchange and operational responsibility and authority for the State Health Alliance for Records Exchange is transferred to that nonprofit; and

(7) (A) Establish reasonable fees or charges for the use of the State Health Alliance for Records Exchange to fund the operational costs of the State Health Alliance for Records Exchange and the office.

(B) Fees or charges established under subdivision (c)(7)(A) of this section shall be set with the input and guidance of the users of the State Health Alliance for Records Exchange, stakeholders, and other interested parties.

(C) Fees or charges established under subdivision (c)(7)(A) of this section shall not exceed the total cost of operating the State Health Alliance for Records Exchange, not including staffing costs for the State Health Alliance for Records Exchange and the office.

(D) Users of data under this chapter shall be charged in a manner that is proportional to their use of the State Health Alliance for Records Exchange.

(E) Revenue generated by the fees or charges under subdivision (c)(7) of this section shall be deposited into the Health Information Technology Fund, § 19-5-1244.



§ 25-42-106 - State Health Alliance for Records Exchange -- Duties.

(a) The State Health Alliance For Records Exchange shall:

(1) Serve as the official health information exchange for the State of Arkansas;

(2) Be organized for the purpose of improving the health of Arkansans by:

(A) Promoting efficient and effective communication among multiple health care providers, including without limitation hospitals, physicians, payers, employers, pharmacies, laboratories, and other health care entities;

(B) Creating efficiencies in health care costs by eliminating redundancy in data capture and storage and reducing administrative, billing, and data collection costs;

(C) Creating the ability to monitor community health status; and

(D) Providing reliable information to health care consumers and purchasers regarding the quality and cost-effectiveness of health care, health plans, and health care providers;

(3) (A) Until the nonprofit corporation is formed, the State Health Alliance for Records Exchange shall be established and operated by the Office of Health Information Technology with the advice of the Health Information Exchange Council, consisting of the following members appointed by the Governor:

(i) The Office of Health Information Technology Coordinator;

(ii) A representative of the Department of Finance and Administration;

(iii) A representative of the Department of Health;

(iv) A representative of the Department of Human Services;

(v) A representative of the Department of Information Systems;

(vi) A representative of the health insurance industry;

(vii) The Surgeon General appointed under § 20-7-103;

(viii) A representative of the Arkansas Foundation for Medical Care;

(ix) A representative of the Arkansas Hospital Association;

(x) A representative of the Arkansas Medical Society;

(xi) A representative of the Arkansas Minority Health Commission;

(xii) A representative of the Arkansas Nurses Association;

(xiii) A representative of the Arkansas Science and Technology Authority;

(xiv) A representative of the Arkansas Pharmacists Association;

(xv) A representative of the business community;

(xvi) A representative of the Community Health Centers of Arkansas, Inc.;

(xvii) A representative of the University of Arkansas for Medical Sciences;

(xviii) A representative of the Arkansas Health Care Association; and

(xix) Two (2) health care consumers.

(b) The Chair of the Health Information Exchange Council shall be elected by the members of the council.

(c) All members will serve until the time the non-profit corporation is formed and operational responsibility and authority for the State Health Alliance for Records Exchange is transferred to that nonprofit.

(d) (1) The State Health Alliance for Records Exchange is not a health care provider and is not subject to claims under § 16-114-201 et seq.

(2) A person who participates in or subscribes to the services or information provided by the State Health Alliance for Records Exchange shall not be liable in any action for damages or cost of any nature that results solely from the person's use or failure to use the State Health Alliance for Records Exchange information or data that was imputed or retrieved under the Health Insurance Portability and Accountability Act of 1996, as it existed on January 1, 2011, and regulations adopted under the act, state confidentiality laws and the rules of the State Health Alliance for Records Exchange as approved by the Office of Health Information Technology or the governing body of the nonprofit corporation.

(3) A person shall not be subject to antitrust or unfair competition liability based on membership or participation in the State Health Alliance for Records Exchange, which provides an essential governmental function for the public health and safety and enjoys state action immunity.

(e) A person who provides information and data to the State Health Alliance for Records Exchange retains a property right in the information or data but grants to the other participants or subscribers a nonexclusive license to retrieve and use that information or data under the Health Insurance Portability and Accountability Act of 1996, as it existed on January 1, 2011, and any amendments and regulations adopted under the act, state confidentiality laws, and the rules of the State Health Alliance for Records Exchange.

(f) All processes or software developed, designed, or purchased by the State Health Alliance for Records Exchange shall remain the property of the State Health Alliance for Records Exchange subject to use by participants or subscribers under the rules of the State Health Alliance for Records Exchange.

(g) Patient-specific protected health information shall be disclosed only in accordance with the patient's authorization or in compliance with state confidentiality laws and the Health Insurance Portability and Accountability Act of 1996, as it existed on January 1, 2011, and regulations under the act.

(h) No later than December 31, 2014, executive branch agencies, including state boards, commissions, nonprofit corporations, and institutions of higher education, that implement, acquire, or upgrade health information technology systems shall use health information technology systems and products that meet minimum standards adopted by the State Health Alliance for Records Exchange.

(i) All identified or deidentified health information contained in, stored in, submitted to, transferred by, or released from the State Health Alliance for Records Exchange is not disclosable under applicable state or federal law.

(j) (1) When the nonprofit corporation is formed, the State Health Alliance for Records Exchange shall be governed under the bylaws and incorporation documents of the corporation.

(2) The bylaws and incorporation documents of the corporation shall further only the objectives and policies set forth in this chapter.









Title 26 - Taxation

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

§ 26-1-101 - Definitions.

As used in this act, unless the context otherwise requires:

(1) "Credits" means the excess of the sum of all legal claims and demands, whether for money or other valuable things, or for labor or service due or to become due, to the person liable to pay taxes thereon, including deposits in banks or with persons in or out of this state, when added together, estimating every claim or demand at its true value in money, over and above the sum of legal bona fide debts owing by the person. In making up the sum of the debts owing, there shall be taken into account no obligation to any mutual insurance company; nor any unpaid subscription to the capital stock of any joint-stock company; nor any subscription for any religious, scientific, literary, or charitable purpose; nor any acknowledgment of any indebtedness, unless founded on some consideration actually received and believed at the time of making, the acknowledgment to be a full consideration therefor; nor any acknowledgment of debt made for the purpose of diminishing the amount of credits to be listed for taxation; nor any greater amount or portion of any liability as surety than the person required to make the statement of the credits believes that the surety is in equity bound and will be compelled to pay or contribute;

(2) "Investment in bonds" means all moneys invested in bonds of whatever kind or certificates of indebtedness commonly called scrip, whether issued by incorporated or unincorporated companies, towns, cities, townships, counties, states, or other corporations, held by persons residing in this state, either by themselves or by others for them, whether for themselves or as guardians, trustees, or agents;

(3) "Investment in stocks" means all moneys invested in public stocks of this or any other state or in any association, corporation, joint-stock company, or otherwise, the stock or capital of which is or may be divided into shares, which are transferable by each owner without the consent of the other partners or stockholders, for the taxation of which no special provision is made by this title, held by persons residing in this state, either for themselves or as guardians, trustees, or agents, or by others for them;

(4) (A) "Money" means gold and silver coin, bank notes of solvent banks in actual possession, and every deposit which the person owning, holding in trust, or having the beneficial interest therein is entitled to withdraw in money on demand, within this state or elsewhere, provided it is subject to order.

(B) All citizens of this state shall, when they give to the county assessor a list of their personal property, moneys, and credits, state under oath whether they have any deposits or balances on accounts, or otherwise, and the amount of the deposits, balance, or otherwise on account;

(5) "Oath" means an oath or affirmation;

(6) "Pensions" receivable from the United States or from any state, salaries or payments excepted, shall not mean annuities;

(7) "Person" means a firm, company, or corporation;

(8) "Personal property" means:

(A) Every tangible thing being the subject of ownership, whether animate or inanimate, other than money and not forming a part of any parcel of real property as defined; and

(B) The capital stock, undivided profits, and all other means not forming part of the capital stock of every company, whether incorporated or unincorporated, and every share, portion, or interest in the stock, profits, or means, by whatsoever name it may be designated, inclusive of every share or portion, right, or interest, either legal or equitable, in and to every ship, vessel, or boat of whatsoever name and description used or designed to be used exclusively or partially in navigating any of the waters within or bordering on this state, whether the ship, vessel, or boat shall be within the jurisdiction of this state or elsewhere and whether it shall have been enrolled, registered, or licensed at any county collector's office or within any county collector's district of this state, or not;

(9) "Real property and lands" means not only the land itself, whether laid out in town lots or otherwise, with all things therein contained, but also all buildings, structures, improvements, and other fixtures of whatever kind thereon and all rights and privileges belonging or in anywise appertaining thereto; and

(10) "Town" or "city" means all cities or towns, incorporated or not incorporated, and all blocks or lots or parts thereof, assessed for taxation as such, whether they are situated in an incorporated city or town, or not.






Chapter 2 - Penalties And Offenses Generally

§ 26-2-101 - Violations by officials generally.

(a) A violation of any provision or failure to comply with any requirement of this act by any officer enumerated in this chapter shall be a violation and malfeasance in office.

(b) Upon conviction, the officer shall pay a fine of not more than five hundred dollars ($500) and shall be removed from office.



§ 26-2-102 - Violation of law or order of Arkansas Public Service Commission.

(a) Whoever shall violate any provisions of a law which the Arkansas Public Service Commission is required to administer, neglects or refuses to perform any duty therein required for which a penalty has not otherwise been provided, or neglects or refuses to obey any lawful requirement or order made by the commission shall forfeit to the state as a penalty for each offense not less than ten dollars ($10.00) nor more than one hundred dollars ($100). The penalty shall be recovered by proper action in the name of the state, and on collection, it shall be paid into the State Treasury to the credit of the General Revenue Fund Account.

(b) In construing and enforcing the provisions of this section, the act, omission, or failure of any officer, agent, or other person acting for or employed by any person, firm, company, copartnership, association, or corporation acting within the scope of his or her employment shall, in every case, be the act, omission, or failure of the person, firm, company, copartnership, association, or corporation.



§ 26-2-103 - Loaning or using public money by officials.

If any county treasurer, county collector, or county sheriff loans any money belonging to the state or county, with or without interest, or uses it for his or her own purposes, he or she shall forfeit and pay for every such offense a sum not to exceed one thousand dollars ($1,000) nor less than five hundred dollars ($500), to be recovered in a civil action at the suit of the state, for the use of the state, county, city, town, or body politic.



§ 26-2-104 - Violations in assessment or equalization generally.

Whoever shall violate any provision of law intended to secure the assessment or equalization of property for which a penalty has not otherwise been provided or neglects or refuses to obey any lawful requirement or order made by the county equalization board shall be guilty of a violation and upon conviction shall be fined not less than ten dollars ($10.00) nor more than one hundred dollars ($100).



§ 26-2-105 - County assessor failing or neglecting to make appraisals.

(a) Any county assessor who shall knowingly or willfully fail or neglect to appraise all moneys, credits, investments in bonds or stocks, and all personal property of whatever description or kind and to appraise all the real estate and improvements thereon in the county for which he or she is assessor, according to the provisions of the revenue law for this state, shall be deemed guilty of a misdemeanor. Upon conviction, he or she shall:

(1) Forfeit all his or her pay as county assessor;

(2) Be forever disqualified from holding any office of profit or trust in this state;

(3) Be fined not exceeding one thousand dollars ($1,000); and

(4) Be imprisoned in the penitentiary not to exceed one (1) year.

(b) A conviction for a failure or neglect to do his or her duty as county assessor shall in no way relieve him or her from the pains and penalties of perjury if he or she makes oath that he or she has made the assessment according to law.



§ 26-2-106 - Failure to list and value property.

(a) (1) Any county assessor or any member of a county equalization board who shall knowingly and willfully fail or refuse to list and value any item of property subject to taxation, knowing that the item of property is subject to taxation and is not listed and valued for that year, or who shall fail or refuse to value any property at the percent of its market value as certified by the Arkansas Public Service Commission shall be subject to a penalty of five hundred dollars ($500) for each offense, to be recovered by a civil action in the name of the state.

(2) Not exceeding twenty percent (20%) of these recoveries may be retained by the commission to pay the fee of the attorney for them and the other expenses of the litigation, with the remainder of the recovery to be deposited in the State Treasury to the credit of the General Revenue Fund Account.

(b) (1) Any suits under subsection (a) of this section shall be brought within one (1) year after the cause of action shall accrue and not thereafter.

(2) All actions may be brought in the county where the defendant resides, or in any adjoining county, and service of summons had on the defendant in the county of his or her residence.

(c) The powers granted in this section to the commission shall be cumulative to the powers heretofore granted to the commission.



§ 26-2-107 - Disposition of property to avoid assessment.

If any person, for the purpose of avoiding listing for the payment of taxes on any property subject to taxation, shall sell, give away, or otherwise dispose of the property, under or subject to any agreement expressed or implied or any understanding with the purchaser, donee, or recipient of the property that the property is to be reconveyed, restored, or redelivered to the person so disposing of the property, he or she shall be guilty of a violation and upon conviction be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).



§ 26-2-108 - Nonperformance of duty by county clerk, county assessor, or county collector.

Every county clerk, county assessor, or county collector who in any case refuses or knowingly neglects to perform any duty enjoined on him or her by this title or who consents to or connives at any evasion of its provisions whereby any proceedings required in this act shall be prevented or hindered or where any property required to be listed for taxation or for the collection of taxes thereon or the valuation thereof is entered on the tax books or lists at less than the true value shall forfeit and pay to the state, for every neglect, refusal, connivance, or consent, not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000), at the discretion of the circuit court, to be recovered by an action in the name of the state before the circuit court of the proper county.



§ 26-2-109 - County collector purchasing tax land.

(a) No county collector or his or her deputy, either directly or indirectly, shall be concerned in the purchase of any tract of land or town lot sold for the payment of taxes.

(b) A person violating this section shall be guilty of a violation and subject to a fine of five hundred dollars ($500).



§ 26-2-110 - Improper tax collecting.

If any county collector shall collect taxes not stated on the tax book or shall collect a greater amount than is therein stated, except as authorized by this act, he or she shall be guilty of a Class C felony.



§ 26-2-111 - Fraudulent statement of accounts by collecting officer.

Any county sheriff, collector of revenues, constable, or other officer collecting moneys belonging to the State of Arkansas, or to any county therein, who fraudulently states his or her account for settlement and thereby deprives the State of Arkansas, or any county therein, of its just revenues; or any county clerk who keeps fraudulent accounts against the county collector or against the county treasurer or makes fraudulent and false additions of the tax books thereby concealing the true value of the same; or any county treasurer who keeps fraudulent accounts of the county revenues coming to his hands and, by any of these fraudulent acts, the State of Arkansas or any county therein is deprived of its just revenues, the officer so offending shall, upon conviction, be removed from office.



§ 26-2-112 - Removal of county judge.

Any county judge who willfully approves any false and fraudulent account made by the county sheriff, county collector, county clerk, county treasurer, or other officer collecting or holding revenues belonging to the State of Arkansas, or to any county therein, or receives a bribe for doing an unlawful act shall, upon conviction, be removed from office.



§ 26-2-113 - Prosecution by state.

Nothing contained in this section and §§ 26-2-111, 26-2-112, and 26-2-114 shall preclude the State of Arkansas from prosecuting county officers or others for the acts complained of under any of the criminal laws of this state.



§ 26-2-114 - Taxpayer suit to recover taxes lost by corruption in office.

(a) If any taxpayer in any county in this state has knowledge of corruption in office whereby the State of Arkansas, or any county therein, has been deprived of its just revenues, he or she shall have the right, in his or her own name as a taxpayer, to institute legal proceedings against the officer, by a petition to the circuit judge sitting in equity, setting forth the facts and nature of the corrupt acts, together with exhibits and proofs, and the petition shall be verified by affidavit of the petitioner.

(b) Upon ten (10) days' notice to the defendant, the cause shall proceed as other causes. It shall be heard, tried, and determined at the first court after the petition has been filed if the required notice has been given.

(c) (1) The proceedings authorized by this section shall be summary. However, if it shall appear to the circuit court that the ends of justice require it, a continuance may be granted to either party to the next term of the circuit court, but not thereafter.

(2) The party to whom the continuance is granted shall be required to enter into additional bond, the amount to be fixed and the security to be approved by the circuit court.

(d) (1) Upon the trial, if it shall appear that the official acts of the officer are corrupt and fraudulent and by those acts and doings he or she shall have defrauded the State of Arkansas, or any county therein, of its just revenues, then a decree shall be entered against him or her ousting him or her from his or her office and declaring it to be vacant, and for all moneys which he or she may have unlawfully detained.

(2) If, upon the hearing of the cause, it shall appear that the defendant is not guilty and has not committed the fraudulent acts complained of, and that the state and the county have not been deprived of their revenues as complained of by the petitioner, then a decree shall be entered according to the facts and, also, a decree shall be entered against the petitioner and his or her securities for any sums of money which the defendant may have actually lost by reason of the proceeding.

(e) Before any such cause shall be heard, the petitioner shall enter into bond to the defendant with security, to be approved by the circuit judge, in a sufficient sum to pay any damage that the defendant might sustain by the proceedings.






Chapter 3 - Property Subject To Taxation And Exemptions

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Taxable Property

§ 26-3-201 - Property subject to taxes generally.

All property, whether real or personal, in this state; all moneys, credits, investments in bonds, stocks, joint-stock companies, or otherwise, of persons residing therein; the property of corporations; and the property of all banks or banking companies and of all bankers and brokers shall be subject to taxation. Such property, moneys, credits, investments in bonds, stocks, joint-stock companies, or otherwise, or the value thereof, shall be entered on the list of taxable property for that purpose.



§ 26-3-202 - Money.

(a) All circulation notes of national banking associations, United States legal tender notes, all other notes and certificates of the United States payable on demand and circulating or intended to circulate, as currency, and gold, silver, or other coin held or owned by any citizen or resident of the State of Arkansas are made taxable for all state, county, school, and municipal purposes.

(b) Each person in the state required by law to list property shall make out and deliver to the county assessor, verified by the property owner's oath or affirmation, a list of all moneys, certificates, and circulating notes described in this section in his or her possession or under his or her control on January 1 of each year, which he or she is required to list for taxation, either as holder or owner thereof, or as guardian, parent, husband, executor, administrator, receiver, accounting officer, partner, agent, or factor.



§ 26-3-203 - Mobile homes and manufactured homes.

(a) Mobile homes and manufactured homes shall be deemed real property for the purpose of ad valorem property taxation.

(b) Real property taxes and any interest, penalties, or other charges on a mobile home on a leased site in a mobile home park or any other leased site, and any assessment or user fee chargeable to the owner of the mobile home and constituting a lien, shall be assessed and levied against the owner of the mobile home whose name appears on the certificate or other acceptable evidence of ownership, and shall be a lien on the mobile home or manufactured home only.

(c) When the property tax on mobile homes and manufactured homes which are now assessed as real property become delinquent, the delinquent real property tax shall be attached to the personal property tax of the owner of the mobile home or manufactured home and the county collector shall not accept payment of the personal property taxes without collecting payment of the delinquent real property taxes at that time.



§ 26-3-204 - Federal lands sold by state.

(a) All tracts of land set apart for school or other purposes and donated to the state by the Congress of the United States for a specific purpose and sold under the authority of the laws of this state to any person shall be subject to taxation as other land in this state immediately after sale. These lands shall not be sold for taxes until the purchase money shall be fully paid, but shall be returned delinquent as other lands, and the personal property of the purchaser shall be subject to sale to pay the taxes thereon.

(b) Until the payment of taxes or the collection thereof from the personal property, these lands shall be continued on the tax books and the taxes of each year charged thereon and added to the tax and penalty due when they became delinquent until payment is made or the lands are resold by the proper officer or authority pursuant to the laws in force for the sale of these lands.



§ 26-3-205 - Timber rights.

(a) All timber in this state which has been sold separately and apart from the land on which it stands shall be classed as personal property and shall be subject to taxation as such.

(b) Timber interests shall be assessed and the taxes collected thereon in the county where the timber is located.



§ 26-3-206 - Property used for other than church purposes -- Exemption.

(a) All real or personal property owned by any church and held for, or used for, commercial, business, rental, or investment purposes, or purposes other than church purposes, shall be listed for assessment. The ad valorem tax shall be paid thereon at the same rate and at the time and in the same manner provided by law for any other property owner.

(b) However, in the event any property is used partially for church purposes and partially for investments or other commercial or business purposes, the property shall be exempt from the ad valorem tax.






Subchapter 3 - -- Exemptions from Taxation

§ 26-3-301 - Property exempt from taxes generally.

All property described in this section, to the extent limited, shall be exempt from taxation:

(1) Public school buildings and buildings used exclusively for public worship and the grounds attached to these buildings necessary for the proper occupancy, use, and enjoyment of the buildings, not leased or otherwise used with a view to profit;

(2) All public institutions of higher learning and all buildings and grounds belonging to those institutions;

(3) All lands used exclusively as graveyards or grounds for burying the dead, except those held by any person, company, or corporation with a view to profit or for the purpose of speculation in the sale of the lands;

(4) All property, whether real or personal, belonging exclusively to this state, including property of state agencies, institutions, boards, or commissions, or the United States;

(5) All property, whether real or personal, belonging exclusively to any county of this state;

(6) All lands, houses, and other buildings belonging to any county, city, or town used exclusively for the accommodation of the poor;

(7) All buildings belonging to institutions of purely public charity, together with the land actually occupied by these institutions, not leased or otherwise used with a view to profit, and all moneys and credits appropriated solely to sustaining, and belonging exclusively to, these institutions;

(8) All fire engines and other implements used for the extinguishment of fires, with the buildings used exclusively for the safekeeping of the fire engines and other implements used for the extinguishment of fires, and for the meeting of fire companies, whether belonging to any town or to any fire company organized in the town;

(9) All market houses, public squares, other public grounds, town and city houses or halls owned and used exclusively for public purposes, and all works, machinery, and fixtures belonging to any town and used exclusively for conveying water to the town;

(10) Public property which may be reserved for use by any person or organization, with or without a fee for such use, and is being used exclusively for public purposes, regardless of whether the event for which the property is reserved is open for attendance or participation by the general public;

(11) All property owned by the Girls' 4-H house, Boys' 4-H house, and the Future Farmers of America houses when the houses are used for the sole purpose of occupancy and use and enjoyment by students on the property and not leased or otherwise used with a view to profit; and

(12) (A) Under the provisions of this section, all dedicated church property, including the church building used as a place of worship, buildings used for administrative or missional purposes, the land upon which the church buildings are located, all church parsonages, any church educational building operated in connection with the church, including a family life or activity center, a recreation center, a youth center, a church association building, a day care center, a kindergarten, or a private church school shall be exempt.

(B) However, in the event any property is used partially for church purposes and partially for investments or other commercial or business purposes, the property shall be exempt from the ad valorem tax.



§ 26-3-302 - Intangible personalty.

(a) All intangible personal property in this state shall be exempt from all ad valorem tax levies of counties, cities, and school districts in the state.

(b) The exemption provided in this section shall be applicable with respect to the assessment and taxation of intangible personal property on and after January 1, 1976, and no ad valorem taxes shall be assessed or collected on such property for any period after January 1, 1976.



§ 26-3-303 - Parsonages.

Parsonages owned by churches and used as homes for pastors shall be exempt from all taxes on real property, except improvement district taxes.



§ 26-3-304 - Textile mills.

(a) No person, firm, or corporation shall be required to make or file with any county assessor or taxing authority in this state any return, report, or assessment of any kind as to or against any capital invested in a textile mill in this state for the manufacture of cotton or other fiber goods in any manner for a period of seven (7) years, all such capital being exempted from the provisions of all general taxation and assessment statutes and laws in this state which would otherwise be applicable for the period of seven (7) years.

(b) No taxes shall be assessed, levied upon, or collected on property used exclusively in the business of manufacturing textile goods in a textile mill located in this state for a period of seven (7) years after the location of a mill in this state.



§ 26-3-305 - Nonprofit waterworks.

Waterworks systems owned by nonprofit property owners associations are public property used for public purposes and therefore exempt from ad valorem taxation.



§ 26-3-306 - Disabled veterans, surviving spouses, and minor dependent children.

(a) (1) (A) (i) A disabled veteran who has been awarded special monthly compensation by the Department of Veterans Affairs for the loss of, or the loss of use of, one (1) or more limbs, for total blindness in one (1) or both eyes, or for service-connected one hundred percent (100%) total and permanent disability shall be exempt from payment of all state taxes on the homestead and personal property owned by the disabled veteran.

(ii) (a) In the event that the disabled veteran sells his or her home, the exemption shall be prorated to the date of sale so that the disabled veteran shall owe no tax for the portion of the year he or she claimed the home as a homestead, and the purchaser shall be liable only for taxes relating to the balance of the year.

(b) Upon request by the disabled veteran, the county collector shall make such record entries as may be necessary to effect the proration.

(B) (i) Upon the death of the disabled veteran, the surviving spouse and minor dependent children of the disabled veteran shall be exempt from payment of all state taxes on the homestead and personal property owned by the surviving spouse and minor dependent children of the deceased disabled veteran.

(ii) The surviving spouse and minor dependent children of a member of the United States armed forces who was killed while within the scope of his or her military duties, who died while within the scope of his or her military duties, or who is missing in action and the surviving spouse and minor dependent children of a veteran who died from service-connected causes, as certified by the department, shall also be exempt from payment of all state taxes on the homestead and personal property owned by the surviving spouse and minor dependent children.

(iii) (a) The surviving spouse shall be entitled to the exemption provided for in this section so long as the surviving spouse remains unmarried.

(b) The surviving spouse's exemptions provided for in this section are reinstated upon the termination of the surviving spouse's subsequent marriage.

(iv) A surviving spouse of a member of the United States armed forces who died while on active duty shall be eligible for reinstatement of the homestead and personal property tax exemption upon termination of a subsequent marriage and until the surviving spouse remarries.

(v) The exemption provided in this section for surviving minor dependent children shall be available to the surviving children during their minority.

(2) As used in this section, "personal property" means only those items of tangible personal property used for other than a commercial or business purpose.

(b) (1) (A) A disabled veteran eligible for the exemption provided for in this section and desiring to claim an exemption shall furnish to the county collector a letter from the department verifying the fact that the disabled veteran is in receipt of special monthly compensation for the loss of or the loss of use of one (1) or more limbs, total blindness in one (1) or both eyes, or for service-connected one hundred percent (100%) total and permanent disability.

(B) (i) A surviving spouse or minor dependent child of a deceased disabled veteran desiring to claim the exemption provided in this section shall furnish the county collector a letter from the department verifying the fact that the deceased disabled veteran was at the time of death entitled to receive a special monthly compensation for the loss of or the loss of use of one (1) or more limbs, total blindness in one (1) or both eyes, or for service-connected one hundred percent (100%) total and permanent disability.

(ii) In addition to the requirements in subdivision (b)(1)(B)(i) of this section, the surviving spouse or minor dependent child of the deceased disabled veteran shall furnish the county collector with an affidavit signed by the surviving spouse or minor dependent child stating that the surviving spouse or minor dependent child is a surviving spouse or minor dependent child of the named deceased disabled veteran.

(2) (A) The surviving spouse or minor dependent children of a member of the United States armed forces who was killed while within the scope of his or her military duties, who died while within the scope of his or her military duties, or who is missing in action, or a surviving spouse or minor dependent children of a veteran who died of service-connected causes, as certified by the department, desiring to claim the exemption provided in this section shall furnish the county collector a letter from the department certifying the fact that such a member of the United States armed forces is missing in action, was killed while within the scope of his or her military duties, or died while within the scope of his or her military duties or that the veteran died from service-connected causes and the surviving spouse is or would be entitled to department benefits in the form of death indemnity compensation if the surviving spouse were otherwise eligible to receive the department benefits.

(B) In addition, the surviving spouse or minor dependent child shall furnish the county collector with an affidavit signed by the surviving spouse or minor dependent child or the surviving spouse or minor dependent child's guardian stating that the surviving spouse or minor dependent child is a surviving spouse or minor dependent child of the member of the United States armed forces who is missing in action, who was killed while within the scope of his or her military duties, or who died while within the scope of his or her military duties or is the surviving spouse or minor dependent child of a veteran who died of service-connected causes as certified by the department.

(c) Only a disabled veteran and a surviving spouse and minor dependent child of a disabled veteran who are citizens and residents of the State of Arkansas shall be eligible for the exemption provided in this section.

(d) Any person evading or violating any provision of this section or attempting to secure benefits under this section to which he or she is not entitled shall be guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(e) A person claiming the property tax exemption authorized by this section shall not be entitled to claim the property tax credit authorized in § 26-26-1118.



§ 26-3-308 - Property owned by the State Highway Commission or the State Highway and Transportation Department.

(a) It is hereby found and determined by the Seventy-Eighth General Assembly that all property owned by the Arkansas State Highway Commission or the Arkansas State Highway and Transportation Department is public property used exclusively for public purposes.

(b) Since neither the commission nor the department pursuant to Arkansas Constitution, Article 16, § 5, is required to pay real or personal property taxes on real estate and tangible personal property owned by that commission or department, likewise, notwithstanding any provision of law to the contrary, the commission and department shall not be required to pay any improvement district assessments that may be assessed against the commission or department as a result of such ownership.









Chapter 4 - Tax Incentives

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Motion Pictures

§ 26-4-201 - Title.

This subchapter may be referred to and cited as the "Motion Picture Incentive Act of 1983".



§ 26-4-202 - Purpose.

It is found and determined that:

(1) Arkansas's natural beauty and diverse topography provide a variety of excellent settings from which the motion picture industry might choose a location for filming a motion picture or television program;

(2) Several successful motion pictures have been filmed in Arkansas, due to the unique qualities of the state in terms of natural settings, availability of labor, materials, climate, and hospitality of its people;

(3) The motion picture industry brings with it a much-needed infusion of capital into areas of the state which may be economically depressed;

(4) The multiplier effect of the infusion of capital resulting from the filming of a motion picture or television program serves to stimulate economic activity beyond that immediately apparent on the film set;

(5) Due to the distance of Arkansas from the film industry center on the West Coast and due to this period of economic depression, it is necessary to provide financial incentives to the film industry in order that Arkansas might compete with other states for filming locations; and

(6) Since a significant portion of the cost of a motion picture production will not be eligible for a tax incentive due to the fact that portions of the production are carried out in another state, this subchapter may also serve as an inducement for the motion picture industry to locate operations within the State of Arkansas in order to take advantage of the tax incentive afforded by this subchapter.



§ 26-4-203 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Financial institution" means any bank or savings and loan in the state which carries Federal Deposit Insurance Corporation (FDIC) or Federal Savings and Loan Insurance Corporation (FSLIC) insurance;

(2) "Motion Picture Office" means the division of the Arkansas Economic Development Council charged with the responsibility of promoting and assisting the motion picture industry in Arkansas;

(3) "Motion picture production company" means a company engaged in the business of producing motion pictures intended for a theatrical release or for television viewing;

(4) "Resident" means natural person and includes for the purpose of determining eligibility for the tax incentive provided by this subchapter any person domiciled in the State of Arkansas and any other person who maintains a permanent place of abode within the state and spends in the aggregate more than six (6) months of the taxable year within the state; and

(5) "Revenue Division" means the Revenue Division of the Department of Finance and Administration.



§ 26-4-204 - Penalties.

(a) Any motion picture production company failing to comply with § 26-4-205 may be enjoined from engaging in the business of producing motion pictures in the State of Arkansas by any court of competent jurisdiction until the requirements of that section are met.

(b) Any person, business, or motion picture production company exploiting or attempting to exploit the tax incentive afforded by this subchapter shall be subject to penalty in accordance with applicable state or federal law.

(c) Any motion picture production company attempting to abuse the intent of this subchapter shall be denied any tax incentive to which it would otherwise be entitled and shall be prohibited from applying for any future tax incentive afforded by this subchapter.



§ 26-4-205 - Registration.

Each motion picture production company which plans to film any scenes within the borders of the State of Arkansas shall register with the Motion Picture Office prior to the commencement of filming.



§ 26-4-206 - Tax incentive.

Any motion picture production company which expends in excess of one million dollars ($1,000,000) in connection with the filming or production of one (1) or more motion pictures in the State of Arkansas within a twelve-month period or which expends in excess of five hundred thousand dollars ($500,000) in connection with the filming or production of one (1) motion picture in this state within a six-month period shall, upon making application therefor and meeting other requirements prescribed in this subchapter, be entitled to a tax incentive benefit of five percent (5%) of the funds so expended in Arkansas in connection with the filming or production of a motion picture.



§ 26-4-207 - Expiration date.

The opportunity for a tax incentive provided by § 26-4-206 shall expire on June 30, 1993.



§ 26-4-208 - Application for incentive.

(a) Any motion picture production company that intends to film all or parts of a motion picture in Arkansas and desires to take advantage of the tax incentive provided for in this subchapter shall provide an estimate of total expenditures to be made in Arkansas in connection with the filming or production of the motion picture. The estimate of expenditures shall be filed with the Motion Picture Office prior to the commencement of filming in Arkansas.

(b) At the time the motion picture production company provides the estimate of expenditures to the office, it shall also designate a member or representative of the motion picture production company to work with the office and the Revenue Division of the Department of Finance and Administration on the reporting of expenditures and other information necessary to take advantage of the tax incentive afforded by this subchapter.

(c) Within two (2) weeks after principal photography begins, the motion picture production company shall begin filing weekly expenditure reports. Failure to file weekly expenditure reports may result in a delay in the disbursement of the tax incentive benefit as provided in § 26-4-209. The weekly expenditure report shall be filed in accordance with, but not limited to, the following provisions:

(1) In order to be eligible for the tax incentive provided for by this subchapter, payments shall be made from a checking account from any Arkansas financial institution;

(2) Direct cash payments by the production company to Arkansas vendors, businesses, or citizens hired as cast or crew which are accompanied by receipts shall be allowed if the sum of the cash payments does not exceed forty percent (40%) of the total verifiable expenditures;

(3) Per diem expenditures by the cast or crew for lodging when accompanied by receipts shall be eligible expenditures;

(4) Expenditure reports shall include, but are not limited to, check identification number, date of payment, name of payee, address of payee, amount paid, name of financial institution, and other such information as may be deemed necessary by the division to insure compliance with this subchapter;

(5) Payments for salaries or wages are limited to Arkansas residents who filed an Arkansas income tax return in the previous tax year; and

(6) Payments for penalties or fines, payments to nonprofit organizations, and payments to federal and state entities that do not pay state taxes are to be excluded.

(d) The twelve-month period during which expenditures may qualify for the tax incentive provided by this subchapter begins on the date of the earliest expenditure reported.

(e) Upon completion of filming or production in Arkansas, the motion picture production company shall file an application for the tax incentive afforded by this subchapter. The application shall include a final expenditure report giving a total amount of expenditures which were made in the state in connection with the filming or production of a motion picture and which comply with the provisions of this subchapter. The motion picture production company shall provide documentation for expenditures in accordance with regulations promulgated by the division.

(f) Applications for the tax incentive provided by this subchapter shall be accepted only from those motion picture production companies which report expenditures in the state in excess of one million dollars ($1,000,000) in connection with the filming or production of one (1) or more motion pictures in the state within a twelve-month period or five hundred thousand dollars ($500,000) in connection with the filming or production of one (1) motion picture in the state within a six-month period.

(g) (1) When a motion picture production company hires a payroll service company to handle the payroll of a production, the payroll payments otherwise allowable under § 26-4-201 et seq. shall be allowed as eligible expenditures if:

(A) Payments made by the motion picture production company to the payroll service company are paid through an Arkansas financial institution account; and

(B) The payroll checks issued by the payroll service company are drawn on a bank or other entity which is outside the State of Arkansas, and the out-of-state bank or other entity guarantees payment of the checks at an Arkansas financial institution;

(2) When a motion picture production company hires a food catering service company which is outside the State of Arkansas, payments otherwise allowable under § 26-4-201 et seq., which are made by the out-of-state food catering service to food businesses located in Arkansas, shall be allowed as eligible expenditures if actual receipts or copies of invoices from the food businesses located in Arkansas are filed with the weekly expenditure reports and payments made by the motion picture production company to the out-of-state food catering service company are paid through an Arkansas financial institution account; and

(3) Preproduction and postproduction expenses, which otherwise qualify, may be made from a checking account from a financial institution located outside of Arkansas.



§ 26-4-209 - Disbursement of benefit.

(a) The Revenue Division of the Department of Finance and Administration, upon receipt of an application for a tax incentive, shall:

(1) Calculate the total expenditures of the motion picture production company for which there are documented receipts for funds expended in the state;

(2) Calculate the tax incentive benefit to which the applicant is entitled; and

(3) Certify it to the Chief Fiscal Officer of the State. The division shall certify to the Chief Fiscal Officer of the State the amount to be remitted to the motion picture production company within sixty (60) days of the final expenditure report.

(b) The Chief Fiscal Officer of the State shall remit the five percent (5%) tax incentive benefit to the motion picture production company within ten (10) working days of the receipt of the certification of the amount thereof from the division. The benefit shall be paid from any available funds appropriated for miscellaneous tax refunds by the General Assembly.



§ 26-4-210 - Audit.

The Revenue Division of the Department of Finance and Administration may require that reported expenditures and the application for a tax incentive from the motion picture production company be subjected to an audit by division auditors to verify expenditures.



§ 26-4-212 - Rules and regulations.

The Revenue Division of the Department of Finance and Administration shall promulgate appropriate rules and regulations to carry out the intent and purposes of this subchapter and to prevent abuse.



§ 26-4-213 - Disclaimer by state.

The State of Arkansas reserves the right to refuse the use of Arkansas's name in the credits of any motion picture filmed or produced in the state.









Chapter 5 - Multistate Tax Compact

§ 26-5-101 - Multistate Tax Compact.

The "Multistate Tax Compact" is enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

MULTISTATE TAX COMPACT

ARTICLE I Purposes

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes;

2. Promote uniformity or compatibility in significant components of tax systems;

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration;

4. Avoid duplicative taxation.

ARTICLE II Definitions

As used in this compact:

1. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States;

2. "Subdivision" means any governmental unit or special district of a state;

3. "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency, or person acting as a business entity in more than one state;

4. "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one (1) or more forms of which expenses are not specifically and directly related to particular transactions;

5. "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety;

6. "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax on income tax;

7. "Sales tax" imposed with respect to the transfer for a consideration of ownership, possession, or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles;

8. "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession, or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax;

9. "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Articles III, IV, and V of this compact shall apply only to the taxes specifically designated therein, and the provisions of Article IX of this compact shall apply only in respect to determinations pursuant to Article IV.

ARTICLE III Elements of Income Tax Laws

Taxpayer Option, State and Local Taxes. 1. Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two (2) or more party states may elect to apportion and allocate his income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with Article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein Article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

Taxpayer Option, Short Form. 2. Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of one hundred thousand dollars ($100,000) may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The Multistate Tax Commission, not more than once in five years, may adjust the one hundred thousand dollar ($100,000) figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the one hundred thousand dollar ($100,000) figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

Coverage. 3. Nothing in this article relates to the reporting or payment of any tax other than an income tax.

ARTICLE IV Division of Income

1. As used in this Article, unless the context otherwise requires:

(a) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operation;

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed;

(c) "Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services;

(d) [Repealed.]

(e) "Nonbusiness income" means all income other than business income;

(f) "Public utility" means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipeline, or the production, transmission, sale, delivery, or furnishing of electricity, water, or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state, or local government or governmental agency;

(g) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this article;

(h) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof;

(i) "This state" means the state in which the relevant tax return is filed or, in the case of application of this article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this article, the taxpayer may elect to allocate and apportion his entire net income as provided in this article.

3. For purposes of allocation and apportionment of income under this article, a taxpayer is taxable in another state if (1) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this article.

5. (a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state: (1) if and to the extent that the property is utilized in this state, or (2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

6. (a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if (1) the property had a situs in this state at the time of the sale, or (2) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

7. Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

8. (a) Patent and copyright royalties are allocable to this state: (1) if and to the extent that the patent or copyright is utilized by the payer in this state, or (2) if and to the extent that the patent copyright is utilized by the payer in the state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

9. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus double the sales factor, and the denominator of which is four (4).

10. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight (8) times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from sub-rentals.

12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period, but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14. Compensation is paid in this state if:

(a) The individual's service is performed entirely within the state;

(b) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(c) Some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16. Sales of tangible personal property are in this state if:

(a) The property is delivered or shipped to a purchaser, other than the United States Government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) The property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States Government or (2) the taxpayer is not taxable in the state of the purchaser.

17. Sales, other than sales of tangible personal property, are in this state if:

(a) The income-producing activity is performed in this state; or

(b) The income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

18. If the allocation and apportionment provisions of this Article do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) Separate accounting;

(b) The exclusion of any one (1) or more of the factors;

(c) The inclusion of one (1) or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

ARTICLE V Elements of Sales and Use Tax Laws

Tax Credit. 1. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision. For purposes of applying this credit by other states to Arkansas residents, the term "gross receipts tax" as applied to Arkansas residents by Title 26, Chapter 52 of this Code, shall be synonymous with the term "sales tax" as used by the state applying such credit.

Exemption Certificates, Vendors May Rely. 2. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

ARTICLE VI The Commission

Organization and Management. 1. (a) The Multistate Tax Commission is hereby established. It shall be composed of one (1) "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one (1) such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The attorney general of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such attorneys general, designees, or other counsel shall receive all notices of meetings required under paragraph 1(e) of this article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one (1) vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular, and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a chairman, a vice-chairman, and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and it shall fix his duties and compensation. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel, or other merit system laws of any party state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(l) The commission annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount, and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

Committees. 2. (a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an executive committee of seven (7) members, including the chairman, vice-chairman, treasurer and four (4) other members elected annually by the commission. The executive committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

Powers. 3. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes;

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration;

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws;

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

Finance. 4. (a) The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth (1/10) in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, and sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1(i) of this article; provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1(i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII Uniform Regulations and Forms

1. Whenever any two (2) or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of Article IV of this compact.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one (1) public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

ARTICLE VIII Interstate Audits

1. This article shall be in force only in those party states that specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records, or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property, or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident, provided that such state has adopted this article.

4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this article.

5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6. Information obtained by any audit pursuant to this article shall be confidential and available only for tax purposes to party states, their subdivisions, or the United States. Availability of information shall be in accordance with the laws of the states for subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this article.

8. In no event shall the commission make any charge against a taxpayer for an audit.

9. As used in this article, "tax," in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes.

ARTICLE IX Arbitration

1. Whenever the commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this article in effect, notwithstanding the provisions of Article VII.

2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ Article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of Article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two (2) or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one (1) person selected by the taxpayer, one (1) by the agency or agencies involved, and one (1) member of the commission's arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two (2) persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer's incorporation, residence, or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the board's written statement of its reasons therefor; the record of the board's proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

ARTICLE X Entry Into Force and Withdrawal

1. This compact shall enter into force when enacted into law by any seven (7) states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

ARTICLE XI Effect on Other Laws and Jurisdiction

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement Article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax; provided that the definition of "tax" in Article VIII 9 may apply for the purposes of that article and the commission's powers of study and recommendation pursuant to Article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation, or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States.

ARTICLE XII Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



§ 26-5-102 - Election to report tax on basis of volume percentage.

(a) Every taxpayer required to file an income tax return pursuant to provisions of the Income Tax Act, § 26-51-101 et seq., whose only activity within this state consists of sales and does not include owning or renting real estate or tangible personal property in this state and whose dollar volume of gross sales made during the last year within the State of Arkansas or its subdivisions, as the case may be, is not in excess of one hundred thousand dollars ($100,000) may elect to report any tax due the State of Arkansas on the basis of a percentage of this volume, and the Director of the Department of Finance and Administration is authorized to adopt rates which are calculated to produce a tax thereon which reasonably approximates the tax otherwise due under the laws of this state from these taxpayers.

(b) In the event the Multistate Tax Commission shall adjust the one hundred thousand dollar ($100,000) figure provided in this section in the manner authorized in the Multistate Tax Compact, § 26-5-101, the adjusted figure shall replace the one hundred thousand dollar ($100,000) figure provided in this section.



§ 26-5-103 - State representative.

The Director of the Department of Finance and Administration of the State of Arkansas shall represent this state on the Multistate Tax Commission. The director may, with the approval of the Governor, designate an alternate to serve on the commission in his or her place if there is on file with the commission written notification of the designation and the identity of the alternate.



§ 26-5-104 - Advisory committee.

(a) There is established a Multistate Tax Compact Advisory Committee of this state composed of:

(1) The member of the Multistate Tax Commission representing this state or any alternate designated by him or her;

(2) The Attorney General or his or her designee;

(3) Two (2) members of the Senate appointed by the President Pro Tempore of the Senate; and

(4) Two (2) members of the House of Representatives appointed by the Speaker of the House of Representatives.

(b) The chair of the advisory committee shall be the member of the commission representing this state.

(c) (1) The committee shall meet on the call of its chair or at the request of a majority of its members, but, in any event, it shall meet not less than one (1) time each year.

(2) The committee may consider any and all matters relating to recommendations of the commission and the activities of the members in representing this state on it.



§ 26-5-105 - Local government committee.

(a) The Governor, after consultation with representatives of local governments, may appoint a committee of three (3) persons who are representative of subdivisions of this state affected, or likely to be affected, by the Multistate Tax Compact, § 26-5-101.

(b) The member representing this state on the Multistate Tax Commission, or any alternate designated by him or her to serve on the commission, shall consult regularly with these appointees, if they are named, in accordance with Article VI 1(b) of the compact.



§ 26-5-106 - Legal counsel.

The chief attorney of the Revenue Division of the Department of Finance and Administration is designated as counsel to represent this state at meetings of the Multistate Tax Commission. However, the Director of the Department of Finance and Administration may request the Attorney General of this state to attend meetings of the commission or to designate one (1) of his or her assistant attorneys general to attend commission meetings.



§ 26-5-107 - Interstate audit procedures.

The provisions of Article VIII of the Multistate Tax Compact, § 26-5-101, pertaining to interstate audits, shall not be applicable to this state unless the Director of the Department of Finance and Administration shall, with the approval of the Governor, determine that compliance with the interstate audits procedures would be in the better interest of this state and shall notify the commission of this fact in writing.



§ 26-5-108 - Authorized forms.

The Director of the Department of Finance and Administration is authorized to adopt and use forms promulgated by the Multistate Tax Commission pursuant to Article VII of the Multistate Tax Compact, § 26-5-101.






Chapter 6-15 - [Reserved.]

[Reserved]






Subtitle 2 - Administration Of State Taxes

Chapter 16 - General Provisions

[Reserved]



Chapter 17 - Revenue Division

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Staff Personnel

§ 26-17-201 - Authority to employ.

The Director of the Department of Finance and Administration shall employ such clerical and legal assistants as he or she may deem necessary for the proper function of the Revenue Division of the Department of Finance and Administration.



§ 26-17-202 - Attorneys.

(a) The Director of the Department of Finance and Administration shall employ one (1) or more attorneys for the Revenue Division of the Department of Finance and Administration if he or she deems it necessary and if a saving of money can be had by employing one (1) or more attorneys for the division.

(b) Each division attorney may maintain and defend the interests of the division in matters before:

(1) Administrative bodies;

(2) Arkansas trial courts;

(3) The Court of Appeals;

(4) The Supreme Court;

(5) The United States Supreme Court; and

(6) All other federal courts.



§ 26-17-203 - Field auditors.

It shall be the duty of the Director of the Department of Finance and Administration in selecting field auditors to be employed by the Revenue Division of the Department of Finance and Administration to require that the applicants meet the following qualifications:

(1) That he or she is a college graduate with a degree in accounting, business, or related field with a minimum of twenty-four (24) hours of accounting. Accounting experience may be substituted for part or all of the basic requirement;

(2) That he or she is of good moral character and bears a good reputation for honesty and trustworthiness;

(3) That he or she is in a good state of physical health that will enable him or her to properly discharge his or her duties;

(4) That he or she has a valid Arkansas driver's license and is in good standing with the Office of Driver Services.



§ 26-17-204 - Bond.

All deputy commissioners and other employees of the Revenue Division of the Department of Finance and Administration collecting or handling funds shall be placed under bond, premium on which shall be paid by the state upon vouchers issued by the Director of the Department of Finance and Administration payable out of funds appropriated for that purpose.






Subchapter 3 - -- Powers and Duties

§ 26-17-301 - Performance required.

All of the employees of the Revenue Division of the Department of Finance and Administration shall perform such duties and respond to such directions as the Director of the Department of Finance and Administration from time to time may enjoin.



§ 26-17-302 - Motor vehicle license fees.

The Director of the Department of Finance and Administration shall collect the motor vehicle license fees prescribed by law, and he or she is empowered to make and enforce the necessary rules and regulations to ensure those collections.



§ 26-17-303 - Petroleum products.

Inspection of petroleum oils and products required to be made by law shall devolve on the Director of the Department of Finance and Administration who shall collect the fees therefor provided by law.



§ 26-17-304 - Suits and other proceedings.

(a) (1) (A) The Director of the Department of Finance and Administration may:

(i) Institute and prosecute in his or her name as such all suits and other proceedings necessary for the collection of any taxes or fees collectible by him or her and which have become delinquent; and

(ii) Defend all suits and other proceedings concerning taxes, fees, or licenses administered by the director.

(B) All suits and proceedings instituted by the director or defended by the director that concern taxes, fees, or licenses administered by the Revenue Division of the Department of Finance and Administration may be maintained or defended by an attorney authorized to represent the interests of the division pursuant to § 26-17-202.

(2) No deposits of advance cost shall be required of the director in any suit or proceedings, nor shall he or she be required to give bond for cost, indemnity, or stay as a condition to the institution of any suit or proceedings or to the issuance, service, or execution of any process in any suit or proceedings or ancillary to any suit or proceedings or to the appeal from any adverse action.

(b) (1) The director shall not be required to advance or pay any court costs to any court clerk for the institution or prosecution of any suit filed in his or her official capacity.

(2) No bond shall be required of the director in obtaining restraining orders, injunctions, or any other cases in which a bond is required to be made by a litigant, including supersedeas bond upon appeal.






Subchapter 4 - -- Reciprocal Pacts and Agreements

§ 26-17-401 - Penalty.

(a) Any person, firm, or corporation found guilty of violating provisions of this subchapter and any person, firm, or corporation that shall willfully evade or willfully fail to pay any Arkansas tax except ad valorem taxes on real estate as provided by law shall be guilty of a misdemeanor.

(b) (1) Any person convicted shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than five thousand dollars ($5,000).

(2) Any person, firm, or corporation so convicted shall, as a part of the penalty of the conviction, pay to the state a sum equal to three (3) times the amount of taxes avoided.

(3) Any person or company official so convicted shall be punished by imprisonment in the county jail for a period of not to exceed six (6) months.

(c) Each transaction shall constitute a separate offense.



§ 26-17-402 - Authority to enter agreements.

The Director of the Department of Finance and Administration is authorized and empowered, on behalf of the State of Arkansas, to enter into reciprocal pacts and agreements with other states and with the government of the United States for the exchange of information and copies of public and private records, documents, books, and all other matters relative to taxes in which any state may be interested if the state or United States government is a party to such an agreement or pact.



§ 26-17-403 - Powers and duties.

The Director of the Department of Finance and Administration and his or her agents are authorized and empowered to perform the duties necessary to comply with any pact or agreement with any other state or with the government of the United States as provided:

(1) Upon request of any state or government of the United States that is a party to a reciprocal pact or agreement with the State of Arkansas, the director and his or her agents are empowered to furnish such information from public or private records as may be requested by a state;

(2) The director and his or her agents in the performance of these duties are empowered to require any person, firm, or corporation to make records available to the director for examination and copying. These records shall be available to the director or his or her agents at all reasonable times;

(3) The director and his or her agents are empowered to question any person with reference to any matter involving Arkansas taxes or the taxes of any state or government of the United States with which the State of Arkansas may be a party to a pact or agreement for exchange of tax information if the state or government of the United States shall request assistance of the State of Arkansas in obtaining information. The director and his or her agents are empowered to take depositions or written sworn statements in the performance of these duties. All persons, firms, or corporations shall, upon demand of the director or his or her agents, supply full and accurate information. That information shall not be used against the person, firm, or corporation supplying the information in any grand jury investigation, indictment, or trial of any person, firm, or corporation involving violation of tax laws, it being the intent of this provision to comply fully with constitutional rights guaranteed to defendants which permit defendants to refrain from giving information or testimony against themselves;

(4) The director and his or her agents shall not be empowered to make arrests of persons in Arkansas charged with violating tax laws of other states, unless those persons shall have been charged in the courts of other states with such offenses and notices thereof, together with a certified copy of the charges, shall have been transmitted to the director. Any person so arrested shall be permitted to maintain all rights relative to extradition of prisoners.



§ 26-17-404 - Violations.

Any Arkansas person, firm, or corporation that willfully aids or willfully abets a person, firm, or corporation in the violations of any tax laws in any state with which Arkansas shall have entered an agreement or pact, as provided in this subchapter, shall be guilty of violating provisions of this subchapter and shall be punished as provided in this subchapter.






Subchapter 5 - -- Collection of Revenues

§ 26-17-501 - Penalty.

(a) If the Director of the Department of Finance and Administration, or any of his or her deputies or assistants shall collect or receive any tax, revenue, or funds by virtue of his or her official duties or position and shall neglect or fail to turn them over to the Treasurer of State within ten (10) days after the tax, revenue, or funds shall have come into his or her hands or possession, the offender shall be deemed guilty of a felony and be punished by confinement in the state penitentiary for a period of not less than one (1) year and not more than five (5) years.

(b) The director shall be liable upon his or her official bond for all funds not turned into the Treasurer of State within ten (10) days after they may come into the hands of the director or any of his or her deputies or assistants.



§ 26-17-502 - Duty to remit revenues.

The Director of the Department of Finance and Administration shall turn over to the Treasurer of State all revenues that may come into his or her possession or into the possession of any of his or her deputies, promptly on the day the funds reach his or her office unless received after the office of the Treasurer of State shall have closed for the day, in which event the funds shall be turned over to the Treasurer of State on the first day the Treasurer of State's office is open after the funds are received at the office of the director.



§ 26-17-503 - Daily remittance.

All collectors and field inspectors shall daily report and remit to the Director of the Department of Finance and Administration all collections made by them.



§ 26-17-504 - Deposits and collections.

(a) The Director of the Department of Finance and Administration shall make daily deposits into the State Treasury of all moneys and checks collected by him or her.

(b) The Treasurer of State shall promptly return to the director all checks which for any reason were not paid, and it shall be the duty of the director to collect all such checks.









Chapter 18 - State Tax Procedure Generally

Subchapter 1 - -- General Provisions

§ 26-18-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Tax Procedure Act".



§ 26-18-102 - Purpose.

The purpose of this chapter is to provide, as far as possible, uniform procedures and remedies with respect to all state taxes except the following:

(1) Certificates of Title -- Registration -- Anti Theft Provision, § 27-14-101 et seq.;

(2) Motor Vehicle License and Fees, §§ 26-55-101 and 27-14-305, § 27-14-501 et seq., and § 27-15-401 et seq.[repealed];

(3) Operator and Chauffeur License, § 27-16-101 et seq.;

(4) Traffic on Highways -- Definition -- General Provision, §§ 27-49-102, 27-49-104 -- 27-49-112, and 27-49-201 et seq.;

(5) Arkansas Racing Commission -- Horse Racing, the Arkansas Horse Racing Law, §§ 23-110-101 et seq.;

(6) Dog Races, the Arkansas Greyhound Racing Law, § 23-111-101 et seq.;

(7) Boxing and Wrestling Exhibitions, §§ 17-22-201 -- 17-22-205 and 17-22-301 et seq.; and

(8) Ad valorem taxes collected pursuant to § 26-26-1614.



§ 26-18-103 - Construction.

Unless otherwise expressly provided in any state law hereafter enacted, the provisions of this chapter are to be read in pari materia with all other state laws, and in the event of conflict with any state law, this chapter shall control.



§ 26-18-104 - Definitions.

As used in this chapter:

(1) "Assessment" means the determination and imposition of the amount of any state tax due and owing, whether made on a return filed by a taxpayer or by the Director of the Department of Finance and Administration on audit or otherwise;

(2) "Corporation" means an organization, other than a partnership, defined as follows:

(A) Created or organized under the laws of Arkansas; or

(B) Qualified to do or doing business in Arkansas, whether or not for profit, in a corporate or organized capacity, by virtue of creation or organization under the laws of the United States or some state, territory, district, or of a foreign country;

(C) Associations, joint-stock companies, insurance companies, including surety and bond companies;

(D) Unless otherwise expressly stated, common law or statutory trusts;

(E) All other business organizations or entities which are organized for profit when the business is conducted by a trustee, or when the interest or ownership in the business is evidenced by a certificate, declaration of trust, or other written instrument; and

(F) National banking associations, state banks, and trust companies, state or national savings and loan associations, or building and loan associations;

(3) "Decision of the director" means any order, ruling, finding, regulation, or action taken by the director in the administration and enforcement of any state tax law;

(4) "Director" means the Director of the Department of Finance and Administration, State of Arkansas, or the Administrative Assistant for Revenue, or his or her authorized agent;

(5) "Excise tax" means any state tax other than an individual, corporate, or fiduciary income tax;

(6) "Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any other person, whether individual or corporate, acting in any fiduciary capacity for any person, trust, or estate;

(7) "Individual" means a natural person;

(8) "Noncompliant taxpayer" means any taxpayer who has failed to:

(A) File two (2) returns during any consecutive twenty-four-month period for:

(i) Gross receipts or compensating use tax; or

(ii) State income tax withholding for employees; or

(B) Pay the tax reported on the tax return or determined by the Department of Finance and Administration to be due for any two (2) months during any consecutive twenty-four-month period for:

(i) Gross receipts or compensating use tax; or

(ii) State income tax withholding for employees;

(9) "Overpayment" means the amount of any state tax paid in excess of the amount required to be paid under the particular state tax law in question;

(10) (A) "Partnership" includes a syndicate, group, pool, joint venture, or other unincorporated organization, through or by means of which any business, financial operation, or venture is carried on, and which is not a trust or estate or classed as a corporation within the provisions of this chapter.

(B) "Partner" includes a member of a syndicate, group, pool, joint venture, or organization;

(11) (A) "Person" means an individual, trust, estate, fiduciary, firm, partnership, limited liability company, or corporation.

(B) "Person" shall include:

(i) The directors, officers, agents, and employees of any person;

(ii) Beneficiaries, members, managers, and partners; and

(iii) Any county or municipal subdivision of the state;

(12) (A) "Return" means any tax or information return, report, declaration of estimated tax, or claim for refund required by, or provided for or permitted under, the provisions of any state tax law which is filed with the director by, on behalf of, or with respect to any person, and any amendment or supplement to a tax or information return, report, declaration of estimated tax, or claim for refund, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return so filed.

(B) "Return" does not include:

(i) An application for any motor vehicle registration or license or any operator's or chauffeur's license;

(ii) A list showing the issuance of any motor vehicle registration or license or any operator's or chauffeur's license; or

(iii) Any information relating to any motor vehicle registration or license or any operator's or chauffeur's license;

(13) "State tax" means any tax, or any fee for a license, permit, or registration which is payable to, collected by, or administered by the Revenue Division of the Department of Finance and Administration, State of Arkansas;

(14) "State tax law" means this chapter and any other law of the State of Arkansas which levies, imposes, or relates procedurally or otherwise to any state tax;

(15) "Tax deficiency" or "deficiency" means the amount by which the tax imposed by any state tax exceeds the excess of the sum of:

(A) The amount shown as the tax by the taxpayer on his or her return if a return was made by the taxpayer; plus

(B) The amounts previously assessed or collected without assessment as a deficiency;

(16) "Taxpayer" means:

(A) Any person subject to or liable for any state tax;

(B) Any person required to file a return, to pay, or to withhold and remit any tax required by the provisions of any state tax law;

(C) Any person required to obtain a license or a permit or to keep any records under any state tax law; or

(D) Any person who files a return and pays a reported tax without regard to whether he or she was required to file the return;

(17) (A) "Tax return preparer" means any person who prepares for compensation, or who employs one (1) or more persons to prepare for compensation, any state tax return or claim for refund.

(B) For purposes of this subdivision (17), the preparation of a substantial portion of a return or claim for refund shall be treated as if it were the preparation of the return or claim for refund; and

(18) "Underpayment" means the difference between the state tax paid and the amount required to be paid under the particular state tax law in question.



§ 26-18-105 - Date of performance.

(a) (1) If any return, claim, statement, or other document required to be filed within a prescribed period or on or before a prescribed date under any state tax law is, after that period or date, delivered by the United States mail to the director, the date of the United States postmark stamped on the cover of the return, claim, statement, or other document shall be deemed to be the date of delivery.

(2) Only the postmark of the United States Postal Service, rather than those of private postage meters, shall qualify for the provisions of this section.

(b) When the last day prescribed under the authority of state tax laws for performing any act or instituting any suit falls on Saturday, Sunday, or a legal holiday, the performance of the act shall be considered timely if it is performed on the next succeeding business day which is not a Saturday, Sunday, or legal holiday.






Subchapter 2 - -- Penalties and Offenses

§ 26-18-201 - Attempt to evade or defeat tax.

(a) Any taxpayer who willfully attempts to evade or defeat the payment of any tax, penalty, or interest due under any state tax law shall be guilty of a Class C felony.

(b) Any person who willfully assists a taxpayer in evading or defeating the payment of any tax, penalty, or interest due under any state tax law shall be guilty of a Class C felony.



§ 26-18-202 - Failure to pay or file return.

Any person required under any state tax law to pay over any tax or file any return who willfully fails to pay over the tax or file a return shall be guilty of a Class D felony.



§ 26-18-203 - False or fraudulent reports, etc.

Any taxpayer required to make, render, sign, or verify any report, return, statement, claim, application, or other instrument required by this subchapter or by any state tax law who, with intent to defeat or evade the assessment or levy of the tax or to obtain any permit or license, makes a false or fraudulent return, statement, report, claim, invoice, application, or other instrument, or any tax return preparer or other person who aids or abets another in filing a false or fraudulent report or statement, is guilty of a Class D felony.



§ 26-18-204 - False answers to questions or affidavits.

Any taxpayer or other person who knowingly makes a false answer to any question which may be asked him or her by the director concerning the business, property, assets, or effects of the taxpayer or person, or the valuation thereof, or the income or profits therefrom, or who makes or presents any false affidavit concerning any list, schedule, statement, report, or return, or for any other purpose, filed with the director or required to be filed by any state tax law, shall be guilty of a Class D felony.



§ 26-18-205 - Failure to obey summons.

Any person who, being summoned to appear to testify or to produce and permit the examination of any books, records, or papers, neglects to appear or to produce the papers shall be guilty of a Class D felony.



§ 26-18-206 - Conduct of business without license.

Any person required to obtain a license or permit by any state tax law which the director is required to enforce who shall, without obtaining the license or permit, conduct business or carry on activities required to be licensed is guilty of a Class A misdemeanor. Each day of conducting business or activities is a separate violation.



§ 26-18-207 - Continuance of business after forfeiture of bond.

Any person who, after the forefeiture by the director of any bond posted by him or her, continues or attempts to continue in the business or activities for which the bond was required to be posted, without having the bond reinstated or without making a new bond, is guilty of a Class D felony. Each day of continuing or conducting business or activities is a separate violation.



§ 26-18-208 - Additional penalties and tax.

In addition to the criminal penalties provided by this chapter, if a taxpayer shall fail to comply with certain provisions of this chapter, then the following penalties and additions to tax shall be applicable:

(1) In the case of a taxpayer's failure to file any return required by any state tax law on or before the date prescribed determined with regard to any extension of time for filing the return, unless it is shown that the failure is due to reasonable cause and not to willful neglect, there shall be added to the amount required to be shown as tax on the return five percent (5%) of the amount of the tax if the failure is not more than one (1) month, with an additional five percent (5%) for each additional month or fraction of a month during which the failure continues, not to exceed thirty-five percent (35%) in the aggregate;

(2) (A) In case of a failure to pay the amount shown as tax on any return required to be filed under any state tax law, except an individual income tax return, on or before the date prescribed for payment of the tax, unless it is shown that the failure to pay is due to reasonable cause and not to willful neglect, there shall be added to the amount shown as tax on the return five percent (5%) of the amount of the tax if the failure is for not more than one (1) month, with an additional five percent (5%) for each additional month or fraction of a month during which the failure continues, not to exceed thirty-five percent (35%) in the aggregate.

(B) In case of failure to pay the amount shown as tax on any individual income tax return required to be filed, on or before the date prescribed for payment of the tax, unless it is shown that the failure to pay is due to reasonable cause and not to willful neglect, there shall be added to the amount shown as tax on the return one percent (1%) of the amount of the tax if the failure is for not more than one (1) month, with an additional one percent (1%) for each additional month or fraction of a month during which the failure continues, not to exceed thirty-five percent (35%) in the aggregate;

(3) (A) (i) If any penalty is assessed under subdivision (1) of this section, then no penalty shall be assessed under subdivision (2)(A) of this section.

(ii) If any penalty is assessed under subdivision (2)(A) of this section, then no penalty shall be assessed under subdivision (1) of this section;

(B) With respect to any individual income tax return, the amount of the addition under subdivision (1) of this section shall be increased by the amount of the addition under subdivision (2)(B) of this section for any month or fraction of a month to which an addition to tax applies under both subdivision (1) and (2)(B) of this section, not to exceed thirty-five percent (35%) in the aggregate;

(4) (A) If any part of a deficiency in taxes is determined to be due to negligence or intentional disregard of rules and regulations promulgated under the authority of this subchapter or any state tax law, then the director shall add a penalty of ten percent (10%) of the total amount of the deficiency in addition to any interest provided by law.

(B) However, if any penalty is assessed under subdivisions (1)-(3) of this section, then no penalty shall be assessed under subdivision (4)(A) of this section;

(5) (A) If any part of any deficiency of any state tax required to be shown on a return is determined to be due to fraud, there shall be added to the tax an amount equal to fifty percent (50%) of the deficiency in addition to any interest provided by law.

(B) If any penalty is assessed under subdivision (5)(A) of this section, then no penalty shall be assessed under subdivisions (1)-(4) of this section;

(6) (A) (i) If a taxpayer fails to make a declaration of estimated tax and pay on any quarterly due date the equivalent to at least ninety percent (90%) of the amount actually due, there shall be added a penalty of ten percent (10%) per annum to the amount of the underestimate.

(ii) The ten percent (10%) per annum penalty shall be applied on a quarterly basis.

(iii) A taxpayer who has an uneven income may compute the ten percent (10%) penalty on an annualized basis.

(B) The penalty provided in this subdivision (6) for failure to make correct payments of estimated income tax shall not be applied to the following exceptions:

(i) No penalty shall be imposed for a tax year if the tax shown on the return for such tax year is one thousand dollars ($1,000) or less;

(ii) A taxpayer whose income from farming for the income year can reasonably be expected to amount to at least two-thirds (2/3) of the total gross income from all sources for the income year, may file such declaration and pay the estimated tax on or before the fifteenth day of the second month after the close of the income year, or in lieu of filing any declaration, may file an income tax return and pay the tax on or before the fifteenth day of the third month after the close of the income year;

(iii) The penalty provided in this subdivision (6) shall not be applicable when the original amount of estimated tax is the same amount shown to be due by the return of the taxpayer for the preceding income year when such return showing a liability for tax was filed by the taxpayer for the preceding income year of twelve (12) months;

(iv) In lieu of filing the fourth quarter installment, the taxpayer may file an income tax return and pay the tax on or before January 31, or on the last day of the first month after the close of the income year;

(v) No penalty shall be imposed for a tax year if:

(a) The preceding tax year was a tax year of twelve (12) months;

(b) The taxpayer did not have a tax liability for the preceding tax year; and

(c) The taxpayer was a resident of Arkansas throughout the preceding tax year;

(vi) No penalty shall be imposed with respect to any underpayment to the extent that the director determines that by reasons of casualty, disaster, or other unusual circumstances the imposition of such penalty would be against equity and good conscience; and

(vii) No penalty shall be imposed with respect to any underestimate or underpayment if the director determines that:

(a) In the year for which such estimated payment was required to be made or in the tax year preceding such tax year, the taxpayer:

(1) Retired after having attained sixty-two (62) years of age; or

(2) Became disabled; and

(b) Such underpayment was due to reasonable cause and not to willful neglect;

(7) In addition to any other penalty provided by law, there shall be assessed a penalty of five hundred dollars ($500) if any taxpayer:

(A) Files what purports to be a return, but the purported return does not contain information on which the substantial correctness of the return may be judged, and the conduct is due to a position which is frivolous or an effort to delay or impede the administration of any state tax law;

(B) Files what purports to be a return, but the purported return contains information that on its face indicates that the return is substantially incorrect, and the conduct is due to a position which is frivolous or an effort to delay or impede the administration of any state tax law; or

(C) Asserts or relies upon any grounds in defense or avoidance of a proposed assessment of tax, penalty, or interest, and the conduct is due to a position which is frivolous or an effort to delay or impede the administration of any state tax law;

(8) All penalties or additions to tax and interest imposed by any state tax law are assessable and collectible by the director as a part of the tax due and owing; and

(9) (A) If any person makes payment to the director for any taxes, licenses, or fees imposed by any laws of this state by means of a check, draft, order, electronic funds transfer, or any other form of presentment involving the transmission of account information for the payment of money upon any bank, person, firm, or corporation having insufficient funds in or on deposit with the bank, person, firm, or corporation for the payment of the check, draft, order, electronic funds transfer, or any other form of presentment, the director may impose a penalty of ten percent (10%) of the face amount of the check, draft, order, electronic funds transfer, or any other form of presentment or twenty dollars ($20.00), whichever is greater, against the maker or drawer of the check, draft, order, electronic funds transfer, or any other form of presentment.

(B) This subdivision (9) shall not apply if the person establishes to the satisfaction of the director that he or she tendered the check, draft, order, electronic funds transfer, or any other form of presentment in good faith and with reasonable cause to believe it would be duly paid.



§ 26-18-209 - Evading or defeating tax -- Accomplice liability.

Any person who assists a taxpayer in evading or defeating the payment of any state tax shall be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over to the director.



§ 26-18-210 - Prosecutions -- Where permitted.

Prosecution of any criminal offense provided for in this subchapter may be in the county wherein the taxpayer resides, has an established place of business, or in Pulaski County.



§ 26-18-211 - Failure to correct noncompliance after notification.

If a taxpayer has been previously advised that he or she has failed to comply with the provisions of the Arkansas Code or the rules and regulations as promulgated by the Director of the Department of Finance and Administration by his or her failure to include all of the information required to be shown on the return or the inclusion of incorrect information and he or she continues to disregard those provisions, there shall be assessed a penalty of fifty dollars ($50.00) per return, unless the failure is due to reasonable cause and not due to willful neglect.



§ 26-18-212 - Failure to file a return after notification.

If a taxpayer has previously been advised that the taxpayer has not complied with the provisions of §§ 26-51-804(a), 26-51-908(g)(2), 26-52-501(a), 26-53-125(a)(1), or 26-55-229(b), because the taxpayer has not filed a return or notified the Director of the Department of Finance and Administration that the taxpayer is no longer required to file a return, even though no tax is due, and the taxpayer continues to disregard those provisions, there shall be assessed a penalty of fifty dollars ($50.00) per return, unless the failure is due to reasonable cause and not due to willful neglect.






Subchapter 3 - -- Administration Generally

§ 26-18-301 - Duties of director.

(a) The director shall:

(1) Administer and enforce the provisions of every state tax law and when necessary shall promulgate and enforce the rules and regulations;

(2) Audit and properly determine and compute the state tax payable by any taxpayer subject to taxation under any state tax law;

(3) Assess and collect any state tax; and

(4) Administer and enforce all state tax laws.

(b) The director shall make available at cost to the general public all rules and regulations promulgated by the director.

(c) The director shall provide forms, schedules, and returns for all state tax laws.

(d) The director may accept electronic or digital signatures as binding, valid signatures on all reports, forms, or schedules required to be filed by state law.



§ 26-18-302 - Preservation of records and copies.

(a) (1) The director shall keep and permanently preserve the original of all official rules, regulations, decisions, and orders and the effective date thereof.

(2) (A) A copy of a rule, regulation, decision, or order made by the director in the administration of any state tax law may be authenticated under his or her official seal.

(B) An authenticated copy is admissible in any court in this state under § 16-46-101.

(C) The director may charge a reasonable fee, not to exceed five dollars ($5.00), to cover the cost of authentication.

(D) Under no circumstances shall the director furnish copies of records which may by law be prohibited from being made public.

(b) (1) The director may microfilm any returns, reports, records, or documents received or issued by him or her in the administration of any state tax law.

(2) The microfilm records shall be properly indexed for easy retrieval, and one (1) copy shall be placed in a fireproof vault.

(3) These records are admissible as evidence in any court in this state under § 16-46-101 and shall have the same weight and force as the original thereof.

(c) If the director determines that a method for the reproduction of records is more practicable than the use of microfilm, he or she may use that method.



§ 26-18-303 - Records confidential and privileged -- Exceptions.

(a) (1) The Director of the Department of Finance and Administration is the official custodian of all records and files required by any state tax law to be filed with the Director of the Department of Finance and Administration and is required to take all steps necessary to maintain their confidentiality.

(2) (A) (i) Except as otherwise provided by this chapter, the records and files of the Director of the Department of Finance and Administration concerning the administration of any state tax law are confidential and privileged.

(ii) These records and files and any information obtained from these records or files or from any examination or inspection of the premises or property of any taxpayer shall not be divulged or disclosed by the Director of the Department of Finance and Administration or any other person who may have obtained these records and files.

(B) It is the specific intent of this chapter that all tax returns, audit reports, and information pertaining to any tax returns, whether filed by individuals, corporations, partnerships, or fiduciaries, shall not be subject to the provisions of the Freedom of Information Act of 1967, § 25-19-101 et seq.

(b) The provisions against disclosures shall not apply to the following:

(1) Publication of statistics by the Director of the Department of Finance and Administration classified to prevent the identification of a particular taxpayer;

(2) Use of the information in records filed under any state tax law by the Director of the Department of Finance and Administration when conducting any audit or investigation of any taxpayer in regard to any state tax;

(3) (A) Disclosure of information to the Attorney General of this state, any prosecuting attorney, or any other individual who is empowered by law to prosecute criminal and civil violations of any state tax law when the Director of the Department of Finance and Administration initiates the investigation.

(B) If the prosecution is initiated by the Attorney General or a prosecuting attorney, the Director of the Department of Finance and Administration shall not disclose any information unless required by subpoena issued by a circuit court.

(C) Information may be introduced as evidence by the Attorney General, a prosecuting attorney, or other individual so empowered when the individual is prosecuting any civil or criminal violation of state tax law;

(4) Disclosure compelled by any Arkansas circuit court, the Supreme Court, the Court of Appeals, or by any federal court of information involved in any case or controversy before that court;

(5) Disclosure by the taxpayer or the taxpayer's authorized agent or by the Director of the Department of Finance and Administration, at the taxpayer's request, of any information which the Director of the Department of Finance and Administration has concerning that taxpayer;

(6) Disclosure by the Director of the Department of Finance and Administration, at the Director of the Department of Finance and Administration's discretion, of information from the records of any state tax law to comparable officials of any other state or the United States who are charged with the administration of a similar tax;

(7) Disclosure of motor vehicle titling and registration information, all licenses and permits issued to owners and operators of coin-operated amusement machines pursuant to §§ 26-57-402, 26-57-408 -- 26-57-421, and 26-77-303, and tax records, files, and other information relating to sales of aviation fuel at airports and other aviation fuel outlets;

(8) Disclosure of information other than income tax information at an administrative hearing held regarding the issuance, cancellation, revocation, or suspension of licenses or permits issued by the Director of the Department of Finance and Administration or any other state agency or department;

(9) (A) Disclosure to the Arkansas Student Loan Authority, the Department of Higher Education, the Student Loan Guarantee Foundation of Arkansas, or any Arkansas public institution of higher education of the last known address or whereabouts or the last known employer of any person from whom these agencies are charged with collecting a student loan or other student indebtedness.

(B) In providing such information, the Director of the Department of Finance and Administration shall not allow the Arkansas Student Loan Authority, the Student Loan Guarantee Foundation of Arkansas, the Department of Higher Education, or any Arkansas public institution of higher education to examine the tax return;

(10) (A) In order to ensure proper payment to vendors by all agencies of state government or by county governments or city governments, information about the receipt or nonreceipt of sales tax permits by vendors must be made available by the Director of the Department of Finance and Administration upon request by these agencies of state government or by county governments or city governments.

(B) Therefore, notwithstanding any provision of this chapter or any other law to the contrary, in instances when state agencies, boards, commissions, and other branches of state government or county governments or city governments identify to the Director of the Department of Finance and Administration the identity of vendors receiving payments and ask the Director of the Department of Finance and Administration whether these vendors have been issued sales tax permits, the Director of the Department of Finance and Administration shall answer these inquiries;

(11) Disclosure of the name of any taxpayer and the amount of any tax credit, tax rebate, tax discount, or commission for the collection of a tax received by such taxpayer from the following tax incentive provisions:

(A) Discount for prompt payment, § 26-52-503;

(B) Economic Investment Tax Credit Act, § 26-52-701 et seq.;

(C) Steel Mill Tax Incentives, §§ 26-52-901 -- 26-52-903;

(D) Motor fuel shrinkage allowance, § 26-55-230(a)(1)(F);

(E) Commission for sale of stamps for cigarettes and the collection of cigarette taxes, § 26-57-236(f);

(F) Motion Picture Incentive Act of 1983, § 26-4-201 et seq.;

(G) Credit on severance tax of oil producer, § 26-58-204;

(H) Credit on severance tax of gas producer, § 26-58-205;

(I) Refund of motor fuel tax by municipal buses, § 26-55-401 et seq.;

(J) Refund of distillate special fuel tax to interstate users, §§ 26-56-214 and 26-56-215;

(K) Credit against severance tax for the discovery of a commercial oil pool, § 15-72-706;

(L) Native wines -- Subsidies, § 3-5-1001 et seq.;

(M) Native wines -- Incentive grants, § 3-5-901 et seq.;

(N) Native wines export incentives, § 3-5-607 [repealed];

(O) Consolidated Incentive Act of 2003, § 15-4-2701 et seq.; and

(P) (i) Any other tax incentive program enacted after January 1, 1991, that provides a tax credit, tax rebate, tax discount, or commission for the collection of a tax, with the exception of any benefits under the income tax laws of this state.

(ii) However, information that is subject to disclosure under the provisions of this subdivision (b)(11) shall not be disclosed if such information would give an advantage to competitors or bidders or if such information is exempt from disclosure under any other provision of law that exempts specified information from disclosure under any such law;

(12) Disclosure of the lists required by:

(A) Section 3-2-205(e)(4), reporting to the Alcoholic Beverage Control Division of the Department of Finance and Administration and the Alcoholic Beverage Control Board those taxpayers who hold a permit to sell alcoholic beverages and who are delinquent in state taxes; and

(B) Section 26-57-257(q)(2), reporting to the Arkansas Tobacco Control Board those taxpayers who hold a permit to sell tobacco products and cigarettes and who are delinquent in state taxes;

(13) Disclosure to the Tax Division of the Arkansas Public Service Commission of information contained in motor fuel tax records necessary to assess motor carrier companies for ad valorem taxation;

(14) (A) Disclosure of the following information from corporate franchise tax reports:

(i) The name and address of the corporation;

(ii) The name of the corporation's president, vice president, secretary, treasurer, and controller;

(iii) The total authorized capital stock with par value;

(iv) The total issued and outstanding capital stock with par value; and

(v) The state of incorporation.

(B) In the case of a franchise tax report filed by an organization formed under the Small Business Entity Tax Pass Through Act, § 4-32-101 et seq., the confidentiality provision of subsection (a) of this section shall apply to the names of members of the organization, except those designated in the organization's franchise tax report as a manager, president, vice president, secretary, treasurer, or controller of the organization, unless the organization has no registered agent for service of process, in which case the confidentiality provisions of subsection (a) of this section shall not apply;

(15) Disclosure compelled by a subpoena issued by a state or federal prosecutor or grand jury or other state or federal entity with subpoena power;

(16) (A) Disclosure to county assessors of information that may affect personal property tax assessments, including information obtained during the course of audits or investigations concerning motor vehicles, boats, trailers, airplanes, or other items of personal property that may be subject to assessment in that county.

(B) This information may be released only following completion of an audit or investigation by the Director of the Department of Finance and Administration and following a determination by the Director of the Department of Finance and Administration that there is a strong possibility the taxpayer has failed to properly assess the taxpayer's personal property in the county.

(C) In providing this information, the Director of the Department of Finance and Administration shall not allow the county assessors to examine any tax returns or audit records;

(17) Disclosure to a capital development company organized under the Arkansas Capital Development Company Act, § 15-4-1001 et seq., of the name and tax identification number of and amount of any tax credit received by a taxpayer as a result of the purchase of an equity interest in a capital development company;

(18) (A) For the purpose of the timely and accurate collection of local sales and use tax and state income tax withholding for employees, disclosure of the name and address of a taxpayer that has failed three (3) times within any consecutive twenty-four-month period to either report or remit state or local gross receipts or compensating use tax or state income tax withholding for employees and has been served with a business closure order under § 26-18-1001 et seq.

(B) Disclosure shall be made by posting weekly on the website maintained by the Department of Finance and Administration the business name, business address, and city and county in which the business is located as it appears on the sales tax permit or the state income tax withholding for employees registration of each taxpayer identified in subdivision (b)(18)(A) of this section.

(C) The information posted on the website for a taxpayer shall remain on the website until that taxpayer is no longer subject to the business closure provisions of § 26-18-1001 et seq.;

(19) (A) Disclosure to the Arkansas Economic Development Commission of any information requested regarding a tax incentive program that provides a tax credit, tax rebate, tax discount, or other economic incentive that is jointly administered by the Arkansas Economic Development Commission and the Department of Finance and Administration.

(B) Any information received by the Arkansas Economic Development Commission under this section shall remain confidential and is not subject to disclosure except in accordance with this section;

(20) Disclosure to the office of a standing chapter 13 bankruptcy trustee, upon the request of the trustee, whether or not a taxpayer filed a state tax return for all taxable periods ending during the four-year period ending on the date of the filing of a petition for relief under Chapter 13 of Title 11 of the United States Code;

(21) (A) To perform audit and compliance duties, disclosure to the Department of Workforce Services of withholding tax information reported by companies doing business in Arkansas, including without limitation taxpayer names, taxpayer addresses, tax identification numbers, and tax withholding information.

(B) Information received by the Department of Workforce Services under this section shall remain confidential and is not subject to disclosure except in accordance with this section;

(22) Disclosure of information, including disclosure as required under § 26-55-232, regarding delinquent motor fuel excise tax levied by the Motor Fuel Tax Law, § 26-55-201 et seq. and by § 26-56-601 et seq., to a bonding company that provides the surety bond required by § 26-55-222 for the taxpayer that owes the delinquent tax;

(23) Disclosure of information regarding delinquent distillate special fuel tax levied by § 26-56-201 et seq. and by § 26-56-601 et seq. to a bonding company that provides the surety bond required by § 26-56-204 for the taxpayer that owes the delinquent tax; and

(24) Disclosure of information regarding delinquent liquefied gas special fuel tax levied by § 26-56-301 et seq. and by § 26-56-601 et seq. to a bonding company that provides the surety bond required by § 26-56-303 for the taxpayer that owes the delinquent tax.

(c) The provisions of this section shall be strictly interpreted and shall not permit any other disclosure of tax information concerning a taxpayer, whether the taxpayer is an individual, a corporation, a partnership, or a fiduciary, that is contained in the records and files of the Director of the Department of Finance and Administration relating to income tax or any other state tax administered under this chapter.

(d) (1) Any person who knowingly discloses information in violation of a provision of this section shall be guilty of a Class A misdemeanor.

(2) An employee of the state who is convicted of violating a provision of this section shall be discharged from employment in addition to any fine or imprisonment.

(e) Any person who knowingly obtains or attempts to obtain any of the confidential and privileged records and files of the Director of the Department of Finance and Administration who is not so permitted by law is guilty of a Class A misdemeanor.

(f) The Director of the Department of Finance and Administration shall report all violations of this section to the appropriate prosecuting attorney in this state.

(g) (1) The Director of the Department of Finance and Administration shall promulgate such regulations as are necessary to establish a reasonable procedure for making requests for and release of information under subdivision (b)(11) of this section, for allowing a taxpayer reasonable notice in advance of the release of the requested information, for a period of time up to seven (7) days from the date a request for information is made to provide notice and make necessary determinations, and to provide the methods by which the Director of the Department of Finance and Administration shall determine if the information requested is subject to disclosure under Arkansas law.

(2) The provisions of this section shall solely govern the release of information under subdivision (b)(11) of this section and the release of information shall not be subject to the Freedom of Information Act of 1967, § 25-19-101 et seq.

(h) (1) Upon the request of a county government or a city government, the Director of the Department of Finance and Administration shall provide a list of vendors within the requesting county or city who hold permits issued pursuant to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(2) Requests made pursuant to this subsection must be made in writing by an official of the county government or city government prior to August 1 of the calendar year for which the list is requested.

(3) Lists provided pursuant to the provisions of this subsection will be made available following October 1 of the year requested and will be compiled from the list of all valid sales tax permit holders within the requesting county or city as of September 1 of the year requested.

(4) (A) A reasonable fee based upon the number of permit holders within the requesting city or county may be charged for the permit search made and reported to the requesting county or city government.

(B) Fees collected under the provisions of this subsection shall be deposited into the State Central Services Fund to be treated as a refund of expenditures to reimburse the Department of Finance and Administration for the costs of providing the requested information.

(i) (1) The Director of the Department of Finance and Administration may disclose information from a return filed by a person, partnership, corporation, trust, or estate to any of the parties who signed the return:

(A) Who is the administrator, executor, or trustee of the estate filing the return;

(B) Who was a member of the partnership filing the return during any part of the period covered by the return;

(C) Who is a trustee or beneficiary of the trust filing the return;

(D) Who is an officer or bona fide shareholder of record owning one percent (1%) or more of the outstanding stock of the corporation filing the return;

(E) Who was a shareholder during any part of the period covered by the return filed by a Subchapter S corporation;

(F) Who was a member of the partnership during any part of the period covered by the partnership return; or

(G) Who is the attorney in fact duly authorized in writing by any of the persons described in subdivisions (i)(1)(A)-(F) of this section.

(2) The Director of the Department of Finance and Administration may also disclose all information concerning the collection activity related to a tax return to any party who signed the return.

(3) The Director of the Department of Finance and Administration shall promulgate such regulations as are necessary to establish a reasonable procedure for making requests for and for the release of information under this section.

(j) (1) The General Assembly finds that:

(A) The collection of cigarette and other tobacco products taxes and the enforcement of the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., §§ 26-57-260 and 26-57-261, and §§ 26-57-1301 -- 26-57-1307, effect the fiscal soundness of the state and the public health;

(B) The Attorney General and the Director of Arkansas Tobacco Control play an important role in the enforcement of the state's tobacco laws; and

(C) The sharing of documents and other information between the Director of the Department of Finance and Administration, the Attorney General, and the Director of Arkansas Tobacco Control will put the state in a better position to prevent tobacco diversion and prevent cigarettes from being sold to youth and an already addicted adult population.

(2) The Director of the Department of Finance and Administration may disclose documents and other information submitted by stamp deputies appointed under § 26-57-236 or those persons licensed or permitted under the terms of the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., to the Attorney General or the Director of Arkansas Tobacco Control upon the request of the Attorney General or the Director of Arkansas Tobacco Control.

(3) (A) The documents and other information provided under this subsection shall not be disclosed by the Attorney General or the Director of Arkansas Tobacco Control to a person other than a person specifically authorized by the Attorney General or the Director of Arkansas Tobacco Control to receive the documents or other information.

(B) However, the Attorney General and the Director of Arkansas Tobacco Control may share the documents and other information provided under this subsection with the taxing authorities or law enforcement agencies of Arkansas or another state or with any other entity permitted by the Attorney General to aggregate the documents and other information, if the parties agree to the confidentiality requirements under this subsection.

(4) (A) The Attorney General and the Director of Arkansas Tobacco Control may use the documents and other information provided under this subsection by the Director of the Department of Finance and Administration in proceedings before any court.

(B) (i) However, the documents and other information shall not be presented in court except with the approval of the court in which the action is pending and after adequate notice to the person who initially furnished the documents or other information to the Director of the Department of Finance and Administration.

(ii) When confidential information is presented with court approval, the documents and other information and the related evidence shall be held in camera and shall be part of the court record or trial transcript only if under seal.



§ 26-18-304 - Bonds.

(a) Any bond required by any state tax law shall be subject to the approval of the director as to form, sufficiency, value, amount, stability, and other features necessary to provide a guarantee of payment of the tax due the state under this chapter.

(b) Where a bond is required for the purpose of insuring any state tax law, and written notice of termination is required before the bond can be terminated, the party issuing the bond cannot be required to provide the written notice of termination more than sixty (60) days prior to the date the bond is to be terminated.

(c) The length of time required for the notice of termination shall be calculated from the date of receipt of the notice of termination, rather than the date of mailing.

(d) The term bond shall mean any bond, letter of credit, or assignment of a certificate of deposit.



§ 26-18-305 - Examinations and investigations.

(a) (1) (A) In the administration of any state tax law, the director, for the purpose of determining the accuracy of a return or fixing any liability under any state tax law, may make an examination or investigation of the place of business, the tangible personal property, equipment, and facilities, and the books, records, papers, vouchers, accounts, and documents of any taxpayer or other person.

(B) Every taxpayer or other person and his or her agents and employees shall exhibit to the director these places and items and facilitate any examination or investigation.

(2) (A) The director may employ proper and reasonable audit methods as he or she deems necessary, including the use of sampling.

(B) If sampling is to be employed as an audit method, the taxpayer's consent to the sampling technique must be obtained at the commencement of the audit.

(b) No taxpayer shall be subjected to unnecessary examination or investigations, and only one (1) inspection of a taxpayer's books of account shall be made for each taxable year unless the taxpayer requests otherwise or unless the director, after investigation, notifies the taxpayer in writing that an additional inspection is necessary.

(c) (1) When conducting an investigation or an audit of any taxpayer, the director may, in his or her discretion, examine the records and files of any person, except when privileged by law, any other business, institution, financial institution, the records of any state agency, agency of the United States Government, or agency of any other state when permitted by agreement or reciprocity.

(2) (A) The director may compel production of these records by summons.

(B) The summons may be served directly by the director.

(d) In the administration of any state tax law, the director may:

(1) Administer oaths, conduct hearings, and compel by summons the attendance of witnesses, testimony, and the production of any books, records, papers, or other data of any person or taxpayer; or

(2) (A) Examine under oath any person regarding the business of any taxpayer concerning any matter incident to the administration of any state tax law.

(B) (i) The fees of witnesses required by the director to attend any hearing shall be the same as those allowed to the witnesses appearing before circuit courts of this state.

(ii) The fees shall be paid in the manner provided for the payment of other expenses incident to the administration of any state tax law.

(e) (1) The investigation may extend to any person that the director determines has access to information which may be relevant to the examination or investigation.

(2) When any summons requiring the production of records as described in subsection (c) of this section is served on a third-party recordkeeper, written notice of the summons shall be mailed to the taxpayer that his or her records are being summoned, at least fourteen (14) days prior to the date fixed in the summons as the day for the examination of the records.

(3) Notice to the taxpayer required by this section is sufficient if it is mailed by certified mail to the last address on record with the director.

(f) When the director has the power to issue a summons for his or her own investigative or auditing purposes, then the director shall honor any reasonable request by any taxpayer to issue a summons on the taxpayer's behalf.

(g) (1) The director or the taxpayer may apply to the circuit court of the county of the taxpayer's residence, place of business, or county where the summons can be served as with any other case at law for any order compelling the production of the summoned records.

(2) Failure to comply with the order of the court for the production of records may be punished by the court as for contempt.

(h) (1) The cost of producing records of a third party required by a summons shall be borne by the taxpayer if he or she requests the summons to be issued.

(2) (A) If the director initiates the summons for third-party records, the director shall bear the reasonable cost of producing the records.

(B) The director may later assess the cost against any delinquent or deficient taxpayer as determined by the records.

(i) (1) The director may examine the books, records, and other documents of transportation companies, agencies, firms, or persons that conduct business by truck, rail, water, airplane, or otherwise in order to determine any sales or use tax due on out-of-state purchases and to determine which dealers are importing or shipping articles of tangible personal property and are liable for any state tax.

(2) If the transportation company, agency, firm, or person refuses to allow an examination of its books, records, and other documents, the director may petition the appropriate circuit court to require the transportation company, agency, firm, or person to show cause as to why its books, records, and other documents should not be examined and why a bond should not be required in an amount not to exceed two thousand dollars ($2,000) for a period of not more than one (1) year to guarantee compliance with the provisions of this section.

(3) Refusal to permit the director to examine books, records, and other documents pursuant to this section is a Class C misdemeanor.



§ 26-18-306 - Time limitations for assessments, collection, refunds, and prosecution.

(a) (1) Except as otherwise provided in this chapter, no assessment of any tax levied under the state tax law shall be made after the expiration of three (3) years from the date the return was required to be filed or the date the return was filed, whichever period expires later.

(2) The director shall not begin court proceedings after the expiration of the three-year period unless there has been a previous assessment for the collection of the tax.

(b) (1) Notwithstanding the provisions of subsection (a) of this section, if the amount of taxable income or taxable estate for a taxpayer for any year, as returned to the United States Department of the Treasury, is changed and corrected by the Commissioner of Internal Revenue or any officer of the United States of competent authority, the taxpayer, within ninety (90) days from the receipt of the notice and demand for payment by the Internal Revenue Service, must report to the director the corrected federal tax, taxable income, or taxable estate for the taxable period covered by the change on an amended Arkansas income tax return.

(2) (A) If there is any additional state tax due from the taxpayer because of the correction by the Internal Revenue Service, any additional state tax resulting from the issues that are included in the correction must be assessed by the director within one (1) year of the filing of the amended Arkansas income tax return by the taxpayer.

(B) However, in the instance of a taxpayer who fails to notify the director of the correction as required by this subsection, no assessment of additional state tax due from the taxpayer because of the correction by the Internal Revenue Service shall be made by the director after the expiration of eight (8) years from the date the return was required to be filed or the date the return was filed, whichever period expires later.

(C) If the assessment made by the Internal Revenue Service is appealed by the taxpayer, the director shall have three (3) years from the date of the final Internal Revenue Service assessment or date of payment of the federal assessment by the taxpayer, whichever of the two (2) periods expires later, in which to make an assessment.

(3) (A) Notwithstanding the provisions of subsection (i) of this section, if the correction by the Internal Revenue Service results in an overpayment of state income tax for the taxable year for which the correction is made, the taxpayer may receive a refund of the overpaid income tax for that year resulting from the issues that are included in the correction upon the filing of the amended return within ninety (90) days from receipt of the notice from the Internal Revenue Service.

(B) A refund shall not be paid if the amended return is filed on or after the ninety-first day following receipt of the notice from the Internal Revenue Service unless the amended return is filed within three (3) years from the time the original return was filed or two (2) years from the time the income tax due on the original return was paid, whichever of the periods expires later.

(4) A change or correction to taxable income made by the Internal Revenue Service that results in additional state income tax due from the taxpayer does not entitle the director to issue an assessment unless fewer than three (3) years have elapsed from the date the original return for the year not included in the notice was required to be filed or the date the original return was filed, whichever of the periods expires later, for:

(A) A tax year that is not included in the notice of change or correction; or

(B) An issue that is not included in the notice of change or correction.

(5) A change or correction to taxable income made by the Internal Revenue Service that results in a refund to the taxpayer does not entitle the taxpayer to receive a refund unless fewer than three (3) years have elapsed from the date the original return for the tax year not included in the notice was filed or fewer than two (2) years have elapsed from the time that income tax due on the original return was paid, whichever of the periods expires later, for:

(A) A tax year that is not included within the notice of change or correction; or

(B) An issue that is not included in the notice of change or correction.

(c) Upon written agreement of the director and the taxpayer, the time within which the director may make a final assessment, as provided by § 26-18-401, may be extended to a date mutually agreed upon in the written agreement.

(d) (1) When, before the expiration of the time prescribed for the assessment of the tax or of extensions of the time prescribed for the assessment of the tax consented to in writing, both the director and the taxpayer have consented in writing to an assessment after that time, then the tax may be assessed at any time prior to the expiration of the time agreed upon.

(2) When the time to file a claim for a refund has not expired at the time the extension agreement is entered into, the agreement shall automatically extend the period in which a refund may be allowed or a claim for a refund may be filed to the final date agreed to in the agreement, plus sixty (60) days.

(e) If a taxpayer understates a state tax due by an amount equal to or greater than twenty-five percent (25%) in any return or report or in the case of an income tax, if the taxpayer underreports net taxable income by twenty-five percent (25%) or more, the director may assess the tax due or begin an action in court for the collection of the tax due at any time prior to the expiration of six (6) years after the return was required to be filed or the date the return was filed, whichever period expires later.

(f) In the case of a fraudulent return or failure to file a report or return required under any state tax law, the director may compute, determine, and assess the estimated amount of tax due from any information in his or her possession or may begin an action in court for the collection of the tax without assessment, at any time.

(g) Whenever a taxpayer requests an extension of time for filing any return required by any state tax law, the limitation of time for assessing any tax shall be extended for a like period.

(h) When the assessment of any tax imposed by any state law has been made within the period of limitation properly applicable to the assessment, the tax may be collected by levy or proceeding in court, but only if the levy is made or the proceeding is begun within ten (10) years after the date of the assessment of the tax.

(i) (1) (A) An amended return or verified claim for credit or refund of an overpayment of any state tax shall be filed by the taxpayer within three (3) years from the time the return was filed or two (2) years from the time the tax was paid, whichever of the periods expires later.

(B) The provisions of subdivision (i)(1)(A) of this section shall not apply to a tax paid as a result of an audit or proposed assessment.

(2) Any taxpayer who fails to file a return, underreports his or her income by twenty-five percent (25%) or more, or fails to notify the director of any change or correction by the Internal Revenue Service in the taxpayer's taxable income shall not be entitled to file an amended return or verified claim for credit or refund after the expiration of three (3) years from the date the original return or notification of change was originally due.

(j) No person shall be prosecuted, tried, or punished for any of the various criminal offenses arising under the provisions of any state tax law unless the indictment of the person is instituted within six (6) years after the commission of the offense.

(k) (1) In the case of an individual, the running of the periods specified for filing an amended return or verified claim for credit or refund shall be suspended during any period of the individual's life in which the individual is financially disabled.

(2) (A) An individual is financially disabled if the individual is unable to manage his or her financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(B) An individual shall not be considered to have a physical or mental impairment unless proof of the existence of the impairment is furnished in a form and in a manner as the director may require.

(3) An individual shall not be treated as financially disabled during any period that the individual's spouse or any other person is authorized to act on behalf of the individual in financial matters.

(l) (1) The limitation periods in subsection (i) of this section to file a claim for credit or refund of an overpayment of state tax do not apply to a taxpayer who is a veteran if the:

(A) Overpayment of state tax claimed resulted from the:

(i) Reduction of uniformed service retired pay computed under 10 U.S.C. § 1406 or 1407, as in effect on January 1, 2009; or

(ii) Waiver of retired pay under 38 U.S.C. § 5305, as in effect on January 1, 2009; and

(B) Reduction of the uniformed service retired pay or waiver of retired pay provided in subdivision (l)(1)(A) of this section is the result of an award of compensation under a determination by the Secretary of Veterans Affairs that part or all of the payments to the taxpayer are payments made for a service-connected disability that are not included in gross income under 26 U.S.C. § 104, as in effect on January 1, 2009.

(2) An amended return or verified claim for credit or refund of an overpayment of state tax described in subdivision (l)(1) of this section shall be filed by the taxpayer within one (1) year of the date of the determination described in subdivision (l)(1)(B) of this section or February 25, 2009, whichever occurs later.

(3) A credit or refund for an overpayment of state tax shall not be allowed under this subsection for any tax year which began before January 1, 2001.



§ 26-18-307 - Notice requirements.

(a) (1) The director shall give a taxpayer notice of any assessment, demand, decision, or hearing before the director which directly involves that taxpayer.

(2) (A) All notices required to be given by the director to a taxpayer shall be either served by personal service or sent by regular mail to the taxpayer's last address on record with the particular tax section of the Revenue Division of the Department of Finance and Administration in question.

(B) Service of the notice by mail is presumptively complete upon mailing, and the director may take any action permitted by any state tax law.

(3) All notices of final assessment under § 26-18-401 shall be sent by regular mail.

(b) (1) When giving notice to the director, the taxpayer shall give notice either by mail or by personal service on the director.

(2) The notice the taxpayer gives shall be effective when postmarked or, in case of personal service, when so served.

(c) By written agreement, the director and any taxpayer may provide for any other reasonable means of giving notice.

(d) All notices shall be in writing.



§ 26-18-308 - Disposition of revenues.

All taxes, interest, penalties, and court costs received by the director under any state tax law, unless otherwise specified in this chapter, shall be deposited in the manner stated in the applicable state tax law. Where this chapter is the governing authority for the collection of interest, penalties, and court costs, the amounts collected are general revenues and shall be so deposited to the credit of the State Apportionment Fund and allocated as provided by the Revenue Stabilization Law, § 19-5-101 et seq.



§ 26-18-309 - Defense of director in civil suits.

When the director is a defendant in a civil suit which seeks to recover damages from him or her personally resulting from any action taken by the director in his or her official capacity, the Attorney General of this state shall provide the defense for the director.



§ 26-18-310 - Director's authority.

(a) The director may accept payment of any state or local tax or fee by credit card when he or she determines that credit card payments are administratively feasible.

(b) The director may enter into contracts with credit card companies and may pay fees normally charged by those companies for allowing the use of their credit cards as authorized by this section.



§ 26-18-311 - Electronic tax administration policy.

(a) (1) The director may promote the benefits of and encourage the use of electronic tax administration programs, as they become available, through the use of mass communications and other means.

(2) It is the policy of the Department of Finance and Administration that:

(A) Paperless filing should be the preferred and most convenient means of filing state tax and information returns; and

(B) The department should cooperate with and encourage the private sector by encouraging competition to increase electronic filing of such returns.

(b) The director shall establish a plan to eliminate barriers, provide incentives, and use competitive market forces to increase electronic filing gradually over the next ten (10) years while maintaining existing processing times for paper returns.



§ 26-18-312 - Signatures on electronic forms.

(a) The Director of the Department of Finance and Administration shall develop procedures for the acceptance of signatures on state tax returns or reports in digital or other electronic form.

(b) Until such time as such procedures are in place, the director may:

(1) Waive the requirement of a signature for a particular type or class of return, declaration, statement, or other document required or permitted to be made in writing under state tax laws and regulations; or

(2) Provide for alternative methods of signing or subscribing a particular type or class of return, declaration, statement, or other document required or permitted to be made in writing under state tax laws and regulations.



§ 26-18-313 - Standard of proof for exemptions, deductions, and credits.

The standard of proof for a taxpayer to establish facts to support a claim for a tax exemption, tax deduction, or tax credit is clear and convincing evidence.






Subchapter 4 - -- Assessments

§ 26-18-401 - Assessment and collection of taxes generally.

(a) (1) The director shall make the inquiries, determinations, and assessments of all state taxes, including interest, additions to taxes, and assessable penalties, imposed by all state tax laws.

(2) The proposed assessment shall be made by recording the liability of the taxpayer in the office of the director in accordance with rules or regulations prescribed by the director.

(3) Upon request of the taxpayer, the director shall furnish the taxpayer a copy of the record of the assessment.

(b) (1) The director shall collect all taxes imposed by any state tax law.

(2) (A) (i) The director shall issue a final assessment to each taxpayer liable for the unpaid tax.

(ii) The final assessment shall state the amount of the assessment and demand payment within ten (10) days of the assessment.

(iii) The final assessment shall not be issued before the expiration of time for the taxpayer to request an administrative hearing under § 26-18-404.

(B) If the taxpayer has requested administrative relief under § 26-18-404 the final assessment shall be issued according to § 26-18-405.

(C) (i) If the taxpayer has paid the assessment before the time for the issuance of the final assessment, no final assessment shall be issued.

(ii) The taxpayer may seek to recover the payment of the assessment only if § 26-18-403 or § 26-18-406 applies.

(3) Upon receipt of the final assessment from the director, the person liable for the tax shall pay the stated amount including any interest, additions to tax, and assessable penalties at the place and time stated in the final assessment.



§ 26-18-402 - Jeopardy assessment.

(a) Regardless of the date on which a return or payment is due or a taxable period of a taxpayer closes, the director shall declare the taxable period of any state tax terminated for that person and shall issue a jeopardy assessment and assess the tax from any information in his or her possession, notify the taxpayer, and demand immediate payment if the director believes that:

(1) The tax liability of any person who has a bond on file with the director to indemnify the state for the payment of any state tax is in excess of the amount of the bond;

(2) A taxpayer intends to depart from the state, to remove his or her property therefrom, or to conceal himself or herself or any of his or her property therein;

(3) A taxpayer intends to discontinue business without making adequate provisions for payment of all state tax; or

(4) A taxpayer intends to do any other act tending to prejudice, jeopardize, or render wholly or partially ineffectual proceedings to compute, assess, or collect any state tax.

(b) (1) Within five (5) days after the date on which a notice and demand for payment is made under subsection (a) of this section, the director shall provide the taxpayer with a written statement of the information upon which the director relies in making such assessment.

(2) If the taxpayer fails or refuses to pay the tax upon demand of the director or requests a hearing before the director within five (5) business days after the day the taxpayer is furnished the written statement described in subdivision (1) of this subsection, the tax shall become delinquent and the director shall proceed to issue a certificate of indebtedness.

(c) When the taxpayer requests a hearing, the director shall hold the hearing within five (5) business days of receipt of the request. After a hearing, the director shall determine whether the making of the assessment under subsection (a) of this section is reasonable under the circumstances and shall render his or her decision. The taxpayer has three (3) days after the receipt of the director's decision either to pay the tax and applicable penalty and interest due or to protest the decision of the director as provided by § 26-18-406(a) prior to the director's issuing a certificate of indebtedness.

(d) Whenever the director issues a jeopardy assessment, he or she shall have the burden of proving the reasonableness of the assessment.



§ 26-18-403 - Proposed assessments.

(a) (1) If any taxpayer fails to file any return as required by any state tax law, the director, from any information in his or her possession or obtainable by him or her, may determine the correct amount of tax for the taxable period. If a return has been filed, the director shall examine the return and make any audit or investigation that he or she considers necessary.

(2) When no return has been filed and the director determines that there is a tax due for the taxable period or when a return has been filed and the director determines that the tax disclosed by the return is less than the tax disclosed by his or her examination, the director shall propose the assessment of additional tax plus penalties, as the case may be, and shall give notice of the proposed assessment to the taxpayer. The notice shall explain the basis for the proposed assessment and shall state that a final assessment, as provided by § 26-18-401, will be made if the taxpayer does not protest such proposed assessment as provided by § 26-18-404. The taxpayer does not have to protest the proposed assessment to later be entitled to exercise the right to seek a judicial review of the assessment, pursuant to the provisions of § 26-18-406.

(b) Any demand for additional payment of a state tax which is made as the result of a verification of a mathematical error on the return shall not be deemed to be a proposed assessment under the provisions of this section and shall not be subject to the hearing or appeal provisions of this chapter.



§ 26-18-404 - Taxpayer relief.

(a) Any taxpayer who wishes to seek administrative relief from any proposed assessment of taxes or from a denial of a claim for refund by the director shall follow the procedure provided by this section.

(b) (1) A taxpayer may at his or her option either request the director to consider his or her request for relief solely upon written documents furnished by the taxpayer or upon the written documents and any evidence produced by the taxpayer at a hearing.

(2) A taxpayer who requests the director to render his or her decision based on written documents is not entitled by law to any other administrative hearing prior to the director's rendering of his or her decision and, if necessary, the issuing of a final assessment and demand for payment or issuing of a certificate of indebtedness.

(c) (1) Within sixty (60) days after service of notice of the proposed assessment or denial of a claim for refund, the taxpayer may file with the director a written protest under oath, signed by the taxpayer or the taxpayer's authorized agent, setting forth the taxpayer's reasons for opposing the proposed assessment or the denial of a claim for refund.

(2) No administrative relief will be available to a taxpayer who fails to protest or to a taxpayer who fails to request an extension of time to protest a proposed assessment of tax or denial of a claim for refund within the sixty (60) days following the service of notice of the proposed assessment or denial of a claim for refund.

(d) The director may, in his or her discretion, extend the time for filing a protest for any period of time not to exceed an additional ninety-day period.



§ 26-18-405 - Hearing on proposed assessments.

(a) (1) The director shall appoint a hearing officer to review all written protests submitted by taxpayers, hold all hearings, and make written findings as to the applicability of the proposed assessment or the denial of the claim for refund.

(2) Decisions of the hearing officer shall be final unless revised by the director.

(3) The hearings on written and oral protests and determinations made by the hearing officer shall not be subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) The director may appoint one (1) or more hearing officers, but the persons occupying these appointments shall not contemporaneously with the holding of these appointments have any other administrative duties within the Revenue Division of the Department of Finance and Administration.

(c) The actual hearing on the written protest shall be held in any city in which the division maintains a field audit district office or in such other city as the director shall, in his or her discretion, designate.

(d) (1) (A) All written protests filed with the director shall be delivered promptly to the hearing officer.

(B) The hearing officer shall set the time and place for the hearing on a written protest and shall give the taxpayer reasonable notice of the hearing.

(C) If it is not possible for the hearing officer to hold a hearing and issue a decision on a protest of a proposed assessment within one hundred eighty (180) days after the taxpayer files a written protest for reasons that the hearing officer determines are beyond the taxpayer's control, the director shall waive the interest for the period from the time the protest is filed until the final assessment is issued.

(2) At the hearing, the taxpayer may be represented by an authorized representative and may present evidence in support of his or her position.

(3) After the hearing, the hearing officer shall render his or her decision in writing and shall serve copies upon both the taxpayer and the section or division of the Department of Finance and Administration which proposed the assessment or the denial of the claim for refund.

(4) (A) (i) If the proposed assessment or denial of a claim for refund is sustained, in whole or part, the taxpayer or legal counsel for the director may request in writing, within twenty (20) days of the mailing of the decision, that the director revise the decision of the hearing officer.

(ii) No request for revision will be considered unless it is received by the director within twenty (20) days of the mailing of the hearing decision.

(iii) Either the taxpayer or legal counsel for the director shall provide a copy of any written request for revision to the other.

(iv) The director may hold the supplemental proceedings on any request for revision and shall issue a decision on the request within sixty (60) days of the receipt of the request for revision.

(B) If the director refuses to make a revision or if the taxpayer or legal counsel for the director does not make a request for revision, then the director shall send either:

(i) A final assessment to the taxpayer, as provided by § 26-18-401, that is made upon the final determination of the hearing officer that sustained a proposed assessment of tax; or

(ii) A notice in writing to both the taxpayer and legal counsel for the director, if a revision was requested, of his or her decision not to revise a decision that resulted in no tax due, including the denial of a claim for refund.

(C) (i) If the director revises the decision of the hearing officer, the director shall send the final decision of the director to the taxpayer and to the legal counsel for the director.

(ii) A notice of final assessment shall be made upon the decision of the director if the director's decision sustained a proposed assessment of tax.

(iii) No further notice will be issued for a final decision of the director that results in no tax due, including the denial of a claim for refund.

(D) A taxpayer may not request revision of a decision issued by the director under this subdivision (d)(4).

(e) A taxpayer may seek relief from the final decision of the hearing officer or the director on a final assessment of a tax deficiency or a notice of denial of a claim for refund by following the procedure set forth in § 26-18-406.

(f) (1) In addition to the hearing procedures set out in subsections (a)-(e) of this section, the director may hold administrative hearings by telephone, video conference, or other electronic means if the director determines that conducting the hearing in such a manner:

(A) Is in the best interest of the taxpayer and the department;

(B) Is agreed to by both parties;

(C) Is not fiscally unsound or administratively burdensome; and

(D) Adequately protects the confidentiality of the taxpayer's information.

(2) The director may contract with third parties for all services necessary to conduct hearings by telephone, video, or other electronic means.

(3) Any person who enters into a contract with the director to provide services necessary to conduct hearings by telephone, video, or other electronic means shall be subject to the requirements of this chapter providing for the confidentiality of all taxpayer records.



§ 26-18-406 - Judicial relief.

(a) After the issuance and service on the taxpayer of the final assessment of a deficiency in tax that is not protested by the taxpayer under § 26-18-403 or a final determination of the hearing officer or the director under § 26-18-405, a taxpayer may seek judicial relief from the final determination or assessment by:

(1) (A) Paying the entire amount of state tax due for any taxable period or periods covered by the final assessment within one (1) year of the date of the final assessment and filing suit to recover that amount within one (1) year of the date of payment.

(B) The director may proceed with collection activities including the filing of a certificate of indebtedness as authorized under § 26-18-701 within thirty (30) days of the issuance of the final assessment for any assessed but unpaid state taxes, penalties, or interest owed by the taxpayer for other taxable periods covered by the final assessment while the suit for refund is being pursued by the taxpayer for other taxable periods covered by the final assessment;

(2) (A) Filing with the director a bond in double the amount of the tax deficiency due within thirty (30) days of the issuance and service on the taxpayer of the final assessment and by filing suit within thirty (30) days thereafter to stay the effect of the director's determination.

(B) The bond shall be subject to the conditions that the taxpayer shall:

(i) File suit within thirty (30) days after filing the bond;

(ii) Faithfully and diligently prosecute the suit to a final determination; and

(iii) Pay any deficiency found by the court to be due and pay any court cost assessed against him or her.

(C) A taxpayer's failure to file suit, diligently prosecute the suit, or pay any tax deficiency and court costs, as required by subdivision (a)(2)(B) of this section, shall result in the forfeiture of the bond in the amount of the assessment and assessed court costs; or

(3) Filing suit to recover assessed tax, penalty, and interest paid prior to the time for issuance of the final assessment within one (1) year of the date of the final determination of the hearing officer or the director under § 26-18-405.

(b) A taxpayer may seek judicial relief from a final determination denying a claim for refund by filing suit to recover the amount claimed within one (1) year from the mailing of the denial of the director under § 26-18-507, or a final determination of the hearing officer or the director under § 26-18-405, whichever is later.

(c) (1) Jurisdiction for a suit to contest a determination of the director under this section shall be in the Pulaski County Circuit Court or the circuit court of the county in which the taxpayer resides or has his or her principal place of business, where the matter shall be tried de novo.

(2) An appeal will lie from the circuit court to the Supreme Court, as in other cases provided by law.

(3) A presumption of correctness or weight of authority will not attach to a determination of the director in a trial de novo or an appeal under this section.

(d) (1) The methods provided in this section shall be the sole alternative methods for seeking relief from a written decision of the director establishing a deficiency in tax or disallowing a claim for refund.

(2) No injunction shall issue to stay proceedings for assessment or collection of any taxes levied under any state tax law.

(e) (1) In any court proceeding under this section, the:

(A) Prevailing party may be awarded a judgment for court costs; and

(B) Taxpayer may be awarded reasonable attorney fees if the:

(i) Director revised a decision of the hearing officer in favor of the taxpayer under § 26-18-405;

(ii) Taxpayer is the prevailing party in an action for judicial relief from the determination of the director under this section; and

(iii) Court finds that the director's revision was without a reasonable basis in law and fact.

(2) A judgment of court costs entered by the court in favor of either party or of attorney fees awarded in favor of the taxpayer shall be treated, for purposes of this chapter, in the same manner as an overpayment or deficiency of tax, except that interest or penalty shall not be allowed or assessed with respect to any judgment for court costs.

(f) If a taxpayer pays the tax, penalty, and interest assessed under § 26-18-403 and does not request administrative relief according to § 26-18-404, then:

(1) The taxpayer may seek judicial relief from the assessment only if the taxpayer files suit in circuit court within one (1) year from the date of payment of the assessment; and

(2) The provisions of § 26-18-507 shall not apply to the payments.






Subchapter 5 - -- Liability and Payment

§ 26-18-501 - Liability for tax payment generally.

(a) The liability for the payment of taxes imposed under any state tax law is on the taxpayer or person as identified by the particular state tax law.

(b) Any person required to collect, truthfully account for, and pay over any state tax who willfully fails to collect the tax, or truthfully account and pay over the tax, or willfully attempts in any manner to evade or defeat any tax or the payment thereof, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over.

(c) As used in this section, "person" includes an officer, director, or employee of a corporation, a partner or employee of a partnership, or a member, manager, or employee of a limited liability company, who, as an officer, director, employee, partner, member, or manager is under a duty to perform the act in respect to which the violation occurs.

(d) This section shall not apply to the payment of corporate income taxes.



§ 26-18-502 - Transferee liability.

(a) The liability, at law or in equity, of the transferee of property of any person liable for any tax imposed by a law of the State of Arkansas shall be the same as that of the transferor and may be assessed and collected from the transferee in the same manner and subject to the same provisions as the transferor.

(b) The period of limitation for assessment of any liability of a transferee or a fiduciary shall be within one (1) year after the expiration of the period of limitation for assessment against the transferor.

(c) As used in this section, unless the context otherwise requires, "transferee" includes the donee, heir, legatee, devisee, and distributee and, with respect to estate tax, also includes any person who is personally liable for any part of the tax.



§ 26-18-503 - Remittance of taxes.

(a) When a return of tax is required to be filed, the person required to make the return shall, without assessment or notice and demand from the director, pay the tax to the director at the time and place fixed for filing the return, determined without regard to any extension of time for filing the return.

(b) All remittances required to be paid under any state tax law shall be made payable to the Department of Finance and Administration by bank draft, check, cashier's check, money order, or money. The director shall issue a receipt, if requested, to the taxpayer for every cash payment. No remittance, other than cash, is a final discharge of liability due the director until it has been paid in cash.



§ 26-18-504 - Final accounts of fiduciaries.

(a) No final account of any fiduciary shall be allowed by a probate division of circuit court of the state unless the account shows, and the probate division of circuit court finds, that all taxes imposed by any state tax law which are due have been paid and that all taxes which may become due are secured by bond, security deposit, or otherwise. To the extent that a tax certificate of the director shows payment, it shall be conclusive.

(b) For the purpose of facilitating the settlement and distribution of the estates held by fiduciaries, the director may agree upon the amount of taxes due, or to become due, from the fiduciaries under the provisions of any state tax law, and payment in accordance with the agreement shall be in full satisfaction of all taxes to which the agreement relates.



§ 26-18-505 - Extension of time for filing returns.

(a) (1) Upon written request and for good cause, the director may grant a reasonable extension of time to file any return required under any state tax law.

(2) The director shall keep a record of every extension granted with the reason the extension was granted.

(3) Except for a corporation income tax return as provided in § 26-51-807(c), the time for filing any return shall not be extended more than one hundred eighty (180) days.

(4) The director may promulgate regulations to grant automatic extensions of time to file income tax returns and information returns without the taxpayer being required to submit a written application for the extension of time to file.

(b) When an extension of time to file is granted, the taxpayer may file a tentative return on or before the original due date showing the estimated amount of tax due for the period covered by the return and may pay the estimated tax or the first installment at the same time.

(c) (1) No interest shall be accrued or assessed against any sums paid on or before the original due date.

(2) Any state tax not paid when due because the director granted an extension of time for payment shall bear interest at the rate of ten percent (10%) per annum from the date originally due until paid.

(d) (1) For purposes of granting an extension of time for filing a return under this section, "good cause" includes, but is not limited to:

(A) An instance in which the taxpayer is determined for federal tax purposes to be affected by a presidentially declared disaster under the provisions of 26 U.S.C. § 7508A, as in effect on January 1, 1999; and

(B) An instance in which the taxpayer is determined to be affected by a disaster emergency as declared by the Governor under § 12-75-107.

(2) In the event that an extension of time for filing a return is granted to a taxpayer affected by a presidentially declared disaster or a disaster emergency declared by the Governor, no interest or penalty shall accrue for the extension period granted by the director.



§ 26-18-506 - Preservation of records by taxpayers.

(a) It is the duty of every taxpayer required to make a return of any tax due under any state tax law to keep and preserve suitable records as are necessary to determine the amount of tax due or to prove the accuracy of any return.

(b) Unless otherwise provided by law, the taxpayer is required to keep and maintain all records within the State of Arkansas and for at least six (6) years after a return was filed. These records are subject to examination by the director at any reasonable time.

(c) When the records required by this section are kept outside the State of Arkansas in the usual course of business, they shall be produced within the state within fifteen (15) days after receipt of demand by the director. If the taxpayer determines it is impractical, then the taxpayer may request, and the director may grant, permission to have the records audited wherever they may be.

(d) When a taxpayer fails to preserve and maintain the records required by any state tax law, the director may, in his or her discretion, make an estimated assessment based upon information available to him or her as to the amount of tax due by the taxpayer. The burden of proof of refuting this estimated assessment is upon the taxpayer.



§ 26-18-507 - Claims for refunds of overpayments.

(a) (1) Any taxpayer who has paid any state tax to the State of Arkansas in excess of the state taxes lawfully due, subject to the requirements of this chapter, shall be refunded the overpayment of the state tax determined by the director to be erroneously paid upon the filing of an amended return or a verified claim for refund, subject to subsection (e) of this section.

(2) This subsection does not include an action based on Arkansas Constitution, Article 16, § 13.

(b) The claim shall specify:

(1) The name of the taxpayer;

(2) The time when and the period for which the state tax was paid;

(3) The nature and kind of state tax paid;

(4) The amount of the state tax that the taxpayer claimed was erroneously paid;

(5) The grounds upon which a refund is claimed; and

(6) Any other information relative to the payment as may be prescribed by the director.

(c) The director shall determine what amount of refund, if any, is due as soon as practicable after a claim has been filed, but in no event shall the taxpayer be entitled to file a suit for refund under § 26-18-406 until at least six (6) months have elapsed from the date of the filing of the claim for refund or the director has issued a notice of denial of a claim for refund.

(d) Notwithstanding any provisions of the law to the contrary, a taxpayer who acts only as an agent of the state in the collection of any state tax shall be entitled to claim a credit or refund of the state tax only if the taxpayer establishes that he or she has:

(1) Borne the state tax in question;

(2) Repaid the amount of the state tax to the person from whom he or she collected it; or

(3) Obtained the consent of the person to the allowance of the credit or refund.

(e) (1) (A) The director shall make a written determination and give notice to the taxpayer concerning whether or not a refund is due.

(B) (i) If a refund is due, the director shall certify that the claim is to be paid to the taxpayer as provided by law or credited against state taxes due or to become due.

(ii) (a) If the director determines that the taxpayer entitled to the refund has an outstanding state tax delinquency for which a certificate of indebtedness has been filed, the director shall apply the refund due as payment against the outstanding state tax delinquency. If the amount of the state tax refund exceeds the amount of the outstanding state tax delinquency, the excess amount shall be paid to the taxpayer in accordance with subdivision (e)(1)(B)(i) of this section.

(b) The director shall notify each taxpayer in writing whose refund results from the filing of a joint return that the joint refund will be applied against the outstanding state tax delinquency.

(c) A taxpayer who claims that only the taxpayer's spouse owes the delinquent state tax debt may seek administrative relief by filing a written protest under oath within thirty (30) days after the notice under subdivision (e)(1)(B)(ii)(b) is received that includes information regarding why the taxpayer does not owe the delinquent state tax debt and either requests a hearing in person or based upon the information submitted with the protest.

(d) A hearing on a written protest made under this subdivision (e)(1)(B)(ii) and any judicial relief requested following the administrative hearing process shall be provided in accordance with the applicable provisions of §§ 26-18-405 and 26-18-406.

(2) (A) If the director's determination is to disallow the claim for refund, in whole or in part, then the director shall immediately issue a written decision giving notice to the taxpayer of the denial of the claim for refund.

(B) The taxpayer may seek administrative review and relief from the director's decision to deny a claim for refund by protesting as provided in §§ 26-18-404 and 26-18-405.

(3) The taxpayer may seek judicial relief under the provisions of § 26-18-406 from:

(A) A notice of a denial of a claim for refund issued by the director; or

(B) The director's failure to issue a written decision after the claim for refund has been filed for six (6) months.

(f) (1) This section shall not apply to state taxes paid as a result of an audit or proposed assessment.

(2) State taxes paid as a result of an audit or proposed assessment may not be recovered unless § 26-18-406 applies.



§ 26-18-508 - Interest on deficiencies and overpayments.

Interest shall be collected on tax deficiencies and paid on overpayments as follows:

(1) A tax levied under any state tax law which is not paid when due is delinquent. Interest at the rate of ten percent (10%) per annum shall be collected on the total tax deficiency from the date the return for the tax was due to be filed until the date of payment;

(2) Interest on a tax deficiency shall be assessed at the same time as the tax deficiency. The tax deficiency together with the interest shall be paid upon notice and demand by the director;

(3) When any overpayment has been made by a taxpayer, the overpayment shall be refunded together with interest at the rate of ten percent (10%) per annum;

(4) Interest on overpayments shall be paid from the date the return for the tax was due to be filed or the date the return is filed, whichever occurs later, until a date, to be determined by the director, preceding the date of the refund warrant by not more than thirty (30) days, whether or not the warrant is accepted by the taxpayer;

(5) No interest shall be allowed on an overpayment of tax that is refunded by the director within ninety (90) days after the last date provided for filing the return for the tax including any extension of time for filing the return, or ninety (90) days after the date the return is filed, whichever occurs later; and

(6) (A) In lieu of the amount of interest otherwise provided by this section, when an election to defer the payment of estate tax is made pursuant to the provisions of § 26-59-113(c), then the amount of interest on the deferred portion of the estate tax qualifying for the election shall be at the rate of four percent (4%) per annum on the balance of the payments due under the installment deferral election.

(B) However, the four percent (4%) interest rate shall only apply to the "4-percent portion" as that term is defined in 26 U.S.C. § 6601(j)(2), as it existed on January 1, 1989.

(C) The interest rate on the estate tax exceeding the "4-percent portion" shall be at the rate specified in subdivision (1) of this section.






Subchapter 6 - -- Licenses, Permits, and Registrations

§ 26-18-601 - Cancellation or refusal of license or permit.

(a) The director may cancel or refuse to issue, extend, or reinstate any license, permit, or registration under any state tax law to any person or taxpayer who has within the last three (3) years:

(1) Failed to observe or fulfill the conditions upon which the license or permit was issued; or

(2) Failed to pay any delinquent tax or penalty.

(b) (1) When the director determines, in his or her sole discretion, that an emergency situation exists and that the public welfare and safety are endangered, he or she may issue an order temporarily suspending a license, permit, or registration pending a hearing before him or her on the subject of the cancellation of the license, permit, or registration.

(2) The director shall give notice of the temporary suspension at the same time that he or she gives notice of his or her intention to cancel or to refuse to issue, extend, or reinstate any license, permit, or duplicate copy thereof, as provided by this section.

(3) The director shall as soon as practicable, but in any event within three (3) days after the request of the taxpayer, hold a hearing on whether the temporary suspension should be made permanent.

(4) The temporary suspension shall be made permanent without a hearing unless the taxpayer requests a hearing within twenty (20) days of receipt of notice of the temporary suspension.

(c) Except as set out in subsection (b) of this section, before the director may cancel or refuse to issue, extend, or reinstate any license, permit, or registration, he or she shall give notice of his or her proposed action, and the owner or applicant shall have twenty (20) days after receipt of the director's decision to request a hearing.

(d) (1) When a license, permit, or registration is cancelled by the director, all accrued fees, taxes, and penalties, even though not due and payable at the time of cancellation under the state tax law imposing and levying the tax, shall become due concurrently with the cancellation of the license, permit, or registration.

(2) The licensee or permittee shall within five (5) business days of cancellation make a report to the director covering the period not previously covered by reports filed by that person and ending with the date of the cancellation and shall pay all accrued fees, taxes, and penalties at the time the report is made.

(3) Violation of this subsection is a Class C misdemeanor.

(e) (1) The affected taxpayer may seek relief from the decision of the director cancelling a license, permit, or registration by requesting a hearing, pursuant to subsections (b) and (c) of this section, by filing a written protest of the action with the hearing officer appointed by the director, pursuant to § 26-18-405, and the hearing officer shall hold all hearings requested pursuant to this section.

(2) The hearing officer shall issue a written decision on all hearings which shall be final unless revised by the director.

(3) The hearings and determinations of the hearing officer shall not be subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(4) (A) A taxpayer may request a revision by the director of the hearing officer's determination which is adverse to him or her within twenty (20) days of the date of the mailing of the hearing officer's decision.

(B) If the director refuses to make a revision, or if the taxpayer does not request a revision, then the affected taxpayer may seek relief from the hearing officer's decision or the final revision determination by the director by following the method provided in § 26-18-602.

(f) Violations of this section shall be punished as provided in § 26-18-206. The director may seek to enjoin any violation of any state tax law the director is charged to enforce.



§ 26-18-602 - Judicial review of cancellation decision.

(a) (1) The affected taxpayer may seek relief from the decision of the director, rendered after a hearing, cancelling a license, permit, or registration.

(2) The taxpayer's petition seeking an order to stay the effect of the director's decision shall be filed within thirty (30) days after receipt of notice of that decision by the taxpayer with the Pulaski County Circuit Court or the circuit court of the county in which the taxpayer resides or has his or her principal place of business, where the matter shall be tried de novo.

(b) (1) Relief from the decision of the director cancelling a license, permit, or registration may be taken only as provided in this section.

(2) (A) To stay the effect of the director's decision, the person or taxpayer shall file a bond not to exceed twenty-five thousand dollars ($25,000) with and in an amount fixed by the director, payable to the State of Arkansas.

(B) The bond shall be conditioned upon:

(i) The faithful and diligent prosecution of the appeal by the taxpayer to a final determination; and

(ii) The immediate compliance of the taxpayer with the director's decision if the director's decision is not enjoined by the circuit court or upon appeal is upheld by the Supreme Court.

(3) The director may, in his or her discretion, refuse to stay the effect of his or her decision and permit a bond to be posted when he or she determines in his or her sole discretion that the public safety and welfare would be endangered by the stay.

(c) The venue for all actions seeking relief from a decision of the director concerning the cancellation of or refusal of the issuance of a license or permit shall be the Pulaski County Circuit Court or the circuit court of the county in which the taxpayer resides or has his or her principal place of business.






Subchapter 7 - -- Enforcement

§ 26-18-701 - Issuance of certificates of indebtedness and execution.

(a) (1) (A) If a taxpayer does not timely and properly pursue his or her remedies seeking relief from a decision of the Director of the Department of Finance and Administration and a final assessment is made against the taxpayer, or if the taxpayer fails to pay the deficiency assessed upon notice and demand, then the director shall, as soon as practicable thereafter, issue to the circuit clerk of any county of the state a certificate of indebtedness certifying that the person named in the certificate of indebtedness is indebted to the state for the amount of the tax established by the director as due.

(B) (i) If a taxpayer has a delinquent tax liability to the State of Arkansas of less than one thousand dollars ($1,000), the director may enter into an agreement with the taxpayer to allow the taxpayer to pay the delinquency in installments.

(ii) The director may choose not to issue a certificate of indebtedness during the period of the installment agreement if he or she determines that it is in the best interest of the state.

(2) The circuit clerk shall enter immediately upon the circuit court judgment docket:

(A) The name of the delinquent taxpayer;

(B) The amount certified as being due;

(C) The name of the tax; and

(D) The date of entry upon the judgment docket.

(3) (A) (i) The entry of the certificate of indebtedness shall have the same force and effect as the entry of a judgment rendered by the circuit court.

(ii) This entry shall constitute the state's lien upon the title of any real and personal property of the taxpayer in the county where the certificate of indebtedness is recorded.

(B) This lien is:

(i) In addition to any other lien existing in favor of the state to secure payment of taxes, applicable interest, penalties, and costs, including any costs the circuit clerk is entitled to receive as provided by law for either the filing or the release of this lien; and

(ii) Superior to:

(a) Other liens of any type or character attaching to the property after the date of entry of the certificate of indebtedness on the judgment docket; and

(b) All claims of unsecured creditors.

(C) (i) The certificate of indebtedness authorized by this subsection shall continue in force for ten (10) years from the date of recording and shall automatically expire after the ten-year period has run.

(ii) An action on the lien on the certificate of indebtedness shall be commenced within ten (10) years after the date of recording of the certificate, and not afterward.

(iii) The director shall not be required to file a release on a lien which has expired and the provisions of § 26-18-808 dealing with failure to release liens are not applicable to this section.

(iv) The provisions of this subsection are applicable to both liens already on file and all future filings of liens.

(b) (1) After entry of the certificate of indebtedness, the circuit clerk shall issue a writ of execution directed to the director, authorizing the director to levy upon and against all real and personal property of the taxpayer.

(2) The director shall have all remedies and may take all proceedings for the collection of the tax which may be taken for the recovery of a judgment at law.

(3) The writ of execution shall be issued, served, and executed in the same manner as provided for in the issuance and service of executions rendered by the circuit courts of this state, except the director shall act in the place of the county sheriffs.

(4) The director shall have this authority for all liens either presently filed or filed after the passage of this act.

(c) (1) Nothing in this chapter shall preclude the director from resorting to any other means provided by law for collecting delinquent taxes.

(2) The issuance of a certificate of indebtedness, entry by the circuit clerk, and levy of execution as provided in this section shall not constitute an election of remedies with respect to the collection of the tax.

(3) The taxes, interest, penalties, and fees, including any costs the circuit clerk is entitled to receive as provided by law in these matters, imposed or levied by any state tax law, when due, may be collected in the same way as a personal debt of the taxpayer.

(4) In the name of the state, the director may sue to the same effect and extent as for the enforcement of a right of action for debt.

(5) All provisional remedies available in these actions are available to the State of Arkansas in the enforcement of the payment of any state tax.

(d) (1) (A) In addition to the remedies provided in subsections (b) and (c) of this section, the director may direct the circuit clerk to issue a writ of execution directed to the county sheriff of any county authorizing the county sheriff to levy upon and against all real and personal property of the taxpayer.

(B) The writ of execution shall be issued, served, and executed in the same manner as provided for in the issuance and service of executions rendered by the circuit courts of this state.

(2) (A) The circuit clerk and county sheriff shall be entitled to receive the same fees provided by law in these matters.

(B) These fees shall be collected from the taxpayer by either the director or the county sheriff in addition to the tax, penalties, and interest included in the certificate of indebtedness.

(C) If the county sheriff is unable after diligent effort to collect the tax, interest, penalties, and costs, the director may pay such fees as are properly shown to be due to the circuit clerk and county sheriff.

(e) The director may contract with persons inside or outside the state to help the director collect delinquencies of resident or nonresident taxpayers.



§ 26-18-702 - Injunction proceedings.

(a) When a return required under any state tax law has not been filed or does not furnish all the information required by the director or when the taxes imposed by any state tax law have not been paid or when any required license or permit has not been secured, the director, in the name of the State of Arkansas, may institute any necessary action or proceeding in the Pulaski County Circuit Court to enjoin the person or taxpayer from continuing operations until the report or return has been filed, required licenses or permits secured, or taxes paid as required.

(b) The injunction shall be issued without a bond being required from the state.



§ 26-18-703 - Appointment of receivers.

At the director's request, the court shall appoint a receiver to manage the property of the taxpayer upon a proper showing by the director that the claim of the state of any state tax is in danger of being lost or rendered uncollectible because of mismanagement, dissipation, or concealment of the property by the taxpayer.



§ 26-18-704 - Proceedings against localities.

When a county, city, town, or other political subdivision of the state fails or refuses to pay any tax due under any state tax law, the procedure for collecting the tax shall be the same as for any other taxpayer.



§ 26-18-705 - Settlement or compromise of liability controversies.

(a) The Director of the Department of Finance and Administration may enter into an agreement to compound, settle, or compromise any controversy relating to a state tax or any admitted or established tax liability as to any tax collectible under any state law when:

(1) The controversy is over the amount of tax due; or

(2) The inability to pay results from the insolvency of the taxpayer.

(b) The director may waive or remit the interest or penalty, or any portion of the interest or penalty, ordinarily accruing because of a taxpayer's failure to pay a state tax within the statutory period allowed for its payment:

(1) If the taxpayer's failure to pay the tax is satisfactorily explained to the director;

(2) If the failure results from a mistake by the taxpayer of either the law or the facts subjecting him or her to such tax; or

(3) If the inability to pay the interest or penalty results from the insolvency or bankruptcy of the taxpayer.

(c) (1) In settling or compromising any controversy relating to the liability of a person for any state tax for any taxable period, the director may enter into a written closing agreement concerning the liability.

(2) When the closing agreement is signed by the director, it shall be final and conclusive, and except upon a showing of fraud or misrepresentation of a material fact, no additional assessment or collection shall be made by the director, and the taxpayer shall not institute any judicial proceeding to recover such liabilities as agreed to in the closing agreement.

(d) The director shall promulgate rules and regulations establishing guidelines for determining whether a proposed offer in compromise is adequate and is acceptable to resolve a tax dispute.



§ 26-18-706 - Release of property from lien.

(a) Upon written application by any person, the director may release affected property from the lien imposed by any assessment, order, judgment, or certificate of indebtedness obtained by or from any levy made by the director if:

(1) Either full payment is made to the director of the sum he or she considers adequate consideration for the release, including any costs the circuit clerk is entitled to receive as provided by law in these matters; or

(2) Adequate security deposit is made with the director to secure the payment of the debt evidenced by the lien, including any costs the circuit clerk is entitled to receive as provided by law in these matters.

(b) When the director determines that his or her assessment, certificate of indebtedness, or judgment is clouding the title of property because of an error in the description of properties or similarity in names, the director may issue a release without the payment of any consideration or any costs the circuit clerk is entitled to receive, as provided by law in these matters.

(c) The director's release shall be given under his or her seal and filed in the office of the circuit clerk in the county in which the lien is filed, or it shall be recorded in any office in which conveyances of real estate may be recorded.



§ 26-18-707 - Extension of comity.

The courts of this state shall recognize and enforce liability for taxes lawfully imposed by other states which extend a like comity to this state.



§ 26-18-708 - Spousal relief.

(a) If a return required under any state tax law has been filed by a husband and wife and the amount of tax due on the return was understated by either the omission of an amount properly includable in the return or by erroneous deductions or credits attributable to one (1) spouse, upon written request, the director may relieve the other spouse of liability for any tax, penalty, or interest attributable to the understatement of tax for that return.

(b) In determining whether to grant the relief set out in subsection (a) of this section, the director may take into consideration the following factors:

(1) Whether the spouse making the request for relief has significantly benefited, either directly or indirectly, from the understatement of tax;

(2) Whether the spouse making the request for relief knew or had reason to know of the understatement of tax; and

(3) Any other fact or circumstance that would make it inequitable to hold the spouse making the request for relief liable for the deficiency resulting from the understatement of tax.

(c) As used in subdivision (b)(2) of this section, "reason to know" means whether a reasonably prudent person would have known that an understatement was made.

(d) As used in subsection (a) of this section, "attributable to one (1) spouse" means that the understatement on the return was the result of the actions taken or information supplied by that spouse.






Subchapter 8 - -- Taxpayer Bill of Rights

§ 26-18-801 - Title.

This subchapter may be cited as the " Taxpayer Bill of Rights".



§ 26-18-802 - Disclosure of rights of taxpayer.

(a) The director shall, as soon as practicable, but not later than one hundred eighty (180) days after July 3, 1989, prepare a statement which sets forth in simple and nontechnical terms:

(1) The rights of a taxpayer and the obligations of the director during an audit;

(2) The procedure by which a taxpayer may appeal any adverse decision of the director, including administrative and judicial appeals;

(3) The procedures for prosecuting refund claims and for filing of taxpayer complaints; and

(4) The procedures which the director may use in enforcing the state's revenue laws, including assessment, estimated assessment, jeopardy assessment, and the filing and enforcement of liens.

(b) The statement prepared in accordance with subsection (a) of this section shall be distributed by the director to a taxpayer:

(1) When a proposed assessment of any state tax is made against the taxpayer or when the taxpayer is contacted by the director for an examination of the taxpayer's records, whichever is earlier;

(2) When requested by the taxpayer; and

(3) At any time the director deems it appropriate.

(c) The director shall take such actions as the director deems necessary to ensure that such distribution does not result in multiple statements being sent to any one (1) taxpayer.



§ 26-18-803 - Procedures involving taxpayer interviews.

(a) Recording of Interviews. (1) Recording by Taxpayer. Any agent of the director in connection with any in-person interview with any taxpayer relating to the determination or collection of any tax shall, upon advance request of such taxpayer, allow the taxpayer to make an audio recording of such interview at the taxpayer's expense and with the taxpayer's equipment.

(2) Recording by Director. An agent of the director may make an audio recording of any interview described in subdivision (a)(1) of this section if such agent:

(A) Informs the taxpayer of such recording prior to the interview; and

(B) Upon request of the taxpayer, provides the taxpayer with a copy of such recording, but only if the taxpayer provides reimbursement for the cost of the reproduction of such copy.

(b) Safeguards. (1) Explanations of Processes. An agent of the director, before or at an initial interview, shall provide to the taxpayer:

(A) In the case of an in-person interview with the taxpayer relating to the determination of any tax, an explanation of the audit process and the taxpayer's rights under such process; or

(B) In the case of an in-person interview with the taxpayer relating to the collection of any tax, an explanation of the collection process and the taxpayer's rights under such process.

(2) Right of Consultation. If the taxpayer clearly states to an agent of the director at any time during any interview, other than during an interview initiated by an administrative summons issued under § 26-18-305, that the taxpayer wishes to consult with an attorney, certified public accountant, or any other person permitted to represent the taxpayer before the director, then such agent shall suspend such interview regardless of whether the taxpayer may have answered one (1) or more questions. However, the taxpayer may be requested to sign a waiver extending the time the director has for making a final assessment as provided by § 26-18-401. If the taxpayer refuses to sign such a waiver, the taxpayer may be subject to an estimated assessment by the director.

(c) Representatives Holding Power of Attorney. (1) Any attorney, certified public accountant, or any other person, permitted to represent the taxpayer before the director who is not disbarred or suspended from practice may be authorized by such taxpayer to represent the taxpayer in any interview described in subsection (a) of this section.

(2) An agent of the director may not require a taxpayer to accompany the representative in the absence of an administrative summons issued to the taxpayer under § 26-18-305.

(3) Such agent, with the consent of the immediate supervisor of such agent, may notify the taxpayer directly that such agent believes such representative is responsible for unreasonable delay or hindrance of an examination or investigation of the taxpayer.

(d) Section Not to Apply to Certain Investigations. This section shall not apply to criminal investigations or investigations relating to the integrity of any agent of the director.



§ 26-18-804 - Abatement of penalty or addition to tax due to erroneous written advice by director -- Limitations.

(a) In General. The director shall abate any portion of any penalty or addition to tax attributable to erroneous advice furnished to the taxpayer in writing by an agent of the director acting in such agent's official capacity.

(b) Limitations. The provisions of subsection (a) of this section shall apply only if:

(1) The written advice was reasonably relied upon by the taxpayer and was in response to a specific written request of the taxpayer; and

(2) The portion of the penalty or addition to tax did not result from a failure by the taxpayer to provide adequate or accurate information.



§ 26-18-805 - Basis for evaluation of employees.

The director shall not use records of tax collection results to:

(1) Evaluate employees directly involved in collection activities, and their immediate supervisors; or

(2) Impose or suggest production quotas or goals with respect to employees directly involved in collection activities, and their immediate supervisors.



§ 26-18-806 - Content of tax due, deficiency, and other notices.

(a) General Rule. (1) Any notice to which this section applies shall describe the basis for, and identify the amounts, if any, of, the tax due, interest, additional amounts, additions to the tax, and assessable penalties included in such notice.

(2) An inadequate description under this subsection shall not invalidate such notice.

(b) Notice to Which Section Applies. This section shall apply to:

(1) Any notice to be given by the director described in § 26-18-307;

(2) Any notice generated out of any information return matching program; and

(3) The first letter of the proposed deficiency which allows the taxpayer an opportunity for administrative review under this chapter.



§ 26-18-807 - Agreements for payment of tax liability in installments.

(a) Authorization of Agreements. The director is authorized to enter into written agreements with any taxpayer under which such taxpayer is allowed to satisfy liability for payment of any tax in installment payments, if the director determines that such agreement will facilitate collection of such liability.

(b) Extent to Which Agreements Remain in Effect. (1) In General. Except as otherwise provided in this subsection, any agreement entered into by the director under subsection (a) of this section shall remain in effect for the term of the agreement.

(2) Inadequate Information or Jeopardy. The director may terminate any agreement entered into by the director under subsection (a) of this section if the following conditions apply:

(A) Information that the taxpayer provided to the director prior to the date such agreement was entered into was inaccurate or incomplete; or

(B) The director believes that collection of any tax to which an agreement under this section relates is in jeopardy.

(3) Subsequent Change in Financial Conditions. (A) In General. If the director makes a determination that the financial condition of a taxpayer with whom the director has entered into an agreement under subsection (a) of this section has significantly changed, the director may alter, modify, or terminate such agreement.

(B) Notice. Action may be taken by the director under subdivision (b)(3)(A) of this section only if:

(i) Notice of such determination is provided to the taxpayer no later than thirty (30) days prior to the date of such action; and

(ii) Such notice includes the reasons why the director believes a significant change in the financial condition of the taxpayer has occurred.

(4) Failure to Pay an Installment or any Other Tax Liability When Due or to Provide Requested Financial Information. The director may alter, modify, or terminate an agreement entered into by the director under subsection (a) of this section in the case of the failure of the taxpayer to:

(A) Pay any installment at the time such installment payment is due under such agreement;

(B) Pay any other tax liability at the time such liability is due; or

(C) Provide a financial condition update as requested by the director.



§ 26-18-808 - Civil damages for failure to release lien.

(a) In General. If any employee of the director knowingly, or by reason of negligence, fails to release a lien under § 26-18-706 or § 26-18-811 on property of the taxpayer, such taxpayer may bring a civil action for damages against the director in court.

(b) Damages. In any action brought under subsection (a) of this section, upon a finding of liability on the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal to the sum of the following:

(1) Actual, direct, economic damages sustained by the plaintiff which, but for the action of the defendant, would not have been sustained; plus

(2) The costs of the action.

(c) Limitations. (1) Requirement that Administrative Remedies Be Exhausted. A judgment for damages shall not be awarded under subsection (b) of this section, unless the court determines that the plaintiff has exhausted the administrative remedies available to such plaintiff within the Revenue Division of the Department of Finance and Administration.

(2) Mitigation of Damages. The amount of damages awarded under subdivision (b)(1) of this section shall be reduced by the amount of such damages which could have reasonably been mitigated by the plaintiff.

(3) Period for Bringing Action. Notwithstanding any other provision of the law, an action to enforce liability created under this section may be brought without regard to the amount in controversy and may be brought only within two (2) years after the date the right of action accrues.

(d) Notice of Failure to Release Lien. The director shall by regulation prescribe reasonable procedures for a taxpayer to notify the director of the failure to release a lien on property of the taxpayer.



§ 26-18-809 - Civil damages for certain unauthorized collection actions.

(a) In General. If, in connection with any collection of state tax with respect to a taxpayer, any employee of the Revenue Division of the Department of Finance and Administration, recklessly or intentionally disregards any provision of this title, or any regulation promulgated under this title, such taxpayer may bring a civil action for damages against the director. Except as provided in § 26-18-808, such civil action shall be the exclusive remedy for recovering damages resulting from such actions.

(b) Damages. In any action brought under subsection (a) of this section, upon a finding of liability on the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal to the lesser of ten thousand dollars ($10,000) or the sum of:

(1) Actual, direct economic damages sustained by the plaintiff as a proximate result of the reckless or intentional actions of the officer or employee; and

(2) The costs of the action.

(c) Limitations. (1) Requirement that Administrative Remedies Be Exhausted. A judgment for damages shall not be awarded under subsection (b) of this section unless the court determines that the plaintiff has exhausted the administrative remedies available to such plaintiff within the division.

(2) Mitigation of Damages. The amount of damages awarded under subdivision (b)(1) of this section shall be reduced by the amount of such damages which could have reasonably been mitigated by the plaintiff.

(3) Period for Bringing Action. Notwithstanding any other provision of law, an action to enforce liability created under this section may be brought without regard to the amount in controversy and may be brought only within two (2) years after the date the right of action accrues.

(d) Damages for Frivolous or Groundless Claims. Whenever it appears to the court that the taxpayer's position in proceedings before the court instituted or maintained by such taxpayer under this section, is frivolous or groundless, then damages in an amount not in excess of ten thousand dollars ($10,000) shall be awarded to the Department of Finance and Administration by the court in the court's decision. Damages so awarded shall be assessed at the same time as the decision and shall be paid upon notice and demand from the director.



§ 26-18-810 - Disclosure or use of information by preparers of returns.

(a) Imposition of Penalty. If any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns of tax administered under this chapter, or when any person who, for compensation prepares any such return for any other person, and who:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of any such return; or

(2) Uses any such information for any purpose other than to prepare, or assist in preparing, any such return,

shall pay a penalty of two hundred fifty dollars ($250) for each such disclosure or use, but the total amount imposed under this subsection on such a person for any calender year shall not exceed ten thousand dollars ($10,000).

(b) Subsection (a) of this section shall not apply to a disclosure of information if such disclosure is made either:

(1) Pursuant to any other provision of this subchapter;

(2) Pursuant to an order of a court; or

(3) For quality or peer reviews, which are conducted under the auspices of the American Institute of Certified Public Accountants or the Securities and Exchange Commission.

(c) Subsection (a) of this section shall be in addition to the provisions of § 26-18-303.



§ 26-18-811 - Administrative appeal of liens.

(a) In General. In such form and at such time as the director shall prescribe by regulation, any person shall be allowed to appeal to the director after the filing of a notice of a lien under this subchapter on the property or the rights to property of such person, for a release of such lien alleging an error in the filing of the notice of such lien.

(b) Certification of Release. If the director determines that the filing of the notice of any lien was erroneous, the director shall expeditiously, and, to the extent practicable, within fourteen (14) days after such determination, issue a certificate of release of such lien and shall include in such certificate a statement that such filing was erroneous.



§ 26-18-812 - Regulations.

The director shall prescribe the regulations necessary to fully implement this subchapter within one hundred eighty (180) days after July 3, 1989.






Subchapter 9 - -- Taxpayer Assistance

§ 26-18-901 - Office of Problems Resolution and Tax Information.

(a) The Director of the Department of Finance and Administration shall request the General Assembly to appropriate funds and create positions for an Office of Problems Resolution and Tax Information, which shall resolve taxpayer problems directly and provide information to taxpayers concerning tax law. This office shall report directly to the Administrative Assistant of Revenues.

(b) The director shall have the authority to establish the duties of the office. The office shall give highest priority to reviewing taxpayer problems and taking prompt and appropriate action to resolve problems and respond to taxpayers.



§ 26-18-902 - Tax Advisory Council.

(a) The Director of the Department of Finance and Administration shall establish a Tax Advisory Council consisting of representatives of the Arkansas Bar Association, the Arkansas Society of Certified Public Accountants, the Arkansas Society of Public Accountants, the Office of Problems Resolution and Tax Information, other taxpayer-oriented groups, and other representatives of the Revenue Division of the Department of Finance and Administration.

(b) The council shall meet annually to discuss tax law changes, compliance problems, and other related matters, and it shall study methods to expedite claims for refunds, protests, appeals, and cases which take an inordinate amount of time to complete.

(c) The council will develop and submit a report to the chairs of the House Committee on Revenue and Taxation and the Senate Committee on Revenue and Taxation.



§ 26-18-903 - Employee evaluation criteria.

The Director of the Department of Finance and Administration shall develop employee evaluation criteria requiring compliance with the Taxpayer Bill of Rights, § 26-18-801 et seq., and quality taxpayer assistance, which shall be included in the annual evaluation of each employee whose job responsibilities include taxpayer contact.



§ 26-18-904 - Collection activity -- Erroneous action -- Claim for damages.

(a) A claim may be filed with the Department of Finance and Administration for any actual damages sustained as a result of any erroneous action taken in a collection activity. Each claimant applying for reimbursement shall file a claim in such form as may be prescribed by the Director of the Department of Finance and Administration. In order for the claim to be granted, the claimant must establish that:

(1) The actual damage resulted from an error made by the Revenue Division of the Department of Finance and Administration; and

(2) Prior to the actual damage, the taxpayer responded to all contacts by the division and provided all requested information or documentation sufficient to establish the taxpayer's position. This provision may be waived for reasonable cause.

(b) (1) (A) Claims made pursuant to this section shall be filed within ninety (90) calendar days after the date the actual damage was sustained.

(B) Within thirty (30) calendar days after the date the claim is received, the claim shall be approved or denied.

(2) If a claim is denied, the taxpayer shall be notified in writing of the reason for the denial of the claim.






Subchapter 10 - -- Business Closure

§ 26-18-1001 - Business closure authority -- Notice.

(a) In addition to all other remedies provided by law for the collection of unpaid taxes, the Director of the Department of Finance and Administration may close the business of a noncompliant taxpayer as defined by § 26-18-104, subject to the administrative and judicial appeal procedures in this subchapter, if the noncompliant taxpayer for three (3) times within any consecutive twenty-four-month period fails to either:

(1) Report in the manner required by Arkansas law:

(A) Gross receipts or compensating use tax; or

(B) State income tax withholding for employees; or

(2) Remit the tax that is due for the reporting period for:

(A) Gross receipts or compensating use tax; or

(B) State income tax withholding for employees.

(b) (1) The director shall give notice to the noncompliant taxpayer that the third delinquency in reporting or remitting tax in any consecutive twenty-four-month period will result in the closure of the business.

(2) The notice must be in writing and delivered to the noncompliant taxpayer by the United States Postal Service or by hand delivery.

(c) (1) If the noncompliant taxpayer has a third delinquency in reporting or remitting tax in any consecutive twenty-four-month period after the issuance of the notice provided in subsection (b) of this section, the director shall notify the noncompliant taxpayer by certified mail or by hand delivery that the business will be closed within five (5) business days from the date of the notice unless the noncompliant taxpayer makes arrangements with the director to satisfy the tax delinquency.

(2) When the fifth day falls on a Saturday, Sunday, or legal holiday, the performance of the act is considered timely if it is performed on the next succeeding business day that is not a Saturday, Sunday, or legal holiday.

(d) A noncompliant taxpayer may avoid closure of the business by:

(1) Filing all delinquent reports and by remitting the delinquent tax including any interest and penalty; or

(2) Entering into a payment agreement approved by the director to satisfy the tax delinquency.

(e) After written notice delivered to a lottery retailer by the United States Postal Service or by hand delivery, the director may pursue a remedy under this subchapter against a lottery retailer as a noncompliant taxpayer upon receiving a referral from the Arkansas Lottery Commission under § 23-115-605.



§ 26-18-1002 - Administrative hearing.

(a) A noncompliant taxpayer may request an administrative hearing concerning the decision of the Director of the Department of Finance and Administration to close the noncompliant taxpayer's business by following the procedures in this section.

(b) Within five (5) business days after the delivery or attempted delivery of the notice required by § 26-18-1001(c), the noncompliant taxpayer may file a written protest, signed by the noncompliant taxpayer or his or her authorized agent, stating the reasons for opposing the closure of the business and requesting an administrative hearing.

(c) (1) A noncompliant taxpayer may request that an administrative hearing be held in person, by telephone, upon written documents furnished by the noncompliant taxpayer, or upon written documents and any evidence produced by the noncompliant taxpayer at an administrative hearing.

(2) The director has the discretion to determine whether an administrative hearing at which testimony is to be presented will be conducted in person or by telephone.

(3) A noncompliant taxpayer who requests an administrative hearing based upon written documents is not entitled to any other administrative hearing prior to the hearing officer's rendering a decision.

(d) The administrative hearing will be conducted by a hearing officer appointed by the director under § 26-18-405.

(e) (1) The hearing officer will set the time and place for a hearing and will give the noncompliant taxpayer notice of the hearing.

(2) At the administrative hearing, the noncompliant taxpayer may be represented by an authorized representative and may present evidence in support of his or her position.

(f) (1) The hearing may be held in any city in which the Revenue Division of the Department of Finance and Administration maintains a field audit district office or in such other city as the director may designate.

(2) The administrative hearing will be held within fourteen (14) calendar days of receipt by the director of the request for hearing.

(g) The administrative hearing and determinations made by the hearing officer under this subchapter are not subject to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(h) The defense or defenses to the closure of a business under this subchapter are:

(1) Written proof that the noncompliant taxpayer filed all delinquent returns and paid the delinquent tax due including interest and penalty; or

(2) That the noncompliant taxpayer has entered into a written payment agreement, approved by the director, to satisfy the tax delinquency.

(i) The decision of the hearing officer must be in writing with copies delivered to the noncompliant taxpayer and the Department of Finance and Administration by the United States Postal Service or by hand delivery.



§ 26-18-1003 - Judicial relief.

(a) (1) If the decision of the hearing officer under § 26-18-1002 is to affirm the closure of the business, the decision shall be submitted in writing and delivered by the United States Postal Service or by hand to the noncompliant taxpayer.

(2) The noncompliant taxpayer may seek judicial relief from the decision by filing suit within twenty (20) calendar days of the date of the decision.

(b) (1) Jurisdiction for a suit under this section to contest a determination of the Director of the Department of Finance and Administration shall be in the Pulaski County Circuit Court or the circuit court of the county where the noncompliant taxpayer resides or has his or her principal place of business, where the matter shall be tried de novo.

(2) (A) If the circuit court finds that the business closure order was appropriately issued by the director, the circuit court shall issue an injunction prohibiting the further operation of the business against the noncompliant taxpayer.

(B) In the event that a business subject to an injunction issued by the circuit court as provided in this subchapter continues in operation, upon conviction, any person responsible for the decision to operate the business after the issuance of the injunction shall be guilty of a Class A misdemeanor.

(3) An appeal may be made from the circuit court to the appropriate appellate court, as provided by law.

(c) The procedures established by this section are the sole methods for seeking relief from a written decision to close the business of a noncompliant taxpayer.

(d) The decision to close the business of a noncompliant taxpayer will be final:

(1) If the noncompliant taxpayer fails to:

(A) Request an administrative hearing under § 26-18-1002; or

(B) Seek judicial relief under this section; or

(2) Upon the final decision of a circuit court or an appellate court.

(e) (1) It is unlawful for a business to continue in operation after a business closure order is issued that is:

(A) Upheld on appeal under this subchapter; or

(B) Not appealed by the noncompliant taxpayer under this subchapter.

(2) Upon conviction, any person responsible for the decision to operate the business in violation of this subchapter shall be guilty of a Class A misdemeanor.



§ 26-18-1004 - Business closure procedure.

(a) If a noncompliant taxpayer fails to timely seek administrative or judicial review of a business closure decision or if the business closure decision is affirmed after administrative or judicial review, the Director of the Department of Finance and Administration shall affix a written notice to all entrances of the business that:

(1) Identifies the business as being subject to a business closure order; and

(2) States that the business is prohibited from further operation.

(b) (1) The director may also lock or otherwise secure the business so that it may not be operated.

(2) However, if the business is located in the noncompliant taxpayer's home, the director shall not lock or otherwise secure the business but may post the notice under subsection (a) of this section.

(c) The director may request the assistance of the Department of Arkansas State Police or any state or local law enforcement official to post the notice or to secure the business as authorized in this section.

(d) Any taxpayer information disclosed by the director under the procedures outlined in this section shall not be subject to the confidentiality provisions of § 26-18-303.



§ 26-18-1005 - Suspension of a business license.

(a) After the decision to close the noncompliant taxpayer's business becomes final, the Director of the Department of Finance and Administration shall contact the appropriate administrative body responsible for granting licenses to operate the business and report the closure of the business.

(b) The closure of a business under this subchapter shall be grounds for the suspension or revocation of any business license granted under the laws of the State of Arkansas, excluding professional licenses.



§ 26-18-1006 - Authority to promulgate rules.

The Director of the Department of Finance and Administration may promulgate rules necessary for the enforcement of this subchapter.









Chapter 19 - Electronic Funds

§ 26-19-101 - Definition.

(a) As used in this subchapter, "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, computer, or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account, commonly referenced as either an automated clearinghouse credit or an automated clearinghouse debit.

(b) A transfer of funds by wire transfer which contains no electronic record from which to identify the taxpayer, tax type, tax account number, and tax period is not an electronic funds transfer.



§ 26-19-102 - Applicability of Arkansas Tax Procedure Act.

The provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq., shall be applicable to this subchapter.



§ 26-19-103 - Authority of director.

The Director of the Department of Finance and Administration is authorized to require, and to contract for services necessary to implement, payment of taxes as specified in this subchapter by electronic funds transfer. Provided, however, that this subchapter shall not be construed to require the director to contract for such services or implement a system for payment of any taxes by electronic funds transfer if the director determines that it is fiscally unsound or administratively burdensome to do so.



§ 26-19-104 - Effective dates.

The provisions of this subchapter shall be effective on and after January 1, 1994, for the taxes set forth in § 26-19-105(a)(1); on and after January 1, 1995, for the taxes set forth in § 26-19-105(a)(2); and for the taxable period beginning on or after January 1, 1995, for the taxes set forth in § 26-19-106.



§ 26-19-105 - Payment by taxpayer.

(a) (1) If the Director of the Department of Finance and Administration determines that a taxpayer's monthly liability for the following taxes for any calendar year equals or exceeds twenty thousand dollars ($20,000), the taxpayer shall pay any tax due by electronic funds transfer:

(A) Income withholding taxes under the Arkansas Income Tax Withholding Act of 1965, § 26-51-901 et seq.;

(B) Gross receipts or sales taxes under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., §§ 26-74-201 -- 26-75-705, or the Local Government Bond Act of 1985, § 14-164-301 et seq.;

(C) Compensating or use taxes under the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.;

(D) Privilege taxes;

(E) Special alcoholic beverage excise taxes under § 3-7-201;

(F) Alcoholic beverage supplemental taxes under §§ 3-9-213 and 3-9-223; and

(G) Any other taxes supplemental to the taxes in subdivisions (a)(1)(A)-(F) of this section or required to be collected and remitted in the same manner as sales or use taxes or any other law of this state.

(2) If the director determines that a taxpayer's monthly liability for the following taxes for any calendar year equals or exceeds twenty thousand dollars ($20,000), the taxpayer shall pay the taxes due by electronic funds transfer:

(A) Taxes on tobacco products under the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.;

(B) Severance taxes under §§ 26-58-101 -- 26-58-303; or

(C) Taxes on spirituous liquors, wines, malt liquors, and beer under §§ 3-5-101 -- 3-7-114.

(3) If the director determines that a taxpayer's monthly liability for soft drink taxes under the Arkansas Soft Drink Tax Act, § 26-57-901 et seq., for any calendar year equals or exceeds twenty thousand dollars ($20,000), the taxpayer shall pay the taxes due by electronic funds transfer.

(b) Monthly liability for taxes shall be determined by the director on the basis of average monthly liability for the preceding year.

(c) (1) The transfer shall be made no later than the day before the due date for payment of the taxes so that payment of the taxes is received by the director on or before the due date for payment of the taxes as required by the laws of this state.

(2) (A) A taxpayer who pays income withholding tax by electronic funds transfer or through the state module of the electronic funds transfer payment system of the United States Department of the Treasury in the time and manner required by this section shall not be required to file a monthly withholding return.

(B) However, the taxpayer shall annually file a withholding return, setting forth the basis for each monthly payment made during the year by electronic funds transfer or through the state module of the electronic funds transfer payment system of the United States Department of the Treasury, on or before the fifteenth day following the end of each year.

(C) The annual withholding return shall be made on such a form and shall include such information as the director prescribes.

(3) Except as otherwise provided by this subchapter, no taxpayer required to pay tax by electronic funds transfer or who remits tax through the state module of the electronic funds transfer payment system of the United States Department of the Treasury shall be relieved from filing returns or complying with all other requirements of state tax laws.

(4) (A) For any withholding tax reporting period, a company or any other business enterprise that provides the service of reporting and remitting withholding tax on the wages paid to Arkansas employees by other employers shall remit all such withholding taxes to the director by electronic funds transfer.

(B) However, a company or business that provides tax reporting and remitting services shall not be required to remit withholding taxes by electronic funds transfer if the company or business provides those services for fewer than one hundred (100) Arkansas employers.

(C) As used in this subdivision (c)(4), "Arkansas employer" means any employer required by Arkansas law to withhold, report, and remit Arkansas income tax on the wages, salary, or other compensation paid to its employees within this state.

(5) (A) If the Federal Reserve Bank is closed on a due date that prohibits a taxpayer from being able to make a payment through electronic funds transfer, the payment shall be accepted as timely if made on the next day the Federal Reserve Bank is open.

(B) A return filed in conjunction with a remittance that cannot be made due to the closure of the Federal Reserve Bank shall be accepted as timely if filed in conjunction with the payment on the next day the Federal Reserve Bank is open.

(d) The following may elect to utilize the state module of the electronic funds transfer payment system of the United States Department of the Treasury to pay monthly income withholding taxes by electronic funds transfer:

(1) Any taxpayer who is not required by subdivision (a)(1) of this section to pay income withholding taxes by electronic funds transfer; or

(2) Any business that provides tax reporting and remitting services that is not required by subdivision (c)(4) of this section to pay income withholding taxes by electronic funds transfer.



§ 26-19-106 - Payment by corporation.

(a) If the Director of the Department of Finance and Administration determines that a corporation's estimated quarterly state income tax liability under § 26-51-911 et seq. equals or exceeds twenty thousand dollars ($20,000), the corporation shall pay the quarterly income taxes due by electronic funds transfer.

(b) A corporation's quarterly liability shall be determined on the basis of average quarterly liability for the preceding year.

(c) (1) The transfer shall be made no later than the day before the due date for payment of the taxes so that payment of the taxes is received by the director on or before the due date for payment of the taxes as required by the laws of this state.

(2) If the corporation's income tax payment is timely made by electronic funds transfer, the corporation is not required to file a quarterly estimated tax declaration.



§ 26-19-107 - Penalties.

(a) In addition to the penalties imposed under the Arkansas Tax Procedure Act, § 26-18-101 et seq., a taxpayer required to pay taxes by electronic funds transfer who fails to so pay the amount required under any state law on or before the due date for payment of the taxes shall be assessed a penalty of five percent (5%) of the amount of taxes due.

(b) In addition to all other penalties imposed under this subchapter and the Arkansas Tax Procedure Act, § 26-18-101 et seq., a taxpayer required to pay sales taxes by electronic funds transfer who fails to so pay any of the sales taxes on or before the due date for payment of the taxes in the amounts required under § 26-52-501 or § 26-52-512 shall not be entitled to the benefits contained in §§ 26-52-503 and 26-52-512.

(c) (1) With respect to an electronic funds transfer by automated clearinghouse debit, "to pay taxes by electronic funds transfer" means that the following conditions are met on or before the due date for such payment:

(A) The taxpayer initiates the automated clearinghouse debit by calling the designated toll-free telephone number by 3:00 p.m. on the last business day prior to the due date;

(B) The taxpayer accurately provides the Director of the Department of Finance and Administration with sufficient information from which the payment may be applied to the correct account, including, but not limited to, the taxpayer's name, account number, tax type, tax period, and the amount of the payment; and

(C) The taxpayer's bank account designated as the account to be debited contains adequate funds to cover the payment of taxes by debit transfer at the time the debit transaction is initiated and continuing through the due date of the tax payment.

(2) With respect to an electronic funds transfer by automated clearinghouse credit, "to pay taxes by electronic funds transfer" means that the following conditions are met on or before the due date for the payment:

(A) (i) The taxpayer initiates a successful prenote or test transaction containing necessary information in cash concentration or disbursement plus tax payment addendum (CCD + TXP) format.

(ii) "Tax payment addendum format" means a technical format for the communication of limited tax remittance data accompanying a payment through the automated clearinghouse system and includes a list of standard tax-type and account-type codes;

(B) The transfer contains an electronic addenda which allows the director to identify the taxpayer, tax account number, tax payment amount, tax type, and tax period in accordance with instructions provided by the director;

(C) The taxpayer transfers the amount of funds due; and

(D) The taxpayer's designated bank account contains adequate funds to cover the credit transfer at the time the credit transaction is initiated and continuing through the due date of the tax payment.

(3) (A) A taxpayer is considered to have failed to pay taxes by electronic funds transfer if the conditions stated in subdivision (c)(1) or (c)(2) of this section are not met.

(B) The director will notify the taxpayer in writing of the failure to meet the conditions with respect to a particular reporting period.

(C) Subsequent failures to meet the prescribed conditions shall result in the assessment of penalties described in subsection (a) of this section without necessity of additional written notice.



§ 26-19-108 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to adopt rules and regulations which he or she deems necessary to implement and enforce the provisions of this subchapter.






Chapter 20 - Uniform Sales and Use Tax Administration Act

§ 26-20-101 - Title.

This chapter shall be known as and referred to as the "Uniform Sales and Use Tax Administration Act".



§ 26-20-102 - Definitions.

As used in this chapter:

(1) "Agreement" means the Streamlined Sales and Use Tax Agreement;

(2) "Certified automated system" means software certified jointly by the states that are signatories to the agreement and which is used to calculate the sales and use tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction;

(3) "Certified service provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales and use tax functions;

(4) "Director" means the Director of the Department of Finance and Administration;

(5) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

(6) "Sales tax" means the tax levied under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.;

(7) "Seller" means any person making sales, leases or rentals of personal property or services;

(8) "State" means any state of the United States and the District of Columbia; and

(9) "Use tax" means the tax levied under the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.



§ 26-20-103 - Legislative finding.

The Eighty-Third General Assembly finds that this state should enter into an agreement with one (1) or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.



§ 26-20-104 - Authority to enter agreement.

(a) The Director of the Department of Finance and Administration is authorized and directed to enter into the Streamlined Sales and Use Tax Agreement with one (1) or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

(b) In furtherance of the agreement, the director is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

(c) The director is further authorized to take other actions reasonably required to implement the provisions set forth in this chapter.

(d) Other actions authorized by this section include, but are not limited to, the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

(e) The director or his or her designee is authorized to represent this state before the other states that are signatories to the agreement.



§ 26-20-105 - Relationship to state law.

(a) No provision of the agreement authorized by this chapter in whole or part invalidates or amends any provision of the law of this state.

(b) Adoption of the agreement by this state does not amend or modify any law of this state.

(c) Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.



§ 26-20-106 - Agreement requirements.

The Director of the Department of Finance and Administration shall not enter into the agreement unless it requires each state to abide by the following requirements:

(a) Uniform State Rate.

The agreement must set restrictions to achieve more uniform state rates through the following:

(1) Limiting the number of state rates;

(2) Limiting the application of maximums on the amount of state tax that is due on a transaction;

(3) Limiting the application of thresholds on the application of state tax.

(b) Uniform Standards.

The agreement must establish uniform standards for the following:

(1) The sourcing of transactions to taxing jurisdictions;

(2) The administration of exempt sales;

(3) The allowances a seller can take for bad debts;

(4) Sales and use tax returns and remittances.

(c) Uniform Definitions.

The agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

(d) Central Registration.

The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(e) No Nexus Attribution.

The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

(f) Local Sales and Use Taxes.

The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1) Restricting variances between the state and local tax bases;

(2) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions;

(3) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes;

(4) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(g) Monetary Allowances.

The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(h) State Compliance.

The agreement must require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member.

(i) Consumer Privacy.

The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(j) Advisory Councils.

The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of non-member state representatives to consult with in the administration of the agreement.



§ 26-20-107 - Cooperating sovereigns.

(a) The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions.

(b) The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.



§ 26-20-108 - Limited binding and beneficial effect.

(a) (1) The agreement authorized by this chapter binds and inures only to the benefit of this state and the other member states.

(2) No person, other than a member state, is an intended beneficiary of the agreement.

(3) Any benefit to a person other than a state is established by the law of this state and the other member states and not by the terms of the agreement.

(b) (1) Consistent with subsection (a) of this section, no person shall have any cause of action or defense under the agreement or by virtue of this state's approval of the agreement.

(2) No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this state, or any political subdivision of this state on the ground that the action or inaction is inconsistent with the agreement.

(c) No law of this state, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.



§ 26-20-109 - Seller and third-party liability.

(a) (1) A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes.

(2) As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section.

(3) A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud.

(4) In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider.

(5) A seller is subject to audit for transactions not processed by the certified service provider.

(6) The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

(b) (1) A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system.

(2) A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

(c) A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.






Chapter 21 - Streamlined Sales Tax Administrative Act

§ 26-21-101 - Title.

This chapter shall be known and may be cited as the "Streamlined Sales Tax Administrative Act".



§ 26-21-102 - Legislative findings and intent.

The Eighty-Fifth General Assembly finds that this state should enter into an agreement with one (1) or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.



§ 26-21-103 - Definitions.

As used in this chapter:

(1) "Agent" means a person appointed by a seller to represent the seller before the State of Arkansas and the other states in the agreement;

(2) "Agreement" means the multistate agreement to simplify and modernize sales and use tax administration known as the "Streamlined Sales and Use Tax Agreement";

(3) "Certified automated system" means software that is certified under the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction;

(4) "Certified service provider" means an agent certified under the agreement to perform all the seller's sales and use tax functions, other than the seller's obligation to remit tax on its own purchases;

(5) (A) "Entity-based exemption" means an exemption based on who purchases the product or who sells the product.

(B) An exemption that is available to all individuals shall not be considered an entity-based exemption;

(6) "Model 1 seller" means a seller registered under the agreement that has selected a certified service provider as its agent to perform all the seller's sales and use tax functions, other than the seller's obligation to remit tax on its own purchases;

(7) "Model 2 seller" means a seller registered under the agreement that has selected a certified automated system to perform part of its sales and use tax functions, but retains responsibility for remitting the tax;

(8) (A) "Model 3 seller" means a seller registered under the agreement that has:

(i) Sales in at least five (5) member states;

(ii) Total annual sales revenue of at least five hundred million dollars ($500,000,000);

(iii) A proprietary system that calculates the amount of tax due each jurisdiction; and

(iv) Entered into a performance agreement with the member states that establishes a tax performance standard for the seller.

(B) As used in subdivision (8)(A) of this section, "seller" includes an affiliated group of sellers using the same proprietary system;

(9) "Model 4 seller" means a seller that is registered under the agreement and is not a model 1 seller, model 2 seller, or model 3 seller;

(10) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity;

(11) "Purchaser" means a person to which a sale of personal property is made or to which a service is furnished;

(12) "Seller" means a person making sales, leases, or rentals of personal property or services;

(13) "State" means any state of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and

(14) "Use-based exemption" means an exemption based on a specified use of the product by the purchaser.



§ 26-21-104 - Seller registration.

(a) The Department of Finance and Administration shall participate in an online sales and use tax registration system in cooperation with the states that are members of the agreement. (b) The department shall not use a seller's registration with the online sales and use tax registration system as provided in subsection (a) of this section and any subsequent collection of a sales or use tax in determining whether the seller has nexus with the state for any tax at any time.

(c) When registering, a seller may select one (1) of the following models:

(1) Model 1 seller;

(2) Model 2 seller;

(3) Model 3 seller; or

(4) Model 4 seller.



§ 26-21-105 - Taxing jurisdictions.

The Department of Finance and Administration shall develop a downloadable online database system to assign state and local taxing jurisdictions, boundaries, and sales and use tax rates.



§ 26-21-106 - Relief from certain liability.

(a) Except as provided in subsection (c) of this section, a seller or certified service provider using a database provided by the Department of Finance and Administration shall not be liable to the State of Arkansas or its local jurisdictions for charging and collecting the incorrect amount of sales or use tax if the seller or the certified service provider relied on erroneous data provided by the department on sales or use tax rates, boundaries, taxing jurisdiction assignments, or the taxability matrix.

(b) The department shall promulgate rules to provide a purchaser relief from a sales or use tax, penalties, and interest for failing to pay the correct amount of sales or use tax if erroneous information on sales or use tax rates, boundaries, or taxing jurisdiction assignments or in the taxability matrix provided by the department has been relied on by the purchaser, the purchaser's seller, or the purchaser's certified service provider.

(c) (1) If the department provides an address-based boundary database for assigning taxing jurisdictions and their associated sales or use tax rates, the department may cease providing the relief from liability provided in subsections (a) and (b) of this section if the department gave the seller or the certified service provider adequate notice.

(2) If a seller demonstrates that requiring the use of the address-based database would create an undue hardship, the department may extend the relief from liability to the seller for a designated period of time.

(d) (1) If the effective date of a state sales or use tax rate change is less than thirty (30) days from the enactment of the statute providing the rate change, a seller is relieved of liability for failing to collect sales or use tax at the new rate if:

(A) The seller collected sales or use tax at the effective rate immediately preceding the change; and

(B) The seller's failure to collect at the newly effective sales or use tax rate does not extend beyond thirty (30) days after the date of enactment of the new sales or use tax rate.

(2) The seller is not relieved of liability if the seller fraudulently failed to collect at the new sales or use tax rate or solicited purchasers based on the immediately preceding effective sales or use tax rate.



§ 26-21-107 - Administration of exemptions.

(a) The Department of Finance and Administration shall administer use-based exemptions and entity-based exemptions when practicable through a direct pay permit, an exemption certificate, or another means that does not burden sellers.

(b) (1) A seller that follows the exemption requirements as prescribed by the Director of the Department of Finance and Administration shall be relieved from any tax otherwise applicable if it is determined that the purchaser improperly claimed an exemption.

(2) If it is determined that the purchaser improperly claimed an exemption, the department shall hold the purchaser liable for the nonpayment of tax.

(3) The relief from liability provided in subdivision (b)(1) of this section does not apply to a seller that:

(A) Fraudulently fails to collect the sales or use tax;

(B) Solicits a purchaser to participate in the unlawful claim of an exemption; or

(C) Accepts an exemption certificate from a purchaser claiming an entity-based exemption when:

(i) The subject of the transaction sought to be covered by the exemption certificate is actually received by the purchaser at a location operated by the seller; and

(ii) The state where that location resides provides an exemption certificate that clearly and affirmatively indicates that the claimed exemption is not available in that state.

(4) (A) A seller may obtain a fully completed exemption certificate or capture the relevant data elements required by the department within ninety (90) days after the date of sale.

(B) (i) If the seller has not obtained an exemption certificate or all relevant data elements and the department makes a request for substantiation of the exemption, the seller has one hundred twenty (120) days from the date of the request to prove by other means that the transaction was not subject to sales or use tax or to obtain in good faith a fully completed exemption certificate from the purchaser.

(ii) As used in subdivision (b)(4)(B)(i) of this section, "good faith" means that the seller obtains a certificate that claims an exemption that:

(a) Was statutorily available on the date of the transaction in the jurisdiction where the transaction is sourced;

(b) Could be applicable to the item being purchased; and

(c) Is reasonable for the purchaser's type of business.

(c) A third party vendor may claim a resale exemption based on an exemption certificate provided by its customer or any other acceptable information available to the third party vendor evidencing qualification for a resale exemption regardless of whether the customer is registered with the department to collect and remit sales or use tax.



§ 26-21-108 - Returns and remittance of funds.

(a) The Director of the Department of Finance and Administration shall promulgate rules to provide:

(1) An alternative method for making payments if an electronic funds transfer fails on its due date; and

(2) A rounding algorithm for sales or use tax computation.

(b) (1) The Department of Finance and Administration shall develop a simplified electronic return to be used for all state and local sales and use taxes levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The department shall provide a separate reporting form for any other special or miscellaneous excise taxes so as not to violate the agreement.

(3) The department shall allow all sellers, whether or not the seller is registered under the agreement, to file a simplified electronic return.

(4) A model 4 seller that does not have a legal requirement to register in Arkansas is not required to submit information relating to exempt sales on the simplified electronic return.

(5) A seller that elects to file a simplified electronic return shall give at least a three-month notice of the seller's intent to discontinue filing a simplified electronic return.

(c) The department shall allow a seller to elect to compute the sales or use tax due on a transaction on an item or an invoice basis and shall allow the rounding rule to be applied to the aggregated state and local sales or use taxes.

(d) (1) A seller that is registered under the agreement and indicated at the time of registration that it does not anticipate making a sale that would be sourced to Arkansas is not required to file a return.

(2) If the seller makes a taxable sale sourced to Arkansas, the seller shall file a return on or before the twentieth day of the month following the sale.

(e) (1) A seller registered under the agreement that does not have a legal requirement to register in Arkansas shall be given a minimum of thirty (30) days' notice before the department establishes a tax liability based solely on the seller's failure to timely file.

(2) However, the department may establish a tax liability based solely on a seller's failure to timely file if the seller has a history of nonfiling or late filing.



§ 26-21-109 - Customer refund procedures.

(a) (1) A cause of action against the seller for over-collected sales or use taxes does not accrue until sixty (60) days after a purchaser has provided written notice to the seller.

(2) The written notice to the seller required in subdivision (a)(1) of this section must contain the information necessary to determine the validity of the request.

(b) In connection with a purchaser's request from a seller of over-collected sales or use taxes, a seller shall be presumed to have a reasonable business practice if in the collection of the sales or use taxes, the seller:

(1) Uses either a certified service provider or a certified automated system, including a certified proprietary system, that is certified by the State of Arkansas; and

(2) Has remitted to the Department of Finance and Administration all taxes collected less any deductions, credits, or collection allowances.



§ 26-21-110 - Amnesty for registration.

(a) The Director of the Department of Finance and Administration shall provide amnesty for uncollected or unpaid sales or use tax to a seller that registers to pay or to collect and remit applicable sales or use tax on sales made to purchasers in the state in accordance with the terms of the agreement, provided that the seller was not registered to collect sales and use tax in the State of Arkansas in the twelve-month period preceding the effective date of the state's participation in the agreement.

(b) The amnesty shall preclude assessment for uncollected or unpaid sales or use tax, penalty, and interest for sales made during the period that the seller was not registered in the state, provided registration occurs within twelve (12) months of the date the state is found to be in compliance with the agreement.

(c) The amnesty shall not be available to a seller with respect to any matter or matters for which the seller received notice of the commencement of an audit and the audit is not yet finally resolved, including any related administrative and judicial processes.

(d) The amnesty shall not be available for sales or use taxes already paid or remitted to the Department of Finance and Administration or to taxes collected by the seller.

(e) The amnesty shall be fully effective, absent the seller's fraud or intentional misrepresentations of a material fact, so long as the seller continues its Arkansas sales and use tax registration and continues payment or collection and remittance of applicable sales or use taxes for a period of at least thirty-six (36) months from the date amnesty was awarded.

(f) The amnesty shall be applicable only to sales or use taxes due from a seller in its capacity as a seller and not to sales or use taxes due from a seller in its capacity as a purchaser.

(g) The director shall also provide amnesty to a seller for uncollected or unpaid sales or use tax if:

(1) The seller was already registered with the agreement at the time Arkansas became a full member of the agreement; and

(2) The seller was not registered to collect sales and use tax in Arkansas in the twelve-month period preceding the effective date of Arkansas's full membership in the agreement.



§ 26-21-111 - Certification and payment of service providers and automated systems.

(a) The Director of the Department of Finance and Administration may:

(1) Certify service providers and automated systems to aid in the administration of sales and use tax collections; and

(2) Provide a monetary allowance to the certified service providers, certified automated systems, and to sellers that do not have a requirement to register to collect the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) (1) A certified service provider or model 2 seller using a certified automated system is not liable to the State of Arkansas or its local jurisdictions for charging and collecting the incorrect amount of sales or use tax.

(2) The relief from liability provided in this section is not available to a certified service provider or model 2 seller that has incorrectly classified an item or transaction into a product category certified by the state.

(3) (A) If the Department of Finance and Administration determines that an item or transaction is incorrectly classified as to its taxability, it shall notify the certified service provider or model 2 seller of the incorrect classification.

(B) The certified service provider or model 2 seller shall have ten (10) days to revise the classification after receipt of the notice.

(C) Upon the expiration of ten (10) days, the certified service provider or model 2 seller is liable for the failure to collect the correct amount of sales or use tax due.

(c) A certified service provider has the same relief from liability as sellers provided in § 26-21-107.



§ 26-21-112 - Effective date for rate changes.

The effective date of rate changes for services covering a period starting before and ending after the statutory effective date shall be as follows:

(1) For a rate increase, the new rate shall apply to the first billing period starting on or after the effective date; and

(2) For a rate decrease, the new rate shall apply to bills rendered on or after the effective date.



§ 26-21-113 - Promulgation of rules.

The Director of the Department of Finance and Administration shall promulgate rules and develop forms to implement the provisions of this chapter.



§ 26-21-114 - Governing board.

For the purposes of representing this state on the governing board authorized by the agreement, there shall be four (4) representatives as follows:

(1) One (1) member appointed by the President Pro Tempore of the Senate;

(2) One (1) member appointed by the Speaker of the House of Representatives;

(3) One (1) member appointed by the Governor; and

(4) The Director of the Department of Finance and Administration or his or her designee.



§ 26-21-115 - Confidentiality and privacy protections with respect to model 1 sellers.

(a) The purpose of this section is to set forth a policy to protect the confidentiality rights of all participants in the agreement system and the privacy interests of consumers who deal with model 1 sellers.

(b) As used in this section:

(1) "Anonymous data" means information that does not identify a person;

(2) "Confidential taxpayer information" means all information that is protected under Arkansas's laws, rules, regulations, and privileges; and

(3) "Personally identifiable information" means information that identifies a person.

(c) With very limited exceptions, a certified service provider shall perform its tax calculation, remittance, and reporting functions without retaining the personally identifiable information of consumers.

(d) When any personally identifiable information that has been collected and retained is no longer required for the purposes of verifying the validity of an exemption, the personally identifiable information shall no longer be retained by the Department of Finance and Administration.

(e) When personally identifiable information regarding an individual is retained, the department shall provide reasonable access by such individual to his or her own information in the state's possession and a right to correct any inaccurately recorded information.

(f) If anyone other than the state or a person authorized by this state's law or the agreement seeks to discover personally identifiable information, a reasonable and timely effort to notify the individual indentified in the personally identifiable information of the request shall be made.

(g) The privacy policy in this section is subject to enforcement in the same manner as set out in § 26-18-303.

(h) All laws and rules regarding the collection, use, and maintenance of confidential taxpayer information remain fully applicable and binding.









Subtitle 3 - Administration Of Local Taxes

Chapter 23 - Taxpayers

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Property Taxpayer Bill of Rights

§ 26-23-201 - Title.

This act shall be referred to as the "Arkansas Property Taxpayer Bill of Rights".



§ 26-23-202 - Purpose.

(a) It is the intent of this act that the following objectives shall apply to the operation of the property tax system for Arkansas taxpayers:

(1) To be taxed fairly and assessed equitably throughout the state;

(2) To have access to information concerning how the system of property taxation works and how their tax dollars are spent;

(3) To participate in the determination of tax rates or millage rates levied in local taxing units;

(4) To receive fair and courteous treatment throughout the property tax system;

(5) To review the reassessments and methodology used in determining the value of their properties and that of comparable properties;

(6) To receive a prompt response by government officials to inquiries regarding the value of their properties;

(7) To require government officials or others responsible for the valuation of property to review and correct any measurement error to the nearest foot, clerical error, or other technical error which occurred in the valuation of their properties;

(8) To be sent a notice setting forth the following:

(A) The amount of any change in the value of their properties;

(B) The right of the taxpayer to appeal such a change; and

(C) The procedures which must be followed on appeal, including the name, title, address, and telephone number of the secretary of the county equalization board to whom the appeal and any supporting documentation should be directed, the deadline for requesting a hearing, and the proof required for adjustment of value;

(9) To complete all steps in the appeal process before paying any disputed taxes;

(10) To receive written notification of the outcome of any appeal; and

(11) To recover any overpayment of taxes resulting from erroneous assessments within three (3) years after payment.

(b) The rights enumerated in subsection (a) of this section shall be prominently displayed in each county assessor's and county collector's office in Arkansas.

(c) (1) The provisions of subsections (a) and (b) of this section are goals and objectives only and no person or entity shall have a civil cause of action for any alleged breach or violation of any of these goals and objectives.

(2) However, subdivision (c)(1) of this section shall not be interpreted or construed to limit the rights of any taxpayer under any other law of this state.



§ 26-23-203 - Notice procedures.

The following procedures shall be employed to ensure taxpayers receive adequate notice of value changes:

(1) (A) Countywide reappraisals of real property shall be completed no later than July 1 of the year in which the countywide reappraisal is scheduled to be completed.

(B) Original valuations of newly discovered and newly constructed real property shall be completed no later than July 1 of each assessment year;

(2) (A) Notice of value changes shall be sent to affected property owners no later than ten (10) business days after July 1 of the assessment year.

(B) The notice of value changes shall include:

(i) The previous year's full and assessed value, the reassessed full and assessed value, or the new full and assessed value resulting from an original assessment of newly discovered and newly constructed property;

(ii) The time period for meeting with the county assessor or his or her representative to review the new valuation of the taxpayer's property;

(iii) A statement that property owners have the right to appeal the new valuation to the county equalization board;

(iv) The deadline to petition the county equalization board to conduct a hearing to review the contested assessment; and

(v) A summary of laws relating to the criteria established by the Supreme Court to uphold an assessment determination by the county equalization board; and

(3) (A) Property owners shall have the right to have a meeting with the county assessor or his or her representative for a change in value before petitioning the county equalization board for a hearing.

(B) In order to accommodate property owners, the county assessor or his or her representative shall conduct the informal hearings required by this section after normal business hours at least one (1) day per week.



§ 26-23-204 - Tax bill information.

In order to assist property taxpayers to better understand their property tax bills, the following information shall be included on each tax bill sent by the county collector:

(1) The dollar amount of the taxpayer's total tax bill distributed to each taxing unit in the county where the taxpayer's property is taxed;

(2) The millage rate levied by each taxing unit used to determine the tax distribution to each taxing unit and the percentage of the full value of the taxpayer's property that each millage rate levy represents;

(3) The percentage of the full value of the property shall be calculated by multiplying the legal assessment level by the appropriate millage rate levy; and

(4) The sum of the millage rates levied by each taxing unit, the percentage of the full value of the taxpayer's property that the sum of the millage rate levies represents, and the total dollar amount due and billed.



§ 26-23-205 - Taxpayer notice.

(a) A county collector shall send a property taxpayer a yearly notice concerning his or her rights under the provisions of Arkansas Constitution, Amendment 79, containing the following:

(1) A statement that the assessed value of a homestead used as a principal place of residence and owned by a taxpayer who is disabled or sixty-five (65) years of age or older shall be the lower of the assessed value at the time the taxpayer qualified for the property tax relief under Arkansas Constitution, Amendment 79, or a later assessed value; and

(2) The county assessor's contact information.

(b) The yearly notice required in subsection (a) of this section may be sent with the taxpayer's tax statement or by separate first-class mail.









Chapter 24 - Arkansas Public Service Commission

§ 26-24-101 - Tax Division created.

For the purpose of assisting it in the carrying out of its functions, powers, and duties, there are created within the Arkansas Public Service Commission the following divisions:

(1) (A) A Tax Division which shall have the responsibility of performing all functions and duties regarding assessment and equalization of properties of public utilities and public carriers.

(B) (i) (a) All rules, regulations, and procedures to be followed by the Tax Division in assessing public utilities shall be promulgated by the Arkansas Public Service Commission, and all assessments of public utilities made by the Tax Division shall be upon the approval of the Arkansas Public Service Commission.

(b) Any person aggrieved by any assessment of any public utility made by the Tax Division and approved by the Arkansas Public Service Commission shall, upon petition, be entitled to a hearing before the Arkansas Public Service Commission, and appeals from the rulings of the Arkansas Public Service Commission shall be to the circuit court upon the record made before the Arkansas Public Service Commission in the manner provided by law.

(ii) (a) All rules, regulations, and procedures to be followed by the Tax Division in assessing public carriers shall be promulgated by the Arkansas Transportation Commission [abolished], and all assessments of public carriers made by the Tax Division shall be upon the approval of the Arkansas Transportation Commission [abolished].

(b) Any person aggrieved by any assessment of any public carrier made by the Tax Division and approved by the Arkansas Transportation Commission [abolished] shall, upon petition, be entitled to a hearing before the Arkansas Public Service Commission, and appeals from the rulings of the Arkansas Transportation Commission [abolished] shall be to the circuit court upon the record made before the Arkansas Transportation Commission [abolished] in the manner provided by law; and

(2) An Assessment Coordination Division [abolished], the duties of which shall be such of those formerly imposed upon the Arkansas Assessment Coordination Department [abolished] as shall be assigned to the Assessment Coordination Division [abolished] by the Arkansas Public Service Commission. None of the duties so assigned shall relate to the assessment of the properties of public carriers or public utilities.



§ 26-24-102 - Power and authority generally.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to have and exercise general and complete supervision and control over:

(1) The valuation, assessment, and equalization of all property, privileges, and franchises; and

(2) The several county assessors, county equalization boards, and other officers charged with the assessment or equalization of property taxes throughout the state, to the end that all assessments on property, privileges, and franchises in this state shall be made in relative proportion to the just and true value of the property, privileges, and franchises, in substantial compliance with the law.



§ 26-24-103 - Assessment of utility property.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to have the exclusive power of original assessment of both real and personal property used in the operating of carrier pipeline, railroad, street railroad, express, sleeping car, and intercounty bus line companies, and all telegraph, telephone, electric power, cable television, heating, gas, water, water transportation, toll bridge, or ferry, interurban, or other similar companies, associations, or corporations, commonly known as utilities, doing business or owning property in this state.



§ 26-24-104 - Basis of valuation.

(a) The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to file with the county judge, county clerk, and county assessor of each county not later than ten (10) days before the time for the beginning of the assessment of property by the county assessors a certificate showing the percentage of true and full market or actual value that it has used, or will use, in valuing for taxation for that year the property the commission is required to assess.

(b) It shall be the duty of the county assessors and county equalization boards and county judges to adopt the same basis of valuation of property in their counties for the purpose of taxation as that certified by the commission.



§ 26-24-105 - Supervision of local authorities.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to confer with, advise, and direct all county assessors, county equalization boards, county judges, county clerks, and collectors of state and county taxes concerning their duty with respect to the revenue laws of this state.



§ 26-24-106 - Opinions of commission.

(a) The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to answer all questions that may arise in the construction of any statute affecting the assessment, equalization, or collection of taxes, in accordance with the advice and opinion of the Attorney General.

(b) Such opinion and the rules, regulations, orders, and instructions of the commission prescribed and issued in conformity therewith shall be binding upon all officers, who shall faithfully observe and obey the same unless and until they are reversed, annulled, or modified by a court of competent jurisdiction.



§ 26-24-107 - Rules and regulations.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to:

(1) Prescribe from time to time such general and uniform rules and regulations and issue such orders and instructions, not inconsistent with law, as may be deemed necessary respecting the manner of the exercise of the powers and discharge of the duties of any and all taxing officials; and

(2) Require compliance with the commission's forms, rules, regulations, orders, and instructions.



§ 26-24-108 - Extension of time.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to extend to any official, individual, company, association, or corporation additional time, not to exceed sixty (60) days, within which to file any report required by law to be filed with the commission, in which event the attaching or taking effect of any penalty for failure to file the report or pay any tax or fee shall be postponed accordingly when deemed necessary or advisable.



§ 26-24-109 - Suits.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to direct and approve suits to be instituted by the Attorney General, prosecuting attorneys, or attorneys specially employed for such purpose for the collection of any taxes or penalties due the state or any subdivisions.



§ 26-24-110 - Information from public officials.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to require any public official in this state to report information as to the valuation, assessment, and equalization of property, privileges, or franchises, the collection of taxes, receipts from licenses and other sources, the method of taxation, value of franchises, or intangible property or assets subject to taxation, and such other information as may be needful in the work of the commission, in such form and upon such blanks as the commission may prescribe.



§ 26-24-111 - Information from private persons or corporations.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to require individuals, partnerships, associations, and corporations, and the agents, officers, and employees thereof, to furnish information concerning their capital, funded or otherwise, gross receipts, net profits or income, excess profits, current assets and liabilities, values or franchises, value of property, earnings, operating and other expenses, bonds, deeds, conduct of business, and all other facts, records, books, papers, documents, and other information of any kind or character demanded which may be useful, in order to enable the commission to ascertain the value and relative burden to be borne by every kind of property in this state.



§ 26-24-112 - Witnesses.

(a) The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to summon witnesses to appear, give testimony, and produce records, books, papers, documents, and all other information of any kind or character required relating to any matter which the commission shall have authority to investigate and determine.

(b) (1) (A) Witnesses may be summoned by ordinary subpoena or by subpoena duces tecum issued by any member of the commission, or by the secretary, in the name of the commission, directed to any county sheriff of Arkansas, and returnable to the commission, which subpoena may be served in like manner as process issued out of any circuit court; or

(B) The subpoenas may be served by registered mail, addressed to the witness with return receipt demanded.

(2) In either case, the subpoenas must be served at least five (5) days previously to the day named therein for the appearance of the witness.



§ 26-24-113 - Depositions.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to cause the deposition of witnesses residing within or without the state, or absent therefrom, to be taken upon notice to the interested party, if any, in like manner that depositions of witnesses are taken in civil actions in the circuit court, in any matter which the commission may have authority to investigate or determine.



§ 26-24-114 - Appointment of agents -- Penalty for disclosing information.

(a) (1) For the purpose of making any investigation of any company, firm, corporation, person, association, copartnership, or public utility, subject to the provisions of the laws which the commission is required to administer, the Arkansas Public Service Commission may appoint, by an order in writing, an agent whose duties shall be prescribed in that order.

(2) In the discharge of his or her duties, the agent shall have every power of an inquisitorial nature granted by the law to the commission and the same powers as a notary public, with regard to the taking of depositions; and all powers given by law to a notary public relative to deposition are given to the agent.

(b) Except in his or her report to the commission, or when called on to testify in any court or proceedings, any agent who shall divulge any information acquired by him or her in respect to the transactions, property, or business of any company, firm, or corporation, person, association, copartnership, or public utility, while acting or claiming to act under such order, shall be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) and shall thereafter be disqualified from acting as agent or in any other capacity under appointment or employment of the commission.



§ 26-24-115 - Investigation by agents.

(a) The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to conduct any number of investigations, contemporaneously, through different agents, and may delegate to any agent the taking of all testimony bearing upon any investigation or hearing.

(b) The decision of the commission shall be based upon its examination of all testimony and records.

(c) The recommendations made by an agent shall be advisory only and shall not preclude the taking of further testimony nor further investigation, if the commission so orders.



§ 26-24-116 - Investigations by commission.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to:

(1) Visit in a body or singly, or by authorized agents, the several counties in this state for the purpose of investigating the work and methods of county assessors, or other officers or boards charged with the duty of administering the tax laws;

(2) Examine carefully into all cases where evasion or violation of the tax laws is alleged, complained of, or discovered, and to ascertain wherein existing laws are defective, or are improperly or negligently administered; and

(3) Report the result of the investigation and the facts ascertained to the Governor from time to time when so required by him or her.



§ 26-24-117 - Omitted property.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to cause to be placed upon the assessment rolls omitted property which may be discovered to have escaped for any reason assessment and taxation and to correct any errors that may be found on the assessment rolls and cause the proper entry to be made thereon.



§ 26-24-118 - Meetings of assessors.

(a) The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to call a group meeting of two (2) or more county assessors at such time and place as it may designate, due notice of which shall be given by the commission.

(b) (1) For attending these meetings, county assessors shall receive no compensation but shall be reimbursed for their actual and necessary expenses in attending the meeting, including only the fare necessarily spent in going to and returning from the place of the meeting.

(2) When such claims are verified by oath and approved by the commission or any member thereof, they shall be presented to the county court which shall make an order showing the amount due and directing the county clerk to draw his or her warrant on the county treasurer to be paid out of any general funds belonging to the county.



§ 26-24-119 - Investigation of tax systems.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to:

(1) Investigate the revenue systems of other states;

(2) Thoroughly inform themselves upon the subject of taxation and of the progress made in other states and countries in improving their tax systems;

(3) Formulate and recommend such legislation as may be deemed expedient to forestall evasion of existing tax laws; and

(4) Secure just and equal taxation and improvements in the system of taxation in Arkansas.



§ 26-24-120 - Consultation with Governor.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to consult and confer with the Governor upon the subject of taxation and the administration of the revenue laws, and upon progress of the work of the commission, and to furnish him or her from time to time such information as he or she may require.



§ 26-24-121 - Biennial report.

The Arkansas Public Service Commission shall have the full power and authority in the administration of the tax laws of this state to transmit to the Governor, thirty (30) days before the convening of the General Assembly, a written report showing in tabular form all the taxable property in the state and the assessed value thereof, together with suggestions of such measures as the commission may formulate and recommend for the consideration of the General Assembly.



§ 26-24-122 - Appearance of witnesses.

(a) (1) In case any witness who has been summoned to testify before the Arkansas Public Service Commission shall fail or refuse to testify to or make answer to any material question relating to any matter under investigation or to produce any records, books, papers, or other documents in his or her custody or control when required to do so, any circuit court, or any circuit judge thereof, upon application of any member of the commission, shall issue an attachment for the witness and compel him or her to comply with the summons and to attend before the commission and produce the books, documents, papers, or records and give testimony upon matters about which he or she may be lawfully interrogated.

(2) The circuit court, or circuit judge thereof, may punish a witness for contempt as in the case of disobedience of a like subpoena issued from the circuit court for the refusal to testify in any cases pending therein.

(b) (1) No witness shall be excused from attending or testifying or from producing books, papers, records, accounts, and other documents before the commission, or in obedience to its subpoena, on the ground or for the reason that the testimony, documentary or otherwise, required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture.

(2) No person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may testify or produce evidence, documentary or otherwise, before the commission, or in obedience to its subpoena. However, no person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

(c) (1) Every witness who shall appear before the commission by its order shall receive for his or her attendance the fees and mileage allowed by law for witnesses in civil cases in circuit courts, which shall be audited and paid by the state in the same manner as other expenses of the commission are audited and paid, upon the presentation of the proper voucher sworn to by the witness and approved by the commission or the chair thereof.

(2) Witnesses summoned at the instance of parties other than the commission shall be paid by the party causing the witnesses to be summoned.



§ 26-24-123 - Appeal of actions or orders.

(a) Any taxpayer aggrieved by the action or order of the Arkansas Public Service Commission respecting the assessment or equalization of property shall have the right of appeal to the circuit court and thence to the Supreme Court.

(b) (1) All appeals from the commission involving the assessment or equalization of property locally assessed may be either to the circuit court of the county where the property is located or the Pulaski County Circuit Court.

(2) All appeals involving the assessment or equalization of property, the original assessment of which has been fixed by the commission, shall be to the Pulaski County Circuit Court.

(c) All appeals shall be taken within thirty (30) days from the date of the action or order appealed from by filing a written notice with the commission and shall be tried de novo.

(d) No appeal shall lie from the action or order of the commission on original assessments unless the property owner shall have first exhausted his or her remedy before the commission by way of petition for review.






Chapter 25 - Levy Of Taxes

§ 26-25-101 - Limitation on counties.

It shall be unlawful for the county court to levy on the taxable property of the county in any one (1) year a greater percentage rate than is authorized in this section:

(1) For all county purposes, not exceeding five (5) mills on the dollar; and

(2) For paying indebtedness existing at the time of the adoption of the present Arkansas Constitution, not exceeding five (5) mills on the dollar.



§ 26-25-102 - Limitation on cities and towns.

(a) The amount of taxes which may be levied for general purposes in any one (1) year by the constituted authorities of any city or town under the provisions of Arkansas Constitution, Article 12, Section 4, may equal, but not exceed, the maximum amount of levy at any time fixed under this section of the Arkansas Constitution.

(b) This limitation shall not be construed to prohibit assessments on property adjacent to local improvements made in any city or town for the purpose of paying the costs and damages occasioned thereby.



§ 26-25-103 - Basis of city and town levies.

All levies of taxes in cities and towns shall be based upon the appraisement of the county assessor, as equalized for the levy of state and county taxes, and placed upon the tax book by the county clerk. They shall be collected in the same manner, and by the same person, that county taxes are collected.



§ 26-25-104 - State levy in cities one mile from state line.

The rate of all taxes levied by the State of Arkansas, not including county, city, and other local tax levies, in cities and incorporated towns whose corporate limits on March 11, 1957, extend to within one (1) mile of the corporate limits of an Arkansas city which adjoins a city in another state and is separated therefrom only by a state line, shall be at the rate at which the tax is levied and collected in the Arkansas city which adjoins a city in another state and is separated therefrom only by a state line.



§ 26-25-105 - Objections to levy.

(a) (1) Any person having real or personal property assessed for taxation may appear in person or by attorney before the county court, at the time of the levy of taxes by it, or at the succeeding term thereafter, and by petition or remonstrance, object to the levy of any specific tax for illegality, and may by sworn petition, set forth and show any facts upon which the illegality rests.

(2) If the petition is based upon facts, it shall be the duty of the county court to determine both the law and the facts presented, and for that purpose, it shall hear any testimony offered.

(3) If the county court should rule against the objection so presented, the party objecting to the levy may appeal from the ruling to the circuit court of the county. Upon giving bond within ten (10) days, with good and sufficient security, in double the amount of specific tax levied upon the property of the party objecting, subject to the approval of the circuit court, and conditioned for the payment of the tax, should it be decided to have been lawfully levied, it shall operate as a supersedeas of the collection of the tax.

(b) (1) The bond shall not operate to prevent the tax being placed upon the tax book.

(2) The bond shall be given to the State of Arkansas.

(3) In the event the levy shall finally be declared illegal, the judgment shall operate as an acquittal to the county collector and his or her securities for the noncollection of the tax.

(4) If the tax is finally declared legal, the county collector shall immediately proceed to collect it as in other cases, or by action on the appeal bond.

(5) Any taxpayer feeling himself or herself aggrieved by any such levy may, at any time before the returning of delinquent taxes by the county collector for that year, appeal as provided in this section.

(6) Any person interested in the levy of the tax may resist the petition to prevent a levy, either before the county court or in the circuit court on appeal.

(7) In all cases where an appeal is taken, the county clerk shall enter on the tax books, opposite the name of the party, tract, or lot of land, the supersedeas of the specific tax.

(c) (1) The county court shall employ counsel to attend before it at the hearing, and, should it be appealed to the circuit court, the prosecuting attorney and, if to the Supreme Court, the Attorney General, shall appear in the interest and behalf of the levy of the tax.

(2) The real or personal property upon which the illegal specific tax as alleged to have been levied shall not be withheld from sale on account of any taxes for any purpose due or to become due upon it and which has not been paid as provided by law, and against the collection of which no petition has been filed.



§ 26-25-106 - Use of voluntary tax for other purposes.

(a) Whenever the electors of any county of this state may levy a voluntary tax, it shall be unlawful for the county judge, the county court, or any other county official to use or allocate any moneys derived from any voluntary tax for purposes other than for which it was levied and collected.

(b) Any county official violating the provisions of this section shall, upon conviction, be removed from office.



§ 26-25-107 - Ordinance.

(a) (1) Every city or county that adopts an ordinance levying a local sales and use tax which is collected by the Director of the Department of Finance and Administration shall submit the ordinance to the director at least forty-five (45) days prior to the election on the levy.

(2) The director shall review the ordinance to determine if the proposed levy complies with all statutory requirements and limitations, including a separate levy of the sales and use tax, and an authorized sales or use tax rate.

(b) (1) The director shall approve or reject the ordinance and provide written notice to the city or county within fifteen (15) days of receipt of the ordinance.

(2) (A) If the ordinance is rejected, the director shall note the defects.

(B) If the ordinance is rejected and the city or county fails to correct the noted defects, any tax levied by the defective ordinance shall not be collected by the director.

(c) Whenever a special election is called for the purpose of submitting an initiated measure which levies a city or county sales and use tax to be collected by the director, the county board of election commissioners shall submit the initiated measure to the director and the provisions of subsections (a) and (b) of this section shall apply.

(d) No ordinance or initiated measure shall be deemed invalid because of the failure to submit the ordinance or measure to the director or to use a sample form, and such failure shall not constitute a cause of action to invalidate an ordinance or initiated measure.



§ 26-25-108 - Sample forms and ordinances.

(a) The Arkansas Municipal League, the Association of Arkansas Counties, and the Department of Finance and Administration may jointly develop sample forms and ordinances for levying local sales and use taxes which comply with all statutory requirements and limitations.

(b) The sample forms and ordinances will be reviewed regularly in order to comply with changes in the law.






Chapter 26 - Assessment Of Taxes

Subchapter 1 - -- General Provisions

§ 26-26-101 - Attorney General as chief counsel in tax assessment review.

(a) When any person, firm, company, copartnership, association, or corporation whose property is required by law to be assessed for ad valorem taxation by the Tax Division of the Arkansas Public Service Commission shall file a petition with the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] seeking review of the assessment, the chair of the commission having jurisdiction over the review shall, within ten (10) days of the filing of the petition, give notice to the Attorney General.

(b) (1) Upon receipt of notice from the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished] that a person, firm, company, copartnership, association, or corporation whose property is required by law to be assessed for ad valorem taxation by the division has filed a petition for review of the assessment, the Attorney General shall undertake legal representation of the division and shall serve as chief counsel for the division during the pendency of the review before the commission having jurisdiction of the matter.

(2) The Attorney General shall be assisted by the division's legal counsel and on appeals to the Arkansas Transportation Commission [abolished] by the Arkansas Transportation Commission's [abolished] legal counsel.

(3) If any assessment made by the division is modified on review by order of the commission having jurisdiction of the matter, the Attorney General, after consulting with the administrator of the division, shall be empowered to appeal the commission order to the Pulaski County Circuit Court and shall continue to serve as chief counsel for the division during the appellate process, with the authority to appeal subsequent court orders.






Subchapter 2 - -- Penalties and Offenses Generally

§ 26-26-201 - Delinquent assessments.

(a) (1) (A) There shall be a penalty of ten percent (10%) of all taxes due on all persons and property delinquent in assessment.

(B) Where the penalty of ten percent (10%) of the amount of all taxes due shall amount to less than one dollar ($1.00), the penalty shall be arbitrarily fixed at one dollar ($1.00).

(2) (A) All persons and property not listed for assessment with the county assessor on or before May 31 of the year in which the assessment is required, as provided by this chapter, shall be deemed to be delinquent in assessment, and the county assessor shall so designate it on his or her records that the county clerk may know each item of property and all persons so delinquent.

(B) It shall be the duty of the county officer designated by the county quorum court under § 26-28-102 to affix and extend the penalty provided in this section against each item of property and all persons delinquent in assessment.

(3) The penalty shall be collected by the county collector and shall be paid into the county general fund.

(b) Between January 1 and June 5 of each year, each county assessor shall file with the Treasurer of State a sworn statement that he or she will comply with subsection (a) of this section. If a county assessor fails to file the statement by June 5, then the Treasurer of State shall withhold county turnback to that county until the statement is received by the Treasurer of State.

(c) If the neglect is willful, the delinquent shall be deemed guilty of a misdemeanor and shall be fined in any sum not more than one thousand dollars ($1,000).

(d) (1) In addition to the penalties for not assessing, delinquent persons shall be required to pay an additional fifty cents (50cent(s)) for each list, which shall go to the county assessor.

(2) This additional sum shall be collected by the county collector in the usual manner.



§ 26-26-202 - Refusal to give name or description of property.

(a) It shall be unlawful for any person to refuse to give the county assessor or the appointed deputy his or her name and a complete and accurate description of his or her personal and real property, together with the location and value of it.

(b) Any person so refusing, upon conviction, shall be guilty of a violation and shall be fined in any sum not less than ten dollars ($10.00) and not more than twenty-five dollars ($25.00).






Subchapter 3 - -- Administration Generally

§ 26-26-301 - Duties of officers.

(a) All duties imposed by this subchapter on all state and county officers are declared to be mandatory, and any officer who neglects, fails, or refuses to perform any such duty shall be subject to removal from office and liable on his or her official bond for such neglect, failure, or refusal.

(b) (1) Upon the refusal or failure of any state officer to perform any duty imposed upon him or her under the provisions of this subchapter, any citizen of the state may, and the Attorney General of the State of Arkansas shall, institute in the proper court mandamus proceedings to compel the state officer to perform his or her duties.

(2) Upon the refusal or failure of any county officer to perform any duty imposed upon him or her under the provisions of this subchapter, any citizen of the county may, and the prosecuting attorney of the district including such county shall, institute in the proper court mandamus proceedings to compel the county officer to perform his or her duties.



§ 26-26-302 - Assessment records to be kept current.

(a) It shall be the duty of each county assessor to keep his or her appraisal and assessment data and records current by securing the necessary field data and making changes in valuations as changes occur in land use and improvements, and as errors are discovered and corrected, so that his or her records will at all times show the valuation of property in accordance with the provisions of this subchapter.

(b) Whenever land assessed on an acreage basis is subdivided into lots, the land shall be reassessed on the basis of lots, and whenever land is rezoned for a different use, the land shall be reassessed on the basis of its new classification.



§ 26-26-303 - Percentage of value to be used in appraisal.

(a) The appraisal and assessment shall be according to value as required by Arkansas Constitution, Article 16, Section 5.

(b) The percentage of true and full market or actual value to be used in the appraisal and assessment shall be fixed and certified by the Arkansas Public Service Commission as provided by § 26-24-104.

(c) Until and unless a budget system is adopted with provisions for eliminating excessive and illegal tax rates and expenditures, the commission shall not fix and certify a percentage of true and full market or actual value in excess of twenty percent (20%).



§ 26-26-304 - Ratio of assessed value to market value in the assessment year that reappraised values are placed on the assessment rolls.

(a) (1) (A) The Assessment Coordination Department shall prepare a ratio study for the purpose of determining the average ratio of full assessed value to the true and full market or actual value of real property, by classifications, in each of the several counties and school districts of the state in the assessment year that reappraised values are placed on the assessment rolls.

(B) (i) This ratio study shall be based on sales-to-assessment ratios, supplemented with appraisal to assessment ratios as required to meet generally accepted statistical techniques.

(ii) The study shall determine the actual assessment level of real estate as required by law, including the value of agricultural lands that qualify for use and productivity valuation, by classification such as residential, commercial and industrial, agricultural, and other classifications.

(iii) No later than January 31 of every year, all counties shall report, by electronic transmission, sales data to the department. The sales data shall include:

(a) A listing of each property transferred under a warranty deed or special warranty deed;

(b) The consideration paid;

(c) The date of the sale;

(d) The parcel number;

(e) The legal description;

(f) The names of the grantor and grantee;

(g) The most recent assessed value of the property; and

(h) Other data prescribed by the department.

(iv) (a) The sales-to-assessment ratio study shall include sales data for the calendar year previous to the assessment year.

(b) In those instances when the number of appropriate sales from the calendar year previous to the assessment year is insufficient to present a statistically sound sample, the sales-to-assessment ratio study may include sales data for the three (3) calendar years previous to the assessment year.

(c) The department shall report the preliminary sales-to-assessment ratio studies to the county assessor and county judge on or before March 1 of the assessment year.

(2) The department shall supplement the sales-to-assessment ratio with appraisals as required and report the original combined real property ratios to the county assessor and county judge.

(3) In conducting the studies, the department shall use generally accepted valuation procedures, statistical compilation, and analysis techniques found in the International Association of Assessing Officers' Standard on Ratio Studies.

(b) (1) (A) An annual ratio study for the purpose of determining the average ratio of assessed value to the true and full market or actual value of personal property in each of the several counties of the state shall also be made.

(B) This ratio study of personal property shall be based upon a physical examination of the records of each county assessor's office to determine the degree of compliance with the criteria as established by the Personal Property Manual.

(2) The personal property original ratio study shall be certified by the department to the county judge and county assessor of each county by September 15 of each year.

(c) (1) On or before August 1 of each year the county assessor shall report to the department by total of items and value the total assessment of the county as made by the county assessor.

(2) (A) The county clerk shall file a report with the department showing the percent of true market or actual value at which the county equalization board has equalized the assessed values of the property of the county under the county equalization board's jurisdiction for the year, together with an abstract of the adjusted assessment by total of items and value.

(B) The report and abstract shall be filed each year no later than thirty (30) days after final adjournment of the county equalization board.

(d) (1) Whenever any county assessor or deputy county assessor attends a school or instructional meeting pursuant to the request of the department, he or she shall be entitled to reimbursement for his or her travel expenses, which shall be paid by the department upon filing of a proper claim for the travel expenses.

(2) The county assessor and his or her deputies shall also be entitled to reimbursement for travel expenses within the county in performance of their duties as required by this section, which shall be paid by the county.

(3) (A) All reimbursements for travel expenses shall be limited to the actual and necessary expenses incurred.

(B) The total expenses incurred, other than for transportation, for travel within the county shall not exceed one-half (1/2) the daily maximum amount authorized for travel of state employees within the state, and, for travel outside the county, the amount shall not exceed the daily maximum amount authorized for travel of state employees within the state, in accordance with state travel laws and regulations.

(C) The transportation expenses shall not exceed the actual amount paid, except that the reimbursement for use of a private automobile shall be at the same rate per mile as is allowed in the reimbursement of state employees under the state travel laws and regulations for transportation expenses for each mile actually and necessarily traveled by the automobile, within and without the county.

(e) (1) In addition to the other provisions of this section, whenever the September 15 ratio for the classifications of market value real estate, business personal property, auto and other personal property, or agricultural and timber falls below eighteen percent (18%) or above twenty-two percent (22%) of full fair market value, the county shall be deemed to have failed the ratio study and shall be subject to the corrective actions outlined in subsection (f) of this section.

(2) Furthermore, when a ratio study determines that the county does not meet the ratio standards found in the International Association of Assessing Officers' Standard on Ratio Studies, the county shall be deemed to have failed the ratio study and shall be subject to the corrective actions outlined in subsection (f) of this section.

(3) The department may conduct a county ratio study, in full or in part, at any time that the department determines that a county has engaged in inappropriate assessment roll changes or manipulations.

(f) (1) (A) When a county has failed the ratio study, the department shall direct and supervise a detailed market value and assessment value analysis of the area or class indicating a deficiency in order to determine the political subdivisions and neighborhoods or appraisal methodology, or both, in need of assessment value adjustments.

(B) When appropriate assessment value adjustments are determined for the county, the county shall place the assessment value adjustments on the assessment rolls of the county in a manner that is most equitable for the taxpayers of the county for taxation according to the laws of this state.

(C) (i) The department and counties employing contracted appraisal services shall bear no additional expense for correcting a failed ratio study if the failure is found to be the fault of the contractor.

(ii) The contractor shall bear the cost of these additional services.

(2) (A) In the case in which a county fails to place the assessment value adjustments on the assessment rolls of the county as directed by the department, the department may notify the disbursing agents of the State of Arkansas to withhold the funds accruing to the county from all sources until the time that the adjustments are made.

(B) If the adjustments are not made for one (1) year, the withheld funds shall not be reimbursed to the county and shall be deposited into the State General Government Fund, and withholding shall begin for the following year.

(g) (1) If a county is aggrieved at the findings of the department, the county may appeal the findings of the department to the Director of the Assessment Coordination Department.

(2) The officials of each unit of government affected shall have the right to examine the records of the department that pertain to the ratio findings or value adjustment order for that unit of government.



§ 26-26-306 - Countywide reappraisal of property.

(a) Any countywide valuation review program begun in accordance with the requirements of § 26-26-305 [repealed] shall be deemed to be a countywide reappraisal of property pursuant to directive of law enacted by the General Assembly.

(b) Any county which has begun but has not completed a countywide valuation review program in accordance with the requirements of § 26-26-305 [repealed] or otherwise on March 26, 1997, shall direct that a countywide reappraisal of property be completed, using, in part, valuations determined through the valuation review program for each parcel of taxable property reviewed to date.

(c) The provisions of § 26-26-401 et seq. relative to the adjustment or rollback of millage levied for ad valorem tax purposes shall be applicable where a countywide reappraisal of property is completed as provided in this section.

(d) Any county which has begun but has not completed a countywide valuation review program in accordance with the requirements of § 26-26-305 [repealed] or otherwise on March 26, 1997, shall suspend the valuations determined through the valuation review program and use the valuations which were applicable prior to the valuation adjustments pending the completion of the countywide reappraisal.

(e) Ad valorem taxes which are due and owing on March 26, 1997, shall continue to be due and owing and shall not be affected by the terms of this section.



§ 26-26-307 - Completion of reappraisal -- Suspension of penalties.

(a) When there is a countywide reappraisal of property for ad valorem tax purposes in any county, which reappraisal is conducted over a period of two (2) or more years, taxes shall not be assessed on the basis of the reappraised value of any property in the county until all taxable property in the county has been reappraised. When a countywide reappraisal of property is completed in any county and taxes are first assessed on the newly reappraised values, the provisions of Arkansas Constitution, Amendment 59, and § 26-26-401 et seq. relative to the adjustment or rollback of millage levied for ad valorem tax purposes shall be applicable.

(b) Provided that newly discovered real property, new construction and improvements to real property, and personal property, shall be listed, appraised and assessed as otherwise provided by law until the countywide reappraisal of property is completed.

(c) No county which is conducting a comprehensive countywide reappraisal of property for ad valorem tax purposes which is in progress on the third Monday in November in any year, or any municipality or school district therein, shall be subject to any penalties provided in § 26-26-304 for such fiscal year if the following requirements are met:

(1) The reappraisal meets the requirements of § 26-26-401; and

(2) The reappraisal is conducted in accordance with a plan which has been approved by the Assessment Coordination Department and provides that the reappraisal will be completed within twenty-four (24) months following the date of such approval.



§ 26-26-308 - Rules and regulations.

The Assessment Coordination Department shall promulgate appropriate rules and regulations to carry out the provisions of §§ 26-26-306 and 26-26-307 and this section.



§ 26-26-310 - Certification of amount of property tax reduction.

(a) (1) On or before March 31 of each year, the county collector of each county shall certify to the Chief Fiscal Officer of the State the amount of the real property tax reduction provided in § 26-26-1118.

(2) (A) After receipt of the certification from the county collectors, the Chief Fiscal Officer of the State shall determine the proportionate share of the total statewide reduction attributable to each county.

(B) (i) At the end of each month, the Chief Fiscal Officer of the State shall determine the balance in the Property Tax Relief Trust Fund and certify it to the Treasurer of State.

(ii) The Treasurer of State shall make distributions from the Property Tax Relief Trust Fund to each county treasurer in accordance with the county's proportionate share of the total statewide property tax reduction for that calendar year resulting from the provisions of § 26-26-1118.

(iii) (a) Effective January 1, 2006, the Treasurer of State shall make a monthly distribution from the Property Tax Relief Trust Fund to each county treasurer.

(b) The distributions for January, February, and March shall be in accordance with the county's proportionate share of the total statewide property tax reduction as of the final county certification of the previous year.

(c) Beginning in April of each year, the distribution from the Property Tax Relief Trust Fund to each county treasurer shall be in accordance with the county's proportionate share of the total statewide property tax reduction for that calendar year under § 26-26-1118.

(C) (i) If the Chief Fiscal Officer of the State has not received all of the certifications from the county collectors, then the distribution of the Property Tax Relief Trust Fund shall be as follows until all certifications have been received:

(a) The total amount of the Property Tax Relief Trust Fund to be distributed shall equal the total amount in the Property Tax Relief Trust Fund multiplied by the proportion of the previous year's total property assessment, less tangible personal property and property owned by utilities and regulated carriers, of the counties that have certified, divided by the previous year's total property assessment, less tangible personal property and property owned by utilities and regulated carriers in the state; and

(b) Each county that has certified its property tax reduction shall receive an amount of the Property Tax Relief Trust Fund, as adjusted in subdivision (a)(2)(C)(i)(a) of this section, equal to the county's proportionate share of the total property tax reduction of the counties that have certified their property tax reductions.

(ii) However, until all counties have certified their property tax reductions to the Chief Fiscal Officer of the State, no county shall receive more than seventy-five percent (75%) of its certified property tax reduction.

(3) (A) (i) Funds so received by the county treasurers shall be credited to the county property tax relief fund.

(ii) Ninety-six percent (96%) of the funds shall be allocated and distributed to the various taxing entities within the county that levy ad valorem taxes.

(iii) The allocation shall be based on a certification from the county collector of the amount of the real property tax reduction per taxing entity provided in § 26-26-1118.

(iv) (a) The four percent (4%) retained in the county property tax relief fund is the commission of the county collector as authorized under § 21-6-305(a)(4).

(b) This commission shall become a part of the total commission of the county collector.

(v) These funds are subject to § 21-6-305(d).

(B) Funds so received by the various taxing units shall be used for the same purposes and in the same proportions as otherwise provided by law.

(b) (1) Distributions to each county shall continue on a monthly basis from the Property Tax Relief Trust Fund until the full amount certified by the county collectors, as of November 15 of each year, has been paid.

(2) (A) In no event shall the amount distributed to a county during a calendar year from the Property Tax Relief Trust Fund exceed the final amount certified by the county collector as of November 15 as the property tax reduction for that calendar year resulting from § 26-26-1118.

(B) If a county is paid in excess of its proportionate share, the Chief Fiscal Officer of the State may reduce payments made to the county for the subsequent calendar year until the overpayment is recovered.

(C) (i) On or before December 31 of each year, the Chief Fiscal Officer of the State, in cooperation with the Legislative Council and the Legislative Auditor, shall determine that portion of the balance remaining in the Property Tax Relief Trust Fund that is in excess of the required reimbursement to the counties and shall certify the excess to the Treasurer of State.

(ii) Beginning December 31, 2005, and on December 31 of each subsequent year, the Treasurer of State shall:

(a) Calculate an amount equal to one percent (1%) of the amount of the excess funds certified in subdivision (b)(2)(C)(i) of this section;

(b) Calculate each county's proportionate share of the amount calculated in subdivision (b)(2)(C)(ii)(a) of this section based on the proportions used to reimburse the county for property tax reductions under subsection (a) of this section; and

(c) Transfer the amount calculated under subdivision (b)(2)(C)(ii)(b) of this section to the county treasurer for allocation to the county assessor.

(iii) (a) These funds shall be used by the county assessor for the costs of administering Arkansas Constitution, Amendment 79.

(b) These costs include personnel, equipment, services, and postage used in the administration of Arkansas Constitution, Amendment 79.

(iv) The remaining excess funds may be used in accordance with subsequent legislation to provide additional tax relief or financial assistance to school districts that incur a reduction in revenue as a direct result of Arkansas Constitution, Amendment 79.

(3) (A) The Legislative Auditor or his or her designee shall audit the books and records of the county assessor, county collector, or any other party as needed to ensure that the amount of the property tax reduction certified by the county collector is accurate.

(B) The Chief Fiscal Officer of the State may adjust the amount certified by the county collector if it is discovered that the certified amount is incorrect.

(c) (1) On or before June 30 and November 15 of each year, the county collector of each county shall recertify to the Chief Fiscal Officer of the State the amount of the real property tax reduction provided in § 26-26-1118.

(2) The recertification shall reflect the most current total of tax reductions based on corrections and amendments to the records of the county assessor.

(3) After receipt of the recertification from the county collectors, the Chief Fiscal Officer of the State shall redetermine the proportionate share of the total statewide reduction attributable to each county.



§ 26-26-311 - Appraisal completion on the date the county collector's books are open for collection on the newly appraised value.

(a) For purposes of Arkansas Constitution, Amendment 79, and any laws of this state referencing countywide reappraisals of property for property taxation purposes, a countywide reappraisal of property shall be deemed to have been completed on the date that the county collector's books are open for collection on the newly appraised values.

(b) This section does not prohibit any increases allowed by the Arkansas Constitution.






Subchapter 4 - -- Adjustment of Taxes

§ 26-26-401 - Applicability.

The provisions of this subchapter relative to the adjustment or rollback of millage levied for ad valorem tax purposes shall be applicable only where there is a countywide or statewide reappraisal of property:

(1) Pursuant to court order;

(2) Pursuant to directive of law enacted by the General Assembly;

(3) When the reappraisal is initiated by the county assessor, the county equalization board, by directive of the county quorum court or upon request of one (1) or more taxing units of a county, and is determined and certified by the Assessment Coordination Department as constituting a comprehensive countywide reappraisal; or

(4) When ordered by or implemented by a county pursuant to a directive of the department or its successor agency.



§ 26-26-402 - Procedure for adjustment of taxes after reappraisal or reassessment of property.

(a) (1) Whenever a countywide reappraisal or reassessment of property subject to ad valorem taxes, made in accordance with procedures established in this subchapter and with regulations of the Assessment Coordination Department, or its successor agency, adopted pursuant to the authority granted in this section shall result in an increase in the aggregate value of taxable real and personal property in any taxing unit in this state of ten percent (10%) or more over the previous year, the rate of city or town, county, school district, and community college district taxes levied against the taxable real and personal property of each taxing unit shall, upon completion of the reappraisal or reassessment, be adjusted or rolled back by the governing body of the taxing unit for the year for which levied as provided.

(2) The adjustment or rollback of tax rates or millage for the base year as defined in subdivision (a)(5) of this section shall be designed to assure that each taxing unit will receive an amount of tax revenue from each tax source no greater than ten percent (10%) above the revenues received during the previous year from each tax source, adjusted for any lawful tax or millage rate increase or reduction imposed in the manner provided by law for the year for which the tax adjustment or rollback is to be made, and after making the following additional adjustments:

(A) By excluding from calculation the assessed value of, and taxes derived from, tangible personal property assessed in the taxing unit and all real and tangible personal property of public utilities and regulated carriers assessed in the taxing unit; and

(B) (i) By computing the adjusted or rollback millage rates on the basis of the reassessed taxable real property for the base year that will produce an amount of revenue no greater than ten percent (10%) above the revenues produced from the assessed value of real property in the taxing unit after making the aforementioned adjustments for personal properties and properties of public utilities and regulated carriers as provided in subdivision (a)(2)(A) of this section from millage rates in effect in the taxing unit during the base year in which the millage adjustment or rollback is to be calculated;

(ii) In calculating the amount of adjusted or rollback millage necessary to produce tax revenues no greater than ten percent (10%) above the revenues received during the previous year, the governing body shall separate from the assessed value of taxable real property of the taxing unit, newly discovered real property and new construction and improvements to real property, after making the adjustments for personal property or property of public utilities and regulated carriers as provided in subdivision (a)(2)(A) of this section, and shall compute the millage necessary to produce an amount of revenues equal to, but no greater than, the base year revenues of the taxing unit from each millage source. Such taxing unit may elect either to obtain an increase in revenues equal to the amount of revenues that the computed or adjusted rollback millage will produce from newly discovered real property, new construction, and improvements to real property, or, if the same is less than ten percent (10%), the governing body of the taxing unit may recompute the millage rate to be charged to produce an amount no greater than ten percent (10%) above the revenues collected for taxable real property during the base year.

(3) The amount of revenues to be derived from taxable personal property assessed in the taxing unit for the base year, other than personal property taxes to be paid by public utilities and regulated carriers in the manner provided, shall be computed at the millage necessary to produce the same dollar amount of revenues derived during the current year in which the base year adjustment or rollback of millage is computed, and the millage necessary to produce the amount of revenues received from personal property taxes received by the taxing unit, for the base year shall be reduced annually as the assessed value of taxable personal property increases until the amount of revenues from personal property taxes, computed on the basis of the current year millage rates, will produce an amount of revenues from taxable personal property equal to or greater than that received during the base year, and thereafter the millage rates for computing personal property taxes shall be the millage rates levied for the current year.

(4) The taxes to be paid by public utilities and regulated carriers in the respective taxing units of the several counties of this state during the first five (5) calendar years in which taxes are levied on the taxable real and personal property as reassessed and equalized in each of the respective counties as a part of a statewide reappraisal program shall be the greater of the following:

(A) The amount of taxes paid on property owned by such public utilities or regulated carriers in or assigned to the taxing unit, less adjustments for properties disposed of or reductions in the assessed valuation of such properties in the base year as defined below; or

(B) The amount of taxes due on the assessed valuation of taxable real and tangible personal property belonging to the public utilities or regulated carriers located in or assigned to the taxing unit in each county at millage rates levied for the current year.

(5) (A) As used in this section, "base year" means the year in which a county completes reassessment and equalization of taxable real and personal property as a part of a statewide reappraisal program and extends the adjusted or rolled back millage rates for the first time, as provided in subdivision (a)(1) of this section, for the respective taxing units in that county for collection in the following year.

(B) In the event the amount of taxes paid the taxing unit in a county in the base year, as defined in this subdivision (a)(5), is greater than the taxes due to be paid to such taxing unit for the current year of any year of the second period of five (5) years after the base year, the difference between the base-year taxes and the current year taxes for any year of the five-year period shall be adjusted as follows: Click here to view image.

(C) If the current-year taxes of a public utility or regulated carrier equal or exceed the base-year taxes due a taxing unit during any year of the first ten (10) years after the base year, the amount of taxes to be paid to the taxing unit shall thereafter be the current-year taxes, and the adjustment authorized in this section shall no longer apply in computing taxes to be paid to such taxing unit.

(6) In the event the requirement for payment of taxes by public utilities and regulated carriers, or any class of utilities or carriers for the ten-year period as provided in subdivision (a)(5)(C) of this section shall be held by court decision to be contrary to the constitution or statutes of this state or of the federal government, all utilities and all classes of carriers shall receive the same treatment provided or required under the court order for a particular type of carrier or utility if deemed necessary to promote equity between similar utilities or classes of carriers.

(b) If it is determined that the adjustment or rollback of millages as provided for in this section will render income from millages pledged to secure any bonded indebtedness insufficient to meet the current requirements of all principal, interest, paying agents' fees, reserves, and other requirements of a bond indenture, any pledged millage shall be rolled back or adjusted only to a level which will produce at least a level of income sufficient to meet the current requirements of all principal, interest, paying agents' fees, reserves, and other requirements of the bond indenture.

(c) Pursuant to the application of Arkansas Constitution, Amendment 74, to the rollback provisions of Arkansas Constitution, Amendment 59, for millage rates levied by the various school districts within the county, if it is determined that the adjustment or rollback of millages as provided in Arkansas Constitution, Amendment 59 will result in a tax rate available for maintenance and operation of less than the uniform rate of tax, then the millage shall be rolled back only to the uniform rate of tax plus debt service millage required, and no further.



§ 26-26-403 - Certification of assessed value data.

(a) In the base year of an approved countywide reassessment program, the county clerk shall certify the assessed value by taxing unit after the county equalization board hearings and county court hearings, on the first Monday in November.

(b) On or before the second Monday in November of the base year, the county clerk shall report to the governing body of each taxing unit the following completed form, accurately listing the required data on each line. Click here to view image.



§ 26-26-404 - Computation and certification form.

(a) (1) The governing body of each taxing unit in the base year of countywide reassessment shall complete the following form and return the form to the county clerk on or before the third Monday in November of the base year, using certified data provided by the county clerk as described in § 26-26-402.

(2) The form shall be signed by the officers of the governing body of each taxing unit.

(b) (1) If newly discovered and new construction properties are less than a ten percent (10%) increase in assessments, the governing body of each taxing unit may elect to increase the rolled back millage an amount to allow no more than an overall ten percent (10%) increase in taxes.

(2) If the newly discovered and new construction property list is ten percent (10%) or more above reassessment total, the total amount is allowed; however, no increase in the rolled back millage shall be considered.

(c) Each tax source or millage levy shall be computed and rounded up to the nearest one-tenth (1/10) mill.

(d) The county clerk shall file and record the completed forms required in § 26-26-403 and this section and shall forward a copy of the forms to the Assessment Coordination Department by December 1 of the base year.

Base Year Millage Rollback Computation and Certification Form Click here to view image.



§ 26-26-405 - Personal property interim millage adjustment.

(a) Revenues derived from personal property by each taxing unit in the county are to be frozen at the base-year levels. The millage applied to personal property only is then adjusted downwards in the same proportion that the assessment base increases. The current millage is defined as the millage that was used in each taxing unit to derive the base-year revenues for personal property. This procedure shall be followed each year until the personal property millage rate is equal to or lesser than the millage rate applied to real estate, at which time the interim adjustment is complete, and both personal property and real estate shall thereafter be taxed at the same millage rate.

(b) In calculating the interim millage, all millage will be rounded up only to the nearest one-tenth (1/10) mill or to four (4) places to the right of the decimal.

(c) The adjustment shall be performed by the county clerk at the conclusion of all due process proceedings, or by the second Monday in November, whichever is earlier. The county clerk shall then certify the interim personal property millage rate by taxing unit to the county quorum court by the third Monday in November for certification of all millage rates.

(d) The county clerk shall file and record the completed form required by this section. The county clerk shall forward a copy of the form to the Assessment Coordination Department by December 1 of each year where an interim millage is used, or the year of final adjustment.

PERSONAL PROPERTY INTERIM MILLAGE ADJUSTMENT



§ 26-26-406 - Tax adjustment procedure.

The following tax adjustment procedure must be completed by the county clerk on or before the third Monday in November, after all due process proceedings of the county equalization board and county court. Upon completion, the county clerk shall record and file the original, sending certified copies to the county quorum court and the Assessment Coordination Department by the third Monday in November.

Public Utility and Regulated Carrier Property Tax AdjustmentProcedure For the Year for



§ 26-26-407 - Valuation of different types and uses of property.

(a) Residential property used solely as the principal place of residence of the owner shall be assessed in accordance with its value as a residence, so long as the property is used as the principal place of residence of the owner and shall not be assessed in accordance with some other method of valuation until the property ceases to be used for the residential purpose.

(b) (1) (A) Agricultural land, pasture land, and timber land valuation shall be based on the productivity of the agricultural land, pasture land, or timber land soil.

(B) Agricultural land, pasture land, and timber land guidelines shall be developed based on the typical or most probable use of the soils for agricultural land, pasture land, and timber land in the region.

(2) Land that is enrolled in the Wetlands Reserve Program of the Natural Resources Conservation Service of the United States Department of Agriculture or in the Conservation Reserve Program of the Natural Resources Conservation Service of the United States Department of Agriculture shall be treated as agricultural land, pasture land, or timber land for purposes of valuation.

(c) (1) Commercial land and residential land that are vacant shall be valued on their typical use.

(2) The county assessor shall determine what the typical use of vacant commercial land or residential land is by considering the primary current use of adjacent lands.

(d) (1) For real property in which the mineral estate and surface estate are severed, if a surface estate owner's use and enjoyment of the surface estate are adversely affected by a severed mineral estate owner's use and enjoyment of the severed mineral estate, or a surface estate owner's utility of the surface estate interest is adversely affected by a severed mineral estate owner's use and enjoyment of the severed mineral estate, the assessment of the surface estate is as follows:

(A) For agricultural land, pasture land, or timber land, a well drilled for the purpose of extracting minerals from a severed mineral estate creates a presumption of diminished utility of the surface estate, and the assessed value of the affected surface estate shall reflect the minimum productivity value of the surface estate and shall be reduced accordingly; and

(B) For residential property and commercial property, a well drilled for the purpose of extracting minerals from a severed mineral estate creates a presumption of diminished utility of the surface estate, and the assessed value of the affected surface estate shall reflect the diminished utility of the surface estate and reduced accordingly.

(2) Unless market evidence indicates an increase in land area value or an increase in value of the surface estate, the portion of the surface estate for which a presumption of diminished utility exists under subdivision (d)(1) of this section shall not exceed one (1) acre per well, and the value of the surface estate for that one (1) acre shall be assessed in an amount not to exceed twenty-five percent (25%) less than surrounding comparable property.

(e) (1) The county equalization board may reclassify land upon proof of change in use of the land or upon proof that the land is not eligible for classification under the provisions of this section.

(2) The owner may appeal the decisions of the county assessor and county equalization board as provided by law for other appeals from the county assessor or county equalization board.

(f) (1) In devising and developing methods of assessing and levying the ad valorem property tax on real property, the Assessment Coordination Department shall annually develop and publish valuation tables and other data that shall be used by county assessors for assessing lands qualifying under this subchapter.

(2) (A) Each year the Assessment Coordination Department shall update the valuation tables for assessing lands qualifying as agricultural land, pasture land, and timber land in time for counties to use the updated tables when they finish their countywide appraisals.

(B) When there is a countywide reappraisal, a county shall assess agricultural land, pasture land, and timber land based upon the updated land values in the valuation tables issued for the assessment year.

(3) (A) The Assessment Coordination Department by rule shall develop appropriate formulas reflecting the productivity valuation of the land based upon income capability attributable to agricultural land, pasture land, and timber land soils.

(B) Each year the Assessment Coordination Department shall develop and calculate capitalization rates by using appropriate long-term federal security rates, risk rates, management rates, and other appropriate financial rates.

(C) However, the capitalization rate developed under subdivision (f)(3)(B) of this section shall not be less than eight percent (8%) nor more than twelve percent (12%).

(4) By October 15 of each year, the Assessment Coordination Department shall report to the Legislative Council any changes to any part of the formula used to determine the value of land or the capitalization rate.

(g) (1) Whenever land that has qualified for valuation on use or productivity under subsection (b) of this section is converted to another use, the person converting the land to another use shall notify, immediately and in writing, the county assessor of the change in use.

(2) At the appropriate time, the county assessor shall extend the taxes on the land based on the change in use and shall certify to the county collector the amount to be collected.

(h) (1) If any person shall fail to give written notice of a change in use of land as required in subsection (g) of this section, the person shall be subject to a penalty in an amount equal to three (3) years of taxes on the land at the value in the new use or conversion use.

(2) Any penalty so assessed shall be included in the taxes on the land for the year in which the failure is discovered and shall be a lien on the land to the same extent as any other taxes levied on the land.

(i) Any funds derived from penalties assessed pursuant to subsection (h) of this section shall be deposited into the county general fund to be used for the purposes prescribed by law.



§ 26-26-408 - Implementation of millage rollback in fringe school districts.

(a) As used in this section, "fringe school districts" means those school districts whose boundaries extend across one (1) or more county lines.

(b) When there is a statewide or countywide reappraisal of property for ad valorem tax purposes pursuant to court order or pursuant to law enacted by the General Assembly, the millage rollback for fringe school districts will be implemented as follows: That part of the school district in a county reappraised first will be rolled back in accordance with procedures prescribed in this subchapter, and taxes will be levied at that millage rate until such time as a similar reappraisal is completed in the other counties in which the school district lies and the millage in those counties is rolled back in accordance with this subchapter at which time the rolled back millage for the first part of the school district that has been reappraised and the rolled back millage for each succeeding part of the school district that has been reappraised shall be averaged, weighted by the percentage of the total assessment of the school district that each part consists of in order to create a weighted average millage, and thereafter the weighted average millage for the school district will be the millage rate levied in the whole school district.



§ 26-26-409 - Rules and regulations.

The various state agencies having authority and responsibility with respect to the implementation of the provisions of Arkansas Constitution, Amendment 59, and the provisions of this subchapter or any other laws enacted to carry out the purpose and intent of Arkansas Constitution, Amendment 59, are authorized and directed to adopt appropriate rules, regulations, and guidelines to assure that the intent and purpose of Arkansas Constitution, Amendment 59, and the laws designed to implement and carry out its purposes are effectively and efficiently carried out during the transitional period.






Subchapter 5 - -- County Assessors

§ 26-26-502 - Deputy county assessors.

The county assessor in each county, with the approval of the Director of the Department of Finance and Administration, is authorized to deputize one (1) or more full-time or part-time clerks or other employees in the county revenue office and to authorize these deputies to assess personal property or to list personal property for assessment for ad valorem taxes.



§ 26-26-503 - Appointment and training of personnel.

(a) The county assessor in each county may employ such personnel as the county assessor deems necessary to reappraise taxable property in the county in compliance with the court order in Arkansas Public Service Commission, et al. v. Pulaski County Board of Equalization, et al. and to thereafter maintain a proper appraisal of property in the county.

(b) (1) (A) The Assessment Coordination Department shall prescribe an appropriate course of training to qualify persons employed by elected county assessors to conduct appraisals of property for ad valorem tax purposes and shall issue a certificate of qualification to each person who successfully completes the course of training or is otherwise determined by the department to be qualified to conduct appraisals.

(B) (i) Only those persons who hold certificates of qualification issued by the department as provided for in this section shall be employed by the elected county assessors for or undertake the appraisal of property for ad valorem tax purposes in any county.

(ii) This section only applies to persons employed by elected county assessors, and the elected county assessors are not themselves required to be certified by the department.

(2) The department shall seek the advice of the Legislative Council prior to the final adoption of training criteria for persons to be employed by county assessors to appraise property for ad valorem tax purposes.






Subchapter 6 - -- Professional Appraisers



Subchapter 7 - -- Lists -- Abstracts -- Books -- Records

§ 26-26-701 - Furnishing of lists, blanks, and records.

(a) (1) The Arkansas Public Service Commission shall prepare and furnish, at the proper time, to the county clerks in this state copies for all lists, blanks, and records to be used in the assessment, extension, and collection of taxes, and the county clerk shall have all lists, blanks, and records made at the expense of the county.

(2) This subsection shall not apply to poll tax receipts.

(3) No lists, blanks, or records shall be used by any official in the assessment, extension, or collection of taxes except as shall have had the approval of the commission.

(b) On or before January 1 of each year, the county clerk shall furnish to the county assessor all lists, blanks, and records necessary for the assessment of all real and personal property for the year, all of them to be prepared as provided by law unless otherwise directed by the commission.



§ 26-26-702 - Abstracts of tracts and lots of land furnished county assessor.

(a) On or before January 1 of each year, the county clerk of each county shall make out and deliver to the county assessor, in books prepared for that purpose, an abstract containing a description of each tract or lot of land situated within the boundaries of any city or town and additions thereto which have been regularly platted into lots and blocks. In the case of real estate situated within the boundaries of any city or town and additions thereto which have been regularly platted into lots and blocks, the county clerk shall proceed according to the plan or plat thereof, commencing with the lowest number of the block and lot of each city, town, or addition and proceed numerically with all lots in a block and all blocks in a city, town, or addition until completed.

(b) On or before January 1 of each year, the county clerk shall make out and deliver to the county assessor, in books prepared for that purpose, an abstract containing a description of each tract of land situated outside the boundaries of any city or town and additions thereto which have been regularly platted into lots and blocks. In case of acreage land, he or she shall commence the abstract in the lowest number in township and range in his or her county, and in the northeast corner of each township, and shall proceed numerically with all sections, townships, and ranges in his or her county first setting down all the subdivisions of each section as they belong to different individuals or the whole section together if owned by one (1) person and not divided on account of parcels being of different value.

(c) The abstract in each case shall show the name of the owner, if known, and the number of acres or quantity of land contained in each call.

(d) No failure to observe any of these requirements shall be held to vitiate any assessment if the lands are so described as to be identified.



§ 26-26-703 - Exempt lands to be abstracted.

Lands of the United States or of Arkansas, or lands otherwise exempt from taxation, shall be entered upon the abstract in the name of the owner.



§ 26-26-704 - Land book and list.

(a) To facilitate the assessment and collection of taxes, the county court of each county shall procure and keep a land book or books of maps of all the townships or fractional townships in the county. The book shall be well-bound and shall be deposited in the office of the county clerk.

(b) The court shall also procure a list of the lands owned by the United States and by this state in their respective counties.



§ 26-26-705 - School district lists.

(a) The school directors of each and every school district in the state shall furnish to the county assessor a complete list, showing addresses alphabetically arranged, of all persons who under the law should be taxpayers in the school district.

(b) The various school boards are authorized to pay out of the school funds of the district the expense incurred in the preparation of the list.



§ 26-26-706 - Lists of motor vehicle licenses.

(a) The Director of the Department of Finance and Administration shall institute a system in which the county assessor and the county collector shall notify the director that a vehicle owner has assessed a vehicle and has paid all personal property taxes that were due by the preceding October 15. Upon receipt of the notification, the director shall renew the vehicle license.

(b) Notification by the county assessor and the county collector under subsection (a) of this section shall be in the form of an electronic notation placed on or removed from the Department of Finance and Administration's vehicle license record by the county assessor and the county collector denoting that the vehicle has been assessed and that the vehicle owner does not owe delinquent personal property taxes.



§ 26-26-707 - List of building permits.

The city clerks of all cities and municipalities in each county shall prepare and file with the county assessor a list of all building permits issued each year. The list shall be alphabetically arranged, showing the value of the improvements to be made and the names and addresses of the persons making the improvements.



§ 26-26-708 - List of contracts, deeds, leases.

(a) The county recorder of deeds and mortgages in each county shall, each year, prepare and file with the county assessor a list, alphabetically arranged in the name of the grantor, or a copy of the following which were recorded during the year, to wit:

(1) All deeds, mortgages, and contracts for the sale of realty;

(2) All timber deeds or contracts, or mineral or royalty deeds; and

(3) All leases or contracts of every kind, whether oil and gas or other things leased.

(b) If a list is furnished, it shall reflect the last known business address of the person owning the rights under the contract, deed, or lease, the date, and the consideration.



§ 26-26-709 - Other instruments conveying real estate.

(a) When an instrument for the conveyance of real estate, save mortgages and deeds of trust, is tendered to the county recorder for recording, that official shall obtain from the person tendering the instrument the name of the grantee and the address to which the grantee wants future tax statements mailed.

(b) At least weekly the county recorder shall transmit the duplicate statements to the county assessor, who shall keep the original and immediately transmit the copy to the county clerk, together with his or her instructions as to any change in legal description or separation of parcel as they then appear on the tax books.

(c) In counties operating under the unit tax ledger system, the county assessor shall immediately transmit the copy to the county collector, together with his or her instructions as to any change in legal description or separation of parcel as they then appear on the tax books.

(d) Both the county assessor and the county clerk shall make proper entry of the information so received into their permanent records.

(e) Where a plat is offered for record to the county recorder, the person so offering the plat shall tender to the circuit clerk the original for recording and one (1) copy of the plat, which shall be certified to by the circuit clerk, showing the book and page of the records wherein the original is recorded. The certified copy shall be transmitted by the circuit clerk to the county assessor within five (5) days from the date of recording.



§ 26-26-712 - Employees' names furnished on demand.

(a) Any person, partnership, company, or corporation having any person in their employ shall be required to give the name of the employee to the county assessors, county sheriffs, or county collectors of the various counties when demanded by the county assessors, county sheriffs, or county collectors in their official capacity.

(b) Any person, partnership, company, or corporation, their agents, attorneys, or managers that shall violate this section shall be guilty of a violation and shall be fined in any sum not less than ten dollars ($10.00) nor more than one hundred dollars ($100).



§ 26-26-713 - Filing of required lists.

(a) All lists required in §§ 26-26-705, 26-26-707, and 26-26-708 by clerks, school directors, and others shall be filed with the county assessors of the various counties on the first Monday in January of each year.

(b) The lists shall be filed in triplicate:

(1) One (1) to be forwarded by the county assessor to the Arkansas Public Service Commission;

(2) One (1) to be filed with the county clerk; and

(3) One (1) to be retained by the county assessor.

(c) (1) The list retained by the county assessor shall be checked by him or her and used in his or her endeavor to place all taxable property on the books.

(2) When the county assessor's books are closed, the county assessor shall certify all of the lists to the county court, and the certificate shall show whether the individuals have made an assessment and if not, why not, and what effort the county assessor has put forth in each case to secure an assessment by each individual on the lists.

(d) (1) Upon conviction, any individual, school director, tax commissioner, county assessor, or other person charged with a duty under this section who fails to perform the duty is guilty of a violation and shall be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(2) Upon conviction for a second offense, in the case of any public official, the public official shall be removed from office.

(e) The commission shall prepare such forms as will ensure the effective execution of this section.



§ 26-26-714 - Preservation of assessment lists.

(a) The original assessment lists as made out, sworn to, and delivered to the county assessor by any person or property owner of the county and assessment lists made by the county assessor prior to the date on which the assessment rolls are delivered to the county clerk, together with copies of all assessment lists as made out, sworn to, and delivered to the county clerk by the county assessor or any other person after the assessment rolls have been delivered to the county clerk and before the county collector closes his or her books, shall remain in the office of the county assessor for at least four (4) years after the date upon which they shall have been made, during which time the lists shall be filed by the county assessor in such manner that they may be readily referred to and utilized.

(b) Copies of all assessment lists as made by the county assessor or any other person subsequent to the date on which penalty attached for failure to assess and before the assessment record is required to be filed with the county clerk shall be delivered to the county clerk at the same time the assessment record is filed, which lists, together with the original of all assessment lists as may be filed with the county clerk by the county assessor or any other person after the assessment record has been delivered to the county clerk and before the county collector closes his or her books, shall be preserved by the county clerk for the purpose of checking the tax books to determine if all penalties for failure to assess at the proper time have been properly designated and extended.



§ 26-26-715 - Information gathered by county assessor.

From time to time, the county assessor shall, by personal inspection and examination of persons, property, or records, gather and record in writing any and all available data and information bearing upon the location, number, amount, kind, and value of any and all property and persons which he or she is by law required to assess. This data and information shall be and remain permanently a part of the records of the county assessor's office and shall be filed in such manner as may be readily referred to and utilized by the county equalization board, county clerk, county court, or other interested parties.



§ 26-26-716 - Assessment reports filed with county clerk.

(a) (1) (A) Each year, the county assessor shall, on or before the third Monday in August, file with the county clerk his or her report of assessment of all real property of the county situated within the boundaries of any city or town and additions thereto which have been regularly platted into lots and blocks.

(B) Each year, the county assessor shall, on or before the third Monday in August, file with the county clerk his or her report of assessment of all real property of the county situated outside the boundaries of any city or town and additions thereto which have been regularly platted into lots and blocks.

(2) On or before July 31, the county assessor shall deliver the personal property assessment report or roll book to the county clerk, to be arranged in alphabetical order according to school districts and showing separately in alphabetical order the persons residing outside of incorporated cities and towns and of persons who are residents of incorporated cities and towns of the same school district.

(3) In addition to the other requirements of this section, the county assessors shall be required to list poll and personal property owners to the respective political township and ward in which they reside at the time of the assessment.

(b) (1) These reports shall be filed in books or records of the kind and character furnished to the county assessor by the county clerk for that purpose, unless otherwise directed by the Arkansas Public Service Commission, and each report shall show each item of property by totals in number and value.

(2) The county clerk shall not receive these reports unless they are in a neat and legible manner, and to each of which the county assessor shall have attached his or her oath in the following words:

Click here to view form



§ 26-26-717 - Accurate description of all tracts required.

(a) (1) (A) It shall be the duty of each county assessor to make out, from such sources of information as shall be in his or her power, a correct and pertinent description of each tract or lot of real property in his or her county, so that it can be identified and distinguished from any other tracts or parts of tracts.

(B) The county assessor shall place a value on each subdivision of a block, and the improvements thereon, in cities and towns, or additions thereto, notwithstanding the fact that one (1) individual owns the whole block.

(2) (A) When the county assessor shall deem it necessary to obtain an accurate description of any separate tract or lot in his or her county, he or she may require the owner or occupier to furnish it with any title papers he or she may have in his or her possession.

(B) (i) If the owner or occupier, upon demand made for it, shall neglect or refuse to furnish a satisfactory description of the parcel of real property to the county assessor, he or she may employ the county surveyor to make out a description of the boundaries, and location thereof, and a statement of the quantity of land therein.

(ii) The expense of the survey shall be returned by the county assessor to the county clerk, who shall add the expense of the survey to the tax assessed upon the real property, and it shall be collected by the county collector of the county with the tax. When collected, it shall be paid on demand to the person to whom it is due.

(b) (1) The county assessor shall, in all cases, from actual view or from the best sources of information within his or her reach, determine, as near as practicable, the true value of each separate tract and lot of real property in his or her county, according to the rules prescribed by this chapter for valuing property.

(2) The county assessor shall note in his or her plat book, separately, the value of all houses, mills, and other buildings which shall be carried out as a part of the value of the tracts.



§ 26-26-718 - Duty to account for all realty.

It is the duty of the several county assessors of the state to correctly describe according to ownership each parcel of real property in the county, and every acre of land or town or city lot must be accounted for on the assessment roll. In instances where real property is exempt from taxation, either under the Arkansas Constitution or because title is vested in the state, this fact must be noted on the assessment roll with the reason for the exemption. The county clerk must likewise in extending taxes account for every parcel of real property within the county.



§ 26-26-719 - Irregular or incomplete descriptions.

(a) (1) It is the duty of a county assessor to strictly follow the provisions of § 26-26-717.

(2) When it is otherwise impossible to correctly describe real property on the assessment roll according to its ownership, it is the duty of a county assessor to petition the county court for a survey of the real property under the provisions of § 26-26-802.

(b) (1) In any case where a tract of land is irregularly described, the county assessor must require the owner to bring in his or her deed.

(2) The tract of land must then be taken from the deed, and the tract of land to be assessed must be platted on a plat book furnished the county assessor by the county court of each township in the county.

(3) The county assessor shall draw a plat of the tract of land and shall number it as "Lot No. ....." and then enter the tract of land on the assessment book as "Lot No. .... of ....." describing the section or portion of the section in which the tract of land is found.

(c) It shall be sufficient to advertise the tract of land for failure to pay taxes by the number of the lot assigned to the tract of land.

(d) (1) If for any reason a part description of the real property assessed is made by the county assessor, the reason must be stated, and the county assessor shall immediately certify his or her inability to properly describe the real property to the Commissioner of State Lands on or before October 1 in each year.

(2) (A) The Commissioner of State Lands shall assemble the certificates of part description received from the county assessors and certify them to the Attorney General, who shall file his or her petition in the circuit court having jurisdiction.

(B) The circuit court is vested with jurisdiction upon the petition to issue any form or writ necessary for ascertaining the correct ownership description of the real property involved.

(e) Upon petition of the Attorney General addressed to the circuit court having jurisdiction, any county assessor who shall fail or refuse to comply with the provisions of § 26-26-718 and this section shall be removed from office and shall only be reinstated when he or she has performed the duties enjoined but shall receive no compensation for correcting any of his or her acts of omission or commission.



§ 26-26-720 - Correcting descriptions already on books.

The Attorney General is authorized to have corrected any part description of lands on the books of the Commissioner of State Lands in the manner provided. This authority shall be exercised upon the application of any applicant to purchase or upon application by the Department of Parks and Tourism, the Arkansas Forestry Commission, or the Arkansas State Game and Fish Commission.



§ 26-26-721 - Checking for nonpayment of delinquent taxes.

(a) (1) It shall be the duty of the county assessor of each county of the State of Arkansas, after extending the valuation against each parcel of land, lot, and part of lot on his or her assessment record to check it, and for all land, lots, and parts of lots that have been certified to the Commissioner of State Lands for the nonpayment of the delinquent taxes due, he or she shall stamp or write by the valuation "State of Arkansas", and also the year which it was certified to the state.

(2) The county assessor shall take the list of the land, lots, and parts of lots that have been redeemed or purchased which is certified to the county clerks by the Commissioner of State Lands January of each year and show on his or her assessment record the disposition of the land, lots, and parts of lots.

(b) If the county assessor of the various counties of the State of Arkansas shall need a starting point, he or she can write the Commissioner of State Lands for a list of the forfeited land, lots, and parts of lots in his or her county. Upon such request, the Commissioner of State Lands shall furnish him or her with a correct list of the forfeited land, lots, and parts of lots that have not been redeemed or sold in his or her office. The county clerks of the various counties of the State of Arkansas shall furnish the county assessor a list of the forfeited land, lots, and parts of lots that he or she sends to the Commissioner of State Lands yearly. In this way, the county assessor will have a complete record of the forfeited land, lots, and parts of lots for his or her assessment record.






Subchapter 8 - -- Surveys and Plats

§ 26-26-801 - Duties of officials.

(a) It is made the duty of the county clerks to promptly notify the county surveyors of their respective counties of all orders made by their respective county courts in pursuance of this subchapter.

(b) It is the duty of the county recorder of every county to provide and keep in his or her office a record book to be entitled "Record of Surveyor's Plats and Notes", in which he or she shall accurately record or make a fair copy and transcript of every plat and the notes accompanying it returned to him or her by the county surveyor, as provided in this subchapter.



§ 26-26-802 - Platting subdivisions for assessment purposes.

(a) Whenever it shall be made to appear to the satisfaction of the county court of any county that any section, or part of section of land in the county is in such small or irregular subdivisions as respects ownerships thereof, that the subdivisions or any of them cannot be accurately or conveniently designated in the assessment list or tax list in the usual or ordinary manner of designating subdivisions of land, it shall be the duty of the county court to order the county surveyor of the county to make and return to the county recorder of the county a plat, with accompanying marginal or footnotes, of the section or part section, whereupon it shall be the duty of the county surveyor to promptly comply with and obey such orders.

(b) In the plats and by the marginal or footnotes which he or she shall make and return, he or she shall show the relative size and position of the several subdivisions and the area of each, which subdivisions shall be designated as "lots" and shall be numbered consecutively in like manner and order, insofar as practicable, as is done in the case of fractional sections in the surveys and plats made under the direction of the United States Bureau of Land Management.



§ 26-26-803 - Designation of tracts.

When a plat and notes accompanying it of any section or part of section of land shall have been made, returned, and recorded, as provided in this subchapter, a designation by number of a lot therein, either upon the assessment list, the tax book, the delinquent list, or in any tax receipt, certificate of sale, tax deed, or in any other deed or writing shall be held and considered to refer to and as being intended to designate the subdivision of the section or part of section as is of the same number on the plat and the notes accompanying.



§ 26-26-804 - Compensation of officials.

Each of the officials named in this subchapter shall be allowed a reasonable compensation for the services as he or she may be required to perform in pursuance thereof, to be determined by the respective county courts, payable out of the county treasury of the county in which the service shall be rendered.






Subchapter 9 - -- Listing of Property for Assessment

§ 26-26-901 - Furnishing of forms.

Upon the application of the property owner or other person required to file an assessment list, the county assessor shall furnish appropriate blanks upon which to list and report the property required to be listed.



§ 26-26-902 - Oath of one listing.

(a) The county assessors, deputy county assessors, and Arkansas Public Service Commission, or any other officer charged under the law with assessing taxes, shall, when each and every person presents himself or herself to make and prepare a property list, administer the following oath:

"You do solemnly swear that you will well and truly answer all questions that may be asked of you touching on the assessment of your property."

(b) Provided, however, this oath shall not be required of any individual assessing his or her real or personal property by telephone under § 26-26-1114 or where the county assessor lists the property for the property owner as permitted in § 26-26-903.



§ 26-26-903 - Owner to list property.

(a) Every person of full age and sound mind shall list the real property of which he or she is the owner, situated in the county in which he or she resides, and the personal property of which he or she is the owner.

(b) The county assessor may relieve the person of this requirement by listing the current year's assessment of real property from a previous property list or from a changed list based on a reassessment of the value of the real property of the owner.



§ 26-26-904 - Listing by representatives.

The property of every ward shall be listed by his or her guardian; of every minor, idiot, or lunatic, having no other guardian, by his or her father, if living, and if not, by his or her mother, if living; and if neither father nor mother is living, by the person having the property in charge; of every wife, by her husband, if of sound mind; if not, by herself, if she is of sound mind; of every person for whose benefit property is held in trust, by the trustee; of every estate of a deceased person, by the executor or administrator; of corporations whose assets are in the hands of receivers, by the receiver; of every company, firm, body politic, or corporate, by the president or principal accounting officer, partner, or agent thereof.



§ 26-26-905 - Persons holding property.

Property held under a lease for a term exceeding ten (10) years belonging to the state or to any religious, scientific, or benevolent society or institution, whether incorporated or unincorporated, and school, seminary, saline, or other lands shall be considered, for all purposes of taxation, as the personal property of the person holding them and shall be listed as such by the person or his or her agent, as in other cases.



§ 26-26-906 - Pawnbrokers.

Every person or company engaged in the business of receiving property in pledge or as security for money or other things advanced to the pawner or pledger shall annually, at the time prescribed by this chapter for the assessment of personal property, return, under oath, all property pledged to and held by him or her as a pawnbroker to the county assessor of the proper county. The county assessor shall list and assess it to the pawnbroker at its fair cash value.



§ 26-26-907 - Lands sold for taxes.

All lands and town lots sold for the payment of taxes shall be assessed in the name of the purchaser.



§ 26-26-908 - Property converted into nontaxable securities.

(a) If any person shall have converted moneys, credits, or other personal property in the year preceding January 1 of the year in which he or she is required to assess his or her property into bonds or other securities of the United States or this state not taxed, and shall hold or control the bonds or securities when he or she is required to list his or her property, he or she shall list the monthly average value of the moneys, credits, or other property held or controlled by him or her.

(b) Any indebtedness of the persons represented by him or her, created by investment in the bonds or other securities, shall not be deducted from the amount of credits in making up his or her list for taxation.



§ 26-26-909 - Credits and stocks which need not be listed.

(a) No person shall be required to list a greater portion of any credits than he or she believes will be acquired or can be collected, nor any greater portion of any obligation given to secure the payment of rent than the amount of rent that shall have accrued on the lease and shall remain due and unpaid at the time of listing.

(b) No person shall be required to include in his or her statement, as a part of the personal property, moneys, credits, investments in bonds, stocks, joint-stock companies, or otherwise, which he or she is required to list, any share or portion of the capital stock or property of any company or corporation which is required to list or return its capital and property for taxation in this state.



§ 26-26-910 - Valuations in listings not conclusive.

(a) (1) The valuations as set out in any assessment list required under the provisions of this subchapter to be delivered to the county assessor by the property owner shall not be held to be conclusive as to the value of the property so listed, and the county assessor may make such assessment of the property as he or she may deem just and equitable.

(2) (A) The county assessor, in each instance where he or she raises the valuation of any property which has been listed with him or her as by law required, shall deliver to the property owner or his or her agent a duplicate copy of the adjusted assessment list, or he or she shall notify the property owner or his or her agent by first class mail, which notice shall state separately the total valuation of real and personal property as listed by the property owner and as fixed by the county assessor, and shall advise that the owner may, by petition or letter, apply to the county equalization board for the adjustment of the assessment as fixed by the county assessor.

(B) All applications shall be made to the county equalization board on or before the third Monday in August.

(b) (1) For the purpose of enabling the county assessor to determine just and equitable values of property, he or she is authorized, and it shall be his or her duty, to enter upon and make such personal inspection thereof as he or she shall deem necessary.

(2) Any person shall, when called upon by the county assessor, be required to answer upon oath and furnish proof demanded as to purchases, sales, transfers, improvements, accounts, notes, stocks, bonds, bank notes, bank deposits, invoices, insurance carried, or any and all other information requested and pertaining to the location, amount, kind, and value of his or her own property or that of another person.



§ 26-26-911 - Inquiries to makers of lists.

(a) The Arkansas Public Service Commission, the county assessor, or any one of them who may be required under the law to make assessment rolls shall, in addition to their duties as required by law, specifically inquire of the maker of each list the following:

(1) The number, kind, and value of each automobile he or she owns;

(2) The cash or funds on hand, and money on time deposit or otherwise in any depository, in or out of the state;

(3) The taxable securities of every kind and their value, in or out of the state, he or she may own;

(4) What stock, bonds, or mortgages owned and their value, in or out of the state;

(5) What leases or mineral deeds are owned and the value of them that are contemplated in §§ 26-26-1109 and 26-26-1110;

(6) What timber, deeds, or contracts contemplated by § 26-3-205 he or she owns and the value of them; and

(7) Any other property of any kind whatsoever that has a value about which questions have not been asked.

(b) The taxpayer shall then be required to assess the properties disclosed by investigation.



§ 26-26-913 - Special list of omitted property.

Whenever the county assessor shall discover that any property has been omitted for any cause from the assessment roll, if it is before the county collector closes his or her books for the collection of taxes for the year in which the property was due to have been assessed, it shall be his or her duty, immediately upon making that discovery, to make a special list or assessment thereof and file it with the county clerk, who shall place it upon the tax books and extend the taxes and penalty thereon for the year. The county collector shall proceed to collect these taxes and penalty as is required by law.



§ 26-26-914 - Unavoidable failure to list property.

(a) If any person required to list property for taxation shall have been prevented by sickness or absence from giving to the county assessor the list of property as prescribed by this subchapter, the person, or his or her agent having charge of the property, may, at any time before the making out of the tax books by the county clerk, make out and deliver to the county assessor of the county a statement of the same as required by this subchapter. The county assessor shall in such case make an entry in the returns of the proper city, town, ward, or school district and correct the items in the return made by him or her, as the case may require.

(b) No such statement shall be received by the county assessor from any person who shall have refused or neglected to make oath to his or her statement when required by the county assessor under the provisions of this subchapter, nor from any person unless he or she shall have first made and filed with the county clerk an affidavit that the person required to list the same was absent from his or her county without design to avoid listing his or her property or was prevented by sickness from giving to the county assessor the required statement when called upon for that purpose.






Subchapter 10 - -- Exempt Property

§ 26-26-1001 - List of exempt real property.

The county assessor, at the time of making the assessment of real property subject to taxation, shall enter into a separate list pertinent descriptions of all burying grounds, public school houses, houses used exclusively for public worship, and institutions of purely public charity, and public buildings and property used exclusively for any public purpose, with the lot or tract of land on which the house or institution or public building is situated, and which are by law exempt from taxation. If the property is held and used for other public purposes, he or she shall state by whom or how it is held.



§ 26-26-1002 - Separate list of omitted exempt realty.

(a) Whenever the county assessor of any county has, during any year at the time of making the assessment of real property subject to taxation, failed to enter in a separate list pertinent descriptions of all burying grounds, public school houses, houses used exclusively for public worship, institutions of purely public charity, public buildings, and property used exclusively for any public purpose, libraries, and grounds used exclusively for school purposes, and property which by the Arkansas Constitution is exempted from taxation, the lots or tracts of land on which the institution or public building is situated, and which by law are exempted from taxation, and the value thereof, the county assessor of the county, or his or her successor in office, is authorized and empowered, at any time and during any year thereafter, upon discovery of the omission to make out separate lists, giving their description and the value of all the described property which has been omitted from the list.

(b) (1) The list of the property, together with the valuation thereof, shall be filed with the county clerk of the county and by him or her entered upon the proper assessment book of the county.

(2) When the list of the omitted property has been filed by the county assessor, or his or her successor in office, with the county clerk in the county where the property is situated, it shall have the same force and validity as if entered, made, and filed at the proper time as prescribed by law.






Subchapter 11 - -- Assessment of Property Generally

§ 26-26-1101 - Time to assess realty.

Each year the county assessor shall, between the first Monday in January and July 1, appraise and assess all real property situated within the boundaries of the county.



§ 26-26-1102 - Place of assessment.

(a) All real estate and tangible personal property shall be assessed for taxation in the taxing district in which the property is located and kept for use.

(b) (1) (A) Tangible personal property in transit for a destination within this state shall be assessed only in the taxing district of its destination.

(B) Tangible personal property in transit through this state, including raw materials from within or outside this state used in the manufacturing process and tangible personal property manufactured, processed, or refined in this state and stored for shipment outside the state, shall, for purposes of ad valorem taxation, acquire no situs in this state and shall not be assessed for taxation in this state.

(C) The owner of tangible personal property in transit through this state and of tangible personal property in transit for a destination within this state may be required, by the appropriate county assessor, to submit documentary proof of the in-transit character and the destination of the property.

(2) As used in this section, "tangible personal property in transit through this state" means tangible personal property:

(A) Which is moving in interstate commerce through or over the territory of this state;

(B) Which is consigned to or stored in or on a warehouse, dock, or wharf, public or private, within this state for storage in transit to a destination outside this state, whether the destination is specified when transportation begins or afterward, except where the consignment or storage is for purposes other than those incidental to transportation of the property; or

(C) Which is manufactured, processed, or refined within this state and which is in transit and consigned to, or stored in or on, a warehouse, dock, or wharf, public or private, within this state for shipment to a destination outside this state.



§ 26-26-1103 - Reports of total assessments.

(a) The county assessor shall, on or before August 1 of each year, deliver to the clerk of the county equalization board his or her completed assessment tax record, showing the total assessment of the county as made by the county assessor. He or she shall also furnish such other information as the county equalization board may request of the county assessor.

(b) The county assessor shall, on or before the third Monday in August of each year, report to the Arkansas Public Service Commission, by total of items and value, the total assessment of the county as made by the county assessor and the commission and in the manner as directed by the commission, as to kind, character, number, and value of all tangible property assessed for taxation in the county and such other information as the commission may demand of the county assessor.



§ 26-26-1104 - Failure to list intangible personalty.

A county assessor in this state shall not be held liable, either personally or in his or her official capacity as county assessor, for failure to discover and include on the assessment rolls any taxable intangible personal property in the county unless the failure to discover or to include the intangible property on the assessment rolls was a result of, or pursuant to, collusion between the county assessor and the property owner for the purpose of evading taxes due on the property.



§ 26-26-1105 - Report of manufactured home and mobile home purchases.

(a) A purchaser of a manufactured home or mobile home shall report the purchase of each new or used manufactured home or mobile home to the county assessor of the appropriate county where the manufactured home or mobile home will be located.

(b) The report shall include:

(1) The name of the purchaser;

(2) The purchaser's address;

(3) The date on which the purchase was made; and

(4) Other information as may be deemed necessary by the county assessor.



§ 26-26-1107 - Change in or damage to property.

(a) All lands that shall have been purchased from owners, the property of whom or which was by law exempt, all new improvements over the actual value of one hundred dollars ($100), and all town or city lots as may have been platted, as the case may be, subsequent to January 1 of any year shall be subject to assessment and taxation for the year immediately following the purchase, improvement, or platting.

(b) (1) (A) In each year, all real estate or improvements on real estate which have been damaged by fire, flood, tornado, or other act of God, if the property is then on the assessment record at a value determined prior to the damage and if the damage occurred prior to the date the county assessor is required by law to deliver his or her report of assessment to the county clerk, then that property shall be revalued and assessed by the county assessor.

(B) Nothing in this subsection shall be construed as requiring a county assessor to seek to identify property which may have been damaged.

(2) An appeal shall lie from the action of the county assessor as in the case of other property in that year assessed.



§ 26-26-1108 - Agricultural lands annexed by city or town.

(a) All lands which may be annexed by any city or incorporated town which are being used for agricultural purposes shall be assessed as agricultural lands upon an acreage basis, regardless of the fact that any or all of the lands are embraced in a plat of a subdivision or other real estate development, and regardless of the fact that the lands may be zoned as commercial, industrial, or residential, and regardless of the fact that the lands may be adaptable to commercial, industrial, or residential uses.

(b) Agricultural purposes shall include lands which are presently used and have been used for a period of five (5) continuous years in a bona fide farming, pasture, or grove operation by the owner, lessee, or some person in his or her employ.

(c) Lands which have not been used for agricultural purposes prior to March 29, 1963, shall be prima facie subject to assessment on the same basis as assessed for the previous years, and any demand for a reassessment of such lands for agricultural purposes shall be subject to the scrutiny of the county assessor to the end that the lands shall be classified properly.

(d) When lands subject to this section cease to be used for agricultural purposes, the lands shall be assessed as other lands of the same character.

(e) For the purposes of this section, agricultural lands shall include dairy, livestock, poultry, and all forms of farm products and farm production.



§ 26-26-1109 - Timber rights.

(a) (1) When the timber rights in any land shall, by conveyance or otherwise, be held by one (1) or more persons, firms, or corporations, and the fee simple in the land by one (1) or more other persons, firms, or corporations, it shall be the duty of the county assessor, when advised of the fact, either by personal notice or by recording of the deeds in the office of the recorder of the county, to assess the timber rights in the lands separate from the soil.

(2) In such a case, a sale of the timber rights for nonpayment of taxes shall not affect the title to the soil itself, nor shall a sale of the latter for nonpayment of taxes affect the title to the timber rights.

(b) (1) It shall be the duty of the county assessor to assess timber rights with a description of the land on the real estate tax books, and the assessment shall be marked "timber".

(2) Upon the nonpayment of taxes so assessed against the timber, it shall be advertised with a description of the land as "timber" giving the character or kind of the timber, in some newspaper as provided by law for nonpayment of taxes on land, and the timber shall be sold as provided by law for the sale of delinquent lands.

(c) When any timber rights assessed as set out in this section become forfeited on account of nonpayment of taxes, they shall, in all things, be certified to and redeemed in the same manner as is provided for the certification and redemption of real estate upon which taxes duly assessed have not been paid.



§ 26-26-1110 - Mineral rights.

(a) (1) The county assessor shall assess all producing mineral interests in the county.

(2) (A) The county assessor shall assess the mineral interests in the land separate from the fee simple interest in the land when the:

(i) Mineral interests in the land are held by one (1) or more persons that are different from the person or persons holding the fee simple interest; and

(ii) County assessor is advised of the separate holdings by the recording of a deed in the county recorder's office.

(B) When subdivision (a)(2) of this section applies, a sale of the mineral interests for nonpayment of taxes shall not affect the title to the land itself, nor shall a sale of the land for nonpayment of taxes affect the title to the mineral interests.

(b) When any mineral rights assessed as set out in subsection (a) of this section become forfeited on account of nonpayment of taxes, they shall, in all things, be certified to and redeemed in the same manner as is provided for the certification and redemption of real estate upon which taxes duly assessed have not been paid.

(c) (1) Because of the difficulty of ascertaining the value of a nonproducing mineral right and in order to ensure equal and uniform taxation throughout the state, a nonproducing mineral right has zero (0) value for the purpose of property tax assessment and is included in the value of the fee simple interest assessed.

(2) If the fee simple in the land and the nonproducing mineral right that has zero (0) value as determined under subdivision (c)(1) of this section are owned by different persons, there is no property tax due on the mineral right.

(3) For a nonproducing mineral right that has zero (0) value as determined under subdivision (c)(1) of this section, the mineral right owner may agree to a voluntary property tax assessment of the mineral right and pay a property tax according to rules established by the Assessment Coordination Department with the assistance of the Arkansas Assessors Association.

(4) When a nonproducing mineral right begins producing minerals, the mineral right shall be assessed for tax purposes in accordance with rules established by the department.

(d) (1) (A) If the department determines that a county assessor has failed to assess mineral interests as required under this section, the department shall notify the county assessor by certified mail with copies to the:

(i) County equalization board;

(ii) County judge;

(iii) County quorum court; and

(iv) Reappraisal contractor, if applicable.

(B) In addition, the notice may provide that state reappraisal reimbursement funds to the county may be withheld pending the outcome of a hearing if a hearing is requested by the county assessor within thirty (30) days from the date of the notice.

(2) (A) The county assessor may waive the right to a hearing and within thirty (30) days from the date of the notice agree to complete corrective action as required by the department and return a signed and dated compliance verification form to the department.

(B) Upon receipt of the signed and dated compliance verification form, the department shall release any withheld state reappraisal reimbursement funds and resume regular payments.

(3) Termination of state reappraisal reimbursement funds may occur if the county assessor fails to:

(A) Either request a hearing or return the signed and dated compliance verification form within thirty (30) days from the date of the notice; or

(B) Complete the corrective action within the time provided in the compliance verification form.



§ 26-26-1111 - Mineral and surface estates owned by same person.

When the mineral estate and the surface estate in land shall become vested in the same person, after a prior severance by deed or otherwise, the two (2) estates shall merge and be considered as a single interest or estate and shall be assessed and carried on the assessment books in the same manner as provided by law for interests or estates in land where the mineral interest has never been severed from the surface estate.



§ 26-26-1112 - Separate records for severed mineral interests.

County assessors may maintain separate records for severed mineral interests if the records are maintained by legal description of the surface estate in the same manner as records of the estates are maintained.



§ 26-26-1113 - Property used for other than church purposes.

(a) All personal property owned by any church and held for, or used for, commercial, business, rental, or investment purposes or purposes other than church purposes shall be listed for assessment annually for ad valorem tax purposes between the first Monday in January and May 31 of each year.

(b) The church or its governing official or board shall annually list for assessment for ad valorem tax purposes all property which is not exempted from the tax under the provisions of this chapter.

(c) (1) The Assessment Coordination Department shall promulgate reasonable rules and regulations to effectuate the provisions of this chapter.

(2) The department shall certify to the various county assessors and to each church in this state, upon request therefor, guidelines to be used in listing nonexempt property for assessment under the provisions of this chapter.



§ 26-26-1114 - Assessment of personal property taxes by mail or by telephone.

(a) For any assessment of personal property taxes after December 31, 1993, a taxpayer may assess the personal property taxes by mail, by telephone, or in person.

(b) (1) The county assessor shall permit assessment of real and personal property of individuals by telephone without a signature verification under oath.

(2) The assessment by telephone shall not apply to business, commercial, and industrial real and personal property assessments.

(3) (A) The county assessor shall mail to individuals assessing personal property by telephone, within five (5) working days from the date of assessment by telephone, an assessment containing a certification, which shall be provided by the county collector, indicating whether all required personal property taxes have been paid.

(B) The county assessor shall provide, if requested, proof of assessment for each motor vehicle assessed and proof of said payment information appropriate for motor vehicle registration renewal by mail.

(c) The Director of the Assessment Coordination Department shall promulgate regulations for the administration of this section. The forms and regulations promulgated by the director shall apply to all counties in the state.



§ 26-26-1115 - Apportionment of realty taxes.

(a) (1) When a person acquires ownership of a portion of a parcel of realty during the time of year when the county assessor is not making changes in the assessment book, that person may request the county assessor to apportion the current assessment between the remaining portion of the parcel and that acquired by the person making the request; provided, however, that:

(A) All necessary deeds and papers proving ownership of the portion have been filed with the county recorder;

(B) No provision has been made for payment of taxes on the realty at the time the person acquired the portion; and

(C) The request is made at least thirty (30) days before the last day to pay taxes on the assessment year in question.

(2) The request shall be in writing, signed by the owner, and shall include a complete legal description of the entire parcel and a complete legal description of the parcel being conveyed.

(b) The provisions of this section shall not apply to any parcel of realty on which there is an actual tax delinquency at the time the request for allocation is made.

(c) The county assessor shall allocate the assessment within thirty (30) days after the request and shall provide the information included in the allocation to the county collector.

(d) (1) The county collector, after receiving notification of the allocation, shall accept payment in full toward any prior year's taxes currently due according to the values provided in the notification.

(2) Payment may be applied to the current tax bill as a partial payment, or a separate parcel number may be assigned to the portion and receipted to the new number.

(e) Payment shall be considered as satisfying the tax lien for that portion of the prior year's taxes as legally defined in the notification.



§ 26-26-1118 - Limitation on increase of property's assessed value.

(a) (1) (A) There is established a homestead property tax credit for each assessment year that reduces the amount of real property taxes assessed on the homestead of each property owner by three hundred fifty dollars ($350).

(B) However, an assessment shall not be reduced to less than zero dollars ($0.00).

(2) Each property owner shall pay the reduced tax amount to the county.

(3) The homestead property tax credit adopted by this section shall be reflected on the tax bill sent to the property owner by the county collector.

(4) The county and taxing units within the county are entitled to reimbursement of the tax reduction resulting from the homestead property tax credit in accordance with § 26-26-310.

(b) (1) Each county assessor is responsible for identifying the parcels of real property that are used as homestead residences before issuing tax bills.

(2) (A) Each property owner shall register with the county assessor proof of eligibility for the property tax credit if the property owner intends to claim a property tax credit.

(B) (i) The registration may be attached to the deed or other instrument conveying an interest in real property and filed with the circuit clerk, who shall remit the registration to the county assessor.

(ii) The circuit clerk shall not file the registration described in this subdivision (b)(2).

(C) The property owner may submit a registration for the property tax credit directly to the county assessor.

(3) The property tax credit authorized by subdivision (a)(1) of this section shall not be allowed after October 15 of the year after the assessment.

(4) (A) A parcel of real property shall qualify as a homestead prior to January 1 of the year after assessment to be eligible for the property tax credit.

(B) Once a parcel of real property is determined to be eligible for the property tax credit, the parcel of real property shall remain eligible for that year regardless of a change in the use of the parcel of real property during the year.

(5) (A) The parties to a transfer of real property may prorate, as between themselves, the property tax credit and the benefits of the property tax credit by agreement of the parties.

(B) If a parcel of real property qualifies for the property tax credit, the property tax credit shall apply regardless of who or what entity pays the property tax.

(6) (A) When real property is transferred, the purchaser of the real property shall notify the county assessor of the new use of the real property.

(B) The notification may be by affidavit provided by the purchaser of the real property or on a form provided by the county assessor.

(7) (A) The Division of Vital Records of the Department of Health shall send to the county assessor a monthly report listing the residents of that county who have died.

(B) The report shall be sent to each county assessor by:

(i) Electronic mail;

(ii) Fax; or

(iii) United States Postal Service.



§ 26-26-1119 - Prohibited conduct -- Penalties -- Time limitation.

(a) (1) No property owner shall claim more than one (1) homestead property tax credit for each year.

(2) (A) If the county assessor determines that a property owner has claimed more than one (1) homestead property tax credit in a year, in addition to repayment of the homestead property tax credit, the designated preparer of the tax books shall extend a penalty of one hundred percent (100%) of the amount of the unlawfully claimed homestead property tax credit.

(B) (i) If the property owner has unlawfully claimed a homestead property tax credit in a county other than the county where his or her lawfully claimed homestead property tax credit was claimed, then the property owner shall pay the entire amount of the unlawfully claimed homestead property tax credit and the penalty at the time of payment of the property owner's taxes.

(ii) If the property owner has unlawfully claimed a homestead property tax credit in the same county that he or she lawfully claimed a homestead property tax credit, then the property owner shall elect to either:

(a) Pay the entire amount of the unlawfully claimed homestead property tax credit and the penalty at the time of payment of the property owner's taxes; or

(b) Not claim a homestead property tax credit on any property in the county or on any other property in the state for two (2) years for each year that the credit was claimed unlawfully.

(C) In order to qualify for the homestead property tax credit after repayment of an unlawfully claimed homestead property tax credit and payment of a penalty, the property owner shall register with the county assessor according to § 26-26-1118(b)(2)(A).

(b) (1) Every property owner shall report to the county assessor a change in eligibility to claim a property tax credit or a change in use of the property prior to January 1 of the year following the change.

(2) If the county assessor determines that a property owner has failed to report a change in the eligibility to claim a property tax credit or has failed to register a required change in the use of the property, the designated preparer of the tax books shall extend, in addition to repayment of the unlawfully claimed homestead property tax credit, the correct property tax due along with a penalty of one hundred percent (100%) of the amount of the unlawfully claimed homestead property tax credit.

(3) (A) If the property owner has unlawfully claimed a homestead property tax credit in a county other than the county where his or her lawfully claimed homestead property tax credit was claimed, then the property owner shall pay the entire amount of the unlawfully claimed homestead property tax credit and the penalty at the time of payment of the property owner's taxes.

(B) If the property owner has unlawfully claimed a homestead property tax credit in the same county that he or she lawfully claimed a homestead property tax credit, then the property owner shall elect to either:

(i) Pay the entire amount of the unlawfully claimed homestead property tax credit and the penalty at the time of payment of the property owner's taxes; or

(ii) Not claim a homestead property tax credit on any property in the county or on any other property in the state for two (2) years for each year that the credit was claimed unlawfully.

(c) (1) Penalties assessed under this section shall bind the real property and shall be entitled to preference over all judgments, executions, encumbrances, or liens, whenever created, until the penalties are repaid.

(2) Penalties collected under this section shall be remitted to the county treasurer to be credited to the county general fund.

(d) (1) The debt owed for the repayment of an unlawfully claimed homestead property tax credit assessed under this section shall bind the real property and shall be entitled to preference over all judgments, executions, encumbrances, or liens, whenever created, until it is repaid.

(2) A homestead property tax credit repaid under this section from a person who was not entitled to claim a credit shall be remitted to the Treasurer of State for deposit into the Property Tax Relief Trust Fund.

(e) (1) The property owner may appeal to the county court the determination by a county assessor that:

(A) The property owner shall repay an unlawfully claimed homestead property tax credit;

(B) The property owner shall pay penalties; or

(C) Any other determination that the property owner has violated this section.

(2) To appeal the determination by a county assessor, the property owner must file a petition with the county court within thirty (30) days from the date of the determination by the county assessor.

(3) After the petition is filed, the county court shall set a hearing within thirty (30) days after the filing of the petition.

(4) At the hearing, the property owner and county assessor shall present evidence to support their positions.

(5) The county court shall provide the property owner, county assessor, and county clerk with the county court's decision in writing within ten (10) business days after the hearing.

(6) The property owner or county assessor may appeal the county court's decision to circuit court within thirty (30) days after the date of the decision.

(f) (1) No penalties under this section shall be imposed against a property owner for an unlawfully claimed property tax credit after the expiration of three (3) years from the date the property tax credit was claimed.

(2) No repayment requirement under this section shall be imposed against a property owner for an unlawfully claimed property tax credit after the expiration of three (3) years from the date the property tax credit was claimed.

(3) This section does not alter the property owner's deadline to claim the homestead property tax credit as provided in § 26-26-1118(b)(3).



§ 26-26-1120 - Disabled persons.

(a) As used in Arkansas Constitution, Amendment 79, "disabled person" means a person who:

(1) Is disabled for purposes of Subchapter XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., as in effect on January 1, 2003, for any period during the calendar year;

(2) Is a permanently and totally disabled veteran as defined by 38 C.F.R. § 4.1 et seq., Part IV, as in effect on January 1, 2003; or

(3) Has received permanent and total disability insurance benefits for any period of time during the calendar year.

(b) (1) When a disabled person or a person sixty-five (65) years of age or older sells his or her real property, the purchaser shall not be entitled to claim any reduction to the real property's assessed value.

(2) On or after January 1 of the year following the date of the sale, the county assessor shall assess the real property at its full market value, unadjusted for assessment limitations required by Arkansas Constitution, Amendment 79.



§ 26-26-1121 - Determination of millage rollback.

(a) To determine whether a rollback of millage rates is required under Arkansas Constitution, Article 16, § 14, each taxing entity shall compare the adjusted taxable assessed values of the real and personal property in the current year to the adjusted taxable assessed values of the real and personal property in the preceding year.

(b) To calculate the millage rollback, the adjusted taxable assessed value of the real property in the current year shall be compared to the adjusted taxable assessed value of real property in the preceding year.



§ 26-26-1122 - Definitions.

(a) As used in this subchapter and in the Arkansas Constitution, Amendment 79:

(1) (A) "Homestead" means the dwelling of a person that is used as his or her principal place of residence with the contiguous land, excluding all land valued as agricultural land, pasture land, or timber land.

(B) "Homestead" shall also include a dwelling owned by a revocable trust and used as the principal place of residence of a person who formed the trust;

(2) "New construction" means changes to real property that have occurred to real property already on the assessment roll;

(3) "Newly discovered real property" means real property that has never been on the assessment roll or that has changed use; and

(4) (A) "Property owner" means a person who is:

(i) The owner of record of real property or the mortgagee of the real property;

(ii) A buyer under a recorded contract to purchase real property; or

(iii) A person holding a recorded life estate in real property.

(B) "Property owner" shall include the previous record owner of tax-delinquent real property that has vested in the State of Arkansas in care of the Commissioner of State Lands under § 26-37-101(c) if the previous record owner continues to occupy the residence subject to his or her right of redemption.

(b) The Assessment Coordination Department may by rule define the term "substantial improvements" and any other term necessary to administer this subchapter.



§ 26-26-1123 - Sale of real property.

(a) When a person sells his or her real property, the county assessor shall assess the real property at twenty percent (20%) of the appraised value at the next assessment date after the date of the transfer of title to the real property.

(b) The owner of real property to whom title is transferred by a sale is not entitled to claim any limitation on the assessed value of the real property until the second assessment date after the date of the transfer of title to the real property.

(c) This section does not apply to any transfer of title to real property claimed as a homestead in which the owner or beneficiary of the homestead retains a life-estate interest in the homestead following the transfer of title to the real property.



§ 26-26-1124 - Property tax relief for persons disabled or more than sixty-five years of age.

(a) (1) A homestead used as the taxpayer's principal place of residence that is purchased or constructed on or after January 1, 2001, by a person who is disabled or by a person sixty-five (65) years of age or older shall be assessed for property tax thereafter based on the lower of:

(A) The assessed value as of the date of purchase or construction; or

(B) A later assessed value.

(2) When a person becomes disabled or reaches sixty-five (65) years of age on or after January 1, 2001, the person's homestead that is used as the taxpayer's principal place of residence shall thereafter be assessed based on the lower of:

(A) The assessed value on the person's sixty-fifth birthday;

(B) The assessed value on the date the person becomes disabled; or

(C) A later assessed value.

(3) If a person is disabled or is at least sixty-five (65) years of age and owns a homestead used as the taxpayer's principal place of residence on January 1, 2001, the homestead shall be assessed based on the lower of:

(A) The assessed value on January 1, 2001; or

(B) A later assessed value.

(b) Residing in a nursing home does not disqualify a person from the benefits of subsection (a) of this section.

(c) If a homestead is jointly owned and one (1) of the owners qualifies under subsection (a) of this section, then all owners shall receive the benefits of subsection (a) of this section.

(d) Subsection (a) of this section does not apply to substantial improvements to real property.






Subchapter 12 - -- Valuation of Property

§ 26-26-1201 - Date of valuation.

All property in this state shall be assessed by the authorized authorities according to its value on January 1. However, stocks of merchants and manufacturers shall be assessed at the value of the average stock in possession or under control during the year immediately preceding January 1 of the year in which assessment is required.



§ 26-26-1202 - Valuation procedures.

(a) (1) Each separate parcel of real property shall be valued at its true market value in money, excluding the value of crops growing thereon.

(2) The price at which the real estate would sell at auction or at a forced sale shall not be taken as the criterion of the true value.

(b) Each tract of land belonging to the state or to any county, city, town, or charitable institution, whether incorporated or unincorporated, and saline, swamp, seminary, school, or mineral lands held under a lease exceeding five (5) years and not exceeding ten (10) years shall be valued at the price the county assessor believes could be obtained at a private sale for the leasehold estate.

(c) (1) Personal property of any description shall be valued at the usual selling price of similar property at the time of listing.

(2) If any personal property shall have no well-fixed or determined value in that locality at the time, then it shall be appraised at such price as in the opinion of the county assessor could be obtained at that time and place.

(d) Investments in bonds, stocks, joint-stock companies, or otherwise shall be valued at their value in money, and the quotations and selling price thereof may be considered in determining their values.

(e) Money, whether in possession or on deposit in this state, or out of it subject to the order or control of the person listing, shall be entered in the statement at the full amount thereof.

(f) Every credit for a sum certain, payable either in money, property of any kind, labor, or service, shall be assessed according to its true value. If for a specified number or quantity of any article of property, for a certain amount of labor, or for services of any kind, it shall be assessed according to its true value.

(g) Annuities or moneys receivable at a stated period shall be rated at the price which they may be worth in money.

(h) Where the fee of the soil in any tract, parcel, or lot of land is in any person, natural or artificial, and the right to any mineral therein is in another, it shall be valued and listed agreeably to the ownership, in separate entries, and taxed to the parties owning it respectively.



§ 26-26-1203 - Merchants.

(a) Any person owning or having in his or her possession or under his or her control, within this state, with authority to sell it, any personal property purchased with a view to its being sold at a profit, or which has been consigned to him or her from any place out of this state, to be sold within this state, shall be held to be a merchant for the purpose of this valuation.

(b) (1) The property shall be listed for taxation and in estimating the value the merchant shall take the average value of the property in his or her possession or under his or her control during the year immediately preceding January 1 of the year in which the assessment is made.

(2) If the merchant has not been engaged in the business for one (1) year, then he or she shall take the average valuation during such time as he or she shall have been so engaged.

(3) If the merchant is commencing business, he or she shall take the value of the property at the time of assessment.



§ 26-26-1204 - Accounts and notes included in merchant's valuation.

Each merchant in giving a list of value of personal property as provided in § 26-26-1203 shall include in the valuation all good balances of accounts on his or her books and all notes at their true value in money, and the list shall be rendered under oath as prescribed in cases of personal property.



§ 26-26-1205 - Manufacturers.

(a) Every person who shall purchase, receive, or hold personal property of any description for the purpose of adding to the value thereof by process of manufacturing, refining, rectifying, or by combination of different materials, with a view of making a gain or profit by so doing, shall be held to be a manufacturer. He or she shall make out and deliver to the county assessor a sworn statement of the amount of his or her other personal property subject to taxation, also including in his or her statement the average value, estimated as provided in § 26-26-1203, of all articles purchased, received, or otherwise held for the purpose of being used, in whole or in part, in any process or operation of manufacturing, combining, rectifying, or refining which from time to time he or she shall have on hand during the year next previous to the time of making the statement, if so long he or she shall have been engaged in such manufacturing business, and, if not, then during the time he or she shall have been so engaged.

(b) Every person owning a manufacturing establishment of any kind and every manufacturer shall list as a part of his or her manufacturer's stock the value of all engines and machinery of every description, used or designed to be used for the indicated purpose.



§ 26-26-1206 - Federally funded housing for elderly or handicapped.

(a) Housing owned and operated by a nonprofit corporation or association for occupancy or use by elderly or handicapped persons, the construction of which is financed by the United States of America, shall be valued, for purposes of assessment, on the basis of the equity owned in the housing by the nonprofit corporation or association.

(b) As used in this section, unless the context otherwise requires:

(1) "Elderly person" means a person sixty-two (62) years of age or older and the spouse of that person;

(2) "Equity" means the market value of the housing less any mortgage indebtedness to the United States of America;

(3) "Handicapped person" means any adult having an impairment which is expected to be of long, continued, and indefinite duration; is a substantial impairment to his or her ability to live independently; and is of a nature that such ability to live independently would be improved by more suitable housing conditions and shall include an adult who is developmentally disabled;

(4) "Housing" means structures consisting of eight (8) or more residential units for occupancy and use by elderly or handicapped persons, including essential contiguous land and related facilities, as well as all personal property of the corporation or association used in connection with the facilities; and

(5) "Nonprofit corporation or association" means any corporation or association incorporated under the laws of this state not otherwise exempt from general ad valorem, real, and personal property taxes, operating a housing facility or project qualified, built, and financed by the United States of America under § 202 of the National Housing Act of 1959, as amended, 12 U.S.C. § 1701q.



§ 26-26-1207 - Motor vehicle dealer inventory.

(a) The General Assembly recognizes that motor vehicles are unique in regard to the procedure for assessment of personal property taxes, registration and titling, and payment of sales taxes and that there is a correlation between sales of motor vehicles by motor vehicle dealers and the valuation of motor vehicle inventory.

(b) The method of determining the average value of inventory of motor vehicle dealers in accordance with §§ 26-26-1201 and 26-26-1203(b) shall be as provided in this section.

(c) The assessment of motor vehicle inventories of motor vehicle dealers shall be determined by calculating the monthly average of the number of sales of new and used motor vehicles by the dealer and multiplying the average by the unit inventory value.

(d) The unit inventory value shall be based on the typical new and used car values by name of manufacturer as set forth in the Arkansas Commercial Personal Property Appraisal Manual published in the year prior to the year of assessment by the Assessment Coordination Department.






Subchapter 13 - -- Reassessment of Property

§ 26-26-1301 - Order upon complaint.

(a) Whenever, upon the complaint made to the Arkansas Public Service Commission by the county judge, county assessor, or county equalization board of any county or upon the commission's own investigation and motion, and a summary hearing in that behalf had, it shall be made to appear satisfactorily to the commission that the assessment of the property in any county, or district or subdivision thereof, is not in substantial compliance with law and that the interest of the public will be promoted by a reassessment of the property, then the commission shall have authority, at its discretion, to order a reassessment of all or any part of the taxable property in the county, or district or subdivision thereof, to be made by the local assessment officers, or to cause a reassessment to be made by a person to be recommended by the county judge and appointed by the commission for that purpose.

(b) Due notice of the time and place fixed for a hearing upon any complaint made as indicated shall be mailed, at least fifteen (15) days before the time fixed for the hearing, to the county judge and county assessor of the county affected, and the county judge shall immediately cause the notice to be published, at the expense of the county, in a newspaper having a general circulation in the county and district.



§ 26-26-1302 - Qualification of appointees.

Persons appointed to make the reassessment shall qualify without delay by severally subscribing to an oath or affirmation to support the United States Constitution and the Arkansas Constitution, and to faithfully perform the duties imposed by any order of reassessment to the best of their ability, and shall file it with the Arkansas Public Service Commission.



§ 26-26-1303 - Power and authority.

(a) Any person appointed to reassess the property or any class of property in any county, or district or subdivision thereof, shall have all the power and authority given by law to deputy county assessors and shall perform all the duties and be subject to all restrictions and penalties imposed by law upon deputy county assessors.

(b) (1) Appointees shall have access to all public records and files which may be needful or serviceable in the performance of the duty imposed and while engaged in this duty shall be entitled to have the custody and possession of the assessment roll containing the original assessment in the district and all other statements and memoranda relative thereto.

(2) A blank assessment roll, if necessary, and all property statements and other blank forms needful for the purpose of reassessment shall be furnished by the county clerk at the expense of the county.



§ 26-26-1304 - Compensation.

(a) For their services in making any reassessment of property pursuant to the order of the Arkansas Public Service Commission, local assessment officers shall receive no compensation other than the salary or fees allowed by law for making the original assessment; but when the person making any reassessment does not officially serve the county, or district or subdivision thereof, compensation for which service is elsewhere provided, then each person so employed shall receive five dollars ($5.00) per day for each day's services.

(b) Claims for services shall be presented, audited, and paid as are other claims against the county.



§ 26-26-1305 - Effect of reassessment.

Any reassessment shall, when completed, be treated exactly as an original assessment and be subject to equalization by the county equalization board and to appeals from the action of any officer having to do with the reassessment as are provided by law in the case of original assessments.



§ 26-26-1306 - Liability for expenses.

The expense of any reassessment shall be borne by the county in which is situated the district or districts so reassessed.



§ 26-26-1307 - Notice of reappraisal.

(a) (1) Prior to any countywide reappraisal of property for ad valorem tax purposes, the county assessor or the county assessor's employees or agents shall notify the property owners of the county assessor's intent to reappraise at least forty-five (45) calendar days prior to the reappraisal.

(2) Prior to any reappraisal of an individual's property for ad valorem tax purposes other than a countywide reappraisal under subdivision (a)(1) of this section, the county assessor or the county assessor's employees or agents shall give the property owner reasonable notice of the county assessor's intent to reappraise the property owner's property.

(3) The notice required by this section may be accomplished by publication in newspapers, by radio, by television, by direct mail, or by any other reasonable means.

(b) (1) If a reappraisal under subsection (a) of this section results in an increase in the assessed value of the property, the county assessor shall note in writing on the assessment records the:

(A) Justification for the increase;

(B) Date the property was inspected; and

(C) Details of the inspection.

(2) The records of the appraisal shall be public records subject to inspection under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(c) Any property owner whose property is reappraised under this section may appeal to the county equalization board, and the county equalization board is required to grant an adequate hearing on the appeal.



§ 26-26-1308 - Limitations on reappraisals.

(a) Property shall not be reappraised for ad valorem tax purposes more than one (1) time every five (5) years unless the reappraisal is the result of a countywide reappraisal.

(b) In the event that there is a countywide reappraisal of property for ad valorem tax purposes in any county, taxes shall not be assessed on the basis of the reappraised value of any property in the county until all taxable property in the county has been reappraised.

(c) When a countywide reappraisal of property is completed in any county and taxes are first assessed on the newly reappraised values, the provisions of Arkansas Constitution, Amendment 59, and, § 26-26-401 et seq. relative to the adjustment or rollback of millage levied for ad valorem tax purposes shall be applicable.

(d) Newly discovered real property, new construction and improvements to real property, and personal property shall be listed, appraised, and assessed as otherwise provided by law until the countywide reappraisal of property is completed.






Subchapter 14 - -- Tangible Personal Property

§ 26-26-1401 - Purpose.

(a) It is the purpose and intent of this subchapter to reduce the number of persons avoiding the payment of tangible personal property taxes by moving from one county to another within the state or by moving outside the state between the time of assessing property for taxes and the time of collecting taxes thereon by establishing a system that reduces the time period from the date of assessment to the date of collection.

(b) It is further the intent of this subchapter that, when personal property taxes are paid in advance as provided for in this subchapter, the normal procedures carried out by the various county officials and state officials with respect to property taxes shall continue in effect, and, if it is determined through the normal procedures presently in effect that any person who paid personal property taxes in advance overpaid such taxes, the overpayment will be refunded to the taxpayer, and that, if the advance payment of the tangible personal property taxes by a taxpayer is an underpayment of the tax, the taxpayer will be billed for the additional amount due.

(c) It is further the intent of this subchapter that the taxpayer will be required to furnish proof of payment of tangible personal property taxes as a condition for registering or renewing the registration of any motor vehicle.



§ 26-26-1402 - Applicability.

The provisions of this subchapter shall not be applicable to taxpayers whose property is subject to assessment by the Tax Division of the Arkansas Public Service Commission.



§ 26-26-1403 - Effective date.

The provisions of this subchapter shall be effective beginning with the year in which the statewide reappraisal of taxable property as ordered in Arkansas Public Service Commission et al. v. Pulaski County Board of Equalization et al., and the roll back or adjustment of millage is completed in all counties in this state, as contemplated in Arkansas Constitution, Amendment 59.



§ 26-26-1404 - Provisions supplemental.

The provisions of this subchapter shall be supplemental to any other laws of this state relating to the assessment and collection of ad valorem taxes on property and shall be deemed to repeal or modify only those laws in direct conflict with it.



§ 26-26-1405 - Rights and responsibilities not limited.

(a) Nothing contained in this subchapter shall be construed to limit or restrict the right of a taxpayer to make application to the equalization board for adjustment of the tangible personal property assessment or the right of the taxpayer to obtain judicial review of the final determination of the board.

(b) Nothing contained in this subchapter shall be construed to limit or restrict or alter the authority and responsibility of any county official, the county equalization board, the county court, or any other agency or person having responsibility with respect to the assessment and collection of ad valorem taxes on tangible personal property.



§ 26-26-1406 - Penalties.

(a) A penalty of ten percent (10%) of the taxpayer's total tangible personal property taxes shall be imposed on any taxpayer who fails or refuses to assess his or her tangible personal property on or before May 31 of each year.

(b) A penalty of ten percent (10%) of the taxpayer's total tangible personal property taxes shall be assessed if the taxpayer fails or refuses to pay tangible personal property taxes on or before October 15 next following the assessment of the tangible personal property for taxes.



§ 26-26-1407 - Procedure and forms.

The Assessment Coordination Department shall prescribe the forms to be used for the assessment and collection of tangible personal property pursuant to the provisions of this subchapter. The Division of Legislative Audit shall assist and guide the various county officials in establishing an appropriate procedure to be followed in assessing and collecting tangible personal property taxes and other matters necessary to effectively and efficiently carry out the purposes of this subchapter.



§ 26-26-1408 - Time for assessment and payment.

(a) (1) A taxpayer shall annually assess his or her tangible personal property for ad valorem taxes during the period from January 1 through May 31.

(2) (A) Taxable tangible personal property of a new resident and a new business established between January 1 and May 31 and taxable tangible personal property acquired by a resident during the period from January 1 through May 31, except tangible personal property acquired during the period of May 2 through May 31, shall be assessable without delinquency within thirty (30) days following the date of its acquisition.

(B) All taxable tangible personal property assessable during this period shall be assessed according to its market value as of:

(i) January 1 of the year of the assessment; or

(ii) The date of acquisition if the tangible personal property was acquired during the period of January 2 through May 31 of the year of assessment.

(3) The ten percent (10%) penalty for delinquent assessment shall not apply to tangible personal property becoming eligible for assessment through May 31 if the tangible personal property is assessed on or before May 31, except that the tangible personal property acquired during the period of May 2 through May 31 shall be assessable without penalty within thirty (30) days following the date of its acquisition.

(4) (A) Taxable tangible personal property of a person moving his or her residence from Arkansas, and taxable tangible personal property disposed of by a resident and a business, during the period between January 1 and May 31, if assessed for that year, shall be removed from the assessment rolls, and, if not assessed, shall not be deemed assessable for that year.

(B) Before removal of the tangible personal property from the assessment rolls, it shall be the responsibility of the property owner to provide the county assessor with notification, and, upon request from the county assessor, proof of the disposal.

(5) The tangible personal property referred to in subdivisions (a)(1)-(4) of this section shall not include the inventory of a commercial establishment because specific provisions for the assessment of the inventory of a commercial establishment is provided elsewhere in this Arkansas Code.

(6) (A) The county assessor may list, value, and assess tangible personal property for a period extending through July 31 of each year of assessment.

(B) Assessment of tangible personal property after July 31 shall be according to provision of existing law.

(b) Personal property taxes are payable each year between the first business day in March and October 15 inclusive.






Subchapter 15 - -- Corporations and Financial Institutions

§ 26-26-1501 - Purpose and intent.

(a) It is the purpose of this subchapter to clarify the law relating to the taxation of state and national banks, savings and loan associations, building and loan associations chartered under state and federal law and to simplify and to broaden the tax base applicable to these financial institutions.

(b) It is the intent of this subchapter to repeal the capital stock tax and, in lieu thereof, to tax state and national banks, savings and loan associations, and building and loan associations under existing tax laws generally applicable to business corporations.



§ 26-26-1502 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Business corporation" means a corporation incorporated under the Arkansas Business Corporation Act, § 4-27-101 et seq.

(2) "Financial institution" means a state bank or national bank, a savings and loan association, or a building and loan association as defined in subdivisions (3)-(5) of this section;

(3) "National bank" means a bank chartered under the banking laws of the United States;

(4) "Savings and loan association" or "building and loan association" means any financial institution or association established and operating under the authority of § 23-37-101 et seq., or § 23-37-706 and § 23-38-201 et seq., or under any other appropriate state or federal law; and

(5) "State bank" means a bank, trust company, or savings bank chartered under the banking laws of this state.



§ 26-26-1503 - Personal property.

For purposes of the ad valorem personal property tax, financial institutions shall assess and be taxed upon their personal property the same as other owners of personal property, except as may be prohibited by federal law.



§ 26-26-1504 - Real property.

(a) Financial institutions shall be subject to the ad valorem real property tax levied pursuant to the authority granted in the laws of this state, to the same extent as other owners of real property in this state.

(b) The assessment of taxes upon the real property of national banking associations and state banks and trust companies shall be had and done in the manner provided by law for the assessment of all other real property by whomsoever owned.



§ 26-26-1505 - Statement of capital stock.

(a) Bridge, savings banks, mutual loan, building, transportation, construction, and all other companies, corporations, or associations incorporated under the laws of this state, or under the laws of any other state, and doing business in this state, other than the companies, corporations, or associations whose taxation is specifically provided for in this subchapter, shall, through their president, secretary, principal accounting officer, or agent, annually, during the month of July, make out and deliver to the county assessor of the county where the company or corporation is located or doing business a sworn statement of the capital stock setting forth particularly:

(1) The name and the location of the company or association;

(2) The amount of capital stock authorized, and the number of shares into which the capital stock is divided;

(3) The amount of capital stock paid up, its market value, and, if no market value, then the actual value of the shares of stock;

(4) The total amount of all the indebtedness, except the indebtedness for current expenses, excluding from the indebtedness the amount paid for the purchase or improvement of the property; and

(5) True valuation of all tangible property belonging to the company or corporation. The schedule shall be made in conformity to instructions and forms as may be prescribed by the Auditor of State and shall also show in what county the property is situated.

(b) Corporations doing business in this state engaged exclusively in the manufacture of cotton or fiber goods or yards, which is commonly called the textile manufacturing business, having mills located in this state, and other corporations to the extent of their assets invested in textile mills located in this state, shall not be required to comply with the provisions of this section for a period of seven (7) years after the location of its textile mills in this state.

(c) (1) The county assessor shall, annually, at least by June 20, deliver to the president, secretary, accounting officer, or agent of any such company, corporation, or association located in or doing business in the county a notice in writing to return the schedule by July 31 next ensuing.

(2) (A) Any president, secretary, principal accounting officer, or agent of any companies or corporations, upon whom notice shall have been served, willfully neglecting or refusing to make the return by July 31 next ensuing after the delivery of the notice, shall be guilty of a misdemeanor and, upon conviction, shall be fined in any sum not exceeding one hundred dollars ($100) or imprisoned not exceeding three (3) months, or both.

(B) The county assessor shall, from the best information he or she can obtain, make out and enter upon the proper assessment roll a list, with the valuation of all tangible and intangible property belonging to a defaulting company or corporation subject to taxation by the provisions of this section, with fifty percent (50%) penalty.






Subchapter 16 - -- Utilities and Carriers Generally

§ 26-26-1601 - Applicability.

For the purpose of assessment and taxation, any person, firm, company, copartnership, cooperative, association, or corporation, wherever organized or incorporated, engaged in the business of:

(1) Transmitting natural gas or oil through pipelines, within, into, from, or through this state, or owning or having control of pipelines for those purposes, except integrated utility companies, shall be deemed to be a pipeline company;

(2) Operating within, into, from, or through this state, a railroad, authorized by the laws of this state, shall be deemed to be a railroad company;

(3) Operating within, into, from, or between cities, towns, and villages of this state, a street, suburban, or interurban railway, whether cars used are propelled by electricity or other motor power, shall be deemed to be a street, suburban, or interurban railway;

(4) Conveying within, into, from, or through this state or any part thereof, money, merchandise, or effects of any kind by express or contracts with any railroad or steamboat company, or the managers, lessees, agents, or receivers thereof, not including railroads or steamboats engaged in the ordinary transportation of merchandise or property in this state, shall be deemed to be an express company;

(5) Operating within, into, from, or through this state, sleeping cars, dining cars, palace cars, or parlor cars, shall be deemed to be a sleeping car company;

(6) Intercounty transporting for hire within, into, from, or through this state, passengers and property by motor vehicle over the public highways of this state, except taxicab companies, shall be deemed to be an intercounty bus line company;

(7) Intercounty transporting for hire within, into, from, through, or across this state, property by motor vehicle over the public highways of this state, or transporting for hire by motor vehicle property over the public highways of this state, though neither loading nor unloading the property within the State of Arkansas, shall be deemed to be an intercounty motor freight carrier company;

(8) Transporting for hire within, into, from, through, or over this state, by regulated airlines passengers or property, shall be deemed to be an airline company;

(9) Permitting passage or of conducting or transporting passengers or property across any waterway within this state by means of a bridge, boat, or other watercraft for which a toll or fee is charged, shall be deemed to be a ferry or a toll bridge company;

(10) Transporting for hire property by boat, barge, or other watercraft over any waterway whether natural or artificial, within this state, shall be deemed to be a water transportation company;

(11) Permitting passage over or of conducting or transporting passengers or property over any road in this state for the use of which a toll is taken, shall be deemed to be a toll road company;

(12) Transmitting within, into, from, or through this state, telegraphic messages, shall be deemed to be a telegraph company;

(13) Transmitting for hire within, into, from, or through this state, telephonic messages, shall be deemed to be a telephone company;

(14) Generating, conducting, or distributing electric power within, into, from, or through this state, for the purpose of supplying to utilities for resale or to the public electricity for light, heat, or power purposes, shall be deemed to be an electric power company;

(15) Conducting or distributing artificial or natural gas within, into, from, or through this state, pipe or tubing for resale to the public for light, heat, or power purposes, shall be deemed to be a gas company; and

(16) Conducting or distributing water within, into, from, or through this state, through pipe or tubing to the public, shall be deemed to be a water company.



§ 26-26-1602 - Report of property subject to assessment.

(a) For purposes of this subchapter, property is used or held for use in the operation of a company as such if it is owned or controlled by a utility or carrier and is being utilized, is capable of utilization, in the operation of a utility or carrier, or is being constructed for future utilization in the utility or carrier operation. However, leased property controlled by a utility or carrier shall not be assessed by a county assessor in this state if the property is assessed for ad valorem tax purposes by the Tax Division of the Arkansas Public Service Commission.

(b) (1) All property, both real and personal, used or held for use in the operation of the company as such, of carriers, by pipeline, railroads, street railway, express, sleeping car, intercounty bus lines, intercounty motor freight, airline, ferry, interurban, toll bridge, toll road, or water transportation, and by similar carriers, and all telegraph, telephone, electric power, gas, water, and other similar companies shall be assessed for ad valorem taxation by the division.

(2) Each such company doing business or authorized to do business in Arkansas and owning or having control of property, or owning or having control of property in Arkansas, shall, through its owner, president, secretary, general manager, or agent having control of the company's affairs in this state, on or before March 1 of each year, make a statement in writing to the division showing all property subject to assessment and taxation in this state. The statement shall truly show the amount, kind, and value of the property as of January 1 next preceding the filing of the annual statement. However, in the case of motor carriers, the statement and information shall be filed annually with the division on or before March 31.



§ 26-26-1603 - Information to be furnished.

(a) Each company, as defined in § 26-26-1601, shall annually on or before March 1, make and deliver to the Tax Division of the Arkansas Public Service Commission, in such form as the division may prescribe, a statement of the proper official, agent, or person of the company, showing in detail the following facts:

(1) Name of company;

(2) The status of the company, whether person, firm, company, copartnership, association, or corporation, and under the laws of what state or country organized or incorporated;

(3) Location of its principal office within or without Arkansas;

(4) Name and post office address of the owner, president, secretary, general manager, and agent having control of the company's affairs in this state;

(5) The par value of all outstanding capital stock and funded debt of every kind, the market and, if no market, the actual value on January 1 next preceding;

(6) The total gross revenues, expenses, net revenues, and net income, separately, from utility operation, nonutility operation, and nonoperating properties, for the next preceding calendar year, both for the State of Arkansas and all states if the company operates in states other than Arkansas, in which latter case Arkansas's stated proportion of the total revenues, expenses, and income must include not only revenues, expenses, and income arising from intrastate business but also the state's due proportion of the revenues, expenses, and income from interstate business;

(7) The total value of all real and personal property owned or controlled by the company and situated outside of Arkansas on January 1 next preceding showing separately that part used in connection with the daily operations of the company and that part used otherwise, if there is any;

(8) A detailed statement of all real and personal property owned or controlled by the company and situated in Arkansas on January 1 next preceding, giving the description, location, and value thereof, and showing separately that part used in connection with the daily operations of the company and that part used otherwise, if there is any; and

(9) Such other and additional information as to ownership, amount, kind, location, operation, and value of property owned or controlled as the division may require.

(b) The official, agent, or person of the company submitting the required statement shall make and sign, on the face of the required statement, the following declaration:

"I declare, under the penalties of perjury, that the foregoing statements are true to the best of my knowledge and belief.".



§ 26-26-1604 - Delinquency in filing statement.

(a) (1) Unless for good cause shown, should any company fail to file on or before March 1 the complete statement required of it by §§ 26-26-1602 and 26-26-1603, the time for making the return shall be extended for not more than sixty (60) days.

(2) The Tax Division of the Arkansas Public Service Commission shall advise the company in writing of the delinquency, and, thereafter, should the company fail to file the statement before May 1, the division shall immediately report the delinquency to the appropriate commission, and should delinquency exist on May 31 of the assessment year, the commission shall certify the delinquency to the Director of the Department of Finance and Administration.

(b) (1) By proper action in the name of the state, the director may recover from any delinquent company a penalty not to exceed one hundred dollars ($100) for each day's delinquency, beginning as of March 1 of the assessment year.

(2) In the alternative, the director may petition the commission for revocation of the certificate or permit of authority issued to the delinquent company to operate in the State of Arkansas.



§ 26-26-1605 - Annual assessment meeting.

(a) (1) The Tax Division of the Arkansas Public Service Commission shall meet the first Monday in March of each year for the purpose of assessing the property which it is required to assess.

(2) Before entering upon the discharge of his or her duties, each commissioner shall subscribe to an oath that he or she will well and truly value and assess the property required to be assessed by the division. The oath shall be recorded at length upon a book used by the division for recording the assessments.

(b) The division shall examine the returns filed of all persons, firms, companies, copartnerships, associations, and corporations required by law to make them and, also, such information as it may have obtained in addition thereto, and shall determine the valuation of the items of property which it is required to value, and shall assess the property at its true and full market or actual value, or such percentage thereof as the division shall have so adopted and ordered.

(c) In valuing the property of persons, firms, companies, copartnerships, associations, and corporations, the division shall take into consideration the value of all the property of the company as a unit, whether all or only a part of it is within this state.



§ 26-26-1606 - Determination of assessment.

(a) The returns of the persons, firms, companies, copartnerships, associations, and corporations whose assessment is provided for by this subchapter shall not be held to be conclusive as to the value of the property so returned, but the Tax Division of the Arkansas Public Service Commission may make such assessment of the property as it may deem just and equitable.

(b) The division shall ascertain the value of all property, tangible and intangible, including good will, easements, and franchises, except the right to be a corporation, it being the purpose of this subchapter to include in the valuation every element that adds value to the property.



§ 26-26-1607 - Method of valuing property.

(a) The valuation of the taxable property, both real and personal, of all persons, firms, companies, copartnerships, cooperatives, associations, and corporations required by law to be assessed by the Tax Division of the Arkansas Public Service Commission shall be made upon the consideration of what a clear fee simple title thereto would sell for under conditions which usually govern the sale of property of that character.

(b) The division in determining fair market value, insofar as other evidence and information in its possession does not make it appear improper or unjust for it to do so, shall ascertain and determine as nearly as it can and consider:

(1) Original cost less depreciation, replacement cost less depreciation, or reconstruction cost less depreciation. Proper consideration may be made for functional or economic obsolescence and for operation of nonprofitable facilities which necessitate regulatory body approval to eliminate;

(2) (A) The market value of all outstanding capital stock and funded debt, excluding current and deferred liabilities, except accumulated deferred income taxes, investment tax credits, and items associated therewith. A premium or discount to capital stock may be considered above or below the current market price where evidence warrants.

(B) In cases where the outstanding capital stock is not traded or is not capable of reasonably accurate determination, book values may be substituted;

(3) (A) (i) The utility operating income after deduction of all actual income taxes paid, capitalized in the manner and at such rates as shall be just and reasonable, but in no event shall the capitalization rate be less than six percent (6%). The deduction from income of deferred income taxes, investment tax credits, and items associated therewith is specifically prohibited for purposes of this subsection.

(ii) The utility operating income after the deduction of all income tax expense capitalized in a manner which recognizes the utility's ability to defer income taxes, utilizing accumulated deferred income taxes, investment tax credits, and items associated therewith as cost-free debt in the capital structure to determine the capitalization rate.

(B) The utility operating income to be capitalized should be determined by reference to the company's historical income stream, appropriately weighted, with consideration to the future income stream.

(C) Directory sales revenue produced in this state is considered attributable to utility real and personal property located in this state and is to be appropriately considered in determining operating income;

(4) Such other information as evidence to value as may be obtained that will enable the division to determine the fair market value of the property of the companies. The fair market value of affiliated properties separately assessed and the nonoperating properties of such companies shall be ascertained and determined as nearly as possible and deducted from the total unit value of the properties of the companies if the properties are included in the unit value. Insofar as it is possible or practical to do so, the same method of evaluating the properties of the companies separately assessed, or nonoperating properties, shall be used as was used in determining the unit value of the company.



§ 26-26-1608 - Assessment when no report or erroneous report filed.

If any person, firm, company, copartnership, association, or corporation whose assessment is provided for in this subchapter shall neglect or refuse to make and file with the Tax Division of the Arkansas Public Service Commission by March 1, the statements and schedules required by this subchapter, or make such report and fails to show or shows erroneously any information called for material to the determination of any fact to be ascertained by the division in connection with the amount, description, location, and value of the property required to be assessed, the division shall inform itself as best it can on the undisclosed facts in order to discharge its duties with respect to the assessment of the property of the company and proceed to assess it.



§ 26-26-1609 - Hearing prior to assessment.

At any time after the meeting of the Tax Division of the Arkansas Public Service Commission on the first Monday in March and before the assessment of the property of any company is determined, any company or person interested shall have the right, on written application, to appear before the division and be heard in the matter of the valuation of the property of any company for taxation.



§ 26-26-1610 - Notice of assessment -- Review and refunds.

(a) After the Tax Division of the Arkansas Public Service Commission shall have completed the original assessment of any property within its jurisdiction, it shall, as soon as practicable, give notice in writing by first class mail to the owner, officer, agent, or attorney making the statement, or, if no statement has been filed, then the notice is to be forwarded by first class mail to the party or company against which the assessment has been made, showing the total amount of the assessment.

(b) (1) If the owner of the property so assessed is dissatisfied with the assessment made by the division, as approved by the Arkansas Public Service Commission or the Arkansas Transportation Commission [abolished], the owner, within ten (10) days from date of notice, may file with the appropriate commission a written petition for review of the assessment.

(2) All hearings on the petition shall be had before the appropriate commission or its agent on or before November 1 after assessment notice has been given. However, hearings on petitions for review of assessments of bus lines, motor carriers, airlines, water transportation companies, and private car companies, which assessments are certified to the Director of the Department of Finance and Administration for collection of tax, shall be to the appropriate commission or its agent, on or before December 31 of the assessing year.

(c) (1) The company, on an appeal to the Pulaski County Circuit Court from an order or finding of the appropriate commission during the pendency of a final judgment after any appeal, shall pay all taxes due before the date on which penalties are attached based upon the original assessment.

(2) If on or prior to the final date for the payment of taxes without penalty the final judgment of the court shall have been entered, all taxes due shall be based upon the amount of the assessment arising under the final judgment.

(d) (1) In the event any company shall not have paid on or before the final date for payment of taxes without penalty, all taxes due based upon the assessment record on the tax rolls on the final date, then the company shall be required to pay, in addition to these taxes and by reason of the delinquency, all penalties at the time provided by law, together with the costs as shall have accrued.

(2) (A) At the time the payment is made, the company shall, in writing, advise the official to whom payment of taxes, penalties, and costs have been paid that a specified amount thereof is being paid under protest.

(B) (i) Upon receipt of the payment and written protest, the collecting official shall cause the specified amount set forth by the company to be deposited into an Ad Valorem Tax Protest Fund.

(ii) If as a result of any final judgment the company shall be entitled to a refund then the collecting official shall cause a refund, as determined by the final judgment to be made from the fund; and the remaining if any or the whole if no refund is due the company shall be distributed for the benefit of the respective taxing units entitled thereto.



§ 26-26-1611 - Assignment or apportionment of assessed value.

The Tax Division of the Arkansas Public Service Commission shall assign or apportion the assessed value of the property of all persons, firms, companies, copartnerships, associations, and corporations which it is required to assess in the following manner:

(1) There shall be deducted from the true market or actual value of the entire property, tangible and intangible, ascertained as provided in this subchapter, the true market or actual value as ascertained from the information furnished by report or otherwise of all real and personal property of the company not used in its business as a public utility, and the remainder shall be treated as the true market or actual value of all its property, tangible or intangible, actually used or employed in its public utility business;

(2) The division shall then ascertain and fix the value of the total utility operating property, tangible and intangible, in this state by taking such proportion of the true market or actual value of the entire operating property, tangible or intangible, of the company actually used in its public utility business as its total lines within this state bear to the total lines, both within and without this state, or as its total receipts or income from operation, both within and without this state, or by using such other recognized method or combination of methods as will, in the judgment of the division, result in a just and equitable apportionment to this state of its due proportion of the value of the total utility operating property; and

(3) (A) When the value of the total utility operating property, tangible and intangible, in this state has been determined, or when the property and operations of the company are wholly within this state, there shall be assigned or apportioned to the several counties, towns, school districts, and other taxing districts through or in which the company operates the value of all real estate and all tangible personal property which had a fixed situs therein on January 1 of the current tax year. The remaining part of the assessment, if any, shall be assigned or apportioned among the several taxing districts in proportion to the value of the tangible property assigned or apportioned thereto.

(B) (i) The value assigned to rolling stock of street, suburban, or interurban railroads and railroad companies shall be apportioned among the several counties, towns, and school districts through or in which the company operated in proportion to the mileage operated therein.

(ii) The value of the personal property of any express or sleeping car company shall be apportioned among the several counties, towns, and school districts through or in which the company operated in proportion to the mileage operated therein.



§ 26-26-1612 - Recording and certification of valuation.

(a) When the Tax Division of the Arkansas Public Service Commission shall have ascertained the assessed value of the property of any company which it is required to originally assess other than bus lines, motor freight, airlines, water transportation companies, and private car companies, the valuation shall be entered in detail in a record to be kept for that purpose.

(b) On or before July 15 of each year, it shall be the duty of the division to certify out, through its director or secretary, to the proper official of the respective counties in which is located or operated any property which it is required to assess so much of the value of the property as has been assigned or apportioned to each county and the districts and towns thereof.

(c) The official shall enter upon the proper record the assessments certified, and neither the county assessor, the county equalization board, nor the county court has authority to change the assessment so certified, and the taxes shall be extended and collection made on the assessment so certified in like manner as extension and collection is made in case of property locally assessed.



§ 26-26-1613 - Property not used in utility operation.

All real and personal property, not used in the utility operation of the company as such, of any carrier pipeline, railroad, street, interurban or suburban railroad, express, sleeping car or intercounty bus line company and of any telegraph, telephone, electric power, gas, water, water transportation, or toll road or ferry company shall be listed and assessed by the county assessor of the county where the property is located at the same time and in the same manner as property belonging to individuals is by law required to be listed and assessed.



§ 26-26-1614 - Levy and collection of taxes.

(a) (1) Having ascertained and fixed the taxable value of the tangible and intangible property used or held for use in the operation of each intercounty bus line, intercounty motor freight, airline, or water transportation company, as required by law, the Tax Division of the Arkansas Public Service Commission shall levy and extend against each valuation the average rate of ad valorem levy prevailing throughout this state for the assessment year, and then ten (10) days before the due date, the division shall certify the tax to the Director of the Department of Finance and Administration for collection.

(2) The director shall immediately forward by first-class mail a notice showing the assessed valuation, applicable rate of levy, the amount of tax charged, and the due date of the tax charged to each company against which a tax has been extended and so certified.

(b) (1) If the taxes are not paid on or before the date on which ad valorem taxes or any part of ad valorem taxes on personal property become delinquent, the director shall add a penalty of ten percent (10%) and mail a statement of the tax and penalty to each person, company, or corporation so delinquent.

(2) (A) If the tax and penalty are not paid on or before the date on which a county collector may collect taxes by distraint, in lieu of the ten percent (10%) penalty, the director shall add to the tax a penalty of twenty-five percent (25%).

(B) The statement of tax and ten percent (10%) penalty from the director shall warn that if the tax and penalty are not paid within the time stated, in lieu of the ten percent (10%) penalty, a penalty of twenty-five percent (25%) will be added.

(c) (1) For the purpose of collecting the taxes and penalties, in addition to the powers vested in the director for the collection of taxes, the director shall have all the powers vested in county collectors for the purpose of collecting delinquent personal property taxes.

(2) The director may petition the Arkansas Public Service Commission for revocation of the certificate or permit of authority issued to the delinquent company to operate in the State of Arkansas.



§ 26-26-1615 - Average tax rate.

The average rate of ad valorem levy throughout this state shall be determined by totaling the millage rate for all purposes for each of the several taxing districts of this state for the assessment year and dividing the total obtained by the number of taxing districts of this state.



§ 26-26-1616 - Disposition of taxes and penalties.

(a) (1) Except as provided in subsection (c) of this section, all taxes and penalties collected under the provisions of § 26-26-1614 shall be deposited into the State Treasury as trust fund income to the credit of the Ad Valorem Tax Fund.

(2) (A) The Treasurer of State shall annually transmit to the respective county treasurers of the several counties of this state the proportionate part of the Ad Valorem Tax Fund coming from the source that the improved state highway mileage in each county bears to the improved state highway mileage in all counties, the highway mileage figures to be furnished by the Arkansas State Highway and Transportation Department on request of the Treasurer of State.

(B) The respective county treasurers shall prorate the amount so received among the several county funds, school districts, and municipalities of the county in the same ratio that the taxes received from the millage levy by each bore to the total taxes from the millage levy received by all county funds, school districts, and municipalities, according to the local county collector's settlement for the particular assessment year.

(b) (1) So long as any agency of this state shall have the function or be charged with the duty of making audits of the records and accounts of the officers and employees of counties, municipalities, or school districts or so long as any agency of this state shall have the function or be charged with the duty of assessing the property referred to in this subchapter or so long as any agency of this state shall have the function or be charged with the duty of furnishing guidance, instruction, and assistance to the county assessor in the performance of his or her duties, then the aggregate total amount expended by this state in the performance and carrying out of the functions and duties indicated shall be a proper charge against the taxes and penalties credited to the Ad Valorem Tax Fund under subsection (a) of this section.

(2) It shall be the duty of the Chief Fiscal Officer of the State to annually determine the amount of these costs and to certify to the Treasurer of State the amount that the aggregate of the taxes and penalties exceeds these costs in order that the excess may be transmitted to the respective county treasurers as provided in this section.

(c) (1) The first one hundred thousand dollars ($100,000) collected in taxes and penalties under § 26-26-1614 during each fiscal year shall be deposited into the State Treasury as nonrevenue receipts credited to the State Central Services Fund for use by the Revenue Division of the Department of Finance and Administration.

(2) No funds collected pursuant to § 26-26-1614 shall be withheld by the state if those funds were collected under the authority of the Arkansas Constitution, Article 14, § 3(b)(1).






Subchapter 17 - -- Private Car Companies

§ 26-26-1701 - Definition.

As used in this subchapter, unless the context otherwise requires, "private car company" means every person, company, or corporation other than a railroad company, engaged in the business of operating cars or engaged in the business of furnishing or leasing cars for the transportation of freight, property, or persons, whether or not the cars are owned by the person, company, or corporation, over any railway lines, in whole or in part within this state, whether the cars are termed box, coal, flat, furniture, gondola, ore, refrigerator, stock, tank, express, or sleeping car, or by some other name.



§ 26-26-1702 - Report required.

The president or other chief officer of every private car company shall, on or before April 1 each year, make and file with the Tax Division of the Arkansas Public Service Commission a verified statement showing:

(1) The aggregate number of miles made by each class of its cars over the several lines of railroad in this state during the calendar year next preceding; and

(2) The average number of miles traveled per day by the cars of each particular class in the ordinary course of business during the period.



§ 26-26-1703 - Report by railroads of private car mileage.

The president or other chief officer of every railroad whose lines run through or in this state shall, on or before April 1 each year, make and file with the Tax Division of the Arkansas Public Service Commission a verified statement showing:

(1) Separately, by classes, the total number of miles traveled by the cars of each private car company over its lines within this state during the calendar year next preceding;

(2) The post office address of each car company; and

(3) The average number of miles traveled per day, in the ordinary course of business during the period, over its lines in Arkansas by each class of cars.



§ 26-26-1704 - Failure to make statements.

(a) If any private car company shall fail or refuse to make and file the statement required by § 26-26-1702 within the time therein prescribed or shall fail or refuse to authorize in writing the use of the information and data submitted by the several railroads in determining its assessment, the Tax Division of the Arkansas Public Service Commission shall proceed to determine and fix the assessment of each car company on the basis of information reported to it by the several railroad companies and other information it may obtain. Each assessed valuation so determined shall be increased by ten percent (10%) as a penalty for failure to file its report, and taxes shall be extended and certified on the increased amount.

(b) If any railroad shall fail or refuse to make and file the statement as required in § 26-26-1703, it shall forfeit to the state, as a penalty for the failure or refusal, the sum of five hundred dollars ($500). Any failure or refusal shall be certified by the division to the Attorney General, whose duty it shall be to institute such action as he or she may deem proper for the collection of any penalty.



§ 26-26-1705 - Valuation and assessment.

(a) The Tax Division of the Arkansas Public Service Commission, from the statements required by §§ 26-26-1702 and 26-26-1703 and other information it may obtain, shall ascertain and fix, as the basis for assessment, a uniform daily average travel of cars of each particular class and the valuation per car of each particular class and, accordingly, the number of cars required to make the total mileage traveled in this state within the year by the cars of each class of each private car company, and the assessed valuation of all cars of each car company.

(b) When the basis for assessment shall have been determined, written notice shall be forwarded by first-class mail to each car company having filed the report required in § 26-26-1702, and each company, if dissatisfied with the basis for assessment so fixed, may file written petition for review within ten (10) days from date of the notice.



§ 26-26-1706 - Levy of tax, collection, and penalty for delinquency.

(a) The Tax Division of the Arkansas Public Service Commission, having ascertained and fixed the assessed valuation of the cars of each private car company as provided in § 26-26-1705, shall levy and extend against each valuation the average rate of ad valorem levy prevailing throughout the state for the respective assessment year, this rate to be determined as provided by § 26-26-1615, whereupon, the division, ten (10) days before due date, shall certify the tax so extended to the Director of the Department of Finance and Administration for collection.

(b) The director shall immediately forward by first-class mail to each private car company against which a tax has been extended and so certified a notice showing the assessed valuation, the applicable rate of levy, the amount of tax charged, and the due date thereof.

(c) (1) If the taxes are not paid on or before the date on which taxes, ad valorem, or any part thereof, on personal property become delinquent, the director shall add a penalty of ten percent (10%) and mail to each company so delinquent a statement of the tax and penalty.

(2) (A) If the tax and penalty are not paid on or before the date on which county collectors are authorized to collect taxes by distraint, the director shall, in lieu of the ten percent (10%) penalty, add to the tax a penalty of twenty-five percent (25%) and certify the tax and penalty to the Attorney General for collection.

(B) The director's statement of tax and ten percent (10%) penalty shall warn that if the tax and penalty are not paid within the time therein stated, in lieu of the ten percent (10%) penalty, a penalty of twenty-five percent (25%) will be added, and the tax and penalty shall be certified to the Attorney General for collection.

(d) For the purpose of collecting these taxes and penalties, the director or the Attorney General, in addition to the powers in them vested for the collection of taxes, shall have all the powers vested in county collectors for the purpose of collecting delinquent personal property taxes.



§ 26-26-1707 - Disposition of taxes and penalties.

(a) (1) All taxes and penalties collected under the provisions of this subchapter shall be deposited into the State Treasury as trust fund income, to the credit of the Ad Valorem Tax Fund.

(2) (A) The Treasurer of State shall annually transmit to the respective county treasurers of the several counties of the state the proportionate part of the fund coming from the source that the assessed value of the single or first main track railroad mileage in his or her respective county bears to the assessed value of the single or first main track railroad mileage in all counties, the ratios to be furnished by the Tax Division of the Arkansas Public Service Commission on request of the Treasurer of State.

(B) The respective county treasurers shall allocate the amount so received among the several county funds and the school districts and municipalities of his or her county in which is located main track railroad mileage, in the ratio that millage taxes payable to each on the assessed value of single or first main track railroad mileage for the respective assessment year, when separately computed, bears to the total millage taxes payable to all such funds, districts, and municipalities from this source, when separately computed.

(b) (1) So long as any agency of this state shall have the function or be charged with the duty of making audits of the records and accounts of the officers and employees of counties, municipalities, or school districts, or so long as any agency of this state shall have the function or be charged with the duty of assessing the property referred to in this subchapter, or so long as any agency of this state shall have the function or be charged with the duty of furnishing guidance, instruction, and assistance to the county assessor in the performance of his or her duties, then the aggregate total amount expended by this state in the performance and carrying out of the functions and duties indicated shall be a proper charge against the taxes and penalties credited to the fund under subsection (a) of this section.

(2) It shall be the duty of the Chief Fiscal Officer of the State to annually determine the amount of these costs and to certify to the Treasurer of State the amount that the aggregate of the taxes and penalties exceeds these costs in order that the excess may be transmitted to the respective county treasurers as provided in this section.






Subchapter 18 - -- Cable Television Systems

§ 26-26-1801 - Definition.

As used in this subchapter, unless the context otherwise requires, "cable television system" means any facility that, in whole or in part, receives, directly or indirectly, over the air and amplifies, or otherwise modifies, the signals transmitting programs broadcast by one (1) or more television or radio stations and distributes the signals by wire or cable to subscribing members of the public who pay for the service.



§ 26-26-1802 - Jurisdiction.

The Arkansas Public Service Commission shall have no jurisdiction over or duties as regards cable television systems other than the duty to make original assessments of the property incorporated in or used by those systems as herein provided.



§ 26-26-1803 - Rules and regulations.

The Tax Division of the Arkansas Public Service Commission shall adopt such rules and regulations as are necessary in order to make original assessments of all property, both real and personal, used by cable television systems in this state.






Subchapter 19 - -- Uniform System of Real Property Assessment

§ 26-26-1901 - Definitions.

As used in this subchapter:

(1) "County-wide reappraisal" means a cyclical review program begun pursuant to the terms of this subchapter;

(2) "Department" means the Assessment Coordination Department; and

(3) "Reappraisal" means the estimating of the value of all taxable real property within the county as of a given date within a given time frame.



§ 26-26-1902 - Reappraisal.

(a) Except as provided in subsection (b) of this section, each county in the State of Arkansas shall be required to appraise all market value real estate normally assessed by the county assessor at its full and fair market value at a minimum of one (1) time every three (3) years.

(b) (1) Except as provided in subdivision (b)(2) of this section, any county that has completed a reappraisal under subsection (a) of this section or completed a reappraisal between the years 2002 through 2004 shall not be required to commence or complete an additional reappraisal under the three-year cycle but shall be required to appraise all real property normally assessed by the county assessor at its full and fair market value at a minimum of one (1) time every five (5) years from the previous assessment.

(2) (A) If, as a result of a three-year reappraisal cycle, the new market value real estate assessment is greater than fifteen percent (15%) from the market value real estate assessment in the county in the year preceding the beginning of the reappraisal cycle, the county shall be required to complete its next reappraisal at a minimum of one (1) time every three (3) years from the previous assessment until the new market value real estate assessment is less than fifteen percent (15%) from the market value real estate assessment in the year preceding the beginning of the reappraisal cycle, at which point the county shall be placed into a five-year reappraisal cycle.

(B) If a county in a five-year reappraisal cycle has a new market value real estate assessment that is twenty-five percent (25%) greater than the market value real estate assessment in the county in the year preceding the beginning of the reappraisal cycle, the county shall be required to complete its next reappraisal at a minimum of one (1) time every three (3) years from the previous assessment until the new market value real estate assessment is less than fifteen percent (15%) from the market value real estate assessment in the year preceding the beginning of the reappraisal cycle, at which point the county shall be placed into a five-year reappraisal cycle.

(C) The market value real estate assessments shall be calculated by comparing the total values, unadjusted for the assessment increase limitations required under Arkansas Constitution, Amendment 79.

(3) (A) At the time that a county submits its market value real estate assessments to the Assessment Coordination Department, the county may appeal its new or continued placement into a three-year reappraisal cycle if the increased market value real estate assessment is a result of a single property improvement.

(B) (i) The department shall place a county in a five-year reappraisal cycle if the department concludes that the increase in the new real estate market value assessment is a result of a single property improvement in the county.

(ii) This decision by the department shall be made within thirty (30) calendar days after receiving the appeal.

(4) Each county shall provide the department with the previous and new market value real estate assessments on or before October 1 of the year in which it is required to have completed reappraisal.

(c) (1) The county assessor or other official or officials designated by law shall compare the assessed value of each parcel under a reappraisal or reassessment that is completed in 1999 or later to the assessed value of the parcel for the previous year.

(2) In the first county-wide reappraisal performed after January 1, 2001, by counties subject to Arkansas Constitution, Amendment 79, § 2:

(A) If the assessed value of the parcel increased, then the assessed value of the parcel for the year in which the parcel is reappraised or reassessed shall be adjusted by adding one-third (1/3) of the increase to the assessed value for the year prior to the reappraisal or reassessment; and

(B) An additional one-third (1/3) of the increase shall be added in each of the next two (2) years.



§ 26-26-1903 - Criteria for reappraisal.

The Assessment Coordination Department shall determine which counties shall be required to complete reappraisals in the years stated in § 26-26-1902(b), based on the following criteria:

(1) The length of time since the last countywide reappraisal;

(2) The level and quality of assessment within the county;

(3) The parcel counts within each county; and

(4) The cost of reappraisal.



§ 26-26-1904 - Objectives.

The objectives of this subchapter are as follows:

(1) To establish and promote a uniform system of real property assessments within each county of the state and among the counties;

(2) To provide for the certification of appraisers who perform services under this subchapter and to assure that each has the training determined by the Assessment Coordination Department to be necessary to perform accurate estimations of the valuation of market-value real property and to conduct countywide reappraisals which are of a high quality to aid the state in its realization of the objectives of this subchapter;

(3) To establish planning and quality assurance guidelines in each county to ensure that all laws and regulations are met, standards of appraisal accuracy are maintained, work is finished on time, and staff and resources are used wisely;

(4) To furnish materials to aid appraisers in assessing real property;

(5) To pay the costs and expenses of reappraisals as determined by the department to be necessary, prudent, and reasonable in the implementation of this subchapter; and

(6) To ensure that all funds expended by the state for reappraisal services are monitored by the department and only that progress and performance of those services as measured by the department to be within the guidelines established by the department are to be compensated by the state.



§ 26-26-1905 - Rules relating to reappraisal procedures.

(a) To carry out the provisions of this subchapter, the Assessment Coordination Department, as it deems necessary, appropriate, and consistent with the objectives of this subchapter, shall:

(1) Develop and implement rules relating to reappraisal procedures to be followed by counties, specifying annual objectives with respect to the discovery, listing, and valuation of real property for assessment purposes;

(2) (A) Develop and implement rules relating to training, experience, and testing requirements for determining whether a person is qualified to manage a reappraisal.

(B) Any department personnel responsible for approving reappraisal plans or property values resulting from those reappraisals shall be required to meet the same criteria; and

(3) (A) Enter into contracts with private entities for appraisal services on behalf of counties on such terms and conditions as the department deems are consistent with the provisions of this subchapter and are necessary and appropriate in its implementation.

(B) Section 19-11-101 et seq. shall not apply to a contract made under this subchapter and to the expenditure of funds from the Arkansas Real Property Reappraisal Fund.

(b) (1) Each county shall follow the reappraisal procedures established by the department and file a reappraisal management plan with the department no later than November 1 of the year preceding the commencement of the reappraisal.

(2) The reappraisal management plan shall specify a proposed budget, personnel needs, and projected annual progress with respect to the discovery, listing, and valuation of property.

(c) The department shall follow preestablished department rules to determine whether a reappraisal management plan is approved or rejected.

(d) (1) The department shall establish training, experience, and testing requirements, and such other criteria as it deems necessary to determine whether a person is qualified to manage a reappraisal performed under this subchapter.

(2) The department shall not approve a reappraisal management plan that does not name a qualified manager.

(e) (1) Employees of the county assessor may be used to reappraise the county and the county assessor or a designated employee may manage the reappraisal if the county assessor or the designated employee meets the qualifications established in this subchapter and the rules established under this subchapter.

(2) (A) If the initial reappraisal management plan required in subsection (b) of this section as submitted by the county assessor is rejected by the department, the county assessor shall be allowed to submit an alternate reappraisal management plan within thirty (30) days of the rejection of the initial reappraisal management plan.

(B) If the alternate reappraisal management plan is rejected by the department, the county shall employ and enter into a contract for professional services with a professional reappraisal company on behalf of all taxing units in the county as set forth in subsection (f) of this section.

(f) (1) The county assessor may enter into a contract for professional services with a professional reappraisal company when both the proposed contract and the reappraisal management plan submitted by the contractor have been approved by the department.

(2) (A) If the initial reappraisal management plan submitted by the contractor is rejected by the department, the contractor shall be allowed to submit an alternate reappraisal management plan.

(B) If the second reappraisal management plan is rejected by the department, the department shall write a reappraisal management plan that the county shall employ and enter into a contract for professional services with a professional reappraisal company on behalf of all taxing units in the county.

(3) The reappraisal contract must be accompanied by an approved reappraisal management plan.



§ 26-26-1906 - Computer-assisted mass appraisal systems.

(a) County assessors or those otherwise responsible for the valuation of real property for assessment purposes shall employ computer-assisted mass appraisal systems approved by the Assessment Coordination Department.

(b) Information stored in the electronic database used in the computer-assisted mass appraisal system shall include, but not be limited to, pertinent physical characteristics and historical sales prices of each property in the county.

(c) The department shall have access to view and obtain the data stored in each county's computer-assisted mass appraisal system via common-use technologies as determined by the department, including without limitation:

(1) The Internet;

(2) Network technologies;

(3) Phone line and modem technologies;

(4) Compact disk technologies;

(5) Magnetic tape technologies; or

(6) Other similar common-use technologies.



§ 26-26-1907 - Arkansas Real Property Reappraisal Fund.

(a) (1) There is created a fund to be known as the "Arkansas Real Property Reappraisal Fund".

(2) The proceeds of the fund shall be used to pay counties and professional reappraisal companies for the reappraisal of real property required by this subchapter and shall be in lieu of real property reappraisal funding by the local taxing units in each county of this state.

(b) For cause and after an opportunity for a hearing, the Director of the Assessment Coordination Department may suspend or terminate the contract of any appraisal firm or county.

(c) (1) The fund proceeds shall be distributed monthly, except when there is a determination by the Assessment Coordination Department that proper reappraisal procedures established by the department are not being followed.

(2) (A) (i) Upon a finding by the department that proper reappraisal procedures are not being followed, the county assessor or contractor shall be notified that the reappraisal is out of compliance with accepted guidelines as established in this subchapter and rules enacted pursuant to this subchapter.

(ii) The department shall notify the county assessor or contractor in writing that the county assessor or contractor has thirty (30) days in which to bring the reappraisal into compliance.

(B) If there is a further finding that proper reappraisal procedures are not being followed, the contract shall be promptly terminated and the department shall negotiate another contract and reappraisal management plan for the completion of the reappraisal project.

(d) Based on its expertise and the criteria and requirements set forth in this subchapter, the department shall establish by rule the findings that indicate proper reappraisal procedures are not being followed.

(e) At the end of each countywide reappraisal, the department shall issue a report of the status of the county.



§ 26-26-1908 - Applicability of relation to ad valorem tax.

The provisions of §§ 26-26-401 -- 26-26-409 and 26-26-410 [repealed] relative to the adjustment or rollback of millage levied for ad valorem tax purposes shall be applicable when a countywide reappraisal of property is completed as provided in this subchapter.



§ 26-26-1909 - Relation to previous requirements.

Implementation of this subchapter does not relieve a county of any previous requirement for a reappraisal.



§ 26-26-1910 - Scope.

The provisions of this subchapter shall not affect either the duties of the county equalization board or the county assessor's duties in relation to the assessment of personal property or any other responsibilities of the county assessors not directly addressed in this subchapter.



§ 26-26-1911 - Department authority.

The Assessment Coordination Department shall promulgate regulations for the implementation of this subchapter.






Subchapter 20 - -- Coordination of Uniform Reporting of County Property Tax Information






Chapter 27 - Equalization Of Assessments

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- State Equalization Board

§ 26-27-201 - Authority.

(a) The Arkansas Public Service Commission shall constitute the State Equalization Board and shall equalize the assessment of property throughout the state.

(b) For this purpose, in addition to the powers and duties conferred on the commission, it shall have power to equalize the assessment of all property in this state between districts, cities, and townships of the same county, between the different counties of this state, and of the property assessed by the commission in the first instance.



§ 26-27-202 - Meeting.

(a) The Arkansas Public Service Commission shall meet as the State Equalization Board on the first Monday in October of each year for the purpose of equalizing the taxable valuation of all real or personal property.

(b) The board shall:

(1) Examine and compare the returns of the assessment of property in the counties of this state;

(2) Summon and hear witnesses and make or cause to be made investigation relative thereto; and

(3) Proceed to equalize the property, so that all the taxable property throughout this state shall be assessed uniformly at its true and full market or actual value, or at such percentage as has been duly certified by the commission.



§ 26-27-203 - Rules for valuation.

In the performance of its duties, the members of the State Equalization Board shall be governed by the following rules:

(1) They shall add to the aggregate valuation of the real property of every county which they believe to be valued below its true and full market or actual value, or authorized percentage thereof, such percentage in each case as will bring it to its true and full market or actual value or authorized percentage thereof;

(2) They shall deduct from the aggregate valuation of the real property of every county which they believe to be valued above its true and full market or actual value, or authorized percentage thereof, such percentage in each case as will reduce it to its true and full market or actual value or authorized percentage thereof;

(3) They shall add to the aggregate valuation of any class of personal property of any county which they believe to be valued below the true and full market or actual value, or authorized percentage thereof, such percentage, in each case, as will raise it to its true and full market or actual value, or authorized percentage thereof;

(4) They shall take from the aggregate valuation of any class of personal property in any county which they believe to be valued above the true and full market or actual value, or authorized percentage thereof, such percentage as will reduce it to its true and full market or actual value or authorized percentage thereof;

(5) If they believe that the valuation of the real or personal property or any class of personal property of any district, city, town, or township of any county should be raised or reduced without raising or reducing the other real or personal property of the county or without raising or reducing it in the same ratio, they may, in every such case, add to or take from the valuation of the real or personal property or any class of personal property of any one (1) or more of the districts, cities, towns, or townships such percentage as they believe will raise or reduce it to its true and full market or actual value, or authorized percentage thereof; and

(6) Before any percentage shall be added to or deducted from the total assessed valuation of any county, township, district, city, or town in this state by the board, it shall cause a notice to be served upon the county judge of the county, who shall cause notice to be published in some newspaper having a general circulation in the county, at least ten (10) days before the date of the proposed change. The notice shall give the date and place at which the board will sit and shall warn the county judge and all citizens of the county to appear at the time and place and show cause, if any they can, why the proposed change should not be made or the assessments increased or reduced.



§ 26-27-204 - Order of adjustment.

(a) A record of the proceedings of the State Equalization Board shall be kept by the secretary thereof.

(b) (1) A certified copy of the record or such part thereof as affects his or her county shall, on or before the third Monday in November, be furnished the county clerk of each county in which property, the assessed valuation of which has been ordered by the board increased or reduced, is situated.

(2) In carrying out the order of the board, the county clerk shall add to or deduct from the valuation of any property, as adjusted by the local assessment and equalization officials, such percentage or amount as the board might so order and shall enter the adjusted or equalized valuation in the proper record and extend taxes thereon.






Subchapter 3 - -- County Equalization Boards

§ 26-27-301 - Creation.

(a) There is created a county equalization board in each county of this state to be selected in the manner provided by §§ 26-27-302 -- 26-27-305.

(b) The boards shall have all the powers and authority, and perform all of the duties which are conferred by law on the boards in this state.



§ 26-27-302 - Qualifications.

The county equalization board of each county shall be composed of qualified electors of the county who have been real property owners for at least one (1) year.



§ 26-27-303 - Composition.

(a) The county equalization board of each county shall consist of five (5) members.

(b) However, in counties having a population in excess of seventy-nine thousand (79,000) persons, according to the most recent federal decennial census, the board may consist of nine (9) members.



§ 26-27-304 - Selection of members.

(a) (1) When the county equalization board consists of five (5) members:

(A) One (1) member shall be selected by the representatives of the several school districts in the county;

(B) One (1) member shall be selected by the representatives of all cities and incorporated towns in the county;

(C) One (1) member shall be appointed by the county judge; and

(D) Two (2) members shall be appointed by a majority vote of the county quorum court in the following manner:

(i) The county quorum court shall appoint a licensed real estate appraiser to at least one (1) of these two (2) positions, but if a licensed real estate appraiser is not available or willing to serve, the county quorum court may appoint a licensed real estate broker;

(ii) If a licensed real estate broker is not available or willing to serve, the county quorum court may appoint a licensed real estate salesperson; and

(iii) If a licensed real estate salesperson is not available or willing to serve, the county quorum court may appoint any qualified elector of the county.

(E) The five (5) members shall be selected from different sections of the county.

(2) When the county equalization board consists of nine (9) members:

(A) Two (2) members shall be selected by the representatives of the several school districts in the county;

(B) Two (2) members shall be selected by the representatives of all cities and incorporated towns in the county;

(C) Two (2) members shall be appointed by the county judge; and

(D) Three (3) members shall be appointed by a majority vote of the county quorum court in the following manner:

(i) The county quorum court shall appoint a licensed real estate appraiser to at least one (1) of these three (3) positions, but if a licensed real estate appraiser is not available or willing to serve, the county quorum court may appoint a licensed real estate broker;

(ii) If a licensed real estate broker is not available or willing to serve, the county quorum court may appoint a licensed real estate salesperson; and

(iii) If a licensed real estate salesperson is not available or willing to serve, the county quorum court may appoint any qualified elector of the county.

(E) The selecting or appointing agency in each instance shall select or appoint the members from different sections of the county.

(b) (1) (A) (i) For the purpose of making the selection of its members of the county equalization board as provided in this section, the school district's superintendent or designee of each school district in each county shall serve as the representative of his or her respective school district.

(ii) The representatives of the several school districts of each county shall hold a meeting during the month of May of each year in which the term of any of their members of the county equalization board shall expire.

(B) The county judge shall serve as chair of the meeting and shall issue the call for the meeting, which shall specify the time, date, and place of the meeting.

(C) (i) The selection of members of the county equalization board shall be by majority vote of the school board representatives present, and no action shall be taken unless there is a quorum present.

(ii) A majority of all of the school board representatives in the county shall constitute a quorum.

(2) (A) (i) For the purpose of making the selection of their members of the county equalization board, the representatives of the cities and incorporated towns in the county shall hold a meeting during the month of May of each year in which the term of any of their members of the county equalization board shall expire.

(ii) The mayor of the city or town or his or her designee shall serve as the representative of his or her city or town.

(B) The mayor or his or her designee of the county seat city or town or, if there are two (2) county seats, the mayor or his or her designee of the larger county seat city or town shall serve as chair of the meeting and shall issue the call, which shall specify the time, date, and place of the meeting.

(C) (i) The selection of members of the county equalization board shall be by majority vote of the representatives of the cities and towns present, and no action shall be taken unless there is a quorum present.

(ii) A majority of all of the representatives of all cities and incorporated towns in the county shall constitute a quorum.

(iii) Each of the cities and incorporated towns within the county shall be entitled to one (1) vote.

(3) The county judge and the county quorum court of each county shall make the appointment of their members of the county equalization board during the month of May of each year in which the term of any of their members of the county equalization board shall expire.



§ 26-27-305 - Terms of office -- Vacancies.

(a) The terms of office of the members of the county equalization boards shall be staggered as follows:

(1) (A) In those counties having a county equalization board composed of five (5) members, the members shall serve three-year staggered terms of office, with each expiring term to expire on the first Monday of June of each year, or until his or her successor is selected or appointed and qualified.

(B) However, on the first Monday in July, 1999, the terms of the present members of each county equalization board with three (3) or five (5) members shall expire and new members shall be appointed as is provided by law, and within thirty (30) days thereafter, the five (5) new members shall meet and determine by lot their respective staggered terms in such a manner that one (1) member's term should expire one (1) year thereafter, two (2) members' terms should expire two (2) years thereafter, and two (2) members' terms should expire three (3) years thereafter; and

(2) (A) In those counties having a county equalization board composed of nine (9) members, the members shall serve three-year staggered terms of office, with each expiring term to expire on the first Monday of June of each year, or until his or her successor is selected or appointed and qualified.

(B) However, on the first Monday in July, 1999, the terms of the present members of each county equalization board with nine (9) members shall expire and new members shall be appointed as is provided by law, and within thirty (30) days thereafter, the new members shall meet and determine by lot their respective staggered terms in such a manner that the terms of three (3) members each should expire one (1), two (2), and three (3) years, respectively, thereafter.

(b) (1) Upon the expiration of a member's term under the provisions of this section, the successor member shall be appointed or selected for a three-year term or until his or her successor is selected or appointed and qualified.

(2) Upon the expiration of the term of any member of any county equalization board or upon the vacancy of a membership of any county equalization board, the member to fill the vacancy shall be selected by the same group, either the directors of the several districts of the county, the members of the city and town councils of the cities and incorporated towns in the county, the county judge, or the county quorum court that made the selection of the member whose term has expired or has been vacated.



§ 26-27-306 - Oath of members.

(a) Each member of a county equalization board, before entering upon the discharge of his or her duties, shall take the oath of office prescribed in Arkansas Constitution, Article 19, § 20, and further, that he or she will fearlessly, impartially, and faithfully equalize the assessed value of all property assessed and subject to taxation.

(b) The oath shall be subscribed and sworn to by each member of the board before the county clerk, and the county clerk shall make it a matter of record in his or her office.



§ 26-27-307 - Secretary of board.

(a) The county clerk or his or her designee shall serve as secretary of the county equalization board of his or her county and shall keep a complete and accurate journal of its proceedings and perform such other duties as may be by law required by the county equalization board.

(b) In addition, within ten (10) days after the appointment of the county equalization board for the county clerk's county, the county clerk or his or her designee shall file from time to time with the Assessment Coordination Department a statement showing the name and address of each member of the county equalization board.

(c) When any change in the personnel of the county equalization board is made, the county clerk shall immediately so advise the Arkansas Public Service Commission.



§ 26-27-308 - Compensation.

(a) The members of the county equalization board and the secretary thereof of the counties of this state shall receive for their services an amount to be fixed by the county quorum court of the county.

(b) All compensation, together with expenses necessarily incurred by reason of official action of the county equalization board, shall be audited and paid by the county as other claims against the county are audited and paid.



§ 26-27-309 - Meetings.

(a) (1) The county equalization board shall meet on August 1 of each year at the office of either the county clerk or the office of the county assessor.

(2) However, if August 1 falls on a Saturday, a Sunday, or a legal holiday, the meeting shall be held on the next business day which is not a Saturday, a Sunday, or a legal holiday.

(b) At the first meeting of the county equalization board, it shall organize by electing one (1) of its members as chair who, in addition to all other powers and duties conferred in this subchapter, shall have the power to administer oaths to witnesses appearing before the county equalization board.

(c) (1) In addition, the county equalization board shall exercise its functions as a board of equalization to equalize the assessed value of all acreage lands, city and town lots, other real property, and personal property subject to local assessment, regardless of the year in which the property was last assessed by the local county assessor.

(2) (A) Beginning August 1 of each year and continuing through October 1, the county equalization board shall meet as often as is necessary to consider the equalization of all property assessments and all requests for adjustments of assessments by taxpayers.

(B) (i) However, in a county where the assessed value of real and personal property has been found by the Assessment Coordination Department to be below the percentage of the true or fair market value as required by law, the meetings of the county equalization board shall continue until all property assessments are equalized and all requests for adjustments of assessments by taxpayers are considered.

(ii) However, the meetings shall not run later than the third Monday in November of each year.

(d) A majority of the members of the county equalization board shall constitute a quorum for the transaction of business.



§ 26-27-310 - Working groups.

County equalization boards consisting of nine (9) members may organize into working groups of three (3) members each for the purpose of making investigations and recommendations to be presented to and passed by the entire county equalization board sitting en banc. For this purpose, each group may select a group chair who shall be vested with all the powers and duties pertaining to the work of his or her particular group as is vested in the chair of the county equalization board.



§ 26-27-311 - Special sessions generally.

(a) (1) (A) On petition of the county judge or the county quorum court or on the county equalization board's own motion at any time after adjournment of its regular monthly meeting or after its equalization meetings from August 1 each year through October 1 and before the third Monday in November of each year, the county equalization board of any county shall convene in special session for the purposes of:

(i) Completing its work of the equalization of property assessments; or

(ii) Reviewing or extending its work of the equalization of property assessments.

(B) (i) For these purposes, the county equalization board shall be vested and charged with all the powers and duties with which the county equalization board is vested and charged when meeting in regular session.

(ii) In addition, the county equalization board may employ qualified appraisers, abstractors, or other persons needed to appraise properties which the county equalization board may need in the discharge of its duties.

(2) The petition to the county equalization board shall specify the date on which the county equalization board shall convene, and the county equalization board may thereafter exercise its functions but not later than the third Monday in November next following.

(b) (1) An appeal from the action of the county equalization board when in special session shall be to the county court in the manner as provided by law.

(2) Any appeal shall be filed within ten (10) days from date of notice of action by the county equalization board and shall be heard and order made by the county court not later than forty-five (45) days prior to the date on which the tax books for the year are required to be delivered to the county collector.

(c) (1) The expense of any special session of the county equalization board including the expense for employment of appraisers, abstractors, and other persons needed shall be allowed and paid from the general fund of the county.

(2) (A) The general fund of the county shall be reimbursed by transfer to it from the funds of the respective taxing units of the county.

(B) The amount to be contributed by each taxing unit shall be in the proportion that the total of the ad valorem taxes collected for the benefit of each taxing unit bears to the total of the ad valorem taxes collected for the benefit of all taxing units during collection period next following the special session.



§ 26-27-312 - Special session for purpose of planning work.

(a) (1) The county equalization board, on petition of the county judge or on its own motion, shall, at any time, convene in special session for the purpose of planning its work of equalization of property assessments.

(2) For this purpose only, the county equalization board shall be vested and charged with all the powers and duties with which the county equalization board is vested and charged when meeting in regular session. In addition, the county equalization board shall be empowered to employ qualified appraisers, abstractors, or other persons needed to appraise properties, which appraisal the county equalization board may need in the discharge of its duties.

(b) (1) The expense of any special session of the county equalization board, including the expense for employment of appraisers, abstractors, and other persons needed shall be allowed and paid from the general fund of the county.

(2) The general fund of the county shall be reimbursed by transfer to it from the funds of the respective taxing units of the county, and the amount to be contributed by each taxing unit shall be in the proportion that the total of the ad valorem taxes collected for the benefit of each taxing unit bears to the total of the ad valorem taxes collected for the benefit of all taxing units during the collection period next following the special session.



§ 26-27-313 - Attendance by assessor.

It is the imperative duty of the county assessor or his or her deputy to attend each session of the county equalization board and to furnish the county equalization board with all data and information in his or her possession pertaining to the location, amount, kind, and value of any property, the valuation of which is under consideration by the county equalization board.



§ 26-27-314 - Authority to classify and zone property.

The county equalization board of any county may classify the personal property and zone and classify the real property in the county and determine the average value of the property so classified or zoned, or units of them, and use the average value so determined as a guide in the equalization of assessments in the county. However, all property shall be assessed according to its value as provided by law.



§ 26-27-315 - Equalization of assessments.

(a) Immediately after the county assessor files his or her report of the assessment of real and personal property in the office of the county clerk as required by law, the county clerk shall present the report of the assessment to the county equalization board, and the county equalization board shall proceed to equalize the assessed valuation of the properties.

(b) For this purpose, the county equalization board shall observe the following rules:

(1) (A) It shall raise or lower the valuation of any property to bring about a complete equalization.

(B) It shall not raise or lower the valuation of any property without documenting the reason for raising or lowering the valuation of the property, and the documentation shall be attached to the appropriate property record card or cards.

(C) The reasons for lowering or raising the valuation of property shall be limited to:

(i) The assessment is unfair compared with other properties of the same kind similarly situated, evidenced by the fact that the property is assessed higher than neighborhood properties of the same use, size, materials, and condition;

(ii) The assessment is clearly erroneous, evidenced by the fact that the appraisal relies on substantially inaccurate or insufficient information concerning the property; or

(iii) The assessment is manifestly excessive or greatly exceeds what willing and knowledgeable buyers will pay similarly motivated sellers for the property, evidenced by selling prices of similarly situated properties.

(D) (i) It shall not raise or lower the value of any property without reviewing values of similarly situated properties.

(ii) If the same reason for raising or lowering the value of the property exists for those similarly situated properties, the values for those properties shall also be raised or lowered, and the changes shall be documented.

(E) It shall not materially change the records of the county assessor's office, but may only direct that the assessed value of property be raised or lowered in keeping with its documented findings;

(2) (A) In each instance in which the county equalization board shall raise the valuation of any property, it shall immediately notify the owner or his or her agent by first class mail of the increase.

(B) However, all persons present before the county equalization board in person or by agent at the time the increase is ordered are there so notified and shall not be entitled to further notice.

(C) The notice shall state the valuation returned by the county assessor and the valuation fixed by the county equalization board and shall advise the owner or his or her agent that he or she may in person, by agent, petition, or letter apply for and receive consideration or hearing by or before the county equalization board if the application shall be made on or before the first Saturday next preceding the third Monday in September if in regular session for equalization or before the first Saturday next preceding the third Monday of November if meeting in special sessions; and

(3) In each instance in which an assessment is raised and the owner or his or her agent has applied for consideration or hearing for an adjustment of his or her assessment, if the county equalization board has failed to take action on his or her application before adjourning its regular session or if it fails to convene in special session to consider the application, then the county equalization board shall reduce all such increases to the assessed levels of the previous year.



§ 26-27-316 - Rights of examination.

(a) The county equalization board, or any member thereof, shall have free access to the records of the office of the county clerk and of the office of the circuit clerk and ex officio county recorder of the county.

(b) (1) The county equalization board or any member may enter upon and view property, and may require witnesses to appear before the county equalization board and testify regarding the location, amount, kind, and value of any or all items of any class or character of property in the county.

(2) The secretary of the county equalization board, in vacation or in session, at the direction of the county equalization board or any member thereof, shall summon witnesses for examination by the county equalization board.



§ 26-27-317 - Applications for adjustment.

(a) (1) Any property owner or an agent of a property owner may apply in person, by petition, or by letter to the secretary of the county equalization board on or before the third Monday in August of every year for the adjustment of the county assessor's assessment on the property owner's property or the property of another person.

(2) The county equalization board may not adjust any assessment other than the assessment made during the year it meets to consider an application made under subdivision (a)(1) of this section.

(b) (1) A property owner or an agent of the property owner may personally appear before the county equalization board or pursue the appeal by supplying written documentation as to the adjustment desired.

(2) The property owner or an agent of the property owner shall notify the secretary of the county equalization board, who shall schedule a hearing, and, if practicable, the hearing shall be held at the convenience of the property owner.

(c) (1) The county equalization board shall begin hearing appeals no later than the second Monday in August.

(2) On at least one (1) day each week, appeals shall be heard after normal business hours to accommodate working property owners.

(d) (1) The county equalization board shall decide the merits of an adjustment of assessment application and notify the property owner of its decision in writing at least ten (10) business days after the hearing.

(2) The county equalization board's notification shall include:

(A) The county equalization board's decision;

(B) The right of the property owner to appeal the county equalization board's decision to the county court; and

(C) The deadline for petitioning the county court for a hearing.



§ 26-27-318 - Appeals to courts.

(a) (1) The county assessor or any property owner who may feel aggrieved at the action of the county equalization board may appeal from the action of the county equalization board to the county court by filing a petition of appeal with the county clerk.

(2) The county clerk shall summon the members of the county equalization board and issue such process as the county assessor, the county equalization board, or the county judge may request for witnesses and evidence of the amount and value of the property.

(b) No appeal to the county court shall be taken unless the petitioner:

(1) Has exhausted his or her remedy before the county equalization board; or

(2) Was not sent the notice of value change as required by § 26-23-203.

(c) (1) An appeal must be filed on or before the second Monday in October of each year and shall have preference over all matters before the county court and shall be heard and an order made on or before the fifteenth day of November.

(2) (A) The county court shall notify in writing the property owner or county assessor of its decision no later than twenty (20) working days after the property owner's appeal hearing.

(B) The notification shall state the county court's decision and that the property owner may appeal the decision to the circuit court.

(d) No reduction shall be allowed except on evidence corroborative of that of the property owner.

(e) Upon an appeal, any property owner in the county may appear and be heard in support of or in opposition to the appeal.

(f) (1) (A) The county court shall acquire no jurisdiction to hear the appeal unless the county clerk shall have first given notice of the appeal by publication by one (1) insertion published not less than one (1) week before the date fixed for the hearing of the appeal in a daily or weekly newspaper published and having a bona fide general circulation in the county or in any county in which no daily or weekly newspaper is published, by posting a notice at the courthouse and in four (4) other conspicuous places in the county seat of the county for a period of not less than one (1) week before the date fixed for the hearing of the appeal.

(B) The notice shall state:

(i) The name of the parties taking the appeal;

(ii) The assessment complained of, together with a definite description of the property so assessed;

(iii) The name of the supposed property owner;

(iv) The time and place fixed for the hearing of the appeal; and

(v) That any property owner in the county may appear at the hearing of the appeal and be heard in support of or in opposition to the appeal.

(2) The notice of appeal may be in the following form:

"NOTICE OF APPEAL FROM TAX ASSESSMENT

(g) It shall be the duty of the prosecuting attorney or his or her deputy, when called upon by the county assessor, a member of the county equalization board, or the county court, to represent the county and the state in the prosecution of all appeals before the county courts and the circuit courts.



§ 26-27-319 - Resolution of valuation adopted.

(a) Each county equalization board, immediately on the completion of its work of equalization and before final adjournment, shall adopt a resolution wherein it shall be stated the percentage of true market or actual value at which it has equalized the assessed values of the property of the county under its jurisdiction for the year.

(b) (1) The resolution shall be signed by a majority of the members of the county equalization board.

(2) A copy of the resolution, together with an abstract of the adjusted assessment by total of items and value, shall be forwarded to the Assessment Coordination Department no later than thirty (30) days after final adjournment of the county equalization board.



§ 26-27-320 - Assessed values entered on record.

(a) It is the duty of the county clerk of each county to enter upon the assessment record of his or her county the adjusted or equalized assessed value of any and all property as found and fixed by the county equalization board.

(b) In making the tax books of the county, unless further adjustments are ordered by the county court or the State Equalization Board, the county clerk shall extend the taxes on the adjusted or equalized values.



§ 26-27-321 - Abstract of tax books to be filed.

(a) The county clerk of each county shall, on or before the second Monday in November of each year, unless otherwise ordered and directed by the State Equalization Board, file with the State Equalization Board, on such forms as it may prescribe, a "Final Abstract of the Tax Books".

(b) The abstract shall show, by total of items and value, the total assessment of his or her county after all adjustments as may be ordered by the county equalization board and the county court have been made.



§ 26-27-322 - Change in market value -- Board procedure.

(a) The purpose of this section is to:

(1) Set out the procedure for a county equalization board to follow when changing real property values in a year when a county is not completing reappraisal; and

(2) Require the county equalization board to consult with the Assessment Coordination Department to utilize data compiled under the department's sales ratio study.

(b) If in the judgment of the county equalization board or the county judge based upon current economic conditions a number of real estate parcels in a county may have decreased in market value since the last countywide reappraisal, then the county equalization board may by its motion or the county judge may petition for the county equalization board to enter into a special session to determine what action is needed under this section to address the decrease in market value.

(c) The county equalization board shall not take action as proposed in the special session under subsection (b) of this section until the county equalization board has:

(1) Consulted the county assessor on the proposed action in the special session;

(2) Consulted the department on the proposed action in the special session; and

(3) Analyzed the current real estate market in the county.

(d) The county equalization board may employ a professional appraisal manager to analyze the current real estate market in the county to fulfill its obligation under subdivision (c)(3) of this section.

(e) If the county equalization board determines in the special session that action is needed under this section, the county equalization board shall adjust market values of real estate in the county under the methodology established by the rules of the department.

(f) The department shall promulgate rules to:

(1) Set out the procedure for a county equalization board to make a determination whether action is needed under this section; and

(2) Establish the methodology to be used when adjusting the market values of real property.

(g) If the county equalization board fails to follow the methodology to adjust real estate values as set out in the department's rules, the county equalization board shall be subject to withholding of funds from the Arkansas Real Property Reappraisal Fund under § 26-26-1907.

(h) A special session convened under this section is subject to the procedures for a special session of the county equalization board under § 26-27-312.









Chapter 28 - Tax Books And Records

Subchapter 1 - -- General Provisions

§ 26-28-101 - Form of tax books.

The preparer of the tax books shall make out in books prepared for that purpose a complete list or schedule of all the taxable property in his or her county and the value of the taxable property as equalized and arranged in the following form:

(1) Each separate tract of real property in the county shall be contained in lines opposite the names of the owners arranged in numerical order, and the tracts may be arranged further by school district and city; and

(2) The aggregate value of personal property of each person, company, or corporation within each county shall be placed in a column opposite the name of the owner, person, company, or corporation in whose name it is listed in alphabetical order, and the personal property may be arranged further by school district and city.



§ 26-28-102 - Electronic data processing equipment.

(a) (1) If a county by appropriate action elects to acquire, lease, rent, or otherwise provide for the use of electronic data processing equipment, commonly referred to as a computer, to keep the assessment records, to prepare the tax books, to prepare the tax settlements, and to prepare the county collector's records and receipts for property taxes, the county quorum court by ordinance may designate one (1) or more appropriate county officers to be responsible for the maintenance and operation of the computer, the keeping of the assessment records, the preparation of the tax books, the preparation of the county collector's records and receipts for property taxes, and the preparation of the tax settlements.

(2) (A) If any county officer other than the county clerk is designated to prepare the tax books or tax settlements, that county officer shall be reimbursed in the manner provided by law.

(B) If the county assessor is designated as the county officer to keep the assessment records, prepare the tax books, and prepare the county collector's receipts by use of electronic data processing equipment, the cost shall be prorated among the respective taxing units in the same manner as is provided by law for defraying the cost of operating the county assessor's office.

(b) When any county acquires, leases, rents, or otherwise provides for the use of electronic data processing equipment for the purposes prescribed in subsection (a) of this section, the county quorum court may, by ordinance, authorize the use of the equipment for any other appropriate county purposes and may provide for prorating the costs thereof among the various county offices.



§ 26-28-103 - Extension of taxes.

After receiving statements of the rates and sums of money to be levied for the current year from the Auditor of State and from such other officers and authorities as shall be legally empowered to determine the rates or amount of taxes to be levied for the various purposes authorized by law, the preparer of tax books shall immediately determine the sums to be levied upon each tract or lot of real property in his or her county, adding the taxes of any previous year that may have been omitted and the sums to be levied upon the amount of personal property listed in his or her county in the name of each person, company, or corporation, which shall be assessed equally on all real and personal property subject to those taxes.



§ 26-28-104 - Recapitulation of taxes.

(a) It shall be the duty of the preparer of tax books to add each tax book delivered to the county collector, making the separate columns of values when added together amount to the sum of the column of total values when added up and, at the end of the tax book, recapitulate the additions of each page, so as to make it prove itself to be correct.

(b) A copy of the recapitulation under this section shall be a part of the tax books.



§ 26-28-105 - Entry for omitted years.

(a) In all cases in which any preparer of the tax books shall omit, by inadvertence or mistake, in any year to enter on the books of his or her county any lands or lots or parts of lots situated in his or her county subject to taxation, it shall be his or her duty to enter them on the tax books of the next succeeding year and to add to the taxes of the current year the simple taxes of each and every preceding year in which the lands or lots so escaped taxation.

(b) There shall be separate recapitulation of those lands and lots.



§ 26-28-106 - Charging uncollected taxes.

When, for any cause, the taxes in any county, for any year, shall not be collected, they shall be charged on the tax books for the next year and collected by the same officers and in the same manner as the taxes of that year.



§ 26-28-107 - Marking of forfeited lands.

(a) (1) The preparer of the tax books shall mark opposite every tract, town lot, or city lot that may have been forfeited to the state for the nonpayment of taxes the word "forfeited".

(2) (A) On that tract, town lot, or city lot there shall not be charged any taxes unless the Commissioner of State Lands shall officially advise the preparer that it has become subject to taxation.

(B) In that event, the same taxes shall be charged and collected on the tract, town lot, or city lot as may be allowed by law.

(b) The county assessor shall assess all the lands or lots, or parts of lands or lots, that may appear on the plats or lists furnished to the county assessor.

(c) If any county clerk shall have lost or if the records of his or her office shall not contain a list of the lands forfeited to the state within his or her county, the county clerk shall certify that fact to the Commissioner of State Lands, and the Commissioner of State Lands shall immediately furnish the county clerk with that list.



§ 26-28-108 - Delivery of tax books to county collector.

(a) On or before February 1 of each year, the preparer of tax books of each county shall make out and deliver the tax books of his or her county to the county collector with the preparer of tax books' warrant attached, under his or her hand and the seal of his or her office, authorizing the county collector to collect the taxes.

(b) The county collector shall give a receipt for the tax books, in which the amount of the different taxes shall be separately stated, and the county clerk shall file the receipt in the records of the county.



§ 26-28-110 - Public records -- Preservation.

The tax books delivered to the county collector shall be a public record. At the expiration of the county collector's term of office, they shall be delivered to and deposited in the office of the county clerk, there to be preserved as other records of the county.



§ 26-28-111 - Correction of errors.

(a) When, after the tax books have been delivered to the county collector, it is ascertained that there is an error in the real or personal property tax books, the error shall be corrected in the following manner:

(1) (A) When the county assessor discovers an error in the real property tax books or any error is brought to the attention of the county assessor by any person, the county assessor shall cause the error to be corrected by completing the following prenumbered form in triplicate, indicating thereon the correction to be made: Click here to view image. Click here to view image. Click here to view image.

(B) Upon completing and signing the above real property tax correction form in triplicate, the county assessor shall retain the original in the county assessor's records and shall transmit two (2) copies to the county collector. The county collector shall sign the two (2) copies received from the county assessor, shall retain one (1) copy in the county collector's records, and shall transmit the remaining copy to the county clerk, who shall sign it and file it in the records of the county clerk.

(2) (A) When the county assessor discovers an error in the personal property tax books or any error is brought to the attention of the county assessor, he or she shall cause the error to be corrected by completing the following prenumbered form in triplicate, indicating thereon the correction to be made: Click here to view image. Click here to view image. Click here to view image.

(B) Upon completing and signing the above personal property tax correction form in triplicate, the county assessor shall retain the original in the county assessor's records and shall transmit two (2) copies to the county collector. The county collector shall sign the two (2) copies received from the county assessor, shall retain one (1) copy in the county collector's records, and shall transmit the remaining copy to the county clerk who shall sign it and file it in the records of the county clerk.

(b) The real property tax correction forms and the personal property tax correction forms required by this section to be kept in the records of the county assessor, county collector, and county clerk may be destroyed upon the expiration of one (1) year after the date on which the Legislative Joint Auditing Committee accepts and files the audit of the particular office performed by the Division of Legislative Audit.

(c) The provisions of this section shall be applicable only to the correction of actual and obvious errors on the tax books and related records, with such errors being restricted to extension errors, erroneous property descriptions, classifications, or listings, and shall not be utilized to make any change in the valuation of any real or personal property as shown on the tax books and related records other than a change in valuation necessitated by the correction of actual and obvious errors as provided in this section. In no case shall any reduction in the valuation of any real or personal property be made, except such as shall have been ordered by the county equalization board, the county court, the circuit court, or the Supreme Court, or be caused by the correction of actual and obvious errors as provided in this section.



§ 26-28-112 - Books for two judicial districts.

It shall be the duty of the county clerks of counties having two (2) judicial districts, except Prairie, Woodruff, and Lawrence, to make out, balance, and recapitulate as required by law one (1) set of tax books for each judicial district of the counties.



§ 26-28-113 - Deposit of books in proper district.

After the completion of the collection of taxes for each year and the settlement of the county collector with the county court, it shall be the duty of the county clerk to keep the tax books deposited in the office of the district to which they belong.



§ 26-28-114 - Listing of the real estate parcels or personal assessments.

(a) This section applies to a tax or fee on the county tax books that is levied by any entity that:

(1) Is not on the county tax books for the prior year;

(2) Applies to more than five-tenths of one percent (0.5%) of either the personal or real estate assessments in the county; and

(3) Requires the county collector to collect the tax or fee.

(b) (1) The entity that levies the tax or fee shall deliver to the preparer of the tax books of the county a complete listing of the real estate parcels or personal assessments on which the tax or fee is applied.

(2) The list shall include the following information:

(A) The name of the owner of the property;

(B) The county parcel and identifying number;

(C) If real property, the legal description; and

(D) The amount of taxes or fees due for each real estate parcel or personal assessment.

(3) The list shall be delivered to the preparer of the tax books no later than January 1 of the year the tax or fee is to be collected.

(4) If the county uses a computer and other electronic equipment to collect taxes, the list shall be given to the preparer of the tax books in an electronic format compatible with and useable by the county's computer or electronic equipment.

(c) All due dates, transfers of funds, and recordkeeping on the tax or fee shall be the same as those currently in use for real estate or personal property taxes.



§ 26-28-115 - Emergency petition.

(a) If an entity determines that an emergency exists, it may petition the county quorum court of the county to allow the entity to place a tax or fee on the tax books of the county after January 1 and before July 31 of the year in which collection is to be made.

(b) If the county quorum court agrees that an emergency exists:

(1) (A) The tax or fee will be added to the tax books if the entity complies with § 26-28-114.

(B) The January 1 deadline under § 26-28-114 shall become August 15 of the year to be collected; and

(2) (A) The entity shall pay the expense of adding the tax or fee to the tax books and any additional expense incurred by the county in collecting the tax or fee.

(B) The additional expense shall be determined by a committee consisting of the county judge, the preparer of the tax books or the county clerk, and the county collector not later than October 1 of the collection year.

(C) The expense shall be withheld from the proceeds for the tax or fee by the county treasurer and be credited to the county collector's commission account.






Subchapter 2 - -- Unit Tax Ledger System

§ 26-28-201 - Installation.

When any county quorum court in any county in the State of Arkansas in regular or special session, by a majority vote, shall approve the installation of a unit tax ledger system, the county judge of the county shall, by court order, authorize the installation of the system if there are sufficient funds available, or which can be made available from the county general fund, to cover the cost of the installation.



§ 26-28-202 - Prerequisites.

The "unit tax ledger system" shall be a system of tax accounting that covers the following prerequisites:

(1) A ledger account for each unit of real property in the county reflecting a complete tax record for a ten-year period, beginning with the year the system is installed;

(2) The ledger accounts shall be housed in a steel locker that shall be closed and securely locked at the end of each day's business;

(3) The ledger account shall have sufficient space to enable the name of the record owner at the time of the installation of the system to be shown, and ten (10) lines for the names of subsequent owners, a correct legal description of the unit of property assessed, the year for which the tax is charged, the assessed valuation for state and county purposes, the tax charged and the total thereof, the assessed benefits against the property in special improvement districts, a symbol referring to designated special improvement districts in which the property is located, the date of payment of all taxes, the number of the receipt to be issued, and a two-year delinquent tax record;

(4) The system shall also provide an index which will enable a machine operator, the county collector, county clerk, or county assessor, or any other individual to instantly refer to any unit of property by legal description or by the name of the record owner;

(5) The tax statement, installment receipt, total receipts, office copy of tax receipts, posting of tax ledgers, including the valuation and the tax charged, and the proof of work shall all be done by an accounting machine at one (1) time which shall enable the operator to mail a complete tax statement to the taxpayer and file a duplicate copy alphabetically in a steel locker for safekeeping;

(6) Collection statements shall be posted from office copies compiled from the unit tax ledger accounts; and

(7) Upon installation of such a system, a predetermined total of all valuation of the property in the county as assessed by the county assessor for taxation and exemption shall be ascertained and constantly maintained through control accounts for each fund, and the purpose for which each tax has been levied, shall be charged.



§ 26-28-203 - Effect of adoption.

(a) Under the unit tax ledger system, all counties in the State of Arkansas which shall adopt it shall cause the county collector's office to be the exclusive tax collecting and accounting office of the county, and the county collector shall collect current and delinquent taxes on real and personal property.

(b) All laws and parts of laws relating to real and personal tax collecting, recording, charging, billing, and accounting wherein reference is made to the county clerk, county treasurer, and delinquent tax collector shall mean "county collector." However, the county collector shall settle with the county treasurer of the counties which may adopt the system as is provided by law.



§ 26-28-204 - Recorded real estate transfers certified to county collector.

In all counties in the State of Arkansas wherein the unit tax ledger system is installed, the county recorder of deeds, immediately upon recording any instrument of any kind that transfers or conveys title to real property from one (1) person, firm, corporation, organization, state, county, or municipality to another or whenever title to real property, by whatever means, passes on to another, shall certify to the county collector the names and addresses of the grantors or devisors when known or when they can be ascertained and the name and address of the grantee or devisee when known or when he or she can be ascertained, the book number of the record and the page on which the instrument is recorded, the kind and character of the instrument, and the date thereof. Accordingly, all necessary forms and records required to perfect the installation of the tax system contemplated by this subchapter are authorized, and all laws and parts of laws relating to the manner of handling real and personal property taxes are amended, to conform to this system insofar as the collection thereof is concerned in the counties which, through their county quorum courts, shall adopt the terms and provisions of this subchapter.



§ 26-28-205 - Assessments on forms furnished by county collector.

(a) All county assessors in counties where the system contemplated by this subchapter is installed shall deliver to the county collector real and personal property assessments on forms furnished by the county collector. The county collector shall then make proper posting of each assessment. As postings are made, the county collector shall compile a proof journal list of the assessments showing the total valuation. The total valuation shall balance with the total of all real and personal property assessments as made by the county assessor.

(b) Thereafter, the county assessor shall verify the total and, when found to be correct, shall make a certificate of assessment of the real and personal property in the county showing a total valuation of all real and personal property assessed in the county, which shall conform with the total valuation assessed by the Arkansas Public Service Commission as certified down to the county assessor, the county assessor adding to the certificate required by law the following additional paragraph:

"The total valuation of all taxable real property as assessed by me for the year .... is $.....; and the total valuation of all exempted property as exempted by me for the year .... is $.....; and the total valuation of all taxable personal property as assessed by me for the year .... is $......"

(c) (1) The county assessor shall make the certificate in triplicate and file one (1) copy with the commission, which shall be the county assessor's abstract and which shall give the valuation of all assessments in the county by total and not by items, as provided by § 26-26-1103, and one (1) copy of the certificate shall be filed in the county clerk's office, and the county assessor shall keep one (1) copy in the file in his or her office.

(2) All three (3) of the certificates shall be subscribed and sworn to as provided by law.






Subchapter 3 - -- Computerized Tax Assessment and Collection

§ 26-28-301 - Use of alternative method.

It is the intent of this subchapter to provide an alternative method of assessment and collection of taxes in counties utilizing the unit tax ledger system where the use of a computerized system for assessment and collection is utilized. The county quorum court may authorize, by ordinance, the use of this alternative method when it is determined to be in the best interest of the county. The provisions of this subchapter are supplemental to other applicable law.



§ 26-28-302 - Use of computer.

(a) (1) The county quorum court of any county in this state by ordinance may provide for the use of electronic data processing equipment, commonly referred to as a computer, to keep the assessment records, to prepare the tax books, and to prepare the county collector's records and receipts for property taxes.

(2) The county quorum court by ordinance may designate the appropriate county officer to be responsible for the maintenance and operation of the computer.

(3) The county quorum court by ordinance may designate the county clerk, the county assessor, or the county collector as preparer of the tax books.

(b) When a county acquires, leases, rents, or otherwise provides for the use of electronic data processing equipment for the purposes prescribed in subsection (a) of this section, the county quorum court by ordinance may authorize the use of the electronic data processing equipment for any other appropriate county purposes and may provide for prorating the costs of the electronic data processing equipment among the various county offices.



§ 26-28-303 - Duty of county assessor.

Under the system provided for in this subchapter:

(1) It is the duty of the county assessor of each county to enter upon the assessment record of the county the adjusted or equalized assessed value of any and all property as found and fixed by the county equalization board;

(2) In making the tax books of the county, unless further adjustments are ordered by the county court or the State Equalization Board, the preparer of the tax books shall extend the taxes on the adjusted or equalized values;

(3) The county assessor shall deliver the assessment abstract to the State Equalization Board by August 1 of each year;

(4) (A) The county assessor shall make any changes to the abstract after the State Equalization Board finalizes its action.

(B) All changes in assessments, after the county assessor prepares the final abstract of the tax books, shall be made as specified in § 26-28-305(1) and documented by means of a prenumbered two-part change form with the reason for the change noted; and

(5) (A) The county assessor of each county shall, on or before the third Monday in January of each year, unless otherwise ordered and directed by the State Equalization Board, file with the State Equalization Board, on such forms as it may prescribe, a final abstract of the tax books.

(B) The final abstract of the tax books shall show, by total of items and value, the total assessment of the county after all adjustments.



§ 26-28-304 - Duty of preparer of tax books.

Under the system provided for in this subchapter:

(1) After receiving statements of the rates and sums of money to be levied for the current year from the Auditor of State and from such other officers and authorities, including special improvement districts, as shall be legally empowered to determine the rates or amounts of taxes to be levied for the various purposes authorized by law, and after levied by the county quorum court, the preparer of the tax books shall immediately determine the sums to be levied upon personal property and each tract or lot of real property in the county;

(2) On or before February 1 of each year, the preparer of the tax books of each county shall make out and deliver the tax books of the county to the county collector, with the preparer of tax books' warrant attached, under his or her hand and the seal of his or her office, authorizing the county collector to collect the taxes; and

(3) The county collector shall give a receipt for the tax books, in which the amount of the different taxes shall be separately stated, and the preparer of the tax books shall file the receipt in the records of the county.



§ 26-28-305 - Duty of county collector.

Under the system provided for in this subchapter, the county collector shall:

(1) Make changes to the tax books after the county assessor files the final abstract of the tax books as authorized by the county assessor by a two-part change form;

(2) Prepare the tax statements and tax receipts and collect the taxes; and

(3) Prepare and certify the monthly and final distributions of all current and delinquent taxes collected by the county collector.



§ 26-28-306 - Final tax settlements.

Under the system provided for in this subchapter:

(1) All county collectors' final tax settlements shall be made and filed with the county court on or before the fourth Monday of December each year;

(2) (A) It is the duty of the county court to pass upon the final tax settlement of the county collector and to approve, reject, or restate it on or before December 31 of each year.

(B) Failure of the county judge to so approve, reject, or restate the final tax settlement of the county collector within this period of time shall constitute a misfeasance in office and shall be a violation punishable by a fine of one hundred dollars ($100) or removal from office;

(3) (A) If the final tax settlement shall be found to be correct, the county court shall order the final tax settlement spread in full upon the records of the county court.

(B) (i) The county clerk shall certify to the Auditor of State, without delay, the action of the county court on the final tax settlement, whether approved or rejected.

(ii) If rejected, the county collector shall at once proceed to restate the final tax settlement and again submit it to the county court; and

(4) On or before December 31 of each year, after the final tax settlement made by the county collector has been examined and acted upon by the county court as provided in this subchapter, the county collector shall make settlement with the county and its various subdivisions and with the Auditor of State for all state taxes collected.



§ 26-28-307 - Permanent record -- Commissions.

Under the system provided for in this subchapter:

(1) The county collector shall maintain a permanent record of all taxes collected and the tax book reflecting all valuation changes and the receipt number, date, and amount of collection under the authority of this subchapter; and

(2) The preparer of the tax books shall receive a commission of two percent (2%) for extending the improvement taxes, and the county collector shall receive a commission of two percent (2%) for collecting them.



§ 26-28-308 - Distribution of taxes.

Under the system provided for in this subchapter, the county treasurer shall distribute the taxes by December 31 of each year as authorized by the final tax settlement approved by the county judge.









Chapter 29-33 - [Reserved.]

[Reserved]






Subtitle 4 - Collection And Enforcement

Chapter 34 - General Provisions

§ 26-34-101 - Preference of tax liens.

(a) Taxes assessed upon real and personal property shall bind them and be entitled to preference over all judgments, executions, encumbrances, or liens whensoever created.

(b) All taxes assessed shall be a lien upon and bind the property assessed from the first Monday of January of the year in which the assessment shall be made and shall continue until the taxes, with any penalty which may accrue thereon, shall be paid. However, as between grantor and grantee, the lien shall not attach until the last date fixed by law for the county clerk to deliver the tax books to the county collector in each year after the tax lien attaches.

(c) (1) Failure to satisfy a personal property tax lien following a purchase of a business or a business's assets, goods, chattels, inventory, or equipment not in the ordinary course of business shall result in the assessment of an additional penalty under § 26-36-201(c) except with respect to a purchase of the following:

(A) A vehicle subject to registration; or

(B) A manufactured home or a mobile home.

(2) A purchase of a business or a business's assets, goods, chattels, inventory, or equipment not in the ordinary course of business does not include the deed of property in lieu of foreclosure or the acquisition of title to property following a foreclosure sale.



§ 26-34-102 - Ownership error in assessment.

It shall not be necessary to the validity of an assessment or of a sale of land for taxes that it be assessed to its true owner. Rather, the taxes shall be a charge upon the real and personal property taxed and, when sold, shall vest the title in the purchaser without regard to who owned the land or other property when assessed or when sold.



§ 26-34-103 - Liability of executor or administrator.

The personal property of any deceased person shall be liable in the hands of any executor or administrator for any tax due on the same by any testator or intestate.



§ 26-34-104 - Attorney General to conduct suits.

All suits which may be brought under the provisions of this section and § 26-34-107 shall be conducted by the Attorney General as other suits brought in the name of the State of Arkansas.



§ 26-34-105 - Limitation of actions on tangible property taxes.

No suit shall be brought for the recovery of overdue taxes accruing because of the underassessment of tangible personal and real property resulting from an error of the county assessor after three (3) years from the date on which the taxes should have been collected in regular course.



§ 26-34-106 - Limitation of actions on intangible property taxes.

No suit shall be brought for the recovery of unpaid and overdue taxes accruing because of underassessment of intangible property after seven (7) years from the date on which the taxes should have been in regular course collected.



§ 26-34-107 - No proceedings after payment except for fraud.

After the assessment and full payment of any general property, privilege, or excise tax, no proceedings shall be brought or maintained for the reassessment of the value on which the tax is based, except for actual fraud of the taxpayer. Failure to assess taxes as required by law shall be prima facie evidence of fraud.



§ 26-34-108 - Suits against local taxing authorities.

(a) Whenever an action may be brought against any person holding the office of county collector, county assessor, or county clerk for performing or attempting to perform any duty or thing authorized by any of the provisions of this act or the laws of this state, for the collection of the public revenues, the county collector, county assessor, or county clerk shall be allowed and paid out of the county treasury reasonable fees of counsel and other expenses for defending the action or suit and the amount of any damages or costs adjudged against him or her.

(b) The fees, expenses, damages, and costs shall be apportioned ratably by the county clerk among all the parties entitled to share the taxes so collected and shall be deducted by the county clerk from the shares or portions of revenue at any time payable to each, including, as one of the parties, the state itself, as well as the counties, townships, towns, or cities, and other corporations or other organizations entitled thereto as indicated.



§ 26-34-109 - Common carriers not to carry goods on which tax not paid.

(a) (1) It shall be unlawful for any railroad company, bus line company, truck line company, motor vehicle carrier, or any other common carrier, whether person, firm, or corporation, or the agent or receiver thereof, to knowingly transport, or permit to be transported, within the State of Arkansas any goods, wares, merchandise, or articles whatsoever upon the sale or possession for sale of which a tax is imposed by law when the tax has not been paid upon the goods, wares, merchandise, or articles. And it shall be unlawful for any carrier to sell, offer for sale, or deliver to any person, or permit the sale or delivery of any goods, wares, merchandise, or articles upon which the tax has not been paid as required by law.

(2) Each sale, offer for sale, or delivery shall constitute a separate offense.

(b) For each violation of this section, a fine of twenty-five dollars ($25.00) shall be imposed, and the person, firm, corporation, or the agent or receiver thereof, violating any of the provisions of this section shall also be liable for the amount of tax due.

(c) All fines collected for the violation of any of the provisions of this section shall be paid into the State Treasury.

(d) All taxes due under this section may be recovered by a civil action brought at the instance of the Attorney General in the name of the Director of the Department of Finance and Administration of the State of Arkansas.

(e) This section is not to be construed to repeal any law, but it shall be cumulative to all present laws affecting the subject matter contained in this section.






Chapter 35 - Collection and Payment of Taxes Generally

Subchapter 1 - -- General Provisions

§ 26-35-101 - Escrow funds for payment of real property taxes.

(a) (1) All banks, savings and loan associations, and other financial institutions and all persons, firms, or corporations which are holders of escrow funds for payment of real property taxes, within thirty (30) days after sufficient funds have accumulated in each account for the payment of property taxes, shall notify the county collector.

(2) If sufficient funds for the payment of one (1) year's taxes on real estate have accumulated within an escrow account prior to the commencement of the period in which the county collector may collect real property taxes for the year in which due, this notification shall be made within thirty (30) days after the county collector is authorized by law to commence collecting real property taxes during the year.

(3) Further, those holders of escrow funds must remit payment for property taxes within sixty (60) days of receipt of the tax bills from the county collector.

(4) (A) Any bank, savings and loan association, or other financial institution or any person, firm, or corporation holding escrow funds for the payment of real property taxes due on properties belonging to persons for whom the escrow accounts are being held, which fails to pay to the county collector the real property taxes on the property within the time limitation imposed by this subsection, shall be subject to a penalty of ten percent (10%) of the amount of the total taxes due.

(B) The penalties shall be paid from funds belonging to the holder of the escrow account.

(b) In no event shall moneys paid as penalties for late payment of real property taxes under the provisions of subsection (a) of this section be charged against the escrow account.

(c) All penalties collected by the county collector under subsection (a) of this section shall be credited to the various taxing units of the county in the respective proportions that each taxing unit shares in real property taxes collected by the county.






Subchapter 2 - -- Penalties and Enforcement

§ 26-35-201 - Distraint when taxpayer about to move.

(a) If a county collector has reason to believe that a person charged with taxes, other than taxes upon real estate, is about to remove from the county without paying the person's taxes, at any time the county collector may levy and collect the taxes with costs by distress and sale.

(b) A county collector may levy and collect the charged taxes with costs by distress and sale if the delinquent taxes are not satisfied or paid in full following the sale of a business or the sale of the goods, chattels, inventory, or equipment of a business not in the ordinary course of business.






Subchapter 3 - -- Liability Generally

§ 26-35-301 - Duty to pay taxes.

(a) Every person shall be liable to pay tax for the lands, town, or city lots of which he or she may stand seized for life, by curtesy, or in dower, or may have the care of as guardian, executor, or administrator, or as agent or attorney, having the funds of the principal in his or her hands.

(b) It shall be the duty of each person holding lands as indicated to pay the taxes which may be assessed thereon each year.



§ 26-35-302 - Life tenants and remaindermen.

If any person who shall be seized of lands for life shall neglect to pay the taxes thereon so long that the lands shall be sold for the payment of the taxes and shall not within one (1) year after the sale redeem them according to law, the person shall forfeit to the persons next entitled to the land in remainder or reversion all the estate which he or she, so neglecting as indicated, may have in the lands. The remainderman or reversioner may redeem the lands in the same manner that other lands may be redeemed after being sold for taxes. The person, so neglecting as indicated, shall be liable in an action to the next entitled to the estate for all damages that person may have sustained by the neglect.



§ 26-35-303 - Joint tenant ownership of property.

(a) In all cases where any tract of land may be owned by two (2) or more persons as joint tenants, coparceners, or tenants in common, and one (1) or more proprietors shall have paid the tax or tax and penalty charged on his or her proportion of the tract, or one (1) or more of the remaining proprietors shall have failed to pay his or her proportion of his or her tax or tax and penalty charged on the land and partition of the land has or shall be made between them, then the tax or tax and penalty, paid as indicated, shall be deemed to have been paid on the proportion of the tract set off to the proprietor who paid his or her proportion of the tax or tax and penalty, and the proprietor so paying the tax or tax and penalty, as indicated, shall hold the proportion of the tract set off to him or her, as indicated, free from the residue of the tax or tax and penalty charged on the tract before partition, and the proportion of the tract set off to the proprietor who shall not have paid his or her proportion of the tax or tax and penalty, remaining unpaid, shall be charged with the tax or tax and penalty in the same manner as if the partition had been made before the tax or tax and penalty, had been assessed.

(b) Whenever any land so held by tenants in common shall be sold upon proceedings in partition or shall be taken by the election of any of the parties to such proceedings, or when any real estate shall be sold at judicial sale, or any administrator's, executor's, guardian's, or trustee's sale, the court shall order the taxes and penalties and the interest thereon, against the lands to be discharged out of the proceeds of the sale or election.






Subchapter 4 - -- Liability of Fiduciaries

§ 26-35-401 - Liability generally.

(a) Every person holding lands as guardian, executor, or administrator and neglecting or refusing to list or pay the taxes upon them, in the manner indicated, shall be liable to an action by his or her ward or devisee for any damage sustained by his or her neglect.

(b) Every person having the care of lands as agent or attorney as indicated having funds of the principal in his or her hands, for such purpose, and neglecting or refusing to list or pay the taxes on the lands shall be liable in an action to his or her principal for any damage the principal may have sustained by his or her neglect or refusal.



§ 26-35-402 - Preference of reimbursement claims.

Every attorney, agent, guardian, executor, or administrator seized or having the care of lands, as indicated, who shall be put to any trouble or expense in listing or paying the taxes on the lands, shall be allowed a reasonable compensation for the time spent, the expenses incurred, and money advanced as indicated, which shall be deemed in all courts a just charge against the person for whose benefit the services shall have been advanced. The claim shall be preferred to all other debts or claims and be a lien on the real estate as well as the personal estate of the person for whose benefit the services shall have been advanced.






Subchapter 5 - -- Tax Payments

§ 26-35-501 - Time to pay -- Installments.

(a) (1) All ad valorem taxes levied on real and personal property by the several county courts of the state when assembled for the purpose of levying taxes, except taxes on the property of utilities and carriers and all ad valorem taxes on real property held in escrow, are due and payable between the first business day in March and October 15 inclusive in the year succeeding the year in which the levy is made.

(2) (A) Except as provided in § 26-35-601, every taxpayer other than a utility or carrier has the option to pay the current taxes on real property and personal property of the taxpayer in installments as follows:

(i) The first installment of one-fourth (1/4) of the amount of the taxes is payable between the first business day in March and the third Monday in April inclusive;

(ii) A second installment of one-fourth (1/4) or a first installment of one-half (1/2) if no payment was made before the third Monday in April is payable between the third Monday in April and the third Monday in July inclusive; and

(iii) The third installment of one-half (1/2) is payable between the third Monday in July and October 15 inclusive.

(B) (i) A county collector may authorize the county's taxpayers other than a utility or carrier to pay current real property taxes and personal property taxes in installments in any amount between the first business day in March and October 15 inclusive.

(ii) Except as provided in § 26-35-601, a county collector shall not accept payment of delinquent real property taxes from a taxpayer unless the delinquent personal property taxes of the taxpayer are paid in full.

(b) All ad valorem taxes levied on the real and personal property of utilities and carriers are due and payable as follows:

(1) One-fourth (1/4) between the first business day in March and the third Monday in April inclusive;

(2) One-fourth (1/4) between the third Monday in April and the second Monday in June inclusive; and

(3) One-half (1/2) between the second Monday in June and October 15 inclusive in the year succeeding the year in which the levy is made.

(c) (1) A county collector shall assess a penalty of ten percent (10%) against all unpaid tax balances remaining after October 15 for every taxpayer other than a utility or carrier or after the prescribed dates listed in subsection (b) of this section for utilities and carriers.

(2) (A) A taxpayer paying in installments under subdivision (a)(2) of this section shall not be assessed a penalty until the taxes become due and remain unpaid after October 15.

(B) However, if the last day for the payment of taxes on any installment is a Saturday, Sunday, or postal holiday, the last day to pay taxes without a penalty is the following business day.

(3) (A) A property tax balance payment is timely received under this subsection if mailed through the United States Postal Service and postmarked by October 15.

(B) If October 15 is a Saturday, Sunday, or postal holiday, a property tax balance payment is timely received if mailed and postmarked through the United States Postal Service the following business day.



§ 26-35-502 - Means of payment.

The county taxes of any county of this state levied in pursuance of law shall only be payable in the lawful currency of the United States or scrip or warrants of the county by whose authority they were issued, drawn in pursuance of law and not inconsistent with this section and §§ 14-20-103, 14-20-104, and 14-20-114.



§ 26-35-503 - Interest on public debt.

The tax levied to pay the interest on the public debt shall be collected in the United States currency and paid into the State Treasury in the currency collected.



§ 26-35-504 - Payment by warrants.

(a) The county collector of each county in the State of Arkansas shall receive county warrants in payment of county taxes, and the orders or warrants that may be payable on presentation of any town or city for their respective taxes.

(b) This section shall not be so construed as to compel the county collector to accept any order or warrant that is by the laws of this state required to be refunded.



§ 26-35-505 - County collector to receive warrants at par.

(a) No county collector or deputy county collector shall, either directly or indirectly, contract for or purchase any orders or warrants issued by the county of which he or she is collector, or any state warrants, town orders, or the orders or warrants of any city, town, or other body politic for which he or she is the collector of taxes, at any discount whatever upon the sum due on those orders or warrants.

(b) If any county collector or deputy county collector, directly or indirectly, contracts for, purchases, or procures any orders or warrants at any discount whatever upon the sum for which they are respectively issued, he or she shall not be allowed, on settlement, the amount of the warrants or orders, or any part thereof, and shall also forfeit the whole amount due on the warrants or orders and the sum of one hundred dollars ($100) for each and every breach of the provisions of this section, to be recovered in a civil action at the suit of the state for the use of the county.

(c) (1) The Treasurer of State or the person to whom the county collector of any county is required to return the state, county, city, town, village, school, or road tax is, respectively, prohibited from receiving from any county collector any warrants, orders, or bonds in payment of taxes collected by him or her or his or her deputies unless with the warrants, orders, or bonds, the county collector shall file his or her affidavit with the Treasurer of State or the person entitled to receive the tax, stating therein that all warrants, orders, and bonds were received at their par value and that he or she has faithfully performed his or her duties as prescribed in this section.

(2) Whoever swears falsely in this affidavit is guilty of perjury and, upon conviction, shall be punished by confinement in the state penitentiary for not less than one (1) nor more than three (3) years.



§ 26-35-506 - Credit cards.

(a) All county collectors may accept payment of county property taxes, penalties, and associated costs by an approved credit card or debit card.

(b) (1) As authorized by subsection (a) of this section, all county collectors may enter into contracts with credit card companies and may pay the fees normally charged by those companies for allowing the county collector to accept their cards as payment.

(2) (A) When a taxpayer pays his or her property taxes by an approved credit card, the county collector shall assess a service fee equal to the amount charged to the county collector by the credit card issuer.

(B) This charge may be added to and become part of any underlying obligation.






Subchapter 6 - -- County Collectors

§ 26-35-601 - Personal property taxes to be collected with real estate taxes.

(a) Each county collector in this state shall be charged with the responsibility of collecting personal property taxes shown to be due by the taxpayer as reflected by the records in the county collector's office at the time the taxpayer pays the general taxes due on real estate.

(b) Any county collector willfully accepting payment of general real estate taxes without requiring the payment of personal property taxes due as reflected by the records in the county collector's office shall be deemed guilty of a misdemeanor and upon conviction shall be fined in a sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

(c) (1) Except as provided in subdivisions (c)(2)-(4) of this section, it is the intention of this section to require the collection of personal property taxes as reflected by the records in the office of the county collector and to prevent a taxpayer from paying and the county collector from receiving payment of general real estate taxes without payment of personal property taxes if any personal property taxes are shown to be due.

(2) The provisions of this section shall not prevent any person, firm, partnership, or corporation from paying general real estate taxes on property securing the payment of indebtedness due the person, firm, partnership, or corporation seeking to pay the taxes.

(3) Notwithstanding the other provisions of this section, a county collector shall accept payment of general real estate taxes on a parcel of property at the time the ownership of the property is being transferred if the taxpayer transferring title to the property has paid all delinquent personal property taxes.

(4) Furthermore, a purchaser in a foreclosure sale shall not be responsible for the payment of the personal property taxes required to be paid by this section.



§ 26-35-602 - Tax money to be kept in separate account.

(a) (1) The Director of the Division of Local Affairs and Audits of the Division of Legislative Audit shall require every county collector of taxes to keep any and all tax money collected in a separate account from all other money which the county collector may have in his or her possession.

(2) A county collector shall have no authority to check on this account except in favor of a treasurer or depository to whom he or she is required to pay the money or to himself or herself for commission or salary already earned.

(b) (1) (A) Failure to comply with this section on the part of a county collector shall be a violation and shall render him or her liable to a penalty of not less than twenty-five dollars ($25.00).

(B) Each day's failure shall be considered a separate offense.

(2) Upon finding that public funds and private funds are being jointly deposited or improperly disbursed under this section, the director shall notify immediately the bondsmen of the offending officer and the public of the violation.



§ 26-35-603 - Moneys paid over upon resignation.

(a) (1) Any county collector who shall resign, be removed, or be disqualified shall pay over all moneys, which may be in his or her hands, due the state, county, city, town, or school district, to his or her successor in office and take duplicate receipts therefor.

(2) One (1) of the receipts shall be filed with the county clerk and the other retained by the county collector.

(b) The county clerk shall certify to the Auditor of the State the amount of the receipt, and it shall be the duty of the county collector charged therewith to pay it into the treasury in the same manner and at the same time as regular revenues are to be paid.

(c) In the receipts, it shall be specified particularly on what account the moneys mentioned were received, whether from taxes or from other sources.



§ 26-35-604 - Death of county collector -- Duties of successor.

(a) Whenever any county collector dies after he or she has received the tax books for any year and before he or she has collected the taxes charged therein, his or her legal representative shall hand at once to his or her successor, as soon as he or she is appointed and qualified, the tax books and pay at once all moneys, less his or her commission, which have been collected by the deceased county collector from all sources then in his or her hands.

(b) (1) The new county collector shall execute receipts in triplicate, to be attested by the county clerk, for the tax books so delivered and showing the amount already collected upon them and the amount uncollected.

(2) (A) The new county collector shall also execute receipts in triplicate for the amount of taxes collected by the deceased county collector from all sources and paid over to him or her by the executor or administrator, one (1) of which shall be certified by the county clerk to the Auditor of State, who shall charge the new county collector with the balance of the state taxes due on the tax book and the amount paid over to him or her by the executor or administrator of the deceased county collector.

(B) Another receipt shall be filed with the county clerk, who shall charge the new county collector with the balance of taxes due on the tax books and with the amount paid over by the executor or administrator.

(c) The third receipt shall be given to the executor or administrator of the deceased county collector.



§ 26-35-605 - Extension of time.

(a) The Governor may, by proclamation, extend the time when the penalty shall attach for making distraint, returning delinquent list, advertising and selling delinquent lands, making settlement and paying over the revenue, and for the performance of any other duty by the county collectors so that the taxpayer may have the same time to pay the taxes and the county collector have the same time to perform the duties of his or her office as allowed by law in case the failure or vacancy had not occurred.

(b) The Governor shall, in his or her proclamation, fix the time for the performance of the acts mentioned in this section. A copy shall be filed in the office of the county clerk and recorded in the records of the county court by the county clerk.

(c) The proclamation shall be published in some newspaper in the county for two (2) weeks if a newspaper is published therein.

(d) All acts and duties performed in the time fixed in the proclamation shall be as valid and binding as if performed in the time fixed by the general law.



§ 26-35-606 - Collection of real and personal property taxes.

(a) Any county collector may contract with one (1) or more financial institutions to act as his or her agents to receive real and personal property tax payments on his or her behalf.

(b) Tax payments received under a contract as provided for in this section shall be collected at the same time and in the same manner as all other property tax payments, and no payments shall be collected after the last payment day established by law.

(c) A financial institution receiving tax payments under a contract as provided for in this section, shall, on the first working day of each week, transmit to the county collector all property taxes received during the preceding week.

(d) As used in this section, "financial institution" means any organization or enterprise which receives deposits and forwards checks, drafts, or orders for collection and which is subject to state or federal regulation.

(e) Nothing in this section shall permit a county collector to make any payment to a financial institution for receiving real and personal property taxes as provided in this section.






Subchapter 7 - -- Tax Collection

§ 26-35-702 - Location -- Notice.

County sheriffs and county collectors shall be permitted to collect all taxes at the county seats of the respective counties, after having given notice to be published for four (4) weeks in some newspaper published in the county and by posting notices in three (3) public places in each township to the effect that taxes are due and payable at the time specified in § 26-35-501 and that the books will be kept at the county site of the county for the collection of taxes for the time mentioned.



§ 26-35-703 - Discontinuance of township visits.

(a) In all counties, including those having two (2) or more levying courts or two (2) or more judicial districts, in which the county collector is required by law to visit each precinct or township in the county for the purpose of collecting taxes due, the county collector shall not be required to make these visits but shall publish notice and collect the taxes as provided by § 26-35-702.

(b) In any county where the county collector is required to go to the various townships, he or she shall publish a notice in a newspaper stating that his or her visits to the several townships will be discontinued. The notice shall state where the taxes may be paid, and, where there are two (2) or more county sites, the notice shall advise the dates upon which taxes may be paid at the respective sites.



§ 26-35-704 - Tax books at different sites.

(a) Where there are two (2) or more county sites, the tax books shall be kept at one (1) site part of the time and at the other site part of the time, the time to be divided between the two (2) or more sites as in the judgment of the county collector will be proper.

(b) Where there are two (2) or more sites, the notices shall state the dates between which the county collector will be at each county site.



§ 26-35-705 - Mailing tax statements.

No later than July 1 of each year, the county sheriff or county collector shall be required to mail statements of taxes due by any taxpayer to the address provided by the taxpayer. In the event that the address of the taxpayer changes, the taxpayer has an obligation to furnish the correct address.



§ 26-35-706 - Postage fee -- Disposition.

(a) Every county collector who mails tax statements may charge the taxpayers a postage fee not to exceed the cost of first-class postage to defray the expense of processing and mailing tax statements.

(b) The postage fee shall be noted on each tax statement and shall be paid at the same time or before the tax is paid.

(c) The taxpayer's receipt shall include the amount of postage fee paid.

(d) (1) Postage fees received shall be accounted for on the county collector's final settlement.

(2) The county collector may use the fees to purchase postage, and any amount of fees collected in any month which are not used for the purchase of postage that month shall be deposited into the county general fund.






Subchapter 8 - -- Judicial Appeals

§ 26-35-801 - Appeals disposed of without delay.

The courts of this state shall expeditiously dispose of appeals from the county courts to the end that the revenues may be collected without unnecessary delay.



§ 26-35-802 - Payment not required pending assessment appeal.

(a) No tract or lot of real property shall be returned as delinquent for nonpayment of taxes nor shall any penalty be added to taxes due while there is pending in the circuit court or the Supreme Court an appeal from an order of the county court fixing the assessed value of property.

(b) In the event there has been no final disposition of an appeal prior to the last day fixed by law for the payment of the taxes without penalty, the owner shall have thirty (30) days after final disposition of the appeal within which to pay taxes without penalty.






Subchapter 9 - -- Tax Refunds

§ 26-35-901 - Taxes erroneously assessed and paid.

(a) (1) When any person has paid taxes on any real property or personal property, erroneously assessed, as defined and described in § 26-28-111(c), upon satisfactory proof being adduced to the county court of this fact, the county court shall make an order directed to the county treasurer refunding to the person the amount of tax so erroneously assessed and paid.

(2) All erroneous assessment claims for property tax refunds shall be made within three (3) years from the date the taxes were paid.

(b) The general fund of the county shall be reimbursed by transfer to it from funds of the respective taxing units, and the amount contributed by each taxing unit shall be the amount of the erroneous payment received by the taxing unit.



§ 26-35-902 - Award of attorneys' fees -- Disposition of residual funds.

(a) It is the public policy of this state that circuit courts may, in meritorious litigation brought under Arkansas Constitution, Article 16, § 13, in which the circuit court orders any county, city, or town to refund or return to taxpayers moneys illegally exacted by the county, city, or town, apportion a reasonable part of the recovery of the class members to attorneys of record and order the return or refund of the balance to the members of the class represented.

(b) If, after expiration of a reasonable period of time for the filing of claims for the illegally exacted moneys as ordered by the circuit court, residual funds exist, said residual funds shall be deemed abandoned and escheat to the county, city, or town which exacted same.






Subchapter 10 - -- Records and Forms

§ 26-35-1004 - Tax receipt form.

The county collector, whenever any taxes are paid, shall give the person paying them a receipt dated, numbered, and filled out so as to show by whom, on what, and amount of taxes paid, amount of land and personalty, and percentage rate at the foot of the receipts. The receipt shall be prepared for the purpose and, in case of land, distinctly specify it as it is described on the tax books. The receipt may be in the following form: Click here to view image.



§ 26-35-1005 - Definition.

As used in this subchapter, "book" means either paper or computer storage and retrieval of tax information.






Subchapter 11 - -- Disaster Relief Income Tax Check-Off Program [Transferred]



Subchapter 12 - -- Baby Sharon Act [Transferred]



Subchapter 13 - -- Military Family Relief Check-Off Program [Transferred]






Chapter 36 - Collection Of Delinquent Taxes

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Collection Generally

§ 26-36-201 - Dates taxes due and payable.

(a) (1) All taxes levied on real estate and personal property for the county courts of this state, when assembled for the purpose of levying taxes, are due and payable at the county collector's office between the first business day of March and October 15 inclusive.

(2) All taxes unpaid after October 15 are delinquent.

(b) (1) The county collector shall extend a penalty of ten percent (10%) against all delinquent taxpayers that have not paid their taxes within the time limit specified.

(2) The county collector shall collect the penalty provided in subdivision (b)(1) of this section.

(c) The county collector shall extend an additional penalty of ten percent (10%) upon all delinquent taxpayers if the taxpayers' delinquent personal property taxes are not satisfied or paid in full by October 15 following the purchase of a business or the assets, goods, chattels, inventory, or equipment of a business not in the ordinary course of business.

(d) A penalty shall not be assessed against a taxpayer who is a member of the United States armed forces, reserve component of the armed forces, or the National Guard during the taxpayer's deployment plus one (1) tax year after the deployment ends.

(e) When October 15 falls on a Saturday, Sunday, or a holiday observed by the United States Postal Service, the taxes shall become due and payable the following business day that is not a holiday observed by the United States Postal Service.



§ 26-36-202 - Payment of delinquent taxes.

(a) No taxes returned delinquent shall be paid into the State Treasury except by the county collector.

(b) It shall be the duty of the county clerk to add a penalty of ten percent (10%) upon all taxes returned delinquent, which shall be collected in the manner provided for the collection of delinquent taxes.



§ 26-36-203 - Publication of delinquent personal property tax list.

(a) (1) (A) No later than December 1 in each year, the county collector shall prepare a list of delinquent personal property taxes and deliver a copy of the list to a legal newspaper of the county.

(B) (i) Within seven (7) days thereafter, the newspaper shall publish the list.

(ii) The newspaper shall publish the list in at least seven-point type.

(C) If the newspaper regularly publishes a total market coverage edition or supplement publication that has wider circulation within the county or district, the newspaper may publish the list in that edition or publication.

(2) If there is no newspaper in the county or district, the publication shall be in the nearest newspaper having a general circulation in the county or district for which the list is being published.

(b) The publication shall show, besides the name of the taxpayer, the taxpayer's school district and the total amount of taxes delinquent, including penalties. The publication shall be in substance as follows:

Click here to view form

(c) (1) The newspaper publishing this list shall receive as publication cost the sum of one dollar and twenty-five cents ($1.25) per name, per insertion, which sum, together with fifty cents (50cent(s)) per name for the county collector preparing and furnishing the list, shall be charged to the delinquent taxpayer and shall be paid by the county collector from any moneys in the county collector's possession derived from payment of personal property taxes.

(2) The receipt for the payment, verified by the certificate of the county clerk as to its correctness, shall entitle the county collector to a credit for the amount so paid.

(d) This section shall be cumulative to all existing laws relative to the collection of personal property taxes.



§ 26-36-204 - Striking of names on list.

(a) The delinquent list, together with the fees allowed to any county collector, shall be delivered to his or her successor, and it shall be returned to the county clerk by the outgoing county collector for that purpose, and so on until the whole shall be collected.

(b) After the list has been returned two (2) years, the county court shall have power to strike all names of persons who, in the opinion of the county court, own no property out of which the taxes due on the list can be made by sale or otherwise.

(c) The county court shall have the authority to strike off the delinquent and assessment list at any time the names of persons who own mobile homes which are assessed as real property, improvement only, who, in the opinion of the county court, have vacated the jurisdiction or own no property out of which the taxes due can be made by sale or otherwise.



§ 26-36-205 - List of delinquent officers.

The county collectors shall make a delinquent list of all delinquent clerks and other officers required to pay to the county collectors the amount of revenue received by them, to be called a "list of delinquent officers."



§ 26-36-206 - Distraint of goods to pay delinquent personal property taxes.

(a) At any time after October 15 in each year, after taxes may be due, the county collector shall distrain sufficient goods and chattels belonging to the person charged with taxes levied upon the personal property to pay the taxes due upon the personal property of the person and a penalty of twenty-five percent (25%) on the taxes due, which shall be collected by the county collector and paid into the county school fund, and the costs that may accrue and shall immediately proceed to advertise the sale of the goods and chattels in three (3) public places in the county, stating the time when and the place where the goods and chattels shall be sold.

(b) (1) If the taxes for which property is distrained, and costs which shall accrue thereon are not paid before the day appointed for sale, which shall not be less than ten (10) days after taking the property, the county collector shall proceed to sell the same at public vendue, or so much thereof as will be sufficient to pay the taxes and the costs of the distress and sale.

(2) The county collector shall not distrain any goods and chattels for taxes levied on real property, except as provided in § 26-3-204.

(c) (1) The county collector is authorized and empowered to levy on and sell the goods and chattels of the person liable for taxes provided, in the same manner and under the same restrictions as goods and chattels are required to be levied and sold under execution on judgment at law, when not inconsistent with the provisions of this subchapter.

(2) No goods and chattels of any person shall be exempt from levy and sale.

(d) The county collector is allowed the same fees for making distress and sale of goods and chattels for the payment of taxes which are allowed by law to the county sheriff for making levy and sale of property on execution under § 21-6-307 for each delinquent taxpayer.

(e) (1) If a taxpayer operating a business in a county is delinquent in the payment of personal property taxes for personal property owned by or used in the business, then following the certification and publication of delinquency under § 26-36-203, the county collector may distrain goods or chattels of the taxpayer owned by or used in the business under subsection (a) of this section by publication of a Notice of Distraint and Tax Sale in three (3) public places in the county or in a newspaper of general circulation in the county.

(2) The Notice of Distraint and Tax Sale shall contain:

(A) The location, date, and time of the sale;

(B) The name of the taxpayer and business under which the goods or chattels to be sold is assessed;

(C) The principal sum of personal property taxes owed with a certification of the principal sum by the county collector;

(D) The following specific information:

"The goods or chattels of the taxpayer listed above located within ___________ County, Arkansas, is under distraint and shall be sold to satisfy the delinquency in the payment of personal property taxes under Arkansas Code § 26-36-206. Under Arkansas Code § 26-34-101, the taxes assessed on real and personal property shall constitute a lien entitled to preference over all other judgments, executions, or encumbrances, or liens whensoever created. Under Arkansas Code § 4-1-201, a buyer in ordinary course of business does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt."; and

(E) A statement that it is a Class B misdemeanor to remove, destroy, or deface the Notice of Distraint and Tax Sale or to interfere or obstruct the sale of or the access to the goods or chattels on the date of the sale by the county collector, the county sheriff, or their deputies.

(3) The county collector shall provide a copy of the Notice of Distraint and Tax Sale to the taxpayer by regular mail or by posting a copy at the physical location where the goods or chattels are held.

(4) The Notice of Distraint and Tax Sale shall be posted conspicuously at the location of the sale.

(5) In lieu of physically securing the goods or chattels or storing or transporting the goods or chattels to another location for sale, the sale may be held at any place of business, warehouse, storeroom, or facility owned or under the possession of the taxpayer, including without limitation the current location of the goods or chattels to be sold.

(6) It is a Class B misdemeanor to knowingly remove, destroy, or deface a Notice of Distraint and Tax Sale posted under this section or to knowingly interfere or obstruct the sale or access of the county collector, the county sheriff, or their deputies to the goods or chattels on the date of the sale.



§ 26-36-207 - Garnishment proceedings authorized.

(a) (1) If the tax upon personal property, moneys, credits, investments in bonds, stocks, joint-stock companies, or otherwise of a person, association, or corporation remains unpaid after October 15 in any year and the county collector is unable to find any personal property of the person, association, or corporation on which to levy to make the taxes due, then the county collector shall present the account for taxes to any person who may be indebted to the person, association, or corporation, and demand the payment of the taxes.

(2) The person to whom the account for taxes is presented shall pay over to the county collector the amount of the taxes that the person owes up to the amount of the debt and take the county collector's receipt for the payment. The receipt shall be taken in all courts of this state as payment on the taxpayer's indebtedness to the full amount expressed on the county collector's receipt.

(b) If the person should fail or refuse, on demand, to pay over the amount of the tax that he or she owes to the county collector, the county collector shall file a statement of the amount of the tax with the person so refusing, which shall operate as a garnishment upon the person so served. The county collector shall proceed to collect the taxes in the manner fixed by law in cases of garnishment.

(c) No person shall be compelled to pay any debt before it may be due nor a greater amount than he or she may be owing the person, corporation, or association.

(d) The cost of garnishment shall be paid by the party refusing to pay the taxes when so requested.



§ 26-36-208 - Delinquent taxpayer relocating to another county.

(a) Each county collector in making returns of the delinquent lists of personal property to the county clerk shall note on the margin of the returns the county in this state to which any delinquent taxpayer may have removed or resides in, with the date of his or her removal, if the county collector is able to ascertain that fact.

(b) The county clerk shall immediately forward to the county clerk of any county of this state, which any delinquent taxpayer has removed to or resides within, a certified statement or account of the taxes so assessed and not paid. The certified statement shall specify the value of the property on which the taxes were levied and the amount of the taxes levied thereon, with the penalty and cost. The county collector shall proceed to collect the delinquent taxes in the same manner, and with like authority, as prescribed in this subchapter for collecting delinquent taxes upon personal property and shall make return thereof to the county collector of the proper county.



§ 26-36-209 - Time and manner -- Returns.

(a) The county collector may collect, at any time, all delinquent personal property tax in his or her county, or any that may be sent from another county, by the sale of property or otherwise, and the county collector shall make returns of the amount so collected to the proper counties and officers.

(b) (1) The county collector shall pay over to the county treasurer on the first day of each month or within five (5) working days after the first day of each month all amounts collected for his or her county under this section.

(2) However, upon a certificate of distribution of the amounts collected under this section being prepared by the county clerk, county collector, or other county officer designated pursuant to § 26-28-102(a), which certificate shall be issued on or before the thirtieth day of each month, the county treasurer shall transfer to the various funds the amount due each fund.

(c) (1) All costs associated with such delinquent personal property taxes shall be prorated to the original taxing entities.

(2) All penalties shall be divided fifty percent (50%) to the county general fund and fifty percent (50%) to the county common school fund if that county's common school fund was getting fifty percent (50%) at the time of the enactment of this subsection.

(d) For purposes of this section, the costs and penalties associated with delinquent personal property taxes shall not be considered a portion of the county collector's revenue in calculating excess commissions.



§ 26-36-210 - Counties under unit tax ledger system.

The county collector in any county of this state utilizing the unit tax ledger system for the collection of taxes, pursuant to § 26-28-201 et seq., may appoint a delinquent tax collector for the purpose of collecting the delinquent taxes in his or her county.



§ 26-36-211 - Liability of collector for property improperly sold.

Any collector of any county, city, or town in this state who returns to any person, personal property, or real estate delinquent, by whom or upon which taxes have been paid or advertises for sale, offers to sell, or sells any real or personal property upon which the taxes have been paid for the year for which they shall be returned delinquent, advertised, offered for sale, or sold shall forfeit and pay to the owner of the property, or any other person interested therein or who may be injured thereby, a sum equal to double the taxes, penalty, and costs charged on the personal property or land together with the actual damages as may have been sustained. For any sum so recovered, the officer and his or her sureties shall be liable on his or her official bond.



§ 26-36-212 - Delinquent ad valorem taxes on interests in oil or gas.

(a) (1) When the ad valorem taxes on working interests, royalty interests, or overriding royalty interests in oil or gas of any taxpayer is delinquent for a period of one hundred eighty (180) days or more, any one (1) or more taxing units which are entitled to a portion of the delinquent taxes when collected shall have a cause of action against the delinquent taxpayer for that portion of the delinquent taxes and costs of collection, including the penalty and interest thereon, to which the taxing units are entitled, plus a reasonable attorney's fee.

(2) (A) Any such action shall be brought in the circuit court of the county in which the delinquent taxpayer resides or in which property of the delinquent taxpayer is situated.

(B) Any judgment awarded a taxing unit in such cause of action shall be enforceable to the same extent and in the same manner as other civil judgments.

(b) (1) Any taxpayer offering to redeem tax-delinquent property after an action has been filed as authorized in this section shall be required to pay costs, including attorney fees, incurred by any taxing unit in pursuing its remedies under this section.

(2) When any judgment rendered against a delinquent taxpayer pursuant to this section is satisfied, the tax liability on the property and the amount required to be paid to redeem the property shall be reduced by the amount of the taxes, penalty, and interest included in the judgment.






Subchapter 3 - -- Setoff Against State Tax Refund

§ 26-36-301 - Purposes.

(a) The purpose of this subchapter is to establish as policy that all claimant agencies and the Revenue Division of the Department of Finance and Administration shall cooperate in identifying debtors who:

(1) Qualify for refunds from the division; and

(2) Owe money to the state, to an Arkansas county, city, or town, or to a housing authority created under § 14-169-101 et seq., through its various claimant agencies.

(b) It is also the intent of this subchapter that procedures be established for setting off against any such refund the sum of any debt owed to the state, to an Arkansas county, city, or town, or to a housing authority created under § 14-169-101 et seq.



§ 26-36-302 - Construction.

This subchapter shall be liberally construed so as to effectuate its purposes as far as legally and practically possible.



§ 26-36-303 - Definitions.

As used in this subchapter:

(1) (A) "Claimant agency" means:

(i) State-supported colleges, universities, and technical institutes;

(ii) The Department of Human Services;

(iii) The Arkansas Student Loan Authority;

(iv) The Student Loan Guarantee Foundation of Arkansas;

(v) The Auditor of State;

(vi) The Department of Higher Education;

(vii) The Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration;

(viii) Arkansas circuit, county, district, or city courts;

(ix) Housing authorities created under § 14-169-101 et seq.;

(x) The Employee Benefits Division of the Department of Finance and Administration;

(xi) The Office of Personnel Management of the Department of Finance and Administration;

(xii) County collectors and county treasurers;

(xiii) The Department of Health; and

(xiv) The Internal Revenue Service.

(B) An entity shall not be added as a claimant agency under this subdivision (1) after July 16, 2003, unless the entity has an annual outstanding debt of two hundred thousand dollars ($200,000);

(2) "Debt" means:

(A) Any liquidated sum due and owing any claimant agency, which has accrued through contract, subrogation, tort, operation of law, legal proceeding, or any other legal theory, regardless of whether there is an outstanding judgment for that sum;

(B) Accrued obligations due to an assignment of child support rights made to the state as a condition of eligibility for welfare assistance and those which have accrued from contract with the claimant agency by an individual who is not the recipient of welfare assistance;

(C) Money owed to a claimant agency as a result of a debtor's cashing both the original and the duplicate state warrants;

(D) All of the following that have been delinquent for more than six (6) months and that are not under appeal:

(i) Traffic fines;

(ii) Any court-imposed fine or cost, including fines related to the prosecution of hot checks under the Arkansas Hot Check Law, § 5-37-301 et seq.; and

(iii) Restitution ordered by a circuit, county, district, or city court related to the violation of any state law;

(E) Money owed to a claimant agency for all costs as a result of the debtor's use of state medical and pharmacy benefits for which he or she is not entitled;

(F) Money owed to a claimant agency for all costs resulting from an overpayment of wages or salaries, including a lump sum payment; and

(G) Money owed to a claimant agency for all delinquent taxes, all costs resulting from delinquent taxes, and any penalties assessed against a delinquent taxpayer under § 26-36-201;

(3) "Debtor" means any individual owing money to or having a delinquent account with any claimant agency, which obligation has not been adjudicated, satisfied by court order, set aside by court order, or discharged in bankruptcy;

(4) "Division" means the Revenue Division of the Department of Finance and Administration;

(5) "Refund" means the Arkansas income tax refund that the division determines to be due any individual taxpayer less any amounts determined by the division to be due to the division for payment of any state tax as defined in the Arkansas Tax Procedure Act, § 26-18-101 et seq.; and

(6) "Setoff" means the withholding of part or all of income tax refunds due individuals who owe debts to the State of Arkansas, to a county, a city, or a town, or to a housing authority created under § 14-169-101 et seq.



§ 26-36-304 - Remedy cumulative.

The collection remedy under this subchapter is in addition to and not in substitution for any other remedy available by law.



§ 26-36-305 - Setoffs for claimant agencies.

Subject to the limitations contained in this subchapter, the Revenue Division of the Department of Finance and Administration shall, upon request, render assistance in the collection of any delinquent account or debt owing to any claimant agency. This assistance shall be provided by setting off any refunds due the debtor from the division by the sum certified by the claimant agency as due and owing.



§ 26-36-306 - Minimum sum collectible.

A claimant agency shall not be allowed to effect final setoff and collect debts through use of the remedy established under this subchapter unless the debt is at least twenty dollars ($20.00). However, the Revenue Division of the Department of Finance and Administration may set off any lesser sum, regardless of this provision, which the Director of the Department of Finance and Administration shall establish as economically justifiable.



§ 26-36-307 - Submission of claims -- Information.

(a) All claimant agencies shall submit, for collection under the procedure established by this subchapter, all debts which they are owed, except in cases where the agencies are advised by the Attorney General not to submit a claim because the validity of the debt is legitimately in dispute, because an alternative means of collection is pending and believed to be adequate, or because such a collection attempt would result in a loss of federal funds.

(b) As a condition precedent to setoff, all claimant agencies shall obtain the full name and social security number and submit this information to the Revenue Division of the Department of Finance and Administration and, whenever possible, also obtain and submit the address and any other identifying information required by rules promulgated by the division pursuant to the authority of § 26-36-320 for any person for which the claimant agencies provide any service or transact any business and who the claimant agencies can foresee may become a debtor under the terms of this subchapter.



§ 26-36-308 - Procedure for setoff generally.

(a) (1) A claimant agency seeking to attempt collection of a debt through setoff shall notify, in writing, the Revenue Division of the Department of Finance and Administration and supply the debtor's name, social security number, and any other information necessary to identify the debtor whose refund is sought to be set off.

(2) Notification to the division and the furnishing of identifying information must occur on or before December 1 in the year preceding the calendar year during which the refund would be paid. Additionally, subject to the notification deadline specified, the notification shall be effective only to initiate setoff for claims against refunds that would be made in the calendar year subsequent to the year in which notification is made to the division.

(b) (1) The division shall determine whether the debtor to the claimant agency is entitled to a refund.

(2) Upon determination by the division that a debtor specified by a claimant agency qualifies for such a refund and that a refund is pending, the division shall specify its sum and indicate the debtor's address as listed on the tax return.

(3) Each claimant agency must submit all claims for any year for collection under this subchapter to the division at one (1) time.

(4) Claims to be set off shall be submitted in a form compatible with the data processing equipment of the division, or the submitting claimant agency shall pay the actual cost of converting their list of claims to a form which can be used by the division for effecting setoff.

(c) Unless stayed by court order, the division shall, upon certification as provided in this subchapter, set off the certified debt against the refund to which the debtor would otherwise be entitled.



§ 26-36-309 - Notification of debtor.

(a) The claimant agency shall provide written notice to the debtor whose debt has been certified to the Revenue Division of the Department of Finance and Administration of its intention to intercept the debtor's tax refund.

(b) (1) The contents of the written notification to the debtor and the division's copy of the setoff claim shall clearly set forth:

(A) The basis for the claim to the refund;

(B) The intention to apply the refund against the debt to the claimant agency;

(C) The debtor's opportunity to give written notice of intent to contest the validity of the claim before the claimant agency within thirty (30) days of the date of the mailing of the notice;

(D) The mailing address to which the application for a hearing must be sent; and

(E) The fact that failure to apply for a hearing in writing within the thirty-day period will be deemed a waiver of the opportunity to contest the claim causing final setoff by default.

(2) The notification form shall be approved by the Director of the Department of Finance and Administration.

(c) The written application by the debtor for a hearing shall be effective upon mailing the application postage prepaid and properly addressed to the claimant agency.



§ 26-36-310 - Hearing procedure.

(a) If a claimant agency receives written application of the debtor's intention to contest at hearing the claim upon which the intended setoff is based, it shall grant a hearing according to procedures established under the Arkansas Administrative Procedure Act, § 25-15-201 et seq. Additionally, it shall be determined at the hearing whether the claimed sum asserted as due and owing is correct, and if not, an adjustment to the claim shall be made.

(b) Pending final determination at hearing of the validity of the debt asserted by the claimant agency, no action shall be taken in furtherance of collection through the setoff procedure allowed under this subchapter.

(c) No issues may be considered at the hearing which have been previously litigated.



§ 26-36-311 - Appeals.

Appeals from action taken at hearing allowed under this subchapter shall be in accordance with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 26-36-312 - Certification of debt.

(a) Upon final determination, through hearing provided for by this subchapter, of the debt due and owing the claimant agency or upon the debtor's default for failure to contest the claimant agency's right to setoff as provided for in this subchapter, mandating timely request for review of the asserted basis for setoff, the Revenue Division of the Department of Finance and Administration shall hold for setoff any refund as defined in this subchapter determined to be available to the individual debtor.

(b) Any changes to the original debt certified will be accepted only if the new amount is less than the debt originally certified. Such changes will be forwarded to the division in writing and in a format acceptable to the division. Debtors' names may be deleted from the debt certification listing upon written notice to the division by the claimant agency.

(c) Upon determination that a refund is available to a debtor who has previously been certified as owing a debt to the claimant agency, the division shall finalize the setoff by transferring the refund amount, up to the amount of the debt certified, to the claimant agency and by refunding any remaining balance to the debtor.



§ 26-36-313 - Notice of final setoff.

Upon the finalization of setoff under the provisions of this subchapter, the Revenue Division of the Department of Finance and Administration shall notify the debtor in writing of the action taken along with an accounting of the action taken on any refund. If there is an outstanding balance after setoff, the notice under this section shall accompany the balance when disbursed.



§ 26-36-314 - Priorities of claims.

Priority in multiple claims to refunds allowed to be set off under the provisions of this subchapter shall be corresponding to the order in time which a claimant agency has filed a written notice with the Revenue Division of the Department of Finance and Administration of its intention to effect collection through setoff under this subchapter.



§ 26-36-315 - Joint refunds.

(a) When a taxpayer who is a debtor as defined in this subchapter has filed a joint return for which he or she is due a refund or has filed a separate return on the same form resulting in a joint refund, the entire amount of the refund shall be subject to setoff.

(b) (1) The Director of the Department of Finance and Administration shall notify each taxpayer due a joint refund of the amount and the date of a proposed setoff for a debt certified by a claimant agency to the Revenue Division of the Department of Finance and Administration.

(2) The notice under subdivision (b)(1) of this section shall be in writing and sent to the address listed on the taxpayer's most recently filed income tax return.

(c) (1) (A) A taxpayer who claims that he or she is not a debtor of a claimant agency may seek administrative relief by filing a written protest under oath within thirty (30) days after the notice under subdivision (b)(1) of this section is received.

(B) The written protest shall be signed by the nondebtor taxpayer or the nondebtor taxpayer's authorized agent and include the nondebtor taxpayer's reasons for opposing the proposed setoff.

(2) The nondebtor taxpayer may request the director to consider his or her request for relief upon written documents furnished by the nondebtor taxpayer or upon the written document and the evidence produced by the nondebtor taxpayer at a hearing conducted under the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(3) The nondebtor taxpayer's protest shall include documentation supporting the proportionate share of the nondebtor taxpayer's payment of tax and the resulting amount of the joint refund that the nondebtor taxpayer claims is not subject to setoff.

(d) A nondebtor taxpayer who requests the director to render his or her decision based on written documents is not entitled by law to any other administrative hearing before the director's rendering of his or her decision.

(e) Administrative relief shall not be available to a nondebtor taxpayer who fails to protest a proposed setoff within the thirty (30) days after the notice under subdivision (b)(1) of this section is received.

(f) (1) If a taxpayer requests a hearing in person rather than on written documents, a hearing officer shall set the time and place for hearing on the written protest and shall give the nondebtor taxpayer reasonable notice of the hearing.

(2) At the hearing, the nondebtor taxpayer may be represented by an authorized representative and may present evidence in support of his or her position.

(3) After the hearing, the hearing officer shall render his or her decision in writing and shall serve copies upon both the nondebtor taxpayer and the claimant agency.

(g) The hearings on written protests and determinations made by the hearing officer are not subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(h) (1) After the issuance and service on the taxpayer of a decision of the hearing officer to sustain the setoff of the joint refund, a nondebtor taxpayer may seek judicial relief from the decision by filing suit within thirty (30) days after the date of the final determination of the hearing officer.

(2) Jurisdiction for a suit to contest a determination of the hearing officer under this section shall be in the Pulaski County Circuit Court or the circuit court of the county where the nondebtor taxpayer resides, and the matter shall be tried de novo.

(i) This section is the sole means by which a nondebtor taxpayer may challenge a proposed setoff for the benefit of a claimant agency.



§ 26-36-316 - Disposition of proceeds collected.

(a) Upon effecting final setoff, the Revenue Division of the Department of Finance and Administration shall periodically write checks to the respective claimant agencies for the net proceeds collected on their behalf.

(b) (1) (A) For purposes of this subchapter, except as provided under subdivision (b)(1)(B) of this section, five percent (5%) of the proceeds collected by the division through setoff shall represent the division's cost of effecting setoff, and these costs shall be charged to the respective claimant agency as a collection assistance fee.

(B) If the claimant agency is a circuit court, county court, district court, or city court, or a housing authority created under § 14-169-101 et seq., ten percent (10%) of the proceeds collected by the division through setoff shall represent the division's cost of effecting setoff and shall be charged to the respective circuit court, county court, district court, or city court, or housing authority as a collection assistance fee.

(2) The collection assistance fees paid to the division shall be deposited into the State Treasury for credit to the Constitutional Officers Fund and the State Central Services Fund.



§ 26-36-317 - Accounting of payments.

(a) (1) Simultaneously with the transmittal of a check for net proceeds collected to a claimant agency, the Revenue Division of the Department of Finance and Administration shall provide the claimant agency with an accounting of the setoffs finalized for which payment is being made.

(2) The accounting shall, whenever possible, include:

(A) The full names of the debtors;

(B) The debtors' social security numbers;

(C) The gross proceeds collected per individual setoff;

(D) The net proceeds collected per setoff; and

(E) The collection assistance fee charged per setoff.

(b) Upon receipt by a claimant agency of a check representing net proceeds collected on a claimant agency's behalf by the division and an accounting of the proceeds as specified under this section, the claimant agency shall credit the debtor's obligation with the gross proceeds collected.



§ 26-36-318 - Interest.

Regardless of any other provision of law, no interest shall be paid any debtor on account of any amount set off under the provisions of this subchapter. Where a debtor receives a partial refund after setoff under this subchapter, he or she shall be entitled to interest only on that portion of the refund which he or she actually receives and only where such interest is otherwise provided by law.



§ 26-36-319 - Disclosure of information.

(a) Notwithstanding § 26-18-303 or any other provisions of law prohibiting disclosure by the Revenue Division of the Department of Finance and Administration of the contents of taxpayer records or information and notwithstanding any confidentiality statute of any claimant agency, all information exchanged among the division, claimant agency, and the debtor which is necessary to accomplish and effectuate the intent of this subchapter is lawful.

(b) The information obtained by a claimant agency from the division in accordance with the exemption allowed by subsection (a) of this section shall only be used by a claimant agency in the pursuit of its debt collection duties and practices, and any person employed by or formerly employed by a claimant agency who discloses any such information for any other purpose, except as otherwise allowed by § 26-18-303, shall be penalized in accordance with the terms of that statute.



§ 26-36-320 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to prescribe forms and make all rules which he or she deems necessary in order to effectuate the intent of this subchapter.



§ 26-36-321 - Setoff for debt to Internal Revenue Service.

(a) The Director of the Department of Finance and Administration may enter into an agreement with the Internal Revenue Service to setoff state income tax refunds to satisfy a past-due and legally enforceable debt to the Internal Revenue Service.

(b) This subchapter shall apply to the setoff authorized by this section, except to the extent that any provision conflicts with this section.

(c) In addition to the applicable requirements and procedures under this subchapter, a setoff is not allowed for debts to the Internal Revenue Service unless the Internal Revenue Service complies with all notice and procedural requirements under federal law concerning the levy of a state tax refund.

(d) The setoff and payment to the Internal Revenue Service of an income tax refund due to a taxpayer in this section shall be made from a refund amount due to the taxpayer after the setoff of the taxpayer's refund to claimant agencies other than the Internal Revenue Service.









Chapter 37 - Sale Or Forfeiture Of Real Property

Subchapter 1 - -- General Provisions

§ 26-37-101 - Transfer of tax-delinquent lands.

(a) (1) All lands upon which the taxes have not been paid for one (1) year following the date the taxes were due, October 15, shall be forfeited to the state and transmitted by certification to the Commissioner of State Lands for collection or sale.

(2) Tax-delinquent lands shall not be sold at the county level.

(b) The county collector shall hold all tax-delinquent lands in the county for one (1) year after the date of delinquency, and, if the lands are not redeemed by the certification date, which shall be no later than July 1 of the following year, the county collector shall transmit it to the state by certification, after notice as provided in this chapter, indicating all taxes, penalties, interest, and costs due and the name and last known address of the owner of record of the tax-delinquent lands.

(c) Upon receipt of the certification, title to the tax-delinquent lands shall vest in the State of Arkansas in care of the Commissioner of State Lands.



§ 26-37-102 - Publication of notice -- Fee.

(a) The county collector in each county shall, not less than thirty (30) days nor more than forty (40) days prior to the certification of the land, cause to be published in a newspaper of general circulation in the county:

(1) A list of real property not previously redeemed;

(2) The names of the owners of record;

(3) The amount of the taxes, penalties, interest, and cost necessary to be paid to redeem the property;

(4) The date upon which such period of redemption expires; and

(5) Notice that unless the property is redeemed prior to the expiration of the period of redemption, the lands will be forfeited to the state.

(b) Fees for the publication shall be the same as set forth in § 26-37-108 [repealed].



§ 26-37-103 - Verification by county assessor.

(a) Prior to certification to the Commissioner of State Lands, the county assessor shall:

(1) Verify the assessment to establish value on all parcels to be certified;

(2) Verify the name and last known address of the owner of record of the tax-delinquent land; and

(3) Determine whether the tax-delinquent land exists.

(b) If the land is found to be nonexistent, the county assessor shall remove the delinquent entry from the assessment rolls.

(c) No tax-delinquent lands shall be certified to the Commissioner of State Lands without the county assessor's verification.



§ 26-37-104 - Costs of notices.

(a) All costs of notice shall be added to the costs to be collected from the purchaser or redeemer.

(b) Costs of notice shall include, but not be limited to, certified mail costs, newspaper and catalog costs, and title work.



§ 26-37-105 - Collection fee.

The Commissioner of State Lands shall charge a twenty-five dollar ($25.00) collection fee for each deed issued by the Commissioner of State Lands, whether the land is redeemed or sold.



§ 26-37-106 - Recording of delinquent list.

(a) (1) The county collectors of this state shall cause a list of the delinquent lands in their respective counties, as corrected by the county collectors, to be entered in a permanent record appropriately labeled.

(2) The list shall be a permanent public record and open to the inspection of the public at all times.

(b) The county officer designated by the quorum court under § 26-28-102 shall certify that the total amount of tax-delinquent lands in the permanent record under subsection (a) of this section is equal to the credit allowed the county collector for tax-delinquent lands on the current tax settlement.

(c) The record, so certified, shall be evidence of the facts contained in the list and certificate.



§ 26-37-107 - Publication of delinquent list.

(a) (1) (A) The county collectors of this state shall cause the list of the delinquent lands in their respective counties to be prepared and a copy of the list to be delivered to a legal newspaper of the county by no later than December 1 of each year.

(B) (i) Within seven (7) days thereafter, the newspaper shall publish the list.

(ii) The newspaper shall publish the list in at least seven-point type.

(C) If the newspaper regularly publishes a total market coverage edition or supplement publication that has wider circulation within the county or district, the newspaper may publish the list in that edition or publication.

(2) If there is no newspaper in the county or district, the publication shall be in the nearest newspaper having a general circulation in the county or district for which the list is being published.

(3) The list of delinquent lands shall contain at least the name of the owner and the legal description of the property as was recorded on the tax book.

(b) The publication shall be in substance as follows:

Click here to view form

(c) (1) The legal fee for each required publication of delinquent real property tax lists shall be one dollar and fifty cents ($1.50) per tract per insertion.

(2) The fee shall be added as costs of forfeiture and shall be paid by the county collector from any moneys in the county collector's possession derived from the payment of real property taxes.

(3) The receipts for the payment, verified by the certificate of the county clerk as to its correctness, shall entitle the county collector to a credit for the amount so paid.



§ 26-37-109 - Redemption of tax-delinquent lands not transferred.

(a) (1) A county collector may charge a fee of two dollars and fifty cents ($2.50) for the issuance of each certificate of land redemption for each parcel of tax-delinquent land redeemed in the county collector's office.

(2) The fee under this subsection shall be deposited into the county general fund.

(b) The county collector shall accept payment for the redemption of tax-delinquent land that has not been transferred to the Commissioner of State Lands.

(c) The county collector shall pay over to the county treasurer on the first of each month or within ten (10) days thereafter all amounts collected under this section. However, upon a certificate of distribution of the amounts collected under this section being prepared by the county clerk or county collector, which certificate of distribution shall be issued on or before the thirtieth day of each month, the county treasurer shall transfer to the various funds the amount due each fund, such as the county, school, or municipality fund, from the amounts collected under this section.






Subchapter 2 - -- Sale of Tax-Delinquent Lands

§ 26-37-201 - Publication of notice -- Fee.

(a) (1) The Commissioner of State Lands shall publish a notice of sale of land upon which the ad valorem property taxes have not been paid in a newspaper having general circulation in the county where the land is located.

(2) The publication fee for the notice shall be the same as set forth in § 26-37-107.

(b) The notice shall:

(1) Contain the assessed value of the land;

(2) Contain the amount of taxes, interest, penalties, and other costs due on the land;

(3) (A) Contain the name of the owner, the legal description, and parcel number of the land.

(B) A part or abbreviated legal description shall be sufficient in the notice if the name of the owner and parcel number are listed;

(4) Contain a list of all interested parties; and

(5) Indicate that the land will be sold to the highest bidder if the bid is equal to at least the assessed value of the land as certified to the Commissioner of State Lands.

(c) The highest bidder shall pay all taxes, interest, penalties, and other costs.

(d) (1) Failure of the notice to contain the information required in subsection (b) of this section does not invalidate an auction sale of the land unless an owner or interested party did not receive notice in substantial compliance with § 26-37-301.

(2) Only an owner or interested party that fails to receive notice in substantial compliance with § 26-37-301 may challenge the validity of the publication notice.

(e) As used in this subchapter, "owner" and "interested party" mean the same as defined in § 26-37-301.



§ 26-37-202 - Procedure to sell.

(a) Bidders may bid at the sale or mail their bid to the office of the Commissioner of State Lands. Bids shall be delivered at the appropriate place before the deadline established in the notice of sale.

(b) If no one bids at least the assessed value, the Commissioner of State Lands may negotiate a sale. All negotiated sales shall have approval of the Attorney General.

(c) The Commissioner of State Lands shall conduct tax-delinquent sales in the county wherein the land is located, unless the Commissioner of State Lands determines that there are not enough parcels of land to justify a sale in one (1) county only. In that case, the Commissioner of State Lands may hold a tax-delinquent land sale in one (1) location and thereat sell land located in more than one (1) county if the counties wherein the lands are located are adjoining counties.

(d) The sales shall be conducted on the dates specified in the notices required by this subchapter.

(e) (1) After a sale of the land by the Commissioner of State Lands, including a negotiated sale, the Commissioner of State Lands shall notify the owner and all interested parties of the right to redeem the land within thirty (30) days after the date of the sale paying all taxes, penalties, interest, and costs due, including the cost of the notice.

(2) The notice under subdivision (e)(1) of this section shall be sent by regular mail to the last known address of the owner and all interested parties.

(3) If the land is not redeemed, a limited warranty deed will be issued by the Commissioner of State Lands to the purchaser.

(f) As used in this section, "interested party" has the same meaning as in § 26-37-301.



§ 26-37-203 - Conveyance to purchaser -- Contest.

(a) If the tax-delinquent land is not redeemed within the thirty-day period under § 26-37-202, the Commissioner of State Lands shall convey the tax-delinquent land by issuing a limited warranty deed to the land.

(b) (1) Except as provided in subdivisions (b)(2) and (3) of this section, an action to contest the validity of a conveyance under this section is barred if not commenced within one (1) year after the date of the conveyance.

(2) A cause of action by a person suffering a mental incapacity, a minor, or a person serving in the United States armed forces during time of war during the one-year period under subdivision (b)(1) of this section is barred if not commenced within two (2) years after the disability is removed, the minor reaches majority, or the person is released from active duty during time of war with the United States armed forces.

(3) An action to challenge the validity of a conveyance to a purchaser of land that was sold at a negotiated sale under § 26-37-101 is barred if not commenced within ninety (90) days after the date of the conveyance.

(c) A deed issued after January 1, 1987, by the Commissioner of State Lands is not void or voidable on the ground that the county did not strictly comply with the laws governing tax-delinquent land.

(d) This section does not prevent a taxpayer from contesting the validity of a deed issued by the Commissioner of State Lands on the ground that taxes have actually been paid.



§ 26-37-204 - Sales set aside.

(a) In the event the sale is set aside by legal action or if the land is proven to be nonexistent or double assessed, the purchaser shall be entitled to reimbursement of moneys paid.

(b) The Commissioner of State Lands shall have the authority to set aside any sale. In the event the Commissioner of State Lands determines that a sale shall be set aside, the purchaser may be entitled to reimbursement of moneys paid to the Commissioner of State Lands.

(c) In cases where sales may be set aside by the Commissioner of State Lands or by legal action by the record owner or the heirs or assigns of the record owner, the record owner or the heirs or assigns of the record owner shall pay all back taxes, penalties, interest, and costs charged against the land.

(d) If the Commissioner of State Lands determines that the owner and all interested parties did not receive the required notice of sale and right to redeem, the Commissioner of State Lands shall:

(1) Set aside the sale; or

(2) Notify the owner and interested parties of the reasons why the Commissioner of State Lands does not believe the sale should be set aside.

(e) As used in this section, "interested party" means the same as in § 26-37-301.

(f) The Commissioner of State Lands shall not be liable for any monetary damages to any owner, interested party, or purchaser of tax-delinquent land for any action taken or any omission of action related to the sale of tax-delinquent land.

(g) An owner or interested party shall tender a cashier's check or cash equal to the amount of all taxes, penalties, interest, and costs charged against the tax-delinquent land:

(1) Into the registry of the court before filing a complaint to set aside a sale of the tax-delinquent land; or

(2) With the Commissioner of State Lands before asking the Commissioner of State Lands to set aside a sale of the tax-delinquent land.



§ 26-37-205 - Distribution of funds.

(a) All moneys collected by the Commissioner of State Lands from the sale or redemption of tax-delinquent lands shall be distributed as follows:

(1) (A) First, to the Commissioner of State Lands, the penalties, the collection fees, the sale costs, and the other costs as prescribed by law.

(B) The sale costs, include without limitation fees for title work;

(2) Second, to each county an amount equal to the taxes due plus interest and costs to the county as certified by the county collector, which amount shall be held in an escrow fund administered by and remitted to the county within one (1) calendar year of the receipt of the moneys by the Commissioner of State Lands;

(3) (A) Third, to each county an amount equal to the delinquent personal property taxes, plus penalty, of the owner or owners of the tax-delinquent land as certified by the county collector, which amount shall be held in an escrow fund administered by and remitted to the county after one (1) calendar year of the receipt of the moneys by the Commissioner of State Lands.

(B) The Commissioner of State Lands shall review the information provided by the county collector and any other interested party to ascertain:

(i) Whether the personal property tax and penalty qualifies to be withheld from the tax-delinquent land sale proceeds; and

(ii) The amount of personal property tax and penalty that qualifies under this subdivision (a)(3) to be withheld.

(C) If the Commissioner of State Lands is required to make a refund of the personal property taxes withheld under subdivision (a)(3)(A) of this section to a purchaser of tax-delinquent lands for any reason, the amount of the refund shall be recovered by the Commissioner of State Lands from the county or counties that originally received the proceeds under this subdivision (a)(3) of this section of the tax-delinquent land sale.

(D) The Commissioner of State Lands shall promulgate rules and forms needed to administer this subdivision (a)(3).

(E) This section does not require the Commissioner of State Lands to search county records to determine whether an owner of tax-delinquent land owes delinquent personal property taxes.

(F) This section does not grant a county a right to a lien against real property for the payment of delinquent personal property tax;

(4) (A) Fourth, to the Department of Finance and Administration an amount equal to the delinquent tax, penalty, and interest owed to the Department of Finance and Administration and for which certificates of indebtedness have been filed against the owner or owners of the tax-delinquent land as certified by the Department of Finance and Administration, which amount shall be held in an escrow fund administered by and remitted to the Department of Finance and Administration within one (1) calendar year after the receipt of the moneys by the Commissioner of State Lands.

(B) If the Commissioner of State Lands is required to make a refund of the taxes withheld under subdivision (a)(4)(A) of this section to a purchaser of tax-delinquent lands for any reason, the amount of the refund shall be recovered by the Commissioner of State Lands from the Department of Finance and Administration from the proceeds originally received under this subdivision (a)(4).

(C) The Commissioner of State Lands shall promulgate rules and forms needed to administer this subdivision (a)(4); and

(5) Fifth, to be placed in another escrow fund administered by the Commissioner of State Lands, the remainder, if any.

(b) If no actions are brought within the time limits prescribed under this subchapter, the remaining funds, if any, shall be distributed by the Commissioner of State Lands as follows:

(1) Ten percent (10%) of the remaining funds up to a maximum amount of five hundred dollars ($500) shall be paid to the Commissioner of State Lands for the administration of the distribution of the funds;

(2) (A) After payment is made to the Commissioner of State Lands pursuant to subdivision (b)(1) of this section, the amount left in the remaining funds shall be paid to the former owners of the tax-delinquent land.

(B) (i) "Former owner" means a person, partnership, corporation, or other legal entity capable of owning real property in the State of Arkansas and that holds record title to the real property on the date of sale by the Commissioner of State Lands.

(ii) "Former owner" does not include heirs or relations beyond the first degree of consanguinity.

(C) (i) A former owner must file an application with the Commissioner of State Lands requesting the release of the funds.

(ii) The application shall be provided by the Commissioner of State Lands and shall require proof of ownership of the tax-delinquent land as well as proof of authority to act on behalf of the owner.

(iii) The application may require other information the Commissioner of State Lands deems necessary before the release of the funds.

(D) (i) The former owner shall release and relinquish all rights, title, and interests in and to the tax-delinquent land.

(ii) The Commissioner of State Lands shall provide a release deed to the former owner to execute.

(E) In the event of any dispute, claim, or multiple claims of ownership or controversy regarding the release of the funds, the Commissioner of State Lands may require the party or parties to provide a court order to resolve the issues and to establish the party or parties entitled to the remaining funds.

(F) An agreement by a former owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of remaining funds, is enforceable only if the agreement:

(i) Is in writing;

(ii) Clearly sets forth the nature of the property and the services to be rendered;

(iii) Provides a fee of not more than ten percent (10%) of the recovery;

(iv) Is signed by the former owner; and

(v) States the value of the remaining funds before and after the fee or other compensation has been deducted.

(G) (i) An agreement covered by subdivision (b)(2)(F) of this section that provides for compensation that is unconscionable is unenforceable except by the former owner.

(ii) A former owner who has agreed to pay compensation that is unconscionable may maintain an action to reduce the compensation to a conscionable amount.

(iii) The court may award reasonable attorney's fees to a former owner that prevails in the action.

(H) Subdivision (b)(2)(G) of this section does not preclude a former owner from asserting that an agreement covered by subdivision (b)(2)(F) of this section is invalid on grounds other than unconscionable compensation.

(I) (i) The Commissioner of State Lands shall make all funds payable to the former owner.

(ii) No funds shall be made payable to any other person or entity other than the former owner without a court order directing the payment to the other person or entity.

(iii) No interest shall be paid to the former owner on the funds.

(J) (i) Anyone filing a claim or assisting with the filing of a claim that results in the erroneous payment of a claim is responsible for the repayment of all funds paid.

(ii) Any claim filed fraudulently is punishable as a Class D felony; and

(3) (A) Any funds placed in escrow prior to July 1, 2005, shall be held in escrow for five (5) years and at the end of the five-year period, if the funds have not been distributed, the escrow funds shall escheat to the county in which the property is located.

(B) Any funds placed in escrow on and after July 1, 2005, shall be held for three (3) years, and at the end of the three-year period, if the funds have not been distributed, the escrow funds shall escheat to the county in which the property is located.

(c) All funds distributed to each county by the Commissioner of State Lands from the redemption or sale of tax-delinquent lands, including any interest and costs, are to be distributed to the applicable taxing units where the delinquent land is located within the county in the manner and proportion that the taxes would have been distributed if they had been collected in the year due.

(d) All funds received by a county from the redemption of tax-delinquent land at the county level, including any penalty, interest, and costs, are to be distributed to the applicable taxing units where the delinquent land is located within the county in the manner and proportion that the taxes would have been distributed if they had been collected in the year due.

(e) This section shall be severable, and if any phrase, clause, sentence, or provision of this section is declared to be contrary to the laws of this state, the validity of the remainder of this section shall not be affected.



§ 26-37-206 - Void sales.

If the taxes charged on any land or lot, or part thereof, are regularly paid, and the land or lot erroneously returned delinquent and sold for taxes, the sale of the land or lot shall be void and the money paid by the purchaser at such a void sale shall be returned to him or her by the officer having the money in charge, on the order of the county court that the land was erroneously returned delinquent and sold for taxes.



§ 26-37-207 - Invalid donation by state.

If the title of any person holding lands by virtue of a donation deed from the state shall, for any cause, be determined to be invalid in any action brought by or against him or her at law or in equity, then such donor, his or her heirs, successors, and assigns, shall be entitled, in addition to all other available remedies, to a lien upon the lands for the amount of the taxes, penalty, and costs for which the lands were originally forfeited and sold, plus all taxes on the lands which have subsequently been paid by the purchaser, his or her heirs, successors, and assigns, together with all taxes and improvement district assessments which may have been paid on the lands following the donation, with interest on the amount paid for the lands and on the taxes and assessments from the respective dates of payment until repaid at the rate of six percent (6%) per annum. The court rendering judgment or decree against the validity of the donation shall declare and enforce the lien.



§ 26-37-208 - Wrong name in tax book.

No sale of any land or lot for delinquent taxes shall be considered invalid on account of its having been charged on the tax book in any other name than that of the rightful owner if the land or lot is, in other respects, sufficiently described on the tax books and the taxes for which the land or lot is sold are due and unpaid at the time of the sale.



§ 26-37-209 - Compensation for improvements.

(a) (1) No purchaser under this chapter of any land or town lot or city lot nor any person claiming under him or her shall be entitled to any compensation for any improvement that he or she shall make on the land or town lot or city lot within the time frame established in § 26-37-203.

(2) No purchaser of land that was sold at a negotiated sale under § 26-37-101 shall be entitled to any compensation for any improvement that he or she makes to the land within the time frame established in § 26-37-203.

(b) (1) For an improvement made after the expiration of the time frame established in § 26-37-203, the purchaser under this chapter shall be allowed the full cash value of the improvement, and the allowance shall be a charge upon the land.

(2) For an improvement made after the expiration of the time frame established in § 26-37-203 to a subdivided lot that was purchased at a negotiated sale under § 26-37-202(b), the purchaser shall be allowed the full cash value of the improvement, and the allowance shall be a charge upon the land.



§ 26-37-210 - Sale of timber, oil, gas, or mineral rights.

(a) If a timber right, an oil right, a gas right, or a mineral right is owned or assessed separate from the fee in the land and the taxes due on the right are not paid, the timber right, oil right, gas right, or mineral right is subject to the tax laws governing forfeiture and sale of tax-delinquent land.

(b) Any timber right, oil right, gas right, or mineral right forfeited and certified to the Commissioner of State Lands is subject to disposition as provided in this chapter.



§ 26-37-211 - Purchaser of timber rights.

The sale of timber rights for delinquent taxes shall vest the purchaser with whatever right to enter, cut, and remove the timber that was possessed by the former owner.



§ 26-37-212 - Dedication of land as public park.

If an owner of land dedicates it to the city where the land is located for park purposes by a filed and recorded plat and bill of assurance and there are any delinquent general taxes of the state or a political subdivision of the state against the land, upon a showing that title to the land is dedicated to the city as a public park, the Commissioner of State Lands and the proper county officials of the county where the land lies shall cancel any delinquent general taxes.



§ 26-37-213 - Record of lands forfeited.

(a) The Commissioner of State Lands shall keep a permanent record of all lands forfeited to the state for taxes and note in the record in whose name the forfeited land was listed, for what year or years it was taxed, the amount of tax due thereon, and when forfeited.

(b) The record shall be open to the inspection of anyone.



§ 26-37-214 - Limitation on liability.

Except as provided in § 26-37-204(a) and (b), the Commissioner of State Lands as well as the county from which the property is certified shall be immune from liability for damages, costs, fees, or compensation for improvements made to the property arising from the sale of tax-delinquent property even if the sale is found to be invalid or void as a result of error by the Commissioner of State Lands or the county.






Subchapter 3 - -- Redemption of Realty to Be Sold for Taxes

§ 26-37-301 - Notice to owner.

(a) (1) After receiving tax-delinquent land, the Commissioner of State Lands shall notify the owner, at the owner's last known address as certified by the county, by certified mail, of the owner's right to redeem by paying all taxes, penalties, interest, and costs, including the cost of the notice.

(2) All interested parties shall receive notice of the sale from the Commissioner of State Lands in the same manner.

(3) If the notice by certified mail is returned unclaimed, the Commissioner of State Lands shall mail the notice to the owner or interested party by regular mail.

(4) If the notice by certified mail is returned undelivered for any other reason, the Commissioner of State Lands shall send a second notice to the owner or interested party at any additional address reasonably identifiable through the examination of the real property records properly filed and recorded in the office of the county recorder where the tax-delinquent land is located as follows:

(A) The address shown on the deed to the owner;

(B) The address shown on the deed, mortgage, assignment, or other filed and recorded document to the interested party; or

(C) Any other corrected or forwarding address on file with the county collector or county assessor.

(b) The notice to the owner or interested party shall also:

(1) Contain a partial or abbreviated legal description and the parcel number;

(2) State that the tax-delinquent land will be sold if not redeemed prior to the date of sale; and

(3) (A) Provide the sale date.

(B) The sale date shall be no earlier than one (1) year after the tax-delinquent land is certified to the Commissioner of State Lands.

(c) As used in this section, "owner" and "interested party" mean any person, firm, corporation, or partnership holding title to or an interest in the tax-delinquent land by virtue of a bona fide recorded instrument at the time of certification to the Commissioner of State Lands.

(d) The Commissioner of State Lands shall not be required to notify by certified mail or by any other means a person, firm, corporation, or partnership whose title to or interest in the tax-delinquent land is:

(1) Obtained after certification to the Commissioner of State Lands; or

(2) Expired or barred or was released or otherwise terminated before the date of sale regardless of whether a bona fide recorded instrument reflects the termination of the title or interest.

(e) (1) If the Commissioner of State Lands fails to receive proof that the notice sent by certified mail under this section was received by the owner of a homestead that is tax-delinquent land, then the Commissioner of State Lands or his or her designee shall provide actual notice to the owner of a homestead by personal service of process at least sixty (60) days before the date of sale.

(2) As used in this subsection:

(A) "Homestead" means a homestead as defined in § 26-26-1122; and

(B) "Owner of a homestead" means:

(i) Every owner if the homestead is owned by joint tenants; and

(ii) Either the husband or the wife if the homestead is owned by tenants by the entirety.

(3) The owner of a homestead that is tax-delinquent land shall pay for the additional cost of the notice by personal service of process under this subsection.

(f) The validity of a notice under this section may be challenged only by an owner or interested party of tax-delinquent land that did not receive notice in substantial compliance with this section.



§ 26-37-302 - Payment required.

(a) To redeem tax-delinquent land with the county collector or the Commissioner of State Lands and to purchase tax-delinquent land at the Commissioner of State Land's sale the redeemer or purchaser of tax-delinquent land shall pay all delinquent taxes, plus:

(1) Ten percent (10%) simple interest for each year of delinquency;

(2) A ten percent (10%) penalty for each year of the delinquency; and

(3) The costs incurred by the county and the Commissioner of State Lands.

(b) The penalties and interest shall accrue beginning on October 11 in the year of delinquency.

(c) Payment to redeem tax-delinquent land under this section shall be made by cash or cashier's check if the redemption occurs:

(1) Within sixty (60) days before the date of the scheduled sale; or

(2) During the redemption period following the sale.



§ 26-37-303 - Redemption deed.

(a) If the owner redeems the tax-delinquent land, the Commissioner of State Lands shall issue a redemption deed and record it in the county wherein the land is located.

(b) The fee for the redemption deed and the fee for recording the deed shall be borne by the owner.



§ 26-37-305 - Rights of persons under disability.

(a) All land or a city lot or town lot belonging to an insane person, minor person, or person in confinement that is sold for taxes may be redeemed within two (2) years after the expiration of the person's disability.

(b) (1) In redemption of any land described in subsection (a) of this section by any person after the expiration of a disability described in subsection (a) of this section, the purchaser shall be required to account for all timber, gas, oil, or mineral substance taken from the land while holding under the tax title and protect the rights of any person under disability as provided in this section.

(2) (A) A person desiring to take any timber, gas, oil, or mineral substance from any land held under tax title within ten (10) years after the sale for taxes shall first execute a bond in sufficient amount to cover the substance to be removed, with good and sufficient sureties, conditioned that the holder of the land will pay for all substances removed from the land if the land is redeemed under the provisions of this section.

(B) The bond shall be filed with and approved by the county clerk in the county where the land is located.

(c) (1) Any person removing timber, gas, oil, or a mineral substance from any land contrary to the provisions of this section and without first executing the bond provided for in this section shall be guilty of a violation and shall be fined in any sum not less than twenty-five dollars ($25.00) and not more than double the amount of the substance removed.

(2) A person may remove timber from land cleared in good faith for cultivation without becoming liable to the penalty provided in this section.

(d) (1) The county clerk shall keep a record of all certificates of redemption of lands or city lots or town lots, or parts of lands or city lots or town lots, which were sold for delinquent taxes and redeemed and shall retain the record of them for ten (10) years from the date on which the redemption certificates were issued.

(2) Thereafter, unless a court order shall have been issued with respect to any such redemption certificate, the county clerk may destroy the record.



§ 26-37-306 - Procedure for redemption by persons under disability.

(a) All lands and town or city lots, or parts thereof, which have been or may hereafter be forfeited to the state for nonpayment of taxes, which belong to minors, persons of unsound mind, and persons in confinement at the date of forfeiture, may be redeemed by such persons by application to the Commissioner of State Lands within the limitation prescribed by law and upon the terms and in the manner provided by law.

(b) (1) Persons of the class mentioned in subsection (a) of this section may, by themselves or by their guardians or next friend, present their petition to the Commissioner of State Lands, setting forth the evidence of their title at the date of forfeiture and their right to redeem under this section and the facts set forth shall be sworn to by the petitioner.

(2) The oath shall be attested by the clerk of the circuit court of the county, or some notary public of the county and state in which the petitioner resides or before the Commissioner of State Lands.

(c) The Commissioner of State Lands may require other evidence than the petition to establish the facts therein set forth, and the petitioner may take proof by affidavit or otherwise as the Commissioner of State Lands may prescribe.

(d) (1) If the Commissioner of State Lands finds the facts set forth in the petition to be true, he or she shall cancel the forfeiture on his or her books and issue his or her certificate to the party redeeming the land or lot, setting forth the fact that the land or lot has been duly and legally redeemed by the payment of all taxes, penalties, and costs due thereon.

(2) Upon the presentation of the certificate to the county clerk of the county in which the lands lie, the county clerk shall mark on his or her record of lands forfeited to the state opposite to the tract described in the certificate the words "redeemed before the Commissioner of State Lands" and the time when so redeemed.

(e) The assignees of the persons mentioned in subsection (a) of this section shall have two (2) years after they shall have acquired title to redeem the lands or town or city lots, and under the same provisions and restrictions that their assignors had. In no case shall they have a longer time in which to redeem than the assignor had at the time of sale.

(f) The provisions of this section shall not apply to any land or town or city lots that have been in anywise disposed of by the state prior to the filing in the office of the Commissioner of State Lands a petition for redemption.



§ 26-37-307 - Joint tenant, tenant in common, or coparcener.

When any joint tenants, tenants in common, or coparceners shall be entitled to redeem any land or lot, or part thereof, sold for taxes and any person so entitled shall refuse or neglect to join in the application for the certificate of redemption, or from any cause cannot be joined in the application, the county clerk may entertain the application of any one (1) of these persons, or as many as shall join therein, and may make a certificate for the redemption of such portion of the land or lot, or part thereof, as the person making the application shall be entitled to redeem.



§ 26-37-308 - Portion of tract of land.

(a) (1) When a portion of a tract of land sold for general taxes or for any improvement district taxes extended by the county clerk on the county tax books is claimed by any person who desires to redeem the land, the person may apply to the county assessor setting forth in writing his or her claim to the land and demanding that the county assessor make a separate assessment upon the tract of land described by the claimant, showing what portion of the general taxes or of the local improvement taxes for which the land is forfeited is properly applicable to the portion of the land sought to be redeemed.

(2) (A) (i) Within two (2) weeks after the application is filed with the county assessor, the county assessor shall file with the county clerk a certificate in which he or she shall justly apportion the delinquent general or local improvement taxes between the portion of the land described in the demand of the complainant and the remaining portion of the land.

(ii) For the county assessor's services the claimant shall pay the county assessor the sum of one dollar ($1.00).

(B) If the county assessor fails to file his or her certificate within the time prescribed he or she shall be subject to a penalty of twenty-five dollars ($25.00).

(b) (1) The certificates shall be recorded by the county clerk in a book to be kept by him or her called the tax apportionment book, and the county clerk shall write opposite the description of the lands in the assessment books or local improvement assessment books the words, "See Tax Apportionment Book".

(2) For each case in which the county clerk fails to do so, the county clerk shall be subject to a penalty of twenty-five dollars ($25.00).

(c) (1) (A) At any time before the expiration of the period for redemption of the land and upon paying to the proper officer the sum necessary to redeem the portion of land claimed by the person, any person interested in the land, either as the purchaser at the sale for general or local improvement taxes or claiming the remaining portion of the land, or any part of the land, may file suit in the circuit court to review the justness of the apportionment made by the county assessor.

(B) If the plaintiff prevails in his or her suit, the circuit court shall make a decree charging the land of the defendant with the excess of taxes paid by the plaintiff, which charge shall be the first lien on the land.

(2) (A) If the first redemption is made less than three (3) months before the expiration of the period of redemption, a remaining party interested in the land shall have a period of three (3) months from the time of the redemption in which to bring the suit provided for in this section.

(B) However, the three-month period shall not extend their time for redeeming.

(d) (1) The assessing officers of any improvement district may make a reassessment of the benefits annually.

(2) In any such reassessment the assessing officers may correct defective descriptions.

(3) (A) When a tract of land has been assessed as a whole, the tract may be divided according to its ownership at the time of the reassessment.

(B) This reassessment shall be made, advertised, and equalized in the same manner, and only subject to attack within the same period of time, as the original assessment of benefits.



§ 26-37-309 - Uncertified sales to state.

(a) Any land sold to the state for the nonpayment of taxes since the year 1908 or thereafter, which sale has never been certified to the Commissioner of State Lands, may be redeemed by the person, firm, or corporation holding the lands under color of title by filing with the Commissioner of State Lands a certificate from the county clerk of the county in which the lands are situated, showing the sale of the land, the amount of taxes, penalty, and cost due thereon, if any, and the payment thereof and making a sworn statement in writing that he or she is the holder of the lands as aforesaid and entitled to redeem them.

(b) Upon compliance with subsection (a) of this section, the Commissioner of State Lands shall issue to the person, firm, or corporation a quitclaim deed to the land, conveying to the person, firm, or corporation, as the case may be, all claim, right, and title the state acquired by the sale. The Commissioner of State Lands shall make a record of the sale and of the issuance of the deed in a book kept by him or her for that purpose, showing the sale to the state, the date of the deed, to whom issued, and the description of the lands. The Commissioner of State Lands shall file and preserve all of the original papers in connection with the redemption in his or her office. The papers and record shall be open at all times to public inspection.



§ 26-37-310 - Procedure for redeeming land certified to state.

(a) All lands or town and city lots sold to the state under any decree or other proceedings had under the provisions of an act entitled "An act to enforce the payment of overdue taxes," Acts 1881, No. 39, approved March 12, 1881 [repealed], and now owned by the state and all lands or town and city lots forfeited and sold to the state for nonpayment of taxes and certified to the Commissioner of State Lands which have not been sold or otherwise disposed of by the state, or which may hereafter be sold and forfeited to the state, and certified as aforesaid, may, until disposed of by the state, be redeemed by the person owning the land or lot at the time of forfeiture, or by his or her heirs or assigns, in the manner provided by subsections (b), (c), and (d) of this section.

(b) Any person, or his or her agent or attorney, desiring to redeem any land or town or city lots under the provisions of this section shall first pay to the Treasurer of State an amount or sum of money equal to the taxes for which the land or town or city lots desired to be redeemed were sold, together with penalties and costs and all expenses paid by the state in acquiring title to the land or town or city lots under such forfeiture for taxes and all state and county taxes that would have subsequently accrued thereon had they remained on the tax books subject to taxation.

(c) The Commissioner of State Lands, upon application by any person desiring to redeem any lands or town or city lots under this section, shall furnish the person a statement, showing the amount of money that will be required to be paid to the Treasurer of State under subsection (b) of this section for the redemption of the lands or town or city lots sought to be redeemed.

(d) Before any person shall be permitted to redeem any lands or town or city lots mentioned in subsection (a) of this section, the person, or his or her agent or attorney, shall present and file with the Commissioner of State Lands a verified petition stating that they, or the parties under whom they hold, owned the lands or town or city lots desired to be redeemed at the time they were forfeited for taxes. They shall also file with the petition a receipt, in duplicate, from the Treasurer of State showing the payment of the amount of money necessary to redeem the lands or town or city lots sought to be redeemed as required by subsection (b) of this section.

(e) The Commissioner of State Lands may require other evidence than the petition to establish the facts therein set forth, and the petitioner may take proof by affidavit or otherwise as the Commissioner of State Lands may direct.

(f) If the Commissioner of State Lands finds the facts set forth in the petition to be true and that the amount of money necessary to redeem the lands sought to be redeemed has been paid to the Treasurer of State as required by subsection (b) of this section, he or she shall, by deed of release and quitclaim under his or her hand and official seal, convey to the person redeeming the lands or town or city lots all of the right, title, and interest of the state in and to the lands or town or city lots acquired under any forfeiture, sale, or condemnation for taxes. For this deed, the Commissioner of State Lands shall receive one dollar ($1.00), to be paid by the party applying to redeem the lands or lots.

(g) The Commissioner of State Lands shall file with the Auditor of State one (1) of the receipts executed by the Treasurer of State and presented with the petition required by subsection (d) of this section and shall keep the other receipt on file in his or her office. The Commissioner of State Lands shall forward a copy of the deed executed by him or her under subsection (f) of this section to the county clerk of the county in which the land or lot conveyed by the deed is situated.

(h) After the reception of the deed of the Commissioner of State Lands, the county clerk shall extend on the tax book against the land or lot the taxes other than state and county for the years that the taxes have not been paid since the sale of the land or lot to the state, and these taxes shall be charged and collected as other taxes.

(i) The proceeds of all redemptions of forfeited lands which may hereafter be made under subsections (a)-(e) of this section shall be divided equally between the county where the lands are situated and the state, and paid over in the manner as required and provided in this section.



§ 26-37-311 - Proceedings to redeem prior to sale by state.

(a) At any time before the lands referred to in this section have been sold by the state, the owners thereof may present their petition to the Commissioner of State Lands, setting forth the evidence of their title, or of those under whom they claim, to the lands, at the time of the sale of the lands to the state as stated in this section. The petition shall set forth the evidence of the taxes having been paid on the lands before such sale to the state, for the years for the alleged nonpayment of which taxes the lands were sold to the state under any proceedings or decrees rendered under laws to enforce the payment of overdue taxes, and the facts set forth shall be sworn to by the petitioner and such oath shall be attested by the clerk of the circuit court of the county, or some notary public of the county and state in which such petitioner resides, or before the Commissioner of State Lands.

(b) The Commissioner of State Lands may require other evidence than the petition to establish the facts therein set forth, and the petitioner may take proof by affidavit or otherwise as the Commissioner of State Lands may prescribe.

(c) If the Commissioner of State Lands finds the facts set forth in the petition to be true and that the taxes on the lands had been paid by the present owners of the lands, or by those under whom they claim the lands, for the years they were sold to the state, and before they were sold to the state, he or she shall, by deed of release and quitclaim under his or her hand and official seal, convey to the owner of the lands all of the rights, title, and interest of the state in and to the lands acquired under any sale or other proceedings under provisions of an act to enforce the payment of overdue taxes, Acts 1881, No. 39, approved March 12, 1881 [repealed]. A copy of the deed shall also be sent by the Commissioner of State Lands to the county clerk of the county.

(d) After the reception of the deed from the Commissioner of State Lands to the county clerk, the county clerk shall extend on the tax books against the lands the taxes for the years that the taxes have not been paid since the erroneous sale of the lands to the state under the overdue tax law. The taxes that have not been paid on the lands since the sale to the state shall be charged and collected as in other cases of lands of the state where the Commissioner of State Lands has officially advised the county clerk they have become subject to taxation.



§ 26-37-312 - Reassessment of unimproved land in municipality.

(a) When an acreage tract of unimproved land, that is, land with no residence or other building on it, located in any incorporated municipality is in default to this state for nonpayment of taxes and when the owner of the acreage tract of unimproved land applies to the county assessor of the county where the acreage tract of unimproved land is located for reassessment, it shall be the duty of the county assessor to determine what would have been a fair assessment for the year for which the acreage tract of unimproved land forfeited.

(b) (1) In determining the amount at which the acreage tract of unimproved land should have been assessed, the county assessor should take into consideration how the acreage tract of unimproved land lies.

(2) If the value of the acreage tract of unimproved land is being considered as to its probability or possibility of being platted and sold off in lots or blocks, then due allowance should be made for the land that will be required for streets and alleys.

(3) In arriving at the valuation for reassessment purposes on the acreage tract of unimproved land, the county assessor shall take into consideration the assessed value of platted vacant lots in adjoining or nearby platted subdivisions.

(4) If the property that is platted into lots is served with water, lights, gas, and telephone lines, when there is no improvement district tax on the platted lots for those utility services, then that also should be taken into consideration.

(5) When compared with platted lots, if the streets serving the lots are paved and the paving tax is paid out, or nearly paid out, that, likewise, should be taken into consideration in determining the amount at which the acreage tract of unimproved land should have been assessed.

(c) (1) (A) If the county assessor finds that the acreage tract of unimproved land was valued on county assessor's records too high at the time it forfeited to the state, the county assessor shall make a written report to that effect to the Commissioner of State Lands and state what a fair and equitable assessed value should have been.

(B) It shall then be the duty of the Commissioner of State Lands to make reduction in the amount of taxes in accordance with the report of the county assessor.

(2) Any interested landowner may appeal to the circuit court for review of the findings of the county assessor.

(d) (1) If reduction in the amount of taxes against the acreage tract of unimproved land is made by the Commissioner of State Lands on the report of the county assessor or upon finding of the circuit court upon appeal from the county assessor's findings, then the Commissioner of State Lands shall allow the landowner to redeem the acreage tract of unimproved land or sell the acreage tract of unimproved land as provided by law, based on the corrected amount of taxes due.

(2) When the acreage tract of unimproved land, at the time it forfeited to the state for taxes, was assessed as one (1) tract but when it is now owned by two (2) or more owners, on petition to the Commissioner of State Lands of one (1) or more of the landowners, as shown by certificate of abstractor, the Commissioner of State Lands shall prorate the proportionate part of the reassessment against the respective parts of the acreage tract of unimproved land and the Commissioner of State Lands shall determine the amount of delinquent taxes to be charged against each part of the acreage tract of unimproved land and mark his or her records accordingly.

(3) Each part of the acreage tract of unimproved land may then be redeemed by the owner, the amount necessary to redeem being based on the corrected assessment and apportionment.

(4) If any portion of the acreage tract of unimproved land remains unredeemed for a period of ninety (90) days after the apportionment is made, the Commissioner of State Lands may then sell any portion of the acreage tract of unimproved land as remains unredeemed, or may sell the portion prior to the expiration of the ninety-day period with the consent of the owner.



§ 26-37-313 - Reassessment of parcels of land upon depreciation since forfeiture.

(a) (1) Town and city lots and blocks and acreage tracts, lots, blocks, divisions, and subdivisions that have been platted and sold as being outside of the corporate limits of towns and cities, and rural lots and parcels of land now, or which may hereafter be, forfeited to the state for nonpayment of taxes due thereon that have depreciated in value since forfeiture may be reassessed at their present value by the county assessor of the county in which the lands are located, upon application being made in writing by the application to redeem or purchase them, setting forth the reasons for the reassessment. No application shall contain more than five (5) descriptive calls. Before any such reassessment shall be valid, it shall be presented to the county judge and the chief county school officer of the county in which the lands are located and approved by them in writing and made a matter of record in the county by the county clerk.

(2) The fee of the county assessor shall be one dollar ($1.00) for each application. The fee shall be paid to the county treasurer and credited by him or her to the county general revenue fund. The fee of the county clerk shall be the regular fee allowed by law and shall be paid by the applicant seeking reassessment.

(b) (1) If the county assessor deems the assessment for which parcels of land were forfeited to be too high, he or she shall prepare a certificate stating that a reassessment has been made under this section and shall state, under oath, the cause for the depreciation in the value of the lots or parcels of land.

(2) The county assessor, the county judge, and the chief county school officer are prohibited from making any such reassessment as set out in this section except for the following causes:

(A) Burned buildings not replaced and on which the applicant did not collect insurance;

(B) Buildings removed and from which the applicant received no benefit;

(C) Erosion;

(D) Damage by flood;

(E) Damage by tornado;

(F) Removal of timber from which the applicant received no benefit; or

(G) Any act of God.

(3) When the reassessment has been made, a complete record thereof, including a certified copy of the application, the reassessment, and the court order, shall be forwarded to the Commissioner of State Lands, who shall, upon its receipt, enter it upon a record to be kept by him or her in his or her office for that purpose, and he or she shall issue redemption deeds or sale deeds for forfeited lands in the manner and form provided by law, based upon the reassessment value.



§ 26-37-314 - Sale of tax-delinquent severed mineral interests prohibited.

(a) (1) When severed mineral interests are forfeited to the state and conveyed by certification to the Commissioner of State Lands for nonpayment of property taxes, title to the severed mineral interests shall vest in the State of Arkansas in the care of the Commissioner of State Lands.

(2) The Commissioner of State Lands shall so notify the owner of record by certified mail at his or her last known address.

(3) (A) Except as provided in subsection (b) of this section, the Commissioner of State Lands shall not sell the severed mineral interests but shall retain the severed mineral interests indefinitely for redemption.

(B) However, the severed mineral interests may be leased by the Commissioner of State Lands if he or she determines that a lease is in the best interest of the state.

(C) All benefits, including royalty and leasehold payments, accruing after title vests in the state and before redemption shall be payable to the Commissioner of State Lands.

(D) Upon receipt of any such benefits, the Commissioner of State Lands shall deposit the funds into financial institutions in this state.

(4) (A) The tax-delinquent severed mineral interests may be redeemed at any time in the manner prescribed for the redemption of tax-delinquent real property.

(B) However, upon redemption the owner shall not be entitled to any payments received by the Commissioner of State Lands before redemption.

(5) All funds derived from redemption shall be held in escrow by the Commissioner of State Lands for one (1) year, at which time they shall be distributed the same as funds derived from the redemption of real property.

(b) (1) After the expiration of the redemption period prescribed by this chapter, the Commissioner of State Lands shall sell the severed mineral interests to the surface owners if the surface owners opt to purchase the tax-delinquent severed mineral interests.

(2) The surface owner purchasing severed mineral interests under subdivision (b)(1) of this section shall be allowed to purchase the severed mineral interests for an amount equal to the delinquent taxes and shall not be required to pay any interest or penalties if the surface owner was not the owner of the severed mineral interests at the time the taxes became delinquent.

(c) All benefits, including royalty and leasehold payments, payable to the Commissioner of State Lands pursuant to this section are not subject to the provisions of § 18-28-201 et seq. and § 18-28-401 et seq.

(d) The provisions of this section shall be applicable to all tax-delinquent severed mineral interests currently forfeited to the state and certified to the Commissioner of State Lands as well as to all tax-delinquent severed mineral interests forfeited to the state in the future.

(e) (1) No deed issued under this section shall be void or voidable on the ground that the assessment of the property taxes on the severed mineral interests was not subjoined to the assessment of the property taxes on the surface realty.

(2) This subsection shall be retroactive to all certifications of delinquent severed mineral interests in the records of the office of the Commissioner of State Lands.



§ 26-37-315 - Redemption of homestead by taxpayer.

(a) As used in this section, "homestead" means the same as defined in § 26-26-1122.

(b) If a taxpayer did not receive actual notice of the sale of his or her homestead by the Commissioner of State Lands or his or her designee by personal service of process at least sixty (60) days before the date of the sale, then the taxpayer may redeem the tax-delinquent land by tendering all taxes, penalties, interests, and costs within thirty (30) days after the date of the sale.



§ 26-37-316 - Notice requirement.

(a) As used in this section, "homestead" means the same as defined in § 26-26-1122.

(b) When a homestead is certified to the Commissioner of State Lands, the county collector shall provide notice to the Commissioner of State Lands that the tax-delinquent land is a homestead.









Chapter 38 - Confirmation Of Tax Sales

Subchapter 1 - -- General Provisions

§ 26-38-101 - Uncertified sales to state prior to 1970 canceled.

(a) All sales of lands to the state for nonpayment of taxes for the year 1970 and all years prior thereto, which have not been certified to the Commissioner of State Lands and respecting which sales there is no record in the office of the Commissioner of State Lands, are canceled. The state releases all of its right, title, or interest in and to:

(1) All lands sold to the state for nonpayment of taxes for the year 1970 and all years prior thereto, to which lands the Commissioner of State Lands has executed deeds in favor of the grantees in such deeds, their heirs, successors, and assigns; and

(2) All such lands as have not been disposed of by the Commissioner of State Lands as aforesaid, but which lands have been placed back on the tax books of the counties wherein the lands lie, and the taxes have been paid thereon for more than seven (7) years since they were sold to the state.

(b) The provisions of this section apply whether or not the lands were ever certified to the county clerk and whether or not the lands were certified by the county clerk to the Commissioner of State Lands.



§ 26-38-102 - Uncertified sales to state prior to 1908 canceled.

All sales of land to the State of Arkansas for the nonpayment of taxes for the year 1908 or prior thereto, which have not been certified to the Commissioner of State Lands and of which there is no record in the office of the Commissioner of State Lands, are canceled and set aside, and the state shall not have or assert any claim, right, or title to the lands, or any part thereof.



§ 26-38-103 - Release of overdue tax lands sold to state under Acts 1881, No. 39.

(a) As to all lands in the State of Arkansas which were sold to the state under the provisions of an act to enforce the payment of overdue taxes, Acts 1881, No. 39, approved March 12, 1881 [repealed], and an act amendatory thereto, approved March 22, 1881, to which the Commissioner of State Lands has executed deeds of donation, deeds of sale, or deeds of relinquishment, the state does release its title in favor of the grantees in these deeds, their heirs, successors, and assigns forever. As to all these lands that have not been disposed of by the Commissioner of State Lands as indicated but which have been placed back upon the tax books of the counties wherein the lands lie, and the taxes have been paid thereon for more than seven (7) years since they were sold to the state under the provisions of these acts, the state does release all of its title. These provisions apply whether the lands were certified by the commissioner of the court to the county clerk of the county, as required by these acts, or not, and also to apply whether the lands were certified by the county clerk to the Office of the Commissioner of State Lands, or not.

(b) Any person, firm, or corporation owning or claiming any of these lands may obtain evidence of his or her title thereto having been quieted under the provisions of this section by presenting to the Commissioner of State Lands a certificate under the hand and seal of the county clerk of the county wherein the lands lie, showing that he or she or his or her grantors, direct or by mesne conveyances, have paid the taxes on the lands for the number of years stated since sold to the State of Arkansas under the provisions of these acts of the General Assembly, accompanied by the affidavit of the claimant or his or her agent, showing that he or she is the present owner or claimant and has not sold or conveyed the lands to any other person, firm, or corporation. The certificate and affidavit being filed in the office of the Commissioner of State Lands, the Commissioner of State Lands shall execute a deed of relinquishment of all of the right, title, and interest of the state acquired under these acts to the claimant, or his or her successors and assigns, forever, upon the payment of a deed fee of one dollar ($1.00).



§ 26-38-104 - Execution of duplicate tax deeds.

(a) (1) The county clerks are authorized and empowered to execute duplicate tax deeds to land sold for delinquent taxes, to or in the name of the original grantee in any tax deed which has been lost, mislaid, or destroyed, upon the fact being shown to the county clerk.

(2) (A) If fully satisfied from the evidence of the existence and loss of the original deed, the county clerk shall, on written application for that purpose, proceed to make, execute, and deliver, to or in the name of the original grantee, a good and sufficient deed of conveyance for any such tract of land or lot.

(B) The deed shall be good and valid in law to all intents and purposes as if the original had not been mislaid, lost, or destroyed.

(b) The county clerks shall receive the sum of one dollar ($1.00) as their fee for the execution of each duplicate deed, as provided in this section, from the person applying therefor.



§ 26-38-105 - Reissuance of deed to show tracts sold separately.

(a) Upon the presentation of any void tax deed, showing upon its face that two (2) or more tracts of land were sold together when in fact the tracts were sold separately, to the county clerk of the county in which the lands were sold for taxes and the county clerk being satisfied from the records of his or her office that the several tracts of land contained in the deed were sold separately, the county clerk shall file the void deed in his or her office and cancel it. The county clerk shall thereupon execute in lieu thereof a deed for the tracts of land, reciting the execution of the former deed, and the date thereof, the error therein, that each tract was sold separately, and the amount for which the land was sold, and, in all other respects, conform to the requirement of law.

(b) The deed when executed, as provided in subsection (a) of this section, shall relate back to the void deed and have the same force and effect, both in law and equity, as if executed on the same day.



§ 26-38-106 - Record of deeds made by county clerk.

The county clerk shall enter in a book to be kept in his or her office a minute of all deeds made by him or her for lands and lots, and parts thereof, sold for taxes, naming therein:

(1) The person who stood charged with the taxes at the time of the sale;

(2) The name of the purchaser;

(3) A brief description of the land or lot, or part thereof, sold;

(4) The quantity sold;

(5) The name of the grantee in the deed; and

(6) The date of the execution.



§ 26-38-107 - Title claims adverse to tax title deeds.

(a) Under and by virtue of a deed executed substantially by the county clerk, the party claiming title adverse to that conveyed by the deed shall be required to prove, in order to defeat the title, either that the real property was not subject to taxation for the years named in the deed, or that the taxes had been paid before the sale, that the property had been redeemed from the sale, according to the provisions of this act, and that such redemption was had or made for the use and benefit of persons having the right of redemption under the laws of this state; or that there had been an entire omission to list or assess the property, to levy taxes, to give notice of the sale, or to sell the property.

(b) No person shall be permitted to question the title acquired by a deed of the county clerk without first showing that he or she, or the person under whom he or she claims title to the property, had title thereto, at the time of the sale, or that title was obtained from the United States, or this state, after the sale, and that all taxes due upon the property have been paid by such person, or the person under whom he or she claims title as aforesaid.

(c) In any case where a person had paid his or her taxes, and through mistake, or otherwise, by the county collector, the land upon which the taxes were paid was afterward sold, the deed of the county clerk shall not convey the title.

(d) In all cases where the owner of lands sold for taxes shall resist the validity of a tax title, the owner may prove fraud committed by the officer selling the land or in the purchaser to defeat the sale, and if fraud is so established, the sale and title shall be void.






Subchapter 2 - -- Title to Forfeited Lands

§ 26-38-201 - Suit to confirm title to land in state.

(a) If real property has been forfeited to the State of Arkansas and conveyed by certification to the Commissioner of State Lands for the nonpayment of taxes, the state or the purchaser, donee, or redemptor of the real property may file a suit for confirmation of title in the circuit court of the county where the real property lies, requesting that the title to the real property be confirmed and quieted in the State of Arkansas in care of the Commissioner of State Lands, or in the purchaser, donee, or redemptor of the real property in fee simple.

(b) (1) Suit to confirm title in the State of Arkansas or in a purchaser, donee, or redemptor may be filed at any time after the conveyance by certification.

(2) The state may elect to file for confirmation after conveyance from the state to a purchaser, donee, or redemptor.

(3) If confirmation is filed after a conveyance from the state, the decree of confirmation inures to the benefit of the purchaser, donee, or redemptor of the real property.



§ 26-38-202 - Complaint.

(a) The Commissioner of State Lands on behalf of the State of Arkansas or the purchaser, donee, or redemptor of the real property from the state shall file in the office of the clerk of the circuit court of the county in which the forfeited real property is situated a complaint requesting that title be quieted and confirmed to the real property described in the complaint.

(b) (1) The plaintiff shall attach to the complaint a certified list from the Commissioner of State Lands describing the real property and containing the years and the amounts for which the real property was forfeited.

(2) A purchaser, donee, or redemptor of real property from the state shall attach to the complaint a copy of the limited warranty deed or other documentation evidencing the transfer of the real property from the state to the purchaser, donee, or redemptor.

(c) The complaint may include as many parcels of real property as the Commissioner of State Lands or the purchaser, donee, or redemptor of real property from the state deems proper, so long as all parcels lie within the county.

(d) (1) The certified list is all the proof that is required to show prima facie title in the state.

(2) A limited warranty deed or a donation deed is all the proof that is required to show prima facie title in a purchaser, donee, or redemptor.



§ 26-38-203 - Publication of notice.

(a) Upon filing a complaint under § 26-38-202, the plaintiff shall publish for four (4) consecutive weeks, one (1) time per week, in a newspaper having general circulation in the county wherein the real property is located, a notice calling on all persons, firms, corporations, or improvement districts that can set up any right to the real property so conveyed and forfeited to show cause why the title to the real property should not be confirmed, quieted, and vested in the plaintiff in fee simple.

(b) The notice shall set forth the description of the real property and the name of the person, firm, or corporation that last paid the taxes on the real property.



§ 26-38-204 - Additional parties to suit -- Decree.

(a) A person, firm, corporation, or improvement district claiming an interest in a parcel of real property adverse to the plaintiff under § 26-38-202 shall join or be made a party and shall have the interest adjudicated in a suit under this subchapter.

(b) If a person, firm, corporation, or improvement district claims that the conveyance of real property to the plaintiff was void, the person, firm, corporation, or improvement district shall tender to the clerk of the circuit court the amount of taxes, penalties, interest, and costs due and owing on the real property.

(c) (1) If the person, firm, corporation, or improvement district made a party defendant to the proceeding under this section establishes a superior claim to all or part of the real property, the decree of the circuit court shall:

(A) Be rendered in favor of the party defendant, with respect to the affected real property;

(B) Order the defendant to pay all taxes, penalties, interest, and costs due on the affected real property;

(C) Order the Commissioner of State Lands to issue a deed of redemption to the party defendant for the affected real property; and

(D) Set aside the transfer from the state to the purchaser, donee, or redemptor of the affected real property.

(2) If the party defendant fails to establish a valid defense, an order so stating will be entered, and the party defendant will be allowed to recover the funds tendered to the clerk under subsection (b) of this section.



§ 26-38-205 - Decree.

The decree of a circuit court confirming the forfeiture and conveyance to the state of real property shall inure to the benefit of the purchaser, donee, or redemptor of the real property.



§ 26-38-206 - Effect of the decree of confirmation.

(a) Except as provided in this section and § 26-37-203, the decree of the circuit court confirming the forfeiture and conveyance to the plaintiff under § 26-38-202 shall operate:

(1) As a complete bar at law and in equity of a claim or defense of all persons, firms, corporations, quasi-corporations, associations, trustees, and holders of beneficial interests to the title of the real property; and

(2) To vest the complete and indefeasible title to the real property in the plaintiff under § 26-38-202 and the plaintiff's grantees in fee simple, free and clear of all claims regardless of whether the forfeiture and conveyance is void or voidable because of a defect or irregularity in the proceedings to forfeit and convey the real property.

(b) All parties have the right to appeal a decree of confirmation under this subchapter pursuant to the Arkansas Rules of Civil Procedure.

(c) (1) The claim of a person, firm, corporation, quasi-corporation, association, trustee, or holder of a beneficial interest with a properly recorded interest in the real property that is not properly served with notice of the confirmation proceedings under this subchapter is barred if not commenced within:

(A) One (1) year of the posting of a notice of entry of the decree of confirmation under subdivision (c)(2) of this section; or

(B) Three (3) years from the date that the decree is entered if a notice of entry of the decree of confirmation under subdivision (c)(2) of this section is not posted.

(2) If a notice of entry of a decree of confirmation is posted under this subsection:

(A) The notice shall be posted conspicuously on the property; and

(B) A sworn affidavit evidencing the posting shall be filed with the circuit court in the quiet title action by the party that obtained title to the real property in the quiet title action.



§ 26-38-207 - Court costs and publication fees.

(a) Fees and costs associated with the filing of confirmation suits may be charged to any purchaser, donee, or redemptor to whose benefit the decree of confirmation inures.

(b) The state shall be exempt from payment of court costs.

(c) Fees for publication of notices required under this subchapter shall be governed by § 26-37-108 [repealed].



§ 26-38-208 - Severed mineral rights.

(a) (1) Subject to the additional requirements of this section, this subchapter applies to severed mineral interests that are forfeited and conveyed to the state for the nonpayment of taxes.

(2) For purposes of this subchapter, wherever the terms "real property", "parcel", "parcels", or "parcel of real property" appear, the terms also shall mean severed mineral interests.

(b) (1) Upon filing a suit to confirm title in severed mineral interests, the plaintiff shall:

(A) Undertake a search of the records listed in § 18-60-502 to identify persons entitled to notice; and

(B) Provide notice to all persons that have or claim to have an interest in the severed mineral interests.

(2) The interested persons shall be:

(A) Summoned as defendants in the case; and

(B) Served in the manner required for other civil actions.

(3) At a minimum, the following persons shall be made defendants in a suit to confirm title to severed mineral interests:

(A) All lessors and lessees identified in a recorded and unreleased oil, gas, or mineral lease pertaining to the severed mineral interests;

(B) All persons identified in the county real estate or county tax records as an owner of the severed mineral interests immediately before forfeiture of the severed mineral interests for nonpayment of taxes; and

(C) All heirs, successors, and assigns of the persons described in subdivisions (b)(3)(A) or (b)(3)(B), if the persons are deceased or have assigned or otherwise transferred their interest in the severed mineral interests.

(c) (1) In any suit to confirm title in severed mineral interests, proof that the forfeiture or conveyance sought to be confirmed is void and not merely voidable is a conclusive defense to the suit.

(2) Proof that the forfeiture or conveyance sought to be confirmed is merely voidable but not void shall be considered by the court and determined on the facts as justice and equity requires.



§ 26-38-209 - Application.

The provisions of this subchapter are applicable to all forfeitures and conveyances to the state or from the state whether such forfeiture or conveyance occurred before or after March 23, 1993.









Chapter 39 - Settlement Of Moneys Collected

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Payment of Funds Generally

§ 26-39-201 - Time for payment.

(a) (1) A county clerk, probate clerk, circuit clerk, county sheriff, county collector, or any other county official shall pay over to the county treasurer on the first of each month, or within ten (10) working days thereafter, all funds in his or her possession belonging to the county or its subdivisions that are by law required to be paid into the county treasury, whether taxes, fines, or any moneys that are collected for any purpose by law and belonging to the county.

(2) The county collector shall pay to the Treasurer of State all moneys belonging to the State of Arkansas on the day mentioned in subdivision (a)(1) of this section.

(b) (1) This section does not mean that the county collector shall make a distribution of taxes to all funds but that he or she shall settle with the county treasurer in a lump sum, and the county treasurer shall credit it to the county collector's unapportioned account.

(2) Upon the issuance of a certificate of the county clerk or other county officer designated pursuant to § 26-28-102(a) that is issued on or before the thirtieth day of each month, the county treasurer shall transfer to the various funds ninety percent (90%) of the advance payments made by the county collector during the collecting period and, upon final settlement, the proper adjustments shall be made with the various accounts, and the balance remaining in the unapportioned account shall be distributed upon order of the county court approving the final settlement of the county collector.



§ 26-39-204 - County collector to pay in kind.

(a) The county collector shall pay into the State Treasury and the county treasury, in kind, all money collected by him or her, whether specie, United States paper currency, national bank notes, silver or gold certificates, or warrants or scrip, or check drawn on the county collector's account, as authorized by law to be received.

(b) Every county collector or other officer who shall fail to comply with the provisions of this section shall:

(1) Be fined one hundred dollars ($100) for each violation;

(2) Be held liable on his or her official bond for the difference in value between the funds received and those paid; and

(3) Not be eligible to hold any office of trust in this state.



§ 26-39-206 - Settlement for other moneys received.

(a) In like manner and time as provided in § 26-39-205 [repealed], the county sheriff or county collector shall be required to settle his or her accounts of all moneys received by him or her on account of taxes, fines, penalties, and judgments. They shall be entered of record, so as to show:

(1) What is due the state and county, respectively;

(2) From what officer received;

(3) From what branch of revenue; and

(4) The particular fund, if any, to which it belongs.

(b) If any county collector shall fail to make settlement with the county court at the time required, he or she shall be attached until he or she makes a settlement. Immediately after settlement with the county court, the county clerk shall certify to the Auditor of State the amount due the state. The county collector shall, within fifteen (15) days, pay the sums into the State Treasury and, in ten (10) days, pay over to the county treasurer all sums due the county.



§ 26-39-207 - Taxes on convictions, etc.

The county sheriff shall collect and account for all taxes due upon convictions and all fines, forfeitures, and other sums of money, by whatever name designated, owing to the state or any county by virtue of any order, judgment, or decree of a court of record.



§ 26-39-208 - Duplicate receipts given for funds received.

(a) Whenever the county sheriff or county collector shall receive the amount due from any officer by voluntary payment or by the sale of goods and chattels, he or she shall give the officer duplicate receipts for it, stating therein:

(1) The whole amount received;

(2) How much for the state;

(3) How much for the county; and

(4) The particular fund to which it belongs.

(b) The officer taking the receipts shall, without delay, deposit one (1) of the receipts with the county clerk.



§ 26-39-209 - Charging of funds.

(a) The county clerk shall charge the county sheriff or county collector and county treasurer with all moneys that may come into their hands by virtue of any of the provisions of this subtitle.

(b) (1) The money received for penalty and costs of advertising shall be first applied by the county sheriff or county collector to the cost of advertising delinquent lands, and the surplus, if any, paid into the county treasury at the time of his or her annual settlement.

(2) Should there not be sufficient penalty and costs of advertising to pay the cost of advertising delinquent lands, the balance shall be paid out of the county treasury.



§ 26-39-210 - Record of settlement.

(a) Whenever the county court shall make a settlement with any officer, the substance thereof shall be entered of record so as to show separately:

(1) The whole amount received by the officer;

(2) The amount of commission allowed him or her;

(3) How much remains due to the state and how much to the county; and

(4) On what account each sum of money was received and to what particular fund, if any, it belongs.

(b) All officers who shall have made settlements with the county courts as provided in this chapter shall immediately pay to the county treasurer the full amount with which they shall stand charged on their settlement. In default thereof, the county sheriff or county collector shall enforce the payment in the manner and by the means prescribed in this subtitle for enforcing the collection of taxes.



§ 26-39-211 - Deficit in settlement.

If the settlement of the county collectors or county sheriffs with the county clerks shows any other deficit than that authorized by the provisions of this chapter, it shall be the duty of the county court to immediately notify the prosecuting attorney for the county in which the county collector or county sheriff resides of that fact. Upon notice, it shall be the duty of the prosecuting attorney to immediately bring suit against the county collector or county sheriff and his or her securities for the amount of the deficiency, and also to prosecute the county collector or county sheriff by indictment for malfeasance in office.



§ 26-39-212 - Failure to make settlement.

Every officer required to make settlement who shall fail to settle his or her accounts in the time and manner prescribed by law may be attached and imprisoned until settlement shall be made to the satisfaction of the county court to which he or she is accountable.



§ 26-39-213 - Failure to pay amount due.

Every officer who shall fail to pay the amount due from him or her on settlement and who shall be returned by the county collector or county treasurer to the county court as a delinquent, so that the county collector or county treasurer shall be credited in their accounts with the amount of the delinquency, shall forfeit five percent (5%) per month on the amount due from the time it ought to have been paid, until collected, which may be collected by suit on his or her official bond.



§ 26-39-214 - Adjustment on failure to settle.

(a) If any person chargeable shall neglect to render true accounts or settle as provided in this chapter, the county court shall adjust the accounts of the delinquent officer according to the best information that can be obtained and ascertain the balance due the county.

(b) In these cases, the county court may refuse to allow any commission to the delinquent officer, and he or she shall moreover, without delay, pay into the county treasury the balance found due as indicated.



§ 26-39-215 - Failure of delinquent officer to pay.

If a delinquent officer shall not pay the amount found due the county and produce the county treasurer's receipt therefor within ten (10) days after the balance is ascertained, the county clerk shall charge the delinquent, as a penalty for such failure, twenty-five percent (25%) on the amount then due.



§ 26-39-216 - Judgment for amount due.

Unless a delinquent officer shall appear upon the first day of the next succeeding session of the county court and show good cause for setting aside the settlement, the county court shall enter judgment for the amount due with the penalty added thereon, and fifty percent (50%) per annum, until it shall be paid and may issue execution thereon.



§ 26-39-217 - Reexamination of settlement.

If good cause be shown for setting aside the settlement, the county court may reexamine, settle, and adjust it according to law and may remit any penalty that may have been imposed.



§ 26-39-218 - Lien for balance due.

The amount or balance of every account settled and due to the county shall be a lien from the date of the settlement of the account on the real estate and personal property of the delinquent officer situated in the county wherein each delinquent lives.



§ 26-39-219 - Judgment against delinquent officers and securities.

When any balance shall be found against any county clerk, county sheriff, county collector, county coroner, constable, or other officer for moneys accruing to the county treasury and it shall not be paid within the time prescribed by law, it shall be lawful for the county court, fifteen (15) days' notice being given to the delinquent officers and their securities, to render judgment against the delinquents and their securities for the amount of all moneys ascertained to be due the county and issue execution therefor.



§ 26-39-220 - Adjustment of errors.

(a) (1) The county court has the duty to reconsider and adjust the settlement of any county officer made with the county court, including, but not limited to, the final tax settlement and distribution for any error discovered within three (3) years from the date of the settlement.

(2) Adjustment of an error shall be made within the year of discovery.

(b) Upon discovery of any error in the settlement after three (3) years, but within five (5) years from the date of the settlement, the county judge has the duty to petition the circuit court to obtain an order to correct the errors.



§ 26-39-221 - Notice of reexamination.

Before any settlement shall be reexamined, it shall be the duty of the county court to give the officer ten (10) days' notice of the time and place where the settlement will be adjusted.






Subchapter 3 - -- Report of Delinquent Taxpayers

§ 26-39-301 - Penalty.

Any county collector who shall fail to file with the county clerk a full and complete list of all delinquent personal taxes on the day required by law shall be guilty of a violation punishable by a fine of one hundred dollars ($100) or removal from office.






Subchapter 4 - -- Settlement of County Collectors' Accounts

§ 26-39-401 - Penalty.

Any county clerk or other county officer designated pursuant to § 26-28-102(a) who fails to set up the settlement of the county collector setting forth the amount due the various funds on or before the fourth Monday of December of each year upon conviction is guilty of a violation punishable by a fine of one hundred dollars ($100) or removal from office.



§ 26-39-402 - Review by county court.

(a) All county collectors' settlements shall be made and filed with the county courts on or before the fourth Monday of December each year.

(b) (1) It is the duty of the county courts to pass upon the settlements of the county collectors and to approve, reject, or restate them on or before December 31 of each year.

(2) Failure of the county judge to so approve, reject, or restate the settlements of the county collector within this period of time shall constitute a misfeasance in office and shall be a violation punishable by a fine of one hundred dollars ($100) or removal from office.



§ 26-39-403 - Approval or rejection.

(a) If the tax settlement shall be found to be correct, the county court shall order the tax settlement spread in full upon the records of the county court.

(b) (1) The county clerk or other county officer designated pursuant to § 26-28-102(a) shall certify to the Auditor of State, without delay, the action of the county court on the tax settlement, whether approved or rejected.

(2) If rejected, the county clerk or other county officer designated pursuant to § 26-28-102(a) shall immediately proceed to restate the tax settlement and again submit it to the county court.



§ 26-39-404 - Settlement with county and county subdivisions.

After the tax settlement made with the county collector by the county clerk or other county officer designated pursuant to § 26-28-102(a) has been examined and acted upon by the county court, as provided in § 26-39-402, the county collector shall make settlement with the county and its various subdivisions on or before December 30 of each year.



§ 26-39-406 - Distribution to funds.

All taxes collected and arising under any law of this state shall be distributed by the Auditor of State if in possession of state authority or if in possession of county authority by the county clerk or other county officer designated pursuant to § 26-28-102(a) to the several funds to which the taxes belong.






Subchapter 5 - -- Failure of County Collectors to Account

§ 26-39-501 - Penalty for failing to pay county funds.

(a) Every county collector of the county revenue, having made settlement according to law of the county revenue received and collected by him or her, shall pay the amount found due from him or her into the county treasury, and the county treasurer shall give duplicate receipts therefor, one (1) of which shall be filed by the county collector in the office of the county clerk.

(b) Every county collector or county sheriff who shall fail to make payment of the amount due from him or her on settlement, in the time and manner prescribed in this section, shall forfeit and pay to the county the sum of five percent (5%) per month on the sum wrongfully withheld, to be computed from the time the payment ought to have been made until actual payment, which may be recovered by suit on his or her official bond.



§ 26-39-502 - Penalty for failing to pay state funds.

If any county collector and others bound by law to pay money directly into the State Treasury shall fail to pay the amount so found due into the State Treasury and produce the Treasurer of State's receipt to the Auditor of State therefor within fifteen (15) days after the settlement required in § 26-39-404, the delinquent county collector shall forfeit:

(1) The commissions allowed him or her by law;

(2) The sum of twenty-five percent (25%) on the amount; and

(3) A penalty of five percent (5%) per month on the amount wrongfully withheld, to be computed from the time it ought to have been paid until actual payment. The Auditor of State shall charge the delinquent accordingly, and the amount of principal and forfeitures may be recovered as provided for in this subchapter.









Chapter 40-49 - [Reserved.]

[Reserved]






Subtitle 5 - State Taxes

Chapter 50 - General Provisions

§ 26-50-101 - Definitions.

(a) As used in §§ 26-26-1501 -- 26-26-1504, 26-51-303, 26-51-407, 26-51-408, 26-52-305, and 26-53-110, unless the context otherwise requires:

(1) "Business corporation" means a corporation incorporated under the Arkansas Business Corporation Act, § 4-26-101 et seq.;

(2) "Financial institution" means a state bank or national bank, a savings and loan association, or a building and loan association as defined in this section;

(3) "National bank" means a bank chartered under the banking laws of the United States;

(4) "Savings and loan association" or "building and loan association" means any financial institution or association established and operating under the authority of § 23-37-101 et seq., or § 23-37-706 and § 23-38-101 et seq., or under any other appropriate state or federal law; and

(5) "State bank" means a bank, trust company, or savings bank chartered under the banking laws of this state.

(b) (1) It is the purpose of §§ 26-26-1501 -- 26-26-1504, 26-51-303, 26-51-407, 26-51-408, 26-52-305, and 26-53-110 to clarify the law relating to the taxation of state and national banks and savings and loan and building and loan associations chartered under state and federal law and to simplify and to broaden the tax base applicable to such financial institutions.

(2) It is the intent of §§ 26-26-1501 -- 26-26-1504, 26-51-303, 26-51-407, 26-51-408, 26-52-305, and 26-53-110 to repeal the capital stock tax and, in lieu thereof, to tax state and national banks, savings and loan associations and building and loan associations, under the existing tax laws generally applicable to business corporations.



§ 26-50-102 - Wholesaler to furnish list of retailers.

(a) (1) It shall be the duty of all persons, firms, and corporations, and all business establishments of every kind engaged in the wholesale business of selling merchandise in this state to furnish, upon the request in writing of the Director of the Department of Finance and Administration of this state, the names of any retailers or other persons to whom sales have been made, together with the amount of the sales for any given period, to be used by the director or his or her agents for the purposes of collecting the gross receipts, use, or other tax as may be due this state, but for no other purpose.

(2) The information provided for shall be furnished to the director within thirty (30) days.

(3) The authority given in this subsection is in addition to any and all authority existing by reason of any statute of this state.

(b) Any wholesale concern selling merchandise in this state failing and refusing to give the information in writing, as requested by the director, is declared to be liable for any and all tax and penalty found to be due by the retailer for such period of time as is determined by the director in event the tax is not collectible from the retailer.

(c) The provisions of this section shall apply to out-of-state wholesalers, their agents, solicitors, salespersons, or collectors. Any person, firm, corporation, solicitor, salesperson, agent, or collector who fails, neglects, or refuses to give the information so requested, in addition to being liable for tax and penalty found due, shall be guilty of aiding in evasion of the payment of such tax and, upon conviction in any court of this state, shall be fined in any sum not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000) for each offense.






Chapter 51 - Income Taxes

Subchapter 1 - -- General Provisions

§ 26-51-101 - Title.

This act shall be known and may be cited as the "Income Tax Act of 1929".



§ 26-51-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Corporation" includes joint-stock companies or associations and insurance companies;

(2) "Director" means the Director of the Department of Finance and Administration;

(3) "Domestic," when applied to any corporation or association, including a partnership, means created or organized in the State of Arkansas;

(4) "Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any person, whether individual or corporate, acting in any fiduciary capacity for any person, trust, or estate;

(5) "Fiscal year" means an accounting period of twelve (12) months ending on the last day of any month other than December;

(6) "Foreign", when applied to any corporation or association, including a partnership, means created or organized outside of the State of Arkansas;

(7) "Foreign country" means any jurisdiction other than one embraced within the United States;

(8) "Income year" means "taxable year" as defined in this section;

(9) "Individual" means a natural person;

(10) "Nonresident", when used in connection with the Income Tax Act of 1929, shall apply to any natural person whose domicile is without the State of Arkansas and who maintains a place of abode without this state and spends in the aggregate more than six (6) months of the taxable year without this state;

(11) "Paid", for the purposes of the deductions under the Income Tax Act of 1929, means "paid or accrued" or "paid or incurred", and the words "paid or accrued" or "paid or incurred" shall be construed according to the methods of accounting upon the basis of which the net income is computed under the Income Tax Act of 1929;

(12) "Person" includes individuals, fiduciaries, partnerships, limited liability companies, and corporations;

(13) "Received", for the purpose of computation of the net income under the Income Tax Act of 1929, means "received or accrued", and the words "received or accrued" shall be construed according to the method of accounting upon the basis of which the net income is computed under the Income Tax Act of 1929;

(14) "Resident" means natural persons and includes, for the purpose of determining liability for the tax imposed by the Income Tax Act of 1929 upon or with reference to the income of any taxable year, any person domiciled in the State of Arkansas and any other person who maintains a permanent place of abode within this state and spends in the aggregate more than six (6) months of the taxable year within this state;

(15) "Tax year" means "taxable year" as defined in this section;

(16) "Taxpayer" includes any individual, fiduciary, or corporation subject to the tax imposed by the Income Tax Act of 1929;

(17) (A) "Taxable year" means the calendar year, or the fiscal year ending during such calendar year, upon the basis of which taxable income is computed.

(B) "Taxable year", in the case of a return made for a fractional part of a year, means the period for which such return is made;

(18) "United States," when used in a geographical sense, includes the states, the District of Columbia, and the possessions of the United States; and

(19) "Year" means "taxable year".



§ 26-51-103 - Captions not to affect interpretation.

No caption of any section or set of sections shall in any way affect the interpretation of the Income Tax Act of 1929 or any part thereof.



§ 26-51-104 - Administration.

The Director of the Department of Finance and Administration shall administer and enforce the tax imposed by the Income Tax Act of 1929.



§ 26-51-105 - Income tax director, officers, agents, and employees.

(a) The Director of the Department of Finance and Administration, with the approval of the Governor, may appoint and remove a person to be known as the Income Tax Director who, under the Director of the Department of Finance and Administration's supervision, shall have the direction and control of the assessment and collection of the taxes imposed by the Income Tax Act of 1929.

(b) The Income Tax Director, with the approval of the Governor, may appoint such other officers, agents, deputies, clerks, and employees as he or she may deem necessary, such appointees to have the duties and powers which the Director of the Department of Finance and Administration may from time to time prescribe.

(c) The salaries of all such officers, agents, and employees shall be fixed by the Director of the Department of Finance and Administration not to exceed the amounts appropriated by the General Assembly; and the Director of the Department of Finance and Administration and such officers, agents, and employees shall be allowed reasonable and necessary traveling and other expenses incurred in the performance of their duties not to exceed the amounts appropriated by the General Assembly.

(d) The Director of the Department of Finance and Administration may require such of the officers, agents, and employees as he or she may designate to give bond for the faithful performance of their duties and in such sum and with such sureties as he or she may determine, and all premiums on these bonds shall be paid by the Director of the Department of Finance and Administration out of moneys appropriated for the purposes of the Income Tax Act of 1929.



§ 26-51-106 - Publication of statistics.

The Director of the Department of Finance and Administration shall prepare and publish annually statistics reasonably available, with respect to the operation of the Income Tax Act of 1929, including amounts collected, classifications of taxpayers, income, exemptions, and such other facts as are deemed pertinent and valuable.



§ 26-51-107 - Distribution of tax.

(a) All taxes, interest, penalties, and costs collected under the provisions of the Income Tax Act of 1929 shall be general revenues and shall be deposited into the State Treasury to the credit of the State Apportionment Fund.

(b) The Treasurer of State, on or before the fifth of the month next following the month during which the revenues shall have been received by him or her, shall allocate and transfer them to the various State Treasury funds in the proportions to each as provided by law, after first transferring to the General Revenue Fund Account an amount equivalent to the cost of collection and other pro rata charges as also provided by law.






Subchapter 2 - -- Imposition of Tax

§ 26-51-201 - Individuals, trusts, and estates.

(a) A tax is imposed upon, and with respect to, the entire income of every resident, individual, trust, or estate. The tax shall be levied, collected, and paid annually upon the entire net income as defined and computed in this chapter at the following rates, giving effect to the tax credits provided hereafter, in the manner set forth:

(1) On the first two thousand nine hundred ninety-nine dollars ($2,999) of net income or any part thereof, one percent (1%);

(2) On the next three thousand dollars ($3,000) of net income or any part thereof, two and one-half percent (21/2%);

(3) On the next three thousand dollars ($3,000) of net income or any part thereof, three and one-half percent (31/2%);

(4) On the next six thousand dollars ($6,000) of net income or any part thereof, four and one-half percent (41/2%);

(5) On the next ten thousand dollars ($10,000) of net income or any part thereof, six percent (6%); and

(6) On net income of twenty-five thousand dollars ($25,000) and above, seven percent (7%).

(b) However, no state income tax shall be due this state from a trust or estate created by a nonresident donor, trustor, or settlor, or by a nonresident testator even though administered by a resident trustee or personal representative except on income derived from:

(1) Lands situated in this state, including gains from any sale thereof;

(2) Any interest in lands situated in this state, including, without limitation, chattels real, including gains from any sale thereof;

(3) Tangible personal property located in Arkansas, including gains from any sale thereof; and

(4) Unincorporated businesses domiciled in Arkansas.

(c) No income tax shall be due the State of Arkansas from a nonresident beneficiary on income received from a trust being administered by a resident trustee except on income derived by the trust from:

(1) Lands situated in this state, including gains from any sale thereof;

(2) Any interest in lands situated in this state, including, without limitation, chattels real, including gains from any sale thereof;

(3) Tangible personal property located in Arkansas, including gains from any sale thereof; and

(4) Unincorporated businesses domiciled in Arkansas.

(d) (1) Not later than December 15 of 1998, and each subsequent calendar year, the Director of the Department of Finance and Administration shall prescribe a table which shall apply in lieu of the table contained in subsection (a) of this section with respect to taxable years beginning in the succeeding calendar year. The Director of the Department of Finance and Administration shall increase the minimum and maximum dollar amounts for each rate bracket, rounding to the nearest one hundred dollars ($100), for which a tax is imposed under such table by the cost-of-living adjustment for such calendar year and by not changing the rate applicable to any rate bracket as adjusted. The yearly cost-of-living adjustment increase in each rate bracket as provided in subdivision (d)(2) of this section shall apply to the brackets as contained in subsection (a) of this section as in effect on January 1, 1998.

(2) For purposes of subdivision (d)(1) of this section, the cost-of-living adjustment for any calendar year is the percentage, if any, by which the CPI for the calendar year preceding the taxable year exceeds the CPI for the calendar year 1997, not to exceed three percent (3%). The CPI for any calendar year is the average of the Consumer Price Index as of the close of the twelve-month period ending on August 31 of such calendar year. "Consumer Price Index" means the last Consumer Price Index for All Urban Consumers published by the United States Department of Labor.

(3) The new tables, as adjusted, shall apply for tax returns filed for taxable year 1999 and thereafter, and shall be used by the director in preparing the income tax withholding tables pursuant to § 26-51-907.



§ 26-51-202 - Nonresidents.

(a) A tax is imposed and shall be assessed, levied, collected, and paid annually at the rates specified in § 26-51-201 upon and with respect to the entire net income as defined in this chapter, except as provided in this section, from all property owned and from every business, trade, or occupation carried on in this state by individuals, corporations, partnerships, trusts, or estates not residents of the State of Arkansas.

(b) (1) Each nonresident as defined in § 26-51-102 shall file income tax returns with the State of Arkansas and pay the tax without distinction, or incident to the laws of the nonresident's resident state.

(2) It is the specific intention of the General Assembly that the tax shall be collected from property owned and from the conduct of every business, trade, or occupation, whether or not the individuals, corporations, partnerships, trusts, or estates are qualified to do business in the State of Arkansas and whether or not such business, trade, or occupation shall be conducted in interstate commerce.

(c) However, the payment of the tax shall be based upon net income properly allocated as net income arising from the ownership of property and the conduct of a business, trade, or occupation in the State of Arkansas.

(d) Additionally, no income tax shall be due the State of Arkansas from a nonresident beneficiary on income received from a trust or estate being administered by a resident trustee or personal representative except on income derived by the trust or estate from:

(1) Lands situated in this state, including gains from any sale of the lands situated in this state;

(2) Any interest in land situated in this state, including, without limitation, chattels real, including gains from any sale of an interest in land situated in this state;

(3) Tangible personal property located in Arkansas, including gains from any sale of the tangible personal property located in Arkansas; and

(4) Unincorporated businesses domiciled in Arkansas.

(e) (1) No income tax shall be due the State of Arkansas from a nonresident partner with respect to that partner's distributive share of dividends, interest, or gains and losses from qualifying investment securities owned by an investment partnership, whether or not the partnership has a usual place of business located in this state.

(2) As used in this subsection:

(A) "Investment partnership" means a partnership that meets both of the following requirements:

(i) No less than ninety percent (90%) of the value of the partnership's total assets consists of qualifying investment securities and office space and equipment reasonably necessary to carry on its activities as an investment partnership; and

(ii) No less than ninety percent (90%) of its gross income consists of interest, dividends, and gains from the sale or exchange of qualifying investment securities; and

(B) (i) "Qualifying investment securities" includes all of the following:

(a) Common stock, including preferred or debt securities convertible into common stock, and preferred stock;

(b) Bonds, debentures, and other debt securities;

(c) Deposits and any other obligations of banks and other financial institutions;

(d) Stock and bond index securities, futures contracts, options on securities, and other similar financial securities and instruments; and

(e) Other similar or related financial or investment contracts, instruments, or securities.

(ii) "Qualifying investment securities" shall not include an interest in a partnership unless that partnership is itself an investment partnership.

(3) (A) The provisions of subdivision (e)(1) of this section shall not apply to income derived from investment activity that is interrelated with any trade or business activity of the nonresident or an entity in which the nonresident owns an interest in this state, whose primary activities are separate and distinct from the acts of acquiring, managing, or disposing of qualified investment securities, or if those securities were acquired with working capital of a trade or business activity conducted in this state in which the nonresident owns an interest.

(B) Likewise, the provisions of subdivision (e)(1) of this section shall not apply to corporate partners of an investment partnership except as provided by regulations adopted by the Director of the Department of Finance and Administration.



§ 26-51-203 - Fiduciaries.

(a) The tax imposed by the Income Tax Act of 1929 shall be imposed upon resident fiduciaries, which tax shall be levied, collected, and paid annually with respect to:

(1) That part of the net income of estates or trusts which has not been distributed or become distributable to beneficiaries during the income year. In the case of two (2) or more joint fiduciaries, part of whom are nonresidents of this state, such part of the net income shall be treated as if each fiduciary had received an equal share;

(2) The net income received during the income year by deceased individuals who at the time of death were residents and who have died during the tax year without having made a return; and

(3) The entire net income of resident insolvent or incompetent individuals, whether or not any portion thereof is held for the future use of the beneficiaries, where the fiduciary has complete charge of the net income.

(b) The tax imposed upon a fiduciary by the Income Tax Act of 1929 shall be a charge against the estate or trust.



§ 26-51-204 - Railroads and public utilities.

Every railroad or other public utility, whether organized under the laws of this state or any other state or the federal government, shall be subject to the provisions of the Income Tax Act of 1929 and shall pay the state income tax levied by this subchapter upon that proportion of its entire net income applicable to the State of Arkansas.



§ 26-51-205 - Corporations -- Work Force 2000 Development Fund.

(a) Every corporation organized under the laws of this state shall pay annually an income tax with respect to carrying on or doing business on the entire net income of the corporation, as now defined by the laws of the State of Arkansas, received by such corporation during the income year, on the following basis:

(1) On the first $3,000 of net income or any part thereof ..................... 1 %

On the second $3,000 of net income or any part thereof ..................... 2 %

On the next $5,000 of net income or any part thereof ..................... 3 %

On the next $14,000 of net income or any part thereof ..................... 5 %

On the next $75,000 of net income or any part thereof, but not exceeding $100,000 ..................... 6 %

(2) On net income exceeding one hundred thousand dollars ($100,000), a flat rate of six and one-half percent (6 1/2 %) shall be applied to the entire net income.

(b) Every foreign corporation doing business within the jurisdiction of this state shall pay annually an income tax on the proportion of its entire net income as now determined by the income tax laws of Arkansas, on the following basis:

(1) On the first $3,000 of net income or any part thereof ..................... 1 %

On the second $3,000 of net income or any part thereof ..................... 2 %

On the next $5,000 of net income or any part thereof ..................... 3 %

On the next $14,000 of net income or any part thereof ..................... 5 %

On the next $75,000 of net income or any part thereof, but not exceeding $100,000 ..................... 6 %

(2) On net income exceeding one hundred thousand dollars ($100,000), a flat rate of six and one-half percent (6 1/2 %) shall be applied to the entire net income.

(c) (1) (A) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a fund to be known as the "Work Force 2000 Development Fund".

(B) The Work Force 2000 Development Fund shall consist of those special revenues as specified in subdivision (c)(2) of this section and all other revenues as may be authorized by law.

(2) (A) The Revenue Division of the Department of Finance and Administration shall deposit the funds collected under the provisions of this section for corporate income tax into the State Treasury, there to be credited to the Revenue Holding Fund Account of the State Apportionment Fund.

(B) (i) (a) For each of the state's fiscal years, the Chief Fiscal Officer of the State shall determine as an annual allocation available under the provisions of this section an amount based on the total net revenues, as enumerated in subsections (a) and (b) of this section, which were collected in the immediate past year, multiplied by a factor of six hundred seventy-eight ten thousandths (.0678).

(b) On the last day of each month of the respective fiscal year, the Chief Fiscal Officer of the State shall certify to the Treasurer of State an amount based on one-twelfth (1/12) of the annual allocation provided in this section for transfer as specified in subdivision (c)(2)(B)(ii) of this section.

(ii) The Treasurer of State shall then transfer the amount so certified to the Special Revenue Fund Account as part of the gross special revenues.

(iii) After the deductions as set out in § 19-5-203 have been made, the remaining amount shall be credited to the Work Force 2000 Development Fund.

(iv) The remaining corporate income tax collections remaining in the Revenue Holding Fund Account shall be credited to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed with the other gross general revenue collections for that month in accordance with the provisions of § 19-5-201 et seq.

(d) (1) All proceeds derived from the additional tax levied by this section shall be used exclusively for the authorized educational activities of:

(A) Any postsecondary vocational-technical school, technical institute, comprehensive lifelong learning center, technical college, community college; or

(B) Any postsecondary vocational-technical school, technical institute, comprehensive lifelong learning center, or technical college that merges with a two-year branch of a four-year institution, a four-year institution, a technical college, or a community college.

(2) (A) The distribution of the proceeds shall be supervised by the State Board of Career Education for the postsecondary vocational-technical schools, technical institutes, and comprehensive lifelong learning centers.

(B) The distribution of the proceeds for technical colleges, community colleges, or any postsecondary vocational-technical school, technical institute, comprehensive lifelong learning center, or technical college that merges with a two-year branch of a four-year institution, a four-year institution, a technical college, or a community college shall continue at the same proportion as those distributions made in fiscal year 1996-1997, excluding one-time capital disbursements and professional development disbursements made in fiscal year 1996-1997 equal to the amount of funds distributed in fiscal year 1998-1999.

(C) Any increase in the amount of funds in the Work Force 2000 Development Fund above the amount distributed in fiscal year 1998-1999 shall be supervised by the Arkansas Higher Education Coordinating Board and shall be distributed after a review of needs including, but not limited to, equity considerations and workforce development and after consultation with the presidents and chancellors of the technical and former technical colleges.



§ 26-51-206 - Commercial ventures by churches -- Exceptions.

(a) All income derived from the operation of any business or commercial enterprise or the sale, rental, or other disposition of any property used by a church in its operation of a business or commercial enterprise in this state shall be subject to the Arkansas income tax, except where the income is reinvested in similar property, and shall be reported and the Arkansas income tax paid thereon.

(b) (1) Income from the interest on the savings and investments from dedicated funds, from the sale of dedicated church property, and from the rental of dedicated church property shall be excluded from the provisions of this section.

(2) It is not the intent of this section to impose the Arkansas income tax on rentals or gains on sales of dedicated property held only as a passive investment by a church.

(c) The Director of the Department of Finance and Administration is authorized to promulgate reasonable rules and regulations to carry out the provisions of this section.



§ 26-51-207 - Income tax surcharge.

(a) In addition to the taxes levied by §§ 26-51-201 et seq., 26-51-301, and 26-51-302 [repealed], there is levied an income tax surcharge of three percent (3%) of the tax liability of every person required to file an Arkansas income tax return.

(b) (1) If an individual is a resident of an Arkansas border city described in § 26-52-601 et seq., the individual shall be liable for the income tax surcharge levied in subsection (a) of this section.

(2) The surcharge shall be computed on the tax liability that would have been due had the income tax exemption of § 26-52-601 et seq. not been available.

(3) The income tax exemption of § 26-52-601 et seq. shall not apply to the income tax surcharge levied in subsection (a) of this section.

(c) The revenues derived from the additional tax imposed by this section shall be credited to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed with the other gross general revenue collections.

(d) As used in this section, "tax liability" means the taxes imposed pursuant to §§ 26-51-201 et seq., 26-51-301, and 26-51-302 [repealed] before the application of any tax credits.

(e) This section shall apply only to tax years beginning in calendar years 2003 and 2004.






Subchapter 3 - -- Exemptions and Reduced Tax Rates

§ 26-51-301 - Individuals exempt from taxation or qualifying for the low income tax credit.

(a) As used in this section:

(1) "Head of household" means the same as defined in 26 U.S.C. § 2(b), as in effect on January 1, 2011; and

(2) "Qualifying widow or widower" means the "surviving spouse" as defined in 26 U.S.C. § 2(a), as in effect on January 1, 2011.

(b) (1) Beginning with tax year 2010, the following taxpayers are exempt from state individual income tax:

(A) A single individual whose gross income is less than ten thousand six hundred eighty-two dollars ($10,682) for any income year;

(B) A married couple filing jointly with one (1) or fewer dependents whose gross income is less than eighteen thousand twelve dollars ($18,012) for any income year;

(C) A married couple filing jointly with two (2) or more dependents whose gross income is less than twenty-one thousand six hundred seventy-seven dollars ($21,677) for any income year; and

(D) A head of household or qualifying widow or widower with one (1) or more dependents whose gross income is less than fifteen thousand one hundred eighty-five dollars ($15,185) for any income year.

(2) Beginning with tax year 2011:

(A) A head of household or qualifying widow or widower with one (1) or fewer dependents whose gross income is less than the 2010 base rate of fifteen thousand one hundred eighty-five dollars ($15,185) plus the yearly cost-of-living adjustment provided by subsection (e) of this section for any income year is exempt from state individual income tax; and

(B) A head of household or qualifying widow or widower with two (2) or more dependents whose gross income is less than the 2010 base rate of eighteen thousand one hundred one dollars ($18,101) plus the yearly cost-of-living adjustment provided by subsection (e) of this section for any income year is exempt from state individual income tax.

(c) (1) Beginning with tax year 2010, the following taxpayers are eligible for a low income tax credit:

(A) A single individual whose gross income for the taxable year is ten thousand six hundred eighty-two dollars ($10,682) or more but less than fourteen thousand dollars ($14,000);

(B) A married couple filing jointly with one (1) or fewer dependents whose gross income for the taxable year is eighteen thousand twelve dollars ($18,012) or more but less than twenty-two thousand four hundred dollars ($22,400);

(C) A married couple filing jointly with two (2) or more dependents whose gross income for the taxable year is twenty-one thousand six hundred seventy-seven dollars ($21,677) or more but less than twenty-seven thousand eight hundred dollars ($27,800); and

(D) A head of household or a qualifying widow or widower with one (1) or more dependents whose gross income for the taxable year is fifteen thousand one hundred eighty-five dollars ($15,185) or more but less than nineteen thousand six hundred dollars ($19,600).

(2) Beginning with tax year 2011:

(A) A head of household or a qualifying widow or widower with one (1) or fewer dependents whose gross income for the taxable year is more than the 2010 base rate of fifteen thousand one hundred eighty-five dollars ($15,185) plus the cost-of-living adjustment provided by subsection (e) of this section but less than the 2010 base rate of nineteen thousand six hundred dollars ($19,600) plus the cost-of-living adjustment provided by subsection (e) of this section is eligible for a low income tax credit; and

(B) A head of household or a qualifying widow or widower with two (2) or more dependents whose gross income for the taxable year is more than the 2010 base rate of eighteen thousand one hundred one dollars ($18,101) plus the cost-of-living adjustment provided by subsection (e) of this section but less than the 2010 base rate of twenty-two thousand two hundred dollars ($22,200) plus the cost-of-living adjustment provided by subsection (e) of this section is eligible for a low income tax credit.

(d) (1) For income tax year 2010, the low income tax credit in subdivision (c)(1) of this section shall be determined in accordance with the tables below, based upon the taxpayer's filing status: Click here to view image.

(2) For income tax year 2011, the low income tax credit in subdivision (c)(2)(B) of this section shall be determined using the 2010 base-year table below and adding the yearly cost-of-living adjustment provided in subsection (e) of this section: Click here to view image.

(e) (1) For tax years beginning on or after January 1, 2010, for purposes of determining the exemptions from income tax in subsection (b) of this section and determining eligibility for the low income tax credit in this section, the gross income amounts in subsections (b) and (c) of this section shall be adjusted annually by the cost-of-living adjustment for the current calendar year, rounded to the nearest whole dollar.

(2) For purposes of this subsection, the cost-of-living adjustment for any calendar year is the percentage, if any, not to exceed three percent (3%) by which the Consumer Price Index for the current calendar year exceeds the Consumer Price Index for the preceding calendar year.

(3) The Consumer Price Index for any calendar year is the average of the Consumer Price Index as of the close of the twelve-month period ending on August 31 of that calendar year.

(4) As used in this subsection, "Consumer Price Index" means the last Consumer Price Index for All Urban Consumers published by the United States Department of Labor.

(f) For tax years beginning on or after January 1, 2010, following the cost-of-living adjustment for the Consumer Price Index as provided in subsection (e) of this section, the low income tax credit in this section and the gross income limitations outlined in the tables in subsection (d) of this section shall be adjusted annually using the following method:

(1) For a single individual, the amount of the low income tax credit allowable shall be eighty percent (80%) of the income tax due upon the amount of gross income in subdivision (c)(1)(A) of this section, indexed as provided in subsection (e) of this section, and reduced, but not below zero dollars ($0.00), by four dollars ($4.00) for each one hundred dollars ($100), or fraction thereof, that the taxpayer's gross income exceeds the indexed amount;

(2) For a married couple filing jointly with one (1) or fewer dependents, the amount of the low income tax credit allowable shall be eighty percent (80%) of the income tax due upon the amount of gross income in subdivision (c)(1)(B) of this section, indexed as provided in subsection (e) of this section, and reduced, but not below zero dollars ($0.00), by seven dollars ($7.00) for each one hundred dollars ($100), or fraction thereof, that the taxpayer's gross income exceeds the indexed amount;

(3) For a married couple filing jointly with two (2) or more dependents, the amount of the low income tax credit allowable shall be eighty percent (80%) of the income tax due upon the amount of gross income in subdivision (c)(1)(C) of this section, indexed as provided in subsection (e) of this section, and reduced, but not below zero dollars ($0.00), by seven dollars ($7.00) for each one hundred dollars ($100), or fraction thereof, that the taxpayer's gross income exceeds the indexed amount;

(4) For a head of household or qualifying widow or widower with one (1) or more dependents, the amount of the low income tax credit allowable shall be eighty percent (80%) of the income tax due upon the amount of gross income in subdivision (c)(1)(D) of this section, indexed as provided in subsection (e) of this section, reduced, but not below zero dollars ($0.00), by six dollars ($6.00) for each one hundred dollars ($100), or fraction thereof, that the taxpayer's gross income exceeds the indexed amount; or

(5) Beginning with tax year 2011:

(A) For a head of household or qualifying widow or widower with one (1) or fewer dependents, the amount of the low income tax credit allowable shall be eighty percent (80%) of the income tax due upon the amount of gross income in subdivision (c)(2)(A) of this section, indexed as provided in subsection (e) of this section, reduced, but not below zero dollars ($0.00), by six dollars ($6.00) for each one hundred dollars ($100), or fraction thereof, that the taxpayer's gross income exceeds the indexed amount; or

(B) For a head of household or qualifying widow or widower with two (2) or more dependents, the amount of the low income tax credit allowable shall be eighty percent (80%) of the income tax due upon the amount of gross income in subdivision (c)(2)(B) of this section, indexed as provided in subsection (e) of this section, reduced, but not below zero dollars ($0.00), by nine dollars ($9.00) for each one hundred dollars ($100), or fraction thereof, that the taxpayer's gross income exceeds the indexed amount.

(g) For the purpose of determining eligibility for the low income tax credit in this section, income from all sources shall be used in determining the gross income of the taxpayer regardless of whether the income is taxable in Arkansas.

(h) A taxpayer is not eligible for the low income tax credit in this section if the taxpayer claims an exemption in § 26-51-306 or § 26-51-307, or if the taxpayer itemizes deductions.



§ 26-51-303 - Exempt organizations.

(a) The following organizations shall be exempt from taxation under the Income Tax Act of 1929, § 26-51-101 et seq.:

(1) Fraternal benefit societies, orders, or associations:

(A) Operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system; and

(B) Providing for the payment of life, sick, accident, or other benefits to the members of such society, order, or association or their dependents;

(2) Domestic life and disability insurance companies and foreign insurance companies;

(3) Cemetery corporations;

(4) Business leagues, chambers of commerce, or boards of trade not organized for profit and no part of the net earnings of which inures to the benefit of any private stockholders or individuals;

(5) Civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare;

(6) Farmers' or other mutual hail, cyclone, or fire insurance companies, or other domestic insurance companies writing lines of insurance other than those specified in subdivisions (a)(1) and (2) of this section, mutual ditch or irrigation companies, mutual or cooperative telephone companies, or like organizations of a purely local character, but only if eighty-five percent (85%) or more of the income of the organization consists solely of assessments, dues, and fees collected from members for the sole purpose of meeting losses and expenses;

(7) Farmers', fruit growers', or like organizations organized and operated as sales agent for the purpose of marketing the products of members and turning back to them the proceeds of sales, less the necessary selling expenses, on the basis of the quantity of produce furnished by them;

(8) Labor, agricultural, or horticultural organizations, no part of the net earnings of which inures to the benefit of any private stockholder or member;

(9) Corporations, trusts, and any community chest, fund, or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation, and which does not participate in, or intervene in, including the publishing or distributing of statements, any political campaign on behalf of or in opposition to any candidate for public office; and

(10) A political organization that does not have political organization taxable income for the tax year under 26 U.S.C. § 527, as in effect on January 1, 2009.

(b) (1) Every organization claiming exemption under the Income Tax Act of 1929 shall notify the Revenue Division of the Department of Finance and Administration of its exempt status.

(2) Each such organization shall provide such additional information as the division shall also reasonably require for verification of the organization's exempt status.

(3) Provided, however, that any organization which is determined to be exempt from income taxation under the provisions of the Internal Revenue Code, 26 U.S.C. § 1 et seq. for any one (1) or more of the purposes set forth in subsection (a) of this section shall verify its exempt status hereunder by delivery to the division of a copy of the document declaring its exempt status under the Internal Revenue Code, 26 U.S.C. § 1 et seq.



§ 26-51-304 - Income from investments made by nonprofit organizations.

Income derived from investments made by nonprofit organizations, whether or not the organization is organized or exists under the laws of this state, shall be exempt from state income tax where the income is for the sole purpose of providing pension and annuity benefits to members of the nonprofit organizations.



§ 26-51-306 - Compensation and benefits from military service.

(a) (1) (A) For tax years beginning before January 1, 2007, no member of the armed services of the United States shall be liable for or required to pay any income tax on the first six thousand dollars ($6,000) of service pay or allowances.

(B) (i) For tax years 2005 and 2006, enlisted personnel of the armed services of the State of Arkansas or of the United States shall not be liable for or required to pay any income tax on the first nine thousand dollars ($9,000) of service pay or allowances.

(ii) For tax years 2005 and 2006, an officer or a warrant officer of the armed services of the State of Arkansas or of the United States is only entitled to the exemption in subdivision (a)(1)(A) of this section and is not entitled to the exemption in subdivision (a)(1)(B)(i) of this section.

(C) For tax years beginning on and after January 1, 2007, any member of the armed services of the State of Arkansas or the United States is not liable for or required to pay any income tax on the first nine thousand dollars ($9,000) of service pay or allowance.

(2) The compensation and benefits are declared exempt, to the extent of the amounts provided in subdivision (a)(1) of this section, from the state income tax.

(3) All service pay or allowances of members of the armed services of the State of Arkansas or the United States in excess of the amounts provided in subdivision (a)(1) of this section shall be subject to the state income tax, unless otherwise provided for in this section.

(4) (A) Title 26 U.S.C. §§ 112 and 692, as in effect on January 1, 2007, regarding combat zone compensation of members of the armed forces and income taxes of members of the armed forces on death are adopted.

(B) The provisions contained in 26 U.S.C. § 112 are in addition to all other provisions contained in this section.

(b) Nothing in this section shall exempt from taxation the income of members of the armed services derived from other sources than their service pay and allowances.

(c) As used in this section, "armed services" means any and all members of the National Guard, reserve components of the armed forces, United States Army, Navy, Marine Corps, Coast Guard, Air Force, and any and all other branches of the military and naval forces or auxiliaries.



§ 26-51-307 - Retirement or disability benefits.

(a) (1) The first six thousand dollars ($6,000) of benefits received by any resident of this state from an individual retirement account or the first six thousand dollars ($6,000) of retirement benefits received by any resident of this state from public or private employment-related retirement systems, plans, or programs, regardless of the method of funding for these systems, plans, or programs, shall be exempt from the state income tax.

(2) (A) Only individual retirement account benefits received by an individual retirement account participant after reaching fifty-nine and one-half (591/2) years of age qualify for the exemption.

(B) The only other distributions or withdrawals from an individual retirement account that qualify for the exemption before the individual retirement account participant reaches fifty-nine and one-half (591/2) years of age are those made on account of the participant's death or disability.

(C) All other premature distributions or early withdrawals including, but not limited to, those taken for medical-related expenses, higher education expenses, or a first-time home purchase do not qualify for the exemption.

(b) (1) (A) Except as provided in subdivision (b)(2) of this section, the exemption provided for in subsection (a) of this section for benefits received from an individual retirement account or from a public or private employment-related retirement system, plan, or program shall be the only exemption from the state income tax allowed for benefits received from an individual retirement account or from any publicly or privately supported employment-related retirement system, plan, or program, excepting only benefits received under systems, plans, or programs which are by federal law exempt from the state income tax.

(B) No taxpayer shall receive an exemption greater than six thousand dollars ($6,000) during any tax year under the provisions of this section.

(2) The provisions of this section shall not apply to retirement or disability benefits received under a plan, system, or fund described in § 26-51-404(b)(6).

(c) (1) Title 26 U.S.C. § 72, as in effect on January 1, 2009, is the sole method by which a recipient of benefits from an individual retirement account or from public or private employment-related retirement systems, plans, or programs may deduct or recover his or her cost of contribution to the plan when computing his or her income for state income tax purposes.

(2) A taxpayer shall not be allowed to deduct or recover any portion of the taxpayer's cost of contribution to the plan that the taxpayer:

(A) Has once deducted or recovered; or

(B) Would have been allowed to deduct or recover under any provision of law or court decision.

(d) (1) An individual who is sixty-five (65) years of age or older and who does not claim an exemption under subsection (a) of this section shall be entitled to an additional state income tax credit of twenty dollars ($20.00).

(2) This credit is in addition to all other credits allowed by law.



§ 26-51-308 - Trusts for qualified deferred compensation plans exempt.

An organization or trust described in 26 U.S.C. § 401(a), as in effect on January 1, 2009, is exempt from income taxation under the Income Tax Act of 1929, § 26-51-101 et seq.



§ 26-51-309 - Charitable remainder trusts.

(a) Title 26 U.S.C. § 664, as in effect on January 1, 2007, and the regulations of the Secretary of the Treasury promulgated under 26 U.S.C. § 664 and in effect on January 1, 2007, are adopted for the purpose of computing the tax liability of charitable remainder trusts and their beneficiaries under the Income Tax Act of 1929, § 26-51-101 et seq.

(b) Furthermore, any other provision of the federal income tax law and regulations which are necessary for interpreting and implementing 26 U.S.C. § 664 are adopted to the extent as in effect on January 1, 2007.



§ 26-51-310 - Foreign income exclusion.

Title 26 U.S.C. §§ 911 and 912, as in effect on January 1, 2007, 26 U.S.C. § 911 regarding citizens or residents of the United States living abroad, and 26 U.S.C. § 912 regarding certain allowances for citizens or residents of the United States living abroad, are adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-311 - Qualified windmill blade manufacturing exemption.

(a) A qualified windmill blade manufacturer that meets the criteria found in subsection (b) of this section is exempt from income taxes levied under the Income Tax Act of 1929, § 26-51-101 et seq., until December 31, 2033.

(b) A windmill blade manufacturer shall meet the following criteria in order to claim the income tax exemption provided in subsection (a) of this section:

(1) Shall be classified in the North American Industry Classification System (NAICS) Code 333611, as in effect January 1, 2007;

(2) Shall locate in the state before December 31, 2007;

(3) Shall expend a minimum of one hundred fifty million dollars ($150,000,000) in the state within six (6) years of signing a financial incentive agreement with the Arkansas Economic Development Commission; and

(4) Shall hire a minimum of one thousand (1,000) employees in the state within six (6) years of signing a financial incentive agreement with the commission.

(c) If any of the criteria under subsection (b) of this section are not met, the income tax exemption in subsection (a) of this section shall expire in the year that the failure to meet any of the criteria for qualification occurs.



§ 26-51-312 - Qualified windmill blade and windmill component manufacturing exemption.

(a) A qualified windmill blade or windmill component manufacturer that meets the criteria under this section is eligible for a limited exemption from the income taxes levied under the Income Tax Act of 1929, § 26-51-101 et seq.

(b) To qualify for a limited exemption under this section from income taxes, a windmill blade or windmill component manufacturer shall:

(1) Be classified in the North American Industrial Classification System (NAICS) Code 333611 as in effect January 1, 2009;

(2) Locate in the state after January 1, 2008; and

(3) Sign a financial incentive agreement with the Arkansas Economic Development Commission after January 1, 2008.

(c) The limited income tax exemption allowed under this section is calculated based on the formula in subsection (d) of this section that comprises the following variables:

(1) Investment;

(2) Job creation;

(3) Tier status; and

(4) Wages.

(d) The number of years that a limited income tax exemption is granted to a qualified windmill blade or windmill component manufacturer is calculated as follows:

(1) Divide the proposed number of jobs to be created by one thousand (1,000);

(2) (A) Multiply the number calculated under subdivision (d)(1) of this section by thirty-five hundredths (0.35).

(B) The number calculated under subdivision (d)(2)(A) of this section is the weighting factor for job creation under subdivision (c)(2) of this section;

(3) Divide the proposed hourly wage by the lesser of the state or county average wage;

(4) (A) Multiply the number calculated under subdivision (d)(3) of this section by thirty-five hundredths (0.35).

(B) The number calculated under subdivision (d)(4)(A) of this section is the weighting factor for wages under subdivision (c)(4) of this section;

(5) Divide the proposed investment amount by one hundred fifty million dollars ($150,000,000);

(6) (A) Multiply the number calculated under subdivision (d)(5) of this section by twenty hundredths (0.20).

(B) The number calculated under subdivision (d)(6)(A) of this section is the weighting factor for investment under subdivision (c)(1) of this section;

(7) Divide the tier number of the county in which the business locates by four (4);

(8) (A) Multiply the number calculated under subdivision (d)(7) of this section by ten hundredths (0.10).

(B) The number calculated under subdivision (d)(8)(A) of this section is the weighting factor for tier status that is associated with location under subdivision (c)(3) of this section;

(9) Take the sum of the numbers in subdivisions (d)(2)(A), (d)(4)(A), (d)(6)(A), and (d)(8)(A) of this section and multiply the sum by twenty-five (25); and

(10) The number calculated in subdivision (d)(9) of this section is the number of years of income tax exemption granted to the qualified windmill blade or windmill component manufacturer.

(e) If a qualified windmill blade or windmill component manufacturer that signs a financial incentive agreement with the commission after January 1, 2008, has employed a minimum of one thousand (1,000) persons during the last year of the income tax exemption provided for in the initial signed financial incentive agreement with the commission, then additional years of income tax exemption may be authorized by the commission.

(f) An income tax exemption allowed by this section shall not exceed twenty-five (25) years from the year that the exemption is first granted.






Subchapter 4 - -- Computation of Tax Liability

§ 26-51-401 - Tax year -- Accounting method.

(a) A taxpayer must calculate his or her Arkansas income tax liability using the same accounting method for Arkansas income tax purposes as used for federal income tax purposes.

(b) A taxpayer must provide to the Director of the Department of Finance and Administration a copy of any certification or approval from the federal Internal Revenue Service authorizing the taxpayer to change his or her accounting method.



§ 26-51-402 - Tax year -- Basis for determining liability.

(a) A taxpayer must calculate his or her Arkansas income tax liability using the same income year for Arkansas income tax purposes as used for federal income tax purposes.

(b) A taxpayer must provide to the Director of the Department of Finance and Administration a copy of any certification or approval from the federal Internal Revenue Service authorizing the taxpayer to change his or her income year.



§ 26-51-403 - Income generally.

(a) The term "net income" means the adjusted gross income of a taxpayer less the deductions allowed by the Income Tax Act of 1929, § 26-51-101 et seq.

(b) "Adjusted gross income" means, in the case of an individual, gross income minus the following deductions:

(1) Trade and business deductions otherwise allowable as deductions under this chapter that are attributable to a trade or business carried on by the taxpayer if the trade or business does not consist of the performance of services by the taxpayer as an employee;

(2) Trade and business deductions of employees otherwise allowable as deductions under this chapter;

(3) Deductions that consist of expenses paid or incurred by the taxpayer in connection with the performance by him or her of services as an employee under a reimbursement or other expense allowance arrangement with his or her employer;

(4) Losses from the sale or exchange of property;

(5) Deductions attributable to property held for the production of rents and royalties;

(6) (A) Certain deductions of life tenants and income beneficiaries of property.

(B) In the case of a life tenant of property, an income beneficiary of property held in trust, or an heir, legatee, or devisee of an estate, the deduction for depreciation allowed by 26 U.S.C. § 167, as provided in § 26-51-428, and the deduction allowed by 26 U.S.C. § 611, as provided in § 26-51-429;

(7) Deductions for certain portions of lump-sum distributions from pension plans taxed under 26 U.S.C. § 402(e), as set forth in § 26-51-414;

(8) Deductions for moving expenses, as set forth in § 26-51-423(a)(4);

(9) Deductions for alimony payments;

(10) Deductions for separate maintenance payments;

(11) Deductions for interest forfeited to a bank, savings association, et cetera., on premature withdrawals from time savings accounts or deposits;

(12) Deductions allowed for cash payments to individual retirement accounts and deductions allowed for cash payments to retirement savings plans of certain married individuals to cover a nonworking spouse;

(13) Deductions for contributions by self-employed persons to pension, profit-sharing, and annuity plans;

(14) The border city exemption as provided by § 26-52-601 et seq.;

(15) Deductions for the health insurance costs of self-employed persons as computed in accordance with § 26-51-423(c);

(16) Deductions for contributions to a long-term intergenerational trust created pursuant to the Long-Term Intergenerational Security Act of 1995, § 28-72-501 et seq.; and

(17) Deductions for contributions to the Arkansas Tax-Deferred Tuition Savings Program not to exceed five thousand dollars ($5,000) per taxpayer under § 6-84-111(b).

(c) (1) The net income shall be computed upon the basis of the taxpayer's annual accounting period, either fiscal or calendar year, in accordance with the method of accounting regularly employed in keeping the books of the taxpayer.

(2) If no such method of accounting has been employed or if the method employed does not clearly reflect the income, the computation shall be made upon such basis and in such manner as in the opinion of the Director of the Department of Finance and Administration does clearly reflect the income.

(3) If the taxpayer's annual accounting period is other than a fiscal year as defined by the Income Tax Act of 1929 or he or she has no annual accounting period, or does not keep books, the net income shall be computed upon the basis of the calendar year.



§ 26-51-404 - Gross income generally.

(a) (1) "Gross income" includes:

(A) Gains, profits, and income derived from salaries, wages, or compensation for personal service of whatever kind and in whatever form paid;

(B) Gains, profits, and income derived from professions, vocations, trades, business, commerce, or sales;

(C) Gains, profits, and income derived from dealings in property, whether real or personal, growing out of the ownership of, use of, or interest in the property;

(D) Gains, profits, and income derived from interest, rent, royalties, dividends, annuities, securities, or the transaction of any business carried on for gain or profit;

(E) Gains or profits and income derived from any source whatever; and

(F) Any payments of alimony and separate maintenance received pursuant to a court order.

(2) The amount of all such items shall be included in the gross income of the taxable year in which received by the taxpayer.

(3) Any recovery of an amount which was deducted from gross income in a prior year must be treated as taxable income in the year recovered to the extent that the deduction resulted in a reduction in income tax liability.

(4) Title 26 U.S.C. § 117, as in effect on January 1, 2011, regarding the taxability of scholarships, fellowships, grants, and stipends, is adopted for the purpose of clarifying and calculating Arkansas income tax liability.

(b) "Gross income" does not include the following items, which shall be exempt from taxation under the Income Tax Act of 1929, § 26-51-101 et seq.:

(1) Title 26 U.S.C. § 1033, as in effect on January 1, 2009, relating to the exclusion from gross income of gain resulting from the involuntary conversion of a taxpayer's property, is adopted for the purpose of computing Arkansas income tax liability;

(2) Title 26 U.S.C. § 121, as in effect on January 1, 2009, relating to the exclusion from gross income of gain from the sale or exchange of property owned and used as the taxpayer's principal residence, is adopted for the purpose of computing Arkansas income tax liability;

(3) Title 26 U.S.C. § 101, as in effect on January 1, 2007, relating to the exclusion from gross income of proceeds or benefits paid upon the illness or death of the insured, is hereby adopted for the purpose of computing Arkansas income tax liability;

(4) The value of property acquired by gift, bequest, devise, or descent, but the income from such property shall be included in gross income;

(5) Interest upon obligations of the United States or its possessions or upon obligations of the State of Arkansas or any political subdivision of the State of Arkansas;

(6) Any:

(A) Amounts received through accident or health insurance or under workers' compensation acts as compensation for personal injuries or sickness, plus the amount of any damages received, whether by suit or agreement, on account of such injuries or sickness; or

(B) Social security payments, railroad retirement benefits, unemployment compensation benefits paid from federal unemployment trust funds, unemployment insurance benefits received from the railroad retirement boards, and unemployment compensation paid under Title IV of the Social Security Act, 42 U.S.C. § 601 et seq.;

(7) (A) Income from domestic corporations when earned from sources without the state, and these sources shall be defined to mean places of manufacture or production and places of merchandising.

(B) When books of account do not clearly and accurately reflect the income earned from sources without the state, the Arkansas income shall be determined by processes or formulas of general apportionment prescribed by the Director of the Department of Finance and Administration and approved by the Governor;

(8) Dividends received by a corporation doing business within this state from a subsidiary if at least eighty percent (80%) of the subsidiary's capital stock is owned by a corporation doing business within this state;

(9) In the case of an ordained, commissioned, or licensed minister of a recognized church:

(A) The rental value of a home furnished to him or her; or

(B) The rental allowance paid to him or her, to the extent that the allowance is used by the minister to rent or to provide a home;

(10) Title 26 U.S.C. §§ 108 and 1017, as in effect on January 1, 2011, regarding income from the discharge of indebtedness, are adopted for the purpose of computing Arkansas income tax liability;

(11) Title 26 U.S.C. § 125, in effect on January 1, 2011, is adopted in computing amounts excludible from gross income under the Income Tax Act of 1929, § 26-51-101 et seq., for payments received under a cafeteria plan;

(12) (A) Title 26 U.S.C. § 129, as in effect on January 1, 2005, regarding the exclusion from income for dependent care assistance, is adopted for the purpose of computing Arkansas income tax liability.

(B) However, no amounts excluded from gross income pursuant to subdivision (b)(12)(A) of this section shall be taken into account in computing the dependent care credit contained in § 26-51-502;

(13) Title 26 U.S.C. § 79, as in effect on January 1, 1989, regarding the exclusion from income for group term life insurance is hereby adopted for the purpose of computing Arkansas income tax liability;

(14) The following sections of the Internal Revenue Code, 26 U.S.C. § 1 et seq., regarding the exclusion from income of disability and health plan payments, are adopted for the purpose of computing Arkansas income tax liability:

(A) Title 26 U.S.C. §§ 104 and 106, as in effect on January 1, 2011; and

(B) Title 26 U.S.C. § 105, as in effect on March 30, 2010;

(15) Title 26 U.S.C. § 82, as in effect on January 1, 1995, regarding the inclusion in gross income of moving expense reimbursements, is adopted for the purpose of computing Arkansas income tax liability;

(16) Title 26 U.S.C. § 119, as in effect on January 1, 1999, regarding the exclusion from gross income of meals or lodging furnished for the convenience of the employer, is adopted for the purpose of computing Arkansas income tax liability;

(17) Title 26 U.S.C. § 126, as in effect on January 1, 1995, regarding the exclusion from gross income of certain cost-sharing payments, is adopted for the purpose of computing Arkansas income tax liability;

(18) Title 26 U.S.C. § 131, as in effect on January 1, 2003, regarding the exclusion from gross income of amounts received by a foster care provider as qualified foster care payments, is adopted for the purpose of computing Arkansas income tax liability;

(19) Title 26 U.S.C. § 132, as in effect on January 1, 2009, regarding the exclusion from income of certain fringe benefits, is adopted for the purpose of computing Arkansas income tax liability;

(20) Title 26 U.S.C. § 127, as in effect on January 1, 2011, regarding the exclusion from gross income for employees whose education expenses were paid by an employer, is adopted for the purpose of computing Arkansas income tax liability;

(21) Interest or dividends earned or capital gains recognized on a long-term intergenerational security trust created pursuant to this subchapter, except as provided in this subchapter;

(22) Interest or dividends earned on an individual development account and matching funds deposited in an individual development account pursuant to the Family Savings Initiative Act, § 20-86-101 et seq.;

(23) Title 26 U.S.C. § 138, as in effect on January 1, 1999, regarding a pilot program permitting eligible senior citizens to establish Medicare Plus Choice medical savings accounts, is adopted for the purpose of computing Arkansas income tax liability;

(24) (A) Title 26 U.S.C. § 72, as in effect on January 1, 2007, relating to the exclusion from gross income of certain proceeds received under life insurance, endowment, and annuity contracts, is adopted for the purpose of computing Arkansas income tax liability.

(B) (i) Annuity income received through an employment-related retirement plan shall not be subject to the provisions of this subsection.

(ii) The income shall instead be subject to the retirement income provisions of § 26-51-307;

(25) Title 26 U.S.C. § 137, as in effect on January 1, 2011, regarding the exclusion from gross income of benefits received under an employer's adoption assistance program, is adopted for the purpose of computing Arkansas income tax liability;

(26) Contributions by an employer to an employee's health savings account within the limitations established in § 26-51-453 shall not be included in the employee's gross income;

(27) Title 26 U.S.C. § 134, as in effect on January 1, 2009, regarding the exclusion from income of qualified military benefits provided to members of the United States military, is adopted for the purpose of computing Arkansas income tax liability; and

(28) Title 26 U.S.C. § 408(d)(8) as in effect on January 1, 2007, relating to tax-free distributions from individual retirement plans for charitable purposes for taxable years 2006 and 2007, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-405 - Partnership income.

(a) An individual carrying on business as a partner in a partnership shall be liable for income tax only in his or her individual capacity and shall include in his or her gross income the distributive share of the net income or net loss of the partnership received by him or her or distributable to him or her during the income year.

(b) The partner shall report all deductions or credits distributable to him or her personally as a partner in the partnership.

(c) A partner's distributive share of partnership loss shall be allowed only to the extent of the adjusted basis of the partner's interest in the partnership at the end of the partnership year in which the loss occurred.

(d) Any excess of the loss over the basis shall be allowed as a deduction at the end of the partnership year in which the excess is repaid to the partnership.



§ 26-51-406 - Income to beneficiaries of trusts and estates.

(a) Every individual, taxable under the Income Tax Act of 1929, who is a beneficiary of an estate or trust shall include in his or her gross income the distributive share of the income or loss of the estate or trust received by him or her or distributable to him or her during the income year.

(b) Unless otherwise provided in the law or the will, the deed, or other instrument creating the estate, trust, or fiduciary relationship, the net income shall be deemed to be distributed or distributable to the beneficiaries, including the fiduciary as a beneficiary, in the case of income accumulated for future distribution, ratably in proportion to their respective interests.

(c) Any excess losses accumulated by the estate or trust at the time of the termination of the estate or trust shall be distributable to the beneficiaries ratably and claimed by the beneficiaries on the individual Arkansas income tax returns as otherwise provided by the Income Tax Act of 1929.



§ 26-51-407 - Financial institutions.

(a) A financial institution having its principal office in this state shall be taxed as a business corporation organized and existing under the laws of this state.

(b) (1) A financial institution having its principal office outside this state but doing business in this state shall be taxed as a foreign business corporation doing business in this state.

(2) However, this subsection is not intended to recognize the right of a foreign financial institution to conduct any business activities in this state except to the extent and under the conditions permitted by Acts 1953, No. 559, §§ 1-8 [unconstitutional] and any other applicable laws of this state.



§ 26-51-408 - Dividends of financial institutions taxable.

Dividends paid on shares of stock of financial institutions shall be subject to income tax under the Income Tax Act of 1929, § 26-51-101 et seq., on the same basis as dividends on shares of stock of business corporations.



§ 26-51-409 - Federal Subchapter S adopted.

(a) Subchapter S of the Internal Revenue Code, 26 U.S.C. § 1361 et seq., as in effect on January 1, 2011, regarding small business corporations, is adopted for the purpose of computing Arkansas income tax liability.

(b) (1) The corporate election and shareholder consents required to be filed under Subchapter S of the Internal Revenue Code, 26 U.S.C. § 1361 et seq., for Arkansas income tax purposes shall be filed with the Director of the Department of Finance and Administration in the same manner and at the same time as required under Subchapter S of the Internal Revenue Code, 26 U.S.C. § 1361 et seq., on forms to be prescribed by the director.

(2) A corporation may elect Subchapter S treatment for Arkansas income tax purposes only if it has elected Subchapter S treatment for federal income tax purposes for the same tax year.

(3) When filing an Arkansas Subchapter S income tax return, a corporation shall attach to its Arkansas Subchapter S income tax return a complete copy of the corporation's federal Subchapter S income tax return filed with the federal Internal Revenue Service for that taxable year.

(c) (1) However, all nonresident shareholders of S corporations receiving a prorated share of income, loss, deduction, or credit pursuant to the provisions of this section must file a properly executed state income tax return with the director and remit the applicable state income tax due.

(2) Failure to so report and remit on the part of any nonresident shareholder shall be grounds upon which the director may revoke the corporation's Subchapter S election and collect the tax from the corporation by any manner authorized by the Income Tax Act of 1929, § 26-51-101 et seq.



§ 26-51-410 - Inventory.

Whenever, in the opinion of the Director of the Department of Finance and Administration, the use of inventories is necessary in order to clearly determine the income of any taxpayer, inventories shall be taken by the taxpayer, upon such basis as the director may prescribe, conforming as nearly as may be possible to the best accounting practice in the trade or business and most clearly reflecting the income.



§ 26-51-411 - Gain or loss -- Sales of property.

(a) For the purpose of ascertaining the gain or loss from the sale or other disposition of real, personal, or mixed property, the basis shall be, in the case of property acquired before January 1, 1928, the assessed valuation of such property on the county tax books as of that date if such assessed valuation exceeds the original cost and, in all other cases, the cost of such property, except that:

(1) In the case of such property which should be included in the inventory, the basis shall be the last inventory value;

(2) (A) In the case of property acquired by gift after March 9, 1929, the basis shall be the same as that which it would have been in the hands of the donor or the last preceding owner by whom it was not acquired by gift.

(B) If the facts necessary to determine such basis are unknown to the donee, the Director of the Department of Finance and Administration shall use the assessed valuation of the property;

(3) In the case of such property acquired by gift on or before March 9, 1929, the basis for ascertaining gain or loss from sale or other disposition of such property shall be the assessed valuation; and

(4) In the case of such property acquired by bequest, devise, or inheritance, the basis shall be the appraised value of such property upon which state inheritance tax or estate tax was paid.

(b) The basis for ascertaining the gain derived or loss sustained from the sale or other disposition of real, personal, or mixed property acquired before January 1, 1928, shall be the assessed value of such property including improvements as of January 1, 1928, or the actual cost of such property, but:

(1) If its assessed valuation as of January 1, 1928, is in excess of its sale price at the time of disposition, then the deductible loss shall be the difference between the assessed valuation on January 1, 1928, and the amount realized from the sale less depreciation or depletion subsequently sustained;

(2) If the assessed valuation as of January 1, 1928, is less than the sale price, then the taxable gain shall be the excess realized over the assessed valuation plus depreciation or depletion subsequently sustained; and

(3) If the amount realized is more than the cost price but not more than its assessed valuation as of January 1, 1928, or less than the cost but not less than its assessed valuation on January 1, 1928, then no gain shall be included in and no loss deducted from the gross income.

(c) For the purpose of the Income Tax Act of 1929, on any exchange of real, personal, or mixed property for any other like property of similar value no gain or loss shall be recognized.

(d) (1) In computing gain or loss from the sale of property, the difference between the amount realized and the adjusted basis is the amount of the gain or loss.

(2) The adjusted basis of the property is its cost, increased for capital charges and decreased for depreciation and for depletion.

(3) The amount realized from a sale or other disposition of property is the sum of any money received plus the fair market value of property or services received, less expenses.

(e) Title 26 U.S.C. §§ 453, 453A, and 453B, as in effect on January 1, 2005, are adopted concerning the installment method of accounting.

(f) Title 26 U.S.C. § 1045, as in effect on January 1, 1999, regarding gain on the sale or exchange of qualified small business stock, is adopted for the purpose of computing Arkansas income tax liability.

(g) Title 26 U.S.C. §§ 1258 and 1259, as in effect on January 1, 1999, regarding appreciated financial positions, are adopted for the purpose of computing Arkansas income tax liability.

(h) Title 26 U.S.C. § 267, as in effect on January 1, 2001, regarding losses, expenses, and interest arising from transactions between related taxpayers, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-412 - Gain or loss -- Exchange of property.

(a) (1) For the purpose of determining gain or loss, when property is exchanged for other property the property received in exchange shall be treated as the equivalent of cash to the amount of its fair market value if a market exists in which all the property so received can be disposed of at the time of exchange for a reasonable, certain, and definite price in cash.

(2) Otherwise, such exchange shall be considered as a conversion of assets from one (1) form to another, from which no gain or loss shall be deemed to arise.

(b) In the case of the organization of a corporation, the stock received shall be considered to take the place of property transferred for the stock, and no gain or loss shall be deemed to arise from the stock received.

(c) When, in connection with the reorganization, merger, or consolidation of a corporation, a taxpayer receives, in place of stock or securities owned by him or her, new stock or securities, then the basis of computing the gain or loss, if there is any, in a case where the stock or securities owned were acquired before January 1, 1928, shall be the fair market price or value thereof as of that date if such price or value exceeds the original cost, and in all other cases the cost thereof, under regulations to be promulgated by the Director of the Department of Finance and Administration.

(d) Title 26 U.S.C. §§ 351, 354-358, 361, 362, 367, and 368, as in effect on January 1, 2009, regarding corporate organization, reorganization, and recognition of gain, are adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-413 - Corporate liquidations.

(a) Title 26 U.S.C. §§ 332, 334, 336, 337, and 338, as in effect on January 1, 2007, regarding the liquidations of corporations, are adopted for the purpose of computing Arkansas income tax liability.

(b) However, a corporation that has made an election under Subchapter S of the Internal Revenue Code, 26 U.S.C. § 1361 et seq., and that has not made a corresponding election to be treated as an S Corporation for Arkansas income tax purposes pursuant to § 26-51-409(b), will not be deemed to have made elections under 26 U.S.C. § 338 for Arkansas income tax purposes, unless it has filed a separate election with the Director of the Department of Finance and Administration stating that it is making an election under 26 U.S.C. § 338 for Arkansas income tax purposes.

(c) For the purposes of the application of this section, the transition rule of §§ 633(c) and (d) of the Tax Reform Act of 1986, Pub. L. No. 99-514, as amended by subsections (g)(2), (g)(3)(A)-(C), (g)(4), (g)(5)(A) and (B), and (g)(7) of § 1006 of the Technical and Miscellaneous Revenue Act of 1988, Pub. L. No. 100-647, shall also apply under the state income tax law.



§ 26-51-414 - Deferred compensation plans.

(a) (1) The following sections relating to annuities, retirement savings, and employee benefit plans are adopted for the purpose of computing Arkansas income tax liability, except Arkansas capital gains treatment and the Arkansas tax rates shall apply:

(A) Title 26 U.S.C. §§ 72, 219, 402-404, 406-416, and 457, as in effect on January 1, 2011; and

(B) Title 26 U.S.C. § 401, as in effect on March 30, 2010.

(2) The requirements for filing a joint return under 26 U.S.C. § 219(c)(1)(A) shall not apply.

(b) Title 26 U.S.C. § 408A as in effect on January 1, 2010, relating to Roth individual retirement accounts, is adopted for the purpose of computing Arkansas income tax liability, except with regard to adjusted gross income under 26 U.S.C. § 408A(c)(3), which shall be determined in the same manner as under § 26-51-403(b).

(c) Any additional tax or penalty imposed by this section shall be ten percent (10%) of the amount of any additional tax or penalty provided in the federal income tax law adopted by this section.

(d) Title 26 U.S.C. § 1042, as in effect on January 1, 2003, regarding the deferral of gain realized on the sale of a corporation's shares of stock to the corporation's employee stock ownership plan (ESOP), is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-415 - Deductions -- Interest.

Title 26 U.S.C. § 163, as in effect on January 1, 2011, regarding deductions for interest expenses, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-416 - Deductions -- Taxes.

In computing net income, there shall be allowed as deductions taxes paid or accrued within the income year, imposed by the authority of the United States or any of its possessions or of any state, territory, or any political subdivision of any state or territory, or the District of Columbia, or of any foreign country, except estate, succession, or inheritance taxes or except income taxes imposed by the Income Tax Act of 1929, and taxes assessed for local benefits of a kind tending to increase the value of the property assessed for those benefits. However, the deductions allowed in this section for taxes shall not include any allowances or deductions for federal income taxes paid or accrued by the taxpayer within the income year which are imposed by the authority of the United States or any of its possessions; nor shall individuals be allowed an itemized deduction for general sales or use taxes imposed by the authority of any state or subdivision thereof, or for the cost of license plates or drivers' licenses, or for motor fuel or special motor fuel taxes.



§ 26-51-417 - Deductions -- Alimony or separate maintenance.

(a) Title 26 U.S.C. § 71, in effect on January 1, 1987, is adopted for purposes of determining the amount of alimony or separate maintenance to include in the gross income of the recipient.

(b) Title 26 U.S.C. § 215, in effect on January 1, 1987, is adopted for purposes of determining the amount of alimony or separate maintenance that can be deducted from a taxpayer's income for any income year.



§ 26-51-418 - Deductions -- Disabled children.

(a) In addition to any other state income tax deduction permitted by law, a taxpayer in this state who is maintaining, supporting, and caring for a totally and permanently disabled child in his or her home shall be permitted a deduction on his or her Arkansas income taxes of five hundred dollars ($500) for each income year that the taxpayer maintains, supports, and cares for such totally and permanently disabled child.

(b) As used in this section:

(1) "Child" means a natural or adopted child of the taxpayer; and

(2) (A) "Totally and permanently disabled" means any child who is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months.

(B) A physical or mental impairment is an impairment that results from anatomical, physiological, or psychological abnormalities which are demonstrable by medically acceptable clinical or laboratory diagnostic techniques.

(c) The Director of the Department of Finance and Administration may adopt appropriate rules and regulations to carry out the purpose and intent of this section and to prevent abuse of the deduction provided for in this section.



§ 26-51-419 - Deductions -- Charitable contributions.

(a) (1) (A) Title 26 U.S.C. § 170, as in effect on January 1, 2011, regarding deductions for charitable contributions, is adopted for the purpose of computing Arkansas income tax liability.

(B) This adoption is for taxable years beginning on or after January 1, 2011, and does not have an effect on tax years before its adoption.

(2) However, with respect to contributions of qualified appreciated stock within the meaning of 26 U.S.C. § 170(e)(5) made after May 31, 1997, the provisions of this section shall apply after taking into account the extension of the provisions of 26 U.S.C. § 170(e)(5) by § 602 of the Taxpayer Relief Act of 1997, Pub. L. No. 105-34, and § 1004(a) of the Tax and Trade Relief Extension Act of 1998, Pub. L. No. 105-277.

(b) The provisions of subsection (a) of this section shall apply to a corporation that files an Arkansas consolidated corporation income tax return pursuant to § 26-51-805, provided that each member of the affiliated group shall follow the provisions of § 26-51-805(f) and calculate its contribution limits separately.

(c) For purposes of subsection (a) of this section, a cash contribution made in January 2005 for the relief of victims in areas affected by the December 26, 2004, Indian Ocean tsunami, for which a charitable contribution deduction is allowed under 26 U.S.C. § 170, may be treated as if the contribution were made on December 31, 2004, and not in January 2005.



§ 26-51-420 - Deductions -- Education service cooperative contributions.

Education service cooperatives created under The Education Service Cooperative Act of 1985, § 6-13-1001 et seq., are declared instrumentalities and political subdivisions of the State of Arkansas, and all contributions and donations made to them in any calendar year are deductible from the Arkansas income tax levied by § 26-51-201 et seq.



§ 26-51-422 - Deductions -- Fair market value of donated artistic, literary, and musical creations.

(a) In computing net income for the purposes of the Income Tax Act of 1929, § 26-51-101 et seq., there shall be allowed as deductions in addition to all other deductions allowed by law the fair market value of donated artistic, literary, and musical creations if:

(1) The taxpayer derives at least fifty percent (50%) of his or her income for the current or the prior tax year from the pursuit of his or her art-related profession;

(2) The fair market value of the art works has been verified by an independent appraiser approved by the Department of Finance and Administration, a copy of which appraisal shall be attached to the taxpayer's state income tax return;

(3) The art works were donated to and accepted by a museum, art gallery, or nonprofit charitable organization qualified under 26 U.S.C. § 501(c)(3) and located in the State of Arkansas; and

(4) The deduction for donated art works does not exceed fifteen percent (15%) of the individual's gross income in the calendar year of the donation.

(b) This section shall be effective for income years beginning with income year 1983.



§ 26-51-423 - Deductions -- Expenses.

(a) In computing net income, there shall be allowed as deductions the following expenses:

(1) Business Expenses. All of 26 U.S.C. § 162, except subsection (n), as in effect on March 30, 2010, regarding trade or business expenses, is adopted for the purpose of computing Arkansas income tax liability;

(2) Medical and Dental Expenses. Title 26 U.S.C. § 213, as in effect on January 1, 2011, is adopted in computing the medical and dental expense deduction under the state income tax law;

(3) Travel Expenses. In determining travel expenses deductible as a business expense in computing net income as provided under subdivision (a)(1) of this section, the deduction for vehicle miles shall be determined by the Director of the Department of Finance and Administration under his or her regulatory authority in § 26-18-301; and

(4) Moving Expenses. Title 26 U.S.C. § 217, as in effect on January 1, 2011, regarding the deduction of moving expenses, is adopted for the purpose of computing Arkansas income tax liability.

(b) Title 26 U.S.C. § 274, as in effect on January 1, 2007, regarding the deductions of expenses for entertainment, amusement, recreation, business meals, travel, et cetera, is adopted for the purpose of computing Arkansas income tax liability.

(c) (1) An individual who is self-employed shall be allowed a deduction equal to the applicable percentage as set forth in 26 U.S.C. § 162(l)(1)(B) as in effect on January 1, 1999, of the amount paid during the taxable year for insurance which constitutes medical care for the taxpayer, his or her spouse, and his or her dependents.

(2) (A) No deduction shall be allowed under this subsection to the extent that the amount of the deduction exceeds the taxpayer's earned income derived by the taxpayer from the trade or business with respect to which the plan providing the medical care coverage is established.

(B) This subsection shall not apply to any taxpayer who is eligible to participate in any subsidized health plan maintained by any employer of the taxpayer or the spouse of the taxpayer.

(3) Any amount paid by the taxpayer for insurance to which this subsection applies shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under subdivision (a)(2) of this section.

(d) Title 26 U.S.C. § 221, as in effect on January 1, 2011, regarding the deduction of interest paid on qualified education loans, is adopted for the purpose of computing Arkansas income tax liability.

(e) Title 26 U.S.C. § 198, as in effect on January 1, 2011, regarding the deduction of costs paid or incurred for the cleanup of certain hazardous substances, is adopted for the purpose of computing Arkansas income tax liability.

(f) Title 26 U.S.C. § 190, as in effect on January 1, 2001, regarding the deduction of costs paid or incurred to improve access to vehicles and facilities for handicapped and elderly persons, is adopted for the purpose of computing Arkansas income tax liability.

(g) (1) A deduction pursuant to subdivision (a)(1) of this section for interest or intangible-related expenses paid by the taxpayer to a related party shall be allowed only if:

(A) The interest or intangible-related income received by the related party is subject to income tax imposed by the State of Arkansas, another state, or a foreign government that has entered into a comprehensive income tax treaty with the United States;

(B) The interest or intangible-related income received by the related party was received pursuant to:

(i) An "arm's length" contract or at an "arm's length" rate of interest; and

(ii) A transaction not intended to avoid the payment of Arkansas income tax otherwise due;

(C) The taxpayer and the director enter into a written agreement prior to the due date of the taxpayer's Arkansas income tax return:

(i) Authorizing the taxpayer to take the deduction for the tax year at issue; or

(ii) Requiring the use of an alternative method of income apportionment by the taxpayer for the tax year at issue; or

(D) During the taxable year, the related party recipient of interest or intangible related income, in a location not described in subdivision (g)(1)(A) of this section, a "non-tax location":

(i) Operates an active trade or business in the non-tax location;

(ii) Has a minimum of fifty (50) full-time-equivalent employees in the non-tax location;

(iii) Owns real or tangible personal property with a fair market value in excess of one million dollars ($1,000,000) located in the non-tax location; and

(iv) Has revenues generated from sources within the non-tax location in excess of one million dollars ($1,000,000).

(2) "Related party" means a related party as defined by 26 U.S.C. § 267, as in effect on January 1, 2003.

(h) Title 26 U.S.C. § 194, as in effect on January 1, 2007, regarding the amortization of qualified reforestation expenses, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-424 - Deductions -- Losses.

(a) (1) In computing net income there shall be allowed as a deduction any loss sustained during the income year and not compensated for by insurance or otherwise.

(2) In the case of an individual, the deduction under subdivision (a)(1) of this section shall be limited to:

(A) Losses incurred in a trade or business; or

(B) Losses incurred in any transaction entered into for profit, though not connected with the trade or business.

(b) Title 26 U.S.C. § 165(h) and (i), as in effect on January 1, 2009, regarding losses arising from a casualty or a disaster, are adopted for the purpose of computing Arkansas income tax liability.

(c) Title 26 U.S.C. § 183, as in effect on January 1, 1999, regarding hobby losses, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-425 - Deductions -- Worthless debts.

In computing net income there shall be allowed as deductions debts ascertained to be worthless and actually charged off the books of the taxpayer within the income year.



§ 26-51-426 - Deductions -- Reserve for bad debts or liabilities.

Any bank, building and loan, savings and loan, or any other savings institution chartered and supervised as a savings and loan or similar associations under federal or state law shall be allowed a bad debt expense deduction computed in accordance with 26 U.S.C. §§ 582, 585, and 593, as in effect on January 1, 1999.



§ 26-51-427 - Deductions -- Net operating loss carryover.

In addition to other deductions allowed by this chapter, there shall be allowed as a deduction from gross income a net operating loss carryover under the following rules:

(1) (A) The net operating loss as hereinbelow defined for any year ending on or after the passage of the Income Tax Act of 1929 and for any succeeding taxable year may be carried over to the next-succeeding taxable year and annually thereafter for a total period of three (3) years next succeeding the year of the net operating loss or until the net operating loss has been exhausted or absorbed by the taxable income of any succeeding year, whichever is earlier, if the loss occurred in an income year beginning before January 1, 1987. The net operating loss deduction must be carried forward in the order named above.

(B) The net operating loss as hereinbelow defined for any year ending on or after the passage of the Income Tax Act of 1929 and for any succeeding taxable year may be carried over to the next-succeeding taxable year and annually thereafter for a total period of five (5) years next succeeding the year of the net operating loss or until the net operating loss has been exhausted or absorbed by the taxable income of any succeeding year, whichever is earlier, if the loss occurred in an income year beginning on or after January 1, 1987. The net operating loss deduction must be carried forward in the order named above.

(C) The net operating loss as hereinbelow defined which resulted from farming operations, for income years beginning on or after January 1, 1981, and expired in accordance with subdivision (1)(A) of this section before being fully used, may be carried forward for an additional two (2) years and any unused portions can be combined and either applied to tax years 1987 and 1988, respectively, or to tax years 1989 and 1990. In order to claim the additional two-year carry forward, taxpayers must attach copies of both their federal tax returns and their state tax returns, showing the net operating losses for income years beginning on or after January 1, 1981, to their state tax returns. As used in this subdivision (1)(C), "farming operations" means that at least sixty-six and two-thirds percent (66 2/3%) of the total gross income, from all sources for the taxable year, must come from farming as defined by 26 U.S.C. § 464(e)(1), in effect on January 1, 1989.

(D) As used in this section, "taxable income" or "net income" shall be deemed to be the net income computed without benefit of the deduction for income taxes, personal exemptions, and credit for dependents. The net income of the taxable period to which the net operating loss deduction, as adjusted, is carried, shall be the net income before the deduction of federal income taxes, personal exemption, and credit for dependents. Such income taxes, exemptions, and credits shall not be used to increase the net operating loss which may be carried to any other taxable period.

(E) (i) As used in this section, "qualified medical company" means a corporation engaged in:

(a) Research and development in the medical field; and

(b) Manufacture and distribution of medical products, including therapeutic and diagnostic products.

(ii) In the case of qualified medical companies, as defined herein, a net operating loss for any taxable year shall be a net operating loss carryover to each of the fifteen (15) taxable years following the taxable year of the loss.

(iii) If the qualified medical company is an "S" corporation, the pass-through provisions of § 26-51-409, as in effect for the taxable year of the loss, shall be applicable.

(iv) The net operating loss provisions set forth above, which resulted from the operation of a qualified medical company, shall be effective for taxable years beginning on and after January 1, 1987;

(2) As used in this section, "net operating loss" is defined as the excess of allowable deductions over gross income for the taxable year, subject to the following adjustments:

(A) There shall be added to gross income all nontaxable income, not required to be reported as gross income, as provided by law, less any expenses properly and reasonably incurred in earning nontaxable income, which expenses would otherwise be nondeductible;

(B) In the case of a taxpayer other than a corporation, deductions, not including federal income taxes, not attributable to the operation of the trade or business shall be eliminated from the deductions otherwise allowable for the taxable year to the extent that they exceed gross income not derived from trade or business. Personal exemptions and credit for dependents shall not be a deduction for the purpose of computing a net operating loss;

(C) No net operating loss deduction shall be allowed; and

(D) In the case of a taxpayer other than a "C corporation," as defined in 26 U.S.C. § 1361, as in effect on January 1, 1985:

(i) For income years beginning after December 31, 1986, the amount deductible on account of losses from sales or exchanges of capital assets shall not exceed the amount includable on account of gains from sales or exchanges of capital assets; and

(ii) For income years beginning after December 31, 1986, the deduction for long-term capital gains provided by 26 U.S.C. § 1202 [repealed], as in effect on January 1, 1985, shall not be allowed; and

(3) In the case of the acquisition of assets of one (1) corporation by another corporation, the acquiring corporation shall succeed to and take into account any net operating loss carryover apportionable to Arkansas, under the Uniform Division of Income for Tax Purposes Act, § 26-51-701 et seq., that the acquired corporation could have claimed had it not been acquired, subject to the following conditions:

(A) The net operating loss may not be carried forward to a taxable year which ends more than three (3) years after the taxable year in which the loss occurred if the loss occurred in an income year beginning before January 1, 1987;

(B) The net operating loss may not be carried forward to a taxable year which ends more than five (5) years after the taxable year in which the loss occurred if the loss occurred in an income year beginning on or after January 1, 1987; and

(C) The net operating loss may be claimed only when the ownership of both the acquired and acquiring corporations is substantially the same, that is, where not less than eighty percent (80%) of the voting stock of each corporation is owned by the same person or where prior to the acquisition the acquiring corporation owned at least eighty percent (80%) of the voting stock of the acquired corporation. The carryover losses will be allowed only in those cases where the assets of the corporation going out of existence earn sufficient profits apportionable to Arkansas under § 26-51-701 et seq. in the post-merger period to absorb the carryover losses claimed by the surviving corporation.



§ 26-51-428 - Depreciation -- Deductions -- Expensing of property. [Effective until contingency in Acts 2007, No. 613, § 2 is met.]

(a) Title 26 U.S.C. §§ 167, 168(a)-(j), and 179A, as in effect on January 1, 2009, and 26 U.S.C. § 179, as in effect on January 1, 2009, regarding depreciation and expensing of property, are adopted for the purpose of computing Arkansas income tax liability for property purchased in tax years beginning on or after January 1, 2009.

(b) The basis on which exhaustion, wear and tear, and obsolescence are to be allowed in respect to any property shall be the adjusted basis provided in § 26-51-411 for the purpose of determining the gain on the sale or other disposition of the property.

(c) Title 26 U.S.C. § 197, as in effect on January 1, 2007, regarding the amortization of goodwill and certain other intangibles, is adopted for the purpose of computing Arkansas income tax liability.

§ 26-51-428 - Depreciation -- Deductions -- Expensing of property. [Effective if contingency in Acts 2007, No. 613, § 2 is met.]

(a) Title 26 U.S.C. §§ 167, 168, and 179A, as in effect on January 1, 1999, and 26 U.S.C. § 179 as in effect on January 1, 2007, regarding depreciation and expensing of property, are adopted for the purpose of computing Arkansas income tax liability.

(b) The basis on which exhaustion, wear and tear, and obsolescence are to be allowed in respect to any property shall be the adjusted basis provided in § 26-51-411 for the purpose of determining the gain on the sale or other disposition of the property.

(c) Title 26 U.S.C. § 197, as in effect on January 1, 2007, regarding the amortization of goodwill and certain other intangibles, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-429 - Deductions -- Depletion allowances.

(a) In the case of all natural resources for which a deduction for depletion is allowed under 26 U.S.C. §§ 611, the provisions of 26 U.S.C. §§ 611-613, 614, 616, and 617, as in effect on January 1, 2007, are adopted in computing the depletion allowance deduction under Arkansas income tax law.

(b) In computing the depletion allowance deduction allowed by this section for oil and gas wells, the provisions of 26 U.S.C. § 613 are not in effect, but instead the computation of the amount of the depletion deduction is controlled by the provisions of 26 U.S.C. § 613A, as in effect on January 1, 2011, which are adopted as part of the state income tax law.



§ 26-51-430 - Deductions -- Standard deduction.

(a) (1) In lieu of itemizing deductions, each taxpayer may elect to use the standard deduction.

(2) In the case of a married couple, both spouses must elect to use the standard deduction or both spouses must claim itemized deductions, without regard to whether the spouses file separate returns or file separately on the same return.

(b) (1) The standard deduction shall be two thousand dollars ($2,000) per taxpayer.

(2) In the case of a married couple, each spouse shall be entitled to claim a standard deduction of two thousand dollars ($2,000).



§ 26-51-431 - Items not deductible in net income computation.

(a) In computing net income, no deduction shall in any case be allowed in respect of:

(1) Personal, living, or family expenses, except that any payments of alimony made by an individual pursuant to a court order shall be deductible;

(2) Any amount paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate;

(3) Any amount expended in restoring property for which an allowance is to be made;

(4) Premiums paid on life insurance policies; and

(5) Shrinkage in value of property.

(b) Title 26 U.S.C. § 265(a), as in effect on January 1, 1993, regarding expenses and interest relating to tax-exempt income, is hereby adopted for the purpose of computing Arkansas individual income tax liability.

(c) For the purpose of computing Arkansas corporation income tax liability, no deduction shall be allowed for:

(1) Expenses otherwise allowable as deductions which are allocable to income other than interest, whether or not any amount of income is received or accrued, wholly exempt from the taxes authorized by Arkansas law;

(2) Interest on indebtedness incurred or continued to purchase or carry obligations the interest on which is wholly exempt from the taxes imposed by Arkansas law; and

(3) Expenses otherwise allowable as deductions which are allocable to nonbusiness income.



§ 26-51-435 - Nonresidents or part-year residents.

(a) Nonresidents or part-year residents of Arkansas shall compute their taxable income as if all income were earned in Arkansas.

(b) Using Arkansas income tax rates, nonresident or part-year residents of Arkansas shall compute their tax liability on the amount computed in subsection (a) of this section.

(c) From the tax liability computed in subsection (b) of this section there shall be deducted all allowable credits to determine the amount of tax due.

(d) (1) Nonresidents shall divide adjusted gross income from Arkansas sources by the adjusted gross income from all sources to arrive at the applicable percentage that Arkansas adjusted gross income represents of all adjusted gross income received by the taxpayer in the income year.

(2) Part-year residents shall divide adjusted gross income received while an Arkansas resident by the adjusted gross income from all sources to arrive at the applicable percentage that the adjusted gross income received while an Arkansas resident represents of all adjusted gross income received by the taxpayer in the income year.

(e) Nonresidents and part-year residents shall multiply the amount computed in subsection (c) of this section by the applicable percentage from subsection (d) of this section in order to determine the amount of income tax which must be paid to the State of Arkansas.

(f) For the purpose of ascertaining the income tax due by a nonresident or part-year resident of Arkansas with income derived from two (2) or more states, the credit available under § 26-51-504 for income tax paid to other states shall be calculated in the following manner:

(1) The credit shall not exceed what the tax would be on the outside income, if added to the Arkansas income, and calculated at Arkansas income tax rates; and

(2) The credit is limited to the total income tax owed to other states on income that has been:

(A) Reported as taxable income to both Arkansas and the other states;

(B) Reported as income from all sources; and

(C) Included as Arkansas income.



§ 26-51-436 - Deductions -- Limitations.

Notwithstanding any other provision of the Income Tax Act of 1929 with regard to deductions allowed in computing net income:

(1) Title 26 U.S.C. § 465, as in effect on January 1, 1987, is adopted to limit deductions claimed under the Income Tax Act of 1929 to the amount the taxpayer has at risk, as that term is used in the federal income tax law;

(2) Title 26 U.S.C. § 469, as in effect on January 1, 1997, regarding the limitations on deductibility of passive activity losses and credits, is adopted for the purpose of computing Arkansas income tax liability;

(3) Title 26 U.S.C. § 280F(a)-(d), as in effect on January 1, 2011, regarding investment tax credit and depreciation for luxury automobiles and other property, is adopted for purposes of computing Arkansas income tax liability;

(4) Title 26 U.S.C. § 68, as in effect on January 1, 2011, is adopted to limit itemized deductions;

(5) Title 26 U.S.C. § 220, as in effect on January 1, 2011, regarding the deductibility from income of contributions made to a medical savings account by the taxpayer or the taxpayer's employer, is adopted for the purpose of computing Arkansas income tax liability;

(6) Title 26 U.S.C. § 264, as in effect on January 1, 1999, regarding premium and interest deductions on life insurance of officers and employees, is adopted for the purpose of computing Arkansas income tax liability; and

(7) Title 26 U.S.C. § 470, as in effect on January 1, 2009, regarding leasing transactions between taxpayers, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-437 - Miscellaneous itemized deductions.

(a) In the case of an individual, the miscellaneous itemized deductions for any taxable year shall be allowed only to the extent that the aggregate of those deductions exceeds two percent (2%) of adjusted gross income.

(b) As used in this section, "miscellaneous itemized deductions" means the itemized deductions other than:

(1) The deduction allowed under § 26-51-423(a)(1) relating to expenses in carrying on a trade or business. However, employee business expenses which are not reimbursed by the employer are miscellaneous itemized deductions;

(2) The deduction allowed under § 26-51-423(a)(2) relating to medical, dental, drug, and related health care expenses;

(3) The deduction allowed under § 26-51-415 relating to interest;

(4) The deduction allowed under § 26-51-416 relating to taxes;

(5) The deduction allowed under § 26-51-424 relating to losses;

(6) The deduction allowed under § 26-51-419 relating to charitable contributions;

(7) The deduction allowed under § 26-51-422 relating to the donation of artistic, literary, and musical creations; and

(8) The deduction allowed under § 26-51-418.



§ 26-51-439 - Capitalization of certain expenses.

(a) Title 26 U.S.C. § 263A(a)-(h) as in effect on January 1, 2007, regarding capitalization and inclusion in inventory costs of certain expenses, are adopted for the purpose of computing Arkansas income tax liability.

(b) Title 26 U.S.C. § 195, as in effect on January 1, 2001, regarding capitalization and amortization of a corporation's start-up expenses, is adopted for the purpose of computing Arkansas income tax liability.

(c) Title 26 U.S.C. § 248, as in effect on January 1, 2005, regarding capitalization and amortization of a corporation's organizational expenses, is adopted for the purpose of computing Arkansas income tax liability.

(d) Title 26 U.S.C. § 709, as in effect on January 1, 2007, regarding the amortization of partnership organizational expenses, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-440 - Federal Subchapter M adopted.

(a) (1) Subchapter M of the Internal Revenue Code, 26 U.S.C. § 851 et seq., as in effect on January 1, 2011, relating to regulated investment companies, real estate investment trusts, and financial asset securitization investment trusts, is adopted for the purpose of computing Arkansas income tax liability and shall govern all corporations that are registered as investment companies under the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., as in effect on January 1, 2011.

(2) (A) However, those provisions of Subchapter M of the Internal Revenue Code, 26 U.S.C. § 851 et seq., addressing the tax rates applied to financial asset securitization investment trust income are not adopted.

(B) Any financial asset securitization investment trust income subject to Arkansas income tax shall be taxed at the rates set forth in § 26-51-205.

(b) As used in this section:

(1) (A) "Captive real estate investment trust" means a real estate investment trust the shares or beneficial interests of which are not regularly traded on an established securities market and more than fifty percent (50%) of the voting power or value of the beneficial interests or shares of which are owned or controlled, directly, indirectly, or constructively by a single entity that is:

(i) Treated as an association taxable as a corporation under the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect on January 1, 2009; and

(ii) Not exempt from federal income tax under 26 U.S.C. § 501(a), as in effect on January 1, 2009.

(B) "Captive real estate investment trust" does not include a real estate investment trust that is intended to be regularly traded on an established securities market and that satisfies the requirements of 26 U.S.C. § 856(a)(5) and (6), as in effect on January 1, 2009, by reason of 26 U.S.C. § 856(h)(2), as in effect on January 1, 2009; and

(2) "Real estate investment trust" means the same as defined in 26 U.S.C. § 856, as in effect on January 1, 2009.

(c) For purposes of applying subdivision (b)(1)(A)(i) of this section, the following entities are not considered an association taxable as a corporation under the Internal Revenue Code, 26 U.S.C. § 1 et seq.:

(1) A real estate investment trust other than a captive real estate investment trust;

(2) A qualified real estate investment trust subsidiary under 26 U.S.C. § 856(i), as in effect on January 1, 2009, other than a qualified real estate investment trust subsidiary of a captive real estate investment trust;

(3) A listed Australian Property Trust, meaning an Australian unit trust registered as a Managed Investment Scheme under the Australian Corporations Act 2001 in which the principal class of units is listed on a recognized stock exchange in Australia and is regularly traded on an established securities market, or an entity organized as a trust, provided that a Listed Australian Property Trust owns or controls, directly or indirectly, seventy-five percent (75%) or more of the voting power or value of the beneficial interests or shares of such trust; or

(4) A qualified Foreign Entity, meaning a corporation, trust, association, or partnership organized outside the laws of the United States and which satisfies the following criteria:

(A) At least seventy-five percent (75%) of the entity's total asset value at the close of its taxable year is represented by real estate assets, as defined in 26 U.S.C. § 856(c)(5)(B), as in effect on January 1, 2009, including shares or certificates of beneficial interest in any real estate investment trust, cash and cash equivalents, and United States Government securities;

(B) The entity is not subject to tax on amounts distributed to its beneficial owners or is exempt from entity-level taxation;

(C) The entity distributes at least eighty-five percent (85%) of its taxable income, as computed in the jurisdiction in which it is organized, to the holders of its shares or certificates of beneficial interest on an annual basis;

(D) More than ten percent (10%) of the voting power or value in the entity is not held directly, indirectly, or constructively by a single entity or individual, or the shares or beneficial interests of the entity are regularly traded on an established securities market; and

(E) The entity is organized in a country that has a tax treaty with the United States.

(d) The dividends-paid deduction otherwise allowed by federal law in computing net income of a real estate investment trust that is subject to federal income tax shall be added back in computing the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., if the real estate investment trust is a captive real estate investment trust.

(e) (1) A real estate investment trust that does not become regularly traded on an established securities market within one (1) year of the date on which it first became a real estate investment trust shall not be considered to have been regularly traded on an established securities market, retroactive to the date it first became a real estate investment trust, and the owner of the real estate investment trust shall file an amended return reflecting the retroactive designation for any tax year or part year occurring during its initial year of status as a real estate investment trust.

(2) Under this section, a real estate investment trust becomes a real estate investment trust on the first day that it has:

(A) Met the requirements of 26 U.S.C § 856 as in effect on January 1, 2009; and

(B) Elected to be treated as a real estate investment trust under 26 U.S.C. § 856(c)(1), as in effect on January 1, 2009, by the owner of the real estate investment trust.

(f) Under this section, the constructive ownership rules of 26 U.S.C. § 318(a), as in effect on January 1, 2009, as modified by 26 U.S.C. § 856(d)(5), as in effect on January 1, 2009, shall apply in determining the ownership of stock, assets, or net profits of a person.

(g) An election made for federal income tax purposes under Subchapter M of the Internal Revenue Code, 26 U.S.C. § 851 et seq., as in effect on January 1, 2009, shall be deemed made for state income tax purposes.

(h) This section shall take effect and be enforced for tax years beginning on or after January 1, 2009.



§ 26-51-442 - Sale of property to comply with conflict-of-interest requirements.

Title 26 U.S.C. § 1043, as in effect on January 1, 1993, is hereby adopted.



§ 26-51-443 - Allocation of unstated interest -- Foregone interest.

(a) Title 26 U.S.C. § 483, as in effect on January 1, 1999, regarding the allocation of unstated interest, is adopted for the purpose of computing Arkansas income tax liability.

(b) Title 26 U.S.C. § 7872, as in effect on January 1, 2007, regarding the taxation of foregone interest on a below-market loan, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-444 - Deductions -- Soil and water conservation.

Title 26 U.S.C. § 175, as in effect on January 1, 1995, regarding the deduction of certain expenditures related to soil and water conservation is hereby adopted.



§ 26-51-445 - Adoption expenses.

(a) Title 26 U.S.C. § 23, as in effect on January 1, 2003, and 26 U.S.C. § 36C, as in effect on January 1, 2011, are adopted for purposes of determining the allowable credit for adoption-related fees, costs, and expenses paid or incurred by a taxpayer.

(b) (1) The amount of credit allowed against Arkansas income tax due is twenty percent (20%) of the federal credit as calculated under 26 U.S.C. §§ 23 and 36C.

(2) The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of income tax otherwise due.



§ 26-51-446 - Long-term intergenerational security.

(a) (1) All distributions of funds other than principal from the trust shall be taxable as provided in the Income Tax Act of 1929, § 26-51-101 et seq.

(2) All distributions from the trust shall be deemed principal until all contributions of principal have been withdrawn.

(b) (1) In addition to any income tax imposed for distributions from the long term intergenerational trust as provided in subsection (a) of this section, there is hereby imposed a twenty percent (20%) penalty on all distributions from the trust in violation of this section or the Long-Term Intergenerational Security Act of 1995, § 28-72-501 et seq.

(2) The penalty shall be collected by the Department of Finance and Administration and shall be deposited into the State Treasury as general revenue.

(c) A beneficiary must file a copy of the long-term intergenerational security trust agreement with his or her income tax return for each taxable year the beneficiary claims the tax benefits provided in this section and the Long-Term Intergenerational Security Act of 1995, § 28-72-501 et seq.

(d) Upon the death of the beneficiary, all funds remaining in the long-term intergenerational security trust shall be distributed to the beneficiary's estate, and all undistributed income shall be included in the beneficiary's final tax return.



§ 26-51-447 - Deductions -- Tuition to post-secondary educational institutions.

(a) In computing net income for the purposes of the Income Tax Act of 1929, § 26-51-101 et seq., there shall be allowed as a deduction in addition to all other deductions allowed by law for a portion of the amount paid by the taxpayer as tuition for the taxpayer, the taxpayer's spouse or dependent to attend a post-secondary educational institution. The deduction shall be equal to fifty percent (50%) of the lesser of either the amount of tuition paid or the weighted average tuition for post-secondary educational institutions of the same classification.

(b) On or before November 30, 1998, of each year thereafter, the Director of the Department of Finance and Administration shall determine the weighted average tuition of post-secondary institutions of each of the following classifications:

(1) Four-year institutions of higher education;

(2) Two-year institutions of higher education; and

(3) Technical institutes.

(c) (1) As used in this section, "weighted average tuition" means the tuition cost resulting from the following calculation:

(A) Add the products of the annual tuition at each state-supported post-secondary institution of the same classification multiplied by that institution's total number of fiscal-year-equated students; and

(B) Divide the gross total of the product from subdivision (c)(1)(A) of this section by the total number of fiscal-year-equated students attending each state-supported post-secondary institution of the same classification.

(2) For four-year institutions of higher education only undergraduate tuition and undergraduate students shall be used in calculating weighted average tuition.



§ 26-51-448 - Educational individual retirement accounts.

(a) Title 26 U.S.C. § 530, as in effect on January 1, 2011, relating to educational individual retirement accounts, is adopted for the purposes of computing Arkansas income tax liability.

(b) Any additional tax or penalty imposed by this section shall be ten percent (10%) of the amount of any additional tax or penalty provided in the federal income tax law adopted by this section.



§ 26-51-450 - Deductions -- Small business guaranty fees.

(a) In computing net income, there shall be allowed as a deduction the amount paid during a taxable year to the United States Small Business Administration as a guaranty fee associated with the acquisition of Small Business Administration financing.

(b) The deduction shall be taken only by the small business which is the primary obligor in the financing transaction and which paid the fee.

(c) "Small business" means any corporation, partnership, sole proprietorship, limited liability corporation, or other business entity qualifying as "small" under the standards contained in 13 C.F.R. § 121, as in effect on January 1, 2001.

(d) The Revenue Division of the Department of Finance and Administration may promulgate regulations as necessary to administer this section.



§ 26-51-453 - Health savings accounts.

(a) Title 26 U.S.C. § 223(a)-(d), (e)(2), (f), and (g), as in effect on January 1, 2011, regarding a deduction from income for amounts deposited to health savings accounts, is adopted for purposes of computing Arkansas income tax liability.

(b) A health savings account is exempt from tax under this chapter unless it no longer meets the requirements of subsection (a) of this section.






Subchapter 5 - -- Tax Credits Generally

§ 26-51-501 - Personal tax credits.

(a) There shall be deducted from the tax after the tax shall have been computed as set forth in the Income Tax Act of 1929 a personal tax credit as follows:

(1) (A) For a single individual, the adjusted individual credit.

(B) However, a taxpayer who was blind or deaf at any time during the income year shall be entitled to an additional tax credit of twenty dollars ($20.00).

(C) A single individual who is deaf-blind shall be entitled to an additional tax credit of forty dollars ($40.00).

(D) A single individual of sixty-five (65) years of age or older shall be entitled to an additional tax credit of twenty dollars ($20.00);

(2) (A) (i) (a) For the head of household, surviving spouse, or a married individual living with husband or wife, the adjusted joint credit.

(b) A husband and wife living together and filing either jointly or separately on the same income tax form shall receive only one (1) adjusted joint credit against their aggregate tax.

(ii) Subdivision (a)(2)(A)(i) of this section shall apply if the Director of the Department of Finance and Administration continues to provide a tax return on which a husband and wife can elect to file jointly or separately on the same return.

(B) However, in the event that the husband or wife shall be sixty-five (65) years of age or older, each of them who is sixty-five (65) years of age or older shall be entitled to an additional tax credit of twenty dollars ($20.00).

(C) However, any husband or wife filing a separate return on a separate tax form shall receive the adjusted individual credit on each return so filed, but if the husband or wife is sixty-five (65) years of age or older, each of them who is sixty-five (65) years of age or older shall be entitled to an additional tax credit of twenty dollars ($20.00).

(D) "Head of household" means the same as defined in 26 U.S.C. § 2(b), as in effect on January 1, 2001.

(E) "Surviving spouse" means the same as defined in 26 U.S.C. § 2(a), as in effect on January 1, 2001;

(3) (A) For each individual, other than husband or wife, who has a gross income for the tax year of less than three thousand dollars ($3,000), who has not filed a joint return with his or her spouse for the taxable year, and who is dependent upon and receives his or her chief support from the taxpayer, the adjusted individual credit.

(B) (i) As used in subdivision (a)(3)(A) of this section, "dependent" means the same as defined in 26 U.S.C. § 152, as in effect on January 1, 2005.

(ii) "Dependent" does not include any individual who is a citizen or subject of a foreign country unless that individual is a resident of the United States or a country contiguous to the United States.

(C) (i) As used in subdivision (a)(3)(B) of this section, "brother" and "sister" include a brother or sister by half blood.

(ii) For the purpose of determining whether any of the foregoing relationships exist, a legally adopted child of a person shall be considered a child of that person by blood;

(4) In the case of a fiduciary:

(A) If taxable under § 26-51-203(a)(1), the adjusted individual credit;

(B) If taxable under § 26-51-203(a)(2), the same tax credit as would be allowed the deceased if living;

(C) If taxable under § 26-51-203(a)(3), the tax credit to which the beneficiary would be entitled; and

(5) In the case of a nonresident taxpayer, the taxpayer shall be entitled to that proportion of the tax credit granted by the Income Tax Act of 1929 that the gross income within the state bears to the entire gross income wherever earned.

(b) (1) The status of the last day of the income year shall determine the right to the tax credits provided in this section.

(2) However, a taxpayer shall be entitled to tax credits for a husband or wife or a dependent who has died during the income year.

(c) (1) As used in this section, "blind person" means any person:

(A) Who is totally blind, cannot tell light from darkness;

(B) A person whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses; or

(C) Whose fields of vision are so limited that the widest diameter of the visual field subtends an angle no greater than twenty degrees (20 degrees).

(2) For the purposes of subdivision (a)(1) of this section:

(A) An individual is deaf only if his or her average loss in the speech frequencies which are five hundred hertz (500 Hz) to two thousand hertz (2,000 HZ) in the better ear is eighty-six decibels (86 dB), International Organization for Standardization (ISO), or worse; and

(B) An individual is deaf-blind only if he or she is both deaf and blind.

(d) For the purposes of this section:

(1) "Adjusted individual credit" shall be twenty dollars ($20.00); and

(2) "Adjusted joint credit" shall be forty dollars ($40.00).

(e) (1) (A) Not later than July 15 of each calendar year, the Director of the Department of Finance and Administration shall increase the adjusted individual credit and adjusted joint credit by the cost-of-living adjustment for that current calendar year, rounding each amount to the nearest dollar.

(B) The annual cost-of-living adjustment shall apply to the adjusted credits as contained in subdivisions (d)(1) and (2) of this section.

(2) (A) For purposes of subdivision (e)(1) of this section, the cost-of-living adjustment for any calendar year is the percentage, if any, by which the Consumer Price Index for the calendar year preceding the taxable year exceeds the Consumer Price Index for the calendar year 2001.

(B) The Consumer Price Index for any calendar year is the average of the Consumer Price Index as of the close of the twelve-month period ending on August 31 of that calendar year.

(C) As used in this subsection, "Consumer Price Index" means the last Consumer Price Index for All Urban Consumers published by the United States Department of Labor.

(3) The adjusted credit amounts shall apply for tax years beginning on and after January 1, 2003.

(4) The director shall not increase the adjusted credit for any calendar year unless the conditions of subsection (f) of this section are met.

(f) The adjusted credit applicable for any calendar year shall not be increased unless:

(1) The net available general revenue forecast provided to the Joint Committee on Economic and Tax Policy pursuant to § 10-3-1404 in May of the calendar year for which a credit increase is contemplated indicates that net available general revenue growth for the fiscal year beginning in the calendar year for which a credit increase is contemplated will be four and two-tenths percent (4.2%) or greater; and

(2) Either:

(A) The net available general revenues for the fiscal year ending in the calendar year for which a credit increase is contemplated exceed the official forecast by at least five-tenths of one percent (0.5%); or

(B) The net available general revenues for the fiscal year ending in the calendar year for which a credit increase is contemplated exceed the total distributions for that fiscal year under the provisions of the Revenue Stabilization Law, § 19-5-101 et seq.

(g) Title 26 U.S.C. § 151(c)(6) as in effect on January 1, 2003, regarding the tax treatment of kidnapped children, is adopted for the purpose of computing Arkansas income tax liability.



§ 26-51-502 - Household and dependent care services.

(a) A credit shall be allowed to individuals against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for expenses for household and dependent care services necessary for gainful employment in the manner prescribed by subsection (b) of this section.

(b) (1) Title 26 U.S.C. § 21, as in effect on January 1, 2011, is adopted for purposes of determining the allowable credit under the Income Tax Act of 1929, § 26-51-101 et seq., for household and dependent care services necessary for gainful employment.

(2) The amount of credit shall be twenty percent (20%) of the federal credit allowable.

(c) (1) (A) (i) A credit, which is equal to twenty percent (20%) of the federal child care credit as allowed under Title 26 U.S.C. § 21, as in effect on January 1, 1993, shall be allowed to qualified individuals against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq.

(ii) The twenty percent (20%) child care credit is refundable.

(iii) The excess of the credit over tax liability will be returned to the taxpayer as an overpayment of tax.

(B) "Qualified individual" means a taxpayer who has a dependent child with respect to whom the taxpayer is entitled to a credit under § 26-51-501(a)(3), and who incurs child care expenses necessary for gainful employment at an approved child care facility, as defined in subdivision (c)(1)(C) of this section.

(C) "Approved child care facility" means a child care facility which provided an appropriate early childhood program, as defined in § 6-45-103, and which is approved in accordance with § 6-45-109.

(2) A taxpayer cannot claim both the credit allowed in subsections (a) and (b) of this section and the credit allowed in subsection (c) of this section.

(3) The credit allowed in this subsection shall be effective for taxable years beginning January 1, 1993.



§ 26-51-503 - Support of a child with a developmental disability.

(a) In addition to the state income tax credit permitted by § 26-51-501(a) and (b), any taxpayer in this state who is maintaining, supporting, and caring for an individual with a diagnosis of a developmental disability in the taxpayer's home is permitted, in addition to all other income tax credits, a credit of five hundred dollars ($500) for each income year for that individual.

(b) (1) Any person wishing to take advantage of this tax credit must have certification by a licensed physician, licensed psychologist, or licensed psychological examiner that the individual has a diagnosis of a developmental disability.

(2) The certification shall be valid for five (5) years for income tax purposes.

(3) If any person wishes to take advantage of this tax credit after using the certification for five (5) income years, the person must have the individual reevaluated by a licensed physician, licensed psychologist, or licensed psychological examiner for recertification.

(4) The recertification process shall be valid for another five (5) years for income tax purposes.

(c) As used in this section:

(1) "Diagnosis of a developmental disability" means a disability of a person that:

(A) Is attributable to:

(i) An intellectual disability, cerebral palsy, epilepsy, spina bifida, Down syndrome, or autism;

(ii) Another condition of the person found to be closely related to an intellectual disability because the condition results in an impairment of general intellectual functioning or adaptive behavior similar to that of a person with an intellectual disability or requires treatment and services similar to that required for a person with an intellectual disability; or

(iii) Dyslexia resulting from a disability or condition described in subdivision (c)(1)(A)(i) or (c)(1)(A)(ii) of this section;

(B) Originates before the person reaches twenty-two (22) years of age;

(C) Has continued or can be expected to continue indefinitely; and

(D) Constitutes a substantial handicap to the person's ability to function without appropriate support services, including without limitation:

(i) Planned recreational activities;

(ii) Medical services such as physical therapy and speech therapy; and

(iii) Possibilities for sheltered employment or job training; and

(2) "Individual" means a child of the taxpayer's blood, an adopted child, or a dependent within the meaning of § 26-51-501(a)(3)(B).



§ 26-51-504 - Income from sources outside Arkansas.

(a) (1) For the purpose of ascertaining the income tax due by an individual resident of Arkansas whose gross income includes income derived from property located outside the State of Arkansas, or from business transacted outside the State of Arkansas, the tax shall first be computed as if all of the income of the resident were derived from sources within the State of Arkansas, but a credit shall then be given on the tax as so computed, for the amount of income tax actually owed by the resident for the year to any other state or territory on account of income from property owned or business transacted in the other state or territory. However, credit shall not exceed what the tax would be on the outside income, if added to the Arkansas income, and calculated at Arkansas income tax rates.

(2) (A) For purposes of subdivision (a)(1) of this section, the amount of income tax owed to any other state or territory by a resident shareholder of an S corporation shall be considered to include an amount equal to the shareholder's pro rata share of any net income tax owed by the S corporation to a state which does not recognize S corporations.

(B) As used in subdivision (a)(2)(A) of this section, "net income tax" means any tax imposed on or measured by a corporation's net income.

(b) Before a resident of Arkansas may claim the credit allowed under this section, he or she shall file with his or her income tax return any such additional information as the Director of the State Income Tax Division or the Director of the Department of Finance and Administration may by regulation require showing in detail the amount of gross and net income derived from property owned or business transacted without this state, together with the amount of tax actually owed on the income to another state or territory.

(c) The credit against Arkansas income tax afforded individual residents of Arkansas under this section shall also be available to fiduciaries and partnerships residing or domiciled in Arkansas which are subject to Arkansas income tax or which have to report income for purposes of Arkansas income tax.



§ 26-51-505 - Establishment or expansion of manufacturing enterprise.

(a) There shall be allowed a credit against the tax imposed by the Income Tax Act of 1929 § 26-51-101 et seq., § 26-51-205, and § 26-51-303, an amount as determined in subsection (c) of this section, for any taxpayer who establishes or expands a manufacturing enterprise in the State of Arkansas which results in the creation of new additional full-time or part-time jobs within this state.

(b) (1) As used in this section, "manufacturing" refers to and includes those operations commonly understood within their ordinary meaning and shall also include mining, quarrying, refining, extracting oil and gas, cotton ginning, the drying of rice, soybeans, and other grains, the manufacturing of feed, processing of poultry or eggs and livestock, and the hatching of poultry.

(2) (A) A "new employee" shall be a person residing and domiciled in this state, hired by the taxpayer to fill a new additional job in this state which previously did not exist in the manufacturing enterprise during the taxable year for which the credit allowed by this section is claimed.

(B) To qualify for the credit provided in this section, the employment of a new employee by the manufacturer must increase the total number of employees who are employed by the manufacturer. In no case shall the new employees allowed for the purpose of the credit exceed the total increase in employment.

(C) A person shall be deemed to be so engaged if that person performs duties in connection with the operation of the business enterprise on:

(i) A regular full-time basis; or

(ii) A part-time basis if the person is customarily performing such duties at least twenty (20) hours per week for at least six (6) months during the taxable year.

(c) (1) The credit shall be a portion of the state individual or corporate income tax paid by the taxpayer but not in excess of fifty percent (50%) of the tax. The portion shall be an amount determined by multiplying the number of new employees, as defined in subdivision (b)(2) of this section, by one hundred dollars ($100) per eligible new employee per taxable year.

(2) The amount of the credit allowed under subdivision (c)(1) of this section for the taxable year shall be an amount equal to the sum of:

(A) A carryover of prior unused credits arising from the taxable years beginning on or after January 1, 1983, carried to the taxable year; plus

(B) The amount of the credit allowed by subdivision (c)(1) of this section for the taxable year.

(3) If the sum of the amount of the credits under subdivisions (c)(2)(A) and (B) of this section for the taxable year exceeds the limitation imposed by subdivision (c)(1) of this section, the excess shall be treated as a carryover credit and may be carried over for a maximum of three (3) consecutive years following the taxable year in which the credit originated.

(d) (1) In the case of a proprietorship or partnership, the amount of the credit determined under this section for any taxable year shall be apportioned to each proprietor or partner in proportion to the amount of income from the manufacturing entity which the proprietor or partner is required to include in his or her gross income.

(2) In the case of a Subchapter S corporation, as allowed by § 26-51-409, the amount of the credit determined under this section for any taxable year shall be apportioned pro rata among the persons who are shareholders of the corporation on the last day of the taxable year.

(3) No credit shall be allowed under this section to any organization which is exempt from state income tax.

(4) In the case of an estate or trust:

(A) The amount of the credit determined under this section for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each; and

(B) Any beneficiary to whom any amount has been apportioned under subdivision (d)(4)(A) of this section shall be allowed, subject to the limitations contained in this section, a credit under this section for the amount.

(e) (1) The Revenue Division of the Department of Finance and Administration shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this section.

(2) The division shall consult with the Department of Workforce Services and the Arkansas Economic Development Council during the promulgation of the rules and regulations.

(f) The tax credit provided by this section shall expire on June 30, 1988. Any unused credits may be carried over beyond this date in accordance with subdivision (c)(3) of this section.



§ 26-51-506 - Tax credit for waste reduction, reuse, or recycling equipment -- Eligibility.

(a) The intent and purpose of this section is to increase capacity in the State of Arkansas for the use of recovered materials.

(b) As used in this section:

(1) "Cost", in the case of a transfer of title or a finance lease, means the amount of the purchase price, and, in the case of a lease which is not a finance lease but which otherwise qualifies as a purchase under this section, means the amount of the lease payments due to be paid during the term of the lease after deducting any portion of the lease payments attributable to interest, insurance, and taxes;

(2) "Equipment to service waste reduction, reuse, or recycling equipment" means expenditures, machinery, or equipment that keeps existing machinery or equipment in running order by providing repair, maintenance, adjustment, inspection, or supplies;

(3) "Finance lease" means a lease agreement which is treated as a purchase by a lessee for Arkansas income tax purposes;

(4) "Home scrap" means materials or by-products generated from and commonly reused within an original manufacturing process;

(5) "Maintenance" means expenditures, machinery, or equipment used to keep existing machinery or equipment in a condition that approaches or equates to its original condition;

(6) "Motor vehicle" means a vehicle or trailer that is licensed, or that normally would be licensed, for use on highways in Arkansas;

(7) "Postconsumer waste" means products or other materials generated by a business, governmental entity, or consumer which have served their intended end use and have been recovered from or otherwise diverted from the solid waste stream for the purpose of recycling;

(8) "Preconsumer material" means material generated during any step in the production of a product and recovered or otherwise diverted from the solid waste stream for the purpose of recycling but does not include home scrap;

(9) "Purchase" means a transaction under which title to an item is transferred for consideration or a lease contract for a period of at least three (3) years regardless of whether title to the item is transferred at the end of such period;

(10) "Recovered materials" means those materials which have been separated, diverted, or removed from the waste stream for the purpose of recycling and includes preconsumer material and postconsumer waste but not home scrap;

(11) "Recycling" means the systematic collecting, sorting, decontaminating, and returning of waste materials to commerce as commodities for use or exchange;

(12) "Repair" means expenditures, machinery, or equipment used to restore existing machinery or equipment to its original or similar condition and capacity after damage or after deterioration from use;

(13) "Solid waste" means all putrescible and nonputrescible wastes in solid or semisolid form, including, but not limited to, yard or food waste, waste glass, waste metals, waste plastics, wastepapers, waste paperboard, and all other solid or semisolid wastes resulting from industrial, commercial, agricultural, community, and residential activities; and

(14) (A) (i) "Waste reduction, reuse, or recycling equipment" means new or used machinery or equipment located in Arkansas on the last day of the taxable year which is operated or used exclusively in Arkansas to collect, separate, process, modify, convert, or treat solid waste so that the resulting product may be used as a raw material or for productive use or to manufacture products containing recovered materials.

(ii) "Waste reduction, reuse, or recycling equipment" also includes devices which are directly connected with or are an integral and necessary part of such machinery or equipment and are necessary for such collection, separation, processing, modification, conversion, treatment, or manufacturing.

(B) "Waste reduction, reuse, or recycling equipment" does not include motor vehicles.

(c) There shall be allowed a credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., in an amount as determined in subsection (e) of this section for any taxpayer engaged in the business of reducing, reusing, or recycling solid waste for commercial purposes who purchases waste reduction, reuse, or recycling equipment used exclusively for the purpose of reducing, reusing, or recycling solid waste.

(d) To claim the benefits of this section, a taxpayer must obtain a certification from the Director of the Arkansas Department of Environmental Quality certifying to the Revenue Division of the Department of Finance and Administration that:

(1) The taxpayer is engaged in the business of reducing, reusing, or recycling solid waste material for commercial purposes, whether or not for profit;

(2) The machinery or equipment purchased is waste reduction, reuse, or recycling equipment;

(3) The machinery or equipment is being used in the collection, separation, processing, modification, conversion, treatment, or manufacturing of products containing at least fifty percent (50%) recovered materials, provided that at least ten percent (10%) of the recovered materials shall be post-consumer waste; and

(4) The taxpayer has filed a statement with the director acknowledging that the taxpayer will make a good faith effort to utilize post-consumer waste generated in Arkansas as at least ten percent (10%) of the post-consumer waste being used in the equipment, to the extent available at a competitive price.

(e) (1) The amount of the credit allowed under subsection (c) of this section shall be equal to thirty percent (30%) of the cost of waste reduction, reuse, or recycling equipment, including the cost of installation.

(2) The cost of installation shall not include the cost of:

(A) Feasibility studies;

(B) Engineering costs of a building to house the equipment and related machinery; or

(C) Equipment used to service the waste reduction, reuse, or recycling equipment.

(3) (A) The cost of replacement parts which serve only to keep existing waste reduction, reuse, or recycling equipment in its ordinary efficient operating condition shall not be included in determining the amount of the credit.

(B) The cost of replacement of existing waste reduction, reuse, or recycling equipment shall not be included in determining the amount of the credit unless the replacement provides greater capacity for recycling or provides the capability to collect, separate, process, modify, convert, treat, or manufacture additional or a different type of solid waste.

(4) The cost of service contracts, sales tax, maintenance, and repairs shall not be included in determining the amount of the credit.

(f) (1) The taxpayer shall refund the amount of the tax credit determined by subdivision (f)(2) of this section if, within three (3) years of the taxable year for which a credit is allowed:

(A) The waste reduction, reuse, or recycling equipment is removed from Arkansas, is disposed of, is transferred to another person, or the taxpayer otherwise ceases to use the required materials or operate in the manner required by this section; or

(B) The director finds that the taxpayer has demonstrated a pattern of intentional failure to comply with final administrative or judicial orders which clearly indicates a disregard for environmental regulation or a pattern of prohibited conduct which could reasonably be expected to result in adverse environmental impact.

(2) If the provisions of subdivision (f)(1) of this section apply, the taxpayer shall refund the amount of the tax credit which was deducted from income tax liability which exceeds the following amounts:

(A) Within the first year, zero dollars ($0);

(B) Within the second year, an amount equal to thirty-three percent (33%) of the amount of credit allowed; and

(C) Within the third year, an amount equal to sixty-seven percent (67%) of the credit allowed.

(3) Any refund required by subdivision (f)(1)(A) of this section shall apply only to the credit given for the particular waste reduction, reuse, or recycling equipment to which subdivision (f)(1)(A) of this section applies.

(4) Any taxpayer who is required to refund part of a credit pursuant to this subsection shall no longer be eligible to carry forward any amount of that credit which had not been used as of the date such refund is required.

(5) (A) This subsection shall apply to all credits which are certified as a result of applications for certification filed with the Arkansas Department of Environmental Quality on or after July 1, 1993.

(B) This subsection shall not apply to credits which are certified as a result of applications for certification filed with the Arkansas Department of Environmental Quality prior to July 1, 1993.

(C) Taxpayers who file written notice and a project plan with the Arkansas Department of Environmental Quality prior to July 1, 1993, shall be deemed to have filed an application for certification for purposes of subdivision (f)(5) of this section, provided that all the information necessary to complete the application for certification is provided to the Arkansas Department of Environmental Quality on or before December 31, 1993.

(g) (1) Waste reduction, reuse, or recycling equipment shall only be eligible for one (1) tax credit.

(2) The sale or transfer of waste reduction, reuse, or recycling equipment shall not recreate the eligibility for a tax credit.

(h) (1) In the case of a proprietorship or partnership engaged in the business of waste reduction, reuse, or recycling of solid waste, the amount of the credit determined under this section for any taxable year shall be apportioned to each proprietor or partner in proportion to the amount of income from the entity which the proprietor or partner is required to include as gross income.

(2) In the case of a Subchapter S corporation, as allowed by § 26-51-409, the amount of the credit determined under this section for any taxable year shall be apportioned among the persons who are shareholders of the corporation on the last day of the taxable year based on each person's percentage of ownership.

(3) In the case of an estate or trust:

(A) The amount of the credit determined under this section for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each; and

(B) Any beneficiary to whom any amount has been apportioned under this subsection shall be allowed, subject to limitations contained in this section, a credit under this section for the amount.

(i) (1) The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of state, individual, or corporate income tax otherwise due.

(2) Any unused credit may be carried over for a maximum of three (3) consecutive years following the taxable year in which the credit originated.

(j) A taxpayer who receives a credit under this section shall not be entitled to claim any other state or local tax credit or deduction based on the purchase of the machinery or equipment, except for the deduction for normal depreciation.

(k) (1) (A) The Arkansas Department of Environmental Quality and the division shall promulgate rules or regulations as are necessary to administer this section.

(B) These rules or regulations may include, but are not limited to, the establishment of technical specifications and of requirements for information and documentation for taxpayers seeking a credit under this section and shall encourage, but not require, the use of Arkansas contractors and post-consumer waste generated in Arkansas in recycling projects which qualify for credits provided by this section.

(2) In order to determine eligibility for the credit or to ensure that the machinery or equipment is being utilized in the required manner, each agency shall have the right to inspect facilities and records of a taxpayer requesting or receiving a credit under this section.

(l) Any person or legal entity aggrieved by a decision of the director under subsection (d) of this section or subdivision (f)(1)(B) of this section may appeal to the Arkansas Pollution Control and Ecology Commission through administrative procedures adopted by the commission and to the courts in the manner provided in §§ 8-4-222 -- 8-4-229.



§ 26-51-507 - Employer-provided child care -- As qualified under § 26-52-401.

(a) A business which qualifies for the exemption from the gross receipts tax under former § 26-52-401(29) shall be allowed an income tax credit of three and nine-tenths percent (3.9%) of the annual salary of employees employed exclusively in providing child care services.

(b) If two (2) or more businesses participate in a child care program for their employees as provided by former § 26-52-401(29), then each business will be allowed an income tax credit of three and nine-tenths percent (3.9%) of the annual salary of only those employees who are on the respective business' payroll and are employed exclusively for providing child care services.

(c) (1) To qualify for the income tax credit, the revenue to the business or businesses from the child care facility cannot exceed the direct operating costs of the facility. If, on an annual basis, the child care facility receives revenue which exceeds the direct operating costs of the facility, the business or businesses will not be entitled to the income tax credit.

(2) As used in this section, "direct operating costs" means:

(A) The cost of food and beverages provided to the children;

(B) The cost of labor for personnel whose services are performed exclusively on the premises of the child care facility for the care of the children and all related employment taxes paid by the employer; and

(C) All materials and supplies necessary to operate the child care facility.

(d) The income tax credit created by subsection (a) of this section shall first be available in the taxable year following the year the business makes payment of wages to child care workers. To the extent that the credit is not fully utilized in this first year, it may be carried forward for an additional two (2) years. Any credit remaining thereafter shall expire.

(e) The income tax provisions of this section shall be in full force and effect for all income tax years beginning on and after January 1, 1993.



§ 26-51-508 - Employer-provided child care -- As qualified under § 26-52-516 or § 26-53-132.

(a) A business which qualifies for the refund of the gross receipts tax or compensating use tax under § 26-52-516 or § 26-53-132 shall be allowed an income tax credit of three and nine-tenths percent (3.9%) of the annual salary of its employees employed exclusively in providing child care service, or a five thousand dollar ($5,000) income tax credit for the first tax year the business provides its employees with a child care facility.

(b) If two (2) or more businesses participate in a child care program for their employees as provided by § 26-52-516 or § 26-53-132, then each business will be allowed an income tax credit of three and nine-tenths percent (3.9%) of the annual salary of only those employees who are on the respective business' payroll and are employed exclusively for providing child care services. The first year's five thousand dollar ($5,000) credit will be prorated among the businesses based upon the percentage of the cost paid by each business for the initial construction and equipping of the child care facility.

(c) (1) (A) To qualify for the income tax credit, the revenue to the business or businesses from the child care facility cannot exceed the direct operating costs of the facility.

(B) If, on an annual basis, the business receives revenues from the operation of the child care facility which exceed the direct operating costs of the facility, the businesses will not be entitled to the income tax credit.

(2) As used in this subsection, "direct operating costs" means:

(A) The cost of food and beverages provided to the children;

(B) The cost of labor for personnel whose services are performed exclusively on the premises of the child care facility for the care of the children and all related employment taxes paid by the employer; and

(C) All materials and supplies necessary to operate the child care facility.

(d) The income tax credit created by subsection (a) of this section shall first be available in the taxable year following the year the business makes payment of wages to child care workers. To the extent that the credit is not fully utilized in this first year, it may be carried forward for an additional two (2) years. Any credit remaining thereafter shall expire.



§ 26-51-509 - Youth apprenticeship program.

(a) As used in this section:

(1) "Department" means the Department of Finance and Administration;

(2) "Office" means the Office of Apprenticeship of the United States Department of Labor; and

(3) "Youth apprentice" means an individual between the ages of sixteen (16) and twenty-one (21) years who is enrolled in a public or private secondary or postsecondary school.

(b) (1) A taxpayer who employs a youth apprentice in a registered apprenticeship program as provided in 29 C.F.R. § 29.1 et seq., Part 29, as in effect on January 1, 1995, shall be allowed a credit in the amount of two thousand dollars ($2,000) or ten percent (10%) of the wages earned by the youth apprentice, whichever is less, against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for each such apprentice.

(2) (A) A partner's or member's distributive share of the credit shall be determined by the partnership or limited liability company agreement, unless the agreement does not have substantial economic effect or does not provide for the allocation of credits.

(B) If the agreement does not have substantial economic effect or does not provide for the allocation of the credit, the credit shall be allocated according to the partner's or member's interest in the partnership, pursuant to federal 26 U.S.C. § 704(b), as in effect on January 1, 1995.

(c) (1) To claim the benefits of this section, a taxpayer must obtain a certification from the office certifying to the Revenue Division of the Department of Finance and Administration that the taxpayer has met all the requirements and qualifications set forth in this section.

(2) The certification to the department shall include the total amount of wages paid to each youth apprentice employed by the taxpayer or 501(c)(3) corporation in the taxable year for which the taxpayer claims the credit provided in this section.

(d) (1) The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of individual or corporate income tax otherwise due.

(2) Any unused credit may be carried over for a maximum of two (2) consecutive taxable years.

(e) If the business is an S corporation, the pass-through provisions of § 26-51-409, as in effect for the taxable year the credit is earned, shall be applicable.

(f) A taxpayer who trains a youth apprentice in a registered youth apprenticeship program as provided in subsection (b) of this section shall be entitled to the tax credit provided in this section for such youth apprentice, even though the apprentice receives his or her wages for such training from a 501(c)(3) corporation.

(g) (1) The division shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this section.

(2) The division shall consult with the office during the promulgation of the rules and regulations.



§ 26-51-511 - Coal mining, producing, and extracting.

(a) As used in this section:

(1) "Coal mining enterprise" means:

(A) An Arkansas taxpayer primarily engaged in surface or highwall mining, producing, or extracting coal in Arkansas; and

(B) A holder of a valid mining permit issued by the Arkansas Department of Environmental Quality to allow surface or highwall mining;

(2) "Eligible transferee" means any Arkansas taxpayer subject to the Income Tax Act of 1929, § 26-51-101 et seq., the premium tax imposed by § 23-75-119, or the premium tax imposed by § 23-63-1614; and

(3) "Taxpayer" means a coal mining enterprise or an eligible transferee.

(b) (1) There shall be allowed a credit against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., the premium tax imposed by § 23-75-119, or the premium tax imposed by § 23-63-1614 in an amount as determined in subsection (c) of this section for a taxpayer.

(2) A credit allowed under this section shall expire after five (5) tax years following the tax year in which the tax credit was earned.

(c) (1) (A) A credit of two dollars ($2.00) per ton of coal mined, produced, or extracted shall be allowed on each ton of coal mined in Arkansas by a coal mining enterprise in a tax year.

(B) An additional credit of three dollars ($3.00) per ton of coal mined, produced, or extracted shall be allowed on each ton of coal mined in Arkansas in excess of fifty thousand (50,000) tons by a coal mining enterprise in a tax year.

(2) A credit under this section is earned only if the coal is sold to an electric generation plant for less than forty dollars ($40.00) per ton excluding freight charges.

(3) At the election of the taxpayer, the credit may be treated as:

(A) Payment of a tax;

(B) Prepayment of a tax; or

(C) Prepayment of an estimated tax.

(d) (1) The credits allowed under this section shall be freely transferable by written agreement to subsequent transferees at any time during the five (5) years following the year the credit was earned.

(2) A coal mining enterprise that has earned a credit under this section may transfer the credit in writing to an eligible transferee.

(3) (A) The coal mining enterprise and the eligible transferee shall jointly file a copy of the written credit transfer agreement with the Director of the Department of Finance and Administration within thirty (30) days of the credit transfer.

(B) The written credit transfer agreement shall contain:

(i) The name of the parties to the transfer;

(ii) The amount of the credit transferred;

(iii) The tax year that the credit was originally earned by the coal mining enterprise; and

(iv) The tax year or years in which the credit may be claimed.

(C) (i) The Department of Finance and Administration shall promulgate rules and regulations to permit the verification of the validity and timeliness of a claimed tax credit that has been transferred under this subsection.

(ii) The rules and regulations shall not unduly restrict or hinder the transfers of credits under this section.



§ 26-51-512 - Rice straw tax credit.

(a) As used in this section:

(1) "End user" means a person who purchases and uses rice straw for processing, manufacturing, generating energy, or producing ethanol; and

(2) "Rice straw" means the dry stems of rice left after the seed heads have been removed.

(b) (1) There is allowed a credit against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., in the amount of fifteen dollars ($15.00) for each ton of rice straw over five hundred (500) tons that is purchased by an Arkansas taxpayer who is the end user.

(2) The amount of credit that may be used by the taxpayer for a taxable year may not exceed fifty percent (50%) of the amount of income tax due for that tax year.

(3) Any unused credit may be carried forward for ten (10) consecutive tax years following the tax year the credit was earned.

(c) A taxpayer who claims a credit under this section shall not claim any other state tax credit or deduction for the purchase of rice straw.



§ 26-51-513 - Arkansas historic rehabilitation income tax credit.

(a) In addition to any income tax credit not related to the same eligible property for which a taxpayer qualifies, the taxpayer is allowed an income tax credit for the amount of the Arkansas historic rehabilitation income tax credit allowed by the certification of completion issued by the Department of Arkansas Heritage under the Arkansas Historic Rehabilitation Income Tax Credit Act, § 26-51-2201 et seq.

(b) The amount of the income tax credit under this section that may be claimed by the taxpayer in a tax year shall not exceed the amount of state income tax due by the taxpayer.

(c) Any unused income tax credit under this section may be carried forward for a maximum of five (5) consecutive tax years for credit against the state income tax.

(d) The Director of the Department of Finance and Administration shall promulgate rules to implement this section.



§ 26-51-514 - Cigarette receptacle tax credit [Effective if contingency in Acts 2009, No. 1500, § 2 is met].

(a) As used in this section, "cigarette receptacle" means a receptacle or urn specifically designed for the disposal of cigarette litter such as cigarette butts and ash.

(b) (1) A business or commercial enterprise with fifty (50) or fewer employees is allowed an income tax credit against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for the purchase of a cigarette receptacle that is placed in service during the taxable year.

(2) The amount of the income tax credit under this section is twenty percent (20%) of the purchase price of the cigarette receptacle.

(3) A taxpayer may claim the income tax credit under this section only one (1) time and only for one (1) cigarette receptacle.

(c) Any unused income tax credit under this section may be carried forward for three (3) consecutive tax years following the tax year the income tax credit was earned.

(d) The amount of the income tax credit under this section that may be claimed by the taxpayer in a tax year shall not exceed the amount of income tax due by the taxpayer.

(e) The Department of Finance and Administration shall promulgate rules to implement this section.






Subchapter 6 - -- Property Tax Credit for Senior Citizens



Subchapter 7 - -- Uniform Division of Income for Tax Purposes Act

§ 26-51-701 - Definitions.

As used in this Act, unless the context otherwise requires:

(a) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services.

(d) [Repealed.]

(e) "Nonbusiness income" means all income other than business income.

(f) "Public utility" means any business entity which owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, oil, oil products, or gas.

(g) "Sales" means all gross receipts of the taxpayer not allocated under §§ 26-51-704 -- 26-51-708.

(h) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.



§ 26-51-702 - Apportionment of net income authorized.

Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this Act.



§ 26-51-703 - Taxpayer taxable in another state.

For purposes of allocation and apportionment of income under this Act, a taxpayer is taxable in another state if (1) in that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, or any other tax measured by income or other measure of business activity in the state and the taxpayer files the requisite tax return in the other state, or (2) the state has no net income tax, franchise tax measured by net income, or any other tax measured by income or other measure of business activity in the state as provided in subdivision (1) of this section and the taxpayer has activities in the other state that exceed those protected by 15 U.S.C. §§ 381 -- 385.



§ 26-51-704 - Nonbusiness income.

Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in §§ 26-51-705 -- 26-51-708.



§ 26-51-705 - Rents and royalties -- Extent of utilization of tangible personal property.

(a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state:

(1) if and to the extent that the property is utilized in this state, or

(2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.



§ 26-51-706 - Capital gains and losses from sales of property.

(a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if:

(1) the property had a situs in this state at the time of the sale, or

(2) the taxpayer's commercial domicile is in this state, or

(3) the property has been included in depreciation which has been allocated to this state; in which event gains or losses on such sales shall be allocated on the percentage that is used in the formula for allocating income to Arkansas during the year of such sales.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.



§ 26-51-707 - Interest and dividends.

Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.



§ 26-51-708 - Patent and copyright royalties.

(a) Patent and copyright royalties are allocable to this state:

(1) if and to the extent that the patent or copyright is utilized by the payer in this state, or

(2) if and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.



§ 26-51-709 - Business income.

All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus double the sales factor, and the denominator of which is four.



§ 26-51-710 - Real and tangible personal property -- Factor.

The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.



§ 26-51-711 - Original cost of property -- Annual rental rate.

Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from sub-rentals.



§ 26-51-712 - Average value of property.

The average value of property shall be determined by averaging the values at the beginning and ending of the tax period, but the Director of the Department of Finance and Administration may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.



§ 26-51-713 - Payroll factor.

The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.



§ 26-51-714 - Compensation for service -- Determination of payment in state.

Compensation is paid in this state if:

(a) the individual's service is performed entirely within the state; or

(b) the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(c) some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.



§ 26-51-715 - Sales factor.

The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.



§ 26-51-716 - Sales of tangible personal property.

Sales of tangible personal property are in this state if:

(a) the property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States government or (2) the taxpayer is not taxable in the state of the purchaser.



§ 26-51-717 - Sales -- Income-producing activity.

Sales, other than sales of tangible personal property, are in this state if:

(a) the income-producing activity is performed in this state; or

(b) the income-producing activity is performed both within and without the state, in which event the portion of income allocable to this state shall be the percentage that is used in the formula for allocating income to Arkansas during the year of the sale.



§ 26-51-718 - Procedure when allocation does not fairly represent taxpayer's business activity.

If the allocation and apportionment provisions of this Act do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the Director of the Department of Finance and Administration may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) separate accounting;

(b) the exclusion of any one or more of the factors;

(c) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.



§ 26-51-719 - Construction.

This Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 26-51-720 - Severability.

If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are declared to be severable.



§ 26-51-721 - Repealer.

Any law or parts of laws in conflict with this Act are hereby repealed.



§ 26-51-722 - Effective date.

The provisions of this Act shall be applicable to all income earned or accrued in the income years, both calendar and fiscal, beginning on or after January 1, 1961.



§ 26-51-723 - Legislative findings -- Emergency.

It is found and determined by the General Assembly that the laws of this state pertaining to the apportionment of income for income tax purposes derived from multi-state operations are in need of clarification in order that this state might derive its just taxes due from such income and that only by the immediate passage of this subchapter may such clarification be provided. Therefore, an emergency is declared to exist and this subchapter, being immediately necessary for the preservation of the public peace, health, and safety, shall be in full force and effect from and after its passage and approval.






Subchapter 8 - -- Tax Returns

§ 26-51-801 - Returns by individuals.

(a) Every person owning property or doing business in the State of Arkansas shall file a return with the Director of the Department of Finance and Administration showing his or her gross income and the deductions or credits allowed by §§ 26-51-301, 26-51-302 [repealed], and 26-51-436 if he or she has a gross income of:

(1) Three thousand nine hundred ninety-nine dollars ($3,999) if married and not filing jointly or married but living apart from the spouse at the end of the income year or on the date the spouse died;

(2) Seven thousand eight hundred dollars ($7,800) if single and under sixty-five (65) years of age;

(3) Nine thousand three hundred dollars ($9,300) if single and sixty-five (65) years of age or over;

(4) Twelve thousand one hundred dollars ($12,100) if head of household and under sixty-five (65) years of age;

(5) Thirteen thousand dollars ($13,000) if head of household and sixty-five (65) years of age or over;

(6) Fifteen thousand five hundred dollars ($15,500) if married, filing jointly, and both spouses are under sixty-five (65) years of age;

(7) Fifteen thousand six hundred dollars ($15,600) if married, filing jointly, and one (1) spouse is sixty-five (65) years of age or older;

(8) Sixteen thousand two hundred dollars ($16,200) if married, filing jointly, and both spouses are sixty-five (65) years of age or over;

(9) Fifteen thousand five hundred dollars ($15,500) if a qualifying widow or widower with a dependent child and under sixty-five (65) years of age; or

(10) Sixteen thousand dollars ($16,000) if a qualifying widow or widower with a dependent child and sixty-five (65) years of age or over.

(b) If a husband and wife are living together and have an aggregate gross income of fifteen thousand five hundred dollars ($15,500) or over, each shall make a return unless the income of each is included in a single joint return.

(c) If a taxpayer is unable to make his or her own return, the return shall be made by an authorized agent or by the guardian or other person charged with the care of the taxpayer or estate of the taxpayer.

(d) As used in this section:

(1) "Dependent" means the same as defined in 26 U.S.C. § 152, as in effect on January 1, 2007;

(2) "Head of household" means the same as defined in 26 U.S.C. § 2(b), as in effect on January 1, 2005;

(3) "Jointly" means filing a joint return; and

(4) "Qualifying widow or widower with a dependent child" means the "surviving spouse" as defined in 26 U.S.C. § 2(a), as in effect on January 1, 2005.

(e) If a person is not required to file a return, the person must complete and submit to his or her employer a statement to that effect on forms approved by the director in order to be exempt from the state withholding tax.



§ 26-51-802 - Partnership returns.

(a) A partnership shall be classified and taxed for Arkansas income tax purposes in the same manner as it is classified and taxed for federal income tax purposes.

(b) (1) Every partnership filing an Arkansas partnership return shall state specifically the items of its gross income and the deductions allowed by the Income Tax Act of 1929 and shall include in the return the names and addresses of individuals who would be entitled to share in the net income if distributed and the amount of the distributive share of each individual.

(2) The returns shall be sworn to by one (1) of the partners.

(c) (1) The provisions of § 26-51-702 are not applicable to partnerships filing Arkansas partnership returns.

(2) Subject to the provisions of § 26-51-202(e), all partnership income from activities within this state that is reflected on a partnership return shall be allocated to this state.



§ 26-51-803 - Fiduciary returns.

(a) Every fiduciary, except a receiver appointed by authority of law in possession of part only of the property of an individual, shall make return under oath for any individual trust or estate for whom he or she acts, when the returns are required by the provision of the Income Tax Act of 1929, and for every trust or estate when the beneficiary is a nonresident and shall state therein that he or she has sufficient knowledge of the affairs of the individual, trust, or estate for which return is made to enable him or her to make the return, and that the return is, to the best of his or her knowledge and belief, correct.

(b) Any fiduciary required to make returns under the Income Tax Act of 1929 shall be subject to all the provisions of the Income Tax Act of 1929 which apply to individuals.



§ 26-51-804 - Corporation returns.

(a) Every corporation subject to taxation under the Income Tax Act of 1929 shall make a return stating specifically the items of its gross income and the deductions and credits allowed by the Income Tax Act of 1929.

(b) The return shall be sworn to by the president, vice-president, treasurer, or other principal officer.

(c) If any foreign corporation has no office or place of business in this state but has an agent in this state, the returns shall be made by the agent.

(d) In case of a receiver, trustee in bankruptcy, or assignees operating the property or business of a corporation, the receiver, trustee, or assignees shall make returns for the corporation in the same manner and form as corporations are required to make returns, and any tax due on the basis of those returns shall be collected in the same manner as if collected from the corporations of whose business or property they have custody or control.

(e) Returns made under this section shall be subject to the provisions of the Income Tax Act of 1929.



§ 26-51-805 - Consolidated corporate returns.

(a) (1) All corporations which are eligible members of an affiliated group as that term is defined in 26 U.S.C. § 1504(a) and (b) as of January 1, 1989, which affiliated group files a federal consolidated corporate income tax return pursuant to 26 U.S.C. §§ 1501-1505 as of January 1, 1989, may elect to file a consolidated Arkansas corporate income tax return.

(2) However, only corporations in the affiliated group that have gross income from sources within the State of Arkansas that is subject to taxation under the provisions of the Income Tax Act of 1929, § 26-51-101 et seq., shall be eligible to file consolidated corporate income tax returns in Arkansas.

(b) (1) All corporations in the affiliated group which are eligible to file an Arkansas consolidated income tax return must consent to, and join in, the filing of the consolidated return prior to the last day for filing the return, as may be extended.

(2) The making of the consolidated income tax return shall be deemed as consent of each eligible corporation in the affiliated group.

(c) When filing an Arkansas consolidated corporate income tax return, a complete copy of the federal consolidated corporate income tax return filed with the federal Internal Revenue Service for that taxable year must be attached to the Arkansas return.

(d) (1) The election to file an Arkansas consolidated corporate income tax return for any income year shall require the filing of consolidated corporate income tax returns for all subsequent income years so long as the individual corporations remain members of the affiliated group unless the Director of the Department of Finance and Administration consents to the filing of separate returns by any members of the affiliated group.

(2) However, in the event that the General Assembly amends or supplements the Income Tax Act of 1929, § 26-51-101 et seq., in a manner which would substantially alter the method of allocating or apportioning net income or loss subject to the Income Tax Act of 1929, § 26-51-101 et seq., or in computing the tax due from the affiliated group, then the affiliated group may revoke the election to file an Arkansas consolidated corporate income tax return effective for the income year to which any such change to the Income Tax Act of 1929, § 26-51-101 et seq., is effective.

(e) In any case of two (2) or more corporations, whether or not affiliated, owned, or controlled directly or indirectly by the same interests, the director may distribute, apportion, or allocate gross income, deductions, credits, or allowances between or among such corporations if he or she determines that the distribution, apportionment, or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income to any such corporation. This subsection is based upon the concept of 26 U.S.C. § 482 as of January 1, 1989, as that section applies to corporations.

(f) In computing Arkansas consolidated taxable income or loss to which the tax rate is applied, the separate net income or loss of each corporation which is entitled to be included in the affiliated group shall be included in the consolidated net income or loss to the extent that its net income or loss is separately apportioned or allocated to the State of Arkansas in accordance with the provisions of the Uniform Division of Income for Tax Purposes Act, § 26-51-701 et seq.

(g) This section is specifically designed to clarify the filing of consolidated corporate income tax returns with the Revenue Division of the Department of Finance and Administration and is to amend the Income Tax Act of 1929, § 26-51-101 et seq. This section is based upon the concept of filing federal consolidated income tax returns.



§ 26-51-806 - Filing returns -- Time and place -- Forms.

(a) (1) Returns shall be in such form as the Director of the Department of Finance and Administration may prescribe from time to time and shall be filed with the director's office at Little Rock.

(2) Returns for all income taxes other than corporation income tax, cooperative associations, and exempt organizations shall be filed as follows:

(A) If covering the preceding calendar year, on or before April 15; or

(B) If covering a fiscal year, on or before the expiration of three and one-half (31/2) months after the closing date of the period covered.

(3) Returns for corporation income tax shall be filed as follows:

(A) If covering the preceding calendar year, on or before March 15; or

(B) If covering a fiscal year, on or before the expiration of two and one-half (21/2) months after the closing date of the period covered.

(4) (A) Returns for cooperative association income tax shall be filed as follows:

(i) If covering the preceding calendar year, on or before September 15; or

(ii) If covering a fiscal year, on or before the expiration of eight and one-half (81/2) months after the closing date of the period covered.

(B) As used in this section, "cooperative association" means a cooperative association as described in § 26 U.S.C. § 1381(a) as in effect on January 1, 2003.

(5) (A) Returns for an exempt organization that is required to file an income tax return shall be filed as follows:

(i) If covering the preceding calendar year, on or before May 15; or

(ii) If covering a fiscal year, on or before the expiration of four and one-half (41/2) months after the closing date of the period covered.

(B) As used in this section, "exempt organization" means an organization as described in § 26-51-303.

(b) (1) The director shall cause to be prepared blank forms for the returns and shall cause them to be furnished upon application, but failure to receive or secure the forms shall not relieve any taxpayer from the obligation of making any return required by the Income Tax Act of 1929.

(2) As far as possible and practicable for filing returns for income tax, the director shall use the same form of blanks as is used by the United States down to the net income part of the form.

(c) (1) In filing an income tax return in the State of Arkansas, a taxpayer shall not be required to execute any affidavit or other statement under oath, but shall make the following statement, which shall be annexed to the return:

Click here to view form

(2) The statement shall be signed by the taxpayer filing the return.

(d) (1) Every corporation filing a return under the Income Tax Act of 1929 shall attach to the return a completed copy of its federal tax return for the same income year, including all schedules and attachments.

(2) As used in this subsection, "corporation" means a Subchapter C corporation as defined in 26 U.S.C. § 1361(a), in effect January 1, 1989.



§ 26-51-807 - Filing returns -- Extensions of time.

(a) (1) Any person who requests an automatic extension of time for filing a federal income tax return and who attaches a copy of the request to the corresponding state income tax return shall be granted an extension of time until the due date of the federal income tax return to file the corresponding state income tax return.

(2) Any person who receives an extension of time for filing a federal income tax return in addition to an automatic extension, and who attaches a copy of the document granting the federal extension to the corresponding state income tax return, shall be granted an extension of time until the due date of the federal income tax return to file the corresponding state income tax return.

(b) (1) The Director of the Department of Finance and Administration shall assess the taxpayer interest at the rate of ten percent (10%) per annum on the amount of tax finally determined to be due.

(2) (A) (i) The interest on income tax other than corporation income tax may be computed from April 16 if the return covers the preceding calendar year.

(ii) If the return covers a fiscal year, interest shall be computed from the day following the expiration of three and one-half (31/2) months after the closing date of the period covered.

(B) The interest on corporation income tax shall be computed as follows:

(i) If the return covers a calendar year, from March 16; or

(ii) If the return covers a fiscal year, from the day following the expiration of two and one-half (21/2) months after the closing date of the period covered.

(c) The director may grant a taxpayer's written request to extend the time for filing a corporation income tax return for a period of time not to exceed sixty (60) days in addition to the extensions provided in subsection (a) of this section that correspond to the extensions for filing a federal return.

(d) The director may promulgate regulations granting automatic extensions of time to file income tax returns and information returns without the taxpayer being required to submit a written application, a copy of the federal request for extension, or a copy of the document granting the federal extension if the director determines that such requirements are unnecessary for the administration of the income tax laws.



§ 26-51-808 - Failure to file return or include income -- Return or supplemental return.

(a) If the Director of the Department of Finance and Administration shall be of the opinion that any taxpayer has failed to file a return or failed to include in a return filed, either intentionally or through error, items of taxable income, the director may require from the taxpayer a return or a supplementary return, under oath, in such form as he or she shall prescribe, of all the items of income which the taxpayer received during the year for which the return is made, whether or not taxable under the provisions of the Income Tax Act of 1929.

(b) If from a supplementary return or otherwise, the Director of the Department of Finance and Administration finds that any items of income taxable under the Income Tax Act of 1929 have been omitted from the original return, he or she may require the items so omitted to be disclosed to him or her, under oath of the taxpayer, and to be added to the original return.

(c) Such supplementary return and the correction of original shall not relieve the taxpayer from any of the penalties to which he or she may be liable under any provision of the Income Tax Act of 1929.



§ 26-51-809 - Receipts for taxes.

The Director of the Department of Finance and Administration shall give to any person making any payment a full written or printed receipt stating the amount paid and the particular account for which the payment was made and show for which installment it is paid.



§ 26-51-810 - Forms provided to tax practitioners.

(a) The Director of the Department of Finance and Administration may impose a postage fee sufficient to defray the cost of postage for mailing out tax forms to tax practitioners.

(b) A tax practitioner is any person, partnership, limited liability company, or corporation who compiles a tax return for hire.



§ 26-51-811 - Information at source as to recipients of income.

(a) (1) Every individual, partnership, limited liability company, corporation, joint-stock company or association, or insurance company, being a resident or having a place of business in this state; members of a partnership or employees in whatever capacity acting, including lessees or mortgagees, of real or personal property; members or managers of limited liability companies or employees in whatever capacity acting; fiduciaries; employers and all officers and employees of this state, or of any political subdivision of this state, having the control, receipt, custody, disposal, or payment of interest, rent, salaries, wages, premiums, annuities, compensations, remunerations, emoluments, or other fixed or determinable annual or periodical gains, profits, and income amounting to two thousand five hundred dollars ($2,500) or over, paid or payable during any year to any taxpayer shall make complete returns under oath to the Director of the Department of Finance and Administration, under such regulations and in such form and manner and to such extent as may be prescribed by the director with the approval of the Governor.

(2) Unless the income is so reported, the director may disallow such payments as deductions or credits in computing the tax of the payer.

(b) The returns may be required, regardless of amounts:

(1) In the case of payments of interest upon bonds, mortgages, deeds of trust, or other similar obligations of corporations; and

(2) In the case of dividends paid by corporations.

(c) When necessary to make effective the provisions of this section, the name and address of the recipient of income shall be furnished upon demand of the person paying the income.

(d) The provisions of this section shall not apply to the payment of interest obligations not taxable under the Income Tax Act of 1929.



§ 26-51-812 - Withholding tax at source.

(a) The Director of the Department of Finance and Administration, whenever he or she deems it necessary to ensure compliance with the provisions of the Income Tax Act of 1929, may, under rules and regulations prescribed by him or her, require any individual, partnership, limited liability company, corporation, joint-stock company, or association, including lessees or mortgagors and employees of the state or of any political subdivision of the state having control, receipt, custody, disposal, or payment of interest, other than interest coupons payable to bearer, rent, salaries, wages, premiums, compensation, remunerations, emoluments, or other fixed or determinable annual or periodical gains, profits, and income paid or payable to any taxpayer, to deduct and withhold the tax due from the taxpayer and make return thereof and pay the tax to the director.

(b) (1) Upon the giving of notice by the director to the fiduciary of an estate or trust that the taxes due under the Income Tax Act of 1929 from the grantor or beneficiary of an estate or trust on income of the estate or trust, which is taxable to the grantor or beneficiary under the provisions of § 26-51-201, have not been paid, the fiduciary shall withhold the amount of the taxes from any payments or distribution due or to become due from the estate or trust to the grantor or beneficiary and transmit the amount so withheld to the director.

(2) The notice required in this section is to be served on the fiduciary or other person named above by registered mail, the letter to be directed to the last known address of the fiduciary or other person so named above, as the address appears in the records of the director.

(3) Any person failing or refusing to deduct and withhold the tax due from any taxpayer as required by the director pursuant to this section shall be personally liable for such tax, and the director may proceed against him or her as provided for in § 27 [repealed] of the Income Tax Act of 1929.

(c) The provisions of this section shall not apply to the payment of interest obligations not taxable under the Income Tax Act of 1929.



§ 26-51-813 - Reports and returns -- Confidentiality -- Exceptions.

(a) It shall be unlawful for the Department of Finance and Administration or any other public official or employee to divulge or otherwise make known in any manner any particulars set forth or disclosed in any report or return required by the Income Tax Act of 1929 or any information concerning the taxpayer's affairs acquired from the taxpayer's records, officers, or employees while examining or auditing any taxpayer's liability for taxes imposed under the Income Tax Act of 1929, except:

(1) In connection with a proceeding involving taxes due under the Income Tax Act of 1929 from the taxpayer making the return; and

(2) In the manner and for the purposes prescribed in this section, the Arkansas Tax Procedure Act, § 26-18-101 et seq., and §§ 26-5-107, 26-5-108, 26-51-910, 26-52-105, 26-52-302, 26-52-303, 26-52-509, and 26-59-111.

(b) The Director of the Department of Finance and Administration may furnish a copy of any taxpayer's return to any official of the United States or of any state having duties to perform in respect to the assessment or collection of any tax imposed upon or measured by income if the taxpayer is required by the laws of the United States or of the state to make a return in the United States or that state and if the laws of the United States or of the state provide substantially for the same secrecy in respect to the information revealed by the taxpayer's return as is provided by Arkansas laws.

(c) The director and all other public officials and employees shall keep and maintain the same secrecy in respect to any information furnished by any department, commission, or official of the United States or of any other state in respect to the income of any person as is required by the Income Tax Act of 1929 in respect to information concerning the affairs of the taxpayer under the Income Tax Act of 1929.

(d) Nothing in this section shall be construed to prohibit the department from publishing statistics so classified as not to disclose the identity of a particular return or report and the items of the return or report, or the inspection by the Attorney General or other legal representatives of this state of the return or report of any taxpayer who shall bring action to set aside or review the tax paid on the return or report or against whom an action or proceeding is necessary to recover any tax or any penalty imposed by the Income Tax Act of 1929.

(e) (1) Nothing in this section shall be construed to prohibit the Department of Finance and Administration from disclosing from any return or other record maintained by the director to the Office of Child Support Enforcement of the Revenue Division of the Department of Finance and Administration the last known address or whereabouts or the last known employer of any deserting parent from whom the office is charged with collecting child support.

(2) In providing this information, the Department of Finance and Administration shall not allow the office to examine the tax return, except that the Department of Finance and Administration shall disclose the taxpayer's tax return, personal and business, when compelled by an order of any Arkansas circuit court or the Supreme Court in any case or controversy before that court.

(f) (1) Nothing in this section shall be construed to prohibit the Department of Finance and Administration from disclosing from any return or other record maintained by the director to the Arkansas Student Loan Authority or the Student Loan Guarantee Foundation of Arkansas, the last known address or whereabouts or the last known employer of any person from whom the Arkansas Student Loan Authority and the Student Loan Guarantee Foundation of Arkansas are charged with collecting a student loan indebtedness.

(2) In providing this information the Department of Finance and Administration shall not allow the Arkansas Student Loan Authority or the Student Loan Guarantee Foundation of Arkansas to examine the tax return.

(g) (1) Nothing in this section shall be construed to prohibit the Department of Finance and Administration from disclosing from any return or other record maintained by the director to the Department of Higher Education or any Arkansas public institution of higher education the last known address or whereabouts or the last known employer of any person from whom these institutions are charged with collecting student indebtedness.

(2) In providing this information, the Department of Finance and Administration shall not allow the Department of Higher Education or the Arkansas public institutions of higher education to examine the tax return.



§ 26-51-814 - Reports and returns -- Preservation and destruction.

All reports and returns required by the Income Tax Act of 1929 shall be preserved for three (3) years and thereafter until the Director of the Department of Finance and Administration orders them destroyed.



§ 26-51-815 - Computing capital gains and losses.

(a) (1) (A) To the extent they apply to capital gains and losses realized or incurred during income years beginning after December 31, 1996, 26 U.S.C. §§ 1211-1231, 1232 [repealed], 1232A [repealed], 1232B [repealed], 1233-1237, 1239, 1240 [repealed], 1241-1245, 1246 [repealed], 1247 [repealed], 1248-1250, 1251 [repealed], and 1252-1257, as in effect on January 1, 2011, and the regulations of the Secretary of the Treasury promulgated under 26 U.S.C. §§ 1211-1231, 1232 [repealed], 1232A [repealed], 1232B [repealed], 1233-1237, 1239, 1240 [repealed], 1241-1245, 1246 [repealed], 1247 [repealed], 1248-1250, 1251 [repealed], and 1252-1257, as in effect on January 1, 2011, are adopted for the purpose of computing tax liability under the Income Tax Act of 1929, § 26-51-101 et seq.

(B) However, the provisions of this section shall not apply to a C corporation as defined in 26 U.S.C. § 1361, as in effect on January 1, 2011.

(2) Furthermore, any other provisions of the federal income tax law and regulations necessary for interpreting and implementing 26 U.S.C. §§ 1211-1231, 1232 [repealed], 1232A [repealed], 1232B [repealed], 1233-1237, 1239, 1240 [repealed], 1241-1245, 1246 [repealed], 1247 [repealed], 1248-1250, 1251 [repealed], and 1252-1257 are adopted to that extent and as in effect on January 1, 2007.

(b) If a taxpayer has a net capital gain for tax years beginning on and after January 1, 1999, thirty percent (30%) of the gain shall be exempt from state income tax.

(c) Title 26 U.S.C. § 1202, as in effect on January 1, 1995, regarding the exclusion from gain of certain small business stock, is adopted for the purpose of computing Arkansas income tax liability.

(d) (1) If a taxpayer has a net capital gain from a venture capital investment, one hundred percent (100%) of the gain shall be exempt from the Income Tax Act of 1929, § 26-51-101 et seq., if:

(A) The venture capital investment was initially made on or after January 1, 2001; and

(B) The venture capital investment was held for at least five (5) years prior to disposition.

(2) (A) "Venture capital" means equity financing, broadly defined, including early stage research, development, commercialization, seed capital for startup enterprises, and other risk capital for expansion of entrepreneurial enterprises doing business in Arkansas that are:

(i) Qualified technology-based enterprises doing business in Arkansas;

(ii) Qualified biotechnology enterprises doing business in Arkansas; or

(iii) Qualified technology incubator clients doing business in Arkansas.

(B) "Venture capital" does not include the purchase of a share of stock in a company if, on the date on which the share of stock is purchased, the company has securities outstanding that are:

(i) Registered on a national securities exchange under § 12(b) of Title I of the Securities Exchange Act of 1934, 15 U.S.C. § 78l, as it exists on January 1, 2001;

(ii) Registered or required to be registered under § 12(g) of Title I of the Securities Exchange Act of 1934, 15 U.S.C. § 78l, as it exists on January 1, 2001; or

(iii) Required to be registered except for the exemptions in § 12(g)(2) of Title I of the Securities Exchange Act of 1934, 15 U.S.C. § 78l, as it exists on January 1, 2001.

(C) "Qualified biotechnology enterprise" means a corporation, partnership, limited liability company, sole proprietorship, or other entity that is certified by the Arkansas Economic Development Commission pursuant to § 2-8-108 [repealed].

(D) "Qualified technology incubator" means a business incubator certified by the Board of Directors of the Arkansas Science and Technology Authority as being a facility operated in cooperation with an Arkansas college or university to foster the growth of technology-based enterprises.

(E) "Qualified technology incubator client" means a corporation, partnership, limited liability company, sole proprietorship, or other entity that, as of the date of the venture capital investment, is certified by an Arkansas college or university as currently receiving, or having received within the previous three (3) years, the services of a qualified technology incubator.

(F) "Qualified technology-based enterprise" means a corporation, partnership, limited liability company, sole proprietorship, or other legal entity whose primary business directly involves commercializing the results of research in fields having long-term economic or commercial value to the state and having been identified in the research and development plan approved by the board.



§ 26-51-816 - Signature document.

(a) The Director of the Department of Finance and Administration may require the originator, transmitter, or paid preparer of an electronically filed Arkansas income tax return to retain the signature document, form AR8453, as well as all other forms and schedules which support the return.

(b) Supporting forms and schedules which should be attached to the signature document include, but are not limited to, the following:

(1) Form W-2;

(2) Form 1099;

(3) Form AR1000EC;

(4) Form AR1000DC;

(5) Form AR1000RC5; and

(6) Any other documents or schedules that require the taxpayer's signature.

(c) The signature document and all supporting documents for an electronically filed Arkansas return must be made available for inspection by the director upon the director's request.

(d) The director may promulgate rules and regulations for the proper enforcement of this section.






Subchapter 9 - -- Arkansas Income Tax Withholding Act of 1965

§ 26-51-901 - Title.

This subchapter may be cited as the "Arkansas Income Tax Withholding Act of 1965".



§ 26-51-902 - Definitions.

As used in this subchapter:

(1) "Agricultural labor" means agricultural labor as defined in 26 U.S.C. § 3121(g), as in effect January 1, 1993;

(2) "Calendar quarter" means the period of three (3) consecutive months ending on March 31, June 30, September 30, or December 31;

(3) "Director" means the Director of the Department of Finance and Administration of the State of Arkansas;

(4) "Division" means the Revenue Division of the Department of Finance and Administration of the State of Arkansas;

(5) "Employee" means any individual subject to the Income Tax Act of 1929, § 26-51-101 et seq., who performs or performed services for an employer and receives wages for the services;

(6) "Employer" means a person doing business in or deriving income from sources within this state who has control of the payment of wages to an individual for services performed, or a person who is the officer or agent of the person having control of the payment of wages;

(7) "Estimated tax" means the amount by which the tax liability of the taxpayer under the Income Tax Act of 1929, § 26-51-101 et seq., can reasonably be expected to exceed the amount withheld from wages of the taxpayer pursuant to this subchapter during the income year;

(8) (A) "Income year" means the calendar or fiscal year upon the basis of which the net income of the taxpayer is computed under the Income Tax Act of 1929, § 26-51-101 et seq.

(B) If no fiscal year has been established, it means the calendar year;

(9) "Payroll period" means a period for which a payment of wages is made to the employee by the employer;

(10) "Person" means individuals, fiduciaries, corporations, partnerships, limited liability companies, associations, the state and its political subdivisions, and the federal government and its agencies and instrumentalities;

(11) "Taxpayer" means any individual, fiduciary, corporation, partnership, limited liability company, or other legal entity subject to the reporting requirements of the Income Tax Act of 1929, § 26-51-101 et seq.;

(12) (A) "Transient employer" means an employer who is not a resident of this state and who temporarily engages in any activity within this state for the production of income.

(B) Without intending to exclude others that may come within the definition of "transient employer" in subdivision (12)(A) of this section, any nonresident employer engaging in any such activity within this state which, as of any date, cannot be reasonably expected to continue for a period of eighteen (18) consecutive months shall be deemed to be temporarily engaged in such activity; and

(13) "Wages" means remuneration in cash or other form for services performed by an employee for an employer, except that it shall not include remuneration paid:

(A) For domestic service in a private home, local college club, or local chapter of a college fraternity or sorority;

(B) (i) For agricultural labor, except that an agricultural employer who pays wages as defined in 26 U.S.C. § 3121(a), as in effect on January 1, 1993, to four (4) or more employees during any reporting period shall be required to collect, account for, and pay over Arkansas income taxes for that reporting period.

(ii) An employer who pays wages for agricultural labor to three (3) or fewer employees during any reporting period shall have the option to collect, account for, and pay over Arkansas income taxes for each reporting period if the employer so chooses;

(C) For services not in the course of the employee's trade or business performed by an employee in any calendar quarter unless the remuneration paid for such services is one hundred fifty dollars ($150) or more;

(D) For services performed by an ordained, commissioned, or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order performing duties required by the religious order;

(E) For active service performed in a month in which the employee is entitled to the benefits in 26 U.S.C. § 112, adopted by § 26-51-306, to the extent remuneration for the service is excludable from gross income under § 26-51-306;

(F) For services performed for an employer by a United States citizen if it is reasonable to believe when the remuneration is paid that the remuneration will be excludable from gross income under 26 U.S.C. § 911, adopted by § 26-51-310;

(G) For services performed by an individual under eighteen (18) years of age delivering or distributing newspapers or shopper's news, excluding the delivery or distribution of the newspapers or shopper's news to a destination for subsequent delivery or distribution;

(H) For services performed by an individual selling newspapers or magazines to consumers under an arrangement in which the newspapers or magazines are sold at a fixed price with the individual's compensation equal to the excess of the fixed price over the amount the individual pays for the newspaper or magazines, regardless of whether the individual is guaranteed a minimum amount of compensation or entitled to a credit for the unsold newspapers or magazines returned;

(I) For services performed by an individual that are not in the course of the employer's trade or business if the remuneration is paid in any medium other than cash;

(J) To an employee or his or her beneficiary:

(i) From a trust or to a trust exempt from tax under § 26-51-308 unless the payment is rendered to an employee of the trust as remuneration for services rendered by the employee and not as a beneficiary of the trust;

(ii) Under an annuity plan or to an annuity plan under 26 U.S.C. § 403(a), adopted by § 26-51-414;

(iii) Under 26 U.S.C. §§ 402(h)(1) and (2), adopted by § 26-51-414, if it is reasonable to believe at the time of payment that the payment will be excluded under § 26-51-414;

(iv) Under 26 U.S.C. § 408(p), adopted by § 26-51-414; or

(v) Under an eligible deferred compensation plan or paid to an eligible deferred compensation plan under 26 U.S.C. § 457(b), maintained by an eligible employer under 26 U.S.C. § 457(e)(1)(A), as those sections are adopted by § 26-51-414;

(K) In the form of group-term life insurance on the life of an employee;

(L) To or on behalf of an employee if it is reasonable to believe at the time of payment that a corresponding deduction is allowed under § 26-51-423 with the exception of 26 U.S.C. § 274(n), adopted by § 26-51-423(b);

(M) As tips in any medium other than cash;

(N) As cash tips to an employee received in the course of employment in any calendar month unless the amount of the cash tips is twenty dollars ($20.00) or more;

(O) For any benefit provided to an employee if it is reasonable to believe that the benefit is excluded from income under § 26-51-404(a)(4), § 26-51-404(b)(12), § 26-51-404(b)(19), or § 26-51-404(b)(20);

(P) For any medical reimbursement made to an employee or for the benefit of an employee under a self-insured medical reimbursement plan under 26 U.S.C. § 105(h)(6), adopted by § 26-51-404; and

(Q) For any payment made to an employee or for the benefit of an employee if it is reasonable to believe that the payment is excluded from income under 26 U.S.C. § 106(b), adopted by § 26-51-404.



§ 26-51-903 - Subchapter supplemental.

The provisions of this subchapter are declared to be supplemental to the provisions of the Income Tax Act of 1929, § 26-51-101 et seq., and shall not be construed to repeal any part thereof not in direct conflict with this subchapter.



§ 26-51-904 - Rules and regulations -- Forms.

The Director of the Department of Finance and Administration shall make and prescribe such rules, regulations, and forms as he or she shall deem necessary to carry out the purposes of this subchapter.



§ 26-51-905 - Withholding of tax.

(a) (1) Every employer making payments of wages to employees shall deduct and withhold from the employees' wages an amount determined from withholding tables promulgated by the Director of the Department of Finance and Administration and furnished to the employer.

(2) The full amount deducted and withheld from any employee's wages during the income year shall be credited against the tax liability of the employee under the Income Tax Act of 1929, § 26-51-101 et seq., for that year.

(b) (1) Notwithstanding the provisions of subsection (a) of this section, every employer who withholds less than one thousand dollars ($1,000) for a full year's withholding shall report and remit annually on a date specified by the director any amounts so withheld by the employer.

(2) An employer shall be advised by the director of the employer's classification and shall report as classified until such time as the employer advises the director in writing that the employer no longer has employees or the employer is closing the business.

(3) However, it shall be the duty of the employer to report to the director at the end of each income year all wages paid to any such employees on the same forms provided in this subchapter for making employer annual withholding statements in order that the director may determine the tax liability, if any, of those employees during that income year.



§ 26-51-906 - Withholding state income taxes of federal employees by federal agencies.

The Director of the Department of Finance and Administration is authorized and directed to enter into an agreement with the Secretary of the Treasury of the United States with respect to withholding of income tax as provided by this subchapter and pursuant to an Pub. Law No. 587 of 1952 and to Executive Order No. 10407 of November 7, 1952.



§ 26-51-907 - Withholding tables.

The Director of the Department of Finance and Administration shall prepare and furnish to employers state income tax withholding tables based on the current income tax laws of the state, taking into consideration the various deductions and personal tax credits allowed therein. The tables shall be designed to provide for a yearly aggregate withholding that will approximate the state income tax liability of the average taxpayer with the various personal tax credits.



§ 26-51-908 - Employer's return and payment of taxes withheld.

(a) (1) Every employer required to deduct and withhold from wages under this subchapter shall file a withholding return on an annual basis as prescribed by the Director of the Department of Finance and Administration and annually pay over to the director the full amount required to be deducted and withheld from the wages of the employees if the amount is less than one thousand dollars ($1,000) per year.

(2) Every employer required to deduct and withhold from wages under this subchapter shall file a withholding return on a monthly basis as prescribed by the director and pay over on a monthly basis to the director the full amount required to be deducted and withheld from the wages of the employees if the amount is one thousand dollars ($1,000) or more per year.

(3) However, the director may provide by regulation that every such employer shall on or before the fifteenth day of each month pay over to the director or a depository designated by the director the amount required to be deducted and withheld by the employer for the preceding month if the amount is one hundred dollars ($100) or more.

(b) (1) Notwithstanding any other provision of this section, all transient employers shall make return and pay over to the director, on a monthly basis, the full amounts required to be deducted and withheld from the wages by the transient employer for the calendar month.

(2) The returns and payments to the director by transient employers shall be made on or before the last day of the month following the month for which the amounts were deducted and withheld from the wages of the transient employer's employees.

(c) (1) Notwithstanding any other provision of this section, all employers engaged in any business which is seasonal shall make return and pay over to the director on a monthly basis the amounts required to be deducted and withheld from the wages by the employer for the calendar month.

(2) Returns and payments to the director by employers engaged in seasonal business shall be made on or before the last day of the month following the month for which those amounts were deducted and withheld from the wages of the employer's employees.

(d) When the director has justifiable reason to believe that the collection of funds required to be withheld by any employer as provided in this subchapter is in jeopardy, the director may require the employer to file a return and pay the amounts required to be withheld at any time.

(e) Every employer who fails to withhold or pay to the director any sums required by this subchapter to be withheld and paid shall be personally and individually liable for the sums except as provided in § 26-51-916.

(f) Any sum withheld in accordance with the provisions of this subchapter shall be deemed to be held in trust for the State of Arkansas and shall be recorded by the employer in a ledger account so as to clearly indicate the amount of tax withheld and that the amount is the property of the State of Arkansas.

(g) (1) When an employer has become liable to an annual return of withholding, the employer must continue to file an annual report, even though no tax has been withheld, until such time as the employer notifies the director, in writing, that the employer no longer has employees or that the employer is no longer liable for an annual return.

(2) When an employer has become liable to a monthly return of withholding, the employer must continue to file a monthly report, even though no tax has been withheld until such time as the employer notifies the director, in writing, that the employer no longer has employees or that the employer is no longer liable for monthly returns.

(h) (1) For any withholding tax reporting period, a company or any other business enterprise which provides the service of reporting and remitting withholding tax on the wages paid to Arkansas employees by other employers shall remit all such withholding taxes to the director by electronic funds transfer, as more particularly described in § 26-19-105.

(2) However, a company or business which provides tax reporting and remitting services shall not be required to remit withholding taxes by electronic funds transfer if the company or business provides those services for fewer than one hundred (100) Arkansas employers.

(3) As used in this subsection, "Arkansas employer" means any employer required by Arkansas law to withhold, report, and remit Arkansas income tax on the wages, salary, or other compensation paid to its employees within this state.



§ 26-51-909 - Annual withholding statement.

(a) Every employer shall file an annual statement of withholding for each employee.

(b) (1) The annual statement of withholding shall be in the form prescribed by the Director of the Department of Finance and Administration.

(2) (A) The statement from the employer shall be filed with the director on or before February 28 following the close of the income year.

(B) For tax years beginning on or after January 1, 2006, an employer who has two hundred fifty (250) or more employees during the employer's income year shall file the statement either:

(i) Electronically;

(ii) On magnetic media; or

(iii) In any other machine-readable form approved by the director.

(3) (A) The employer shall provide two (2) copies of the statement to the employee on or before January 31 following the close of the income year.

(B) However, if the employment of the employee is terminated during the calendar year, the employer shall furnish the statement to the employee at the time of the termination of employment.

(c) The statement shall show:

(1) The name and withholding account number of the employer;

(2) The name of the employee and his or her social security account number;

(3) The total compensation paid the employee;

(4) The total amount withheld by the employer pursuant to this subchapter for the year or part of a calendar year when the employee worked for less than a full calendar year; and

(5) Such other information as the director shall require by rule or regulation.

(d) An annual withholding statement shall not be required for wages less than six hundred dollars ($600) for services rendered as agricultural labor.



§ 26-51-910 - Refunds to employer for overpayment.

Any employer who makes an overpayment of the tax required to be remitted to the Director of the Department of Finance and Administration by § 26-51-908 may file application with the director, on a form prescribed by the director, to have the amount of such overpayment refunded to him or her or to have the amount credited against the payment which he or she is required to make for a subsequent quarterly period. However, the refund or credit shall be allowed only to the extent that the amount of the overpayment was not withheld under § 26-51-905 by the employer.



§ 26-51-911 - Declaration of estimated tax.

(a) Every taxpayer subject to the tax levied by the Income Tax Act of 1929, § 26-51-101 et seq., shall make and file with the Director of the Department of Finance and Administration a declaration of the estimated tax for the income year if the taxpayer can reasonably expect the estimated tax to be more than one thousand dollars ($1,000).

(b) The declaration of estimated tax shall be made on such forms and shall include such information as the director shall prescribe.

(c) (1) The declaration shall be filed with the director on or before the fifteenth day of the fourth month of the income year of the taxpayer.

(2) However, taxpayers whose income from farming for the income year can reasonably be expected to amount to at least two-thirds (2/3) of the total gross income from all sources for the income year may file the declaration and pay the estimated tax on or before the fifteenth day of the second month after the close of the income year, or in lieu of filing any declaration, may file an income tax return and pay the tax on or before the fifteenth day of the third month after the close of the income year.

(d) A taxpayer who, due to a change of circumstances, first meets the requirements for filing a declaration after the fifteenth day of the fourth month of the income year shall make and file the declaration on or before the next regular quarterly tax payment date.

(e) (1) A single declaration may be filed jointly by a husband and wife having the same income year.

(2) If a joint declaration is filed by a husband and wife and they do not file a joint return for the income year, the estimated tax paid under the joint declaration may be treated as the estimated tax of either the husband or wife or may be divided between them.

(f) A taxpayer may file amendments to a declaration at such times, under such rules and regulations, and in such form as the director shall prescribe.



§ 26-51-912 - Minimum estimated tax.

A taxpayer who makes a declaration of estimated tax for the income year shall estimate an amount not less than ninety percent (90%) of the amount actually due.



§ 26-51-913 - Payment of estimated tax.

(a) The estimated tax as shown on the declaration filed with the Director of the Department of Finance and Administration shall be paid as follows:

(1) If the estimated tax is not more than one thousand dollars ($1,000), payment may be made at the time the declaration is filed or at the time the return for the income year is filed;

(2) If the estimated tax is in excess of one thousand dollars ($1,000), it may be paid in full at the time of filing the declaration of estimated tax, or, at the election of the taxpayer, it may be paid in four (4) equal installments to be due as follows:

(A) The first installment is due at the time prescribed for filing the declaration;

(B) The second installment is due on or before the fifteenth day of the sixth month of the income year;

(C) The third installment is due on or before the fifteenth day of the ninth month of the income year; and

(D) For:

(i) Individual income tax, the fourth installment is due on or before the fifteenth day of the first month after the close of the income year; or

(ii) Corporation income tax, the fourth installment is due on or before the fifteenth day of the last month of the income year;

(3) In the case of a taxpayer who files an amendment to the declaration, the quarterly tax payments coming due after the amendment shall be adjusted either up or down to conform to the amended declaration of estimated tax; and

(4) (A) In the case of a taxpayer who first meets the requirements and files a declaration subsequent to the fifteenth day of the fourth month of the income year and not later than the fifteenth day of the ninth month of the income year, if the estimated tax is in excess of one thousand dollars ($1,000), the taxpayer may pay the estimated tax in equal installments with the first installment being due at the time of filing the declaration and an installment being due on each subsequent regular quarterly tax payment date for the income year as prescribed in subdivision (a)(2) of this section.

(B) If the declaration is filed subsequent to the fifteenth day of the ninth month of the income year and on or before the fifteenth day of the first month after the close of the income year, the estimated tax shall be paid in full at the time of filing the declaration.

(b) Any tax payment due under the provisions of this subchapter may be paid by the taxpayer in advance of the date prescribed in the section for the payment of the tax.



§ 26-51-914 - Furnishing exemption certificate to employer.

(a) Every employee whose wages are subject to the withholding provisions of this subchapter shall furnish his or her employer with a certificate showing the number of dependents claimed by the employee for purposes of withholding.

(b) If any employee fails or refuses to furnish his or her employer with the certificate, the employer shall withhold from the wages of the employee as if the employee claimed no credit or exemption either for himself or herself or for any dependents.

(c) The furnishing of information in the form required for federal income tax purposes shall be sufficient for the purposes of this section.



§ 26-51-915 - Deposits of payments -- Refunds.

(a) All payments received by the Director of the Department of Finance and Administration from employers for taxes withheld from employees and all payments received by the director from taxpayers as herein provided shall be deposited into the State Treasury as general revenues to the credit of the State Apportionment Fund.

(b) Based upon information provided by the director, the Chief Fiscal Officer of the State shall determine the amount estimated to be necessary to meet any refunds of state income taxes under the provisions of this subchapter, and, upon certification of the Chief Fiscal Officer of the State, the Treasurer of State shall transfer from any general revenues in the General Revenue Allotment Reserve Fund the amount so certified to the Individual Income Tax Withholding Fund, from which the director is authorized to make refunds as provided for by law and by this subchapter.

(c) All refund warrants drawn against the Individual Income Tax Withholding Fund which are not presented for payment within one (1) year of issuance shall be void.

(d) Neither the director nor any member or employee of the Revenue Division of the Department of Finance and Administration shall be held personally liable for making any refund by reason of a fraudulent withholding certificate being used as a basis for the refund.



§ 26-51-916 - Employer liable for amounts required to be withheld -- Exceptions.

Every employer shall be liable for amounts required to be deducted and withheld by this subchapter regardless of whether or not the amounts were in fact deducted and withheld. However, if the employer fails to deduct and withhold the required amounts and if the tax against which the required amounts would have been credited is paid, the employer shall not be liable for those amounts not deducted and withheld if the failure was due to reasonable cause.



§ 26-51-917 - Employer's withholding account number.

Every employer, as defined in this subchapter, shall make application to the Revenue Division of the Department of Finance and Administration for and be assigned an employer's withholding account number. The account number assigned to an employer shall be used by the employer on all returns, reports, and inquiries addressed to the Director of the Department of Finance and Administration or the division.



§ 26-51-918 - Withholding -- Deferred income.

(a) (1) Title 26 U.S.C. § 3405, as in effect on January 1, 2005, regarding withholding from deferred income, is adopted as modified by subdivision (a)(2) of this section.

(2) For the purposes of Arkansas withholding tax under this section:

(A) The amount of withholding required under 26 U.S.C § 3405(b)(1) shall be three percent (3%); and

(B) The amount of withholding required under 26 U.S.C. § 3405(c)(1)(B) shall be five percent (5%).

(b) This section shall apply only when the payee is an Arkansas resident.



§ 26-51-919 - Pass-through entities.

(a) As used in this section:

(1) "Lower-tier pass-through entity" means a member of a pass-through entity that is itself a pass-through entity;

(2) (A) "Member" means a shareholder of a Subchapter S corporation, a partner in a general partnership, a partner in a limited partnership, a partner in a limited liability partnership, a member of a limited liability company, or a beneficiary of a trust.

(B) "Member" does not mean a Subchapter C corporation as defined in 26 U.S.C. § 1361(a), in effect January 1, 2005;

(3) "Nonresident" means:

(A) An individual who is not a resident of or domiciled in Arkansas during any part of the tax year;

(B) A business entity that does not have its commercial domicile in Arkansas during any part of the tax year; or

(C) A trust not organized in Arkansas; and

(4) "Pass-through entity" means a business entity that for the applicable tax year is:

(A) A corporation treated as a Subchapter S corporation under § 26-51-409, a general partnership, limited partnership, limited liability partnership, limited liability company, or a trust; and

(B) Not taxed as a corporation for federal or Arkansas income tax purposes.

(b) (1) (A) (i) A pass-through entity shall withhold Arkansas income tax at the highest income tax rate levied under §§ 26-51-201 and 26-51-202 on the share of income of the pass-through entity that is derived from or attributable to sources within this state and distributed to each nonresident member.

(ii) The pass-through entity is liable to the Director of the Department of Finance and Administration for the payment of the tax required to be withheld and is not liable to the member for the amount withheld and paid to the director.

(B) (i) A lower-tier pass-through entity shall withhold and pay income tax on the share of income distributed by the lower-tier pass-through entity to each of its nonresident members.

(ii) The director shall apply the tax withheld and paid by a pass-through entity on distributions to a lower-tier pass-through entity to the withholding required of that lower-tier pass-through entity.

(2) (A) On or before the due date for the pass-through entity's composite income tax return described in subsection (d) of this section, a pass-through entity shall file an annual return with the director showing the total amount of income distributed or credited to its nonresident members and the amount of tax withheld and shall remit the amount of tax withheld.

(B) The annual return shall be in an electronic format prescribed by the director.

(3) A pass-through entity shall annually furnish a nonresident member of the pass-through entity with a record of the amount of tax withheld on behalf of the nonresident member no later than the fifteenth day of the fourth month following the end of the pass-through entity's tax year.

(c) A pass-through entity is not required to withhold tax for a nonresident member if:

(1) The nonresident member has a pro rata or distributive share of income of the pass-through entity from doing business in or deriving income from sources within this state of less than one thousand dollars ($1,000) per year;

(2) The director has determined that the nonresident member's income is not subject to withholding;

(3) The nonresident member elects to have the tax due paid as part of a composite return filed by the pass-through entity under subsection (d) of this section;

(4) The pass-through entity:

(A) Is a publicly traded partnership as defined by 26 U.S.C. § 7704(b), as in effect on January 1, 2005, that is treated as a partnership for the purposes of federal income taxation; and

(B) Has agreed to file an annual information return reporting the name, address, and taxpayer identification number of each member with an annual Arkansas income greater than five hundred dollars ($500) along with any other information requested by the director;

(5) (A) The pass-through entity has filed with the director on forms prescribed by the director the nonresident member's signed agreement to timely file an Arkansas nonresident individual or trust income tax return, to pay any tax due on the return, and to be subject to the jurisdiction of the Department of Finance and Administration in the courts of this state for the purpose of determining and collecting any Arkansas income tax together with interest and penalties owed by the nonresident member.

(B) (i) The department may revoke the exception from the withholding requirement in subdivision (c)(5)(A) of this section if it is determined that the nonresident member is not abiding by the terms of the agreement.

(ii) At the time of revocation, the department shall notify the pass-through entity that withholding is required for future distributions to the nonresident member whose exception is revoked; or

(6) The income received by the nonresident member is exempt from Arkansas income tax pursuant to § 26-51-202(e).

(d) (1) A pass-through entity may file a composite income tax return on behalf of electing nonresident members reporting and paying Arkansas income tax at the highest income tax rate under §§ 26-51-201 and 26-51-202 on the nonresident member's pro rata or distributive shares of income of the pass-through entity from doing business in or deriving income from sources within this state.

(2) A nonresident member whose only source of income within this state is from one (1) or more pass-through entities may elect to be included in a composite return filed pursuant to this section.

(3) A nonresident member who has been included in a composite return may file an individual income tax return and shall receive credit for income tax paid on the nonresident member's behalf by the pass-through entity.

(4) On or before the fifteenth day of the fourth month following the close of the pass-through entity's tax year, a pass-through entity shall file an annual composite return with the director showing the total amount of income distributed or credited to its nonresident members and the amount of tax withheld and shall remit the tax due on the composite income tax return.

(e) The director may promulgate rules necessary to administer this section.






Subchapter 10 - -- Water Resource Conservation and Development Incentives Act

§ 26-51-1001 - Title.

This subchapter shall be known as the "Water Resource Conservation and Development Incentives Act".



§ 26-51-1002 - Legislative findings.

(a) The State of Arkansas is blessed with abundant rainfall and other surface and underground water resources which, when managed conjunctively, can provide a continuous high quality water supply to meet the foreseeable needs of the entire state.

(b) Existing water use patterns are depleting groundwater supplies at an unacceptable rate, and alternative surface water supplies are not available in sufficient quantities to alleviate this groundwater depletion problem.

(c) The tax incentives provided in this subchapter will encourage the water users to invest in:

(1) The construction of impoundments to utilize available surface water and reduce our dependence on groundwater;

(2) The conversion from groundwater use to surface water use when surface water is available; and

(3) The water conservation practice of land leveling to reduce agricultural irrigation water use.

(d) It is of utmost importance to Arkansas that, within critical groundwater areas, surface water be used when available.



§ 26-51-1003 - Definitions.

As used in this subchapter:

(1) "Acre-foot" means the volumetric measure equal to forty-three thousand five hundred sixty cubic feet (43,560 cu. ft.) or approximately three hundred twenty-five thousand nine hundred gallons (325,900 gals.);

(2) "Application" means a written request for approval of a project for tax credits, describing the project, including a water conservation plan outlining the operation of the project and any additional requirements as the Arkansas Natural Resources Commission may adopt by rule;

(3) "Approved applicant" means an individual, fiduciary, partnership, limited liability company, or corporation that submits a written request for approval of a project for tax credits in compliance with this subchapter and receives a certificate of approval for that project;

(4) "Commission" means the Arkansas Natural Resources Commission;

(5) "Critical groundwater areas" means those areas that are designated by the commission pursuant to the Arkansas Groundwater Protection and Management Act, § 15-22-901 et seq.;

(6) "Department" means the Department of Finance and Administration;

(7) "Land leveling" means modifying the surface relief of a field to a planned grade to provide a more suitable surface for efficiently applying irrigation water without excessive erosion, loss of water quality, or damage to land by waterlogging;

(8) "Project" means:

(A) The construction, installation, or restoration of water impoundment or water control structures of twenty (20) acre-feet or more designed for the purpose of storing water to be used for agricultural, commercial, or industrial purposes;

(B) The conversion from groundwater to surface water use by agricultural, commercial, industrial, or recreational water users;

(C) Agricultural land leveling resulting in water savings due to the more efficient use of irrigation water for which tax credits are claimed; and

(D) (i) The purchase and installation of water measuring or metering devices used to determine the quantity of water used.

(ii) Installation of such devices shall be considered a conversion from groundwater to surface water for tax credit purposes; and

(9) "Project cost" means the actual expenditure for a project, less any reimbursement received by the approved applicant from cost-share programs.



§ 26-51-1004 - Applicability -- Effective date.

(a) The tax credits provided by this subchapter shall apply to taxable years beginning on or after January 1, 1996, and all taxable years thereafter.

(b) Any approved applicant claiming a tax credit under this subchapter may not claim a credit under any similar act for any costs related to the same project.

(c) Any tax credit issued to an approved applicant that is a partnership, a limited liability company taxed as a partnership, a Subchapter S corporation, or a fiduciary shall be passed through to the partners, members, or owners, respectively, on a pro rata basis or pursuant to an executed agreement between or among the partners, members, or owners documenting an alternative method for the distribution of the credit.



§ 26-51-1005 - Credit granted -- Water impoundments.

(a) There shall be allowed a credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., to an approved applicant that constructs and installs or restores water impoundments or water control structures of twenty (20) acre-feet or more designed for the purpose of storing water to be used primarily for agricultural, commercial, or industrial purposes.

(b) (1) The tax credit allowed to each approved applicant shall not exceed the lesser of fifty percent (50%) of the project cost incurred or ninety thousand dollars ($90,000).

(2) (A) The amount of tax credit allowed to each approved applicant per project that may be used for a taxable year shall not exceed the lesser of:

(i) The amount of individual or corporate income tax otherwise due; or

(ii) Nine thousand dollars ($9,000).

(B) If the approved applicant is a pass-through entity such as a partnership, a limited liability company taxed as a partnership, a Subchapter S corporation, or a fiduciary, the amount of tax credit that may be used for a taxable year shall not exceed the lesser of:

(i) The aggregate amount of individual or corporate income tax otherwise due by all members of the pass-through entity; or

(ii) Nine thousand dollars ($9,000).

(3) Any unused credit may be carried over for a maximum of nine (9) consecutive taxable years following the taxable year in which the credit originated.



§ 26-51-1007 - Credit granted -- Surface water conversion outside critical areas.

(a) For projects located outside critical groundwater areas, there shall be allowed a credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., to an approved applicant for the reduction of groundwater use by substitution of surface water for water used for industrial, commercial, agricultural, or recreational purposes.

(b) (1) The tax credit allowed to each approved applicant shall not exceed the lesser of ten percent (10%) of the project cost incurred or twenty seven thousand dollars ($27,000).

(2) (A) The amount of tax credit allowed to each approved applicant per project that may be used for a taxable year may not exceed the lesser of:

(i) The amount of individual or corporate income tax otherwise due; or

(ii) Nine thousand dollars ($9,000).

(B) If the approved applicant is a pass-through entity such as a partnership, a limited liability company taxed as a partnership, a Subchapter S corporation, or a fiduciary, the amount of tax credit that may be used for a taxable year shall not exceed the lesser of:

(i) The aggregate amount of individual or corporate income tax otherwise due by all members of the pass-through entity; or

(ii) Nine thousand dollars ($9,000).

(3) Any unused tax credit may be carried over for a maximum of two (2) consecutive taxable years following the taxable year in which the credit originated.



§ 26-51-1008 - Credit granted -- Surface water conversion within critical areas.

(a) For projects located within critical groundwater areas, there shall be allowed a credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., to an approved applicant for the reduction of groundwater use by substitution of surface water for water used for industrial, commercial, agricultural, or recreational purposes.

(b) (1) For agricultural or recreational projects, there shall be allowed a tax credit to each approved applicant not to exceed the lesser of fifty percent (50%) of the project cost incurred or twenty seven thousand dollars ($27,000).

(2) (A) The amount of tax credit allowed to each approved applicant per project that may be used for a taxable year may not exceed the lesser of:

(i) The amount of individual or corporate income tax otherwise due; or

(ii) Nine thousand dollars ($9,000).

(B) If the approved applicant is a pass-through entity such as a partnership, a limited liability company taxed as a partnership, a Subchapter S corporation, or a fiduciary, the amount of tax credit that may be used for a taxable year shall not exceed the lesser of:

(i) The aggregate amount of individual or corporate income tax otherwise due by all members of the pass-through entity; or

(ii) Nine thousand dollars ($9,000).

(3) Any unused tax credit may be carried over for a maximum of two (2) consecutive taxable years following the taxable year in which the credit originated.

(c) (1) For industrial or commercial projects, there shall be allowed a tax credit to each approved applicant not to exceed the lesser of fifty percent (50%) of the project cost incurred or one million dollars ($1,000,000).

(2) (A) The amount of tax credit allowed to each approved applicant per project that may be used for a taxable year may not exceed the lesser of:

(i) The amount of individual or corporate income tax otherwise due; or

(ii) Two hundred thousand dollars ($200,000).

(B) If the approved applicant is a pass-through entity such as a partnership, a limited liability company taxed as a partnership, a Subchapter S corporation, or a fiduciary, the amount of tax credit that may be used for a taxable year shall not exceed the lesser of:

(i) The aggregate amount of individual or corporate income tax otherwise due by all members of the pass-through entity; or

(ii) Nine thousand dollars ($9,000).

(3) Any unused tax credit may be carried over for a maximum of four (4) consecutive taxable years following the taxable year in which the credit originated.



§ 26-51-1009 - Credit granted -- Land leveling for water conservation.

(a) There shall be allowed a credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., to an approved applicant for agricultural land leveling to conserve irrigation water.

(b) (1) The tax credit allowed to each approved applicant shall not exceed the lesser of ten percent (10%) of the project cost incurred or twenty seven thousand dollars ($27,000).

(2) (A) The amount of tax credit allowed to each approved applicant per project that may be used for a taxable year may not exceed the lesser of:

(i) The amount of individual or corporate income tax otherwise due; or

(ii) Nine thousand dollars ($9,000).

(B) If the approved applicant is a pass-through entity such as a partnership, a limited liability company taxed as a partnership, a Subchapter S corporation, or a fiduciary, the amount of tax credit that may be used for a taxable year shall not exceed the lesser of:

(i) The aggregate amount of individual or corporate income tax otherwise due by all members of the pass-through entity; or

(ii) Nine thousand dollars ($9,000).

(3) Any unused tax credit may be carried over for a maximum of two (2) consecutive taxable years following the taxable year in which the credit originated.



§ 26-51-1010 - Application and approval procedure -- Administration.

(a) (1) The Arkansas Natural Resources Commission shall promulgate such rules and regulations as may be deemed necessary in administering projects submitted with the intent of qualifying for the tax incentives provided for in this subchapter.

(2) The rules shall not be adopted without the approval of the Department of Finance and Administration.

(b) (1) The commission may charge a reasonable application fee for the processing of tax credit applications.

(2) All fees collected shall be deposited into the Arkansas Water Development Fund.

(c) (1) The commission may issue a tax credit approval certificate for those applications proposing projects that meet the requirements of this subchapter and rules promulgated thereunder.

(2) An approved applicant must file the certificate of tax credit approval with the approved applicant's income tax return for the first year in which the approved applicant claims a tax credit under this subchapter.

(d) (1) Upon completion of the project, the approved applicant shall apply to the commission for a certificate of completion.

(2) The commission shall issue a tax credit certificate of completion to any approved applicant meeting the requirements of this subchapter and the rules promulgated by the department.

(3) After receiving a certificate of completion, the approved applicant shall file the certificate of completion with the first tax return filed after issuance of the certificate of completion.

(e) The department shall promulgate such rules and regulations as may be deemed necessary to carry out the tax credit provisions of this subchapter.



§ 26-51-1011 - Development, operation, and tax credits.

(a) Project activities shall meet or exceed those standards as established by the Arkansas Natural Resources Commission, and the project must be maintained for a minimum life of ten (10) years after issuance of a certificate of completion.

(b) Project costs incurred after issuance of a tax credit approval certificate may be claimed for tax credit, subject to other limitations contained in this subchapter.

(c) (1) All projects must be completed within three (3) years of the date of the certificate of tax credit approval.

(2) If the approved applicant does not complete the project within the period provided in subdivision (c)(1) of this section, all tax credits claimed shall be repaid to the Department of Finance and Administration, and the project will be disallowed as a project for tax credit purposes.

(d) (1) If the approved applicant terminates the project prior to expiration of the minimum project life, the approved applicant shall provide written notification to the commission and the department. In addition, the approved applicant shall file an amended tax return and repay the amount of tax credit claimed that was not allowable.

(2) If the commission determines that the approved applicant has terminated the project, it shall notify the department.

(e) (1) Upon the termination of a project, the approved applicant shall not be allowed any further tax credits provided in this subchapter, and the department shall recapture the pro rata share of any tax credits claimed under this subchapter for the period of termination.

(2) The pro rata share for recapture of the disallowed tax credits shall be determined by dividing the period of time from termination of the project until the expiration of the minimum life of the project by the required minimum life of the project times the tax credit claimed.

(f) Notwithstanding the provisions of § 26-18-306, the department may make necessary assessments to recapture disallowed tax credits for a period of three (3) years from the date of expiration of the minimum life of the project.

(g) For purposes of this subchapter, the recordkeeping provisions of § 26-18-506 requiring an approved applicant to maintain records for six (6) years after a return is filed shall be extended to require the approved applicant claiming a credit under this subchapter to maintain the required records for the required minimum life of the project plus three (3) years.



§ 26-51-1012 - Deduction for project costs above tax credit.

(a) In determining net income for Arkansas income tax purposes, any approved applicant qualifying for the credits provided in this subchapter shall also be entitled to a deduction in an amount equal to the project cost less the total amount of credits to which the approved applicant is entitled under this subchapter.

(b) The deduction provided for in this subchapter shall be taken only during the year in which the expenditures for the project were actually incurred.



§ 26-51-1013 - Annual compilation of credits -- Expiration of the subchapter.

(a) The Department of Finance and Administration shall compile the total amount of tax credits used pursuant to the provisions of this subchapter for each calendar year.

(b) (1) When the total amount of tax credits used pursuant to the provisions of this subchapter exceeds ten million dollars ($10,000,000) in any calendar year, the tax credits established by this subchapter shall expire on December 31 of the calendar year following the calendar year in which the tax credits used pursuant to the provisions of this subchapter exceeded ten million dollars ($10,000,000).

(2) However, any approved applicant issued a certificate of tax credit approval on or prior to December 31 may complete the project and shall be entitled to the tax credits provided under this subchapter without regard to the fact that the availability of the tax credits has otherwise expired.



§ 26-51-1014 - Construction.

No part or segment of this subchapter shall be interpreted to in any way alter or amend the permit requirements, reporting requirements, allocation procedures, or other requirements set forth in Title 15, Chapter 22.






Subchapter 11 - -- Donations or Sales of Equipment to Educational Institutions

§ 26-51-1101 - Definitions.

As used in this subchapter:

(1) "Accredited institution of higher education" means a four-year public college or university that offers bachelor's degrees and is recognized by the Department of Higher Education for credit;

(2) "Cost" means:

(A) In the case of a donation or sale below cost by a wholesale or retail business, the amount actually paid by the wholesaler or retailer to the supplier for the machinery or equipment; or

(B) In the case of a donation or sale below cost by a manufacturer of machinery or equipment, the enhanced value of the materials used to produce the machinery or equipment, which shall be deemed to be the lowest price at which the manufacturer sells the machinery or equipment;

(3) "Machinery and equipment" means tangible personal property used in connection with a qualified education program or a qualified research program that has been approved for a tax credit under rules and regulations prescribed by the Department of Finance and Administration;

(4) "New" means the machinery and equipment are state-of-the-art machinery and equipment that have:

(A) Never been used except for normal testing by the manufacturer to ensure that the machinery or equipment is of a proper quality and in good working order; or

(B) Been used by the retailer or wholesaler solely for the purpose of demonstrating the product to customers for sale;

(5) "Qualified education program" means a program conducted by a qualified educational institution under rules prescribed by the Department of Higher Education for programs in colleges, universities, or junior colleges, by the Department of Workforce Education for programs in vocational technical training schools and by the Department of Education for programs in elementary or secondary schools, all of which programs are for the purpose of promoting the use of new machinery and equipment for classroom, laboratory, and other educational instruction;

(6) "Qualified educational institution" means:

(A) Any public university, college, junior college, or vocational technical training school supported by the State of Arkansas;

(B) Any private university, college, junior college, or vocational technical training school located in Arkansas and qualified for tax-exempt status under the Income Tax Act of 1929, § 26-51-101 et seq.; or

(C) Any public elementary or secondary school;

(7) "Qualified research expenditures" means the sum of any amounts that are paid or incurred by a taxpayer during the taxable year in funding a qualified research program that has been approved for tax credit treatment under rules promulgated by the Department of Finance and Administration;

(8) "Qualified research program" means a program of applied or basic research undertaken by a qualified educational institution pursuant to rules jointly prescribed by the Arkansas Science and Technology Authority and the Department of Higher Education under § 15-3-110;

(9) "Research park authority" means a public entity created under the Research Park Authority Act, § 14-144-101 et seq., to provide facilities and support for businesses engaged in research and development in pursuit of economic development opportunities; and

(10) "State-of-the-art-machinery and equipment" means machinery and equipment that is of the same type, design, and capability as like machinery and equipment that is currently sold or manufactured by the donee for sale to customers.



§ 26-51-1102 - Credit granted.

(a) (1) There is granted a credit against a taxpayer's Arkansas corporate income tax or Arkansas individual income tax for donations by any taxpayer of new machinery or equipment and for sales below cost of machinery and equipment by taxpayers to qualified educational institutions in connection with a qualified education program or a qualified research program.

(2) The amount of the credit granted by this section shall be:

(A) In the case of a donation, thirty-three percent (33%) of the cost of the machinery and equipment donated; and

(B) In the case of a sale below cost, thirty-three (33%) of the amount by which the cost is reduced.

(b) There is granted a credit against a taxpayer's Arkansas corporate income tax or Arkansas individual income tax equal to thirty-three percent (33%) of the qualified research expenditures of a taxpayer in qualified research programs.

(c) (1) There is granted a credit against a taxpayer's Arkansas corporate income tax or Arkansas individual income tax equal to thirty-three percent (33%) of a donation made to an accredited institution of higher education to support a research park authority.

(2) In order to claim this credit authorized by subdivision (c)(1) of this section, a donation made in support of a research park authority shall:

(A) Be consistent with the research and development plan approved by the Board of Directors of the Arkansas Science and Technology Authority, as evidenced by a letter of support from the President of the Arkansas Science and Technology Authority; and

(B) Support either directly or indirectly research subject to being funded by one (1) or more federal agencies, as enumerated in § 15-3-205(1).



§ 26-51-1103 - Limit on total credit.

(a) Total credits for qualified research expenditures, donations, and sales under this subchapter shall be allowed up to one hundred percent (100%) of the net tax liability of the taxpayer after all other credits and reductions in tax have been calculated.

(b) The credit shall be claimed in the tax year of the qualified research expenditure, donation, or sale. However, all or part of any unused credit may be carried over to and claimed in succeeding tax years until the credits are exhausted or until the end of the nine (9) tax years succeeding the tax year of the qualified research expenditure, donation, or sale, whichever occurs earlier. In no event shall a taxpayer claim a credit under this subchapter for any tax year in excess of one hundred percent (100%) of the net tax due after all other credits and reductions in tax have been calculated.

(c) Any person claiming any credit granted by this subchapter for any expense or contribution shall not take any deduction under the Arkansas income tax law for the same expense or contribution.



§ 26-51-1104 - Documentation required.

(a) To claim the credit granted by § 26-51-1102, the taxpayer must provide the following for each piece of machinery and equipment donated or sold below cost:

(1) A statement from the receiving qualified educational institution that it has received the machinery or equipment; that the machinery or equipment is new machinery or equipment within the meaning of this subchapter; that it received the machinery or equipment as a donation or, if it purchased the machinery or equipment below cost, a statement of the amount paid for the machinery or equipment; and that the machinery or equipment has been donated or sold to the qualified educational institution for use in a qualified education program or a qualified research program; and

(2) In the case of a donation or sale by a retail or wholesale business, a copy of the invoice from the business' supplier showing the actual cost of the machinery or equipment. In the case of a donation or sale below cost by a manufacturer, a copy of the manufacturer's wholesale price list showing the lowest price of the manchinery or equipment for which credit is claimed.

(b) To claim the credit granted by § 26-51-1102, the taxpayer must show that the Arkansas Science and Technology Authority and the Department of Higher Education have approved the qualified research expenditure as a part of a qualified research program.

(c) Copies of each of the above documents shall be filed by the taxpayer with his or her return as an attachment to the form prescribed by the Director of the Department of Finance and Administration.



§ 26-51-1105 - Rules and regulations.

The Director of the Department of Finance and Administration, the Director of the Department of Higher Education, the Director of the Department of Career Education, the Director of the Department of Workforce Education, and the President of the Arkansas Science and Technology Authority shall promulgate such reasonable rules and regulations as they shall deem necessary and appropriate to carry out the purposes of this subchapter.






Subchapter 12 - -- Steel Mill Tax Incentives

§ 26-51-1201 - Definition.

As used in §§ 26-51-1201 -- 26-51-1203, "invested" includes expenditures made from the proceeds of bonds, including interim notes or other evidence of indebtedness, issued by a municipality, county, or an agency or instrumentality of a municipality, county, or the State of Arkansas, if the obligation to repay the bonds, including interest on the bonds, is a legal, binding obligation, directly or indirectly, of the taxpayer.



§ 26-51-1202 - Certification required.

(a) To claim the benefits of §§ 26-51-1201 -- 26-51-1203, a taxpayer must obtain a certification from the Director of the Arkansas Economic Development Commission certifying to the Revenue Division of the Department of Finance and Administration that the taxpayer:

(1) Operates a steel mill in Arkansas which began production after February 16, 1987; and

(2) Has invested, after February 16, 1987, in excess of one hundred twenty million dollars ($120,000,000) in the steel mill, which investment expenditure is for one (1) of the following:

(A) Property purchased for use in the construction of a building or buildings or any addition or improvement thereon to house the steel mill;

(B) Machinery and equipment to be located in or in connection with the steel mill. Motor vehicles of a type subject to registration shall not be considered as machinery and equipment; or

(C) Project planning costs or construction labor costs, including on-site direct labor and supervision, whether employed by a contractor or the project owner; architectural fees, engineering fees, or both; right-of-way purchases; utility extensions; site preparation; parking lots; disposal or containment systems; water and sewer treatment systems; rail spurs; streets and roads; purchase of mineral rights; land; buildings; building renovation; production, processing, and testing equipment; freight charges; building demolition; material handling equipment; drainage systems; water tanks and reservoirs; storage facilities; equipment rental; contractor's cost plus fees; builders risk insurance; original spare parts; job administrative expenses; office furnishings and equipment; rolling stock; capitalized start-up costs as recognized by generally accepted accounting principles; and other costs related to the construction.

(b) As used in subdivision (a)(2)(C) of this section, "production and processing equipment" includes machinery and equipment essential for the receiving, storing, processing, and testing of raw materials and the production, storage, testing, and shipping of finished products, including facilities for the production of steam, electricity, chemicals, and other materials that are essential to the manufacturing process, but which are consumed in the manufacturing process and do not become essential components of the finished product.



§ 26-51-1203 - Net operating loss deduction -- Carry forward.

(a) Taxpayers qualified under § 26-51-1202(a) and (b), entitled to a net operating loss deduction as provided in § 26-51-427, may carry forward that deduction to the next succeeding taxable year following the year of the net operating loss and annually thereafter for a total period of ten (10) years or until the net operating loss has been exhausted, whichever is earlier.

(b) The net operating loss deduction must be carried forward in the order named above.



§ 26-51-1211 - Definitions.

As used in §§ 26-51-1211 -- 26-51-1214:

(1) "Invested" includes expenditures made from the proceeds of bonds including interim notes or other evidence of indebtedness issued by a municipality, county, or an agency or instrumentality of a municipality, county, or the State of Arkansas, if the obligation to repay the bonds, including interest thereon, is a legal, binding obligation, directly or indirectly, of the taxpayer;

(2) "Production and processing equipment" includes machinery and equipment essential for the receiving, storing, processing, and testing of raw materials and the production, storage, testing, and shipping of finished products, including facilities for the production of steam, electricity, chemicals, and such other materials that are essential to the manufacturing process, but which are consumed in the manufacturing process and do not become essential components of the finished product; and

(3) A taxpayer is a "qualified manufacturer of steel" if:

(A) The taxpayer is a natural person, company, or corporation engaged in the manufacture, refinement, or processing of steel; and

(B) More than fifty percent (50%) of the electricity or natural gas consumed in the manufacture, refinement, or processing of steel by the taxpayer is used either:

(i) To power an electric arc furnace or furnaces, continuous casting equipment, or rolling mill equipment in connection with melting, continuous casting, or rolling of steel; or

(ii) In the preheating of steel for processing through a rolling mill.



§ 26-51-1212 - Certification required -- Contents.

To claim the benefits of §§ 26-51-1211 -- 26-51-1214, a taxpayer must obtain certification prior to June 30, 1994, from the Director of the Arkansas Economic Development Commission certifying to the Revenue Division of the Department of Finance and Administration that:

(1) The taxpayer is a "qualified manufacturer of steel" as defined in § 26-51-1211; or

(2) (A) The taxpayer operates a steel mill in Arkansas which began production after February 13, 1991; and

(B) The taxpayer has invested, after February 13, 1991, in excess of one hundred twenty million dollars ($120,000,000) in the steel mill, which investment expenditure is for one (1) of the following:

(i) Property purchased for use in the construction of a building or buildings or any addition or improvement thereon to house the steel mill;

(ii) Machinery and equipment to be located in or in connection with the steel mill. Motor vehicles of a type subject to registration shall not be considered as machinery and equipment; or

(iii) Project planning costs; construction labor costs, including on-site direct labor and supervision, whether employed by a contractor or the project owner; architectural or engineering fees; right-of-way purchases; utility extensions; site preparation; parking lots; disposal or containment systems; water and sewer treatment systems; rail spurs; streets and roads; purchase of mineral rights; land; buildings; building renovation; production, processing, and testing equipment; freight charges; building demolition; material handling equipment; drainage systems; water tanks and reservoirs; storage facilities; equipment rental; contractor's cost plus fees; builders risk insurance; original spare parts; job administration expenses; office furnishings and equipment; rolling stock; capitalized start-up costs as recognized by generally accepted accounting principles; and other costs related to the construction.



§ 26-51-1213 - Net operating loss deduction -- Carry forward.

(a) Taxpayers qualified under § 26-51-1212(2) and entitled to a net operating loss deduction as provided in § 26-51-427 may carry forward that deduction to the next-succeeding taxable year following the year of such net operating loss and annually thereafter for a total period of ten (10) years or until such net operating loss has been exhausted, whichever is earlier.

(b) The net operating loss deduction must be carried forward in the order named above.



§ 26-51-1214 - Sales of natural gas and electricity -- Exemption.

(a) Sales of natural gas and electricity to taxpayers qualified under § 26-51-1212(1) or § 26-51-1212(2) for use in connection with the steel mill shall be exempt from the Arkansas gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas compensating use tax, levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and any other state or local tax administered under those acts.

(b) The benefits of exemptions granted pursuant to this section shall become effective on July 1, 1991.






Subchapter 13 - -- Winnings Withholding Act

§ 26-51-1301 - Title.

This subchapter may be cited as the "Winnings Withholding Act of 1987".



§ 26-51-1302 - Definitions.

As used in this subchapter:

(1) "Gaming winnings" means winnings from electronic games of skill based on the amount paid with respect to the wager without reduction for the amount of the wager; and

(2) "Racing winnings" means winnings from live dog racing or horse racing based on the amount paid with respect to the wager less the amount of the wager.



§ 26-51-1303 - Amount deducted and withheld for racing winnings -- Credit.

(a) Every holder of a franchise to conduct dog racing or horse racing in this state making any single payment of racing winnings on a single wagering transaction of more than one thousand dollars ($1,000), if the amount of the racing winnings is at least three hundred (300) times as large as the amount wagered, shall deduct and withhold an amount equal to seven percent (7%) from the racing winnings.

(b) The amount deducted and withheld from any person receiving racing winnings during the income year shall be credited against the tax liability of that person under the Income Tax Act of 1929, § 26-51-101 et seq.



§ 26-51-1304 - Administration.

This subchapter shall be administered in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-51-1305 - Liability of franchise holders.

Every holder of a franchise to conduct dog racing, horse racing, or electronic games of skill shall be liable for amounts required to be deducted and withheld by this subchapter regardless of whether the amounts were in fact deducted and withheld.



§ 26-51-1306 - Withholding return and payment for racing winnings.

Every franchise holder required to deduct and withhold income tax from racing winnings under this subchapter shall file, within sixty (60) days after the termination of its racing season, a withholding return as prescribed by the Director of the Department of Finance and Administration and pay over to the director the full amount required to be deducted and withheld from the racing winnings by the franchise holder for the income year.



§ 26-51-1307 - Annual statement of withholding for racing winnings.

(a) Every franchise holder required to deduct and withhold income tax from racing winnings under this subchapter shall file an annual statement of withholding for each person receiving racing winnings subject to withholding under this subchapter.

(b) (1) The annual statement shall be in the form prescribed by the Director of the Department of Finance and Administration and shall be filed with the director.

(2) Two (2) copies of the statement shall be furnished to each person who had received racing winnings during the income year before January 31 following the close of the income year.

(c) The statement shall show:

(1) The name and withholding account number of the franchise holder;

(2) The name and address of the person who had received the racing winnings and his or her taxpayer identification number;

(3) The total amount of the racing winnings subject to withholding paid by the franchise holder to the recipient of the racing winnings;

(4) The total amount withheld from the recipient's racing winnings by the franchise holder pursuant to this subchapter for the income year; and

(5) Such other information as the director shall require by rule or regulation.



§ 26-51-1308 - Duties of franchise holders and payees.

(a) Every holder of a franchise to conduct dog racing, horse racing, or electronic games of skill who fails to withhold or pay to the Director of the Department of Finance and Administration any sums required by this subchapter to be withheld and paid shall be personally and individually liable therefor. Any sum or sums withheld in accordance with the provisions of this subchapter shall be deemed to be held in trust for the State of Arkansas and shall be recorded by the franchise holder in a ledger account so as to clearly indicate the amount of tax withheld and that the amount is the property of the State of Arkansas.

(b) Every person who is to receive a payment of racing winnings or gaming winnings that are subject to this subchapter shall furnish the person making the payment a statement, made under penalties of perjury, containing the name, address, and taxpayer identification number of the person receiving the payment and of each person entitled to any portion of the payment.



§ 26-51-1309 - Gaming winnings tax -- Withholding and remittance.

(a) There is levied, assessed, and collected a gaming winnings tax of three percent (3%) on any single payment of winnings from electronic games of skill of one thousand two hundred dollars ($1,200) or more paid on a single electronic game of skill wager.

(b) The holder of a franchise to conduct electronic games of skill shall:

(1) Deduct and withhold the tax from winnings from electronic games of skill upon which the tax is levied by subsection (a) of this section; and

(2) Remit the tax to the Director of the Department of Finance and Administration as provided in § 26-51-1310 and as prescribed by rules promulgated by the director.



§ 26-51-1310 - Withholding return, reporting, and payment -- Electronic games of skill.

(a) The holder of a franchise to conduct electronic games of skill in this state shall register to withhold the gaming winnings tax under § 26-51-1309 from winnings from electronic games of skill in the manner prescribed by the Director of the Department of Finance and Administration.

(b) The withholding account used to report and remit the withholding on wages shall not be used to report withholding on winnings from electronic games of skill.

(c) A separate account for withholding on winnings from electronic games of skill shall be obtained from the Revenue Division of the Department of Finance and Administration.

(d) Each holder of a franchise to conduct electronic games of skill shall file a monthly return and remit the tax withheld from winnings from electronic games of skill on or before the fifteenth day of the month following the month in which the tax was withheld.

(e) The holder of a franchise to conduct electronic games of skill shall keep the following records and information for three (3) years after the date the tax becomes due or is paid, whichever is later:

(1) The total gaming winnings paid;

(2) The amount of gaming winnings tax withheld and remitted;

(3) The name, address, and social security number or taxpayer identification number of the party in receipt of gaming winnings; and

(4) The name, address, and Arkansas identification number of the holder of a franchise to conduct electronic games of skill.

(f) (1) Gaming winnings are not includable as income on the payee's regular Arkansas income tax return.

(2) The amount of tax paid or withheld on gaming winnings under § 26-51-1309 shall not be claimed under the Income Tax Act of 1929, § 26-51-101 et seq., on an Arkansas income tax return to:

(A) Offset a tax liability;

(B) Create a refund; or

(C) Generate any other type of credit or offset for income tax purposes.

(3) Losses sustained from electronic games of skill wagers are not deductible under the Income Tax Act of 1929, § 26-51-101 et seq., on Arkansas income tax returns.






Subchapter 14 - -- Apportionment and Allocation of Net Income of Financial Institutions

§ 26-51-1401 - Apportionment and allocation.

(a) Except as otherwise specifically provided, a financial institution whose business activity is taxable both within and without this state shall allocate and apportion its net income as provided in this subchapter. All items of nonbusiness income, income which is not includable in the apportionable income tax base, shall be allocated pursuant to the provisions of §§ 26-51-704 -- 26-51-708. A financial institution organized under the laws of a foreign country, the Commonwealth of Puerto Rico, or a territory or possession of the United States whose effectively connected income, as defined under the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995, is taxable both within this state and within another state, other than the state in which it is organized, shall allocate and apportion its net income as provided in this subchapter.

(b) (1) All business income, income which is includable in the apportionable income tax base, shall be apportioned to this state by multiplying such income by the apportionment percentage.

(2) The apportionment percentage is determined by adding the taxpayer's receipts factor as described in § 26-51-1403, property factor as described in § 26-51-1404, and payroll factor as described in § 26-51-1405 together and dividing the sum by three (3). If one (1) of the factors is missing, the two (2) remaining factors are added and the sum is divided by two (2). If two (2) of the factors are missing, the remaining factor is the apportionment percentage. A factor is missing if both its numerator and denominator are zero, but it is not missing merely because its numerator is zero.

(c) Each factor shall be computed according to the method of accounting, cash or accrual basis, used by the taxpayer for the taxable year.

(d) If the allocation and apportionment provisions of this subchapter do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for, or the Director of the Department of Finance and Administration may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) Separate accounting;

(2) The exclusion of any one (1) or more of the factors;

(3) The inclusion of one (1) or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.



§ 26-51-1402 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Billing address" means the location indicated in the books and records of the taxpayer on the first day of the taxable year, or on such later date in the taxable year when the customer relationship began, as the address where any notice, statement, and/or bill relating to a customer's account is mailed;

(2) "Borrower or credit card holder located in this state" means:

(A) A borrower, other than a credit card holder, that is engaged in a trade or business which maintains its commercial domicile in this state; or

(B) A borrower that is not engaged in a trade or business or a credit card holder whose billing address is in this state;

(3) "Commercial domicile" means:

(A) The headquarters of the trade or business, that is, the place from which the trade or business is principally managed and directed; or

(B) If a taxpayer is organized under the laws of a foreign country, or of the Commonwealth of Puerto Rico, or any territory or possession of the United States, such taxpayer's commercial domicile shall be deemed for the purposes of this subchapter to be the state of the United States or the District of Columbia from which such taxpayer's trade or business in the United States is principally managed and directed. It shall be presumed, subject to rebuttal, that the location from which the taxpayer's trade or business is principally managed and directed is the state of the United States or the District of Columbia to which the greatest number of employees are regularly connected or out of which they are working, irrespective of where the services of such employees are performed, as of the last day of the taxable year;

(4) "Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services that are included in such employee's gross income under the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995. In the case of employees not subject to the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995, e.g., those employed in foreign countries, the determination of whether such payments would constitute gross income to such employees under the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995, shall be made as though such employees were subject to the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995;

(5) "Credit card" means a credit, travel, or entertainment card;

(6) "Credit card issuer's reimbursement fee" means the fee a taxpayer receives from a merchant's bank because one (1) of the persons to whom the taxpayer has issued a credit card has charged merchandise or services to the credit card;

(7) "Employee" means, with respect to a particular taxpayer, any individual who, under the usual common law rules applicable in determining the employer-employee relationship, has the status of an employee of that taxpayer;

(8) "Financial institution" means:

(A) Any corporation or other business entity registered under state law as a bank holding company or registered under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., as amended and in effect January 1, 1995, or registered as a savings and loan holding company under the National Housing Act, 12 U.S.C. § 1701 et seq., as amended and in effect January 1, 1995;

(B) A national bank organized and existing as a national bank association pursuant to the provisions of The National Bank Act, 12 U.S.C. § 21 et seq., as in effect January 1, 1995;

(C) A savings association or federal savings bank as defined in the Federal Deposit Insurance Act, 12 U.S.C. § 1813(b)(1), as in effect January 1, 1995;

(D) Any bank or thrift institution incorporated or organized under the laws of any state;

(E) Any corporation organized under the provisions of 12 U.S.C. §§ 611--631, as in effect January 1, 1995;

(F) Any agency or branch of a foreign depository as defined in 12 U.S.C. § 3101, as in effect January 1, 1995;

(G) A production credit association organized under the Farm Credit Act of 1933, 12 U.S.C. § 1131 et seq., [repealed] as in effect January 1, 1995, all of whose stock held by the Federal Production Credit Corporation has been retired;

(H) Any corporation whose voting stock is more than fifty percent (50%) owned, directly or indirectly, by any person or business entity described in subdivisions (8)(A)-(G) of this section other than an insurance company taxable under § 26-57-601 et seq.;

(I) (i) A corporation or other business entity that derives more than fifty percent (50%) of its total gross income for financial accounting purposes from finance leases.

(ii) As used in this subdivision (8)(I), "finance lease" means any lease transaction which is the functional equivalent of an extension of credit and that transfers substantially all of the benefits and risks incident to the ownership of property. "Finance lease" includes any "direct financing lease" or "leverage lease" that meets the criteria of Financial Accounting Standards Board Statement No. 13, "Accounting for Leases", as in effect January 1, 1995, or any other lease that is accounted for as a financing by a lessor under generally accepted accounting principles.

(iii) For this classification to apply:

(a) The average of the gross income in the current tax year and immediately preceding two (2) tax years must satisfy the more than fifty percent (50%) requirement; and

(b) Gross income from incidental or occasional transactions shall be disregarded; and

(J) (i) Any other person or business entity, other than insurance companies, real estate brokers, or securities dealers taxable under § 26-51-205, which derives more than fifty percent (50%) of its gross income from activities that a person described in subdivisions (8)(B)-(G) and (I) of this section is authorized to transact.

(ii) For the purpose of this subdivision (8)(J), the computation of gross income shall not include income from nonrecurring, extraordinary items.

(iii) The Director of the Department of Finance and Administration is authorized to exclude any person from the application of this subdivision (8)(J) upon such person's proving, by clear and convincing evidence, that the income-producing activity of such person is not in substantial competition with those persons described in subdivisions (8)(B)-(G) and (I) of this section;

(9) (A) "Gross rents" means the actual sum of money or other consideration payable for the use or possession of property.

(B) "Gross rents" shall include, but not be limited to:

(i) Any amount payable for the use or possession of real property or tangible property whether designated as a fixed sum of money or as a percentage of receipts, profits, or otherwise;

(ii) Any amount payable as additional rent or in lieu of rent, such as interest, taxes, insurance, repairs, or any other amount required to be paid by the terms of a lease or other arrangement; and

(iii) A proportionate part of the cost of any improvement to real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement. The amount to be included in gross rents is the amount of amortization or depreciation allowed in computing the taxable income base for the taxable year. However, where a building is erected on leased land by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight (8) and the value of the building is determined in the same manner as if owned by the taxpayer.

(C) "Gross rents" does not include:

(i) Reasonable amounts payable as separate charges for water and electric service furnished by the lessor;

(ii) Reasonable amounts payable as service charges for janitorial services furnished by the lessor;

(iii) Reasonable amounts payable for storage, provided such amounts are payable for space not designated and not under the control of the taxpayer; and

(D) That portion of any rental payment which is applicable to the space subleased from the taxpayer and not used by it;

(10) (A) "Loan" means any extension of credit resulting from direct negotiations between the taxpayer and its customer, and/or the purchase, in whole or in part, of such extension of credit from another.

(B) "Loan" includes participations, syndications, and leases treated as loans for federal income tax purposes under the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995.

(C) "Loan" does not include:

(i) Properties treated as loans under 26 U.S.C. § 595 [repealed], as in effect January 1, 1995;

(ii) Futures or forward contracts;

(iii) Options;

(iv) Notional principal contracts such as swaps;

(v) Credit card receivables, including purchased credit card relationships;

(vi) Noninterest bearing balances due from depository institutions;

(vii) Cash items in the process of collection;

(viii) Federal funds sold;

(ix) Securities purchased under agreements to resell;

(x) Assets held in a trading account;

(xi) Securities;

(xii) Interests in a real estate mortgage investment conduit, as defined by the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995, or other mortgage-backed or asset-backed security; and

(xiii) Other similar items;

(11) "Loan secured by real property" means that fifty percent (50%) or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property;

(12) "Merchant discount" means the fee or negotiated discount charged to a merchant by the taxpayer for the privilege of participating in a program whereby a credit card is accepted in payment for merchandise or services sold to the card holder;

(13) "Participation" means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower;

(14) "Person" means an individual, estate, trust, partnership, limited liability company, corporation, and any other business entity;

(15) (A) "Principal base of operations", with respect to transportation property, means the place of more or less permanent nature from which said property is regularly directed or controlled.

(B) "Principal base of operations" means, with respect to an employee, the place of more or less permanent nature from which the employee regularly:

(i) Starts his or her work and to which he or she customarily returns in order to receive instructions from his or her employer;

(ii) Communicates with his or her customers or other persons; or

(iii) Performs any other functions necessary to the exercise of his or her trade or profession at some other point or points;

(16) (A) "Real property owned" and "tangible personal property owned" mean real and tangible personal property, respectively:

(i) On which the taxpayer may claim depreciation for federal income tax purposes, pursuant to the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995; or

(ii) Property to which the taxpayer holds legal title and on which no other person may claim depreciation for federal income tax purposes, pursuant to the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995, or could claim depreciation if subject to federal income tax, pursuant to the Internal Revenue Code, 26 U.S.C. § 1 et seq., as in effect January 1, 1995.

(B) "Real property owned" and "tangible personal property owned" do not include coin, currency, or property acquired in lieu of or pursuant to a foreclosure;

(17) "Regular place of business" means an office at which the taxpayer carries on its business in a regular and systematic manner and which is continuously maintained, occupied, and used by employees of the taxpayer;

(18) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, or any foreign country;

(19) "Syndication" means an extension of credit in which two (2) or more persons fund and each person is at risk only up to a specified percentage of the total extension of credit or up to a specified dollar amount;

(20) "Taxable" means either:

(A) That a taxpayer is subject in another state to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, a corporate stock tax, including a bank shares tax, a single business tax, or an earned surplus tax, or any tax which is imposed upon or measured by net income; or

(B) That another state has jurisdiction to subject the taxpayer to any of such taxes regardless of whether, in fact, the state does or does not; and

(21) "Transportation property" means vehicles and vessels capable of moving under their own power such as aircraft, trains, water vessels, and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, trailers, or the like.



§ 26-51-1403 - Receipts factor.

(a) Generally. (1) (A) The receipts factor is a fraction, the numerator of which is the receipts of the taxpayer in this state during the taxable year and the denominator of which is the receipts of the taxpayer within and without this state during the taxable year.

(B) The method of calculating receipts for purposes of the denominator is the same as the method used in determining receipts for purposes of the numerator.

(2) The receipts factor shall include only those receipts described herein which constitute business income and are included in the computation of the apportionable income base for the taxable year.

(b) Receipts From the Lease of Real Property. The numerator of the receipts factor includes:

(1) Receipts from the lease or rental of real property owned by the taxpayer if the property is located within this state; or

(2) Receipts from the sublease of real property if the property is located within this state.

(c) Receipts From the Lease of Tangible Personal Property. (1) Except as described in subdivision (c)(2) of this section, the numerator of the receipts factor includes receipts from the lease or rental of tangible personal property owned by the taxpayer if the property is located within this state when it is first placed in service by the lessee.

(2) (A) Receipts from the lease or rental of transportation property owned by the taxpayer are included in the numerator of the receipts factor to the extent that the property is used in this state.

(B) The extent an aircraft will be deemed to be used in this state and the amount of receipts that is to be included in the numerator of this state's receipts factor is determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft.

(C) If the extent of the use of any transportation property within this state cannot be determined, then the property will be deemed to be used wholly in the state in which the property has its principal base of operations.

(D) A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(d) Interest From Loans Secured by Real Property. (1) (A) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state.

(B) If the property is located both within this state and one (1) or more other states, the receipts described in this subsection are included in the numerator of the receipts factor if more than fifty percent (50%) of the fair market value of the real property is located within this state.

(C) If more than fifty percent (50%) of the fair market value of the real property is not located within any (1) one state, then the receipts described in this subsection shall be included in the numerator of the receipts factor if the borrower is located in this state.

(2) The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made, and any and all subsequent substitutions of collateral shall be disregarded.

(e) Interest From Loans Not Secured by Real Property. The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower is located in this state.

(f) Net Gains From the Sale of Loans. (1) The numerator of the receipts factor includes net gains from the sale of loans. Net gains from the sale of loans includes income recorded under the coupon stripping rules of 26 U.S.C. § 1286, as in effect January 1, 1995.

(2) The amount of net gains, but not less than zero (0), from the sale of loans secured by real property included in the numerator is determined by multiplying such net gains by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (d) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(3) The amount of net gains, but not less than zero (0), from the sale of loans not secured by real property included in the numerator is determined by multiplying such net gains by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(g) Receipts From Credit Card Receivables. The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to cardholders, such as annual fees, if the billing address of the cardholder is in this state.

(h) Net Gains From the Sale of Credit Card Receivables. The numerator of the receipts factor includes net gains, but not less than zero (0), from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (g) of this section and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.

(i) Credit Card Issuer's Reimbursement Fees. The numerator of the receipts factor includes all credit card issuer's reimbursement fees multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (g) of this section and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to cardholders.

(j) Receipts From Merchant Discount. The numerator of the receipts factor includes receipts from merchant discount if the commercial domicile of the merchant is in this state. Such receipts shall be computed net of any card holder charge backs, but shall not be reduced by any interchange transaction fees or by any issuer's reimbursement fees paid to another for charges made by its cardholders.

(k) Loan Servicing Fees. (1) (A) The numerator of the receipts factor includes loan servicing fees derived from loans secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (d) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(B) The numerator of the receipts factor includes loan servicing fees derived from loans not secured by real property multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(2) In circumstances in which the taxpayer receives loan servicing fees for servicing either the secured or the unsecured loans of another, the numerator of the receipts factor shall include such fees if the borrower is located in this state.

(l) Receipts From Services. (A) The numerator of the receipts factor includes receipts from services not otherwise apportioned under this section if the service is performed in this state.

(B) If the service is performed both within and without this state, the numerator of the receipts factor includes receipts from services not otherwise apportioned under this section, if a greater proportion of the income-producing activity is performed in this state based on cost of performance.

(m) Receipts From Investment Assets and Activities and Trading Assets and Activities. (1) (A) Interest, dividends, net gains, but not less than zero (0), and other income from investment assets and activities and from trading assets and activities shall be included in the receipts factor.

(B) Investment assets and activities and trading assets and activities include, but are not limited to:

(i) Investment securities;

(ii) Trading account assets;

(iii) Federal funds;

(iv) Securities purchased and sold under agreements to resell or repurchase;

(v) Options;

(vi) Futures contracts;

(vii) Forward contracts;

(viii) Notional principal contracts such as swaps;

(ix) Equities; and

(x) Foreign currency transactions.

(C) With respect to the investment and trading assets and activities described in subdivisions (m)(1)(D) and (E) of this section, the receipts factor shall include the amounts described in subdivisions (m)(1)(D) and (E) of this section.

(D) The receipts factor shall include the amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements.

(E) The receipts factor shall include the amount by which interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends, and losses from such assets and activities.

(2) (A) The numerator of the receipts factor includes interest, dividends, net gains, but not less than zero (0), and other income from investment assets and activities and from trading assets and activities described in subdivision (m)(1) of this section that are attributable to this state.

(B) The amount of interest, dividends, net gains, but not less than zero (0), and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(C) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subdivision (m)(1)(D) of this section from such funds and such securities by a fraction, the numerator of which is the average value of federal funds sold and securities purchased under agreements to resell which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such funds and such securities.

(D) The amount of interest, dividends, gains, and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book and in foreign currency transactions, but excluding amounts described in subdivision (m)(2)(B) or (m)(2)(C) of this section, attributable to this state and included in the numerator is determined by multiplying the amount described in subdivision (m)(1)(E) of this section by a fraction, the numerator of which is the average value of such trading assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(E) For purposes of this subdivision (m)(2), average value shall be determined using the rules for determining the average value of tangible personal property set forth in § 26-51-1404(c) and (d).

(3) (A) In lieu of using the method set forth in subdivision (m)(2) of this section, the taxpayer may elect, or the Director of the Department of Finance and Administration may require in order to fairly represent the business activity of the taxpayer in this state, the use of the method set forth in this subdivision (m)(3).

(B) The amount of interest, dividends, net gains, but not less than zero (0), and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the gross income from such assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(C) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subdivision (m)(1)(D) of this section from such funds and such securities by a fraction, the numerator of which is the gross income from such funds and such securities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such funds and such securities.

(D) The amount of interest, dividends, gains, and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book and in foreign currency transactions, but excluding amounts described in subdivision (m)(3)(B) or (m)(3)(C) of this section, attributable to this state and included in the numerator is determined by multiplying the amount described in subdivision (m)(1)(E) of this section by a fraction, the numerator of which is the gross income from such trading assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(4) If the taxpayer elects or is required by the Director of the Department of Finance and Administration to use the method set forth in subdivision (m)(3) of this section, it shall use this method on all subsequent returns unless the taxpayer receives prior permission from the director to use, or the director requires, a different method.

(5) The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one (1) regular place of business and one (1) such regular place of business is in this state and one (1) such regular place of business is outside this state, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the taxpayer.

(n) All Other Receipts. The numerator of the receipts factor includes all other receipts pursuant to the rules set forth in §§ 26-51-715 -- 26-51-717.

(o) Attribution of Certain Receipts to Commercial Domicile. All receipts which would be assigned under this section to a state in which the taxpayer is not taxable shall be included in the numerator of the receipts factor, if the taxpayer's commercial domicile is in this state.



§ 26-51-1404 - Property factor.

(a) Generally. The property factor is a fraction, the numerator of which is the average value of real property and tangible personal property rented to the taxpayer that is located or used within this state during the taxable year, the average value of the taxpayer's real and tangible personal property owned that is located or used within this state during the taxable year, and the average value of the taxpayer's loans and credit card receivables that are located within this state during the taxable year; and the denominator of which is the average value of all such property located or used within and without this state during the taxable year.

(b) Property Included. The property factor shall include only property the income or expenses of which are included, or would have been included if not fully depreciated or expensed, or depreciated or expensed to a nominal amount, in the computation of the apportionable income base for the taxable year.

(c) Value of Property Owned by the Taxpayer. (1) The value of real property and tangible personal property owned by the taxpayer is the original cost or other basis of such property for federal income tax purposes without regard to depletion, depreciation, or amortization.

(2) Loans are valued at their outstanding principal balance, without regard to any reserve for bad debts. If a loan is charged off, in whole or in part, for federal income tax purposes, the portion of the loan charged off is not outstanding. A specifically allocated reserve established pursuant to regulatory or financial accounting guidelines which is treated as charged off for federal income tax purposes shall be treated as charged off for purposes of this section.

(3) Credit card receivables are valued at their outstanding principal balance, without regard to any reserve for bad debts. If a credit card receivable is charged off, in whole or in part, for federal income tax purposes, the portion of the receivable charged off is not outstanding.

(d) Average Value of Property Owned by the Taxpayer. (1) The average value of property owned by the taxpayer is computed on an annual basis by adding the value of the property on the first day of the taxable year and the value on the last day of the taxable year and dividing the sum by two (2).

(2) If averaging on this basis does not properly reflect average value, the Director of the Department of Finance and Administration may require averaging on a more frequent basis.

(3) The taxpayer may elect to average on a more frequent basis.

(4) When averaging on a more frequent basis is required by the Director of the Department of Finance and Administration or is elected by the taxpayer, the same method of valuation must be used consistently by the taxpayer with respect to property within and without this state and on all subsequent returns unless the taxpayer receives prior permission from the director or the director requires a different method of determining average value.

(e) Average Value of Real Property and Tangible Personal Property Rented to the Taxpayer. (1) The average value of real property and tangible personal property that the taxpayer has rented from another, and which is not treated as property owned by the taxpayer for federal income tax purposes, shall be determined annually by multiplying the gross rents payable during the taxable year by eight (8).

(2) (A) Where the use of the general method described in this subsection results in inaccurate valuations of rented property, any other method which properly reflects the value may be adopted by the director or by the taxpayer when approved in writing by the director.

(B) Once approved, such other method of valuation must be used on all subsequent returns unless the taxpayer receives prior approval from the director or unless the director requires a different method of valuation.

(f) Location of Real Property and Tangible Personal Property Owned by or Rented to the Taxpayer. (1) Except as described in subdivision (f)(2) of this section, real property and tangible personal property owned by or rented to the taxpayer is considered to be located within this state if it is physically located, situated, or used within this state.

(2) (A) Transportation property is included in the numerator of the property factor to the extent that the property is used in this state.

(B) The extent an aircraft will be deemed to be used in this state and the amount of value that is to be included in the numerator of this state's property factor is determined by multiplying the average value of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft everywhere.

(C) If the extent of the use of any transportation property within this state cannot be determined, then the property will be deemed to be used wholly in the state in which the property has its principal base of operations.

(D) A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(g) Location of Loans. (1) (A) A loan is considered to be located within this state if it is properly assigned to a regular place of business of the taxpayer within this state.

(B) A loan is properly assigned to the regular place of business with which it has a preponderance of substantive contacts.

(2) (A) A loan assigned by the taxpayer to a regular place of business without the state shall be presumed to have been properly assigned if:

(i) The taxpayer has assigned, in the regular course of its business, such loan on its records to a regular place of business consistent with federal or state regulatory requirements;

(ii) Such assignment on its records is based upon substantive contacts of the loan to such regular place of business; and

(iii) The taxpayer uses said records reflecting assignment of loans for the filing of all state and local tax returns for which an assignment of loans to a regular place of business is required.

(B) The presumption of proper assignment of a loan provided in subdivisions (g)(1)(B) and (g)(2)(A) of this section may be rebutted upon a showing by the director, supported by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur at the regular place of business to which it was assigned on the taxpayer's records.

(C) When such presumption has been rebutted, the loan shall then be located within this state if:

(i) The taxpayer had a regular place of business within this state at the time the loan was made; and

(ii) The taxpayer fails to show, by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur within this state.

(3) In the case of a loan which is assigned by the taxpayer to a place without this state which is not a regular place of business, it shall be presumed, subject to rebuttal by the taxpayer on a showing supported by the preponderance of evidence, that the preponderance of substantive contacts regarding the loan occurred within this state, if, at the time the loan was made, the taxpayer's commercial domicile, as defined by § 26-51-1402(3), was within this state.

(4) (A) To determine the state in which the preponderance of substantive contacts relating to a loan have occurred, the facts and circumstances regarding the loan at issue shall be reviewed on a case-by-case basis, and consideration shall be given to such activities as the solicitation, investigation, negotiation, approval, and administration of the loan.

(B) The terms "solicitation", "investigation", "negotiation", "approval", and "administration" are defined as follows:

(i) (a) "Solicitation" is either active or passive.

(b) Active solicitation occurs when an employee of the taxpayer initiates the contact with the customer. Such activity is located at the regular place of business which the taxpayer's employee is regularly connected with or working out of, regardless of where the services of such employee were actually performed.

(c) Passive solicitation occurs when the customer initiates the contact with the taxpayer. If the customer's initial contact was not at a regular place of business of the taxpayer, the regular place of business, if any, where the passive solicitation occurred is determined by the facts in each case;

(ii) "Investigation" is the procedure whereby employees of the taxpayer determine the credit-worthiness of the customer, as well as the degree of risk involved in making a particular agreement. Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed;

(iii) "Negotiation" is the procedure whereby employees of the taxpayer and its customer determine the terms of the agreement, for example, the amount, duration, interest rate, frequency of repayment, currency denomination, and security required. Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed;

(iv) "Approval" is the procedure whereby employees or the board of directors of the taxpayer make the final determination whether to enter into the agreement. Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed. If the board of directors makes the final determination, such activity is located at the commercial domicile of the taxpayer; and

(v) "Administration" is the process of managing the account. This process includes bookkeeping, collecting the payments, corresponding with the customer, reporting to management regarding the status of the agreement, and proceeding against the borrower or the security interest if the borrower is in default. Such activity is located at the regular place of business which oversees this activity.

(h) Location of Credit Card Receivables. For purposes of determining the location of credit card receivables, credit card receivables shall be treated as loans and shall be subject to the provisions of subsection (g) of this section.

(i) Period for Which Properly Assigned Loan Remains Assigned. A loan that has been properly assigned to a state shall, absent any change of material fact, remain assigned to said state for the length of the original term of the loan. Thereafter, said loan may be properly assigned to another state if said loan has a preponderance of substantive contact to a regular place of business there.



§ 26-51-1405 - Payroll factor.

(a) Generally. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the taxable year by the taxpayer for compensation and the denominator of which is the total compensation paid both within and without this state during the taxable year. The payroll factor shall include only that compensation which is included in the computation of the apportionable income tax base for the taxable year.

(b) Compensation Relating to Nonbusiness Income and Independent Contractors. The compensation of any employee for services or activities which are connected with the production of nonbusiness income, which is income that is not includable in the apportionable income base, and payments made to any independent contractor or any other person not properly classifiable as an employee shall be excluded from both the numerator and denominator of the factor.

(c) When Compensation Paid in this State. Compensation is paid in this state if any one (1) of the following tests, applied consecutively, is met:

(1) The employee's services are performed entirely within this state;

(2) The employee's services are performed both within and without the state, but the service performed without the state is incidental to the employee's service within the state. "Incidental" means any service which is temporary or transitory in nature, or which is rendered in connection with an isolated transaction; and

(3) If the employee's services are performed both within and without this state, the employee's compensation will be attributed to this state:

(A) If the employee's principal base of operations is within this state;

(B) If there is no principal base of operations in any state in which some part of the services are performed, but the place from which the services are directed or controlled is in this state; or

(C) If the principal base of operations and the place from which the services are directed or controlled are not in any state in which some part of the service is performed but the employee's residence is in this state.






Subchapter 15 - -- Arkansas Private Wetland and Riparian Zone Creation, Restoration, and Conservation Tax Credits Act

§ 26-51-1501 - Title.

This subchapter may be cited as the "Arkansas Private Wetland and Riparian Zone Creation, Restoration, and Conservation Tax Credits Act".



§ 26-51-1502 - Legislative findings.

(a) Wetlands and riparian zones have significant benefits to the state. They include:

(1) Flood impact mitigation by slowing storm water runoff;

(2) Water quality enhancement by removing sediment, nitrogen, phosphorus, and other pollutants from surface water;

(3) Habitats for fish and wildlife, including waterfowl and rare or endangered species;

(4) Groundwater recharge can occur in wetlands that will assist in ensuring that groundwater is available for the future;

(5) Recreational uses for hunting, fishing, hiking, et cetera, that not only add to the quality of life, but also have a significant economic impact on the state; and

(6) Timber and food production in properly managed wetlands can provide wood products, plants, and animals for human and livestock consumption.

(b) Arkansas has lost over seventy percent (70%) of its pre-European settlement wetlands. Even though the rate of wetland loss in the United States has declined in recent years, wetlands in Arkansas continue to experience significant loss.

(c) The majority of lands suitable for wetlands and riparian zones are held by private owners. The state should encourage these owners to restore and enhance existing wetlands and riparian zones and, when possible, create new wetlands and riparian zones.

(d) The donation of wetland and riparian zone qualified real property interests should be encouraged by the state so that permanent protection of the conservation values of these lands is ensured.



§ 26-51-1503 - Definitions.

As used in this subchapter:

(1) "Application" means a written plan for development and operation of the project, including all requirements the Arkansas Natural Resources Commission may adopt by rule;

(2) "Commission" means the Arkansas Natural Resources Commission;

(3) "Committee" means the Private Wetland and Riparian Zone Creation, Restoration, and Conservation Committee, which is a committee made up of:

(A) The directors or their designees of:

(i) The Arkansas Forestry Commission;

(ii) The Arkansas State Game and Fish Commission;

(iii) The Department of Finance and Administration;

(iv) The Department of Arkansas Heritage; and

(v) The Arkansas Department of Environmental Quality; and

(B) (i) Two (2) public members with expertise in wetlands and riparian zone ecology appointed by the Arkansas Natural Resources Commission.

(ii) In appointing public members, the Arkansas Natural Resources Commission should consider the wide variety of interests in wetlands and riparian zones;

(4) "Division" means the Revenue Division of the Department of Finance and Administration;

(5) (A) "Eligible donee" means a qualified organization under 26 U.S.C. § 170(h)(3), as in effect on January 1, 2009, and corresponding regulations in 26 C.F.R. § 1.170A-14(c), as in effect on January 1, 2009.

(B) A non-governmental qualified organization must have adopted the Land Trust Alliance Land Trust Standards and Practices, as in effect on January 1, 2009, in order to qualify as an "eligible donee";

(6) "Eligible donor" means any person or entity that owns a qualified real property interest, including without limitation an individual, corporation, trust, estate, and partnership or other pass-through legal entity;

(7) "Project" means wetlands or riparian zones created or restored by activities for which tax credits are claimed;

(8) "Project cost" means the actual expenditure for a project, less any reimbursement received by the taxpayer from cost-share programs;

(9) "Qualified appraisal" means an appraisal in accordance with 26 C.F.R. § 1.170A-13(c)(3), as in effect on January 1, 2009, and the Uniform Standards of Professional Appraisal Practice, as in effect on January 1, 2009;

(10) "Qualified conservation purpose" means a conservation purpose as defined by 26 U.S.C. § 170(h)(4), as in effect on January 1, 2009, and corresponding regulations in 26 C.F.R. § 1.170A-14(d), as in effect on January 1, 2009;

(11) "Qualified real property interest" means an interest in real property located completely in this state and containing wetlands or riparian zones, which also meets the definition of a qualified real property interest under 26 U.S.C. § 170(h)(2), as in effect on January 1, 2009, and the corresponding regulations in 26 C.F.R. § 1.170A-14(b), as in effect on January 1, 2009;

(12) "Riparian zone" means:

(A) An area of land along the bank of a natural watercourse or contiguous to a body of water that is set aside to reduce impacts of adjoining land use on the stream or water body; or

(B) Any other definition promulgated by the Arkansas Natural Resources Commission; and

(13) "Wetlands" means:

(A) An area that:

(i) Has water at or near the surface of the ground at some time during the growing season, wetland hydrology;

(ii) Contains plants that are adapted to wet habitats, hydrophytic vegetation; and

(iii) Is made up of soils that have developed under wet conditions, hydric soils; or

(B) Any other definition promulgated by the Arkansas Natural Resources Commission.



§ 26-51-1504 - Applicability.

(a) There are two (2) types of tax credits available under this subchapter:

(1) Wetland and riparian zone creation and restoration tax credits, which shall apply to taxable years beginning on or after January 1, 1996, and all taxable years thereafter; and

(2) Wetland and riparian zone conservation tax credits, which shall apply to taxable years beginning on or after January 1, 2009, and all taxable years thereafter.

(b) (1) Any taxpayer claiming a tax credit under this subchapter may not claim a credit under the Water Resource Conservation and Development Incentives Act of 1985, § 26-51-1001 et seq., or any similar act for any costs related to the same project.

(2) Any taxpayer claiming a tax credit under this subchapter may not claim a tax credit under any other act for any costs related to the same project.

(c) Any tax credits issued to partnerships, limited liability companies, Subchapter S corporations, or fiduciaries may pass through to their members, managers, partners, shareholders, and/or beneficiaries.



§ 26-51-1505 - Credits granted.

(a) There shall be allowed a wetland and riparian zone creation and restoration tax credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., in an amount as determined in subsection (c) of this section for any taxpayer engaged in the creation or restoration of wetlands and riparian zones.

(b) There shall be allowed a wetland and riparian zone conservation tax credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., in an amount as determined in subsection (c) of this section for any eligible donor who donates a qualified real property interest for a qualified conservation purpose to an eligible donee.

(c) (1) The amount of the wetland and riparian zone creation and restoration tax credit allowed under subsection (a) of this section shall be equal to the project cost incurred in the creation or restoration of wetlands and riparian zones and shall not exceed fifty thousand dollars ($50,000).

(2) The amount of the wetland and riparian zone conservation tax credit allowed under subsection (b) of this section shall equal fifty percent (50%) of the fair market value of the qualified real property interest donation calculated to exclude any short term capital gain under 26 U.S.C. § 170(e)(1)(A), as in effect on January 1, 2009, and shall not exceed fifty thousand dollars ($50,000).

(3) (A) The amount of the tax credit under this subchapter that may be used by a taxpayer for a taxable year may not exceed the lesser of:

(i) The amount of individual or corporate income tax otherwise due; or

(ii) Five thousand dollars ($5,000).

(B) Any unused tax credit under this subchapter may be carried over for a maximum of nine (9) consecutive taxable years following the taxable year in which the tax credit originated.

(C) Any unused tax credit under this subchapter shall survive the death of an individual taxpayer and may be used by the individual taxpayer's estate, subject to the limitations in this subdivision (c)(3).

(4) Tax credits under this subchapter may only be used by the taxpayer certified to earn a tax credit to offset the taxpayer's state income tax liability and are nontransferable.

(5) (A) Only one (1) wetland and riparian zone conservation tax credit may be earned per qualified real property interest donation.

(B) If the qualified real property interest is held in common ownership, the wetland and riparian zone conservation tax credit shall be allocated in proportion to each respective ownership share.

(C) If the qualified real property interest is held by a pass-through entity, the wetland and riparian zone conservation tax credit shall be allocated as prescribed under 26 U.S.C. § 704(b), as in effect on January 1, 2009, and corresponding regulations in 26 C.F.R. § 1.704-1(b)(4)(ii), as in effect on January 1, 2009.

(6) An eligible donor may earn only one (1) wetland and riparian zone conservation tax credit per income tax year.

(d) To claim the benefits of this section, a taxpayer must obtain a certification from the Arkansas Natural Resources Commission certifying to the Revenue Division of the Department of Finance and Administration that the taxpayer has met all the requirements and qualifications set forth in §§ 26-51-1504(b)(2) and 26-51-1507(a) for a wetland and riparian zone creation and restoration tax credit or § 26-51-1507(b) for a wetland and riparian zone conservation tax credit.

(e) The division shall promulgate such rules and regulations as may be deemed necessary to carry out the tax credit provisions of this subchapter.



§ 26-51-1506 - Administration.

(a) (1) The Arkansas Natural Resources Commission is charged with the responsibility of promulgating and administering rules related to the creation, restoration, and conservation of wetlands and riparian zones with the intent of qualifying for the tax credits provided for in this subchapter.

(2) Prior to adoption of any rules under this subchapter, the commission shall obtain comments on the proposed rules from the Private Wetland and Riparian Zone Creation, Restoration, and Conservation Committee.

(b) (1) The commission may charge a reasonable application fee for the processing of tax credit applications.

(2) All fees collected shall be deposited into the Arkansas Water Development Fund.



§ 26-51-1507 - Application and approval procedure.

(a) (1) (A) Wetland and Riparian Zone Creation and Restoration Tax Credit.

(B) A taxpayer wishing to obtain a wetland and riparian zone creation and restoration tax credit shall submit an application to the Arkansas Natural Resources Commission.

(C) Upon receipt of the application, the commission shall make the application available to the Private Wetland and Riparian Zone Creation, Restoration, and Conservation Committee for its review and comment.

(D) After review of the committee comments, the commission may issue a wetland and riparian zone creation and restoration tax credit approval certificate for those applications proposing projects that meet the requirements of this subchapter and rules promulgated thereunder.

(2) (A) Project costs incurred after issuance of a wetland and riparian zone creation and restoration tax credit approval certificate may be claimed for a wetland and riparian zone creation and restoration tax credit, subject to the limitations in § 26-51-1505.

(B) A taxpayer must file the certificate of wetland and riparian zone creation and restoration tax credit approval with the taxpayer's income tax return for the first year in which the taxpayer claims a tax credit under this subchapter.

(3) (A) Upon completion and proper functioning of the project, the commission shall issue a certificate of completion.

(B) A taxpayer must file the certificate of completion with the first tax return filed after issuance of the certificate of completion.

(b) (1) (A) Wetland and Riparian Zone Conservation Tax Credit.

(B) An eligible donor wishing to obtain a wetland and riparian zone conservation tax credit shall submit an application to the commission.

(C) Upon receipt of the application, the commission shall make the application available to the committee for its review and comment. The committee's review shall include the following considerations:

(i) Whether the appraisal of the qualified real property interest meets the minimum standards of the Uniform Standards of Professional Appraisal Practice and the Internal Revenue Service requirements for a qualified appraisal;

(ii) Whether the qualified real property interest's valuation does not appear to be manifestly abusive;

(iii) Whether the conservation purpose of the donation complies with the requirements of a qualified conservation purpose and contributes to the wetland and riparian zone benefits in § 26-51-1502;

(iv) Whether the real property interest meets the requirements for a qualified real property interest; and

(v) Whether the donee of the qualified real property interest meets the requirements of an eligible donee.

(D) After review of the committee comments, the commission may issue a wetland and riparian zone conservation tax credit approval certificate for those applications that meet the requirements of this subchapter and the rules promulgated under this subchapter.

(2) (A) An eligible donor may apply for conditional approval of a wetland and riparian zone conservation tax credit before a qualified real property interest donation has been recorded.

(B) If conditional approval of a wetland and riparian zone conservation tax credit is granted, the application must be resubmitted to the commission after the qualified real property interest donation has been recorded for the limited purpose of demonstrating conformity with the originally submitted draft documents.

(3) (A) If the commission denies approval of a wetland and riparian zone conservation tax credit, it shall provide a brief written statement to the applicant of the reason for a decision to deny approval.

(B) When a problem identified by the commission is remedied, an eligible donor may resubmit the application for approval of the wetland and riparian zone conservation tax credit.

(4) A decision on an application for approval or conditional approval of a wetland and riparian zone conservation tax credit or on a resubmission of a conditionally approved or previously denied application shall be issued in the order in which the completed applications or resubmissions are received.

(5) For good cause shown, the Department of Finance and Administration may review and either accept or reject in whole or in part any wetland and riparian zone conservation tax credit claimed by a taxpayer and may require information from a taxpayer regarding the:

(A) Appraisal value of the qualified real property interest;

(B) Amount of the wetland and riparian zone conservation tax credit;

(C) Validity of the wetland and riparian zone conservation tax credit; and

(D) Other relevant matters.



§ 26-51-1508 - Development, operation, and tax credits.

(a) (1) All projects must be completed and properly functioning within three (3) years of the date of the certificate of tax credit approval, except if the Arkansas Natural Resources Commission determines that failure to comply with this subdivision (a)(1) is the result of conditions beyond the control of the taxpayer, an additional year to comply with this subdivision (a)(1) may be granted by the commission.

(2) If the taxpayer does not complete the project within the period provided in subdivision (a)(1) of this section, all credits claimed must be repaid to the Revenue Division of the Department of Finance and Administration, and the project will be disallowed as a project for tax credit purposes.

(b) (1) Project activities shall meet or exceed those standards as established by the commission, and the project must be maintained for a minimum life of ten (10) years after it is certified as being complete.

(2) (A) If the taxpayer terminates the project prior to expiration of the minimum project life, the taxpayer shall provide written notification to the commission and the division.

(B) In addition, the taxpayer shall file an amended tax return and repay the amount of tax credit claimed which was not allowable.

(3) If the commission determines that the taxpayer has terminated the project, it shall notify the division.

(4) (A) Upon the termination of the project, the taxpayer shall not be allowed any further tax credits provided in this subchapter and the division shall recapture the pro rata share of any tax credits claimed under this subchapter for the period of termination.

(B) The pro rata share for recapture of the disallowed tax credits shall be determined by dividing the period of time from termination of the project until the expiration of the minimum life of the project by the required minimum life of the project times the tax credit claimed.

(C) Notwithstanding the provisions of § 26-18-306, the division may make necessary assessments to recapture disallowed tax credits for a period of three (3) years from the date of expiration of the minimum life of the project.



§ 26-51-1509 - Recordkeeping requirement.

For purposes of this subchapter, the recordkeeping provisions of § 26-18-506 requiring a taxpayer to maintain records for six (6) years after a return is filed shall be extended to require the taxpayer claiming a wetland and riparian zone creation and restoration tax credit under this subchapter to maintain the required records for the required minimum life of the project plus three (3) years.



§ 26-51-1510 - Annual compilation of credits -- Expiration of subchapter -- Tax credit availability.

(a) Following the end of every calendar year, the Department of Finance and Administration shall compile the cumulative total amount of tax credits used pursuant to the provisions of this subchapter.

(b) (1) The tax credits established by this subchapter and the availability of those tax credits shall expire on December 31 of the calendar year following the calendar year in which the tax credits used pursuant to the provisions of this subchapter exceed five hundred thousand dollars ($500,000).

(2) However, any taxpayer having been issued a certificate of tax credit approval on or prior to such December 31 shall be entitled to the tax credits provided under this subchapter without regard to the fact that the availability of the tax credits has otherwise expired.






Subchapter 16 - -- Youth Apprenticeship/Work-Based Learning Program Tax Credit

§ 26-51-1601 - Legislative findings and intent.

The General Assembly finds that some of the youth apprenticeship/work-based learning programs in the state, while of high quality and standards, are not in occupations that are covered by 29 C.F.R. § 29.1 et seq., Part 29, which would allow the programs to be registered by the Office of Apprenticeship of the United States Department of Labor. Employers of youth apprentices who are in programs/occupations registered by the office are allowed to participate in a two thousand dollar ($2,000) tax credit as provided in § 26-51-509. It is the intent of this subchapter to provide guidelines and a process for certifying high quality youth apprentice/work-based learning programs/occupations that meet the criteria set forth by the Department of Career Education in order that they may also participate in a two thousand dollar ($2,000) tax credit. The qualifying programs/occupations must meet the standards and program designs that are nationally recognized by business and industry and/or trade associations and have support by such groups in this state. No apprentice program may be certified as meeting the intent of the subchapter if its curriculum and standards are not nationally recognized and/or do not meet the criteria established for such programs.



§ 26-51-1602 - Definitions.

As used in this subchapter:

(1) "Department" means the Department of Finance and Administration;

(2) "Division" means the Department of Career Education; and

(3) "Youth apprentice" means an individual between the ages of sixteen (16) and twenty-one (21) who is enrolled in a public or private secondary or postsecondary school.



§ 26-51-1603 - Credit permitted.

A taxpayer who employs a youth apprentice in an apprenticeship/work-based learning program which meets the standards of program design for nationally recognized curriculum and/or business and industry or trade association standards and which meets the criteria for vocationally approved youth apprentice/work-based learning programs and which is not in an occupation eligible for registration as provided in 29 C.F.R. § 29.1 et seq., Part 29, as in effect on January 1, 1995, shall be allowed a credit in the amount of two thousand dollars ($2,000) or ten percent (10%) of the wages earned by the youth apprentice, whichever is less, against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for each such apprentice.



§ 26-51-1604 - Claiming the credit.

To claim the benefits of this subchapter, a taxpayer must obtain certification from the Department of Career Education certifying to the Revenue Division of the Department of Finance and Administration that the taxpayer has met all the requirements and qualifications set forth in this subchapter. The certification to the Department of Finance and Administration shall include the total amount of wages paid to each youth apprentice employed by the taxpayer or 501(c)(3) corporation in the taxable year for which the taxpayer claims the credit provided in this subchapter.



§ 26-51-1605 - Limits on amount of credit -- Applicability of credit.

(a) The amount of the credit that may be used by a taxpayer for a taxable year may not exceed the amount of individual or corporate income tax otherwise due. Any unused credit may be carried over for a maximum of two (2) consecutive taxable years.

(b) If the business is an S corporation, the pass-through provisions of § 26-51-409, as in effect for the taxable year the credit is earned, shall be applicable.

(c) A partner's or member's distributive share of the credit shall be determined by the partnership or limited liability company agreement, unless the agreement does not have substantial economic effect or does not provide for the allocation of credits. If the agreement does not have substantial economic effect or does not provide for the allocation of the credit, the credit shall be allocated according to the partner's or member's interest in the partnership, pursuant to 26 U.S.C. § 704(b), as in effect on January 1, 1995.

(d) A taxpayer who trains a youth apprentice in a certified youth apprenticeship program as provided in § 26-51-1603 shall be entitled to the tax credit provided in this subchapter for such youth apprentice, even though the apprentice receives his or her wages for such training from a 501(c)(3) corporation.

(e) The tax credit provided by this subchapter shall apply to taxable years beginning January 1, 1998, and all taxable years thereafter.



§ 26-51-1606 - Rules and regulations.

The Revenue Division of the Department of Finance and Administration shall promulgate such rules and regulations as may be deemed necessary to carry out the purposes of this subchapter. The Revenue Division of the Department of Finance and Administration shall consult with the Department of Career Education during the promulgation of the rules and regulations.






Subchapter 17 - -- Low Income Housing Tax Credit

§ 26-51-1701 - Definitions.

As used in this subchapter, unless the context clearly requires otherwise:

(1) "Authority" means the Arkansas Development Finance Authority, or its successor agency;

(2) "Director" means the Director of the Department of Finance and Administration;

(3) "Eligibility statement" means a statement authorized and issued by the authority certifying that a given project qualifies for the Arkansas low income housing tax credit. The authority shall promulgate rules establishing criteria upon which the eligibility statements will be issued. The eligibility statement shall specify the amount of the Arkansas low income housing tax credit allowed;

(4) "Federal low income housing tax credit" means the federal tax credit as provided in 26 U.S.C. § 42, as amended;

(5) "Qualified project" means a qualified low income building as that term is defined in 26 U.S.C. § 42, as amended, which is located in Arkansas; and

(6) "Taxpayer" means a person, firm or corporation subject to the state income tax imposed by provisions of §§ 26-51-101 -- 26-51-1510, or an insurance company paying an annual tax on its gross premium receipts in this state, or a financial institution paying income taxes to the State of Arkansas.



§ 26-51-1702 - Allowance and calculation of tax credit.

(a) A taxpayer owning an interest in a qualified project shall be allowed a state tax credit, to be termed the Arkansas low income housing tax credit, if the Arkansas Development Finance Authority issues an eligibility statement for that project. For any taxpayer which is, for state income tax purposes, taxed as a partnership or an S corporation, the tax credits allocated to the taxpayer shall be allocated to each partner, member or shareholder of the taxpayer in accordance with the provisions of the articles of incorporation, bylaws, partnership agreement, operating agreement or other agreement setting forth such allocation.

(b) The Arkansas low income housing tax credit available to a qualified project shall be calculated by multiplying an amount equal to the federal low income housing tax credit for a qualified project for a federal tax period, by twenty percent (20%) and such amount shall be subtracted from the amount of state income or premium tax otherwise due from the taxpayer for the same tax period.

(c) The Arkansas low income housing tax credit shall be taken against the state income or premium taxes due from the taxpayer. The credit authorized by this subchapter shall not be refundable. Any amount of credit that exceeds the tax due for a taxable year may be carried forward to any of the five (5) subsequent taxable years or carried forward to any of the five (5) subsequent taxable years.

(d) All or any portion of the Arkansas low income housing tax credits may be allocated to parties who are eligible under the provisions of subsection (a) of this section. An owner of a qualified project shall certify to the Director of the Department of Finance and Administration the amount of the Arkansas low income housing tax credit allocated to each taxpayer.

(e) In the event that recapture of Arkansas low income housing tax credits is required pursuant to § 26-51-1703(b) of this subchapter, any statement submitted to the director as provided in this section shall include the proportion of the Arkansas low income housing tax credit required to be recaptured, the identity of each taxpayer subject to the recapture and the amount of Arkansas low income housing tax credit previously allocated to such taxpayer.

(f) The total amount of tax credit granted under this subchapter shall not exceed two hundred fifty thousand dollars ($250,000) in any taxable year.

(g) (1) A grant payment made under § 1602 of the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, is excluded from gross income if the grant payment is made in lieu of a federal low income housing tax credit.

(2) The grant recipient shall comply with the requirements of this subchapter in the same manner as if the grant recipient had received a federal low income housing tax credit.



§ 26-51-1703 - Eligibility statement.

(a) The owner of a qualified project eligible for the Arkansas low income housing tax credit shall submit, at the time of filing the owner's income or gross premium tax return, an eligibility statement. In the case of failure to attach the eligibility statement, no Arkansas low income housing tax credit under this subchapter shall be allowed with respect to such project for that year until these copies are provided to the Department of Finance and Administration.

(b) If under 26 U.S.C. § 42, as amended, a portion of any federal low income housing tax credit taken with respect to a qualified project is required to be recaptured, the taxpayer claiming Arkansas low income housing tax credit with respect to such project shall also be required to recapture a portion of any Arkansas low income housing tax credit authorized by this subchapter. The state recapture amount shall be equal to the proportion of the Arkansas low income housing tax credit claimed by the taxpayer that equals the proportion the federal recapture amount bears to the original federal low income housing credit claimed by the taxpayer.



§ 26-51-1704 - Sale, assignment, and transfer of tax credit allowed.

(a) All or any portion of Arkansas low income housing tax credit issued in accordance with the provisions of this subchapter may be transferred, sold or assigned but only in connection with the sale or transfer of the interest in the qualified project or in the taxpayer.

(b) An owner or transferee desiring to make a transfer, sale, or assignment as described in subsection (a) of this section shall submit to the Director of the Department of Finance and Administration a statement which describes the amount of Arkansas low income housing tax credit for which transfer, sale, or assignment of Arkansas low income housing tax credit is eligible. The owner shall provide to the director such information as is specified by the Department of Finance and Administration in regulations so that the Arkansas low income housing tax credit may be properly allocated.

(c) In the event that recapture of Arkansas low income housing tax credit is required pursuant to § 26-51-1703(b) of this subchapter, the statements submitted to the director as provided in this section shall include the proportion of the Arkansas low income housing tax credit required to be recaptured, the identity of each transferee subject to recapture, and the amount of Arkansas low income housing tax credit previously transferred to such transferee and such other information as is specified by the department in regulations.



§ 26-51-1705 - Rules and regulations.

The Director of the Department of Finance and Administration and the Arkansas Development Finance Authority shall promulgate rules and regulations necessary to administer the provisions of this subchapter. No rule or portion of a rule promulgated under the authority of this section shall become effective until it has been approved by the director in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Subchapter 18 - -- Small Business Capital Formation Act

§ 26-51-1801 - Small business stock capital gains.

(a) There shall be allowed a deduction from net income for a qualified small business net capital gain recognized on the sale of qualified small business stock for any taxable year in an amount equal to the following:

(1) For qualified small business stock held for a period of five (5) years from the date of the purchase of the stock, fifty percent (50%);

(2) For qualified small business stock held for a period of six (6) years from the purchase of the stock, sixty percent (60%);

(3) For qualified small business stock held for a period of seven (7) years from the purchase of the stock, seventy percent (70%);

(4) For qualified small business stock held for a period of eight (8) years from the purchase of the stock, eighty percent (80%);

(5) For qualified small business stock held for a period of nine (9) years from the purchase of the stock, ninety percent (90%); and

(6) For qualified small business stock held for a period of ten (10) years from the purchase of the stock, one hundred percent (100%).

(b) As used in this subchapter:

(1) "Qualified small business" means any domestic corporation whose total capitalization does not exceed one hundred million dollars ($100,000,000) and no more than ten percent (10%) of the firm's assets are held in the form of real estate during the holding periods set forth in subsection (a) of this section;

(2) "Qualified small business net capital gain" means the net capital gain for the taxable year determined by taking into account only gain or loss from sales or exchanges of qualified small business stock; and

(3) "Qualified small business stock" means stock issued directly by a qualified small business after December 31, 1998.

(c) Any taxpayer who seeks to qualify for the income tax deduction set forth in this section must:

(1) Obtain a certified statement from the corporation issuing the qualified business stock stating:

(i) The name and address of the purchaser;

(ii) The number of shares of qualified business stock purchased;

(iii) The amount paid by the original purchaser for the qualified business stock; and

(iv) The dates of purchase and sale of the qualified business stock; and

(2) Attach a copy of the statement described in subdivision (c) (1) of this section to the income tax return for the year the deduction is claimed.



§ 26-51-1802 - Effective date.

The provisions of this subchapter shall be in effect for taxable years beginning on and after January 1, 1998.






Subchapter 19 - -- Employee Tuition Reimbursement Tax Credit

§ 26-51-1901 - Legislative intent.

It is recognized that the reimbursement or payment by an employer of or for tuition for employee training or courses that aid in improving job skills is in the best interest of the state. Increasing the skills and abilities of the workforce allows Arkansas to compete for jobs that require specialized knowledge and talent not available in sufficient supply. In order to reward those employers who subsidize educational opportunities for their employees and to encourage other employers to make such benefits available to their employees, it is necessary to create an incentive.



§ 26-51-1902 - Creation of tax incentive.

(a) There shall be allowed a credit against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., equal to thirty percent (30%) of the cost of tuition reimbursed or paid by an employer on behalf of a full-time, permanent employee for the cost of tuition, books, and fees for a program of undergraduate or postgraduate education from an accredited institution of postsecondary education located in Arkansas.

(b) In order to qualify for the income tax credit, the employer shall document that the employee has successfully completed the course.

(c) The incentive authorized by this section shall not exceed twenty-five percent (25%) of a business's income tax liability in any year.



§ 26-51-1903 - Eligibility.

The following types of businesses are eligible for the tax benefit provided by § 26-51-1902:

(1) A manufacturer classified in sectors 31-33 in the North American Industry Classification System, as it existed on January 1, 2005;

(2) A business:

(A) Primarily engaged in:

(i) The design and development of prepackaged software;

(ii) Digital content production and preservation;

(iii) Computer processing and data preparation services; and

(iv) Information retrieval services; and

(B) That derives at least seventy-five percent (75%) of its revenue from out-of-state sales and has less than ten percent (10%) of its retail sales to the general public;

(3) A business primarily engaged in motion picture productions and that derives at least seventy-five percent (75%) of its revenue from out-of-state sales and has less than ten percent (10%) of its retail sales to the general public;

(4) A distribution center for the reception, storage, or shipping of:

(A) A business's own products or products that the business wholesales to retail businesses or ships to its own retail outlets;

(B) Products owned by other companies with which the business has contracts for storage and shipping if seventy-five percent (75%) of the sales revenues are from out-of-state customers; or

(C) Products for sale to the general public if seventy-five percent (75%) of the sales revenues are from out-of-state customers;

(5) An office sector business with less than ten percent (10%) of its retail sales to the general public;

(6) A national or regional corporate headquarters with less than ten percent (10%) of its retail sales to the general public;

(7) A firm primarily engaged in commercial, physical, and biological research as classified in the North American Industry Classification System Code 541710, as in effect on January 1, 2005;

(8) A scientific and technical services business if:

(A) The business derives at least seventy-five percent (75%) of its revenue from out of state; and

(B) (i) The average hourly wages paid by the business exceed one hundred fifty percent (150%) of the county or state average hourly wage, whichever is less.

(ii) The average hourly wage threshold determined at the signing date of the financial incentive agreement shall be the threshold for the term of the agreement; and

(9) Any other business classified as an eligible business by the Director of the Arkansas Economic Development Commission if the following conditions exist:

(A) The business receives at least seventy-five percent (75%) of its revenue from out of state; and

(B) The business proposes to pay wages in excess of one hundred ten percent (110%) of the county or state average wage, whichever is less.






Subchapter 20 - -- Manufacturer's Investment Tax Credit Act

§ 26-51-2001 - Title.

This subchapter may be known and cited as the "Manufacturer's Investment Tax Credit Act".



§ 26-51-2002 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of the Arkansas Economic Development Commission;

(2) "Eligible business" means any person engaged in a business classified as manufacturing of paper and allied products in Standard Industrial Classification Code 2600 that has been in continuous operation in Arkansas for at least two (2) years prior to the initial application to the director for income tax credits under the provision of this subchapter;

(3) "Modernization" means to increase efficiency or to increase productivity of the business through investment in machinery or equipment, or both, and shall not include costs for routine maintenance;

(4) "Person" means a person as defined by § 26-18-104;

(5) "Project" means any construction, expansion, or modernization in Arkansas by an eligible business whose investment shall exceed one hundred million dollars ($100,000,000) between August 13, 2001, and December 31, 2004, for projects involving either single or multiple locations within the State of Arkansas, including the cost of the land, buildings, and equipment used in the construction, expansion, or modernization and which construction, expansion, or modernization has been approved by the Arkansas Economic Development Commission as a construction, expansion, or modernization project that qualifies for the credit under the provisions of this subchapter; and

(6) "Routine maintenance" means the replacement of existing machinery parts with like parts.



§ 26-51-2003 - Certain other benefits precluded.

(a) A recipient of benefits under this subchapter is precluded from receiving benefits under the Arkansas Enterprise Zone Act of 1993, § 15-4-1701 et seq., for the same project.

(b) A recipient of benefits under this subchapter is precluded from receiving benefits under the Economic Investment Tax Credit Act, § 26-52-701 et seq., for the same project.



§ 26-51-2004 - Credit granted.

There is granted a credit against the state income tax liability of an eligible business of seven percent (7%) of the amount of the total project cost of any project, subject to the limit set out in § 26-51-2005.



§ 26-51-2005 - Qualification and determination of credit.

(a) (1) In order to qualify for and receive the credits afforded by this subchapter, any eligible business undertaking a project shall submit a project plan to the Director of the Arkansas Economic Development Commission at least thirty (30) calendar days prior to the start of construction.

(2) The plan submitted to the Arkansas Economic Development Commission shall contain such information as may be required by the Director of the Arkansas Economic Development Commission to determine eligibility.

(b) (1) Upon determination by the Director of the Arkansas Economic Development Commission that the project qualifies for credit under this subchapter, the Director of the Arkansas Economic Development Commission shall certify to the Director of the Department of Finance and Administration that the project is qualified and transmit with his or her certification the documents upon which the certification was based or copies.

(2) Upon receipt by the Director of the Department of Finance and Administration of a certification from the Director of the Arkansas Economic Development Commission that an eligible business is entitled to credit under this subchapter, the Director of the Department of Finance and Administration shall provide forms to the eligible business on which to claim the credit.

(c) (1) At the end of the calendar year in which the application was made to the Director of the Arkansas Economic Development Commission and at the end of each calendar year thereafter until the project is completed, the eligible business shall certify on the form provided by the Director of the Department of Finance and Administration the amount of expenditures on the project during the preceding calendar year.

(2) (A) Upon receipt of the form certifying expenditures, the Director of the Department of Finance and Administration shall determine the amount due as a credit for the preceding calendar year and issue a memorandum of credit to the eligible business in the amount of seven percent (7%) of the expenditure.

(B) (i) (a) Except as provided in § 26-51-2007, the credit shall then be applied against the eligible business' state income tax liability in the year following the year of the expenditure.

(b) However, if the credit is not used in the calendar year following the expenditure, it may be carried over to the next succeeding calendar year for a total period of six (6) years following the year in which the credit was first available for use or until the credit is exhausted, whichever occurs first.

(ii) In no event shall the credit used on any regular return be more than fifty percent (50%) of the eligible business' total state income tax liability for the reporting period.

(iii) The Director of the Department of Finance and Administration may require proof of these expenditures.

(iv) The Director of the Department of Finance and Administration may examine those records necessary and specific to the project to determine credit eligibility. Any credits disallowed shall be subject to payment in full.

(d) In order to receive credit for project costs, the costs must be incurred within five (5) years from the date of certification of the project plan by the Director of the Arkansas Economic Development Commission.



§ 26-51-2006 - Administration.

(a) A person claiming credit under this subchapter is a "taxpayer" within the meaning of § 26-18-104 and shall be subject to all applicable provisions of § 26-18-104.

(b) Administration of the provisions of this subchapter shall be under the provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(c) The Director of the Arkansas Economic Development Commission may promulgate such rules and regulations as are necessary to carry out the intent and purposes of this subchapter.



§ 26-51-2007 - Availability.

(a) The state income tax credit provided by this subchapter shall not be claimed on any income tax return filed or required by law to be filed prior to July 1, 2003.

(b) State income tax credits arising under this subchapter that but for the provisions of this section would be available to be claimed on an income tax return required to be filed before July 1, 2003, shall first be available on income tax returns due after July 1, 2003, and shall be subject to the same carryover provisions for unused credits as otherwise provided in this subchapter.






Subchapter 21 - -- Gift of Life Act

§ 26-51-2101 - Title.

This subchapter shall be known as and may be cited as the "Gift of Life Act".



§ 26-51-2102 - Legislative findings and intent.

The General Assembly finds that organ donation is a courageous, admirable, and vital demonstration of one's commitment to the value of human life and, in many instances, is necessary for the preservation of life itself.



§ 26-51-2103 - Income tax deduction for human organ donation.

(a) As used in this section, "human organ" means all or part of a human's liver, pancreas, kidney, intestine, lung, or bone marrow.

(b) In computing net income, a taxpayer may deduct up to ten thousand dollars ($10,000) if, while living, the taxpayer or the taxpayer's dependent who is claimed under § 26-51-501, donates one (1) or more of his or her human organs to another human for human organ transplantation.

(c) A deduction that is claimed under subsection (b) of this section may only be claimed in the taxable year in which the human organ transplantation occurs.

(d) (1) A taxpayer may claim the deduction under subsection (b) of this section only one (1) time in his or her lifetime.

(2) The deduction may be claimed for only the following unreimbursed expenses that are incurred by the taxpayer and are related to the human organ donation of the taxpayer or the taxpayer's dependent:

(A) Travel expenses;

(B) Lodging expenses;

(C) Lost wages; and

(D) Medical expenses.






Subchapter 22 - -- Arkansas Historic Rehabilitation Income Tax Credit Act

§ 26-51-2201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Historic Rehabilitation Income Tax Credit Act".



§ 26-51-2202 - Purpose.

The purpose of this subchapter is to encourage economic development and community revitalization within existing state and federal infrastructure by providing an income tax credit to promote the rehabilitation of historic structures throughout Arkansas.



§ 26-51-2203 - Definitions.

As used in this subchapter:

(1) "Arkansas historic rehabilitation income tax credit" means an income tax credit against the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., and the premium tax levied under §§ 26-57-601 -- 26-57-605 that includes:

(A) An income tax credit for an income-producing property that qualifies for a federal rehabilitation tax credit; and

(B) An income tax credit for a nonincome-producing property;

(2) "Certified rehabilitation" means a substantial rehabilitation of an eligible property that has been issued an eligibility certificate;

(3) "Certification of completion" means a certificate issued by the Department of Arkansas Heritage certifying that a project is a certified rehabilitation of an eligible property that qualifies for the Arkansas historic rehabilitation income tax credit;

(4) "Eligible property" means property that is located in the state that is:

(A) Income-producing property that:

(i) Qualifies as a certified historic structure under 26 U.S.C. § 47, as it existed on January 1, 2009; or

(ii) Will qualify as a certified historic structure following certified rehabilitation; or

(B) Nonincome-producing property that is:

(i) Listed in the National Register of Historic Places;

(ii) Designated as contributing to a district listed in the National Register of Historic Places; or

(iii) Eligible for designation as contributing to a district listed in the National Register of Historic Places following certified rehabilitation;

(5) "Federal rehabilitation tax credit" means the federal tax credit as provided under 26 U.S.C. § 47, as it existed on January 1, 2009;

(6) "Holder" means the holder of a certification of completion that is:

(A) A person, firm, or corporation subject to the income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq.; or

(B) An insurance company paying the premium tax on its gross premium receipts;

(7) "Owner" means a person or an entity that owns eligible property and is the initial recipient of the certification of completion from the department;

(8) "Premium tax" means a tax levied under §§ 26-57-603 -- 26-57-605; and

(9) "Qualified rehabilitation expenses" means costs and expenses incurred to complete a certified rehabilitation that are qualified rehabilitation expenses under the federal rehabilitation tax credit or under the Arkansas historic rehabilitation income tax credit.



§ 26-51-2204 - Arkansas historic rehabilitation income tax credit.

(a) There is allowed an income tax credit up to the amount of tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., or the premium tax to a holder of an Arkansas historic rehabilitation income tax credit.

(b) The Arkansas historic rehabilitation income tax credit shall be in an amount equal to twenty-five percent (25%) of the total qualified rehabilitation expenses incurred by the owner to complete a certified rehabilitation up to the first:

(1) Five hundred thousand dollars ($500,000) of qualified rehabilitation expenses on income-producing property; or

(2) One hundred thousand dollars ($100,000) of qualified rehabilitation expenses on nonincome-producing property.

(c) (1) The Department of Arkansas Heritage shall only issue Arkansas historic rehabilitation income tax credits for up to four million dollars ($4,000,000) in any one (1) fiscal year.

(2) Any unused Arkansas historic rehabilitation income tax credits shall not be carried over to the following fiscal year for use by the department.

(3) Any certification of completion that would cause the Arkansas historic rehabilitation income tax credit to exceed the amounts listed in subdivision (c)(1) of this section during the fiscal year will be carried forward for consideration during the following fiscal year.

(d) The Arkansas historic rehabilitation income tax credit shall be available to an owner of an eligible property that:

(1) Completes a certified rehabilitation that is placed in service after January 1, 2009;

(2) Has a minimum investment of twenty-five thousand dollars ($25,000) in qualified rehabilitation expenses; and

(3) Is not receiving a tax credit under any other state law for the same eligible property.

(e) Upon completion of a rehabilitation, the owner shall submit documentation required by the department to verify that the completed rehabilitation qualifies as a certified rehabilitation.

(f) If the department determines that a rehabilitation qualifies as a certified rehabilitation and that the certified rehabilitation is complete, the department shall issue a freely transferable certification of completion specifying the total amount of the qualified rehabilitation expenses and Arkansas historic rehabilitation income tax credit allowed.

(g) (1) If the owner requests a review of the department's determination under subsection (f) of this section, the owner shall submit a written request for review of the determination.

(2) The owner shall submit the request in writing to the department within thirty (30) days of the date of notification to the owner of the determination.

(h) (1) The owner shall certify to the department the validity of costs and expenses claimed as qualified rehabilitation expenses and shall maintain a record supporting the claim for at least five (5) years after the issuance of the certification of completion.

(2) An owner's record supporting a claim for qualified rehabilitation expenses may be reviewed by the department, the appropriate tax collection authority, or a holder.



§ 26-51-2205 - Procedure to claim tax credit -- Transferring credit.

(a) (1) A holder shall submit the certification of completion and documents proving an assignment, if any, with the appropriate tax collection authority at the time of filing the holder's income tax return or premium tax return.

(2) The appropriate tax collection authority may refuse to recognize the Arkansas historic rehabilitation income tax credit claimed if the holder fails to submit the certification of completion and any assignment documents.

(b) The amount of the Arkansas historic rehabilitation income tax credit that may be used by a holder for a taxable year may equal but shall not exceed the amount of income tax or premium tax due.

(c) A holder of an unused Arkansas historic rehabilitation income tax credit may carry forward part or all of an Arkansas historic rehabilitation income tax credit for five (5) consecutive taxable years to apply against the holder's income taxes due or the holder's premium tax due.

(d) (1) An owner of an Arkansas historic rehabilitation income tax credit may freely transfer, sell, or assign part or all of the Arkansas historic rehabilitation income tax credit amount identified in the certification of completion.

(2) A subsequent holder may transfer, sell, or assign part or all of the remaining Arkansas historic rehabilitation income tax credit.

(e) An owner may sell the owner's eligible property after the issuance of the certification of completion.

(f) An Arkansas historic rehabilitation income tax credit granted to a partnership, Subchapter S corporation, a limited liability company taxed as a partnership, or multiple owners of property shall be passed through to the partners, members, or owners respectively on a pro rata basis or pursuant to an executed agreement among the partners, members, or owners documenting an alternate distribution method.

(g) (1) A holder may use the Arkansas historic rehabilitation income tax credit to offset up to one hundred percent (100%) of the state income taxes due or premium tax due from the holder.

(2) A holder is not required to have any ownership or other interest in the eligible property for which an Arkansas historic rehabilitation income tax credit is claimed.

(3) An Arkansas historic rehabilitation income tax credit may be used up to its total amount by any holder without limitation and is not subject to limits imposed by federal law or regulation on the use of federal rehabilitation tax credits.

(h) An owner or holder that assigns part or all of an Arkansas historic rehabilitation income tax credit shall perfect the transfer by notifying the Department of Arkansas Heritage and the appropriate tax collection authority in writing within thirty (30) calendar days following the effective date of the transfer and shall provide any information as may be required by the department and the appropriate tax collection authority to administer and carry out this subchapter and to ensure proper tracking of the ownership of the unused Arkansas historic rehabilitation income tax credit.

(i) (1) Any consideration received for the transfer of the Arkansas historic rehabilitation income tax credit shall not be included as income taxable by the State of Arkansas.

(2) Any consideration paid for the transfer of the Arkansas historic rehabilitation income tax credit shall not be deducted from income taxable by the State of Arkansas.



§ 26-51-2206 - Fees.

(a) (1) The Department of Arkansas Heritage may charge a fee to process:

(A) An application for an Arkansas historic rehabilitation income tax credit; and

(B) A request to record transfers of interests in an Arkansas historic rehabilitation income tax credit to other holders.

(2) The fee for processing an application for an Arkansas historic rehabilitation income tax credit shall not exceed two and five-tenths percent (2.5%) of the amount of the Arkansas historic rehabilitation income tax credit applied for or seventy-five hundredths percent (0.75%) of the amount of the Arkansas historic rehabilitation income tax credit transferred, whichever is less.

(b) A fee collected under this subchapter by the department shall be considered cash funds of the department and shall be used for the administration of this subchapter.



§ 26-51-2207 - Rules.

(a) The Department of Arkansas Heritage shall promulgate rules to implement this subchapter that shall include criteria for the prioritizing of the rehabilitation applications and that will stimulate the local economy where the property is located, including without limitation the criteria that the rehabilitation project will be prioritized in the following order:

(1) Result in the creation of a new business;

(2) Result in the expansion of an existing business;

(3) Establish or contribute to the establishment of a tourism attraction as defined by the Department of Parks and Tourism;

(4) Contribute to the revitalization of a specific business district; or

(5) Be a key property in the revitalization of a specific neighborhood.

(b) The Department of Arkansas Heritage shall consult with the Department of Finance and Administration, the Arkansas Economic Development Commission, and the State Insurance Department in promulgating rules under this subchapter.

(c) The Department of Parks and Tourism shall promulgate rules to define a "tourism attraction" as provided in subdivision (a)(3) of this section.






Subchapter 23 - -- Lottery Withholding Act

§ 26-51-2301 - Title.

This subchapter may be cited as the "Lottery Withholding Act".



§ 26-51-2302 - Definitions.

As used in this subchapter:

(1) "Claim center" means a claim center established by the Arkansas Lottery Commission under § 23-115-207;

(2) "Lottery" means the same as defined in § 23-115-103; and

(3) "Lottery winnings" means the proceeds of a lottery prize based on the total amount paid from an Arkansas lottery or from a multistate or multisovereign lottery without reduction for the amount paid for the lottery ticket.



§ 26-51-2303 - Administration.

(a) This subchapter shall be administered in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(b) The Director of the Department of Finance and Administration shall make and prescribe such rules, regulations, and forms as he or she deems necessary to administer this subchapter.



§ 26-51-2304 - Amount deducted and withheld -- Credit.

(a) A claim center making a payment of lottery winnings on a single lottery ticket of more than five thousand dollars ($5,000) shall deduct and withhold an amount equal to seven percent (7%) of each payment of the lottery winnings.

(b) The amount deducted and withheld under this section from any lottery winnings paid to a person during the income year shall be credited against the income tax liability of that person under the Income Tax Act of 1929, § 26-51-101 et seq.



§ 26-51-2305 - Withholding return, reporting, and payment -- Lottery.

(a) A claim center shall register to withhold income tax under § 26-51-2304 from lottery winnings in the manner prescribed by the Director of the Department of Finance and Administration.

(b) The withholding account used to report and remit the withholding on wages shall not be used to report withholding on lottery winnings.

(c) A separate account for withholding on lottery winnings shall be obtained from the Revenue Division of the Department of Finance and Administration.

(d) Each claim center shall file a monthly return and remit the income tax withheld from lottery winnings on or before the fifteenth day of the month following the month in which the income tax was withheld.

(e) A claim center shall keep the following records and information for six (6) years after the date the income tax becomes due or is paid, whichever is later:

(1) The total lottery winnings paid;

(2) The amount of lottery winnings income tax withheld and remitted;

(3) The name, address, social security number or taxpayer identification number, and amount of lottery winnings of each person in receipt of lottery winnings; and

(4) The name, address, and taxpayer identification number of the claim center.

(f) (1) A claim center shall provide two (2) copies of a statement to each person who received lottery winnings and had an amount withheld under § 26-51-2304 during the income year before January 31 following the close of the income year.

(2) Each statement shall contain the following:

(A) The name, address, and social security number or taxpayer identification number of the person in receipt of lottery winnings;

(B) The total amount of the lottery winnings subject to withholding that was paid by the claim center to the recipient of the lottery winnings for the income tax year;

(C) The total amount withheld from the recipient's lottery winnings by the claim center under this subchapter for the income year;

(D) The name, address, and Arkansas identification number of the claim center; and

(E) Such other information as the director shall require by rule.



§ 26-51-2306 - Duties of the claim centers and payees.

(a) (1) The Arkansas Lottery Commission is liable for amounts required to be deducted and withheld by a claim center under this subchapter regardless of whether the amounts were in fact deducted or withheld.

(2) Any sum withheld in accordance with this subchapter is deemed to be held in trust for the State of Arkansas and shall be recorded by the claim center in a ledger account so as to clearly indicate the amount of income tax withheld and that the amount is the property of the State of Arkansas.

(b) Each person that is subject to this subchapter and who is to receive a payment of lottery winnings or is entitled to any portion of the payment of lottery winnings shall furnish the claim center making the payment a statement, made under penalty of perjury, containing his or her:

(1) Name;

(2) Address; and

(3) Social security number or taxpayer identification number.






Subchapter 24 - -- Arkansas Central Business Improvement District Rehabilitation and Development Investment Tax Credit Act [Effective if contingency in § 26-51-2412 is met]

§ 26-51-2401 - Title.

This subchapter shall be known and may be cited as the "Arkansas Central Business Improvement District Rehabilitation and Development Investment Tax Credit Act".



§ 26-51-2402 - Purpose.

The purpose of this subchapter is to encourage economic development within central business improvement districts by promoting the rehabilitation and development of structures within the central business improvement districts.



§ 26-51-2403 - Definitions.

As used in this subchapter:

(1) "Central business improvement district" means the central business district of any municipality of the first class or municipality of the second class of the state that has been designated as a central business improvement district under the Central Business Improvement District Act, § 14-184-101 et seq.;

(2) "Development" means the new construction of a structure or the expansion or rehabilitation of an existing structure;

(3) "Eligibility certificate" means a certificate:

(A) Authorized and issued by the governing body of the central business improvement district certifying that a project is a qualified project, has met the requirements of this subchapter, and is an eligible central business improvement district property; and

(B) That specifies the total amount of qualified rehabilitation or development expenditures allowed;

(4) "Eligible central business improvement district property" means property that is located within the physical boundaries of a central business improvement district and is a qualified project;

(5) "Governing body of the central business improvement district" means the board of commissioners of the central business improvement district;

(6) "Governing body of the municipality" means the city council, board of directors, commission, or other municipal body exercising general legislative power in the municipality;

(7) "Investment tax credit" means the Arkansas Central Business Improvement District Rehabilitation and Development investment tax credit under this subchapter;

(8) "Qualified project" means eligible central business improvement district property that has met the requirements of § 26-51-2404(b) and has been approved for rehabilitation or development by the governing body of the central business improvement district where the eligible central business improvement district property is located;

(9) (A) "Qualified rehabilitation or development expenditures" means expenditures approved by the governing body of the central business improvement district where the eligible central business improvement district property is located that meet the requirements of this subchapter.

(B) "Qualified rehabilitation or development expenditures" does not include:

(i) The cost of acquiring the eligible central business improvement district property or real estate licensee's fees associated with the eligible central business improvement district property;

(ii) Taxes due on the eligible central business improvement district property;

(iii) Insurance costs;

(iv) Costs of landscaping; or

(v) Sales and marketing costs; and

(10) "Taxpayer" means an individual, a partnership, limited liability company, or corporation subject to the state income tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq.



§ 26-51-2404 - Qualified project.

(a) To apply for a designation as a qualified project, a taxpayer shall submit to the governing body of the central business improvement district where the property to be rehabilitated or developed is located all forms and fees required by the governing body of the central business improvement district.

(b) To qualify as eligible central business improvement district property, the taxpayer shall demonstrate that the property to be rehabilitated or developed meets the following requirements:

(1) The project must be planned within the physical boundaries of the central business improvement district;

(2) A full set of plans by a licensed architect must be submitted to the governing body of the central business improvement district where the property to be rehabilitated or developed is located;

(3) The project must meet all zoning and building codes of the municipality in which the property to be rehabilitated or developed is located;

(4) The project must meet the design guidelines, be compatible with the overall plan for the central business improvement district, and have a use that the governing body of the central business improvement district determines as maintaining the overall integrity of the central business improvement district;

(5) The qualified rehabilitation or development expenditures for the project must have occurred on or after the effective date of this subchapter; and

(6) The qualified rehabilitation or development expenditures for the project must be greater than thirty thousand dollars ($30,000).

(c) After evaluating the information provided by the taxpayer, the governing body of the central business improvement district shall issue a determination about whether the property to be rehabilitated or developed is a qualified project.

(d) (1) If the taxpayer is dissatisfied with the determination made by the governing body of the central business improvement district, the taxpayer may request that a review of that determination be made by the governing body of the municipality.

(2) (A) The request for review shall be made in writing to the governing body of the municipality within thirty (30) days from the date of the determination of the governing body of the central business improvement district under subsection (c) of this section.

(B) The decision of the governing body of the municipality is a final decision.



§ 26-51-2405 - Eligibility certificate.

(a) After a property to be rehabilitated or developed is designated a qualified project under § 26-51-2404 and the taxpayer completes the rehabilitation or development work, the taxpayer shall submit to the governing body of the central business improvement district where the eligible central business improvement district property is located all documentation and forms required by the governing body of the municipality and the governing body of the central business improvement district to verify that the qualified project has been completed.

(b) If the governing body of the central business improvement district determines that the qualified project has been successfully completed, the governing body of the central business improvement district shall issue an eligibility certificate.

(c) (1) If the taxpayer is dissatisfied with the determination made by the governing body of the central business improvement district under subsection (b) of this section, the taxpayer may request that a review of that determination be made by the governing body of the municipality.

(2) (A) The request for review shall be made in writing to the governing body of the municipality within thirty (30) days from the date of the determination of the governing body of the central business improvement district under subsection (b) of this section.

(B) The decision of the governing body of the municipality is a final decision.

(d) Upon issuance of an eligibility certificate, the governing body of the central business improvement district immediately shall report in writing to the Department of Finance and Administration:

(1) The name and address of the taxpayer;

(2) The taxpayer identification number;

(3) The date of issuance of the eligibility certificate;

(4) The amount of the eligibility certificate; and

(5) Any other information as determined necessary by the department.



§ 26-51-2406 - The projected rehabilitation or development expenditures.

(a) The projected qualified rehabilitation or development expenditures must occur during a period not to exceed eighteen (18) months.

(b) For the rehabilitation or development of an existing structure, the projected qualified rehabilitation or development expenditures must equal or exceed the adjusted basis of the existing structure, excluding the land, before the qualified rehabilitation or development work begins.



§ 26-51-2407 - Investment tax credits.

(a) There is allowed an investment tax credit against the tax imposed by the Income Tax Act of 1929, § 26-51-101 et seq., for any taxpayer incurring costs and expenses that are qualified rehabilitation or development expenditures of eligible central business improvement district property.

(b) The investment tax credit is equal to twenty-five percent (25%) of qualified rehabilitation or development expenditures incurred for a qualified project up to the first:

(1) Five hundred thousand dollars ($500,000) on income-producing property; or

(2) Two hundred thousand dollars ($200,000) on nonincome-producing property.

(c) (1) The investment tax credit for a qualified project covering income-producing eligible central business improvement district property shall be taken in the tax year in which the eligible central business improvement district property is placed in service.

(2) The investment tax credit for a qualified project covering residential eligible central business improvement district property or other nonincome-producing eligible central business improvement district property shall be taken in the tax year the qualified project is completed.

(d) A taxpayer who receives an investment tax credit under this section shall not claim any other state or local tax credit or deduction based on the qualified rehabilitation or development expenditures except for the deduction for normal depreciation of the eligible central business improvement district property.

(e) (1) The Department of Finance and Administration shall maintain an ongoing record of the eligibility certificates awarded each fiscal year.

(2) The department shall only issue investment tax credits up to one million dollars ($1,000,000) in any one (1) fiscal year on a first-come, first-served basis.



§ 26-51-2408 - Procedure to claim the investment tax credit.

(a) To claim the investment tax credit, a taxpayer shall submit the eligibility certificate issued by the governing body of the central business improvement district to the Department of Finance and Administration.

(b) (1) In addition to the submission under subsection (a) of this section, the taxpayer shall submit an eligibility certificate at the time of filing the taxpayer's income tax return.

(2) If the taxpayer fails to attach the eligibility certificate to the taxpayer's income tax return, an investment tax credit is not allowed with respect to the qualified project for that tax year until the eligibility certificate is provided to the department.



§ 26-51-2409 - Credits exceeding tax liability -- Assignment.

(a) (1) The amount of the investment tax credit that may be used by a taxpayer for a taxable year shall not exceed the amount of income tax due from the taxpayer.

(2) Any unused investment tax credit may be carried over for five (5) consecutive taxable years for credit against the state income tax due from the taxpayer.

(3) (A) The investment tax credit may be transferred, sold, or assigned only one (1) time.

(B) A taxpayer who transfers, sells, or assigns the investment tax credit shall notify in writing the Department of Finance and Administration within thirty (30) days of the following information:

(i) The name, address, and taxpayer identification number of the transferee, purchaser, or assignee of the investment tax credit;

(ii) The original issuance date of the investment tax credit and the date of the transfer, purchase, or assignment of the investment tax credit; and

(iii) The amount paid for the investment tax credit by the transferee, purchaser, or assignee.

(C) (i) A transferee, purchaser, or assignee of an investment tax credit is entitled for the remaining carry-forward period to the investment tax credit under this subchapter only to the extent the investment tax credit is still available and only for the portion of the investment tax credit that has not been previously claimed by the transferor, seller, or assignor.

(ii) A transferee, purchaser, or assignee may not transfer, sell, or assign the investment tax credit.

(D) The department may refuse to recognize the investment tax credit if the transferor, seller, or assignor or the transferee, purchaser, or assignee of the investment tax credit fails to submit the eligibility certificate and any transfer, purchase, or assignment documents.

(4) An investment tax credit granted to a partnership, a limited liability company taxed as a partnership, or multiple owners of eligible central business improvement district property shall be passed through to the partners, members, or owners respectively on a pro rata basis or pursuant to an executed agreement between or among the partners, members, or owners documenting an alternative distribution method.

(b) (1) Any assignee of an investment tax credit may use an acquired investment tax credit to offset up to one hundred percent (100%) of the state income tax due from the assignee, but the offset shall not exceed the amount of income tax due for the taxable year.

(2) An assignor of an investment tax credit shall perfect an assignment to an assignee of an investment tax credit by notifying the department in writing within thirty (30) calendar days following the effective date of the assignment and shall provide any information required by the department to administer and carry out this subchapter.



§ 26-51-2410 - Fees.

(a) The governing body of the central business improvement district may charge a fee of two hundred fifty dollars ($250) for the services it provides under this subchapter.

(b) The fee collected under subsection (a) of this section by the governing body of the central business improvement district shall be considered cash funds of the central business improvement district and shall be used for the administration of this subchapter.



§ 26-51-2411 - Enforcement -- Deposit of fees.

(a) (1) The Director of the Department of Finance and Administration may make rules and prescribe forms for a taxpayer to claim the investment tax credit provided by this subchapter and for the proper enforcement of the claim.

(2) The Department of Finance and Administration shall consult with the governing bodies of the central business improvement districts in making rules under this subchapter to maintain consistency with the purpose and intent of this subchapter.

(b) A fee collected under § 26-51-2404 by the governing body of the central business improvement district shall be deposited into the treasury cash fund of the governing body of a central business improvement district receiving the fee.

(c) The department and the governing body of a central business improvement district may inspect facilities and records of a taxpayer requesting or receiving an investment tax credit as necessary to verify a claim.

(d) The director shall demand the repayment of any investment tax credits taken in excess of the investment tax credit allowed by this subchapter.



§ 26-51-2412 - Effective date.

(a) (1) This subchapter takes effect only if the Chief Fiscal Officer of the State certifies that sufficient funding for this subchapter is available in the General Improvement Fund.

(2) If the Chief Fiscal Officer of the State certifies that sufficient funding for this subchapter is available in the fund, this subchapter is effective for tax years beginning on and after January 1 of the year following the certification and continues for a period of two (2) years.

(3) If the Chief Fiscal Officer of the State certifies that sufficient funding for this subchapter is available in the fund, he or she shall notify the Arkansas Code Revision Commission of the effective date of this subchapter.

(b) An unused investment tax credit under this subchapter that is earned before the end of the period stated in subsection (a) of this section may be carried forward on an income tax return for up to five (5) years after the year in which the investment tax credit was first earned or until exhausted, whichever event occurs first.






Subchapter 25 - -- Income Tax Refund Check-off and Contribution Programs

§ 26-51-2501 - Contribution to Olympic Committee Program.

(a) (1) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form, and on all corporate income tax forms, a designation as follows:

(A) If you are entitled to a refund, check if you wish to designate [] $1, [] $5, [] $10, [] $.....(write in amount), or [] all refund due, of your tax refund for the United States Olympic Committee Program. Your refund will be reduced by this amount.

(B) If you owe an additional amount, check if you wish to contribute an additional [] $1, [] $5, [] $10, [] $.....(write in amount) for the United States Olympic Committee Program. If you wish to make a contribution to the program, you must enclose a separate check for the amount of your contribution, payable to the United States Olympic Committee Program.

(2) The United States Olympic Committee check-off program on state income tax returns shall be effective beginning with the returns for the 1993 income year and each income year thereafter.

(3) The Director of the Department of Finance and Administration shall have the authority to promulgate all rules and regulations and all income tax forms, returns, and schedules necessary to carry out this program.

(b) The Department of Finance and Administration shall quarterly certify to the Treasurer of State the amount contributed to the program through this state income tax checkoff during the quarter as authorized by this section, and the Treasurer of State shall deduct from the Individual Income Tax Withholding Fund the amount so certified.

(c) (1) There is hereby created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a United States Olympic Committee Program Trust Fund. The Treasurer of State shall credit to the fund the amount certified each quarter in accordance with subsection (b) of this section.

(2) The moneys credited to this fund shall be held as trust funds in interest-bearing accounts only. All interest earned shall be credited to the program fund and shall be used only for the purposes of that fund. At the end of each fiscal year, the Treasurer of State shall transfer all designated moneys in the fund to the United States Olympic Committee.

(3) All funds deposited into the fund and all interest earned on deposits and fund balances in the fund may be disbursed as appropriated in each fiscal year of the biennium for the program created by this section.

(d) (1) The director is authorized to accept any gifts, grants, bequests, devises, and donations made to the State of Arkansas for the purpose of funding the United States Olympic Committee Program.

(2) The director shall deposit any of these gifts, grants, bequests, devises, and donations so received into the United States Olympic Committee Program Trust Fund. These gifts, grants, bequests, devises, and donations shall be used together with any other funds appropriated for funding the program provided for in this section.

(3) All gifts, grants, bequests, devises, and donations shall be deposited, disbursed, budgeted, and regulated under the procedures prescribed by the Chief Fiscal Officer of the State under § 19-4-806.

(4) (A) The provisions of this section allowing the director to accept gifts, grants, bequests, devises, and donations shall be effective on August 13, 1993.

(B) The director is authorized to promulgate rules and regulations to carry out those provisions of this section.

(e) The division shall be authorized to establish any regulation to effectively carry out the revenue-producing provisions of this section.



§ 26-51-2502 - Disaster Relief Income Tax Check-Off Program.

(a) (1) There is created the Arkansas Disaster Relief Program.

(2) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form and on all corporate income tax forms, a designation as follows:

(A) If you are entitled to a refund, check if you wish to designate [] $1, [] $5, [] $10, [] $20, [] $________ (write in amount), or [] all refund due, of your tax refund for the Arkansas Disaster Relief Program. Your refund will be reduced by this amount.

(B) If you owe an additional amount, check if you wish to contribute an additional [] $1, [] $5, [] $10, [] $20, [] $________ (write in amount) for the Arkansas Disaster Relief Program. If you wish to make a contribution to the program you must enclose a separate check for the amount of your contribution, payable to the Arkansas Disaster Relief Program.

(b) The Department of Finance and Administration shall quarterly certify to the Treasurer of State the amount contributed to the program through this state income tax check-off during the quarter as authorized by this section, and the Treasurer of State shall deduct from the Individual Income Tax Withholding Fund the amount so certified.

(c) The Director of the Department of Finance and Administration shall have the authority to promulgate all rules and regulations and all income tax forms, returns, and schedules necessary to carry out this program.

(d) The Director of the Department of Finance and Administration is authorized to accept any gifts, grants, bequests, devises, and donations made to the State of Arkansas for the purposes of funding the Arkansas Disaster Relief Program. The director shall deposit any of these gifts, grants, bequests, devises, and donations so received into the Arkansas Disaster Relief Program Trust Fund. These gifts, grants, bequests, devises, and donations shall be used together with any other funds appropriated for funding the program provided for in this section. All gifts, grants, bequests, devises, and donations shall be deposited, disbursed, budgeted, and regulated under the procedures prescribed by the Chief Fiscal Officer of the State under § 19-4-807 [repealed].

(e) (1) (A) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State an Arkansas Disaster Relief Program Trust Fund to be used by the Arkansas Department of Emergency Management for disaster relief.

(B) The Treasurer of State shall credit to the fund the amount certified each quarter in accordance with subsection (b) of this section.

(2) (A) The moneys credited to this fund shall be held as trust funds in interest-bearing accounts only.

(B) All interest earned shall be credited to the fund and shall be used only for the purposes of that fund.

(3) All funds deposited into the fund and all interest earned on deposits and the fund balance in the fund may be disbursed as appropriated in each fiscal year of the biennium for the program created by this subchapter.

(f) (1) The Revenue Division of the Department of Finance and Administration may establish any rule to effectively carry out the revenue producing provisions of this section.

(2) The Director of the Department of Finance and Administration may promulgate rules to carry out the provisions of this section that allow the director to accept gifts, grants, bequests, devises, and donations.



§ 26-51-2503 - Contribution to the Arkansas School for the Blind and the Arkansas School for the Deaf.

(a) (1) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form, and on all corporate income tax forms, a designation as follows:

"(A) If you are entitled to a refund, check if you wish to designate [] $1, [] $5, [] $10, [] _______ (write in amount) or [] all refund due of your tax refund for the Arkansas School for the Blind and the Arkansas School for the Deaf. Your refund will be reduced by this amount.

(B) If you owe an additional amount, check if you wish to contribute an additional [] $1, [] $5, [] $10, [] _______ (write in amount) for the Arkansas School for the Blind and the Arkansas School for the Deaf. If you wish to make a contribution to the schools, you must enclose a separate check for the amount of your contribution payable to the Department of Finance and Administration.".

(2) The Arkansas School for the Blind and the Arkansas School for the Deaf check-off program on state income tax returns shall be effective beginning with the returns for the 2001 income year and each income year thereafter.

(3) The Director of the Department of Finance and Administration may promulgate all rules and regulations and all income tax forms, returns, and schedules necessary to implement this section.

(b) The Department of Finance and Administration shall quarterly certify to the Treasurer of State the amount contributed to the Arkansas School for the Blind and the Arkansas School for the Deaf through this state income tax check-off during the quarter, and the Treasurer of State shall deduct from the Individual Income Tax Withholding Fund the amount so certified.

(c) The Treasurer of State shall credit fifty percent (50%) of the amount certified each quarter to the School for the Blind Fund Account and fifty percent (50%) to the School for the Deaf Fund Account.



§ 26-51-2504 - Baby Sharon Act.

(a) This section shall be known and may be cited as the "Baby Sharon Act".

(b) There is created the Baby Sharon's Children's Catastrophic Illness Grant Program.

(c) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form, and on all corporate income tax forms, a designation as follows:

(1) If you are entitled to a refund, check if you wish to designate [] $1, [] $5, [] $10, [] $20, [] $________ (write in amount), or [] all refund due, of your tax refund for the Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund. Your refund will be reduced by this amount.

(2) If you owe an additional amount, check if you wish to contribute an additional [] $1, [] $5, [] $10, [] $20, [] $________ (write in amount) for the Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund. If you wish to make a contribution to the fund, you must enclose a separate check for the amount of your contribution, payable to the "Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund.".

(d) The Director of the Department of Finance and Administration may:

(1) Accept any gifts, grants, bequests, devises, and donations made to the State of Arkansas for the purpose of funding the Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund; and

(2) Deposit any gifts, grants, bequests, devises, and donations so received into the Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund.

(e) The Department of Finance and Administration shall quarterly certify to the Treasurer of State the amount contributed to the Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund through this state income tax check-off during the quarter as authorized by this section, and the Treasurer of State shall deduct from the Individual Income Tax Withholding Fund the amount so certified.

(f) The director shall promulgate all rules and regulations and all income tax forms, returns, and schedules necessary to carry out the revenue-producing provisions of this section.

(g) The gifts, grants, bequests, devises, and donations made under this section shall be used together with any other funds appropriated for funding the Baby Sharon's Children's Catastrophic Illness Grant Program Trust Fund.

(h) (1) The Baby Sharon's Children's Catastrophic Illness Grant Program Committee shall be responsible for designating recipients of all funds established by the Baby Sharon's Catastrophic Illness Grant Program and the Department of Finance and Administration shall disburse the funds to the recipients.

(2) The committee shall annually provide to the Chief Fiscal Officer of the State documentation evidencing that funds have been used in accordance with the purposes of this section.

(i) (1) There is established an advisory committee to be known as the "Baby Sharon's Children's Catastrophic Illness Grant Program Committee".

(2) The committee shall consist of five (5) members as follows:

(A) One (1) person appointed by the Speaker of the House of Representatives;

(B) One (1) person appointed by the President Pro Tempore of the Senate; and

(C) Three (3) persons appointed by the Governor.

(3) The committee members shall be:

(A) Individuals who have knowledge of children with catastrophic illnesses or injuries; and

(B) Residents of the State of Arkansas at the time of appointment and throughout their terms.

(4) (A) Except for initial appointments, the appointments to the committee shall be for a term of four (4) years.

(B) For initial appointments, the members shall draw lots to determine the length of their terms as follows:

(i) Two (2) members shall have terms of two (2) years;

(ii) Two (2) members shall have terms of three (3) years; and

(iii) One (1) member shall have a term of four (4) years.

(5) If a vacancy occurs during a term, the Governor shall appoint a replacement for the unexpired term.

(6) The Governor shall designate the chair.

(7) (A) The committee shall meet at times and places as the chair deems necessary, but no meetings shall be held outside the State of Arkansas.

(B) A majority of the members of the committee shall constitute a quorum for the purpose of transacting business.

(C) All action of the committee shall be by a majority vote of the full membership of the committee.

(8) The committee shall consult with the Arkansas Children's Hospital concerning grant applications related to the Baby Sharon's Children's Catastrophic Illness Grant Program.

(9) (A) Members of the committee shall serve without pay.

(B) Members of the committee shall not receive expense reimbursement under § 25-16-902.



§ 26-51-2505 - Voluntary contributions to Organ Donor Awareness Education Trust Fund.

(a) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form and on all corporate income tax forms, the opportunity to allow taxpayers to voluntarily apply any amount of their tax refund for organ donor awareness education.

(b) Funds collected pursuant to this section shall be credited to the Organ Donor Awareness Education Trust Fund.

(c) The Director of the Department of Finance and Administration shall promulgate all rules and regulations and all income tax forms, returns, schedules, or other materials necessary to carry out the provisions of this section.



§ 26-51-2506 - Military Family Relief Check-off Program.

(a) This section shall be known and may be cited as the "Military Family Relief Check-off Program".

(b) There is created the Military Family Relief Check-off Program.

(c) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form, and on all corporate income tax forms, a designation as follows:

(1) If you are entitled to a refund, check if you wish to designate [] $1, [] $5, [] $10, [] $20, [] $________ (write in amount), or [] all refund due, of your tax refund for the Military Family Relief Check-off Program. Your refund will be reduced by this amount.

(2) If you owe an additional amount, check if you wish to contribute an additional [] $1, [] $5, [] $10, [] $20, [] $________ (write in amount) for the Military Family Relief Check-off Program. If you wish to make a contribution to the program, you must enclose a separate check for the amount of your contribution, payable to the "Military Family Relief Check-off Program.".

(d) The Director of the Department of Finance and Administration may:

(1) Accept any gifts, grants, bequests, devises, and donations made to the State of Arkansas for the purpose of funding the Military Family Relief Check-off Program; and

(2) Deposit any gifts, grants, bequests, devises, and donations received under this section into the Military Family Relief Trust Fund.

(e) The Department of Finance and Administration shall quarterly certify to the Treasurer of State the amount contributed to the Military Family Relief Trust Fund through the state income tax check-off created under this subchapter, and the Treasurer of State shall deduct from the Individual Income Tax Withholding Fund the amount certified.

(f) The director shall promulgate rules and all income tax forms, returns, and schedules necessary to carry out the revenue-producing provisions of this section.

(g) The gifts, grants, bequests, devises, and donations made under this section shall be used together with any other funds appropriated for the Military Family Relief Trust Fund.

(h) The Adjutant General shall promulgate all rules necessary for implementing the grant program created under this section for the Military Family Relief Trust Fund.

(i) (1) The Adjutant General or his or her designee shall use funds from the Military Family Relief Trust Fund to establish a grant program to assist the families of members of the National Guard and the reserve components of the armed forces.

(2) (A) The grant program created under this section shall assist the families of members of the National Guard and the reserve components of the armed forces who serve on active duty for a minimum of thirty (30) days as a result of September 11, 2001.

(B) The eligibility criteria for receiving grants under the grant program shall include, but not be limited to, the following:

(i) The need of the family;

(ii) The pay grade of the member of the National Guard and reserve components of the armed forces;

(iii) The difference between the member's military salary and civilian salary; or

(iv) Any other factors that establish the family's financial hardship.

(j) (1) The check-off for the Military Family Relief Check-off Program on state income tax returns shall be effective for tax years beginning on or after January 1, 2005.

(2) The provisions of this section allowing the Director of the Department of Finance and Administration to accept gifts, grants, bequests, devises, and donations shall be effective on August 1, 2005.



§ 26-51-2507 - Contribution to Arkansas Area Agencies on Aging.

(a) (1) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form, and on all corporate income tax forms, a designation as follows:

"If you are entitled to a refund, check if you wish to designate [] $1, [] $5, [] $10, [] _______ (write in amount) or [] all refund due of your tax refund for the Arkansas Area Agencies on Aging to fund programs and activities for senior citizens. Your refund will be reduced by this amount.

If you owe an additional amount, check if you wish to contribute an additional [] $1, [] $5, [] $10, [] _______ (write in amount) for the Arkansas Area Agencies on Aging to fund programs and activities for senior citizens. If you wish to make a contribution to the Arkansas Area Agencies on Aging, you must enclose a separate check for the amount of your contribution payable to the Department of Finance and Administration.".

(2) The Arkansas Area Agencies on Aging check-off program on state income tax returns shall be effective beginning with the returns for the 2005 tax year and each subsequent tax year.

(3) The Director of the Department of Finance and Administration may promulgate rules and develop all income tax forms, returns, and schedules necessary to implement this section.

(b) The department shall quarterly certify to the Treasurer of State the amount contributed to the Arkansas Area Agencies on Aging through this state income tax check-off during the quarter, and the Treasurer of State shall deduct from the Individual Income Tax Withholding Fund the amount certified.

(c) The Treasurer of State shall credit the amount certified each quarter to the Area Agencies on Aging Fund.



§ 26-51-2508 - Income tax check-off program for contributions to the Newborn Umbilical Cord Blood Initiative.

(a) (1) It is the purpose of this section to provide a means by which an individual taxpayer may designate a portion or all of his or her income tax refund to be withheld and contributed for the purposes set forth in this section.

(2) It is the intent of the General Assembly that the income tax check-off program established in this section is supplemental to any funding and in no way is intended to take the place of funding that would otherwise be appropriated for this purpose.

(b) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form and on all corporate income tax forms, a designation as follows:

"(1) If you are entitled to a refund, check if you wish to designate [] $1, [] $5, [] $10, [] $20, [] $_______ (write in amount), or [] all refund due of your tax refund for the Newborn Umbilical Cord Blood Initiative. Your refund will be reduced by this amount.

(2) If you owe an additional amount, check if you wish to contribute an additional [] $1, [] $5, [] $10, [] $20, [] $_______ (write in amount) for the Newborn Umbilical Cord Blood Initiative. If you wish to make a contribution to the program, you must enclose a separate check for the amount of your contribution, payable to the Newborn Umbilical Cord Blood Initiative.".

(c) The Department of Finance and Administration shall certify quarterly to the Treasurer of State the amount contributed to the program through this state income tax check-off during the quarter as authorized by this section, and the Treasurer of State shall deduct from the:

(1) Individual Income Tax Withholding Fund the amount certified by the department as contributed to the program on individual income tax forms; and

(2) Corporate Income Tax Withholding Fund the amount certified by the department as contributed to the program on corporate income tax forms.

(d) The Director of the Department of Finance and Administration shall promulgate all rules and all income tax forms, returns, and schedules necessary to carry out the program.



§ 26-51-2509 - Contribution to Arkansas Tax-Deferred Tuition Savings Program account.

(a) (1) The Revenue Division of the Department of Finance and Administration shall include on the Arkansas individual income tax forms, including those forms on which a husband and wife file separately on the same form, a designation as follows:

"If you are entitled to a refund, check if you wish to designate [] $25, [] $50, [] $100, [] _______ (write in amount) or [] all of your tax refund to an Arkansas Tax-Deferred Tuition Savings Program account. Your refund will be reduced by this amount.".

(2) The Arkansas Tax-Deferred Tuition Savings Program account must already be in existence at the time the election in subdivision (a)(1) of this section is made, and the pertinent information regarding the Arkansas Tax-Deferred Tuition Savings Program account must be provided to the Department of Finance and Administration so that the deposit can be correctly made.

(b) The Arkansas Tax-Deferred Tuition Savings Program check-off program on state income tax returns shall be effective beginning with the returns for the 2009 tax year and each subsequent tax year.

(c) The Director of the Department of Finance and Administration shall promulgate rules and develop all income tax forms, returns, and schedules necessary to implement this section.









Chapter 52 - Gross Receipts Tax

Subchapter 1 - -- General Provisions

§ 26-52-101 - Title.

This chapter shall be known and cited as the "Arkansas Gross Receipts Act of 1941".



§ 26-52-102 - Purposes of chapter.

The purposes of this chapter are to provide:

(1) Relief of the common schools;

(2) Funds to buy free textbooks for the first eight (8) grades thereof;

(3) Funds for state charitable institutions;

(4) Funds for circulating library service in connection with the public schools and funds to take the place of homestead exemptions;

(5) For the wards of the state who will receive support through the Department of Human Services; and

(6) For worthy causes.



§ 26-52-103 - Definitions.

As used in this chapter:

(1) "Alcoholic beverage" means a beverage that is suitable for human consumption and contains five-tenths of one percent (0.5%) or more of alcohol by volume;

(2) (A) "Bundled transaction" means a retail sale of two (2) or more products, except real property and services to real property, in which:

(i) The products are otherwise distinct and identifiable; and

(ii) The products are sold for one (1) nonitemized price.

(B) "Bundled transaction" does not include the sale of any product in which the sales price varies or is negotiable based on the selection by the purchaser of the products included in the transaction.

(C) The Department of Finance and Administration shall promulgate rules to implement this subdivision (2);

(3) (A) "Consumer", "purchaser", or "user" means the person to whom the taxable sale is made or to whom taxable services are furnished.

(B) All contractors are deemed to be consumers or users of all tangible personal property, including materials, supplies, and equipment used or consumed by them in performing any contract.

(C) The sales of all such tangible personal property to contractors are taxable sales within the meaning of this chapter;

(4) "Contract" means any agreement or undertaking to construct, manage, or supervise the construction, erection, alteration, or repair of any building or other improvement or structure affixed to real estate, including any of their component parts;

(5) "Contractor" means any person who contracts or undertakes to construct, manage, or supervise the construction, erection, alteration, or repair of any building or other improvement or structure affixed to real estate, including any of their component parts;

(6) (A) "Delivery charge" means a charge by a seller of tangible personal property or services for preparation and delivery to a location designated by the purchaser of the tangible personal property or services, including without limitation transportation, shipping, postage, handling, crating, and packing.

(B) If a shipment includes tax-exempt property and taxable property, the seller shall pay the tax imposed by this chapter only on the percentage of the delivery charge allocated to the taxable property by using:

(i) A percentage based on the total sales price of the taxable property compared to the total sales price of all property in the shipment; or

(ii) A percentage based on the total weight of the taxable property compared to the total weight of all property in the shipment;

(7) "Dietary supplement" means any product, other than tobacco, intended to supplement the diet that:

(A) Contains one (1) or more of the following dietary ingredients:

(i) A vitamin;

(ii) A mineral;

(iii) An herb or other botanical;

(iv) An amino acid;

(v) A dietary substance for use by humans to supplement the diet by increasing the total dietary intake; or

(vi) A concentrate, metabolite, constituent, extract, or combination of any ingredient described in this subdivision (7)(A) and is intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or if not intended for ingestion in such a form, is not represented as conventional food and is not represented for use as a sole item of a meal or of the diet; and

(B) Is required to be labeled as a dietary supplement, identifiable by the "Supplement Facts" box found on the label and as required pursuant to 21 C.F.R. § 101.36, as in effect on January 1, 2007;

(8) (A) "Direct mail" means printed material delivered or distributed by United States mail or other delivery service to a mass audience or to addressees on a mailing list provided by the purchaser or at the direction of the purchaser when the cost of the items is not billed directly to the recipients.

(B) "Direct mail" includes tangible personal property supplied directly or indirectly by the purchaser to the direct mail seller for inclusion in the package containing the printed material.

(C) "Direct mail" does not include multiple items of printed material delivered to a single address;

(9) "Director" means the Director of the Department of Finance and Administration or any of his or her authorized agents;

(10) (A) "Doing business" or "engaging in business" includes any and all local activity regularly and persistently pursued by any seller or vendor through agents, employees, or representatives with the object of gain, profit, or advantage and that results in a sale, delivery, or the transfer of the physical position of any tangible personal property by the vendor to the vendee at or from any point within Arkansas, whether from warehouse, store, office, storage point, rolling store, motor vehicle, delivery conveyance, or by any method or device under the control of the seller effecting such a local delivery without regard to the terms of sale with respect to point of acceptance of the order, point of payment, or any other condition.

(B) As set out in this subdivision (10), "doing business" or "engaging in business" is equally applicable to sellers of services as are made the subject matter of the tax imposed by this chapter.

(C) (i) The provisions of this subdivision (10) shall be cumulative to the gross receipts tax law and shall not be construed as levying a tax on any receipts derived from personal or professional services not before made the subject matter and within the scope of the present gross receipts tax law, as amended.

(ii) The provisions of this subdivision (10)(C) shall not be construed as repealing or modifying any of the provisions therein;

(11) "Established business" means any business operated or conducted by any person in a continuous manner for any length of time from an established place or in an established manner;

(12) (A) "Food" and "food ingredients" mean substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value.

(B) "Food" and "food ingredients" do not include an alcoholic beverage, tobacco, or a dietary supplement;

(13) (A) "Gross receipts", "gross proceeds", or "sales price" means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(i) The seller's cost of the property sold;

(ii) The cost of materials used, labor or service cost, interest, any loss, any cost of transportation to the seller, any tax imposed on the seller, and any other expense of the seller;

(iii) Any charge by the seller for any service necessary to complete the sale, other than a delivery charge or an installation charge;

(iv) Delivery charge;

(v) (a) Installation charge.

(b) Installation charges will not be included in the "gross receipts", "gross proceeds", or "sales price" if they are not a specifically taxable service under this chapter or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and the installation charges have been separately stated on the invoice, billing, or similar document given to the purchaser; or

(vi) Credit for any trade-in.

(B) "Gross receipts", "gross proceeds", or "sales price" does not include:

(i) A discount including cash, term, or a coupon that is not reimbursed by a third party and that is allowed by a seller and taken by a purchaser on a sale;

(ii) Interest, financing, or a carrying charge from credit extended on the sale of tangible personal property or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(iii) Any tax legally imposed directly on the consumer that is separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(14) "Motor vehicle" means a vehicle that is self-propelled and is required to be registered for use on the highway;

(15) (A) (i) "Lease" or "rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration.

(ii) A lease or rental may include future options to purchase or extend.

(B) "Lease" or "rental" does not include:

(i) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(ii) A transfer of possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price that does not exceed the greater of one hundred dollars ($100) or one percent (1%) of the total required payments; or

(iii) (a) Providing tangible personal property along with an operator for a fixed or indeterminate period of time.

(b) A condition of this exclusion in this subdivision (15)(B)(iii) is that the operator is necessary for the equipment to perform as designed.

(c) For the purpose of this subdivision (15)(B)(iii), an operator must do more than maintain, inspect, or set up the tangible personal property.

(C) "Lease" or "rental" does include agreements covering motor vehicles and trailers if the amount of consideration may be increased or decreased by reference to the amount realized upon the sale or disposition of the property as defined in 26 U.S.C. § 7701(h)(2), as in effect on January 1, 2007.

(D) This definition of "lease" or "rental" shall:

(i) Be used for sales and use tax purposes regardless of whether a transaction is characterized as a lease or rental under generally accepted accounting principles, the Internal Revenue Code of 1986, as in effect on January 1, 2007, the Uniform Commercial Code, § 4-1-101 et seq., or another federal, state, or local law;

(ii) Be applied only prospectively from January 1, 2008, and shall have no retroactive impact on existing leases or rentals; and

(iii) Impact neither any existing sale-leaseback exemption nor exclusion;

(16) "Person" includes any individual, partnership, limited liability company, limited liability partnership, corporation, estate, trust, fiduciary, or any other legal entity;

(17) "Prepared food" means:

(A) Food sold in a heated state or heated by the seller;

(B) Two (2) or more food ingredients mixed or combined by the seller for sale as a single item; or

(C) (i) Food sold with an eating utensil provided by the seller, including a plate, knife, fork, spoon, glass, cup, napkin, or straw.

(ii) As used in subdivision (17)(C)(i) of this section, "plate" does not include a container or packaging used to transport the food;

(18) "Retail sale" or "sale at retail" means any sale, lease, or rental for any purpose other than for resale, sublease, or subrent;

(19) (A) "Sale" means the transfer of either the title or possession except in the case of a lease or rental for a valuable consideration of tangible personal property regardless of the manner, method, instrumentality, or device by which the transfer is accomplished.

(B) "Sale" includes the:

(i) Exchange, barter, lease, or rental of tangible personal property; or

(ii) Sale, exchanging, or other disposition of admissions, dues, or fees to clubs, to places of amusement, or to recreational or athletic events or for the privilege of having access to or the use of amusement, athletic, or entertainment facilities.

(C) "Sale" does not include the:

(i) Furnishing or rendering of services except as otherwise provided in this section; or

(ii) Transfer of title to a vehicle by the vehicle owner to an insurance company as a result of the settlement of a claim for damages to the vehicle.

(D) (i) In the case of a lease or rental of tangible personal property, including motor vehicles and trailers for less than thirty (30) days, the tax shall be paid on the basis of rental or lease payments made to the lessor of the tangible personal property during the term of the lease or rental regardless of whether Arkansas gross receipts tax or compensating use tax was paid by the lessor at the time of the purchase of the tangible personal property.

(ii) In the case of a lease or rental of tangible personal property, including motor vehicles and trailers for thirty (30) days or more, the tax shall be paid on the basis of rental or lease payments made to the lessor of the tangible personal property during the term of the lease or rental unless Arkansas gross receipts tax or compensating use tax was paid by the lessor at the time of the purchase of the tangible personal property;

(20) "Seller" means every person making a sale, lease, or rental of tangible personal property or services;

(21) (A) "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched or that is in any other manner perceptible to the senses.

(B) "Tangible personal property" includes electricity, water, gas, steam, and prewritten computer software;

(22) "Tax period" or "taxable period" means either the calendar period or the taxpayer's fiscal period when a taxpayer has obtained a permit from the director or from any of his or her authorized agents to use a fiscal period in lieu of a calendar period;

(23) "Taxpayer" means any person liable to remit a tax under this chapter or to make a report for the purpose of claiming any exemption from payment of a tax levied by this chapter; and

(24) "Tobacco" means a cigarette, cigar, chewing or pipe tobacco, or any other item that contains tobacco.



§ 26-52-104 - Tax additional to other taxes.

The tax imposed by this chapter shall be in addition to any or all taxes except as otherwise provided in this chapter.



§ 26-52-105 - Administration -- Rules and regulations.

(a) The administration of this chapter is vested in and shall be exercised by the Director of the Department of Finance and Administration.

(b) The director shall promulgate rules and regulations and prescribe forms for the proper enforcement of this chapter.



§ 26-52-106 - Cost of administration of chapter -- Distribution of surplus annually.

(a) The administration cost of this chapter shall not exceed three percent (3%) of the actual revenues collected.

(b) If any funds appropriated for the administration of this chapter shall remain in the hands of the Director of the Department of Finance and Administration at the end of each fiscal year that shall not have been actually used in the administration of this chapter, then the funds shall be remitted by the director to the Treasurer of State for distribution in the same manner and for the same purposes provided for in § 26-52-107.



§ 26-52-107 - Disposition of taxes, interest, and penalties.

All taxes, interest, penalties, and costs received by the Director of the Department of Finance and Administration under the provisions of this chapter shall be general revenues and shall be deposited into the State Treasury to the credit of the State Apportionment Fund. The Treasurer of State shall allocate and transfer the same to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by, and to be used for the respective purposes set forth in, the Revenue Stabilization Law, § 19-5-101 et seq.



§ 26-52-108 - Changes in law -- Notice to permit holders.

The Director of the Department of Finance and Administration shall give each gross receipts tax permit holder under § 26-52-201 written notice of any new state sales and use tax law or any change in the present state sales and use tax law within thirty (30) days after the adjournment of the General Assembly.



§ 26-52-117 - Sellers and affiliated persons -- Referral agreements -- Notice required.

(a) As used in this section:

(1) "Affiliated person" means:

(A) A person that is a member of the same controlled group of corporations as the seller; or

(B) Another entity that, notwithstanding its form of organization, bears the same ownership relationship to the seller as a corporation that is a member of the same controlled group of corporations;

(2) "Controlled group of corporations" means the same as in 26 U.S.C. § 1563(a), as it existed on January 1, 2011; and

(3) "Facilitator" means a person that directly aids or assists sellers in making remote sales, including without limitation a person that operates a website marketplace through which the seller makes sales.

(b) A seller is presumed to be engaged in the business of selling tangible personal property or taxable services for use in the state if an affiliated person is subject to the sales and use tax jurisdiction of the state and the:

(1) Seller sells a similar line of products as the affiliated person and sells the products under the same business name or a similar business name;

(2) Affiliated person uses its in-state employees or in-state facilities to advertise, promote, or facilitate sales by the seller to consumers;

(3) Affiliated person maintains an office, distribution facility, warehouse or storage place, or similar place of business to facilitate the delivery of property or services sold by the seller to the seller's business;

(4) Affiliated person uses trademarks, service marks, or trade names in the state that are the same or substantially similar to those used by the seller; or

(5) Affiliated person delivers, installs, assembles, or performs maintenance services for the seller's purchasers within the state.

(c) The presumption in subsection (b) of this section may be rebutted by demonstrating that the affiliated person's activities in the state are not significantly associated with the seller's ability to establish or maintain a market in the state for the seller's sales.

(d) [Effective October 26, 2011.] (1) If there is not an affiliated person with respect to a seller in the state, the seller is presumed to be engaged in the business of selling tangible personal property or taxable services for use in the state if the seller enters into an agreement with one (1) or more residents of the state under which the residents, for a commission or other consideration, directly or indirectly refer potential purchasers, whether by a link on an Internet website or otherwise, to the seller.

(2) However, subdivision (d)(1) of this section applies only if the cumulative gross receipts from sales by the seller to purchasers in the state who are referred to the seller by all residents according to the type of agreement described in subdivision (d)(1) of this section exceed ten thousand dollars ($10,000) during the preceding twelve (12) months.

(e) (1) The presumption in subsection (d) of this section may be rebutted by submitting proof that the residents with whom the seller has an agreement did not engage in any activity within the state that was significantly associated with the seller's ability to establish or maintain the seller's market in the state during the preceding twelve (12) months.

(2) Proof provided under subdivision (e)(1) of this section may consist of written statements from all of the residents with whom the seller has an agreement stating that they did not engage in any solicitation in the state on behalf of the seller during the preceding year if the statements were provided and obtained in good faith.

(f) The Director of the Department of Finance and Administration shall promulgate rules to implement this section.






Subchapter 2 - -- Permits

§ 26-52-201 - Permit required.

(a) It shall be unlawful for any taxpayer to transact business within this state prior to issuance and receipt of an Arkansas gross receipts tax permit from the Director of the Department of Finance and Administration.

(b) A separate permit for each business location must be obtained from the director.

(c) This permit shall be in addition to all other permits required by the Arkansas Code.

(d) Any taxpayer who engages in business without a permit, or after a permit has been suspended, shall be subject to the provisions and sanctions set forth in the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(e) The director is authorized to establish types and classifications of Arkansas gross receipts tax permits, including, not by limitation, special permits for taxpayers whose principal line of business does not include the retail selling of tangible personal property or performing taxable services.



§ 26-52-202 - Application for permit.

(a) Every taxpayer shall file with the Director of the Department of Finance and Administration an application for a gross receipts tax permit to conduct the taxpayer's business, setting forth such information as the director may require.

(b) (1) The application shall be signed by the owner of the business as a natural person or in the case of a corporation by a legally constituted officer of the corporation.

(2) However, a seller that registers electronically shall not be required to provide a written signature.

(c) A taxpayer is permitted to file an application through an agent if the registration is filed with the director and is made in writing.



§ 26-52-203 - Fee deposit or bond required.

(a) The Director of the Department of Finance and Administration shall require prior to the issuance of any new Arkansas gross receipts tax permit the payment of a nonrefundable fee of fifty dollars ($50.00), which shall be remitted with each new application for a permit.

(b) All persons doing a retail business in this state, which business is subject to the provisions of this chapter, who do not have a permanent domicile in this state, shall make a sufficient cash deposit or sufficient bond with the director to cover their annual sales tax before doing business in this state or before receiving a permit to do business in this state as provided in § 26-52-201.

(c) All revenues derived from the fees imposed by this section shall be deposited into the State Treasury as nonrevenue receipts credited to the State Central Services Fund for use by the Revenue Division of the Department of Finance and Administration.



§ 26-52-204 - Permit not assignable.

The permit shall not be assignable and shall be valid only for the person in whose name it is issued and for business transactions at the place designated therein.



§ 26-52-205 - Display required.

The permit shall at all times be conspicuously displayed at the place of business for which the permit was issued.



§ 26-52-206 - Expiration.

All permits issued under the provisions of this chapter shall expire at the time of cessation of business at the place or location of the business within this state.



§ 26-52-207 - Discontinuance of business -- Unpaid taxes.

(a) (1) Any taxpayer operating under a permit as provided in this subchapter, upon discontinuance of business by sale or otherwise, shall return the permit to the Director of the Department of Finance and Administration for cancellation together with a remittance of any unpaid or accrued taxes.

(2) Failure to surrender a permit and pay any and all accrued taxes shall be sufficient cause for the director to refuse the issuance of any permit in the future to the taxpayer to engage in or transact any other business in this state.

(3) In the case of a sale of any business, the tax shall be deemed to be due at the time of the sale of the fixtures and equipment incident to the business and shall constitute a lien against the stock and the fixtures and equipment in the hands of the purchaser thereof or any other third party until the tax is paid.

(b) The director shall not issue a permit to continue or conduct the business to the purchaser of the business until all tax claims due in the State of Arkansas under this section have been settled and paid.



§ 26-52-209 - Applicability of tax procedure provisions.

All proceedings relative to the issuance, revocation, or suspension of a permit under this subchapter shall be governed by the provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-52-210 - Automatic expiration of permit.

(a) (1) (A) The gross receipts tax permit of any taxpayer shall automatically expire when the taxpayer has filed twelve (12) consecutive monthly reports reporting zero (0) sales.

(B) (i) The Director of the Department of Finance and Administration shall notify the taxpayer in writing that the gross receipts tax permit has expired.

(ii) Within thirty (30) days after the date of the notice, the taxpayer shall return the permit to the director.

(2) This section shall not apply to a permit that is issued pursuant to § 26-52-201(e) to a taxpayer whose principal line of business does not include the retail selling of tangible personal property or the performing of taxable services.

(b) (1) Any taxpayer who has been notified that his or her gross receipts tax permit will expire may petition the director to retain the taxpayer's gross receipts tax permit if the taxpayer reasonably expects to engage in business within the twelve-month period immediately following the notification.

(2) The director may allow a taxpayer to retain the taxpayer's gross receipts tax permit if the taxpayer demonstrates to the director's satisfaction that the taxpayer will require a gross receipts tax permit within the following twelve (12) months to engage in business.






Subchapter 3 - -- Imposition of Tax

§ 26-52-301 - Tax levied.

Except for food and food ingredients that are taxed under § 26-52-317, there is levied an excise tax of three percent (3%) upon the gross proceeds or gross receipts derived from all sales to any person of the following:

(1) Tangible personal property;

(2) Natural or artificial gas, electricity, water, ice, steam, or any other tangible personal property sold as a utility or provided as a public service;

(3) The following services:

(A) (i) Service of furnishing rooms, suites, condominiums, townhouses, rental houses, or other accommodations by hotels, apartment hotels, lodging houses, tourist camps, tourist courts, property management companies, or any other provider of accommodations to transient guests.

(ii) As used in subdivision (3)(A)(i) of this section, "transient guests" means those who rent accommodations other than their regular place of abode on less than a month-to-month basis;

(B) (i) Service of initial installation, alteration, addition, cleaning, refinishing, replacement, and repair of:

(a) Motor vehicles;

(b) Aircraft;

(c) Farm machinery and implements;

(d) Motors of all kinds;

(e) Tires and batteries;

(f) Boats;

(g) Electrical appliances and devices;

(h) Furniture;

(i) Rugs;

(j) Flooring;

(k) Upholstery;

(l) Household appliances;

(m) Televisions and radios;

(n) Jewelry;

(o) Watches and clocks;

(p) Engineering instruments;

(q) Medical and surgical instruments;

(r) Machinery of all kinds;

(s) Bicycles;

(t) Office machines and equipment;

(u) Shoes;

(v) Tin and sheetmetal;

(w) Mechanical tools; and

(x) Shop equipment.

(ii) (a) However, the provisions of this section shall not apply to a coin-operated car wash.

(b) As used in subdivision (3)(B)(ii)(a) of this section, "coin-operated car wash" means a car wash in which the car washing equipment is activated by the insertion of coins into a slot or receptacle and the labor of washing the exterior of the car or motor vehicle is performed solely by the customer or by mechanical equipment.

(iii) Additionally, the gross receipts tax levied in this section shall not apply to the repair or maintenance of railroad parts, railroad cars, and equipment brought into the State of Arkansas solely and exclusively for the purpose of being repaired, refurbished, modified, or converted within this state.

(iv) The General Assembly determines and affirms that the original intent of subdivision (3) of this section which provides that gross receipts derived from certain services would be subject to the gross receipts tax was not intended to be applicable, nor shall Arkansas gross receipts taxes be collected, with respect to services performed on watches and clocks which are received by mail or common carrier from outside this state and which, after the service is performed, are returned by mail or common carrier or in the repairer's own conveyance to points outside this state.

(v) Additionally, the gross receipts tax levied in this section shall not apply to the repair or remanufacture of industrial metal rollers or platens that have a remanufactured, nonmetallic material covering on all or part of the roller or platen surface which are brought into the State of Arkansas solely and exclusively for the purpose of being repaired or remanufactured in this state and are then shipped back to the state of origin.

(vi) (a) The gross receipts tax levied in this section shall not apply to the service of alteration, addition, cleaning, refinishing, replacement, or repair of commercial jet aircraft, commercial jet aircraft components, or commercial jet aircraft subcomponents.

(b) "Commercial jet aircraft" means any commercial, military, private, or other turbine or turbo jet aircraft having a certified maximum take-off weight of more than twelve thousand five hundred pounds (12,500 lbs.).

(vii) The provisions of subdivision (3)(B)(i) of this section shall not apply to the services performed by a temporary or leased employee or other contract laborer on items owned or leased by the employer. The following criteria must be met for a person to be a temporary or leased employee:

(a) There must be a written contract with the temporary employment agency, employee leasing company, or other contractor providing the services;

(b) The employee, temporary employment agency, employee leasing company, or other contractor must not bear the risk of loss for damages caused during the performance of the contract. The person for whom the services are performed must bear the risk of loss; and

(c) The temporary or leased employee or contract laborer is controlled by the employer as if he or she were a full-time permanent employee. "Control" includes, but is not limited to, scheduling work hours, designating work duties, and directing work performance.

(viii) (a) Additionally, the gross receipts tax levied in this section shall not apply to the initial installation, alteration, addition, cleaning, refinishing, replacement, or repair of nonmechanical, passive, or manually operated components of buildings or other improvements or structures affixed to real estate, including, but not limited to, the following:

(1) Walls;

(2) Ceilings;

(3) Doors;

(4) Locks;

(5) Windows;

(6) Glass;

(7) Heat and air ducts;

(8) Roofs;

(9) Wiring;

(10) Breakers;

(11) Breaker boxes;

(12) Electrical switches and receptacles;

(13) Light fixtures;

(14) Pipes;

(15) Plumbing fixtures;

(16) Fire and security alarms;

(17) Intercoms;

(18) Sprinkler systems;

(19) Parking lots;

(20) Fences;

(21) Gates;

(22) Fireplaces; and

(23) Similar components which become a part of real estate after installation, except flooring.

(b) A contractor is deemed to be a consumer or user of all tangible personal property used or consumed by the contractor in providing such nontaxable services, in the same manner as when performing any other contract.

(c) This subdivision (3)(B)(viii) shall not apply to any services subject to tax pursuant to the terms of subdivision (3)(D) of this section.

(ix) The gross receipts tax levied in subdivision (3)(B)(i) of this section shall not apply to the service of initial installation of any property that is specifically exempted from the tax imposed by this chapter;

(C) (i) Service of cable television, community antenna television, and any and all other distribution of television, video, or radio services with or without the use of wires provided to subscribers or paying customers or users, including all service charges and rental charges, whether for basic service, premium channels, or other special service, and including installation and repair service charges and any other charges having any connection with the providing of these services.

(ii) The tax levied by this section does not apply to services purchased by a radio or television company for use in providing its services.

(iii) (a) The tax levied by this section applies to the sale of a subscription for digital audio-visual work and digital audio work to an end user that does not have the right of permanent use granted by the seller and the use is contingent on continued payments by the purchaser.

(b) As used in this subdivision (3)(C)(iii):

(1) "Digital audio-visual work" means an electronically transferred series of related images that when shown in succession, impart an impression of motion, together with accompanying sounds, if any; and

(2) "Digital audio work" means an electronically transferred work that results from the fixation of a series of musical, spoken, or other sounds, including ringtones; and

(D) (i) Service of:

(a) Providing transportation or delivery of money, property, or valuables by armored car;

(b) Providing cleaning or janitorial work;

(c) Pool cleaning and servicing;

(d) Pager services;

(e) Telephone answering services;

(f) Lawn care and landscaping services;

(g) Parking a motor vehicle or allowing the motor vehicle to be parked;

(h) Storing a motor vehicle;

(i) Storing furs; and

(j) Providing indoor tanning at a tanning salon.

(ii) As used in subdivision (3)(D)(i) of this section:

(a) "Landscaping" means the installation, preservation, or enhancement of ground covering by planting trees, bushes and shrubbery, grass, flowers, and other types of decorative plants;

(b) "Lawn care" means the maintenance, preservation, or enhancement of ground covering of nonresidential property and does not include planting trees, bushes and shrubbery, grass, flowers, and other types of decorative plants; and

(c) "Residential" means a single family residence used solely as the principal place of residence of the owner;

(4) Printing of all kinds, types, and characters, including the service of overprinting, and photography of all kinds;

(5) Tickets or admissions to places of amusement or to athletic, entertainment, or recreational events, or fees for access to or the use of amusement, entertainment, athletic, or recreational facilities;

(6) (A) Dues and membership fees to:

(i) Health spas, health clubs, and fitness clubs; and

(ii) Private clubs within the meaning of § 3-9-202(10) which hold any permit from the Alcoholic Beverage Control Board allowing the sale, dispensing, or serving of alcoholic beverages of any kind on the premises.

(B) (i) Except as provided in subdivision (6)(B)(ii) of this section, the gross receipts derived from services provided by or through a health spa, health club, fitness club, or private club shall not be subject to gross receipts tax unless the service is specifically enumerated as a taxable service under this chapter.

(ii) The gross receipts derived by a private club from the charges to members for the preparation and serving of mixed drinks or for the cooling and serving of beer and wine shall be subject to gross receipts tax as well as any supplemental taxes as provided by law;

(7) (A) Contracts, including service contracts, maintenance agreements and extended warranties, which in whole or in part provide for the future performance of or payment for services which are subject to gross receipts tax.

(B) The seller of the contract must collect and remit the tax due on the sale of the contract except when the contract is sold simultaneously with a motor vehicle in which case the purchaser of the vehicle shall pay gross receipts tax on the purchase of the contract at the time of vehicle registration; and

(8) The total gross receipts derived from the retail sale of any device used in playing bingo and any charge for admittance to facilities or for the right to play bingo or other games of chance regardless of whether such activity might otherwise be prohibited by law.



§ 26-52-302 - Additional taxes levied.

(a) (1) In addition to the excise tax levied upon the gross proceeds or gross receipts derived from all sales by this chapter, except for food and food ingredients that are taxed under § 26-52-317, there is levied an excise tax of one percent (1%) upon all taxable sales of property and services subject to the tax levied in this chapter.

(2) This tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of all other Arkansas gross receipts taxes.

(3) In computing gross receipts or gross proceeds as defined in § 26-52-103, a deduction shall be allowed for bad debts resulting from the sale of tangible personal property.

(b) (1) In addition to the excise tax levied upon the gross proceeds or gross receipts derived from all sales by this chapter, except for food and food ingredients that are taxed under § 26-52-317, there is hereby levied an excise tax of one-half of one percent (0.5%) upon all taxable sales of property and services subject to the tax levied in this chapter.

(2) This tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of all other Arkansas gross receipts taxes.

(3) However, in computing gross receipts or gross proceeds as defined in § 26-52-103, a deduction shall be allowed for bad debts resulting from the sale of tangible personal property.

(c) (1) Except for food and food ingredients that are taxed under § 26-52-317, there is levied an additional excise tax of one-half of one percent (0.5%) upon all taxable sales of property and services subject to the tax levied by this chapter.

(2) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by this chapter, for the collection, reporting, and payment of Arkansas gross receipts taxes.

(d) (1) Except for food and food ingredients that are taxed under § 26-52-317, there is levied an additional excise tax of seven-eighths of one percent (0.875%) upon all taxable sales of property and services subject to the tax levied by this chapter.

(2) The tax shall be collected, reported, and paid in the same manner and at the same time as prescribed by this chapter, for the collection, reporting, and payment of Arkansas gross receipts taxes.



§ 26-52-303 - Border cities or towns -- Tax rate -- Exemptions.

(a) The rate of tax shall be one percent (1%) above the state sales tax rate as levied by the General Assembly, by initiatives enacted by the people of the State of Arkansas, and by amendments to the Arkansas Constitution if:

(1) An Arkansas city or incorporated town is divided by a state line from an incorporated city or town in an adjoining state;

(2) The city or town in the adjoining state is of greater population than the Arkansas city or town;

(3) A tax imposed in the adjoining state is in the nature of a selective sales tax or limited to specific items as a special excise tax; and

(4) The border city has voted to levy an additional one percent (1%) gross receipts tax in the city in lieu of paying state income taxes by individuals who are residents of the city as authorized by § 26-52-601 et seq.

(b) With respect to a motor vehicle sold in any such city or incorporated town, the exemption authorized in this section shall be applicable only to a motor vehicle sold to and registered by a bona fide resident of such an Arkansas city or incorporated town and shall not be applicable to a motor vehicle sold to a nonresident.

(c) (1) The Director of the Department of Finance and Administration shall require any person claiming this exemption to file a sworn statement in writing that the person is a resident of that city or incorporated town and such other information as the director may determine is necessary to establish the residence of the person.

(2) Upon conviction, a person filing a false statement or otherwise falsely obtaining or assisting another person to falsely obtain the benefits of the exemption authorized in this section is guilty of a violation and shall be fined in a sum of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 26-52-304 - Tax levied on sales of computer software and maintenance of computer hardware.

(a) The excise tax levied by this chapter and by any act supplemental thereto, is levied on gross receipts or gross proceeds received from the following:

(1) (A) Sales of computer software, including prewritten computer software, which shall be taxed as sales of tangible personal property.

(B) As used in this section:

(i) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions;

(ii) (a) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(b) "Computer software" does not include software that is delivered electronically or by load and leave;

(iii) "Computer software maintenance contract" means a contract that obligates a vendor of computer software to provide a customer with future updates or upgrades to computer software or support services with respect to computer software, or both;

(iv) "Delivered electronically" means delivered to the purchaser by means other than tangible storage media;

(v) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(vi) "Load and leave" means delivery to the purchaser by use of a tangible storage media in which the tangible storage media is not physically transferred to the purchaser; and

(vii) "Prewritten computer software" means computer software, including prewritten upgrades, that is not designed and developed by the author or other creator to the specifications of a specific purchaser; and

(2) Service of repairing or maintaining computer equipment or hardware in any form.

(b) [Repealed.]

(c) [Repealed.]

(d) The gross receipts or gross proceeds derived from the sale of a computer software maintenance contract are not taxable.



§ 26-52-305 - Financial institutions.

Sales of tangible personal property and services to financial institutions shall be subject to the Arkansas gross receipts tax levied in this chapter the same as such sales to other business corporations.



§ 26-52-306 - Sales of alcoholic beverages.

All sales of beer, wine, liquor, or any intoxicating beverages shall be regularly reported by vendors as taxable receipts under the provisions of this chapter.



§ 26-52-307 - Contractors as consumer users.

(a) (1) Sales of services and tangible personal property, including materials, supplies, and equipment, made to contractors who use them in the performance of any contract are declared to be sales to consumers or users and not sales for resale.

(2) Subsequent transfers of title or possession of such property used in the performance of a contract by contractors are not subject to the tax imposed by this chapter.

(b) Provided that, if the performance of a contract or any portion thereof by a contractor constitutes the performance of a taxable service under the terms of § 26-52-301(3), then the entire gross proceeds or gross receipts derived from the performance of such taxable services, including the sale or transfer of title or possession of any materials or supplies used or consumed in performing such taxable services shall be subject to the tax imposed by this chapter.

(c) Contractors shall be entitled to receive a gross receipts tax credit, tax offset, or refund for any gross receipts tax or use tax paid on materials or supplies used or consumed by them which become a part of real estate in performing taxable services.



§ 26-52-308 - Receipts from certain coin-operated machines taxed.

(a) Every person engaged in the business of owning, operating, or leasing coin-operated pinball machines, coin-operated music machines, coin-operated mechanical games, and all other similar devices, shall:

(1) Obtain and hold a permit as provided by this chapter; and

(2) Make a monthly report and remittance of gross receipts tax of three percent (3%) of the gross receipts or gross proceeds derived from the operation or use of coin-operated pinball machines, coin-operated music machines, coin-operated mechanical games, and similar devices.

(b) (1) The provisions of this section shall be cumulative to the provisions of this chapter.

(2) The purpose of this section is that the gross receipts tax levied by this chapter shall apply to gross receipts or gross proceeds derived from the operation or use of coin-operated pin-ball machines, coin-operated music machines, coin-operated mechanical games, and all other similar devices.



§ 26-52-309 - Deduction for bad debts generally.

(a) (1) A taxpayer is allowed a deduction from taxable sales for a bad debt.

(2) Any deduction taken under this section that is attributed to a bad debt shall not include interest.

(b) The federal definition of "bad debt" in 26 U.S.C. § 166, as in effect on January 1, 2007, is the basis for calculating a bad debt deduction under this section except that the amount calculated pursuant to 26 U.S.C. § 166 shall be adjusted to exclude:

(1) A financing charge or interest;

(2) A sales or use tax charged on the purchase price;

(3) An uncollectible amount on property that remains in the possession of the taxpayer or seller, until the full purchase price is paid; and

(4) An expense incurred in attempting to collect any debt or repossessed property.

(c) (1) A bad debt may be deducted on the sales and use tax return of a taxpayer for the tax period during which:

(A) The bad debt is written off as uncollectible in the taxpayer's books and records; and

(B) The taxpayer is eligible to deduct the bad debt for federal income tax purposes if the taxpayer or seller kept accounts on a cash basis or could be eligible to be claimed if the taxpayer or seller kept accounts on an accrual basis.

(2) For purposes of this subsection, a taxpayer who is not required to file a federal income tax return may deduct a bad debt on a sales and use tax return filed for the period in which the bad debt is written off as uncollectible in the taxpayer's books and records if the taxpayer would be eligible for a bad debt deduction for federal income tax purposes if the taxpayer were required to file a federal income tax return.

(d) If a bad debt deduction under this section is taken for a bad debt and the debt is subsequently collected in whole or in part, the tax imposed by this chapter on the amount collected shall be paid and reported on the sales and use tax return filed for the tax period in which the collection is made.

(e) (1) If the amount of bad debt exceeds the amount of taxable sales for the tax period during which the bad debt is written off, the taxpayer may file a claim for a refund.

(2) The refund claim shall be filed within three (3) years from the due date of the sales and use tax return on which the bad debt could first be claimed.

(f) (1) If filing responsibilities have been assumed by a certified service provider, the certified service provider may claim, on behalf of the taxpayer, any bad debt deduction provided by this section.

(2) The certified service provider shall credit or refund the full amount of any bad debt deduction or refund received to the taxpayer.

(g) For the purposes of reporting a payment received on a previously claimed bad debt, any payment made on a debt or account is applied first proportionally to the taxable price of the tangible personal property or service and the sales tax on the tangible personal property or service and second to interest, service charges, and any other charges.

(h) If the books and records of a taxpayer claiming a bad debt deduction under this section support an allocation of the bad debt among the states which are members of the Streamlined Sales and Use Tax Agreement, the allocation is permitted.

(i) Except as provided in subsection (f) of this section, the only party entitled to a bad debt deduction or refund pursuant to this section is the taxpayer that originally reported and remitted the tax in question.



§ 26-52-314 - Prepaid calling service and prepaid wireless calling service.

(a) Sales of a prepaid calling service or a prepaid wireless calling service and the recharge of a prepaid calling service or a prepaid wireless calling service shall be subject to the Arkansas gross receipts tax levied by this chapter and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) As used in this subchapter:

(1) "Prepaid calling service" means the right to exclusively access a telecommunication service, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(2) "Prepaid telephone calling card" or "prepaid authorization number" mean the exclusive purchase of telephone or telecommunications services, paid for in advance, which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed;

(3) "Prepaid wireless calling service" means a telecommunication service that provides the right to utilize a mobile wireless service as well as other non-telecommunications services, including the download of a digital product delivered electronically and content and ancillary services, which must be paid for in advance and that is sold in predetermined units of dollars of which the number declines with use in a known amount; and

(4) "Recharge" means the purchase of additional telephone or telecommunication services for a previously purchased prepaid calling service or prepaid wireless calling service.

(c) (1) A sale of a prepaid calling service or a prepaid wireless calling service or the recharge of a prepaid calling service or a prepaid wireless calling service is subject to gross receipts tax at the point of sale by the retail vendor.

(2) If the sale or recharge of a prepaid calling service or a prepaid wireless calling service does not take place at the retail vendor's place of business, it shall be sourced in accordance with § 26-52-521(b).

(d) The gross receipts tax levied by this section on the sale of a prepaid calling service or a prepaid wireless calling service and the recharge of a prepaid calling service or a prepaid wireless calling service shall be due on all such sales occurring on or after July 1, 1999.

(e) The Director of the Department of Finance and Administration shall promulgate rules to implement this section.



§ 26-52-315 - Telecommunications and related services.

(a) The gross receipts or gross proceeds derived from the sale of the following are subject to the gross receipts tax levied by this chapter:

(1) Any intrastate, interstate, and international telecommunications service that is sourced in this state in accordance with subsection (d) of this section;

(2) Any ancillary service; and

(3) Any installation, maintenance, or repair service of telecommunication equipment.

(b) The following services shall not be taxable under this section:

(1) Any interstate or international private communications service;

(2) Any interstate or international 800 service or 900 service; or

(3) (A) Any prepaid calling service or prepaid wireless calling service.

(B) However, prepaid calling service and prepaid wireless calling service are taxed under § 26-52-314.

(c) (1) (A) The Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, 4 U.S.C. §§ 116-126, as in effect on January 1, 2007, is adopted in its entirety.

(B) All charges for mobile telecommunications services are deemed to be provided by the customer's home service provider and sourced to the customer's place of primary use and are subject to gross receipts tax based upon the customer's place of primary use as determined by the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, 4 U.S.C. §§ 116-126, as in effect on January 1, 2007.

(2) (A) (i) Any customer who alleges that an amount of tax, charge, or fee or that the assignment of the place of primary use or taxing jurisdiction included on a billing is erroneous shall notify the home service provider in writing.

(ii) The customer must include the street address for the customer's place of primary use, the account name and number for which the correction of tax assignment is sought, a description of the alleged error, and any other information requested by the home service provider necessary to process the request.

(B) (i) The home service provider shall conduct a review of its records and the electronic database or enhanced zip code used to determine the place of primary use within sixty (60) days of receiving the notice from its customer.

(ii) If it is determined that the amount of the tax, charge, or fee or that the assignment of the place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge, or fee erroneously collected from the customer for a period of up to three (3) years.

(iii) If it is determined that the amount of the tax, charge, or fee or assignment of the place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer.

(C) A customer seeking correction of assignment of place of primary use or taxing jurisdiction or a refund or credit of taxes, charges, or fees erroneously collected by the home service provider must seek to have the error corrected under subdivision (c)(2)(A) of this section before any cause of action arises as a result of the error.

(3) (A) Charges for nontaxable services that are aggregated with other charges for communications services that are taxable and are not separately stated on the bill or invoice shall not be subject to the gross receipts tax if the seller can reasonably identify the nontaxable charges on the seller's books and records kept in the regular course of business.

(B) If the nontaxable charges cannot reasonably be identified, the gross receipts from the sales of both taxable and nontaxable communications services billed on a combined basis shall be attributed to the taxable communications services.

(C) The burden of proving nontaxable receipts or charges is on the seller of the communications services.

(d) (1) Except for the telecommunications services in subdivision (d)(3) of this section, the sale of telecommunications services sold on a call-by-call basis shall be sourced to:

(A) Each state, county, or city jurisdiction where the call originates and terminates in that jurisdiction; or

(B) Each state, county, or city where the call either originates or terminates and in which the service address is also located.

(2) Except for the telecommunications services in subdivision (d)(3) of this section, a sale of telecommunications services sold on a basis other than a call-by-call basis is sourced to the customer's place of primary use.

(3) The sale of the following telecommunication services shall be sourced to each state, county, or city as follows:

(A) A sale of mobile telecommunications services other than air-to-ground radiotelephone service and prepaid calling service is sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, 4 U.S.C. §§ 116-126, as in effect on January 1, 2007;

(B) A sale of postpaid calling service is sourced to the origination point of the telecommunications signal as first identified by either:

(i) The seller's telecommunications system; or

(ii) Information received by the seller from its service provider if the system used to transport the signals is not that of the seller;

(C) (i) A sale of prepaid calling service or a sale of a prepaid wireless calling service is sourced in accordance with § 26-52-521(b).

(ii) Except for a sale of prepaid wireless calling service that is a prepaid telecommunications service, the rule provided in § 26-52-521(b)(5) shall include as an option the location associated with the mobile telephone number; or

(D) A sale of a private communication service is sourced as follows:

(i) Service for a separate charge related to a customer channel termination point is sourced to each state, county, or city in which the customer channel termination point is located;

(ii) Service where all customer termination points are located entirely within one (1) jurisdiction or levels of jurisdiction is sourced in the state, county, and city in which the customer channel termination points are located;

(iii) Service for segments of a channel between two (2) customer channel termination points located in different jurisdictions and which segments of a channel are separately charged is sourced fifty percent (50%) in each state, county, and city in which the customer channel termination points are located; or

(iv) Service for segments of a channel located in more than one (1) jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in the jurisdiction by the total number of customer channel termination points.

(4) The sale of an ancillary service is sourced to the customer's place of primary use.

(e) As used in this section:

(1) "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 C.F.R. § 22.99, as in effect on January 1, 2007, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft;

(2) "Ancillary service" means a service that is associated with or incidental to the provision of a telecommunications service, including without limitation detailed telecommunications billing, directory assistance, vertical service, and voice mail services;

(3) "Call-by-call basis" means any method of charging for a telecommunications service when the price is measured by individual calls;

(4) "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points;

(5) (A) "Customer" means the person or entity that contracts with the seller of a telecommunications service.

(B) If the end user of a telecommunications service is not the contracting party, the end user of the telecommunications service is the customer of the telecommunications service, but this subdivision (e)(5)(B) only applies for the purpose of sourcing sales of a telecommunications service under subsection (d) of this section.

(C) "Customer" does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area;

(6) "Customer channel termination point" means the location where the customer either inputs or receives the communications;

(7) (A) "End user" means the person who utilizes the telecommunications service.

(B) In the case of an entity, "end user" means the individual who utilizes the telecommunications service on behalf of the entity;

(8) "Home service provider" means the same as that term is defined in the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, 4 U.S.C. § 124(5), as in effect on January 1, 2007;

(9) (A) "International" means a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively.

(B) United States includes the District of Columbia or a United States territory or possession;

(10) "Interstate" means a telecommunications service that originates in one (1) United States state or a United States territory or possession and terminates in a different United States state or a United States territory or possession;

(11) "Intrastate" means a telecommunications service that originates in one (1) United States state or a United States territory or possession and terminates in the same United States state or a United States territory or possession;

(12) "Mobile telecommunications service" means the same as that term is defined in the Mobile Telecommunications Sourcing Act, Pub. L. No. 106-252, 4 U.S.C. § 124(7), as in effect on January 1, 2007;

(13) (A) "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer.

(B) In the case of a mobile telecommunications service, "place of primary use" must be within the licensed service area of the home service provider;

(14) (A) "Postpaid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card or by charge made to which a telephone number which is not associated with the origination or termination of the telecommunications service.

(B) "Postpaid calling service" includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service except it is not exclusively a telecommunications service;

(15) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(16) "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other non-telecommunications services, including the downloading of digital products delivered electronically, content, and ancillary services that must be paid for in advance and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(17) "Private communication service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points regardless of the manner in which the channel or channels are connected and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of the channel or channels;

(18) (A) "Service address" means the location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates regardless of where the call is billed or paid.

(B) If the location in subdivision (e)(18)(A) of this section is not known, "service address" means the origination point of the signal of the telecommunications service first identified by either the seller's telecommunications system or in information received by the seller from its service provider if the system used to transport the signals is not that of the seller.

(C) If the location in subdivisions (e)(18)(A) and (B) of this section is not known, "service address" means the location of the customer's place of primary use;

(19) (A) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point or between or among points.

(B) "Telecommunications service" includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over Internet protocol services or is classified by the Federal Communications Commission as enhanced or value added.

(C) "Telecommunications service" does not include:

(i) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser when such purchaser's primary purpose for the underlying transaction is the processed data or information;

(ii) Installation or maintenance of wiring or equipment on a customer's premises;

(iii) Tangible personal property;

(iv) Advertising, including but not limited to directory advertising;

(v) Billing and collection services provided to third parties;

(vi) Internet access service;

(vii) (a) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance, and routing of such services by the programming service provider.

(b) Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 U.S.C. § 522(6), as in effect on January 1, 2007, and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 C.F.R. § 20.3, as in effect on January 1, 2007;

(viii) Ancillary services; or

(ix) A digital product delivered electronically, including but not limited to software, music, video, reading material, or a ring tone;

(20) "800 service" means a telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call; and

(21) (A) "900 service" means an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service.

(B) "900 service" does not include:

(i) The charge for collection services provided by the seller of the telecommunications service to the subscriber; or

(ii) Service or product sold by the subscriber to the subscriber's customer.

(f) The Department of Finance and Administration shall promulgate rules to implement this section.



§ 26-52-316 - Services subject to tax.

(a) The gross proceeds or gross receipts derived from the following services are subject to this chapter:

(1) Wrecker and towing services;

(2) Collection and disposal of solid wastes;

(3) The cleaning of parking lots and gutters;

(4) Dry cleaning and laundry services;

(5) Industrial laundry services;

(6) Body piercing, tattooing, and electrolysis services;

(7) Pest control services;

(8) Security and alarm monitoring services;

(9) Boat storage and docking fees;

(10) The furnishing of camping spaces or trailer spaces at public or privately owned campgrounds, except for federal campgrounds, on less than a month-to-month basis;

(11) Locksmith services; and

(12) Pet grooming and kennel services.

(b) (1) As used in this section, "locksmith services" means repairing, servicing, or installing locks and locking devices, whether the locks and locking devices are:

(A) Incorporated into real property;

(B) Incorporated into tangible personal property; or

(C) Separate and apart from other property.

(2) "Locksmith services" also includes unlocking locks or locking devices for another person.

(3) "Locksmith services" shall not include the initial installation of locks by a contractor in new construction.

(c) (1) [Effective until July 1, 2011.] The gross proceeds or gross receipts derived from mini-warehouse and self-storage rental services are subject to this chapter.

(2) Effective July 1, 2011, the gross receipts tax levied on mini-warehouse and self-storage rental services levied under §§ 26-52-301 and 26-52-302 and under this section is repealed.



§ 26-52-317 - Food and food ingredients.

(a) (1) The Director of the Department of Finance and Administration shall determine the following conditions:

(A) That federal law authorizes the state to collect sales and use tax from some or all of the sellers that have no physical presence in the State of Arkansas and that make sales of taxable goods and services to Arkansas purchasers;

(B) That initiating the collection of sales and use tax from these sellers would increase the net available general revenues needed to fund state agencies, services, and programs; and

(C) (i) That during a six-month consecutive period, the amount of net available general revenues attributable to the collection of sales and use tax from sellers that have no physical presence in the State of Arkansas is equal to or greater than one hundred fifty percent (150%) of sales and use tax collected under subsection (c) of this section and § 26-53-145 on food and food ingredients.

(ii) The director shall make the determination under subdivision (a)(1)(C)(i) of this section on a monthly basis following the determination that the conditions under subdivision (a)(1)(A) of this section have been met.

(2) When the director finds that all of the conditions in subdivision (a)(1) of this section have been met, then the gross receipts or gross proceeds taxes levied under subsection (c) of this section shall be levied at the rate of zero percent (0%) on the sale of food and food ingredients beginning on the first day of the second calendar month following the determination of the director.

(b) As used in this section:

(1) "Food" and "food ingredients" mean the same as defined in § 26-52-103 except that "food" and "food ingredients" do not include prepared food; and

(2) "Prepared food" means the same as defined in § 26-52-103 except that "prepared food" does not include:

(A) Food that is only cut, repackaged, or pasteurized by the seller; or

(B) Eggs, fish, meat, and poultry, and foods containing these raw animal foods requiring cooking by the consumer to prevent food-borne illnesses as recommended by the Food and Drug Administration in its 2005 Food Code, § 3-401.11, as it existed on January 1, 2007.

(c) (1) Beginning July 1, 2011, in lieu of the gross receipts or gross proceeds taxes levied on food and food ingredients under §§ 26-52-301 and 26-52-302, there is levied a tax on the gross receipts or gross proceeds derived from the sale of food and food ingredients at the rate of one and three-eighths percent (1.375%), to be distributed as follows:

(A) Seventy-six and six-tenths percent (76.6%) of the taxes, interest, penalties, and costs received by the director under this subdivision (c)(1) shall be deposited as general revenues;

(B) Eight and five-tenths percent (8.5%) of the taxes, interest, penalties, and costs received by the director under this subdivision (c)(1) shall be deposited into the Property Tax Relief Trust Fund; and

(C) Fourteen and nine-tenths percent (14.9%) of the taxes, interest, penalties, and costs received by the director under this subdivision (c)(1) shall be deposited into the Educational Adequacy Fund.

(2) The gross receipts or gross proceeds taxes levied under subdivision (c)(1) of this section shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of all other Arkansas gross receipts taxes.

(d) The gross receipts or gross proceeds derived from the sale of food and food ingredients shall continue to be subject to the:

(1) Excise tax levied under Arkansas Constitution, Amendment 75, § 2; and

(2) All municipal and county gross receipts taxes.

(e) The Department of Finance and Administration shall promulgate rules to implement the provisions of this section.



§ 26-52-318 - Heavy equipment.

(a) As used in this section, "heavy equipment" means:

(1) Asphalt pavers;

(2) Boring machines;

(3) Bulldozers;

(4) Cable plows;

(5) Compaction equipment;

(6) Concrete pavers;

(7) Cranes;

(8) Crawler tractors and loaders;

(9) Demolition equipment;

(10) Earth movers;

(11) Excavators;

(12) Loader backhoes;

(13) Motor graders;

(14) Portable air compressors;

(15) Rock drills;

(16) Rough terrain fork lifts;

(17) Scrapers;

(18) Skid-steer loaders;

(19) Trenchers;

(20) Wheel loaders; or

(21) Any other equipment determined by the Director of the Department of Finance and Administration to be heavy equipment.

(b) The gross receipts tax levied under this chapter on the sale of new or used heavy equipment shall be collected, reported, and remitted by the heavy equipment dealer.

(c) A heavy equipment dealer shall file a quarterly report with the Department of Finance and Administration identifying all sales of heavy equipment that are exempt from the gross receipts tax levied in this chapter, including without limitation the:

(1) Name and address of the purchaser;

(2) Item purchased;

(3) Invoice number;

(4) Amount of sales or use tax paid; and

(5) Basis for the exemption.



§ 26-52-319 - Natural gas and electricity used by manufacturers.

(a) (1) Beginning July 1, 2007, in lieu of the gross receipts or gross proceeds tax levied in §§ 26-52-301 and 26-52-302, there is levied an excise tax on the gross receipts or gross proceeds derived from the sale of natural gas and electricity to a manufacturer for use directly in the actual manufacturing process at the rate of four and three-eighths percent (4.375%).

(2) Beginning July 1, 2008, the tax rate levied in subdivision (a)(1) of this section shall be imposed at the rate of three and seven-eighths percent (3.875%).

(3) (A) Beginning July 1, 2009, the tax rate levied in subdivision (a)(1) of this section shall be imposed at the rate of three and one-eighth percent (3.125%).

(B) (i) The Director of the Department of Finance and Administration shall monitor the amount of tax savings received by all taxpayers as a result of the reduction in the tax rate from that levied in §§ 26-52-301 and 26-52-302 to that levied in subdivision (a)(3)(A) of this section.

(ii) When the director determines that the amount of tax savings resulting from the determination described in subdivision (a)(3)(B)(i) of this section plus any use tax savings described in § 26-53-148(a)(3)(B) would reach twenty-seven million dollars ($27,000,000) during a fiscal year, the director shall not process any further refund claims through a refund process during the fiscal year for taxpayers seeking to claim the reduced tax rate provided by this section. The amount of twenty-seven million dollars ($27,000,000) is intended to cover the accumulated but unclaimed reduction of sales and use tax on natural gas and electricity as provided by Acts 2007, No. 185, as well as the additional reduction provided by Acts 2009, No. 695.

(iii) If the director determines that discontinuing refund payments as provided in subdivision (a)(3)(B)(ii) of this section is insufficient to prevent the amount of tax savings from exceeding twenty-seven million dollars ($27,000,000) during a fiscal year, the director may decline to accept any amended return filed by a taxpayer to claim an overpayment resulting from the reduced tax rate provided by this section for a period other than the period for which a tax return is currently due.

(C) (i) Refund requests and amended returns filed with the director to claim the overpayment resulting from the reduced rate in subdivision (a)(3)(A) of this section shall be processed in the order they are received by the director. A taxpayer that does not receive a refund after the refund and amended return process has ceased under subdivision (a)(3)(B) of this section shall be given priority to receive a refund during the subsequent fiscal year. The unpaid refunds from the prior fiscal year shall be processed before any refund claims filed in the current fiscal year to claim the benefit of this section.

(ii) The statute of limitations for refunds and amended returns under § 26-18-306(i)(1)(A) is extended for one (1) year to allow the payment of a refund under the process provided in subdivision (a)(3)(C)(i) of this section.

(4) (A) Beginning July 1, 2011, the tax rate levied in subdivision (a)(1) of this section shall be imposed at the rate of two and five-eighths percent (2.625%).

(B) (i) The Director of the Department of Finance and Administration shall monitor the amount of tax savings received by all taxpayers as a result of the reduction in the tax rate from that levied in §§ 26-52-301 and 26-52-302 to that levied in subdivision (a)(4)(A) of this section.

(ii) When the director determines that the amount of tax savings resulting from the determination described in subdivision (a)(4)(B)(i) of this section plus any use tax savings described in § 26-53-148(a)(4)(B) would reach twenty-seven million dollars ($27,000,000) during a fiscal year, the director shall not process any further refund claims through a refund process during the fiscal year for taxpayers seeking to claim the reduced tax rate provided by this section. The amount of twenty-seven million dollars ($27,000,000) is intended to cover the accumulated but unclaimed reduction of sales and use tax on natural gas and electricity as provided by this section.

(iii) If the director determines that discontinuing refund payments as provided in subdivision (a)(4)(B)(ii) of this section is insufficient to prevent the amount of tax savings from exceeding twenty-seven million dollars ($27,000,000) during a fiscal year, the director may decline to accept any amended return filed by a taxpayer to claim an overpayment resulting from the reduced tax rate provided by this section for a period other than the period for which a tax return is currently due.

(C) (i) Refund requests and amended returns filed with the director to claim the overpayment resulting from the reduced rate in subdivision (a)(4)(A) of this section shall be processed in the order they are received by the director. A taxpayer that does not receive a refund after the refund and amended return process has ceased under subdivision (a)(4)(B) of this section shall be given priority to receive a refund during the subsequent fiscal year. The unpaid refunds from the prior fiscal year shall be processed before any refund claims filed in the current fiscal year to claim the benefit of this section.

(ii) The statute of limitations for refunds and amended returns under § 26-18-306(i)(1)(A) is extended for one (1) year to allow the payment of a refund under the process provided in subdivision (a)(4)(C)(i) of this section.

(5) The taxes levied in this subsection shall be distributed as follows:

(A) Seventy-six and six-tenths percent (76.6%) of the tax, interest, penalties, and costs received by the director shall be deposited as general revenues;

(B) Eight and five-tenths percent (8.5%) of the tax, interest, penalties, and costs received by the director shall be deposited into the Property Tax Relief Trust Fund; and

(C) Fourteen and nine-tenths percent (14.9%) of the tax, interest, penalties, and costs received by the director shall be deposited into the Educational Adequacy Fund.

(6) (A) The excise tax levied in this section applies only to natural gas and electricity sold for use directly in the actual manufacturing process.

(B) Natural gas and electricity sold for any other purpose shall be subject to the full gross receipts or gross proceeds tax levied under §§ 26-52-301 and 26-52-302.

(7) The excise tax levied in this section shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of all other Arkansas gross receipts taxes.

(b) As used in this section, "manufacturer" means a:

(1) Manufacturer classified within sectors 31 through 33 of the North American Industry Classification System, as in effect on January 1, 2011; or

(2) Generator of electric power classified within sector 22 of the North American Industry Classification System, as in effect on January 1, 2011, that uses natural gas to operate a new or existing generating facility that uses combined-cycle gas turbine technology.

(c) (1) Except as provided in subdivision (c)(2)(C) of this section, the tax rate under subsection (a) of this section does not apply to a manufacturer as defined in subdivision (b)(2) of this section.

(2) In lieu of the tax rate under subsection (a) of this section, the excise tax rate levied on the gross receipts or gross proceeds derived from the sale of natural gas and electricity to a manufacturer as defined in subdivision (b)(2) of this section to operate a new or existing facility that uses combined-cycle gas turbine technology is as follows:

(A) Beginning January 1, 2012, five and one-eighths percent (5.125%);

(B) Beginning January 1, 2013, four and one-eighths percent (4.125%); and

(C) Beginning January 1, 2014, two and five-eighths percent (2.625%).

(3) (A) The amount of tax savings described in subdivision (a)(4)(B)(i) of this section does not include any tax savings received by a manufacturer as defined in subdivision (b)(2) of this section.

(B) Manufacturers as defined in subdivision (b)(2) of this section are not subject to the dollar limitations on refunds and amended returns stated in subsection (a) of this section.

(4) The taxes levied in this subsection shall be distributed in the same manner as set out in subsection (a) of this section.

(d) Natural gas and electricity subject to the reduced tax rate levied in this section shall be separately metered from natural gas and electricity used for any other purpose by the manufacturer or otherwise established under subsection (f) of this section.

(e) Before the sale of natural gas or electricity at the reduced excise tax rate levied in this section, the director may require any seller of natural gas or electricity to obtain a certificate from the consumer, in the form prescribed by the director, certifying that the manufacturer is eligible to purchase natural gas and electricity at the reduced excise tax rate.

(f) The director shall promulgate rules for the proper administration of this section.

(g) The gross receipts or gross proceeds derived from the sale of natural gas and electricity to a manufacturer shall continue to be subject to:

(1) The excise tax levied under the Arkansas Constitution, Amendment 75, § 2; and

(2) All municipal and county gross receipts taxes.

(h) All existing exemptions from the gross receipts tax levied by this chapter and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., for natural gas or electricity used in manufacturing or for other purposes that are otherwise provided by law shall continue in effect.



§ 26-52-320 - Portable toilets and associated services.

(a) The excise tax levied by this chapter and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., is levied on the gross receipts or gross proceeds derived from the following:

(1) The lease or rental of a portable toilet on a long-term or short-term basis; and

(2) Any service associated with the lease or rental of a portable toilet provided by the lessor or otherwise, including without limitation:

(A) Pumping;

(B) Recharging with chemicals;

(C) Disinfecting;

(D) Cleaning;

(E) Deodorizing;

(F) Refilling toilet paper;

(G) General maintenance or repair;

(H) Pick-up or delivery; or

(I) Any other related service.

(b) The gross receipts or gross proceeds derived from the sale of a portable toilet purchased for subsequent rental or lease may be purchased exempt from the gross receipts tax levied by this chapter and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., pursuant to § 26-52-401(12).

(c) The Director of the Department of Finance and Administration may promulgate rules to implement this section.



§ 26-52-321 - Fishing guide services.

(a) The excise tax levied by this chapter and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., is levied on the gross receipts or gross proceeds derived from a fishing guide service provided as a part of a guided fishing trip if the fishing guide service is purchased in conjunction with the sale or lease of taxable tangible personal property by the person providing the fishing guide service, including without limitation:

(1) A boat or a boat motor;

(2) Fish bait; or

(3) Meals.

(b) The Director of the Department of Finance and Administration shall promulgate rules to implement this section.



§ 26-52-322 - Withdrawals from stock.

(a) As used in this section, "withdrawal from stock" means the withdrawal or use of goods, wares, merchandise, or tangible personal property from an established business or from the stock in trade of the established reserves of an established business for consumption or use in the established business or by any other person.

(b) (1) The gross receipts tax levied by this chapter and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., are levied on a withdrawal from stock.

(2) For purposes of calculating the gross receipts tax or the compensating use tax under subdivision (b)(1) of this section, the gross receipts or gross proceeds for a withdrawal from stock is the value of any goods, wares, merchandise, or tangible personal property withdrawn.

(c) The Director of the Department of Finance and Administration may promulgate rules to implement this section.






Subchapter 4 - -- Exemptions

§ 26-52-401 - Various products and services. [Effective until October 1, 2011.]

There is specifically exempted from the tax imposed by this chapter the following:

(1) The gross receipts or gross proceeds derived from the sale of tangible personal property or services by churches, except when the organizations may be engaged in business for profit;

(2) The gross receipts or gross proceeds derived from the sale of tangible personal property or service by charitable organizations, except when the organizations may be engaged in business for profit;

(3) Gross receipts or gross proceeds derived from the sale of food, food ingredients, or prepared food in public, common, high school, or college cafeterias and lunch rooms operated primarily for teachers and pupils, not operated primarily for the public and not operated for profit;

(4) Gross receipts or gross proceeds derived from the sale of newspapers;

(5) Gross receipts or gross proceeds derived from sales to the United States Government;

(6) Gross receipts or gross proceeds derived from the sale of motor vehicles and adaptive equipment to disabled veterans who have purchased the motor vehicles or adaptive equipment with the financial assistance of the United States Department of Veterans Affairs as provided under 38 U.S.C. § 3901 et seq.;

(7) Gross receipts or gross proceeds derived from the sale of tangible personal property including but not limited to office supplies; office equipment; program items at camp such as bows, arrows, and rope; rifles for rifle range and other rifle items; food, food ingredients, or prepared food for camp; lumber and supplies used in camp maintenance; camp equipment; first aid supplies for camp; the leasing of cars used in promoting scouting; or services to the Boy Scouts of America chartered by the United States Congress in 1916 or the Girl Scouts of the United States of America chartered by the United States Congress in 1950 or any of the scout councils in the State of Arkansas;

(8) Gross receipts or gross proceeds derived from sales of tangible personal property or services to the:

(A) Boys Clubs of America chartered by the United States Congress in 1956 or any local councils or organizations of the Boys Clubs of America; or

(B) Girls Clubs of America or any local councils or organizations of the Girls Clubs of America;

(9) Gross receipts or gross proceeds derived from sales of tangible personal property or services to the Poets' Roundtable of Arkansas;

(10) Gross receipts or gross proceeds derived from sales of tangible personal property or services to 4-H Clubs and FFA Clubs in this state, to the Arkansas 4-H Foundation, the Arkansas Future Farmers of America Foundation, and the Arkansas Future Farmers of America Association;

(11) (A) Gross receipts or gross proceeds derived from the sale of:

(i) Gasoline or motor vehicle fuel on which the motor vehicle fuel or gasoline tax has been paid to the State of Arkansas;

(ii) Special fuel or petroleum products sold for consumption by vessels, barges, and other commercial watercraft and railroads;

(iii) Dyed distillate special fuel on which the tax levied by § 26-56-224 has been paid; and

(iv) (a) Biodiesel fuel.

(b) As used in this subdivision (11)(A)(iv), "biodiesel fuel" means a diesel fuel substitute produced from nonpetroleum renewable resources.

(B) Nothing in this subdivision (11) shall exempt gasoline from the wholesale gross receipts tax imposed pursuant to Acts 1995, No. 1005;

(12) (A) Gross receipts or gross proceeds derived from sales for resale to persons regularly engaged in the business of reselling the articles purchased, whether within or without the state if the sales within the state are made to persons to whom gross receipts tax permits have been issued as provided in § 26-52-202.

(B) (i) Goods, wares, merchandise, and property sold for use in manufacturing, compounding, processing, assembling, or preparing for sale can be classified as having been sold for the purposes of resale or the subject matter of resale only in the event the goods, wares, merchandise, or property becomes a recognizable integral part of the manufactured, compounded, processed, assembled, or prepared products.

(ii) The sales of goods, wares, merchandise, and property not conforming to this requirement are classified for the purpose of this act as being "for consumption or use";

(13) Gross proceeds derived from sales of advertising space in newspapers and publications and billboard advertising services;

(14) Gross receipts or gross proceeds derived from sales of publications sold through regular subscription, regardless of the type or content of the publication or the place printed or published;

(15) Gross receipts or gross proceeds derived from gate admission fees at state, district, county, or township fairs or at any rodeo if the gross receipts or gross proceeds derived from gate admission fees to the rodeo are used exclusively for the improvement, maintenance, and operation of the rodeo and if no part of the net earnings of the state, district, county, or township fair or rodeo inures to the benefit of any private stockholder or individual;

(16) Gross receipts or gross proceeds derived from sales for resale which the state is prohibited by the Constitution and laws of the United States from taxing or further taxing, or which the state is prohibited by the Arkansas Constitution from taxing or further taxing;

(17) Gross receipts or gross proceeds derived from isolated sales not made by an established business;

(18) (A) Gross receipts or gross proceeds derived from the sale of:

(i) Any cotton or seed cotton or lint cotton or baled cotton, whether compressed or not, or cotton seed in its original condition;

(ii) Seed for use in the commercial production of an agricultural product or of seed;

(iii) Raw products from the farm, orchard, or garden, when the sale is made by the producer of the raw products directly to the consumer and user, including the sale of raw products from a farm, orchard, or garden that are produced and sold by the producer of the raw products at a farmers' market, including without limitation cut or dried flowers, plants, vegetables, fruits, nuts, and herbs;

(iv) Livestock, poultry, poultry products, and dairy products of producers owning not more than five (5) cows; and

(v) Baby chickens.

(B) (i) An exemption granted by this subdivision (18) shall not apply when the articles are sold at or from an established business, even though sold by the producer of the articles.

(ii) A farmers' market is not an established business if the farmers' market sells raw product directly to the user of the raw product and the farmers' market is:

(a) Comprised of one (1) or more producers of a raw product;

(b) Operated seasonally; and

(c) Held out-of-doors or in a public space.

(C) (i) However, nothing in subdivision (18)(B) of this section shall be construed to mean that the gross receipts or gross proceeds received by the producer from the sale of the products mentioned in this subdivision (18) shall be taxable when the producer sells commodities produced on his or her farm at an established business located on his or her farm.

(ii) The provisions of this subdivision (18) are intended to exempt the sale by livestock producers of livestock sold at special livestock sales.

(iii) The provisions of this subdivision (18) shall not be construed to exempt sales of dairy products by any other businesses.

(iv) The provisions of this subdivision (18) shall not be construed to exempt sales by florists and nurserymen. As used in this subdivision (18), "nurserymen" does not include Christmas tree farmers;

(19) Gross receipts or gross proceeds derived from the sale of food, food ingredients, or prepared food to governmental agencies for free distribution to any public, penal, and eleemosynary institutions or for free distribution to the poor and needy;

(20) (A) Gross receipts or gross proceeds derived from the rental or sale of medical equipment, for the benefit of persons enrolled in and eligible for Medicare or Medicaid programs as contained in Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§ 1395 et seq. and 1396 et seq., respectively, or successor programs or any other present or future United States Government subsidized health care program, by medical equipment suppliers doing business in the State of Arkansas.

(B) However, this exemption applies only to receipts or proceeds received directly or indirectly through an organization administering such program in the State of Arkansas pursuant to a contract with the United States Government in accordance with the terms thereof;

(21) (A) Gross receipts or gross proceeds derived from the sale of any tangible personal property or services as specifically provided in this subdivision (21) to any hospital or sanitarium operated for charitable and nonprofit purposes or any nonprofit organization whose sole purpose is to provide temporary housing to the family members of patients in a hospital or sanitarium.

(B) However, gross proceeds and gross receipts derived from the sale of materials used in the original construction or repair or further extension of the hospital or sanitarium or temporary housing facilities, except state-owned tax-supported hospitals and sanitariums, shall not be exempt from this chapter;

(22) Gross receipts or gross proceeds derived from the sale of used tangible personal property when the used property was:

(A) Traded in and accepted by the seller as part of the sale of other tangible personal property; and

(B) (i) The state gross receipts tax was collected and paid on the total amount of consideration for the sale of the other tangible personal property without any deduction or credit for the value of the used tangible personal property.

(ii) The condition that the state gross receipts tax was collected and paid on the total amount of consideration is not required for entitlement to this exemption when the sale of the other tangible personal property was otherwise exempt under other provisions of this chapter.

(iii) This subdivision (22) does not apply to transactions involving used automobiles under § 26-52-510(b) or used aircraft under § 26-52-505;

(23) Gross receipts or gross proceeds derived from the sale of unprocessed crude oil;

(24) The gross receipts or gross proceeds derived from the sale of electricity used in the manufacture of aluminum metal by the electrolytic reduction process;

(25) The gross receipts or gross proceeds derived from the sale of articles sold on the premises of the Arkansas State Veterans Home;

(26) That portion of the gross receipts or gross proceeds derived from the sale of automobile parts which constitute core charges which are received for the purpose of securing a trade-in for the article purchased, except that when the article is not traded in, then the tax is due on the core charge;

(27) (A) Gross receipts and gross proceeds derived from the sale of:

(i) Tangible personal property lawfully purchased with food stamps or food coupons issued in accordance with the Food Stamp Act of 1964, 7 U.S.C. § 2011 et seq.;

(ii) Tangible personal property lawfully purchased with food instruments or vouchers issued under the Special Supplemental Nutrition Program for Women, Infants, and Children in accordance with Section 17 of the Child Nutrition Act of 1966, 42 U.S.C § 1786, as amended; and

(iii) Food or food ingredients purchased through bids under the Special Supplemental Nutrition Program for Women, Infants, and Children.

(B) If consideration other than food stamps, food coupons, food instruments, or vouchers is used in any sale, that portion of the sale shall be fully taxable.

(C) The tax exemption provided by this subdivision (27) shall expire if the exemption becomes no longer required for full participation in the food stamp program and the Special Supplemental Nutrition Program for Women, Infants, and Children;

(28) (A) Parts or other tangible personal property incorporated into or which become a part of commercial jet aircraft components, or commercial jet aircraft subcomponents.

(B) As used in this subdivision (28) "commercial jet aircraft" means any commercial, military, private, or other turbine or turbo jet aircraft having a certified maximum take-off weight of more than twelve thousand five hundred pounds (12,500 lbs.);

(29) Gross receipts or gross proceeds derived from the sale of any tangible personal property specifically exempted from taxation by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.;

(30) (A) The gross receipts proceeds charged to a consumer or user for the transfer of fill material by a business engaged in transporting or delivering fill material, provided:

(i) Such fill material was obtained free of charge by a business engaged in transporting or delivering fill material; and

(ii) The charge to the consumer or user is only for delivery.

(B) Any business claiming the exemption under subdivision (30)(A) of this section shall keep suitable records necessary to determine that fill material was obtained without charge;

(31) Gross receipts or gross proceeds derived from sales of tangible personal property or services to Habitat for Humanity;

(32) Gross receipts or gross proceeds derived from the long-term lease, thirty (30) days or more, of commercial trucks used for interstate transportation of goods if the trucks are registered under an international registration plan similar to § 27-14-501 et seq. and administered by another state which offers reciprocal privileges for vehicles registered under § 27-14-501 et seq.;

(33) Gross receipts or gross proceeds derived from sales of tangible personal property or services to The Salvation Army;

(34) Gross receipts or gross proceeds derived from sales of tangible personal property and services to Heifer Project International, Inc.;

(35) (A) Gross receipts or gross proceeds derived from the sale of catalysts, chemicals, reagents, and solutions which are consumed or used:

(i) In producing, manufacturing, fabricating, processing, or finishing articles of commerce at manufacturing or processing plants or facilities in the State of Arkansas; and

(ii) By manufacturing or processing plants or facilities in the state to prevent or reduce air or water pollution or contamination which might otherwise result from the operation of the plant or facility.

(B) As used in this subdivision (35), "manufacturing" and "processing" mean the same as set forth in § 26-52-402(b);

(36) Gross receipts or gross proceeds derived from the sale of:

(A) Fuel packaging materials to a person engaged in the business of processing hazardous and non-hazardous waste materials into fuel products at a facility permitted by the Arkansas Department of Environmental Quality for hazardous waste treatment; and

(B) Machinery and equipment, including analytical equipment and chemicals used directly in processing and packaging of hazardous and non-hazardous waste materials into fuel products at a facility permitted by the Arkansas Department of Environmental Quality for hazardous waste treatment;

(37) Gross receipts or gross proceeds derived from sales of tangible personal property or services to the Arkansas Symphony Orchestra Society, Inc.; and

(38) Gross receipts or gross proceeds from the sale of any good, ware, merchandise, or tangible personal property withdrawn or used from an established business or from the stock in trade of the established reserves for consumption or use in an established business or by any other person if the good, ware, merchandise, or tangible personal property withdrawn or used is donated to a National Guard member, emergency service worker, or volunteer providing services to a county which has been declared a disaster area by the Governor.

§ 26-52-401 - Various products and services. [Effective October 1, 2011.]

There is specifically exempted from the tax imposed by this chapter the following:

(1) The gross receipts or gross proceeds derived from the sale of tangible personal property or services by churches, except when the organizations may be engaged in business for profit;

(2) The gross receipts or gross proceeds derived from the sale of tangible personal property or service by charitable organizations, except when the organizations may be engaged in business for profit;

(3) Gross receipts or gross proceeds derived from the sale of food, food ingredients, or prepared food in public, common, high school, or college cafeterias and lunch rooms operated primarily for teachers and pupils, not operated primarily for the public and not operated for profit;

(4) Gross receipts or gross proceeds derived from the sale of newspapers;

(5) Gross receipts or gross proceeds derived from sales to the United States Government;

(6) Gross receipts or gross proceeds derived from the sale of motor vehicles and adaptive equipment to disabled veterans who have purchased the motor vehicles or adaptive equipment with the financial assistance of the United States Department of Veterans Affairs as provided under 38 U.S.C. § 3901 et seq.;

(7) Gross receipts or gross proceeds derived from the sale of tangible personal property including but not limited to office supplies; office equipment; program items at camp such as bows, arrows, and rope; rifles for rifle range and other rifle items; food, food ingredients, or prepared food for camp; lumber and supplies used in camp maintenance; camp equipment; first aid supplies for camp; the leasing of cars used in promoting scouting; or services to the Boy Scouts of America chartered by the United States Congress in 1916 or the Girl Scouts of the United States of America chartered by the United States Congress in 1950 or any of the scout councils in the State of Arkansas;

(8) Gross receipts or gross proceeds derived from sales of tangible personal property or services to the:

(A) Boys Clubs of America chartered by the United States Congress in 1956 or any local councils or organizations of the Boys Clubs of America; or

(B) Girls Clubs of America or any local councils or organizations of the Girls Clubs of America;

(9) Gross receipts or gross proceeds derived from sales of tangible personal property or services to the Poets' Roundtable of Arkansas;

(10) Gross receipts or gross proceeds derived from sales of tangible personal property or services to 4-H Clubs and FFA Clubs in this state, to the Arkansas 4-H Foundation, the Arkansas Future Farmers of America Foundation, and the Arkansas Future Farmers of America Association;

(11) (A) Gross receipts or gross proceeds derived from the sale of:

(i) Gasoline or motor vehicle fuel on which the motor vehicle fuel or gasoline tax has been paid to the State of Arkansas;

(ii) Special fuel or petroleum products sold for consumption by vessels, barges, and other commercial watercraft and railroads;

(iii) Dyed distillate special fuel on which the tax levied by § 26-56-224 has been paid; and

(iv) (a) Biodiesel fuel.

(b) As used in this subdivision (11)(A)(iv), "biodiesel fuel" means a diesel fuel substitute produced from nonpetroleum renewable resources.

(B) Nothing in this subdivision (11) shall exempt gasoline from the wholesale gross receipts tax imposed pursuant to Acts 1995, No. 1005;

(12) (A) Gross receipts or gross proceeds derived from sales for resale to persons regularly engaged in the business of reselling the articles purchased, whether within or without the state if the sales within the state are made to persons to whom gross receipts tax permits have been issued as provided in § 26-52-202.

(B) (i) Goods, wares, merchandise, and property sold for use in manufacturing, compounding, processing, assembling, or preparing for sale can be classified as having been sold for the purposes of resale or the subject matter of resale only in the event the goods, wares, merchandise, or property becomes a recognizable integral part of the manufactured, compounded, processed, assembled, or prepared products.

(ii) The sales of goods, wares, merchandise, and property not conforming to this requirement are classified for the purpose of this act as being "for consumption or use";

(13) Gross proceeds derived from sales of advertising space in newspapers and publications and billboard advertising services;

(14) Gross receipts or gross proceeds derived from sales of publications sold through regular subscription, regardless of the type or content of the publication or the place printed or published;

(15) Gross receipts or gross proceeds derived from gate admission fees at state, district, county, or township fairs or at any rodeo if the gross receipts or gross proceeds derived from gate admission fees to the rodeo are used exclusively for the improvement, maintenance, and operation of the rodeo and if no part of the net earnings of the state, district, county, or township fair or rodeo inures to the benefit of any private stockholder or individual;

(16) Gross receipts or gross proceeds derived from sales for resale which the state is prohibited by the Constitution and laws of the United States from taxing or further taxing, or which the state is prohibited by the Arkansas Constitution from taxing or further taxing;

(17) Gross receipts or gross proceeds derived from isolated sales not made by an established business;

(18) (A) Gross receipts or gross proceeds derived from the sale of:

(i) Any cotton or seed cotton or lint cotton or baled cotton, whether compressed or not, or cotton seed in its original condition;

(ii) Seed for use in the commercial production of an agricultural product or of seed;

(iii) Raw products from the farm, orchard, or garden, when the sale is made by the producer of the raw products directly to the consumer and user, including the sale of raw products from a farm, orchard, or garden that are produced and sold by the producer of the raw products at a farmers' market, including without limitation cut or dried flowers, plants, vegetables, fruits, nuts, and herbs;

(iv) Livestock, poultry, poultry products, and dairy products of producers owning not more than five (5) cows; and

(v) Baby chickens.

(B) (i) An exemption granted by this subdivision (18) shall not apply when the articles are sold at or from an established business, even though sold by the producer of the articles.

(ii) A farmers' market is not an established business if the farmers' market sells raw product directly to the user of the raw product and the farmers' market is:

(a) Comprised of one (1) or more producers of a raw product;

(b) Operated seasonally; and

(c) Held out-of-doors or in a public space.

(C) (i) However, nothing in subdivision (18)(B) of this section shall be construed to mean that the gross receipts or gross proceeds received by the producer from the sale of the products mentioned in this subdivision (18) shall be taxable when the producer sells commodities produced on his or her farm at an established business located on his or her farm.

(ii) The provisions of this subdivision (18) are intended to exempt the sale by livestock producers of livestock sold at special livestock sales.

(iii) The provisions of this subdivision (18) shall not be construed to exempt sales of dairy products by any other businesses.

(iv) The provisions of this subdivision (18) shall not be construed to exempt sales by florists and nurserymen. As used in this subdivision (18), "nurserymen" does not include Christmas tree farmers;

(19) Gross receipts or gross proceeds derived from the sale of food, food ingredients, or prepared food to governmental agencies for free distribution to any public, penal, and eleemosynary institutions or for free distribution to the poor and needy;

(20) (A) Gross receipts or gross proceeds derived from the rental or sale of medical equipment, for the benefit of persons enrolled in and eligible for Medicare or Medicaid programs as contained in Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§ 1395 et seq. and 1396 et seq., respectively, or successor programs or any other present or future United States Government subsidized health care program, by medical equipment suppliers doing business in the State of Arkansas.

(B) However, this exemption applies only to receipts or proceeds received directly or indirectly through an organization administering such program in the State of Arkansas pursuant to a contract with the United States Government in accordance with the terms thereof;

(21) (A) Gross receipts or gross proceeds derived from the sale of any tangible personal property or services as specifically provided in this subdivision (21) to any hospital or sanitarium operated for charitable and nonprofit purposes or any nonprofit organization whose sole purpose is to provide temporary housing to the family members of patients in a hospital or sanitarium.

(B) However, gross proceeds and gross receipts derived from the sale of materials used in the original construction or repair or further extension of the hospital or sanitarium or temporary housing facilities, except state-owned tax-supported hospitals and sanitariums, shall not be exempt from this chapter;

(22) Gross receipts or gross proceeds derived from the sale of used tangible personal property when the used property was:

(A) Traded in and accepted by the seller as part of the sale of other tangible personal property; and

(B) (i) The state gross receipts tax was collected and paid on the total amount of consideration for the sale of the other tangible personal property without any deduction or credit for the value of the used tangible personal property.

(ii) The condition that the state gross receipts tax was collected and paid on the total amount of consideration is not required for entitlement to this exemption when the sale of the other tangible personal property was otherwise exempt under other provisions of this chapter.

(iii) This subdivision (22) does not apply to transactions involving used automobiles under § 26-52-510(b) or used aircraft under § 26-52-505;

(23) Gross receipts or gross proceeds derived from the sale of unprocessed crude oil;

(24) The gross receipts or gross proceeds derived from the sale of electricity used in the manufacture of aluminum metal by the electrolytic reduction process;

(25) The gross receipts or gross proceeds derived from the sale of articles sold on the premises of the Arkansas State Veterans Home;

(26) That portion of the gross receipts or gross proceeds derived from the sale of automobile parts which constitute core charges which are received for the purpose of securing a trade-in for the article purchased, except that when the article is not traded in, then the tax is due on the core charge;

(27) (A) Gross receipts and gross proceeds derived from the sale of:

(i) Tangible personal property lawfully purchased with food stamps or food coupons issued in accordance with the Food Stamp Act of 1964, 7 U.S.C. § 2011 et seq.;

(ii) Tangible personal property lawfully purchased with food instruments or vouchers issued under the Special Supplemental Nutrition Program for Women, Infants, and Children in accordance with Section 17 of the Child Nutrition Act of 1966, 42 U.S.C § 1786, as amended; and

(iii) Food or food ingredients purchased through bids under the Special Supplemental Nutrition Program for Women, Infants, and Children.

(B) If consideration other than food stamps, food coupons, food instruments, or vouchers is used in any sale, that portion of the sale shall be fully taxable.

(C) The tax exemption provided by this subdivision (27) shall expire if the exemption becomes no longer required for full participation in the food stamp program and the Special Supplemental Nutrition Program for Women, Infants, and Children;

(28) (A) Parts or other tangible personal property incorporated into or which become a part of commercial jet aircraft components, or commercial jet aircraft subcomponents.

(B) As used in this subdivision (28) "commercial jet aircraft" means any commercial, military, private, or other turbine or turbo jet aircraft having a certified maximum take-off weight of more than twelve thousand five hundred pounds (12,500 lbs.);

(29) Gross receipts or gross proceeds derived from the sale of any tangible personal property specifically exempted from taxation by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.;

(30) (A) The gross receipts proceeds charged to a consumer or user for the transfer of fill material by a business engaged in transporting or delivering fill material, provided:

(i) Such fill material was obtained free of charge by a business engaged in transporting or delivering fill material; and

(ii) The charge to the consumer or user is only for delivery.

(B) Any business claiming the exemption under subdivision (30)(A) of this section shall keep suitable records necessary to determine that fill material was obtained without charge;

(31) Gross receipts or gross proceeds derived from sales of tangible personal property or services to Habitat for Humanity;

(32) Gross receipts or gross proceeds derived from the long-term lease, thirty (30) days or more, of commercial trucks used for interstate transportation of goods if the trucks are registered under an international registration plan similar to § 27-14-501 et seq. and administered by another state which offers reciprocal privileges for vehicles registered under § 27-14-501 et seq.;

(33) Gross receipts or gross proceeds derived from sales of tangible personal property or services to The Salvation Army;

(34) Gross receipts or gross proceeds derived from sales of tangible personal property and services to Heifer Project International, Inc.;

(35) (A) Gross receipts or gross proceeds derived from the sale of catalysts, chemicals, reagents, and solutions which are consumed or used:

(i) In producing, manufacturing, fabricating, processing, or finishing articles of commerce at manufacturing or processing plants or facilities in the State of Arkansas; and

(ii) By manufacturing or processing plants or facilities in the state to prevent or reduce air or water pollution or contamination which might otherwise result from the operation of the plant or facility.

(B) As used in this subdivision (35), "manufacturing" and "processing" mean the same as set forth in § 26-52-402(b);

(36) Gross receipts or gross proceeds derived from the sale of:

(A) Fuel packaging materials to a person engaged in the business of processing hazardous and non-hazardous waste materials into fuel products at a facility permitted by the Arkansas Department of Environmental Quality for hazardous waste treatment; and

(B) Machinery and equipment, including analytical equipment and chemicals used directly in processing and packaging of hazardous and non-hazardous waste materials into fuel products at a facility permitted by the Arkansas Department of Environmental Quality for hazardous waste treatment;

(37) Gross receipts or gross proceeds derived from sales of tangible personal property or services to the Arkansas Symphony Orchestra Society, Inc.;

(38) Gross receipts or gross proceeds from the sale of any good, ware, merchandise, or tangible personal property withdrawn or used from an established business or from the stock in trade of the established reserves for consumption or use in an established business or by any other person if the good, ware, merchandise, or tangible personal property withdrawn or used is donated to a National Guard member, emergency service worker, or volunteer providing services to a county which has been declared a disaster area by the Governor; and

(39) Gross receipts or gross proceeds derived from sales of tangible personal property or services to the Arkansas Black Hall of Fame Foundation, Inc.



§ 26-52-402 - Certain machinery and equipment.

(a) There is specifically exempted from the tax imposed by this chapter the following:

(1) (A) Gross receipts or gross proceeds derived from the sale of tangible personal property consisting of machinery and equipment used directly in producing, manufacturing, fabricating, assembling, processing, finishing, or packaging of articles of commerce at manufacturing or processing plants or facilities in the State of Arkansas, including facilities and plants for manufacturing of feed, processing of poultry or eggs, or both, and livestock, and the hatching of poultry, but only to the extent that the machinery and equipment is purchased and used for the purposes set forth in this subdivision (a)(1).

(B) The machinery and equipment will be exempt under this subdivision (a)(1) if it is purchased and used to create new manufacturing or processing plants or facilities within this state or to expand existing manufacturing or processing plants or facilities within this state;

(2) (A) Machinery purchased to replace existing machinery and used directly in producing, manufacturing, fabricating, assembling, processing, finishing, or packaging of articles of commerce at manufacturing or processing plants or facilities in this state will be exempt under this subdivision (a)(2).

(B) (i) As used in subdivision (a)(2)(A) of this section, "machinery purchased to replace existing machinery" means that substantially all of the machinery and equipment required to perform an essential function is physically replaced with new machinery.

(ii) As used in subdivision (a)(2)(B)(i) of this section, "substantially" is intended to exclude routine repairs and maintenance and partial replacements that do not improve efficiency or extend the useful life of the entire machine, but it is not intended to mean that foundations and minor components that can be economically adapted, rebuilt, or refurbished must be completely replaced when replacement would be more expensive or impracticable than adapting, rebuilding, or refurbishing the old foundation or minor components.

(C) It is the intent of this subdivision (a)(2) to provide the exemptions in subdivision (a)(1) of this section and this subdivision (a)(2) as incentives to encourage the location of new manufacturing plants in Arkansas, the expansion of existing manufacturing plants in Arkansas, and the modernization of existing manufacturing plants in Arkansas through the replacement of old, inefficient, or technologically obsolete machinery and equipment; and

(3) Gross receipts or gross proceeds derived from the sale of tangible personal property consisting of machinery and equipment required by state law or regulations to be installed and utilized by manufacturing and processing plants or facilities in this state to prevent or reduce air or water pollution or contamination which might otherwise result from the operation of the plant or facility.

(4) [Repealed.]

(b) As used in this section, "manufacturing" or "processing" refer to and include those operations commonly understood within their ordinary meaning and shall also include:

(1) Mining;

(2) Quarrying;

(3) Refining;

(4) Extracting oil and gas;

(5) Cotton ginning;

(6) Drying of rice, soybeans, and other grains;

(7) Manufacturing of feed;

(8) Processing of poultry or eggs and livestock and the hatching of poultry;

(9) Printing of all kinds, types, and characters, including the services of overprinting and photographic processing incidental to printing;

(10) Processing of scrap metal into grades and bales for further processing into steel and other metals;

(11) Retreading of tires for automobiles, trucks, and other mobile equipment powered by electrical or internal combustion engines or motors;

(12) Rebuilding or remanufacturing of used parts for automobiles, trucks, and other mobile equipment powered by electrical or internal combustion engines or motors if the rebuilt or remanufactured parts are not sold directly to the consumer but are sold for resale; and

(13) Producing of protective coatings which increase the quality and durability of a finished product.

(c) (1) (A) It is the intent of this section to exempt only such machinery and equipment as shall be used directly in the actual manufacturing or processing operation at any time from the initial stage when actual manufacturing or processing begins through the completion of the finished article of commerce and the packaging of the finished end product.

(B) As used in this subsection, "directly" is used to limit the exemption to only the machinery and equipment used in actual production during processing, fabricating, or assembling raw materials or semifinished materials into the form in which such personal property is to be sold in the commercial market.

(2) For purposes of this subsection, the following definitions, specific inclusions, and specific exclusions shall apply and represent the intent of the General Assembly as to its interpretation of the term "used directly":

(A) (i) Machinery and equipment used in actual production includes machinery and equipment that meet all other applicable requirements and which cause a recognizable and measurable mechanical, chemical, electrical, or electronic action to take place as a necessary and integral part of manufacturing, the absence of which would cause the manufacturing operation to cease.

(ii) "Directly" does not mean that the machinery and equipment must come into direct physical contact with any of the materials that become necessary and integral parts of the finished product.

(iii) Machinery and equipment which handle raw, semifinished, or finished materials or property before the manufacturing process begins are not used directly in the manufacturing process.

(iv) Machinery and equipment which are necessary for purposes of storing the finished product are not used directly in the manufacturing process.

(v) Machinery and equipment used to transport or handle a product while manufacturing is taking place are used directly;

(B) Machinery and equipment used directly in the manufacturing process includes without limitation the following:

(i) Molds, frames, cavities, and forms that determine the physical characteristics of the finished product or its packaging material at any stage of the manufacturing process;

(ii) Dies, tools, and devices attached to or a part of a unit of machinery that determine the physical characteristics of the finished product or its packaging material at any stage of the manufacturing process;

(iii) Testing equipment to measure the quality of the finished product at any stage of the manufacturing process;

(iv) Computers and related peripheral equipment that directly control or measure the manufacturing process; and

(v) Machinery and equipment that produce steam, electricity, or chemical catalysts and solutions that are essential to the manufacturing process but which are consumed during the course of the manufacturing process and do not become necessary and integral parts of the finished product;

(C) Machinery and equipment "used directly" in the manufacturing process shall not include the following:

(i) Hand tools;

(ii) Machinery, equipment, and tools used in maintaining and repairing any type of machinery and equipment;

(iii) Transportation equipment, including conveyors, used solely before or after the manufacturing process has been started or completed;

(iv) Office machines and equipment including computers and related peripheral equipment not directly used in controlling or measuring the manufacturing process;

(v) Buildings;

(vi) Machinery and equipment used in administrative, accounting, sales, or other such activities of the business;

(vii) All furniture;

(viii) All other machinery and equipment not used directly in manufacturing or processing operations as defined in this section; and

(ix) Machinery and equipment used by a manufacturer to produce or repair replacement dies, molds, repair parts, or replacement parts used or consumed in the manufacturer's own manufacturing process.

(d) The Director of the Department of Finance and Administration may promulgate rules and regulations for the orderly and efficient administration of this section.



§ 26-52-403 - Farm equipment and machinery.

(a) As used in this section:

(1) (A) "Farm equipment and machinery" means implements used exclusively and directly in farming.

(B) "Farm equipment and machinery" includes:

(i) Irrigation pipe used to carry water from an irrigation well to the crops produced in farming regardless of whether the irrigation pipe is used above ground or is buried underground; and

(ii) Implements used to harvest crops produced in farming by others.

(C) However, "farm equipment and machinery" shall not include implements used in the production and severance of timber, motor vehicles of a type subject to registration, airplanes, or hand tools; and

(2) "Farming" means the agricultural production of food or fiber as a business or the agricultural production of grass sod or nursery products as a business.

(b) The gross receipts or gross proceeds derived from the sale of new and used farm equipment and machinery are exempt from the Arkansas gross receipts tax levied by this chapter.

(c) The Director of the Department of Finance and Administration shall promulgate rules and prescribe forms for claiming the exemption provided by this section.



§ 26-52-404 - Feedstuffs used for livestock.

(a) All feedstuffs used in the commercial production of livestock or poultry in this state are exempt from the Arkansas gross receipts tax levied by this chapter.

(b) As used in this section, "feedstuffs" means:

(1) Processed or unprocessed grains;

(2) Mixed or unmixed grains;

(3) Whole or ground hay;

(4) Whole or ground straw;

(5) Hulls, whether or not mixed with other materials; and

(6) All food supplements, whether or not nutritional or medicinal, including hormones, antibiotics, vitamins, minerals, and medications ingested by poultry or livestock.



§ 26-52-405 - Products used for livestock, poultry, and agricultural production. [Effective until October 1, 2011.]

The gross receipts or gross proceeds derived from sales of the following are exempt from the Arkansas gross receipts tax levied by this chapter:

(1) Agricultural fertilizer;

(2) Agricultural limestone; and

(3) Agricultural chemicals, including, but not limited to:

(A) Agricultural pesticides and herbicides used in commercial production of agricultural products;

(B) Vaccines, medications, and medicinal preparations used in treating livestock and poultry being grown for commercial purposes; and

(C) Chemicals, nutrients, and other ingredients used in the commercial production of yeast.

§ 26-52-405 - Products used for livestock, poultry, and agricultural production. [Effective October 1, 2011.]

The gross receipts or gross proceeds derived from sales of the following are exempt from the Arkansas gross receipts tax levied by this chapter:

(1) Agricultural fertilizer;

(2) Agricultural limestone;

(3) Agricultural chemicals, including, but not limited to:

(A) Agricultural pesticides and herbicides used in commercial production of agricultural products;

(B) Vaccines, medications, and medicinal preparations used in treating livestock and poultry being grown for commercial purposes; and

(C) Chemicals, nutrients, and other ingredients used in the commercial production of yeast; and

(4) Water purchased from a public surface-water delivery project to:

(A) Reduce or replace water used for in-ground irrigation; or

(B) Reduce dependence on ground water used for agriculture.



§ 26-52-406 - Prescription drugs and oxygen.

(a) (1) The gross receipts or gross proceeds derived from the sale, purchase, or use of prescription drugs by licensed pharmacists, hospitals, or physicians when sold, purchased, or administered for human use and from the sale of oxygen sold for human use on prescription of a licensed physician shall be exempt from the Arkansas gross receipts tax levied by this chapter and the Arkansas compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The withdrawal of prescription drug samples for free distribution from a stock or inventory, whether located within or outside the State of Arkansas, is exempt from the tax imposed by this chapter.

(b) The Director of the Department of Finance and Administration shall adopt such appropriate rules and regulations as the director deems necessary to assume the effective and efficient administration of the exemption provided for in this section and to prevent abuse thereof.



§ 26-52-407 - Certain vessels.

The gross receipts and gross proceeds derived from the sale and purchase of vessels, barges, and towboats of at least fifty (50) tons load displacement, and parts and labor used in the repair and construction of them, are exempt from the Arkansas gross receipts tax levied by this chapter.



§ 26-52-408 - Certain bagging, packaging, or tying materials.

(a) Gross receipts and gross proceeds derived from the sale of bagging and other packaging and tie materials sold to and used by cotton gins in Arkansas for packaging or tying baled cotton are exempt from the Arkansas gross receipts tax.

(b) Gross receipts and gross proceeds derived from the sale of twine which is used in the production of tomato crops are exempt from the Arkansas gross receipts tax.



§ 26-52-409 - Aircraft held for resale and used for rental or charter.

(a) (1) Any person, whether an established business or an individual, engaged in the business of selling aircraft in this state and holding a retail sales tax permit may purchase aircraft exempt for resale and use the aircraft for rental or charter service without payment of sales or use tax for a period of not to exceed one (1) year from the date of purchase of the aircraft.

(2) In the case of aircraft purchased for resale which require substantial modification or substantial refurbishing prior to resale, the purchaser may use the aircraft for rental or charter service without payment of sales or use tax for a period of not to exceed two (2) years from the date of purchase of the aircraft.

(b) The use of the aircraft for rental or charter during the applicable one-year or two-year holding period described in subsection (a) of this section shall not constitute a withdrawal from stock, and the purchaser shall not be required to pay the sales tax on the purchase price of the aircraft held in stock and used for such purposes.

(c) The aircraft purchaser shall collect and remit gross receipts and short-term rental tax on the rentals and shall subsequently collect and remit the gross receipts tax on the aircraft at the time of subsequent sale in the manner required by law.

(d) If the purchaser fails to sell the aircraft during the applicable holding period, the purchaser shall be liable for sales or use tax on his or her purchase price of the aircraft.



§ 26-52-410 - Motor vehicles sold to political subdivisions and schools.

(a) No tax shall be levied or collected upon gross receipts derived from the sale of motor vehicles to municipalities and counties or to state-supported colleges and universities or to public school districts in this state.

(b) No tax shall be levied or collected upon the gross receipts derived from the sale of school buses to school districts of Arkansas.

(c) No tax shall be levied or collected upon the gross receipts derived from the sale of school buses if at the time of sale the school bus purchaser has contracted with an Arkansas school district to provide school bus service for the school district, the school buses purchased are used exclusively in providing such service, and the obligation to pay any taxes related to the school buses is contractually assumed by the school district. This exemption shall apply only to school buses which are equipped in accordance with § 6-19-117(a)-(d).



§ 26-52-411 - Admission tickets sold by municipalities and counties.

The gross receipts or gross proceeds derived by municipalities and counties of this state from the following are exempt from the excise tax levied by this chapter:

(1) Sale of tickets or admissions to places of amusement or to athletic, entertainment, or recreational events;

(2) Fees for the privilege of having access to or the use of amusement, entertainment, athletic, or recreational facilities; and

(3) (A) Free or complimentary passes, tickets, dues, or fees for access to or the use of amusement, athletic, entertainment, or recreational facilities.

(B) Free or complimentary passes, tickets, dues, or fees described in subdivision (3)(A) of this section are declared to have a value equivalent to the sale price of passes, tickets, dues, or fees of like kind.



§ 26-52-412 - Admission tickets sold by schools, universities, and colleges.

(a) Gross receipts or gross proceeds from the sale of tickets for admission to athletic events and interscholastic activities at public and private elementary and secondary schools in this state shall be exempt from the provisions of the Arkansas gross receipts tax.

(b) Gross receipts or gross proceeds from the sale of tickets for admission to athletic events at universities and colleges in this state, whether or not supported by public funds, shall be exempt from the provisions of the Arkansas gross receipts tax.



§ 26-52-413 - Products sold to orphans' or children's homes.

All sales to all orphans' homes in this state, or children's homes, which are not operated for profit and whether operated by a church, religious organization, or other benevolent charitable association shall be exempt from the gross receipts or gross proceeds tax, commonly referred to as the sales tax.



§ 26-52-414 - Products sold to humane societies.

(a) All sales to humane societies which are not operated for profit and are organized under the provisions of § 20-19-101 for the prevention of cruelty to animals shall be exempt from this chapter.

(b) The Director of the Department of Finance and Administration shall issue a certificate to the officers of each humane society organized under § 20-19-101, which shall indicate the identity of the humane society officer and the humane society with which the humane society officer is associated. Sales to a humane society shall be exempt from the Arkansas gross receipts tax upon presentation of the certificate.



§ 26-52-415 - New automobiles sold to blind veterans.

(a) Gross receipts and gross proceeds derived from the sale of new automobiles to a veteran of the United States armed services who is blind as the result of a service-connected injury shall be exempt from the Arkansas gross receipts tax.

(b) This exemption shall apply only to those persons who furnish the Department of Finance and Administration a statement from the United States Department of Veterans Affairs certifying that the individual is a veteran of the United States armed services and has been blinded as the result of a service-connected injury. This statement shall be supplied to the department upon application for a vehicle license.

(c) The exemption allowed by this section shall be available only on the gross receipts or gross proceeds derived from the sale of one (1) new automobile every two (2) years to a veteran who complies with the requirements of this section.

(d) As used in this section, "automobile" means a passenger automobile or pickup truck but does not include trucks with a maximum gross load in excess of three-quarters (3/4) of one (1) ton and does not include any trailer.



§ 26-52-416 - Electricity sold to low-income households.

(a) The gross receipts or gross proceeds derived from the sale of the first five hundred kilowatt hours (500 kWh) of electricity per month and the total franchise taxes billed to each residential customer whose household income is no more than twelve thousand dollars ($12,000) per year are exempt from the Arkansas gross receipts tax levied by this chapter and all other state excise taxes that would otherwise be levied on the gross receipts or gross proceeds derived from the sale and the total franchise taxes.

(b) As used in this section:

(1) "Household income" means the combined income received by members of a household during a calendar year; and

(2) (A) "Income" means gross income as defined in the Income Tax Act of 1929, § 26-51-101 et seq., less deductions allowed under § 26-51-423.

(B) "Income" includes:

(i) Alimony;

(ii) Support money;

(iii) Cash public assistance and relief;

(iv) The gross amount of any pension or annuity, including all monetary retirement benefits from whatever source derived, including without limitation railroad retirement benefits, all payments received under the federal Social Security Act, and veterans' disability pensions;

(v) All dividends and interest from whatever source derived not included in gross income;

(vi) Workers' compensation benefits; and

(vii) The gross amount of "loss of time insurance".

(C) "Income" does not include:

(i) Gifts from nongovernmental sources;

(ii) Surplus food;

(iii) In-kind relief supplied by a governmental agency; or

(iv) For a World War I veteran of the United States armed forces or the widow of a World War I veteran of the United States armed forces, federal or state retirement benefits, pension benefits, disability benefits, railroad retirement benefits, or social security benefits.

(c) The exemption in this section applies to sales by all electric utilities operating in this state, whether investor-owned utilities, electric cooperative corporations created or existing under § 23-18-301 et seq., or municipally owned electric utilities.

(d) On forms provided by the Director of the Department of Finance and Administration, a residential customer qualifying for the exemption in this section shall notify the electric utility providing service to the residential customer of the residential customer's intention to claim the exemption in this section.

(e) (1) After a residential customer has qualified for the exemption in this section, an additional application is not required.

(2) When a residential customer who has qualified for the exemption in this section has household income exceeding the twelve-thousand-dollar limit, the residential customer is disqualified from the exemption in this section and shall notify the electric utility on forms provided by the director. The notice form shall be mailed to the electric utility on or before March 1 of the year following the year the household income exceeds twelve thousand dollars ($12,000).

(f) (1) If a residential customer does not notify the electric utility as provided in subsection (e) of this section and continues to receive the exemption in this section after his or her household income exceeds twelve thousand dollars ($12,000), the residential customer is liable for the amount of the tax exemption received after March 1 of the year following the year the household income exceeds twelve thousand dollars ($12,000).

(2) The electric utility shall bill a residential customer for the amount of tax due as a result of the residential customer's disqualification under this section and remit the tax to the director.



§ 26-52-417 - Motor fuels used in municipal buses.

(a) The gross receipts or gross proceeds derived from the sale of motor fuel to an owner or operator of a motor bus operated on designated streets according to regular schedule and under municipal franchise which is used for municipal transportation purposes shall be exempt from the tax levied in this chapter.

(b) However, it shall be unlawful for the owner or operator of a motor bus operating under municipal franchise as provided in this section to use any or permit the use of any motor fuel upon which the gross receipts tax has not been paid in any motor vehicle other than a motor bus operated on designated streets according to regular schedules under municipal franchise.

(c) (1) Any owner or operator of a motor bus permitting motor fuel to be used in violation of this section shall be guilty of a violation and upon conviction shall be fined in an amount of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).

(2) In addition to the fine in subdivision (c)(1) of this section, the owner or operator shall be liable to the State of Arkansas for a penalty of triple the amount of gross receipts tax due the State of Arkansas on any motor fuel upon which the gross receipts tax has not been paid and which was used in violation of the provisions of this section.



§ 26-52-418 - Out-of-state telephones sent to Arkansas for repairs.

From and after July 1, 1989, the Arkansas gross receipts tax levied by §§ 26-52-301 et seq. and 26-52-501 et seq. and all city and county sales taxes shall not be levied against the repair or refurbishing of telephone instruments which are sent into this state for repair or refurbishing and then shipped back to the state of origin.



§ 26-52-419 - Insulin and test strips.

There is hereby exempted from this chapter the gross receipts and gross proceeds derived from the sale of insulin and test strips for testing blood sugar levels in human beings.



§ 26-52-420 - New motor vehicles purchased by nonprofit organizations or with Urban Mass Transit Administration funds.

Gross receipts or gross proceeds derived from the sale of new motor vehicles which are purchased by nonprofit organizations and used for the performance of contracts with the Department of Human Services or new motor vehicles purchased with Urban Mass Transit Administration funds shall be exempt from the taxes levied under this chapter, the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and all other state and local sales and use taxes, provided that the motor vehicles meet the following requirements:

(1) The vehicles are purchased in lots of ten (10) vehicles or more and therefore are sold at fleet price by the manufacturer;

(2) The vehicles meet or exceed the state specifications for that class of vehicles as prescribed in the state purchasing law and regulations promulgated thereunder; and

(3) The vehicles are used for transportation under the Department of Human Services' programs for the aging, disabled, mentally ill, and children and family services.



§ 26-52-421 - Nonprofit food distribution agencies.

The gross receipts or gross proceeds derived from the sale of food and food ingredients to nonprofit agencies organized under the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., for free distribution to the poor and needy shall be exempt from the Arkansas gross receipts tax levied by this chapter.



§ 26-52-422 - Manufacturing forms.

Forms constructed of plaster, cardboard, fiberglass, natural fibers, synthetic fibers, or composites thereof which determine the physical characteristics of an item of tangible personal property and which are destroyed or consumed during the manufacture of the item for which the destroyed or consumed form was built are hereby exempt from the taxes levied in this chapter.



§ 26-52-423 - Natural gas used to make glass.

The gross receipts or gross proceeds derived from sales of natural gas used as fuel in the process of manufacturing glass is hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301 and 26-52-302;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.



§ 26-52-424 - Sales to Fort Smith Clearinghouse.

The gross receipts or gross proceeds derived from sales to the Community Service Clearinghouse, Inc., of Fort Smith are hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301, 26-52-302, and 26-63-402;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.



§ 26-52-425 - Substitute fuel for manufacturing.

(a) There is specifically exempted from the tax imposed by §§ 26-52-301 and 26-52-302, the gross receipts or gross proceeds derived from the sale of substitute fuel used in producing, manufacturing, fabricating, assembling, processing, finishing, or packaging of articles of commerce at manufacturing or processing plants or facilities in the State of Arkansas.

(b) As used in this section:

(1) "Manufacturing" or "processing" means the same as set out in § 26-52-402(b);

(2) (A) "Solid waste" means only solid waste as commonly understood on April 10, 1995.

(B) "Solid waste" does not include solid wood chips or other wood by-products; and

(3) "Substitute fuel" means products or materials that have been derived from tires, from municipal solid waste or other solid waste, from used motor oil, from used railroad ties, or from petroleum-based waste for use in producing heat or power by burning.



§ 26-52-426 - Railroad rolling stock manufactured for use in interstate commerce.

(a) The gross receipts or gross proceeds derived from the sale or lease of railroad rolling stock manufactured for use in transporting persons or property in interstate commerce is exempt from the gross receipts tax levied by this chapter.

(b) (1) As used in this section, "railroad rolling stock" means completed railroad locomotives and completed railroad cars designed to haul either passengers or freight.

(2) (A) "Railroad rolling stock" shall not include repair parts or materials used to repair locomotives or railroad cars, components of railroad cars or locomotives, trailers, or any property not used directly in the transportation of passengers or freight.

(B) "Railroad rolling stock" shall also not include machinery used to repair or maintain railroad cars, locomotives, track, railroad ties, or railroad roadway.



§ 26-52-427 - Property purchased for use in performance of construction contract.

(a) A contractor that purchases tangible personal property which becomes a recognizable part of a completed structure or improvement to real property and which is purchased for use or consumption in the performance of construction contracts shall be entitled to a rebate on any additional gross receipts tax or compensating use tax levied by the state or any city or county if:

(1) The construction contract for which the tangible personal property was purchased is entered into prior to the effective date of the levy of the additional state, city, or county gross receipts tax or compensating use tax; and

(2) The contractor paid the additional gross receipts or compensating use tax to the seller.

(b) As used in this section, "construction contract" means a contract to construct, manage, or supervise the construction, erection, or substantial modification of a building or other improvement or structure affixed to real property. "Construction contract" shall not mean a contract to produce tangible personal property.

(c) The rebate provided by this section shall apply to tangible personal property purchased within five (5) years from the effective date of the levy of the additional state, city, or county gross receipts tax or compensating use tax.

(d) The rebate provided by this section shall not apply to cost-plus contracts which allow the contractor to pass any additional tax on to the principal as a part of the contractor's costs.

(e) Interest shall not accrue or be paid on an amount subject to a claim for rebate pursuant to this section.

(f) The Director of the Department of Finance and Administration shall promulgate rules and prescribe forms for claiming a rebate as provided by this section.



§ 26-52-428 - Railroad parts, cars, and equipment.

There is specifically exempted from any tax imposed by this chapter, as amended, including, but not limited to, §§ 26-52-301 and 26-52-302, the gross receipts or gross proceeds derived from the sale of parts and other tangible personal property incorporated into or which ultimately become a part of railroad parts, railroad cars, and equipment brought into the State of Arkansas solely and exclusively for the purpose of being repaired, refurbished, modified, or converted within this state.



§ 26-52-429 - Gas and energy produced from biomass.

(a) (1) The gross receipts or gross proceeds derived from the sale of gas produced from biomass in a facility meeting all of the eligibility requirements for the credit allowed under 26 U.S.C. § 45k, as in effect on December 31, 1996, and sold to an entity for the purpose of generating steam, hot air, or electricity to be sold to the gas producer are exempt from the tax levied by this chapter.

(2) The gross receipts or gross proceeds derived from the sale of steam, hot air, or electricity from the entity purchasing the gas produced from biomass in a facility meeting all of the eligibility requirements for the credit allowed under 26 U.S.C. § 45k, as in effect on December 31, 1996, to the gas producer are exempt from the tax levied by this chapter.

(b) As used in this section, "gas produced from biomass" means gas produced from any organic material other than:

(1) Oil and natural gas or any product thereof; or

(2) Coal, including lignite, or any product thereof.



§ 26-52-430 - Charitable organizations.

(a) The exemptions set forth in this subchapter for a charitable organization shall not extend to sales of new tangible personal property by the charitable organization if the sales compete with sales by for-profit businesses.

(b) A sale by a charitable organization does not compete with a sale by a for-profit business if:

(1) The sales transaction is conducted by a member of the charitable organization and not by any franchisee or licensee;

(2) All the proceeds derived from the sales transaction go to the charitable organization;

(3) The sales transaction is not a continuing one and is held not more than three (3) times a year; and

(4) The dominant motive of the majority of purchasers of the items sold is the making of a charitable contribution, with the purchase of an item being merely incidental and secondary to the dominant purpose of making a gift to the charitable organization.

(c) (1) The provisions of this section shall not apply to a sale made by a nonprofit hospital, a cafeteria at a nonprofit hospital, or a gift shop at a nonprofit hospital, whether operated by the hospital, a hospital auxiliary, or other nonprofit organization.

(2) The provisions of this section shall also not apply to a gift shop operated by a charitable organization at a for-profit hospital.



§ 26-52-431 - Timber harvesting equipment.

(a) The first fifty thousand dollars ($50,000) of the purchase price from the sale of machinery or equipment and related attachments that are sold to or used by a person engaged primarily in the harvesting of timber shall be exempt from the taxes levied by this chapter and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) The equipment and related attachments are not exempt unless they are:

(1) Purchased by a person whose primary activity is the harvesting of timber; and

(2) Used exclusively in the off-road activity of harvesting of timber.

(c) The exemption provided in this section shall not apply to a purchase of a repair or replacement part for the equipment.

(d) As used in this section:

(1) "Equipment used in the harvesting of timber" means all off-road equipment and related attachments used in every forestry procedure starting with the severing of a tree from the ground through the point at which the tree or its parts in any form have been loaded in the field in or on a truck or other vehicle for transport to the place of use;

(2) "Machinery or equipment" means only complete systems or units that operate exclusively and directly in the harvesting of timber;

(3) "Off-road equipment" means and includes skidders, feller bunchers, delimbers of all types, chippers of all types, loaders of all types, and bulldozers equipped with grapples used as skidders; and

(4) "Primary activity" means the principal activity in which a person is engaged and to which more than fifty percent (50%) of all the resources of his or her activities are committed.

(e) (1) The exemption provided by this section may be administered as a rebate.

(2) The Director of the Department of Finance and Administration is authorized to promulgate rules to administer this exemption in the form of a rebate.



§ 26-52-433 - Durable medical equipment, mobility-enhancing equipment, prosthetic devices, and disposable medical supplies.

(a) (1) Gross receipts or gross proceeds derived from the rental, sale, or repair of durable medical equipment prescribed by a physician, mobility-enhancing equipment prescribed by a physician, a prosthetic device prescribed by a physician, and disposable medical supplies prescribed by a physician shall be exempt from all state and local sales and use taxes.

(2) This exemption shall apply only to durable medical equipment, mobility-enhancing equipment, a prosthetic device, and disposable medical supplies sold to a specific patient pursuant to a prescription written before the sale.

(b) As used in this section:

(1) "Disposable medical supplies" includes without limitation the following:

(A) Ostomy, urostomy, and colostomy supplies;

(B) Enemas, suppositories, and laxatives used in routine bowel care; and

(C) Disposable undergarments and linen savers;

(2) (A) "Durable medical equipment" means equipment, including repair and replacement parts for the equipment, that:

(i) Can withstand repeated use;

(ii) Is primarily and customarily used to serve a medical purpose;

(iii) Generally is not useful to a person in the absence of illness or injury;

(iv) Is not worn in or on the body; and

(v) Is for home use.

(B) "Durable medical equipment" does not include mobility enhancing equipment;

(3) (A) "Mobility enhancing equipment" means equipment, including repair and replacement parts for the equipment, that:

(i) Is primarily and customarily used to provide or increase the ability to move from one (1) place to another and that is appropriate for use either in a home or a motor vehicle;

(ii) Is not generally used by a person with normal mobility; and

(iii) Does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer.

(B) "Mobility enhancing equipment" does not include durable medical equipment;

(4) "Physician" means a person licensed under § 17-95-401 et seq.;

(5) "Prescription" means an order, formula, or recipe issued in any form and transmitted by an oral, written, electronic, or other means of transmission by a duly licensed physician or practitioner authorized to issue prescriptions under Arkansas law;

(6) (A) "Prosthetic device" means a replacement, corrective, or supportive device, including repair and replacement parts for the device, worn on or in the body to:

(i) Artificially replace a missing portion of the body;

(ii) Prevent or correct physical deformity or malfunction; or

(iii) Support a weak or deformed portion of the body.

(B) "Prosthetic device" does not include corrective eyeglasses, contact lenses, and dental prostheses; and

(7) "Repair and replacement parts" includes all components or attachments used in conjunction with durable medical equipment.

(c) (1) Notwithstanding subdivision (a)(2) of this section, a patient may claim the exemption under this section for a wheelchair lift or automobile hand controls prescribed for the patient after the sale if:

(A) The wheelchair lift or automobile hand controls are purchased in conjunction with the purchase of a motor vehicle;

(B) The gross receipts or gross proceeds derived from the sale of the wheelchair lift or automobile hand controls are separately stated on the invoice or bill of sale for the purchase of the motor vehicle; and

(C) The patient has a prescription for the wheelchair lift or automobile hand controls at the time the motor vehicle is registered.

(2) A patient purchasing a wheelchair lift or automobile hand controls directly from a vendor of adaptive medical equipment for subsequent installation shall possess a prescription for the wheelchair lift or automobile hand controls prior to the sale in compliance with subdivision (a)(2) of this section.



§ 26-52-434 - Fire protection equipment and emergency equipment.

(a) The gross receipts or gross proceeds derived from a purchase of or a repair to fire protection equipment and emergency equipment to be owned by and exclusively used by a volunteer fire department are exempt from the taxes levied under:

(1) This chapter;

(2) The Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.; and

(3) All other state, local, and county sales and use taxes.

(b) The gross receipts or gross proceeds derived from a purchase of supplies and materials to be used in the construction and maintenance of volunteer fire departments, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith are exempt from the taxes levied under:

(1) This chapter;

(2) The Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.; and

(3) All other state, local, and county sales and use taxes.



§ 26-52-435 - Wall and floor tile manufacturers.

(a) The gross receipts or gross proceeds derived from sales of electricity and natural gas used in the process of manufacturing wall and floor tile by manufacturers of tile classified in Standard Industrial Classification 3253 are exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301 and 26-52-302;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107;

(3) All city and county sales and use taxes.

(b) A manufacturer of wall or floor tile classified in Standard Industrial Classification 3253 must have begun construction of a manufacturing facility in the state prior to January 1, 2003, in order to claim this exemption.



§ 26-52-436 - Certain classes of trucks or trailers. [Effective until July 1, 2012.]

(a) As used in this section:

(1) "Person" means a natural person who resided in this state at the time of purchasing a truck tractor or semitrailer in this state;

(2) "Semitrailer" means every vehicle with or without motive power, including a pole trailer, drawn by a truck tractor and designed for carrying property; and

(3) "Truck tractor" means a motor vehicle:

(A) Designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn; and

(B) Registered as a Class Five, Class Six, Class Seven, or Class Eight truck as defined by § 27-14-601(a)(3).

(b) Except as provided in subsection (d) of this section, the gross receipts or gross proceeds in excess of nine thousand one hundred fifty dollars ($9,150) derived from the sale of a new or used truck tractor in this state are exempt from the Arkansas gross receipts tax levied by this chapter.

(c) Except as provided in subsection (d) of this section, the gross receipts or gross proceeds in excess of one thousand dollars ($1,000) derived from the sale of a new or used semitrailer in this state are exempt from the Arkansas gross receipts tax levied by this chapter.

(d) The exemption in this section does not apply to gross receipts taxes levied by any Arkansas city, town, or county.

§ 26-52-436 - Certain classes of trucks or trailers. [Effective July 1, 2012.]

(a) As used in this section:

(1) "Person" means a natural person who resided in this state at the time of purchasing a truck tractor or semitrailer in this state;

(2) "Semitrailer" means every vehicle with or without motive power, including a pole trailer, drawn by a truck tractor or a Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is registered with the International Registration Plan to be engaged in interstate commerce and designed for carrying property; and

(3) (A) "Truck tractor" means a motor vehicle:

(i) Designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn; and

(ii) Registered as a:

(a) Class Five or Class Eight truck as defined by § 27-14-601(a)(3); or

(b) Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is not registered with the International Registration Plan to be engaged in interstate commerce.

(B) "Truck tractor" does not include a Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is registered with the International Registration Plan to be engaged in interstate commerce.

(b) Except as provided in subsections (d) and (e) of this section, the gross receipts or gross proceeds in excess of nine thousand one hundred fifty dollars ($9,150) derived from the sale of a new or used truck tractor in this state are exempt from the Arkansas gross receipts tax levied by this chapter.

(c) The gross receipts or gross proceeds derived from the sale of a new or used semitrailer in this state are exempt from the Arkansas gross receipts tax levied by this chapter.

(d) The gross receipts or gross proceeds derived from the sale in this state of a new or used Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is registered with the International Registration Plan to be engaged in interstate commerce are exempt from the Arkansas gross receipts tax levied by this chapter.

(e) The exemption under subsection (b) of this section does not apply to gross receipts taxes levied by any Arkansas city, town, or county.



§ 26-52-437 - Textbooks and instructional materials for public schools.

(a) (1) As used in this section, "instructional materials" includes:

(A) Traditional books, sheet music, and trade books in printed and bound form;

(B) Activity-oriented educational programs that may include manipulatives;

(C) Hand-held calculators;

(D) Technology-based educational materials and electronic software that require the use of electronic equipment in order to be used in the learning process, except for the equipment required to make use of these materials;

(E) Maps, globes, art supplies, workbooks, flash cards, educational blocks, educational models, manipulatives, and charts for classroom use; and

(F) Video tapes, DVDs, films, or cassettes containing instructional information designed to be presented to students as part of a course of study.

(2) "Instructional materials" does not include:

(A) Items purchased for use in:

(i) Interscholastic extracurricular activities; or

(ii) Administration or maintenance of a school; or

(B) Construction materials or supplies.

(b) Textbooks, library books, and other instructional materials shall be exempt from the gross receipts tax levied by this chapter if purchased by:

(1) An Arkansas school district or Arkansas public school that receives state funding; or

(2) The State of Arkansas for free distribution to Arkansas school districts or Arkansas public schools.



§ 26-52-438 - Chlor-alkali manufacturing process.

The gross receipts or gross proceeds derived from the sale of electricity used for the production of chlorine and other chemicals using a chlor-alkali manufacturing process are exempt from the gross receipts tax levied by this chapter.



§ 26-52-439 - Livestock reproduction equipment or substances.

(a) As used in this section:

(1) "Livestock" means any mammal the products of which ordinarily are used for food or human consumption;

(2) "Livestock reproduction equipment" means any of the following used in the reproduction of livestock:

(A) Nitrogen;

(B) Nitrogen tanks; or

(C) Any equipment used to implement the reproduction technique; and

(3) "Livestock reproduction substance" means any natural or artificial substance used in the reproduction of livestock, including semen or embryos.

(b) Any livestock reproduction equipment or livestock reproduction substance shall be exempt from the tax imposed by this chapter.



§ 26-52-440 - Exemption for qualified museums.

(a) As used in this section:

(1) "Exemption certificate" means an exemption certificate issued by the Director of the Department of Finance and Administration under subdivision (d)(1) of this section;

(2) "Nonprofit organization" means any organization described in 26 U.S.C. § 501(c)(3), as in effect on January 1, 2005;

(3) "Qualified museum" means any nonprofit organization that acquires a collection of artwork for purposes of establishing and operating a qualified museum facility, regardless of whether the nonprofit organization may engage in any other charitable activity if the:

(A) Fair market value of the artwork collection of the nonprofit organization for public viewing and exhibition at the qualified museum facility exceeds one hundred million dollars ($100,000,000) prior to January 1, 2013; and

(B) The director has issued an exemption certificate to the nonprofit organization; and

(4) "Qualified museum facility" means a facility, including the structures, buildings, and any ancillary or related structures or buildings and real property associated with the facility, including auditoriums, parking areas, and educational facilities that house a collection of artwork or other exhibits for public viewing and exhibition if the:

(A) Principal location and primary operations of the facility will be located within the State of Arkansas;

(B) Museum portion of the facility opens to the public after January 1, 2005, and prior to January 1, 2013; and

(C) Aggregate total costs of the construction and acquisition of the facility exceed thirty million dollars ($30,000,000) prior to January 1, 2013.

(b) (1) The gross receipts or gross proceeds derived from the sale of any tangible personal property or services to a qualified museum are exempt from this chapter.

(2) The exemption provided in subdivision (b)(1) of this section shall also apply to the gross receipts or gross proceeds derived from the sale of materials to a qualified museum or its contractor or agent used in the construction, repair, expansion, or operation of the qualified museum facility.

(c) A nonprofit organization requesting recognition as a qualified museum shall file with the director on forms prescribed by the director a written statement under oath:

(1) (A) Describing the facts upon which the nonprofit organization claims the exemption under this section.

(B) This statement shall be filed prior to first claiming the exemption under this section and shall include facts indicating that the nonprofit organization has a good faith plan and intent to satisfy the conditions under subdivision (c)(2) of this section; and

(2) On or before June 30, 2013, stating that the following conditions have been met:

(A) The nonprofit organization has established and operated prior to January 1, 2013, a facility that houses a collection of artwork or other exhibits for public viewing and exhibition;

(B) The principal location and primary operations of the facility are within the State of Arkansas;

(C) The museum portion of the facility first opened to the public after January 1, 2005, and prior to January 1, 2013;

(D) The aggregate total costs of construction and acquisition of the facility, including the structures, buildings, ancillary or related structures or buildings, real property used in connection with the facility, auditoriums, parking areas, and educational facilities exceeded thirty million dollars ($30,000,000) prior to January 1, 2013; and

(E) Prior to January 1, 2013, the nonprofit organization acquired a collection of artwork with a fair market value in excess of one hundred million dollars ($100,000,000) for public viewing and exhibition at the qualified museum facility.

(d) (1) After filing the statement required under subdivision (c)(1) of this section, if the director finds that the nonprofit organization has a good faith plan and intent to satisfy the conditions of subdivision (c)(2) of this section prior to January 1, 2013, the director shall issue an exemption certificate to the nonprofit organization within sixty (60) days after the filing of the statement.

(2) The director may revoke the exemption certificate at any time after it is issued if the director determines that the nonprofit organization is unable to satisfy the conditions under subdivision (c)(2) of this section prior to January 1, 2013.

(3) After filing the statement required under subdivision (c)(2) of this section, if the director determines that the nonprofit organization has not met the conditions under subdivision (c)(2) of this section, the director shall revoke the exemption certificate of the nonprofit organization.

(4) If the nonprofit organization fails to file the statement described in subdivision (c)(2) of this section on or prior to June 30, 2013, the director shall revoke the exemption certificate.

(5) Revocation by the director of an exemption certificate shall be retroactive to the date of its issuance subject to subsection (e) of this section.

(e) (1) If the director revokes the exemption certificate, any tax deficiency, related interest, and applicable penalties due under this chapter, the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., or the Arkansas Tax Procedure Act, § 26-18-101 et seq., may be assessed against the nonprofit organization but may not be assessed against a third party that has relied in good faith on the exemption certificate prior to its revocation.

(2) If the director revokes the exemption certificate, any tax deficiency, related interest, and applicable penalties assessed against the nonprofit organization shall also include any tax deficiency, related interest, and applicable penalties assessed on purchases made by the nonprofit organization's contractors and agents for the benefit of the nonprofit organization in reliance on the exemption certificate.

(3) (A) Any assessment by the director under subdivision (e)(1) or subdivision (e)(2) of this section shall be made in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(B) However, the time period for the director to make the assessment is extended to whichever of the following occurs first:

(i) Three (3) years from the date the nonprofit organization files the statement under subdivision (c)(2) of this section; or

(ii) July 1, 2016.

(4) The nonprofit organization may contest any assessment or other determination by the director in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-52-441 - Natural gas and electricity used in the manufacturing of tires.

(a) The gross receipts or gross proceeds derived from the sale of natural gas and electricity used in the manufacturing of tires in this state are exempt from the:

(1) Gross receipts tax levied by this chapter; and

(2) Compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) As used in this section:

(1) "Manufacturing of tires" means the manufacturing of new motor vehicle tires and does not include the retreading of tires; and

(2) "Motor vehicle" means any vehicle required to be licensed for highway use under Arkansas law.

(c) The natural gas and electricity subject to the exemption in this section shall be separately metered from the natural gas and electricity used for any other purpose by the manufacturer or as otherwise established in the rules issued under subsection (d) of this section.

(d) The Director of the Department of Finance and Administration shall promulgate rules for the proper administration of this section.



§ 26-52-442 - Thermal imaging equipment.

The gross receipts or gross proceeds derived from the sale of thermal imaging equipment purchased by a county government for use by law enforcement aircraft are exempt from the:

(1) Gross receipts tax levied by this chapter; and

(2) Compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.



§ 26-52-443 - Exemption for Arkansas Search Dog Association, Inc.

The gross receipts or gross proceeds from the sale of tangible personal property or a service to the Arkansas Search Dog Association, Inc., are exempt from the gross receipts tax levied by this chapter and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.



§ 26-52-444 - Sales tax holiday.

(a) As used in this section:

(1) "Clothing" means an item of human wearing apparel suitable for general use for which the gross receipts or gross proceeds paid for the item of clothing is less than one hundred dollars ($100);

(2) "Clothing accessory or equipment" means an incidental item worn on the person or in conjunction with clothing for which the gross receipts or gross proceeds paid for the item of clothing accessory or equipment is less than fifty dollars ($50);

(3) "School art supply" means an item commonly used by a student in a course of study for artwork;

(4) "School instructional material" means written material commonly used by a student in a course of study as a reference and to learn the subject being taught; and

(5) "School supply" means an item commonly used by a student in a course of study.

(b) The gross receipts or gross proceeds derived from the sale of the following items are exempt from the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., every year from 12:01 a.m. on the first Saturday in August and ending at 11:59 p.m. the following Sunday:

(1) Clothing;

(2) Clothing accessory or equipment;

(3) School art supply;

(4) School instructional material; and

(5) School supply.

(c) The Department of Finance and Administration shall promulgate rules to implement this section.



§ 26-52-445 - Kegs used by wholesale manufacturer of beer.

The purpose of this act is to exempt a wholesale manufacturer of beer from paying sales and use tax on kegs used to sell beer wholesale.






Subchapter 5 - -- Returns and Remittance of Tax

§ 26-52-501 - Preparation of returns -- Payment of tax.

(a) (1) The tax levied under this chapter shall be due and payable on the first day of each month, except as provided in this subchapter, by any person liable for the payment of any tax due under this chapter.

(2) When a taxpayer becomes liable to file a report with the Director of the Department of Finance and Administration, the taxpayer must continue to file the report, even though no tax is due, until such time as the taxpayer notifies the director, in writing, that the taxpayer is no longer liable for the report.

(b) (1) For the purpose of ascertaining the amount of tax payable under this chapter, it shall be the duty of all taxpayers on or before the twentieth day of each month to deliver to the director, upon forms prescribed and furnished by the director, returns showing the total tax due derived from all taxable sales during the preceding calendar month.

(2) The returns shall show such further information as the director may require to enable the director to compute correctly and collect the tax levied.

(3) Whether an individual, corporation, partnership, limited liability company, or other entity, every taxpayer shall file a single report combining all taxes due derived from sales made from all Arkansas locations of the taxpayer's business which are registered and permitted with the director under the same federal employer's identification number or social security number.

(c) In addition to the information required on returns, the director may request and the taxpayer must furnish any information deemed necessary for a correct computation of the tax levied.

(d) The tax shall be computed by multiplying the tax rate by the amount of the total combined gross receipts or gross proceeds derived from all taxable sales during the preceding month without regard to the amount that may be allocated to gross receipts tax on the taxpayer's books of account.

(e) The taxpayer shall compute and remit to the director the required tax due for the preceding calendar month, with the remittance of the tax to accompany the returns required in this subchapter.

(f) The return and remittances by the taxpayer as required in subsections (a)-(e) of this section shall not be construed to constitute an assessment of the tax.

(g) (1) If not paid on or before the twentieth of that month, the tax shall be delinquent from that date.

(2) However, no penalty for delinquency shall be assessed if payment is made on or before the first day of the month next following.

(h) When the average amount of tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed one hundred dollars ($100) per month, the director may notify the taxpayer that a quarterly report and remittance in lieu of a monthly report may be made on or before July 20, October 20, January 20, and April 20 of each year for the preceding three-month period.

(i) When the average amount of tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed twenty-five dollars ($25.00) per month, the director may notify the taxpayer that a yearly report and remittance in lieu of a monthly report may be made on or before January 20 of each year for the preceding twelve-month period.

(j) The director may establish by regulation separate requirements for filing reports and returns and paying the tax levied under this chapter for taxpayers whose principal line of business does not include the retail selling of tangible personal property or performing taxable services.



§ 26-52-502 - Tax return on basis of cash actually received.

(a) Any person taxable under this chapter doing business wholly or partly on a credit basis may make application to the Director of the Department of Finance and Administration for permission to prepare his or her returns on the basis of cash actually received.

(b) The application shall be granted by the director under such rules and regulations as the director may prescribe.

(c) Any person making the application shall be taxable on all moneys collected during the taxable period.



§ 26-52-503 - Discount for prompt payment.

(a) At the time of transmitting the returns required under this chapter to the Director of the Department of Finance and Administration, the taxpayer shall remit with the returns to the director ninety-eight percent (98%) of the state tax due under the applicable provisions of this chapter and ninety-eight percent (98%) of the city and county gross receipts taxes collected by the director.

(b) Failure of the taxpayer to remit the tax on or before the twentieth day of the applicable month shall cause the taxpayer to forfeit his or her claim to the discount, and the taxpayer must remit to the director one hundred percent (100%) of the amount of tax plus any penalty and interest due.

(c) (1) (A) For tax payments made on or after February 1, 1993, the discount for prompt payment of state tax shall not exceed one thousand dollars ($1,000) per month for a taxpayer filing monthly gross receipts tax reports.

(B) A taxpayer filing a tax report on a quarterly, annual, or occasional basis shall be entitled to the discount for state tax, which shall not exceed one thousand dollars ($1,000) for each month included in the tax report.

(2) (A) The aggregate state tax discount available to a taxpayer who operates more than one (1) permitted business location within this state and who does not file a consolidated monthly gross receipts tax report for all locations shall not exceed one thousand dollars ($1,000) per month.

(B) In the case of a corporate taxpayer, parent corporation, that holds fifty percent (50%) or more of the outstanding shares of one (1) or more corporations, subsidiaries, that are subject to the tax imposed by this chapter, the aggregate state tax discount available to the parent corporation and all subsidiaries shall not exceed one thousand dollars ($1,000) per month.

(C) There shall be no limitation on the discount for prompt payment of city and county gross receipts taxes collected by the director.



§ 26-52-505 - Sales of aircraft.

(a) Every person selling new or used aircraft in this state, whether from an established business, under a dealership, as a flying service, or as a private individual, shall obtain and hold a permit as provided in § 26-52-202 and shall make a monthly report and remittance to the Director of the Department of Finance and Administration as provided in this chapter, together with copies of invoices, sales tickets, or bills of sale reflecting the date of all sales of aircraft, the purchaser's name and address, the make, year, model, serial number, and gross sales price of each aircraft, and the amount of tax collected from the purchaser.

(b) When a used aircraft is taken in trade as a credit or part payment on the sale of a new or used aircraft, the tax levied by this chapter and all other gross receipts taxes levied by the state shall be paid on the net difference between the total consideration for the new or used aircraft sold and the credit for the used aircraft taken in trade. However, if the total consideration for the sale of the new or used aircraft is less than two thousand dollars ($2,000), no tax shall be due.

(c) However, the gross receipts or gross proceeds derived from the sale of new aircraft manufactured or substantially completed within the State of Arkansas shall not be subject to the gross receipts tax when sold by the manufacturer or substantial completer to a purchaser for use exclusively outside this state, notwithstanding the fact that possession may be taken in the state for the sole purpose of removing the aircraft from the state under its own power.



§ 26-52-506 - Taxable labor performed for retailer -- Collection of tax.

(a) One performing taxable labor for another person who holds a retailer's permit shall not be required to collect and remit sales tax on the labor when the labor is to be charged to, and the sales tax collected from, the ultimate consumer.

(b) The intent of this section is that labor, under the aforementioned circumstance, be given wholesale status, and that the sales tax on labor be collected only one (1) time by the retailer who collects it from his or her customer.



§ 26-52-507 - Florists transmitting orders.

(a) The gross receipts tax levied by this state shall be due and collected by a florist who transmits an order by telegraph, telephone, or other means of communication for flowers, floral arrangements, potted plants, or any other article common to the florist business for delivery to any other place within or without this state.

(b) The gross receipts tax collected by the florist transmitting the order by telegraph, telephone, or other means of communication shall be the only tax collected on that order regardless of whether the order originated within or without this state.

(c) The destination sourcing rules in § 26-52-521 do not apply to the florist transmitting the order by telegraph, telephone, or other means of communication.



§ 26-52-508 - Collection of tax by sellers or admissions collectors.

(a) The tax levied by this chapter shall be paid to the Director of the Department of Finance and Administration by:

(1) The seller of tangible personal property;

(2) The seller or collector of admissions to places of amusement, recreational, or athletic events;

(3) The seller of privileges of access to or the use of amusement, entertainment, athletic, or recreational facilities; and

(4) Any other person furnishing any service subject to the provisions of this chapter.

(b) The taxes, penalty, and interest shall at all times constitute a prior, superior, and paramount claim as against the claims of unsecured creditors.

(c) The seller or person furnishing the taxable service shall collect the tax levied from the purchaser.

(d) (1) No tax is due on admission to a place of amusement, entertainment, recreation, or an athletic event for which no consideration is paid.

(2) No tax is due on the access to or the use of an amusement, entertainment, athletic, or recreational facility for which no consideration is paid.



§ 26-52-509 - Direct payment of tax by consumer or user generally.

(a) In the exercise of his or her discretion, the Director of the Department of Finance and Administration by agreement with any consumer or user may permit a consumer or user under such agreement to accrue and remit gross receipts taxes directly to the Department of Finance and Administration, instead of such taxes being collected and paid by the seller as provided in § 26-52-508.

(b) The agreements may be revoked at any time by the director whenever the director determines that the revocation thereof should be in the best interests of collection of gross receipts taxes.

(c) A consumer or user being permitted to report gross receipts taxes directly to the department shall not be entitled to any discount for any collection and shall be subject to all provisions of this chapter in the same manner as the taxpayer liable to remit taxes under this chapter.

(d) This section is supplemental to this chapter.



§ 26-52-510 - Direct payment of tax by consumer-user -- New and used motor vehicles, trailers, or semitrailers. [Effective until January 1, 2012.]

(a) (1) On or before the time for registration as prescribed by § 27-14-903(a), a consumer shall pay to the Director of the Department of Finance and Administration the tax levied by this chapter and all other gross receipts taxes levied by the state with respect to the sale of a new or used motor vehicle, trailer, or semitrailer required to be licensed in this state, instead of the taxes being collected by the dealer or seller.

(2) The director shall require the payment of the taxes at the time of registration before issuing a license for the new or used motor vehicle, trailer, or semitrailer.

(3) (A) The taxes apply regardless of whether the motor vehicle, trailer, or semitrailer is sold by a vehicle dealer or an individual, corporation, or partnership not licensed as a vehicle dealer.

(B) The exemption in § 26-52-401(17) for isolated sales does not apply to the sale of a motor vehicle, trailer, or semitrailer.

(4) If the consumer fails to pay the taxes when due:

(A) There is assessed a penalty equal to ten percent (10%) of the amount of taxes due; and

(B) The consumer shall pay to the director the penalty under subdivision (a)(4)(A) of this section and the taxes due before the director issues a license for the motor vehicle, trailer, or semitrailer.

(b) (1) (A) Except as provided in this section, when a used motor vehicle, trailer, or semitrailer is taken in trade as a credit or part payment on the sale of a new or used motor vehicle, trailer, or semitrailer, the tax levied by this chapter and all other gross receipts taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer sold and the credit for the used vehicle, trailer, or semitrailer taken in trade.

(B) However, if the total consideration for the sale of the new or used motor vehicle, trailer, or semitrailer is less than two thousand five hundred dollars ($2,500), no tax shall be due.

(C) (i) When a used motor vehicle, trailer, or semitrailer is sold by a consumer, rather than traded-in as a credit or part payment on the sale of a new or used motor vehicle, trailer, or semitrailer, and the consumer subsequently purchases a new or used vehicle, trailer, or semitrailer of greater value within forty-five (45) days of the sale, the tax levied by this chapter and all other gross receipts taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer purchased subsequently and the amount received from the sale of the used vehicle, trailer, or semitrailer sold in lieu of a trade-in.

(ii) (a) Upon registration of the new or used motor vehicle, a consumer claiming the deduction provided by subdivision (b)(1)(C)(i) of this section shall provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(b) A copy of the bill of sale shall be deposited with the revenue office at the time of registration of the new or used motor vehicle.

(c) The deduction provided by this section shall not be allowed unless the taxpayer claiming the deduction provides a copy of a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(iii) If the taxpayer claiming the deduction provided in this section fails to provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle, tax shall be due on the total consideration paid for the new or used vehicle, trailer, or semitrailer without any deduction for the value of the item sold.

(2) (A) (i) When a motor vehicle dealer removes a vehicle from its inventory and the vehicle is used by the dealership as a service vehicle, the dealer shall register the vehicle, obtain a certificate of title, and pay sales tax on the listed retail price of the new vehicle.

(ii) (a) When the motor vehicle dealer returns the service vehicle to inventory as a used vehicle and replaces it with a new vehicle for dealership use as a service vehicle, the dealer shall pay sales tax on the difference between the listed retail price of the new service vehicle to be used by the dealership and the value of the used service vehicle being returned to inventory.

(b) The value of the used service vehicle shall be the highest listed wholesale price reflected in the most current edition of the National Automotive Dealers Association's Official Used Car Guide.

(B) (i) As used in this subsection, "service vehicle" means a motor vehicle driven exclusively by an employee of the dealership and used either to transport dealership customers or dealership parts and equipment.

(ii) "Service vehicle" does not include motor vehicles which are rented by the dealership, used as demonstration vehicles, used by dealership employees for personal use, or used to haul or pull other vehicles.

(c) All parts and accessories purchased by motor vehicle sellers for resale or used by them for the reconditioning or rebuilding of used motor vehicles intended for resale are exempt from gross receipts tax, provided that the motor vehicle seller meets the requirements of § 26-52-401(12)(A) and applicable regulations promulgated by the director.

(d) Nothing in this section shall be construed to repeal any exemption from this chapter.

(e) A credit is not allowed for sales or use taxes paid to another state with respect to the purchase of a motor vehicle, trailer, or semitrailer that was first registered by the purchaser in Arkansas.

(f) (1) (A) Any motor vehicle dealer licensed pursuant to § 27-14-601(a)(6) who has purchased a used motor vehicle upon payment of all applicable registration and title fees may register the vehicle for the sole purpose of obtaining a certificate of title to the vehicle without payment of gross receipts tax, except as provided in subdivision (f)(1)(B) of this section.

(B) (i) The sale of a motor vehicle from the original franchise dealer to any other dealer, person, corporation, or other entity other than a franchise dealer of the same make of vehicle and which sale is reflected on the statement of origin shall be subject to gross receipts tax.

(ii) The vehicle shall be considered a used motor vehicle which shall be registered and titled, and tax shall be paid at the time of registration.

(iii) The provisions of subdivision (f)(1)(A) of this section shall not apply in those instances.

(2) No license plate shall be provided with the registration, and the used vehicle titled by a dealer under this subsection may not be operated on the public highways unless there is displayed on the used vehicle a dealer's license plate issued under the provisions of § 27-14-601(a)(6)(B)(ii).

(g) (1) (A) For purposes of this section, the total consideration for a used motor vehicle shall be presumed to be the greater of the actual sales price as provided on the bill of sale, invoice or financing agreement, or the average loan value price of the vehicle as listed in the most current edition of a publication which is generally accepted by the industry as providing an accurate valuation of used vehicles.

(B) If the published loan value exceeds the invoiced price, then the taxpayer must establish to the director's satisfaction that the price reflected on the invoice or other document is true and correct.

(C) If the director determines that the invoiced price is not the actual selling price of the vehicle, then the total consideration will be deemed to be the published loan value.

(2) (A) For purposes of this section, the total consideration for a new or used trailer or semitrailer shall be the actual sales price as provided on a bill of sale, invoice, or financing agreement.

(B) The director may require additional information to conclusively establish the true selling price of the new or used trailer or semitrailer.

§ 26-52-510 - Direct payment of tax by consumer-user -- New and used motor vehicles, trailers, or semitrailers. [Effective January 1, 2012.]

(a) (1) On or before the time for registration as prescribed by § 27-14-903(a), a consumer shall pay to the Director of the Department of Finance and Administration the tax levied by this chapter and all other gross receipts taxes levied by the state with respect to the sale of a new or used motor vehicle, trailer, or semitrailer required to be licensed in this state, instead of the taxes being collected by the dealer or seller.

(2) The director shall require the payment of the taxes at the time of registration before issuing a license for the new or used motor vehicle, trailer, or semitrailer.

(3) (A) The taxes apply regardless of whether the motor vehicle, trailer, or semitrailer is sold by a vehicle dealer or an individual, corporation, or partnership not licensed as a vehicle dealer.

(B) The exemption in § 26-52-401(17) for isolated sales does not apply to the sale of a motor vehicle, trailer, or semitrailer.

(4) If the consumer fails to pay the taxes when due:

(A) There is assessed a penalty equal to ten percent (10%) of the amount of taxes due; and

(B) The consumer shall pay to the director the penalty under subdivision (a)(4)(A) of this section and the taxes due before the director issues a license for the motor vehicle, trailer, or semitrailer.

(b) (1) (A) Except as provided in this section, when a used motor vehicle, trailer, or semitrailer is taken in trade as a credit or part payment on the sale of a new or used motor vehicle, trailer, or semitrailer, the tax levied by this chapter and all other gross receipts taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer sold and the credit for the used vehicle, trailer, or semitrailer taken in trade.

(B) However, if the total consideration for the sale of the new or used motor vehicle, trailer, or semitrailer is less than four thousand dollars ($4,000), no tax shall be due.

(C) (i) When a used motor vehicle, trailer, or semitrailer is sold by a consumer, rather than traded-in as a credit or part payment on the sale of a new or used motor vehicle, trailer, or semitrailer, and the consumer subsequently purchases a new or used vehicle, trailer, or semitrailer of greater value within forty-five (45) days of the sale, the tax levied by this chapter and all other gross receipts taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer purchased subsequently and the amount received from the sale of the used vehicle, trailer, or semitrailer sold in lieu of a trade-in.

(ii) (a) Upon registration of the new or used motor vehicle, a consumer claiming the deduction provided by subdivision (b)(1)(C)(i) of this section shall provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(b) A copy of the bill of sale shall be deposited with the revenue office at the time of registration of the new or used motor vehicle.

(c) The deduction provided by this section shall not be allowed unless the taxpayer claiming the deduction provides a copy of a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(iii) If the taxpayer claiming the deduction provided in this section fails to provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle, tax shall be due on the total consideration paid for the new or used vehicle, trailer, or semitrailer without any deduction for the value of the item sold.

(2) (A) (i) When a motor vehicle dealer removes a vehicle from its inventory and the vehicle is used by the dealership as a service vehicle, the dealer shall register the vehicle, obtain a certificate of title, and pay sales tax on the listed retail price of the new vehicle.

(ii) (a) When the motor vehicle dealer returns the service vehicle to inventory as a used vehicle and replaces it with a new vehicle for dealership use as a service vehicle, the dealer shall pay sales tax on the difference between the listed retail price of the new service vehicle to be used by the dealership and the value of the used service vehicle being returned to inventory.

(b) The value of the used service vehicle shall be the highest listed wholesale price reflected in the most current edition of the National Automotive Dealers Association's Official Used Car Guide.

(B) (i) As used in this subsection, "service vehicle" means a motor vehicle driven exclusively by an employee of the dealership and used either to transport dealership customers or dealership parts and equipment.

(ii) "Service vehicle" does not include motor vehicles which are rented by the dealership, used as demonstration vehicles, used by dealership employees for personal use, or used to haul or pull other vehicles.

(c) All parts and accessories purchased by motor vehicle sellers for resale or used by them for the reconditioning or rebuilding of used motor vehicles intended for resale are exempt from gross receipts tax, provided that the motor vehicle seller meets the requirements of § 26-52-401(12)(A) and applicable regulations promulgated by the director.

(d) Nothing in this section shall be construed to repeal any exemption from this chapter.

(e) A credit is not allowed for sales or use taxes paid to another state with respect to the purchase of a motor vehicle, trailer, or semitrailer that was first registered by the purchaser in Arkansas.

(f) (1) (A) Any motor vehicle dealer licensed pursuant to § 27-14-601(a)(6) who has purchased a used motor vehicle upon payment of all applicable registration and title fees may register the vehicle for the sole purpose of obtaining a certificate of title to the vehicle without payment of gross receipts tax, except as provided in subdivision (f)(1)(B) of this section.

(B) (i) The sale of a motor vehicle from the original franchise dealer to any other dealer, person, corporation, or other entity other than a franchise dealer of the same make of vehicle and which sale is reflected on the statement of origin shall be subject to gross receipts tax.

(ii) The vehicle shall be considered a used motor vehicle which shall be registered and titled, and tax shall be paid at the time of registration.

(iii) The provisions of subdivision (f)(1)(A) of this section shall not apply in those instances.

(2) No license plate shall be provided with the registration, and the used vehicle titled by a dealer under this subsection may not be operated on the public highways unless there is displayed on the used vehicle a dealer's license plate issued under the provisions of § 27-14-601(a)(6)(B)(ii).

(g) (1) (A) For purposes of this section, the total consideration for a used motor vehicle shall be presumed to be the greater of the actual sales price as provided on the bill of sale, invoice or financing agreement, or the average loan value price of the vehicle as listed in the most current edition of a publication which is generally accepted by the industry as providing an accurate valuation of used vehicles.

(B) If the published loan value exceeds the invoiced price, then the taxpayer must establish to the director's satisfaction that the price reflected on the invoice or other document is true and correct.

(C) If the director determines that the invoiced price is not the actual selling price of the vehicle, then the total consideration will be deemed to be the published loan value.

(2) (A) For purposes of this section, the total consideration for a new or used trailer or semitrailer shall be the actual sales price as provided on a bill of sale, invoice, or financing agreement.

(B) The director may require additional information to conclusively establish the true selling price of the new or used trailer or semitrailer.



§ 26-52-511 - Prepaid funeral contracts.

(a) A person who purchases a prepaid funeral contract may pay gross receipts taxes on the tangible personal property purchased in the prepaid funeral contract on the date the prepaid funeral contract is purchased in lieu of paying such taxes at the time of the person's death.

(b) The rate of the tax shall be the gross receipts tax rate in effect pursuant to this chapter at the time the prepaid funeral contract is purchased.

(c) Each prepaid funeral contract shall state the following: "ALL SALES TAXES DUE UNDER THE ARKANSAS GROSS RECEIPTS ACT OF 1941 WHICH ARE NOT PAID IN FULL AS OF THE DATE OF THIS CONTRACT ARE DUE UPON THE DEATH OF THE INDIVIDUAL FOR WHOM THIS CONTRACT IS PURCHASED.".



§ 26-52-512 - Tax payments by retailers.

(a) All retailers within the State of Arkansas registered to collect the Arkansas gross receipts tax and having average net sales of more than two hundred thousand dollars ($200,000) per month for the preceding calendar year shall make prepayment of sales tax by electronic funds transfer, as defined in § 26-19-101, according to one (1) of the following payment options:

(1) (A) The taxpayer may elect to make two (2) tax payments by electronic funds transfer for the current calendar month. Each payment shall be equal to forty percent (40%) of the tax due on the monthly average net sales on or before the twelfth and twenty-fourth of each month.

(B) The balance of actual collections for the month shall be remitted with the monthly gross receipts tax report due by the twentieth day of the following month; or

(2) (A) The taxpayer may elect to pay by electronic funds transfer an amount equal to or exceeding eighty percent (80%) of the gross receipts tax liability for the current calendar month on or before the twenty-fourth of each month.

(B) The balance of actual collections for the month shall be remitted with the monthly gross receipts tax report due by the twentieth day of the following month.

(b) (1) (A) Every taxpayer who timely remits the prepayments required by subsection (a) of this section and who timely files and pays the taxpayer's monthly gross receipts tax report shall be entitled to a discount.

(B) The discount shall be the lesser of two percent (2%) of the reported monthly gross tax, or one thousand dollars ($1,000).

(2) (A) Failure to pay tax prepayments when due shall result in the assessment of a penalty equal to five percent (5%) of the amount of each required tax prepayment.

(B) If a taxpayer elects to prepay according to subdivision (a)(2) of this section and fails to pay eighty percent (80%) of the tax liability by the twenty-fourth of the current month, no penalty shall be assessed if the taxpayer proves that more than twenty percent (20%) of the taxpayer's tax liability arose from sales occurring after the twenty-fourth of the current month but before the last day of the current month.

(3) (A) The aggregate discount available to a taxpayer who operates more than one (1) permitted business location within this state and who does not file a consolidated monthly gross receipts tax report for all locations shall not exceed one thousand dollars ($1,000) per month.

(B) In the case of a corporate taxpayer that is a parent corporation and that holds fifty percent (50%) or more of the outstanding shares of one (1) or more corporations that are subsidiaries and that are subject to the tax imposed by this chapter, the aggregate discount available to the parent corporation and all subsidiaries shall not exceed one thousand dollars ($1,000) per month.

(c) (1) For any electronic funds transfer or report required under subsection (a) of this section, the due date of which falls on a Saturday, Sunday, or legal holiday, the electronic funds transfer or report shall be made on the next succeeding business day that is not a Saturday, Sunday, or legal holiday.

(2) If the Federal Reserve Bank is closed on a due date that prohibits a taxpayer from being able to make a payment through electronic funds transfer, the payment shall be accepted as timely if made on the next day the Federal Reserve Bank is open.

(3) A report filed in conjunction with a remittance that cannot be made due to the closure of the Federal Reserve Bank shall be accepted as timely if filed in conjunction with the payment on the next day the Federal Reserve Bank is open.

(d) As used in this section, "average net sales" means total gross proceeds or gross receipts as defined in this chapter less any deductions allowed by this chapter.



§ 26-52-513 - Sales of motor-driven and all-terrain vehicles.

(a) When any person engaged in the business of selling motor vehicles, motorcycles, motor-driven cycles, three-wheeled all-terrain vehicles, four-wheeled all-terrain vehicles, six-wheeled all-terrain vehicles, or motorized bicycles, sells any motorcycle or motor-driven cycle that is designed or manufactured exclusively for competition or off-road use, or sells any three-wheeled all-terrain vehicle, four-wheeled all-terrain vehicle, six-wheeled all-terrain vehicle, or motorized bicycle, the person shall collect and remit the taxes at the same time and in the same manner as other gross receipts taxes collected by the person.

(b) However, nothing in this section shall be construed so as to affect the manner in which state and local taxes are collected on motorcycles and motor-driven cycles registered for use on the streets and highways of this state.



§ 26-52-514 - Determining total consideration for sale of vehicle -- Alternative method.

(a) The Director of the Department of Finance and Administration is authorized to adopt an alternative method for determining the total consideration for the sale of new or used:

(1) Manufactured homes, mobile homes, or modular homes under § 26-52-801 et seq.;

(2) Aircraft under § 26-52-505; and

(3) Motor vehicles, trailers, or semitrailers under §§ 26-52-510 and 26-53-126.

(b) (1) The alternative method adopted shall incorporate any generally accepted method of determining the value of the item being sold.

(2) If the consideration stated by the parties to the sale is less than the value determined by such generally accepted method of valuation, then for purposes of taxation it shall be presumed that the higher figure is the total consideration, unless the taxpayer provides a contract, bill of sale, or other evidence establishing that the true consideration is less than the value determined under the alternative method.



§ 26-52-515 - Refund of sales tax on vehicles returned as defective.

(a) The Director of the Department of Finance and Administration shall refund to a manufacturer any state and local sales or use tax which the manufacturer refunded to the consumer, lessee, or lessor pursuant to the Arkansas New Motor Vehicle Quality Assurance Act, § 4-90-401 et seq., or other defective vehicle buy-back agreement, if the manufacturer provides to the Department of Finance and Administration:

(1) A written request for a refund in accordance with § 26-18-507;

(2) Evidence that the sales tax was paid when the vehicle was registered;

(3) Assignment of the tax refund by the taxpayer;

(4) Proof that the manufacturer refunded the sales tax to the consumer, lessee, or lessor; and

(5) Such other information as shall be required by the director.

(b) Claims for refund of sales or use tax under this section shall be subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq. Any claim must be made in writing and filed within three (3) years from the date the vehicle was first registered.

(c) (1) When a consumer has tendered a trade-in vehicle toward the purchase of the vehicle which is refunded under the Arkansas New Motor Vehicle Quality Assurance Act, § 4-90-401 et seq., or other defective vehicle buy-back agreement, the consumer may apply to the director for a voucher in the amount of the trade-in vehicle's consideration.

(2) The director shall prescribe the forms and other information necessary to issue the voucher.

(3) In calculating the sales tax due upon registration of a subsequent replacement vehicle, the voucher shall be used to reduce the sales price of the subsequent replacement vehicle.

(4) The voucher shall be valid for six (6) months from the date of issuance and may only be used by the consumer to whom it was issued.



§ 26-52-516 - Refunds for construction of employer-operated child care facilities.

(a) A business which operates, or contracts for the operation of, a child care facility for the primary purpose of providing child care services to its employees may obtain a refund of the gross receipts tax paid on the purchase of construction materials and furnishings used in the initial construction and equipping of the child care facility after the facility is licensed pursuant to § 20-78-201 et seq. and is certified as having an appropriate early childhood program pursuant to § 6-45-109.

(b) (1) As used in this section, "child care facility" means a child care facility licensed under § 20-78-201 et seq. To qualify as a child care facility, the child care facility shall provide an appropriate early childhood program as defined in § 6-45-103.

(2) A child care facility may be operated for the use of one (1) or more employers.



§ 26-52-517 - Exemption certificates.

(a) The sales tax liability for all sales of tangible personal property and taxable services is upon the seller unless the purchaser claims an exemption and the seller obtains identifying information of the purchaser and the reason the purchaser is claiming the exemption in the manner prescribed by the Director of the Department of Finance and Administration.

(b) (1) When tangible personal property or taxable services are purchased tax-free pursuant to subsection (a) of this section and the tangible personal property or taxable service is not resold by the purchaser, the purchaser is solely liable for reporting and remitting to the director any tax which should have been paid at the time of purchase.

(2) Use or disposition of the property other than for resale shall be deemed a withdrawal from stock for all purposes, including reporting and remittance of the tax due, and the tax shall be due from the purchaser at the time of the withdrawal from stock.

(c) (1) The director may provide sale for resale certificates to assist retailers in properly accounting for nontaxable sales of tangible personal property or taxable services.

(2) Such certificates must be completed as to the information required in order to be valid and cannot be used to establish any other exemption from sales or use tax.

(d) (1) A seller may accept a blanket exemption certificate from a purchaser with which the seller has a recurring business relationship.

(2) A seller is not required to renew blanket certificates or update exemption certificate information or data elements when there is a recurring business relationship between the purchaser and seller.

(3) A recurring business relationship exists when a period of no more than twelve (12) months elapses between sales transactions.

(e) A seller that follows the exemption requirements as prescribed by the director is relieved from any tax otherwise applicable if it is determined that the purchaser improperly claimed an exemption.

(f) The relief from liability provided in subsection (e) of this section does not apply to a seller that:

(1) Fraudulently fails to collect the sales tax;

(2) Solicits a purchaser to participate in the unlawful claim of an exemption; or

(3) Accepts an exemption certificate from a purchaser claiming an entity-based exemption if:

(A) The subject of the transaction sought to be covered by the exemption certificate is actually received by the purchaser at a location operated by the seller; and

(B) The Department of Finance and Administration provides an exemption certificate that clearly and affirmatively indicates that the claimed exemption is not available in Arkansas.

(g) (1) A seller may obtain a fully completed exemption certificate or capture the relevant data elements required by the department within ninety (90) days after the date of sale.

(2) (A) If the seller has not obtained an exemption certificate or all relevant data elements and the department makes a request for substantiation of the exemption, the seller has one hundred twenty (120) days from the date of the request to prove by other means that the transaction was not subject to sales or use tax or to obtain in good faith a fully completed exemption certificate from the purchaser.

(B) "Good faith" means that the seller obtains a certificate that claims an exemption that:

(i) Was statutorily available on the date of the transaction in the jurisdiction where the transaction is sourced;

(ii) Could be applicable to the item being purchased; and

(iii) Is reasonable for the purchaser's type of business.



§ 26-52-518 - Special events.

(a) As used in this section:

(1) "Person" means a person as defined in § 26-52-103;

(2) "Promoter" or "organizer" means a person who organizes or promotes a special event which results in the rental, occupation, or use of any structure, lot, tract of land, motor vehicle, sample or display case, table, or any other similar items for the exhibition and sale of tangible personal property by special events vendors;

(3) (A) "Special event" means an entertainment, amusement, recreation, or marketing event which occurs at a single location on an irregular basis and where tangible personal property is sold.

(B) Such special events shall include, but are not limited to:

(i) Auto shows;

(ii) Boat shows;

(iii) Gun shows;

(iv) Knife shows;

(v) Home shows;

(vi) Craft shows;

(vii) Flea markets;

(viii) Carnivals;

(ix) Circuses;

(x) Bazaars;

(xi) Fairs; and

(xii) Art or other merchandise displays or exhibits.

(C) Such special events shall not include any county, district, or state fair or the four states livestock show that has been approved, pursuant to the rules and regulations of the Arkansas Livestock and Poultry Commission, to receive state funds; and

(4) "Special event vendor" means a person making sales of tangible personal property at a special event within the State of Arkansas and who is not permitted under § 26-52-201 et seq.

(b) (1) Special event vendors shall collect sales tax from purchasers of tangible personal property and remit the tax daily, along with a daily sales tax report, to the promoter or organizer.

(2) The isolated sale exemption found in § 26-52-401(17) shall not apply to sales of tangible personal property at special events.

(c) Promoters or organizers of special events shall register for sales tax collection with the Director of the Department of Finance and Administration and shall provide to special event vendors special event sales tax reporting forms and any other information which may be required by the director.

(d) Special event vendors shall file daily special event sales tax reports with organizers or promoters during the special event and remit daily sales tax due along with the daily report.

(e) Within thirty (30) days following the conclusion of the special event, the organizer or promoter shall forward all daily reports and payments to the Department of Finance and Administration along with a completed sales tax report combining all taxable sales and sales tax due.

(f) (1) Promoters and organizers shall not be liable for unreported taxes of special event vendors.

(2) Promoters and organizers shall be liable for their failure to remit to the director sales taxes which are remitted to them by special event vendors.

(3) Promoters and organizers shall be subject to applicable penalty and interest impositions.



§ 26-52-519 - Credit voucher for sales tax on motor vehicles destroyed by catastrophic events.

(a) When a consumer has paid sales taxes on a motor vehicle within the last one hundred eighty (180) days and the motor vehicle is destroyed or damaged by some catastrophic event resulting from a natural cause to the extent that the value of the motor vehicle is less than thirty percent (30%) of its retail value, as found in the National Automobile Dealers Association's Official Price Guide, or other source approved by the Office of Motor Vehicle, the consumer may apply to the Director of the Department of Finance and Administration for a sales tax credit voucher in the amount of any state and local sales or use taxes paid on the motor vehicle transaction, if the consumer provides to the Department of Finance and Administration:

(1) A written request for a credit voucher in accordance with § 26-18-507;

(2) Evidence that the sales tax was paid when the motor vehicle was registered;

(3) Evidence as to the extent of the destruction or damage to the value of the motor vehicle which is satisfactory to the department to prove the value of the motor vehicle prior to the event and the value after the destruction or damage occurred;

(4) Evidence that the catastrophic event occurred within one hundred eighty (180) days of the motor vehicle's being first registered; and

(5) Any other information as shall be required by the director as necessary to issue the voucher.

(b) Claims for credit vouchers of sales or use tax under this section shall be subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq. Any claim must be made in writing and filed within one (1) year from the date the vehicle was first registered.

(c) When a consumer has tendered a trade-in motor vehicle toward the purchase of the vehicle which is credited under subsection (a) of this section, the consumer may apply to the director for a credit voucher in the amount of the trade-in vehicle's consideration also.

(d) The sales and use tax credit vouchers issued under this section shall be used only to reduce any sales and use taxes due upon registration of a subsequent replacement vehicle. In no event shall a cash refund be given for the sales tax credit voucher or for any excess value of the credit voucher. The credit voucher shall be valid for six (6) months from the date of issuance and may only be used by the consumer to whom it was issued.

(e) The director shall prescribe the forms, the nature of satisfactory proof of the vehicle's values, and any other information as is necessary to issue the credit vouchers under this section.

(f) As used in this section, "natural cause" means an act occasioned exclusively by the violence of nature in which all human agency is excluded from creating or entering into the cause of the damage or injury.



§ 26-52-520 - Communication equipment for commercial trucks.

(a) As used in this section, "such property" means communication equipment or other property installed on commercial trucks or used by the owner to track the location of the truck and to send, receive, or process information to or from the truck.

(b) It is the intent of the General Assembly that the State of Arkansas should not pursue collection of any claim now pending or the execution of any court order with respect to any such claim for the collection of sales or compensating use taxes upon such property.

(c) No taxpayer shall have a claim against the State of Arkansas for any sales of compensating use tax previously paid to the State of Arkansas with respect to such property, except for taxes paid under protest on or after July 1, 1996.



§ 26-52-521 - Sourcing of sales.

(a) (1) This section applies for purposes of determining a seller's obligation to pay or collect and remit a sales or use tax with respect to the seller's retail sale of a product or service.

(2) This section does not affect the obligation of a purchaser or lessee to remit tax on the use of the product or service to the taxing jurisdictions of that use and does not apply to the sales or use taxes levied on the retail sale excluding lease or rental, of motor vehicles, trailers, or semitrailers that require licensing.

(b) Excluding a lease or rental, the retail sale of a product or service shall be sourced as follows:

(1) If the product or service is received by the purchaser at a business location of the seller, the sale is sourced to that business location;

(2) If the product or service is not received by the purchaser at a business location of the seller, the sale is sourced to the location where receipt by the purchaser or the purchaser's designated donee occurs, including the location indicated by instructions for delivery to the purchaser or donee known to the seller;

(3) If subdivisions (b)(1) and (2) of this section do not apply, the sale is sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith;

(4) If subdivisions (b)(1)-(3) of this section do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available if the use of this address does not constitute bad faith; or

(5) If none of the previous rules of subdivisions (b)(1)-(4) of this section apply, including the circumstance in which the seller is without sufficient information to apply the previous rules, the location will be determined by the address from which tangible personal property was shipped or from which the service was provided, disregarding for these purposes any location that merely provided the digital transfer of the product sold.

(c) The lease or rental of tangible personal property other than property identified in subsection (d) or subsection (e) of this section shall be sourced as follows:

(1) (A) For a lease or rental that requires recurring periodic payments, the first periodic payment is sourced the same as a retail sale in accordance with the provisions of subsection (b) of this section.

(B) Periodic payments made after the first payment are sourced to the primary property location for each period covered by the payment.

(C) The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business if use of this address does not constitute bad faith.

(D) The property location shall not be altered by intermittent use at different locations such as use of business property that accompanies employees on business trips and service calls;

(2) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (b) of this section; and

(3) This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis or on the acquisition of property for lease.

(d) The lease or rental of motor vehicles, trailers, semitrailers, or aircraft that do not qualify as transportation equipment as defined in subsection (e) of this section shall be sourced as follows:

(1) (A) For a lease or rental that requires recurring periodic payments, each periodic payment is sourced to the primary property location.

(B) The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business if use of this address does not constitute bad faith.

(C) This location shall not be altered by intermittent use at different locations;

(2) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (b) of this section; and

(3) This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis or on the acquisition of property for lease.

(e) (1) Including a lease or rental, the retail sale of transportation equipment shall be sourced the same as a retail sale in accordance with the provisions of subsection (b) of this section, notwithstanding the exclusion of a lease or rental in subsection (b) of this section.

(2) As used in this section, "transportation equipment" means any of the following:

(A) Locomotives and railcars that are utilized for the carriage of persons or property in interstate commerce;

(B) Trucks and truck tractors with a Gross Vehicle Weight Rating of ten thousand one pounds (10,001 lbs.) or greater, trailers, semitrailers, or passenger buses that are:

(i) Registered through the International Registration Plan; and

(ii) Operated under authority of a carrier authorized and certificated by the United States Department of Transportation or another federal authority to engage in the carriage of persons or property in interstate commerce;

(C) Aircraft that are operated by air carriers authorized and certificated by the United States Department of Transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce; or

(D) Containers designed for use on and component parts attached or secured on the items under subdivision (e)(1) of this section and this subdivision (e)(2).

(f) As used in subsection (b) of this section:

(1) "Receive" and "receipt" mean:

(A) Taking possession of tangible personal property; or

(B) Making first use of services; and

(2) "Receive" and "receipt" do not include possession by a shipping company on behalf of the purchaser.

(g) When a motor vehicle, trailer, or semitrailer that requires licensing is sold to a person who resides in Arkansas, the sale is sourced to the residence of the purchaser.

(h) This section shall apply to all state and local taxes administered by the Department of Finance and Administration.

(i) The destination sourcing rules in this section do not apply to florists.



§ 26-52-522 - Direct mail sourcing.

(a) As used in this section:

(1) "Advertising and promotional direct mail" means direct mail in which the primary purpose is to attract attention to a product, person, business, or organization or to attempt to sell, popularize, or secure financial support for a product, person, business, or organization;

(2) "Direct mail form" means:

(A) A Streamlined Sales and Use Tax Agreement certificate of exemption claiming direct mail, as in effect on January 1, 2011; or

(B) A written statement approved, authorized, or accepted by the state;

(3) (A) "Jurisdictional information" means information sufficient for the seller to source the sale of taxable printing services resulting in advertising and promotional direct mail to the state and local jurisdictions in which the printed materials are delivered or distributed to recipients.

(B) Jurisdictional information must be in a form in which such information can be retained and retrieved by the seller for the purpose of sales and use tax reporting.

(C) Access to a database that contains address information or a mailing list provided by the purchaser or a third party that does not allow the seller to retain and retrieve the jurisdictional information identifying jurisdictions where the advertising and promotional direct mail was delivered does not constitute receiving information showing the jurisdictions to which the advertising and promotional direct mail is delivered;

(4) (A) "Other direct mail" means any direct mail that is not advertising and promotional direct mail regardless of whether advertising and promotional direct mail is included in the same mailing and includes without limitation:

(i) Transactional direct mail that contains personal information specific to the addressee, including without limitation invoices, bills, statements of account, and payroll advices;

(ii) Any legally required mailings, including without limitation privacy notices, tax reports, and stockholder reports; and

(iii) Other non-promotional direct mail delivered to existing or former shareholders, customers, employees, or agents, including without limitation newsletters and informational pieces.

(B) "Other direct mail" does not include the development of billing information or the provision of any data processing service that is more than incidental; and

(5) "Product" means tangible personal property, a product transferred electronically, or a service.

(b) The sale of a taxable printing service resulting in the production and distribution of advertising and promotional direct mail or other direct mail shall be sourced in accordance with this section.

(c) (1) The seller shall source the sale of taxable printing service resulting in the production and distribution of advertising and promotional direct mail according to § 26-52-521(b)(5), unless the purchaser provides the seller with a direct pay permit, direct pay form, exemption certificate, or jurisdictional information.

(2) If the purchaser provides jurisdictional information to the seller, then the seller shall source the sale of the taxable printing service to the jurisdictions to which the advertising and promotional direct mail is to be delivered.

(d) The seller shall source the sale of taxable printing services resulting in the production and distribution of other direct mail according to § 26-52-521(b)(3), unless the purchaser provides the seller with a direct pay permit, direct pay form, or exemption certificate.

(e) When both advertising and promotional direct mail and other direct mail are combined in a single mailing, the sale is sourced as other direct mail.

(f) If a bundled transaction includes advertising and promotional direct mail, this section applies only if the primary purpose of the transaction is the sale of products or services that meet the definition of advertising and promotional direct mail.

(g) (1) In the absence of bad faith, the seller is relieved of any further obligation to collect any additional sales or use tax on the sale of advertising and promotional direct mail where the seller has sourced the sale according to the jurisdictional information provided by the purchaser.

(2) In the absence of bad faith, the seller is relieved of all obligations to collect, pay, or remit sales or use tax if the purchaser provides the seller with a direct pay permit, direct pay form, or exemption certificate.

(h) (1) If the purchaser provides the seller with a direct pay permit, direct pay form, or exemption certificate, then the purchaser shall source the sale to the jurisdictions to which the advertising and promotional direct mail or other direct mail is to be delivered to the recipients and shall report and pay any applicable sales or use tax due.

(2) Purchasers may use a reasonable summary or allocation of the distribution to the jurisdictions to which the advertising and promotional direct mail or other direct mail is delivered for the purposes of self-assessing and directly paying sales or use tax.

(3) This section does not limit any purchaser's:

(A) Obligation for sales or use tax to any state to which the direct mail is delivered;

(B) Right under local, state, federal, or constitutional law to a credit for sales or use taxes legally due and paid to other jurisdictions; or

(C) Right to a refund of sales or use taxes overpaid to any jurisdiction.



§ 26-52-523 - Credit or rebate on local sales and use tax.

(a) As used in this section:

(1) "Qualifying purchase" means a purchase of tangible personal property or a taxable service:

(A) For which the purchaser may take a business expense deduction pursuant to 26 U.S.C. § 162, as in effect on January 1, 2007;

(B) For which the purchaser may take a depreciation deduction pursuant to 26 U.S.C. § 167, as in effect on January 1, 2007;

(C) By an exempt organization under 26 U.S.C. § 501, as in effect on January 1, 2007, if the purchase would be subject to a business expense deduction or depreciation deduction if the purchaser were not an exempt organization under 26 U.S.C. § 501, as in effect on January 1, 2007; or

(D) By a state, or any county, city, municipality, school district, state-supported college or university, or any other political subdivision of a state, if the purchase would be subject to a business expense deduction or depreciation deduction if the purchaser were not one (1) of the entities enumerated in this subdivision (a)(1)(D);

(2) "Single transaction" means any sale of tangible personal property or a taxable service reflected on a single invoice, receipt, or statement for which an aggregate sales or use tax amount has been reported and remitted to the state for a single local taxing jurisdiction; and

(3) "Travel trailer" means a trailer that:

(A) Provides temporary living quarters for travel, recreation, or camping;

(B) Includes a chassis having wheels and a trailer hitch or fifth wheel for towing; and

(C) Is required to be licensed for highway use under Arkansas law.

(b) (1) A purchaser that pays any municipal sales or use tax in excess of the tax due on the first two thousand five hundred dollars ($2,500) of gross receipts or gross proceeds from the purchase of a travel trailer or from a qualifying purchase of tangible personal property or a taxable service in a single transaction is entitled to a credit or rebate of the excess amount of municipal sales or use tax paid on each single transaction.

(2) A purchaser that pays any county sales or use tax in excess of the tax due on the first two thousand five hundred dollars ($2,500) of gross receipts or gross proceeds from the purchase of a travel trailer or from a qualifying purchase of tangible personal property or a taxable service in a single transaction is entitled to a credit or rebate of the excess amount of county sales or use tax paid on each single transaction.

(c) (1) A purchaser that is required by § 26-52-501, § 26-52-509, or § 26-53-125 to file a sales or use tax return may file a claim for a credit or rebate under this section with the Director of the Department of Finance and Administration in connection with the sales or use tax return and offset the amount of credit or rebate claimed against any municipal or county sales or use tax due to be remitted with the return.

(2) A purchaser that qualifies for a credit or rebate under this section and is not required to file a sales or use tax return as provided in subdivision (c)(1) of this section may file a claim for a credit or rebate under this section with the director.

(3) If a rebate would be due under this section as a result of the purchase of a travel trailer and if the gross receipts or compensating use tax on the travel trailer is collected directly from the purchaser by the Department of Finance and Administration under § 26-52-510 or § 26-53-126, then the department shall collect only the amount of tax due less the amount to which the purchaser would be entitled under the rebate provisions of this section.

(d) No credit or rebate under this section shall be paid for any claim filed after six (6) months from the date of the qualifying purchase or after six (6) months from the date of payment, if later.

(e) A claim for a credit or rebate under this section shall be filed with the local taxing jurisdiction if, at the time the claim is filed, the local sales or use tax that is the subject of the claim has been out of existence for more than sixty (60) days.

(f) No interest shall accrue or be paid on an amount subject to a claim for a credit or rebate under this section.

(g) The director may promulgate rules to administer this section, including without limitation providing an administratively feasible method for filing a claim for a credit or rebate and any necessary forms.

(h) This section does not apply to a local sales tax levied in accordance with § 26-52-303 or § 26-75-502.

(i) Except as provided in subsection (h) of this section, this section applies to any local sales or use tax collected by the director pursuant to any state tax law authorizing a county or municipality to levy a sales or use tax.






Subchapter 6 - -- Equalization of Taxes For Border Cities and Towns

§ 26-52-601 - Legislative findings and intent.

(a) (1) In the passage of this subchapter, the General Assembly is cognizant of the inequities faced by cities and towns in this state and their inhabitants when the cities and towns are divided by a state line from an incorporated city or town in another state in which the tax burden of the citizens of the city or town in the adjoining state is substantially less than the tax burden imposed by the laws of this state upon the citizens of a border city or town in this state.

(2) The General Assembly is also cognizant that these tax inequities offer inducements to citizens who would otherwise settle in Arkansas and operate businesses in Arkansas to move to the border cities in the adjoining states.

(b) The passage of this subchapter is designed to establish a method of equalizing the inequities imposed under the tax laws of this state, thereby offering inducements to persons to establish their homes and businesses in the Arkansas border city or town.



§ 26-52-602 - Vote to equalize taxes authorized.

Whenever any city or town in this state is divided by a street state line from an incorporated city or town in an adjoining state in which the other state does not levy a state income tax, the qualified electors of the Arkansas border city or town may vote to equalize the state taxes paid by citizens in the border city or town in Arkansas with the tax advantages of the citizens of the adjoining city or town in the other state in the manner provided in this subchapter.



§ 26-52-603 - Benefits of subchapter for individual taxpayers only.

This subchapter is intended to exempt only individual taxpayers from the Arkansas income tax and not to provide exemption for corporations or any taxpayers other than individual taxpayers.



§ 26-52-604 - Individual taxpayers entitled to benefit of subchapter.

Any individual taxpayer residing in any border city or town located outside the State of Arkansas shall be entitled to the benefits of the provisions of this subchapter with respect to income derived by any individual taxpayer from employment or business activity engaged in the Arkansas border city upon which income tax is due the State of Arkansas under the provisions of the Income Tax Act of 1929, § 26-51-101 et seq.



§ 26-52-605 - Election proceedings.

(a) The governing body of an Arkansas border city or town, as described in § 26-52-602, by ordinance, may call a special election, or, upon petition of not less than ten percent (10%) of the qualified electors of the Arkansas border city or town, as determined by the number of votes cast in the Arkansas border city or town for all candidates for election to the Office of Governor of Arkansas in the immediately preceding general election, filed with the city clerk of the city or town petitioning that a special election be called, a special election shall be called in accordance with § 7-11-201 et seq. in the city or town on the question of the imposition of an additional state tax of one percent (1%) to be administered and collected as a local sales tax upon the gross receipts or gross proceeds derived from taxable sales within the border city or town under the provisions of this chapter, and the proceeds derived therefrom shall benefit the State of Arkansas in lieu of the state income tax law applying to the net taxable income derived by individuals who are residents of the border city or town.

(b) The special election shall be called not later than one hundred twenty (120) days following the adoption of the ordinance by the governing body of the city or town, or the filing of a petition requesting the special election.

(c) Notice of the special election shall be given by publication in some newspaper of general circulation within the Arkansas border city or town on two (2) occasions not more than thirty (30) days and not less than ten (10) days prior to the date of the special election.

(d) The special election shall be held by the county board of election commissioners, and the special election judges and clerks shall be selected and the special election shall be conducted and the results shall be tabulated and certified in the manner now provided by law for the holding of elections in this state.

(e) On the ballot shall be printed the following issue: Click here to view image.

(f) The voter shall cast the vote of his or her choice by placing an "X" opposite the issue of his or her choice.



§ 26-52-606 - Election results -- Effect.

(a) (1) In the event a majority of the qualified electors of the Arkansas border city or town voting on the issue at the election vote FOR the imposition of an additional one percent (1%) gross receipts tax on taxable sales in the border city or town, then the additional one percent (1%) tax shall be levied effective January 1 next following the date of the election and thereafter.

(2) For as long as the additional one percent (1%) gross receipts tax is levied in the city, individuals who are residents of the city shall not be subject to the imposition of the Arkansas income tax, as levied by the Income Tax Act of 1929, § 26-51-101 et seq.

(b) If a majority of the qualified electors of the Arkansas border city or town shall vote AGAINST the levy of an additional one percent (1%) gross receipts tax in lieu of payment of the state income tax in the city, then the citizens of the city or town shall continue to pay state gross receipts tax and state income tax, as provided by law.



§ 26-52-607 - Levy of use tax.

In all cities in this state divided by a street state line from an incorporated city or town in an adjoining state which does not impose an income tax that have adopted a one percent (1%) state sales tax pursuant to this subchapter, there is also levied an additional one percent (1%) state use tax which shall be administered and collected as a local tax, and enforced in accordance with the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.






Subchapter 7 - -- Economic Investment Tax Credit Act

§ 26-52-701 - Title.

This subchapter may be referred to and cited as the "Economic Investment Tax Credit Act".



§ 26-52-702 - Definitions.

As used in this subchapter:

(1) "Corporate headquarters" means the home or center of operations, including research and development, of a national or multinational corporation;

(2) "Defense industry project" means an investment of at least five million dollars ($5,000,000) and an increase in employment of at least two hundred fifty (250) full-time permanent employees by a company which manufactures components for the defense industry and whose unit cost exceeds five hundred thousand dollars ($500,000);

(3) "Distribution center" means a facility for the reception, storage, or shipping of:

(A) A business' own products which the business wholesales to retail businesses or ships to its own retail outlets;

(B) Products owned by other companies with which the business has contracts for storage and shipping if seventy-five percent (75%) of the sales revenue is from out-of-state customers; or

(C) Products for sale to the general public if seventy-five percent (75%) of the sales revenue is from out-of-state customers;

(4) "Eligible business" means a business eligible for sales and use tax credits under the provisions of this subchapter that has been in continuous operation in Arkansas for at least two (2) years prior to the initial application to the Director of the Arkansas Economic Development Commission, has obtained a direct-pay sales and use tax permit from the Revenue Division of the Department of Finance and Administration under the provisions of § 26-52-509, and is classified as one (1) or more of the following types of businesses:

(A) Manufacturers classified in federal Standard Industrial Classification codes 20-39, including semiconductor and microelectronic manufacturers;

(B) (i) Computer businesses primarily engaged in providing computer programming services, the design and development of prepackaged software, businesses engaged in digital content production and preservation, computer processing and data preparation services, information retrieval services, and computer and data processing consultants and developers.

(ii) All businesses in this group must derive at least seventy-five percent (75%) of their revenue from out-of-state sales and have no retail sales to the public;

(C) (i) Businesses primarily engaged in motion picture production.

(ii) All businesses in this group must derive at least seventy-five percent (75%) of their revenue from out-of-state sales and have no retail sales to the public;

(D) Businesses primarily engaged in commercial physical and biological research as classified by Standard Industrial Classification code 8731;

(E) A distribution center with no retail sales to the general public, unless seventy-five percent (75%) of the sales revenue is from out-of-state customers;

(F) An office sector business with no retail sales to the general public;

(G) A corporate or regional headquarters with no retail sales to the general public; and

(H) A coal mining operation that employs twenty-five (25) or more net full-time permanent positions;

(5) "Modernization" means to increase efficiency or to increase productivity of the business through investment in machinery or equipment, or both, and shall not include costs for routine maintenance;

(6) "Office sector" means control centers that influence the environment in which data processing, customer service, credit accounting, telemarketing, claims processing, and other administrative functions that act as production centers;

(7) "Person" means a person as defined by § 26-18-104;

(8) (A) "Project" means any construction, expansion, or modernization in Arkansas by an eligible business.

(B) The investment must exceed five million dollars ($5,000,000) or six million dollars ($6,000,000) for projects involving multiple locations within the State of Arkansas, including the cost of the land, buildings, and equipment used in the construction, expansion, or modernization and which construction, expansion, or modernization has been approved by the Arkansas Economic Development Commission as a construction, expansion, or modernization project which qualifies for the credit under the provisions of this subchapter;

(9) "Regional headquarters" means the center of operations for a specific geographic area; and

(10) "Routine maintenance" means the replacement of existing machinery parts with like parts.



§ 26-52-703 - Precluded provisions supplemental.

(a) A recipient of benefits under this subchapter is precluded from receiving benefits under the Arkansas Enterprise Zone Act of 1993, § 15-4-1701 et seq., for the same project.

(b) A recipient of benefits under this subchapter is precluded from receiving benefits under the Manufacturer's Investment Tax Credit Act, § 26-51-2001 et seq., for the same project.



§ 26-52-704 - Credit granted.

There is granted a credit against the state sales and use tax liability of an eligible business of seven percent (7%) of the amount of the total project cost of any project, subject to the limit set out in § 26-52-705.



§ 26-52-705 - Qualification and determination of credit.

(a) (1) In order to qualify for and receive the credits afforded by this subchapter, any eligible business undertaking a project shall submit a project plan to the Director of the Arkansas Economic Development Commission thirty (30) days prior to the start of construction.

(2) The plan submitted to the Arkansas Economic Development Commission shall contain such information as may be required by the Director of the Arkansas Economic Development Commission to determine eligibility.

(b) (1) Upon determination by the Director of the Arkansas Economic Development Commission that the project qualifies for credit under this subchapter, the Director of the Arkansas Economic Development Commission shall certify to the Director of the Department of Finance and Administration that the project is qualified and transmit with his or her certification the documents upon which the certification was based or copies of the documents.

(2) Upon receipt by the Director of the Department of Finance and Administration of a certification from the Director of the Arkansas Economic Development Commission that an eligible business as defined by § 26-52-702 is entitled to credit under this subchapter, the Director of the Department of Finance and Administration shall provide forms to the eligible business on which to claim the credit.

(c) (1) At the end of the calendar year in which the application was made to the Director of the Arkansas Economic Development Commission and at the end of each calendar year thereafter until the project is completed, the eligible business shall certify, on the form provided by the Director of the Department of Finance and Administration, the amount of expenditures on the project during the preceding calendar year.

(2) (A) Upon receipt of the form certifying expenditures, the Director of the Department of Finance and Administration shall determine the amount due as a credit for the preceding calendar year and issue a memorandum of credit to the eligible business in the amount of seven percent (7%) of the expenditure.

(B) (i) (a) (1) The credit shall then be applied against the eligible business' state sales or use tax liability in the year following the year of the expenditure.

(2) However, if the credit is not used in the calendar year following the expenditure, it may be carried over to the next succeeding calendar year for a total period of six (6) years following the year in which the credit was first available for use or until the credit is exhausted, whichever occurs first.

(b) For eligible defense projects, if the credit is not used in the calendar year following the expenditure, the credit may be carried over to the next succeeding calendar year for a total of nine (9) years following the year in which the credit was first available for use or until the credit is exhausted, whichever occurs first.

(ii) (a) The credit shall be used by the eligible business as a credit against the regular direct-pay sales or use tax return of the business.

(b) In no event shall the credit used on any regular return be more than fifty percent (50%) of the eligible business' total state sales or use tax liability for the reporting period, except that a company with an eligible defense industry project may claim a credit for one hundred percent (100%) of the sales and use tax liability for the reporting period.

(iii) The Director of the Department of Finance and Administration may require proof of these expenditures.

(iv) (a) The Director of the Department of Finance and Administration may examine those records necessary and specific to the project to determine credit eligibility.

(b) Any credits disallowed will be subject to payment in full.

(d) For all projects approved after July 1, 1997, in order to receive credit for project costs, the project costs must be incurred within five (5) years from the date of certification of the project plan by the Director of the Arkansas Economic Development Commission.

(e) (1) If project costs exceed the initial project cost estimate included in the financial incentive plan, the business shall amend the financial incentive plan to include updated cost figures.

(2) Amendments that exceed fifty percent (50%) of the original financial incentive plan estimate shall be submitted as a new project.

(3) An amendment shall not change the start date of the original project.



§ 26-52-706 - Administration.

(a) A person claiming credit under a provision of this subchapter is a "taxpayer" within the meaning of § 26-18-104 and shall be subject to all applicable provisions of § 26-18-104.

(b) Administration of the provisions of this subchapter shall be under the provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(c) The Director of the Arkansas Economic Development Commission may promulgate such rules and regulations as are necessary to carry out the intent and purposes of this subchapter.






Subchapter 8 - -- Custom Manufactured Homes

§ 26-52-801 - Definitions.

As used in this subchapter:

(1) "Acquisition price" means the purchase price of the new manufactured home or modular home to be paid by the purchaser as set forth on the actual invoice or bill of sale, excluding transportation and delivery fees, installation fees, and other items or services that are to be included as part of the final sale of the new manufactured home or modular home by the retailer before the consideration of a trade-in allowance or down payment paid in cash or otherwise;

(2) "Manufactured home" means a factory-built structure produced in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq., and designed to be used as a dwelling unit;

(3) "Mobile home" means a structure built in a factory prior to the enactment of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq., and designed to be used as a dwelling unit; and

(4) "Modular home" means a factory-built structure produced in accordance to state or local construction codes and standards and designed to be used as a dwelling unit.



§ 26-52-802 - Sale of manufactured, modular, or mobile homes.

(a) Whether from an established business or by a licensed retailer, every person selling manufactured homes or modular homes in this state shall obtain a permit and report and remit to the Director of the Department of Finance and Administration as provided in this chapter, together with:

(1) Copies of invoices, sales, tickets, or bills of sale reflecting the dates of all sales of such new manufactured homes or modular homes;

(2) The purchaser's name and address;

(3) The make, year, model, serial number, and acquisition price of each manufactured home or modular home; and

(4) If applicable, the amount of tax collected from the purchaser.

(b) Upon the initial sale of a new manufactured home or modular home, the tax levied by this chapter shall be collected on sixty-two percent (62%) of the acquisition price of the new manufactured home or modular home.

(c) No tax shall be due on the sale of a mobile home or on a subsequent sale of a manufactured home or modular home, including any tax levied by this chapter or any other gross receipts tax levied by the state.



§ 26-52-803 - Enforcement.

(a) Any permittee who fraudulently attempts to evade any provision of this section or of this chapter shall be subject to having his or her permit revoked after notice and hearing provided in § 26-52-208.

(b) (1) Upon payment of all applicable registration and title fees, any manufactured home retailer licensed pursuant to § 27-14-601(a)(6) that makes a subsequent purchase of a manufactured home for which the seller does not have a certificate of title may register the manufactured home for the sole purpose of obtaining a certificate of title.

(2) No license plate or decal shall be provided with the registration.






Subchapter 9 - -- Steel Mill Tax Incentives

§ 26-52-901 - Definitions.

As used in this subchapter:

(1) "Invested" includes expenditures made from the proceeds of bonds, including interim notes or other evidence of indebtedness, issued by a municipality, county, or an agency or instrumentality of a municipality, county, or the State of Arkansas, if the obligation to repay the bonds, including interest thereon, is a legal binding obligation, directly or indirectly, of the taxpayer; and

(2) "Qualified manufacturer of steel" means any natural person, company, or corporation engaged in the manufacture, refinement, or processing of steel whenever more than fifty percent (50%) of the electricity or more than fifty percent (50%) of the natural gas consumed in the manufacture, refinement, or processing of steel is used to power an electric arc furnace or furnaces, continuous casting equipment, or rolling mill equipment in connection with the melting, continuous casting, or rolling of steel or in the preheating of steel for processing through a rolling mill or rolling mills, or both.



§ 26-52-902 - Certification required.

(a) To claim the benefits of this subchapter, a taxpayer must obtain a certification from the Director of the Arkansas Economic Development Commission certifying to the Revenue Division of the Department of Finance and Administration that the taxpayer:

(1) Operates a steel mill in Arkansas which began production after February 16, 1987; and

(2) Has invested, after February 16, 1987, in excess of one hundred twenty million dollars ($120,000,000) in the steel mill, which investment expenditure is for one (1) of the following:

(A) Property purchased for use in the construction of a building or buildings or any addition or improvement thereon to house the steel mill;

(B) (i) Machinery and equipment to be located in or in connection with the steel mill.

(ii) Motor vehicles of a type subject to registration shall not be considered as machinery and equipment; or

(C) Project planning costs or construction labor costs, including on-site direct labor and supervision, whether employed by a contractor or the project owner; architectural fees or engineering fees, or both; right-of-way purchases; utility extensions; site preparation; parking lots; disposal or containment systems; water and sewer treatment systems; rail spurs; streets and roads; purchase of mineral rights; land; buildings; building renovation; production, processing, and testing equipment; freight charges; building demolition; material handling equipment; drainage systems; water tanks and reservoirs; storage facilities; equipment rental; contractor's cost plus fees; builders risk insurance; original spare parts; job administrative expenses; office furnishings and equipment; rolling stock; capitalized start-up costs as recognized by generally accepted accounting principles; and other costs related to the construction.

(b) As used in subdivision (a)(2)(C) of this section, "production, processing, and testing equipment" includes machinery and equipment essential for the receiving, storing, processing, and testing of raw materials and the production, storage, testing, and shipping of finished products, including facilities for the production of steam, electricity, chemicals, and other materials that are essential to the manufacturing process, but which are consumed in the manufacturing process and do not become essential components of the finished product.

(c) To claim the benefits of § 26-52-903, a taxpayer must be certified pursuant to subsection (a) of this section or obtain a certification from the Director of the Arkansas Economic Development Commission certifying to the division that the taxpayer meets the definition of "qualified manufacturer of steel" contained in § 26-52-901.



§ 26-52-903 - Exemption from taxes.

Sales of natural gas and electricity to taxpayers qualified under § 26-52-902 for use in connection with the steel mill shall be exempt from:

(1) The gross receipts tax levied by this chapter;

(2) The Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.; and

(3) Any other state or local tax administered under this chapter or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.



§ 26-52-911 - Definitions.

As used in this section and §§ 26-52-912 -- 26-52-914:

(1) "Invested" includes expenditures made from the proceeds of bonds including interim notes or other evidence of indebtedness issued by a municipality, county, or an agency or instrumentality of a municipality, county, or the State of Arkansas, if the obligation to repay the bonds, including interest thereon, is a legal, binding obligation, directly or indirectly, of the taxpayer;

(2) "Production and processing equipment" includes machinery and equipment essential for the receiving, storing, processing, and testing of raw materials and the production, storage, testing, and shipping of finished products, including facilities for the production of steam, electricity, chemicals, and such other materials that are essential to the manufacturing process, but which are consumed in the manufacturing process and do not become essential components of the finished product; and

(3) A taxpayer is a "qualified manufacturer of steel" if:

(A) The taxpayer is a natural person, company, or corporation engaged in the manufacture, refinement, or processing of steel; and

(B) More than fifty percent (50%) of the electricity or natural gas consumed in the manufacture, refinement, or processing of steel by the taxpayer is used either:

(i) To power an electric arc furnace or furnaces, continuous casting equipment, or rolling mill equipment in connection with melting, continuous casting, or rolling of steel; or

(ii) In the preheating of steel for processing through a rolling mill.



§ 26-52-912 - Certification required -- Contents.

To claim the benefits of §§ 26-52-911 -- 26-52-914, a taxpayer must obtain certification prior to June 30, 1994, from the Director of the Arkansas Economic Development Commission certifying to the Revenue Division of the Department of Finance and Administration that:

(1) The taxpayer is a "qualified manufacturer of steel" as defined in § 26-52-911; or

(2) (A) The taxpayer operates a steel mill in Arkansas which began production after February 13, 1991; and

(B) The taxpayer has invested, after February 13, 1991, in excess of one hundred twenty million dollars ($120,000,000) in the steel mill, which investment expenditure is for one (1) of the following:

(i) Property purchased for use in the construction of a building or buildings or any addition or improvement thereon to house the steel mill;

(ii) Machinery and equipment to be located in or in connection with the steel mill. Motor vehicles of a type subject to registration shall not be considered as machinery and equipment; or

(iii) Project planning costs; construction labor costs, including on-site direct labor and supervision whether employed by a contractor or the project owner; architectural or engineering fees; right-of-way purchases; utility extensions; site preparation; parking lots; disposal or containment systems; water and sewer treatment systems; rail spurs; streets and roads; purchase of mineral rights; land; buildings; building renovation; production, processing, and testing equipment; freight charges; building demolition; material handling equipment; drainage systems; water tanks and reservoirs; storage facilities; equipment rental; contractor's cost plus fees; builders risk insurance; original spare parts; job administration expenses; office furnishings and equipment; rolling stock; capitalized start-up costs as recognized by generally accepted accounting principles; and other costs related to the construction.



§ 26-52-913 - Net operating loss deduction -- Carry forward.

Taxpayers qualified under § 26-52-912(b) and entitled to a net operating loss deduction as provided in § 26-51-427 may carry forward that deduction to the next-succeeding taxable year following the year of such net operating loss and annually thereafter for a total period of ten (10) years or until such net operating loss has been exhausted, whichever is earlier. The net operating loss deduction must be carried forward in the order named above.



§ 26-52-914 - Exemption of sales of natural gas and electricity.

(a) Sales of natural gas and electricity to taxpayers qualified under § 26-52-912(a) or § 26-52-912(b) for use in connection with the steel mill shall be exempt from:

(1) The Arkansas gross receipts tax levied by this chapter;

(2) The Arkansas compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.; and

(3) Any other state or local tax administered under this chapter or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) [Repealed.]






Subchapter 10 - -- Tourism Gross Receipts Tax



Subchapter 11 - -- Arkansas Medicaid Gross Receipts Tax Act



Subchapter 12 - -- Medicaid Provider Excise Tax



Subchapter 13 - -- Personal Care Services Excise Tax



Subchapter 14 - -- Home Health and Personal Care Services Tax



Subchapter 15 - -- Bingo Games



Subchapter 16 - -- Arkansas Sales Tax Advisory Committee






Chapter 53 - Compensating Or Use Taxes

Subchapter 1 - -- Arkansas Compensating Tax Act of 1949

§ 26-53-101 - Title.

The title of this subchapter shall be cited as the "Arkansas Compensating Tax Act of 1949".



§ 26-53-102 - Definitions.

As used in this subchapter:

(1) "Alcoholic beverage" means a beverage that is suitable for human consumption and contains five-tenths of one percent (0.5%) or more of alcohol by volume;

(2) (A) "Bundled transaction" means a retail sale of two (2) or more products, except real property and services to real property, in which:

(i) The products are otherwise distinct and identifiable; and

(ii) The products are sold for one (1) non-itemized price.

(B) "Bundled transaction" does not include the sale of any product in which the sales price varies or is negotiable based on the selection by the purchaser of the products included in the transaction.

(C) The Department of Finance and Administration shall promulgate rules to implement this subdivision (2);

(3) "Dietary supplement" means any product, other than tobacco, intended to supplement the diet that:

(A) Contains one (1) or more of the following dietary ingredients:

(i) A vitamin;

(ii) A mineral;

(iii) An herb or other botanical;

(iv) An amino acid;

(v) A dietary substance for use by humans to supplement the diet by increasing the total dietary intake; or

(vi) A concentrate, metabolite, constituent, extract, or combination of any ingredient described in this subdivision (3)(A) and is intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or if not intended for ingestion in such a form, is not represented as conventional food and is not represented for use as a sole item of a meal or of the diet; and

(B) Is required to be labeled as a dietary supplement, identifiable by the "Supplement Facts" box found on the label and as required pursuant to 21 C.F.R. § 101.36, as in effect on January 1, 2007;

(4) "Director" means the Director of the Department of Finance and Administration;

(5) (A) "Food" and "food ingredients" mean substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value.

(B) "Food" and "food ingredients" do not include an alcoholic beverage, tobacco, or a dietary supplement;

(6) "In this state" or "in the state" or "within this state" means within the exterior limits of the State of Arkansas and includes all territory within those limits owned by or ceded to the United States of America;

(7) "Motor vehicle" means a vehicle that is self-propelled and is required to be registered for use on the highway;

(8) "Person" means any individual, partnership, limited liability company, limited liability partnership, corporation, estate, trust, fiduciary, or any other legal entity;

(9) "Prepared food" means:

(A) Food sold in a heated state or heated by the seller;

(B) Two (2) or more food ingredients mixed or combined by the seller for sale as a single item; or

(C) (i) Food sold with an eating utensil provided by the seller, including a plate, knife, fork, spoon, glass, cup, napkin, or straw.

(ii) As used in subdivision (9)(C)(i) of this section, "plate" does not include a container or packaging used to transport the food;

(10) (A) "Purchase" means the sale of tangible personal property or taxable services by a vendor to a person for the purpose of storage, use, distribution, or consumption in this state.

(B) (i) "Purchase" also includes any withdrawal of tangible personal property from a stock or reserve maintained outside of the state by any person and subsequently brought into this state and thereafter stored, consumed, distributed, or used by that person or by any other person.

(ii) In such an event, the tax shall be computed on the value of the tangible personal property at the time it is brought into this state.

(C) No tax shall be computed to the extent that a withdrawal consists of carbonaceous materials such as petroleum coke or carbon anodes that are to be directly used or consumed in the electrolytic reduction process of producing tangible personal property for ultimate sale at retail;

(11) "Purchaser" means a person to whom a sale of tangible personal property is made or to whom a taxable service is furnished;

(12) (A) "Sale" means any transfer, barter, or exchange of the title or ownership of tangible personal property or taxable services or the right to use, store, distribute, or consume the tangible personal property or taxable services for a consideration paid or to be paid in installments or otherwise and includes any transaction whether called leases, rentals, bailments, loans, conditional sales, or otherwise, notwithstanding that the title or possession of the property, or both, is retained for security.

(B) For the purpose of this subchapter, the sale of tangible personal property or taxable services shall be sourced according to §§ 26-52-521, 26-52-522, and 26-52-523;

(13) (A) "Sales price" or "purchase price" means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(i) The seller's cost of the property sold;

(ii) The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, and any other expense of the seller;

(iii) A charge by the seller for any service necessary to complete the sale, other than a delivery or installation charge;

(iv) Delivery charge;

(v) (a) Installation charge.

(b) However, installation charges will not be included in the "sales price" if they are not a specifically taxable service under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or this subchapter and the installation charges have been separately stated on the invoice, billing, or similar document given to the purchaser; or

(vi) Credit for any trade-in.

(B) "Sales price" or "purchase price" shall not include:

(i) A discount, including cash, term, or a coupon that is not reimbursed by a third party and that is allowed by a seller and taken by a purchaser on a sale;

(ii) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property or services if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(iii) Any tax legally imposed directly on the consumer that is separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(14) "Seller" means a person making a sale, lease, or rental of tangible personal property or services;

(15) "Storage" means any keeping or retention in this state of tangible personal property or taxable services purchased from a vendor for any purpose except sale or subsequent use solely outside this state;

(16) (A) "Tangible personal property" means personal property that may be seen, weighed, measured, felt, or touched or is in any other manner perceptible to the senses.

(B) "Tangible personal property" includes electricity, water, gas, steam, and prewritten computer software;

(17) "Taxable service" means a service that is taxable under this subchapter or the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.;

(18) "Taxpayer" means any person remitting the tax or who should remit the tax or should have remitted the tax levied by this subchapter;

(19) "Tobacco" means a cigarette, cigar, chewing or pipe tobacco, or any other item that contains tobacco;

(20) (A) "Use", with respect to tangible personal property, means the exercise of any right or power over tangible personal property incident to the ownership or control of that tangible personal property except that it shall not include the sale of that tangible personal property in the regular course of business.

(B) With respect to a taxable service, "use" means the privilege of using the service, enjoyment of the service, or the first act within this state by which the purchaser takes or assumes dominion or control over the service or the article of tangible personal property upon which the service was performed; and

(21) (A) (i) "Vendor" means every person engaged in making sales of tangible personal property or taxable services by mail order, by advertising, or by agent, by peddling tangible personal property or taxable services, by soliciting, or by taking orders for such sales for storage, use, distribution, or consumption in this state.

(ii) "Vendor" includes all salespersons, solicitors, hawkers, representatives, consignees, peddlers, or canvassers as agents of the dealers, distributors, consignors, supervisors, principals, or employers under whom they operate or from whom they obtain the tangible personal property or taxable services sold by them.

(B) Regardless of whether a person is making sales on his or her own behalf or on behalf of dealers, distributors, consignors, supervisors, principals, or employers, the person must be regarded as a vendor, and the dealers, distributors, consignors, supervisors, principals, or employers must be regarded as vendors for purposes of this subchapter.



§ 26-53-103 - Administration of subchapter.

(a) The administration of this subchapter is vested in and shall be exercised by the Director of the Department of Finance and Administration.

(b) The administration cost of this subchapter shall not exceed three percent (3%) of the actual revenues collected.



§ 26-53-104 - Rules and regulations -- Forms.

(a) The Director of the Department of Finance and Administration shall promulgate rules and regulations and prescribe forms for the proper enforcement of this subchapter.

(b) (1) The rules, regulations, and forms shall be dated and issued under a systematic method of numbering, and copies shall be made available to any person requesting them.

(2) A complete file of all the rules, regulations, and forms shall be kept in the office of the director.



§ 26-53-105 - Sales and Use Tax Section.

The Director of the Department of Finance and Administration shall create within the Revenue Division of the Department of Finance and Administration the Sales and Use Tax Section for the collection, enforcement, and administration of the tax levied by this subchapter.



§ 26-53-106 - Imposition and rate of tax generally -- Presumptions.

(a) There is levied and there shall be collected from every person in this state a tax or excise for the privilege of storing, using, distributing, or consuming within this state any article of tangible personal property or taxable service purchased for storage, use, distribution, or consumption in this state at the rate of three percent (3%) of the sales price of the tangible personal property or taxable service except for food and food ingredients that are taxed under § 26-53-145.

(b) This tax will not apply with respect to the storage, use, distribution, or consumption of any article of tangible personal property purchased, produced, or manufactured outside this state until the transportation of the article of tangible personal property has finally come to rest within this state or until the article of tangible personal property has become commingled with the general mass of property of this state.

(c) This tax applies to use, storage, distribution, or consumption of every article of tangible personal property or taxable service except as provided in this subchapter irrespective of whether the article of tangible personal property or similar articles of tangible personal property or the taxable service is manufactured within the State of Arkansas or is available for purchase within the State of Arkansas and irrespective of any other condition.

(d) (1) (A) For the purpose of the proper administration of this subchapter and to prevent evasion of the tax and the duty to collect the tax imposed in this section, it shall be presumed that tangible personal property or taxable services sold by any vendor for delivery in this state or transportation to this state are sold for storage, use, distribution, or consumption in this state unless the vendor selling the tangible personal property or taxable service has taken from the purchaser a resale certificate signed by and bearing the name, address, and sales tax permit number of the purchaser certifying that the property or taxable service was purchased for resale, except that sales made electronically will not require the purchaser's signature.

(B) The use by the purchaser of a resale certificate and any resulting liability for, or exemption from, use tax in a transaction involving a resale certificate shall be governed in all respects by the terms of § 26-52-517.

(2) It is further presumed that tangible personal property or taxable services shipped, mailed, expressed, transported, or brought to this state by the purchaser were purchased from a vendor for storage, use, distribution, or consumption in this state.



§ 26-53-107 - Additional taxes levied.

(a) (1) In addition to the excise tax levied upon the privilege of storing, using, distributing, or consuming tangible personal property and taxable services within this state by this subchapter there is levied an excise tax of one percent (1%) upon all tangible personal property and taxable services subject to the tax levied in this subchapter except for food and food ingredients that are taxed under § 26-53-145.

(2) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of state compensating taxes.

(b) (1) In addition to the excise tax levied upon the privilege of storing, using, distributing, or consuming tangible personal property and taxable services within the state by this subchapter, there is levied an excise tax of one-half of one percent (0.5%) upon all tangible personal property and taxable services subject to the tax levied in this subchapter except for food and food ingredients that are taxed under § 26-53-145.

(2) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of Arkansas compensating taxes.

(c) (1) There is levied an additional excise tax of one-half of one percent (0.5%) upon all tangible personal property and taxable services subject to the tax levied by this subchapter except for food and food ingredients that are taxed under § 26-53-145.

(2) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by this subchapter for the collection, reporting, and payment of Arkansas compensating taxes.

(d) (1) There is levied an additional excise tax of seven-eighths of one percent (0.875%) upon all tangible personal property and taxable services subject to the tax levied by this subchapter except for food and food ingredients that are taxed under § 26-53-145.

(2) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by this subchapter for the collection, reporting, and payment of Arkansas compensating taxes.



§ 26-53-108 - Imposition and rate of tax on certain personal property.

(a) For the following public carriers, a state compensating tax of three percent (3%) of the gross purchase price is levied on the tangible personal property of:

(1) Motor carriers, consisting of tractors, trailers, semitrailers, trucks, buses, and other rolling stock, including replacement tires, used directly in the transportation of persons or property in intrastate or interstate common carrier transportation;

(2) Railroads, except fuel consumed in the operation of railroad rolling stock;

(3) Pipelines, consisting of transmission lines and pumping or pressure control equipment used directly in or connected to the primary pipeline facility engaged in intrastate or interstate common carrier transportation of property; and

(4) Airlines, consisting of airplanes and navigation instruments used directly in or becoming a part of flight aircraft engaged in transportation of persons or property in regular scheduled intrastate or interstate common carrier transportation.

(b) For public telephone and telegraph companies, a state compensating tax of three percent (3%) of the gross purchase price is levied on tangible personal property consisting of exchange equipment, lines, boards, and all accessory devices used directly in and connected to the primary facility engaged in transmission of messages.

(c) For the following public utilities, a state compensating tax of three percent (3%) of the gross purchase price is levied on the tangible personal property of:

(1) Gas companies, consisting of transmission and distribution pipelines and pumping or pressure control equipment used in connection with transmission and distribution pipelines that are used directly in the primary pipeline facility for the purpose of transporting and delivering natural gas;

(2) Water companies, consisting of transmission and distribution lines, pumping machinery and controls used in connection with transmission and distribution lines, and cleaning or treating equipment of a primary water distribution system; and

(3) Public electric power companies, consisting of all machinery and equipment, including reactor cores, related accessory devices used in the generation and production of electric power and energy, and transmission facilities consisting of the lines, including poles, towers, and other supporting structures, transmitting electric power and energy with substations located on and attached to the lines.



§ 26-53-109 - Tax on use, storage, or distribution of computer software.

(a) The excise tax levied by this subchapter and by any act supplemental to this subchapter is levied on the privilege of storing, using, distributing, or consuming within this state any of the following:

(1) (A) Computer software, including prewritten computer software, which shall be treated as a use, storage, distribution, or consumption of tangible personal property for purposes of tax.

(B) As used in this section:

(i) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions;

(ii) (a) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(b) "Computer software" does not include software that is delivered electronically or by load and leave;

(iii) "Delivered electronically" means delivered to the purchaser by means other than tangible storage media;

(iv) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(v) "Load and leave" means delivery to the purchaser by use of a tangible storage media in which the tangible storage media is not physically transferred to the purchaser; and

(vi) "Prewritten computer software" means computer software, including prewritten upgrades, that is not designed and developed by the author or other creator to the specifications of a specific purchaser; and

(2) Service of repairing or maintaining computer equipment or hardware in any form.

(b) [Repealed.]



§ 26-53-110 - Financial institutions.

Sales of tangible personal property and services to financial institutions shall be subject to the state compensating tax levied in this subchapter, the same as such sales to other business corporations.



§ 26-53-111 - Deduction for bad debts.

A bad debt deduction from a taxable sale under this subchapter is allowed and shall be taken in the same manner as provided in § 26-52-309.



§ 26-53-112 - Exemptions generally.

There are specifically exempted from the taxes levied in this subchapter:

(1) Property or services, the storage, use, distribution, or consumption of which this state is prohibited from taxing under the United States Constitution or laws or the Arkansas Constitution or laws; and

(2) Sales of tangible personal property or services on which the tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., is levied and any tangible personal property or services specifically exempted from taxation by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and legislation enacted subsequent to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.



§ 26-53-113 - Exemption for unprocessed crude oil.

Unprocessed crude oil is specifically exempted from the taxes levied in this subchapter.



§ 26-53-114 - Exemption for certain machinery and equipment.

(a) There is specifically exempted from the taxes levied in this subchapter:

(1) (A) Only to the extent that the machinery and equipment is purchased and used for the purposes set forth in this subdivision (a)(1), machinery and equipment used directly in the producing, manufacturing, fabricating, assembling, processing, finishing, or packaging of articles of commerce at manufacturing or processing plants or facilities in the State of Arkansas, including facilities and plants for manufacturing feed, processing of poultry and eggs and livestock and the hatching of poultry.

(B) The machinery and equipment will be exempt under this section if it is purchased and used to create new manufacturing or processing plants or facilities within this state or to expand existing manufacturing or processing plants or facilities within this state;

(2) (A) Machinery purchased to replace existing machinery in its entirety and used directly in producing, manufacturing, fabricating, assembling, processing, finishing, or packaging of articles of commerce at manufacturing or processing plants or facilities in this state will be exempt under this section.

(B) (i) As used in subdivision (a)(2)(A) of this section, "machinery purchased to replace existing machinery" means that substantially all of the machinery and equipment required to perform an essential function is physically replaced with new machinery.

(ii) As used in subdivision (a)(2)(B)(i) of this section, "substantially" is intended to exclude routine repairs and maintenance and partial replacements that do not improve efficiency or extend the useful life of the entire machine, but it is not intended to mean that foundations and minor components which can be economically adapted, rebuilt, or refurbished must be completely replaced when replacement would be more expensive or impracticable than adapting, rebuilding, or refurbishing the old foundation and minor components; and

(3) Machinery and equipment required by state or federal law or regulations to be installed and utilized by manufacturing or processing plants or facilities or cities or towns in this state to prevent or reduce air or water pollution or contamination which might otherwise result from the operation of the plants or facility or city or town.

(b) As used in this section, "manufacturing" or "processing" refer to and include those operations commonly understood within their ordinary meaning and shall also include:

(1) Mining;

(2) Quarrying;

(3) Refining;

(4) Extracting oil and gas;

(5) Cotton ginning;

(6) Drying of rice, soybeans, and other grains;

(7) Manufacturing of feed;

(8) Processing of poultry and eggs and the hatching of poultry;

(9) Printing of all kinds, types, and characters, including the services of overprinting and photographic processing incidental to printing;

(10) Processing of scrap metal into grades and bales for further processing into steel and other metals;

(11) Rebuilding or remanufacturing of used parts and retreading of tires for automobiles, trucks, and other mobile equipment powered by electrical or internal combustion engines or motors if the rebuilt or remanufactured parts or retreaded tires are not sold directly to the consumer but are sold for resale; and

(12) Producing of protective coatings which increase the quality and durability of a finished product.

(c) (1) It is the intent of this section to exempt only such machinery and equipment as shall be used directly in the actual manufacturing or processing operation at any time from the initial stage when actual manufacturing or processing begins through the completion of the finished article of commerce and the packaging of the finished end product.

(2) As used in this section, "directly" is used to limit the exemption to only the machinery and equipment used in actual production during processing, fabricating, or assembling raw materials or semifinished materials into the form in which such personal property is to be sold in the commercial market.

(3) For purposes of this subsection, the following definitions, specific inclusions, and specific exclusions shall apply and represent the intent of the General Assembly as to its interpretation of the term "used directly":

(A) (i) Machinery and equipment used in actual production include machinery and equipment that meet all other applicable requirements and which cause a recognizable and measurable mechanical, chemical, electrical, or electronic action to take place as a necessary and integral part of manufacturing, the absence of which would cause the manufacturing operation to cease.

(ii) "Directly" does not mean that the machinery and equipment must come into direct physical contact with any of the materials that become necessary and integral parts of the finished product.

(iii) Machinery and equipment which handle raw, semifinished, or finished materials or property before the manufacturing process begins are not used directly in the manufacturing process.

(iv) Machinery and equipment which are necessary for purposes of storing the finished product are not used directly in the manufacturing process.

(v) Machinery and equipment used to transport or handle product while manufacturing is taking place are used directly;

(B) Further, machinery and equipment used directly in the manufacturing process includes without limitation the following:

(i) Molds, frames, cavities, and forms that determine the physical characteristics of the product or its packaging materials at any stage of the manufacturing process;

(ii) Dies, tools, and devices attached to or part of a unit of machinery that determine the physical characteristics of the product or its packaging material at any stage of the manufacturing process;

(iii) Testing equipment to measure the quality of the product at any stage of the manufacturing process;

(iv) Computers and related peripheral equipment that directly control or measure the manufacturing process; and

(v) Machinery and equipment that produce steam, electricity, or chemical catalysts and solutions that are essential to the manufacturing process but which are consumed during the course of the manufacturing process and do not become necessary and integral parts of the finished product;

(C) Machinery and equipment "used directly" in the manufacturing process shall not include the following:

(i) Hand tools;

(ii) Machinery, equipment, and tools used in maintaining and repairing any type of machinery and equipment;

(iii) Transportation equipment, including conveyors, used solely before or after the manufacturing process has been started or completed;

(iv) Office machines and equipment including computers and related peripheral equipment not directly used in controlling or measuring the manufacturing process;

(v) Buildings;

(vi) Machinery and equipment used in administrative, accounting, sales, or other such activities of the business;

(vii) All furniture;

(viii) All other machinery and equipment not used directly in manufacturing or processing operations as defined in this section; and

(ix) Machinery and equipment used by a manufacturer to produce or repair replacement dies, molds, repair parts or replacement parts, used or consumed in the manufacturer's own manufacturing process.

(d) The Director of the Department of Finance and Administration may promulgate rules and regulations for the orderly and efficient administration of this section.



§ 26-53-115 - Exemption for certain aircraft and railroad cars, parts, and equipment.

(a) The tax levied in this subchapter shall not apply to aircraft, aircraft equipment, and railroad parts, cars, and equipment, or to tangible personal property owned or leased by aircraft, airmotive, or railroad companies brought into the State of Arkansas solely and exclusively for:

(1) Refurbishing, conversion, or modification within this state and which is not used or intended for use in this state, and the presence of such tangible personal property within this state shall not be construed as storage, use, or consumption in this state for the purpose of this subchapter if the aircraft, aircraft equipment, and railroad parts, cars, and equipment, or tangible personal property is removed from this state within sixty (60) days from the date of the completion of the refurbishing, conversion, or modification; or

(2) Storage for use outside or inside the State of Arkansas regardless of the length of time any such property is so stored in the State of Arkansas.

(b) If any such property is subsequently initially used in the State of Arkansas, the tax levied by this subchapter shall be and become applicable to the property so used in Arkansas.

(c) The General Assembly determines that it was not the intent of this subchapter to impose the compensating tax upon aircraft, aircraft equipment, and railroad parts, cars, and equipment or to any tangible personal property owned or leased by aircraft, airmotive, or railroad companies as provided in § 26-53-106 and as classified by this section.



§ 26-53-116 - Exemption for sale and purchase of certain vessels.

The gross receipts and gross proceeds derived from the sale and purchase of vessels, barges, and towboats of at least a fifty-ton load displacement and parts and labor used in the repair and construction of them are exempt from the state compensating tax levied by this subchapter.



§ 26-53-117 - Exemption for motor fuels used in municipal buses -- Penalties for abuse of exemption.

(a) The gross receipts or gross proceeds derived from the sale of motor fuel to the owner or operator of a motor bus operated on designated streets according to regular schedule under municipal franchise which is used for municipal transportation purposes shall be exempt from the tax levied in this subchapter.

(b) However, it shall be unlawful for the owner or operator of a motor bus operating under municipal franchise as provided in this section to use any or permit the use of any motor fuel upon which the compensating tax has not been paid in any motor vehicle other than a motor bus operated on designated streets according to regular schedules under municipal franchise.

(c) (1) Any owner or operator of a motor bus permitting motor fuel to be used in violation of this section shall be guilty of a violation and upon conviction shall be fined in an amount of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).

(2) In addition to the fine in subdivision (c)(1) of this section, the owner or operator shall be liable to the State of Arkansas for a penalty of triple the amount of compensating tax due the State of Arkansas on any motor fuel upon which the compensating taxes have not been paid and which was used in violation of the provisions of this section.



§ 26-53-118 - Exemption for modular homes.

The storage, use, or consumption of a modular home constructed from materials on which the Arkansas gross receipts tax or state compensating tax has once been paid shall be exempt from the state compensating tax.



§ 26-53-119 - Exemption for sale of products for treating livestock and poultry and other commercial agricultural production.

The gross receipts or gross proceeds derived from sales of the following are exempt from the state compensating tax as levied by this subchapter:

(1) Agricultural fertilizer;

(2) Agricultural limestone; and

(3) Agricultural chemicals, including, but not limited to:

(A) Agricultural pesticides and herbicides used in commercial production of agricultural products;

(B) Vaccines, medications, and medicinal preparations used in treating livestock and poultry being grown for commercial purposes; and

(C) Chemicals, nutrients, and other ingredients used in the commercial production of yeast.



§ 26-53-120 - Feedstuffs used for livestock.

(a) All feedstuffs used in the commercial production of livestock or poultry in this state are exempt from the state compensating tax as levied by this subchapter.

(b) As used in this section, "feedstuffs" means:

(1) Processed or unprocessed grains;

(2) Mixed or unmixed grains;

(3) Whole or ground hay;

(4) Whole or ground straw;

(5) Hulls, whether or not mixed with other materials; and

(6) All food supplements, whether or not nutritional or medicinal, including hormones, antibiotics, vitamins, minerals, and medications ingested by poultry or livestock.



§ 26-53-121 - Registration of vendors -- Out-of-state vendors.

Every vendor selling tangible personal property or taxable services for storage, use, distribution, or consumption in this state shall:

(1) Register with the Director of the Department of Finance and Administration;

(2) Provide the location of any and all distribution or sales houses or offices of other places of business in this state; and

(3) Provide such other information as the director may require.



§ 26-53-122 - Agents furnished statements of compliance.

Every vendor selling tangible personal property or taxable services for storage, use, distribution, or consumption in this state shall furnish all agents with a statement to the effect that the agent's principal has been and is complying with the provisions of this subchapter.



§ 26-53-123 - Liability for tax.

(a) Every person storing, using, distributing, or consuming in this state tangible personal property or taxable services purchased from a vendor shall be liable for the tax imposed by this subchapter, and the liability shall not be extinguished until the tax has been paid to this state.

(b) However, a receipt from a vendor authorized by the Director of the Department of Finance and Administration under such rules and regulations as he or she may prescribe to collect the tax imposed given to the purchaser in accordance with the provisions of §§ 26-53-121 and 26-53-122 shall be sufficient to relieve the purchaser from further liability for the tax to which the receipt may refer.



§ 26-53-124 - Collection of tax by vendor.

(a) (1) (A) Every vendor making a sale of tangible personal property or taxable services directly or indirectly for the purpose of storage, use, distribution, or consumption in this state shall collect the tax from the purchaser and give a receipt for the tangible personal property or taxable services.

(B) Subdivision (a)(1)(A) of this section includes all out-of-state vendors who deliver merchandise and taxable services into Arkansas in their own conveyance when such merchandise or services will be stored, used, distributed, or consumed within this state.

(C) The sale of tangible personal property or taxable services will be sourced according to §§ 26-52-521--26-52-523.

(2) The required amount of the tax collected by the vendor from the purchaser shall be displayed separately upon the check, sales slip, bill, receipt, or other evidence of sale.

(3) The processing of orders electronically, by fax, telephone, the Internet, or other electronic ordering process, or the processing of orders by non-electronic means, by mail order, fax, telephone, or otherwise, does not relieve a vendor of responsibility for collection of the tax from the purchaser if both the following conditions exist:

(A) The vendor holds a substantial ownership interest, directly or through a subsidiary, in a retailer maintaining sales locations in Arkansas or is owned in whole or in substantial part by such a retailer or by a parent or subsidiary of the retailer; and

(B) The vendor sells the same or a substantially similar line of products as the Arkansas retailer under the same or a substantially similar business name, or the facilities or employees of the Arkansas retailer are used to advertise or promote sales by the vendor to Arkansas purchasers.

(4) As used in this section, "substantial ownership interest" in an entity means that degree of ownership of equity interests in an entity that is not less than that degree of ownership specified by 26 U.S.C. § 267, as in effect on January 1, 2001, with respect to a person other than a director or officer.

(b) Nothing in this section shall be construed to repeal any exemption from the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or this subchapter.



§ 26-53-125 - Return and payment of tax.

(a) (1) (A) The tax imposed by this subchapter shall be due and payable to the Director of the Department of Finance and Administration monthly on or before the twentieth day of each month except as provided in this subchapter.

(B) When a taxpayer has become liable to file a report with the director, the taxpayer must continue to file a report, even though no tax is due, until the taxpayer notifies the director in writing that the taxpayer is no longer liable for those reports.

(2) Every vendor selling tangible personal property or taxable services for storage, use, distribution, or consumption in this state shall file with the director on or before the twentieth day of each month a sales and use tax return for the preceding monthly period in such form as may be prescribed by the director, showing:

(A) The total tax levied by this subchapter due on all tangible personal property or taxable services sold by the vendor during the preceding monthly period, the storage, use, distribution, or consumption of which is subject to the tax levied by this subchapter; and

(B) Such other information as the director may deem necessary for the proper administration of this subchapter.

(3) The return shall be accompanied by remittance of the amount of the tax required by this subchapter to be collected by the vendor during the period covered by the return.

(4) (A) A return shall be signed by the vendor or the vendor's duly authorized agent but need not be verified by oath.

(B) A return filed electronically does not need to be signed.

(5) (A) A vendor required to collect and remit Arkansas compensating use tax that has average net sales of more than two hundred thousand dollars ($200,000) per month for the preceding calendar year shall make prepayment of the compensating use tax by electronic funds transfer, as defined in § 26-19-101, according to one (1) of the following payment options:

(i) (a) Making two (2) compensating use tax payments by electronic funds transfer for the current calendar month. Each payment shall be equal to forty percent (40%) of the compensating use tax due on the monthly average net sales on or before the twelfth and twenty-fourth of each month.

(b) The balance of actual collections for the month shall be remitted with the monthly excise tax report due by the twentieth day of the following month; or

(ii) (a) Paying by electronic funds transfer an amount equal to or exceeding eighty percent (80%) of the compensating use tax liability for the current calendar month on or before the twenty-fourth of each month.

(b) The balance of actual collections for the month shall be remitted with the monthly excise tax report due by the twentieth day of the following month.

(B) (i) Failure to pay compensating use tax prepayments when due shall result in the assessment of a penalty equal to five percent (5%) of the amount of each required compensating use tax prepayment.

(ii) If a taxpayer elects to prepay according to subdivision (5)(A)(ii) of this section and fails to pay eighty percent (80%) of the compensating use tax liability by the twenty-fourth of the current month, a penalty shall not be assessed if the taxpayer proves that more than twenty percent (20%) of the taxpayer's compensating use tax liability arose from sales occurring after the twenty-fourth of the current month but before the last day of the current month.

(C) For any electronic funds transfer or report required under subdivision (5)(A) of this section, the due date of which falls on a Saturday, Sunday, legal holiday, or day the Federal Reserve Bank is closed, the electronic funds transfer or report shall be made on the next succeeding business day which is not a Saturday, Sunday, legal holiday, or day the Federal Reserve Bank is closed.

(D) As used in this subdivision (a)(5), "net sales" means total sales price or purchase price less any deductions allowed by this chapter.

(b) (1) Every person purchasing tangible personal property or taxable services of which the storage, use, distribution, or consumption is subject to the tax levied by this subchapter and who has not paid the tax due with respect to the tangible personal property or taxable services to a vendor registered in accordance with the provisions of §§ 26-53-121 and 26-53-122 shall file a return with the director on or before the twentieth day of each month for the preceding monthly period in such a form as may be prescribed by the director showing:

(A) The tax levied by this subchapter due on the tangible personal property or taxable services purchased during the preceding monthly period; and

(B) Such other information as the director may deem necessary for the proper administration of this subchapter.

(2) The return shall be accompanied by a remittance of the amount of the tax required by this subchapter to be paid by the person purchasing the tangible personal property or taxable services during the period covered by the return.

(3) (A) A return shall be signed by the person liable for the tax or the person's authorized agent but need not be verified by oath.

(B) A return filed electronically does not need to be signed.

(c) A vendor that does not have a legal requirement to register under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or this subchapter and is not using a certified service provider or a certified automated system as defined under the Uniform Sales and Use Tax Administration Act, § 26-20-101 et seq., shall submit sales and use tax returns as follows:

(1) Upon registration, the director shall provide the vendor the required Arkansas returns;

(2) The vendor shall file a return any time within one (1) year of the month of initial registration, and future returns may be required on an annual basis in succeeding years; and

(3) In addition to the returns required in subdivision (c)(2) of this section, the vendor may be required to submit returns in the month following any month in which the vendor has accumulated state and local tax funds in the total amount of one thousand dollars ($1,000) or more.

(d) (1) When the average amount of tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed one hundred dollars ($100) per month, the director may notify the taxpayer that a quarterly report and remittance in lieu of a monthly report may be made on or before July 20, October 20, January 20, and April 20 of each year for the preceding three-month period.

(2) When the average amount of tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed twenty-five dollars ($25.00) per month, the director may notify the taxpayer that a yearly report and remittance in lieu of a monthly report may be made on or before January 20 of each year for the preceding twelve-month period.

(e) (1) Any report or remittance required under this section of which the due date falls on a Saturday, Sunday, or legal holiday shall be postmarked or transmitted on the next succeeding business day that is not a Saturday, Sunday, or legal holiday.

(2) If the Federal Reserve Bank is closed on a due date that prohibits a vendor from being able to make a remittance through electronic funds transfer, the remittance shall be accepted as timely if made on the next day the Federal Reserve Bank is open.

(3) A report filed in conjunction with a remittance that cannot be made due to the closure of the Federal Reserve Bank shall be accepted as timely if filed in conjunction with the payment on the next day the Federal Reserve Bank is open.



§ 26-53-126 - Tax on new and used motor vehicles, trailers, or semitrailers -- Payment and collection. [Effective until January 1, 2012.]

(a) (1) Upon being registered in this state, a new or used motor vehicle, trailer, or semitrailer required to be licensed in this state is subject to the tax levied in this subchapter and all other use taxes levied by the state regardless of whether the motor vehicle, trailer, or semitrailer was purchased from a dealer or an individual.

(2) (A) On or before the time for registration as prescribed by § 27-14-903(a), the person making application to register the motor vehicle, trailer, or semitrailer shall pay the taxes to the Director of the Department of Finance and Administration instead of the taxes being collected by the dealer or individual seller.

(B) The director shall collect the taxes before issuing a license for the motor vehicle, trailer, or semitrailer.

(3) The exemption in § 26-52-401(17) for isolated sales does not apply to the sale of a motor vehicle, trailer, or semitrailer.

(4) If the person making application to register the motor vehicle, trailer, or semitrailer fails to pay the taxes when due:

(A) There is assessed a penalty equal to ten percent (10%) of the amount of taxes due; and

(B) The person making application to register the motor vehicle, trailer, or semitrailer shall pay to the director the penalty under subdivision (a)(4)(A) of this section and the taxes due before the director issues a license for the motor vehicle, trailer, or semitrailer.

(b) (1) When a used motor vehicle, trailer, or semitrailer is taken in trade as a credit or part payment on the sale of a new or used vehicle, trailer, or semitrailer, the tax levied in this subchapter and all other use taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer sold and the credit for the used vehicle, trailer, or semitrailer taken in trade.

(2) However, if the total consideration for the sale of the new or used motor vehicle, trailer, or semitrailer is less than two thousand five hundred dollars ($2,500), no tax shall be due.

(3) (A) When a used motor vehicle, trailer, or semitrailer is sold by a consumer, rather than traded in as a credit or part payment on the sale of a new or used motor vehicle, trailer, or semitrailer, and the consumer subsequently purchases a new or used vehicle, trailer, or semitrailer of greater value within forty-five (45) days of the sale, the tax levied by this chapter and all other gross receipts taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer purchased subsequently and the amount received from the sale of the used vehicle, trailer, or semitrailer sold in lieu of a trade-in.

(B) (i) Upon registration of the new or used motor vehicle, consumers claiming the deduction provided by subdivision (b)(3)(A) of this section shall provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(ii) A copy of the bill of sale shall be deposited with the revenue office at the time of registration of the new or used motor vehicle.

(iii) The deduction provided by this subdivision (b)(3) shall not be allowed unless the taxpayer claiming the deduction provides a copy of a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(C) If the taxpayer claiming the deduction provided in this subdivision (b)(3) fails to provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle, tax shall be due on the total consideration paid for the new or used vehicle, trailer, or semitrailer without any deduction for the value of the item sold.

(c) The tax imposed by this subchapter shall not apply to a motor vehicle, trailer, or semitrailer to be registered by a bona fide nonresident of this state.

(d) Nothing in this section shall be construed to repeal any exemption from this subchapter.

(e) (1) Upon payment of all applicable registration and title fees, any motor vehicle dealer licensed pursuant to § 27-14-601(a)(6) who has purchased a used motor vehicle may register the vehicle for the sole purpose of obtaining a certificate of title to the vehicle without payment of use tax.

(2) No license plate shall be provided with such registration, and the used vehicle titled by a dealer under this subsection may not be operated on the public highways unless there is displayed on the used vehicle a dealer's license plate issued under the provisions of § 27-14-601(a)(6)(B)(ii).

(f) (1) (A) For purposes of this section, the total consideration for a used motor vehicle shall be presumed to be the greater of the actual sales price as provided on a bill of sale, invoice or financing agreement, or the average loan value of the vehicle as listed in the most current edition of a publication which is generally accepted by the industry as providing an accurate valuation of used vehicles.

(B) If the published loan value exceeds the invoiced price, then the taxpayer must establish to the director's satisfaction that the price reflected on the invoice or other document is true and correct.

(C) If the director determines that the invoiced price is not the actual selling price of the vehicle, then the total consideration will be deemed to be the published loan value.

(2) (A) For purposes of this section, the total consideration for a new or used trailer or semitrailer shall be the actual sales price as provided on a bill of sale, invoice, or financing agreement.

(B) The director may require additional information to conclusively establish the true selling price of the new or used trailer or semitrailer.

§ 26-53-126 - Tax on new and used motor vehicles, trailers, or semitrailers -- Payment and collection. [Effective January 1, 2012.]

(a) (1) Upon being registered in this state, a new or used motor vehicle, trailer, or semitrailer required to be licensed in this state is subject to the tax levied in this subchapter and all other use taxes levied by the state regardless of whether the motor vehicle, trailer, or semitrailer was purchased from a dealer or an individual.

(2) (A) On or before the time for registration as prescribed by § 27-14-903(a), the person making application to register the motor vehicle, trailer, or semitrailer shall pay the taxes to the Director of the Department of Finance and Administration instead of the taxes being collected by the dealer or individual seller.

(B) The director shall collect the taxes before issuing a license for the motor vehicle, trailer, or semitrailer.

(3) The exemption in § 26-52-401(17) for isolated sales does not apply to the sale of a motor vehicle, trailer, or semitrailer.

(4) If the person making application to register the motor vehicle, trailer, or semitrailer fails to pay the taxes when due:

(A) There is assessed a penalty equal to ten percent (10%) of the amount of taxes due; and

(B) The person making application to register the motor vehicle, trailer, or semitrailer shall pay to the director the penalty under subdivision (a)(4)(A) of this section and the taxes due before the director issues a license for the motor vehicle, trailer, or semitrailer.

(b) (1) When a used motor vehicle, trailer, or semitrailer is taken in trade as a credit or part payment on the sale of a new or used vehicle, trailer, or semitrailer, the tax levied in this subchapter and all other use taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer sold and the credit for the used vehicle, trailer, or semitrailer taken in trade.

(2) However, if the total consideration for the sale of the new or used motor vehicle, trailer, or semitrailer is less than four thousand dollars ($4,000), no tax shall be due.

(3) (A) When a used motor vehicle, trailer, or semitrailer is sold by a consumer, rather than traded in as a credit or part payment on the sale of a new or used motor vehicle, trailer, or semitrailer, and the consumer subsequently purchases a new or used vehicle, trailer, or semitrailer of greater value within forty-five (45) days of the sale, the tax levied by this chapter and all other gross receipts taxes levied by the state shall be paid on the net difference between the total consideration for the new or used vehicle, trailer, or semitrailer purchased subsequently and the amount received from the sale of the used vehicle, trailer, or semitrailer sold in lieu of a trade-in.

(B) (i) Upon registration of the new or used motor vehicle, consumers claiming the deduction provided by subdivision (b)(3)(A) of this section shall provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(ii) A copy of the bill of sale shall be deposited with the revenue office at the time of registration of the new or used motor vehicle.

(iii) The deduction provided by this subdivision (b)(3) shall not be allowed unless the taxpayer claiming the deduction provides a copy of a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle.

(C) If the taxpayer claiming the deduction provided in this subdivision (b)(3) fails to provide a bill of sale signed by all parties to the transaction which reflects the total consideration paid to the seller for the vehicle, tax shall be due on the total consideration paid for the new or used vehicle, trailer, or semitrailer without any deduction for the value of the item sold.

(c) The tax imposed by this subchapter shall not apply to a motor vehicle, trailer, or semitrailer to be registered by a bona fide nonresident of this state.

(d) Nothing in this section shall be construed to repeal any exemption from this subchapter.

(e) (1) Upon payment of all applicable registration and title fees, any motor vehicle dealer licensed pursuant to § 27-14-601(a)(6) who has purchased a used motor vehicle may register the vehicle for the sole purpose of obtaining a certificate of title to the vehicle without payment of use tax.

(2) No license plate shall be provided with such registration, and the used vehicle titled by a dealer under this subsection may not be operated on the public highways unless there is displayed on the used vehicle a dealer's license plate issued under the provisions of § 27-14-601(a)(6)(B)(ii).

(f) (1) (A) For purposes of this section, the total consideration for a used motor vehicle shall be presumed to be the greater of the actual sales price as provided on a bill of sale, invoice or financing agreement, or the average loan value of the vehicle as listed in the most current edition of a publication which is generally accepted by the industry as providing an accurate valuation of used vehicles.

(B) If the published loan value exceeds the invoiced price, then the taxpayer must establish to the director's satisfaction that the price reflected on the invoice or other document is true and correct.

(C) If the director determines that the invoiced price is not the actual selling price of the vehicle, then the total consideration will be deemed to be the published loan value.

(2) (A) For purposes of this section, the total consideration for a new or used trailer or semitrailer shall be the actual sales price as provided on a bill of sale, invoice, or financing agreement.

(B) The director may require additional information to conclusively establish the true selling price of the new or used trailer or semitrailer.



§ 26-53-127 - Refunds to governmental agencies.

A governmental agency may apply to the Director of the Department of Finance and Administration for refund of the amount of the tax levied and paid upon sales to it for food and food ingredients used for free distribution to the poor and needy or to public penal and eleemosynary institutions, as provided by law.



§ 26-53-128 - Tax -- A lien upon property.

The tax or excise levied by this subchapter shall constitute a lien upon the property of the purchaser of tangible personal property coming within the provisions of this subchapter.



§ 26-53-129 - Suits for violations of subchapter -- Agent for service.

(a) In all suits brought in any of the courts of this state by the Director of the Department of Finance and Administration against any vendor for any violation of this subchapter, the suits shall be brought thereon in any courts of this state having jurisdiction of the subject matter.

(b) (1) Every vendor shall designate with the director an agent for service within this state for the purpose of enforcing this subchapter.

(2) If a vendor has not designated or shall fail to designate with the director an agent for service within this state, then the Secretary of State shall be deemed the agent for service, or any agent or employee of the vendor within this state shall be deemed agent for service.



§ 26-53-131 - Credit for tax paid in another state.

(a) (1) (A) (i) The provisions of this subchapter shall not apply to any tangible personal property or taxable services used, consumed, distributed, or stored in this state upon which a like tax equal to or greater than the tax imposed by this subchapter has been paid in another state.

(ii) Proof of payment of such a tax shall be made according to the rules and regulations promulgated by the Director of the Department of Finance and Administration.

(B) If the amount of tax paid in another state is less than the amount of Arkansas compensating tax imposed on the property or services by this subchapter, then the taxpayer shall pay to the director an amount of Arkansas compensating tax sufficient to make the combined amount of tax paid in the other state and this state equal to the total amount of Arkansas compensating tax that would be due if no tax on the property or services had been paid to any other state.

(2) No credit shall be given under this section for taxes paid on such property or services in another state if that state does not grant credit for taxes paid on similar tangible personal property or services in this state.

(b) The provisions of this section shall be cumulative to the provisions of this subchapter and shall not be construed as repealing or modifying any of the provisions of this subchapter.

(c) (1) A credit is not allowed for sales or use taxes paid to another state with respect to the purchase of a motor vehicle, trailer, or semitrailer that was first registered by the purchaser in Arkansas.

(2) [Repealed.]



§ 26-53-132 - Refund for construction of child care facility.

(a) A business which operates, or contracts for the operation of, a child care facility for the primary purpose of providing child care services to its employees may obtain a refund of the compensating use tax paid on the purchase of construction materials and furnishings used in the initial construction and equipping of the child care facility after the facility is licensed pursuant to § 20-78-201 et seq.

(b) (1) As used in this section, "child care facility" means a child care facility licensed under § 20-78-201 et seq. To qualify as a child care facility, the child care shall provide an appropriate early childhood program as defined in § 6-45-103.

(2) A child care facility may be operated for the use of one (1) or more employers.



§ 26-53-133 - Exemption for manufacturing forms.

Forms constructed of plaster, cardboard, fiberglass, natural fibers, synthetic fibers, or composites thereof which determine the physical characteristics of an item of tangible personal property and which are destroyed or consumed during the manufacture of the item for which the destroyed or consumed form was built are hereby exempt from the taxes levied in this subchapter.



§ 26-53-134 - Exemption for natural gas used in manufacture of glass.

The gross receipts or gross proceeds derived from sales of natural gas used as fuel in the process of manufacturing glass is hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301 and 26-52-302;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.



§ 26-53-135 - Exemption for sales to Fort Smith Clearinghouse.

The gross receipts or gross proceeds derived from sales to the Community Service Clearinghouse, Inc., of Fort Smith are hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301, 26-52-302, and 26-63-402;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.



§ 26-53-136 - Exemption for nonprofit food distribution agencies.

The gross receipts or gross proceeds derived from the sale of food and food ingredients to nonprofit agencies organized under the Arkansas Nonprofit Corporation Act, § 4-28-201 et seq., for free distribution to the poor and needy shall be exempt from the Arkansas gross receipts tax levied by this subchapter.



§ 26-53-137 - Exemption for railroad rolling stock manufactured for use in interstate commerce.

Railroad rolling stock manufactured for use in transporting persons or property in interstate commerce is exempt from the taxes levied in this subchapter.



§ 26-53-138 - Exemption for property purchased for use in performance of construction contract.

(a) A contractor that purchases tangible personal property which becomes a recognizable part of a completed structure or improvement to real property and which is purchased for use or consumption in the performance of construction contracts shall be entitled to a rebate on any additional gross receipts tax or compensating use tax levied by the state or any city or county if:

(1) The construction contract for which the tangible personal property was purchased is entered into prior to the effective date of the levy of the additional state, city, or county gross receipts tax or compensating use tax; and

(2) The contractor paid the additional gross receipts or compensating use tax to the seller.

(b) As used in this section, "construction contract" means a contract to construct, manage, or supervise the construction, erection, or substantial modification of a building or other improvement or structure affixed to real property. "Construction contract" shall not mean a contract to produce tangible personal property.

(c) The rebate provided by this section shall apply to tangible personal property purchased within five (5) years from the effective date of the levy of the additional state, city, or county gross receipts tax or compensating use tax.

(d) The rebate provided by this section shall not apply to cost-plus contracts which allow the contractor to pass any additional tax on to the principal as a part of the contractor's costs.

(e) Interest shall not accrue or be paid on an amount subject to a claim for rebate pursuant to this section.

(f) The Director of the Department of Finance and Administration shall promulgate rules and prescribe forms for claiming a rebate as provided by this section.



§ 26-53-139 - Exemption for railroad parts, cars, and equipment.

There is specifically exempted from any tax imposed by this subchapter including, but not limited to, §§ 26-53-106 -- 26-53-108, parts and other tangible personal property incorporated into or which ultimately become a part of railroad parts, railroad cars, and equipment brought into the State of Arkansas solely and exclusively for the purpose of being repaired, refurbished, modified, or converted within this state.



§ 26-53-140 - Tax levied on sales of prepaid telephone calling cards.

Purchases of prepaid telephone calling cards or prepaid authorization numbers and the recharge of prepaid telephone calling cards or prepaid authorization numbers as set out in § 26-52-314 shall be subject to this subchapter and any act supplemental to this subchapter.



§ 26-53-141 - Durable medical equipment, mobility-enhancing equipment, prosthetic devices, and disposable medical supplies.

(a) (1) Gross receipts or gross proceeds derived from the rental, sale, or repair of durable medical equipment prescribed by a physician, mobility-enhancing equipment prescribed by a physician, a prosthetic device prescribed by a physician, and disposable medical supplies prescribed by a physician shall be exempt from all state and local sales and use taxes.

(2) This exemption shall apply only to durable medical equipment, mobility-enhancing equipment, a prosthetic device, and disposable medical supplies sold to a specific patient pursuant to a prescription written before the sale.

(b) As used in this section:

(1) "Disposable medical supplies" includes without limitation the following:

(A) Ostomy, urostomy, and colostomy supplies;

(B) Enemas, suppositories, and laxatives used in routine bowel care; and

(C) Disposable undergarments and linen savers;

(2) (A) "Durable medical equipment" means equipment, including repair and replacement parts for the equipment, that:

(i) Can withstand repeated use;

(ii) Is primarily and customarily used to serve a medical purpose;

(iii) Generally is not useful to a person in the absence of illness or injury;

(iv) Is not worn in or on the body; and

(v) Is for home use.

(B) "Durable medical equipment" does not include mobility enhancing equipment;

(3) (A) "Mobility enhancing equipment" means equipment, including repair and replacement parts for the equipment, that:

(i) Is primarily and customarily used to provide or increase the ability to move from one (1) place to another and that is appropriate for use either in a home or a motor vehicle;

(ii) Is not generally used by a person with normal mobility; and

(iii) Does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer.

(B) "Mobility enhancing equipment" does not include durable medical equipment;

(4) "Physician" means a person licensed under § 17-95-401 et seq.;

(5) "Prescription" means an order, formula, or recipe issued in any form and transmitted by an oral, written, electronic, or other means of transmission by a duly licensed physician or practitioner authorized to issue prescriptions under Arkansas law;

(6) (A) "Prosthetic device" means a replacement, corrective, or supportive device, including repair and replacement parts for the device, worn on or in the body to:

(i) Artificially replace a missing portion of the body;

(ii) Prevent or correct physical deformity or malfunction; or

(iii) Support a weak or deformed portion of the body.

(B) "Prosthetic device" does not include corrective eyeglasses, contact lenses, and dental prostheses; and

(7) "Repair and replacement parts" includes all components or attachments used in conjunction with durable medical equipment.

(c) (1) Notwithstanding subdivision (a)(2) of this section, a patient may claim the exemption under this section for a wheelchair lift or automobile hand controls prescribed for the patient after the sale if:

(A) The wheelchair lift or automobile hand controls are purchased in conjunction with the purchase of a motor vehicle;

(B) The gross receipts or gross proceeds derived from the sale of the wheelchair lift or automobile hand controls are separately stated on the invoice or bill of sale for the purchase of the motor vehicle; and

(C) The patient has a prescription for the wheelchair lift or automobile hand controls at the time the motor vehicle is registered.

(2) A patient purchasing a wheelchair lift or automobile hand controls directly from a vendor of adaptive medical equipment for subsequent installation shall possess a prescription for the wheelchair lift or automobile hand controls prior to the sale in compliance with subdivision (a)(2) of this section.



§ 26-53-142 - Fire protection equipment and emergency equipment.

(a) The gross receipts or gross proceeds derived from a purchase of or repair to fire protection equipment and emergency equipment to be owned by and exclusively used by a volunteer fire department are exempt from the taxes levied under:

(1) The Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.;

(2) This subchapter; and

(3) All other state, local, and county sales and use taxes.

(b) The gross receipts or gross proceeds derived from a purchase of supplies and materials to be used in the construction and maintenance of volunteer fire departments, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith are exempt from the taxes levied under:

(1) The Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.;

(2) This subchapter; and

(3) All other state, local, and county sales and use taxes.



§ 26-53-143 - Wall and floor tile manufacturers.

(a) The gross receipts or gross proceeds derived from sales of electricity and natural gas used in the process of manufacturing wall and floor tile by manufacturers of tile classified in Standard Industrial Classification 3253 are exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301 and 26-52-302;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.

(b) A manufacturer of wall or floor tile classified in Standard Industrial Classification 3253 must have begun construction of a manufacturing facility in the state prior to January 1, 2003, in order to claim this exemption.



§ 26-53-144 - Certain classes of trucks or trailers. [Effective until July 1, 2012.]

(a) As used in this section:

(1) "Person" means a natural person who resided in this state at the time of purchasing a truck tractor or semitrailer in another state;

(2) "Semitrailer" means every vehicle with or without motive power, including a pole trailer, drawn by a truck tractor and designed for carrying property; and

(3) "Truck tractor" means a motor vehicle:

(A) Designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn; and

(B) Registered as a Class Five, Class Six, Class Seven, or Class Eight truck as defined by § 27-14-601(a)(3).

(b) Except as provided in subsection (d) of this section, the gross receipts or gross proceeds in excess of nine thousand one hundred fifty dollars ($9,150) derived from the sale of a new or used truck tractor in another state for use in this state are exempt from the Arkansas compensating use tax levied by this subchapter.

(c) Except as provided in subsection (d) of this section, the gross receipts or gross proceeds in excess of one thousand dollars ($1,000) derived from the sale of a new or used semitrailer in another state for use in this state are exempt from the Arkansas compensating use tax levied by this subchapter.

(d) The exemption in this section does not apply to compensating use taxes levied by any Arkansas city, town, or county.

§ 26-53-144 - Certain classes of trucks or trailers. [Effective July 1, 2012]

(a) As used in this section:

(1) "Person" means a natural person who resided in this state at the time of purchasing a truck tractor or semitrailer in another state;

(2) "Semitrailer" means every vehicle with or without motive power, including a pole trailer, drawn by a truck tractor or a Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is registered with the International Registration Plan to be engaged in interstate commerce and designed for carrying property; and

(3) (A) "Truck tractor" means a motor vehicle:

(i) Designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn; and

(ii) Registered as a:

(a) Class Five or Class Eight truck as defined by § 27-14-601(a)(3); or

(b) Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is not registered with the International Registration Plan to be engaged in interstate commerce.

(B) "Truck tractor" does not include a Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is registered with the International Registration Plan to be engaged in interstate commerce.

(b) Except as provided in subsections (d) and (e) of this section, the gross receipts or gross proceeds in excess of nine thousand one hundred fifty dollars ($9,150) derived from the sale of a new or used truck tractor in another state for use in this state are exempt from the Arkansas compensating use tax levied by this subchapter.

(c) The gross receipts or gross proceeds derived from the sale of a new or used semitrailer in another state for use in this state are exempt from the Arkansas compensating use tax levied by this subchapter.

(d) The gross receipts or gross proceeds derived from the sale in another state for use in this state of a new or used Class Six or Class Seven truck as defined by § 27-14-601(a)(3)(F) and (G) that is registered with the International Registration Plan to be engaged in interstate commerce are exempt from the Arkansas compensating use tax levied by this subchapter.

(e) The exemption under subsection (b) of this section does not apply to compensating use taxes levied by any Arkansas city, town, or county.



§ 26-53-145 - Food and food ingredients.

(a) (1) The Director of the Department of Finance and Administration shall determine the following conditions:

(A) That federal law authorizes the state to collect sales and use tax from some or all of the sellers that have no physical presence in the State of Arkansas and that make sales of taxable goods and services to Arkansas purchasers;

(B) That initiating the collection of sales and use tax from these sellers would increase the net available general revenues needed to fund state agencies, services, and programs; and

(C) (i) That during a six-month consecutive period, the amount of net available general revenues attributable to the collection of sales and use tax from sellers that have no physical presence in the State of Arkansas is equal to or greater than one hundred fifty percent (150%) of sales and use tax collected under subsection (c) of this section and § 26-52-317 on food and food ingredients.

(ii) The director shall make the determination under subdivision (a)(1)(C)(i) of this section on a monthly basis following the determination that the conditions under subdivision (a)(1)(A) of this section have been met.

(2) When the director finds that all of the conditions in subdivision (a)(1) of this section have been met, then the compensating use taxes levied under subsection (c) of this section shall be levied at the rate of zero percent (0%) on the sale of food and food ingredients beginning on the first day of the second calendar month following the determination of the director.

(b) As used in this section:

(1) "Food" and "food ingredients" mean the same as defined in § 26-53-102 except that "food" and "food ingredients" do not include prepared food; and

(2) "Prepared food" means the same as defined in § 26-53-103 except that "prepared food" does not include:

(A) Food that is only cut, repackaged, or pasteurized by the seller; or

(B) Eggs, fish, meat, and poultry, and foods containing these raw animal foods requiring cooking by the consumer to prevent food-borne illnesses as recommended by the Food and Drug Administration in its 2005 Food Code, § 3-401.11, as it existed on January 1, 2007.

(c) (1) Beginning July 1, 2011, in lieu of the compensating use taxes levied on food and food ingredients under §§ 26-53-106 and 26-53-107, there is levied a tax on the privilege of storing, using, distributing, or consuming food and food ingredients at the rate of one and three-eighths percent (1.375%) to be distributed as follows:

(A) Seventy-six and six-tenths percent (76.6%) of the taxes, interest, penalties, and costs received by the director under this subdivision (c)(1) shall be deposited as general revenues;

(B) Eight and five-tenths percent (8.5%) of the taxes, interest, penalties, and costs received by the director under this subdivision (c)(1) shall be deposited into the Property Tax Relief Trust Fund; and

(C) Fourteen and nine-tenths percent (14.9%) of the taxes, interest, penalties, and costs received by the director under this subdivision (c)(1) shall be deposited into the Educational Adequacy Fund.

(2) The use tax levied under subdivision (c)(1) of this section shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of all other Arkansas compensating use taxes.

(d) The following shall continue to apply to the sales price of food and food ingredients:

(1) The compensating use tax levied under Arkansas Constitution, Amendment 75, § 2; and

(2) All municipal and county use taxes.

(e) The Department of Finance and Administration shall promulgate rules to implement the provisions of this section.



§ 26-53-146 - Exemption for qualified museums.

(a) As used in this section:

(1) "Exemption certificate" means an exemption certificate issued by the Director of the Department of Finance and Administration under subdivision (d)(1) of this section;

(2) "Nonprofit organization" means any organization described in 26 U.S.C. § 501(c)(3), as in effect on January 1, 2005;

(3) "Qualified museum" means any nonprofit organization that acquires a collection of artwork for purposes of establishing and operating a qualified museum facility, regardless of whether the nonprofit organization may engage in any other charitable activities if the:

(A) Fair market value of the artwork collection of the nonprofit organization for public viewing and exhibition at the qualified museum facility exceeds one hundred million dollars ($100,000,000) prior to January 1, 2013; and

(B) The director has issued an exemption certificate to the nonprofit organization; and

(4) "Qualified museum facility" means a facility, including the structures, buildings, and any ancillary or related structures or buildings and real property associated with the facility, including auditoriums, parking areas, and educational facilities that house a collection of artwork or other exhibits for public viewing and exhibition if the:

(A) Principal location and primary operations of the facility will be within the State of Arkansas;

(B) Museum portion of the facility opens to the public after January 1, 2005, and prior to January 1, 2013; and

(C) Aggregate total costs of the construction and acquisition of the facility exceed thirty million dollars ($30,000,000) prior to January 1, 2013.

(b) (1) The storage, use, distribution, or consumption of any tangible personal property by a qualified museum is exempt from this subchapter.

(2) The exemption provided in subdivision (b)(1) of this section shall also apply to the storage, use, distribution, or consumption of materials by a qualified museum or its contractor or agent used in the construction, repair, expansion, or operation of the qualified museum facility.

(c) A nonprofit organization requesting recognition as a qualified museum shall file with the director on forms prescribed by the director a written statement under oath:

(1) (A) Describing the facts upon which the nonprofit organization claims the exemption under this section.

(B) This statement shall be filed prior to first claiming the exemption under this section and shall include facts indicating that the nonprofit organization has a good faith plan and intent to satisfy the conditions under subdivision (c)(2) of this section; and

(2) On or before June 30, 2013, stating that the following conditions have been met:

(A) The nonprofit organization has established and operated prior to January 1, 2013, a facility that houses a collection of artwork or other exhibits for public viewing and exhibition;

(B) The principal location and primary operations of the facility are within the State of Arkansas;

(C) The museum portion of the facility first opened to the public after January 1, 2005, and prior to January 1, 2013;

(D) The aggregate total costs of construction and acquisition of the facility, including the structures, buildings, ancillary or related structures or buildings, real property used in connection with the facility, auditoriums, parking areas, and educational facilities exceeded thirty million dollars ($30,000,000) prior to January 1, 2013; and

(E) Prior to January 1, 2013, the nonprofit organization acquired a collection of artwork with a fair market value in excess of one hundred million dollars ($100,000,000) for public viewing and exhibition at the qualified museum facility.

(d) (1) After filing the statement required under subdivision (c)(1) of this section, if the director finds that the nonprofit organization has a good faith plan and intent to satisfy the conditions of subdivision (c)(2) of this section prior to January 1, 2013, the director shall issue an exemption certificate to the nonprofit organization within sixty (60) days after the filing of the statement.

(2) The director may revoke the exemption certificate at any time after it is issued if the director determines that the nonprofit organization is unable to satisfy the conditions under subdivision (c)(2) of this section prior to January 1, 2013.

(3) After filing the statement required under subdivision (c)(2) of this section, if the director determines that the nonprofit organization has not met the conditions under subdivision (c)(2) of this section, the director shall revoke the exemption certificate of the nonprofit organization.

(4) If the nonprofit organization fails to file the statement described in subdivision (c)(2) of this section on or prior to June 30, 2013, the director shall revoke the exemption certificate.

(5) Revocation by the director of an exemption certificate shall be retroactive to the date of its issuance subject to subsection (e) of this section.

(e) (1) If the director revokes the exemption certificate, any tax deficiency, related interest, and applicable penalties due under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., this subchapter, or the Arkansas Tax Procedure Act, § 26-18-101 et seq., may be assessed against the nonprofit organization but may not be assessed against a third party that has relied in good faith on the exemption certificate prior to its revocation.

(2) If the director revokes the exemption certificate, any tax deficiency, related interest, and applicable penalties assessed against the nonprofit organization shall also include any tax deficiency, related interest, and applicable penalties assessed on purchases made by the nonprofit organization's contractors and agents for the benefit of the nonprofit organization in reliance on the exemption certificate.

(3) (A) Any assessment by the director under subdivision (e)(1) or subdivision (e)(2) of this section shall be made in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(B) However, the time period for the director to make the assessment is extended to whichever of the following occurs first:

(i) Three (3) years from the date the nonprofit organization files the statement under subdivision (c)(2) of this section; or

(ii) July 1, 2016.

(4) The nonprofit organization may contest any assessment or other determination by the director in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-53-147 - Heavy equipment.

(a) Every person purchasing heavy equipment as defined in § 26-52-318 for storage or use within this state from a dealer located outside of this state, and who does not pay tax to the out-of-state dealer, is liable for the use tax imposed by this chapter.

(b) The purchaser shall pay the use tax to the Director of the Department of Finance and Administration.

(c) If the purchaser pays the use tax to an out-of-state dealer, the purchaser shall present proof to the director that the Arkansas use tax has been paid.



§ 26-53-148 - Natural gas and electricity used by manufacturers.

(a) (1) Beginning July 1, 2007, in lieu of the tax levied in §§ 26-53-106 and 26-53-107, there is levied an excise tax on the sales price of natural gas and electricity purchased by a manufacturer for use directly in the actual manufacturing process at the rate of four and three-eighths percent (4.375%).

(2) Beginning July 1, 2008, the tax rate levied in subdivision (a)(1) of this section shall be imposed at the rate of three and seven-eighths percent (3.875%).

(3) (A) Beginning July 1, 2009, the tax rate levied in subdivision (a)(1) of this section shall be imposed at the rate of three and one-eighth percent (3.125%).

(B) (i) The Director of the Department of Finance and Administration shall monitor the amount of tax savings received by all taxpayers as a result of the reduction in the tax rate from that levied in §§ 26-53-106 and 26-53-107 to that levied in subdivision (a)(3)(A) of this section.

(ii) When the director determines that the amount of tax savings resulting from the determination described in subdivision (a)(3)(B)(i) of this section plus any gross receipts tax savings described in § 26-52-319(a)(3)(B) would reach twenty-seven million dollars ($27,000,000) during a fiscal year, the director shall not process any further refund claims through a refund process during the fiscal year for taxpayers seeking to claim the reduced tax rate provided by this section. The amount of twenty-seven million dollars ($27,000,000) is intended to cover the accumulated but unclaimed reduction of sales and use tax on natural gas and electricity as provided by Acts 2007, No. 185, as well as the additional reduction provided by Acts 2009, No. 695.

(iii) If the director determines that discontinuing refund payments as provided in subdivision (a)(3)(B)(ii) of this section is insufficient to prevent the amount of tax savings from exceeding twenty-seven million dollars ($27,000,000) during a fiscal year, the director may decline to accept any amended return filed by a taxpayer to claim an overpayment resulting from the reduced tax rate provided by this section for a period other than the period for which a tax return is currently due.

(C) (i) Refund requests and amended returns filed with the director to claim the overpayment resulting from the reduced rate in subdivision (a)(3)(A) of this section will be processed in the order they are received by the director. A taxpayer that does not receive a refund after the refund and amended return process has ceased under subdivision (a)(3)(B) of this section shall be given priority to receive a refund during the subsequent fiscal year. The unpaid refunds from the prior fiscal year shall be processed before any refund claims filed in the current fiscal year to claim the benefit of this section.

(ii) The statute of limitations for refunds and amended returns under § 26-18-306(i)(1)(A) is extended for one (1) year to allow the payment of a refund under the process provided in subdivision (a)(3)(C)(i) of this section.

(4) (A) Beginning July 1, 2011, the tax rate levied in subdivision (a)(1) of this section shall be imposed at the rate of two and five-eighths percent (2.625%).

(B) (i) The Director of the Department of Finance and Administration shall monitor the amount of tax savings received by all taxpayers as a result of the reduction in the tax rate from that levied in §§ 26-53-106 and 26-53-107 to that levied in subdivision (a)(4)(A) of this section.

(ii) When the director determines that the amount of tax savings resulting from the determination described in subdivision (a)(4)(B)(i) of this section plus any gross receipts tax savings described in § 26-52-319(a)(4)(B) would reach twenty-seven million dollars ($27,000,000) during a fiscal year, the director shall not process any further refund claims through a refund process during the fiscal year for taxpayers seeking to claim the reduced tax rate provided by this section. The amount of twenty-seven million dollars ($27,000,000) is intended to cover the accumulated but unclaimed reduction of sales and use tax on natural gas and electricity as provided by this section.

(iii) If the director determines that discontinuing refund payments as provided in subdivision (a)(4)(B)(ii) of this section is insufficient to prevent the amount of tax savings from exceeding twenty-seven million dollars ($27,000,000) during a fiscal year, the director may decline to accept any amended return filed by a taxpayer to claim an overpayment resulting from the reduced tax rate provided by this section for a period other than the period for which a tax return is currently due.

(C) (i) Refund requests and amended returns filed with the director to claim the overpayment resulting from the reduced rate in subdivision (a)(4)(A) of this section will be processed in the order they are received by the director. A taxpayer that does not receive a refund after the refund and amended return process has ceased under subdivision (a)(4)(B) of this section shall be given priority to receive a refund during the subsequent fiscal year. The unpaid refunds from the prior fiscal year shall be processed before any refund claims filed in the current fiscal year to claim the benefit of this section.

(ii) The statute of limitations for refunds and amended returns under § 26-18-306(i)(1)(A) is extended for one (1) year to allow the payment of a refund under the process provided in subdivision (a)(4)(C)(i) of this section.

(5) The taxes levied in this subsection shall be distributed as follows:

(A) Seventy-six and six-tenths percent (76.6%) of the tax, interest, penalties, and costs received by the director shall be deposited as general revenues;

(B) Eight and five-tenths percent (8.5%) of the tax, interest, penalties, and costs received by the director shall be deposited into the Property Tax Relief Trust Fund; and

(C) Fourteen and nine-tenths percent (14.9%) of the tax, interest, penalties, and costs received by the director shall be deposited into the Educational Adequacy Fund.

(6) (A) The excise tax levied in this section applies only to natural gas and electricity purchased for use directly in the actual manufacturing process.

(B) Natural gas and electricity purchased for any other purpose shall be subject to the full compensating use tax levied under §§ 26-53-106 and 26-53-107.

(7) The excise tax levied in this section shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of all other Arkansas compensating use taxes.

(b) As used in this section, "manufacturer" means a:

(1) Manufacturer classified within sectors 31 through 33 of the North American Industry Classification System, as in effect on January 1, 2011; or

(2) Generator of electric power classified within sector 22 of the North American Industry Classification System, as in effect on January 1, 2011, that uses natural gas to operate a new or existing generating facility that uses combined-cycle gas turbine technology.

(c) (1) Except as provided in subdivision (c)(2)(C) of this section, the tax rate under subsection (a) of this section does not apply to a manufacturer as defined in subdivision (b)(2) of this section.

(2) In lieu of the tax rate under subsection (a) of this section, the excise tax rate levied on the sales price of natural gas and electricity purchased by a manufacturer as defined in subdivision (b)(2) of this section to operate a new or existing facility that uses combined-cycle gas turbine technology is as follows:

(A) Beginning January 1, 2012, five and one-eighths percent (5.125%);

(B) Beginning January 1, 2013, four and one-eighths percent (4.125%); and

(C) Beginning January 1, 2014, two and five-eighths percent (2.625%).

(3) (A) The amount of tax savings described in subdivision (a)(4)(B)(i) of this section does not include any tax savings received by a manufacturer as defined in subdivision (b)(2) of this section.

(B) Manufacturers as defined in subdivision (b)(2) of this section are not subject to the dollar limitations on refunds and amended returns stated in subsection (a) of this section.

(4) The taxes levied in this subsection shall be distributed in the same manner as set out in subsection (a) of this section.

(d) Natural gas and electricity subject to the reduced tax rate levied in this section shall be separately metered from natural gas and electricity used for any other purpose by the manufacturer or otherwise established under subsection (f) of this section.

(e) Before purchasing any natural gas or electricity at the reduced excise tax rate levied in this section, the director may require any seller of natural gas or electricity to obtain a certificate from the consumer, in the form prescribed by the director, certifying that the manufacturer is eligible to purchase natural gas and electricity at the reduced excise tax rate.

(f) The director shall promulgate rules for the proper administration of this section.

(g) The purchase of natural gas and electricity by a manufacturer shall continue to be subject to:

(1) The excise tax levied under the Arkansas Constitution, Amendment 75, § 2; and

(2) All municipal and county compensating use taxes.






Subchapter 2 - -- Contractors

§ 26-53-201 - Definition.

As used in this subchapter, "contractors" mean consumers of all tangible personal property used or consumed in the performance of a contract in this state and of all tangible personal property stored for use or upon which the contractor may exercise any right or power in this state.



§ 26-53-202 - Subchapter cumulative.

The provisions of this subchapter shall be cumulative to the provisions of the Arkansas Compensating Tax Act, § 26-53-101 et seq.



§ 26-53-203 - Tangible personal property procured from without state for use by contractors.

(a) (1) All tangible personal property which is procured from without this state for use, storage, distribution, or consumption including machinery, equipment, repair or replacement parts, materials, and supplies used, stored, distributed, or consumed by a contractor in the performance of a contract in this state shall be subject to the compensating tax of four and five-tenths percent (4.5%) of the purchase price as provided by the Arkansas Compensating Tax Act, § 26-53-101 et seq., or four and five-tenths percent (4.5%) of its market or book value, whichever is greater, if the property has been subjected to prior use before coming to rest for use, storage, distribution, or consumption within this state. The four and five-tenths percent (4.5%) compensating tax shall be in addition to any other compensating taxes levied by the State of Arkansas.

(2) The tax shall be due and payable regardless of whether or not any right, title, or interest in the tangible personal property becomes vested in the contractor.

(b) In the case of leases or rentals of tangible personal property by a contractor for use, storage, distribution, or consumption in this state, the contractor shall report and remit the compensating tax on the basis of rental or lease payments made to the lessor of the tangible personal property during the term of the lease or rental, which lease rentals shall be in accordance with written contracts between lessor and lessee furnished to the Director of the Department of Finance and Administration.

(c) (1) The provisions of this subchapter shall not apply in respect to the use, consumption, distribution, or storage of tangible personal property as defined in this subchapter for use or consumption in this state upon which a like tax equal to or greater than the amount imposed by this subchapter has been paid in another state, the proof of payment of the tax to be according to rules and regulations made by the director.

(2) If the amount of tax paid in another state is not at least equal to or greater than the amount of tax imposed by the Arkansas Compensating Tax Act, § 26-53-101 et seq., then the contractor shall pay to the director an amount sufficient to make the tax paid in the other state and this state equal to the total amount of tax due under Arkansas law.

(3) No credit shall be given under this section for taxes paid on the property in another state if that state does not grant credit for taxes paid on similar tangible personal property in this state.






Subchapter 3 - -- Interstate Reciprocal Agreements

§ 26-53-301 - Authorization to enter.

(a) When in the judgment of the Director of the Department of Finance and Administration it is necessary in order to secure the collection of any tax, penalties, or interest due or to become due under this subchapter, the director may negotiate agreements with the tax departments of other states in respect to the collecting, reporting, payment, and enforcement of tax on sales of tangible personal property or taxable services to residents of Arkansas by a retailer maintaining a place of business in the other state.

(b) In consideration of such an agreement, the director may make similar agreements for the collecting, reporting, payment, and enforcement of tax as imposed by the other states on sales of tangible personal property or taxable services to residents of other states by retailers maintaining places of business in Arkansas.



§ 26-53-302 - Arrangements for collection and payment.

The Director of the Department of Finance and Administration, in negotiating an agreement with the tax department of another state, may as part of the agreement provide for reciprocal arrangements whereby the parties collecting the tax in the other state may deduct at the time of making returns to the director such percentage of the amount due and accounted for, which may be retained by the parties reporting as an offset against costs of collecting and reporting as is allowed by such other states to parties in this state collecting the tax for the other state. No such deduction shall be allowed, however, if the amount due is delinquent at the time of the tax payment.



§ 26-53-303 - Waiver of collection and enforcement of taxes.

(a) The Director of the Department of Finance and Administration, in negotiating agreements, is authorized by way of compromise to waive the collection and enforcement of taxes on sales to residents of Arkansas made in another state and delivered into Arkansas when such sales were made prior to the effective date of any agreement negotiated.

(b) However, the director in any case shall not be authorized to waive payment and enforcement of the tax in another state unless the tax department of the other state waives collection, payment, and enforcement of their tax in this state in the same manner as the tax payment is waived by this state.









Chapter 54 - Corporate Franchise Taxes

§ 26-54-101 - Title.

This chapter shall be known and may be cited as the "Arkansas Corporate Franchise Tax Act of 1979".



§ 26-54-102 - Definitions.

(a) As used in this chapter, "corporation" means any corporation, domestic and foreign, active and inactive, which is organized in or qualified under the laws of the State of Arkansas and includes, but is not limited to, any person or group of persons, any association, joint-stock company, business trust, or other organizations with or without charter constituting a separate legal entity of relationship with the purpose of obtaining some corporate privilege or franchise which is not allowed to them as individuals and which is exercising, or attempting to exercise, corporate-type acts, whether or not existing by virtue of a particular statute.

(b) However, "corporation" does not include:

(1) Nonprofit corporations;

(2) Corporations which are organizations exempt from the federal income tax; or

(3) Organizations formed under or governed by the Uniform Partnership Act (1996), § 4-46-101 et seq., or the Uniform Limited Partnership Act (2001), § 4-47-101 et seq.



§ 26-54-103 - Effect upon prior rights, etc.

This chapter does not affect rights or duties that matured, liabilities or penalties that were incurred, or proceedings begun before January 1, 1980.



§ 26-54-104 - Annual franchise tax.

Unless exempted under § 26-54-105, every corporation shall file an annual franchise tax report and pay an annual franchise tax as follows:

(1) (A) Each life, fire, accident, surety, liability, steam boiler, tornado, health, or other kind of insurance company of whatever nature, having an outstanding capital stock of less than five hundred thousand dollars ($500,000) shall pay three hundred dollars ($300).

(B) Each such company having an outstanding capital stock of five hundred thousand dollars ($500,000) or more shall pay four hundred dollars ($400);

(2) (A) Each legal reserve mutual insurance corporation having assets of less than one hundred million dollars ($100,000,000) shall pay three hundred dollars ($300).

(B) Each such corporation having assets of one hundred million dollars ($100,000,000) or more shall pay four hundred dollars ($400);

(3) Each mutual assessment insurance corporation shall pay three hundred dollars ($300);

(4) (A) Each mortgage loan corporation shall pay an amount equivalent to three-tenths of one percent (0.3%) of that proportion of the par value of its outstanding capital stock that its aggregate outstanding loans made in Arkansas bears to the total aggregate outstanding loans made in all states.

(B) No corporation shall pay an annual tax of less than three hundred dollars ($300);

(5) Each corporation, other than those in subdivisions (2)-(4) of this section, without authorized capital stock shall pay three hundred dollars ($300);

(6) (A) Each corporation, other than those in subdivisions (1)-(5) of this section, shall pay an amount equivalent to three-tenths of one percent (0.3%) of that proportion of the par value of its outstanding capital stock that the value of its real and personal property in Arkansas bears to the total value of the real and personal property of the corporation.

(B) No corporation shall pay an annual tax of less than one hundred fifty dollars ($150);

(7) Each corporation actually and actively in the process of liquidation and which does not rent or lease its property but which retains its corporate charter or authority for the sole purpose of winding up its affairs shall pay an annual tax as provided in subdivision (6) of this section or an amount equivalent to three-tenths of one percent (0.3%) of the value of its real and tangible personal property in Arkansas, whichever is smaller, but in no instance shall the tax be less than one hundred fifty dollars ($150); and

(8) An organization formed pursuant to the Small Business Entity Tax Pass Through Act, § 4-32-101 et seq., shall pay the minimum franchise tax.



§ 26-54-105 - Franchise tax reports.

(a) (1) The Secretary of State shall furnish report forms to each corporation subject to the provisions of this chapter by mailing them to the corporation's current agent for service or other person identified by the corporation.

(2) When filing the franchise tax report, a corporation may state who is to receive a franchise tax form the following year if that person is different from the agent for service on file for the corporation at that time.

(b) Any corporation that fails to receive the report forms by March 20 of the reporting year shall make written request for them to the Secretary of State on or before March 31.

(c) (1) Each corporation subject to the requirements of this chapter shall file a franchise tax report with the Secretary of State which shows its condition and status as of the close of business on December 31 of the preceding calendar year and other information required by the Secretary of State.

(2) (A) The franchise tax as computed on the report shall be remitted with the franchise tax report on or before June 1 of the reporting year for franchise tax due for calendar year 2003 and years prior to 2003.

(B) The franchise tax as computed on the report shall be remitted with the franchise tax report on or before May 1 of the reporting year for franchise tax due for calendar year 2004 and subsequent years.

(d) (1) Every corporation that dissolves shall be required to pay at the time of dissolution the franchise tax for the prior calendar year and pay at the time of dissolution the minimum franchise tax for the year in which dissolved or withdrawn.

(2) Any newly formed corporation shall not be required to file a franchise tax report until the calendar year immediately following the calendar year of incorporation.

(e) (1) When the par value of the shares of a corporation is required to be stated in any franchise tax report and the shares of the corporation are without par value, the number of shares shall be stated.

(2) For the purpose of computing the franchise tax prescribed by this chapter, such shares of no par value shall be considered to be of the par value of twenty-five dollars ($25.00) per share.

(f) Each corporation which pays its tax computed by the full assessment of capital stock or property shall not be required to report the value of its real and personal property within or without this state.

(g) (1) Every franchise tax report shall contain the following statement:

"I declare, under the penalties of perjury, that the foregoing statements are true to the best of my knowledge and belief."

(2) The statement shall be signed by the president, vice president, secretary, treasurer, or controller of the corporation or other authorized person.

(h) (1) All information contained in a franchise tax report shall be confidential and not available for public inspection, except for the following:

(A) The name and address of the corporation;

(B) The name of the corporation's president, vice president, secretary, treasurer, and controller;

(C) The total authorized capital stock with par value;

(D) The total issued and outstanding capital stock with par value; and

(E) The state of incorporation.

(2) In the case of a franchise tax report filed by an organization formed under the Small Business Entity Tax Pass Through Act, § 4-32-101 et seq., the names of members, except those designated in the organizations' franchise tax report as a manager, president, vice president, secretary, treasurer, or controller of the organization, shall be confidential and not available for public inspection unless the organization has no registered agent for service of process.



§ 26-54-107 - Computation of tax -- Penalty -- Relief.

(a) The Secretary of State from the information reported and from any other information received by him or her bearing upon the subject shall compute the amount of tax of each corporation at the rate or rates provided by this chapter.

(b) (1) (A) If the taxpayer fails to comply with the filing and remittance requirements prescribed in § 26-54-105(c) by June 1, the Secretary of State shall assess the corporation a penalty of twenty-five dollars ($25.00) plus interest on the tax and penalty from the date due until paid at the rate of ten percent (10%) per annum.

(B) However, the franchise tax, penalty, and interest for any tax year shall not exceed two (2) times the corporation's tax owed.

(2) On or before November 1 of each year, the Secretary of State shall mail notice to the corporation at its last known address stating that the corporation is subject to forfeiture of its corporate charter under § 26-54-111 for the failure to pay corporate franchise tax.

(c) (1) A corporation may seek relief from any proposed assessment of taxes pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) This method shall be the exclusive method for seeking relief.



§ 26-54-108 - Taxes and penalties as lien.

The taxes and penalties required to be paid by this chapter shall be a first lien on all property of the corporation, whether or not the property is employed by the corporation in the prosecution of its business or is in the hands of an assignee, receiver, or trustee.



§ 26-54-109 - Lists of corporations to be prepared.

(a) (1) The Bank Commissioner, Insurance Commissioner, and any other officer or agency of the state authorized to issue corporate permits or authorities to do business in this state shall prepare and maintain a correct list of all corporations organizing or qualifying through their respective offices or agencies.

(2) Each official or agency shall file with the Secretary of State a monthly report showing:

(A) The name and address of each new corporation organized or qualified;

(B) The authorized and outstanding capital stock;

(C) The name changes, mergers, charter forfeitures, dissolutions, or withdrawals; and

(D) All other information concerning the corporation required by the Secretary of State.

(b) Upon request of the Secretary of State, each official or agency shall prepare and certify to the Secretary of State a complete list of the names and addresses of all corporations which have organized or qualified through their respective office or agency and which are subject to the provisions of this chapter.

(c) Officials or agencies of the state, county, or municipalities authorized to issue permits shall notify each corporation receiving a permit of the requirements to register the corporation with the Secretary of State prior to conducting business in Arkansas.

(d) Any corporation filing instruments providing for the organization of any common law or statutory trust or similar organization with any county clerk, or other clerk of the various counties of this state, shall file them in duplicate. The clerk receiving the documents for filing or recordation shall file mark them and forward the file-marked duplicate to the Secretary of State.

(e) The Director of the Department of Finance and Administration shall provide the Secretary of State a list of corporations doing business in this state and filing tax reports with the Department of Finance and Administration. However, the director shall not include any information deemed confidential by any other law.



§ 26-54-110 - Dissolution or withdrawal by corporations.

Applications for dissolution or withdrawal by a corporation, association, or organization cannot be accepted by the authority which initially authorized or granted an authority to the corporation to do business in Arkansas until receipt of a statement verified by the Secretary of State that the franchise tax due has been paid.



§ 26-54-111 - Charter forfeiture for failure to pay tax -- Procedure.

(a) On or before January 1 of each year, the Secretary of State shall issue a proclamation proclaiming as forfeited the corporate charters or authorities, as the case may be, of all corporations, both domestic and foreign which, according to the Secretary of State's records, are delinquent in the payment of the annual franchise tax for any prior year.

(b) A copy of the proclamation, or applicable portion thereof, shall be furnished to each other official or agency of the state which is authorized to issue corporation charters or authorities. Upon their receipt of the proclamation, the several officials shall at once correct their respective records in accordance with the proclamation.



§ 26-54-112 - Reinstatement of corporations.

(a) (1) (A) (i) Any corporation whose charter or permit authority to do business in the state has been declared forfeited by proclamation of the Governor or the Secretary of State may be reinstated to all its rights, powers, and property.

(ii) Reinstatement shall be retroactive to the time that the corporation's authority to do business in the state was declared forfeited.

(B) The reinstatement shall be made after the filing of all delinquent franchise tax reports satisfactory to the Secretary of State and the payment of all taxes and penalties due for each year of delinquency.

(2) However, no reinstatement shall be allowed after seven (7) years from the date the charter or permit authority to do business in the state was declared forfeited by proclamation of the Governor or the Secretary of State.

(b) If the Secretary of State issued the original corporate charter, permit, or authority, the Secretary of State shall reinstate the corporation upon payment by the corporation of all amounts due, as provided in subsection (a) of this section.

(c) (1) If the original corporate charter, permit, or authority was issued by an official other than the Secretary of State, the official shall reinstate the corporation upon the corporation's filing with the official the receipt of the Secretary of State showing payment of all amounts due, as provided in subsection (a) of this section.

(2) Thereafter, the corporation shall stand in all respects as though its name had never been declared forfeited.



§ 26-54-113 - Disposition of funds.

(a) All taxes and penalties collected under the provisions of this chapter each month shall be deposited into the State Treasury to the credit of the Revenue Holding Fund Account of the State Apportionment Fund.

(b) (1) On or before the fifth day of the following month, the Treasurer of State shall allocate and transfer the taxes and penalties collected to the General Revenue Fund Account of the State Apportionment Fund until a total of eight million dollars ($8,000,000) has been transferred during a fiscal year.

(2) After the transfers required by subdivision (b)(1) of this section have been made, the taxes and penalties collected under this chapter during the remainder of the fiscal year shall be special revenues, and the Treasurer of State shall transfer the taxes and penalties collected to the Educational Adequacy Fund after making the deductions required by § 19-5-203(b)(2).



§ 26-54-114 - Nonpayment of franchise taxes.

(a) No corporation or limited liability company shall be allowed to file any forms or documentation related to that corporation or limited liability company if the corporation or limited liability company owes past-due franchise taxes to the Secretary of State.

(b) No person shall be allowed to file any initial forms or documentation with the Secretary of State to create any legal entity in the State of Arkansas or to obtain authority to do business in the State of Arkansas if that person is substantially connected to any corporation or limited liability company that owes past-due franchise taxes to the Secretary of State.

(c) As used in this section:

(1) "Past-due franchise taxes" means only those taxes owed three (3) years prior to the year in which the current filing is presented;

(2) "Past officer or director" means a person who was associated with the corporation or limited liability company during the time that its charter was revoked for nonpayment of franchise taxes; and

(3) "Substantially connected" means a present officer or director or a past officer or director of a corporation.






Chapter 55 - Motor Fuels Taxes

Subchapter 1 - -- General Provisions

§ 26-55-101 - Exemption for United States Government vehicles -- Refunds.

(a) Motor vehicles belonging to the United States Government and used in its business exclusively shall not be required to pay any motor vehicle fuel tax.

(b) When motor vehicle fuel upon which the tax has been paid is sold to any agent or employee of the United States Government for use in a motor vehicle belonging to the United States Government, and is used in its business exclusively, the wholesaler or dealer may not charge the consumer with the amount of the tax but may claim the refund of the tax under such regulations as the Director of the Department of Finance and Administration may prescribe.



§ 26-55-102 - City motor bus system operating across state lines.

(a) The fee to be paid to this state for the registration and licensing of any motor bus used by a system of motor buses operating in lieu of a street car system in adjoining cities or incorporated towns which are separated by a state line shall not exceed the fee provided by law in the adjoining state for such bus when:

(1) More than one-half (1/2) of the mileage of the routes regularly run by the motor bus system is outside this state;

(2) More than one-half (1/2) of the gross revenues of such a system is derived from its operation outside this state and from the carrying of passengers from outside this state into this state;

(3) Such system is operated in this state under a franchise contract with the Arkansas city or town;

(4) The motor buses are not operated under any conditions whatever on any of the roads or highways in this state outside the corporate limits of such city or town; and

(5) The motor bus system shall pay to this state a motor vehicle fuel tax at the applicable rate as fixed by the law of this state upon at least one-half (1/2) of the motor vehicle fuel used in the operation of the system as a whole.

(b) At any time the adjoining city or town in Arkansas by ordinances may levy a privilege tax on the buses sufficient to reimburse the city or town for the use of its streets.






Subchapter 2 - -- Motor Fuel Tax Law

§ 26-55-201 - Title.

This subchapter and any amendments thereof and supplements thereto shall be known and may be cited as the "Motor Fuel Tax Law", and as so constituted is hereinafter referred to as "this subchapter".



§ 26-55-202 - Definitions.

As used in this subchapter:

(1) "Bill of lading" means any serially numbered document which shall clearly indicate the following:

(A) The seller's distributor license number;

(B) The origin of the transport trip;

(C) The approximate destination or destinations of the transport trip;

(D) The type or types of motor fuel being transported and quantity or quantities of motor fuel to be delivered to each destination;

(E) The person or persons responsible for the payment of the motor fuel tax; and

(F) Such other information or forms as the Director of the Department of Finance and Administration by regulation may adopt or require to implement the intent of this subchapter;

(2) "Dealer" means any person except a distributor engaged in the business of selling motor fuel in the State of Arkansas;

(3) "Distributor" means any person, including the State of Arkansas and any political subdivision of the state, but not including the United States or any of its instrumentalities except to the extent permitted by the United States Constitution or laws, that is customarily in the wholesale business offering for resale or delivery of motor fuel to dealers, consumers, or others in tanks of two hundred gallons (200 gals.) or more which are not connected to a motor vehicle and that is:

(A) Making the first sale in the State of Arkansas of any motor fuel, imported into the state from any other state, territory, or foreign country, after it shall have been received within this state within the meaning of this subchapter;

(B) Consuming or using in the State of Arkansas any motor fuel so imported and shall have purchased it before it shall have been received by any other person in this state, within the meaning of this subchapter; or

(C) Producing, refining, preparing, distilling, manufacturing, blending, or compounding motor fuel in this state;

(4) "Duly licensed distributor" means any distributor holding an unrevoked license issued by the director;

(5) "Exporting" means taking motor fuel out of this state;

(6) "Importing" means bringing motor fuel into this state;

(7) (A) "Motor fuel" means all products commonly or commercially known or sold as gasoline regardless of their classification or uses.

(B) "Motor fuel" includes casinghead, absorption, and natural gasoline and condensate when used without blending as a motor fuel or sold for use in motors directly or sold to those who blend for their own use.

(C) However, "motor fuel" does not include:

(i) Casinghead, absorption, and natural gasoline and condensate when sold to be blended or compounded with other less volatile liquids in the manufacture of commercial gasoline for motor fuel;

(ii) Leaded gasoline with an octane rating one hundred ten (110) or higher used solely for off-highway testing;

(iii) Oil that is:

(a) Derived solely from plants or animals or any mixture of plants or animals;

(b) Free from any petroleum products; and

(c) Not chemically altered by distillation, transestrification, or other similar chemical process; or

(iv) Oil that is:

(a) Normally sold for cooking purposes and purchased from retail outlets; or

(b) Used cooking oil recycled and gathered from restaurants and commercial food processors;

(8) "Motor vehicle" means all vehicles, engines, machines, or mechanical contrivances which are propelled by internal combustion engines or motors and used for travel on public roads and highways;

(9) "Person" includes any individual, company, partnership, limited liability company, joint venture, joint agreement, mutual or other association, corporation, estate, trust, business trust, receiver or trustee appointed by any state, federal, or other court, syndicate, this state, any county, city, municipality, school district, or any other political subdivision of this state or group or combination acting as a unit, in the plural or singular number;

(10) (A) "Pipeline importer" means a distributor who imports motor fuel by common carrier pipeline, barge, or rail.

(B) A distributor who imports motor fuel exclusively by motor vehicle tank truck is not a pipeline importer;

(11) "Public highways" means every way or place of whatever nature, generally open to the use of the public as a matter of right, for the purposes of vehicular travel, and notwithstanding that it may be temporarily closed for the purpose of construction, reconstruction, maintenance, or repair;

(12) "Purchase" includes any acquisition of ownership;

(13) "Received" means:

(A) Motor fuel produced, refined, prepared, distilled, manufactured, blended, or compounded at any refinery at any place in the State of Arkansas by any person shall be deemed to be received by such person when the motor fuel shall have been loaded at such refinery or other place into tank cars, ships, or barges, or when the motor fuel shall have been placed in any tank at or by such refinery from which any withdrawals are made direct into tank trucks, tank wagons, pipelines, or other types of transportation equipment, containers, or facilities other than tank cars, ships, or barges, or from which any sales or deliveries not involving transportation are made directly;

(B) Motor fuel imported into the State of Arkansas from any other state, territory, or foreign country by vessel and delivered in that vessel to any person, at a marine terminal in the State of Arkansas for storage, or so imported by pipeline and delivered to any person by such pipeline or a connecting pipeline at a pipeline terminal or pipeline tank farm in the State of Arkansas for storage, shall be deemed to have been received by such person when the motor fuel shall have been loaded into tank cars, ships, or barges at such marine or pipeline terminal or tank farm for any purpose, or when the motor fuel shall have been placed in any tank of less than one hundred thousand gallons (100,000 gals.) capacity thereat, or elsewhere by such person, or when the motor fuel shall have been placed in any tank thereat, or elsewhere by such person, from which any withdrawals are made direct into tank trucks, tank wagons, pipelines or other types of transportation equipment, containers, or facilities other than tank cars, ships, or barges or from which tank any sales or deliveries not involving transportation are made directly, but not before;

(C) Motor fuel purchased in a tank car which shall be unloaded in the State of Arkansas shall be deemed to be received at the time when and place where the tank car is unloaded, but not before;

(D) (i) Motor fuel imported by any person into this state from any other state, territory, or foreign country, other than by vessel for storage at marine terminals as set forth in this section, or by pipeline for storage at pipeline terminals or pipeline tank farms as hereinbefore set forth, or by tank car, shall be deemed to be received, in the case of motor fuel imported from a foreign country, at the time when and the place where the motor fuel shall be withdrawn from the original container in which the motor fuel was imported, but not before, and shall be deemed to be received in the case of motor fuel imported from another state or territory of the United States at the time when and the place where the interstate transportation of the motor fuel shall have been completed within this state, but not before.

(ii) However, nothing in this subdivision (13) shall be construed to allow the transportation of gasoline by any person without first having secured the proper and necessary permit for such transportation from the director; and

(E) Motor fuel purchased by one (1) licensed distributor from another licensed distributor shall be deemed to be received by the distributor purchasing the motor fuel at the time title to such motor fuel passes;

(14) "Sale" includes any exchange, gift, or other disposition; and

(15) "Terminal" means every person in the business of withdrawing or removing motor fuel from any pipeline outlet in this state and then storing the motor fuel in any type of storage container.



§ 26-55-203 - Effect of reference to subchapter.

(a) Whenever in this subchapter reference is made to a section of this subchapter, the reference shall extend to and include any amendment of or supplement to the section so referred to or any section hereafter enacted in lieu thereof.

(b) Unless otherwise provided, whenever a reference to this subchapter or to any section is made in any amendment or supplement to this subchapter or to any section hereafter enacted, such reference shall be deemed to refer to this subchapter or such section as the same shall then stand or as thereafter amended.



§ 26-55-204 - Rules and regulations.

The Director of the Department of Finance and Administration shall prescribe and publish such rules and regulations as may be necessary for the enforcement of this subchapter.



§ 26-55-205 - Levy of tax.

(a) There is levied a privilege or excise tax of eight and one-half cents (81/2cent(s)) on each gallon of motor fuel as defined in this subchapter, sold or used in this state, or purchased for sale or use in this state, to be computed in the manner hereinafter set forth.

(b) In addition to the tax levied in subsection (a) of this section, there is levied an excise tax of one cent (1cent(s)) on each gallon of motor fuel as defined in this subchapter, sold or used in this state, or purchased for sale or use in this state, to be computed in the manner hereinafter set forth.



§ 26-55-206 - Purpose of tax -- Allocation.

(a) The tax imposed by this subchapter is levied for the purpose of providing revenue to be used by the State of Arkansas to defray, in whole or in part, the cost of constructing, widening, reconstructing, maintaining, resurfacing, and repairing the public highways, and retiring highway indebtedness of this state.

(b) (1) The funds collected by this subchapter shall be allocated and distributed only in the manner now established by existing laws relating to motor fuel taxes.

(2) One cent (1cent(s)) of the tax levied on each gallon of motor fuel under this subchapter shall be remitted to the Treasurer of State separate and apart from other motor fuel and distillate special fuel taxes, and the gross amount thereof, without making any deduction therefrom for credit to the Constitutional Officers Fund and the State Central Services Fund, shall be distributed as provided by the Arkansas Highway Revenue Distribution Law, §§ 27-70-201 -- 27-70-203, 27-70-206, and 27-70-207.



§ 26-55-207 - Exemptions.

The tax imposed by § 26-55-205 shall not be collected upon or with respect to the following transactions:

(1) The sale of motor fuel by a pipeline importer who has first received such motor fuel into this state via common carrier pipeline, barge, or rail to a duly licensed distributor in this state;

(2) The sale of motor fuel by a duly licensed distributor for export from the State of Arkansas, and shipped by common carrier f.o.b. destination, to any other state or territory or to any foreign country, or the export of motor fuel by a duly licensed distributor from the State of Arkansas to any other state or territory or to any foreign country, if satisfactory proof of actual exportation of all the motor fuel is furnished at the time and in the manner prescribed by the Director of the Department of Finance and Administration;

(3) The sale of motor fuel to the United States Government;

(4) The sale of motor fuel for use in propelling airplanes, provided that satisfactory proof is furnished in the manner prescribed by the director that the motor fuel is to be used in the propelling of airplanes.



§ 26-55-208 - Sale of motor fuel exempt from sales or gross receipts tax.

No person selling motor fuel shall be liable to the State of Arkansas for any tax with respect to the sale thereof under the provisions of any sales or gross receipts tax acts of the State of Arkansas.



§ 26-55-209 - Local taxes prohibited.

No city, village, town, county, township, or other subdivision or municipal corporation of this state shall levy or collect any excise tax upon or measured by the sale, receipt, or distribution of motor fuel.



§ 26-55-210 - Border tax rate areas generally.

(a) (1) The tax on motor fuel sold in cities, incorporated towns, or planned communities which border on a state line or sold within eight hundred feet (800') of the state line or sold within eight hundred feet (800') of the maximum shore line of a navigable lake, the opposite shore line of which is beyond the Arkansas state line or sold within eight hundred feet (800') of the Arkansas terminal of a bridge spanning a river where the state line is in the center of the main channel of the river, when such sales of motor fuel are made therein and delivered into the storage tanks of retail dealers or when such sales are made therein to consumers and delivered into the storage tanks of such consumers or directly into the standard fuel tank of a motor vehicle, shall be at the same rate as the tax levied on motor fuel sold in other areas of the state, but in no event shall the rate of tax on motor fuel sold in such border areas be more than one cent (1cent(s)) per gallon above the rate of tax levied in the adjoining state.

(2) Further, no existing city or incorporated town, the corporate limits of which did not on August 1, 1941, or planned community, the limits of which did not on May 18, 1965, extend to within two (2) miles of the state line, shall take advantage of such border rate.

(3) Additionally, no tax is imposed upon or in respect to the transactions exempt from taxation under § 26-55-207.

(4) The tax on motor fuel sold from any establishment adjacent to a federal interstate highway and within one (1) mile of a state line shall be at the rate of tax levied in the adjoining state but not exceed the rate levied in this subchapter.

(b) Whenever any bridge spanning a river where the state line is in the center of the main channel of the river as defined and subject to the provisions of subsection (a) of this section shall have been or shall be abandoned, redesigned, relocated, or otherwise changed so that areas previously within eight hundred feet (800') of the Arkansas terminal of a bridge spanning a river where the state line is in the center of the main channel of the river shall no longer be in whole or in part within eight hundred feet (800') of the Arkansas terminal of such bridge, then the tax on motor fuel sold within eight hundred feet (800') of the Arkansas terminal of that bridge prior to its abandonment, redesign, relocation, or other change shall continue to be fixed on the same basis as if no such abandonment, redesign, relocation, or other change of the Arkansas terminal of the bridge had been made or taken place.

(c) Any distributor or dealer of motor fuel who shall sell and deliver any motor fuel within any border rate tax area, except as provided in subsection (a) of this section, shall be guilty of a misdemeanor and upon conviction shall be fined in any sum of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or be imprisoned in the county jail for not to exceed thirty (30) days, or be both so fined and imprisoned.

(d) This section shall apply to abandonments, redesign, relocation, and other changes of bridges made both before and after the passage of this section.



§ 26-55-211 - Border tax rate applicable within corporate boundaries.

(a) Whenever any territory included within the boundaries of any city, incorporated town, or planned community in this state is included within the border tax rate on motor fuel, as provided for in § 26-55-210, or by any other law of this state governing the border area tax rate on motor fuel, the same rate of tax on motor fuel that applies in the border tax area of the city, incorporated town, or planned community shall also apply to all sales of motor fuel within the boundaries of the city, incorporated town, or planned community.

(b) Except in a city bordering a state line that is the main channel of the Mississippi River, the provisions of this section shall apply only to that territory included within the limits of such city, incorporated town, or planned community on July 1, 2001, and shall not apply to territory added to or annexed to the city, incorporated town, or planned community after July 1, 2001.



§ 26-55-212 - Border tax rate areas -- Use of auxiliary fuel tanks.

(a) Any consumer of motor fuel who has purchased motor fuel within a border rate area and has obtained delivery of the motor fuel into a storage tank shall not thereafter deliver any such motor fuel into an auxiliary tank attached to any motor vehicle and shall only use such motor fuel in propelling a motor vehicle as has been delivered directly from a storage tank into the standard fuel tank of a motor vehicle.

(b) As used in this section, "standard fuel tank" means the fuel tank attached to the motor vehicle by the original manufacturer of the motor vehicle, except that it shall exclude any auxiliary fuel tank of a motor vehicle even if attached to a motor vehicle by the original manufacturer thereof.

(c) Any consumer who violates this section shall be guilty of a misdemeanor and, upon conviction, shall be fined in any sum of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or be imprisoned in the county jail for not to exceed thirty (30) days, or be both so fined and imprisoned.



§ 26-55-213 - Distributor's license -- Requirement -- Penalty for noncompliance.

(a) It shall be unlawful for any distributor to receive, use, sell, or distribute any motor fuel or to engage in business within this state unless the distributor is the holder of an uncancelled license issued by the Director of the Department of Finance and Administration to engage in such business or, if such distributor is an agent, commission or otherwise, of a distributor as defined in this subchapter, unless the agent is the holder of a certified duplicate copy of an uncancelled license issued by the director to the agent's principal.

(b) (1) Upon conviction, a person who engages in business in the State of Arkansas as a distributor without being the holder of an uncancelled license to engage in the business is guilty of an unclassified misdemeanor and shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) or imprisonment for a term of not less than thirty (30) days and not more than one (1) year, or both fine and imprisonment.

(2) Each day or any part thereof during which any person shall engage in business as a distributor without being the holder of an uncancelled license shall constitute a separate offense within the meaning of this section.



§ 26-55-214 - Distributor's license -- Application and bond.

(a) To procure a distributor's license, every distributor shall file with the Director of the Department of Finance and Administration an application upon oath and in a form prescribed by the director, setting forth:

(1) The name under which the distributor will transact business within the State of Arkansas;

(2) The location, with street address, of its principal office or place of business within this state and all of its separate places of business within this state; and

(3) The name and complete residence address of the owner or the names and addresses of the partners, if such distributor is a partnership, or the names and addresses of the principal officer, if such distributor is a corporation or association.

(b) (1) Concurrent with the filing of an application for a distributor's license, every distributor shall file with the director a bond of the character stipulated and in the amount provided for in § 26-55-222.

(2) No license shall be issued upon any application unless accompanied by such bond, nor, if the applicant is a foreign corporation, unless it is at such time properly qualified under the laws of the State of Arkansas to do business therein.

(c) The director shall keep and file all applications and bonds with an alphabetical index together with a record of all licensed distributors.



§ 26-55-215 - Distributor's license -- Issuance of certificate.

The application in proper form having been accepted for filing, the bond having been accepted and approved, and the other conditions and requirements of §§ 26-55-213 and 26-55-214 having been complied with, the Director of the Department of Finance and Administration shall issue to the distributor a license certificate to transact business as a distributor in the State of Arkansas.



§ 26-55-216 - Distributor's license -- Nonassignable.

The license certificate issued by the Director of the Department of Finance and Administration shall not be assignable and shall be valid only for the distributor in whose name it was issued.



§ 26-55-217 - Distributor's license -- Display required.

(a) The license certificate issued by the Director of the Department of Finance and Administration shall be displayed conspicuously in the principal place of business of the distributor in the State of Arkansas.

(b) A certified duplicate copy of the license certificate shall be displayed conspicuously at each separate place of business of the distributor in the State of Arkansas. By appropriate language, the copy shall refer to and identify the agent of such distributor in charge of the separate place of business of the distributor.



§ 26-55-218 - Distributor's license -- Expiration.

A distributor's license remains in effect until cancelled as provided in this subchapter.



§ 26-55-219 - Distributor's license -- Refusal.

(a) In the event that any application for a license to transact business as a distributor in the State of Arkansas shall be filed by any person whose license shall at any time have been cancelled for cause by the Director of the Department of Finance and Administration, or in case the director shall be of the opinion that the application is not filed in good faith or in the event that the application is filed by some person as a subterfuge for the real person in interest whose license or registration shall theretofore have been cancelled for cause by the director, or for any other valid reason, then and in any of said events the director, after a hearing of which the applicant shall have been given five (5) days' notice in writing and at which the applicant shall have the right to appear in person or by counsel and present testimony, shall have and is given the right and authority to refuse to issue to such person a license certificate to transact business as a distributor in the State of Arkansas.

(b) Any distributor who is aggrieved by the action of the director in refusing to issue the license applied for, within thirty (30) days from the time of such refusal, may appeal to the circuit court of the county of such distributor's residence where the distributor shall be entitled to a hearing de novo. An appeal shall lie from such circuit court to the Supreme Court as in other cases now provided by law.



§ 26-55-220 - Municipal licenses for distributors.

Nothing in §§ 26-55-213 -- 26-55-219 shall be construed so as to prevent the collection of any privilege or occupation taxes by any municipality of this state for engaging within the limits of such municipality in the business of distributor or the business of selling, dealing in, or storing petroleum products.



§ 26-55-221 - Licenses -- Persons other than distributors.

Persons, other than distributors, purchasing or otherwise acquiring motor fuel in tank car, tank truck, or cargo lots for sale, distribution, or use within the State of Arkansas, in the discretion of the Director of the Department of Finance and Administration shall also be licensed as set forth in §§ 26-55-213 -- 26-55-220 upon compliance with the provisions of §§ 26-55-213 -- 26-55-220 and thereupon shall be deemed to be the distributor for all purposes of this subchapter with respect to any such motor fuel received while the license remains unrevoked.



§ 26-55-222 - Bonds -- Requirement -- Amounts -- Waiver.

(a) (1) Every distributor shall file with the Director of the Department of Finance and Administration a surety bond of not less than one and one-half (11/2) times or one hundred fifty percent (150%) of the prior six (6) months average motor fuel tax due, based upon the gallonage of motor fuel to be sold or distributed as shown by the application for a permit if the applicant has not heretofore been engaged in the business of a distributor as herein defined, or as shown by sales for the previous year if the applicant theretofore has been engaged in such business in this state.

(2) However, no bond shall be filed for less than one thousand dollars ($1,000).

(3) If the director deems it necessary to protect the state in the collection of gasoline taxes, the director may require any distributor to post a bond in an amount up to three (3) times or three hundred percent (300%) of the prior six (6) months average motor fuel tax due.

(b) (1) Provided further, the director or the director's authorized agent is authorized to waive the posting of bond by any licensed motor fuel distributor that is organized and operating under the laws of Arkansas and that is wholly owned by residents of this state and who has been licensed for a period of at least three (3) years and who has not been delinquent in remitting motor fuel taxes during the three-year period immediately preceding application by the distributor for waiver of bond.

(2) If any motor fuel distributor whose bond has been waived by the director or the director's agent as authorized in this subsection subsequently becomes delinquent in remitting motor fuel taxes to the director, the director or the director's agent may require that such distributor post a bond in the amount required in this section, and such distributor shall not be eligible to petition for a waiver of bond for a period of three (3) years thereafter.



§ 26-55-223 - Bonds -- Deposit or pledge of government obligations as alternative.

In lieu of furnishing a bond executed by a surety company, as hereinbefore provided, any distributor may furnish the distributor's bond or bonds not so executed, if the distributor concurrently therewith deposits and pledges with the Director of the Department of Finance and Administration direct obligations of the United States or obligations of any agency of the United States fully guaranteed by it or bonds of the State of Arkansas of equal full amount to the amount of the bond required by § 26-55-222, as collateral security for the payment of such bonds.



§ 26-55-224 - Bonds -- Additional bonds -- Conditions for requirement.

(a) In the event that upon a hearing, of which the distributor shall be given five (5) days' notice in writing, the Director of the Department of Finance and Administration shall decide that the amount of the existing bond is insufficient to ensure payment to the State of Arkansas of the amount of the tax and any penalties and interest for which the distributor is or may at any time become liable, then the distributor upon the written demand of the director shall immediately file an additional bond in the same manner and form with a surety company thereon approved by the director in any amount determined by the director to be necessary to secure at all times the payment by such distributor to the State of Arkansas of all taxes, penalties, and interest due under the provisions of this subchapter.

(b) If the distributor fails to do so, the director shall immediately cancel the license certificate of the distributor.



§ 26-55-225 - Bonds -- New bonds -- Conditions for requirement.

(a) In the event that liability upon the bond thus filed by the distributor with the Director of the Department of Finance and Administration shall be discharged or reduced, whether by judgment rendered, payment made, or otherwise, or if in the opinion of the director any surety on the bond theretofore given shall have become unsatisfactory or unacceptable, then the director may require the distributor to file a new bond with a satisfactory surety in the same form and amount, failing which the director shall immediately cancel the license certificate of said distributor.

(b) If the new bond is furnished by the distributor as above provided, the director shall cancel and surrender the bond of the distributor for which the new bond shall be substituted.



§ 26-55-226 - Bonds -- Release or discharge of surety.

(a) (1) Any surety on any bond furnished by a distributor as provided in §§ 26-55-222 -- 26-55-225 shall be released and discharged from any and all liability to the State of Arkansas accruing on the bond after the expiration of sixty (60) days from the date upon which the surety shall have lodged with the Director of the Department of Finance and Administration written request to be released and discharged.

(2) However, the request shall not operate to relieve, release, or discharge the surety from any liability already accrued, or which shall accrue, before the expiration of the sixty-day period.

(b) (1) The director shall promptly on receipt of notice of such request notify the distributor who furnished the bond, and unless the distributor on or before the expiration of such sixty-day period files with the director a new bond with a surety company satisfactory to the director in the amount and form provided in § 26-55-222, the director shall immediately cancel the license of the distributor.

(2) If the new bond is furnished by the distributor as provided above, the director shall cancel and surrender the bond of the distributor for which the new bond shall be substituted.



§ 26-55-229 - Tax reports.

(a) For the purpose of determining the amount of the tax imposed by this subchapter, the Director of the Department of Finance and Administration may require such supporting documents as the director may deem necessary to assure accurate reporting.

(b) (1) The reports shall be filed on forms prescribed by the director and shall be filed with the director on or before the twenty-fifth day of each calendar month following the reporting month in question.

(2) Once a distributor has become liable to file a monthly report with the director, the distributor must continue to file a monthly report, even though no tax is due, until such time as the distributor notifies the director in writing that the distributor is no longer liable for monthly reports.

(c) These reports shall include the following:

(1) An itemized statement of the number of gallons of all motor fuel received during the next-preceding calendar month by the distributor, which has been produced, refined, prepared, distilled, manufactured, or compounded by the distributor in the State of Arkansas;

(2) An itemized statement of the number of gallons of all motor fuel received by the distributor in the State of Arkansas from any source whatsoever during the next-preceding calendar month as shown by the shipper's bills of lading thereof, other than motor fuel falling within the provisions of subdivision (1) of this subsection, together with a statement showing:

(A) The date of receipt of each shipment of motor fuel;

(B) The name of the person from whom purchased or received;

(C) The point of origin and the point of destination of each shipment;

(D) The quantity of each of the purchases or shipment;

(E) The name of the carrier;

(F) The number of each tank car or tank truck;

(G) The number of gallons contained in each tank car or tank truck; and

(H) The owner of the boat, ship, barge, or vessel, if shipped by water;

(3) An itemized statement of the number of gallons of motor fuel deducted in accordance with the provisions of § 26-55-230(a)(1)(C) or § 26-55-230(a)(1)(D) in making any previous monthly report with respect to which motor fuel so deducted the tax payable under the terms of this subchapter have not theretofore been paid;

(4) An itemized statement of the number of gallons of motor fuel sold by the distributor during the preceding calendar month and exempted from the tax by § 26-55-207(1)-(4), separately itemizing the amount of motor fuel sold and claimed to be exempt under each of the subdivisions (1)-(4) of § 26-55-207; and the statement shall furnish such information relating to such sales as shall be required by the director and reasonably necessary to the enforcement by the director of the provisions of this subchapter;

(5) An itemized statement of the number of gallons of motor fuel sold by the distributor within a border rate area and at the border rate tax, as is permitted by §§ 26-55-210 and 26-55-212, together with such information relating to such sales as shall be required by the director and reasonably necessary to the enforcement by the director of the provisions of this subchapter;

(6) An itemized statement of the number of gallons of motor fuel which, during the next-preceding month, was received, within the meaning of § 26-55-202(13)(A) or § 26-55-202(13)(B), by being placed in a tank, but which had not been withdrawn therefrom at the close of the next preceding calendar month;

(7) An itemized statement of the number of gallons of motor fuel received during the next-preceding calendar month and deductible under § 26-55-230(a)(1)(D); and

(8) An itemized statement of the number of gallons of motor fuel received by the distributor during the next-preceding calendar month which were purchased by the distributor, tax-paid, and supported by copies of the seller's tax-paid invoices.



§ 26-55-230 - Computation and payment of tax.

(a) At the time of filing of each monthly report with the Director of the Department of Finance and Administration, each distributor shall pay to the director the full amount of the motor fuel tax for the next-preceding calendar month, which shall be computed as follows:

(1) From the sum of the total number of gallons of motor fuel received, reduced by the total number of gallons received upon which the tax has been paid as evidenced by the itemized statement filed pursuant to § 26-55-229(c)(8) by the distributor within the State of Arkansas during the next-preceding calendar month, plus the total number of gallons of motor fuel deducted on any previous monthly report of the distributor under the provisions of subdivisions (a)(1)(C) and (D) of this section with respect to which the tax payable under this subchapter remains unpaid, shall be made the following deductions:

(A) The total number of gallons of motor fuel received by the distributor within the State of Arkansas and sold or otherwise disposed of during the next-preceding calendar month as set forth in § 26-55-207;

(B) The total number of gallons of motor fuel received by the distributor within the State of Arkansas and sold or otherwise disposed of during the next-preceding calendar month as set forth in § 26-55-210;

(C) The total number of gallons of motor fuel which, during any previous calendar month, was received, within the meaning of § 26-55-202(13)(A) or § 26-55-202(13)(B), by being placed in a tank but had not been withdrawn therefrom at the close of the next-preceding calendar month;

(D) The total number of gallons of motor fuel received during any previous calendar month, within the meaning of § 26-55-202(13)(A), by being placed in a tank, which was thereafter delivered by the person receiving it to a common carrier pipeline for shipment or delivery to a point in Arkansas, but had not been, at the close of the next-preceding calendar month, delivered by the pipeline at its destination, even though because of being mingled in the common carrier pipeline system with other motor fuel, the motor fuel to be delivered to the point of destination is not the identical motor fuel delivered by the shipper to the common carrier pipeline;

(E) (i) That number of gallons of motor fuel lost due to fire, flood, storm, theft, or other cause beyond the distributor's control, other than through evaporation.

(ii) The deduction for the loss may be included in the report filed for the month in which the loss occurred or in any subsequent report filed within a period of one (1) year; and

(F) (i) That number of gallons of motor fuel which shall be equal to three percent (3%) of the first one million gallons (1,000,000 gals.), and no allowance for the remaining gallons of the total number of gallons of motor fuel received by the distributor during the next-preceding calendar month, less the total number of gallons deducted under subdivisions (a)(1)(A)-(E) of this section.

(ii) It is determined by the General Assembly that three percent (3%) of the first one million gallons (1,000,000 gals.) and no allowance for the remaining gallons so received is the actual and average amount of loss resulting from evaporation, shrinkage, and the losses resulting from unknown causes irrespective of the amount thereof, and the cost of collection;

(2) The number of gallons remaining after the deductions set forth in subdivision (a)(1) of this section have been made shall be multiplied by the rate of tax under § 26-55-205; and

(3) The remaining number of gallons computed on a volumetric basis shall be multiplied by the rate provided by law in the adjoining state, such rate not to exceed the rate provided by § 26-55-205, and the resulting figure, together with the figure obtained in subdivision (a)(2) of this section, shall be the total amount of motor fuel tax due for the next-preceding calendar month.

(b) In reporting and computing this tax, distributors shall adjust all volume measurements of motor fuel to a temperature of sixty degrees Fahrenheit (60 degrees F).

(c) The director by regulation shall provide for the payment and collection of the motor fuel tax when it is due but which under the terms of this subchapter is not required to be remitted by a distributor.



§ 26-55-231 - Failure to report or pay tax -- Revocation or cancellation of license.

(a) (1) If a distributor at any time files a false monthly report of the data or information required by this subchapter or fails, refuses, or neglects to file the monthly report required by this subchapter, or to pay the full amount of the tax as required by this subchapter, the Director of the Department of Finance and Administration may give notice to the distributor of an intention to revoke the license of the distributor.

(2) The distributor shall be entitled to a period of five (5) days after receipt of the notice from the director, within which to apply for a hearing before the director on the question of having the distributor's license revoked. The director shall grant a hearing at such time and place as the director may designate of which the distributor shall have five (5) days' advance notice in writing.

(3) After the hearing, at which time the distributor shall be entitled to present evidence and argument of counsel, the director shall decide whether the distributor's license shall be revoked.

(4) (A) Upon the issuance of an order revoking the license, the distributor shall be entitled to an appeal to the circuit court in the county where the distributor may do business where the question shall be tried de novo.

(B) An appeal shall lie from the circuit court of that county as in other cases provided by law.

(5) If the distributor fails to apply for a hearing within the time set out in subdivision (a)(2) of this section, the director may forthwith cancel the license of the distributor and notify the distributor of the cancellation by registered mail to the last known address of the distributor appearing on the files of the director. The director shall also notify the surety company on the distributor's bond in like manner.

(b) (1) Upon receipt of a written request from any distributor licensed under this subchapter to cancel the license issued to the distributor, the director shall have the power to cancel the license effective sixty (60) days from the date of the receipt of the written request.

(2) However, no such license shall be cancelled upon the request of any distributor unless and until the distributor prior to the date of the cancellation shall have paid to the State of Arkansas all excise taxes payable under the laws of the State of Arkansas, together with any and all penalties, interest, and fines accruing under any of the provisions of this subchapter, and unless and until the distributor shall have surrendered to the director the license certificate theretofore issued to the distributor.

(c) If upon investigation the director ascertains and finds that any person to whom a license has been issued under this subchapter is no longer engaged in the receipt, use, or sale of motor fuel as a distributor and has not been so engaged for a period of sixty (60) days, the director shall have the power to cancel the license by giving the person thirty (30) days' notice of the cancellation mailed to the last known address of the person, in which event the license certificate theretofore issued to the person shall be surrendered to the director.

(d) In the event that the license of any distributor shall be cancelled by the director as provided in this section and in the further event that the distributor shall have paid to the State of Arkansas all excise taxes due and payable by it under this subchapter, together with any and all penalties accruing under any of the provisions of this subchapter, then the director shall cancel and surrender the bond filed by the distributor.



§ 26-55-232 - Failure to report or pay taxes promptly -- Penalties.

(a) When any distributor fails to file its monthly report with the Director of the Department of Finance and Administration on or before the time fixed in this subchapter for the filing thereof, when the distributor fails to submit the data outlined in §§ 26-55-229 and 26-55-230 in the monthly report, or when the distributor fails to pay to the director the amount of excise taxes due to the State of Arkansas when the excise taxes are payable, the distributor shall be subject to applicable penalty and interest provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(b) (1) If the excise tax is not paid within sixty (60) days after the date the excise tax is due, then the director shall suspend the license of the distributor.

(2) (A) When the director issues a notice of proposed assessment to the distributor under § 26-18-403, the director may notify the bonding company of the excise tax delinquency.

(B) At the end of the ten-day demand for payment period that begins on the date a final assessment is issued under § 26-18-401, the director shall notify the bonding company of the excise tax delinquency and declare the bond forfeited.



§ 26-55-234 - Statements and reports from persons not distributors.

(a) Every person or terminal purchasing or otherwise acquiring motor fuel by pipeline, tank car, tank truck, or cargo lot and selling, using, or otherwise disposing of the motor fuel for delivery in Arkansas not required by a provision of this subchapter to be licensed as a distributor in motor fuel shall file a statement setting forth the:

(1) Name under which the person or terminal is transacting business within the State of Arkansas and the location with the street number address of that person's or terminal's principal office or place of business within the state; and

(2) Name and address of the owner, names and addresses of the partners if the person or terminal is a partnership, or names and addresses of the principal officers if the person or terminal is a corporation or association.

(b) (1) On or before the twenty-fifth day of each calendar month on forms prescribed by the Director of the Department of Finance and Administration, the person shall report to the director all purchases or other acquisitions and sales or other disposition of motor fuel during the next preceding calendar month giving a record of each tank car, tank truck, or cargo lot delivered to a point within the state and of all motor fuel otherwise delivered to the person.

(2) The report shall set forth:

(A) From whom each tank car or cargo lot was purchased or otherwise acquired;

(B) The point of shipment;

(C) To whom sold or shipped;

(D) The point of delivery;

(E) The date of shipment;

(F) The name of the carrier;

(G) The initials and number of the tank car;

(H) The number of gallons contained in the tank car if shipped by rail;

(I) The name and owner of the boat, barge, or vessel, and the number of gallons contained in the boat, barge, or vessel if shipped by water; and

(J) Any other additional information the director may require relative to the motor fuel.

(c) On or before the twenty-fifth day of each calendar month on forms prescribed by the director, the terminal shall report to the director all purchases or other acquisitions and sales or other disposition of motor fuel during the next preceding calendar month, which report shall include the following:

(1) Beginning inventories in gallons of motor fuel in storage;

(2) Ending inventories in gallons of motor fuel in storage;

(3) Withdrawals of motor fuel in gallons from the pipeline outlet resulting in additions of motor fuel to storage, including the name of the distributor licensed as an importer who requested the placement of the motor fuel into storage; and

(4) Removals of motor fuel from storage, specifically including:

(A) Bill of lading numbers which represent physical movements of the motor fuel;

(B) The date of each removal;

(C) The quantity in gallons of motor fuel so removed;

(D) The person who had the motor fuel available for that particular removal; and

(E) The person possessing a license from the director who requested the removal of the motor fuel from that storage.

(d) When any person or terminal purchasing or otherwise acquiring motor fuel by pipeline, in a tank car, tank truck, or cargo lot and selling or otherwise disposing of the motor fuel for delivery in Arkansas and not required by a provision of this subchapter to register as a distributor in motor fuel, fails to submit the person's or terminal's monthly report to the director by the twenty-fifth day of each calendar month or when the person or terminal fails to submit in the monthly report the data required by this subchapter, the person or terminal shall be guilty of a violation and shall be fined an amount not greater than one hundred dollars ($100) for the first offense and shall be fined an amount not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each subsequent offense.



§ 26-55-235 - Reports from carriers transporting motor fuel.

(a) Every railroad company, and every street, suburban, or interurban railroad company, every pipeline company, every water transportation company, and every common carrier transporting motor fuel, kerosene, or other hydrocarbon products, either in interstate or in intrastate commerce, to points within Arkansas, and every person transporting motor fuel or kerosene by whatever manner to a point within the state from any point outside of the state shall report under oath to the Director of the Department of Finance and Administration, on forms prescribed by the director, all deliveries of motor fuel, kerosene, or other hydrocarbon products, so made to points within Arkansas.

(b) The reports shall cover monthly periods and shall be submitted within twenty-five (25) days after the close of the month covered by the report and shall show:

(1) The name and address of the person to whom the deliveries of motor fuel have in fact been made;

(2) The name and address of the originally named consignee if motor fuel has been delivered to any other than the originally named consignee;

(3) The point of origin, the point of delivery, the date of delivery, and the number and initials of each tank car and the number of gallons contained therein if shipped by rail;

(4) The name of the boat, barge, or vessel and the number of gallons contained therein if shipped by water;

(5) The license number of each tank truck, the number of gallons contained therein, and the bill of lading number, if transported by motor truck;

(6) The point of origin, the name and address of the person or terminal to whom the delivery was made, the date of the delivery, and the quantity of motor fuel delivered, if shipped by pipeline company; and

(7) The manner and quantities, if delivered by other means, in which the delivery is made.

(c) The reports shall also show such additional information relative to shipments of motor fuel as the director may require.



§ 26-55-236 - Failure to file reports, statements, or returns -- Falsification -- Penalties.

Upon conviction, a person who refuses or neglects to make any statement, report, or return required by this subchapter or who knowingly makes, aids, or assists another person in making a false statement in a return or report required by this subchapter to the Director of the Department of Finance and Administration is guilty of an unclassified misdemeanor and shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) or imprisonment for a term of not less than thirty (30) days and not more than one (1) year, or both fine and imprisonment.



§ 26-55-239 - Forms for reports or records.

The Director of the Department of Finance and Administration shall have the authority to prescribe all forms upon which reports shall be made to the director or forms of records to be used by distributors.



§ 26-55-240 - Discontinuance or transfer of business.

(a) (1) Whenever a distributor ceases to engage in business as a distributor within the State of Arkansas by reason of the discontinuance, sale, or transfer of the business of the distributor, it shall be the duty of the distributor to notify the Director of the Department of Finance and Administration in writing at least ten (10) days prior to the time the discontinuance, sale, or transfer takes effect.

(2) The notice shall give the date of discontinuance and, in the event of a sale or transfer of the business, the date thereof and the name and address of the purchaser or transferee.

(b) (1) All taxes, penalties, and interest under this subchapter, not yet due and payable under the provisions of this subchapter, together with any and all interest accruing or penalties imposed under this subchapter, notwithstanding any provisions thereof, shall become due and payable concurrently with the discontinuance, sale, or transfer.

(2) It shall be the duty of any such distributor concurrently with the discontinuance, sale, or transfer to make a report and pay all such taxes, interest, and penalties, and to surrender to the director the license certificate theretofore issued to the distributor by the director.

(c) Unless the notice provided for in subsection (a) of this section shall have been given to the director as provided in subsection (a) of this section, the purchaser or transferee shall be liable to the State of Arkansas for the amount of all taxes, penalties, and interest under this subchapter accrued against any such distributor selling or transferring the distributor's business, on the date of the sale or transfer but only to the extent of the value of the property and business acquired from the distributor.

(d) Upon conviction, a person violating this section is guilty of an unclassified misdemeanor and shall be sentenced to pay a fine of not less than fifty dollars ($50.00) nor more than three hundred dollars ($300) and costs of the prosecution or imprisonment for not more than one (1) year, or both.



§ 26-55-241 - Unpaid tax -- Lien on property -- Enforcement.

(a) If any person liable for the tax imposed by the provisions of this subchapter neglects or refuses to pay the tax, the amount of the tax, including any interest, penalty, or addition to the tax, together with any costs that may accrue in addition thereto, shall be a lien in favor of the state upon all franchises, property, and rights to property, whether real or personal, then belonging to or thereafter acquired by the person whether the property is employed by the person in the prosecution of business or is in the hands of an assignee, trustee, or receiver for the benefit of creditors from the date the taxes are due and payable as provided in this subchapter.

(b) (1) The lien may be enforced by the Director of the Department of Finance and Administration by filing a certificate of indebtedness as provided for in § 26-18-701 or by any other legal means.

(2) The action of the director in attempting to collect the delinquent taxes by issuing the certificate of indebtedness shall not be construed to be an election of remedies.



§ 26-55-242 - Sale of distributor's property -- Certificate of lien.

(a) Neither the sheriff of any county where the property affected is situated nor any receiver, assignee, or other officer shall sell the property or franchise of any person who is a distributor without first filing with the Director of the Department of Finance and Administration a statement containing:

(1) The name of the plaintiff or party at whose instance or upon whose account the sale is made;

(2) The name of the person whose property or franchise is to be sold;

(3) The time and place of sale;

(4) The nature of the property; and

(5) The location of the property.

(b) It shall be the duty of the director, after receiving notice as provided in subsection (a) of this section, to furnish to the sheriff, receiver, assignee, or other officer having charge of the sale, certified copies of all motor fuel tax, penalties, and interest on file as liens against the person and, in the event that there are no such liens, a certificate showing that fact. The certified copies of the certificate shall be publicly read by that officer at and immediately before the sale of the property or franchise of the person.

(c) It shall be the duty of the director to furnish to any person applying therefor a certificate showing the amount of all liens for motor fuel tax, penalties, and interest that may be in the files of the director against any person under the provisions of this subchapter.



§ 26-55-245 - Refunds -- Taxes erroneously or illegally collected -- Lost fuel.

(a) In the event it appears to the Director of the Department of Finance and Administration that any taxes or penalties imposed by this subchapter have been erroneously or illegally collected from any distributor, the director shall certify the amount thereof and authorize and permit the distributor to make an equivalent deduction from the distributor's next motor fuel tax payment to the State of Arkansas.

(b) In the event any distributor sustains a loss of motor fuel due to fire, flood, storm, theft, or other causes beyond the distributor's control other than through evaporation, which product has been received as defined by § 26-55-202(13), the director shall authorize and permit the distributor to deduct the quantity so lost from the quantity subject to tax on the motor fuel tax report filed for the month in which the loss occurred or any subsequent report filed within a period of one (1) year. However, the same loss may be allowed only one (1) time.

(c) (1) Before the director shall certify or authorize any distributor to make any deduction or take any credit on its reports on account of any tax having been erroneously or illegally collected or on account of any loss as provided in subsections (a) and (b) of this section, satisfactory evidence, upon such forms and in such a manner as shall be prescribed by the Revenue Division of the Department of Finance and Administration, shall be submitted to the supervisor of the Motor Fuel Tax Section of the Department of Finance and Administration, who shall determine from the evidence if any deduction or credit is to be allowed.

(2) Thereupon the supervisor of the section shall transmit to the director his or her certificate of approval, and the director may in his or her discretion allow the deduction or credit in the amount the director thinks proper or may reject the deduction or credit altogether.

(3) [Repealed.]

(4) The rejection or confirmation of the deduction or credit shall be final, and upon the confirmation by the director, the deduction or credit shall then be allowed in due course by the supervisor of the section.



§ 26-55-246 - Posting price of fuel plus tax.

Distributors and all other persons selling motor fuel may add the amount of the tax to the price of the motor fuel sold by them and shall state the rate of the tax separately from the price of the motor fuel on all price display signs, in letters or figures of the same size and color, sales or delivery slips, bills, and statements which advertise or indicate the price of motor fuel.



§ 26-55-247 - Confiscation and sale of equipment of persons transporting motor fuel unlawfully.

(a) Any person who knowingly transports or causes to be transported any motor fuel in any manner in violation of the provisions of this subchapter in addition to other penalties and punishment provided for in this subchapter shall be subject to the immediate confiscation of the tank truck or vehicle and the contents therein which are thus unlawfully transported, by the Director of the Department of Finance and Administration or the director's agents.

(b) Unless the operator or owner of such tank truck or vehicle can prove to the satisfaction of the director at a hearing for that purpose within ten (10) days that such motor fuel was being transported, transferred, or delivered in accordance with this subchapter or any other act affecting the transportation of motor fuel, and in accordance with any regulations issued pursuant to this subchapter or any other act, the tank truck or vehicle and the contents therein shall be sold by the director at auction without any recourse or liability on the director or any of the director's agents or the State of Arkansas.



§ 26-55-248 - Sale of fuels purchased from other than duly licensed distributor -- Penalties.

A person who sells motor fuel purchased by him or her from any person other than a duly licensed distributor upon which the tax imposed by this subchapter has not been paid, upon conviction is guilty of an unclassified misdemeanor and shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) or imprisonment for a term of not less than thirty (30) days and not more than one (1) year, or both fine and imprisonment.



§ 26-55-249 - Public inspection of records.

The records of the Director of the Department of Finance and Administration pertaining to motor fuel taxes shall at all reasonable times be open to the inspection of the public with the approval of the director.



§ 26-55-250 - Exchange of information among states.

The Director of the Department of Finance and Administration upon request duly received from the officials to whom are intrusted the enforcement of the motor fuel tax laws of any other state shall forward to such officials any information which the director may have in his or her possession relative to the manufacture, receipt, sale, use, transportation, or shipment by any person of motor fuel.






Subchapter 3 - -- Refunds -- Motor Fuels Used for Agricultural Purposes



Subchapter 4 - -- Refunds -- Motor Fuels Used in Motor Buses

§ 26-55-401 - Applicability of existing motor fuel refund laws.

All provisions of § 26-55-301 et seq. [repealed], with respect to records of refunds, erroneous or fraudulent claims, bond requirements, revocation of permits, inspection of dealers' records, and all other provisions thereof, so far as they are adaptable, shall be equally applicable to motor fuel tax refunds pursuant to this subchapter.



§ 26-55-402 - Effect of subchapter on state highway bonds.

Nothing in this subchapter shall be construed as an impairment of the obligation existing between the State of Arkansas and the holders of Arkansas state highway bonds whether the bonds have already been issued or may hereafter be issued.



§ 26-55-403 - Director's powers.

The Director of the Department of Finance and Administration shall have the authority to make, amend, and enforce regulations, to subpoena witnesses and documents, to administer oaths, and to do and perform all other acts the director shall deem necessary to carry out the purpose and intent of this subchapter.



§ 26-55-404 - Entitlement to refund.

The owners or operators of motor buses operated on designated streets according to regular schedules, under municipal franchise, who for the purpose of operating the buses shall use motor fuel on which the tax, as imposed by the Motor Fuel Tax Law, § 26-55-201 et seq., has been paid or hereafter shall be paid, shall be entitled to a refund of the full amount of the motor fuel tax, subject to the provisions of this subchapter.



§ 26-55-405 - Refund permits.

(a) No person, firm, or corporation shall secure a refund of tax under this subchapter unless that person is the holder of an unrevoked permit issued by the Director of the Department of Finance and Administration before the purchase of the motor fuel.

(b) The permit shall be numbered and issued annually and shall entitle the holder to make application for refund under this subchapter.

(c) Applications for the permits shall be filed with the director on forms prescribed by the director and shall contain the same information, so far as applicable, as is required in § 26-55-305 [repealed], and such other information as the director may require.



§ 26-55-406 - Applications for refund.

Applications for refund pursuant to this subchapter shall be sworn to and shall be made to the Director of the Department of Finance and Administration and shall be in the same form and contain the same information, so far as applicable, as is required in § 26-55-301 et seq. [repealed], and in addition, shall contain such other information as may be required by the director.



§ 26-55-407 - Refund paid from Gasoline Tax Refund Fund.

All valid claims for refund of motor fuel taxes under the provisions of this subchapter shall be paid from the Gasoline Tax Refund Fund and shall be subject to the same conditions and limitations as provided in § 26-55-301 et seq. [repealed], with respect to agricultural motor fuel tax refunds, except that all such motor fuels covered by the provisions of this subchapter shall be subject to the full refund of the motor fuel taxes paid thereon.



§ 26-55-408 - Dealers' and sellers' records and reports.

Dealers and sellers of motor fuel shall keep the same records and shall prepare the same invoices and make the same reports to the Director of the Department of Finance and Administration with respect to motor fuel sold to permit holders under this subchapter as is required by § 26-55-301 et seq. [repealed], with respect to agricultural motor fuel sales.






Subchapter 5 - -- Interstate Motor Fuels Dealers



Subchapter 6 - -- Shipments of Motor Fuels

§ 26-55-601 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of State Highways and Transportation;

(2) "Fuels" means motor fuel, distillate special fuels, and liquefied gas special fuels, as defined in the Motor Fuel Tax Law, § 26-55-201 et seq., and the Special Motor Fuels Tax Law, § 26-56-101 et seq., and includes gasoline, diesel fuel, and liquefied petroleum gas fuels used to propel an automotive vehicle;

(3) "Person" includes any operator, individual, owner, company, partnership, limited liability company, joint venture, joint agreement, association, whether mutual or otherwise, corporation, estate, trust, business trust, receiver, trustee, leasing company, common carrier, private carrier, or transporter; and

(4) "River ports" means those ports where fuels transported by barge are unloaded.



§ 26-55-602 - Applicability.

The provisions of this subchapter shall not be applicable to any licensed distributor or supplier of fuels within this state who does not import or export fuels.



§ 26-55-603 - Penalties -- Impoundment of vehicles.

(a) Upon conviction, a person transporting fuels into the State of Arkansas without the appropriate bill of lading and import/export load permit or interstate shipment record as required by this subchapter is guilty of a violation and shall be fined not more than two thousand five hundred dollars ($2,500), of which one-half (1/2) shall be deposited with the Treasurer of State as special highway revenues to be disbursed in the same manner and to be used for the same purposes set out in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.

(b) Upon conviction, a person is guilty of a violation and subject to the penalty in subsection (a) of this section if the person:

(1) Makes or assists another person to make a false or fraudulent statement in any report required by this subchapter, the Motor Fuel Tax Law, § 26-55-201 et seq., or the Special Motor Fuels Tax Law, § 26-56-101 et seq.;

(2) Fails to include any information demanded by this subchapter, the Motor Fuel Tax Law, § 26-55-201 et seq., or the Special Motor Fuels Tax Law, § 26-56-101 et seq.; or

(3) Fails to produce upon request of proper authority any information required in this subchapter, the Motor Fuel Tax Law, § 26-55-201 et seq., or the Special Motor Fuels Tax Law, § 26-56-101 et seq.

(c) Any motor vehicle, including the cargo thereof, found to have been in violation of any of the provisions of this section shall be impounded by the Director of State Highways and Transportation pending disposition under this subchapter.



§ 26-55-604 - Rules and regulations -- Audit assistance.

The Director of State Highways and Transportation shall prescribe and promulgate rules and regulations necessary for the proper enforcement of this subchapter with the advice of the Legislative Council, and in any audits conducted by the Arkansas State Highway and Transportation Department relating to the Motor Fuel Tax Law, § 26-55-201 et seq., or the Special Motor Fuels Tax Law, § 26-56-101 et seq., or this subchapter or other pertinent laws, may call upon the Director of the Department of Finance and Administration for assistance.



§ 26-55-605 - Import/export load permit required -- Exception.

(a) No person shall import or export fuels into or out of this state, other than by pipeline or rail, for sale or use within this state without:

(1) Being a supplier or distributor, licensed by the Director of the Department of Finance and Administration under the laws of the State of Arkansas, as those terms are defined in the Motor Fuel Tax Law, § 26-55-201 et seq., and the Special Motor Fuels Tax Law, § 26-56-101 et seq.; and

(2) Acquiring an import/export load permit issued by the Director of State Highways and Transportation or his or her designee for each load.

(b) (1) No common carrier pipeline company shall import or export fuels by pipeline without filing a copy of all reports, required by other laws of this state, with the Director of State Highways and Transportation.

(2) Railroad companies are exempt from the provisions of this subchapter except in those cases where the railroad company is importing fuels for other than off-road usage or for sale to licensed suppliers or distributors.

(c) (1) The Director of State Highways and Transportation or his or her designee shall issue import/export load permits at no charge and on those forms provided by the Director of State Highways and Transportation and in the manner provided by the Director of State Highways and Transportation.

(2) The Director of State Highways and Transportation shall provide a toll-free telephone number for both interstate and intrastate usage for those seeking the permits.

(3) (A) The Director of State Highways and Transportation shall prescribe and publish such rules and regulations as may be necessary for the enforcement of this subchapter.

(B) The regulations shall provide that a licensed supplier or distributor upon demand may obtain a supply of prenumbered permits for use as required under this subchapter so long as the supplier or distributor has not been found in violation of this subchapter. However, each permit used must be accompanied by the relevant bill of lading when filed with the Director of State Highways and Transportation.

(d) The Director of State Highways and Transportation shall have the authority to station one (1) or more representatives at each port of entry or pipeline terminal to assist in the enforcement of this subchapter.

(e) The import/export load permit shall be on a form issued by the Director of State Highways and Transportation.



§ 26-55-606 - Bill of lading required -- Penalty.

(a) All shipments or movements of fuels, except by pipeline or rail, for sale or use without, or when imported for sale or use within, the state shall be accompanied by a bill of lading which shall show the following:

(1) The seller's or the purchaser's supplier or distributor license number;

(2) The origin of the transport trip;

(3) The approximate destination or destinations of the transport trip;

(4) The type or types of fuels being transported and quantity or quantities of fuels to be delivered to each destination;

(5) The person or persons responsible for the payment of the fuels tax; and

(6) Such other information or forms as the Director of State Highways and Transportation by regulation may adopt or require to implement the intent of this subchapter.

(b) (1) Any transporter of fuels by any means, except by pipeline or rail, shall be required to produce a copy of the bill of lading containing the information required by this section and a copy of the permit, if required by § 26-55-605, for inspection by any enforcement officer within the State of Arkansas.

(2) Any failure to have the bill of lading and a copy of the permit in the vehicle, or to produce it as prescribed, shall be an offense punishable as set forth in § 26-55-603.

(c) The bill of lading required by this section may be on the transporter's own form, but shall contain the information set out above.



§ 26-55-607 - Documentation to be retained in vehicle -- Exception.

(a) (1) All transporters of fuels shall be responsible for retaining and safeguarding in their possession a clear and legible copy of all documentation required by this subchapter covering the cargo being transported.

(2) If transportation is by motor vehicle, the responsibility for the retention and safeguarding shall commence at the time the driver of the vehicle enters the boundaries of the State of Arkansas or assumes responsibility for the transport of the cargo which shall continue unabated until that point at which the driver of the vehicle's responsibility for the transport of the cargo is terminated.

(3) In all cases of highway transport by motor vehicle, the copy of the bill of lading and import/export load permit shall be retained in the cab of the vehicle during the period of the operator's responsibility.

(b) Fuels transported in interstate commerce through Arkansas, the origin of which is outside of Arkansas and destination of which is outside of Arkansas, shall be exempt from the import/export load permit requirements of § 26-55-605.



§ 26-55-608 - Authority to stop, investigate, and impound vehicles.

(a) In order to enforce the provisions of this subchapter, any officer of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department shall have the authority to stop any vehicle appearing to be handling or transporting fuels for the purpose of examining the documents required by this subchapter or to ensure the operator's compliance with its provisions.

(b) If after the examination or investigation it is determined that the transporter should have secured an import/export load permit as required by this subchapter, but has failed to secure that permit, the enforcement officer shall immediately cause the offending vehicle and its operator to be removed to the nearest Arkansas State Highway and Transportation Department property, port of entry, or any designated location where the Director of the Department of Finance and Administration's representative shall immediately assess the tax on that load together with the penalty provided in § 26-55-609 against the person found to be responsible for the payment of the tax.

(c) Notice upon the person shall be effectuated by delivering written notice of the assessment to the operator of the vehicle at that time.

(d) The Director of State Highways and Transportation or his or her representative shall be authorized to impound any vehicle and refuse authority to travel on Arkansas highways to any vehicle which, previous to the entry into this state, has not complied with all requirements of this subchapter.

(e) Further, travel shall not be authorized until the criminal fines or bonds have been posted and the taxes and penalties paid in full.



§ 26-55-609 - Responsibility for taxes -- Provisions cumulative.

(a) Any person who shall violate any provision of this subchapter shall be immediately responsible for the taxes, as imposed by this state, on the fuels involved in the violation plus twenty percent (20%) as a penalty.

(b) All fines and penalties imposed pursuant to this subchapter shall be in addition to any and all penalties imposed pursuant to the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-55-610 - Licensing and bonding requirements -- Penalties.

(a) (1) Each domestic refiner, importer, exporter, supplier, or distributor taking possession of fuels within the State of Arkansas for delivery without the state shall be licensed and bonded by the Motor Fuel Tax Section of the Department of Finance and Administration.

(2) Failure to obtain a license as required by the Motor Fuel Tax Law, § 26-55-201 et seq., or the Special Motor Fuels Tax Law, § 26-56-101 et seq., or other pertinent law, shall constitute a violation of that law and any such person shall be subject to the penalties set forth in § 26-55-603.

(b) (1) Each domestic refiner, importer, exporter, supplier, or distributor taking possession of fuels within this state shall include the license number of each licensed distributor or special fuels supplier on each cargo manifest, bill of lading, delivery ticket, or other document.

(2) The failure to so include the license number shall constitute a violation of this subchapter and shall be punishable in accordance with the provisions of § 26-55-603.

(c) Persons taking delivery at river ports, as defined in § 26-55-601, shall have the responsibility of complying with all the provisions of this subchapter and are subject to the applicable penalties.

(d) Domestic refiners, importers, exporters, suppliers, or distributors of fuels and other accounts acquiring fuels from without the state for delivery within the state shall be licensed pursuant to the laws of this state and subject to all provisions contained in this subchapter and are subject to the applicable penalties and fines set out by § 26-55-603.






Subchapter 7 - -- Fuel Imported in Supply Tanks

§ 26-55-701 - Purpose of tax.

The tax imposed by this subchapter is levied for the purpose of providing revenue to be used by the State of Arkansas to defray the expenses of the administration of this subchapter and for the purpose of construction, reconstruction, maintenance, and repair of roads, highways, and bridges, and for the payment of obligations incurred for these purposes.



§ 26-55-702 - Liability for tax.

Any person, firm, or corporation that operates on the highways of this state a motor carrier, bus, truck, transport, or other motor vehicle, having a gross loaded weight of twenty-six thousand one pounds (26,001 lbs.) or more and having motor fuel commonly or commercially sold and used as gasoline as defined in § 26-55-202 in its fuel tank or tanks upon which the Arkansas motor fuel tax has not been paid is liable for a tax at the rate per gallon under § 26-55-205 on all such gasoline used or consumed in the State of Arkansas, subject to § 26-55-710.



§ 26-55-703 - Exemptions.

The tax levied by this subchapter shall not apply to gasoline imported into this state in the fuel supply tanks, including any additional containers, of motor vehicles being used solely for noncommercial purposes if the aggregate capacity of the fuel supply tanks, including any additional containers, does not exceed thirty gallons (30 gals.).



§ 26-55-704 - Allocation and distribution of tax.

The funds collected under this subchapter shall be allocated and distributed only in the manner established by the laws relating to motor fuel taxes.



§ 26-55-705 - License required -- Application.

(a) Before any person, firm, or corporation subject to § 26-55-702 imports for use on the highways of this state gasoline in the fuel supply tanks of any motor vehicle, or in any other container, with a gross loaded weight of twenty-six thousand one pounds (26,001 lbs.) or more, such person shall file application for and obtain a license from the Director of the Department of Finance and Administration.

(b) The application required by this section shall be verified by affidavit and filed on a form prescribed and furnished by the director, stating the name, address, kind of business of the applicant, the applicant's principal place of business, and such other relevant information as the director may require.

(c) The applications must also contain, as a condition to the issuance of the license, an agreement by the applicant to comply with the requirements of the subchapter and the lawful rules and regulations of the director.



§ 26-55-706 - Bond of applicant.

(a) Before any license application shall be approved by the Director of the Department of Finance and Administration, the applicant shall file a bond, with surety satisfactory to the director, payable to the State of Arkansas and conditioned upon the applicant's compliance with the provisions of this subchapter and the rules and regulations of the director.

(b) (1) The bond shall be in the sum of not less than five hundred dollars ($500) and not more than twenty thousand dollars ($20,000), the amount to be fixed in each case by the director.

(2) However, the amount of any bond may be increased or decreased within the foregoing limits by the director at any time.

(c) No bond shall be cancelled by the surety thereon until the expiration of sixty (60) days after receipt of notice of the cancellation by the director, and the cancellation shall have no retroactive effect.



§ 26-55-707 - License -- Issuance -- Terms and conditions.

(a) Upon approval of the application and bond, the Director of the Department of Finance and Administration shall issue to the applicant a nontransferable fuel user's license bearing a distinctive number, to remain in full force until surrendered, suspended, or cancelled in the manner provided in this subchapter.

(b) Each license shall be valid only for the operation of motor vehicles on the highways of this state by the person to whom it is issued, including motor vehicles transporting persons or property in furtherance of the business of the licensee under a lease, a contract, or any other arrangement, whether permanent or temporary in nature.



§ 26-55-708 - Registration of licensee's motor vehicles.

(a) (1) Before any motor vehicle with a gross loaded weight of twenty-six thousand one pounds (26,001 lbs.) or more is operated on the public highways of this state, the operation of which is subject to the tax levied by this subchapter, the Director of the Department of Finance and Administration shall issue to each permitted gasoline, diesel, and liquefied petroleum gas user a distinctive marking to be prominently displayed on the passenger door of each vehicle traveling the public highways within this state.

(2) This marking shall be a nontransferable marking which shall be renewed on an annual basis.

(b) Applications for gasoline, diesel, and liquefied petroleum gas users' permits must be on a form prescribed and furnished by the director, to include such relevant information as deemed necessary by the director, for the proper administration of this subchapter.

(c) The director shall maintain a record of the quantity of markings issued each permitted user.



§ 26-55-709 - Interstate carrier certificates or permits.

When the Arkansas State Highway and Transportation Department receives an application for an interstate carrier certificate or permit, with the appropriate fees for such certificate or permit, and also receives an application for a fuel user permit from that same applicant, the Arkansas State Highway and Transportation Department shall deliver the application for a fuel user permit to the Motor Fuel Tax Section of the Department of Finance and Administration for issuance of the fuel user permit.



§ 26-55-710 - Quarterly mileage reports -- Tax computation.

(a) (1) Every person, firm, or corporation licensed under this subchapter on or before the last day of the month following the end of each calendar quarter shall file with the Director of the Department of Finance and Administration, on forms prescribed by the director, a report showing the quantities of gasoline purchased and used in this state during the preceding calendar quarter, together with payment of the tax due thereon.

(2) The number of gallons of motor fuel upon which the tax has been paid by an interstate user shall be determined from the form obtained by the interstate user from a licensed dealer or licensed bulk distributor within the state. This form must contain the information required by § 26-56-209.

(b) If it shall be determined by the quarterly reports filed with the director that the interstate user has used more gallons of gasoline in this state than the gasoline tax due thereon has been paid, the interstate user shall remit to the director an excise tax of eighteen and one-half cents (181/2cent(s)) per gallon on the gasoline.

(c) Interstate users may not take credit on reports at a tax rate in excess of that actually paid.

(d) (1) For the purpose of determining whether a licensed interstate user owes tax or is entitled to a credit or refund, the licensed interstate user shall determine the average miles per gallon of fuel used. The average miles per gallon shall be determined by dividing the total miles traveled in all jurisdictions by the total gallons of fuel used in all jurisdictions.

(2) The licensed interstate user shall then determine the total amount of fuel used within the State of Arkansas by dividing the total number of miles traveled within the State of Arkansas by the average miles per gallon.

(3) The taxpayer's tax liability shall be calculated by multiplying the number of gallons of fuel used within the State of Arkansas by eighteen and one-half cents (181/2cent(s)) per gallon. A taxpayer shall be entitled to credits against his or her tax liability for tax-paid fuel purchased within the State of Arkansas.

(e) For any licensed interstate user who fails to maintain adequate mileage or fuel records as required by § 26-55-719 for the purpose of determining the amount the interstate user owes the State of Arkansas for tax on motor fuel used in this state as provided in this section, the number of gallons of motor fuel used in this state shall be determined by an assessment based on the following mileage factors per gallon of motor fuel as compared to the appropriate class of vehicle set out in subsection (f) of this section.

(f) (1) For the purposes of this section:

(A) All automobiles, except buses, with a capacity of less than eight (8) passengers shall be deemed to be Class A vehicles;

(B) All truck-type vehicles, except buses, with a factory rating and gross loaded weight of less than twenty-two thousand five hundred pounds (22,500 lbs.) shall be deemed to be Class B vehicles;

(C) All other vehicles, except buses, with a factory rating in excess of twenty-two thousand five hundred pounds (22,500 lbs.), or whose total gross loaded weight exceeds twenty-two thousand five hundred pounds (22,500 lbs.), shall be deemed to be Class C vehicles; and

(D) All buses rated and licensed as such shall be deemed to be Class D vehicles.

(2) The mileage factor per gallon of motor fuel for:

(A) Class A vehicles shall be twelve (12) miles;

(B) Class B vehicles shall be eight (8) miles;

(C) Class C vehicles shall be five (5) miles; and

(D) Class D vehicles shall be six (6) miles.

(3) These mileage factors shall be utilized in conjunction with the Arkansas mileage as determined through an audit and based upon the best records available regardless of source.

(g) (1) For the purposes of determining the amount any unlicensed or unbonded user owes the State of Arkansas for tax on motor fuel used in this state, only the above mileage factors per gallon of motor fuel for the applicable vehicle shall be utilized.

(2) If a quarterly report of an interstate user results in a net credit, the interstate user may elect to have the credit carried forward and applied against the motor fuel tax due for the succeeding eight (8) quarters or until the credit is completely used, whichever occurs first. In the alternative, a taxpayer who is entitled to a net credit on his or her quarterly fuel use tax report may elect to have the amount of credit refunded to him or her.

(3) An interstate user who had a total tax liability for motor fuel taxes during the previous calendar year of less than one hundred dollars ($100) upon application to the director may obtain permission to report the interstate user's motor fuel tax liability on an annual basis. The annual report shall be due on or before the last day of the month following the end of each fiscal year.

(h) The director shall prescribe the appropriate forms necessary for the administration of this subchapter. The director may make appropriate rules and regulations necessary to ensure the accurate reporting of mileage traveled and gallons used and purchased by the licensed interstate users.



§ 26-55-711 - Bonded and unbonded interstate motor fuel users -- Penalty for insufficient purchase.

Any motor fuel user who is a bonded or unbonded interstate motor fuel user as defined in § 26-55-710 who, upon arriving at a point of exit from this state, has failed to purchase sufficient gallons of motor fuel in this state and pay the tax as required by law as provided in this subchapter, calculated at the rate of four miles per gallon (4 MPG) for each mile traveled in this state, shall:

(1) If an unbonded motor fuel user, pay a penalty of four cents (4cent(s)) per gallon on each gallon of fuel which he or she failed to buy in this state, in addition to paying the tax on the fuel at the point of exit from this state upon which the tax has not been paid; and

(2) If a bonded motor fuel user, pay a penalty of four cents (4cent(s)) per gallon of the total number of gallons of fuel which he or she failed to buy in this state during each report period, in addition to paying the tax upon the fuel upon which tax has not been paid.



§ 26-55-712 - Bonded and unbonded interstate users -- Knowing failure to pay tax or penalty.

Upon conviction, a bonded or unbonded motor fuel user who knowingly fails to pay the Arkansas gallonage tax due the State of Arkansas on motor fuel used on the highways of this state as required in § 26-55-710 with respect to motor fuel taxes on Class C vehicles, or knowingly fails to pay the penalty on the motor fuel on which the Arkansas motor fuel tax has not been paid as required in § 26-55-711 is guilty of a Class A misdemeanor.



§ 26-55-713 - Claims for refunds by nonbonded users.

(a) Claims for refunds of motor fuel taxes by nonbonded users of motor fuel or claims for credits for motor fuel taxes shall not be valid unless properly presented upon motor fuel tax forms as promulgated by and as required by the Director of the Department of Finance and Administration.

(b) (1) The director may assess and charge a fee upon all forms furnished by the Revenue Division of the Department of Finance and Administration when those forms pertain to the motor fuel tax laws of this state.

(2) The fees shall be based on the cost of the forms and moneys expended for postage, processing, and handling of the forms.

(3) The fees derived from motor fuel tax forms shall be deposited into the State Treasury as special revenues, there to be distributed monthly by the Treasurer of State to the Constitutional Officer's Fund and the State Central Services Fund.

(c) The director shall not furnish forms for cash refunds or credits for motor fuel taxes to nonbonded users of motor fuel unless and until the General Assembly provides by law for the issuance of credits and cash refunds to nonbonded users of motor fuel who qualify for such credits or cash refunds or motor fuel taxes.

(d) Motor fuel users may not claim a credit for motor fuel taxes beyond the date of the next sucessive report after the period in which the credit arose.



§ 26-55-714 - Interstate users -- Tax refund procedure.

(a) (1) The Director of the Department of Finance and Administration shall quarterly determine the amount estimated to be necessary to pay refunds to interstate users of motor fuels who are entitled to refunds with respect to a portion of the motor fuel taxes paid in this state as authorized in § 26-55-710, and upon certification by the director, the Treasurer of State shall transfer from the gross amount of motor fuel taxes collected each month the amount so certified and shall credit it to the Interstate Motor Fuel Tax Refund Fund, which is established on the books of the State Treasury, from which the Department of Finance and Administration shall make refunds as provided by law.

(2) The transfers from the gross motor fuel taxes collected each month shall be after deducting allowances for bad checks or claims but before making any other distribution thereof as provided by law.

(b) All warrants drawn against the fund which are not presented for payment within one (1) year of issuance shall be void.

(c) Neither the director nor any member or employee of the department shall be held personally liable for making any refund by reason of a fraudulent claim being filed as a basis for that refund.

(d) The director is authorized to promulgate rules and regulations and to prescribe the necessary forms required for the administration of claims for tax refunds from interstate users of motor fuels in this state as authorized by law, which rules and regulations shall be in conformance with the following requirements:

(1) The director shall first determine with respect to each refund claim filed that the bond of the interstate user is adequate to compensate the State of Arkansas for any losses with respect to the recovery of any refunds illegally claimed by the interstate user, and the director may require the increase of the bond if the director determines it to be inadequate before approving any claim for refund;

(2) Each interstate user of motor fuels claiming refunds shall maintain adequate records to substantiate each claim for refund, and the director may reject any claim for refund if the director determines the applicant has not maintained adequate records or has not conformed to the rules and regulations of the department in filing the claim;

(3) Each claim for refund shall be upon the request of the interstate user, which shall be verified by the interstate user as to its accuracy and validity; and

(4) (A) Each quarterly report filed by a licensed interstate user of motor fuels with the department, shall reflect thereon the amount of motor fuels purchased for use in Arkansas during the quarter, the number of gallons of motor fuels upon which taxes are due the State of Arkansas for the quarter, and the excess gallonage upon which the interstate user is entitled to refunds.

(B) At the end of each calendar quarter, the licensed interstate user may make application for refund with respect to the number of gallons of motor fuels upon which the motor fuels taxes have been paid during the calendar quarter for which the interstate user is entitled to refund.



§ 26-55-716 - Failure or refusal to pay tax -- Penalties, interest, and costs.

Any person who neglects or refuses to pay the tax levied by this subchapter at the time and as provided for in this subchapter shall become liable for the amount of the tax, together with a penalty of twenty percent (20%) thereof or a minimum of five dollars ($5.00), whichever is greater, plus interest at the rate of six percent (6%) per annum from the date when due until paid. If the tax, penalty, and interest are collected by proceedings in court, an additional penalty of twenty percent (20%) of the tax shall also be imposed and collected as attorney's fees.



§ 26-55-717 - Unlicensed users -- Failure to pay tax -- Burden of proof.

(a) If a person who has not obtained a fuel user's license from this state, and who is nevertheless determined a fuel user, leaves the State of Arkansas by a state highway or other road not equipped with a permanent port of entry or exit and has not paid the motor fuel tax or has not purchased tax-paid motor fuel from a licensed dealer in an amount equal to the number of gallons used upon the highways of the State of Arkansas, he or she shall be liable for the payment of the tax due, together with the penalties as set out in § 26-55-716.

(b) If an unlicensed fuel user is within one (1) mile of the state line on the way out of the state and does not have in his or her possession a form issued by a licensed dealer showing the number of gallons purchased equal to the amount used in traveling upon the highways of the State of Arkansas, it shall be prima facie evidence of his or her failure to comply with the requirements of this subchapter, and he or she shall be liable for the payment of the tax due, plus the fine as set out in § 26-55-718.

(c) In the event an unlicensed fuel user enters the State of Arkansas via a state highway not equipped with a permanent port of entry, and the driver of the vehicle does not receive an entry form, then the burden of proof of the point of entry and time of entry for the purpose of determining the miles traveled and the tax due shall be upon the driver or owner of the vehicle.



§ 26-55-718 - Failure to file report or pay tax, filing fraudulent reports, etc. -- Penalties.

(a) Upon conviction, a person who uses gasoline in this state and fails to pay the tax levied by this subchapter or any person who makes a false or fraudulent report under this subchapter or who otherwise violates this subchapter is guilty of an unclassified misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by imprisonment for not more than one (1) year, or by both fine and imprisonment.

(b) Each separate day of violation is a separate offense.



§ 26-55-719 - Records -- Preservation -- Inspection.

(a) Each person, firm, or corporation subject to this subchapter must maintain and keep for a period of three (3) years records of mileage traveled by vehicles operated in this state, together with inventories, withdrawals, purchases supported by invoices, and all relevant records and papers that may be required by the Director of the Department of Finance and Administration.

(b) The director or his or her authorized representative shall be entitled to inspect these records at any time.






Subchapter 8 - -- Unlicensed Out-of-State Trucks

§ 26-55-801 - Purpose.

The purpose of this subchapter is to afford service station operators throughout the State of Arkansas an equal opportunity in the sale of motor fuel and special motor fuel to out-of-state truckers and to provide a means for payment of the fuel tax.



§ 26-55-802 - Failure to comply.

It shall be prima facie evidence of failure to comply with and intent to evade the provisions of this subchapter when any person or operator of an unlicensed motor fuel user or special motor fuel user out-of-state truck who has not complied with this subchapter is traveling upon a state highway within fifty (50) miles of the state line in the direction of exit of the State of Arkansas. The person or operator shall be liable for the penalty and interest set out in § 26-55-716.



§ 26-55-803 - Entry slips required -- Computation of tax.

(a) All licensed motor fuel user and distillate special fuel user out-of-state trucks with a gross loaded weight of twenty-six thousand one pounds (26,001 lbs.) or more entering the State of Arkansas at the point of entry shall secure a copy of an entry slip from the Director of the Department of Finance and Administration or his or her authorized agent or employee.

(b) The entry slip shall be signed by the director or his or her authorized agent or employee, and the entry slip shall also be signed by the driver of the vehicle.

(c) The entry slip shall contain the following information:

(1) Name and address of the owner or the operator of the vehicle;

(2) State of registration;

(3) License number;

(4) Speedometer reading;

(5) Destination and point of leaving state; and

(6) Description of vehicle.

(d) The entry slip shall remain in the vehicle for the remainder of the trip over the highways of this state and shall be produced for the inspection of the director or his or her authorized employee or representative, at any point within the state and shall also be produced at the port of exit to the director or his or her authorized agent or employee, for determination of any fuel taxes due the state.

(e) (1) For the purpose of determining the amount the interstate user owes the State of Arkansas for tax on motor fuel or distillate special fuel used in this state as provided in this section, the number of gallons of motor fuel or distillate special fuel used in this state shall be determined by an assessment based on the following mileage factors per gallon of motor fuel or distillate special fuel as compared to the appropriate class of vehicle set out in subdivision (e)(2) of this section.

(2) For the purposes of this section:

(A) All automobiles, except buses, with a capacity of less than eight (8) passengers shall be deemed to be Class A vehicles;

(B) All truck-type vehicles, except buses, with a factory rating and gross loaded weight of less than twenty-two thousand five hundred pounds (22,500 lbs.), shall be deemed to be Class B vehicles;

(C) All other vehicles except buses, with a factory rating in excess of twenty-two thousand five hundred pounds (22,500 lbs.), or whose total gross loaded weight exceeds twenty-two thousand five hundred pounds (22,500 lbs.) shall be deemed to be Class C vehicles; and

(D) All buses rated and licensed as such shall be deemed to be Class D vehicles.

(3) The mileage factor per gallon of motor fuel or distillate special fuel for:

(A) Class A vehicles shall be twelve (12) miles;

(B) Class B vehicles shall be eight (8) miles;

(C) Class C vehicles shall be five (5) miles; and

(D) Class D vehicles shall be six (6) miles.

(f) The motor fuel tax and distillate special fuel tax levied by this state shall be paid upon all such fuel used to propel out-of-state trucks upon the highways of this state.



§ 26-55-804 - Payment of tax.

The tax shall be paid by the owner or operator of the truck or vehicle in either of the following ways, at the option of the owner or operator:

(1) (A) By the purchase of a sufficient amount or quantity of fuel from a retail dealer within the State of Arkansas to propel the vehicle the number of miles which the vehicle travels upon the highways of this state.

(B) At the time of the purchase of the fuel, the owner or operator of such vehicle shall obtain from the dealer from whom purchased an invoice or sales ticket, or forms approved by the Director of the Department of Finance and Administration, which shall contain the name and address of the seller of the fuel, the name and address of the purchaser, the date of purchase, the amount or quantity and kind of fuel purchased, and the invoice or sales ticket shall remain in the vehicle for the remainder of the trip over the highways of this state.

(C) The invoice or sales ticket shall be preserved and retained by the owner or operator for not less than three (3) years and shall be produced for the inspection and examination of the director or his or her authorized agent or employee at any reasonable time and place, either inside or outside this state, upon proper demand for the invoice or sales ticket; or

(2) (A) By the payment of the amount of tax which would be due upon a sufficient quantity of fuel to propel the vehicle over the highways of this state to the director or to his or her agent, representative, or employee.

(B) At the time of payment of the tax, the director or his or her employee or representative shall issue to the person paying the tax a receipt showing the amount of tax paid, the name and address of the owner or operator of the vehicle, a description of the vehicle, including the license number and state of registration, the point at which the vehicle entered upon the highways of this state, the destination and the place where the vehicle is to leave the highways of this state, and any other information which the director may require, which receipt shall be signed by the director or his or her agent or representative.

(C) The receipt shall remain in the vehicle for the remainder of the trip over the highways of this state and thereafter shall be preserved and retained by the owner or operator for a period of not less than three (3) years, and shall be produced for the inspection of the director or his or her authorized agent or representative, at any reasonable time and place either within or without this state upon proper demand.






Subchapter 9 - -- Vehicle Tank Inspections

§ 26-55-901 - Definitions.

As used in this subchapter:

(1) (A) "Compartment" means the entire tank when it is not subdivided.

(B) Otherwise, "compartment" means any one (1) of those subdivisions of a tank designed to hold petroleum products, unless otherwise provided by the Director of the Department of Finance and Administration by regulations adopted pursuant to § 26-55-903.

(C) "Compartment" includes piping leading from the compartment to the manifold but shall not include the manifold;

(2) "Director" means the Director of the State Plant Board or any employee of the State Plant Board authorized by the director to carry out the provisions of this subchapter;

(3) "Person" means individuals, partnerships, limited liability companies, corporations, companies, societies, and associations;

(4) (A) "Petroleum product" means any liquid hydrocarbon product extracted or refined from crude petroleum, crude oil distillate, or natural gas.

(B) "Petroleum product" includes all products customarily known as gasoline or motor fuel by whatever name such liquid may be known or sold, including naphthas, tractor fuels, residual oils, and asphalts.

(C) "Petroleum product" does not include liquefied petroleum gases; and

(5) "Vehicle tank" means an assembly used for the delivery of petroleum products, comprising a tank which may or may not be subdivided into two (2) or more compartments and which is mounted upon a vehicle, together with its accessory piping, valves, meters, etc.



§ 26-55-902 - Penalties.

(a) (1) Any person who violates the provisions of this subchapter or the rules or regulations issued under this subchapter shall be guilty of a misdemeanor and for a:

(A) First conviction shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than ten (10) days; and

(B) Second such conviction within one (1) year thereafter such person shall be punished by fine of not more than two hundred dollars ($200) or by imprisonment for not more than twenty (20) days, or by both such fine and imprisonment.

(2) Upon a third or subsequent conviction within one (1) year after the first conviction, the person shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six (6) months, or by both a fine and imprisonment.

(b) Each separate loading of a vehicle tank or compartment thereof in violation of this subchapter shall be deemed a separate offense.



§ 26-55-903 - Rules and regulations.

(a) The Director of the State Plant Board shall have the power to adopt and, from time to time, to change by addition, amendment, or repeal reasonable rules and regulations consistent with law, for the enforcement of the provisions of this subchapter.

(b) The rules and regulations to the extent practicable shall be consistent with pertinent nationally recognized standards, methods, and tolerances.

(c) The regulations shall be applicable only to the extent that they are not in conflict with regulations or orders issued by an agency of the United States and shall be drawn with due consideration for the desirability of uniformity of the laws of the several states and the United States.

(d) (1) The rules promulgated under this subchapter and any addition to or amendment or repeal of the rules shall be adopted, changed, amended, or repealed only after full public hearing, which shall be adjourned from time to time as necessary to permit all interested or affected parties to be heard.

(2) At least thirty (30) days' prior written notice of the commencement of the hearing shall be published two (2) times in one (1) newspaper of general circulation that has been designated for that purpose by the director.

(3) The notice shall state the time, place, and purpose of the hearing and shall either set forth in full the rule to be considered or shall state where and how the full text may be obtained.

(4) A copy of the notice shall be sent at the same time to every person who has registered with the director a request to be so notified, together with the name and address to which the notice should be sent.

(5) Any rule or amendment or repeal of a rule shall be effective sixty (60) days after copies have been filed according to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 26-55-904 - Measurement of vehicle tanks.

(a) The Director of the State Plant Board shall gauge and determine the capacity of vehicle tanks used in the sale or delivery of petroleum products in this state and inspect and test, to ascertain if they are correct, the capacity indicators of the compartments of those vehicle tanks.

(b) The director is authorized to use the services of a recognized calibrating agency in determining the correctness of measurements whenever a difference of opinion exists between the owner or operator of a tank and the director as to the correctness of the gauging, and that determination shall be final.



§ 26-55-905 - Testing stations.

The Director of the State Plant Board shall establish at locations to be determined by the director a sufficient number of checking stations either fixed or mobile to carry out the purposes of this subchapter. However, the number of stations so established shall not exceed five (5) for the state.



§ 26-55-906 - Time and place of inspection.

(a) Every person owning or operating any vehicle tank shall present it to the checking station when notified to do so by the Director of the State Plant Board upon ten (10) days' notice to the person by the director. However, the director shall not require any such vehicle tank to be presented for testing at a checking station which is more than one hundred seventy-five (175) miles distant from the point which is the customary base of operations of that vehicle tank.

(b) The director shall not call in any vehicle tank for recalibrating sooner than eighteen (18) months after the date of last calibration unless the director has evidence or reason to believe that a change in the capacity of the vehicle tank has occurred since the date on which it was last calibrated.



§ 26-55-907 - Testing and sealing.

(a) Every compartment of a vehicle tank shall be equipped with permanently attached indicators of the capacity of the compartment.

(b) After each compartment has been gauged or calibrated, if it is approved, the Director of the State Plant Board shall place a seal on each indicator.

(c) It shall be the duty of the owner or operator of the vehicle tank to report to the director immediately the breaking of any such seal on such an indicator which was placed there by the director.



§ 26-55-908 - Marking tank.

After testing and sealing by the Director of the State Plant Board, the owner or operator of a vehicle tank shall have stenciled or painted conspicuously on each compartment of the tank the calibrated capacity of the tank and, in addition, shall have stenciled or painted on the tank, or the vehicle to which it is attached, the total calibrated capacity of all compartments of the tank.



§ 26-55-909 - Reinspection, retesting, and remeasurement.

If any vehicle tank after having been tested shall become damaged or is repaired or modified in any way which might affect the accuracy of measurement of its deliveries, it shall not again be used for the delivery of petroleum products until it is officially reinspected, if deemed necessary, retested, and remeasured.



§ 26-55-910 - Unlawful to use vehicle tanks unless tested and sealed.

It shall be unlawful for any person to use any vehicle tank or compartment thereof for the transportation of the quantity of petroleum products sold or delivered in this state unless the vehicle tank has been tested and sealed as provided in this subchapter and otherwise complies with the provisions of this subchapter. However, no person shall be considered a violator of this subchapter unless and until he or she has received the notice required by § 26-55-906 and until after the time fixed by the notice for the testing of the vehicle tank.



§ 26-55-911 - Sealing of inlets and outlets.

In making deliveries of petroleum products, all such tank wagons, tank trucks, and all inlets and outlets to such equipment shall be sealed as may be directed by the Director of the State Plant Board, and no such petroleum products shall be delivered unless sealed as provided in this subchapter. However, the provisions of this section shall apply only to transport trucks bringing petroleum products into the State of Arkansas and to common and contract carriers transporting petroleum products either into or within the State of Arkansas.



§ 26-55-912 - Display of marks indicating proper gauging -- Exemption from subchapter.

(a) Any vehicles, tanks, and equipment which display symbols or identification marks indicating that the equipment has been properly gauged under the laws of another state will be exempt from the requirements of this subchapter to the same extent that vehicles of this state are exempt in the state which gauged the vehicles, tanks, and equipment in the first instance.

(b) However, this section shall not be applicable if the Director of the State Plant Board has evidence or reason to believe that a change in the capacity of the tank or tank truck has occurred since the date it was last gauged.






Subchapter 10 - -- Additional Taxes and Fees

§ 26-55-1001 - Applicability.

The additional taxes and fees levied in this subchapter on motor fuel, distillate special fuels, liquefied petroleum gas special fuel, and vehicles using liquefied petroleum gas special fuel shall be applicable to motor fuel and distillate special motor fuels sold and to liquefied petroleum gas vehicles which are registered or for which registration is renewed on and after April 1, 1985.



§ 26-55-1002 - Additional tax levied on motor fuel.

(a) In addition to the tax levied upon motor fuel in § 26-55-205, there is levied an excise tax of four cents (4cent(s)) per gallon upon all motor fuel subject to the tax levied in that section.

(b) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of other motor fuel taxes.



§ 26-55-1004 - Disposition of revenues.

(a) (1) All taxes, interest, penalties, and costs received by the Director of the Department of Finance and Administration from the additional taxes and fees levied by this subchapter shall be classified as special revenues and shall be deposited into the State Treasury.

(2) The net amount thereof shall be transferred by the Treasurer of State on the last business day of each month, as follows:

(A) Fifteen percent (15%) of the amount to the County Aid Fund;

(B) Fifteen percent (15%) of the amount to the Municipal Aid Fund; and

(C) Seventy percent (70%) of the amount to the State Highway and Transportation Department Fund.

(b) (1) All such funds credited the State Highway and Transportation Department Fund shall be used for construction, reconstruction, and maintenance of the rural state highways of the state and their extensions into municipalities and industrial access roads.

(2) The State Highway Commission shall provide to each member of the General Assembly on January 1, 1986, and annually thereafter, a report indicating how the money provided by this subchapter was spent, which roads were worked on, and what other progress was made regarding the plan outlined to the General Assembly by the commission during the debate on this subchapter.



§ 26-55-1005 - Motor fuel excise tax.

This act may be referred to and cited as the "Arkansas Distillate Special Fuel Excise Tax Act of 1999" and the "Motor Fuel Excise Tax Act of 1999".



§ 26-55-1006 - Excise tax rates.

(a) In addition to the taxes levied on motor fuel in §§ 26-55-205, 26-55-1002, and 26-55-1201, there is levied an additional excise tax of three cents (3cent(s)) per gallon on all motor fuels subject to the taxes levied in §§ 26-55-205, 26-55-1002, and 26-55-1201.

(b) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of the other motor fuel taxes under Arkansas law.

(c) The additional tax levied by this section shall be taken into consideration and used when calculating tax credits or additional tax due under § 26-55-710.

(d) The additional taxes collected pursuant to this section shall be considered special revenues and shall be distributed as set forth in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.






Subchapter 11 - -- International Fuel Tax Agreement

§ 26-55-1101 - Definition.

As used in this subchapter, "director" means the Director of the Department of Finance and Administration or his or her authorized agent.



§ 26-55-1102 - Authority to enter Agreement -- Audits not precluded -- Identification decal costs.

(a) The Director of the Department of Finance and Administration is authorized to enter into the International Fuel Tax Agreement of July 1987 with jurisdictions outside this state to provide for cooperation and assistance among member jurisdictions in the administration and collection of taxes imposed upon the consumption of all fuels used in vehicles operated or intended to operate interstate. Provided, however, that such agreement shall not be effective until stated and agreed to in writing and filed with the director.

(b) The agreement authorized by this subchapter may provide for determining the base jurisdiction for fuel users, users' record requirements, audit procedures, exchange of information, eligibility for licensing, definition of qualified motor vehicles, definition of motor fuels, bond requirements, reporting requirements, reporting periods, methods for collecting and forwarding fuel taxes and penalties to another jurisdiction, and other provisions to facilitate the administration of the agreement.

(c) No agreement authorized by this subchapter shall preclude the director from auditing the records of any person subject to the provisions of this chapter or the Special Motor Fuels Tax Law, § 26-56-101 et seq.

(d) For the purposes of this subchapter, the amount necessary to recover reasonable administrative costs for issuance of a vehicle identification decal is hereby determined to be that amount required to be paid for the distinctive marking under § 26-55-708.



§ 26-55-1103 - Persons subject to Agreement provisions.

Upon and after the date on which the International Fuel Tax Agreement of July 1987 becomes effective, every person who holds a valid license issued by a member jurisdiction of such agreement shall be subject to the provisions of such agreement, which provisions shall prevail in the case of any conflict with the provisions of this chapter or the Special Motor Fuels Tax Law, § 26-56-101 et seq. Provided, however, that for all persons other than those holding a valid license issued by a member jurisdiction of the International Fuel Tax Agreement of July 1987, the provisions of this chapter and the Special Motor Fuels Tax Law, § 26-56-101 et seq. shall be and remain fully applicable.






Subchapter 12 - -- Additional Taxes on Motor Fuel, Distillate Special Fuels, and Liquefied Gas Special Fuels

§ 26-55-1201 - Additional taxes on motor fuel, distillate special fuels and liquefied gas special fuels.

(a) On and after March 6, 1991, in addition to the taxes levied upon motor fuel in §§ 26-55-205 and 26-55-1002 and upon distillate special fuels in §§ 26-56-201 and 26-56-502 and upon liquefied gas special fuels in §§ 26-56-301 and 26-56-502, and in addition to any other taxes levied on such fuel or fuels during the Seventy-Eighth Regular Session of the General Assembly, there is hereby levied an excise tax of five cents (5cent(s)) per gallon upon all motor fuel and liquefied gas special fuels and an excise tax of two cents (2cent(s)) per gallon upon all distillate special fuels subject to the taxes levied in §§ 26-55-205, 26-55-1002, 26-56-201, 26-56-502, 26-56-301 and 26-56-502.

(b) Such additional taxes shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of other motor fuel taxes, distillate special fuels taxes, and liquefied gas special fuels taxes.



§ 26-55-1202 - Additional funds deposited into State Treasury.

(a) All of the additional taxes, fees, penalties, and interest collected under the provisions of this subchapter and §§ 26-55-710, 26-56-214, and 26-56-304 shall be classified as special revenues and shall be deposited into the State Treasury. After deducting therefrom the amount to be credited to the Constitutional Officers Fund and the State Central Services Fund as provided in the Revenue Stabilization Law, § 19-5-101 et seq., the Treasurer of State shall transfer on the last business day of each month:

(1) Fifteen percent (15%) of the amount thereof to the County Aid Fund;

(2) Fifteen percent (15%) of the amount thereof to the Municipal Aid Fund; and

(3) Seventy percent (70%) of the amount thereof to a special account in the State Highway and Transportation Department Fund to be designated the "1991 Highway Construction and Maintenance Account".

(b) The funds in the 1991 Highway Construction and Maintenance Account shall be held, managed, and used in the same manner and for the same purposes as set out in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq., excluding however, § 27-70-206.

(c) Provided that, in keeping with the spirit of Pub. L. No. 97-424, § 105, and the Arkansas State Highway Commission's goals for encouraging the participation of disadvantaged business enterprises in entering into and performing contracts with the commission, including the purchasing of supplies and equipment by the commission and for the construction, reconstruction, and maintenance of highways and bridges in the state highway system, the commission is authorized to expend up to ten percent (10%) of the total funds and revenues available and disbursed to the commission pursuant to this act for the purposes of achieving those goals.






Subchapter 13 - -- Refunds -- Motor Fuels Used by Fire Departments

§ 26-55-1301 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of the Department of Finance and Administration or any of his or her deputies, employees, or agents;

(2) "Distillate special fuel" means distillate special fuel as defined in § 26-56-102;

(3) (A) "Fire truck" means fire department-owned firefighting apparatus used to respond to fire alarms, including, but not limited to, tanker trucks, pumper trucks, and equipment trucks.

(B) "Fire truck" does not include passenger vehicles and ambulances; and

(4) "Motor fuel" means motor fuel as defined in § 26-55-202.



§ 26-55-1302 - Applicability.

Any fire department that purchases motor fuel or distillate special fuel for use in a fire truck shall be entitled to a refund of the motor fuel tax or distillate special fuel tax paid.



§ 26-55-1303 - Refund permit.

(a) No fire department shall secure a refund of tax under this subchapter unless the fire department is the holder of an unrevoked permit which was issued by the Director of the Department of Finance and Administration before the purchase of the motor fuel or the distillate special fuel.

(b) The permit shall be numbered and shall entitle the fire department to make an annual application for refund under this subchapter.

(c) An application for the permit shall be filed with the director on forms prescribed by the director and shall contain such information as the director may require.

(d) No person shall knowingly make a false or fraudulent statement in an application for a refund permit or in an application for a refund of any taxes under this subchapter.

(e) The refund permit of any person who violates any provision of this subchapter shall be revoked by the director and shall not be reissued until two (2) years have elapsed after the date of the revocation.



§ 26-55-1304 - Applications for refunds.

(a) The refund permit holder shall file with the Director of the Department of Finance and Administration an application for refund on forms furnished by the director which shall include, but not be limited to, the following information:

(1) The quantity of motor fuel and distillate special fuel purchased for use in its fire trucks;

(2) A statement that the motor fuel and distillate special fuel have been used exclusively in its fire trucks;

(3) The amount of the tax claimed to be refunded;

(4) The name, post office, and resident address of the fire department;

(5) The name and address of the sellers from whom the motor fuel and distillate special fuel were purchased; and

(6) Other information as the director shall require.

(b) (1) An application for a refund shall be accompanied by a paid receipt for the purchase price of motor fuel and distillate special fuel on which the refund is sought.

(2) The application shall be notarized and made to the director.

(c) All claims for a refund under the provisions of this subchapter shall be subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(d) (1) The director shall promulgate a rule establishing the annual date for claiming a refund pursuant to this subchapter.

(2) A refund shall only be granted for a purchase of motor fuel and distillate special fuel made within one (1) calendar year of the annual date for claiming the refund.



§ 26-55-1305 - Refund paid from Gasoline Tax Refund Fund.

(a) All valid claims for refund of the motor fuel tax under the provisions of this subchapter shall be paid from the Gasoline Tax Refund Fund and shall be subject to the same conditions and limitations as provided under § 26-55-407, except that all the motor fuels covered by the provisions of this subchapter shall be subject to the full refund of the motor fuel taxes paid.

(b) (1) (A) The Director of the Department of Finance and Administration shall annually estimate the amount necessary to pay refunds to the users of distillate special fuel who are entitled to refunds with respect to distillate special fuel taxes paid in this state as authorized in this subchapter.

(B) Upon certification by the director, the Treasurer of State shall transfer from the gross amount of distillate special fuel taxes collected each month the amount so certified and shall credit the amount to the fund.

(2) The transfers from the distillate special fuel taxes collected each month shall be made after deducting allowances for bad checks or claims but before making any other distribution as provided by law.

(c) (1) All valid claims for refund of the distillate special fuel tax under the provisions of this subchapter shall be paid from the fund.

(2) The refund for purchases of distillate special fuel tax shall not include the moneys which have been pledged to the repayment of highway bonds under § 26-56-201.

(d) All warrants drawn against the fund that are not presented for payment within one (1) year after issuance shall be void.

(e) Neither the director nor any member or employee of the Department of Finance and Administration shall be held personally liable for making any refund by reason of a fraudulent claim filed as a basis for such a refund.



§ 26-55-1306 - Records -- Inspection.

(a) The Director of the Department of Finance and Administration shall keep a permanent record by fire department of the amount of refund claimed and paid to each claimant.

(b) The records shall be open to public inspection.



§ 26-55-1307 - Construction.

Nothing in this subchapter shall be construed as an impairment of the obligation existing between the State of Arkansas and the holders of Arkansas state highway bonds, whether the bonds have already been issued or may be issued in the future.



§ 26-55-1308 - Director's powers.

The Director of the Department of Finance and Administration may make, amend, and enforce regulations, subpoena witnesses and documents, administer oaths, and do and perform all other acts necessary to carry out the purpose and intent of this subchapter.









Chapter 56 - Special Motor Fuels Taxes

Subchapter 1 - -- General Provisions

§ 26-56-101 - Title.

This chapter may be known and cited as the "Special Motor Fuels Tax Law".



§ 26-56-102 - Definitions.

As used in this chapter:

(1) "Bill of lading" means and includes any serially numbered document which shall clearly indicate the following:

(A) The seller's supplier license number;

(B) The origin of the transport trip;

(C) The approximate destination or destinations of the transport trip;

(D) The type or types of distillate special fuel being transported and the quantity or quantities of distillate special fuel to be delivered to each destination;

(E) The person or persons responsible for the payment of the distillate special fuel tax; and

(F) Such other information or forms as the Director of the Department of Finance and Administration by regulation may adopt or require to implement the intent of this subchapter;

(2) (A) "Bulk" as used in connection with the sale and handling of distillate special fuel means a quantity of distillate fuel in excess of sixty gallons (60 gals.).

(B) "Bulk" as used in connection with the sale and handling of liquefied gas special fuels means any quantity of liquefied gas other than gas in cylinders containing one hundred pounds (100 lbs.) or less;

(3) (A) "Bulk storage facility" means an above-ground or below-ground storage tank connected to a fueling rack customarily used for making wholesale sales.

(B) "Bulk storage facility" does not mean or include any storage tanks or facilities located at any retail outlet of distillate special fuel owned by that supplier nor any storage tanks or facilities located at any other retail outlet of distillate special fuel;

(4) "Dealer" means and includes every person who sells distillate special fuels or liquefied gas special fuels at retail and delivers such special fuels into the special fuel tanks of motor vehicles;

(5) "Director" means the Director of the Department of Finance and Administration or his or her duly authorized agents;

(6) (A) (i) "Distillate special fuel" means and includes all liquids or combination of liquids used or suitable for use in an internal combustion engine or motor for the generation of power for motor vehicles, except fuels subject to the tax levied by the Motor Fuel Tax Law, § 26-55-201 et seq., or liquefied gas special fuels as defined herein.

(ii) "Distillate special fuel" includes products commonly referred to as diesel, kerosene, jet fuel, heating oil or fuel oil, cutter stock, and light cycle oil.

(B) "Distillate special fuel" does not include:

(i) Oil that is:

(a) Derived solely from plants or animals or any mixture of plants or animals;

(b) Free from any petroleum products; and

(c) Not chemically altered by distillation, transestrification, or other similar chemical process; or

(ii) Oil that is:

(a) Normally sold for cooking purposes and purchased from retail outlets; or

(b) Used cooking oil recycled and gathered from restaurants and commercial food processors;

(7) "Exporting" means taking distillate special fuel or liquefied gas special fuels out of this state;

(8) "First receiver" means a supplier who purchases distillate special fuel from a pipeline importer or who imports distillate special fuel into the state by motor vehicle tank truck;

(9) "Gallon" means one (1) U.S. gallon adjusted in volume at a temperature of sixty degrees Fahrenheit (60 degrees F);

(10) "Importing" means bringing distillate special fuel or liquefied gas special fuels into this state;

(11) "Interstate user" means any person who imports or exports distillate special fuel into or out of this state in the fuel supply tanks of motor vehicles owned or operated by him or her;

(12) (A) "Liquefied gas special fuels" means and includes all combustion gases derived from petroleum or natural gas which are in a gaseous state at normal atmospheric temperature and pressure but which may be maintained in a liquefied state at normal atmospheric temperature by the application of sufficient pressure, used or suitable for use in an internal combustion engine or motor for the generation of power for motor vehicles.

(B) "Liquefied gas special fuels" does not include fuel subject to the tax levied by the Motor Fuel Tax Law, § 26-55-201 et seq., and does not include distillate special fuel as defined in subdivision (6) of this section;

(13) "Motor vehicles" means and includes any automobile, truck, truck-tractor, tractor, bus, vehicle, or other conveyance which is propelled by an internal combustion engine or motor and is licensed or required to be licensed for highway use;

(14) "Off-road consumer" means any person who purchases distillate special fuel in bulk quantities and not for motor vehicle use;

(15) "Person" means every natural person, fiduciary, partnership, limited liability company, firm, association, corporation, business trust combination acting as a unit, any receiver appointed by any state or federal court, or any municipality, county, or any subdivision, department, agency, board, commission, or other instrumentality of this state, except the Arkansas State Highway and Transportation Department;

(16) (A) "Pipeline importer" means a supplier who imports distillate special fuel by common carrier pipeline, barge, or rail.

(B) A supplier who imports distillate special fuel exclusively by motor vehicle tank truck is not a pipeline importer;

(17) "Purchase" includes any acquisition of ownership;

(18) "Received" means and includes the following:

(A) Distillate special fuel which is produced, refined, prepared, distilled, manufactured, blended, or compounded at any refinery at any place in the State of Arkansas by any person shall be deemed to be "received" by such person thereat when the distillate special fuel shall have been loaded at such refinery or other place into tank cars, ships, or barges, or when the distillate special fuels shall have been placed in any tank at or by such refinery and from which any withdrawals are made directly into tank trucks, tank wagons, pipelines, or other types of transportation equipment, containers, or facilities, other than tank cars, ships, or barges, or from which any sales or deliveries not involving transportation are made directly;

(B) Distillate special fuel which is imported into the State of Arkansas from any other state, territory, or foreign country by vessel and delivered in that vessel to any person at a marine terminal in this state for storage or imported into this state by pipeline and delivered to any person by that pipeline or a connecting pipeline at a pipeline terminal or pipeline tank farm in this state for storage shall be deemed to have been "received" by such person thereat when the distillate special fuel shall have been loaded into tank cars, ships, or barges at such marine or pipeline terminal or tank farm for any purpose, or when the distillate special fuel shall have been placed in any tank of less than one hundred thousand gallons (100,000 gals.) capacity thereat, or elsewhere, by such person, or when the distillate special fuel shall have been placed in any tank thereat, or elsewhere by such person, and from which any withdrawals are made directly into tank trucks, tank wagons, pipelines, or other types of transportation equipment, containers, or facilities, other than tank cars, ships, or barges, or from which tank any sales or deliveries not involving transportation are made directly, but not before;

(C) Distillate special fuel purchased in a tank car which shall be unloaded in the State of Arkansas, shall be deemed to be "received" at the time when and place where the tank car is unloaded, but not before;

(D) Distillate special fuel imported by any person into this state from any other state, territory, or foreign country, other than by vessel for storage at marine terminals as provided in this section, or by pipeline for storage at pipeline terminals or pipeline tank farms as provided in this section, or by tank car, shall be deemed to be "received", in the case of distillate special fuel imported from a foreign country at the time when and the place where the distillate special fuel shall be withdrawn from the original container in which the same was imported, but not before, and shall be deemed to be "received" in the case of distillate special fuel imported from another state or territory of the United States, at the time when and the place where the interstate transportation of such distillate special fuel shall have been completed within this state, but not before;

(E) Distillate special fuel purchased by one (1) licensed supplier from another licensed supplier shall be deemed to be "received" by the supplier purchasing the distillate special fuel at the time possession of the distillate special fuel passes;

(19) "Sale" includes any exchange, gift, or other disposition;

(20) (A) "Supplier" means any person who is customarily in the wholesale business of offering distillate special fuel or liquefied gas special fuels for resale or use to any person in this state and who makes bulk sales of fuel.

(B) "Supplier" includes pipeline importers and first receivers;

(21) "Terminal" means and includes every person in the business of withdrawing or removing distillate special fuel from any pipeline outlet in this state and then storing such distillate special fuel in any type of storage container;

(22) "Use" or "used" means:

(A) Keeping distillate special fuel or liquefied gas special fuels in storage and selling, using, or otherwise disposing of the same for the operation of motor vehicles;

(B) Selling distillate special fuel or liquefied gas special fuels in this state to be used for operating motor vehicles;

(C) Operating a motor vehicle in this state with distillate special fuel or liquefied gas special fuels; and

(D) Importing distillate special fuel or liquefied gas special fuels into this state; and

(23) "User" means and includes every person who delivers or causes to be delivered any distillate special fuel or any liquefied gas special fuels into the supply tank of motor vehicles used or operated by him or her.



§ 26-56-103 - Penalties.

Any person who violates or fails or refuses to comply with any provision of this chapter for which a specific penalty is not otherwise prescribed shall be guilty of a misdemeanor, and upon conviction shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or imprisoned not less than ten (10) days nor more than sixty (60) days, or both so fined and imprisoned.



§ 26-56-104 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized and empowered to promulgate such rules and regulations, not inconsistent with this chapter, as the director shall deem necessary and desirable to facilitate the collection of the taxes levied in this chapter and to otherwise effectuate the purposes of this chapter, and these rules and regulations shall have the same effect as if specifically set forth in this chapter.



§ 26-56-105 - Payment of tax by the Arkansas State Highway and Transportation Department.

(a) The Arkansas State Highway and Transportation Department shall pay the special motor fuel tax established by this chapter on the special motor fuels used in its motor vehicles as defined in § 26-56-102(13).

(b) The department shall remit this tax each month to the Director of the Department of Finance and Administration who will distribute the tax as outlined in this chapter.

(c) For purposes of computing this tax, the department shall use its fuel consumption reports and shall file with the director an appropriate monthly report stating the gallons used in the department's motor vehicles and the tax due and payable.

(d) The department shall not be required to maintain separate special fuel storage facilities for fuel used in its motor vehicles and in its off-the-road equipment.



§ 26-56-107 - False or fraudulent reports -- Fraudulent avoidance of tax -- Penalty.

Upon conviction, a person who makes a false or fraudulent report under this chapter or who fraudulently attempts to avoid the payment of the tax levied in this chapter on any distillate special fuel or liquefied gas special fuels is guilty of an unclassified misdemeanor and shall be fined not less than two hundred dollars ($200) nor more than two thousand dollars ($2,000) or by imprisonment for not less than thirty (30) days nor more than six (6) months, or both fined and imprisoned.



§ 26-56-109 - Distribution of revenues.

Except as provided in § 26-56-224(b) - (f), all taxes, penalties, and other amounts collected under the provisions of this chapter shall be classified as special revenues, and the net amount shall be distributed as provided by the Arkansas Highway Revenue Distribution Law, §§ 27-70-201 -- 27-70-203, 27-70-206, and 27-70-207.






Subchapter 2 - -- Distillate Special Fuels

§ 26-56-201 - Imposition of tax -- Exemptions. [Effective until July 1, 2012.]

(a) (1) (A) There is levied an excise tax at the rate of nine and one-half cents (91/2cent(s)) per gallon on all distillate special fuel, except fuel utilized in propelling jet aircraft, sold or used in this state, or purchased for sale or use in this state.

(B) The additional levies provided in subdivision (a)(2) of this section and § 26-56-502 are specifically intended to apply to the taxes levied by this section and shall remain effective.

(2) In addition to the tax levied in subdivision (a)(1) of this section, there is levied an excise tax of one cent (1cent(s)) for each gallon of distillate special fuel, as defined in § 26-56-102, sold or used in this state, or purchased for sale or use in this state, to be computed in the manner set forth in this section.

(b) The following are exempted from the tax levied by subsection (a) of this section:

(1) Sales to the United States Government;

(2) Sales to dealers, users, or off-road consumers for off-road use only if the distillate special fuel was delivered by the supplier into storage facilities clearly marked "NOT FOR MOTOR VEHICLE USE";

(3) Sales of distillate special fuel by a licensed supplier for export from the State of Arkansas when shipped by common carrier f.o.b. destination to any other state or territory or to any foreign country, or the export of distillate special fuel by a licensed supplier from the State of Arkansas to any other state or territory or to any foreign country, if satisfactory proof of actual exportation of all such distillate special fuel is furnished at the time and in the manner prescribed by the Director of the Department of Finance and Administration;

(4) Sales of distillate special fuel by a pipeline importer who has first received the distillate special fuel in this state or to a licensed first receiver in this state; and

(5) [Repealed.]

(c) A licensed first receiver shall not sell untaxed distillate special fuel to another licensed first receiver or pipeline importer, unless a specific exemption is available under subsection (b) of this section.

(d) (1) In addition to the taxes levied on distillate special fuel in this section and § 26-56-502, there is levied an additional excise tax of four cents (4cent(s)) per gallon upon all distillate special fuel subject to the taxes levied in this section and § 26-56-502.

(2) This additional excise tax shall be levied, collected, reported, and paid in the same manner and at the same time as is prescribed by law for the levying, collection, reporting, and payment of the other distillate special fuel taxes under Arkansas law.

(e) (1) (A) In addition to the taxes levied on distillate special fuel in this section and §§ 26-56-502 and 26-56-601, there is levied an excise tax of two cents (2cent(s)) per gallon upon all distillate special fuel subject to the taxes levied in this section and §§ 26-56-502 and 26-56-601.

(B) Effective one (1) year after April 1, 1999, the additional tax levied by this subsection shall be increased by an additional two cents (2cent(s)) per gallon.

(2) This additional excise tax shall be levied, collected, reported, and paid in the same manner and at the same time as is prescribed by law for the levying, collection, reporting, and payment of the other distillate special fuel taxes under Arkansas law.

(3) The additional tax levied by this subsection shall be taken into consideration and used when calculating tax credits or additional tax due under § 26-56-214.

(f) The additional taxes collected under this section are special revenues and shall be distributed as set forth in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq., subject to any requirements for the repayment of bonds issued under the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., and the Arkansas Interstate Highway Financing Act of 2007, § 27-64-401 et seq., and the Arkansas Highway Financing Act of 2011, § 27-64-501 et seq.

§ 26-56-201 - Imposition of tax -- Exemptions. [Effective July 1, 2012.]

(a) (1) (A) (i) There is levied an excise tax at the rate of eight and one-half cents (81/2cent(s)) per gallon on all distillate special fuel sold or used in this state or purchased for sale or use in this state.

(ii) In addition to the tax levied in subdivision (a)(1)(A)(i) of this section, there is levied an excise tax at the rate of one cent (1cent(s)) per gallon on all distillate special fuel sold or used in this state or purchased for sale or use in this state.

(B) The additional levies provided in subdivision (a)(2) of this section and § 26-56-502 are specifically intended to apply to the taxes levied by this section and shall remain effective.

(2) In addition to the tax levied in subdivision (a)(1) of this section, there is levied an excise tax of one cent (1cent(s)) for each gallon of distillate special fuel, as defined in § 26-56-102, sold or used in this state, or purchased for sale or use in this state, to be computed in the manner set forth in this section.

(b) The following are exempted from the tax levied by subsection (a) of this section:

(1) Sales to the United States Government;

(2) Sales to dealers, users, or off-road consumers for off-road use only if the distillate special fuel was delivered by the supplier into storage facilities clearly marked "NOT FOR MOTOR VEHICLE USE";

(3) Sales of distillate special fuel by a licensed supplier for export from the State of Arkansas when shipped by common carrier f.o.b. destination to any other state or territory or to any foreign country, or the export of distillate special fuel by a licensed supplier from the State of Arkansas to any other state or territory or to any foreign country, if satisfactory proof of actual exportation of all such distillate special fuel is furnished at the time and in the manner prescribed by the Director of the Department of Finance and Administration;

(4) Sales of distillate special fuel by a pipeline importer who has first received the distillate special fuel in this state or to a licensed first receiver in this state;

(5) [Repealed]; and

(6) Sales of distillate special fuel utilized in propelling jet aircrafts.

(c) A licensed first receiver shall not sell untaxed distillate special fuel to another licensed first receiver or pipeline importer, unless a specific exemption is available under subsection (b) of this section.

(d) (1) In addition to the taxes levied on distillate special fuel in this section and § 26-56-502, there is levied an additional excise tax of four cents (4cent(s)) per gallon upon all distillate special fuel subject to the taxes levied in this section and § 26-56-502.

(2) This additional excise tax shall be levied, collected, reported, and paid in the same manner and at the same time as is prescribed by law for the levying, collection, reporting, and payment of the other distillate special fuel taxes under Arkansas law.

(e) (1) (A) In addition to the taxes levied on distillate special fuel in this section and §§ 26-56-502 and 26-56-601, there is levied an excise tax of two cents (2cent(s)) per gallon upon all distillate special fuel subject to the taxes levied in this section and §§ 26-56-502 and 26-56-601.

(B) Effective one (1) year after April 1, 1999, the additional tax levied by this subsection shall be increased by an additional two cents (2cent(s)) per gallon.

(2) This additional excise tax shall be levied, collected, reported, and paid in the same manner and at the same time as is prescribed by law for the levying, collection, reporting, and payment of the other distillate special fuel taxes under Arkansas law.

(3) The additional tax levied by this subsection shall be taken into consideration and used when calculating tax credits or additional tax due under § 26-56-214.

(f) Except as provided in subsection (g) of this section, the additional taxes collected under this section are special revenues and shall be distributed as set forth in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq., subject to any requirements for the repayment of bonds issued under the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the Arkansas Interstate Highway Financing Act of 2007, § 27-64-401 et seq., and the Arkansas Highway Financing Act of 2011, § 27-64-501 et seq.

(g) (1) In order to offset the general revenues lost by the tax exemption contained in § 26-52-436(c) and (d) and § 26-53-144(c) and (d), the Chief Fiscal Officer of the State shall, on or before June 30, 2013, and on or before June 30 of each fiscal year thereafter, deposit the first four million dollars ($4,000,000) of the taxes collected under subdivision (a)(1)(A)(i) of this section as general revenues, to be distributed as follows:

(A) Seventy-five percent (75%) to be deposited into the General Revenue Fund Account of the State Apportionment Fund, § 19-5-202;

(B) Fourteen and six-tenths percent (14.6%) to be deposited into the Educational Adequacy Fund, § 19-5-1227;

(C) Eight and three-tenths percent (8.3%) to be deposited into the Property Tax Relief Trust Fund, § 19-5-1103; and

(D) Two and one-tenth percent (2.1%) to be deposited into the Conservation Tax Fund, § 19-6-484.

(2) The balance of the taxes collected under subdivision (a)(1)(A)(i) of this section shall be deposited as special revenues and distributed in the manner required by law.

(3) The classification and distribution of taxes under subdivision (g)(1) of this section is subject to any requirements for the repayment of bonds issued under the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., and the Arkansas Interstate Highway Financing Act of 2007, § 27-64-401 et seq.

(4) The taxes collected under subdivision (a)(1)(A)(ii) of this section shall be distributed as provided in § 26-56-221.



§ 26-56-202 - Collection and payment of tax.

(a) The tax levied by this subchapter shall be collected and paid by suppliers.

(b) The tax levied by this subchapter shall be paid by an interstate user on distillate special fuel imported into this state by the interstate user under § 26-56-214.

(c) The tax levied by this subchapter shall be paid by any person who uses distillate special fuel in this state on which the tax levied in this subchapter has not been paid according to § 26-56-214.



§ 26-56-204 - Licenses and bonds for suppliers and users, etc., generally.

(a) (1) (A) No person shall commence operations as a supplier, user, or off-road consumer of distillate special fuel without first procuring a license for that purpose from the Director of the Department of Finance and Administration. The license shall be issued and remain in effect until revoked as provided in this section.

(B) (i) Any person holding or applying for a supplier's license after August 1, 1987, shall make an election to operate either as a pipeline importer or first receiver. Once having made an election in writing filed with the director, the election will remain in force until such time as the supplier makes another written election to change the supplier's status.

(ii) The election and any change therein shall take effect on the first month following filing of the election.

(iii) The director may promulgate such forms and regulations as may be necessary to ensure uniformity with federal usage of exemption certificates issued for nonhighway diesel purchases.

(b) (1) Each application for a license or registration as a supplier, user, or off-road consumer of distillate special fuel, and each license or registration, shall have as a condition that the applicant and holder shall comply with the provisions of this subchapter.

(2) (A) Each annual registration as a user or off-road consumer shall have as a further condition that the applicant shall not deliver or permit delivery into the fuel supply tanks of motor vehicles any distillate special fuel which have been purchased tax-free by the applicant.

(B) A taxable use of distillate special fuel purchased tax-free by an applicant for an annual registration as a user or off-road consumer, in addition to the penal provisions prescribed in this subchapter, at the discretion of the director shall forfeit the right of the applicant to purchase distillate special fuel tax-free.

(c) (1) Every supplier shall file with the director a surety bond of not less than one and one-half (11/2) times or one hundred fifty percent (150%) of the prior six (6) months average distillate special fuel tax due which is based upon the gallonage of distillate special fuel to be sold or distributed as shown by the application for a license if the applicant has not previously been engaged in the business of a supplier, or as shown by sales for the previous year if the applicant previously has been engaged in such business in this state. However, no bond shall be filed for less than one thousand dollars ($1,000).

(2) If the director deems it necessary to protect the state in the collection of distillate special fuel taxes, the director may require any supplier to post a bond in an amount up to three (3) times or three hundred percent (300%) of the prior six (6) months average distillate special fuel tax due.

(3) (A) However, the director is authorized to waive the posting of bond by any licensed supplier organized and operating under the laws of Arkansas and wholly owned by residents of this state who has been licensed for a period of at least three (3) years and who has not been delinquent in remitting distillate special fuel taxes during the three-year period immediately preceding application by the supplier for waiver of bond.

(B) If any supplier whose bond has been waived by the director as authorized in subdivision (c)(3)(A) of this section, subsequently becomes delinquent in remitting distillate special fuel taxes to the director, the director may require that the supplier post a bond in the amount required in this section, and the supplier shall not be eligible to petition for a waiver of bond for a period of three (3) years thereafter.

(d) (1) Each application of an interstate user for a license shall be accompanied by a surety bond of a surety company authorized to do business in this state, in favor of the director, satisfactory to the director, and in an amount to be fixed by the director of not less than one thousand dollars ($1,000) nor more than fifty thousand dollars ($50,000), guaranteeing the payment of any and all taxes, penalties, interest, attorney's fees, and costs levied by, accrued, or accruing under this subchapter.

(2) Any violation of this subchapter shall be cause for revocation of any license issued under this subchapter.

(e) (1) The bond or bonds shall be issued by a surety company qualified to do business in Arkansas, which shall be executed by the supplier or interstate user as the principal obligor and shall be made payable to the State of Arkansas as the obligee.

(2) The bond shall be conditioned upon the prompt filing of true reports and the payment by the supplier or interstate user to the director of any and all distillate special fuel taxes which are levied or imposed by the State of Arkansas, together with any and all penalties and interest thereon, and generally upon faithful compliance with the provisions of this subchapter.

(f) (1) In the event that liability upon the bond filed pursuant to this section by the supplier or interstate user with the director shall be discharged or reduced, whether by judgment rendered, payment made, or otherwise, or if in the opinion of the director any surety on the bond shall have become unsatisfactory or unacceptable, then the director may require the filing of a new bond with a satisfactory surety in the same form and amount; failing which, the director shall immediately cancel the license of the supplier or interstate user.

(2) If a new bond shall be furnished, the director shall cancel the bonds for which the new bond shall be substituted.

(g) In the event that upon a hearing of which the supplier or interstate user shall be given five (5) days' notice in writing, the director shall decide that the amount of the existing bond is insufficient to ensure payment to the State of Arkansas of the amount of the tax and any penalties and interest for which said supplier or interstate user is or may at any time become liable, then the supplier or interstate user upon written demand of the director shall immediately file an additional bond in the same manner and form and with a surety company thereon approved by the director in any amount determined by the director to be necessary to secure at all times the payment to the State of Arkansas of all taxes, penalties, and interest due under the provisions of this section, failing which, the director shall immediately cancel the license of the supplier or interstate user.

(h) (1) Any surety on any bond furnished as provided in this section shall be released and discharged from any and all liability to the State of Arkansas accruing on the bond after the expiration of sixty (60) days from the date upon which a surety shall have lodged with the director written request to be released and discharged. However, the request shall not operate to relieve, release, or discharge the surety from any liability already accrued or which shall accrue before the expiration of the sixty-day period.

(2) Upon receipt of notice of such request, the director shall promptly notify the supplier or interstate user who furnished the bond, and unless the supplier or interstate user on or before the expiration of the sixty-day period files with the director a new bond with a surety company satisfactory to the director in the amount and form as provided in this section, the director shall immediately cancel the license of that supplier or interstate user.

(3) If a new bond shall be furnished as provided in this section, the director shall cancel the bond for which the new bond shall be substituted.

(i) In lieu of furnishing a bond or bonds executed by a surety company as provided in this section, any supplier or interstate user may furnish a bond or other instrument in a form prescribed by the director of equal, full amount to the amount of the bond or bonds required by this section, which will provide security or payment of all amounts as described in this section and in compliance with all provisions of this subchapter.

(j) (1) A supplier may operate under his or her supplier's license as a dealer or as a user without securing a separate license, but he or she shall be subject to all other conditions, requirements, and liabilities imposed by this subchapter upon a dealer or a user.

(2) A licensed supplier, but not a dealer, may use distillate special fuel in motor vehicles owned or operated by him or her without securing a separate license as a user, subject to all conditions, requirements, and liabilities imposed herein upon a user.

(k) (1) Any violation of this subchapter shall be cause for revocation of any license issued pursuant to this subchapter.

(2) (A) Should his or her license be revoked, any supplier or user may bring an action against the director in the circuit court of the county of his or her domicile within fifteen (15) days of the date of revocation to determine whether or not the supplier or user has in fact violated any of the provisions of this chapter.

(B) If the circuit court determines that the provisions of the law have been violated by the supplier or user, it shall affirm the director's action in revoking the license.



§ 26-56-206 - Dealers' licenses and bonds -- Municipal taxes.

Section 26-56-204 does not prevent the collection of any privilege or occupation taxes by any municipality of this state for engaging in the business of a dealer within the limits of the municipality.



§ 26-56-208 - Suppliers' and users' reports -- Computation and remittance of tax.

(a) (1) On or before the twenty-fifth day of each calendar month on forms prescribed by the Director of the Department of Finance and Administration, every supplier shall file with the director a report accounting for the distillate special fuel handled during the preceding month.

(2) The supplier shall file supporting documents necessary to assure accurate reporting.

(3) The report shall include the following:

(A) An itemized statement of the number of gallons of distillate special fuel received during the next-preceding calendar month by the supplier;

(B) An itemized statement of the number of gallons of distillate special fuel received or sold during the next-preceding calendar month and entitled to deduction or exemption under the provisions of this subchapter;

(C) The total number of gallons of dyed distillate special fuel sold to users during the next-preceding calendar month, but the report shall not contain an itemized listing identifying each purchaser; and

(D) Such other documents as the director requires.

(b) (1) When filing the report and paying the tax to the director as required in this section, the supplier shall be entitled to deduct from the total number of gallons upon which the tax levied under this chapter is due, the number of gallons:

(A) Purchased during the preceding calendar month from another licensed supplier and upon which the tax levied under this chapter was paid at the time of that purchase; and

(B) Lost due to fire, flood, storm, theft, or other cause beyond the supplier's control, other than through evaporation.

(2) The deduction for the loss may be included in the report filed for the month in which the loss occurred or in any subsequent report filed within a period of one (1) year.

(c) (1) On forms prescribed by the director, every pipeline company, water transportation company, and common carrier transporting distillate special fuel to points within Arkansas shall report under oath to the director all deliveries of distillate special fuel so made to points within Arkansas.

(2) (A) The report shall cover a monthly period and shall be submitted within twenty-five (25) days after the close of the month covered by the report.

(B) The report shall show:

(i) The name and address of each person to whom deliveries of distillate special fuel have actually been made;

(ii) The name and address of each originally named consignee if distillate special fuel has been delivered to anyone other than the originally named consignee;

(iii) The point of origin, point of delivery, and date of delivery, as well as the name of the boat, barge, or vessel;

(iv) The number of gallons contained in the vessel, if shipped by water;

(v) The license number of each tank truck;

(vi) The number of gallons contained in the tank if transported by motor truck;

(vii) The point of origin, the name and address of the person or terminal to whom the delivery was made, the date of the delivery, and the quantity of distillate special fuel delivered if shipped by pipeline company; and

(viii) The manner and quantities if delivered by other means when such delivery is made.

(C) The report shall also show such additional information relative to a shipment of distillate special fuel as the director may require.

(d) (1) Every terminal purchasing or otherwise acquiring distillate special fuel by pipeline and selling, using, or otherwise disposing of the distillate special fuel for delivery in Arkansas and not required by a provision of this subchapter to be licensed as a supplier in distillate special fuel shall file a statement setting forth the:

(A) Name under which the terminal is transacting business within the State of Arkansas and the location with the street number address of the terminal's principal office or place of business within the state; and

(B) Name and address of the owner of the terminal, names and addresses of the partners if the terminal is a partnership, or names and addresses of the principal officers if the terminal is a corporation or association.

(2) On or before the twenty-fifth day of each calendar month on forms prescribed by the director, the terminal shall report to the director all purchases or other acquisitions and sales or other disposition of distillate special fuel during the next-preceding calendar month, which report shall include the following:

(A) Beginning inventories in gallons of distillate special fuel in storage;

(B) Ending inventories in gallons of distillate special fuel in storage;

(C) Withdrawals of distillate special fuel in gallons from the pipeline outlet resulting in additions of distillate special fuel to storage, including the name of the supplier licensed as an importer who requested the placement of the distillate special fuel into storage; and

(D) Removals of distillate special fuel from storage, specifically including:

(i) Bill of lading numbers which represent physical movements of the distillate special fuel;

(ii) The date of each removal;

(iii) The quantity in gallons of distillate special fuel so removed;

(iv) The person who had the distillate special fuel available for that particular removal; and

(v) The person possessing a license from the director who requested the removal of the distillate special fuel from that storage.

(3) When any terminal purchasing or otherwise acquiring distillate special fuel by pipeline and selling or otherwise disposing of the distillate special fuel for delivery in Arkansas and not required by a provision of this subchapter to register as a supplier in distillate special fuel, fails to submit the terminal's monthly report to the director by the twenty-fifth day of each calendar month or when the terminal fails to submit in the monthly report the data required by this subchapter, the terminal shall be guilty of a violation and shall be fined an amount not greater than one hundred dollars ($100) for the first offense and shall be fined an amount not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each subsequent offense.



§ 26-56-209 - Records required -- Invoices -- Falsification of records.

(a) Every person required by law to secure a license under any motor fuel or distillate special fuel tax law shall keep records in the time and manner and subject to inspection and audit as required by the Arkansas Tax Procedure Act, § 26-18-101 et seq., for each place of business or place of storage in Arkansas, including a complete record of all distillate special fuel purchased or received and sold, delivered, or used by him or her showing for each purchase, receipt, sale, delivery, or use:

(1) The date;

(2) The name and address of the seller or of the persons from whom received, and if sold or delivered in bulk quantities, the name and address of the purchaser or recipient;

(3) An accurate record of the number of gallons of each product used for taxable purposes with quantities measured by a meter; and

(4) Inventories of distillate special fuel on hand at the end of each month at bulk storage facilities.

(b) (1) For each bulk sale and delivery of distillate special fuel, whether or not subject to tax under this subchapter, the record required shall include an invoice with serial numbers printed thereon showing the name and address of both the supplier and the purchaser, and the complete information set out in subsection (a) of this section for each such sale, one (1) counterpart of which shall be delivered to the purchaser and another counterpart kept by the supplier or dealer for the period of time and purpose provided in subsection (a) of this section.

(2) (A) For each delivery of distillate special fuel into the fuel supply tank of a motor vehicle, the required record shall include a serially-numbered invoice issued in not less than duplicate counterparts on which shall be printed or stamped with a rubber stamp the name and address of the supplier, dealer, or user making such delivery and on which shall be shown, in spaces to be provided on that invoice, the date of delivery, the number of gallons and kind of distillate special fuel so delivered, the total mileage recorded on the speedometer or hub meter of the motor vehicle into which delivered, and the motor vehicle registration number of the motor vehicle.

(B) The invoice shall reflect that the tax has been paid or accounted for on each of the products delivered.

(C) (i) One (1) counterpart of the invoice shall be kept by the supplier, dealer, or user making such delivery as a part of his or her record and for the period of time and purposes provided in subsection (a) of this section.

(ii) Another counterpart shall be delivered to the operator of the motor vehicle and carried in the cab compartment of the motor vehicle for inspection by the Director of the Department of Finance and Administration or his or her representatives until the fuel it covers has been consumed.

(c) (1) Every person who operates a motor vehicle that is equipped to use motor fuels taxable under the Motor Fuel Tax Law, § 26-55-201 et seq., and distillate special fuel interchangeably in the propulsion of the motor vehicle shall carry in the cab compartment of the motor vehicle for inspection by the director or his or her representative, not only the counterpart of the serially-numbered invoice required under subsection (b) of this section for the delivery of distillate special fuel into the fuel supply tanks of the motor vehicle but also an invoice or receipt from the seller for each delivery into the fuel supply tanks of the motor vehicle of motor fuels taxable under the Motor Fuel Tax Law, § 26-55-201 et seq., which latter invoice or receipt shall show the same information as to date of delivery, quantity, speedometer or hub meter mileage, and motor vehicle registration number as is required for the invoice covering distillate special fuel.

(2) These invoices shall be carried with the motor vehicle until the kinds of fuels covered thereby have been consumed.

(d) (1) On all deliveries of distillate special fuel to a user by common or contract carriers, the shipper shall stamp on the manifest or bill of lading in letters not less than one-quarter inch (1/4'') high "TAX PAID" whenever the tax levied under this subchapter, other than the tax levied by § 26-56-224(b)-(f), has been paid, and "NOT FOR MOTOR VEHICLE USE" whenever the tax levied under this subchapter has not been paid or if the fuel is dyed distillate special fuel.

(2) It shall be a violation of this chapter for any driver for a carrier to deliver distillate special fuel covered by a manifest or bill of lading stamped "NOT FOR MOTOR VEHICLE USE" into a tank marked "TAX-PAID SPECIAL FUELS".

(e) The willful issuance of any invoice, bill of sale, or receipt which is false, untrue, or incorrect in any material particular, or the alteration or changing except for errors, or forging any such invoice, bill of sale, or receipt, or any duplicate of any such receipt pertaining to distillate special fuel shall constitute a violation of this chapter.



§ 26-56-212 - Bonded and unbonded interstate users -- Penalty for insufficient purchase.

Any distillate special fuel user who is a bonded or unbonded interstate distillate fuel user operating Class B vehicles as described in § 26-56-214, who upon arriving at a point of exit from this state shall have failed to purchase sufficient gallons of distillate special fuel in this state and pay the tax thereon as required by law, as determined in this subchapter, calculated at the rate of four miles per gallon (4 MPG) for each mile traveled in this state:

(1) The unbonded distillate special fuel user shall pay a penalty of four cents (4cent(s)) per gallon on each gallon of distillate special fuel which he or she failed to buy in this state, in addition to paying the tax on the distillate special fuel at the point of exit from this state upon which the tax has not been paid; and

(2) Any bonded distillate special fuel user shall pay a penalty of four cents (4cent(s)) per gallon of the total number of gallons of distillate special fuel which he or she failed to buy in this state during each report period, in addition to paying the tax upon the distillate special fuel upon which tax has not been paid.



§ 26-56-213 - Bonded and unbonded users -- Knowing failure to pay tax or penalty.

Upon conviction, a bonded or unbonded distillate special fuel user is guilty of a Class A misdemeanor if the bonded or unbonded distillate special fuel user knowingly fails to pay the:

(1) Arkansas gallonage tax due the State of Arkansas on motor fuel and distillate special fuel used on the highways of this state as required in § 26-56-214 with respect to distillate special fuel tax used on Class B vehicles; or

(2) Penalty on the fuel on which the Arkansas distillate special fuel tax has not been paid, as required in § 26-56-214.



§ 26-56-214 - Interstate users -- Reports -- Computation of tax and refunds.

(a) Whenever an interstate user of distillate special fuel who is a bonded user of distillate special fuel in all states in which he or she operates has exportations in excess of importations of tax-paid distillate special fuel in the fuel supply tanks of motor vehicles which distillate special fuel was delivered by a supplier into bulk storage facilities of the user within the State of Arkansas, the supplier may make a refund or allow a credit for the amount of the tax upon such excess upon approval by the Director of the Department of Finance and Administration of a statement from the user to the effect that the tax-paid distillate special fuel was exported.

(b) (1) For the purpose of determining whether an interstate distillate special fuel user owes special motor fuel tax or is entitled to a credit or refund, the licensed interstate distillate special fuel user shall file a quarterly report on or before the last day of the month following the end of each calendar quarter.

(2) If it shall be determined by the quarterly report that the interstate user has used distillate special fuel in this state in excess of the number of gallons of the distillate special fuel upon which the Arkansas tax had been paid, the interstate user shall remit to the director, at the time of filing the report, an excise tax of eighteen and one-half cents (181/2cent(s)) per gallon of the excess gallonage used.

(3) If it shall be determined that the interstate user has purchased more gallons of distillate special fuel in this state than he or she has used in this state, then the interstate user shall be entitled to a credit or refund of eighteen and one-half cents (181/2cent(s)) per gallon of the excess gallonage purchased in the state.

(c) The quarterly report required by this subchapter shall be filed on or before the last day of the month following the end of each calendar quarter and shall be made on forms prescribed by the director and shall include such information as the director may require.

(d) (1) For the purpose of determining whether a distillate special fuel user owes tax or is entitled to a credit or refund as provided in subsection (b) of this section, the distillate special fuel user shall file with the director a report showing the quantities of special motor fuels used in this state during the preceding calendar quarter. This report shall be due on or before the last day of the month following the end of each calendar quarter.

(2) If it shall be determined by the quarterly report filed with the director that the distillate special fuel user has used more gallons of special motor fuel in this state than the special motor fuel tax due thereon has been paid, the distillate special fuel user shall remit to the director an excise tax of eighteen and one-half cents (181/2cent(s)) per gallon of special motor fuel.

(3) Distillate special fuel users may not take credit on reports at a tax rate in excess of that actually paid.

(e) (1) For the purpose of determining whether a distillate special fuel user owes tax or is entitled to a credit or refund, the distillate special fuel user shall determine the average miles per gallon of fuel used. The average miles per gallon shall be determined by dividing total miles traveled in all jurisdictions by the total gallons of fuel used in all jurisdictions. The distillate special fuel user shall then determine the total amount of fuel used within the State of Arkansas by dividing the total number of miles traveled within the State of Arkansas by the average miles per gallon.

(2) The number of gallons of distillate special fuels upon which the tax has been paid by an interstate user shall be determined from the form obtained by the interstate user from a dealer or licensed bulk supplier on forms containing information prescribed by § 26-56-209.

(3) The taxpayer's tax liability shall be calculated by multiplying the number of gallons of fuel used within the State of Arkansas by eighteen and one-half cents (181/2cent(s)) per gallon. A taxpayer shall be entitled to credits against his or her tax liability for tax-paid fuel purchased within the State of Arkansas.

(f) (1) Any licensed interstate user who fails to maintain adequate mileage or fuel records, for the purpose of determining the amount the interstate user owes the State of Arkansas for tax on distillate special fuel used in this state as provided in this section, the number of gallons of distillate special fuel used in this state shall be determined by an assessment based on the following mileage factors per gallon of distillate special fuel as compared to the appropriate class of vehicle set out in subdivision (f)(2) of this section.

(2) For the purposes of this section:

(A) All automobiles, except buses, with a capacity of less than eight (8) passengers shall be deemed to be Class A vehicles;

(B) All truck-type vehicles, except buses, with a factory rating and gross loaded weight of less than twenty-two thousand five hundred pounds (22,500 lbs.) shall be deemed to be Class B vehicles;

(C) All other vehicles, except buses, with a factory rating in excess of twenty-two thousand five hundred pounds (22,500 lbs.), or whose total gross loaded weight exceeds twenty-two thousand five hundred pounds (22,500 lbs.), shall be deemed to be Class C vehicles; and

(D) All buses rated and licensed as such shall be deemed to be Class D vehicles.

(3) The mileage factor per gallon of distillate special fuel for:

(A) Class A vehicles shall be twelve (12) miles;

(B) Class B vehicles shall be eight (8) miles;

(C) Class C vehicles shall be five (5) miles; and

(D) Class D vehicles shall be six (6) miles.

(4) These mileage factors shall be utilized in conjunction with the Arkansas mileage as determined through an audit and based upon the best records available regardless of source.

(g) For the purposes of determining the amount any unlicensed or unbonded user owes the State of Arkansas for tax on distillate special fuel used in this state, only the above mileage factors per gallon of distillate special fuel for the applicable vehicles shall be utilized.

(h) (1) If a quarterly report of a distillate special fuel user results in a net credit, the distillate special fuel user may elect to have the credit carried forward and applied against the special motor fuel tax due for the succeeding eight (8) quarters or until the credit is completely used, whichever occurs first. In the alternative, a taxpayer who is entitled to a net credit on his or her quarterly fuel use tax report may elect to have the amount of credit refunded to him or her.

(2) A distillate special fuel user who has a total tax liability for special motor fuel tax during the previous calendar year of less than one hundred dollars ($100) upon application to the director may obtain permission to report his or her motor fuel tax liability on an annual basis. The annual report shall be due on or before the last day of the month following the end of each fiscal year.

(i) (1) The director shall prescribe the appropriate forms necessary for the administration of this subchapter.

(2) The director may make appropriate rules and regulations necessary to ensure the accurate reporting of the special motor fuel tax.



§ 26-56-215 - Interstate users -- Tax refund procedure.

(a) (1) The Director of the Department of Finance and Administration shall quarterly estimate the amount necessary to pay refunds to interstate users of special motor fuels who are entitled to refunds with respect to special motor fuel taxes paid in this state as authorized in § 26-56-214, and upon certification by the director, the Treasurer of State shall transfer from the gross amount of special motor fuel taxes collected each month the amount so certified and shall credit the amount to the Interstate Motor Fuel Tax Refund Fund, which is established on the books of the State Treasury, from which the Department of Finance and Administration shall make refunds as provided by law.

(2) The transfers from the gross motor fuel taxes and special motor fuel taxes collected each month shall be after deducting allowances for bad checks or claims but before making any other distribution as provided by law.

(b) All warrants drawn against the fund which are not presented for payment within one (1) year of issuance shall be void.

(c) Neither the director nor any member or employee of the department shall be held personally liable for making any refund by reason of a fraudulent claim being filed as a basis for such refund.

(d) The director is authorized to promulgate rules and regulations and to prescribe the necessary forms required for the administration of claims for tax refunds from interstate users of special motor fuels in this state as authorized by law, which rules and regulations shall be in conformance with the following requirements:

(1) The director shall first determine, with respect to each refund claim filed, that the bond of the interstate user is adequate to compensate the State of Arkansas for any losses with respect to the recovery of any refunds illegally claimed by the interstate user, and the director may require the increase of the bond if the director determines it to be inadequate before approving any such claim for refund;

(2) Each interstate user of motor fuels and special motor fuels claiming refunds shall maintain adequate records to substantiate each claim for refund, and the director may reject any claim for refund if the director determines the applicant has not maintained adequate records or has not conformed to the rules and regulations of the department in filing the claim therefor;

(3) Each claim for refund shall be upon the request of the interstate user, which shall be verified by the interstate user as to its accuracy and validity; and

(4) (A) Each quarterly report filed by a licensed interstate user of special motor fuels with the department shall reflect thereon the amount of special motor fuels purchased for use in Arkansas during the quarter, the number of gallons of special motor fuels upon which taxes are due the State of Arkansas for the quarter, and the excess gallonage upon which the interstate user is entitled to refunds.

(B) At the end of each calendar quarter, the licensed interstate user may make application for refund with respect to the number of gallons of special motor fuels upon which the special motor fuels taxes have been paid during the calendar quarter for which the interstate user is entitled to refund.



§ 26-56-216 - Power to stop, investigate, and impound vehicles -- Assessment of tax.

(a) In order to enforce the provisions of this subchapter, the Director of the Department of Finance and Administration or his or her authorized representative is empowered to stop any motor vehicle which appears to be operating with distillate special fuel for the purpose of examining the invoices and for such other investigative purposes reasonably necessary to determine whether the taxes imposed by this subchapter have been paid, or whether the motor vehicle is being operated in compliance with the provisions of this subchapter.

(b) If after examination or investigation it is determined by the director or his or her authorized representative that the tax imposed by this subchapter has not been paid with respect to the fuels being used in the motor vehicle, the director or his or her representative shall immediately assess the tax due, together with the penalty hereinafter provided, to the owner of the motor vehicle, and give the owner written notice of the assessment by handing it to the driver of the motor vehicle.

(c) The director or his or her representative is empowered to impound any motor vehicle found to be operating in violation of this chapter by a person other than one who has furnished the bond required of users by § 26-56-204(c) until such time as any tax assessed as provided herein has been paid.



§ 26-56-217 - Separate storage tanks for taxable distillate special fuels and for tax-free storage.

(a) (1) All users except suppliers of distillate special fuel who maintain their own storage tanks in the state are required to have a separate storage tank for taxable distillate special fuel other than dyed distillate special fuel, which tanks are to be physically separate and apart from any other tanks or fueling units, and to indicate it by placing thereon in a conspicuous place the words "TAX-PAID FUELS" in letters not less than five inches (5'') high.

(2) Suppliers are required to collect the tax on all distillate special fuel delivered into those tanks.

(b) (1) All users who have facilities for storing distillate special fuel intended for other than highway use and which facilities are suitable to fuel motor vehicles using distillate special fuel, except those facilities used for residential purposes, shall mark the storage facilities with the words "NOT FOR MOTOR VEHICLE USE" in letters not less than five inches (5'') high, and suppliers may deliver into such storage facilities without collecting the tax levied in this subchapter other than the tax levied by § 26-56-224(b)-(f).

(2) (A) If users do not provide such tanks, then all distillate special fuel delivered by a supplier into storage tanks suitable for fueling motor vehicles become taxable, provided, however, that any city or county using a computerized fuel dispensing system that will automatically record each transaction as to pump operator and specific motor vehicle to which the distillate special fuel is dispensed may have taxable and nontaxable distillate special fuel delivered into the same tank.

(B) The distributor shall collect the tax on the taxable portion of each purchase based upon the sworn statement of the purchaser as to the amount of taxable distillate special fuel purchased.

(C) Each city or county shall file a report with the Director of the Department of Finance and Administration accounting for the taxable and nontaxable distillate special fuel used and miles driven by each motor vehicle which requires taxable distillate special fuel in such a manner, at such time, and on such forms as shall be prescribed by the director.

(D) The director may promulgate regulations to establish a system to periodically reconcile the taxable distillate special fuel purchased and actual taxable distillate special fuel used by the city or county.

(3) However, when a user has one (1) or more storage tanks used for the storage of distillate special fuel within the meaning of this chapter, and the user does not own, possess, lease, or otherwise operate a motor vehicle licensed or required to be licensed for use upon the public highway and capable of using said distillate special fuel, the requirement for marking such storage facilities "NOT FOR MOTOR FUEL USE" shall be waived.

(c) Nothing in this section shall be construed to amend or change the meaning of any other section of this chapter.



§ 26-56-218 - Bulk sales.

(a) It shall be unlawful to make tax-free bulk sales of distillate special fuel to any user, dealer, or off-road consumer who has not filed with his or her supplier an annual registration for purchases of tax-free distillate special fuel.

(b) However, a sale shall be lawful if:

(1) At the time of sale and delivery, the supplier obtains from the purchaser a fully executed annual registration for purchases of tax-free distillate special fuel; and

(2) The supplier maintains the registration form for a period of six (6) years.

(c) When a user, dealer, or off-road consumer registration has been revoked and written notice of the revocation has been received by the supplier from the Director of the Department of Finance and Administration, it shall be unlawful for the supplier to make bulk sales or deliveries to the user, dealer, or off-road consumer of distillate special fuel on which the tax has not been paid.



§ 26-56-219 - Cargo tank to carburetor connections unlawful -- Penalties.

(a) It is unlawful to transport distillate special fuel within the State of Arkansas in any cargo tank from which distillate special fuel is sold or delivered which has a connection by pipe, tube, valve, or otherwise with the carburetor or with the fuel supply tank feeding the carburetor of the motor vehicle transporting the products.

(b) (1) In addition to any other penalties which may be incurred there is levied a specific penalty of twenty-five dollars ($25.00) for each violation of the provisions of this section.

(2) This penalty shall be assessed by the Director of the Department of Finance and Administration or his or her representative and shall be collected in the same manner as is provided for the collection of tax in § 26-56-216.



§ 26-56-220 - Unlawful activities regarding operation of motor vehicles.

(a) It is unlawful and a violation of this chapter to operate with distillate special fuel any motor vehicle licensed for highway operation on which a speedometer, odometer, or hub meter is not kept at all times in good operating condition to correctly measure and register the miles traveled by the motor vehicle.

(b) It shall be unlawful for any user of distillate special fuel to operate a truck in the State of Arkansas without the true owner's name and address or adequate identification on the outside of both right and left cab doors in letters not less than two inches (2'') high, as near the center on the outside of the doors as possible. The name and address of the owner must be legible at a distance of twenty-five feet (25').

(c) It shall be unlawful for any person to operate with distillate special fuel any vehicle of Arkansas domestic registry unless he or she has in his or her possession an invoice for the distillate special fuel and the invoice meets the requirements of § 26-56-209.

(d) (1) In addition to any other penalties which may be incurred there is levied a specific penalty of twenty-five dollars ($25.00) for each violation of the provisions of this section.

(2) This penalty shall be assessed by the Director of the Department of Finance and Administration or his or her representative and shall be collected in the same manner as is provided for the collection of tax in § 26-56-216.



§ 26-56-221 - Distribution of taxes.

(a) Taxes from the one cent (1cent(s)) additional tax levied on distillate special fuel in § 26-56-201(a)(1)(A) resulting from Acts 1979, No. 437, § 2, shall be remitted to the Treasurer of State separate from other distillate special fuel taxes.

(b) The gross amount of the taxes described in subsection (a) of this section shall be distributed under the Arkansas Highway Revenue Distribution Law, §§ 27-70-201 -- 27-70-203, 27-70-206, and 27-70-207, without making any deduction for credit to the Constitutional Officers Fund and the State Central Services Fund.



§ 26-56-222 - Disposition of funds collected under §§ 26-56-201, 26-56-214, and 27-14-601.

(a) All of the additional taxes, fees, penalties, and interest collected under §§ 26-56-201, 26-56-214, and 27-14-601 shall be classified as special revenues and shall be deposited into the State Treasury.

(b) After deducting the amount to be credited to the Constitutional Officers Fund and the State Central Services Fund as provided under the Revenue Stabilization Law, § 19-5-101 et seq., the Treasurer of State shall transfer on the last business day of each month:

(1) Fifteen percent (15%) of the amount thereof to the County Aid Fund;

(2) Fifteen percent (15%) of the amount thereof to the Municipal Aid Fund; and

(3) Seventy percent (70%) of the amount thereof to the State Highway and Transportation Department Fund.

(c) The funds shall be further disbursed in the same manner and used for the same purposes as set out in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.



§ 26-56-223 - Definitions.

As used in this section and §§ 26-56-224 -- 26-56-231:

(1) The words and terms utilized herein, which words and terms are ascribed meanings in § 26-56-102, shall have the same meanings ascribed to such words and terms as are set out in § 26-56-102 unless the context clearly indicates a different meaning; and

(2) "Distillate special fuel" means the same as is set out in § 26-56-102 and includes diesel, but does not include products commonly referred to as kerosene, jet fuel, cutter stock, or light cycle oil.



§ 26-56-224 - Fuel used for off-road purposes -- Imposition of tax on dyed distillate special fuel.

(a) All distillate special fuel sold, used, or utilized in this state for off-road purposes, and not for the purpose of fueling motor vehicles, shall be dyed by the person or entity authorized to dye such fuels in accordance and in conformance with Pub. L. No. 103-66 and the Internal Revenue Service Regulation made and promulgated pursuant to Pub. L. No. 103-66 which were in effect on April 6, 1995.

(b) (1) There is levied an excise tax at the rate of six cents (6cent(s)) per gallon on all dyed distillate special fuel sold, used, or utilized in this state.

(2) (A) If the dyed distillate special fuel contains biodiesel fuel, the excise tax in this subsection is levied only on the portion of the fuel that is not biodiesel fuel.

(B) As used in this subdivision (b)(2), "biodiesel fuel" means a diesel fuel substitute produced from nonpetroleum renewable resources.

(c) The excise tax levied in subsection (b) of this section shall be deposited as follows:

(1) Seventy-six and six-tenths percent (76.6%) shall be deposited as general revenues;

(2) Eight and five-tenths percent (8.5%) shall be deposited into the Property Tax Relief Trust Fund; and

(3) Fourteen and nine-tenths percent (14.9%) shall be deposited into the Educational Adequacy Fund.

(d) (1) The excise taxes levied by subsection (b) of this section shall be collected and remitted by suppliers of dyed distillate special fuel that are required to be licensed pursuant to § 26-56-204.

(2) The excise tax levied by subsection (b) of this section shall be paid by any person that uses dyed distillate special fuel on which the excise tax levied by subsection (b) of this section has not been paid.

(e) The excise taxes levied by subsection (b) of this section shall not apply to dyed distillate special fuel sold for consumption by:

(1) Vessels, barges, and other commercial watercraft;

(2) Railroads;

(3) Municipal buses as described in § 26-52-417; or

(4) To fuel sold to the United States Government.

(f) The excise taxes levied by subsection (b) of this section shall be reported and paid on or before the twentieth day of each month by electronic funds transfer as authorized pursuant to § 26-19-101 et seq. on forms to be prescribed by the Director of the Department of Finance and Administration.

(g) All distillate special fuel that has not been dyed in accordance with subsection (a) of this section and that is sold, used, or utilized in this state for any purpose or purposes shall be taxable at the total per-gallon tax rates as set out in this chapter.

(h) Off-road consumers purchasing dyed distillate special fuel shall not be required to obtain the annual off-road consumer permits required by § 26-56-204(a), and bulk sales of such dyed distillate special fuel may be made to such off-road consumers notwithstanding the provisions of § 26-56-218.



§ 26-56-225 - Use of dyed distillate special fuel.

Dyed distillate special fuel shall not be used or utilized in the fuel supply tank of any motor vehicle with the exception of:

(1) State and local government vehicles;

(2) Local transit buses;

(3) Intercity buses;

(4) School buses;

(5) Vehicles owned by aircraft museums;

(6) Vehicles used by nonprofit educational organizations; and

(7) Red Cross vehicles,

as such vehicles and buses are defined in Pub. L. No. 103-66 and the Internal Revenue Service Regulations made and promulgated pursuant to Pub. L. No. 103-66 which are in effect on April 6, 1995.



§ 26-56-226 - Penalty for improper use of dyed distillate special fuel.

(a) (1) The Director of the Department of Finance and Administration upon finding a motor vehicle using or utilizing dyed distillate special fuel for the purpose of operating that motor vehicle not excepted in § 26-56-225, shall:

(A) Assess all taxes due the state at the total per-gallon tax rates set out in this chapter upon all fuel that could be contained in the fuel supply tank or tanks of that motor vehicle, if filled to capacity; and

(B) Assess a penalty of ten dollars ($10.00) per gallon on all such fuel that could be contained in the fuel supply tank or tanks of such motor vehicle, if filled to capacity.

(2) Further, if any dyed distillate special fuel is found in any fuel storage tank or fuel storage facility outside of the terminal utilized by the operator of that motor vehicle, or any other person, for the purpose of fueling that motor vehicle, the director shall:

(A) For taxation purposes, make an assessment based on the entire amount of such fuel that could be contained in such fuel storage tank or fuel storage facility, if filled to capacity, at the total per-gallon tax rates set out in this chapter; and

(B) Assess a penalty of ten dollars ($10.00) per gallon on all such fuels that could be contained in any such fuel storage tank or fuel storage facility, if filled to capacity, if such fuels are utilized by the operator of that motor vehicle, or are utilized by any other person, for the purpose of fueling that motor vehicle.

(b) (1) (A) The presence of any amount of dyed distillate special fuel in the fuel supply tank of any motor vehicle not excepted in § 26-56-225, or in a fuel storage tank or fuel storage facility outside of the terminal utilized by the operator of such motor vehicle, or any other person, for the purpose of fueling that motor vehicle shall create a rebuttable presumption that the entire amount of fuel that could be contained in the fuel supply tank of such motor vehicle, or that could be contained in such fuel storage tank or fuel storage facility, has been, or is being, used or utilized for taxable purposes.

(B) Thus the entire amount of such fuel that could be contained in such tank and facility, if filled to capacity, shall be susceptible to full distillate special fuel taxation.

(2) Such assessments shall be made against the operator or any other person the director deems responsible for the usage or utilization of such dyed distillate special fuel in that motor vehicle.

(c) All penalties authorized by this section shall be in addition to all other penalties provided in this chapter and in the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-56-227 - Mixed dyed and undyed distillate special fuel -- Additional penalty.

(a) Dyed distillate special fuel shall not be mixed with undyed distillate special fuel in the fuel supply tank of any motor vehicle, other than in the fuel supply tank of a motor vehicle excepted in § 26-56-225, or in any fuel storage tank or fuel storage facility, other than fuel storage tanks or fuel storage facilities utilized exclusively for the purpose of fueling motor vehicles excepted in § 26-56-225.

(b) (1) The Director of the Department of Finance and Administration upon finding any fuel supply tank of a motor vehicle, fuel storage tank, or fuel storage facility outside of the terminal containing mixed dyed and undyed distillate special fuel, which fuel is being used or utilized in a motor vehicle or is being stored for ultimate usage or utilization in a motor vehicle not excepted in § 26-56-225 shall:

(A) Assess for taxation purposes the entire number of gallons of such fuel that could be contained in those fuel supply tanks, fuel storage tanks, or fuel storage facilities, if such tanks or facilities were filled to capacity, as taxable gallons at the total per-gallon tax rates set out in this chapter; and

(B) Assess a penalty of ten dollars ($10.00) per gallon on all such fuel.

(2) (A) The presence of any amount of dyed distillate special fuel in the fuel supply tank of any motor vehicle not excepted in § 26-56-225 or in a fuel storage tank or fuel storage facility outside of the terminal utilized by the operator of such motor vehicle, or any other person, for the purpose of fueling that motor vehicle, shall create a rebuttable presumption that the entire amount of fuel that could be contained in the fuel supply tank of such motor vehicle, or of a fuel storage tank or fuel storage facility, if mixed, has been, or is being, used or utilized for taxable purposes.

(B) Thus the entire amount of such fuel that could be contained in such tanks and facilities, if filled to capacity, shall be susceptible to full distillate special fuel taxation.

(3) Such assessments shall be made against the operator of any motor vehicle, or owner or operator of such fuel storage tank or fuel storage facility outside of the terminal, or any other person the director deems responsible for the usage or utilization of such distillate special fuel in any motor vehicle involved in the assessment.

(c) All penalties authorized by this section shall be in addition to all other penalties provided in this chapter and in the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-56-228 - Authority of director.

(a) (1) The Director of the Department of Finance and Administration shall have the authority to:

(A) Stop motor vehicles;

(B) Take samples of the fuel used or utilized for the operation of those motor vehicles;

(C) Measure the amounts of fuel that could be contained in the supply tanks of such motor vehicles; and

(D) Test such fuel, regardless of the location of such motor vehicles.

(2) The director shall have the authority to:

(A) Take samples of distillate special fuel stored in fuel storage tanks or fuel storage facilities outside of the terminal, which fuel may be used or utilized in motor vehicles;

(B) Measure the amount of fuel that could be contained in such tanks or facilities, if filled to capacity; and

(C) Test such fuel, regardless of the location of such tanks or facilities.

(b) (1) (A) Any person who shall refuse to allow the director to sample, test, and measure the fuel that could be contained in any fuel supply tank of a motor vehicle, or in any fuel storage tank, or in any fuel storage facility outside of the terminal shall be assessed taxes at the total per-gallon tax rates set out in this chapter upon all fuels as determined by the director that could be contained in such fuel supply tank, fuel storage tank, or fuel storage facility, if filled to capacity.

(B) Additionally, a penalty of ten dollars ($10.00) per gallon on all such fuel shall be assessed.

(2) (A) It shall be prima facie evidence that the entire amount of such fuel in the fuel supply tank, fuel storage tank, or fuel storage facility outside of the terminal is taxable and that, by the refusal to allow such sampling, measuring, or testing, distillate special fuel taxes have not been paid on such fuel.

(B) The director shall add a penalty of twenty percent (20%) of the total amount of the assessed taxes excluding the ten-dollar-per-gallon penalty to the total amount assessed for willful refusal to allow such sampling, measuring, or testing, which penalty shall be in addition to all other penalties provided in this section, this chapter, and in the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(3) Such assessments shall be made against the operator of any motor vehicle, fuel storage tank, or fuel storage facility outside of the terminal involved in the assessment or against any other person the director deems responsible for the use or utilization of such fuel in any motor vehicle involved in the assessment.



§ 26-56-229 - Multiple violations.

(a) (1) In the event that assessments are made by the Director of the Department of Finance and Administration against the same operator or the same person for violating the provisions of § 26-56-226, § 26-56-227, or § 26-56-228 within three (3) years of any assessment made by the director for previous violations of any of those provisions, the director shall assess a penalty of twenty dollars ($20.00) per gallon on all such fuel assessed, and for third and subsequent violations within a three-year period by the same operator or the same person, the director shall assess a penalty of thirty dollars ($30.00) per gallon on all such fuel assessed.

(2) All assessments made pursuant to this section shall be in lieu of the ten-dollar-per-gallon penalty otherwise provided in §§ 26-56-226 -- 26-56-228, but shall be in addition to all other penalties provided therein.

(b) All assessments and procedures related to assessments authorized by §§ 26-56-223 -- 26-56-231 shall be conducted in accordance with and pursuant to the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-56-230 - Disposition of taxes, fees, and other revenues.

Except as provided in § 26-56-224(b) - (f), all taxes, fees, penalties, and other amounts collected under the provisions of §§ 26-56-223 -- 26-56-231 shall be classified as special revenues, and the net amount shall be distributed as provided by the Arkansas Highway Revenue Distribution Law, §§ 27-70-201 -- 27-70-203, 27-70-206, and 27-70-207.



§ 26-56-231 - Rules and regulations.

(a) The Director of the Department of Finance and Administration, in consultation with the Director of State Highways and Transportation, shall have the authority to make and promulgate rules and regulations to fully implement and enforce the provisions of §§ 26-56-223 -- 26-56-230.

(b) Provisions shall be included in such rules and regulations to allow any user enumerated in § 26-56-225, upon proper notice and certification to the Director of the Department of Finance and Administration that dyed distillate special fuel is unavailable to that user at that time, to utilize untaxed, undyed distillate special fuel in motor vehicles belonging to such users.



§ 26-56-232 - Electronic reports -- Electronic funds transfer.

(a) The Director of the Department of Finance and Administration shall make all necessary preparations in order that all reports submitted beginning July 1, 1997, and thereafter, or beginning before that date, if possible, by:

(1) Distributors of motor fuel, as required by the Motor Fuel Tax Law, § 26-55-201 et seq.;

(2) Suppliers of distillate special fuel and liquefied gas special fuels, as required by this chapter;

(3) Alternative fuel suppliers, as required by the Alternative Fuels Tax Law, § 26-62-101 et seq.; and

(4) All other persons required to submit any type of reports to the director pursuant to those tax laws,

shall be submitted by electronic means and to ensure that such reports shall be processed electronically by the Department of Finance and Administration.

(b) The director shall also make and promulgate rules and regulations to ensure that such distributors, suppliers, and alternative fuel suppliers, beginning July 1, 1997, and thereafter, or beginning before that date, if possible, remit all taxes due the state pursuant to those tax laws by electronic funds transfer.






Subchapter 3 - -- Liquefied Gas

§ 26-56-301 - Levy and imposition of tax -- Alternative payment of fees.

(a) There is levied and imposed an excise tax of seven and one-half cents (71/2cent(s)) per gallon upon the use, as defined in § 26-56-102(22), of all liquefied gas special fuels within this state. Such use of liquefied gas special fuels shall constitute and is declared to be the taxable incident of this levy.

(b) However, in lieu of the gallonage tax levied in this section with respect to liquefied gas special fuels used under this subchapter, except as otherwise provided herein the Director of the Department of Finance and Administration shall require the payment of the fees prescribed in § 26-56-304 in the case of all vehicles required to obtain liquefied gas special fuels user's permits under this subchapter, except licensed liquefied gas special fuels suppliers.



§ 26-56-302 - Exemptions.

The tax levied by this subchapter shall not be applicable to the sale of liquefied gas special fuels to official United States Government agencies for use in official United States Government vehicles.



§ 26-56-303 - Suppliers and dealers -- Licenses and bonds.

(a) No person shall engage in the business of a liquefied gas special fuels supplier or dealer in this state until that person has filed an application for and obtained a liquefied gas special fuels supplier's or dealer's license.

(b) (1) Application for licenses shall be filed on a form prescribed by Director of the Department of Finance and Administration and verified by affidavit, and shall show the name, address, and kind of business of the applicant, a designation of the applicant's principal place of business, and such other pertinent information as the director may require.

(2) The application must also contain as a condition to the issuance of the license an agreement under oath by the applicant to comply with the requirements of this subchapter and the rules and regulations of the director.

(c) (1) Before any such application may be approved by the director, the applicant shall file a bond with surety satisfactory to the director, payable to the State of Arkansas, and conditioned upon the applicant's compliance with the provisions of this subchapter and the rules and regulations of the director.

(2) The bond is to be in the sum of not less than five hundred dollars ($500) and not more than twenty thousand dollars ($20,000), the amount to be in each case fixed by the director. However, the amount of the bond may be increased or decreased within the aforementioned limits by the director at any time.

(3) No bond shall be cancelled by the sureties thereon until the expiration of sixty (60) days after receipt of notice of the cancellation by the director, and such cancellation shall have no retroactive effect.

(d) Upon approval of the application and bond, the director shall issue to the applicant a nontransferable liquefied gas special fuels supplier's license or dealer's license, as the case may be, bearing a distinctive number.

(e) The license shall remain in full force until surrendered, suspended, revoked, or cancelled in the manner provided in this subchapter.

(f) (1) Each liquefied gas special fuels supplier or dealer shall make application for and secure a duplicate of his or her license for each station or facility operated by such supplier or dealer at which liquefied gas special fuels are sold or used.

(2) The application shall be made on a form prescribed by the director showing the name, address, and the supplier or dealer license number of the applicant, the location of the station or facility for which the duplicate is applied, and such other pertinent information as the director may require.

(3) Upon approval of the application, the director shall issue to the applicant a nontransferable duplicate of the liquefied gas special fuels supplier's or dealer's license.

(g) There shall be displayed in a conspicuous place at each station or facility where liquefied gas special fuels are sold or used the original or duplicate liquefied gas special fuels supplier's or dealer's license under which the station or facility is operated.



§ 26-56-304 - Users' permits generally.

(a) Each liquefied gas special fuels user, including licensed liquefied gas special fuels suppliers and dealers who use liquefied gas special fuels in vehicles owned by the supplier or dealer, shall make application for and secure a liquefied gas special fuels user's permit for each vehicle owned and operated which uses liquefied gas special fuels.

(b) The application must be made on a form prescribed by the Director of the Department of Finance and Administration, showing the name, address, and user license number or supplier or dealer license number of the applicant, the make, model, and motor number of the vehicle involved, the type of fuel used therein, and such other pertinent information as the director may require.

(c) The fuel user's permit shall be obtained annually before the director shall register and issue a motor vehicle license for the vehicle.

(d) (1) At the time of applying for such permit and prior to the registration and issuance of a motor vehicle license for the vehicle, each applicant except licensed liquefied gas special fuels suppliers shall remit to the director, in addition to the regular fee prescribed by law for the registration and licensing of the vehicle, an additional fee in an amount which is determined by the General Assembly, based upon information available from statistical studies of the motor vehicular use of liquefied gas special fuels by various classes of users, as follows:

Click here to view form

(2) If the director determines that the flat fee provided herein in lieu of the gallonage tax on liquefied gas special fuels is, in the case of common or contract carriers or other vehicles for hire, inadequate to compensate for the gallonage tax, the director may require such common or contract carriers or owners of other vehicles for hire to pay a fee based upon the actual mileage of the common or contract carrier or vehicle for hire for the previous year, the current year, or any other reasonable basis.

(3) The director shall establish regulations for computing the fees and for the enforcement of the collection thereof.

(4) If any new liquefied gas special fuels vehicle is placed in operation or any other vehicle shall be converted to a liquefied gas special fuels vehicle during the registration year, the owner shall be permitted to pay a proportionate part of the liquefied gas special fuels user's permit fee for such vehicle for the remainder of the current registration year based upon one-twelfth (1/12) of the annual fee for such vehicle for each calendar month or fraction thereof remaining in the current registration year.



§ 26-56-305 - Users' permits -- Transfer.

When a motor vehicle permitted to use liquefied gas special fuels under this subchapter is altered to operate on a fuel other than liquefied gas special fuels or destroyed prior to the expiration of the permit period, the Director of the Department of Finance and Administration upon the request of the motor vehicle owner within ten (10) days of the conversion or destruction and the payment of a two-dollar transfer fee shall transfer the permit for the remainder of the permit period to another motor vehicle operating on liquefied gas special fuels owned by the person.



§ 26-56-306 - Users' permits -- Window decals.

(a) The Director of the Department of Finance and Administration shall promulgate special serially numbered window decals to be issued for motor vehicles for which liquefied gas special fuels user's permits are issued, except motor vehicles of licensed liquefied gas special fuels suppliers, which distinctive window decals shall evidence not only the registration of the motor vehicle but shall evidence the fact that the special permit fee charged under § 26-56-304 has been paid.

(b) Each motor vehicle bearing such special and distinctive window decals shall entitle the owner or user of the motor vehicle to purchase liquefied gas special fuels from licensed liquefied gas special fuels suppliers only without the necessity of paying the gallonage tax levied thereon under § 26-56-301, it being the intent of that section that the payment of the special fee levied by § 26-56-304 shall be in lieu of and in full satisfaction of the liquefied gas special fuels gallonage taxes that would have otherwise been due on liquefied gas special fuels used in the motor vehicle during the period for which the license and permit is issued.

(c) When a motor vehicle bearing a special and distinctive liquefied gas special fuels window decal is transferred, the liquefied gas special fuels window decal shall remain with the motor vehicle, and, when the registration of the motor vehicle is transferred to the new owner, such new owner shall be entitled to purchase liquefied gas special fuels for the motor vehicle without payment of the gallonage tax thereon the same as the former owner.



§ 26-56-307 - Suppliers or interstate users -- Computation, reporting, and payment of tax.

(a) Each licensed liquefied gas special fuels supplier or interstate user shall compute, report, and pay the tax on all liquefied gas special fuels used in each vehicle owned or operated by him or her in this state on which the tax levied by this subchapter has not been paid by ascertaining the total highway miles driven in this state and dividing this total by the applicable mileage factor, as set forth below, to compute the quantity of special fuel used upon which the tax levied in § 26-56-301 is applicable.

(b) (1) For the purpose of this section, all automobiles with a capacity of fewer than eight (8) passengers shall be deemed to be Class A vehicles.

(2) All truck-type vehicles with a factory rating and gross loaded weight of less than twenty-two thousand five hundred pounds (22,500 lbs.) shall be deemed to be Class B vehicles.

(3) All vehicles with a factory rating in excess of twenty-two thousand five hundred pounds (22,500 lbs.) or whose total gross loaded weight exceeds twenty-two thousand five hundred pounds (22,500 lbs.) shall be deemed to be Class C vehicles.

(c) The mileage factor per gallon of liquefied gas special fuels for:

(1) Class A vehicles shall be twelve (12) miles;

(2) Class B vehicles shall be eight (8) miles; and

(3) Class C vehicles shall be four (4) miles.

(d) When calculating the number of gallons of liquefied gas special fuels on which the gallonage tax levied by § 26-56-301 is due, the suppliers and users shall be allowed a credit equal to the amount of the tax paid on each gallon of liquefied gas special fuels purchased or received in this state when each such credit is supported by a copy of the purchase invoice showing the amount of tax paid, signed by the supplier or dealer from which the liquefied gas special fuels was purchased or delivered.

(e) The due date of the interstate user reports shall be the twenty-fifth day following each calendar quarter.



§ 26-56-308 - Reports and payment of tax by suppliers.

(a) On or before the twenty-fifth day of each calendar month next following the calendar month for which the report is made, each liquefied gas special fuels supplier shall report to the Director of the Department of Finance and Administration:

(1) The total gallons of liquefied gas special fuels sold or delivered to each liquefied gas special fuels dealer, the name and address and dealer license number of each dealer, and the tax collected thereon;

(2) The number of gallons of liquefied gas special fuels sold or delivered to liquefied gas special fuels users other than dealers, the name and address of each user, the quantity sold or delivered to each user, and the tax collected thereon;

(3) If the liquefied gas special fuels are delivered into the supply tanks of any vehicle for which the flat fee provided for in § 26-56-304 has been paid, the vehicle license number of the vehicle;

(4) The number of gallons of liquefied gas special fuels used by such supplier for his or her own purposes, and the quantity thereof subject to the tax levied;

(5) The quantity of liquefied gas special fuels otherwise disposed of by the supplier and the portion thereof subject to the tax levied in § 26-56-304; and

(6) Such other information as the director may require by regulation.

(b) The report shall be made even though no tax is due.

(c) Each liquefied gas special fuels supplier at the time of filing the monthly report required by this section shall remit to the director any and all taxes due on liquefied gas special fuels covered by the report.



§ 26-56-309 - Reports by dealers.

Every liquefied gas special fuel dealer on or before the twenty-fifth day of the month shall monthly file a report with the Director of the Department of Finance and Administration for the preceding calendar month showing:

(1) All liquefied gas special fuels sold, delivered, or used by such dealer, whether the liquified gas special fuels are sold or delivered for a taxable or nontaxable use;

(2) The name and address of the purchasers;

(3) The quantity purchased by each; and

(4) In the case of liquefied gas special fuels delivered into the supply tanks of vehicles on which the flat fee provided in this subchapter has been paid, the name, address, and vehicle license number of the purchaser.



§ 26-56-310 - Surrender of license or permit -- Discontinuance of business.

(a) Whenever any person to whom a liquefied gas special fuels supplier's license, dealer's license, or liquefied gas special fuels user's permit has been issued, discontinues to supply, sell, or use liquefied gas special fuels within the state, such person shall notify the Director of the Department of Finance and Administration in writing of that fact within thirty (30) days thereafter and surrender his or her license or permit to the director.

(b) No person surrendering any such license or permit shall be entitled to any refund of any of the fees previously paid.



§ 26-56-311 - Revocation of supplier's or dealer's license.

(a) If a licensed liquefied gas special fuels supplier or dealer fails to file any report required by this subchapter, or falsely or fraudulently files a report, or fails to pay the full amount of the tax levied by this subchapter, or if at any time the surety on such licensee's bond becomes unsatisfactory or inaccessible to the Director of the Department of Finance and Administration or the bond is discharged or cancelled, and a new bond is not furnished by the licensee within five (5) days after the demand of the director, the director may give notice to the licensee of an intention to revoke his license.

(b) The licensee shall be entitled to a period of ten (10) days after the mailing of the notice within which to apply for a hearing on the question of having his or her license revoked, and the director shall designate a time and place for the hearing, giving the licensee five (5) days' notice thereof.

(c) After the hearing at which the licensee shall be entitled to present evidence and be represented by counsel, the director shall determine whether the licensee's license shall be revoked.

(d) (1) Upon the issuance of an order revoking the license, the licensee shall be entitled to appeal to the circuit court in any county in which the licensee may do business, where the question shall be tried de novo, but the director's order shall be affirmed if supported by substantial evidence.

(2) An appeal may be had from the judgment of the circuit court as in other cases as provided by law.

(e) (1) If the licensee fails to apply for a hearing within the prescribed time, the director may immediately revoke the license of the licensee and notify the licensee by registered mail, addressed to the last known address of the licensee appearing in the files of the director.

(2) The director shall also notify the surety company on the licensee's bond in like manner.



§ 26-56-312 - Importation or use by unlicensed persons.

(a) Any person operating a motor vehicle on the highways of this state who for the first time imports liquefied gas special fuels into the state in the supply tank of a motor vehicle but who has not obtained a liquefied gas special fuels user's permit from this state or who is not a bonded liquefied gas special fuels supplier in this state shall nevertheless be deemed a liquefied gas special fuels user.

(b) For the purposes of determining the number of gallons of liquefied gas special fuels consumed in operating on the highways of this state, the liquefied gas special fuels user shall be required to pay to the Director of the Department of Finance and Administration the tax levied by this subchapter on each gallon of liquefied gas special fuels contained in the supply tank of the motor vehicle at the time of entry into the state and upon all liquefied gas special fuels used in this state upon which the tax levied in this subchapter has not been paid.



§ 26-56-313 - Purchases by unlicensed persons -- Payment of tax.

(a) Any person purchasing liquefied gas special fuels for delivery into the supply tanks of the motor vehicle of such person, if such person does not have a liquefied gas special fuels user's permit as evidenced by the appropriate license issued therefor as provided in this subchapter or if such person is not a bonded licensed liquefied gas special fuels supplier, shall pay to the supplier or dealer at the time of purchase of liquefied gas special fuels the gallonage tax levied in § 26-56-301 on each gallon of liquefied gas special fuels so delivered into the supply tanks of the motor vehicle.

(b) (1) At the time of making the delivery, the supplier or dealer shall prepare in duplicate a receipt reflecting the:

(A) Name and address of the purchaser;

(B) Make, model, and license number of the motor vehicle in which the liquified gas special fuels are delivered;

(C) Total amount of gallons delivered; and

(D) Tax collected thereon.

(2) The supplier or dealer shall deliver the original copy to the purchaser and shall retain the duplicate copy for a period of two (2) years for inspection by the Director of the Department of Finance and Administration or his or her designated agents.



§ 26-56-314 - Nonresident users.

If the Director of the Department of Finance and Administration deems it necessary for the proper enforcement and collection of the tax on liquefied gas special fuels used in this state against nonresident users, other than occasional nonresident users, the director may require the nonresident users to obtain a permit, post bond, and report and remit the tax in the same manner as is required in this subchapter for liquefied gas special fuels suppliers.



§ 26-56-315 - Conversion of vehicles for use of liquefied gas special fuel.

(a) (1) Any liquefied gas special fuels dealer, garage, mechanic, owner, or operator of a motor vehicle who converts or causes a vehicle to be converted to enable the vehicle to be operated on liquefied gas special fuels shall report the conversion to the Director of the Department of Finance and Administration on forms prescribed by the director within ten (10) days after the conversion.

(2) If any owner or operator fails to report a conversion to the director within the time prescribed above, such person shall be assessed a penalty of fifty dollars ($50.00) which shall be in addition to any criminal penalty provided in this chapter.

(b) No person shall convert or equip any motor vehicle for the use of liquefied gas special fuels unless the person is licensed to do so by the Liquefied Petroleum Gas Board and has also made application for and obtained a license as a liquefied gas special fuels converter from the director and posted a bond in an amount determined by the director conditioned that the person will report to the director all vehicles so converted by the person as required by this section.

(c) It shall be unlawful for any person to operate any vehicle which has been converted or equipped to use liquefied gas special fuels unless the vehicle has been reported to the director and a liquefied gas special fuels user's permit has been obtained therefor as required.






Subchapter 4 - -- Diesel-Powered Vehicles

§ 26-56-405 - Payment of tax by Arkansas State Highway and Transportation Department.

(a) The Arkansas State Highway and Transportation Department shall continue to pay the special motor fuel tax established by this chapter on all diesel-powered motor vehicles as defined in § 26-56-102 owned by the department.

(b) For purposes of computing this tax, the department shall use its fuel consumption reports and shall file with the Director of the Department of Finance and Administration an appropriate monthly report stating the gallons used in the department's motor vehicles and the tax due and payable.

(c) The department shall remit the tax due each month to the director.






Subchapter 5 - -- Additional Taxes and Fees

§ 26-56-501 - Applicability.

The additional taxes and fees levied in this subchapter on motor fuel, distillate special fuel, liquefied gas special fuels, and vehicles using liquefied gas special fuels shall be applicable to motor fuel and distillate special fuel sold and liquefied gas special fuels vehicles which are registered or for which registration is renewed on and after April 1, 1985.



§ 26-56-502 - Additional tax levied on distillate special motor fuels.

(a) In addition to the tax levied upon distillate special fuel in § 26-56-201 and upon liquefied gas special fuels in § 26-56-301, there is levied an excise tax of four cents (4cent(s)) per gallon upon all liquefied gas special fuels and two cents (2cent(s)) per gallon upon all distillate special fuel subject to the tax levied in those sections.

(b) The tax shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of other distillate special fuel taxes.



§ 26-56-504 - Disposition of revenues.

(a) (1) All taxes, interest, penalties, and costs received by the Director of the Department of Finance and Administration from the additional taxes and fees levied by this subchapter shall be classified as special revenues and shall be deposited into the State Treasury.

(2) The net amount thereof shall be transferred by the Treasurer of State on the last business day of each month, as follows:

(A) Fifteen percent (15%) of the amount to the County Aid Fund;

(B) Fifteen percent (15%) of the amount to the Municipal Aid Fund; and

(C) Seventy percent (70%) of the amount to the State Highway and Transportation Department Fund.

(b) (1) All such funds credited to the State Highway and Transportation Department Fund shall be used for construction, reconstruction, and maintenance of the rural state highways of the state and their extensions into municipalities and industrial access roads.

(2) The State Highway Commission shall provide to each member of the General Assembly on January 1, 1986, and annually thereafter, a report indicating how the money provided by this subchapter was spent, which roads were worked on, and what other progress was made regarding the plan outlined to the General Assembly by the commission during the debate on this subchapter.






Subchapter 6 - -- Additional Taxes on Motor Fuel, Distillate Special Fuels, and Liquefied Gas Special Fuels

§ 26-56-601 - Excise tax levied.

(a) On and after March 6, 1991, in addition to the taxes levied upon motor fuel in §§ 26-55-205 and 26-55-1002 and upon distillate special fuel in §§ 26-56-201 and 26-56-502 and upon liquefied gas special fuels in §§ 26-56-301 and 26-56-502, and in addition to any other taxes levied on such fuel or fuels during the Seventy-Eighth Regular Session of the General Assembly, there is hereby levied an excise tax of five cents (5cent(s)) per gallon upon all motor fuel and liquefied gas special fuels and an excise tax of two cents (2cent(s)) per gallon upon all distillate special fuel subject to the taxes levied in §§ 26-55-205, 26-55-1002, 26-56-201, 26-56-301, and 26-56-502.

(b) Such additional taxes shall be collected, reported, and paid in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of other motor fuel taxes, distillate special fuel taxes, and liquefied gas special fuels taxes.



§ 26-56-602 - Additional funds deposited into State Treasury.

(a) All of the additional taxes, fees, penalties and interest collected under the provisions of this subchapter and §§ 26-55-710, 26-56-214, and 26-56-304 shall be classified as special revenues and shall be deposited into the State Treasury. After deducting therefrom the amount to be credited to the Constitutional Officers Fund and the State Central Services Fund as provided in the Revenue Stabilization Law, § 19-5-101 et seq., the Treasurer of State shall transfer on the last business day of each month:

(1) Fifteen percent (15%) of the amount thereof to the County Aid Fund;

(2) Fifteen percent (15%) of the amount thereof to the Municipal Aid Fund; and

(3) Seventy percent (70%) of the amount thereof to a special account in the State Highway and Transportation Department Fund to be designated the "1991 Highway Construction and Maintenance Account".

(b) The funds in the 1991 Highway Construction and Maintenance Account shall be held, managed, and used in the same manner and for the same purposes as set out in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq., excluding however, § 27-70-206.

(c) Provided that, in keeping with the spirit of Pub. L. No. 97-424, § 105, and the State Highway Commission's goals for encouraging the participation of disadvantaged business enterprises in entering into and performing contracts with the commission, including the purchasing of supplies and equipment by the commission and for the construction, reconstruction, and maintenance of highways and bridges in the state highway system, the commission is authorized to expend up to ten percent (10%) of the total funds and revenues available and disbursed to the commission pursuant to this act for the purposes of achieving those goals.






Subchapter 7 - -- Refunds -- Motor Fuels Used by Fire Departments

§ 26-56-701 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of the Department of Finance and Administration or any of his or her deputies, employees, or agents;

(2) "Distillate special fuel" means distillate special fuel as defined in § 26-56-102;

(3) (A) "Fire truck" means fire department-owned firefighting apparatus used to respond to fire alarms, including, but not limited to, tanker trucks, pumper trucks, and equipment trucks.

(B) "Fire truck" does not include passenger vehicles and ambulances; and

(4) "Motor fuel" means motor fuel as defined in § 26-55-202.



§ 26-56-702 - Applicability.

Any fire department that purchases motor fuel or distillate special fuel for use in fire trucks shall be entitled to a refund of the motor fuel tax or distillate special fuel tax paid.



§ 26-56-703 - Refund permit.

(a) No fire department shall secure a refund of tax under this subchapter unless the fire department is the holder of an unrevoked permit which was issued by the Director of the Department of Finance and Administration before the purchase of the motor fuel or the distillate special fuel.

(b) The permit shall be numbered and shall entitle the fire department to make an annual application for refund under this subchapter.

(c) An application for the permit shall be filed with the director on forms prescribed by the director and shall contain such information as the director may require.

(d) No person shall knowingly make a false or fraudulent statement in an application for a refund permit or in an application for a refund of any taxes under this subchapter.

(e) The refund permit of any person who violates any provision of this subchapter shall be revoked by the director and shall not be reissued until two (2) years have elapsed after the date of the revocation.



§ 26-56-704 - Applications for refund.

(a) The refund permit holder shall file with the Director of the Department of Finance and Administration an application for refund on forms furnished by the director which shall include, but not be limited to, the following information:

(1) The quantity of motor fuel and distillate special fuel purchased for use in its fire trucks;

(2) A statement that the motor fuel and distillate special fuel have been used exclusively in its fire trucks;

(3) The amount of the tax claimed to be refunded;

(4) The name, post office, and resident address of the fire department;

(5) The name and address of the sellers from whom the motor fuel and distillate special fuel were purchased; and

(6) Other information as the director shall require.

(b) (1) An application for a refund shall be accompanied by a paid receipt for the purchase price of motor fuel and distillate special fuel on which the refund is sought.

(2) The application shall be notarized and made to the director.

(c) All claims for a refund under the provisions of this subchapter shall be subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(d) (1) The director shall promulgate a rule establishing the annual date for claiming a refund pursuant to this subchapter.

(2) A refund shall only be granted for a purchase of motor fuel and distillate special fuel made within one (1) calendar year of the annual date for claiming the refund.



§ 26-56-705 - Refund paid from Gasoline Tax Refund Fund.

(a) All valid claims for refund of the motor fuel tax under the provisions of this subchapter shall be paid from the Gasoline Tax Refund Fund and shall be subject to the same conditions and limitations as provided under § 26-55-407, except that all the motor fuels covered by the provisions of this subchapter shall be subject to the full refund of the motor fuel taxes paid.

(b) (1) (A) The Director of the Department of Finance and Administration shall annually estimate the amount necessary to pay refunds to the users of distillate special fuel who are entitled to refunds with respect to distillate special fuel taxes paid in this state as authorized in this subchapter.

(B) Upon certification by the director, the Treasurer of State shall transfer from the gross amount of distillate special fuel taxes collected each month the amount so certified and shall credit the amount to the fund.

(2) The transfers from the distillate special fuel taxes collected each month shall be made after deducting allowances for bad checks or claims but before making any other distribution as provided by law.

(c) (1) All valid claims for refund of the distillate special fuel tax under the provisions of this subchapter shall be paid from the fund.

(2) The refund for purchases of distillate special fuel tax shall not include the moneys which have been pledged to the repayment of highway bonds under § 26-56-201.

(d) All warrants drawn against the fund that are not presented for payment within one (1) year after issuance shall be void.

(e) Neither the director nor any member or employee of the Department of Finance and Administration shall be held personally liable for making any refund by reason of a fraudulent claim filed as a basis for such a refund.



§ 26-56-706 - Records -- Inspection.

(a) The Director of the Department of Finance and Administration shall keep a permanent record by fire department of the amount of refund claimed and paid to each claimant.

(b) The records shall be open to public inspection.



§ 26-56-707 - Construction.

Nothing in this subchapter shall be construed as an impairment of the obligation existing between the State of Arkansas and the holders of Arkansas state highway bonds, whether the bonds have already been issued or may be issued in the future.



§ 26-56-708 - Director's powers.

The Director of the Department of Finance and Administration may make, amend, and enforce regulations, subpoena witnesses and documents, administer oaths, and do and perform all other acts necessary to carry out the purpose and intent of this subchapter.






Subchapter 8 - -- Additional Tax on Distillate Special Fuel

§ 26-56-801 - Definition.

As used in this subchapter, "distillate special fuel" means distillate special fuel as defined in § 26-56-102(6), except that distillate special fuel for purposes of the tax levied by this subchapter shall exclude distillate special fuel not intended for highway use, as defined by federal regulations on January 1, 2011, and for agricultural purposes.



§ 26-56-802 - Additional tax on distillate special fuel.

(a) (1) In addition to all other taxes levied upon distillate special fuel, there is levied an additional tax on distillate special fuel of five cents (5cent(s)) for each gallon of distillate special fuel sold or used in this state or purchased for sale or use in this state.

(2) The additional tax on distillate special fuel applies only to distillate special fuel intended for highway use or to fuel a motor vehicle intended for highway use.

(b) The additional distillate special fuel tax under this section is subject to the exemptions under this chapter.

(c) (1) The levy of the additional tax on distillate special fuel by subdivision (a)(1) of this section is conditioned upon the approval by a majority of the qualified electors of the state voting on the measure providing for the levy of the additional tax on distillate special fuel and the issuance of bonds in a statewide election held under the provisions of the Arkansas Highway Financing Act of 2011, § 27-64-501 et seq.

(2) If the levy of the additional tax on distillate special fuel and the issuance of the bonds is approved, the:

(A) Effective date of the additional tax on distillate special fuel levied by subdivision (a)(1) of this section shall be the first day of the second month following the month in which the Secretary of State certifies the vote of the voters of the state approving the levy of the additional tax on distillate special fuel and the issuance of bonds; and

(B) Additional tax on distillate special fuel levied by subdivision (a)(1) of this section shall terminate and shall no longer be collected upon certification by the Chair of the State Highway Commission that the bonds issued under the Arkansas Highway Finance Act of 2011, § 27-64-501 et seq. have been paid in full and all obligations of the commission with respect to such bonds have been performed in full.

(3) If the levy of the additional tax on distillate special fuel and the issuance of the bonds are not approved, the levy of the additional tax on distillate special fuel by subdivision (a)(1) of this section shall terminate and the additional tax shall not be collected.



§ 26-56-803 - Administration.

The tax on distillate special fuel levied by this subchapter shall be administered in accordance with the provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-56-804 - Disposition.

The tax imposed by this subchapter is levied to provide revenue to be used by the state to defray, in whole or in part, the cost of constructing, widening, reconstructing, maintaining, resurfacing, and repairing the public highways of this state and shall be distributed as set forth in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq. subject to any requirements for the repayment of bonds issued under the Arkansas Highway Financing Act of 2011, § 27-64-501 et seq.









Chapter 57 - State Privilege Taxes

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Tobacco Products Tax Act of 1977

§ 26-57-201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Tobacco Products Tax Act of 1977".



§ 26-57-202 - Legislative findings and purpose.

(a) It is recognized, found, and determined by the General Assembly that:

(1) The Surgeon General has determined that the smoking of cigarettes is detrimental to the health of the smoker;

(2) The General Assembly had already recognized this hazard many years ago when it enacted § 5-27-227 regulating the sale of tobacco to minors, §§ 20-27-701 -- 20-27-703 [repealed] establishing a policy for public smoking, and this subchapter, to provide for close supervision and control of the sale of cigarettes and other tobacco products;

(3) The state has a very valid governmental interest in preserving and promoting the public health and welfare of its citizens; and

(4) It is the responsibility of the General Assembly to enact legislation to protect and further this essential governmental interest.

(b) It is therefore the intent of this subchapter to:

(1) Provide for the close supervision and control of the licensing of persons to sell cigarettes and other tobacco products in this state in order to assure that cigarettes and other tobacco products distributed in the state are fresh, not contaminated, and are properly taxed, stamped, stored, and distributed only to persons authorized to receive these products; and

(2) Impose licenses, fees, taxes, and restrictions on the privilege of dealing in or otherwise doing business in tobacco products in order to promote the public health and welfare of the citizens of this state and to protect the revenue collection procedures incorporated within this subchapter.



§ 26-57-203 - Definitions.

As used in this subchapter:

(1) "Annual" or "annually" means the fiscal year from July 1 through the next June 30;

(2) "Brand family" means the same as defined in § 26-57-1302;

(3) "Cigar" means any roll of tobacco wrapped in leaf tobacco or in any substance containing tobacco, other than any roll of tobacco that is a cigarette;

(4) "Cigarette" means a cigarette as defined in § 26-57-260 that is subject to federal excise tax;

(5) "Cigarette inputs" means machinery or other component parts typically used in the manufacture of cigarettes, including without limitation tobacco, whether processed or unprocessed, cigarette papers and tubes, cigarette filters and component parts intended for use in the making of cigarette filters, and machinery typically used in the making of cigarettes;

(6) "Cigarette rolling machine" means a machine, device, or other type of equipment that is intended to be used or may be used to make rolled tobacco, or a substitute for rolled tobacco, for smoking from other tobacco products, including without limitation roll-your-own tobacco and pipe tobacco;

(7) "Consumer" means a member of the public at large;

(8) "Days" means calendar days unless otherwise specified;

(9) "Directory" means:

(A) The directory compiled by the Attorney General under § 26-57-1303, if the reference is to the directory used in Arkansas; or

(B) The directory compiled under the law in another state, if the reference is to another state's directory;

(10) "First sale" means the sale of tobacco products made by a manufacturer to licensed wholesalers and licensed vendors or a licensed retailer only;

(11) (A) "General tobacco products vendor" means a person that:

(i) Operates a vending machine or that uses another mechanical device from which cigarettes or other tobacco products are delivered to the consumer by inserting coins into the machine or device; and

(ii) Purchases tobacco products only from licensed wholesalers.

(B) A general tobacco products vendor may operate licensed vending machines on the general tobacco product vendor's own premises and on the premises of others as a principal business;

(12) "Gross sales" means the amount received for tobacco products sold at retail, including both the federal and state taxes of the tobacco products when purchased by a retailer;

(13) (A) "Importer" means a person:

(i) That is the first person in the United States to which non-tax paid cigarettes manufactured in a foreign country are shipped or consigned;

(ii) That removes cigarettes for sale or consumption in the United States from a customs-bonded manufacturing warehouse; or

(iii) That smuggles or otherwise unlawfully brings cigarettes into the United States.

(B) "Importer" includes a sales entity affiliate of the importer;

(14) "Knowing" means, with respect to a violation or failure, a violation or failure in which the person knowingly engages in conduct without a good faith belief that the conduct is consistent with this subchapter;

(15) "Licensed" means that the person has received a license or permit from the Director of Arkansas Tobacco Control and is otherwise qualified to do business in this state, except that "licensed" does not mean that a person is registered as a manufacturer;

(16) (A) "Manufacturer" means a person that produces a tobacco product for sale, including without limitation importers and distributors that deal in tobacco products as manufacturers and that are required under this subchapter to sell only to licensed wholesalers or licensed retailers located in the state.

(B) "Manufacturer" includes a sales entity affiliate of the manufacturer;

(17) "Nonparticipating manufacturer" means the same as defined in § 26-57-1302;

(18) (A) "Package" means a pack or other container on which a stamp could be applied consistent with and as required by this subchapter that contains one (1) or more individual cigarettes for sale.

(B) "Package" does not include a container of multiple packages;

(19) "Participating manufacturer" means the same as defined in § 26-57-1302;

(20) "Person" means an individual, retailer, wholesaler, manufacturer, firm, association, company, partnership, limited liability company, corporation, joint-stock company, club, agency, syndicate, the State of Arkansas, county, municipal corporation or other political subdivision of the state, receiver, trustee, fiduciary, or trade association;

(21) "Place of business" means the place where orders are taken or received or where tobacco products are sold;

(22) "Purchase" means an acquisition in any manner or by any means for any consideration, including without limitation transporting or receiving product in connection with a purchase;

(23) "Restricted tobacco products vendor" means a person that is licensed to operate vending machines owned by the person only on the person's own premises and is otherwise subject to all other restrictions imposed on a general tobacco products vendor;

(24) "Retailer" means a person that purchases tobacco products from licensed wholesalers for the purpose of selling the tobacco products over the counter at retail to consumers;

(25) (A) "Sale" or "sell" means a transfer, exchange, or barter in any manner or by any means for any consideration, including distributing or shipping product in connection with a sale.

(B) A sale "in" or "into" a state refers to the state in which the destination point of the product is located in the sale without regard to where title was transferred.

(C) A sale "from" a state refers to the sale of cigarettes that are located in that state to the destination in question without regard to where title was transferred;

(26) (A) "Sales entity affiliate" means an entity that:

(i) Sells cigarettes the entity acquires directly from a manufacturer or importer; and

(ii) Is affiliated with the manufacturer or importer from which the entity acquires the cigarettes.

(B) "Sales entity affiliate" includes entities in a relationship in which one (1) entity directly or indirectly through one (1) or more intermediaries controls, is controlled by, or is under common control with the other entity;

(27) "Salesperson" means the agent or employee of a wholesaler that sells or offers for sale to licensed wholesalers or licensed retailers or that solicits for sale, takes orders for, or in any manner promotes the sale or use of tobacco products;

(28) (A) "Stamps" means the Arkansas cigarette stamps denoting the tax on cigarettes.

(B) When affixed to a container of cigarettes, the stamps indicate that the tax has been paid;

(29) "Tobacco products" means all products containing tobacco for consumption, including without limitation cigarettes, cigars, little cigars, cigarillos, chewing tobacco, smokeless tobacco, snuff, smoking tobacco, including pipe tobacco, and smoking tobacco substitutes;

(30) "Tobacco products vending machine" means a coin-operated vending machine from which tobacco products are sold;

(31) "Unstamped cigarettes" means cigarettes that are not contained in a package bearing a stamp permitted under this chapter;

(32) "Warehouse" means a place where tobacco products are stored for another person and to or from which place the tobacco products are shipped or delivered upon order by the owner of the tobacco products to the warehouse; and

(33) (A) "Wholesaler" means a person other than a manufacturer or a person owned or operated by a manufacturer that:

(i) Does business within the state at or from an established place of business that purchases unstamped or untaxed cigarettes or other tobacco products directly from manufacturers that distribute tobacco products in the state; and

(ii) Sells to properly licensed cigarette vendors or retailers.

(B) However, if an Arkansas city is separated from a city in another state only by a state line, a person that is a resident of the Arkansas city that maintains a warehouse in the adjoining city in the adjoining state may qualify as a wholesaler under this subchapter if that person:

(i) Is regularly engaged in the sale of tobacco products to licensed retailers within Arkansas as a first sale; and

(ii) Is eligible to purchase unstamped cigarettes directly from manufacturers.



§ 26-57-204 - Violations.

Any person who violates any of the sections of this subchapter for which a specific penalty is not provided is guilty of a violation.



§ 26-57-205 - Enforcement of subchapter.

It is the duty of all state, county, and city officers to enforce the provisions of this subchapter.



§ 26-57-206 - Rules.

The Director of the Department of Finance and Administration and the Director of Arkansas Tobacco Control are empowered to promulgate rules for the proper enforcement of their powers and duties as specifically prescribed by this subchapter, except the Director of Arkansas Tobacco Control shall have no authority to promulgate rules regarding manufacturers.



§ 26-57-207 - Business of handling, receiving, etc., a privilege.

The business of handling, receiving, possessing, storing, distributing, taking orders for, for soliciting orders of, selling, offering for sale, and dealing in, through sale, barter, or exchange, any cigarettes or other tobacco products is declared to be a privilege under the Arkansas Constitution and laws of the State of Arkansas.



§ 26-57-208 - Levy of tax -- Rates of tax.

An excise or privilege tax is levied as follows:

(1) (A) The excise or privilege tax on cigarettes sold in this state is ten dollars and fifty cents ($10.50) per one thousand (1,000) cigarettes sold.

(B) (i) Whenever there are two (2) adjoining cities each with a population of five thousand (5,000) or more separated by a state line, the tax on cigarettes sold in such adjoining Arkansas city shall be at the rate imposed by law on cigarettes sold in the adjoining city outside of Arkansas.

(ii) The tax shall not exceed the tax upon cigarettes imposed by this subchapter.

(C) (i) The tax on cigarettes sold in Arkansas within three hundred feet (300') of a state line or in any Arkansas city that adjoins a state line shall be at the rate imposed by law on cigarettes sold in the adjoining state.

(ii) The tax shall not exceed the tax upon cigarettes imposed by this subchapter.

(D) (i) The tax on cigarettes shall be at the rate imposed by law on cigarettes sold in the adjoining state when the cigarettes are sold in an Arkansas city or incorporated town whose corporate limits adjoin the corporate limits of an Arkansas border city.

(ii) As used in subdivision (1)(D)(i) of this section, "Arkansas border city" means a city that is entitled to the border zone cigarette tax rate and is separated by a navigable river from a city in the other state that is located in a metropolitan statistical area designated by the United States Census Bureau with a population of at least one million (1,000,000).

(iii) The tax shall not exceed the tax upon cigarettes otherwise imposed under Arkansas law.

(E) (i) The reduced border zone tax rates set forth in subdivisions (1)(B)-(D) of this section apply only to sales made at retail by Arkansas border zone retailers to actual consumers of the cigarettes.

(ii) (a) The sale of cigarettes by an Arkansas border zone retailer to any other retailer or wholesaler does not qualify for the reduced border zone tax rate.

(b) The full amount of Arkansas cigarette excise tax will be due on any cigarettes sold in such a manner;

(2) (A) The excise or privilege tax on tobacco products other than cigarettes on the sale by wholesalers to retailers, or by licensed retailers to the Director of the Department of Finance and Administration within the state is sixteen percent (16%) of the manufacturer's selling price.

(B) The tax shall be computed on the actual manufacturer's invoice price before discounts;

(3) (A) (i) The taxes levied by this section shall be reported and paid by wholesalers licensed pursuant to § 26-57-214.

(ii) However, retailers shall be liable for reporting and paying these taxes when a retailer purchases tobacco products directly from a manufacturer or from a wholesaler or distributor not licensed pursuant to § 26-57-214.

(B) (i) Any taxpayer who fails to report and remit the tobacco tax due on tobacco products purchased from manufacturers, distributors, or wholesalers who are not licensed under § 26-57-214 shall be subject to the following penalties:

(a) Five percent (5%) of the total tobacco tax due for the first offense;

(b) Twenty percent (20%) of the total tobacco tax due for the second offense; and

(c) Twenty-five percent (25%) of the total tobacco tax due for the third and any subsequent offenses.

(ii) In addition, the taxpayer's retail cigarette/tobacco permit shall be revoked for a period of ninety (90) days for the third and any subsequent offenses.

(C) The provisions of this subdivision (3) shall not affect the provisions of § 26-57-228; and

(4) As provided in § 26-57-244, the director shall have the authority to make a direct assessment of excise tax against any person in possession of an untaxed tobacco product or unstamped cigarettes.



§ 26-57-209 - Exemption from tax.

(a) The following are not subject to the taxes imposed under § 26-57-208:

(1) Tobacco products sold to military departments of the United States or the state for resale on military bases within the state; and

(2) Tobacco products sold and delivered to authorized purchasers outside the state for resale and to other wholesalers licensed under this subchapter.

(b) A person licensed under this chapter that sells cigarettes to military departments of the United States or the state for resale on military bases under this section shall affix a tax-exempt stamp on the package, carton, or other container of cigarettes before transfer, shipment, or delivery.



§ 26-57-212 - Wholesalers, warehousemen -- Reports, payment of tax, and records.

(a) (1) Every licensed wholesaler and warehouse that handles, receives, stores, sells, and disposes of tobacco products in any manner in this state shall file a report with the Director of the Department of Finance and Administration on or before the fifteenth day of each month.

(2) Retailers shall be liable for reporting and paying these taxes when a retailer purchases tobacco products directly from a manufacturer or from a wholesaler or distributor not licensed pursuant to § 26-57-214.

(3) (A) Any taxpayer who fails to report and remit the tobacco tax due on tobacco products purchased from manufacturers, distributors, or wholesalers who are not licensed under § 26-57-214 shall be subject to the following penalties:

(i) Five percent (5%) of the total tobacco tax due for the first offense;

(ii) Twenty percent (20%) of the total tobacco tax due for the second offense; and

(iii) Twenty-five percent (25%) of the total tobacco tax due for the third and any subsequent offenses.

(B) In addition, the taxpayer's retail cigarette/tobacco permit shall be revoked for a period of ninety (90) days for the third and any subsequent offenses.

(4) The provisions of this subsection shall not affect the provisions of § 26-57-228.

(b) The report shall include:

(1) A statement of the tobacco products on hand at the beginning of the preceding month;

(2) The receipts and disbursements of tobacco products handled during the preceding month; and

(3) Any other information about the purchases and sales as may be prescribed by the director.

(c) All taxes due for the preceding month shall be remitted to the director at the time the report is filed.

(d) (1) (A) Every wholesaler and warehouse shall permit personnel of the Department of Finance and Administration and auditors of the Arkansas Tobacco Control Board to enter into and to inspect their stock of tobacco products and all books, invoices, and any documents and records relating to receipts and disbursements of tobacco products.

(B) Auditors shall not release to the board or to the public any information identifying customers of the manufacturer, wholesaler, or warehouse except when necessary to notify the board of alleged violations of this subchapter.

(2) However, the board shall have no authority under this subchapter or any other act, to require any manufacturer or other person to disclose any confidential, competitive commercial information furnished by a manufacturer, without that manufacturer's written permission.

(e) (1) (A) Every tobacco product wholesaler doing business in this state and whose main warehouse or headquarters is in another state, shall keep a record of all purchases and sales transactions involving cigarettes, cigars, cigarette papers, snuff, and other tobacco products.

(B) The record shall be maintained at a facility located in Arkansas.

(C) The record shall be accumulated on or before the twentieth day of each month covering the previous calendar month.

(2) Any person who fails to maintain records required by this section shall be subject to a fine of:

(A) One hundred dollars ($100) for the first offense;

(B) Two hundred fifty dollars ($250) for the second offense;

(C) Five hundred dollars ($500) and a ninety-day suspension of license for the third offense; and

(D) One thousand dollars ($1000) and permanent revocation of license for the fourth and subsequent offenses.

(f) (1) (A) All purchases of cigars, cigarettes, cigarette papers, smoking tobacco, and other tobacco products for distribution within the State of Arkansas by any nonresident tobacco products wholesaler shall be evidenced by a separate invoice from the seller correctly showing the date of purchase and the quantity of each of the articles purchased by the wholesaler for distribution within Arkansas.

(B) Such stock purchased for distribution within Arkansas shall be kept in an entirely separate part of the building, separate and apart from stock purchased for sale or distribution in another state.

(2) At the time of shipping or delivering any cigars, cigarettes, cigarette papers, smoking tobaccos, or other tobacco into the State of Arkansas, every nonresident tobacco product wholesaler shall make a true duplicate invoice of the transaction which shall show full and complete details of the sale or delivery of those articles and shall retain the duplicate invoice, subject to use and inspection by the department and the board for a period of three (3) years.

(3) Nonresident tobacco wholesalers shall also keep a record of all cigarettes, cigarette papers, cigars, smoking tobaccos, and other tobacco products purchased by them for distribution within the State of Arkansas, and all books, records, and memoranda pertaining to the purchase and sale of such products shall be subject to inspection by the department and the board.



§ 26-57-213 - Invoices.

(a) The tax shall be set out and identified on each invoice or statement as the "Arkansas Cigarette or Tobacco Products Excise Tax" as a separate billing or item.

(b) Copies of all invoices for the purchase or sale of any tobacco products shall be retained by each manufacturer, wholesaler, vendor, and retailer for a period of three (3) years, subject to examination by the Director of the Department of Finance and Administration and the Director of Arkansas Tobacco Control or their authorized agents upon demand at any time during regular business hours, except that only the Director of the Department of Finance and Administration may examine the invoices of manufacturers.



§ 26-57-214 - Registration and licensing required prior to doing business.

(a) No person shall deal with, deliver or cause to be delivered to any retailer or consumer, or otherwise do business in tobacco products in this state without having first registered with the Director of Arkansas Tobacco Control and obtained a permit or license for that purpose, except that a manufacturer need only to register in accordance with § 26-57-215(b)(1).

(b) All permits and licenses shall be issued by the director.

(c) A wholesaler, retailer, general tobacco products vendor, or restricted tobacco products vendor who intends to sell tobacco products at or from one (1) or more places of business owned, rented, or leased by it shall be required to obtain a separate license for each such place of business.

(d) (1) Any person licensed as a wholesaler shall not operate as a retailer unless a retailer's license is first secured.

(2) Any person licensed as a retailer shall not operate as a wholesaler unless a wholesaler's license is first secured.

(e) Any person who pleads guilty or nolo contendere to or is found guilty of buying, selling, or otherwise doing business in cigarettes or tobacco products in this state without first obtaining the appropriate license or permit is guilty of a Class C misdemeanor.



§ 26-57-215 - Permits and licenses -- Types.

(a) Every person, except manufacturers, listed in this section, before commencing business, or if already in business, before continuing, shall pay an annual privilege fee and secure a permit or license from the Director of Arkansas Tobacco Control.

(b) (1) Every manufacturer whose products are sold in this state shall register with the Director of the Department of Finance and Administration. A manufacturer so registered is not licensed for purposes of this subchapter.

(2) Every wholesaler of cigarettes who operates a place of business shall secure a wholesale cigarette permit and every wholesaler of any other tobacco products except cigarettes who operates a place of business shall secure a wholesale tobacco permit. Any wholesaler doing business in both cigarettes and other tobacco products shall secure both a wholesale cigarette permit and a wholesale tobacco permit.

(3) Every salesperson of any tobacco product who contacts a retailer in this state for the purpose of soliciting or taking and processing orders for the sale of tobacco products, or who through contact delivers or causes delivery of any tobacco product to a retailer in this state, shall first secure a salesperson's license. Application shall be made by the wholesaler or general tobacco products vendor who is the salesperson's employer. A salesperson's license is not transferable to another employer and must be surrendered to the Director of Arkansas Tobacco Control by the employer upon termination of the salesperson's employment.

(4) (A) Every retailer of cigarettes who operates a place of business shall secure a retail cigarette permit and every retailer of any other tobacco products, except cigarettes, who operates a place of business shall secure a retail tobacco permit. Any retailer doing business in both cigarettes and other tobacco products shall secure both a retail cigarette permit and a retail tobacco permit.

(B) Retailers may secure temporary permits to operate at picnics, fairs, carnivals, circuses, or any other temporary public gathering for periods not to exceed ten (10) days for a fee of five dollars ($5.00).

(5) Every person engaged in the business of selling, leasing, renting, or otherwise disposing of or dealing with any tobacco product vending machine in this state shall secure a dealer's license.

(6) (A) (i) Every general tobacco products vendor and every restricted tobacco products vendor must obtain a proper license from the Director of Arkansas Tobacco Control. However, municipal corporations may license and tax the privilege of doing business as a general tobacco products vendor or restricted tobacco products vendor in cities where such vendors maintain an established place of business, provided that the machine license tax imposed may not exceed fifty percent (50%) of the amounts levied on such vendors' licenses under this subchapter.

(ii) If a municipality by ordinance licenses or taxes the privilege of doing business as a general tobacco products vendor or restricted tobacco products vendor, proof that such a license is in good standing shall be a mandatory condition for the issuance of a state license required under this section.

(B) (i) In addition, every general tobacco products vendor or restricted tobacco products vendor must obtain a permit stamp for each machine of any type placed in operation in this state for the purpose of vending any tobacco products. This stamp shall be affixed to the machine in a conspicuous location together with a decal or card reciting the name, address, and license number of the vendor operating the machine.

(ii) No stamp will be issued for any machine upon which the state gross receipts or state compensating tax has not been paid, and the Director of the Department of Finance and Administration shall require proof of payment before the initial issue of a stamp for any tobacco products vending machine.



§ 26-57-216 - Permits and licenses -- Number and location.

The Arkansas Tobacco Control Board is empowered to determine in its reasonable discretion and in accordance with the provisions of this subchapter:

(1) The number of licenses to be granted in the state;

(2) The locations thereof; and

(3) The persons to whom they are to be granted.



§ 26-57-219 - Permits and licenses -- Annual privilege tax.

(a) The annual privilege tax or fee for each permit or license authorized by § 26-57-215 is established as follows:

(1) Wholesale Cigarette Permit ..................... $ 500.00

(2) Wholesale Tobacco Permit ..................... 500.00

(3) General Tobacco Products Vending Permit (vendor) ..................... 100.00

(4) Tobacco Products Vending Machine License, per machine ..................... 10.00

(5) (A) Retail Cigarette/Tobacco Permit for retailers whose weekly gross sales are less than $5,000 ..................... 20.00

(B) Retail Cigarette/Tobacco Permit for retailers whose weekly gross sales are between $5,000 and $15,000 ..................... 30.00

(C) Retail Cigarette/Tobacco Permit for retailers whose weekly gross sales are in excess of $15,000 ..................... 50.00

(6) Salesperson's License ..................... 25.00

(7) Dealer's License ..................... 25.00

(8) Manufacturer's Representative Fee ..................... 25.00

(b) (1) All permits and licenses issued under this section shall expire on June 30 of the year following the effective date of issuance.

(2) Upon the failure to timely pay the annual privilege fee, a late fee of two (2) times the amount of any license or permit fee in question will be owed in addition to the annual privilege fee.

(3) No permit or license shall be issued to the applicant until the late fee and the license or permit fee has been paid.

(c) No permit or license issued under this section shall be renewed for a permit or license holder who is delinquent more than ninety (90) days on any privilege fee, tax relating to the sale or dispensation of cigarettes or tobacco products, or any other state and local tax due the Director of the Department of Finance and Administration.

(d) A person who is delinquent more than ninety (90) days on any state or local tax may not renew or obtain a permit or license issued under this section except upon certification that the permit or license holder has entered into a repayment agreement with the Department of Finance and Administration and that the person is current on the payments.



§ 26-57-220 - Permits and licenses -- Duration.

All permits and licenses issued under this subchapter shall expire on June 30 of the year following the effective date of issuance.



§ 26-57-221 - Permits and licenses -- Not transferable.

No license or permit is transferable, and the location of any place of business for which any license is issued may not be changed without permission of the Director of Arkansas Tobacco Control.



§ 26-57-222 - Permits and licenses -- Duplicates.

When a permit or license is lost by a holder, a duplicate permit or license may be issued upon application and for a fee of five dollars ($5.00) when sufficient proof has been given the Director of Arkansas Tobacco Control.



§ 26-57-223 - Permits and licenses -- Suspension or revocation.

(a) All permits and licenses issued under this subchapter may be suspended or revoked by the Director of Arkansas Tobacco Control for any violation of this subchapter or the rules pertaining to this subchapter.

(b) The director may revoke for one (1) year all licenses or permits to deal in tobacco products of any person who is convicted of violating this subchapter or the regulations pertaining to this subchapter a second time.



§ 26-57-224 - Vendor's bond.

(a) Every vendor before beginning operation or commencing business in this state shall give bond to the State of Arkansas.

(b) The bond shall be conditioned upon the faithful performance of the duties and obligations imposed by this subchapter and the regulations promulgated by the Director of the Department of Finance and Administration.

(c) The bond required shall be established by the following table:

(1) Up to 30 machines ..................... $2,000.00

(2) 31 to 60 machines ..................... 3,000.00

(3) 61 to 90 machines ..................... 4,000.00

(4) 91 to 120 machines ..................... 5,000.00

(5) Over 120 machines ..................... 6,000.00

(d) This bond shall be executed by a solvent surety company authorized to do business in this state or such other responsible surety approved by the director.



§ 26-57-225 - Failure to secure permit unlawful.

Any person required to pay taxes under the provisions of this subchapter who fails to secure a permit is guilty of a violation for the first and second offense and is guilty of a Class C misdemeanor for each additional offense.



§ 26-57-226 - Sale, delivery, etc., without license -- Penalty.

Any person within the jurisdiction of this state who is not licensed to sell, deliver, or cause to be delivered tobacco products to consumers who sells, takes orders from, delivers, or causes to be delivered immediately or in the future any tobacco products to consumers, is guilty of a:

(1) Class C misdemeanor for the first offense; and

(2) Class B misdemeanor for each additional offense.



§ 26-57-227 - Operation of vending machine without license a public nuisance -- Seizure and sale -- Redemption.

(a) Any person who engages in the business of owning, operating, or leasing any tobacco product vending machines without first obtaining the license described in this subchapter is declared to be maintaining a public nuisance.

(b) Any tobacco product vending machine so operated may be seized and sold by the Director of Arkansas Tobacco Control at public auction upon the order of the Pulaski County Circuit Court.

(c) These machines may be redeemed prior to sale by the owner upon the payment of all taxes due on the machine and all costs and expenses incurred in enforcing this section if the offender pays all taxes and costs within ten (10) days after seizure of the machines by the director.



§ 26-57-228 - Purchases from unregistered, unlicensed dealers unlawful.

(a) It is unlawful for any retailer of tobacco products to purchase tobacco products from any person other than a registered manufacturer, licensed wholesaler, or other licensed retailer.

(b) Any retailer violating the provisions of this subchapter is guilty of a Class B misdemeanor for each purchase defined in subsection (a) of this section.



§ 26-57-229 - Licensee as wholesaler and retailer.

(a) A person who is licensed as a wholesaler and as a retailer shall maintain wholesale and retail stocks in separate buildings. However, this subsection shall not apply if stamps denoting payment of the tax on the wholesale stocks and the retail stocks of cigarettes are properly affixed.

(b) Every wholesaler who maintains a business as a retailer shall keep a record of his or her wholesale operations showing the amount of stamps purchased, if any, and all purchases from whatever source, and all sales whether to himself or herself as retailer or to another. This record shall be subject to inspection by the Department of Finance and Administration and the Arkansas Tobacco Control Board.

(c) Records shall be kept on forms prescribed by the Director of the Department of Finance and Administration.

(d) When a wholesaler refuses to keep the records required by or to comply with the provisions of this section, the Director of Arkansas Tobacco Control shall revoke all permits that have been issued to the wholesaler.



§ 26-57-230 - Common carriers.

(a) Common carriers transporting tobacco products may be required by the Director of the Department of Finance and Administration or the Arkansas Tobacco Control Board to give a statement of all consignments of tobacco products showing date, point of origin, point of delivery, and to whom delivered.

(b) All common carriers shall permit their records relating to shipment or receipt of tobacco products to be examined by the Department of Finance and Administration or the board.

(c) Any person who fails or refuses to give to the department or the board the statement, reports, or invoices required by this section or who refuses to permit the department or the board to examine the person's records is guilty of a Class C misdemeanor.



§ 26-57-231 - Failure to allow inspection unlawful.

Any person required to pay taxes under the provisions of this subchapter who fails or refuses to permit the Department of Finance and Administration or the Arkansas Tobacco Control Board to examine or inspect the person's taxable stock of tobacco products, invoice books, papers, and memoranda considered necessary to secure information directly relating to the enforcement of this subchapter is guilty of a:

(1) Violation for the first and second offense; and

(2) Class C misdemeanor for each additional offense.



§ 26-57-232 - Wholesalers -- Restrictions -- Criminal violations.

(a) A wholesaler shall conduct the wholesaler's business subject to the following restrictions:

(1) The wholesaler shall secure a permit from the Director of Arkansas Tobacco Control;

(2) Except as otherwise provided herein, the wholesaler may sell tobacco products only to persons properly licensed under this subchapter;

(3) The wholesaler before selling, delivering, or otherwise disposing of cigarettes to retailers in this state shall affix stamps of the proper denominations to show that the tax has been paid. The stamp shall be affixed in the manner prescribed by the Director of the Department of Finance and Administration; and

(4) (A) The wholesaler with each sale of cigarettes shall supply the retailer with an invoice showing the quantity, kind, and price of cigarettes sold, and shall supply the stamps required to show that the tax has been paid.

(B) The wholesaler shall retain a copy of this information in the wholesaler's files for three (3) years subject to the inspection by the Department of Finance and Administration and the Arkansas Tobacco Control Board.

(b) Any wholesaler who fails or refuses to affix or cancel the stamps or who fails or refuses to keep the records or who fails or refuses to furnish the statements and information or make the reports as required by this subchapter or as prescribed by the Director of the Department of Finance and Administration and the Director of Arkansas Tobacco Control, or who violates any of the requirements of §§ 26-57-212, 26-57-229, and 26-57-242 is guilty of a violation for the first offense and a Class C misdemeanor for each additional offense.



§ 26-57-233 - Salesperson -- Restrictions -- Violations.

Every salesperson who sells, offers for sale, takes orders, and solicits for sale any tobacco products for immediate or future delivery to wholesalers of tobacco products in this state may do so only under the following restrictions:

(1) The salesperson shall secure a permit from the Director of Arkansas Tobacco Control;

(2) The salesperson may sell to or take orders for tobacco products from licensed wholesalers provided that the tobacco products are consigned or delivered only to registered manufacturers or licensed wholesalers;

(3) The salesperson may sell to or take orders for tobacco products from licensed retailers provided that the tobacco products shall be delivered to the retailer only by a licensed wholesaler; and

(4) (A) The wholesaler shall keep complete records of all sales or orders taken for dealers in tobacco products in this state, copies of all invoices, orders taken, and other instruments as evidence of sales or disposition of tobacco products.

(B) The wholesaler shall retain this information in a designated place within this state for three (3) years subject to inspection by the Department of Finance and Administration and the Arkansas Tobacco Control Board.



§ 26-57-234 - Retailers and vendors -- Restrictions -- Violations.

(a) Retailers and vendors shall conduct their businesses subject to the following restrictions:

(1) Retailers and vendors not possess, place in their stock, have on their premises, sell, or otherwise dispose of any cigarettes to which stamps denoting the tax due thereon have not been affixed;

(2) Retailers and vendors require that properly cancelled stamps are affixed to all cigarettes purchased or otherwise received or accepted by them before they purchase or otherwise become the owner or possessor of the cigarettes;

(3) Retailers and vendors require from the wholesaler at the time of each purchase or receipt of cigarettes an invoice showing the quantity, kind, and price of the cigarettes and the stamps required to show that the tax has been paid, and date of sale or delivery;

(4) The retailer shall keep records showing the description and date of the receipt of each lot of tobacco products, from whom purchased, and when received on the premises, or any other requirements prescribed by the Director of the Department of Finance and Administration. These records shall be subject to inspection by the Department of Finance and Administration and the Arkansas Tobacco Control Board;

(5) The Director of the Department of Finance and Administration may require retailer reports covering receipts and sales of tobacco products monthly or for any other period;

(6) The retailer shall permit the department and the board or any peace officer acting under their direction to inspect the retailer's stock of merchandise and premises, including any room or building used in connection with the retailer's business.

(b) Upon a retailer's failure to comply with any part of this section, the Director of Arkansas Tobacco Control may revoke the retailer's permit.

(c) Any retailer or vendor who fails or refuses to retain in his or her files invoices of tobacco products and stamps, or who fails or refuses to furnish the statements and information or make the reports concerning receipts and sales of tobacco products as required by this subchapter or prescribed by the Director of the Department of Finance and Administration, or who violates any of the requirements of this section, is guilty of a violation.



§ 26-57-235 - Cigarette stamps generally.

(a) The purpose of the stamps is to provide a method for collecting the tax imposed on cigarettes sold in this state.

(b) The Director of the Department of Finance and Administration shall prescribe the kind of stamps to be used in the administration of this subchapter.

(c) (1) The director shall prepare and maintain an adequate supply of cigarette stamps.

(2) The director shall require a printer's certificate with each set of stamps delivered.

(3) The cost of printing the stamps shall be paid from the appropriation made for the administration of the Department of Finance and Administration.

(4) (A) All stamps prescribed by the director for affixation to cigarette packages shall be designed and furnished in such a fashion as to permit identification of the person that affixed the stamp to the particular package of cigarettes by means of a number or other mark on the stamp.

(B) The department shall maintain for not less than three (3) years information identifying the person that affixed the tax stamp to each package of cigarettes, which information shall not be confidential or exempt from disclosure to the public.

(d) (1) Cigarettes sold in, into, or from the state shall be in packages of twenty (20) or twenty-five (25) cigarettes.

(2) The purchase or sale of individual cigarettes is prohibited.



§ 26-57-237 - Cigarette stamps -- Sale or delivery.

(a) The Director of the Department of Finance and Administration or the director's stamp deputy may sell or deliver cigarette stamps only to licensed wholesalers.

(b) No person shall have in his or her possession any cigarette stamps except such as have been issued in the regular way in the manner provided for in this subchapter.

(c) (1) Any cigarette or tobacco products wholesaler or any other person required by law to affix cigarette tax stamps to cigarettes sold or offered for sale in this state shall have the option to receive the stamps directly from the director or to request that the stamps be shipped to the person in a manner to be selected by the director.

(2) When the stamps are shipped to the wholesaler or other person, the shipping and insurance cost shall be borne by the wholesaler. The wholesaler or other person to whom the stamps are shipped shall be liable for payment of the stamps only upon actual receipt thereof.

(3) The receipt of tax stamps by a cigarette or tobacco products wholesaler or other person to whom the stamps are shipped shall be evidenced by a written receipt signed by the person to whom the stamps are shipped or a person designated by him or her.

(4) A wholesaler or other person who chooses a method of shipment other than the method selected by the director shall pay the director for the stamps prior to shipment.



§ 26-57-238 - Cigarette stamps -- Refund on unsold, returned cigarettes.

When cigarettes to which stamps have been affixed are unsold and are returned by the retailer or the wholesaler who paid tax on them to the wholesaler or manufacturer from whom they were originally purchased, refund of the tax paid on such cigarettes may be made in the manner prescribed by the Director of the Department of Finance and Administration.



§ 26-57-239 - Consumer to require stamps affixed in proper manner.

Every consumer shall require when he or she purchases, receives, takes into his or her possession, or has delivered upon his or her premises cigarettes in packages, cartons, or other containers, that the proper stamps be affixed in the manner required by this subchapter to show that the tax has been paid thereon.



§ 26-57-240 - Counterfeiting of stamps unlawful -- Penalty.

Upon conviction, a person is guilty of a Class D felony if the person:

(1) Falsely and fraudulently makes, forges, or counterfeits any stamps prescribed for use in the administration of this subchapter;

(2) Knowingly has in his or her possession any false, altered, forged, previously used, or counterfeit stamps prescribed for use in the administration of this subchapter; or

(3) Knowingly utters, publishes, passes, or tenders as true any false, altered, forged, previously used, or counterfeit stamps prescribed for use in the administration of this subchapter.



§ 26-57-241 - Reuse of containers unlawful -- Penalty.

Any person who reuses or refills with cigarettes any box, package, or container from which tax paid tobacco products have been removed is guilty of a Class D felony.



§ 26-57-242 - Wholesaler -- Transporting cigarettes with stamps affixed outside state for reentry.

(a) Every wholesaler of tobacco products doing business at or from an established place of business located within this state and authorized to purchase untaxed tobacco products on an open account directly from manufacturers who have general distribution of tobacco products in Arkansas, and who sell to licensed retailers, are prohibited from transporting cigarettes to which stamps have been affixed outside the boundaries of the State of Arkansas for warehousing or reentry into this state, or both, for either sale or resale.

(b) The prohibition contained in this section does not apply to any wholesaler of tobacco products who was actually engaged in and had established distribution practice of transporting cigarettes upon which the Arkansas stamp had been affixed outside the boundaries of the State of Arkansas for warehousing or reentry into the State of Arkansas, or both, for sale or resale on or before January 1, 1972.

(c) Upon violation of this section by a wholesaler, the Director of Arkansas Tobacco Control shall revoke the wholesaler's permit.



§ 26-57-243 - Unstamped and untaxed products -- Personal possession limits.

The possession limit of tobacco products by any person, upon his or her person or in his or her personal luggage for his or her personal use, not taxed or stamped in accordance with the provisions of this subchapter, is as follows:

(1) One (1) carton of ten (10) packages plus one (1) package of twenty (20) cigarettes. A person purchasing cigarettes from a United States military base or installation may have in his or her possession three (3) cartons of ten (10) packages;

(2) One (1) box of fifty (50) cigars, small cigars, or cigarillos; or

(3) Three pounds (3 lbs.) of smoking tobacco.



§ 26-57-244 - Possession of untaxed, unstamped products -- Notice and prima facie evidence. [Effective until January 1, 2012.]

(a) It is unlawful for a person to receive or have in the person's possession for sale, consumption, or any other purpose, any untaxed tobacco products or unstamped cigarettes unless the tax prescribed by this subchapter has been paid directly to the Director of the Department of Finance and Administration by the person in possession of the untaxed tobacco products or unstamped cigarettes.

(b) The absence of the stamps from any container of cigarettes is notice to all persons that the tax has not been paid and is prima facie evidence of the nonpayment of the tax.

(c) If tax has been paid to the director on any untaxed tobacco products or unstamped cigarettes, a consumer may establish proof of such payment by providing a receipt or any other documentation that clearly indicates that the tax was paid.

(d) This section does not relieve any retail cigarette and tobacco permit holder from the obligations placed on them by § 26-57-228.

(e) A retail cigarette or tobacco permit holder shall not have in his or her possession any unstamped cigarettes or any tobacco products on which the tax prescribed by this subchapter has not been paid.

(f) (1) An Arkansas consumer who purchases any untaxed tobacco products or unstamped cigarettes shall be liable for reporting and remitting all excise tax due on the tobacco products or cigarettes as levied under this subchapter.

(2) The tax due shall be reported on forms provided by the director on or before the fifteenth day of the month following the month in which the untaxed purchase was made.

(3) The report shall provide the information prescribed by the director.

(4) When a report is filed, the consumer shall remit the full amount of tax due on the untaxed purchase to the director.

(g) The director is authorized to directly assess the excise tax due on any untaxed tobacco products or unstamped cigarettes against a consumer who purchases the items and fails to report and remit the excise tax due in a timely manner.

(h) Subsections (f) and (g) of this section are subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(i) The provisions of this section shall not apply to wholesalers and common carriers.

§ 26-57-244 - Possession of untaxed, unstamped products -- Notice and prima facie evidence. [Effective January 1, 2012.]

(a) It is unlawful for a person to receive or have in the person's possession for sale, consumption, or any other purpose, any untaxed tobacco products or unstamped cigarettes unless the tax prescribed by this subchapter has been paid directly to the Director of the Department of Finance and Administration by the person in possession of the untaxed tobacco products or unstamped cigarettes.

(b) The absence of the stamps from any container of cigarettes is notice to all persons that the tax has not been paid and is prima facie evidence of the nonpayment of the tax.

(c) If tax has been paid to the director on any untaxed tobacco products or unstamped cigarettes, a consumer may establish proof of such payment by providing a receipt or any other documentation that clearly indicates that the tax was paid.

(d) This section does not relieve any retail cigarette and tobacco permit holder from the obligations placed on them by § 26-57-228.

(e) A retail cigarette or tobacco permit holder shall not have in his or her possession any unstamped cigarettes or any tobacco products on which the tax prescribed by this subchapter has not been paid.

(f) (1) An Arkansas consumer who purchases any untaxed tobacco products or unstamped cigarettes shall be liable for reporting and remitting all excise tax due on the tobacco products or cigarettes as levied under this subchapter.

(2) The tax due shall be reported on forms provided by the director on or before the fifteenth day of the month following the month in which the untaxed purchase was made.

(3) The report shall provide the information prescribed by the director.

(4) When a report is filed, the consumer shall remit the full amount of tax due on the untaxed purchase to the director.

(g) The director is authorized to directly assess the excise tax due on any untaxed tobacco products or unstamped cigarettes against a consumer who purchases the items and fails to report and remit the excise tax due in a timely manner.

(h) Subsections (f) and (g) of this section are subject to the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(i) (1) A wholesaler may possess unstamped cigarettes for sale in or into the state if the wholesaler:

(A) Is permitted to purchase, sell, and affix a stamp to the package containing the cigarettes under § 26-57-1303(c); and

(B) Provides on at least a monthly basis and on the form prescribed by the director a report indicating the following for each brand family:

(i) The number of cigarettes purchased during the reporting period;

(ii) The number of cigarettes on which the wholesaler affixed the tax stamp prescribed by this subchapter;

(iii) The number of cigarettes on which the wholesaler affixed the tax stamp or other similar indicia of taxation prescribed by another state's laws; and

(iv) The number of cigarettes that remain in the wholesaler's inventory.

(2) A wholesaler may possess unstamped cigarettes for sale from Arkansas into another state if the wholesaler:

(A) Is permitted to purchase, sell, and affix a stamp to the package containing the cigarettes under the other state's tobacco legislation or directory law, if any;

(B) Would not violate the law of the other state by selling or affixing the tax stamp; and

(C) Provides on at least a monthly basis and on the form prescribed by the director a report indicating the following for each brand family:

(i) The number of cigarettes purchased during the reporting period;

(ii) The number of cigarettes on which the wholesaler affixed the tax stamp prescribed by this subchapter;

(iii) The number of cigarettes on which the wholesaler affixed the tax stamp or other similar indicia of taxation prescribed by another state's laws; and

(iv) The number of cigarettes that remain in the wholesaler's inventory.

(3) (A) (i) Except as provided in § 26-57-242, a wholesaler may transfer, transport, or cause to be transported unstamped cigarettes that the wholesaler owns and is permitted to possess from one (1) of the wholesaler's facilities in Arkansas to another of the wholesaler's facilities.

(ii) If the wholesaler's facility to which the cigarettes are transferred is located in Arkansas, the applicable time period for affixing a stamp remains in effect and continues to run from the date of the wholesaler's original receipt of the cigarettes.

(iii) If the wholesaler's facility to which the cigarettes are transferred is located outside of Arkansas, the wholesaler shall report the quantity and brand of the cigarettes to the director, the Attorney General, and the taxing authority of the other state within fifteen (15) days following the end of the month in which the transfer was made.

(B) A stamp deputy may not transfer cigarettes from Arkansas into another state if the transfer would violate the law of the other state.

(j) (1) A common carrier or contract carrier may possess and transport unstamped cigarettes in connection with a sale or other transfer permitted under this subchapter if the common carrier or contract carrier has in its possession:

(A) Documents establishing that title to the unstamped cigarettes remains with the manufacturer, importer, or wholesaler; or

(B) Bills of lading or other shipping documents establishing that the common carrier or contract carrier is delivering the cigarettes on behalf of a person authorized to sell or transfer the unstamped cigarettes under this subchapter.

(2) The documents required under subdivision (j)(1) of this section shall list the name and address of the person to whom the cigarettes are being delivered.

(k) A manufacturer or importer and the contractor, agent, common carrier, or contract carrier of a manufacturer or importer may possess, transport, or cause to be transported unstamped cigarettes in, into, or from the state for use in connection with consumer testing permitted under the laws of the state in which the testing is to be done if the:

(1) Cigarettes are not currently commercially marketed in the United States;

(2) Manufacturer pays applicable state excise taxes on the cigarettes;

(3) Nonparticipating manufacturer, if any, deposits the necessary escrow on the cigarettes under § 26-57-261;

(4) Participating manufacturer, if any, includes the cigarettes in the participating manufacturer's volume for purposes of the Master Settlement Agreement, as defined in § 26-57-260;

(5) Cigarettes are provided at no cost to the consumer testing participants; and

(6) Cigarettes used by a manufacturer or importer for consumer testing do not exceed a reasonable quantity.



§ 26-57-245 - Unstamped products or products with unpaid taxes -- Purchase, sale, receipt, etc., a criminal offense -- Deceptive trade practice.

(a) Except as otherwise authorized by this subchapter, a person who knowingly purchases, sells, offers for sale, receives, possesses, or transports upon his or her person, on his or her premises, or in his or her vehicle any cigarettes that do not have affixed thereon the stamps required by this subchapter or any other tobacco products upon which the taxes imposed by this subchapter have not been paid is guilty of a criminal offense that is a:

(1) Class C felony if the tax value of the total amount of tobacco products is equal to or exceeds one hundred dollars ($100); or

(2) Class A misdemeanor if the tax value of the total amount of tobacco products is less than one hundred dollars ($100).

(b) (1) A violation under subsection (a) of this section is a deceptive or unconscionable trade practice under §§ 4-88-101 -- 4-88-115 and may be enforced by the Attorney General.

(2) Each sale or offer to sell cigarettes or other tobacco products in violation of subsection (a) of this section constitutes a separate violation.



§ 26-57-246 - Possession of improperly handled products as prima facie evidence.

The possession of tobacco products which have not been handled according to this subchapter by any person shall be prima facie evidence that that person intended to evade the tax thereon in order to cheat and defraud the State of Arkansas.



§ 26-57-247 - Seizure, forfeiture, and disposition of tobacco products and other property.

(a) Cigarettes to which stamps have not been affixed as provided by law are subject to seizure and shall be held as evidence for prosecution.

(b) The Director of Arkansas Tobacco Control may seize and hold for disposition of the courts or the Arkansas Tobacco Control Board all tobacco products found in the possession of a person dealing in, or a consumer of, tobacco products if:

(1) Prima facie evidence exists that the full amount of excise tax due on the tobacco products has not been paid to the Director of the Department of Finance and Administration;

(2) Tobacco products are in the possession of a wholesaler who does not possess a current Arkansas wholesale cigarette or tobacco permit;

(3) A retail establishment does not possess a current Arkansas retail cigarette and tobacco permit; or

(4) The tobacco products have been offered for sale to the public at another location without a current Arkansas retail cigarette and tobacco permit.

(c) Property, including money, used to facilitate a criminal violation of this subchapter or the Unfair Cigarette Sales Act, § 4-75-701 et seq., may be seized and forfeited to the state.

(d) (1) A prosecuting attorney may institute a civil action against a person who is convicted of a criminal violation under this subchapter or the Unfair Cigarette Sales Act, § 4-75-701 et seq., to obtain a judgment for:

(A) Damages in an amount equal to the value of the property, funds, or a monetary instrument involved in the violation;

(B) The proceeds acquired by a person involved in the enterprise or by reason of conduct in furtherance of the violation; and

(C) Costs incurred by the board in the investigation and prosecution of both criminal and civil proceedings.

(2) The standard of proof in an action brought under subdivision (d)(1) of this section is preponderance of the evidence.

(e) The following are subject to forfeiture under this section upon order by a circuit court:

(1) Tobacco products distributed, dispensed, or acquired in violation of this subchapter;

(2) Raw materials, products, or equipment used or intended for use in manufacturing, compounding, processing, delivering, importing, or exporting a tobacco product in violation of this subchapter;

(3) Property that is used or intended for use as a container for property described in subdivision (e)(1) or (2) of this section;

(4) (A) Except as provided in subdivision (e)(4)(B) of this section, a conveyance, including an aircraft, vehicle, or vessel, that is used or intended to be used to transport or in any manner to facilitate the transportation for the purpose of sale or receipt of property described in subdivision (e)(1) or (2) of this section.

(B) (i) A conveyance used by a person as a common carrier in the transaction of business as a common carrier is not subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this subchapter.

(ii) A conveyance is not subject to forfeiture under this section by reason of an act or omission established by the owner of the conveyance to have been committed or omitted without his or her knowledge or consent.

(C) Upon a showing described in subdivision (e)(4)(B)(i) of this section by the owner or interest holder of a conveyance, the conveyance may nevertheless be forfeited if the prosecuting attorney establishes that the owner or interest holder either knew or should reasonably have known that the conveyance would be used to transport or in any manner to facilitate the transportation for the purpose of sale or receipt of property described in subdivision (e)(1) or (2) of this section.

(D) A conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to an act or omission in violation of this subchapter;

(5) A book, record, or research product or material, including a formula, microfilm, tape, or data that is used or intended for use in violation of this subchapter;

(6) (A) Except as provided in subdivision (e)(6)(B) of this section, a thing of value, including:

(i) Firearms furnished or intended to be furnished in exchange for a tobacco product in violation of this subchapter;

(ii) Proceeds or profits traceable to an exchange described in subdivision (e)(6)(A)(i) of this section; and

(iii) Money, negotiable instruments, or security used or intended to be used to facilitate a violation of this subchapter.

(B) Property shall not be forfeited under subdivision (e)(6)(A) of this section to the extent of the interest of an owner by reason of an act or omission established by him or her by a preponderance of the evidence to have been committed or omitted without his or her knowledge or consent;

(7) (A) Money, coins, or currency found in close proximity to a forfeitable tobacco product or a forfeitable record of an importation of a tobacco product is presumed to be forfeitable under this section.

(B) The burden of proof is upon a claimant of the money, coins, or currency to rebut the presumption in subdivision (e)(7)(A) of this section by a preponderance of the evidence; and

(8) (A) Except as provided in subdivision (e)(8)(B) of this section, real property if it substantially assisted in, facilitated in any manner, or was used or intended for use in the commission of any act prohibited by this subchapter.

(B) (i) Real property is not subject to forfeiture under this section by reason of an act or omission established by the owner of the real property by a preponderance of the evidence to have been committed or omitted without his or her knowledge or consent.

(ii) A forfeiture of real property encumbered by a mortgage or other lien is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to an act or omission in violation of this subchapter.

(iii) If the circuit court finds by a preponderance of the evidence that grounds for a forfeiture exist under this section, the court shall enter an order requiring the forfeiture of the real property.

(C) Upon an order of forfeiture of real property, the order shall be filed on the day issued and shall have prospective effect.

(D) A forfeiture of real property does not affect the title of a bona fide purchaser who purchased the real property before the issuance of the order, and the order has no force or effect on the title of the bona fide purchaser.

(E) A lis pendens filed in connection with an action pending under this section that may result in the forfeiture of real property is effective only from the time filed and has no retroactive effect.

(f) A tobacco product that is possessed, transferred, sold, or offered for sale in violation of this subchapter may be seized and immediately forfeited to the state.

(g) (1) Property subject to forfeiture under this subchapter may be seized by a law enforcement agent upon process issued by a circuit court having jurisdiction over the property on petition filed by the prosecuting attorney of the judicial circuit.

(2) Seizure without process may be made if:

(A) The seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(B) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon this subchapter;

(C) The seizing law enforcement agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(D) The seizing law enforcement agency has probable cause to believe that the property was used or is intended to be used in violation of this subchapter.

(h) (1) A state or local law enforcement agency shall not transfer property seized by the state or local agency under this section to a federal entity for forfeiture under federal law unless the circuit court having jurisdiction over the property enters an order, upon petition by the prosecuting attorney, authorizing the property to be transferred to the federal entity.

(2) The transfer shall not be approved unless it reasonably appears that the activity giving rise to the investigation or seizure involves more than one (1) state or the nature of the investigation or seizure would be better pursued under federal law.

(i) (1) Property seized for forfeiture under this section is not subject to replevin but is deemed to be in the custody of the seizing law enforcement agency subject only to an order or decree of the circuit court having jurisdiction over the property seized.

(2) Subject to a need to retain the property as evidence, when property is seized under this subchapter, the seizing law enforcement agency may:

(A) Remove the property to a place designated by the circuit court;

(B) Place the property under constructive seizure, posting notice of pending forfeiture on it by:

(i) Giving notice of pending forfeiture to its owners and interest holders; or

(ii) Filing notice of pending forfeiture in an appropriate public record relating to the property;

(C) Remove the property to a storage area for safekeeping or, if the property is a negotiable instrument or money or is not needed for evidentiary purposes, deposit it into an interest-bearing account; or

(D) Provide for another agency or custodian, including an owner, secured party, mortgagee, or lienholder, to take custody of the property and service, maintain, and operate it as reasonably necessary to maintain its value in an appropriate location within the jurisdiction of the court.

(3) (A) In case of transfer of property, a transfer receipt shall be prepared by the transferring agency.

(B) The transfer receipt shall:

(i) List a detailed and complete description of the property being transferred;

(ii) State to whom the property is being transferred and the source or authorization for the transfer; and

(iii) Be signed by both the transferor and the transferee.

(C) Both transferor and transferee shall maintain a copy of the transfer receipt.

(4) A person who acts as custodian of property under this section is not liable to any person on account of an act done in a reasonable manner in compliance with an order under this subchapter.

(j) (1) Property seized by a state or local law enforcement officer under this section who is detached to, deputized or commissioned by, or working in conjunction with a federal agency remains subject to this section.

(2) (A) If property is seized for forfeiture by a law enforcement agency under this section, the seizing law enforcement officer shall prepare and sign a confiscation report.

(B) (i) The party from whom the property is seized shall also sign the confiscation report if present and shall immediately receive a copy of the confiscation report.

(ii) If the party refuses to sign the confiscation report, the confiscation report shall be signed by one (1) additional law enforcement officer, stating that the party refused to sign the confiscation report.

(C) The original confiscation report shall be:

(i) Filed with the seizing law enforcement agency within forty-eight (48) hours after the seizure; and

(ii) Maintained in a separate file.

(D) One (1) copy of the confiscation report shall be retained by the seizing law enforcement officer.

(3) The confiscation report shall contain the following information:

(A) A detailed description of the property seized including serial or model numbers and odometer or hour reading of vehicles or equipment;

(B) The date of seizure;

(C) The name and address of the party from whom the property was seized;

(D) The reason for the seizure;

(E) The location where the property will be held;

(F) The seizing law enforcement officer's name; and

(G) A signed statement by the seizing law enforcement officer stating that the confiscation report is true and complete.

(4) Within three (3) business days after receiving the confiscation report, the seizing law enforcement agency shall forward a copy of the confiscation report to the prosecuting attorney for the district where the property was seized and to the Director of Arkansas Tobacco Control.

(5) (A) The Division of Legislative Audit shall notify the Director of Arkansas Tobacco Control and a circuit court in the county of a law enforcement agency, prosecuting attorney, or other public entity that the law enforcement agency, prosecuting attorney, or public entity is ineligible to receive forfeited funds, forfeited property, or grants from the council, if the Division of Legislative Audit determines by its own investigation or upon written notice from the Director of Arkansas Tobacco Control that:

(i) The law enforcement agency failed to complete and file the confiscation reports as required by this section;

(ii) The law enforcement agency, prosecuting attorney, or public entity has not properly accounted for the seized property; or

(iii) The prosecuting attorney has failed to comply with the notification requirement set forth in subdivision (m)(2) of this section.

(B) After the notice, the circuit court shall not issue an order distributing seized property to that law enforcement agency, prosecuting attorney, or public entity, nor shall a grant be awarded by the council to that law enforcement agency, prosecuting attorney, or public entity until:

(i) The appropriate officials of the law enforcement agency, prosecuting attorney, or public entity have appeared before the Legislative Joint Auditing Committee; and

(ii) The Legislative Joint Auditing Committee has adopted a motion authorizing subsequent transfers of forfeited property to the law enforcement agency, prosecuting attorney, or public entity.

(C) (i) If a law enforcement agency, prosecuting attorney, or other public entity is ineligible to receive forfeited property, the circuit court shall order money that would have been distributed to that law enforcement agency, prosecuting attorney, or public entity to be transmitted to the Treasurer of State for deposit into the Special State Assets Forfeiture Fund.

(ii) If the property is not cash, the circuit court shall order the property converted to cash under this section and the proceeds transmitted to the Treasurer of State for deposit into the Special State Assets Forfeiture Fund.

(D) Moneys deposited into the Special State Assets Forfeiture Fund are not subject to recovery or retrieval by an ineligible law enforcement agency, prosecuting attorney, or other public entity.

(6) The Director of Arkansas Tobacco Control shall establish by rule a standardized confiscation report form to be used by all law enforcement agencies, with specific instructions and guidelines concerning the nature and dollar value of all property, including firearms, to be included in the confiscation report and forwarded to the office of the local prosecuting attorney and the Director of Arkansas Tobacco Control under this subsection.

(k) (1) (A) The prosecuting attorney shall initiate forfeiture proceedings by filing a complaint with the circuit clerk of the county where the property was seized and by serving the complaint on all known owners and interest holders of the seized property in accordance with the Arkansas Rules of Civil Procedure.

(B) The complaint may be based on in rem or in personam jurisdiction but shall not be filed to avoid the distribution requirements set forth in subdivision (l)(1) of this section.

(C) The prosecuting attorney shall mail a copy of the complaint to the Director of Arkansas Tobacco Control within five (5) calendar days after filing the complaint.

(2) (A) The complaint shall include a copy of the confiscation report and shall be filed within sixty (60) days after receiving a copy of the confiscation report from the seizing law enforcement agency.

(B) In a case involving real property, the complaint shall be filed within sixty (60) days of the defendant's conviction on the charge giving rise to the forfeiture.

(3) (A) The prosecuting attorney may file the complaint after the expiration of the time only if the complaint is accompanied by a statement of good cause for the late filing.

(B) However, the complaint shall not be filed more than one hundred twenty (120) days after either the date of the seizure or, in a case involving real property, the date of the defendant's conviction.

(C) (i) If the circuit court determines that good cause has not been established, the circuit court shall order that the seized property be returned to the owner or interest holder.

(ii) In addition, items seized but not subject to forfeiture under this section or subject to disposition under law or the Arkansas Rules of Criminal Procedure may be ordered returned to the owner or interest holder.

(iii) If the owner or interest holder cannot be determined, the court may order disposition of the property.

(4) Within the time set forth in the Arkansas Rules of Civil Procedure, the owner or interest holder of the seized property shall file with the circuit clerk a verified answer to the complaint that shall include:

(A) A statement describing the seized property and the owner's interest or interest holder's interest in the seized property with supporting documents to establish the owner's interest or interest holder's interest;

(B) A certification by the owner or interest holder stating that he or she has read the document and that it has not been filed for an improper purpose;

(C) A statement setting forth any defense to forfeiture; and

(D) The address at which the owner or interest holder will accept mail.

(5) (A) If the owner or interest holder fails to file an answer, the prosecuting attorney may move for default judgment under the Arkansas Rules of Civil Procedure.

(B) (i) If a timely answer has been filed, the prosecuting attorney has the burden of proving by a preponderance of the evidence that the seized property should be forfeited.

(ii) After the prosecuting attorney has presented proof, an owner or interest holder of the property seized is allowed to present evidence showing why the seized property should not be forfeited.

(iii) If the circuit court determines that grounds for forfeiting the seized property exist and that a defense to forfeiture has not been established by the owner or interest holder, the circuit court shall enter an order under this section. However, if the circuit court determines either that the prosecuting attorney has failed to establish that grounds for forfeiting the seized property exist or that the owner or interest holder has established a defense to forfeiture, the court shall order that the seized property be immediately returned to the owner or interest holder.

(l) (1) If the circuit court having jurisdiction over the seized property finds upon a hearing by a preponderance of the evidence that grounds for a forfeiture exist under this subchapter, the circuit court shall enter an order:

(A) To permit the law enforcement agency or prosecuting attorney to retain the seized property for law enforcement or prosecutorial purposes, subject to the following provisions:

(i) (a) Seized property may not be retained for official use for more than three (3) years, unless the circuit court finds that the seized property has been used for law enforcement or prosecutorial purposes and authorizes continued use for those purposes on an annual basis.

(b) At the end of the retention period, the seized property shall be sold and eighty percent (80%) of the proceeds shall be deposited into the tobacco control fund of the retaining law enforcement agency or prosecuting attorney, and twenty percent (20%) of the proceeds shall be deposited into the State Treasury as special revenues to be credited to the Special State Assets Forfeiture Fund.

(c) The retaining law enforcement agency or prosecuting attorney may sell the retained seized property during the time allowed for retention. However, the proceeds of the sale shall be distributed as set forth in subdivision (l)(1)(A)(i)(b) of this section;

(ii) If the circuit court determines that retained seized property has been used for personal use or by non-law enforcement personnel for non-law enforcement purposes, the circuit court shall order the seized property to be sold under § 5-5-101(e) and (f), and the proceeds shall be deposited into the State Treasury as special revenues to be credited to the Special State Assets Forfeiture Fund;

(iii) (a) A law enforcement agency may use forfeited property or money if the circuit court's order specifies that the forfeited property or money is forfeited to the prosecuting attorney, sheriff, chief of police, Department of Arkansas State Police, Director of Arkansas Tobacco Control, or Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.

(b) After the order, the prosecuting attorney, sheriff, chief of police, Department of Arkansas State Police, Director of Arkansas Tobacco Control, or Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department shall maintain an inventory of the forfeited property or money, be accountable for the forfeited property or money, and be subject to subdivision (j)(5) of this section with respect to the forfeited property or money;

(iv) (a) An aircraft is forfeited to the office of the Director of Arkansas Tobacco Control and may be used only for tobacco smuggling interdiction efforts within the discretion of the Director of Arkansas Tobacco Control.

(b) However, if the Director of Arkansas Tobacco Control determines that the aircraft should be sold, the sale shall be conducted under § 5-5-101(e) and (f), and the proceeds shall be deposited into the State Treasury as special revenues to be credited to the Special State Assets Forfeiture Fund;

(v) A firearm not retained for official use shall be disposed of in accordance with state and federal law; and

(vi) A tobacco product shall be destroyed pursuant to a court order;

(B) (i) To sell seized property that is not required by law to be destroyed and that is not harmful to the public.

(ii) Seized property described in subdivision (l)(1)(B)(i) of this section shall be sold at a public sale by the retaining law enforcement agency or prosecuting attorney under § 5-5-101(e) and (f); or

(C) To transfer a motor vehicle to a school district for use in a driver education course.

(2) Disposition of forfeited property under this subsection is subject to the need to retain the forfeited property as evidence in any related proceeding.

(3) Within three (3) business days after the entry of the order, the circuit clerk shall forward to the Director of Arkansas Tobacco Control copies of the confiscation report, the circuit court's order, and other documentation detailing the disposition of the seized property.

(m) (1) (A) Subject to subdivision (j)(5) of this section, the proceeds of sales conducted under this section and moneys forfeited or obtained by judgment or settlement under this subchapter shall be deposited and distributed in the manner provided in this subsection.

(B) Moneys received from a federal forfeiture for a violation of this subchapter shall be deposited and distributed under this section.

(2) (A) The proceeds of a sale and moneys forfeited or obtained by judgment or settlement under this subchapter shall be deposited into the asset forfeiture fund of the prosecuting attorney and is subject to the following provisions:

(i) If, during a calendar year, the aggregate amount of moneys deposited in the asset forfeiture fund exceeds twenty thousand dollars ($20,000) per county, the prosecuting attorney, within fourteen (14) days after that time, shall notify the circuit judges in the judicial district and the Director of Arkansas Tobacco Control;

(ii) Subsequent to the notification set forth in this section, twenty percent (20%) of the proceeds of an additional sale and additional moneys forfeited or obtained by judgment or settlement under this subchapter in the same calendar year shall be deposited into the State Treasury as special revenues to be credited to the Special State Assets Forfeiture Fund, and the remainder shall be deposited into the asset forfeiture fund of the prosecuting attorney;

(iii) Failure by the prosecuting attorney to comply with the notification requirement set forth in this section renders the prosecuting attorney and an entity eligible to receive forfeited moneys or property from the prosecuting attorney ineligible to receive forfeited moneys or property, except as provided in this section; and

(iv) Twenty percent (20%) of moneys in excess of twenty thousand dollars ($20,000) that have been retained but not reported as required by this section are subject to recovery for deposit into the Special State Assets Forfeiture Fund.

(B) The prosecuting attorney shall administer expenditures from the asset forfeiture fund, which is subject to audit by the Division of Legislative Audit. Moneys distributed from the asset forfeiture fund shall be used only for law enforcement and prosecutorial purposes. Moneys in the asset forfeiture fund shall be distributed in the following order:

(i) For the satisfaction of a bona fide security interest or lien;

(ii) For payment of a proper expense of the proceeding for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court costs;

(iii) Any balance under three hundred fifty thousand dollars ($350,000) shall be distributed proportionally so as to reflect generally the contribution of the appropriate local or state law enforcement or prosecutorial agency's participation in any activity that led to the seizure or forfeiture of the property or deposit of moneys under this subchapter; and

(iv) Any balance over three hundred fifty thousand dollars ($350,000) shall be forwarded to the Director of Arkansas Tobacco Control to be transferred to the State Treasury for deposit into the Special State Assets Forfeiture Fund for distribution under this section.

(C) (i) For a forfeiture in an amount greater than three hundred fifty thousand dollars ($350,000) from which expenses are paid for a proceeding for forfeiture and sale under this section, an itemized accounting of the expenses shall be delivered to the Director of Arkansas Tobacco Control within ten (10) calendar days after the distribution of the funds.

(ii) The itemized accounting shall include the expenses paid, to whom paid, and for what purposes the expenses were paid.

(3) (A) Moneys received by a prosecuting attorney or law enforcement agency from a federal forfeiture for a violation of this subchapter shall be deposited and maintained in a separate account.

(B) However, a balance over three hundred fifty thousand dollars ($350,000) shall be distributed as required under this section.

(4) Other moneys shall not be maintained in the account except for interest income generated by the account.

(5) Moneys in the account shall only be used for law enforcement and prosecutorial purposes consistent with governing federal law.

(6) The account is subject to audit by the Division of Legislative Audit.

(7) A balance over three hundred fifty thousand dollars ($350,000) shall be transferred to the State Treasury for deposit into the Special State Assets Forfeiture Fund in which it shall be maintained separately and distributed consistently with governing federal law and upon the advice of the Director of Arkansas Tobacco Control.

(n) In personam jurisdiction may be based on a person's presence in the state or on his or her conduct in the state, as set out in § 16-4-101(c), and is subject to the following additional provisions:

(1) A temporary restraining order under this section may be entered ex parte on application of the state upon a showing that:

(A) There is probable cause to believe that the property with respect to which the order is sought is subject to forfeiture under this section; and

(B) Notice of the action would jeopardize the availability of the property for forfeiture;

(2) (A) Notice of the entry of a temporary restraining order and an opportunity for hearing shall be afforded to a person known to have an interest in the property.

(B) The hearing shall be held at the earliest possible date consistent with Rule 65 of the Arkansas Rules of Civil Procedure and is limited to the issues of whether:

(i) There is a probability that the state will prevail on the issue of forfeiture and that failure to enter the temporary restraining order will result in the property's being destroyed, conveyed, alienated, encumbered, disposed of, received, removed from the jurisdiction of the circuit court, concealed, or otherwise made unavailable for forfeiture; and

(ii) The need to preserve the availability of property through the entry of the requested temporary restraining order outweighs the hardship on an owner or interest holder against whom the temporary restraining order is to be entered;

(3) The state has the burden of proof by a preponderance of the evidence to show that the defendant's property is subject to forfeiture;

(4) (A) On a determination of liability of a person for conduct giving rise to forfeiture under this section, the circuit court shall enter a judgment of forfeiture of the property subject to forfeiture as alleged in the complaint and may authorize the prosecuting attorney or a law enforcement officer to seize property subject to forfeiture under this section not previously seized or not then under seizure.

(B) The order of forfeiture shall be consistent with subsection (l) of this section.

(C) In connection with the judgment, on application of the state, the circuit court may enter an appropriate order to protect the interest of the state in property ordered forfeited; and

(5) Subsequent to the finding of liability and order of forfeiture, the following procedures apply:

(A) The attorney for the state shall give notice of pending forfeiture in the manner provided in Rule 4 of the Arkansas Rules of Civil Procedure to an owner or interest holder who has not previously been given notice;

(B) An owner of or interest holder in property that has been ordered forfeited and whose claim is not precluded may file a claim within thirty (30) days after initial notice of pending forfeiture or after notice under Rule 4 of the Arkansas Rules of Civil Procedure, whichever is earlier; and

(C) The circuit court may amend the in personam order of forfeiture if the circuit court determines that a claimant has established that he or she has an interest in the property and that the interest is exempt under this section.

(o) The circuit court shall order the forfeiture of other property of a claimant or defendant up to the value of the claimant's or defendant's property found by the circuit court to be subject to forfeiture under this section if any of the forfeitable property had remained under the control or custody of the claimant or defendant and:

(1) Cannot be located;

(2) Was transferred or conveyed to, sold to, or deposited with a third party;

(3) Is beyond the jurisdiction of the circuit court;

(4) Was substantially diminished in value while not in the actual physical custody of the seizing law enforcement agency;

(5) Was commingled with other property that cannot be divided without difficulty; or

(6) Is subject to interest exempted from forfeiture under this subchapter.

(p) (1) There is created on the books of law enforcement agencies and prosecuting attorneys a tobacco control fund.

(2) The fund shall consist of moneys obtained under this section and other revenue as may be provided by law or ordinance.

(3) Moneys in the tobacco control fund shall be appropriated on a continuing basis and are not subject to the Revenue Stabilization Law, § 19-5-101 et seq.

(4) (A) The fund shall be used for law enforcement and prosecutorial purposes.

(B) Each prosecuting attorney shall submit to the Director of Arkansas Tobacco Control on or before June 30 of each year a report detailing moneys received and expenditures made from the tobacco control fund during the preceding twelve-month period.

(5) The law enforcement agencies and prosecuting attorneys shall submit to the Director of Arkansas Tobacco Control on or before June 30 of each year a report detailing any moneys received and expenditures made from the tobacco control fund during the preceding twelve-month period.

(6) Moneys from the tobacco control fund may not supplant other local, state, or federal funds.

(7) The tobacco control fund is subject to audit by the Division of Legislative Audit.



§ 26-57-248 - Possession or sale of products with unpaid taxes -- Supplemental fines.

(a) Any person who places in his or her stock or who has in his or her possession or on his or her premises, or who sells or offers for sale, any tobacco products on which the tax prescribed by law has not been paid in addition to the other fines and forfeitures may be subject to a fine of:

(1) Twenty-five dollars ($25.00) for each package of cigarettes, little cigars, and cigarillos up to twenty (20) packages and fifty dollars ($50.00) for each package in excess of twenty (20) packages, so held, sold, or offered for sale; and

(2) Fifty dollars ($50.00) for each box of cigars and twenty-five dollars ($25.00) for each unit of other tobacco products so held, sold, or offered for sale.

(b) The penalty shall be held to be in the nature of a civil penalty and may be collected by civil action and may be levied by the Arkansas Tobacco Control Board or any circuit court of this state.



§ 26-57-249 - Destruction of products upon conviction -- Procedure.

(a) Upon conviction of any person charged with a violation of any tobacco law or rule which resulted in the seizure of tobacco products, the court shall issue an order to destroy the tobacco products confiscated by the Director of Arkansas Tobacco Control or by any state, county, or municipal officer in this state.

(b) Upon a finding of guilty of any person charged with a violation of a state tobacco law or rule in a proceeding before the Arkansas Tobacco Control Board that resulted in the seizure of tobacco products, the Arkansas Tobacco Control Board shall issue an order to destroy the tobacco products confiscated by the director or by any state, county, or municipal officer in this state.

(c) Every court of record in this state shall notify the director of the disposition made of each case in the court as to whether the defendant was convicted or acquitted.

(d) Upon application of the director, the Arkansas Tobacco Control Board or the court issuing a destruction order may instead release the tobacco products to the use and benefit of Arkansas Tobacco Control for suitable law enforcement or training purposes.



§ 26-57-250 - Civil action to recover tax and penalties -- Party defendants.

(a) When the Director of the Department of Finance and Administration finds from investigation that the state has lost tax revenue because of the evasion of any provision of this subchapter, the director may bring suit in the proper court to recover such tax and penalties.

(b) The action shall lie against the person evading the tax and against any person who aided, abetted, or assisted in such evasion.



§ 26-57-251 - Civil actions brought in name of director -- Criminal actions.

(a) All civil actions arising under this subchapter shall be brought by and in the name of the Director of the Department of Finance and Administration or the Director of Arkansas Tobacco Control, whichever is appropriate under the provisions of this subchapter.

(b) All criminal actions shall be brought and prosecuted by the proper prosecuting attorney.



§ 26-57-252 - No bond for costs required.

No bond for costs shall be required of the Department of Finance and Administration or the Arkansas Tobacco Control Board in any court in this state for the prosecution of any violation of this subchapter.



§ 26-57-253 - Criminal actions -- Appeals.

(a) In all prosecutions in the district courts and city courts or other courts of this state, the State of Arkansas shall have the same right of appeal to the circuit courts of this state and upon the same terms as the defendant now has under the law in misdemeanor cases.

(b) When appealed, the cases shall be tried de novo by the circuit court.



§ 26-57-254 - Health inspections.

In order to assure that the citizens of this state receive only tobacco products which are fresh and not contaminated, the Director of the Department of Health is authorized under this subchapter to make reasonable inspection of any tobacco products in places of storage or distribution authorized under this subchapter and may require any such tobacco products found to be contaminated or not fresh be removed from stock and be returned to the proper wholesaler or manufacturer for disposal according to law.



§ 26-57-255 - Arkansas Tobacco Control Board.

(a) There is hereby created the Arkansas Tobacco Control Board to consist of eight (8) members appointed by the Governor. The board shall be constituted as follows:

(1) Two (2) members of the board shall be tobacco products wholesalers;

(2) Two (2) members of the board shall be tobacco products retailers; and

(3) Four (4) members of the board shall be members of the public at large who are not public employees or officials, at least one (1) of which shall be an African American, and two (2) of whom shall be selected from a list of at least eight (8) candidates supplied to the Governor by the Arkansas Medical Society.

(b) The Governor shall designate which member of the board shall act as chair and that person shall serve as chair for two (2) years unless his or her membership on the board ceases prior to the end of the two-year period.

(c) (1) All members of the board must be residents of the State of Arkansas and confirmed by the Senate.

(2) The term of office shall be five (5) years, except that the initial board shall be appointed to staggered terms in that the term of one (1) member expires each year.

(d) (1) The board shall have responsibility for the issuance, suspension, and revocation of the licenses and permits enumerated in § 26-57-219.

(2) All action by the board shall be by a majority vote of the full membership of the board, and the board may take no official action in connection with any matter except at a regular or special meeting. In the event of a tie vote of the members of the board, the Director of Arkansas Tobacco Control may cast the deciding vote.

(3) The board shall have no jurisdiction over manufacturers of tobacco products.

(e) No person who is not a citizen of the United States and who has not resided in the State of Arkansas for at least two (2) consecutive years immediately preceding the date of appointment may be appointed to the board nor employed by the board.

(f) Each member of the board and the director shall take and subscribe to an oath that he or she will support and enforce the provisions of this subchapter, the tobacco control laws of this state, the Arkansas Constitution, and the United States Constitution.



§ 26-57-256 - Powers of the Arkansas Tobacco Control Board.

(a) The Arkansas Tobacco Control Board shall:

(1) Promulgate rules for the proper enforcement and implementation of this subchapter and the Unfair Cigarette Sales Act, § 4-75-701 et seq., subject to the restrictions in § 26-57-212(d);

(2) Receive applications for and issue, refuse, suspend, and revoke licenses and permits listed in § 26-57-219;

(3) Prescribe forms of applications for permits and licenses under this subchapter;

(4) (A) Cooperate with the Revenue Division of the Department of Finance and Administration in the enforcement of the tax laws affecting the sale of tobacco products in this state and in the enforcement of all other state and local tax laws.

(B) To facilitate efforts to cooperate with the division concerning the enforcement of all other state and local tax laws, the board shall immediately require that the following additional information be provided by all applicants for permit issuance or renewal:

(i) Federal tax identification numbers issued by the Internal Revenue Service;

(ii) Social Security numbers; and

(iii) State sales tax account numbers assigned by the Department of Finance and Administration, if applicable.

(C) (i) Each year the board shall provide a list of all applicants for the issuance or renewal of all tobacco permits and licenses to the Director of the Department of Finance and Administration.

(ii) This list shall contain the identifying information required by subdivision (a)(4)(B) of this section as well as the name of the permittee and the permittee's current business address;

(5) (A) Conduct public hearings when appropriate regarding any permit and license authorized by this subchapter or in violation of this subchapter, the Unfair Cigarette Sales Act, § 4-75-701 et seq., § 5-27-227, or any other federal, state, or local statute, ordinance, rule, or regulation concerning the sale of tobacco products to minors or the rules promulgated by the board.

(B) (i) After a notice and hearing held in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., if the board finds a violation of this subchapter, the Unfair Cigarette Sales Act, § 4-75-701 et seq., or the rules promulgated by the board, the board may suspend, revoke, or not renew any or all permits and licenses issued by the board to any person or entity.

(ii) In addition, the board may levy a civil penalty in an amount not to exceed five thousand dollars ($5,000) for each violation against any person or entity found to be in violation.

(iii) Each day of the violation shall be deemed a separate violation.

(C) In that regard, the board may examine or cause to be examined under oath any witness and the books and records of any licensee, person, or entity; and

(6) When requested by the written petition of at least three (3) interested parties, conduct public hearings to receive testimony on the facts relevant to the issuance of any license or permit under this subchapter.

(b) Unless the civil penalty assessed under this section is paid within fifteen (15) days following the date for an appeal from the order, the Director of Arkansas Tobacco Control shall have the power to institute a civil action in the Pulaski County Circuit Court to recover the civil penalties assessed pursuant to the provisions of this subchapter.

(c) (1) The board shall have no authority in criminal prosecutions or the assessment or collection of any taxes related to the taxing of tobacco products.

(2) However, the board shall refuse to issue, suspend, revoke, or refuse renewal of any permit or license issued by the board for the failure to pay taxes or fees imposed on tobacco products or any permit or license fees imposed by this subchapter or any other state and local taxes.

(d) The board may assess penalties for a violation of § 5-27-227 according to the following schedule:

(1) If the alleged violator has received a notice of an alleged violation from the board or other agency or official with the authority to assess penalties containing the information specified in this subchapter, a civil penalty not to exceed two hundred fifty dollars ($250) for a first violation within a forty-eight-month period;

(2) A civil penalty not to exceed five hundred dollars ($500) for a second violation within a forty-eight-month period and suspension of the license or permit enumerated in § 26-57-219 for a period not to exceed two (2) days;

(3) A civil penalty not to exceed one thousand dollars ($1,000) for a third violation within a forty-eight-month period and suspension of the license or permit enumerated in § 26-57-219 for a period not to exceed seven (7) days;

(4) A civil penalty not to exceed two thousand dollars ($2,000) for a fourth or subsequent violation within a forty-eight-month period and suspension of the license or permit enumerated in § 26-57-219 for a period not to exceed fourteen (14) days; and

(5) For a fifth or subsequent violation within a forty-eight-month period, in addition to any civil penalties authorized by this section, the license or permit under § 26-57-219 may be revoked.

(e) (1) A notice of an alleged violation of § 5-27-227 shall be given to the holder of a retail permit or license within ten (10) days of the alleged violation.

(2) The notice shall contain the date and time of the alleged violation.

(3) (A) The notice shall also include either the name of the person making the alleged unlawful sale or information reasonably necessary to determine the location in the store where the alleged unlawful sale was made.

(B) Information under subdivision (e)(3)(A) of this section shall include when appropriate without limitation, the cash register number, physical location of the sale in the store, and, if possible, the lane or aisle number.

(f) The board shall consider the following factors when reviewing a possible violation:

(1) The business has adopted and enforced a written policy against selling cigarettes or tobacco products to persons less than eighteen (18) years of age;

(2) The business has informed its employees of the applicable laws regarding the sale of cigarettes and tobacco products to persons less than eighteen (18) years of age;

(3) The business required employees to verify the age of cigarette or tobacco product customers by way of photographic identification;

(4) The business has established and imposed disciplinary sanctions for noncompliance; and

(5) The appearance of the purchaser of the tobacco in any form or cigarette papers was such that an ordinary prudent person would believe him or her to be of legal age to make the purchase.

(g) (1) A penalty under subsection (d) of this section for a violation of § 5-27-227 shall not be imposed upon a retailer or agent or employee of a retailer who can establish an affirmative defense that before the date of the violation the retailer or agent or employee of the retailer furnishing the tobacco in any form or cigarette papers reasonably relied upon proof of age that identified the person receiving the tobacco in any form or cigarette papers as being eighteen (18) years of age or older.

(2) As used in this section, "proof of age" means any document issued by a governmental agency containing a description of the person or the person's photograph, or both, and giving the person's date of birth and includes without limitation a passport, military identification card, or driver's license.

(h) Any cigarettes or tobacco products found in the possession of a person less than eighteen (18) years of age may be confiscated.

(i) An employee of a permit holder who violates § 5-27-227 is subject to a civil penalty not to exceed one hundred dollars ($100) per violation.

(j) (1) For a corporation or business with more than one (1) retail location, to determine the number of accumulated violations for purposes of the penalty schedule set forth in subsection (d) of this section, violations of § 5-27-227 by one (1) retail location shall not be accumulated against other retail locations of that same corporation or business.

(2) For a retail location, for purposes of the penalty schedule set forth in subsection (d) of this section, violations accumulated and assessed against a prior owner of the retail location shall not be accumulated against a new owner of the same retail location.

(k) All penalties collected under this section shall be deposited into the State Treasury.



§ 26-57-257 - Director of Arkansas Tobacco Control.

(a) (1) The Governor shall employ a person to serve as Director of Arkansas Tobacco Control.

(2) The Director of Arkansas Tobacco Control shall serve at the pleasure of the Governor.

(b) The Director of Arkansas Tobacco Control shall present all evidence tending to prove violations of law or regulations at hearings held by the Arkansas Tobacco Control Board.

(c) The Director of Arkansas Tobacco Control may employ such other personnel as he or she deems necessary, subject to the approval of the board and as authorized by the General Assembly.

(d) Any personnel employed by the Director of Arkansas Tobacco Control shall serve at his or her pleasure.

(e) (1) The Director of Arkansas Tobacco Control and the board each may adopt, keep, and use a common seal.

(2) This seal shall be used for authentication of the records, process, and proceedings of the Director of Arkansas Tobacco Control and the board, respectively.

(3) Judicial notice shall be taken of each use of this seal in all of the courts of the state.

(f) Any process, notice, or other paper that the Director of Arkansas Tobacco Control may be authorized by law to issue shall be deemed sufficient if signed by the Director of Arkansas Tobacco Control and authenticated by the seal of the Director of Arkansas Tobacco Control.

(g) Any process, notice, or other paper that the board may be authorized by law to issue shall be deemed sufficient if signed by the chair of the Arkansas Tobacco Control Board and authenticated by the seal of the board.

(h) All acts, orders, proceedings, rules, regulations, entries, minutes, and other records of the Director of Arkansas Tobacco Control and all reports and documents filed with the Director of Arkansas Tobacco Control may be proved in any court of this state by a copy thereof certified to by the Director of Arkansas Tobacco Control with the seal of the Director of Arkansas Tobacco Control attached.

(i) All acts, orders, proceedings, rules, entries, minutes, and other records of the board and all reports and documents filed with the Director of Arkansas Tobacco Control may be proved in any court of this state by a copy thereof certified to by the chair of the board with the seal of the board attached.

(j) (1) The Director of Arkansas Tobacco Control shall maintain records of all permits and licenses issued, suspended, denied, or revoked by the board.

(2) The records shall be in such form as to provide ready information as to the identity of the licensees, including the names of major stockholders and directors of corporations holding licenses or permits and the location of the licensed or permitted premises.

(k) The Director of Arkansas Tobacco Control shall recognize the Office of Alcohol and Drug Abuse Prevention as the agency responsible for ensuring full compliance with the Public Health Service Act, § 1926(b), 42 U.S.C. § 300x-26(b), and shall call upon administrative departments of the state, county, and city governments, sheriffs, city police departments, or other law enforcement officers for such information and assistance as the Director of Arkansas Tobacco Control may deem necessary in the performance of the duties imposed upon him or her by this subchapter.

(l) The Director of Arkansas Tobacco Control may inspect or cause to be inspected any premises where tobacco products are distributed, stored, or sold.

(m) The Director of Arkansas Tobacco Control may:

(1) Examine or cause to be examined any person under oath and examine or cause to be examined books and records of any licensee;

(2) Hear testimony and take proof material to his or her information and the discharge of his or her duties under this section;

(3) Administer oaths or cause oaths to be administered; and

(4) (A) Issue subpoenas to require the attendance of witnesses and the production of books and records.

(B) Any circuit court by written order may require the attendance of witnesses or the production of relevant books or other records subpoenaed by the Director of Arkansas Tobacco Control, and the court may compel obedience to its order by proceedings for contempt.

(n) All hearings and appeals from any hearing shall be conducted in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(o) The Director of Arkansas Tobacco Control shall exercise other powers, functions, and duties as are or may be imposed or conferred upon him or her by law or the board.

(p) The Director of Arkansas Tobacco Control shall have other powers, functions, and duties pertaining to the issuance, suspension, and revocation of the permits and licenses enumerated in § 26-57-219, which previously were granted to the Director of the Department of Finance and Administration, except the authority to regulate manufacturers, and which are specifically delegated to the Department of Finance and Administration by this subchapter.

(q) (1) (A) The power and duty to collect taxes imposed on tobacco and tobacco products is specifically exempted from the powers and duties granted or assigned to the board or the director.

(B) However, a permit or license holder's failure to pay taxes or fees imposed on tobacco products or any permit or license fees imposed by this subchapter in a timely manner is grounds for the nonissuance, suspension, revocation, or nonrenewal of any permits or licenses issued by the board.

(C) Failure to timely and fully pay any other state and local taxes as reported by the Director of the Department of Finance and Administration shall also constitute grounds for the nonissuance, suspension, revocation, or nonrenewal of any permits or licenses issued by the board.

(2) (A) Each year the Director of the Department of Finance and Administration shall report to the Director of Arkansas Tobacco Control all permit and license holders who are more than ninety (90) days delinquent on any state and local taxes.

(B) The Director of Arkansas Tobacco Control shall not issue or renew any permit or license issued under this section for any permit or license holder more than ninety (90) days delinquent on any privilege fee or tax addressed in this section unless the permittee or licensee demonstrates that he or she is current under a valid repayment agreement for the delinquent tax.

(3) (A) Each year the Director of Arkansas Tobacco Control shall send notices to all permit and license holders more than ninety (90) days delinquent on any state and local taxes.

(B) This notice shall inform the permit or license holder that he or she is delinquent on payment of state and local taxes due the Director of the Department of Finance and Administration and that the permit or license holder will be unable to obtain or renew the permit or license that he or she holds until such time as the person becomes current in the payment of the tax due the Director of the Department of Finance and Administration, or until such time as the person enters into a valid repayment agreement with the department for the payment of the delinquent tax.

(r) The enforcement of state laws relating to the prohibition of the barter or sale of tobacco in any form or cigarette papers to minors by multiple state agencies shall be coordinated to avoid duplicative inspections of the same retailer by multiple state agencies.



§ 26-57-258 - Continuation of permits, licenses, regulations, etc., of Department of Finance and Administration.

All permits, licenses, certifications, determinations, regulations, and other actions of the Department of Finance and Administration under this subchapter in effect on June 30, 1997, shall continue in full force and effect until modified by the Arkansas Tobacco Control Board.



§ 26-57-259 - Nonpreemption.

(a) This act and the rules, regulations and other actions of the Arkansas Tobacco Control Board shall not be construed or interpreted so as to preempt or in any other manner qualify or limit the enactment and enforcement of any federal, state, county, municipal, or other local regulation of the manufacture, sale, storage, or distribution of tobacco products that is more restrictive than this act or the rules and regulations promulgated by the board.

(b) This act and the rules, regulations and other actions of the board shall not be construed or interpreted so as to preempt or otherwise limit any legal or equitable claims or causes of action brought under the common law or any federal or state statutes.

(c) Nothing in this act nor any rule or regulation of the board shall be construed or interpreted so as to require any state, county, municipal, or other local authority to exhaust any administrative remedies through the board including, but not limited to, the right to seize and forward to the board the state license of any vendor or retailer found to have illegally sold tobacco products to a person less than eighteen (18) years of age, provided that the vendor or retailer shall be given a hearing before the board within five (5) business days of the seizure.



§ 26-57-260 - Definitions.

As used in this section and § 26-57-261:

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement;

(2) (A) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with another person.

(B) Solely for the purposes of the definition of "affiliate", the term:

(i) "Owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent (10%) or more; and

(ii) "Person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons;

(3) "Allocable share" means the allocable share as that term is defined in the Master Settlement Agreement;

(4) (A) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(i) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(ii) Tobacco in any form that is functional in the product which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to or purchased by consumers as a cigarette; or

(iii) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to or purchased by consumers as a cigarette described in subdivision (4)(A)(i) of this section.

(B) "Cigarette" includes "roll-your-own", that is, any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to or purchased by consumers as tobacco for making cigarettes.

(C) For purposes of this definition of "cigarette", nine hundredths (0.09) of an ounce of roll-your-own tobacco shall constitute one (1) individual cigarette;

(5) "Master Settlement Agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers;

(6) "Qualified escrow fund" means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) when such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with § 26-57-261(a)(2)(B);

(7) "Released claims" means released claims as that term is defined in the Master Settlement Agreement;

(8) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement;

(9) (A) "Tobacco product manufacturer" means an entity that, after the date of enactment of this section and § 26-57-261, directly and not exclusively through any affiliate:

(i) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer, except where the importer is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, who will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the Master Settlement Agreement and who pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(ii) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(iii) Becomes a successor of an entity described in subdivision (9)(A)(i) or (9)(A)(ii) of this section.

(B) "Tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer, unless such affiliate itself falls within any of subdivisions (9)(A)(i)-(9)(A)(iii) of this section; and

(10) (A) "Units sold" means the same as defined in § 26-57-1302.

(B) The Department of Finance and Administration shall promulgate such regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.



§ 26-57-261 - Requirements.

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, after the date of enactment of this section and § 26-47-260, shall do one (1) of the following:

(1) Become a participating manufacturer, as that term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

(2) (A) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(i) 1999: $.0094241 per unit sold after the date of enactment of this section and § 26-57-260;

(ii) 2000: $.0104712 per unit sold;

(iii) For each of 2001 and 2002: $.0136125 per unit sold;

(iv) For each of 2003 through 2006: $.0167539 per unit sold; and

(v) For each of 2007 and each year thereafter: $.0188482 per unit sold.

(B) A tobacco product manufacturer that places funds into escrow pursuant to subdivision (a)(2)(A) of this section shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(i) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under subdivision (a)(2)(B)(i) of this section:

(a) In the order in which they were placed into escrow; and

(b) Only to the extent and at the time necessary to make payments required under such judgment or settlement;

(ii) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined under section IX(i) of the Master Settlement Agreement including after final determination of all adjustments, that the manufacturer would have been required to make on account of the units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(iii) To the extent not released from escrow under subdivisions (a)(2)(B)(i) or (a)(2)(B)(ii) of this section, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five (25) years after the date on which they were placed into escrow.

(C) Each tobacco product manufacturer who elects to place funds into escrow pursuant to subdivision (a)(2) of this section shall annually certify to the Attorney General that the tobacco product manufacturer is in compliance with subdivision (a)(2) of this section. The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer who fails to place into escrow the funds required under this section. Any tobacco product manufacturer who fails in any year to place into escrow the funds required under this section shall:

(i) Be required within fifteen (15) days to place such funds into escrow as shall bring him or her into compliance with this section. The court, upon a finding of a violation of subdivision (a)(2) of this section, may impose a civil penalty to be paid to the general fund of the state in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow;

(ii) In the case of a knowing violation, be required within fifteen (15) days to place such funds into escrow as shall bring him or her into compliance with this section. The court, upon a finding of a knowing violation of subdivision (a)(2) of this section, may impose a civil penalty to be paid to the general fund of the state in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow; and

(iii) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary for a period not to exceed two (2) years.

(b) Each failure to make an annual deposit required under this section shall constitute a separate violation.



§ 26-57-262 - Sale of export cigarettes.

(a) Findings and Purpose. (1) Cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The Surgeon General has determined that smoking causes lung cancer, heart disease, and other serious diseases and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(2) It is the policy of the state that consumers be adequately informed about the adverse health effects of cigarette smoking by including warning notices on each package of cigarettes.

(3) It is the intent of the General Assembly to align state law with federal laws, regulations, and policies relating to the manufacture, importation, and marketing of cigarettes, and in particular, the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. § 1331 et seq., and 26 U.S.C. § 5754.

(4) The General Assembly finds that consumers and retailers purchasing cigarettes are entitled to be fully informed about any adverse health effects of cigarette smoking by the inclusion of warning notices on each package of cigarettes and to be assured through appropriate enforcement measures that cigarettes they purchase were manufactured for consumption within the United States.

(b) Definitions.

As used in this section:

(1) (A) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(i) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(ii) Tobacco, in any form, that is functional in the product which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling is likely to be offered to or purchased by consumers as a cigarette; or

(iii) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling is likely to be offered to or purchased by consumers as a cigarette described in subdivision (b)(1)(A)(i) of this section.

(B) "Cigarette" includes "roll your own", which is any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to or purchased by consumers as tobacco for making cigarettes.

(C) For purposes of this definition of "cigarette", nine one-hundredths (0.09) of an ounce of "roll your own" tobacco shall constitute one (1) individual "cigarette"; and

(2) "Package" means a pack, carton, or container of any kind in which cigarettes are offered for sale, sold, or otherwise distributed or intended for distribution to consumers.

(c) Tax Stamps. (1) No tax stamp may be affixed to or made upon any package of cigarettes if:

(A) The package differs in any respect with the requirements of the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. § 1331 et seq., for the placement of labels, warnings, or any other information upon a package of cigarettes that is manufactured, packaged, or imported for sale, distribution, or use within the United States;

(B) The package is labeled "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or similar wording indicating that the manufacturer did not intend that the product be sold in the United States;

(C) The cigarettes in the package do not comply with any other applicable requirements imposed pursuant to federal law and federal implementing regulations;

(D) The package in any way violates federal trademark or copyright laws;

(E) The package or a package containing individually stamped packages has been altered by adding or deleting the wording, labels, or warnings described in this subdivision (c)(1); or

(F) With respect to the cigarettes, any person is not in compliance with 15 U.S.C. § 1335a relating to submission of ingredient information to federal authorities, 19 U.S.C. §§ 1681-1681b relating to imports of certain cigarettes, 26 U.S.C. § 5754, relating to previously exported tobacco products, or any other federal law or implementing federal regulations.

(2) Any person who sells or holds for sale cigarette packages to which is affixed a tax stamp in violation of this section shall be subject to the penalties prescribed in subdivision (c)(5) of this section.

(3) The Arkansas Tobacco Control Board may revoke a wholesale or retail license of any person who sells or holds for sale cigarette packages to which is affixed a tax stamp in violation of this section.

(4) The Department of Finance and Administration or the Director of Arkansas Tobacco Control may seize and destroy or sell to the manufacturer only for export packages that do not comply with this section.

(5) A violation of this section is a deceptive act or practice and shall constitute a Class A misdemeanor.

(6) On or before the [] fifteenth business day of each month, each person licensed to affix the state tax stamp to cigarettes shall file with the Director of the Department of Finance and Administration for all cigarettes imported into the United States to which the person has affixed the tax stamp in the preceding month copies of the customs certificates with respect to the cigarettes required to be submitted by 19 U.S.C. § 1681a(c).

(7) Any person who sells, distributes, or manufactures cigarettes and sustains direct economic or commercial injury as a result of a violation of this section may bring an action in good faith for appropriate injunctive relief.



§ 26-57-263 - Cigarette inputs -- Cigarette rolling machines.

(a) (1) It is unlawful for a person to sell cigarettes or cigarette inputs to, or purchase cigarettes from, a person in another state if the sale or purchase would violate the law of the other state.

(2) A cigarette input sold, possessed, transported, caused to be transported, or purchased in violation of this section is contraband and is subject to seizure and forfeiture to the state.

(b) (1) A person licensed, permitted, appointed, or commissioned under this subchapter and a person that directly or indirectly controls a person licensed, permitted, appointed, or commissioned under this subchapter shall not possess or otherwise utilize a cigarette rolling machine.

(2) A person that knowingly violates subdivision (b)(1) of this section shall be subject to the following civil penalties:

(A) The revocation or termination of any license, permit, appointment, or commission under this subchapter; and

(B) (i) A civil penalty of up to fifty thousand dollars ($50,000) in any action brought by the Director of the Department of Finance and Administration, Arkansas Tobacco Control, or the Attorney General.

(ii) Civil penalties collected under this subdivision (b)(2)(B) shall be general revenues of the state.

(3) A person that violates subdivision (b)(1) of this section shall also be guilty of a criminal offense that is:

(A) A Class C felony if the tax value of any cigarettes produced by means of the cigarette rolling machine is one hundred dollars ($100) or more; or

(B) A Class A misdemeanor if the tax value of any cigarettes produced by means of the cigarette rolling machine is less than one hundred dollars ($100).

(4) (A) This subsection (b) does not apply to cigarette rolling machines intended and designed for use by individual consumers who do not intend to offer the resulting product for resale.

(B) A cigarette rolling machine that has the capability to roll two hundred (200) cigarettes in less than fifteen (15) minutes is presumed to be for commercial use.



§ 26-57-264 - Attorney General.

(a) Upon request of the Attorney General, any information provided to the Director of the Department of Finance and Administration or Arkansas Tobacco Control shall be provided to the Attorney General.

(b) The Attorney General may enforce §§ 26-57-245(b), 26-57-248, and 26-57-250 by filing a civil action in the circuit court of Pulaski County.






Subchapter 3 - -- Slot and Vending Machines Generally



Subchapter 4 - -- Coin-Operated Amusements

§ 26-57-401 - Purposes.

The purposes of this subchapter are to permit, license, and regulate the operation of coin-operated amusement devices and to fix a penalty for a violation of this subchapter.



§ 26-57-402 - Definitions.

As used in this subchapter:

(1) "Amusement device" means any coin-operated machine, device, or apparatus which provides amusement, diversion, or entertainment and includes, but is not limited to, such games as:

(A) Radio rifles;

(B) Miniature football;

(C) Golf;

(D) Baseball;

(E) Hockey:

(F) Bumper pool;

(G) Tennis;

(H) Shooting galleries;

(I) Pool tables;

(J) Bowling;

(K) Shuffleboard;

(L) Pinball tables;

(M) Marble tables;

(N) Music vending phonographs;

(O) Jukeboxes;

(P) Cranes;

(Q) Video games;

(R) Claw machines;

(S) Bowling machines;

(T) Countertop machines;

(U) Novelty arcade machines;

(V) Other similar musical devices for entertainment; and

(W) Other miniature games, whether or not such games show a score, which are not otherwise excluded in this subchapter;

(2) (A) "Any money or property", "other articles", "other valuable things", or "any representative of anything that is esteemed of value", as used in the antigambling statutes, § 5-66-101 et seq., shall not be expanded to include:

(i) A free amusement feature such as the privilege of playing additional free games if a certain score is made on a pinball table or on any other amusement device described in this section; or

(ii) Toys, novelties, or representations of value redeemable for those items which are won by the player of a bona fide amusement device which rewards players exclusively with merchandise limited to toys, novelties, or representations of value redeemable for those items, which have a wholesale value of not more than ten (10) times the cost charged to play the amusement device one (1) time or five dollars ($5.00), whichever is less.

(B) (i) In the event of the accumulation of redeemable representations of value by any player, no toy or novelty having a wholesale value of more than twelve dollars and fifty cents ($12.50) may be given or awarded by any amusement device operator or redeemed by any player.

(ii) The toys and novelties shall be displayed in a single area on each premises.

(iii) Furthermore, each operator shall maintain records validating the wholesale value of the toys and novelties.

(iv) The toys and novelties shall be located solely on the premises where the amusement device is played;

(3) "Coin-operated" means any machine, device, or apparatus which is operated by placing through a slot or any kind of opening or container any coin, slug, token, or other object or article necessary to be inserted before the machine operates or functions but does not include any machine or device which is classified by the United States Government as requiring a federal gaming stamp under applicable provisions of the Internal Revenue Code;

(4) "Novelty" means an article of trade whose value is chiefly decorative, comic, or the like, and whose appeal is often transitory;

(5) "Person" means any individual, firm, association, company, partnership, limited liability company, corporation, joint-stock company, club, agency, syndicate, the State of Arkansas, county, municipal corporation or other political subdivision of this state, receiver, trustee, fiduciary, or trade association; and

(6) "Toy" means a small article of little value but prized as a souvenir or for some other special reason, a trinket, a knickknack, or a bauble.



§ 26-57-403 - Automatic money payoff mechanisms not legalized.

(a) Nothing contained in this section and §§ 26-57-401, 26-57-402, and 26-57-404 -- 26-57-407 shall be deemed to legalize, authorize, license, or permit any machine commonly known as a slot machine, roscoe, or jackpot, or any machine equipped with any automatic money payoff mechanism.

(b) Any person owning or possessing an amusement device described in § 26-57-402 or any person employed by or acting on behalf of the person, who gives to any other person money for a noncash prize, toy, or novelty received as a reward in playing the amusement device or for free games won on the amusement device shall be guilty of a Class A misdemeanor.



§ 26-57-404 - Privilege tax on amusement devices.

(a) On each amusement device there shall be imposed an annual privilege tax of five dollars ($5.00).

(b) The Director of the Department of Finance and Administration shall collect for each amusement device the full annual license fee when paid during the first six (6) months of the fiscal year, but any license fee paid during the last six (6) months of the fiscal year shall be upon the basis of one-half (1/2) of the annual tax.



§ 26-57-405 - License tag for machines.

(a) Upon payment of the tax provided for in § 26-57-404, the Director of the Department of Finance and Administration will issue a license tag.

(b) The license tag shall:

(1) State the period of time the amusement device may be operated; and

(2) Be attached to the amusement device before placing it in operation.



§ 26-57-406 - Unlicensed games a public nuisance -- Seizure and sale -- Redemption.

Every amusement device as defined in § 26-57-402 upon which the individual privilege tax of five dollars ($5.00) has not been paid is declared to be a public nuisance and may be seized by any authorized agent of the Department of Finance and Administration and sold by the Director of the Department of Finance and Administration on an order of the Pulaski County Circuit Court. However, the owner of the amusement device shall have the privilege of redeeming the amusement device within ten (10) days by paying the tax due and costs.



§ 26-57-407 - Disposition of revenue collected.

(a) All revenue collected under this section and §§ 26-57-401 -- 26-57-406 shall be deposited into the State Treasury.

(b) The first thirty thousand dollars ($30,000) annually collected shall be placed to the credit of the Public School Fund, and all moneys over thirty thousand dollars ($30,000) annually collected shall be placed to the credit of the State Board of Health for rural health work.



§ 26-57-408 - Owning, operating, or leasing a privilege -- Privilege fee imposed.

(a) The business of owning, operating, or leasing coin-operated amusement devices, including, but not limited to, the coin-operated amusement devices defined in § 26-57-402, is declared to be a privilege.

(b) It is further declared that the owners, operators, and lessors of coin-operated amusement devices shall pay a fee for the privilege of owning, operating, or leasing coin-operated amusement devices in addition to the privilege tax required by § 26-57-404 to be paid on amusement devices.



§ 26-57-409 - Annual license fee -- Renewals.

(a) The annual fee for the license provided for in § 26-57-412 shall:

(1) For all licensees operating not more than three (3) amusement devices, be the sum of five hundred dollars ($500); and

(2) For all licensees operating more than three (3) amusement devices, be the sum of one thousand dollars ($1,000).

(b) However, those who restrict the placement of coin-operated amusement devices exclusively to carnivals and county, district, and state fairs shall pay a monthly license fee as follows:

(1) Licensees operating not more than three (3) amusement devices, the sum of seventy-five dollars ($75.00) a month; and

(2) Licensees operating more than three (3) amusement devices, the sum of one hundred fifty dollars ($150) a month.

(c) Any licensee who operates amusement devices for more than three (3) months in any one (1) calendar year is required to pay the annual fee for a license.

(d) However, the residency requirements in § 26-57-410 do not apply to those applicants whose placement of coin-operated amusement devices is limited exclusively to carnivals and county, district, and state fairs. Such license is valid for a maximum of three (3) months and may not be renewed, extended, or reissued. No more than one (1) license may be issued in one (1) calendar year.

(e) (1) Annual fees shall be paid on a fiscal-year basis beginning July 1 of each year. Licenses issued subsequent to July 1 shall be paid for as though they were for a full year.

(2) However, licensees who restrict the operation of amusement devices to carnivals and county, district, and state fairs shall pay their license fee at least thirty (30) days prior to the opening of any carnival or county, district, or state fair in which they will be operating amusement devices.



§ 26-57-410 - Licenses -- Eligibility.

(a) No license as required in § 26-57-412 shall be issued unless:

(1) The applicant is twenty-one (21) years of age or more;

(2) The applicant is a resident of the State of Arkansas and has been such continuously for at least one (1) year prior to the date of his or her application; and

(3) At least one-half (1/2) of any partnership or corporation applicant is owned by a resident of Arkansas who has been such continuously for at least one (1) year prior to the application and which resident shall be the party accountable for the collection and reporting of all state taxes and compliance with this subchapter.

(b) No license as provided for in § 26-57-412 shall be issued to:

(1) Any convicted felon;

(2) Any person of known criminal tendencies; or

(3) A former licensee whose license has been revoked until two (2) years subsequent to the date of such revocation.



§ 26-57-411 - Licenses -- Surety bond required.

(a) Prior to the issuance or renewal of any license under this subchapter, the Director of the Department of Finance and Administration shall require the applicant to procure a suitable surety bond in the principal sum of six thousand dollars ($6,000) to insure the faithful and prompt payment of all sales taxes, use taxes, or privilege taxes which may become due in connection with the operation of the licensed business and to secure the faithful performance of all duties and obligations imposed by this subchapter.

(b) No surety bond is required prior to the issuance of a license under this subchapter to an applicant who restricts the placement of amusement devices to carnivals and county, district, and state fairs for a period not exceeding three (3) months in any one (1) calendar year.



§ 26-57-412 - Licenses -- Issuance.

(a) Licenses for the privilege of owning, operating, or leasing coin-operated amusement devices shall be issued by the Director of the Department of Finance and Administration.

(b) Applications for the licenses shall be on a form prescribed by the director.

(c) At the time of the issuance of such licenses, each licensee shall be assigned a number.



§ 26-57-413 - Licenses -- Revocation or suspension.

(a) The Director of the Department of Finance and Administration may revoke or suspend the license authorized under this subchapter for cause.

(b) Any person, partnership, limited liability company, or corporation that is a licensee under this subchapter shall be notified in writing that the revocation or suspension of its license is being considered and the reason therefor.

(c) The licensee shall have fifteen (15) days in which to notify the director that a hearing is desired, after which time a hearing shall be had not less than fifteen (15) days subsequent to the expiration of the fifteen-day period of notice.

(d) (1) Any licensee whose license has been revoked or suspended may appeal to the Pulaski County Circuit Court within twenty (20) days after revocation or suspension by filing a copy of the notice of the revocation or suspension with the clerk of the circuit court and causing a summons to be served on the director.

(2) The case shall be tried de novo in the circuit court.

(3) Either party may prosecute an appeal to the Supreme Court as in other cases.



§ 26-57-414 - Owning, operating, or leasing without license a public nuisance -- Seizure and sale of devices -- Redemption -- Subsequent license fee credit.

(a) Any person who engages in the business of owning, operating, or leasing coin-operated amusement devices without first obtaining the license prescribed in § 26-57-412 is declared to be maintaining a public nuisance.

(b) (1) A coin-operated amusement device owned, operated, or leased without first obtaining the license prescribed in § 26-57-412 shall be seized by an authorized agent of the Revenue Division of the Department of Finance and Administration and sold by the Director of the Department of Finance and Administration at public auction on an order of the Pulaski County Circuit Court.

(2) However, a coin-operated amusement device seized under subdivision (b)(1) of this section may be redeemed before sale by the owner of the coin-operated amusement device upon the payment of:

(A) All sales or use taxes due on the coin-operated amusement device;

(B) The sales tax on the receipt of the wrongfully operated coin-operated amusement device;

(C) All costs and expenses incurred in connection with the seizure and obtaining the order of the court; and

(D) A penalty of one thousand dollars ($1,000).

(c) If the offender applies for a license as provided in this subchapter within thirty (30) days subsequent to the payment of the penalty, five hundred dollars ($500) of such penalty shall be allowed as the first annual license fee in the event the license is granted.



§ 26-57-415 - Notification of purchase or lease of device.

(a) All licensees under this subchapter within ten (10) days of the date of purchase or lease of any amusement device upon which an annual privilege tax is levied by the state shall furnish the Director of the Department of Finance and Administration with a copy of the invoice or lease agreement, showing the description and serial number of the amusement device and evidence that the Arkansas sales tax has been paid.

(b) In the event that the amusement device was purchased or leased from outside the state, the invoice or lease agreement shall be accompanied by the appropriate form and a check or money order for the state compensating tax.



§ 26-57-416 - Lessor's records -- Sales taxes.

(a) In all cases in which a licensee under this subchapter leases amusement devices to others, it shall be the duty of the licensee to keep records of the amount of rent received by the licensee and the amount retained by the lessee and to furnish carbon copies of such records to the lessee.

(b) (1) A licensee shall ascertain the amount of sales tax due on the receipts of the amusement device and withhold the amount of the sales tax due from the receipts and remit the sales tax due to the Revenue Division of the Department of Finance and Administration.

(2) The amount of sales tax shall not be taken into consideration in determining the rent due the licensee.

(c) All records required to be kept by the licensee under the provision of this subchapter shall be made available to the Director of the Department of Finance and Administration within a reasonable time after request or the license of the offending licensee may be revoked as provided in this subchapter.



§ 26-57-417 - Decal or card with licensee's number.

(a) In addition to the tax stamp which must be displayed on each amusement device as required under other statutes, each licensee under this subchapter shall procure and exhibit on each amusement device owned or operated under such license a decal or card showing the number of the license under which the amusement device is operated.

(b) (1) Any coin-operated amusement device exhibited without the decal or card showing the number of the license as required in subsection (a) of this section is declared to be the maintenance of a public nuisance, and such an amusement device may be seized as provided in § 26-57-414.

(2) However, if the owner of the coin-operated amusement device is a licensed operator under this subchapter, the owner may redeem the coin-operated amusement device upon the payment of a penalty of ten dollars ($10.00).



§ 26-57-418 - Sale of coin-operated amusement devices declared privilege -- Fee imposed on salespersons.

The selling, offering for sale, the taking of orders, or the soliciting for sale of coin-operated amusement devices, as defined in § 26-57-402, is declared to be a privilege. It is further declared that salespersons shall pay a fee for this privilege.



§ 26-57-419 - Licenses to sell.

(a) Licenses to sell coin-operated amusement devices shall be issued by the Director of the Department of Finance and Administration.

(b) Applications for such licenses shall be on a form prescribed by the director.

(c) (1) No license shall be issued to any corporation which is owned in whole or in part by any convicted felon or person who formerly held a license which was revoked until two (2) years subsequent to such revocation.

(2) The same restriction shall hold true on members of partnerships or individuals applying for licenses.

(3) Salespersons employed by licensees shall in like manner be subject to such restrictions.

(d) Any person, firm, partnership, limited liability company, or corporation who applies for a license to sell coin-operated amusement devices as provided in this section prior to the issuance of such license shall be required to procure a suitable surety bond in the principal sum of one thousand dollars ($1,000) to ensure compliance with the provisions of this subchapter and to provide indemnity to any person who deals with the applicant in the event of the violation of this subchapter.

(e) The annual fee for each corporation, partnership, or individual which acquires a license to sell coin-operated amusement devices shall be twenty-five dollars ($25.00), and additional annual licenses for salespersons employed by such licensees may be acquired for five dollars ($5.00).

(f) (1) The director may revoke or suspend such licenses for cause.

(2) Any licensee shall be notified in writing that the revocation or suspension of its license is being considered and the reason therefor.

(3) The licensee shall have fifteen (15) days in which to notify the director that a hearing is desired, after which time a hearing shall be held not less than fifteen (15) days subsequent to the expiration of the fifteen-day period of notice.

(4) (A) Any licensee whose license has been revoked or suspended may appeal to the Pulaski County Circuit Court by filing a copy of the notice of revocation or suspension with the clerk of the court within twenty (20) days of receipt thereof and causing the issuance of a summons to be served on the director. The hearing shall be de novo in the circuit court.

(B) Either party may appeal to the Supreme Court as in other cases.



§ 26-57-420 - Notice to purchaser of tax consequences of sale required.

(a) (1) Before a sale of any coin-operated amusement device is concluded, the licensee or his or her salesperson shall notify the purchaser that the operation of the coin-operated amusement device is subject to taxation under this subchapter.

(2) All receipts, invoices, bills of sale, or other documents must contain thereon a notice citing the applicable sections of the law and warning the purchaser of the applicable tax.

(b) (1) Any sale which is made without notifying the purchaser of the existence of the aforementioned applicable sections of the law or when the documents executed in connection with the sale do not cite the appropriate statutes and warn of applicable tax shall be void, and the purchaser may at his or her option cancel the sale, whereupon the licensee shall immediately rebate the purchase price or the deposit made by the purchaser.

(2) The failure of the licensee to rebate such funds after demand by the purchaser shall entitle the purchaser to file suit against the bond of the licensee which is required by § 26-57-419(d), and the license of the licensee shall be revoked if the purchaser obtains a judgment against the bondsman.



§ 26-57-421 - Selling in violation of subchapter a misdemeanor -- Penalty.

Any person who sells, offers for sale, takes orders, or solicits for the sale of coin-operated amusement devices without first obtaining a license and making the bond provided in § 26-57-419 shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed five hundred dollars ($500) or by confinement in the county jail for a period not exceeding sixty (60) days, or by both fine and confinement.






Subchapter 5 - -- Travel Bureaus or Services

§ 26-57-501 - Penalties.

Any person, firm, partnership, limited liability company, or corporation failing to comply with a provision of this subchapter shall be guilty of a violation and upon conviction shall be fined in a sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).



§ 26-57-502 - Regulation and licensing.

The regulation and licensing of the business conducted in this state by what is known as travel bureaus or travel services operating for the purpose of securing transportation in private automobiles from one (1) destination to another on the share-expense basis both within and without the State of Arkansas is placed in the Revenue Division of the Department of Finance and Administration, and the Director of the Department of Finance and Administration is authorized to license and collect the fees therefor and enforce this subchapter in its entirety by due process of law.



§ 26-57-503 - Notice of engaging in business.

(a) Any person, firm, partnership, limited liability company, or corporation in this state who shall enter into or conduct such a business as is described in § 26-57-502 immediately upon engaging in or commencing the business shall notify the Director of the Department of Finance and Administration by letter of that fact, setting forth the date of commencement and stating his or her intention to abide by all the provisions of this subchapter.

(b) The notice shall be filed by the director in such manner as will enable the director to properly inspect and record the latter compliance of such person with the provisions of this subchapter.



§ 26-57-504 - License fee.

Any person, firm, partnership, limited liability company, or corporation now engaged in or who becomes engaged in a business as set forth in this subchapter is taxed a license of two hundred dollars ($200) per year.



§ 26-57-505 - Bond.

A person, firm, partnership, limited liability company, or corporation shall also make a bond to the State of Arkansas in the sum of one thousand dollars ($1,000) for the faithful performance under this subchapter.



§ 26-57-506 - Disposition of tax.

The Director of the Department of Finance and Administration shall remit the funds so collected to the State Treasury, and the Treasurer of State is directed to credit all such moneys to the Old Age Pension Fund.






Subchapter 6 - -- Insurance Premium Taxes

§ 26-57-601 - Tax additional.

The premium tax levied by §§ 26-57-603 -- 26-57-605 shall be in addition to the tax paid by casualty companies and self-insurers writing workers' compensation insurance under § 11-9-101 et seq.



§ 26-57-602 - Local taxes.

The taxes levied by §§ 26-57-603 -- 26-57-605 upon any insurer shall be in lieu of all other state, county, city, town, or municipal taxes on premium receipts. No county, city, town, or municipality shall impose any privilege tax or license fee upon any such insurer or its agents for the privilege of transacting the business of insurance.



§ 26-57-603 - Tax reports generally.

(a) Each authorized, each formerly authorized, and each unauthorized insurer as defined in § 23-60-102(12) shall file with the Insurance Commissioner on or before March 1 of each year a report in form as prescribed by the commissioner showing, except as to wet marine and foreign trade insurance as defined in § 26-57-605(d), total direct premium income including policy, membership, and other fees, and all other considerations for insurance, from all kinds and classes of insurance, whether designated as premium or otherwise, written by it during the preceding calendar year on account of policies and contracts covering property, subjects, or risks located, resident, or to be performed in this state, with proper proportionate allocation of premium as to such persons, property, subjects, or risks in this state insured under policies or contracts covering persons, property, subjects, or risks located or resident in more than one (1) state, after deducting from the total direct premium income dividends and similar returns paid or credited to policyholders other than as to life insurance, applicable cancellations, returned premiums, the unabsorbed portion of any deposit premium, and the amount of reduction in, or refund of, premiums allowed to industrial life policyholders for payment of premiums directly to an office of the insurer.

(b) No deduction shall be made of the cash surrender values of policies.

(c) Considerations received on annuity contracts shall not be included in total direct premium income and shall not be subject to tax.

(d) Each authorized, unauthorized, or formerly authorized domestic, foreign, and alien insurer shall pay to the Treasurer of State through the commissioner, as a tax imposed for the privilege of transacting business in this state, a tax upon the net premiums and net considerations, except as provided in § 26-57-605. The tax shall be computed thereon at a rate of two and one-half percent (21/2%). The premiums written shall be reported at such times and in such form and context as prescribed by the commissioner; and the taxes shall be paid on a quarterly estimate basis as prescribed by the commissioner and shall be reconciled annually at the time of filing the annual report required in subsections (a)-(c) of this section.

(e) That portion of the tax paid by an insurer in accordance with § 24-11-809 shall be separately specified in the report in such manner as may be prescribed by the commissioner to enable the commissioner to make a proper apportionment of the funds.



§ 26-57-604 - Remittance of tax.

(a) (1) (A) Coincident with the filing of the tax report, each authorized life or accident and health insurer, including licensed health maintenance organizations, may apply for a credit for the noncommissioned salaries and wages of the insurer's Arkansas employees which are paid in connection with its insurance operations.

(B) The credit may be applied as an offset against the premium tax imposed in § 26-57-603(d) on life and accident and health insurance.

(2) (A) In no event shall the offset reduce the accident and health premium tax due by more than eighty percent (80%).

(B) In no event shall the offset reduce the life premium tax due by more than seventy percent (70%).

(C) The taxes shall be reported and paid on a quarterly estimated basis as prescribed by the Insurance Commissioner and shall be reconciled annually at the time of filing the annual report required in § 26-57-603(a)-(c).

(3) Furthermore, an employee must be employed for six (6) months in the facilities for the salary or wages to be eligible to qualify for the life or disability premium tax credit.

(4) (A) (i) Except as provided in subdivision (a)(4)(B) of this section, on or before March 1 of each year, any such authorized life or accident and health insurer, including health maintenance organizations, desiring to qualify under this provision shall furnish the appropriate data and request on forms prescribed by the commissioner.

(ii) For purposes of calculating the taxes under §§ 23-63-102 -- 23-63-104, an insurer qualifying for a credit under this section shall compute the tax due under §§ 23-63-102 -- 23-63-104, if any, by using an Arkansas premium tax rate of two and one-half percent (21/2%).

(B) (i) Subdivision (a)(4)(A) of this section shall only apply for tax years beginning prior to January 1, 2000.

(ii) On or before March 1 of 2000 and each year thereafter, any such authorized life or disability insurer, including health maintenance organizations, desiring to qualify under this provision shall furnish the appropriate data and request on forms prescribed by the commissioner.

(iii) However, for purposes of calculating the taxes under §§ 23-63-102 -- 23-63-104, an insurer qualifying for a credit under this section shall compute the tax due under §§ 23-63-102 -- 23-63-104, if any, by using an Arkansas premium tax rate of two and one-half percent (21/2%) without regard to the credit specified in this section.

(b) (1) Each insurer other than those in § 26-57-603(d) and subsection (a) of this section shall pay to the Treasurer of State through the commissioner, as a tax imposed for the privilege of transacting business in this state, a tax at the rate of two and one-half percent (21/2%) upon the net premiums and net considerations on all kinds of insurance, except as provided in § 26-57-605.

(2) The taxes shall be paid on a quarterly estimate basis as prescribed by the commissioner and shall be reconciled annually at the time of filing the annual report required in § 26-57-603(a)-(c).

(c) (1) In addition to any premium tax credit not related to the same eligible property for which an insurer qualifies under subsection (a) of this section, there is allowed a premium tax credit for the amount of the Arkansas historic rehabilitation income tax credit allowed by the certification of completion issued by the Department of Arkansas Heritage under the Arkansas Historic Rehabilitation Income Tax Credit Act, § 26-51-2201 et seq.

(2) The premium tax credit under this subsection may be used to offset the premium tax imposed by §§ 26-57-603 -- 26-57-605.

(3) The amount of the premium tax credit under this section that may be claimed by the taxpayer in a tax year shall not exceed the amount of premium tax due by the taxpayer.

(4) Any unused premium tax credit may be carried forward for a maximum of five (5) consecutive taxable years for credit against the premium tax.

(5) The Insurance Commissioner shall promulgate rules to implement this section.



§ 26-57-605 - Wet marine and foreign trade insurers -- Report and remittance of tax.

(a) As to wet marine and foreign trade insurance written in this state during the preceding calendar year, on or before March 1 of each year, each authorized, unauthorized, or formerly authorized insurer shall file its report with the Insurance Commissioner, on forms as prescribed by the commissioner of its gross underwriting profit thereon.

(b) As a tax imposed for the privilege of transacting such insurance in this state, a tax of three-quarters of one percent (3/4%) of the gross underwriting profit shall be reported and paid on a quarterly estimate basis at such times and upon forms as shall be prescribed by the commissioner and reconciled annually at the time of filing the annual report.

(c) (1) The gross underwriting profit shall be ascertained by deducting from the net premiums, which are the gross premiums less all return premiums and premiums for reinsurance, on wet marine and foreign trade insurance contracts, the net losses paid, which are the gross losses paid less salvage and recoveries on reinsurance ceded, during the calendar year under those contracts.

(2) In the case of insurers issuing participating contracts, the gross underwriting profit shall not include for computation of the tax prescribed by this section the amounts refunded or paid as participation dividends by the insurers to the holders of the contracts.

(d) As used in this subchapter, "wet marine and foreign trade insurance" includes only:

(1) Insurances upon vessels, crafts, hulls, and of interests therein, of, or with relations thereto;

(2) Insurance of marine builder's risks, marine war risks, and contracts of marine protection and indemnity insurance;

(3) Insurance of freights and disbursements pertaining to a subject of insurance coming within this definition; and

(4) Insurance of personal property and interests therein, in course of exportation from or importation into any country, or in course of transportation, and while being prepared for and while awaiting shipment, and during any delays, storage, trans-shipment, or reshipment incident thereto.



§ 26-57-607 - Failure to report and pay tax.

(a) The Insurance Commissioner in his or her discretion may suspend or revoke the certificate of authority of any insurer or health maintenance organization that fails to report and pay the premium tax levied under §§ 26-57-604 and 26-57-605 on the date due or during any reasonable extension of time which may have been expressly granted by the commissioner for good cause upon the insurer's request.

(b) In addition, any insurer or health maintenance organization that fails to report or pay the tax when due shall be subject to a penalty of one hundred dollars ($100) for each day of the delinquency. The penalty shall be collected by the commissioner if necessary by a civil suit therefor brought by the commissioner in the Pulaski County Circuit Court, unless the penalty is waived by the commissioner upon a showing by the insurer or organization of good cause for its failure to file its report or tax payment on or before the date due.



§ 26-57-608 - Nonliability of officers as to taxes or fees paid under invalid laws.

No personal liability shall arise against any director, trustee, officer, or agent of any insurer by reason of any payment made by or on behalf of such insurer on account of any taxes, licenses, or fees paid pursuant to any law, even though such law is subsequently held to be invalid.



§ 26-57-610 - Disposition of taxes.

The Insurance Commissioner shall deposit all taxes collected under the provisions of §§ 26-57-604 and 26-57-605 into the State Treasury, and on the last business day of each month the Treasurer of State shall classify such taxes as to the following types of revenues and credit the net amounts respectively of taxes collected under the provisions of §§ 26-57-604 and 26-57-605 as indicated in this section:

(1) The taxes based on premiums collected as special revenues shall be distributed to the respective cities, incorporated towns, and fire protection districts in this state for credit to the respective firemen's relief and pension funds;

(2) Except as provided in subdivision (3) of this section, all other taxes collected under §§ 26-57-604 and 26-57-605 shall be classified as general revenues, and the net amount of taxes collected under §§ 26-57-604 and 26-57-605 shall be credited to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.; and

(3) Amounts collected under §§ 26-57-604 and 26-57-605 above the forecasted level for insurance premium taxes set by the Chief Fiscal Officer of the State under § 10-3-1404(a) shall be credited by the Treasurer of State to the Arkansas Medicaid Program Trust Fund and shall be disbursed and used for the sole purpose of increasing per diem reimbursement for general hospital inpatient services provided to Medicaid beneficiaries and to increase private duty nursing rates for registered nurses and licensed practical nurses in home health agencies in the following amounts: Click here to view image.



§ 26-57-611 - Disposition of nonallocated funds.

The Insurance Commissioner shall deposit all premium taxes collected under this subchapter that are not allocated and appropriated for the various funds under the Workers' Compensation Law, § 11-9-101 et seq., for the Arkansas Fire and Police Pension Review Board and firemen's relief and pension funds under § 24-11-809 and for the Arkansas Fire and Police Pension Review Board and police officer's pension and relief funds under § 24-11-301 into the State Treasury as general revenues.



§ 26-57-612 - Quarterly premium taxes.

Any insurer, health maintenance organization, or other entity which is required by any section of the Arkansas Code to report and pay quarterly premium taxes, and has a total quarterly premium tax due of twenty-five dollars ($25.00) or less may defer payment of such sum to the following quarter or quarters of that calendar year, provided such tax payment is remitted to the State Insurance Department no later than March 1 of the following year coincident with the required filing of the annual statement.



§ 26-57-613 - Exceptions.

The provisions of this subchapter shall not be applicable to surplus line insurers on the Insurance Commissioner's approved list.



§ 26-57-614 - Fire protection services -- Additional tax.

(a) (1) It is found and determined by the General Assembly that additional funding is needed to improve the fire protection services in this state.

(2) It is further found and determined that the public policy of this state is to provide adequate fire protection services for property of citizens through the use of properly trained and equipped firefighters, and that the provisions of this section and §§ 14-284-401 -- 14-284-409 are necessary in furtherance of the public health and safety.

(b) In addition to the premium taxes collected from insurers under other provisions of Arkansas law, each authorized insurer and each formerly authorized insurer shall pay to the Fire Protection Premium Tax Fund a tax at the rate of one-half of one percent (1/2%) on net direct written premiums for coverages upon real and personal property, including, but not limited to, fire, allied lines, farm owner and homeowner multiple peril, vehicle physical damage, and vehicle collision, or any combination thereof.

(c) This tax shall be collected by the Insurance Commissioner from the insurers at the same time and in the same manner as provided in the premium tax sections of the laws of this state under this subchapter and deposited into the fund.

(d) An assessment upon which this premium tax is based shall be made on forms prescribed by the commissioner.

(e) (1) A premium tax payment shall be made upon a company check payable to the fund.

(2) If the cumulative premium tax payment is less than twenty-five dollars ($25.00), then the insurer may defer payment to the following quarter or quarters of the current calendar year but shall pay the tax no later than March 1 of the following year.

(f) The provisions of this section and § 14-284-401 et seq. are intended to be supplemental to current provisions of Arkansas law, and shall not be construed as repealing or superseding any other laws applicable thereto.



§ 26-57-615 - Domiciled insurers' premium tax credit for certain fees payable to other jurisdictions.

(a) If, by the laws of any state other than Arkansas or by the retaliatory laws of any state other than Arkansas, any insurer domiciled in Arkansas on or after April 6, 1993, shall be required to pay any fee based on the insurer's premium volume in such other state of licensure, and the fee imposed by such other state is due and payable either because the administrative and financial regulatory fee, "financial fee", based on premium volume assessed by the State Insurance Department Trust Fund Act, § 23-61-701 et seq., as it is popularly known, on insurers licensed in Arkansas and organized or domiciled in such other state is greater than the comparable fee assessed in such other state, or such other state has no comparable fee but requires payment on a retaliatory basis, then to the extent such fee amounts are legally due and are paid in such other state, any insurer domiciled in Arkansas on and after April 6, 1993, may claim a dollar-for-dollar credit for such fees paid against its annual premium taxes due the State of Arkansas under this subchapter, but such credit shall only be calculated on the amount which would not have been required to be paid in such other state of licensure in the absence of the existence of the financial fee assessed under the State Insurance Department Trust Fund Act, § 23-61-701 et seq., and in no event shall the credit permitted by this section exceed ninety percent (90%) of the insurer's annual premium tax due the State of Arkansas.

(b) (1) Credits permitted in subsection (a) of this section shall be reported annually on March 1.

(2) The Insurance Commissioner shall prescribe the forms for reporting such credits and further shall examine insurer claims for credit made under this section.

(3) If the commissioner shall determine that any amount for which a credit shall have been claimed was not legally due to another state, or that an error exists in the amount of the credit shown on such return, or the amount claimed is a refund or refunded, the commissioner shall take appropriate action under any and all civil and administrative Arkansas laws at the commissioner's disposal, including suspension or revocation of the Arkansas certificate of authority of the noncomplying insurer, for collection and recovery of the premium tax due resulting from the disallowance of a claim for credit made under this section or to disallow any such claim for refund.



§ 26-57-616 - Time limitations for assessments, collection, and refunds.

(a) No assessment of any insurance premium tax levied under §§ 11-9-301 -- 11-9-307, 23-75-119, 23-76-131, or this subchapter shall be made after the expiration of five (5) years from the date the tax report was required to be filed or the date the tax report was filed, whichever period expires later.

(b) No amended tax report or verified claim for credit or refund of an overpayment of any insurance premium tax collected under §§ 11-9-301 -- 11-9-307, 23-75-119, 23-76-131, or this subchapter shall be filed after five (5) years from the date the tax report was required to be filed or the date the tax report was filed, whichever period expires later, nor shall any credit, overpayment, or previously unclaimed offset, deduction, or other reduction be paid or allowed.

(c) All usual and customary records used in the preparation of a tax report shall be maintained for a period of five (5) years after the tax report was required to be filed or was filed, whichever period expires later.






Subchapter 7 - -- Inedible Fats and Oils Collectors



Subchapter 8 - -- Additional Tax on Tobacco Products

§ 26-57-801 - Excise tax.

(a) Every person required by the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., to pay the excise tax on tobacco products and every other person selling cigarette paper at wholesale within this state shall also pay an excise tax on the sale of cigarette paper.

(b) The tax shall be in the amount of twenty-five cents (25cent(s)) per package of approximately thirty-two (32) sheets.

(c) The tax shall be remitted to the Director of the Department of Finance and Administration at the same time and in the same manner as prescribed by the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.

(d) The director shall promulgate such regulations as the director deems necessary for the implementation of this section.



§ 26-57-802 - Additional tax -- Applicability -- Reporting and remitting.

(a) In addition to any other taxes levied on cigarettes, there is levied a tax of fifty cents (50cent(s)) per one thousand (1000) cigarettes sold in the state.

(b) (1) The additional tax levied in this section shall also be applicable to cigarettes sold in Arkansas within three hundred feet (300') of a state line or in any city that adjoins a state line. It is the intent of this section that the rate of tax on cigarettes sold in Arkansas within three hundred feet (300') of a state line or in any Arkansas city that adjoins a state line shall be:

(A) The rate imposed by law on cigarettes sold in the adjoining state plus the fifty cents (50cent(s)) per one thousand (1,000) cigarettes levied in this section and cited in § 26-57-803(a)(2); or

(B) The rate imposed by law on cigarettes sold in the adjoining state plus the twenty-five cents (25cent(s)) per one thousand (1,000) cigarettes levied in this section and cited in § 26-57-803(a)(3).

(2) The rate shall not exceed the total tax levied on cigarettes in this state.

(c) The additional tax levied in this section shall be reported and remitted in the same manner and at the same time as other taxes levied on cigarettes in the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.

(d) (1) The first three million dollars ($3,000,000) of the net revenues derived from the additional tax levied in this section shall be deposited into the State Treasury to the credit of the Aging and Adult Services Fund Account, to be used exclusively for transportation services benefitting the elderly, including the Meals on Wheels Program and the remainder shall be deposited into the State Treasury as general revenues.

(2) As used in this subsection and pertaining to taxes levied on cigarettes, "the first three million dollars ($3,000,000) of the net revenues derived from the additional tax" means the first three million dollars ($3,000,000) each year of the net revenues derived from the additional tax.

(e) As provided in § 26-57-244, the Director of the Department of Finance and Administration may make a direct assessment of excise tax against any person in possession of an untaxed tobacco product or unstamped cigarettes.



§ 26-57-803 - Additional tax -- Applicability.

(a) (1) In addition to the excise or privilege taxes levied under §§ 26-57-208 and 26-57-802, there is levied a tax of four dollars and seventy-five cents ($4.75) per one thousand (1,000) cigarettes sold in the state.

(2) Whenever there are two (2) adjoining cities, each with a population of five thousand (5,000) or more separated by a state line, the tax on cigarettes sold in such adjoining Arkansas city shall be at the rate imposed by law on cigarettes sold in the adjoining city outside of Arkansas plus the fifty cents (50cent(s)) per one thousand (1,000) cigarettes presently imposed by § 26-57-802. The tax shall not exceed the tax upon cigarettes imposed by this subchapter.

(3) The tax on cigarettes sold in Arkansas within three hundred feet (300') of a state line, in any Arkansas city which adjoins a state line, or in any city that is separated only by a navigable river from a city that adjoins a state line shall be at the rate imposed by law on cigarettes sold in the adjoining state plus the twenty-five cents (25cent(s)) per one thousand (1,000) cigarettes presently imposed by § 26-57-802. The tax shall not exceed the tax upon cigarettes imposed by this subchapter.

(4) (A) The tax on cigarettes shall be at the rate imposed by law on cigarettes sold in the adjoining state plus the additional tax levied by § 26-57-802 when the cigarettes are sold in an Arkansas city or incorporated town whose corporate limits adjoin the corporate limits of an Arkansas border city.

(B) As used in subdivision (a)(4)(A) of this section, "Arkansas border city" means a city that is entitled to the border zone cigarette tax rate and is separated by a navigable river from a city in the other state that is located in a metropolitan statistical area designated by the United States Census Bureau with a population of at least one million (1,000,000).

(C) The tax shall not exceed the tax upon cigarettes otherwise imposed under Arkansas law.

(b) In addition to the tax imposed by § 26-57-208(2), there is levied an additional excise or privilege tax on the sale of tobacco products other than cigarettes by wholesalers to retailers or by licensed retailers to the Director of the Department of Finance and Administration at seven percent (7%) of the manufacturer's selling price. The tax shall be computed before discounts.

(c) (1) (A) The taxes levied by this section shall be reported and paid by wholesalers licensed pursuant to § 26-57-214.

(B) However, retailers shall be liable for reporting and paying these taxes when a retailer purchases tobacco products directly from a manufacturer or from a wholesaler or distributor not licensed pursuant to § 26-57-214.

(2) (A) Any taxpayer who fails to report and remit the tobacco tax due on tobacco products purchased from manufacturers, distributors, or wholesalers who are not licensed under § 26-57-214 shall be subject to the following penalties:

(i) Five percent (5%) of the total tobacco tax due for the first offense;

(ii) Twenty percent (20%) of the total tobacco tax due for the second offense; and

(iii) Twenty-five percent (25%) of the total tobacco tax due for the third and any subsequent offenses.

(B) In addition, the taxpayer's retail cigarette/tobacco permit shall be revoked for a period of ninety (90) days for the third and any subsequent offenses.

(3) The provisions of this subsection shall not affect the provisions of § 26-57-228.

(d) As provided in § 26-57-244, the director may make a direct assessment of excise tax against any person in possession of an untaxed tobacco product or unstamped cigarettes.



§ 26-57-804 - Additional tax on cigarettes.

(a) In addition to the excise or privilege taxes levied under §§ 26-57-208, 26-57-802, 26-57-803, and 26-57-1101, there is levied an additional tax of twelve dollars and fifty cents ($12.50) per one thousand (1,000) cigarettes sold in the state.

(b) (1) (A) Whenever there are two (2) adjoining cities each with a population of five thousand (5,000) or more separated by a state line, the tax on cigarettes sold in the adjoining Arkansas city shall be at the rate imposed by law on cigarettes sold in the adjoining city outside Arkansas.

(B) The tax shall not exceed the tax upon cigarettes imposed by Arkansas law.

(2) (A) The tax on cigarettes sold in Arkansas within three hundred feet (300') of a state line in any Arkansas city that adjoins a state line or in any city that is separated only by a navigable river from a city that adjoins a state line shall be at the rate imposed by law on cigarettes sold in the adjoining state.

(B) The tax shall not exceed the tax upon cigarettes imposed by Arkansas law.

(3) (A) The tax on cigarettes shall be at the rate imposed by law on cigarettes sold in the adjoining state if the cigarettes are sold in an Arkansas city or incorporated town whose corporate limits adjoin the corporate limits of an Arkansas border city.

(B) As used in subdivision (b)(3)(A) of this section, "Arkansas border city" means a city that is entitled to the border zone cigarette tax rate and is separated by a navigable river from a city in the other state that is located in a metropolitan statistical area designated by the United States Census Bureau with a population of at least one million (1,000,000).

(C) The tax shall not exceed the tax upon cigarettes otherwise imposed under Arkansas law.

(4) (A) A wholesaler or retailer shall not sell cigarettes to a retailer located outside a border zone described in subdivisions (b)(1)-(3) of this section unless the full amount of tax levied by this section and §§ 26-57-208, 26-57-802, 26-57-803, and 26-57-1101 without regard to any reduced border zone rate has been paid as evidenced by cigarette stamps affixed to each container of cigarettes.

(B) A retailer located outside a border zone described in subdivisions (b)(1)-(3) of this section shall not possess or offer for sale cigarettes unless the full amount of tax levied by this section and §§ 26-57-208, 26-57-802, 26-57-803, and 26-57-1101 without regard to any reduced border zone rate has been paid as evidenced by cigarette stamps affixed to each container of cigarettes.

(C) A violation of this subdivision (b)(4) shall be grounds for the suspension or revocation of a permit or license issued by the Director of Arkansas Tobacco Control.

(c) The exemptions and waivers allowed under §§ 26-57-209 and 26-57-210 shall apply to this section.

(d) The additional tax levied under this section shall be imposed, reported, remitted, and administered in the same manner and at the same time as other taxes levied on cigarettes in the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.

(e) The Director of the Department of Finance and Administration shall pay the commission authorized by § 26-57-236 with respect to the tax levied by this section.

(f) The revenue derived from the additional tax imposed by this section shall be credited to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed with the other gross general revenue collections.

(g) As provided in § 26-57-244, the director may make a direct assessment of excise tax against any person in possession of unstamped cigarettes.



§ 26-57-805 - Additional tax on tobacco products other than cigarettes.

(a) (1) In addition to the excise or privilege taxes levied under §§ 26-57-208, 26-57-803, and 26-57-1102, there is levied an additional tax on tobacco products other than cigarettes on the first sale to wholesalers or retailers within the state at seven percent (7%) of the manufacturer's selling price.

(2) The tax shall be computed on the manufacturer's actual invoice price before discounts and deals.

(b) (1) The tax levied by this section shall be reported and paid by wholesalers licensed pursuant to § 26-57-214.

(2) However, retailers shall be liable for reporting and paying this tax when a retailer purchases tobacco products directly from a manufacturer or from a wholesaler or distributor not licensed pursuant to § 26-57-214.

(c) The exemptions and waivers allowed under §§ 26-57-209 and 26-57-210 shall apply to this section.

(d) The revenue derived from the additional tax imposed by this section shall be credited to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed with the other gross general revenue collections for that month.

(e) As provided in § 26-57-244, the Director of the Department of Finance and Administration may make a direct assessment of excise tax against any person in possession of an untaxed tobacco product.



§ 26-57-806 - Additional tax on cigarettes.

(a) In addition to the excise or privilege taxes levied under §§ 26-57-208, 26-57-802, 26-57-803, 26-57-804, and 26-57-1101, there is levied an additional tax of twenty-eight dollars ($28.00) per one thousand (1,000) cigarettes sold in the state.

(b) (1) (A) Whenever there are two (2) adjoining cities each with a population of five thousand (5,000) or more separated by a state line, the tax on cigarettes sold in the adjoining Arkansas city shall be at the rate imposed by law on cigarettes sold in the adjoining city outside Arkansas.

(B) The tax shall not exceed the tax upon cigarettes imposed by Arkansas law.

(2) (A) The tax on cigarettes sold in Arkansas within three hundred feet (300') of a state line in any Arkansas city that adjoins a state line or in any city that is separated only by a navigable river from a city that adjoins a state line shall be at the rate imposed by law on cigarettes sold in the adjoining state.

(B) The tax shall not exceed the tax upon cigarettes imposed by Arkansas law.

(3) (A) The tax on cigarettes sold in any Arkansas city or incorporated town whose corporate limits adjoin the corporate limits of an Arkansas border city shall be at the rate imposed by law on cigarettes sold in the adjoining state.

(B) As used in subdivision (b)(3)(A) of this section, "Arkansas border city" means a city which is entitled to the border zone cigarette tax rate and is separated by a navigable river from the city in the other state that is located in a metropolitan statistical area designated by the United States Census Bureau with a population of at least one million (1,000,000).

(C) The tax shall not exceed the tax upon cigarettes otherwise imposed under Arkansas law.

(4) (A) A wholesaler or retailer shall not sell cigarettes to a retailer located outside a border zone described in subdivisions (b)(1)-(3) of this section unless the full amount of tax levied by this section and §§ 26-57-208, 26-57-802, 26-57-803, 26-57-804, and 26-57-1101 without regard to any reduced border zone rate has been paid as evidenced by cigarette stamps affixed to each container of cigarettes.

(B) A retailer located outside a border zone described in subdivisions (b)(1)-(3) of this section shall not possess or offer for sale cigarettes unless the full amount of tax levied by this section and §§ 26-57-208, 26-57-802, 26-57-803, 26-57-804, and 26-57-1101 without regard to any reduced border zone rate has been paid as evidenced by cigarette stamps affixed to each container of cigarettes.

(C) A violation of this subdivision (b)(4) shall be grounds for the suspension or revocation of a permit or license issued by the Director of Arkansas Tobacco Control.

(c) The exemptions and waivers allowed under §§ 26-57-209 and 26-57-210 shall apply to this section.

(d) The additional tax levied under this section shall be imposed, reported, remitted, and administered in the same manner and at the same time as other taxes levied on cigarettes in the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.

(e) The revenue derived from the additional tax imposed by this section shall be credited to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed with the other gross general revenue collections for that month in accordance with the Revenue Stabilization Law, § 19-5-201 et seq.

(f) As provided in § 26-57-244, the Director of the Department of Finance and Administration may make a direct assessment of excise tax against any person in possession of unstamped cigarettes.



§ 26-57-807 - Additional tax on tobacco products other than cigarettes.

(a) (1) In addition to the excise or privilege taxes levied under §§ 26-57-208, 26-57-803, 26-57-805 and 26-57-1102, there is levied an additional tax on tobacco products other than cigarettes on the first sale to wholesalers or retailers within the state at thirty-six percent (36%) of the manufacturer's selling price.

(2) The tax shall be computed on the manufacturer's actual invoice price before discounts and deals.

(b) (1) The tax levied by this section shall be reported and paid by wholesalers licensed pursuant to § 26-57-214.

(2) However, retailers shall be liable for reporting and paying this tax when a retailer purchases tobacco products directly from a manufacturer or from a wholesaler or distributor not licensed under § 26-57-214.

(c) The exemptions and waivers allowed under §§ 26-57-209 and 26-57-210 shall apply to this section.

(d) The additional tax levied under this section shall be imposed, reported, remitted, and administered in the same manner and at the same time as other taxes levied on cigarettes in the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.

(e) The revenue derived from the additional tax imposed by this section shall be credited to the General Revenue Fund Account of the State Apportionment Fund, there to be distributed with the other gross general revenue collections for that month in accordance with the Revenue Stabilization Law, § 19-5-201 et seq.

(f) As provided in § 26-57-244, the Director of the Department of Finance and Administration may make a direct assessment of excise tax against any person in possession of an untaxed tobacco product.






Subchapter 9 - -- Arkansas Soft Drink Tax Act

§ 26-57-901 - Title.

This subchapter shall be known and may be cited as the "Arkansas Soft Drink Tax Act" and is hereby declared to levy a state tax as defined in the Arkansas Tax Procedure Act, § 26-18-101 et seq.



§ 26-57-902 - Definitions.

(a) Terms used in this subchapter which are defined by the Arkansas Tax Procedure Act, § 26-18-101 et seq., shall have the meaning set out in the Arkansas Tax Procedure Act, § 26-18-101 et seq., unless otherwise provided or unless a different meaning is required by the use of the term.

(b) As used in this subchapter:

(1) "Bottle" means any closed or sealed glass, metal, paper, plastic, or any other type of container regardless of the size or shape of such container;

(2) "Bottled soft drinks" means any complete, ready to consume, nonalcoholic drink, whether carbonated or not, commonly referred to as a "soft drink", contained in any bottle;

(3) "Director" means the Director of the Department of Finance and Administration or his or her authorized agent;

(4) "Distributor, manufacturer, or wholesale dealer" means any person who receives, stores, manufactures, bottles, or sells bottled soft drinks, soft drink syrups, simple syrups, or powders, or base products for mixing, compounding, or making soft drinks for sale to retail dealers, other manufacturers, wholesale dealers, or distributors for resale purposes;

(5) "Milk" means:

(A) Natural liquid milk, regardless of animal source or butterfat content;

(B) Natural milk concentrate, whether or not reconstituted, regardless of animal source or butterfat content; or

(C) Dehydrated natural milk, whether or not reconstituted;

(6) "Natural fruit juice" means the:

(A) Original liquid resulting from the pressing of fruit;

(B) Liquid resulting from the reconstitution of natural fruit juice concentrate; or

(C) Liquid resulting from the restoration of water to dehydrated natural fruit juice;

(7) "Natural vegetable juice" means the:

(A) Original liquid resulting from the pressing of vegetables;

(B) Liquid resulting from the reconstitution of natural vegetable juice concentrate; or

(C) Liquid resulting from the restoration of water to dehydrated natural vegetable juice;

(8) "Nonalcoholic beverage" means and includes all beverages not subject to tax under § 3-7-104;

(9) "Place of business" means any place:

(A) Where soft drinks, syrups, simple syrups, powder, or base products are manufactured; or

(B) Where bottled soft drinks, soft drink syrup, simple syrup, soft drink powder, or other soft drink base product, or any other item taxed under this subchapter is received;

(10) "Powder" or "other base" means a solid mixture of basic ingredients used in making, mixing, or compounding soft drinks by mixing the powder or other base with water, ice, syrup or simple syrup, fruits, vegetables, fruit juice, vegetable juice, or any other product suitable to make a complete soft drink;

(11) "Retailer" or "retail dealer" means any person, other than a manufacturer, distributor, or wholesaler, who receives, stores, mixes, compounds, or manufactures any soft drink and sells or otherwise dispenses the soft drink to the ultimate consumer;

(12) (A) "Sale" means the transfer of title or possession for a valuable consideration of tangible personal property regardless of the manner by which the transfer is accomplished.

(B) When a retailer is also acting as a wholesaler or distributor, the duty to report and pay the tax imposed by this subchapter arises when the property is transferred to a retail store for sale to the ultimate consumer, as reflected by the records of the taxpayer;

(13) "Simple syrup" means a mixture of sugar and water;

(14) (A) "Soft drink" means any nonalcoholic beverage sold for human consumption including, but not limited to, the following:

(i) Soda water;

(ii) Ginger ale;

(iii) All drinks commonly referred to as "cola";

(iv) Lime, lemon, lemon-lime, and other flavored drinks, whether naturally or artificially flavored, including any fruit or vegetable drink containing ten percent (10%) or less natural fruit juice or natural vegetable juice; and

(v) All other drinks and beverages commonly referred to as "soft drinks".

(B) "Soft drink" does not include coffee or tea unless the coffee or tea is bottled as a liquid for sale; and

(15) "Syrup" means the liquid mixture of basic ingredients used in making, mixing, or compounding soft drinks by mixing the syrup with water, simple syrup, ice, fruits, vegetables, fruit juice, vegetable juice, or any other product suitable to make a complete soft drink.



§ 26-57-903 - Administration.

This subchapter is to be administered in all respects in accordance with the Arkansas Tax Procedure Act, § 26-18-101 et seq., unless otherwise provided.



§ 26-57-904 - Tax rate.

(a) There is hereby levied and there shall be collected a tax upon every distributor, manufacturer, or wholesale dealer, to be calculated as follows:

(1) Two dollars ($2.00) per gallon for each gallon of soft drink syrup or simple syrup sold or offered for sale in the State of Arkansas;

(2) Twenty-one cents (21cent(s)) per gallon for each gallon of bottled soft drinks sold or offered for sale in the State of Arkansas; and

(3) (A) When a package or container of powder or other base product, other than a syrup or simple syrup, is sold or offered for sale in Arkansas, and the powder is for the purpose of producing a liquid soft drink, then the tax on the sale of each package or container shall be equal to twenty-one cents (21cent(s)) for each gallon of soft drink which may be produced from each package or container by following the manufacturer's directions.

(B) This tax applies when the sale of the powder or other base is sold to a retailer for sale to the ultimate consumer after the liquid soft drink is produced by the retailer.

(b) (1) Any retailer or retail dealer who purchases bottled soft drinks, soft drink syrup, simple syrup, powder, or base product from an unlicensed distributor, manufacturer, or wholesale dealer shall be liable for the tax levied in subsection (a) of this section on those purchases.

(2) A retailer shall not be subject to this tax if the retailer purchases syrups, simple syrups, powders or base products, or soft drinks from a supplier licensed under § 26-57-909.



§ 26-57-905 - Exemptions.

The following shall be exempt from the tax levied by § 26-57-904:

(1) Syrups, simple syrups, powders or base products, or soft drinks sold to the United States Government;

(2) Syrups, simple syrups, powders or base products, or soft drinks exported from the State of Arkansas by a distributor, wholesaler, or manufacturer;

(3) Any powder or base product that is used in preparing coffee or tea;

(4) Any frozen concentrate or freeze-dried concentrate to which only water is added to produce a soft drink containing more than ten percent (10%) natural fruit juice or natural vegetable juice;

(5) Any soft drink containing more than ten percent (10%) natural fruit juice or natural vegetable juice;

(6) Syrups, simple syrups, powders or base products, or soft drinks sold by one (1) distributor, wholesaler, or manufacturer to another distributor, wholesaler, or manufacturer who holds a license issued by the Director of the Department of Finance and Administration under the provisions of § 26-57-909 as a distributor, wholesaler, or manufacturer, provided that the license number of the distributor, wholesaler, or manufacturer to whom the soft drink is sold is clearly shown on the invoice for the sale which is claimed to be exempt. This exemption shall not apply to any sale to a retailer;

(7) Any product whether sold in liquid or powder form which is intended by the manufacturer for consumption by infants and which is commonly referred to as "infant formula";

(8) Any product whether sold in liquid or powder form which is intended by the manufacturer for use as a dietary supplement or for weight reduction;

(9) Water to which no flavoring, whether artificial or natural, or carbonation has been added;

(10) Any powder or other base product which is intended by the manufacturer to be sold and used for the purpose of domestically mixing soft drinks by the ultimate consumer; and

(11) Any product containing milk or milk products.



§ 26-57-906 - Tax reporting.

(a) (1) The tax levied by § 26-57-904 shall be paid by the distributor, wholesaler, or manufacturer when the syrup, powder or base product, or soft drink is sold.

(2) The tax levied by § 26-57-904 shall be paid by a retailer who purchases syrups, powder or base products, or soft drinks from an unlicensed distributor, wholesaler, or manufacturer.

(b) The distributor, wholesaler, or manufacturer and any retailer subject to this tax shall file a monthly return and remit the tax for the month to the Director of the Department of Finance and Administration on or before the fifteenth day of the month next following the month in which the sale or purchase was made.

(c) (1) The returns shall be made upon forms prescribed and furnished by the director and signed by the person required to collect and remit the tax or the person's agent.

(2) The return shall contain such information as the director shall require for the proper administration of this subchapter.



§ 26-57-907 - Tax rate.

(a) If a distributor, manufacturer, or wholesale dealer sells bottled soft drinks, soft drink syrups, powders, or base products to retailers or retail dealers located in a city or incorporated town which is subject to the border city tax rate provided in § 26-52-303, then the tax shall be at the same rate as imposed by the adjoining state on distributors, manufacturers, or wholesale dealers, not to exceed the rate imposed by § 26-57-904.

(b) If a retailer or retail dealer is located in a city or incorporated town which is subject to the border city tax rate provided by § 26-52-303 and the retailer or retail dealer purchases bottled soft drinks, soft drink syrup, powder, or base products from an unlicensed distributor, manufacturer, or wholesale dealer, then the tax imposed by § 26-57-904 shall be at the same rate imposed by the adjoining state, not to exceed the rate imposed by § 26-57-904.



§ 26-57-908 - Disposition of revenues.

The revenues derived from the tax collected under this subchapter shall be remitted to the Treasurer of State, who shall deposit the revenues as trust funds into the State Treasury and shall credit the proceeds to the trust fund known as the Arkansas Medicaid Program Trust Fund.



§ 26-57-909 - Licenses.

(a) All distributors, wholesalers, or manufacturers of soft drinks, whether located within or without the State of Arkansas, who sell or offer syrups, simple syrups, powders, or base products, or soft drinks for sale to retail dealers within the State of Arkansas shall obtain a license for the privilege of conducting such business within Arkansas from the Director of the Department of Finance and Administration.

(b) Any retailer who purchases syrups, simple syrups, powders, or base products, or soft drinks from an unlicensed manufacturer, wholesaler, or distributor shall obtain a license for the privilege of conducting such business from the director.

(c) Any person required to obtain a license under this subchapter shall obtain a license for each place of business owned or operated by the person.

(d) The license shall be conspicuously displayed at the place of business for which it was issued.






Subchapter 10 - -- Vending Devices Sales Tax

§ 26-57-1001 - Definitions.

As used in this subchapter:

(1) "Director" means the Director of the Department of Finance and Administration or his or her authorized agents;

(2) "Person" means any individual, partnership, corporation, limited liability corporation, association, organization, or nonprofit corporation, and any county or municipal subdivision of this state;

(3) (A) "Vending device" means any machine or manual device which dispenses tangible personal property after a coin or thing of value is inserted.

(B) "Vending device" does not include devices used exclusively for the purpose of selling cigarettes, newspapers, magazines, or postage stamps; and

(4) "Vending device operator" means any person who sells tangible personal property through vending devices, and who elects to pay the taxes imposed by § 26-57-1002.



§ 26-57-1002 - Registration -- Records -- Amount of tax.

(a) Any person who sells tangible personal property through vending devices may elect to register with the Director of the Department of Finance and Administration as a vending device operator and pay the state and local sales and use taxes as provided in this section.

(b) Any person who elects to register as a vending device operator shall obtain a gross receipts tax permit from the director as provided in § 26-52-201 et seq.

(c) (1) All tangible personal property purchased by a vending device operator for resale through a vending device shall be purchased exempt from the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and any local sales and use taxes pursuant to the sale for resale exemption provided for in § 26-52-401(12).

(2) The vending device operator shall maintain suitable records reflecting all purchases of tangible personal property during each calendar month for resale through a vending device.

(d) (1) (A) (i) A tax of four and one-half percent (41/2%) is levied on the purchase price of all tangible personal property purchased or withdrawn from inventory during each calendar month by a vending device operator for resale through a vending device.

(ii) (a) An additional tax of one and one-half percent (11/2%) is levied on the purchase price of all tangible personal property purchased or withdrawn from inventory during each calendar month by a vending device operator for resale through a vending device.

(b) The additional tax levied under subdivision (d)(1)(A)(ii)(a) of this section shall be special revenue and credited to the Educational Adequacy Fund.

(B) The taxes levied in subdivision (d)(1)(A) of this section shall be in lieu of any state gross receipts tax on the gross receipts or gross proceeds derived from the sale of the tangible personal property by the vending device operator through a vending device.

(2) (A) An additional tax of one percent (1%) is levied on the purchase price of all tangible personal property purchased or withdrawn from inventory during each calendar month for resale through a vending device.

(B) This tax shall be in lieu of any local gross receipts taxes imposed by any city or county of this state on the gross receipts or gross proceeds derived from the sale of the property by the vending device operator through a vending device.

(e) The taxes levied by subsection (d) of this section shall be reported and paid in the same manner and at the same time as prescribed by law for the reporting and payment of the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(f) When calculating the taxes due under this section, a vending device operator shall be allowed to deduct any manufacturer's rebates received which lower the final purchase price paid by the vending device operator for tangible personal property sold through a vending device.

(g) Any vending device operator who manufactures the product which is withdrawn from stock for sale through a vending device shall calculate the tax due by multiplying the tax rate set out in subsection (d) of this section by the selling price for which the person would sell the product to another vending device operator for resale through a vending device.



§ 26-57-1003 - Election not to register.

(a) Any person selling tangible personal property through a vending device, and who elects not to register as a vending device operator, shall:

(1) Surrender any gross receipts tax permits issued by the Director of the Department of Finance and Administration, unless the permit is needed to report taxable sales other than sales through a vending device; and

(2) (A) Pay the Arkansas gross receipts tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., the Arkansas compensating use tax under the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and any applicable local sales and use taxes to the person's vendor on all purchases of tangible personal property purchased for resale through a vending device.

(B) (i) The sale for resale exemption provided in § 26-52-401(12) shall not apply to purchases of tangible personal property for resale through vending devices unless the purchaser is registered with the director as a vending device operator.

(ii) However, any person not registered as a vending device operator who maintains property in inventory for subsequent resale on which the state and local sales and use taxes have not been paid, and who subsequently withdraws that property from inventory for sale through a vending device, shall report and pay the state and local sales and use taxes on the person's purchase price of such property withdrawn from inventory.

(b) Any person selling property through vending devices who has paid the state and local sales and use taxes in the manner provided by this section shall not be required to collect and remit state or local sales tax on sales of tangible personal property through the vending device.

(c) Any person who elects to pay tax on tangible personal property sold through vending devices in accordance with the provisions of this section and who manufactures the product which is withdrawn from stock for resale through a vending device shall pay the taxes due under this section by multiplying the tax rate by the selling price for which the person would sell the product to another for resale through a vending device.



§ 26-57-1004 - Identification of taxpayer -- Presumption of nonpayment.

(a) All persons who sell tangible personal property through vending devices shall affix the name and identification number, if any, of the person responsible for the payment of the taxes imposed by §§ 26-57-1002 and 26-57-1003.

(b) (1) (A) If any vending device does not have the information required by subsection (a) of this section affixed thereto, there shall be a presumption that the taxes imposed by this subchapter have not been paid.

(B) The Director of the Department of Finance and Administration shall seal any vending device subject to this presumption in such a manner as to prevent any further sales through the vending device and shall assess and collect a penalty of fifty dollars ($50.00) per vending device against the person selling tangible personal property through the vending device.

(2) The presumption in subdivision (b)(1) of this section shall be overcome if the person selling property through the vending device affixes the information required by this section to the vending device and proves that the taxes imposed by §§ 26-57-1002 and 26-57-1003 have been paid.



§ 26-57-1005 - Disposition of revenues. [Effective until October 1, 2011.]

(a) The revenues derived from § 26-57-1002(d)(1) shall be general revenues and shall be deposited into the State Treasury in the same manner as the Arkansas gross receipts tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(b) All revenues derived from § 26-57-1002(d)(2) shall be deposited by the Treasurer of State into the Identification Pending Trust Fund for Local Sales and Use Taxes in accordance with the provisions of §§ 26-74-221 and 26-75-223, and all revenues deposited into that fund shall be distributed to the cities and counties of this state in accordance with the provisions of §§ 26-74-221(a)(2)(C)(ii) and 26-75-223(a)(2)(C)(ii).

§ 26-57-1005 - Disposition of revenues. [Effective October 1, 2011.]

(a) The revenues derived from § 26-57-1002(d)(1) shall be general revenues and shall be deposited into the State Treasury in the same manner as the Arkansas gross receipts tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(b) All revenues derived from § 26-57-1002(d)(2) shall be deposited by the Treasurer of State into the Identification Pending Trust Fund for Local Sales and Use Taxes under §§ 26-74-221, 26-75-223, and 26-82-113, and all revenues deposited into that fund shall be distributed to the cities and counties of this state under §§ 26-74-221(a)(2)(C)(ii), 26-75-223(a)(2)(C)(ii), and 26-82-113(a)(2)(A)(ii).






Subchapter 11 - -- Tax on Tobacco Products to Fund Breast Cancer Control and Research

§ 26-57-1101 - Additional tax -- Cigarettes.

(a) In addition to the excise or privilege taxes levied under §§ 26-57-208 and 26-57-802, there is hereby levied a tax of one dollar twenty-five cents ($1.25) per one thousand (1000) cigarettes sold in the state.

(b) As provided in § 26-57-244, the Director of the Department of Finance and Administration may make a direct assessment of excise tax against any person in possession of unstamped cigarettes.



§ 26-57-1102 - Additional tax -- Tobacco products other than cigarettes.

(a) (1) In addition to the tax imposed by § 26-57-208(2), there is imposed an additional excise or privilege tax on tobacco products other than cigarettes on the first sale to wholesalers or retailers within the state at two percent (2%) of the manufacturer's selling price.

(2) The tax shall be computed on the actual manufacturer's invoice price before discounts and deals.

(b) (1) (A) The taxes levied by this section and § 26-57-1101 shall be reported and paid by wholesalers licensed pursuant to § 26-57-214.

(B) However, retailers shall be liable for reporting and paying these taxes when a retailer purchases tobacco products directly from a manufacturer or from a wholesaler or distributor not licensed pursuant to § 26-57-214.

(2) (A) Any taxpayer who fails to report and remit the tobacco tax due on tobacco products purchased from manufacturers, distributors, or wholesalers who are not licensed under § 26-57-214 shall be subject to the following penalties:

(i) Five percent (5%) of the total tobacco tax due for the first offense;

(ii) Twenty percent (20%) of the total tobacco tax due for the second offense; and

(iii) Twenty-five percent (25%) of the total tobacco tax due for the third and any subsequent offenses.

(B) In addition, the taxpayer's retail cigarette/tobacco permit shall be revoked for a period of ninety (90) days for the third and any subsequent offenses.

(3) The provisions of this subsection shall not affect the provisions of § 26-57-228.

(c) As provided in § 26-57-244, the Director of the Department of Finance and Administration may make a direct assessment of excise tax against any person in possession of untaxed tobacco products.



§ 26-57-1103 - Deposit of general revenues.

Notwithstanding Acts 2001 (1st Ex. Sess.), No. 2, § 11, beginning July 1, 2005, twenty-nine percent (29%) of all moneys collected from the additional tax levied in §§ 26-57-1101 and 26-57-1102 shall be deposited into the State Treasury as special revenue and distributed as follows:

(1) Twenty-five percent (25%) shall be credited to the University of Arkansas Medical Center Fund;

(2) Eight and one-third percent (81/3%) shall be credited to the Breast Cancer Control Fund;

(3) Eight and one-third percent (81/3%) shall be credited to the Breast Cancer Research Fund;

(4) Eight and one-third percent (81/3%) shall be credited to the Miscellaneous Agencies Fund Account for the Arkansas Prostate Cancer Foundation; and

(5) Fifty percent (50%) shall be credited to the Aging and Adult Services Fund Account of the Department of Human Services Fund to be used to assist the Meals on Wheels Program.



§ 26-57-1104 - Reporting and remittance.

The additional taxes levied in §§ 26-57-1101 and 26-57-1102 shall be reported and remitted in the same manner and at the same time as other taxes levied on cigarettes in the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.



§ 26-57-1105 - Applicability.

The tax levied in §§ 26-57-1101 and 26-57-1102 shall be in effect on and after July 1, 1997 and shall apply to any inventory or stocks of cigarettes or tobacco products held by a wholesaler or retailer on that date.



§ 26-57-1106 - Distribution of funds for breast cancer research and control -- Allocation of moneys.

(a) All remaining moneys collected from the additional tax levied in §§ 26-57-1101 and 26-57-1102 shall be deposited into the State Treasury as special revenues to be distributed as follows:

(1) Twenty percent (20%) shall be credited to the Breast Cancer Research Fund, which is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State to be used exclusively for the purposes set forth in § 20-15-1303; and

(2) (A) Eighty percent (80%) shall be credited to the Breast Cancer Control Fund, which is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State to be used exclusively for the purposes set forth in § 20-15-1304 and at the option of the Department of Health in an amount not to exceed the amount appropriated by the General Assembly for the purpose of cervical cancer control.

(B) The Director of the Department of Health shall be the disbursing officer for the Breast Cancer Control Fund, and the Chancellor of the University of Arkansas for Medical Sciences shall be the disbursing officer for the Breast Cancer Research Fund.

(b) The moneys in the Breast Cancer Research Fund are to be allocated to the Breast Cancer Research Program for the awarding of grants, chairs, and contracts to researchers for research with respect to the cause, cure, treatment, prevention, and earlier detection of breast cancer and for developing leadership in research in Arkansas.

(c) (1) The moneys in the Breast Cancer Control Fund for the control of breast cancer are to be allocated according to the recommendations of the Breast Cancer Control Advisory Board, which shall establish the scope of services of the program and programmatic priorities based on the analysis of available information.

(2) The board shall also be responsible for developing eligibility criteria to be applied in evaluating requests for breast cancer control financial assistance from screened women who are found to be in need of diagnostic and treatment services.

(3) The board shall also review contractual agreements for breast cancer control with providers who will be rendering services through the program.



§ 26-57-1107 - Regulations.

The Department of Finance and Administration is hereby authorized to promulgate regulations as necessary to implement the tax provisions of this subchapter.



§ 26-57-1108 - Appropriation from general revenue fund -- Additional tax not collected.

(a) The taxes levied by this subchapter shall not be collected during any fiscal year for which the General Assembly has appropriated at least eight hundred thousand dollars ($800,000) from general revenues to the Breast Cancer Research Fund and at least three million two hundred thousand dollars ($3,200,000) of general revenues to the Breast Cancer Control Fund and funded those appropriations in Category A of the Revenue Stabilization Law, § 19-5-101 et seq., for that fiscal year.

(b) [Repealed.]






Subchapter 12 - -- Vending Devices Decal Act of 1997

§ 26-57-1201 - Title.

This subchapter shall be known and cited as the "Vending Devices Decal Act of 1997".



§ 26-57-1202 - Administration of law.

The provisions of this subchapter will be subject to the provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq., as those provisions shall apply to the administration of this subchapter by the Director of the Department of Finance and Administration.



§ 26-57-1203 - Definitions.

As used in this subchapter:

(1) (A) "Coin-operated bulk vending device" means machines or devices containing unsorted merchandise which upon insertion of a coin or coins dispenses the merchandise in approximately equal portions, at random and without selection by the customer.

(B) Such vending machine is a simple mechanical device capable of accepting a coin of only one (1) denomination with one (1) coin slot.

(C) Sorted or unsorted merchandise dispensed by such vending machines include gum, candy, toys, novelties, sanitary napkins, or other similar merchandise;

(2) (A) "Coin-operated manually powered vending device" means any and all machines or devices that:

(i) Use manual power rather than electromotive power for dispensing products; and

(ii) Upon payment or insertion of coins, tokens, or similar objects, dispense the type of tangible personal property described in subdivision (4)(A) of this section.

(B) "Coin-operated manually powered vending device" is intended to include:

(i) Coin-operated manually-powered vending devices that have one (1) or more coin slots as long as such dispensing devices are housed in one (1) cabinet; and

(ii) Manually powered devices that dispense prophylactics;

(C) "Coin-operated manually-powered vending device" is not intended to refer to a coin-operated bulk vending device, which term itself is otherwise defined by this section.

(3) "Coin-operated tabletop snack vending device" means any and all machines or devices without refrigeration capabilities that:

(A) Sit upon a counter, tabletop, or stand and provide for eighteen (18) selections, or less; and

(B) Upon the payment or insertion of a coin, token or similar object, dispenses tangible personal property, including candies, gum, chips, cookies, crackers or other edible snacks, but not cold drinks, hot drinks, or sandwiches;

(4) (A) "Coin-operated vending device" means any and all machines or devices which, upon the payment or insertion of a coin, token or similar object, dispense tangible personal property, including, but not limited to, candies, gum, cold drinks, hot drinks, sandwiches, chips, ballpoint pens, combs, cigarette lighters, soaps or detergents, or other edible or inedible items.

(B) "Coin-operated vending device" does not mean:

(i) Amusement and game machines;

(ii) Devices used exclusively for the purpose of selling cigarettes, newspapers, magazines or postage stamps; or

(iii) Devices used for the purpose of selling services such as pay telephone booths, parking meters, gas and electric meters, automatic teller machines, compressed air, or other devices used in the distribution of such needed services;

(5) "Decal registration year" or "decal fee year" means the period that begins on July 1 of a given year, and expires on June 30 of the following year, during which a vending device decal as required by this subchapter must be purchased and affixed to all vending devices operating within the state;

(6) "Operator" means the person who as owner, lessee, bailee, or otherwise is responsible for removing money from the vending device and who is the person who would otherwise be responsible for reporting and paying the applicable gross receipts sales taxes on sales made through the vending device.

(7) "Owner" means the person who is the owner of any vending device.

(8) "Person" means any individual, partnership, association, or corporation; and

(9) "Vending device" means a:

(A) Coin-operated vending device;

(B) Coin-operated bulk vending device;

(C) Coin-operated manually powered vending device; and

(D) Coin-operated tabletop snack vending devices.



§ 26-57-1204 - Application, issuance, and display of decal.

(a) (1) Any person who is the operator of a vending device in this state that is made available for use and operation by the general public whether the operator is the owner of such vending device, or a lessee, renter, bailee, etc. of the owner of such vending device in lieu of paying sales taxes under the provisions of the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or under the provisions of § 26-57-1001, et seq., may elect to pay the decal fees provided by § 26-57-1206.

(2) If such election is not made by the operator, then the general or special sales taxes that are otherwise applicable to the operation of the vending device shall be imposed upon the sale of tangible personal property from such vending device.

(b) The operator of a vending device who makes the election to pay the decal fees provided by this subchapter shall be responsible for applying to the Director of the Department of Finance and Administration for the issuance of an annual or special vending device decal for such vending device and at the same time shall pay to the director the annual or special vending device decal fee provided for by this subchapter, before such vending device is made available for use and operation by the general public.

(c) The director, upon receipt of full payment of the applicable decal fee, and upon approval of such application, shall issue to the person making such application an annual or special vending device decal for the type of vending device or devices covered by such application and payment.

(d) (1) The annual or special vending device decals, and the application provided for herein shall be in such form as prescribed by the director. These decals and applications shall contain on their faces such information and descriptions as shall be required by regulations adopted by the director to properly and reasonably implement the provisions of this subchapter.

(2) Any number of vending devices may be included in one (1) application, but all vending devices operated by the applying operator must be made subject to this alternative decal fee. Such operator may not choose to have part of his or her vending devices covered by the decal fee provided by this subchapter, while other vending devices operated by the same operator during the decal registration year would be subject to the general or special sales taxes that would be otherwise applicable to the sale of tangible personal property from such vending devices.

(e) Before any vending device is put into operation or placed where the vending device may be used or operated by any member of the general public, and at all times when the vending device is being used or operated or made available to members of the general public for use or operation, an annual or special vending device decal shall be firmly affixed to the vending device covered thereby by the person who is the operator of the vending device so that the decal shall be plainly visible to and readable by the members of the general public.



§ 26-57-1205 - Requirements to obtain vending device decal.

To obtain an annual or special vending device decal so as to be able to operate a vending device in this state an applicant for such vending device decal shall comply with the following requirements. The applicant:

(1) Must not be a convicted felon or a corporation whose president or principal shareholders are convicted felons; and

(2) Must have obtained from the Director of the Department of Finance and Administration an Arkansas gross receipts tax permit.



§ 26-57-1206 - Annual decal fee -- Special decal -- In lieu of sales tax.

(a) (1) Every person who is the operator of a vending device, who elects to have the operation of the vending device covered by the provisions of this subchapter, and who makes available to the general public for use and operation vending devices described in this subchapter shall pay to the Director of the Department of Finance and Administration for the benefit of the state and its municipalities and counties the following annual vending device decal fee for each vending device before the vending device may be placed in service within the state for use by members of the public:

(A) For each coin-operated vending device requiring a coin or thing of value of twenty-five cents (25cent(s)) or more for a sale, ninety-three dollars ($93.00);

(B) For each coin-operated vending device requiring a coin or thing of value of less than twenty-five cents (25cent(s)) for a sale, fifteen dollars ($15.00);

(C) For each coin-operated bulk vending device requiring a coin or thing of value of more than twenty-five cents (25cent(s)) for a sale, seven dollars and fifty cents ($7.50);

(D) For each coin-operated bulk vending device requiring a coin or thing of value of twenty-five cents (25cent(s)) or less for a sale, two dollars and fifty cents ($2.50); and

(E) For each coin-operated manually powered vending device, coin-operated tabletop snack vending device, or other coin-operated manually powered vending device requiring a coin or thing of value of twenty-five cents (25cent(s)) or more for a sale, thirty dollars ($30.00).

(2) (A) After payment of the appropriate annual vending device decal fee, the annual vending device decal issued by the director shall bear on its face the year of its issue.

(B) The annual vending device decal must be affixed to each vending device in a place that is clearly visible to the user of the vending device before the vending device may be placed by the operator for public use or operation in this state.

(3) The annual vending device decal shall not be transferred from one (1) vending device to another, unless the person who is the operator of the vending device shall establish to the satisfaction of the director that the vending device to which the annual vending device decal is to be transferred is a vending device that is replacing the vending device to which the annual vending device decal was originally affixed.

(b) In those instances in which it is shown to the satisfaction of the director that a vending device upon which an annual vending device decal fee is otherwise due will be placed in service for use by members of the general public for a definite period of time that is less than one (1) year, such as when the vending device shall be placed for public use in connection with fairs, carnivals, and places of amusement that operate only during certain seasons of the year, the director shall issue for those vending devices a special vending device decal and collect a special vending device decal fee computed as follows:

(1) (A) The special vending device decal may be issued for any number of thirty-day periods totaling less than a full year.

(B) The special vending device decal shall:

(i) State on its face that it is a special vending device decal, not an annual vending device decal;

(ii) Be for one (1) or more thirty-day periods;

(iii) State on its face the precise dates for which it has been issued; and

(iv) Not be transferred from one (1) vending device to another vending device;

(2) The special vending device decal fee shall be computed and paid by the person who is the operator of the vending device on the basis of one-fifth (1/5) of the annual vending device decal fee charged by this subchapter for the type of vending device operated, for each thirty-day period for which the special decal is issued; and

(3) In the event the vending device is made available to the public for a period beyond that for which the special vending device decal is issued, then a full year's fee and penalty, as set out in § 26-57-1206, shall be due on the vending device from the person who is the operator of the vending device.

(c) (1) The annual or special vending device decal fees required to be paid by subsections (a) and (b) of this section shall be paid by the person who is the operator of the vending device in lieu of the requirement that the person collect and remit the:

(A) State and local gross receipts or sales taxes levied pursuant to the provisions of the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., any provision of §§ 26-74-101 et seq. and 26-75-101 et seq., or any other provision of the Arkansas Code which provides for the levy of a local sales tax; or

(B) Special sales taxes levied pursuant to the provisions of § 26-57-1001 et seq.

(2) It is the intent of the General Assembly that gross proceeds or gross receipts shall not be subject to any state or local gross receipts or sales taxes imposed in this state when:

(A) The gross receipts or gross proceeds are received by a person who is the operator of a vending device from the sale of any item of tangible personal property through the vending device; and

(B) The annual or special vending device decal fee has been paid and the decal is affixed to the vending device.

(d) Any sales made by the operator of a coin-operated vending device that are made without the use of a vending device, for example, office coffee service, manual hot foods lines, catering events, and other similar sales, shall be subject to the state and local gross receipts or sales taxes levied pursuant to the provisions of the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., any provision of §§ 26-74-101 et seq. and 26-75-101 et seq., or any other provision of the Arkansas Code that provides for the levy of a local sales tax.

(e) (1) For all vending devices that the operator does not elect to have covered by the decal fee provided by this section, the operator of that vending device shall acquire from the director an identifying decal that the operator shall affix to the vending device in a prominent place so as to establish to the consuming public that the vending device is not covered by the provisions of this subchapter.

(2) By reasonable regulations the director shall establish the amount to be charged for an identifying decal and the amount shall not exceed the cost of producing the identifying decals.

(f) An operator who elects to pay tax at the wholesale level and which has been issued an identification number by the Department of Finance and Administration as of March 31, 1997, shall be entitled to utilize that identification number for all vending devices owned by that operator.



§ 26-57-1207 - Taxable year -- Decal for remainder of year -- First year payment option.

(a) (1) For the purpose of the annual or special vending device decal issued under § 26-57-1204, the decal fee year shall begin on the first day of July and end on the last day of the following June. This decal fee year shall be divided into two (2) halves.

(2) The Director of the Department of Finance and Administration shall in each instance issue annual vending device decals for the remainder of the decal year upon payment of the annual vending device decal fee on the basis of the full amount of the annual decal applied for between July 1 and December 31 of the decal fee year, and in return for the payment of an amount of one-half (1/2) of such annual vending device decal fee, for any such annual decal applied for between January 1 and June 30 of the decal fee year.

(b) For the first taxable year that the annual or special vending device decal fee is applicable, the person who is the operator of such vending devices that are subject to registration and payment of such decal fees shall register all such vending devices with the director, but for the first one-half year, after March 31, 1997, the operator shall pay one-half (1/2) of the decal fee for each such vending device on or before January 1, 1998. Thereafter, the entire annual or special vending device decal fee shall be due from the person who is the owner, lessor, renter, or operator of such vending devices on or before July 1 of the applicable taxable year.



§ 26-57-1208 - Distribution of revenue. [Effective until October 1, 2011.]

(a) (1) It is declared to be the purpose of this subchapter to provide revenues for general governmental functions of the state and its counties and municipalities, in lieu of the state and local gross receipts or sales taxes or vending device sales taxes that would otherwise be due and owing from the person who is the operator of a vending device.

(2) For that purpose and to that end, it is expressly provided that the revenue derived by the Director of the Department of Finance and Administration from the sale of annual or special vending device decal fees, including penalties, shall be deposited by the director into the State Treasury and credited as provided in subsection (b) of this section.

(b) The vending device decal fees imposed by § 26-57-1206 or any proportionate amount of the vending device decal fees shall be divided as follows:

(1) Eighty percent (80%) of the fees collected under § 26-57-1206(a)(1)(B)-(E) and sixty percent (60%) of the fees collected under § 26-57-1206(a)(1)(A) shall be deposited to the credit of the General Revenue Fund Account of the State Apportionment Fund provided by § 19-5-202;

(2) Twenty percent (20%) of the fees collected under § 26-57-1206(a)(1)(B)-(E) and fifteen percent (15%) of the fees collected under § 26-57-1206(a)(1)(A) shall be deposited by the Treasurer of State into the Identification Pending Trust Fund for Local Sales and Use Taxes in accordance with the provisions of §§ 26-74-221 and 26-75-223, and all revenues deposited into that fund shall be distributed to the cities and counties of this state in accordance with the provisions of §§ 26-74-221(a)(2)(C)(ii) and 26-75-223(a)(2)(C)(ii); and

(3) Twenty-five percent (25%) of the fees collected under § 26-57-1206(a)(1)(A) shall be special revenues deposited by the Treasurer of State to the credit of the Educational Adequacy Fund.

§ 26-57-1208 - Distribution of revenue. [Effective October 1, 2011.]

(a) (1) It is declared to be the purpose of this subchapter to provide revenues for general governmental functions of the state and its counties and municipalities, in lieu of the state and local gross receipts or sales taxes or vending device sales taxes that would otherwise be due and owing from the person who is the operator of a vending device.

(2) For that purpose and to that end, it is expressly provided that the revenue derived by the Director of the Department of Finance and Administration from the sale of annual or special vending device decal fees, including penalties, shall be deposited by the director into the State Treasury and credited as provided in subsection (b) of this section.

(b) The vending device decal fees imposed by § 26-57-1206 or any proportionate amount of the vending device decal fees shall be divided as follows:

(1) Eighty percent (80%) of the fees collected under § 26-57-1206(a)(1)(B)-(E) and sixty percent (60%) of the fees collected under § 26-57-1206(a)(1)(A) shall be deposited to the credit of the General Revenue Fund Account of the State Apportionment Fund provided by § 19-5-202;

(2) Twenty percent (20%) of the fees collected under § 26-57-1206(a)(1)(B)-(E) and fifteen percent (15%) of the fees collected under § 26-57-1206(a)(1)(A) shall be deposited by the Treasurer of State into the Identification Pending Trust Fund for Local Sales and Use Taxes under §§ 26-74-221, 26-75-223, and 26-82-113, and all revenues deposited into that fund shall be distributed to the cities and counties of this state under §§ 26-74-221(a)(2)(C)(ii), 26-75-223(a)(2)(C)(ii), and 26-82-113(a)(2)(A)(ii); and

(3) Twenty-five percent (25%) of the fees collected under § 26-57-1206(a)(1)(A) shall be special revenues deposited by the Treasurer of State to the credit of the Educational Adequacy Fund.



§ 26-57-1209 - Penalties.

(a) (1) Any person who is the operator of a vending device who places a vending device in use and operation, or in a place available to members of the general public for use and operation, without a valid and current annual or special vending device decal having been affixed thereto, as required by §§ 26-57-1204 and 26-57-1206, shall be liable for the decal fee on such vending device in the full amount of the applicable annual vending device decal fee, as levied by this subchapter, and such annual vending device decal fee shall be collected by the Director of the Department of Finance and Administration in accordance with the provisions of § 26-57-1204.

(2) (A) In addition to the annual vending device decal fee that is due on such vending device, the operator of the vending device who was responsible for failing to apply for and pay for the applicable annual vending device decal fee shall also be liable to pay the director a penalty which such person shall pay to the director and which the director shall assess against such person.

(B) The amounts of these penalties for failure to purchase and display the annual decal fee are to be paid by such operator, in addition to the applicable annual vending device decal fee, and such penalty shall be the larger of either twenty-five dollars ($25.00) per vending device, or an amount equal to eight (8) times the annual vending decal fee applicable to each such vending device.

(b) Upon conviction, a person who is the operator of a vending device who places the vending device in operation in this state for use or operation by members of the general public without first attaching to the vending device a valid and current annual vending device decal or special vending device decal under this subchapter is guilty of a Class C misdemeanor for each vending device found not to have a valid and current annual vending device decal or special vending device decal under this subchapter.



§ 26-57-1210 - Prohibited devices not legalized -- Fees not refunded.

(a) Nothing in this subchapter shall be construed to legalize any coin-operated video gambling device, slot machine, or other coin-operated gambling device that may be prohibited by any of the other statutes of this state.

(b) The Director of the Department of Finance and Administration may assume that any vending device described in any application made under this subchapter and for which an annual or special vending device decal fee is paid is lawful, and no claim for refund of any such annual or special vending device decal fee shall be allowed based upon the inability of the operator of such coin-operated device to operate such vending device because of any other applicable law of this state.



§ 26-57-1211 - Vending devices without decal affixed -- Seizure and forfeiture.

(a) When any vending device as defined in § 26-57-1203(9) is placed on location for retail sales to the members of the general public in the State of Arkansas, or, after having been placed on location in this state, such vending device is left on location without the required vending device decal affixed thereon as may otherwise be provided for by the laws of this state, the vending device, including all cash in the receptacle thereof, if any, shall be considered forfeited to the State of Arkansas because of the absence of the required vending device decal from such vending device.

(b) Such vending device may be seized and sealed on site at its location by the Director of the Department of Finance and Administration or his or her authorized agent, and such vending device shall not be removed from such location by any person until such vending device is released from seizure by the director or his or her authorized agent.

(c) Such vending device may be seized by any authorized agent of the director, or by any sheriff or other law enforcement officer of this state acting upon the request and at the direction of the director.



§ 26-57-1212 - Procedure upon forfeiture.

(a) Upon the seizure of such vending device, the vending device shall forthwith be delivered, together with the cash, if any, contained in the receptacle of such vending device, to the Director of the Department of Finance and Administration.

(b) The director or his or her authorized agent shall then proceed to make an administrative determination of whether or not the vending device and cash, if any, that have been seized should in fact be forfeited to the State of Arkansas.

(c) The owner of the vending device shall be given at least thirty (30) days' written notice of the date of the hearing on such forfeiture of the vending device. Such notice shall be considered a notice of proposed assessment under § 26-18-403, and the owner shall be entitled to an administrative hearing pursuant to § 26-18-405.



§ 26-57-1213 - Sale of device upon forfeiture.

(a) In the event the Director of the Department of Finance and Administration or his or her authorized agent finds that the vending device, including the cash contents, if any, should be forfeited to the State of Arkansas, the director or his or her authorized agent shall make a written determination of forfeiture of the vending device to the State of Arkansas, and the director shall direct the sale of such vending device.

(b) The vending device shall be sold by the director, his or her authorized agent, the sheriff in the county where it was seized, or the sheriff of Pulaski County after thirty-days' written notice of sale, which notice of sale shall be given:

(1) In writing to the owner of such vending device at the owner's last known address;

(2) In writing to the operator of such vending device at the operator's last known address; and

(3) By posting five (5) notices of sale in conspicuous places in the county where the sale of such vending device is to be held. One (1) of such notices of sale shall be posted on a bulletin board at the county courthouse of said county.

(c) At the discretion of the director, notice of sale of such vending device may be given, alternatively to posting, by publishing the notice of sale in a newspaper of general circulation in such county at least thirty (30) days prior to such sale.



§ 26-57-1214 - Disposition of forfeiture sale proceeds.

The sale of the vending device shall be for cash, and the proceeds of such sale shall be applied as follows:

(1) To the payment of the costs incident to the seizure and sale of such vending device;

(2) To the payment of any taxes or decal fee costs, including penalties, that may have accrued against the vending device; and

(3) The balance, if any, shall be remitted to the owner of the vending device.



§ 26-57-1215 - Forfeiture includes cash contents.

The cash contained in any seized vending device, which cash is forfeited under the provisions of this subchapter, shall be forfeited to the State of Arkansas as an additional penalty and shall be in addition to all other penalties provided for under this subchapter.



§ 26-57-1216 - Forfeiture determination -- Appeal.

(a) The written determination of the Director of the Department of Finance and Administration or his or her authorized agent declaring a forfeiture of the vending device, including the cash contents thereof, if any, and directing the sale of such vending device shall be a final determination of the director and shall be treated for purposes of the owner's or operator's appeal of the director's determination as a final assessment, subject to the provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(b) Judicial review of the final determination by the director shall be available pursuant to the provisions of § 26-18-406.



§ 26-57-1217 - Purpose.

The purpose for the enactment of this subchapter is to provide a simplified method for the operators of such vending devices to be able to pay their proportionate amount of state and local taxes, without being required to maintain complex financial records that would otherwise be required of such operators who are in the unique position among retailers in this state of not being able to pass the cost of sales taxes directly on to their customers, and to assure that the State of Arkansas and its cities and counties collect their fair share of taxes from what is almost entirely a cash business.






Subchapter 13 - -- Enforcement Enhancements

§ 26-57-1301 - Findings and purpose.

The General Assembly finds that:

(1) Violations of §§ 26-57-260 and 26-57-261 threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the state, and the public health; and

(2) Enacting procedural enhancements will help prevent violations and aid the enforcement of §§ 26-57-260 and 26-57-261 and thereby safeguard the Master Settlement Agreement, the fiscal soundness of the state, and the public health.



§ 26-57-1302 - Definitions.

(a) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol", "lights", "kings", and "100s", and includes any brand name alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to or identifiable with a previously known brand of cigarettes.

(b) "Cigarette" has the same meaning as in § 26-57-260(4).

(c) "Director" means the Director of Arkansas Tobacco Control.

(d) "Licensee" means any person or entity who has been granted and holds a permit or license under § 26-57-215, including a wholesale cigarette license or permit, a wholesale tobacco license or permit, a salesperson's license or permit, a retail cigarette license or permit, a retail tobacco license or permit, or a dealer's license or permit.

(e) "Master Settlement Agreement" has the same meaning as in § 26-57-260(5).

(f) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(g) "Participating manufacturer" has the meaning given that term in Section II(jj) of the Master Settlement Agreement and all amendments to the agreement.

(h) "Qualified escrow fund" has the same meaning as that term is defined in § 26-57-260(6).

(i) "Tobacco product manufacturer" has the same meaning as that term is defined in § 26-57-260(9).

(j) (1) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or indirectly through a distributor, retailer, or similar intermediary during the year.

(2) "Units sold" includes all nonparticipating manufacturer cigarettes that are required to be sold in a package bearing a stamp required under the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq.

(k) "Wholesaler" means:

(1) Any person or entity who has been granted and holds a wholesale cigarette license or permit or a wholesale tobacco license or permit pursuant to § 26-57-215; and

(2) Any person or entity who as a retailer purchases tobacco products directly from a manufacturer or an unlicensed wholesaler or distributor and is therefore liable for reporting and paying taxes under § 26-57-211(a)(1)(B).

(l) "Importer" means the same as defined in § 26-57-203; and

(m) "Newly qualified nonparticipating manufacturer" means a nonparticipating manufacturer that has not previously been listed in the directory maintained by the Attorney General under § 26-57-1303.



§ 26-57-1303 - Certifications -- Directory -- Tax stamps.

(a) Certification. (1) No later than April 30 each year, every tobacco product manufacturer whose cigarettes are sold in the state, whether directly or through a wholesaler, retailer, or similar intermediary or intermediaries, shall execute and deliver on a form prescribed by the Attorney General a certification to the Attorney General certifying under penalty of perjury that as of the date of the certification the tobacco product manufacturer either:

(A) Is a participating manufacturer; or

(B) Is in full compliance with §§ 26-57-260 and 26-57-261, including all quarterly installment payments that may be required under § 26-57-1305(e).

(2) (A) A participating manufacturer shall include in its certification a list of its brand families.

(B) The participating manufacturer shall update the list required under subdivision (a)(2)(A) of this section thirty (30) calendar days before an addition to or modification of the participating manufacturer's brand families by executing and delivering a supplemental certification to the Attorney General.

(3) A nonparticipating manufacturer shall include in its certification:

(A) An electronic mail address and fax number to which notices from the Attorney General may be sent and a list of all of its brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year; and

(B) A list of the nonparticipating manufacturer's brand families that have been sold in the state at any time during the current calendar year:

(i) Indicating by an asterisk any brand family sold in the state during the preceding calendar year but that is no longer being sold in the state as of the date of the certification; and

(ii) Identifying by name and address any other manufacturer of the brand families in the preceding or current calendar year.

(4) The nonparticipating manufacturer shall update the list required under subdivision (a)(3) of this section thirty (30) calendar days before an addition to or modification of the nonparticipating manufacturer's brand families by executing and delivering a supplemental certification to the Attorney General.

(5) The certification for a nonparticipating manufacturer shall further certify:

(A) That the nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by § 26-57-1304;

(B) That the nonparticipating manufacturer:

(i) Has established and continues to maintain a qualified escrow fund; and

(ii) Has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund;

(C) That the nonparticipating manufacturer is in full compliance with §§ 26-57-260 and 26-57-261, this subchapter, and the rules promulgated under §§ 26-57-260 and 26-57-261 and this subchapter;

(D) The name, address, and telephone number of the financial institution with which the nonparticipating manufacturer has established the qualified escrow fund required under §§ 26-57-260 and 26-57-261 and the rules promulgated under §§ 26-57-260 and 26-57-261;

(E) The account number of the qualified escrow fund and any subaccount number for the state;

(F) The amount the nonparticipating manufacturer placed in the fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit, and the evidence or verification the Attorney General deems necessary to confirm the requirements of this subsection;

(G) The amount and date of each withdrawal or transfer of funds the nonparticipating manufacturer made from the fund or from any other qualified escrow fund into which it made escrow payments under §§ 26-57-260 and 26-57-261 and the rules promulgated under §§ 26-57-260 and 26-57-261;

(H) (i) That the nonparticipating manufacturer consents to be sued in the courts of the state for purposes of the Attorney General enforcing §§ 25-57-260 and 26-57-261, this subchapter, or the rules promulgated under §§ 26-57-260 and 26-57-261.

(ii) The consent to suit under subdivision (a)(5)(H)(i) of this section shall be demonstrated by the execution and submission of a consent-to-suit form prepared by the Attorney General, with proof of authority to consent and execute the form; and

(I) (i) In the case of a nonparticipating manufacturer located outside of the United States, that it has provided a declaration on a form prescribed by the Attorney General from each of its importers into the United States of any of its brand families to be sold in the state that the importer accepts joint and several liability with the nonparticipating manufacturer for all escrow deposits due under § 26-57-261 and for all penalties assessed under § 26-57-261.

(ii) A declaration under subdivision (a)(5)(I)(i) of this section shall appoint for the declarant a resident agent for service of process in Arkansas under § 26-57-1304.

(6) A tobacco product manufacturer may not include a brand family in its certification unless:

(A) In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year in the volume and shares determined under the Master Settlement Agreement; and

(B) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is its cigarettes for purposes of §§ 26-57-260 and 26-57-261.

(7) Subdivision (a)(6) of this section does not limit or otherwise affect the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of §§ 26-57-260 and 26-57-261.

(8) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other information relied upon for the certification for a period of five (5) years unless otherwise required by law to maintain them for a greater period of time.

(9) A tobacco product manufacturer shall include in its certification a statement that it holds a valid permit under 26 U.S.C. § 5713, as it existed on January 1, 2011, and shall provide a copy of the permit to the Attorney General upon request.

(10) (A) It is unlawful for a person to submit a certification required by this section that asserts the truth of any material matter that the person knows to be false or inaccurate.

(B) In addition to any other provision of law, the Attorney General may seek a civil penalty in an amount not to exceed ten thousand dollars ($10,000) against a person that violates this subsection.

(C) A civil penalty collected under this section is general revenue of the state.

(b) Directory of Cigarettes Approved for Stamping and Sale. (1) Not later than the last business day of May of each year, the Attorney General shall develop and make available for public inspection and shall publish on the Attorney General's website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (a) of this section and all brand families that are listed in the certifications except as provided in this section.

(2) The Attorney General shall not include or retain in the directory described in this subsection (b) the name or brand families of any manufacturer that has failed to provide the required certification or whose certification the Attorney General determines is not in compliance with subsection (a) of this section unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General.

(3) Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory described in this subsection (b) if the Attorney General concludes in the case of a nonparticipating manufacturer that:

(A) An escrow payment required under §§ 26-57-260 and 26-57-261 for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General;

(B) An outstanding final judgment, including interest on the judgment, for a violation of §§ 26-57-260 and 26-57-261 has not been fully satisfied for the brand family or the manufacturer; or

(C) The total nationwide reported sales of cigarettes on which federal excise tax is paid exceeds the sum of its nationwide reports under 15 U.S.C. § 376, as it existed on January 1, 2011, and any interstate reports by more than five percent (5%) of its total sales or one million (1,000,000) cigarettes, whichever is less, unless the nonparticipating manufacturer cures or satisfactorily explains the discrepancy within thirty (30) days after receiving notice of the discrepancy.

(4) A tobacco product manufacturer or brand family shall not be maintained in the directory described in this subsection (b) if the Attorney General concludes that:

(A) The tobacco product manufacturer knowingly sold cigarettes to a stamp deputy whose appointment and commission has been revoked by the Director of the Department of Finance and Administration under § 26-57-236;

(B) The tobacco product manufacturer or any of the tobacco product manufacturer's affiliates, sales entity affiliates, officers, or directors has pleaded guilty or nolo contendere to or been found guilty of a felony crime relating to the sale or taxation of cigarettes or tobacco products; or

(C) (i) The tobacco product manufacturer and the tobacco product manufacturer's brand families have been removed from the directory of another state based on acts or omissions that would, if done in this state, serve as a basis for removal from the directory maintained by the Attorney General under this section, unless the manufacturer demonstrates that its removal from the other state's directory was effected without due process.

(ii) A tobacco product manufacturer that is removed from the state directory under this subsection (b) shall be eligible for relisting in the directory described in this subsection (b) on the earlier of the date on which the tobacco product manufacturer cures the violation or the date on which the tobacco product manufacturer is reinstated to the directory in the other state.

(5) The Attorney General shall update the directory described in this subsection (b) as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this subchapter.

(6) Every wholesaler shall provide and update as necessary an electronic mail address to the Attorney General for the purpose of receiving any notifications as may be required by this subchapter.

(7) (A) The Attorney General may not remove the manufacturer or its brand families from the directory until at least fifteen (15) days after the manufacturer has been given notice of such an intended action.

(B) Notice under subdivision (b)(7)(A) of this section shall be sufficient and be deemed immediately received by a manufacturer if the notice is sent either electronically or by facsimile to an electronic mail address or facsimile number, as the case may be, provided by the manufacturer in its most recent certification filed under subsection (a) of this section.

(c) Prohibition Against Stamping, Sale, or Import of Cigarettes Not in Directory. (1) It is unlawful for any person or entity to:

(A) Affix a tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family that the person or entity knows is not included in the directory maintained by the Attorney General pursuant to subsection (b) of this section; or

(B) Sell, offer, or possess in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family that the person or entity knows is not included in the directory maintained by the Attorney General pursuant to subsection (b) of this section.

(2) Persons and entities are deemed to have received notice that cigarettes of a tobacco product manufacturer or a brand family are not included in the directory maintained by the Attorney General pursuant to subsection (b) of this section at the time the Attorney General's website fails to list any such cigarettes in the directory or at the time the Attorney General removes the cigarettes from the directory.

(3) A person or entity purchasing cigarettes for resale shall not be in violation of this subchapter if:

(A) At the time of purchase the manufacturer and brand families of the cigarettes are included in the directory maintained by the Attorney General pursuant to subsection (b) of this section and the cigarettes are lawfully stamped and sold within twenty-one (21) days of the date the manufacturer and brand families were removed from the directory; or

(B) (i) In the case of a retailer, the cigarettes are sold or delivered to retail customers within twenty-one (21) days after receipt of delivery of such cigarettes from a wholesaler so long as the cigarettes in question were lawfully purchased from the same wholesaler and the twenty-one-day period has not expired.

(ii) Possession of cigarettes after the twenty-one-day day period in subdivision (c)(3)(B)(i) of this section has expired is a violation of subdivision (c)(1) of this section.

(4) No brand families may be purchased by or delivered to a wholesaler once the manufacturer and brand families are removed from the directory.

(5) Any manufacturer, wholesaler, or retailer selling cigarettes for resale of a manufacturer or brand family that has been removed from the directory maintained by the Attorney General pursuant to subsection (b) of this section shall notify the purchaser of such cigarettes of that fact at the time of delivery of the cigarettes.

(6) (A) Unless otherwise provided by contract or purchase agreement, a purchaser shall be entitled to a refund of the purchase price from the manufacturer, wholesaler, or retailer from whom the cigarettes were purchased of any cigarettes that are the product of a manufacturer or a brand family that has been removed from the directory maintained by the Attorney General pursuant to subsection (b) of this section.

(B) The Department of Finance and Administration may by rule provide for a refund of the price of tax stamps that have been lawfully affixed to cigarettes that may not be sold under this subsection.



§ 26-57-1304 - Requirement for agent for service of process.

(a) (1) (A) As a condition precedent to having its brand families included or retained in the directory maintained by the Attorney General under § 26-57-1303(b), a nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process and any action or proceeding against it concerning or arising out of the enforcement of this subchapter and §§ 26-57-260 and 26-57-261 may be served in any manner authorized by law.

(B) (i) As an additional condition precedent to having its brand families included or retained in the directory described in § 26-57-1303(b), a nonparticipating manufacturer located outside of the United States shall cause each of its importers into the United States of each of its brand families to be sold in the state to appoint and continually engage without interruption the services of an agent in this state in accordance with this section.

(ii) The obligations of a nonparticipating manufacturer imposed by this section with respect to appointment of an agent also apply to an importer with respect to the appointment of an agent. (2) The service shall constitute legal and valid service of process on the nonparticipating manufacturer. (3) The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to and to the satisfaction of the Attorney General.

(b) (1) The nonparticipating manufacturer shall provide notice to the Attorney General thirty (30) calendar days before the termination of the authority of an agent and shall provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than five (5) calendar days before the termination of an existing agent appointment.

(2) If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Attorney General of the termination within five (5) calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

(c) (1) Any nonparticipating manufacturer whose cigarettes are sold in this state and who has not appointed and engaged an agent as required by this subchapter shall be deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this state by service of process upon the Secretary of State.

(2) However, the appointment of the Secretary of State as the agent shall not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer included or retained in the directory maintained by the Attorney General pursuant to § 26-57-1303(b).



§ 26-57-1305 - Reporting of information -- Escrow installments.

(a) Reporting by Wholesalers. (1) Not later than twenty (20) calendar days after the end of each calendar quarter, each wholesaler shall submit such information as the Attorney General requires to facilitate compliance with this subchapter, including, but not limited to, a list by brand family of the total number of cigarettes or in the case of "roll-your-own", the equivalent stick count for which the wholesaler affixed tax stamps during the previous calendar quarter or otherwise paid the tax due for the cigarettes.

(2) The wholesaler shall maintain and make available to the Attorney General all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the Attorney General for a period of five (5) years.

(b) Disclosure of Information. (1) The Arkansas Tobacco Control Board and the Department of Finance and Administration may disclose to the Attorney General any information in their possession as requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of this subchapter.

(2) The board, the department, and the Attorney General may share with each other any information received under this subchapter and may share the information with other federal, state, or local agencies only for purposes of enforcement of this subchapter, §§ 26-57-260 and 26-57-261, or corresponding laws of other states.

(c) Verification of Qualified Escrow Fund. The Attorney General may require at any time from the nonparticipating manufacturer proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with §§ 26-57-260 and 26-57-261 of:

(1) The amount of money in the fund, exclusive of interest;

(2) The amount and date of each deposit into the fund; and

(3) The amount and date of each withdrawal from the fund.

(d) Requests for Additional Information. In addition to the information required to be submitted under this subchapter, the Attorney General may require a licensee or tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging or labeling of each brand family as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this subchapter.

(e) Quarterly Escrow Installments for Tobacco Product Manufacturers. (1) (A) To promote compliance with this subchapter, the Attorney General may require any manufacturer to make escrow deposits required by §§ 26-57-260 and 26-57-261 in quarterly installments.

(B) Quarterly installments of escrow deposits required under subdivision (e)(1)(A) of this section shall be deposited into a qualified escrow account established to receive escrow deposits required by §§ 26-57-260 and 26-57-261 not later than twenty (20) calendar days after the end of the quarter in which the sales were made.

(2) The Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of each installment deposit.

(3) The failure of any tobacco product manufacturer to make a quarterly installment of an escrow deposit required by the Attorney General under subdivision (e)(1) of this section shall subject the tobacco product manufacturer to any penalty and other remedy provided under §§ 26-57-261 and 26-57-1303 for failure to place funds in escrow.



§ 26-57-1306 - Penalties and other remedies.

(a) License Revocation and Civil Penalty. (1) In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a licensee or permitee has violated § 26-57-1303(c) or any rule adopted under this subchapter, the Director of Arkansas Tobacco Control may revoke or suspend the licensee's licenses or permits pursuant to law and the Arkansas Tobacco Control Board's rules governing the procedure for revocation or suspension of the licenses or permits.

(2) Each tax stamp affixed to and each sale or offer to sell cigarettes in violation of § 26-57-1303(c) shall constitute a separate violation.

(3) For each violation the board may also impose a civil penalty in an amount not to exceed the greater of five hundred percent (500%) of the retail value of the cigarettes or five thousand dollars ($5,000) upon a determination of a violation of § 26-57-1303(b) or of any regulations adopted under this subchapter.

(b) Contraband and Seizure. Any cigarettes that have been sold, offered for sale, or possessed for sale in this state or imported for personal consumption in this state in violation of § 26-57-1303(c) shall be deemed contraband, and the cigarettes shall be subject to seizure and forfeiture as provided in § 5-64-505, and all of the cigarettes so seized and forfeited shall be destroyed and not resold.

(c) Injunction. (1) The Attorney General may seek an injunction to restrain a threatened or actual violation of § 26-57-1303(c), § 26-57-1305(a), or § 26-57-1305(d) by a licensee and to compel the licensee to comply with those provisions.

(2) In any action brought under this section, the state shall be entitled to recover the costs of investigation, costs of the action, and reasonable attorney's fees.

(d) Unlawful Sale and Distribution. (1) It is unlawful for a person to sell or distribute cigarettes or to acquire, hold, own, possess, transport, import, or cause to be imported, cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of § 26-57-1303(c).

(2) A violation of this subsection is a Class A misdemeanor.

(e) Deceptive and Unconscionable Trade Practice. A violation of § 26-57-1303(c) is a deceptive or unconscionable trade practice under § 4-88-101 et seq.

(f) (1) In addition to any other provision of law, the Attorney General may seek a civil penalty in an amount not to exceed five hundred dollars ($500) per day for the knowing failure of a wholesaler to timely or accurately comply with § 26-57-1305(a).

(2) A civil penalty collected under this section is general revenue of the state.



§ 26-57-1307 - Miscellaneous provisions.

(a) Notice and Review of Determination. (1) A determination by the Attorney General to not include or to remove from the directory a brand family or tobacco product manufacturer shall be subject to review by the filing of a civil action for prospective declaratory or injunctive relief.

(2) The Pulaski County Circuit Court shall have exclusive jurisdiction over the civil action.

(3) In authorizing the civil action, the state does not waive its sovereign immunity from claims for monetary relief, costs, or attorney's fees, and no such relief shall be recoverable in any such civil action.

(b) Applicants for Licenses. No person or entity shall be issued a license or permit or granted a renewal of a license or permit by the Director of Arkansas Tobacco Control unless the person or entity has certified in writing under penalty of perjury that the person or entity will comply fully with this subchapter.

(c) Dates. For the year 2003:

(1) The first report of wholesalers required by § 26-57-1305(a) shall be due thirty (30) calendar days after April 3, 2003;

(2) The certifications by a tobacco product manufacturer described in § 26-57-1303(a) shall be due forty-five (45) calendar days after April 3, 2003; and

(3) The directory described in § 26-57-1303(b) shall be published or made available within ninety (90) calendar days after April 3, 2003.

(d) Promulgation of Regulations. The Attorney General, the Arkansas Tobacco Control Board, and the Department of Finance and Administration may promulgate regulations necessary to effect the purposes of this subchapter.

(e) Recovery of Costs and Fees by Attorney General. In an action brought by the Attorney General to enforce this subchapter, the Attorney General shall be entitled to recover the costs of the investigation, expert witness fees, costs of the action, and reasonable attorney's fees.

(f) Disgorgement of Profits for Violations of Subchapter. (1) If a court determines that a person or entity has violated this subchapter, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the Treasurer of State for deposit into the State Central Services Fund.

(2) Unless otherwise expressly provided, the remedies or penalties provided by this subchapter are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(g) Construction and Severability. (1) If a court of competent jurisdiction finds that the provisions of this subchapter and of §§ 26-57-260 and 26-57-261 conflict and cannot be harmonized, the provisions of §§ 26-57-260 and 26-57-261 shall control.

(2) If any section, subsection, subdivision, paragraph, sentence, clause, or phrase of this subchapter causes §§ 26-57-260 and 26-57-261 to no longer constitute a qualifying or model statute as those terms are defined in the Master Settlement Agreement, that portion of this subchapter shall not be valid.

(3) If any section, subsection, subdivision, paragraph, sentence, clause, or phrase of this subchapter is for any reason held to be invalid, unlawful, or unconstitutional, the decision shall not affect the validity of the remaining portions of this subchapter or any part of this subchapter.

(h) For each nonparticipating manufacturer located outside the United States, each importer into the United States of the nonparticipating manufacturer's brand families that are sold in the state has joint and several liability with the nonparticipating manufacturer for deposit of all escrow amounts due under § 26-57-261 and payment of all penalties imposed under § 26-57-261.



§ 26-57-1308 - Bond.

(a) If a newly qualified nonparticipating manufacturer is to be listed in the directory maintained by the Attorney General under § 26-57-1303 or if the Attorney General determines that a nonparticipating manufacturer who has filed a certification under § 26-57-1303 poses an elevated risk for noncompliance with either § 26-57-1305 or §§ 26-57-260 and 26-57-261, the nonparticipating manufacturer and the nonparticipating manufacturer's brand families shall not be included in the directory unless the nonparticipating manufacturer or its United States importer that undertakes joint and several liability for the nonparticipating manufacturer's performance under § 26-57-1307 has posted a bond in accordance with this section.

(b) (1) The bond required under subsection (a) of this section shall be posted by corporate surety located within the United States in an amount equal to the greater of fifty thousand dollars ($50,000) or the amount of escrow the manufacturer in either its current form or predecessor form was required to deposit as a result of its previous two (2) calendar quarters sales in the state.

(2) The bond required under subsection (a) of this section shall be written in favor of the state and shall be conditioned on the performance by the nonparticipating manufacturer or its United States importer that undertakes joint and several liability for the manufacturer's performance under § 26-57-1307 of all of the nonparticipating manufacturer's duties and obligations under § 26-57-1305 or §§ 26-57-260 and 26-57-261.

(c) A nonparticipating manufacturer may be deemed to pose an elevated risk for noncompliance with this section if:

(1) The nonparticipating manufacturer or any affiliate thereof has underpaid an escrow obligation with respect to any state during the calendar year or within the past three (3) calendar years unless:

(A) The manufacturer did not knowingly or recklessly make an underpayment, and the manufacturer promptly cured the underpayment within one hundred eighty (180) days of receiving the notice of the underpayment; or

(B) The underpayment or lack of payment is the subject of a good faith dispute as documented to the satisfaction of the Attorney General, and the underpayment is cured within one hundred eighty (180) days of entry of a final order establishing the amount of the required escrow payment;

(2) A state has removed the manufacturer, the manufacturer's brands or brand families, an affiliate of the manufacturer, or any of the affiliate's brands or brand families from the state's tobacco directory for noncompliance with the state's law during the calendar year or within the past three (3) calendar years; or

(3) A state has litigation pending against, or an unsatisfied judgment against, the manufacturer or any affiliate of the manufacturer for escrow, penalties, costs, or attorney fees related to noncompliance with state escrow laws.

(d) A newly qualified nonparticipating manufacturer may be required to post a bond under this section for the first three (3) years of the newly qualified nonparticipating manufacturer's listing or longer if the newly qualified nonparticipating manufacturer has been deemed to pose an elevated risk for noncompliance.






Subchapter 14 - -- Tobacco Products Reporting Act

§ 26-57-1401 - Title.

This subchapter shall be known as the "Tobacco Products Reporting Act".



§ 26-57-1402 - Legislative findings and intent.

(a) The General Assembly finds that:

(1) In 2009, the Office of the Inspector General of the United States Department of Justice concluded that tobacco diversion costs the federal and state governments approximately five billion dollars ($5,000,000,000) in revenue from unpaid taxes annually;

(2) The primary reason that tobacco diversion is profitable is the disparity among the states' excise taxes;

(3) Purchasing cigarettes in a state with low tax rates and illegally reselling the cigarettes in a state with high tax rates can yield enormous profits for the people engaging in the scheme; and

(4) As further recognized by the United States Department of Justice, the diversion of tobacco can occur anywhere in the supply chain, including diversion by manufacturers, wholesalers, and retail outlets.

(b) (1) This subchapter is intended to provide information to the Department of Finance and Administration, the Arkansas Tobacco Control Board, and the Attorney General regarding the sale, transfer, and shipment of cigarette, roll-your-own, and other tobacco products.

(2) With the data provided under this subchapter, the state will be in a better position to prevent tobacco diversion and prevent cigarettes from being sold to young people and an already addicted adult population.



§ 26-57-1403 - Cumulative effect.

The reporting requirements of this subchapter are cumulative in nature and are not intended to replace the existing reporting mechanisms currently provided under the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., and §§ 26-57-1303 and 26-57-1305.



§ 26-57-1404 - Definitions.

As used in this subchapter:

(1) A term that is defined in §§ 26-57-203, 26-57-260, or 26-57-1302 means the same as defined in §§ 26-57-203, 26-57-260, or 26-57-1302; and

(2) "Federal returns" means all federal excise tax returns and all monthly operational reports on Alcohol and Tobacco Tax and Trade Bureau Form 5210.5, and all adjustments, changes, and amendments to the federal excise tax returns and monthly operational reports on Alcohol and Tobacco Tax and Trade Bureau Form 5210.5.



§ 26-57-1405 - Report of cigarettes not on state directory.

(a) Within fifteen (15) days following the end of the month in which cigarettes were acquired, sold, possessed, transferred, or transported, a person that acquires, purchases, sells, possesses, transfers, transports, or causes to be transported in or into the state cigarettes of a manufacturer or brand family that are not on the directory of cigarettes approved for stamping and sale maintained by the Attorney General under § 26-57-1303 shall:

(1) File a report on the form prescribed by the Attorney General; and

(2) Certify to the state that the report is complete and accurate.

(b) The report required under subsection (a) of this section shall contain the following information:

(1) (A) The total number of cigarettes.

(B) The following information shall be identified by name and number of cigarettes:

(i) The manufacturer of the cigarettes;

(ii) The brand family of the cigarettes;

(iii) In the case of a sale or transfer, the name and address of the recipient of the cigarettes;

(iv) In the case of an acquisition or purchase, the name and address of the seller or sender of the cigarettes; and

(v) Each state directory on which the manufacturer and brand family of the cigarettes are listed and each state for which the person is authorized to affix stamps;

(2) (A) (i) In the case of acquisition, purchase, or possession, the details of the person's subsequent sale or transfer of the cigarettes.

(ii) The following details shall be identified by name and number of cigarettes:

(a) The brand family of the cigarettes;

(b) The date of the sale or transfer;

(c) The name and address of the recipient;

(d) The number of stamps of each state other than Arkansas that the person affixed to the package containing the cigarettes;

(e) The total number of cigarettes contained in the package to which the person affixed a stamp from each state other than Arkansas;

(f) The manufacturer and brand family of the package to which the person affixed a stamp from any state other than Arkansas; and

(g) Within fifteen (15) days following the end of the month in which the sale or transfer was made, a certification that the person reported each sale or transfer to the taxing authority of each state other than Arkansas, including a copy of the reports attached to the certification.

(B) If the subsequent sale or transfer of the cigarettes is from Arkansas into another state in a package not bearing a stamp of the other state, the report described in this section shall also contain the information required under § 26-57-1405(b)(3); and

(3) Any further information that the Attorney General may require to assist the state in enforcing this subchapter, the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., §§ 26-57-260 and 26-57-261, and §§ 26-57-1301 -- 26-57-1308.

(c) Reports required under this section are in addition to other reports required under this subchapter, the Arkansas Tobacco Products Tax Act of 1977, § 26-57-201 et seq., and §§ 26-57-261, 26-57-1303, and 26-57-1305.

(d) The Attorney General may share the information reported under this section with the taxing authority or law enforcement agency of Arkansas or another state or with any other entity permitted by the Attorney General to aggregate the data.



§ 26-57-1406 - Manufacturer and importer reports.

(a) Within fifteen (15) days following the end of each month, each manufacturer and importer that sells cigarettes in or into the state shall:

(1) File a report on the form prescribed by the Attorney General; and

(2) Certify to the state that the report is complete and accurate.

(b) (1) The report required under subsection (a) of this section shall contain the total number of cigarettes sold by the manufacturer or importer in or into the state during the month.

(2) The following information shall be identified by name and number of cigarettes:

(A) The manufacturer of the cigarettes;

(B) The brand family of the cigarettes; and

(C) The purchaser of the cigarettes.

(3) A manufacturer's or importer's report under this section shall include cigarettes sold in or into the state through each sales entity affiliate, if any.

(c) If a manufacturer or importer timely submits to the Attorney General the required reports with respect to cigarettes under 15 U.S.C. § 376, as it existed on January 1, 2011, and certifies to the state that the reports are complete and accurate, then the requirements of subsection (a) of this section are satisfied and no further report is required under this section with respect to cigarettes.

(d) Upon request by the Attorney General, a manufacturer or importer shall provide a copy of each report that:

(1) Is similar to the report required under this section; and

(2) Was filed by the manufacturer or importer in a state other than Arkansas.

(e) Each manufacturer and importer that sells cigarettes in or into the state shall either:

(1) Submit the manufacturer's or importer's federal returns to the Attorney General within sixty (60) days after the close of the quarter in which the returns were filed; or

(2) Submit to the United States Treasury a request or consent under 26 U.S.C. § 6103(c), as in effect on January 1, 2011, authorizing the Alcohol and Tobacco Tax and Trade Bureau and, in the case of a foreign manufacturer or importer, the United States Customs Service, to disclose the manufacturer's or importer's federal returns to the Attorney General within sixty (60) days after the close of the quarter in which the returns were filed.

(f) The Attorney General may share the information reported under this section with the taxing authority or law enforcement agency of Arkansas or another state or with any other entity permitted by the Attorney General to aggregate the data.



§ 26-57-1407 - Out-of-state sales reports.

(a) Within fifteen (15) days following the end of each month, a person that sells cigarettes from Arkansas into another state shall:

(1) File a report on the form prescribed by the Attorney General; and

(2) Certify to Arkansas that the report is complete and accurate.

(b) The report required under subsection (a) of this section shall contain the following information:

(1) (A) The total number of cigarettes sold from Arkansas into another state by the person during the month.

(B) The following information shall be identified by name and number of cigarettes:

(i) The manufacturer of the cigarettes;

(ii) The brand family of the cigarettes; and

(iii) The name and address of each recipient of the cigarettes;

(2) The number of stamps of each state other than Arkansas that the person affixed to each package containing cigarettes;

(3) The total number of cigarettes contained in each package to which the person affixed a stamp from a state other than Arkansas; and

(4) The manufacturer and brand family of each package to which the person affixed a stamp from a state other than Arkansas.

(c) (1) If a person sells cigarettes during the month from Arkansas into another state in a package not bearing a stamp of the other state, the report required under subsection (a) of this section shall also include the following:

(A) (i) The total number of cigarettes contained in each package.

(ii) The following information shall be identified by name and number of cigarettes:

(a) The manufacturer of the cigarettes;

(b) The brand family of the cigarettes; and

(c) The name and address of each recipient of the cigarettes;

(B) The person's basis for belief that the state permits the sale of cigarettes to consumers in a package not bearing a stamp; and (C) The amount of excise tax, use tax, or similar tax imposed on the cigarettes and paid by the person to the state on the cigarettes.

(2) A manufacturer or importer shall include the information described in subdivisions (c)(1)(B) and (C) of this section only as to cigarettes not sold to a person authorized by the law of the other state to affix the stamp required by the other state.

(d) (1) For a manufacturer or importer, the report required under this section shall include cigarettes sold from Arkansas into another state through a sales entity affiliate.

(2) A sales entity affiliate shall file a separate report under this section only to the extent that the sales entity affiliate sold cigarettes from Arkansas into another state that were not separately reported under this section by the affiliated manufacturer or importer.

(e) The report required under this section shall also include reports filed with the taxing authority of each state other than Arkansas into which the cigarettes were sold.

(f) The Attorney General may share the information reported under this section with the taxing authority or law enforcement agency of Arkansas or another state or with any other entity permitted by the Attorney General to aggregate the data.



§ 26-57-1408 - Violations.

(a) (1) A manufacturer that fails to file a complete and accurate report required under this subchapter may cure the failure within thirty (30) days.

(2) If a manufacturer fails to fully cure a failure during the thirty-day period, the manufacturer and the manufacturer's brand families shall be removed from the directory of cigarettes approved for stamping and sale maintained by the Attorney General under § 26-57-1303.

(b) (1) A person that is not a stamp deputy or manufacturer that fails to file a complete and accurate report under this subchapter may cure the failure within thirty (30) days.

(2) If a person that is not a stamp deputy or manufacturer fails to fully cure a failure during the thirty-day period, the person is subject to a civil penalty of up to one thousand dollars ($1,000) per violation and is ineligible to hold any license, appointment, or commission of the state regarding cigarette sales for:

(A) Ninety (90) days for the first failure;

(B) One hundred eighty (180) days for the second failure; and

(C) One (1) year for the third and subsequent failures.



§ 26-57-1409 - Rules.

The Attorney General shall promulgate rules necessary to implement this subchapter.









Chapter 58 - Severance Taxes

Subchapter 1 - -- General Provisions

§ 26-58-101 - Definitions.

As used in this subchapter:

(1) "Acquired", when used in reference to the severance tax on timber, means the time when timber is first weighed or measured by a primary processor after severance;

(2) "Completion" or "completed" means the act of making a well capable of producing gas;

(3) "Conventional gas well" means any gas well that is not classified as a high-cost gas well;

(4) "Date of first production", when used in reference to a particular gas well, means the first day in the month that the gas well produces natural gas for sale;

(5) "Director" means the Director of the Department of Finance and Administration or any of his or her duly appointed deputies or agents;

(6) "High-cost gas" means natural gas that is:

(A) Produced from any gas well completed within a shale formation, including, but not limited to, the Fayetteville Shale, the Woodford Shale, the Moorefield Shale, and the Chattanooga Shale formations, or their stratigraphic equivalents, as described in published stratigraphic nomenclature recognized by the Arkansas Geological Survey;

(B) Produced from any gas well in which the production is from a completion that is located at a depth of more than twelve thousand five hundred feet (12,500 ft.) below the surface of the earth, where the term "depth" means the length of the maximum continuous drilling string of drill pipe used between the drill bit face and the drilling rig's kelly bushing;

(C) Produced from a tight gas formation;

(D) Produced from geopressured brine; or

(E) Occluded natural gas produced from coal seams;

(7) "High-cost gas well" means any gas well that is completed as a well capable of producing high-cost gas;

(8) (A) "Marginal gas", when used in reference to a conventional gas well, means all natural gas produced from the conventional gas well beginning on the date the conventional gas well is incapable of producing more than two hundred fifty (250) Mcf (one thousand cubic feet) per day, as determined by the Director of the Oil and Gas Commission using the current wellhead deliverability rate methodology utilized by the Oil and Gas Commission, during the calendar month for which the severance tax report is filed.

(B) "Marginal gas", when used in reference to a high-cost gas well, means all natural gas produced from the high-cost gas well beginning on the date the high-cost gas well is incapable of producing more than one hundred (100) Mcf (one thousand cubic feet) per day, as determined by the Director of the Oil and Gas Commission using the current wellhead deliverability rate methodology utilized by the Oil and Gas Commission, during the calendar month for which the severance tax report is filed.

(C) "Marginal gas" includes production from all zones and multilateral branches at a single well without regard to whether the production is separately metered.

(D) "Marginal gas" does not include gas produced from:

(i) A high-cost gas well during the thirty-six-month period provided in § 26-58-127(b)(1);

(ii) A high-cost gas well during any allowed extension provided in § 26-58-127(b)(2); or

(iii) A new discovery gas well during the twenty-four-month period provided in § 26-58-127(a);

(9) "Marginal gas well" means any gas well that produces or is capable of producing marginal gas, as determined by the Director of the Oil and Gas Commission using the current wellhead deliverability rate methodology utilized by the Oil and Gas Commission;

(10) "Market value", when used in reference to the rate of severance tax on natural gas, means the producer's actual cash receipts from the sale of natural gas to the first purchaser less the actual costs to the producer of dehydrating, treating, compressing, and delivering the gas to the purchaser;

(11) "Natural resources" means all natural products of the soil or water of Arkansas including, but not limited to, asphalt, barite, bauxite, chalk, chert, clay, cinnabar, coal, diamonds, fuller's earth, natural gas, granite, gravel, gypsum, iron, lead ore, lignite, limestone, manganese and manganiferous ores, marble, marl, mussel shells, novaculite, oil, ochre, pearls and other precious stones, phosphate, salt, sand, shale, slate, shells, stone and stone products, sulphur, titanium ore, and zinc ore;

(12) "New discovery gas" means natural gas that is produced from a new discovery gas well;

(13) "New discovery gas well" means any conventional gas well that is completed as a well capable of producing gas;

(14) "Payout" means the date the cumulative working interest revenues from a high-cost gas well equal the sum of:

(A) All drilling and completion costs incurred in connection with the high-cost gas well; and

(B) All operating costs incurred or accrued in connection with the operation of the high-cost gas well during the period of cost recovery;

(15) "Point of severance" means the place at which transportation of timber or natural resources, excluding natural gas, has been or is about to be commenced for use or processing after being severed;

(16) "Primary processor" means any person, firm, corporation, or other entity engaged in business as a sawmill, chipper mill, stud mill, square mill, plywood or veneer mill, whole tree chipping mill, post, pole, or piling plant, charcoal plant, processed board mill, bolt working mill, pulp mill, planing or surfacing mill, or other mill or facility where timber first undergoes any processing after harvesting;

(17) "Producer" means any person, firm, receiver, or other fiduciary, corporation, or association, who or which engages in the business of severing natural resources or timber;

(18) "Purchaser" means any person, firm, receiver, or other fiduciary, corporation, or association, consignor, agent, or other dealer, by whatever name called, who or which acquires title outright or conditionally to any interest in severed natural resources or timber;

(19) (A) "Sever", "severed", or "severing" mean natural resources cut, mined, dredged, or otherwise taken or removed for commercial purposes from the soil or water.

(B) However, "sever", "severed", or "severing" as defined in this subdivision (19) do not apply to any natural gas returned to any formation, in recycling, repressuring, pressure maintenance operation, or other operation, for the production of oil or any other liquid hydrocarbon.

(C) Further, "sever", "severed", or "severing" as defined in this subdivision (19) do not apply to any hydrocarbons in gaseous or liquid form that are burned, used, consumed, or otherwise employed in oil and gas operations, including, but not limited to, secondary recovery operations and fuel for engines in the same leasehold, drilling, or production unit or unit area of a unitized reservoir from which such hydrocarbons are produced;

(20) "Tight gas formation" means any natural gas bearing formation that:

(A) Has previously been determined by Oil and Gas Commission orders or field rules to be a low permeability formation, including:

(i) Booneville and Chismville-OR# 84-2003-07;

(ii) Gragg-OR# 89-2004-07;

(iii) Waveland-OR# 86-2007-07;

(iv) Rich Mountain-OR# 304-2006-09;

(v) Mansfield-OR# 28-2003-03; and

(vi) Witcherville and Excelsior-OR# 103-2005-07;

(B) Is determined by the Director of the Oil and Gas Commission to have an estimated in situ permeability of one-tenth milliDarcy (0.1 mD) or less; or

(C) Is determined to be a tight gas formation by field rules, general rules, or orders issued by the Director of the Oil and Gas Commission;

(21) "Timber" means either softwood or hardwood species of trees suitable for use as sawlogs, pulpwood, veneer bolts or billets, stave bolts or billets, and splits, handle and other bolts or billets including chemical wood, cross ties, posts, poles, piling, chips, charcoal, or any now known or hereafter discovered use of wood or wood pulp;

(22) "Time of severance" means the date on which transportation of timber or natural resources, excluding natural gas, has been or is about to be commenced for their use or processing after being severed; and

(23) "Transporter" means any person, firm, receiver, or other fiduciary, corporation, or association, who or which transports severed natural resources or timber to any point within, across, or out of the State of Arkansas.



§ 26-58-102 - Effect of subchapter on other laws.

Nothing in this subchapter shall be construed to affect, amend, or repeal § 15-71-101 et seq. and § 15-72-101 et seq.



§ 26-58-103 - Liability for other taxes not affected by subchapter.

Payment of the severance tax shall not affect the liability of the producers for all state, county, municipal, district, and special taxes upon their real and other corporeal property.



§ 26-58-104 - Arkansas Tax Procedure Act applicable.

(a) The tax levied in this subchapter is a "state tax" as that term is defined in the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(b) The provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq., shall so far as practicable be applicable to the tax levied by this subchapter and to the reporting, remitting, and enforcement of the tax.



§ 26-58-105 - Regulations and forms regarding severance taxes on timber.

The Director of the Department of Finance and Administration with the advice and approval of the Arkansas Forestry Commission shall develop and adopt appropriate regulations and forms to carry out the intent and purposes of this subchapter with respect to severance taxes on timber.



§ 26-58-106 - Permits to engage in business.

(a) (1) Any individual or firm desiring to engage in the business of severing natural resources or timber before entering the business shall make application to the Director of the Department of Finance and Administration for a license or permit.

(2) In a form of application to be prescribed by the director, the applicant shall state under oath his or her name and address, the business in which he or she desires to engage, and the counties in which he or she will carry on the proposed severing.

(b) The applicant shall be deemed by his or her application to have agreed:

(1) To abide by the provisions of this subchapter;

(2) To promptly pay when due the severance tax imposed by this subchapter; and

(3) That the severance tax imposed by this subchapter shall constitute and remain a lien on each unit of production until the severance tax is paid to the director.

(c) Upon the filing of the application, the director shall issue a permit for which no charge shall be made.

(d) Whoever shall engage in the business of severing natural resources or timber without first having made application for and securing the license or permit to engage in the business shall be guilty of a violation and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500).



§ 26-58-107 - Levy of tax.

(a) There is levied and there shall be collected from each producer of natural resources and each producer of timber in the State of Arkansas, a privilege or license tax to be known as "severance tax".

(b) The severance tax is to be paid to the Director of the Department of Finance and Administration.



§ 26-58-108 - Exception to imposition of tax.

The provisions of this subchapter shall not apply to nor shall any severance tax be required of or collected from an individual who occasionally severs natural resources or timber from his or her own premises to be utilized by him or her in the construction, repair, or maintenance of his or her own structures or improvements.



§ 26-58-109 - Tax additional to property tax.

The severance tax imposed by this subchapter is in addition to the general property tax.



§ 26-58-110 - Additional privilege or excise taxes prohibited.

No other privilege or excise taxes in addition to the severance tax shall be imposed upon the right to utilize natural resources and timber.



§ 26-58-111 - Rate of tax.

The severance tax is to be predicated upon the quantity severed and at the following rates:

(1) On barite, bauxite, titanium ore, manganese and manganiferous ores, zinc ore, and cinnabar, fifteen cents (15cent(s)) per ton of two thousand pounds (2,000 lbs.);

(2) On coal, lignite, and iron ore, two cents (2cent(s)) per ton of two thousand pounds (2,000 lbs.);

(3) On gypsum not used for manufacturing within Arkansas into ultimate consumer's goods, or sold for manufacturing within Arkansas into ultimate consumer's goods, and chemical grade limestone, silica sand, and dimension stone, one and one-half cents (11/2cent(s)) per ton of two thousand pounds (2,000 lbs.);

(4) On crushed stone including, but not limited to, chert, granite, slate, novaculite, and limestone, and on construction sand, gravel, clay, chalk, shale, and marl, one cent (1cent(s)) per ton of two thousand pounds (2,000 lbs.);

(5) On natural gas, the following percent of the market value of the natural gas severed within the State of Arkansas:

(A) On new discovery gas, as defined in § 26-58-101(12), the severance tax rate shall be one and one-half percent (1.5%) for the time period provided in § 26-58-127(a);

(B) On high-cost gas, as defined in § 26-58-101(6), the severance tax rate shall be one and one-half percent (1.5%) for the time periods provided in § 26-58-127(b);

(C) On marginal gas, as defined in § 26-58-101(8), the severance tax rate shall be one and one-quarter percent (1.25%); and

(D) On all natural gas that is not defined as new discovery gas, high-cost gas, or marginal gas, the severance tax rate shall be five percent (5%);

(6) (A) On oil, five percent (5%) of the market value at time and point of severance.

(B) However, whenever the production of oil from a well which is measured separately or from a group of wells which is measured separately, including any well or wells that are utilized for the injection of salt water or other effluents for pressure maintenance or secondary recovery purposes, averages ten (10) barrels or less per well per day during any calendar month, the privilege or license tax on oil produced from that well or group of wells during that month shall be computed at the rate of four percent (4%) of the market value at time and point of severance.

(C) The Director of the Department of Finance and Administration shall have the power to promulgate such reasonable rules and regulations as shall be necessary to effectively enforce the foregoing provisions;

(7) On timber, the tax shall be collected, reported, and remitted by each primary processor and shall be computed on the weight of such timber as determined at the last time the timber is weighed prior to undergoing the first processing after severance thereof and shall be at the following rates:

(A) On all pine timber, seventeen and eight-tenths cents (17.8cent(s)) per ton of two thousand pounds (2,000 lbs.);

(B) On all other timber, twelve and five-tenths cents (12.5cent(s)) per ton of two thousand pounds (2,000 lbs.); and

(C) (i) If any primary processor of timber is unable to weigh the timber as required herein because an approved weight scale is not available, the primary processor shall use the following conversion factors to convert other measurements of timber to weight: Click here to view image.

(ii) If the above conversion factors are not appropriate for conversion of any particular measurement of timber to weight, the director, with the advice and approval of the Arkansas Forestry Commission, shall develop an appropriate conversion procedure to produce equivalent rates;

(8) On diamonds, fuller's earth, ochre, natural asphalt, native sulphur, salt, pearls and other precious stones, whetstone, novaculite, and on all other natural resources, except gypsum, not otherwise specifically identified under the severance tax laws of this state, except mussel shells, five percent (5%) of the fair market value at the time of severance;

(9) On salt water whose naturally dissolved components, or solutes, are used as source raw materials for bromine and other products derived from the same salt water used in the bromine production, two dollars and forty-five cents ($2.45) per one thousand (1,000) barrels, forty-two thousand United States gallons (42,000 U.S. gals.); and

(10) (A) Except as provided in subdivision (10)(B) of this section, on all other natural resources not otherwise specifically identified under the severance tax laws of this state, five percent (5%) of the market value at time and point of severance.

(B) (i) Biomass used primarily for the purpose of biofuel production is not subject to a severance tax.

(ii) As used in subdivision (10)(B)(i) of this section, "biomass" means any woody biomass that is grown for use in biofuels and is not grown for the production of other timber products.



§ 26-58-112 - Additional tax on coal -- Disposition.

(a) In addition to the tax levied by § 26-58-107, there is levied an additional severance tax on coal in the amount of eight cents (8cent(s)) per ton of two thousand pounds (2,000 lbs.). The additional tax shall be collected in the same manner as prescribed by this subchapter.

(b) The additional tax shall be deposited into the State Treasury to the credit of the Constitutional Officer's Fund and the State Central Services Fund.



§ 26-58-113 - Additional tax on stone and crushed stone -- Deposit and allocation of funds.

(a) There is levied and there shall be collected from each producer of the following natural resources in this state an additional privilege or license tax to be known as an additional severance tax.

(b) The additional severance tax is to be paid to the Director of the Department of Finance and Administration.

(c) The additional severance tax on stone and crushed stone, including but without limitation thereto, chert, granite, slate, novaculite and limestone, excluding limestone used for agricultural purposes, construction sand, gravel, clay, chalk, shale, and marl, is to be predicated upon the quantity severed at the rate of three cents (3cent(s)) per ton.

(d) The tax levied by this section shall be in addition to the severance tax levied by § 26-58-107.

(e) (1) All taxes, penalties, and costs collected by the director under the provisions of this section shall be deposited into the State Treasury to the credit of the State Apportionment Fund.

(2) The Treasurer of State on or before the fifth of the month next following the month during which such funds shall have been received by him or her shall allocate the same in the manner provided in this subdivision (e)(2):

(A) Three percent (3%) of the amount thereof to the General Revenue Fund to be used for defraying the necessary expenses of the state government; and

(B) Ninety-seven percent (97%) of the amount thereof, as follows:

(i) (a) Twenty-five percent (25%) of such amount of the severance taxes, penalties, and costs, except those on timber and timber products, shall be special revenues and shall be allocated to the County Aid Fund.

(b) On or before the tenth of the month following the end of each calendar quarter, the Treasurer of State shall remit by state warrants to the various county treasurers all such funds received by the Treasurer of State during such quarterly period and transferred to the County Aid Fund in the proportions thereof as between the respective counties that, as certified by the director to the Treasurer of State, the total severance tax produced from each such county bears to the total of such taxes produced from all counties.

(c) Upon receipt of any such taxes, each county treasurer shall credit fifty percent (50%) of that amount to the county general school fund and fifty percent (50%) of that amount to the county highway fund, for use for the same purposes as other moneys credited to the respective said future funds; and

(ii) (a) Seventy-five percent (75%) shall be special revenues and shall be credited to the County Aid Fund.

(b) On or before the tenth of the month following the end of each calendar quarter these special revenues shall be remitted by the Treasurer of State by state warrant to the various county treasurers on the basis of the formula applied in allocating or distributing county aid highway funds from the County Aid Fund.

(c) All such funds so received by each county shall be used exclusively for construction, reconstruction, maintenance, and repair of county roads and bridges in the county.

(f) The additional severance taxes levied by this section shall be collected in the manner prescribed by this subchapter.

(g) The violation of this section shall subject the violator to the penalties prescribed by this subchapter.



§ 26-58-114 - Monthly reports and payment of tax by producers, primary processors -- Cancellation of permit upon cessation of business -- Penalty for noncompliance. [Effective until January 1, 2012.]

(a) Each producer of natural resources, excluding natural gas, and each primary processor of timber, whether or not he or she shall have actually severed natural resources, excluding natural gas, or processed timber during the preceding month, shall file a report within twenty-five (25) days after the end of each month with the Director of the Department of Finance and Administration in a form prescribed by the director that states:

(1) The kind of natural resources or timber, if any, severed by such producer or processed or acquired for processing by the primary processor during the next preceding month;

(2) The point of severance;

(3) The gross quantity severed and the cash value;

(4) The amount of severance tax due; and

(5) Any other information as the director may reasonably require for the enforcement of this subchapter.

(b) (1) A producer of natural gas shall file with the director a report, in a form or forms prescribed by the director, that states:

(A) The natural gas, if any, severed by the producer for each calendar month;

(B) The point of severance;

(C) The gross quantity severed and the market value;

(D) The amount of severance tax due; and

(E) Any other information as the director may reasonably require for the enforcement of this subchapter.

(2) The producer shall file the monthly report required under subdivision (b)(1) of this section on or before the twenty-fifth day of the second month following the month that is covered by the report.

(3) The producer is required to file a report with the director for each month whether or not the producer has actually severed natural gas during the month.

(c) The report shall be verified by the producer or primary processor himself or herself in the instance of an individual producer or primary processor and by a member or officer or the manager of the producer or primary processor in all other instances.

(d) The payment of the full amount of the severance tax due from the report shall accompany the report.

(e) (1) Within ten (10) days after any producer or primary processor ceases operation with the intention of no longer engaging in the business of severing or processing natural resources or timber, the permit issued shall be returned by him or her to the director for cancellation.

(2) A producer or processor whose permit is cancelled under subdivision (e)(1) of this section may reengage in the business of severing or processing natural resources or timber after filing a new application with the director and receiving a new permit by the director.

(f) (1) Upon conviction, a producer or primary processor who fails to comply with this section is guilty of a violation and shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.

(2) Upon conviction, a person knowingly making a false material statement in a report required by this section is guilty of perjury under § 5-53-102.

§ 26-58-114 - Reports and payment of tax by producers, primary processors -- Cancellation of permit upon cessation of business -- Penalty for noncompliance. [Effective January 1, 2012.]

(a) (1) Each producer of natural resources, excluding natural gas, and each primary processor of timber, whether or not he or she shall have actually severed natural resources, excluding natural gas, or processed timber during the preceding month, shall file a report within twenty-five (25) days after the end of each month with the Director of the Department of Finance and Administration in a form prescribed by the director that states:

(A) The kind of natural resources or timber, if any, severed by such producer or processed or acquired for processing by the primary processor during the next preceding month;

(B) The point of severance;

(C) The gross quantity severed and the cash value;

(D) The amount of severance tax due; and

(E) Any other information as the director may reasonably require for the enforcement of this subchapter.

(2) (A) When the average amount of severance tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed one hundred dollars ($100) per month, the director may notify the taxpayer that a quarterly report and remittance in lieu of a monthly report may be made.

(B) Each quarterly report and remittance shall be due on or before the twenty-fifth day of the month following the last month of the quarter for which the report is made, respectively January 25, April 25, July 25, and October 25 of each year.

(3) When the average amount of severance tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed twenty-five dollars ($25.00) per month, the director may notify the taxpayer that an annual report and remittance in lieu of a monthly report may be made on or before January 25 of each year for the preceding calendar year.

(b) (1) (A) A producer of natural gas shall file with the director a report, in a form or forms prescribed by the director, that states:

(i) The natural gas, if any, severed by the producer for each calendar month;

(ii) The point of severance;

(iii) The gross quantity severed and the market value;

(iv) The amount of severance tax due; and

(v) Any other information as the director may reasonably require for the enforcement of this subchapter.

(B) The producer shall file the monthly report required under subdivision (b)(1)(A) of this section on or before the twenty-fifth day of the second month following the month that is covered by the report.

(C) The producer is required to file a report with the director for each month whether or not the producer has actually severed natural gas during the month.

(2) (A) When the average amount of severance tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed one hundred dollars ($100) per month, the director may notify the taxpayer that a quarterly report and remittance in lieu of a monthly report may be made.

(B) Each quarterly report and remittance shall be due on or before the twenty-fifth day of the second month following the last month of the quarter for which the report is made, respectively February 25, May 25, August 25, and November 25 of each year.

(3) When the average amount of severance tax for which the taxpayer is liable for the previous fiscal year beginning on July 1 and ending on June 30 does not exceed twenty-five dollars ($25.00) per month, the director may notify the taxpayer that an annual report and remittance in lieu of a monthly report may be made on or before February 25 of each year for the preceding calendar year.

(c) The report shall be verified by the producer or primary processor himself or herself in the instance of an individual producer or primary processor and by a member or officer or the manager of the producer or primary processor in all other instances.

(d) The payment of the full amount of the severance tax due from the report shall accompany the report.

(e) (1) Within ten (10) days after any producer or primary processor ceases operation with the intention of no longer engaging in the business of severing or processing natural resources or timber, the permit issued shall be returned by him or her to the director for cancellation.

(2) A producer or processor whose permit is cancelled under subdivision (e)(1) of this section may reengage in the business of severing or processing natural resources or timber after filing a new application with the director and receiving a new permit by the director.

(f) (1) Upon conviction, a producer or primary processor who fails to comply with this section is guilty of a violation and shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.

(2) Upon conviction, a person knowingly making a false material statement in a report required by this section is guilty of perjury under § 5-53-102.



§ 26-58-115 - Reports and payment due from producer actually severing or from primary processor -- Methods of accumulating tax payment -- Penalty for noncompliance. [Effective until January 1, 2012.]

(a) Except as otherwise provided in this subchapter, the monthly report required by § 26-58-114 shall be filed and the payment of the severance tax shall be made by the producer actually severing the natural resources whether as owner, lessee, concessionaire, or contractor and, in the case of severance taxes on timber, the monthly report required by § 26-58-114 shall be filed and the severance tax shall be paid by the primary processor.

(b) The reporting taxpayer shall collect or withhold out of the proceeds of the sale of the natural resources severed the proportionate parts of the total severance tax due by the respective owners of the natural resources at the time of severance.

(c) Every producer actually operating any oil or gas well, quarry, or other property from which natural resources are severed but under contract or other obligation in which direct payment to the owner of any royalty, excess royalty, or working interest, either in money or in kind is required, is authorized, empowered, and required to deduct the amount of the severance tax in respect thereto from any such royalty or other interest before making the direct payment.

(d) Notwithstanding the sale or delivery, all severed oil or gas sold or delivered to any pipeline company for transportation by it through pipes connected with the oil or gas well of the owner is subject to the severance tax on the severed oil or gas.

(e) A primary processor of timber shall be responsible for the payment of severance taxes on all timber processed or acquired for processing by him or her whether or not the primary processor collects or withholds the tax from the producer.

(f) Any producer or primary processor failing or refusing to comply with any provision of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.

§ 26-58-115 - Reports and payment due from producer actually severing or from primary processor -- Methods of accumulating tax payment -- Penalty for noncompliance. [Effective January 1, 2012.]

(a) Except as otherwise provided in this subchapter, the report required by § 26-58-114 shall be filed and the payment of the severance tax shall be made by the producer actually severing the natural resources whether as owner, lessee, concessionaire, or contractor and, in the case of severance taxes on timber, the report required by § 26-58-114 shall be filed and the severance tax shall be paid by the primary processor.

(b) The reporting taxpayer shall collect or withhold out of the proceeds of the sale of the natural resources severed the proportionate parts of the total severance tax due by the respective owners of the natural resources at the time of severance.

(c) Every producer actually operating any oil or gas well, quarry, or other property from which natural resources are severed but under contract or other obligation in which direct payment to the owner of any royalty, excess royalty, or working interest, either in money or in kind is required, is authorized, empowered, and required to deduct the amount of the severance tax in respect thereto from any such royalty or other interest before making the direct payment.

(d) Notwithstanding the sale or delivery, all severed oil or gas sold or delivered to any pipeline company for transportation by it through pipes connected with the oil or gas well of the owner is subject to the severance tax on the severed oil or gas.

(e) A primary processor of timber shall be responsible for the payment of severance taxes on all timber processed or acquired for processing by him or her whether or not the primary processor collects or withholds the tax from the producer.

(f) Any producer or primary processor failing or refusing to comply with any provision of this section shall be guilty of a violation and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.



§ 26-58-116 - Purchasers' reports and payment of tax -- Penalties for noncompliance. [Effective until January 1, 2012.]

(a) (1) Unless a purchaser of natural resources, excluding natural gas, is excused in writing by the Director of the Department of Finance and Administration in advance of the report filing deadline from filing a report, a purchaser of natural resources, excluding natural gas, shall file with the director a verified report within twenty (20) days after the end of each month in a form or forms prescribed by the director that states:

(A) The names and addresses of all producers from whom the purchaser has acquired natural resources during the respective month;

(B) The types and total quantity of each type of the natural resources acquired and the purchase price; and

(C) Any other information as the director reasonably may require for the proper enforcement of this subchapter.

(b) (1) Unless a purchaser of natural gas is excused in writing by the director in advance of the report filing deadline from filing a report, a purchaser of natural gas shall file with the director a report in a form or forms prescribed by the director that states:

(A) The names, addresses, and severance tax permit numbers of all producers from whom the purchaser has purchased natural gas during each calendar month;

(B) The total quantity of natural gas acquired and the purchase price; and

(C) Any other information as the director may reasonably require for the proper enforcement of this subchapter.

(2) The purchaser of natural gas shall file each monthly report required under this subsection (b) on or before the twenty-fifth day of the second month following the month that is covered by the report.

(c) (1) It is the duty of each purchaser of natural resources, excluding natural gas, to ascertain in advance of permitting the natural resources so purchased to be processed or otherwise changed from the natural state thereof at the time of severance or to be transported for the purpose of such processing or other change that the severance tax upon the natural resources has been paid.

(2) Each purchaser of natural gas shall determine in advance of filing the report under subsection (b) of this section that each producer from whom the purchaser has purchased natural gas has been issued a severance tax permit number and furnish the director the severance tax permit number of each producer under subsection (b) of this section.

(3) (A) The purchaser of natural resources, excluding natural gas, is primarily liable for any unpaid severance tax in the event of failure to make such advance ascertainment.

(B) Each purchaser of natural gas is primarily liable for any unpaid severance tax that is attributable to a producer from whom the purchaser purchased natural gas if the purchaser fails to furnish the director with all of the information required in subsection (b) of this section.

(4) However, the purchaser as a condition to permitting the processing or other change of such natural resources, excluding natural gas, as to which the severance tax shall not have been paid by the producer may himself or herself pay such tax either in advance or, with the advance written approval of the director for cause shown to the director, within twenty (20) days after commencing the processing or other change of the natural resources or the transportation thereof for such purpose.

(d) (1) Unless the director has given advance written approval for the removal under subsection (a) of this section, the removal by the purchaser of natural resources, excluding natural gas, to any point of concentration or assembly, either inside or outside the state, without the severance tax having been previously paid by the producer or the purchaser is a fraudulent concealment of the location of the natural resources with the intent to avoid the payment of the severance tax.

(2) Unless the director has given advance written approval for the removal, the removal by the producer, purchaser, or primary processor of any timber to any point outside the state without the severance tax having been paid on the timber is unlawful.

(e) (1) Upon conviction, each removal described in subdivision (d)(1) of this section by the purchaser of natural resources, excluding natural gas, is a violation punishable by a fine of at least fifty dollars ($50.00) and not more than five hundred dollars ($500).

(2) Upon conviction, each removal described in subdivision (d)(2) of this section by a producer, purchaser, or primary processor is a violation punishable by a fine of at least fifty dollars ($50.00) and not more than five hundred dollars ($500).

(3) Upon conviction, each failure by a producer, purchaser, including a purchaser of natural gas, or primary processor to file a monthly report required by this section is a violation punishable by a fine of at least fifty dollars ($50.00) and not more than five hundred dollars ($500).

(4) Upon conviction, a person knowingly making a false material statement in a monthly report required by this section is guilty of perjury under § 5-53-102.

§ 26-58-116 - Purchasers' reports and payment of tax -- Penalties for noncompliance. [Effective January 1, 2012.]

(a) Unless a purchaser of natural resources, excluding natural gas, is excused in writing by the Director of the Department of Finance and Administration in advance of the report filing deadline from filing a report, a purchaser of natural resources, excluding natural gas, shall file with the director a verified report within twenty (20) days after the end of each reporting period in a form or forms prescribed by the director that states:

(1) The names and addresses of all producers from whom the purchaser has acquired natural resources during the respective reporting period;

(2) The types and total quantity of each type of the natural resources acquired and the purchase price; and

(3) Any other information as the director reasonably may require for the proper enforcement of this subchapter.

(b) (1) Unless a purchaser of natural gas is excused in writing by the director in advance of the report filing deadline from filing a report, a purchaser of natural gas shall file with the director a report in a form or forms prescribed by the director that states:

(A) The names, addresses, and severance tax permit numbers of all producers from whom the purchaser has purchased natural gas during each reporting period;

(B) The total quantity of natural gas acquired and the purchase price; and

(C) Any other information as the director may reasonably require for the proper enforcement of this subchapter.

(2) The purchaser of natural gas shall file each report required under this subsection (b) on or before the twenty-fifth day of the second month following the reporting period that is covered by the report.

(c) (1) It is the duty of each purchaser of natural resources, excluding natural gas, to ascertain in advance of permitting the natural resources so purchased to be processed or otherwise changed from the natural state thereof at the time of severance or to be transported for the purpose of such processing or other change that the severance tax upon the natural resources has been paid.

(2) Each purchaser of natural gas shall determine in advance of filing the report under subsection (b) of this section that each producer from whom the purchaser has purchased natural gas has been issued a severance tax permit number and furnish the director the severance tax permit number of each producer under subsection (b) of this section.

(3) (A) The purchaser of natural resources, excluding natural gas, is primarily liable for any unpaid severance tax in the event of failure to make such advance ascertainment.

(B) Each purchaser of natural gas is primarily liable for any unpaid severance tax that is attributable to a producer from whom the purchaser purchased natural gas if the purchaser fails to furnish the director with all of the information required in subsection (b) of this section.

(4) However, the purchaser as a condition to permitting the processing or other change of such natural resources, excluding natural gas, as to which the severance tax shall not have been paid by the producer may himself or herself pay such tax either in advance or, with the advance written approval of the director for cause shown to the director, within twenty (20) days after commencing the processing or other change of the natural resources or the transportation thereof for such purpose.

(d) (1) Unless the director has given advance written approval for the removal under subsection (a) of this section, the removal by the purchaser of natural resources, excluding natural gas, to any point of concentration or assembly, either inside or outside the state, without the severance tax having been previously paid by the producer or the purchaser is a fraudulent concealment of the location of the natural resources with the intent to avoid the payment of the severance tax.

(2) Unless the director has given advance written approval for the removal, the removal by the producer, purchaser, or primary processor of any timber to any point outside the state without the severance tax having been paid on the timber is unlawful.

(e) (1) Upon conviction, each removal described in subdivision (d)(1) of this section by the purchaser of natural resources, excluding natural gas, is a violation punishable by a fine of at least fifty dollars ($50.00) and not more than five hundred dollars ($500).

(2) Upon conviction, each removal described in subdivision (d)(2) of this section by a producer, purchaser, or primary processor is a violation punishable by a fine of at least fifty dollars ($50.00) and not more than five hundred dollars ($500).

(3) Upon conviction, each failure by a producer, purchaser, including a purchaser of natural gas, or primary processor to file a report required by this section is a violation punishable by a fine of at least fifty dollars ($50.00) and not more than five hundred dollars ($500).

(4) Upon conviction, a person knowingly making a false material statement in a report required by this section is guilty of perjury under § 5-53-102.



§ 26-58-117 - Responsibility for filing monthly reports. [Effective until January 1, 2012.]

(a) (1) Notwithstanding the provisions of §§ 26-58-114 and 26-58-116, either the producer or severer of natural resources, excluding natural gas, or the purchaser of natural resources, excluding natural gas, shall report and pay severance taxes thereon as required in §§ 26-58-114 and 26-58-116.

(2) However, if either the producer or severer of natural resources, excluding natural gas, or the purchaser of natural resources, excluding natural gas, files the report as required in §§ 26-58-114 and 26-58-116 and pays the severance taxes during any month, the other shall be relieved of the responsibility of filing such report.

(b) Both the producer of natural gas and the purchaser of natural gas shall be required to file their monthly reports under §§ 26-58-114 and 26-58-116.

§ 26-58-117 - Responsibility for filing reports. [Effective January 1, 2012.]

(a) (1) Notwithstanding the provisions of §§ 26-58-114 and 26-58-116, either the producer or severer of natural resources, excluding natural gas, or the purchaser of natural resources, excluding natural gas, shall report and pay severance taxes thereon as required in §§ 26-58-114 and 26-58-116.

(2) However, if either the producer or severer of natural resources, excluding natural gas, or the purchaser of natural resources, excluding natural gas, files the report as required in §§ 26-58-114 and 26-58-116 and pays the severance taxes during any reporting period, the other shall be relieved of the responsibility of filing such report.

(b) Both the producer of natural gas and the purchaser of natural gas shall be required to file their reports under §§ 26-58-114 and 26-58-116.



§ 26-58-118 - Reports -- Transporters.

(a) All transporters of natural resources, save and except only pipeline transporters, whenever and as often as requested by the Director of the Department of Finance and Administration shall furnish a report under oath and upon forms prescribed by director setting forth:

(1) The name of the shipper;

(2) The date of shipment;

(3) The quantity and type or character of such natural resources stated in units of measurements applicable thereto;

(4) The point of receipt for shipment and point of destination; and

(5) All such further information relating to the transportation of the natural resources as the director may reasonably require for the proper enforcement of the provisions of this subchapter.

(b) Any transporter failing to furnish the transporter's report as provided by this section shall be punished by fine of not less than fifty dollars ($50.00) and not more than five hundred dollars ($500) for each such offense.

(c) The willful false swearing in any report which may be furnished by the transporter in respect to any matter set forth in the report shall constitute perjury and shall be punishable as such.



§ 26-58-119 - Procedure upon failure to file reports or pay tax, filing inaccurate reports -- Penalties -- Subpoenas. [Effective until January 1, 2012.]

(a) (1) In the event any producer or purchaser of natural resources or any primary processor of timber fails within the time provided for in this subchapter to file the verified monthly reports required of them respectively, or in the event that the Director of the Department of Finance and Administration is not satisfied of the correctness of the reports as filed with the director, or in the event any such producer or purchaser of natural resources or any primary processor of timber fails to pay all taxes due as provided in §§ 26-58-114 and 26-58-116, it shall be the duty of the director to ascertain the true amount and value of the natural resources or timber severed and to assess the severance tax based thereon.

(2) For the purposes thereof the director is authorized to require either the producer or purchaser or both of them, or the primary processor, to furnish the director with such information, or further information, as the director may deem necessary and to require the production, at such place as the director may designate, of the books, records, and files of the producer and the purchaser or primary processor and to examine them and to take testimony of witnesses.

(3) (A) The director shall assess a penalty equal to fifty percent (50%) of the amount of the severance tax, including the cost and expense of assessing the penalty, and shall make demand for payment of the penalty upon both the producer of natural resources and the purchaser of natural resources to the extent liability for the tax may be imposed on the purchaser under § 26-58-116 or the primary processor of timber, as the case may be.

(B) The penalty assessment under subdivision (a)(3)(A) of this section shall not apply to any estimated severance tax payment that is made in good faith by a producer of natural gas or a purchaser of natural gas.

(b) (1) If the producer, purchaser, or primary processor or any other such witness willfully fails to appear or to produce such books, records, and files before the director, in obedience to the director's request, the director shall certify the name of the reluctant producer, purchaser, primary processor, or other witness, with a statement of the circumstances to the circuit court of the county having jurisdiction over the person.

(2) The court shall thereupon issue a subpoena commanding the producer, purchaser, primary processor, or other witness to appear before the director, at a place designated, on a day fixed, to be continued as occasion may require, and to give such evidence, and to produce for inspection such books and papers as may be required by the director for a proper determination of the amount of taxes due.

(3) The court may hear and punish any contempt of such subpoena brought to the court's attention by the director.

§ 26-58-119 - Procedure upon failure to file reports or pay tax, filing inaccurate reports -- Penalties -- Subpoenas. [Effective January 1, 2012.]

(a) (1) In the event any producer or purchaser of natural resources or any primary processor of timber fails within the time provided for in this subchapter to file the verified reports required of them respectively, or in the event that the Director of the Department of Finance and Administration is not satisfied of the correctness of the reports as filed with the director, or in the event any such producer or purchaser of natural resources or any primary processor of timber fails to pay all taxes due as provided in §§ 26-58-114 and 26-58-116, it shall be the duty of the director to ascertain the true amount and value of the natural resources or timber severed and to assess the severance tax based thereon.

(2) For the purposes thereof the director is authorized to require either the producer or purchaser or both of them, or the primary processor, to furnish the director with such information, or further information, as the director may deem necessary and to require the production, at such place as the director may designate, of the books, records, and files of the producer and the purchaser or primary processor and to examine them and to take testimony of witnesses.

(3) (A) The director shall assess a penalty equal to fifty percent (50%) of the amount of the severance tax, including the cost and expense of assessing the penalty, and shall make demand for payment of the penalty upon both the producer of natural resources and the purchaser of natural resources to the extent liability for the tax may be imposed on the purchaser under § 26-58-116 or the primary processor of timber, as the case may be.

(B) The penalty assessment under subdivision (a)(3)(A) of this section shall not apply to any estimated severance tax payment that is made in good faith by a producer of natural gas or a purchaser of natural gas.

(b) (1) If the producer, purchaser, or primary processor or any other such witness willfully fails to appear or to produce such books, records, and files before the director, in obedience to the director's request, the director shall certify the name of the reluctant producer, purchaser, primary processor, or other witness, with a statement of the circumstances to the circuit court of the county having jurisdiction over the person.

(2) The court shall thereupon issue a subpoena commanding the producer, purchaser, primary processor, or other witness to appear before the director, at a place designated, on a day fixed, to be continued as occasion may require, and to give such evidence, and to produce for inspection such books and papers as may be required by the director for a proper determination of the amount of taxes due.

(3) The court may hear and punish any contempt of such subpoena brought to the court's attention by the director.



§ 26-58-120 - Arkansas Forestry Commission -- Access to information -- Investigations.

(a) (1) The Arkansas Forestry Commission and the authorized representatives of the commission shall have access to all tax returns and other information and records of the Director of the Department of Finance and Administration related to the reporting and payment of taxes levied upon timber by this subchapter.

(2) The commission shall furnish the director in writing the names of the forestry personnel who are authorized to have access to the timber tax records.

(3) The commission and its authorized representatives shall at all times maintain the confidentiality of such information and records.

(b) The commission is authorized to employ such persons as may be authorized by appropriation of the General Assembly to conduct inspections and investigations of primary processors of timber in order to determine whether such processors are properly reporting and paying the taxes levied in this subchapter.

(c) The inspections or investigations to be made by commission personnel shall consist of a physical inspection of the business operation of any primary processor of timber and a request for proof that the processor holds a severance tax collection permit issued under this subchapter but shall not include an in-depth or comprehensive examination of the records of the processor.

(d) If after completion of the inspection or investigation of a timber processor the commission finds that a timber processor is not collecting or remitting all taxes due under the provisions of this subchapter, the commission shall so advise the director and shall furnish the director the information upon which such finding is based.



§ 26-58-121 - Information provided to Arkansas Forestry Commission.

The Director of the Department of Finance and Administration is directed to release any and all information requested by the Arkansas Forestry Commission which is related to the collection of timber severance taxes. This information shall include, but not be limited to, names, addresses, and amounts paid.



§ 26-58-122 - Procedures followed upon failure to pay severance taxes due the Arkansas Forestry Commission.

(a) (1) In the event that the Arkansas Forestry Commission determines that any individual or corporation has failed to pay all severance taxes due to the commission, the commission shall certify the commission's findings to the Revenue Division of the Department of Finance and Administration.

(2) Upon receipt thereof, the Director of the Department of Finance and Administration shall immediately conduct an investigation of such matter.

(3) Within thirty (30) days of receipt of the certification, the director shall report all findings to the commission.

(b) If the director determines that all severance taxes due the commission are not being or have not been paid, the director shall immediately proceed to institute any legal action necessary to collect such tax.

(c) (1) In the event the director fails to report to the commission within the time specified or the commission disagrees with the findings of the director, the State Forester shall file with the Governor, the Legislative Council, and the House Interim Committee on Revenue and Taxation and the Senate Interim Committee on Revenue and Taxation a report of the matter.

(2) The Governor shall then conduct an investigation into such failure to report by the director or disagreement as to tax liability with the commission, take whatever measures the Governor deems necessary to rectify the situation, and shall notify the Legislative Council and the House Interim Committee on Revenue and Taxation and the Senate Interim Committee on Revenue and Taxation of the Governor's decision.



§ 26-58-123 - Lien for taxes, penalties, and costs upon natural resources and equipment.

The State of Arkansas shall have a lien for the taxes, penalties, and costs imposed by this subchapter upon any and all natural resources and timber severed from the soil or water and also upon any wells, machinery, tools, and implements used in severing such resources, and upon the tract of land from which the natural resources were severed.



§ 26-58-124 - Distribution of severance tax generally.

(a) All taxes, penalties, and costs collected by the Director of the Department of Finance and Administration under the provisions of this subchapter, except for the taxes, penalties, and costs collected on natural gas, shall be deposited into the State Treasury to the credit of the State Apportionment Fund.

(b) On or before the fifth of the month next following the month during which funds under subsection (a) of this section shall have been received by the Treasurer of State, the Treasurer of State shall allocate the funds in the following manner:

(1) Three percent (3%) of the amount of the funds to the General Revenue Fund Account of the State Apportionment Fund to be used for defraying the necessary expenses of the state government; and

(2) Ninety-seven percent (97%) of the amount of the funds, as follows:

(A) (i) All of such amount of severance taxes, penalties, and costs on timber and timber products shall be credited to the State Forestry Fund until there has been distributed to the State Forestry Fund an amount not less than the total amount of severance taxes, penalties, and costs on timber and timber products distributed to the State Forestry Fund during the fiscal year ending June 30, 1980, plus an additional amount of two million dollars ($2,000,000) of the funds, to be used exclusively for the purpose of carrying out the functions and duties of the Arkansas Forestry Commission.

(ii) (a) The next three hundred fifty thousand dollars ($350,000) or so much of the funds as may be collected in severance taxes, penalties, and costs on timber and timber products, over and above the amount distributed to the State Forestry Fund during each fiscal year as provided in subdivision (b)(2)(A)(i) of this section, shall be distributed and credited to the University of Arkansas at Monticello Fund.

(b) The University of Arkansas at Monticello shall transfer from general revenue to cash funds any timber severance tax funds as provided in this subdivision (b)(2)(A)(ii), to be set aside therein to be used solely and exclusively for providing additional support for the School of Forest Resources of the University of Arkansas at Monticello, as per the intent of this subdivision (b)(2)(A)(ii).

(iii) All of such amount of severance taxes, penalties, and costs on timber and timber products collected during each fiscal year in excess of the amounts required to be distributed for each fiscal year as provided in subdivisions (b)(2)(A)(i) and (ii) of this section shall be distributed to the State Forestry Fund to be used exclusively for the support of carrying out the functions and duties of the Arkansas Forestry Commission;

(B) Seventy-five percent (75%) of the amount of the severance taxes and penalties on diamonds shall be credited to the Arkansas State Parks Trust Fund to be used by the State Parks, Recreation, and Travel Commission for the preservation and protection of the natural resources of this state;

(C) Seventy-five percent (75%) of the amount of the severance taxes and penalties, except those on timber and timber products and except those on diamonds, shall be general revenues and shall be allocated to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.; and

(D) (i) Twenty-five percent (25%) of such amount of the severance taxes and penalties, and costs, except those on timber and timber products, shall be special revenues and shall be allocated to the County Aid Fund.

(ii) On or before the tenth of the month following the end of each calendar quarter, the Treasurer of State shall remit by state warrants to the various county treasurers all funds under subdivision (b)(2)(D)(i) of this section then received by him or her during the quarterly period and transferred to the County Aid Fund in the proportions of the funds as between the respective counties that, as certified by the director to the Treasurer of State, the total severance tax produced from each respective county bears to the total of the taxes produced from all counties.

(iii) Upon receipt of any taxes under this subdivision (b)(2)(D), each county treasurer shall credit fifty percent (50%) of the amount to the county public school fund and fifty percent (50%) of the amount to the county highway fund for use for the same purposes as other moneys credited to the respective future funds.

(c) All taxes, penalties, and costs collected by the director on natural gas shall be deposited into the State Treasury as follows:

(1) Five percent (5%) of the funds shall be deposited as general revenues; and

(2) Ninety-five percent (95%) of the funds shall be classified as special revenues and shall be distributed as set forth in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.



§ 26-58-125 - Disposition of part of severance tax on salt water.

Of the fee levied per one thousand (1,000) barrels in § 26-58-111(9), forty-five cents (45cent(s)) shall be deposited into the State Treasury as special revenues, and the Treasurer of State shall credit the amount thereof to the Oil and Gas Commission Fund.



§ 26-58-126 - Severance tax rate for lead ore.

(a) The rate of the severance tax on lead ore shall be fifteen cents (15cent(s)) per ton of two thousand pounds (2,000 lbs.) or at ten percent (10%) of market value, whichever rate is the greater.

(b) The severance tax rate for lead ore under this section shall be in lieu of any rate which would otherwise be applicable under § 26-58-111.

(c) The severance tax on lead ore shall be distributed in the same manner as the severance tax on other ores, as provided by § 26-58-124.



§ 26-58-127 - Cost recovery periods for new discovery gas and high-cost gas.

(a) (1) The one-and-one-half-percent severance tax rate on new discovery gas shall apply to the first twenty-four (24) consecutive calendar months beginning on the date of first production from the new discovery gas well, regardless of whether production commenced prior to January 1, 2009; provided, however, that all production attributable to the period prior to January 1, 2009, shall be taxed at the rate in effect prior to January 1, 2009.

(2) At the end of the twenty-four-month period, the severance tax rate under § 26-58-111(5)(C) or § 26-58-111(5)(D), as applicable, shall apply.

(b) (1) The one-and-one-half-percent severance tax rate on high-cost gas shall apply to the first thirty-six (36) consecutive calendar months beginning on the date of first production from the high-cost gas well, regardless of whether production commenced prior to January 1, 2009; provided, however, that all production attributable to the period prior to January 1, 2009, shall be taxed at the rate in effect prior to January 1, 2009.

(2) If a high-cost gas well has not achieved payout by the end of the thirty-six-month period, the one-and-one-half-percent severance tax rate shall be extended until the earlier to occur of:

(A) Payout of the high-cost gas well; or

(B) Twelve (12) months following the expiration of the original thirty-six-month period.

(3) The severance tax rate under § 26-58-111(5)(C) or § 26-58-111(5)(D), as applicable, shall apply to high-cost gas at the later of the expiration of the thirty-six-month period or any allowed extension.



§ 26-58-128 - Determination of new discovery gas, high-cost gas, or marginal gas.

(a) The producer of a proposed or existing gas well may apply at any time to the Director of the Oil and Gas Commission for a determination that the well qualifies as a new discovery gas well, a high-cost gas well, or a marginal gas well.

(b) The director may require an applicant to provide any information required to administer this section.

(c) The director shall make the determination within fifteen (15) calendar days of the application by the producer, and the producer shall attach the determination to its severance tax form next due.



§ 26-58-129 - Natural gas severance tax payment, apportionment of severance tax between royalty owner and producer, and authority for rulemaking.

(a) The severance tax on natural gas shall be paid in the manner provided in this chapter.

(b) The portion of the severance tax that is required to be deducted from the royalty owner or other interest shall be calculated in the same manner as the portion of the severance tax borne by the producer.

(c) The Department of Finance and Administration may promulgate the rules necessary to enforce the provisions of this act.






Subchapter 2 - -- Tax Credits for Certain Oil and Gas Producers

§ 26-58-201 - Definitions. [Effective until January 1, 2012.]

As used in this subchapter:

(1) (A) "Approved underground salt water disposal system" means a system or systems of reinjection of salt water produced as a result of oil production into an underground level or stratum, as approved by the Arkansas Pollution Control and Ecology Commission or the Arkansas Oil and Gas Commission, whereby the salt water disposed of and the method of disposing of the same shall pose no menace to a fresh water supply or to the lakes and streams of this state.

(B) "Approved underground salt water disposal system" does not include any:

(i) Reinjection system which is designed primarily for the purpose of secondary recovery and pressure maintenance; or

(ii) Pool that has been unitized for secondary recovery or pressure maintenance by order of the Arkansas Oil and Gas Commission;

(2) "Director" means the Director of the Department of Finance and Administration or any of his or her duly appointed deputies or agents;

(3) "Oil producer" means the producer of oil who is charged with the responsibility of reporting and paying the severance tax on oil as required by the laws of this state;

(4) "Person" means any individual, firm, association, partnership, limited liability company, or corporation; and

(5) "Severance tax" means the severance tax on oil produced in this state as levied by § 26-58-107.

§ 26-58-201 - Definitions. [Effective January 1, 2012.]

As used in this subchapter:

(1) (A) "Approved underground saltwater disposal system" means a system or systems of reinjection of salt water produced as a result of oil or natural gas production into an underground level or stratum, as approved by the Arkansas Pollution Control and Ecology Commission or the Oil and Gas Commission, in which the salt water disposed of and the method of disposing of the salt water does not pose a menace to a fresh water supply or to the lakes and streams of this state.

(B) "Approved underground saltwater disposal system" does not include any:

(i) Reinjection system which is designed primarily for the purpose of secondary recovery and pressure maintenance; or

(ii) Pool that has been unitized for secondary recovery or pressure maintenance by order of the Oil and Gas Commission;

(2) "Director" means the Director of the Department of Finance and Administration or any of his or her duly appointed deputies or agents;

(3) "Person" means any individual, firm, association, partnership, limited liability company, or corporation;

(4) "Producer" means the producer of oil or natural gas who is charged with the responsibility of reporting and paying the severance tax on the oil or natural gas as required by the laws of this state; and

(5) "Severance tax" means the severance tax on oil or natural gas produced in this state as levied by § 26-58-107.



§ 26-58-202 - Applicability. [Effective until January 1, 2012.]

(a) In no instance shall the benefits of the provisions of this subchapter apply to the severance tax due or payable on oil produced from nonsalt water producing oil wells in this state.

(b) The benefits of the provisions of this subchapter shall not apply to any underground salt water disposal system that may have been established prior to June 11, 1959, it being the intent of this subchapter that the provisions hereof shall apply only to approved underground salt water disposal systems established from and after June 11, 1959.

§ 26-58-202 - Applicability. [Effective January 1, 2012.]

(a) The benefits of the provisions of this subchapter shall not apply to the severance tax due or payable on oil or natural gas produced from nonsaltwater-producing wells in this state.

(b) The benefits of the provisions of this subchapter shall not apply to any underground salt water disposal system that may have been established prior to June 11, 1959, it being the intent of this subchapter that the provisions hereof shall apply only to approved underground salt water disposal systems established from and after June 11, 1959.



§ 26-58-203 - Penalty.

Any person violating the provisions of this subchapter shall be guilty of a misdemeanor. A convicted offender shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or be imprisoned not less than thirty (30) days nor more than one (1) year, or be both so fined and imprisoned.



§ 26-58-204 - Credit on severance tax of oil producer. [Effective until January 1, 2012.]

Any oil producer in this state who provides for the disposition of salt water produced in the production of oil from oil wells of such oil producer in this state by the means of an approved underground salt water disposal system shall be allowed a credit on severance taxes due and payable to the State of Arkansas on all oil so produced by such salt water producing oil wells in the amount and in the method provided in this subchapter.

§ 26-58-204 - Severance tax credit for oil producer. [Effective January 1, 2012.]

An oil producer in this state who provides for the disposition of salt water produced in the production of oil from oil wells of the oil producer in this state by means of an approved underground saltwater disposal system shall be allowed a severance tax credit on all oil produced by the saltwater-producing oil wells in the amount and in the method provided in this subchapter.



§ 26-58-205 - Credit on severance tax of gas producer. [Effective until January 1, 2012.]

A natural gas producer charged with the responsibility of reporting and paying the severance tax on natural gas who provides for the disposal of salt water produced in the production thereof by means of an approved underground salt water disposal system shall be allowed a credit on severance taxes due thereon in the same manner, to the same extent, and on the same conditions as the credit on severance taxes authorized in the case of oil production under this subchapter.

§ 26-58-205 - Severance tax credit for natural gas producer. [Effective January 1, 2012.]

A natural gas producer charged with the responsibility of reporting and paying the severance tax on natural gas who provides for the disposal of saltwater produced in the production of natural gas by means of an approved underground saltwater disposal system is allowed a severance tax credit on all natural gas produced by the saltwater-producing natural gas wells in the amount and in the method provided in this subchapter.



§ 26-58-206 - Permit for credit. [Effective until January 1, 2012.]

(a) Any oil producer in this state wishing to obtain the benefits of the provisions for this subchapter shall make application to the Director of the Department of Finance and Administration for a permit to obtain credit on severance taxes due on all oil produced in salt water producing oil wells of such oil producer as provided in this subchapter.

(b) The application shall list:

(1) The name and address of the oil producer;

(2) The number and location of all salt water producing oil wells of such oil producer; and

(3) A certified copy of a certificate from the Arkansas Pollution Control and Ecology Commission and the Arkansas Oil and Gas Commission certifying that all salt water produced in the production of oil in such oil wells is being disposed of in an approved underground salt water disposal system.

(c) If the director determines that the oil producer has complied with the provisions of this subchapter and the rules and regulations established by the director, the director shall issue a permit to such oil producer.

(d) The permit shall entitle the oil producer to obtain credit on severance taxes due the State of Arkansas on all oil produced in salt water producing oil wells in the amount provided in this subchapter.

§ 26-58-206 - Permit for credit. [Effective January 1, 2012.]

(a) A producer in this state wishing to obtain the benefits of the provisions for this subchapter shall make application to the Director of the Department of Finance and Administration for a permit to obtain credit on severance taxes due on all oil or natural gas produced in salt-water-producing wells of the producer as provided in this subchapter.

(b) The application shall list:

(1) The name and address of the producer;

(2) The number and location of all salt-water-producing wells of the producer; and

(3) A certified copy of a certificate from the Arkansas Pollution Control and Ecology Commission and the Oil and Gas Commission certifying that all salt water produced in the production of oil or natural gas in the wells is being disposed of in an approved underground saltwater disposal system.

(c) If the director determines that the producer has complied with the provisions of this subchapter and the rules established by the director, the director shall issue a permit to the producer.

(d) The permit shall entitle the producer to obtain a severance tax credit on all oil or natural gas produced in salt-water-producing wells in the amount provided in this subchapter.



§ 26-58-207 - Reports of tax due on oil produced. [Repealed effective January 1, 2012]

(a) Each oil producer having a permit from the Director of the Department of Finance and Administration authorizing such oil producer to obtain the benefits of this subchapter upon forms prescribed by the director and under such rules and regulations as may be prescribed by the director shall report during each tax reporting period the total barrels of oil produced by oil wells producing salt water during such reporting period and shall compute the total severance tax due on such oil production.

(b) In addition, the oil producer shall report any additional or supporting information as may be required by the director during each tax reporting period as may be necessary to support the credit claimed by the oil producer.



§ 26-58-208 - Amounts of credits or tax -- Maximum annual credits allowed. [Effective until January 1, 2012.]

(a) The oil producer shall be entitled to a credit on the severance tax due during the reporting period in the amount of the cost, as defined in § 26-58-209, of the oil producer in maintaining, during such reporting period, an approved underground salt water disposal system.

(b) (1) If the cost of maintaining such approved underground salt water disposal system during the reporting period is less than the total severance tax due for the reporting period, the oil producer shall pay to the Director of the Department of Finance and Administration the amount that the total tax exceeds the cost.

(2) (A) In the event the cost of maintaining the approved underground salt water disposal system during the tax reporting period exceeds the total severance tax due during such period, the oil producer shall be given a credit for the total severance tax due for such reporting period.

(B) However, in no event shall such oil producer be permitted to credit such excess of cost over the total severance tax due for such reporting period to any oil severance tax that may have been paid, or that may become due, during any previous or subsequent tax reporting period.

(c) (1) The total severance tax credits allowed all oil producers during any calendar year by the director shall not exceed three hundred seventy thousand dollars ($370,000).

(2) If during any calendar year the total severance tax credits of all oil producers operating approved underground salt water disposal systems exceed the total maximum allowable severance tax credits mentioned above, the director shall prorate the allowable credits among the respective oil producers in the proportion that the credits due each producer bear to the total of all severance tax credits due all oil producers.

§ 26-58-208 - Amounts of credits or tax -- Maximum annual credits allowed. [Effective January 1, 2012.]

(a) A producer is entitled to an annual severance tax credit that is calculated based upon the cost, as defined in § 26-58-209, of the producer in maintaining an approved underground saltwater disposal system during the calendar year for which the severance tax credit is approved.

(b) (1) The total severance tax credits allowed all oil producers for any calendar year shall not exceed three hundred seventy thousand dollars ($370,000).

(2) If for any calendar year the total severance tax credits of all oil producers operating, utilizing, or maintaining approved underground saltwater disposal systems exceed the total maximum allowable severance tax credits provided in subdivision (b)(1) of this section, the Director of the Department of Finance and Administration shall prorate the allowable severance tax credits among the respective oil producers in the proportion that the severance tax credits due each oil producer bear to the total of all severance tax credits due all qualifying oil producers.

(c) (1) The total severance tax credits allowed all natural gas producers for any calendar year shall not exceed three hundred seventy thousand dollars ($370,000).

(2) If for any calendar year the total severance tax credits of all natural gas producers operating, utilizing, or maintaining approved underground saltwater disposal systems exceed the total maximum allowable severance tax credits provided in subdivision (c)(1) of this section, the director shall prorate the allowable severance tax credits among the respective natural gas producers in the proportion that the severance tax credits due each natural gas producer bear to the total of all severance tax credits due all qualifying natural gas producers.

(d) (1) A claim for a severance tax credit shall be filed with the director on forms prescribed by the director on or before April 1 of the calendar year following the calendar year in which the costs of maintaining the underground saltwater disposal system were incurred.

(2) A severance tax credit is not allowed for any claim filed after April 1 of the calendar year following the calendar year in which the costs were incurred.

(e) The amount of the severance tax credit shall be paid to each qualifying and approved producer no later than June 1 of the calendar year following the calendar year in which the costs were incurred.

(f) Interest shall not accrue or be paid on a severance tax credit allowed under this subchapter.

(g) The director may promulgate rules to administer this section.



§ 26-58-209 - Cost of maintaining salt water disposal system. [Effective until January 1, 2012.]

The cost of an oil producer in maintaining an approved underground salt water disposal system for the purposes of this subchapter shall include the following:

(1) An allowance, to be spread equally over each tax reporting period, for depreciation of the actual cash investment of the oil producer in the constructing, equipping, and improving of an approved underground salt water disposal system which depreciation period shall not be less than five (5) years nor more than ten (10) years as may be approved by the Director of the Department of Finance and Administration;

(2) The actual cash outlay of the oil producer in purchasing stock in a business or corporation organized exclusively for the purpose of constructing and operating an approved underground salt water disposal system; and

(3) (A) The actual expenses of the oil producer in operating and maintaining an approved underground salt water disposal system.

(B) These expenses shall include the cost of labor, supplies, materials, utilities, and other necessary operating expenses.

(C) In the case of an oil producer who purchases the services of an approved underground salt water disposal business or corporation for disposing of salt water produced in the production of oil by such oil producer, the actual cost of such service shall be deemed to be the cost of such oil producer within the meaning of this section.

§ 26-58-209 - Cost of maintaining saltwater disposal system. [Effective January 1, 2012.]

The cost of a producer in maintaining an approved underground saltwater disposal system for the purposes of this subchapter shall include the following:

(1) An allowance, to be spread equally over each severance tax reporting period, for depreciation of the actual cash investment of the producer in the constructing, equipping, and improving of an approved underground saltwater disposal system, which depreciation period shall not be less than five (5) years nor more than ten (10) years as may be approved by the Director of the Department of Finance and Administration;

(2) The actual cash outlay of the producer in purchasing stock in a business or corporation organized exclusively for the purpose of constructing and operating an approved underground saltwater disposal system; and

(3) (A) The actual expenses of the producer in operating and maintaining an approved underground saltwater disposal system.

(B) These expenses shall include the cost of labor, supplies, materials, utilities, and other necessary operating expenses.

(C) For a producer who purchases the services of an approved underground saltwater disposal business or corporation for disposing of saltwater produced in the production of oil or natural gas by the producer, the actual cost of the service is deemed to be the cost of the producer within the meaning of this section.



§ 26-58-210 - Records. [Effective until January 1, 2012.]

The oil producer obtaining the benefits of the provisions of this subchapter shall maintain for a period of not less than three (3) years such records as may be required by the Director of the Department of Finance and Administration that may be necessary to justify the cost credits allowed by this subchapter.

§ 26-58-210 - Records. [Effective January 1, 2012.]

A producer obtaining the benefits of the provisions of this subchapter shall maintain for a period of not less than three (3) years such records as may be required by the Director of the Department of Finance and Administration that may be necessary to justify the cost credits allowed by this subchapter.






Subchapter 3 - -- Additional Oil and Brine Taxes

§ 26-58-301 - Levy for benefit of Arkansas Museum of Natural Resources Fund.

(a) (1) In addition to the severance tax on oil produced in the State of Arkansas and levied in § 26-58-111(6), there is levied an additional tax of five (5) mills per barrel of oil produced in this state.

(2) All taxes, interest, and penalties collected by the Revenue Division of the Department of Finance and Administration under this subsection shall be deposited into the State Treasury as special revenues, and the Treasurer of State after deducting from these special revenues the three percent (3%) provided by law for credit to the Constitutional Officers Fund and the State Central Services Fund shall credit the net amount to the Arkansas Museum of Natural Resources Fund to be used for the construction, maintenance, operation, and improvement of the Arkansas Museum of Natural Resources.

(b) (1) There is levied upon all brine produced in the state for the purpose of bromine extraction a tax of twenty cents (20cent(s)) per one thousand (1,000) barrels.

(2) The taxes levied in this subsection shall be reported and remitted monthly to the Director of the Department of Finance and Administration on such forms and in such manner as the director shall prescribe by regulations.

(3) All revenues collected by the director under the tax levied in this subsection shall be deposited into the State Treasury as special revenues, and the Treasurer of State after deducting from these special revenues the three percent (3%) provided by law for credit to the Constitutional Officers Fund and the State Central Services Fund shall credit the net amount to the Arkansas Museum of Natural Resources Fund to be used for the construction, maintenance, operation, and improvement of the Arkansas Museum of Natural Resources.



§ 26-58-302 - Additional levy for benefit of Arkansas Museum of Natural Resources Fund.

(a) (1) There is levied a tax of two cents (2cent(s)) per barrel of oil produced in this state.

(2) The taxes shall be reported and paid monthly to the Director of the Department of Finance and Administration by each producer of oil in such manner and upon such forms as the director shall prescribe.

(b) (1) There is levied a tax of ten cents (10cent(s)) per one thousand (1,000) barrels on all brine produced in this state for the purpose of bromine extraction.

(2) The tax shall be reported and paid monthly to the director by each producer of brine and oil in such manner and upon such forms as the director may prescribe.

(c) (1) Funds collected by the director under this section are classified as cash fund receipts, and the full amount of the funds shall be deposited into one (1) or more accounts in one (1) or more banks in this state, which account or accounts shall be designated "Arkansas Museum of Natural Resources Fund".

(2) All funds in such accounts shall be used exclusively for the maintenance, operation, and construction of the Arkansas Museum of Natural Resources.

(d) The taxes levied by this section shall be in addition to any and all other fees and taxes levied on oil and brine produced in this state.



§ 26-58-303 - Levy for benefit of Arkansas Museum of Natural Resources Bond Redemption Fund.

(a) (1) There is levied a fee of twenty (20) mills on each barrel of oil produced in this state.

(2) The fee shall be reported and paid monthly to the Director of the Department of Finance and Administration by each producer of oil in such manner and upon such forms as the director shall prescribe.

(b) (1) There is levied a fee of ten cents (10cent(s)) per one thousand (1,000) barrels on all brine produced in this state for the purpose of bromine extraction.

(2) The fee shall be reported and paid monthly to the director by each producer of brine and oil in such manner and upon such forms as the director shall prescribe.

(c) (1) Funds collected by the director under this section are classified as cash fund receipts, and the full amount of the funds shall be deposited into one (1) or more accounts in one (1) or more banks in this state, to be designated by the Department of Finance and Administration, which account or accounts shall be designated "Arkansas Museum of Natural Resources Bond Redemption Fund".

(2) All funds in the fund shall be used exclusively for the payment of principal and interest on bonds issued by the Oil and Gas Commission or the Arkansas Pollution Control and Ecology Commission pursuant to the authority granted herein, and for paying agent's fees and other expenses of the issuance and sale of such bonds.

(d) The fees levied by this section shall be in addition to any and all other fees levied on oil and brine produced in this state.









Chapter 59 - Estate Taxes

§ 26-59-101 - Title.

This chapter may be cited as the "Estate Tax Law of Arkansas".



§ 26-59-102 - Definitions.

As used in this chapter:

(1) "Decedent" includes the testator, intestate, grantor, bargainor, vendor, or donor;

(2) "Director" means the Director of the Department of Finance and Administration;

(3) "Executor" means the executor, administrator, curator, fiduciary, or custodian of property of a decedent, or if there is no executor, administrator, curator, fiduciary, or custodian appointed, qualified, and acting, then any person who is in the actual or constructive possession of any property included in the gross estate of the decedent;

(4) "Gross estate" means the gross estate as determined under the provisions of the applicable federal revenue act;

(5) "Net estate" means the net estate as determined under the provisions of the applicable federal revenue act;

(6) "Nonresident" means an individual or natural person domiciled without the State of Arkansas;

(7) "Person" means an individual, natural person, corporation, association, partnership, limited liability company, joint-stock company, business trust, and inter vivos trust;

(8) "Resident" means an individual or natural person domiciled in the State of Arkansas as provided by statute or otherwise;

(9) "Tangible personal property" means corporeal personal property, including money; and

(10) "Transfer" shall be taken to include the passing of property or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment in the manner described in this chapter.



§ 26-59-103 - Chapter to remain in effect while federal government imposes estate tax.

This chapter shall remain in force and effect so long as the United States Government retains in full force and effect, as a part of the revenue laws of the United States, the present federal estate tax, and this chapter shall cease to be operative when the federal credit for state death taxes set forth in 26 U.S.C. § 2011 is repealed completely for the estates of decedents dying on or after January 1, 2005.



§ 26-59-104 - Federal rules of interpretation applicable.

When not otherwise provided for in this chapter, the rules of interpretation and construction applicable to the estate tax laws of the United States shall apply to and be followed in the interpretation of this chapter.



§ 26-59-105 - Administration and enforcement of chapter.

Except as otherwise provided in this chapter, the Director of the Department of Finance and Administration shall have jurisdiction and be charged with the administration and enforcement of the provisions of this chapter.



§ 26-59-106 - Amount of tax imposed -- Resident estates.

(a) A tax is imposed upon the transfer of real estate and personal property of every kind owned by every person who at the time of death was a resident of the State of Arkansas, the amount of which shall be a sum equal to the federal credit allowable under the federal estate tax laws, 26 U.S.C. § 2001 et seq., as in effect on January 1, 2002.

(b) Ownership of property shall include a share or certificate of indebtedness or other evidence of stock ownership in a foreign company or corporation, which share or certificate is present in this state.

(c) (1) (A) If any portion of the property of the estate is located in another state and the other state participates in the federal credit allowable, then the Arkansas tax shall be the proportional part of the credit allowable as the Arkansas property bears to the entire estate.

(B) However, if the other state shall have a reciprocal provision as to the nontaxability of property of a nonresident, then all of the federal credit allowable shall be paid to this state.

(2) However, if no federal estate tax is imposed upon the transfer of property, no Arkansas estate tax shall be imposed on the transfer of property.



§ 26-59-107 - Tax imposed -- Nonresident estates.

(a) A tax is imposed upon the transfer of all real, tangible, and intangible personal property located in the State of Arkansas of any nonresident of this state in a sum equal to the proportion of the federal credit allowable under the federal estate tax laws, 26 U.S.C. § 2001 et seq., as in effect on January 1, 2002, for estate, inheritance, legacy, and succession taxes that the Arkansas property of such a deceased person bears to the property of the entire estate, wherever located.

(b) "Arkansas property" shall be construed to include, without limiting its generality by this specification, the following items of intangible personal property:

(1) Debts including bank deposits owed to the decedent by any individual resident in this state, or by any bank or other corporation organized under the laws of this state, or by any national bank doing business in this state without regard to the physical location of any written evidence of indebtedness; and

(2) Shares of the capital stock of any corporation organized under the laws of this state without regard to the physical location of the stock certificate.

(c) However, if the decedent at the time of death was a resident of a state or territory of the United States that, at the time of his or her death, provides an exemption to a resident of this state from transfer or death taxes, then the nonresident of the other state or territory shall be exempt from the payment of the estate or inheritance tax in this state.

(d) However, if no federal estate tax is imposed upon the transfer of property, no Arkansas estate tax shall be imposed on the transfer of property.



§ 26-59-108 - Exemptions.

(a) There shall not be imposed any estate taxes, inheritance taxes, or transfer taxes upon the succession of title to any property from any person, association, company, or corporation, whether resident or nonresident of this state, passing to or for the use of:

(1) The State of Arkansas or to or for the use of municipal corporations or other political subdivisions thereof for exclusively public purposes;

(2) Public institutions of learning; or

(3) Any public hospital not for profit within this state.

(b) No estate taxes, inheritance taxes, or transfer taxes levied by this state shall be imposed upon any bequest made by a resident of this state to any religious, charitable, or educational institution, organization, or foundation, whether incorporated or unincorporated, no part of the net earnings of which inures to the benefit of any private stockholder or other individual or corporation, even though the institution, organization, or foundation is located in another state, if the law of such other state provides an equal and like exemption for bequests made by residents of that state to such institutions, organizations, or foundations located in this state.



§ 26-59-109 - Estate tax returns generally.

(a) (1) Returns by Executor. In all cases in which the gross estate at the death of a citizen or resident of the United States exceeds one million dollars ($1,000,000) and a portion of the property comprising the gross estate is located in Arkansas, then the executor shall make a return with respect to the estate tax imposed by this chapter.

(2) Citizens or Residents of the United States. In all cases when the gross estate at the death of a citizen or resident of the United States exceeds three million five hundred thousand dollars ($3,500,000) and a portion of the property composing the gross estate is located in Arkansas, then the executor shall make a return with respect to the estate tax imposed by this chapter.

(3) Nonresidents Not Citizens of the United States. In the case of the estate of every nonresident not a citizen of the United States, if that part of the gross estate that is situated in the United States exceeds three million five hundred thousand dollars ($3,500,000) and a portion of the property composing the gross estate is located in Arkansas, then the executor shall make a return with respect to the estate tax imposed by this chapter.

(4) Phase-in of Filing Requirement Amount. Click here to view image.

(b) Returns by Beneficiaries. If the executor is unable to make a complete return as to any part of the gross estate of the decedent, he or she shall include in his or her return a description of such part and the name of every person holding a legal or beneficial interest therein. Upon notice from the Director of the Department of Finance and Administration, such person shall in like manner make a return as to such part of the gross estate.

(c) Returns Due. Returns made under subsection (a) of this section shall be filed within nine (9) months after the date of the decedent's death.

(d) Place of Filing. Estate tax returns shall be filed with the director at his or her office in Little Rock, Arkansas.



§ 26-59-110 - Estate tax returns -- Contents.

The executor at such times and in such manner as may be required by regulations made pursuant to law shall also file with the Director of the Department of Finance and Administration a return under oath, setting forth:

(1) A description and the value of the gross estate of the decedent at the time of the decedent's death, as defined in the applicable federal revenue act, or in case of the estate of a decedent who at the time of death was not domiciled in the United States, of that part of the decedent's gross estate situated in the United States;

(2) The deductions allowable under this chapter;

(3) The value of the net estate of the decedent as defined in this chapter;

(4) A description and the value of such part of the real property and tangible personal property of the gross estate of a decedent who at the time of the decedent's death was a resident of the State of Arkansas as shall be located or situate, at the time of the decedent's death, without the State of Arkansas;

(5) A description and the value of such part of the real property and tangible personal property of the gross estate of a decedent who at the time of the decedent's death was a nonresident of the State of Arkansas but a resident of the United States as shall be located or situate, at the time of the decedent's death, within the State of Arkansas;

(6) A description and the value of real property situate and personal property having an actual situs in this state and intangible personal property physically present within this state of the estate of a decedent who at the time of the decedent's death was not a resident of the United States; and

(7) The tax paid or payable thereon and the manner of computing the tax, or such part of such information as may at the time be ascertainable and such supplemental data as may be necessary to determine and establish the correct tax.



§ 26-59-111 - Estate tax return -- Extension of filing time.

(a) Any person who requests and receives an extension of time in which to file a federal estate tax return, as provided by 26 U.S.C. § 6081, as amended and in effect on January 1, 2002, shall be granted an extension of time in which to file the Arkansas estate tax return for the same period of time as granted for the filing of the federal estate tax return.

(b) This request for extension of time in which to file shall be granted by the timely filing of a copy of the federal application form with the Director of the Department of Finance and Administration and then attaching to the Arkansas estate tax return, when actually filed with the director, a copy of the document granting such federal extension.

(c) The director shall assess interest at the rate of ten percent (10%) per annum on the amount of estate tax finally determined to be due from the date the estate tax return was originally due to be filed.



§ 26-59-112 - Director to make return when no return filed.

If any executor, administrator, fiduciary, trustee, person, corporation, company, or association fails to make and file a return or list at the time prescribed by law or by regulation made under authority of law, or makes, willfully or otherwise, a false or fraudulent return or list, the Director of the Department of Finance and Administration shall make the return or list from the director's own knowledge and from such information as the director can obtain through testimony or otherwise. Any return or list so made by the director shall be prima facie good and sufficient for all legal purposes.



§ 26-59-113 - Payment -- Time limitations -- Federal election.

(a) The tax imposed by this chapter shall be due and payable nine (9) months after a decedent's death and shall be paid by the executor to the Director of the Department of Finance and Administration.

(b) (1) (A) When the director finds that the payment on the due date of the tax or any part of the tax would impose undue hardship upon the estate, the director may extend the time for any payment of any such part.

(B) However, no extension shall be for more than eighteen (18) months, and the aggregate of the extension with respect to any estate shall not exceed five (5) years from the due date, except as provided in subsection (c) of this section.

(2) In such case, the amount in respect of which the extension is granted shall be paid on or before the date of the expiration of the period of the extension unless further extension is granted.

(c) (1) The provisions of 26 U.S.C. § 6166, as amended and in effect on January 1, 2002, which provide for an election by the representative of a decedent's estate to pay the federal estate tax due on certain qualifying assets of the estate in deferred installments for a period of up to fifteen (15) years at a two percent (2%) interest rate regarding either the estate original shown due on the estate tax return or as later determined to be due following audit shall be adopted as a state estate tax law.

(2) (A) However, the two percent (2%) interest rate shall only apply to the "2-percent portion" as that term is defined in 26 U.S.C. § 6601(j)(2), as amended and in effect on January 1, 2002.

(B) The interest rate on the estate tax exceeding the "2-percent portion" shall be at the rate specified in § 26-18-508 concerning tax deficiencies.

(3) Any timely filed election by the representative of the decedent's estate for deferral of the payment of federal estate taxes shall be deemed to also defer the payment of the applicable portion of Arkansas estate tax for the same periods of time for the Arkansas assets qualifying for this special federal election.



§ 26-59-114 - Payment of tax -- Discharge of executor.

(a) The Director of the Department of Finance and Administration shall issue to the executor upon payment of the tax imposed by this chapter receipts in triplicate any of which shall be sufficient evidence of the payment, and shall entitle the executor to be credited and allowed the amount thereof by any court having jurisdiction to audit or settle the executor's accounts.

(b) If the executor files a complete return and makes written application to the director for determination of the amount of the tax and discharge from personal liability, the director as soon as possible, and in any event within one (1) year after receipt of such application, shall notify the executor of the amount of the tax and, upon payment thereof, the executor shall be discharged from personal liability for any additional tax thereafter found to be due and shall be entitled to receive from the director a receipt in writing showing such discharge.

(c) The discharge shall not operate to release the gross estate of the lien of any additional tax that may thereafter be found to be due while the title to such gross estate remains in the executor or in the heirs, devisees, or distributees thereof. However, after the discharge is given no part of the gross estate shall be subject to the lien or to any claim or demand for any such tax after the title thereto has passed to a bona fide purchaser for value.



§ 26-59-116 - Payment of tax -- Reimbursement to person paying tax.

(a) If the tax or any part thereof is paid or collected out of that part of the estate passing to or in possession of any person other than the executor in his or her capacity as such, the person shall be entitled to a reimbursement out of any part of the estate still undistributed or by a just and equitable contribution by the person whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest in the estate is subject to an equal or prior liability for the payment of tax, debts, or other charges against the estate.

(b) It is the purpose and intent of this section that insofar as is practical and unless otherwise directed by the will of the decedent, the tax shall be paid out of the estate before its distribution. However, the Director of the Department of Finance and Administration shall not be charged with enforcing contribution from any person.



§ 26-59-117 - Payment of tax -- Executor's liability.

If any executor makes distribution either in whole or in part of any of the property of an estate to the heirs, next of kin, distributees, legatees, or devisees without having paid or secured the tax due the State of Arkansas under this chapter or obtained the release of the property from the lien of such tax, the executor shall become personally liable for the tax so due the state, or so much of the tax as may remain due and unpaid, to the full extent of the full value of any property belonging to such person or estate which may come into the executor's hands, custody, or control.



§ 26-59-118 - Payment of tax -- Executor's right to sell real estate.

Every executor shall have the same right and power to take possession of or sell, convey, and dispose of real estate as assets of the estate for payment of the tax imposed by this chapter as the executor may have for the payment of the debts of the decedent.



§ 26-59-119 - Executor -- Notice of appointment.

The executor within two (2) months after the decedent's death or within a like period after qualifying as executor, shall give written notice of his or her qualification as executor to the Director of the Department of Finance and Administration.



§ 26-59-120 - Duties of probate clerks -- Information required.

(a) When letters of administration or letters testamentary are issued by any probate clerk of a county of the State of Arkansas, the probate clerk shall immediately advise the Revenue Division of the Department of Finance and Administration that such letters were granted, giving the name of the executor or administrator and an estimate of the value of the estate of the deceased person so far as the probate clerk is able to ascertain from information obtained, and the number of heirs of the deceased person.

(b) The probate clerk of the county shall also furnish the division a certified copy of the appraisement of the real and personal property of each estate when the appraisement of the property of each of the estates is filed with the probate clerk.



§ 26-59-121 - Corporate executors of nonresident decedents -- Restrictions.

(a) If the executor of the estate of a nonresident is a corporation authorized, qualified, and acting as executor in the jurisdiction of the domicile of the decedent, it shall be under the same duties and obligations as to the giving of notices and filing of returns required by this chapter and may bring and defend actions and suits as may be authorized or permitted by this chapter, to the same extent as an individual executor, notwithstanding that the corporation may be prohibited from exercising in this state any powers as executor.

(b) Nothing contained in this section shall be taken or construed as authorizing corporations not authorized to do business in this state to qualify or act as executor, administrator, or in any other fiduciary capacity if otherwise prohibited by the laws of this state except to the extent herein expressly provided.



§ 26-59-122 - Disposition and allocation of funds.

(a) All taxes, fees, penalties, and costs received by the Director of the Department of Finance and Administration under the provisions of this chapter shall be general revenues and shall be deposited into the State Treasury to the credit of the State Apportionment Fund, except that the amount of estate taxes collected in a calendar year that exceeds ten percent (10%) of the average annual estate taxes collected for a five-year period immediately preceding the calendar year or fifteen million dollars ($15,000,000), whichever is greater, shall be deposited into the State Treasury as special revenues and credited to the General Improvement Fund.

(b) The Treasurer of State shall allocate and transfer the funds to the various State Treasury funds participating in general revenues in the respective proportions to each as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.






Chapter 60 - Real Property Transfer Tax

§ 26-60-101 - Definition.

As used in this chapter, "consideration" means the amount of full actual consideration paid or to be paid for the property conveyed, including the amount of any purchase-money encumbrance executed by the purchaser.



§ 26-60-102 - Transfers to which chapter inapplicable.

The real property transfer tax imposed by this chapter shall not apply to a transfer of the following:

(1) A transfer to or from the United States, the State of Arkansas, or any of the instrumentalities, agencies, or political subdivisions of the United States or the State of Arkansas;

(2) Any instrument or writing given solely to secure a debt;

(3) Any instrument solely for the purpose of correcting or replacing an instrument that has been previously recorded with full payment of the tax having been paid at the time of the previous recordation;

(4) An instrument conveying land sold for delinquent taxes;

(5) An instrument conveying a leasehold interest in land only;

(6) An instrument, including a timber deed, that conveys or grants the right to remove timber from land if the instrument grants or conveys the right to remove the timber for a period of not to exceed twenty-four (24) months;

(7) An instrument given by one (1) party in a divorce action to the other party to the divorce action as a division of marital property whether by agreement or order of the court;

(8) An instrument given in any judicial proceeding to enforce any security interest in real estate when the instrument transfers the property to the same person who is seeking to enforce the security interest;

(9) An instrument given to a secured party in lieu of or to avoid a judicial proceeding to enforce a security interest in real estate;

(10) An instrument conveying a home financed by the Federal Housing Administration, the United States Department of Veterans Affairs, or the United States Department of Agriculture Rural Development, if the sale price of the home is sixty thousand dollars ($60,000) or less and the seller files with the county recorder of deeds a sworn statement by the buyer stating that neither the buyer nor the spouse of the buyer has owned a home within three (3) years of the date of closing and also stating the sale price of the home;

(11) An instrument conveying land between corporations, partnerships, limited liability companies, or other business entities or between a business entity and its shareholder, partner, or member incident to the organization, reorganization, merger, consolidation, capitalization, asset distribution, or liquidation of a corporation, partnership, limited liability company, or other business entity; and

(12) A beneficiary deed under § 18-12-608.



§ 26-60-103 - Enforcement and regulations by Director of the Department of Finance and Administration.

The enforcement of the provisions of this chapter shall be the responsibility of the Director of the Department of Finance and Administration under regulations to be promulgated by the director.



§ 26-60-104 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to promulgate rules and regulations to carry out the purposes of this chapter which shall be submitted to the:

(1) House Interim Committee on City, County, and Local Affairs and the Senate Interim Committee on City, County, and Local Affairs; or

(2) House Committee on City, County, and Local Affairs and the Senate Committee on City, County, and Local Affairs.



§ 26-60-105 - Levy on deeds, instruments, and writings -- Additional tax.

(a) There is levied on each deed, instrument, or writing by which any lands, tenements, or other realty is granted, assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or any other person by the purchaser's direction, when the consideration for the lands, tenements, or other realty conveyed exceeds one hundred dollars ($100), a tax at the rate of one dollar and ten cents ($1.10) for each one thousand dollars ($1,000) or fractional part thereof.

(b) In addition to the tax levied in subsection (a) of this section, there is levied an additional tax of two dollars and twenty cents ($2.20) for each one thousand dollars ($1,000) or fractional part thereof to be paid by the purchaser and to be allocated and used for the purposes stated in § 15-12-103.

(c) (1) The taxes levied under this section shall be based solely on the consideration given for the lands, tenements, or other realty, and a tax shall not be levied under this section on the consideration given for tangible personal property or intangible personal property.

(2) If a grant, assignment, transfer, or other conveyance involves lands, tenements, or other realty in addition to tangible personal property or intangible personal property, then the taxes levied under this section shall be based solely on the consideration for the lands, tenements, or other realty.



§ 26-60-106 - Payment of tax.

The tax levied by this chapter:

(1) Applies at the time of transfer;

(2) Shall be computed on the basis of the full consideration for the real estate transferred; and

(3) Unless agreed upon otherwise, shall be paid one-half (1/2) by the grantor or seller and one-half (1/2) by the grantee or purchaser.



§ 26-60-107 - Real Property Transfer Tax Affidavit of Compliance Form.

(a) (1) The Director of the Department of Finance and Administration shall design a "Real Property Transfer Tax Affidavit of Compliance" form.

(2) (A) The form shall contain essentially the information prescribed in this section.

(B) The affidavit portion of the form shall provide:

(i) The name and address of the grantor or seller;

(ii) The name and address of the grantee or buyer;

(iii) The date of the real property transfer as reflected on the transfer instrument;

(iv) The name of the county where the property is located;

(v) The amount of the full consideration for the transaction or a statement giving the reason the real property transfer tax does not apply to the transaction unless it is clearly evident from the contents of the instrument to be recorded without reference to any other writing or extrinsic evidence that the instrument is exempt from the real property transfer tax under one (1) of the provisions in § 26-60-102, in which case the county recorder may record the instrument without the affidavit. In any case when the county recorder doubts the entitlement to the exemption, the county recorder shall require the affidavit or a certification, setting out the reasons for the exemption in full to be submitted with the instrument prior to recording the instrument; and

(vi) The value of the documentary stamps or documentary symbol attached to the face of the instrument.

(b) (1) If the real property transfer instrument is for a transfer upon which no tax is due but is not clearly exempt under § 26-60-102, the affidavit under subsection (a) of this section shall provide for stating this fact and shall be signed by the grantee or his or her agent, whose address shall be included on the affidavit and be presented with the transfer instrument to the county recorder.

(2) The director shall furnish the "Real Property Transfer Tax Affidavit of Compliance" forms to each revenue office in each county of this state and may make these forms available to the county recorder or any other interested persons in each county upon request to the director.

(3) (A) The grantee or his or her agent shall complete the affidavit, including a statement of the full consideration for the transaction and the amount of tax to be reflected by documentary stamps or a documentary symbol on the face of the instrument.

(B) The grantee or his or her agent shall attach the proper number of documentary stamps or the proper documentary symbol to the face of the instrument in such a manner that all documentary stamps or the documentary symbol will be fully visible in the records of the county recorder where the county recorder maintains records by reproducing the instrument by photographic, photocopy, or other reproductive method.

(c) (1) When it is clearly evident from the contents of the instrument without reference to any other writing or extrinsic evidence that the instrument is exempt from the real property transfer tax under one (1) of the provisions in § 26-60-102, the county recorder may record the instrument without requiring the certification allowed as an alternative to the affidavit.

(2) If the county recorder doubts the entitlement to the exemption, the county recorder shall require a certification or affidavit setting out the reasons for the exemption in full to be submitted with the instrument prior to recording the instrument.

(d) (1) The affidavits in the files of the director are public records governed by the same rules as are applied to the disclosure of motor vehicle titling and registration information.

(2) The copies of the affidavit in the hands of the county assessor are public records subject to the same laws regarding disclosure as all other taxpayer records of the county assessor.

(e) (1) Upon receipt of the instrument, the county recorder shall cancel the documentary stamps or documentary symbol or shall note that the instrument is exempt or that no tax is due on the face of the instrument.

(2) The county recorder shall place on the face of the affidavit a file stamp and the book and page or instrument number of the recorded instrument.

(f) The director may:

(1) (A) Investigate the possibility of replacing or supplementing the paper Real Property Transfer Tax Affidavit of Compliance presently used as proof of compliance with the real property transfer tax with alternative proofs of compliance, including without limitation electronic affidavits with electronic signatures.

(B) The director shall collaborate with attorneys at law, representatives of title companies, county recorders, and other interested parties to recommend an alternative method of providing proof of compliance with the real property transfer tax.

(C) If an investigation is undertaken, the director shall complete the investigation by July 1, 2012; and

(2) (A) Promulgate rules to implement alternative methods of providing proof of compliance with the real property transfer tax that ensure that the grantee is in full compliance with the law and the use of documentary symbols.

(B) Before promulgating any rules, the director shall report the finding of the investigation authorized under subdivision (f)(1) of this section to the Speaker of the House of Representatives and the President Pro Tempore if the General Assembly is in session or to the Legislative Council during an interim.



§ 26-60-108 - Real Property Transfer Tax Affidavit of Compliance and Receipt -- Completion, storage, audit, etc.

(a) The Director of the Department of Finance and Administration or his or her agent before accepting payment of the real property transfer tax shall require that the affidavit portion of the Real Property Transfer Tax Affidavit of Compliance form and receipt be completed, including the statement of the full amount of the consideration for the transaction and the amount of tax to be reflected on the receipt portion thereof in evidence that such information was furnished by the person signing the affidavit before the director shall receive payment of the tax, and sign the receipt. The director shall attach the stamps to the face of the instrument.

(b) (1) The original copy of the affidavit and receipt shall be retained by the director or his or her agent and shall be treated as a confidential tax record in the same manner as required by law for confidentiality of state income tax returns.

(2) The information shall be released to duly elected county assessors and become a public document.

(c) (1) The clerk's copy of the affidavit and receipt shall be delivered to the person paying the tax and the receipt portion may be detached and retained by the taxpayer.

(2) The clerk's copy of the affidavit shall be presented to the county recorder of deeds, who shall review and determine that the same is in compliance with this chapter before the instrument of real property transfer may be accepted for recordation and record the receipt number evidencing payment of the tax on the real property transfer instrument.

(3) In the case of instruments exempt from the tax, the county recorder shall record a notation to this effect on the transfer instruments.

(4) The county recorder shall place on the face of the affidavit a file stamp and the book and page numbers or instrument number.

(d) (1) The copies of the affidavit stamped as required above and as required in § 26-60-107(b)(3)(A) shall be placed by the county recorder in a box or file kept for such purpose.

(2) At least weekly, the Revenue Division of the Department of Finance and Administration shall pick up the affidavits and shall attach those upon which tax is paid to the original copy thereof retained in the Revenue Division of the Department of Finance and Administration's files.

(e) Copies of the affidavits shall be kept for audit for compliance with this chapter and for audit by the Division of Legislative Audit.

(f) The triplicate copy shall be made available to the county assessor.

(g) If authorized by the director, an electronic copy of an affidavit described in this section may be used and retained in the same manner as other electronic documents.



§ 26-60-109 - Documentary stamps or symbols.

(a) The Director of the Department of Finance and Administration shall:

(1) Design documentary stamps or documentary symbols in appropriate denominations; and

(2) Make the documentary stamps and documentary symbols available for purchase at offices of the Revenue Division of the Department of Finance and Administration and by consignment arrangement with title companies, banks, and savings and loan associations throughout the state.

(b) The director may:

(1) (A) Investigate the possibility of replacing or supplementing the paper documentary stamps presently used as proof of compliance with the real property transfer tax with alternative proofs of payment, including without limitation ink-based or computer-generated symbols to be placed on instruments evidencing a transfer of real property.

(B) The director shall collaborate with attorneys at law, representatives of title companies, county recorders, and other interested parties to recommend possible alternative methods of providing proof of payment of the real property transfer tax.

(C) If an investigation is undertaken, the director shall complete the investigation by July 1, 2012; and

(2) (A) Promulgate rules to implement alternative methods of providing proof of payment of the real property transfer tax that ensure that the grantee is in full compliance with the law.

(B) Before promulgating any rules, the director shall report the finding of the investigation authorized under § 26-60-107(f)(1) to the Speaker of the House of Representatives and the President Pro Tempore if the General Assembly is in session or to the Legislative Council during the interim.



§ 26-60-110 - Recordation of deed.

(a) Before an instrument evidencing a transfer of real property is accepted by a county recorder for recordation, the grantee, buyer, or the agent of the grantee or buyer shall furnish proof of payment of tax or proof of an exemption from payment of the tax required in this chapter.

(b) The county recorder shall not record any instrument evidencing a transfer of title subject to this chapter unless:

(1) (A) The instrument has:

(i) An attached or accompanying affidavit in the form containing the information required in this chapter; and

(ii) Documentary stamps or a documentary symbol attached to the face of the instrument evidencing full payment of the real property transfer tax on the transaction.

(B) The instrument shall contain a notation on its face, which shall be recorded as part of the instrument, that the affidavit was completed; or

(2) (A) In the alternative, the instrument has marked on the instrument or attached to the instrument in a manner that will cause it to be recorded as a part of the instrument the following statement:

"I certify under penalty of false swearing that documentary stamps or a documentary symbol in the legally correct amount has been placed on this instrument".

(B) This statement shall be signed by the grantee or his or her agent, and the grantee's address shall be clearly shown on the instrument.

(c) The county recorder shall not record any instrument on which a documentary stamp or a documentary symbol is attached in a manner that the amount printed on or within each documentary stamp or documentary symbol is not visible.



§ 26-60-111 - Filing deed in violation -- False information -- Penalties.

(a) (1) Any person filing a deed for record who knowingly, willfully, and fraudulently files the deed in violation of this chapter upon conviction thereof in addition to other penalties provided by law shall be subject to a fine of five hundred dollars ($500) or one percent (1%) of the amount of the transaction, whichever is greater.

(2) In addition to such fine and penalties, the affidavit and certification provided for by this chapter are declared to be a return within the meaning of the Arkansas Tax Procedure Act, § 26-18-101 et seq., and the purchase of documentary stamps or a documentary symbol is the payment of the tax due on the return, and the person required to furnish proof of payment is a taxpayer within the meaning of the Arkansas Tax Procedure Act, § 26-18-101 et seq.

(b) Any person guilty of providing false information on the affidavit or making a false certification or who shall fail to disclose the full amount of the consideration of the transaction on the affidavit and pay the tax due thereon or who makes a false certification and fails to pay the correct amount of tax due as required by this chapter, shall be subject to the penalties provided for in §§ 26-18-201 -- 26-18-204.



§ 26-60-112 - Disposition of funds collected.

(a) The revenues from the additional tax levied by § 26-60-105(b) shall be deemed special revenues and shall be deposited and distributed according to § 15-12-103.

(b) The revenues derived from the tax levied by § 26-60-105(a) shall be deposited by the Director of the Department of Finance and Administration into the State Treasury, and the Treasurer of State after deducting three percent (3%) of the revenues for distribution to the Constitutional Officers Fund and the State Central Services Fund to be used for the purposes as provided by law shall distribute the net amount of the revenues as follows:

(1) Ten percent (10%) of the remainder shall be distributed as special revenues, as follows:

(A) The first ninety thousand dollars ($90,000) of the remainder during each fiscal year shall be credited to the County and Circuit Clerks Continuing Education Fund, which is established in the State Treasury, to be used for defraying the expenses of training seminars and other educational projects benefiting county and circuit clerks in this state, as provided by appropriations enacted by the General Assembly and shall be used as follows:

(i) (a) Forty-five thousand dollars ($45,000) for county clerks' continuing education.

(b) Any unexpended balances of moneys designated for county clerks' continuing education shall be retained exclusively for the purpose of county clerks' continuing education; and

(ii) (a) Forty-five thousand dollars ($45,000) for circuit clerks' continuing education.

(b) Any unexpended balances of moneys designated for circuit clerks' continuing education shall be retained exclusively for the purpose of circuit clerks' continuing education; and

(B) The remainder of the ten percent (10%) of the remainder available for distribution during each fiscal year shall be credited as special revenues to the County Aid Fund, to be distributed in the manner provided by law to the circuit clerk in the county where the property upon which the tax is paid is situated, to be paid over by the circuit clerk to the county general fund; and

(2) Ninety percent (90%) of the remainder of the revenues shall be distributed as follows:

(A) The entire amount collected during each fiscal year until there has been collected an amount of such tax equaling the amount of tax collected under this chapter during fiscal year 1982-1983 shall be credited as general revenues to be allocated to the various funds participating in the distribution of general revenues in the amount of each such fund as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.; and

(B) (i) After making the distribution of the revenues as provided in subdivision (b)(2)(A) of this section, the remainder available each fiscal year shall be credited as special revenues to the State Administration of Justice Fund to be used for supplementing moneys in the State Administration of Justice Fund for court reporter salaries and expenses in the event that the moneys available in the Court Reporter's Fund are inadequate during any fiscal year to make the necessary payments for salary and related expenses of the various court reporters of the state.

(ii) Any amount received over and above this amount shall be credited as special revenues to the County Aid Fund.






Chapter 61 - Tax on Timberlands and Rangelands

§ 26-61-101 - Title.

This chapter shall be known and cited as the "Forest Fire Protection Tax Act of 1969".



§ 26-61-102 - Definition.

As used in this chapter, "timberlands" shall be defined in the manner prescribed in Arkansas Constitution, Amendment 59, and legislation enacted to implement the provisions of Arkansas Constitution, Amendment 59.



§ 26-61-103 - Levy of tax.

There is levied on all timberlands in this state an annual tax of fifteen cents (15cent(s)) per acre to be collected in the manner provided in this chapter for deposit into the State Treasury for credit to the State Forestry Fund as special revenues to be used for the maintenance, operation, and improvement of the Arkansas Forestry Commission in its statewide program for the detection, prevention, and suppression of forest fires.



§ 26-61-104 - Nature of tax.

The tax levied in this chapter shall not be construed as an ad valorem tax but shall constitute a special tax upon each acre of timberland to assist in defraying the cost of a statewide program of forest fire protection.



§ 26-61-105 - Lien on property.

The tax if not paid in the manner provided in this chapter shall constitute a lien upon and bind the property on which the tax is imposed until paid.



§ 26-61-107 - Classification of lands.

(a) The Assessment Coordination Department shall establish standards for the classification of lands in this state which are deemed as timberlands and shall certify these standards to the respective county assessors of the various counties in this state.

(b) (1) It shall be the duty of the several county assessors in the respective counties of this state to identify upon the assessment records of all taxable real property in their respective counties the number of acres of property which are classified as timberlands.

(2) This information shall be extended on the assessment records submitted to the respective county clerks and shall be extended on the tax books, at the rate of tax per acre of timberlands as provided in this chapter, as a separate item of taxes to be collected by the respective county collectors at the same time that real property taxes are paid.

(c) The county clerk shall be entitled to a fee of two percent (2%) of the taxes collected under this chapter to defray the costs incurred by the county clerk in performing his or her duties in connection with the taxes levied in this chapter.



§ 26-61-108 - Time for payment.

The special taxes levied under this chapter shall be paid by the respective owners of timberlands at the time real property taxes are paid but in no event later than October 15 of the year next following the year in which the taxes were extended on the tax records.



§ 26-61-109 - Penalty and delinquency.

(a) If the tax is not paid within the time provided in this chapter, a penalty of up to twenty-five percent (25%) as determined by ordinance of the county quorum court of the amount shall be added thereto and shall be collected at the time delinquent real property taxes thereon are paid.

(b) Any delinquent taxes under the provisions of this chapter shall be collected in the same procedures as provided by law for the collection and payment of taxes on real estate. These taxes shall be transmitted monthly by the county collector to the county treasurer for deposit with the Arkansas Forestry Commission as provided in this chapter.



§ 26-61-110 - Disposition of taxes collected.

(a) The county treasurer on or before the twentieth day following the end of each calendar quarter shall transmit to the Arkansas Forestry Commission all taxes collected under the provisions of this chapter during the preceding calendar quarter.

(b) The county collector shall be allowed a fee of two percent (2%) as a fee of his or her office to defray the cost of collection, and the county treasurer shall be allowed a two percent (2%) commission in accordance with § 21-6-302.

(c) The commission upon receipt thereof shall deposit the same with the Treasurer of State, who shall deposit the moneys as special revenues into the State Forestry Fund as provided in § 26-61-103.



§ 26-61-111 - Failure of county officials to collect taxes.

(a) It is found and determined by the General Assembly that the Arkansas Forestry Commission is in need of additional funds for the protection of the forestlands of this state from forest fires and for the performance of the various duties required to be performed by the commission, and it is further determined by the General Assembly that the commission derives its support from:

(1) The allocation of general revenue funds to partially defray its operating costs;

(2) The allocation of timber and timber products severance taxes; and

(3) The income derived from the taxes levied on timberland under the provisions of this chapter.

(b) The General Assembly further determines that county officials in certain counties of this state are not enforcing the duties imposed upon their respective offices with respect to the levy and collection of the forest fire protection tax as intended by law and that, in order to recover moneys lost for the commission due to the failure of these officials to levy and collect these taxes and to assure equity in the enforcement of tax collections in this state, those counties in which the officials fail to levy and collect the forest fire protection tax shall be penalized by withholding the amount of general revenues intended to be distributed as county aid to those counties, with the amount withheld to be equal to the amount of the forest fire protection tax that should have been collected.

(c) (1) (A) Each county assessor shall report to the State Forester the number of acres of timberland as reflected in the reappraisal of real property in his or her county under Arkansas Constitution, Amendment 59.

(B) The State Forester may examine the books of the county assessor in order to verify the report.

(2) (A) (i) If the State Forester certifies to the Treasurer of State that the taxable timberland acreage within a county under this chapter has decreased in any year to less than ninety-five percent (95%) of the taxable timber land acreage as determined by the reassessment of property under Arkansas Constitution, Amendment 59, the Treasurer of State shall withhold from general revenues within the County Aid Fund an amount calculated by multiplying five cents (5cent(s)) by the number of taxable timberland acres which the State Forester certifies as having not been taxed that year under this chapter.

(ii) The Treasurer of State shall place in escrow the funds withheld pending further instructions by the State Forester.

(B) (i) Within six (6) months after certification, the State Forester shall examine the records of the county assessor and certify to the Treasurer of State the amount of forest fire protection tax revenues which were not collected as a result of errors or omissions, and that amount shall be transferred by the Treasurer of State from the escrow account to the State Forestry Fund to be used for the maintenance, operation, and support of the commission.

(ii) The remainder of the county's escrowed funds shall be distributed as county aid to the county.



§ 26-61-112 - Exemption from tax.

Disabled veterans, surviving spouses of disabled veterans, and surviving minor dependent children of disabled veterans who are eligible for the exemption from the payment of all state taxes on the homestead and personal property owned by them, as provided for in § 26-3-306, shall be exempt from the payment of the tax levied in this chapter if the amount of tax owed is less than five dollars ($5.00).






Chapter 62 - Alternative Fuels Tax

Subchapter 1 - -- General Provisions

§ 26-62-101 - Title.

This chapter may be known and cited as the "Alternative Fuels Tax Law".



§ 26-62-102 - Definitions.

As used in this chapter:

(1) (A) "Alternative fuels" means and includes all liquids or combustion gases used or suitable for use in an internal combustion engine or motor for the generation of power for motor vehicles, including, but not limited to, natural gas fuels as defined in subdivision (9) of this section.

(B) "Alternative fuels" also means and includes:

(i) Methanol, denatured ethanol, and other alcohols;

(ii) Mixtures containing eighty-five percent (85%) or more or such percentage, but not less than seventy percent (70%), as determined by the United States Secretary of Energy by rule to provide for requirements relating to cold start, safety, or vehicle functions, by volume of methanol, denatured ethanol, and other alcohols with gasoline or other fuels;

(iii) Hydrogen;

(iv) Coal-derived liquid fuels;

(v) Fuels, other than alcohol, derived from biological materials;

(vi) Electricity, including electricity from solar energy; and

(vii) Any other fuel the United States Secretary of Energy determines by rule is substantially not petroleum and would yield substantial energy security benefits and substantial environmental benefits.

(C) "Alternative fuels" does not include fuels subject to the:

(i) Taxes levied by the Motor Fuel Tax Law, § 26-55-201 et seq.; or

(ii) Taxes or fees levied by the Special Motor Fuels Tax Law, § 26-56-101 et seq;

(2) "Alternative fuels supplier" means and includes every person who:

(A) Sells alternative fuels for the purpose of delivering alternative fuels or delivers alternative fuels into the fuel tanks of motor vehicles; or

(B) Sells alternative fuels to any user or dealer, including an interstate user, or an IFTA carrier user, which user or dealer delivers alternative fuels into the fuel tanks of motor vehicles;

(3) "Dealer" means and includes every person who sells or delivers alternative fuels to a user at retail for use in motor vehicles;

(4) "Director" means the Director of the Department of Finance and Administration or his or her duly authorized agents;

(5) "Gallon equivalent" or "equivalent gallon" means a quantity of alternative fuels which is the equivalent of one United States gallon (1 U.S. gal.) of gasoline as determined by the director based on United States standards or industry standards, provided that one United States gallon (1 U.S. gal.) of gasoline shall be the equivalent of one hundred cubic feet (100 c.f.) of natural gas fuels;

(6) "Interstate user" means any person, except an IFTA carrier user as defined in subdivision (7) of this section, who imports or exports alternative fuels into or out of this state in the fuel supply tanks of motor vehicles owned or operated by that person;

(7) "IFTA carrier" or "IFTA carrier user" means any person who operates a motor vehicle licensed pursuant to the International Fuel Tax Agreement and imports or exports alternative fuels into or out of this state in the fuel supply tanks of motor vehicles owned or operated by that carrier;

(8) "Motor vehicles" or "vehicles" means and includes any automobile, truck, truck-tractor, tractor, bus, vehicle, or other conveyance which is propelled by an internal combustion engine or motor and is licensed or required to be licensed for highway use;

(9) "Natural gas fuels" means and includes all mixtures of hydrocarbon gases and vapors consisting principally of methane in gaseous form;

(10) "Person" means every natural person, fiduciary, partnership, limited liability company, firm, association, corporation, business trust combination acting as a unit, any receiver appointed by any state or federal court, or any municipality, county, or any subdivision, department, agency, board, commission, or other instrumentality of this state;

(11) "Purchase" shall include any acquisition of ownership.

(12) "Sale" shall include any exchange, gift, or other disposition; and

(13) "Use" or "used" means:

(A) Keeping alternative fuels in storage and selling, using, or otherwise disposing of the same for the operation of motor vehicles;

(B) Selling alternative fuels in this state to be used for operating motor vehicles; or

(C) Operating a motor vehicle in this state with alternative fuels;

(14) "User" means and includes every person who delivers or causes to be delivered any alternative fuels into the supply tank of a motor vehicle or motor vehicles used or operated by that person;



§ 26-62-103 - Penalties.

Any person who violates or fails or refuses to comply with any provision of this chapter for which a specific penalty is not otherwise prescribed shall be guilty of a misdemeanor, and upon conviction shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or imprisoned not less than ten (10) days nor more than sixty (60) days, or both so fined and imprisoned.



§ 26-62-104 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized and empowered in consultation with the Director of Highways and Transportation of the Arkansas State Highway and Transportation Department to make and promulgate such rules and regulations not inconsistent with this chapter as they shall deem necessary and desirable to facilitate the collection of the taxes levied in this chapter and to otherwise effectuate the purposes of this chapter, and these rules and regulations shall have the same effect as if specifically set forth in this chapter.



§ 26-62-105 - Failure, refusal, etc., to make report or pay tax -- Penalties, interest -- Attorney's fees.

(a) Once an alternative fuels supplier, user, interstate user, or IFTA carrier user of alternative fuels has become liable to file a report with the Director of the Department of Finance and Administration, he or she must continue to file a report, even though no tax is due, until such time as he or she notifies the director in writing that he or she is no longer liable for those reports.

(b) (1) Any alternative fuels supplier, user, interstate user, or IFTA carrier user of alternative fuels who fails, neglects, or refuses to make any report required by this chapter or to pay any tax levied at the time and in the manner required in this chapter in addition to any other penalty provided in this chapter shall be liable for the amount of the tax due, together with a penalty of twenty percent (20%) or a minimum of five dollars ($5.00), whichever is greater, plus interest at the rate of ten percent (10%) per annum from the date due until paid.

(2) If the tax, penalty, and interest are collected by proceedings in court, an additional penalty of twenty percent (20%) of the tax shall be imposed and collected as attorney's fees.



§ 26-62-106 - False or fraudulent reports -- Fraudulent avoidance of tax -- Penalty.

Any person who makes a false or fraudulent report hereunder or who fraudulently attempts to avoid the payment of the tax herein levied on any alternative fuels shall be guilty of a misdemeanor and upon conviction shall be fined not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000) or by imprisonment for not less than thirty (30) days nor more than six (6) months, or both so fined and imprisoned.



§ 26-62-107 - Assessment of delinquent tax -- Time limitations.

No assessment of delinquent alternative fuels tax or penalties or interest shall be made for any month after the expiration of three (3) years from the date set for the filing of such monthly return. However, in case of a false or fraudulent report with intent to evade tax or of failure to file a report, assessment may be made at any time.



§ 26-62-108 - Conflicts with Arkansas Tax Procedure Act.

The provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq., shall be read in pari materia with this chapter, and in the event of any conflict with that chapter and this chapter, the provisions of the Arkansas Tax Procedure Act, § 26-18-101 et seq., shall control.



§ 26-62-109 - Disposition of revenue.

(a) All of the taxes, fees, penalties, and interest collected under the provisions of this chapter shall be classified as special revenues and shall be deposited into the State Treasury. After deducting therefrom the three percent (3%) for credit to the Constitutional Officers Fund and the State Central Services Fund as provided in the Revenue Stabilization Law, § 19-5-101 et seq., the Treasurer of State shall transfer on the last business day of each month:

(1) Fifteen percent (15%) of the amount thereof to the County Aid Fund;

(2) Fifteen percent (15%) of the amount thereof to the Municipal Aid Fund; and

(3) Seventy percent (70%) of the amount thereof to the State Highway and Transportation Department Fund.

(b) The funds shall be further disbursed in the same manner and used for the same purposes as set out in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.



§ 26-62-110 - Conflicts with other laws.

All laws and parts of laws in conflict with this chapter are hereby repealed, provided that nothing in this chapter is intended to nor shall it abrogate any of the provisions of the Motor Fuel Tax Law, § 26-55-201 et seq., nor shall it abrogate any of the provisions of the Special Motor Fuels Tax Law, § 26-56-101 et seq., which provisions apply to the taxation of motor fuels, distillate special fuel, and liquefied gas special fuels, it being the intent of this chapter that such fuels continue to be taxed in accordance with those tax laws and not in accordance with this chapter.



§ 26-62-111 - Audits.

In all audits conducted by the Arkansas State Highway and Transportation Department pursuant to this chapter, the Arkansas State Highway and Transportation Department may call upon the Director of the Department of Finance and Administration for assistance.






Subchapter 2 - -- Rates, Licenses, and Records

§ 26-62-201 - Imposition of tax -- Exemptions.

(a) (1) There is hereby levied and imposed an excise tax per gallon equivalent at the rate set forth in subsection (b) of this section on each type of alternative fuels sold or used in this state for the purpose of propelling a motor vehicle or motor vehicles in this state or purchased for sale or use in this state for the purpose of propelling a motor vehicle or motor vehicles in this state.

(2) The Director of the Department of Finance and Administration shall determine the various types of alternative fuels being utilized in this state and the applicable rates to be imposed for each type fuel in accordance with the following provisions of this section, provided that the Director of the Department of Finance and Administration in his or her initial determination at a minimum shall find at least one (1) type of alternative fuels, specifically, natural gas fuels.

(b) The tax rate for each equivalent gallon for each type of alternative fuels shall be in accordance with the following table: Click here to view image.

(c) (1) (A) (i) The tax rate set forth in subsection (b) of this section for each type of alternative fuels from July 1, 1993, through March 31, 1994, shall be determined and published by the Director of the Department of Finance and Administration prior to June 1, 1993, and such rates shall be effective for each type of alternative fuels through March 31, 1994.

(ii) The tax rate set forth in subsection (b) of this section for each type of alternative fuels shall be adjusted if necessary by the Director of the Department of Finance and Administration to be effective on April 1, 1994, and on April 1 of each year thereafter based upon the number of vehicles utilizing alternative fuels, by each type of alternative fuels, licensed in this state, as determined by the Director of the Department of Finance and Administration, as of December 31 of the preceding calendar year.

(B) If a change in the tax rate in accordance with subsection (b) of this section for any type of alternative fuels is required, the Director of the Department of Finance and Administration shall include this in the report required by this section, and the Director of the Department of Finance and Administration shall also notify each alternative fuels supplier of the new tax rate not later than thirty (30) days prior to the effective date of such change.

(2) Notwithstanding any other provision of this chapter, in determining the number of alternative fuels vehicles licensed in this state by each type of alternative fuels in order to determine the tax rate per equivalent gallon, there shall not be taken into account any alternative fuels vehicles owned, licensed, or used by the United States Government, or any agency or instrumentality thereof.

(d) It is the intent of the tax levy set forth in this section to tax each particular type of alternative fuels depending upon the number of alternative fuels vehicles using the particular type of alternative fuels licensed in Arkansas.

(e) (1) The Director of the Department of Finance and Administration may develop a procedure in which the type of alternative fuels or other type of fuel is noted on the certificate of title or certificate of registration of an alternative fuels vehicle.

(2) It is the intention of this subsection to develop a system for the Director of the Department of Finance and Administration and other officials of the State of Arkansas to know the precise number of vehicles using alternative fuels and other fuels licensed in this state, both in the aggregate and by the type of fuel propelling the vehicles.

(f) Not later than February 15 each year, the Director of the Department of Finance and Administration shall file a written report with the Director of State Highways and Transportation setting forth the number of vehicles using alternative fuels and other types of fuels licensed in this state as of the end of the preceding calendar year, both in the aggregate and by each type of fuel, and the amount of tax revenue received by the State of Arkansas on the tax levied by this chapter. The Director of the Department of Finance and Administration shall also state the tax rate for the next twelve (12) months, beginning as of the first day of April of each year for each type of alternative fuel.

(g) Sales to the United States Government are exempt from the tax levied by subsection (a) of this section.

(h) The tax levied herein shall not apply to alternative fuels imported into this state in the fuel supply tanks, including any additional containers, of motor vehicles being used solely for noncommercial purposes if the aggregate capacity of the fuel supply tanks, including any additional containers, does not exceed thirty (30) equivalent gallons.



§ 26-62-202 - Collection and payment of tax.

(a) The tax levied by this chapter shall be collected and paid by alternative fuels suppliers on all alternative fuels sold or delivered by such suppliers when:

(1) Delivered into the fuel supply tanks of a motor vehicle;

(2) Sold to a dealer or user; or

(3) Used in any motor vehicle owned or operated by that alternative fuels supplier. The Director of the Department of Finance and Administration shall make and promulgate rules and regulations for a system for recordkeeping requirements to be kept by such suppliers in fulfilling this subdivision (a)(3).

(b) The tax levied by this chapter shall be paid by an interstate user who uses alternative fuels in this state as provided by §§ 26-62-209 and 26-62-211.

(c) The tax levied by this chapter shall be paid by any person who uses alternative fuels in this state on which the tax levied in this chapter has not been paid in accordance with the provisions of § 26-62-209 or § 26-62-211.

(d) The tax levied by this chapter shall be paid by an IFTA carrier user who uses alternative fuels in this state as provided by § 26-62-209.



§ 26-62-203 - Separate meters for taxable natural gas fuels and residential or other tax-free natural gas.

(a) No user, including an alternative fuels supplier of natural gas fuels, who utilizes natural gas for residential or other tax-free purposes, shall use such natural gas fuels in motor vehicles unless such natural gas fuels are removed through a separate meter installed by the alternative fuels supplier for such purposes.

(b) All alternative fuels suppliers shall monitor such separate meters for billing and taxation purposes.

(c) (1) Such users shall be licensed and bonded only if required by § 26-62-204 but shall remit all taxes to the alternative fuels supplier upon billing by that supplier, which supplier shall further remit such taxes to the Director of the Department of Finance and Administration as provided in § 26-62-206.

(2) Such user, however, at the time of the installation of the separate meter shall report to the director the:

(A) Number of vehicles;

(B) Models and makes;

(C) License numbers;

(D) Vehicle identification numbers; and

(E) Any other information required by the director pursuant to rules and regulations of the director.



§ 26-62-204 - Licenses and bonds for alternative fuels suppliers and interstate users, IFTA carrier users, etc. -- Generally.

(a) No person shall commence operations as an alternative fuels supplier, interstate user, or IFTA carrier user of alternative fuels without first procuring a license for that purpose from the Director of the Department of Finance and Administration. This license shall be issued and remain in effect until revoked as provided in this section.

(b) (1) Each application for a license as an alternative fuels supplier, interstate user, or IFTA carrier user of alternative fuels, and each license, shall have as a condition that the applicant and holder shall comply with the provisions of this chapter.

(2) (A) Each application for a license as an alternative fuels supplier, interstate user, or IFTA carrier user, and each such license, shall have as a further condition that the applicant and holder shall not deliver or permit delivery into the fuel supply tanks of motor vehicles any alternative fuels on which the tax levied by this chapter is not collected or will be remitted pursuant to § 26-62-209.

(B) A taxable use of alternative fuels on which the tax is not collected by an applicant for, or a holder of, an alternative fuels supplier license or on a licensed interstate user or IFTA carrier user on which the tax is not remitted pursuant to § 26-62-209, in addition to the penal provisions prescribed in this chapter, shall cause immediate cancellation of the applicant or holder's license.

(c) (1) (A) Every alternative fuels supplier shall file with the director a surety bond of not less than one and one-half (11/2) times or one hundred fifty percent (150%) of the prior six-months' average alternative fuels tax due which is based upon the gallon equivalent of alternative fuels to be sold or distributed:

(i) As shown by the application for a license if the applicant has not previously been engaged in the business of an alternative fuels supplier; or

(ii) As shown by sales for the previous year if the applicant previously has been engaged in such business in this state.

(B) However, no bond shall be filed for less than one thousand dollars ($1,000).

(2) If the director deems it necessary to protect the state in the collection of alternative fuels taxes, the director may require any alternative fuels supplier to post a bond in an amount up to three (3) times or three hundred percent (300%) of the prior six (6) months' average alternative fuels tax due.

(3) (A) However, the director is authorized to waive the posting of bond by any licensed alternative fuels supplier organized and operating under the laws of Arkansas and wholly owned by residents of this state who has been licensed for a period of at least three (3) years and who has not been delinquent in remitting alternative fuels taxes during the three-year period immediately preceding application by the alternative fuels supplier for waiver of bond.

(B) If any alternative fuels supplier whose bond has been waived by the director as authorized in subdivision (c)(3)(A) of this section subsequently becomes delinquent in remitting alternative fuels taxes to the director, the director may require that the alternative fuels supplier post a bond in the amount required in this section, and the alternative fuels supplier shall not be eligible to petition for a waiver of bond for a period of three (3) years thereafter.

(d) (1) Each application of an interstate user or IFTA carrier user for a license shall be accompanied by a surety bond of a surety company authorized to do business in this state, in favor of the director, satisfactory to the director, and in an amount to be fixed by the director of not less than one thousand dollars ($1,000) nor more than fifty thousand dollars ($50,000), guaranteeing the payment of any and all taxes, penalties, interest, attorney's fees, and costs levied by, accrued, or accruing under this chapter.

(2) Any violation of this chapter shall be cause for revocation of any license issued under this chapter.

(e) (1) The bond or bonds shall be issued by a surety company qualified to do business in Arkansas, which shall be executed by the alternative fuels supplier, interstate user, or IFTA carrier user as the principal obligor and shall be made payable to the State of Arkansas as the obligee.

(2) The bond shall be conditioned upon the prompt filing of true reports and the payment by the alternative fuels supplier, interstate user, or IFTA carrier user to the director of any and all alternative fuels taxes which are levied or imposed by the State of Arkansas, together with any and all penalties and interest thereon, and generally, upon faithful compliance with the provisions of this chapter.

(f) (1) In the event that liability upon the bond filed pursuant to this section by the alternative fuels supplier, interstate user, or IFTA carrier user with the director shall be discharged or reduced, whether by judgment rendered, payment made, or otherwise, or if, in the opinion of the director, any surety on the bond shall have become unsatisfactory or unacceptable, then the director may require the filing of a new bond with a satisfactory surety in the same form and amount; failing which, the director shall immediately cancel the license of the alternative fuels supplier, interstate user, or IFTA carrier user.

(2) If a new bond shall be furnished, the director shall cancel the bonds for which the new bond shall be substituted.

(g) In the event that upon hearing of which the alternative fuels supplier, interstate user, or IFTA carrier user shall be given five (5) days' notice in writing, the director shall decide that the amount of the existing bond is insufficient to ensure payment to the State of Arkansas of the amount of the tax and any penalties and interest for which said alternative fuels supplier, interstate user, or IFTA carrier user is or may at any time become liable, then the alternative fuels supplier, interstate user, or IFTA carrier user upon written demand of the director shall immediately file an additional bond in the same manner and form and with a surety company thereon approved by the director in any amount determined by the director to be necessary to secure at all times the payment to the State of Arkansas of all taxes, penalties, and interest due under the provisions of this chapter; failing which, the director shall immediately cancel the license of the alternative fuels supplier, interstate user, or IFTA carrier user.

(h) (1) (A) Any surety on any bond furnished as provided in this section shall be released and discharged from any and all liability to the State of Arkansas accruing on the bond after the expiration of sixty (60) days from the date upon which a surety shall have lodged with the director a written request to be released and discharged.

(B) However, the request shall not operate to relieve, release, or discharge the surety from any liability already accrued, or which shall accrue, before the expiration of the sixty-day period.

(2) Upon receipt of notice of such request, the director shall promptly notify the alternative fuels supplier, interstate user, or IFTA carrier user who furnished the bond, and unless the alternative fuels supplier, interstate user, or IFTA carrier user, on or before the expiration of the sixty-day period, files with the director a new bond with a surety company satisfactory to the director in the amount and form as provided in this section, the director shall immediately cancel the license of that alternative fuels supplier, interstate user, or IFTA carrier user.

(3) If a new bond shall be furnished as provided in this section, the director shall cancel the bond for which the new bond shall be substituted.

(i) In lieu of furnishing a bond or bonds executed by a surety company as provided in this section, any alternative fuels supplier, interstate user, or IFTA carrier user may furnish a bond or other instrument, in form prescribed by the director, equal to the amount of the bond or bonds required by this section which will provide security or payment of all amounts as described in this section and in compliance with all provisions of this chapter.

(j) (1) Any violation of this chapter shall be cause for revocation of any license issued pursuant to this chapter.

(2) (A) Should his or her license be revoked, any alternative fuels supplier, interstate user, or IFTA carrier user may bring an action against the director in the Pulaski County Circuit Court within fifteen (15) days of the date of revocation to determine whether or not the alternative fuels supplier, interstate user, or IFTA carrier user has in fact violated any of the provisions of this chapter.

(B) If the court determines that the provisions of the law have been violated by the alternative fuels supplier, interstate user, or IFTA carrier user, it shall affirm the director's action in revoking the license.

(k) If any of the provisions of this chapter regarding IFTA carrier users conflicts with the International Fuel Tax Agreement, § 26-55-1101 et seq., entered into by this state, the provisions of the International Fuel Tax Agreement, § 26-55- 1101 et seq., shall govern.



§ 26-62-205 - Sales tickets.

(a) (1) Each alternative fuels supplier shall have available a sufficient number of sales tickets prepared in triplicate to cover sales of alternative fuels under the provisions of this chapter.

(2) The forms for sales tickets shall be numbered and prepared with blank spaces for:

(A) The name and address of the alternative fuels supplier;

(B) The name and address of the purchaser;

(C) The date of the purchase;

(D) The number of gallons equivalent purchased;

(E) The total cost of alternative fuels purchased including taxes; and

(F) Such other information as the Director of the Department of Finance and Administration may require.

(b) (1) The sales tickets shall be issued in triplicate by the alternative fuels supplier and shall be signed by the alternative fuels supplier or his or her authorized agent, and the original and one (1) copy shall be given to the purchaser.

(2) The remaining copy shall be retained by the alternative fuels supplier as a record for a period of at least three (3) years, during which period it shall be subject to inspection by the Director of the Department of Finance and Administration or his or her representative at all reasonable times.

(c) The sales tickets as described in subsections (a) and (b) of this section shall be the only evidence accepted for tax credit by the Director of the Department of Finance and Administration under the provisions of § 26-62-209.

(d) Any licensed alternative fuels supplier or agent or employee of the alternative fuels supplier who issues any sales ticket or invoice to any user showing that the user has purchased a quantity of alternative fuels from the alternative fuels supplier, agent, or employee when, in fact, the user has not purchased alternative fuels or has purchased less alternative fuels than the sales ticket or invoice shows shall be guilty of a violation and upon conviction shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(e) (1) The Director of the Department of Finance and Administration, in consultation with the Director of State Highways and Transportation shall promulgate rules and regulations regarding an alternative to the required usage of sales tickets for all sales of natural gas fuels made by alternative fuels suppliers by separate meter as provided in § 26-62-203.

(2) It is the intent of this directive that if a user, other than an interstate user or IFTA carrier user, receives natural gas fuels through a separate meter, there shall be no sales ticket requirement.



§ 26-62-206 - Alternative fuels suppliers' and users' reports -- Computation and remittance of tax.

(a) (1) Every alternative fuels supplier on or before the twenty-fifth day of each calendar month shall file with the Director of the Department of Finance and Administration on forms prescribed by the director a report accounting for the alternative fuels taxable under this chapter during the preceding month and shall remit all taxes as reflected by the report to the director at the time of filing such report.

(2) The alternative fuels supplier shall file supporting documents necessary to assure accurate reporting. The reports shall include the following:

(A) An itemized statement of the number of equivalent gallons of alternative fuels sold and delivered into the fuel supply tanks of motor vehicles during the next preceding calendar month by the alternative fuels supplier;

(B) An itemized statement of the number of gallons equivalent of alternative fuels delivered into the fuel supply tanks of motor vehicles owned, leased, or operated by the alternative fuels supplier during the next preceding calendar month by the alternative fuels supplier;

(C) An itemized statement of the number of gallons equivalent of alternative fuels sold through separate meter to a user for the fueling of motor vehicles during the next preceding calendar month by the supplier; and

(D) Such other documents as the director requires.

(b) Every interstate user and IFTA carrier user, on or before the twenty-fifth day of the month following the end of each calendar quarter, shall file with the director on forms prescribed by the director an itemized report showing the quantities of alternative fuels purchased and used in this state during the preceding calendar quarter, together with payments of the tax due thereon.



§ 26-62-207 - Records required -- Invoices -- Falsification of records.

(a) Every person required by law to secure a license under this chapter shall keep records in the time and manner and subject to inspection and audit as required by the Arkansas Tax Procedure Act, § 26-18-101 et seq., including a complete record of all alternative fuels taxable under this chapter and sold, delivered, or used by the person, showing for each purchase, receipt, sale, delivery, or use:

(1) The date;

(2) The name and address of the seller from whom the user, interstate user, or IFTA carrier user purchased the fuels and that interstate user or IFTA carrier user's license number; and

(3) An accurate record of the number of gallons equivalent of alternative fuels sold or used for taxable purposes with quantities measured by a meter.

(b) (1) For each delivery of alternative fuels directly into the fuel supply tank of a motor vehicle, the required record shall include a serially-numbered invoice issued in not less than triplicate counterparts on which shall be printed or stamped with a rubber stamp the name and address of the alternative fuels supplier making such delivery and on which shall be shown, in spaces to be provided on that invoice, the:

(A) Date of delivery;

(B) Number of equivalent gallons and kind of alternative fuels so delivered;

(C) Total mileage recorded on the odometer or hub meter of the motor vehicle into which delivered; and

(D) Motor vehicle registration number of the motor vehicle, or the interstate user, or IFTA carrier user's license number, if applicable.

(2) The invoice shall reflect that the tax has been paid or accounted for on each of the products delivered.

(3) (A) One (1) counterpart of the invoice required by this subsection shall be kept by the alternative fuels supplier making such delivery as a part of his or her record and for the period of time and purposes provided in this chapter.

(B) Another counterpart shall be delivered to the operator of the motor vehicle and carried in the cab compartment of the motor vehicle for inspection by the Director of the Department of Finance and Administration or his or her representatives until the fuel it covers has been consumed.

(c) (1) Every person who operates a motor vehicle that is equipped to use motor fuels taxable under the Motor Fuel Tax Law, § 26-55-201 et seq., or equipped to use distillate special fuels taxable under the Special Motor Fuels Tax Law, § 26-56-101 et seq., and alternative fuels interchangeably in the propulsion of the motor vehicle shall carry in the cab compartment of the motor vehicle for inspection by the director or his or her representative not only the counterpart of the serially-numbered invoice required under subsection (b) of this section for the delivery of alternative fuels into the fuel supply tanks of the motor vehicle but also an invoice or receipt from the seller for each delivery into the fuel supply tanks of the motor vehicle of motor fuels taxable under the Motor Fuel Tax Law, § 26-55-201 et seq., or of distillate special fuels taxable under the Special Motor Fuels Tax Law, § 26-56-101 et seq., which latter invoices or receipts shall show the same information as to date of delivery, quantity, odometer or hub meter mileage, and motor vehicle registration number as is required for the invoice covering alternative fuels.

(2) These invoices shall be carried with the motor vehicle until the types of fuels covered thereby have been consumed.

(d) The willful issuance of any invoice required by this chapter, bill of sale, or receipt which is false, untrue, or incorrect in any material particular, or the alteration or changing except for errors, or forging any such invoice, bill of sale, or receipt, or any duplicate of any such receipt pertaining to alternative fuels, shall constitute a violation of this chapter.

(e) All sales to users made pursuant to § 26-62-203 shall not require the carriage of an invoice by the user, provided that the director shall provide by regulation another means of providing an indication that the tax on the fuel being utilized to propel the motor vehicle will ultimately be paid by the user to the alternative fuels supplier, who is required to remit such tax to the director.



§ 26-62-208 - Prima facie presumptions -- Failure to keep records, issue invoices, or file reports -- Tax, penalties, and interest.

(a) Any alternative fuels supplier, user, interstate user, or IFTA carrier user who fails to keep the records, issue the invoices, or file the reports required by this chapter shall be prima facie presumed to have sold, delivered, or used for taxable purposes all alternative fuels shown by a verified audit by the Arkansas State Highway and Transportation Department, the Director of the Department of Finance and Administration, or any authorized representative.

(b) (1) The director is authorized to fix or establish the amount of taxes, penalties, and interest due the State of Arkansas from any record or information available to the director, or to the Arkansas State Highway and Transportation Department, and if the tax claim as developed from that procedure is not paid, the claim and any audit made by the Arkansas State Highway and Transportation Department, the director, or an authorized representative, or any report filed by such alternative fuels supplier, user, interstate user, or IFTA carrier user shall be admissible in evidence in any suit or judicial proceedings filed by the director and shall be prima facie evidence of the correctness of said claim or audit.

(2) However, the prima facie presumption of the correctness of the claim may be overcome by evidence adduced by the alternative fuels supplier, user, interstate user, or IFTA carrier user.



§ 26-62-209 - Interstate users and IFTA carrier users -- Reports -- Computation of tax and refunds.

(a) For the purpose of determining whether an interstate user or IFTA carrier user owes alternative fuels tax or is entitled to a credit or refund, the licensed interstate user or licensed IFTA carrier user shall file a quarterly report on or before the twenty-fifth day of the month following the end of each calendar quarter, which shall be made on forms prescribed by the Director of the Department of Finance and Administration, which forms shall include such information as the director may require.

(b) If it shall be determined by the quarterly report that the licensed interstate user or licensed IFTA carrier user has used alternative fuels in this state in excess of the number of equivalent gallons of the fuel upon which the Arkansas tax had been paid, the interstate user or IFTA carrier user shall remit to the director at the time of filing the report an excise tax at the rate as previously determined in accordance with § 26-62-201 per equivalent gallon for the taxable quarter multiplied by the number of equivalent gallons used on which the tax has not been paid.

(c) If it shall be determined that the licensed interstate user or licensed IFTA carrier user has purchased more equivalent gallons of alternative fuels in this state than he or she has used in this state, then the licensed interstate user or licensed IFTA carrier user shall be entitled to a credit or refund at the rate as previously determined in accordance with § 26-62-201 per equivalent gallon for the taxable quarter for the number of excess equivalent gallons upon which the tax has been paid.

(d) Licensed interstate users or licensed IFTA carrier users may not take credit on reports at a tax rate in excess of that actually paid.

(e) (1) (A) For the purpose of determining whether such a licensed interstate user or licensed IFTA carrier user owes tax or is entitled to a credit or refund, such licensed user shall determine the average miles per equivalent gallon of alternative fuels used.

(B) The average miles per equivalent gallon shall be determined by dividing total miles traveled in all jurisdictions by the total equivalent gallons of alternative fuels used in all jurisdictions.

(C) Such licensed user shall then determine the total amount of alternative fuels used within the State of Arkansas by dividing the total number of miles traveled within the State of Arkansas by the average miles per equivalent gallon.

(2) The taxpayer's tax liability shall be calculated by multiplying the number of equivalent gallons of alternative fuels used within the State of Arkansas by the applicable tax rate for that calendar quarter per equivalent gallon.

(3) A taxpayer shall be entitled to credits against his or her tax liability for tax-paid alternative fuels purchased within the State of Arkansas.

(f) (1) Whenever any licensed interstate user or licensed IFTA carrier user who fails to maintain adequate mileage or fuel records, then for the purpose of determining the amount the licensed user owes the State of Arkansas for tax on alternative fuels used in this state as provided in this section, the number of equivalent gallons of alternative fuels used in this state shall be determined by an assessment based on the following mileage factors per equivalent gallon of alternative fuels, regardless of the type of alternative fuels, as compared to the appropriate class of vehicle set out in subdivision (f)(2) of this section.

(2) For the purposes of this section:

(A) All automobiles, except buses, with a capacity of fewer than eight (8) passengers shall be deemed to be Class A vehicles;

(B) All truck-type vehicles, except buses, with a factory rating and gross loaded weight of less than twenty-two thousand five hundred pounds (22,500 lbs.), shall be deemed to be Class B vehicles;

(C) All other vehicles, except buses, with a factory rating in excess of twenty-two thousand five hundred pounds (22,500 lbs.), or whose total gross loaded weight exceeds twenty-two thousand five hundred pounds (22,500 lbs.), shall be deemed to be Class C vehicles; and

(D) All buses rated and licensed as such shall be deemed to be Class D vehicles.

(3) The mileage factor per equivalent gallon of alternative fuels for:

(A) Class A vehicles shall be twelve (12) miles;

(B) Class B vehicles shall be eight (8) miles;

(C) Class C vehicles shall be five (5) miles; and

(D) Class D vehicles shall be six (6) miles.

(4) These mileage factors shall be utilized in conjunction with the Arkansas mileage as determined through an audit and based upon the best records available regardless of source.

(g) For the purpose of determining the amount any unlicensed or unbonded user owes the State of Arkansas for tax on alternative fuels used in this state, only the above mileage factors per equivalent gallon of alternative fuels for the applicable vehicles shall be utilized.

(h) (1) (A) If a quarterly report of a licensed interstate user or licensed IFTA carrier user results in a net credit, such user may elect to have the credit carried forward and applied against the alternative fuels tax due for the succeeding eight (8) quarters or until the credit is completely used, whichever occurs first.

(B) In the alternative, a taxpayer who is entitled to a net credit on his or her quarterly fuel tax report may elect to have the amount of credit refunded to him or her.

(2) A licensed interstate user or licensed IFTA carrier user who has a total tax liability for alternative fuels tax during the previous calendar year of less than one hundred dollars ($100) upon application to the director may obtain permission to report his or her alternative fuels tax liability on an annual basis. The annual report shall be due on or before the twenty-fifth day of the month following the end of each fiscal year.

(i) The director shall prescribe the appropriate forms necessary for the administration of this chapter. The director may make appropriate rules and regulations necessary to ensure the accurate reporting of the alternative fuels tax.



§ 26-62-210 - Interstate users and IFTA carrier users -- Tax refund procedure.

(a) (1) The Director of the Department of Finance and Administration shall quarterly estimate the amount necessary to pay refunds to licensed interstate users and licensed IFTA carrier users of alternative fuels who are entitled to refunds with respect to alternative fuels taxes paid in this state as authorized in § 26-62-209, and upon certification by the Director of the Department of Finance and Administration, the Treasurer of State shall transfer from the gross amount of alternative fuels taxes collected each month the amount to the Interstate Alternative Fuels Refund Fund, which is established on the books of the State Treasury, from which the Department of Finance and Administration shall make refunds as provided by law.

(2) The transfers from the gross alternative fuels taxes collected each month shall be after deducting allowances for bad checks or claims but before making any other distribution as provided by law.

(b) All warrants drawn against the fund which are not presented for payment within one (1) year of issuance shall be void.

(c) Neither the Director of the Department of Finance and Administration nor any member or employee of the Department of Finance and Administration shall be held personally liable for making any refund by reason of a fraudulent claim's being filed as a basis for such refund.

(d) The Director of the Department of Finance and Administration in consultation with the Director of State Highways and Transportation is authorized to promulgate rules and regulations and to prescribe the necessary forms required for the administration of claims for tax refunds from licensed interstate users or licensed IFTA carrier users of alternative fuels in this state as authorized by law, which rules and regulations shall be in conformance with the following requirements:

(1) The Director of the Department of Finance and Administration shall first determine with respect to each refund claim filed that the bond of the interstate user or IFTA carrier user is adequate to compensate the State of Arkansas for any losses with respect to the recovery of any refunds illegally claimed by such user, and the Director of the Department of Finance and Administration may require the increase of the bond if the Director of the Department of Finance and Administration determines it to be inadequate before approving any such claim for refund;

(2) Each licensed interstate user or licensed IFTA carrier user of alternative fuels claiming refunds shall maintain adequate records to substantiate each claim for refund, and the Director of the Department of Finance and Administration may reject any claim for refund if the Director of the Department of Finance and Administration determines the applicant has not maintained adequate records or has not conformed to the rules and regulations of the Department of Finance and Administration in filing the claim therefor;

(3) Each claim for refund must be upon the request of the licensed interstate user or licensed IFTA carrier user, which shall be verified by such user as to its accuracy and validity;

(4) (A) Each quarterly report filed by a licensed interstate user or licensed IFTA carrier user of alternative fuels with the Department of Finance and Administration shall reflect thereon the amount of alternative fuels purchased for use in Arkansas during the quarter, the number of equivalent gallons of alternative fuels upon which taxes are due the State of Arkansas for the quarter, and the excess equivalent gallons upon which such user is entitled to refunds.

(B) At the end of each calendar quarter, the licensed interstate user or licensed IFTA carrier user may apply for a refund with respect to the number of equivalent gallons of alternative fuels upon which the alternative fuels taxes have been paid during the calendar quarter for which the licensed interstate user or licensed IFTA carrier user is entitled to a refund; and

(5) The Director of the Department of Finance and Administration is authorized to promulgate any such rules or regulations the Director of the Department of Finance and Administration deems desirable in consultation with the Director of State Highways and Transportation regarding refunds to licensed interstate users and IFTA carrier users.



§ 26-62-211 - Entry slips -- Tax on out-of-state motor vehicle use -- Penalties.

(a) Any unlicensed alternative fuels user, unless exempt from the tax levied herein, operating an out-of-state motor vehicle, upon entering the State of Arkansas, at the point of entry shall secure a copy of an entry slip from the Director of the Department of Finance and Administration or his or her authorized agent or employee.

(b) The entry slip shall be signed by the director or his or her authorized agent or employee, and the entry slip shall also be signed by the driver of the vehicle.

(c) The entry slip shall contain the following information:

(1) Name and address of the owner or the operator of the vehicle;

(2) State of registration;

(3) License number;

(4) Odometer reading;

(5) Destination and point of leaving state; and

(6) Description of vehicle.

(d) The entry slip shall remain in the vehicle for the remainder of the trip over the highways of this state and shall be produced for the inspection of the director or his or her authorized employee or representative, at any point within the state and shall also be produced at the port of exit to the director or his or her authorized agent or employee, for determination of any alternative fuels taxes due the state.

(e) For the purpose of determining the amount the interstate user owes the State of Arkansas for tax on alternative fuels used in this state as provided in this section, the number of equivalent gallons of alternative fuels used in this state shall be determined by an assessment based on the mileage factors per equivalent gallon of alternative fuels set out in § 26-62-209(f) compared to the appropriate class of vehicle set out in § 26-62-209(f).

(f) The alternative fuels tax levied by this chapter shall be paid upon all such fuels used to propel out-of-state motor vehicles upon the highways of this state.

(g) The tax shall be paid by the owner or operator of the motor vehicle in either of the following ways, at the option of the owner or operator:

(1) (A) By the purchase of a sufficient amount or quantity, as determined above, of alternative fuels from an alternative fuels supplier within the State of Arkansas to propel the vehicle the number of miles which the vehicle travels upon the highways of this state.

(B) At the time of the purchase of the fuels, the owner or operator of such vehicle shall obtain from the alternative fuels supplier from whom purchased an invoice or sales ticket, on forms approved by the director, which shall contain the:

(i) Name and address of the seller of the alternative fuels;

(ii) Name and address of the purchaser;

(iii) Date of purchase; and

(iv) Amount or quantity and type of alternative fuels purchased.

(C) The invoice or sales ticket shall remain in the vehicle for the remainder of the trip over the highways of this state. The invoice or sales ticket shall be preserved and retained by the owner or operator for a period of not less than three (3) years and shall be produced for the inspection and examination of the director or his or her authorized agent or employee, at any reasonable time and place, either within or without this state, upon proper demand therefor;

(2) (A) By the payment to the director or to his or her agent, representative, or employee of the amount of tax which would be due upon a sufficient quantity, as determined above, of alternative fuels to propel the vehicle over the highways of this state.

(B) At the time of payment of the tax, the director or his or her employee or representative shall issue to the person paying the tax a receipt showing:

(i) The amount of tax paid;

(ii) The name and address of the owner or operator of the vehicle;

(iii) A description of the vehicle, including license number and state of registration;

(iv) The point at which the vehicle entered upon the highways of this state;

(v) The destination and the place where the vehicle is to leave the highways of this state; and

(vi) Any other information which the director may require,

which receipt shall be signed by the director or his or her agent or representative.

(C) The receipt shall remain in the vehicle for the remainder of the trip over the highways of this state and thereafter shall be preserved and retained by the owner or operator for a period of not less than three (3) years and shall be produced for the inspection of the director or his or her authorized agent or representative, at any reasonable time and place, either within or without this state, upon proper demand.

(h) (1) If a person who has not obtained an alternative fuels license from this state, and who is nevertheless determined an alternative fuels user, leaves the State of Arkansas by a state highway or other road not equipped with a permanent port of entry or exit and has not paid the alternative fuels tax or has not purchased tax-paid alternative fuels from a licensed alternative fuels supplier in an amount equal to the number of equivalent gallons used upon the highways of the State of Arkansas, the person shall be liable for the payment of the tax due as determined above together with the penalties as set out in § 26-62-105.

(2) If an unlicensed alternative fuels user is within one (1) mile of the state line on the way out of the state and does not have in his or her possession a form issued by a licensed alternative fuels supplier showing the number of equivalent gallons purchased equal to the amount used in traveling upon the highways of the State of Arkansas, it shall be prima facie evidence of his or her failure to comply with the requirements of this chapter, and he or she shall be liable for the payment of the tax due, plus the fine as set out in § 26-62-106.

(3) In the event an unlicensed alternative fuels user enters the State of Arkansas via a state highway not equipped with a permanent port of entry, and the driver of the vehicle does not receive an entry form, then the burden of proof of the point of entry and time of entry for the purpose of determining the miles traveled and the tax due shall be upon the driver or owner of the vehicle.



§ 26-62-212 - Power to stop, investigate, and impound vehicles -- Assessment of tax.

(a) In order to enforce the provisions of this chapter, the Director of the Department of Finance and Administration or his or her authorized representative is empowered to stop any motor vehicle which appears to be operating with alternative fuels for the purpose of examining the invoices or other documents required by this chapter, or by regulation, and for such other investigative purposes reasonably necessary to determine whether the taxes imposed by this chapter have been paid or whether the vehicle is being operated in compliance with the provisions of this chapter.

(b) If after examination or investigation it is determined by the director or his or her authorized representative that the tax imposed by this chapter has not been paid with respect to the alternative fuels being used in the vehicle, the director or his or her representative shall immediately assess the tax due, together with the penalty hereinafter provided, to the owner of the vehicle and give the owner written notice of the assessment by handing it to the driver of the vehicle.

(c) The director or his or her representative is empowered to impound any vehicle found to be operating in violation of this chapter by a person other than a person who has furnished the bond required of users by § 26-62-204 until such time as any tax assessed as provided herein has been paid.



§ 26-62-213 - Unlawful activities regarding operation of motor vehicles.

(a) It is unlawful and a violation of this chapter to operate with alternative fuels any motor vehicle licensed for highway operation on which an odometer or hub meter is not kept at all times in good operating condition to correctly measure and register the miles traveled by the motor vehicle.

(b) It shall be unlawful for any person to operate with alternative fuels any vehicle of Arkansas domestic registry unless he or she has in his or her possession an invoice, if required, for the alternative fuels and the invoice meets the requirements of § 26-62-207, or, if the user has purchased such alternative fuels pursuant to § 26-62-203, he or she has in his or her possession the required documents mandated by the provisions of § 26-62-207(e).

(c) (1) In addition to any other penalties which may be incurred, there is levied a specific penalty of twenty-five dollars ($25.00) for each violation of the provisions of this section.

(2) This penalty shall be assessed by the Director of the Department of Finance and Administration or his or her representative and shall be collected in the same manner as is provided for the collection of tax in § 26-62-212.



§ 26-62-214 - Conversion of vehicles for use of alternative fuels.

(a) Any alternative fuels supplier, garage, mechanic, owner, or operator of a motor vehicle who converts or causes a vehicle to be converted to enable the vehicle to be operated on any type of alternative fuels shall report the conversion to the Director of the Department of Finance and Administration on forms prescribed by the director, which shall include, but not be limited to, the model, make, license number, and vehicle identification number of the converted vehicle within ten (10) days after the conversion.

(b) The converting or equipping of a vehicle for natural gas propulsion shall be in compliance with rules and regulations to be made and promulgated by the director.

(c) (1) It shall be unlawful for any person to operate any motor vehicle which has been converted or equipped to use alternative fuels unless the vehicle has been reported to the director and any permit, if required by this chapter of that person, has been obtained.

(2) If any owner or operator fails to report a conversion of a vehicle to the director within the time prescribed above, such person shall be assessed a penalty of two hundred fifty dollars ($250) which shall be in addition to any criminal penalty in this chapter.









Chapter 63 - Arkansas Special Excise Taxes

Subchapter 1 - -- General Provisions

§ 26-63-101 - Title.

This chapter shall be known and may be cited as "Arkansas Special Excise Taxes".



§ 26-63-102 - Definitions.

As used in this chapter:

(1) "Consumer" means a person to which the taxable sale is made or to which a taxable service is furnished;

(2) "Director" means the Director of the Department of Finance and Administration or any of his or her authorized agents;

(3) "Engage in business" means any local activity regularly and persistently pursued by any seller or vendor through agents, employees, or representatives with the object of gain, profit, or advantage and that results in a sale, delivery, or the transfer of the physical position of any tangible personal property by the vendor to the vendee at or from any point within Arkansas, whether from warehouse, store, office, storage point, rolling store, motor vehicle, delivery conveyance, or by any method or device under the control of the seller effecting such a local delivery without regard to the terms of sale with respect to point of acceptance of the order, point of payment, or any other condition;

(4) (A) "Gross receipts" or "gross proceeds" means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property or a taxable service is sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(i) The seller's cost of the tangible personal property sold;

(ii) The cost of materials used, labor or service cost, interest, any loss, any cost of transportation to the seller, any tax imposed on the seller, or any other expense of the seller;

(iii) Any charge by the seller for any service necessary to complete the sale;

(iv) Delivery charge;

(v) (a) Installation charge.

(b) However, an installation charge will not be included in the "gross receipts" or "gross proceeds" if it is not a specifically taxable service under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and the installation charge has been separately stated on the invoice, billing, or similar document given to the purchaser;

(vi) The value of exempt tangible personal property given to the purchaser if taxable and exempt tangible personal property have been bundled together and sold by the seller as a single product or piece of merchandise; and

(vii) Credit for any trade-in.

(B) "Gross receipts" or "gross proceeds" does not include:

(i) A discount, including cash, term, or a coupon that is not reimbursed by a third party and that is allowed by a seller and taken by a purchaser on a sale;

(ii) Interest, financing, or a carrying charge from credit extended on the sale of tangible personal property or a taxable service, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; and

(iii) Any tax legally imposed directly on the consumer that is separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(5) (A) (i) "Lease" or "rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration.

(ii) A lease or rental may include future options to purchase or extend.

(B) "Lease" or "rental" does not include:

(i) A transfer of possession or control of tangible personal property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(ii) A transfer of possession or control of tangible personal property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price that does not exceed the greater of one hundred dollars ($100) or one percent (1%) of the total required payments; or

(iii) (a) Providing tangible personal property along with an operator for a fixed or indeterminate period of time.

(b) A condition of this exclusion in this subdivision (5)(B)(iii) is that the operator is necessary for the equipment to perform as designed.

(c) For the purpose of this subdivision (5)(B)(iii), an operator must do more than maintain, inspect, or set up the tangible personal property.

(C) "Lease" or "rental" includes an agreement covering a motor vehicle and trailer if the amount of consideration may be increased or decreased by reference to the amount realized upon the sale or disposition of the property as defined in 26 U.S.C. § 7701(h)(2), as in effect on January 1, 2007.

(D) This definition of "lease" or "rental" in this subdivision (5) shall:

(i) Be used for excise tax purposes under this chapter regardless of whether a transaction is characterized as a lease or rental under generally accepted accounting principles, the Internal Revenue Code, as in effect on January 1, 2007, the Uniform Commercial Code, § 4-1-101 et seq., or another provision of federal, state, or local law;

(ii) Be applied only prospectively from January 1, 2008, and shall have no retroactive impact on existing leases or rentals; and

(iii) Impact neither any existing sale-leaseback exemption nor exclusion;

(6) "Long-term rental" means a lease of thirty (30) days or more to a single consumer;

(7) "Motor vehicle" means a vehicle that is self-propelled and is required to be registered for use on the highway;

(8) "Person" includes any individual, partnership, limited liability company, limited liability partnership, corporation, estate, trust, fiduciary, or any other legal entity;

(9) (A) "Sale" means the transfer of either the title or possession, except in the case of a lease or rental for a valuable consideration of tangible personal property regardless of the manner, method, instrumentality, or device by which the transfer is accomplished.

(B) "Sale" includes the:

(i) Exchange, barter, lease, or rental of tangible personal property; or

(ii) Sale, giving away, exchanging, or other disposition of admissions, dues, or fees to clubs, to places of amusement, to recreational or athletic events, or for the privilege of having access to or the use of amusement, athletic, or entertainment facilities.

(C) "Sale" does not include the:

(i) Furnishing or rendering of a service except as otherwise provided in this section; or

(ii) Transfer of title to a vehicle by the vehicle owner to an insurance company as a result of the settlement of a claim for damages to the vehicle.

(D) (i) In the case of a lease or rental of tangible personal property, including motor vehicles and trailers for less than thirty (30) days, any tax levied by this chapter shall be paid on the basis of rental or lease payments made to the lessor of the tangible personal property during the term of the lease or rental regardless of whether Arkansas gross receipts tax or compensating use tax was paid by the lessor at the time of the purchase of the tangible personal property.

(ii) In the case of a lease or rental of tangible personal property, including motor vehicles and trailers for thirty (30) days or more, the tax shall be paid on the basis of rental or lease payments made to the lessor of the tangible personal property during the term of the lease or rental unless Arkansas gross receipts tax or compensating use tax was paid by the lessor at the time of the purchase of the tangible personal property;

(10) "Short-term rental" means a rental or lease of tangible personal property for a period of less than thirty (30) days to a single consumer;

(11) "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched or that is in any other manner perceptible to the senses; and

(12) "Taxpayer" means any person liable to remit a tax levied by this chapter or to make a report for the purpose of claiming any exemption from payment of a tax levied by this chapter.



§ 26-63-103 - Tax additional to other taxes.

The tax levied by this chapter shall be in addition to any other tax except as otherwise provided in this chapter.



§ 26-63-104 - Administration -- Rules and regulations.

(a) The Director of the Department of Finance and Administration shall administer this chapter.

(b) The director shall prescribe forms and promulgate rules for the proper enforcement of this chapter, including without limitation the manner and time the taxes levied by this chapter shall be collected, reported, and paid and how a sale will be sourced.

(c) Except as otherwise provided in this chapter, any law, rule, or regulation relating to the administration, enforcement, or collection of a tax levied under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., applies to this chapter if it is applicable.



§ 26-63-105 - Cost of administration of chapter -- Distribution of surplus annually.

(a) The administration cost of this chapter shall not exceed three percent (3%) of the actual revenues collected under this chapter.

(b) If any funds appropriated for the administration of this chapter remain in the possession of the Director of the Department of Finance and Administration at the end of each fiscal year that have not been actually used in the administration of this chapter, then the funds shall be remitted by the director to the Treasurer of State for distribution in the same manner and for the same purposes provided for in § 26-63-106.



§ 26-63-106 - Disposition of taxes, interest, and penalties.

(a) Except as otherwise provided in this chapter, all taxes, interest, penalties, and costs received by the Director of the Department of Finance and Administration under this chapter are general revenues and shall be deposited into the State Treasury to the credit of the State Apportionment Fund.

(b) The Treasurer of State shall allocate and transfer the general revenues described in subsection (a) of this section to the various State Treasury funds participating in general revenues in the respective proportions to those funds as provided by and to be used for the respective purposes set forth in the Revenue Stabilization Law, § 19-5-101 et seq.



§ 26-63-107 - Changes in law -- Notice.

The Director of the Department of Finance and Administration shall give each special excise tax registrant under § 26-63-201 written notice of any change in the state law pertaining to the taxes levied by this chapter within thirty (30) days after the adjournment of the General Assembly.






Subchapter 2 - -- Registration -- Discount -- Exemption -- Procedures

§ 26-63-201 - Registration required.

(a) It is unlawful for any taxpayer to transact business within this state prior to registering with the Director of the Department of Finance and Administration.

(b) The director may promulgate rules to implement this section.



§ 26-63-202 - Discount for prompt payment.

A taxpayer filing a report for a tax due under this chapter is eligible for the discount for prompt payment pursuant to § 26-52-503.



§ 26-63-203 - Exemptions generally.

With the exception of the tourism tax levied in § 26-63-401 et seq., a tax levied by this chapter is exempted from taxation in the same manner as the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.



§ 26-63-204 - Discontinuance of business -- Unpaid taxes.

(a) (1) Upon discontinuance of a business by sale or otherwise, any taxpayer registered to operate under this chapter shall notify the Director of the Department of Finance and Administration in writing and remit any unpaid or accrued taxes due under this chapter.

(2) Failure to pay any unpaid or accrued taxes due under this chapter is sufficient cause for the director to refuse to allow the taxpayer to engage in or transact any other business in this state.

(3) In the case of a sale of any business, the tax levied by this chapter is due at the time of the sale of the fixtures and equipment incident to the business, and any tax due under this chapter constitutes a lien against the stock and the fixtures and equipment in the possession of the purchaser of the fixtures and equipment or any other third party until the tax due under this chapter is paid.

(b) The director shall not register a taxpayer to continue to conduct a business until all tax due under this chapter has been settled and paid.



§ 26-63-205 - Applicability of tax procedure provisions.

Any proceeding related to the registration, collection, reporting, or payment under this chapter is governed by the Arkansas Tax Procedure Act, § 26-18-101 et seq.






Subchapter 3 - -- Rental Taxes

§ 26-63-301 - Short-term rentals of tangible personal property.

(a) As used in this section:

(1) "Motor vehicle" means any vehicle required to be licensed for highway use under Arkansas law; and

(2) "Short-term rental" means a rental or lease of tangible personal property for a period of less than thirty (30) days, except rentals or leases of motor vehicles, trailers, or farm machinery and equipment.

(b) (1) In addition to the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., there is levied a short-term rental tax of one percent (1%) on the gross receipts received from the short-term rental of tangible personal property.

(2) The tax levied by this section is applicable to a short-term rental regardless of whether the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., was paid on the rented tangible personal property at the time of purchase.

(c) The tax levied by this section does not apply to the lease or rental of:

(1) A diesel truck leased or rented for commercial shipping; and

(2) Farm machinery or farm equipment leased or rented for a commercial purpose.

(d) The tax levied by this section does not apply to a short-term rental of tangible personal property that is subject to the tourism tax levied in § 26-63-401 et seq.



§ 26-63-302 - Rental vehicle tax.

(a) (1) (A) In addition to the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., there is levied a rental vehicle tax.

(B) The rental vehicle tax is levied on the gross receipts or gross proceeds derived from the rental of a motor vehicle required to be licensed that is leased for a period of less than thirty (30) days.

(C) The gross receipts or gross proceeds derived from a rental described in subdivision (a)(1)(B) of this section is taxable whether or not the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., was paid at the time of registration.

(2) The gross receipts or gross proceeds derived from the sale of a motor vehicle to a person engaged in the business of renting a motor vehicle required to be licensed is exempt from taxation under the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and any municipal or county sales taxes if the motor vehicle is used exclusively for the purpose of rentals for periods of less than thirty (30) days.

(b) (1) In addition to the rate in subsection (c) of this section, the rental vehicle tax is levied at the rate of five percent (5%) and the rate of any applicable municipal or county taxes.

(2) Except as provided otherwise in this section, the rental vehicle tax shall be collected, reported, and paid in the same manner and at the same time as prescribed by this chapter.

(3) (A) The rental vehicle tax shall be remitted to the Director of the Department of Finance and Administration and, except for the amount equal to any municipal or county taxes, shall be deposited into the State Treasury as general revenues.

(B) The amount of the rental vehicle tax which is based on the municipal and county sales taxes shall be remitted to the city or county in the same manner as for municipal and county sales taxes.

(c) (1) There is also imposed an additional rental vehicle tax at the rate of five percent (5%) on the gross receipts or gross proceeds derived from the rental of a motor vehicle required to be licensed that is leased for a period of less than thirty (30) days.

(2) (A) (i) The additional rental vehicle tax shall be remitted to the director, who shall deposit seventy-five percent (75%) of the net revenues derived from the additional rental vehicle tax into the Arkansas Public Transit Trust Fund.

(ii) The moneys in the fund resulting from a deposit described in subdivision (c)(2)(A)(i) of this section shall be used by the Arkansas State Highway and Transportation Department for the purpose of acquiring federal matching funds for the purchase of public transportation vehicles, for public transit equipment or facilities, and for the operation of the United States Department of Transportation Federal Transit Administration assistance programs.

(B) The remaining twenty-five percent (25%) of the revenues shall be deposited into the Department of Education Public School Fund Account to be used exclusively for teacher salaries.

(d) Both the rental vehicle tax and the additional rental vehicle tax levied by this section do not apply to the lease or rental of:

(1) A diesel truck leased or rented for commercial shipping;

(2) Farm machinery or farm equipment leased or rented for a commercial purpose; and

(3) A gasoline-powered or diesel-powered truck leased or rented for residential moving or shipping.



§ 26-63-303 - Residential moving tax.

In addition to the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., there is levied a residential moving tax at the rate of four and five-tenths percent (4.5%) on the gross receipts received from:

(1) The short-term rental of a gasoline-powered or diesel-powered truck rented or leased for residential moving or shipping; and

(2) Any tangible personal property sold in conjunction with the rental or lease of a gasoline-powered or diesel-powered truck rented or leased for residential moving or shipping.



§ 26-63-304 - Long-term rental vehicle tax.

(a) (1) In addition to the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., there is levied a long-term rental vehicle tax at the rate of one and five-tenths percent (1.5%) on the gross receipts or gross proceeds derived from a rental of a motor vehicle required to be licensed and that is leased for a period of thirty (30) days or more.

(2) The gross receipts or gross proceeds derived from the rental described in subdivision (a)(1) of this section is taxable only if the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., was not paid at the time of registration.

(b) If the Chief Fiscal Officer of the State certifies that ten percent (10%) or more of all new motor vehicles registered in Arkansas during a calendar year are leased vehicles based on information and statistics from a reliable source, such as R.L. Polk & Co., then the long-term rental vehicle tax shall expire on June 30 of the fiscal year following the calendar year for which the certification is made.

(c) The long-term rental vehicle tax shall be remitted to the Director of the Department of Finance and Administration and shall be deposited into the State Treasury as general revenues.

(d) The long-term rental vehicle tax does not apply to:

(1) A diesel truck rented or leased for commercial shipping;

(2) Farm machinery or farm equipment rented or leased for a commercial purpose; or

(3) A gasoline-powered or diesel-powered truck rented or leased for residential moving or shipping.






Subchapter 4 - -- Tourism Tax

§ 26-63-401 - Definitions.

As used in this subchapter:

(1) "Camping fee" means a fee for furnishing a camping space or trailer space on less than a month-to-month basis;

(2) "Special event" means any attraction, festival, or other event of not more than fourteen (14) days' duration;

(3) (A) "Tourist attraction" means a theme park, a water park, a water slide, a river boat or lake boat cruise or excursion, a local sightseeing or excursion tour, a helicopter tour, an excursion railroad, a carriage ride, horse racing, dog racing, car racing, an indoor or outdoor play or music show, folk center, observation tower, a privately owned or operated museum, a privately owned historic site or building, or a natural formation such as a spring, bridge, rock formation, cave, or cavern.

(B) "Tourist attraction" does not include:

(i) A special event;

(ii) An event of a school, college, or university; or

(iii) An event of a restaurant, coffee shop, dinner theater which admits dinner guests only, cafe, cafeteria, or any other public eating establishment that is open for business every month of the year; and

(4) (A) "Watercraft" means a boat, canoe, kayak, sailboat, party barge, raft, jet ski, houseboat, or amphibious vehicle.

(B) "Watercraft" does not include a tug boat or barge.



§ 26-63-402 - Tourism tax.

In addition to the gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., there is levied a tourism tax at the rate of two percent (2%) on the gross proceeds or gross receipts derived from the following:

(1) (A) The service of furnishing a:

(i) Condominium, townhouse, or rental house to a transient guest; and

(ii) Guest room, suite, or other accommodation by a hotel, motel, lodging house, tourist camp, tourist court, property management company, or any other provider of an accommodation to a transient guest.

(B) As used in this subdivision (1), "transient guest" means a person that rents an accommodation, other than the person's regular place of abode, on less than a month-to-month basis;

(2) A camping fee at a public or privately owned campground, except at a federal campground;

(3) The following items offered for rent by a boat dock, marina, canoe or raft rental business, or other business engaged in the rental of watercraft:

(A) Watercraft;

(B) Boat motor and related boat motor equipment;

(C) Life jacket or cushion;

(D) Water skis; or

(E) Oar or paddle; and

(4) The admission price to a tourist attraction.



§ 26-63-403 - Applicability -- Political subdivisions -- Churches and charitable organizations.

(a) The gross receipts or gross proceeds derived from the rental or sale of tangible personal property or a taxable service subject to the tourism tax levied by this subchapter by the State of Arkansas, any county, any municipality, or any other political subdivision of the state are not exempt from the tax.

(b) (1) The gross receipts or gross proceeds derived by a church or charitable organization from the admission price to a tourist attraction shall not be exempt from the tax levied by this subchapter.

(2) However, the gross receipts or gross proceeds derived from the sale or rental of other tangible personal property or a taxable service by a church or charitable organization shall be exempt from the tourism tax imposed by this subchapter, except when the organization is engaged in business for a profit.



§ 26-63-404 - Exemptions.

There is exempted from the tourism tax levied by this subchapter the following:

(1) Gross receipts or gross proceeds derived from the sale or rental of tangible personal property or taxable services to the Boy Scouts of America, chartered by the United States Congress in 1916, or the Girl Scouts of the United States of America, chartered by the United States Congress in 1950, or any of the scout councils in this state;

(2) Gross receipts or gross proceeds derived from the sale or rental of tangible personal property or taxable services to the Boys Clubs of America, chartered by the United States Congress in 1956, or any local councils or organizations of the Boys Clubs of America;

(3) Gross receipts or gross proceeds derived from the sale or rental of tangible personal property or taxable services to the Girls Clubs of America or any local council or organization of the Girls Clubs of America; or

(4) Gross receipts or gross proceeds derived from the sale or rental of tangible personal property or taxable services to 4-H Clubs and FFA Clubs in this state, to the Arkansas 4-H Foundation, the Arkansas Future Farmers of America Foundation, and the Arkansas Future Farmers of America Association.



§ 26-63-405 - Tourism Development Trust Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund to be known as the "Tourism Development Trust Fund".

(b) The revenues derived from the tourism tax levied by this subchapter shall be remitted to the Treasurer of State who shall deposit the revenues into the State Treasury as special revenues and shall credit the revenues to the fund.

(c) All revenues collected under this subchapter and credited to the fund shall be used by the Department of Parks and Tourism exclusively for the promotion of tourism in Arkansas.









Chapter 64-71 - [RESERVED.]

[Reserved]






Subtitle 6 - Local Taxes

Chapter 72 - General Provisions

[Reserved]



Chapter 73 - Taxation Generally

Subchapter 1 - -- General Provisions

§ 26-73-101 - Savings provision.

Nothing in this subchapter shall be construed to modify or repeal §§ 26-75-303 and 26-75-307 -- 26-75-316.



§ 26-73-102 - Definitions.

As used in this subchapter:

(1) "Calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1;

(2) "County" means each of the counties of this state;

(3) "Director" means the Director of the Department of Finance and Administration in the exercise of those powers, functions, and duties formerly vested in the Commissioner of Revenues of the State of Arkansas which were merged into the Department of Finance and Administration under the provisions of § 25-8-101 et seq., or any of his or her authorized agents;

(4) "Local government" means a city or county; and

(5) "Municipality" and "city" mean any city of the first class, city of the second class, or incorporated town in this state.



§ 26-73-103 - Levy of new taxes permitted -- Exceptions.

(a) (1) In addition to all other authority of local governments to levy taxes provided by law, any county acting through its quorum court or any municipality acting through its governing body may levy any tax not otherwise prohibited by law.

(2) However, no ordinance levying an income tax authorized by this subchapter or any other tax not authorized shall be valid until adopted at a special or general election by the qualified electors of the city or in the area of the county where the tax is to be imposed, as the case may be.

(b) A local government shall not levy a tax on fuel, tobacco, or alcoholic beverages except as authorized by law.

(c) (1) The provisions of this subchapter shall not apply to lands, buildings, facilities, and equipment, also known as licensed facilities, located in this state used by a franchise holder at any time for licensed horse or dog racing in this state nor to any income of the franchise holder derived from the use of such licensed facilities from every source whatever except the sale of food and beverages at such licensed facilities.

(2) Nor shall this subchapter apply to any moneys derived by the franchise holder from pari-mutuel wagering at such licensed facilities, but this provision shall not exempt a franchise holder from a general income tax levied against all taxpayers in the taxing county or municipality.

(d) Nothing in this subchapter shall be construed to diminish the existing powers of county governments or city governments.

(e) Any taxes proposed by ordinance at the quorum court of the county shall be designed to benefit not only the county but also the municipalities located wholly or partially within the county.

(f) Nothing in this subchapter shall terminate, repeal, or otherwise affect a gross receipts tax on the receipts derived from hotels, motels, and restaurants located within any city levied under the provisions of § 26-75-601 et seq.

(g) Until otherwise authorized by the General Assembly, cities and counties shall have no authority to levy any new sales or use taxes after April 1, 1977.

(h) Nothing in this subchapter shall limit the authority of municipalities to assess or contract for franchise fees pursuant to §§ 14-54-704 and 14-200-101 or any other enabling legislation related to franchise fees.



§ 26-73-104 - Levy of income and other taxes.

(a) (1) A local government may levy a tax upon the income of its individual residents and corporations and individuals owning a business within the boundaries of the local government levying the tax, but no tax shall be levied on the income of corporations or other business entities in any local governmental unit unless a like tax is levied on the income of individual residents of such governmental unit.

(2) However, in the event a municipality levies an income tax or other tax authorized by this subchapter, with the exception of the sales and use tax, the county within which such municipality is located may not levy or collect that tax being levied by the municipality within the corporate limits of such municipality.

(b) (1) For individual taxpayers, the rate of tax on income authorized by this section shall be a single percentage of the income tax payable to the State of Arkansas.

(2) (A) For all domestic or foreign corporations, the rate of tax on income authorized by this section shall be a percentage of the income tax payable to the State of Arkansas, calculated on an apportionment formula which shall consist of a fraction, the numerator of which is the property factor, plus the payroll factor, plus the sales factor and the denominator of which is three (3).

(B) The sales factor is a fraction, the numerator of which is the total sales of the corporation within the local government during the tax period and the denominator of which is the total sales of the corporation within the state for the same tax period.

(C) The payroll factor is a fraction, the numerator of which is the total amount paid in the local government during the tax period by the corporation for compensation and the denominator of which is the total compensation paid within the state for the same tax period.

(D) The property factor is a fraction, the numerator of which is the average value of the corporation's real and tangible personal property owned or rented and used in the local government during the tax period and the denominator of which is the average value of all the corporation's real and tangible personal property owned or rented and used within the state during the same tax period.

(c) However, a corporation located within the boundaries of a local government and subject to the tax under this section, having no sales, payroll, and property in another local government, shall be permitted the election of being taxed in the same manner as an individual taxpayer under this section.



§ 26-73-105 - Collection of taxes.

(a) The Director of the Department of Finance and Administration shall collect the tax levied under this subchapter and shall perform all functions incident to the administration, collection, enforcement, and operation of the taxes in the manner and following the procedures that are prescribed for the corresponding state taxes.

(b) The director shall deduct from all revenues collected pursuant to this subchapter up to three percent (3%) as a cost of collection.



§ 26-73-106 - Revenue Local Tax Revolving Fund -- Revenue Local Tax Operating Fund.

(a) There are created on the books of the Treasurer of State, the Auditor of State, and the Director of the Department of Finance and Administration a Revenue Local Tax Revolving Fund and a Revenue Local Tax Operating Fund.

(b) All taxes collected by the director under this subchapter shall be deposited into the State Treasury and credited to the Revenue Local Tax Revolving Fund and transmitted at least quarterly in each state fiscal year to the local government levying the tax.



§ 26-73-107 - Rules and regulations.

The Director of the Department of Finance and Administration shall promulgate reasonable rules and regulations not inconsistent with the provisions of this subchapter to implement the enforcement, administration, and collection of the taxes authorized in this subchapter.



§ 26-73-108 - Discrimination in use of tax funds prohibited.

(a) (1) No citizen in the State of Arkansas in a county, city, or local community on the grounds of race, color, religion, or national origin shall be excluded from participation in, be denied the benefits of, or be subjected to discrimination of services or participation under any program or activity receiving Arkansas tax funds.

(2) Each county, city, local community, or agency within the State of Arkansas which is empowered to extend financial assistance to any program or activity, by the way of Arkansas state, county, or city tax funds shall not engage in any practice of discrimination in participation, employment, services, or in any other human involvement.

(b) Violation of this section shall result in the impoundment of the state, county, or city tax funds so allotted.



§ 26-73-109 - Tax information exchange agreements.

(a) (1) (A) In order to promote the expeditious and effective collection of any tax levied under authority of this subchapter, a local government may enter into exchange of tax information agreements with the:

(i) Internal Revenue Service,

(ii) Director of the Department of Finance and Administration; or

(iii) Tax administrator of another state or political subdivision.

(B) Any such information exchanged shall be utilized solely for the purpose of enforcing tax laws.

(2) In all other matters concerning the release of tax information, including its release to law enforcement agencies, the local government shall be governed by state law in the same manner as is the director.

(b) Any person who sells or unlawfully divulges to another person or organization any information acquired through the collection of a tax levied under authority of this subchapter is guilty of a Class A misdemeanor and subject to the penalties therefor as defined in the Arkansas Criminal Code.



§ 26-73-110 - Special local sales and use tax -- Levying ordinance.

(a) Any county, city of the first class, city of the second class, or incorporated town may adopt an ordinance levying a special local sales or use tax for the use of such county or city or town in an amount not to exceed one-fourth of one percent (.25%), except that no city or town shall levy the tax herein authorized unless and until the quorum court of the county wherein said city or town is situated fails to pass an ordinance levying said tax on a county-wide basis or the county levying ordinance is defeated by the voters in a county-wide election.

(b) The ordinance levying a tax herein authorized shall identify and set forth the purpose for which the levy is made.



§ 26-73-111 - Special local sales and use tax -- Election.

(a) On the date of the adoption of an ordinance levying a special local sales and use tax for the benefit of a county, city, or town, the county, city, or town by ordinance shall provide for calling and holding a special election on the question.

(b) The special election shall be in accordance with § 7-11-201 et seq. and conducted in the manner provided by law for all county or municipal elections unless otherwise specified in this section.

(c) The special election shall be called for a date not later than one hundred twenty (120) days from the date of the action of the governing body in establishing the date of the special election.

(d) (1) The governing body of the county or municipality shall notify the county board of election commissioners that the measure has been referred to a vote of the people and shall submit a copy of the ballot title to the county board of election commissioners.

(2) The ballot title to be used at the special election shall be substantially in the following form:

"[] FOR adoption of a one-fourth of one percent (.25%) special local sales and use tax within .... (name of county or municipality) for support of a Public Mass Transportation System and Facilities."

"[] AGAINST adoption of a one-fourth of one percent (.25%) special local sales and use tax within .... (name of county or municipality) for support of a Public Mass Transportation System and Facilities.".



§ 26-73-112 - Special local sales and use tax -- Additional tax -- Levy collection and enforcement -- Proceeds.

(a) The tax authorized by this section and §§ 26-73-110 and 26-73-111 shall be in addition to all other sales and use taxes now or hereafter authorized for counties, cities of the first class, cities of the second class, and incorporated towns.

(b) With the exception of the purpose for which the tax herein authorized may be used, all provisions of § 26-75-201 et seq., being enabling legislation for cities and incorporated towns to levy and collect local sales and use taxes, and §§ 26-74-201 et seq. and 26-74-301 et seq., being enabling legislation for counties to levy and collect local sales and use tax, shall be applicable and controlling in the levy, election, administration, collection, and enforcement of the tax herein authorized, except that the proceeds of a levy made by a county pursuant to this section and §§ 26-73-110 and 26-73-111 shall not be distributed on a per capita basis as provided for by § 26-74-201 et seq. and § 26-74-301 et seq., but shall be remitted and transmitted to the county treasurer and used for the purposes and in the percentage amounts as provided for and set forth in the levying ordinance.

(c) A county, city of the first class, city of the second class, or incorporated town shall use the proceeds of the tax authorized by this section and §§ 26-73-110 and 26-73-111 only to provide the public service and purpose of public mass transportation systems and facilities.



§ 26-73-113 - Alternative local sales and use tax.

(a) (1) (A) In lieu of using all or a portion of its authority to levy a sales and use tax solely to pay bonded debt under § 14-164-327, the governing body of any municipality or county may adopt an ordinance levying a tax in the amount of one-fourth of one percent (0.25%), one-half of one percent (0.5%), three-fourths of one percent (0.75%), or one percent (1%) upon all taxable sales of property and services subject to the tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and upon the privilege of storing, using, distributing, or consuming within this state any tangible personal property which is subject to the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq. The ordinance or ordinances must specify that the tax is being levied under this law.

(B) By levying a tax under this section, the municipality or county levying a tax hereunder shall lose its authority to levy up to a one percent (1%) sales and use tax under § 14-164-327 solely to pay bonded debt only to the extent of the tax levied hereunder.

(2) The proceeds of a tax levied under this section may be used for one (1) or more of the following:

(A) With respect to a capital improvement, solid waste management system as defined in § 8-6-203, part of a solid waste management system as defined in § 8-6-203, or any combination of a capital improvement, solid waste management system as defined in § 8-6-203, or part of a solid waste management system as defined in § 8-6-203, financing of one (1) or more of the following:

(i) Operation;

(ii) Maintenance; or

(iii) Rental expense;

(B) Securing the repayment of bonds by the municipality or county issued under §§ 14-164-301 -- 14-164-339; or

(C) Acquiring or constructing capital improvements of a public nature for no more than twenty-four (24) months.

(b) To the extent permitted by this section, a governing body levying a tax under this section shall follow the procedures prescribed by the Local Government Bond Act of 1985, § 14-164-301 et seq., and the tax shall be collected, reported, and remitted in the same manner and at the same time as a tax levied under the Local Government Bond Act of 1985, § 14-164-301 et seq.

(c) (1) (A) A municipality or county levying a sales and use tax under this section may abolish the tax or both abolish the tax and levy a new sales and use tax at a lower rate after an election called in the same manner as provided in the Local Government Bond Act of 1985, § 14-164-301 et seq., or by a petition of the qualified voters of the municipality or county which levied the tax. As to a petition of the qualified voters, the provisions of Arkansas Constitution, Amendment 7 shall govern.

(B) A new sales and use tax levied under this subsection shall be at a rate authorized by subsection (a) of this section.

(2) This section shall also apply to any tax levied by ordinance adopted prior to February 28, 1992, so long as:

(A) The ordinance levying the tax recited that the tax was being levied under this section; and

(B) The tax was approved at a general or special election for one (1) or more of the uses set forth in subdivision (a)(2) of this section. The effect of this provision is for such a tax to be levied for the approved uses, whether or not the ordinance levying the tax was adopted and the election held prior to February 28, 1992, from and after the date a sales and use tax would otherwise become effective under the Local Government Bond Act of 1985, § 14-164-301 et seq.

(3) This section does not prohibit or affect the ability of a municipality or county from levying a sales and use tax under §§ 26-74-201 et seq., 26-74-301 et seq., 26-75-201 et seq., 26-75-301 et seq., and the Local Government Bond Act of 1985, § 14-164-301 et seq., and using all or a portion of the proceeds of the sales and use tax to do one (1) or more of the following with respect to a capital improvement of a public nature:

(A) Operate;

(B) Maintain; or

(C) Finance.

(4) In any municipality or county in which a local sales and use tax has been adopted under this section, and all or a portion of the tax is pledged to secure the payment of bonds, that portion of the tax pledged to retire the bonds shall not be repealed, abolished, or reduced so long as the bonds are outstanding.

(5) (A) If no election challenge is filed within thirty (30) days of the date of the publication of the proclamation of the results of the election under this subsection, the abolition of the tax and the levy of a new tax, if any, shall become effective on the first day of the first month of the calendar quarter subsequent to the expiration of the thirty-day period for challenge in § 14-164-329.

(B) (i) In the event of an election contest, the tax shall be collected as prescribed in this subsection unless enjoined by court order.

(ii) Hearings of such matters of litigation shall be advanced on the docket of the courts and disposed of at the earliest practicable time.

(d) Nothing herein shall be construed to expand or limit the aggregate rate at which a sales and use tax may be levied by municipalities and counties under laws in effect on January 1, 1992.



§ 26-73-114 - Dedication of sales and use tax to school district.

(a) When a city or county calls an election on the issue of a sales and use tax, it may designate on the ballot that a portion of the tax will be dedicated to a school district or districts located wholly or partially within the city or county on a per capita basis.

(b) (1) The Treasurer of State shall transmit to the treasurer or fiscal officer of each such local school district that district's share of the local sales and use taxes collected under this section at the same time as the city and county taxes are transmitted.

(2) Funds so transmitted may be used by the school district for any purpose for which the school district's general funds may be used.

(c) To the extent § 14-58-502 conflicts with this section, it is hereby superseded.



§ 26-73-115 - Sales and use tax reports.

(a) Upon a request made in accordance with this section, the Department of Finance and Administration shall provide a report listing all businesses remitting sales and use taxes for the requesting governmental entity.

(b) In order to obtain a report from the department, no more than quarterly, the chief executive officer of a county, city, or town may request a report from the department on the information noted in subsection (a) of this section.

(c) The department shall provide the requested information within thirty (30) calendar days of the request.






Subchapter 2 - -- Municipal Corporations

§ 26-73-201 - Unplatted lots taxed.

In any municipal corporation in which the power exists to impose taxes on lots when platted and recorded, the corporation shall also have power to impose taxes upon parcels of land laid off into lots and sold and leased by metes and bounds, though they shall not have been platted or recorded.



§ 26-73-202 - Certification of tax rate to county clerk.

The council of any municipal corporation on or before the time fixed by law for levying county taxes may make out and certify to the county clerk the rate of taxation levied by the municipal corporation on the real and personal property within the city or town. The amount so certified shall be placed upon the tax book by the county clerk of the county and collected in the same manner that state and county taxes are collected.



§ 26-73-204 - Injunction to prevent collection or payment.

Any person owning property and having taxes to pay in any city or town upon application to any judge or court having authority to grant injunctions may enjoin the collection of any tax levied in the city or town without authority of law and may also enjoin the issue or the payment by the city or town of any warrants, certificates, or other form of evidence of indebtedness against the city or town issued or contracted without authority of law.






Subchapter 3 - -- Counties

§ 26-73-301 - Limitation on levy of sales or use tax.

(a) Any municipal or county sales or use tax levied pursuant to the laws of this state shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(1) Motor vehicle;

(2) Aircraft;

(3) Watercraft;

(4) Modular home;

(5) Manufactured home; and

(6) Mobile home.

(b) This provision shall apply to all municipal and county sales and use taxes adopted before or after this section and shall be in addition to and not in lieu of any other limitations imposed by law.









Chapter 74 - County Sales and Use Taxes

Subchapter 1 - -- General Provisions

§ 26-74-102 - Natural gas used to make glass.

The gross receipts or gross proceeds derived from sales of natural gas used as fuel in the process of manufacturing glass is hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301 and 26-52-302;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.



§ 26-74-103 - Fort Smith Clearinghouse.

The gross receipts or gross proceeds derived from sales to the Community Service Clearinghouse, Inc., of Fort Smith are hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301, 26-52-302, and 26-63-402;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.






Subchapter 2 - -- Sales and Use Tax for Capital Improvements

§ 26-74-201 - Purpose.

(a) This subchapter is intended to supplement all constitutional provisions and other acts adopted for the acquiring, constructing, and equipping of capital improvements of a public nature and the issuance of bonds for the financing of capital improvements of a public nature.

(b) When applicable, in accordance with the provisions of this subchapter, this subchapter may be used by any county as an alternative, notwithstanding and without the necessity of compliance with any constitutional provision or any other act authorizing the county, or any commission or agency of the county, to issue bonds for the purpose of financing the acquisition, construction, and equipment of capital improvements of a public nature.

(c) (1) This subchapter is intended to supplement and be levying authority in addition to all other statutes authorizing countywide sales and use taxes.

(2) Collections of a tax levied by this subchapter may be used to secure the payment of bonds or for any purpose for which the general fund of a municipality or county may be used, or a combination thereof, except as may be expressly limited by the ballot for the election at which the tax was approved or by the ballot for a subsequent election on the purposes for the tax.



§ 26-74-202 - Construction.

This subchapter shall be liberally construed to accomplish the purposes of this subchapter.



§ 26-74-203 - Definitions.

As used in this subchapter:

(1) "Acquire" means to obtain at any time by gift, purchase, or other arrangement, any capital improvement of a public nature or any portion of a capital improvement of a public nature, whether constructed and equipped before acquisition, partially constructed and equipped before acquisition, or being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the quorum court of the county shall determine;

(2) "Calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1;

(3) "Capital improvements of a public nature" means:

(A) Streets;

(B) Roads;

(C) Public parks;

(D) Port facilities;

(E) Tourism facilities;

(F) Airport facilities;

(G) Sewerage facilities;

(H) Waterworks facilities;

(I) Fire protection facilities;

(J) Convention center facilities;

(K) Courthouses;

(L) Police facilities;

(M) Public transit facilities;

(N) Auditoriums;

(O) Prisons;

(P) Libraries;

(Q) Hospital and nursing home facilities;

(R) Solid waste facilities;

(S) Sanitation facilities;

(T) Bridges;

(U) Electric facilities;

(V) Hydroelectric facilities;

(W) Facilities for the securing and developing of industry;

(X) Natural gas facilities;

(Y) Parking facilities;

(Z) Public housing facilities;

(AA) Pollution control facilities;

(BB) Public education facilities;

(CC) Drainage facilities;

(DD) Pedestrian facilities;

(EE) Lakes;

(FF) Dams;

(GG) Waterways;

(HH) Regional mobility authority surface transportation systems; and

(II) Research parks;

(4) "Construct" means to build, in whole or in part, in such manner and by such method, including contracting to build, and if contracting to build, by negotiation or bidding upon such terms and pursuant to such advertising as determined by the quorum court of the county, under the circumstances existing at the time, as will most effectively serve the purposes of this subchapter;

(5) "Director" means the Director of the Department of Finance and Administration, or any successor of the director, or any authorized agent of the director;

(6) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(7) "Facilities" means real property, personal property, or mixed property of any and every kind, including, without limitation, rights-of-way, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, buildings, and other improvements of every kind; and

(8) "Lease" means a lease of a capital improvement of a public nature by and between a county as lessee and a person as lessor, except as used in § 26-74-204.



§ 26-74-204 - Issuance of bonds.

(a) Counties levying the tax permitted in this subchapter are authorized, in addition to the authority existing under the laws of the state, enacted, to acquire, construct, equip, reconstruct, extend, and improve capital improvements of a public nature, collectively referred to as a "project", within or near such counties, and are authorized to issue bonds to provide funds for accomplishing projects and to pledge all or any part of the revenues which the county is entitled to receive from the tax levied by such county pursuant to this subchapter to pay lease rentals or the principal of, interest on, and fees and expenses in connection with such bonds.

(b) Bonds issued by a county pursuant to this subchapter shall be authorized by ordinance of the quorum court. The bonds may:

(1) Be coupon bonds payable to bearer or may be registered as to principal or as to principal and interest;

(2) Be exchangeable for bonds of another denomination;

(3) Be in such form and denominations;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(8) Bear interest at such rate or rates;

(9) Be payable in such medium of payment;

(10) Be subject to such terms of redemption; and

(11) Contain such other terms, covenants, and conditions as the ordinance authorizing their issuance may provide including, without limitation, those pertaining to:

(A) The custody, investment, and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the security and pledging of revenues;

(E) The rights, duties, and obligations of the county and the trustee for the holders and registered owners of the bonds; and

(F) The rights of the holders and registered owners of the bonds.

(c) There may be successive bond issues for the purpose of financing the same project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this subchapter, and with each successive issue to be authorized as provided by this subchapter. Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the project facilities involved may be controlled by the ordinance authorizing the issuance of bonds under this subchapter. Subject to the provisions of this subchapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas. A copy of the ordinance authorizing bonds under this subchapter, certified by the county clerk of the county, shall be filed with the Director of the Department of Finance and Administration and with the Treasurer of State.

(d) The bonds shall be executed by the county judge of the county and attested by the county clerk of the county by their manual or facsimile signatures. Coupons attached to the bonds shall be executed by the facsimile signature of the county judge. In case any of the officers whose signatures appear on the bonds or coupons cease to be such officers before delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. The bonds shall be sealed with the seal of the county issuing the bonds.

(e) The bonds shall not be general obligations of the county involved but shall be special obligations secured and payable as provided in this subchapter. In no event shall the bonds constitute an indebtedness of the county within the meaning of any constitutional or statutory limitation. The principal of and interest on all bonds issued under the authority of this subchapter shall be secured by a pledge of and shall be payable from all or any part of the revenues derived by the county from the tax levied by the county pursuant to this subchapter or from all or any part of the revenues derived from the operation of the project involved, if and to the extent permitted by other laws of the State of Arkansas authorizing the issuance of revenue bonds secured by the revenues of such facilities. The ordinance authorizing the issuance of bonds together with this subchapter shall constitute a contract by and between the county and the holders and registered owners of the bonds issued by the county under the authority of this subchapter, which contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract, and the contract and all rights of the holders and registered owners of the bonds and the obligations of the county may be enforced by mandamus or any other appropriate proceeding at law or in equity. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter.

(f) The ordinance authorizing the bonds may provide for the execution by the county with a bank or trust company, within or without the State of Arkansas, of a trust indenture. The trust indenture may control the priority between and among successive issues and series and may contain any other terms, covenants, and conditions that are deemed desirable by the quorum court including, without limitation, those pertaining to:

(1) The custody, investment, and application of the proceeds of bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the county and the trustee for the holders and registered owners of the bonds; and

(6) The rights of the holders and registered owners of the bonds.

(g) Bonds issued under the authority of this subchapter may be sold at public or private sale. If sold at public sale, the bonds shall be sold on sealed bids, and notice of the sale shall be published one (1) time in a newspaper having a general circulation throughout the State of Arkansas, at least ten (10) days prior to the date of the sale. In either case, the bonds may be sold at such price as the county may accept, including sale at a discount.

(h) Bonds issued under the authority of this subchapter are made securities in which insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is authorized by law. Any municipality or county or any board, commission, or other authority established by any such municipality or county or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly in its discretion may invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this subchapter, and bonds issued under the authority of this subchapter shall be eligible to secure the deposit of public funds.

(i) The principal of and interest on bonds issued under the authority of this subchapter shall be exempt from all state, county, school district, community college district, and municipal taxes. This exemption shall include income, property, inheritance, and estate taxes.

(j) Revenue bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter or under the authority of any other law for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature. These refunding bonds may be combined with bonds issued under the provisions of this section into a single issue. When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof. The ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby. These refunding bonds shall be issued and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of these bonds.



§ 26-74-205 - Voters' approval of bonds.

No ordinance shall be passed by the quorum court of a county under § 26-74-204 until a majority of the qualified electors of the county voting on the question shall have approved the principal amount of the bonds and the purpose for which the bonds will be issued at an election called for that purpose and conducted in accordance with the general county election laws.



§ 26-74-206 - Pledge of revenues.

Any county levying the tax as permitted in this subchapter is authorized to pledge all or any part of the revenues which the county is entitled to receive from the tax levied pursuant to this subchapter to the payment of lease rentals or principal of and interest on bonds issued by such county under the authority of any other law in effect for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature, or on bonds issued to refund such bonds, and such bonds, including the refunding bonds, shall be deemed to have been authorized by this subchapter for the purposes of §§ 26-74-210, 26-74-214, and 26-74-217.



§ 26-74-207 - Call for tax election.

(a) (1) A county quorum court may call an election for the levy of a countywide sales and use tax in the amount of:

(A) One-eighth of one percent (0.125%);

(B) One-fourth of one percent (0.25%);

(C) One-half of one percent (0.50%);

(D) Three-fourths of one percent (0.75%);

(E) One percent (1%); or

(F) Any combination of these amounts.

(2) The election shall be held within one hundred twenty (120) days of the ordinance calling the election.

(3) Each tax shall be adopted by ordinance and with approval of the voters of the county in accordance with this subchapter.

(b) (1) If a petition is filed requesting an election on the question of the levy of the tax authorized under this subchapter, the quorum court shall submit the question of the levying of the tax to the electors.

(2) The petition must be signed by a number of the legal voters in the county that shall be no less than fifteen percent (15%) of the number of votes cast for the office of circuit clerk at the last preceding general election.

(3) The election shall be held within one hundred twenty (120) days of the filing of the petition.

(c) The county quorum court shall notify its county board of election commissioners that the measure has been referred to the vote of the people and shall submit a copy of the ballot title to the county board of election commissioners.



§ 26-74-208 - Form of ballot.

(a) The ballot title to be used shall be substantially in the following form:

"[] FOR adoption of a .... percent (.... %) sales and use tax within ................ (Name of county)."

"[] AGAINST adoption of a .... percent (.... %) sales and use tax within ................ (Name of county).".

(b) (1) The ballot title may also include an expiration date for the levy of the tax, and if adopted in this form, the tax shall cease to be levied on the date noted on the ballot.

(2) The expiration date shall be the last day of a calendar quarter unless the tax proceeds are pledged for the payment of bonds, in which case the tax shall terminate as otherwise provided by law.

(3) (A) (i) The quorum court of a county may refer to the voters of the county a change in the expiration date for the sales and use tax approved by the voters to extend the levy of the sales and use tax beyond the expiration date previously approved.

(ii) The proposed expiration date shall be the last day of the last month of a calendar quarter.

(B) If the quorum court of a county refers a change in the expiration date for an existing sales and use tax levied under this subchapter to the voters, the quorum court shall:

(i) Notify the county board of election commissioners that the measure has been referred to the voters; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the expiration date for a sales or use tax levied under this subchapter shall be conducted in the manner provided by law for all other county elections.

(ii) The results of the election under this subsection shall be certified, proclaimed, and subject to challenge under § 26-74-209.

(D) (i) To extend the sales and use tax levied under this subchapter to a new expiration date, the county shall notify the Director of the Department of Finance and Administration of the new expiration date that was approved by the voters after publication of the proclamation has occurred and at least ninety (90) days before the current expiration date of the sales and use tax.

(ii) The sales and use tax extended under this subdivision (b)(3) shall continue to be levied until the new expiration date.

(E) If the voters do not approve a change in the expiration date for the sales and use tax levied under this subchapter, the:

(i) Tax shall continue to be collected until the expiration date previously approved by the voters; and

(ii) Question may be resubmitted to the voters at the time permitted by the election laws and § 26-74-210(a)(1) shall not apply.

(F) An election to change the expiration date for a sales or use tax levied under this subchapter is not an election on the levy of the tax.

(c) (1) (A) The ballot may also indicate designated uses of the revenues derived from the sales and use tax or the allocation or distribution of revenues, or both, and if the tax is approved, the proceeds shall only be used for the designated purposes and distributed in the manner set forth in the ballot.

(B) The county's share of the proceeds may be used for other designated purposes if the electors approve a change in the designated use of the revenues by vote under this subsection.

(2) (A) The quorum court of a county may refer to the vote of the people a change in the indicated use of revenues derived from a sales and use tax levied by the county that was approved by the voters, but a change shall not alter the allocation of tax collections among the county and municipalities within the county.

(B) If the quorum court of a county refers to the vote of the people a change in the indicated use of revenues derived from a sales and use tax, the quorum court shall:

(i) Notify the county board of election commissioners that the measure has been referred to the vote of the people; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the indicated use of revenues derived from a sales and use tax shall be conducted in the manner provided by law for all other county elections.

(ii) The results of an election under this subsection shall be certified, proclaimed, and subject to challenge under the procedures stated in § 26-74-209.

(3) If the voters approve a change in the indicated use of revenues derived from a sales and use tax, the change in the indicated use shall apply to all revenues collected on the first day of the calendar month following the expiration of the thirty-day challenge period under § 26-74-209.

(4) (A) If the voters do not approve a change in the indicated use of revenues derived from a sales and use tax, the tax shall continue to be collected and the revenues derived from the tax shall continue to be used for the purposes indicated in the ballot for the tax.

(B) An election to change the indicated use of revenues derived from a sales and use tax shall not constitute an election on the levy of the tax.

(5) Notwithstanding anything in this subchapter to the contrary, in any county that a local sales and use tax has been adopted in the manner provided for in this subchapter and a portion of the revenues derived from the tax has been pledged to secure lease rentals or bonds, the purpose for the tax may not be changed to reduce the pledge in favor of the lease or bonds.

(d) (1) The ballot may indicate an effective date for the levy of the tax that is effective later than the effective date provided in § 26-74-209(d)(2)(A)(i).

(2) The effective date of a levy of the tax that is delayed under subdivision (d)(1) of this section shall be:

(A) Stated in the ordinance levying the tax and on the ballot; and

(B) Scheduled on the first day of the first month of a calendar quarter.

(3) The effective date of a levy of the tax that is delayed under subdivision (d)(1) of this section shall not be delayed for more than thirty-six (36) months after the date the tax would be effective under § 26-74-209(d)(2)(A)(i).

(e) (1) Any tax adopted for a specified period of time shall cease to be levied on the date indicated on the ballot.

(2) This section shall be effective retroactive to December 1, 1981, and if a majority of the qualified electors of any county in this state voting on the question at an election held subsequent to this date have voted to adopt a sales tax levy for a specific duration of time as stated on the ballot, the authority to levy the sales tax shall cease on the date specified on the ballot for termination of the sales tax the same as if the question had been voted upon under the provisions of this subchapter, which are made retroactive to December 1, 1981.



§ 26-74-209 - Conduct of election and results -- Challenges.

(a) The election shall be conducted in the manner provided by law for all other county elections unless otherwise specified in this subchapter.

(b) When the election results have been certified, the county court shall immediately issue a proclamation declaring the results of the election and cause the proclamation to be published one (1) time in a newspaper having general circulation within the county.

(c) Any person desiring to challenge the results of the election as published in the proclamation shall file the challenge in the circuit court of the county within thirty (30) days after the date of publication of the proclamation.

(d) (1) The county court shall notify the Director of the Department of Finance and Administration of the countywide tax after publication of the proclamation has occurred and ninety (90) days before the effective date of the tax.

(2) (A) (i) Except as provided in subdivision (d)(2)(A)(ii) of this section, if an election challenge is not timely filed, the countywide tax shall be levied, effective on the first day of the first month of the calendar quarter after a minimum of sixty (60) days' notice by the director to sellers and after the expiration of the thirty-day challenge period, on the gross receipts from the sale at retail within the county of all items and services that are subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(ii) The effective date of the levy of the countywide tax may be delayed under § 26-74-208(d).

(B) In every county where the local sales and use tax has been adopted under this subchapter, there is imposed an excise tax on the storage, use, distribution, or consumption within the county of tangible personal property or services purchased, leased, or rented from any retailer outside the state after the effective date of the sales and use tax for storage, use, distribution, or other consumption in the county at the same rate on the sale price of the property or in the case of leases or rentals on the lease or rental price, the rate of the use tax to correspond to the rate of the sales tax portion of the tax.

(3) The use tax portion of the local sales and use tax shall be collected according to the terms of the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(e) (1) In the event of an election challenge, the tax shall be collected as prescribed in subsection (d) of this section unless enjoined by a court order.

(2) A hearing involving this litigation shall be advanced on the docket of the court and disposed of at the earliest feasible time.



§ 26-74-210 - Resubmission of question of levy or repeal.

(a) (1) When the question of the levy or repeal of a county sales and use tax is submitted to the electors and the proposition is approved or defeated, the question shall not again be submitted to the electors by ordinance of the quorum court of the county or by petition of electors at a special or general election for a period of six (6) months from the date the proposition was last voted upon.

(2) (A) A petition requesting that the issue be submitted to the electors of the county shall contain the signatures of at least fifteen percent (15%) of the electors of the county as determined by the total number of votes cast for all candidates for circuit clerk of the county at the last preceding general election.

(B) (i) The petition shall be filed and verified by the county clerk.

(ii) If the petition is found to be sufficient, the issue shall be submitted to the electors at a special election on a date as may be requested by the petition.

(C) The special election shall be called in accordance with § 7-11-201 et seq. for a date not more than ninety (90) days from the date on which the county clerk certifies the sufficiency of the petition to the county board of election commissioners.

(b) (1) The ballot title for use in an election on the question of abolishing the county sales and use tax shall be the same as indicated in § 26-74-208, except that the word "ABOLISH" shall be substituted for the word "ADOPTION".

(2) The effective date of any affirmative vote to abolish the tax shall correspond to the dates indicated in this subchapter for the initial effective date of the tax.

(c) Notwithstanding anything in this subchapter to the contrary, in any county in which a local sales and use tax has been adopted in the manner provided for in this subchapter and all or any portion pledged to secure lease rentals or the payment of bonds as authorized by this subchapter, that portion of the tax pledged to lease rentals or bonds shall not be repealed, abolished, or reduced so long as the lease is effective or any of such bonds are outstanding.



§ 26-74-211 - Notification of results.

(a) Within ten (10) days after the certification of the votes of any election resulting in the adoption or abolition of a tax levied pursuant to this subchapter and ninety (90) days before its effective date, the county court shall notify the Director of the Department of Finance and Administration of the results.

(b) A rate change will be effective only on the first day of a calendar quarter after a minimum of sixty (60) days' notice by the director to sellers.

(c) A rate change on a purchase from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog will be applicable on the first day of a calendar quarter after a minimum of one hundred twenty (120) days' notice by the director to the sellers.

(d) For sales and use tax purposes only, a local boundary change will become effective on the first day of a calendar quarter after a minimum of sixty (60) days' notice by the director to sellers.



§ 26-74-212 - Applicability of tax.

(a) A county sales tax levied under this subchapter or in § 26-74-301 et seq. shall be applicable to sales of items and services sold by a business, and the tax shall be administered under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) When a direct pay permit holder purchases tangible personal property or taxable services either from an Arkansas or out-of-state vendor for use, storage, consumption, or distribution in Arkansas, the permit holder shall accrue and remit the county sales or use tax, if any, pursuant to the sourcing rules in §§ 26-52-521 and 26-52-522.



§ 26-74-213 - Rebates.

(a) A county shall provide in its ordinance authorized by this subchapter a rebate from the county for taxes collected pursuant to this subchapter in excess of the tax on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(1) Motor vehicle;

(2) Aircraft;

(3) Watercraft;

(4) Modular home;

(5) Manufactured home; or

(6) Mobile home.

(b) (1) If a rebate would be due pursuant to the provisions of this subchapter as a result of the purchase of a new or used motor vehicle and if the tax on the new or used motor vehicle is collected directly from the purchaser pursuant to the provisions of § 26-52-510, then the Director of the Department of Finance and Administration shall collect only the amount of tax due less the amount to which the purchaser would be entitled under the rebate provisions of this subchapter.

(2) If the rebate is credited against tax paid as set out in this subsection, then no other rebate of the tax shall be given.

(c) In a county that has adopted a county sales tax pursuant to § 26-74-301 et seq. before December 1, 1981, the county quorum court may by ordinance provide for a rebate of any county sales and use taxes collected in excess of a specified amount on the sale of a:

(1) Motor vehicle;

(2) Aircraft;

(3) Watercraft;

(4) Modular home;

(5) Manufactured home; or

(6) Mobile home.



§ 26-74-214 - Disposition of funds.

(a) (1) The Director of the Department of Finance and Administration shall maintain a record of the total amount of tax collected pursuant to this subchapter and other subchapters authorizing county sales and use taxes in each county and shall deposit all such revenues with the Treasurer of State.

(2) (A) Upon receipt of the funds, the Treasurer of State shall deduct three percent (3%) of the funds as a charge by the state for its services as specified in this subchapter and all other subchapters authorizing county sales and use taxes and shall credit the three percent (3%) to the Constitutional Officers Fund and the State Central Services Fund.

(B) In addition, the Treasurer of State may retain in the Local Sales and Use Tax Trust Fund an amount not to exceed five percent (5%) of the total amount received from the tax levied by each county, to be used by the Treasurer of State to:

(i) Make remittances to the county for rebates made by the county for taxes in excess of amounts specified by the particular county ordinances paid by a taxpayer on a single transaction;

(ii) Make refunds for overpayment of the taxes; and

(iii) Redeem dishonored checks and drafts received and deposited into the Local Sales and Use Tax Trust Fund.

(b) (1) Except as set forth in subsections (f)-(h) of this section, all funds received by the Treasurer of State from the sales tax levied by each county after deducting the three percent (3%) for the Constitutional and Fiscal Agencies Fund shall be deposited into the Local Sales and Use Tax Trust Fund and shall be credited to the account of the county in which it was collected.

(2) (A) (i) The Treasurer of State shall monthly transmit to the county treasurer and to the city treasurer of each municipality located in a county levying the tax authorized in this subchapter and all other subchapters authorizing county sales and use taxes their per capita share, if any, of the moneys received by the Treasurer of State from all of the sales taxes levied by the county and credited to the account of the county in the Local Sales and Use Tax Trust Fund.

(ii) The county treasurer of any county that has levied a sales tax pursuant to this subchapter and that rebates taxes paid on a single transaction in excess of a specified amount shall monthly certify to the Treasurer of State the total amount of rebates paid since the preceding certification, and the Treasurer of State shall remit that amount to the county treasurer from the Local Sales and Use Tax Trust Fund.

(B) (i) If the ballot is silent on the method of distribution, it shall be per capita among the county and each municipality located within the county unless an interlocal agreement is executed between the affected county and its municipalities indicating a different distribution.

(ii) If an interlocal agreement is used, a copy of the interlocal agreement shall be furnished to the Treasurer of State and the distribution of the tax shall be as agreed upon in the interlocal agreement.

(iii) The ballot shall specify the method of distribution contained in the interlocal agreement if any method of distribution other than a per capita share is to be used.

(iv) A copy of the ballot shall be furnished to the Treasurer of State.

(c) (1) Funds received by the counties and municipalities pursuant to the provisions of this subchapter may be used by the counties and municipalities for any purpose for which the county general funds or the city general funds may be used, subject to designations set forth in the ballot, if any.

(2) (A) The ballot for the tax may provide for distribution to a public entity in the county other than a municipality or a county.

(B) In the case of allocations other than to a county or municipality, the Treasurer of State shall transmit funds to the county treasurer, and the county treasurer shall promptly transmit the funds to the designated public entity.

(3) If the funds received are as a result of a ballot dedicating all or a portion of a tax to a technical college, community college, two-year college, or satellite campus of a community college for capital improvements or for maintenance and operation, the Treasurer of State shall transmit tax funds for the college to the county treasurer, and the county treasurer shall promptly transmit the funds to the college for which the tax was approved.

(d) The Treasurer of State may make refunds for overpayment of the county sales tax and redeem dishonored checks and drafts issued in payment of the county sales tax from the Local Sales and Use Tax Trust Fund.

(e) (1) When any tax adopted by a county pursuant to this subchapter is abolished, the director shall retain in the account of that county in the Local Sales and Use Tax Trust Fund for a period of one (1) year an amount equal to five percent (5%) of the final remittance to the county and municipalities in the county at the time of termination of the collection of the tax to:

(A) Cover possible rebates by the county;

(B) Cover refunds for overpayment of taxes; and

(C) Redeem dishonored checks and drafts deposited to the credit of the Local Sales and Use Tax Trust Fund.

(2) After one (1) year has elapsed after the effective date of the abolition of the tax in any county, the director shall transfer the balance in that county's account to the county and municipalities in the county and shall close the account.

(f) (1) As indicated by a certified copy of an ordinance of the quorum court of the county previously filed with the director and the Treasurer of State, any moneys collected that are pledged to secure lease rentals or the payment of bonds authorized by this subchapter shall not be deposited into the State Treasury but shall be deposited by the Treasurer of State into a bank or banks designated by the county, as cash funds, and transmitted to the county subject to the charges payable and retainage authorized in this section.

(2) Charges deducted shall be transmitted to the Treasurer of State, and amounts retained shall be retained by the director as cash funds.

(g) (1) Except for revenue collected under subdivision (g)(2) of this section, money collected that is derived from a tax on aviation fuel levied by a county where a regional airport as described by the Regional Airport Act, § 14-362-101 et seq., is located shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the regional airport located within the levying county and transmitted to the regional airport, subject to the charges by the state for its services as specified in this section.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this section.

(h) Money collected that is derived from a tax on aviation fuel levied by a county that is not dedicated to a specific purpose and may legally be used for any lawful purpose shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the county and transmitted directly to the publicly owned airport where the aviation fuel was sold, subject to the charges by the state for its services as specified in this section.



§ 26-74-215 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate reasonable rules and regulations not inconsistent with the provisions of this subchapter to implement the administration, collection, enforcement, and operation of the taxes authorized in this subchapter.



§ 26-74-216 - Procedures and penalties for enforcement.

(a) The procedures and penalties used by the Director of the Department of Finance and Administration in enforcing any local tax imposed pursuant to this subchapter shall be the same as for the state gross receipts tax and compensating tax, as set out in the Arkansas Tax Procedure Act, § 26-18-101 et seq., except as specifically set out in this subchapter.

(b) (1) When property is seized by the director under the provisions of any law authorizing seizure of property of a taxpayer who is delinquent in payment of the taxes imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and when the taxpayer is also delinquent in payment of any tax imposed by this subchapter, the director shall sell sufficient property to pay the delinquent taxes and penalty due to any city or county under this subchapter in addition to that required to pay any amount due to the state under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The proceeds from such sale shall first be applied to all sums due to the state, and the remainder, if any, shall be applied to all sums due to the city or county.



§ 26-74-217 - Repeal upon levy of additional statewide gross receipts tax -- Exception.

(a) Subject to the provisions of subsection (b) of this section, if the General Assembly shall levy an additional statewide gross receipts tax of one percent (1%) or more, the quorum court of any county which has levied a sales tax or a sales and use tax pursuant to the authority granted in this subchapter or under the provisions of § 26-74-301 et seq., may repeal that county sales tax or county sales and use tax by ordinance approved by the quorum court.

(b) In any county in which a local sales tax or sales and use tax has been adopted in the manner provided for in this subchapter and all or any portion pledged to secure the payment of lease rentals or bonds as authorized by this subchapter, that portion of the tax pledged to lease rentals or bonds shall not be repealed, abolished, or reduced so long as the lease is effective or any of the bonds are outstanding.



§ 26-74-218 - Existing county sales taxes.

All county sales taxes adopted under the provisions of §§ 26-74-301 -- 26-74-314 which are in effect on December 1, 1981, shall remain in full force and effect and are not repealed by the provisions of this subchapter. However, these taxes shall be administered in accordance with this subchapter.



§ 26-74-219 - Levy of use tax in counties having sales tax.

In all counties which prior to December 1, 1981, have adopted a local sales tax under the provisions of §§ 26-74-301 -- 26-74-314, there is also levied a local compensating tax, which in all respects shall be administered and enforced in accordance with the provisions of §§ 26-74-301 -- 26-74-314 and the ordinance levying the local sales tax.



§ 26-74-220 - Maximum tax limitation.

(a) (1) Any county general sales or use tax levied pursuant to this subchapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(2) A vendor shall be responsible for collecting and remitting the tax only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(b) (1) Each vendor who is liable for one (1) or more county sales or use taxes shall report a combined county sales tax and a combined county use tax on his or her sales and use tax report.

(2) The combined county sales tax is equal to the sum of all sales taxes levied by a county under this subchapter or any other provision of the Arkansas Code.

(3) The combined county use tax is equal to the sum of all use taxes levied by a county under this subchapter or any other provision of the Arkansas Code.

(c) This section applies only to a tax collected by the Director of the Department of Finance and Administration.



§ 26-74-221 - Administration of Local Sales and Use Tax Trust Fund.

(a) (1) There is created a trust fund for the remittance of local sales and use taxes which shall be known as the "Local Sales and Use Tax Trust Fund".

(2) (A) There is also created a trust fund which shall be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(B) (i) Money reported as local sales and use taxes which was collected in local taxing jurisdictions which are not immediately identifiable and money collected in local jurisdictions which have no tax shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(ii) When a local tax jurisdiction is identified for money which has been deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes, the money shall be transferred to the Local Sales and Use Tax Trust Fund.

(iii) When the total amount in the Identification Pending Trust Fund for Local Sales and Use Taxes exceeds fifty thousand dollars ($50,000), the Treasurer of State shall transfer any amount in excess of fifty thousand dollars ($50,000) to general revenues.

(C) (i) Money reported as local sales and use taxes, which was collected by an out-of-state vendor and which is not identifiable, shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes. Any such funds so deposited shall not be included for computation of transfer to general revenue in subdivision (a)(2)(B) of this section.

(ii) The Treasurer of State shall distribute unidentified local sales and use taxes collected by out-of-state vendors to the county treasurers and city treasurers as determined by their proportionate share of distribution from the Local Sales and Use Tax Trust Fund on a monthly basis.

(b) (1) The Treasurer of State as the administrator of the Local Sales and Use Tax Trust Fund shall review the flow of moneys through the Local Sales and Use Tax Trust Fund in the State Treasury for the purpose of estimating the amount of the moneys as may be surplus to the immediate requirements of the Local Sales and Use Tax Trust Fund.

(2) After making the estimate, the administrator shall invest the estimated surplus amount in certificates of deposit issued by any financial institution located in the State of Arkansas. All interest income derived from the certificates of deposit shall be credited as trust fund income to the Local Sales and Use Tax Trust Fund.

(3) The Treasurer of State shall monthly transmit to the county treasurers and city treasurers their proportionate share of the interest derived from investment of the Local Sales and Use Tax Trust Fund.



§ 26-74-222 - Levy of sales tax only.

(a) In any county having previously adopted a one percent (1%) countywide sales tax pursuant to this subchapter or § 26-74-301 et seq., which has not adopted a one percent (1%) countywide compensating use tax, the one percent (1%) countywide sales tax is levied and recognized to be in full force and effect as of the date of its adoption and previous levy by the county.

(b) The collection and distribution of funds collected pursuant to this section shall be pursuant to this subchapter or § 26-74-301 et seq., and the procedures thereunder.



§ 26-74-223 - Levy of compensating use tax.

(a) In all counties which adopt a local sales tax under the provisions of this subchapter or § 26-74-301 et seq., or which prior to September 4, 1987, have adopted a local sales tax under the provisions of this subchapter or § 26-74-301 et seq., there is also levied a local compensating use tax. The rate of use tax levied by this section shall be the same as that of the sales tax in the county.

(b) No additional tax shall be levied by this section when a use tax is otherwise levied under the provisions of §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-223, and 26-75-318.

(c) Any tax levied under the provisions of this section shall be levied, collected, and administered in accordance with the provisions of §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-223, and 26-75-318.






Subchapter 3 - -- Sales Tax for Capital Improvements

§ 26-74-301 - Purpose.

(a) This subchapter is intended to supplement all constitutional provisions and other acts adopted for the acquiring, constructing, and equipping of capital improvements of a public nature and the issuance of bonds for the financing of a capital improvement of a public nature.

(b) When applicable in accordance with the provisions of this subchapter, this subchapter may be used by any county as an alternative notwithstanding and without the necessity of compliance with any constitutional provision or any other act authorizing the county, or any commission or agency of the county, to issue bonds for the purpose of financing the acquisition, construction, and equipment of capital improvements of a public nature.

(c) (1) This subchapter is intended to supplement and be levying authority in addition to all other statutes authorizing countywide sales and use taxes.

(2) Collections of a tax levied by this subchapter may be used to secure the payment of bonds or for any purpose for which the general fund of a municipality or county may be used, or a combination thereof, except as may be expressly limited by the ballot for the election at which the tax was approved or by the ballot for a subsequent election on the purposes for the tax.



§ 26-74-302 - Construction.

This subchapter shall be liberally construed to accomplish the purposes of this subchapter.



§ 26-74-303 - Definitions.

As used in this subchapter:

(1) "Acquire" means to obtain at any time, by gift, purchase, or other arrangement, any capital improvement of a public nature, or any portion of a capital improvement of a public nature, whether constructed and equipped before acquisition, partially constructed and equipped before acquisition, or being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the quorum court of the county shall determine;

(2) "Calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1;

(3) "Capital improvements of a public nature" means:

(A) Streets;

(B) Roads;

(C) Public parks;

(D) Port facilities;

(E) Tourism facilities;

(F) Airport facilities;

(G) Sewerage facilities;

(H) Waterworks facilities;

(I) Fire protection facilities;

(J) Convention center facilities;

(K) Courthouses;

(L) Police facilities;

(M) Public transit facilities;

(N) Auditoriums;

(O) Prisons;

(P) Libraries;

(Q) Hospital and nursing home facilities;

(R) Solid waste facilities;

(S) Sanitation facilities;

(T) Bridges;

(U) Electric facilities;

(V) Hydroelectric facilities;

(W) Facilities for the securing and developing of industry;

(X) Natural gas facilities;

(Y) Parking facilities;

(Z) Public housing facilities;

(AA) Pollution control facilities;

(BB) Public education facilities;

(CC) Drainage facilities;

(DD) Pedestrian facilities;

(EE) Lakes;

(FF) Dams;

(GG) Waterways;

(HH) Regional mobility authority surface transportation systems; and

(II) Research parks;

(4) "Construct" means to build, in whole or in part, in such manner and by such method, including contracting to build and, if contracting to build, by negotiation or bidding upon such terms and pursuant to such advertising as determined by the quorum court of the county, under the circumstances existing at the time, as will most effectively serve the purposes of this subchapter;

(5) "Director" means the Director of the Department of Finance and Administration, any successor of the director, or any authorized agent of the director;

(6) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(7) "Facilities" means real, personal, or mixed property of any and every kind, including, without limitation, rights-of-way, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, buildings, and other improvements of every kind;

(8) "Lease" means any lease of a capital improvement of a public nature by and between the county as lessee and a person as lessor; and

(9) "Sales tax" means the sales tax levied by a county pursuant to this subchapter or sales and use tax levied by a county pursuant to §§ 26-74-219 and 26-74-316.



§ 26-74-304 - Issuance of bonds.

(a) Counties levying the tax permitted in this subchapter are authorized, in addition to the authority existing under the laws of this state, to acquire, construct, equip, reconstruct, extend, and improve capital improvements of a public nature, collectively referred to as a "project", within or near such counties and are authorized to issue bonds to provide funds for accomplishing projects and to pledge all or any part of the revenues which the county is entitled to receive from the tax levied by such county pursuant to this subchapter to pay lease rentals, or principal of, interest on, and fees and expenses in connection with such bonds.

(b) Bonds issued by a county pursuant to this subchapter shall be authorized by ordinance of the quorum court of the county. The bonds may:

(1) Be coupon bonds payable to bearer or may be registered as to principal or as to principal and interest;

(2) Be exchangeable for bonds of another denomination;

(3) Be in such form and denominations;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(8) Bear interest at such rate or rates;

(9) Be payable in such medium of payment; and

(10) Be subject to such terms of redemption; and

(11) Contain such terms, covenants, and conditions as the ordinance authorizing their issuance may provide including, without limitation, those pertaining to:

(A) The custody, investment, and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the security and pledging of revenues;

(E) The rights, duties, and obligations of the county and the trustee for the holders and registered owners of the bonds; and

(F) The rights of the holders and registered owners of the bonds.

(c) There may be successive bond issues for the purpose of financing the same project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this subchapter, and with each successive issue to be authorized as provided by this subchapter. Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the project facilities involved may be controlled by the ordinance authorizing the issuance of bonds under this subchapter. Subject to the provisions of this subchapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas. A copy of the ordinance authorizing bonds under this subchapter, certified by the county clerk of the county, shall be filed with the Director of the Department of Finance and Administration and with the Treasurer of State.

(d) The bonds shall be executed by the county judge of the county and attested by the county clerk of the county, by their manual or facsimile signatures. Coupons attached to the bonds shall be executed by the facsimile signature of the county judge. In case any of the officers whose signatures appear on the bonds or coupons cease to be such officers before delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. The bonds shall be sealed with the seal of the county issuing the bonds.

(e) The bonds shall not be general obligations of the county involved but shall be special obligations secured and payable as provided in this subchapter. In no event shall the bonds constitute an indebtedness of the county within the meaning of any constitutional or statutory limitation. The principal of and interest on all bonds issued under the authority of this subchapter shall be secured by a pledge of, and shall be payable from, all or any part of the revenues derived from the tax levied by the county, and to which the county is entitled, pursuant to this subchapter or from all or any part of the revenues derived from the operation of the project involved, if and to the extent permitted by other laws of the State of Arkansas authorizing the issuance of revenue bonds secured by the revenues of such facilities. The ordinance authorizing the issuance of bonds together with this subchapter shall constitute a contract by and between the county and the holders and registered owners of the bonds issued by the county under the authority of this subchapter, which contract, and all covenants, agreements, and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of the contract, and the contract and all rights of the holders and registered owners of the bonds and the obligations of the county may be enforced by mandamus or by any other appropriate proceeding at law or in equity. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter.

(f) The ordinance authorizing the bonds may provide for the execution by the county with a bank or trust company, within or without the State of Arkansas, of a trust indenture. The trust indenture may control the priority between and among successive issues and series, and may contain any other terms, covenants, and conditions that are deemed desirable by the governing body, including, without limitation, those pertaining to:

(1) The custody, investment, and application of the proceeds of bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the county and the trustee for the holders and registered owners of the bonds; and

(6) The rights of the holders and registered owners of the bonds.

(g) Bonds issued under the authority of this subchapter may be sold at public or private sale. If sold at public sale, the bonds shall be sold on sealed bids, and notice of the sale shall be published one (1) time in a newspaper having a general circulation throughout the State of Arkansas, at least ten (10) days prior to the date of the sale. In either case, the bonds may be sold at such price as the county may accept, including sale at a discount.

(h) Bonds issued under the authority of this subchapter are made securities in which insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is authorized by law. Any municipality or county, or any board, commission, or other authority established by any such municipality or county, or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly in its discretion may invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this subchapter, and bonds issued under the authority of this subchapter shall be eligible to secure the deposit of public funds.

(i) The principal of and interest on bonds issued under the authority of this subchapter shall be exempt from all state, county, school district, community college district, and municipal taxes. This exemption shall include income, property, inheritance, and estate taxes.

(j) Revenue bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter or under the authority of any other law for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature. These refunding bonds may be combined with bonds issued under the provisions of this section into a single issue. When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof. The ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby. These refunding bonds shall be issued and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of these bonds.



§ 26-74-305 - Voter approval of bonds.

No ordinance shall be passed by the quorum court of a county under § 26-74-304 until the majority of the qualified electors of the county voting on the question shall have approved, at an election called for that purpose and conducted in accordance with the general county election laws, the principal amount of the bonds and the purpose for which the bonds will be issued.



§ 26-74-306 - Pledge of revenues.

Any county levying the tax as permitted in this subchapter is authorized to pledge all or any part of the revenues which the county is entitled to receive from the tax levied pursuant to this subchapter to the payment of lease rentals or principal of and interest on bonds issued by such county under the authority of any other law in effect for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature, or on bonds issued to refund such bonds, and such bonds, including the refunding bonds, shall be deemed to have been authorized by this subchapter for purposes of §§ 26-74-310 and 26-74-313.



§ 26-74-307 - Call for tax election.

(a) (1) A county quorum court may call an election for the levy of a countywide sales tax in an amount of:

(A) One-eighth of one percent (0.125%);

(B) One-fourth of one percent (0.25%);

(C) One-half of one percent (0.5%);

(D) Three-fourths of one percent (0.75%);

(E) One percent (1%); or

(F) Any combination of these amounts.

(2) The election shall be held within one hundred twenty (120) days of the ordinance calling for the election.

(3) Each tax shall be adopted by ordinance and with approval of the voters of the county in accordance with this subchapter.

(b) The quorum court shall notify its county board of election commissioners that the measure has been referred to the vote of the people and shall submit a copy of the ballot title to its county board of election commissioners.



§ 26-74-308 - Form of ballot.

(a) The ballot title to be used shall be substantially in the following form:

"[] FOR adoption of a .... percent (.... %) sales and use tax within ................ (Name of county)."

"[] AGAINST adoption of a .... percent (.... %) sales and use tax within ................ (Name of county).".

(b) (1) The ballot title may also include an expiration date, and if adopted in this form, the tax shall cease to be levied on the date noted on the ballot.

(2) The expiration date shall be the last day of a calendar quarter unless the proceeds are pledged for the payment of bonds, in which case the tax shall terminate as otherwise provided by law.

(3) (A) (i) The quorum court of a county may refer to the voters of the county a change in the expiration date for the sales and use tax approved by the voters to extend the levy of the sales and use tax beyond the expiration date previously approved.

(ii) The proposed expiration date shall be the last day of the last month of a calendar quarter.

(B) If the quorum court of a county refers a change in the expiration date for an existing sales and use tax levied under this subchapter to the voters, the quorum court shall:

(i) Notify the county board of election commissioners that the measure has been referred to the voters; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the expiration date for a sales or use tax levied under this subchapter shall be conducted in the manner provided by law for all other county elections.

(ii) The results of the election under this subsection shall be certified, proclaimed, and subject to challenge under § 26-74-309.

(D) (i) To extend the sales and use tax levied under this subchapter to a new expiration date, the county shall notify the Director of the Department of Finance and Administration of the new expiration date that was approved by the voters after publication of the proclamation has occurred and at least ninety (90) days before the current expiration date of the sales and use tax.

(ii) The sales and use tax extended under this subdivision (b)(3) shall continue to be levied until the new expiration date.

(E) If the voters do not approve a change in the expiration date for the sales and use tax levied under this subchapter, the tax shall continue to be collected until the expiration date previously approved by the voters.

(F) An election to change the expiration date for a sales or use tax levied under this subchapter is not an election on the levy of the tax.

(c) (1) (A) The ballot may also indicate designated uses of the revenues derived from the sales and use tax, and if the tax is approved, the proceeds shall be used only for the designated purposes.

(B) The county's share of the proceeds may be used for other designated purposes if the electors approve a change in the designated use of the revenues by vote under this subsection.

(2) (A) The quorum court of a county may refer to the vote of the people a change in the indicated use of revenues derived from a sales and use tax levied by the county that was approved by the voters, but a change shall not alter the allocation of tax collections among the county and municipalities within the county.

(B) If the quorum court of a county refers to the vote of the people a change in the indicated use of revenues derived from a sales and use tax, then the quorum court shall:

(i) Notify the county board of election commissioners that the measure has been referred to the vote of the people; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the indicated use of revenues derived from a sales and use tax shall be conducted in the manner provided by law for all other county elections.

(ii) The results of an election under this subsection shall be certified, proclaimed, and subject to challenge under the procedures stated in § 26-74-309.

(3) If the voters approve a change in the indicated use of revenues derived from a sales and use tax, the change in the indicated use shall apply to all revenues collected on the first day of the calendar month following the expiration of the thirty-day challenge period under § 26-74-309.

(4) (A) If the voters do not approve a change in the indicated use of revenues derived from a sales and use tax, the tax shall continue to be collected and the revenues derived from the tax shall continue to be used for the purposes indicated in the ballot for the tax.

(B) An election to change the indicated use of revenues derived from a sales and use tax shall not constitute an election on the levy of the tax.

(5) Notwithstanding anything in this subchapter to the contrary, in any county that a local sales and use tax has been adopted in the manner provided for in this subchapter and a portion of the revenues derived from the tax has been pledged to secure lease rentals or bonds, the purpose for the tax may not be changed to reduce the pledge in favor of the lease or bonds.

(d) (1) The ballot may indicate an effective date for the levy of tax that is effective later than the effective date provided in § 26-74-309(d)(2)(A).

(2) The effective date of a levy of the tax that is delayed under subdivision (d)(1) of this section shall be:

(A) Stated in the ordinance levying the tax and on the ballot; and

(B) On the first day of the first month of a calendar quarter.

(3) The effective date of a levy of the tax that is delayed under subdivision (d)(1) of this section shall not be delayed for more than thirty-six (36) months after the date the tax would be effective under § 26-74-309(d)(2)(A).



§ 26-74-309 - Conduct of election and results -- Challenges.

(a) The election shall be conducted in the manner provided by law for all other county elections unless otherwise specified in this subchapter.

(b) When the election results have been certified, the county court shall immediately issue a proclamation declaring the results of the election and cause the proclamation to be published one (1) time in a newspaper having general circulation within the county.

(c) Any person desiring to challenge the results of the election as published in the proclamation shall file the challenge in the circuit court of the county within thirty (30) days after the date of publication of the proclamation.

(d) (1) The county court shall notify the Director of the Department of Finance and Administration of the countywide tax after publication of the proclamation has occured and ninety (90) days before the effective date of the tax.

(2) (A) Except as provided in subdivision (d)(2)(B) of this section, if an election challenge is not timely filed, the countywide tax shall be levied, effective on the first day of the first month of the calendar quarter after a minimum of sixty (60) days' notice by the director to sellers and after the expiration of the thirty-day challenge period, on the gross receipts from the sale at retail within the county of all items and services that are subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(B) The effective date of the levy of the countywide tax may be delayed under § 26-74-308(d).

(e) (1) In the event of an election challenge, the tax shall be collected as prescribed in subsection (d) of this section unless enjoined by a court order.

(2) A hearing involving this litigation shall be advanced on the docket of the court and disposed of at the earliest practicable time.



§ 26-74-310 - Abolition of tax.

(a) In any county in which a local sales tax has been levied pursuant to this subchapter, and all or any portion pledged to secure lease rentals or the payment of bonds as authorized by this subchapter, that portion of the tax pledged to lease rentals or bonds shall not be abolished so long as any of the lease is effective or such bonds are outstanding.

(b) (1) The county may abolish all or that portion of the sales tax that is not pledged to lease rentals or outstanding bonds after, and only after, an election called in the same manner as provided in § 26-74-307 or by a petition of the qualified voters of the county.

(2) As to such a petition of the qualified voters, the provisions of Arkansas Constitution, Amendment 7 shall govern.

(3) The ballot title for use in any such election shall be the same as indicated in § 26-74-308, except that the word "ABOLITION" shall be substituted for the word "ADOPTION" as it appears in the ballot title set forth in that section.

(4) The effective date of any affirmative vote to abolish such tax shall correspond to the dates indicated in § 26-74-309 for the initial effective date of such tax.



§ 26-74-311 - Notification of results.

(a) Within ten (10) days after the certification of the votes of any election resulting in the adoption or abolition of a tax levied pursuant to this subchapter and ninety (90) days before the effective date, the county court shall notify the Director of the Department of Finance and Administration of the results.

(b) A rate change will become effective only on the first day of a calendar quarter after a minimum of sixty (60) days' notice by the director to sellers.

(c) A rate change on a purchase from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog will be applicable beginning on the first day of a calendar quarter after a minimum of one hundred twenty (120) days' notice by the director to the sellers.

(d) For sales and use tax purposes only, a local boundary change will become effective only on the first day of a calendar quarter after a minimum of sixty (60) days' notice by the director to sellers.



§ 26-74-312 - Administration, collection, etc., of tax.

(a) On and after the effective date of any tax imposed under the provisions of this subchapter, the Director of the Department of Finance and Administration shall perform all functions incidental to the administration, collection, enforcement, and operation of the tax.

(b) In addition to the state gross receipts tax, the director shall collect an additional tax under the authority of this subchapter on the gross receipts from the sale of all items and services that are subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(c) (1) The tax imposed under this subchapter and the tax imposed under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director not inconsistent with the provisions of this subchapter.

(2) (A) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on his or her sales and use tax report.

(B) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(C) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(3) This subsection only applies to a tax collected by the director.

(d) On and after the effective date of any proposition to abolish a tax levied pursuant to this subchapter, the director shall comply with the proposition as provided in this subchapter.



§ 26-74-313 - Disposition of funds.

(a) The Director of the Department of Finance and Administration shall maintain a record of the total amount of tax collected pursuant to this subchapter and other subchapters authorizing county sales and use taxes in each county. The director shall determine the population of the unincorporated area of each of the counties and shall furnish the information to the Treasurer of State.

(b) Except as set forth in subsections (c), (e), and (f) of this section, any tax collected by the director under this subchapter on behalf of any county shall be deposited with the Treasurer of State in trust and shall be kept in a separate suspense account.

(c) Any moneys collected by the director, as indicated by a certified copy of an ordinance of the quorum court of the county, previously filed with the director and the Treasurer of State, which are pledged to secure the payment of lease rentals or bonds authorized by this subchapter shall not be deposited into the State Treasury but shall be deposited by the Treasurer of State into banks designated by the county, as cash funds, and transmitted to the county subject to the charges payable to the State of Arkansas set forth in subsection (d) of this section. Charges deducted shall be transmitted to the Treasurer of State.

(d) (1) The Treasurer of State shall transmit to the treasurer or financial officer of each city and county its per capita share, after deducting the amount required for claims, overpayments, and bad checks, as certified by the director.

(2) (A) Except as is otherwise provided in subdivision (d)(8) of this section, the last official federal decennial census or later special census that included the county as a whole shall be used in computing the per capita share that each city and county shall receive from the proceeds of the tax. Every county that is petitioned by, and city or town located in that county for, a countywide special census to be conducted shall request a countywide special census on the condition that the city or town requesting the census post adequate bond with the county clerk to cover the cost of the census. Further, the cost of conducting the census shall be borne by the several taxing units within the county in the same proportion that they will receive an increase in the distribution of a countywide sales tax as a result of the special census.

(B) However, in the case of those counties in which an official census has been conducted in a municipality therein since the last federal decennial census and before April 7, 1987, the proceeds from the countywide sales tax shall continue to be distributed in the manner and under the same formula as was used for the distribution of funds prior to April 7, 1987, until such time as a countywide census is conducted in that county.

(3) Transmittals shall be made at least quarterly in each fiscal year. Funds so transmitted may be used by the cities and counties for any purpose for which the city's general funds or county's general funds may be used. Before transmitting these funds, the Treasurer of State shall deduct three percent (3%) of the sum collected as a charge by the state for its services specified in this subchapter, and the amount so deducted shall be deposited by the Treasurer of State to the credit of the Constitutional Officers Fund and the State Central Services Fund or to any successor State Treasury fund or funds established by law to replace the Constitutional Officers Fund and the State Central Services Fund.

(4) The director is authorized to retain in the suspense account a balance not to exceed five percent (5%) of the amount remitted to the local governments. The director is authorized to make refunds from the suspense account of any overpayments made and to redeem dishonored checks and drafts deposited to the credit of the suspense account.

(5) When any tax adopted pursuant to this subchapter is thereafter abolished, the director shall retain in the suspense account for a period of one (1) year five percent (5%) of the final remittance to the local governments at the time of termination of collection of the tax to:

(A) Cover possible refunds for overpayment of the tax; and

(B) Redeem dishonored checks and drafts deposited to the credit of the suspense account.

(6) After one (1) year has elapsed after the effective date of the abolishment of the tax, the director shall remit the balance of the account to the governing bodies of the cities and counties and close the account.

(7) The restriction of the use of the last federal decennial census referred to in this subsection shall not apply in the case of annexation, nor shall it affect the taking of a special census for any purpose other than the distribution of a countywide sales tax.

(8) It is the intention of this subsection that the proceeds from the countywide gross receipts tax shall be allocated and distributed to each county and the municipalities therein on the basis of the last federal decennial census or the last countywide special census, whichever is the most recent. However, in those counties in which one (1) or more municipalities had a special census before April 7, 1987, and the proceeds of the tax were distributed on the basis of the special census, the proceeds of the tax shall continue to be allocated and distributed in the same manner as those funds were distributed before April 7, 1987, until a special countywide census or a federal decennial census is conducted in the county.

(e) (1) Except for revenue collected under subdivision (e)(2) of this section, money collected that is derived from a tax on aviation fuel levied by a county where a regional airport as described by the Regional Airport Act, § 14-362-101 et seq., is located shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the regional airport located within the levying city and county and transmitted to the regional airport, subject to the charges by the state for its services as specified in this section.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this subsection.

(f) Money collected that is derived from a tax on aviation fuel levied by a county that is not dedicated to a specific purpose and may legally be used for any lawful purpose shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the county and transmitted directly to the publicly owned airport where the aviation fuel was sold, subject to the charges by the state for its services as specified in this section.



§ 26-74-314 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate reasonable rules and regulations not inconsistent with the provisions of this subchapter to implement the enforcement, administration, and collection of the taxes authorized in this subchapter.



§ 26-74-315 - Existing county sales taxes.

All county sales taxes adopted under the provisions of this subchapter which are in effect on December 1, 1981, shall remain in full force and effect and are not repealed by the provisions of § 26-74-201 et seq. However, these taxes shall be administered in accordance with § 26-74-201 et seq. and this subchapter.



§ 26-74-316 - Levy of use tax in counties having sales tax.

In all counties which have, prior to December 1, 1981, adopted a local sales tax under the provisions of this subchapter, there is also levied a local compensation tax, which in all respects shall be administered and enforced in accordance with the provisions of § 26-74-201 et seq. and this subchapter and the ordinance levying the local sales tax.



§ 26-74-317 - Administration of Local Sales and Use Tax Trust Fund.

(a) (1) There is created a trust fund for the remittance of local sales and use taxes which shall be known as the "Local Sales and Use Tax Trust Fund".

(2) (A) There is also created a trust fund which shall be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(B) (i) Money reported as local sales and use taxes which was collected in local taxing jurisdictions which are not immediately identifiable and money collected in local jurisdictions which have no tax shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(ii) When a local tax jurisdiction is identified for money which has been deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes, the money shall be transferred to the Local Sales and Use Tax Trust Fund.

(iii) When the total amount in the Identification Pending Trust Fund for Local Sales and Use Taxes exceeds fifty thousand dollars ($50,000), the Treasurer of State shall transfer any amount in excess of fifty thousand dollars ($50,000) to general revenues.

(C) (i) Money reported as local sales and use taxes, which was collected by an out-of-state vendor and which is not identifiable, shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes. Any such funds so deposited shall not be included for computation of transfer to general revenue in subdivision (a)(2)(B) of this section.

(ii) The Treasurer of State shall distribute unidentified local sales and use taxes collected by out-of-state vendors to the county treasurers and city treasurers as determined by their proportionate share of distribution from the Local Sales and Use Tax Trust Fund on a monthly basis.

(b) (1) The Treasurer of State, as the administrator of the Local Sales and Use Tax Trust Fund shall review the flow of moneys through the Local Sales and Use Tax Trust Fund in the State Treasury for the purpose of estimating the amount of the moneys as may be surplus to the immediate requirements of the Local Sales and Use Tax Trust Fund.

(2) After making the estimate, the administrator shall invest the estimated surplus amount in certificates of deposit issued by any financial institution located in the State of Arkansas. All interest income derived from the certificates of deposit shall be credited as trust fund income to the Local Sales and Use Tax Trust Fund.

(3) The Treasurer of State shall monthly transmit to the county treasurers and city treasurers their proportionate share of the interest derived from investment of the Local Sales and Use Tax Fund.



§ 26-74-318 - Levy of sales tax only.

(a) In any county having previously adopted a one percent (1%) countywide sales tax pursuant to this subchapter or § 26-74-201 et seq., which has not adopted a one percent (1%) countywide compensating use tax, the one percent (1%) countywide sales tax is levied and recognized to be in full force and effect as of the date of its adoption and previous levy by the county.

(b) The collection and distribution of funds collected pursuant to this section shall be pursuant to this subchapter or § 26-74-201 et seq., and the procedures thereunder.



§ 26-74-319 - Levy of compensating use tax.

(a) In all counties which adopt a local sales tax under the provisions of this subchapter or § 26-74-201 et seq., or which prior to September 4, 1987, have adopted a local sales tax under the provisions of this subchapter or § 26-74-201 et seq., there is also levied a local compensating use tax. The rate of use tax levied by this section shall be the same as that of the sales tax in the county.

(b) No additional tax shall be levied by this section when a use tax is otherwise levied under the provisions of §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-223, and 26-75-318.

(c) Any tax levied under the provisions of this section shall be levied, collected, and administered in accordance with the provisions of §§ 26-74-201 -- 26-74-219, 26-74-221, 26-74-315 -- 26-74-317, 26-75-223, and 26-75-318.



§ 26-74-320 - Maximum tax limitation.

(a) (1) Any county general sales or use tax levied pursuant to this subchapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(2) A vendor shall be responsible for collecting and remitting the tax only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(b) (1) Each vendor who is liable for one (1) or more county sales or use taxes shall report a combined county sales tax and a combined county use tax on his or her sales and use tax report.

(2) The combined county sales tax is equal to the sum of all sales taxes levied by a county under this subchapter or any other provision of the Arkansas Code.

(3) The combined county use tax is equal to the sum of all use taxes levied by a county under this subchapter or any other provision of the Arkansas Code.

(c) This section applies only to taxes collected by the Director of the Department of Finance and Administration.



§ 26-74-321 - Procedures and penalties for enforcement.

(a) The procedures and penalties used by the Director of the Department of Finance and Administration in enforcing any local tax imposed pursuant to this subchapter shall be the same as for the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., as set out in the Arkansas Tax Procedure Act, § 26-18-101 et seq., except as specifically set out in this subchapter.

(b) (1) When property is seized by the director under the provisions of any law authorizing seizure of property of a taxpayer who is delinquent in payment of the taxes imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and when the taxpayer is also delinquent in payment of any tax imposed by this subchapter, the director shall sell sufficient property to pay the delinquent taxes and penalty due to any city or county under this subchapter in addition to that required to pay any amount due to the state under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The proceeds from the sale shall first be applied to all sums due to the state, and the remainder, if any, shall be applied to all sums due to the city or county.






Subchapter 4 - -- Sales and Use Tax for Counties Without Existing Tax

§ 26-74-401 - Definitions.

As used in this subchapter:

(1) "Calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1; and

(2) "Director" means the Director of the Department of Finance and Administration, or any successor thereof, or any authorized agent thereof.



§ 26-74-402 - Call for tax election.

(a) The county quorum court of any county not having a countywide one percent (1%) sales and use tax on March 14, 1991, may call an election for the levy of a one-half percent (0.5%) countywide sales and use tax for any purpose for which the county general fund or county road fund may be used including allocating portions of this tax to the municipalities located therein. The election shall be held within one hundred twenty (120) days of the ordinance calling the election.

(b) The quorum courts shall notify their respective county board of election commissioners that the measure has been referred to the vote of the people and shall submit a copy of the ballot title to their respective boards.



§ 26-74-403 - Form of ballot.

(a) The ballot title to be used shall be substantially in the following form:

Click here to view form

(b) The ballot title may also include an expiration date for the levy of the tax, and if adopted in this form the tax shall cease to be levied on the date noted on the ballot.

(c) Any tax adopted for a specified period of time shall cease to be levied on the date indicated on the ballot.



§ 26-74-404 - Conduct of election and results -- Challenges.

(a) The election shall be conducted in the manner provided by law for all other county elections unless otherwise specified in this subchapter.

(b) When the election results have been certified, the county court shall immediately issue a proclamation declaring the results of the election and cause the proclamation to be published one (1) time in a newspaper having general circulation within the county.

(c) Any person desiring to challenge the results of the election as published in the proclamation shall file the challenge in the circuit court of the county within thirty (30) days after the date of publication of the proclamation.

(d) (1) The county court shall notify the Director of the Department of Finance and Administration of the tax after publication of the proclamation has occurred and ninety (90) days before the effective date of the tax.

(2) (A) If no election challenge is timely filed, there shall be levied, effective on the first day of the first month of the calendar quarter after a minimum of sixty (60) days' notice by the director to sellers and after the expiration of the thirty-day challenge period, a one-half percent (0.5%) tax on the gross receipts from the sale of all items that are subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(B) In every county where the local sales and use tax has been adopted pursuant to the provisions of this subchapter, there is imposed an excise tax on the storage, use, distribution, or consumption within the county of tangible personal property and services purchased, leased, or rented from any retailer outside the state after the effective date of the sales and use tax for storage, use, distribution, or other consumption in the county at a rate of one-half percent (0.5%) of the sale price of the property and services or in the case of leases or rentals of the lease or rental price, the rate of the use tax to correspond to the rate of the sales tax portion of the tax.

(3) The use tax portion of the local sales and use tax shall be collected according to the terms of the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(e) (1) In the event of an election challenge, the tax shall be collected as prescribed in subsection (d) of this section unless enjoined by a court order.

(2) A hearing involving this litigation shall be advanced on the docket of the courts and disposed of at the earliest feasible time.



§ 26-74-405 - Resubmission of question of levy.

When the question of the levy of a county sales and use tax is submitted to the electors and the proposition is defeated, the question shall not again be submitted to the electors by ordinance of the quorum court of the county at a special or general election for a period of one (1) year from the date the proposition was last voted upon.



§ 26-74-406 - Notification of results.

(a) Within ten (10) days after the certification of the votes of any election resulting in the adoption of a tax levied pursuant to this subchapter and ninety (90) days before the effective date of the rate change, the county court shall notify the Director of the Department of Finance and Administration of the results.

(b) A rate change will become effective only on the first day of a calendar quarter after a minimum of sixty (60) days' notice by the director to sellers.

(c) A rate change on a purchase from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog will be applicable beginning on the first day of a calendar quarter after a minimum of one hundred twenty (120) days' notice by the director to the sellers.

(d) For sales and use tax purposes only, a local boundary change will become effective only on the first day of a calendar quarter after a minimum of sixty (60) days' notice by the director to sellers.



§ 26-74-407 - Applicability of tax.

A county sales tax levied pursuant to the authority granted in this subchapter or in § 26-74-301 et seq. shall be applicable to sales of items and services sold by a business and shall be administered under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.



§ 26-74-408 - Rebates.

(a) A county shall provide in its ordinance authorized by this subchapter a rebate from the county for taxes collected pursuant to this subchapter in excess of two thousand five hundred dollars ($2,500) of the gross receipts, gross proceeds, or sales price on the sale of a:

(1) Motor vehicle;

(2) Aircraft;

(3) Watercraft;

(4) Modular home;

(5) Manufactured home; or

(6) Mobile home.

(b) (1) When a rebate would be due pursuant to the provisions of this subchapter as a result of the purchase of a new or used motor vehicle and when the tax on the new or used motor vehicle is collected directly from the purchaser pursuant to the provisions of § 26-52-510, then the Director of the Department of Finance and Administration shall collect only the amount of tax due less the amount to which the purchaser would be entitled under the rebate provisions of this subchapter.

(2) When the rebate is credited against tax paid as set out in this subsection, then no other rebate of the tax shall be given.



§ 26-74-409 - Disposition of funds.

(a) (1) The Director of the Department of Finance and Administration shall maintain a record of the total amount of tax collected pursuant to this subchapter and all other subchapters authorizing a county sales and use tax in each county and shall deposit all such revenues with the Treasurer of State.

(2) (A) Upon receipt of the funds, the Treasurer of State shall deduct three percent (3%) thereof as a charge by the state for its services as specified in this subchapter and shall credit the three percent (3%) to the Constitutional Officers Fund and the State Central Services Fund.

(B) In addition, the Treasurer of State is authorized to retain in the Local Sales and Use Tax Trust Fund an amount not to exceed five percent (5%) of the total amount received from the tax levied by each county, to be used by the Treasurer of State to:

(i) Make remittances to the county for rebates made by the county for taxes in excess of amounts specified by the particular county ordinances paid by a taxpayer on a single transaction;

(ii) Make refunds for overpayment of the taxes; and

(iii) Redeem dishonored checks and drafts received and deposited into the Local Sales and Use Tax Trust Fund.

(3) Furthermore, the Treasurer of State shall determine which cities or towns within the county do not levy a local sales tax and remit to those cities or towns a percentage of the tax based upon the population of the city or town versus the population of the county.

(b) (1) Except as set forth in subsection (g) and (h) of this section, all funds received by the Treasurer of State from the sales tax levied by each county, after deducting the amounts required by subsection (a) of this section, shall be credited to the account of the county where collected.

(2) (A) The Treasurer of State shall monthly transmit to the county treasurer the moneys received by the Treasurer of State from the sales tax levied by such county and credited to the account of the county in the Local Sales and Use Tax Trust Fund.

(B) The county treasurer of any county which has levied a sales tax pursuant to this subchapter and which rebates taxes paid on a single transaction in excess of a specified amount shall monthly certify to the Treasurer of State the total amount of rebates paid since the preceding certification, and the Treasurer of State shall remit that amount to the county treasurer from the Local Sales and Use Tax Trust Fund.

(c) Funds received by the counties pursuant to the provisions of this subchapter may be used by the counties for any purpose for which the county general fund or county road fund may be used, including allocating portions to municipalities located therein.

(d) The Treasurer of State is authorized to make refunds for overpayment of the county sales tax and to redeem dishonored checks and drafts issued in payment of the county sales tax from the Local Sales and Use Tax Trust Fund.

(e) When any tax adopted by a county pursuant to this subchapter ceases, the director shall retain in the account of that county in the Local Sales and Use Tax Trust Fund for a period of one (1) year an amount equal to five percent (5%) of the final remittance to the county and municipalities therein at the time of termination of the collection of the tax to:

(1) Cover possible rebates by the county;

(2) Cover refunds for overpayment of taxes; and

(3) Redeem dishonored checks and drafts deposited to the credit of the Local Sales and Use Tax Trust Fund.

(f) After one (1) year has elapsed after the tax ceases in any county, the director shall transfer the balance in that county's account to the county and shall close the account.

(g) (1) Except for revenue collected under subdivision (g)(2) of this section, money collected that is derived from a tax on aviation fuel levied by a county where a regional airport as described by the Regional Airport Act, § 14-362-101 et seq., is located shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the regional airport located within the levying county and transmitted to the regional airport, subject to the charges by the state for its services as specified in this section.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this section.

(h) Money collected that is derived from a tax on aviation fuel levied by a county that is not dedicated to a specific purpose and may legally be used for any lawful purpose shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the county and transmitted directly to the publicly owned airport where the aviation fuel was sold, subject to the charges by the state for its services as specified in this section.



§ 26-74-410 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate reasonable rules and regulations not inconsistent with the provisions of this subchapter to implement the administration, collection, enforcement, and operation of the taxes authorized in this subchapter.



§ 26-74-411 - Procedures and penalties for enforcement.

(a) The procedures and penalties used by the Director of the Department of Finance and Administration in enforcing any local tax imposed pursuant to this subchapter shall be the same as for the state gross receipts tax and compensating tax, as set out in the Arkansas Tax Procedure Act, § 26-18-101 et seq., except as specifically set out in this subchapter.

(b) (1) When property is seized by the director under the provisions of any law authorizing seizure of property of a taxpayer who is delinquent in payment of the taxes imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and when the taxpayer is also delinquent in payment of any tax imposed by this subchapter, the director shall sell sufficient property to pay the delinquent taxes and penalty due to any county under this subchapter in addition to that required to pay any amount due to the state under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The proceeds from such sale shall first be applied to all sums due to the state, and the remainder, if any, shall be applied to all sums due to the county.



§ 26-74-412 - Maximum tax limitation.

(a) (1) (A) Any county general sales or use tax levied pursuant to this subchapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(i) Motor vehicle;

(ii) Aircraft;

(iii) Watercraft;

(iv) Modular home;

(v) Manufactured home; or

(vi) Mobile home.

(B) A vendor shall be responsible for collecting and remitting the tax only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(i) Motor vehicle;

(ii) Aircraft;

(iii) Watercraft;

(iv) Modular home;

(v) Manufactured home; or

(vi) Mobile home.

(2) A vendor collecting, reporting, and remitting the county sales or use taxes shall show county sales taxes as a separate entry on the tax report form filed with the Director of the Department of Finance and Administration.

(b) (1) In the case of any taxpayer not subject to the levy of a use tax on tangible personal property or taxable services brought into the State of Arkansas for storage until such property is subsequently initially used in the State of Arkansas, a county use tax shall be computed on each purchase of such property and services by the taxpayer as if all the property was subject upon purchase to the county use tax up to the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(2) The taxes so computed shall be aggregated on a monthly basis, and the aggregate monthly amount shall be divided by the sum of the total purchases of such property on which the taxes are computed, and the quotient shall be multiplied by the amount of the taxpayer's property subsequently initially used and subject to levy of a use tax within the county during the month for which the monthly aggregate tax figure was computed, and the product shall be the amount of county use tax liability for the taxpayer for the month computed.



§ 26-74-413 - Administration of Local Sales and Use Tax Trust Fund.

(a) (1) There is created a trust fund for the remittance of local sales and use taxes which shall be known as the "Local Sales and Use Tax Trust Fund".

(2) (A) There is also created a trust fund which shall be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(B) (i) Money reported as local sales and use taxes which was collected in local taxing jurisdictions which are not immediately identifiable and money collected in local jurisdictions which have no tax shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(ii) When a local tax jurisdiction is identified for money which has been deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes, the money shall be transferred to the Local Sales and Use Tax Trust Fund.

(iii) When the total amount in the Identification Pending Trust Fund for Local Sales and Use Taxes exceeds fifty thousand dollars ($50,000), the Treasurer of State shall transfer any amount in excess of fifty thousand dollars ($50,000) to general revenues.

(b) (1) The Treasurer of State as the administrator of the Local Sales and Use Tax Trust Fund shall review the flow of moneys through the Local Sales and Use Tax Trust Fund in the State Treasury for the purpose of estimating the amount of the moneys as may be surplus to the immediate requirements of the Local Sales and Use Tax Trust Fund.

(2) After making the estimate, the administrator shall invest the estimated surplus amount in certificates of deposit issued by any financial institution located in the State of Arkansas. All interest income derived from the certificates of deposit shall be credited as trust fund income to the Local Sales and Use Tax Trust Fund.

(3) The Treasurer of State shall monthly transmit to the county treasurers and city treasurers their proportionate share of the interest derived from investment of the Local Sales and Use Tax Trust Fund.



§ 26-74-414 - Limit on combined total sales and use tax levy.

(a) Notwithstanding any other laws granting counties authority to levy sales and use taxes, no county levying a tax pursuant to this subchapter shall have authority to levy combined total sales and use taxes at a rate greater than two percent (2%).

(b) If any county levying a one-half percent (0.5%) tax under the authority of this subchapter subsequently levies any additional sales and use taxes under authority of any other law, the net revenues derived from any such additional levy or levies shall be allocated and distributed to the county and the municipalities in the county on a per capita basis in the manner provided in § 26-74-313.






Subchapter 5 - -- Sales Tax on Food and Lodging

§ 26-74-501 - Levy of tax.

Any county which does not levy a tax under § 14-20-112, county gross receipts tax on hotels and restaurants, and where there is not located a city which levies a tax under § 26-75-602 or § 26-75-701, by either an ordinance of the county quorum court or through petition pursuant to § 26-74-502(a) may levy a tax in the amount necessary for the payment of bonds issued or indebtedness incurred by the county public facilities board for the purposes prescribed in this subchapter, but in no event to exceed two percent (2%) upon the gross receipts or gross proceeds from either or both of the following:

(1) Gross receipts or gross proceeds from the renting, leasing, or otherwise furnishing of hotel, motel, or short term condominium rental accommodations for sleeping, meeting, or party room facilities for profit in such city, but such accommodations shall not include the rental or lease of such accommodations for periods of thirty (30) days or more; and

(2) Portions of gross receipts or gross proceeds received by restaurants, cafes, cafeterias, delis, drive-in restaurants, carry-out restaurants, concession stands, convenience stores, grocery store-restaurants, and similar businesses as shall be defined in the levying ordinance, from the sale of prepared food and beverages for on-premises or off-premises consumption, but such tax shall not apply to such gross receipts or gross proceeds of fraternal organizations qualified under 26 U.S.C. § 501(c)(3).



§ 26-74-502 - Petitions requesting an election.

(a) If petitions are filed requesting an election for an initiated ordinance levying the tax authorized under this subchapter, the quorum court shall submit the question of the levying of the tax to the electors. The petitions must be signed by not less than five hundred (500) electors of the county. The election shall be held within one hundred twenty (120) days of the filing of the petitions. The tax shall be levied upon approval of a majority of the qualified electors voting on the issue at the election.

(b) If petitions requesting a referendum election are filed, the quorum court levying a tax under this subchapter shall submit the question of the levying of the tax to the electors. The petitions must be signed by not less than five hundred (500) electors of the county and must be filed with the quorum court within thirty (30) days after the adoption of the ordinance levying the tax.



§ 26-74-503 - Payment and collection -- Advertising and Promotion Commission.

(a) (1) In any county levying a tax as authorized in this subchapter, the tax so levied shall be paid by the persons, firms, and corporations liable therefor and shall be collected by the advertising and promotion commission of the levying county or by a designated agent of the advertising and promotion commission in the same manner and at the same time as the tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(2) The advertising and promotion commission or its designated agent shall transmit monthly to the county public facilities board the revenues collected to be used as prescribed in this subchapter.

(b) (1) The person paying the tax shall report and remit the tax upon forms provided by the advertising and promotion commission and as directed by the advertising and promotion commission.

(2) The rules, regulations, forms of notice, assessment procedures, and the enforcement and collection of the tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., so far as practicable shall be applicable with respect to the enforcement and collection of the tax levied pursuant to the authority of this subchapter. However, the administration and enforcement and all actions shall be by and in the name of the advertising and promotion commission through the proper advertising and promotion commission officials or agents.

(c) Any county levying a tax as authorized in this subchapter shall create a county advertising and promotion commission to be composed of seven (7) members, as follows:

(1) Four (4) members shall be owners or managers of businesses in the tourism industry, at least three (3) of whom shall be owners or managers of hotels, motels, or restaurants, and all of whom shall be appointed by the governing body of the county for staggered terms of four (4) years;

(2) Two (2) members of the advertising and promotion commission shall be members of the governing body of the county and selected by the governing body; and

(3) One (1) member shall be from the public at large and shall be nominated by the county judge and approved by the governing body of the county for a term of four (4) years.

(d) In any county which levies a tax as authorized in this subchapter and creates a advertising and promotion commission as provided in this section, the four (4) tourism industry representatives appointed by the governing body of the county at the first meeting of the advertising and promotion commission shall draw lots for terms so that:

(1) One (1) of the members will serve for a term of one (1) year;

(2) One (1) shall serve for a term of two (2) years;

(3) One (1) shall serve for a term of three (3) years; and

(4) One (1) shall serve for a term of four (4) years.



§ 26-74-504 - Pledge of revenues.

Revenues produced from the tax levied under this subchapter are hereby pledged to the payment of principal of and interest on bonds issued or other indebtedness incurred by the county public facilities board for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of wildlife management areas or public recreational facilities, including funds used to match federal funds or to purchase land for the construction of fishing lakes or wildlife management areas by the Arkansas State Game and Fish Commission.



§ 26-74-505 - Cessation of tax levy.

Any tax levied under this subchapter shall cease to be collected when the indebtedness has been paid or redeemed. It is recognized that the tax cannot practically be stopped at the exact time the indebtedness is paid or redeemed, so nominal excess may result. Therefore, any surplus shall be transferred to the county general fund.






Subchapter 6 - -- Sales and Use Tax for Capital Improvements of a Community College

§ 26-74-601 - Definitions.

As used in this subchapter:

(1) "Calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1;

(2) "Director" means the Director of the Department of Finance and Administration, any successor of the director, or any authorized agent of the director;

(3) "District" means any community college district formed pursuant to Arkansas Constitution, Amendment 52, and applicable law and composed of the territory of an eligible county;

(4) "Eligible campus" means the campus of any community college located in an eligible county that has merged into a qualified university;

(5) "Eligible county" means any county the territory of which constitutes a community college district created pursuant to Arkansas Constitution, Amendment 52, and applicable law, which community college is currently or in the future designated or recognized by the General Assembly as having authority to offer selected baccalaureate degrees and is to be or is being merged into a qualified university, and which district has in effect at the time of the merger an ad valorem tax levied pursuant to Arkansas Constitution, Amendment 52, and applicable law, for the support of the community college;

(6) "Local board" means the governing board of the community college located in the district that has entered into an agreement of merger with a qualified university pursuant to which the local board shall become an advisory board for the eligible campus;

(7) "Qualified university" means any public four-year institution of higher education or university system into which a community college included within a district is being or is to be merged; and

(8) "Tax" means the sales and use tax levied under this subchapter.



§ 26-74-602 - Dissolution of district.

(a) As an alternative to the method for dissolution of a district set forth in § 6-61-519(b), the question of dissolving the district and repealing the millage tax may be authorized by the affirmative vote of a majority of the members of the local board of the community college and submitted to the electors of the district at a special or general election called by ordinance of the quorum court of the county in which the district is located.

(b) The dissolution of the district and repeal of the millage tax may be made contingent upon the electors levying a countywide sales and use tax pursuant to this subchapter.

(c) The question of dissolving the district, repealing the millage tax, and levying the countywide sales and use tax shall be subject to approval by a majority of the qualified electors of the district voting on the question at the election.



§ 26-74-603 - Call for tax election.

(a) Any eligible county may by ordinance of its quorum court levy a countywide sales and use tax in the amount of one-eighth of one percent (0.125%), one-fourth of one percent (0.25%), one-half of one percent (0.5%), three-fourths of one percent (0.75%), or one percent (1%) to provide capital improvements to or the maintenance and operation of an eligible campus.

(b) (1) No ordinance shall be adopted by the quorum court of an eligible county for the purpose of levying a tax under this subchapter unless the quorum court shall have been requested to adopt the ordinance by the local board and until a majority of the qualified electors of the eligible county voting on the question at a special election shall have approved levy of the tax.

(2) The election shall be called by ordinance and proclamation issued in accordance with § 7-11-201 et seq.

(3) The ballot for the election shall be subject to the approval of the local board.

(c) The quorum court shall notify its county board of election commissioners that the measure has been referred to the vote of the people and shall submit a copy of the ordinance calling the election and the proposed ballot language to its county board of election commissioners.



§ 26-74-604 - Form of ballot.

(a) The ballot for the election shall be substantially in the form and of the content as shall be determined by the quorum court of the eligible county.

(b) In addition to the question of the levy of the tax, the ballot at the request of the local board may provide for the dissolution of the district pursuant to the merger of the community college into the qualified university.

(c) (1) The ballot may provide for an effective date for the levy of the tax in accordance with § 26-74-605(g) for termination or reduction of the tax after a specified period and for restrictions on the power to repeal or reduce the tax, provided that the agreement for merger is entered into in reliance on such restrictions.

(2) The period for which the tax cannot be repealed or reduced shall not exceed thirty (30) years.



§ 26-74-605 - Conduct of election and results -- Challenges.

(a) The election shall be conducted in the manner provided by law for all other county elections unless otherwise specified in this subchapter.

(b) (1) Notice of the election shall be given by the county clerk by one (1) publication in a newspaper having a general circulation within the eligible county not less than ten (10) days prior to the election.

(2) No other publication or posting of a notice by any other public official shall be required.

(c) When the election results have been certified, the county judge shall immediately issue a proclamation declaring the results of the election and cause the proclamation to be published one (1) time in a newspaper having general circulation within the eligible county.

(d) Any person desiring to challenge the results of the election as published in the proclamation shall file the challenge in the circuit court of the eligible county within thirty (30) days after the date of publication of the proclamation.

(e) (1) (A) If no election challenge is timely filed, there shall be levied effective on the first day of the first month of the calendar quarter after a minimum of sixty (60) days' notice by the Director of the Department of Finance and Administration to sellers and subsequent to the expiration of the thirty-day challenge period a countywide tax on the gross receipts from the sale at retail within the eligible county of all items that are subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(B) Furthermore, in every eligible county where the local sales and use tax has been adopted pursuant to the provisions of this subchapter, there is imposed an excise tax on the storage, use, distribution, or consumption within the eligible county of taxable services and tangible personal property purchased, leased, or rented from any retailer outside the state after the effective date of the sales and use tax for storage, use, distribution, or other consumption in the eligible county at the same rate as on the sale price of the property or in the case of leases or rentals of the lease or rental price, the rate of the use tax to correspond to the rate of the sales tax portion of the tax.

(2) The use tax portion of the local sales and use tax shall be collected according to the terms of the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(f) (1) In the event of an election challenge, the tax shall be collected as prescribed in subsection (e) of this section unless enjoined by a court order.

(2) A hearing involving this litigation shall be advanced on the docket of the courts and disposed of at the earliest feasible time.

(g) Notwithstanding the provisions of subsections (e) and (f) of this section, the effective date of the levy of the tax may be delayed beyond the effective date as set forth in subsection (e) of this section to a date to be determined as set forth in the ballot, which date must be the first day of a calendar quarter.



§ 26-74-606 - Abolishment of tax.

(a) Subject to the restriction on the ballot for the levy of the tax as set forth in § 26-74-604, the tax shall expire only after a majority of electors voting on the question have approved the abolishment of the tax.

(b) The termination date shall be the last day of a calendar quarter determined by using the provisions of § 26-74-605(c)-(e) as if the tax were being approved.



§ 26-74-607 - Notification of results.

Within ten (10) days after the certification of the votes of any election resulting in the adoption or abolition of a tax levied pursuant to this subchapter and ninety (90) days before the effective date of the tax, the county judge shall notify the Director of the Department of Finance and Administration of the results.



§ 26-74-608 - Applicability of tax.

(a) (1) A tax levied pursuant to the authority granted in this subchapter shall be applicable to sales of items and services sold by a business, and the tax shall be administered under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) When a direct pay permit holder purchases tangible personal property or taxable services either from an Arkansas or out-of-state vendor for use, storage, consumption, or distribution in Arkansas, the permit holder shall accrue and remit the county sales or use tax, if any, pursuant to the sourcing rules in §§ 26-52-521 and 26-52-522.



§ 26-74-609 - Disposition of funds.

(a) (1) The Director of the Department of Finance and Administration shall maintain a record of the total amount of tax collected pursuant to this subchapter and all other subchapters authorizing a county sales and use tax in each eligible county and shall deposit all such revenues with the Treasurer of State.

(2) (A) Upon receipt of the funds, the Treasurer of State shall deduct three percent (3%) of the funds as a charge by the state for its services as specified in this subchapter and shall credit the three percent (3%) to the Constitutional Officers Fund and the State Central Services Fund.

(B) In addition, the Treasurer of State may retain in the Local Sales and Use Tax Trust Fund an amount not to exceed five percent (5%) of the total amount received from the tax levied by each eligible county, to be used by the Treasurer of State to:

(i) Make refunds for overpayment of the taxes; and

(ii) Redeem dishonored checks and drafts received and deposited into the Local Sales and Use Tax Trust Fund.

(b) (1) All funds received by the Treasurer of State from the tax levied by each eligible county after deducting the amounts required by subsection (a) of this section shall be credited to the account of the eligible county in which collected.

(2) The Treasurer of State shall transmit monthly to the county treasurer the moneys received by the Treasurer of State from the sales tax levied by the eligible county and credited to the account of the eligible county in the Local Sales and Use Tax Trust Fund.

(c) Within a reasonable time after receipt by the eligible county, all collections of the tax shall be transmitted to the qualified university and applied to the capital improvements to or the operation and maintenance of the eligible campus.

(d) The Treasurer of State may make refunds for overpayment of the county sales tax and to redeem dishonored checks and drafts issued in payment of the county sales tax from the Local Sales and Use Tax Trust Fund.

(e) When any tax adopted by an eligible county pursuant to this subchapter ceases, the director shall retain in the account of that eligible county in the Local Sales and Use Tax Trust Fund for a period of one (1) year an amount equal to five percent (5%) of the final remittance to the eligible county at the time of termination of the collection of the tax to:

(1) Cover refunds for overpayment of taxes; and

(2) Redeem dishonored checks and drafts deposited to the credit of the Local Sales and Use Tax Trust Fund.

(f) After one (1) year has elapsed after the tax ceases in any eligible county, the director shall transfer the balance in that eligible county's account to the eligible county and shall close the account.



§ 26-74-610 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate reasonable rules and regulations not inconsistent with the provisions of this subchapter to implement the administration, collection, enforcement, and operation of the taxes authorized in this subchapter.



§ 26-74-611 - Procedures and penalties for enforcement.

(a) The procedures and penalties used by the Director of the Department of Finance and Administration in enforcing any tax imposed pursuant to this subchapter shall be the same as for the state gross receipts tax and the state compensating tax, as set out in the Arkansas Tax Procedure Act, § 26-18-101 et seq., except as specifically set out in this subchapter.

(b) (1) When property is seized by the director under the provisions of any law authorizing seizure of property of a taxpayer who is delinquent in payment of the taxes imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and when the taxpayer is also delinquent in payment of any tax imposed by this subchapter, the director shall sell sufficient property to pay the delinquent taxes and penalty due to any eligible county under this subchapter in addition to that required to pay any amount due to the state under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The proceeds from the sale shall first be applied to all sums due to the state, and the remainder, if any, shall be applied to all sums due to the eligible county.



§ 26-74-612 - Maximum tax limitation.

(a) (1) Any county general sales or use tax levied pursuant to this subchapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(2) A vendor shall be responsible for collecting and remitting the tax only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(b) A vendor collecting, reporting, and remitting the tax shall show the tax as a separate entry on the tax report form filed with the Director of the Department of Finance and Administration.



§ 26-74-613 - Administration of Local Sales and Use Tax Trust Fund.

(a) (1) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund for the remittance of local sales and use taxes that shall be known as the "Local Sales and Use Tax Trust Fund".

(2) (A) There is also created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a trust fund which shall be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(B) (i) Money reported as local sales and use taxes that was collected in local taxing jurisdictions that are not immediately identifiable and money collected in local jurisdictions that have no tax shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(ii) When a local tax jurisdiction is identified for money that has been deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes, the money shall be transferred to the Local Sales and Use Tax Trust Fund.

(iii) When the total amount in the Identification Pending Trust Fund for Local Sales and Use Taxes exceeds fifty thousand dollars ($50,000), the Treasurer of State shall transfer any amount in excess of fifty thousand dollars ($50,000) to general revenues.

(b) (1) As the administrator of the Local Sales and Use Tax Trust Fund, the Treasurer of State shall review the flow of money through the Local Sales and Use Tax Trust Fund in the State Treasury for the purpose of estimating the amount of the moneys as may be surplus to the immediate requirements of the Local Sales and Use Tax Trust Fund.

(2) (A) After making the estimate, the Treasurer of State shall invest the estimated surplus amount in certificates of deposit issued by any financial institution located in the State of Arkansas.

(B) All interest income derived from the certificates of deposit shall be credited as trust fund income to the Local Sales and Use Tax Trust Fund.

(3) The Treasurer of State shall transmit monthly to the county treasurer the county's proportionate share of the interest derived from investment of the Local Sales and Use Tax Trust Fund.



§ 26-74-614 - Limit on combined total sales and use tax levy.

Notwithstanding any other law granting a county authority to levy sales and use taxes, no eligible county levying a tax pursuant to this subchapter shall have authority to levy such a tax if the effect of the levy of the tax is to cause the rate of the combined total sales and use taxes of the eligible county to exceed three percent (3%).



§ 26-74-615 - Supplemental nature of the subchapter.

This subchapter shall be supplemental to all other laws authorizing counties to levy sales and use taxes to operate and maintain and provide capital improvements for public institutions of higher education.









Chapter 75 - Municipal Sales and Use Taxes

Subchapter 1 - -- General Provisions

§ 26-75-101 - Natural gas used to make glass.

The gross receipts or gross proceeds derived from sales of natural gas used as fuel in the process of manufacturing glass is hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301 and 26-52-302;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.



§ 26-75-102 - Fort Smith Clearinghouse.

The gross receipts or gross proceeds derived from sales to the Community Service Clearinghouse, Inc., of Fort Smith are hereafter exempt from:

(1) The Arkansas gross receipts tax levied by §§ 26-52-301, 26-52-302, and 26-63-402;

(2) The Arkansas compensating use tax levied by §§ 26-53-106 and 26-53-107; and

(3) All city and county sales and use taxes.






Subchapter 2 - -- Sales and Use Tax for Capital Improvements

§ 26-75-201 - Purpose.

(a) This subchapter is intended to supplement all constitutional provisions and other acts adopted for the acquiring, constructing, and equipping of capital improvements of a public nature and the issuance of bonds for the financing of capital improvements of a public nature.

(b) When applicable, in accordance with the provisions of this subchapter, this subchapter may be used by any city as an alternative, notwithstanding and without the necessity of compliance with any constitutional provision or any other act authorizing the city, or any commission or agency of the city, to issue bonds for the purpose of financing the acquisition, construction, and equipment of capital improvements of a public nature.

(c) (1) This subchapter is intended to supplement and be levying authority for all Arkansas municipalities in addition to all other statutes authorizing municipal sales and use taxes.

(2) Collections of a tax levied by this subchapter may be used to secure the payment of bonds or for any purpose for which the municipality's general fund may be used or for a combination thereof.



§ 26-75-202 - Construction.

This subchapter shall be liberally construed to accomplish the purposes of this subchapter.



§ 26-75-203 - Definitions.

As used in this subchapter:

(1) "Acquire" means to obtain at any time by gift, purchase, or other arrangement any capital improvement of a public nature or any portion of a capital improvement of a public nature, whether constructed and equipped before acquisition, partially constructed and equipped before acquisition, or being constructed and equipped at the time of acquisition for such consideration and pursuant to such terms and conditions as the governing body of the municipality shall determine;

(2) "Calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1;

(3) "Capital improvements of a public nature" means:

(A) Street facilities;

(B) Road facilities;

(C) Public parks and other recreational facilities;

(D) Port facilities;

(E) Tourism facilities;

(F) Airport facilities;

(G) Sewerage facilities;

(H) Waterworks facilities;

(I) Fire protection facilities;

(J) Convention center facilities;

(K) City halls and other municipal buildings;

(L) Courthouses;

(M) Police facilities;

(N) Public transit facilities;

(O) Auditoriums;

(P) Prisons;

(Q) Libraries;

(R) Hospital and nursing home facilities;

(S) Solid waste facilities;

(T) Sanitation facilities;

(U) Bridges;

(V) Electric facilities;

(W) Hydroelectric facilities;

(X) Facilities for the securing and developing of industry;

(Y) Natural gas facilities;

(Z) Parking facilities;

(AA) Public housing facilities;

(BB) Pollution control facilities;

(CC) Public education facilities;

(DD) Drainage facilities;

(EE) Pedestrian facilities;

(FF) Lakes;

(GG) Dams;

(HH) Waterways;

(II) Regional mobility authority surface transportation systems; and

(JJ) Research parks;

(4) "City" means any city of the first class, city of the second class, or incorporated town of the State of Arkansas;

(5) "Construct" means to build, in whole or in part, in such manner and by such method, including contracting to build, and if contracting to build, by negotiation or bidding upon such terms and pursuant to such advertising as determined by the governing body of the municipality, under the circumstances existing at the time, as will most effectively serve the purposes of this subchapter;

(6) "Director" means the Director of the Department of Finance and Administration, any successor of the director, or any authorized agent of the director;

(7) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(8) "Facilities" means real property, personal property, or mixed property of any and every kind, including, without limitation, rights-of-way, utilities, vehicles, materials, equipment, fixtures, machinery, furniture, furnishings, buildings, and other improvements of every kind; and

(9) "Lease" means a lease of a capital improvement of a public nature by and between a city as lessee and another person as lessor, except as used in § 26-75-214.



§ 26-75-204 - Issuance of bonds.

(a) A city levying the tax as permitted in this subchapter in addition to the authority existing under the laws of the state is authorized to acquire, construct, equip, reconstruct, extend, and improve capital improvements of a public nature, collectively referred to as a "project", within or near such city and is authorized to issue bonds to provide funds for accomplishing projects and to pledge all or any part of the revenues which the city is entitled to receive from the tax levied by such city pursuant to this subchapter to pay lease rentals or the principal of, interest on, and fees and expenses in connection with such bonds.

(b) Bonds issued by a city pursuant to this subchapter shall be authorized by ordinance of the governing body. The bonds may:

(1) Be coupon bonds payable to bearer or may be registered as to principal or as to principal and interest;

(2) Be exchangeable for bonds of another denomination;

(3) Be in such form and denominations;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(8) Bear interest at such rate or rates;

(9) Be payable in such medium of payment;

(10) Be subject to such terms of redemption; and

(11) May contain such other terms, covenants, and conditions, as the ordinance authorizing their issuance may provide, including, without limitation, those pertaining to:

(A) The custody, investment, and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the security and pledging of revenues;

(E) The rights, duties, and obligations of the city and the trustee for the holders and registered owners of the bonds; and

(F) The rights of the holders and registered owners of the bonds.

(c) There may be successive bond issues for the purpose of financing the same project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this subchapter, and with each successive issue to be authorized as provided by this subchapter. Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the project facilities involved may be controlled by the ordinance authorizing the issuance of bonds under this subchapter. Subject to the provisions of this subchapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas. A copy of the ordinance authorizing bonds under this subchapter, certified by the clerk or recorder of the city, shall be filed with the Director of the Department of Finance and Administration and with the Treasurer of State.

(d) The bonds shall be executed by the mayor of the city and attested by the clerk or recorder of the city, by their manual or facsimile signatures. Coupons attached to the bonds shall be executed by the facsimile signature of the mayor. In case any of the officers whose signatures appear on the bonds or coupons cease to be such officers before delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. The bonds shall be sealed with the seal of the city issuing the bonds.

(e) The bonds shall not be general obligations of the city involved, but shall be special obligations secured and payable as provided in this subchapter. In no event shall the bonds constitute an indebtedness of the city within the meaning of any constitutional or statutory limitation. The principal of, and interest on, all bonds issued under the authority of this subchapter shall be secured by a pledge of, and shall be payable from, all or any part of the revenues derived from the tax levied by the city pursuant to this subchapter or from all or any part of the revenues derived from the operation of the project involved, if and to the extent permitted by other laws of the State of Arkansas authorizing the issuance of revenue bonds secured by the revenues of such facilities. The ordinance authorizing the issuance of bonds together with this subchapter shall constitute a contract by and between the city and the holders and registered owners of the bonds issued by the city under the authority of this subchapter, which contract, and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract, and the contract and all rights of the holders and registered owners of the bonds and the obligations of the city may be enforced by mandamus or any other appropriate proceeding at law or in equity. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter.

(f) The ordinance authorizing the bonds may provide for the execution by the city with a bank or trust company, within or without the State of Arkansas, of a trust indenture. The trust indenture may control the priority between and among successive issues and series, and may contain any other terms, covenants, and conditions that are deemed desirable by the governing body including, without limitation, those pertaining to:

(1) The custody, investment, and application of the proceeds of bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the city and the trustee for the holders and registered owners of the bonds; and

(6) The rights of the holders and registered owners of the bonds.

(g) Bonds issued under the authority of this subchapter may be sold at public or private sale. If sold at public sale, the bonds shall be sold on sealed bids, and notice of the sale shall be published one (1) time in a newspaper having a general circulation throughout the State of Arkansas, at least ten (10) days prior to the date of the sale. In either case, the bonds may be sold at such price as the city may accept, including sale at a discount.

(h) Bonds issued under the authority of this subchapter are made securities in which insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds including capital in their control or belonging to them. Such bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is authorized by law. Any municipality or county, or any board, commission, or other authority established by any such municipality or county, or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly in its discretion may invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this subchapter, and bonds issued under the authority of this subchapter shall be eligible to secure the deposit of public funds.

(i) The principal of and interest on bonds issued under the authority of this subchapter shall be exempt from all state, county, school district, community college district, and municipal taxes. This exemption shall include income, property, inheritance, and estate taxes.

(j) Revenue bonds may be issued hereunder for the purpose of refunding any obligations issued under this subchapter or under the authority of any other law for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature. These refunding bonds may be combined with bonds issued under the provisions of this section into a single issue. When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof. The ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby. These refunding bonds shall be issued and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of these bonds.



§ 26-75-205 - Voter approval of bonds.

No ordinance shall be passed by the governing body of a city under § 26-75-204 until a majority of the qualified electors of the city voting on the question shall have approved, at an election called for that purpose and conducted in accordance with the general municipal election laws, the principal amount of the bonds and the purpose for which the bonds will be issued.



§ 26-75-206 - Pledge of revenues.

Any city levying the tax as permitted in this subchapter is authorized to pledge all or any part of the revenues from the tax levied pursuant to this subchapter to the payment of lease rentals or principal of and interest on bonds issued by such city under the authority of any other law for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature or on bonds issued to refund such bonds, and such bonds, including the refunding bonds, shall be deemed to have been authorized by this subchapter for purposes of §§ 26-75-207 -- 26-75-212, 26-75-213, 26-75-215, and 26-75-217.



§ 26-75-207 - Levying of tax.

(a) (1) The governing body of any city may adopt an ordinance levying a local sales and use tax in the amount of one-eighth of one percent (0.125%), one-fourth of one percent (0.25%), one-half of one percent (0.5%), three-fourths of one percent (0.75%), one percent (1%), or any combination of these amounts for the benefit of the city in accordance with the provisions of this subchapter.

(2) Each local sales and use tax authorized under this subchapter shall be adopted by ordinance or by petition as described in subsection (b) of this section and with the approval of the voters of the municipality in accordance with this subchapter.

(b) (1) A legal voter of a city may file a petition with the governing body of that city requesting a special election on the question of levying a local sales and use tax authorized under this subchapter in an amount as provided in subdivision (a)(1) of this section.

(2) The petition shall be signed by a number of the legal voters in the city that is no less than fifteen percent (15%) of the number of votes cast for the office of city clerk at the last preceding general election.

(c) (1) The governing body of the city by such levying ordinance or the petition described in subsection (b) of this section is not required to but may provide for an expiration date for such local sales and use tax.

(2) If an expiration date is provided, that date shall be the last day of the last month of a calendar quarter.

(d) (1) The levying ordinance or the petition may indicate an effective date for the ordinance or petition that is effective later than the effective date provided in § 26-75-209(1)(D)(ii).

(2) The effective date of the ordinance or petition delayed under subdivision (d)(1) of this section shall:

(A) Be scheduled on the first day of the first month of a calendar quarter; and

(B) Not be delayed for more than thirty-six (36) months after the date the ordinance or petition would be effective under § 26-75-209(1)(D)(ii).

(e) The sales tax portion of any local sales and use tax adopted under this subchapter shall be levied by the governing body on the receipts from the sale at retail of all items and services that are subject to taxation under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.



§ 26-75-208 - Special election required.

(a) (1) On the date of the filing of a petition described in § 26-75-207(b) or on the date of adoption of an ordinance levying a local sales and use tax for the benefit of the city, or within thirty (30) days following the filing of the petition described in § 26-75-207(b) or adoption of the ordinance, the city by ordinance shall provide for the calling of a special election on the question in accordance with § 7-11-201 et seq.

(2) The special election shall be called for a date no later than one hundred twenty (120) days from the date of action of the governing body in establishing the date of the special election.

(3) The date for the special election may be the same as the date for the next regular municipal election if the next regular municipal election is to be held within the one-hundred-twenty-day period.

(4) The governing body of the city shall notify the county board of election commissioners that the question has been referred to the vote of the people and shall submit a copy of the ballot title to the county board of election commissioners.

(5) The election shall be conducted in the manner provided by law for all other municipal elections unless otherwise provided in this subchapter.

(b) (1) The ballot title to be used at such election shall be substantially in the following form:

Click here to view form

(2) If an expiration date as described in § 26-75-207(c) for the local sales and use tax has been provided for by the governing body of the city in the levying ordinance or the petition described in § 26-75-207(b), the ballot title shall also include an expiration date for the levy of the tax, and if adopted in this form, the tax shall cease to be levied on the date noted on the ballot.

(3) (A) (i) The governing body of a city may refer to the voters a change in the expiration date for the sales and use tax approved by the voters to extend the levy of the sales and use tax beyond the expiration date previously approved.

(ii) The proposed expiration date shall be the last day of the last month of a calendar quarter.

(B) If the governing body of a city refers a change in the expiration date for an existing sales and use tax levied under this subchapter to the voters, the governing body shall:

(i) Notify the county board of election commissioners that the measure has been referred to the voters; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the expiration date for a sales and use tax levied under this subchapter shall be conducted in the manner provided by law for all other municipal elections.

(ii) The results of the election under this subsection shall be certified, proclaimed, and subject to challenge under § 26-75-209.

(D) (i) To extend the sales and use tax levied under this subchapter to a new expiration date, the city shall notify the Director of the Department of Finance and Administration of the new expiration date that was approved by the voters after publication of the proclamation has occurred and at least ninety (90) days before the current expiration date of the sales and use tax.

(ii) The sales and use tax extended under this subdivision (b)(3) shall continue to be levied until the new expiration date.

(E) If the voters do not approve a change in the expiration date for the sales and use tax levied under this subchapter, the:

(i) Sales and use tax shall continue to be collected until the expiration date previously approved by the voters; and

(ii) Question may be resubmitted to the voters at the time permitted by the election laws and § 26-75-213(a)(1) shall not apply.

(F) An election to change the expiration date for a sales and use tax levied under this subchapter is not an election on the levy of the sales and use tax.

(4) (A) If an effective date for the ordinance or petition is delayed under § 26-75-207(d), the ballot title shall also include the effective date of the ordinance or petition or the effective date of the levy of the tax.

(B) If the ballot title with the delayed effective date is approved by the voters, the ordinance or petition or the tax shall not become effective until the date stated on the ballot.

(c) (1) (A) The ballot may also indicate designated uses of the revenues derived from the sales and use tax.

(B) If the ballot indicates designated uses and the tax is approved, the proceeds shall only be used for the designated uses set forth in the ballot.

(2) The proceeds may be used for other designated uses if the electors approve a change in the designated use of the revenues by vote under this subsection.

(3) (A) The governing body of a city may refer to the voters a change in the designated use of revenues derived from a sales or use tax that was approved by the voters.

(B) If the governing body of a city refers a change in the designated use of revenues derived from a sales or use tax to the voters, the governing body shall:

(i) Notify the county board of election commissioners that the measure has been referred to the voters; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the designated use of revenues derived from a sales or use tax shall be conducted in the manner provided by law for all other municipal elections.

(ii) The results of an election under this subsection shall be certified, proclaimed, and subject to challenge under the procedures stated in § 26-75-209.

(4) If the voters approve a change in the designated use of revenues derived from a sales or use tax, the change in the designated use shall apply to all revenues collected on the first day of the calendar month following the expiration of the thirty-day challenge period under § 26-75-209.

(5) (A) If the voters do not approve a change in the designated use of revenues derived from a sales or use tax, the tax shall continue to be collected, and the revenues derived from the tax shall continue to be used for the purposes indicated in the ballot for the tax.

(B) An election to change the designated use of revenues derived from a sales or use tax shall not constitute an election on the levy of the tax.

(6) Any city that has levied a local sales and use tax under this subchapter with a portion of the revenues derived from the tax pledged to secure lease rentals or bonds may not change the tax to reduce the pledge in favor of the lease or bonds.



§ 26-75-209 - Effective date of ordinance.

In order to provide time for the preparations for election set forth in this subchapter and to provide for the accomplishment of the administrative duties of the Director of the Department of Finance and Administration, the following effective dates are applicable with reference to any such ordinance levying such tax:

(1) (A) The ordinance or petition described in § 26-75-207 levying the tax shall not be effective until after the election has been held.

(B) Following the election, the mayor of the city shall issue his or her proclamation of the results of the election with reference to the local sales and use tax, and the proclamation shall be published one (1) time in a newspaper having general circulation in the city.

(C) Any person desiring to challenge the results of the election as published in the proclamation shall file the challenge in the circuit court of the county where the city is located within thirty (30) days of the date of publication of the proclamation.

(D) (i) The mayor of the city shall notify the director of the rate change after publication of the proclamation has occurred and ninety (90) days before the effective date of the tax.

(ii) If an election challenge is not filed within the thirty-day challenge period, the ordinance or petition described in § 26-75-207 shall become effective on the first day of the first month of the calendar quarter after a minimum of sixty (60) days' notice by the director to sellers and after the expiration of the full thirty-day period of challenge.

(iii) The effective date of the ordinance or petition may be delayed under § 26-75-207(d).

(E) The rate change shall become applicable on the first day of a quarter after one hundred twenty (120) days' notice by the director to sellers on a purchase from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog; and

(2) (A) In the event of an election contest, the tax shall be collected as prescribed in subdivision (1) of this section unless enjoined by a court order.

(B) A hearing of these matters of litigation shall be advanced on the docket of the court and disposed of at the earliest feasible time.



§ 26-75-210 - Abolishment of tax.

(a) (1) Except as set forth in subsection (b) of this section, in any city in which a city sales and use tax has been adopted in the manner provided in this subchapter, and subsequent to the adoption of the city tax the county where the city is located enacts a county sales and use tax, then the city may abolish its sales and use tax:

(A) By a roll call of two-thirds (2/3) of all the members elected to the governing body of the city, excluding the mayor; or

(B) After an election called by:

(i) Action of the governing body of the city; or

(ii) A petition of the qualified voters in the city.

(2) In all other cases, except under subsection (b) of this section, the city may abolish all or a portion of the sales and use tax by:

(A) A roll call vote of two-thirds (2/3) of all members elected to the governing body of the city, excluding the mayor, if the governing body of the city has determined that the purposes of the tax cannot be fulfilled or cannot continue to be fulfilled; or

(B) After an election called by:

(i) Action of the governing body of the city; or

(ii) A petition of the qualified voters in the city.

(3) The initiative procedures in Arkansas Constitution, Article 5, § 1, and any ordinances of the city's governing initiative procedures shall govern the petition of the qualified voters under this subsection and the calling and holding of an election concerning the abolishment of the tax.

(4) The governing body of the city may call for an election under this subsection according to the procedures set forth in this subchapter for the calling of the initial election on such question.

(5) (A) The ballot title for use in any election under this subsection shall be substantially the same as indicated in § 26-75-208(b), except that the word "ABOLITION" shall be substituted for the word "ADOPTION" as it appears in the ballot title set forth in § 26-75-208(b).

(B) A ballot title that contains a question for qualified voters on whether to continue the levy of a local sales and use tax complies with this subdivision (a)(5).

(b) (1) In any city in which a local sales and use tax has been adopted in the manner provided for in this subchapter and all or any portion pledged to secure the payment of lease rentals or bonds as authorized by this subchapter, that portion of the tax pledged to lease rentals or bonds shall not be repealed, abolished, or reduced so long as the lease is in effect or any of the bonds are outstanding.

(2) The bonds shall not be deemed outstanding to the extent that sufficient tax collections have been set aside to pay the bonds when due.

(c) The effective date of any affirmative vote of the qualified voters to abolish the tax under subsection (a) of this section shall correspond to the dates indicated in § 26-75-209 for the initial effective date of the tax.

(d) (1) The effective date of any affirmative vote by the governing body of the city to abolish the tax under subsection (a) of this section shall be on the first day of the calendar quarter after the expiration of ninety (90) days from the date a written statement signed by the chief executive officer of the city abolishing the tax is filed with the Director of the Department of Finance and Administration certifying that the governing body of the city has adopted an ordinance abolishing the tax.

(2) A copy of the ordinance shall be attached to the certificate.



§ 26-75-211 - Notification required.

(a) As soon as is feasible, and no later than ten (10) days following each of the events set forth in the ordinance with reference to the procedure for the adoption or abolition of a tax and the effective dates of such an action, the city clerk of the city shall notify the Director of the Department of Finance and Administration of such event.

(b) (1) If any city in which a local sales and use tax has been imposed in the manner provided for in this subchapter shall thereafter change or alter its boundaries, the city clerk of the city shall forward to the director at least ninety (90) days before the effective date a certified copy of the ordinance adding or detaching territory from the city, which shall be accompanied by a map clearly showing the territory added or detached.

(2) After receipt of the ordinance and map, the tax imposed under this subchapter shall be effective in the added territory or abolished in the detached territory on the first day of the first month of the calendar quarter following the expiration of sixty (60) days' notice by the director to sellers.



§ 26-75-212 - Collection of tax.

(a) (1) (A) In each city where a local sales and use tax has been imposed in the manner provided by this subchapter, every retailer shall add the tax imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and the tax imposed by this subchapter to his or her sale price, and when added, the combined tax shall:

(i) Constitute a part of the price;

(ii) Be a debt of the purchaser to the retailer until paid; and

(iii) Be recoverable at law in the same manner as the purchase price.

(B) When the sale price in the city shall involve a fraction of a dollar, the two (2) combined taxes shall be added to the sale price.

(C) A retailer shall be entitled to the same discount with respect to tax remitted under this subchapter as is authorized for the collection and remission of gross receipts taxes to the State of Arkansas as authorized in § 26-52-503.

(2) (A) Any fraction of one cent (1cent(s)) of tax that is less than one-half of one cent (1/2 of 1cent(s)) shall not be collected.

(B) Any fraction of one cent (1cent(s)) of tax equal to one-half of one cent (1/2 of 1cent(s)) or more shall be collected as a whole one cent (1cent(s)) of tax.

(3) In the event that the General Assembly or the electors of the state shall either increase or decrease the rate of the state gross receipts tax, the combined rate of the state gross receipts tax and the local sales tax shall be the sum of the two (2) rates.

(b) The tax levied in this subchapter on new and used motor vehicles shall be collected by the Director of the Department of Finance and Administration directly from the purchaser in the manner prescribed in § 26-52-510.

(c) (1) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on the vendor's sales and use tax report.

(2) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(3) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(4) This subsection only applies to a tax collected by the director.



§ 26-75-213 - Resubmission of question of levy or repeal.

(a) (1) Except as provided in § 26-75-210 and in subsection (b) of this section, when the question of the levy or repeal of a city sales and use tax is submitted to the electors and the proposition is approved or defeated, the question shall not again be submitted to the electors by ordinance of the governing body of the city or by a petition of electors for a period of six (6) months from the date the question was last voted upon.

(2) A petition requesting that the question be submitted to the electors of the city shall contain the signatures of at least fifteen percent (15%) of the electors of the city as determined by the total number of votes cast for all candidates for mayor of the city at the last preceding general election.

(3) (A) The petition shall be filed with and verified by the city clerk.

(B) If the petition is found to be sufficient, the question shall be submitted to the electors at a special election on a date as may be requested by the petition.

(4) The special election shall be called in accordance with § 7-11-201 et seq. for a date not more than ninety (90) days from the date on which the city clerk certifies the sufficiency of the petition to the governing body of the city.

(b) In any city in which a local sales and use tax has been adopted in the manner provided for in this subchapter and all or any portion pledged to secure the payment of lease rentals or bonds as authorized by this subchapter, that portion of the tax pledged to the payment of lease rentals or bonds shall not be repealed, abolished, or reduced so long as the lease is in effect or any of the bonds are outstanding.



§ 26-75-214 - Administration, collection, etc., of tax.

(a) On and after the effective date of any tax imposed under the provisions of this subchapter, the Director of the Department of Finance and Administration shall perform all functions incidental to the administration, collection, enforcement, and operation of the tax.

(b) In addition to the state gross receipts tax and compensating tax, the director shall collect an additional tax under the authority of this subchapter on the receipts from the sale at retail or on the sale price or lease or rental price on the storage, use, distribution, or other consumption of all taxable items and services subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(c) (1) The tax imposed under this subchapter and the tax imposed under the gross receipts tax and compensating tax shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director not inconsistent with the provisions of this subchapter.

(2) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on his or her sales and use tax report.

(3) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(4) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(5) This subsection only applies to a tax collected by the director.

(d) On and after the effective date of any proposition to abolish such local sales and use tax in any city, the director shall comply with the proposition as provided in this subchapter.



§ 26-75-215 - Repeal of taxes upon levy of additional statewide gross receipts tax -- Exception.

(a) Subject to the provisions of subsection (b) of this section, if the General Assembly shall levy an additional statewide gross receipts tax of one percent (1%) or more, the governing body of any city which has levied a city sales and use tax pursuant to the authority granted in this subchapter, or under the provisions of § 26-75-301 et seq., § 26-75-501 et seq., or § 26-75-601 et seq., by ordinance approved by the governing body may repeal such city sales tax or city sales and use tax.

(b) In any city in which a local sales and use tax has been adopted in the manner provided for in this subchapter and all or any portion pledged to secure the payment of lease rentals or bonds as authorized by this subchapter, that portion of the tax pledged to the payment of lease rentals or bonds shall not be repealed, abolished, or reduced so long as the lease is in effect or any of the bonds are outstanding.



§ 26-75-216 - Applicability of tax.

(a) A city sales and use tax levied pursuant to the authority granted in this subchapter or in § 26-75-301 et seq. shall be applicable to sales of items and services sold by a business and shall be administered in accordance with the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) When a direct pay permit holder purchases tangible personal property or taxable services either from an Arkansas or out-of-state vendor for use, storage, consumption, or distribution in Arkansas, the permit holder shall accrue and remit the city sales and use tax, if any, pursuant to the sourcing rules in §§ 26-52-521 and 26-52-522.



§ 26-75-217 - Disposition of funds.

(a) (1) The Treasurer of State shall transmit to the treasurer or financial officer of each such city that city's share of local sales and use taxes collected under this subchapter periodically as promptly as feasible. Transmittals required under this subchapter shall be made at least monthly in each state fiscal year. Funds so transmitted may be used by the city for any purpose for which the city's general funds may be used.

(2) Before transmitting such funds, the Treasurer of State shall deduct three percent (3%) of the sum collected from each such city during such period as a charge by the state for its services specified in this subchapter, and the amount so deducted shall be deposited by the Treasurer of State to the credit of the account of the Constitutional Officers Fund and the State Central Services Fund.

(b) (1) The Treasurer of State is authorized to retain in the suspense account of any city a portion of the city's share of the tax collected under this subchapter. Such balance so retained in the suspense account shall not exceed five percent (5%) of the amount remitted to the city.

(2) The Treasurer of State is authorized to make refunds from the suspense account of any city for overpayments made to such accounts, after such refunds have been approved by the Director of the Department of Finance and Administration, and to redeem dishonored checks and drafts deposited to the credit of the suspense account of such cities.

(c) (1) When any city shall adopt the local sales and use tax and shall thereafter abolish such tax, the Treasurer of State shall retain in the suspense account of such city for a period of one (1) year five percent (5%) of the final remittance to such city at the time of termination of collection of such tax in the city to cover possible refunds for overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts.

(2) After one (1) year has elapsed after the effective date of abolishment of such tax, the Treasurer of State shall remit the balance of such account to the city and close the account. After this one-year period has lapsed and the account is closed, no refund will be allowed.

(d) Any moneys collected which as indicated by a certified copy of an ordinance of the city previously filed with the director and the Treasurer of State are pledged to secure lease rentals or the payment of bonds authorized by this subchapter shall not be deposited into the State Treasury but shall be deposited by the Treasurer of State into banks designated by the city as cash funds and transmitted to the city subject to the charges payable and retainage authorized in this section. Charges deducted shall be transmitted to the Treasurer of State, and amounts retained shall be retained by the Treasurer of State as cash funds.

(e) (1) Except for revenue collected under subdivision (e)(2) of this section, money collected from a tax on aviation fuel by a city where a regional airport as described by the Regional Airport Act, § 14-362-101 et seq., is located shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the regional airport located within the levying city or within the county and transmitted to the regional airport, subject to the charges by the state for its services as specified in this section.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this subsection.

(f) Except for revenue collected under subsection (e) of this section, money collected that is derived from a tax on aviation fuel levied by a city that is not dedicated to a specific purpose and may legally be used for any lawful purpose shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the city and transmitted directly to the publicly owned airport where the aviation fuel was sold, subject to the charges by the state for its services as specified in this section.



§ 26-75-218 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate reasonable rules and regulations not inconsistent with the provisions of this subchapter to implement the enforcement, administration, and collection of the taxes authorized in this subchapter.



§ 26-75-219 - Procedures and penalties for enforcement.

(a) The procedures and penalties used by the Director of the Department of Finance and Administration in enforcing any local tax imposed pursuant to this subchapter shall be the same as for the state gross receipts tax and compensating tax, except as specifically set out in this subchapter.

(b) (1) When property is seized by the director under the provisions of any law authorizing seizure of property of a taxpayer who is delinquent in payment of the taxes imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and when such taxpayer is also delinquent in payment of any tax imposed by this subchapter, the director shall sell sufficient property to pay the delinquent taxes and penalty due to any city under this subchapter in addition to that required to pay any amount due to the state under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The proceeds from such sale shall first be applied to all sums due to the state, and the remainder, if any, shall be applied to all sums due to the city.



§ 26-75-220 - Existing taxing powers not limited.

No provision of this subchapter shall be construed to abolish or limit existing powers of taxation of the city.



§ 26-75-221 - Existing city sales taxes.

(a) All city taxes adopted pursuant to § 26-75-301 et seq., § 26-75-501 et seq., or § 26-75-601 et seq., which are in effect on December 1, 1981, shall remain in full force and effect and are not repealed by the provisions of this subchapter except as to the administration, collection, enforcement, and operation of the tax as specifically set out in this subchapter.

(b) It is recognized by the General Assembly that several municipalities, such as North Little Rock, Siloam Springs, Mountain Home, Conway, Caddo Valley, and others, have enacted a sales and use tax pursuant to § 26-75-301 et seq. It is the intent of the General Assembly to affirm the validity of sales and use taxes adopted and enacted by those municipalities. It is provided further that for city sales and use taxes adopted pursuant to these statutes, the procedures for repeal and enforcement as set out in this subchapter shall hereinafter be applicable to any such tax adopted by any city pursuant to them.



§ 26-75-222 - Maximum tax limitation.

(a) (1) Any municipal general sales or use tax levied pursuant to this subchapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price from the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(2) A vendor shall be responsible for collecting and remitting the tax only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price from the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(b) (1) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on his or her sales and use tax report.

(2) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(3) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(c) This section only applies to a tax collected by the Director of the Department of Finance and Administration.



§ 26-75-223 - Administration of Local Sales and Use Tax Trust Fund.

(a) (1) There is created a trust fund for the remittance of local sales and use taxes which shall be known as the "Local Sales and Use Tax Trust Fund".

(2) (A) There is also created a trust fund which shall be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(B) (i) Money reported as local sales and use taxes which was collected in local taxing jurisdictions which are not immediately identifiable and money collected in local jurisdictions which have no tax shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(ii) When a local tax jurisdiction is identified for money which has been deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes, the money shall be transferred to the Local Sales and Use Tax Trust Fund.

(iii) When the total amount in the Identification Pending Trust Fund for Local Sales and Use Taxes exceeds fifty thousand dollars ($50,000), the Treasurer of State shall transfer any amount in excess of fifty thousand dollars ($50,000) to general revenues.

(C) (i) Money reported as local sales and use taxes which was collected by an out-of-state vendor and which is not identifiable shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes. Any such funds so deposited shall not be included for computation of transfer to general revenue in subdivision (a)(2)(B) of this section.

(ii) The Treasurer of State shall distribute unidentified local sales and use taxes collected by out-of-state vendors to the county treasurers and city treasurers as determined by their proportionate share of distribution from the Local Sales and Use Tax Trust Fund on a monthly basis.

(b) (1) The Treasurer of State as the administrator of the Local Sales and Use Tax Trust Fund shall review the flow of moneys through the Local Sales and Use Tax Trust Fund in the State Treasury for the purpose of estimating the amount of the moneys as may be surplus to the immediate requirements of the Local Sales and Use Tax Trust Fund.

(2) After making the estimate the administrator shall invest the estimated surplus amount in certificates of deposit issued by any financial institution located in the State of Arkansas. All interest income derived from the certificates of deposit shall be credited as trust fund income to the Local Sales and Use Tax Trust Fund.

(3) The Treasurer of State shall monthly transmit to the county treasurers and city treasurers their proportionate share of the interest derived from investment of the Local Sales and Use Tax Trust Fund.






Subchapter 3 - -- Sales Tax for Capital Improvements

§ 26-75-301 - Purpose.

(a) This subchapter is intended to supplement all constitutional provisions and other acts adopted for the acquiring, constructing, and equipping of capital improvements of a public nature and the issuance of bonds for the financing of capital improvements of a public nature.

(b) When applicable, in accordance with the provisions of this subchapter, this subchapter may be used by any city as an alternative, notwithstanding and without the necessity of compliance with any constitutional provision or any other act authorizing the city, or any commission or agency of the city, to issue bonds, for the purpose of financing the acquisition, construction, and equipment of capital improvements of a public nature.

(c) (1) This subchapter is intended to supplement and be levying authority for all Arkansas municipalities in addition to all other statutes authorizing municipal sales and use taxes.

(2) Collections of a tax levied by this subchapter may be used to secure the payment of bonds or for any purpose for which the municipality's general fund may be used or for a combination thereof.



§ 26-75-302 - Construction.

This subchapter shall be liberally construed to accomplish the purposes of this subchapter.



§ 26-75-303 - Definitions.

As used in this subchapter:

(1) "Acquire" means to obtain at any time by gift, purchase, or other arrangement any capital improvement of a public nature, or any portion of a capital improvement of a public nature, whether constructed and equipped before acquisition, partially constructed and equipped before acquisition, or being constructed and equipped at the time of acquisition, for such consideration and pursuant to such terms and conditions as the governing body shall determine;

(2) "Calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1;

(3) "Capital improvements of a public nature" means:

(A) Streets;

(B) Roads;

(C) Public parks;

(D) Port facilities;

(E) Tourism facilities;

(F) Airport facilities;

(G) Sewerage facilities;

(H) Waterworks facilities;

(I) Fire protection facilities;

(J) Convention center facilities;

(K) City halls;

(L) Courthouses;

(M) Police facilities;

(N) Public transit facilities;

(O) Auditoriums;

(P) Prisons;

(Q) Libraries;

(R) Hospital and nursing home facilities;

(S) Solid waste facilities;

(T) Sanitation facilities;

(U) Bridges;

(V) Electric facilities;

(W) Hydroelectric facilities;

(X) Facilities for the securing and developing of industry;

(Y) Natural gas facilities;

(Z) Parking facilities;

(AA) Public housing facilities;

(BB) Pollution control facilities;

(CC) Public education facilities;

(DD) Drainage facilities;

(EE) Pedestrian facilities;

(FF) Lakes;

(GG) Dams;

(HH) Waterways;

(II) Regional mobility authority surface transportation systems; and

(JJ) Research parks;

(4) (A) "City" means any city of the first class, city of the second class, or incorporated town of the State of Arkansas.

(B) (i) Any city in this state having a population of three thousand (3,000) or fewer inhabitants according to the most recent federal decennial census, located in a county that borders on the state line of another state, having in the city a designated historic district that is included in the National Registry of Historic Places, and which is certified by the State Parks, Recreation, and Travel Commission as having tourism as the major industry in the city, shall be deemed to be a city within the meaning of the term "city" as the same is provided in this subchapter.

(ii) Any city described in subdivision (4)(B)(i) of this section may levy a local sales, gross receipts, and use tax for the benefit of the city, in accordance with the provisions of this subchapter and in the same manner and procedures as provided in this subchapter;

(5) "Construct" means to build, in whole or in part, in such manner and by such method, including contracting to build and, if contracting, by negotiation or bidding upon such terms and pursuant to such advertising as the governing body determines under the circumstances existing at the time will most effectively serve the purposes of this subchapter;

(6) "Director" means the Director of the Department of Finance and Administration, or any successor of the director, or any authorized agent of the director;

(7) "Equip" means to install or place in or on any building or structure equipment of any and every kind, whether or not affixed, including, without limitation, building service equipment, fixtures, heating equipment, air conditioning equipment, machinery, furniture, furnishings, and personal property of every kind;

(8) "Facilities" means real, personal, or mixed property of any and every kind, including, without limitation, rights-of-way, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, buildings, and other improvements of every kind; and

(9) "Lease" means a lease of a capital improvement of a public nature by and between a city as lessee and another person as lessor, except as used in §§ 26-75-304 and 26-75-313.



§ 26-75-304 - Issuance of bonds.

(a) A city levying the tax permitted in this subchapter in addition to the authority existing under the laws of this state is authorized to acquire, construct, equip, reconstruct, extend, and improve capital improvements of a public nature, collectively referred to as a "project", within or near such city and is authorized to issue bonds to provide funds for accomplishing projects and to pledge all or any part of the revenues from the tax levied by such city pursuant to this subchapter to pay lease rentals or the principal of, interest on, and fees and expenses in connection with such bonds.

(b) Bonds issued by a city pursuant to this subchapter shall be authorized by ordinance of the governing body. The bonds may:

(1) Be coupon bonds payable to bearer or may be registered as to principal or as to principal and interest;

(2) Be exchangeable for bonds of another denomination;

(3) Be in such form and denominations;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(8) Bear interest at such rate or rates;

(9) Be payable in such medium of payment;

(10) Be subject to such terms of redemption; and

(11) Contain such other terms, covenants, and conditions, as the ordinance authorizing their issuance may provide including, without limitation, those pertaining to:

(A) The custody, investment, and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance of various funds and reserves;

(D) The nature and extent of the security and pledging of revenues;

(E) The rights, duties, and obligations of the city and the trustee for the holders and registered owners of the bonds; and

(F) The rights of the holders and registered owners of the bonds.

(c) There may be successive bond issues for the purpose of financing the same project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping projects already in existence, whether or not originally financed by bonds issued under this subchapter, and with each successive issue to be authorized as provided by this subchapter. Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the project facilities involved may be controlled by the ordinance authorizing the issuance of bonds under this subchapter. Subject to the provisions of this subchapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas. A copy of the ordinance authorizing bonds under this subchapter, certified by the clerk or recorder of the city, shall be filed with the Director of the Department of Finance and Administration and with the Treasurer of State.

(d) The bonds shall be executed by the mayor of the city and attested by the clerk or recorder of the city, by their manual or facsimile signatures. Coupons attached to the bonds shall be executed by the facsimile signature of the mayor. In case any of the officers whose signatures appear on the bonds or coupons cease to be such officers before delivery of the bonds or coupons, their signatures shall nevertheless be valid and sufficient for all purposes. The bonds shall be sealed with the seal of the city issuing the bonds.

(e) The bonds shall not be general obligations of the city involved but shall be special obligations secured and payable as provided in this subchapter. In no event shall the bonds constitute an indebtedness of the city within the meaning of any constitutional or statutory limitation. The principal of, and interest on, all bonds issued under the authority of this subchapter shall be secured by a pledge of, and shall be payable from, all or any part of the revenues derived from the tax levied by the city pursuant to this subchapter or from all or any part of the revenues derived from the operation of the project involved, if and to the extent permitted by other laws of the State of Arkansas authorizing the issuance of revenue bonds secured by the revenues of such facilities. The ordinance authorizing the issuance of bonds together with this subchapter shall constitute a contract by and between the city and the holders and registered owners of the bonds issued by the city under the authority of this subchapter, which contract, and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract, and the contract and all rights of the holders and registered owners of the bonds and the obligations of the city may be enforced by mandamus or by any other appropriate proceeding at law or in equity. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter.

(f) The ordinance authorizing the bonds may provide for the execution by the city with a bank or trust company, within or without the State of Arkansas, of a trust indenture. The trust indenture may control the priority between and among successive issues and series, and may contain any other terms, covenants, and conditions that are deemed desirable by the governing body including, without limitation, those pertaining to:

(1) The custody, investment, and application of the proceeds of bonds;

(2) The collection and disposition of revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the city and the trustee for the holders and registered owners of the bonds; and

(6) The rights of the holders and registered owners of the bonds.

(g) Bonds issued under the authority of this subchapter may be sold at public or private sale. If sold at public sale, the bonds shall be sold on sealed bids, and notice of the sale shall be published one (1) time in a newspaper having a general circulation throughout the State of Arkansas, at least ten (10) days prior to the date of the sale. In either case, the bonds may be sold at such price as the city may accept, including sale at a discount.

(h) Bonds issued under the authority of this subchapter are made securities in which insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds including capital in their control or belonging to them. Such bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is authorized by law. Any municipality or county, or any board, commission, or other authority duly established by any such municipality or county, or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly in its discretion may invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this subchapter, and bonds issued under the authority of this subchapter shall be eligible to secure the deposit of public funds.

(i) The principal of and interest on bonds issued under the authority of this subchapter shall be exempt from all state, county, school district, community college district, and municipal taxes. This exemption shall include income, property, inheritance, and estate taxes.

(j) Revenue bonds may be issued under this subchapter for the purpose of refunding any obligations issued under this subchapter or under the authority of any other law for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature. These refunding bonds may be combined with bonds issued under the provisions of this section into a single issue. When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations. If sold, the proceeds may be either applied to the payment of the obligations refunded or deposited in escrow for the retirement thereof. The ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby. These refunding bonds shall be issued and secured in the manner provided for other bonds issued under this subchapter and shall have all the attributes of these bonds.



§ 26-75-305 - Voters' approval of bonds.

No ordinance shall be passed by the governing body of a city under § 26-75-304 until a majority of the qualified electors of the city voting on the question shall have approved at an election called for that purpose and conducted in accordance with the general municipal election laws the principal amount of the bonds and the purpose for which the bonds will be issued.



§ 26-75-306 - Pledge of revenues.

Any city levying the tax as permitted in this subchapter is authorized to pledge all or any part of the revenues from the tax levied pursuant to this subchapter to the payment of lease rentals or principal of and interest on bonds issued by such city under the authority of any other law in effect for the purpose of providing all or part of the funds for the construction, reconstruction, extension, equipment, acquisition, or improvement of any capital improvements of a public nature, or on bonds issued to refund such bonds; and such bonds, including the refunding bonds, shall be deemed to have been authorized by this subchapter for purposes of §§ 26-75-307 -- 26-75-313.



§ 26-75-307 - Levying of tax.

(a) (1) The governing body of any city may adopt an ordinance levying a local sales or gross receipts and use tax in the amount of one-eighth of one percent (0.125%), one-fourth of one percent (0.25%), one-half of one percent (0.5%), three-fourths of one percent (0.75%), one percent (1%), or any combination of these amounts for the benefit of the city in accordance with the provisions of this subchapter.

(2) Each local sales or gross receipts and use tax authorized under this subchapter shall be adopted by ordinance or by petition as described in subsection (b) of this section and with the approval of the voters of the municipality in accordance with this subchapter.

(b) (1) A legal voter of a city may file a petition with the governing body of that city requesting a special election on the question of levying a local sales or gross receipts and use tax authorized under this subchapter in an amount as provided in subdivision (a)(1) of this section.

(2) The petition shall be signed by a number of the legal voters in the city that is no less than fifteen percent (15%) of the number of votes cast for the office of city clerk at the last preceding general election.



§ 26-75-308 - Special election to approve.

(a) (1) On the date of the filing of a petition described in § 26-75-307(b) or on the date of adoption of an ordinance levying a local sales and use tax for the benefit of the city, or within thirty (30) days following the filing of the petition described in § 26-75-307(b) or adoption of the ordinance, the city by ordinance shall provide for the calling and holding of a special election on the question in accordance with § 7-11-201 et seq.

(2) The special election shall be called for a date no later than one hundred twenty (120) days from the date of action of the governing body in establishing the date of special election.

(3) The governing body of the city shall notify the county board of election commissioners that the question has been referred to the vote of the people and shall submit a copy of the ballot title to the county board of election commissioners.

(b) (1) The ballot title to be used at the election shall be substantially in the following form:

Click here to view form

(2) The election shall be conducted in the manner provided by law for all other municipal elections unless otherwise specified in this subchapter.

(c) (1) The ballot title may also include an expiration date, and if adopted in this form, the tax shall cease to be levied on the date noted on the ballot.

(2) The expiration date shall be the last day of a calendar quarter unless the proceeds are pledged for the payment of bonds, in which case the tax shall terminate as otherwise provided by law.

(3) (A) (i) The governing body of a city may refer to the voters a change in the expiration date for the sales and use tax approved by the voters to extend the levy of the sales and use tax beyond the expiration date previously approved.

(ii) The proposed expiration date shall be the last day of the last month of a calendar quarter.

(B) If the governing body of a city refers a change in the expiration date for an existing sales and use tax levied under this subchapter to the voters, the governing body shall:

(i) Notify the county board of election commissioners that the measure has been referred to the voters; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the expiration date for a sales and use tax levied under this subchapter shall be conducted in the manner provided by law for all other municipal elections.

(ii) The results of the election under this subsection shall be certified, proclaimed, and subject to challenge under § 26-75-309.

(D) (i) To extend the sales and use tax levied under this subchapter to a new expiration date, the city shall notify the Director of the Department of Finance and Administration of the new expiration date that was approved by the voters after publication of the proclamation has occurred and at least ninety (90) days before the current expiration date of the sales and use tax.

(ii) The sales and use tax extended under this subdivision (c)(3) shall continue to be levied until the new expiration date.

(E) If the voters do not approve a change in the expiration date for the sales and use tax levied under this subchapter, the sales and use tax shall continue to be collected until the expiration date previously approved by the voters.

(F) An election to change the expiration date for a sales and use tax levied under this subchapter is not an election on the levy of the sales and use tax.

(d) (1) The ballot may indicate an effective date for the ordinance or petition or an effective date for the levy of the tax that is effective later than the effective date of the ordinance or petition under § 26-75-309(1)(D)(ii).

(2) The effective date of the ordinance or petition or the effective date of the levy of the tax delayed under subdivision (d)(1) of this section shall be:

(A) Stated in the ordinance or petition levying the tax and on the ballot; and

(B) Scheduled on the first day of the first month of a calendar quarter.

(3) The effective date of an ordinance or petition or a levy of the tax delayed under subdivision (d)(1) of this section shall not be delayed for more than thirty-six (36) months after the date the ordinance or petition would be effective under § 26-75-309(1)(D)(ii).

(e) (1) (A) The ballot may also indicate designated uses of the revenues derived from the sales or use tax.

(B) If the tax is approved, the proceeds shall only be used for the designated purposes.

(2) The proceeds may be used for other designated purposes if the electors approve a change in the designated use of the revenues by vote under this subsection.

(3) (A) The governing body of a city may refer to the voters a change in the designated use of revenues derived from a sales or use tax that was approved by the voters.

(B) If the governing body of a city refers a change in the designated use of revenues derived from a sales or use tax to the voters, the governing body shall:

(i) Notify the county board of election commissioners that the measure has been referred to the voters; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the designated use of revenues derived from a sales or use tax shall be conducted in the manner provided by law for all other municipal elections.

(ii) The results of an election under this subsection shall be certified, proclaimed, and subject to challenge under the procedures stated in § 26-75-309.

(4) If the voters approve a change in the designated use of revenues derived from a sales or use tax, the change in the designated use shall apply to all revenues collected on the first day of the calendar month following the expiration of the thirty-day challenge period under § 26-75-309.

(5) (A) If the voters do not approve a change in the designated use of revenues derived from a sales or use tax, the tax shall continue to be collected, and the revenues derived from the tax shall continue to be used for the purposes indicated in the ballot for the tax.

(B) An election to change the designated use of revenues derived from a sales or use tax shall not constitute an election on the levy of the tax.

(6) Any city that has levied a local sales and use tax under this subchapter with a portion of the revenues derived from the tax pledged to secure lease rentals or bonds may not change the tax to reduce the pledge in favor of the lease or bonds.



§ 26-75-309 - Effective date of ordinance.

In order to provide time for the preparations for election set forth in this subchapter and to provide for the accomplishment of the administrative duties of the Director of the Department of Finance and Administration, the following effective dates are applicable with reference to any such ordinance levying such tax:

(1) (A) The ordinance or petition described in § 26-75-307 levying the tax shall not be effective until after the election has been held.

(B) Following the election, the mayor of the city shall issue his or her proclamation of the results of the election with reference to the local sales and use tax, and the proclamation shall be published one (1) time in a newspaper having general circulation in the city.

(C) Any person desiring to challenge the results of the election as published in the proclamation shall file the challenge in the circuit court of the county where the city is located within thirty (30) days of the date of publication of the proclamation.

(D) (i) The mayor of the city shall notify the director after publication of the proclamation has occurred and ninety (90) days before the effective date of the tax.

(ii) If an election challenge is not filed within the thirty-day challenge period, the ordinance or petition described in § 26-75-307 shall become effective on the first day of the first month of the calendar quarter after a minimum of sixty (60) days' notice by the director to sellers and after the expiration of the full thirty-day period of challenge.

(iii) The effective date of the ordinance or petition may be delayed under § 26-75-308(d).

(E) The rate change shall become applicable on the first day of a quarter after one hundred twenty (120) days' notice by the director to sellers on a purchase from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog; and

(2) (A) In the event of an election contest, the tax shall be collected as prescribed in subdivision (1) of this section unless enjoined by a court order.

(B) A hearing of these matters of litigation shall be advanced on the docket of the court and disposed of at the earliest practicable time.



§ 26-75-310 - Abolishment of tax.

(a) (1) In any city in which a local sales and use tax has been adopted in the manner provided for in this subchapter and all or any portion pledged to secure the payment of lease rentals or bonds as authorized by this subchapter, that portion of the tax pledged to lease rentals or bonds shall not be abolished so long as the lease is effective or any of the bonds are outstanding.

(2) The bonds shall not be deemed outstanding to the extent that there are sufficient tax collections set aside to pay the bonds when due.

(b) The city may abolish all or that portion of the sales and use tax that is not pledged to lease rentals during which the lease is effective or to outstanding bonds:

(1) By a roll call vote of two-thirds (2/3) of all members elected to the governing body of the city, excluding the mayor, if the governing body of the city has determined that the purposes of the tax cannot be fulfilled or cannot continue to be fulfilled; or

(2) After an election called by:

(A) Action of the city's governing body; or

(B) A petition of the qualified voters in the city.

(c) The initiative procedures in Arkansas Constitution, Article 5, § 1, and any ordinances of the city's governing initiative procedures shall govern the petition of the qualified voters under subsection (b) of this section and the calling and holding of an election concerning the abolishment of the tax.

(d) The governing body of the city may call for an election under subsection (b) of this section according to the procedures set forth in this subchapter for the calling of the initial election on the question.

(e) (1) The ballot title for use in the election under subsection (b) of this section shall be substantially the same as indicated in § 26-75-308(b), except that the word "ABOLITION" shall be substituted for the word "ADOPTION" as it appears in the ballot title set forth in § 26-75-308(b).

(2) A ballot title that contains a question for qualified voters on whether to continue the levy of a local sales and use tax complies with this subsection.

(f) The effective dates of any affirmative vote by the qualified voters to abolish the tax under subsection (b) of this section shall correspond to the dates indicated in § 26-75-309 for the initial effective date of the tax.

(g) (1) The effective date of any affirmative vote by the governing body of the city to abolish the tax under subsection (b) of this section shall be on the first day of the calendar quarter after the expiration of ninety (90) days from the date a written statement signed by the chief executive officer of the city abolishing the tax is filed with the Director of the Department of Finance and Administration certifying that the governing body of the city has adopted an ordinance abolishing the tax.

(2) A copy of the ordinance shall be attached to the certificate.



§ 26-75-311 - Notification required.

(a) (1) As soon as is practicable, and no later than ten (10) days following each of the events set forth in the ordinance with reference to the procedure for the adoption or abolition of such tax and the effective dates of such action, the city clerk of the city shall notify the Director of the Department of Finance and Administration of such event.

(2) Accompanying the first of any such notices, the city clerk shall send to the director a map of the city clearly showing the boundaries of the city.

(b) (1) If any such city in which a local sales and use tax has been imposed in the manner provided for in this subchapter shall thereafter change or alter its boundaries, the city clerk of the city shall forward to the director at least ninety (90) days before the effective date a certified copy of the ordinance adding or detaching territory from the city, which shall be accompanied by a map clearly showing the territory added or detached.

(2) After receipt of the ordinance and the map, the tax imposed under this subchapter shall be effective in the added territory or abolished in the detached territory on the first day of the first month of the calendar quarter following the expiration of thirty (30) days from the date that the annexation or detachment becomes effective or after a minimum of sixty (60) days' notice by the director to sellers, whichever expires last.



§ 26-75-312 - Collection of tax.

(a) (1) In each city in which a local sales and use tax has been imposed in the manner provided by this subchapter, every retailer shall add the tax imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and the tax imposed by this subchapter to his or her sale price, and when added, the combined tax shall:

(A) Constitute a part of the price;

(B) Be a debt of the purchaser to the retailer until paid; and

(C) Be recoverable at law in the same manner as the purchase price.

(2) When the sale price in the city shall involve a fraction of a dollar, the two (2) combined taxes shall be added to the sale price.

(3) A retailer shall be entitled to the same discount with respect to tax remitted under this subchapter as is authorized for the collection and remission of gross receipts taxes to the State of Arkansas in § 26-52-503.

(b) (1) Any fraction of one cent (1cent(s)) of tax that is less than one-half of one cent (1/2cent(s)) shall not be collected.

(2) Any fraction of one cent (1cent(s)) of tax equal to one-half of one cent (1/2cent(s)) or more shall be collected as a whole one cent (1cent(s)) of tax.

(c) In the event the General Assembly or the electors of the state shall either increase or decrease the rate of the state gross receipts tax, the combined rate of state tax and the local sales tax shall be the sum of the two (2) rates.

(d) (1) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on the vendor's sales and use tax report.

(2) (A) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(B) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(3) This subsection applies only to taxes collected by the Director of the Department of Finance and Administration.



§ 26-75-313 - Disposition of funds.

(a) The Director of the Department of Finance and Administration shall maintain a record of the total amount of tax collected pursuant to this subchapter and other subchapters authorizing city sales taxes in each city and shall deposit all such revenues with the Treasurer of State.

(b) Any moneys collected by the director which as indicated by a certified copy of an ordinance of the city previously filed with the director and the Treasurer of State, are pledged to secure the payment of lease rentals or bonds authorized by this subchapter shall not be deposited into the State Treasury but shall be deposited by the Treasurer of State into banks designated by the city as cash funds and transmitted to the city subject to the charges payable to the State of Arkansas set forth in § 26-75-217.



§ 26-75-314 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate reasonable rules and regulations not inconsistent with the provisions of this subchapter to implement the enforcement, administration, and collection of the taxes authorized in this subchapter.



§ 26-75-315 - Existing taxing powers not limited.

No provision of this subchapter shall be so construed to abolish or limit existing powers of taxation of the city.



§ 26-75-316 - Excise tax on storage, use, or other consumption.

(a) In every city in which the local sales and use tax has been adopted pursuant to the provisions of this subchapter, there is imposed an excise tax on the storage, use, distribution, or other consumption within the city of tangible personal property and taxable services purchased, leased, or rented from any retailer outside the state after the effective date of the sales and use tax for storage, use, distribution, or other consumption in the city at a rate of one-half of one percent (1/2%) or at the rate of one percent (1%) of the sale price of the property and services, or in the case of leases or rentals of the lease or rental price, the rate of the use tax to correspond to the rate of the sales tax portion of the tax.

(b) The use tax portion of the local sales and use tax shall be collected according to the terms, procedures, and regulations of the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., except as otherwise provided.

(c) The tax imposed under this subchapter and the tax imposed under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq. and Arkansas Compensating Tax Act of 1949 § 26-53-101 et seq., shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the Director of the Department of Finance and Administration not inconsistent with the provisions of this subchapter.

(d) On and after the effective date of any proposition to abolish such local sales and use tax in any city, the director shall comply with the proposition as provided in this subchapter.



§ 26-75-317 - Existing city sales taxes.

(a) All city taxes adopted pursuant to this subchapter, § 26-75-501 et seq., or § 26-75-601 et seq., which are in effect on December 1, 1981, shall remain in full force and effect and are not repealed by the provisions of § 26-75-201 et seq., except as to the administration, collection, enforcement, and operation of the tax as specifically set out in § 26-75-201 et seq.

(b) It is recognized by the General Assembly that several municipalities such as North Little Rock, Siloam Springs, Mountain Home, Conway, Caddo Valley, and others have enacted a sales and use tax pursuant to this subchapter. It is the intent of the General Assembly to affirm the validity of sales and use taxes adopted and enacted by those municipalities. It is provided further that for city sales and use taxes adopted pursuant to these statutes, the procedures for repeal and enforcement as set out in § 26-75-201 et seq., shall be applicable to any such tax adopted by any city pursuant to them.



§ 26-75-318 - Administration of Local Sales and Use Tax Trust Fund.

(a) (1) There is created a trust fund for the remittance of local sales and use taxes which shall be known as the "Local Sales and Use Tax Trust Fund".

(2) (A) There is also created a trust fund which shall be known as the "Identification Pending Trust Fund for Local Sales and Use Taxes".

(B) (i) Money reported as local sales and use taxes which was collected in local taxing jurisdictions which are not immediately identifiable and money collected in local jurisdictions which have no tax shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(ii) When a local tax jurisdiction is identified for money which has been deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes, the money shall be transferred to the Local Sales and Use Tax Trust Fund.

(iii) When the total amount in the Identification Pending Trust Fund for Local Sales and Use Taxes exceeds fifty thousand dollars ($50,000), the Treasurer of State shall transfer any amount in excess of fifty thousand dollars ($50,000) to general revenues.

(C) (i) Money reported as local sales and use taxes which was collected by an out-of-state vendor and which is not identifiable shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes. Any such funds so deposited shall not be included for computation of transfer to general revenue in subdivision (a)(2)(B) of this section.

(ii) The Treasurer of State shall distribute unidentified local sales and use taxes collected by out-of-state vendors to the county treasurers and city treasurers as determined by their proportionate share of distribution from the Local Sales and Use Tax Trust Fund on a monthly basis.

(b) (1) The Treasurer of State as the administrator of the Local Sales and Use Tax Trust Fund shall review the flow of moneys through the Local Sales and Use Tax Trust Fund into the State Treasury for the purpose of estimating the amount of the moneys as may be surplus to the immediate requirements of the Local Sales and Use Tax Trust Fund.

(2) After making the estimate, the administrator shall invest the estimated surplus amount in certificates of deposit issued by any financial institution located in the State of Arkansas. All interest income derived from the certificates of deposit shall be credited as trust fund income to the Local Sales and Use Tax Trust Fund.

(3) The Treasurer of State shall monthly transmit to the county treasurers and city treasurers their proportionate share of the interest derived from investment of the Local Sales and Use Tax Trust Fund.



§ 26-75-319 - Maximum tax limitation.

(a) (1) Any municipal general sales or use tax levied pursuant to this subchapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(2) A vendor shall be responsible for collecting and remitting the tax only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(A) Motor vehicle;

(B) Aircraft;

(C) Watercraft;

(D) Modular home;

(E) Manufactured home; or

(F) Mobile home.

(b) (1) Each vendor who is liable for one (1) or more municipal sales or use taxes shall report a combined city sales tax and a combined city use tax on his or her sales and use tax report.

(2) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(3) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(c) This section only applies to a tax collected by the Director of the Department of Finance and Administration.



§ 26-75-320 - Procedures and penalties for enforcement.

(a) The procedures and penalties used by the Director of the Department of Finance and Administration in enforcing any local tax imposed pursuant to this subchapter shall be the same as for the gross receipts tax and compensating tax, as set out in the Arkansas Tax Procedure Act, § 26-18-101 et seq., except as specifically set out in this subchapter.

(b) (1) When property is seized by the director under the provisions of any law authorizing seizure of property of a taxpayer who is delinquent in payment of the taxes imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and when the taxpayer is also delinquent in payment of any tax imposed by this subchapter, the director shall sell sufficient property to pay the delinquent taxes and penalty due to any city under this subchapter in addition to that required to pay any amount due to the state under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The proceeds from the sale shall first be applied to all sums due to the state, and the remainder, if any, shall be applied to all sums due to the city.



§ 26-75-321 - Rebate.

A city shall provide in its ordinance authorized by this subchapter for a rebate from the city for taxes collected under this subchapter in excess of the tax on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of a:

(1) Motor vehicle;

(2) Aircraft;

(3) Watercraft;

(4) Modular home;

(5) Manufactured home; or

(6) Mobile home.






Subchapter 4 - -- Temporary Tax for Acquisition, Construction, or Improvement of Parks

§ 26-75-401 - Authority supplemental.

The authority granted in this subchapter to cities and towns to levy a gross receipts and compensating tax shall be supplemental and in addition to any other authority of cities and towns to levy gross receipts and compensating taxes.



§ 26-75-402 - Other provisions applicable.

(a) The provisions of §§ 26-74-220, 26-75-207 -- 26-75-212, and 26-75-222 shall be applicable to any tax levied under this subchapter.

(b) Section 26-75-213 shall be applicable to the resubmission of the question of the levy or repeal of the local sales and use tax authorized by this subchapter.



§ 26-75-403 - Tax authorized.

(a) (1) The governing body of any city of the first class, city of the second class, or incorporated town in the state by ordinance may levy a temporary local sales and use tax of either one percent (1%) or one-half of one percent (1/2%) for the purpose of providing funds for the acquisition, construction, or improvement of parks and recreation facilities within the city or town.

(2) Such a tax may be levied for any period not to exceed two (2) years.

(b) The ordinance levying the tax shall state the period for which the tax shall be levied and collected and shall contain a description of parks and recreation facilities to be acquired, constructed, or improved with the revenues from the tax.

(c) Any tax levied pursuant to the authority granted in this section shall be effective only after approval of the tax by the qualified electors of such city or town in the manner provided in this subchapter.



§ 26-75-404 - Election requirements and procedure.

(a) (1) When the governing body of any city or town adopts an ordinance levying a local sales and use tax as authorized in this subchapter, the governing body either in the ordinance levying the tax or in a separate ordinance shall provide for submission of the question of the levy to the qualified electors of the city or town either at the next regular municipal election or at a special election.

(2) If the ordinance provides for submitting the question at a special election, the election shall be called in accordance with § 7-11-201 et seq. for a date not more than ninety (90) days from the date of the adoption of the ordinance calling the special election.

(b) The governing body of the city or town shall notify the county board of election commissioners that the question of the levy of the tax has been referred to a vote of the people at the next regular municipal election or at a special election to be held on the date set by ordinance and shall submit a copy of the ballot title to the county board of election commissioners.

(c) The ballot title to be used at the election shall be in substantially the following form:

"[] FOR the levy of a temporary one percent (1%) (one-half of one percent (1/2 of 1%)) local sales and use tax for a period of .....within .... (name of city) for construction and improvement of public parks and recreation facilities."

"[] AGAINST the levy of a temporary one percent (1%) (one-half of one percent (1/2 of 1%)) local sales and use tax for a period of .....within .... (name of city) for construction and improvement of public parks and recreation facilities."

(d) (1) Following the election, the mayor of the city or town shall issue a proclamation of the results of the election, and the proclamation shall be published one (1) time in a newspaper having general circulation in the city or town.

(2) (A) If a majority of the electors voting on the issue vote against the levy of the tax, the tax shall not be levied, and the question of the levy of a tax under this subchapter shall not again be submitted to the electors of the city or town for one (1) year.

(B) If a majority of the electors voting on the issue vote for the levy of the tax, the tax shall be levied and collected as provided for in this subchapter for the period prescribed in the ordinance.

(3) (A) A person desiring to challenge the results of the election shall file the challenge in the circuit court of the county where the city or town is located within thirty (30) days of the date of publication of the proclamation.

(B) (i) (a) The mayor of the city or town shall notify the Director of the Department of Finance and Administration of the rate change after publication of the proclamation has occurred and ninety (90) days before the effective date of the tax.

(b) If no election challenge is filed within the thirty-day challenge period, the ordinance shall become effective on the first day of the first month of the calendar quarter after a minimum of sixty (60) days' notice by the director to sellers and after the expiration of the thirty-day period for challenge of the results of the election.

(c) In the case of a purchase made from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog, the applicable date will be the first day of the quarter after a minimum of one hundred twenty (120) days' notice by the director to sellers.

(ii) In the event of an election contest, the tax shall be collected as prescribed in subdivision (d)(3)(B)(i) of this section.

(e) (1) If a majority of electors voting on the issue vote "FOR" the levy of the tax, a copy of the mayor's proclamation of the results of the election shall be transmitted to the director within ten (10) days after the election.

(2) (A) At the time of transmitting the proclamation, the clerk shall also send to the director a map of the city or town clearly showing the boundaries of the city or town.

(B) (i) If any such city or town shall thereafter change or alter its boundaries, the city or town clerk shall forward to the director ninety (90) days before the effective date of the boundary changes a certified copy of the ordinance adding or detaching territory from the city or town, and the ordinance shall be accompanied by a map clearly showing the territory added or detached.

(ii) After receipt of the ordinance and map, the tax imposed under this subchapter shall be effective in the added territory or abolished in the detached territory on the first day of the first month of the calendar quarter following the expiration of thirty (30) days from the date that the annexation or detachment becomes effective or after a minimum of sixty (60) days' notice by the director to sellers, whichever expires last.



§ 26-75-405 - Items subject to tax.

(a) When any city or town levies a sales and use tax pursuant to the authority granted in this subchapter, the tax shall be levied upon the same sales and the same items and services as are subject to taxation under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) The local sales and use tax authorized by this subchapter will apply in the same manner as set out in § 26-75-216 as § 26-75-216 modifies the levy and collection of the tax.



§ 26-75-406 - Manner of collection.

(a) (1) In each city or town in which a local sales and use tax has been imposed in the manner provided by this subchapter, every retailer shall add the tax imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and this subchapter to the retailer's sale price.

(2) When added, the combined tax shall:

(A) Constitute a part of the price;

(B) Be a debt of the purchaser to the retailer until paid; and

(C) Be recoverable at law in the same manner as the purchase price.

(b) (1) Retailers shall collect and remit the tax levied by any city or town pursuant to this subchapter in the same manner and at the same time as the state gross receipts tax or compensating tax is collected and remitted.

(2) The tax levied in this section on motor vehicles shall be collected by the Director of the Department of Finance and Administration directly from the purchaser in the same manner as the state gross receipts tax.

(c) (1) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on the vendor's sales and use tax report.

(2) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(3) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(4) This provision applies only to taxes collected by the director.



§ 26-75-407 - Disposition of taxes.

(a) The Director of the Department of Finance and Administration shall deposit all local sales and use taxes collected under this subchapter with the Treasurer of State.

(b) All deposits and transfers shall be made in the same manner and subject to the same charges and retainage as set forth in § 26-74-214.



§ 26-75-408 - Use of funds.

(a) All revenues received by a city or town from taxes levied pursuant to the authority granted in this subchapter shall be deposited into the city or town treasury and credited to a special account and shall be used for the acquisition, construction, or improvement of parks and recreational facilities within the municipality as prescribed in the levying ordinance.

(b) Any balance remaining in the special account described in subsection (a) of this section after the projects prescribed in the levying ordinance have been completed and paid for shall be used for maintenance and upkeep of municipal parks and recreational facilities.



§ 26-75-409 - Administration, etc.

(a) (1) On and after the effective date of any tax imposed pursuant to the provisions of this subchapter, the Director of the Department of Finance and Administration shall perform all functions incidental to the administration, collection, enforcement, and operation of the tax.

(2) The director shall collect taxes levied pursuant to this subchapter at the same time and in the same manner as the director collects the state gross receipts tax and the state compensating tax.

(b) When notified that any tax levied under this subchapter has expired or has been abolished, the director shall cease to collect the tax as provided in this subchapter.



§ 26-75-410 - Rules and regulations.

The Director of the Department of Finance and Administration shall adopt appropriate rules and regulations not inconsistent with the provisions of this subchapter to implement the enforcement, administration, and collection of the taxes authorized in this subchapter.



§ 26-75-411 - Definition.

As used in this subchapter, "calendar quarter" means the three-month period beginning on January 1, April 1, July 1, or October 1.






Subchapter 5 - -- Gross Receipts Tax Generally

§ 26-75-501 - Tax additional.

The tax authorized by this subchapter shall be in addition to all other fees and taxes which cities of the first class and cities of the second class are now authorized by law to levy, whether levied in the form of excise, license, or privilege taxes.



§ 26-75-502 - Authority to levy.

(a) Any city of the first class or city of the second class having a population of not more than forty thousand (40,000) persons according to the most recent federal census and that has been or may in the future be designated as a model city under the Demonstration Cities and Metropolitan Development Act of 1966, 42 U.S.C. § 3301 et seq., by an ordinance passed by its governing body, may levy a tax for the benefit of the city of not to exceed one percent (1%) on gross proceeds or gross receipts derived from sales, as such sales and gross proceeds or gross receipts are defined in the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) Rules and regulations promulgated by the Director of the Department of Finance and Administration for the State of Arkansas in connection with the collection and administration of the state gross receipts tax shall be equally applicable with respect to any tax levied under this subchapter.

(c) The ordinance authorizing the levy of the tax shall set the rate of the tax within the limits authorized in this subchapter.

(d) The operation of any ordinance levying the tax shall be subject to approval of the voters as required in § 26-75-503.

(e) After initial adoption of the tax as provided in this subchapter, that tax rate may be increased by the city under the same procedure but not to exceed the maximum prescribed in this subchapter.



§ 26-75-503 - Election requirements.

(a) An ordinance of a city of the first class or city of the second class as provided in § 26-75-502 shall not become operative until approved in an election in the city levying such a tax.

(b) An election shall be held in the levying city on the question of whether the ordinance shall become effective within sixty (60) days after the receipt of a certified copy of the ordinance and shall be conducted in the manner prescribed by law for holding state, county, or municipal elections, so far as the manner may be applicable.

(c) A majority vote of those voting in the election shall determine whether the ordinance shall be operative.

(d) (1) If the majority vote "FOR" the ordinance, it shall be deemed to be operative on the date that the governing body of the city makes its official canvass of the election returns.

(2) However, no such tax shall be collected under any such ordinance until the first day of a calendar quarter after a minimum of sixty (60) days' notice by the Director of the Department of Finance and Administration to sellers.

(3) For a purchase made from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog, the tax shall be collected on the first day of the quarter after a minimum of one hundred twenty (120) days' notice by the director to sellers.

(e) Prior to the election the ordinance shall be published one (1) time a week for at least three (3) weeks in at least one (1) newspaper published in the city in which the election is to be held.

(f) If a city shall hold an election as provided in this section and if the ordinance shall be rejected, no other election on the ordinance shall be held by the city for a period of one (1) year from the date of holding the prior election.



§ 26-75-504 - Certification of tax.

When the levy of the tax authorized in this subchapter has been approved in a city of the first class or city of the second class as provided in this subchapter, the governing body of the city shall certify to the Director of the Department of Finance and Administration that such tax has become operative and shall furnish to the director the rate of the tax, including any limitations thereon, and the date on which it shall become operative.



§ 26-75-505 - Collection of tax.

(a) The Director of the Department of Finance and Administration shall collect the tax levied under this subchapter concurrently with and in the same manner as taxes collected under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) This additional tax shall be collected by the director for the benefit of the city and shall be deposited into the Local Sales and Use Tax Trust Fund for distribution back to the city.



§ 26-75-506 - Disposition of revenues.

(a) All revenues collected by the Director of the Department of Finance and Administration pursuant to the provisions of this subchapter, less three percent (3%) thereof which shall be deducted as a cost of collection and deposited into the State Treasury to the credit of the Constitutional Officers Fund and the State Central Services Fund, shall be remitted by the director to the levying city at the same time the director remits sales tax revenues to the State Treasury.

(b) All funds remitted to the levying city under the provisions of this subchapter shall be deposited into the city general fund of the levying city and used for the purposes prescribed by law.

(c) (1) Except for revenue collected under subdivision (c)(2) of this section, money collected from a tax on aviation fuel levied by a city where a regional airport as described by the Regional Airport Act, § 14-362-101 et seq., is located shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the regional airport located within the levying city or within the county and transmitted to the regional airport, subject to the charges by the state for its services as specified in this section.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this subsection.

(d) Except for revenue collected under subsection (c) of this section, money collected that is derived from a tax on aviation fuel levied by a city that is not dedicated to a specific purpose and may legally be used for any lawful purpose shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the city and transmitted directly to the publicly owned airport where the aviation fuel was sold, subject to the charges by the state for its services as specified in this section.



§ 26-75-507 - Repeal of tax.

Any ordinance of a city adopted pursuant to the authority granted in this subchapter may be repealed in the same manner as is provided in this subchapter for its adoption.



§ 26-75-508 - Levy of use tax.

(a) In all cities of the first class or cities of the second class that have adopted an ordinance prior to January 1, 1995, levying a local sales tax as provided in § 26-75-502, there is also levied a local compensating use tax.

(b) The rate of the use tax levied by this section shall be equal to the rate of the sales tax levied by the city.

(c) The use tax levied under this section and the local sales tax levied under § 26-75-502 shall be administered and enforced in accordance with the provisions of §§ 26-75-223 and 26-75-312.






Subchapter 6 - -- Advertising and Promotion Commission Act

§ 26-75-601 - Penalty.

Any person or entity liable for the additional one percent (1%) gross receipts tax authorized by this subchapter to be levied by cities of the first class in which is located a city park of one thousand (1,000) acres or more shall be subject to a fine of fifty dollars ($50.00) per day for each day the person or entity fails to remit the tax after its due date.



§ 26-75-602 - Gross receipts taxes authorized.

(a) Any city of the first class, city of the second class, or incorporated town by ordinance of the governing body thereof may levy a tax not to exceed three percent (3%) upon the gross receipts or gross proceeds identified in subsection (c) of this section.

(b) Any city of the first class in which is located a city park of one thousand (1,000) acres or more in a like manner may levy an additional tax of one percent (1%) upon the gross receipts or gross proceeds identified in subsection (c) of this section. Revenues collected from this additional tax shall be used by the city parks and recreation department for the promotion and development of city parks and recreation areas.

(c) The tax authorized in this subchapter shall be upon any one (1) or more of the following, as specified in the levying ordinance:

(1) The gross receipts or gross proceeds from renting, leasing, or otherwise furnishing hotel, motel, house, cabin, bed and breakfast, campground, condominium, or other similar rental accommodations for sleeping, meeting, or party room facilities for profit in such city or town, but such accommodations shall not include the rental or lease of such accommodations for periods of thirty (30) days or more; and

(2) The portion of the gross receipts or gross proceeds received by restaurants, cafes, cafeterias, delicatessens, drive-in restaurants, carry-out restaurants, concession stands, convenience stores, grocery store-restaurants, or similar businesses as shall be defined in the levying ordinance from the sale of prepared food and beverages for on-premises or off-premises consumption, but such tax shall not apply to such gross receipts or gross proceeds of organizations qualified under 26 U.S.C. § 501(c)(3).



§ 26-75-603 - Collection of tax.

(a) From the effective date of the levying ordinance, the tax so levied shall be paid by the persons, firms, and corporations liable therefor and shall be collected by the advertising and promotion commission of the levying city or by a designated agent of the commission in the same manner and at the same time as the tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(b) (1) The person paying the tax shall report and remit it upon forms provided by the commission and as directed by the commission. The rules, regulations, forms of notice, assessment procedures, and the enforcement and collection of the tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq. and the Arkansas Tax Procedure Act, § 26-18-101 et seq., so far as practicable shall be applicable with respect to the enforcement and collection of the tax levied pursuant to the authority of this subchapter.

(2) However, the administration and enforcement and all actions shall be by and in the name of the commission through the proper commission officials or agents. The commission shall have the authority to sue and be sued in its name.

(3) The Department of Finance and Administration shall have no authority to enforce or collect the tax levied pursuant to this subchapter.

(c) The levying city is authorized to adopt ordinances consistent with and in similar form to the Arkansas Tax Procedure Act, § 26-18-101 et seq., to enable the commission or its agent to enforce the tax through examination of records, notices of proposed and final assessment, and administrative hearings on proposed assessments. The levying city is also authorized to adopt ordinances which enable the commission to:

(1) Assess penalties and interest against taxpayers who fail to timely report or pay the tax. The penalty is equal to five percent (5%) of the unpaid tax amount per month not to exceed a total assessment of thirty-five percent (35%) of the unpaid tax. Simple interest on unpaid taxes shall be assessed at the rate of ten percent (10%) per annum;

(2) Assess unpaid or unreported tax within three (3) years of the date the tax is due;

(3) Provide for judicial relief from proposed assessments in accordance with subsection (d) of this section; and

(4) Issue certificates of indebtedness in accordance with subdivision (c)(3) of this section.

(d) (1) Within thirty (30) days of the issuance of the notice and demand for payment of a deficiency in tax established by a final determination of the hearing officer, a taxpayer may seek judicial relief from the final determination by either:

(A) Paying under protest the amount of the deficiency, plus penalty and interest determined by the commission to be due, and filing a suit to recover that amount within one (1) year from the date of payment under protest; or

(B) (i) Filing with the commission a bond in double the amount of the tax deficiency due and by filing suit within thirty (30) days thereafter to stay the effect of the commission's determination.

(ii) The bond shall be subject to the condition that the taxpayer shall file suit within thirty (30) days after filing the bond, shall faithfully and diligently prosecute the suit to a final determination, and shall pay any deficiency found by the court to be due and any court costs assessed against the taxpayer.

(iii) A taxpayer's failure to file suit, diligently prosecute the suit, or pay any tax deficiency and court costs, as required by this subsection, shall result in the forfeiture of the bond in the amount of the assessment and assessed court costs.

(2) The method provided in this section is the exclusive method for seeking relief from a written decision of the commission establishing a deficiency in tax. No injunction shall issue to stay proceedings for assessment or collection of this tax.

(e) (1) If a taxpayer does not timely and properly pursue the taxpayer's remedies seeking relief from a decision of the commission and a final assessment is made against the taxpayer, or if the taxpayer fails to pay the deficiency assessed upon notice and demand, then the commission as soon as practicable thereafter shall issue to the circuit clerk of the county where the taxpayer's business is located a certificate of indebtedness certifying that the person named therein is indebted to the commission for the amount of the tax established by the commission as due.

(2) The circuit clerk shall enter immediately upon the circuit court judgment docket:

(A) The name of the delinquent taxpayer;

(B) The amount certified as being due;

(C) The name of the tax; and

(D) The date of entry upon the judgment docket.

(3) The entry of the certificate of indebtedness shall have the same force and effect as the entry of a judgment rendered by the circuit court. This entry shall constitute the commission's lien upon the title of any real and personal property of the taxpayer in the county where the certificate of indebtedness is recorded.

(4) The certificate of indebtedness authorized by this subsection shall continue in force for ten (10) years from the date of recording and shall automatically expire after the ten-year period has run. Actions on the lien on the certificate of indebtedness shall be commenced within ten (10) years after the date of recording of the certificate, and not afterward.

(5) The commission shall have all remedies and may take all proceedings for the collection of the tax which may be taken for the recovery of a judgment at law.

(f) The provisions of subsections (d) and (e) of this section shall be effective only when the levying city adopts an ordinance which specifically provides that these provisions shall be utilized by the commission in enforcing the tax.



§ 26-75-604 - Disposition of revenues.

(a) All taxes, interest, penalties, and costs collected pursuant to a tax levied by the city as authorized in this subchapter shall be credited to the city advertising and promotion fund which shall be created by the ordinance levying the tax in the city.

(b) When the electors of any city levy a gross receipts tax on hotels and restaurants, and the ballot dedicates the tax for the development, construction, and maintenance of city parks, the proceeds of the tax shall not be deposited into the city advertising and promotion fund but shall be deposited into a special fund to be used for the development, construction, and maintenance of city parks. The funds shall be disbursed by the mayor upon approval of the city council.

(c) When the electors of any city levy a gross receipts tax as set forth in subsection (b) of this section, and when the electors of that city have pledged some or all of the proceeds thereof to the repayment of bonds as set forth in § 26-75-606(b)(1) and (2) or § 26-75-613(a)(2), the proceeds so pledged shall be deposited into the city advertising and promotion fund and distributed by the city advertising and promotion commission in accordance with the pledge and enactment of the electors.



§ 26-75-605 - Advertising and promotion commissions.

(a) Any municipality levying a tax pursuant to this subchapter shall create by ordinance a municipal advertising and promotion commission, to be composed of seven (7) members, as follows:

(1) (A) Four (4) members shall be owners or managers of businesses in the tourism industry, and the owner or manager shall reside in the levying municipality or, if the governing body of the municipality provides for by ordinance, the owner or manager may reside outside of the municipality but within the county where the municipality is located.

(B) At least three (3) of these members shall be owners or managers of hotels, motels, or restaurants and shall serve for staggered terms of four (4) years;

(2) Two (2) members of the commission shall be members of the governing body of the municipality and selected by the governing body and shall serve at the will of the governing body; and

(3) One (1) member shall be from the public at large who shall reside within the levying municipality or in the county of the levying municipality and shall serve for a term of four (4) years.

(b) In the case of a city creating the commission authorized in this section after March 4, 1993, the initial members of the commission shall be selected as follows:

(1) The four (4) tourism industry positions provided for in subdivision (a)(1) of this section shall be filled by appointment made by the governing body of the city for staggered terms so that:

(A) One (1) member will serve for a term of one (1) year;

(B) One (1) for a term of two (2) years;

(C) One (1) for a term of three (3) years; and

(D) One (1) for a term of four (4) years.

(2) The at-large position provided for in subdivision (a)(3) of this section shall be filled by nomination by the chief administrator of the city and approval by the governing body of the city.

(c) (1) In the case of a city in which a city advertising and promotion commission exists on March 4, 1993, the members of the commission shall continue in office for the balance of the terms to which they have been previously appointed.

(2) However, if on that date no commission member has been appointed to hold an at-large position, the mayor shall designate one (1) of the commission members who is also a member of the governing body of the city to fill the at-large position provided for in subdivision (a)(3) of this section for a term of not longer than one (1) year.

(d) Whether resulting from expiration of a regular term or otherwise, a vacancy on the commission in any of the four (4) tourism industry positions provided for in subdivision (a)(1) of this section or in the at-large position provided for in subdivision (a)(3) of this section shall be filled by appointment made by the remaining members of the commission, with the approval of the governing body of the city.



§ 26-75-606 - Use of funds collected.

(a) (1) (A) In the manner as shall be determined by the municipal advertising and promotion commission, all funds credited to the city advertising and promotion fund pursuant to this subchapter shall be used for the:

(i) Advertising and promoting of the city and its environs;

(ii) Construction, reconstruction, extension, equipment, improvement, maintenance, repair, and operation of a convention center;

(iii) Operation of tourist promotion facilities in the city or the county where the city is located if the city owns an interest in the convention center or facility, and facilities necessary for, supporting, or otherwise pertaining to, a convention center; or

(iv) Payment of the principal of, interest on, and fees and expenses in connection with bonds as provided in this subchapter.

(B) The commission may engage such personnel and agencies and incur such administrative costs as it deems necessary to conduct its business.

(2) (A) The commission is the body that determines the use of the city advertising and promotion fund.

(B) Pursuant to this section, if the commission determines that funding of the arts is necessary for or supporting of its city's advertising and promotion endeavors, the commission may use its funds derived from the hotel and restaurant tax.

(3) (A) The commission may purchase, own, operate, sell, lease, contract, or otherwise deal in or dispose of real property, buildings, improvements, or facilities of any nature in accordance with this subchapter.

(B) If the commission is dissolved, the city shall assume the authority under subdivision (a)(3)(A) of this section.

(b) (1) (A) Any city of the first class that may levy and does levy a tax pursuant to this subchapter may use or pledge all or any part of the revenues derived from the tax for the purposes prescribed in this subchapter or for the operation of tourist-oriented facilities, including, but not limited to, theme parks and other family entertainment facilities or for the retirement of bonds issued for the establishment and operation of other tourist-oriented facilities, including, but not limited to, theme parks and other family entertainment facilities.

(B) These revenues shall be used or pledged for the purposes authorized in this subsection only upon approval of the commission created pursuant to this subchapter.

(2) Funds credited to the city advertising and promotion fund pursuant to this subchapter may be used, spent, or pledged by the commission, in addition to all other purposes prescribed in this subchapter, on and for the construction, reconstruction, repair, maintenance, improvement, equipping, and operation of public recreation facilities in the city or the county where the city is located if the city owns an interest in the center or facility, including, but not limited to, facilities constituting city parks and also for the payment of the principal of, interest on, and fees and expenses in connection with bonds as provided in this subchapter in the manner as shall be determined by the commission for the purpose of such payment.

(c) (1) All local taxes levied as authorized in § 26-75-602(a) shall be credited to the city advertising and promotion fund and shall be used for the purposes described in subsections (a) and (b) of this section.

(2) The taxes shall not be used:

(A) For general capital improvements within the city or county;

(B) For the costs associated with the general operation of the city or county; or

(C) For general subsidy of any civic group or the chamber of commerce.

(3) However, the commission may contract with such groups to provide to the commission actual services that are connected with tourism events or conventions.

(4) The authorization and limitations contained in this subsection shall be reasonably construed so as to provide funds for promoting and encouraging tourism and conventions while not allowing such special revenues to be utilized for expenditures that are normally paid from general revenues of the city.



§ 26-75-607 - Authority to issue bonds.

Cities of the first class levying the tax and creating the commission as permitted in this subchapter are authorized to:

(1) Acquire sites for, construct, reconstruct, extend, equip, improve, maintain, and operate convention centers and facilities necessary for, supporting, or otherwise pertaining to, convention centers which are collectively referred to in this section as "convention center projects" in such cities; and

(2) Issue bonds to provide funds for accomplishing convention center projects and to pledge all or any part of the revenues from the tax levied by the city pursuant to this subchapter to pay the principal of, interest on, and fees and expenses in connection with the bonds.



§ 26-75-608 - Issuance of bonds.

(a) Bonds issued by a municipality pursuant to this subchapter shall be authorized by ordinance of the governing body of the city.

(b) The bonds may:

(1) Be in registered or other form;

(2) Be exchangeable for bonds of another denomination;

(3) Be in such form and denominations;

(4) Be made payable at such places within or without the state;

(5) Be issued in one (1) or more series;

(6) Bear such date or dates;

(7) Mature at such time or times, not exceeding forty (40) years from their respective dates;

(8) Bear interest at such rate or rates;

(9) Be payable in such medium of payment;

(10) Be subject to such terms of redemption; and

(11) Contain such other terms, covenants, and conditions, as the ordinance authorizing their issuance may provide, including, without limitation, those pertaining to:

(A) The custody and application of the proceeds of the bonds;

(B) The collection and disposition of revenues;

(C) The maintenance and investment of various funds and reserves;

(D) The nature and extent of the security and pledging of revenues;

(E) The rights, duties, and obligations of the municipality and the trustee for the holders and registered owners of the bonds; and

(F) The rights of the holders and registered owners of the bonds.

(c) There may be successive bond issues for the purpose of financing the same convention center project, and there may be successive bond issues for financing the cost of reconstructing, replacing, constructing additions to, extending, improving, and equipping convention center projects already in existence, whether or not originally financed by bonds issued under this subchapter and with each successive issue to be authorized as provided by this subchapter. Priority between and among issues and successive issues as to security of the pledge of revenues and lien on the convention center project facilities involved may be controlled by the ordinance authorizing the issuance of bonds under this subchapter. Subject to the provisions of this subchapter pertaining to registration, the bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas.



§ 26-75-609 - Execution of bonds.

The bonds shall be executed in the manner provided by the Registered Public Obligations Act of Arkansas, § 19-9-401 et seq., as that act may be amended.



§ 26-75-610 - Nature of bonds generally.

(a) (1) The bonds shall not be general obligations of the city involved, but shall be special obligations secured and payable as provided in this subchapter.

(2) In no event shall the bonds constitute an indebtedness of the city within the meaning of any constitutional or statutory limitation.

(b) The principal of and interest on all bonds issued under the authority of this subchapter shall be secured by a pledge of and shall be payable from all or any part of the revenues derived from the tax levied by the city pursuant to this subchapter or from all or any part of the revenues derived from the operation of the convention center project involved.

(c) The ordinance authorizing the issuance of bonds together with this subchapter shall constitute a contract by and between the city and the holders and registered owners of all bonds issued by the city under the authority of this subchapter, which contract and all covenants, agreements, and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of the contract.

(d) The contract and all rights of the holders and registered owners of the bonds and the obligations of the city may be enforced by mandamus or any other appropriate proceeding at law or in equity.

(e) It shall be plainly stated on the face of each bond that it has been issued under the provisions of this subchapter.



§ 26-75-611 - Bonds as securities.

(a) Bonds issued under the authority of this subchapter are made securities in which insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

(b) These bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of this state for any purpose for which the deposit of bonds or obligations of the state is authorized by law.

(c) Any municipality or county, or any board, commission, or other authority established by any municipality or county, or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly in its discretion may invest any of its funds not immediately needed for its purposes in bonds issued under the authority of this subchapter.

(d) Bonds issued under the authority of this subchapter shall be eligible to secure the deposit of public funds.



§ 26-75-612 - Tax exemption for bonds.

(a) The principal of and interest on bonds issued under the authority of this subchapter shall be exempt from all state, county, and municipal taxes.

(b) This exemption shall include income, inheritance, and estate taxes.



§ 26-75-613 - Pledge of revenues.

(a) (1) Any city of the first class levying the tax and creating the commission as permitted in this subchapter is authorized to pledge all or any part of the revenues from the tax levied pursuant to this subchapter to the payment of principal of and interest on bonds issued by the city under the authority of any other law in effect, for the purpose of providing all, or part of, the funds for the acquisition, construction, reconstruction, extension, equipment, improvement, maintenance, or operation of any facility including, without limitation, auditoriums and parking facilities, which will be operated as a part of, or operated or utilized in connection with, or in support of, a convention center project.

(2) Any municipality that has levied a tax, known as the hotel and restaurant tax, as authorized in § 26-75-602(a), may pledge all or any part of the revenues derived from the hotel and restaurant tax to the payment of principal and interest on bonds issued by the municipality under the authority of §§ 14-170-201 -- 14-170-214 or any subsequent law and called tourism revenue bonds, or to the extent necessary to match grant funds in an amount at least equal to the proceeds of the bonds to the payment of principal and interest on bonds issued by the municipality under the authority of §§ 14-186-101 and 14-186-301 -- 14-186-312, or any subsequent law.

(b) (1) The pledge of revenues derived from the hotel and restaurant tax shall be by the ordinance of the municipality authorizing the bonds, called the authorizing ordinance, and in the case of tourism revenue bonds shall be subject to the approval of the city advertising and promotion commission.

(2) The authorizing ordinance shall specify the nature and extent of the pledge of revenues derived from the hotel and restaurant tax and may contain such terms, covenants, and conditions pertaining to the collection, custody, and disposition of revenues derived from the hotel and restaurant tax as the governing body of the municipality deems desirable including, without limitation, a covenant that the hotel and restaurant tax will be collected so long as the bonds are outstanding.

(3) (A) The provisions of the authorizing ordinance relating to the hotel and restaurant tax and the revenues derived therefrom together with this subchapter shall constitute a contract by and between the municipality and the holders and registered owners of the bonds authorized thereby, which contract and all covenants, agreements, and obligations therein shall be promptly performed in strict compliance with the terms and provisions of the contract.

(B) The contract and all rights of the holders and registered owners of the bonds and all obligations of the municipality may be enforced by mandamus or any other appropriate proceeding at law or in equity.



§ 26-75-614 - Trust indenture.

(a) The ordinance authorizing the bonds may provide for the execution by the chief executive officer of the municipality of a trust indenture which defines the rights of the owners of the bonds and provides for the appointment of a trustee for the owners of the bonds.

(b) The trust indenture may provide for the priority between and among successive issues and may contain any of the provisions set forth in § 26-75-608 and any other terms, covenants, and conditions that are deemed desirable.



§ 26-75-615 - Sale of bonds.

The bonds may be sold at public or private sale for such price, including, without limitation, sale at a discount, and in such manner as the governing body of the municipality may determine.



§ 26-75-616 - No personal liability.

No official, officer, employee, or member of the governing body of the municipality or the advertising and promotion commission shall be personally liable on any bonds issued under the provisions of this subchapter or for any damages sustained by any person in connection with any contracts entered into to carry out the purposes and intent of this subchapter unless that person has acted with a corrupt intent.



§ 26-75-617 - Refunding bonds.

(a) Bonds may be issued under this subchapter to refund any outstanding bonds issued pursuant to this subchapter or to refund any outstanding bonds issued pursuant to any other law for the purpose of financing convention center projects.

(b) (1) The refunding bonds may be either sold for cash or delivered in exchange for the outstanding obligations.

(2) If sold for cash, the proceeds may be either applied to the payment of the obligations refunded or deposited into irrevocable trust for the retirement thereof either at maturity or on an authorized redemption date.

(c) Refunding bonds shall in all respects be authorized, issued, and secured in the manner provided in this subchapter.

(d) The ordinance under which the refunding bonds are issued may provide that any refunding bonds shall have the same priority of lien on all project revenues as originally pledged for payment of the obligation refunded thereby.



§ 26-75-618 - Title.

This subchapter may be referred to as the "Advertising and Promotion Commission Act".






Subchapter 7 - -- Gross Receipts Tax on Hotels, Etc., in Certain Cities

§ 26-75-701 - Tax authorized.

(a) Any city of the first class having a population of less than five thousand (5,000) inhabitants, a portion of which has been designated as a historic district and is included on the National Register of Historic Places, by ordinance of its governing body, may levy a tax not to exceed two percent (2%) upon the gross receipts or gross proceeds from any one (1) or more of the following:

(1) The renting, leasing, or otherwise furnishing of lodging for profit in the city;

(2) Restaurants, cafes, cafeterias, or other business establishments, as defined in the levying ordinance, engaged in the business of selling prepared food for consumption on the premises in the city;

(3) Sales by retail businesses, a majority of whose gross receipts or gross proceeds are derived from the sale of items available for sale to tourists, as defined in the levying ordinance; and

(4) Admission price to tourist attractions, as defined in § 26-63-401.

(b) (1) Any tourist attraction with total gross receipts of seven hundred fifty thousand dollars ($750,000) or more that has a portion of the real property on which the attraction is located that abuts and adjoins a city may petition the adjoining city to be included without annexation in the levy and collection of the tax set forth in subsection (a) of this section.

(2) Upon receipt of the petition, the governing body may pass an ordinance effective on or after January 1, 2000, levying the tax set forth in this section on the petitioning area at the same rate as that of the adjoining city.

(3) The adjoining city shall have no authority over the petitioning attraction except as provided in this section.

(4) As used in this section, "tourist attraction" means:

(A) A cultural or historical site;

(B) A recreational or entertainment facility;

(C) An area of natural phenomena or scenic beauty;

(D) A theme park;

(E) An amusement or entertainment park;

(F) An indoor or outdoor play or music show;

(G) A botanical garden; or

(H) A cultural or educational center.

(c) (1) As used in this subchapter, "lodging" means furnishing for profit temporary accommodations based on a rental, lease, or other agreement.

(2) "Lodging" includes the furnishing for profit of:

(A) A hotel room, motel room, or other similar room that provides accommodations for a traveler;

(B) A condominium rental agreement; and

(C) A meeting or party room facility.

(3) "Lodging" does not include the rental or lease of an accommodation for thirty (30) consecutive days or more.



§ 26-75-702 - Election required.

The governing body of a city levying the tax authorized in this subchapter shall submit the question of levying such a tax to the electors of the city, if petitions signed by not less than five hundred (500) qualified electors of the city requesting an election are filed with the governing body of the city within thirty (30) days after the adoption of the ordinance levying the tax.



§ 26-75-703 - City advertising and promotion commission.

(a) Any city levying a tax pursuant to this subchapter in the ordinance levying the tax shall create a city advertising and promotion commission to be composed of seven (7) members as follows:

(1) Four (4) members shall be hotel, motel, or restaurant owners or managers of businesses that collect the tax authorized under this subchapter and one (1) member shall be a gift shop owner or manager, each of whom shall be appointed by the mayor with the approval of the governing body of the city;

(2) One (1) member who is appointed at large by the mayor with the approval of the governing body of the city; and

(3) The remaining two (2) members of the commission shall be the mayor and one (1) member of the governing body of the city selected by the governing body of the city or two (2) members of the governing body of the city as provided in the levying ordinance.

(b) (1) Each member appointed to the advertising and promotion commission shall serve a term of four (4) years and until his or her successor is selected as provided under this section.

(2) The terms shall be staggered so that no more than two (2) members' terms expire each year.

(c) (1) If a vacancy occurs in an appointed position for any reason, the mayor shall appoint a person within sixty (60) days to fill the vacancy.

(2) (A) If the mayor fails to appoint a member to fill a vacancy within sixty (60) days, then the chair of the commission shall appoint a person to fill the vacancy within thirty (30) days, and the appointment shall be approved by a majority of the commissioners.

(B) The governing body of the city shall approve the appointment before a new member appointed under subdivision (c)(2)(A) of this section may act in his or her official capacity.

(3) A new member under this subsection shall serve for the remainder of the unexpired term.

(d) The members shall determine by majority vote who shall serve as chair.



§ 26-75-704 - Collection and administration.

(a) From the effective date of the levying ordinance, the tax so levied shall be paid by the persons, firms, and corporations liable therefor and shall be collected by the city which has passed the levying ordinance in the same manner and at the same time as the gross receipts tax levied by §§ 26-75-602 -- 26-75-613.

(b) The person paying the tax shall report and remit the tax upon forms provided by the city, and as directed by the city, and the rules, regulations, forms of notice, assessment procedures, and the enforcement and collection of the tax under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., so far as practicable shall be applicable with respect to the enforcement and collection of the tax levied pursuant to the authority of this subchapter. However, the administration and enforcement and all actions shall be by and in the name of the city through the proper city officials.



§ 26-75-705 - Use of funds.

All funds derived from the levy of the tax authorized and imposed under the provisions of this subchapter shall be credited to the city advertising and promotion fund and shall be used in accordance with the provisions of §§ 26-75-602 -- 26-75-613, it being the intent of this subchapter that the provisions of §§ 26-75-602 -- 26-75-613 shall be applicable to the purposes for which the taxes levied under the provisions of this subchapter may be used.






Subchapter 8 - -- Airport Premises

§ 26-75-801 - Sales tax on sales made on or near airport premises.

(a) Every city of the first class, city of the second class, and incorporated town by its ordinance may levy a tax of not more than twenty-five dollars ($25.00) per transaction on all sales of goods and services by businesses located on the premises of a municipal airport or a regional airport located within the city or by businesses located on property adjacent to the airport when such businesses provide goods and services for airplanes in excess of two thousand five hundred dollars ($2,500).

(b) The tax shall be collected in the manner prescribed by ordinance and shall be used for the maintenance, operation, or construction of the airport facility.









Chapter 76 - County Privilege and License Taxes

Subchapter 1 - -- General Provisions

§ 26-76-101 - Peddler or hawker defined.

Whoever shall engage in the business of selling goods, wares, or merchandise of any description other than articles grown, produced, or manufactured by the seller himself or herself or by those in his or her employ, and sold by going from house to house or place to place, either by land or water, to sell them is declared to be a "peddler" or "hawker".



§ 26-76-102 - Blank licenses issued to county collectors.

It shall be the duty of the clerk of the county court to issue blank licenses for the privileges and purposes mentioned in this act and deliver them to the county collector and charge him or her with the amount thereof, specifying in each case the number and amount of each kind of license.



§ 26-76-103 - Licenses to be signed and filled in.

(a) Each blank license shall be signed by the clerk and authenticated by the seal of the county court. The county collector in granting every license shall fill in and countersign one (1) of the blank licenses delivered to him or her by the clerk of the county court. No license, unless thus signed, authenticated, and countersigned, shall authorize or avail any person to act under it.

(b) The county collector shall be entitled to a five percent (5%) commission on each license for the amount collected, to be paid by the person receiving the license.



§ 26-76-104 - County collector to account for licenses.

(a) The account of the clerk of the county court against the county collector for the licenses provided for in this act shall be so kept as to show by denominations and numbers exactly what licenses issued to the county collector by the clerk are in the county collector's hands at any time. Upon the final settlement of each county collector, the clerk of the county court shall require the return by the county collector of all licenses issued to the county collector and not issued by the county collector.

(b) The county collector shall receive credit for all of such licenses as he or she shall return to the clerk without having issued them.

(c) For all licenses the county collector shall not thus account for, the county collector shall be held liable upon his or her official bond as county collector for so much money as the amount of the licenses, and the clerk shall certify the settlement to the Auditor of State.



§ 26-76-105 - Report of taxes collected and licenses issued.

(a) The privilege taxes paid as provided in this act to the county collector shall be reported by him or her quarterly and paid into the county treasury within twenty (20) days after the granting of the license for which the privilege tax is paid.

(b) Each county collector shall at the end of each quarter make to the clerk of the county a detailed report of the licenses issued by the county collector during the quarter, showing:

(1) The number and date of the license;

(2) The name of the license;

(3) The privilege for which it was issued; and

(4) The amount collected for it.

(c) (1) If a county collector fails to make the report, the county collector shall be notified by the clerk of the county court and required to make the report.

(2) Upon conviction, a county collector who fails to perform any of the duties required of the county collector under this act is guilty of a violation and shall be fined in any sum not less than three hundred dollars ($300) nor more than one thousand dollars ($1,000).



§ 26-76-106 - Demand of tax for exhibition or business.

(a) (1) It shall be the duty of the sheriff or any constable of the county to ask, demand, and receive from persons who may attempt in any county to make and exhibit any of the objects or performances, upon which a specified tax is levied, the tax for an exhibition.

(2) Upon demand, if a person shall neglect or refuse to pay the tax, he or she shall be deemed a disturber of the public peace, and it shall be the duty of the officers making the demand to command him or her to immediately desist, and to compel obedience to such command, such officer may call to his or her aid any number of citizens.

(b) (1) It shall be the duty of the county collector to call upon any person he or she may know, or have reason to believe, to be pursuing within his or her county any business upon which, by the provisions of this act a specific tax is levied, without having a license therefor, as required by law, to produce a license.

(2) If the person fails or refuses to produce to the county collector a license, then it shall be the duty of the county collector to immediately give information against the person to some justice of the peace of the county. However, if the circuit court is in session, then it shall be the duty of the county collector to give the information to the grand jury of the county.



§ 26-76-107 - Licenses not transferable.

The licenses provided for in this act shall be a personal privilege, enjoyable only by the person to whom it is issued, and shall not be transferable.



§ 26-76-108 - Expiration times of license.

(a) In cases when by the provisions of this act the privilege is to be for twelve (12) months or less, the license shall expire on April 30 next after the date of the delivery thereof by the county collector to the party applying for it.

(b) In a case when the privilege is to be for six (6) months or less, the license shall expire on June 30 and December 31, respectively, next after the date thereof.






Subchapter 2 - -- Privileges Taxed Generally

§ 26-76-202 - Public exhibitions and auctioneers.

There shall be collected as a county tax:

(1) (A) An amount to be fixed by the county court of each county for each and every public exhibition given by any person in any county in this state, any part of the proceeds of which is for his or her personal profit, and the licenses may be fixed for each exhibition, or monthly, quarterly, or annually, in the discretion of the county court.

(B) (i) This subdivision (1) shall not apply to theaters and opera houses in cities of the first class, cities of the second class, and incorporated towns where no liquor is sold by the management or on the premises.

(ii) In cities of twenty thousand (20,000) inhabitants and over, the license for theaters and opera houses where no liquor is sold on the premises shall be one hundred dollars ($100) for county purposes.

(iii) The exceptions in this subdivision (1) do not apply to what are generally known as theaters comique or variety theaters; and

(2) The sum of ten dollars ($10.00) upon each and every auctioneer who follows the business for profit, for the privilege of selling any lands, goods, wares, and merchandise at public outcry in any county in this state, for the term of six (6) months or less.



§ 26-76-204 - Foreign traders and peddlers.

(a) (1) It shall be unlawful for any foreign person or corporation to swap, trade, or traffic in horses or mules in this state, or to peddle organs, stove ranges, or pianos, or vehicles without first paying a license of one hundred dollars ($100) in each county in which they do business.

(2) This section shall not apply to any horse or mule trader, except those who travel through the country carrying their camping outfits and who camp on the public domain.

(b) Upon conviction, a person violating this section is guilty of a violation and shall be fined in any sum not less than one hundred dollars ($100) nor more than three hundred dollars ($300). Each day's violation is a separate offense.

(c) (1) It shall be the duty of the sheriff of the county or the constable of any township to collect the license for his or her county. When collected, it shall be turned over to the county treasurer, the sheriff or constable shall take duplicate receipts for it, with one (1) to be given to the county clerk and one (1) retained as a voucher for his or her respective settlement with the court.

(2) Upon conviction, a sheriff or constable who knowingly fails to perform any of the duties prescribed in this subsection is guilty of a violation and shall be punished by a fine not exceeding two hundred dollars ($200).






Subchapter 3 - -- Exemptions






Chapter 77 - Municipal Occupational Taxes and Licenses

Subchapter 1 - -- General Provisions

§ 26-77-102 - Authority to tax or license businesses.

(a) Any city council, board of commissioners, or board of aldermen of any municipal corporation in this state shall have the power to enact by a two-thirds (2/3) vote of all members elected thereto ordinances requiring any person, firm, individual, or corporation who shall engage in, carry on, or follow any trade, business, profession, vocation, or calling, within the corporate limits of the city or town, to pay a license fee or tax, except such persons, firms, individuals, or corporations who pay a tax to the city, town, or state on gross incomes or premium incomes and except their agents.

(b) No person, firm, individual, or corporation shall pay a license fee or tax mentioned in this chapter in more than one (1) city in this state unless such person, firm, individual, or corporation maintains a place of business in more than one (1) city.

(c) The license charged and collected shall be for the privilege of doing business or carrying on any trade, profession, vocation, or calling in the city where the trade, business, profession, vocation, or calling is situated, to take out and procure a license therefor and pay into the city or town treasury before receiving it such a sum or amount of money as may be specified by the ordinance for the license and privilege.

(d) The council or boards shall have the right to classify and define any trade, business, profession, vocation, or calling and to fix the sum or amount any person, firm, individual, or corporation shall pay for the license required for the privilege of engaging in, carrying on, or following any trade, business, vocation, or calling, based on the amount of goods, wares, or merchandise carried in stock in any business, or the character and kind of trade, business, profession, vocation, or calling. However, no classification shall be based upon earnings or income.

(e) The council or boards shall have the full power to punish for violation of these ordinances. Neither the limitation as to the amount of license nor anything contained in this chapter shall be construed as a limitation or restriction upon the power of a city or town to tax, license, regulate, or suppress any trade, business, profession, vocation, or calling in any case in which power has been conferred by any other laws.



§ 26-77-103 - Liability determined from assessment lists.

(a) In ascertaining the persons, firms, individuals, or corporations liable to pay license for the privilege of engaging in any trade, business, profession, vocation, or calling in any city or town, the city council, board of commissioners, or board of aldermen may be governed by the list of persons, firms, individuals, or corporations as shown by the latest records of the county assessor of the county where the city or town is situated.

(b) In making classifications upon the amount of stock, wares, or merchandise on hand or carried in any business, the council or boards may be governed by the latest assessments for personal property on file in the county assessor's office.

(c) The council or boards shall have the right and power to change, increase, or decrease the amount of the license or the number of persons to pay it according to the change in the county assessor's records made from year to year.



§ 26-77-104 - Publication of licensing ordinance.

Any ordinance passed under the provisions of this chapter, before becoming effective, shall be published one (1) time in a newspaper of bona fide circulation in the city or town. The publication shall not be later than one (1) week after the passage of the ordinance.



§ 26-77-105 - Rules and regulations.

(a) The city council, board of commissioners, or board of aldermen of any city or town by ordinance shall provide all rules and regulations for the payment of a license for the privilege of engaging in any trade, business, profession, vocation, or calling in the city or town.

(b) All persons, firms, individuals, or corporations desiring to engage in any business named in this chapter shall comply with the rules and regulations before engaging in their trade, business, profession, vocation, or calling.






Subchapter 2 - -- Privileges Taxed Generally

§ 26-77-201 - Mercantile businesses.

(a) Cities of the first class are authorized to license, regulate, and tax the privilege of engaging in the mercantile business in their cities. However, this section shall not apply to persons who remain in the mercantile business for a continuous period of six (6) months.

(b) Cities of the first class in order to determine who are or may be liable to pay the license or tax may require all persons who enter into the mercantile business in their cities to execute a bond to the city with good and sufficient security, to be approved by the city clerk thereof, conditioned that, if the merchant does not remain in continuous business for a period of six (6) months or longer, then the amount of the license or tax will be paid to the city.

(c) This section shall not apply to or be construed to include any vegetables, grain, fruit, or other farm products or livestock of any description.



§ 26-77-202 - Gift enterprises.

(a) (1) All cities of the first class and cities of the second class are authorized and empowered to license, tax, and regulate gift enterprises, and all persons, firms, and corporations aiding, abetting, or patronizing them.

(2) The license or tax shall not exceed one thousand dollars ($1,000) per annum for each gift enterprise and five hundred dollars ($500) per annum for each person, firm, or corporation aiding, abetting, or patronizing the gift enterprise.

(b) As used in this section, "gift enterprise" includes the premium stamp, periodical ticket, trading stamp, and similar schemes and devices, wherein by means of stamps, checks, tickets, or other devices certain merchants, manufacturers, and other persons engaged in lawful occupations or callings are advertised, exploited, and patronized to the exclusion of others on like terms.



§ 26-77-203 - Native wine producers.

(a) A municipality in which the manufacturing facilities of a native wine producer are located and which producer produces four hundred thousand gallons (400,000 gals.) of wine per year or more is authorized to levy a tax of not to exceed three percent (3%) on the gross receipts derived from the sale at retail of native wines at the retail outlet of the native wine producer located within the municipality.

(b) The tax authorized in this section may be levied by ordinance of the governing body of the municipality and shall be collected and remitted to the city treasurer in such manner, and the proceeds thereof may be used for such purposes, as may be prescribed by ordinance.



§ 26-77-204 - Auctioneers.

The authorities of cities and incorporated towns may levy and collect a tax of not less than five dollars ($5.00) nor more than one hundred dollars ($100) per annum from each and every public auctioneer who may follow his or her occupation in the cities or incorporated towns.






Subchapter 3 - -- Vending and Amusement Machines

§ 26-77-302 - Amusement devices and vendors.

(a) A municipal corporation may license and tax amusement devices defined in § 26-57-402 and vendors of amusement devices defined in § 26-57-402.

(b) However, the fee for the license and tax shall not exceed the amount of tax imposed by § 26-57-404.



§ 26-77-303 - Coin-operated amusement devices.

A municipality may not levy a privilege tax on the basis of §§ 26-57-402 and 26-57-408 -- 26-57-421 relating to coin-operated amusement devices. However, §§ 26-57-402 and 26-57-408 -- 26-57-421 do not prohibit a municipality from levying privilege taxes under other statutes of this state or under valid municipal ordinances on licensees under §§ 26-57-402 and 26-57-408 -- 26-57-421.









Chapter 78 - County And Municipal Motor Vehicle Tax

§ 26-78-101 - Construction.

This chapter shall be liberally construed to accomplish this chapter's purposes.



§ 26-78-102 - Authority to levy vehicle tax.

(a) In addition to such taxes as are levied by the State of Arkansas for the privilege of using and operating motor vehicles on the public roads and highways of this state, the counties of the state and municipalities therein under the conditions set forth in this chapter are authorized, respectively, to levy a tax to the maximum amount specified in § 26-78-104 upon the owners of motor vehicles for the privilege of using and operating their vehicles upon the public roads, streets, and other public ways in the county or municipality.

(b) The levy of the tax authorized by this chapter when made by a county shall be by resolution adopted by the quorum court of the county, and when made by a municipality shall be by resolution adopted by the governing body of the municipality.

(c) The tax authorized in this chapter to be levied shall be designated and known as the "County and Municipality Vehicle Tax".



§ 26-78-103 - Procedure for levying.

(a) (1) The counties of the state shall have the first opportunity to levy the County and Municipality Vehicle Tax.

(2) (A) Any levy by a county may be upon owners residing everywhere in the county or only upon owners residing within the county but outside the corporate boundaries of all municipalities in the county.

(B) That is, the tax must cover the entire county or the area outside all municipalities and cannot cover some municipalities and omit others.

(3) This levy may be in any amount not exceeding the authorized maximum.

(4) A municipality in a county may levy the tax only if the county quorum court by the time of adjournment of its regular annual session in any calendar year has failed to levy the tax upon the owners residing within the corporate limits of the municipality or if by the time of adjournment the court has not levied the full amount of the authorized tax for the next calendar year at the regular annual session or at any special session held in any calendar year prior to its regular annual session in the calendar year.

(5) Each levy by the county quorum court or by the governing body of the municipality shall be for collection during the calendar year next following the year in which the levy is made and, except in the case when bonds are issued as authorized, unless the levy is again made, the tax shall cease to be levied at the expiration of the calendar year for which collected and shall not again be collected until levied by the county quorum court by the time of adjournment of the regular annual session of the county quorum court or thereafter by the governing body of a municipality, as indicated.

(b) (1) Notwithstanding other provisions of this chapter, before the tax levied by any county quorum court upon owners residing everywhere in the county or only upon owners residing within the county but outside the corporate boundaries of all municipalities in the county may be collected, the county court shall call a special election in accordance with § 7-11-201 et seq. upon the first levy of the tax by the county quorum court, to be held not more than ninety (90) days from the date of the adoption of the levy of the tax by the quorum court, at which the qualified electors of the area to be affected by the tax shall vote on the question of the levy of the tax.

(2) If at the special election a majority of the qualified electors of the area affected by the tax voting on the issue at the special election shall vote for the levy of the tax, the tax may be thereafter levied in the area in the manner authorized in subsection (a) of this section, and it shall not be necessary that an election be called again in the area on the question of levying the tax.

(3) If a majority of the qualified electors of the affected area voting on the issue at the special election shall vote against the levy of the tax, the tax shall not be levied in the area.

(4) The quorum court of the county at any subsequent annual meeting may propose the levy of the tax, and the election on the tax shall be called as provided in this section.

(5) A special election held pursuant to this chapter shall be conducted in accordance with the election laws of this state, and the form of the ballot, the method of voting, the counting, tabulation, and certification of the special election results shall be in the manner provided by law.

(c) (1) Any tax levied by any municipality under the provisions of this chapter for the first time prior to July 1, 1967, and without the calling of a special election of the qualified electors of the municipality, shall continue in full force and effect without the calling of an election.

(2) However, before the tax levied by the governing body of any municipality for the first time after July 1, 1967, upon vehicle owners residing in the municipality may be collected, the mayor shall call a special election in accordance with § 7-5-103(b) [repealed] to be held not more than ninety (90) days from the date of the adoption of the levy of the tax by the governing body of the municipality, at which the qualified electors of the municipality shall vote on the question of the levy of the tax.

(3) At the special election, if a majority of the qualified electors of the municipality voting on the issue shall vote for the levy of the tax, the tax may be thereafter levied in the municipality in the manner authorized in subsection (a) of this section, and it shall not be necessary that an election be called again in the municipality on the question of levying the tax.

(4) If a majority of the qualified electors of the municipality voting on the issue at the special election shall vote against the levy of the tax, the tax shall not be levied in the municipality.

(5) However, the governing body of the municipality at any time after the expiration of one (1) year from the election in the municipality may propose the levy of the tax, and the election on the tax shall be called as provided in this section.

(6) A special election held pursuant to this chapter shall be conducted in accordance with the election laws of this state, and the form of the ballot, the method of voting, the counting, tabulation, and certification of the special election results shall be in the manner provided by law.



§ 26-78-104 - Classification of vehicles -- Maximum tax.

(a) The resolution of the county quorum court or of the governing body of a municipality, as the case may be, may contain a classification of vehicles by types and the rate of the County and Municipality Vehicle Tax levy, stated in dollars and cents, to be collected from the owners of the vehicles coming within the classifications. However, no such classification at the time of the adoption of any resolution shall include any vehicle for the use of which a state tax or fee for the registration or licensing of motor vehicles is not at the time levied upon the owner.

(b) (1) (A) The maximum vehicle tax which may be levied and collected shall not exceed five dollars ($5.00) per year per vehicle, irrespective of its classification.

(B) The owner of a vehicle, having paid the vehicle tax in any one (1) county or municipality for a particular year, shall not be required to pay the vehicle tax for the use of the same vehicle in any other county or municipality for the same year.

(2) (A) If the county quorum court levies the full five dollars ($5.00) per year per vehicle for the next calendar year throughout the county, then no municipality in that county shall levy any tax for the same year, it being declared that the maximum amount that shall be paid by any owner for any vehicle for any year under this chapter shall be five dollars ($5.00).

(B) If the county levies the vehicle tax but excludes the municipalities therein, then any municipality may levy any amount up to the maximum amount of five dollars ($5.00).

(C) If the county levies the vehicle tax throughout the county but levies less than five dollars ($5.00), then any municipality may levy any amount up to the maximum amount which, together with the amount levied by the county quorum court, will not exceed five dollars ($5.00).



§ 26-78-105 - Payment of tax -- Penalty.

(a) (1) The County and Municipality Vehicle Tax shall be due and payable, without penalty, during the month of January of the calendar year next following the year in which the levy is made.

(2) Penalty for delinquent payment of the vehicle tax shall be one dollar ($1.00) per vehicle per month for each month's delinquency.

(b) (1) Any owner of any vehicle delinquent in the payment of the vehicle tax for more than five (5) months who after the five (5) months shall use and operate the vehicle upon the public roads, streets, and other public ways within the county or municipality levying the vehicle tax or who shall knowingly permit the vehicle to be so used and operated by another person shall be guilty of a violation and upon conviction shall be fined any sum not less than twenty-five dollars ($25.00) and not more than fifty dollars ($50.00) for each violation.

(2) The fine assessed in subdivision (b)(1) of this section shall be in addition to the vehicle tax and penalty provided in subsection (a) of this section.

(c) (1) The owner of any vehicle first acquired or first used in the county after July 1 of the taxable year shall be required to pay only one-half (1/2) of the annual rate of the vehicle tax for the remainder of the calendar year, and the vehicle tax may be paid without penalty during the thirty-day period next following the date of the first acquisition or first use of the vehicle.

(2) However, no vehicle tax shall be required of the owner if the vehicle tax for the particular year has been paid by a former owner of the vehicle, whether or not in the same county or municipality.



§ 26-78-106 - Collection of tax -- Receipts.

(a) The County and Municipality Vehicle Tax in the case of a levy by the county shall be collected by the county collector and may be collected at the time personal property taxes of the county are due on personal property of the taxpayer, or may be collected at any time the quorum court determines is reasonable and expedient for the collection of the tax.

(b) The county collector's commission for collecting the tax shall be three percent (3%) of the total amount collected.

(c) Consecutively numbered receipts, printed in duplicate, shall be used by the county collector to acknowledge payment of the tax. Each receipt shall have printed on it:

(1) The name of the county;

(2) The name of the tax;

(3) The year of the tax;

(4) Space for indicating:

(A) The name and address of the taxpayer;

(B) The date of payment;

(C) The amount of tax;

(D) The amount of penalty;

(E) The total amount collected;

(F) The make and year model of the vehicle; and

(G) The state motor vehicle license number at the time attached to the vehicle; and

(5) Space for the signature of the county collector.

(d) At the time of issuing his or her receipt, the county collector shall also deliver to the taxpayer a windshield sticker, metal tag, or other type of identification to be attached to the vehicle by the owner.

(e) A new series of receipts shall be issued for each year's tax. A separate receipt shall be issued for each vehicle, the original of which shall be given to the taxpayer at the time of payment of the tax. The duplicate receipt shall be retained by the county collector for accounting and auditing purposes.

(f) In the case of municipalities levying the tax, the municipal officer designated by ordinance shall collect the tax and shall follow insofar as practicable the same procedure as set forth in this section with reference to collection by the county collector for the county.



§ 26-78-107 - Disposition of revenues.

(a) For the purpose of segregating and keeping apart the revenues derived from the County and Municipality Vehicle Tax from the other revenues of the county or the municipality, as the case may be, there shall be established a separate account, styled ".... County Vehicle Tax Account", in the case of a county, and ".... Municipality Vehicle Tax Account", in the case of a municipality, in a bank that is an authorized depository of county funds in the case of a county and municipal funds in the case of a municipality. All revenues derived from the tax shall be deposited into the separate account.

(b) Withdrawals shall be made from the separate account only for the purpose of paying the cost of duplicate receipts, windshield stickers, or other types of identification to be attached to vehicles as required under this chapter, for payment of the county collector's commission, and thereafter, for transmittal to the county treasurer in the case of the county tax and to the treasurers of the respective municipalities in the county in the case of the municipal tax.



§ 26-78-108 - Disbursement of revenues.

(a) In the case of the County and Municipality Vehicle Tax, the county treasurer not later than the tenth day next following the end of each calendar month shall distribute the revenues so received by the county treasurer as follows:

(1) Each municipality shall receive by deposit with the municipal treasurer the full amount paid by a taxpayer residing at the time of payment as reflected by the address of the taxpayer on the receipt referred to in § 26-78-106 within the corporate limits of the municipality; and

(2) The county shall receive the full amount paid by a taxpayer residing at the time of payment as reflected by the address of the taxpayer on the receipt referred to in § 26-78-106 in the county but outside of the corporate limits of any municipality in the county.

(b) Except in the case of the issuance of bonds, as provided, proceeds of the vehicle tax shall be handled as follows:

(1) Proceeds of the vehicle tax received by the county treasurer shall be credited to the county highway fund, there to be used for the maintenance, construction, and reconstruction of roads, bridges, and other public ways in the county highway system. The county treasurer shall be entitled to a commission of two percent (2%) for handling the funds;

(2) Proceeds of the tax received by the treasurer of each municipality from collections pursuant to the levy by the county quorum court shall be credited to the street fund, there to be used for the maintenance, construction, and reconstruction of streets and other public ways in the municipality; and

(3) Proceeds received from a levy made directly by the governing body of a municipality, pursuant to the authority and subject to the conditions set forth in this chapter, shall be credited by the treasurer of the municipality to the street fund, there to be used for the maintenance, construction, and reconstruction of streets and other public ways in the municipality.

(c) All vehicle tax revenues received by the county and the municipality shall be revenues of the year in which received by the respective treasurers thereof.



§ 26-78-109 - Additional uses of revenues authorized.

(a) Any county or municipality levying the County and Municipality Vehicle Tax as authorized in this chapter, in addition to the uses authorized in this chapter, may use revenues derived from the tax for the purpose of providing ambulance services in the county or municipality, for purchasing firefighting equipment, and for providing municipal parks.

(b) Twenty-five percent (25%) of all revenues derived from the levy of the tax by any municipality shall be used for the construction and maintenance of local parks and outdoor recreation areas. If any municipality shall not have any local parks or outdoor recreation areas, then all revenues derived from imposing the tax shall be used in the manner and for the purposes provided by law.

(c) Any county or municipality levying the motor vehicle tax as authorized by this chapter and any municipality levying a motor vehicle tax as authorized by §§ 14-57-701 -- 14-57-712, in addition to the uses authorized in these statutes, may use revenues derived from the tax for the purpose of purchasing, owning, operating, and maintaining a public transportation system with all facilities and equipment useful thereto in providing public transportation to the residents and citizens thereof.



§ 26-78-110 - Authority to issue revenue bonds by counties and municipalities.

(a) Counties and municipalities are authorized to issue revenue bonds and to use the proceeds thereof either alone or together with other available funds and revenues for, in the case of the counties, the construction and reconstruction of roads, bridges, and other public ways in the county highway system including, without limitation, the acquisition of rights-of-way, and in the case of municipalities, the construction and reconstruction of streets and other public ways in the municipality including, without limitation, the acquisition of rights-of-way, and, in either case, to pay necessary incidental expenses, to pay the expenses of the bonds, and to provide for interest on bonds until revenues are available for the payment thereof.

(b) The issuance of revenue bonds shall be by ordinance in the case of a municipality and by order of the county court in the case of a county.



§ 26-78-111 - Election required.

(a) Revenue bonds may be issued only with the approval of a majority of the qualified electors of the municipality or county voting at an election called for that purpose.

(b) An election on the question of issuing revenue bonds shall be held at such time as the governing body of the municipality or the county court of a county shall designate by ordinance or order.

(c) The ordinance or order shall specifically state the purpose for which the bonds are to be issued, the total amount of the issue, and the date upon which the election is to be held, which date shall not occur earlier than thirty (30) days after the passage of the ordinance or the entering of the order.

(d) The election shall be held and conducted, the vote canvassed, and the results declared in the manner provided for municipal or county elections, so far as they may be applicable, except as otherwise provided.

(e) Notice of the election shall be given by the governing body of the municipality or the county in a newspaper of general circulation within the municipality or county one (1) time a week for four (4) consecutive weeks, with the last publication to be not less than ten (10) days prior to the date of the election.

(f) Only qualified electors of the municipality or county shall have a right to vote at the election, and the results of the election shall be proclaimed by the governing body of the municipality or county and shall be conclusive unless attacked in the courts within thirty (30) days after the date of the proclamation.



§ 26-78-112 - Nature of bonds.

(a) As the county court in the case of bonds issued by a county, and the governing body of the municipality in the case of bonds issued by a municipality, shall determine, the bonds may:

(1) Be coupon bonds, payable to bearer, or may be made registrable as to principal only with interest coupons, or may be made registrable as to both principal and interest without coupons, and may be made exchangeable into bonds of another denomination, which bonds of another denomination may in turn be either coupon bonds payable to bearer, or coupon bonds registrable as to principal only, or bonds registrable as to both principal and interest without coupons;

(2) Be in such form and denomination;

(3) Have such date or dates;

(4) Be stated to mature at such times;

(5) Bear interest payable at such times and at such rate or rates;

(6) Be made payable at such places within or without the State of Arkansas;

(7) Be made subject to such terms of redemption in advance of maturity at such prices; and

(8) Contain such other terms and conditions.

(b) The bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration of ownership, as set forth in this subchapter.



§ 26-78-113 - Issuance of bonds.

(a) The bonds may be issued in one (1) or more series, and there may be successive bond issues for the purpose of accomplishing the authorized purposes, subject however, to the provisions and restrictions set forth in the authorizing order or ordinance, as the case may be, controlling priority between and among issues and successive issues as to security.

(b) The order or ordinance may provide for the execution by the county or municipality of an indenture which, among other matters, defines the rights of the bondholders and provides for the appointment of a trustee for the bondholders.

(c) The indenture may control the priority between and among issues and successive issues and may contain any other terms, covenants, and conditions that are deemed desirable including, without limitation, those pertaining to:

(1) The custody and application of the proceeds of the bonds;

(2) The disposition of pledged revenues;

(3) The maintenance of various funds and reserves;

(4) The nature and extent of the security;

(5) The rights, duties, and obligations of the county or the municipality and the trustee for the holders and registered owners of the bonds; and

(6) The rights of the holders and registered owners of the bonds.

(d) In the event the county court of the county or the governing body of the municipality, as the case may be, determines that an indenture is not necessary or desirable, then the details set forth in this section which may be included in the indenture in lieu of the indenture may be included in the authorizing order of the county court or the authorizing ordinance of the municipality, as the case may be.

(e) It shall not be necessary for any municipality to publish any indenture if the ordinance authorizing the indenture is published as required by law governing the publication of ordinances of a municipality and the ordinance advises that a copy of the indenture is on file in the office of the clerk or recorder of the municipality for inspection by any interested person, and the copy of the indenture is filed with the clerk or recorder of the municipality.



§ 26-78-114 - Sale of bonds.

(a) All bonds issued under this chapter may be sold for such price, including, without limitation, sale without discount, and in such manner as the county or municipality may determine, but in no event shall the county or the municipality be required to pay more than four and one-half percent (4.5%) interest on the amount received, computed with relation to the absolute maturity of the bonds in accordance with the standard tables of bond values.

(b) The bonds may be sold with the privilege of conversion into an issue bearing a lower rate or rates of interest, upon such terms and conditions as the county or municipality shall determine, but each such determination shall include the condition that the county or municipality receive no less and pay no more than it would receive and pay if the bonds were not converted. The conversion shall be subject to the approval of the county court in the case of bonds issued by the county and to the approval of the governing body of the municipality in the case of bonds issued by the municipality.



§ 26-78-115 - Execution of bonds.

(a) Bonds shall be executed by the manual or facsimile signature of the county judge and by the manual signature of the county clerk in the case of county bonds and by the manual or facsimile signature of the mayor and the manual signature of the clerk or recorder in the case of bonds issued by a municipality.

(b) Coupons attached to the bonds shall be executed by the facsimile signature of the county judge in the case of bonds issued by a county and by the facsimile signature of the mayor in the case of bonds issued by a municipality.

(c) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be officers before the delivery of the bonds or coupons, the signatures shall nevertheless be valid and sufficient for all purposes.



§ 26-78-116 - Obligation of bonds -- Payment.

(a) Revenue bonds issued under this chapter shall not be general obligations of the county or of the municipality but shall be special obligations, and in no event shall the revenue bonds issued under this chapter constitute an indebtedness of the county or the municipality within the meaning of any constitutional or statutory limitation. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the county or municipality within any constitutional or statutory limitation.

(b) The principal of and interest on the revenue bonds shall be payable from the net revenues derived from collections of the County and Municipality Vehicle Tax. Net revenues are defined as the revenues which are available to the county treasurer and the municipal treasurer after payment of the cost of duplicate receipts, windshield stickers, or other types of identification attached to vehicles as required under this chapter, and payment of collector's commissions, all as specified in this chapter. In this regard, provision may be made for the depositing of the net revenues into a special trust fund to be used for no other purpose than that specified in the authorizing order of the county court or the authorizing ordinance of the municipality.

(c) Provision may be made in the authorizing order or the authorizing ordinance, or in any indenture provided for therein, for the pledging of all or a specified portion of the proceeds of the net revenues to a particular bond issue, with or without provision for subsequent issues payable from the net revenues on such terms and pursuant to such conditions as may be specified, or a specified portion of the net revenues may be set aside for a particular bond issue, with that bond issue having no call or pledge on the remaining portion of the net revenues which shall then be available for the purposes authorized by this chapter or for the pledging to subsequent bond issues.

(d) (1) Once any bonds are issued by a county or by a municipality, then the tax, the net revenues of which are pledged to the bonds, shall constitute and be deemed to be a continuing annual tax which shall not and cannot be made to terminate and which must be collected each year thereafter, without the necessity for any further or additional action by the levying body, for as long as shall be necessary to pay in full the entire principal of and interest on all revenue bonds issued under this chapter to the payment of which the revenues are pledged.

(2) In this regard, however, if a municipality has issued bonds and pledged thereto the revenues received by it under § 26-78-108(a)(1), the vehicle tax levied by the county shall be a continuing annual tax only in the municipalities that have pledged the revenues to bonds to the extent of the pledge. If the county quorum court does not levy the county tax for any year thereafter, the continuing annual tax applicable to a municipality shall by that fact become a municipal tax to be collected and handled under the applicable provisions of this chapter as though levied by the municipality under this chapter.



§ 26-78-117 - Issuance of refunding bonds.

(a) Revenue bonds may be issued for the purpose of refunding any obligations issued under this chapter. The refunding bonds may be combined into a single issue with bonds issued under the provisions of this chapter for the purpose of providing funds for financing additional construction and reconstruction work specified in this chapter. When bonds are issued for refunding purposes, the refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited into escrow for the retirement thereof.

(b) All bonds issued under this section in all respects shall be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of such bonds. The order or ordinance under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 26-78-118 - Bonds -- Tax exemption.

Interest on all bonds issued under this chapter shall be exempt from state income taxes, and the principal thereof shall be exempt from state inheritance and estate taxes.



§ 26-78-119 - Legal investments.

Bonds issued under this chapter shall be eligible to secure deposits of all public funds and shall be legal for the investment of bank, fiduciary, insurance company, and trust funds.



§ 26-78-120 - Authority to levy a tax to finance or support a regional mobility authority.

(a) (1) In addition to all other taxes imposed under this chapter for the privilege of using and operating vehicles, a county that is a member of a regional mobility authority may impose an additional tax upon the owner of a motor vehicle for the privilege of operating the motor vehicle upon the public roads, streets, and other public ways in the county.

(2) The tax revenues collected under this section shall be used only for the finance or support of the regional mobility authority.

(b) The tax revenues shall be collected by the county collector pursuant to §§ 26-78-105 and 26-78-106.

(c) Notwithstanding the provisions of § 26-78-104, the amount of the tax revenues collected under this section shall be determined by the county quorum court and may exceed the maximum amount set forth in § 26-78-104.

(d) The procedure for implementing a tax under this section shall be as provided under § 26-78-103.






Chapter 79 - County Road Tax

§ 26-79-101 - Levy of tax and collection.

(a) The county court together with a majority of the justices of the peace of the county at the regular term thereof for making the appropriations and levying taxes for the ensuing year may appropriate and levy not exceeding three (3) mills as the road and bridge tax on all of the taxable property of the county.

(b) The tax shall be collected by the county collector of the state and county taxes in the same manner as the state and county taxes are collected, except the county collector shall only receive in payment of the road and bridge tax levied under this chapter United States currency or county warrants legally drawn on the road tax fund, on the certificate or receipt of overseers as provided in this chapter.

(c) When the county collector shall pay into the county treasury the taxes so collected, the county shall take the county treasurer's receipt for so much money paid into the credit of the district on account of roads and bridges.

(d) If the taxes are not paid as provided, the property shall be sold in the same manner that property is sold for the nonpayment of taxes.



§ 26-79-102 - Levy when not voted.

The county court in the counties in this state that do not require the full constitutional limit of five (5) mills to be levied for the expenses of the county government of the county at its sittings for levying taxes and making appropriations may levy for any one (1) year a road tax on all the taxable property of the county not exceeding three (3) mills.



§ 26-79-103 - Account of money collected.

It shall be the duty of the county treasurer to:

(1) Keep a separate account of all moneys received on account of the road and bridge tax, receipting therefor to the county collector; and

(2) Annually, at the proper term of the county court, present the county treasurer's accounts for settlement for all moneys received and disbursed on account of roads and bridges in the same manner as the other county receipts and expenditures are settled.



§ 26-79-104 - Apportionment to municipalities.

(a) Of the amount collected from the annual three-mill road tax in any county in the state, the county courts shall apportion one-half (1/2), except when a greater amount is allowed by law, of the amount collected upon property within the corporate limits of any city or town for use in making and repairing the streets and bridges in the respective cities or towns.

(b) The county collector of any county in the state shall pay into the treasury of the respective cities or towns the amount so apportioned by the county court, which amount shall be expended exclusively by the cities or towns for the purpose of making and repairing the streets and bridges within the corporate limits of the town or city.

(c) This section shall not repeal, alter, change, or affect any special act passed under which any city or town is receiving any greater or lesser amount than the three-mill county road tax.



§ 26-79-105 - Appropriation of funds.

(a) The county courts shall have the power, and it is required, to appropriate all moneys collected under this act as road tax to the opening, construction, and repair of roads in the road districts in the county when they may have been collected.

(b) The county court or county judge shall order and direct the county highway commission, or overseers of each road district wherein the opening, constructing, or repairing of roads is to be done, to make the contract for such opening, constructing, or repairing in such manner as the county court or county judge may direct and to superintend and direct it, and when it is done, to report under oath in writing to the court.

(c) When it appears and the county court is satisfied that the contract has been faithfully performed, the county court shall direct the clerk to draw a warrant in favor of the party with whom the contract was made, on the county treasurer, for the amount due on the contract, and the county treasurer shall be directed to pay the amount out of the road fund in the county treasurer's hands.

(d) The county court may expend all or any part of the road fund in opening, constructing, and repairing roads through, by, and under the county highway commission, without reference to contracts.



§ 26-79-106 - Interest earned on funds.

After January 1, 1992, all interest earned on county road fund moneys shall be credited to the county road fund and not to the county general fund.






Chapter 80 - School District Taxes

Subchapter 1 - -- General Provisions

§ 26-80-101 - Uniform rate of tax.

(a) There is established a uniform rate of ad valorem property tax of twenty-five (25) mills to be levied on the assessed value of all taxable real property, personal property, and utility property in the state to be used solely by school districts to which it may be distributed according to law for maintenance and operation of the schools.

(b) (1) (A) The uniform rate of tax shall be assessed and collected in the same manner as other school property taxes, but the net revenues from the uniform rate of tax shall be remitted to the Treasurer of State and distributed by the state to the county treasurer of each county for distribution to the school districts in that county as provided by subsection (c) of this section.

(B) No portion of the revenues from the uniform rate of tax shall be retained by the state but shall be distributed back to the school district from which the revenues were received or to other school districts pursuant to subsection (c) of this section.

(C) No additional fees or charges shall be assessed at the local level for transmission and redistribution of these funds.

(D) The revenues so distributed shall be used by the school districts solely for maintenance and operation of schools.

(2) (A) The Treasurer of State shall establish procedures, forms, and documentation requirements for the certification of net revenues produced by the uniform rate of tax to be deposited with the Treasurer of State and redistributed as provided by law.

(B) Further, the Treasurer of State shall establish procedures, forms, and documentation requirements for the actual deposit and redistribution of the net revenues produced by the uniform rate of tax.

(3) Each county treasurer shall execute an electronic funds transfer agreement with the Treasurer of State to effectuate the contemporaneous transmittal of funds to the Treasurer of State and the redistribution as provided by law of the net revenues produced by the uniform rate of tax.

(4) (A) (i) The Treasurer of State shall process the necessary documentation to certify the amount to be receipted and redistributed to each county treasurer no more than six (6) times each month, with no interim distributions.

(ii) By January 31, 2012, and by January 31 of each year thereafter, each county treasurer shall provide an annual summary report of all proceeds generated from ad valorem tax and distributed by the county to a school district for the period beginning January 1 and ending on December 31 of the preceding calendar year to the:

(a) Treasurer of State;

(b) Department of Education; and

(c) Superintendent of the school district to which the proceeds from the uniform rate of tax are distributed by the county.

(iii) Failure to report the annual summary required under subdivision (b)(4)(A)(ii) of this section by the county treasurer by the January 31 deadline shall result in the withholding of all reappraisal funding provided under § 26-26-1907 until the county treasurer complies with subdivision (b)(4)(A)(ii) of this section.

(iv) Funds withheld under subdivision (b)(4)(A)(iii) of this section are forfeited as follows:

(a) Twenty percent (20%) of withheld reappraisal funds are forfeited every two (2) months of noncompliance; and

(b) After ten (10) months of noncompliance, the total amount of withheld reappraisal funds is forfeited.

(v) A county is not relieved of the requirement to reappraise property, and funding for reappraisal shall be by local taxing unit sources until the county complies with this subdivision (b)(4)(A).

(vi) The Department of Education shall notify the Assessment Coordination Department if a county treasurer violates subdivision (b)(4)(A)(ii) of this section and withholding of reappraisal funding under this subdivision (b)(4)(A) is authorized.

(B) Documentation received and certified on the first, second, third, or fourth Tuesday, or second or third Thursday of each month by the time deadlines established by the Treasurer of State shall be processed for execution of the electronic funds transfer of deposit and redistribution, as provided by law, of the net revenues produced by the uniform rate of tax on the following day.

(C) When a banking holiday occurs, the Treasurer of State shall notify the county treasurers of the revised deadline, which shall minimize delay in the receipt and redistribution, as provided by law, of the net revenues of the uniform rate of tax.

(5) Each county official involved in the process established by the Treasurer of State for receipt and redistribution of the net revenues of the uniform rate of tax shall take all actions and do all things necessary to ensure that the process established is carried out in an efficient and prudent manner.

(6) (A) (i) It is the intent of the General Assembly to have the collection and distribution of tax revenues modified as little as possible by the process under this section.

(ii) The General Assembly specifically acknowledges that under other law county treasurers distribute revenues monthly on a pro rata basis to the various taxing units with a reconciliation of actual revenues produced by each levy of each taxing unit in the county taking place only in the final settlement produced for each tax year.

(B) The process under this section is not intended to affect the monthly distribution or final settlement process except for the process set out in subdivision (b)(4) of this section.

(c) For each school year, each county treasurer shall remit the net revenues from the uniform rate of tax to each local school district from which the revenues were derived.

(d) As used in this section:

(1) "Millage rate" means the millage rate listed in the most recent tax ordinance approved by the county quorum court under the authority of § 14-14-904 for the tax year used in a calculation under this subchapter;

(2) "Net revenues" means the revenues generated from ad valorem taxes collected on behalf of a school district multiplied by the ratio derived from dividing the uniform rate of tax by the total millage rate of the school district; and

(3) "Revenues" means the proceeds generated from ad valorem taxes, including:

(A) Current calendar year collections of ad valorem taxes;

(B) (i) Delinquent ad valorem taxes paid to the county in the current calendar year.

(ii) Delinquent ad valorem taxes include the penalties and interest that are distributable to a school district under existing law;

(C) The actual amount of homestead tax credit paid to the county in the current calendar year;

(D) Excess commissions that will be distributed to a school district in the current calendar year;

(E) Interest earned in the current calendar year on any tax funds held in trust and distributed to a school district in the current calendar year;

(F) Ad valorem tax proceeds from land redemptions received by the county in the current calendar year; and

(G) A subtraction of all costs and commissions authorized by law relating to the collection of ad valorem taxes that the county deducts from distributions to a school district in the current calendar year.



§ 26-80-102 - Approval of tax at elections.

(a) (1) In addition to the uniform rate of tax as provided in § 26-80-101, school districts are authorized to levy by a vote of the qualified electors respectively thereof an annual ad valorem property tax on the assessed value of taxable real, personal, and utility property for the maintenance and operation of schools and the retirement of indebtedness.

(2) The board of directors of each school district shall prepare, approve, and make public not less than sixty (60) days in advance of the annual school election a proposed budget of expenditures deemed necessary to provide for the foregoing purposes, together with a rate of tax levy sufficient to provide the funds therefor, including the rate under any continuing levy for the retirement of indebtedness.

(3) (A) The board of directors shall submit the tax at the annual school election or at such other time as may be provided by law. If a majority of the qualified voters in the school district voting in the school election approve the rate of tax proposed by the board of directors, then the tax at the rate approved shall be collected as provided by law. In the event a majority of the qualified electors voting in the school election disapprove the proposed rate of tax, then the tax shall be collected at the rate approved at the last preceding school election.

(B) However, if the rate approved has been modified pursuant to the uniform rate of tax calculated by the Department of Education, then the tax shall be collected at the modified rate until another rate is approved.

(b) No tax levied pursuant to subsection (a) of this section shall be appropriated to any other district than that for which it is levied.



§ 26-80-104 - Collection and separation of proceeds.

(a) Rates voted for different funds of district school tax shall not be shown separately on the county tax books but shall be shown there only in the total amount of district tax to be levied.

(b) The school tax shall be collected in the same manner as county taxes are collected, at the same time and by the same person, and shall be paid into the county treasury.

(c) The county treasurer shall separate the proceeds of these taxes into the several funds as is provided by law or the school directors as is authorized by law.

(d) (1) The county treasurer in the collecting county shall separate the proceeds from the uniform rate of tax by multiplying the ratio of the uniform rate of tax divided by the total rate of tax for the school district multiplied by the net revenues from the total rate of tax for the school district.

(2) These proceeds shall be remitted to the Treasurer of State and shall be redistributed to the county treasurer as provided by § 26-80-101.



§ 26-80-106 - Use of surplus for other purposes.

Because of consolidations of school districts and for other reasons, the debt service millage voted by a school district for the payment of its outstanding indebtedness frequently provided a substantial surplus over the amount of the annual principal and interest requirements. This surplus may be used by the district for the purpose of paying the principal and interest of subsequent indebtedness incurred by it and may be pledged for that purpose or any other school purpose, provided that the district is in compliance with the uniform rate of tax.



§ 26-80-110 - Dedicated maintenance and operation millage.

(a) (1) Upon the approval of a majority of the qualified voters in the school district voting in the school election, the board of directors of each local school district may designate as dedicated maintenance and operation millage some of the school district's additional maintenance and operation millage that exceeds the uniform rate of tax.

(2) The approved tax shall be assessed, levied, and collected as provided by law for other school taxes.

(b) Any funds received from the collection of a dedicated maintenance and operations tax shall be used only for maintenance and operation purposes specifically approved by the majority of the qualified voters of the school district voting in the school election and for no other purposes than those that were stated on the ballot.

(c) Any levy of a dedicated maintenance and operation millage shall be limited as set forth in subsection (b) of this section and shall not exceed three (3) mills.

(d) Any levy of a dedicated maintenance and operation millage must be specified on the ballot, and that specification must list the purpose for which the dedicated maintenance and operation millage is levied.

(e) Dedicated maintenance and operation millage may not be used by a school district to comply with the uniform rate of tax levy.



§ 26-80-111 - School districts formed by consolidation, annexation, or merger.

(a) (1) When a new school district is created from all or parts of two (2) or more districts or a school district is dissolved and all or part of the area of the dissolved school district is annexed to or consolidated with an existing school district, the board of directors of the resulting school district shall submit to the electors of the school district at the next annual school election a proposed tax millage rate for the school district.

(2) If the proposed millage rate is approved by the electors of the school district, it shall be the rate for the school district, provided that the rate complies with the uniform rate of tax.

(b) (1) If a new school district is created from all or parts of two (2) or more school districts or a school district is dissolved and all or part of the area of the dissolved school district is annexed to or consolidated with an existing school district and if the electors have failed to approve a proposed millage rate at a school election, then the tax shall be collected at the rate approved in the last preceding school election.

(2) However, if the rate last approved has been modified pursuant to Arkansas Constitution, Article 14, § 3(b), or Arkansas Constitution, Article 14, § 3(c)(2), then the tax shall be collected at the modified rate until another rate is approved.






Subchapter 2 - -- Enabling Arkansas Constitution, Amendment 74



Subchapter 3 - -- Amendment 74 Enabling Act of 2003



Subchapter 4 - -- Amendment 74 Enabling Act of 2003

§ 26-80-401 - Title.

This subchapter shall be known and may be cited as the "Amendment 74 Enabling Act of 2003".



§ 26-80-402 - Definitions.

As used in this subchapter and § 26-80-101 et seq.:

(1) "Additional maintenance and operation millage" means millage levied by the electors of a local school district for maintenance and operation in excess of those required by the uniform rate of tax;

(2) "Debt service millage" means the total number of mills voted by the electors of a school district to be pledged as security for the retirement of bonded indebtedness;

(3) "Dedicated maintenance and operation millage" means millage levied by the electors of a local school district and used for those purposes set forth under § 26-80-110;

(4) "Maintenance and operation millage" means millage levied by the electors of a local school district for the maintenance and operation of the school district;

(5) "Millage rate" means the millage rate listed in the most recent tax ordinance approved by the county quorum court under the authority of § 14-14-904;

(6) (A) "Net revenues" means actual revenues from taxes due and payable after January 1, 1997, rounded to the nearest hundredth minus any commission fees authorized by law to be collected or withheld for later distribution by the county offices.

(B) No additional fees shall be charged for transmittal or redistribution of funds by any county or state office in carrying out the procedures established to comply with the requirements of Arkansas Constitution, Amendment 74; and

(7) (A) "Uniform rate of tax" means a uniform rate of ad valorem property tax of twenty-five (25) mills to be levied on the assessed value of all taxable real property, personal property, and utility property in the state to be used solely for maintenance and operation of the schools.

(B) (i) In calculating compliance with the uniform rate of tax imposed by Arkansas Constitution, Article 14, § 3, as amended by Arkansas Constitution, Amendments 11, 40, and 74, only those mills voted for maintenance and operation shall be used in the calculation.

(ii) Dedicated maintenance and operation millage shall not be included in the calculation.



§ 26-80-403 - Establishment of compliance.

Compliance with the uniform rate of tax shall be established by the Department of Education in coordination with the Assessment Coordination Department.



§ 26-80-404 - Calculation of compliance with the uniform rate of tax.

(a) On or before October 1 of each year, the Department of Education, in conjunction with the Assessment Coordination Department, shall monitor each school district's compliance with the uniform rate of tax.

(b) (1) The Department of Education and the Assessment Coordination Department shall determine compliance with the uniform rate of tax by analyzing the millage rate levied for maintenance and operation millage from the most recent school election in a school district in which the ad valorem tax rate was voted upon.

(2) If the millage rate levied for maintenance and operation millage is equal to or greater than twenty-five (25) mills, then the school district is in compliance with the uniform rate of tax and Arkansas Constitution, Amendment 74.



§ 26-80-405 - Interrelationship between Amendments 59 and 74.

(a) Pursuant to the application of Arkansas Constitution, Amendment 74, to the rollback provisions of Arkansas Constitution, Amendment 59, for millage rates levied by the various school districts within the county, the multiplier that is used to reduce the millage which is determined in item number six (6) of the Base Year Millage Rollback Computation and Certification Form under § 26-26-404(d) shall not be used in item number seven (7) of the Base Year Millage Rollback Computation and Certification Form under § 26-26-404(d) to calculate the rollback of the uniform rate of tax.

(b) Under § 26-26-404(d), a multiplier of one (1) shall be applied to the uniform rate of tax, and the calculated multiplier shall apply to all other millage above the uniform rate of tax.



§ 26-80-406 - Penalties.

(a) (1) Upon the refusal or failure of any state officer to perform any duty imposed upon him or her under the provisions of this subchapter, § 26-80-101 et seq., and Arkansas Constitution, Amendment 74, the Attorney General shall institute mandamus proceedings in a court of proper jurisdiction to compel the state officer to perform his or her duties.

(2) Upon the refusal or failure of any county or school district officer to perform any duty imposed upon him or her under the provisions of this subchapter, § 26-80-101 et seq., and Arkansas Constitution, Amendment 74, the prosecuting attorney of the county including the school district shall institute mandamus proceedings in a court of proper jurisdiction to compel the county or school district officer to perform his or her duties.

(b) Any officer who neglects, fails, or refuses to comply with a writ of mandamus obtained pursuant to subsection (a) of this section, shall be subject to removal from office and liable on his or her official bond for the neglect, failure, or refusal to comply with the writ of mandamus.









Chapter 81 - Multicounty Airport and Riverport Financing Act

§ 26-81-101 - Title.

This chapter shall be known as the "Multicounty Airport and Riverport Financing Act".



§ 26-81-102 - Applicability to other laws.

(a) This chapter is intended to supplement existing laws and to authorize the levy of the tax authorized hereby without resort to or reliance upon any other law.

(b) Any county which is authorized to levy a tax under this chapter may levy such tax without regard to whether such county, or any municipality located therein, has in effect a sales and use tax or taxes.



§ 26-81-103 - Sales and use tax.

Any county in the State of Arkansas may levy a sales and use tax, as described and set forth herein, for the purpose of providing funds for the acquisition, construction, and equipping of properties, real, personal or mixed, tangible or intangible, to constitute all or a part of any airport or riverport owned and operated by such county, and by one (1) or more other counties jointly or by a metropolitan port authority, pursuant to the Metropolitan Port Authority Act of 1961, § 14-185-101 et seq., a regional airport commission, as set forth in the Regional Airport Act, § 14-362-101 et seq., or other instrumentality of such counties and for the other purposes set forth herein (the "project").



§ 26-81-104 - Amount of tax -- Period of tax.

(a) (1) Any tax levied pursuant to the authority of this chapter shall be a tax equal to one percent (1%) on the sales price on items of personal property and services sold or to be used in the levying county to the extent of and subject to the exemptions with respect to the gross receipts tax and compensating use tax as set forth in the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq. and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., respectively.

(2) (A) Any tax levied pursuant to this chapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price from the sale of a:

(i) Motor vehicle;

(ii) Aircraft;

(iii) Watercraft;

(iv) Modular home;

(v) Manufactured home; or

(vi) Mobile home.

(B) A vendor shall be responsible for collecting and remitting the tax only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price from the sale of a:

(i) Motor vehicle;

(ii) Aircraft;

(iii) Watercraft;

(iv) Modular home;

(v) Manufactured home; or

(vi) Mobile home.

(C) A vendor collecting, reporting, and remitting the county sales or use taxes shall show county taxes as a separate entry on the tax report form.

(b) The tax shall be levied by ordinance of the quorum court of the county.

(c) Any tax levied pursuant to this chapter shall be for a period of not longer than four (4) years.



§ 26-81-105 - Voter approval by election.

(a) (1) No ordinance shall be enacted by a quorum court levying a tax under this chapter until a majority of the qualified electors of the county voting on the question shall have approved the levy of the tax at an election called for that purpose and conducted in accordance with the general election laws.

(2) Any such election shall be called by ordinance of the quorum court of the levying county.

(b) The ballot title for the election shall include the expiration date for the tax, and any tax levied pursuant to this chapter shall cease upon the expiration date.

(c) The ballot title for the election shall identify the project, and the ballot shall specify whether the levy of the tax is contingent upon the levy of sales and use tax pursuant to this chapter by any other county or counties.



§ 26-81-106 - Election results -- Challenge -- Effective date.

(a) (1) Upon certification of the election results, the county judge shall issue a proclamation declaring the results of the election and cause the proclamation to be published one (1) time in a newspaper having general circulation within the county.

(2) The county judge shall notify the Director of the Department of Finance and Administration of the results after publication of the proclamation has occured and ninety (90) days before the effective date of the tax.

(3) (A) If no election challenge is timely filed, there shall be levied, effective on the first day of the first month of the calendar quarter after the expiration of the thirty-day challenge period and after a minimum of sixty (60) days' notice by the director to sellers, a one percent (1%) tax on the gross receipts from the sale at retail within the county on all items that are subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and an excise tax on the storage, use, or consumption within the county of tangible personal property and services purchased, leased, or rented from any retailer outside the state for storage, use, or other consumption in the county, at a rate of one percent (1%) of the sale price of the property or services or, in the case of leases or rentals, of the lease or rental price, the rate of the use tax to correspond to the rate of the sales tax portion of the tax.

(B) The use tax portion of the local sales and use tax shall be collected according to the terms of the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) (1) Any person desiring to challenge the results of the election as published in the proclamation shall file the challenge in the circuit court of the county within thirty (30) days after the date of publication of the proclamation.

(2) (A) In the event of an election challenge, the tax shall be collected as prescribed in subdivision (a)(2) of this section unless enjoined by court order.

(B) A hearing involving such litigation shall be advanced on the docket of the court and disposed of at the earliest feasible time.



§ 26-81-107 - Record of collections -- Deposit with the Treasurer of State.

(a) The Director of the Department of Finance and Administration shall maintain a record of the total amount of tax collected pursuant to this chapter and other subchapters authorizing county sales and use tax in each county and shall deposit all such revenues with the Treasurer of State.

(b) (1) Upon receipt of the funds, the Treasurer of State shall deduct three percent (3%) of the funds as a charge by the state for its services as specified in this chapter and shall credit the three percent (3%) to the Constitutional Officers Fund and the State Central Services Fund.

(2) In addition, the Treasurer of State is authorized to retain in the Local Sales and Use Tax Trust Fund an amount not to exceed five percent (5%) of the total amount received from the tax levied by each county, to be used by the Treasurer of State to:

(A) Make remittances to the county for rebates made by the county for taxes, if any, in excess of amounts specified by the particular county ordinances paid by a taxpayer;

(B) Make refunds for overpayment of the taxes; and

(C) Redeem dishonored checks and drafts received and deposited into the Local Sales and Use Tax Trust Fund.

(c) (1) Except as set forth in subsection (d) and (e) of this section, all funds received by the Treasurer of State from the sales tax levied by each county after deducting the three percent (3%) for the Constitutional Officers Fund and the State Central Services Fund shall be deposited into the Local Sales and Use Tax Trust Fund and shall be credited to the account of the county in which collected.

(2) (A) The Treasurer of State shall transmit monthly to the county treasurer and to the municipal treasurer of each municipality located in a county levying the tax authorized in this chapter its per capita share of the moneys received by the Treasurer of State from the tax levied by the county and credited to the account of the county in the Local Sales and Use Tax Trust Fund.

(B) The county treasurer of any county that has levied a sales and use tax pursuant to this chapter and that rebates taxes paid in excess of a specified amount shall monthly certify to the Treasurer of State the total amount of rebates paid since the preceding certification, and the Treasurer of State shall remit that amount to the county treasurer from the Local Sales and Use Tax Trust Fund.

(d) (1) Except for revenue collected under subdivision (d)(2) of this section, money collected that is derived from a tax on aviation fuel levied by a county where a regional airport as described by the Regional Airport Act, § 14-362-101 et seq., is located shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the regional airport, subject to the charges by the state for its services as specified in this section.

(2) Revenue derived from a tax on aviation fuel in effect on December 30, 1987, is not subject to this subsection.

(e) Money collected that is derived from a tax on aviation fuel levied by a county that is not dedicated to a specific purpose and may legally be used for any lawful purpose shall not be deposited into the State Treasury but shall be deposited as cash funds by the Treasurer of State into a bank or banks designated by the county and transmitted directly to the publicly owned airport where the aviation fuel was sold, subject to the charges by the state for its services as specified in this section.



§ 26-81-108 - Distribution of tax levied.

(a) The collection of any tax levied pursuant to this chapter shall be distributed as follows:

(1) To the county for the acquisition, construction, and equipping of the project, fifty percent (50%) of the tax collections; and

(2) To the county and to each municipality located in the county, proportionately on the basis of population as reflected in the latest federal census, fifty percent (50%) of the tax collections.

(b) Funds received by the counties and municipalities pursuant to the provisions of this chapter, other than those required to be applied to a project, as set forth in subsection (a) of this section may be used by the counties and municipalities for any purpose for which the county general funds or the municipal general funds may be used.

(c) (1) When any tax adopted by a county pursuant to this chapter is terminated, the Director of the Department of Finance and Administration shall retain in the account of that county in the Local Sales and Use Tax Trust Fund for a period of one (1) year an amount equal to five percent (5%) of the final remittance to the county and municipalities therein at the time of termination of the collection of the tax to:

(A) Cover possible rebates by the county;

(B) Cover refunds for overpayment of taxes; and

(C) Redeem dishonored checks and drafts deposited to the credit of the Local Sales and Use Tax Trust Fund.

(2) After one (1) year has elapsed after the effective date of the abolition of the tax in any county, the director shall transfer the balance in that county's account to the county and municipalities in the county and shall close the account.

(d) The Treasurer of State is authorized to make refunds for overpayment of the tax and to redeem dishonored checks and drafts issued in payment of the tax from the Local Sales and Use Tax Trust Fund.



§ 26-81-109 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate reasonable rules and regulations not inconsistent with the provisions of this chapter to implement the administration, collection, enforcement, and operation of the taxes authorized in this chapter.



§ 26-81-110 - Combined tax reports.

(a) (1) Each vendor who is liable for one (1) or more city sales or use taxes shall report a combined city sales tax and a combined city use tax on his or her sales and use tax report.

(2) (A) The combined city sales tax is equal to the sum of all sales taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(B) The combined city use tax is equal to the sum of all use taxes levied by a city under this subchapter or any other provision of the Arkansas Code.

(3) This subsection only applies to a tax collected by the Director of the Department of Finance and Administration.

(4) This subsection does not apply to tax collected pursuant to § 26-75-502 et seq., which shall continue to be reported separately.

(b) (1) Each vendor who is liable for one (1) or more county sales or use taxes shall report a combined county sales tax and a combined county use tax on his or her sales and use tax report.

(2) The combined county sales tax is equal to the sum of all sales taxes levied by a county under this subchapter or any other provision of the Arkansas Code.

(3) The combined county use tax is equal to the sum of all use taxes levied by a county under this subchapter or any other provision of the Arkansas Code.

(4) This subsection only applies to a tax collected by the director.






Chapter 82 - Local Sales and Use Tax Economic Development Project Funding Act

§ 26-82-101 - Title.

This chapter shall be known as the "Local Sales and Use Tax Economic Development Project Funding Act".



§ 26-82-102 - Definitions.

As used in this chapter:

(1) "Calendar quarter" means a three-month period that begins on January 1, April 1, July 1, or October 1;

(2) "City" means any city of the first class, city of the second class, or incorporated town of the state;

(3) "Develop" means to plan, design, construct, acquire by purchase, acquire by eminent domain, own, operate, rehabilitate, lease as lessor or lessee, enter into lease-purchase agreements with respect to, lend, make grants in respect of, or install or equip any lands, buildings, improvements, machinery, equipment, or other properties of whatever nature, whether real property, personal property, or mixed property;

(4) "Economic development project" means infrastructure, land, buildings, and other improvements on the land and all other machinery, apparatus, equipment, office facilities, and furnishings that are necessary, suitable, or useful by a sponsor that meets at least three (3) of the following criteria:

(A) The sponsor makes an investment of at least ten million dollars ($10,000,000) in the project;

(B) The economic development project creates at least fifty (50) new jobs;

(C) The sponsor pays wages to new full-time permanent employees in excess of one hundred ten percent (110%) of the lesser of the state average wage or county average wage for the preceding calendar year;

(D) The economic development project is related to a targeted industry as identified in a local, regional, or state strategic plan for economic development;

(E) The economic development project has a benefit-to-cost ratio greater than two (2) as determined by the Arkansas Economic Development Commission;

(F) The economic development project receives at least a three-fourths (3/4) vote of support from the city council or quorum court; or

(G) The sponsor signs a financial incentive agreement with the Arkansas Economic Development Commission;

(5) "Infrastructure" means:

(A) Land acquisition;

(B) Site preparation;

(C) Road and highway improvements;

(D) Rail spur construction;

(E) Water service;

(F) Wastewater treatment;

(G) Employee training, including without limitation equipment used for the training;

(H) Environmental mitigation;

(I) Training and research facilities and the necessary equipment for the training and research facilities; and

(J) Sponsor-owned electric equipment, including without limitation redundant transformers, redundant service lines, backup generation devices, substation equipment, and similar electric equipment that is owned by a sponsor;

(6) (A) "Investment" means money expended by a sponsor on project costs directly related to an economic development project.

(B) "Investment" does not include amounts expended in aid of an economic development project by the state or by a local entity;

(7) "Levying entity" means a city or a county levying a local sales and use tax under this chapter;

(8) "Local entity" means a nonprofit corporation, county, city, improvement district, or school district in the state or an agency or instrumentality of a nonprofit corporation, county, city, improvement district, or school district;

(9) "Local sales and use tax" means a tax levied under this chapter on the gross proceeds or gross receipts derived from sales within a city or county of all items that are subject to taxation under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.;

(10) "New full-time permanent employee" means a position or job expected to be held by the employee or employees for at least twenty-six (26) consecutive weeks with an average of at least thirty (30) hours of work per week;

(11) "New job" means a position for a new full-time permanent employee created at an economic development project;

(12) (A) "Project costs" means costs associated with the:

(i) Construction of a new plant or facility, including without limitation land, building, production equipment, or support infrastructure;

(ii) Expansion of an established plant or facility by adding to the building, production equipment, or support infrastructure; or

(iii) Modernization of an established plant or facility through the replacement of production or processing equipment or support infrastructure that improves efficiency or productivity.

(B) "Project costs" does not include:

(i) Expenditures for routine repair and maintenance that do not result in new construction or expansion;

(ii) Routine operating expenditures;

(iii) Expenditures incurred at multiple facilities; or

(iv) The purchase or acquisition of an existing business unless:

(a) There is sufficient documentation that the existing business was closed; and

(b) The purchase of the existing business will result in the retention of the jobs that would have been lost due to the closure; and

(13) "Sponsor" means a sole proprietor, partnership, corporation, limited liability company, or association taxable as a business entity, a nonprofit corporation, or a combination of these entities.



§ 26-82-103 - Authority to levy tax.

(a) (1) The governing body of a city or county may adopt an ordinance levying a local sales and use tax in the amount of one-eighth of one percent (0.125%), one-fourth of one percent (0.25%), one-half of one percent (0.5%), three-fourths of one percent (0.75%), one percent (1%), or any combination of these amounts to pay project costs of an economic development project located within the levying entity or near the levying entity if still located within the state.

(2) (A) The ordinance may levy multiple local sales and use taxes.

(B) However, there shall not be in effect at any one (1) time local sales and use taxes levied under this chapter at an aggregate rate greater than one percent (1%).

(b) A certified copy of the ordinance authorizing the levy of a local sales and use tax shall be provided to the Director of the Department of Finance and Administration as soon as practicable after the adoption of the ordinance.

(c) The local entity shall:

(1) Determine the maximum amount of revenue to be generated by each local sales and use tax levied under this chapter; and

(2) State in the levying ordinance the maximum amount of revenue to be generated by each local sales and use tax levied under this chapter.

(d) (1) The local sales and use tax levied under this chapter shall expire when the maximum amount of revenue determined under subdivision (c)(1) of this section has been collected as determined under this subsection (d).

(2) (A) Except as otherwise provided in § 26-82-106, to provide for the accomplishment of the administrative duties of the director, the local sales and use tax shall terminate on the first day of the calendar quarter after the expiration of ninety (90) days from the date there is filed with the director a written statement signed by the chief executive officer of the city or county levying the local sales and use tax and identifying the local sales and use tax to be terminated.

(B) In the statement described in subdivision (d)(2)(A) of this section, the city or county levying the local sales and use tax shall certify that it has received the maximum amount of revenue stated in the levying ordinance.

(3) The chief executive officer of the city or county shall file the certification required under this subsection (d) not later than thirty (30) days after the receipt of the maximum amount of revenue stated in the levying ordinance.

(4) Upon the termination of a local sales and use tax under this subsection (d), any surplus tax collections that may have accumulated from the local sales and use tax shall be transferred to the general fund of the city or county.



§ 26-82-104 - Election.

(a) (1) Within thirty (30) days following the adoption of an ordinance levying a local sales and use tax under this chapter, the levying entity by ordinance shall provide for the calling of a special election on the question of whether to levy the local sales and use tax under §§ 7-11-201 -- 7-11-205.

(2) The date for the special election may be the same as the date for the next regular municipal election or county election.

(3) The governing body of the levying entity shall:

(A) Notify the county board of election commissioners that the question has been referred to the vote of the people; and

(B) Submit a copy of the ballot title to the county board of election commissioners.

(4) The election shall be conducted in the manner provided by law for all other municipal and county elections unless otherwise provided in this chapter.

(b) (1) Except as otherwise provided in this subsection, the ballot title to be used at the election shall be in substantially the following form:

"[] FOR adoption of a.....percent (.....%) local sales and use tax within...................(name of local entity) for economic development projects not to exceed $.....(maximum amount of revenue to be generated) to be terminated on the first day of the calendar quarter following the expiration of ninety (90) days after...................(name of local entity) certifies it has received $.....(maximum amount of revenue to be generated)."

"[] AGAINST adoption of a.....percent (.....%) local sales and use tax within...................(name of local entity) for economic development projects not to exceed $.....(maximum amount of revenue to be generated) to be terminated on the first day of the calendar quarter following the expiration of ninety (90) days after...................(name of local entity) certifies it has received $.....(maximum amount of revenue to be generated)."

(2) (A) The ordinance levying the local sales and use tax may contain an expiration date.

(B) If the ordinance contains an expiration date under subdivision (b)(2)(A) of this section, the ballot title shall include the expiration date for the levy of the tax.

(C) If the ordinance is adopted in the form described in this subsection, the local sales and use tax shall cease to be levied on the date stated on the ballot.

(D) The expiration date shall be the last day of a calendar quarter.

(E) An expiration date included under this subsection does not extend the effective period of the local sales and use tax beyond the expiration date provided under § 26-82-103.

(3) (A) (i) Except as provided in § 26-82-103, the governing body of the levying entity may refer to the voters a change in the expiration date for the local sales and use tax approved by the voters to extend the levy of the local sales and use tax beyond the expiration date previously approved.

(ii) The proposed expiration date shall be the last day of a calendar quarter.

(B) If the governing body of the levying entity refers to the voters a change in the expiration date for an existing local sales and use tax levied under this chapter, the governing body shall:

(i) Notify the county board of election commissioners that the measure has been referred to the voters; and

(ii) Submit a copy of the ballot title to the county board of election commissioners.

(C) (i) An election to change the expiration date for a local sales and use tax levied under this chapter shall be conducted in the manner provided by law for all other municipal and county elections.

(ii) The results of the election under this subsection shall be certified, proclaimed, and subject to challenge under § 26-82-105.

(D) (i) To extend the local sales and use tax levied under this chapter to a new expiration date, the levying entity shall notify the Director of the Department of Finance and Administration of the new expiration date approved by the voters:

(a) After publication of the proclamation has occurred; and

(b) At least ninety (90) days before the current expiration date of the local sales and use tax.

(ii) The local sales and use tax extended under this subdivision (b)(3) shall continue to be levied until the new expiration date.

(E) (i) If the voters do not approve a change in the expiration date for the local sales and use tax levied under this chapter, the local sales and use tax shall continue to be collected until the expiration date previously approved by the voters.

(ii) However, the expiration date shall not be extended beyond the expiration date provided under § 26-82-103.

(F) An election to change the expiration date for a local sales and use tax levied under this chapter is not an election on the levy of the sales and use tax.



§ 26-82-105 - Requirements -- Effective dates.

To provide time to prepare for an election required under this chapter and to provide time for the Director of the Department of Finance and Administration to accomplish his or her duties, the following requirements apply to an ordinance levying a local sales and use tax under this chapter:

(1) (A) The ordinance levying the local sales and use tax under this chapter is not effective until after the election under § 26-82-104 has been held.

(B) (i) Following the election, the mayor or the county judge of the levying entity shall issue his or her proclamation of the results of the election with reference to the local sales and use tax.

(ii) The proclamation described in subdivision (1)(B)(i) of this section shall be published one (1) time in a newspaper having general circulation within the levying entity.

(C) A person desiring to challenge the results of an election as published in the proclamation shall file the challenge in the circuit court of the county in which the levying entity is located within thirty (30) days of the date of publication of the proclamation;

(2) The local sales and use tax shall not go into effect until the governing body of the levying entity has adopted a written plan stating the following:

(A) A description of the economic development project to be financed by the revenues from the local sales and use tax;

(B) A description of the economic impact and the cost-benefit analysis of the proposed economic development project;

(C) An estimate of the amount of revenue from the local sales and use tax necessary to defray costs for the economic development project and a budget of the costs;

(D) (i) A certification by the mayor or county judge of the levying entity that each economic development project to benefit from the expenditure of the revenues from the local sales and use tax consists of an investment in the region that satisfies at least three (3) of the criteria in § 26-82-102(4).

(ii) The certification described in subdivision (2)(D)(i) of this section shall state with specificity which criteria under § 26-82-102(4) the economic development project satisfies; and

(E) A tentative time schedule stating the period of time during which the sum requested is to be expended;

(3) (A) As directed by the governing body of the levying entity and after the written plan has been approved by the governing body of the levying entity under subdivision (2) of this section, the mayor or county judge of the levying entity shall notify the director of the rate change:

(i) After publication of the proclamation has occurred; and

(ii) (a) Ninety (90) days before the effective date of the local sales and use tax.

(b) The effective date of the local sales and use tax shall be the first day of a calendar quarter.

(B) The ordinance shall become effective no earlier than the first day of the calendar quarter after the:

(i) Director gives to sellers a minimum notice period of sixty (60) days; and

(ii) Expiration of the full thirty-day period of challenge under subdivision (1) of this section.

(C) The rate change on a purchase from a printed catalog in which the purchaser computed the tax based upon local tax rates published in the catalog is effective on the first day of a calendar quarter after a minimum of one hundred twenty (120) days' notice by the director to the sellers; and

(4) If an election contest occurs under subdivision (1) of this section, the local sales and use tax shall be collected under this chapter unless enjoined by a court order.



§ 26-82-106 - Abolition of tax.

(a) (1) Except under subsection (b) of this section, the levying entity may abolish all or a portion of the local sales and use tax authorized under this chapter by:

(A) A roll call vote of two-thirds (2/3) of all members elected to the governing body of the levying entity, excluding the mayor and county judge, if the governing body of the levying entity has determined that the purposes of the local sales and use tax cannot be fulfilled or cannot continue to be fulfilled; or

(B) An election called by:

(i) Action of the governing body of the levying entity; or

(ii) A petition of the qualified voters in the levying entity.

(2) A petition of the qualified voters and the calling and holding of an election concerning the abolition of the local sales and use tax under this subsection are governed by the initiative procedures in Arkansas Constitution, Article 5, § 1, and any ordinances of the levying entity governing initiative procedures.

(3) The governing body of the levying entity may call for an election under this subsection subject to the same procedures stated in this chapter for the calling of the initial election.

(4) (A) The ballot title for use in an election under this subsection shall be in substantially the following form:

"[] FOR abolition of the.....percent (.....%) local sales and use tax within...................(name of local entity) for economic development projects."

"[] AGAINST abolition of the.....percent (.....%) local sales and use tax within...................(name of local entity) for economic development projects."

(B) However, a ballot title that contains a question for qualified voters on whether to continue the levy of a local sales and use tax complies with this subdivision (a)(4).

(b) (1) In a levying entity in which a local sales and use tax has been adopted under this chapter and all or a portion is pledged to secure the payment of bonds, the portion of the local sales and use tax pledged to the payment of bonds shall not be repealed, abolished, or reduced while the bonds are outstanding.

(2) The bonds are not outstanding to the extent that sufficient tax revenues have been set aside to pay the bonds when due.

(c) The effective date of an affirmative vote of the qualified voters to abolish the local sales and use tax under subsection (a) of this section shall be the first day of the calendar quarter after the expiration of ninety (90) days from the date of publication of the election proclamation.

(d) (1) The effective date of an affirmative vote by the governing body of the levying entity to abolish the local sales and use tax under subsection (a) of this section shall be on the first day of the calendar quarter after the expiration of ninety (90) days from the date a written statement signed by the mayor or county judge of the levying entity abolishing the tax is filed with the Director of the Department of Finance and Administration certifying that the governing body of the levying entity has adopted an ordinance abolishing the local sales and use tax.

(2) A copy of the ordinance abolishing the local sales and use tax shall be attached to the certificate.



§ 26-82-107 - Notice of adoption or abolition of tax.

No later than ten (10) days following each of the events stated in the ordinance with reference to the procedure for the adoption or abolition of the local sales and use tax and the effective dates of the action under this chapter, the clerk of the levying entity shall notify the Director of the Department of Finance and Administration of the event.



§ 26-82-108 - Collection of tax.

(a) (1) (A) In each levying entity in which a local sales and use tax has been levied under this chapter, each seller shall add the tax imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and the tax imposed under this chapter to the sale price of the product or service, and when added, the combined tax shall:

(i) Constitute a part of the price;

(ii) Be a debt of the purchaser to the seller until paid; and

(iii) Be recoverable at law in the same manner as the purchase price.

(B) When the sale price in the levying entity involves a fraction of a dollar, the two (2) combined taxes shall be added to the sale price.

(C) A seller is entitled to the same discount with respect to tax remitted under this chapter as is authorized for the collection and remission of gross receipts taxes to the state under § 26-52-503.

(2) If the General Assembly or the electors of the state increase or decrease the rate of the state gross receipts tax, the combined rate of the state gross receipts tax and the sales and use tax by the levying entity shall be the sum of the two (2) rates.

(b) The local sales and use tax levied under this chapter on new and used motor vehicles shall be collected by the Director of the Department of Finance and Administration directly from the purchaser under § 26-52-510.



§ 26-82-109 - Administration of tax.

(a) On and after the effective date of a local sales and use tax imposed under this chapter, the Director of the Department of Finance and Administration shall perform all functions incidental to the administration, collection, enforcement, and operation of the tax.

(b) In addition to the state gross receipts tax and compensating tax, the director shall collect the additional tax under this chapter on the receipts from the sale at retail or on the sale price or lease or rental price on the storage, use, distribution, or other consumption of all taxable items and services subject to the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(c) (1) The local sales and use tax imposed under this chapter and the tax imposed under the gross receipts tax and compensating tax shall be collected together and reported upon the forms and under the administrative rules that are prescribed by the director and that are not inconsistent with this chapter.

(2) Each vendor who is liable for one (1) or more sales or use taxes levied under this chapter, the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., shall report a combined city and county sales tax and a combined city and county use tax on his or her sales and use tax report.

(3) The combined city sales tax or county sales tax is equal to the sum of all sales taxes levied by a city or county under this chapter and the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq.

(4) The combined city or county use tax is equal to the sum of all use taxes levied by a city or county under this chapter and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(5) This subsection applies only to a tax collected by the director.

(d) On and after the effective date of an ordinance to abolish a local sales and use tax in any levying entity, the director shall comply with the ordinance under this chapter.



§ 26-82-110 - Applicability of tax.

(a) A local sales and use tax levied under this chapter applies to sales of items and services sold by a business and shall be administered under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(b) When a direct pay permit holder purchases tangible personal property or taxable services either from an Arkansas vendor or an out-of-state vendor for use, storage, consumption, or distribution in Arkansas, the permit holder shall accrue and remit the local sales and use tax, if any, under the sourcing rules in §§ 26-52-521 and 26-52-522.



§ 26-82-111 - Disposition of funds.

(a) (1) (A) The Treasurer of State shall transmit to the treasurer or financial officer of each levying entity the levying entity's share of local sales and use taxes collected under this chapter.

(B) Transmittals required under this chapter shall be made at least monthly in each state fiscal year.

(C) Funds transmitted under this chapter may be used by the levying entity for any purpose authorized under this chapter.

(2) Before transmitting the funds, the Treasurer of State shall deduct three percent (3%) of the sum collected from each levying entity during the period as a charge by the state for its services specified in this chapter, and the amount deducted shall be deposited by the Treasurer of State to the credit of the account of the Constitutional Officers Fund and the State Central Services Fund.

(b) (1) (A) The Treasurer of State may retain in the suspense account of any levying entity a portion of the levying entity's share of the local sales and use tax collected under this chapter.

(B) A balance retained in the suspense account shall not exceed five percent (5%) of the amount remitted to the levying entity.

(2) The Treasurer of State may make refunds from the suspense account of any levying entity:

(A) For overpayments made to the account after the refunds have been approved by the Director of the Department of Finance and Administration; and

(B) To redeem dishonored checks and drafts deposited to the credit of the suspense account of the levying entity.

(c) (1) When any city or county adopts a local sales and use tax and then abolishes the tax, the Treasurer of State shall retain in the suspense account of the levying entity for a period of one (1) year five percent (5%) of the final remittance to the levying entity at the time of termination of collection of the tax within the levying entity to cover possible refunds for overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of the account.

(2) (A) After one (1) year has elapsed after the effective date of abolishment of the local sales and use tax, the Treasurer of State shall:

(i) Remit the balance of the account to the levying entity; and

(ii) Close the account.

(B) A refund shall not be allowed after the one-year period under subdivision (c)(2)(A) of this section has lapsed and the account is closed.



§ 26-82-112 - Enforcement and penalties.

(a) The procedures and penalties used by the Director of the Department of Finance and Administration in enforcing a local sales and use tax imposed under this chapter shall be the same as for the state gross receipts tax and compensating tax unless otherwise provided in this chapter.

(b) (1) When property is seized by the director under any statute authorizing seizure of property of a taxpayer who is delinquent in payment of the taxes imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and when the taxpayer is also delinquent in payment of any tax imposed under this chapter, the director shall sell sufficient property to pay the delinquent taxes and penalties due to any levying entity under this chapter in addition to the amount required to pay any taxes due to the state under the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq.

(2) The proceeds of a sale under subdivision (b)(1) of this section shall be applied first to all sums due to the state, and the remainder, if any, shall be applied to all sums due to the levying entity.



§ 26-82-113 - Trust funds -- Administration.

(a) (1) (A) Money reported as local sales and use taxes that was collected in local taxing jurisdictions that is not immediately identifiable and money collected in local jurisdictions that have no tax shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(B) When a local tax jurisdiction is identified for money that has been deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes, the money shall be transferred to the Local Sales and Use Tax Trust Fund.

(C) If the total amount in the Identification Pending Trust Fund for Local Sales and Use Taxes exceeds fifty thousand dollars ($50,000), the Treasurer of State shall transfer any amount in excess of fifty thousand dollars ($50,000) to general revenues.

(2) (A) (i) Money reported as local sales and use taxes that was collected by an out-of-state vendor and that is not identifiable shall be deposited into the Identification Pending Trust Fund for Local Sales and Use Taxes.

(ii) Any funds deposited under subdivision (a)(2)(A) of this section shall not be included for computation of transfer to general revenue in subdivision (a)(1) of this section.

(B) The Treasurer of State shall distribute unidentified local sales and use taxes collected by out-of-state vendors to the county treasurers and city treasurers as determined by their proportionate share of distribution from the Local Sales and Use Tax Trust Fund on a monthly basis.

(b) (1) The Treasurer of State shall review the flow of moneys through the Local Sales and Use Tax Trust Fund in the state treasury for the purpose of estimating the amount of the moneys that may be surplus to the immediate requirements of the Local Sales and Use Tax Trust Fund.

(2) (A) After making an estimate under subdivision (b)(1) of this section, the Treasurer of State shall invest the estimated surplus amount in certificates of deposit issued by any financial institution located in the state.

(B) All interest income derived from the certificates of deposit shall be credited as trust fund income to the Local Sales and Use Tax Trust Fund.

(3) The Treasurer of State shall transmit monthly to the county treasurers and city treasurers their proportionate share of the interest derived from the investment of the Local Sales and Use Tax Trust Fund under this subsection.



§ 26-82-114 - Effect of change in city boundaries.

If a city in which a local sales and use tax has been imposed under this chapter changes or alters its boundaries, a tax imposed under this chapter shall be effective in the added territory or abolished in the detached territory on the first day of the first calendar month following the expiration of thirty (30) days from the date that the annexation or detachment becomes effective.



§ 26-82-115 - Maximum tax limitation.

(a) A sales and use tax levied under this chapter shall be levied and collected only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of:

(1) Motor vehicles;

(2) Aircraft;

(3) Watercraft;

(4) Modular homes;

(5) Manufactured homes; or

(6) Mobile homes.

(b) (1) (A) For a taxpayer not subject to the levy of a use tax on taxable services or tangible personal property brought into the state for storage until the property is subsequently initially used in the state, the use tax portion of the local sales and use tax authorized under this chapter shall be computed on each purchase of the property by the taxpayer as if all the property was subject upon purchase to the use tax.

(B) However, the use tax portion of the local sales and use tax authorized under this chapter shall be computed only on the first two thousand five hundred dollars ($2,500) of gross receipts, gross proceeds, or sales price on the sale of:

(i) Motor vehicles;

(ii) Aircraft;

(iii) Watercraft;

(iv) Modular homes;

(v) Manufactured homes; or

(vi) Mobile homes.

(2) The taxes computed under subdivision (b)(1) shall be aggregated on a monthly basis, and the aggregate monthly amount shall be divided by the sum of the total purchases of the property on which the taxes are computed, and the quotient shall be multiplied by the amount of the taxpayer's property subsequently initially used and subject to levy of the use tax within the city or county during the month for which the monthly aggregate tax figure was computed, and the product shall be the amount of the use tax liability for the taxpayer for the month computed.



§ 26-82-116 - Reporting.

Vendors collecting, reporting, and remitting sales and use taxes levied under this chapter shall collect, report, and pay the sales and use taxes in the same manner and at the same time as is prescribed by law for the collection, reporting, and payment of other local sales and use taxes.



§ 26-82-117 - Capital improvement bonds.

(a) All or a specific portion of the local sales and use tax under this chapter may be pledged to bonds issued under §§ 14-164-301 -- 14-164-340.

(b) If pledged under §§ 14-164-301 -- 14-164-340, §§ 14-164-337 and 14-164-339 apply to the disposition of the revenues from local sales and use tax so pledged.

(c) The local sales and use tax may not be repealed, abolished, or reduced while any bonds secured by a pledge of the local sales and use tax are outstanding.



§ 26-82-118 - No effect on existing taxes.

The imposition of a local sales and use tax under this chapter does not affect any existing local sales and use taxes levied by a city or county for economic development purposes.



§ 26-82-119 - Rules.

The Director of the Department of Finance and Administration may promulgate reasonable rules to implement the enforcement, administration, and collection of the taxes authorized in this chapter.












Title 27 - Transportation

Subtitle 1 - General Provisions

Chapter 1 - Highway And Transportation Act Of 1977

§ 27-1-101 - Title.

This chapter shall be known and may be cited as the "Highway and Transportation Act of 1977".



§ 27-1-102 - Legislative intent.

(a) It is the declared transportation policy of the General Assembly of the State of Arkansas to enhance the social and economic well-being of the citizenry of this state by requiring coordination of public and private transportation activities and the effective implementation of a safe and efficient total transportation system.

(b) (1) The purpose of this chapter is to effectuate the transportation policy set out in subsection (a) of this section by preparing and coordinating a comprehensive, balanced, multimodel transportation plan for the state, including, but not limited to, airways, highways, railways, waterways, bicycling, mass transit, and other transportation facilities and services, whether publicly or privately owned, developed, operated, or maintained.

(2) To this end, the Arkansas State Highway and Transportation Department is directed to establish and maintain coordination with all agencies of the state having transportation responsibility; local, city, and county governments; regional planning and transportation districts, commissions, and authorities; and private transportation agencies.

(3) The General Assembly further directs that each agency, authority, board, commission, department, and institution of the state and its political subdivisions regularly or intermittently involved in any effort concerning public transportation planning and operation in the state shall inform the department of its transportation plans for the future.

(4) It is further directed that all transportation proposals by any public agency, authority, board, commission, department, or institution of the state and its political subdivisions involving any form of public transportation service to be operated on state highways shall be reviewed by the State Highway Commission as to its economy, effectiveness, efficiency, and equity in the overall transportation function of the state, its reciprocal relationships, and its coordination in the total transportation planning process for the state.



§ 27-1-103 - Definitions.

(a) As used in this chapter:

(1) "Commission" means the State Highway Commission;

(2) "Department" means the Arkansas State Highway and Transportation Department; and

(3) "Service" or "services" means either or both freight and passenger transport, whether by air, land, or water.

(b) (1) Whenever the words, "State Highway Department" are used in any statute, directive, rule, or regulation, they shall be held and taken to mean the Arkansas State Highway and Transportation Department.

(2) Whenever the words "director" or "Director of State Highways" are used in any statute, directive, rule, or regulation, they shall be held to mean the Director of State Highways and Transportation.



§ 27-1-104 - Powers of certain entities unabrogated -- Coordination expected.

(a) In coordinating the statewide transportation planning, the existing authority and responsibilities of local governing bodies, the Public Service Commission, and the Arkansas Transportation Commission [abolished], as provided in §§ 23-2-201 et seq., shall not be abridged or abrogated.

(b) In the area of marine and aviation facilities and services, it is the intent of this chapter that the various state and local airport commissions and the Arkansas Waterways Commission's authority, powers, and responsibilities shall remain intact. However, they shall inform the Arkansas State Highway and Transportation Department of their plans in order that total transportation planning can be achieved and made available for incorporation in a comprehensive growth plan for the state.



§ 27-1-105 - Rail service -- Powers and duties.

(a) The Arkansas State Highway and Transportation Department is authorized to exercise those powers necessary for the state to qualify for rail service preservation subsidies or other transportation assistance pursuant to the provisions of any federal act. The department shall:

(1) Establish a state plan for rail transportation and local rail services;

(2) Administer and coordinate the state plan;

(3) Provide in the plan for the distribution of federal rail service preservation subsidies or other federal assistance; and

(4) Provide satisfactory assurance on behalf of the state that such fiscal control and fund accounting procedures will be adopted by the state as may be necessary to assure proper disbursement of an account for federal funds paid to the state.

(b) The department is authorized to provide financial assistance, within the limits of the funds appropriated for this purpose, for the preservation of operations and maintenance of any railroad within the state, as provided for in relevant federal legislation.

(c) The department may cooperate with other states in connection with the preservation of any rail services within this state. In carrying out the authority conferred by this section, the department may enter into general contractual arrangements with other states.

(d) The department may contract with any domestic or foreign person, firm, corporation, agency, or government to provide, maintain, or improve rail transportation service within this state.



§ 27-1-106 - Mass transit -- Findings -- Powers and duties.

(a) The General Assembly finds that:

(1) Transportation is a critical problem for the elderly, individuals with disabilities, and others without access to the use of a private automobile;

(2) Public transportation in the rural and small urban areas in Arkansas is lacking;

(3) Public transportation in many instances is no longer a profitable undertaking for private enterprise acting alone;

(4) Public subsidy of public transportation, whether privately or publicly operated, is often necessary to provide needed transportation services;

(5) The variety of federal, state, and local activities in providing public transportation services requires coordination for optimal utilization of and maximum benefit from public resources;

(6) Communities require technical assistance in addressing their public transportation needs; and

(7) It is in the best interest of the people of Arkansas to develop programs providing solutions for the above concerns.

(b) To this end, the Arkansas State Highway and Transportation Department shall:

(1) Coordinate research into the problems of mass transit and reasonable solutions; and

(2) Realize the economies of organized coordinated transport service in order to eliminate the substantial waste in uncoordinated and often duplicated efforts which are particularly troublesome in view of the limited fiscal resources of the smaller urbanized areas and urban places peculiar to the Arkansas demographic situation.

(c) The department is authorized to exercise those powers necessary for the state to qualify for urban mass transportation administration funds and any other public transit funds or other transportation assistance pursuant to the provisions of any federal or state act.

(d) The department is authorized to provide financial assistance within the limits of the funds appropriated for this purpose for capital or operating assistance to urban mass transportation systems within the state as provided for in relevant federal or state legislation.

(e) The department may cooperate with other states in connection with the improving, initiating, maintaining, planning, or preserving of any public transit program within this state. In carrying out the authority conferred by this subsection, the department may enter into general contractual arrangements with other states.

(f) The department may contract with any domestic or foreign person, firm, corporation, agency, or government to improve, initiate, maintain, plan, or preserve any public transit service within this state.



§ 27-1-107 - Rules and regulations -- Reorganization.

The Arkansas State Highway and Transportation Department shall adopt and promulgate reasonable rules and regulations and reorganize as necessary to carry out the responsibilities delegated to it under this chapter.






Chapter 2 - Hazardous Materials Transportation Act of 1977

§ 27-2-101 - Title.

This chapter shall be known as and may be cited as the "Hazardous Materials Transportation Act of 1977".



§ 27-2-102 - Definitions.

As used in this chapter:

(1) "A label which provides an adequate warning" means a label firmly affixed, clearly legible, conspicuously displayed, and readily accessible for reading which meets the following standards:

(A) Standards established by the laws or regulations of the United States, or by any agency of the United States, and in effect on March 15, 1977, affirmatively requiring the use of a label on containers of hazardous materials;

(B) Standards established by the Arkansas Pesticide Control Act, § 2-16-401 et seq., and regulations adopted pursuant to it affirmatively requiring the use of a label on containers of hazardous materials;

(C) Standards established by the Arkansas State Highway and Transportation Department, by regulation, with reference to labeling of containers of hazardous materials; or

(D) In the absence of applicable standards in any of the preceding categories, the following standards:

(i) The name and place of business of the manufacturer, packer, distributor, or seller;

(ii) The common or usual name, if any, the chemical name, and the chemical composition of the hazardous material;

(iii) The signal word "DANGER" on substances which are extremely flammable, combustible, corrosive, or highly toxic;

(iv) The signal word "WARNING" or "CAUTION" on all other hazardous materials;

(v) An affirmative statement of the principal hazard or hazards such as "Flammable", "Combustible", "Vapor harmful", "Causes burns", "Absorbed through skin", or similar wording descriptive of the hazard;

(vi) Precautionary measures describing the action to be followed or avoided;

(vii) Instructions, when necessary or appropriate, for first aid treatment;

(viii) The word "POISON" for any hazardous material which is capable of producing substantial personal injury or illness to human beings through ingestion, inhalation, or absorption through any body surface; and

(ix) Instructions for handling and storage of containers which require special care in handling or storage;

(2) "Adequate emergency equipment" means equipment and procedures for the use of such equipment which are:

(A) Reasonably adapted to the containment or neutralization of hazardous materials which escape from immediate containers;

(B) Reasonably transportable in or on the transporting equipment;

(C) Reasonably operable by the operator of the transporting equipment;

(D) Reasonably available; and

(E) Otherwise required, by regulation, by the department;

(3) "Adequate immediate container" means an immediate container which meets all applicable standards established by the laws of the United States, or by any agency of the United States by regulation in effect on March 15, 1977, or by the department, by regulation, with reference to the adequacy of such a container to contain the materials within it. In the absence of applicable standards, an "adequate immediate container" means a container designed and constructed so as to contain the items or substances within it without escape during any customary or reasonably foreseeable handling or use during transportation;

(4) "Carrier" means a person engaged, directly or by agent or employee, in the transportation of property by land, air, or water as a common, contract, or private carrier;

(5) "Department" means Arkansas State Highway and Transportation Department;

(6) "Hazardous material" means any substance or mixture of substances which:

(A) Is toxic;

(B) Is corrosive;

(C) Is an irritant;

(D) Is a strong sensitizer;

(E) Is flammable or combustible;

(F) Generates pressure through decomposition, heat, or other means;

(G) Has been defined as such by the laws of the United States or by an agency of the United States, by regulation; or

(H) Has been defined as such by the department, by regulation.

It is the purpose of this definition to include any and all substances or mixtures of substances which pose a significant risk of substantial personal injury or substantial illness or substantial pollution to land, water, or air of Arkansas as a result of the unforeseen escape of such a substance or mixtures of substances during transportation;

(7) "Immediate container" means any receptacle which is designed to contain items or substances and prevent their escape into the environment. This definition includes, but is not limited to, bottles, boxes, cans, drums, chemical tank cars, and tank trucks;

(8) "Transport" means shipping or transportation of property by carrier where the shipping or transportation is in furtherance, incidentally or necessarily, of the business of the carrier; and

(9) All terms not otherwise defined in this section shall have the same definitions as set forth in §§ 23-13-203 and 23-13-206 unless clearly inconsistent with the purposes of this chapter.



§ 27-2-103 - Prohibited acts -- Exceptions.

(a) It shall be unlawful for any person to knowingly:

(1) Transport or cause to be transported within this state hazardous material in an immediate container which does not bear a label which provides an adequate warning;

(2) Transport or cause to be transported within this state hazardous material in an immediate container without carrying adequate emergency equipment;

(3) Transport or cause to be transported within this state a hazardous material in a container other than an adequate immediate container;

(4) Fail to utilize adequate emergency equipment promptly and properly, to the extent possible without serious risk of personal injury, in order to deal with the escape of a hazardous material from its immediate container when the person is the operator of the transporting equipment;

(5) Fail to notify the Department of Arkansas State Police as promptly as reasonably possible of the escape of a hazardous material from its immediate container when the person is the carrier or is the operator of the transporting equipment; or

(6) Violate any regulation promulgated by the State Highway Commission pursuant to this chapter.

(b) (1) Any and all exceptions to the requirements contained in subsection (a) of this section allowed transporters of agricultural products, petroleum products, a material of trade, or any others, as set out in 49 C.F.R. pt. 173, including, but not limited to, 49 C.F.R. §§ 173.5, 173.6, and 173.8, shall be allowable to such transporters provided that all the requirements to avail these transporters of those exemptions, which requirements are set out in these United States Department of Transportation regulations, are met by such transporters.

(2) Further provided, if the United States Department of Transportation or the United States Congress adopts exceptions greater than those currently allowed transporters of hazardous materials in 49 C.F.R. pt. 173, the Arkansas State Highway and Transportation Department may adopt such comparable exemptions as are applicable to such transporters while utilizing the highways of this state.

(c) The provisions of subdivision (a)(5) of this section shall not apply to persons while operating farm vehicles of whatever size upon agricultural land owned, leased, or rented by the persons or their employers.



§ 27-2-104 - Violations.

(a) Violation of any provisions of § 27-2-103 is a Class A misdemeanor.

(b) Each violation of this chapter and each noncomplying immediate container transported in violation of it shall constitute a separate offense.



§ 27-2-105 - Enforcement.

The enforcement personnel of the Department of Arkansas State Police and enforcement personnel of the Arkansas State Highway and Transportation Department shall have the authority to enforce the provisions of this chapter.



§ 27-2-106 - Additional regulations authorized.

(a) (1) In addition to the specific authority granted to the Arkansas State Highway and Transportation Department by this chapter to define terms and impose additional requirements, by regulation, the department shall have the authority to promulgate additional regulations, in the manner provided by law, in furtherance of this chapter.

(2) These regulations may include, but are not limited to, the establishment of reasonable safeguards in the transportation of hazardous materials, including, as the department finds appropriate, the use of escort vehicles and the temporary prohibition of transportation of hazardous materials during unsafe conditions, the establishment of a system requiring notification of public authorities prior to transportation of hazardous materials, the adoption by reference of laws or regulations of the United States, and the maintenance of records.

(b) The department is empowered to enforce this chapter by any and all civil or criminal remedies provided by law.

(c) All portions of this chapter, except this section, shall be fully operable and effective without the enactment of regulations by the department.

(d) Nothing contained within this chapter or requirements imposed by it shall be construed so as to relieve any person from the necessity of complying with any applicable laws or regulations of the United States.



§ 27-2-107 - No additional requirements imposed on railroads.

Nothing contained in this chapter shall be construed as imposing any requirement or obligation on railroad carriers beyond the requirements and obligations imposed upon railroad carriers by applicable laws and regulations of the United States, including, without limitation, those pertaining to immediate containers, adequate immediate containers, adequate emergency equipment, if any, and labeling, all to the end that any railroad carrier which is in compliance with the laws and regulations of the United States shall be deemed to be in compliance with this chapter.



§ 27-2-108 - Conformity with Arkansas Administrative Procedure Act.

All rules and regulations proposed and adopted by the Arkansas State Highway and Transportation Department pursuant to this chapter and all other actions of the department taken pursuant to the authority and responsibility prescribed in this chapter shall be in conformity with the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.






Chapter 3 - The Arkansas Public Transportation Coordination Act

§ 27-3-101 - Title.

This chapter may be known and may be cited as the "Arkansas Public Transportation Coordination Act".



§ 27-3-102 - Legislative determination.

Adequate and efficient public transportation is essential to the well-being of many of our state's citizens and the economic growth of both urban and rural areas. It is the purpose and intent of this chapter to have a general public transportation policy which encourages the planning, development, implementation, operation, and evaluation of efficient and coordinated transportation systems, both public and private. While the leadership and coordination in the development of public transportation policy and programs is vested in the Arkansas State Highway and Transportation Department by statutory authority, a number of departments, agencies, and other legally constituted bodies are involved in the implementation and operation of public transportation services, and such policy and programs should be developed with their advice and recommendations.



§ 27-3-103 - Arkansas Public Transportation Coordination Council established.

(a) There is hereby established the Arkansas Public Transportation Coordination Council, which shall consist of twelve (12) members.

(b) The members shall be as follows:

(1) (A) There shall be three (3) members of the Arkansas Public Transportation Coordination Council appointed by the Governor to serve for terms of four (4) years:

(i) One (1) member shall be appointed to represent the transit operators and shall be directly involved with the management of a public transit system;

(ii) One (1) member shall be appointed to represent the consumers of public transportation services; and

(iii) One (1) member shall be appointed as a member at large.

(B) In the event of a vacancy on the Arkansas Public Transportation Coordination Council of one (1) of the gubernatorial positions due to death, resignation, or other reason, the vacancy shall be filled for the unexpired portion of the term by appointment of the Governor of a person meeting the same qualifications as are required for the initial appointment;

(2) The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each appoint one (1) person to serve at their pleasure who is not a member of the General Assembly;

(3) The remaining seven (7) members of the Arkansas Public Transportation Coordination Council shall be:

(A) The Director of the Department of Human Services or his or her designee;

(B) The Director of State Highways and Transportation or his or her designee;

(C) The Director of the Department of Health or his or her designee;

(D) The Director of the Arkansas Economic Development Council or his or her designee;

(E) The Director of the Department of Rural Services or his or her designee;

(F) The Director of the University of Arkansas Cooperative Extension Service or his or her designee; and

(G) The Chair of the Temporary Assistance for Needy Families Oversight Board or his or her successor or designee.

(c) The Arkansas Public Transportation Coordination Council shall elect by majority vote one (1) of its members to serve as chair and one (1) of its members to serve as vice chair for such terms as are determined by the Arkansas Public Transportation Coordination Council.

(d) The Arkansas Public Transportation Coordination Council shall have the power to prescribe and issue, pursuant to the Arkansas Administrative Procedure Act, § 25-15-201 et seq., such reasonable rules and regulations as may be necessary to carry out the provisions of this chapter.

(e) The Arkansas Public Transportation Coordination Council shall meet at the call of the chair.

(f) Seven (7) members of the Arkansas Public Transportation Coordination Council constitute a quorum, and a majority vote of the members present is necessary for any action taken by the Arkansas Public Transportation Coordination Council.

(g) The members of the Arkansas Public Transportation Coordination Council shall serve without compensation provided that in the event that funds shall be available for such purposes, the members may receive expense reimbursement as provided in § 25-16-901 et seq.



§ 27-3-104 - Definitions.

As used in this chapter:

(1) "Coordination" means the arrangement for the provision of transportation to the general public in a manner that is cost effective, efficient, and reduces fragmentation and duplication of services;

(2) "Council" means the Arkansas Public Transportation Coordination Council;

(3) "Department" means the Arkansas State Highway and Transportation Department;

(4) "Federal agency" means any department, office, council, or agency of the federal government;

(5) "Local agency" means any entity of a city, town, municipality, county, or other local governing body or a private nonprofit transportation service-providing agency;

(6) "Public transportation" means every conveyance of human passengers by bus, van, or any other ground surface vehicle which is provided to the general public or selected groups thereof on a regular or continuing basis;

(7) "State" means the State of Arkansas;

(8) "State agency" means any department, board, commission, office, or agency of the State of Arkansas; and

(9) "Transportation disadvantaged" means those persons who because of physical or mental disability, income status, or age are unable to transport themselves and are therefore dependent upon others for transportation services.



§ 27-3-105 - Purpose -- Rights and responsibilities.

(a) The Arkansas Public Transportation Coordination Council, by and through the Arkansas State Highway and Transportation Department, is to accomplish the coordination of transportation services provided to the general public, particularly the transportation disadvantaged.

(b) The goal of this coordination shall be to assure the cost effective provision of public transportation by qualified transportation operators.

(c) In carrying out this purpose, the council shall:

(1) Serve as a clearinghouse for information relating to public transportation services, funding sources, innovations, and coordination efforts;

(2) Establish statewide objectives for providing public transportation services for the general public, particularly the transportation disadvantaged;

(3) Develop policies and procedures for the coordination of federal, state, and local funding for public transportation facilities and services;

(4) Identify barriers prohibiting the coordination and accessibility of public transportation services and aggressively pursue the elimination of these barriers;

(5) Assist communities in developing public transportation systems available for public use, with special emphasis on serving the transportation disadvantaged;

(6) Assure that all procedures, guidelines, and directives issued by state agencies are conducive to the coordination of public transportation services and facilities;

(7) Develop standards covering coordination, operation, costs, and utilization of public transportation services;

(8) (A) Through the department, have the authority to apply for and accept funds, grants, gifts, and services from federal, state, local, or private funding sources.

(B) Funds acquired or accepted under subdivision (c)(8)(A) of this section shall be solely for the purpose of carrying out the council's responsibilities;

(9) (A) Review, monitor, and coordinate all funding requests for state and federal grants to be used for the provision of public transportation services.

(B) Such funds shall be available only to those entities participating in an approved coordinated transportation system or an entity which has been granted a waiver by the council; and

(10) Coordinate all public transportation programs with the appropriate local, state, and federal agencies and public transit agencies to ensure compatibility with existing transportation systems.



§ 27-3-106 - Administrative support.

(a) Administrative support shall be provided by the Arkansas State Highway and Transportation Department.

(b) The department shall employ such personnel as may be necessary to perform adequately the functions of the Arkansas Public Transportation Coordination Council within the limitations of the department's biennial appropriations act.

(c) The department may utilize any state-appropriated funds or federal funds available for such purposes.



§ 27-3-107 - Interagency support.

(a) To implement the highest level of interagency cooperation, each state agency whose functions involve the administration of programs which directly or indirectly fund the purchase of public transportation services, equipment, facilities, or support operating assistance shall be required to issue policies advocating support for coordinated public transportation and the recommendations coming forth from the Arkansas Public Transportation Coordination Council.

(b) Each state agency which is requested by the council to submit information necessary to carry out the purpose of this chapter shall do so in a cooperative and timely manner.






Chapter 4-12 - [Reserved.]

[Reserved]






Subtitle 2 - Motor Vehicle Registration And Licensing

Chapter 13 - General Provisions

§ 27-13-102 - Proof of insurance required.

(a) (1) Prior to January 1, 1998, no motor vehicle license plate shall be issued or renewed without satisfactory proof to the Department of Finance and Administration that the applicant meets the requirements of § 27-22-101 et seq.

(2) Beginning January 1, 1998, no motor vehicle license plate shall be issued or renewed unless a check of the Vehicle Insurance Database indicates that the applicant meets the requirements of § 27-22-101 et seq. or unless the applicant provides satisfactory proof to the department that the applicant's vehicle meets the motor vehicle liability insurance requirements of § 27-22-101 et seq.

(3) No new license plate shall be issued or renewed for a new motor vehicle for its initial vehicle registration or for a motor vehicle changing its ownership without satisfactory proof to the department that the applicant meets the requirements of § 27-22-101 et seq.

(b) The department shall not be liable for any damages to any property or person due to any act or omission in the keeping of any record under § 27-22-101 et seq. or the issuing or renewing of any motor vehicle license plate.

(c) The provisions of this section shall not be applicable to state-owned vehicles nor to state employees while operating the state-owned vehicles.



§ 27-13-103 - Regulations.

The Director of the Department of Finance and Administration shall have the authority to promulgate such regulations as are necessary to implement and administer the provisions of this act.






Chapter 14 - Uniform Motor Vehicle Administration, Certificate of Title, and Antitheft Act

Subchapter 1 - -- General Provisions

§ 27-14-101 - Title.

This chapter may be cited as the "Uniform Motor Vehicle Administration, Certificate of Title, and Antitheft Act".



§ 27-14-102 - Construction.

This chapter shall be so interpreted and construed as to effectuate its general purpose.



§ 27-14-103 - Arkansas Forestry Commission -- Exemption.

(a) (1) Except as provided under subdivision (a)(2) of this section, the Arkansas Forestry Commission is exempt from the licensing and registration requirements under this subtitle for a truck, pickup truck, motor vehicle, or other vehicle of any nature that it owns, uses, and operates.

(2) (A) The State Forester and the Director of the Department of Finance and Administration shall adopt identification tags or other insignia that shall be attached to the vehicles by the officers, members, and employees of the commission.

(B) A charge shall not be made or fee collected for the identification tags or other insignia.

(b) (1) Except as provided under subdivision (b)(2) of this section, a truck, pickup truck, motor vehicle, or other vehicle of any nature owned, used, and operated by the commission is exempt from the payment of any fees and charges required by the laws of this state for the operation of the vehicles upon the public highways of this state.

(2) However, the commission shall pay the initial fees and charges required by state law to register the vehicle and enter the vehicle in the state licensing and registration system.






Subchapter 2 - -- Definitions

§ 27-14-201 - Applicability.

As used in this chapter, words and phrases shall have the meanings defined in this subchapter, unless the context otherwise requires.



§ 27-14-202 - Commissioner and office.

(a) "Commissioner" means the Director of the Department of Finance and Administration acting in his capacity as Commissioner of Motor Vehicles in this state.

(b) "Office" means the Office of Motor Vehicle of this state acting directly or through its duly authorized officers and agents.



§ 27-14-203 - Person and owner.

(a) "Person" means every natural person, firm, copartnership, association, or corporation.

(b) "Owner" means a person who holds the legal title of a vehicle. In the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter.



§ 27-14-204 - Nonresident and resident.

(a) "Nonresident" means every person who is not a resident of this state.

(b) (1) "Resident" shall mean any person who:

(A) Remains in this state for a period of more than six (6) months;

(B) Resides in this state due to a change of abode; or

(C) Is domiciled in this state on a temporary or permanent basis.

(2) The term "resident" shall not include any person who is in this state as a student.



§ 27-14-205 - Dealer, transporter, and manufacturer.

(a) "Dealer" means every person engaged in the business of buying, selling, or exchanging vehicles of a type required to be registered under this chapter and who has an established place of business for that purpose in this state.

(b) "Transporter" means every person engaged in the business of delivering vehicles of a type required to be registered under this chapter from a manufacturing, assembly, or distributing plant to dealers or sales agents of a manufacturer.

(c) "Manufacturer" means every person engaged in the business of constructing or assembling vehicles of a type required to be registered under this chapter at an established place of business in this state.



§ 27-14-206 - Established place of business.

"Established place of business" means the place actually occupied, either continuously or at regular periods, by a dealer or manufacturer, where his books and records are kept and a large share of his business is transacted.



§ 27-14-207 - Definitions.

As used in this chapter:

(1) "Bus" means every motor vehicle designed for carrying more than ten (10) passengers and used for the transportation of persons and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation;

(2) "Manufactured home" means a factory-built structure:

(A) Produced in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq.; and

(B) Designed to be used as a dwelling unit;

(3) "Mobile home" means a structure:

(A) Built in a factory before the enactment of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq.; and

(B) Designed to be used as a dwelling unit;

(4) "Motorcycle" means every motor vehicle having a saddle for the use of the rider and designed to travel on not more than three (3) wheels in contact with the ground, excluding a tractor;

(5) "Motor home" means a motor vehicle designed to provide temporary living quarters, built onto an integral part of, or permanently attached to, a self-propelled motor vehicle chassis. The vehicle must contain permanently installed independent life-support systems;

(6) "Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails;

(7) "School bus" means every motor vehicle owned by a public or governmental agency and operated for the transportation of children to or from school or privately owned and operated for compensation for the transportation of children to or from school; and

(8) "Vehicle" means every device in, upon, or by which any person or property is, or may be, transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.



§ 27-14-208 - Foreign vehicle.

"Foreign vehicle" means every vehicle of a type required to be registered under this chapter brought into this state from another state, territory, or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this state.



§ 27-14-209 - Trucks.

(a) "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

(b) "Truck" means every motor vehicle designed, used, or maintained primarily for the transportation of property.



§ 27-14-210 - Trailers.

(a) "Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.

(b) "Semitrailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

(c) "Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.



§ 27-14-211 - Special mobile equipment.

"Special mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and incidentally operated or moved over the highways, including farm tractors, road construction or maintenance machinery, ditch-digging apparatus, well-boring apparatus, and concrete mixers. This enumeration shall be deemed partial and shall not operate to exclude other such vehicles which are within the general terms of this section.



§ 27-14-212 - Implements of husbandry.

"Implements of husbandry" means every vehicle designed or adapted exclusively for timber harvesting or hauling, agricultural, horticultural, or livestock raising operations, or for lifting or carrying an implement of husbandry, and, in either case, not subject to registration if used upon the highways.



§ 27-14-213 - Specially constructed and reconstructed vehicles.

(a) "Specially constructed vehicle" means every vehicle of a type required to be registered under this chapter not originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction.

(b) "Reconstructed vehicle" means every vehicle of a type required to be registered under this chapter materially altered from its original construction by the removal, addition, or substitution of essential parts, new or used.



§ 27-14-214 - Essential parts.

"Essential parts" means all integral and body parts of a vehicle of a type required to be registered under this chapter, the removal, alteration, or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type, or mode of operation.



§ 27-14-215 - Tires.

(a) "Pneumatic tire" means every tire in which compressed air is designed to support the load.

(b) "Solid tire" means every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

(c) "Metal tire" means every tire the surface of which in contact with the highway is, wholly or partly, of metal or other hard, nonresilient material.



§ 27-14-216 - Street or highway.

"Street or highway" means the entire width between boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.






Subchapter 3 - -- Penalties and Administrative Sanctions

§ 27-14-301 - Penalty for misdemeanor.

(a) It is a misdemeanor for any person to violate any of the provisions of this chapter unless such violation is, by this chapter or other law of this state, declared to be a felony.

(b) Unless another penalty is in this chapter or by the laws of this state provided, every person convicted of a misdemeanor for the violation of any provisions of this chapter shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.



§ 27-14-302 - Penalty for felony.

Any person who is convicted of a violation of any of the provisions of this chapter or by the laws of this state declared to constitute a felony shall be punished by imprisonment for not less than one (1) year nor more than five (5) years or by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or by both such fine and imprisonment.



§ 27-14-303 - Fraudulent applications.

Any person who fraudulently uses a false or fictitious name or address in any application for the registration of a vehicle or a certificate of title or knowingly makes a false statement or knowingly conceals a material fact or otherwise commits a fraud in any application shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one (1) year, or both.



§ 27-14-304 - Operation of vehicles without license plates.

(a) No person shall operate, nor shall an owner knowingly permit to be operated, upon any highway any vehicle required to be registered under this chapter unless there shall be attached thereto and displayed thereon, when and as required by this chapter, a valid license plate issued therefor by the office for the current registration year, except as otherwise expressly permitted in this chapter.

(b) Any violation of this section is a misdemeanor.



§ 27-14-305 - Penalty for using or making unofficial license plates.

(a) It shall be unlawful for the owner of any automobile, Class One truck, trailer or semitrailer, motorcycle, or motorcycle sidecar to display any license plate on the rear of the vehicle that is not furnished by the Director of the Department of Finance and Administration.

(b) (1) It shall be unlawful for any person, firm, or corporation to reproduce, paint, or alter any license plate or registration card in this state.

(2) For purposes of this section, "license plate" means any plate designed to be affixed to the rear of a motor vehicle, including without limitation:

(A) Plates advertising a new or used car dealership or other type of business;

(B) Rental car company identification plates; or

(C) Temporary cardboard buyer's tags under § 27-14-1705.

(c) Any person, firm, or corporation violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500).



§ 27-14-306 - Improper use of evidences of registration.

(a) No person shall lend to another any certificate of title, registration certificate, registration plate, special plate, or permit issued to him or her if the person desiring to borrow it would not be entitled to the use thereof, nor shall any person knowingly permit their use by one not entitled thereto, nor shall any person display upon a vehicle any registration certificate, registration plate, or permit not issued for the vehicle or not otherwise lawfully thereon under this chapter.

(b) Any violation of this section is a misdemeanor.



§ 27-14-307 - False evidences of title or registration.

It is a felony for any person to commit any of the following acts:

(1) To alter, with fraudulent intent, any certificate of title, registration certificate, registration plate, manufacturer's certificate of origin, or permit issued by the Office of Motor Vehicle;

(2) To forge or counterfeit any such document or plate purporting to have been issued by the office or by the manufacturer;

(3) To alter or falsify, with intent to defraud or mislead, or with intent to evade the registration laws, any assignment upon a certificate of title or upon a manufacturer's certificate of origin;

(4) To hold or use any such document or plate knowing it to have been so altered, forged, or falsified.



§ 27-14-308 - Authority to suspend or revoke registration or certificate of title, etc.

The Office of Motor Vehicle is authorized to suspend or revoke the registration of a vehicle, a certificate of title, registration certificate, registration plate, or any nonresident or other permit in any of the following events:

(1) When the office is satisfied that the registration or that the certificate, plate, or permit was fraudulently or erroneously issued;

(2) When the office determines that a registered vehicle is mechanically unfit or unsafe to be operated or moved upon the highways;

(3) When a registered vehicle has been dismantled or wrecked;

(4) When the office determines that the required fee has not been paid and it is not paid upon reasonable notice and demand;

(5) When a registration certificate, registration plate, or permit is knowingly displayed upon a vehicle other than the one for which issued;

(6) When the office determines that the owner has committed any offense under this chapter involving the registration or the certificate, plate, or permit to be suspended or revoked;

(7) When the office is so authorized under any other provision of law; or

(8) When the owner of a commercial truck is not authorized to operate by the United States Department of Transportation due to safety-related violations.



§ 27-14-309 - Failure to pay taxes on or assess personal property as ground for revocation.

(a) Upon sufficient proof or information that any motor vehicle has been licensed and registered in this state without the tax due on all the personal property of the applicant having been paid or without having been listed for assessment or assessed, the Director of the Department of Finance and Administration is authorized to revoke the license and registration of the motor vehicle.

(b) The provisions of this section shall not apply to dealer's license and registration.



§ 27-14-310 - Improper activities by manufacturer, transporter, or dealer.

The Office of Motor Vehicle is authorized to suspend or revoke a certificate or the special plates issued to a manufacturer, transporter, or dealer upon determining that any person is not lawfully entitled thereto, has made, or knowingly permitted, any illegal use of such plates, has committed fraud in the registration of vehicles, or has failed to give notices of transfers when and as required by this chapter.



§ 27-14-311 - Appeal of revocation by dealer.

(a) (1) Any dealer whose license or permit has been revoked by the Director of the Department of Finance and Administration may appeal to the circuit court of the county in which the dealer's license or permit was issued, within thirty (30) days, by filing a petition and bond as in other cases of appeal to the circuit court.

(2) The bond shall be conditioned that the petitioner will perform the judgment of the circuit court.

(3) The trial in the circuit court shall be held de novo.

(b) If aggrieved by the judgment of the circuit court, the petitioner may appeal to the Supreme Court of this state as in other civil cases.

(c) The bonds shall be approved by the clerk of the court as in other appeals in civil cases.



§ 27-14-312 - Returning evidences of registration upon cancellation, etc.

Whenever the Office of Motor Vehicle, as authorized under this chapter cancels, suspends, or revokes the registration of a vehicle or a certificate of title, registration certificate, or license plate, or any nonresident or other permit or the license of any dealer or wrecker, the owner or person in possession of it shall immediately return the evidences of registration, title, or license so cancelled, suspended, or revoked to the office.



§ 27-14-313 - Disposition of misdemeanor fines and forfeitures.

(a) All fines and forfeitures collected upon conviction or upon forfeiture of bail of any person charged with a violation of any of the provisions of this chapter constituting a misdemeanor shall be deposited in the treasury of the county, city, or town maintaining the court wherein the conviction or forfeiture was had in a special fund to be known as the Highway Improvement Fund.

(b) The fund is created and shall be used exclusively in the construction, maintenance, and repair of public highways and highway structures or for the installation and maintenance of traffic control devices thereon within the respective jurisdictions.

(c) Failure, refusal, or neglect on the part of any judicial or other officer or employee receiving, or having custody of, such fine or forfeiture, either before or after a deposit in the fund, to comply with the provisions of this section shall constitute misconduct in office and shall be grounds for removal.



§ 27-14-314 - Additional penalties -- Disposition of fines.

(a) (1) A person who while driving a motor vehicle is arrested for failure to register the motor vehicle upon conviction shall be subject to a penalty in addition to any other penalty provided by law.

(2) The additional penalty shall be:

(A) Not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) for the first offense, and the minimum fine shall be mandatory; or

(B) Not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250) for the second and subsequent offenses, and the minimum fine shall be mandatory.

(b) (1) If a person is convicted of two (2) offenses under subsection (a) of this section within one (1) year, the court may order that the unregistered vehicle be impounded until proof of motor vehicle registration is submitted to the court.

(2) The owner of the vehicle impounded shall be responsible for all costs of impoundment.

(c) (1) If the arresting officer is an officer of the Department of Arkansas State Police, the fine collected shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration, on a form provided by that office, for deposit into the Department of Arkansas State Police Fund to be used for the purchase and maintenance of state police vehicles.

(2) If the arresting officer is a county law enforcement officer, the fine collected shall be deposited into that county fund used for the purchase and maintenance of:

(A) The following:

(i) Rescue, emergency medical, and law enforcement vehicles;

(ii) Communications equipment;

(iii) Animals owned or used by law enforcement agencies; and

(iv) Life-saving medical apparatus; and

(B) Law enforcement apparatus to be used for the purposes set out in subdivision (c)(2)(A) of this section.

(3) If the arresting officer is a municipal law enforcement officer, the fine collected shall be deposited into that municipal fund used for the purchase and maintenance of:

(A) The following:

(i) Rescue, emergency medical, and law enforcement vehicles;

(ii) Communications equipment;

(iii) Animals owned or used by law enforcement agencies; and

(iv) Life-saving medical apparatus; and

(B) Law enforcement apparatus to be used for the purposes set out in subdivision (c)(3)(A) of this section.






Subchapter 4 - -- Office of Motor Vehicle

§ 27-14-401 - Creation.

An office of the government of this state to be known as the "Office of Motor Vehicle" is created.



§ 27-14-402 - Commissioner to head.

The Office of Motor Vehicle shall be under the control of a civil executive officer to be known as the "Commissioner of Motor Vehicles" who shall be the Director of the Department of Finance and Administration.



§ 27-14-403 - Powers and duties of commissioner.

(a) The Commissioner of Motor Vehicles is vested with the power and is charged with the duty of observing, administering, and enforcing the provisions of this chapter and of all laws regulating the operation of vehicles or the use of the highways, the enforcement or administration of which is vested in the Office of Motor Vehicle.

(b) The commissioner is authorized to adopt and enforce such rules and regulations as may be necessary to carry out the provisions of this chapter and any other laws, the enforcement and administration of which are vested in the office.

(c) The commissioner may adopt an official seal for the use of the office.



§ 27-14-404 - Organization.

(a) The Commissioner of Motor Vehicles shall organize the office in such manner as he may deem necessary and proper to segregate and conduct the work of the Office of Motor Vehicle.

(b) The commissioner shall appoint such deputies, subordinate officers, clerks, investigators, and other employees as may be necessary to carry out the provisions of this chapter.

(c) The commissioner shall maintain an office in the State Capitol and in such other places in the state as he may deem necessary and proper to carry out the powers and duties vested in the office.



§ 27-14-405 - Police authority generally.

The Commissioner of Motor Vehicles and such officers and inspectors of the Office of Motor Vehicle as he or she shall designate shall have the power:

(1) Of peace officers for the purpose of enforcing the provisions of this chapter and of any other law regulating the operation of vehicles or the use of the highways;

(2) To make arrests upon view and without warrant for any violation committed in their presence of any of the provisions of this chapter or other law regulating the operation of vehicles or the use of the highways;

(3) When on duty, upon reasonable belief that any vehicle is being operated in violation of any provision of this chapter or of any other law regulating the operation of vehicles, to require the driver thereof to stop and exhibit his driver's or chauffeur's license and the registration certificate issued for the vehicle and submit to an inspection of the vehicle, the registration plates, and registration certificate thereon or to an inspection and test of the equipment of the vehicle;

(4) To inspect any vehicle of a type required to be registered under this chapter in any public garage or repair shop or in any place where such vehicles are held for sale or wrecking, for the purpose of locating stolen vehicles and investigating the title and registration thereof;

(5) To serve warrants relating to the enforcement of the laws regulating the operation of vehicles or the use of the highways;

(6) To investigate reported thefts of motor vehicles, trailers, and semitrailers.



§ 27-14-406 - Authority to take possession.

(a) The Office of Motor Vehicle is authorized to take possession of any certificate of title, registration certificate, permit, license, or registration plate issued by it upon expiration, revocation, cancellation, or suspension thereof, or which is fictitious or which has been unlawfully or erroneously issued.

(b) The office is authorized to take possession of any vehicle which is being operated unlawfully.



§ 27-14-407 - Summons of witnesses.

(a) (1) The Commissioner of Motor Vehicles and officers of the Office of Motor Vehicle designated by him or her shall have authority to summon witnesses to give testimony under oath or to give written deposition upon any matter under the jurisdiction of the office.

(2) Such summons may require the production of relevant books, papers, or records.

(b) (1) Every such summons shall be served at least five (5) days before the return date, either by personal service made by any person over eighteen (18) years of age or by registered mail, but return acknowledgment is required to prove the latter service.

(2) Failure to obey such a summons so served shall constitute a misdemeanor.

(c) Any court of competent jurisdiction shall have jurisdiction, upon application by the commissioner, to enforce all lawful orders of the commissioner under this section.



§ 27-14-408 - Manner of giving notice.

(a) Whenever the Office of Motor Vehicle is authorized or required to give any notice under this chapter or other law regulating the operation of vehicles, unless a different method of giving such notice is otherwise expressly prescribed, the notice shall be given either by personal delivery thereof to the person to be so notified or by deposit in the United States mail of the notice in an envelope with postage prepaid, addressed to the person at his address as shown by the records of the office.

(b) The giving of notice by mail is complete upon the expiration of four (4) days after the deposit of the notice.

(c) Proof of the giving of notice in either manner may be made by the certificate of any officer or employee of the office or affidavit of any person over eighteen (18) years of age, naming the person to whom the notice was given and specifying the time, place, and manner of giving.



§ 27-14-409 - Processing of applications.

(a) The Office of Motor Vehicle shall examine and determine the genuineness, regularity, and legality of every application for registration of a vehicle, for a certificate of title therefor, and of any other application lawfully made to the office.

(b) The office may, in all cases, make investigation as may be deemed necessary or require additional information and shall reject any such application if not satisfied of the genuineness, regularity, or legality thereof, or of the truth of any statement contained therein, when authorized by law.

(c) (1) If the office is not satisfied as to the ownership of a vehicle or that there are no undisclosed security interests in it, the office may accept the application, but shall, as a condition of issuing a certificate of title, require the applicant to file with the office a bond in the form prescribed by the office.

(2) The bond shall be in an amount equal to one and one-half (1.5) times the value of the vehicle, as determined by the office.

(3) (A) The bond shall be conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle, or person acquiring any security interest in it, and their respective successors in interest, heirs, or assigns against any expense, loss, or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title of the vehicle.

(B) Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond.

(4) The bond, and any deposit accompanying it, shall be returned at the end of three (3) years, unless the office has been notified of the pendency of an action to recover on the bond.



§ 27-14-410 - Forms.

The Commissioner of Motor Vehicles shall prescribe and provide suitable forms of applications, certificates of title, registration certificates, and all other forms requisite or deemed necessary to carry out the provisions of this chapter and any other laws, the enforcement and administration of which are vested in the Office of Motor Vehicle.



§ 27-14-411 - Oaths and signatures.

(a) Officers and employees of the Office of Motor Vehicle designated by the Commissioner of Motor Vehicles are, for the purpose of administering the motor vehicle laws, authorized to administer oaths and acknowledge signatures.

(b) They shall do so without fee.



§ 27-14-412 - Records.

(a) (1) All records of the Office of Motor Vehicle, other than those declared by law to be confidential for the use of the office, shall be open to public inspection during office hours.

(2) The use of lists or other aggregations or compilations of motor vehicle registration information is restricted to safety recall notification programs involving motor vehicles and motor vehicle equipment, other federal and state agency programs, and research and statistics involving motor vehicles in which individual identities are not published or disclosed. Motor vehicle registration information shall not be sold, furnished, or used for solicitation purposes.

(b) (1) The Commissioner of Motor Vehicles and such officers of the office as the commissioner may designate are authorized to prepare under the seal of the office and deliver upon request a certified copy of any record of the office.

(2) A fee of one dollar ($1.00) shall be charged for each document so authenticated.

(3) Every such certified copy shall be admissible in any proceeding in any court in like manner as the original.

(c) The commissioner may destroy any records of the office which have been maintained on file for five (5) years which he or she may deem obsolete and of no further service in carrying out the powers and duties of the office.



§ 27-14-413 - Distribution of laws.

The Office of Motor Vehicle may publish a synopsis or summary of the laws of this state regulating the operation of vehicles and may deliver a copy without charge with each original vehicle registration.



§ 27-14-414 - Vehicle insurance database.

(a) There is created the Vehicle Insurance Database within the Revenue Division of the Department of Finance and Administration to develop, establish, and maintain a database of information to verify compliance with the motor vehicle liability insurance laws of Arkansas set out in § 27-22-101 et seq.

(b) (1) The Vehicle Insurance Database shall be administered by the division with the assistance of the Department of Information Systems or any other designated agent which may be contracted with to supply technical database and data processing expertise.

(2) The Vehicle Insurance Database shall be developed and maintained in accordance with guidelines established by the division so that the state and local law enforcement agencies can access the Vehicle Insurance Database to check the current insurance coverage on motor vehicles in Arkansas required to maintain current liability insurance as required by law.

(c) The division shall have the authority to enter into or to make agreements, arrangements, or declarations necessary to carry out the provisions of this section.

(d) The reports shall be retained by the Department of Finance and Administration so as to keep a twelve-month history of the insurance record of the vehicle for at least the preceding full twelve-month period.

(e) (1) Upon request, the Department of Finance and Administration may release an individual's information in the Vehicle Insurance Database to:

(A) That individual;

(B) The parent or legal guardian of that individual who is under eighteen (18) years of age or who is legally incapacitated; and

(C) State and local law enforcement agencies, to the Arkansas Crime Information Center, or to other government offices upon a showing of need.

(2) Otherwise, all data and information received by the Vehicle Insurance Database are confidential and are not subject to examination or disclosure as public information under the Freedom of Information Act of 1967, § 25-19-101 et seq.

(f) The department or the reporting company shall not be liable for any damages to any property or person due to any act or omission in the reporting of or keeping of any record or information under the Vehicle Insurance Database or the issuing or renewing of any motor vehicle registration in accordance with the Vehicle Insurance Database.

(g) The Director of the Department of Finance and Administration shall have the authority to adopt rules and regulations necessary to carry out the provisions of this section.






Subchapter 5 - -- Commission for Reciprocal Agreements

§ 27-14-501 - Creation.

An ex officio commission, composed of the Director of the Department of Finance and Administration, who shall serve as chair, the Chair of the State Highway Commission, and the Director of State Highways and Transportation, is established for the purpose of representing the State of Arkansas in the matter of making reciprocal agreements relating to the operation of motor vehicles.



§ 27-14-502 - Agreements generally.

(a) The commission is authorized to negotiate and consummate reciprocal agreements with the duly authorized officials or representatives of any states of the United States, whereby residents of such other states who operate commercial motor vehicles may allocate and apportion the registration of such commercial motor vehicles in accordance with any formula mutually agreed upon between the commission and the representatives or officials of such state if residents of this state are granted the same allocation and apportionment privileges for commercial motor vehicles' registration in such other state.

(b) Nothing in this section shall be construed as relieving any motor vehicle owner or operator from complying with all laws, rules, and regulations pertaining to the safety of operation of motor vehicles, the highway maximum weight standards, and the preservation of the highways of this state.

(c) (1) In the making of any reciprocal agreement, the commission shall exercise due regard for the advantage and convenience of resident motor vehicle owners and the citizens of this state.

(2) No agreement shall be entered into with any state extending privileges and exemptions to motor vehicle operators of such state unless that state accords equal or greater privileges and exemptions to Arkansas motor vehicle operators.



§ 27-14-504 - Proportionate refund of registration fees authorized.

(a) The Director of the Department of Finance and Administration is authorized to refund a proportionate part of the registration fees paid to this state under the provisions of the International Registration Plan which became effective July 1, 1976, under the following conditions:

(1) The registrant has discontinued operations in the State of Arkansas;

(2) The vehicle registered has been totally destroyed; or

(3) The registrant has changed his operations in Arkansas such that registration under the International Registration Plan would no longer be appropriate in this state.

(b) The refund will be in an amount equal to that proportionate amount of the remaining registration year beginning with the month next following that month in which the director is notified that the registrant wishes to cancel his registration by surrendering all registration documents and license plates.

(c) The director is authorized to promulgate such rules and regulations as may be necessary to effectuate the terms of this section.






Subchapter 6 - -- Registration and License Fees

§ 27-14-601 - Fees for registration and licensing of motor vehicles.

(a) Fees Generally. The fee for the registration and licensing of all motor vehicles shall be as follows:

(1) Pleasure Vehicles. For all automobiles equipped with pneumatic tires, used for the transportation of persons, there shall be charged and collected the following fees based upon the unladen weight of such automobiles:

(A) Class One -- Automobiles of 3,000 lbs. or less ..................... $17.00;

(B) Class Two -- Automobiles of 3,001 lbs. to and including 4,500 lbs. ..................... 25.00; and

(C) Class Three -- Automobiles of 4,501 lbs. and over ..................... 30.00;

(2) Automobiles for Hire. For all automobiles for hire which are equipped with pneumatic tires and used for the transportation of persons, there shall be charged and collected the fee applicable thereto as set for pleasure vehicles in subdivision (a)(1) of this section;

(3) Trucks and Trailers. For all motor trucks, trailers, and semi-trailers including pipe and pole dollies, equipped with pneumatic tires, the license fee shall be charged on the basis of the gross loaded weight of the vehicle as follows:

(A) Class One -- All trucks and vans that are rated by the manufacturer as having a nominal tonnage of one (1) ton that are used exclusively for personal transportation and are not used for commercial or business purposes and all trucks and vans that are rated by the manufacturer as having a nominal tonnage of three-quarter (3/4) ton or less shall be assessed a license fee of twenty-one dollars ($21.00) without regard to weight. All one-ton trucks and vans that are used for commercial or business purposes shall be registered in the appropriate class according to gross laden weight;

(B) Class Two -- On all such vehicles with a gross loaded weight between six thousand one pounds (6,001 lbs.) and twenty thousand pounds (20,000 lbs.), the fee to be charged shall be at the rate of six dollars and fifty cents ($6.50) per thousand pounds of gross loaded weight of the vehicles;

(C) Class Three -- On all such vehicles with a gross loaded weight between twenty thousand one pounds (20,001 lbs.) and forty thousand pounds (40,000 lbs.), the fee to be charged shall be at the rate of eight dollars and forty-five cents ($8.45) per thousand pounds of the gross loaded weight of the vehicles;

(D) Class Four -- On all such vehicles with a gross weight between forty thousand one pounds (40,001 lbs.) and fifty-six thousand pounds (56,000 lbs.), the fee to be charged shall be at the rate of eleven dollars and five cents ($11.05) per thousand pounds of gross loaded weight of the vehicles;

(E) Class Five -- On all such vehicles with a gross loaded weight between fifty-six thousand one pounds (56,001 lbs.) and sixty thousand pounds (60,000 lbs.), the fee to be charged shall be at the rate of twelve dollars and thirty-five cents ($12.35) per thousand pounds of gross loaded weight of the vehicles;

(F) Class Six -- On all such vehicles with a gross loaded weight between sixty thousand one pounds (60,001 lbs.) and sixty-eight thousand pounds (68,000 lbs.), the fee to be charged shall be at the rate of thirteen dollars and sixty-five cents ($13.65) per thousand pounds of gross loaded weight of the vehicles;

(G) (i) Class Seven -- On all such vehicles with a gross loaded weight between sixty-eight thousand one pounds (68,001 lbs.) and seventy-three thousand two hundred eighty pounds (73,280 lbs.), the fee to be charged shall be at the rate of fourteen dollars and thirty cents ($14.30) per thousand pounds of gross loaded weight of the vehicles.

(ii) On all such vehicles with a gross loaded weight between seventy-three thousand, two hundred eighty-one pounds (73,281 lbs.) and eighty thousand pounds (80,000 lbs.), the fee to be charged shall be one thousand three hundred fifty dollars ($1,350);

(H) Class Eight.

(i) In order to aid in the development of the natural resources and to promote agriculture, timber harvesting, and forestry in Arkansas and in order to eliminate apparent inequities in license charges for vehicles using only improved roads and those used primarily on the farm, for timber harvesting or forestry, in the wooded areas, and off the main highway system of this state, a special classification is created to provide a different and more equitable rate for those vehicles used exclusively for the noncommercial hauling of farm or timber products produced in this state and for the hauling of feed, seed, fertilizer, poultry litter, and other products commonly produced or used in agricultural operations or the hauling of animal feed by owners of livestock or poultry for consumption in this state by livestock or poultry owned by them and for those vehicles used in the hauling of unfinished and unprocessed forest products and clay minerals and ores originating in Arkansas from the point of severance to a point in the state at which they first undergo any processing, preparation for processing, conversion, or transformation from their natural or severed state. Notwithstanding any provision of this subdivision (a)(3)(H) to the contrary, farmers may transport cotton seed from the gin or warehouse to the first point of sale under this special classification. Rock or stone or crushed rock or crushed stone, except rock or stone which is to undergo further processing into a finished or semifinished product other than crushed rock or crushed stone, shall not be construed as clay minerals or ores under the provisions of this classification. Notwithstanding any provision of this subdivision (a)(3)(H) or any other law to the contrary, persons in the timber harvesting or forestry industries who transport wood waste, wood chips, or wood dust from a mill or a temporary location may transport the wood waste, wood chips, or wood dust from the mill or the temporary location to a destination for further processing under this special classification.

(ii) The annual license fees for vehicles classified as either farm or natural resources vehicles shall be as follows:

(a) For a vehicle with two (2) axles, including mini-trucks, a fee of three dollars and ninety cents ($3.90) per one thousand pounds (1,000 lbs.) of gross loaded weight of the vehicle, with a minimum fee of thirty-two dollars and fifty cents ($32.50) and a maximum fee of sixty-five dollars ($65.00) for each vehicle;

(b) For a vehicle with three (3) axles, a fee of ninety-seven dollars and fifty cents ($97.50);

(c) For a vehicle with four (4) axles, a fee of one hundred thirty dollars ($130);

(d) For a vehicle with five (5) axles, a fee of one hundred sixty-two dollars and fifty cents ($162.50);

(e) For a vehicle with five (5) axles used exclusively by the owner of livestock or poultry in hauling animal feed for consumption in this state by the owner's livestock or poultry, a fee of six hundred fifty dollars ($650); and

(f) Notwithstanding any of the provisions of this subdivision (a)(3)(H) to the contrary, for a vehicle to be operated separately or in combination with other vehicles, which vehicle or combination has a total outside width in excess of one hundred two inches (102'') but not exceeding one hundred eight inches (108'') and is utilized or intended to be utilized to transport compacted seed cotton, the annual license fee shall be six hundred fifty dollars ($650). Provided, any full trailer or semitrailer used in combination with such registered vehicle shall also be registered in accordance with and pursuant to the applicable fees set out in subdivision (a)(3)(I) of this section. That portion of the annual license fee established by this subdivision (a)(3)(H)(ii)(f) which equals four hundred eighty-seven dollars and fifty cents ($487.50) is declared to be a permit fee for the use of the public roads and streets of this state by such vehicles while operated separately or in combination with other vehicles due to the unusual design and size of such vehicles or combinations of vehicles.

(iii) (a) The foregoing vehicles shall not exceed the maximum axle load permitted by law.

(b) Five-axle vehicles may haul maximum gross loaded weights of up to eighty thousand pounds (80,000 lbs.) without the purchase of any additional or different type license.

(iv) The Director of the Department of Finance and Administration shall cause to be issued special and distinctive license plates for vehicles in this classification, with separate farm license plates to be established for those vehicles used in the noncommercial hauling of farm products produced in this state, and for the hauling of feed, seed, fertilizer, poultry litter, and other products commonly produced or used in agricultural operations or compacted seed cotton and separate natural resources license plates to be established for those vehicles hauling timber products, clay minerals, or ores.

(v) (a) Before any license may be issued for a vehicle designated as either a farm vehicle or a natural resources vehicle, the applicant shall, by affidavit, state that he or she is familiar with the purposes for which such licenses may be used as authorized under this classification and that he or she will not use such vehicle for which application for license is made for any purpose not authorized under this classification. The applicant shall indicate on his or her affidavit whether the vehicle is to be used for the hauling of farm products, animal feed, compacted seed, or cotton or for the hauling of forest products, clay minerals, or ores.

(b) If the applicant is the owner of a mini-truck, then the affidavit shall state that the vehicle is being used exclusively for farm purposes and that the mini-truck meets the other requirements of § 27-14-726.

(vi) (a) Upon submitting an affidavit, any person entitled to obtain a farm license for a motor vehicle used for hauling farm products as authorized under this classification, if the vehicle is required for only seasonal or occasional use, may be issued a farm license for the vehicle for the first six (6) months of the annual licensing period at a rate equal to one-half (1/2) of the annual fee but in no event less than sixty-five dollars ($65.00) or for the last month of the current annual licensing period and the first six (6) months of the subsequent annual licensing period at a rate equal to seven-twelfths (7/12) of the annual fee but in no event less than seventy-five dollars ($75.00).

(b) The director shall issue special distinctive license plates or license plate validation decals for the vehicles, including the indication thereon of the expiration date, so as to identify them from annual plates.

(vii) The owner of any motor vehicle who is entitled to obtain a farm license for such motor vehicle for use in hauling farm products as authorized in this subdivision (a)(3)(H) may use such motor vehicle for the hauling of baled cotton from the cotton gin to a cotton compress without the necessity of the payment of additional license fees or the obtaining of additional license plates for such motor vehicle.

(viii) The director shall promulgate such rules and regulations as may be necessary to carry out the intent of this classification and prevent abuse thereof. However, before any such rules or regulations shall be effective, they shall be approved by majority action of the members of the State Highway Commission acting for and in behalf of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department, which is the agency charged with the principal responsibility of enforcing the motor vehicle license laws of this state.

(ix) Vehicles licensed under this classification for the hauling of farm products only shall be permitted, without payment of additional fees, to transport return loads to the farm or domicile of the owner of such vehicles where such return load contents are the property of, and to be used or consumed by, the owner of the vehicle or his or her family.

(x) If a violation of the natural resources classification as authorized in this subdivision (a)(3)(H) is discovered, a license must immediately be purchased for such vehicle in accordance with the rate of license that should lawfully be required for such vehicle for so moving on the roads and highways of this state. No credit shall be given on the purchase price of such license for any amount or amounts paid for license hitherto purchased for use on such vehicle. This requirement of license purchase shall not be in lieu of any criminal prosecution.

(xi) All affidavits required under the provisions of this subdivision (a)(3)(H) shall be acknowledged by the director, his or her authorized agent, or some other person authorized by the laws of this state to administer oaths.

(xii) The owner of a mini-truck under § 27-14-726 may license and register the mini-truck as a Class Eight farm vehicle if the vehicle is used for farm purposes;

(I) Class Nine.

(i) (a) For the purpose of evidencing registration of trailers, semitrailers, and full trailers, there shall be issued special license plates and annual registration fees charged and collected according to the following schedule:

(1) All trailers drawn by automobiles and Class One trucks, and all boat trailers and travel trailers drawn by any truck, which truck has a load capacity of one (1) ton or less, a triennial fee of twenty-one dollars ($21.00). Provided, however, every owner of a trailer drawn by automobiles and Class One trucks, and all boat trailers and travel trailers drawn by any truck, purchased or otherwise acquired on or after January 1, 2002 shall pay thirty-six dollars ($36.00) for the issuance of a permanent registration that shall remain valid, without renewal, until the owner of the trailer sells or otherwise disposes of the trailer for which the registration is issued. Permanent registration issued under this subdivision (a)(3)(I)(i)(a)(1) shall not be transferred to other owners or other vehicles, and shall not be replaced under § 27-14-602(b)(6). Any owner of a trailer registered under the provisions of this subdivision before January 1, 2002 may, at his or her option, upon expiration of such registration, pay thirty-six dollars ($36.00) for the issuance of a permanent registration as authorized in this subdivision (a)(3)(I)(i)(a)(1);

(2) All semitrailers used in combination with Class Two -- Class Eight trucks, with the exception of those for which a fee is set out in subdivision (a)(3)(I)(i)(a)(1) of this section, a fee of twenty dollars ($20.00). Provided, however, the owner of any semitrailer used in combination with Class Two -- Class Eight trucks may, at his or her option, pay a fee of sixty-five dollars ($65.00) for issuance of a permanent registration that shall remain valid, without annual renewal, until he or she sells or otherwise disposes of the semitrailer for which the registration is issued. Permanent registrations issued under this subdivision (a)(3)(I)(i)(a)(2) shall not be transferred to other owners or other vehicles and shall not be replaced under § 27-14-602(b)(6);

(3) Full trailers operated in the transportation of farm products and other natural resources described as Class Eight, a fee of eight dollars ($8.00); and

(4) For all other full trailers there shall be charged an annual license fee computed on the gross loaded weight of the vehicle at the appropriate rate provided by Class Two -- Class Seven of subdivision (a)(3) of this section.

(b) For the purpose of evidencing registration of a combination of truck-trailer and semitrailer classified by subdivision (a)(3)(I)(i)(a)(2), the license fee for the gross weight of the combination shall be computed at the appropriate rate provided by Class Two -- Class Eight of subdivision (a)(3) of this section and shall be applied to the registration of the truck tractor.

(ii) (a) "Gross loaded weight" as used in this section means the weight of the vehicle or vehicles plus the load to be hauled.

(b) (1) If any truck, trailer, or semitrailer, as provided in this section, is at any time found to be operating on the highways of Arkansas with a gross loaded weight in excess of the weight permitted by the license registration thereon, the owner or his or her agent must then and there, before proceeding, pay an additional license fee on the truck, trailer, or semitrailer, or combination, on the basis of one dollar and thirty cents ($1.30) per one hundred pounds (100 lbs.), or fraction thereof, for the excess weight. For the purpose of ascertaining excess loaded weight on any truck, trailer, semitrailer, or combination thereof, a tolerance of one thousand pounds (1,000 lbs.) over and above the permitted weight, as indicated by the license registration certificate thereof, shall be allowed before the additional license fee required in this subdivision (a)(3)(I)(ii)(b)(1) shall be charged.

(2) It shall be unlawful for any truck to operate on the highways of Arkansas without the license registration card being, at all times, in the possession of the operator thereof. This card shall, at all times, be subject to inspection.

(3) Any truck, trailer, or semitrailer, or combination thereof, on which an additional license fee is paid because of excess weight, as provided in this subdivision (a)(3)(I)(ii)(b), shall be permitted for the remaining portion of the regular license year to operate at the newly established weight limit.

(4) In no event shall any license be issued for a greater weight than that permitted by law governing axle loads; and

(J) (i) The director shall cause to be issued special and distinctive license plates for vehicles licensed under Class Two -- Class Seven in this section, which are utilized as wreckers or tow vehicles and that hold a permit issued by the Arkansas Towing and Recovery Board under § 27-50-1203 and the rules and regulations promulgated thereunder.

(ii) Before any license may be issued for a vehicle designated as a wrecker or tow vehicle, the applicant shall furnish to the director a certification from the board that the wrecker or tow vehicle has been permitted as a wrecker or tow vehicle by the board.

(iii) Beginning January 1, 2008, every wrecker or tow vehicle permitted by the board shall obtain upon initial registration or at the time of next renewal a distinctive wrecker or tow vehicle license plate.

(iv) In addition to the fee for the respective Class Two -- Class Seven license, the director may assess a handling and administrative fee in the amount of ten dollars ($10.00) for each distinctive wrecker or tow vehicle license plate.

(v) A wrecker or tow vehicle licensed pursuant to the International Registration Plan may obtain the distinctive wrecker or tow vehicle license plate to be displayed in addition to any license plate held pursuant to the International Registration Plan;

(4) Motorcycles. (A) For the registration of motorcycles, there shall be charged and collected a fee of six dollars and fifty cents ($6.50) per annum.

(B) For the registration of motor-driven cycles, there shall be charged and collected a fee of three dollars and twenty-five cents ($3.25) per annum.

(C) For the registration of motorcycle sidecars, there shall be charged and collected an additional registration fee of one dollar and ninety-five cents ($1.95) per annum;

(5) Hearses and Ambulances. For the registration of hearses and other funeral cars or ambulances, there shall be charged and collected a fee of forty-five dollars and fifty cents ($45.50) per annum; and

(6) Dealers. (A) A "dealer", for the purposes of this subdivision (a)(6), means a person, firm, or corporation engaged in the business of buying and selling vehicles subject to registration in this state.

(B) (i) As a condition precedent to obtaining dealer's license plates, the dealer shall furnish the director a certification that the applicant is a vehicle dealer and has a bona fide, established place of business used for the sale of vehicles, an office used for that business, a telephone listed in the name of the business, and a sign identifying the establishment. Certification shall be required for all renewals of dealer license plates. This dealer certification shall not apply to dealers licensed by the Department of Arkansas State Police, the Arkansas Motor Vehicle Commission, or the Arkansas Manufactured Home Commission and who are regulated by those authorities. The dealer certification shall consist of completion of a self-certification form prepared by the Office of Motor Vehicle.

(ii) (a) Except as provided in subdivision (a)(6)(B)(iv) of this section for dealers who sell only all-terrain vehicles, upon furnishing the certification to the director, or a copy of the dealer's license from either the Department of Arkansas State Police or the Arkansas Motor Vehicle Commission and the payment of a fee of one hundred dollars ($100), the dealer shall be issued a master license plate and upon the payment of a fee of twenty-five dollars ($25.00) shall be issued a dealer's extra license plate as provided in § 27-14-1704. However, the dealer must secure a master license plate for each separate place of business.

(b) No more than one (1) dealer's extra license plate shall be issued for each manager, sales manager, or salesperson of the dealer as authorized under § 27-14-1704, regardless of whether the dealer sells automobiles, motorcycles, or both automobiles and motorcycles.

(c) Notwithstanding any other provision of this chapter, the Office of Motor Vehicle shall provide distinctive dealer's master and extra license plates for motorcycles. Motorcycle dealers shall not be provided and shall not be authorized to use dealer's license plates designed for any motor vehicle other than a motorcycle unless the dealer provides proof to the satisfaction of the Office of Motor Vehicle that the dealer is also in the business of selling new or used motor vehicles of the type for which the dealer plate is sought.

(iii) (a) Upon furnishing certification to the director or a copy of the dealer's license from the Arkansas Manufactured Home Commission and upon the payment of fifty dollars ($50.00), the manufactured home dealer shall be issued certification from the director for the purpose of assigning manufactured home titles.

(b) Each location shall be treated as a separate entity, and certification by the department shall be required for each location.

(c) Notwithstanding any other provision of this chapter, the Office of Motor Vehicle shall provide distinctive dealer's license plates for manufactured homes. Manufactured home dealers shall not be provided and shall not be authorized to use dealer's license plates designed for a motor vehicle, motorcycle, or anything other than a manufactured home.

(iv) (a) Upon furnishing certification to the director or a copy of the dealer's license from the Arkansas Motor Vehicle Commission and upon the payment of one hundred dollars ($100), dealers engaged exclusively in the business of buying and selling all-terrain vehicles, as defined in § 27-21-102, shall be issued certification from the director for the purpose of assigning all-terrain vehicle titles.

(b) Each dealer location shall be treated as a separate entity, and certification by the director shall be required for each location.

(c) Notwithstanding any other provision of this chapter, all-terrain vehicle dealers that are engaged solely in the business of buying and selling all-terrain vehicles shall not be provided and shall not be authorized to use dealer's license plates designed for any motor vehicle required to be registered for operation on public streets and highways.

(C) When a dealer's master license plate or extra license plate is attached to any dealer-owned motor vehicle, the motor vehicle may be used by the dealer, a manager, a sales manager, or a salesperson employed by the dealership to drive to or from work and for personal or business trips inside or outside the dealer's county of residence.

(D) In addition to any other penalty prescribed by this chapter, any dealer, manager, sales manager, or salesperson of the dealer who pleads guilty or nolo contendere to or who is found guilty of the misuse of a dealer's master license plate or dealer's extra license plate or of allowing anyone else to misuse a dealer's master license plate or dealer's extra license plate shall be fined not more than two hundred fifty dollars ($250) for the first offense, not more than five hundred dollars ($500) for the second offense, and not more than one thousand dollars ($1000) for the third and subsequent offenses.

(b) Period Covered and Expiration of Registration. (1) On all motor vehicles, except trucks other than Class One trucks as defined in § 27-14-1002, truck-tractors, trailers, and semitrailers, and combinations thereof, the duration and expiration of registration shall be in accord with the provisions of § 27-14-1011, and all fees provided in this section for those motor vehicles shall be due and payable annually as provided therein.

(2) (A) On all trucks except Class One trucks as defined in § 27-14-1002, truck-tractors, trailers, and semitrailers, and combinations thereof, except trailers drawn by automobiles and Class One trucks, the registration shall be valid for twelve (12) months from the month of issuance of registration, and all fees provided in this section for those vehicles shall be due and payable annually during the twelfth month of the registration period.

(B) No person shall have the authority to extend the time for payment of such fees past the period specified in this subdivision (b)(2).

(C) The provisions of this subdivision (b)(2) shall not apply to trailers drawn by automobiles or by Class One trucks.

(D) (i) The director shall, upon request, assign the same registration period to any owner of two (2) or more trucks, truck-tractors, trailers, and semitrailers, and combinations thereof, except Class One trucks as defined in § 27-14-1002.

(ii) The director shall, upon request, assign a different month of registration other than the vehicle's current month of registration to any owner of a truck, truck-tractor, trailer, and semitrailer, and combinations thereof, except Class One trucks as defined in § 27-14-1002, and all fees shall be prorated accordingly on a monthly basis.

(c) Nature of Fees. Each of the fees authorized in this section is declared to be a tax for the privilege of using and operating a vehicle on the public roads and highways of the State of Arkansas.

(d) (1) All taxes, fees, penalties, interest, and other amounts collected under the provisions of this section, with the exception of that portion of the fee declared to be a permit fee and collected pursuant to subdivision (a)(3)(H)(ii)(f) of this section, shall be classified as special revenues and shall be deposited in the State Treasury. After deducting the amount to be credited to the Constitutional Officers Fund and the State Central Services Fund as provided under the Revenue Stabilization Law, § 19-5-101 et seq., the Treasurer of State shall transfer on the last business day of each month:

(A) Fifteen percent (15%) of the amount thereof to the County Aid Fund;

(B) Fifteen percent (15%) of the amount thereof to the Municipal Aid Fund; and

(C) Seventy percent (70%) of the amount thereof to the State Highway and Transportation Department Fund.

(2) The funds shall be further disbursed in the same manner and used for the same purposes as set out in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.

(3) That portion of the annual license fee collected pursuant to subdivision (a)(3)(H)(ii)(f) of this section declared to be a permit fee shall be classified as special revenues and shall be deposited in the State Treasury. The Treasurer of State shall transfer on the last business day of each month all of such portions of such annual license fees to the State Highway and Transportation Department Fund to be utilized for the construction, reconstruction, and maintenance of highways and bridges in the state highway system.

(e) Penalty. (1) Any person owning a vehicle on which a fee is required to be paid under the terms of this section who shall operate it or permit it to be operated on a public road in this state without having paid the fee required by this section shall be guilty of a misdemeanor and upon conviction shall be fined in a sum not less than double the fee provided for and not more than three thousand dollars ($3,000).

(2) If the arresting officer is:

(A) An officer of the Department of Arkansas State Police, the fine collected shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Division of Administrative Services of the Department of Finance and Administration on a form provided by the Administration of Justice Fund Section of the Division of Administrative Services of the Department of Finance and Administration for deposit into the Department of Arkansas State Police Fund, to be used for the purchase and maintenance of state police vehicles;

(B) An officer of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department, the fine collected shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Division of Administrative Services of the Department of Finance and Administration on a form provided by the Administration of Justice Fund Section of the Division of Administrative Services of the Department of Finance and Administration for deposit into the State Highway and Transportation Department Fund, to be used for the purchase and maintenance of highway police vehicles;

(C) A county law enforcement officer, the fine collected shall be deposited into the county fund used for the purchase and maintenance of rescue, emergency medical, and law enforcement vehicles, communications equipment, animals owned or used by law enforcement agencies, lifesaving medical apparatus, and law enforcement apparatus, to be used for those purposes; and

(D) A municipal law enforcement officer, the fine collected shall be deposited in that municipality's fund used for the purchase and maintenance of rescue, emergency medical, and law enforcement vehicles, communications equipment, animals owned or used by law enforcement agencies, lifesaving medical apparatus, and law enforcement apparatus, to be used for those purposes.



§ 27-14-602 - Registration fees.

(a) Except as otherwise provided, all fees shall be paid to the Office of Motor Vehicle for the registration of motor vehicles, trailers, and semitrailers under this chapter.

(b) The following fees shall be charged under this chapter by the Commissioner of Motor Vehicles:

(1) For each certificate of title ......................$2.00

(2) For each duplicate certificate of title ......................2.00

(3) For noting each lien ......................50

(4) For transfer of registration ......................1.00

(5) For duplicate or substitute registration certificate ......................1.00

(6) For duplicate or substitute license plate ......................1.00



§ 27-14-603 - Fee for special numbered license plates.

(a) There is levied a service fee of five dollars ($5.00) to be added to the regular fee imposed for motor vehicle license plates collected by the Commissioner of Motor Vehicles in all instances where a special number is reserved for any motor vehicle license plate applicant.

(b) These fees shall be treated as regular license fees and deposited accordingly as provided by law.



§ 27-14-604 - Refunds.

(a) Whenever any application to the Office of Motor Vehicle is accompanied by any fee as required by law and the application is refused or rejected, the fee shall be returned to the applicant.

(b) Whenever the office through error collects any fee not required to be paid under this chapter, it shall be refunded to the person paying it upon application therefor made within six (6) months after the date of the payment.



§ 27-14-605 - Credit if vehicle destroyed.

Upon satisfactory proof to the Director of the Department of Finance and Administration that any motor vehicle, duly licensed, has been completely destroyed by fire or collision, the owner of the vehicle may be allowed, on the purchase of a new license for another vehicle, a credit equivalent to the unexpired portion of the cost of the original license, dating from the first day of the next month after the date of the destruction.



§ 27-14-606 - Disposition.

(a) (1) Fifty percent (50%) of the fees collected under § 27-14-602(b)(1) and (2) and one hundred percent (100%) of the fees collected under § 27-14-602(b)(3)-(6) shall be;

(A) Deposited into the 1995 New Revenue Division Building Fund as cash funds: and

(B) Used for the repayment of bonds that may be issued by or for the benefit of the Arkansas Revenue Department Building Commission under the 1995 New Revenue Division Building Act.

(2) Fifty percent (50%) of the fees collected under § 27-14-602(b)(1) and (2) shall be:

(A) Deposited into the State Treasury as trust funds and credited to the State Police Retirement Fund; and

(B) Used for the State Police Retirement System for the Department of Arkansas State Police.

(3) At least nine hundred twenty thousand dollars ($920,000) of the fees collected under subdivision (a)(1) of this section shall first be distributed to the 1995 New Revenue Division Building Fund and the Arkansas Revenue Department Building Commission under the 1995 New Revenue Division Building Act before distribution of the fees as provided under subdivision (a)(2) of this section.

(b) All fees collected by the circuit clerk and recorder as required by this chapter shall not be affected by the provisions of this section.



§ 27-14-607 - Alternate registration procedures.

(a) The Director of the Department of Finance and Administration is authorized to allow vehicles to be registered for a renewal period of two years, if the director determines that such two-year renewal period would facilitate the vehicle registration process. If a vehicle registration is renewed for a two-year period, the renewal fee shall be twice the annual renewal fee for that vehicle, plus the cost of the annual license plate validation decal for both years for that vehicle.

(b) The director is authorized to provide for the registration of vehicles by mail, telephone, electronically, or any other method which the director determines would facilitate the vehicle registration process.



§ 27-14-608 - Payment by credit card.

(a) The Director of the Department of Finance and Administration is authorized to promulgate regulations providing for payment by credit card of any fees or taxes due upon the issuance or renewal of a vehicle registration, except a vehicle registration issued or renewed under the provisions of § 27-14-601(a)(3)(B)-(H) or the provisions of § 27-14-601(a)(3)(I)(i)(a)(2)-(4). The director may allow the payment of these fees or taxes by credit card if the director determines that payment by credit card would facilitate the administration of the motor vehicle registration program.

(b) The director is authorized to enter into contracts with credit card companies and to pay fees normally charged by those companies for allowing the use of their credit cards as authorized by this section.

(c) (1) From the net proceeds received, or receivable, from credit card companies for all fees or taxes paid by credit card, the director shall pay the full sum specified in § 27-14-1015(d)(1) to the Arkansas Development Finance Authority. The balance of the net proceeds received, or receivable, from credit card companies shall be prorated to the various funds for which they were collected and deposited into the State Treasury for transfer on the last business day of each month, in the same manner and to be used for the same purposes as all other fees and taxes collected upon the issuance or renewal of vehicle registrations.

(2) Any amounts deducted from the gross proceeds of vehicle registration fees or taxes paid by credit card, which are deducted for the purpose of paying credit card company fees, shall be cash funds not subject to appropriation and, if withheld by the director, shall be remitted by the director to credit card companies as required under contracts authorized by this section.



§ 27-14-609 - Provision of information.

(a) (1) The Office of Motor Vehicle shall maintain on its website information to inform the citizens of the State of Arkansas of changes in the driving laws of the state.

(2) The office shall make the website address related to the information required under subdivision (a)(1) of this section available at all state revenue offices.

(b) (1) The office shall by July 1 of each year prepare a list and explanation of the most-violated driving or traffic laws during the previous year.

(2) The office shall make the information required under subdivision (b)(1) of this section available at all state revenue offices and on its website.

(c) The office is authorized to promulgate rules to administer the provisions of this subchapter.



§ 27-14-610 - Permanent registration of a fleet of motor vehicles.

(a) As used in this section:

(1) "Affiliate" means any entity that directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with another entity;

(2) (A) "Fleet of motor vehicles" means at least fifty (50) motor vehicles that are:

(i) Owned or leased by a person or entity described in § 26-26-1601(12)--(16) or affiliates of that person or entity; and

(ii) Used for business purposes.

(B) "Fleet of motor vehicles" includes commercial motor vehicles that are base-plated in the State of Arkansas or passenger motor vehicles otherwise subject to registration under this chapter.

(C) "Fleet of motor vehicles" does not include motor vehicles registered and governed under § 27-14-502 or motor vehicles registered under an international registration plan administered by a state other than Arkansas; and

(3) "Owns or controls" means owning or holding at least a majority of the outstanding voting power of an entity.

(b) Notwithstanding any other provision of this chapter, the registered owner or lessee of a fleet of motor vehicles may apply as provided in this section to the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration for a license plate with a decal identifying the vehicle as a fleet vehicle.

(c) The license plate issued under this section shall be the standard license plate for the class and type of vehicle otherwise required under this chapter with a decal bearing the word "fleet" at the bottom of the license plate.

(d) (1) Payment of all registration fees and fleet management fees under this section shall be paid in advance for a period of three (3) years.

(2) (A) The fees for renewal of a vehicle registration under this section shall be due and payable during the last month of the last year of the registration period.

(B) Upon request, the office shall allow the owner of a fleet of motor vehicles to set all renewals for the fleet to occur in a month requested by the owner.

(3) (A) The office may shorten or lengthen the term of any renewal period under this section by rule and upon notice to all owners of a fleet registered under this section as necessary to provide a staggered system of renewal in which approximately one-third (1/3) of the vehicles in a fleet shall be renewed in any given year.

(e) (1) The fees for registration and renewal of registration of a vehicle under this section shall be the same amount as and shall be distributed in the same manner as the fees otherwise required under this chapter for the type and class of vehicle being registered.

(2) (A) In addition to the registration fees prescribed for issuance or renewal under this chapter, an annual fleet management fee of ten dollars ($10.00) per motor vehicle in the fleet of motor vehicles shall be charged.

(B) The annual fleet management fee shall be deposited as special revenues into the State Central Services Fund to be used exclusively for the benefit of the division.

(f) (1) Upon payment of the registration fees and fleet management fees as provided under subsection (e) of this section, the owner or lessee of the fleet of motor vehicles shall be issued a license plate with a decal for each motor vehicle in the fleet of motor vehicles registered under this section.

(2) Each license plate with a decal issued under this section shall bear a validation sticker as required for standard license plates issued under this chapter reflecting the period that the owner or lessee of the fleet of motor vehicles has paid in advance.

(g) A license plate with a decal issued under this section may be transferred to another vehicle of the same type and class in the same fleet of motor vehicles in the same manner and subject to the same fees prescribed in §§ 27-14-902 and 27-14-914.

(h) A license plate with a decal issued under this section that has been lost or destroyed may be replaced in the same manner and subject to the same fees prescribed in § 27-14-602.

(i) The office may adopt rules for the implementation, administration, and enforcement of this section.



§ 27-14-611 - Registration for nonprofit motor vehicle fleets.

(a) As used in this section:

(1) "Fleet of motor vehicles" means at least twenty-five (25) motor vehicles that are owned or leased by an organization and used for the organization's purposes; and

(2) "Organization" means a nonprofit organization or its affiliate that:

(A) Has been approved for tax exempt status under Section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2011; and

(B) Is eligible to participate in the federal transit grant programs administered through the Arkansas State Highway and Transportation Department.

(b) (1) An organization may apply to the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration for the registration and licensing of its fleet of motor vehicles as provided under this section.

(2) The license plate issued under this section shall be the standard license plate for the class and type of vehicle otherwise required under this chapter and may be transferred to another motor vehicle of the same class and type owned by the same organization.

(c) (1) The registration and renewal fees shall be the same amount and shall be distributed in the same manner as the fees otherwise required for the class and type of vehicle being registered.

(2) Registration and renewal fee payments shall be paid in advance for either a period of two (2) or three (3) years.

(3) The registration and renewal fee payments are due and payable during the last month of the last year of the registration period.

(4) The organization may choose the month in which renewals occur.

(d) (1) Except as provided in subdivision (d)(2) of this section, in addition to the registration fees prescribed for issuance, an initial fleet management fee of ten dollars ($10.00) per motor vehicle shall be charged for the first year of registration as a fleet vehicle.

(2) The initial fleet management fee for a fleet of motor vehicles shall not exceed five hundred dollars ($500).

(3) The initial fleet management fee shall be deposited as special revenues into the State Central Services Fund as direct revenue to the Revenue Division of the Department of Finance and Administration.

(e) (1) For each motor vehicle registration or renewal, the organization shall provide the documents that the Office of Motor Vehicle requires.

(f) (1) The Office of Motor Vehicle may adopt rules for the implementation, administration, and enforcement of this section.

(2) If the Director of the Department of Finance and Administration determines that online renewals are available under this section, the organization may be allowed to renew online.



§ 27-14-612 - Multiyear personal-use vehicle registration.

(a) As used in this section, "personal-use vehicle" means a pleasure vehicle registered under § 27-14-601(a)(1) or a Class One truck or van under § 27-14-601(a)(3)(A).

(b) The Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration shall offer a multiyear personal-use vehicle registration as provided under this section.

(c) (1) The owner of a personal-use vehicle may submit a multiyear personal-use vehicle registration for a period of two (2) years by providing the following information to the office with the application:

(A) All information necessary for the registration and licensing of the vehicle under law to include:

(i) Proof that property taxes have been timely paid for the preceding two (2) years; and

(ii) Proof that the motor vehicle has been insured as required under § 27-22-104 and the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., for the preceding two (2) years; and

(B) Payment of the fees for registration and licensing for two (2) years.

(2) The owner of a personal-use vehicle may submit a multiyear personal-use vehicle registration for a period of three (3) years by providing the following information to the office with the application:

(A) All information necessary for the registration and licensing of the vehicle under law to include:

(i) Proof that property taxes have been timely paid for the preceding three (3) years; and

(ii) Proof that the motor vehicle has been insured as required under § 27-22-104 and the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., for the preceding three (3) years; and

(B) Payment of the fees for registration and licensing for three (3) years.

(d) A personal-use vehicle is not eligible for registration under this section if it has not been licensed and registered for the period that the owner seeks to register the vehicle for multiple years prior to the owner's seeking to register the vehicle for multiple years.

(e) The Office of Motor Vehicle may promulgate rules for the administration of this section.






Subchapter 7 - -- Registration and Certificates of Title

§ 27-14-701 - Requirements -- Exception.

(a) It shall be a misdemeanor for any person to drive or move, or for an owner knowingly to permit to be driven or moved, upon any highway, any vehicle of a type required to be registered under this chapter which is not registered within the time period prescribed by law, or for which a certificate of title has not been issued or applied for within the time period prescribed by law, or for which the appropriate fee has not been paid when and as required under this chapter.

(b) When application accompanied by proper fee has been made for registration and certificate of title for a vehicle, it may be operated temporarily pending complete registration upon displaying a duplicate application, duly verified, or other evidence of such application or otherwise under rules and regulations promulgated by the Commissioner of Motor Vehicles.

(c) The purchaser of any new or used motor vehicle may operate the vehicle upon the public highways prior to making application for or obtaining registration thereof, if the person carries in the vehicle at all such times a title to the vehicle which is assigned to such purchaser or a notarized bill of sale evidencing the transfer of the vehicle to the purchaser.



§ 27-14-702 - No other license required.

(a) No owner of a motor vehicle who shall have obtained a certificate from the Director of the Department of Finance and Administration as provided in this subchapter shall be required to obtain any other license or permits to use and operate the motor vehicle; nor shall the owner be required to display upon his motor vehicle any other number than the number of the registration issued by the director, or excluded, or prohibited, or limited in the free use of the motor vehicle upon any public street, avenue, road, turnpike, driveway, parkway, or any other public place, at any time when it is open to the use of persons having or using other vehicles; nor shall the owner be required to comply with other provisions or conditions as to the use of motor vehicles, except as provided in this chapter.

(b) Motor vehicles may be excluded from any cemetery or grounds used for the burial of the dead by the authorities having jurisdiction over the cemetery or grounds.

(c) Nothing contained in this section shall be construed to affect the power of municipal corporations to make and enforce ordinances, rules, and regulations affecting motor vehicles which are used within their limits for public hire.



§ 27-14-703 - Vehicles subject to registration -- Exceptions.

Every motor vehicle, trailer, semitrailer, and pole trailer when driven or moved upon a highway and every mobile home shall be subject to the provisions of this chapter except:

(1) Any vehicle driven or moved upon a highway in conformance with the provisions of this chapter relating to manufacturers, transporters, dealers, lienholders, or nonresidents or under a temporary registration permit issued by the Office of Motor Vehicle as authorized in § 27-14-708;

(2) Any vehicle which is driven or moved upon a highway only for the purpose of crossing such highway from one (1) property to another;

(3) (A) Any implement of husbandry that is only incidentally operated or moved upon a highway whether or not it is subject to registration under this chapter.

(B) Incidental use may be established by an affidavit of the owner of the implement of husbandry submitted to the Department of Finance and Administration along with payment of the gross receipts or use tax imposed on the implement of husbandry when the owner applies for and receives a certificate of title to the implement of husbandry.

(C) The transportation of logs or timber upon a highway from the point of severance to a point in this state at which the logs or timber first undergo any processing, preparation for processing, conversion, or transformation from their natural or severed state shall not be incidental operation of the implement of husbandry upon a highway.

(D) An affidavit to establish incidental use is not required if the implement of husbandry was originally manufactured as an implement of husbandry;

(4) Any special mobile equipment as defined in § 27-14-211;

(5) Any vehicle which is propelled exclusively by electric power obtained from overhead trolley wires, though not operated upon rails;

(6) Manufactured homes or mobile homes for which the certificate of title has been cancelled under § 27-14-1603; and

(7) No certificates of title need be obtained for any vehicle of a type subject to registration owned by the federal government.



§ 27-14-704 - Motor vehicles registered in foreign states.

(a) Any motor vehicle or motorcycle belonging to any person who is a nonresident of this state who has registered the motor vehicle or motorcycle in and who has complied with all the laws of the state, territory, District of Columbia, or any province or territory of Canada in which the owner resides with respect to the registration of motor vehicles and the display of registration numbers and who shall conspicuously display the registration number as required may be operated in this state as follows:

(1) If the motor vehicle is operated for the sole purpose of marketing farm products raised exclusively by the owner or other growers of the products associated with the owner in the raising of the farm products;

(2) A privately owned and duly registered motor vehicle not operated for hire but for the purpose of going to and from the owner's place of regular employment and the making of trips for the purchasing of goods, wares, and merchandise if the owner lives outside of this state;

(3) (A) Any motor vehicle operated by a nonresident only making an occasional trip into this state shall have the right to make an occasional trip without the payment of any motor vehicle license fee to this state, if the motor vehicle is not operated for hire.

(B) The Director of the Department of Finance and Administration may issue temporary permits without payment of license fees for motor vehicles operated for hire by a nonresident into and across the highways of this state when the vehicles are operated upon charters for casual, irregular, occasional, and nonscheduled sightseeing trips; and

(4) The director is authorized and empowered to enter into any agreement or issue any permit for the operation of any motor vehicles upon the highways of this state without payment of license fees when the vehicles are operated under and by the supervision of the proper authorities of the United States Army, Air Force, Navy, or Marine Corps during any period of emergency.

(b) The provisions of this section shall be operative as to a vehicle owned by a nonresident of this state only to the extent that under the laws of the state, territory, District of Columbia, or any province or territory of Canada, or other place of residence of the nonresident owner, like exemptions are granted to vehicles registered under the laws of, and owned by, residents of this state.



§ 27-14-705 - Application for registration and certificate of title.

(a) (1) Every owner of a vehicle subject to the registration under this chapter shall make application to the Office of Motor Vehicle for the registration of the vehicle and issuance of a certificate of title or a certificate of title with beneficiary under § 27-14-727 for the vehicle upon the appropriate forms furnished by the office.

(2) Every application shall bear the signature of the owner, written with pen and ink, unless the person is unable to write, in which case he affixes his mark, "X", which must be witnessed by a person other than the office employee, and the signature shall be acknowledged by the owner before a person authorized to administer oaths.

(b) The application shall contain:

(1) The name, bona fide residence, and mailing address of the owner or business address of the owner if a firm, association, or corporation;

(2) (A) A description of the vehicle, including, insofar as the data specified in this subsection may exist with respect to a given vehicle, the make, model, type of body, the number of cylinders, the serial number of the vehicle, the engine or other number of the vehicle designated to identify vehicles for registration purposes, and whether new or used, and if a new vehicle, a certificate of origin.

(B) (i) Except as provided under § 27-14-726, the certificate of origin shall be furnished to the dealer by the manufacturer and shall accompany the application for license and title.

(ii) Except as provided under § 27-14-726, no license for the operation of the vehicle shall be granted and no certificate of title shall be issued unless the certificate of origin is made a part of the application.

(C) The certificate of origin shall be on a form to be prescribed by the Commissioner of Motor Vehicles.

(D) In the event a vehicle is designed, constructed, converted, or rebuilt for the transportation of property, the application shall include a statement of its capacity in terms of maximum gross vehicle weight rating as authorized by the manufacturer of the chassis or the complete vehicle;

(3) A statement of the applicant's title and of all liens or encumbrances upon the vehicle and the names and addresses of all persons having any interest therein and the nature of every such interest and the name and address of the person to whom the certificate of title shall be delivered by the office;

(4) (A) Further information as may reasonably be required by the office to enable it to determine whether the vehicle is lawfully entitled to registration and the owner entitled to a certificate of title.

(B) When such application refers to a new vehicle purchased from a dealer, the application shall be accompanied by a statement by the dealer or a bill of sale showing any lien retained by the dealer and a fee of fifty cents (50cent(s)) in addition to the title.

(C) For the purposes of this section:

(i) The words "new vehicle" shall be defined as any motor vehicle transferred for the first time from a manufacturer or importer, or dealer or agent of a manufacturer or importer, and which motor vehicle had theretofore not been used, and is what is commonly known as a "new motor vehicle"; and

(ii) The words "used vehicle" shall be any motor vehicle which has been sold, bargained, exchanged, given away, or the title transferred from the person who first took ownership from the manufacturer or importer, dealer, or agent of the manufacturer or importer, or so used as to have become what is commonly known as a "secondhand motor vehicle".

(c) In addition to the application referred to in subsections (a) and (b) of this section, a title application fee in the amount of eight dollars ($8.00) per motor vehicle is imposed on each title issued, which shall be paid to the office at the time that application for registration thereof is made.

(d) (1) All fees, fines, penalties, and other amounts collected under subsection (c) of this section shall be remitted to the Treasurer of State separate and apart from other taxes and fees.

(2) (A) Three percent (3%) of the gross amount thereof shall be deducted by the Treasurer of State as provided by law.

(B) The net amount remaining after the deduction of the three percent (3%) is distributed as follows:

(i) Fifty percent (50%) of the net amount shall be distributed as provided under the Arkansas Highway Revenue Distribution Law, § 27-70-207 et seq.; provided that at least three million, six hundred eighty thousand dollars ($3,680,000) shall be distributed as provided in this subdivision (d)(2)(B)(i) before any other distributions are made under this section; and

(ii) Fifty percent (50%) of the net amount shall be deposited into the State Treasury as trust funds and credited to the State Police Retirement Fund to be used for the State Police Retirement System.



§ 27-14-707 - Application for specially constructed, reconstructed, or foreign vehicles.

(a) (1) In the event the vehicle to be registered is a specially constructed, reconstructed, or foreign vehicle, that fact shall be stated in the application.

(2) With reference to every foreign vehicle which has been registered previously outside of this state, the owner shall surrender to the Office of Motor Vehicle all registration plates, registration cards, and certificates of title, or other evidence of such foreign registration as may be in his or her possession or under his or her control, except as provided in subsection (b) of this section.

(b) Where in the course of interstate operation of a vehicle registered in another state it is desirable to retain registration of the vehicle in such other states, the applicant need not surrender, but shall submit for inspection, evidence of such foreign registration, and the office, upon a proper showing, shall register the vehicle in this state but shall not issue a certificate of title for such vehicle.



§ 27-14-708 - Temporary permit pending registration.

The Office of Motor Vehicle, at its discretion, may grant a temporary permit to operate a vehicle for which application for registration and certificate of title has been made where the application is accompanied by the proper fee, pending action upon the application by the office.



§ 27-14-709 - Half-year license.

Notwithstanding any provision of law to the contrary, any motor vehicle for which the annual registration and licensing fee is one hundred dollars ($100) or more, for any twelve-month licensing period, may be licensed for the first six (6) months of the annual licensing period, upon payment of one-half (1/2) of the annual registration and licensing fee, plus an additional fee of five dollars ($5.00) to defray the administrative cost of issuing the half-year license, under such regulations as the Director of the Department of Finance and Administration may promulgate.



§ 27-14-710 - Grounds for refusing registration or certificate of title.

The Office of Motor Vehicle shall refuse registration or issuance of a certificate of title or any transfer of registration upon any of the following grounds:

(1) That the application contains any false or fraudulent statement or that the applicant has failed to furnish required information or reasonable additional information requested by the office or that the applicant is not entitled to the issuance of a certificate of title or registration of the vehicle under this chapter;

(2) That the office has reasonable grounds to believe that the vehicle is a stolen or embezzled vehicle or that the granting of registration or the issuance of a certificate of title would constitute a fraud against the rightful owner or other person having valid lien upon such vehicle;

(3) That the registration of the vehicle stands suspended or revoked for any reason as provided in the motor vehicle laws of this state;

(4) That the required fee has not been paid; or

(5) That the owner of a commercial motor vehicle has had his or her authority to operate denied or suspended by the United States Department of Transportation for safety-related violations.



§ 27-14-711 - Examination of registration records and index of stolen and recovered vehicles.

The Office of Motor Vehicle, upon receiving application for original registration of a vehicle or any certificate of title, shall first check the engine and serial number, or other identifying number, shown in the application against the indexes of registered motor vehicles and against the index of stolen and recovered motor vehicles required to be maintained by this chapter.



§ 27-14-712 - Registration indexes.

The Office of Motor Vehicle shall file each application received and, when satisfied as to the genuineness and regularity thereof and that the applicant is entitled to register such vehicle and to the issuance of a certificate of title, shall register the vehicle therein described and keep a record thereof in suitable methods which ensure that the records will be available as follows:

(1) Under a distinctive registration number assigned to the vehicle;

(2) Alphabetically, under the name of the owner;

(3) Under the vehicle identification number, if available, otherwise any other identifying number of the vehicle; and

(4) In the discretion of the office, in any other manner it may deem desirable.



§ 27-14-713 - Issuance of registration certificates and certificates of title.

(a) The Office of Motor Vehicle, upon registering a vehicle, shall issue a registration certificate and a certificate of title. The registration certificate and the certificate of title shall be of a type which, as nearly as possible, prevents the document from being altered, counterfeited, duplicated, or simulated without ready detection.

(b) (1) The registration certificate shall be delivered to the owner and shall contain, upon the face thereof, the date issued, the name and address of the owner, the registration number assigned to the vehicle, and such description of the vehicle as determined by the Commissioner of Motor Vehicles.

(2) Upon the reverse side it shall contain a form for endorsement of notice to the office upon transfer of the vehicle.

(c) (1) (A) The certificate of title shall contain upon its face the identical information required upon the face of the registration certificate.

(B) In addition, it shall contain:

(i) A statement of the owner's title;

(ii) A statement of all liens and encumbrances on the vehicle therein described;

(iii) A statement as to whether possession is held by the owner under a lease, contract of conditional sale, or other like agreement; and

(iv) If a certificate of title is issued as a certificate of title with beneficiary, the information required under § 27-14-727.

(2) The certificate shall bear the seal of the office.

(d) (1) The certificate of title shall contain upon the front side a space for the signature of the owner, and the owner shall write his or her name with pen and ink in such space upon receipt of the certificate, except when a surviving owner or a beneficiary applies for a new title under § 27-14-727.

(2) The certificate shall also contain upon the reverse side forms for assignment of title or interest and warranty thereof by the owner, with space for notation of liens and encumbrances upon the vehicle at the time of a transfer.

(e) (1) The certificate of title shall be delivered to the owner in the event no lien or encumbrance appears thereon.

(2) Otherwise, the certificate of title shall be delivered either to the person holding the first lien or encumbrance upon the vehicle as shown in the certificate or to the person named to receive it in the application for such certificate.



§ 27-14-714 - Registration certificate to be signed, carried, and exhibited on demand.

(a) (1) Every owner, upon receipt of a registration certificate, shall write his signature thereon, with pen and ink in the space provided. Every such registration certificate shall be, at all times, carried in the vehicle to which it refers or shall be carried by the person driving or in control of such vehicle, who shall display it upon demand of a police officer or any officer or employee of the office.

(2) No person charged with violating this section shall be convicted if he or she produces in a court a registration certificate for such vehicle which was issued prior to, and in effect at, the time of the arrest.

(b) The provisions of this section requiring that a registration certificate be carried in the vehicle to which it refers or by the person driving it shall not apply when such certificate is used for the purpose of making application for renewal of registration or upon a transfer of registration of the vehicle.

(c) (1) The provisions of this section shall not be construed to amend or repeal the requirement contained in § 27-14-601 which makes it unlawful for any truck to be operated upon the highways of Arkansas without the license registration card or certificate being at all times in the possession of the operator thereof and subject to inspection.

(2) Possession of a photocopy of the license registration card or certificate shall be deemed to comply with the requirements of this section.



§ 27-14-715 - Issuance of license plates.

(a) The Office of Motor Vehicle, upon registering a vehicle, shall issue to the owner one (1) license plate for a motorcycle, trailer, or semitrailer and one (1) or two (2) license plates for every other motor vehicle.

(b) Every license plate shall have displayed upon it the registration number assigned to the vehicle for which it is issued, also the name of this state, which may be abbreviated, and the year number for which it is issued or the date of expiration thereof.

(c) The license plates and required letters and numerals thereon, except the year number for which issued, shall be of sufficient size to be plainly readable from a distance of one hundred feet (100') during daylight.

(d) The office shall issue for every passenger motor vehicle rented without a driver the same type of license plates as the type of plates issued for a private passenger vehicle.



§ 27-14-716 - Display of license plates generally.

(a) (1) License plates issued for a motor vehicle other than a motorcycle shall be attached thereto, one (1) in the front and the other in the rear.

(2) (A) When one (1) plate is issued, it shall be attached to the rear.

(B) License plates for trucks of one (1) ton capacity or larger may be displayed either on the front or rear of the vehicle.

(C) The license plate issued for a motorcycle required to be registered under this chapter shall be attached to the rear thereof.

(b) Every license plate shall, at all times, be securely fastened in a horizontal position to the vehicle for which it is issued so as to prevent the plate from swinging and at a height of not less than twelve inches (12'') from the ground, measuring from the bottom of such plate, in a place and position to be clearly visible and shall be maintained free from foreign materials and in a condition to be clearly legible.

(c) Placing any type of cover over a license plate which makes the license plate more difficult to read or which reduces the reflective properties of the license plate is prohibited.



§ 27-14-717 - License plates for proper year alone to be displayed -- Exception.

(a) There shall not be displayed on motor vehicles, trailers, or semitrailers any other motor vehicle license plates or other means of identification of the payment of the proper motor vehicle license fee other than that which has been issued for display and identification purposes at the proper time intended by the laws of the various states for such display and identification.

(b) (1) The display of subsequent year license plates shall be strictly limited to those vehicles for which there have been purchased license plates for the current registration period.

(2) Nothing in this subsection (b) shall be construed so as to permit the operation of a motor vehicle on the streets and highways of Arkansas without the owner's having paid all registration fees applicable for such period of operation.

(c) Any person driving a motor vehicle, trailer, or semitrailer in violation of this section shall, upon conviction, be fined in any sum not less than five dollars ($5.00) nor more than ten dollars ($10.00).



§ 27-14-718 - Application for renewal of registration.

Application for renewal of a vehicle registration shall be made by the owner, upon proper application and by payment of the registration fee for the vehicle, as provided by law.



§ 27-14-719 - No renewal of title certificates.

Certificates of title need not be renewed annually but shall remain valid until cancelled by the Office of Motor Vehicle for cause or upon a transfer of any interest shown therein.



§ 27-14-720 - Lost or damaged certificates and plates.

(a) In the event any registration certificate or license plate is lost, mutilated, or becomes illegible, the owner or legal representative or successor in interest of the owner of the vehicle for which it was issued, as shown by the records of the Office of Motor Vehicle, shall immediately make application to the office for, and may obtain, a duplicate or a substitute or a new registration under a new registration number, as determined to be most advisable by the office, upon the applicant's furnishing information satisfactory to the office.

(b) (1) (A) In the event any certificate of title is lost, mutilated, or becomes illegible the owner or legal representative or successor in interest of the owner of the vehicle for which it was issued, as shown by the records of the office, shall immediately make application to the office for and may obtain a duplicate if the conditions of this subdivision (b)(1) are satisfied.

(B) The following information shall be included in the application:

(i) The year, make, model, vehicle identification number, and body style of the vehicle;

(ii) (a) The name of a lienholder; and

(b) A release if the applicant claims that the lien has been released; and

(iii) Other information required by the office.

(C) The fee for a duplicate title shall accompany the application.

(D) The office may issue a duplicate title without notice if the records of the office do not show that a lien exists against the vehicle.

(E) (i) (a) The office shall mail notice to a lienholder shown in the records of the office at the address shown in the records for the lienholder.

(b) The notice shall state that the lienholder must respond to the office within ten (10) business days from the date of the notice if the lien has not been released, or the duplicate title will be issued without recording the lien.

(ii) (a) At the earlier of the time the lienholder responds indicating that the lien has been released or the expiration of the time for response by the lienholder, the office may issue a duplicate title without recording the name of the lienholder.

(b) If the lienholder responds within the time for response indicating that the lien has not been released, the office may issue a duplicate that places the name of the lienholder on the duplicate title.

(iii) The notice required under this subdivision (b)(1)(E) shall not apply to a motor vehicle dealer approved by the Department of Finance and Administration.

(2) Upon issuance of any duplicate certificate of title, the previous certificate last issued shall be void.



§ 27-14-721 - Assignment of new identifying numbers.

(a) The Office of Motor Vehicle is authorized to assign a distinguishing number to a motor vehicle whenever the serial number thereon is destroyed or obliterated and to issue to the owner a special plate bearing the distinguishing number, which shall be affixed to the vehicle in a position to be determined by the Commissioner of Motor Vehicles.

(b) The motor vehicle shall be registered under the distinguishing number in lieu of the former serial number.



§ 27-14-722 - Change of engines.

The Commissioner of Motor Vehicles is authorized to adopt and enforce such registration rules and regulations as may be deemed necessary and compatible with the public interest, with respect to the change or substitution of one engine in place of another in any motor vehicle.



§ 27-14-723 - When residents and nonresidents to obtain state registration and license.

(a) Within thirty (30) calendar days of becoming a resident, a person who is a resident of this state shall obtain an Arkansas motor vehicle registration and license in order to operate a motor vehicle upon the streets and highways of this state.

(b) A nonresident person who has been physically present in this state for a period of six (6) months shall obtain an Arkansas motor vehicle registration and license in order to operate a motor vehicle upon the streets and highways of this state.

(c) (1) (A) As used in this subsection, "entity" means a firm, corporation, association, partnership, or organization that transacts or conducts business in Arkansas and has a place of business in Arkansas.

(B) "Entity" does not include a firm, corporation, association, partnership, or organization engaged in one (1) or more of the following:

(i) Governmental operations, including municipal, county, state, or federal operations;

(ii) Utility operation, maintenance, or repair;

(iii) Construction;

(iv) Natural resource exploration, production, or mining, including without limitation oil, gas, gravel, and timber; or

(v) Agricultural operations.

(2) (A) (i) An entity that transacts or conducts business in Arkansas and has a place of business in Arkansas shall register a motor vehicle considered a pleasure vehicle under § 27-14-601(a)(1) that the entity owns and uses in its business operations in the state with the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration within thirty (30) calendar days from the start of business in the state.

(ii) If an entity began transacting or conducting business in the state before July 31, 2009, the entity shall have thirty (30) calendar days to comply with this subsection.

(B) (i) If a court of competent jurisdiction finds that an entity has failed to comply with subdivision (c)(2)(A) of this section, the court may assess a civil penalty against the entity not to exceed ten thousand dollars ($10,000).

(ii) Proof that an employee or owner of the entity was found guilty of a violation of subdivision (c)(2)(A) of this section shall establish a prima facie case that the entity failed to comply with subdivision (c)(2)(A) of this section.

(iii) A penalty assessed under this subdivision (c)(2)(B) shall become a lien against the property owned by the entity in the state.

(iv) An entity may appeal the assessment of a civil penalty under this subdivision (c)(2)(B) to a circuit court of competent jurisdiction.

(d) A person who pleads guilty or nolo contendere to or is found guilty of operating a motor vehicle that is not in compliance with this section is guilty of a violation and punishable as provided under § 5-4-201(c).



§ 27-14-725 - Limited vehicle identification number verification.

(a) As used in this section, "designee" means a person or entity that:

(1) The Department of Arkansas State Police determines is appropriately suited for serving as a designee; and

(2) Agrees to perform vehicle identification number verifications under this section on behalf of the Department of Arkansas State Police.

(b) Except as provided under subsection (h) of this section, an application for registration or certificate of title for a motor vehicle shall be accompanied by a verification of the vehicle identification number if the owner of the motor vehicle:

(1) Does not have a properly endorsed and assigned certificate of title or manufacturer's certificate of origin and may only obtain title to the motor vehicle through:

(A) A court order; or

(B) The bonded title procedure of this state as set forth under § 27-14-409(c); or

(2) Presents a title or other ownership document from another state that bears any of the following designations:

(A) Salvage;

(B) Prior salvage;

(C) Damaged;

(D) Prior damaged;

(E) Junked;

(F) Nonrepairable; or

(G) Any other designation that is substantially similar to the designations stated in this subdivision (b)(2).

(c) (1) The Department of Arkansas State Police shall perform vehicle identification number verifications under this section.

(2) A vehicle identification number verification is only valid under this section if it is performed by one (1) of the following:

(A) The Department of Arkansas State Police;

(B) The designee of the Department of Arkansas State Police; or

(C) A local law enforcement agency.

(d) (1) The Department of Arkansas State Police, a local law enforcement agency, or the designee of the Department of Arkansas State Police may charge a fee for the vehicle identification number verification not to exceed twenty-five dollars ($25.00).

(2) A fee owed to the Department of Arkansas State Police shall be:

(A) Collected by the Revenue Division of the Department of Finance and Administration at the time of application for title; and

(B) Deposited into the State Treasury as special revenue to the credit of the Department of Arkansas State Police Fund.

(3) A fee owed to a local law enforcement agency or a designee may be collected and retained by the agency or the designee at the time of the inspection.

(e) A designee under this section shall provide notice to the Department of Arkansas State Police as to which persons are conducting vehicle identification number verifications on behalf of the designee.

(f) A local law enforcement agency or its employees are not required to perform vehicle identification number verifications under this section.

(g) (1) The Department of Arkansas State Police shall adopt a form that is to be used for all vehicle identification number verifications in the state.

(2) The Department of Arkansas State Police may adopt:

(A) Reasonable rules to ensure that the verification process is available at convenient times and locations; or

(B) Reasonable rules to ensure that the verification process does not unduly burden legitimate businesses or consumers in the state.

(h) This section shall not apply to a motor vehicle registered as a Class Two, Class Three, Class Four, Class Five, Class Six, Class Seven, or Class Eight truck under § 27-14-601(a)(3).

(i) If information is received from another state which indicates that a motor vehicle title issued by the Department of Finance and Administration under this chapter does not accurately reflect the designation of the status of a motor vehicle such as those provided under subdivision (b)(2) of this section, then the Office of Motor Vehicle may cancel the motor vehicle title and issue a title that correctly designates the status of the motor vehicle.



§ 27-14-726 - Mini-trucks.

(a) As used in this section:

(1) "Low pressure tire" means a pneumatic tire six inches (6'') or more in width designed for use on a wheel with a rim diameter of twelve inches (12'') or less and utilizing an operating pressure of ten pounds per square inch (10 p.s.i.) or less as recommended by the vehicle manufacturer; and

(2) (A) "Mini-truck" means a motor vehicle that is:

(i) At least forty-eight inches (48'') in width;

(ii) Not more than one hundred thirty-five inches (135'') in length including the bumper;

(iii) At least one thousand five hundred pounds (1,500 lbs.) in unladen weight, including fuel and fluids;

(iv) Equipped with:

(a) Four (4) or more low pressure tires or pneumatic rubber tires that are used on motor vehicles;

(b) A steering wheel;

(c) Seating for at least two (2) people to sit side-by-side in the front seating area;

(d) A fully enclosed metal or metal-reinforced cab with glass and mirrors that complies with § § 27-37-301 -- 27-37-305 regarding safety glass and mirrors;

(e) Metal doors with functioning handle locks that are similar to the handle locks on motor vehicles;

(f) Head lamps as required under § 27-36-209;

(g) Tail lamps as required under § 27-36-215;

(h) Signal lamps as provided under § 27-36-216;

(i) A working horn as required under § 27-37-202(a);

(j) Seat belts as provided under § 27-37-701 et seq.; and

(k) Front and rear bumpers.

(B) A mini-truck may be equipped with a bed or cargo box for hauling materials.

(C) A mini-truck is not an all-terrain vehicle under § 27-20-201 et seq. and § 27-21-101 et seq.

(b) (1) The owner of a mini-truck may register and license it as a Class Eight farm vehicle under § 27-14-601(a)(3)(H).

(2) In the application to register the mini-truck, the owner of the mini-truck shall provide:

(A) The same affidavit as required under § 27-14-601(a)(3)(H)(v) and § 27-14-601(a)(3)(H)(xi);

(B) Proof of insurance as required under the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., and § 27-22-101 et seq.; and

(C) Proof of ownership that is in the English language, to include a bill of sale and an export certificate or a title.

(3) The fees for registering and licensing a mini-truck shall be the same as for registering a Class Eight farm vehicle under § 27-14-601(a)(3)(H)(ii)(a).

(4) The driver of a mini-truck shall have a valid driver's license.

(5) The driver of a mini-truck that is registered and licensed under this section shall comply with and is subject to the same penalties for violating the rules of the road as provided under § 27-51-101 et seq.

(6) A mini-truck is a motor vehicle for the purposes of minimum insurance liability under the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., and § 27-22-101 et seq.

(c) A mini-truck shall not be operated on an interstate highway.

(d) A mini-truck shall not be operated on a road or highway if:

(1) The operation of mini-trucks is prohibited;

(2) The road is a controlled-access highway;

(3) The posted speed limit is more than fifty-five (55) miles per hour; or

(4) The mini-truck cannot maintain a speed equal to the posted speed limit.



§ 27-14-727 - Certificate of title with beneficiary.

(a) As used in this section:

(1) (A) "Beneficiary" means one (1) individual who is designated to become the owner of a vehicle upon the death of the current owner as indicated on the certificate of title issued under this chapter.

(B) "Beneficiary" does not include a business, firm, partnership, corporation, association, or any other legally created entity;

(2) "Certificate of title with beneficiary" means a certificate of title for a vehicle issued under this chapter that indicates the present owner of the vehicle and designates a beneficiary as provided under this section;

(3) (A) "Owner" means an individual who holds legal title of a vehicle and can include more than one (1) person but not more than three (3) persons.

(B) "Owner" does not include a business, firm, partnership, corporation, association, or any other legally created entity; and

(4) "Vehicle" means a motorized or nonmotorized piece of equipment with wheels that is:

(A) Primarily used to transport persons or property on the streets, roads, or highways; and

(B) Required to be registered, licensed, and titled by the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration under this chapter.

(b) If the owner or joint owners want to transfer a vehicle upon death by operation of law, the owner or joint owners may request that the Office of Motor Vehicle issue a certificate of title with beneficiary that includes a directive to the Office of Motor Vehicle to transfer the certificate of title upon the death of the owner or upon the death of all joint owners to the beneficiary named on the face of the certificate of title with beneficiary.

(c) (1) The owner of a vehicle may submit a transfer on death application to the Office of Motor Vehicle to request the issuance of a certificate of title with beneficiary or a change to a certificate of title with beneficiary.

(2) The owner shall provide the following information in the application:

(A) Whether the applicant seeks to add, remove, or change a beneficiary;

(B) The full legal name of the beneficiary;

(C) The social security number of the beneficiary;

(D) The address of the beneficiary;

(E) The vehicle identification number of the vehicle;

(F) The year, make, model, and body type of the vehicle;

(G) The printed full legal name of the owner of the vehicle;

(H) The Arkansas driver's license or identification card number for the owner of the vehicle; and

(I) The signature of the owner of the vehicle.

(3) The owner shall include the following with the application:

(A) The certificate of title for the vehicle issued under this chapter;

(B) The title application fee of four dollars ($4.00) as provided under § 27-14-705(c) and the title fee under § 27-14-602(b); and

(C) The certificate of title with beneficiary processing fee of ten dollars ($10.00).

(4) (A) The fee remitted under subdivision (c)(3)(C) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(B) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(C) The fee shall not be considered or credited to the Office of Motor Vehicle as direct revenue.

(d) (1) The Office of Motor Vehicle shall not issue a certificate of title with beneficiary to an owner of a vehicle if:

(A) The vehicle is encumbered by a lien; or

(B) The owner holds his or her interest in the vehicle as a tenant in common with another person.

(2) If a lien request is made for a beneficiary title, the beneficiary shall be removed and the lien added.

(e) The certificate of title with beneficiary issued by the Office of Motor Vehicle shall include after the name of the owner the words "transfer on death to" or the abbreviation "TOD" followed by the name of the beneficiary.

(f) During the lifetime of the sole owner or before the death of the last surviving joint owner:

(1) The signature or consent of the beneficiary is not required for any transaction relating to the vehicle for which a certificate of title with beneficiary has been issued; and

(2) The certificate of title with beneficiary is revoked by:

(A) Selling the vehicle with proper assignment and delivery of the certificate of title to another person; or

(B) Filing an application with the Office of Motor Vehicle to remove or change a beneficiary as provided under subsection (c) of this section.

(g) Except as provided in subsection (f) of this section, the designation of the beneficiary in a certificate of title with beneficiary shall not be changed or revoked:

(1) By will or any other instrument;

(2) Because of a change in circumstances; or

(3) In any other manner.

(h) The interest of the beneficiary in a vehicle on the death of the sole owner or on the death of the last surviving joint owner is subject to any contract of sale, assignment, or security interest to which the owner of the vehicle was subject during his or her lifetime.

(i) (1) (A) Upon the death of the owner, the Office of Motor Vehicle shall issue a new certificate of title for the vehicle to the surviving owner or, if no surviving owner, to the beneficiary if the surviving owner or beneficiary presents the following:

(i) Proof of death of the owner that includes a death certificate issued by the state or a political subdivision of the state;

(ii) Surrender of the outstanding certificate of title with beneficiary; and

(iii) Application and payment of the title application fee and title fee.

(B) A certificate of title issued under this subsection will be subject to any existing security interest.

(2) If the surviving owner or beneficiary chooses, he or she can submit a completed certificate of title with beneficiary application as provided under this section, along with the ten dollar ($10.00) processing fee, at the time of the application for a new title under this subsection.

(3) The transfer under this subsection is a transfer by operation of law and § 27-14-907 applies to the extent practicable and not in conflict with this section.

(j) The transfer of a vehicle upon the death of the owner under this section is not testamentary and is not subject to administration under Title 28 of the Arkansas Code.

(k) The procedures and fees under § 27-14-720 shall apply for obtaining a duplicate title with beneficiary.

(l) (1) The Office of Motor Vehicle may promulgate rules for the administration of this section.

(2) If rules are promulgated, the Office of Motor Vehicle shall consult with the Arkansas State Game and Fish Commission about the rules.






Subchapter 8 - -- Liens and Encumbrances

§ 27-14-801 - Compliance required.

No conditional sale contract, conditional lease, chattel mortgage, or other lien or encumbrance or title retention instrument upon a vehicle, of a type subject to registration under the laws of this state other than a lien dependent upon possession, is valid as against the creditors of an owner acquiring a lien by levy or attachment or subsequent purchasers or encumbrances, with or without notice, until the requirements of this subchapter have been complied with.



§ 27-14-802 - Application and documents.

(a) There shall be deposited with the Office of Motor Vehicle a copy of the instrument creating and evidencing a lien or encumbrance, which instrument is to be executed in the manner required by the laws of this state and accompanied by the certificate of title last issued for the vehicle.

(b) If a vehicle is subject to a security interest when brought into this state, the validity of the security interest is determined by the law of the jurisdiction where the vehicle was when the security interest attached, subject to the following:

(1) If the parties understood at the time the security interest attached that the vehicle would be kept in this state and it was brought into this state within thirty (30) days thereafter for purposes other than transportation through this state, the validity of the security interest in this state is determined by the law of this state;

(2) If the security interest was perfected under the law of the jurisdiction where the vehicle was when the security interest attached, the following rules apply:

(A) If the name of the lienholder is shown on an existing certificate of title issued by that jurisdiction, the lienholder's security interest continues perfected in this state;

(B) If the name of the lienholder is not shown on an existing certificate of title issued by that jurisdiction, the security interest continues perfected in this state for four (4) months after a first certificate of title of the vehicle is issued in this state and also thereafter if, within the four-month period, it is perfected in this state. The security interest may also be perfected in this state after the expiration of the four-month period; in that case, perfection dates from the time of perfection in this state;

(3) If the security interest was not perfected under the law of the jurisdiction where the vehicle was when the security interest attached, it may be perfected in this state; in that case, perfection dates from the time of perfection in this state;

(4) A security interest may be perfected under subdivision (b)(2)(B) or subdivision (b)(3) of this section either as provided in subsection (a) of this section.

(c) If the vehicle is of a type subject to registration under this chapter, but has not been registered and no certificate of title has been issued therefor, then the certified copy of the instrument creating the lien or encumbrance shall be accompanied by an application by the owner in usual form for an original registration and issuance of an original certificate of title. In every such event, the application shall be accompanied by any fees as provided in this chapter.



§ 27-14-803 - Filing and certification.

Upon receipt of application and documents as provided in this subchapter, the Office of Motor Vehicle shall file them, endorsing thereon the date and hour received at the central office of the Office of Motor Vehicle. When satisfied as to the genuineness and regularity of the application, the office shall issue a new certificate of title in usual form giving the name of the owner and a statement of all liens or encumbrances certified to the office as provided in this section as existing against the vehicle.



§ 27-14-804 - Index.

The Office of Motor Vehicle shall maintain an appropriate index of all lien, encumbrance, or title retention instruments filed as provided in this subchapter.



§ 27-14-805 - Constructive notice.

(a) The filing and issuance of a new certificate of title as provided in this chapter shall constitute constructive notice of all liens and encumbrances against the vehicle described therein to creditors of the owner, subsequent purchasers, and encumbrancers, except those liens as may be authorized by law dependent upon possession.

(b) (1) In the event the documents referred to in § 27-14-802 are received and filed in the Office of Motor Vehicle within thirty (30) days after the date the documents were executed, the lien is deemed to have been perfected on the date of the execution of the documents.

(2) Otherwise, constructive notice shall date from the time of receipt and filing of the documents by the office as shown by its endorsement thereon.



§ 27-14-806 - Optional means of recording.

(a) (1) (A) At his or her option, a lienholder may:

(i) Record the lien on the manufacturer's statement of origin; or

(ii) Record the lien on an existing certificate of title; and

(B) File with the Revenue Division of the Department of Finance and Administration a certified copy of the instrument creating and evidencing the lien or encumbrance.

(2) In the case of implements of husbandry, as defined in § 27-14-212, all-terrain vehicles, as defined in § 27-21-102, mobile homes, as defined in § 27-14-207, or manufactured homes, as defined in § 27-14-207, at his or her option, a lienholder may:

(A) Record the lien on the manufacturer's statement of origin;

(B) Record the lien on an existing certificate of title; or

(C) File with the Revenue Division a certified copy of the instrument creating and evidencing the lien or encumbrance.

(3) He or she shall remit therewith a fee of one dollar ($1.00) for each lien to be filed.

(4) The recording or filing shall constitute constructive notice of the lien against the vehicle described therein to creditors of the owner, subsequent purchasers, and encumbrancers, except those liens that are by law dependent upon possession.

(5) A photocopy of the manufacturer's statement of origin or of such an existing certificate of title or of ownership, showing the lien recorded thereon and certified as a true and correct copy by the party recording the lien, shall be sufficient evidence of the recording.

(b) (1) (A) The lien shall be deemed perfected and the constructive notice shall be effective from the date of the execution of the instrument creating and evidencing the lien or encumbrance if it is filed as authorized in this section within thirty (30) days after the date of the execution thereof.

(B) If the instrument is filed more than thirty (30) days after the date of the execution thereof, the lien shall be deemed perfected and the constructive notice shall date from the time of the filing of the instrument.

(2) However, the filing of a lien under the provisions of this section by the lienholder and the payment of the fee therefor shall in no way relieve any person of the obligation of paying the fee required by law for filing a lien to be evidenced on a certificate of title of a motor vehicle.



§ 27-14-807 - Methods exclusive -- Exception.

(a) The methods provided in this subchapter of giving constructive notice of a lien or encumbrance upon a registered vehicle shall be exclusive except as to liens dependent upon possession and manufactured homes or mobile homes for which the certificate of title has been cancelled under § 27-14-1603.

(b) A security interest, lien, or encumbrance on a manufactured home or mobile home for which the certificate of title has been cancelled under § 27-14-1603 shall be obtained in the same manner used to perfect a security interest, lien, or encumbrance against other real property.

(c) Any lien, or encumbrance, or title retention instrument filed as provided in this subchapter, and any documents evidencing them, are exempted from the provisions of law which otherwise require or relate to the recording or filing of instruments creating or evidencing title retention or other liens or encumbrances upon vehicles of the types subject to registration under this chapter.






Subchapter 9 - -- Transfers of Title and Registration

§ 27-14-901 - Penalty.

(a) It shall be a Class C misdemeanor for any person to fail or neglect to enter the transferee's name on a properly endorsed certificate of title, or fail or neglect to properly endorse and deliver a certificate of title to a transferee or owner lawfully entitled thereto.

(b) Any person found to be in possession of a vehicle with an improperly assigned title which fails to identify the transferee must immediately establish ownership of the vehicle, register the vehicle, and pay the requisite fees, taxes, and penalties.



§ 27-14-902 - Transfer or assignment by owner or lessee generally.

(a) (1) Whenever the owner or lessee of a registered vehicle transfers or assigns his title, or interest thereto, the registration of the vehicle shall expire.

(2) The owner or lessee shall remove the license plate or plates therefrom.

(3) (A) The owner or lessee may have such plate or plates assigned to another vehicle upon payment of the fees required by law and subject to the rules and regulations of the Office of Motor Vehicle.

(B) Whenever the owner or lessee elects to assign such plate or plates to a replacement vehicle, the owner may display the plate or plates on the replacement vehicle prior to registering such vehicle within the time permitted by § 27-14-903 provided that the owner has complied with § 27-14-701(c).

(b) (1) The owner or lessee shall pay a transfer fee of one dollar ($1.00).

(2) If the fee for registering and licensing the vehicle to be registered is greater than the registration fee paid for the vehicle originally licensed, then the office shall, in addition, collect an amount equal to the excess payable for the vehicle to be registered.

(3) No refund will be due in the event that the fee for registering and licensing the vehicle to be registered is less than that represented by the license to be transferred.

(c) The owner or lessee shall pay any additional fee which shall be required under the registration laws of this state.

(d) The owner shall endorse an assignment and warranty of title upon the certificate of title for the vehicle, and he or she shall deliver the certificate of title to the purchaser or transferee at the time of delivery of the vehicle, except as provided in §§ 27-14-906 and 27-14-909.



§ 27-14-903 - Registration by transferee -- Title retention notes.

(a) (1) The transferee of any new or used vehicle required by law to be registered shall apply for, or cause to be applied for, the registration thereof within thirty (30) days after the date of the release of lien by a prior lienholder, as provided in § 27-14-909, or thirty (30) days after the date of the transfer if no lien exists.

(2) No vehicle shall be operated upon a public street or highway for more than thirty (30) days after the release of lien by a prior lienholder, as provided in § 27-14-909, or thirty (30) days after the transfer date if no lien exists, unless a valid registration plate is properly attached thereto.

(b) A transferee shall at the same time present the certificate of title, endorsed and assigned as provided in § 27-14-902, to the Office of Motor Vehicle and make application for and obtain a new certificate of title for the vehicle, except as otherwise provided in §§ 27-14-904 and 27-14-907.

(c) (1) (A) It shall be unlawful for a dealer or other person who sells or finances the purchase of a vehicle subject to registration in this state to use a title retention note to secure his or her interest in the vehicle.

(B) As used in this section, a "title retention note" shall mean any instrument that grants the purchaser the right to possession and use of the vehicle, but withholds assignment of ownership on the existing certificate of title and its delivery to the purchaser, until full payment has been made by the purchaser, thereby thwarting the purchaser's ability to comply with subsection (b) of this section.

(2) It shall be a Class C misdemeanor for a motor vehicle dealer or other seller to fail to comply with the provisions of this subsection.

(d) This section is not intended to limit the rights of a lienholder to perfect or record his security interest in a motor vehicle pursuant to the provisions of §§ 27-14-802 and 27-14-806.



§ 27-14-904 - Transfers to dealers.

(a) When the transferee of a used vehicle is a dealer who holds it for resale and lawfully operates it under dealers' number plates or does not drive the vehicle or permit it to be driven upon the highways, the dealer shall not be required to obtain a new registration for the vehicle or be required to forward the certificate of title to the Office of Motor Vehicle, but the dealer, upon transferring his or her title or interest to another person, shall execute and acknowledge an assignment and warranty of title upon the certificate of title and deliver it to the person to whom the transfer is made, except as provided in § 27-14-906.

(b) No one in this state other than a dealer licensed by the Arkansas Motor Vehicle Commission as a dealer in new motor vehicles, shall enter an assignment, or reassignment, of ownership on a manufacturer's certificate of origin to a motor vehicle. Any dealer in this state not licensed by the commission as a dealer in new motor vehicles who acquires a motor vehicle through an assignment or reassignment of ownership on a manufacturer's certificate of origin shall deliver the manufacturer's certificate of origin to the office and apply for registration and issuance of a certificate of title to the motor vehicle as required by § 27-14-903. A first violation of this section by any person shall constitute a Class A misdemeanor. A second violation of this section by any person shall constitute a Class D felony. A licensed used motor vehicle dealer, who violates the provisions of this section shall also be deemed to have violated the provisions of the Used Motor Vehicle Buyers Protection Act, § 23-112-601 et seq.



§ 27-14-906 - Dealer and lienholder applications for registration and title certificates.

(a) The Commissioner of Motor Vehicles is authorized to permit lienholders and motor vehicle dealers to make applications for registration and certificates of title and to furnish them to the Office of Motor Vehicle on behalf of the purchaser of a new or used motor vehicle.

(b) The commissioner shall promulgate reasonable rules and regulations to be complied with by motor vehicle dealers and lienholders in making application for registration and certificates of title on behalf of purchasers of new or used motor vehicles and may, if he or she deems it necessary, require the dealer or lienholder to post bond to ensure faithful compliance with such rules and regulations.

(c) (1) Any motor vehicle dealer or lienholder who has been authorized by the commissioner to prepare applications for registration and certificates of title with respect to new or used motor vehicles shall transmit them to the commissioner and shall attach thereto a copy of any conditional sales contract, conditional lease, chattel mortgage, or other lien or encumbrance or title retention instrument upon the motor vehicle.

(2) Upon receipt thereof, the commissioner shall file a lien and encumbrance, as provided in § 27-14-801 et seq., which shall, from the date of filing, be notice of the lien or encumbrance.

(d) On issuing the registration and certificate of title, the commissioner shall mail the registration to the owner and the title to the lienholder, or to the owner if no lien exists.

(e) If the failure of a motor vehicle dealer or other lienholder to comply with the provisions of § 27-14-802 or § 27-14-806 results in such motor vehicle dealer or lienholder holding an unperfected security interest in the motor vehicle, no action shall lie against the Department of Finance and Administration for any damages resulting from such failure to perfect a security interest.



§ 27-14-907 - Transfer by operation of law.

(a) (1) Whenever the title or interest of an owner in or to a registered vehicle shall pass to another by a method other than voluntary transfer, the registration of the vehicle shall expire, and the vehicle shall not be operated upon public streets or highways for more than thirty (30) days after the transfer date unless a valid registration plate is attached thereto.

(2) In the event that title has become vested in the person holding a lien or encumbrance upon the vehicle, the person may apply to the Office of Motor Vehicle for, and obtain, special plates as may be issued under this chapter to dealers and may operate any repossessed vehicle under such special plates only for purposes of transporting it to a garage or warehouse or for purposes of demonstrating or selling it.

(b) (1) Upon any such transfer, the new owner may either secure a new registration and certificate of title, upon proper application and upon presentation of:

(A) The last certificate of title, if available;

(B) Evidence that the lien or encumbrance was previously recorded in the State of Arkansas or that the motor vehicle is physically present in the State of Arkansas; and

(C) Such instruments or documents of authority or certified copies thereof, as may be sufficient or required by law to evidence or effect a transfer of title or interest in or to chattels in such case.

(2) The new owner, upon transferring his or her title or interest to another person, shall execute and acknowledge an assignment and warranty of title upon the certificate of title previously issued, if available, and deliver it, as well as the documents of authority or certified copies thereof, as may be sufficient or required by law to evidence the rights of such person, to the person to whom the transfer is made.

(c) The Commissioner of Motor Vehicles shall have the power to adopt regulations or rules to establish what documents or evidence are required to verify that a lien or encumbrance holder or his or her assignee has complied with this section.



§ 27-14-908 - Assignment by lienholder.

(a) Any person holding a lien or encumbrance upon a vehicle, other than a lien dependent solely upon possession, may assign his or her title or interest in or to the vehicle to a person other than the owner without the consent of the owner, and without affecting the interest of the owner or the registration of the vehicle, but in such event, he or she shall give to the owner a written notice of the assignment.

(b) The Office of Motor Vehicle, upon receiving a certificate of title assigned by the holder of a lien or encumbrance shown thereon and giving the name and address of the assignee, shall issue a new certificate of title as upon an original application.



§ 27-14-909 - Release of lien by lienholder -- Disclosure of information.

(a) For purposes of this section, a lien or encumbrance is satisfied when the lienholder receives final payment under § 4-4-215.

(b) (1) Upon the satisfaction of any lien or encumbrance on a vehicle for which the certificate of title is in the possession of the lienholder, the lienholder shall within ten (10) business days after receipt of final payment under § 4-4-215 execute a release of the lien or encumbrance in the space provided in the certificate of title, or as the Office of Motor Vehicle prescribes, and mail or deliver the certificate of title and the release of lien or encumbrance to the next lienholder named in the certificate of title or, if none, to the owner or to any person who delivers to the lienholder an authorization from the owner to receive the certificate of title.

(2) Upon the satisfaction of a lien or encumbrance on a vehicle for which the certificate of title is in the possession of a prior lienholder, the lienholder whose lien or encumbrance is paid in full shall within ten (10) business days after receipt of final payment under § 4-4-215 execute a release of lien or encumbrance in the form the office prescribes and deliver the release of lien or encumbrance to the owner or to any person who delivers to the lienholder an authorization from the owner to receive it.

(c) This section shall not be construed to apply to manufactured housing or mobile homes.

(d) A lienholder named in a certificate of title shall upon written request of the owner or of another lienholder named on the certificate of title disclose any pertinent information as to his or her security agreement and the indebtedness secured.

(e) (1) Any lienholder who fails to comply with subsection (b) of this section shall pay to the person or persons satisfying the lien or encumbrance twenty-five dollars ($25.00) for the first five (5) business days after expiration of the time period prescribed in subsection (b) of this section, and the payment shall double for each five (5) days thereafter in which there is continued noncompliance, up to a maximum of five hundred dollars ($500) for each lien.

(2) If delivery of the certificate of title is by mail, the delivery date is the date of the postmark for purposes of this subsection (e).



§ 27-14-910 - Reregistration -- File.

(a) The Office of Motor Vehicle, upon receipt of a properly endorsed certificate of title and proper application for registration accompanied by the required fee, and when satisfied as to the genuineness and regularity of the transfer and of the right of the transferee to a certificate of title, shall reregister the vehicle as upon a new registration in the name of the new owner and issue a new certificate of title as upon an original application.

(b) The office shall retain and appropriately file every surrendered certificate of title, the file to be so maintained as to permit the tracing of title of the vehicle designated therein.



§ 27-14-911 - Transferor not liable for negligent operation.

The owner of a motor vehicle who has made a bona fide sale or transfer of his or her title or interest and who has delivered possession of the vehicle to the purchaser or transferee shall not be liable for any damages thereafter resulting from negligent operation of the vehicle by another. Furthermore, the selling or transferring owner, upon delivery of possession, shall not be liable for any such damage or negligence if one (1) of the following requirements is fulfilled:

(1) Delivered the certificate of title, properly endorsed and dated with the date of the endorsement, to the purchaser or transferee;

(2) Delivered to the Office of Motor Vehicle or placed in the United States mail, addressed to the office, the notice as provided in § 27-14-916; or

(3) Delivered to the office or placed in the United States mail, addressed to the office, the appropriate documents and fees for registration of the motor vehicle to the new owner pursuant to the sale or transfer.



§ 27-14-912 - Dismantling or wrecking vehicles.

Any owner dismantling or wrecking any registered vehicle shall immediately forward to the Office of Motor Vehicle, if available, the certificate of title, registration certificate, and the license plate last issued for the vehicle.



§ 27-14-913 - Sale of motor vehicles to be dismantled, etc.

(a) Any owner who sells a motor vehicle to be used as scrap or to be dismantled or destroyed shall assign a certificate of title thereto to the purchaser and shall deliver the certificate, as assigned, to the Office of Motor Vehicle with a notice that the vehicle is to be dismantled.

(b) (1) If the motor vehicle is at least ten (10) years old and no certificate of title is available, the purchaser shall deliver a bill of sale in lieu of the certificate of title to the office.

(2) (A) The bill of sale shall identify the make, model, and serial number of the motor vehicle, and this information shall be verified by a municipal police officer's, sheriff's, or deputy sheriff's signature on the bill of sale.

(B) (i) The verifying law enforcement officer shall cause the bill of sale to be forwarded to the office, and for such service the city or county, as the case may be, shall receive a five dollar ($5.00) fee, which shall be placed in the city or county general fund.

(ii) The office shall thereupon cancel the certificate of title to the motor vehicle and record the notice that the motor vehicle is to be dismantled, which shall authorize the person to possess or transport the motor vehicle or to transfer ownership thereto by endorsement on the bill of sale.

(c) A certificate of title shall not again be issued for a vehicle for which a notice of intent to dismantle has been recorded, except upon certification within ninety (90) days of the date of filing, from the person filing the notice, that the notice of intent to dismantle was filed in error.

(d) The term "motor vehicle", as used in this section, shall not be applicable to any vehicle which meets each and every one of the following conditions:

(1) Is so badly damaged or deteriorated as to be inoperable;

(2) Is not equipped with parts and accessories which are essential to the operation of a motor vehicle;

(3) Does not have a current license plate or plates;

(4) Is over ten (10) years of age;

(5) Is not equipped with a gas tank;

(6) Is not equipped with tires; and

(7) Has no value except as junk.



§ 27-14-914 - Transfer of license plates and registration from one vehicle to another.

(a) (1) When the owner of any motor vehicle, excepting Class One trucks and passenger automobiles other than buses, registered and licensed in this state, shall sell or transfer the motor vehicle or when the motor vehicle has been destroyed so as to be unfit for repair or further use, and the owner shall replace the vehicle with another motor vehicle requiring payment of the same registration or license fee, the owner may, at his election, transfer the license plate and registration of the vehicle being so disposed of to the vehicle acquired as a replacement thereof, upon payment to the Director of the Department of Finance and Administration of a transfer fee of ten dollars ($10.00) per vehicle.

(2) If at the time of transfer the replacement vehicle shall require payment of a larger license fee than the vehicle transferred, the owner shall pay the difference in addition to such transfer fee.

(3) The owner may elect not to transfer the registration and license plate, in which event the transfer of the vehicle shall be governed as provided by law.

(b) The director shall provide suitable forms to enable owners electing to do so to transfer license plate(s) and registration and make payment of the fee provided in this section and shall be empowered to make reasonable rules and regulations governing these transfers.



§ 27-14-915 - Transfer of license on vehicles for hire.

(a) When the owner of a vehicle licensed to operate for hire takes the vehicle out of the for-hire service, the Director of the Department of Finance and Administration, upon the payment of a transfer charge of two dollars ($2.00), will cause the license for the vehicle to be transferred to another vehicle for like use to be registered by the owner.

(b) If the fee for registration and licensing the vehicle under registration is greater than that represented by the license to be transferred, then the director shall, in addition, collect an amount equal to the excess payable for the vehicle under registration.

(c) No refund will be due in the event that the fee for registration and licensing the vehicle under registration is less than that represented by the license to be transferred.

(d) (1) Upon the transfer of a license, the director will cause to be cancelled all registrations on the vehicle taken out of for-hire service.

(2) In the event the vehicle is thereafter used upon the highways of the State of Arkansas, the owner thereof must cause it to be reregistered in the usual manner.



§ 27-14-916 - Notice of sale or transfer.

(a) Whenever the owner of a motor vehicle registered under this chapter sells or transfers title or interest in and delivers the possession of the motor vehicle to another person, the owner may notify the Office of Motor Vehicle of the sale or transfer.

(b) The notice shall provide the following information:

(1) The date of the sale or transfer;

(2) The name and address of the owner and of the transferee;

(3) The vehicle identification number; and

(4) A description of the vehicle.

(c) If the registered owner is not in possession of the motor vehicle that is sold or transferred, the person in physical possession of that motor vehicle may give the notice authorized by subsection (a) of this section. If the registered owner sells or transfers the vehicle through a motor vehicle dealer conducting an auto auction, the owner may furnish the information required by subsection (b) of this section to that dealer.



§ 27-14-917 - Time requirements for payment of lien or encumbrance.

(a) As used in this section:

(1) "Customer" means a person who trades in or otherwise provides a vehicle to a motor vehicle dealer for resale;

(2) "Motor vehicle dealer" means a motor vehicle dealer as defined in § 23-112-103 or a used motor vehicle dealer as defined in § 23-112-103; and

(3) "Subsequent purchaser" means a person who buys the vehicle that was provided to the motor vehicle dealer as a trade-in or for resale by the customer.

(b) (1) If a motor vehicle dealer takes possession of a vehicle for purposes of resale and there is an outstanding lien or encumbrance on the vehicle, the motor vehicle dealer shall in good faith tender full payment on the outstanding lien or encumbrance within ten (10) business days after the motor vehicle dealer takes possession of the vehicle from the customer.

(2) This time period may be shortened if the customer and the motor vehicle dealer agree to a shorter time period.

(c) (1) If the motor vehicle dealer fails to act in good faith in tendering full payment for the outstanding lien or encumbrance within ten (10) business days or within the time period agreed to by the motor vehicle dealer and the customer under subdivision (b)(2) of this section, the customer shall have an absolute right to cancel the contract for sale between the customer and the motor vehicle dealer.

(2) If the contract for sale is cancelled pursuant to subdivision (c)(1) of this section, the motor vehicle dealer shall be responsible for late fees, finance charges, or any financial penalty that is required to be made by the customer as part of the existing lien or encumbrance.

(d) If the motor vehicle dealer sells the vehicle to a subsequent purchaser without first tendering full payment for the outstanding lien or encumbrance, the subsequent purchaser who buys the vehicle subject to the existing lien or encumbrance shall have an absolute right to cancel the contract for sale between the subsequent purchaser and the motor vehicle dealer.






Subchapter 10 - -- Permanent Automobile Licensing Act

§ 27-14-1001 - Title.

This subchapter may be cited as the "Permanent Automobile Licensing Act of 1967".



§ 27-14-1002 - Definitions.

(a) As used in this subchapter:

(1) "Class One trucks" includes trucks of Class One as defined in § 27-14-601(a)(3), but excludes trailers and semitrailers of that class;

(2) "Commercial motor vehicle" includes motor buses, motor buses in interstate or intrastate operations, trucks, tractors, trailers, and semitrailers of Classes Two, Three, Four, Five, Six, Seven, and Eight, as provided in § 27-14-601(a)(3), and trailers and semitrailers in Class One of § 27-14-601(a)(3);

(3) "Director" means the Director of the Department of Finance and Administration acting in his or her capacity as Commissioner of Motor Vehicles, or his or her authorized agent;

(4) "Passenger motor vehicle" includes all other vehicles except as defined in subdivision (a)(2) of this section and except Class One trucks;

(5) "Proper application" consists of a completed application form which meets all of the requirements relevant to securing a motor vehicle license, including the submission of proper fees within the required time; and

(6) "Tab or decal" is an attachable material of such form and substance as the director may prescribe by rule or regulation.

(b) Other terms as used in this subchapter are used in accordance with the Motor Vehicle Code contained in this title.



§ 27-14-1003 - Applicability.

All passenger motor vehicles and Class One trucks shall be subject to the provisions of this subchapter.



§ 27-14-1004 - Penalties.

(a) Any person failing to comply with the provisions of this subchapter by operating a passenger motor vehicle, as set forth and described in § 27-14-1002(a), or by operating a Class One truck, as set forth and described in § 27-14-1002(a), which is subject to registration under the laws of this state on any street, road, or highway in the State of Arkansas without having first registered the motor vehicle with the Office of Motor Vehicle, in the manner and within the period required by law or regulations of the Director of the Department of Finance and Administration, shall be required to pay a penalty of three dollars ($3.00) for each ten (10) days, or fraction thereof, for which he or she fails properly to register the vehicle until the penalty reaches the same amount as the annual license fee of the vehicle to be registered.

(b) No penalty shall be assessed if the owner or operator of a vehicle makes an affidavit to the effect that the vehicle has not been operated on any street, road, or highway in the State of Arkansas after the time set for registering the motor vehicle with the office.

(c) If such affidavit shall be false, the making of the affidavit shall constitute a misdemeanor and shall be punishable by a fine of from two hundred fifty dollars ($250) to five hundred dollars ($500).



§ 27-14-1005 - Failure to affix or display license plates, etc.

The failure of the motor vehicle owner to affix and display:

(1) The permanent license plates;

(2) The tab or decal; or

(3) The registration card, in the places designated by the Director of the Department of Finance and Administration, shall be a misdemeanor subject to the penalties provided by § 27-14-301.



§ 27-14-1006 - Authority to issue permanent license plate subject to replacement.

(a) The Director of the Department of Finance and Administration is authorized to issue to the owner of a vehicle subject to this subchapter a permanent license plate subject to replacement at the request of the owner because of theft, loss, wear, or mutilation, or at the discretion of either the Director of the Department of Arkansas State Police or the Director of the Department of Finance and Administration.

(b) Nothing in this section shall be construed as amending or altering § 27-14-602 or § 27-14-720.



§ 27-14-1007 - Issuance of license plate.

Upon registration, the owner of every vehicle of a type subject to the provisions of this subchapter shall receive a permanent license plate issued by the Director of the Department of Finance and Administration upon the payment of the fees required by law.



§ 27-14-1008 - Issuance of permanent reflectorized license plates.

(a) (1) The Director of the Department of Finance and Administration is authorized to issue permanent reflectorized license plates in such form as he or she shall prescribe.

(2) These license plates shall be attached to motor vehicles in such manner as he or she shall prescribe.

(3) Each reflectorized license plate so issued by the director shall have imprinted thereon a multicolor reflectorized graphic design or logo in such a manner and of such design as he or she shall prescribe which will promote tourism and improve public relations inside and outside the State of Arkansas.

(b) No identical plates shall be issued for more than one (1) vehicle.

(c) All license plates that have been issued prior to the enactment of this section shall be replaced by the director with license plates that shall conform to this subchapter and be attached to motor vehicles during a replacement or recycle period beginning not earlier than January 1, 1980, nor later than January 31, 1981.



§ 27-14-1009 - Issuance of special personalized license plate.

(a) (1) The Director of the Department of Finance and Administration shall provide for and issue a special personalized license plate for passenger motor vehicles.

(2) The plate shall be issued in lieu of the standard license plate for such vehicles, upon application therefor and the payment of a fee of twenty-five dollars ($25.00) per year in addition to the regular registration fee prescribed for the vehicle to which the special plate is to be attached.

(3) (A) The color of the background and color of the numbers or letters on such special plate shall be identical to the colors on the standard permanent plate issued.

(B) The director, in his or her discretion, may limit the number of characters or the context in which they appear on the license plate.

(b) No identical special license plate shall be issued for more than one (1) vehicle.

(c) (1) In the event the owner does not desire to renew his or her personalized license plate, he or she shall surrender the plate at the time of renewal of registration.

(2) The willful failure or neglect thereof shall be a misdemeanor.

(d) The director may adopt regulations concerning the issuance of a personalized plate.



§ 27-14-1010 - Registration certificate.

(a) The Director of the Department of Finance and Administration shall issue to each owner of a motor vehicle subject to this subchapter a registration certificate which must be kept in the motor vehicle in the place prescribed by the director.

(b) The willful failure or neglect to comply with the provisions of this section shall be a misdemeanor.



§ 27-14-1011 - Registration on monthly-series basis -- Renewal periods.

(a) (1) The Director of the Department of Finance and Administration shall establish a system of registration on a monthly-series basis to distribute the work of registering motor vehicles as uniformly as practicable throughout the twelve (12) months of the calendar year.

(2) The director may set the number of renewal periods within the month from one (1) each month to one (1) each day of the month depending on which system is most economical and best accommodates the public.

(b) If the director elects to use monthly renewal periods, when a person applies for the registration of a vehicle and the issuance of a permanent license plate, the decals issued by the director for attachment to the permanent plates to evidence the registration period shall be decals for the current month in which application is made for registration, regardless of the day of the month on which application is made.

(c) The director shall, upon request, assign to any owner of two (2) or more vehicles the same registration period.

(d) Registration shall be valid for one (1) year from the date thereof and shall continue from year to year thereafter as long as renewed each year within the time required by law.

(e) The director shall establish a system to allow owners to renew their motor vehicle registrations by facsimile machine and to charge their fees to credit cards. The director shall obtain a number of facsimile machines and publish the telephone numbers of these machines and make agreements with credit card companies so as to best accommodate the public.



§ 27-14-1012 - Applications for registrations or renewals.

(a) (1) An applicant may apply, in person or by mail, for the issuance of permanent license plates to the revenue office in the county where he or she resides or to the Director of the Department of Finance and Administration.

(2) After the issuance of a permanent license plate, an applicant may apply for renewal by:

(A) Transmitting the required documents and the registration fee by mail to the applicant's local revenue office or to the director;

(B) Transmitting the required information electronically using the electronic online registration process provided by the Department of Finance and Administration and authorizing the registration fee to be charged to the applicant's credit card; or

(C) Providing the required information using the telephone registration process provided by the department and authorizing the registration fee to be charged to the applicant's credit card.

(b) (1) Not less than thirty (30) days before the expiration of the license, the director shall notify the owner of a registered motor vehicle subject to this subchapter.

(2) The notice shall be sent by:

(A) Regular mail to the most recent address of the owner of the motor vehicle as the owner's name and address appear on the records of the Office of Motor Vehicle as the address provided at the last registration or reported as a change of address as required by § 27-14-1019; or

(B) Email to the email address provided to the director by the motor vehicle owner in connection with a consent to receive the annual motor vehicle registration renewal notice by email.

(c) A proper application for registration or renewal by mail must be postmarked not later than fifteen (15) days before the date for renewal to allow time for processing.

(d) The director is authorized to impose a first class postage fee for handling the issuance of all new licenses or renewals by mail and to impose an additional fee to recover any credit card fees charged by credit card companies.



§ 27-14-1013 - Renewals of registration.

The owner of any permanent license plate issued by the Director of the Department of Finance and Administration may renew his or her registration:

(1) In person or by mail at a county revenue office or with the director;

(2) Electronically, using the electronic online registration process provided by the Department of Finance and Administration; or

(3) By telephone, using the telephone registration process provided by the department.



§ 27-14-1014 - Application forms for renewals of registration.

(a) (1) The Director of the Department of Finance and Administration shall send application forms for all renewals of registration under this subchapter by:

(A) Regular mail sent to the most recent address of the owner of the motor vehicle as the owner's name and address appear on the records of the Office of Motor Vehicle; or

(B) Email sent to the address provided to the director by the motor vehicle owner in connection with a consent to receive the annual motor vehicle registration renewal notice and application forms by email.

(2) The director shall not be required to go beyond the face of the last registration.

(b) The failure of an owner to receive notice of expiration of his or her motor vehicle license shall not be construed as an extenuating circumstance for the failure of a motor vehicle owner to renew his or her license on time.



§ 27-14-1015 - Payment of personal property taxes and listing for assessment required.

(a) The owner of every vehicle subject to registration in Arkansas shall assess the vehicle with the county tax assessor in the county where required by law and within the time required by law.

(b) (1) The county tax assessor and county tax collector shall provide to the Director of the Department of Finance and Administration updates to the state vehicle registration system to indicate whether or not the owner of each vehicle registered in the county has assessed the vehicle and owes no delinquent personal property taxes. Such updates shall be required not later than January 1, 1999.

(2) The provisions of this section shall not apply to vehicles assessed by the Tax Division of the Arkansas Public Service Commission and registered under the provisions of the International Registration Plan, nor shall the provisions of this section apply to vehicles owned by the state, public schools, political subdivisions of this state or any other vehicles which are not subject to annual assessment and payment of personal property taxes.

(3) The director shall provide free of charge to each county assessor and to each county collector in this state, such additional computer hardware, software, and telecommunications links as he or she deems are essential to allow the county assessors and collectors to electronically forward to the Department of Finance and Administration updates to the vehicle registration system for the purposes of adding, changing, or removing information identifying vehicles which have been assessed within the time frame required by law, and vehicles for which the owners have paid personal property taxes within the time frame required by law.

(c) There is hereby levied a new fee of two dollars and fifty cents ($2.50) for the sale of each annual license plate validation decal for a motor vehicle. This new fee shall be collected by the director at the same time the vehicle registration fees imposed by § 27-14-601 are collected; however, this new decal fee shall be accounted for separately from the registration fee. Such amount shall be mandatory and is collected for the purpose of extending to vehicle owners the additional services and conveniences of the options to renew vehicle registrations by telephone, electronically, by mail, or in person without requiring applicants to submit to the director proof of assessment and payment of personal property taxes.

(d) (1) One dollar and fifty cents ($1.50) of the amount collected by the director pursuant to subsection (c) of this section for each annual license plate validation decal shall not be deposited in the State Treasury but shall be remitted to the Arkansas Development Finance Authority.

(2) One dollar ($1.00) of the amount collected by the director pursuant to subsection (c) of this section for each annual license plate validation decal shall be deposited into the State Treasury as direct revenues to the State Central Services Fund, there to be used by the Revenue Division of the Department of Finance and Administration in supporting those activities and programs which will facilitate extending to vehicle owners the additional services and conveniences of the options to renew vehicle registrations by telephone, electronically, by mail, or in person without requiring applicants to submit to the director proof of assessment and payment of personal property taxes or proof of automobile liability insurance coverage.

(3) All amounts derived from the new fee imposed by subsection (c) of this section for the sale of annual license plate validation decals, whether held by the director or the authority, which are to be remitted to the authority shall be cash funds not subject to appropriation and shall be used and applied by the authority only as provided in § 22-3-1225. The fees charged for the annual license plate validation decal and paid to the authority pursuant to subdivision (d)(1) of this section shall not be reduced or otherwise impaired during the time that such fees are pledged by the authority to the repayment of any of the authority's bonds issued in accordance with § 22-3-1225.



§ 27-14-1016 - Other information required.

The Director of the Department of Finance and Administration may require such other information of applicants as he or she deems necessary for the proper licensing of motor vehicles and the proper maintenance of a motor vehicle register.



§ 27-14-1017 - Calculation of license fees.

For the purpose of calculating any license fees due, each major fraction of a dollar shall be treated as a whole dollar and each fraction of a dollar less than fifty cents (50cent(s)) shall be disregarded.



§ 27-14-1018 - Issuance of annual tab or decal.

(a) In conjunction with the permanent license plate, the Director of the Department of Finance and Administration shall issue a tab or decal annually or, when appropriate, to each qualified applicant as evidence of the annual payment of license fees.

(b) A motor vehicle owner shall affix and display the tab or decal in such place as the director shall designate.



§ 27-14-1019 - Changes of address.

(a) Every owner of a motor vehicle subject to this subchapter shall report to the Director of the Department of Finance and Administration any change of address from that listed when the vehicle was registered.

(b) The willful failure or neglect of an owner to report such change of address shall be a misdemeanor and shall subject such owner to the penalties provided by § 27-14-301 and shall relieve the director of any obligation of notifying the owner of expiration of his motor vehicle license and registration.



§ 27-14-1020 - Rules and regulations.

The Director of the Department of Finance and Administration shall promulgate such reasonable rules and regulations and prescribe such forms as are necessary for the proper enforcement of this subchapter.



§ 27-14-1021 - Annual notification of requirements.

(a) The Director of the Department of Finance and Administration shall send to each vehicle owner in this state the following information:

(1) Notification of the requirement that each vehicle must be assessed and personal property taxes must be paid annually;

(2) Notification of the procedure and time period for annual assessment of personal property;

(3) Notification of the requirement that proof of liability insurance is required and must be maintained at all times in the vehicle; and

(4) Notification of the penalties contained in Arkansas law for:

(A) Failure to assess the vehicle or pay personal property taxes due;

(B) Failure to maintain liability insurance coverage on the vehicle; and

(C) Operation of an unsafe vehicle.

(b) The director may comply with the requirements set forth in subsection (a) of this section by including the information in the annual vehicle registration renewal notice sent to each vehicle owner by:

(1) Regular mail; or

(2) If the motor vehicle owner has given his or her consent, email.

(c) The director shall also cause to be displayed, in conspicuous fashion, at each revenue office in this state, the information set forth in subsection (a) of this section.






Subchapter 11 - -- Special Personalized Prestige License Plates

§ 27-14-1101 - Authority to issue for passenger cars.

(a) The Director of the Department of Finance and Administration shall provide for and issue special personalized prestige license plates for passenger automobiles and motorcycles.

(b) The special personalized prestige license plates shall be issued in addition to the regular license plates for such vehicles, upon application therefor and the payment of an annual fee of twenty-five dollars ($25.00) in addition to the regular registration fee prescribed for the vehicle to which the special personalized prestige license plate is to be attached.

(c) No identical special personalized prestige license plates shall be issued for different vehicles for the same year.



§ 27-14-1102 - Applications -- Priority.

(a) Any automobile owner or motorcycle owner desiring to obtain a special personalized prestige license plate for his or her automobile or motorcycle must make a new application each year and pay the additional fee prescribed in § 27-14-1101.

(b) Once an automobile owner or motorcycle owner makes application for and obtains a special personalized prestige license plate for his or her automobile or motorcycle as provided in § 27-14-1101, the person shall have first priority on the combination of numbers or letters contained on the special personalized prestige license plate for each following year for which he or she makes proper and timely application therefor.



§ 27-14-1103 - Design.

The color of the background and the color of the numbers or letters on the special personalized prestige license plates shall be identical to the colors on the regular license plates issued for the same year.



§ 27-14-1104 - Rules and regulations.

(a) The Director of the Department of Finance and Administration is authorized to promulgate rules and regulations regarding the maximum and minimum number of letters, numbers, or symbols on special personalized prestige license plates issued under this subchapter.

(b) The director may also promulgate such other rules and regulations as shall be deemed necessary or desirable for effectively carrying out the intent and purposes of this subchapter and the laws of this state relative to the regulation and licensing of motor vehicles.






Subchapter 12 - -- Permanent Trailer Licensing Act

§ 27-14-1201 - Title.

This subchapter may be cited as the "Permanent Trailer Licensing Act of 1979".



§ 27-14-1202 - Definitions.

(a) As used in this subchapter:

(1) "Decal" means an attachable material of such form and substance as the Director of the Department of Finance and Administration may prescribe by rule or regulation;

(2) "Director" means the Director of the Department of Finance and Administration acting in his or her capacity as Commissioner of Motor Vehicles of this state, also known as the Assistant Director for Revenues of the Department of Finance and Administration, or his or her authorized agents;

(3) "Proper application" means a completed application form which meets all of the requirements relevant to securing a trailer license, including the submission of proper fees within the required time; and

(4) "Trailer" means utility trailers, horse trailers, dog trailers, and other small and medium-sized trailers having a gross loaded weight not in excess of six thousand pounds (6,000 lbs.).

(b) Other terms as used in this subchapter are used in accordance with the Motor Vehicle Code.



§ 27-14-1203 - Applicability.

All trailers having a gross load not in excess of six thousand pounds (6,000 lbs.) shall be subject to the provisions of this subchapter.



§ 27-14-1204 - Penalties.

(a) Any owner of a trailer failing to comply with the provisions of this subchapter shall be subject to the penalties provided for in Acts 1945, No. 221, § 3 [superseded].

(b) It shall be a misdemeanor subject to the penalties provided by § 27-14-301 for the failure of the trailer owner to affix and display:

(1) The permanent license plate;

(2) The tab or decal; or

(3) The registration card in the places designated by the Director of the Department of Finance and Administration.



§ 27-14-1206 - Time and place for registration or renewal.

(a) An applicant may apply, in person or by mail, for the issuance of permanent license plates to the revenue collector in the county where he or she resides or to the Director of the Department of Finance and Administration.

(b) Thirty (30) days before the expiration of a license issued prior to January 1, 2002, the director shall notify the owner of a registered trailer subject to this subchapter at the last address of the owner of the trailer as the owner's name and address appear on the records of the office, but the director is not required to go beyond the face of the last registration statement.

(c) (1) A proper application for registration or renewal of a registration issued prior to January 1, 2002, by mail must be postmarked not later than fifteen (15) days before the date for renewal in order to allow time for processing.

(2) The director is authorized to impose a first class postage fee for handling the issuance of all new licenses or renewals by mail.



§ 27-14-1207 - Information required of applicant.

The Director of the Department of Finance and Administration may require such other information of applicants as he or she deems necessary for the proper licensing of trailers and the proper maintenance of a trailer register.



§ 27-14-1209 - Issuance of registration certificate.

(a) The Director of the Department of Finance and Administration shall issue to each owner of a trailer subject to this subchapter a registration certificate, which must be kept in the place prescribed by the director.

(b) The willful failure or neglect to comply with the provisions of this section shall be a misdemeanor.



§ 27-14-1210 - Fee.

(a) Upon registration, the owner of every trailer of a type subject to the provisions of this subchapter shall receive a permanent license plate issued by the Director of the Department of Finance and Administration upon the payment of the fee set forth in § 27-14-601.

(b) For the purpose of calculating any license fees due, each fraction of a dollar more than fifty cents (50cent(s)) shall be treated as a whole dollar, and each fraction of a dollar less than fifty cents (50cent(s)) shall be disregarded.



§ 27-14-1211 - Issuance of permanent plate.

(a) The Director of the Department of Finance and Administration is authorized to issue to the owner of a trailer subject to this subchapter a permanent license plate, subject to replacement, upon payment of the fee set forth in § 27-14-601.

(b) Nothing in this section shall be construed as amending or altering § 27-14-602 or § 27-14-720.



§ 27-14-1212 - Issuance of reflectorized plates.

(a) The Director of the Department of Finance and Administration is authorized to issue permanent reflectorized license plates in such form as he or she shall prescribe.

(b) These license plates shall be attached to the trailer in such manner as he or she shall prescribe.

(c) No identical license plates shall be issued for more than one (1) trailer.



§ 27-14-1213 - Distribution of renewal applications.

(a) The Director of the Department of Finance and Administration shall mail application forms for all renewals of registration under this subchapter issued prior to January 1, 2002, to the last address of the owner of the trailer as the owner's name and address appear on the records of the Office of Motor Vehicle.

(b) The director shall not be required to go beyond the face of the last registration, and the failure of an owner to receive notice of expiration of his or her trailer license shall not be construed as an extenuating circumstance for the failure of a trailer owner to renew his or her license on time.



§ 27-14-1214 - Renewal of registration.

(a) The owner of any permanent license plate issued by the Director of the Department of Finance and Administration prior to January 1, 2002, may renew his or her registration, in person or by mail, at a county revenue office or with the director during any day from thirty (30) days prior to the date on which his or her registration shall expire.

(b) Upon receiving notification by the director of his or her new permanent registration date, the applicant shall, within the time prescribed by the director, pay the fee set forth in § 27-14-601.



§ 27-14-1215 - Issuance of tab or decal.

(a) In conjunction with the permanent license plate, the Director of the Department of Finance and Administraion may issue a tab or decal as evidence of the payment of license fees.

(b) The trailer owner shall affix and display the tab or decal in such place as the director shall designate.



§ 27-14-1216 - Transfer of registration to another trailer.

(a) Whenever the owner of a registered trailer transfers or assigns his or her title, or interest thereto, the registration of the trailer shall expire.

(b) The owner shall remove the license plate and any plate sticker, metal tab, or decal therefrom and forward them to the office.



§ 27-14-1217 - Report of change of address.

(a) Every owner of a trailer subject to this subchapter shall report to the Director of the Department of Finance and Administration any change of address from that listed when the trailer was registered.

(b) The willful failure or neglect of an owner to report a change of address shall:

(1) Be a misdemeanor;

(2) Subject the owner to the penalties provided by § 27-14-301; and

(3) Relieve the director of any obligation of notifying the owner of expiration of his or her trailer license and registration.



§ 27-14-1218 - Rules and regulations.

The Director of the Department of Finance and Administration shall promulgate such reasonable rules and regulations and prescribe such forms as are necessary for the proper enforcement of this subchapter.






Subchapter 13 - -- Trucks and Trailers

§ 27-14-1301 - Penalty.

(a) Every person who violates, or who procures, aids, or abets violation of, any of the provisions of this subchapter and any person who refuses or fails to obey any order, decision, rule, or regulation made under or pursuant to this subchapter, shall be deemed guilty of a misdemeanor.

(b) Upon conviction, violators shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000) or by imprisonment for not more than three (3) months, or by both a fine and imprisonment.



§ 27-14-1302 - Load limits not affected.

Nothing in this subchapter shall repeal the right of the State Highway Commission to vary the load limit on any particular road at any particular time as conditions may warrant.



§ 27-14-1303 - Administration.

The Director of the Department of Finance and Administration is authorized and directed to supply license plates to properly designate or identify the various classes of vehicles covered in this subchapter and to enforce this subchapter.



§ 27-14-1304 - Rules and regulations.

(a) (1) The Director of the Department of Finance and Administration shall promulgate rules and regulations and prescribe forms for the proper enforcement of this subchapter.

(2) The rules, regulations, and forms shall be dated and issued under a systematic method of numbering.

(b) (1) A complete file of all rules, regulations, and forms shall be kept in the office of the director.

(2) Copies of the rules, regulations, and forms shall be made available to any person requesting them.



§ 27-14-1305 - Annual report.

(a) Annually, on or before December 31 of each year, the Director of the Department of Finance and Administration shall make a report of his or her administration of this subchapter to the Governor.

(b) The annual report shall include, among other things, facts and statistics relating to the effect of the administration of this subchapter upon all affected thereby.



§ 27-14-1306 - Commercial vehicle temporary license plates.

(a) (1) The Chief Fiscal Officer of the State is authorized to design and issue commercial vehicle temporary license plates for use in cases where commercial operators desire to operate temporarily in this state for a period not to exceed seventy-two (72) hours.

(2) These license plates shall not be valid in any event for more than seventy-two (72) hours.

(3) These license plates shall be issued for a fee of thirty-three dollars ($33.00).

(4) These license plates may be issued for a single unit of a tractor-trailer combination.

(b) The Chief Fiscal Officer of the State is authorized to promulgate such rules and regulations as he or she deems necessary for the proper enforcement of this section.

(c) This section is in no respect to be considered as a repeal of any of the motor vehicle laws already in effect, specifically §§ 27-14-1804 -- 27-14-1806 and 27-14-2102. This section shall be construed as supplementary thereto.






Subchapter 14 - -- Buses

§ 27-14-1401 - Fees for registration and licensing of interstate motor buses.

(a) The provisions of § 27-14-601 shall govern the fees for the registration and licensing of interstate motor buses.

(b) For the purpose of determining the registration and licensing fees, an interstate motor bus shall be considered a motor truck.



§ 27-14-1402 - Municipally franchised buses.

Where motor buses are operated on designated streets according to regular schedules, under franchise from any municipality in this state, the owners or operators of the motor buses shall pay to the state an annual motor vehicle and license fee of twenty dollars ($20.00) for each motor bus so operated.



§ 27-14-1403 - Community or farm-to-market buses.

(a) As used in this section, "community or farm-to-market bus" means any bus operating under and by authority of the Arkansas State Highway and Transportation Department which is privileged to operate as a common carrier for hire within the State of Arkansas and which has a home office that is domiciled within this state, and where the privilege does not extend beyond the territory of fifty (50) miles for any operation, shall be termed a "community or farm-to-market bus".

(b) The annual license fee to be collected from the owners of community or farm-to-market buses operating under authority of the department for hire, whose operations do not extend beyond fifty (50) miles, shall be the sum of one hundred thirty dollars ($130).



§ 27-14-1404 - School buses owned by licensed facilities.

(a) School buses owned by facilities licensed by the Department of Human Services shall not be subject to the registration and licensing fees prescribed by law.

(b) The only fee for their licenses shall be a one dollar ($1.00) annual renewal fee.

(c) The original license application and all renewals shall be accompanied by an affidavit signed by an official of the facility, indicating that the buses for which licenses are requested are either owned or exclusively leased by the facility and used exclusively in its functions.






Subchapter 15 - -- Taxicabs

§ 27-14-1501 - Liability insurance prerequisite to licensing.

(a) No license shall be issued for any taxicab, automobile, or similar vehicle used for hire, nor shall these vehicles be operated or used in and upon the streets, roads, and highways of the State of Arkansas, within or without the corporate limits of any city or village, for the purpose of carrying passengers for hire unless there shall have been filed with the Director of the Department of Finance and Administration a liability contract of insurance, or certificates of insurance, issued to the owner of the vehicle, which shall be substantially in the form of the standard automobile liability insurance policy in customary use, to be approved by the director, and issued by an insurance company licensed to do business in the State of Arkansas.

(b) The policy shall secure payment in accordance with the provisions thereof to any person except employees or joint venturers of the owner for personal injuries to that person and for any damage to property except property owned by, rented to, leased to, in charge of, or transported by the owner, other than baggage of passengers, caused by the operation of a taxicab, automobile, or similar vehicle used for hire for at least the minimum amounts prescribed for liability insurance under the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq.

(c) (1) In lieu of such policy of insurance, an owner may file a bond by some solvent surety company licensed to do business in this state or may file a bond by suitable collateral.

(2) (A) The bond or collateral shall be in the form approved by the director and shall be conditioned for the payment of property damage and personal injuries and shall be in an amount no less than fifty thousand dollars ($50,000) for all claims for the operator's fleet, and uninsured motorist coverage shall not be required of such operators.

(B) If the bond or collateral becomes insufficient because of claims or any other reason, the operator shall have seven (7) days to restore it to the full amount or lose its bonded status.

(d) In lieu of such policy of insurance or bond, an owner may provide self-insurance as authorized under § 27-19-107.

(e) (1) No policy of insurance may be cancelled by the licensee or by the insurance carrier unless written notice of the cancellation shall have been mailed to the director.

(2) The written notice shall state the exact time and date of cancellation to be not less than seven (7) days from the date of mailing.

(3) The mailing of notice shall be sufficient proof of notice, and the effective date of cancellation stated in the notice shall become the end of the policy period.

(f) Any individual or corporation engaged in the operation of a taxicab, etc., as a common carrier of passengers for hire who violates this section or who procures, aids, or abets any individual or corporation in violating this section shall, upon conviction, be guilty of a Class B misdemeanor.

(g) (1) Notwithstanding any other provision of state law, any municipality in a county with a population in excess of two hundred thousand (200,000) that requires a franchise for taxicabs to operate within the corporate limits of the municipality may impose any insurance requirements desired by the municipality that shall be applicable to any taxicab that operates within the municipality.

(2) If a municipality imposes such insurance requirements on its taxicabs, it shall be unlawful for any taxicab operator to operate a taxicab within the corporate limits of that municipality without meeting such insurance requirements. Any person found guilty or who pleads guilty or nolo contendere to a charge of violating this subsection shall be subject to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(3) In addition to penalties that may be assessed against the taxicab operator, if the taxicab owner is a different person or entity, the owner shall be subject to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(4) A municipality may, by ordinance, declare that an uninsured taxicab shall be subject to seizure and that a seized taxicab shall not be released until such insurance is in place.



§ 27-14-1502 - Operations in adjoining cities and towns separated by state line.

(a) Where any person, firm, or corporation is engaged in a general taxicab business of transporting persons for hire in adjoining cities and incorporated towns which are separated by a state line, where the motor vehicles or taxicabs are operated in this state under a franchise contract or permit with the Arkansas city or town, where the motor vehicles or taxicabs are not operated on any of the roads or highways in this state outside of the corporate limits of the city or town, and where the motor vehicles or taxicabs shall pay to this state motor vehicle fuel tax, at the applicable rate as fixed by the law of this state, upon all of the motor vehicle fuel used in the operation of the motor vehicles or taxicabs, then the fee to be paid to this state for the registration and licensing of any motor vehicle or taxicab so used by any person, firm, or corporation shall not exceed the fee provided by law in the adjoining state for the motor vehicle or taxicab.

(b) This section shall not apply to motor buses being operated in lieu of a streetcar system in adjoining cities or incorporated towns which are separated by a state line.






Subchapter 16 - -- Manufactured Homes And Mobile Homes

§ 27-14-1601 - Definitions.

As used in this subchapter:

(1) "Manufactured home" means a factory-built structure:

(A) Produced in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq.; and

(B) Designed to be used as a dwelling unit; and

(2) "Mobile home" means a structure:

(A) Built in a factory before the enactment of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401 et seq.; and

(B) Designed to be used as a dwelling unit.



§ 27-14-1602 - Registration -- Fee.

(a) An owner of a manufactured home or a mobile home shall be permitted to register the manufactured home or mobile home with the Office of Motor Vehicle for the purpose of receiving a certificate of title to the home or for any other purpose.

(b) The registration shall be issued upon the payment of a fee of twenty-six dollars ($26.00).



§ 27-14-1603 - Cancellation of title.

(a) If a manufactured home or a mobile home is to be affixed to real estate, the manufacturer's certificate or the original document of title may be surrendered to the Department of Finance and Administration for cancellation.

(b) (1) The Director of the Department of Finance and Administration may require the filing of pertinent information for the cancellation of manufactured home titles or mobile home titles.

(2) The director shall have the authority to promulgate rules and regulations to establish a procedure for the cancellation of manufactured home titles or mobile home titles.






Subchapter 17 - -- Plates for Manufacturers, Transporters, and Dealers

§ 27-14-1701 - Operation of vehicles under special plates.

(a) A manufacturer or dealer owning any vehicle of a type otherwise required to be registered under this chapter may operate or move it upon the highways solely for purposes of transporting it without registering each vehicle, upon condition that any such vehicle display a special plate or temporary preprinted paper tag and any correlating stickers that are to be placed on the preprinted paper tag issued to the owner as provided in this subchapter.

(b) (1) A transporter may operate or move any vehicle of like type upon the highways solely for the purpose of delivery, upon displaying a special plate issued to him or her as provided in § 27-14-1806.

(2) The transporter shall submit proof of his or her status as a bona fide transporter as may reasonably be required by the Office of Motor Vehicle.

(c) The provisions of this subchapter shall not apply to work or service vehicles owned by a manufacturer, transporter, or dealer.

(d) (1) The Director of the Department of Finance and Administration shall provide the specifications, form, and color of the special temporary preprinted paper tag and any correlating stickers that are to be placed on the preprinted paper tag required under this section.

(2) (A) Temporary preprinted paper tags issued to manufacturers or dealers for transport purposes shall have the following information printed on them:

(i) The date of expiration;

(ii) The vehicle year, make, and model;

(iii) The vehicle identification number;

(iv) The name of the issuing dealer; and

(v) Other information that may be required by the office.

(B) In addition, the expiration date of the preprinted paper tag shall be shown in ink on the tag in a place to be determined by the office.

(C) The expiration date shall be covered by a sticker for added security.

(e) In addition to any other penalty prescribed by this chapter, a dealer, manager, sales manager, or salesperson of the dealer, or manufacturer who pleads guilty or nolo contendere to or is found guilty of the misuse of a special temporary preprinted paper tag and any correlating stickers that are to be placed on the tag and issued under this section or of allowing anyone else to misuse a special temporary preprinted paper tag, and the correlating stickers that are to be placed on the tag shall be fined not more than:

(1) Two hundred fifty dollars ($250) for the first offense;

(2) Five hundred dollars ($500) for the second offense; and

(3) One thousand dollars ($1,000) for the third offense and subsequent offenses.



§ 27-14-1702 - Application for and issuance of certificates and special plates.

(a) (1) A manufacturer or dealer may make application to the Office of Motor Vehicle, upon the appropriate form, for a certificate containing a general distinguishing number and for one (1) or more pairs of special plates, single special plates, or special temporary preprinted paper tags, as appropriate, subject to §§ 27-14-1701 and 27-14-1704, to various types of vehicles subject to registration under this chapter.

(2) The applicant shall also submit proof of his or her status as a bona fide manufacturer or dealer, as required by the office.

(b) (1) The office, upon granting the application for one (1) or more pairs of special plates or single special plates, shall issue to the applicant a certificate containing the applicant's name and address and the general distinguishing number assigned to the applicant.

(2) A certificate containing the applicant's name and address and the general distinguishing number assigned to the applicant is not required to be issued upon granting an application for one (1) or more special temporary preprinted paper tags.

(c) (1) The office shall also issue a special plate, plates, or special temporary preprinted paper tags as applied for, which shall have displayed thereon the general distinguishing number assigned to the applicant.

(2) Each plate, pair of plates, or special temporary preprinted paper tags issued shall also contain a number or symbol identifying it or them from every other plate, pair of plates, or special temporary preprinted paper tags bearing the same general distinguishing number.



§ 27-14-1703 - Expiration of special plates.

(a) (1) Every special plate, excluding temporary preprinted paper tags, issued under this subchapter shall expire at 12:00 midnight on December 31 of each year unless the Commissioner of Motor Vehicles provides by rule a staggered method of annual expiration.

(2) A new plate for the ensuing year may be obtained by the person to whom any such expired plate was issued, upon application to the Office of Motor Vehicle and payment of the fee provided by law.

(b) In lieu of providing a new special plate upon the expiration of the special plate issued under this subchapter, the commissioner may by rule provide for the issuance of permanent special plates that are renewed using an alternate method.



§ 27-14-1704 - Dealer's extra license plates.

(a) Each dealer as defined in § 27-14-601(a)(6) shall furnish the Director of the Department of Finance and Administration with a list of each manager, sales manager, and salesperson authorized to operate a motor vehicle to which a dealer's extra license plate issued to the dealer has been or will be attached:

(1) Upon initial application for dealer's extra license plates as provided in § 27-14-1702; and

(2) Upon renewal of dealer's extra license plates as provided in § 27-14-1703.

(b) The dealer's extra license plate may be used only by the dealer, manager, or salesperson of the dealer and only for the following purposes:

(1) To drive to and from work;

(2) For business or personal trips inside or outside the dealer's county of residence;

(3) To transport the vehicle; or

(4) To demonstrate the vehicle.

(c) Neither the dealer's extra license plate issued under this section nor the dealer's master plate issued under § 27-14-601(a)(6) shall be used for purposes of allowing a prospective buyer to test drive a vehicle unless the dealer, manager, or salesperson of the dealer is present in the vehicle.

(d) In addition to any other penalty prescribed by this chapter, any dealer, manager, salesperson, or employee of a dealer who pleads guilty or nolo contendere to or who is found guilty of the misuse of a dealer's extra license plate or dealer's master plate or of allowing anyone else to misuse a dealer's extra license plate or dealer's master plate shall be fined not more than two hundred fifty dollars ($250) for the first offense, not more than five hundred dollars ($500) for the second offense, and not more than one thousand dollars ($1,000) for the third and subsequent offenses.

(e) (1) (A) In addition to any other penalty prescribed by this chapter, the director may suspend some or all dealer's extra license plates issued to a dealer if the director determines that the dealer or any manager, sales manager, or salesperson of the dealer either misused a dealer's extra license plate or allowed the use of a dealer's extra license plate by a person who is not authorized by this section to use a dealer's extra license plate.

(B) A suspension of the dealer's extra license plates under this section does not require that the dealer's master license plate be suspended.

(C) The director shall:

(i) Notify the dealer in writing of a suspension of the dealer's extra license plates that is authorized under this section; and

(ii) Provide information regarding the misuse or unauthorized use upon which the suspension was based in the notice.

(D) The dealer's extra license plates shall be suspended for:

(i) Six (6) months for the first misuse or unauthorized use of the dealer's extra license plates; or

(ii) One (1) year for any subsequent misuse or unauthorized use.

(2) (A) Any dealer who desires a hearing on the suspension shall notify the director in writing within twenty (20) days after receipt of the notice of suspension.

(B) A hearing officer appointed by the director shall schedule a hearing in an office of the Revenue Division of the Department of Finance and Administration in the county of the dealer's principal place of business, unless the director and the dealer agree to another location for the hearing or agree that the hearing shall be held by telephone.

(C) Hearings conducted under this section shall be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(D) The hearing officer shall render his or her decision in writing to modify, reverse, or affirm the suspension of the dealer's extra license plates based upon the evidence presented at the hearing and shall serve a copy of the decision on the dealer.

(3) (A) (i) If the decision sustains, in whole or in part, the suspension of the dealer's extra license plates, the dealer may file suit within thirty (30) days of receipt of the decision in the Pulaski County Circuit Court or the circuit court of the county of the dealer's principal place of business.

(ii) The dealer shall serve a copy of the petition on the director.

(iii) The appeal will not operate as a stay of the order of suspension that will remain in effect and be terminated only in the event a decision reversing the suspension is issued by the circuit court.

(B) An appeal from the circuit court shall be in accordance with the laws governing appeals.



§ 27-14-1705 - Temporary preprinted paper buyer's tags.

(a) (1) (A) A person who buys a motor vehicle from a licensed dealer shall be required to obtain one (1) temporary preprinted paper buyer's tag for the vehicle and any correlating stickers that are to be placed on the tag.

(B) The preprinted paper buyer's tag may be issued by an approved licensed dealer, vendor, or the Office of Motor Vehicle.

(2) (A) A person who buys a motor vehicle from a licensed dealer that cannot issue temporary preprinted paper buyer's tags shall:

(i) Obtain the preprinted paper buyer's tag and stickers within ten (10) calendar days after the date of purchase of the vehicle from an approved vendor or the Office of Motor Vehicle;

(ii) Provide to the vendor or the Office of Motor Vehicle a copy of the bill of sale or other documentation necessary to verify the dealer's name, the buyer's name, the date of sale, the motor vehicle's vehicle identification number, and the make and model of the vehicle; and

(iii) Maintain a copy of the bill of sale for the motor vehicle in the vehicle until the buyer obtains the preprinted paper buyer's tag and stickers.

(B) A person who fails to obtain a preprinted paper buyer's tag and stickers within ten (10) calendar days of the date of purchase of the vehicle is subject to the fines in this section.

(b) (1) The temporary preprinted paper buyer's tag is valid for the operation of the vehicle until the earlier of:

(A) The date on which the vehicle is registered; or

(B) The thirtieth day after the date of purchase.

(2) (A) If the date that a transferee of a motor vehicle must register the vehicle is extended under § 27-14-903(a)(2), the dealer may issue one (1) additional temporary preprinted paper buyer's tag to the transferee, to expire thirty (30) days from the date that the additional temporary preprinted paper buyer's tag was issued.

(B) (i) If the dealer cannot issue preprinted paper buyer's tags, the transferee may obtain a temporary preprinted paper buyer's tag from the Office of Motor Vehicle.

(ii) The additional preprinted paper buyer's tag expires thirty (30) days from the date the additional tag was issued.

(c) (1) (A) The following information shall be printed by the dealer, the vendor, or the Office of Motor Vehicle on the face of the temporary preprinted paper buyer's tags:

(i) The actual date of sale;

(ii) The date of expiration;

(iii) The vehicle year, make, and model;

(iv) The vehicle identification number;

(v) The name of the issuing dealer; and

(vi) Other information required by the Office of Motor Vehicle.

(B) The expiration date of the preprinted paper buyer's tag shall be shown in ink on the preprinted paper buyer's tag in a place to be determined by the Office of Motor Vehicle, and the date shall be covered by a sticker for added security.

(2) A dealer who issues a temporary preprinted paper buyer's tag shall indicate on the bill of sale that a temporary preprinted paper buyer's tag was issued in order to facilitate collection of the fees required by this subchapter.

(d) (1) (A) The temporary preprinted paper buyer's tag issued under this section shall be placed at the location provided for the permanent motor vehicle license plate.

(B) (i) The temporary preprinted paper buyer's tag shall be covered by a translucent material that protects the temporary tag until the tag's expiration.

(ii) The translucent material covering the tag shall be approved by the Office of Motor Vehicle.

(C) (i) The information on the tag shall be visible and readable when viewing the temporary tag covered with the translucent material.

(ii) The translucent material shall cover the tag in the manner approved by the Office of Motor Vehicle.

(D) A dealer who issues a temporary preprinted paper buyer's tag shall insert the tag in the translucent material and attach the tag to each vehicle the dealer sells.

(2) If a preprinted paper buyer's tag placed at the location provided for the permanent motor vehicle license plate becomes damaged or destroyed, the motor vehicle purchaser shall be required to register the vehicle under § 27-14-705 or obtain a replacement preprinted paper buyer's tag from the original issuing dealer or from the Office of Motor Vehicle.

(3) The replacement preprinted paper buyer's tag shall expire on the expiration date of the original preprinted paper buyer's tag.

(e) The Director of the Department of Finance and Administration shall provide the specifications, form, and color of the temporary preprinted paper buyer's tag.

(f) (1) (A) The buyer shall be responsible for paying to the director a fee to be set by the director, which shall not exceed two dollars and fifty cents ($2.50), for each temporary preprinted paper buyer's tag and any correlating stickers the buyer receives.

(B) This fee shall be collected at the time the buyer registers the vehicle under § 27-14-705.

(2) The gross receipts or gross proceeds derived from the sale or issuance of temporary preprinted paper buyer's tags under this section shall be exempt from the Arkansas gross receipts tax levied by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., and the Arkansas compensating use tax levied by the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., and any other state or local tax administered under those chapters.

(3) All fees collected by the director under this section shall be deposited into the State Treasury, and the Treasurer of State shall credit them as general revenues to the General Revenue Fund Account of the State Apportionment Fund.

(g) (1) For each temporary preprinted paper buyer's tag provided to a buyer, the issuer shall retain documentation containing:

(A) The dealer's name and master license plate number;

(B) The buyer's name;

(C) The date the temporary preprinted paper buyer's tag was issued;

(D) The vehicle's vehicle identification number;

(E) The make and model of the vehicle; and

(F) The expiration date of the temporary preprinted paper buyer's tag.

(2) An issuer of preprinted paper buyer's tags shall provide the documentation required to be retained by subdivision (g)(1) of this section to the Office of Motor Vehicle on the date of sale for entry into the vehicle temporary tag database provided in § 27-14-1708.

(h) (1) Any dealer or approved vendor or any manager, salesperson, or employee of the dealer or vendor who pleads guilty or nolo contendere to or is found guilty of the misuse of a temporary preprinted paper buyer's tag or of allowing anyone else to misuse a temporary preprinted paper buyer's tag shall be fined not more than:

(A) Two hundred fifty dollars ($250) for the first offense;

(B) Five hundred dollars ($500) for the second offense; and

(C) One thousand dollars ($1,000) for the third and subsequent offenses.

(2) A buyer who pleads guilty or nolo contendere to or is found guilty of failing to obtain a temporary buyer's tag shall be fined not more than twenty-five dollars ($25.00).

(3) A buyer who pleads guilty or nolo contendere to or is found guilty of altering a preprinted paper buyer's tag or the fraudulent use of a preprinted paper buyer's tag shall be fined not more than:

(A) Two hundred fifty dollars ($250) for the first offense;

(B) Five hundred dollars ($500) for the second offense; and

(C) One thousand dollars ($1,000) for the third and subsequent offenses.

(i) This section does not apply to an owner or lessee of a registered motor vehicle who elects to display a license plate on a replacement motor vehicle under § 27-14-902(a)(3)(B).



§ 27-14-1706 - Vehicles provided for purposes of demonstration or for repair customers.

(a) A dealer may allow a prospective buyer or customer to drive an unregistered vehicle:

(1) To demonstrate or to allow a prospective buyer to test drive the vehicle for sale purposes for a period not to exceed seventy-two (72) hours; or

(2) As a loaner vehicle for a customer while the customer's vehicle is being repaired in the dealer's shop for a period not to exceed fourteen (14) calendar days.

(b) (1) (A) An approved dealer with the capability of issuing a temporary preprinted paper tag shall issue to the prospective buyer or customer one (1) temporary preprinted paper buyer's tag and any correlating stickers that are to be placed on the preprinted paper tag, in accordance with this section.

(B) (i) A licensed dealer who issues a temporary preprinted paper buyer's tag to a prospective buyer or customer shall place the preprinted paper tag at the location provided for the permanent motor vehicle license plate.

(ii) If a preprinted paper tag placed at the location provided for the permanent motor vehicle license plate becomes damaged or destroyed, the original dealer may issue a replacement preprinted paper tag that shall expire on the expiration date of the original buyer's tag.

(C) A licensed dealer that issues a preprinted paper tag shall provide any required documentation to the Office of Motor Vehicle on the date of the transaction for entry into the vehicle temporary tag database provided for in § 27-14-1708.

(D) The office shall provide the specifications, form, and color of the temporary preprinted paper tag.

(2) (A) A licensed dealer without the capability of issuing temporary preprinted paper tags shall issue to the prospective buyer or customer a test drive or loaner information sheet required by this section in lieu of the temporary preprinted paper tag.

(B) This sheet shall be maintained in the vehicle for the duration of time in which the prospective buyer or customer has possession of the vehicle.

(3) If the date on which the prospective buyer or customer is required to return the vehicle to the dealer falls on Saturday, Sunday, or a legal holiday on which the dealer is not open for business, then the prospective buyer or customer will have until the next succeeding business day that is not a Saturday, Sunday, or legal holiday to return the vehicle and still be in compliance with this section.

(c) (1) When a dealer provides a motor vehicle to a prospective buyer or customer under this section, the dealer shall complete and keep in his or her possession an information sheet containing:

(A) The year, make, and model of the vehicle;

(B) The vehicle identification number;

(C) The prospective buyer's or customer's name;

(D) The time and date that the temporary preprinted paper tag or information sheet was issued to the prospective buyer or customer;

(E) The reason the vehicle was furnished to the prospective buyer or customer; and

(F) The length of time the prospective buyer or customer may retain the vehicle.

(2) (A) The Director of the Department of Finance and Administration shall provide the specifications, form, and color of the information sheet to be used by dealers under this subsection.

(B) Information sheets retained by the dealer under this subsection are subject to examination by the director at any reasonable time.

(d) (1) A temporary preprinted paper buyer's tag or information sheet is not required if the prospective buyer or customer is required to return the vehicle before the end of the business day upon which the vehicle was provided to the prospective buyer or customer, and it is not unlawful for a prospective buyer or customer to test drive an unregistered vehicle in the manner provided in this subsection.

(2) A dealer may issue temporary preprinted paper buyer's tags or use a dealer information sheet for the following purposes:

(A) To demonstrate or allow a prospective buyer to test drive a vehicle for a period not to exceed seventy-two (72) hours;

(B) For a loaner vehicle for a customer while the customer's vehicle is being repaired at the dealer's shop for a period not to exceed fourteen (14) calendar days;

(C) For transporting a vehicle not to exceed seventy-two (72) hours; or

(D) To test drive a vehicle to check its mechanical condition for a period not to exceed seventy-two (72) hours.

(3) The director shall design the test drive or loaner information sheet to be used by dealers under this subsection and shall make this information sheet available at all state revenue offices and on the website of the Department of Finance and Administration.

(4) A dealer shall be allowed to make and use photocopies of the test drive or loaner information sheet designed by the department in lieu of the original provided by the department.

(e) Any dealer who violates this section shall be fined the amount of twenty-five dollars ($25.00) per violation.



§ 27-14-1707 - Authority to promulgate rules.

In addition to the authority provided in § 27-14-403, the Director of the Department of Finance and Administration may promulgate, adopt, and enforce such rules as may be necessary to carry out this subchapter.



§ 27-14-1708 - Temporary tag database.

(a) There is created a vehicle temporary tag database within the Revenue Division of the Department of Finance and Administration to develop, establish, and maintain a database of information to verify compliance with the unregistered motor vehicle preprinted paper buyer's tag laws of Arkansas in this chapter.

(b) (1) The vehicle temporary tag database shall be administered by the division with the assistance of the Department of Information Systems or other designated agent with whom the division may contract to supply technical database and data processing expertise.

(2) The vehicle temporary tag database shall be developed and maintained in accordance with guidelines established by the division so that state and local law enforcement agencies can access the vehicle temporary tag database to determine compliance with the sale, licensing, and registration of motor vehicles, as required by law.

(c) The division shall have the authority to enter into or to make agreements, arrangements, or declarations necessary to carry out the provisions of this section.

(d) (1) Upon request, the division may release information in the vehicle temporary tag database to:

(A) The owner to whom the temporary tag was issued;

(B) The parent or legal guardian of the owner to whom the temporary tag was issued if the owner is under eighteen (18) years of age or is legally incapacitated; and

(C) State and local law enforcement agencies, the Arkansas Crime Information Center, or other government offices upon a showing of need.

(2) Except as provided in subdivision (d)(1), all data and information received by the vehicle temporary tag database is confidential and is not subject to examination or disclosure as public information under the Arkansas Freedom of Information Act of 1967, § 25-19-101 et seq.

(e) The division or the reporting company shall not be liable for any damages to any property or person due to any act or omission in the reporting or keeping of any record or information contained in the vehicle temporary tag database or the issuing or renewing of any motor vehicle registration in accordance with the vehicle temporary tag database.



§ 27-14-1709 - Definition.

As used in this subchapter, "dealer" means a new motor vehicle dealer licensed under § 23-112-301 or a used motor vehicle dealer licensed under § 23-112-607 who is engaged in the sale of:

(1) New motor vehicles;

(2) Used motor vehicles;

(3) Motorcycles or motor-driven cycles as defined under § 27-20-101; or

(4) Motor homes.






Subchapter 18 - -- Vehicles in Transit to Dealers

§ 27-14-1801 - Penalty.

(a) It shall be unlawful for any person to display a placard except as provided in this subchapter.

(b) A person who violates any of the provisions of this subchapter or any of the rules promulgated in this subchapter is guilty of a misdemeanor and shall be fined:

(1) Five hundred dollars ($500) for the first offense;

(2) One thousand dollars ($1,000) for the second offense; and

(3) One thousand five hundred dollars ($1,500) for the third and each subsequent offense.



§ 27-14-1802 - Construction.

This subchapter shall be construed to be cumulative to the existing laws and shall not be construed to exempt any motor vehicle being operated for hire or by an individual purchaser, the object of this subchapter being to regulate and tax only motor vehicles in transit from a manufacturer to a dealer, or from one dealer to another.



§ 27-14-1803 - Applicability.

(a) This subchapter shall apply to all motor vehicles operated on the highways of this state which are in transit from a manufacturer to a dealer or from one (1) dealer to another, whether the vehicles are driven or towed.

(b) Nothing in this subchapter shall be construed to exempt trucks or trailers hauling cars for delivery, except in case the truck or trailer is also in transit for delivery.



§ 27-14-1804 - Nonapplicable if regular plates used.

This subchapter shall not apply to any person, firm, or corporation engaged in towing or driving motor vehicles on the public highways of this state where the motor vehicles display bona fide license or dealer's license plates issued by the Director of the Department of Finance and Administration.



§ 27-14-1805 - Use of "IN TRANSIT" placards.

(a) (1) Motor vehicles and trailers in the course of delivery from a manufacturer to a dealer, or from one (1) dealer to another, may be operated on the highways without license number plates being attached, if they display, on the rear, a placard issued by the Director of the Department of Finance and Administration, bearing the words "IN TRANSIT", the registration number, the time and date the placard was issued, and the genuine signature of the director, or his or her agent.

(2) The letters and figures shall be of such size and type to meet the requirements of the director.

(b) (1) The fee for the registration of these vehicles shall be three dollars ($3.00) for each placard.

(2) The fee shall be collected by the director before issuance of the placard.

(c) (1) All placards issued under the provisions of this subchapter shall permit operation of motor vehicles on the highways of this state for a period not exceeding forty-eight (48) hours.

(2) The placard shall be good for one (1) trip only.



§ 27-14-1806 - Metal transporter plate.

(a) (1) Any person, firm, or corporation, other than an automobile dealer, who is regularly engaged in the business of driving or towing motor vehicles or trailers as defined in § 27-14-1805, upon the payment of a fee of thirty dollars ($30.00), may be issued an annual metal transporter plate by the Director of the Department of Finance and Administration.

(2) This metal plate shall not expire until December 31 of the calendar year in which it is purchased.

(3) The plate shall be attached to the rear of any vehicle being operated by the licensee in conformity with this subchapter.

(b) (1) The fee for this annual transporter plate shall not be reduced but shall remain at thirty dollars ($30.00).

(2) If this annual transporter plate is lost by the licensee, it must be replaced by an original annual transporter plate for a fee of thirty dollars ($30.00).



§ 27-14-1807 - Disposition of fees.

All fees collected under the provisions of this subchapter shall be deposited into the State Treasury as special revenues, and the net amount thereof shall be credited to the Department of Arkansas State Police Fund, there to be used for the operation, maintenance, and improvement of the Department of Arkansas State Police.



§ 27-14-1808 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to promulgate such rules and regulations as he or she deems necessary for the proper enforcement of this subchapter.






Subchapter 19 - -- Transporting of Motor Homes by Manufacturers

§ 27-14-1901 - Definition.

As used in this subchapter, "manufacturer" means any person, firm, or corporation engaged in manufacturing or assembling motor homes at or from an established place of business within this state.



§ 27-14-1902 - Application for license.

(a) (1) Any person, firm, or corporation engaged in the business of manufacturing motor homes in this state shall apply for a motor home manufacturers' license for the sole purpose of delivering or transporting the manufacturers' motor homes on the public highways and streets of this state from the manufacturer to a distributor or from the manufacturer to a dealer or from the manufacturer to a consumer.

(2) All applications for manufacturers' master license plates shall be made to the Office of Motor Vehicle.

(b) Both manufacturers' master license plates and manufacturers' extra plates shall expire annually on December 31, and applications for renewal shall be made between January 1 and January 31 of the succeeding year.



§ 27-14-1903 - Fees.

(a) There shall be paid a fee of ninety-eight dollars ($98.00) for a manufacturers' master license plate and a fee of thirteen dollars ($13.00) for each additional manufacturers' extra plate.

(b) The fees for the manufacturers' master license plate and manufacturers' extra license plates provided for in this section shall not be reduced during the calendar year.



§ 27-14-1904 - Design of plates.

Manufacturers' master license plates shall be of such form and design as prescribed by the Director of the Department of Finance and Administration.



§ 27-14-1905 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to promulgate rules and regulations consistent with the provisions of this subchapter.






Subchapter 20 - -- Licensing of Dealers and Wreckers

§ 27-14-2001 - License required.

(a) No person, unless licensed to do so by the Office of Motor Vehicle under the provisions of this chapter, shall carry on or conduct the business of:

(1) A dealer in motor vehicles, trailers, or semitrailers, of a type subject to registration;

(2) A dealer in used parts or used accessories of motor vehicles; or

(3) Wrecking or dismantling any vehicle for resale of the parts thereof.

(b) (1) Application for a dealer's or wrecker's license shall be made upon the form prescribed by the office and shall contain the name and address of the applicant.

(2) (A) When the applicant is a partnership, the name and address of each partner shall be set forth.

(B) When the applicant is a corporation, the names of the principal officers of the corporation, the state in which incorporated, the place or places where the business is to be conducted, the nature of such business, and other information as may be required by the office shall be set forth.

(3) Every application shall be verified by the oath or affirmation of the applicant, if an individual, or, in the event an applicant is a partnership or corporation, then by a partner or officer thereof.

(4) Every application shall be accompanied by the fee required by law for each place of business.



§ 27-14-2002 - Issuance of license certificate.

(a) (1) The Office of Motor Vehicle, upon receiving application accompanied by the required fee and when satisfied that the applicant is of good character and, so far as can be ascertained, has complied with, and will comply with, the laws of this state with reference to the registration of vehicles and certificates of title and the provisions of this chapter, shall issue to the applicant a license certificate which shall entitle the licensee to carry on and conduct the business of a dealer or wrecker, as the case may be, during the calendar year in which the license is issued.

(2) Every such license shall expire on December 31 of each year and may be renewed upon application and payment of the fee required by law.

(b) The office may refuse to issue a license or, after a written notice to the licensee and a hearing, may suspend or revoke a license when satisfied that the applicant for a license or the licensee has failed to comply with the provisions of this chapter or that a license has been fraudulently procured or erroneously issued.

(c) Any licensee, before removing any one (1) or more of his places of business or opening any additional place of business, shall apply to the office for, and obtain, a supplemental license for which a fee shall be charged.



§ 27-14-2003 - Records to be maintained.

Every licensee shall maintain for three (3) years, in the form the Office of Motor Vehicle prescribes, a record of:

(1) Every vehicle or used part, accessory, body, chassis, or engine of, or for, a vehicle received or acquired by him, its description and identifying number, the date of its receipt or acquisition, and the name and address of the person from whom received or acquired;

(2) Every vehicle or vehicle body, chassis, or engine disposed of by him, its description and identifying number, the date of its disposition, and the name and address of the person to whom disposed of; and

(3) Every vehicle wrecked or dismantled by him and the date of its wrecking or dismantling. Every such record shall be open to inspection by any representative of the office or peace officer during reasonable business hours.






Subchapter 21 - -- Drive-out Tags

§ 27-14-2101 - Provisions supplemental.

This subchapter is in no respect to be considered as a repeal of any of the motor vehicle laws already in effect, specifically § 27-18-101 et seq., but shall be construed as supplementary thereto.



§ 27-14-2102 - Issuance authorized.

The Director of the Department of Finance and Administration is authorized to design and issue a drive-out tag for use in cases where automobile dealers in this state sell a motor vehicle to a nonresident who desires to immediately remove the vehicle to the state of his or her residence.



§ 27-14-2103 - Validity period.

Drive-out tags shall not be valid in any event for more than fourteen (14) days.



§ 27-14-2104 - Fee -- Disposition.

(a) Drive-out tags shall be issued for a fee of two dollars ($2.00) per tag.

(b) Proceeds of the sales shall be credited to the Department of Arkansas State Police Fund.



§ 27-14-2105 - Rules and regulations.

The Director of the Department of Finance and Administration is authorized to promulgate such rules and regulations as he or she deems necessary for the proper enforcement of this subchapter.






Subchapter 22 - -- Theft of Vehicles and Parts

§ 27-14-2201 - Reports of theft or recovery of stolen vehicles to Department of Arkansas State Police.

(a) Every police officer in command of any police department in any locality of this state shall report, by the fastest means of communication available to his or her law enforcement agency, immediately to the Automobile Theft Section of the Department of Arkansas State Police the theft or recovery of any stolen or converted motor vehicle within his or her jurisdiction.

(b) The report shall give the date of theft, description of the motor vehicle, including color, make, and year model, body style, vehicle serial or identification number, and license registration number, including the state in which the license was issued and the year of issuance, together with the name, residence address, business address, and telephone number of the owner and the location of the theft.

(c) The report shall be routed by the law enforcement agency through the Department of Arkansas State Police district in which the agency is located.

(d) The report of a theft by conversion of a motor vehicle will be accepted as a report of theft and processed only if a formal complaint is on file and a warrant issued.



§ 27-14-2202 - Record of reports to Department of Arkansas State Police.

(a) The Automobile Theft Section of the Department of Arkansas State Police shall keep a complete record of all reports filed under § 27-14-2201.

(b) Upon receipt of a report, a careful search shall be made of the records of the office of the Automobile Theft Section, and when it is found that a motor vehicle reported recovered was stolen in a locality other than the locality in which it is recovered, the Automobile Theft Section shall immediately notify the police officer in command of the police department of the locality in which the motor vehicle was originally reported stolen, giving complete information as to the time and place of recovery.



§ 27-14-2204 - Reports to office by owners or lienholders.

(a) The owner, or person having a lien or encumbrance upon a registered vehicle which has been stolen or embezzled, may notify the office of the theft or embezzlement, but in the event of an embezzlement, may make a report only after having procured the issuance of a warrant for the arrest of the person charged with the embezzlement.

(b) Every owner or other person who has given any such notice must notify the Office of Motor Vehicle of a recovery of the vehicle.



§ 27-14-2205 - Processing of reports by office -- Lists.

(a) The Office of Motor Vehicle, upon receiving a report of a stolen or embezzled vehicle as provided in § 27-14-2204, shall file and appropriately index it, shall immediately suspend the registration of the stolen or embezzled vehicle so reported, and shall not transfer the registration of the stolen or embezzled vehicle until such time as the office is notified in writing that the stolen or embezzled vehicle has been recovered.

(b) The office shall, at least once each week, compile and maintain at its headquarters office a list of all vehicles which have been stolen or embezzled, or recovered as reported to the office during the preceding week. The lists shall be open to inspection by any police officer or other person interested in any such vehicle.



§ 27-14-2206 - Report of vehicle left in storage or parked over thirty days.

(a) (1) Whenever any vehicle of a type subject to registration in this state has been stored, parked, or left in a garage, trailer park, or any type of storage or parking lot for a period of over thirty (30) days, the owner of the garage, trailer park, or lot shall, within five (5) days after the expiration of that period, report the make, model, serial or vehicle identification number of the vehicle as unclaimed to the Automobile Theft Section of the Department of Arkansas State Police.

(2) The report shall be on a form prescribed and furnished by the Department of Arkansas State Police.

(b) Nothing in this section shall apply when arrangements have been made for continuous storage or parking by the owner of the motor vehicle so parked or stored or when the owner of the motor vehicle so parked or stored is personally known to the owner or operator of the garage, trailer park, storage, or parking lot.

(c) (1) Any person who fails to submit the report required under this section shall forfeit all claims for storage of the vehicle and shall be guilty of a misdemeanor, punishable by a fine of not more than twenty-five dollars ($25.00).

(2) Each day's failure to make a report required under this section shall constitute a separate offense.



§ 27-14-2207 - Unlawful taking of vehicle.

(a) Any person who drives a vehicle, not his own, without the consent of the owner thereof and with intent temporarily to deprive the owner of his possession of the vehicle, without intent to steal the vehicle, is guilty of a misdemeanor.

(b) The consent of the owner of a vehicle to the vehicle's taking or driving shall not in any case be presumed or implied because of the owner's consent on a previous occasion to the taking or driving of the vehicle by the same or a different person.

(c) Any person who assists in, or is a party or accessory to or an accomplice in any such unauthorized taking or driving, is guilty of a misdemeanor.



§ 27-14-2208 - Use of vehicle without owner's consent.

(a) No chauffeur or other person shall drive or operate any motor vehicle upon any street or highway in this state in the absence of the owner of the motor vehicle without the owner's consent.

(b) Any person violating this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined a sum not exceeding two hundred dollars ($200), or imprisoned in the county jail for a period not exceeding six (6) months, or both, at the discretion of the court.



§ 27-14-2209 - Bonus, etc., to caretaker of another's vehicle prohibited.

(a) No chauffeur or other person having the care of a motor vehicle for the owner shall receive or take, directly or indirectly, any bonus, discount, or other considerations for the purchase of supplies or parts for such motor vehicle or for work or labor done thereon by others.

(b) No person furnishing supplies or parts or work or labor shall give or offer any chauffeur or other persons having the care of a motor vehicle for the owner, either directly or indirectly, any bonus, discount, or other considerations thereon.

(c) Any person violating this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined a sum not exceeding two hundred dollars ($200), or imprisoned in the county jail for a period not exceeding six (6) months, or both, at the discretion of the court.



§ 27-14-2210 - Vehicles or engines without manufacturers' numbers.

(a) Any person who knowingly buys, receives, disposes of, sells, offers for sale, or has in his or her possession any motor vehicle or engine removed from a motor vehicle from which the manufacturer's serial or engine number or other distinguishing number or identification mark or number placed thereon under assignment from the Office of Motor Vehicle has been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of the motor vehicle or engine is guilty of a misdemeanor.

(b) Any person who pleads guilty or nolo contendere to or is found guilty of a second or subsequent offense shall be guilty of a Class D felony.



§ 27-14-2211 - Altering or changing engine or other numbers.

(a) (1) No person shall, with fraudulent intent, deface, destroy, or alter the manufacturer's serial or engine number or other distinguishing number or identification mark of a motor vehicle, nor shall any person place or stamp any serial, engine, or other number or mark upon a motor vehicle except one assigned by the Office of Motor Vehicle.

(2) Any violation of this subsection is a Class C felony.

(b) This section shall not prohibit the restoration by an owner of an original serial, engine, or other number or mark when the restoration is made under permit issued by the office or prevent any manufacturer from placing, in the ordinary course of business, numbers or marks upon motor vehicles or parts thereof.



§ 27-14-2212 - Mutilation of serial numbers.

(a) (1) It shall be unlawful for any person, firm, or corporation to have in its possession an automobile, automobile tires, or gasoline engine, the motor and serial number of which have been mutilated to the extent that it cannot be read.

(2) When any automobile, automobile tires, or gasoline engine has been stolen and recovered and the serial numbers found mutilated, the court where the case may be tried shall have power to authorize the rightful owner of the automobile tires or accessories to continue the use of them.

(3) The court shall also direct that the owner of the car have the original serial numbers restenciled on the engine, motor, or car.

(b) Any person convicted of violating subsection (a) of this section shall be deemed guilty of a felony and punished by imprisonment in the Department of Correction for not less than one (1) year nor more than five (5) years.






Subchapter 23 - -- Disclosure of Damage and Repair on the Certificate of Title

§ 27-14-2301 - Definitions.

As used in this subchapter:

(1) (A) "Dealer" means any person or business who sells or offers for sale a motor vehicle after selling or offering for sale five (5) or more motor vehicles in the previous twelve (12) months or who is a new or used motor vehicle dealer licensed by or with the State of Arkansas.

(B) Persons or businesses that operate as salvage vehicle pools or salvage vehicle auctions are not dealers under this subchapter when selling vehicle parts to a dealer;

(2) "Motor vehicle" means every self-propelled vehicle except motorcycles, motor-driven cycles, and trucks with an unladen weight of ten thousand pounds (10,000 lbs.) or more, in, upon, or by which any person or property is or may be transported upon a street or highway;

(3) (A) "Occurrence" means the event that caused the motor vehicle to become damaged.

(B) "Occurrence" includes without limitation collision, theft, vandalism, storm, or flood;

(4) "Office of Motor Vehicle" or "office" means the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration;

(5) "Owner" means an individual, insurance company, or other entity with legal title to the motor vehicle;

(6) "Salvage vehicle" means a motor vehicle that is:

(A) Water-damaged; or

(B) Sustains any other damage in an amount equal to or exceeding seventy percent (70%) of its average retail value as determined under criteria established by rule of the Office of Motor Vehicle; and

(7) "Water-damaged" means damage to a motor vehicle caused by submerging or partially submerging the vehicle in water to the extent that the vehicle was submerged or partially submerged at any water level above the dashboard of the vehicle, regardless of the actual dollar amount of the damage.



§ 27-14-2302 - Issuance of damage certificate.

(a) (1) When an insurer acquires the ownership of a salvage vehicle for which a salvage vehicle title has not been issued, the insurer shall surrender the certificate of title for the salvage vehicle to the Office of Motor Vehicle within thirty (30) days following the acquisition of the certificate of title to the salvage vehicle.

(2) (A) If a motor vehicle becomes a salvage vehicle and an insurer indemnifies under the insurance policy but the insurer does not take title to the salvage vehicle, the insurer shall notify the office that the motor vehicle is a salvage vehicle pursuant to the notification procedure required under this subsection.

(B) The office shall attach a note or stamp to any copy of a title issued by the office or to any reissued or changed title.

(C) The note or stamp shall state that the motor vehicle is a salvage vehicle and shall remain in place until the owner of the vehicle surrenders the certificate of title on the salvage vehicle and a salvage vehicle title or prior salvage vehicle title is issued by the office.

(3) If a person other than an insurer owns a salvage vehicle for which a salvage vehicle title has not been issued, the owner shall surrender the certificate of title for the salvage vehicle to the office within thirty (30) days following the date that the motor vehicle became a salvage vehicle.

(4) [Repealed.]

(b) Upon receipt of such title, there shall be issued a new certificate of title with the word "salvage" printed in the remarks section on the face of the title.

(c) (1) An Arkansas certificate of title issued from an out-of-state certificate of title or comparable ownership document that carries a designation such as "damaged", "salvaged", "water-damaged", "reconstructed", "rebuilt", or other similar classification shall have a brand notation printed in the remarks section on its face as would be required by this subchapter to be printed on an Arkansas certificate of title issued under the provisions of either subsection (b) or subsection (e) of this section.

(2) (A) Provided, however, an Arkansas certificate of title shall not be issued from an out-of-state junking certificate or other ownership document bearing a designation of "junk", "parts only", "nonrepairable", or similar classification, it being the intent of this section that any motor vehicle damaged to the extent that it has been so designated shall be dismantled for parts or scrap and shall not be registered in the State of Arkansas but may receive a "parts only" title.

(B) (i) An Arkansas title may be issued only if the state that placed the designation on the certificate of title or issued the junking certificate removes the designation or cancels the junking certificate and replaces it with a certificate of title.

(ii) The designation placed on the certificate of title or issuance of junking certificate may be modified or removed only by that state.

(iii) A court of this state shall not have jurisdiction to change or modify the designation or finding of another state issuing a certificate of title or the junking certificate.

(d) (1) When any motor vehicle issued a "salvage" certificate of title or similar branded title by another state is rebuilt or reconstructed, the owner shall, within ten (10) working days, make application to the office for the registration and issuance of a new certificate of title to the motor vehicle.

(2) The application shall be accompanied by the "salvage" certificate of title or similar title issued by another state, a fee in the amount now or hereafter prescribed by law for the registration and issuance of a certificate of title, and a sworn statement executed by the rebuilder or restorer on a form prescribed by the office describing the types of repairs performed, listing all parts replaced, and including the vehicle identification number of any parts bearing such a number or a derivative thereof.

(e) (1) Upon receipt of such " salvage" certificate of title or similar title issued by another state and the sworn statement required to be submitted by subsection (d) of this section, there shall be issued a new certificate of title with the word "rebuilt" printed in the remarks section on the face of the title.

(2) Such brand shall be carried forward and printed in the remarks section on the face of all titles issued thereafter for such motor vehicle.

(f) The sworn statement submitted pursuant to subsection (d) of this section shall be maintained by the office as a part of the permanent title record of the motor vehicle in question, and the information contained therein shall be made available to any prospective buyer or transferee upon request.

(g) (1) If an insurer has the responsibility under this subchapter to surrender the certificate of title on a salvage vehicle for which it has taken title or to notify the office that a motor vehicle is a salvage vehicle, prior salvage vehicle, or "parts only" vehicle, the insurer may delegate its responsibility to surrender the certificate of title or to notify the office to a servicing organization or to a buyer of the salvage vehicle from the insurer.

(2) The insurer shall remain responsible under Arkansas law if the servicing organization or buyer fails to properly surrender the title or notify the office.

(h) (1) The office may issue a "parts only" title to the owner of a salvage vehicle under the following conditions:

(A) The owner of the vehicle decides that the vehicle has no resale value except as a source for parts or scrap; and

(B) The owner surrenders the current certificate of title to the vehicle to the office.

(2) An owner under this subsection may be an insurer that owns the salvage vehicle.

(3) (A) The vehicle shall be dismantled for parts or scrap and issued a "parts only" title in the State of Arkansas.

(B) The "parts only" brand shall be carried forward and printed in the remarks section on the face of all titles subsequently issued for the motor vehicle without regard to the claim of any person that the vehicle has been rebuilt or reconstructed.



§ 27-14-2303 - Disclosure requirements.

(a) (1) When any dealer in this state offers for sale a motor vehicle which carries a title branded pursuant to this subchapter, the dealer shall disclose to any prospective buyer or purchaser prior to sale the nature of the title brand and shall furnish him or her a description of the damage sustained by the motor vehicle on file with the Office of Motor Vehicle.

(2) The disclosure shall be on a buyer's notification form to be prescribed by the Consumer Protection Division of the Office of the Attorney General.

(3) (A) The form shall be fully filled out and affixed to a side window of the motor vehicle with the title "Buyer's Notification" facing to the outside.

(B) The form may be removed temporarily from the window during any test drive, but it shall be replaced as soon as the test drive is over.

(b) (1) When any motor vehicle owner who is not a dealer knowingly offers for sale or trade a motor vehicle which carries a title branded pursuant to this subchapter, such owner shall disclose to any prospective buyer or purchaser prior to the sale or trade the nature of the title brand and shall furnish him or her a description of the damage sustained by the motor vehicle as on file with the Office of Motor Vehicle.

(2) The disclosure shall be on a buyer's notification form to be prescribed by the division.

(c) (1) The form to be prescribed by the division shall have an acknowledgment section that the seller shall require the buyer to sign prior to completing a sales transaction on a motor vehicle that carries a branded title.

(2) The seller shall retain a copy of the signed notification form.

(d) (1) Failure of the seller to procure the buyer's acknowledgment signature shall render the sale voidable at the election of the buyer.

(2) The election to render the sale voidable shall be limited to sixty (60) days after the sales transaction.

(3) The buyer's right to render voidable the purchase is in addition to any other right or remedy which may be available to the buyer. In the event that the seller makes full refund of the purchase price to the buyer within ten (10) days after receipt of the buyer's election to void the sales transaction, the seller shall be subject to no further liability in connection with the sales transaction.



§ 27-14-2304 - Violations -- Penalties.

(a) Any repairer, rebuilder, or restorer who pleads guilty or nolo contendere to or who is found guilty of failing to provide to a motor vehicle owner the sworn statement required by § 27-14-2302 to be submitted to the Office of Motor Vehicle, or, if the repairer, rebuilder, or restorer is the motor vehicle owner, failing to submit the sworn statement required by § 27-14-2302 to be submitted to the office, or any motor vehicle owner who conceals or attempts to conceal the fact that the motor vehicle has been damaged from any prospective buyer or transferee in violation of this subchapter shall be guilty of a Class A misdemeanor and shall be punished as provided by law.

(b) Any dealer who pleads guilty or nolo contendere to or who is found guilty of failing to disclose the information provided for in § 27-14-2302 or any motor vehicle owner who conceals or attempts to conceal the fact that the motor vehicle has been damaged from any prospective buyer or purchaser in violation of this subchapter shall be guilty of a Class A misdemeanor and shall be punished as provided by law.

(c) Any sale, attempted sale, or transfer of a motor vehicle in violation of the provisions of this subchapter shall constitute an unfair or deceptive act or practice under the provisions of the Deceptive Trade Practices Act, § 4-88-101 et seq.



§ 27-14-2305 - Applicability of subchapter.

(a) The provisions of this subchapter shall not apply to motor vehicles more than seven (7) model years old prior to the calendar year of the occurrence.

(b) Any title that is branded pursuant to this subchapter shall retain the brand on the title for the life of the vehicle.



§ 27-14-2306 - Exemption from sales or use tax.

Any person licensed by the State of Arkansas as a dealer in motor vehicles who is required under the provisions of this subchapter to register and title a motor vehicle in the name of such dealership shall be exempt from the payment of sales or use taxes on such transaction.



§ 27-14-2307 - Rules and regulations.

The Director of the Department of Finance and Administration shall promulgate necessary rules and regulations for the proper enforcement and administration of this subchapter.



§ 27-14-2308 - Alternative procedure to obtain title for a total loss settlement.

(a) If an insurance company makes a total loss settlement on a motor vehicle, the owner or lienholder of the motor vehicle shall forward the properly endorsed certificate of title to the insurance company within fifteen (15) days after receipt of the settlement funds.

(b) (1) If an insurance company is unable to obtain the properly endorsed certificate of title within thirty (30) days after disbursing a total loss settlement payment for a motor vehicle that does not have a lien or encumbrance, the insurance company or its agent may request the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration to issue a salvage certificate of title or a parts-only certificate of title for the vehicle.

(2) The request shall:

(A) Be submitted on each form required by and provided by the Office of Motor Vehicle;

(B) Document that the insurance company has made at least two (2) written attempts to obtain the certificate of title and include the documentation with the request;

(C) Include any fees applicable to the issuance of a salvage certificate of title or a parts-only certificate of title; and

(D) Be signed under penalty of perjury.

(c) (1) If an insurance company is unable to obtain the properly endorsed certificate of title within thirty (30) days after disbursing a total loss settlement payment for a motor vehicle that has a lien or encumbrance, the insurance company or its agent shall submit documentation to the Office of Motor Vehicle from the claims file that establishes the lienholder's interest was protected in the total loss indemnity payment for the claim.

(2) The documentation under subdivision (c)(1) of this section shall be:

(A) Submitted with a request for a salvage certificate of title or a parts-only certificate of title for the vehicle; and

(B) In addition to the requirements under subdivision (b)(2) of this section.

(d) Upon receipt of a properly endorsed certificate of title or a properly executed request under subsection (b) of this section, the Office of Motor Vehicle shall issue a salvage certificate of title or a parts-only certificate of title for the vehicle in the name of the insurance company.

(e) The Office of Motor Vehicle may promulgate rules and forms for the administration of this section.






Subchapter 24 - -- Temporary Registration Exemption.






Chapter 15 - Registration And Licensing -- Special Uses

Subchapter 1 - -- General Provisions

§ 27-15-101 - Decal for deaf persons.

(a) The Department of Finance and Administration shall provide a motor vehicle license plate decal for deaf persons upon the payment of a fee of one dollar ($1.00) and satisfactory proof that the person's average loss in the speech frequencies of five hundred (500) Hertz to two thousand (2,000) Hertz in the better ear is eighty-six (86) decibels or worse by the International Organization for Standardization.

(b) The department shall design a decal to indicate that the operator of the motor vehicle may be deaf.

(c) The decals shall be made available beginning September 1, 1985.






Subchapter 2 - -- Handicapped Persons Generally [Repealed]



Subchapter 3 - -- Access to Parking for Persons with Disabilities Act

§ 27-15-301 - Title.

This subchapter shall be known as the "Access to Parking for Persons with Disabilities Act".



§ 27-15-302 - Definitions.

As used in this subchapter:

(1) "Access aisle" means a ramp designed, constructed, and marked for access by a mobility-impaired person, a striped or marked passenger loading and unloading area, or a striped access area adjacent to a parking space designed and marked for access by mobility-impaired or sight-impaired persons;

(2) "Office" means the Office of Motor Vehicle;

(3) (A) "Permanent disability" means a medically determined condition that is continuous without the possibility of improvement and that substantially impacts a person's mobility.

(B) "Permanent disability" includes:

(i) A spinal cord injury;

(ii) A genetic ambulatory disorder;

(iii) An amputation;

(iv) Spina bifida;

(v) Multiple sclerosis;

(vi) Chronic heart disease; or

(vii) Any other medically determined permanent condition that substantially impacts a person's mobility;

(4) "Person with a disability" means any individual who, as determined by a licensed physician:

(A) Cannot walk one hundred feet (100') without stopping to rest;

(B) Cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device;

(C) Is restricted by lung disease to such an extent that the person's forced respiratory expiratory volume for one (1) second, when measured by spirometry, is less than one (1) liter, or the arterial oxygen tension is less than sixty (60) mm/hg on room air at rest;

(D) Uses portable oxygen; or

(E) Has a cardiac condition to the extent that the person's functional limitations are classified in severity as Class III or Class IV according to standards set by the American Heart Association;

(5) "Private agency" means any person, firm, association, organization, or entity, other than a public agency doing business with or providing accommodations for the public, whose customary and normal operations include the providing of parking spaces as a means of accommodating the general public or a select clientele or membership; and

(6) "Public agency" means any department, office, or agency of the State of Arkansas or any city, county, school district, or other public agency of this state or of its political subdivisions.



§ 27-15-303 - Applicability.

(a) The provisions of this subchapter shall apply only to:

(1) Passenger vehicles, including automobiles; and

(2) Light trucks, including vans, with a three-fourths (3/4) ton or less manufacturer's rated capacity if the vehicle is specially adapted for use by individuals with disabilities through the use of a lift, ramp, hand controls, etc.

(b) The provisions of this section may be waived if the applicant can document that a larger vehicle or special purpose vehicle would otherwise be eligible to display the special license plate or special certificate.



§ 27-15-304 - Temporary special certificate.

(a) (1) A person with a disability, which, as determined by a licensed physician is temporary in nature as opposed to permanent, may apply to the Office of Motor Vehicle for a temporary person-with-a-disability special certificate, and, upon request, one (1) additional temporary special certificate.

(2) Provided further, a person to whom has been issued a special license plate or a special certificate may obtain one (1) temporary special certificate.

(3) The intent in this section is to provide any person with a disability at least one (1), but not more than two (2), special indicia authorizing the use of parking spaces reserved exclusively for persons with disabilities.

(b) The temporary special certificate shall conform in size, color, and construction as may be specified by federal rules issued by the United States Secretary of Transportation, pursuant to Pub. L. No. 100-641.

(c) When the temporary special certificate is displayed on the inside rearview mirror, or the dashboard if the vehicle is of a type that does not have an inside rearview mirror, of a vehicle described in § 27-15-303 that is transporting the person to whom the temporary special certificate was issued, the owner or operator of the motor vehicle shall be entitled to the same parking privileges as the owner or operator of a vehicle bearing a special license plate provided under § 27-15-308(a).

(d) The temporary special certificate shall be issued free of charge and shall expire three (3) months from the last day of the month in which it is issued.



§ 27-15-305 - Penalties.

(a) Any individual who provides false information in order to acquire or who assists an unqualified person in acquiring the special license plate or the special certificate and any person who abuses the privileges granted by this subchapter shall be deemed guilty of a Class A misdemeanor.

(b) (1) Any vehicle found to be parked in an area designated for the exclusive use of any person with a disability, including the access aisle, as provided in this subchapter, on which is not displayed a special license plate, a special certificate, or an official designation of another state as authorized in this subchapter or which is found to be parked in an area designated for the exclusive use of any person with a disability, if operated by a person who is not a person with a disability while not being used for the actual transporting of a person with a disability shall be subject to impoundment by the appropriate law enforcement agency.

(2) In addition thereto, the owner of the vehicle shall upon conviction be subject to a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for the first offense and not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) for the second and subsequent offenses, plus applicable towing, impoundment, and related fees as well as court costs.

(3) (A) Upon the second or subsequent conviction, the court shall suspend the driver's license for up to six (6) months.

(B) The driver may apply to the Office of Driver Services for a restricted license during the period of suspension. The office shall determine the conditions of the restricted license or may deny the request for a restricted license after reviewing the driving record and circumstances of the driver.

(c) (1) Thirty percent (30%) of all fines collected under this section in district court or city court shall be for the purpose of funding activities of the Governor's Commission on People with Disabilities and shall be collected and remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration, on a form provided by the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration, for deposit in a special fund established and maintained by the Treasurer of State.

(2) Seventy percent (70%) of the fines collected in district court or city court under this section shall be paid by the tenth day of each month to the city general fund of the town or city in which the violation occurred to assist that political subdivision in paying the expenses it incurs in complying with requirements of the Americans with Disabilities Act.



§ 27-15-306 - Enforcement.

(a) Any law enforcement official in this state may enter upon any public parking space, public parking lot, or public parking facility in this state for the purpose of enforcing the provisions of this subchapter with respect to accessible parking for a person with a disability.

(b) Any law enforcement officer in this state may enter upon the parking space, parking lot, or parking facility of any private agency in this state for the purpose of enforcing the provisions of this subchapter with respect to accessible parking for a person with a disability.



§ 27-15-307 - Administration.

The Office of Motor Vehicle shall:

(1) Develop an appropriate form, including provision for a sworn statement of disability, for use by an applicant to request issuance of the special license plate and the special certificate for a person with a disability;

(2) Distribute a copy of this subchapter to all appropriate law enforcement agencies charged with enforcement of the Motor Vehicle Code;

(3) Adopt procedures and promulgate rules to advise and inform the general public of the provisions of this subchapter and the availability of special license plates and special certificates;

(4) Request medical information directly related to determining the eligibility of the applicant for a special license plate or special certificate, which shall be held in strict confidence. Such medical information shall be required only when the applicant is applying for the initial issuance of a special license plate or special certificate authorized under the provisions of § 27-15-308;

(5) Maintain accurate records of the annual number of special license plates and special certificates issued and in inventory;

(6) Enter into the permanent record of each applicant the special license number or special certificate number and type of allowable disability of the applicant in a manner that will allow retrieval of the information for statistical use; and

(7) Include a notice with each application for a special license plate or special certificate informing the applicant and any other person driving for the applicant of the requirements of this subchapter and further specifically informing the applicant that the privilege to park in spaces reserved for persons with disabilities shall be available only when the person for whom the special plate or certificate was issued or a person with a disability is actually in the vehicle.



§ 27-15-308 - Special license plates and certificates.

(a) (1) An owner of a motor vehicle described in § 27-15-303 may apply to the Office of Motor Vehicle for issuance of one (1) special license plate, to be affixed to his or her vehicle, if the applicant, a dependent of the applicant, or any individual who depends primarily on the applicant for more than sixty percent (60%) of his or her transportation is disabled under the definition of a person with a disability, as defined in § 27-15-302.

(2) (A) Except as provided under subsections (d) and (e) of this section, for every application for a special license plate issued under this section, the Department of Finance and Administration shall produce a photo identification card containing a color photograph of the person with a disability who is either:

(i) Applying for the special license plate; or

(ii) Being transported by the vehicle for which the special license plate is issued.

(B) The photo identification card issued under this subsection (a) shall be carried on the person for verification of identity.

(C) This subdivision (a)(2) applies to holders of or applicants for special license plates issued under this section who do not have a valid driver's license or identification card issued under the laws of this state.

(3) (A) An owner of a motor vehicle that is issued a special license plate under this section shall submit every four (4) years to the office a physician recertification of the person with a disability to be transported by the vehicle to continue to qualify for the special license plate, unless the person with a disability has a permanent disability.

(B) The photo identification card required in this subsection (a) must be renewed every four (4) years.

(4) (A) An organization that owns or leases a motor vehicle described in § 27-15-303 that is used in the business of transporting persons with disabilities may apply to the office for issuance of one (1) special license plate to be affixed to the vehicle for each vehicle used in the business.

(B) The requirements of a photo identification card and physician recertification in this subsection (a) shall not apply to an applicant in the business of transporting persons with disabilities as described in this subsection (a).

(b) (1) The special license plate issued by the office shall contain the international symbol of access.

(2) The special license plate shall be issued at no additional charge.

(c) (1) A person with a disability may apply to the office for a special person-with-a-disability certificate, subject to the photo identification card requirements of subsection (a) of this section.

(2) The special certificate shall conform in size, color, and construction as may be specified by federal rules issued by the United States Secretary of Transportation, pursuant to Pub. L. No. 100-641.

(3) When the special certificate is displayed on the inside rearview mirror, or the dashboard if the vehicle is of a type that does not have an inside rearview mirror, of a vehicle described in § 27-15-303 that is transporting the person to whom the special certificate was issued, the owner or operator of the motor vehicle shall be entitled to the same parking privileges as the owner or operator of a vehicle bearing a special license plate provided under subsection (a) of this section.

(4) The special certificate shall be issued free of charge and shall expire four (4) years from the last day of the month in which it is issued.

(5) (A) If a person to whom a special certificate or license plate has been issued moves to another state, the person shall surrender the special certificate or plate to the office.

(B) If a person to whom a special certificate or license plate has been issued dies, the special certificate or license plate shall be returned to the office within thirty (30) days after the death of the person to whom the special certificate or plate was issued.

(6) (A) The photo identification card issued under this section shall be issued upon payment of a transaction fee of five dollars ($5.00) and shall expire four (4) years from the last day of the month in which it is issued.

(B) The transaction fee shall be deposited as special revenue into the State Central Services Fund to be used exclusively for the benefit of the Revenue Division of the Department of Finance and Administration.

(C) The transaction fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(D) The transaction fee shall not be considered or credited to the division as direct revenue.

(d) (1) In lieu of the photo identification card issued under this section, a person who holds a valid driver's license or identification card issued under the laws of this state may choose to have an endorsement on his or her driver's license or identification card that authorizes parking in areas designated as parking for a person with a disability.

(2) If a driver's license endorsement or identification card endorsement is chosen under this section, then the issuance and expiration of the driver's license shall correspond with the expiration date of the special person-with-a-disability certificate issued under this section.

(3) (A) The office shall not charge an additional fee for adding the endorsement on a currently issued driver's license or identification card.

(B) Any person who applies for and does not currently have a driver's license or identification card and requests the endorsement shall pay only the fee required under current law for the issuance of a driver's license or identification card and shall not pay an additional fee for the endorsement.

(e) (1) A person who is a resident of a facility that provides long-term medical care or personal care is not required to obtain a photo identification card that displays a photograph of the person with a disability but instead shall carry on the person documentation from the administrator of the facility attesting that the person is a resident of the facility.

(2) This subsection (e) applies to the following facilities including without limitation:

(A) A licensed nursing home;

(B) A licensed residential care facility; or

(C) A licensed assisted living facility.



§ 27-15-310 - Display of special license plate or certificate.

(a) No vehicle licensed by the State of Arkansas to operate on the public highways shall display a special license plate issued for a vehicle owned by a person with a disability, or a facsimile thereof, unless the owner or primary user of the vehicle meets the definition of person with a disability as defined in § 27-15-302.

(b) No vehicle shall display the special certificate unless the vehicle is being used for the purpose of transporting the person to whom the special certificate was issued.



§ 27-15-311 - Reciprocity.

Any motor vehicle licensed in another state which exhibits a special license plate or other special authorized vehicle designations issued by licensing authorities of other states for vehicles used in the transportation of persons with disabilities shall be accorded the privileges as provided in this subchapter for similar vehicles licensed in this state, as is required under the provisions of Pub. L. No. 100-641, and rules issued pursuant thereto by the United States Secretary of Transportation.



§ 27-15-312 - Parking privileges -- Exceptions.

(a) (1) A vehicle displaying a special license plate or special certificate and being used for the actual transporting of a person with a disability is permitted exclusive parking privileges in those areas designated for parking only by persons with disabilities.

(2) (A) Except as provided under subdivision (a)(2)(B) of this section, a parking space reserved for a person with a disability that is designated as "van accessible" shall be used exclusively by vehicles that load or unload a wheelchair, a three- or four-wheeled scooter, or a similar device that is commonly used to transport persons who have limited or no use of their legs.

(B) If the parking lot or parking facility has only one (1) parking space reserved for a person with a disability, then the limitation of use under subsection (a)(2)(A) shall not apply.

(b) (1) The provisions of this subchapter pertaining to parking privileges for persons with disabilities shall supersede any local ordinances where they conflict.

(2) However, any county or municipality may enact local ordinances to provide for restrictions on parking privileges for all persons which also shall be applicable to persons with disabilities when the local ordinances apply:

(A) To zones where stopping, standing, or parking is prohibited for all vehicles;

(B) To the prohibition of parking during heavy traffic periods such as rush hours or where parking would clearly present a traffic hazard for the general public;

(C) To parking zones restricted as to the length of parking time permitted;

(D) To zones reserved for special types of vehicles, except for those zones authorized for exclusive use by emergency vehicles or ambulances, or authorized as bus stop areas or loading zones; and

(E) (i) To any parking meter fees levied by any local ordinances of any political subdivision in this state.

(ii) Provided, any county or municipality may by ordinance waive parking meter fees for a vehicle displaying a special license plate or special certificate and being used for the actual transporting of a person with a disability.



§ 27-15-314 - Parking spaces by private agencies.

(a) (1) Any business firm or other person licensed to do business with the public or owning or operating a business that provides parking access to the public may provide specially designated and marked motor vehicle parking spaces for the exclusive use of persons with disabilities who have been issued a special license plate or special certificate.

(2) Private businesses that provide parking access intended for use by the public that are constructed after January 1, 1992, and private businesses that undertake significant physical modifications or alterations of their premises after January 1, 1992, shall provide parking spaces in such number and otherwise in accordance with the standards set forth in regulations promulgated by the Department of Finance and Administration that would be consistent with Pub. L. No. 100-641 and rules issued pursuant thereto by the United States Secretary of Transportation.

(b) The minimum number of parking spaces shall comply with the requirements of the Americans with Disabilities Act.



§ 27-15-315 - Signs regulatory in nature.

(a) For the purposes of this subchapter and for the purposes of enforcing any law of this state relating to penalizing owners or operators of vehicles who park vehicles in spaces designated for use by persons with disabilities and whose vehicles do not properly and legally display a special license plate or a special certificate provided under this subchapter, it shall be presumed that the identification of areas designated for use by persons with disabilities is regulatory in nature and that the identified areas are intended for exclusive use by persons with disabilities whose vehicles are properly identified and that penalties should be imposed on the owner or operator of a vehicle parked in those areas whose vehicle is not properly identified.

(b) (1) Any of the following designations that are displayed on each parking space for persons with disabilities and visible to the driver's eye level shall be enforced as provided under this subchapter and are regulatory in nature:

(A) A sign that displays the blue and white international symbol of access accompanied by one (1) or more of the phrases referenced under subdivision (b)(1)(B) of this section;

(B) A sign that states any of the following:

(i) "Disabled Parking";

(ii) "Van Accessible";

(iii) "Handicapped Parking";

(iv) "Reserved for Handicapped";

(v) "Reserved Parking" with the blue and white international symbol of access; or

(vi) "Permit Required -- Towing Enforced"; or

(C) A sign that is compliant with R7-8, R7-8a, or R7-8b of the Manual on Uniform Traffic Control Devices promulgated by the Federal Highway Administration of the United States Department of Transportation.

(2) Corresponding pavement markings of the blue and white international symbol of access are preferred but not required for enforcement of this subchapter.



§ 27-15-316 - Disabled veterans.

(a) As used in this section, "disabled veteran" means any American veteran who:

(1) Has been determined by the United States Department of Veterans Affairs to be a totally and permanently disabled veteran; and

(2) Is either:

(A) The owner of a motor vehicle that is used by or for the totally and permanently disabled veteran; or

(B) Issued a motor vehicle by the United States Department of Veterans Affairs under any public law.

(b) A vehicle that meets the following conditions is permitted parking privileges in those areas designated for parking only by a person with a disability under this subchapter.

(1) The vehicle must display a disabled veteran special license plate issued to a disabled veteran by the Department of Finance and Administration under § 27-24-204(a)(1), § 27-24-204(a)(2), or § 27-24-204(a)(3), or a valid disabled veteran license plate issued by another state; and

(2) The vehicle must be in use for the actual transporting of a disabled veteran.






Subchapter 4 - -- Disabled Veterans -- In General [Repealed]



Subchapter 5 - -- Disabled Veterans -- License for Furnished Automobiles [Repealed]



Subchapter 6 - -- Disabled Veterans -- World War I [Repealed]



Subchapter 7 - -- Disabled Veterans -- Nonservice Injuries [Repealed]



Subchapter 8 - -- Medal of Honor Recipients [Repealed]



Subchapter 9 - -- Purple Heart Recipients [Repealed]



Subchapter 10 - -- Ex-Prisoners of War [Repealed]



Subchapter 11 - -- Military Reserve [Repealed]



Subchapter 12 - -- United States Armed Forces Retired [Repealed]



Subchapter 13 - -- Public Use Vehicles -- Local Government [Repealed]



Subchapter 14 - -- Public Use Vehicles -- State Government [Repealed]



Subchapter 15 - -- Public Use Vehicles -- Federal Government [Repealed]



Subchapter 16 - -- Members of General Assembly [Repealed]



Subchapter 17 - -- Game and Fish Commission [Repealed]



Subchapter 18 - -- Volunteer Rescue Squads [Repealed]



Subchapter 19 - -- Religious Organizations [Repealed]



Subchapter 20 - -- Youth Groups [Repealed]



Subchapter 21 - -- Orphanages [Repealed]



Subchapter 22 - -- Historical or Special Interest Vehicles

§ 27-15-2201 - Definitions.

As used in this subchapter:

(1) "Collector" means the owner of one (1) or more motor vehicles of historic or special interest who collects, purchases, acquires, trades, or disposes of those vehicles, or parts thereof, for his or her own use in order to preserve, restore, and maintain a vehicle or vehicles for hobby purposes;

(2) (A) "Historic or special interest vehicle" means a vehicle of age which is essentially unaltered from the original manufacturer's specifications and which, because of its significance, is being collected, preserved, restored, or maintained by a hobbyist as a leisure pursuit.

(B) "Historic or special interest vehicle" shall include a vehicle sometimes referred to by the classifications of antique, horseless carriage, classic, or action era.

(C) (i) Vehicles with modifications or deviations from the original specifications may be permitted under this classification if the modifications or deviations are of historic nature and characteristic of the approximate era to which the vehicles belong or if they could be considered to be in the category of safety features.

(ii) Safety-related modifications include hydraulic brakes, sealbeam headlights, and seat belts.

(iii) Accessories acceptable under such classifications are those available in the era to which the vehicles belong; and

(3) "Parts car" means a motor vehicle generally in nonoperable condition which is owned by a collector to furnish parts that are usually not obtainable from normal sources, thus enabling a collector to preserve, restore, and maintain a vehicle of historic or special interest.



§ 27-15-2202 - Registration -- Fee.

(a) (1) Any person who is the owner of an historic or special interest vehicle that is twenty-five (25) years of age or older at the time of making application for registration or transfer of title may, upon application, register it as an historic or special interest vehicle, upon the payment of a fee of seven dollars ($7.00) for each vehicle, and be furnished a license plate of distinctive design to be displayed on each vehicle in lieu of the usual license plate.

(2) This plate shall have the same legal significance as an ordinary license plate.

(3) In addition to the identification number, this plate shall identify the vehicle as an historic or antique vehicle owned by an Arkansas collector.

(4) The registration shall be valid while the vehicle is owned by the applicant without the payment of any additional fee, tax, or license.

(b) (1) The numbering of these plates shall continue chronologically from the existing antique automobile registration lists, using the current design and emblem.

(2) Application for these plates shall be made to the Office of Motor Vehicle on special application forms prescribed by the Commissioner of Motor Vehicles.

(c) Upon selling or otherwise relinquishing ownership of an historic or special interest vehicle, a collector may retain possession of the vehicle plate and transfer its registration to another vehicle of the same category in his or her possession, upon payment of one-half (1/2) the fee prescribed in subsection (a) of this section.

(d) (1) A vehicle manufactured as a reproduction or facsimile of an historic or special interest vehicle shall not be eligible for registration under this section unless it has been in existence for twenty-five (25) years or more.

(2) The age shall be calculated from the date the vehicle was originally assembled as a facsimile.

(e) Collectors who, on July 8, 1975, have vehicles licensed as antiques under current statutes shall not be required to register these vehicles or obtain new license plates for these vehicles.

(f) Beginning on January 1, 2006, each collector applying for a license plate under this subchapter shall own and have registered one (1) or more motor vehicles that he or she uses for regular transportation.



§ 27-15-2203 - Affidavit -- Vehicle restored to original specifications required.

(a) Any person making application for an antique motor vehicle license plate under § 27-15-2202 shall transmit to the Office of Motor Vehicle an affidavit signed by the applicant stating that the motor vehicle described in the application is restored to its original specifications as closely as is reasonably possible and that the applicant will relinquish the antique motor vehicle license plate in the event that the motor vehicle is altered from its original specifications, except to the extent authorized or required by law.

(b) (1) Beginning on January 1, 2006, the office shall require the owner of any antique motor vehicle licensed under this subchapter to provide the office proof of conformity with this subchapter.

(2) If the office determines that the owner of such an antique motor vehicle is in violation of this section, the antique motor vehicle license plate shall be seized by the office and the owner fined one hundred dollars ($100).



§ 27-15-2204 - Assemblage of vehicle.

(a) (1) (A) A collector who has assembled a vehicle meeting the specifications of this subchapter from parts obtained from a variety of different sources and at various different times shall be issued a title upon furnishing a bill or bills of sale for the components.

(B) In cases when that evidence by itself is deemed inadequate, the collector shall execute an affidavit in verification.

(2) To be considered adequate, bills of sale shall be notarized and shall indicate the source of the engine and body and shall list the identification or serial number of the engine and body for the chassis, if applicable.

(b) A person who purchases an assembled vehicle from a collector who has not obtained a title to the assembled vehicle as provided in subsection (a) of this section shall be issued a title to the vehicle only if the purchaser of the vehicle follows the process under § 27-14-409(c)(1). For the purposes of this subsection, the amount of the bond shall be an amount equal to the value of the vehicle, as determined by the Office of Motor Vehicle.



§ 27-15-2205 - Equipment.

(a) Unless the presence of equipment specifically named by Arkansas law was a prior condition for legal sale within Arkansas at the time the historic or special interest vehicle was manufactured for first use, the presence of such equipment shall not be required as a condition for current legal use.

(b) Any motor vehicle of historic or special interest manufactured prior to the date that emission controls were standard equipment on that particular make or model of vehicle is exempted from statutes requiring the inspection and use of emission controls.

(c) Any safety equipment that was manufactured as part of the vehicle's original equipment must be in proper operating condition.



§ 27-15-2206 - Limitations on use.

(a) (1) Historic or special interest vehicles may be used for the same purposes and under the same conditions as other motor vehicles of the same type except that, under ordinary circumstances, such vehicles may not be used to transport passengers for hire.

(2) At special events that are sponsored or in which participation is by organized clubs, the vehicles may transport passengers for hire only if money received is to be used for club activities or to be donated to a charitable nonprofit organization.

(b) Trucks of such classification may not haul material more than one thousand pounds (1,000 lbs.) nor be used regularly in a business in lieu of other vehicles with regular license plates.



§ 27-15-2207 - Storage regulation.

Subject to land use regulations of a county or municipality, a collector may store any vehicles, licensed or unlicensed, operable or inoperable, on his or her property if:

(1) The vehicles, parts cars, and any outdoor storage areas are maintained in such a manner that they do not constitute a health hazard; and

(2) The vehicles are located away from ordinary public view or are screened from ordinary public view by means of natural objects, fences, plantings, opaque covering, or other appropriate means.



§ 27-15-2208 - Sale or transfer.

Legal transfer of ownership of a motor vehicle, assembled motor vehicle, or parts car of historic or special interest shall not be contingent upon any condition that would require the vehicle or parts car to be in operating condition at the time of the sale or transfer of ownership.



§ 27-15-2209 - Alternative license plates for antique motor vehicles.

(a) As used in this section, "antique license plate" means a license plate that:

(1) Is approved for issuance under subsection (e) of this section for an historic or special interest vehicle as defined under § 27-15-2201(2) that is more than twenty-five (25) years of age instead of the special license plate issued under § 27-15-2202; and

(2) Was issued by and approved for use in the State of Arkansas in the same year as the model year of the vehicle that is being licensed.

(b) If a person is eligible for a special license plate for an historic or special interest vehicle, the person may choose to use an antique license plate under this section instead of a license plate that is currently issued under § 27-15-2202 by the Office of Motor Vehicle.

(c) An applicant who seeks to use an antique license plate under this section shall remit the following fees:

(1) The fee required by law for the registration and licensing of the motor vehicle; and

(2) A handling and administrative fee in the amount of ten dollars ($10.00).

(d) To renew an antique license plate under this section, the owner of the motor vehicle shall remit the fee required by law for the registration and licensing of the motor vehicle.

(e) (1) An applicant who seeks to use an antique license plate other than the special license plate issued by the office under § 27-15-2202 shall be required to submit the license plate to the office for inspection to determine whether the antique license plate may be used.

(2) If the office determines that the antique license plate is unacceptable, the applicant shall not be allowed to use the antique license plate.

(3) The reasons for which the office may prohibit the use of an antique license plate include, but shall not be limited to:

(A) The antique license plate does not meet reasonable reflective and safety standards;

(B) The number of the antique license plate is the same as the number issued to a license plate that is currently in circulation; and

(C) The administrative costs associated with recording and maintaining the antique license plate are prohibitive.

(4) The office may promulgate rules to administer the provisions of this section.






Subchapter 23 - -- Antique Motorcycles

§ 27-15-2301 - Definition.

(a) "Antique motorcycle" means a motorcycle which is at least twenty-five (25) years old and essentially unaltered from the original manufacturer's specifications and which is being collected, preserved, restored, or maintained by a hobbyist as a leisure pursuit.

(b) Modifications or deviations from the original specifications may be permitted under this classification if the modifications or deviations are of an historic nature and characteristic of the approximate era to which the motorcycle belongs or if they could be considered to be in the category of safety features.



§ 27-15-2302 - Reproductions.

(a) A motorcycle manufactured as a reproduction or facsimile of an antique motorcycle shall not be eligible for registration under this section unless it has been in existence for twenty-five (25) years or more.

(b) The age shall be calculated from the date the vehicle was originally assembled as a facsimile.



§ 27-15-2303 - Ownership requirement.

Each collector applying for an antique motorcycle license plate must own and have registered one (1) or more motorcycles with regular plates.



§ 27-15-2304 - Registration -- Fee.

(a) Any person who is the owner of an antique motorcycle may, upon application to the Office of Motor Vehicle, register it as an antique motorcycle upon the payment of a fee of five dollars ($5.00) and be furnished a license plate of distinctive design to be displayed in lieu of the usual license plate.

(b) This plate, in addition to the identification number, shall identify the vehicle as an antique motorcycle owned by an Arkansas collector.

(c) The registration shall be valid while the motorcycle is owned by the applicant without the payment of any additional fee, tax, or license.



§ 27-15-2305 - Transfer of registration.

Upon selling or otherwise relinquishing ownership of an antique motorcycle, a collector may retain possession of the antique motorcycle license plate and transfer its registration to another antique motorcycle in his or her possession upon payment of one-half (1/2) of the fee prescribed in § 27-15-2304.



§ 27-15-2306 - Use.

Antique motorcycles may be used for the same purposes and under the same conditions as other motorcycles of the same type.



§ 27-15-2307 - Alternative license plates for antique motorcycles.

(a) As used in this section, "antique license plate" means a license plate that:

(1) Is approved for issuance under subsection (e) of this section for an antique motorcycle as defined under § 27-15-2301(a) that is more than twenty-five (25) years of age instead of the special license plate issued under § 27-15-2304; and

(2) Was issued by and approved for use in the State of Arkansas in the same year as the model year of the motorcycle that is being licensed.

(b) If a person is eligible for a special license plate for an antique motorcycle, the person may choose to use an antique license plate under this section instead of a license plate that is currently issued under § 27-15-2304 by the Office of Motor Vehicle.

(c) An applicant who seeks to use an antique license plate under this section shall remit the following fees:

(1) The fee required by law for the registration and licensing of the antique motorcycle; and

(2) A handling and administrative fee in the amount of ten dollars ($10.00).

(d) To renew an antique license plate under this section, the owner of the antique motorcycle shall remit the fee required by law for the registration and licensing of the motorcycle.

(e) (1) An applicant who seeks to use an antique license plate other than the special license plate issued by the office under § 27-15-2304 shall be required to submit the license plate to the office for inspection to determine whether the antique license plate may be used.

(2) If the office determines that the antique license plate is unacceptable, the applicant shall not be allowed to use the antique license plate.

(3) The reasons for which the office may prohibit the use of an antique license plate include, but shall not be limited to:

(A) The antique license plate does not meet reasonable reflective and safety standards;

(B) The number of the antique license plate is the same as the number issued to a license plate that is currently in circulation; and

(C) The administrative costs associated with recording and maintaining the antique license plate are prohibitive.

(4) The office may promulgate rules to administer the provisions of this section.






Subchapter 24 - -- Amateur Radio Operators

§ 27-15-2401 - Special license plates authorized.

(a) (1) Each owner of a motor vehicle who is a resident of the State of Arkansas and who holds an unrevoked and unexpired official amateur radio station license issued by the Federal Communications Commission shall be issued a license plate as prescribed by law for private passenger cars upon application, accompanied by proof of ownership of an amateur radio station license, complying with the state motor vehicle laws relating to regulation and licensing of motor vehicles and upon the payment of the regular license fee for plates as prescribed by law and the payment of an additional fee of two dollars ($2.00).

(2) Upon the plate, in lieu of the numbers as prescribed by law, shall be inscribed the official amateur station call sign of the applicant as assigned by the Federal Communications Commission.

(b) This subchapter shall be supplementary to the motor vehicle licensing laws of the State of Arkansas, and nothing in this subchapter shall be construed to abridge or amend those laws.



§ 27-15-2402 - Applications.

All applications for special license plates under this subchapter shall be made to the Director of the Department of Finance and Administration.



§ 27-15-2403 - Nontransferable.

Special license plates issued under this subchapter shall be nontransferable.



§ 27-15-2404 - Rules and regulations.

The Director of the Department of Finance and Administration shall make such rules and regulations as are necessary to ascertain compliance with all state license laws relating to the use and operation of motor vehicles before issuing the special plates under this subchapter in lieu of the regular license plates.



§ 27-15-2405 - Lists for public information.

(a) On or before March 1 of each year, the Director of the Department of Finance and Administration shall furnish to the sheriff of each county in the state an alphabetically arranged list of the names, addresses, and amateur station call signs on the license plates of all persons to whom license plates are issued under the provisions of this subchapter.

(b) It shall be the duty of the sheriffs of the state to maintain, and keep current, these lists for public information and inquiry.






Subchapter 25 - -- Pearl Harbor Survivors [Repealed]



Subchapter 26 - -- Merchant Marine [Repealed]



Subchapter 27 - -- Firefighters [Repealed]



Subchapter 28 - -- Special License Plates for County Quorum Court Members [Repealed]



Subchapter 29 - -- Special Collegiate License Plates [Repealed]



Subchapter 30 - -- Special Civil Air Patrol License Plates [Repealed]



Subchapter 31 - -- Special Search and Rescue License Plates

§ 27-15-3101 - Design of plates.

(a) The Department of Finance and Administration shall design a search and rescue license plate for motor vehicles.

(b) The license plates shall be numbered consecutively and shall contain the words "Search and Rescue".



§ 27-15-3102 - Eligibility.

(a) Every member of a search and rescue team who is a resident of this state and an owner of a motor vehicle may apply for a search and rescue license plate as provided in this subchapter.

(b) (1) Upon submitting proof of eligibility and complying with the state laws relating to registration and licensing of motor vehicles and the payment of thirty-five dollars ($35.00) for the initial license plate, the applicant shall be issued a search and rescue license plate under this subchapter.

(2) The thirty-five dollar fee shall be deposited into the State Central Services Fund as a direct revenue for the support of the Department of Finance and Administration.

(3) Annual renewals of search and rescue license plates shall be at the same fee as is prescribed for regular motor vehicle license plates in § 27-14-601, and shall be disbursed accordingly.

(c) (1) No person shall be issued more than one (1) search and rescue license plate.

(2) The search and rescue license plates issued under this subchapter are not transferable.



§ 27-15-3103 - Regulations.

The Department of Finance and Administration shall promulgate regulations necessary to implement this subchapter.






Subchapter 32 - -- Ducks Unlimited [Repealed]



Subchapter 33 - -- World War II Veterans, Korean War Veterans, Vietnam Veterans, and Persian Gulf Veterans [Repealed]



Subchapter 34 - -- Additional Game and Fish Commission Plates [Repealed]



Subchapter 35 - -- Committed to Education License Plates [Repealed]



Subchapter 36 - -- Armed Forces Veteran License Plates [Repealed]



Subchapter 37 - -- Special Retired Arkansas State Trooper License Plates [Repealed]



Subchapter 38 - -- Distinguished Flying Cross [Repealed]



Subchapter 39 - -- Choose Life License Plate [Repealed]



Subchapter 40 - -- Miscellaneous

§ 27-15-4001 - Buses converted to or equipped as campers.

(a) Any person in this state who owns a school bus or other bus which has been converted to or equipped as a camper and is used solely as a camper may register it and obtain special motor vehicle license plates for it upon application to the Director of the Department of Finance and Administration and upon the payment of an annual registration fee of thirteen dollars ($13.00).

(b) No more than one (1) family or six (6) persons, whichever shall be the greater number, shall be transported upon the public highways of this state in a camper bus licensed under the provisions of this section.

(c) Any person owning a camper bus registered and licensed pursuant to this section who shall use the bus or permit it to be used for any purpose other than as a camper bus or who shall operate or permit it to be operated in violation of this section shall be required to pay the annual registration fee prescribed by law for other vehicles of the same class as such vehicle, and in addition, shall pay a penalty in an amount equal to one-half (1/2) of the annual fee.



§ 27-15-4002 - Exemptions for new vehicles loaned by dealers to school districts.

(a) Whenever any dealer in new motor vehicles in this state shall lend any new motor vehicle to any public school district in this state to be used by the district and to be returned to the motor vehicle dealer within a specified time, the motor vehicle shall be exempt from all state, county, or municipal taxes and license fees during the time it is being used by the school district.

(b) The Director of the Department of Finance and Administration shall issue, without charge to the school district, the appropriate motor vehicle license plates for the vehicle.

(c) Upon any such motor vehicle being returned to the motor vehicle dealer and upon the sale of the vehicle by the dealer, the appropriate gross receipts taxes, registration and license fees, and any other taxes due on the vehicle shall be due and payable in the manner provided by law.






Subchapter 41 - -- Susan G. Komen Breast Cancer Education, Research, and Awareness License Plate [Repealed]



Subchapter 42 - -- Division of Agriculture License Plate [Repealed]



Subchapter 43 - -- Constitutional Officer License Plate [Repealed]



Subchapter 44 - -- African-American Fraternity and Sorority License Plate [Repealed]



Subchapter 45 - -- Boy Scouts of America License Plate [Repealed]



Subchapter 46 - -- Arkansas Cattlemen's Foundation License Plate [Repealed]



Subchapter 47 - -- Organ Donor Awareness License Plate [Repealed]



Subchapter 48 - -- Operation Iraqi Freedom Veteran License Plate [Repealed]



Subchapter 49 - -- In God We Trust License Plate

§ 27-15-4901 - In God We Trust license plate authorized.

The Director of the Department of Finance and Administration shall issue a special In God We Trust motor vehicle license plate in the manner and subject to the conditions prescribed in this subchapter.



§ 27-15-4902 - Design.

(a) The special In God We Trust motor vehicle license plates shall:

(1) Be designed by the Department of Finance and Administration;

(2) Contain the words "In God We Trust"; and

(3) Be numbered consecutively.

(b) (1) Before the Director of the Department of Finance and Administration creates and issues a special license plate under this subchapter, one (1) of the following must occur:

(A) A fee in the amount of six thousand dollars ($6,000) to cover the cost of the initial order of each newly designed license plate is remitted to the Department of Finance and Administration by the Division of Aging and Adult Services of the Department of Human Services, a person, or other entity; or

(B) The Department of Finance and Administration receives a minimum of one thousand (1,000) applications for the special license plate.

(2) (A) The fee collected under subdivision (b)(1)(A) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration and shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(B) The fee shall not be considered or credited to the division as direct revenues.

(C) The fee may be paid by any person or organization or by any combination of persons or organizations.



§ 27-15-4903 - Fees.

(a) Upon payment of the fee required by law for the registration of the vehicle, payment of twenty-five dollars ($25.00) to cover the design-use contribution fee, and payment of an additional ten-dollar handling and administrative fee for the issuance of the special In God We Trust license plate, the Department of Finance and Administration shall issue to the vehicle owner an In God We Trust license plate which shall bear the approved design.

(b) (1) (A) The handling and administrative fee of ten dollars ($10.00) shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(B) The fee shall not be considered or credited to the division as direct revenues.

(2) The design-use contribution fee of twenty-five dollars ($25.00) shall be deposited as special revenues into the State Treasury to the credit of the In God We Trust License Plate Fund.



§ 27-15-4904 - In God We Trust License Plate Fund.

(a) There is created on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State a special revenue fund to be known as the "In God We Trust License Plate Fund".

(b) (1) All moneys collected as design-use contribution fees under § 27-15-4903 shall be deposited into the State Treasury as special revenues to the credit of the In God We Trust License Plate Fund.

(2) The fund shall also consist of any other revenues as may be authorized by law.

(c) (1) (A) The fund shall be used by the Division of Aging and Adult Services of the Department of Human Services to provide quarterly cash grants to each senior citizen center in a similar method as is used in the State of Arkansas's current system for distributing United States Department of Agriculture money to the senior citizen centers to purchase raw food.

(B) All moneys in the fund shall be used exclusively by the division as provided in subdivisions (c)(2) and (3) of this section.

(C) (i) All moneys collected as design-use contribution fees under § 27-15-4903(a) shall be used exclusively by senior citizen centers for purchasing food for use in a home-delivered meal program.

(ii) No moneys collected as design-use contribution fees under § 27-15-4903(a) shall be used for administration expenses by a state agency, senior citizen center, or any other non-profit or for-profit organization.

(2) (A) The division shall distribute the moneys collected under this subchapter as cash grant awards to senior citizen centers in the State of Arkansas.

(B) The cash grant awards shall be based on the average number of meals served each day for the prior quarter within the senior citizen center's respective geographic area.

(3) Each senior citizen center that receives a cash grant award under this subchapter shall use the moneys exclusively for purchasing food for use in a home-delivered meal program.



§ 27-15-4905 - Renewal.

(a) (1) The special In God We Trust license plate issued under this subchapter may be renewed annually under the procedures in § 27-15-4004 [repealed] and under §§ 27-14-1012 and 27-14-1013.

(2) Registration may continue from year to year as long as it is renewed each year within the time and manner required by law.

(b) A motor vehicle owner who was previously issued a plate with the In God We Trust design authorized by this subchapter and who does not pay a design-use contribution fee of twenty-five dollars ($25.00) at the subsequent time of registration shall be issued a new plate which does not bear the In God We Trust design.

(c) Upon expiration or if the special In God We Trust license plate is lost, the plate may be replaced with a regular license plate at the fee specified in § 27-14-602(b)(6).

(d) If the special In God We Trust license plate is replaced with a new In God We Trust license plate, the owner shall be required to pay the fees for the issuance of the license plate under § 27-15-4903.



§ 27-15-4906 - Transfer to another vehicle.

The special In God We Trust license plate issued under this subchapter may be transferred from one (1) vehicle to another as provided in § 27-14-914.



§ 27-15-4907 - Compliance with other laws.

The special In God We Trust license plate shall comply with:

(1) The minimum number of license plate applications required under § 27-15-4004 [repealed]; and

(2) All other state motor vehicle laws relating to registration and licensing of motor vehicles unless specifically provided otherwise in this subchapter.



§ 27-15-4908 - Rules and regulations.

The Director of the Department of Finance and Administration shall promulgate reasonable rules and regulations and prescribe forms as the director determines to be necessary for effectively and efficiently carrying out the intent and purposes of this subchapter.






Subchapter 50 - -- Operation Enduring Freedom Veteran License Plate [Repealed]



Subchapter 51 - -- Arkansas State Golf Association License Plate

§ 27-15-5101 - Arkansas State Golf Association license plate authorized.

The Director of the Department of Finance and Administration shall provide for and issue Arkansas State Golf Association special license plates in the manner and subject to the conditions under this subchapter.



§ 27-15-5102 - Design -- Numbered plates.

(a) (1) The Arkansas State Golf Association special license plates shall be designed by the Arkansas State Golf Association.

(2) The design shall be submitted to the Director of the Department of Finance and Administration for design approval under rules of the director.

(3) The Arkansas State Golf Association may periodically submit a newly designed license plate for approval and issuance by the director with not more than one (1) new license plate design issued per calendar year.

(b) (1) Upon approval of the design by the director, the Arkansas State Golf Association shall remit to the Department of Finance and Administration a fee in the amount of six thousand dollars ($6,000) to cover the cost of the initial order of each newly designed license plate.

(2) This fee shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration and shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenues.

(c) The director shall promulgate reasonable rules and regulations and prescribe any forms as the director determines to be necessary to carry out the intent and purposes of this subchapter.



§ 27-15-5103 - Application for special Arkansas State Golf Association license plate -- Fee -- Disposition of fee.

(a) Any motor vehicle owner may apply for and renew annually an Arkansas State Golf Association special license plate.

(b) (1) Upon payment of the fee required by law for registration of the motor vehicle, payment of twenty-five dollars ($25.00) to cover the design-use contribution, and payment of an additional handling and administrative fee of ten dollars ($10.00) for the special license plate, the Department of Finance and Administration shall issue to the vehicle owner a special license plate that bears the approved design.

(2) (A) The handling and administrative fee of ten dollars ($10.00) shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration and shall be credited to the division as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(B) The handling and administrative fee shall not be considered or credited to the division as direct revenue.

(3) The design-use contribution of twenty-five dollars ($25.00) shall be remitted monthly to the Arkansas State Golf Association to be used for association purposes.



§ 27-15-5104 - Renewal.

(a) (1) Arkansas State Golf Association special license plates issued under this subchapter may be renewed annually under the procedures set out in § 27-15-4903 in person, by mail, or by facsimile under §§ 27-14-1012 and 27-14-1013.

(2) Registration may continue from year to year so long as the license is renewed each year within the time and manner required by law.

(b) (1) A motor vehicle owner who was previously issued a plate with a design authorized by this subchapter and who does not pay a design-use contribution of twenty-five dollars ($25.00) at a subsequent time of registration shall be issued a new plate, as otherwise provided by law, that does not bear the design.

(2) Upon expiration, the special license plate may be replaced with a conventional license plate, a personalized license plate, or a new special license plate.



§ 27-15-5105 - Transfer to another vehicle.

Arkansas State Golf Association special license plates issued under this subchapter may be transferred from one (1) vehicle to another under § 27-14-914.



§ 27-15-5106 - Compliance with other laws.

The Arkansas State Golf Association special license plates shall comply with all other state motor vehicle laws relating to registration and licensing of motor vehicles, including the minimum number of license plate applications required under § 27-15-4004 [repealed], except as specifically provided otherwise in this subchapter.






Subchapter 52 - -- Arkansas Fallen Firefighters' Memorial Special License Plate

§ 27-15-5201 - Arkansas Fallen Firefighters' Memorial special license plate authorized.

The Director of the Department of Finance and Administration shall provide for and issue Arkansas Fallen Firefighters' Memorial special license plates for motor vehicles in the manner provided in this subchapter.



§ 27-15-5202 - Plate design.

(a) (1) The special motor vehicle license plates shall be designed by the Arkansas Fallen Firefighters' Memorial Board.

(2) The design shall be submitted for design approval by the Director of the Department of Finance and Administration under rules and regulations of the director.

(3) The board may periodically submit a newly designed license plate for approval and issue by the director with not more than one (1) new license plate design issued per calendar year.

(b) (1) Upon approval of the design by the director, the board shall remit to the Department of Finance and Administration a fee of six thousand dollars ($6,000) to cover the cost of the initial order of each newly designed license plate.

(2) This fee shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration and shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenues.

(c) The director shall promulgate reasonable rules and regulations and prescribe any forms as he or she determines to be necessary to carry out the intent and purposes of this subchapter.



§ 27-15-5203 - Fees.

(a) The Department of Finance and Administration shall issue to a vehicle owner an Arkansas Fallen Firefighters' Memorial license plate that shall bear the approved design upon payment of the fee required by law for the registration of the vehicle, payment of five dollars ($5.00) to cover the design-use contribution, and payment of an additional handling and administrative fee of ten dollars ($10.00) for the issuance of the special license plate.

(b) (1) The handling and administrative fee of ten dollars ($10.00):

(A) Shall be collected only for the first year the special license plates are issued;

(B) Shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration; and

(C) Shall not be considered or credited to the division as direct revenues.

(2) The design-use contribution of five dollars ($5.00) shall be deposited to the Arkansas Fallen Firefighters' Memorial Board for the purpose of fund-raising.



§ 27-15-5204 - Renewal.

(a) (1) Arkansas Fallen Firefighters' Memorial special license plates issued under this subchapter may be renewed annually under the procedures and upon payment of the fees under §§ 27-15-5203, 27-14-1012, and 27-14-1013.

(2) Registration may continue from year to year as long as the special license plate is renewed each year within the time and manner required by law.

(3) A motor vehicle owner who was previously issued a plate with the design authorized by this subchapter and who does not pay a design-use contribution of five dollars ($5.00) at the subsequent time of registration shall be issued a new plate that does not bear the design.

(b) Upon expiration or if the special license plate is lost, it may be replaced with a regular license plate at the fee specified in § 27-14-602(b)(6).



§ 27-15-5205 - Transfer to another vehicle.

An Arkansas Fallen Firefighters' Memorial special license plate issued under this subchapter may be transferred from one (1) vehicle to another under § 27-14-914.



§ 27-15-5206 - Compliance with other laws.

Except as specifically provided otherwise in this subchapter, the Arkansas Fallen Firefighters' Memorial special license plates shall comply with all other state motor vehicle laws relating to registration and licensing of motor vehicles, including the minimum number of license plate applications required under § 27-15-4004 [repealed].






Subchapter 53 - -- Realtors License Plate [Repealed]






Chapter 16 - Driver's Licenses Generally

Subchapter 1 - -- General Provisions

§ 27-16-101 - Title.

This act may be cited as the "Uniform Motor Vehicle Driver's License Act".



§ 27-16-102 - Construction.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 27-16-103 - Provision of information.

(a) (1) The Office of Motor Vehicle shall maintain on its website information to inform the citizens of the State of Arkansas of changes in the driving laws of the state.

(2) The office shall make the website address related to the information required under subdivision (a)(1) of this section available at all state revenue offices.

(b) (1) The office shall by July 1 of each year prepare a list and explanation of the most-violated driving or traffic laws during the previous year.

(2) The office shall make the information required under subdivision (b)(1) of this section available at all state revenue offices and on its website.

(c) The office is authorized to promulgate rules to administer the provisions of this subchapter.






Subchapter 2 - -- Definitions

§ 27-16-201 - Definitions generally.

As used in this act, the words and phrases defined in this subchapter shall have the meanings respectively ascribed to them, unless the context otherwise requires.



§ 27-16-202 - Administration.

(a) "Commissioner" means the Director of the Department of Finance and Administration acting in his capacity as Commissioner of Motor Vehicles of this state.

(b) "Office" means the Office of Driver Services of this state acting directly or through its duly authorized officers and agents.



§ 27-16-203 - Nonresident -- Resident.

(a) "Nonresident" means every person who is not a resident of this state;

(b) (1) "Resident" means any person who:

(A) Remains in this state for a period of more than ninety (90) days;

(B) Resides in this state due to a change of abode; or

(C) Is domiciled in this state on a temporary or permanent basis.

(2) The term "resident" shall not include any person who is in this state as a student.



§ 27-16-204 - Persons.

(a) "Driver" means every person who is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.

(b) "Owner" means a person who holds the legal title of a vehicle or, in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter.

(c) "Person" means every natural person, firm, copartnership, association, or corporation.



§ 27-16-205 - Roadways.

"Street" or "highway" means the entire width between property lines of every way or place of whatever nature when any part is open to the use of the public, as a matter of right for purposes of vehicular traffic.



§ 27-16-206 - Suspension and revocation.

(a) "Suspend" means to temporarily withdraw, by formal action, a driver's license or privilege to operate a motor vehicle on public highways, which shall be for a period specifically designated by the suspending authority.

(b) "Revoke" means to terminate, by formal action, a driver's license or privilege to operate a motor vehicle on the public highways, which shall not be subject to renewal or restoration. However, an application for a new license may be presented and acted upon by the Office of Driver Services after the expiration of at least one (1) year after the date of revocation.



§ 27-16-207 - Vehicles.

(a) "Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

(b) "Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

(c) "School bus" means every motor vehicle owned by a public or governmental agency and operated for the transportation of children to or from school or privately owned and operated for compensation for the transportation of children to or from school.

(d) "Vehicle" means every device in, upon, or by which any person or property is, or may be, transported or drawn upon a public highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.






Subchapter 3 - -- Penalties

§ 27-16-301 - Penalty generally.

(a) It is a misdemeanor for any person to violate any of the provisions of this act unless the violation is by this act or other law of this state declared to be a felony.

(b) Unless another penalty is in this act or by the laws of this state provided, every person convicted of a misdemeanor for the violation of any provision of this act shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment of not more than ninety (90) days.



§ 27-16-302 - Unlawful use of license.

(a) It is a misdemeanor for a person:

(1) To display, or cause or permit to be displayed, or have in the person's possession a cancelled, revoked, suspended, fictitious, or fraudulently altered driver's license;

(2) To knowingly assist or permit another person to apply for or obtain through fraudulent application or other illegal means an Arkansas driver's license;

(3) To lend the person's driver's license to another person or knowingly permit its use by another;

(4) To display or represent as one's own a driver's license not issued to the person;

(5) To fail or refuse to surrender to the Office of Driver Services, upon its lawful demand, a driver's license that has been suspended, revoked, or cancelled;

(6) To use a false or fictitious name in an application for a driver's license, to knowingly make a false statement, or to knowingly conceal a material fact or otherwise commit a fraud in an application;

(7) To permit an unlawful use of a driver's license issued to the person; or

(8) To do an act forbidden or fail to perform an act required by this act.

(b) The court in which a person is convicted under subsection (a) of this section shall send to the Office of Driver Services a record of the conviction within ten (10) days of the filing of the conviction with the court clerk.



§ 27-16-303 - Driving while license cancelled, suspended, or revoked.

(a) (1) Any person whose driver's license or driving privilege as a resident or nonresident has been cancelled, suspended, or revoked as provided in this act and who drives any motor vehicle upon the highways of this state while the license or privilege is cancelled, suspended, or revoked is guilty of a misdemeanor.

(2) Upon conviction, an offender shall be punished by imprisonment for not less than two (2) days nor more than six (6) months, and there may be imposed in addition thereto a fine of not more than five hundred dollars ($500).

(b) The Office of Driver Services, upon receiving a record of the conviction of any person under this section upon a charge of driving a vehicle while the license of such person was suspended, shall extend the period of the suspension for an additional like period and, if the conviction was upon a charge of driving while a license was revoked, the office shall not issue a new license for an additional period of one (1) year from and after the date such person would otherwise have been entitled to apply for a new license.



§ 27-16-304 - Permitting unauthorized person to drive.

No person shall authorize or knowingly permit a motor vehicle owned by him or her or under his or her control to be driven upon any highway by any person who is not authorized under this chapter or is in violation of any of the provisions of this act.



§ 27-16-305 - Permitting minor to drive.

No person shall cause or knowingly permit his or her child or ward under eighteen (18) years of age to drive a motor vehicle upon any highway when the minor is not authorized under this act or is in violation of any of the provisions of this act.



§ 27-16-306 - Perjury.

(a) Any person who makes any false affidavit, or knowingly swears or affirms falsely to any matter or thing required by the terms of this act to be sworn to or affirmed, is guilty of perjury.

(b) Upon conviction, an offender shall be punishable by fine or imprisonment as other persons committing perjury are punishable.






Subchapter 4 - -- Office of Driver Services

§ 27-16-401 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Commissioner" means the Director of the Department of Finance and Administration acting in his or her capacity as Commissioner of Motor Vehicles of this state;

(2) "Director" means the Director of the Office of Driver Services;

(3) "Driver" means the same as provided in § 27-16-204;

(4) (A) "Serious accident" means a reportable accident in which the driver is found at fault; and

(B) The accident is placed on the driver's record by the Office of Driver Services; and

(5) "Serious traffic violation" means any violation where the driver's privilege to operate a motor vehicle has by court order or by administrative action been withdrawn or any violation in which a driver has been found guilty of:

(A) Any alcohol-related moving traffic violation;

(B) Any seat belt violation;

(C) Any commercial motor vehicle violation;

(D) Driving fifteen (15) or more miles per hour over the speed limit;

(E) Reckless driving;

(F) Negligent homicide;

(G) Using a vehicle to commit a felony;

(H) Failure to carry liability insurance;

(I) Leaving the scene of an accident;

(J) Evading arrest;

(K) Fleeing by use of an automobile;

(L) Unsafe driving;

(M) Hazardous driving;

(N) Prohibited passing;

(O) Passing stopped school bus;

(P) Careless or negligent driving;

(Q) Failure to obey a traffic signal or device;

(R) Failure to obey a railroad crossing barrier;

(S) Racing on a highway;

(T) Driving with a suspended, revoked, or cancelled license; or

(U) Driving the wrong way down a one-way street.



§ 27-16-402 - Creation.

(a) There is established within the Department of Finance and Administration a separate office to be known as the "Office of Driver Services" which shall, acting under the direction and supervision of the Commissioner of Motor Vehicles, administer the provisions of this chapter and the other laws of this state regarding the licensing of motor vehicle drivers and the laws relating to the suspension and revocation of their licenses.

(b) The commissioner shall, upon approval of the Governor, appoint a director of the office, and the director shall, acting under the supervision of the commissioner, serve as the principal administrative officer of the office.






Subchapter 5 - -- Administration Generally

§ 27-16-501 - Records to be kept.

(a) The Office of Driver Services shall file every application for a license received by the office and shall maintain suitable indices containing:

(1) All applications denied and on each note the reasons for such denial;

(2) All applications granted; and

(3) The name of every licensee whose license has been suspended or revoked by the office and, after each name, note the reasons for such action.

(b) The office shall also file all accident reports and abstracts of court records of convictions received by the office under the laws of this state and, in connection therewith, maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of the licensee and the traffic accidents in which he or she has been involved may be readily ascertainable and available for the consideration of the office upon any application for renewal of license at other suitable times.



§ 27-16-502 - Reporting of convictions and forwarding of licenses by courts.

(a) Whenever any person is convicted of any offense for which this act makes mandatory the revocation of the driver's license of the person by the Office of Driver Services, the court in which the conviction is obtained shall require the surrender to the court of all driver's licenses then held by the person so convicted and the court shall forward the driver's licenses together with a record of the conviction to the office.

(b) Every court having jurisdiction over offenses committed under this act or any other law of this state regulating the operation of motor vehicles on highways shall forward to the office a record of the conviction of any person in the court for a violation of any laws and may recommend the suspension of the driver's license of the person so convicted.

(c) (1) As used in this section, the term "conviction" means a final conviction.

(2) For the purposes of this section, a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which has not been vacated, shall be equivalent to a conviction.



§ 27-16-504 - Record of nonresident's conviction.

The Office of Driver Services is authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of the record to the motor vehicle administrator in the state wherein the person so convicted is a resident.



§ 27-16-505 - Notification of incompetency.

When any person is declared incompetent by reason other than minority in any county in the State of Arkansas, the probate clerk shall promptly notify the Office of Driver Services on such forms as the office shall prescribe:

(1) The date the person was declared incompetent;

(2) The address of the incompetent;

(3) The person or institution having custody of the incompetent; and

(4) The name of the guardian.



§ 27-16-506 - Notice of change of address or name.

(a) Whenever any person after applying for or receiving a driver's license shall move from the address named in such application or in the license issued to him or her or when the name of a licensee is changed by marriage or otherwise, such person shall within ten (10) days thereafter notify the Office of Driver Services in writing of his or her old and new addresses or of his or her former and new names and of the number of any license then held by him or her .

(b) An application submitted by a licensee to change the licensee's name on the licensee's driver's license must be accompanied by the original or a certified copy of one (1) of the following official documents that provides evidence of the change of the licensee's name:

(1) A recorded marriage license;

(2) A court order;

(3) A divorce decree; or

(4) Any other document, including a document issued by the Department of Homeland Security, that is deemed to be satisfactory by the office as evidence that the name change is in accordance with state and federal laws.



§ 27-16-507 - Registration with selective service.

(a) (1) Any United States male citizen or immigrant who is at least eighteen (18) years of age but less than twenty-six (26) years of age shall be registered for the Selective Service System when applying to the Department of Finance and Administration for the issuance, renewal, or a duplicate copy of:

(A) A driver's license;

(B) A commercial driver's license; or

(C) An identification card.

(2) This registration is in compliance with the requirements of section 3 of the Military Selective Service Act, 50 U.S.C. Appx. 451 et seq.

(b) The department shall forward to the Selective Service System in an electronic format the necessary personal information required for registration of the applicants identified in this section.

(c) The applicant's submission of the application shall serve as an indication that the applicant has already registered with the Selective Service System or that he is authorizing the department to forward to the Selective Service System the necessary information for registration.

(d) The department shall notify the applicant on the receipt that his submission of the application for a license or identification card identified in this section will serve as his consent to be registered with the Selective Service System, if so required by federal law.

(e) The department shall attempt to enter into an agreement with the Selective Service System to share the cost and data necessary to implement this section.



§ 27-16-508 - Fee for reinstatement.

(a) The Office of Driver Services shall collect a reinstatement fee of one hundred dollars ($100) to be multiplied by the number of administrative orders to suspend, revoke, or cancel a driver's license, other than orders eligible for reinstatement under § 27-16-808, § 5-65-119, § 5-65-304, or § 5-65-310 and other than orders entered under § 27-16-909.

(b) The revenues derived from this fee shall be deposited into the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund.

(c) The fee under this section is supplemental to and in addition to any fee imposed under § 5-65-119, § 5-65-304, § 5-65-310, or § 27-16-808.



§ 27-16-509 - Reciprocal agreements.

(a) (1) As used in this section, "reciprocal agreement" means the Driver's License Agreement or a similar proposed compact regarding the uniform transfer of driver's license information to prevent a person from having multiple driving records in multiple states or jurisdictions.

(2) "Reciprocal agreement" includes an agreement that:

(A) Provides a consistent method of sharing driving records and updating violations in multiple states or jurisdictions, including ticket and violation information; and

(B) Takes advantage of technological advances in the transmission of data.

(b) The purpose of this section is to allow the State of Arkansas to negotiate and consummate a reciprocal agreement with the duly authorized officials or representatives of the following:

(1) A state or territory of the United States;

(2) A state, territory, district, or province of Canada or Mexico; or

(3) The government of the United States, Canada, or Mexico.

(c) (1) The Commissioner of Motor Vehicles may negotiate and consummate a reciprocal agreement as provided under this section.

(2) If the commissioner enters into a reciprocal agreement under this section, then he or she shall exercise due regard for the advantage and convenience of resident drivers and citizens of the State of Arkansas.

(3) The commissioner shall only enter into a reciprocal agreement that extends equal or greater privileges and exemptions to Arkansas motor vehicle drivers as compared to the privileges and exemptions provided to the other entity's motor vehicle drivers.

(d) (1) The commissioner shall enter into a reciprocal agreement under this section by promulgating rules in compliance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) The reciprocal agreement shall become effective as outlined in the reciprocal agreement.

(e) (1) (A) If the commissioner enters into a reciprocal agreement under this section, then he or she shall submit a report to the following:

(i) The cochairs of the Legislative Council;

(ii) The Chair of the House Committee on Public Transportation, Technology, and Legislative Affairs and the Chair of the Senate Committee on Public Transportation, Technology, and Legislative Affairs; and

(iii) The Director of the Bureau of Legislative Research.

(B) The report shall be submitted within sixty (60) days after the reciprocal agreement becomes effective but no later than one hundred twenty (120) days before the convening of the Eighty-Sixth General Assembly regardless of the effective date of the reciprocal agreement.

(2) The report under this subsection shall include the following:

(A) Drafts of legislation that make changes to the law that are necessary to comply with the reciprocal agreement;

(B) A report that explains the drafts of legislation;

(C) Background information related to the recommended changes in the law, including an explanation of how other states and governments are responding to the reciprocal agreement; and

(D) Any other information that is requested by the cochairs of the Legislative Council, the Chair of the House Committee on Public Transportation, Technology, and Legislative Affairs, and the Chair of the Senate Committee on Public Transportation, Technology, and Legislative Affairs, or the Director of the Bureau of Legislative Research.






Subchapter 6 - -- Licensing Requirements

§ 27-16-601 - License to be carried and exhibited on demand.

(a) Every licensee shall have his or her driver's license in his or her immediate possession at all times when operating a motor vehicle and shall display the license upon demand of a justice of the peace, a peace officer, or an employee of the Office of Driver Services.

(b) No person charged with violating this section shall be convicted if he or she produces in court a driver's license issued to him or her and valid at the time of his or her arrest.



§ 27-16-602 - Driver's license required.

(a) No person, except those expressly exempted, shall drive any motor vehicle upon a highway in this state unless the person has a valid driver's license under the provisions of this act.

(b) (1) No person shall receive a driver's license unless and until he or she surrenders to the Office of Driver Services all valid driver's licenses in his or her possession issued to him or her by any other jurisdiction.

(2) All surrendered licenses shall be returned by the office to the issuing department together with information that the licensee is now licensed in the new jurisdiction.

(3) No person shall be permitted to have more than one (1) valid driver's license at any time.

(c) (1) No person shall drive a commercial motor vehicle as a commercial driver unless he or she holds a valid commercial driver's license.

(2) No person shall receive a commercial driver's license unless and until he or she surrenders to the office any noncommercial driver's license issued to him or her or an affidavit that he or she does not possess a noncommercial driver's license.

(3) Any person holding a valid commercial driver's license under this chapter need not procure a noncommercial driver's license.

(d) Any person licensed under this act may exercise the privilege granted upon all streets and highways in this state and shall not be required to obtain any other license to exercise the privilege by any county, municipal, or local board or body having authority to adopt local police regulations.



§ 27-16-603 - Persons exempted from licensing.

The following persons are exempt from licensing under this act:

(1) A person who operates a motor vehicle for a military purpose:

(A) While in the service of the:

(i) Army, Air Force, Navy, Coast Guard, or Marine Corps of the United States; or

(ii) National Guard or military reserve; or

(B) While serving as a National Guard military technician;

(2) Any person while operating or driving any road machine, farm tractor, or implement of husbandry temporarily operated or moved on a highway;

(3) A nonresident who is at least sixteen (16) years of age and who has in his or her immediate possession a valid noncommercial driver's license issued to him or her in his or her home state or country may operate a motor vehicle in this state only as a noncommercial driver;

(4) A nonresident who is at least eighteen (18) years of age and who has in his or her immediate possession a valid commercial driver's license issued to him or her by his or her home state or country may operate a motor vehicle in this state as a noncommercial driver or may operate a commercial motor vehicle as provided by § 27-23-123; and

(5) Any nonresident who is at least eighteen (18) years of age whose home state or country does not require the licensing of noncommercial drivers may operate a motor vehicle as a noncommercial driver only, for a period of not more than ninety (90) days in any calendar year, if the motor vehicle so operated is duly registered in the home state or country of the nonresident.



§ 27-16-604 - Persons not to be licensed.

(a) The Office of Driver Services shall not issue any license under this act to any person:

(1) As a noncommercial driver who is under eighteen (18) years of age, except that the office may issue an intermediate license as provided to any person who is at least sixteen (16) years of age and a learner's permit license to any person who is at least fourteen (14) years of age. This age restriction does not apply to a person who is at least sixteen (16) years of age and:

(A) Married;

(B) Possesses a high school diploma;

(C) Has successfully completed a General Educational Development test; or

(D) Is enlisted in the United States military;

(2) As a commercial driver who is under eighteen (18) years of age;

(3) As a commercial or noncommercial driver whose:

(A) License to operate a motor vehicle has been suspended, in whole or in part, by this state or by any other state, during the suspension; or

(B) License has been revoked, in whole or in part, by this state or by any other state, until the expiration of one (1) year after the license was revoked;

(4) As a commercial or noncommercial driver who is a habitual drunkard, a habitual user of narcotic drugs, or a habitual user of any other drug to a degree which renders him or her incapable of safely driving a motor vehicle;

(5) As a commercial or noncommercial driver who has previously been adjudged to be afflicted with or suffering from any mental disability or disease and who has not at the time of application been restored to competency by the methods provided by law;

(6) As a commercial or noncommercial driver who is required by this act to take an examination, unless the person shall have successfully passed the examination;

(7) Who is required under the laws of this state to deposit proof of financial responsibility and who has not deposited the proof;

(8) Who is receiving any type of welfare, tax, or other benefit or exemption as a blind or nearly blind person, if the correctable vision of the person is less than 20/50 in the better eye or if the total visual field of the person is less than one hundred five degrees (105 degrees);

(9) Whose operation of a motor vehicle on the highways the Commissioner of Motor Vehicles has good cause to believe would be inimical to public safety or welfare;

(10) Who is making an initial application for an Arkansas driver's license and who is not lawfully within the United States;

(11) Who is a noncommercial driver between sixteen (16) and eighteen (18) years of age who has not possessed a restricted license for at least six (6) months;

(12) Who is making an initial application for an Arkansas driver's license and cannot provide the information required under § 27-16-1105(a); or

(13) Who is seeking an initial application or renewal of an Arkansas driver's license or photo identification and cannot show either an Arkansas driver's license or identification, two (2) primary documents, or one (1) primary and one (1) secondary document prescribed by the Department of Finance and Administration and updated as needed.

(b) The office is authorized to secure from all state agencies involved the necessary information to comply with the provisions of this section.

(c) The department shall promulgate a list of documents acceptable under § 27-16-604(a)(12) or (13) and post the list in each revenue office in the state.



§ 27-16-605 - Duties of person renting motor vehicle to another.

(a) No person shall rent a motor vehicle to any other person unless the latter person is then duly licensed under this act or, in the case of a nonresident, then duly licensed under the laws of the state or country of his or her residence, except a nonresident whose home state or country does not require that a driver be licensed.

(b) No person shall rent a motor vehicle to another until he or she has inspected the commercial or noncommercial driver's license of the person to whom the vehicle is to be rented and compared and verified the signature thereon with the signature of the person written in his or her presence.

(c) (1) Every person renting a motor vehicle to another shall keep a record of:

(A) The registration number of the motor vehicle so rented;

(B) The name and address of the person to whom the vehicle is rented;

(C) The number of the license of the person; and

(D) The date and place when and where the license was issued.

(2) This record shall be open to inspection by any police officer or officer or employee of the office.



§ 27-16-606 - When residents and nonresidents to obtain state registration and license.

(a) Within thirty (30) calendar days of becoming a resident, any person who is a resident of this state shall obtain an Arkansas driver's license in order to drive upon the streets and highways of this state.

(b) Any nonresident who has been physically present in this state for a period of six (6) months shall obtain an Arkansas driver's license in order to drive upon the streets and highways of this state.






Subchapter 7 - -- Application and Examination

§ 27-16-701 - Application for license or instruction permit -- Restricted permits.

(a) (1) Every application for an instruction permit or for a commercial or noncommercial driver's license shall be made upon a form furnished by the Office of Driver Services, and every application shall be accompanied by the required fee.

(2) The commercial driver's license or noncommercial driver's license shall include the intermediate driver's license issued to persons who are less than eighteen (18) years of age and the learner's license issued to persons who are less than sixteen (16) years of age.

(b) Every application shall:

(1) State the full name, date of birth, sex, and residence address of the applicant;

(2) Briefly describe the applicant; and

(3) State whether the applicant has theretofore been licensed as a driver and, if so, when and by what state or country, whether any such license has ever been suspended or revoked, or whether an application has ever been refused, and, if so, the date of and reason for suspension, revocation, or refusal.

(c) (1) Every application form for an instruction permit, a commercial or noncommercial driver's license, or any renewal of these licenses or permits shall include space for the applicant's social security number if he or she has been assigned such a number.

(2) Every applicant shall supply his or her social security number on the application form when he or she has been assigned such a number.

(d) Every application for an instruction permit or for a driver's license by a person less than eighteen (18) years of age on October 1 of any year shall be accompanied by:

(1) (A) Proof of receipt of a high school diploma or its equivalent or enrollment and regular attendance in an adult education program or a public, private, or parochial school.

(i) (a) In order to be issued a license, a student enrolled in school shall present proof of a "C" average for the previous semester or similar equivalent grading period for which grades are recorded as part of the student's permanent record.

(b) However, when the student does not have the required "C" average, a restricted license may be issued to the student for the purpose of driving to and from work.

(ii) A student with disabilities receiving special education or related services or a student enrolled in an adult education program shall present proof that the student is successfully completing his or her individual education plan in order to be issued a license.

(B) "Regular attendance" in a school shall be attendance in compliance with the established written policy of the school district or school concerning truancy.

(C) "Regular attendance" in an adult education program shall be attendance in compliance with the policy for sixteen-year-olds and seventeen-year-olds established by the State Board of Career Education as provided for in § 6-18-222;

(2) Proof that the person is being provided schooling at home as described in § 6-15-501 et seq. in the form of a notarized copy of the written notice of intent to home school the student provided by the parent or guardian to the superintendent of the local school district as required by § 6-15-503;

(3) Proof that the person is enrolled in a postsecondary vocational-technical program, a community college, or a two-year or four-year institution of higher education;

(4) A check of the applicant's driving record to verify that the applicant for a learner's license or an intermediate driver's license has been free of a serious accident and conviction of a serious traffic violation for the last six (6) months and that an applicant with an intermediate driver's license applying for a regular license has been free of a serious accident and conviction of a serious traffic violation for the last twelve (12) months;

(5) An acknowledgment signed by the applicant of a learner's license that the student is aware that all passengers riding in the motor vehicle shall wear seat belts at all times and that the student is restricted to driving only when accompanied by a driver over twenty-one (21) years of age;

(6) An acknowledgment signed by the applicant for an intermediate driver's license that all passengers riding in the motor vehicle shall wear seat belts at all times;

(7) An acknowledgment signed by the applicant for a learner's license or an intermediate driver's license that the applicant is prohibited from using a cellular telephone or other interactive wireless communication device while operating a motor vehicle;

(8) (A) An acknowledgment signed by the applicant for an intermediate driver's license that the applicant shall not operate a motor vehicle on public streets or highways with more than one (1) unrelated minor passenger in the motor vehicle unless the applicant is accompanied by a licensed driver who is twenty-one (21) years of age or older.

(B) As used in this section, "unrelated minor passenger" means a passenger who is under twenty-one (21) years of age and who is not:

(i) A sibling of the driver;

(ii) A step-sibling of the driver; or

(iii) A child who resides in the same household as the driver; and

(9) An acknowledgment signed by the applicant for an intermediate driver's license that the applicant shall not operate a motor vehicle on public streets or highways between the hours of 11:00 p.m. and 4:00 a.m. unless the applicant is:

(A) Accompanied by a licensed driver who is twenty-one (21) years of age or older;

(B) Driving to or from a school activity, church-related activity, or job; or

(C) Driving because of an emergency.

(e) The Department of Education shall develop guidelines for use by school districts to provide a certified exemption from the "C" average requirement of subdivisions (d)(1)-(3) of this section to a student found to be performing at his or her fullest level of capability although that may be below a "C" average.

(f) (1) Any person less than eighteen (18) years of age who is unable to meet the requirements of subdivisions (d)(1)-(3) of this section may petition the office that he or she be issued a restricted permit for employment-related purposes.

(2) (A) The office shall advise the person of the time and place for making the request and for the hearing thereon, which shall be conducted within a reasonable time following the application date.

(B) Notice shall be given by mailing the notice to the last known address of the person seeking the restricted permit.

(3) (A) In cases in which demonstrable financial hardship would result from the failure to issue a learner's permit or driver's license, the Department of Finance and Administration may grant exceptions only to the extent necessary to ameliorate the hardship.

(B) If it can be demonstrated that the conditions for granting a hardship were fraudulent, the parent, guardian, or person in loco parentis shall be subject to all applicable perjury statutes.

(g) The Department of Finance and Administration shall have the power to promulgate rules and regulations to carry out the intent of this section and shall distribute to each public, private, and parochial school and each adult education program a copy of all rules and regulations adopted under this section.



§ 27-16-702 - Application of minor for instruction permit, learner's license, or intermediate driver's license.

(a) (1) (A) The original application of any person under eighteen (18) years of age for an instruction permit, a learner's license, an intermediate driver's license, or a motor-driven cycle or motorcycle license shall be signed and verified before a person authorized to administer oaths by either the father or mother of the applicant, if either is living and has custody.

(B) In the event that neither parent is living or has custody, then the application shall be signed by the person or guardian having custody or by an employer of the minor.

(C) In the event that there is no guardian or employer, then the application shall be signed by any other responsible person who is willing to assume the obligations imposed under this subchapter upon a person signing the application of a minor.

(D) For a person under eighteen (18) years of age in the custody of the Department of Human Services, the Director of the Division of Children and Family Services of the Department of Human Services or his or her designee may authorize an employee of the department or any foster parent to sign the application.

(2) For purposes of this section, duly authorized agents of the Commissioner of Motor Vehicles shall be authorized to administer oaths without charge.

(b) (1) Except as provided under subdivision (b)(2) of this section, any negligence or willful misconduct of a minor under eighteen (18) years of age when driving a motor vehicle upon a highway shall be imputed to the person who signed the application of the minor for a permit or license, regardless of whether the person who signed was authorized to sign under subsection (a) of this section, which person shall be liable with the minor for any damages caused by the negligence or willful misconduct.

(2) (A) For a person under eighteen (18) years of age in the custody of the Department of Human Services, any negligence or willful misconduct of the person when driving a motor vehicle upon a highway shall not be imputed to the authorized employee or authorized foster parent who signed the application of the minor for a permit or license.

(B) The authorized employee or authorized foster parent shall not be held liable in conjunction with the minor for any damages caused by the negligence or willful misconduct of the minor.

(c) (1) If any person who is required or authorized by subsection (a) of this section to sign the application of a minor in the manner therein provided shall cause, or knowingly cause, or permit his or her child or ward or employee under eighteen (18) years of age to drive a motor vehicle upon any highway, then any negligence or willful misconduct of the minor shall be imputed to this person, and this person shall be liable with the minor for any damages caused by such negligence or willful misconduct.

(2) The provisions of this subsection shall apply regardless of the fact that a learner's license or an intermediate driver's license may or may not have been issued to the minor.

(3) As used in this section, a "minor" means any person who has not attained eighteen (18) years of age.

(d) The provisions of this section shall apply in all civil actions, including, but not limited to, both actions on behalf of and actions against the persons required or authorized by subsection (a) of this section to sign the application in the manner therein provided.



§ 27-16-703 - Release from liability.

(a) Any person who has signed the application of a minor for a license may thereafter file with the Office of Driver Services a verified written request that the license of the minor so granted be cancelled.

(b) The office shall cancel the license of the minor and the person who signed the application of the minor shall be relieved from the liability imposed under this chapter by reason of having signed the application on account of any subsequent negligence or willful misconduct of the minor in operating a motor vehicle.



§ 27-16-704 - Examinations of applicants.

(a) Every applicant for a driver's license, except as otherwise provided in this act, shall be examined in accordance with the provisions of this section.

(b) (1) The examination shall be held within not more than thirty (30) days from the date that application is made.

(2) The examination shall include a test of the applicant's eyesight, ability to read and understand the highway traffic laws of this state, an actual demonstration of the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle, and any further physical and mental examination deemed necessary by the Office of Driver Services to operate a motor vehicle safely upon the highways.

(3) The test of the applicant's eyesight shall examine his or her visual acuity to read road signs and identify objects at a distance.

(4) The applicant shall have a minimum uncorrected visual acuity of 20/40 for an unrestricted license and a minimum corrected visual acuity of 20/50 for a restricted license. The applicant's field of vision shall be at least one hundred forty degrees (140 degrees) for a person with two (2) functional eyes and at least one hundred five degrees (105 degrees) for a person with one (1) functional eye.

(5) Applicants who fail the eyesight test shall be instructed that they should have their eyes examined by an eye care professional and secure corrective lenses, if necessary.

(6) The test of the applicant's eyesight shall be made on an optical testing instrument approved under standards established by the Director of the Department of Finance and Administration and the Department of Arkansas State Police.

(7) In addition, the applicant for a learner's license and an intermediate driver's license shall have the student's driving record checked to verify that the student has been free of a serious accident and conviction of a serious traffic violation for the last six (6) months and that an applicant with an intermediate driver's license applying for a regular license has been free of a serious accident and conviction of a serious traffic violation for the last twelve (12) months.

(c) (1) No applicant for an original license, that is, an applicant who has never been licensed previously by any jurisdiction, shall be permitted to demonstrate ability to operate a motor vehicle as required under the provisions of this chapter unless and until the applicant has in his or her possession a valid instruction permit properly issued not less than thirty (30) days prior to the date of application, unless otherwise determined by the office.

(2) The instruction permit required under this subchapter shall be issued in accordance with the provisions of this act.



§ 27-16-705 - Examiners.

(a) An examination as provided for in this subchapter shall be conducted by the Department of Arkansas State Police or by the duly authorized agents of the Director of the Department of Finance and Administration.

(b) No examination shall be conducted by local law enforcement officers or local citizens.

(c) The Department of Arkansas State Police may promulgate any necessary rules to implement, administer, and enforce this subchapter concerning examinations.



§ 27-16-706 - Written test -- Contents.

The driver's license test shall include written questions concerning:

(1) The effects of the consumption of alcoholic beverage products and the use of illegal drugs, prescription drugs, and nonprescription drugs on the ability of a person to operate a motor vehicle;

(2) The legal and financial consequences resulting from violations of the state's laws prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs;

(3) Accessible parking for a person with a disability; and

(4) Penalties for the unauthorized use of parking designated for the exclusive use of a person with a disability.






Subchapter 8 - -- Issuance of Licenses and Permits

§ 27-16-801 - Licenses generally -- Validity periods -- Contents -- Fees -- Disposition of moneys.

(a) (1) In a manner prescribed by the Commissioner of Motor Vehicles:

(A) The Office of Motor Vehicle shall issue a Class D license or a Class M license to each qualified applicant for a period of four (4) years upon payment of twelve dollars ($12.00);

(B) The office shall issue a Class MD license to each qualified applicant for a period of not more than two (2) years upon payment of two dollars ($2.00); and

(C) (i) Every applicant for a Class D license, Class M license, or Class MD license under § 27-16-704, § 27-16-807, or § 27-20-108 shall pay an examination fee of five dollars ($5.00) for the first examination and a fee of five dollars ($5.00) for each subsequent examination, but there shall be no charge after the third examination if the applicant produces receipts for fees paid for previous examinations.

(ii) The examination fee shall be remitted in a manner prescribed by the commissioner.

(2) Each license shall include:

(A) A distinguishing number assigned to the licensee;

(B) (i) Except as provided under subdivision (a)(2)(B)(ii) of this section, the name, residence address, date of birth, and a brief description of the licensee.

(ii) The following exceptions to providing a residence address and instead providing a post office box address shall be allowed at the option of the licensee:

(a) If the licensee is a law enforcement officer; or

(b) If the licensee is a victim of domestic violence or the dependent of a victim of domestic violence as provided under § 27-16-811; and

(C) A space upon which the licensee may affix his or her signature.

(3) The licensee shall affix his or her signature in ink in a space provided, and no license shall be valid until it shall have been so signed by the licensee.

(4) At the time of initial issuance or at the time of renewal of a license, the distinguishing number assigned to the licensee for his or her license shall be a nine-digit number assigned to the specific licensee by the commissioner.

(b) (1) (A) All licenses, as described in subsection (a) of this section, shall include a color photograph of the licensee, and the photograph shall be made a part of the license at the time of application.

(B) (i) If the licensee is under eighteen (18) years of age at the time the license is issued, the license shall state that the licensee was under eighteen (18) years of age at the time of issuance.

(ii) If the licensee is at least eighteen (18) years of age but under twenty-one (21) years of age at the time the license is issued, the license shall state that the licensee was under twenty-one (21) years of age at the time the license was issued.

(2) A license may be valid without a photograph of the licensee when the commissioner is advised that the requirement of the photograph is either objectionable on the grounds of religious belief or the licensee is unavailable to have the photograph made.

(3) (A) If a licensee has an illness that causes hair loss or is undergoing treatment for an illness that causes hair loss, the Office of Driver Services shall give the licensee the option to use the photograph from the most recent driver's license on file with the office instead of having a new photograph taken if the licensee establishes that his or her hair loss is related to that illness or treatment.

(B) To establish the relationship between the licensee's illness or treatment and the resulting hair loss, the licensee shall provide a statement from his or her treating physician.

(C) This option can only be provided for one (1) renewal of the license to prevent obsolete photographs from being used.

(c) (1) In addition to the license fee prescribed by subsection (a) of this section, the office shall collect a penalty equal to fifty percent (50%) of the amount thereof from each driver, otherwise qualified, who shall operate a motor vehicle over the highways of this state without a valid license.

(2) Such penalty shall be in addition to any other penalty that may be prescribed by law.

(d) All license fees collected under subsection (a) of this section shall be deposited into the State Treasury as special revenues, and the net amount thereof shall be credited to the Department of Arkansas State Police Fund, to be used for the operation, maintenance, and improvement of the Department of Arkansas State Police.

(e) (1) The office shall not charge an additional fee for the color photograph provided for in subsection (b) of this section for those applicants making a renewal application for the first time.

(2) In addition to the regular license fee, a fee of one dollar ($1.00) shall be charged for all subsequent renewals.

(3) All persons applying for an Arkansas license for the first time and all persons who are required to take the driver's written examination as provided for in this act shall be charged the additional fee of one dollar ($1.00).

(4) All persons who are required to have their eyesight tested prior to initial licensing or upon subsequent license renewal as provided for in this act shall be charged an additional fee of one dollar ($1.00) upon issuance of the license.

(f) Moneys collected from the penalty fee provided in subsection (c) of this section and the fees provided in subsection (e) of this section shall be deposited into the State Treasury into the Constitutional Officers Fund and the State Central Services Fund, and the net amount shall be credited to the Department of Finance and Administration to be used to help defray the cost of the driver license program which shall be payable therefrom.

(g) Such fees as are collected under subsection (a) of this section shall be remitted to the State Treasury, there to be deposited as special revenues to the credit of the Department of Arkansas State Police Fund, to be used for the operation, maintenance, and improvement of the Department of Arkansas State Police.

(h) (1) In addition to the license fees imposed in subsections (a) and (e) of this section, a fee of six dollars ($6.00) shall be charged for the issuance or renewal of any Class D, M, or MD license.

(2) The fees collected under this subsection shall be remitted to the State Treasury, there to be deposited as special revenues to the credit of the Department of Arkansas State Police Fund, to be used for the payment of health insurance premiums for uniformed employees of the Department of Arkansas State Police.



§ 27-16-802 - Instruction permits.

(a) (1) Any person who is at least fourteen (14) years of age may apply to the Office of Driver Services for an instruction permit.

(2) After the applicant has successfully passed all parts of the examination other than the driving test, the office may, in its discretion, issue to the applicant an instruction permit which shall entitle the applicant while having the permit in his or her immediate possession to drive a motor vehicle upon the public highways for a period of six (6) months when accompanied by a licensed driver who is at least twenty-one (21) years of age and who is occupying a seat beside the driver, except in the event that the permittee is operating a motorcycle.

(3) Any instruction permit may be renewed or a new permit issued for an additional period of six (6) months as long as the permittee has remained free of a serious accident and conviction of a serious traffic violation for at least the previous six (6) months.

(4) Any passengers riding in the motor vehicle while a permittee is driving shall wear seat belts at all times.

(b) (1) The office, upon receiving proper application may, in its discretion, issue a restricted instruction permit effective for a school year or a more restricted permit to an applicant who is enrolled in a driver education program which includes practice driving and which is approved by the office even though the applicant has not reached the legal age to be eligible for a noncommercial license.

(2) The instruction permit shall entitle the permittee when he or she has the permit in his or her immediate possession to operate a motor vehicle only on a designated highway or within a designated area but only when an approved instructor is occupying a seat beside the permittee.



§ 27-16-804 - Restricted licenses, learner's licenses, and intermediate licenses.

(a) The Office of Driver Services, upon issuing any driver's license, shall have authority, whenever good cause appears, to impose restrictions suitable to the licensee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle which the licensee may operate or other restrictions applicable to the licensee as the office may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) (1) The office may either issue a special restricted license or may set forth such restrictions upon the usual license form.

(2) (A) (i) Upon the showing of need, the office may waive any age restriction set forth in this chapter.

(ii) However, every driver under eighteen (18) years of age is at a minimum subject to the restrictions set out in subdivision (b)(2)(B) of this section.

(B) (i) A license shall be issued only to an applicant with a valid instruction permit or learner's license who:

(a) Is at least fourteen (14) years of age; and

(b) Has remained free of a serious accident and conviction of a serious traffic violation for at least the previous six (6) months.

(ii) A driver shall operate the motor vehicle on the public streets and highways only when each passenger in the vehicle wears his or her seat belts.

(iii) The driver shall not use a cellular telephone device or other interactive wireless communication device while operating a motor vehicle except for an emergency purpose. As used in this subdivision (b)(2)(B)(iii), "emergency purpose" means the driver:

(a) Has reason to fear for his or her life, safety, or property;

(b) Reasonably believes that a criminal act may be perpetrated against him or her, his or her property, another person, or another person's property; or

(c) Is reporting:

(1) A fire;

(2) A traffic accident;

(3) A serious road hazard;

(4) A medical emergency;

(5) A hazardous materials emergency;

(6) Another driver who is recklessly, carelessly, or unsafely driving; or

(7) Another driver who appears to be driving under the influence of drugs or alcohol.

(iv) A driver shall not operate a motor vehicle on public streets or highways with any unrelated minor passengers in the motor vehicle unless the driver is accompanied by a licensed driver who is twenty-one (21) years of age or older and who is occupying the front passenger seat of the motor vehicle. As used in this subsection, "unrelated minor passenger" means a passenger who is under twenty-one (21) years of age and who is not:

(a) A sibling of the driver;

(b) A step-sibling of the driver; or

(c) A child who resides in the same household as the driver.

(v) The driver shall not operate a motor vehicle on public streets or highways between the hours of 11:00 p.m. and 4:00 a.m. unless the driver is:

(a) Accompanied by a licensed driver who is twenty-one (21) years of age or older;

(b) Driving to or from a school activity, church-related activity, or job; or

(c) Driving due to an emergency.

(C) The waiver of the age restrictions for need is subject to review upon a complaint from certain officials under subsection (d) of this section.

(c) All licensees who have a tested uncorrected visual acuity of less than 20/40 shall be restricted to the operation of a motor vehicle, motorcycle, or motor-driven cycle only while they are wearing corrective lenses. No person shall be allowed to operate a motor vehicle, motorcycle, or a motor-driven cycle if he or she has a tested corrected visual acuity of less than 20/50 or if he or she has a field of vision less than one hundred forty degrees (140 degrees) with two (2) functioning eyes or less than one hundred five degrees (105 degrees) with one (1) functioning eye.

(d) (1) The office may, upon receiving satisfactory evidence of any violation of the restrictions of a license, suspend or revoke the license, but the licensees shall be entitled to a hearing as upon a suspension or revocation under this chapter.

(2) (A) Upon receiving a complaint from a prosecuting attorney, a city attorney, or a certified law enforcement officer, the office shall review the validity of any waiver of age restrictions based on need and any violations of restrictions placed on a license.

(B) The licensee is entitled to a hearing, which the complaining official may attend, to review the need of the waiver or any violations of the restrictions of the license.

(C) The office shall suspend or revoke the waiver if there is evidence that the need for the waiver has changed or is no longer valid or that the licensee violated any of the restrictions of the license.

(e) It is a misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted license issued to him or her.

(f) (1) The office shall have authority to issue a restricted driver's license, to be known as a "learner's license", to those persons under sixteen (16) years of age.

(2) The learner's license shall be issued only to an applicant with a valid instruction permit who is at least fourteen (14) years of age, who has remained free of a serious accident and conviction of a serious traffic violation in the previous six (6) months, and who meets all other licensing examinations requirements of this chapter.

(3) The driver with a learner's license shall operate the motor vehicle on the public streets and highways only when:

(A) All passengers in the vehicle are wearing their seat belts at all times; and

(B) The driver with a learner's license is being accompanied by a driver over twenty-one (21) years of age.

(4) (A) A driver with a learner's license shall not use a cellular telephone device or other interactive wireless communication device while operating a motor vehicle except for an emergency purpose.

(B) As used in this subdivision (f)(4), "emergency purpose" means the driver:

(i) Has reason to fear for his or her life, safety, or property;

(ii) Reasonably believes that a criminal act may be perpetrated against him or her, his or her property, another person, or another person's property; or

(iii) Is reporting:

(a) A fire;

(b) A traffic accident;

(c) A serious road hazard;

(d) A medical emergency;

(e) A hazardous materials emergency;

(f) Another driver who is recklessly, carelessly, or unsafely driving; or

(g) Another driver who appears to be driving under the influence of drugs or alcohol.

(C) This subdivision (f)(4) is not retroactive and applies only to a person who:

(i) Applies for a learner's license after the effective date of this act; and

(ii) Is issued a learner's license after the effective date of this act.

(g) (1) (A) The office shall have authority to issue to those persons under eighteen (18) years of age a restricted driver's license to be known as an "intermediate driver's license".

(B) The intermediate driver's license shall be issued only to an applicant with a valid instruction permit or a learner's license who is at least sixteen (16) years of age, who has remained free of a serious accident and conviction of a serious traffic violation for at least the previous six (6) months, and who meets all other licensing examination requirements of this chapter.

(C) The driver with an intermediate driver's license shall operate the motor vehicle on the public streets and highways only when all passengers in the vehicle are wearing their seat belts.

(D) (i) A driver with an intermediate driver's license shall not use a cellular telephone device or other interactive wireless communication device while operating a motor vehicle except for an emergency purpose.

(ii) As used in this subdivision (g)(1)(D), "emergency purpose" means the driver:

(a) Has reason to fear for his or her life, safety, or property;

(b) Reasonably believes that a criminal act may be perpetrated against him or her, his or her property, another person, or another person's property; or

(c) Is reporting:

(1) A fire;

(2) A traffic accident;

(3) A serious road hazard;

(4) A medical emergency;

(5) A hazardous materials emergency;

(6) Another driver who is recklessly, carelessly, or unsafely driving; or

(7) Another driver who appears to be driving under the influence of drugs or alcohol.

(E) (i) A driver with an intermediate driver's license shall not operate a motor vehicle on public streets or highways with more than one (1) unrelated minor passenger in the motor vehicle unless the driver is accompanied by a licensed driver who is twenty-one (21) years of age or older and who is occupying the front passenger seat of the motor vehicle.

(ii) As used in this section, "unrelated minor passenger" means a passenger who is under twenty-one (21) years of age and who is not:

(a) A sibling of the driver;

(b) A step-sibling of the driver; or

(c) A child who resides in the same household as the driver.

(F) A driver with an intermediate driver's license shall not operate a motor vehicle on public streets or highways between the hours of 11:00 p.m. -- 4:00 a.m. unless the driver is:

(i) Accompanied by a licensed driver who is twenty-one (21) years of age or older;

(ii) Driving to or from a school activity, church-related activity, or job; or

(iii) Driving because of an emergency.

(2) Subdivisions (g)(1)(D)-(F) are not retroactive and apply only to a person who:

(A) Applies for an intermediate license after the effective date of this act; and

(B) Is issued an intermediate license after the effective date of this act.

(h) [Repealed.]



§ 27-16-805 - Identification purposes only.

(a) (1) The Office of Driver Services may issue an identification card to those Arkansas residents five (5) years of age or older who are not licensed drivers.

(2) The fee for the card shall be five dollars ($5.00).

(b) (1) (A) For those persons under sixty (60) years of age, the card shall be valid for either four (4) years or two (2) years, depending on the person's age, and is renewable upon expiration.

(B) For persons fourteen (14) years of age and older, the card shall be valid for four (4) years from the date of issue.

(C) For persons five (5) to thirteen (13) years of age, the card shall be valid for two (2) years from the date of issue, and a parent, legal guardian, grandparent, or sibling over eighteen (18) years of age must accompany the applicant to the issuing location and sign the electronic application.

(2) Those persons who are sixty (60) years of age or older who qualify for this card shall be issued the card to be valid for the life of the holder.

(c) Each card shall contain:

(1) A color photograph of the applicant;

(2) A physical description;

(3) The birthdate;

(4) The address;

(5) The date of issue; and

(6) The expiration date.

(d) (1) Any person who applies for a card shall be required to show proof of identity.

(2) Refusal of an applicant to show proof shall result in denial of the application.



§ 27-16-806 - Duplicates or substitutes.

(a) In the event that an instruction permit or driver's license issued under the provisions of this act is lost or destroyed, the person to whom it was issued may obtain a duplicate or substitute upon payment of five dollars ($5.00) and upon furnishing proof satisfactory to the Office of Driver Services that the permit or license has been lost or destroyed.

(b) Moneys collected under the provisions of this section shall be deposited into the State Treasury into the Constitutional Officers Fund and the State Central Services Fund, and the net amount shall be credited to the Department of Finance and Administration to be used to help defray the cost of the color photograph driver license program, which shall be payable therefrom.

(c) In addition to the fee imposed in subsection (a), an additional fee of five dollars ($5.00) shall be collected and deposited into the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund.



§ 27-16-807 - Issuance to nonresident and military licensees.

(a) (1) A person sixteen (16) years of age or older who shall present to the Office of Driver Services, or an authorized agent thereof, a valid driver's license issued to the person by another state or by a branch of the armed services of the United States that is currently valid or that expired not more than thirty-one (31) days prior to the date presented shall be issued an Arkansas driver's license if he or she:

(A) Surrenders the license to the office;

(B) Pays the license fee prescribed in § 27-16-801(a);

(C) Pays the other fees required by § 27-16-801(e);

(D) Pays a transfer fee of five dollars ($5.00); and

(E) Is tested and passes the minimum requirements of the eyesight test prescribed in this chapter.

(2) A person sixteen (16) years of age or older who shall present to the office a driver's license issued to the person by another state or by a branch of the armed services of the United States that expired more than thirty-one (31) days prior to the date presented shall be issued an Arkansas driver's license if he or she:

(A) Is the spouse of a member of the military who was living outside of the United States due to a military duty assignment of the person's spouse when the license expired;

(B) Surrenders the license to the office;

(C) Pays the license fee prescribed in § 27-16-801(a);

(D) Pays the other fees required by § 27-16-801(e);

(E) Pays a transfer fee of five dollars ($5.00); and

(F) Is tested and passes the minimum requirements of the eyesight test prescribed in this chapter.

(b) The five dollar ($5.00) transfer fee is to be paid in lieu of the fees prescribed by § 27-16-801(a)(1)(C), but shall be collected and deposited in the same manner as prescribed by § 27-16-801(d).



§ 27-16-808 - Reinstatement charge.

(a) The Office of Driver Services shall charge a fee to be calculated as provided under subsection (c) of this section for reinstating a driver's license suspended because of a conviction for any violation or offense.

(b) All proceeds remitted to the office pursuant to the provisions of this section shall be deposited as follows:

(1) Twenty-five percent (25%) to the State Police Retirement Fund; and

(2) Seventy-five percent (75%) to the State Treasury as special revenues to the credit of the Department of Arkansas State Police Fund.

(c) (1) The reinstatement fee under this section shall be calculated by multiplying one hundred dollars ($100) by each separate occurrence of offenses under any other provision of the law resulting in:

(A) A court order directing the office to suspend the driving privileges of the person; or

(B) The office entering a suspension order.

(2) The fee under this section is supplemental to and in addition to any fee imposed under § 5-65-119, § 5-65-304, § 5-65-310, or § 27-16-508.

(3) As used in this section, "occurrence" means each separate calendar date when an offense or offenses take place.



§ 27-16-809 - Reciprocal recognition of foreign licenses.

The Department of Finance and Administration is authorized to enter into driver license agreements or other cooperative arrangements with foreign countries for the reciprocal recognition of drivers' licenses.



§ 27-16-811 - Exception to disclosing residence address -- Address confidentiality program.

(a) As used in this section, "licensee" means a person who is applying for, renewing, or requesting a change to his or her driver's license issued or to be issued under this chapter and who is:

(1) The victim of domestic violence; or

(2) The dependent of a victim of domestic violence.

(b) A licensee shall qualify for the exception for disclosing a residence address under this section if he or she:

(1) Presents a valid order of protection issued under the Domestic Abuse Act of 1991, § 9-15-101 et seq.;

(2) Presents an affidavit in which the licensee states that he or she:

(A) (i) Is a victim of domestic violence; or

(ii) Is the dependent of a victim of domestic violence; and

(B) (i) Fears further acts of domestic violence; or

(ii) Resides with the victim of domestic violence and fears further acts of domestic violence against his or her parent, custodian, or guardian; and

(3) Agrees to the terms of participation in the address confidentiality program.

(c) (1) A licensee who participates in the address confidentiality program under this section shall be issued a driver's license that discloses a post office box address in lieu of his or her residence address.

(2) (A) The licensee shall provide to the Department of Finance and Administration his or her residence address, which shall be kept on file with the department for as long as the licensee holds a license that displays a post office box in lieu of a residence address.

(B) The licensee shall update his or her residence address and post office box address with the department if a change occurs.

(3) (A) The department shall only disclose the residence address to a person who:

(i) Presents a compelling reason for access to the residence address in an affidavit;

(ii) Presents valid identification to the department; and

(iii) Is not a person against whom the order of protection has been entered or who is related by blood or marriage to the person against whom the order of protection has been entered.

(B) The department shall maintain a record of each and every person to whom the department discloses the residence address.

(C) The department shall provide written notice to the licensee that advises him or her of a disclosure to a third party.

(D) (i) The department shall accept complaints from the licensee if the licensee objects to the disclosure to a third party.

(ii) The department shall refer a complaint to the prosecuting attorney for prosecution for perjury or another offense relating to judicial or other official proceedings under § 5-53-101 et seq. related to a false compelling reason stated in an affidavit under subdivision (c)(3)(A)(i) of this section.

(d) The Director of the Department of Finance and Administration shall promulgate rules and forms to administer the address confidentiality program under this section.



§ 27-16-812 - Veteran designation.

(a) (1) A person may apply to the Office of Driver Services to obtain a veteran designation on a driver's license or identification card issued under this subchapter by providing:

(A) A United States Department of Defense discharge document, otherwise known as a DD Form 214, that shows a discharge status of "honorable" or "general under honorable conditions" that establishes the person's service in the armed forces of the United States; and

(B) Payment of the fee for the driver's license or identification card authorized under this chapter.

(2) If the person is seeking a duplicate or substitute driver's license with the veteran designation and his or her driver's license has not expired, the fee shall be as provided under § 27-16-806.

(b) The Office of Driver Services may:

(1) Determine the appropriate placement of the veteran designation on the driver's licenses and identification cards authorized under this section; and

(2) Promulgate the necessary rules for the administration of this section.



§ 27-16-813 - Medical exemption designation for seat belt use.

(a) (1) A person may apply to the Office of Driver Services to obtain a medical exemption designation for seat belt use on a driver's license or identification card issued under this subchapter by providing:

(A) Documentation from a physician as provided under § 27-37-702(b)(2); and

(B) Payment of the fee for the driver's license or identification card authorized under this chapter.

(2) If the person seeks a duplicate or substitute driver's license with the medical exemption designation and his or her driver's license has not expired, the fee shall be as provided under § 27-16-806.

(b) The Office of Driver Services may:

(1) Determine the appropriate placement of the medical exemption designation on a driver's license or identification card authorized under this section; and

(2) Promulgate the necessary rules for the administration of this section.

(c) This section does not require a person who has a medical condition that contraindicates the use of a seat belt under § 27-37-702(b)(2) to obtain a driver's license or identification card under this section with a medical exemption designation.



§ 27-16-814 - Living will designation.

(a) (1) A person may apply to the Office of Driver Services to obtain a living will designation on a driver's license or identification card issued under this subchapter by providing:

(A) A signed form stating that he or she has executed a living will; and

(B) Payment of the fee for the driver's license or identification card authorized under this chapter.

(2) If the person seeks a duplicate or substitute driver's license with the living will designation and his or her driver's license has not expired, the fee shall be as provided under § 27-16-806.

(b) The Office of Driver Services may:

(1) Determine the appropriate placement of the living will designation on a driver's license or identification card authorized under this section; and

(2) Promulgate the necessary rules for the administration of this section.

(c) This section does not require a person to have a living will or to have a living will designation on his or her driver's license.






Subchapter 9 - -- Expiration, Cancellation, Revocation, or Suspension

§ 27-16-901 - Expiration and renewal of licenses.

(a) (1) (A) Except for the intermediate driver's license and the learner's license, every driver's license shall expire at the end of the month in which it was issued four (4) years from its date of initial issuance unless the Commissioner of Motor Vehicles shall provide, by regulation, for some other staggered basis of expiration.

(B) A learner's license shall be issued for no more than a two-year period and shall expire upon the driver reaching sixteen (16) years of age. Any person sixteen (16) years of age may apply for an intermediate driver's license provided that his or her driving record is free of a serious accident and conviction of a serious traffic violation for the most recent six-month period.

(C) An intermediate driver's license shall be issued for no more than a two-year period and shall expire upon the driver reaching eighteen (18) years of age and may be renewed at that time as a regular driver's license for four (4) years, so long as the intermediate driver has been free of a serious accident and conviction of a serious traffic violation for at least twelve (12) months before arriving at his or her eighteenth birthday.

(2) (A) The commissioner shall have the authority, by regulation, to shorten or lengthen the term of any driver's license period, as necessary, to ensure that approximately twenty-five percent (25%) of the total valid licenses are renewable each fiscal year.

(B) (i) All drivers' licenses subject to change under this subsection shall also be subject to a pro rata adjustment of the license fee charged in § 27-16-801(a).

(ii) The adjustment of the fee shall be carried out in the manner determined by the commissioner by regulation.

(b) Every driver's license shall be renewable on or before its expiration upon completion of an application, payment of the fees designated in § 27-16-801, and passage of the eyesight test required in § 27-16-704 and shall be renewed without other examination, unless the commissioner has reason to believe that the licensee is no longer qualified to receive a license.



§ 27-16-902 - Extension of expiration date of servicemen's licenses.

(a) Any person who enters a branch of the armed services of the United States, and who is, at the time of entry into the armed services of the United States, duly licensed to drive by the State of Arkansas, may, on a form furnished by the Office of Driver Services, apply for an official extension of the expiration date of his or her driver's license without additional fee.

(b) (1) Any extension of expiration date applied for under the provisions of this section shall be acted upon by the office and shall be granted for a period not to exceed thirty (30) days after the applicant's first tour of duty, or release from active duty, whichever occurs first.

(2) The extension by the applicant may be denied by the office for good cause.

(c) The Director of the Office of Driver Services, upon approval of the Director of the Department of Finance and Administration, shall promulgate all rules and regulations necessary for compliance with this section.



§ 27-16-903 - Authority to cancel licenses.

(a) (1) (A) The Office of Driver Services is authorized to cancel any driver's license or identification card upon determining that:

(i) The licensee was not entitled to the issuance of the driver's license or identification card under this chapter;

(ii) The applicant failed to give the required or correct information in his or her application or committed any fraud in making the application; or

(iii) The licensee possessed, used, or created a forged, altered, or fraudulent driver's license.

(B) Upon cancellation of any such license, the office may additionally suspend or revoke any validly issued license of any licensee found in possession of an invalid license or who has caused or assisted in the issuance of an invalid license.

(2) The decision to suspend or revoke the original license of the licensee shall be made in accordance with the provisions of § 27-16-907.

(b) Upon cancellation, the licensee must surrender the license so cancelled.

(c) The office shall not grant an application for a new license to any driver if the driver's previous license was cancelled, suspended, or revoked as a result of a determination that the applicant committed any fraud in making the application until the expiration of one (1) year after the cancellation, suspension, or revocation.



§ 27-16-904 - Death of person signing minor's application.

(a) The Office of Driver Services, upon receipt of satisfactory evidence of the death of the person who signed the application of a minor for a license, shall cancel the license and shall not issue a new license until such time as a new application, duly signed and verified, is made as required by this act.

(b) This section shall not apply in the event the minor has attained eighteen (18) years of age.



§ 27-16-905 - Mandatory revocation for conviction of certain offenses.

The Office of Driver Services shall forthwith revoke the license of any driver upon receiving a record of the driver's conviction of any of the following offenses, when the conviction has become final:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Any felony in the commission of which a motor vehicle is used;

(3) Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another;

(4) Perjury or the making of a false affidavit or statement under oath to the office under this act or under any other law relating to the ownership or operation of motor vehicles; or

(5) Conviction, or forfeiture of bail not vacated, upon three (3) charges of reckless driving committed within a period of twelve (12) months.



§ 27-16-907 - Suspension or revocation of licenses.

(a) The Office of Driver Services may suspend the license of a driver for up to one (1) year upon a showing by its records or other sufficient evidence that the licensee is an habitual violator of the traffic laws.

(b) The office may suspend the license of a driver for one (1) year upon a showing by its records or other sufficient evidence that the licensee:

(1) Has been involved as a driver in an accident resulting in the death or personal injury of another or in serious property damage;

(2) Is an habitually reckless or negligent driver of a motor vehicle;

(3) Has permitted an unlawful or fraudulent use of the licensee's license;

(4) Has been convicted of an offense in another state that if committed in this state would be grounds for suspension;

(5) Is receiving any type of welfare, tax, or other benefit or exemption as a blind or nearly blind person, if the correctable vision of the person is less than 20/50 in at least one (1) eye or if the total visual field of the person is less than one hundred five degrees (105 degrees);

(6) Was found by the office or its agent to have committed fraud in making an application for a driver's license or identification card issued under § 27-16-805;

(7) Was found by the office or its agent to have used or attempted to use a driver's license or identification card issued under § 27-16-805 that was fraudulent, counterfeit, or altered; or

(8) Was found by the office or its agent to have used or attempted to use the driver's license or identification card of another person by representing it as the licensee's own license or identification card issued under § 27-16-805.

(c) The office may revoke the license of a driver upon a showing by its records or other sufficient evidence that the licensee:

(1) Has been convicted of an offense in another state that if committed in this state would be grounds for revocation; or

(2) (A) Is a person who is not lawfully present within the United States.

(B) The office shall not grant a new application for a license to a driver revoked under subdivision (c)(2)(A) of this section unless the driver demonstrates to the office that the driver is lawfully present within the United States.

(C) Notwithstanding the provisions of § 27-16-912, a driver whose license is revoked for failure to demonstrate legal presence may apply for a new license at any time during the year following revocation if the driver is able to demonstrate lawful presence at the time of the application for a new license.

(d) The office may secure from all state agencies involved the necessary information to comply with this section.

(e) (1) Upon the suspension or revocation of the license of a person under this section, the office shall notify the licensee in writing.

(2) Any licensee desiring a hearing shall notify the office in writing within twenty (20) days after receipt of the notice of suspension or revocation.

(3) (A) A hearing officer appointed by the Director of the Department of Finance and Administration shall schedule a hearing in an office of the Revenue Division of the Department of Finance and Administration designated by the director for such hearings.

(B) The hearing shall be in the office in the county of residence of the licensee unless the director and licensee agree to another location for the hearing or agree that the hearing shall be held by telephone conference call.

(4) Based upon the evidence presented at the hearing, the hearing officer shall modify, rescind, or affirm the suspension or revocation of the license.

(f) Hearings conducted by the office under this section shall not be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(g) The director may promulgate rules and regulations for the administration of this section.



§ 27-16-908 - Nonresidents also subject to suspension or revocation.

The privilege of driving a motor vehicle on the highways of this state given to a nonresident under this act shall be subject to suspension or revocation by the office in like manner and for like cause as a driver's license issued under this act may be suspended or revoked.



§ 27-16-909 - Suspension or revocation of license for inability to drive.

(a) (1) The Office of Driver Services, having good cause to believe that a licensed driver is incompetent or otherwise not qualified to be licensed, may, upon written notice of at least five (5) days to the licensee, require the licensee to submit to an initial evaluation by a hearing officer appointed by the Director of the Department of Finance and Administration in an office of the Revenue Division of the Department of Finance and Administration designated by the director.

(2) (A) Upon the conclusion of the initial evaluation, the hearing officer shall determine:

(i) That the initial evaluation does not support the suspension or revocation of the license and that the license shall remain in effect; or

(ii) That the driver must submit to a medical evaluation, a driving skills evaluation, or both a medical evaluation and a driving skills evaluation.

(B) If the hearing officer determines that the driver must submit to a medical evaluation, driving skills evaluation, or both a medical evaluation and a driving skills evaluation, the driver shall provide proof of completion of the evaluation or evaluations to the hearing officer within thirty (30) days of the initial evaluation.

(C) Refusal or neglect of the licensee to submit to, and provide proof of completion of, an evaluation required under this section is grounds for suspension or revocation of the licensee's license.

(b) Upon receipt by the office of evaluations required under subsection (a) of this section, the office may suspend or revoke the license of the person or may permit the person to retain his or her license or may issue a license subject to restrictions as permitted under § 27-16-804.

(c) (1) The office shall notify the licensee in writing of the suspension or revocation of the driver's license as authorized under this section.

(2) Any licensee desiring a hearing shall notify the office in writing within twenty (20) days after receipt of the notice of suspension or revocation.

(3) (A) A hearing officer appointed by the director shall schedule a hearing in an office of the revenue division designated by the director for hearings under this section.

(B) The hearing shall be in the office in the county of residence of the licensee unless the director and licensee agree to another location for the hearing or agree that the hearing shall be held by telephone conference call.

(4) Based upon the evidence presented at the hearing, the hearing officer shall modify, rescind, or affirm the suspension or revocation of the license.

(5) Hearings conducted by the office under this section are not subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(d) (1) The office shall not reinstate the license of a person suspended under this section unless the driver demonstrates to the office that the driver is competent to operate a motor vehicle.

(2) The office shall not grant an application for a new license to a driver whose license has been revoked under this section unless the driver demonstrates to the office that the driver is competent to operate a motor vehicle.

(e) The director may promulgate rules and regulations for the orderly and efficient administration of this section.



§ 27-16-910 - Effect of suspension or revocation.

Any resident or nonresident whose driver's license or right or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in this subchapter shall not operate a motor vehicle in this state under a license, permit, or registration certificate issued by any other jurisdiction or otherwise during the suspension or after the revocation until a new license is obtained when and as permitted under this act.



§ 27-16-911 - Surrender and return of license.

(a) The Office of Driver Services, upon suspending or revoking a license, shall require that the license shall be surrendered to and be retained by the office.

(b) At the end of the period of suspension, the license shall be returned to the licensee.



§ 27-16-912 - Application for new license following revocation.

Except as provided in § 27-16-907(c)(2)(C), the Office of Driver Services shall not grant a person's application for a new license until the expiration of one (1) year after the revocation of the person's license.



§ 27-16-913 - Right of appeal to court of record.

(a) (1) A person denied a license or whose license has been suspended, disqualified, or revoked by the Office of Driver Services, within thirty (30) days of receipt of the decision by the office to deny, suspend, disqualify, or revoke the license, may file a de novo petition of review in the Pulaski County Circuit Court or the circuit court in the county where the licensee or interested person resides.

(2) A copy of the decision of the office shall be attached to the petition.

(3) A copy of the petition shall be served upon the Director of the Department of Finance and Administration in accordance with the Arkansas Rules of Civil Procedure.

(4) A de novo petition to circuit court for review of a decision concerning a license under this section is not subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(b) The filing of a petition of review shall not operate as an automatic stay of the decision of the hearing officer.

(c) If a court issues an order staying the decision or placing the decision in abeyance, the court shall transmit a copy of the order to the office in the same manner that convictions and orders relating to driving records are sent to the office under § 27-16-302.

(d) (1) The circuit judge is vested with jurisdiction to determine whether the petitioner is entitled to a license or whether the decision of the hearing officer should be affirmed, modified, or reversed.

(2) At the hearing, the burden of proof is on the state, and the decision shall be based on a preponderance of the evidence.



§ 27-16-914 - Suspension of driver's license of minor.

Upon receipt of an order of denial of driving privileges under § 5-65-116 or § 5-64-710, the Department of Finance and Administration shall:

(1) Suspend the motor vehicle operator's license of the minor for twelve (12) months, or until the minor reaches eighteen (18) years of age, whichever is longer;

(2) In the event the minor's driver's license is under suspension by the department for another offense or other violations, the minor's driver's license shall be suspended an additional twelve (12) months, or until the minor reaches eighteen (18) years of age, whichever is longer; or

(3) If the minor has not been issued a driver's license, the issuance of a license shall be delayed for an additional twelve (12) months after the minor applies for a license, or until the minor reaches eighteen (18) years of age, whichever is longer.



§ 27-16-915 - Suspension for conviction of controlled substances offense.

(a) As used in this section, the term "drug offense" shall have the same meaning ascribed to that term as provided in § 5-64-710.

(b) (1) (A) Whenever a person pleads guilty, nolo contendere, or is found guilty of any criminal offense involving the illegal possession or use of controlled substances under § 5-64-101 et seq., or of any drug offense, in this state or any other state, the court having jurisdiction of such matter, including any federal court, shall prepare and transmit to the Department of Finance and Administration an order to suspend the driving privileges of the person for six (6) months, provided any such order regarding a person who is a holder of a commercial driver's license issued under § 27-23-101 et seq. or under the laws of any other state shall include the suspension of the driving privileges of that person to drive any commercial motor vehicle, as the term "commercial motor vehicle" is defined in § 27-23-103, or as similarly defined by the laws of any other state, for a period of one (1) year.

(B) Courts within the State of Arkansas shall prepare and transmit all such orders within twenty-four (24) hours after the plea or finding to the department.

(C) Courts outside Arkansas having jurisdiction over any such person holding driving privileges issued by the State of Arkansas shall prepare and transmit such orders pursuant to agreements or arrangements entered into between that state and the Director of the Department of Finance and Administration.

(D) Such arrangements or agreements may also provide for the forwarding by the department of orders issued by courts within this state to the state wherein any such person holds driving privileges issued by that state.

(2) For any such person holding driving privileges issued by the State of Arkansas, courts within the State of Arkansas in cases of extreme and unusual hardship may provide in an order for the issuance of a restricted driving permit to allow driving to and from a place of employment or to and from any scheduled sessions or meetings of support organizations, counseling, education, or treatment for persons who have addiction or abuse problems related to any substance or controlled substances.

(c) Upon receipt of an order of denial of driving privileges under this section, the department shall:

(1) Suspend the driver's license of the person for six (6) months;

(2) In the event the person's driver's license is under suspension by the department for another offense or other violations, the person's driver's license shall be suspended an additional six (6) months; or

(3) If the person has not been issued a driver's license, the issuance of a license by the department shall be delayed for an additional six (6) months after the person applies for a license.

(d) Upon receipt of an order of denial of driving privileges under this section, which order concerns a person who is a holder of a commercial driver's license issued under § 27-23-101 et seq., the department, in addition to any actions taken pursuant to subsection (c) of this section, shall:

(1) Suspend the commercial driver's license of the person for one (1) year;

(2) In the event the person's commercial driver's license is under suspension by the department for another offense or other violations, the person's commercial driver's license shall, in addition to any penalties provided by the laws of this state, be suspended an additional one (1) year; or

(3) If the person has not been issued a commercial driver's license, the issuance of such a license by the department shall be delayed for an additional one-year period after the person applies for a license.

(e) Nothing contained in subsection (d) of this section shall require the issuance or reissuance of any commercial driver's license to any person following any suspension who is otherwise ineligible pursuant to other laws of this state to obtain such issuance or reissuance.

(f) Penalties prescribed in this section shall be in addition to all other penalties prescribed by law for the offenses covered by this section.






Subchapter 10 - -- Special Provisions Regarding Chauffeurs [Repealed]



Subchapter 11 - -- Driver's License Security and Modernization Act

§ 27-16-1101 - Title.

This subchapter shall be known and may be cited as the "Driver's License Security and Modernization Act".



§ 27-16-1102 - Definitions.

As used in this subchapter:

(1) "Driver's license" means a motor vehicle operator's license, as defined in 49 U.S.C. § 30301, as in effect on February 1, 2005;

(2) "Identification card" means a personal identification card, as defined in 18 U.S.C. § 1028(d), as in effect on February 1, 2005, as issued by the State of Arkansas; and

(3) "State" means the State of Arkansas.



§ 27-16-1103 - Time limit for requirements to be met.

(a) The Office of Driver Services shall implement the changes required by this subchapter for all new driver's licenses issued or renewed on or after January 31, 2006.

(b) (1) Except as provided under subdivision (b)(2) and subsection (d) of this section, beginning four (4) years after August 12, 2005, a state agency may not accept for any purpose a driver's license or identification card that was not issued under the requirements of this subchapter.

(2) The limitation under subdivision (b)(1) of this section and other limitations under this subchapter shall not apply to members of the armed services of the United States or their dependents under § 27-16-807, § 27-16-902, or other law.

(c) On or before January 31, 2006, the office shall obtain certification that it is in compliance with any and all federal laws regarding driver's license security and modernization.

(d) The Department of Human Services may accept a driver's license or identification card that was not issued under the requirements of this subchapter for the sole purpose of establishing the identity of an individual applying for or receiving food stamps when no other documentary evidence is readily available for that purpose.



§ 27-16-1104 - Minimum document requirements.

To meet the requirements of this subchapter, the Office of Driver Services shall include at a minimum the following information and features on each driver's license and identification card that it issues to a person:

(1) The person's full legal name;

(2) The person's date of birth;

(3) The person's gender;

(4) The person's driver's license or identification card number;

(5) A digital photograph of the person;

(6) The person's address of residence;

(7) The person's signature;

(8) Physical security features designed to prevent tampering, counterfeiting, or duplication of the document for fraudulent purposes; and

(9) A common machine-readable technology with defined minimum data elements.



§ 27-16-1105 - Minimum issuance standards for driver's licenses.

(a) (1) Except as provided under subdivisions (a)(2) and (3), and (b)(1) of this section regarding the renewal, duplication, or reissuance of a driver's license or identification card, to meet the requirements of this section the Office of Driver Services shall require at a minimum presentation of the following information before issuing a driver's license or identification card to a person:

(A) A photo identity document, except that a nonphoto identity document is acceptable if it includes both the person's full legal name and date of birth;

(B) Documentation showing the person's date of birth;

(C) Proof of the person's social security account number or verification that the person is not eligible for a social security account number; and

(D) Evidence of legal status that includes valid documentary evidence that the person:

(i) Is a citizen of the United States;

(ii) Is an alien lawfully admitted for permanent or temporary residence in the United States;

(iii) Has conditional permanent resident status in the United States;

(iv) Has a valid, unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States;

(v) Has a pending or approved application for asylum in the United States;

(vi) Has entered into the United States in refugee status;

(vii) Has a pending or approved application for temporary protected status in the United States;

(viii) Has approved deferred action status; or

(ix) Has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States.

(2) (A) If ten (10) or more driver's licenses are issued with the same address of residence, the applicant shall present documentation that establishes the person's address of residence.

(B) The documentation requirements under subdivision (a)(2)(A) of this section shall include, but not be limited to:

(i) A lease;

(ii) A mortgage statement; or

(iii) A utility bill.

(3) (A) (i) The office may establish by rule a written and defined exceptions process for a person who is unable to present all the necessary documents for a driver's license or identification card and who must rely upon alternate documents.

(ii) The office shall accept alternate documents only to establish identity or date of birth of the person.

(B) A person wishing to obtain a driver's license or identification card using alternate documents shall demonstrate to the office that the person is relying on alternate documents due to reasons beyond the person's control.

(C) (i) The office shall determine whether the alternate documents presented possess reasonable indications of reliability.

(ii) The alternate documents are subject to reasonable verification by the office.

(b) (1) For purposes of subsection (a) of this section and except as provided in subdivision (b)(2) of this section, the office shall presume that any driver's license or identification card for which an application has been made for renewal, duplication, or reissuance has been issued in accordance with the provisions of subsection (a) of this section if at the time the application was made the driver's license or identification card had not been cancelled, suspended, or revoked.

(2) Subdivision (b)(1) of this section shall not apply to a renewal, duplication, or reissuance of a driver's license or identification card if the office is notified by a local, state, or federal government agency that the person seeking such renewal, duplication, or reissuance is neither a citizen of the United States nor legally in the United States.

(c) To meet the requirements of this section, the office shall implement the following procedures:

(1) The office shall not accept any foreign document other than an official passport to satisfy a requirement of subsection (a) or (b) of this section; and

(2) No later than January 31, 2006, the Director of the Department of Finance and Administration shall enter into a memorandum of understanding with the United States Secretary of Homeland Security to routinely utilize the automated system known as the Verification Information System database of the Systematic Alien Verification for Entitlements Program, as provided by section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, to verify the legal presence status of a person other than a United States citizen applying for a driver's license or identification card.



§ 27-16-1106 - Additional requirements.

To meet the requirements of this section regarding the issuance of driver's licenses and identification cards, the Director of the Department of Finance and Administration shall:

(1) Retain for a minimum of five (5) years paper copies or images of source documents presented;

(2) Subject each person applying for a driver's license or identification card to mandatory digital facial image capture;

(3) (A) Confirm with the United States Social Security Administration a social security account number presented by a person using the full social security account number.

(B) In the event that a social security account number is already registered to or associated with another person to whom the Office of Driver Services has issued a driver's license or identification card, the office shall resolve the discrepancy and take appropriate action;

(4) Refuse to issue a driver's license or identification card to a person holding a driver's license issued by another state without retaining the license issued by another state;

(5) Ensure the physical security of locations where driver's licenses and identification cards are produced and the security of document materials and papers from which driver's licenses and identification cards are produced;

(6) Subject all persons authorized to manufacture or produce driver's licenses and identification cards to appropriate security clearance requirements to include, but not be limited to, criminal background checks; and

(7) Establish fraudulent document recognition training programs for the employees of the office who are engaged in the issuance of driver's licenses and identification cards.



§ 27-16-1107 - Linking of databases.

(a) The Director of the Department of Finance and Administration shall ensure that the State of Arkansas is eligible to receive any grant or other type of financial assistance made available under federal law regarding driver's license security and modernization.

(b) The director shall implement and oversee a motor vehicle database that contains at a minimum the following information:

(1) All data fields printed on driver's licenses and identification cards issued by the Office of Driver Services; and

(2) Motor vehicle driver's histories, including motor vehicle violations, suspensions, and points on licenses.



§ 27-16-1108 - Rules.

The Director of the Department of Finance and Administration shall promulgate rules to implement and administer this subchapter.



§ 27-16-1109 - Applicability to Medicaid identification cards.

No provision of this subchapter shall apply to the issuance or production of Medicaid identification cards by either the Department of Human Services or the Office of Driver Services.



§ 27-16-1110 - Findings -- Purpose of §§ 27-16-1111 and 27-16-1112.

(a) The General Assembly finds that:

(1) Currently, driver's licenses and identification cards are valid for a standard statutory period of time;

(2) An applicant for the issuance or renewal of a driver's license or identification card who is not a citizen of the United States may obtain a driver's license or identification card that is valid for a period that exceeds his or her authorization to be lawfully present in the United States;

(3) The federal government, specifically the United States Immigration and Customs Enforcement, an agency of the Department of Homeland Security, has authority over immigration matters and makes determinations on the length of time that a person who is not a citizen of the United States can remain in the United States; and

(4) A driver's license or identification card that is valid for a period that exceeds the time prescribed by the United States Immigration and Customs Enforcement, an agency of the Department of Homeland Security, can be used to circumvent federal law and cause confusion on the status of the individual to whom it is issued.

(b) The purpose of §§ 27-16-1111 and 27-16-1112 is to ensure that driver's licenses and identification cards issued by the state are not used to circumvent federal immigration laws or federal authority on immigration matters by preventing an applicant for the issuance or renewal of a driver's license or identification card from obtaining an identity document issued by the state that is valid for a period that exceeds the applicant's authorization to be lawfully present in the United States.



§ 27-16-1111 - Expiration of driver's license when the applicant is not a United States citizen.

(a) If an applicant for a driver's license under this chapter is not a citizen of the United States as provided under § 27-16-1105(a)(1)(D)(ii)-(ix), the expiration date of the driver's license shall be the shortest of:

(1) The period provided for under § 27-16-901(a)(1)(A);

(2) The date shown on the applicant's United States Immigration and Customs Enforcement of the Department of Homeland Security document I-94; or

(3) The last date the applicant may be present in the United States under federal immigration laws, as verified by the Division of Immigration and Customs Enforcement of the Department of Homeland Security.

(b) The Office of Driver Services may renew the driver's license only if it is demonstrated that the applicant's continued presence in the United States is authorized under federal law.



§ 27-16-1112 - Expiration of identification card when the applicant is not a United States citizen.

(a) If an applicant for an identification card under this chapter is not a citizen of the United States as provided under § 27-16-1105(a)(1)(D)(ii)-(ix), the expiration date of the identification card shall be the shortest of:

(1) The period provided for under § 27-16-805(b);

(2) The date shown on the applicant's United States Immigration and Customs Enforcement of the Department of Homeland Security document I-94; or

(3) The last date the applicant may be present in the United States under federal immigration laws, as verified by the United States Immigration and Customs Enforcement of the Department of Homeland Security.

(b) The Office of Driver Services may renew the card only if it is demonstrated that the applicant's continued presence in the United States is authorized under federal law.

(c) This section shall not limit the Office of Driver Services from issuing an identification card valid for the life of the applicant if he or she is sixty (60) years of age or older as provided under § 27-16-805(b)(2).






Subchapter 12 - -- Arkansas Voluntary Enhanced Security Driver's License and Identification Card Act

§ 27-16-1201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Voluntary Enhanced Security Driver's License and Identification Card Act".



§ 27-16-1202 - Purpose.

The purpose of this subchapter is:

(a) To ensure that as an alternative to a driver's license or identification card otherwise issued under Title 27 of the Arkansas Code, Arkansas citizens may have the option of obtaining a driver's license or identification card with additional security features for enhanced identification purposes; and

(b) To ensure that holders of standard driver's licenses and identification cards otherwise issued under this chapter continue to enjoy all rights and privileges to which they are currently entitled under Arkansas law.



§ 27-16-1203 - Definitions.

As used in this subchapter:

(1) "Department" means the Department of Finance and Administration;

(2) "Director" means the Director of the Department of Finance and Administration;

(3) "Voluntary enhanced security commercial driver's license" means a commercial motor vehicle operator's license issued under this subchapter;

(4) "Voluntary enhanced security driver's license" means a motor vehicle operator's license issued under this subchapter; and

(5) "Voluntary enhanced security identification card" means a personal identification card described in this subchapter.



§ 27-16-1204 - System development.

(a) Notwithstanding any other provision of law, the Director of the Department of Finance and Administration may perform any system development necessary to implement the requirements of this subchapter.

(b) As used in this section, "system development" includes without limitation the following:

(1) Acquisition of equipment and information technology systems and services;

(2) Modification, conversion, or upgrade of the Department of Finance and Administration's existing databases, equipment, and information technology systems;

(3) Establishment of electronic connectivity with any other state's motor vehicle department, federal agency, association, or business;

(4) Creation of a new design for driver's licenses, driver permits, and identification cards that will meet the minimum content, design, and security standards required by this subchapter;

(5) Collection, management, and retention of personal information and identity documents; and

(6) Development and implementation of a comprehensive security plan to ensure the security and integrity of the department's:

(A) Employees;

(B) Facilities;

(C) Storage systems;

(D) Production of:

(i) Driver's licenses;

(ii) Driver permits; and

(iii) Identification cards; and

(E) Collection and retention of personal information and identity documents.



§ 27-16-1205 - Application of statutory provisions governing driver's licenses and identification cards.

(a) (1) In addition to the requirements of this subchapter, the issuance, renewal, and use of a voluntary enhanced security driver's license shall be subject to the requirements and fees for obtaining, renewing, and using a driver's license otherwise issued under this Title 27 of the Arkansas Code.

(2) A voluntary enhanced security driver's license issued under this subchapter may be used for all state purposes authorized for driver's licenses otherwise issued under this Title 27 of the Arkansas Code.

(b) (1) In addition to the requirements of this subchapter, the issuance, renewal, and use of a voluntary enhanced security identification card shall be subject to the requirements and fees for obtaining, renewing, and using a identification card otherwise issued under this Title 27 of the Arkansas Code.

(2) A voluntary enhanced security identification card issued under this subchapter may be used for all state purposes authorized for identification cards otherwise issued under this Title 27 of the Arkansas Code.

(c) (1) In addition to the requirements of this subchapter, the issuance, renewal, and use of a voluntary enhanced security commercial driver's license shall be subject to the requirements and fees for obtaining, renewing, and using a driver's license and identification card otherwise issued under this Title 27 of the Arkansas Code.

(2) A voluntary enhanced security commercial driver's license issued under this subchapter may be used for all state purposes authorized for commercial driver's licenses otherwise issued under this Title 27 of the Arkansas Code.

(d) A voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card issued under this subchapter is subject to this Title 27 or Title 5 of the Arkansas Code concerning the suspension, revocation, and reinstatement of other driver's licenses, commercial driver's licenses, or identification cards.

(e) In addition to the requirements of this subchapter, a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card issued under this subchapter shall be subject to all provisions of the Driver's License Security and Modernization Act, § 27-16-1101 et seq.

(f) If another provision of Arkansas law conflicts with the provisions of this subchapter, the provisions of this subchapter shall control.



§ 27-16-1206 - Application for voluntary enhanced security driver's license or identification card.

(a) As an alternative to applying for the standard driver's license, commercial driver's license, or identification card under other subchapters of this chapter, a person may apply for a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card under this subchapter.

(b) The Office of Driver Services of the Department of Finance and Administration shall not include an electronic chip or any type of radio frequency identification (RFID) tag or chip in any driver's license or identification card or enhanced security driver's license or identification card issued by the Department of Finance and Administration.

(c) The office shall not collect the following biometric data from applicants for any driver's license, identification card, enhanced security driver's license, or enhanced security identification card issued by the department:

(1) Voice data used to compare live speech;

(2) Iris recognition data such as iris scans, texture patterns, or retinal scans;

(3) Keystroke dynamics that measure pressure applied to key pads;

(4) Hand geometry that measures hand characteristics, including the shape and length of fingers in three (3) dimensions; and

(5) Deoxyribonucleic acid (DNA) or ribonucleic acid (RNA).



§ 27-16-1207 - Issuance standards -- Proof of physical address.

In addition to the information required under § 27-16-1105, an applicant for a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card under this subchapter must present two (2) of the following documents upon application or renewal that show the name and physical residential address of the applicant:

(1) (A) Utility bill.

(B) Current lease or rental agreement.

(C) Bank statement.

(D) Mortgage statement.

(E) Telephone bill.

(F) Current insurance policy.

(G) State or federal tax return that is less than one (1) year old.

(H) On a formal letterhead, a letter from a bank manager, medical practitioner, accountant, or attorney that states that he or she has known the applicant for three (3) years and that confirms the applicant's physical residential address.

(I) Payslip or salary advice;

(2) Any of the above documents described in subdivisions (a)(1) of this section that contains the name of the spouse of the applicant, together with a certified copy of the applicant's marriage license or marriage certificate; or

(3) (A) Any other documentation the Director of the Department of Finance and Administration determines to be adequate proof of physical address.

(B) The documentation furnished under subdivisions (a)(1) of this section must be less than six (6) months old unless otherwise specified under subsection (a) of this section.

(C) An Arkansas post office box address is not sufficient proof of physical address for purposes of this section.

(D) The director may require additional proof of physical address if the director questions the validity or authenticity of the proof of physical address submitted by the applicant.



§ 27-16-1208 - Evidence of lawful status.

The Director of the Department of Finance and Administration shall require before issuing a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card valid documentary evidence that the applicant:

(1) Is a citizen or national of the United States;

(2) Is an alien lawfully admitted for permanent or temporary residence in the United States;

(3) Has conditional permanent resident status in the United States;

(4) Has an approved application for asylum in the United States or has entered into the United States in refugee status;

(5) Has a valid, unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States;

(6) Has a pending application for asylum in the United States;

(7) Has a pending or approved application for temporary protected status in the United States;

(8) Has approved deferred action status; or

(9) Has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States.



§ 27-16-1209 - Expiration and renewal of voluntary enhanced security driver's licenses and identification cards.

(a) A voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, and voluntary enhanced security identification card issued to a United States citizen or United States national under this subchapter shall expire at the time provided for other driver's licenses, commercial driver's licenses, and identification cards issued under this Title 27 of the Arkansas Code.

(b) (1) Every voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card issued to an applicant other than a United States citizen or United States national shall expire on the date indicated in subsection (b)(2) of this section if the applicant provides valid documentary evidence of legal status that the person:

(A) Is an alien lawfully admitted for permanent or temporary residence in the United States;

(B) Has conditional permanent resident status in the United States;

(C) Has a valid, unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States;

(D) Has a pending or approved application for asylum in the United States;

(E) Has entered into the United States in refugee status;

(F) Has a pending or approved application for temporary protected status in the United States;

(G) Has approved deferred action status; or

(H) Has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States.

(2) (A) If the applicant for issuance or renewal of a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card provides valid documentary evidence of legal status with no expiration date, the driver's license or identification card issued shall expire on the end of the month in which the driver's license or identification card was issued one (1) year from its date of initial issuance.

(B) If the applicant for issuance or renewal of a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card provides valid documentary evidence of legal status containing an expiration date, the driver's license or identification card issued shall expire on the earlier to occur of the following:

(i) The date of expiration indicated on the person's valid documentary evidence of legal status; or

(ii) The expiration date listed in subdivisions (b)(1) or (b)(2)(A) of this section.

(3) The Office of Driver Services of the Department of Finance and Administration shall verify the legal presence of an applicant for renewal of a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card of a person included in subdivisions (b)(1) or (b)(2)(A) of this section by utilizing the automated system known as the Verification Information System database of the Systematic Alien Verification for Entitlements Program, as provided by section 404 of the Illegal Immigration Reform and Immigration Responsibility Act of 1996.

(c) A voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card issued under this section must be renewed at the end of the period specified in subsections (a) and (b) of this section and, to the extent applicable, other renewal provisions in this chapter.

(d) The Director of the Department of Finance and Administration may by rule shorten or lengthen the term of any driver's license or identification card period under this section, as necessary, to ensure that approximately twenty-five percent (25%) of the total valid licenses are renewable each fiscal year.



§ 27-16-1210 - Enhanced security card issuance and renewal fees.

(a) The fee for the initial issuance of a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card under this subchapter is the same as the fee for initial issuance of other driver's licenses, commercial driver's licenses, and identification cards listed in this Title 27 of the Arkansas Code.

(b) The fee for the renewal of a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card under § 27-16-1209(a) is the same as the fee for renewal of other driver's licenses, commercial driver's licenses, and identification cards listed in this Title 27 of the Arkansas Code.

(c) The fee for the renewal of a voluntary enhanced security driver's license, voluntary enhanced security commercial driver's license, or voluntary enhanced security identification card under § 27-16-1209(b) is the same as the fee for renewal of other driver's licenses, commercial driver's licenses, and identification cards listed in this chapter, subject to a pro rata reduction in the renewal fee for any shortened renewal period under § 27-16-1209(b).

(d) The renewal fee for a license or identification card that expires as provided in § 27-16-1209(b)(2) is an amount calculated by multiplying the amount of a renewal fee whose term is not shortened by a fraction whose numerator is the number of months for which the renewal license or identification card is issued and whose denominator is the number of months that would have applied had the renewal time not been shortened.



§ 27-16-1211 - Authority to promulgate rules.

The Director of the Department of Finance and Administration may promulgate any necessary rules to carry out this subchapter, subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 27-16-1212 - Implementation date.

(a) This subchapter shall be effective and shall be implemented only if the Director of the Department of Finance and Administration:

(1) Determines that the voluntary enhanced identification and security features under this subchapter are necessary to ensure secure commerce and travel by Arkansas citizens within and throughout the State of Arkansas, the United States, and abroad;

(2) Determines that Congress has not repealed the federal REAL ID Act of 2005, 49 U.S.C. § 30301 note (Pub. L. 109-13 of 2005); and

(3) Promulgates a rule specifying the date of implementation of this subchapter.



§ 27-16-1213 - Expiration.

(a) This subchapter expires on June 30, 2013, or on the date Congress repeals the federal REAL ID Act of 2005, 49 U.S.C. § 30301 note (Pub. L. 109-13 of 2005), whichever date is earlier.

(b) The Office of Motor Vehicle shall not issue or renew an enhanced security driver's license, enhanced security commercial driver's license, or enhanced security identification card after the expiration of this subchapter.

(c) An enhanced security driver's license, enhanced security commercial driver's license, or enhanced security identification card issued before the expiration date of this subchapter and that the normal expiration date falls after the expiration date of this subchapter shall remain valid for the full duration of the license period.









Chapter 17 - Driver License Compact

§ 27-17-101 - Adoption.

The Driver License Compact is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE I Findings and Declaration of Policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with the state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances, and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II Definitions

As used in this compact:

(a) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance, or administrative rule or regulation, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond, or other security; and shall include any special findings made in connection therewith.

ARTICLE IV Effect of Conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation, or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct has occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

ARTICLE V Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of, a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one (1) year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI Applicability of Other Laws

Except as expressly required by the provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a non-party state.

ARTICLE VII Compact Administrator and Interchange of Information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII Entry Into Force and Withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six (6) months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 27-17-102 - Licensing authority.

(a) As used in the compact, the term "licensing authority," with reference to this state, shall mean the Office of Driver Services of the Department of Finance and Administration.

(b) The office shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV, and V of the compact.



§ 27-17-103 - Executive head.

As used in the compact, with reference to this state, the term "executive head" shall mean the Governor.



§ 27-17-104 - Compensation of administrator.

The compact administrator provided for in Article VII of the compact shall not be entitled to any additional compensation on account of his service as such administrator but shall be entitled to expenses incurred in connection with his duties and responsibilities as the administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.



§ 27-17-105 - Report of actions concerning drivers' licenses.

Any court or other agency of this state, or a subdivision thereof, which has jurisdiction to take any action suspending, revoking, or otherwise limiting a license to drive, shall report any such action and the adjudication upon which it is based to the Office of Driver Services of the Department of Finance and Administration within ten (10) days on forms furnished by the office.



§ 27-17-106 - Incorporation of similar statutes.

Subdivisions (1), (2), (3), and (5) of § 27-16-905 are substantially similar to the offenses described under Article IV, paragraphs 1, 2, 3, and 4, of this compact. In addition, subdivision (4) of § 27-16-905, regarding perjury or the making of a false affidavit or statement under oath to the Office of Driver Services, is also incorporated in and made a part of this compact.






Chapter 18 - Driver Education Program

§ 27-18-101 - Establishment.

(a) (1) The Arkansas State Police Commission is authorized to establish a program of driver education for training, retraining, and testing of motor vehicle drivers and applicants for motor vehicle drivers' licenses.

(2) In connection therewith, the commission shall promulgate reasonable rules and regulations, not inconsistent with law, for furthering the driver education program as authorized by this chapter.

(b) The driver education program, as established by the commission, shall be made available primarily to the various high schools of the state for the purposes set out by this chapter and secondarily for adults and nonschool participants for the same purposes.



§ 27-18-102 - Interagency cooperation.

All agencies, boards, commissions, and schools supported from public or private funds are directed to cooperate and lend whatever assistance as may be required for establishing a driver education program under the auspices of the Arkansas State Police Commission.



§ 27-18-103 - Inclusion of conservation and maintenance materials.

(a) The Department of Arkansas State Police or any other agency of the state charged with the responsibility of administering a driver training and testing program shall include in any printed driver education materials prepared and distributed by the agency a section on fuel conservation and automobile care and maintenance.

(b) The conservation section of the driver training and education manual shall include guidelines for obtaining the greatest fuel economy from motor vehicles, the proper care and maintenance of the body, engine, transmission, tires, brakes, and other mechanical equipment, and such other information as the agency deems appropriate to better prepare a prospective vehicle driver or owner to operate the vehicle efficiently as well as safely.



§ 27-18-104 - Funding.

The costs of operating and maintaining the driver education course as authorized in this chapter shall be payable from the current appropriations and funds available to the Arkansas State Police Commission for its operation and maintenance, including such special revenues as collected and deposited under the provisions of this chapter.



§ 27-18-105 - Limitation on contracts and other obligations.

(a) No contracts may be awarded or obligations otherwise incurred in relation to the program described in this chapter in excess of the State Treasury funds actually available as provided by law.

(b) The Arkansas State Police Commission shall have the power to accept and use grants and donations, and to use its unobligated cash income or other funds available to it, for the purpose of supplementing the State Treasury funds for financing the entire cost of the program.



§ 27-18-106 - Fees.

(a) (1) For any of the purposes set out in § 27-18-101, the Arkansas State Police Commission is authorized to charge a fee of five dollars ($5.00) for any student of:

(A) An accredited high school;

(B) A state or privately supported college, university, or junior college; and

(C) Any vocational-technical training school engaging in the driver education course.

(2) The commission is further authorized to charge a fee of ten dollars ($10.00) for any other person engaging in the driver education course for the purposes set out in § 27-18-101.

(3) Upon determination that a student or qualified prospective student of the driver education course is unable to pay the fee authorized by this section, the commission shall waive the fee, as it is the purpose and intent of this chapter to provide driver education for the citizens of Arkansas.

(b) Such fees as are collected shall be remitted monthly by the commission to the State Treasury, there to be deposited as special revenues to the credit of the Department of Arkansas State Police Fund, to be used for the operation and maintenance of the commission.



§ 27-18-107 - Instruction as to removal of vehicle from roadway.

The Department of Education and the Department of Arkansas State Police shall include instruction within the Department of Education Driver Education and Training Program and the Driver's Manual of the Department of Arkansas State Police concerning the times when a driver involved in an accident must remove his or her vehicle from the roadway. The Department of Arkansas State Police shall include the subject on the examination for a driver's license.



§ 27-18-108 - Instruction manual.

The driver's instruction manual of the Department of Arkansas State Police issued to persons who are preparing to take a driver's license examination shall include information on driver and highway safety matters, including:

(1) The effects of the consumption of beverage alcohol products and the use of illegal drugs, prescription drugs, and nonprescription drugs on the ability of a person to operate a motor vehicle;

(2) The hazards of driving while under the influence;

(3) The penalties for driving while under the influence;

(4) The effect and hazards of discarding litter upon or along the public highways of Arkansas and the penalties for violations of the Litter Control Act, § 8-6-401 et seq.; and

(5) The effects and hazards of unsafe driving through highway work zones and the penalties for violations for driving unsafely through highway work zones.



§ 27-18-109 - Driver's instruction manual.

(a) The driver's instruction manual issued by the Department of Arkansas State Police shall include information related to organ and tissue donation education.

(b) The Department of Arkansas State Police may coordinate with the Department of Health and the Arkansas Regional Organ Recovery Agency in developing information to include in the manual.

(c) Information regarding organ donation education shall be included in the manual in the first reprinting and subsequent reprintings of the manual following passage of this section, § 6-16-501, and § 21-4-215.



§ 27-18-110 - Instruction on accessible parking for persons with disabilities.

(a) The driver's instruction manual issued by the Department of Arkansas State Police shall include information related to accessible parking for a person with a disability, including without limitation:

(1) The importance of accessible parking for a person with a disability; and

(2) The penalties for the unauthorized use of parking designated for the exclusive use of a person with a disability.

(b) The department may coordinate with the Arkansas Governor's Commission on People with Disabilities in developing information to include in the manual.






Chapter 19 - Motor Vehicle Safety Responsibility Act

Subchapter 1 - -- General Provisions

§ 27-19-101 - Title.

This chapter may be cited as the "Motor Vehicle Safety Responsibility Act".



§ 27-19-102 - Construction.

(a) This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

(b) Subchapter and section headings contained in this chapter shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any subchapter or section of this chapter.



§ 27-19-103 - Civil actions not precluded.

Nothing in this chapter shall be construed as preventing the plaintiff in any civil action from relying for relief upon the other processes provided by law.



§ 27-19-104 - Provisions deemed supplemental.

This chapter shall in no respect be considered as a repeal of the state motor vehicle laws but shall be construed as supplemental thereto.



§ 27-19-105 - Nonapplicable to vehicles insured under other laws.

Except for §§ 27-19-501, 27-19-503, and 27-19-718, this chapter shall not apply with respect to any vehicle which is subject to the requirements of laws of this state requiring insurance or other security on motor vehicles.



§ 27-19-106 - Assigned risk plans.

(a) (1) After consultation with the insurance companies authorized to issue automobile liability policies or automobile physical damage policies in this state, the Insurance Commissioner shall approve a reasonable plan, fair to the insurers and equitable to their policyholders, for the apportionment among such companies of applicants for policies of automobile liability or automobile physical damage, who are in good faith entitled to but are unable to procure such policy or policies through ordinary methods.

(2) The commissioner may also include within such plan and require the insurance companies to provide those applicants referred to in this section with policies affording additional coverage for medical benefits up to five hundred dollars ($500) per occupant and uninsured motorist coverage in amounts as the commissioner may by plan prescribe, so as to afford a comprehensive minimum package of insurance coverage.

(3) When any such plan has been approved, all the insurance companies shall subscribe thereto and participate therein.

(b) (1) (A) Any applicant for such policy, any person insured under any such plan, and any insurance company affected, may appeal to the commissioner from any ruling or decision of the manager or committee designated to operate the plan.

(B) At the conclusion, the plan shall prepare a memorandum of decision and a written transcript of its proceedings and deliberations as to the applicant, insured or insurer.

(C) Upon any subsequent appeal to the commissioner, he or she shall be furnished the written transcript of the proceedings before the plan and the written memorandum of decision.

(D) The commissioner shall, within thirty (30) days after submission of the transcript and memorandum of decision, render his or her decision on the appeal, which decision shall be based on the transcript and memorandum of decision submitted.

(E) The commissioner shall promptly notify the plan and the appellant applicant, insured or insurer, in writing of his or her decision on appeal.

(2) (A) Any order or act of the commissioner under the provisions of this section shall be subject to review by appeal to the Pulaski County Circuit Court at the instance of any party in interest.

(B) The court shall determine whether the filing of the appeal shall operate as a stay of any order or act of the commissioner, and the court shall summarily hear the matter.

(C) The court may, in disposing of the issue before it, modify, affirm, or reverse the order or act of the commissioner in whole or in part.

(c) In the courts of this state, the plan may sue and be sued in its own name.



§ 27-19-107 - Self-insurers.

(a) Any religious denomination which has more than twenty-five (25) members who own motor vehicles registered in this state and which prohibits its members from purchasing insurance of any form as being contrary to its religious tenets, or any person in whose name more than twenty-five (25) vehicles are registered in this state or any political subdivision or municipality of this state, individually or collectively, may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the Office of Motor Vehicle as provided in subsection (b) of this section.

(b) (1) The office may, in its discretion, upon the application of the religious denomination, person, political subdivision, or municipality, individually or collectively, issue a certificate of self-insurance when it is satisfied that the religious denomination, person, political subdivision, or municipality is possessed and will continue to be possessed of ability to pay judgments against them.

(2) The certificate may be issued authorizing a religious denomination, person, political subdivision, or municipality, individually or collectively, to act as a self-insurer for either property damage or bodily injury, or both.

(c) (1) Upon not less than five (5) days' notice and a hearing pursuant to such notice, the office may, upon reasonable grounds, cancel a certificate of self-insurance.

(2) Failure to pay any judgment within thirty (30) days after the judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.






Subchapter 2 - -- Definitions

§ 27-19-201 - Definitions generally.

As used in this chapter, the words and phrases defined in this subchapter shall have the meanings respectively ascribed to them, unless the context otherwise requires.



§ 27-19-202 - Commissioner.

"Commissioner" means the Director of the Department of Finance and Administration acting in his capacity as Commissioner of Motor Vehicles of this state.



§ 27-19-203 - Chauffeur.

"Chauffeur" means every person who is employed for the principal purpose of operating a motor vehicle and every person who drives a motor vehicle while in use as a public or common carrier of persons or property except a person who operates a motor vehicle as a public or common carrier of persons over a regular route on a fixed schedule within the limits of any city or town or over a regular route on a fixed schedule between cities and towns where the boundaries between them are not more distant than five (5) miles.



§ 27-19-204 - Driver.

"Driver" means every person who drives or is in actual physical control of a vehicle.



§ 27-19-205 - License.

"License" means any operator's or chauffeur's license or any other license or permit to operate a motor vehicle issued under the laws of this state, including:

(1) Any temporary license or instruction permit;

(2) The privilege of any person to drive a motor vehicle whether or not the person holds a valid license; and

(3) Any nonresident's operating privilege as defined in § 27-19-208.



§ 27-19-206 - Motor vehicle.

"Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.



§ 27-19-207 - Nonresident.

"Nonresident" means every person who is not a resident of this state.



§ 27-19-208 - Nonresident's operating privilege.

"Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by the person of a motor vehicle or the use of a vehicle owned by the person, in this state.



§ 27-19-209 - Office.

"Office" means the Office of Driver Services of this state.



§ 27-19-210 - Operator.

"Operator" means every person other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.



§ 27-19-211 - Owner.

"Owner" means a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter.



§ 27-19-212 - Person.

"Person" means every natural person, firm, copartnership, association, corporation, or any political subdivision of the State of Arkansas, individually or collectively, which shall include all counties, municipal corporations, public transit authorities, school districts, special improvement districts, and any other political subdivision.



§ 27-19-213 - Registration.

"Registration" means the registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of vehicles.



§ 27-19-214 - Vehicle.

"Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks.






Subchapter 3 - -- Penalties and Administrative Sanctions

§ 27-19-301 - Penalty generally.

Any person who shall violate any provision of this chapter for which no penalty is otherwise provided shall be fined not more than five hundred dollars ($500) or imprisoned not more than ninety (90) days, or both.



§ 27-19-302 - Penalty for failure to report accident.

Failure to report a motor vehicle accident or to furnish additional information as required under §§ 27-19-501, 27-19-507, and 27-19-509, shall be punished by a fine not in excess of one hundred dollars ($100).



§ 27-19-303 - Penalty for erroneous report or forgery.

Any person who gives information required in a report or otherwise required for such purpose knowing or having reason to believe that the information is false or who shall forge, or, without authority, sign any evidence of proof of financial responsibility for the future or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one (1) year, or both.



§ 27-19-304 - Penalty for operating motor vehicle when license or registration suspended or revoked.

Any person whose license or registration has been suspended or revoked under this chapter and who, during such suspension or revocation, drives any motor vehicle upon any highway or knowingly permits any vehicle of a type subject to registration under the laws of this state owned by such person to be operated by another upon any highway, except as permitted under this chapter, shall be fined not more than five hundred dollars ($500) or imprisoned not exceeding six (6) months, or both.



§ 27-19-305 - Penalty for failure to return license or registration.

Any person willfully failing to return license or registration as required in § 27-19-306 shall be fined not more than five hundred dollars ($500) or imprisoned not to exceed thirty (30) days, or both.



§ 27-19-306 - Surrender of license and registration.

(a) Any person whose license or registration shall have been suspended under any provisions of this chapter, or whose policy of insurance or bond, when required under this chapter shall have been cancelled or terminated, shall immediately return his or her license and registration to the Office of Driver Services.

(b) If any person shall fail to return to the office the license or registration as provided in this section, the office may direct any peace officer or person so designated by the office to secure possession thereof and to return it to the office.



§ 27-19-307 - Transfer of registration to defeat provisions prohibited.

(a) If an owner's registration has been suspended under this chapter, the registration shall not be transferred nor the vehicle in respect to which the registration was issued be registered in any other name until the Office of Driver Services is satisfied that the transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this chapter.

(b) Nothing in this section shall in any wise affect the rights of any conditional vendor, chattel mortgagee, or lessor of a vehicle registered in the name of another as owner who becomes subject to the provisions of this chapter.

(c) The office shall suspend the registration of any vehicle transferred in violation of the provisions of this section.






Subchapter 4 - -- Administration

§ 27-19-401 - Responsibility.

The Director of the Department of Finance and Administration shall administer and enforce the provisions of this chapter.



§ 27-19-402 - Rules and regulations.

The Director of the Department of Finance and Administration may make rules and regulations necessary for the administration of this chapter.



§ 27-19-403 - Forms.

The Director of the Department of Finance and Administration shall prescribe and provide suitable forms requisite or deemed necessary for the purposes of this chapter.



§ 27-19-404 - Procedure for suspension of license.

No suspension provided for under any of the provisions of this chapter shall be issued by the Office of Driver Services until the following provisions of this section have been complied with:

(1) The office shall incorporate in its notice of security requirement or suspension a warning that the licensee has the right to a hearing if he or she desires a hearing prior to the suspension of his or her license;

(2) The only subject to be considered at this hearing shall be whether or not there is a reasonable possibility that a judgment could be rendered against the licensee in a lawsuit arising out of the accident;

(3) A hearing officer appointed by the Director of the Department of Finance and Administration shall schedule a hearing in an office of the Revenue Division of the Department of Finance and Administration designated by the director for such hearings. The hearing shall be in the office in the county of residence of the licensee unless the director and licensee agree to another location for the hearing or agree that the hearing shall be held by telephone conference call.

(4) (A) The licensee may, if he or she wishes, submit his or her cause to the office for determination upon the investigating officer's report, thereby waiving a formal hearing.

(B) Such a determination shall have all of the force and effect of a formal hearing;

(5) Any licensee desiring a hearing under the provisions of this section shall notify the Department of Finance and Administration in writing within twenty (20) days of receipt of the notice of security requirement or suspension. Hearings conducted under this section shall not be subject to the Arkansas Administrative Procedure Act, § 25-15-201 et seq.; and

(6) (A) The licensee may request a hearing after the twenty-day period has passed;

(B) If the hearing is requested after the order of suspension has gone into effect, the request will not operate as a stay of the order of suspension which will remain in effect and be terminated only in the event a decision favorable to the licensee is rendered at the hearing.



§ 27-19-405 - Requests of persons aggrieved.

The Director of the Department of Finance and Administration shall receive and consider any pertinent information upon request of persons aggrieved by his or her orders or acts under any of the provisions of this chapter.



§ 27-19-406 - Operating record to be furnished.

(a) The Office of Driver Services shall, upon request, furnish any person a certified abstract of the operating record of any person subject to the provisions of this chapter, which shall include enumeration of any motor vehicle accidents in which the person has been involved and reference to any convictions of the person for violation of the motor vehicle laws as reported to the office, and a record of any vehicles registered in the name of the person.

(b) The office shall collect for each abstract the sum of fifty cents (50cent(s)) for each page.



§ 27-19-407 - Public inspection of records.

All records of the Office of Driver Services shall be open to public inspection at any reasonable time.



§ 27-19-408 - Court review.

(a) Any order or act of the Director of the Department of Finance and Administration under the provisions of this chapter shall be subject to a de novo petition of review in the circuit court of the district in which any party of interest resides.

(b) The filing of a petition of review shall not operate as an automatic stay of any order or act of the director.

(c) A determination shall be made by the circuit judge on the issue of whether a stay should be granted.

(d) The circuit judge is vested with the jurisdiction to determine whether the petitioner is entitled to a license or whether the act or order of the director should be affirmed, modified, or reversed.






Subchapter 5 - -- Accident Reports

§ 27-19-501 - Report required.

The driver of a vehicle of a type subject to registration under the motor vehicle laws of this state that is in any manner involved in an accident within this state which accident has resulted in damage to the property of any one (1) person in excess of one thousand dollars ($1,000) or in bodily injury to or in the death of any person shall report the accident to the Office of Driver Services within thirty (30) days after the accident on an electronic or paper form approved by the Director of the Department of Finance and Administration subject to the exemptions provided in §§ 27-19-509 and 27-19-604.



§ 27-19-502 - Form of report.

The form of accident report prescribed by the Office of Driver Services shall contain information sufficient to enable the office to determine whether the requirements for the deposit of security under this chapter are inapplicable by reason of the existence of insurance or other exceptions specified in this chapter.



§ 27-19-503 - Presumption of uninsured.

There shall be a presumption created that a motorist and the vehicle the motorist is operating are uninsured if the motorist has failed within ninety (90) days of the date of an accident to file or cause to be filed in his or her behalf a certificate proving that the motorist or the vehicle the motorist is operating is insured in at least minimum insurance limits as required by law, and any person alleging or contending that the motorist or the vehicle the motorist is operating is insured shall have the burden of proving that coverage.



§ 27-19-504 - Proof of insurance.

The existence of insurance must be proved by means of an insurance report, which shall be on an electronic or paper form approved by the Office of Driver Services.



§ 27-19-505 - Insurance report.

Unless filed electronically, the insurance report must be signed in ink and forwarded to the Office of Driver Services by the liability insurance carrier or an authorized agent of the insurance carrier within fifty (50) days of the date of the accident.



§ 27-19-506 - Failure of insurance carrier to file reports.

When the Office of Driver Services has determined that an insurance carrier has failed to file insurance reports within the required fifty (50) days, the office shall, in its discretion, determine whether the insurance carrier is negligent in filing the required reports and may refuse to accept any further filings of proof of financial responsibility from the insurance carrier.



§ 27-19-507 - Additional information.

The driver or the owner of the vehicle involved in the accident shall furnish any additional revenue information as the Office of Driver Services may require.



§ 27-19-508 - Suspension for failure to report.

The Office of Driver Services is authorized, in its discretion, to suspend the license of any person who fails to report an accident or to give correct information in connection with the report as required by the office until the report has been filed and for a further period, not to exceed thirty (30) days, as the office may determine.



§ 27-19-509 - Incapacity to report.

(a) An accident report is not required under this subchapter from any person who is physically incapable of making report during the period of incapacity.

(b) If any driver is physically incapable of making a required accident report and is not the owner of the vehicle involved in the accident, then the owner of the vehicle shall, within five (5) days after he or she learns of the accident, make the report not made by the driver.



§ 27-19-510 - Confidentiality of information.

Accident reports and supplemental information in connection therewith required under this subchapter may be examined by any person named in the report or his or her representative designated in writing but shall not be open to general public inspection, nor shall copying of lists of accident reports be permitted.






Subchapter 6 - -- Security Following Accident

§ 27-19-601 - Applicability generally.

The provisions of this subchapter requiring deposit of security and suspensions for failure to deposit security, subject to certain exemptions, shall apply to the driver and owner of any vehicle of a type subject to registration under the motor vehicle laws of this state which is in any manner involved in an accident within this state, which accident has resulted in bodily injury to or death of any person or damage to the property of any one (1) person in excess of five hundred dollars ($500).



§ 27-19-602 - Applicability to nonresidents, unlicensed drivers, unregistered vehicles, and accidents in other states.

(a) In case the driver or the owner of a vehicle of a type subject to registration under the laws of this state involved in an accident within this state has no license or registration in this state, then the driver shall not be allowed a license, nor shall the owner be allowed to register any vehicle in this state until he or she has complied with the requirements of this subchapter, to the same extent that would be necessary if, at the time of the accident, he or she had held a license or been the owner of a vehicle registered in this state.

(b) When a nonresident's operating privilege is suspended pursuant to § 27-19-610, the office shall transmit a certified copy of the record of the action to the official in charge of the issuance of licenses and registration certificates in the state in which the nonresident resides, if the law of the other state provides for action in relation thereto similar to that provided for in subsection (c) of this section.

(c) (1) Upon receipt of certification that the operating privilege of a resident of this state has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, under circumstances which would require the office to suspend a nonresident's operating privilege had the accident occurred in this state, the Office of Driver Services shall suspend the license of the resident if he or she was the driver and all of his or her registrations if he or she was the owner of a motor vehicle involved in such accident.

(2) The suspension shall continue until the resident furnishes evidence of his or her compliance with the law of the other state relating to the deposit of such security.



§ 27-19-603 - Determination and notice of amount of security required.

(a) (1) Within thirty (30) days after an accident has occurred, and provided the accident has been reported to the Office of Driver Services within thirty (30) days, the office shall determine the amount of security which shall be deposited to satisfy any judgment for damages resulting from the accident as may be recovered against each driver or owner based on an amount equal to the minimum limits specified in § 27-19-605. The amount of security required to be deposited shall be:

(A) If the accident resulted in bodily injury or death to one (1) person, twenty-five thousand dollars ($25,000);

(B) If the accident resulted in bodily injury or death to two (2) or more persons in any one (1) accident, fifty thousand dollars ($50,000);

(C) If the accident resulted in the injury to or the destruction of property of others in any one (1) accident, twenty-five thousand dollars ($25,000); or

(D) If the accident resulted in both bodily injury or death and in the destruction of property, a combination of the amounts specified in subdivisions (a)(1)(A)-(C) of this section.

(2) Determination shall not be made with respect to drivers or owners who are exempt under provisions of any other section of this chapter from the requirements as to security or suspension of motor vehicle registration and driving privilege.

(b) (1) The office shall determine the amount of security deposit required of any person upon the basis of the reports or other information submitted. The office's determination shall be limited to whether the accident resulted in bodily injury or death to one (1) person or two (2) or more persons in any one (1) accident or to injury to or destruction of property of others in any one (1) accident, or a combination of these.

(2) In the event a person involved in an accident as described in this chapter fails to make a report or submit information indicating the existence of any injuries or damage to his or her property within thirty (30) days after the accident and the office has issued reasonable notice to such person if it is possible to give the notice, otherwise without notice, then the office shall not require any deposit of security for the benefit or protection of such person.

(c) The office, no sooner than fifty (50) days after the date of an accident as referred to in this chapter, and upon determining the amount of security to be required of any person involved in the accident or to be required of the owner of any vehicle involved in the accident, shall give written notice to every person of the amount of security required to be deposited by him or her and then an order of suspension will be made upon the expiration of twenty (20) days after the sending of the notice unless within that time security is deposited as required by the notice.



§ 27-19-604 - Exceptions to security requirement.

The requirements as to security and suspension in this subchapter shall not apply to:

(1) The driver or owner if the owner had in effect at the time of the accident an automobile liability policy or bond with respect to the vehicle and the driver's operation of the vehicle involved in the accident providing the minimum coverage required under § 27-22-104, except that a driver shall not be exempt under this subdivision if at the time of the accident, the vehicle was being operated without the owner's permission, express or implied;

(2) The driver, if not the owner of the vehicle involved in the accident, if there was in effect at the time of the accident an automobile liability policy or bond with respect to his or her driving of vehicles not owned by him or her;

(3) A driver or owner whose liability for damages resulting from the accident is, in the judgment of the Office of Driver Services, covered by any other form of liability insurance policy or bond;

(4) Any person qualifying as a self-insurer under § 27-19-107 or any person operating a vehicle for the self-insurer;

(5) The driver or the owner of a vehicle involved in an accident wherein no injury or damage was caused to the person or property of anyone other than the driver or owner;

(6) The driver or owner of a vehicle which at the time of the accident was parked, unless the vehicle was parked at a place where parking was at the time of the accident prohibited under any applicable law or ordinance;

(7) The owner of a vehicle if at the time of the accident the vehicle was being operated without his or her permission, express or implied, or was parked by a person who had been operating such vehicle without permission;

(8) The owner of a vehicle involved in an accident if at the time of the accident the vehicle was owned by or leased to the United States, this state, or any political subdivision of this state, or a municipality thereof, or the driver of the vehicle if operating the vehicle with permission; or

(9) The driver or the owner of a vehicle in the event at the time of the accident the vehicle was being operated by or under the direction of a police officer who, in the performance of his or her duties, shall have assumed custody of such vehicle.



§ 27-19-605 - Requirements as to policy or bond.

(a) No policy or bond shall be effective under § 27-19-604 unless issued by an insurance company or surety company authorized to do business in this state except as provided in subsection (b) of this section, nor unless the policy or bond is subject, if the accident resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than twenty-five thousand dollars ($25,000) because of bodily injury or death of one (1) person in any one (1) accident and subject to said limit for one (1) person, to a limit of not less than fifty thousand dollars ($50,000) because of bodily injury or death of two (2) or more persons in any one (1) accident, and if the accident has resulted in injury to or destruction of property, to a limit of not less than twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one (1) accident.

(b) No policy or bond shall be effective under § 27-19-604 with respect to any vehicle which was not registered in this state or was a vehicle which was registered elsewhere than in this state at the effective date of the policy or bond or the most recent renewal thereof, unless the insurance company or surety company issuing the policy or bond is authorized to do business in this state, or if the company is not authorized to do business in this state, unless it shall execute a power of attorney authorizing the Director of the Department of Finance and Administration to accept service on its behalf of notice or process in any action upon such policy or bond arising out of an accident.

(c) The Office of Driver Services may rely upon the accuracy of the information in a required report of an accident as to the existence of insurance or a bond unless and until the office has reason to believe that the information is erroneous.



§ 27-19-606 - Designation of persons covered.

Every depositor of security shall designate in writing every person in whose name the deposit is made and may at any time change the designation, but any single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.



§ 27-19-607 - Form and amount of security.

The security required under this subchapter shall be in such form as the office may require and shall be in such amount equal to the minimum amounts specified in § 27-19-605 based on the determination of whether the accident resulted in bodily injury or death to one (1) or more people, or injury to or destruction of property of others, or both.



§ 27-19-608 - Reduction in premium for certain persons completing accident prevention course.

(a) (1) Any schedule of rates or rating plan for automobile liability and physical damage insurance submitted to or filed with the Insurance Commissioner shall provide for an appropriate reduction in premium charges for those insured who are fifty-five (55) years of age and older for a three-year period after successfully completing a motor vehicle accident prevention course meeting the Office of Motor Vehicle's criteria.

(2) All insurance companies writing automobile liability and physical damage insurance in Arkansas shall allow an appropriate reduction in premium charges to all eligible persons subject to this section.

(b) The approved course shall be taught by an instructor approved by the office.

(c) There shall be no reduction in premiums for a self-instructed course or a course which does not provide for actual classroom or field driving instruction for a minimum number of hours as determined by the office.

(d) Upon successfully completing the approved course, each participant shall be issued by the course's sponsoring agency a certificate which shall be the basis of qualification for the discount on insurance.

(e) Each participant shall take an approved course each three (3) years to continue to be eligible for the discount on insurance.



§ 27-19-609 - Authority to adjust amount limited.

(a) The Office of Driver Services may adjust the amount of security ordered in any case within six (6) months after the date of the accident, but only if and limited to the extent it determines a mistake was made in determining whether the accident resulted in bodily injury or death to one (1) person or two (2) or more persons in any one (1) accident or to the injury to or the destruction of property of others in any one (1) accident, or a combination of these.

(b) In case the security originally ordered has been deposited, the excess deposit over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith.



§ 27-19-610 - Suspension for failure to deposit security.

(a) In the event that any person required to deposit security under this subchapter fails to deposit the security within twenty (20) days after the Office of Driver Services has sent the notice as provided in § 27-19-603, the office shall thereupon suspend:

(1) The license of each driver in any manner involved in the accident;

(2) The registration of all vehicles owned by the owner of each vehicle of a type subject to registration under the laws of this state;

(3) If the driver is a nonresident, the privilege of operating within this state a vehicle of a type subject to registration under the laws of this state; and

(4) If such owner is a nonresident, the privilege of the owner to operate or permit the operation within this state of a vehicle of a type subject to registration under the laws of this state.

(b) Suspensions shall be made in respect to persons required by the office to deposit security who fail to deposit the security, except as otherwise provided under this subchapter.

(c) In the discretion of the office, the suspension of the motor vehicle registration and driving privilege shall not wholly deprive innocent persons of their livelihood.



§ 27-19-611 - Duration of suspension.

Unless a suspension is terminated under other provisions of this subchapter, any order of suspension by the Office of Driver Services under this subchapter shall remain in effect and no license shall be renewed for or issued to any person whose license is so suspended and no registration shall be renewed for or issued to any person whose vehicle registration is so suspended until:

(1) The person shall deposit or there shall be deposited on his or her behalf the security required under this subchapter; or

(2) (A) One (1) year shall have elapsed following the date of the suspension, and evidence satisfactory to the Office of Driver Services has been filed with it that during such period no action for damages arising out of the accident resulting in the suspension has been instituted.

(B) (i) An affidavit of the applicant that no action at law for damages arising out of the accident has been filed against him or her or, if filed, that it is not still pending shall be prima facie evidence of that fact.

(ii) The office may take whatever steps are necessary to verify the statement set forth in any affidavit.



§ 27-19-612 - Agreements for payment of damages.

(a) Any two (2) or more of the persons involved in, or affected by, an accident as described in § 27-19-601 may, at any time, enter into a written agreement for the payment of an agreed amount with respect to all claims of any of such persons because of bodily injury or death or property damage arising from the accident, which may provide for payment in installments, and may file a signed copy thereof with the Office of Driver Services.

(b) In the event any such written agreement is filed with the office, the office shall not require the deposit of security and shall terminate any prior order of suspension, or, if security has previously been deposited, the office shall immediately return the security to the depositor or his personal representative.

(c) (1) In the event of a default in any payment under the agreement and upon notice of default within one (1) year, the office shall take action suspending the license or the registration or both the license and registration of such person in default as would be appropriate in the event of failure of the person to deposit security when required under this subchapter.

(2) The suspension shall remain in effect and the license or registration shall not be restored unless and until:

(A) Security is deposited as required under this subchapter in such amount as the office may then determine is required under this subchapter;

(B) When, following any such default and suspension, the person in default has paid the balance of the agreed amount; or

(C) One (1) year has elapsed following the effective date of the suspension, and evidence satisfactory to the office has been filed with the office that during that period no action at law upon the agreement has been instituted and is pending.



§ 27-19-613 - Release from liability.

(a) A person shall be relieved from the requirement for deposit of security for the benefit or protection of another person injured or damaged in the accident in the event he or she is released from liability by such other person.

(b) A covenant not to sue shall relieve the parties thereto as to each other from the security requirements of this subchapter.

(c) In the event the Office of Driver Services determines the injuries or damage to any minor is less than the amount required for depositing security for an accident under § 27-19-601, the office may accept, for the purposes of this subchapter only, evidence of a release from liability executed by a natural guardian or a legal guardian on behalf of the minor without the approval of any court or judge.



§ 27-19-614 - Adjudication of nonliability.

A person shall be relieved from the requirement for deposit of security in respect to a claim for injury or damage arising out of the accident in the event the person has been finally adjudicated not to be liable in respect to such claim.



§ 27-19-615 - Payment upon judgment.

The payment of a judgment arising out of an accident or the payment upon the judgment of an amount equal to the maximum amount which could be required for deposit under this subchapter shall, for the purposes of this subchapter, release the judgment debtor from the liability evidenced by the judgment.



§ 27-19-616 - Termination of security requirements.

(a) The Office of Driver Services, if satisfied as to the existence of any fact which under §§ 27-19-612 -- 27-19-615 would entitle a person to be relieved from the security requirements of this subchapter, shall not require the deposit of security by the person so relieved from the requirements and shall terminate any prior order of suspension in regard to the person, or, if security has previously been deposited by the person, the office shall immediately return the deposit to him or her or to his or her personal representative.

(b) If any person under suspension has received a settlement from the adverse party or his or her liability insurance carrier reimbursing him or her for his or her property damages and personal injuries, then the office shall not suspend his or her license and registration, and if his or her license and registration have been suspended, they shall be reinstated, and, if any such person has deposited security with the office and a settlement is subsequently made, he or she shall be entitled to the return of his or her security deposit upon proof satisfactory to the office of such settlement.



§ 27-19-617 - Disposition of security.

(a) Security provided under this subchapter shall be applicable and available only for:

(1) The payment of any settlement agreement covering any claim arising out of the accident upon instruction of the person who made the deposit; or

(2) The payment of a judgment rendered against the person required to make the deposit for damages arising out of the accident in an action at law begun not later than one (1) year after the deposit of such security, or within one (1) year after the date of deposit of any security following failure to make payments under an agreement to pay.

(b) Every distribution of funds from the security deposits shall be subject to the limits of the amounts required under this subchapter.



§ 27-19-618 - Return of deposit.

(a) Upon the expiration of one (1) year from the date of any deposit of security, any security remaining on deposit shall be returned to the person who made the deposit, or to his or her personal representative, if an affidavit or other evidence satisfactory to the Office of Driver Services has been filed with it that:

(1) No action for damages arising out of the accident for which deposit was made is pending against any person on whose behalf the deposit was made; and

(2) There does not exist any unpaid judgment rendered against any person in such an action.

(b) Subsection (a) of this section shall not be construed to limit the return of any deposit of security under any other provision of this subchapter authorizing the return.



§ 27-19-619 - Forfeiture when not claimed within certain period.

(a) (1) Whenever any person shall be required to deposit security for the payment of damages arising out of a motor vehicle accident as described in this chapter and the requirement for the depositing of the security is terminated, the Office of Driver Services shall, by ordinary mail at his or her last known address, notify the person within ninety (90) days that he or she may claim the deposit.

(2) (A) If the person fails to claim the deposit within five (5) years from the date of the termination of the requirement for the deposit of such security, then the amount so deposited shall be forfeited to the State of Arkansas.

(B) Any and all amounts forfeited shall be deposited into the State Treasury to the credit of the General Revenue Fund Account of the State Apportionment Fund.

(3) Not less than ninety (90) days before the expiration of the five-year period, the office shall notify the owner of the deposit by certified or registered mail at his or her last known address that unless he or she claims the deposit within ninety (90) days, it shall be forfeited to the state.

(b) If any person whose deposit of security is forfeited pursuant to this section makes request therefor and furnishes to the office satisfactory proof that he or she was an active member of the armed services of the United States at the time of the forfeiture, the office shall by memorandum so notify the Auditor of State, and the amount of the forfeited deposit shall be paid to the depositor upon voucher and warrant drawn upon and payable from any funds appropriated for miscellaneous tax refunds.



§ 27-19-620 - Corrective administrative action.

(a) Whenever the Office of Driver Services has taken any action or has failed to take any action under this subchapter by reason of having received erroneous information or by reason of having received insufficient information, then correcting information may be submitted within one (1) year of the accident, if an accident report has been filed, whereupon the office shall take appropriate action to carry out the purposes and effect of this chapter.

(b) Subsection (a) of this section shall not, however, be deemed to require the office to either redetermine the amount of any deposit required under this subchapter or to act upon any accident report not filed pursuant to §§ 27-19-501 and 27-19-509.



§ 27-19-621 - Matters not to be evidence in civil actions.

The report required following an accident, the action taken by the Office of Driver Services pursuant to this chapter, the findings, if any, of the office upon which such action is based, and the security filed as provided in this chapter shall not be referred to in any way, and shall not be any evidence of the negligence or due care of either party, at the trial of any civil action to recover damages.






Subchapter 7 - -- Proof of Future Financial Responsibility

§ 27-19-701 - Definitions.

As used in this subchapter:

(1) "Judgment" means any judgment which shall have become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of any vehicle of a type subject to registration under the laws of this state, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for damages;

(2) (A) "Proof of financial responsibility for the future" means proof of ability to respond in damages for liability, on account of accidents occurring subsequently to the effective date of said proof, arising out of the ownership, maintenance, or use of a vehicle of a type subject to registration under the laws of this state, in the amount of twenty-five thousand dollars ($25,000) because of bodily injury to or death of one (1) person in any one (1) accident, and subject to said limit for one (1) person, in the amount of fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one (1) accident, and in the amount of twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one (1) accident.

(B) Wherever used in this subchapter, the terms "proof of financial responsibility" or "proof" shall be synonymous with the term "proof of financial responsibility for the future"; and

(3) "State" means any state, territory, or possession of the United States, the District of Columbia, or any province or territory of Canada.



§ 27-19-702 - Applicability.

The provisions of this subchapter requiring the deposit of proof of financial responsibility for the future, subject to certain exemptions, shall apply with respect to persons who have been convicted of or forfeited bail for certain offenses under motor vehicle laws or who have failed to pay judgments upon causes of action arising out of ownership, maintenance, or use of vehicles of a type subject to registration under the laws of this state.



§ 27-19-703 - Suspension or revocation of license for conviction or bail forfeiture -- Exceptions.

(a) Whenever, under any law of this state, the license of any person is suspended or revoked by reason of a conviction or a forfeiture of bail, the Office of Driver Services shall suspend the registration of all vehicles registered in the name of the person as owner, except that:

(1) If the owner has previously given or shall immediately give and thereafter maintains proof of financial responsibility for the future with respect to all vehicles registered by the person as the owner, the office shall not suspend the registration unless otherwise required by law; or

(2) If a conviction arose out of the operation, with permission, of a vehicle owned by or leased to the United States, this state, or any political subdivision of this state, or a municipality thereof, the office shall suspend or revoke the license only with respect to the operation of vehicles not so owned or leased and shall not suspend the registration of any vehicle so owned or leased.

(b) The suspension or revocation required in subsection (a) of this section shall remain in effect and the office shall not issue to the person any new or renewal of license or register or reregister in the name of the person as owner any vehicle until permitted under the motor vehicle laws of this state, and not then unless and until the person shall give and thereafter maintain proof of financial responsibility for the future.



§ 27-19-704 - Action as to unlicensed person.

If a person has no license, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of license or for driving a motor vehicle upon the highways without being licensed to do so or for driving an unregistered vehicle upon the highways, no license shall be thereafter issued to the person and no vehicle shall continue to be registered or thereafter be registered in the name of the person as owner unless he or she shall give and thereafter maintain proof of financial responsibility for the future.



§ 27-19-705 - Action as to nonresidents.

(a) Whenever the Office of Driver Services suspends or revokes a nonresident's operating privilege by reason of a conviction or forfeiture of bail, the privilege shall remain so suspended or revoked unless the person shall have previously given or shall immediately give and thereafter maintain proof of financial responsibility for the future.

(b) If the defendant named in any certified copy of a judgment reported to the office is a nonresident, the office shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registrations of the state of which the defendant is a resident.



§ 27-19-706 - Courts to report nonpayment of judgments.

(a) Whenever any person fails within thirty (30) days to satisfy any judgment in excess of one thousand dollars ($1,000), then, upon the written request of the judgment creditor or his or her attorney, it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk, in which the judgment is rendered within this state to forward to the Office of Driver Services a certified copy of the judgment.

(b) The certified copy shall contain information sufficient for the office to determine if the judgment shall apply to this subchapter.



§ 27-19-707 - Suspension for nonpayment of judgments -- Exceptions.

(a) The Office of Driver Services, upon receipt of a certified copy of a judgment and a certificate of facts relative to the judgment, on a form provided by the office, shall forthwith suspend the license and registration, and any nonresident's operating privilege, of any person against whom the judgment was rendered, except as otherwise provided in this subchapter.

(b) The provisions of subsection (a) of this section shall not apply with respect to any judgment arising out of an accident caused by the ownership or operation, with permission, of a vehicle owned or leased to the United States, this state, or any political subdivision of this state, or a municipality thereof.

(c) If the judgment creditor consents in writing, in such form as the office may prescribe, that the judgment debtor be allowed license and registration or nonresident's operating privilege, the same may be allowed by the office, in its discretion, for six (6) months from the date of consent and thereafter until consent is revoked in writing, notwithstanding default in the payment of the judgment, or of any installments thereof prescribed in § 27-19-710, provided the judgment debtor furnishes proof of financial responsibility.

(d) (1) No license, registration, or nonresident's operating privilege of any person shall be suspended under the provisions of this subchapter if the office shall find that an insurer was obligated to pay the judgment upon which suspension is based, at least to the extent and for the amounts required in this chapter but has not paid the judgment for any reason.

(2) A finding by the office that an insurer is obligated to pay a judgment shall not be binding upon the insurer and shall have no legal effect whatever except for the purpose of administering this subsection.

(3) Whenever in any judicial proceedings it shall be determined by any final judgment, decree, or order that an insurer is not obligated to pay the judgment, the office, notwithstanding any contrary finding made by it, shall forthwith suspend the license and registration and any nonresident's operating privilege of any person against whom the judgment was rendered, as provided in this section.

(e) (1) The license, registration, and nonresident's operating privilege shall remain so suspended and shall not be renewed, nor shall any license or registration be thereafter issued in the name of the person, including any person not previously licensed, unless and until every judgment is stayed, satisfied in full, or to the extent provided and until the person gives proof of financial responsibility subject to the exemptions stated in this section.

(2) Upon the expiration of ten (10) years following the date judgment is rendered, and provided no proof of renewal of judgment has been filed with the office, the office shall reinstate the driving privilege and motor vehicle registration privilege of any person who will provide proof of financial responsibility for the future as required under any section of this subchapter.



§ 27-19-708 - Effect of discharge in bankruptcy.

Upon receipt by the Office of Driver Services of proper notification from the bankruptcy court, a discharge in bankruptcy following the rendering of any judgment shall relieve the judgment debtor from any of the requirements of this subchapter.



§ 27-19-709 - Payments sufficient to satisfy judgments.

(a) Judgments shall, for the purpose of this chapter only, be deemed satisfied when:

(1) Twenty-five thousand dollars ($25,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one (1) person as the result of any one (1) accident;

(2) Subject to a limit of twenty-five thousand dollars ($25,000) because of bodily injury to or death of one (1) person, the sum of fifty thousand dollars ($50,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two (2) or more persons as the result of any one (1) accident; or

(3) Twenty-five thousand dollars ($25,000) has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one (1) accident.

(b) Payments made in settlements of any claims because of bodily injury, death, or property damage arising from the accident shall be credited in reduction of the amounts provided for in this section.



§ 27-19-710 - Payment in installments.

(a) A judgment debtor, upon due notice to the judgment creditor, may apply to the court in which the judgment was rendered for the privilege of paying the judgment in installments, and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(b) The Office of Driver Services shall not suspend a license, registration, or nonresident's operating privilege and shall restore any license, registration, or nonresident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains an order permitting the payment of such judgment in installments, and while the payment of any installments is not in default.

(c) In the event the judgment debtor fails to pay any installment as specified by the order, then, upon notice of default, the office shall forthwith suspend the license, registration, or nonresident's operating privilege of the judgment debtor until the judgment is satisfied, as provided in this chapter.



§ 27-19-711 - Proof to be furnished for each vehicle.

(a) No vehicle shall be, or continue to be, registered in the name of any person required to file proof of financial responsibility for the future unless proof shall be furnished for the vehicle.

(b) Proof of financial responsibility when required under this chapter, with respect to the vehicle or with respect to a person who is not the owner of the vehicle, may be given by filing:

(1) A certificate of insurance as provided in § 27-19-712;

(2) A bond as provided in § 27-19-716 [repealed]; or

(3) A certificate of deposit of money or securities as provided in § 27-19-717; or

(4) A certificate of self-insurance, as provided in § 27-19-107, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he or she will pay the same amounts that an insurer would have been obliged to pay under an owner's motor vehicle liability policy if it had issued such a policy to the self-insurer.



§ 27-19-712 - Certificate of insurance as proof.

(a) (1) Proof of financial responsibility for the future may be furnished by filing with the Office of Driver Services the written certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility.

(2) The certificate shall give the effective date of the motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

(b) (1) A nonresident may give proof of financial responsibility by filing with the office a written certificate of an insurance carrier authorized to transact business in the state in which the vehicle owned by the nonresident is registered, or in the state in which the nonresident resides, if he does not own a vehicle, provided the certificate otherwise conforms with the provisions of this subchapter.

(2) The office shall accept the certificate upon condition that the insurance carrier complies with the following provisions with respect to the policies so certified:

(A) The insurance carrier shall execute a power of attorney authorizing the Director of the Department of Finance and Administration to accept on its behalf service of notice or process in any action arising out of a motor vehicle accident in this state; and

(B) The insurance carrier shall agree in writing that the policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued therein.

(c) If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any such undertakings or agreements, the office shall not thereafter accept as proof any certificate of the carrier, whether theretofore filed or thereafter tendered, as proof, so long as the default continues.



§ 27-19-713 - Motor vehicle liability policy.

(a) Certification. As used in this chapter, "motor vehicle liability policy" means an "owner's policy" or an "operator's policy" of liability insurance, certified as provided in § 27-19-712 as proof of financial responsibility for the future, and issued, except as otherwise provided in § 27-19-712 by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named therein as insured.

(b) Owner's Policy. The owner's policy of liability insurance shall:

(1) Designate by explicit description or by appropriate reference all vehicles with respect to which coverage is to be granted; and

(2) Insure the person named therein and any other person, as insured, using any vehicle or vehicles with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of the vehicle or vehicles within the United States or Canada, subject to limits exclusive of interest and costs, with respect to each vehicle, as follows: twenty-five thousand dollars ($25,000) because of bodily injury to or death of one (1) person in any one (1) accident and, subject to said limit for one (1) person; fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one (1) accident; and twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one (1) accident.

(c) Operator's Policy. The operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon him or her by law for damages arising out of the use by him or her of any motor vehicle not owned by him or her, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

(d) Required Statements in Policies. The motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged, the policy period, and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this subchapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this subchapter.

(e) Policy Need Not Insure Workers' Compensation, etc. The motor vehicle liability policy need not insure any liability under any workers' compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance, or repair of any such vehicle nor any liability for damage to property owned by, rented to, in charge of, or transported by the insured.

(f) Provisions Incorporated in Policy. Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1) The liability of the insurance carrier with respect to the insurance required by this chapter shall become absolute whenever injury or damage covered by the motor vehicle liability policy occurs; the policy may not be cancelled or annulled as to the liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his behalf, and no violation of the policy, shall defeat or void the policy;

(2) The satisfaction by the insured of a judgment for the injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of the injury or damage;

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and if the settlement is made in good faith, the amount shall be deductible from the limits of liability specified in subdivision (b)(2) of this section; and

(4) The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of this subchapter shall constitute the entire contract between the parties.

(g) Excess or Additional Coverage. Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and this excess or additional coverage shall not be subject to the provisions of this subchapter. With respect to a policy which grants such excess or additional coverage, the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this section.

(h) Reimbursement Provision Permitted. Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this subchapter.

(i) Proration of Insurance Permitted. Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

(j) Multiple Policies. The requirements for a motor vehicle liability policy may be fulfilled by the policies of one (1) or more insurance carriers which policies together meet these requirements.

(k) Binders. Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for a policy.

(l) (1) Extension of Coverage. Every motor vehicle liability insurance policy, every motor vehicle physical damage insurance policy, every motor vehicle uninsured and underinsured motorist insurance policy, and every motor vehicle insurance policy covering death or bodily injury insuring a motor vehicle licensed in this state or the occupants of the motor vehicle shall extend its liability, physical damage, uninsured and underinsured motorist, and death or bodily injury coverages to include any other motor vehicle, operated by the insured individual, and its occupants if the other motor vehicle is:

(A) Loaned by a duly licensed automobile dealer as a temporary substitute, with or without compensation, to the insured individual for use as a temporary substitute vehicle while the insured's vehicle is out of use because of breakdown, repair, or servicing;

(B) Loaned by a duly licensed automobile dealer for use as a demonstrator vehicle; or

(C) Rented or leased from a rental company as defined in § 23-64-202 (d)(2)(C).

(2) The extensions of liability, physical damage, uninsured and underinsured motorist, and death or bodily injury coverages under this subsection are primary to any insurance or self-insurance maintained by the duly licensed automobile dealer or rental company.



§ 27-19-715 - Other policies not affected.

(a) This chapter shall not be held to apply to or affect policies of automobile insurance against liability which may be required by any other law of this state, and these policies, if they contain an agreement or are endorsed to conform with the requirements of this chapter, may be certified as proof of financial responsibility under this chapter.

(b) This chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his or her behalf of vehicles not owned by the insured.



§ 27-19-717 - Money or security as proof.

(a) (1) Proof of financial responsibility may be evidenced by the certificate of the Director of the Department of Finance and Administration acting in his or her capacity as Commissioner of Motor Vehicles after filing with the Office of Driver Services evidence that the person named therein has deposited with him or her seventy-five thousand dollars ($75,000) in cash or securities other than surety bonds that may be legally purchased by savings banks or for trust funds of a market value of seventy-five thousand dollars ($75,000).

(2) The director shall not accept any such deposit and issue a certificate therefor and the office shall not accept the certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

(b) (1) The deposit shall be held by the director to satisfy, in accordance with the provisions of this subchapter, any execution on a judgment issued against the person making the deposit, for damages, including damages for care and loss of services because of bodily injury to or death of any person or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use, or operation of a vehicle of a type subject to registration under the laws of this state after the deposit was made.

(2) Money or securities so deposited shall not be subject to attachment or execution unless the attachment or execution shall arise out of a suit for damages as indicated.



§ 27-19-718 - Owner may give proof for others.

(a) The owner of a motor vehicle may give proof of financial responsibility on behalf of his or her employee or a member of his or her immediate family or household in lieu of the furnishing of proof by any person.

(b) The furnishing of proof shall permit the person to operate only a motor vehicle covered by such proof.

(c) The Office of Driver Services shall endorse appropriate restrictions on the face of the license held by the person or may issue a new license containing the restrictions.



§ 27-19-719 - Substitution of proof.

The Office of Driver Services shall consent to the cancellation of any bond or certificate of insurance or the office shall direct to be returned, and the Director of the Department of Finance and Administration acting in his or her capacity as the Commissioner of Motor Vehicles shall return, any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility under this chapter.



§ 27-19-720 - Other proof may be required.

Whenever any proof of financial responsibility filed under the provisions of this chapter no longer fulfills the purposes for which required, the Office of Driver Services shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license and registration pending the filing of other proof.



§ 27-19-721 - Cancellation, return, or waiver of proof.

(a) The Office of Driver Services shall, upon request, consent to the immediate cancellation of any bond or certificate of insurance, or the office shall direct to be returned, and the Director of the Department of Finance and Administration acting in his or her capacity as the Commissioner of Motor Vehicles shall return, to the person entitled thereto any money or securities deposited under this subchapter as proof of financial responsibility, or the office shall waive the requirement of filing proof, in any of the following events:

(1) At any time after three (3) years from the date the proof was required when, during the three-year period preceding the request, the office has not received a record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license or registration of the person by or for whom the proof was furnished;

(2) In the event of the death of the person on whose behalf the proof was filed or the permanent incapacity of the person to operate a motor vehicle; or

(3) In the event that the person who has given proof surrenders his or her license and registration to the office.

(b) (1) The office shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by the proof is then pending or any judgment upon any liability is then unsatisfied, or in the event the person who has filed the bond or deposited money or securities has within one (1) year immediately preceding the request been involved as a driver or owner in any motor vehicle accident resulting in injury or damage to the person or property of others.

(2) An affidavit of the applicant as to the nonexistence of such facts, or that he has been released from all of his liability or has been finally adjudicated not to be liable for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the office.









Chapter 20 - Operation of Motorized Cycles and All-Terrain Vehicles

Subchapter 1 - -- Motorcycles, Motor-Driven Cycles, and Motorized Bicycles

§ 27-20-101 - Definitions.

As used in this subchapter:

(1) "Motorcycle" means every motor vehicle having a seat or saddle for use of the rider and designed to travel on no more than three (3) wheels in contact with the ground and having a motor which displaces more than two hundred fifty cubic centimeters (250 cc);

(2) "Motor-driven cycle" means every motor vehicle having a seat or saddle for use of the rider and designed to travel on no more than three (3) wheels in contact with the ground and having a motor which displaces two hundred fifty cubic centimeters (250 cc) or less, but this definition shall not include a motorized bicycle;

(3) "Motorized bicycle" means every bicycle with an automatic transmission and a motor which does not displace in excess of fifty cubic centimeters (50 cc); and

(4) "Street or highway" means the entire width between property lines of every way or place of whatever nature when any part thereof is open to the use of the public, as a matter of right, for purposes of vehicular traffic.



§ 27-20-102 - Penalty.

Any person violating the provisions of this subchapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) or imprisoned not more than thirty (30) days, or shall be both fined and imprisoned.



§ 27-20-103 - Prohibited sales to persons under age.

(a) It shall be unlawful for any person, firm, or corporation to sell to any person in this state under the age of sixteen (16) years any motor-driven cycle having less than two hundred fifty cubic centimeter (250 cc) displacement unless the person has a current valid license to operate the motor-driven cycle as authorized in this subchapter.

(b) It shall be unlawful for any person to sell or to offer for sale to any person in this state under sixteen (16) years of age any motorcycle or any motor-driven cycle having in excess of two hundred fifty cubic centimeter (250 cc) displacement.



§ 27-20-104 - Standard equipment required.

(a) After July 5, 1977, all motor-driven cycles and all motorcycles used upon the public streets and highways of this state shall be equipped with the following standard equipment:

(1) At least one (1), but not more than two (2), headlights that in the dark emit a white light visible from a distance of at least five hundred feet (500') in front;

(2) A red reflector on the rear that is visible from a distance of three hundred feet (300') to the rear when directly in front of a lawful upper-beam head lamp of a motor vehicle;

(3) A lamp that emits a red light visible from a distance of five hundred feet (500') to the rear must be used in addition to the red reflector provided above;

(4) Good hand or foot brakes;

(5) A horn in good working order, but no bell, siren, or whistle shall be permitted;

(6) A standard muffler;

(7) Handholds and support for the passenger's feet when designed to carry more than one (1) person, unless it is equipped with a sidecar; and

(8) Electrical turn signals that meet the requirements of § 27-36-216(b).

(b) All passengers and operators of motorcycles, motor-driven cycles, and motorized bicycles used upon the public streets and highways of this state shall be equipped with the following equipment under standards set forth by the Office of Motor Vehicle:

(1) Protective headgear unless the person is twenty-one (21) years of age or older; and

(2) Protective glasses, goggles, or transparent face shields.

(c) The provisions of this section shall not apply to three-wheel motorcycles equipped with a cab and a windshield which do not exceed twenty horsepower (20 hp) when such motorcycles are used by municipal police departments.

(d) After July 5, 1977, all motorized bicycles used upon the public streets of this state shall be equipped with the following standard equipment:

(1) At least one (1), but not more than two (2), headlights that in the dark emit a white light visible from a distance of at least two hundred fifty feet (250') in front;

(2) A red reflector on the rear that is visible from a distance of one hundred fifty feet (150') to the rear when directly in front of a lawful upper beam head lamp of a motor vehicle;

(3) A lamp emitting a red light visible from a distance of two hundred fifty feet (250') to the rear must be used in addition to the red reflector provided above;

(4) Good hand or foot brakes;

(5) A horn in good working order, provided that no bell, siren, or whistle shall be permitted;

(6) A standard muffler; and

(7) Electrical turn signals that meet the requirements of § 27-36-216(b).



§ 27-20-105 - Registration -- Renewal periods.

(a) The Director of the Department of Finance and Administration shall establish a system for the registration of motorcycles and motor-driven cycles on a monthly series basis to distribute the work of registering motorcycles and motor-driven cycles as uniformly as practicable throughout the twelve (12) months of the calendar year.

(b) When a person applies for the registration of a motorcycle or motor-driven cycle and the issuance of a permanent license plate, the decals issued by the director for attachment to the permanent license plate to evidence the registration period shall be decals for the current month in which application is made for registration, regardless of the day of the month on which application is made.

(c) The director shall, upon request, assign to any owner of two (2) or more vehicles the same registration period.

(d) Such registration shall be valid for one (1) year from the date thereof and shall continue from year to year thereafter.



§ 27-20-106 - Operator's license required -- Special license.

(a) No person who is sixteen (16) years of age or older shall operate a motorcycle, motor-driven cycle, or similarly classified motor vehicle which is subject to registration in this state upon the public streets and highways of this state unless the person holds a current valid motorcycle operator's license.

(b) (1) It shall be unlawful for any person to operate a motorcycle or motor-driven cycle in this state unless the person has a current valid motorcycle operator's license. However, any person fourteen (14) years of age or older who is under the lawful age to obtain a motorcycle operator's license may operate a motor-driven cycle if that person has obtained a special license provided for in this section.

(2) (A) Any person fourteen (14) years of age, but under sixteen (16) years of age, may obtain a license to operate a motor-driven cycle if the motor of the motor-driven cycle displaces two hundred fifty cubic centimeters (250 cc) or less. This license shall expire upon the licensee's sixteenth birthday.

(B) (i) All such licenses shall be issued by the Office of Driver Services.

(ii) (a) Before any such license may be issued, the applicant shall furnish the office a copy of a certificate issued by the Department of Arkansas State Police showing that the applicant has taken and passed an examination given by the Department of Arkansas State Police to determine the applicant's eligibility for a license.

(b) The Department of Arkansas State Police shall prescribe a written examination and a road test examination which shall be satisfactorily completed by each applicant for a special license before any such license may be issued to the applicant by the office.

(iii) (a) The office shall charge a fee of two dollars ($2.00) for each such special license issued.

(b) Proceeds from the fees charged for these special licenses shall be deposited into the State Treasury as special revenues and shall be credited to the Department of Arkansas State Police Fund.



§ 27-20-107 - Application for and issuance of motorcycle operator's license.

(a) Any person desiring to obtain a motorcycle operator's license shall make an application to the Office of Driver Services for the issuance of the license.

(b) Evidence that a person has applied for and satisfactorily qualified for a motorcycle operator's license as required in this section shall be a certificate issued by the Department of Arkansas State Police that the applicant for a motorcycle operator's license has satisfactorily passed all phases of the motorcycle operator's examination as required in § 27-20-108, if the applicant is sixteen (16) years of age or older.

(c) The license issued by the office may be a license limiting the named licensee to motorcycles, motor-driven cycles, or similarly classified motor vehicles; or, in the case where an applicant is sixteen (16) years of age or older and holds a current valid Class A, Class B, Class C, or Class D license, the office may endorse that license as evidence of proper qualification for the license as provided for by this subchapter.

(d) (1) (A) A motorcycle operator's license shall be issued for a period of four (4) years, and the fee for the license shall be the same as provided in § 27-16-801.

(B) The office shall have the authority, by regulation, to shorten or lengthen the term of any motorcycle operator's license period, as necessary, and to make a pro rata adjustment of the fee charged.

(2) No fee will be required if such application is submitted at the time the applicant's Class A, Class B, Class C, or Class D license is renewed and the applicant has complied with all other provisions of this subchapter.



§ 27-20-108 - Operator's examination.

(a) The Department of Arkansas State Police shall prescribe an appropriate examination to be taken by a person who desires to obtain a motorcycle operator's license as required by this subchapter.

(b) The examination shall include:

(1) A written examination designed to determine the applicant's knowledge of traffic laws, ordinances, and regulations and other matters necessary to determine the applicant's knowledge of the operation of these motor vehicles;

(2) A vision test under standards established in § 27-16-704 to determine whether the applicant's eyesight is adequate to safely operate the vehicle;

(3) An actual road test designed to determine the applicant's familiarity with the controls of the motor vehicle and the applicant's ability to safely operate the motor vehicle both in and out of traffic. However, the road test shall be waived for applicants who have successfully completed the Motorcycle Safety Foundation's motorcycle rider course, Riding and Street Skills, or any successor curriculum. In order to qualify for this waiver, the applicant must submit proof of the course completion dated within ninety (90) days prior to the date of license application; and

(4) Such other tests as the Department of Arkansas State Police may deem necessary to assure safe operations on the streets and highways of this state.



§ 27-20-109 - Operator instruction.

(a) The Department of Education is authorized to prescribe and offer a course in motorcycle and motor-driven cycle operator instruction to be conducted as a part of the driver education program.

(b) (1) The course in motorcycle and motor-driven cycle operation may be conducted both at the elementary and high school levels.

(2) The course should include classroom instruction, actual operation of a motorcycle or motor-driven cycle, and other matters that the department may determine to be necessary to properly equip the student to safely operate a motorcycle.



§ 27-20-110 - Manner of riding.

It shall be unlawful for any person in the State of Arkansas:

(1) To ride any motor-driven cycle other than upon or astride a permanent or regular seat attached thereto;

(2) For any motor-driven cycle to be used to carry more than one (1) person unless it is equipped with a sidecar or an extra seat and supports for the passenger's feet;

(3) For more than two (2) persons to ride on any motor-driven cycle; and

(4) For any person under sixteen (16) years of age to carry another person as a passenger upon a motor-driven cycle or motorized bicycle.



§ 27-20-111 - Operation of motorized bicycles regulated -- Certificate.

(a) The operators of motorized bicycles shall be subject to all state and local traffic laws, ordinances, and regulations.

(b) It shall be unlawful for any person to operate a motorized bicycle upon interstate highways, limited access highways, or sidewalks.

(c) (1) (A) It shall be unlawful for any person to operate a motorized bicycle upon a public street or highway within this state unless the person has a certificate to operate such a vehicle.

(B) Any person who has a motor-driven cycle license or motorcycle license or a Class A, Class B, Class C, or Class D license shall qualify to operate a motorized bicycle and is not required to obtain a certificate from the Department of Arkansas State Police for the operation of a motorized bicycle.

(2) (A) (i) All motorized bicycle certificates shall be issued by the department.

(ii) No certificate shall be issued to a person under fourteen (14) years of age.

(iii) A person under fourteen (14) years of age shall not operate a motorized bicycle within a municipality with a population of ten thousand (10,000) or more.

(B) Prior to being issued a certificate to operate a motorized bicycle, the applicant shall take and pass an examination pertaining to the rules of the road, a vision test, and a road test.

(C) (i) The department shall charge a fee of two dollars ($2.00) for each certificate issued.

(ii) The proceeds from these fees shall be deposited into the State Treasury as special revenues and credited to the Department of Arkansas State Police Fund.



§ 27-20-112 - Report of convictions required.

(a) (1) Every court in the State of Arkansas, immediately upon the conviction of any license holder under this subchapter, shall report to the Department of Arkansas State Police the fact of the conviction, the date of the conviction, the date of the offense, the ordinance or law violated, the penalty inflicted, and whether or not an appeal has been taken.

(2) In any case, where an appeal has been taken, the conviction shall not be charged against the license holder until the disposition of the case on appeal.

(b) The failure of the clerk of the court to report as provided in this section shall be construed as nonfeasance in office and shall be grounds for the removal of the clerk.



§ 27-20-113 - Suspension of license.

(a) Whenever the operator of any motorcycle, motor-driven cycle, or motorized bicycle in this state shall have been convicted of three (3) or more moving traffic violations in any twelve-month period, any license issued under this subchapter to that person shall be suspended for not less than six (6) months.

(b) Upon receipt of an order of denial of driving privileges under § 5-64-710 or § 5-65-116, the Department of Finance and Administration shall:

(1) Suspend any license issued the minor under this subchapter for twelve (12) months, or until the minor reaches eighteen (18) years of age, whichever is longer;

(2) In the event any license issued the minor under this subchapter is under suspension by the department for another offense or other violations, that license shall be suspended an additional twelve (12) months, or until the minor reaches eighteen (18) years of age, whichever is longer; or

(3) If the minor has not been issued a license under this subchapter, the issuance of a license shall be delayed for an additional twelve (12) months after the minor applies for a license, or until the minor reaches eighteen (18) years of age, whichever is longer.

(c) Upon receipt of an order of denial of driving privileges under § 27-16-915, the department shall:

(1) Suspend any license issued the person under this subchapter for twelve (12) months;

(2) In the event any license issued the person under this subchapter is under suspension by the department for another offense or other violations, that license shall be suspended an additional twelve (12) months; or

(3) If the person has not been issued a license under this subchapter, the issuance of a license shall be delayed for an additional twelve (12) months after the person applies for such a license.

(d) Penalties prescribed in this section shall be in addition to all other penalties prescribed by law for offenses covered by this section.



§ 27-20-114 - Rules and regulations.

The Department of Finance and Administration is authorized to adopt such rules and regulations and practices not inconsistent with this subchapter as it deems necessary or appropriate to carry out the purposes of this subchapter.



§ 27-20-115 - Local regulations.

(a) (1) The provisions of this subchapter shall be applicable and uniform throughout this state and in all political subdivisions and municipalities.

(2) No local authority shall enact or enforce any ordinance, rule, or regulation in conflict with the provisions of this subchapter.

(b) Local authorities may adopt additional traffic regulations which are not in conflict with the provisions of this subchapter.



§ 27-20-116 - Exemptions.

Persons who operate vehicles described in § 27-20-101, when operation of the vehicle shall be on a farm, private property, or specifically for moving to a farm, shall be exempt from the provisions of this subchapter.



§ 27-20-117 - Automatic issuance of operator's license.

Notwithstanding any provision of this subchapter or any other laws to the contrary, when a person holding a valid motor-driven cycle operator's license reaches sixteen (16) years of age, he or she shall automatically be issued a motorcycle operator's license and shall not be required to submit to the examinations prescribed by § 27-20-108.



§ 27-20-118 - Restrictions on young children.

(a) Except as provided under subsection (b) of this section, it is unlawful for the driver of a motorcycle to allow a child to ride as a passenger on a motorcycle on a street or highway unless the child is at least eight (8) years of age.

(b) This section shall not apply to the driver of a motorcycle who is a participant in a parade.



§ 27-20-119 - Autocycles.

The requirements and regulation of autocycles shall be as provided under the Electric Autocycle Act, § 27-20-301 et seq.






Subchapter 2 - -- Three-Wheeled, Four-Wheeled, and Six-Wheeled All-Terrain Vehicles

§ 27-20-201 - Penalty.

Any owner of a three-wheeled, four-wheeled, or six-wheeled all-terrain vehicle failing to register it within thirty (30) calendar days after the transfer date or the date of release of a lien by a prior lienholder, whichever is greater, shall be assessed an additional penalty of three dollars ($3.00) for each ten-calendar-day period or fraction thereof for which he or she fails to properly register the vehicle until the penalty reaches the same amount as the registration fee of the cycle to be registered.



§ 27-20-202 - Registration required.

(a) All owners of three-wheeled, four-wheeled, or six-wheeled all-terrain vehicles that are not otherwise required to be registered by law shall register them with the Director of the Department of Finance and Administration within thirty (30) calendar days of acquiring them.

(b) (1) The owners shall offer proof of ownership satisfactory to the Department of Finance and Administration.

(2) (A) (i) If the person seeking to register the all-terrain vehicle cannot offer satisfactory proof of ownership, the department may register it if the person seeking registration posts a bond equal to at least one and one-half (1 1/2) times the market value of the all-terrain vehicle.

(ii) The bond shall be a cash bond, a letter of credit, a surety bond issued by a fidelity or surety company authorized to do business in Arkansas, or a personal bond signed by at least two (2) property owners in this state.

(iii) The bond shall be for a period of three (3) years and made payable to the department to be used by the department to pay any valid claim arising from the disputed ownership of the all-terrain vehicle.

(B) (i) If the three-wheeled or four-wheeled all-terrain vehicle was manufactured on or before December 31, 1992, then proof of ownership shall not be required to obtain registration, and a statement of ownership shall be accepted as proof of ownership.

(ii) The statement of ownership may be prepared by the person and shall contain the following information:

(a) The person's name;

(b) A description of the vehicle;

(c) A statement that the vehicle was manufactured on or before December 31, 1992;

(d) A statement of ownership; and

(e) The person's signature.

(iii) The provisions of subdivision (b)(2)(B) of this section shall not apply to six-wheeled all-terrain vehicles.

(c) The cost of registration shall be five dollars ($5.00).



§ 27-20-203 - No equipment or inspection requirements.

There shall be no equipment requirement or safety inspection requirement as a precondition to registration of three-wheeled, four-wheeled, or six-wheeled all-terrain vehicles.



§ 27-20-204 - Taxes to be paid.

The tax imposed by the Arkansas Gross Receipts Act of 1941, § 26-52-101 et seq., or the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., on the sale of three-wheeled, four-wheeled, or six-wheeled all-terrain vehicles shall be collected by the seller of the vehicle as required by § 26-52-513.



§ 27-20-205 - Certificate of title.

(a) The Director of the Department of Finance and Administration shall issue a certificate of title to the owner of a three-wheeled, four-wheeled, or six-wheeled all-terrain vehicle that has been registered with the Department of Finance and Administration.

(b) The certificate shall identify the owner's name and address, the vehicle manufacturer, model, year, identification number, seller, date of sale, lienholder, and lienholder's address.



§ 27-20-206 - Numbered license decal.

The Director of the Department of Finance and Administration shall furnish the owners of three-wheeled, four-wheeled, or six-wheeled all-terrain vehicles that have been registered with the Department of Finance and Administration a numbered license decal that shall be attached to the left front side of the vehicle.



§ 27-20-207 - No renewal of registration.

No renewal of registration of three-wheeled, four-wheeled, or six-wheeled all-terrain vehicles shall be required.



§ 27-20-208 - Regulations.

The Director of the Department of Finance and Administration may promulgate such rules and regulations as necessary to implement this subchapter.






Subchapter 3 - -- Electric Autocycles

§ 27-20-301 - Title.

This subchapter shall be known and may be cited as the "Electric Autocycle Act".



§ 27-20-302 - Purpose.

The purpose of this subchapter is to:

(1) Allow the registration and licensing of autocycles as an environmentally friendly option for Arkansans to provide an affordable transportation option that will reduce our dependency on foreign oil; and

(2) Provide economic stimulus to the emerging industry of autocycles.



§ 27-20-303 - Definitions.

As used in this subchapter:

(1) (A) "Autocycle" means a motorized cycle that exclusively uses a motor operated by electricity, is a zero-emission vehicle, and is:

(i) At least sixty inches (60'') in width;

(ii) Not more than one hundred thirty-five inches (135'') in length;

(iii) At least one thousand pounds (1,000 lbs.) in unladen weight;

(iv) Equipped with:

(a) Three (3) low pressure tires;

(b) A steering wheel;

(c) Seating for at least one (1) person but not more than four (4) persons;

(d) A fully-enclosed metal or metal-reinforced cab with glass and mirrors that complies with § 27-37-301 et seq. regarding safety glass and mirrors;

(e) Doors with functioning handle locks that are similar to the handle locks on motor vehicles;

(f) Headlights as required under § 27-20-104(d)(1);

(g) Tail lamps as required under § 27-20-104(d)(3);

(h) Brakes as required under § 27-20-104(d)(4);

(i) A working horn as required under § 27-20-104(d)(5);

(j) Signal lamps as provided under § 27-36-216; and

(k) Seat belts as provided under § 27-37-701 et seq.

(B) An autocycle shall not be required to have a muffler because it is a zero-emission electric vehicle.

(C) An autocycle may be equipped with a bed or cargo box for hauling materials.

(D) An autocycle is a motor vehicle for the purposes of minimum insurance liability under the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., and § 27-22-101 et seq.

(E) An autocycle is not an all-terrain vehicle under § 27-20-201 et seq. and § 27-21-101 et seq.; and

(2) "Low pressure tire" means a pneumatic tire that conforms to the manufacturer's specifications for the autocycle and is comparable to the tires used on other motor vehicles.



§ 27-20-304 - Registration and licensing -- Fees.

(a) The owner of an autocycle may register and license it as a motorcycle under § 27-20-105.

(b) In addition to the application to register the autocycle, the owner of an autocycle shall provide proof of insurance as required under the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq., and § 27-22-101 et seq.

(c) The fee for registering and licensing an autocycle shall be five dollars ($5.00).



§ 27-20-305 - Subject to the rules of the road.

The operator of an autocycle that is registered and licensed under this section shall comply with and is subject to the same penalties for violating the rules of the road as provided under § 27-51-101 et seq.



§ 27-20-306 - Operation requirements -- Passengers.

(a) (1) If the operator of an autocycle is eighteen (18) years of age or older, the operator shall have a valid driver's license and shall not be required to have the motorcycle endorsement required under § 27-20-106.

(2) (A) If the operator of an autocycle is under eighteen (18) years of age, the operator shall have a valid instruction permit, learner's license, or intermediate license.

(B) An operator of an autocycle under eighteen (18) years of age shall comply with all requirements concerning the permit or license that he or she holds.

(b) The mandatory seat belt use under § 27-37-701 et seq. shall apply to the operator and all passengers in the autocycle.

(c) An operator of or passenger in an autocycle is not required to comply with § 27-20-104(b) requiring:

(1) Protective headgear; or

(2) Protective glasses, goggles, or transparent face shields.

(d) (1) An operator of the autocycle shall have not more than three (3) passengers in the autocycle.

(2) The requirements of § 27-20-110 shall not apply to autocycles.

(e) (1) A child may be a passenger in an autocycle and § 27-20-118 shall not apply to autocycles.

(2) If applicable because of the child's age or weight, the child shall be restrained as provided under the Child Passenger Protection Act, § 27-34-101 et seq.



§ 27-20-307 - Operation limitations.

(a) An autocycle shall not be operated on an interstate highway.

(b) An autocycle shall not be operated on a road or highway if:

(1) The operation of autocycles or motorcycles is prohibited;

(2) The road is a controlled-access highway;

(3) The posted speed limit is more than fifty-five (55) miles per hour; or

(4) The autocycle cannot maintain a speed equal to the posted speed limit.



§ 27-20-308 - Rules.

The Department of Finance and Administration may adopt rules for the implementation and administration of this subchapter.









Chapter 21 - All-Terrain Vehicles

§ 27-21-101 - Purpose.

It is the intent and purpose of this chapter to regulate the use of recreational all-terrain vehicles by restricting their use on the public streets and highways of this state. This law seeks to ensure the safety and general welfare of the citizens of Arkansas by limiting the situations where all-terrain vehicles are permitted to be used in a dangerous and unsafe fashion.



§ 27-21-102 - Definitions.

As used in this chapter:

(1) (A) "All-terrain vehicle" means a vehicle that:

(i) Has three (3), four (4), or six (6) wheels;

(ii) Is fifty inches (50'') or less in width;

(iii) Is equipped with nonhighway tires;

(iv) Is designed primarily for off-road recreational use; and

(v) Has an engine displacement of no more than one thousand cubic centimeters (1,000 cc).

(B) "All-terrain vehicle" includes a recreational off-highway vehicle.

(C) "All-terrain vehicle" does not include a golf cart, riding lawnmower, or lawn or garden tractor;

(2) "Nonhighway tire" means a pneumatic tire:

(A) Six inches (6'') or more in width;

(B) Designed for use on a wheel with a rim diameter of fourteen inches (14'') or less; and

(C) That uses an operating pressure of twenty pounds per square inch (20 psi) or less as recommended by the vehicle manufacturer;

(3) "Public streets and highways" means the part of the street, road, or highway, including the improved road shoulder, that is open to vehicular traffic and that is maintained by the state or by a political subdivision of the State of Arkansas and includes any federal highways; and

(4) (A) "Recreational off-highway vehicle" means a vehicle that:

(i) Has four (4) or six (6) wheels;

(ii) Is seventy-five inches (75'') or less in width;

(iii) Is equipped with nonhighway tires;

(iv) Is designed primarily for off-road recreational use; and

(v) Has an engine displacement of no more than one thousand cubic centimeters (1,000 cc).

(B) "Recreational off-highway vehicle" does not include a golf cart, riding lawnmower, or lawn or garden tractor.



§ 27-21-103 - Construction.

Nothing in this chapter shall be construed to require an all-terrain vehicle to be registered as a motor vehicle, motorcycle, or motor-driven cycle for operation on the public streets and highways.



§ 27-21-104 - Penalty.

Any person violating the provisions of this chapter shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) or imprisoned not more than thirty (30) days, or shall be both fined and imprisoned.



§ 27-21-105 - Enforcement.

The officers and employees of the Arkansas State Game and Fish Commission, the Arkansas State Highway and Transportation Department, and the Arkansas Forestry Commission shall have no authority to enforce the provisions of this chapter.



§ 27-21-106 - Operation on public streets and highways unlawful -- Exceptions.

(a) It is unlawful for any person to operate an all-terrain vehicle on the public streets and highways of this state, even if the vehicle otherwise meets the equipment standards of § 27-20-104, except under the following conditions and circumstances:

(1) A person may operate an all-terrain vehicle on the public streets and highways if the vehicle is:

(A) Used in farming or hunting operations; and

(B) Operated on the public streets and highways in order to get from one (1) field to another;

(2) (A) An all-terrain vehicle may be operated upon the public streets or highways if the:

(i) Vehicle needs to make a direct crossing of the street or highway to get from one (1) area to another; and

(ii) Vehicle:

(a) Comes to a complete stop;

(b) Yields the right-of-way to all oncoming traffic that constitutes an immediate hazard; and

(c) Crosses the street or highway at an angle of approximately ninety degrees (90 degrees) to the direction of the street or highway.

(B) (i) In crossing divided highways, the crossing may be made only at an intersection of the highway with another public street or highway.

(ii) In crossings made between the hours from one-half (1/2) hour after sunset to one-half (1/2) hour before sunrise or in conditions of reduced visibility, the crossing may be made only with both front and rear lights turned on;

(3) (A) A person who has lost one (1) or both legs above the ankle or who otherwise has a serious walking handicap shall be permitted to operate a three-wheeled, four-wheeled, or six-wheeled all-terrain vehicle as a means of transportation on any of the following:

(i) A nonhard surfaced road;

(ii) The shoulders of all state and federal highways, except as provided under subdivision (a)(3)(E) of this section; or

(iii) Public streets and roads when traveling on the public street or road is the most reasonable route of access available to him or her from one (1) off-road trail to another off-road trail or from his or her private property to an off-road trail. (B) An all-terrain vehicle used as provided under subdivision (a)(3)(A) of this section by a person who has a serious walking handicap shall be equipped with a red flag at least six inches (6'') wide and twelve inches (12'') long on a pole or staff extending at least thirty-six inches (36'') above the level of the seat.

(C) For the purposes of this subdivision (a)(3), "serious walking handicap" means any walking handicap certified as serious by a licensed physician.

(D) A person operating an all-terrain vehicle as provided under subdivision (a)(3)(A) of this section shall carry on his or her person or on the vehicle the physician's certificate certifying that the person has a serious walking handicap.

(E) A person operating an all-terrain vehicle as provided under subdivision (a)(3)(A) of this section shall not operate the all-terrain vehicle on any part of the federal interstate highway system or on fully-controlled access highways;

(4) An on-duty law enforcement officer or a person performing an official law enforcement function may operate an all-terrain vehicle on public streets and highways; and

(5) An employee of a utility, telecommunications, or cable company working during a time of emergency or severe weather may operate an all-terrain vehicle on public streets and highways.

(b) When two (2) or more all-terrain vehicles are operating together on a public street or highway as permitted in limited circumstances in this chapter, the vehicles shall be operated in single file except while overtaking another vehicle. The operator of an all-terrain vehicle overtaking another vehicle proceeding in the same direction shall pass at a safe distance to the left until safely clear of the overtaken vehicle. Nothing in this subsection shall be construed to prohibit an operator from overtaking and passing upon the right another vehicle which is making or about to make a left turn if the overtaking and passing is accomplished in accordance with Arkansas law.



§ 27-21-107 - Operation by minors -- Manner of operation.

(a) (1) A person twelve (12) years of age or older shall be entitled to operate an all-terrain vehicle in this state if the use is in compliance with all other provisions of this chapter.

(2) A person less than twelve (12) years of age shall be entitled to operate an all-terrain vehicle in this state only if he or she is under the direct supervision of a person who is at least eighteen (18) years of age or if he or she is on land owned by, leased, rented, or under the direct control of his or her parent or legal guardian, or if he or she is on land with the permission of the owner.

(b) A person shall not operate an all-terrain vehicle in this state:

(1) At a rate of speed greater than is reasonable and proper under the conditions then existing; and

(2) During the hours from one-half (1/2) hour after sunset to one-half (1/2) hour before sunrise without displaying a lighted headlight and a lighted taillight.



§ 27-21-108 - Equipment.

(a) Every all-terrain vehicle operated in this state shall be equipped with an adequate muffler system in good working condition. Every all-terrain vehicle operated in this state shall be equipped with a United States Forest Service-qualified spark arrester.

(b) No person shall:

(1) Equip the exhaust system of an all-terrain vehicle with a cutout, bypass, or similar device;

(2) Operate an all-terrain vehicle with an exhaust system equipped with a cutout, bypass, or similar device; or

(3) Operate an all-terrain vehicle with the spark arrester removed or modified except for use in closed-course competition events.



§ 27-21-109 - Defenses to prosecution.

(a) It is no defense to a prosecution under this chapter that the driver or operator possesses a valid driver's license or motorcycle operator's license.

(b) It shall be a defense to prosecution under § 27-21-106 for a violation of operating an all-terrain vehicle upon the public streets or highways if the all-terrain vehicle operator can show by a preponderance of the evidence that:

(1) The public street or highway was outside the city limits of any municipality or incorporated town in Arkansas;

(2) The public street or highway was not a United States interstate highway;

(3) Traveling on the public street or highway was the most reasonable route of access available to him or her from one (1) off-road trail to another off-road trail or from his or her private property to an off-road trail; and

(4) His or her purpose for riding on the public street or highway was to get from one (1) off-road trail to another off-road trail or his or her purpose for riding on the public street or highway was to get from his or her private property to an off-road trail.






Chapter 22 - Motor Vehicle Liability Insurance

§ 27-22-101 - Legislative intent -- Applicability.

(a) This chapter is not intended in any way to alter or affect the validity of any policy provisions, exclusions, exceptions, or limitations contained in a motor vehicle insurance policy required by this chapter.

(b) The provisions of this chapter shall not be applicable to state-owned vehicles nor to state employees while operating the state-owned vehicles.



§ 27-22-102 - Construction.

The provisions of this chapter shall be supplemental to and cumulative to the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq.



§ 27-22-103 - Penalty.

(a) Except as provided in subsection (b) of this section, any person who operates a motor vehicle within this state shall be subject to a mandatory fine of not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250) unless both the vehicle and the person's operation of the vehicle are covered by a certificate of self-insurance or an insurance policy as required under § 27-22-104(a)(1).

(b) (1) Any person who operates a motor vehicle in violation of § 27-22-104(a)(1) shall be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) for the second offense, and the minimum fine shall be mandatory.

(2) Any person who operates a motor vehicle in violation of § 27-22-104(a)(1) shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) or sentenced to one (1) year in jail, or both, for the third offense or for any subsequent offenses.

(3) Upon a showing that liability coverage required by §§ 27-22-101 -- 27-22-104 was in effect at the time of arrest, the judge may dismiss the charge imposed under this act, and the penalties therefore shall not be imposed.

(4) (A) (i) If the person is unable to establish that liability coverage required by §§ 27-22-101 -- 27-22-104 is in effect at the time of the disposition of the charge, the judge or clerk of the court shall prepare and transmit to the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration an order suspending the registration of the motor vehicle involved in the violation until such time as the person presents proof of coverage to the Office of Motor Vehicle.

(ii) The order shall include:

(a) The name and address of the person charged;

(b) The driver's license number, if any, of the person charged;

(c) The vehicle identification number or license plate number of the motor vehicle involved;

(d) The date of the hearing;

(e) The judgment of the court; and

(f) The amount of the fine.

(iii) The judge or clerk of the court shall prepare and transmit an order under subdivision (b)(4)(A)(i) of this section within five (5) business days after the plea or judgment is entered.

(B) (i) In order to reinstate the suspended registration for any suspended motor vehicle, the owner shall present proof of the requisite liability coverage to the Office of Motor Vehicle and shall pay to the Office of Motor Vehicle a fee of twenty dollars ($20.00) for reinstatement of the registration.

(ii) The revenues derived from this reinstatement fee shall be deposited as a special revenue into the State Central Services Fund and credited as a direct revenue to be used by the Office of Motor Vehicle to offset the costs of administering this section.

(iii) This fee shall be in addition to any other fines, fees, or other penalties for other violations of this subchapter.

(c) If the arresting officer is:

(1) An officer of the Department of Arkansas State Police, the fine collected shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration, on a form provided by that office, for deposit in the Department of Arkansas State Police Fund to be used for the purchase and maintenance of state police vehicles;

(2) A county law enforcement officer, the fine collected shall be deposited in that county fund used for the purchase and maintenance of rescue, emergency medical, and law enforcement vehicles, communications equipment, animals owned or used by law enforcement agencies, life-saving medical apparatus, and law enforcement apparatus to be used for those purposes; or

(3) A municipal law enforcement officer, the fine collected shall be deposited in that municipal fund used for the purchase and maintenance of rescue, emergency medical, and law enforcement vehicles, communications equipment, animals owned or used by law enforcement agencies, life-saving medical apparatus, and law enforcement apparatus to be used for those purposes.



§ 27-22-104 - Insurance required -- Minimum coverage.

(a) (1) It is unlawful for a person to operate a motor vehicle within this state if both the motor vehicle and the person's operation of the motor vehicle are not covered by:

(A) A certificate of self-insurance under § 27-19-107; or

(B) An insurance policy issued by an insurance company authorized to do business in this state.

(2) Failure to present proof of insurance coverage at the time of arrest or a failure of the Vehicle Insurance Database or proof of an insurance card issued under § 23-89-213 to show current insurance coverage at the time of the traffic stop creates a rebuttable presumption that the motor vehicle or the person's operation of the motor vehicle is uninsured.

(b) The policy shall provide at a minimum the following coverage:

(1) Not less than twenty-five thousand dollars ($25,000) for bodily injury or death of one (1) person in any one (1) accident;

(2) Not less than fifty thousand dollars ($50,000) for bodily injury or death of two (2) or more persons in any one (1) accident; and

(3) If the accident results in damage to or destruction of property, not less than twenty-five thousand dollars ($25,000) for the damage to or destruction of property of others in any one (1) accident.

(c) (1) For purposes of this subsection, "operating motor vehicle" means a motor vehicle that is actually driven out of the government-owned and government-operated storage facility under its own power.

(2) A government-owned and government-operated storage facility for motor vehicles may refuse to release an operating motor vehicle from the storage facility if the owner of the motor vehicle cannot establish that the motor vehicle is covered by insurance as required under this section.

(3) The following are exempt from the requirements of this subsection:

(A) A motor vehicle that is considered salvage;

(B) A motor vehicle when an insurer holds the title to the motor vehicle; and

(C) A motor vehicle that is not driven out of the government-owned and government-operated storage facility under its own power.



§ 27-22-105 - Inadequate insurance during an accident -- Penalty.

(a) When the operator of any motor vehicle is involved in a motor vehicle accident in this state and the vehicle or the operator while driving the vehicle is found not to be adequately insured, as required by § 27-22-104(a)(1), the operator shall be deemed guilty of a Class A misdemeanor.

(b) In addition, if a person is convicted of driving an inadequately insured vehicle that has been involved in an accident under subsection (a) of this section, the court may order that the vehicle be impounded until proof of vehicle insurance coverage is made to the court. The owner of the vehicle impounded shall be responsible for all costs of impoundment.



§ 27-22-106 - Cancellation of policy or contract -- Administrative revocation or suspension of license.

No policy or contract of insurance covering a motor vehicle may be cancelled solely because of the administrative revocation or suspension of the driver's license of the owner or operator of the motor vehicle under § 5-65-104.



§ 27-22-107 - Motor vehicle insurance reporting.

(a) (1) Each insurance company providing motor vehicle liability insurance coverage required under § 27-22-104(a) , shall provide before the seventh day of each calendar month to the Revenue Division of the Department of Finance and Administration a record of each motor vehicle insurance policy in effect as of the previous month that was issued by the insurance company. The reports shall be provided to the division through any means of electronic or electromagnetic medium available to and approved by the department, unless the insurance company qualifies for an exception to this electronics reporting requirement as a result of being a small or low-volume insurer as may otherwise be provided for under regulations promulgated by the Department of Finance and Administration.

(2) (A) The Director of the Department of Finance and Administration may choose a vendor to provide an online insurance verification system which will comply with the industry standards as recommended by the Insurance Industry Committee for Motor Vehicle Administration (IICMVA) when there are two or more vendors that demonstrate to the department the ability to meet the IICMVA standard.

(i) The department shall notify each insurance company in writing of the chosen vendor. If the insurance company elects to participate in the online insurance verification system that complies with the industry standards, the company may then work with the vendor and the department on an agreeable schedule to convert to the new system.

(ii) If an insurance company elects to participate in the online insurance verification system, then the insurance company will be exempt from providing the report before the seventh day of each calendar month as the department and law enforcement will be able to obtain data online in real time.

(B) If the director certifies that seventy percent (70%) or more of the motor vehicle insurance policies in effect on a specific date are being accessed according to the industry standards in the online insurance verification system, each insurance company shall provide access to the data through the online insurance verification system.

(C) At the discretion of the department, rules and regulations may be established to offer insurers who write fewer policies an alternative method for reporting insurance policy data.

(D) The department shall select a vendor under the Arkansas Procurement Law § 19-11-201 et seq.

(b) (1) The reports shall include:

(A) The name and the address of the named insured;

(B) The make, year, and vehicle identification number of each insured vehicle; and

(C) The policy number, effective date, and expiration date of each policy, National Association of Insurance Carriers code number, and the name of each driver excluded from coverage.

(2) The reports may include:

(A) The date of birth of each insured owner or operator; and

(B) The driver's license number of each insured owner or operator.

(c) The department may, following procedures set forth in regulations promulgated by the department, assess a penalty against each insurance company of up to two hundred fifty dollars ($250) for each day the insurance company fails to comply with this section. If an insurance company shows that the failure to comply with this section was inadvertent, accidental, outside of the control of the company, or the result of excusable neglect, the Director of the Department of Finance and Administration may excuse the penalty. The moneys collected from these penalties shall be deposited as a special revenue into the State Central Services Fund, and the net amount shall be credited as a direct revenue to be used by the department to offset the costs of administering this section.

(d) The department shall promulgate necessary rules and regulations for the administration of this section.



§ 27-22-109 - Impounding a motor vehicle for a violation.

(a) (1) If an operator of a motor vehicle is unable to present proof of insurance coverage to a law enforcement officer as required under § 27-22-104, the motor vehicle may be impounded at the officer's discretion if the officer issues a citation for a traffic violation that is classified as an offense under § 27-50-302 and the operator has:

(A) Received three (3) or more warnings for a violation of § 27-22-104;

(B) Pleaded guilty or nolo contendere to or been found guilty of three (3) or more violations of § 27-22-104; or

(C) Received a total of three (3) or more warnings for a violation of § 27-22-104 or convictions for a violation of § 27-22-104.

(2) If an operator of a motor vehicle is unable to present proof of insurance coverage to a law enforcement officer as required under § 27-22-104, the motor vehicle may be impounded at the officer's discretion if one (1) or more of the following occur:

(A) The driver is operating a motor vehicle on a cancelled, suspended, or revoked driver's license in violation of § 27-16-303;

(B) The driver is operating the motor vehicle without a driver's license in violation of § 27-16-602; or

(C) The driver is operating a motor vehicle:

(i) Without a license plate in violation of § 27-14-304;

(ii) With an unofficial license plate in violation of § 27-14-305;

(iii) With improper use of evidence of registration in violation of § 27-14-306; or

(iv) With false evidences of title or registration in violation of § 27-14-307.

(b) If a motor vehicle is impounded under this section:

(1) The law enforcement agency shall use its towing policy as required for the towing and storage of motor vehicles under § 27-50-1207 and a towing rotation list if applicable;

(2) The provisions of § 27-50-1201 et seq. regarding the towing and storage of motor vehicles shall apply;

(3) An inventory of the contents of the motor vehicle shall be taken; and

(4) The owner, operator, or other person in charge of the vehicle:

(A) Has the right to contest the impoundment; and

(B) Shall be given notice at the time of impoundment of the right to contest the impoundment consistent with § 27-50-1207.

(c) (1) If a motor vehicle is properly and lawfully impounded under this section, the following are responsible for all reasonable towing, recovery, storage, and other incidental costs:

(A) The operator of the vehicle;

(B) The owner of the vehicle; or

(C) Both the owner and the operator of the vehicle.

(2) This subsection applies even if the owner has insurance but fails to present proof of insurance.



§ 27-22-110 - Hold on release from storage facility authorized.

(a) For purposes of this section:

(1) "Operational motor vehicle" means a motor vehicle that is driven under its own power out of a storage facility; and

(2) "Proof of compliance" means:

(A) An order of a court of competent jurisdiction issued under § 27-22-103(b);

(B) A certificate of self-insurance under § 27-19-107; or

(C) An insurance policy that meets the requirements of § 27-22-104.

(b) (1) A law enforcement agency that impounds a motor vehicle under § 27-22-109 may place a hold on the release of an operational motor vehicle from a storage facility consistent with § 27-50-1206(a)(3) until the owner or operator of the motor vehicle provides proof of compliance to the law enforcement agency.

(2) If the owner or operator provides proof of compliance to the law enforcement agency, the law enforcement agency shall release the hold on the vehicle and notify the storage facility in writing of the release.

(c) The following vehicles are exempt from a hold on release under this section:

(1) A salvage vehicle as defined under § 27-14-2301 that is acquired by an insurance company;

(2) A motor vehicle that is incapable of being driven out of the storage facility under its own power and is removed by a towing firm licensed by and subject to the rules of the Arkansas Towing and Recovery Board;

(3) A motor vehicle acquired by a lienholder if the lienholder provides to the law enforcement agency:

(A) A sworn statement in the form of either a repossession title or an affidavit that the lienholder is entitled to take immediate possession of the vehicle; and

(B) If the vehicle is to be driven from the storage facility, proof of insurance coverage as required under § 27-22-104; or

(4) A motor vehicle acquired subsequent to impounding by a transferee if the transferee provides to the law enforcement agency:

(A) A sworn statement in the form of an affidavit that the transferee has obtained all right, title, and interest in the vehicle;

(B) A copy of the document transferring ownership of the vehicle; and

(C) If the vehicle is to be driven from the storage facility, proof of insurance coverage as required under § 27-22-104.



§ 27-22-111 - Fine for failure to present proof of insurance at time of traffic stop.

(a) After a traffic stop has been completed, if an operator of a motor vehicle proves that the liability coverage required by §§ 27-22-101 -- 27-22-104 was in effect at the time of the traffic stop, the failure to present proof of insurance at the time of the traffic stop when requested by a law enforcement officer shall be punished by a fine of twenty-five dollars ($25.00).

(b) Court costs under § 16-10-305 or other costs or fees shall not be assessed under this section.

(c) The fines collected under this section shall be distributed as follows:

(1) Eighty percent (80%) shall be paid to the Treasurer of State for the benefit of the Arkansas Citizens First Responder Safety Enhancement Fund; and

(2) Twenty percent (20%) shall be retained by the court that tries the offense.

(d) If an operator of a motor vehicle is unable to prove that the liability coverage required by §§ 27-22-101 -- 27-22-104 was in effect at the time of the traffic stop, the failure to present proof of insurance at the time of the traffic stop when requested by a law enforcement officer shall be punished as provided under § 27-22-103.






Chapter 23 - Commercial Driver License

Subchapter 1 - -- Arkansas Uniform Commercial Driver License Act

§ 27-23-101 - Short title.

This subchapter may be cited as the "Arkansas Uniform Commercial Driver License Act".



§ 27-23-102 - Statement of intent and purpose.

(a) The purpose of this subchapter is to implement the Commercial Motor Vehicle Safety Act of 1986 (CMVSA), Pub. L. 99-570, Title XII and reduce or prevent commercial motor vehicle accidents, fatalities, and injuries by:

(1) Permitting commercial drivers to hold only one (1) license;

(2) Disqualifying commercial drivers who have committed certain serious traffic violations, or other specified offenses;

(3) Strengthening licensing and testing standards for commercial drivers.

(b) This subchapter is a remedial law and shall be liberally construed to promote the public health, safety, and welfare. To the extent that this subchapter conflicts with general driver licensing provisions, this subchapter prevails. Where this subchapter is silent, the general driver licensing provisions apply.



§ 27-23-103 - Definitions.

As used in this subchapter:

(1) "Alcohol" or "alcoholic beverage" means:

(A) Ethyl alcohol, or ethanol;

(B) Beer which is defined as beer, ale, stout, and other similar fermented beverages, including sake or similar products, of any name or description containing one-half of one percent (0.5%) or more of alcohol by volume, brewed or produced from malt, wholly or in part, or from any substitute therefore;

(C) Wine of not less than one-half of one percent (0.5%) of alcohol by volume; or

(D) Distilled spirits, alcoholic spirits, and spirits, which are defined as those substances known as ethyl alcohol, ethanol, or spirits of wine in any form, including all dilutions and mixtures thereof from whatever source or by whatever process produced;

(2) "Blood alcohol concentration" means:

(A) The number of grams of alcohol per one hundred milliliters (100 ml) of blood;

(B) The number of grams of alcohol per two hundred ten liters (210 l) of breath; or

(C) Blood and breath quantitative measures in accordance with the current Arkansas Regulations for Blood Alcohol Testing promulgated by the Department of Health;

(3) "Commerce" means:

(A) Trade, traffic, and transportation within the jurisdiction of the United States between a place in a state and a place outside of the state, including a place outside the United States; and

(B) Trade, traffic, and transportation in the United States which affects any trade, traffic, and transportation within the jurisdiction of the United States between a place in a state and a place outside of the state, including a place outside the United States;

(4) "Commercial driver instruction permit" means a permit issued pursuant to § 27-23-108(d);

(5) "Commercial driver license" means a license issued in accordance with the requirements of this subchapter to an individual which authorizes the individual to drive a class of commercial motor vehicle;

(6) The "Commercial Driver License Information System" is the information system established pursuant to the Commercial Motor Vehicle Safety Act of 1986 to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers;

(7) "Commercial driver license record" means the electronic record of an individual commercial driver license holder's driver status and history stored by the Office of Driver Services as part of the Commercial Driver's License Information System established under 49 U.S.C. § 31309, as in effect on January 1, 2011;

(8) (A) "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle:

(i) Has a gross combination weight rating of twenty-six thousand one pounds (26,001 lbs.) or more inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds (10,000 lbs.);

(ii) Has a gross vehicle weight rating of twenty-six thousand one pounds (26,001 lbs.) or more;

(iii) Is designed to transport sixteen (16) or more passengers, including the driver; or

(iv) Is of any size and is used in the transportation of materials found to be hazardous, as a result of which the motor vehicle is required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F.

(B) When out-of-service orders are involved, the term "commercial motor vehicle" shall also include any self-propelled or towed vehicle used on public highways in interstate commerce to transport passengers or property when:

(i) The vehicle has a gross vehicle weight rating or gross combination weight rating of ten thousand one (10,001) or more pounds; or

(ii) The vehicle is used in the transportation of hazardous materials in a quantity requiring placarding under regulations issued by the Secretary of Transportation under the Hazardous Materials Transportation Act, 49 U.S.C. App. §§ 1801-1813;

(9) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I-VI of the Uniform Controlled Substances Act, § 5-64-101 et seq.;

(10) "Conviction" or "convicted" means an unvacated adjudication of guilt, a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine, court cost, or court order, or violation of a condition of release without bail, regardless of whether or not the penalty was rebated, suspended, or prorated;

(11) "Downgrade" means the removal of commercial driver license privileges from a commercial driver license by the office;

(12) "Disqualification" means any of the following three (3) actions:

(A) The suspension, revocation, or cancellation of a commercial driver license by the Office of Driver Services or jurisdiction of issuance;

(B) A withdrawal of a person's privileges to drive a commercial motor vehicle by the office or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control except for parking, vehicle weight, or vehicle defect violations; or

(C) A determination by the Federal Motor Carrier Safety Administration that a person is not qualified to operate a commercial motor vehicle;

(13) "Drive" means to drive, operate, or be in physical control of a commercial motor vehicle on any public street or highway in the state or in any place open to the general public for purposes of vehicular traffic;

(14) "Driver" means any person who drives, operates, or is in physical control of a commercial motor vehicle on any public street or highway in the state or in any place open to the general public for purposes of vehicular traffic;

(15) "Driver applicant" or "applicant" means any person who has applied for a commercial driver license;

(16) "Driver license" means a license issued by a state to an individual which authorizes the individual to drive a motor vehicle;

(17) "Driving a commercial motor vehicle while under the influence of alcohol" means committing any one (1) or more of the following acts in a commercial motor vehicle:

(A) Driving a commercial motor vehicle while the person's blood alcohol concentration is four-hundredths of one percent (0.04%) or more;

(B) Driving while intoxicated in violation of § 5-65-103; or

(C) Refusal to undergo such testing as is required by § 5-65-202;

(18) "Electronic device" means a cellular telephone, personal digital assistant, pager, computer, or any other device used to input, write, send, receive, or read text;

(19) "Employer" means any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle;

(20) "Excepted interstate" means a driver or applicant who operates or expects to operate a commercial motor vehicle in interstate commerce but engages exclusively in transportation or operations excepted under 49 C.F.R. §§ 390.3(f), 391.2, 391.68, or 398.3, as in effect on January 1, 2011, from all or part of the qualification requirements of 49 C.F.R. part 391, as in effect on January 1, 2011, and is therefore not required to obtain a medical examiner's certificate by 49 C.F.R. § 391.45, as in effect on January 1, 2011;

(21) "Excepted intrastate" means a driver or applicant who operates or expects to operate a commercial motor vehicle exclusively in intrastate commerce but engages exclusively in transportation or operations excepted under 49 C.F.R. §§ 390.3(f), 391.2, 391.68, or 398.3, as in effect on January 1, 2011, from all or part of the qualification requirements of 49 C.F.R. part 391, and is therefore not required to obtain a medical examiner's certificate by 49 C.F.R. § 391.45, as in effect on January 1, 2011;

(22) "Fatality" means the death of a person as a result of a motor vehicle accident;

(23) "Felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one (1) year;

(24) "Foreign jurisdiction" means any jurisdiction other than a state of the United States;

(25) "Gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination or articulated vehicle. In the absence of a value specified by the manufacturer, the gross combination weight rating will be determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit and any load thereon;

(26) "Gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle;

(27) "Hazardous materials" means:

(A) Any material that:

(i) Has been designated as hazardous under 49 U.S.C. § 5103, as in effect on January 1, 2009, and

(ii) Is required to be placarded under 49 C.F.R. part 172, subpart F, as in effect on January 1, 2009; or

(B) Any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73, as in effect on January 1, 2009;

(28) "Imminent hazard" means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury, or endangerment;

(29) (A) "Medical examiner" means a person who is licensed, certified, or registered under applicable state laws and regulations to perform physical examinations.

(B) "Medical examiner" includes without limitation a doctor of medicine, a doctor of osteopathy, a physician's assistant, an advanced practice nurse, and a doctor of chiropractic;

(30) "Medical variance" means the receipt by a driver of one (1) of the following from the Federal Motor Carrier Safety Administration that allows the driver to be issued a medical certificate:

(A) An exemption letter permitting operation of a commercial motor vehicle under 49 C.F.R. part 381, subpart C, as in effect on January 1, 2011, or 49 C.F.R. § 391.64, as in effect on January 1, 2011; and

(B) A skill performance evaluation certificate permitting operation of a commercial motor vehicle under 49 C.F.R. § 391.49, as in effect on January 1, 2011;

(31) "Motor vehicle" means a vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power used on highways, except that the term does not include a vehicle, machine, tractor, trailer, or semitrailer operated exclusively on a rail;

(32) "Nonexcepted interstate" means a driver or applicant who:

(A) Operates or expects to operate a commercial motor vehicle in interstate commerce;

(B) Is subject to and meets the qualification requirements under 49 C.F.R. part 391, as in effect on January 1, 2011; and

(C) Is required to obtain a medical examiner's certificate by 49 C.F.R. § 391.45, as in effect on January 1, 2011;

(33) "Nonexcepted intrastate" means a driver or applicant who operates or expects to operate a commercial motor vehicle exclusively in intrastate commerce but does not engage exclusively in transportation or operations as provided in 49 C.F.R. §§ 390.3(f), 391.2, 391.68, or 398.3, as in effect on January 1, 2011, and is therefore required to obtain a medical examiner's certificate;

(34) "Nonresident commercial driver license" means a commercial driver license issued by a state to an individual domiciled in another state meeting the requirements of 49 C.F.R. § 383.23(b)(2);

(35) "Out-of-service order" means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican, or local jurisdiction that a driver or motor carrier is temporarily prohibited from operating a commercial motor vehicle pursuant to § 27-23-113 or compatible laws, or that a commercial motor vehicle may not be operated;

(36) "School bus" means:

(A) A commercial motor vehicle used to transport preprimary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events; and

(B) "School bus" does not include a bus used as a common carrier;

(37) "Serious traffic violation" means a conviction when operating a commercial motor vehicle of:

(A) Excessive speeding, involving a single offense for a speed of fifteen miles per hour (15 m.p.h.) or more above the posted speed limit;

(B) Reckless driving as defined by state or local law or regulation, including without limitation offenses of driving a commercial motor vehicle in willful or wanton disregard for the safety of persons or property;

(C) Improper or erratic traffic lane changes;

(D) Following the vehicle ahead too closely;

(E) (i) A violation, arising in connection with a fatal accident, of state or local law relating to motor vehicle traffic control, other than a parking violation.

(ii) Serious traffic violations shall not include weight or defect violations;

(F) Driving a commercial motor vehicle without obtaining a commercial driver license;

(G) (i) Driving a commercial motor vehicle without a commercial driver license in the driver's possession.

(ii) An individual who by the date the individual must appear in court or pay any fine for a violation under this subdivision (37)(G) provides proof to the enforcement authority that issued the citation that the individual held a valid commercial driver license on the date the citation was issued shall not be guilty of this offense;

(H) Driving a commercial vehicle without the proper class of commercial driver license or endorsements for the specific vehicle group being operated or for the passengers or type of cargo being transported; or

(I) Driving while texting;

(38) "State" means a state of the United States and also means the District of Columbia;

(39) "Tank vehicle" means any commercial motor vehicle equipped with a tank designed to hold liquid or gaseous materials with a capacity of one thousand gallons (1,000 gals.) or more; and

(40) "Texting" means manually entering alphanumeric text into, or reading text from, an electronic device.

(A) "Texting" includes without limitation using a short message service, e-mailing, instant messaging, entering a command or request to access an Internet page, or engaging in any other form of electronic text entry for present or future communication.

(B) "Texting" does not include:

(i) Reading, selecting, or entering a telephone number, an extension number, or a voicemail retrieval code or command into an electronic device for the purpose of initiating or receiving a phone call or using a voice command to initiate or receive a telephone call;

(ii) Inputting, selecting, or reading information on a global positioning system or navigation system; or

(iii) Using a device capable of performing multiple functions, including without limitation a fleet management system, a dispatching device, a smart phone, a citizens band radio, and a music player, for a purpose that is not otherwise prohibited in 49 C.F.R. parts 383 or 392, as in effect on January 1, 2011.

(41) "United States" means the fifty (50) states and the District of Columbia.



§ 27-23-104 - Limitation on number of driver licenses.

No person who drives a commercial motor vehicle may have more than one (1) driver license.



§ 27-23-105 - Notification required by driver.

(a) Notification of Convictions. (1) Any driver of a commercial motor vehicle holding a driver license issued by this state, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control, in any other state, other than parking violations, shall notify the Office of Driver Services in the manner specified by the office within thirty (30) days of the date of conviction.

(2) Any driver of a commercial motor vehicle holding a driver license issued by this state, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state, other than parking violations, must notify his or her employer in writing of the conviction within thirty (30) days of the date of conviction.

(b) Notification of Suspensions, Revocations and Cancellations. Each driver whose driver license is suspended, revoked, or cancelled by any state, who loses the privilege to drive a commercial motor vehicle in any state for any period, or who is disqualified from driving a commercial motor vehicle for any period, must notify his or her employer of the fact before the end of the business day following the day the driver received notice of that fact.

(c) Notification of Previous Employment. Each person who applies to be a commercial motor vehicle driver must provide the employer, at the time of the application, with the following information for the ten (10) years preceding the date of application.

(1) A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) The dates between which the applicant drove for each employer; and

(3) The reason for leaving that employer.

The applicant must certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.

(d) Prohibition from Driving for Certain Violations. (1) Any person who once violates the provisions of this section shall be prohibited from driving a commercial motor vehicle in this state for a period of ninety (90) days.

(2) Any person who violates the provisions of this section a second time shall be prohibited from driving a commercial motor vehicle in this state for a period of one (1) year.

(3) Any person who violates the provisions of this section a third or subsequent time shall be prohibited from ever driving a commercial motor vehicle in this state.



§ 27-23-106 - Employer responsibilities.

(a) Each employer must require the applicant to provide the information specified in § 27-23-105(c).

(b) No employer may knowingly allow, permit, or authorize a driver to drive a commercial motor vehicle during any period:

(1) In which the driver has a driver license suspended, revoked, or cancelled by a state; has lost the privilege to drive a commercial motor vehicle in a state, or has been disqualified from driving a commercial motor vehicle;

(2) In which the driver has more than one (1) driver license; or

(3) In which the employee, the motor carrier, the driver, or the vehicle operated by the employee or driver is subject to an out-of-service order.

(c) (1) Any employer who once violates the provisions of subdivision (b)(1) or (2) of this section shall, upon conviction, be fined a sum of five hundred dollars ($500), and each day's violation and each driver's violation shall constitute a separate offense and shall be punished as such. Any employer who violates the provisions of subdivision (b)(1) or (2) of this section a second or subsequent time shall, upon conviction, be fined a sum of one thousand dollars ($1,000), and each day's violation and each driver's violation shall constitute a separate offense and shall be punished as such.

(2) An employer convicted of a violation of subdivision (b)(3) of this section is subject to a civil penalty of not less than two thousand seven hundred fifty dollars ($2,750) but not more than twenty-five thousand dollars ($25,000).

(3) An employer who knowingly allows, requires, permits, or authorizes a driver to operate a commercial motor vehicle in violation of federal, state, or local law or regulation pertaining to one (1) or more of the offenses listed in § 27-23-112(d) at a railroad-highway grade crossing is subject to a civil penalty of not less than two thousand seven hundred fifty dollars ($2,750) but not more than ten thousand dollars ($10,000).



§ 27-23-107 - Commercial driver license required.

(a) Except when driving under a commercial driver instruction permit and accompanied by the holder of a commercial driver license valid for the vehicle being driven, no person may drive a commercial motor vehicle unless the person holds a commercial driver license with the applicable endorsements valid for the vehicle being driven and is in immediate possession of their commercial driver license when driving a commercial motor vehicle.

(b) No person may drive a commercial motor vehicle while his or her driving privilege is suspended, revoked, or cancelled, while subject to a disqualification, or in violation of an out-of-service order.

(c) Any person who violates any provisions of this section shall be cited for such violations and if found guilty shall be deemed to have committed a Class C misdemeanor.



§ 27-23-108 - Commercial driver license qualification standards.

(a) (1) (A) Testing. To the extent permitted by federal law and regulation, a person may be issued a commercial driver license only if that person has:

(i) Passed a knowledge and skills test for driving a commercial motor vehicle that complies with minimum federal standards established by federal regulation enumerated in 49 C.F.R., part 383, sub-parts G. and H.; and

(ii) Satisfied all other requirements imposed by state or federal law or regulation.

(B) The tests must be prescribed by the Department of Arkansas State Police and shall be conducted by the Department of Arkansas State Police or by a third party tester designated by the Department of Arkansas State Police under regulations promulgated as provided in this section.

(C) The Department of Finance and Administration shall promulgate the rules to set the length of time the commercial driver license is valid under this subdivision (a)(1).

(2) The Department of Arkansas State Police shall, by regulations, authorize a person, including an agency of this state, an employer, a private driver training facility, another private institution, or a department, agency, or instrumentality of local government, to administer the skills test specified by this section. These third party testing regulations shall provide as a minimum that:

(i) The test is the same which would otherwise be administered by the state;

(ii) The third party shall enter into an agreement with the state which complies with requirements of 49 C.F.R., § 383.75;

(iii) The Department of Arkansas State Police shall designate and provide to any third party testers the evidence to be used to indicate to the state licensing agency that an applicant had successfully passed the skills test;

(iv) The eligibility to become a third party tester shall be open to qualified persons under the regulations at least twice annually; and

(v) The third party tester shall pay a third party testing administration fee as may be determined by the Director of the Department of Arkansas State Police to recover the costs of administering the testing program and examination distribution expenses.

(b) (1) Waiver of Skills Test. The Department of Arkansas State Police may waive the skills test specified in this section for a commercial driver license applicant who meets the requirements of 49 C.F.R., § 383.77.

(2) (A) As used in this subdivision (b)(2), "valid military commercial driver's license" means any commercial driver license that is recognized by any active or reserve component of any branch or unit of the armed forces of the United States as currently being valid or as having been valid at the time of the applicant's separation or discharge from the military that occurred within the twelve-month period prior to the date of application to the Office of Driver Services for a commercial driver license.

(B) The Department of Arkansas State Police shall waive the skills test specified in this section for any commercial driver license applicant who:

(i) Possesses a valid military commercial driver's license; and

(ii) Signs the application for a commercial driver license certifying that the applicant's driving privileges have not been suspended, revoked, or canceled and that the applicant has not had a conviction for any disqualifying offense as described in § 27-23-112.

(C) The Department of Arkansas State Police shall:

(i) Indicate on the application for a commercial driver license the class of license and any endorsements for which the applicant has successfully completed the knowledge requirements; and

(ii) Return the application for a commercial driver license, along with the military commercial driver's license, to the office for the issuance of the commercial driver license.

(c) Limitations on Issuance of License. A commercial driver license, special commercial license, restricted commercial license, temporary commercial license, provisional commercial license, or commercial driver instruction permit may not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's driver license is suspended, revoked, or cancelled in any state; nor may a commercial driver license be issued to a person who has a commercial driver license or any other driver license issued by any other state unless the person first surrenders all such licenses, which must be returned to the issuing state(s) for cancellation.

(d) Commercial Driver Instruction Permit. (1) A commercial driver instruction permit may be issued by the Department of Arkansas State Police to an individual who holds a valid driver license.

(2) The commercial driver instruction permit may not be issued for a period to exceed six (6) months. Only one (1) renewal may be granted within a one-year period. The holder of a commercial driver instruction permit may drive a commercial motor vehicle on a highway only when accompanied by the holder of a commercial driver license valid for the type of vehicle driven who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle.



§ 27-23-110 - Application for commercial driver license.

(a) (1) The application for a commercial driver license or commercial driver instruction permit must include the following:

(A) The full name and current residential address of the applicant;

(B) A physical description of the applicant, including the applicant's sex, height, weight, eye color, and hair color;

(C) The applicant's date of birth;

(D) The applicant's social security number;

(E) The applicant's signature;

(F) A consent to release driving record information;

(G) Certifications including those required by 49 C.F.R. § 383.71(a), as in effect on January 1, 2011;

(H) Certification that the applicant is not subject to any disqualification under 49 C.F.R. § 383.51, as in effect on January 1, 2011, or any license suspension, revocation, or cancellation under state law and that the applicant does not have a driver license from more than one (1) state or jurisdiction;

(I) Beginning on and after January 30, 2012, certification that the applicant is or expects to be one (1) of the following types of drivers:

(i) Nonexcepted interstate;

(ii) Excepted interstate;

(iii) Nonexcepted intrastate; or

(iv) Excepted intrastate;

(J) The surrender of the applicant's noncommercial driver licenses to the state;

(K) The names of all states in which the applicant has previously been licensed to drive any type of motor vehicle during the previous ten (10) years; and

(L) Any other information required by the Office of Driver Services.

(2) The application shall be accompanied by an application fee of forty-one dollars ($41.00).

(b) When a licensee changes his or her name or residential address, an application for a duplicate license must be made to the office.

(c) No person who has been a resident of this state for thirty (30) days may drive a commercial motor vehicle under the authority of a commercial driver license issued by another jurisdiction.

(d) The license application must be accompanied by an examination fee for each knowledge and skills test, which shall be set by regulation of the Department of Arkansas State Police in an amount not to exceed fifty dollars ($50.00) for each examination and administration.

(e) The examination fee set in subsection (d) of this section shall be collected by the Revenue Division of the Department of Finance and Administration at the time of initial application for a commercial motor vehicle license and any subsequent applications for examination. The funds shall then be deposited as special revenues into the State Treasury and distributed to the credit of the Department of Arkansas State Police Fund to defray the cost of administering the examination of the knowledge and skills tests required in § 27-23-108.



§ 27-23-111 - Content of Commercial Driver License -- Classifications -- Expiration and renewal.

(a) Content of License. The commercial driver license must be marked "Commercial Driver License" or "CDL", and must be, to the maximum extent practicable, tamperproof. It must include, but not be limited to, the following information:

(1) The name and residential address of the person;

(2) The person's color photograph;

(3) A physical description of the person, including sex and height;

(4) Date of birth;

(5) A license number which shall be a nine-digit number assigned to the person by the Commissioner of Motor Vehicles;

(6) The person's signature;

(7) The class or type of commercial motor vehicle or vehicles which the person is authorized to drive together with any endorsements or restrictions;

(8) The name of this state; and

(9) The dates between which the license is valid.

(b) Classifications, Endorsements, and Restrictions. Commercial driver licenses may be issued with the following Class A, Class B, or Class C classifications, as well as the following endorsements and restrictions; the holder of a valid commercial driver license may drive all vehicles in the class for which that license is issued, and all lesser classes of vehicles except motorcycles and vehicles which require an endorsement, unless the proper endorsement appears on the license; all other driver licenses may be issued with the following Class D, Class M, or Class MD classifications;

(1) Commercial Classification.

Class A. Any combination of vehicles with a gross vehicle weight rating (GVWR) of twenty-six thousand one pounds (26,001 lbs.) or more, provided that the GVWR of the vehicle(s) being towed is in excess of ten thousand pounds (10,000 lbs.). No Class A license shall be issued to any person under the age of eighteen (18) years.

Class B. Any single vehicle with a GVWR of twenty-six thousand one pounds (26,001 lbs.) or more, and any such vehicle towing a vehicle not in excess of ten thousand pounds (10,000 lbs.). No Class B license shall be issued to any person under the age of eighteen (18) years.

Class C. Any single vehicle with a GVWR of less than twenty-six thousand one pounds (26,001 lbs.) or any such vehicle towing a vehicle with a GVWR not in excess of ten thousand pounds (10,000 lbs.) comprising:

(A) Vehicles designed to transport sixteen (16) or more passengers, including the driver; and

(B) Vehicles used in the transportation of hazardous materials which requires the vehicle to be placarded under the Hazardous Materials Regulations, 49 C.F.R., part 172, subpart F. No Class C license shall be issued to any person under the age of eighteen (18) years.

(2) Other Classifications.

Class D. Any vehicle which is not a commercial vehicle, as defined by this chapter. No Class D license shall be issued to persons under the age of fourteen (14) years; provided, however, that no such licensee under the age of sixteen (16) years shall operate a vehicle unless accompanied in the front passenger seat of the vehicle by a licensed driver with at least one (1) year of driving experience.

No Class D license shall be valid to carry passengers for hire without a "P" endorsement. No "P" endorsement shall be issued to any person under the age of eighteen (18) years.

Notwithstanding the provisions of this or any other section of this subchapter, any person who on the effective date of this subchapter, has a valid operator's, chauffeur's, or for-hire chauffeur's license shall be entitled to drive the vehicles authorized thereby until the date of expiration of such license, but not thereafter; provided, however, that any person driving a commercial motor vehicle as defined by this chapter on or after April 1, 1992, must first obtain a commercial driver license as required by this section.

Class M. That license valid for the operation of any motorcycle which displaces more than two hundred fifty cubic centimeters (250 cc). No such license shall be issued to any person under the age of sixteen (16) years.

Class MD. That license valid for the operation of any motor driven cycle which displaces two hundred fifty cubic centimeters (250 cc) or less. No such license shall be issued to any person under the age of fourteen (14) years. A Class MD license shall automatically expire upon the licensee's sixteenth (16th) birthday.

(3) Endorsements and restrictions are:

"H" -- authorizes the driver to drive a vehicle transporting hazardous materials;

"K" -- restricts the driver to vehicles not equipped with airbrakes;

"T" -- authorizes driving double and triple trailers;

"P" -- authorizes driving vehicles carrying passengers or carrying passengers for hire;

"N" -- authorizes driving tank vehicles;

"X" -- represents a combination of hazardous materials and tank vehicle endorsements;

"M" -- authorizes the driver to drive a motorcycle;

"S" -- authorizes the driver to operate a school bus; and

"V" -- indicates there is information about a medical variance on the commercial driver license record for commercial driver licenses issued on or after January 30, 2012, if the Office of Driver Services is notified according to 49 C.F.R. § 383.73(j)(3), as in effect on January 1, 2011, that the driver has been issued a medical variance.

(c) (1) Applicant Record Check. Before issuing a commercial driver license, the Office of Driver Services must obtain driving record information through the Commercial Driver License Information System, the National Driver Register, and from each state in which the person has been licensed.

(2) (A) (i) Criminal Background Check. After January 30, 2005, before issuing a commercial driver license with a hazardous materials or "H" endorsement, the office shall obtain from the Transportation Security Administration a criminal background check and evaluation which establish that the driver is not a security risk.

(ii) After May 31, 2005, before renewing or accepting a transferred commercial driver license with a hazardous materials or "H" endorsement, the office shall obtain from the administration a criminal background check and evaluation which establish that the driver is not a security risk.

(B) (i) If the office denies issuance of a commercial driver license with a hazardous materials or "H" endorsement based on the criminal background check and evaluation performed by the administration, any person disqualified from transporting hazardous material who wishes to appeal that finding shall file an appeal to the administration under the rules, regulations, and guidelines of that agency.

(ii) The appeal process provided under federal law shall be the sole avenue to appeal the denial of the issuance of a commercial driver license under this section based upon the finding of the administration.

(d) Notification of License Issuance. Within ten (10) days after issuing a commercial driver license, the office must notify the Commercial Driver License Information System of that fact, providing all information required to ensure identification of the person.

(e) Expiration of License. All driver licenses issued upon and after January 1, 1990, shall be issued for a period of four (4) years from the date of issuance.

(f) Authority to Adjust All Driver License Expiration Periods. The office, for whatever period of time is necessary, shall have the authority to promulgate rules and regulations to extend or shorten the term of any driver license period, as necessary, to ensure that approximately twenty-five percent (25%) of the total valid licenses are renewable each fiscal year. All driver licenses subject to change for the purpose of this chapter shall also be subject to adjustment of the license fee to ensure the proper license fee is assessed as set forth in this chapter and such change shall be carried out in a manner determined by the office.

(g) License Renewal Procedures. When applying for renewal of a commercial driver license, the applicant must complete the application form required by § 27-23-110(a) providing updated information and required certifications. If the applicant wishes to retain a hazardous materials endorsement, the written test for a hazardous materials endorsement must be taken and passed.



§ 27-23-112 - Disqualification and cancellation.

(a) (1) A driver or holder of a commercial driver license who is disqualified shall not drive a commercial motor vehicle.

(2) An employer shall not knowingly allow, require, permit, or authorize a driver who is disqualified to drive a commercial motor vehicle.

(3) A driver is subject to disqualification sanctions designated in subsections (b) and (c) of this section if the holder of a commercial driver license drives a commercial motor vehicle or noncommercial motor vehicle and is convicted of violations.

(4) Determining first and subsequent violations. For purposes of determining first and subsequent violations of the offenses specified in this section, each conviction for any offense listed in this section resulting from a separate incident, whether committed in a commercial motor vehicle or noncommercial motor vehicle, must be counted.

(5) (A) The Office of Driver Services may reinstate any driver disqualified for life for offenses described in subdivisions (b)(1)-(7) of this section after ten (10) years if that person has voluntarily entered and successfully completed an appropriate rehabilitation program approved by the Department of Health.

(B) Any person who has been reinstated in accordance with this provision and who is subsequently convicted of a disqualifying offense described in subdivisions (b)(1)-(7) of this section shall not be reinstated.

(6) Notwithstanding any other provision of law, an Arkansas court shall not grant a restricted driving permit to operate a commercial motor vehicle.

(b) Disqualification for major offenses. Depending upon the type of vehicle a driver is operating at the time of the violation, a driver shall be disqualified as follows:

(1) If a driver operates a motor vehicle and is convicted of being intoxicated by drugs or alcohol as provided by § 5-65-103 or refusing to submit to chemical testing as provided by § 5-65-202, the driver shall be disqualified as follows:

(A) For a first conviction or refusal to be tested while operating a commercial motor vehicle, a person required to have a commercial driver license or a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(B) For a first conviction or refusal to be tested while operating a noncommercial motor vehicle, a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(C) For a first conviction or refusal to be tested while operating a commercial motor vehicle transporting hazardous materials required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for three (3) years;

(D) For a second conviction or refusal to be tested in a separate incident of any combination of offenses in this section while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life; and

(E) For a second conviction or refusal to be tested in a separate incident of any combination of offenses in this section while operating a noncommercial motor vehicle, a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life;

(2) If a driver operates a motor vehicle and is convicted of having a blood alcohol concentration in violation of § 27-23-114(a), the driver shall be disqualified as follows:

(A) For a first conviction or refusal to be tested while operating a commercial motor vehicle a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(B) For a first conviction or refusal to be tested while operating a commercial motor vehicle transporting hazardous materials required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for three (3) years; and

(C) For a second conviction or refusal to be tested in a separate incident of any combination of offenses in this section while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life; and

(3) If a driver operates a motor vehicle and is convicted of leaving the scene of an accident, the driver shall be disqualified as follows:

(A) For a first conviction while operating a commercial motor vehicle a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(B) For a first conviction while operating a noncommercial motor vehicle, a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(C) For a first conviction while operating a commercial motor vehicle transporting hazardous materials required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for three (3) years;

(D) For a second conviction in a separate incident of any combination of offenses in this section while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life; and

(E) For a second conviction in a separate incident of any combination of offenses in this section while operating a noncommercial motor vehicle, a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life;

(4) If a driver operates a motor vehicle and is convicted of using the vehicle to commit a felony other than one described in subdivision (b)(7) of this section, the driver shall be disqualified as follows:

(A) For a first conviction while operating a commercial motor vehicle a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(B) For a first conviction while operating a noncommercial motor vehicle, a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(C) For a first conviction while operating a commercial motor vehicle transporting hazardous materials required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for three (3) years;

(D) For a second conviction in a separate incident of any combination of offenses in this section while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life; and

(E) For a second conviction in a separate incident of any combination of offenses in this section while operating a noncommercial motor vehicle, a commercial driver license holder must be disqualified from operating a commercial motor vehicle for life;

(5) If a driver operates a motor vehicle and is convicted of driving a commercial motor vehicle when the driver's commercial driver license is revoked, suspended, or canceled or if the driver is disqualified from operating a commercial motor vehicle as a result of prior violations committed while operating a commercial motor vehicle, the driver shall be disqualified as follows:

(A) For a first conviction while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(B) For a first conviction while operating a commercial motor vehicle transporting hazardous materials required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for three (3) years; and

(C) For a second conviction in a separate incident of any combination of offenses in this section while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life;

(6) If a driver operates a motor vehicle and is convicted of causing a fatality through the negligent operation of a commercial motor vehicle, including, but not limited to, the crimes of murder, manslaughter, and negligent homicide, the driver shall be disqualified as follows:

(A) For a first conviction while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one (1) year;

(B) For a first conviction while operating a commercial motor vehicle transporting hazardous materials required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for three (3) years; and

(C) For a second conviction in a separate incident of any combination of offenses in this section while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life; and

(7) If a driver operates a motor vehicle and is convicted of using the vehicle in the commission of a felony involving delivering, manufacturing, or trafficking a controlled substance in violation of §§ 5-64-419 -- 5-64-442 or the former § 5-64-401, the driver shall be disqualified as follows:

(A) For a conviction while operating a commercial motor vehicle a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life and shall not be eligible for reinstatement after ten (10) years; and

(B) For a conviction while operating a noncommercial motor vehicle, a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for life and shall not be eligible for reinstatement after ten (10) years.

(c) Disqualification for serious traffic violations, the offenses, and the periods for which a driver must be disqualified, depending upon the type of vehicle the driver is operating at the time of the violation, shall be as follows:

(1) For a second conviction of any combination of serious traffic violations in a separate incident within a three-year period while operating a commercial motor vehicle or a suspension, revocation, or cancellation resulting from a conviction while operating a noncommercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for sixty (60) days; and

(2) For a third or subsequent conviction of any combination of serious traffic violations in a separate incident within a three-year period while operating a commercial motor vehicle or a conviction that results in suspension, revocation, or cancellation resulting from operating a noncommercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder shall be disqualified from operating a commercial motor vehicle for one hundred twenty (120) days;

(d) A driver shall be disqualified if the driver is convicted of operating a commercial motor vehicle in violation of federal, state, or local law or regulation because of the following railroad crossing violations:

(1) For drivers who are not required to always stop, failing to slow down and check that the tracks are clear of an approaching train;

(2) For drivers who are not required to always stop, failing to stop before reaching the crossing if the tracks are not clear;

(3) For drivers who are always required to stop, failing to stop before driving onto the crossing;

(4) For all drivers failing to have sufficient space to drive completely through the crossing without stopping;

(5) For all drivers failing to obey a traffic control device or the directions of the enforcement official at the crossing; and

(6) For all drivers failing to negotiate a crossing because of insufficient undercarriage clearance.

(e) A driver convicted of an offense listed in subsection (d) of this section is disqualified:

(1) For at least sixty (60) calendar days for a first conviction;

(2) For at least one hundred twenty (120) calendar days for a second conviction within a three-year period; and

(3) For at least one (1) year for a third or subsequent conviction within a three-year period.

(f) A driver who violates an out-of-service order is disqualified as follows:

(1) If the driver operates a commercial motor vehicle and is convicted of violating a driver or vehicle out-of-service order while transporting nonhazardous materials, the driver is disqualified as follows:

(A) For a first conviction while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder is disqualified from operating a commercial motor vehicle for at least one hundred eighty (180) days but not more than one (1) year;

(B) For a second conviction in a separate incident within a ten-year period while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder is disqualified from operating a commercial motor vehicle for at least two (2) years but not more than five (5) years; and

(C) For a third or subsequent conviction in a separate incident within a ten-year period while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder is disqualified from operating a commercial motor vehicle for at least three (3) years but not more than five (5) years; and

(2) If the driver operates a commercial motor vehicle and is convicted of violating a driver or vehicle out-of-service order while transporting hazardous materials required to be placarded under the Hazardous Materials Regulations, 49 C.F.R. part 172, subpart F, or while operating a vehicle designed to transport sixteen (16) or more passengers, including the driver, the driver is disqualified as follows:

(A) For a first conviction while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder is disqualified from operating a commercial motor vehicle for at least one hundred eighty (180) days but not more than two (2) years;

(B) For a second conviction in a separate incident within a ten-year period while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder is disqualified from operating a commercial motor vehicle for at least three (3) years but not more than five (5) years; and

(C) For a third or subsequent conviction in a separate incident within a ten-year period while operating a commercial motor vehicle, a person required to have a commercial driver license and a commercial driver license holder is disqualified from operating a commercial motor vehicle for at least three (3) years but not more than five (5) years.

(g) Any driver disqualified by the Federal Motor Carriers Safety Administration under 49 C.F.R. § 383.52 shall be disqualified by the office. The disqualification shall be concurrent with the disqualification ordered by the Federal Motor Carriers Safety Administration and shall be entered as part of the driver's record.

(h) Convictions, disqualifications, and other licensing action for violations as provided in this section shall be noted and retained by the office on a person's commercial driver's license record for the periods of time required under 49 C.F.R. § 384.225(d) and 49 C.F.R. § 384.231(d), as in effect on January 1, 2007.

(i) The commercial driver's license record released by the office to the employer or prospective employer of a commercial driver pursuant to 49 C.F.R. § 384.225(c) and (e)(4), as in effect on January 1, 2007, shall be a complete record that includes any convictions, disqualifications, and other licensing actions for violations required to be retained on a commercial driver's license record under 49 C.F.R. § 384.225(d) and 49 C.F.R. § 384.231(d), as in effect on January 1, 2007.



§ 27-23-113 - Commercial drivers prohibited from operating with any alcohol in system.

(a) No person shall:

(1) Consume an intoxicating beverage, regardless of its alcoholic content, or be under the influence of an intoxicating beverage, within four (4) hours before going on duty or operating, or having physical control of, a commercial motor vehicle;

(2) Consume an intoxicating beverage regardless of its alcohol content, be under the influence of an intoxicating beverage, or have any measured alcohol concentration or any detected presence of alcohol, while on duty, or operating, or in physical control of a commercial motor vehicle; or

(3) Be on duty or operate a commercial motor vehicle while the driver possesses an intoxicating beverage, regardless of its alcohol content. However, this subdivision (a)(3) does not apply to possession of an intoxicating beverage which is manifested and transported as part of a shipment.

(b) Any driver who is found to be in violation of the provisions of subsection (a) of this section shall be placed out-of-service immediately for a period of twenty-four (24) hours.

(1) The twenty-four-hour out-of-service period will commence upon issuance of an out-of-service order.

(2) No driver shall violate the terms of an out-of-service order issued under this section.

(c) A driver convicted of violating an out-of-service order is subject to disqualification under § 27-23-112, in addition to a civil penalty of:

(1) Not less than two thousand five hundred dollars ($2,500) for a first conviction; and

(2) Not less than five thousand dollars ($5,000) for a second or subsequent conviction.



§ 27-23-114 - Commercial motor vehicle driving offenses and penalties.

(a) (1) It is unlawful and punishable as provided in this subchapter for any person who is intoxicated to operate or be in physical control of a commercial motor vehicle. The term "intoxicated" means influenced or affected by the ingestion of alcohol, a controlled substance, any intoxicant, or any combination thereof, at such measurable level so that the driver's reactions, motor skills, and judgment are substantially altered, and the driver therefore constitutes a clear and substantial danger of physical injury or death to himself and other motorists or pedestrians.

(2) It is unlawful and punishable as provided in this subchapter for any person to operate or be in actual physical control of a commercial motor vehicle if at the time there was four hundredths of one percent (0.04%) or more by weight of alcohol in the person's blood as determined by a chemical test of the person's blood or breath or other body substances. For the purpose of this subchapter, there is no presumption, as there is found in § 5-65-206, that a person is not under the influence of an intoxicating substance if such person's blood alcohol concentration is five hundredths of one percent (0.05%) or less.

(3) It shall be unlawful and punishable as provided in this subchapter for any person operating a commercial motor vehicle to leave the scene of an accident involving the commercial motor vehicle and resulting in any injury to or death of any person, in any damage to another vehicle, whether attended or unattended, or in any damage to any fixture legally upon the highway or adjacent to a highway. The person operating a commercial motor vehicle involved in any such accident shall be under a duty to stop his or her vehicle at the scene of the accident and render the same aid and give the same information as required by § 27-53-103.

(4) It shall be unlawful and punishable as provided in this subchapter for any person driving a commercial motor vehicle to use a commercial motor vehicle in the commission of a felony.

(5) It shall be unlawful and punishable as provided in this subchapter for any person driving a commercial motor vehicle to refuse to submit to a chemical test to determine the person's blood alcohol concentration while driving a commercial motor vehicle. A person driving a commercial motor vehicle requested to submit to such a chemical test shall be warned by the law enforcement officer that a refusal to submit to the test will result in that person being disqualified from driving a commercial motor vehicle.

(b) Any person convicted of a violation of driving a commercial motor vehicle while intoxicated, driving a commercial motor vehicle while the person's blood alcohol concentration is four hundredths of one percent (0.04%) or more, leaving the scene of an accident involving a commercial motor vehicle driven by the person, or using a commercial motor vehicle in the commission of any felony shall be deemed guilty of a Class B misdemeanor and shall be disqualified from driving a commercial motor vehicle as specified in § 27-23-112.

(c) (1) A law enforcement officer having reasonable cause to believe the person to have been driving a commercial motor vehicle while intoxicated or driving a commercial motor vehicle while the person's blood alcohol concentration was four hundredths of one percent (0.04%) or more shall have the authority to administer or have administered a chemical test to determine the person's blood alcohol concentration. The chemical test authorized shall be identical to and under the same standards of the test given to persons under the Omnibus DWI Act, § 5-65-101 et seq.

(2) (A) At the time of an arrest under subdivision (a)(1), (a)(2), or (a)(5) of this section, the law enforcement officer shall seize the driver's license of the arrested person as provided by § 5-65-402, and the office shall disqualify the driving privileges of the arrested person as provided by § 27-23-112 under the procedure in § 5-65-402.

(B) The arrested person shall have the same right to administrative and judicial review provided in § 5-65-402.

(d) (1) Every magistrate or judge of a court shall keep a record of every violation of this section presented to the court and shall keep a record of every official action taken by the court.

(2) Within thirty (30) days after a person has been found guilty, or pleaded guilty or nolo contendere on a charge of violating any provision of this section, every magistrate of the court or clerk of the court shall prepare and immediately forward to the Office of Driver Services an abstract, which shall be certified as true and correct, of the record of the court covering the case where a person was found guilty, or pleaded guilty or nolo contendere.

(3) The abstract shall be made on a form furnished by the office and shall include all items that the office shall determine as necessary.

(e) Any violation of the offenses found in subsection (a) of this section and the penalties and suspensions imposed for those violations shall be cumulative and in addition to the penalties and suspensions for any other offense or violation under a similar Arkansas motor vehicle traffic or criminal law.

(f) Upon determining that the driver has violated subdivision (a)(1) or (a)(2) of this section previously or has previously been convicted of violating § 5-65-103 or § 5-65-303, the court shall order an assessment of the driver's degree of repeated alcohol abuse and shall order treatment for alcohol abuse as a condition of sentencing if appropriate.

(g) Upon determining that the driver has violated subdivision (a)(1) or (a)(2) of this section previously or has previously been convicted of violating § 5-65-103 or § 5-65-303, the court may order the driver to perform no less than thirty (30) days of community service in lieu of imprisonment for a second offense or no less than sixty (60) days of community service in lieu of imprisonment for a third or subsequent offense.

(h) (1) (A) It is unlawful for a person to knowingly apply for or to obtain a commercial driver license through a fraudulent application or other illegal method.

(B) It is unlawful to knowingly assist or permit any other person to apply for or to obtain a commercial driver license through a fraudulent application or other illegal method.

(C) It is unlawful to knowingly enter false test scores or false information on any application for a commercial driver license.

(2) (A) A person who violates this subsection (h) is guilty of an unclassified offense and may be fined an amount not to exceed five thousand dollars ($5,000) or imprisoned up to a year in jail, or both.

(B) Any fine collected under this subsection shall be remitted by the tenth day of each month to the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by the Administration of Justice Funds Section of the Office of Administrative Services of the Department of Finance and Administration for deposit into the Department of Arkansas State Police Fund.



§ 27-23-115 - Implied consent requirements for commercial motor vehicle drivers.

(a) A person who drives a commercial motor vehicle within this state shall be deemed to have given consent, subject to the provisions of § 5-65-202, to take a test or tests of that person's blood, breath, or urine for the purpose of determining that person's blood alcohol concentration or the presence of other drugs.

(b) A test or tests may be administered at the direction of a law enforcement officer who, after stopping or detaining the commercial motor vehicle driver, has probable cause to believe that driver was driving a commercial motor vehicle while having alcohol in his or her system. It shall be unlawful and punishable as provided in this chapter for any person so stopped or detained to refuse to submit to such test or tests to determine that person's blood alcohol concentration or the presence of other drugs.

(c) A person requested to submit to a test as provided in subsection (a) of this section must be warned by the law enforcement officer requesting the test that a refusal to submit to the test will result in that person's being disqualified from operating a commercial motor vehicle under § 27-23-112 and § 5-65-402.

(d) If the person is under arrest and refuses testing, no test shall be given, and the person's commercial driver license shall be seized by the law enforcement officer. The officer shall immediately deliver to the person whose license was seized a temporary commercial driving permit as provided by § 5-65-402 and shall cite the person for his or her refusal to submit to the test.

(e) The arresting officer shall remit the seized commercial driver license to the Office of Driver Services as provided by § 5-65-402.

(f) The office shall disqualify the person from operating a commercial motor vehicle for a period specified in § 27-23-112 under the procedure set forth in § 5-65-402, and the disqualified person shall have the same right to administrative and judicial review provided by § 5-65-402.



§ 27-23-116 - Notification of traffic convictions.

Within ten (10) days after receiving a report of the conviction of any nonresident holder of a driver license for any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in a commercial motor vehicle, the Office of Driver Services shall notify the driver licensing authority in the licensing state of the conviction.



§ 27-23-117 - Driving record information to be furnished.

Notwithstanding any other provision of law to the contrary, the Office of Driver Services must furnish full information regarding the driving record of any person:

(a) To the driver license administrator of any other state, or province or territory of Canada, requesting that information.

(b) To any employer or prospective employer upon request and payment of a fee of ten dollars ($10.00).

(c) To others, authorized to receive such information pursuant to § 27-50-906, upon request and payment of a fee of seven dollars ($7.00).



§ 27-23-118 - Distribution of fees.

(a) The fee set out in § 27-23-110(a) shall be deposited as special revenues into the State Treasury and distributed as follows:

(1) Twenty dollars ($20.00) shall be deposited to the credit of the Revenue Division of the Department of Finance and Administration in the Commercial Driver License Fund;

(2) One dollar ($1.00) of the fee shall be distributed in the same manner as set out in § 27-16-801(g); and

(3) The remaining twenty dollars ($20.00) of the fee shall be distributed in the same manner as set out in § 27-16-801(d).

(b) The fee set out in § 27-23-117(b) shall be deposited as special revenues into the State Treasury and distributed as follows:

(1) Four dollars ($4.00) of the fee shall be deposited to the credit of the division in the fund; and

(2) The remaining six dollars ($6.00) of the fee shall be distributed in the manner set forth in § 27-50-910.

(c) The fee set out in § 27-23-117(c) shall be deposited as special revenues into the State Treasury and distributed as follows:

(1) One dollar ($1.00) of the fee shall be deposited to the credit of the division in the fund; and

(2) The remaining six dollars ($6.00) of the fee shall be distributed in the manner set forth in § 27-50-910.

(d) All fines, forfeitures, and penalties levied by any court for all offenses committed under this chapter shall be collected by the clerk of the court and remitted to the division. They shall then be deposited as special revenues into the State Treasury to the credit of the division in the fund.



§ 27-23-119 - Exemption regulations.

In the event that it shall be determined by federal regulation that certain classes of drivers shall be exempt from the application of the Commercial Motor Vehicle Safety Act of 1986 (CMVSA), Pub. L. 99-570, Title XII, the State Highway Commission shall have the authority to and shall promulgate rules and regulations to exempt those certain classes of drivers from the application of this subchapter.



§ 27-23-120 - Rulemaking authority.

The Office of Driver Services and the Department of Arkansas State Police shall have the authority to adopt rules and regulations after consulting with, and with the concurrence of, the State Highway Commission and the Arkansas Highway Police of the Arkansas State Highway and Transportation Department, necessary to carry out the provisions of this subchapter.



§ 27-23-121 - Authority to enter agreement.

The Office of Driver Services and the Department of Arkansas State Police shall have the authority to enter into or make agreements, arrangements, or declarations necessary to carry out the provisions of this subchapter.



§ 27-23-122 - Enforcement.

The enforcement personnel of the State Highway Commission, the Arkansas Highway Police of the Arkansas State Highway and Transportation Department, and any certified law enforcement officer shall have the authority to enforce the provisions of this subchapter.



§ 27-23-123 - Reciprocity.

Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle if the person has a commercial driver license issued by any state or province or territory of Canada in accordance with the minimum federal standards for the issuance of commercial motor vehicle driver licenses, if the person is not suspended, revoked, cancelled, disqualified from driving a commercial motor vehicle, or subject to an out-of-service order.



§ 27-23-124 - Commercial Driver License Fund.

(a) There is hereby established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State, a fund to be known as the "Commercial Driver License Fund" of the Revenue Division of the Department of Finance and Administration. The Commercial Driver License Fund shall consist of special revenues as set out in § 27-23-118, to be used to establish and maintain the Arkansas Commercial Driver License Program, and for other related purposes as required by the Director of the Department of Finance and Administration in carrying out the functions, powers, and duties of the division.

(b) On July 1, 1989, a loan to the Commercial Driver License Fund shall be made from the Budget Stabilization Trust Fund, in an amount or amounts to be determined by the Chief Fiscal Officer of the State, for the purpose of establishing the Commercial Driver License Program. Loans to the Commercial Driver License Fund during the fiscal year ending June 30, 1990, shall be repaid to the Budget Stabilization Trust Fund on or before June 30, 1991. Provided, further loans to the Commercial Driver License Fund from the Budget Stabilization Trust Fund may be made after July 1, 1989; however, such loans made after July 1, 1990, must be repaid on or before the fiscal year in which such loans were made.



§ 27-23-125 - Suspension of commercial driver license for delinquent child support.

All types of commercial driver licenses shall be subject to suspension for nonpayment of child support under § 9-14-239.



§ 27-23-126 - Notification of out-of-service order.

The law enforcement officer issuing an out-of-service order to a commercial motor vehicle driver pursuant to § 27-23-113 or compatible law shall within thirty (30) days report such issuance to the Office of Driver Services.



§ 27-23-127 - Disqualification of noncommercial driver license holder.

(a) The provisions of §§ 27-23-112 -- 27-23-114 shall apply equally to drivers of a commercial motor vehicle who have not been issued a commercial driver license. Any person convicted of any of the listed offenses shall be prohibited from obtaining a commercial driver license during the disqualification period(s) provided in § 27-23-112.

(b) The disqualification of a noncommercial driver license driver pursuant to this section shall be recorded and reported by the Office of Driver Services in the same manner as a disqualification of a driver holding a commercial driver license.



§ 27-23-128 - Deferment of sentence -- Restrictions.

No circuit or district court judge may utilize § 5-4-321, § 16-90-115, §§ 16-93-301 -- 16-93-303, § 16-93-314, or § 27-50-701 or any other program to defer imposition of sentence in instances in which the defendant holds a commercial driver license and is charged with violating any state or local traffic law other than a parking violation.



§ 27-23-129 - Medical certification required -- Downgrade of license for noncompliance -- Denial or disqualification of license for fraud.

(a) (1) Beginning January 30, 2012, an applicant for a commercial driver license that certifies as nonexcepted interstate or nonexcepted intrastate shall provide to the Office of Driver Services an original or a copy of a medical examiner's certificate prepared by a medical examiner, as required by 49 C.F.R. part 391, subpart E, as in effect on January 1, 2011.

(2) Upon approval of the application, the office shall post a certification status of "certified" on the commercial driver license record for the driver.

(b) Beginning January 30, 2012, before issuing a commercial driver license to a person who certifies as nonexcepted interstate or nonexcepted intrastate and has a valid commercial driver license from another state, the office shall:

(1) Verify from the commercial driver license record that the medical certification status of the driver is "certified"; or

(2) (A) Obtain from the driver an original or a copy of a current medical examiner's certificate prepared by a medical examiner, as required by 49 C.F.R. part 391, subpart E, as in effect on January 1, 2011.

(B) Upon approval of the transfer, the office shall post a certification status of "certified" on the commercial driver license record for the driver.

(c) (1) Between January 30, 2012, and January 30, 2014, inclusive, a holder of a commercial driver license shall certify to the office that the driver is one of the following types of drivers:

(A) Nonexcepted interstate;

(B) Excepted interstate;

(C) Nonexcepted intrastate; or

(D) Excepted intrastate.

(2) The office shall post to the commercial driver license record the driver's certification.

(3) Between January 30, 2012, and January 30, 2014, inclusive, a holder of a commercial driver license that certifies as nonexcepted interstate or nonexcepted intrastate shall provide the office with an original or a copy of a current medical examiner's certificate prepared by a medical examiner, as required by 49 C.F.R. part 391, subpart E, as in effect on January 1, 2011, and the office shall post a certification status of "certified" on the commercial driver license record for the driver.

(d) (1) To maintain a medical certification status of "certified", a commercial driver license holder must provide the office with an unexpired original or a copy of each subsequently issued medical examiner's certificate.

(2) Beginning January 30, 2012, if a driver's medical certification or medical variance expires, or if the Federal Motor Carrier Safety Administration notifies the office that a medical variance was removed or rescinded, the office shall:

(A) Post a certification status of "not certified" in the commercial driver license record for the driver;

(B) Downgrade the commercial driver license of the driver effective in sixty (60) days; and

(C) Notify the driver in writing that:

(i) The driver has a "not certified" medical-certification status; and

(ii) The commercial driver license privilege will be downgraded unless the driver submits a current medical certificate or medical variance.

(3) Beginning January 30, 2014, if a holder of a commercial driver license fails to provide the office with the certification required under subsection (c) of this section, the office shall:

(A) Post a certification status of "not certified" in the commercial driver license record for the driver;

(B) Downgrade the commercial driver license of the driver effective in sixty (60) days; and

(C) Notify the driver in writing that:

(i) The driver has a "not certified" medical certification status; and

(ii) The commercial driver license privilege will be downgraded unless the driver submits:

(a) The certification required by subsection (c) of this section; and

(b) A current medical certificate or medical variance, if applicable.

(4) Beginning January 30, 2014, if a holder of a commercial driver license that certifies as non-excepted interstate or non-excepted intrastate fails to provide the office with a current medical examiner's certificate, the office shall:

(A) Post a certification status of "not certified" in the commercial driver license record for the driver;

(B) Downgrade the commercial driver license of the driver effective in sixty (60) days; and

(C) Notify the driver in writing that:

(i) The driver has a "not certified" medical certification status; and

(ii) The commercial driver license privilege will be downgraded unless the driver submits a current medical certificate or medical variance.

(e) For each current medical examiner certificate received from a driver, the office shall:

(1) Date-stamp the medical examiner's certificate;

(2) Retain the original or a copy of the medical certificate of a driver for three (3) years beyond the date the certificate was issued; and

(3) Post the information from the medical examiner's certificate within ten (10) calendar days to the commercial driver license record, including:

(A) The medical examiner's name;

(B) The medical examiner's telephone number;

(C) The date of the medical examiner's certificate issuance;

(D) The medical examiner's license number and the state of issuance;

(E) The medical examiner's National Registry identification number if required by the National Registry of Certified Medical Examiners, mandated by 49 U.S.C. 31149(d), as in effect on January 1, 2011;

(F) An indicator of medical certification status, that is, "certified" or "not certified";

(G) The expiration date of the medical examiner's certificate;

(H) The existence of any medical variance on the medical certificate, including without limitation an exemption, skill performance evaluation certification, or grandfather provision;

(I) Any restrictions, including without limitation corrective lenses, a hearing aid, or a requirement to have possession of an exemption letter or skill performance evaluation certificate while on duty; and

(J) The date the medical examiner's certificate information was posted to the commercial driver license record.

(f) Beginning January 30, 2012, the office, within ten (10) calendar days of a driver's medical certification status expiring or a driver's medical variance expiring or being rescinded, shall update the medical certification status of the driver as "not certified".

(g) Beginning January 30, 2012, the office, within ten (10) calendar days of receiving information from the administration regarding issuance or renewal of a medical variance for a driver, shall update the commercial driver license record to include the medical variance information provided by the administration.

(h) (1) If the office determines in its check of an applicant's license status and record before issuing a commercial driver license that the applicant falsified information or a document required by this section, the office shall:

(A) Deny the person's pending application for a commercial driver license; and

(B) Refuse to grant an application for a commercial driver license for a period of one (1) year.

(2) If the office determines at any time after a commercial driver license is issued that the driver falsified information or a document required by this section, the office shall disqualify the driver's commercial driver license for a period of one (1) year.



§ 27-23-130 - Prohibition against texting.

(a) (1) For purposes of this section only, "driving" means operating a commercial motor vehicle with the motor running, including while temporarily stationary because of traffic, a traffic control device, or another momentary delay.

(2) For purposes of this section only, "driving" does not include operating a commercial motor vehicle with or without the motor running when the driver moves the vehicle to the side of, or off, a highway, as defined in 49 C.F.R. § 390.5, as in effect on January 1, 2011, and halts in a location in which the vehicle can safely remain stationary.

(b) (1) A driver of a commercial motor vehicle shall not engage in texting while driving.

(2) However, texting while driving is permissible by a driver of a commercial motor vehicle when necessary to communicate with a law enforcement official or other emergency service.

(c) A motor carrier shall not allow or require the motor carrier's drivers to engage in texting while driving.

(d) A person who pleads guilty or nolo contendere to or is found guilty of violating this section commits a violation.






Subchapter 2 - -- Commercial Driver Alcohol and Drug Testing Act

§ 27-23-201 - Title.

This subchapter is known and may be cited as the "Commercial Driver Alcohol and Drug Testing Act".



§ 27-23-202 - Definitions.

(a) As used in this subchapter:

(1) (A) (i) "Consortium/third-party administrator" means a service agent that provides or coordinates the provision of drug and alcohol testing services to employers that are required to comply with the drug and alcohol testing provisions under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009.

(ii) A consortium/third-party administrator performs tasks concerning the operation of an employer's drug and alcohol testing programs.

(B) "A consortium/third-party administrator" includes without limitation, groups of employers who join together to administer, as a single entity, the drug and alcohol testing programs of its members that are required under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009.

(C) A consortium/third-party administrator is not an "employer" for purposes of this subchapter;

(2) (A) "Employee" means a person who is a holder of an Arkansas commercial driver license and is subject to drug and alcohol tests under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009.

(B) "Employee" includes an individual currently performing safety-sensitive transportation jobs and an applicant for employment in safety-sensitive transportation jobs subject to preemployment testing; and

(3) (A) "Employer" means an Arkansas person or entity employing one (1) or more employees subject to the drug and alcohol testing provisions under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009.

(B) "Employer" includes:

(i) An individual who holds an Arkansas commercial driver license who is self-employed in a safety-sensitive transportation job for which drug and alcohol tests are required under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009; and

(ii) An Arkansas employer's officer, representative, or management personnel.

(b) Except as provided in this subchapter, the definition under 49 C.F.R. § 40.3, as in effect on January 1, 2009, applies to a term that is used in this subchapter if that term is defined under 49 C.F.R. § 40.3, as in effect on January 1, 2009.



§ 27-23-203 - Applicability -- Exemptions.

(a) This subchapter applies to:

(1) An Arkansas employer who is required to comply with the drug and alcohol testing provisions under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009;

(2) An employee who holds an Arkansas commercial driver license and who either:

(A) Is employed by an Arkansas employer in a safety-sensitive transportation job for which drug and alcohol tests are required under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009; or

(B) Has submitted an application for employment with an Arkansas employer for a safety-sensitive transportation job for which drug and alcohol tests are required under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009; and

(3) A consortium/third-party administrator that provides or coordinates the provision of drug and alcohol testing services to Arkansas employers that are required under the Federal Motor Carrier Safety Regulations, 49 C.F.R. pts. 350-399, as in effect on January 1, 2009.

(b) This subchapter does not apply to an individual who is exempt from holding a commercial driver license notwithstanding whether the individual holds a commercial driver license.



§ 27-23-204 - Testing.

An Arkansas employer shall test an employee for alcohol and drugs if this subchapter applies to both the Arkansas employer and employee under § 27-23-203(a)(1) and (2).



§ 27-23-205 - Reporting test results.

(a) An Arkansas employer shall report to the Office of Driver Services within three (3) business days the results of an alcohol screening test that is performed on an employee who holds an Arkansas commercial driver license if:

(1) The alcohol screening test is performed pursuant to 49 C.F.R. § 382.303 or § 382.305, as in effect on January 1, 2009; and

(2) One (1) of the following occurs regarding the alcohol screening test:

(A) A valid positive result; or

(B) The refusal to provide a specimen for an alcohol screening test.

(b) An Arkansas employer shall report within three (3) business days to the office any of the following occurrences regarding a drug test result of an employee who holds an Arkansas commercial driver license:

(1) A valid positive result on a drug test for any of the following drugs:

(A) Marijuana metabolites;

(B) Cocaine metabolites;

(C) Amphetamines;

(D) Opiate metabolites; or

(E) Phencyclidine (PCP);

(2) The refusal to provide a specimen for a drug test; or

(3) The submission of an adulterated specimen, a dilute positive specimen, or a substituted specimen on a drug test performed.

(c) A consortium/third-party administrator shall report to the office within three (3) business days the results of an alcohol screening test that is performed on an Arkansas employer or employee who holds an Arkansas commercial driver license if:

(1) The alcohol screening test is performed pursuant to 49 C.F.R. § 382.303 or § 382.305, as in effect on January 1, 2009; and

(2) One (1) of the following occurs regarding the alcohol screening test:

(A) A valid positive result; or

(B) The refusal to provide a specimen for an alcohol screening test.

(d) A consortium/third-party administrator shall report within three (3) business days to the office any of the following occurrences regarding a drug test result of an Arkansas employer or employee who holds an Arkansas commercial driver license:

(1) A valid positive result on a drug test for any of the following drugs:

(A) Marijuana metabolites;

(B) Cocaine metabolites;

(C) Amphetamines;

(D) Opiate metabolites; or

(E) Phencyclidine (PCP);

(2) The refusal to provide a specimen for a drug test; or

(3) The submission of an adulterated specimen, a dilute positive specimen, or a substituted specimen on a drug test performed.



§ 27-23-206 - Maintenance of information -- Confidentiality.

(a) The Office of Driver Services shall maintain the information provided under this section in a database to be known as the "Commercial Driver Alcohol and Drug Testing Database" for at least three (3) years.

(b) Notwithstanding any other provision of law to the contrary, personally identifying information of employees in the Commercial Driver Alcohol and Drug Testing Database is confidential and shall be released by the office only as provided under § 27-23-207.

(c) The use of one (1) report generated from the Commercial Driver Alcohol and Drug Testing Database to establish noncompliance for the imposition of a penalty under § 27-23-209 shall not subject the contents of the entire database to disclosure.



§ 27-23-207 - Use of database by employers.

(a) An Arkansas employer shall submit a request for information from the Commercial Driver Alcohol and Drug Testing Database for each employee who is subject to drug and alcohol testing under this subchapter.

(b) The request for information shall be submitted to the Office of Driver Services by the Arkansas employer with an authorization that is signed by the employee.

(c) (1) (A) The fee for the request for information is a nominal fee not to exceed one dollar ($1.00) per employee per request.

(B) The office shall determine the amount of the fee.

(C) The office shall set the fee before implementation by rule.

(2) The fee shall be assessed to and paid by the Arkansas employer requesting the information.

(d) The Arkansas employer shall maintain a record of the report from the Commercial Driver Alcohol and Drug Testing Database that results from the request for information submitted under this section for at least three (3) years.



§ 27-23-208 - Use of database by an employee.

(a) An employee who holds a commercial driver license may submit a request for information from the Commercial Driver Alcohol and Drug Testing Database for his or her report.

(b) The request for information shall be submitted with a signed authorization to the Office of Driver Services by the employee who holds a commercial driver's license.

(c) (1) The fee for the request for information is one dollar ($1.00) per request.

(2) The fee shall be submitted with the signed authorization.



§ 27-23-209 - Penalties.

(a) (1) The penalty for an Arkansas employer who knowingly fails to check the Commercial Driver Alcohol and Drug Testing Database as required under this subchapter is one thousand dollars ($1,000).

(2) The penalty described in subdivision (a)(1) of this section shall be assessed beginning July 1, 2008.

(b) (1) Except as provided under subdivision (b)(2) of this section, the penalty for an Arkansas employer who knowingly hires an employee with a record of a positive alcohol or drug test in the Commercial Driver Alcohol and Drug Testing Database is five thousand dollars ($5,000).

(2) This subsection does not apply to an employee who has completed a treatment program or an education program prescribed by a substance abuse professional and who has been found eligible to return to duty by the employer as provided under 49 C.F.R. §§ 40.281 -- 40.313, as in effect on January 1, 2009.

(c) The penalty for an Arkansas employer who knowingly fails to report an occurrence regarding an alcohol or drug screening test as required under § 27-23-205(a) or § 27-23-205(b) is five hundred dollars ($500).

(d) (1) The penalty for a consortium/third-party administrator who knowingly fails to report an occurrence regarding a drug or alcohol test result as required under § 27-23-205(c) or (d) is five hundred dollars ($500).

(2) If the consortium/third-party administrator is out of state, the penalty under subdivision (d)(1) of this section shall be extended to the Arkansas employer that contracted with the consortium/third-party administrator.

(e) The penalties under this section do not apply to the State of Arkansas, an agency of the state, or a political subdivision of the state.

(f) Moneys collected under this section are special revenues and shall be deposited into the State Treasury to the credit of the State Highway and Transportation Department Fund.



§ 27-23-210 - Miscellaneous authority -- Rules.

(a) The Office of Driver Services shall pursue grants available through the United States Department of Transportation or other entity to assist with the cost of this program.

(b) The office may:

(1) Adopt rules to administer this subchapter;

(2) Receive and expend any moneys arising from grants, contributions, or reimbursements from the United States Department of Transportation or other entity for performing its duties under this subchapter; and

(3) Contract with a third party to administer the Commercial Driver Alcohol and Drug Testing Database.



§ 27-23-211 - Immunity from civil liability.

The state or any entity required to perform duties under this subchapter shall be immune from civil liability for performing the duties required under this subchapter.









Chapter 24 - Special License Plate Act of 2005

Subchapter 1 - -- General Provisions

§ 27-24-101 - Title.

This chapter shall be known and may be cited as the "Special License Plate Act of 2005".



§ 27-24-102 - Purpose.

The purpose of this chapter is to:

(1) Implement a special license plate law that transfers the authority for approving special license plates to the Director of the Department of Finance and Administration;

(2) Continue the special license plates that existed before April 13, 2005; and

(3) Authorize the department to administratively reissue each type of special license plate continued under this chapter.



§ 27-24-103 - Definitions.

As used in this chapter:

(1) (A) "Motor vehicle" means a self-propelled vehicle that is classified as:

(i) A Class One, Class Two, or Class Three pleasure vehicle under § 27-14-601(a)(1); or

(ii) A Class One truck under § 27-14-601(a)(3)(A).

(B) "Motor vehicle" shall only include the classes and types of vehicles stated in subdivision (1)(A) of this section as defined under § 27-14-601; and

(2) "Special license plate" means a license plate authorized under this chapter for use on a motor vehicle.



§ 27-24-104 - Reissuance -- Regulation.

(a) Every special license plate continued under this chapter shall be discontinued on April 7, 2007, unless an application that meets the criteria for issuance of the special license plate under the appropriate subchapter governing that type of plate is submitted and approved by the Director of the Department of Finance and Administration at least ninety (90) days prior to April 1, 2007.

(b) The director shall promulgate rules in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to carry out the duties of the Department of Finance and Administration under this chapter, including, but not limited to:

(1) Rules regarding the disposal of old design special license plates;

(2) The fee for the design-use contribution, which shall be based on the cost of initial orders of new designs for special license plates; and

(3) The number of applications that must be received in lieu of the payment of the design-use contribution fee to cover the cost of the initial orders of new designs for special license plates.



§ 27-24-105 - Design.

(a) Unless otherwise provided in this chapter, the Director of the Department of Finance and Administration shall have the exclusive power to design or approve the design used on a special license plate authorized under this chapter.

(b) A special license plate created and issued under this chapter after April 13, 2005, shall be designed to allow adequate space for the placement of the number and letter characters so that law enforcement officers can readily identify the characters.

(c) (1) A special license plate decal created and issued under this chapter after April 13, 2005, shall be placed across the bottom of the license plate in lieu of the legend "The Natural State" or any succeeding legend.

(2) A special license plate decal created and issued under this chapter shall be permanent.



§ 27-24-106 - Change of design.

If the Department of Finance and Administration issues a special license plate under this subchapter and the entity requests a change of design, then the entity shall remit to the department an additional fee to cover the cost of the initial order of the newly designed special license plate that is a result of the change of design.



§ 27-24-107 - Appeals.

An appeal from a decision of the Director of the Department of Finance and Administration under this chapter shall be governed by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 27-24-108 - Compliance with other laws.

Unless otherwise provided in this chapter, the issuance and renewal of special license plates under this chapter shall comply with all other laws and rules regarding the licensing and registration of motor vehicles.



§ 27-24-109 - Penalty.

(a) Except as otherwise provided in this chapter, it is unlawful for a person to:

(1) Evade or violate a provision of this chapter;

(2) Attempt to secure benefits under this chapter to which he or she is not entitled; or

(3) Obtain or use a special license plate issued under this chapter to which he or she is not entitled.

(b) (1) A person who pleads guilty to, nolo contendere to, or is found guilty of a violation under subsection (a) of this section is guilty of a Class C misdemeanor.

(2) In addition to all other penalties authorized by this subsection, the court may sentence a person to make restitution to the Department of Finance and Administration for the normal license fee for license plates that are lawfully issued under the Uniform Motor Vehicle Administration, Certificate of Title, and Antitheft Act, § 27-14-101 et seq.



§ 27-24-110 - Local fees prohibited.

A political subdivision of the State of Arkansas shall not levy a fee for the privilege of operating a motor vehicle on the roads, streets, or alleys within the political subdivision for motor vehicles that are licensed under this chapter.






Subchapter 2 - -- Military Service and Veterans

§ 27-24-201 - Purpose.

The purpose of this subchapter is to continue military service and veterans special license plates that existed before April 13, 2005, and to transfer the authority to the Department of Finance and Administration to issue additional military service and veterans special license plates.



§ 27-24-202 - Legislative findings.

It is found and determined by the General Assembly of the State of Arkansas that the men and women who have served our country and risked their lives to secure our freedom should be honored by the issuance of free special license plates as provided under this subchapter.



§ 27-24-203 - Definitions.

As used in this chapter:

(1) "Aid and attendance" means veterans benefits paid to a veteran who because of physical disability cannot take care of himself or herself and must be assisted by another person;

(2) "Disabled veteran" means any American veteran who:

(A) Is a citizen and resident of the State of Arkansas;

(B) Has been determined by the United States Department of Veterans Affairs to be a totally and permanently disabled service-connected veteran; and

(C) Is either:

(i) The owner of a motor vehicle that is used by or for the totally and permanently disabled veteran; or

(ii) Issued a motor vehicle by the United States Department of Veterans Affairs under any public law;

(3) "Disabled veteran -- nonservice injury" means any American veteran who:

(A) Is a citizen and resident of the State of Arkansas;

(B) Uses a wheelchair as a result of a nonservice-connected catastrophic injury;

(C) Receives aid and attendance by the United States Department of Veterans Affairs; and

(D) Is either:

(i) The owner of a motor vehicle that is used by or for the totally and permanently disabled veteran; or

(ii) Furnished a motor vehicle by the United States Department of Veterans Affairs;

(4) "Disabled veteran -- World War I" means a World War I veteran who:

(A) Received a disabling injury while serving in the armed forces of the United States during World War I; and

(B) Is either:

(i) The owner of a motor vehicle that is used by or for the totally and permanently disabled veteran; or

(ii) Furnished a motor vehicle by the United States Department of Veterans Affairs;

(5) (A) "Merchant Marine" means a person who establishes that he or she:

(i) Served in the United States Merchant Marine during the period of October 1, 1940, through December 31, 1945; and

(ii) Is qualified to receive all applicable veterans benefits.

(B) A person shall establish that he or she was a Merchant Marine under this subchapter by presenting a copy of the certificate of release or Form DD 214 with his or her application; and

(6) "Retired member of the armed forces" means a person who presents proof of retirement in the form of retirement orders issued by one (1) of the following services of the armed forces of the United States:

(A) The United States Army;

(B) The United States Navy;

(C) The United States Marine Corps;

(D) The United States Air Force;

(E) The United States Coast Guard;

(F) The Army National Guard;

(G) The Air National Guard; or

(H) The Reserves Forces of the United States.



§ 27-24-204 - Existing special license plates.

(a) The following special license plates or license plates with permanent decals for members and veterans of the armed forces of the United States and similar entities that were in existence or authorized by enactment on or before April 13, 2005, shall continue to be issued by the Director of the Department of Finance and Administration to an eligible applicant:

(1) Disabled Veteran;

(2) Disabled Veteran -- World War I;

(3) Disabled Veteran -- Nonservice injury;

(4) Medal of Honor Recipient;

(5) Ex-Prisoner of War;

(6) Military Reserve;

(7) Pearl Harbor Survivor;

(8) Merchant Marine;

(9) World War II Veteran;

(10) Korean War Veteran;

(11) Vietnam Veteran;

(12) Persian Gulf Veteran;

(13) Armed Forces Veteran;

(14) Distinguished Flying Cross;

(15) Operation Iraqi Freedom Veteran; and

(16) Operation Enduring Freedom Veteran.

(b) (1) The Purple Heart Recipient special license plate that existed before April 13, 2005, shall continue to be issued by the director to an eligible applicant.

(2) However, on the Purple Heart Recipient special license plates issued after April 13, 2005, the words "Purple Heart -- Combat Wounded" shall appear.

(c) The director shall promulgate rules and forms to ensure that an owner of a motor vehicle who is issued a special license plate under this subchapter:

(1) Is eligible to be issued the particular special license plate based on his or her:

(A) Status as a disabled veteran or veteran of a foreign war;

(B) Status of being the recipient of a military honor;

(C) Status of being an ex-prisoner of war; or

(D) Past or present military service; and

(2) (A) Has an honorable record of military service; or

(B) Was honorably discharged from military service.



§ 27-24-205 - Additional special license plates.

The Director of the Department of Finance and Administration shall examine the following factors to determine whether to create and issue additional special license plates under this subchapter:

(1) Whether an application for the creation of an additional special license plate under this subchapter has been filed by either:

(A) The Adjutant General of the State of Arkansas for a special license plate related to members of the National Guard and reserve components of the armed forces; or

(B) The Director of the Department of Veterans' Affairs for a special license plate related to veterans or any other branch of the armed forces of the United States; and

(2) Whether there has been a recent armed conflict or war in which members of the armed forces of the United States, the National Guard, or the reserve components of the armed forces have served.



§ 27-24-206 - Fees and limitations.

(a) (1) Except as provided in subdivision (a)(2) of this section, special license plates created and issued under this subchapter shall be free of charge to an eligible applicant.

(2) To defray the cost of the issuance and renewal of special license plates under this subchapter, the Director of the Department of Finance and Administration may charge an annual fee for renewal not to exceed one dollar ($1.00).

(b) Except as provided in subsection (c) of this section, a person who is eligible to receive a special license plate under this chapter shall be limited to one (1) special license plate under this subchapter.

(c) An eligible applicant for the issuance or renewal of any of the following special license plates may obtain one (1) additional special license plate under this subchapter upon payment of a fee not to exceed one dollar ($1.00):

(1) Ex-prisoner of War;

(2) Pearl Harbor Survivor;

(3) Medal of Honor Recipient;

(4) Disabled Veteran;

(5) Disabled Veteran -- World War I; or

(6) Purple Heart Recipient.



§ 27-24-207 - Transferability.

A special license plate issued under this subchapter shall not be transferred to any person who is not entitled to receive a special license plate under this subchapter.



§ 27-24-208 - Surviving spouse.

(a) A special license plate issued under this subchapter may be reissued to the surviving spouse of a deceased person to whom the special license plate was issued upon payment of the fee for licensing a motor vehicle as provided under § 27-14-601.

(b) The surviving spouse of a deceased person who was entitled to receive a special license plate under this subchapter shall not be eligible for parking privileges in designated accessible parking spaces for persons with disabilities unless the surviving spouse is a person with a disability as defined in § 27-15-302(4).



§ 27-24-209 - Redesign and simplification of military service and veterans special license plates.

(a) The Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration shall redesign and simplify all military service and veterans special license plates issued under this subchapter that are in existence on September 1, 2009.

(b) (1) In place of the legend "The Natural State" at the bottom of the special license plate, a decal for a veteran of each conflict authorized under this subchapter shall be created.

(2) The design of the special license plate shall include a blank space that is sufficient for the branch decal under subsection (c) of this section or the medal decal under subsection (d) of this section.

(c) (1) The office shall design a branch decal based on the official emblem for each of the following:

(A) The United States Army;

(B) The Army Reserve;

(C) The United States Navy;

(D) The Navy Reserve;

(E) The United States Marine Corps;

(F) The Marine Corps Reserve;

(G) The United States Air Force;

(H) The Air Force Reserve;

(I) The Coast Guard;

(J) The Coast Guard Reserve;

(K) The Army National Guard; and

(L) The Air National Guard.

(2) (A) The office is to seek the advice and input of the Director of the Department of Veterans Affairs and the Adjutant General for the State of Arkansas on the design of the branch decal.

(B) The office shall comply with the provisions of 10 U.S.C. § 1057 and 10 U.S.C. § 7881.

(3) The branch decal shall be of a size to fit on the license plate next to the officially designated license plate number.

(4) The applicant shall establish that he or she served in the branch before the office issues the branch decal.

(5) If the applicant does not purchase a medal decal under subsection (d) of this section, an employee of the office shall affix the branch decal to the special license plate at the time of issuance to the applicant.

(6) There is no additional charge for a branch decal under this subsection.

(d) (1) (A) The office shall design and make available for issuance medal decals for no more than five (5) medals awarded by a branch of the armed services of the United States by January 1, 2010.

(B) Every two (2) years following the effective date of this act, the office shall design and make available for issuance no more than five (5) additional medal decals awarded by a branch of the armed services of the United States.

(2) The medal decal is to be designed based on the official medal that it represents.

(3) The office is to seek the advice and input of the director and the Adjutant General for the State of Arkansas on the design of the medal decal, which medal decals should be issued, and the timing of the issuance of the medal decals.

(4) The medal decal shall be of a size to fit on the license plate next to the officially designated license plate number.

(5) The applicant shall establish that he or she was awarded the medal before the office issues the medal decal.

(6) If an applicant purchases a medal decal under this subsection, an employee of the office shall affix the medal decal to the special license plate at the time of issuance to the applicant.

(7) (A) A fee of ten dollars ($10.00) shall be charged for the medal decal under this subsection to be deposited to the credit of the Military Funeral Honors Fund, § 19-6-813.

(B) An additional handling and administrative fee of one dollar ($1.00) shall be added to the cost of the medal decal under this subsection for administrative costs.

(8) The medal decal under this subsection is optional and if it is not purchased, the applicant will receive a branch decal as provided under subsection (c) of this section.

(e) An applicant for a redesigned special license plate under this section shall meet the requirements of this subchapter.

(f) Except as provided under subdivision (d)(7)(A) of this section, the fee for issuance and renewal of a redesigned special license plate under this section shall be as provided in § 27-24-206.

(g) Military service special license plates issued under this subchapter before the effective date of this act shall be valid and are not required to be exchanged until requested by the office.

(h) The office may use special license plates that were created and purchased under this subchapter before the effective date of this act.



§ 27-24-210 - Retired members of the armed forces.

(a) The Department of Finance and Administration shall continue the special license plate for retired members of the armed forces that existed before the effective date of this act.

(b) (1) The department shall design the special license plates issued under this section.

(2) In lieu of the legend "The Natural State" or any succeeding legend, there shall be placed across the bottom of the license plate a permanent decal bearing the words "U.S. Armed Forces Retired".

(c) A retired member of the armed forces may apply for and annually renew a special license plate issued under this section as provided under § 27-24-206 (a) and (b).

(d) Upon the initial application of a special license plate issued under this section, a retired member of the armed forces shall provide adequate proof to the department that he or she is a retired member of the armed forces.

(e) The registration of a special license plate under this section may continue from year to year as long as it is renewed each year within the time and in the manner required by law.

(f) The Office of Motor Vehicle shall redesign and simplify the special license plates issued under this section to bring them into conformity with § 27-24-209.



§ 27-24-211 - Gold Star Family special license plates.

(a) The purpose of this section is to honor:

(1) The spouse of a member of the armed forces of the United States whose spouse has been killed in a conflict recognized by the United States Department of Defense; and

(2) The parent of a member of the armed forces of the United States whose child has been killed in a conflict recognized by the United States Department of Defense.

(b) The Department of Finance and Administration is authorized to issue one (1) Gold Star Family special license plate to an applicant who establishes upon initial application that he or she:

(1) Is the spouse or parent of a member of the armed forces of the United States who has been killed in a conflict recognized by the United States Department of Defense; and

(2) Has received a Gold Star Lapel Button issued by the United States Department of Defense under 10 U.S.C. § 1126.

(c) There is no cost for the issuance or renewal of the Gold Star Family special license plate under this section.

(d) (1) The Department of Finance and Administration shall design the special license plates issued under this section as provided under this subsection.

(2) The design of the Gold Star Family special license plate shall include a large gold star on the left-hand side of the plate and a decal at the bottom of the plate that states "Gold Star Family" in lieu of the legend "The Natural State" or any succeeding legend.

(e) A Gold Star Family special license plate is not transferable as provided under § 27-24-207.

(f) The registration of a special license plate under this section may continue from year to year so long as it is renewed each year within the time and manner required by law.






Subchapter 3 - -- Public Use Vehicles -- Local Government

§ 27-24-301 - Purpose.

The purpose of this subchapter is to:

(1) Continue the special license plates for counties, cities, towns, and members of county quorum courts;

(2) Transfer the authority to the Department of Finance and Administration to issue additional special license plates for counties, cities, towns, and members of county quorum courts; and

(3) Provide a mechanism for other public entities in the state to obtain special license plates.



§ 27-24-302 - Application for counties.

(a) A county judge in the State of Arkansas may apply for special license plates under this subchapter.

(b) An application submitted under this section shall include the following:

(1) The payment of a sum of one dollar ($1.00) for each motor vehicle to be licensed; and

(2) An affidavit by the following that states that the motor vehicle to which the special license plate shall be attached is the property of the county and used exclusively for county business:

(A) The county judge;

(B) The county treasurer; and

(C) The county sheriff.



§ 27-24-303 - County quorum courts.

(a) An Arkansas resident who is an elected member of a county quorum court and who represents a quorum court district in Arkansas may apply for and renew a special license plate under this section.

(b) (1) An application submitted under this section shall include the following:

(A) A copy of the justice of the peace's commission from the Secretary of State;

(B) The payment of all taxes and fees imposed by law for the issuance of registration and license plates on motor vehicles; and

(C) An application fee in the amount of ten dollars ($10.00).

(2) The application fee in the amount of ten dollars ($10.00) shall be deposited into the State Treasury as special revenue and credited to the State Central Services Fund as direct revenue to be used by the Revenue Division of the Department of Finance and Administration to finance the issuance of the special license plates and decals provided under this section.

(c) A quorum court member may register one (1) motor vehicle and receive a justice of the peace special license plate decal.

(d) The special license plate shall be the standard color and design that is currently issued by the Department of Finance and Administration, except that in lieu of the legend "The Natural State" or any succeeding legend, it shall have placed across the bottom a permanent decal bearing the words "Justice of the Peace".

(e) A person who is no longer eligible to use the special license plate and decal under this section shall promptly return the special license plate to the nearest office of the division and be issued a new regular license plate for the motor vehicle.

(f) For the purposes of this subchapter, it shall be presumed that a motor vehicle licensed under this section by a member of a county quorum court is used exclusively for business related to the member's official duties.

(g) The renewal of a license plate issued under this section shall require the payment of all taxes and fees imposed by law for the renewal of registration and license plates on motor vehicles.



§ 27-24-304 - Application for cities and incorporated towns.

(a) A mayor of a city or incorporated town in the state may apply for special license plates under this subchapter.

(b) An application submitted under this section shall include the following:

(1) The payment of a sum of one dollar ($1.00) for each motor vehicle to be licensed; and

(2) An affidavit by the following that states that the motor vehicle to which the special license plate shall be attached is the property of the city or incorporated town and used exclusively for the business of the city or incorporated town:

(A) The mayor; and

(B) The city clerk.



§ 27-24-305 - Validity.

(a) A special license plate issued under this subchapter shall be valid for as long as the motor vehicle to which the plate is attached is:

(1) Owned by the county, city, incorporated town, county quorum court member, or other public entity; and

(2) Used exclusively in the business of the county, city, incorporated town, or other public entity.

(b) A special license plate issued under §§ 27-24-302, 27-24-304, or 27-24-306 shall not be required to be renewed annually.



§ 27-24-306 - Other public entities.

(a) The following public entities may apply for special license plates under this subchapter through their directors, chairs, or other authorized representatives:

(1) Regional airports authorized under the Regional Airport Act, § 14-362-101 et seq.; and

(2) Regional water distribution districts authorized under The Regional Water Distribution District Act, § 14-116-101 et seq.

(b) An application submitted under this section shall include the following:

(1) The payment of one dollar ($1.00) for each motor vehicle to be licensed; and

(2) An affidavit by the director, chair, or other authorized representative that states that:

(A) The public entity exists to serve a public purpose; and

(B) The motor vehicle to which the special license plate is attached is:

(i) Owned by the public entity; and

(ii) Used exclusively for the business of the public entity.






Subchapter 4 - -- Public Use Vehicles -- State Government

§ 27-24-401 - Purpose.

The purpose of this subchapter is to continue the State Highway Commission's exemption from the requirement to display motor vehicle license plates issued by the Director of the Department of Finance and Administration and to transfer the authority to the commission to determine by minute order whether additional metal plates should be issued.



§ 27-24-402 - Metal plates required on state highway vehicles.

(a) The State Highway Commission shall not be required to purchase a license plate from the Department of Finance and Administration for a motor vehicle, truck, or trailer owned or leased by the Arkansas State Highway and Transportation Department or as otherwise determined by minute order of the commission.

(b) (1) The commission shall procure and place upon each vehicle owned or leased by the Arkansas State Highway and Transportation Department a metal plate that contains legible:

(A) Words that state that the vehicle upon which the plate is placed belongs to the Arkansas State Highway and Transportation Department; and

(B) Numbers that correlate with a list of all metal plates placed on vehicles that belong to the Arkansas State Highway and Transportation Department.

(2) The commission shall keep and maintain a complete list that includes:

(A) The number of all metal plates placed upon vehicles belonging to the Arkansas State Highway and Transportation Department; and

(B) (i) A description of the vehicle on which each plate is placed.

(ii) The description shall include the vehicle identification number, the motor number, the model number, or other unique identification of the vehicle.






Subchapter 5 - -- Public Use Vehicles -- Federal Government

§ 27-24-501 - Federal government exemption.

(a) A vehicle shall be exempt from the requirement to exhibit a state license plate if it:

(1) Belongs to the federal government; and

(2) Is used by the federal government exclusively for federal government business.

(b) A vehicle that is exempt under subsection (a) of this section is required to exhibit a special license plate that states that the vehicle is owned by the federal government.

(c) The Director of the Department of Finance and Administration shall approve the design and form of a special license plate used under this section.






Subchapter 6 - -- Nominal Fee Plates

§ 27-24-601 - Purpose.

The purpose of this subchapter is to continue the miscellaneous nominal fee special license plates with the specific eligibility criteria that existed before April 13, 2005, and to transfer the authority to the Department of Finance and Administration to issue additional nominal fee plates in limited circumstances as provided under this subchapter.



§ 27-24-602 - Definitions.

As used in this subchapter:

(1) "4-H club" means a club in this state that is a member of or affiliated with the 4-H Clubs of America;

(2) "Church bus" means a motor bus or van that is:

(A) Owned or exclusively leased by a religious organization; and

(B) Used exclusively for the functions of the religious organization;

(3) "Congregation" means the members of a religious organization;

(4) "Religious organization" means a church or other place of worship that:

(A) Is located in the state; and

(B) Provides religious services to its congregation;

(5) "Volunteer rescue squad" means a volunteer group that provides lifesaving, first aid, or other rescue activities in the state; and

(6) "Youth group" means a club in this state that is a member or affiliated with either the Boys Club of America or the Girls Club of America.



§ 27-24-603 - Existing special license plates.

The miscellaneous nominal fee special license plates with the specific eligibility criteria that were in existence before April 13, 2005, and that are contained in this subchapter shall continue to be issued by the Director of the Department of Finance and Administration.



§ 27-24-604 - Additional special license plates.

The Director of the Department of Finance and Administration may create and issue additional special license plates under this subchapter if:

(1) A nonprofit public service organization applies for the issuance of an additional nominal fee special license plate under this subchapter;

(2) The creation and issuance of the special license plate will have a minimal annual fiscal and budgetary impact as determined by the director; and

(3) The special license plate may only be obtained by a limited group of owners of motor vehicles who meet the specific eligibility criteria to obtain the special license plate for a purpose exclusively related to their eligibility.



§ 27-24-605 - Nominal fee.

An application for a special license plate under this subchapter shall be accompanied by a fee in the amount of one dollar ($1.00) for each special license plate issued to cover the administrative cost of issuing the special license plate.



§ 27-24-606 - Religious organizations.

(a) (1) The pastor, minister, priest, rabbi, or other person in charge of a religious organization and the chair of the governing body of the religious organization may apply to the Director of the Department of Finance and Administration for the issuance of a church bus special license plate to be used exclusively on church buses owned and operated by the religious organization.

(2) (A) The application for a special license plate under this section shall include an affidavit that:

(i) Is signed by each applicant; and

(ii) States that the motor vehicle to which the special license plate shall be attached is a church bus as defined under this subchapter.

(B) (i) If an application submitted under this section contains statements made with the intent to evade the provisions of this subchapter, then the affiant is guilty of perjury.

(ii) If an affiant under this section pleads guilty to, pleads nolo contendere to, or is found guilty of perjury, then the affiant shall be punished as provided in any other conviction of perjury.

(b) This section shall not relieve a religious organization from the payment of gross receipts tax or compensating use tax on the purchase of a church bus.



§ 27-24-607 - Youth groups.

(a) A civic club, person, or entity that furnishes to a youth group a motor vehicle that is used exclusively for youth group purposes may apply to the Director of the Department of Finance and Administration for the issuance of a youth group special license plate to be used exclusively on motor vehicles that are operated for the purposes of the youth group.

(b) A youth group that owns and operates a motor vehicle that is used exclusively for youth group purposes may apply to the director for the issuance of a youth group special license plate to be used exclusively on motor vehicles that are owned by the youth group and operated for the purposes of the youth group.



§ 27-24-608 - 4-H clubs.

(a) A civic club, person, or entity that furnishes to a 4-H club a motor vehicle that is used exclusively for 4-H club purposes may apply to the Director of the Department of Finance and Administration for the issuance of a 4-H club special license plate to be used exclusively on motor vehicles that are operated for the purposes of the 4-H club.

(b) A 4-H club that owns and operates a motor vehicle that is used exclusively for 4-H club purposes may apply to the director for the issuance of a 4-H club special license plate to be used exclusively on motor vehicles that are owned by the 4-H club and operated for the purposes of the 4-H club.



§ 27-24-609 - Volunteer rescue squads.

(a) A person or entity that owns a motor vehicle that is used exclusively by volunteer rescue squads may apply to the Director of the Department of Finance and Administration for the issuance of a volunteer rescue squad special license plate to be used exclusively on motor vehicles that are operated for the purposes of the volunteer rescue squad.

(b) A motor vehicle licensed under this section shall:

(1) Be painted a distinguishing color; and

(2) Clearly and conspicuously display the identity of the volunteer rescue squad in letters and figures not less than three inches (3") in height.

(c) A motor vehicle purchased for the exclusive use by a volunteer rescue squad shall be exempt from the gross receipts and compensating use tax.



§ 27-24-610 - Boy Scouts.

A civic club, person, or entity that furnishes a bus or truck for exclusive use for Boy Scouts of America purposes may apply to the Director of the Department of Finance and Administration for the issuance of a motor vehicle special license plate to be used exclusively on motor vehicles that are operated for the purposes of the scouts.



§ 27-24-611 - Civil Air Patrol.

(a) A person who is a member of the Civil Air Patrol, is a resident of the State of Arkansas, and is an owner of a motor vehicle may apply for a Civil Air Patrol special license plate under this subchapter.

(b) Upon submitting proof of eligibility and complying with the state laws relating to registration and licensing of motor vehicles, the applicant shall be issued a Civil Air Patrol special license plate under this subchapter.



§ 27-24-612 - Orphanages.

(a) The head of an orphanage in the State of Arkansas may apply to the Director of the Department of Finance and Administration for the issuance of a motor vehicle special license plate to be used exclusively on motor vehicles that are operated for the purposes of the orphanage.

(b) The application shall include an affidavit on a form prescribed by the director that is signed by the applicant and which states that the motor vehicle to which the special license plate shall be attached is owned or exclusively leased by the orphanage and used exclusively for functions related to the orphanage.






Subchapter 7 - -- Members of the General Assembly

§ 27-24-701 - Purpose.

The purpose of this subchapter is to continue the procedure which existed prior to April 13, 2005, for issuing special license plates to the elected members of the General Assembly. These special license plates are issued to honor the elected members of the General Assembly and to assist in making parking rules for the State Capitol more enforceable by the State Capitol Police.



§ 27-24-702 - Special license plates.

The Director of the Department of Finance and Administration shall furnish each member of the General Assembly a special license plate for his or her personal motor vehicle as provided in this subchapter.



§ 27-24-703 - Members of the Senate.

(a) (1) The Director of the Department of Finance and Administration shall each year cause to be prepared thirty-nine (39) special license plates for members and selected staff of the Senate and deliver them to the Secretary of the Senate for distribution.

(2) The special license plates shall be numbered consecutively "1" -- "37".

(b) Upon each of the special license plates there shall appear the word "Senator" in addition to other identification information as the director with the approval of the Senate Efficiency Committee and subject to the approval of the Senate.

(c) (1) The special license plate numbered "1" shall be reserved for the President Pro Tempore of the Senate.

(2) On or before January 15 of each odd-numbered year, the secretary as directed by the committee shall furnish the director with a list of the names of members of the Senate and shall designate the special license plate number that shall be reserved for each member of the Senate.

(3) (A) The words "President Pro Tem" shall appear on special license plate number "1".

(B) The words "Lieutenant Governor" shall appear on special license plate number "1".

(C) The words "Secretary of the Senate" shall appear on special license plate number "36".

(D) The words "Senate Chief of Staff" shall appear on special license plate number "37".

(E) (i) The word "Senator" shall appear on the standard Senate special license plate numbers "1" -- "35".

(ii) The assignment of the numbers "1" -- "35" shall be made by the committee.

(d) A member of the Senate who desires to obtain special license plates may obtain them by applying to the director upon forms to be provided by him or her and upon the payment of all taxes and fees that may be due.



§ 27-24-704 - Members of the House of Representatives.

(a) (1) The Director of the Department of Finance and Administration shall each calendar year cause to be prepared two (2) sets as deemed necessary by the House Management Committee of one hundred seven (107) special license plates for members of the House of Representatives and selected staff.

(2) In addition, there will be two (2) sets or the number of sets deemed necessary by the committee of one hundred (100) "Member" special license plates prepared for distribution.

(3) Upon receipt of the plates, the director shall deliver them to the Speaker of the House of Representatives for issuance.

(b) (1) The background of the special license plate and the words, figures, and emblems shall be in the colors requested by the House of Representatives by resolution duly adopted by that body.

(2) Each special license plate shall also contain figures showing the calendar year for which the license is issued and other words, emblems, and identifying information.

(3) The special license plates issued under this section shall be numbered consecutively "0" through "100" and the words "House of Representatives" shall appear on the standard House of Representatives special license plates and on the "Member" special license plates.

(4) The following seven (7) special license plates shall be prepared as follows:

(A) The words "Speaker of the House" shall appear on special license plate "1";

(B) The words "House Speaker Pro Tem" shall appear on special license plate "2";

(C) The words "House Parliamentarian" shall appear on special license plate "3X";

(D) The words "xHouse Parliamentarian" shall appear on the special license plate "x3x";

(E) The words "House Chief of Staff" shall appear on special license plate "3";

(F) The words "House Info Director" shall appear on special license plate "0"; and

(G) The words "Chaplain of the House" shall appear on special license plate "4".

(c) On or before January 15 of each year, the Speaker of the House of Representatives shall furnish the director with a list of names of members of the House of Representatives designating:

(1) The special license plate number that shall be reserved for each member; and

(2) The number of vehicles to which the special license plate is to be attached, specifying each vehicle's regular license plate number issued by the Department of Finance and Administration and the vehicle identification number.

(d) Any member of the House of Representatives who desires to obtain a special license plate may obtain it by applying to the Speaker of the House of Representatives upon showing proof that the vehicle to which the special license plate is to be attached is properly registered and licensed in Arkansas.



§ 27-24-705 - Taxes and fees.

A member of the General Assembly shall pay all taxes and fees imposed by law for the issuance of registration and license plates on each of his or her personal motor vehicles.



§ 27-24-706 - Issuance and transfer.

(a) All applications for special license plates issued under this subchapter must contain the following information:

(1) The number of vehicles to which the plate is to be attached; and

(2) The vehicle identification number and the vehicle's regular license plate number issued by the Department of Finance and Administration for each vehicle to which a special license plate is to be attached.

(b) A special license plate issued under this subchapter shall be issued only for a vehicle that is currently and properly registered and licensed in Arkansas.

(c) (1) A special license plate issued under this subchapter may be transferred to another vehicle if the vehicle is properly registered and licensed in Arkansas and the Speaker of the House of Representatives or the President Pro Tempore of the Senate is notified of the transfer.

(2) The notice of transfer shall designate the vehicle to which the plate is to be transferred and the vehicle from which the plate is being transferred, identifying both vehicles by their respective vehicle identification numbers and regular license plate numbers issued by the department.

(d) The Speaker of the House of Representatives or the President Pro Tempore of the Senate shall:

(1) Notify the department of all special license plate transfers; and

(2) Provide the requisite vehicle information specified in subsection (a) of this section.






Subchapter 8 - -- Constitutional Officers

§ 27-24-801 - Purpose.

The purpose of this subchapter is to continue the Constitutional Officer special license plates that existed before April 13, 2005, to honor the elected members of each constitutional office in the State of Arkansas and to make the parking rules for the State Capitol more enforceable by the State Capitol Police.



§ 27-24-802 - Special license plates authorized.

The Director of the Department of Finance and Administration shall furnish each constitutional officer a Constitutional Officer special license plate for his or her personal motor vehicles under this subchapter.



§ 27-24-803 - Constitutional Officer special license plate.

(a) (1) The Director of the Department of Finance and Administration shall each year cause to be prepared seven (7) special license plates for the constitutional officers.

(2) The special license plates shall be numbered consecutively "01" -- "07".

(b) (1) Upon each of the special license plates there shall appear the words "Constitutional Officer" in addition to the other identifying information as the director shall determine.

(2) Each constitutional officer is entitled to the issuance of a special license plate for up to two (2) personal motor vehicles.

(c) (1) The special license plate numbered "01" shall be reserved for the Governor.

(2) On or before January 15 of each odd-numbered year, the Governor shall furnish the director with a list of the names of the constitutional officers, and each other officer shall furnish the Governor with the name of any other person who may display the special license plate.

(3) (A) The number "01" shall appear on the special license plate for the Governor.

(B) The number "02" shall appear on the special license plate for the Lieutenant Governor.

(C) The number "03" shall appear on the special license plate for the Secretary of State.

(D) The number "04" shall appear on the special license plate for the Attorney General.

(E) The number "05" shall appear on the special license plate for the Treasurer of State.

(F) The number "06" shall appear on the special license plate for the Auditor of State.

(G) The number "07" shall appear on the special license plate for the Commissioner of State Lands.

(d) A constitutional officer who desires to obtain special license plates may obtain them by applying to the director upon forms to be provided by the director and by paying the taxes and fees that may be due.



§ 27-24-804 - Issuance and transfer.

(a) All applications for Constitutional Officer special license plates issued under this subchapter shall contain the following information:

(1) The number of vehicles to which the plate is to be attached; and

(2) The vehicle identification number and the vehicle's regular license plate number issued by the Department of Finance and Administration for each vehicle to which a special license plate is to be attached.

(b) A special license plate issued under this subchapter shall be issued only for a vehicle that is currently and properly registered and licensed in the State of Arkansas.

(c) (1) A special license plate issued under this subchapter may be transferred to another vehicle provided that the vehicle is properly registered and licensed in the State of Arkansas and the Governor is notified of the transfer.

(2) The notice of transfer shall designate the vehicle to which the plate is to be transferred and the vehicle from which the plate is being transferred, identifying both vehicles by the respective vehicle identification numbers and regular license plate numbers issued by the department.

(d) The Governor shall notify the department of all special license plate transfers, providing the requisite vehicle information specified in subsection (a) of this section.






Subchapter 9 - -- Arkansas State Game and Fish Commission

§ 27-24-901 - Purpose.

The purpose of this subchapter is to:

(1) Continue the Arkansas State Game and Fish Commission specially designed license plates to be displayed on its motor vehicles;

(2) Continue the commission special license plates that existed before April 13, 2005;

(3) Continue to support the Game Protection Fund that is used by the commission for fish and wildlife conservation education and other purposes consistent with Arkansas Constitution, Amendment 35 and Arkansas Constitution, Amendment 75; and

(4) Transfer the authority to the Department of Finance and Administration to issue additional commission special license plates.



§ 27-24-902 - Continuation of existing special license plates for Arkansas State Game and Fish Commission vehicles.

(a) The Arkansas State Game and Fish Commission shall continue to be issued special license plates to be displayed on its motor vehicles in lieu of the regular motor vehicle license plates prescribed by law.

(b) The special license plates to be issued to the commission and displayed on its vehicles shall be designed by the commission with the approval of the Director of the Department of Finance and Administration.

(c) Nothing in this section shall exempt the commission from the payment of the annual fees prescribed by law for the registration of its motor vehicles.



§ 27-24-903 - Existing special license plates.

(a) Except as provided in subsection (b) of this section, the Director of the Department of Finance and Administration shall continue the Arkansas State Game and Fish Commission special license plates that existed before April 13, 2005.

(b) (1) The commission may request that the Department of Finance and Administration discontinue one (1) or more special license plates that existed before April 13, 2005.

(2) To request a discontinuance of one (1) or more special license plates under this subchapter, the commission shall present a resolution to the director stating which plates the department is to discontinue.



§ 27-24-904 - Additional special license plates.

(a) (1) The Director of the Department of Finance and Administration shall accept requests from the Arkansas State Game and Fish Commission to create and issue additional special license plates under this subchapter.

(2) The commission shall submit with the request for an additional special license plate a proposed design for the approval of the director.

(b) When considering a request from the commission for an additional special license plate, the director shall consider the following factors:

(1) The current supply and demand of the existing commission special license plates;

(2) The administrative cost to the Department of Finance and Administration for issuance of an additional commission special license plate; and

(3) The estimated demand for the additional special license plate requested by the commission.

(c) (1) If the request is approved, the director shall determine:

(A) The fee for the cost of initial orders of new designs for special license plates which shall be based on the cost of initial orders of new designs for special license plates;

(B) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(C) The combination of subdivisions (c)(1)(A) and (B) of this section that must be received to cover the cost of the initial orders of new designs for special license plates.

(2) (A) The fee remitted under subdivision (c)(1) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(B) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(C) The fee shall not be considered or credited to the division as direct revenue.



§ 27-24-905 - Issuance -- Renewal -- Replacement.

(a) The owner of a motor vehicle who is a resident of the State of Arkansas may apply for and renew annually a special license plate under this subchapter.

(b) An applicant shall remit the following fees to obtain a special license plate issued under this subchapter for use on a motor vehicle:

(1) The fee required by law for the registration and licensing of the motor vehicle;

(2) A fee not to exceed twenty-five dollars ($25.00) to cover the design-use contribution by the Arkansas State Game and Fish Commission or for fund-raising purposes; and

(3) A handling and administrative fee in the amount of ten dollars ($10.00).

(c) To renew a special license plate issued under this subchapter, the owner of the motor vehicle shall remit the fees stated in subsection (b) of this section.

(d) To replace a special license plate issued under this subchapter:

(1) The owner of the motor vehicle shall remit the fee stated in subdivision (b)(3) of this section if the registration has not expired; or

(2) The owner of the motor vehicle shall remit the fees stated in subsection (b) of this section if the registration has expired.

(e) The fee remitted under subdivision (b)(2) of this section shall be deposited into the Game Protection Fund to be used by the commission for the following purposes:

(1) Sponsoring college scholarships related to the field of conservation;

(2) Funding land purchases for the benefit of the public; and

(3) Providing conservation education programs.

(f) (1) The fee remitted under subdivision (b)(3) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(g) The registration of a special license plate under this subchapter may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(h) If an owner of a motor vehicle who was previously issued a special license plate under this subchapter fails to pay the fees required in subsection (b) of this section at the time of renewal, then the owner shall be issued a permanent license plate as provided under §§ 27-14-1007 and 27-14-1008.



§ 27-24-906 - License plate options.

A motor vehicle owner applying for a special license plate under this subchapter may:

(1) Have a license plate assigned by the Department of Finance and Administration as provided by law; or

(2) (A) Apply for a special personalized prestige license plate pursuant to §§ 27-14-1101 and 27-14-1102.

(B) However, the use of letters and numbers on a personalized prestige license plate shall be limited to the rules of the Director of the Department of Finance and Administration.



§ 27-24-907 - Transferability.

The special license plates issued under this subchapter may be transferred from one (1) vehicle to another pursuant to § 27-14-914.






Subchapter 10 - -- Colleges, Universities, and Arkansas School for the Deaf

§ 27-24-1001 - Purpose.

The purpose of this subchapter is to:

(1) Continue the special license plates for colleges and universities that existed before April 13, 2005, to support higher education in the state by providing additional funding for academic or need-based scholarships and to transfer the authority to the Department of Finance and Administration to issue additional college and university special license plates; and

(2) Authorize a special license plate for the Arkansas School for the Deaf, which is accredited by the Higher Learning Commission of the North Central Association of Colleges and Schools and has students up to twenty-one (21) years of age.



§ 27-24-1002 - Definition.

As used in this subchapter, "college or university" means a public or private college or university that:

(1) Offers either a two-year or four-year degree program;

(2) Is located in the State of Arkansas;

(3) Is accredited by the Higher Learning Commission of the North Central Association of Colleges and Schools;

(4) Certifies to the Department of Higher Education that its students are accepted for transfer at institutions accredited by the commission; and

(5) Does not discriminate against applicants, students, or employees on the basis of race, color, religion, sex, age, disability, or national origin in compliance with state and federal law.



§ 27-24-1003 - Existing special license plates.

(a) Except as provided in subsection (b) of this section, the Director of the Department of Finance and Administration shall continue the collegiate special license plates that existed before April 13, 2005.

(b) (1) The board of trustees of a college or university may request that the Department of Finance and Administration discontinue the college's or university's special license plate.

(2) To request a discontinuance of a special license plate issued under this subchapter, the board of trustees of the college or university shall present a resolution to the director requesting the department to discontinue the college's or university's special license plate.



§ 27-24-1004 - Additional special license plates.

(a) (1) The Director of the Department of Finance and Administration shall accept requests from the board of trustees of a college or university to create and issue a special license plate under this subchapter for the college or university.

(2) The board of trustees shall submit with the request for a special license plate a proposed design for the approval of the director.

(b) The director shall approve one (1) design for a special license plate for each college or university that requests a special license plate.

(c) The director shall determine:

(1) The fee for the cost of initial orders of new designs for special license plates which shall be based on the cost of initial orders of new designs for special license plates;

(2) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(3) The combination of subdivisions (c)(1) and (2) of this section that must be received to cover the cost of the initial orders of the new designs for special license plates.

(d) The director shall issue additional special license plates as provided under this subchapter.



§ 27-24-1005 - Issuance -- Renewal -- Replacement.

(a) The owner of a motor vehicle who is a resident of the State of Arkansas may apply for and renew annually a special license plate under this subchapter.

(b) An applicant for a special license plate under this subchapter shall remit the following fees:

(1) The fee required by law for the registration and licensing of the motor vehicle;

(2) A fee not to exceed twenty-five dollars ($25.00) to cover the design-use contribution by the college or university or the Arkansas School for the Deaf or for fund-raising purposes; and

(3) A handling and administrative fee in the amount of ten dollars ($10.00).

(c) To renew a special license plate issued under this subchapter, the owner of the motor vehicle shall remit to the Department of Finance and Administration the fees stated in subsection (b) of this section.

(d) To replace a special license plate issued under this subchapter:

(1) The owner of the motor vehicle shall remit the fee stated in subdivision (b)(3) of this section if the registration has not expired; or

(2) The owner of the motor vehicle shall remit the fees stated in subsection (b) of this section if the registration has expired.

(e) (1) The department shall remit the fees collected under subdivision (b)(2) of this section on a monthly basis to the college or university or the Arkansas School for the Deaf depending on the school for which each special license plate was purchased.

(2) The department shall also provide to each participating college or university or the Arkansas School for the Deaf a list of persons who have paid for a special license plate under this subchapter relating to that entity.

(f) (1) The fee remitted under subdivision (b)(3) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(g) The registration of a special license plate under this subchapter may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(h) If an owner of a motor vehicle who was previously issued a special license plate under this subchapter fails to pay the fees required in subsection (c) of this section at the time of renewal, then the owner shall be issued a permanent license plate as provided under §§ 27-14-1007 and 27-14-1008.

(i) Upon the expiration of the registration of a special license plate under this subchapter, the owner of the motor vehicle may replace the special license plate with:

(1) A permanent license plate under §§ 27-14-1007 and 27-14-1008;

(2) A personalized license plate;

(3) A different special license plate under this subchapter; or

(4) Any other special license plate that the person is entitled to receive under this chapter.



§ 27-24-1006 - Transferability.

The special license plates issued under this subchapter may be transferred from one (1) motor vehicle to another pursuant to § 27-14-914.



§ 27-24-1007 - License plate options.

A motor vehicle owner applying for a special license plate under this subchapter may:

(1) Have a license plate assigned by the Department of Finance and Administration as provided by law; or

(2) (A) Apply for a special personalized prestige license plate pursuant to §§ 27-14-1101 and 27-14-1102.

(B) However, the use of letters and numbers on a personalized prestige license plate shall be limited to the rules of the Director of the Department of Finance and Administration.



§ 27-24-1008 - Use of funds by the college or university.

(a) (1) (A) A participating college or university shall use eighty-five percent (85%) of the funds received from the design-use contribution fee authorized under § 27-24-1005(b)(2) solely for academic or need-based scholarships.

(B) Procedures and criteria used to determine the distribution of the scholarships shall be established and followed by the college or university distributing the funds derived from the collegiate special license plate program.

(2) The college or university shall use the remaining fifteen percent (15%) of the received funds for either academic or need-based scholarships or for the administration and promotion of the collegiate special license plate program.

(b) Funds received from the collegiate special license plate program are supplementary and shall not be considered or used as income for purposes of reducing the general revenue appropriation to the college or university.



§ 27-24-1009 - Limitation on remedies.

The universities and colleges participating in this program shall have no recourse against the Department of Finance and Administration if any collegiate special license plate is erroneously issued or renewed without the payment of the design-use contribution fee.



§ 27-24-1010 - Arkansas School for the Deaf.

(a) The Director of the Department of Finance and Administration shall issue a special license plate for the Arkansas School for the Deaf in the manner and subject to the conditions provided under this subchapter.

(b) The special Arkansas School for the Deaf motor vehicle license plate shall:

(1) Be designed by the Department of Finance and Administration in consultation with the Board of Trustees of the Arkansas School for the Blind and Arkansas School for the Deaf;

(2) Contain the words "Arkansas School for the Deaf" and a picture showing the American Sign Language hand shape for "I Love You"; and

(3) Be numbered consecutively.

(c) The director shall determine the amount of the cost for the issuance of the special license plate under this section as follows:

(1) The fee for the cost of initial orders of the new design that shall be based on the cost of the initial order;

(2) The number of applications that must be received to cover the cost of the initial order of the new design; or

(3) The combination of subdivisions (c)(1) and (2) of this section that must be received to cover the cost of the initial order of the new design.

(d) The department shall issue a special license plate under this section upon payment of:

(1) The fee required by law for registration of the motor vehicle;

(2) (A) Twenty-five dollars ($25.00) to cover the design-use contribution.

(B) The design-use contribution shall be remitted monthly to the Arkansas School for the Deaf Foundation to be used for foundation purposes; and

(3) (A) A handling and administrative fee of ten dollars ($10.00).

(B) The handling and administrative fee shall be:

(i) Deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration; and

(ii) Credited to the division as supplemental and in addition to all other funds that may be deposited for the benefit of the division.

(C) The handling and administrative fee shall not be considered or credited to the division as direct revenue.

(e) (1) A special license plate issued under this section may be renewed annually or replaced under the procedures set out in § 27-24-1005.

(2) However, the division shall remit the fees collected under § 27-24-1005(b)(2) on a monthly basis to the Arkansas School for the Deaf Foundation.






Subchapter 11 - -- Agriculture Education

§ 27-24-1101 - Purpose.

The purpose of this subchapter is to continue the special license plates for the Division of Agriculture of the University of Arkansas that existed before April 13, 2005, and to transfer the authority to the Department of Finance and Administration to issue additional agriculture education special license plates upon application by a college or university.



§ 27-24-1102 - Definition.

As used in this subchapter, "college or university" means a public or private college or university that:

(1) Offers a four-year degree program in agriculture or agriculture-related studies;

(2) Is located in the State of Arkansas;

(3) Is accredited by the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools;

(4) Certifies to the Department of Higher Education that its students are accepted for transfer at institutions accredited by the Commission on Institutions of Higher Education of the North Central Association of Colleges and Schools; and

(5) Does not discriminate against applicants, students, or employees on the basis of race, color, religion, sex, age, disability, or national origin, in compliance with state and federal law.



§ 27-24-1103 - Existing special license plate.

The special license plate for the Division of Agriculture of the University of Arkansas that was in existence before April 13, 2005, shall continue to be issued by the Director of the Department of Finance and Administration.



§ 27-24-1104 - Additional special license plates.

The Director of the Department of Finance and Administration shall accept requests for a special license plate for the agriculture division, department, or program of a college or university under this subchapter.



§ 27-24-1105 - Design and approval procedure.

(a) The board of trustees of a college or university shall submit with its request for a special license plate for its agriculture program a proposed design for the approval of the Director of the Department of Finance and Administration.

(b) The director shall approve one (1) design for an agriculture-related special license plate for each college or university that requests or currently has a special license plate.

(c) (1) If the director approves the request, the director shall determine:

(A) The fee for the cost of initial orders of new designs for special license plates which shall be based on the cost of initial orders of new designs for special license plates;

(B) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(C) The combination of subdivisions (c)(1)(A) and (B) of this section that must be received to cover the cost of the initial orders of the new designs for special license plates.

(2) (A) The fee remitted under this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(B) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(C) The fee shall not be considered or credited to the division as direct revenue.

(d) (1) A college or university may submit a newly designed special license plate for approval and issuance by the director not more than one (1) time in each period of five (5) years under this subchapter.

(2) If the director approves a request, then the director shall determine:

(A) The fee for the cost of initial orders of new designs for special license plates which shall be based on the cost of initial orders of new designs for special license plates;

(B) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(C) The combination of subdivisions (c)(1)(A) and (B) of this section that must be received to cover the cost of the initial orders of the new designs for special license plates.



§ 27-24-1106 - Issuance -- Renewal -- Replacement.

(a) The owner of a motor vehicle who is a resident of the State of Arkansas may apply for and renew annually a special license plate under this subchapter.

(b) An applicant for a special license plate under this subchapter shall remit the following fees:

(1) The fee required by law for the registration and licensing of the motor vehicle;

(2) A fee not to exceed twenty-five dollars ($25.00) to cover the design-use contribution by the college or university or for fund-raising purposes; and

(3) A handling and administrative fee in the amount of ten dollars ($10.00).

(c) To renew a special license plate issued under this subchapter, the owner of the motor vehicle shall remit the fees stated in subsection (b) of this section.

(d) To replace a special license plate issued under this subchapter:

(1) The owner of the motor vehicle shall remit the fee stated in subdivision (b)(3) of this section if the registration has not expired; or

(2) The owner of the motor vehicle shall remit the fees stated in subsection (b) of this section if the registration has expired.

(e) (1) The Department of Finance and Administration shall remit the fees collected under subdivision (b)(2) of this section on a monthly basis to the college or university for which each special license plate was purchased.

(2) The department shall also provide to each participating college or university a list of persons who have paid for a special license plate under this subchapter.

(f) (1) The fee remitted under subdivision (b)(3) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(g) The registration of a special license plate under this subchapter may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(h) If an owner of a motor vehicle who was previously issued a special license plate under this subchapter fails to pay the fees required in subsection (c) of this section at the time of renewal, the owner shall be issued a permanent license plate as provided under §§ 27-14-1007 and 27-14-1008.

(i) Upon the expiration of the registration of a special license plate under this subchapter, the owner of the motor vehicle may replace the special license plate with:

(1) A permanent license plate under §§ 27-14-1007 and 27-14-1008;

(2) A personalized license plate;

(3) A different special license plate under this subchapter; or

(4) Any other special license plate that the person is entitled to receive under this chapter.



§ 27-24-1107 - Use of funds by the college or university.

(a) (1) A participating college or university shall use all moneys collected under § 27-24-1106(b)(2) exclusively for the purpose of sponsoring college scholarships, for education programs in the field of agriculture, and for the benefit of the public.

(2) Procedures and criteria used to determine the distribution of the moneys shall be established and followed by the college or university distributing the funds derived from the special license plate program under this subchapter.

(b) Funds received from the special license plate program under this subchapter are supplementary and shall not be considered or used as income for purposes of reducing the general revenue appropriation to the college or university.



§ 27-24-1108 - Transferability.

The special license plates issued under this subchapter may be transferred from one (1) motor vehicle to another pursuant to § 27-14-914.






Subchapter 12 - -- Fraternities and Sororities

§ 27-24-1201 - Purpose.

The purpose of this subchapter is to continue the special license plates for African-American fraternities and sororities that were authorized before April 13, 2005, and to transfer the authority to the Department of Finance and Administration to issue additional fraternity and sorority special license plates.



§ 27-24-1202 - Definitions.

As used in this subchapter, "African-American fraternity or sorority" means any one (1) of the following historically African-American fraternities or sororities:

(1) Delta Sigma Theta;

(2) Alpha Kappa Alpha;

(3) Zeta Phi Beta;

(4) Sigma Gamma Rho;

(5) Omega Psi Phi;

(6) Alpha Phi Alpha;

(7) Phi Beta Sigma; or

(8) Kappa Alpha Psi.



§ 27-24-1203 - Authority continued.

The authority for the Department of Finance and Administration to create and issue the African-American fraternities and sororities special license plates that existed before April 13, 2005, shall continue.



§ 27-24-1204 - Additional special license plates.

The Director of the Department of Finance and Administration shall accept requests for a special license plate for an African-American fraternity or sorority that exists at a college or university in the State of Arkansas under this subchapter.



§ 27-24-1205 - Design and approval procedure.

(a) The design for a special license plate issued under this subchapter that commemorates an African-American fraternity or sorority shall be designed by the fraternity or sorority and shall be submitted for the approval of the Director of the Department of Finance and Administration.

(b) The director shall approve one (1) design for each participating fraternity or sorority.

(c) (1) If the director approves the design, the director shall determine:

(A) The fee for the cost of initial orders of new designs for special license plates which shall be based on the cost of initial orders of new designs for special license plates;

(B) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(C) The combination of subdivisions (c)(1)(A) and (B) of this section that must be received to cover the cost of the initial orders of the new designs for special license plates.

(2) This fee shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration and shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenues.

(d) The director shall promulgate reasonable rules and regulations and prescribe the forms necessary for effectively carrying out the intent and purposes of this subchapter.



§ 27-24-1206 - Issuance -- Renewal -- Replacement.

(a) An owner of a motor vehicle who meets the following criteria may apply for and annually renew a special license plate under this subchapter:

(1) Is a certified member or alumni member of the fraternity or sorority for which he or she is seeking a special license plate;

(2) Is a resident of the State of Arkansas;

(3) Is otherwise eligible to license a motor vehicle in this state; and

(4) Pays the additional fees for the special license plate as required under this subchapter.

(b) An applicant for a special license plate under this subchapter shall remit the following fees:

(1) The fee required by law for the registration and licensing of the motor vehicle;

(2) A fee not to exceed twenty-five dollars ($25.00) to be determined by the Director of the Department of Finance and Administration to cover the design-use contribution by the fraternity or sorority or for fund-raising purposes; and

(3) A handling and administrative fee in the amount of ten dollars ($10.00).

(c) To renew a special license plate issued under this subchapter, the owner of the motor vehicle shall remit the fees under subsection (b) of this section.

(d) To replace a special license plate issued under this subchapter:

(1) The owner of the motor vehicle shall remit the fee stated in subdivision (b)(3) of this section if the registration has not expired; or

(2) The owner of the motor vehicle shall remit the fees stated in subsection (b) of this section if the registration has expired.

(e) The Revenue Division of the Department of Finance and Administration shall remit the fees collected under subdivision (b)(2) of this section on a monthly basis as provided under § 27-24-1207.

(f) (1) The fee remitted under subdivision (b)(3) of this section shall be deposited into the State Central Services Fund for the benefit of the division.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(g) The registration of a special license plate issued under this section may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(h) If an owner of a motor vehicle who was previously issued a special license plate under this subchapter fails to pay the fees required in subsection (c) of this section at the time of renewal, the owner shall be issued a permanent license plate as provided under §§ 27-14-1007 and 27-14-1008.

(i) Upon the expiration of the registration of a special license plate under this subchapter, the owner of the motor vehicle may replace the special license plate with:

(1) A permanent license plate under §§ 27-14-1007 and 27-14-1008;

(2) A personalized license plate;

(3) A different special license plate under this subchapter; or

(4) Any other special license plate that the person is entitled to receive under this chapter.



§ 27-24-1207 - Disposition of fee -- List.

(a) Except for African-American fraternities and sororities, the Revenue Division of the Department of Finance and Administration shall remit the design-use contribution fee required under § 27-24-1206(b)(2) monthly to the endowment funds of the participating institutions of higher education in the State of Arkansas that have a chapter of the fraternity or sorority on their campus on a pro-rata basis to be used for scholarships as provided in this subchapter.

(b) (1) The division shall remit the design-use contribution fee collected for special license plates issued to African-American fraternities and sororities monthly as provided under subdivision (b)(2) of this section to the endowment funds of the following historically African-American institutions of higher education in the State of Arkansas:

(A) The University of Arkansas at Pine Bluff;

(B) Philander Smith College;

(C) Arkansas Baptist College; and

(D) Shorter College.

(2) The historically African-American institutions of higher education shall share in the funds in the following proportion:

(A) The University of Arkansas at Pine Bluff, forty percent (40%);

(B) Philander Smith College, twenty-five percent (25%);

(C) Arkansas Baptist College, twenty percent (20%); and

(D) Shorter College, fifteen percent (15%).

(c) The Department of Finance and Administration shall also provide to each participating African-American fraternity or sorority a list of persons who have paid for the special African-American fraternity or sorority license plates during the specified period.



§ 27-24-1208 - Use of funds.

(a) An institution of higher education in the state that receives funds under this subchapter from the design-use contribution fee shall use one hundred percent (100%) of the funds exclusively for academic or need-based scholarships.

(b) Procedures and criteria used to determine the distribution of the scholarships shall be established and followed by the endowment funds of the participating institutions of higher education that distribute the funds derived from the special license plates under this subchapter.



§ 27-24-1209 - Limitation on remedies.

The fraternities and sororities participating in this program shall have no recourse against the Department of Finance and Administration if any special license plate is erroneously issued or renewed without payment of the design-use authorization statement.






Subchapter 13 - -- Public and Military Service Recognition

§ 27-24-1301 - Purpose.

The purpose of this subchapter is to:

(1) Continue the special license plates for the certain public service employees or public service retirees that existed before April 13, 2005, and to establish a procedure for other public service employees or retirees to obtain special license plates;

(2) Honor the service of Cold War veterans by providing a special license plate that is available for issuance; and

(3) Honor those individuals who served in the armed forces, but did not serve during a conflict or long enough to retire, by providing a special license plate that is available for issuance.



§ 27-24-1302 - Definitions.

As used in this subchapter:

(1) "Cold War veteran" means any current or former member of the armed forces of the United States who establishes service during the Cold War era from September 2, 1945 -- December 26, 1991 by presenting his or her military service discharge record, the Certificate of Release or Discharge from Active Duty of the United States Department of Defense known as the DD Form 214;

(2) "Firefighter" means a person who is certified by the Arkansas Fire Protection Services Board as a certified firefighter or who has retired as a firefighter;

(3) "Professional firefighter" means a person who is in good standing with the Arkansas Professional Fire Fighters Association;

(4) "Public service" means a service provided by a city, a county, or the state government that requires licensure or certification by the person who is providing the service; and

(5) "Retired state trooper" means a former employee of the Department of Arkansas State Police who is eligible for and is receiving retirement benefits related to the retiree's employment as a state trooper.



§ 27-24-1303 - Firefighters.

(a) The Department of Finance and Administration shall continue the special license plate for firefighters that existed before April 13, 2005.

(b) The department shall seek the advice of the Arkansas Fire Protection Services Board before changing the design of the special license plate under this section.

(c) (1) A firefighter may apply for and annually renew a special license plate issued under this section.

(2) The fee for the initial application for a special license plate under this section is:

(A) The fee required by law for the registration and licensing of the motor vehicle;

(B) A handling and administrative fee in the amount of ten dollars ($10.00); and

(C) An additional fee of five dollars ($5.00) to be remitted monthly to the Arkansas Fallen Firefighters Memorial Board.

(3) The fee for the renewal of a special license plate under this section is the fee required by law for the registration and licensing of the motor vehicle and an additional fee of five dollars ($5.00) to be remitted monthly to the Arkansas Fallen Firefighters Memorial Board.

(4) The replacement fee for a special license plate decal issued under this section is ten dollars ($10.00).

(d) (1) Upon the initial application for a special license plate issued under this section, the firefighter shall provide adequate proof to the department that he or she is:

(A) Certified by the board as a firefighter; or

(B) Retired from active service as a firefighter at the time of applying for renewal.

(2) This subsection shall not require a person who has been issued a license plate under this section to present adequate proof of his or her status as a firefighter or retired firefighter to the department for the renewal of his or her license and registration.

(e) (1) The fee remitted under subdivision (c)(2)(B) of this section shall be deposited into the State Central Services Fund as direct revenue to the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(f) (1) The department shall offer a banner or tape to be attached to the special license plates issued under this section that states "Retired".

(2) The "Retired" banner or tape shall be made available to a license plate holder who establishes that he or she is a firefighter retired from active service as provided under this section.

(3) This subsection shall not be construed to require a person who has been issued a "Retired" banner or tape under this section to present adequate proof of his or her status as a retired firefighter for the renewal of his or her license and registration.



§ 27-24-1304 - Retired state troopers.

(a) The Department of Finance and Administration shall continue the special license plate for retired state troopers that existed before April 13, 2005.

(b) (1) The Department of Finance and Administration shall design the special license plates issued under this section.

(2) In lieu of the legend "The Natural State" or any succeeding legend, there shall be placed across the bottom of the license plate a permanent decal bearing the words "Retired Arkansas State Trooper".

(c) (1) A retired state trooper may apply for and annually renew a special license plate issued under this section.

(2) The fee for the initial application for a special license plate under this section is:

(A) The fee required by law for the registration and licensing of the motor vehicle; and

(B) A handling and administrative fee in the amount of ten dollars ($10.00).

(3) The fee for the renewal of a special license plate under this section is the fee required by law for the registration and licensing of the motor vehicle.

(4) The replacement fee for a special license plate decal issued under this section is ten dollars ($10.00).

(d) Upon the initial application of a special license plate issued under this section, the retired state trooper shall provide adequate proof to the Department of Finance and Administration that he or she is a retired state trooper of the Department of Arkansas State Police.

(e) (1) The fee remitted under subdivision (c)(2)(B) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(f) The registration of a special license plate under this section may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.



§ 27-24-1306 - Emergency medical technicians.

(a) The Department of Finance and Administration shall create and issue a special license plate for emergency medical technicians.

(b) The Department of Finance and Administration shall design the special license plates issued under this section.

(c) Any one (1) of the following may apply for and annually renew a special license plate issued under this section if he or she is currently certified in the State of Arkansas as:

(1) An emergency medical technician;

(2) An emergency medical technician paramedic;

(3) An emergency medical technician intermediate; or

(4) A first responder with the documented completion of forty (40) hours of curriculum approved by the United States Department of Transportation.

(d) An applicant shall remit the following fees to obtain a special license plate issued under this section for use on a motor vehicle:

(1) The fee required by law for the registration and licensing of the motor vehicle;

(2) A handling and administrative fee in the amount of ten dollars ($10.00); and

(3) An additional fee of fifteen dollars ($15.00) to be collected by the Department of Finance and Administration and remitted monthly to the Arkansas EMT Association Benevolence and Scholarship Funds.

(e) (1) The fee for the renewal of a special license plate under this section is the fee required under subsection (d) of this section.

(2) The replacement fee for a special license plate issued under this section is ten dollars ($10.00).

(f) Upon the initial application of a special license plate issued under this section, the emergency medical technician shall provide adequate proof to the Department of Finance and Administration that he or she is certified in the State of Arkansas as one (1) of the following:

(1) An emergency medical technician;

(2) An emergency medical technician paramedic;

(3) An emergency medical technician intermediate; or

(4) A first responder with the documented completion of forty (40) hours of curriculum approved by the United States Department of Transportation.

(g) (1) The fee remitted under subdivision (d)(2)(B) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(h) The registration of a special license plate under this section may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.



§ 27-24-1307 - Additional public service special license plates with decals.

(a) The Director of the Department of Finance and Administration shall accept requests from organizations that represent public service employees, retired public service employees, or retired military service members to create and issue a special license plate decal under this subchapter.

(b) (1) The Department of Finance and Administration shall design the special license plate decal that is issued under this section.

(2) In lieu of the legend "The Natural State" or any succeeding legend, there shall be placed across the bottom of the license plate a permanent decal bearing words that describe the public service profession or the retired military service branch or organization for which the special license plate with a decal has been issued.

(c) If the request is approved, the director shall determine:

(1) The fee for the design-use contribution which shall be based on the cost of initial orders of new designs for special license plate decals;

(2) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plate decals; or

(3) The combination of subdivisions (c)(1) and (2) of this section that must be received to cover the cost of the initial orders of new designs for special license plate decals.

(d) (1) If the director approves a request for an additional special license plate decal under this section, then a person who establishes with adequate proof that he or she is a member or retiree of the public service profession or military branch may apply for and annually renew a special license plate decal.

(2) The fee for the initial application for a special license plate decal under this section is:

(A) The fee required by law for the registration and licensing of the motor vehicle; and

(B) A handling and administrative fee in the amount of ten dollars ($10.00).

(3) The fee for the renewal of a special license plate decal under this section is the fee required by law for the registration and licensing of the motor vehicle.

(4) The replacement fee for a special license plate decal issued under this section is ten dollars ($10.00).

(e) (1) The fees remitted under subdivisions (d)(2)(B) and (d)(4) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(f) (1) An organization that is eligible to request an additional public service license plate decal under this section may establish a fund-raising fee not to exceed twenty-five dollars ($25.00) for the issuance and renewal of a special license plate with a permanent decal.

(2) If an organization establishes a fund-raising fee under this subsection, then the organization shall provide:

(A) Its financial plan for the use of the proceeds from the special license plate decal; and

(B) An affidavit signed by an official of the organization that states the proceeds from the special license plate decal will be used according to the financial plan submitted with the application.



§ 27-24-1308 - Transferability.

The special license plates issued under this subchapter may be transferred from one (1) motor vehicle to another pursuant to § 27-14-914 but shall not be transferred to a person who is not entitled to receive a special license plate under this subchapter.



§ 27-24-1309 - Limitation.

A person who is entitled to receive a special license plate under this subchapter shall be limited to two (2) special license plates under this subchapter.



§ 27-24-1310 - Reporting of use of proceeds.

If an organization sponsors a special license plate or special license plate decal under this subchapter and collects a fund-raising fee, then the organization shall provide:

(1) Its financial plan for the use of the proceeds from the special license plate or special license plate with a permanent decal; and

(2) An affidavit signed by an official of the organization that states that the proceeds from the special license plate or special license plate permanent decal will be used according to the financial plan submitted with the application.



§ 27-24-1311 - Professional firefighters.

(a) The Department of Finance and Administration shall create and issue a special license plate for professional firefighters under this section.

(b) (1) The department shall seek the advice of the Arkansas Professional Fire Fighters Association regarding the design of the special license plate under this section.

(2) The Arkansas Professional Fire Fighters Association may submit up to three (3) designs to the department for its consideration.

(c) (1) A professional firefighter may apply for and annually renew a special license plate issued under this section.

(2) The fee for the initial application for a special license plate under this section is:

(A) The fee required by law for the registration and licensing of the motor vehicle;

(B) A handling and administrative fee in the amount of ten dollars ($10.00); and

(C) An additional fee of five dollars ($5.00) to be remitted monthly to the Arkansas Fallen Firefighters Memorial Board.

(3) The fee for the renewal of a special license plate under this section is the fee required by law for the registration and licensing of the motor vehicle and an additional fee of five dollars ($5.00) to be remitted monthly to the board.

(d) (1) Upon the initial application for a special license plate issued under this section, the professional firefighter shall provide adequate proof to the department that he or she is a member in good standing with the Arkansas Professional Fire Fighters Association.

(2) This subsection shall not require a person who has been issued a special license plate under this section to present adequate proof of his or her status as a professional firefighter to the department for the renewal of his or her license and registration.

(e) The limitation on professional firefighter special license plates issued under this section is two (2) special license plates for each household.

(f) (1) The fee remitted under subdivision (c)(2)(B) of this section shall be deposited into the State Central Services Fund as direct revenue to the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.



§ 27-24-1312 - Cold War veterans.

(a) The Department of Finance and Administration shall create for issuance a special license plate that bears a decal that states "Cold War Veteran" to be issued to an eligible applicant as provided under this subchapter.

(b) (1) The department shall design the special license plate that bears the decal issued under this section.

(2) In lieu of the legend, "The Natural State" or any succeeding legend, there shall be placed across the bottom of the license plate a permanent decal bearing the words "Cold War Veteran".

(c) (1) A Cold War veteran may apply for and annually renew a special license plate issued under this section.

(2) The fee for the initial application for a special license plate under this section is the fee required by law for the registration and licensing of the motor vehicle.

(3) The fee for the renewal of a special license plate under this section is the fee required by law for the registration and licensing of the motor vehicle.

(4) The replacement fee for a special license plate issued under this section is five dollars ($5.00).

(d) Upon the initial application of a special license plate issued under this section, the Cold War veteran shall provide adequate proof to the department that he or she is a Cold War veteran.

(e) The registration of a special license plate under this section may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(f) As long as the fee for the special license plate issued under this section is the fee required by law for the registration and licensing of the motor vehicle and not that for a nominal fee military service and veteran plate under § 27-24-201 et seq., a Cold War veteran may obtain multiple license plates, not to exceed the number of vehicles that he or she owns.



§ 27-24-1313 - U. S. Veterans.

(a) The Department of Finance and Administration shall create for issuance a special license plate that bears a decal stating "U. S. Veteran" to be issued to an eligible applicant who establishes that he or she has served in the:

(1) United States Army;

(2) United States Navy;

(3) United States Marine Corps;

(4) United States Air Force;

(5) United States Coast Guard;

(6) Army National Guard; or

(7) Air National Guard.

(b) (1) The special license plate shall be of the same basic design as military service and veterans special license plates issued under § 27-24-209, except that in lieu of the legend "The Natural State" at the bottom of the special license plate, the plate shall bear a decal stating "U. S. Veteran".

(2) The special license plate shall include a decal showing the veteran's branch of service.

(c) (1) A United States veteran may apply for and annually renew a special license plate issued under this section.

(2) The initial application and registration fee for the license plate created under this section is the full fee amount as specified in § 27-14-601(a).

(3) The fee for the renewal of a special license plate under this section is the amount specified in § 27-14-601(a).

(4) The replacement fee for a special license plate issued under this section is five dollars ($5.00).

(d) Upon the initial application for a special license plate issued under this section, the United States veteran shall provide adequate proof to the department that he or she is a United States veteran.

(e) The special license plate created under this section may be used only on a motor vehicle as defined and classified in § 27-24-103.

(f) The registration of a special license plate under this section may:

(1) Continue from year-to-year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.






Subchapter 14 - -- Special Interest License Plates

§ 27-24-1401 - Purpose.

The purpose of this subchapter is to:

(1) Continue the special license plates for the certain special interests that existed before April 13, 2005;

(2) Establish an expedited administrative application procedure for organizations that represent a group of persons with a viewpoint that is different from the viewpoint expressed on a special license plate that existed before April 13, 2005; and

(3) Establish an administrative procedure for other organizations to apply to the Department of Finance and Administration for the creation and issuance of a special license plate that represents their special interests.



§ 27-24-1402 - Existing special license plates.

(a) The following special license plates that represent various special interests and that were in existence or authorized by law on or before April 13, 2005, shall continue to be issued by the Director of the Department of Finance and Administration to a motor vehicle owner who is otherwise eligible to license a motor vehicle in this state and who pays the additional fees for the special license plate unless other eligibility requirements are specifically stated in this subchapter:

(1) Ducks Unlimited;

(2) Committed to Education;

(3) Choose Life;

(4) Susan G. Komen Breast Cancer Education, Research, and Awareness;

(5) Boy Scouts of America;

(6) Arkansas Cattlemen's Foundation;

(7) Organ Donor Awareness; and

(8) Arkansas Realtors(R) Association.

(b) The Department of Finance and Administration shall continue to collect the fee for the design-use contribution or for fund-raising purposes, and the following organizations shall continue to receive funds and be authorized to use the funds from the fee for the design-use contribution for special license plates that were in effect before April 13, 2005, and that are continued under this subchapter:

(1) Ducks Unlimited, Inc., for the Ducks Unlimited special license plate;

(2) Arkansas Committed to Education Foundation for the Committed to Education special license plate;

(3) Arkansas Right to Life for the Choose Life special license plate;

(4) Arkansas Affiliate of the Susan G. Komen Foundation for the Susan G. Komen Breast Cancer Education, Research, and Awareness special license plate;

(5) Boy Scouts of America, Quapaw Area Council of Arkansas, for the Boy Scouts of America special license plate;

(6) Arkansas Cattlemen's Foundation for the Arkansas Cattlemen's Foundation special license plate; and

(7) Arkansas Regional Organ Recovery Agency for the Organ Donor Awareness special license plate.

(c) (1) Within thirty (30) days after April 13, 2005, the director shall notify the organizations listed in subsection (b) of this section that received the funds or were authorized to use the funds from a design-use contribution fee for a special license plate that is continued under this chapter and that was in effect before April 13, 2005, and the State Highway Commission of a change in the law regarding special license plates.

(2) (A) The organization shall submit to the director an application that includes the following:

(i) The organization's financial plan for the use of the proceeds from the special license plate; and

(ii) An affidavit signed by an official of the organization that states that the proceeds from the special license plate will be used according to the financial plan submitted with the application.

(B) (i) The organization shall submit the information required under this subsection within one hundred twenty (120) days after April 13, 2005.

(ii) If the organization fails to comply with this subdivision (c)(2)(B) within one hundred twenty (120) days after April 13, 2005, then the director shall notify the organization that proceeds from the special license plate design-use contribution fee will no longer be remitted to the organization or the organization will no longer be able to use the proceeds until the organization complies with this subdivision (c)(2)(B).

(C) The department shall not remit funds to the organization or allow the organization to use the proceeds from the special license plate unless the organization complies with the provisions of this section.

(d) Every special license plate continued under this subchapter shall be discontinued on April 7, 2007, unless an application is submitted to and approved by the director ninety (90) days prior to April 1, 2007, that establishes the organization's compliance with the following conditions:

(1) The organization is a state agency or a nonprofit organization that has been approved for tax exempt status under Section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2005;

(2) The organization is based, headquartered, or has a chapter in Arkansas;

(3) The purpose of the organization is for social, civic, entertainment, or other purposes;

(4) (A) Except as provided under subdivision (d)(4)(B) of this section, the name of the organization is not the name of a special product, a trademark, or a brand name.

(B) Subdivision (d)(4)(A) shall not apply to a trademark if the organization or entity with control of the trademark has provided a written authorization for its use;

(5) (A) Except as provided under subdivision (d)(5)(B) of this section, the name of the organization is not interpreted by the department as promoting a special product, a trademark, or a brand name.

(B) This condition shall not apply to a trademark if the organization or entity with control of the trademark has provided a written authorization for its use;

(6) The organization is not a political party;

(7) The organization was not created primarily to promote a specific political belief; and

(8) The organization shall not have as its primary purpose the promotion of any specific religion, faith, or anti-religion.



§ 27-24-1403 - Expedited application process for certain special license plates.

(a) An organization that represents a group of persons with a viewpoint that is different from the viewpoint expressed on a special license plate that existed before April 13, 2005, may apply and request the expedited application process for the Department of Finance and Administration to create and issue a special license plate for the organization's viewpoint.

(b) (1) An application submitted under this section shall include the following:

(A) A proposed design of the special license plate that complies with § 27-24-105(b) and related rules;

(B) Documentation to support that the organization is a state agency or a nonprofit organization that has been approved for tax exempt status under Section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2005;

(C) The organization's financial plan for the use of the proceeds from the special license plate; and

(D) An affidavit signed by an official of the organization that states that the proceeds from the special license plate will be used according to the financial plan submitted with the application.

(2) The department shall either approve or deny an application under this section within sixty (60) days after receipt of the application.

(c) (1) (A) If the Director of the Department of Finance and Administration approves the application, then he or she shall determine:

(i) The fee for the cost of initial orders of new designs for special license plates which shall be based on the cost of initial orders of new designs for special license plates;

(ii) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(iii) The combination of subdivisions (c)(1)(A)(i) and (ii) of this section that must be received to cover the cost of the initial orders of new designs for special license plates.

(B) (i) The fee remitted under subdivision (c)(1)(A)(i) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(ii) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(iii) The fee shall not be considered or credited to the division as direct revenue.

(2) If the director denies the application, then:

(A) The director shall give the applicant written notice of the reasons for the denial; and

(B) The applicant may:

(i) Proceed as provided under § 27-24-107; or

(ii) Apply for a special interest license plate under § 27-24-1405.

(d) (1) An organization that applies for the issuance of a special license plate under this section may establish a fee not to exceed twenty-five dollars ($25.00) for the design-use contribution or for fund-raising purposes for the issuance and renewal of a special license plate.

(2) If an organization establishes a fee for the design-use contribution or fund-raising purposes under this subsection, then the organization shall provide:

(A) Its financial plan for the use of the proceeds from the special license plate; and

(B) An affidavit signed by an official of the organization that states that the proceeds from the special license plate will be used according to the financial plan submitted with the application.

(e) An organization's application for a special license plate under this section shall establish the organization's compliance with the following conditions:

(1) The organization is a state agency or a nonprofit organization that has been approved for tax exempt status under Section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2005;

(2) The organization is based, headquartered, or has a chapter in Arkansas;

(3) The purpose of the organization is for social, civic, entertainment, or other purposes;

(4) The name of the organization is not the name of a special product or a brand name;

(5) The name of the organization is not interpreted by the department as promoting a special product or a brand name;

(6) The organization is not a political party;

(7) The organization was not created primarily to promote a specific political belief; and

(8) The organization shall not have as its primary purpose the promotion of any specific religion, faith, or anti-religion.

(f) This section shall expire on April 1, 2007.



§ 27-24-1404 - Application process for additional special interest license plate decals.

(a) A special interest organization may apply to the Director of the Department of Finance and Administration for the creation and issuance of a special license plate that bears a decal for the special interest group under this section beginning on July 1, 2006, and ending on November 1, 2006, and on the same dates each year thereafter.

(b) (1) An application submitted under this section shall include the following:

(A) A proposed design of the special license plate decal that complies with § 27-24-105(c) and related rules;

(B) Documentation to support that the organization is a state agency or a nonprofit organization that has been approved for tax exempt status under Section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2005;

(C) The organization's financial plan for the use of the proceeds from the special license plate decal; and

(D) An affidavit signed by an official of the organization that states that the proceeds from the special license plate decal will be used according to the financial plan submitted with the application.

(2) The director shall either approve or deny each application submitted during the fiscal year by July 1 of the following fiscal year.

(c) (1) (A) If the request is approved, the director shall determine:

(i) The fee for the cost of initial orders of new designs for special license plates which shall be based on the cost of initial orders of new designs for special license plates;

(ii) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(iii) The combination of subdivisions (c)(1)(A)(i) and (ii) of this section that must be received to cover the cost of the initial orders of new designs for special license plates.

(B) (i) The fee remitted under subdivision (c)(1)(A) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(ii) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(iii) The fee shall not be considered or credited to the division as direct revenue.

(2) If the director denies the application, then:

(A) The director shall give the applicant written notice of the reasons for the denial; and

(B) The applicant may proceed as provided under § 27-24-106.

(d) (1) An organization that applies for the issuance of a special license plate under this section may establish a fee not to exceed twenty-five dollars ($25.00) for the design-use contribution or for fund-raising purposes for the issuance and renewal of a special license plate.

(2) If an organization establishes a fee for the design-use contribution or fund-raising purposes under this subsection, then the organization shall provide:

(A) Its financial plan for the use of the proceeds from the special license plate; and

(B) An affidavit signed by an official of the organization that states that the proceeds from the special license plate will be used according to the financial plan submitted with the application.

(e) An organization's application for a special license plate under this section shall establish the organization's compliance with the following conditions:

(1) The organization is a state agency or a nonprofit organization that has been approved for tax exempt status under Section 501(c)(3) of the Internal Revenue Code as in effect on January 1, 2005;

(2) The organization is based, headquartered, or has a chapter in Arkansas;

(3) The purpose of the organization is for social, civic, entertainment, or other purposes;

(4) The name of the organization is not the name of a special product or a brand name;

(5) The name of the organization is not interpreted by the department as promoting a special product or a brand name;

(6) The organization is not a political party;

(7) The organization was not created primarily to promote a specific political belief; and

(8) The organization shall not have as its primary purpose the promotion of any specific religion, faith, or anti-religion.



§ 27-24-1405 - Issuance -- Renewal -- Replacement.

(a) The owner of a motor vehicle who is a resident of the State of Arkansas may apply for and annually renew a special license plate or a special license plate that bears a decal that is issued under this subchapter.

(b) An applicant for a special license plate or for a special license plate that bears a decal under this subchapter shall remit the following fees:

(1) The fee required by law for the registration and licensing of the motor vehicle;

(2) A fee to cover the design-use contribution or for fund-raising purposes by the special interest organization; and

(3) A handling and administrative fee in the amount of ten dollars ($10.00).

(c) To renew a special license plate or a special license plate that bears a decal issued under this subchapter, the owner of the motor vehicle shall remit the fees under subsection (b) of this section.

(d) To replace a special license plate or a special license plate that bears a decal issued under this subchapter:

(1) The owner of the motor vehicle shall remit the fee stated in subdivision (b)(3) of this section if the registration has not expired; or

(2) The owner of the motor vehicle shall remit the fees stated in subsection (b) of this section if the registration has expired.

(e) The Revenue Division of the Department of Finance and Administration shall remit the fees collected under subdivision (b)(2) of this section on a monthly basis to the special interest organization for which each special license plate was purchased.

(f) (1) The fee remitted under subdivision (b)(3) of this section shall be deposited into the State Central Services Fund for the benefit of the division.

(2) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(g) The registration of a special license plate or a special license plate that bears a decal issued under this section may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(h) If an owner of a motor vehicle who was previously issued a special license plate or a special license plate that bears a decal under this subchapter fails to pay the fees required in subsection (c) of this section at the time of renewal, the owner shall be issued a permanent license plate as provided under §§ 27-14-1007 and 27-14-1008.

(i) Upon the expiration of the registration of a special license plate or special license plate that bears a decal under this subchapter, the owner of the motor vehicle may replace the special license plate or special license plate that bears a decal with:

(1) A permanent license plate under §§ 27-14-1007 and 27-14-1008;

(2) A personalized license plate;

(3) A different special license plate under this subchapter; or

(4) Any other special license plate that the person is entitled to receive under this chapter.



§ 27-24-1406 - License plate options.

(a) A motor vehicle owner applying for a special license plate under this subchapter may:

(1) Have a license plate assigned by the Department of Finance and Administration as provided by law; or

(2) Apply for a special personalized prestige license plate pursuant to §§ 27-14-1101 and 27-14-1102.

(b) (1) A motor vehicle owner who chooses to apply for a special personalized prestige license plate under subdivision (a)(2) of this section shall be required to pay an additional application and renewal fee not to exceed twenty dollars ($20.00).

(2) The use of letters and numbers on a personalized prestige license plate under this section shall be limited by the rules of the Director of the Department of Finance and Administration.



§ 27-24-1407 - Annual report.

(a) A special interest organization that is the sponsor of a special license plate or a special license plate that bears a decal under this subchapter shall prepare and submit an annual accounting report to the Director of the Department of Finance and Administration by December 1 of each calendar year.

(b) The report shall include an accounting of the revenues and expenditures associated with the design-use contribution fee charged for the special license plate or the special license plate that bears a decal.

(c) If the special interest organization fails to comply with this section, then the director may:

(1) Suspend the issuance of a special license plate or special license plate that bears a decal under this subchapter; or

(2) Suspend the payment of the design-use contribution fee to the special interest organization.



§ 27-24-1408 - Realtors(R) special license plate.

(a) The purpose of this section is to continue the eligibility requirements for the issuance of a special license plate for Realtors(R) under § 27-15-5303 [repealed].

(b) (1) The Department of Finance and Administration shall require proof of eligibility for a Realtors(R) special license plate issued under this subchapter.

(2) The applicant shall present proof that he or she is a member in good standing of the National Association of Realtors(R).

(3) To establish membership in the National Association of Realtors(R), the applicant shall present his or her membership card.



§ 27-24-1409 - Support Animal Rescue and Shelters special license plate decal.

(a) (1) The Director of the Department of Finance and Administration shall issue a special license plate that bears a decal that states "Support Animal Rescue and Shelters" in the manner and subject to the conditions provided under this subchapter.

(2) The procedures regarding costs under § 27-24-1404(c)(1)(A) shall apply.

(b) Any motor vehicle owner annually may apply for and renew a special license plate that bears the decal described in subdivision (a)(1) of this section.

(c) (1) The Department of Finance and Administration shall issue a special license plate that bears the decal under this section upon payment of:

(A) The fee required by law for registration of the motor vehicle;

(B) Payment of twenty-five dollars ($25.00) to cover the design-use contribution; and

(C) Payment of a handling and administrative fee of ten dollars ($10.00).

(2) (A) The handling and administrative fee shall be:

(i) Deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration; and

(ii) Credited to the division as supplemental and in addition to all other funds that may be deposited for the benefit of the division.

(B) The handling and administrative fee shall not be considered or credited to the division as direct revenue.

(3) The design-use contribution of twenty-five dollars ($25.00) shall be remitted monthly to the Treasurer of State for deposit into the State Treasury as special revenues for the Animal Rescue and Shelter Trust Fund, § 19-5-1136.

(d) (1) The special license plate that bears a decal issued under this section may be renewed annually or replaced under the procedures set out in § 27-24-1405.

(2) However, the division shall remit the fees collected under § 27-24-1405(b)(2) on a monthly basis to the Treasurer of State for deposit into the State Treasury as special revenues for the Animal Rescue and Shelter Trust Fund, § 19-5-1136.



§ 27-24-1410 - Prostate Cancer Awareness.

(a) The Director of the Department of Finance and Administration shall issue a special license plate for prostate cancer awareness in the manner and subject to the conditions provided for under this subchapter.

(b) The special prostate cancer awareness motor vehicle license plate shall be:

(1) (A) Designed by the Arkansas Prostate Cancer Foundation.

(B) The design shall be submitted for design approval by the director under rules promulgated by the director; and

(2) Numbered consecutively.

(c) The director shall determine the amount of the costs for the issuance of the special license plate under this section as follows:

(1) The fee for the cost of initial orders of the new design, which shall be based on the cost of the initial order;

(2) The number of applications that must be received to cover the cost of the initial order of the new design; or

(3) The combination of subdivisions (c)(1) and (2) of this section that must be received to cover the cost of the initial order of the new design.

(d) The Department of Finance and Administration shall issue a special license plate under this section upon payment of:

(1) The fee required by law for registration of the motor vehicle;

(2) (A) Twenty-five dollars ($25.00) to cover the design-use contribution.

(B) The design-use contribution shall be remitted monthly to the foundation to be used for foundation purposes; and

(3) (A) A handling and administrative fee of ten dollars ($10.00).

(B) The handling and administrative fee shall be:

(i) Deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration; and

(ii) Credited to the division as supplemental and in addition to all other funds that may be deposited for the benefit of the division.

(C) The handling and administrative fee shall not be considered or credited to the division as direct revenue.

(e) (1) A special license plate issued under this section may be renewed annually or replaced under the procedures set out in § 27-24-1405.

(2) However, the division shall remit the fees collected under § 27-24-1405(b)(2) on a monthly basis to the foundation.






Subchapter 15 - -- Street Rod Special License Plates

§ 27-24-1501 - Purpose.

The purpose of this subchapter is to:

(1) Continue the street rod special license plates that existed before the effective date of this subchapter; and

(2) Make modifications that are necessary to the law because of industry advancements and the growing popularity of street rods.



§ 27-24-1502 - Definitions.

As used in this subchapter:

(1) "Blue dot tail light" means a red lamp installed in the rear of a motor vehicle containing a blue or purple insert that is not more than one inch (1'') in diameter;

(2) "Custom vehicle" means a motor vehicle that:

(A) (i) Is at least twenty-five (25) years old and of a model year after 1948; or

(ii) Was manufactured to resemble a vehicle twenty-five (25) or more years old and of a model year after 1948; and

(B) (i) Has been altered from the manufacturer's original design; or

(ii) Has a body constructed from non-original materials; and

(3) "Street rod" means a motor vehicle that:

(A) Is a 1948 or older vehicle or the vehicle was manufactured after 1948 to resemble a vehicle manufactured before 1949; and

(B) Has been altered from the manufacturer's original design or has a body constructed from nonoriginal materials.



§ 27-24-1503 - Application -- Issuance -- Renewal -- Replacement.

(a) (1) The owner of a street rod or a custom vehicle who is a resident of the State of Arkansas may apply for and annually renew a special license plate or a special license plate that bears a decal that is issued under this subchapter.

(2) The application for registration of a street rod or a custom vehicle under this subchapter shall include an affidavit to be completed by the owner of the street rod or custom vehicle which states that the street rod or custom vehicle:

(A) Will be maintained for occasional transportation, exhibitions, club activities, parades, tours, or similar uses; and

(B) Will not be used for general daily transportation.

(b) (1) An applicant for a special license plate or for a special license plate that bears a decal under this subchapter shall remit to the Office of Motor Vehicle payment of a one-time initial fee of fifty dollars ($50.00) for each street rod or custom vehicle.

(2) An applicant for renewal of a special license plate issued under § 27-15-4003 [repealed] shall not be required to resubmit this initial fee.

(c) The office shall furnish to the owner of a street rod or custom vehicle who complies with the requirements of subsections (a) and (b) of this section a special license plate or special license plate that bears a decal to be displayed on the street rod or custom vehicle in lieu of the usual license plate.

(d) To renew a special license plate or a special license plate that bears a decal issued under this subchapter or under prior law, the owner of the street rod or custom vehicle shall remit an annual fee of twenty-five dollars ($25.00).

(e) (1) To replace a special license plate or a special license plate that bears a decal issued under this subchapter, the owner of the street rod or custom vehicle shall remit to the office a fee of ten dollars ($10.00) if the registration has not expired.

(2) The owner of the street rod or custom vehicle shall remit to the office the fees stated in subsection (d) of this section if the registration has expired.

(f) (1) The fee remitted to the office under subdivision (e) of this section shall be deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration.

(2) The fee shall be credited as supplemental and in addition to all other funds deposited for the benefit of the division.

(3) The fee shall not be considered or credited to the division as direct revenue.

(g) The registration of a special license plate or a special license plate that bears a decal issued under this subchapter may:

(1) Continue from year to year as long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(h) A street rod or custom vehicle shall not be eligible for any other licensing of a motor vehicle except as provided in this subchapter.

(i) The office shall consult with the street rod community and custom vehicle community in the state before changing the design of the special license plate or special license plate decal issued under this subchapter.



§ 27-24-1504 - Titling.

(a) The model year and the year of manufacture that are listed on the certificate of title of a street rod or custom vehicle shall be the model year and year of manufacture that the body of the street rod or custom vehicle resembles.

(b) If a street rod or custom vehicle is a replica or reproduction of an original production vehicle, the certificate of title shall include the term "Replica" in the remarks section.



§ 27-24-1505 - Equipment.

(a) Unless the presence of the equipment was specifically required by the law of this state as a condition of sale in the year listed as the year of manufacture on the certificate of title, the presence of any specific equipment, including without limitation emission controls, is not required for the operation of a street rod or custom vehicle registered under this subchapter.

(b) A street rod or custom vehicle may use blue dot tail lights for stop lamps, rear turning indicator lamps, rear hazard lamps, and rear reflectors.






Subchapter 16 - -- Department of Parks and Tourism

§ 27-24-1601 - Purpose.

The purpose of this subchapter is to:

(1) Authorize the design and issuance of license plates featuring state parks for the Department of Parks and Tourism;

(2) Provide funding to a cash fund to be used by the Department of Parks and Tourism for sponsoring college scholarships in the state parks profession and the state parks education programs; and

(3) Authorize the Department of Finance and Administration to issue, renew, and replace the license plates authorized for the Department of Parks and Tourism.



§ 27-24-1602 - Special license plates.

(a) (1) The Director of the Department of Finance and Administration shall accept requests from the Department of Parks and Tourism to create and issue special license plates under this subchapter.

(2) The Department of Parks and Tourism shall submit with a request for a special license plate a proposed design for the approval of the director.

(b) When considering a request from the Department of Parks and Tourism for a special license plate, the director shall consider the following factors:

(1) The administrative cost to the Department of Finance and Administration for issuance of a Department of Parks and Tourism special license plate; and

(2) The estimated demand for the special license plate requested by the Department of Parks and Tourism.

(c) (1) If a request submitted under subsection (a) of this section is approved, the director shall determine:

(A) The fee for the cost of initial orders of new designs for special license plates that shall be based on the cost of initial orders of new designs for special license plates;

(B) The number of applications that must be received to cover the cost of the initial orders of new designs for special license plates; or

(C) The combination of subdivisions (c)(1)(A) and (B) of this section that must be received to cover the cost of the initial orders of new designs for special license plates.

(2) (A) The fee remitted under subdivision (c)(1) of this section shall be:

(i) Deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration; and

(ii) Credited as supplemental and in addition to all other funds that may be deposited for the benefit of the division.

(B) The fee remitted under subdivision (c)(1) of this section shall not be considered or credited to the division as direct revenue.



§ 27-24-1603 - Issuance -- Renewal -- Replacement.

(a) A person who owns a motor vehicle and who is a resident of the state may apply for and renew annually a special license plate under this subchapter.

(b) An applicant shall remit the following fees to obtain a special license plate issued under this subchapter for use on a motor vehicle:

(1) The fee required by law for the registration and licensing of the motor vehicle;

(2) (A) A fee not to exceed twenty-five dollars ($25.00) to cover the design-use contribution by the Department of Parks and Tourism or to cover contributions for fundraising purposes.

(B) The fee remitted under subdivision (b)(2)(A) of this section shall be deposited into a cash fund to be used by the Department of Parks and Tourism for the following purposes:

(i) Sponsoring college scholarships related to the field of conservation; and

(ii) Providing conservation education programs; and

(3) (A) A handling and administrative fee in the amount of ten dollars ($10.00).

(B) The fee remitted under subdivision (b)(3)(A) of this section shall be:

(i) Deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration; and

(ii) Credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(C) The fee remitted under subdivision (b)(3)(A) of this section shall not be considered or credited to the division as direct revenue.

(c) To renew a special license plate issued under this subchapter, the owner of the motor vehicle shall remit the fees stated in subsection (b) of this section.

(d) To replace a special license plate issued under this subchapter the owner of the motor vehicle shall remit:

(1) The fee stated in subdivision (b)(3) of this section if the registration has not expired; or

(2) The fees stated in subsection (b) of this section if the registration has expired.

(e) The registration of a special license plate under this subchapter may:

(1) Continue from year-to-year if it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided in § 27-14-1012.






Subchapter 17 - -- Conservation Districts

§ 27-24-1701 - Authorization.

The Director of the Department of Finance and Administration shall issue a special license plate for conservation districts in the manner and subject to the conditions provided under this subchapter.



§ 27-24-1702 - Design -- Cost.

(a) The special motor vehicle license plate for conservation districts shall:

(1) Be designed by the Department of Finance and Administration in consultation with the Arkansas Association of Conservation Districts; and

(2) Be numbered consecutively.

(b) The Director of the Department of Finance and Administration shall determine the amount of the costs for the issuance of the special license plate under this section as follows:

(1) The fee for the cost of initial orders of the new design that shall be based on the cost of the initial order;

(2) The number of applications that must be received to cover the cost of the initial order of the new design; or

(3) The combination of subdivisions (b)(1) and (2) of this section that must be received to cover the cost of the initial order of the new design.



§ 27-24-1703 - Issuance -- Renewal -- Replacement.

(a) A person who owns a motor vehicle and who is a resident of the state may apply for and renew annually a special license plate under this subchapter.

(b) The Department of Finance and Administration shall issue and renew a special license plate under this section upon payment of:

(1) The fee required by law for registration of the motor vehicle;

(2) (A) Twenty-five dollars ($25.00) to cover the design-use contribution.

(B) The design-use contribution shall be remitted monthly to the Arkansas Association of Conservation Districts to be used to provide education and assistance to landowners concerning the conservation, maintenance, improvement, development, and use of land, soil, water, trees, vegetation, fish, wildlife, open spaces, and other renewable natural resources; and

(3) (A) A handling and administrative fee of ten dollars ($10.00).

(B) The handling and administrative fee shall be:

(i) Deposited into the State Central Services Fund for the benefit of the Revenue Division of the Department of Finance and Administration; and

(ii) Credited to the division as supplemental and in addition to all other funds that may be deposited for the benefit of the division.

(C) The handling and administrative fee shall not be considered or credited to the division as direct revenue.

(c) To replace a special license plate issued under this subchapter:

(1) The owner of the motor vehicle shall remit the fee stated in subdivision (b)(3) of this section if the registration has not expired; or

(2) The owner of the motor vehicle shall remit all fees stated in subsection (b) of this section if the registration has expired.

(d) The registration of a special license plate under this subchapter may:

(1) Continue from year to year so long as it is renewed each year within the time and manner required by law; and

(2) Be renewed as provided under §§ 27-14-1012 and 27-14-1013.

(e) If an owner of a motor vehicle who was previously issued a special license plate under this subchapter fails to pay the fees required in subsection (b) of this section at the time of renewal, the owner shall be issued a permanent license plate as provided under §§ 27-14-1007 and 27-14-1008.

(f) Upon the expiration of the registration of a special license plate under this subchapter, the owner of the motor vehicle may replace the special license plate with:

(1) A permanent license plate under §§ 27-14-1007 and 27-14-1008;

(2) A personalized license plate; or

(3) Any other special license plate that the person is entitled to receive under this chapter.



§ 27-24-1704 - Rules.

The Director of the Department of Finance and Administration may promulgate rules for the administration of this subchapter.









Chapter 25-31 - [Reserved.]

[Reserved]






Subtitle 3 - Motor Vehicles And Their Equipment

Chapter 32 - Inspection of Motor Vehicles

Subchapter 1 - -- Motor Vehicle Safety

§ 27-32-101 - Vehicles to be in safe mechanical condition.

(a) (1) No person shall drive or move any vehicle subject to registration on any highway in this state unless the equipment on the vehicle is in good working order and adjustment as required for the vehicle's safe operation and unless the vehicle is in safe mechanical condition as not to endanger the driver, other occupants of the vehicle, or any other person.

(2) (A) Any law enforcement officer having reason to believe that a vehicle may have safety defects shall have cause to stop the vehicle and inspect for safety defects.

(B) Should the officer determine that the vehicle is defective, he or she shall issue to the operator a safety compliance summons directing the operator to have the defect corrected.

(b) Any certified police officer upon reasonable cause to believe that a motor vehicle is unsafe or not equipped as required by law or that its equipment is not in proper adjustment or repair require the driver of the motor vehicle to stop and submit the vehicle to an inspection and test as may be appropriate.

(c) In the event that the use of a vehicle in its present condition would, in the reasonable judgment of the officer, endanger the life of any member of the public, the officer may issue to the operator a citation for operating an unsafe vehicle and may require the vehicle to be parked at the owner's expense and not operated until it is made safe.

(d) The intent of this section is to make the vehicle operator aware of any vehicle safety defects and to provide the operator a reasonable opportunity to make necessary repairs without requiring the issuance of a citation which may result in the levying of fines and court costs.



§ 27-32-102 - Penalty for operating an unsafe vehicle.

Any person found guilty of operating an unsafe vehicle shall be subject to a fine of not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250).






Subchapter 2 - -- Commercial Use Vehicles






Chapter 33 - Vehicle Equipment Safety Compact

§ 27-33-101 - Adoption of compact.

The Vehicle Equipment Safety Compact is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

VEHICLE EQUIPMENT SAFETY COMPACT .....................

ARTICLE I Findings and Purposes

(a) The party states find that:

(1) Accidents and deaths on their streets and highways present a very serious human and economic problem with a major deleterious effect on the public welfare.

(2) There is a vital need for the development of greater interjurisdictional cooperation to achieve the necessary uniformity in the laws, rules, regulations, and codes relating to vehicle equipment, and to accomplish this by such means as will minimize the time between the development of demonstrably and scientifically sound safety features and their incorporation into vehicles.

(b) The purposes of this compact are to:

(1) Promote uniformity in regulation of and standards for equipment.

(2) Secure uniformity of law and administrative practice in vehicular regulation and related safety standards to permit incorporation of desirable equipment changes in vehicles in the interest of greater traffic safety.

(3) To provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in subdivision (a) of this article.

(c) It is the intent of this compact to emphasize performance requirements and not to determine the specific detail of engineering in the manufacture of vehicles or equipment except to the extent necessary for the meeting of such performance requirements.

ARTICLE II Definitions

As used in the compact:

(a) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

(b) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(c) "Equipment" means any part of a vehicle or any accessory for use thereon which affects the safety of operation of such vehicle or the safety of the occupants.

ARTICLE III The Commission

(a) There is hereby created an agency of the party states to be known as the "Vehicle Equipment Safety Commission" hereinafter called the commission. The commission shall be composed of one (1) commissioner from each party state who shall be appointed, serve, and be subject to removal in accordance with the laws of the state which he represents. If authorized by the laws of his party state, a commissioner may provide for the discharge of his duties and the performance of his functions on the commission, either for the duration of his membership or for any lesser period of time, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the commission in such form as the commission may require. Each commissioner, and each alternate, when serving in the place and stead of a commissioner, shall be entitled to be reimbursed by the commission for expenses actually incurred in attending commission meetings or while engaged in the business of the commission.

(b) The commissioners shall be entitled to one (1) vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, are present.

(c) The commission shall have a seal.

(d) The commission shall elect annually from among its members, a chairman, a vice chairman, and a treasurer. The commission may appoint an executive director and fix his duties and compensation. Such executive director shall serve at the pleasure of the commission, and together with the treasurer shall be bonded in such amount as the commission shall determine. The executive director also shall serve as secretary. If there be no executive director, the commission shall elect a secretary in addition to the other officers provided by this subdivision.

(e) Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director with the approval of the commission, or the commission if there be no executive director, shall appoint, remove, or discharge such personnel as may be necessary for the performance of the commission's functions, and shall fix the duties and compensation of such personnel.

(f) The commission may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivor's insurance provided that the commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The commission may borrow, accept, or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party states or their subdivisions.

(h) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency and may receive, utilize, and dispose of the same.

(i) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(j) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states. The bylaws shall provide for appropriate notice to the commissioners of all commission meetings and hearings and the business to be transacted at such meetings or hearings. Such notice shall also be given to such agencies or officers of each party state as the laws of such party state may provide.

(k) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year, and embodying such recommendations as may have been issued by the commission. The commission may make such additional reports as it may deem desirable.

ARTICLE IV Research and Testing

The commission shall have power to:

(a) Collect, correlate, analyze, and evaluate information resulting or derivable from research and testing activities in equipment and related fields.

(b) Recommend and encourage the undertaking of research and testing in any aspect of equipment or related matters when, in its judgment, appropriate or sufficient research or testing has not been undertaken.

(c) Contract for such equipment research and testing as one (1) or more governmental agencies may agree to have contracted for by the commission, provided that such governmental agency or agencies shall make available the funds necessary for such research and testing.

(d) Recommend to the party states changes in law or policy with emphasis on uniformity of laws and administrative rules, regulations, or codes which would promote effective governmental action or coordination in the prevention of equipment-related highway accidents or the mitigation of equipment-related highway safety problems.

ARTICLE V Vehicular Equipment

(a) In the interest of vehicular and public safety, the commission may study the need for or desirability of the establishment of or changes in performance requirements or restrictions for any item of equipment. As a result of such study, the commission may publish a report relating to any item or items of equipment, and the issuance of such a report shall be a condition precedent to any proceedings or other action provided or authorized by this article. No less than sixty days after the publication of a report containing the results of such study, the commission, upon due notice, shall hold a hearing or hearings at such place or places as it may determine.

(b) Following the hearing or hearings provided for in subdivision (a) of this article, and with due regard for standards recommended by appropriate professional and technical associations and agencies, the commission may issue rules, regulations, or codes embodying performance requirements or restrictions for any item or items of equipment covered in the report, which in the opinion of the commission will be fair and equitable and effectuate the purposes of this compact.

(c) Each party state obligates itself to give due consideration to any and all rules, regulations, and codes issued by the commission and hereby declares its policy and intent to be the promotion of uniformity in the laws of the several party states relating to equipment.

(d) The commission shall send prompt notice of its action in issuing any rule, regulation, or code pursuant to this article to the appropriate motor vehicle agency of each party state and such notice shall contain the complete text of the rule, regulation, or code.

(e) If the constitution of a party state requires, or if its statutes provide, the approval of the legislature by appropriate resolution or act may be made a condition precedent to the taking effect in such party state of any rule, regulation, or code. In such event, the commissioner of such party state shall submit any commission rule, regulation, or code to the legislature as promptly as may be in lieu of administrative acceptance or rejection thereof by the party state.

(f) Except as otherwise specifically provided in or pursuant to subdivisions (e) and (g) of this article, the appropriate motor vehicle agency of a party state shall, in accordance with its constitution or procedural laws adopt the rule, regulation, or code within six (6) months of the sending of the notice, and, upon such adoption, the rule, regulation, or code shall have the force and effect of law therein.

(g) The appropriate motor vehicle agency of a party state may decline to adopt a rule, regulation, or code issued by the commission pursuant to this article if such agency specifically finds, after public hearing on due notice, that a variation from the commission's rule, regulation, or code is necessary to the public safety, and incorporates in such finding the reasons upon which it is based. Any such finding shall be subject to review by such procedure for review of administrative determinations as may be applicable pursuant to the laws of the party state. Upon request, the commission shall be furnished with a copy of the transcript of any hearings held pursuant to this subdivision.

ARTICLE VI Finance

(a) The commission shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any such budget shall be apportioned among the party states as follows: one-third (1/3) in equal shares and the remainder in proportion to the number of motor vehicles registered in each party state. In determining the number of such registrations, the commission may employ such source or sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning vehicular registrations.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article III (h) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under Article III (h) hereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII Conflict of Interest

(a) The commission shall adopt rules and regulations with respect to conflict of interest for the commissioners of the party states, and their alternates, if any, and for the staff of the commission and contractors with the commission to the end that no member or employee or contractor shall have a pecuniary or other incompatible interest in the manufacture, sale, or distribution of motor vehicles or vehicular equipment or in any facility or enterprise employed by the commission or on its behalf for testing, conduct of investigation, or research. In addition to any penalty for violation of such rules and regulations as may be applicable under the laws of the violator's jurisdiction of residence, employment, or business, any violation of a commission rule or regulation adopted pursuant to this article shall require the immediate discharge of any violating employee and the immediate vacating of membership or relinquishing of status as a member of the commission by any commissioner or alternate. In the case of a contractor, any violation of any such rule or regulation shall make any contract of the violator with the commission subject to cancellation by the commission.

(b) Nothing contained in this article shall be deemed to prevent a contractor for the commission from using any facilities subject to his control in the performance of the contract even though such facilities are not devoted solely to work of or done on behalf of the commission; nor to prevent such a contractor from receiving remuneration or profit from the use of such facilities.

ARTICLE VIII Advisory and Technical Committees

The commission may establish such advisory and technical committees as it may deem necessary, membership on which may include private citizens and public officials, and may cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities.

ARTICLE IX Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any six (6) or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE X Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



§ 27-33-102 - Executive head defined.

The term "executive head" as used in Article IX(b) of the compact shall, with reference to this state, mean the Governor.



§ 27-33-103 - Legislative findings.

The General Assembly finds that:

(1) The public safety necessitates the continuous development, modernization, and implementation of standards and requirements of law relating to vehicle equipment, in accordance with expert knowledge and opinion;

(2) The public safety further requires that these standards and requirements be uniform from jurisdiction to jurisdiction, except to the extent that specific and compelling evidence supports variation; and

(3) The Commissioner of Motor Vehicles acting upon recommendations of the Vehicle Equipment Safety Commission and pursuant to the Vehicle Equipment Safety Compact, provides a just, equitable, and orderly means of promoting the public safety in the manner and within the scope contemplated by this chapter.



§ 27-33-104 - Compact commissioner -- Alternate.

(a) The commissioner of this state on the Vehicle Equipment Safety Commission shall be the Commissioner of Motor Vehicles who shall serve during his continuance as commissioner.

(b) (1) The commissioner of this state appointed pursuant to this section may designate an alternate from among the officers and employees of his agency to serve in his place and stead on the Vehicle Equipment Safety Commission.

(2) Subject to the provisions of the compact and bylaws of the Vehicle Equipment Safety Commission, the authority and responsibilities of the alternate shall be as determined by the commissioner designating the alternate.



§ 27-33-105 - Cooperation by state entities.

(a) Within appropriations available therefor, the departments, agencies, and officers of the government of this state may cooperate with and assist the Vehicle Equipment Safety Commission within the scope contemplated by Article III (h) of the compact.

(b) The departments, agencies, and officers of the government of this state are authorized generally to cooperate with the commission.



§ 27-33-106 - Submission of budget.

Pursuant to Article VI (a) of the compact, the Vehicle Equipment Safety Commission shall submit its budgets to the Chief Fiscal Officer of the State.



§ 27-33-107 - Inspection of accounts.

Pursuant to Article VI (e) of the compact, the Division of Legislative Audit is empowered and authorized to inspect the accounts of the Vehicle Equipment Safety Commission.



§ 27-33-108 - Filing of documents -- Notices.

(a) Filing of documents as required by Article III (j) of the compact shall be with the Secretary of State.

(b) Any and all notices required by commission bylaws to be given pursuant to Article III (j) of the compact shall be given to the commissioner of this state.



§ 27-33-109 - Approval required for rules and regulations.

Pursuant to Article V (e) of the Vehicle Equipment Safety Compact, it is the intention of this state, and it is provided that no rule, regulation, or code issued by the Vehicle Equipment Safety Commission in accordance with Article V of the compact shall take effect until approved by an act of the General Assembly.






Chapter 34 - Child Passenger Protection Act

§ 27-34-101 - Title.

This chapter shall be known as the "Child Passenger Protection Act".



§ 27-34-102 - Legislative intent.

It is the legislative intent that all state, university, county, and local law enforcement agencies, as well as all physicians and hospitals, in recognition of the problems, including death and serious injury, associated with unrestrained children in motor vehicles, conduct a continuing safety and public awareness campaign so as to encourage and promote the use of child passenger safety seats.



§ 27-34-103 - Penalty.

(a) Any person who violates this chapter shall, upon conviction, be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

(b) In determining the amount of fine to be assessed under this section, any court hearing the matter shall consider whether, if the offense is for failure to secure the child in a child passenger safety seat properly secured to the vehicle, the child was restrained by some alternative means such as seat safety belts properly secured to the vehicle.

(c) Upon satisfactory proof being presented to the court that the defendant has acquired, purchased, or rented an approved child passenger safety seat as described in § 27-34-104, the court shall assess no more than the minimum fine allowed.



§ 27-34-104 - Requirements.

(a) Every driver who transports a child under fifteen (15) years of age in a passenger automobile, van, or pickup truck, other than one (1) operated for hire, which is registered in this or any other state, shall provide while the motor vehicle is in motion and operated on a public road, street, or highway of this state for the protection of the child by properly placing, maintaining, and securing the child in a child passenger restraint system properly secured to the vehicle and meeting applicable federal motor vehicle safety standards in effect on January 1, 1995.

(b) A child who is less than six (6) years of age and who weighs less than sixty pounds (60 lbs.) shall be restrained in a child passenger safety seat properly secured to the vehicle.

(c) If a child is at least six (6) years of age or at least sixty pounds (60 lbs.) in weight, a safety belt properly secured to the vehicle shall be sufficient to meet the requirements of this section.



§ 27-34-105 - Exceptions to provisions.

The provisions of this chapter shall not apply when any one (1) of the following conditions exists:

(1) The motor vehicle is being used as an ambulance or other emergency vehicle;

(2) When an emergency exists that threatens:

(A) The life of any person operating a motor vehicle to whom this section otherwise would apply; or

(B) The life of any child who otherwise would be required to be restrained under this chapter; or

(3) If any child who would otherwise be required to be restrained under this chapter is physically unable because of medical reasons to use a child passenger safety seat system or seat safety belt and the medical reasons are certified by a physician who states the nature of such medical conditions as well as the reason the use of a child passenger safety seat system or seat safety belt is inappropriate.



§ 27-34-106 - Effect of noncompliance.

(a) The failure to provide or use a child passenger safety seat shall not be considered, under any circumstances, as evidence of comparative or contributory negligence, nor shall failure be admissible as evidence in the trial of any civil action with regard to negligence.

(b) Neither shall the failure to provide or use a child passenger safety seat be considered, under any circumstances, as evidence in any prosecution for negligent homicide.



§ 27-34-107 - Arkansas Child Passenger Protection Fund.

(a) (1) A special fund is created which shall be known as the "Arkansas Child Passenger Protection Fund".

(2) The Arkansas Child Passenger Protection Fund shall consist of:

(A) Seventy-five percent (75%) of all fines that are collected for violations of this chapter, which shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office, to be deposited into the Arkansas Child Passenger Protection Fund; and

(B) Other moneys that may be appropriated, allocated, or donated for the purpose of being placed in the Arkansas Child Passenger Protection Fund.

(b) (1) The Arkansas Highway Safety Program shall earmark at least fifty percent (50%) of the annual expenditures from the Arkansas Child Passenger Protection Fund for the purchase of child passenger safety seats.

(2) If annual funds generated by the fund support the expenditure and if the needs of the program justify the expenditure, the program shall maintain an annual expenditure of at least one hundred thousand dollars ($100,000) for child passenger safety seats.

(3) The child passenger safety seats purchased by the program shall be loaned or rented to hospitals or other groups or individuals, who may lend or rent the child passenger safety seats to others for the purpose of transporting children.

(c) After the expenditures described in subsection (b) of this section, the program shall earmark the balance of moneys in the fund:

(1) To conduct continuing education and public awareness concerning child passenger safety;

(2) To encourage and promote proper use of child safety seats and safety belts; and

(3) For highway safety planning and administration.



§ 27-34-108 - Public Safety Fund -- Creation.

(a) A town or city that collects fines pursuant to this subchapter shall retain twenty-five percent (25%) of the fines collected and deposit them into a fund called the Public Safety Fund, to be used solely for the promotion of public safety.

(b) A district court that is funded solely by the county and collects fines pursuant to this chapter shall retain twenty-five percent (25%) of the fines collected and deposit them into the fund, to be used solely for the promotion of public safety.






Chapter 35 - Size and Load Regulations

Subchapter 1 - -- General Provisions

§ 27-35-101 - Violations.

It is a misdemeanor for any person to drive or move, or for the owner to cause or knowingly permit to be driven or moved, on any highway, any vehicle of a size or weight exceeding the limitations stated in this subchapter or otherwise in violation of this subchapter.



§ 27-35-102 - Certain vehicles exempted.

The provisions of this subchapter governing size, weight, and load shall not apply to fire apparatus, road machinery, or to implements of husbandry, including farm tractors, temporarily moved upon a highway, or to a vehicle operated under the terms of a special permit issued as provided in this subchapter.



§ 27-35-103 - Scope and effect of regulations.

(a) The maximum size and weight of vehicles specified in this chapter shall be lawful throughout this state, and local authorities shall have no power or authority to alter these limitations, except as provided in this chapter.

(b) Local authorities, with respect to highways under their jurisdiction, by ordinance or resolution, may prohibit the operation of vehicles upon any highway or impose restrictions as to the weight of vehicles to be operated upon any highway, for a total period of not to exceed ninety (90) days in any one (1) calendar year, whenever the highway, by reason of deterioration, rain, snow, or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weights thereof reduced.

(c) (1) The local authority enacting any such ordinance or resolution shall erect, or cause to be erected and maintained, signs designating the provisions of the ordinance or resolution at each end of that portion of any highway affected thereby.

(2) The ordinance or resolution shall not be effective unless and until signs are erected and maintained.

(d) (1) Local authorities, with respect to highways under their jurisdiction, by ordinance or resolution, may also prohibit the operation of trucks or other commercial vehicles or may impose limitations as to the weight thereof on designated highways.

(2) The prohibitions and limitations shall be designated by appropriate signs placed on such highways.

(e) (1) The State Highway Commission shall likewise have authority as granted in this section to local authorities to determine by resolution and to impose restrictions as to the weight of vehicles operated upon any highways under the jurisdiction of the commission.

(2) The restrictions shall be effective when signs giving notice thereof are erected upon the highway or portion of any highway affected by such resolution.



§ 27-35-104 - Riding in spaces not for passengers.

(a) No person shall ride on any vehicle upon any portion of the vehicle not designed or intended for the use of passengers.

(b) This section shall not apply to any employee engaged in the necessary discharge of a duty or to persons riding within bodies of trucks in space intended for merchandise.



§ 27-35-105 - Projecting loads on passenger vehicles.

No passenger-type vehicle shall be operated on any highway with any load carried thereon extending beyond the line of the fenders on the left side of the vehicle nor extending more than six inches (6'') beyond the line of the fenders on the right side.



§ 27-35-106 - Extension of load beyond vehicle front.

The load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, shall not extend more than three feet (3') beyond the front wheels of the vehicle or the front bumper of the vehicle if it is equipped with such a bumper.



§ 27-35-107 - Registration of gross weight.

(a) (1) Upon registering any vehicle under the laws of this state, which vehicle is designed and used primarily for the transportation of property or for the transportation of ten (10) or more persons, the Commissioner of Motor Vehicles may require such information and may make such investigation or test as necessary to enable him or her to determine whether the vehicle may safely be operated upon the highways in compliance with all the provisions of this chapter.

(2) The commissioner shall register every such vehicle for a permissible gross weight not exceeding the limitation set forth in this chapter.

(3) Every such vehicle shall be equipped with brakes as required in §§ 27-37-501 and 27-37-502.

(b) (1) The commissioner shall insert in the registration card issued for every such vehicle the gross weight for which it is registered. If it is a motor vehicle to be used for propelling other vehicles, the commissioner shall separately insert the total permissible gross weight of that motor vehicle and other vehicles to be propelled by it.

(2) The commissioner may also issue a special plate with the gross weight or weights stated thereon which shall be attached to the vehicle and displayed at all times.

(3) A wrecker or tow vehicle shall be required to register only for the gross weight of that wrecker or tow vehicle without inclusion of the weight of the vehicle being towed by the wrecker or tow vehicle. In the registration card issued for a wrecker or tow vehicle, the commissioner shall only insert the total permissible gross weight of the wrecker or tow vehicle.

(c) (1) It shall be unlawful for any person to operate any vehicle or combination of vehicles of a gross weight in excess of that for which registered by the commissioner or in excess of the limitations set forth in this chapter.

(2) In determining the gross weight of a wrecker or tow vehicle, only the gross weight of the wrecker or tow vehicle shall be considered without inclusion of the weight of the vehicle being towed.

(d) The commissioner shall implement rules and regulations issued by the United States Secretary of Transportation pertaining to federal use tax payments.



§ 27-35-108 - Authority to weigh vehicles and require removal of excess loads.

(a) (1) Any police officer having reason to believe that the weight of a vehicle and load is unlawful is authorized to require the driver to stop and submit to a weighing, by means of either portable or stationary scales, and may require that the vehicle be driven to the nearest public scales in the event the scales are within two (2) miles.

(2) The provisions of this section shall not be applicable to vehicles owned and operated by the State of Arkansas or any city or county of this state.

(b) (1) Whenever an officer, upon weighing a vehicle and load as provided in subsection (a) of this section, determines that the weight is unlawful, the officer may require the driver to stop the vehicle in a suitable place and remain standing until such portion of the load is removed as may be necessary to reduce the gross weight of the vehicle to the limit permitted under this chapter.

(2) All material so unloaded shall be cared for by the owner or operator of the vehicle at the risk of the owner or operator.

(c) Any driver of a vehicle who fails or refuses to stop and submit the vehicle and load to a weighing, or who fails or refuses when directed by an officer upon a weighing of the vehicle to stop the vehicle and otherwise comply with the provisions of this section, shall be guilty of a misdemeanor.

(d) It shall also be the duty of county sheriffs or any other state or local police officers to enforce, or to cooperate in enforcing, the weight limits specified in this chapter or authorized on any public way in this state and to prevent overloading of vehicles or other violations of the traffic laws upon the public highways within their respective jurisdictions.



§ 27-35-109 - Liability for damage to highway or structure.

(a) Any person driving any vehicle, object, or contrivance upon any highway or highway structure shall be liable for all damage which the highway or structure may sustain as a result of any careless, negligent, or illegal operation, driving, or moving of that vehicle, object, or contrivance, or as a result of operation, driving, or moving of any vehicle, object, or contrivance of excessive width or weighing in excess of the maximum weight in this chapter, even though authorized by a special permit issued as provided in § 27-35-210.

(b) Any person driving any vehicle, object, or contrivance upon any highway shall be liable for all damages to structures spanning the highway, or a part of the highway, by reason of load heights in excess of that which the structure will permit, when the clearance height of the structure is posted, and in any event where the height of the vehicle and load is in excess of thirteen feet, six inches (13' 6'').

(c) Whenever the driver is not the owner of the vehicle, object, or contrivance, but is operating, driving, or moving it with the express or implied permission of the owner, then the owner and driver shall be jointly and severally liable for any damage.

(d) Damage may be recovered in a civil action brought by the authorities in control of the highway or highway structure.



§ 27-35-110 - Spilling loads on highways prohibited -- Covers required for loads of sand, gravel, and rock -- Exceptions.

(a) No vehicle shall be driven or moved on any highway unless the vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking, or otherwise escaping therefrom.

(b) Sand may be dropped for the purpose of securing traction, or water or other substance may be sprinkled on a roadway in cleaning or maintaining the roadway.

(c) For a motor vehicle or a trailer with an open bed manufactured after September 30, 2001, no sand, gravel, or rock shall be transported on the paved public streets and highways of this state in a motor vehicle or trailer with an open bed unless the open bed is securely covered with a material which will prevent the load from dropping, sifting, leaking, or otherwise escaping therefrom. The cover shall be securely fastened to prevent the covering from becoming loose, detached, or in any manner a hazard to other users of the highway.

(d) For a motor vehicle or a trailer with an open bed manufactured on or before September 30, 2001, a vehicle with an open bed transporting sand, gravel, or rock is required to be covered as prescribed in subsection (c) of this section unless six inches (6'') of freeboard is maintained at the perimeter of the load within the open bed of the vehicle or trailer carrying the load. Measurements are to be taken at the perimeter of the vehicle's or trailer's bed and measured from the top edge of the bed down to the sand, gravel, or rock being transported.



§ 27-35-111 - Trailers and towed vehicles.

(a) (1) When one (1) vehicle is towing another, the drawbar or other connection shall be of sufficient strength to pull all weight towed. The drawbar or other connection shall not exceed fifteen feet (15') from one (1) vehicle to the other, except the connection between any two (2) vehicles transporting poles, pipe, machinery, or other objects of structural nature which cannot readily be diminished.

(2) When one (1) vehicle is towing another, there shall be an additional connection between the vehicles sufficient to hold the vehicle being towed in the event the drawbar or other regular connection should break or become disconnected.

(3) When one (1) vehicle is towing another and the connection consists of a chain, rope, or cable, there shall be displayed upon the connection a white flag or cloth not less than twelve inches (12'') square.

(4) The provisions of this subsection shall not apply to the drawbar or other connection between a motor vehicle and a pole or pipe dolly.

(b) (1) No person shall operate a vehicle towing another when the towed vehicle swerves from side to side dangerously or unreasonably or fails to follow substantially in the path of the towing vehicle.

(2) No person shall occupy any house trailer while it is being moved upon the highway.



§ 27-35-112 - Towing vehicles licensed in other states.

(a) (1) No vehicle licensed in another state for use as a wrecker or similar towing vehicle shall be used to tow any automobile or truck in this state unless the state in which the wrecker or other towing vehicle is licensed permits Arkansas-licensed wreckers and towing vehicles to tow automobiles and trucks in that state.

(2) For the purpose of determining whether another state permits Arkansas-licensed wreckers and towing vehicles to tow automobiles and trucks in that state, any limitation on Arkansas-licensed wreckers and towing vehicles to tow automobiles and trucks imposed by a county, parish, city, or other political subdivision of that state shall be deemed an action of that state.

(b) (1) The owner or operator of any wrecker or similar towing vehicle licensed in another state that is used to tow any automobile or truck in this state in violation of this section shall be guilty of a misdemeanor and, upon conviction, shall be fined at least one hundred dollars ($100) but not more than one thousand dollars ($1,000).

(2) Each violation shall constitute a separate offense.

(c) The Arkansas Towing and Recovery Board may promulgate rules and regulations for the enforcement of this section, including the imposition of civil penalties as set forth in § 27-50-1204.






Subchapter 2 - -- Weights and Dimensions

§ 27-35-201 - Operating vehicle exceeding size or weight limitations unlawful.

Except as otherwise provided by this subchapter, it shall be unlawful for any person to drive, operate, or move, or for the owner to cause or permit to be driven or moved upon any road or highway within the state, any vehicle, or combination of vehicles, of a size or weight exceeding the limitations stated in this subchapter, or to transport over any road or highway within this state, whether paved or otherwise, any load or loads exceeding the weights or dimensions prescribed by this subchapter.



§ 27-35-202 - Penalties for overweight vehicles.

(a) (1) Any operator found violating the provisions of this subchapter or any owner, principal, employer, lessor, lessee, agent, or officer of any firm or corporation who permits an operator to violate these provisions shall be guilty of a misdemeanor.

(2) (A) Upon first conviction, an offender shall be punished by a fine of not more than one hundred dollars ($100).

(B) For a second conviction within one (1) year, an offender shall be punished by a fine of not more than two hundred dollars ($200).

(C) For a third conviction and each successive conviction within one (1) year, an offender shall be punished by a fine of not more than five hundred dollars ($500).

(b) (1) If the weight of the vehicle and load exceeds the maximum as prescribed by this subchapter or the gross weight as provided by a special permit, the operator or any owner, principal, employer, lessor, lessee, agent, or officer of any firm or corporation who permits such an operator to exceed the weight load provided in this subchapter or as provided by a special permit shall pay in addition a penalty to be computed as follows:

(A) Overweight one thousand pounds (1,000 lbs.) or less, a minimum penalty of ten dollars ($10.00) or a maximum penalty of twenty dollars ($20.00);

(B) Overweight more than one thousand pounds (1,000 lbs.) and not more than two thousand pounds (2,000 lbs.), a minimum penalty of one cent (1cent(s)) per pound of excess weight or a maximum penalty of three cents (3cent(s)) per pound of excess weight;

(C) Overweight more than two thousand pounds (2,000 lbs.) and not more than three thousand pounds (3,000 lbs.), a minimum penalty of two cents (2cent(s)) per pound of excess weight or a maximum penalty of four cents (4cent(s)) per pound of excess weight;

(D) Overweight more than three thousand pounds (3,000 lbs.) and not more than four thousand pounds (4,000 lbs.), a minimum penalty of three cents (3cent(s)) per pound of excess weight or a maximum penalty of five cents (5cent(s)) per pound for each pound of excess weight;

(E) Overweight more than four thousand pounds (4,000 lbs.) and not more than ten thousand pounds (10,000 lbs.), a minimum penalty of four cents (4cent(s)) per pound of excess weight or a maximum penalty of six cents (6cent(s)) per pound for each pound of excess weight; and

(F) Overweight more than ten thousand pounds (10,000 lbs.):

(i) A minimum penalty of eight cents (8cent(s)) per pound of excess weight or a maximum penalty of ten cents (10cent(s)) per pound of excess weight for the first offense during a calendar year;

(ii) A minimum penalty of thirteen cents (13cent(s)) per pound of excess weight or a maximum penalty of fifteen cents (15cent(s)) per pound of excess weight for the second offense during a calendar year; and

(iii) A minimum penalty of eighteen cents (18cent(s)) per pound of excess weight or a maximum penalty of twenty cents (20cent(s)) per pound of excess weight for the third and subsequent offense or offenses during a calendar year.

(2) Where the operator of an overloaded truck is found to have willfully avoided being weighed at a weigh station in this state, the penalty shall be computed by doubling the otherwise appropriate penalty set out in subdivision (b)(1) of this section.

(c) (1) All fines and penalties shall be collected as provided by law.

(2) All penalties collected shall immediately be transmitted by the authority collecting them to the Treasurer of State.

(3) It shall be mandatory and not within the discretion of the court to assess the penalty provided for.

(d) When any vehicle is found to exceed any weight limitation imposed by this subchapter or the gross weight provided by special permit, the vehicle shall be stopped at a suitable place and remain standing until the overweight shall have been removed or an additional permit obtained as provided in this subchapter.



§ 27-35-203 - Single and tandem axle load limits.

(a) Maximum Single Axle Load. The total gross load imposed on the highway by the wheels of any one (1) single axle of a vehicle shall not exceed twenty thousand pounds (20,000 lbs.).

(b) Maximum Tandem Axle Load. (1) The total gross load imposed on the highway by two (2) or more consecutive axles whose centers may be included between parallel transverse vertical planes spaced more than forty inches (40'') and not more than ninety-six inches (96'') apart, extending across the full width of the vehicle, shall not exceed thirty-four thousand pounds (34,000 lbs.).

(2) No one (1) axle of any such group of two (2) or more consecutive axles shall exceed the load permitted for a single axle.

(c) Maximum Weight on Front or Steering Axle. (1) The maximum weight imposed on the highway by the front or steering axle of a vehicle shall not exceed the amount of the manufacturer's axle weight rating for the front or steering axle or twenty thousand pounds (20,000 lbs.), whichever is less. If the vehicle has no plate attached by the manufacturer providing the axle and gross weight ratings, the maximum weight allowed for the front or steering axle shall be twelve thousand pounds (12,000 lbs.).

(2) The combined maximum weight imposed on the highway by a front or steering axle and any adjacent axle whose centers may be included between parallel transverse vertical planes spaced more than forty inches (40'') and not more than ninety-six inches (96'') apart shall not exceed twenty-four thousand pounds (24,000 lbs.).

(3) A "front or steering axle", for the purposes of this subsection, shall be defined as an axle attached to the front of the vehicle and which is utilized to steer the vehicle on a given path or direction.

(d) (1) Subject to the limit upon the weight imposed upon the highway through any one (1) axle as set forth in subsections (a)-(c) of this section, no vehicle, or combination of vehicles, shall be operated upon the highways of this state when the gross weight is in excess of eighty thousand pounds (80,000 lbs.).

(2) Greater gross weights than permitted may be authorized by special permit issued by competent authority as authorized by law, or lesser gross weights will be required when highways are posted.

(e) (1) No vehicle, or combination of vehicles, shall operate upon any highway in this state when the total gross load imposed on the highway by the wheels of any one (1) single axle of such vehicle or combination exceeds eighteen thousand pounds (18,000 lbs.), nor when the total gross load imposed on the highway by two (2) or more consecutive axles of any such vehicle or combination of vehicles whose centers may be included between parallel transverse vertical planes spaced more than forty inches (40'') and not more than ninety-six inches (96'') apart, extending across the full width of the vehicle or combination of vehicles, exceeds thirty-two thousand pounds (32,000 lbs.), nor when the total gross weight of the vehicle, or combination of vehicles thereof, is in excess of seventy-three thousand two hundred eighty pounds (73,280 lbs.) unless the vehicle, or combination thereof, shall not exceed the value given in Table I corresponding to the distance in feet between the extreme axles of the group, measured longitudinally to the nearest foot.

Table I

(2) (A) If the Federal Highway Administration or the United States Congress prescribes or adopts vehicle size or weight limits greater than those prescribed by the Federal-Aid Highway Act of 1956, which limits exceed, in full or in part, the provisions of subsection (a), (b), (c), (d), or (e) of this section, the State Highway Commission shall adopt size and weight limits comparable to those prescribed or adopted by the Federal Highway Administration or the United States Congress and shall authorize the limits to be used by owners or operators of vehicles while the vehicles are using highways within this state.

(B) No vehicle size or weight limit so adopted by the commission shall be less in any respect than those provided for in subsection (a), (b), (c), (d), or (e) of this section.

(f) (1) (A) Vehicles, or a combination of vehicles, transporting products commonly recognized in interstate commerce at gross weights exceeding seventy-three thousand two hundred eighty pounds (73,280 lbs.) shall be permitted direct access across any highway in this state to or from the nearest federal interstate highway or the nearest state primary highway.

(B) Vehicles, or combinations thereof, shall be subject to the limits set forth in subsections (a)-(e) and (g) of this section.

(2) Where more than one (1) highway in this state affords access to or from the point of shipment or receipt within this state, the commission may designate the access route to or from the nearest federal interstate highway or state-designated primary highway.

(g) (1) (A) Vehicles, or combinations of vehicles, which vehicles or combinations of vehicles have a total outside width in excess of one hundred two inches (102'') but not exceeding one hundred eight inches (108'') used for hauling compacted seed cotton from the farm to the first point at which such seed cotton shall first undergo any processing, preparation for processing, or transformation from its compacted state shall be permitted an eight thousand pounds (8,000 lbs.) per axle variance above the maximum allowable gross axle weight for single and tandem axles set forth in subsections (a) and (b) and subdivision (c)(1) of this section; provided, no such variance for such vehicles from the formula prescribed in subsection (e) of this section, nor from the axle weight nor overall maximum gross weight shall be allowable on federal interstate highways. Provided, further, no vehicle or combination of vehicles permitted the above axle variance, which vehicle or combination of vehicles has only three (3) axles, shall exceed a maximum overall gross weight of seventy thousand pounds (70,000 lbs.) and no such vehicle or combination of vehicles permitted the above axle variance, which vehicle or combination of vehicles has four (4) or more axles, shall exceed a maximum overall gross weight of eighty thousand pounds (80,000 lbs.).

(B) Vehicles, or combinations of vehicles, with five (5) axles and used exclusively by the owner of livestock or poultry for hauling animal feed to the owner's livestock or poultry for consumption in this state shall be permitted an eight percent (8%) variance above the allowable gross weight whenever the formula in subsection (e) of this section is applied to the vehicle or combination of vehicles. A maximum gross weight, including any allowable variance or tolerance, shall not exceed eighty thousand pounds (80,000 lbs.).

(C) Vehicles, or combinations of vehicles, used exclusively for hauling solid waste, as defined by regulations promulgated by the commission, shall be permitted an eight percent (8%) variance above the allowable gross weight whenever the formula in subsection (e) of this section is applied to the vehicle or combination of vehicles. However, the maximum gross weight, including any allowable variance or tolerance, shall not exceed eighty thousand pounds (80,000 lbs.).

(2) (A) Vehicles, or a combination of vehicles, meeting all of the requirements of subdivision (g)(1)(B) or subdivision (g)(1)(C) of this section shall not be required to meet the tandem axle load limits of subsection (b) of this section if the vehicles, or combinations thereof, do not exceed the allowable gross weight permitted by the formula in subsection (e) of this section, plus any variance, and do not exceed a gross weight of eighty thousand pounds (80,000 lbs.).

(B) (i) No tandem axle on any vehicle, or a combination of vehicles, meeting all of the requirements of subdivision (g)(1)(B) or subdivision (g)(1)(C) of this section shall exceed thirty-six thousand five hundred pounds (36,500 lbs.) under this subsection.

(ii) No variance on gross weight or axle shall be permitted on federal interstate highways.

(iii) When a violation of this subsection occurs, fines and penalties to be assessed for vehicles otherwise meeting the requirements of subdivision (g)(1)(B) or subdivision (g)(1)(C) of this section shall be computed only on the basis of the excess weight over and above the maximum weight for which the vehicle qualifies under the formula prescribed in subsection (e) of this section plus an eight percent (8%) variance.

(iv) When a violation of this subsection occurs, fines and penalties to be assessed for vehicles otherwise meeting the requirements of subdivision (g)(1)(A) of this section shall be computed only on the basis of the excess weight over and above seventy thousand pounds (70,000 lbs.), including the variance, for a three-axle vehicle, or combination of vehicles, and only on the basis of the excess weight over and above eighty thousand pounds (80,000 lbs.), including the variance, for a vehicle, or combination of vehicles, with four (4) or more axles.

(h) (1) When any axle, including any enforcement tolerance, is overloaded, but the total weight of all axles, including the steering axle, does not exceed the maximum total weight allowed for all axles, including the steering axle, the operator shall be permitted to unload a portion of the load or to shift the load if this will not overload some other axle, without being charged with violating this section and without being required to pay the penalties provided by law.

(2) The maximum axle load provided for in this section is subject to reduction as provided in §§ 27-35-101 -- 27-35-103.

(i) (1) A truck tractor and single semi-trailer combination with five (5) axles hauling sand, gravel, rock, or crushed stone and vehicles or combinations of vehicles with five (5) axles hauling unfinished and unprocessed farm products, forest products, or other products of the soil shall be exempt from the federal bridge formula found in subsection (e) of this section on noninterstate highways in this state.

(2) (A) A truck tractor and single semi-trailer combination with five (5) axles hauling sand, gravel, rock, or crushed stone shall comply with a tandem axle limit of thirty-four thousand pounds (34,000 lbs.) and a single axle limit of twenty thousand pounds (20,000 lbs.) provided that the total gross weight shall not exceed eighty thousand pounds (80,000 lbs.).

(B) Vehicles, or combinations of vehicles, with five (5) axles hauling unfinished and unprocessed farm products, forest products, or other products of the soil shall comply with a tandem axle limit of thirty-six thousand five hundred pounds (36,500 lbs.) and a single axle limit of twenty thousand pounds (20,000 lbs.) provided that the total gross weight shall not exceed eighty-five thousand pounds (85,000 lbs.).

(C) Provided, no tandem axle shall exceed thirty-four thousand pounds (34,000 lbs.) while operated on the federal interstate highways of this state.

(3) No vehicle, or combination of vehicles, meeting all of the requirements of this subsection, shall be allowed any variance on overall gross weight or axle weight while operating on the federal interstate highways.



§ 27-35-206 - Width of vehicles.

(a) No vehicle operated upon the highways of this state shall have a total outside width, unladen or with load, in excess of one hundred two inches (102''), excluding certain safety devices as designated by the state, unless a greater width is authorized by special permit issued by competent authority as provided in § 27-35-210. Provided, vehicles, as defined in § 27-14-207, utilized to transport compacted seed cotton from the farm to the first point at which such seed cotton shall first undergo any processing, preparation for processing, or transformation from its compacted state may operate upon all highways of this state, with the exception of federal interstate highways, with widths not exceeding one hundred eight inches (108'') without such special permit; however, such vehicles must be equipped and operated in compliance with the traffic laws of this state as well as all safety rules and regulations of the United States Department of Transportation and the State Highway Commission. Additionally, such vehicles utilized to transport compacted seed cotton with widths exceeding one hundred two inches (102''), but not exceeding one hundred eight inches (108''), must be equipped and operated with both front and rear bumpers if operated individually, or, if operated in combination with other vehicles, must be equipped with a front bumper on the vehicle furnishing the motive power and with a rear bumper on the rear vehicle operated in that combination. Furthermore, such vehicles, when operated individually, or in combination with other vehicles, on the roads, highways, or streets of this state must be equipped with a sign or placard on the front and on the rear of the vehicle when operated individually, or on the front of the vehicle furnishing the motive power and on the rear of any vehicle operated in combination with the vehicle furnishing the motive power, when operated in combination, indicating that vehicle or combination of vehicles is slow-moving. Such signs or placards shall be of such a size, dimension, and color that it is readily apparent to the traveling public that the vehicle or combination is slow-moving and shall be in accordance with rules and regulations to be made and promulgated by the commission.

(b) Any person owning such a vehicle or combination of vehicles found operating such a vehicle or combination on the highways, roads, or streets of this state without the required bumpers or without the required signs or placards shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined in a sum of not less than three hundred dollars ($300) and not more than three thousand dollars ($3,000).



§ 27-35-207 - Height of vehicles.

No vehicle operated upon the highways of this state, unladen or with load, shall exceed a height of thirteen feet, six inches (13' 6''), unless a greater height is authorized by a special permit issued by competent authority as provided in § 27-35-210.



§ 27-35-208 - Length of vehicles.

(a) (1) No single truck operated on the highways of this state, unladen or with load, shall have an overall length in excess of forty feet (40').

(2) Provided, any single truck, unladen or with load, utilized to transport compacted seed cotton from the farm to the first point at which such seed cotton shall first undergo any processing, preparation for processing, or transformation from its compacted state may be operated on the highways of this state with the exception of federal interstate highways with an overall length in excess of forty feet (40') but no more than fifty-five feet (55').

(b) No bus operated on the highways of this state shall have an overall length in excess of forty-five feet (45').

(c) (1) (A) No semitrailer or trailer operated on the highways of this state in a truck tractor-semitrailer combination or a truck tractor-trailer combination shall have an overall length, unladen or with load, greater than those lengths that were in actual and lawful use in this state on December 1, 1982.

(B) The state shall not establish or enforce any regulation which imposes a semitrailer or trailer length limitation of less than fifty-three feet, six inches (53'6'') on a semitrailer or trailer unit operating in combination with a truck tractor unit.

(2) (A) No semitrailer or trailer operated on the highways of this state in a truck tractor-semitrailer-trailer combination shall have an overall length, unladen or with load, in excess of twenty-eight feet (28').

(B) Existing semitrailers or trailers of twenty-eight feet, six inches (28' 6'') that were in actual and lawful use on December 1, 1982, shall not be prohibited.

(3) The length limitations described in this subsection (c) shall be exclusive of coupling devices, energy conservation devices, and safety devices as provided by federal regulations.

(d) (1) These length limitations shall not apply to:

(A) Vehicles operated in the daytime when transporting poles, pipes, machinery, or other objects of a structural nature which cannot readily be dismembered; or

(B) Vehicles transporting objects operated at nighttime by a public utility or its agents or by electric or telephone cooperatives or their agents when required for emergency repair of public facilities or properties or when operated under special permit as provided by law.

(2) In respect to night transportation, every vehicle and the load thereon shall be equipped with a sufficient number of clearance lamps on both sides and marker lamps upon the extreme ends of any projecting load to clearly mark the dimensions of the load.

(e) (1) (A) Notwithstanding any other provisions of this subchapter, a combination of vehicles engaged in the transportation of automobiles or other motor vehicles shall be permitted a load extension of three feet (3') beyond the front and four feet (4') beyond the rear of the combination.

(B) This extension shall not be considered in determining the overall length of the combination of vehicles.

(2) Clearance lights or reflectors on the transported vehicles shall be used to delineate the extension of the load when applicable.

(f) No motor vehicle shall be operated on the highways, roads, or streets of this state with more than two (2) trailing vehicles.

(g) Subsection (a) of this section does not apply to vehicles collecting garbage, rubbish, refuse, or recyclable materials which are equipped with front-end loading attachments and containers provided that the vehicle is actively engaged in the collection of garbage, rubbish, refuse, or recyclable materials. For the purposes of this subsection, the term "actively engaged" shall mean during the actual process of collecting garbage, rubbish, refuse, or recyclable materials with the front-end loading attachment or attachments in the downward position.



§ 27-35-209 - Forestry machinery exemptions.

(a) Forestry machinery shall be exempt from the width and height limitations imposed by this subchapter, and all other statutes limiting the width and height of vehicles operating upon the state's highways.

(b) This section shall have no application to forest machinery traveling on federal interstate highways.



§ 27-35-210 - Permits for special cargoes.

(a) (1) (A) The State Highway Commission, with respect to highways under its jurisdiction, and local authorities, with respect to highways under their jurisdiction, may, in their discretion and as provided in this section, upon receipt of application made in person, in writing, by telephone, or by any acceptable means of electronic communication, and upon good cause being shown therefor, issue a special permit in writing to applicants desiring to transport cargoes of such nature that the cargo cannot readily be taken apart, separated, dismembered, or otherwise reduced in size or weight.

(B) The permit shall authorize the applicant to operate or move a vehicle or combination of vehicles of a size or weight of vehicle or load exceeding the maximum specified in this subchapter or otherwise not in conformity with the provisions of this subchapter upon any highway under the jurisdiction of the agency granting the permit and for the maintenance of which the agency is responsible.

(C) No vehicle or combination of vehicles with a multi-unit or otherwise reducible overload may be issued a special permit as provided in this section.

(D) The commission may delegate to other state agencies the authority given in this section to issue special permits.

(2) (A) It shall not be necessary to obtain a permit for nor shall it be unlawful to move any vehicle or machinery in excess of the maximum width prescribed in § 27-35-206 and which is used only for normal farm purposes such as, but not limited to, hay harvesting equipment, plows, tractors, bulldozers, combines, etc., where:

(i) The vehicle or machinery is hauled on a vehicle licensed as a natural resources vehicle;

(ii) The vehicle or machinery is owned by a person primarily engaged in farming operations and is being operated by an owner of the vehicle or an owner's employee;

(iii) The vehicle or machinery is either:

(a) Being transported by a farm machinery equipment dealer or repair person in making a delivery of new or used equipment or machinery to the farm of the purchaser; or

(b) Being used in making a pickup and delivery of the farm machinery or equipment from the farm to a shop of a farm equipment dealer or repair person for repairs and return to the farm; and

(iv) The movement is performed during daylight hours within a radius of fifty (50) miles of the point of origin thereof and no part of the movement is upon any highway designated and known as a part of the national system of interstate and defense highways or any fully controlled access highway facility.

(B) It shall not be unlawful to nor shall it be necessary to obtain a special permit to transport round bales of hay upon any public highway or road that is not a fully controlled highway or road if the load does not exceed twelve feet (12') in width.

(C) Notwithstanding the provisions of subdivision (a)(2)(A) of this section, permits may be issued for the movement of earthmoving equipment that is a tractor with dirt pan in tow used primarily for farming operations to travel upon the state highways in excess of a fifty-mile radius of the point of origin or for the movement of earthmoving equipment that is a tractor with dirt pan in tow used primarily for commercial earthmoving operations for travel upon state highways of any distance subject to the following requirements:

(i) The permit shall be issued only to owners of the vehicles who are primarily engaged in farming or commercial earthmoving operations;

(ii) The permit issued shall be limited to daylight operation for a specified seventy-two-hour period and shall specify the route of travel;

(iii) No part of the movement may be upon any interstate highway or fully controlled access facility;

(iv) Proof of liability insurance for the tow vehicle shall be submitted to the Arkansas State Highway and Transportation Department;

(v) Vehicles shall be accompanied by a front escort vehicle with flashing amber lights, radio contact with the vehicle operator, and "wide load" signs;

(vi) (a) Vehicles may be moved in convoys of no more than three (3) vehicles with escorts at the front and rear of the convoy.

(b) Convoys shall pull off the highway at sufficient intervals to allow traffic to pass;

(vii) A permit may be issued for no more than two (2) dirt pans to be towed by one (1) tractor; and

(viii) Permit fees shall be set by the commission.

(D) (i) It shall not be necessary to obtain a permit, and it shall be lawful to move any motor home or camping trailer in excess of the maximum width prescribed under § 27-35-206 if the excess width is attributable to a noncargo-carrying appurtenance that extends no more than six inches (6'') beyond the body of the vehicle.

(ii) As used in this section, "appurtenance" means:

(a) Awnings and awning support hardware; and

(b) Any appendage that is intended to be an integral part of a motor home or camping trailer.

(b) (1) (A) Except as is otherwise provided for by law, no application shall include nor shall any permit be issued for more than a single continuous movement or operation by one (1) vehicle.

(B) An application may include a request for and a permit may be issued for two (2) or more consecutive movements or operations by a vehicle, all of which shall be executed or performed within six (6) consecutive days and which must be limited to two (2) contiguous counties within the state, which counties must be specified at the time of application.

(C) (i) An application may include a request for a permit for consecutive movements or operations of a vehicle with a cargo not exceeding ten feet eight inches (10' 8'') in width along one designated route, all of which movements or operations have origins from an adjacent state and which movements or operations shall be executed or performed within the period of valid vehicle registration.

(ii) A permit may be issued at a fee of one thousand dollars ($1,000) per year.

(iii) The permit shall be limited to one (1) county within the state where the one-way mileage into that county and within the state is no greater than fifteen (15) miles.

(2) (A) (i) Upon application and the payment of an annual fee of one hundred dollars ($100), the Director of State Highways and Transportation shall issue a special permit for the movement of a crane which exceeds the length as provided in § 27-35-208, and which is moved on pneumatic tires within a radius of thirty-five (35) miles of a point of origin of the movement, for a period of one (1) year from the date of the issuance of the permit.

(ii) Upon an application containing satisfactory proof that the vehicle is utilized solely for the following movements, the director may issue a special permit for a maximum load overhang beyond the front of a vehicle, which load exceeds the maximum provided in § 27-35-106, but not exceeding five feet (5'), for a vehicle equipped with pneumatic tires and utilized exclusively for the movements of cranes for a period of not more than one (1) year.

(B) (i) Upon application and the payment of an annual fee, the director shall issue a special permit for the movement of a vehicle of special design utilized exclusively for the drilling of water wells, or for the movement of auger equipment utilized exclusively for loading agricultural aircraft, which exceeds the length as provided in § 27-35-106 or § 27-35-208 and which is moved on pneumatic tires, for a period of one (1) year from the date of issuance of the permit.

(ii) (a) For annual movements within a radius of thirty-five (35) miles of a point of origin of the movements, the annual fee shall be one hundred dollars ($100).

(b) For annual movements exceeding the thirty-five-mile radius, the annual fee shall be three hundred dollars ($300).

(C) The permits authorized by this subsection (b) may contain limitations on the speed of operation and the routes of operation as the director may deem necessary for safety to the traveling public.

(3) The permits authorized by this subsection (b) for the overlength vehicle or vehicles shall not affect the other requirements of this section that special permits be obtained for vehicles exceeding other maximum size and weight limitations imposed by law.

(c) The application for any permit shall specifically describe:

(1) The vehicle and the load to be operated or moved;

(2) The origin and destination of the vehicle and load;

(3) The approximate dates within which the operation or movement is to be completed; and

(4) The particular highways for which a permit to operate is requested.

(d) Any agency authorized in this section to issue special permits is authorized:

(1) To issue or withhold the permit at its sole discretion, but its action in withholding a permit must be based upon the condition and state of repair of the highway involved, upon the ability of the highways to carry the overweight or oversized vehicle, or upon the danger to the traveling public from the standpoint of safety;

(2) To establish seasonal or other time limitations within which the vehicles described may be operated on the highways indicated;

(3) To otherwise limit or prescribe conditions of operation of the vehicles when necessary to assure against damage to the road foundation, surfaces, or structures; and

(4) To require a bond or other security as may be deemed necessary by the agency to compensate for any injury to any roadway or road structure arising out of the operation under the permit.

(e) (1) A charge of seventeen dollars ($17.00) shall be made for each special permit.

(2) In addition, for each ton or major fraction thereof to be hauled in excess of the lawful weight and load for that vehicle or combination of vehicles, charges shall be made as follows: Click here to view image.

(3) In addition to the fees prescribed in subdivisions (e)(1) and (2) of this section, a fee not to exceed five hundred dollars ($500) shall be charged for a vehicle, unladen or with load, whose gross weight is one hundred eighty thousand pounds (180,000 lbs.) or greater.

(f) (1) Each permit shall be carried in the vehicle to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting the permit.

(2) No person shall violate any of the terms or conditions of the special permit.

(g) It shall be the duty of the respective agencies authorized in this section:

(1) To issue the permits provided for in this section;

(2) To collect the fees therefor at the time of the issuance of the permits, except that any applicant may furnish a corporate surety bond guaranteeing the payment of fees for permits as may be issued during any period of time, in accordance with the rules and regulations promulgated by the issuing agency; and

(3) To transmit the fees to the Treasurer of State to be credited to the State Highway and Transportation Department Fund.

(h) No fee shall be charged to any federal, state, county, or municipal governmental agency for any permit issued under the provisions of this section when the vehicle involved is public property and the proposed movement is on official business.

(i) (1) The commission is hereby authorized to issue permits for the movement of any overweight mobile construction vehicle or equipment upon highways under the commission's jurisdiction provided that the vehicle or equipment is equipped with pneumatic tires and has been reduced in size and weight until further reduction is impractical.

(2) A charge of seventeen dollars ($17.00) shall be made for each special permit. In addition, for each ton or major fraction thereof to be hauled in excess of the lawful weight and load for that vehicle or equipment, charges shall be made as follows: Click here to view image.

(j) (1) The commission may issue special permits authorizing the transport of round bales of hay on controlled highways under its jurisdiction provided that the load does not exceed ten feet (10') in width.

(2) The special permits shall be issued without a fee or other charge and shall expire three (3) days after the date of issuance.

(k) (1) The commission is authorized to issue special permits at a charge of one hundred dollars ($100) for a one-year permit for the movement of cross ties from their first point of processing to the point at which they shall undergo creosote processing by five-axle vehicles registered and licensed pursuant to § 27-14-601(a)(3)(G)(ii) where the loaded weight on any tandem axle on such vehicles is greater than the allowable tandem axle limit of thirty-four thousand pounds (34,000 lbs.) provided that the one-way mileage for such trip is no greater than one hundred (100) miles, that no tandem axle weight exceeds thirty-six thousand five hundred pounds (36,500 lbs.), and that no portion of such trip is on any part of the federal interstate highways.

(2) The commission shall issue no more than five (5) special permits to the same person during the same calendar year.

(l) (1) The commission is hereby authorized to issue special permits in conformance with the provisions of this section for the movement of sealed containerized cargo units upon highways under the commission's jurisdiction subject to the restrictions and conditions deemed appropriate by the commission as contained within this section and the following additional restrictions:

(A) Such containerized cargo units must be part of international trade and be moved on the highways due to importation from or exportation to another country;

(B) A copy of the international bill of lading signed by a customs official or an international bill of lading with equipment interchange and inspection report must be submitted to the commission before a permit may be issued;

(C) The operators of such units shall at all times have in their possession a copy of the documents as described in subdivision (l)(1)(B) of this section;

(D) All vehicles operating under a sealed containerized cargo unit permit shall have a minimum of five (5) full-time load-bearing axles and shall not exceed twenty thousand pounds (20,000 lbs.) per axle or total gross vehicle weight of ninety thousand pounds (90,000 lbs.);

(E) All vehicles operating under a sealed containerized cargo unit permit must not exceed the legal width, length, or height restrictions as set out in this subchapter; and

(F) The payment of the charges for each special permit as ascertained in the manner set out in subsection (e) of this section.

(2) A special permit may be issued under this subsection only for a single continuous movement or operation to be executed or performed within six (6) consecutive days of the issuance of the permit by one (1) vehicle within one (1) county or across one (1) county line of this state.

(m) (1) The State Highway Commission is authorized to issue special permits to towing businesses for the operation of wreckers or towing vehicles used as emergency vehicles under § 27-36-305(b) when the operation and movement of the vehicle or combination of vehicles exceed the maximum size and weight limitations imposed by law as provided under this subsection.

(2) Notwithstanding any other provision of law to the contrary and upon application and payment of a permit fee not to exceed five hundred dollars ($500), the commission, through the Director of State Highways and Transportation, may issue a special permit valid for one (1) single trip or for a one-year-period that authorizes a towing business licensed under § 27-50-1203 to move at any time of day or night a vehicle that is disabled or wrecked when that movement:

(A) Results in an oversized, overweight, or both oversized and overweight combination of vehicles; and

(B) Is the initial movement of disabled or wrecked vehicles or combination of vehicles from highways, roads, streets, or highway right-of-ways to:

(i) The nearest point of storage or repair used by the towing or wrecker company;

(ii) The nearest point of storage or repair used by the owner or operator of the vehicle; or

(iii) The nearest authorized repair center for the vehicle.



§ 27-35-211 - Disposition of fees and penalties.

All fees and penalties collected under the provisions of §§ 27-35-202 and 27-35-210 shall be remitted by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration on a form provided by that office for deposit into the State Highway and Transportation Department Fund, there to be used for the operation and maintenance of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.



§ 27-35-213 - Persons permitted to stop and direct traffic.

(a) In addition to the requirements on persons and payloads issued overweight or oversize permits to move on Arkansas highways under § 27-35-210, a person issued an overweight or oversize permit under this subchapter shall be authorized to temporarily stop or halt traffic and safely direct, control, and regulate traffic around the overweight or oversize payload while maneuvering his or her overweight or oversize payloads on or off the public streets or highways.

(b) Provided, however, that no overweight or oversize permitted payload shall ever halt or stop traffic on a public street or highway while maneuvering on or off the street or highway for more than three (3) minutes or stop or halt traffic within five hundred feet (500') from the crest of a hill.






Subchapter 3 - -- Manufactured Homes and Houses

§ 27-35-301 - Definitions.

As used in this subchapter:

(1) "Department" means the Arkansas State Highway and Transportation Department;

(2) "Insurance" means a policy of liability insurance, the limits of which are one hundred thousand dollars ($100,000) for the first bodily injury or death, three hundred thousand dollars ($300,000) for bodily injury or death for each accident, and one hundred thousand dollars ($100,000) for property damage resulting from the accident;

(3) "Manufactured home unit" means a structure constructed for use as a dwelling, office, or classroom which is more than eight feet (8') in width or sixty feet (60') in length and is capable of being moved upon the highways when combined with a pulling vehicle;

(4) "Overlength" means any manufactured home unit in excess of sixty feet (60') in length;

(5) "Overwidth" means any manufactured home unit in excess of eight feet (8') in width;

(6) "Special permit" means a written permission to move manufactured home units interstate and intrastate on the highways of this state;

(7) "Structures" means a building, either portable or permanent, other than a manufactured home unit, which cannot be disassembled or reduced in size without substantial damage to the structure; and:

(A) Where any person lives or carries on a business or other calling;

(B) Where people assemble for purposes of business, government, education, religion, entertainment, or public transportation; or

(C) Which is customarily used for overnight accommodation of persons, whether or not a person is actually present. Each unit of a structure divided into separately occupied units is itself a structure;

(8) "Traveled way" means the portion of the roadway for the movement of vehicles, exclusive of shoulders and auxiliary lanes; and

(9) "Width" means the largest overall width of a manufactured home in the traveling mode, including bay windows, roof projections, overhangs, or eaves under which there is no interior space.



§ 27-35-302 - Limitations on movement.

Manufactured home units eight feet (8') or less in width and sixty feet (60') or less in length may be moved on the highways of this state without the procurement of the special permit under this subchapter.



§ 27-35-303 - Rules and regulations.

The Arkansas State Highway and Transportation Department shall promulgate rules and regulations covering the application for, and issuance of, special permits for the safe movement of manufactured home units in accordance with the provisions of this subchapter.



§ 27-35-304 - Special permit to move -- Fee.

(a) (1) Manufactured home units may be lawfully moved interstate and intrastate on the highways, roads, and streets of this state by procuring a special permit issued by the Arkansas State Highway and Transportation Department.

(2) A permit shall be required for each single continuous movement of each manufactured home unit.

(3) Manufactured home units in excess of sixteen feet six inches (16' 6'') in width may be moved upon the public highways of this state by obtaining an emergency permit approved by the department. Factors to be considered in approval of such emergency permit shall include, but not be limited to:

(A) Maximum overall width;

(B) Distance to travel;

(C) Condition of the highway; and

(D) The volume and type of traffic.

(4) No special permit shall be issued for any manufactured home unit exceeding eighteen feet (18') in width.

(b) (1) The rules and regulations of the State Highway Commission, with respect to the movement of manufactured homes upon the highways of this state shall be equally applicable to the movement of manufactured homes upon city streets and county roads in this state.

(2) No municipality or county shall require local permits, bonds, fees, or licenses for the interstate or intrastate movement of manufactured homes permitted by the department.

(c) (1) Special permits required under this subchapter may be obtained from any department weigh station or from the central offices of the department, and the department shall charge a fee of seventeen dollars ($17.00) for the permit, provided that the manufactured home unit to be moved does not exceed sixteen feet six inches (16' 6'') in width.

(2) The department shall charge a fee of no more than one hundred fifty dollars ($150) if the manufactured home to be moved is greater than sixteen feet six inches (16' 6'') in width but does not exceed eighteen feet (18') in width.



§ 27-35-305 - Issuance of permits.

(a) Special permits shall be issued to any licensed carrier, dealer, or manufacturer who files with the Arkansas State Highway and Transportation Department evidence of acceptable insurance coverage.

(b) (1) Persons moving their personal manufactured home units not over twelve feet (12') wide, exclusive of clearance lights, registered to such persons, and not for the purpose of sale, with a truck of not less than one-ton factory rated capacity, equipped with such devices and safety equipment and in compliance with safety regulations as required by the Interstate Commerce Commission as the pulling vehicle, when the driver of a pulling vehicle is experienced in such driving, shall be entitled to a special permit upon a showing of evidence that they have insurance acceptable to the department for, and title to, the manufactured home unit.

(2) The person applying for the permit will be allowed to move his or her manufactured home unit to the first point where a permit may be secured.



§ 27-35-306 - Times and places for moving oversized manufactured homes.

(a) Overwidth or overlength manufactured home units shall be moved on those highways, roads, and streets and at times and under conditions as may be designated by the Arkansas State Highway and Transportation Department.

(b) The department shall not issue any permits for the movement of a manufactured home unit over any highway, road, or street, which movement, in the opinion of the department, would endanger the traveling public or would potentially damage any structures or signs on or adjacent to any highway, road, or street.

(c) To the extent that the application of this section to highways which are a part of the national system of interstate and defense highways, as referred to in 23 U.S.C. § 103(d) [repealed], would cause the State of Arkansas to be deprived of any federal funds for highway purposes, then this subchapter, to such extent, shall not be applicable to highways which are a part of the national system of interstate and defense highways.

(d) The designated routes, times, and speeds for the movement shall be clearly shown in the permit.

(e) The acceptance of a permit by an applicant will be considered a clear commitment for compliance with all of the provisions of this subchapter and for compliance with the safety regulations prescribed by the department for such movement.

(f) (1) Overwidth or overlength manufactured home units ten feet (10') or less in width shall not be moved on Sundays or such legal holidays as shall be specified by the department. Additionally, such units shall not be moved on Saturday afternoons, if it is determined by the department that such a movement would endanger the safety of the traveling public due to anticipated traffic volumes being greater than normal on the particular highway or section of highway on which the movement is sought to be made, where traffic volumes are anticipated to be greater than normal due to a special event, including, but not limited to, college or university athletic events, or regional or state fairs scheduled for that particular Saturday.

(2) Overwidth or overlength manufactured home units ten feet (10') or more in width shall not be moved on Sundays or such legal holidays as shall be specified by the department. Additionally, such units shall not be moved on Saturdays, if it is determined by the department that such a movement would endanger the safety of the traveling public due to anticipated traffic volumes being greater than normal on the particular highway or section of highway on which the movement is sought to be made, where traffic volumes are anticipated to be greater than normal due to a special event, including, but not limited to, college or university athletic events, or regional or state fairs scheduled for that particular Saturday.

(g) (1) On any controlled-access, divided highway with four (4) or more lanes, any manufactured home in excess of fourteen feet six inches (14' 6'') in width shall be accompanied by one (1) escort vehicle. The escort vehicle shall travel behind the manufactured home.

(2) (A) On all other highways, the movement of manufactured homes in excess of twelve feet (12') in width through fourteen feet six inches (14' 6'') in width shall be accompanied by one (1) escort vehicle. The escort vehicle shall travel in front of the manufactured home.

(B) The movement of manufactured homes in excess of fourteen feet six inches (14' 6'') in width shall be accompanied by two (2) escort vehicles. One (1) escort vehicle shall travel in front of the manufactured home, and one (1) escort vehicle shall travel behind the manufactured home.



§ 27-35-307 - Payment of fees on monthly basis.

(a) Persons posting a surety bond with the Arkansas State Highway and Transportation Department in the amount of one thousand dollars ($1,000), payable on default to the State of Arkansas, shall be allowed to pay the fees accruing for permits on a monthly basis.

(b) Should the person fail to pay any sum owing to the department within thirty (30) days after due, the department may execute on the bond.



§ 27-35-308 - Disposition of fees.

All fees collected under the provisions of this subchapter shall forthwith be deposited into the State Treasury as special revenues. The net amount shall be credited to the State Highway and Transportation Department Fund, there to be used for the operation and maintenance of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.



§ 27-35-309 - Transportation of houses and other structures.

(a) Qualified house or structural movers in this state who have met the financial responsibility requirements of the laws of this state and regulations of the Arkansas State Highway and Transportation Department shall be authorized to move upon the public highways of this state houses and other structures up to and including twenty-eight feet, six inches (28'6'') in width, exclusive of roof overhang, upon obtaining a permit as required by law.

(b) (1) If determined to be in the best interest of the state and where special circumstances are shown to exist, houses and other structures having a width in excess of twenty-eight feet, six inches (28'6''), excluding roof overhang, may be moved upon the public highways of this state by obtaining a permit approved by the Director of State Highways and Transportation.

(2) Factors to be considered in approval of the special permit shall include:

(A) Maximum overall width;

(B) Distance to travel;

(C) Condition of the highway; and

(D) The volume or type of traffic.

(c) (1) The State Highway Commission may issue such special regulations for the movement of houses and other structures on the highways as the commission deems necessary for the protection of the public safety.

(2) (A) The rules and regulations of the commission, with respect to the movement of overwidth, overheight, or overlength loads upon the highways of this state shall be equally applicable to the movement of houses and other structures upon city streets and county roads of this state.

(B) Municipalities and counties, respectively, may make and enforce other rules and regulations regarding the movement of houses and other structures on city streets and on county roads as they deem appropriate.

(d) The provisions of this section are supplemental to the existing laws of this state pertaining to the moving of houses and other structures upon the public highways of this state and shall repeal only laws, or parts of laws, specifically in conflict with this section.



§ 27-35-310 - Persons permitted to stop and direct traffic.

(a) In addition to the requirements on persons and payloads issued permits to move manufactured homes and houses on Arkansas highways under §§ 27-35-304 and 27-35-309, a person issued a permit to move manufactured homes or houses under this subchapter shall be authorized to temporarily stop or halt traffic and to safely direct, control, and regulate traffic around the manufactured home or house while maneuvering his or her payloads on or off the public streets, highways, or bridges.

(b) Provided, however, that no person moving a permitted manufactured home or house shall ever halt or stop traffic on a public street or highway while maneuvering a manufactured home or house on or off the street or highway for more than three (3) minutes or stop or halt traffic within five hundred feet (500') from the crest of a hill.









Chapter 36 - Lighting Regulations

Subchapter 1 - -- General Provisions

§ 27-36-101 - Violations.

It is a misdemeanor for any person to drive or move, or for the owner to cause or knowingly permit to be driven or moved, on any highway any vehicle or combination of vehicles, which is in such unsafe condition as to endanger any person or which does not contain those parts, or which is not at all times equipped with lamps in proper condition and adjustment as required in this chapter, or which is equipped in any manner in violation of this chapter, or for any person to do any act forbidden or fail to perform any act required under this chapter.



§ 27-36-102 - Exemptions from provisions.

The provisions of this chapter with respect to lamps on vehicles shall not apply to implements of husbandry, road machinery, road rollers, or farm tractors except as made applicable by this chapter.






Subchapter 2 - -- Lighting Requirements Generally

§ 27-36-201 - Regulation of lighting devices.

(a) (1) The State Highway Commission is authorized to approve or disapprove lighting devices and to issue and enforce regulations establishing standards and specifications for the approval of lighting devices, and their installation, adjustment, and aiming, and adjustment when in use on motor vehicles.

(2) Such regulations shall correlate with and, so far as practicable, conform to the then-current standards and specifications of the Society of Automotive Engineers applicable to such equipment.

(b) The commission is required to approve or disapprove any lighting device, of a type on which approval is specifically required in this subchapter, within a reasonable time after such device has been submitted.

(c) The commission is authorized to set up the procedure which shall be followed when any device is submitted for approval.

(d) The commission, upon approving any lamp or device, shall issue to the applicant a certificate of approval, together with any instructions determined by the commission.

(e) The commission shall publish lists of all lamps and devices by name and type which have been approved by the commission.



§ 27-36-202 - Revocation of certificate of approval on lighting devices.

(a) (1) When the State Highway Commission has reason to believe that an approved device as being sold commercially does not comply with the requirements of this subchapter, it may, after giving thirty (30) days' previous notice to the person holding the certificate of approval for such device in this state, conduct a hearing upon the question of compliance of the approved device.

(2) (A) After the hearing, the commission shall determine whether the approved device meets the requirements of this subchapter.

(B) If the device does not meet the requirements of this subchapter, the commission shall give notice to the person holding the certificate of approval for the device in this state.

(b) (1) (A) If, at the expiration of ninety (90) days after such notice, the person holding the certificate of approval for such device has failed to satisfy the commission that the approved device, as thereafter to be sold, meets the requirements of this subchapter, then the commission shall suspend or revoke the approval issued until or unless the device is resubmitted to and retested by an authorized testing agency and is found to meet the requirements of this subchapter.

(B) The commission may require that all such devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of this subchapter.

(2) (A) At the time of the retest, the commission may purchase in the open market and submit to the testing agency one (1) or more sets of the approved devices.

(B) If the device upon the retest fails to meet the requirements of this subchapter, then the commission may refuse to renew the certificate of approval of the device.



§ 27-36-203 - Sale or use of lamps and other devices.

(a) (1) On and after July 1, 1955, no person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, or semitrailer, or use upon any such vehicle, any headlamp, auxiliary, or fog lamp, rear lamp, signal lamp, or reflector, which reflector is required under this subchapter, or parts of any of these items which tend to change the original design or performance, unless of a type which has been submitted to the State Highway Commission and approved by the commission.

(2) This subsection (a) shall not apply to equipment in actual use when this section is adopted or replacement parts therefor.

(b) No person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, or semitrailer any lamp or device mentioned in this section which has been approved by the commission unless the lamp or device bears thereon the trademark or name under which it is approved so as to be legible when installed.

(c) No person shall use upon any motor vehicle, trailer, or semitrailer any lamps mentioned in this section unless the lamps are mounted, adjusted, and aimed in accordance with instructions of the commission.



§ 27-36-204 - When lighted lamps required.

(a) (1) Every vehicle, except motorcycles and motor-driven cycles, upon a highway within this state at any time from one-half (1/2) hour after sunset to one-half (1/2) hour before sunrise and at any other time when there is not sufficient light to render clearly discernible persons and vehicles on the highway at a distance of five hundred feet (500') ahead shall display lighted lamps and illuminating devices as respectively required for different classes of vehicles, subject to exceptions with respect to parked vehicles as stated.

(2) (A) Every vehicle, except motorcycles and motor-driven cycles, upon a street or highway within this state shall display lighted lamps and illuminating devices, as respectively required for different classes of vehicles, during any period in which the vehicle's windshield wipers are being used for clearing or cleaning rain, snow, or other precipitation from the windshield because of inclement weather.

(B) (i) No vehicle or the operator of the vehicle shall be stopped, inspected, or detained solely for violations of the requirements of subdivision (a)(2)(A) of this section.

(ii) When any vehicle operator is stopped by a law enforcement officer and the law enforcement officer notes that the provisions of subdivision (a)(2)(A) of this section have not been violated, any fine levied against the vehicle operator as a result of being stopped shall be reduced by five dollars ($5.00) as an incentive to comply with the provisions of subdivision (a)(2)(A) of this section.

(C) Any person who violates the provisions of subdivision (a)(2)(A) of this section shall be subject to a fine not to exceed twenty-five dollars ($25.00), and, if a person is convicted, pleads guilty, pleads nolo contendere, or forfeits bond for a violation hereof, no court costs or other costs or fees shall be assessed.

(b) Every motorcycle and every motor-driven cycle upon a street or highway within this state at any time shall display lighted lamps and illuminating devices as respectively required for different classes of vehicles, subject to exceptions with respect to parked vehicles as stated. During the period between sunrise and ending at sunset, the headlamp displayed by a motorcycle or motor-driven cycle may use either a continuous beam or a pulsating beam.

(c) Whenever a requirement is declared as to distance from which certain lamps and devices shall render objects visible or within which the lamps or devices shall be visible, the provisions shall apply during the times stated in subsection (a) of this section in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions, unless a different time or condition is expressly stated.

(d) Whenever a requirement is declared as to the mounted height of lamps or devices, it shall mean from the center of the lamp or device to the level ground upon which the vehicle stands when the vehicle is without a load.



§ 27-36-205 - Use of parking lights.

(a) No motor vehicle shall be operated on the public streets, highways, or roads of this state while the parking lights or lamps of such motor vehicle are on unless the headlamps are also on.

(b) This section shall not apply to a motor vehicle which is parked.



§ 27-36-206 - Lamps on parked vehicles.

(a) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended during the times mentioned in § 27-36-204, the vehicle shall be equipped with one (1) or more lamps which shall exhibit a white or amber light on the roadway side visible from a distance of five hundred feet (500') to the front of the vehicle and a red light visible a distance of five hundred feet (500') to the rear.

(b) Local authorities may provide by ordinance or resolution that no lights need be displayed upon any such vehicle when stopped or parked in accordance with local parking regulations upon a highway where there is sufficient light to reveal any person or object within a distance of five hundred feet (500') upon the highway.

(c) Any lighted headlamps upon a parked vehicle shall be depressed or dimmed.



§ 27-36-207 - Number of driving lamps required or permitted.

(a) At all times specified in § 27-36-204, at least two (2) lighted lamps shall be displayed, one (1) on each side at the front of every motor vehicle, except when the vehicle is parked subject to the regulations governing lights on parked vehicles.

(b) Whenever a motor vehicle equipped with headlamps as required in this subchapter is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of an intensity greater than three hundred (300) candlepower, not more than a total of four (4) of any such lamps on the front of a vehicle shall be lighted at any one time when on a highway.



§ 27-36-208 - Special restrictions on lamps.

(a) Any lighted lamp or illuminating device upon a motor vehicle, other than headlamps, spot lamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps, and school bus warning lamps, which projects a beam of light of an intensity greater than three hundred (300) candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet (75') from the vehicle.

(b) (1) No person shall drive or move any vehicle or equipment upon any highway with any lamp or device thereon displaying a red, blue, or green light visible from directly in front of the center thereof.

(2) This subsection shall not apply to any vehicle upon which a red light visible from the front is expressly authorized or required by this subchapter.

(c) Flashing lights are prohibited except on an authorized emergency vehicle, school bus, or on any vehicle as a means of indicating a right or left turn, or the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking, or passing.



§ 27-36-209 - Head lamps.

(a) (1) Every motor vehicle other than a motorcycle or motor-driven cycle shall be equipped with at least two (2) headlamps, with at least one (1) on each side of the front of the motor vehicle.

(2) The headlamps shall comply with the requirements and limitations set forth in this subchapter.

(b) Every motorcycle and every motor-driven cycle shall be equipped with at least one (1) and not more than (2) headlamps, which shall comply with the requirements and limitations of this subchapter.

(c) Every headlamp upon every motor vehicle, including every motorcycle and motor-driven cycle, shall be located at a height measured from the center of the headlamp of not more than fifty-four inches (54'') nor less than twenty-four inches (24''), to be measured as set forth in § 27-36-204.

(d) A covering, coating, or any type of alteration that reduces the illumination intensity of a headlamp must be removed from the headlamp during any time that the use of headlamps is required.



§ 27-36-210 - Multiple-beam road lighting equipment.

(a) Except as otherwise provided, the headlamps or the auxiliary driving lamp or the auxiliary passing lamp, or combination thereof, on motor vehicles, other than motorcycles or motor-driven cycles, shall be so arranged that the driver may select at will between distributions of light projected to different elevations.

(b) The lamps may, in addition, be so arranged that the selection can be made automatically, subject to the following limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least three hundred fifty feet (350') ahead for all conditions of loading;

(2) There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred feet (100') ahead; and

(3) On a straight level road under any condition of loading, none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(c) (1) Every new motor vehicle, other than a motorcycle or motor-driven cycle, registered in this state after July 1, 1955, which has multiple-beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use and shall not otherwise be lighted.

(2) The indicator shall be so designed and located that, when lighted, it will be readily visible without glare to the driver of the vehicle so equipped.



§ 27-36-211 - Use of multiple-beam road lighting equipment.

Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in § 27-36-204, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(1) (A) Whenever a driver of a vehicle approaches an oncoming vehicle within five hundred feet (500'), the driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver.

(B) The lowermost distribution of light, or composite beam, specified in § 27-36-210(b)(2) shall be deemed to avoid glare at all times, regardless of road contour and loading; and

(2) Whenever the driver of a vehicle follows another vehicle within two hundred feet (200') to the rear, except when engaged in the act of overtaking and passing, the driver shall use a distribution of light permissible under this subchapter other than the uppermost distribution of light specified in § 27-36-210(b)(1).



§ 27-36-212 - Single-beam road lighting equipment.

Headlamps arranged to provide a single distribution of light not supplemented by auxiliary driving lamps shall be permitted on motor vehicles manufactured and sold prior to one (1) year after March 23, 1938, in lieu of multiple-beam road lighting equipment specified in § 27-36-210 if the single distribution of light complies with the following requirements and limitations:

(1) The headlamps shall be so aimed that when the vehicle is not loaded none of the high intensity portion of the light shall, at a distance of twenty-five feet (25') ahead, project higher than a level of five inches (5'') below the level of the center of the lamp from which it comes and in no case higher than forty-two inches (42'') above the level on which the vehicle stands at a distance of seventy-five feet (75') ahead; and

(2) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred feet (200').



§ 27-36-214 - Spot lamps, fog lamps, and auxiliary passing and driving lamps.

(a) Spot Lamps. (1) Any motor vehicle may be equipped with not more than two (2) spot lamps.

(2) Every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet (100') ahead of the vehicle.

(b) Fog Lamps. (1) Any motor vehicle may be equipped with not more than two (2) fog lamps mounted on the front at a height not less than twelve inches (12'') nor more than thirty inches (30'') above the level surface upon which the vehicle stands.

(2) The fog lamps shall be so aimed that when the vehicle is not loaded, none of the high-intensity portion of the light to the left of the center of the vehicle shall, at a distance of twenty-five feet (25') ahead, project higher than a level of four inches (4'') below the level of the center of the lamp from which it comes.

(3) Lighted fog lamps meeting these requirements may be used with lower headlamp beams as specified in § 27-36-210(b)(2).

(c) Auxiliary Passing Lamps. (1) Any motor vehicle may be equipped with not more than two (2) auxiliary passing lamps mounted on the front at a height not less than twenty-four inches (24'') nor more than forty-two inches (42'') above the level surface upon which the vehicle stands.

(2) The provisions of § 27-36-210 shall apply to any combination of headlamps and auxiliary passing lamps.

(d) Auxiliary Driving Lamps. (1) Any motor vehicle may be equipped with not more than two (2) auxiliary driving lamps mounted on the front at a height not less than sixteen inches (16'') nor more than forty-two inches (42'') above the level surface upon which the vehicle stands.

(2) The provisions of § 27-36-210 shall apply to any combination of headlamps and auxiliary driving lamps.

(e) Ornamental Light-emitting Diodes White Lights. No motor vehicle may be equipped with more than two (2) ornamental light-emitting diodes white lights mounted on the front of the vehicle.



§ 27-36-215 - Tail lamps and reflectors.

(a) (1) Every motor vehicle, trailer, semitrailer, and pole trailer, and any other vehicle which is being drawn at the end of a train of vehicles, shall be equipped with at least one (1) tail lamp mounted on the rear, which, when lighted as required, shall emit a red light plainly visible from a distance of five hundred feet (500') to the rear.

(2) In the case of a train of vehicles, only the tail lamp on the rearmost vehicle need actually be seen from the distance specified.

(3) Every mentioned vehicle, other than a truck tractor, registered in this state and manufactured or assembled after June 11, 1959, shall be equipped with at least two (2) tail lamps mounted on the rear, on the same level and as widely spaced laterally as practicable, which, when lighted as required, shall comply with the provisions of this section.

(b) Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two inches (72'') nor less than twenty inches (20'').

(c) (1) (A) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible for a distance of fifty feet (50') to the rear.

(B) It shall be a violation of this subsection (c) for any other color of light to be displayed around the registration plate or for white light to be excesssively used so as to render the registration plate illegible from a distance of less than fifty feet (50').

(2) Any tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the headlamps or auxiliary driving lamps are lighted.

(d) (1) Every new motor vehicle sold and operated upon a highway, other than a truck tractor, shall carry on the rear, either as a part of the tail lamps or separately, two (2) red reflectors.

(2) Every motorcycle and every motor-driven cycle shall carry at least one (1) reflector, meeting the requirements of this section.

(3) Vehicles of the type mentioned in § 27-36-219 shall be equipped with reflectors as required in those sections applicable thereto.

(e) (1) Every reflector shall be mounted on the vehicle at a height not less than twenty inches (20'') nor more than sixty inches (60''), measured as set forth in § 27-36-204 and shall be of such size and characteristics and so mounted as to be visible at night from all distances within three hundred fifty feet (350') to one hundred feet (100') from the vehicle when directly in front of lawful upper beams of headlamps.

(2) Visibility from a greater distance will be required of reflectors on certain types of vehicles.



§ 27-36-216 - Signal lamps and signal devices.

(a) (1) Any motor vehicle may be equipped, and when required under this subchapter shall be equipped, with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than one hundred feet (100') to the rear in normal sunlight.

(2) They shall be actuated upon application of the service or foot brake, which may, but need not, be incorporated with one (1) or more other rear lamps.

(b) (1) Any motor vehicle may be equipped, and when required under this subchapter shall be equipped, with lamps showing to the front and rear for the purpose of indicating an intention to turn either to the right or left.

(2) The lamps showing to the front shall be located on the same level and as widely spaced laterally as practicable and when in use shall display a white or amber light, or any shade of color between white and amber, visible from a distance of not less one hundred feet (100') to the front in normal sunlight.

(3) The lamps showing to the rear shall be located at the same level and as widely spaced laterally as practicable and when in use shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than one hundred feet (100') to the rear in normal sunlight.

(4) When actuated, these lamps shall indicate the intended direction of turning by flashing the lights showing to the front and rear on the side toward which the turn is made.

(c) (1) Any motor vehicle, or combination of vehicles, eighty inches (80'') or more in overall width and manufactured or assembled after July 1, 1959, shall be equipped with lamps showing to the front and rear for the purpose of indicating an intention to turn either to the right or the left.

(2) The lamps showing to the front shall be located on the same level and as widely spaced laterally as practicable and when in use shall display a white or amber light, or any shade of color between white and amber, visible from a distance of not less than five hundred feet (500') to the front in normal sunlight; and

(3) The lamps showing to the rear shall be located at the same level and as widely spaced laterally as practicable and when in use shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than five hundred feet (500') to the rear in normal sunlight;

(4) When actuated, these lamps shall indicate the intended direction of turning by flashing the lights showing to the front and rear on the side toward which the turn is made.

(d) (1) (A) No person shall operate on the highways any motor vehicle registered in this state and manufactured or assembled after July 1, 1959, unless it is equipped with at least two (2) stop lamps meeting the requirements of this section.

(B) All motorcycles, motor-driven cycles, and truck tractors of whatever date manufactured or assembled and all motor vehicles registered in this state and manufactured or assembled prior to July 1, 1959, operated upon the highways shall be equipped with at least one (1) stop lamp meeting the requirements of this section.

(2) (A) No person shall operate on the highways any motor vehicle, trailer, or semitrailer registered in this state and manufactured or assembled after July 1, 1959, unless it is equipped with electrical turn signals meeting the requirements of this section.

(B) No person shall operate on the highways any motorcycle, motor-driven cycle, or motorized bicycle that was manufactured or assembled after July 27, 2011, unless it is equipped with electrical turn signals that meet the requirements of this section.

(e) No stop lamp or signal lamp shall project a glaring light.



§ 27-36-217 - Additional lighting equipment generally.

(a) Any motor vehicle may be equipped with not more than two (2) side cowl or fender lamps which shall emit an amber or white light without glare.

(b) Any motor vehicle may be equipped with not more than one (1) running-board courtesy lamp on each side which shall emit a white or amber light without glare.

(c) (1) Any motor vehicle may be equipped with not more than two (2) backup lamps, either separately or in combination with other lamps.

(2) Any backup lamp shall not be lighted when the motor vehicle is in forward motion.

(d) (1) (A) Any vehicle may be equipped with lamps which may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking, or passing.

(B) When so equipped, such warning lamps may be displayed in addition to any other warning signals required by this subchapter.

(2) The lamps used to display such warning to the front shall be mounted at the same level, and as widely spaced laterally as practicable, and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber.

(3) The lamps used to display such warning to the rear shall be mounted at the same level, and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red.

(4) These warning lights shall be visible from a distance of not less than five hundred feet (500') under normal atmospheric conditions at night.

(e) (1) Any commercial vehicle eighty inches (80'') or more in overall width may be equipped with not more than three (3) identification lamps showing to the front, which shall emit an amber light without glare, and not more than three (3) identification lamps showing to the rear, which shall emit a red light without glare.

(2) Such lamps shall be placed in a row and may be mounted either horizontally or vertically.



§ 27-36-218 - Additional lamps and reflectors on buses, trucks, tractors, and trailers.

(a) In addition to other equipment required by this subchapter, the following vehicles shall be equipped as stated in this section:

(1) On every bus or truck, whatever its size, there shall be the following:

(A) On the rear, two (2) reflectors, one (1) at each side; and

(B) One (1) stop light.

(2) On every bus or truck eighty inches (80'') or more in overall width, in addition to the requirements in subdivision (a)(1):

(A) On the front, two (2) clearance lamps, one (1) at each side;

(B) On the rear, two (2) clearance lamps, one (1) at each side;

(C) On each side, two (2) side marker lamps, one (1) at or near the front and one (1) at or near the rear; and

(D) On each side, two (2) reflectors, one (1) at or near the front and one (1) at or near the rear.

(3) On every truck tractor:

(A) On the front, two (2) clearance lamps, one (1) at each side; and

(B) On the rear, one (1) stop light.

(4) On every trailer or semitrailer having a gross weight in excess of three thousand pounds (3,000 lbs):

(A) On the front, two (2) clearance lamps, one (1) at each side;

(B) On each side, two (2) side marker lamps, one (1) at or near the front and one (1) at or near the rear;

(C) On each side, two (2) reflectors, one (1) at or near the front and one (1) at or near the rear; and

(D) On the rear, two (2) clearance lamps, one (1) at each side; also two (2) reflectors, one (1) at each side, and one (1) stop light.

(5) On every pole trailer in excess of three thousand pounds (3,000 lbs.) gross weight:

(A) On each side, one (1) side marker lamp and one (1) clearance lamp, which may be in combination, to show to the front, side, and rear; and

(B) On the rear of the pole trailer or load, two (2) reflectors, one (1) at each side.

(6) On every trailer, semitrailer, or pole trailer weighing three thousand pounds (3,000 lbs.) gross or less:

(A) On the rear, two (2) reflectors, one (1) on each side; and

(B) If any trailer or semitrailer is so loaded or is of dimensions as to obscure the stop light on the towing vehicle, then the vehicle shall also be equipped with one (1) stop light.

(b) The clearance lamps, side marker lamps, backup lamps, and reflectors required in subsection (a) of this section shall display or reflect the following colors:

(1) Front clearance lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color;

(2) Rear clearance lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color; and

(3) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except:

(A) The stop light or other signal device, which may be red, amber, or yellow; and

(B) The light illuminating the license plate shall be white and the light emitted by a backup lamp shall be white or amber.

(c) Reflectors, clearance, and side marker lamps, when required by subsection (a) of this section, shall be mounted as follows:

(1) (A) (i) Reflectors, when required by subsection (a) of this section, shall be mounted at a height not less than twenty-four inches (24'') and not higher than sixty inches (60'') above the ground on which the vehicle stands.

(ii) If the highest part of the permanent structure of the vehicle is less than twenty-four inches (24''), the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

(B) The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

(C) Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but this reflector shall meet all the other reflector requirements of this subchapter.

(2) (A) Clearance lamps shall be mounted on the permanent structure of the vehicle in such a manner as to indicate its extreme width and as near the top thereof as practicable.

(B) Clearance lamps and side marker lamps may be mounted in combination, provided illumination is given as required in this section with reference to both.

(d) Visibility requirements for reflectors, clearance lamps, and side marker lamps when required under subsection (a) of this section shall be as follows:

(1) (A) Every reflector upon any vehicle referred to in subsection (a) of this section shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within six hundred feet (600') to one hundred feet (100') from the vehicle when directly in front of lawful upper beams of head lamps.

(B) Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear;

(2) Front and rear clearance lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required, at a distance of five hundred feet (500') from the front and rear, respectively, of the vehicle; and

(3) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required, at a distance of five hundred feet (500') from the side of the vehicle on which mounted.

(e) (1) Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp, except tail lamps, need not be lighted when that lamp by reason of its location on a vehicle of the combination would be obscured by another vehicle of the combination.

(2) This subsection shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.



§ 27-36-219 - Lamps on farm tractors and equipment.

(a) (1) Every farm tractor and every self-propelled farm equipment unit or implement of husbandry not equipped with an electric lighting system shall, at all times mentioned in § 27-36-204, be equipped with at least one (1) lamp displaying a white light visible when lighted from a distance of not less than five hundred feet (500') to the front of that vehicle.

(2) They shall also be equipped with at least one (1) lamp displaying a red light visible when lighted from a distance of not less than five hundred feet (500') to the rear of the vehicle.

(b) Every self-propelled unit of farm equipment not equipped with an electric lighting system shall, at all times mentioned in § 27-36-204, in addition to the lamps required in subsection (a) of this section, be equipped with two (2) red reflectors visible from all distances within six hundred feet (600') to one hundred feet (100') to the rear when directly in front of lawful upper beams of head lamps.

(c) Every combination of farm tractor and towed unit of farm equipment or implement of husbandry not equipped with an electric lighting system shall, at all times mentioned in § 27-36-204, be equipped with the following lamps:

(1) At least one (1) lamp mounted to indicate, as nearly as practicable, the extreme left projection of the combination and displaying a white light visible when lighted from a distance of not less than five hundred feet (500') to the front of the combination; and

(2) Two (2) lamps each displaying a red light visible when lighted from a distance of not less than five hundred feet (500') to the rear of the combination or, as an alternative, at least one (1) lamp displaying a red light visible when lighted from a distance of not less than five hundred feet (500') to the rear and two (2) red reflectors visible from all distances within six hundred feet (600') to one hundred feet (100') to the rear when illuminated by the upper beams of head lamps.

(d) (1) Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry equipped with an electric lighting system shall, at all times mentioned in § 27-36-204, be equipped with two (2) single-beam or multiple-beam head lamps meeting the requirements of § 27-36-210 or § 27-36-212 and at least one (1) red lamp visible when lighted from a distance of not less than five hundred feet (500') to the rear.

(2) Every self-propelled unit of farm equipment, other than a farm tractor, shall have two (2) red lamps or, as an alternative, one (1) red lamp and two (2) red reflectors visible from all distances within six hundred feet (600') to one hundred feet (100') when directly in front of lawful upper beams of head lamps.

(e) Every combination of farm tractor and towed farm equipment or towed implement of husbandry equipped with an electric lighting system shall at all times mentioned in § 27-36-204 be equipped with lamps as follows:

(1) The farm tractor element of every such combination shall be equipped as required in subsection (d) of this section;

(2) The towed unit of farm equipment or implement of husbandry element of the combination shall be equipped with two (2) red lamps visible when lighted from a distance of not less than five hundred feet (500') to the rear or, as an alternative, two (2) red reflectors visible from all distances within six hundred feet (600') to one hundred feet (100') to the rear when directly in front of lawful upper beams of head lamps; and

(3) These combinations shall also be equipped with a lamp displaying a white or amber light, or any shade of color between white and amber, visible when lighted from a distance of not less than five hundred feet (500') to the rear.

(f) (1) The lamps and reflectors required in this section shall be so positioned as to show from front and rear, as nearly as practicable, the extreme projection of the vehicle carrying them on the side of the roadway used in passing the vehicle.

(2) If a farm tractor, or a unit of farm equipment, whether self-propelled or towed, is equipped with two (2) or more lamps or reflectors visible from the front or two (2) or more lamps or reflectors visible from the rear, the lamps or reflectors shall be so positioned that the extreme projections both to the left and to the right of the vehicle shall be indicated as nearly as practicable.

(g) (1) Every vehicle, including animal-drawn vehicles and vehicles referred to in §§ 27-36-102 and 27-37-102 not specifically required by the provisions of this subchapter to be equipped with lamps or other lighting devices, shall, at all times specified in § 27-36-204, be equipped with at least one (1) lamp displaying a white light visible from a distance of not less than five hundred feet (500') to the front of the vehicle.

(2) Those vehicles shall also be equipped with two (2) lamps displaying a red light visible from a distance of not less than five hundred feet (500') to the rear of the vehicle or, as an alternative, one (1) lamp displaying a red light visible from a distance of not less than five hundred feet (500') to the rear and two (2) red reflectors, visible for distances of one hundred feet (100') to six hundred feet (600') to the rear when illuminated by the upper beams of headlamps.



§ 27-36-220 - Lamps on bicycles.

(a) Every bicycle shall be equipped with a lamp on the front exhibiting a white light visible from a distance of at least five hundred feet (500') to the front and with a lamp on the rear exhibiting a red light visible from a distance of five hundred feet (500') to the rear.

(b) A red reflector meeting the requirements of § 27-36-215 may be used in lieu of a rear light.



§ 27-36-221 - Auxiliary driving lights.

It is unlawful to operate any motor vehicle on a public street or highway with any auxiliary driving lights on unless the lights are original equipment lighting installed by the vehicle manufacturer prior to the initial retail sale of the motor vehicle, fog lamps conforming to the provisions set forth in § 27-36-214(b), auxiliary driving or passing lamps conforming to the provisions set forth in § 27-36-214(c) and (d), or ornamental light-emitting diodes white lights conforming to the provisions set forth in § 27-36-214(e).



§ 27-36-222 - Penalty for violation of § 27-36-221.

Any person violating the provisions of § 27-36-221 shall be guilty of a violation and upon conviction shall be punished accordingly.



§ 27-36-223 - Motorcycle headlamp modulation systems.

(a) As used in this section, "motorcycle equipped with a headlamp modulation system" means a motorcycle that is wired to modulate either the upper or lower headlamp beam from its maximum intensity to a lesser intensity.

(b) The operator of a motorcycle equipped with a headlamp modulation system shall use the headlamp modulation system only during daylight hours.

(c) A person who pleads guilty or nolo contendere to or is found guilty of a violation of this section is guilty of a violation.






Subchapter 3 - -- Lights for Emergency Vehicles

§ 27-36-301 - Violations.

(a) (1) It shall be unlawful for any person, firm, or corporation to exhibit a red or amber rotating or flashing light on any vehicle except as otherwise provided by the Arkansas Code or to activate a flashing, rotating, or oscillating purple light except during a funeral procession.

(2) If any person affixes or has affixed any red or amber light on any vehicle, this fact shall be prima facie proof that this person did exhibit the light.

(b) Except as otherwise provided by the Arkansas Code, it is unlawful for any person to install, activate, or operate a blue light in or on any vehicle in this state or to possess in or on any vehicle in this state a blue light that is not sealed in the manufacturer's original package. As used in this section, "blue light" means an operable blue light which:

(1) Is designed for use by an emergency vehicle, or is similar in appearance to a blue light designed for use by an emergency vehicle; and

(2) Can be operated by use of the vehicle's battery, the vehicle's electrical system, or a dry cell battery.

(c) (1) A violation of subsection (b) of this section shall be a Class A misdemeanor.

(2) Violation of any other provision of this subchapter shall be considered a misdemeanor and shall be punishable by a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each offense.



§ 27-36-302 - Exempted devices.

Devices that may be used by the state, city, or municipal governments as automobile traffic control devices are exempt from this subchapter.



§ 27-36-303 - Police vehicles.

All state, county, or city and municipal police agencies shall install, maintain, and exhibit blue rotating or flashing emergency lights upon all police motor vehicles which are equipped with emergency lighting and operated within the State of Arkansas.



§ 27-36-304 - Fire department vehicles and ambulances.

(a) All state, county, city, and municipal or privately owned fire departments, funeral homes, or ambulance companies shall install, maintain, and exhibit red rotating or flashing emergency lights upon all fire department vehicles, automobiles used by firefighters, and ambulances which are equipped with emergency lighting and operated within Arkansas. Firefighters shall be allowed to use portable dash-mounted red rotating or flashing emergency lights on their privately owned automobiles when responding to a fire or other emergency.

(b) Emergency medical services personnel licensed by the Department of Health may install, maintain, and exhibit red rotating or flashing emergency lights upon a vehicle when responding to an emergency.



§ 27-36-305 - Other emergency vehicles.

(a) All state, county, and municipal agencies and private persons and businesses that operate any other type of vehicle in this state that is required or permitted to be equipped with flashing or rotating emergency or warning lights shall equip the vehicles with white or amber flashing or rotating emergency or warning lights only.

(b) (1) In addition to amber flashing or rotating emergency or warning lights, wreckers or tow vehicles permitted or licensed under § 27-50-1203 that respond to traffic incidents may, but are not required to, be equipped with red flashing or rotating emergency or warning lights in addition to amber warning lights.

(2) Red flashing or rotating emergency or warning lights on a wrecker or tow vehicle shall be operated only at times the wrecker or tow vehicle is stopped on or within ten feet (10') of a public way and engaged in recovery or loading and hooking up an abandoned, an unattended, a disabled, or a wrecked vehicle. A wrecker or tow vehicle shall not operate forward-facing red flashing or rotating emergency or warning lights while underway, except as may be expressly authorized by law otherwise.



§ 27-36-306 - Other nonemergency vehicles -- Funeral processions.

(a) Motor vehicles engaged in leading or escorting a funeral procession or any vehicle that is part of a funeral procession may be equipped with flashing, rotating, or oscillating purple lights, which shall not be activated except during a funeral procession.

(b) The purple flashing, rotating, or oscillating lights shall be a warning to other motorists of the approach of the funeral procession.









Chapter 37 - Equipment Regulations

Subchapter 1 - -- General Provisions

§ 27-37-101 - Violations.

It is a misdemeanor for any person to drive, or for the owner to cause or knowingly permit to be driven or moved, on any highway any vehicle, or combination of vehicles, which is in such unsafe condition as to endanger any person, or which does not contain those parts, or is not at all times equipped with equipment in proper condition and adjustment as required in this chapter or which is equipped in any manner in violation of this chapter, or for any person to do any act forbidden or fail to perform any act required under this chapter.



§ 27-37-102 - Exemptions from provisions.

The provisions of this chapter with respect to equipment on vehicles shall not apply to implements of husbandry, road machinery, road rollers, or farm tractors except as made applicable by this chapter.






Subchapter 2 - -- Safety and Emergency Equipment

§ 27-37-201 - Sale of substandard seat belts prohibited.

(a) It shall be unlawful for any person, firm, or corporation to sell, or offer for sale, any automobile seat belts which do not conform to the minimum standards prescribed for automobile seat belts by the Society of Automotive Engineers.

(b) (1) Any person, firm, or corporation violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250).

(2) Each sale or offer for sale in violation of this section shall constitute a separate offense.



§ 27-37-202 - Horns and warning devices -- Flashing lights on emergency vehicles.

(a) (1) (A) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet (200').

(B) No horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle.

(2) When reasonably necessary to ensure safe operation, the driver of a motor vehicle shall give audible warning with his or her horn but shall not otherwise use the horn when upon a public street or highway.

(b) (1) No vehicle shall be equipped with, nor shall any person use upon a vehicle, any siren, whistle, or bell, except as otherwise permitted in this section.

(2) It is permissible, but not required, that commercial vehicles may be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal.

(3) (A) Every authorized emergency vehicle shall be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet (500') and of a type approved by the Arkansas State Highway and Transportation Department.

(B) The warning device shall not be used except when the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law; in which event, the driver of the vehicle shall sound the warning device when necessary to warn pedestrians and other drivers of the approach thereof.

(c) (1) Every authorized emergency vehicle shall be equipped with signal lamps in addition to any other equipment and distinctive markings required by this subchapter. These lamps shall be mounted as high and be as widely spaced laterally as practicable. The vehicle shall be capable of displaying to the front two (2) alternately flashing red lights located at the same level and to the rear two (2) alternately flashing red lights located at the same level.

(2) These lights shall have sufficient intensity to be visible at five hundred feet (500') in normal sunlight.

(d) A police vehicle, when used as an authorized emergency vehicle, may, but need not, be equipped with alternately flashing red lights specified in this section.

(e) The use of the signal equipment described in this section shall impose upon drivers of other vehicles the obligation to yield right-of-way and to stop as prescribed in § 27-51-901.



§ 27-37-203 - Vehicles transporting explosives.

(a) Any person operating any vehicle transporting any explosive or other dangerous articles as cargo upon a highway shall at all times comply with the requirements of the regulations promulgated under this section.

(b) The State Highway Commission is authorized and directed to promulgate regulations governing the transportation of explosives and other dangerous articles in vehicles upon the highways as it deems advisable for the protection of the public.



§ 27-37-204 - Lamp or flag on projecting load.

(a) Whenever the load upon any vehicle extends to the rear four feet (4') or more beyond the bed or body of the vehicle, there shall be displayed at the extreme rear end of the load, at the times specified in § 27-36-204, a red light or lantern plainly visible from a distance of at least five hundred feet (500') to the sides and rear.

(b) The red light or lantern required under this section shall be in addition to the red rear light required upon every vehicle.

(c) At any other time, there shall be displayed at the extreme rear end of the load a red or fluorescent orange flag or cloth not less than sixteen inches (16'') square.



§ 27-37-205 - Certain vehicles to carry flares or other warning devices.

(a) No person shall operate any motor truck, passenger bus, truck tractor, or any motor vehicle towing a house trailer upon any highway outside the corporate limits of municipalities at any time from one-half (1/2) hour after sunset to one-half (1/2) hour before sunrise unless there shall be carried in the vehicle the following equipment except as provided in subsection (b) of this section:

(1) (A) At least three (3) flares, three (3) red electric lanterns, or three (3) portable red emergency reflectors, each of which shall be capable of being seen and distinguished at a distance of not less than six hundred feet (600') under normal atmospheric conditions at nighttime.

(B) (i) No flare, fuse, electric lantern, or cloth warning flag shall be used for the purpose of compliance with the requirements of this subsection unless such equipment is of a type which has been submitted to the commissioner and approved by him or her.

(ii) No portable reflector unit shall be used for the purpose of compliance with the requirements of this subsection unless it is so designed and constructed as to be capable of reflecting red light clearly visible from all distances within six hundred feet (600') to one hundred feet (100') under normal atmospheric conditions at night when directly in front of lawful upper beams of head lamps and unless it is of a type which has been submitted to the commissioner and approved by him or her.

(2) At least three (3) red-burning fusees, unless red electric lanterns or red portable emergency reflectors are carried.

(3) At least two (2) red cloth flags, not less than twelve inches (12'') square, with standards to support such flags.

(b) (1) At the time and under conditions stated in subsection (a) of this section, no person shall operate any motor vehicle used for the transportation of explosives, any cargo tank truck used for the transportation of flammable liquids or compressed gases, or any motor vehicle using compressed gas as a fuel unless there shall be carried in the vehicle three (3) red electric lanterns or three (3) portable red emergency reflectors meeting the requirements of subsection (a) of this section.

(2) There shall not be carried in any such vehicle any flares, fusees, or signals produced by flame.



§ 27-37-206 - Display of warning devices when vehicle disabled.

(a) Whenever any motor truck, passenger bus, truck tractor, trailer, semitrailer, pole trailer, or any motor vehicle towing a house trailer is disabled upon the traveled portion of any highway or the shoulder thereof outside of any municipality at any time when lighted lamps are required on vehicles, the driver of the vehicle shall display the following warning devices upon the highway during the time the vehicle is so disabled on the highway, except as provided in subsection (b) of this section:

(1) A lighted fuse, a lighted red electric lantern, or a portable red emergency reflector shall be immediately placed at the traffic side of the vehicle in the direction of the nearest approaching traffic; and

(2) As soon thereafter as possible, but in any event within the burning period of the fuse, which is fifteen (15) minutes, the driver shall place three (3) liquid-burning flares or pot torches, or three (3) lighted red electric lanterns, or three (3) portable red emergency reflectors on the traveled portion of the highway in the following order:

(A) One (1), approximately one hundred feet (100') from the disabled vehicle, in the center of the lane occupied by the vehicle and toward traffic approaching in that lane;

(B) One (1), approximately one hundred feet (100') in the opposite direction from the disabled vehicle, in the center of the traffic lane occupied by the vehicle; and

(C) (i) One (1) at the traffic side of the disabled vehicle, not less than ten feet (10') rearward or forward thereof, in the direction of the nearest approaching traffic.

(ii) If a lighted red electric lantern or a red portable emergency reflector has been placed at the traffic side of the vehicle in accordance with subdivision (2)(A) of this subsection, it may be used for this purpose.

(b) Whenever any vehicle referred to in this section is disabled within five hundred feet (500') of a curve, hillcrest, or other obstruction to view, the warning signal in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than one hundred feet (100') nor more than five hundred feet (500') from the disabled vehicle.

(c) Whenever any vehicle of a type referred to in this section is disabled upon any roadway of a divided highway during the time that lights are required, the appropriate warning devices prescribed in subsections (a) and (e) of this section shall be placed as follows:

(1) One (1) at a distance of approximately two hundred feet (200') from the vehicle, in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane;

(2) One (1) at a distance of approximately one hundred feet (100') from the vehicle, in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane; and

(3) One (1) at the traffic side of the vehicle and approximately ten feet (10') from the vehicle, in the direction of the nearest approaching traffic.

(d) Whenever any vehicle of a type referred to in this section is disabled upon the traveled portion of a highway or the shoulder thereof outside of any municipality at any time when the display of fusees, flares, red electric lanterns, or portable red emergency reflectors is not required, the driver of the vehicle shall display two (2) red flags upon the roadway in the lane of traffic occupied by the disabled vehicle, one (1) at a distance of approximately one hundred feet (100') in advance of the vehicle and one (1) at a distance of approximately one hundred (100') feet to the rear of the vehicle.

(e) (1) Whenever any motor vehicle used in the transportation of explosives or any cargo tank truck used for the transportation of any flammable liquid or compressed flammable gas, or any motor vehicle using compressed gas as a fuel, is disabled upon a highway of this state at any time or place mentioned in subsection (a) of this section, the driver of the vehicle shall immediately display the following warning devices:

(A) One (1) red electric lantern or portable red emergency reflector, placed on the roadway at the traffic side of the vehicle; and

(B) Two (2) red electric lanterns or portable red reflectors, one (1) placed approximately one hundred feet (100') to the front and one (1) placed approximately one hundred feet (100') to the rear of the disabled vehicle in the center of the traffic lane occupied by the vehicle.

(2) Flares, fusees, or signals produced by flame shall not be used as warning devices for disabled vehicles of the type mentioned in this subsection.

(f) The flares, fusees, red electric lanterns, portable red emergency reflectors, and flags to be displayed as required in this section shall conform with the requirements of § 27-37-205.






Subchapter 3 - -- Glass and Mirrors

§ 27-37-301 - Safety glass mandatory.

(a) No person shall sell any new motor vehicle nor shall any new motor vehicle be registered which is designed or used for the purpose of transporting passengers for compensation or as a school bus unless the vehicle is equipped with safety glass wherever glass is used in doors, windows, and windshields.

(b) (1) No person shall sell any new motor vehicle unless the vehicle is equipped with safety glass wherever glass is used in the doors, windows, and windshields.

(2) No person shall replace glass in any motor vehicle in the doors, windows, and windshields other than with safety glass.

(c) The term "safety glass" shall mean any product composed of glass, so manufactured, fabricated, or treated as to substantially prevent shattering and flying glass when struck or broken, or other similar products as may be approved by the State Highway Commission.

(d) (1) The commission shall compile and publish a list of types of glass by name approved by it as meeting the requirements of this section.

(2) The commission shall not register any motor vehicle which is subject to the provisions of this section unless it is equipped with an approved type of safety glass.

(3) The commission shall suspend the registration of any motor vehicle so subject to this section which it finds is not so equipped until it is made to conform to the requirements of this section.



§ 27-37-302 - Windshields, etc., to be unobstructed.

No person shall drive any motor vehicle with any sign, poster, or other nontransparent material upon the front windshield, sidewings, side, or rear windows of the vehicle other than a certificate or other paper required to be so displayed by law if it obstructs the operator's view or the safe operation of the vehicle.



§ 27-37-303 - Windshield wipers required.

(a) The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow, or other moisture from the windshield.

(b) This device shall be so constructed as to be controlled or operated by the driver of the vehicle.



§ 27-37-304 - Obstruction of interior prohibited.

(a) (1) (A) It is unlawful for any person to operate a motor vehicle which has any substance or material except rearview mirrors and decals required by law attached to the windshield at any point more than four and one-half inches (41/2'') above the bottom of the windshield if the substance or material obstructs the operator's view or the safe operation of the vehicle.

(B) It is unlawful for any person to operate a motor vehicle which has any substance or material attached to the window of either front door except substances or materials attached by the manufacturer if the substance or material obstructs the operator's view or the safe operation of the vehicle.

(2) The provisions of this section shall not apply to motorists driving motor vehicles registered in other states that have enacted legislation regulating the shading of windshields or windows of motor vehicles and who are driving on Arkansas roads and highways.

(b) Nothing in this section shall prohibit the shading or tinting of windows of newly manufactured automobiles so long as the newly manufactured automobiles comply with all federal laws pertaining thereto.

(c) Violation of this section shall constitute a Class C misdemeanor.



§ 27-37-305 - Mirrors.

(a) Every motor vehicle shall be equipped with a rearview mirror.

(b) Every motor vehicle which is so constructed or loaded as to obstruct the driver's view to the rear thereof from the driver's position shall be equipped with a mirror located so as to reflect to the driver a view of the highway for a distance of at least two hundred feet (200') to the rear of the vehicle.



§ 27-37-306 - Light transmission levels for the tinting of motor vehicle windows.

(a) It shall be unlawful to operate a vehicle on the public highways if after-market tinting material, together with striping material, has been applied to any windows of the vehicle or if letters or logos larger than one-quarter inch (1/4'') have been applied to the windows of the vehicle.

(b) After-market tinting of vehicle windows shall be lawful only as follows:

(1) The glass immediately in front of the operator may have a strip of tinting material applied to the top edge, known in the industry as an "eyebrow", but it may not extend downward more than five inches (5'') from the top center of the windshield;

(2) On all 1994 model vehicles and later model vehicles, the side windows and side wings located on the immediate right or left of the driver or to the right or left immediately behind the driver may be covered with an after-market tinting material which results in at least twenty-five percent (25%) net light transmission, except that the side windows immediately behind the driver on any truck, bus, trailer, motor home, or multiple purpose passenger vehicle may be covered with an after-market tinting material which results in at least ten percent (10%) net light transmission; and

(3) On all 1994 model vehicles and later model vehicles, the rearmost window may be covered with an after-market tinting material which results in at least ten percent (10%) net light transmission.

(c) Any vehicle that is operated on Arkansas roads with after-market tinting material on any glass shall have attached to the front glass immediately to the operator's left a label containing the name and phone number of the company installing the tinting material and affirming that all tinting on the vehicle conforms to the requirements of this section.

(d) The provisions of this section shall not apply to motorists operating vehicles registered in other states that have enacted legislation regulating the shading of windshields or windows of motor vehicles who are driving on Arkansas roads and highways.

(e) (1) A motorist shall be exempt from this section if the motorist is diagnosed by a physician as having a disease or disorder, including, but not limited to, albinism or lupus, for which the physician determines it is in the best interest of the motorist to be exempt from the requirements of this section. The motorist shall carry in his or her motor vehicle a physician's certification.

(2) The installation of tinted glass shall be exempt from this section if the tinted glass is installed in the motor vehicle of a person exempted under this subsection, as evidenced by a physician's certification.

(f) The provisions of this section shall not be applicable to vehicles or operators of vehicles used exclusively or primarily for the transportation of dead human bodies.

(g) Any installer of motor vehicle glass tinting material who installs any glass tinting in violation of this section or otherwise violates the provisions of this section or any person operating any motor vehicle with glass tinting or other after-market alteration of the glass in the vehicle which is contrary to the provisions of this section shall be guilty of a Class B misdemeanor.

(h) The provisions of this section shall also apply to:

(1) All 1993 and older model vehicles which have not had after-market tinting material applied in accordance with Acts 1991, No. 563 [repealed], or Acts 1991, No. 1043 [repealed]; and

(2) At such time as the ownership of the same are transferred, all older model vehicles which have had after-market tinting material applied in accordance with Acts 1991, No. 563 [repealed], or Acts 1991, No. 1043 [repealed].

(i) Notwithstanding any other provision of this section or any other law to the contrary, windshields of law enforcement vehicles may be tinted to the extent that the windshield permits at least fifty percent (50%) net light transmission.

(j) This section does not apply to a sedan under § 27-37-307.



§ 27-37-307 - Window tinting on chauffeur-driven sedans.

(a) (1) As used in this section, "sedan" means a motor vehicle that:

(A) Has been licensed as an automobile for hire under § 27-14-601(a)(2);

(B) Accommodates a minimum of three (3) rear passengers; and

(C) Is chauffeur-driven.

(2) A sedan is not a taxicab or van.

(b) A sedan that is licensed as an automobile for hire may have the following window tinting:

(1) On the rear passenger doors of the motor vehicle, tinting that results in at least fifteen percent (15%) net light transmission, and on the rear windshield of the motor vehicle, tinting that results in at least ten percent (10%) net light transmission;

(2) A strip of window tinting material applied to the top edge of the front windshield, known in the industry as an "eyebrow", if the tinting results in at least ten percent (10%) net light transmission; and

(3) Window tinting on the front passenger doors that results in at least twenty-five percent (25%) net light transmission.

(c) A sedan in compliance with this section is exempt from § 27-37-306.

(d) (1) Except as provided under subdivision (d)(2) of this section, a person or entity that owns a sedan with window tinting under this section shall remove the tinting allowed under this section and return it to compliance with § 27-37-306 when the sedan is:

(A) Sold to another person or entity that is not in the business of renting automobiles for hire; and

(B) No longer expected to be used as a sedan for hire.

(2) If the window tinting is not a film but an actual tinting of the glass, subsection (d)(1) of this section does not apply.






Subchapter 4 - -- Tires

§ 27-37-401 - Only pneumatic rubber tires permitted -- Exceptions -- Special permits.

(a) (1) The wheels of all motor vehicles, including trailers and semitrailers, shall be equipped with pneumatic rubber tires.

(2) Nonpneumatic or solid rubber tire mountings shall not be permitted.

(b) No person shall operate or move on any highway any motor vehicle, trailer, or semitrailer having any metal tire in contact with the roadway.

(c) No tire on a vehicle moved on a highway shall have on its periphery any block, stud, flange, cleat, spike, or any other protuberances of any material except rubber which projects beyond the tread of the traction surface of the tire, with the following exceptions:

(1) It shall be permissible to use farm machinery with tires having protuberances which will not injure the highway;

(2) It shall be permissible to use tire chains of reasonable proportions upon any vehicle when required for safety; and

(3) It shall be permissible to use metal studded tires as prescribed in § 27-37-402.

(d) The State Highway Commission and local authorities, in their respective jurisdictions and at their discretion, may issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of the movable tracks or farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this subchapter.



§ 27-37-402 - Metal studded tires lawful during prescribed period.

(a) It is lawful to use metal studded tires with studs protruding not more than one-sixteenth inch (1/16'') from the surface of the rubber tread on motor vehicles operated on the public highways of this state during the period from November 15 of each year until April 15 of the following year.

(b) If the United States Congress shall enact legislation, or if any agency of the federal government shall adopt regulations prohibiting the use of metal studded tires on motor vehicles operated on the public highways, the provisions of this section authorizing the use of metal studded tires shall terminate. Thereafter, it shall be unlawful to use metal studded tires on vehicles operated on the public highways of this state at any time.

(c) (1) It is unlawful for any person to operate any motor vehicle equipped with metal studded tires upon the highways of this state at any time other than the period prescribed in subsection (a) of this section.

(2) Any person violating the provisions of this section shall be guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00).






Subchapter 5 - -- Brakes

§ 27-37-501 - Equipment required.

(a) (1) Every motor vehicle, other than a motorcycle or motor-driven cycle, when operated upon a highway, shall be equipped with brakes adequate to control the movement of, and to stop and hold, the vehicle, including two (2) separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two (2) wheels.

(2) If these two (2) separate means of applying the brakes are connected in any way, they shall be constructed so that failure of any one (1) part of the operating mechanism shall not leave the motor vehicle without brakes on at least two (2) wheels.

(b) Every motorcycle and every motor-driven cycle, when operated upon a highway, shall be equipped with at least one (1) brake, which may be operated by hand or foot.

(c) (1) Every trailer or semitrailer of a gross weight of three thousand pounds (3,000 lbs.) or more when operated upon a highway shall be equipped with brakes adequate to control the movement of, and to stop and to hold, such vehicle and so designed as to be applied by the driver of the towing motor vehicle from its cab.

(2) The brakes shall be so designed and connected that in case of an accidental break-away of the towed vehicle, the brakes shall be automatically applied.

(d) (1) (A) Every new motor vehicle, trailer, or semitrailer sold in the state and operated upon the highways shall be equipped with service brakes upon all wheels of every such vehicle, except any motorcycle or motor-driven cycle.

(B) Any semitrailer of less than one thousand five hundred pounds (1,500 lbs.) gross weight need not be equipped with brakes.

(2) Trucks and truck tractors having three (3) or more axles need not have brakes on the front wheels, except, when the vehicles are equipped with at least two (2) steerable axles, the wheels of one (1) axle need not be equipped with brakes.

(e) (1) Every singly driven motor vehicle and every combination of motor vehicles shall, at all times, be equipped with a parking brake or brakes adequate to hold the vehicle or combination on any grade on which it is operated, under any conditions of loading, on a surface free from ice or snow.

(2) (A) The parking brake or brakes shall, at all times, be capable of being applied in conformance with the requirements of subdivision (e)(1) of this section by either the driver's muscular effort, by spring action, or by other energy.

(B) If other energy is depended on for application of the parking brake, then an accumulation of such energy shall be isolated from any common source and used exclusively for the operation of the parking brake.

(3) The parking brake or brakes shall be so designed, constructed, and maintained that when once applied, they shall remain in the applied condition with the required effectiveness despite exhaustion of any source of energy or leakage of any kind and so that they cannot be released unless adequate energy is available upon release of such brake or brakes to make immediate further application with the required effectiveness.

(f) The brake shoes operating within or upon the drums on the vehicle wheels of any motor vehicle may be used for both service and hand operation.

(g) All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.



§ 27-37-502 - Performance ability.

(a) Every motor vehicle or combination of vehicles, at all times and under all conditions of loading, upon application of the service or foot brake, shall be capable of:

(1) Developing a braking force that is not less than the percentage of its gross weight tabulated in this section for its classification;

(2) Decelerating in a stop from not more than twenty (20) miles per hour at not less than the feet-per-second tabulated in this section for its classification; and

(3) Stopping from a speed of twenty (20) miles per hour in not more than the distance tabulated in this section for its classification, the distance to be measured from the point at which movement of the service brake pedal or control begins. Click here to view image.

(b) Tests for deceleration and stopping distance shall be made on a substantially level, which is not to exceed plus or minus one percent (1%) grade, and dry, smooth, hard surface that is free from loose material.






Subchapter 6 - -- Mufflers

§ 27-37-601 - Noise or smoke producing devices prohibited.

(a) Every motor vehicle shall, at all times, be equipped with a factory-installed muffler or one duplicating factory specifications, in good working order and in constant operation, to prevent excessive or unusual noise and annoying smoke.

(b) No person shall use on a motor vehicle upon the public roads, highways, streets, or alleys of this state, nor shall any person sell for use on a motor vehicle upon the public roads, highways, streets, or alleys of this state, a muffler, other than as defined in subsection (a) of this section, cutout, bypass, similar device, or any type device which produces excessive or unusual noise or smoke.



§ 27-37-602 - Cutouts prohibited.

(a) The sale or use of cutouts on any motor-driven vehicle while on the public roads, highways, streets, and alleys of Arkansas is prohibited.

(b) Any person found guilty in any court of Arkansas of violating this section, in whole or in part, shall be deemed guilty of a misdemeanor and subject to a fine of not less than ten dollars ($10.00) nor more than five hundred dollars ($500).






Subchapter 7 - -- Mandatory Seat Belt Use

§ 27-37-701 - Definitions.

As used in this subchapter:

(1) "Motor vehicle" means any motor vehicle, except a school bus, church bus, and other public conveyance, which is required by federal law or regulation to be equipped with a passenger restraint system; and

(2) "Seat belt" means any passenger restraint system as defined by the Department of Arkansas State Police, except that, until such time as the Arkansas State Police has promulgated regulations defining "seat belt", the term means any passenger restraint system which meets the federal requirements contained in 49 C.F.R. § 571.208.



§ 27-37-702 - Seat belt use required -- Applicability of subchapter.

(a) Each driver and front seat passenger in any motor vehicle operated on a street or highway in this state shall wear a properly adjusted and fastened seat belt properly secured to the vehicle.

(b) This subchapter shall not apply to the following:

(1) Passenger automobiles manufactured before July 1, 1968, and all other motor vehicles manufactured before January 1, 1972;

(2) Passengers and drivers with a physical disability that contraindicates the use of a seat belt, and which condition is certified by a physician who states the nature of the disability as well as the reason the use of a seat belt is inappropriate;

(3) Children who require protection and are properly restrained under The Child Passenger Protection Act, § 27-34-101 et seq.; and

(4) Drivers who are rural letter carriers of the United States Postal Service while performing their duties as rural letter carriers.

(c) Except as provided in subdivision (b)(4), each driver or passenger who is seated in a wheelchair in a motor vehicle shall:

(1) Wear a properly adjusted and fastened seat belt properly secured to the wheelchair; and

(2) Have the wheelchair properly secured in the motor vehicle.



§ 27-37-703 - Effect of noncompliance.

(a) (1) The failure of an occupant to wear a properly adjusted and fastened seat belt shall not be admissible into evidence in a civil action.

(2) Provided, that evidence of such failure may be admitted in a civil action as to the causal relationship between noncompliance and the injuries alleged, if the following conditions have been satisfied:

(A) The plaintiff has filed a products liability claim other than a claim related to an alleged failure of a seat belt;

(B) The defendant alleging noncompliance with this subchapter shall raise this defense in its answer or timely amendment thereto in accordance with the rules of civil procedure; and

(C) Each defendant seeking to offer evidence alleging noncompliance has the burden of proving:

(i) Noncompliance;

(ii) That compliance would have reduced injuries; and

(iii) The extent of the reduction of such injuries.

(b) (1) Upon request of any party, the trial judge shall hold a hearing out of the presence of the jury as to the admissibility of such evidence in accordance with the provisions of this section and the rules of evidence.

(2) The finding of the trial judge shall not constitute a finding of fact, and the finding shall be limited to the issue of admissibility of such evidence.



§ 27-37-705 - Reduction of fine.

(a) When a motor vehicle operator is stopped by a law enforcement officer and the law enforcement officer notes that the provisions of this subchapter have not been violated, any fine levied for a moving traffic violation against the motor vehicle operator as a result of being stopped shall be reduced by ten dollars ($10.00) as an incentive to comply with this subchapter.

(b) Subsection (a) of this section shall not apply to fines levied for traffic offenses classified as misdemeanors.



§ 27-37-706 - Penalties -- Court costs.

(a) Any person who violates this subchapter shall be subject to a fine not to exceed twenty-five dollars ($25.00).

(b) When a person is convicted, pleads guilty, pleads nolo contendere, or forfeits bond for violation of this subchapter, no court costs pursuant to § 16-10-305 or other costs or fees shall be assessed.



§ 27-37-707 - Traffic violation report and driver's license suspension.

The Office of Driver Services shall not:

(1) Include in the traffic violation report of any person any conviction arising out of a violation of this subchapter;

(2) Use or accumulate a violation of this subchapter to suspend or revoke the driver's license of any person as an habitual violator of traffic laws; or

(3) Use a violation of this subchapter in any other way under the administrative authority of the office to suspend or revoke a driver's license.






Subchapter 8 - -- Eric's Law: The Nitrous Oxide Prohibition Act

§ 27-37-801 - Title.

This subchapter shall be known and may be cited as "Eric's Law: The Nitrous Oxide Prohibition Act".



§ 27-37-802 - Definitions.

As used in this subchapter:

(1) (A) "Motorcycle" means a motor vehicle having a saddle for the use of the rider and designed to travel on not more than three (3) wheels in contact with the ground.

(B) "Motorcycle" does not include a tractor;

(2) "Nitrous oxide" means a gas or liquid form of nitrous oxide that is used to increase the speed or performance of a motor vehicle or motorcycle; and

(3) "Street or highway" means the entire width between property lines of every way or place of whatever nature when any part of the street or highway is open to the use of the public as a matter of right for purposes of vehicular traffic.



§ 27-37-803 - Use prohibited.

(a) (1) Except as provided under subdivision (a)(2) of this section, a person shall not operate a motor vehicle or motorcycle that is equipped to supply the engine with nitrous oxide on a street or highway.

(2) This section shall not prohibit:

(A) A person from operating a motor vehicle or motorcycle that is equipped to supply the engine with nitrous oxide if the system supplying nitrous oxide is made inoperative by:

(i) Disconnecting the line feeding nitrous oxide to the engine; or

(ii) Removing the container or containers of nitrous oxide from the motor vehicle or motorcycle; or

(B) A person from operating a tow vehicle or a recreational vehicle that is equipped to supply the engine with nitrous oxide.

(b) A person who violates the provisions of this section is guilty of a Class C misdemeanor.









Chapter 38 - Automotive Fluids Regulation

Subchapter 1 - -- Antifreeze

§ 27-38-101 - Definitions.

As used in this subchapter:

(1) "Methanol" means the products commonly known as methanol and methyl alcohol, wood alcohol, wood naphtha, methyl hydroxide, and methyl hydrate; and

(2) "Person" means natural persons, partnerships, associations, and corporations.



§ 27-38-102 - Penalty.

Any person violating any of the provisions of this subchapter shall be guilty of a misdemeanor and upon conviction shall be fined any sum not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200).



§ 27-38-103 - Certain sales exempted.

Nothing contained in this subchapter shall be construed to apply to sales of methanol by or to pharmacists or to sales by the manufacturer or dealer of methanol directly to other manufacturers for manufacturing purposes.



§ 27-38-104 - Regulation of disposition -- Markings required.

It shall be unlawful for any person to sell, offer for sale, give away, or transfer to another person any article commonly known as antifreeze containing in excess of ten percent (10%) methanol, unless the following provisions are complied with:

(1) It shall be distinctively colored, so that by its appearance it cannot be confused with potable alcohol;

(2) It shall contain an emetic or such warning substance or substances as the United States Public Health Service may recommend; and

(3) All containers of quantities less than tank car lots shall be plainly marked on the outside with a stencil or label securely attached, which bears the word "METHANOL" in red ink in letters at least one-half inch (1/2'') in height, and below or adjacent to the word "METHANOL" shall also be in red ink the skull and crossbones symbol and the words "Poison, methanol is a violent poison, it cannot be made nonpoisonous. If taken internally may cause blindness and death."



§ 27-38-105 - Record of deliveries -- Exception.

(a) It shall be unlawful for any person conducting a store, garage, filling station, or other place selling antifreeze mixtures or compounds at retail, or any of the employees of such persons, to sell, offer for sale, give away, or transfer to another person any antifreeze mixture or compound containing in excess of ten percent (10%) methanol or any ethyl alcohol, in quantities less than fifty gallon (50 gal.) drum lots, unless before delivery is made there is recorded in a book kept for that purpose:

(1) Date of sale;

(2) Name and address of person to whom sold;

(3) Article and quantity delivered;

(4) Purpose for which it is to be used; and

(5) Name of person making sale.

(b) The record is to be kept for inspection by the State Board of Health and its duly authorized representatives for a period of three (3) years from the date of the last record made of a sale.

(c) (1) No record shall be necessary when the antifreeze mixture or compound shall be placed in an automobile radiator by the vendor at the time and place of sale and when it is apparent that the mixture or compound is intended for antifreeze purposes.

(2) An automobile radiator shall not be construed to mean a container under the provisions of this subchapter.






Subchapter 2 - -- Brake Fluid

§ 27-38-201 - Violations.

Any person who shall sell, offer for sale, or have in his or her possession for sale any hydraulic brake fluid which does not meet the specifications prescribed by the Director of the Department of Finance and Administration for hydraulic brake fluid shall be guilty of a misdemeanor.



§ 27-38-202 - Conformity to specifications required.

No person shall sell, offer for sale, or have in his or her possession for sale for use in motor vehicle brake systems in this state any hydraulic brake fluid unless it meets the specifications prescribed by the Director of the Department of Finance and Administration for hydraulic brake fluid.



§ 27-38-203 - Establishment of specifications.

(a) (1) The Director of the Department of Finance and Administration, after public hearing following due notice, shall promulgate such specifications for hydraulic brake fluid sold in this state as will promote the public safety in the operation of motor vehicles.

(2) The director is authorized and directed to adopt the specifications of the Society of Automotive Engineers for heavy duty brake fluids and to amend such specifications, from time to time, as may be necessary, after public hearing.

(b) (1) The director shall give notice of the minimum standards of hydraulic brake fluid adopted by him or her by inserting the notice in some newspaper of general circulation in this state.

(2) The notice shall state that specifications for hydraulic brake fluid have been established, that a copy of the specifications may be obtained by any interested person at the office of the director upon request, and that the sale of any brake fluid in this state in violation of the standards shall be unlawful.

(c) From time to time as the director may amend or change the minimum specifications for hydraulic brake fluid as those specifications may be changed by the Society of Automotive Engineers, the director shall give notice of the change in the manner provided in this section at least thirty (30) days in advance of the effective date for the revised specifications.



§ 27-38-204 - Label requirements.

For the enforcement of this subchapter, the Director of the Department of Finance and Administration shall require that the label of each retail container in which brake fluid is sold in this state bears the name and address of the manufacturer, packer, seller, or distributor; the words "BRAKE FLUID"; and the duty type classification to show that the brake fluid meets the specifications established by the director.









Chapter 39-48 - [Reserved.]

[Reserved]






Subtitle 4 - Motor Vehicular Traffic

Chapter 49 - General Provisions

Subchapter 1 - -- Title, Applicability, and Construction Generally

§ 27-49-101 - Title.

This act may be cited as the "Uniform Act Regulating Traffic on Highways of Arkansas".



§ 27-49-102 - Applicability to operation on highways -- Exceptions.

The provisions of this subtitle relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except:

(1) Where a different place is specifically referred to in a given section.

(2) The provisions of §§ 27-50-307, 27-50-308, 27-53-101 -- 27-53-105, and 27-53-201 -- 27-53-208 shall apply upon highways and elsewhere throughout the state.

(3) Where the owner of a private roadway within a planned community in Arkansas grants express permission for the state and local law enforcement authorities to enter on and to enforce the provisions of this subtitle and other traffic laws of the state or local authorities on those private roadways in the planned community.



§ 27-49-103 - Construction.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law.



§ 27-49-104 - Penalty.

Unless otherwise declared in this act with respect to particular offenses, it is a misdemeanor for any person to do any act forbidden or fail to perform any act required in this act.



§ 27-49-105 - Provisions to be uniform.

The provisions of this act shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein.



§ 27-49-106 - Powers of local authorities.

(a) (1) No local authority shall enact or enforce any rule or regulation in conflict with the provisions of this subtitle unless expressly authorized in this subtitle.

(2) Local authorities may, however, adopt additional traffic regulations which are not in conflict with the provisions of this subtitle.

(3) Local authorities may enact and enforce traffic rules and regulations which are not in conflict with the provisions of this subtitle for private roadways but only after being granted express permission by the owner of the private roadway within the planned community.

(b) The provisions of this subtitle shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:

(1) Regulating the standing or parking of vehicles, including the ability to establish districts for the purpose of limiting the time, place, and manner of public parking in designated areas;

(2) Regulating traffic by means of police officers or traffic control signals;

(3) Regulating or prohibiting processions or assemblages on the highways;

(4) Designating particular highways as one-way highways and requiring that all vehicles thereon be moved in one specific direction;

(5) Regulating the speed of vehicles in public parks;

(6) Designating any highway as a through highway and requiring that all vehicles stop before entering or crossing it or designating any intersection as a stop intersection and requiring all vehicles to stop at one (1) or more entrances to the intersection;

(7) Restricting the use of highways as authorized in §§ 27-35-101 -- 27-35-111; and

(8) Regulating or prohibiting the traffic from and use of mopeds, three-wheeled vehicles, and other similar vehicles.

(c) No ordinance or regulation enacted under subdivision (b)(1), (4), (5), (6), or (7) of this section shall be effective until signs giving notice of local traffic regulations are posted upon or at the entrances to the highways or parts affected, as may be most appropriate.

(d) No provision of this subtitle, of other state traffic laws, or of any local traffic ordinance or regulation enacted under authority of subdivision (a)(3) of this section shall be effective on a private roadway of a planned community until signs giving notice of the owner's grant of permission to enforce those state and local traffic regulations are posted upon or at the entrances to the planned community's private roadways or affected parts thereof.



§ 27-49-107 - Obedience to police officers required.

No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with authority to direct, control, or regulate traffic.



§ 27-49-108 - Governmental personnel subject generally.

The provisions of this act applicable to the drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state, or any county, city, town, district, or any other political subdivision of this state, subject to such specific exceptions as are set forth in this act with reference to authorized emergency vehicles.



§ 27-49-109 - Drivers of authorized emergency vehicles.

(a) The driver of any authorized emergency vehicle when responding to an emergency call upon approaching a red or stop signal or any stop sign shall slow down as necessary for safety but may proceed cautiously past the red or stop sign or signal. At other times, drivers of authorized emergency vehicles shall stop in obedience to a stop sign or signal.

(b) No driver of any authorized emergency vehicle shall assume any special privilege under this act except when the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law.



§ 27-49-110 - Persons working on highway surfaces.

The provisions of this act shall not apply to persons, teams, motor vehicles, and other equipment while actually engaged in work upon the surface of a highway but shall apply to such persons and vehicles when traveling to or from such work.



§ 27-49-111 - Use of bicycles or animals.

Every person riding a bicycle or an animal, or driving any animal drawing a vehicle upon a highway, shall have all the rights and all of the duties applicable to the driver of a vehicle, except those provisions of this act which by their nature can have no applicability.



§ 27-49-112 - No interference with rights of real property owners.

(a) Nothing in this subtitle shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel, by permission of the owner and not as matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this subtitle, or otherwise regulating such use as may seem best to such owner.

(b) Nothing in this subtitle shall be construed to prevent the owner of a private roadway in a planned community, having granted express permission for the state and local law enforcement authorities to enter on and to enforce the state and local traffic laws, from revoking the permission and notifying the state and local authorities of the revocation of the permission.






Subchapter 2 - -- Definitions

§ 27-49-201 - Definitions generally.

As used in this act, the following words and phrases shall have the meanings respectively ascribed to them in this subchapter, unless the context otherwise requires.



§ 27-49-202 - Administration.

(a) "Commissioner" means the Director of the Department of Finance and Administration in his or her capacity as the Commissioner of Motor Vehicles of this state.

(b) "Office" means the Office of Motor Vehicle within the Revenue Division of the Department of Finance and Administration, acting directly or through its duly authorized officers and agents.

(c) "State Police Department" means the Department of Arkansas State Police.

(d) "Commission" means the State Highway Commission.



§ 27-49-203 - Business and residence districts.

(a) "Business district" means the territory contiguous to and including a highway when fifty percent (50%) or more of the frontage thereon for a distance of three hundred feet (300') or more is occupied by buildings in use for business.

(b) "Residence district" means the territory contiguous to and including a highway not comprising a business district when the property on the highway for a distance of three hundred feet (300') or more is in the main improved with residences or residences and buildings in use for business.



§ 27-49-204 - Crosswalk.

"Crosswalk" means:

(1) That portion of a roadway ordinarily included within the prolongation or connection of the lateral lines of sidewalks at intersections; and

(2) Any portion of a roadway distinctly indicated for pedestrian crossing by lines or other markings on the surface.



§ 27-49-205 - Explosives and flammable liquid.

(a) "Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

(b) "Flammable liquid" means any liquid which has a flash point of seventy degrees Fahrenheit (70 degrees F.), or less as determined by a Tabliabue or equivalent closed cup test device.



§ 27-49-206 - Intersection.

"Intersection" means the area embraced within the prolongation or connection of the lateral curb lines, or if none, then the lateral boundary lines of the roadways of two (2) highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.



§ 27-49-207 - Local authorities.

"Local authorities" means every county, municipal, or other local board or body having authority to adopt local police regulations under the Constitution and laws of this state.



§ 27-49-208 - Persons.

(a) "Person" means every natural person, firm, copartnership, association, or corporation.

(b) "Pedestrian" means any person afoot.

(c) "Driver" means every person who drives or is in actual physical control of a vehicle.

(d) "Owner" means a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this act.



§ 27-49-209 - Police officer.

"Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.



§ 27-49-210 - Rail carriers.

(a) "Railroad" means a carrier of persons or property upon cars, other than streetcars, operated upon stationary rails.

(b) "Railroad train" means a steam engine, electric, or other motor, with or without cars coupled thereto, operated upon rails, except streetcars.

(c) "Streetcar" means a car other than a railroad train for transporting persons or property and operated upon rails principally within a municipality.



§ 27-49-211 - Right-of-way.

"Right-of-way" means the privilege of the immediate use of the highway.



§ 27-49-212 - Roadways.

(a) "Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner but not by other persons.

(b) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel.

(c) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines intended for the use of pedestrians.

(d) "Street or highway" means the entire width between property lines of every way or place of whatever nature when any part thereof is open to the use of the public, as a matter of right, for purposes of vehicular traffic.

(e) "Through highway" means every highway or portion thereof at the entrances to which vehicular traffic from intersecting highways is required by law to stop before entering or crossing it and when stop signs are erected as provided in this act.



§ 27-49-213 - Safety zones.

"Safety zones" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.



§ 27-49-214 - Tires.

(a) "Pneumatic tire" means every tire in which compressed air is designed to support the load.

(b) "Metal tire" means every tire the surface of which in contact with the highway that is wholly or partly of metal or other hard nonresilient material.



§ 27-49-215 - Tractors.

(a) "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not constructed to carry a load other than a part of the weight of the vehicle and load so drawn.

(b) "Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.



§ 27-49-216 - Traffic.

"Traffic" means pedestrians, ridden or herded animals, vehicles, streetcars, and other conveyances, either singly or together, while using any highway for purposes of travel.



§ 27-49-217 - Traffic signals and devices.

(a) "Official traffic control devices" means all signs, signals, markings, and devices not inconsistent with this act placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning, or guiding traffic.

(b) "Official traffic control signal" means any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and to proceed.

(c) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.



§ 27-49-218 - Trailers.

(a) "Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.

(b) "Semitrailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.



§ 27-49-219 - Vehicles.

(a) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks.

(b) "Motor vehicles" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

(c) "Motorcycle" means every motor vehicle having a saddle for the use of the rider and designed to travel on not more than three (3) wheels in contact with the ground but excluding a tractor.

(d) (1) "Authorized emergency vehicle" means authorized emergency vehicles, which shall include:

(A) Motor vehicles used by state, county, or city and municipal police agencies, all of which shall be equipped with:

(i) Blue lights; or

(ii) Blue, red, or white rotating or flashing emergency lights;

(B) (i) Motor vehicles used by state, county, city, or municipal fire departments, motor vehicles owned and used by volunteer fire fighters while engaged in official duties, motor vehicles used by emergency medical services personnel licensed by the Department of Health or privately owned fire departments, and ambulances used solely for ambulance purposes that are approved as ambulances in accordance with state and federal highway safety standards, all of which shall be equipped with red rotating or flashing emergency lights.

(ii) Flashing emergency lights shall be used by volunteer fire fighters solely while engaged in the performance of duties as volunteer fire fighters and by emergency medical services personnel solely while engaged in the performance of duties with an ambulance service licensed by the department or an organized rescue squad or team;

(C) (i) Motor vehicles owned by state, county, and municipal agencies whose use is determined by the state agency to be required for dangerous or hazardous services and motor vehicles owned by public service corporations or private individuals whose use is determined by the Commissioner of Motor Vehicles, in accordance with regulations established by the commissioner to prevent abuses thereof, to be for extra hazardous service, may be equipped with amber flashing or rotating emergency or warning lights that shall not qualify them as emergency vehicles, but which shall during hazardous uses display their amber flashing or rotating emergency or warning lights in order that other motorists and the public may be aware of the special or hazardous use of the vehicles and shall exercise caution in approaching the vehicles at all times while the amber flashing or rotating emergency or warning lights are in operation.

(ii) All hazardous service vehicles shall conform to regular traffic signals and speed limits during their operation; and

(D) (i) Motor vehicles utilized as wreckers or tow vehicles permitted or licensed under § 27-50-1203 may be equipped with amber flashing or rotating emergency or warning lights that shall not qualify them as emergency vehicles, but which shall only during hazardous uses display their amber flashing or rotating emergency or warning lights in order that other motorists and the public may be aware of the special or hazardous use of the wreckers or tow vehicles and exercise caution in approaching the wreckers or tow vehicles at all times while the amber flashing or rotating emergency or warning lights are in operation. Unless otherwise directed by a law enforcement officer, a wrecker or tow vehicle shall conform to regular signals and speed limits during its operation. In addition to amber flashing or rotating emergency or warning lights, wreckers or tow vehicles that respond to highway emergencies may be equipped with red flashing or rotating emergency or warning lights.

(ii) Red flashing or rotating emergency or warning lights on a wrecker or tow vehicle shall be operated only while the wrecker or tow vehicle is stopped on or within ten feet (10') of a public way and engaged in recovery or loading and hooking up an abandoned, an unattended, a disabled, or a wrecked vehicle. A wrecker or tow vehicle shall not operate forward-facing red flashing or rotating emergency or warning lights while underway, except as may be expressly authorized or required by law otherwise.

(2) It shall be unlawful to install, operate, or use any rotating or flashing light on any motor vehicle except as authorized in this subsection.

(e) (1) "School bus" means a motor vehicle designed to carry more than ten (10) passengers:

(A) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school or school-sponsored activities; or

(B) Privately owned and operated for compensation for the transportation of students to or from school or school-sponsored activities.

(2) A motor vehicle designed to carry more than twenty-five (25) passengers is exempt from this section if the motor vehicle is:

(A) Owned by a public or a governmental agency or a private school and operated for the transportation of students to or from school-sponsored activities but not used to transport students on any scheduled school bus route; or

(B) Privately owned and operated for compensation under contract to a school district and used for the transportation of students to or from school-sponsored activities.









Chapter 50 - Penalties And Enforcement

Subchapter 1 - -- General Provisions

§ 27-50-101 - Operation of vehicles contrary to law prohibited.

It is unlawful for the owner or any other person employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of the vehicle upon a highway in any manner contrary to law.



§ 27-50-102 - Parties guilty of acts declared to be crimes.

(a) Every person who commits, attempts to commit, conspires to commit, or aids or abets in the commission of any act declared in this act to be a crime, whether individually or in connection with one (1) or more other persons or as principal, agent, or accessory, shall be guilty of the offense.

(b) Every person who falsely, fraudulently, forcibly, or willfully induces, causes, coerces, requires, permits, or directs another to violate any provision of this act is likewise guilty of the offense.






Subchapter 2 - -- Enforcement Generally

§ 27-50-201 - Provisions deemed cumulative.

This subchapter shall be cumulative to the laws in force relating to the functions and duties imposed upon the Department of Arkansas State Police under the provisions of Acts 1953, No. 122, and acts amendatory thereto. It shall also be cumulative to laws in effect which were in effect prior to the enactment of Acts 1953, No. 122, which imposed duties upon the Arkansas State Highway and Transportation Department and the Director of the Department of Finance and Administration, which were transferred to the Department of Arkansas State Police under the provisions of Acts 1953, No. 122, as amended.



§ 27-50-202 - Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department -- Creation.

The Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department is created.



§ 27-50-203 - Appointment of director.

The State Highway Commission shall appoint a Director of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department who shall serve at the pleasure of the commission.



§ 27-50-204 - Division employees.

(a) (1) The State Highway Commission shall establish rules and regulations governing employees of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.

(2) Employees of the Weights and Standards Division of the Arkansas State Police shall be eligible for employment under this subchapter without meeting the qualifications that may be established by the commission.

(b) Employees of the division may be required to wear some type of regalia or uniform identifying the employees as members of the division.

(c) All moneys coming into the hands of the employees in the enforcement of revenue laws shall be subject to regulations and procedures as the Director of the Department of Finance and Administration shall direct.



§ 27-50-205 - Power and authority of division.

(a) The Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department shall have the power and authority to enforce all laws pertaining to the unlawful operation of motor vehicles over the highways of this state.

(b) This responsibility shall include, but not be limited to, a full responsibility along with the Department of Arkansas State Police and the Arkansas Transportation Commission [abolished] for enforcement of the Hazardous Materials Transportation Act of 1977, § 27-2-101 et seq., and the rules and regulations promulgated thereunder.






Subchapter 3 - -- Offenses and Penalties Generally

§ 27-50-301 - Applicability of criminal code.

Any moving traffic law violation not enumerated in § 27-50-302 shall be known as a violation as defined in §§ 5-1-105 and 5-1-108, and shall be punishable as provided under § 5-4-201.



§ 27-50-302 - Classification of traffic violations.

(a) The following traffic law violations shall be known as offenses and classified as indicated:

(1) Racing on a public highway -- Class A misdemeanor;

(2) Reckless driving -- Class B misdemeanor;

(3) Driving with lights off to avoid detection, identification, or apprehension -- Class B misdemeanor;

(4) Hazardous driving -- Class C misdemeanor;

(5) Leaving the scene of an accident involving property damage only -- Class C misdemeanor;

(6) Driving the wrong way on a one-way street -- Class C misdemeanor;

(7) Speeding in excess of fifteen miles per hour (15 m.p.h.) over the posted speed limit -- Class C misdemeanor;

(8) Using nitrous oxide in a motor vehicle or motorcycle on a street or highway as prohibited under § 27-37-803 -- Class C misdemeanor; and

(9) Observing a drag race as a spectator on a public highway -- Class B misdemeanor.

(b) More than three (3) violations in a twelve-month period -- Class C misdemeanor.



§ 27-50-303 - Violations involving drivers' licenses.

The following nonmoving traffic law violations shall be classified as follows:

(1) Possession of a counterfeit driver's license or a deliberately altered driver's license -- Class A misdemeanor; and

(2) Making a false statement to the Director of the Department of Finance and Administration to obtain a driver's license -- Class A misdemeanor as defined under § 5-53-103 of the Arkansas Criminal Code.



§ 27-50-304 - Penalties for misdemeanors.

(a) It is a misdemeanor for any person to violate any of the provisions of this act unless the violation is by this act or other law of this state declared to be a felony.

(b) Every person convicted of a misdemeanor for a violation of any of the provisions of this act for which another penalty is not provided shall:

(1) For a first conviction, be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than ten (10) days;

(2) For a second conviction within one (1) year thereafter, the person shall be punished by a fine of not more than two hundred dollars ($200) or by imprisonment for not more than twenty (20) days, or by both fine and imprisonment; and

(3) Upon a third or subsequent conviction within one (1) year after the first conviction, the person shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six (6) months, or by both fine and imprisonment.



§ 27-50-305 - Penalty for violation of 1959 amendatory act.

(a) Any person violating any of the provisions of this act shall be guilty of a misdemeanor, unless the violation is by this act or other law of this state declared to be a felony.

(b) Upon conviction, an offender shall be punished:

(1) For a first conviction, by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than ten (10) days;

(2) For a second conviction within one (1) year thereafter, by a fine of not more than two hundred dollars ($200) or by imprisonment for not more than twenty (20) days, or by both fine and imprisonment; and

(3) For a third or subsequent conviction within one (1) year after the first conviction, by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six (6) months, or by both fine and imprisonment.



§ 27-50-306 - Additional penalties on conviction of moving traffic violations.

In addition to the penalties provided by law, after the conviction of any person for any moving traffic violation, the trial judge or magistrate may in disposition and assessing penalty consider the previous traffic conviction record and impose the following penalties, or combination of penalties:

(1) Suspend the driver's license for any period not to exceed one (1) year; or

(2) Suspend the driver's license for any period, not to exceed one (1) year, but grant a conditional permit to drive during the suspension, by imposing conditions and restrictions not to exceed one (1) year defining circumstances under which the violator will be allowed to drive while under suspension; or

(3) Require the attendance of the violator at a driver's training school; or

(4) Require the violator to retake the driver's test, or furnish proof of adequate sight or hearing necessary for driving, or produce proof of physical or mental capacity and ability to drive; or

(5) Require minors to write themes or essays on safe driving; or

(6) Place a minor under probationary conditions, as determined by the court in its reasonable discretion, designed as a reasonable and suitable preventative and educational safeguard to prevent future traffic violations by the minor.



§ 27-50-307 - Negligent homicide.

(a) When the death of any person ensues within one (1) year as a proximate result of injury received by the driving of any vehicle in reckless or wanton disregard of the safety of others, the person operating the vehicle shall be guilty of negligent homicide.

(b) The commissioner shall revoke the operator's or chauffeur's license of any person convicted of negligent homicide under the provisions of this section.

(c) The offense of negligent homicide shall be included in and be a lesser degree of the offense of involuntary manslaughter.



§ 27-50-308 - Reckless driving.

(a) Any person who drives any vehicle in such a manner as to indicate a wanton disregard for the safety of persons or property is guilty of reckless driving.

(b) (1) (A) If physical injury to a person results, every person convicted of reckless driving shall be punished upon a first conviction by imprisonment for a period of not less than thirty (30) days nor more than ninety (90) days or by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

(B) Otherwise, every person convicted of reckless driving shall be punished upon a first conviction by imprisonment for a period of not less than five (5) days nor more than ninety (90) days or a fine of not less than twenty-five dollars ($25.00) nor more than five hundred dollars ($500), or by both such fine and imprisonment.

(2) (A) For a second or subsequent offense occurring within three (3) years of the first offense, every person convicted of reckless driving shall be punished by imprisonment for not less than thirty (30) days nor more than six (6) months or by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.

(B) However, if the second or subsequent offense involves physical injury to a person, the person convicted shall be punished by imprisonment for not less than sixty (60) days nor more than one (1) year or by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by both such fine and imprisonment.



§ 27-50-309 - Racing or observing a drag race as a spectator on a public highway.

(a) As used in this section:

(1) "Drag race" means:

(A) The operation of two (2) or more motor vehicles from a point side-by-side at accelerating speeds in a competitive attempt to outdistance each other; and

(B) The operation of one (1) or more motor vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of the motor vehicle or motor vehicles within a certain distance or time limit;

(2) "Public highway" means a public road, county road, city street, or any paved or unpaved roadway that is owned or maintained by a public entity or municipality; and

(3) "Race" means the operation or use of one (1) or more motor vehicles traveling with excessive or at dangerous speeds in an attempt to:

(A) Outgain or outdistance another motor vehicle or motor vehicles;

(B) Arrive at a given destination ahead of another motor vehicle or motor vehicles; or

(C) Test the physical stamina or endurance of drivers over long-distance driving routes.

(b) (1) A person commits the crime of racing on a public highway if he or she knowingly:

(A) Commits a violation of § 27-50-302(a)(1)-(9) and operates a motor vehicle in a race or drag race on a public highway;

(B) Participates in, promotes, solicits, or collects moneys at any location for any race or drag race on a public highway; or

(C) Rides as a passenger in or on a motor vehicle in any race or drag race on a public highway.

(2) Racing on a public highway is a Class A misdemeanor.

(c) (1) A person commits the crime of observing a drag race as a spectator on a public highway if he or she with the purpose to observe a drag race on a public highway:

(A) Is knowingly present at and purposely observes the drag race or the preparation for the drag race; and

(B) Purposely demonstrates through active encouragement, assistance, facilitation, urging, or a request that the drag race commence.

(2) Observing a drag race is a Class B misdemeanor.



§ 27-50-310 - Use of officially designated school bus colors or words "school bus" unlawful.

(a) It shall be unlawful for any person to operate a motor vehicle that formerly was but is not now a school bus or a motor vehicle similar in shape and form to a school bus upon the public highways and roads of this state when the vehicle is painted with the officially designated school bus colors or has the words "SCHOOL BUS" marked thereon.

(b) Any person violating the provisions of subsection (a) shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than twenty-five dollars ($25.00) and not more than one hundred dollars ($100).



§ 27-50-311 - Penalties for large trucks exceeding speed limits.

(a) The General Assembly has determined that the operation of trucks, as defined in subsection (b) of this section, at high speeds creates a unique threat to the public safety of Arkansas motorists and causes substantial damage to Arkansas highways. Through enacting this section, it is the intent of the General Assembly to deter such unsafe and damaging driving practices by providing severe penalties against those persons who are determined to be guilty of violating this section.

(b) For purposes of this section, the term "truck" means any vehicle with a registered gross weight of at least twenty thousand pounds (20,000 lbs.).

(c) When the operator of any truck as defined in subsection (b) of this section pleads guilty or nolo contendere to or forfeits bond for or is found guilty of operating such vehicle at a speed in excess of five miles per hour (5 m.p.h.) over the posted or legal speed limit, the operator shall be fined fifty dollars ($50.00) for each mile per hour in excess of five miles per hour (5 m.p.h.) over the posted or legal speed limit.

(d) The fine provided for in this section is in addition to all other fines and court costs levied for the violation.

(e) (1) The circuit, district, and city courts levying and collecting the fines prescribed by this section may retain two percent (2%) of the fines as a collection fee. Any collection fee retained, pursuant to state accounting laws, shall be deposited by the tenth day of each month in the court automation fund as established by § 16-13-704 of the city or county to be used solely for court-related technology.

(2) After deducting the collection fee provided in subdivision (e)(1) of this section, the court shall remit the balance of the fines levied and collected under this section by the tenth day of each month to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration, on a form provided by that office, for deposit as general revenues of the state.

(f) The provisions of this section shall only apply to the operation of trucks on interstate highways or state highways that have a posted speed limit for trucks different from the posted speed limit for other motor vehicles.






Subchapter 4 - -- Additional Penalty

§ 27-50-402 - Penalty mandatory.

The penalty provided in § 27-50-401 [repealed] is mandatory and shall be levied in connection with each conviction as provided in that section, and no court shall have the power or authority to suspend, postpone, or forgive the collection of any penalty as provided in this subchapter.



§ 27-50-403 - Applicable only to certain cities.

The penalties as provided in § 27-50-401 [repealed], and the collection thereof, shall only apply to those cities of the first and second class that provide retirement coverage to certified police personnel under provisions of Arkansas law establishing the policemen's pension and relief fund, and those cities which have adopted coverage for certified police personnel under the Arkansas Local Police and Fire Retirement System, since July 1, 1981.



§ 27-50-404 - Disposition of funds.

All penalties collected under the provisions of this subchapter shall be deemed to be collected for the benefit of employees of the policemen's pension and relief fund or for payments to fund the employer's share of retirement cost for certified police personnel, covered under the Arkansas Local Police and Fire Retirement System.



§ 27-50-405 - Penalties to be remitted monthly.

All penalties collected under the provisions of this subchapter shall be remitted by the collecting officials to the city treasurer, city clerk, or city recorder for deposit into the policemen's pension and relief fund or for deposit into the Arkansas Local Police and Fire Retirement System subsidy account or city general fund, on or before the fifth day of the month following the month of collection thereof in each city of the first or second class providing retirement coverage to certified police personnel.



§ 27-50-406 - Failure to collect and remit.

(a) Any official charged with the duty of collecting any of the penalties as prescribed in this subchapter shall be guilty of misfeasance in office and shall be subject to removal from office upon failure to collect the penalties and remit them to the city treasurer, city clerk, or city recorder in each respective city of the first and second class of this state that provides retirement coverage to certified police personnel under the policemen's pension and relief fund or the Arkansas Local Police and Fire Retirement System since July 1, 1981.

(b) In addition, he or she shall be liable on his or her official bond for any penalties which are not collected or remitted as required in this subchapter.



§ 27-50-407 - Annual audit.

The records of all officials charged with the duty of collecting penalties as prescribed in this subchapter shall be audited annually by the Director of the Department of Finance and Administration or his or her designated agents.



§ 27-50-408 - Fines for moving traffic violations in a highway work zone.

(a) As used in this section, unless the context otherwise requires:

(1) "Construction personnel" means employees of the Arkansas State Highway and Transportation Department or the counties or the municipalities of this state or any contractors of the State Highway Commission or the counties or municipalities;

(2) "Conviction" means a person who is charged with a violation of law and who pleads guilty or nolo contendere, is found guilty, or forfeits a bond in lieu of a plea or trial;

(3) "Department" means the Arkansas State Highway and Transportation Department; and

(4) "Highway work zone" means any area upon or adjacent to any highway, road, or street of this state where construction, reconstruction, maintenance, or any other type of work is being performed or is in progress by employees of the Arkansas State Highway and Transportation Department, the counties or the municipalities of this state, or any contractors of the State Highway Commission or the counties or municipalities.

(b) (1) (A) (i) In addition to the fine otherwise provided by law, after the conviction of any person for any moving traffic violation committed while the person is driving through a highway work zone in this state and if construction personnel were present in the highway work zone when the offense occurred, the trial judge shall assess an additional fine equivalent to the fine imposed by law upon that person for committing a moving traffic violation in the highway work zone.

(ii) Equivalent additional court costs pursuant to § 16-10-305 shall not be assessed.

(B) Any bond posted pursuant to a charge of committing any moving traffic violation while in a highway work zone in this state shall include the additional equivalent fine in the amount of the bond otherwise required.

(2) (A) All fines collected by the county or city official, agency, or department designated pursuant to § 16-13-709 as primarily responsible for the collection of fines assessed in the circuit courts, district courts, or city courts of this state as a result of this section shall be paid by the collecting official to the county treasurer or town or city treasurer pursuant to law.

(B) All such amounts collected in circuit court shall be remitted to the county treasurer.

(C) All amounts collected pursuant to subdivision (b)(2)(A) of this section in district court shall be paid to the county or city treasurer pursuant to § 16-17-707.

(D) All amounts collected pursuant to subdivision (b)(2)(A) of this section in city court shall be paid to the treasurer of the town or city in which the city court is located.

(E) Amounts received by the county treasurer may be used for general county purposes, and amounts received by the city treasurer may be used for general city purposes.

(c) (1) The additional fines and penalties shall not be assessed unless signs, either permanent or temporary, were present at the time of the violation in advance of the highway work zone warning the traveling public that fines are double in highway work zones.

(2) The signs shall be located no greater than one (1) mile nor less than one thousand five hundred feet (1,500') in advance of the highway work zone.

(3) Furthermore, the additional fines or penalties for speeding shall not be assessed unless signs, either permanent or temporary, are posted in advance of the highway work zone indicating the maximum speed limit to be obeyed while traveling through the highway work zone.

(4) (A) All signs authorized by this section shall conform with the Manual on Uniform Traffic Control Devices.

(B) The counties and municipalities, prior to utilizing any such signs, shall seek the advice of the Arkansas State Highway and Transportation Department in order that the signs shall be uniform throughout the state.

(C) The Arkansas State Highway and Transportation Department is authorized to develop guidelines for the counties and municipalities to achieve uniformity.

(d) Nothing contained in this section shall be construed to abrogate any of the provisions of § 12-8-106 regarding the powers of the Department of Arkansas State Police.

(e) For purposes of this section, "moving traffic violation" shall include, but not be limited to:

(1) Careless or prohibited driving;

(2) Driving while intoxicated;

(3) Underage driving under the influence;

(4) Refusal to submit;

(5) Leaving the scene of an accident;

(6) Driving with lights off;

(7) Driving on an expired, suspended, or revoked license;

(8) Improper use of lighting equipment;

(9) Failure to obey traffic control devices and signs;

(10) Failure to operate a vehicle in accordance with the rules of the road;

(11) Failure to stop and render aid;

(12) Following too closely;

(13) Driving the wrong way on a one-way street;

(14) Hazardous driving;

(15) Impeding the flow of traffic;

(16) Improper backing;

(17) Improper lane change;

(18) Improper entrance or exit to avoid an intersection;

(19) Improper towing;

(20) Improper turning;

(21) Passing a stopped school bus;

(22) Racing on the highway;

(23) Reckless driving; and

(24) Exceeding the speed limit.






Subchapter 5 - -- Traffic Citations

§ 27-50-501 - Uniform form to be used.

Every law enforcement officer in this state who is authorized to issue citations for traffic law violations shall use a uniform traffic citation form prescribed by the Department of Arkansas State Police or a substantially equivalent form.



§ 27-50-502 - Promulgation of form.

(a) (1) The Department of Arkansas State Police is authorized and directed to promulgate a uniform traffic citation form.

(2) The form so promulgated or a substantially equivalent form shall be used exclusively by all law enforcement officers and agencies in this state in issuing citations for traffic law violations.

(b) Subsection (a) of this section shall not prohibit municipalities from promulgating uniform citation forms for use in enforcement of violations of their municipal code ordinances for offenses other than moving traffic law violations.



§ 27-50-503 - Bulk purchasing authorized.

The Department of Arkansas State Police, in order to serve the convenience of local law enforcement officers, may establish procedures for the bulk purchasing of traffic forms to be sold to local law enforcement agencies at cost plus transportation charges in remitting them to local law enforcement agencies.



§ 27-50-505 - Information from owner regarding operation of motor vehicle ticketed for violation.

(a) As used in this section, unless the context otherwise requires, "police authority" means any municipal, county, or state police enforcement agency.

(b) When the registered owner of a motor vehicle receives notice from any police authority that the motor vehicle has been ticketed for a violation of any state law or municipal ordinance regulating motor vehicle operation or usage, the registered owner shall provide the notifying police authority with such information as he or she has available regarding the operation of the vehicle at the time it was ticketed, within fourteen (14) days of receipt of notice therefor.

(c) Failure or refusal of any registered owner of a motor vehicle to comply with the provisions of this section shall be a misdemeanor. Upon conviction, the person shall be subject to a fine of not less than five dollars ($5.00) nor more than fifty dollars ($50.00).






Subchapter 6 - -- Arrest and Release

§ 27-50-601 - Procedure not exclusive.

The provisions of this subchapter shall govern all police officers in making arrests without a warrant for violations of this act for offenses committed in their presence, but the procedure prescribed in this subchapter shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade.



§ 27-50-602 - Cases in which person arrested must be taken immediately before magistrate.

Whenever any person is arrested for any violation of this act punishable as a misdemeanor, the arrested person shall be immediately taken before a magistrate or other proper officer within the county in which the offense charged is alleged to have been committed and who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the arrest is made, in any of the following cases:

(1) When a person arrested demands an immediate appearance before a magistrate;

(2) When the person is arrested and charged with an offense under this act causing or contributing to an accident resulting in injury or death to any person;

(3) When the person is arrested upon a charge of negligent homicide;

(4) When the person is arrested upon a charge of driving while under the influence of intoxicating liquor or narcotic drugs;

(5) When the person is arrested upon a charge of failure to stop in the event of an accident causing death, personal injuries, or damage to property; or

(6) In any other event when the person arrested refuses to give his or her promise to appear in court as provided.



§ 27-50-603 - Release upon promise to appear.

(a) When a person is arrested for any violation of this act punishable as a misdemeanor and the person is not immediately taken before a magistrate as required, the arresting officer may issue an electronic citation or prepare in duplicate written notice to appear in court containing:

(1) The name and address of the person;

(2) The license number of his or her vehicle, if any;

(3) The offense charged; and

(4) The time when and place where the person shall appear in court, and if the officer is a bonded officer, he may require the person to post a bail bond and give receipt therefor.

(b) The time specified to appear must be at least five (5) days after the arrest unless the person arrested shall demand an earlier hearing.

(c) The place specified to appear shall be before a magistrate:

(1) Within the township or county in which the offense charged is alleged to have been committed; and

(2) Who has jurisdiction of the offense.

(d) (1) If issued a written citation, the arrested person in order to secure release, as provided in this section, must give his or her written promise so to appear in court by signing in duplicate the written notice prepared by the arresting officer or post a bail bond as may be required by the arresting officer.

(2) If issued an electronic citation, the arrested person in order to secure release, as provided in this section, acknowledges receipt of the notice to appear in court and gives his or her promise to appear in court by acceptance of the electronic citation.

(3) (A) The original of the notice to appear and of the receipt for bail shall be retained by the officer or electronically transmitted to the court, and the copy of each delivered to the person arrested.

(B) Thereupon, the officer shall forthwith release the person arrested from custody.

(e) An officer violating any of the provisions of this section shall be guilty of misconduct in office and shall be subject to removal from office.



§ 27-50-605 - Appearance by counsel.

A written promise to appear in court may be complied with by an appearance by counsel.



§ 27-50-606 - Deposit of operator's license in lieu of bond -- Issuance of receipt.

(a) Every person who is arrested for a violation of a traffic law, rule, or regulation punishable as a misdemeanor, who is not permitted to appear for trial on his or her own recognizance may in lieu of posting bond be admitted to bail upon depositing his or her current motor vehicle operator's or chauffeur's license.

(b) (1) If the person is admitted to bail by depositing his or her current motor vehicle operator's or chauffeur's license with the arresting officer or clerk of the court, an official receipt shall be issued for the license, which shall be upon a form approved by the Director of the Office of Driver Services of the Department of Finance and Administration.

(2) The receipt shall serve in lieu of the operator's or chauffeur's license for the period of time and under the conditions provided in § 27-50-607.

(c) The motor vehicle operator's or chauffeur's license deposited as bail shall be retained by the clerk of the court before which the person is cited to appear for trial upon the charge.



§ 27-50-607 - Receipt to serve as license -- Forfeiture of license.

(a) The official receipt received from the arresting officer shall serve in lieu of a driver's or operator's license for a time not in excess of twenty (20) days.

(b) If a defendant posts bail under the provisions of §§ 27-50-606 -- 27-50-608 and upon an appearance to answer the charge or upon electing to plead guilty, the defendant's operator's or chauffeur's license shall be returned to him or her by the court clerk, unless revoked or suspended by a court of competent jurisdiction.

(c) If the defendant does not appear to answer the charge within twenty (20) days, or such later date as may be fixed by the court, then his or her motor vehicle operator's or chauffeur's license shall be determined to have been forfeited. The license shall be revoked by the court, or, in the event of a revocation or suspension of the motor vehicle operator's or chauffeur's license as a result of the trial of the case by the court, it shall be transmitted by the clerk of the court with a statement of the reason for the forfeiture, revocation, or suspension to the Director of the Office of Driver Services within one (1) day after the order or decision of the court revoking or suspending it.



§ 27-50-608 - Application for duplicate license after deposit unlawful.

(a) It shall be unlawful to make application for a duplicate license to operate a motor vehicle during the period when the original license is posted for an appearance in a court.

(b) Any person convicted thereof may be punishable by imprisonment of not less than seven (7) days nor more than six (6) months and by a fine of not more than five hundred dollars ($500), or both such fine and imprisonment.



§ 27-50-609 - Optional posting of bond or bond card -- Exception.

(a) When any law enforcement officer in this state arrests or issues a citation for any traffic law violation or motor vehicle accident and the officer is authorized by law to take possession of and retain the operator's or chauffeur's license of the person so charged or cited, the person arrested or to whom the citation is issued shall have the option to either surrender his or her operator's or chauffeur's license or post a bond or a bond card to assure his or her appearance in court on the offense charged.

(b) The option to post a bond card shall not be available to a person charged with driving while intoxicated.

(c) As used in this section, the term "law enforcement officer" shall mean any member of the Arkansas State Police, a sheriff or a deputy sheriff, a member of a municipal police force, or a constable.



§ 27-50-610 - Issuance of bond card.

A professional bail bond company as defined in § 17-19-101 et seq., a qualified surety pursuant to §§ 27-50-611 and 27-50-612, and an automobile club or association as defined in §§ 23-77-101 -- 23-77-109, may issue a bond card to a person licensed as an operator or chauffeur which shall constitute evidence of the undertaking of bond by the company to assure the appearance in court for the offense charged of a person arrested or issued a traffic citation for a motor vehicle accident or traffic law violation up to and including the amount in dollars stated upon the face of the bond card.



§ 27-50-611 - Right of qualified surety company to become surety with respect to guaranteed arrest bond certificates.

(a) Any domestic or foreign surety company which has qualified to transact surety business in this state may, in any year, become surety in an amount not to exceed two hundred dollars ($200) with respect to any guaranteed arrest bond certificates issued in that year by an automobile club or association by filing with the Insurance Commissioner of this state an undertaking thus to become surety.

(b) Such undertaking shall be in form to be prescribed by the commissioner and shall state the following:

(1) The name and address of the automobile club or automobile association with respect to the guaranteed arrest bond certificates of which the surety company undertakes to be surety;

(2) The unqualified obligation of the surety company to pay the fine or forfeiture in an amount not to exceed two hundred dollars ($200) of any person who, after posting a guaranteed arrest bond certificate with respect to which the surety company has undertaken to be surety, fails to make the appearance to guarantee which the guaranteed arrest bond certificate was posted.

(c) The term "guaranteed arrest bond certificate", as used in this section, means any printed card or other certificate issued by an automobile club or association to any of its members, which is signed by the member and contains a printed statement that the automobile club or association and a surety company guarantee the appearance of the person whose signature appears on the card or certificate and that they will, in the event of failure of the person to appear in court at the time of trial, pay any fine or forfeiture imposed on the person in an amount not to exceed two hundred dollars ($200).



§ 27-50-612 - Guaranteed arrest bond certificates as cash bail.

(a) Any guaranteed arrest bond certificate with respect to which a surety company has become surety, as provided in § 27-50-611, when posted by the person whose signature appears thereon, shall be accepted in lieu of cash bail in an amount not to exceed two hundred dollars ($200) as a bail bond to guarantee the appearance of the person in any court, including district courts, in this state at such time as may be required by the court, when the person is arrested for violation of any motor vehicle law of this state or ordinance of any municipality in this state except for the offense of driving while intoxicated or for any felony when the violation is committed prior to the date of expiration shown on such guaranteed arrest bond certificates.

(b) Any guaranteed arrest bond certificate so posted as a bail bond in any court in this state shall be subject to the forfeiture and enforcement provisions with respect to bail bonds posted in criminal cases, and that any guaranteed arrest bond certificate posted as a bail bond in any municipal court in this state shall be subject to the forfeiture and enforcement provisions of the charter or ordinance of the particular municipality pertaining to bail bonds posted.






Subchapter 7 - -- Trial and Judgment

§ 27-50-701 - Postponement of judgment.

In traffic misdemeanor cases, other than cases involving driving under the influence of alcohol or drugs, the judge shall have authority to postpone judgment for not more than one (1) year, during which period the defendant shall be in a probationary status, supervised or unsupervised, and shall remain in probationary status until judgment is entered.



§ 27-50-702 - Request for entry or postponement of judgment.

(a) At the request of the defendant, parent of a minor defendant, or counsel for the defense, judgment shall be entered as quickly as feasible and not more than ten (10) days following such request.

(b) At the request of the defendant, parent of a minor defendant, or counsel for the defense, probation may be continued and judgment postponed for more than one (1) year.






Subchapter 8 - -- Convictions

§ 27-50-802 - Certain speeding convictions not included in report -- Exception for chauffeurs.

(a) All courts in this state required by law to furnish records of convictions of all motor vehicle violations to the Office of Driver Services of the Department of Finance and Administration shall continue to furnish the records, but in compiling reports of convictions of traffic violations, the Office of Driver Services shall not include in the traffic violation report of any individual any conviction for the offense of speeding if the conviction is based on speeding upon a public highway in excess of fifty-five miles per hour (55 m.p.h.) speed limit as established pursuant to Public Law 93-239 of January 2, 1974, but less than seventy-five miles per hour (75 m.p.h.).

(b) The Office of Driver Services shall include in the traffic violation report of any person holding a chauffeur's license any conviction for the offense of speeding in excess of the fifty-five miles per hour (55 m.p.h.) speed limit as established pursuant to Public Law 93-239 of January 2, 1974, to the employer of the person and shall furnish the complete driver history record of the person pursuant to a written authorization as provided in § 27-50-908 to the employer of the person holding a chauffeur's license.



§ 27-50-803 - Notification when minor convicted.

Whenever any court in this state shall convict any person under the age of eighteen (18) years of any moving traffic violation under the laws of this state, or under any municipal ordinance, whether the fine and sentence imposed shall be collected or whether it may be suspended, the convicting court shall notify in writing the parents, guardian, or other person who signed the application of the person for an instructor's permit or operator's license as required by the provisions of § 27-16-702. If the convicted person does not have an instructor's permit or operator's license, the court shall notify the father or mother of the person, if living, or the guardian or other person having custody of the person of the conviction.



§ 27-50-804 - Records inadmissible in civil actions.

No record of the forfeiture of a bond or of the conviction of any person for any violation of this subtitle shall be admissible as evidence in any court in any civil action.



§ 27-50-805 - Credibility as witness not affected.

The forfeiture of a bond or the conviction of a person upon a charge of violating any provision of this act or other traffic regulation less than a felony shall not affect or impair the credibility of the person as a witness in any civil or criminal proceeding.






Subchapter 9 - -- Central Driver's Records File

§ 27-50-901 - Establishment.

The Office of Driver Services of the Department of Finance and Administration shall establish and maintain a central driver's records file on every driver who receives a conviction for a moving traffic violation while operating any motor vehicle subject to registration for highway use, whether such conviction occurred within this state or in another state.



§ 27-50-902 - Report from courts required.

(a) All courts in this state which have jurisdiction over such offenses shall report all final convictions to the Office of Driver Services utilizing the uniform traffic ticket as provided for under the provisions of §§ 27-50-501 and 27-50-504.

(b) In compiling and maintaining a central driver record file, the office shall ascertain to the best of its ability the authenticity of all final convictions reported to the office by requiring that all final dispositions by the courts dealing with these matters be signed by an official of the court.



§ 27-50-903 - Responsibility to properly file conviction reports.

(a) It shall be the responsibility of the Office of Driver Services to properly file all traffic violation convictions received from the courts of this state or any other state and assign the conviction report to the named driver in the report.

(b) In the event a conviction report is improperly filed or reported, it shall be the responsibility of the office to correct the record and to notify the driver and any other party who has received the report of the incorrect filing and the fact that the record in question has been corrected.



§ 27-50-904 - Conviction for offense arising out of railroad accident.

The Office of Driver Services shall not include in the traffic violation report of a railroad engineer, conductor, fireman, or brakeman any conviction for an offense arising out of a railroad accident occurring while the engineer, conductor, fireman, or brakeman was performing duties as an engineer, conductor, fireman, or brakeman of a railroad.



§ 27-50-905 - Procedure for driver's right to contest entries.

(a) (1) Every driver on whom a record of traffic violations has been compiled shall have the right to contest any entry made in his driver's record.

(2) If the driver disputes any entry on his or her record he or she must, in order to preserve his or her rights under this section, notify in writing the Office of Driver Services within thirty (30) days of receipt of the report provided for in § 27-50-902.

(b) (1) The notification, as required, shall set forth in detail the ground upon which the driver bases his or her objections to the entry.

(2) Within thirty (30) days after receipt of the notice, the office shall either remove the entry from the driver's record or notify the driver that the office finds the entry to be correct and that the entry shall remain a part of the driver's record.

(3) If the office finds the entry to be correct, the notification of this fact to the driver shall state the grounds for the finding.

(c) (1) In the event the office finds the entry to be correct, the aggrieved driver may file suit in the circuit court of the county in which the driver resides within twenty (20) days after receiving notice from the office that the entry was found to be correct to seek an order from the court requiring the office to change or delete the entry from the driver's record.

(2) The court's review of such an action shall be limited to a determination of whether the office had just cause to record the traffic violation in question on the record of the aggrieved driver and whether the office acted in compliance with §§ 27-50-902 and 27-50-903.

(3) The burden of proof in the action shall be upon the driver instituting the action.

(d) (1) If the court finds the entry to be incorrect, it shall order the office to amend the entry or delete the entry entirely.

(2) (A) A driver who has brought suit to require a change in his or her record and who has obtained an order of the court requiring the change may file a claim for his or her attorney's fees and any other damages he or she may have suffered with the Arkansas State Claims Commission.

(B) The claim shall be filed in the manner required by law.



§ 27-50-906 - Furnishing of abstracts.

(a) The Office of Driver Services may furnish an abstract or driver confirmation record of any driver's record to:

(1) The driver on whom the record has been compiled;

(2) Any person who has been authorized in writing by the driver to obtain the driver's record;

(3) Any court having jurisdiction over traffic offenses;

(4) Any law enforcement officer, who shall use the report only in the line of duty in enforcing the traffic laws of this state;

(5) Employers of drivers, provided that the driver has given his or her written consent for the employer to obtain the driver's record;

(6) Any insurer licensed to do business in Arkansas or its agents, employees, or contractors in connection with the driving record or driver confirmation record of an insured or applicant and all licensed drivers in the household of the insured or applicant;

(7) (A) Any governmental department or agency upon a showing of reasonable cause as to why the driver's record should be issued to the governmental department or agency in order for the governmental department or agency to effectively carry out its statutory duties.

(B) No driver's record shall be reported to any individual except duly authorized officials of the office unless a copy of the report and the name of the individual or organization which received the report are sent to the driver named in the report; and

(8) (A) A driver's license status report shall be available to rental car companies who otherwise meet the requirements of this section for receiving an abstract of a driver's record upon the payment of one dollar ($1.00) for each license number checked. This fee shall be deposited to the State Treasury into the State Central Services Fund as a direct revenue to be used by the Revenue Division of the Department of Finance and Administration.

(B) The Information Network of Arkansas may charge an additional fee for the service of transmitting this information electronically.

(b) For purposes of this section, "driver confirmation record" means information in the office concerning the name, date of birth, and current address of the licensed driver.

(c) (1) (A) The fee for an insured's or applicant's driver confirmation record shall be ten cents (10cent(s)) per record.

(B) This fee shall be deposited into the fund as a direct revenue to be used by the division.

(2) The network may charge an additional fee for the service of transmitting this information electronically.



§ 27-50-907 - Availability of recorded information.

(a) All information concerning a driver's record shall be made available to the driver or his or her legal representative.

(b) (1) Information such as medical reports or other personal information shall not be a part of any written report the Office of Driver Services may provide, nor shall the office allow any person to copy or reproduce such records.

(2) Information in the central drivers' records file concerning the name, age, and current address of all drivers over the age of sixteen (16) years and under the age of twenty-six (26) years shall be made available to the Arkansas military recruiting coordinators for any of the armed forces of the United States for distribution to their branch offices. The information shall be available upon request of the military recruiting coordinators and may be requested and updated up to two (2) times during any calendar year.

(c) No digital driver's license photograph shall be disclosed to any individual or organization, except upon the written request for disclosure to a named individual or to a party by the person whose photograph is on the driver's license. A fee of five dollars ($5.00) shall be charged for each digital driver's license photograph provided by the office.



§ 27-50-908 - Forms of authorization.

(a) (1) The authorization to obtain a driver's record by anyone other than the driver, as provided in this subchapter, may be in the form of a signed release by the driver, power of attorney, and in the case of a minor, the parent or guardian or a legally appointed representative of the driver.

(2) The limited information concerning a driver's name, age and current address shall be subject to release to the military recruiting coordinators unless such release is denied by the driver or his or her legally appointed representative.

(b) A release signed by a driver or his or her legally appointed representative giving authority to an individual or organization to obtain the driver's driving record shall remain in force for a period of five (5) years from the date signed by the driver or until the date the driver or his or her legally appointed representative has withdrawn the release in writing on a form approved by and supplied by the office, whichever date occurs first.



§ 27-50-909 - Fees for furnishing record.

(a) (1) The Office of Driver Services may report a driver's record without charge to all courts, law enforcement agencies, governmental agencies, and public transit systems as provided in this subchapter. For purposes of this section "public transit systems" means entities which provide regular and continuing general or special transportation to the public and which receive federal assistance under 49 U.S.C. § 5307 or 49 U.S.C. § 5311.

(2) A fee in the amount prescribed in § 27-23-117(c) may be charged for any record search made and reported to the driver on whom the record is compiled or any other individual or organization requesting the record.

(3) The office shall charge a fee to report information concerning a driver's name, age, and current address of all drivers over the age of sixteen (16) years and under the age of twenty-six (26) years to the military recruiting services. The fee shall be determined by the office in an amount designed to recover the cost of producing the information for the recruiting services.

(b) Where a release has been granted by a driver or his or her legally appointed representative and the release has not been withdrawn as provided for in § 27-50-908, then all subsequent reports made on the driver shall be subject to the fee in effect at the time the subsequent report is made.



§ 27-50-910 - Disposition of funds.

Moneys collected under the provisions of this subchapter shall be special revenues and deposited into the State Treasury to the credit of the State Highway and Transportation Department Fund for distribution as provided in the Arkansas Highway Revenue Distribution Law, § 27-70-201 et seq.



§ 27-50-911 - Rules and regulations.

The Director of the Department of Finance and Administration may promulgate rules and regulations necessary to carry out the provisions of this subchapter.






Subchapter 10 - -- Reports of Accidents

§ 27-50-1001 - Copies to be obtained.

(a) The Office of Driver Services of the Department of Finance and Administration shall obtain a copy of every accident report filed with the Department of Arkansas State Police as required under Acts 1937, No. 300, as amended.

(b) The office shall reimburse the Department of Arkansas State Police for the cost, if any, of preparing copies of the accident reports.



§ 27-50-1002 - Reports to be complete.

(a) No analysis shall be made by the Office of Driver Services of the Department of Finance and Administration from accident reports which do not contain sufficient information to make a fair analysis of the report.

(b) Diagrams required on the report shall be complete with adequate descriptive narrative to determine what occurred in the accident.

(c) All other information required in the report shall be completed by the investigating officer and all witnesses, if any, properly identified.



§ 27-50-1003 - Method to determine recording of accident information.

(a) The Office of Driver Services shall determine from the accident report if the information is to be placed in the driver's record by careful analysis of the report by a person duly appointed by the administrator of the office.

(b) (1) No record of an accident shall be recorded for any person who is found not guilty in a court of competent jurisdiction after having received a citation for a traffic law violation that resulted from the investigation of the accident.

(2) Where a conviction does not occur, the analysis shall conclude that certain persons were primarily at fault in the accident.

(c) In the instance where a clear determination cannot be made from the investigating police officer's report of the accident, then no entry will be made in the record of any person involved in the accident.



§ 27-50-1004 - Reports by private citizens.

When a report of an accident is made by a driver of a vehicle involved in any accident, as required by §§ 27-53-202 and 27-53-203, the Office of Driver Services of the Department of Finance and Administration shall determine if sufficient evidence exists in the report to make an analysis and may require that supplemental information be filed by the person making the report or by any other person involved in the accident, before a final determination is made.



§ 27-50-1005 - Involvement of unattended vehicle in accident.

(a) No entry shall be made into the record of a person whose unattended vehicle has been involved in an accident unless the person's vehicle was illegally parked or the accident was the direct result of negligence on the part of the person who was responsible for the unattended vehicle at the time the accident occurred.

(b) The determination that a vehicle was illegally parked shall be made as a result of the conviction of the person for such a violation.



§ 27-50-1006 - Right of aggrieved driver.

(a) Any driver aggrieved by an entry into his or her record may request that the Office of Driver Services of the Department of Finance and Administration conduct a hearing for the purpose of contesting the information contained in the accident report or the method by which the decision was made to enter the information into the person's record.

(b) (1) The conviction of a person for a traffic violation which caused the accident shall be prima facie evidence of who was primarily at fault in the accident and no hearing shall be held where such evidence exists.

(2) When appeals are taken from the decision of the trial court for a traffic violation, the office shall immediately expunge the record of the entry made as a result of the accident report until such time as the appeal becomes final.



§ 27-50-1007 - Scheduling of hearings.

Hearings shall be conducted in the county of residence of the driver requesting the hearing within forty-five (45) days from the date the hearing request is received by the Office of Driver Services of the Department of Finance and Administration unless another time and place is otherwise agreed to by the driver and the office.






Subchapter 11 - -- Abandoned Vehicles

§ 27-50-1101 - Nonconsensual towing of a vehicle, implement, or piece of machinery.

(a) (1) (A) When a vehicle of a type subject to registration under the laws of this state, an implement, or a piece of machinery is found abandoned on private or public property within this state or is parked on private or public property within this state without the authorization of the property owners or other persons controlling the property, the property owner or his or her agent may have the vehicle, implement, or piece of machinery removed from the property by a towing and storage firm licensed by and subject to the rules of the Arkansas Towing and Recovery Board.

(B) (i) A city of the first class, city of the second class, or incorporated town by ordinance may regulate the manner that a property owner or other person controlling the property removes a vehicle, implement, or piece of machinery:

(a) By limiting:

(1) The distance from the location of removal to the destination of storage;

(2) The amount of towing and storage charges, including the towing charge, the storage charge, the administrative fee, and any other fee that may be charged, to be assessed against the owner or operator of the vehicle, implement, or piece of machinery removed from the property, with the difference between the charges allowed by the city and the actual towing and storage charges to be assessed to the property owner or other person controlling the property that requested the removal of the vehicle; and

(3) The request for removal of a vehicle, implement, or piece of machinery from the property to a towing and storage firm that accepts payment methods of cash, credit cards, or debit cards; and

(b) By requiring signage under § 27-51-1305 to include:

(1) The name, address, and telephone number of the towing and storage firm that may provide removal services from the parking lot;

(2) The amount of towing and storage charges that may be assessed against the owner or operator of the vehicle, implement, or other machinery; and

(3) Disclosing whether the towing and storage firm will accept the payment methods of cash, checks, credit cards, or debit cards.

(ii) An ordinance enacted under this subdivision (a)(1)(B) shall not conflict with this section.

(C) Prior to the removal of an abandoned vehicle, implement, or piece of machinery or a vehicle, implement, or piece of machinery parked without authority as provided by this section, the towing and storage firm shall obtain in writing from the property owner or agent a written statement that includes at a minimum the following:

(i) Identification of the property owner or agent, including name, address, and telephone number;

(ii) A statement that the property from which the vehicle, implement, or piece of machinery is to be removed is property owned or otherwise under the control of the agent requesting the removal;

(iii) That the vehicle, implement, or piece of machinery is deemed abandoned or has been parked on the property without authorization, as the case may be;

(iv) The make, model, and vehicle identification number or serial number of the vehicle, implement, or piece of machinery to be removed;

(v) The location to which the vehicle, implement, or piece of machinery will be removed, including the name, address, and telephone number of the towing and storage firm removing the vehicle, implement, or piece of machinery; and

(vi) The signature of the property owner or agent requesting removal of the vehicle, implement, or piece of machinery.

(D) A copy of the written statement shall be left with the property owner or the on-site agent, who shall make the written statement available for inspection upon request by any person claiming an interest in the removed vehicle, implement, or piece of machinery.

(E) The towing and storage firm removing the vehicle, implement, or piece of machinery shall retain a copy of the written statement for three (3) years and make the statement available during regular business hours upon request to any person claiming an interest in the removed vehicle, implement, or piece of machinery or upon request to any law enforcement officer or board investigator.

(F) Unless other arrangements have been made with a repair business, a vehicle, implement, or piece of machinery on the premises of a repair business shall be deemed abandoned if either:

(i) The vehicle, implement, or piece of machinery is unclaimed by the owner within forty-five (45) days; or

(ii) The debt is not paid within forty-five (45) days from the time the repair work is complete.

(G) A towing and storage firm shall not remove any abandoned vehicle, implement, or piece of machinery or improperly parked vehicle, implement, or piece of machinery without the authorization of the property owner or on-site agent as provided in this section except as may otherwise be authorized by the provisions of § 27-50-1201 et seq. or as directed by any law enforcement officer.

(H) A towing and storage firm removing a vehicle, implement, or piece of machinery as provided by this section shall not pay any compensation related to the removal of the vehicle, implement, or piece of machinery, whether as a referral fee or otherwise, to the owner or agent requesting the removal of the vehicle, implement, or piece of machinery.

(2) (A) Any person towing a vehicle, implement, or piece of machinery as provided by this section and any person towing a vehicle, implement, or piece of machinery without the authorization of the owner or the owner's agent, including towing pursuant to a directive of repossession from a holder of a security interest in the vehicle, implement, or piece of machinery, shall notify the local police department or sheriff's office within whose jurisdiction the vehicle, implement, or piece of machinery was removed of the removal within two (2) hours of taking possession of the vehicle, implement, or piece of machinery.

(B) The towing and storage firm may not charge a storage fee for the vehicle, implement, or piece of machinery for the time it is stored prior to the notification required to the local police department or sheriff's office.

(C) Each police department or sheriff's office receiving notification of the removal of a vehicle, implement, or piece of machinery as provided in this subsection shall maintain a log recording the following information related to the vehicle, implement, or piece of machinery:

(i) Make;

(ii) Model;

(iii) Vehicle identification number or serial number;

(iv) Date, time, and location of the removal; and

(v) Name, address, and telephone number of the person removing the vehicle, implement, or piece of machinery.

(D) (i) Each police department or sheriff's office that receives notification of the removal of a vehicle, implement, or piece of machinery as provided in this subsection shall within twenty-four (24) hours of notification provide to the towing and storage firm information supplied from the records of the Office of Motor Vehicle of the Department of Finance and Administration, the Arkansas Crime Information Center, or, if there is evidence in the vehicle, implement, or piece of machinery indicating that it is registered in or from another state, the registration records from that state, the name and address of the last registered owner, and the name and address of the holder of any recorded lien on the vehicle, implement, or piece of machinery.

(ii) If the information under subdivision (a)(2)(D)(i) of this section is not available for an implement or piece of machinery, the police department or sheriff's office that receives notice of the removal shall provide at a minimum whether any record exists in the records of the Office of Motor Vehicle or the Arkansas Crime Information Center regarding the implement or piece of machinery.

(E) (i) In the event that readily available records fail to disclose the name of the owner of the vehicle, implement, or piece of machinery or any lienholder of record, the towing and storage firm shall perform a good faith search to locate documents or other evidence of ownership and lienholder information on or within the unattended or abandoned vehicle, implement, or piece of machinery.

(ii) For purposes of this subdivision (a)(2)(E), a "good faith search" means that the towing and storage firm checks the unattended or abandoned vehicle, implement, or piece of machinery for any type of license plate, license plate record, temporary permit, inspection sticker, decal, or other evidence that indicates a possible state of registration and title or other information related to the owner.

(3) (A) Following removal of an abandoned vehicle or vehicle parked without authority, possession of the vehicle, notice requirements to owners and lienholders, and procedures for sale of unclaimed vehicles shall be governed by the provisions of §§ 27-50-1208 -- 27-50-1210.

(B) (i) The following procedures for the sale of an abandoned and unattended vehicle that is removed from a property as provided under §§ 27-50-1208 -- 27-50-1210 shall apply in the same manner to an abandoned and unattended implement or piece of machinery:

(a) Possession of the implement or piece of machinery;

(b) Notice to owners and lienholders; and

(c) Procedures for sale.

(ii) The towing and storage company shall have a first priority possessory lien on the implement or piece of machinery and its contents for all reasonable charges for towing, recovery, and storage subject to the limits provided by ordinance if one is in effect.

(iii) Except as provided under subdivision (a)(3)(B)(iv) of this section, the lien against the implement or piece of machinery shall be perfected and all of the procedures related to the implement or piece of machinery shall be handled in the same manner as provided under § 27-50-1208(b)-(e) for abandoned and unattended vehicles.

(iv) If information on the owner or owners of an implement or piece of machinery that is in the possession of a towing and storage company is not available pursuant to subdivision (a)(2)(D)-(E) of this section, the towing and storage company shall provide notice by publication in a newspaper of general circulation in the region from where the implement or piece of machinery was removed.

(C) (i) Notwithstanding any provision of law to the contrary and to the extent that the city of the first class, city of the second class, or incorporated town enacted an ordinance that limits the amount of towing and storage charges assessed against the owner or operator of the vehicle, implement, or piece of machinery, the towing and storage company shall have a first priority possessory lien limited to the amount allowed under the ordinance.

(ii) The towing and storage company may assess any remaining charges to the property owner or other person controlling the property who requested the vehicle, implement, or piece of machinery be removed from the property.

(b) A city attorney may refer a possible violation of this section or an ordinance enacted under this section to the Arkansas Towing and Recovery Board for investigation.

(c) (1) It shall be unlawful for a person to:

(A) Direct the removal of or to remove a vehicle, implement, or piece of machinery in violation of this section; and

(B) Violate or aid or abet any violation of this section.

(2) (A) A person who pleads guilty or nolo contendere to or is found guilty of any violation of this section is guilty of a Class B misdemeanor.

(B) The information related to a plea of guilty or nolo contendere to or conviction for a violation as provided under subdivision (c)(2)(A) of this section shall be reported to the Arkansas Towing and Recovery Board.

(3) The removal of each vehicle, implement, or piece of machinery in violation of this section shall constitute a distinct and separate offense.






Subchapter 12 - -- Removal of Unattended or Abandoned Vehicles

§ 27-50-1201 - Applicability.

(a) This subchapter applies to a person:

(1) Engaged in the towing or storage of vehicles in the State of Arkansas; and

(2) That is hired to tow or store the vehicle.

(b) This subchapter does not apply to the following tow vehicles and related equipment:

(1) Car carriers capable of carrying five (5) or more vehicles and that have federal Interstate Commerce Commission authority;

(2) Tow vehicles owned by a governmental entity and not used for commercial purposes; and

(3) If in compliance with § 27-35-112, tow vehicles that are:

(A) Registered in another state;

(B) Operating under federal Interstate Commerce Commission authority; and

(C) Not regularly doing business or soliciting business in the State of Arkansas.



§ 27-50-1202 - Definitions.

As used in this subchapter:

(1) "Abandoned vehicle" means a vehicle deemed to be an unattended vehicle as defined in this section:

(A) As to which the owner has overtly manifested some intention not to retake possession; or

(B) That remains unattended, whether in its first-found location or in another location to which it has been removed under this subchapter, for a period of thirty (30) days during which period the owner gives no evidence of an intent to retake possession;

(2) "Consent" means towing, storage, or recovery of a vehicle, which towing, storage, or recovery is done with the permission of the owner or other person in charge of the vehicle;

(3) "Impounded or seized vehicle" means a vehicle subject to impounding or seizure by law enforcement under the Arkansas Code, the Arkansas Rules of Criminal Procedure, a court order, or an ordinance;

(4) "Nonconsent" means towing, storage, or recovery of an unattended vehicle, abandoned vehicle, or impounded or seized vehicle as defined in this section or a disabled or inoperative vehicle for which the owner preference is waived by the owner or person in charge of the vehicle;

(5) "Owner" means, in the absence of conclusive evidence to the contrary, the person in whose name the vehicle is registered with the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration or in whose name the vehicle is registered in another state;

(6) "Owner preference" means the right of the owner, his or her agent, or a competent occupant of a disabled or inoperative vehicle to request some responsible and reasonable person, gratuitous bailee, or bailee for hire of his or her choosing to take charge and care of the vehicle;

(7) "Person" means an individual, partnership, corporation, association, or other entity;

(8) "Public way" means a road, highway, or street over which the public may travel, including the traveled surface and a berm or shoulder of a road, highway, or street;

(9) "Removal" means that a law enforcement officer may request a towing and storage firm that is licensed by the Arkansas Towing and Recovery Board to engage in nonconsent towing of vehicles to remove and store:

(A) An unattended vehicle or abandoned vehicle under this subchapter;

(B) A disabled or inoperative vehicle for which the owner or person in charge of the vehicle has waived his or her right to owner preference as defined in this section;

(C) A vehicle in which the operator was apprehended by law enforcement officers; or

(D) An impounded or seized vehicle;

(10) "Tow vehicle" means a motor vehicle or related equipment subject to registration in the State of Arkansas that is used to tow, recover, upright, transport, or otherwise facilitate the movement of vehicles on public highways;

(11) "Unattended vehicle" means a vehicle that:

(A) Is left on public property without the consent of an authority in charge of the property or on or near a public way without some person, gratuitous bailee, or bailee for hire in possession of the vehicle and that:

(i) Is located within a distance of three feet (3') of the traveled surface of the public way;

(ii) Is located on or near a public way at a distance of three feet (3') or more of the traveled surface of the public way for a period of twenty-four (24) hours or more; or

(iii) Is not located on or near a public way but is left for a period of forty-eight (48) hours or more;

(B) Does not remain in the custody of a responsible person following an accident where the operator has been removed to a hospital or is otherwise unable to make personal arrangements for the vehicle's care;

(C) Was operated to a place of apprehension by law enforcement under police power and the operator was removed from the vehicle and taken into police custody;

(D) Is located upon a public right of way and due to geographic location, traffic density, or climatic conditions is creating an immediate and substantial hazard to the motoring public, as determined by a law enforcement officer; or

(E) Is disabled or inoperative and located on or near a public way or on a public right-of-way, and honoring the owner preference would create an immediate and substantial hazard to the motoring public, as determined by a law enforcement officer, due to:

(i) Geographic location;

(ii) Traffic density; or

(iii) Climatic conditions; and

(12) "Vehicle" means a device by which persons or things may be transported upon a public highway and which is of the type subject to registration in Arkansas.



§ 27-50-1203 - Arkansas Towing and Recovery Board -- Creation.

(a) (1) There is hereby created the Arkansas Towing and Recovery Board consisting of nine (9) members appointed by the Governor and confirmed by the Senate, who shall serve terms of three (3) years.

(2) (A) Four (4) members shall be appointed from the towing industry and shall be licensed by the board to engage in nonconsent towing, with one (1) each of the members being a resident of each of the four (4) congressional districts.

(B) Two (2) members who are permitted to engage in the consent-only business shall be appointed from the state at large.

(C) Two (2) members who are not associated with the towing industry shall be appointed from the state at large.

(D) One (1) member shall be appointed from the insurance industry.

(b) The appointed board members shall be residents of the State of Arkansas at the time of appointment and throughout their terms.

(c) (1) The members shall determine by majority vote of the quorum of the board who shall serve as chair.

(2) The chair shall be elected annually from the membership of the board.

(d) (1) The board shall meet at such times and places that the chair deems necessary, but no meeting shall be held outside the State of Arkansas.

(2) Five (5) of the members of the board shall constitute a quorum for the purpose of transacting business.

(3) All actions of the board shall be by a quorum.

(e) (1) The board shall promulgate rules and regulations to carry out the intent of this subchapter and shall regulate the towing industry, including:

(A) Establishing reasonable licensing, insurance, and equipment requirements for any person engaging in towing and related services for safety purposes under this subchapter;

(B) Establishing reasonable tow truck safety requirements for any tow vehicle as defined in this subchapter;

(C) Establishing a procedure to accept and investigate complaints from a consumer who claims that he or she has been overcharged for nonconsent towing, recovery, or storage fees;

(D) Determining and sanctioning excessive or unnecessary non-consent towing fees, recovery, and storage charged to consumers;

(E) Requiring all entities permitted, licensed, or regulated under this subchapter to provide to the board all documents in response to information requests by the board pursuant to the investigation of consumer complaints or board complaints against the permittee or licensee;

(F) Requiring all entities permitted, licensed, or regulated under this subchapter to provide itemized billing for towing or storage fees that explains how the charges were calculated; and

(G) Requiring all entities permitted, licensed, or regulated under this subchapter to maintain a copy of their current maximum rate schedule posted in a conspicuous place and readily accessible to the public.

(2) The promulgation and adoption of rules and regulations shall in all respects be in the manner provided by the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(3) After the promulgation and adoption of rules or regulations, any proposed change to add to, amend, repeal, or change any of the rules or regulations shall not have effect until reviewed and approved by the Subcommittee on Administrative Rules and Regulations of the Legislative Council subsequent to the time that the General Assembly next meets in regular session unless a finding exists that imminent peril to the public health, safety, or welfare requires immediate adoption, amendment, or repeal of the rules or regulations.

(f) (1) The board shall have the authority to levy applicable towing business license fees not to exceed one hundred dollars ($100) per license, and the board shall have the authority to levy an applicable tow vehicle safety permit fee not to exceed fifty dollars ($50.00) per tow vehicle safety permit.

(2) Furthermore, the board shall also have the authority to impose late filing fees in addition to the original filing fees in an amount not to exceed the original amount of the license fee or safety permit fee.

(g) (1) The board shall have the authority to employ and discharge any personnel as may be necessary to administer and enforce the provisions of this subchapter and the rules and regulations promulgated hereunder.

(2) The board shall employ investigators to investigate consumer complaints related to overcharging for nonconsent towing, recovery, or storage fees, violations of § 27-50-1101, this subchapter, and violations of the rules promulgated by the board under this subchapter.

(h) The board shall have the authority to obtain office space, furniture, stationery, and other proper supplies and conveniences reasonably necessary to carry out the provisions of this subchapter.

(i) Each member of the board may receive expense reimbursement and stipends in accordance with § 25-16-901 et seq.

(j) The board shall have the authority to establish a maximum amount to be charged by a towing business for each notification to an owner and a lienholder as required by this subchapter.



§ 27-50-1204 - Penalties.

(a) (1) The following shall be liable for all reasonable costs of towing, recovery, storage, and other incidental costs related to a removal of a vehicle under this subchapter:

(A) The owner of the vehicle;

(B) The person who left the unattended vehicle or abandoned vehicle before removal; and

(C) An owner or operator who waives the owner preference.

(2) If the vehicle is sold by foreclosure under § 27-50-1209, the owner or operator shall be liable for such costs in excess of the proceeds of the sale of the vehicle.

(b) Any law enforcement agency that without reasonable justification fails to provide information to the towing and storage firm within twenty-four (24) hours as prescribed by this subchapter shall be liable to the towing and storage firm for any accrued storage fees between the expiration of the twenty-four-hour period and such time as the information is provided.

(c) Upon any complaint or on its own initiative when the Arkansas Towing and Recovery Board has reason to believe that a law enforcement officer failed to adhere to an owner preference request or otherwise violated this subchapter, the board may investigate the matter and submit its findings to proper law enforcement authorities.

(d) Any person, excluding a law enforcement officer, who is determined by the board after reasonable notice and opportunity for a fair and impartial hearing held in accordance with the Arkansas Administrative Procedure Act, § 25-15-201 et seq., to have committed an act that is in violation of this subchapter or any rules and regulations promulgated under this subchapter is subject to civil penalties prescribed by the board, including monetary penalties not to exceed five thousand dollars ($5,000) or the suspension or revocation of any towing license or permit, or both.

(e) Nothing in this section shall be construed to limit the right to seek judicial review of any determination of the board pursuant to the provisions of the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(f) (1) A penalty assessed by the board shall be paid no later than fifteen (15) days after the conclusion of the appeals process under the Arkansas Administrative Procedure Act, § 25-15-201 et seq.

(2) If not paid timely, a license or permit issued by the board may be suspended until the penalty is paid.

(3) (A) If an entity or individual fails to pay a fine or an installment payment as provided under subdivision (f)(1) of this section, the board may provide written notice to the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration of the failure to pay.

(B) The notice of the failure to pay a fine ordered by the board shall contain the following information:

(i) The name of the entity or individual that is subject to the fine;

(ii) The vehicle identification number or other identifying information for the vehicle owned by the entity or individual that is the subject of the fine;

(iii) The date the board imposed the fine;

(iv) The amount of the fine;

(v) The date the fine or installment payment became delinquent; and

(vi) The amount of the fine or installment payments that remain delinquent.

(C) Upon receipt of the notice of the failure to pay a fine or installment payment, the Office of Motor Vehicle shall suspend the tow vehicle license plate issued under § 27-14-601(a)(3)(J)(i) and the vehicle's registration.

(D) A suspension under this subdivision (f)(3) for failure to pay a fine ordered by the board shall remain in effect until the Office of Motor Vehicle receives written notice from the board that the fine has been paid.



§ 27-50-1205 - Tagging.

Any law enforcement officer or code enforcement officer as defined by municipal ordinance observing an unattended vehicle, abandoned vehicle, disabled vehicle, or inoperative vehicle on or near a public way shall:

(1) (A) Order immediate removal of the vehicle if it:

(i) Is located within three feet (3') of the traveled surface of a public way; or

(ii) Appears to create an immediate and substantial hazard to the public; and

(B) Log the removal order accordingly; or

(2) (A) Tag the vehicle if it is located at a distance of three feet (3') or more from the traveled surface of a public way by securely affixing a colored form or other easily observable sticker.

(B) The tag or sticker used under subdivision (2) of this section shall show:

(i) The date and time of tagging;

(ii) That the vehicle will be removed under this subchapter unless the vehicle is removed within twenty-four (24) hours;

(iii) The location and telephone number where more information may be obtained; and

(iv) The identification of the officer.



§ 27-50-1206 - Notice to storage firm.

(a) (1) For all requests to a licensed towing and storage firm to remove and store an unattended vehicle, abandoned vehicle, or impounded or seized vehicle, the law enforcement agency shall issue a written order that states the removal is for nonconsent services and shall provide information supplied from the records of the Office of Motor Vehicle of the Revenue Division of the Department of Finance and Administration, Arkansas Crime Information Center records, or the motor vehicle records of another state indicating the name and address of the last registered owner, the name and address of the holder of any recorded lien on the vehicle, and the vehicle identification or serial number of the vehicle.

(2) If there is evidence in the vehicle indicating that the vehicle is registered in another state, the information shall be supplied from the motor vehicle records of that state.

(3) (A) If a law enforcement officer or other official issues a hold against the release of the vehicle, the law enforcement officer's order to remove and store the vehicle shall include a written explanation for the issuance of the hold.

(B) When the hold on the vehicle is released, the law enforcement officer or other official who issued the hold shall provide written notice of the release to the towing and storage firm.

(b) (1) In the event that readily available records fail to disclose the name of the owner or any lienholder of record, the law enforcement officer or his or her agency shall notify in writing the towing and storage firm that after receiving the notice the towing and storage firm is required to perform a good faith search to locate documents or other evidence of ownership and lienholder information on or within the unattended vehicle, abandoned vehicle, or impounded or seized vehicle.

(2) For purposes of this subsection, a "good faith search" means that the towing and storage firm checks the unattended vehicle, abandoned vehicle, or impounded or seized vehicle for any type of license plate, license plate record, temporary permit, inspection sticker, decal, or other evidence that may indicate a possible state of registration and title.

(3) The towing and storage firm shall provide in writing to the law enforcement officer or agency the results of the search and, if appropriate, certify that a physical search of the unattended vehicle, abandoned vehicle, or impounded or seized vehicle disclosed that no ownership documents were found and that a good faith search was conducted.

(4) If the vehicle is subject to a hold limiting access to the vehicle, the law enforcement agency issuing the hold shall perform a good faith search to locate documents or other evidence of ownership and lienholder information to the extent required to preserve limited access to the vehicle.

(c) (1) Within not more than twenty-four (24) hours from the order to remove, the officer involved or his or her agency shall contact the towing and storage firm and advise the firm of any unusual circumstances causing the delay of the required information that was not available to the officer at the time the order to remove was issued.

(2) The officer or agency shall provide the delayed information immediately upon receipt.

(d) When a vehicle is removed under this subchapter by law enforcement and is subject to impoundment or seizure pursuant to police power or any lawful court order, the law enforcement officer shall provide to the towing and storage firm a written statement setting forth the conditions of release of the vehicle.



§ 27-50-1207 - Removal of vehicles.

(a) (1) A law enforcement agency that directs the removal of an unattended vehicle, abandoned vehicle, or impounded or seized vehicle shall adopt a written vehicle removal policy, the provisions of which shall not be in conflict with this subchapter.

(2) (A) Any vehicle removal policy shall provide that owner preference as defined by this subchapter shall be offered to the owner, to his or her agent, or to any competent occupant of any disabled or inoperative vehicle except in those instances of exigent circumstances or where the immediate clearing of a public thoroughfare mandates an expedited towing service.

(B) In those instances where exigent circumstances or where the immediate clearing of a public thoroughfare mandates an expedited towing service, owner preference shall be honored when the owner has requested a towing service that is located in the particular towing zone where services are to be rendered and is ready to promptly respond to the request for services.

(C) (i) If a law enforcement officer fails to provide an owner of a vehicle with an owner preference as required under this section, then the owner may file a complaint with the law enforcement agency that employs the law enforcement officer or the Arkansas Towing and Recovery Board, or both.

(ii) Nothing in this subsection precludes a person who has been denied the right of owner preference from seeking any other legal or equitable remedy.

(3) Nothing in this section shall be construed to authorize the towing of a vehicle in violation of other provisions of this subchapter.

(b) All law enforcement officers shall comply with the policies prescribed by their agencies as to the removal of an unattended vehicle, abandoned vehicle, or impounded or seized vehicle as defined by this subchapter.

(c) No law enforcement officer shall:

(1) Suggest or recommend any particular towing and storage firm to the owner, his or her agent, or any competent occupant of any disabled or inoperative vehicle; or

(2) Accept gifts or special consideration from the owner of a towing business or anyone acting on the owner's behalf in relation to removal of vehicles as provided by this subchapter.

(d) Upon request, any law enforcement officer or his or her agency who orders a removal pursuant to this subchapter shall provide to the owner, to his or her agent, or to any competent occupant of the removed vehicle the name, location, and telephone number of the towing and storage firm requested to remove and store the vehicle.

(e) (1) Should the owner or lienholder of a vehicle removed under this subchapter consider that the removal of the vehicle was not legally justified or properly subject to a law enforcement hold, the owner or lienholder may within thirty (30) days after removal or within thirty (30) days after the receipt of notification of a law enforcement hold from the towing and storage firm, whichever is later, seek a review to determine whether the unattended vehicle, abandoned vehicle, disabled vehicle, or inoperative vehicle was wrongfully removed or withheld from the owner through the following procedures:

(A) In the case of a vehicle removed by or at the direction of a state agency, by filing a petition with the Arkansas State Claims Commission;

(B) In the case of a vehicle removed by or at the direction of a county or city agency and when the county or city has established an administrative review process, by filing a petition according to the established administrative review process; and

(C) In all other cases, including when the county or city has failed to establish an administrative review process, by filing a petition in the circuit court in the county where the unattended vehicle or abandoned vehicle is stored.

(2) In the case of a final decision reached through a county or city administrative review, the owner or lienholder may appeal an adverse ruling to the circuit court in the county where the unattended vehicle or abandoned vehicle is stored.

(3) The petition shall name the state agency ordering the tow as a respondent and, when filed in circuit court, shall also name the towing company among the respondents if the towing company still possesses the vehicle. In the case of removal originated by an agency of a political subdivision of the state, the petition shall name the county, city, or town as a respondent.

(4) If the vehicle, its contents, or both are subject to impoundment or seizure by law enforcement under the Arkansas Rules of Criminal Procedure or a court order, the procedure for return or restoration of the impounded or seized vehicle and its contents shall be governed exclusively by Rule 15 of the Arkansas Rules of Criminal Procedure to the extent applicable.

(f) (1) Upon the filing of the petition, the owner or lienholder may have the unattended or abandoned vehicle and contents released upon posting with the commission, with the court, or with the city or county clerk or other person designated by a political subdivision, as the case may be, a cash or surety bond equal to the amount of the charges for the towing and storage to ensure the payment of such charges in the event that he or she does not prevail.

(2) (A) Upon the posting of the bond and the payment of the applicable fees, the administrative decision maker, commission, or court, as the case may be, shall issue an order notifying the towing company and the respondent agency of the posting of the bond.

(B) Upon service of receipt of the order, the towing company shall release the stored property.

(3) At the time of release, after reasonable inspection, the owner or the lienholder shall give a receipt to the towing and storage firm reciting any claim for known loss or damage to the unattended or abandoned property or the contents thereof.

(g) Upon determining the respective rights of the parties, the final order of the administrative decision maker, commission, or court, as the case may be, shall provide for immediate payment in full of the reasonable recovery, towing, and storage fees by the owner or lienholder of the unattended or abandoned property or by the respective law enforcement agency.

(h) In cases where the owner or lienholder has posted a cash or surety bond to obtain immediate release and the owner or lienholder is found to be responsible for reasonable recovery, towing, and storage fees, the administrative decision maker, commission, or court, as the case may be, shall declare the bond to be forfeited, with the amount paid to the towing and storage firm to cover reasonable recovery, towing, and storage fees.

(i) Nothing in this section shall be construed to waive the sovereign immunity of the State of Arkansas nor any immunity granted to its political subdivisions.

(j) This section shall not be construed to defeat a lien held by a towing company under § 27-50-1208.



§ 27-50-1208 - Possessory lien and notice to owners and lienholders.

(a) (1) The towing and storage firm shall have a first priority possessory lien on the vehicle and its contents for all reasonable charges for towing, recovery, and storage for which the owner is liable.

(2) (A) A possessory lien under this section attaches to not only the vehicle and its contents but also any trailer attached to the vehicle at the time it is towed and any contents of such trailer including, but not limited to, other vehicles or boats.

(B) A lien under this section shall not extend to the following items, without limitation:

(i) Personal or legal documents;

(ii) Medications;

(iii) Child-restraint seating;

(iv) Wallets or purses and the contents of such;

(v) Prescription eyeglasses;

(vi) Prosthetics;

(vii) Cell phones;

(viii) Photographs; and

(ix) Books.

(C) The items described in subdivision (a)(2)(B) of this section shall be released without charge by the towing and storage firm to the owner or operator of the motor vehicle or his or her duly authorized representative.

(b) The lien shall be perfected by:

(1) Maintaining possession;

(2) Mailing notice to the owner or owners and lienholders as shown on the data provided by the law enforcement agency involved as prescribed by this subchapter; or

(3) In the case of a vehicle removed pursuant to § 27-50-1101, giving notice to the last known registered owner or owners and lienholders as provided from the records of the:

(A) Office of Motor Vehicle of the Department and Finance and Administration;

(B) Arkansas Crime Information Center; or

(C) If known, motor vehicle records of any other state where the vehicle's registration indicates the name and address of the last registered owner and the name and address of the holder of any recorded lien, if any, on the vehicle.

(c) (1) The notice shall be mandatory and by certified mail, return receipt requested.

(2) The notice shall be posted not sooner than two (2) business days but within eight (8) business days after the date that the towing and storage firm receives the vehicle.

(d) (1) If within forty-eight (48) hours the ownership and lienholder information has not been received from the law enforcement agency requesting the removal of a vehicle pursuant to this subchapter, the towing and storage firm shall obtain information concerning the last known registered owner or owners and lienholder or lienholders as provided from the records of the:

(A) Office of Motor Vehicle;

(B) Arkansas Crime Information Center; or

(C) If known, motor vehicle records of any other state where the vehicle's registration indicates the name and address of the last registered owner and the name and address of the holder of any recorded lien, if any, on the vehicle.

(2) (A) For the purpose of notices required by this section, if the data records of the Office of Motor Vehicle or the office of motor vehicles for the state where the vehicle is registered, if known, do not contain any information as to the last known registered owner or owners and lienholder or lienholders, notice by publication one (1) time in one (1) newspaper of general circulation in the county where the vehicle was found unattended, abandoned, or improperly parked is sufficient notice under this section.

(B) The notice by publication may contain multiple listings of vehicles, shall be published within the time requirements prescribed for notice by certified mail, and shall have the same contents required for a notice by certified mail.

(e) (1) The notice shall contain the following information:

(A) The year, make, model, and vehicle identification number of the vehicle towed;

(B) The name, address, and telephone number of the storage facility;

(C) That the vehicle is in the possession of that towing and storage firm under police order, describing the general circumstances of any law enforcement or other official hold on the vehicle;

(D) That towing, storage, and administrative costs are accruing as a legal liability of the owner;

(E) That the towing and storage firm claims a first priority possessory lien on the vehicle and its contents for all such charges;

(F) That unless claimed within forty-five (45) days, the vehicle and its contents will be dismantled, destroyed, or sold at public sale to the highest bidder;

(G) That the failure to exercise the right to reclaim the vehicle and its contents within the time prescribed by this section constitutes a waiver by the owner and lienholder of all right, title, and interest in the vehicle and its contents and constitutes consent to the sale, dismantling, or destruction of the vehicle and its contents;

(H) That the owner or lienholder may retake possession at any time during business hours by appearing, proving ownership, and releasing the law enforcement or other official hold, if any, and by paying all charges or by other written arrangement between the owner or lienholder and the towing and storage firm;

(I) That should the owner consider that the original taking was not legally justified, he or she has a right for thirty (30) days to contest the original taking as described by § 27-50-1207; and

(J) That the owner of the vehicle or operator or his or her authorized representative may recover without charge any item described in subdivision (a)(2)(B) of this section by providing within forty-five (45) days to the towing and storage firm proof that the claimant is the registered owner of the vehicle or has been authorized by the registered owner of the vehicle to take possession of the items.

(2) A notice to an owner of a vehicle deemed abandoned on the premises of an automobile repair facility under § 27-50-1101 shall also advise that the automobile repair person holds an absolute lien on the vehicle under § 18-45-201 et seq.

(f) Nothing in this section is to preclude the owner, lienholder, or agent from making alternative arrangements within the two-day to eight-day period with the towing and storage firm, waiving his or her rights to the notice requirement.

(g) When any vehicle reclaimed from the towing and storage firm by a lienholder contains contents not subject to the lienholder's interest, the lienholder shall be accountable to the owner of the contents in the same manner as the lienholder would in any other case of repossession of a vehicle, and the towing and recovery firm releasing the vehicle and its contents shall be relieved from all responsibility for the contents.

(h) (1) A towing and storage firm that in good faith follows the procedures of this subchapter or the provisions of § 27-50-1101 shall not be subject to claims of unlawful detainer or conversion for vehicles or their contents for maintaining property pursuant to the possessory lien as provided by this subchapter.

(2) A challenge to the removal and holding of an unattended vehicle, abandoned vehicle, or impounded or seized vehicle as provided by this subchapter shall be controlled exclusively by the provisions of § 27-50-1207.

(3) This section shall not be construed to limit liability of the towing and storage firm for any other act or omission otherwise actionable under statutory or common law.



§ 27-50-1209 - Foreclosure of liens.

(a) (1) The failure of the owner or lienholder to exercise his, her, or its right to reclaim the vehicle and its contents within forty-five (45) days of the posting or publication of notice to owners and lienholders constitutes a waiver by the owner or lienholder of all right, title, and interest in the vehicle and its contents.

(2) If a law enforcement official or other official refuses to release any hold on the vehicle or its contents, the owner or lienholder has an additional twenty (20) days to reclaim the vehicle and its contents after the date when the hold is released.

(3) (A) The owner or lienholder may challenge any law enforcement official hold or other official hold under the procedures in § 27-50-1207(e).

(B) However, the provisions of § 27-50-1207(f) pertaining to release of the vehicle do not apply when the owner or lienholder challenges a law enforcement official hold or other official hold.

(b) (1) Except as provided in subsection (c) of this section, the towing and storage firm, municipality, or county that holds a perfected possessory lien on any vehicle and its contents not redeemed by its owner or security lienholder within the time frame provided by this section shall sell the vehicle and its contents at a nonjudicial public sale for cash.

(2) The sale shall not occur later than ninety (90) days after perfection of the lien or forty-five (45) days after the release of any law enforcement hold or other official hold, whichever is later.

(c) A vehicle that is held by a municipality or county on a storage lot owned and operated by the municipality or county may defer the public sale and make use of the vehicle for law enforcement purposes if:

(1) The municipality or county complies with the notice provisions of § 27-50-1208;

(2) The time frame as provided under subsection (a) of this section has expired; and

(3) The municipality or county enacts an ordinance that:

(A) Declares the municipality's or the county's policy regarding the deferral for law enforcement purposes;

(B) Charges a specific municipal or county official with the responsibilities of:

(i) Identifying the vehicles to be used by the municipality or county; and

(ii) (a) Declaring a future date to publicly sell the vehicle pursuant to § 27-50-1210.

(b) The date of the sale shall be a maximum of six (6) months following the passage of the time frame for an owner or lienholder to reclaim a vehicle under subsection (a) of this section or as soon as is practicable if circumstances arise that prevent the sale on the declared sale date; and

(C) Requires that the official ensure that the public sale proceed on the sale date declared in the ordinance.

(d) (1) The towing and storage firm, municipality, or county shall obtain written verification that the Arkansas Crime Information Center records do not list the vehicle as having been reported stolen.

(2) The verification shall be on a form prescribed by the center, the Office of Motor Vehicle of the Department of Finance and Administration, a municipal police department, a county sheriff's department, or the Department of Arkansas State Police.

(3) When the verification provided by this subsection is sought directly from the center by the towing and storage firm, the center may charge a fee, not to exceed ten dollars ($10.00) per vehicle verification.

(e) (1) Notice of the sale shall be sent at least fifteen (15) days before the date of the sale by certified mail, no return receipt requested, to the registered owner and lienholder, if any.

(2) If the data records of the Office of Motor Vehicle or the office of motor vehicles for the state where the vehicle is registered do not contain any information as to the last known registered owner or owners or lienholders, the notice required under subdivision (e)(1) of this section is not required.

(3) Nothing in this subsection removes the requirement of notice of sale by publication under subsection (f) of this section.

(f) In addition to the notice by mail, notice of the sale shall be published in a newspaper of general circulation in the county at least one (1) time at least ten (10) days prior to the sale.



§ 27-50-1210 - Nonjudicial public sale.

(a) After complying with the requirements of foreclosure of liens provided by this subchapter, ownership of the vehicle and its contents shall thereupon vest in the purchaser free of all liens of any nature. Should the nonjudicial public sale produce more funds than the sum of all charges, including the costs of the sale and including a reasonable charge for processing the paperwork, the excess shall be paid as follows:

(1) (A) If the vehicle was removed to an impound lot at the request of a law enforcement agency as authorized by this subchapter, the excess shall be maintained for a period of one (1) year by the entity that operates the impound lot.

(B) If the excess is not claimed during this period by the person legally entitled thereto, the moneys shall be paid to the entity operating the impound lot; or

(2) (A) If the vehicle was removed to a private impound lot under § 27-50-1101, the excess shall be paid to the county clerk to the account of the person legally entitled to the excess.

(B) The Unclaimed Property Act, § 18-28-201 et seq., shall apply to any unclaimed funds or excess moneys that have been paid to the county clerk.

(b) Should the sale produce the same or less than the sum of all charges:

(1) At the election of the possessory lienholder, the sale of the vehicle may be cancelled and ownership of the vehicle and its contents shall thereupon vest in the possessory lienholder as purchaser free of all liens of any nature; and

(2) The possessory lienholder shall have a valid claim against the owner for the full amount of the charges, including the costs of the sale and including a reasonable charge for processing the paperwork, less the sale price of the vehicle and its contents.

(c) (1) Upon presentation of documentation to the Office of Motor Vehicle of the Department of Finance and Administration to the effect that the sale procedure provided in this subsection has been complied with protecting the rights of the owner or lienholder, the purchaser of the vehicle shall be entitled to receive a new title to the vehicle upon meeting other applicable administrative requirements of title and registration laws.

(2) The towing and storage firm shall execute an affidavit stating that the vehicle has been towed and stored as an unattended or abandoned vehicle and that notice has been given as required in this subchapter to the registered owners and all lienholders of record.

(3) The affidavit shall describe the vehicle by make, year, model, and vehicle identification number.



§ 27-50-1211 - Disposition of funds.

(a) All fees, fines, and charges collected by the Arkansas Towing and Recovery Board under the provisions of this subchapter shall be paid to the secretary-treasurer, who shall be the custodian of all funds and shall deposit same in a bank or banks to be designated by the board.

(b) The secretary-treasurer shall execute a bond in the amount determined by the State Risk Manager pursuant to the blanket bond program as authorized in § 21-2-601 et seq. [repealed].

(c) The secretary-treasurer shall pay funds of the board only on vouchers signed by himself or herself and countersigned by the chair. The total expenses for all purposes and obligations of the board shall not exceed the total fees, charges, and other funds paid to the board under the provisions of this subchapter.

(d) The secretary-treasurer shall make semiannual financial reports in detail to the board not later than January 31 and July 31 of each year, which financial reports will be kept on permanent file by the board.



§ 27-50-1212 - Criminal penalties.

(a) It shall be unlawful for a person to:

(1) Operate a tow vehicle in violation of this subchapter;

(2) Operate a tow vehicle without obtaining a tow vehicle safety permit as required by the rules of the Arkansas Towing and Recovery Board;

(3) Operate a business engaging in nonconsent towing of vehicles without first obtaining the proper tow business license as required by the rules of the board;

(4) Give false or forged evidence to the board or to any member or an employee thereof for the purpose of obtaining a license or a tow vehicle safety permit;

(5) Use or attempt to use an expired, suspended, or revoked license or tow vehicle safety permit; or

(6) Violate or aid or abet any violation of this subchapter.

(b) The Department of Arkansas State Police, the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department, and county and municipal authorities may enforce § 27-50-1101 et seq. and § 27-50-1201 et seq.

(c) A person who pleads guilty or nolo contendere to or is found guilty of any violation under this section shall be guilty of a misdemeanor and shall be sentenced to pay a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or to be imprisoned for a period not exceeding ninety (90) days, or both.

(d) The fines imposed and collected under this section shall be remitted as follows:

(1) Fifty percent (50%) to the Administration of Justice Fund Section of the Office of Administrative Services of the Department of Finance and Administration by the tenth day of each month on a form provided by that office for deposit into the Arkansas Towing and Recovery Board treasury fund; and

(2) Fifty percent (50%) to the law enforcement agency issuing the violation.

(e) Each day of an unlawful practice proscribed by this section shall constitute a distinct and separate offense.



§ 27-50-1213 - Limitation on removing from the state.

(a) A towing or wrecker service licensed in a state other than Arkansas shall only remove a vehicle that was involved in a motor vehicle accident in the State of Arkansas from the site of the accident to another state if the state in which the towing or wrecker service is licensed extends the same privilege to a towing or wrecker service that is licensed in Arkansas and operating in the other state.

(b) For the purpose of determining whether a state permits Arkansas-licensed wreckers and Arkansas-licensed towing vehicles to remove a vehicle that was involved in an accident in that state, any limitation imposed by a county, parish, city, or other political subdivision of that state is deemed an action of that state.

(c) (1) This section applies only to the initial removal of a vehicle from the site of an accident to a point of storage or repair.

(2) This section does not apply to the secondary towing of a vehicle after an investigation of a motor vehicle accident is completed.

(d) When towing a vehicle in this state, a towing or wrecker service licensed in a state other than Arkansas must comply with the provisions of this subchapter and § 27-35-112.



§ 27-50-1214 - Rules of order or procedure.

(a) The Arkansas Towing and Recovery Board shall prescribe its rules of order or procedure in hearings or other proceedings before it under this subchapter.

(b) However, rules of order or procedure shall not be in conflict or contrary to the provisions of this subchapter or the Arkansas Administrative Procedure Act, § 25-15-201 et seq.



§ 27-50-1215 - Summons, citation, and subpoena.

(a) It shall be the duty of the sheriffs and constables of the counties of this state and of any employee of the Arkansas Towing and Recovery Board, when so directed by the board, to execute any summons, citation, or subpoena that the board may cause to be issued and to return the summons, citation, or subpoena to the board.

(b) (1) The sheriffs and constables serving and returning any summons, citation, or subpoena shall be paid the same fees as provided for those services in the circuit court.

(2) Any person, or a duly designated employee of the person, who appears before the board in response to a summons, citation, or subpoena shall be paid the same witness fee and mileage allowance as witnesses in the circuit court.

(c) (1) In case of failure or refusal on the part of any person to comply with any summons, citation, or subpoena issued and served as authorized, or in the case of the refusal of any person to testify or answer to any matter regarding that which he or she may be lawfully interrogated or the refusal of any person to produce his or her record books and accounts relating to any matter regarding that which he or she may be lawfully interrogated, the circuit court of any county of the State of Arkansas on application of the board may:

(A) Issue an attachment for the person; and

(B) Compel the person to:

(i) Comply with the summons, citation, or subpoena;

(ii) Appear before the board or its designated employee;

(iii) Produce the documents specified in any subpoena duces tecum; and

(iv) Give his or her testimony upon such matters as he or she may be lawfully required.

(2) Any circuit court shall have the power to punish a person for contempt as in the case of disobedience of like process issued from or by any circuit court or by refusal to testify in the circuit court in response to the process, and the person shall be taxed with the costs of the proceedings.



§ 27-50-1216 - Moving a total-loss vehicle from a storage facility.

(a) As used in this section, "storage facility" means a facility where a wrecked or inoperable vehicle is stored that charges storage fees to a vehicle owner as a result of the claim from the wrecked or inoperable vehicle.

(b) (1) (A) If an insurance company determines that a vehicle is a total loss claim, the insurance company may authorize its agent to move the vehicle to a location of its choosing without:

(i) The approval of the storage facility; and

(ii) A release document from the owner.

(B) Instead of a release document, the insurance company shall obtain a verbal release from the vehicle owner to move the total loss vehicle as provided under this section and document the verbal release in the claim file.

(2) (A) To authorize the moving of the vehicle, the insurance company shall submit notice by regular mail, hand-delivery, facsimile, or electronic transmission to the storage facility on company letterhead of the intent to move the vehicle.

(B) The notice shall include:

(i) A description of the vehicle, including its identification number;

(ii) The identification of the agent who is to move the vehicle;

(iii) The date the owner of the vehicle authorized release of the vehicle to the insurance company; and

(iv) A statement that the insurance company will indemnify and hold harmless the storage facility for all liability and costs it incurs defending itself in any civil or criminal claim arising from moving the vehicle without a release document from the owner.

(C) The owner and any lienholder of the vehicle shall receive a copy of the notice by regular mail.

(c) The storage facility shall make the vehicle available for immediate release and removal during regular business hours of the storage facility upon receipt of:

(1) The letter described under subdivision (b)(2) of this section;

(2) The release of any law enforcement or other official hold; and

(3) Settlement of all fees incurred up to and including the date of removal.

(d) (1) If an insurance company or its agent moves a vehicle as provided under this section, the insurance company shall indemnify and hold harmless the storage facility for liability and all expenses associated with civil or criminal claims arising from moving the vehicle without a release document from the owner.

(2) In any action in which a storage facility prevails against an insurance company for indemnification under this subsection, in addition to any damages suffered, the storage facility shall be awarded attorney's fees and costs incurred.

(e) This section shall not be construed to restore or grant any right, title, or interest in the vehicle or its contents as may have been waived under § 27-50-1209(a).









Chapter 51 - Operation Of Vehicles -- Rules Of The Road

Subchapter 1 - -- General Provisions

§ 27-51-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Local authorities" means all officers of counties, cities, villages, incorporated towns, or townships; and

(2) "Public highways" means any highway, county road, state road, public street, avenue, alley, park, parkway, driveway, or any other public road or public place in any county, city, village, or incorporated towns.



§ 27-51-102 - Penalties generally -- Disposition of fines.

(a) Any person violating the provisions of this act shall, except as otherwise provided in this act, upon conviction be fined as provided by the provisions of this act.

(b) (1) Any offender who shall have been found guilty of any violation of any section of this act and fined and who shall within six (6) months thereafter be convicted of a second violation of such section may be fined in a sum not exceeding double the penalty provided for in this act for a first violation. In addition thereto, he or she may have his or her certificate or license issued by the Director of the Department of Finance and Administration revoked for a period not exceeding sixty (60) days.

(2) For a third or subsequent violation of a section within six (6) months after the date of such violation, the certificate or license may in addition to the fine provided for the second offense be revoked for a period not exceeding six (6) months.

(c) Any person whose license shall have been revoked for a violation of any of the provisions of this act and who shall drive or operate a motor vehicle within the State of Arkansas during the period for which his or her license shall have been revoked, or any person who having once been convicted of a failure to comply with the provisions requiring the registration by chauffeurs shall fail or refuse to comply with these provisions shall be deemed guilty of a misdemeanor and upon conviction may be fined in a sum not to exceed two hundred dollars ($200) or imprisoned in the county jail for a period not exceeding thirty (30) days, or both, at the discretion of the court.

(d) All fines imposed for the violation of any of the provisions of this act shall be collected and disbursed under § 16-13-709.



§ 27-51-103 - Right to recover damages unaffected.

(a) Nothing in this act shall be construed to curtail or abridge the right of any person to prosecute a civil action for damages by reason of injuries to persons or property resulting from the negligent use of the highways by the driver or operator of a motor vehicle or its owner or his or her employee or agent.

(b) In any action brought to recover any damages for injury either to person or property caused by running any motor vehicle at a greater rate of speed than designated in Acts 1911, No. 134, § 10 [repealed], the plaintiff shall be deemed to have made a prima facie case by showing the fact of the injury and that the person driving the motor vehicle was at the time of the injury running it at a rate of speed in excess of that mentioned in Acts 1911, No. 134, § 10 [repealed].



§ 27-51-104 - Careless and prohibited driving.

(a) It shall be unlawful for any person to drive or operate any vehicle in such a careless manner as to evidence a failure to keep a proper lookout for other traffic, vehicular or otherwise, or in such a manner as to evidence a failure to maintain proper control on the public thoroughfares or private property in the State of Arkansas.

(b) It shall be unlawful for any person to operate or drive any vehicle on the public thoroughfares or private property in the State of Arkansas in violation of the following prohibited acts:

(1) Improper or unsafe lane changes on public roadways;

(2) Driving onto or across private property to avoid intersections, stop signs, traffic control devices, or traffic lights;

(3) Driving in such a manner or at such a speed so as to cause a skidding, spinning, or sliding of tires or a sliding of the vehicle;

(4) Driving too close to or colliding with parked or stopped vehicles, fixtures, persons, or objects adjacent to the public thoroughfares;

(5) Driving a vehicle which has any part thereof or any object extended in such fashion as to endanger persons or property;

(6) To operate any vehicle in such a manner which would cause a failure to maintain control;

(7) To operate or drive a vehicle wherein or whereon passengers are located in such a manner as to be dangerous to the welfare of such passengers; or

(8) To operate a vehicle in any manner when the driver is inattentive and such inattention is not reasonable and prudent in maintaining vehicular control.

(c) A person who violates this section shall be subject to a fine not to exceed one hundred dollars ($100).






Subchapter 2 - -- Speed Limits

§ 27-51-201 - Limitations generally.

(a) (1) No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing.

(2) In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle, or other conveyance on or entering the highway in compliance with legal requirements and the duty of all persons to use due care.

(b) (1) The maximum speed limits set forth in subsection (c) of this section shall not apply to controlled-access highways.

(2) (A) Upon an engineering and traffic investigation, the State Highway Commission shall determine the maximum permissible speeds on controlled-access highways which shall be effective when appropriate signs giving notice are erected along the highway.

(B) The commission shall fix the maximum permissible speed of trucks with a capacity of one-and-one-half tons or more at ten miles per hour (10 m.p.h.) below the maximum permissible speed for automobiles.

(c) On all facilities other than controlled-access highways, except when a special hazard exists that requires lower speed for compliance with subsection (a) of this section, the limits specified in this section or established as authorized shall be maximum lawful speeds, and no person shall drive a vehicle on a highway at a speed in excess of the following limits:

(1) Thirty miles per hour (30 m.p.h.) in any urban district;

(2) Fifty miles per hour (50 m.p.h.) for trucks of one-and-one-half-ton capacity or more in other locations;

(3) Sixty miles per hour (60 m.p.h.) for other vehicles in other locations; and

(4) No vehicle which is over width, over length, or over height or the gross load of which is in excess of sixty-four thousand pounds (64,000 lbs), excluding the front axle, even if operated under a special permit, shall be operated in excess of thirty miles per hour (30 m.p.h.).

(d) Consistent with the requirements of subsection (a) of this section, the driver of every vehicle shall drive at an appropriate reduced speed when approaching and crossing an intersection or railway grade crossing, when approaching and going around a curve, when approaching the crest of a hill, when traveling upon any narrow or winding roadway, and when special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.

(e) In every charge of violation of this section, the complaint and the summons or notice to appear shall specify the speed at which the defendant is alleged to have driven and the prima facie speed applicable within the district or location.

(f) No person shall operate any motor-driven cycle at any time mentioned in § 27-36-204(a) at a speed greater than thirty-five miles per hour (35 m.p.h.) unless such motor-driven cycle is equipped with a headlamp or headlamps which are adequate to reveal a person or vehicle at a distance of three hundred feet (300') ahead.

(g) The provisions of this section shall not be construed to relieve the plaintiff in any civil action from the burden of proving negligence upon the part of the defendant as the proximate cause of the accident.



§ 27-51-202 - Restrictions not applicable to emergency vehicles.

(a) The prima facie speed limitations set forth in this subchapter shall not apply to authorized emergency vehicles when responding to emergency calls when the driver thereof is operating the vehicle's emergency lights and is also operating an audible signal by bell, siren, or exhaust whistle if other vehicles are present.

(b) This section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the street, nor shall it protect the driver of any emergency vehicle from the consequence of a reckless disregard of the safety of others.

(c) For purposes of this section, "emergency calls" means legitimate emergency situations which call for the operation of an emergency vehicle, including a police vehicle.



§ 27-51-203 - Authority to establish limits.

(a) The determination and establishment of safe maximum and minimum travel speeds for all motor vehicles using the facilities of the state highway system shall be vested in the State Highway Commission, whose power, responsibility, and duty it shall be to implement and maintain this control with all reasonable care and prudence.

(b) To this end, this section and §§ 27-51-204 -- 27-51-207 shall be made supplemental to § 27-65-107.



§ 27-51-204 - Maximum and minimum speed limits -- Exceptions.

(a) (1) The State Highway Commission shall determine, based upon studies of the engineering and traffic characteristics thereof, the maximum and minimum desirable speeds for all traffic facilities in the state highway system.

(2) These regulatory speeds shall be effective when appropriate signs giving notice thereof are erected.

(b) (1) The maximum and minimum speed limits posted shall apply to all vehicles using the facility except authorized emergency vehicles on emergency trips, such as police vehicles on duty, fire vehicles on calls, and ambulances; oversize/overweight vehicles moving under special permit issued by the Arkansas State Highway and Transportation Department or its lawfully delegated agents; and other specific vehicles for which special limits may be posted in particular situations or under particular conditions.

(2) This exemption shall not relieve any driver of an authorized emergency vehicle from his lawful responsibility to drive with due regard for the safety of all persons upon or using the highway facility, nor shall it protect the operator of any such vehicle from the consequence of a reckless disregard for the safety of others.



§ 27-51-205 - Right of local authorities to enforce limits.

(a) No local authority shall alter, amend, annul, or abrogate any posted speed regulation on any facility of the state highway system, but may, in regard to facilities traversing their respective jurisdictions, petition the State Highway Commission in a hearing to present argument on such potential action.

(b) This section is supplemental to existing law and shall in no way derogate the duty of local courts, local peace officers, and the Department of Arkansas State Police to enforce posted traffic and speed regulations within their jurisdictions.



§ 27-51-206 - Local authorities may alter prima facie speed limits.

(a) Whenever local authorities within their respective jurisdictions determine upon the basis of an engineering and traffic investigation that the prima facie speed permitted under this subchapter at any intersection is greater than is reasonable or safe under the conditions found to exist at the intersection, then the local authority shall determine and declare a reasonable and safe prima facie speed limit, which shall be effective when appropriate signs giving notice are erected at such intersection or upon the approaches thereto if approved by the State Highway Commission.

(b) Local authorities in their respective jurisdictions may, in their discretion, authorize by ordinance higher prima facie speeds than those stated in § 27-51-201 upon through highways or upon highways or portions thereof where there are no intersections or between widely spaced intersections, if signs are erected giving notice of the authorized speed, but local authorities shall not have authority to modify or alter the basic rule set forth in § 27-51-201(a) or in any event to authorize by ordinance a speed in excess of forty-five miles per hour (45 m.p.h.).



§ 27-51-207 - Assistance to local authorities in determining limits.

Local authorities may request professional assistance of the Arkansas State Highway and Transportation Department in determining reasonable and prudent maximum and minimum speeds for arterial highways, roads, and streets not on the state highway system in their respective jurisdictions.



§ 27-51-208 - Minimum speed regulation.

(a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with the law.

(b) Whenever the State Highway Commission or local authorities, within their respective jurisdictions, on the basis of an engineering and traffic investigation determine that slow speeds on any part of a highway consistently impede the normal and reasonable movement of traffic, the commission or the local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or in compliance with the law.



§ 27-51-209 - Driving over bridges or other elevated structures.

(a) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to the bridge or structure when the structure is signposted as provided in this section.

(b) Upon request from any local authority, the State Highway Commission shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway. If it shall find that the structure cannot, with safety to itself, withstand vehicles traveling at the speed otherwise permissible under this subchapter, the commission shall determine and declare the maximum speed of vehicles which the structure can safely withstand and shall cause or permit suitable signs stating the maximum speed to be erected and maintained at a distance of one hundred feet (100') before each end of the structure.

(c) Upon the trial of any person charged with a violation of this section, proof of the determination of the maximum speed by the commission and the existence of the signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to the bridge or structure.



§ 27-51-210 - Towing of manufactured homes and mobile homes.

(a) No person shall drive a vehicle that is towing a manufactured home or mobile home at a speed greater than fifty-five miles per hour (55 m.p.h.).

(b) On roads upon which the posted speed limit is less than fifty-five miles per hour (55 m.p.h.), the posted speed limit shall be observed.

(c) The Arkansas State Highway and Transportation Department may set minimum and maximum speed limits different from those posted or may set a speed limit less than the maximum provided in subsections (a) and (b) of this section for a vehicle towing a manufactured home or mobile home by noting any speed restriction on the oversize load permit issued by the department to that vehicle.



§ 27-51-211 - Use of nonpneumatic tires.

No person shall drive any vehicle equipped with solid rubber or cushion tires at a speed greater than a maximum of ten miles per hour (10 m.p.h.).



§ 27-51-212 - Speed limit near schools -- Exceptions.

(a) No person shall operate a motor vehicle in excess of twenty-five miles per hour (25 m.p.h.) when passing a school building or school zone during school hours when children are present and outside the building.

(b) This speed limit shall not be applicable upon the freeways and interstate highways of this state or to school zones adequately protected by a steel fence limiting access to and egress from safety crossings.



§ 27-51-213 - Erection and maintenance of required signs in school zones.

(a) (1) A school zone shall include a distance of three hundred feet (300') on either side of a school building or school grounds and shall be posted with appropriate signs showing: "SCHOOL -- 25 M.P.H. WHEN CHILDREN ARE PRESENT".

(2) At an appropriate distance before reaching this sign, a school advance sign shall be erected.

(3) A third sign at the end of the school zone shall designate the speed limit the motor vehicle may resume.

(b) (1) (A) It shall be the duty of the Arkansas State Highway and Transportation Department, county road department, city street department, or any other agency having the responsibility of maintaining the streets or roadways to erect the signs required by subsection (a) of this section unless a special traffic engineering study for a specific school zone produces other recommendations for that school zone.

(B) The maximum speed limit shall not be increased above the limitation provided in subsection (a) of this section.

(2) Signs shall be maintained and replaced using the same criteria that is used to maintain and replace "STOP" signs and other warning signs.

(3) All signs and signing locations will be in accordance with the regulations contained in the current Manual on Uniform Traffic Control Devices.



§ 27-51-214 - Penalties for speeding in school zone.

Any person who violates any of the provisions of § 27-51-212 or § 27-51-213 shall upon conviction be guilty of a misdemeanor and shall be punished as follows:

(1) For a first conviction, an offender shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) or by imprisonment in the county jail for not less than one (1) day nor more than ten (10) days, or by both fine and imprisonment;

(2) (A) For a conviction of a second violation within one (1) year, an offender shall be punished by a fine of not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250) or by imprisonment in the county jail for not less than five (5) days nor more than twenty-five (25) days, or by both fine and imprisonment.

(B) In addition, the Office of Driver Services of the Department of Finance and Administration shall suspend the driving privilege of the person for a period of six (6) months upon receipt of notice of a final conviction; and

(3) (A) For a conviction of a third or subsequent violation within one (1) year, an offender shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for not less than twenty-five (25) days nor more than six (6) months, or both fine and imprisonment.

(B) In addition, the office shall suspend the driving privilege of the person for a period of one (1) year upon receipt of notice of a final conviction.



§ 27-51-216 - Speed limits and traffic-control devices on county roads -- Penalty.

(a) As used in this section, "county road" means a public road that is not a state highway, interstate highway, or city street within the jurisdiction of a given county.

(b) (1) Each county judge may establish speed limits on county roads within the jurisdictional boundaries of his or her county.

(2) If a county judge has not established a speed limit on a county road within the jurisdictional boundaries of his or her county, then the speed limit shall be forty miles per hour (40 m.p.h.) on the county road.

(c) (1) A person who pleads guilty or nolo contendere to or is found guilty of a violation of a speed limit on a county road established by a county judge or as provided under this section shall be assessed a penalty as provided under § 27-50-305.

(2) A person who pleads guilty or nolo contendere to or is found guilty of speeding in excess of fifteen miles per hour (15 m.p.h.) over the posted speed limit on a county road established by a county judge or as provided under this section is guilty of a Class C misdemeanor.

(d) A traffic-control device that is erected on a county road shall conform to the uniform manual on traffic-control devices adopted by the State Highway Commission.






Subchapter 3 - -- Driving, Overtaking, and Passing

§ 27-51-301 - Vehicles to be driven on right side of roadway -- Exceptions.

(a) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing that movement;

(2) When the right half of a roadway is closed to traffic while under construction or repair;

(3) Upon a roadway divided into three (3) marked lanes for traffic under the rules applicable thereon; or

(4) Upon a roadway designated and signposted for one-way traffic.

(b) Motor vehicles shall not be operated continuously in the left lane of a multilane roadway whenever it impedes the flow of other traffic.



§ 27-51-302 - Driving on roadways laned for traffic.

Whenever any roadway has been divided into two (2) or more clearly marked lanes for traffic, the following rules in addition to all others consistent with this subchapter shall apply:

(1) A vehicle shall be driven as nearly as practical entirely within a single lane and shall not be moved from the lane until the driver has first ascertained that movement can be made with safety; and

(2) Official signs may be erected directing slower-moving traffic to use a designated lane or allocating specified lanes to traffic moving in the same direction, and drivers of vehicles shall obey the directions of every such sign.



§ 27-51-303 - Passing a vehicle proceeding in opposite direction.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right. Upon roadways having width for not more than one (1) line of traffic in each direction, each driver shall give to the other at least one-half (1/2) of the main-traveled portion of the roadway as nearly as possible.



§ 27-51-304 - One-way roadways and rotary traffic islands.

(a) Upon a roadway designated and signposted for one-way traffic, a vehicle shall be driven only in the direction designated.

(b) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.



§ 27-51-305 - Following too closely.

(a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of vehicles and the traffic upon and the condition of the highway.

(b) (1) The driver of any motor truck or any motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district shall not follow within two hundred feet (200') of another motor vehicle.

(2) The provisions of this subsection shall not be construed to prevent overtaking and passing.



§ 27-51-306 - Overtaking of vehicle on left.

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules stated:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle; and

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall yield to the right in favor of the overtaking vehicle and shall not increase the speed of his or her vehicle until completely passed by the overtaking vehicle.



§ 27-51-307 - Restrictions on passing overtaken vehicle on left.

(a) (1) No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless the left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken.

(2) In every event, the overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred feet (100') of any vehicle approaching from the opposite direction.

(b) No vehicle shall, in overtaking and passing another vehicle or at any other time, except upon a one-way roadway, be driven to the left side of the roadway, under the following conditions:

(1) When approaching the crest of a grade or upon a curve in the highway where the driver's view along the highway is obstructed;

(2) When approaching within one hundred feet (100') of or traversing any intersection or railroad grade crossing;

(3) When the view is obstructed upon approaching within one hundred feet (100') of any bridge, viaduct, or tunnel; and

(4) Where official signs are in place directing that traffic keep to the right or a distinctive center line is marked, which distinctive lines also so direct traffic as declared in the sign manual adopted by the State Highway Commission.



§ 27-51-308 - Conditions when overtaking on right.

(a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for two (2) or more lines of moving vehicles in each direction; and

(3) Upon a one-way street or upon any roadway on which traffic is restricted to one (1) direction of movement where the roadway is free from obstructions and of sufficient width for two (2) or more lines of moving vehicles.

(b) (1) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting this movement in safety.

(2) In no event shall this movement be made by driving off the pavement or main-traveled portion of the roadway.



§ 27-51-309 - Center left-turn lane.

(a) As used in this section, "center left-turn lane" means a center lane on any road or highway that is for the purpose of executing two-way left turns in either direction and that is so marked by signage or striping.

(b) (1) A center left-turn lane shall be for the exclusive use of a left-turning vehicle in either direction.

(2) A center left-turn lane shall not be used for through travel, nor shall a center left-turn lane be used for passing or overtaking, except as a part of the left-turn maneuver.

(c) It is permissible for a vehicle making a left-hand turn from an intersecting street or driveway to utilize a center left-turn lane as part of the maneuver to gain access to or to merge into the traffic lanes, except that it is not permissible to use the center left-turn lane as an acceleration lane.



§ 27-51-310 - Passing emergency response vehicle or law enforcement vehicle stopped on highway.

(a) (1) If an authorized emergency response vehicle or a law enforcement vehicle is parked or stopped at the scene of an emergency or other traffic stop and is displaying a flashing, revolving, or rotating blue, red, or amber and red light, an approaching motor vehicle operator shall move when possible into the farthest lane from the emergency response vehicle or law enforcement vehicle and remain in that lane until past the emergency response vehicle or law enforcement vehicle and any other vehicle involved in the emergency or other traffic stop.

(2) If changing lanes is not possible or is determined to be unsafe, an approaching motor vehicle operator shall reduce the motor vehicle's speed, proceed with caution, and maintain a reduced speed appropriate to the road and the conditions through the area where the authorized emergency response vehicle or law enforcement vehicle is stopped.

(b) (1) (A) Any party who pleads guilty or nolo contendere to or is found guilty of violating this section shall be guilty of a misdemeanor and shall be fined not less than thirty-five dollars ($35.00) nor more than five hundred dollars ($500), confined in the county jail not to exceed ninety (90) days, or both fined and imprisoned.

(B) In addition to the penalties prescribed in subdivision (b)(1)(A) of this section, the court may order community service for not more than seven (7) days and may suspend the person's driver's license for a period of not less than ninety (90) days nor more than six (6) months.

(2) There is created a rebuttable presumption that shall arise in any criminal action under this section to the effect that if it can be proven that a person is the registered owner of a vehicle that is driven in a manner that violates this section, the person is presumed to have been the driver of the vehicle at the time of the violation.



§ 27-51-311 - Overtaking a bicycle.

(a) The driver of a motor vehicle overtaking a bicycle proceeding in the same direction on a roadway shall exercise due care and pass to the left at a safe distance of not less than three feet (3') and shall not again drive to the right side of the roadway until safely clear of the overtaken bicycle.

(b) (1) A person who violates this section shall be subject to a fine not to exceed one hundred dollars ($100).

(2) A person who violates this section with the violation resulting in a collision causing death or serious physical injury to the person operating the overtaken bicycle shall be subject to a fine not to exceed one thousand dollars ($1,000) in addition to any other penalties prescribed by law.






Subchapter 4 - -- Turning, Stopping, and Signaling

§ 27-51-401 - Turning at intersections.

The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1) Both the approach for a right turn and a right turn shall be made as close as practical to the right-hand curb or edge of the roadway;

(2) The approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line of the road. After entering the intersection, the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered; and

(3) (A) The approach for a left turn from a two-way street into a one-way street shall be made in that portion of the right one-half (1/2) of the roadway nearest the center line and by passing to the right of the center line where it enters the intersection.

(B) A left turn from a one-way street into a two-way street shall be made by passing to the right of the center line of the street being entered upon leaving the intersection.



§ 27-51-402 - Turning on curve or crest of grade prohibited.

No vehicle shall be turned so as to proceed in the opposite direction upon any curve or upon the approach to or near the crest of a grade where the vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet (500').



§ 27-51-403 - Signals for turning, stopping, changing lanes, or decreasing speed required.

(a) No person shall turn a vehicle from a direct course upon a highway unless and until the movement can be made with reasonable safety and then only after giving a clearly audible signal by sounding the horn if any pedestrian may be affected by the movement or after giving an appropriate signal in the manner provided in subsection (b) of this section in the event any other vehicle may be affected by the movement.

(b) A signal of intention to change lanes or to turn right or left shall be given continuously during not less than the last one hundred feet (100') traveled by the vehicle before changing lanes or turning.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in this subchapter to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.



§ 27-51-404 - Signals to stop or turn.

(a) Any stop or turn signal when required in this subchapter shall be given either by means of the hand and arm or by signal lamps, except as otherwise provided in subsection (b) of this section.

(b) Any motor vehicle in use on a highway shall be equipped with, and the required signal shall be given by, signal lamps when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of the motor vehicle exceeds twenty-four inches (24'') or when the distance from the center of the top of the steering post to the rear limit of the body or load exceeds fourteen feet (14'). The latter measurement shall apply to any single vehicle and also to any combination of vehicles.



§ 27-51-405 - Hand and arm signals.

All signals required in this subchapter to be given by hand and arm shall be given from the left side of the vehicle in the following manner and these signals shall be indicated as follows:

(1) Left turn -- Hand and arm extended horizontally;

(2) Right turn -- Hand and arm extended upward; and

(3) Stop or decrease of speed -- Hand and arm extended downward.






Subchapter 5 - -- Intersections

§ 27-51-501 - Vehicles approaching or entering intersection.

(a) The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway.

(b) When two (2) vehicles enter an intersection from different highways at the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(c) The foregoing rules are modified at through highways and otherwise as stated in this subchapter.



§ 27-51-502 - Vehicle turning left at intersection.

The driver of a vehicle within an intersection intending to turn to the left shall yield the right-of-way to all vehicles approaching from the opposite direction which are within the intersection or so close thereto as to constitute an immediate hazard. The driver, after having so yielded and having given a signal when and as required by this chapter, may make the left turn after all other vehicles approaching the intersection which constitute an immediate hazard shall have cleared the intersection.



§ 27-51-503 - Vehicle or streetcar entering stop or yield intersection.

(a) Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized by law.

(b) Except when directed to proceed by a police officer or traffic control signal, every driver of a vehicle and every operator of a streetcar approaching a stop intersection indicated by a stop sign shall stop as required by § 27-51-601, and after having stopped, shall yield the right-of-way to any vehicle which has entered the intersection from another highway or which is approaching so closely on the highway as to constitute an immediate hazard. The driver having so yielded may proceed, and the drivers of all other vehicles approaching the intersection shall yield the right-of-way to the vehicle so proceeding.

(c) (1) The driver of a vehicle or the operator of a streetcar approaching a yield sign shall, in obedience to such sign, slow down to a speed reasonable for the existing conditions, or shall stop if necessary as provided in § 27-51-601, and shall yield the right-of-way to any pedestrian legally crossing the roadway on which he or she is driving. The driver shall also yield to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard. A driver having so yielded may proceed, and the drivers of all other vehicles approaching the intersection shall yield to the vehicle so proceeding.

(2) If a driver is involved in a collision with a pedestrian in a crosswalk or a vehicle in the intersection after driving past a yield sign without stopping, the collision shall be deemed prima facie evidence of his or her failure to yield right-of-way.






Subchapter 6 - -- Stops and Yielding

§ 27-51-601 - Stop signs and yield signs.

(a) Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized by law.

(b) Every stop sign and every yield sign shall be erected as near as practicable to the nearest line of the crosswalk on the near side of the intersection or, if there is no crosswalk, then as near as practicable to the nearest line of the intersection roadway.

(c) (1) Every stop sign shall bear the word "STOP" in letters not less than eight inches (8'') in height.

(2) Every yield sign shall bear the word "YIELD" in letters not less than seven inches (7'') in height.

(3) Every stop sign and every yield sign shall at nighttime be rendered luminous by internal illumination or by a floodlight projected on the face of the sign or by efficient reflecting elements in the face of the sign.

(d) Except when directed to proceed by a police officer or traffic control signal, every driver of a vehicle and every operator of a streetcar approaching a stop intersection indicated by a stop sign shall stop before entering the crosswalk on the near side of the intersection. In the event there is no crosswalk, the driver or operator shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection.

(e) The driver of a vehicle approaching a yield sign, if required for safety to stop, shall stop before entering the crosswalk on the near side of the intersection. In the event there is no crosswalk, the driver shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway.



§ 27-51-602 - Stop before driving across sidewalk.

When in a business or residential district and emerging from an alley, driveway, or building, the driver of a vehicle shall stop the vehicle immediately prior to driving onto a sidewalk or into the sidewalk area extending across any alleyway or private driveway.



§ 27-51-603 - Yield on entering highway from private road.

The driver of a vehicle about to enter or cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on the highway.



§ 27-51-604 - Additional penalties.

(a) The penalties under this section may be in addition to the penalties provided under § 27-50-301 et seq. and the Arkansas Criminal Code, § 5-1-101 et seq.

(b) A person who is found guilty of, pleads guilty to, or pleads nolo contendere to a violation under this subchapter where the violation resulted in the injury of another person may be fined two hundred dollars ($200) and may have his or her driver's license, permit, or nonresident operating privilege suspended for a minimum of thirty (30) days.

(c) A person who is found guilty of, pleads guilty to, or pleads nolo contendere to a violation under this subchapter where the violation resulted in the serious bodily injury of another person may be fined five hundred dollars ($500) and may have his or her driver's license, permit, or nonresident operating privilege suspended for a minimum of ninety (90) days.

(d) A person who is found guilty of, pleads guilty to, or pleads nolo contendere to a violation under this subchapter where the violation results in the death of another person may be fined one thousand dollars ($1,000) and may have his or her driver's license, permit, or nonresident operating privilege suspended for a minimum of one hundred eighty (180) days.






Subchapter 7 - -- Railroad Grade Crossings

§ 27-51-701 - Penalty generally.

Any person who violates any of the provisions of this subchapter shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) and not more than two hundred dollars ($200).



§ 27-51-702 - Obedience to signals at crossings required.

(a) Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, then the driver of the vehicle shall stop within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of such railroad and shall not proceed until he or she can do so safely. These requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2) A crossing gate is lowered or a human flagger gives or continues to give a signal of the approach or passage of a railroad train;

(3) A railroad train approaching within approximately one thousand five hundred feet (1,500') of the highway crossing emits a signal audible from such distance and the railroad train, by reason of its speed or nearness to the crossing, is an immediate hazard; and

(4) An approaching railroad train is plainly visible and is in hazardous proximity to the crossing.

(b) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while the gate or barrier is closed or is being opened or closed.



§ 27-51-703 - Certain vehicles to stop at all crossings -- Exceptions.

(a) The driver of any motor vehicle carrying passengers for hire, any school bus carrying any school child, or any vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo before crossing at grade any tracks of a railroad shall stop the vehicle within fifty feet (50') but not less than fifteen feet (15') from the nearest rail of the railroad and, while so stopped, shall listen and look in both directions along the track for any approaching train and for signals indicating that approach of a train, except as provided, and shall not proceed until he or she can do so safely. After stopping as required in this section and upon proceeding when it is safe to do so, the driver of any such vehicle shall cross only in the gear of the vehicle in which there will be no necessity for changing gears while traversing the crossing and the driver shall not shift gears while crossing the tracks.

(b) No stop need be made at any such crossing where a police officer or a traffic control signal directs traffic to proceed.

(c) This section shall not apply at street railway grade crossings within a business or residential district.



§ 27-51-704 - Trucks carrying explosives or flammable liquids.

(a) The operator of any truck carrying any explosive substances or flammable liquids or gases as a cargo or part of a cargo shall, before crossing any railroad tracks, stop the vehicle within fifty feet (50') but not less than fifteen feet (15') from the nearest railroad and while stopped shall open the door of the truck on the driver's side or roll down the window at least twelve inches (12'') in order to remove any obstruction of the sound of a train whistle. He or she shall also listen and look in both directions along the track for any approaching train or signals indicating the approach of a train and shall proceed to cross the tracks only after he or she has determined that it is safe to do so.

(b) (1) Any operator of a truck who fails to comply with the provisions of this section shall be guilty of a misdemeanor.

(2) (A) (i) Upon a first conviction, the operator shall be fined not less than one hundred dollars ($100) nor more than three hundred dollars ($300).

(ii) In addition, the chauffeur's license of the operator shall be suspended for a period of thirty (30) days.

(B) (i) For a second offense, the operator shall be fined not less than one hundred dollars ($100) nor more than three hundred dollars ($300).

(ii) In addition, that person's chauffeur's license shall be suspended for a period of one (1) year.



§ 27-51-705 - Moving heavy equipment at crossings.

(a) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of up to ten miles per hour (10 m.p.h.) or a vertical body or load clearance of less than one-half inch (1/2'') per foot of the distance between any two (2) adjacent axles or, in any event, of less than nine inches (9''), measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(b) Notice of any intended crossing shall be given to a station agent of the railroad, and a reasonable time shall be given to the railroad to provide proper protection at the crossing.

(c) Before making any crossing, the person operating or moving any such vehicle or equipment shall first stop it not less than fifteen feet (15') nor more than fifty feet (50') from the nearest rail of the railroad. While stopped that person shall listen and look in both directions along the tracks for any approaching train and for signals indicating the approach of a train and shall not proceed until the crossing can be made safely.

(d) (1) No crossing shall be made when warning is given by automatic signal or crossing gates or a flagger or otherwise of the immediate approach of a railroad train or car.

(2) If a flagger is provided by the railroad, movement over the crossing shall be under his or her direction.



§ 27-51-706 - Designation of particularly dangerous crossings.

(a) The State Highway Commission and local authorities, with the approval of the commission, are authorized to designate particularly dangerous state highway grade crossings of railroads and to erect stop signs there.

(b) When stop signs are erected, the driver of any vehicle shall stop within fifty feet (50') but not less than ten feet (10') from the nearest rail of the railroad and shall proceed only upon exercising due care.

(c) Any person, owner, or driver of any automobile, truck, motorcycle, or other motor-driven vehicle violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00).

(d) This section shall be cumulative to the other laws of this state and shall not repeal any laws or parts of laws except where specifically in conflict with this section.






Subchapter 8 - -- Streetcars

§ 27-51-801 - Passing streetcar on left.

(a) The driver of a vehicle shall not overtake and pass upon the left nor drive upon the left side of any streetcar proceeding in the same direction, whether the streetcar is actually in motion or temporarily at rest, except:

(1) When so directed by a police officer;

(2) When upon a one-way street; or

(3) When upon a street where the tracks are so located as to prevent compliance with this section.

(b) The driver of any vehicle, when permitted to overtake and pass upon the left of a streetcar which has stopped for the purpose of receiving or discharging any passenger, shall reduce speed and may proceed only upon exercising due caution for pedestrians and shall accord pedestrians the right-of-way when required by other sections of this chapter.



§ 27-51-802 - Passing streetcar on right.

The driver of a vehicle overtaking upon the right any streetcar stopped or about to stop for the purpose of receiving or discharging any passenger shall stop the vehicle at least five feet (5') to the rear of the nearest running board or door of the streetcar and thereupon remain standing until all passengers have boarded the car or, upon alighting, have reached a place of safety. However, where a safety zone has been established, a vehicle need not be brought to a stop before passing any streetcar but may proceed past such car at a speed not greater than is reasonable and proper and with due caution for the safety of pedestrians.



§ 27-51-803 - Driving on streetcar tracks.

(a) The driver of any vehicle proceeding upon any streetcar track in front of a streetcar upon a street shall remove the vehicle from the track as soon as practical after signal from the operator of the streetcar.

(b) When a streetcar has started to cross an intersection, no driver of a vehicle shall drive upon or cross the car tracks within the intersection in front of the streetcar.

(c) The driver of a vehicle upon overtaking and passing a streetcar shall not turn in front of the streetcar so as to interfere with or impede its movement.






Subchapter 9 - -- Emergency Vehicles

§ 27-51-901 - Operation of vehicles and streetcars on approach of authorized emergency vehicles.

(a) (1) Upon the immediate approach of an authorized emergency vehicle, when the driver is giving audible signal by siren, exhaust whistle, or bell, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to and as close as possible to the right-hand edge or curb of the highway clear of any intersection and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(2) Upon conviction of violating subdivision (a)(1) of this section, a person is subject to a fine not to exceed four hundred dollars ($400).

(b) Upon the approach of an authorized emergency vehicle, as stated in subsection (a) of this section, the operator of every streetcar shall immediately stop the car clear of any intersection and keep it in that position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(c) This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.



§ 27-51-902 - Following fire apparatus.

The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet (500') or drive into or park the vehicle within the block where fire apparatus has stopped in answer to a fire alarm.



§ 27-51-903 - Crossing unprotected fire hose prohibited.

No streetcar or vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private driveway, or streetcar track to be used at any fire or alarm of fire without the consent of the fire department official in command.



§ 27-51-904 - Towing operations.

(a) As used in this section, "towing operation" means an activity on the highway or roadway that involves one (1) or more tow trucks at an accident scene or involves an inoperable vehicle.

(b) The driver of a motor vehicle that is approaching a towing operation on a highway or roadway shall:

(1) Move when possible into the farthest lane or position from the towing operation;

(2) Remain in that lane or position until the driver passes the towing operation; and

(3) Otherwise exercise due caution.

(c) A person who pleads guilty or nolo contendere to or is found guilty of violating this section is guilty of a violation.






Subchapter 10 - -- School Buses

§ 27-51-1001 - Penalty.

(a) (1) (A) (i) Any party who violates any of the provisions of this subchapter shall upon conviction be guilty of a misdemeanor and shall be fined not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) or confined in the county jail not to exceed ninety (90) days or both fined and imprisoned.

(ii) In addition to the penalties so prescribed, the court may order community service for not more than four hundred (400) hours and shall suspend the person's driver's license for a period of not less than twenty-one (21) days nor more than one (1) year.

(B) There is hereby created a rebuttable presumption that shall arise in any criminal action under this subchapter to the effect that if it can be proven that a person is the registered owner of a vehicle that is driven in a manner which violates the provisions of this subchapter, the person is presumed to have been the driver of the vehicle at the time of the violation.

(2) If death results to any person, caused either directly or indirectly by noncompliance with or violation of any of the provisions of this subchapter, the offending party shall be punished as is provided by law.

(b) In a proceeding for a violation of this subchapter, proof that the particular vehicle described in the citation, complaint, or warrant was in violation of this subchapter, together with proof that the defendant named in the citation, complaint, or warrant was at the time of the violation a registered owner of the vehicle, shall constitute in evidence a justifiable inference that the registered owner of the vehicle was the driver of the vehicle at the time of the violation.



§ 27-51-1002 - Specifications for identification and safety devices.

(a) (1) All vehicles used for the transportation of pupils to or from any school shall have a sign on the front and on the rear of the vehicle showing the words "SCHOOL BUS", and the words shall be plainly readable in letters not less than eight inches (8'') in height.

(2) When a school bus is being operated upon a highway for purposes other than the actual transportation of children either to or from school, all markings thereon indicating "SCHOOL BUS" shall be covered or concealed.

(b) Every school bus shall be in the color officially designated by the State Board of Education.

(c) (1) (A) The board is vested with full authority and responsibility to prescribe by regulation the number and location and other specifications for alternating red warning lights on school buses operated in this state.

(B) Alternating red warning lights shall be operating at all times when the buses are loading or unloading school children but at no other time.

(2) It shall be the duty of the operator of every school bus operated in this state to conduct an inspection before each trip begins to see that all identification and safety devices required by this section or required by regulation of the board are displayed on the vehicle in the manner required, and it is unlawful for any person to operate a school bus in this state unless identification and safety devices are properly displayed and in proper working order.



§ 27-51-1003 - Loading points.

(a) School bus drivers shall stop school buses in the right-hand traffic lane at loading points where school children cross the highway in the process of loading or unloading and at loading points where the shoulder of the road is so narrow that pulling to the shoulder is unsafe or impractical.

(b) At loading points where no children cross the highway in the process of loading or unloading and where there is a sufficient and safe area at the right to remove the school bus completely from the highway, school bus drivers shall remove the school bus from the highway for loading or unloading.



§ 27-51-1004 - Passing when stopped prohibited.

(a) When a school bus stops and displays its alternating red warning lights for the purpose of loading or unloading passengers, every operator of a motor vehicle or motorcycle meeting or overtaking the school bus from any direction shall bring the motor vehicle or motorcycle to a complete stop before reaching the school bus.

(b) The operator of the motor vehicle or motorcycle shall not start up or attempt to pass in any direction until the school bus vehicle has finished receiving or discharging its passengers and is in motion again.



§ 27-51-1005 - Operation on multiple lane or divided highways.

(a) For the purpose of this section, "multiple lane highway" means a road with four (4) or more traffic lanes and with no fewer than two (2) traffic lanes for traveling in each direction.

(b) If the school bus is operated on a multiple lane highway divided by a parkway or dividing strip of twenty feet (20') or more in width and if the school bus is on the opposite side of the parkway or dividing strip, then the driver of the approaching vehicle need not stop but shall proceed with due caution for the safety of the children.

(c) (1) If a school bus route includes bus stops on a multiple lane highway, the route shall be designed to ensure that the bus operator shall always load and unload passengers in a manner that does not require a student to cross the highway.

(2) A student being loaded or unloaded at a bus stop on a multiple lane highway shall always be loaded and unloaded in a manner that does not require the student to cross the highway.






Subchapter 11 - -- Church Buses

§ 27-51-1101 - Definition.

As used in this subchapter, unless the context otherwise requires, "church bus" means any bus or van which:

(1) Is used to transport people to or from any church or church function;

(2) Has a sign on the front and rear of such bus or van with the words "CHURCH BUS" written in letters of not less than eight inches (8'') in height;

(3) Is equipped with flasher lights to indicate that the bus or van is receiving or discharging its passengers; and

(4) Is of a color other than school bus yellow.



§ 27-51-1102 - Penalty.

(a) Any person who violates any of the provisions of this subchapter shall, upon conviction, be guilty of a misdemeanor.

(b) A convicted violator shall be fined not less than thirty-five dollars ($35.00) nor more than five hundred dollars ($500) or imprisoned not more than ninety (90) days, or both.



§ 27-51-1103 - Loading points.

(a) The driver of a church bus shall stop the bus in the right-hand traffic lane at loading points where passengers cross the highway in the process of loading or unloading and at loading points where the shoulder of the road is so narrow that pulling to the shoulder is unsafe or impractical.

(b) At loading points where no passengers cross the highway in the process of loading or unloading and where there is a sufficient and safe area at the right to remove the bus completely from the highway, then the bus driver shall remove the bus from the highway for loading or unloading.



§ 27-51-1104 - Passing stopped church bus prohibited -- Exception.

(a) When any church bus stops and indicates by flasher lights that the bus is loading or unloading passengers, every operator of a motor vehicle or motorcycle approaching it from any direction shall bring the motor vehicle or motorcycle to a full stop and shall not start or attempt to pass in any direction until the bus has finished receiving or discharging its passengers.

(b) If the bus is operated on multiple lane highways divided by a parkway or dividing strip of twenty feet (20') or more in width and if the bus is on the opposite side of the parkway or dividing strip, then the driver of the approaching vehicle need not stop but shall proceed with due caution for the safety of the passengers of the bus.






Subchapter 12 - -- Pedestrians

§ 27-51-1201 - Privileges and restrictions generally.

Pedestrians shall be subject to traffic control signals at intersections as declared in this act, but at all other places pedestrians shall be accorded the privileges and shall be subject to restrictions stated in this subchapter.



§ 27-51-1202 - Pedestrians' right-of-way in crosswalks.

(a) Where traffic control signals are not in place or in operation, the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to yield, to a pedestrian crossing the roadway within any marked crosswalk or within any unmarked crosswalk at an intersection, except as otherwise provided in this subchapter.

(b) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.



§ 27-51-1203 - Use of crosswalks.

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.



§ 27-51-1204 - Pedestrians crossing at other than crosswalks.

(a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c) Between adjacent intersections at which traffic control signals are in operation, pedestrians shall not cross at any place except in a marked crosswalk.

(d) Notwithstanding the provisions of this section, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a roadway.



§ 27-51-1205 - Soliciting rides.

No person shall stand in a roadway for the purpose of soliciting a ride from the driver of any private vehicle.






Subchapter 13 - -- Stopping, Standing, or Parking

§ 27-51-1301 - Restrictions on stopping, standing, or parking generally.

(a) Except as otherwise provided in this section, every vehicle stopped or parked upon a roadway where there are adjacent curbs shall be stopped or parked with the right-hand wheels of the vehicle parallel to and within eighteen inches (18'') of the right-hand curb.

(b) Local authorities may, by ordinance, permit parking of vehicles with the left-hand wheels adjacent to and within eighteen inches (18'') of the left-hand curb of a one-way roadway.

(c) Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or state highway unless the State Highway Commission has determined by resolution or order entered in its minutes that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(d) (1) The commission, with respect to highways under its jurisdiction, may place signs prohibiting or restricting the stopping, standing, or parking of vehicles on any highway where in its opinion, as evidenced by resolution or order entered in its minutes, stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic thereon.

(2) Signs shall be official signs, and no person shall stop, stand, or park any vehicle in violation of the restrictions stated on the signs.



§ 27-51-1302 - Stopping, standing, or parking prohibited in specified places.

(a) No person shall stop, stand, or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or a traffic control device, in any of the following places:

(1) On a sidewalk;

(2) In front of a public or a private driveway;

(3) Within an intersection;

(4) Within fifteen feet (15') of a fire hydrant;

(5) On a crosswalk;

(6) Within twenty feet (20') of a crosswalk at an intersection;

(7) Within thirty feet (30') upon the approach to any flashing beacon, any stop sign, or any traffic-control signal located at the side of a roadway;

(8) Between a safety zone and the adjacent curb or within thirty feet (30') of points on the curb immediately opposite the ends of a safety zone, unless the local traffic authority indicates a different length by signs or markings;

(9) Within fifty feet (50') of the nearest rail of a railroad crossing;

(10) Within twenty feet (20') of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five feet (75') of the entrance when properly signposted;

(11) Alongside or opposite any street excavation or any street obstruction when stopping, standing, or parking would obstruct traffic;

(12) On a roadway side of any vehicle stopped or parked at the edge of a curb or a street;

(13) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(14) At any place where official signs prohibit stopping; or

(15) On the shoulders, the median, the ramps, and all other highway rights-of-way along interstate or fully controlled access highways, except in designated parking areas, provided that stopping, standing, or parking that is brief in duration and is due to an emergency, a vehicle disablement, or to correct or avert an unsafe condition shall not be considered a violation of this section.

(b) No person shall move a vehicle not owned by the person into any such prohibited area or away from a curb a distance that is unlawful.



§ 27-51-1303 - Stopping, standing, or parking outside of business or residence district.

(a) (1) Upon any highway outside of a business or residential district, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or main-traveled part of the highway when it is practicable to stop, park, or leave the vehicle off that part of the highway. In every event, an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles, and a clear view of the stopped vehicles shall be available from a distance of two hundred feet (200') in each direction upon the highway.

(2) Any driver who shall violate the provisions of this section shall be liable for any damages of which the violation is the proximate cause.

(3) This subsection shall not apply to:

(A) Employees or vehicles of the Arkansas State Highway and Transportation Department engaged in necessary construction, maintenance, or repair of the highways;

(B) Authorized emergency vehicles on emergency trips such as police vehicles on duty, fire vehicles on calls, or ambulances and wreckers engaged in the removal of persons or vehicles from the traveled part of the highway; or

(C) Public utility or service vehicles of any type, including, but not limited to, mail delivery, overnight couriers, electric or gas utility, or solid waste collection if the utility or service vehicles are at least one-half (1/2) outside the designated lane and remain on the highway only for the time reasonably necessary to perform the required service.

(b) This section shall not apply to the driver of any vehicle which is disabled while on the paved or main-traveled portion of a highway in a manner and to an extent that it is impossible to avoid stopping and temporarily leaving the disabled vehicle in that position.



§ 27-51-1304 - Authority to remove illegally stopped vehicles.

(a) Whenever any police officer finds a vehicle standing upon a highway in violation of any of the provisions of this subchapter, the officer is authorized to move the vehicle or require the driver or other person in charge of the vehicle to move it to a position off the paved or improved or main-traveled part of the highway.

(b) Whenever any police officer finds a vehicle unattended upon any bridge or causeway or in any tunnel where the vehicle constitutes an obstruction to traffic, the officer is authorized to provide for the removal of the vehicle consistent with § 27-50-1207.



§ 27-51-1305 - Removal of motor vehicles parked without authority in parking lots.

(a) Consistent with the procedures of § 27-50-1101, the owner of a parking lot, his or her agent, or the lessee of a space in a parking lot may cause any motor vehicle which is parked on the lot without the consent of the owner of the lot or of his or her agent or which is parked in the space of the lessee without the consent of the lessee to be removed and stored at the expense of the owner or operator of the vehicle if a readable sign is prominently placed at each entrance to the lot specifying those persons who may park in the lot and prohibiting parking therein by all others.

(b) The owner of a lot or the lessee of a space in a lot who has an unauthorized vehicle removed and stored under the provisions of subsection (a) of this section shall not be liable for damages incurred by the owner or operator of an unauthorized vehicle as a result of removal or storage if the vehicle is removed by an insured vehicle wrecker service and stored by an insured storage company.



§ 27-51-1306 - Unattended motor vehicles.

No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, and removing the key, or, when standing upon any perceptible grade, without effectively setting the brake and turning the front wheels to the curb or side of the highway.



§ 27-51-1307 - Opening door on traffic side.

No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.



§ 27-51-1308 - Starting of vehicles.

No person shall start a vehicle which is stopped, standing, or parked unless and until movements can be made with reasonable safety.



§ 27-51-1309 - Backing of vehicles.

(a) The driver of a vehicle shall not back a vehicle upon any roadway unless the movement can be made with reasonable safety and without interfering with other traffic.

(b) The driver of a vehicle shall not back a vehicle on any access road, entrance ramp, exit ramp, shoulder, or road surface of any controlled-access highway.






Subchapter 14 - -- Miscellaneous Rules

§ 27-51-1401 - Obstruction to driver's view or driving mechanism prohibited.

(a) No person shall drive a vehicle when it is so loaded or when there are in the front seat a number of persons, exceeding three (3), as to obstruct the view of the driver to the front or sides of the vehicle so as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle or streetcar shall ride in such position as to interfere with the driver's or streetcar operator's view ahead or to the sides or to interfere with his or her control over the driving mechanism of the vehicle or streetcar.



§ 27-51-1402 - Driving through safety zone prohibited.

No vehicle shall at any time be driven through or within a safety zone.



§ 27-51-1404 - Coasting prohibited.

(a) The driver of any motor vehicle when traveling upon a downgrade shall not coast with the gears of the vehicle in neutral.

(b) The driver of a commercial motor vehicle when traveling upon a downgrade shall not coast with the clutch disengaged.



§ 27-51-1405 - Throwing destructive or injurious materials on highway prohibited.

(a) No person shall throw or deposit upon any highway any glass bottle, glass, nails, tacks, wire, cans, or any other substance likely to injure any person, animal, or vehicle upon the highway.

(b) Any person who drops or permits to be dropped or thrown upon any highway any destructive or injurious material shall immediately remove it or cause it to be removed.

(c) Any person removing a wrecked or damaged vehicle from a public highway, as defined by § 27-51-101, shall remove any glass or other injurious substance dropped upon the public highway from the vehicle.



§ 27-51-1406 - Warning by motorists to persons and animals on highway.

Upon approaching a person walking upon or along a public highway or a horse or other draft animal being ridden, led, or driven thereon, the operator of a motor vehicle or motor bicycle shall give reasonable warning of his or her approach and use every reasonable precaution to avoid injuring the persons or frightening the horses or other draft animals.



§ 27-51-1407 - Stopping for frightened horses.

(a) Whenever it shall appear that any horse ridden or driven by any person upon any streets, roads, and highways is about to become frightened by the approach of any motor vehicle, it shall be the duty of the person driving or conducting the motor vehicle to cause it to come to a full stop until the horse shall have passed and, if necessary, assist in preventing an accident.

(b) Any person convicted of violating this section shall be fined in any sum not to exceed two hundred dollars ($200).






Subchapter 15 - -- Paul's Law: To Prohibit Drivers of Motor Vehicles from Using Handheld Wireless Telephones to Engage in Text Messaging

§ 27-51-1501 - Title.

This subchapter is known and may be cited as "Paul's Law: To Prohibit Drivers of Motor Vehicles from Using Handheld Wireless Telephones to Engage in Text Messaging".



§ 27-51-1502 - Purpose.

The purpose of this subchapter is to:

(1) Improve the safety of the roads for all drivers and passengers by prohibiting a driver of a motor vehicle from engaging in text messaging;

(2) Prevent accidents caused by the distractive practice of text messaging while operating a motor vehicle;

(3) Preserve human life and maintain the safety of the citizens of the State of Arkansas and visitors to our state by taking steps to reduce motor vehicle accidents, injuries, and deaths;

(4) Reduce health care costs, health insurance rates, and automobile insurance rates by attempting to reduce the number of motor vehicle accidents that cause injury, death, and property damage; and

(5) Reduce the amount of time that law enforcement and the court system work on accidents and offenses arising out of motor vehicle accidents caused by drivers who are distracted by sending or reading text messages.



§ 27-51-1503 - Definitions.

As used in this subchapter:

(1) (A) "Handheld wireless telephone" means a wireless interactive communication device with which a user can engage in a text-based communication using at least one (1) hand or by reading a text-based communication.

(B) "Handheld wireless telephone" does not include a:

(i) Hands-free wireless telephone or device;

(ii) Citizens band radio; or

(iii) Citizens band radio hybrid;

(2) (A) "Hands-free wireless telephone or device" means a wireless telephone or other wireless communication device that allows a user to engage in text-based communication without the use of either hand with an:

(i) Internal feature or function; or

(ii) Attachment or additional device.

(B) A hands-free wireless telephone or device may be a permanent or temporary part of the wireless telephone or other wireless communication device.

(C) A hands-free wireless telephone or device may require the use of either hand to activate, deactivate, or initiate a function of the wireless telephone or other communication device; and

(3) "Wireless interactive communication" means typing, text messaging, emailing, or accessing information on the Internet with a handheld wireless telephone.



§ 27-51-1504 - Use of a handheld wireless telephone when driving.

(a) Except as otherwise provided in subsection (b) of this section, a driver of a motor vehicle shall not use a handheld wireless telephone for wireless interactive communication while operating a motor vehicle.

(b) (1) A driver of a motor vehicle may use a handheld wireless telephone for wireless interactive communication in emergencies.

(2) A person performing his or her official duties as a certified law enforcement officer, firefighter, ambulance driver, or emergency medical technician is exempt from the requirements of this section.



§ 27-51-1505 - Preemption.

This subchapter supersedes and preempts all county or municipal ordinances regarding the use of a handheld wireless telephone for wireless interactive communication while operating a motor vehicle.



§ 27-51-1506 - Penalties.

A person who pleads guilty or nolo contendere to or has been found guilty of violating this section commits a violation.






Subchapter 16 - -- Fewer Distractions Mean Safer Driving Act

§ 27-51-1601 - Title.

This subchapter shall be known and may be cited as the "Fewer Distractions Mean Safer Driving Act".



§ 27-51-1602 - Definitions. [Effective until October 1, 2011.]

As used in this subchapter:

(1) "Emergency purpose" means the reason for contacting any of the following to report an emergency:

(A) Law enforcement personnel;

(B) Fire department personnel;

(C) Public safety personnel;

(D) Emergency medical personnel; or

(E) A 911 public safety communications center;

(2) (A) "Handheld wireless telephone" means a wireless interactive communication device with which a user engages in a call or text-based communication using at least one (1) hand.

(B) "Handheld wireless telephone" does not include:

(i) A hands-free wireless telephone or device;

(ii) Citizens band radio; or

(iii) Citizens band radio hybrid;

(3) (A) "Hands-free wireless telephone or device" means a wireless telephone or other wireless communication device that allows a user to engage in text-based communication without the use of either hand with:

(i) An internal feature or function; or

(ii) An attachment or additional device.

(B) A hands-free wireless telephone or device may be a permanent or temporary part of the wireless telephone or other wireless communication device.

(C) A hands-free wireless telephone or device may require the use of either hand to activate, deactivate, or initiate a function of the wireless telephone or other communication device;

(4) "Wireless interactive communication" means talking, typing, text messaging, emailing, or accessing information on the Internet with a wireless telephone; and

(5) (A) "Wireless telephone" means a wireless interactive communication device.

(B) "Wireless telephone" includes a handheld wireless telephone and a hands-free wireless telephone or device.

§ 27-51-1602 - Definitions. [Effective October 1, 2011.]

As used in this subchapter:

(1) "Emergency purpose" means the reason for contacting any of the following to report an emergency:

(A) Law enforcement personnel;

(B) Fire department personnel;

(C) Public safety personnel;

(D) Emergency medical personnel; or

(E) A 911 public safety communications center;

(2) (A) "Handheld wireless telephone" means a wireless interactive communication device with which a user engages in wireless interactive communication using at least one (1) hand.

(B) "Handheld wireless telephone" does not include a:

(i) Hands-free wireless telephone or device;

(ii) Citizens band radio;

(iii) Citizens band radio hybrid; or

(iv) Global positioning or navigation device or system;

(3) (A) "Hands-free wireless telephone or device" means a wireless telephone or other wireless communication device that allows a user to engage in wireless interactive communication without the use of either hand with:

(i) An internal feature or function; or

(ii) An attachment or additional device.

(B) A hands-free wireless telephone or device may be a permanent or temporary part of the wireless telephone or other wireless communication device.

(C) A hands-free wireless telephone or device may require the use of either hand to activate, deactivate, or initiate a function of the wireless telephone or other communication device;

(4) "Highway work zone" means any area upon or adjacent to a highway, road, or street of this state where construction, reconstruction, maintenance, or any other type of work is being performed or is in progress;

(5) "Highway worker" means an employee of any of the following who is present in a highway work zone:

(A) The Arkansas State Highway and Transportation Department;

(B) A county;

(C) A municipality; or

(D) A contractor or subcontractor of the State Highway Commission or a county or municipality that is performing duties related to the highway work zone;

(6) "Wireless interactive communication" means talking, typing, emailing, or accessing information on the Internet with a wireless telephone; and

(7) (A) "Wireless telephone" means a wireless interactive communication device.

(B) "Wireless telephone" includes a handheld wireless telephone and a hands-free wireless telephone or device.



§ 27-51-1603 - Restrictions on drivers under 18 years of age.

(a) Except as provided under subsection (b) of this section, a driver of a motor vehicle who is under eighteen (18) years of age shall not use a wireless telephone for wireless interactive communication while operating a motor vehicle.

(b) A driver of a motor vehicle who is under eighteen (18) years of age may use a wireless telephone for wireless interactive communication while operating a motor vehicle for an emergency purpose only.



§ 27-51-1604 - Restrictions on drivers at least 18 but under 21 years of age.

(a) (1) Except as otherwise provided in this section, the driver of a motor vehicle who is at least eighteen (18) but under twenty-one (21) years of age shall not use a handheld wireless telephone for wireless interactive communication while operating a motor vehicle.

(2) The driver of a motor vehicle who is at least eighteen (18) but under twenty-one (21) years of age may use a hands-free wireless telephone or device for wireless interactive communication while operating a motor vehicle.

(b) A driver of a motor vehicle who is at least eighteen (18) but under twenty-one (21) years of age may use a handheld wireless telephone for wireless interactive communication while operating a motor vehicle for an emergency purpose only.



§ 27-51-1605 - Enforcement. [Effective until October 1, 2011.]

A driver of a motor vehicle is not to be stopped or detained solely to determine compliance with this section.

§ 27-51-1605 - Enforcement. [Effective October 1, 2011.]

A driver of a motor vehicle is not to be stopped or detained solely to determine compliance with this subchapter.



§ 27-51-1606 - Preemption. [Effective until October 1, 2011.

This section supersedes and preempts all county or municipal ordinances regarding wireless telephone use by persons under twenty-one (21) years of age.

§ 27-51-1606 - Preemption. [Effective October 1, 2011.]

This subchapter supersedes and preempts all county or municipal ordinances regarding wireless telephone use by drivers of motor vehicles.



§ 27-51-1607 - Penalties.

(a) (1) For a first offense under this subchapter, a person shall be issued a citation that is a warning citation, and no court appearance is required and no penalty shall be imposed by the court.

(2) A record of each warning citation issued shall be maintained.

(b) A person who pleads guilty or nolo contendere to or has been found guilty of violating this subchapter for a second or subsequent offense is guilty of a violation under § 5-1-108 and shall be fined fifty dollars ($50.00).



§ 27-51-1608 - Applicability. [Repealed effective October 1, 2011.]

This subchapter applies to all violations committed on and after October 1, 2009.



§ 27-51-1609 - Restrictions in school zones. [Effective October 1, 2011.]

(a) Except as provided under subsection (b) of this section, a driver of a motor vehicle shall not use a handheld wireless telephone while operating a motor vehicle when passing a school building or school zone during school hours when children are present and outside the building.

(b) A driver of a motor vehicle who is passing a school building or school zone during school hours when children are present and outside the building may use a handheld wireless telephone while operating a motor vehicle for an emergency purpose.

(c) This section does not apply to law enforcement officers.



§ 27-51-1610 - Restrictions in highway work zones. [Effective October 1, 2011.]

(a) Except as provided under subsection (b) of this section, the driver of a motor vehicle shall not use a handheld wireless telephone while operating a motor vehicle in a highway work zone when a highway worker is present.

(b) The driver of a motor vehicle who is in a highway work zone when a highway worker is present may use a handheld wireless telephone while operating a motor vehicle for an emergency purpose.

(c) This section does not apply to law enforcement officers.









Chapter 52 - Traffic-Control Devices

Subchapter 1 - -- General Provisions

§ 27-52-101 - Penalty for interference with highway or railroad sign, etc.

(a) No person shall without lawful authority attempt to or in fact alter, deface, mutilate, injure, knock down, destroy, or remove any official highway traffic-control device, road marker, lighting equipment, or any railroad crossing sign or signal, or any inscription, shield, or transcription thereon or any part thereof.

(b) (1) It is a misdemeanor for any person to violate any of the provisions of subsection (a) of this section.

(2) Every person convicted of a violation of this section shall be punished for:

(A) A first conviction by a fine not less than ten dollars ($10.00) nor more than one hundred dollars ($100) or by imprisonment for not more than ten (10) days;

(B) A second conviction by a fine of not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200) or by imprisonment for not more than thirty (30) days, or by both fine and imprisonment; or

(C) A third or subsequent conviction by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment for not more than six (6) months, or by both fine and imprisonment.

(c) There is posted a standing reward of ten dollars ($10.00) to be paid by the State Highway Commission from any funds appropriated for maintenance purposes for information leading to the arrest and conviction of any person willfully or maliciously violating any provision of this section with respect to official signs upon the state highway system.



§ 27-52-102 - Penalty for interference with devices in construction areas.

(a) Any unauthorized person who willfully moves, covers, uncovers, alters, tampers with, defaces, or damages any sign, signal, or device erected in a construction area to control the flow of motor vehicle traffic or pedestrian traffic in, through, or around the construction area shall be deemed guilty of a Class A misdemeanor.

(b) Any person who violates this section in reckless disregard for the safety of human life shall be deemed guilty of a Class D felony.



§ 27-52-103 - Obedience to official devices required.

No driver of a vehicle or operator of a streetcar shall disobey the instructions of any official traffic control device placed in accordance with the provisions of this chapter unless at the time otherwise directed by a police officer.



§ 27-52-104 - Adoption of uniform system.

(a) The State Highway Commission shall adopt a manual and specifications for a uniform system of traffic control devices consistent with the provisions of this chapter for use upon highways within this state.

(b) The uniform system shall correlate with and so far as possible conform to the system then current as approved by the American Association of State Highway and Transportation Officials.



§ 27-52-105 - Devices on state highways.

(a) The State Highway Commission shall place and maintain traffic control devices conforming to its manual and specifications upon all state highways as it shall deem necessary to indicate and to carry out the provisions of this chapter or to regulate, warn, or guide traffic.

(b) No local authority shall place or maintain any traffic control device upon any highway under the jurisdiction of the commission, except by the latter's permission.



§ 27-52-106 - Local devices.

(a) (1) Local authorities in their respective jurisdictions shall place and maintain traffic control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this chapter or local traffic ordinances or to regulate, warn, or guide traffic.

(2) All traffic control devices erected shall conform to the state manual and specifications.

(b) Local authorities in exercising those functions referred to in subsection (a) of this section shall be subject to the direction and control of the State Highway Commission.



§ 27-52-107 - Signal legend.

(a) Whenever traffic is controlled by traffic-control signals exhibiting the words "GO", "CAUTION", or "STOP", or exhibiting different colored lights successively one (1) at a time or with arrows, the following colors only shall be used, and the terms and lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) Green alone or "GO" means:

(A) Vehicular traffic facing the signal, except when prohibited under § 27-51-802, may proceed straight through or turn right or left unless a sign at such place prohibits either turn, but vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time the signal is exhibited,

(B) Pedestrians facing the signal may proceed across the roadway within any marked or unmarked crosswalk;

(2) Steady yellow alone means:

(A) Vehicular traffic facing the signal is warned that the red or "STOP" signal will be exhibited immediately thereafter, and vehicular traffic shall not enter the intersection when the red or "STOP" signal is exhibited.

(B) Pedestrians facing the signal are advised that there is insufficient time to cross the roadway, and any pedestrian then starting to cross shall yield the right-of-way to all vehicles;

(3) Steady red alone or "STOP" means:

(A) Vehicular traffic facing the signal shall stop before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until green or "GO" is shown alone, except that:

(i) Vehicular traffic facing the signal, after coming to a complete stop, may cautiously enter the intersection for the purpose of making a right turn only, unless there is a sign prohibiting the turn; and

(ii) Vehicular traffic in the left lane of a one-way street facing such signal, after coming to a complete stop, may cautiously enter the intersection for the purpose of making a left turn into the left lane of another one-way street only, unless there is a sign prohibiting such turn.

(B) No pedestrian facing the signal shall enter the roadway unless he or she can do so safely and without interfering with any vehicular traffic; and

(4) Steady red with green arrow means:

(A) Vehicular traffic facing the signal may cautiously enter the intersection only to make the movement indicated by the arrow but shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully using the intersection.

(B) No pedestrian facing the signal shall enter the roadway unless he or she can do so safely and without interfering with any vehicular traffic;

(b) (1) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application.

(2) Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any sign or marking, the stop shall be made at the signal.

(c) The operator of any streetcar shall obey the signals as applicable to vehicles.

(d) Whenever special pedestrian-control signals exhibiting the words "WALK" or "WAIT" or "DON'T WALK" are in place, such signals shall indicate as follows:

(1) "WALK" means pedestrians facing the signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles; and

(2) "WAIT" or "DON'T WALK" means no pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his or her crossing on the walk signal shall proceed to a sidewalk or safety island while the wait signal is showing.



§ 27-52-108 - Flashing signals.

Whenever flashing red or yellow signals are used, they shall require obedience by vehicular traffic as follows:

(1) Flashing red, which is a stop signal, means when a red lens is illuminated by rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign; and

(2) Flashing yellow, which is a caution signal, means when a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past the signal only with caution.



§ 27-52-109 - Unauthorized signs, etc., prohibited -- Removal.

(a) (1) No person shall place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic or which hides from view or interferes with the effectiveness of any official traffic control device, or any railroad sign or signal, and no person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising.

(2) This subsection shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information or of a type that cannot be mistaken for official signs.

(b) Every such prohibited sign, signal, marking, or device is declared to be a public nuisance, and the authority having jurisdiction over the highway is empowered to remove it or cause it to be removed without notice.



§ 27-52-110 - Automated enforcement device operated by a county government or a department of state government operating outside a municipality.

(a) As used in this section:

(1) "Automated enforcement device" means a system operated by a county government or a department of state government that is operating outside of a municipality that:

(A) Uses a photo-radar device that is capable of detecting a speeding violation; and

(B) Photographs or records an image of the vehicle used in committing the violation, the operator of the vehicle, or the license plate of the vehicle; and

(2) "Municipality" means a city of the first class, a city of the second class, or an incorporated town.

(b) Except as used under subsection (c) of this section, an automated enforcement device shall not be used by a law enforcement agency of a county or a department of state government that is operating outside of a municipality to detect or enforce:

(1) A violation of the traffic laws or regulations of the State of Arkansas; or

(2) An ordinance of the municipality.

(c) (1) A county government or a department of state government that is operating outside of a municipality may use an automated enforcement device to detect and enforce a violation of traffic laws or ordinances:

(A) In a school zone; or

(B) At a railroad crossing.

(2) If a county or a department of state government that is operating outside of a municipality uses an automated enforcement device, then a certified law enforcement officer must:

(A) Be present with the automated enforcement device; and

(B) Issue the citation to the violator at the time and place of the violation.

(d) This section shall not prevent the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department from using automated enforcement devices to enforce state or federal motor carrier laws.



§ 27-52-111 - Automated enforcement device operated by a municipality or a department of state government operating within the boundaries of a municipality.

(a) As used in this section:

(1) "Automated enforcement device" means a system operated by a municipality or a department of state government that is operating within the boundaries of the municipality that:

(A) Uses a photo-radar device that is capable of detecting a speeding violation; and

(B) Photographs or records an image of the vehicle used in committing the violation, the operator of the vehicle, or the license plate of the vehicle; and

(2) "Municipality" means a city of the first class, a city of the second class, or an incorporated town.

(b) Except as used under subsection (c) of this section, an automated enforcement device shall not be used by a law enforcement agency of a municipality or a department of state government that is operating within the boundaries of the municipality to detect or enforce:

(1) A violation of the traffic laws or regulations of the State of Arkansas; or

(2) An ordinance of the municipality.

(c) (1) A municipality or a department of state government that is operating within the boundaries of the municipality may use an automated enforcement device to detect and enforce a violation of traffic laws or ordinances:

(A) In a school zone; or

(B) At a railroad crossing.

(2) If a municipality or a department of state government that is operating within the boundaries of the municipality uses an automated enforcement device, then a certified law enforcement officer must:

(A) Be present with the automated enforcement device; and

(B) Issue the citation to the violator at the time and place of the violation.

(d) This section shall not prevent the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department from using automated enforcement devices to enforce state or federal motor carrier laws.






Subchapter 2 - -- Uniform System

§ 27-52-201 - Purpose.

(a) It is the purpose of this subchapter to make uniform the use of electrical traffic control signal devices in the State of Arkansas in order to promote the public safety and welfare.

(b) All electrical traffic control signal devices used in the State of Arkansas on any public street, road, or highway shall be in conformance with the provisions of this subchapter, and it shall be unlawful to use any device that violates the provisions of this subchapter.



§ 27-52-202 - Penalty.

Any person violating the provisions of this subchapter shall be guilty of a misdemeanor.



§ 27-52-203 - Conformity to standards.

(a) Any electrical traffic control signal device installed on any street, road, or highway in this state shall be in conformance with the standards recommended by the Institute of Transportation Engineers, approved as an American Standard by the American National Standards Institute.

(b) All traffic signals shall conform to the state manual and specifications adopted by the State Highway Commission in accordance with the requirements of §§ 27-52-104 and 27-52-106.



§ 27-52-204 - Duty of officials.

Any persons, officers, or officials charged with the duty of placing, operating, or maintaining electrical traffic control signal devices on the public streets or highways of this state shall arrange the electrical traffic control signal devices to conform with the provisions of this subchapter.



§ 27-52-205 - Arrangement of signals.

(a) Whenever traffic upon any public road, street, or highway in the State of Arkansas is controlled by electrical traffic control signal devices exhibiting more than one (1) signal lens and color per signal face according to the signal legend set out in § 27-52-107, then the number of such signal lenses and colors shall never be less than three (3): Red for "STOP", yellow for "CAUTION", and green for "GO".

(b) (1) Additional signal lenses may be added to supplement with specific indications these three (3) basic signal indications.

(2) These signal lenses and colors shall be arranged as follows:

(A) All signal lenses shall be arranged preferably in a vertical straight line in the signal face or alternatively in a horizontal straight line in the signal face in the following order from top to bottom or from left to right: Click here to view image.

(B) Traffic signals shall be defined to include all power-operated traffic-control devices, except signs, by which traffic is warned or is directed to take some specific action.



§ 27-52-206 - Exception for motorcycles.

Notwithstanding any other provision of law, if a driver of a motorcycle approaches an intersection that is controlled by a traffic-control device, the driver may proceed through the intersection on a red light only if:

(1) The traffic-control device uses a vehicle sensor;

(2) The vehicle sensor has failed to detect the motorcycle because of the motorcycle's size or weight; and

(3) The driver:

(A) Comes to a full and complete stop at the intersection;

(B) Exercises due care as provided by law; and

(C) Proceeds with caution through the intersection when it is safe to do so.









Chapter 53 - Accidents

Subchapter 1 - -- General Provisions

§ 27-53-101 - Requirements in accidents involving death or personal injuries.

(a) (1) The driver of any vehicle involved in an accident resulting in injury to or death of any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible, but shall then immediately return to and in every event shall remain at the scene of the accident until he or she has fulfilled the requirements of § 27-53-103.

(2) Every such stop shall be made without obstructing traffic more than is necessary.

(3) An accident of this nature shall include all accidents which occur upon the streets or highways, upon the parking area of private business establishments, or elsewhere throughout the state.

(b) (1) Any person failing to comply with subsection (a) of this section or with § 27-53-103 shall upon conviction be deemed guilty of a Class D felony.

(2) The Commissioner of Motor Vehicles shall revoke the driver's license or commercial driver's license of the person so convicted.



§ 27-53-102 - Accidents involving damage only to vehicle -- Removal of vehicle.

(a) (1) The driver of any vehicle involved in an accident resulting only in damage to a vehicle which is driven or attended by any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible, but shall immediately return to and in every event shall remain at the scene of the accident until he or she has fulfilled the requirements of § 27-53-103.

(2) Every such stop shall be made without obstructing traffic more than is necessary.

(b) An accident of this nature shall include all accidents which occur upon the streets or highways, upon the parking area of private business establishments, or elsewhere throughout the state.

(c) (1) The driver shall remove his or her vehicle from the roadway, except that the driver may leave the vehicle in the roadway if the vehicle is disabled or there is a visible or apparent injury to a person.

(2) The removal of a vehicle from the roadway pursuant to this section shall not constitute an admission of liability nor a waiver of a claim for personal injury.



§ 27-53-103 - Duty to give information, remain at the scene of an accident, and render aid.

(a) (1) The driver of any vehicle involved in an accident resulting in injury to or death of any person or damage to any vehicle that is driven or attended by any person shall give his or her name, address, and the registration number of the vehicle he or she is driving.

(2) Upon request and if available, the driver shall exhibit his or her driver's license or commercial driver's license to the person struck, or the driver or occupant of, or person attending, any vehicle collided with and shall render to any person injured in the accident reasonable assistance, including the transporting, or the making of arrangements for the transporting, of the person to a physician, surgeon, or hospital for medical or surgical treatment if it is apparent that treatment is necessary or if transporting is requested by the injured person.

(b) (1) The driver of any vehicle involved in an accident resulting in injury to or death of any person or damage to any vehicle that is driven or attended by any person shall remain at the scene of the accident for a reasonable time in order to be present if the driver knows that a law enforcement agency was contacted for assistance unless it is necessary for the driver to leave the scene of the accident to render assistance as required by subdivision (a)(2) of this section.

(2) For the purpose of compliance with subdivision (b)(1) of this section, a reasonable time is not less than thirty (30) minutes.



§ 27-53-104 - Notification if unattended vehicle is struck.

(a) The driver of any vehicle which collides with any vehicle which is unattended shall immediately stop and shall then and there either locate and notify the operator or owner of the vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle or shall leave in a conspicuous place in the vehicle struck a written notice giving the name and address of the driver and of the owner of the vehicle doing the striking and a statement of the circumstances thereof.

(b) An accident of this nature shall include all accidents which occur upon the streets or highways, upon the parking area of private business establishments, or elsewhere throughout the state.



§ 27-53-105 - Striking fixtures upon highway.

(a) The driver of any vehicle involved in an accident resulting only in damage to fixtures legally upon or adjacent to a highway shall take reasonable steps to locate and notify the owner or person in charge of the property of that fact and of his or her name and address and of the registration number of the vehicle he or she is driving. Upon request and if available, the driver shall exhibit his or her driver's license or commercial driver's license and shall make report of the accident when and as required in § 27-53-202.

(b) An accident of this nature shall include all accidents which occur upon the streets or highways, upon the parking area of private business establishments, or elsewhere throughout the state.






Subchapter 2 - -- Accident Reports

§ 27-53-201 - Penalty.

(a) Any person who fails or refuses to comply with § 27-53-202 or § 27-53-203 shall be punished upon a conviction in the county where the accident occurred by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(b) For willful refusal to comply with § 27-53-202 or § 27-53-203, the Commissioner of Motor Vehicles shall revoke the driver's license or commercial driver's license of the person so convicted.



§ 27-53-202 - Reports of accidents required -- Supplemental reports.

(a) The driver of a vehicle involved in an accident resulting in injury to or death of any person or total property damage to an apparent extent of one thousand dollars ($1,000) or more shall notify the nearest law enforcement agency immediately. All persons involved in the accident shall make themselves readily available to the investigating agency's officer or officers.

(b) (1) In addition to the requirements of subsection (a) of this section, the driver of any taxicab, motor bus, or other motor vehicle carrying passengers for hire involved in an accident resulting in injury to or death of any person shall notify the nearest law enforcement agency immediately. The drivers of any taxicab, motor bus, or other motor vehicle carrying passengers for hire shall make themselves readily available to the investigating agency's office or officers.

(2) The accident report shall contain a full and complete list of the names and addresses of all passengers occupying the taxicab, bus, or other vehicle at the time of the accident.

(3) The report shall include provisions which inquire about whether or not the accident was caused as a result of the driver's lapse of consciousness, epileptic condition, or similar nervous disorder, or an episode of marked mental confusion or as a result of any physical disability, disease, or disorder or any other medical condition of the driver affecting the vehicle's safe operation.

(c) The Department of Arkansas State Police may require any driver of a vehicle involved in an accident that must be reported under this section to file supplemental reports whenever the original report is insufficient in the opinion of the Department of Arkansas State Police and may require witnesses of an accident to render reports to the Department of Arkansas State Police.

(d) In all traffic accidents involving motorcycles, motor-driven cycles, motorized bicycles, or any other two-wheeled or three-wheeled motor vehicle, all written reports of the accident shall be supplemented with a motorcycle traffic accident report.



§ 27-53-203 - Incapacity to make report.

(a) Whenever the driver of a vehicle is physically incapable of reporting an accident, as required by § 27-53-202(a), and there was another occupant in the vehicle at the time of the accident capable of making a report, the occupant shall make or cause to be made the report.

(b) Whenever the driver of any taxicab, bus, or other motor vehicle carrying passengers for hire is physically incapable of reporting an accident, as required by § 27-53-202(b), it shall be the duty of the person in charge of the nearest office of the taxicab company, bus company, or other motor vehicle public carrier to make the report or cause it to be made.



§ 27-53-204 - Coroners to report deaths.

Every coroner, or other official performing like functions, on or before the tenth day of each month, shall report in writing to the Department of Arkansas State Police the death of any person within his or her jurisdiction during the preceding calendar month as the result of an accident involving a motor vehicle and the circumstances of the accident.



§ 27-53-205 - Incorporated municipalities may require reports.

(a) By ordinance, any incorporated city, town, village, or other municipality may require that the driver of a vehicle involved in an accident shall also file with a designated city department a report of the accident or a copy of any report required in this subchapter to be filed with the Department of Arkansas State Police.

(b) All such reports shall be for the confidential use of the city department and subject to the provisions of § 27-53-208.



§ 27-53-206 - Approved forms to be used.

(a) (1) The Department of Arkansas State Police shall prepare and upon request supply to police departments, coroners, sheriffs, and other suitable agencies or individuals forms for accident reports required under this subchapter.

(2) (A) The reports shall call for sufficiently detailed information to disclose with reference to a traffic accident the cause, conditions then existing, and the persons and vehicles involved.

(B) Every accident report shall include provisions which inquire about whether or not the accident was caused as a result of the driver's lapse of consciousness, epileptic condition, or similar nervous disorder, or an episode of marked mental confusion or as a result of any physical disability, disease, or disorder or any other medical condition of the driver.

(b) Every required accident report shall be made on a form approved by the Department of Arkansas State Police.

(c) The motorcycle traffic accident report shall be made upon forms approved and supplied by the Department of Arkansas State Police, with the concurrence of the Arkansas State Highway and Transportation Department.



§ 27-53-207 - Tabulation and analysis.

(a) The Department of Arkansas State Police shall tabulate and may analyze all accident reports and shall publish annually, or at more frequent intervals, statistical information based thereon as to the number and circumstances of traffic accidents.

(b) After its annual report on the number and circumstances of traffic accidents, the department shall further report to the Arkansas State Highway and Transportation Department the location of all accidents occurring within the preceding twelve-month period on the state highway system which resulted in a human fatality and where two (2) or more accidents involving a personal bodily injury occurred at the same location.



§ 27-53-208 - Use of accident and supplemental reports.

(a) (1) All required accident reports and supplemental reports shall be without prejudice to the individual so reporting and shall be for the use of the Department of Arkansas State Police.

(2) The Department of Arkansas State Police may disclose the identity of a person involved in an accident when the identity is not otherwise known or when the person denies his or her presence at the accident. They may disclose to any person involved in the accident or to their attorney or agent the name and address of any and all occupants and passengers in any of the vehicles involved in the accident as may be shown by the reports.

(b) (1) No report shall be used as evidence in any civil or criminal trial arising out of an accident.

(2) The Department of Arkansas State Police shall furnish the report upon the demand of any person who has made or claims to have made the report or, upon demand of any court, a certificate showing that a specified accident report has or has not been made to the Department of Arkansas State Police solely to prove a compliance or a failure to comply with the requirement that the report be made to the Department of Arkansas State Police.



§ 27-53-209 - Reports open to public inspection.

All motor vehicle accident reports made by the Department of Arkansas State Police, and its records of traffic violations, shall be open to public inspection at all reasonable times.



§ 27-53-210 - Copies -- Fee.

(a) Photostatic or written copies of reports and records may be obtained from the Director of the Department of Arkansas State Police, or from his or her duly designated assistants, by any person who shall request the Department of Arkansas State Police for them in writing.

(b) (1) In order to partially reimburse the Department of Arkansas State Police for the cost of making photostatic or written copies of motor vehicle accident reports and copies of records of traffic violations, there shall be charged a fee of ten dollars ($10.00) for each copy of a basic accident report and a fee of one dollar and fifty cents ($1.50) per page for each copy of a supplemental report.

(2) All funds collected under this subsection shall immediately be paid over by the Department of Arkansas State Police to the Treasurer of State and shall be credited by him or her as a special revenue to the Department of Arkansas State Police Fund.

(c) (1) In order to partially reimburse county and municipal law enforcement agencies for the cost of making copies of motor vehicle accident reports and copies of records of traffic violations, there shall be charged a fee of ten dollars ($10.00) for each copy of a basic accident report and a fee of one dollar fifty cents ($1.50) per page for each copy of a supplemental report.

(2) All funds collected under this subsection shall be retained by the municipality or county for the support of the law enforcement agency.



§ 27-53-211 - Inspection of accident scenes for safety improvements.

(a) It shall be the duty of the Arkansas State Highway and Transportation Department to inspect all accident locations on the state highway system in Arkansas, as reported to the Arkansas State Highway and Transportation Department by the Department of Arkansas State Police pursuant to § 27-53-207(b), where accidents which resulted in a human fatality occurred within the preceding twelve-month period and where two (2) or more accidents involving a personal bodily injury occurred at the same location. The inspections shall determine, within the judgment of Arkansas State Highway and Transportation Department personnel, whether safety improvements, increased visibility, warning signs, traffic control devices, or any other safety improvements are warranted which could reduce or prevent the future occurrence of any similar accidents at the same locations.

(b) The Arkansas State Highway and Transportation Department shall develop a schedule for and implement those safety improvements deemed warranted by that department.






Subchapter 3 - -- Investigations

§ 27-53-301 - Purpose.

The purpose of this subchapter is to promote the public welfare by the reduction of traffic accidents and deaths, injuries, and property damage resulting from accidents and to this end require that all traffic accidents be investigated and reported by qualified law enforcement officers within their jurisdictions.



§ 27-53-302 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Investigating officer" means any state, county, or municipal law enforcement official within his jurisdiction;

(2) "Traffic accidents" means accidents occurring to persons, including pedestrians, motor vehicles, and animals, incidental to and as a consequence of the flow of vehicles and pedestrians along the public highways, roads, and streets of Arkansas; and

(3) "Traffic accident report" means the written report required of the investigating officer, including any later supplements, which describes the site, location, and manner of occurrence of the accident, the persons and vehicles involved, and any other pertinent data that may be useful in the determination of the causes of the accident.



§ 27-53-303 - Jurisdiction and responsibilities of law enforcement officers.

(a) Within their jurisdictions, and cooperatively in overlapping jurisdictional situations such as the state highway extensions within municipal corporations, law enforcement officers of Arkansas are declared to be responsible for the investigation and reporting of all traffic accidents and the deaths, injuries, and property damage resulting therefrom.

(b) These responsibilities shall be generally as outlined:

(1) The federal interstate system -- The Department of Arkansas State Police;

(2) The state highway system -- The Department of Arkansas State Police and, within municipal corporations, the municipal police, except that the Department of Arkansas State Police may investigate accidents on all streets, county roads, and state highways;

(3) The municipal streets within the boundaries of a municipal corporation which are not a part of the state highway system -- The municipal police in cities of the first and second class and the municipal police or the county sheriff's department in all other municipalities; and

(4) The county road system -- The sheriff of that county.

(c) The responsible investigating office shall make the investigation with all possible promptness, and the investigating officer shall file the report with the Department of Arkansas State Police within five (5) days subsequent to the actual investigation.

(d) In all traffic accidents involving motorcycles, motor-driven cycles, motorized bicycles, or any other two-wheeled or three-wheeled motor vehicle, all traffic accident reports filed with the Department of Arkansas State Police shall be supplemented with a motorcycle traffic accident report.



§ 27-53-304 - Report forms.

(a) All traffic accident investigation reports shall be made upon forms prescribed, approved, and supplied by the Department of Arkansas State Police, with the concurrence of the Arkansas State Highway and Transportation Department.

(b) The motorcycle traffic accident report shall be made upon forms approved and supplied by the Department of Arkansas State Police, with the concurrence of the Arkansas State Highway and Transportation Department.



§ 27-53-305 - Reports to be public records.

(a) All traffic accident investigating officers' reports shall be public records and be open to public inspection at all reasonable times.

(b) Photostatic or written copies of the reports may be obtained from the Department of Arkansas State Police in the same manner and for the same fees as prescribed by § 27-53-210 for the motor vehicle accident reports made by members of the Department of Arkansas State Police.



§ 27-53-306 - Notification to landowners.

In instances where a motor vehicle leaves a road or highway and damages the fence or other attachment to real property, the investigating officer shall notify the landowner of the accident and damage.



§ 27-53-307 - Accident response service fee.

(a) As used in this section:

(1) "Accident response service fee" means a fee imposed for the response or investigation of a motor vehicle accident by a law enforcement agency; and

(2) "Entity" means:

(A) The state;

(B) A political subdivision of the state, including:

(i) A county;

(ii) A city;

(iii) A borough;

(iv) An incorporated town;

(v) A township; or

(vi) A home-ruled municipality; and

(C) Any governmental entity or agency or department of a governmental entity or agency.

(b) Notwithstanding any provision of law to the contrary, a person or entity shall not impose an accident response service fee on or from an insurance company, the driver or owner of a motor vehicle, or any other person.






Subchapter 4 - -- Damage Claims

§ 27-53-401 - Measure of damages to motor vehicles.

In all cases involving damage to motor vehicles, the measure of damages shall be the difference between the value of the vehicle immediately before the damage occurred and the value after the damage occurred, plus a reasonable amount of damages for loss of use of the vehicle.



§ 27-53-402 - Failure to pay small damage claims.

(a) In all cases wherein loss or damage occurs to property resulting from motor vehicle collision amounting to one thousand dollars ($1,000) or less, and the defendant liable, without meritorious defense, shall fail to pay the loss or damage within sixty (60) days after written notice of the claim has been received, then the defendant shall be liable to pay the person entitled thereto double the amount of the loss or damage, together with a reasonable attorney's fee, which shall not be less than two hundred fifty dollars ($250), and court costs.

(b) This liability, which is limited to damage to property, attaches when liability is denied and suit is filed.



§ 27-53-403 - Payment of damage claim not admissible in personal injury action.

The fact of payment of any property damage claim under this subchapter is not admissible in evidence, nor shall it be referred to in any way in any personal injury action arising from the same accident.



§ 27-53-404 - Liability coverage for dealer vehicles used in driver education required.

(a) No automobile dealer who furnishes a motor vehicle to the public schools of this state for use in a driver education program shall be held legally responsible for any injuries or property damages which result from an accident involving the dealer-owned motor vehicle during its use in a driver education program.

(b) (1) Any school district in this state using any such automobile in a driver education program shall purchase liability insurance covering the operation of the vehicle.

(2) The liability insurance shall be at least within the minimum requirements of the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq.



§ 27-53-405 - Funeral homes not liable for acts of private vehicle operators.

(a) It is the purpose and intent of this section to permit funeral homes to attach magnetic signs, pennants, or other identifying signs to privately owned automobiles in a funeral procession to identify the vehicles as part of the procession without assuming any liability or responsibility for acts of the operators of the private vehicles.

(b) The operator of a private vehicle in a funeral procession who is not an employee of the funeral home in charge of the procession shall not be deemed to be an agent of the funeral home. The funeral home in charge of the procession shall not be liable for any action of the operator, notwithstanding the fact that the funeral home may have attached some form of temporary identification to the vehicle to indicate that the vehicle is a part of a funeral procession.









Chapter 54 - Nonresident Violator Compact

§ 27-54-101 - Adoption of compact.

The Nonresident Violator Compact of 1977, as amended and in effect on January 1, 1985, hereinafter called "the compact," is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I ..................... Findings, Declaration of Policy and Purpose

(a) The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(i) Must post collateral or bond to secure appearance for trial at a later date; or

(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for his trial to be held.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

(3) The purpose of the practices described in paragraphs (1) and (2) above is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his home jurisdiction and disregard his duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in his home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

(5) The practice described in paragraph (1) above causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as described in paragraph (2) above, is viewed with disfavor.

(7) The practices described herein consume an undue amount of law enforcement time.

(b) It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in paragraph (b) above in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

ARTICLE II ..................... Definitions

(a) In the Nonresident Violator Compact, the following words have the meaning indicated, unless the context requires otherwise:

(b) (1) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

(3) "Compliance" means the act of answering a citation, summons, or subpoena through appearance at court, a tribunal, and/or payment of fines and costs.

(4) "Court" means a court of law or traffic tribunal.

(5) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(6) "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

(7) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(8) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Provinces of Canada, or other countries.

(9) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(10) "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that he will comply with the terms of that traffic citation.

(11) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(12) "Terms of the citation" means those options expressly stated upon the citation.

ARTICLE III ..................... Procedure for Issuing Jurisdiction

(a) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in paragraph (b) of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's personal recognizance that he or she will comply with the terms of the citation.

(b) Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it should take place immediately following issuance of the citation.

(c) Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the Compact Manual as minimum requirements for effective processing by the home jurisdiction.

(d) Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist, the information in a form and content as contained in the Compact Manual.

(e) The licensing authority of the issuing jurisdiction need not suspend the privilege of a motorist for whom a report has been transmitted.

(f) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued.

(g) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two (2) jurisdictions affected.

ARTICLE IV .................... Procedure for Home Jurisdiction

(a) Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be accorded.

(b) The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the Compact Manual.

ARTICLE V ..................... Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to license to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangements between a party jurisdiction and a nonparty jurisdiction.

ARTICLE VI ..................... Compact Administrator Procedures

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a Board of Compact Administrators is established. The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator. The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction he represents. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of his identity has been given to the board.

(b) Each member of the Board of Compact Administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

(c) The board shall elect annually, from its membership, a chairman and vice chairman.

(d) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize, and dispose of the same.

(f) The board may contract with, or accept services or personnel from any governmental or intergovernmental agency, person, firm, or corporation, or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the Compact Manual.

ARTICLE VII ..................... Entry into Compact and Withdrawal

(a) This compact shall become effective when it has been adopted by at least two (2) jurisdictions.

(b) (1) Entry into the compact shall be made by a resolution of ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairman of the board.

(2) The resolution shall be in a form and content as provided in the Compact Manual and shall include statements that in substance are as follows:

(i) A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

(ii) Agreement to comply with the terms and provisions of the compact.

(iii) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than sixty (60) days after notice has been given by the chairman of the Board of Compact Administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

(c) A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until ninety (90) days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

ARTICLE VIII ..................... Exceptions

The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

ARTICLE IX ..................... Amendments to the Compact

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the Board of Compact Administrators and may be initiated by one or more party jurisdictions.

(b) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective thirty (30) days after the date of the last endorsement.

(c) Failure of a party jurisdiction to respond to the compact chairman within one hundred twenty (120) days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X ..................... Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government agency, person, or circumstance, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

ARTICLE XI ..................... Title

This compact shall be known as the "Nonresident Violator Compact of 1977".






Chapter 55-63 - [Reserved.]

[Reserved]






Subtitle 5 - Highways, Roads, And Streets

Chapter 64 - General Provisions

Subchapter 1 - -- Miscellaneous Provisions

§ 27-64-101 - Air rights over highways, roads, and streets -- Agreements with private property owners.

The following are authorized to enter into leases, contracts, or other agreements with the owners of private property with respect to the owners' use of air rights over and above state highways, county roads, or streets of cities or towns, so long as the leases, contracts, or agreements do not impair the public use thereof and are not in violation of any federal requirement with respect to any federal-aid funds involved in the construction or improvement of the highways, roads, or streets:

(1) The Arkansas State Highway and Transportation Department with respect to state highways;

(2) The county court of each county with respect to county roads of each respective county; and

(3) The governing bodies of cities and towns in this state with respect to city streets, alleys, and other public easements of cities and towns.



§ 27-64-102 - Gates and cattle guards.

(a) Whenever any landowner of this state shall present proof to the county court that his or her land is located in a section where the land is subject to overflow, upon a proper order being entered, the landowner shall be permitted to construct a gate or cattle guard across any road traversing such lands.

(b) Before any order is entered under the provisions of this section, notice shall be given of the intention to file a petition by the landowner by inserting a notice in some newspaper in the county at least twenty (20) days before hearing is had upon the petition.

(c) Petition for a permit to construct a gate or cattle guard under this section shall be verified and supported by affidavits of at least three (3) qualified electors living near the land affected that the lands are subject to overflow and that the road referred to is a road that is not paved or a state road in the highway system and will not greatly inconvenience the traveling public.

(d) No gate or cattle guard under the provisions of this section shall be permitted or authorized which will greatly inconvenience large numbers of the traveling public, or over or across a state road in the highway system or a paved road. If after the gate or cattle guard is permitted, proof is shown that it is a hazard to the traveling public, it must be ordered removed.

(e) The order of the court shall be a complete defense against any charge or indictment of the owner for obstructing the public highway by the erection and maintaining of a gate.

(f) Any person who shall willfully leave open any gate erected and constructed in compliance with this section, which gate has been kept and maintained in good order and repair, shall be guilty of a misdemeanor, and upon conviction shall be fined in any sum not more than ten dollars ($10.00) for each offense.



§ 27-64-103 - Mowing of rights-of-way by adjoining landowners.

(a) The owners of properties which abut the rights-of-way of interstate, federal-aid primary, state, or county roads or highways in this state may enter upon and mow gross, weeds, and other vegetation on the portion of the rights-of-way adjoining their property unless the Arkansas State Highway and Transportation Department or the county has installed barriers designed to prohibit such mowing or unless the property owners have received notice from the Arkansas State Highway and Transportation Department or the county restricting or prohibiting such mowing.

(b) If a person elects to mow the road or highway right-of-way adjoining his or her property, he or she shall do so at his or her own risk and shall have no right or claim for damages against the Arkansas State Highway and Transportation Department or any political subdivision of this state for loss of life or injury to his or her person or property while engaged in the mowing activity.

(c) In addition, the owner of the property shall perform the mowing in a manner that does not obstruct or pose danger to motorists in their lawful use of the public road or highway. He or she shall be liable for any loss, injury, or damage to the life, person, or property of motorists lawfully using the highway, which is caused by any action or negligence in connection with the mowing of the highway right-of-way.



§ 27-64-104 - Priority of cases.

All cases involving the validity of this act or any portion thereof, or in any way arising under this act, shall be deemed of public interest and shall be advanced by all courts and disposed of at the earliest possible moment. Appeals from judgments or decrees involving the validity of this act or any portion thereof must be taken and perfected within thirty (30) days after the rendition of the judgment or decree.






Subchapter 2 - -- Arkansas Highway Financing Act of 1999

§ 27-64-201 - Title.

This subchapter may be referred to and cited as the "Arkansas Highway Financing Act of 1999".



§ 27-64-202 - Legislative findings.

(a) The General Assembly of the State of Arkansas has determined that there is an immediate need for highway improvements as defined in this subchapter throughout the State of Arkansas in order to provide for the health, safety, and welfare of its citizens and to promote economic development within the state.

(b) The General Assembly has determined that current funding sources for highway improvements are inadequate to meet the needs of the state and that the best way to accomplish such improvements expeditiously is through the issuance of federal highway grant anticipation and tax revenue bonds to finance such highway improvements.

(c) The General Assembly has further determined that the bonds should be payable from certain designated revenues, including federal highway assistance funding and the proceeds of an increase in the excise tax on diesel fuel and that the repayment of such bonds should also be guaranteed by the full faith and credit of the state.



§ 27-64-203 - Definitions.

The following terms, as used in this subchapter, shall have the meanings set forth in this section:

(1) "Act" means this Arkansas Highway Financing Act of 1999;

(2) "Bonds" means the "State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds" or "GARVEE bonds", as authorized in this subchapter;

(3) "Commission" means the State Highway Commission, created and existing pursuant to Arkansas Constitution, Amendment 42;

(4) "Debt service" means all amounts required for the payment of principal, interest on, and premium, if any, due with respect to the bonds in any fiscal year along with all associated costs, including the fees and costs of paying agents and trustees, remarketing agent fees, credit enhancement costs, and other amounts necessary in connection with the bonds;

(5) "Designated revenues" means:

(A) That portion designated by the commission of funds received or to be received from the federal government of the United States as federal highway assistance funding allocated to the state designated as federal highway interstate maintenance funds, and, if needed, that portion of national highway system funds authorized by State Highway Commission Minute Order 98-214 adopted September 22, 1998; and

(B) Revenues derived from the increase in taxes levied on distillate special fuels pursuant to § 26-56-201 and transferred to the State Highway and Transportation Department Fund pursuant to § 27-70-207(d) in accordance with § 26-56-201 and § 26-55-1006; and

(6) "Highway improvements" or "highway improvement projects" means restoration and improvements to all of the interstate highway systems within the state, including roadways, bridges, or right-of-way under the jurisdiction of the commission and shall also include the acquisition, construction, reconstruction, and renovation of such interstate system and facilities appurtenant or pertaining thereto.



§ 27-64-204 - Authorization -- Purposes.

The State Highway Commission is hereby authorized, subject to the approval of the voters in a statewide election, to issue bonds to be known as State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds in a total principal amount not to exceed five hundred seventy-five million dollars ($575,000,000) for the purpose of:

(1) Accelerating certain highway improvement projects already underway or scheduled;

(2) Funding new highway improvement projects;

(3) Financing the restoration, reconstruction, and renovation of highway improvements within the State of Arkansas; and

(4) Paying the costs of issuance of the bonds, including the costs of bond issuance or other credit enhancement.



§ 27-64-205 - Projects to be financed.

(a) The State Highway Commission shall prepare and distribute to the Governor a report setting forth the specific highway improvement projects which would be financed if all of the authorized bonds were to be issued and the estimated cost of each project.

(b) Upon receipt of the report described in subsection (a) of this section, the Governor shall, if he or she deems it to be in the public interest, by proclamation call an election on the question of issuing the bonds.

(c) The report of projects described in subsection (a) of this section may be modified by the commission from time to time in accordance with Arkansas Constitution, Amendment 42.



§ 27-64-206 - Election.

(a) Bonds shall not be issued under this subchapter unless the issuance of bonds has been approved by a majority of the qualified electors of the state voting on the question at a statewide special election called by proclamation of the Governor in accordance with § 7-11-201 et seq.

(b) (1) (A) Notice of such election shall be published by the Secretary of State in a newspaper of general circulation in the state at least thirty (30) days prior to such election.

(B) Notice thereof shall be mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to such election.

(2) (A) The notice of election shall state that the election is to be held for the purpose of submitting to the people the following proposition in substantially the form set forth herein:

Authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds (the "Bonds") in a total principal amount not to exceed five hundred seventy-five million dollars ($575,000,000). If approved, such bonds will be issued in several series of various principal amounts from time to time for the purpose of paying the cost of constructing and renovating improvements to interstate highways and related facilities in the State of Arkansas.

(B) The bonds shall be general obligations of the State of Arkansas, payable from certain designated revenues and also secured by the full faith and credit of the State of Arkansas, including its general revenues. Pursuant to this subchapter, the "Bond Act", the bonds will be repaid first from revenues derived from federal highway assistance funding allocated to the State of Arkansas designated as federal highway interstate maintenance funds, and, if needed, that portion of national highway system funds authorized by State Highway Commission Minute Order 98-214 adopted September 22, 1998, and, second, from revenue derived from the increase in the excise tax levied on distillate special fuels and diesel pursuant to § 26-56-201(e) and transferred to the State Highway and Transportation Department Fund pursuant to § 27-70-207(d) in accordance with § 26-56-201(f) and § 26-55-1006(d). To the extent that designated revenues are insufficient to make timely payment of debt service on the bonds, such payment shall be made from the general revenues of the State of Arkansas. The bonds shall be issued pursuant to the authority of and the terms set forth in this subchapter.

(C) Pursuant to this subchapter, the specific highway improvements to be financed are limited to restoration and improvements to all of the interstate highway systems within the state, including roadways, bridges, or rights-of-way under the jurisdiction of the commission, which shall also include the acquisition, construction, reconstruction, and renovation of such interstate highway systems and facilities appurtenant or pertaining thereto.

(D) Pursuant to this subchapter, "designated revenues" are defined as that portion designated by the commission of all funds received or to be received from the federal government of the United States as federal highway interstate maintenance funds, and, if needed, that portion of national highway system funds authorized by State Highway Commission Minute Order 98-214 adopted September 22, 1998, and revenues derived from the increase in taxes levied on distillate special fuels pursuant to § 26-56-201(e) and transferred to the State Highway and Transportation Department Fund pursuant to § 27-70-207(d) in accordance with § 26-56-201(f) and § 26-55-1006(d). Designated revenues shall not include the revenues derived from the increase in tax on motor fuel, gasoline, resulting from the Arkansas Distillate Special Fuel Excise Tax Act of 1999 and the Motor Fuel Excise Tax Act of 1999, §§ 26-55-1005, 26-55-1006, 26-56-201, and 27-72-305. The bonds are further secured by the full faith and credit of the State of Arkansas, and to the extent that designated revenues are insufficient to make timely payment of debt service on the bonds, the general revenues of the state shall be used to pay debt service on the bonds. Pursuant to § 26-56-201, the excise tax on distillate special fuels, in addition to the taxes levied pursuant to §§ 26-56-201, 26-56-502, and 26-56-601, will increase by two cents (2cent(s)) per gallon on April 1, 1999, and the additional tax levied by § 26-56-201(e) shall increase to four cents (4cent(s)) per gallon on the first anniversary of such date.

(c) (1) The ballot title shall be "Issuance of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds and pledge of full faith and credit of the State of Arkansas."

(2) On each ballot there shall be printed the title, the proposition set forth in § 27-64-206(b)(2) of this section, and the following:

FOR issuance of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds in an amount not to exceed $575,000,000 and the pledge of the full faith and credit of the State of Arkansas to further secure such bonds ..................... []

AGAINST issuance of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds in an amount not to exceed $575,000,000 and the pledge of the full faith and credit of the State of Arkansas to further secure such bonds ..................... []

(d) (1) The county boards of election commissioners in each of the several counties of the state shall hold and conduct the election, and each such board is hereby authorized and directed to take such action with respect to the appointment of election officials and such other matters as are required by the laws of the state. The vote shall be canvassed and the result thereof declared in each county by such boards.

(2) Within ten (10) days after the date of the election, the results shall be certified by such county boards to the Secretary of State, who shall forthwith tabulate all returns so received and certify to the Governor the total vote for and against the proposition submitted pursuant to this subchapter.

(e) (1) The result of the election shall be proclaimed by the Governor by the publication of such proclamation one (1) time in a newspaper of general circulation in the State of Arkansas.

(2) The results as proclaimed shall be conclusive unless a complaint challenging such results is filed within thirty (30) days after the date of such publication in the Pulaski County Circuit Court.

(f) (1) If a majority of the qualified electors voting on the proposition vote in favor of the issuance of the bonds, then the commission shall proceed with the issuance of bonds in the manner and on the terms set forth in this subchapter.

(2) If a majority of the qualified electors voting on the proposition vote against the issuance of the bonds, none of the bonds authorized by this subchapter shall be issued.

(g) Subsequent elections may be called by the Governor if the proposition fails, but each such subsequent election may be held no earlier than six (6) months after the date of the preceding election.



§ 27-64-207 - Procedure for issuing bonds.

(a) Prior to the issuance of any series of bonds, the State Highway Commission shall adopt a resolution authorizing the issuance of such series of bonds. Each such resolution shall contain such terms, covenants, and conditions as are deemed desirable and consistent with this subchapter, including without limitation those pertaining to the establishment and maintenance of funds and accounts, the deposit and investment of the federal highway assistance payments and bond proceeds, and the rights and obligations of the state, its officers and officials, the commission, and the registered owners of the bonds.

(b) The resolutions of the commission may provide for the execution and delivery by the commission of a trust indenture or trust indentures with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions referred to above and such other terms and conditions deemed necessary by the commission, which trust indenture or trust indentures shall be binding upon the commission and the state and their respective officers and officials.



§ 27-64-208 - Terms of bonds.

The bonds shall be subject to the following terms and conditions:

(1) The bonds shall be issued in series, as set forth herein, in amounts sufficient to finance all or part of the costs of construction and maintenance of highway improvements described in § 27-64-205, with the respective series to be designated by the year in which issued and, if more than one (1) series is to be issued in a particular year, by alphabetical designation.

(2) The bonds of each series shall have such date or dates as the State Highway Commission shall determine and shall mature or be subject to mandatory sinking fund redemption over a period ending not later than twelve (12) years after the date of issue of each series.

(3) (A) The bonds of each series shall bear interest at the rate or rates determined by the commission at the sale of the bonds. The bonds may bear interest at either a fixed or a variable rate or may be convertible from one interest rate mode to another.

(B) Such interest shall be payable at such times as the commission shall determine.

(4) The bonds shall be issued in the form of bonds registered as to both principal and interest without coupons, may be in such denominations and may be made exchangeable for bonds of another form or denomination bearing the same rate of interest, may be made payable at such places within or without the state, may be made subject to redemption prior to maturity in such manner and for such redemption prices, and may contain such other terms and conditions all as the commission shall determine.

(5) (A) Each bond shall be executed with the facsimile signatures of the Chair of the State Highway Commission and the secretary of the commission and shall have affixed or imprinted thereon the seal of the commission.

(B) Delivery of the bonds so executed shall be valid notwithstanding any change in the persons holding such offices occurring after the bonds have been executed.



§ 27-64-209 - Sale of bonds -- Employment of professionals.

(a) The bonds may be sold at a price acceptable to the State Highway Commission, which price may include a discount or a premium.

(b) (1) The bonds may be sold in such manner, either at private or public sale, and upon such terms as the commission shall determine to be reasonable and expedient for effecting the purposes of this subchapter.

(2) (A) If the bonds are to be sold at public sale, the commission shall give notice of the offering of such bonds in a manner reasonably designed to notify participants in the public finance industry that such offering is being made.

(B) The commission shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(c) (1) The commission is authorized to structure the sale of bonds utilizing such financing techniques as are recommended by its professional advisors in order to take advantage of market conditions and obtain the most favorable interest rates consistent with the purposes of this subchapter.

(2) In furtherance of this authorization, the commission may enter into such ancillary agreements in connection with the sale of the bonds as it deems necessary and advisable, including, without limitation, bond purchase agreements, remarketing agreements, and letters of credit and reimbursement agreements.

(d) The commission is authorized to retain such professionals as it deems necessary to accomplish the issuance and sale of the bonds, including, without limitation, legal counsel, financial advisors, underwriters, trustees, paying agents, and remarketing agents.



§ 27-64-210 - Investment of proceeds.

Any designated revenues and any proceeds of bonds held pending disbursement on highway improvements shall be invested by the State Highway Commission to the full extent practicable pending disbursement for the purposes intended. Notwithstanding any other provision of law, such investments shall be in accordance with the terms of the resolution or trust indenture authorizing or securing the series of bonds to which the designated revenues or bond proceeds appertain to the extent that the terms of such resolution or trust indenture are applicable.



§ 27-64-211 - Sources of repayment.

(a) (1) The bonds shall be general obligations of the State of Arkansas secured and payable from the designated revenues, as defined herein, and the general revenues of the state.

(2) The bonds will be payable first from certain designated revenues, specifically:

(A) That portion designated by the State Highway Commission of funds received or to be received from the federal government of the United States as federal highway assistance funding allocated to the state designated as federal highway interstate maintenance funds, and, if needed, that portion of national highway system funds authorized by State Highway Commission Minute Order 98-214 adopted September 22, 1998; and

(B) Revenues derived from the increase in taxes levied on distillate special fuels pursuant to § 26-56-201 and transferred to the State Highway and Transportation Department Fund pursuant to § 27-70-207(d) in accordance with § 26-55-1006(d) and § 26-56-201(f).

(3) To the extent that designated revenues are insufficient to make timely payment of debt service on the bonds, such payment shall be made from the general revenues of the State of Arkansas.

(b) In order to secure the payment of debt service, any trust instrument, resolution, or other document setting forth the security for the bondholders may provide for the direct payment of the federal highway assistance funds that are designated revenues directly into a trust fund or to a paying agent for the payment of debt service on the bonds, and it shall not be necessary for such funds to be deposited with the State Treasury.



§ 27-64-212 - Refunding bonds.

(a) The State Highway Commission may issue bonds for the purpose of refunding bonds previously issued pursuant to this subchapter, provided, however, that the total amount of bonds outstanding after the refunding is completed does not exceed the total amount authorized by this subchapter.

(b) Such refunding bonds shall be special obligations of the State of Arkansas, secured as set forth in this subchapter, and shall be secured and sold in accordance with the provisions of this subchapter.



§ 27-64-213 - Powers of commission.

(a) All powers granted to the State Highway Commission pursuant to this subchapter shall be deemed in addition to such powers as already exist pursuant to Arkansas Constitution, Amendment 42 and the laws of the State of Arkansas.

(b) No member of the commission shall be liable personally for any reason arising from the issuance of bonds pursuant to this subchapter unless such person shall have acted with corrupt intent.



§ 27-64-214 - Tax exemption.

(a) All bonds issued under this subchapter and interest thereon shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.






Subchapter 3 - -- Arkansas Interstate Highway Financing Act of 2005

§ 27-64-301 - Title.

This subchapter may be referred to and cited as the "Arkansas Interstate Highway Financing Act of 2005".



§ 27-64-302 - Legislative findings and intent.

The General Assembly finds that:

(1) There is an immediate need for highway improvements throughout the State of Arkansas in order to provide for the health, safety, and welfare of its citizens and to promote economic development within the state;

(2) Through the revenues generated under the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the State Highway Commission has been successful in completing the rehabilitation of much of the state's interstate highway system and that the rehabilitation has been carried out in an efficient, cost-effective manner;

(3) Continued improvement of the interstate highway system is necessary and that the best way to accomplish the improvement expeditiously is through the issuance of additional federal highway grant anticipation and tax revenue bonds to finance highway improvements;

(4) The bonds should be payable from revenues currently designated by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., including federal highway assistance funding and available proceeds from the distillate special fuels tax levied under § 26-56-201(e); and

(5) The repayment of the bonds shall also be guaranteed by the full faith and credit of the state.



§ 27-64-303 - Definitions.

As used in this subchapter:

(1) "Bonds" means the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds, also known as "GARVEE bonds", as authorized in this subchapter;

(2) "Commission" means the State Highway Commission;

(3) "Debt service" means all amounts required for the payment of principal, interest, and premium, if any, due with respect to the bonds in any fiscal year along with all associated costs, including the fees and costs of paying agents and trustees, remarketing agent fees, credit enhancement costs, and other amounts necessary in connection with the bonds;

(4) "Designated revenues" means:

(A) The portion designated by the commission of funds received or to be received from the federal government as federal highway assistance funding allocated to the state designated as federal highway interstate maintenance funds; and

(B) Revenues derived from the distillate special fuels tax levied under § 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq.; and

(5) "Highway improvements" or "highway improvement projects" means restoration and improvements to all of the interstate highway systems within the state, including roadways, bridges, or rights-of-way under the jurisdiction of the commission and includes the acquisition, construction, reconstruction, and renovation of the interstate system and facilities appurtenant or pertaining to the system.



§ 27-64-304 - Authorization -- Purposes.

(a) Subject to the one-time approval of the voters in a statewide election, the State Highway Commission may issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds from time to time if the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., does not at any time exceed five hundred seventy-five million dollars ($575,000,000).

(b) The purpose of the bond issuance shall be:

(1) Accelerating interstate highway improvement projects already underway or scheduled;

(2) Funding new interstate highway improvement projects;

(3) Financing the restoration, reconstruction, and renovation of interstate highway improvements within the State of Arkansas; and

(4) Paying the costs of issuance of the bonds or other credit enhancement.



§ 27-64-305 - Election.

(a) (1) No State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds shall be issued under this subchapter unless the authority of the State Highway Commission to issue the bonds from time to time is approved by a majority of the qualified electors of the state voting on the question at a statewide election called by proclamation of the Governor.

(2) The election may be in conjunction with a general election, or it may be a special election.

(b) (1) Notice of the election shall be:

(A) Published by the Secretary of State in a newspaper of general circulation in the state at least thirty (30) days prior to the election; and

(B) Mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to the election.

(2) The notice of election shall state that the election is to be held for the purpose of submitting to the people the following proposition in substantially the following form:

"Authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds (the "Bonds") if the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to Arkansas Highway Financing Act of 1999, shall not, at any time, exceed five hundred seventy-five million dollars ($575,000,000). If approved, the bonds will be issued in several series of various principal amounts from time to time for the purpose of paying the cost of constructing and renovating improvements to interstate highways and related facilities in the State of Arkansas.

"The bonds shall be general obligations of the State of Arkansas, payable from certain designated revenues and also secured by the full faith and credit of the State of Arkansas, including its general revenues.

"Pursuant to the Arkansas Interstate Highway Financing Act of 2005 (the "Bond Act"), the bonds will be repaid first from: (1) revenues derived from federal highway assistance funding allocated to the State of Arkansas designated as federal highway interstate maintenance funds; and (2) revenues derived from the excise tax levied on distillate special fuels (diesel) pursuant to Arkansas Code § 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999. To the extent that designated revenues are insufficient to make timely payment of debt service on the bonds, the payment shall be made from the general revenues of the State of Arkansas. The bonds shall be issued pursuant to the authority of and the terms set forth in the Bond Act.

"Pursuant to the Bond Act, the highway improvements to be financed are limited to the restoration and improvements to all of the interstate highway systems within the state, including roadways, bridges, or rights-of-way under jurisdiction of the State Highway Commission, which shall also include the acquisition, construction, reconstruction, and renovation of the interstate highway systems and facilities appurtenant or pertaining thereto.

"Pursuant to the Bond Act, "designated revenues" are defined as: (1) the portion designated by the commission of funds received or to be received from the federal government of the United States as federal highway assistance funding allocated to the state designated as federal highway interstate maintenance funds; and (2) revenues derived from the distillate special fuels tax levied under Arkansas Code § 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq. The bonds are further secured by the full faith and credit of the State of Arkansas, and to the extent "designated revenues" are insufficient to make timely payment of debt service on the bonds, the general revenues of the state shall be used to pay debt service on the bonds."

(c) The ballot title shall be "Issuance of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds and pledge of full faith and credit of the State of Arkansas". On each ballot there shall be printed the title, the proposition set forth in subdivision (b)(2) of this section, and the following:

"FOR authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds provided that the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to Arkansas Highway Financing Act of 1999, shall not, at any time, exceed five hundred seventy-five million dollars ($575,000,000), and the pledge of the full faith and credit of the State of Arkansas to further secure the bonds ..................... []"

"AGAINST authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds provided that the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to Arkansas Highway Financing Act of 1999, shall not, at any time, exceed five hundred seventy-five million dollars ($575,000,000), and the pledge of the full faith and credit of the State of Arkansas to further secure the bonds ..................... ..................... []"

(d) (1) Each county board of election commissioners shall hold and conduct the election and may take any action with respect to the appointment of election officials and other matters as required by the laws of the state.

(2) The vote shall be canvassed and the result of the vote declared in each county by the board. Within ten (10) days after the date of the election, the results shall be certified by the boards to the Secretary of State, who shall tabulate all returns received and certify to the Governor the total vote for and against the proposition submitted pursuant to this subchapter.

(e) The result of the election shall be proclaimed by the Governor by the publication of the proclamation one (1) time in a newspaper of general circulation in the State of Arkansas. The results as proclaimed shall be conclusive unless a complaint is filed within thirty (30) days after the date of the publication in Pulaski County Circuit Court challenging the results.

(f) (1) If a majority of the qualified electors voting on the proposition vote in favor of the proposition, then the commission may issue bonds from time to time in the manner and on the terms set forth in this subchapter.

(2) If a majority of the qualified electors voting on the proposition vote against the proposition, the commission shall have no authority to issue bonds.

(g) Subsequent elections may be called by the Governor if the proposition fails, but each subsequent election may be held no earlier than six (6) months after the date of the preceding election.



§ 27-64-306 - Procedure for issuing State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds.

(a) Prior to the issuance of any series of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds, the State Highway Commission shall adopt a resolution authorizing the issuance of the series of bonds.

(b) Each resolution shall contain those terms, covenants, and conditions as are deemed desirable and consistent with this subchapter, including, without limitation, those pertaining to the establishment and maintenance of funds and accounts, the deposit and investment of the federal highway assistance payments and bond proceeds, and the rights and obligations of the state, its officers and officials, the commission, and the registered owners of the bonds.

(c) The resolutions of the commission may provide for the execution and delivery by the commission of a trust indenture or trust indentures with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions required under subsection (b) of this section, and any other terms and conditions deemed necessary by the commission. The trust indenture or trust indentures shall be binding upon the commission and the state and their respective officers and officials.



§ 27-64-307 - Terms of bonds.

The State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds shall be subject to the following terms and conditions:

(1) The bonds shall be issued in series in amounts sufficient to finance all or part of the costs of construction and maintenance of highway improvements. The respective series of bonds shall be designated by the year in which the bonds are issued. If more than one (1) series of bonds is to be issued in a particular year, the series shall be designated alphabetically;

(2) The bonds of each series shall have the date or dates as the State Highway Commission shall determine. The bonds shall mature or be subject to mandatory sinking fund redemption over a period ending not later than twelve (12) years after the date of issue of each series;

(3) The bonds of each series shall bear interest at the rate or rates determined by the commission at the sale of the bonds. The bonds may bear interest at either a fixed or a variable rate or may be convertible from one (1) interest rate mode to another. The interest shall be payable at the times as the commission shall determine;

(4) The bonds shall be issued in the form of bonds registered as to both principal and interest without coupons;

(5) The commission shall determine:

(A) The denominations of the bonds;

(B) Whether the bonds may be made exchangeable for bonds of another form or denomination bearing the same rate of interest;

(C) When the bonds may be made payable and the places within or without the state where the bonds may be payable;

(D) Whether the bonds may be made subject to redemption prior to maturity and the manner of and prices for redemption; and

(E) Any other terms and conditions; and

(6) Each bond shall be executed with the facsimile signatures of the Chair of the State Highway Commission and the secretary of the commission, and the seal of the commission shall be affixed or imprinted on the bond. Delivery of executed bonds shall be valid, notwithstanding any change in the persons holding the offices that occurs after the bonds have been executed.



§ 27-64-308 - Sale of bonds.

(a) (1) The State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds may be sold in any manner, either at private or public sale, and upon terms as the State Highway Commission shall determine to be reasonable and expedient for effecting the purposes of this subchapter.

(2) The bonds may be sold at a price acceptable to the commission. The price may include a discount or premium.

(b) (1) If the bonds are to be sold at public sale, the commission shall give notice of the offering of the bonds in a manner reasonably designed to notify participants in the public finance industry that the offering is being made.

(2) The commission shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(c) The commission may structure the sale of bonds utilizing financing techniques that are recommended by the commission's professional advisors in order to take advantage of market conditions and to obtain the most favorable interest rates consistent with the purposes of this subchapter.

(d) The commission may enter into any ancillary agreements in connection with the sale of the bonds as it deems necessary and advisable, including, without limitation, bond purchase agreements, remarketing agreements, and letter of credit reimbursement agreements.



§ 27-64-309 - Employment of professionals.

The State Highway Commission may retain any professionals it deems necessary to accomplish the issuance and sale of the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds, including, without limitation, legal counsel, financial advisors, underwriters, trustees, paying agents, and remarketing agents.



§ 27-64-310 - Sources of repayment.

(a) The State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds shall be general obligations of the State of Arkansas secured and payable from the designated revenues and the general revenues of the state.

(b) The bonds shall be payable first from the following designated revenues:

(1) The portion designated by the State Highway Commission of funds received or to be received from the federal government as federal highway assistance funding allocated to the state and designated as federal highway interstate maintenance funds; and

(2) Revenues derived from the distillate special fuels tax levied under § 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq.

(c) If the amount of designated revenues is insufficient to make timely payment of debt service on the bonds, the payment shall be made from the general revenues of the State of Arkansas.

(d) In order to secure the payment of debt service, any trust instrument, resolution, or other document setting forth the security for the bondholders may provide for the direct payment of the federal highway assistance funds that are designated revenues directly into a trust fund or to a paying agent for the payment of debt service on the bonds. It shall not be necessary for the funds to be deposited into the State Treasury.



§ 27-64-311 - Investment of proceeds.

(a) Any designated revenues and any proceeds of the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds held pending disbursement on highway improvements shall be invested by the State Highway Commission to the full extent practicable pending disbursement for the purposes intended.

(b) Notwithstanding any other provision of law, the investments shall be in accordance with the terms of the resolution or trust indenture authorizing or securing the series of bonds to which the designated revenues or bond proceeds appertain to the extent that the terms of the resolution or trust indenture are applicable.



§ 27-64-312 - Refunding bonds.

(a) The State Highway Commission may issue bonds for the purpose of refunding the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds previously issued pursuant to this subchapter if the total amount of bonds outstanding after the refunding is completed does not exceed the total amount authorized by this subchapter.

(b) The refunding bonds shall be special obligations of the State of Arkansas and shall be secured and sold in accordance with the provisions of this subchapter.



§ 27-64-313 - Tax exemption.

(a) All State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds issued under this subchapter and interest on the bonds shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 27-64-314 - Powers of the State Highway Commission.

(a) All powers granted to the State Highway Commission under this subchapter are in addition to the powers of the commission under Arkansas Constitution, Amendment 42 and the laws of the State of Arkansas.

(b) No member of the commission shall be liable personally for any reason arising from the issuance of the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds pursuant to this subchapter unless the member acts with corrupt intent.






Subchapter 4 - -- Arkansas Interstate Highway Financing Act of 2007

§ 27-64-401 - Title.

This subchapter may be referred to and cited as the "Arkansas Interstate Highway Financing Act of 2007".



§ 27-64-402 - Findings.

(a) The General Assembly of the State of Arkansas has determined that there is an immediate need for highway improvements throughout the State of Arkansas in order to provide for the health, safety, and welfare of its citizens and to promote economic development within the state. The General Assembly has determined that through the revenues generated pursuant to the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the State Highway Commission has been successful in completing the rehabilitation of much of the state's interstate highway system and that such rehabilitation has been carried out in an efficient, cost-effective manner. The General Assembly has determined that continued improvement of the interstate highway system is necessary and that the best way to accomplish such improvement expeditiously is through the issuance of additional federal highway grant anticipation and tax revenue bonds to finance such highway improvements.

(b) The General Assembly has further determined that the bonds should be payable from revenues currently designated by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., including federal highway assistance funding and the proceeds from the Arkansas Distillate Special Fuel Excise Tax Act of 1999 and the Motor Fuel Excise Tax Act of 1999, §§ 26-55-1005, 26-55-1006, 26-56-201, and 27-72-305, and that the repayment of such bonds should also be guaranteed by the full faith and credit of the state.



§ 27-64-403 - Definitions.

As used in this subchapter:

(1) "Act" shall mean this Arkansas Interstate Highway Financing Act of 2007 § 27-64-401 et seq.

(2) "Bonds" shall mean the "State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds" or "GARVEE bonds", as authorized herein;

(3) "Commission" shall mean the State Highway Commission, created and existing pursuant to Arkansas Constitution, Amendment 42;

(4) "Debt service" shall mean all amounts required for the payment of principal, interest, and premium, if any, due with respect to the bonds in any fiscal year, along with all associated costs, including the fees and costs of paying agents and trustees, remarketing agent fees, credit enhancement costs, and other amounts necessary in connection with the bonds;

(5) "Designated revenues" shall mean:

(A) That portion designated by the commission of funds received or to be received from the federal government as federal highway assistance funding allocated to the state designated as federal highway interstate maintenance funds; and

(B) Revenues derived from the increase in taxes levied on distillate special fuels pursuant to the Arkansas Distillate Special Fuel Excise Tax Act of 1999 and the Motor Fuel Excise Tax Act of 1999, §§ 26-55-1005, 26-55-1006, 26-56-201, and 27-72-305; and

(6) "Highway improvements" or "highway improvement projects" shall mean restoration and improvements to all of the interstate highway system within the state, including roadways, bridges, or rights-of-way under the jurisdiction of the commission, and shall also include the acquisition, construction, reconstruction, and renovation of such interstate system and facilities appurtenant or pertaining thereto.



§ 27-64-404 - Authorization -- Purposes.

The State Highway Commission is hereby authorized, subject to the approval of the voters in a statewide election, to issue bonds from time to time provided that the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., shall not, at any time, exceed five hundred seventy-five million dollars ($575,000,000). The bonds will be issued in one (1) or more series of various principal amounts with the last series being issued no later than December 31, 2015. The bonds shall be issued for the following purposes:

(1) Accelerating interstate highway improvement projects already underway or scheduled;

(2) Funding new interstate highway improvement projects;

(3) Financing the restoration, reconstruction, and renovation of interstate highway improvements within the State of Arkansas; and

(4) Paying the costs of issuance of the bonds, including the costs of bond issuance or other credit enhancement.



§ 27-64-405 - Election.

(a) No bonds shall be issued under this act unless the authority of the State Highway Commission to issue such bonds is approved by a majority of the qualified electors of the state voting on the question at a statewide election called by proclamation of the Governor. Such election may be in conjunction with a general election or it may be a special election. Notice of such election shall be published by the Secretary of State in a newspaper of general circulation in the state at least thirty (30) days prior to such election, and notice thereof shall be mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to such election.

(b) The notice of election shall state that the election is to be held for the purpose of submitting to the people the following proposition in substantially the form set forth in this subsection:

"Authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds (the 'Bonds') from time to time provided that the total principal amount outstanding from the issuance of such bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., shall not, at any time, exceed five hundred seventy-five million dollars ($575,000,000). If approved, the bonds will be issued in one (1) or more series of various principal amounts with the last series being issued no later than December 31, 2015. The bonds shall be issued for the purpose of paying the cost of constructing and renovating improvements to interstate highways and related facilities in the State of Arkansas.

"The bonds shall be general obligations of the State of Arkansas, payable from certain designated revenues and also secured by the full faith and credit of the State of Arkansas, including its general revenues. Pursuant to the Arkansas Interstate Highway Financing Act of 2007 (the 'Bond Act'), § 27-64-401 et seq., the bonds will be repaid first from: (1) revenues derived from federal highway assistance funding allocated to the State of Arkansas designated as federal highway interstate maintenance funds, and (2) revenue derived from the increase in the excise tax levied on distillate special fuels (diesel) pursuant to § 26-56-201(e) and transferred to the State Highway and Transportation Department Fund pursuant to § 27-70-207(d) in accordance with § 26-55-1006(d). To the extent that designated revenues are insufficient to make timely payment of debt service on the bonds, such payment shall be made from the general revenues of the State of Arkansas. The bonds shall be issued pursuant to the authority of and the terms set forth in the Bond Act, § 27-64-401 et seq.

"Pursuant to the Bond Act, § 27-64-401 et seq., the highway improvements to be financed are limited to the restoration and improvements to all of the interstate highway system within the state, including roadways, bridges, or rights-of-way under jurisdiction of the State Highway Commission, which shall also include the acquisition, construction, reconstruction, and renovation of such interstate highway system and facilities appurtenant or pertaining thereto.

"Pursuant to the Bond Act, § 27-64-401 et seq., 'designated revenues' are defined as: (1) that portion designated by the commission of all funds received or to be received from the federal government as federal highway interstate maintenance funds, and (2) revenues derived from the increase in taxes levied on distillate special fuels pursuant to § 26-56-201(e) and transferred to the State Highway and Transportation Department Fund pursuant to Arkansas Code § 27-70-207(d) in accordance with § 26-55-1005(d). Designated revenues shall not include the revenues derived from the increase in tax on motor fuel (gasoline) resulting from the 'Arkansas Distillate Special Fuel Excise Tax Act of 1999' and the 'Motor Fuel Excise Tax Act of 1999', §§ 26-55-1005, 26-55-1006, 26-56-201, and 27-72-305. The bonds are further secured by the full faith and credit of the State of Arkansas, and to the extent 'designated revenues' are insufficient to make timely payment of debt service on the bonds, the general revenues of the state shall be used to pay debt service on the bonds."

(c) The ballot title shall be "Issuance of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds and pledge of full faith and credit of the State of Arkansas." On each ballot there shall be printed the title, the proposition set forth in § 27-64-406, and the following:

"FOR authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds from time to time provided that the total principal amount outstanding from the issuance of such bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to the Arkansas Highway Financing Act of 1999, Arkansas Code § 27-64-201 et seq., shall not, at any time, exceed five hundred seventy-five million dollars ($575,000,000); such bonds to be issued in one or more series of various principal amounts, with the last series being issued no later than December 31, 2015, and to be secured by the full faith and credit of the State of Arkansas ......................[]"

"AGAINST authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds from time to time provided that the total principal amount outstanding from the issuance of such bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to the Arkansas Highway Financing Act of 1999, Arkansas Code § 27-64-201 et seq., shall not, at any time, exceed five hundred seventy-five million dollars ($575,000,000); such bonds to be issued in one or more series of various principal amounts, with the last series being issued no later than December 31, 2015, and to be secured by the full faith and credit of the State of Arkansas ......................[]"

(d) The county boards of election commissioners in each of the several counties of the state shall hold and conduct the election, and each such board is hereby authorized and directed to take such action with respect to the appointment of election officials and such other matters as is required by the laws of the state. The vote shall be canvassed and the result thereof declared in each county by such boards. The results shall, within ten (10) days after the date of the election, be certified by such county boards to the Secretary of State, who shall forthwith tabulate all returns so received and certify to the Governor the total vote for and against the proposition submitted pursuant to this act.

(e) The result of the election shall be proclaimed by the Governor by the publication of such proclamation one (1) time in a newspaper of general circulation in the State of Arkansas, and the results as proclaimed shall be conclusive unless a complaint is filed within thirty (30) days after the date of such publication in the Pulaski County Circuit Court challenging such results.

(f) If a majority of the qualified electors voting on the proposition vote in favor of the proposition, then the commission shall be authorized to issue bonds in the manner and on the terms set forth in this act. If a majority of the qualified electors voting on the proposition vote against the proposition, the commission shall have no such authority. Subsequent elections may be called by the Governor if the proposition fails, but each such subsequent election may be held no earlier than six (6) months after the date of the preceding election.



§ 27-64-406 - Procedure for issuing bonds.

Prior to the issuance of any series of bonds, the State Highway Commission shall adopt a resolution authorizing the issuance of such series of bonds. Each such resolution shall contain such terms, covenants, and conditions as are deemed desirable and consistent with this act, including without limitation, those pertaining to the establishment and maintenance of funds and accounts, the deposit and investment of the federal highway assistance payments and bond proceeds, and the rights and obligations of the state, its officers and officials, the commission, and the registered owners of the bonds. The resolutions of the commission may provide for the execution and delivery by the commission of a trust indenture or trust indentures, with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions referred to above and such other terms and conditions deemed necessary by the commission, which trust indenture or trust indentures shall be binding upon the commission and the state and their respective officers and officials.



§ 27-64-407 - Terms of bonds.

The bonds shall be subject to the following terms and conditions:

(1) The bonds shall be issued in series, as set forth herein, in amounts sufficient to finance all or part of the costs of construction and maintenance of highway improvements described in § 27-64-404 with the respective series to be designated by the year in which issued and, if more than one (1) series is to be issued in a particular year, by alphabetical designation;

(2) The bonds of each series shall have such date or dates as the State Highway Commission shall determine and shall mature or be subject to mandatory sinking fund redemption over a period ending not later than twelve (12) years after the date of issue of each series;

(3) The bonds of each series shall bear interest at the rate or rates determined by the commission at the sale of the bonds. The bonds may bear interest at either a fixed or a variable rate, or may be convertible from one (1) interest rate mode to another, and such interest shall be payable at such times as the commission shall determine;

(4) The bonds shall be issued in the form of bonds registered as to both principal and interest without coupons; may be in such denominations; and may be made exchangeable for bonds of another form or denomination, bearing the same rate of interest; may be made payable at such places within or without the state; may be made subject to redemption prior to maturity in such manner and for such redemption prices; and may contain such other terms and conditions, all as the commission shall determine; and

(5) Each bond shall be executed with the facsimile signatures of the Chair of the State Highway Commission and the secretary of the commission and shall have affixed or imprinted thereon the seal of the commission. Delivery of the bonds so executed shall be valid, notwithstanding any change in the persons holding such offices occurring after the bonds have been executed.



§ 27-64-408 - Sale of Bonds.

(a) The bonds may be sold in such manner, either at private or public sale, and upon such terms as the State Highway Commission shall determine to be reasonable and expedient for effecting the purposes of this act. The bonds may be sold at a price acceptable to the commission, which price may include a discount or a premium.

(b) If the bonds are to be sold at public sale, the commission shall give notice of the offering of such bonds in a manner reasonably designed to notify participants in the public finance industry that such offering is being made. The commission shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(c) The commission is authorized to structure the sale of bonds utilizing such financing techniques as are recommended by its professional advisors in order to take advantage of market conditions and obtain the most favorable interest rates consistent with the purposes of this subchapter. In furtherance of this authorization, the commission may enter into such ancillary agreements in connection with the sale of the bonds as it deems necessary and advisable, including without limitation, bond purchase agreements, remarketing agreements, and letter of credit and reimbursement agreements.



§ 27-64-409 - Employment of professionals.

The State Highway Commission is authorized to retain such professionals as it deems necessary to accomplish the issuance and sale of the bonds, including without limitation, legal counsel, financial advisors, underwriters, trustees, paying agents, and remarketing agents.



§ 27-64-410 - Sources of repayment.

The State of Arkansas Federal Grant Anticipation and Tax Revenue Bonds or GARVEE bonds shall be general obligations of the State of Arkansas secured and payable from the designated revenues, as defined herein, and the general revenues of the state. The bonds will be payable first from certain designated revenues, specifically: (1) that portion designated by the State Highway Commission of funds received or to be received from the federal government as federal highway assistance funding allocated to the state designated as federal highway interstate maintenance funds, and (2) revenues derived from the increase in taxes levied on distillate special fuels pursuant to section 2 of the "Arkansas Distillate Special Fuel Excise Tax Act of 1999" and the "Motor Fuel Excise Tax Act of 1999", §§ 26-55-1005, 26-55-1006, 26-56-201, and 27-72-305 and transferred to the State Highway and Transportation Department Fund pursuant to § 27-70-207(d) in accordance with § 26-55-1005(d). To the extent that designated revenues are insufficient to make timely payment of debt service on the bonds, such payment shall be made from the general revenues of the State of Arkansas. In order to secure the payment of debt service, any trust instrument, resolution, or other document setting forth the security for the bondholders may provide for the direct payment of the federal highway assistance funds that are designated revenues directly into a trust fund, or to a paying agent, for the payment of debt service on the bonds, and it shall not be necessary for such funds to be deposited into the State Treasury.



§ 27-64-411 - Investment of proceeds.

Any designated revenues and any proceeds of bonds held pending disbursement on highway improvements, shall be invested by the State Highway Commission to the full extent practicable pending disbursement for the purposes intended. Notwithstanding any other provision of law, such investments shall be in accordance with the terms of the resolution or trust indenture authorizing or securing the series of bonds to which said designated revenues or bond proceeds appertain to the extent the terms of such resolution or trust indenture are applicable.



§ 27-64-412 - Refunding bonds.

(a) The State Highway Commission may issue bonds for the purpose of refunding bonds previously issued pursuant to this subchapter; provided, however, that such bonds are not issued after December 31, 2015, and that the total amount of bonds outstanding after the refunding is completed does not exceed the total amount authorized by this subchapter.

(b) Such refunding bonds shall be special obligations of the State of Arkansas, secured as set forth herein, and shall be secured and sold in accordance with the provisions of this subchapter.



§ 27-64-413 - Tax Exemption.

All bonds issued under this subchapter and interest thereon shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes. The bonds shall be eligible to secure deposits of all public funds, and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 27-64-414 - Powers of State Highway Commission.

All powers granted to the State Highway Commission pursuant to this subchapter shall be deemed in addition to such powers as already exist pursuant to Arkansas Constitution, Amendment 42 and the laws of the State of Arkansas. No member of the commission shall be liable personally for any reason arising from the issuance of bonds pursuant to this act unless such person shall have acted with corrupt intent.






Subchapter 5 - -- Arkansas Highway Financing Act of 2011

§ 27-64-501 - Title.

This subchapter may be referred to and cited as the "Arkansas Highway Financing Act of 2011".



§ 27-64-502 - Findings.

The General Assembly of the State of Arkansas finds that:

(1) There is an immediate need for highway improvements throughout the State of Arkansas in order to provide for the health, safety, and welfare of its citizens and to promote economic development within the state;

(2) Through revenues generated pursuant to the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the State Highway Commission has been successful in completing the rehabilitation of much of the state's Interstate Highway System and that the rehabilitation has been carried out in an efficient, cost-effective manner;

(3) Continued improvement of the Interstate Highway System and other routes on the National Highway System is necessary, and the best way to accomplish the improvements expeditiously is through the issuance of additional federal highway grant anticipation and tax revenue bonds to finance highway improvements; and

(4) Bonds should be payable from revenues currently designated by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., including federal highway assistance funding and the proceeds from the Arkansas Distillate Special Fuel Excise Tax Act of 1999 and the Motor Fuel Excise Tax Act of 1999, §§ 26-55-1005, 26-55-1006, 26-56-201, and 27-72-305, and § 26-56-801 et seq.; and

(5) The repayment of the bonds should be guaranteed by the full faith and credit of the state.



§ 27-64-503 - Definitions.

As used in this subchapter:

(1) "Bonds" means the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds, also known as "GARVEE bonds", as authorized in this subchapter;

(2) "Commission" means the State Highway Commission;

(3) "Debt service" means all amounts required for the payment of principal, interest, and premium, if any, due with respect to the bonds in any fiscal year along with all associated costs, including the fees and costs of paying agents and trustees, remarketing agent fees, credit enhancement costs, and other amounts necessary in connection with the bonds;

(4) "Designated revenues" means:

(A) The portion designated by the commission of funds received or to be received from the federal government as federal highway assistance funding allocated to the state; and

(B) Revenues derived from the distillate special fuel tax levied under:

(i) § 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the Arkansas Interstate Highway Financing Act of 2005, § 27-64-301 et seq., and the Arkansas Interstate Highway Financing Act of 2007, § 27-64-401 et seq.; and

(ii) § 26-56-802; and

(5) "Highway improvements" or "highway improvement projects" means restoration and improvements to the Interstate Highway System and other routes within the National Highway System within the state, including roadways, bridges, or rights-of-way under the jurisdiction of the commission and includes the acquisition, construction, reconstruction, renovation of the Interstate Highway System and other routes within the National Highway System within the state and facilities appurtenant or pertaining to the Interstate Highway System and other routes within the National Highway System.



§ 27-64-504 - Authorization -- Purposes.

(a) (1) Subject to the one-time approval of the voters in a statewide election, the State Highway Commission may issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds from time to time if the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the Arkansas Interstate Highway Financing Act of 2005, § 27-64-301 et seq., and the Arkansas Interstate Highway Financing Act of 2007, § 27-64-401 et seq., does not at any time exceed one billion one hundred million dollars ($1,100,000,000).

(2) The bonds will be issued in one (1) or more series of various principal amounts with the last series being issued no later than December 31, 2017.

(b) The purpose of the bond issuance shall be to:

(1) Accelerate highway improvement projects already underway or scheduled;

(2) Fund new highway improvement projects;

(3) Finance the restoration, reconstruction, and renovation of highway improvements within the State of Arkansas; and

(4) Pay the costs of issuance of the bonds or other credit enhancement.



§ 27-64-505 - Election.

(a) (1) State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds shall not be issued under this subchapter unless the levy of the additional tax on distillate special fuel under § 26-56-802 and the authority of the State Highway Commission to issue the bonds from time to time are approved by a majority of the qualified electors of the state voting on the question at a statewide election called by proclamation of the Governor.

(2) The election may be in conjunction with a general election, or it may be a special election.

(b) (1) Notice of the election shall be:

(A) Published by the Secretary of State in a newspaper of general circulation in the state at least thirty (30) days prior to the election; and

(B) Mailed to each county board of election commissioners and the sheriff of each county at least sixty (60) days prior to the election.

(2) The notice of election shall state that the election is to be held for the purpose of submitting to the people the following proposition in substantially the following form:

"Authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds (the 'Bonds') if the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the Arkansas Interstate Highway Financing Act of 2005, § 27-64-301 et seq., and the Arkansas Interstate Highway Financing Act of 2007, § 27-64-401 et seq. shall not, at any time, exceed one billion one hundred million dollars ($1,100,000,000). If approved, the bonds will be issued in several series of various principal amounts from time to time, with the last series being issued no later than December 31, 2017, for the purpose of paying the cost of constructing and renovating improvements to the Interstate Highway System and related facilities in the State of Arkansas and improvements to other routes on the National Highway System and related facilities in the State of Arkansas."

"The bonds shall be general obligations of the State of Arkansas, payable from certain designated revenues including particularly and without limitation a new tax described below, and also secured by the full faith and credit of the State of Arkansas, including its general revenues."

"Under the Arkansas Highway Financing Act of 2011 (the 'Bond Act'), the bonds will be repaid first from: (1) revenues derived from federal highway assistance funding allocated to the State of Arkansas; (2) revenues derived from the excise tax levied on distillate special fuel (diesel) pursuant to Arkansas Code § 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999, the Arkansas Interstate Highway Financing Act of 2005, and the Arkansas Interstate Highway Financing Act of 2007; and (3) revenues derived from a new excise tax levied on distillate special fuel (diesel) pursuant to Arkansas Code § 26-56-802 at the rate of five cents (5cent(s)) per gallon if the measure is approved. To the extent that designated revenues are insufficient to make timely payment of debt service on the bonds, the payment shall be made from the general revenues of the State of Arkansas. The bonds shall be issued pursuant to the authority of and the terms set forth in the Bond Act."

"Under the Bond Act, the highway improvements to be financed are limited to the restoration and improvements to the Interstate Highway System and of other routes on the National Highway System within the state, including roadways, bridges, or rights-of-way under jurisdiction of the State Highway Commission, which shall also include the acquisition, construction, reconstruction, and renovation of the Interstate Highway System and of other routes on the National Highway System and facilities appurtenant or pertaining thereto."

"Under Arkansas Code § 26-56-802, there is levied, subject to approval of this measure, a new excise tax levied on distillate special fuel (diesel) at the rate of five cents (5cent(s)) per gallon. This tax shall not be levied unless this measure is approved by the voters."

"Under the Bond Act, 'designated revenues' are defined as: (1) the portion designated by the commission of funds received or to be received from the federal government of the United States as federal highway assistance funding allocated to the state; (2) revenues derived from the excise tax levied on distillate special fuel (diesel) pursuant to Arkansas Code § 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999, the Arkansas Interstate Highway Financing Act of 2005, and the Arkansas Interstate Highway Financing Act of 2007; and (3) revenues derived from the excise tax levied on distillate special fuel (diesel) pursuant to Arkansas Code § 26-56-802, which is a new five cent per gallon tax to be levied upon the approval of this measure. The bonds are further secured by the full faith and credit of the State of Arkansas, and to the extent 'designated revenues' are insufficient to make timely payment of debt service on the bonds, the general revenues of the state shall be used to pay debt service on the bonds."

(c) The ballot title shall be "Issuance of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds and pledge of full faith and credit of the State of Arkansas, and the levy of an additional five cent per gallon tax on distillate special fuel (diesel)". On each ballot there shall be printed the title, the proposition set forth in subdivision (b)(2) of this section, and the following:

"FOR authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds provided that the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to Arkansas Highway Financing Act of 1999, the Arkansas Interstate Highway Financing Act of 2005, and the Arkansas Interstate Highway Financing Act of 2007, shall not, at any time, exceed one billion one hundred million dollars ($1,100,000,000); such bonds to be issued in one or more series of various principal amounts with the last series being issued no later than December 31, 2017, and the pledge of the full faith and credit of the State of Arkansas to further secure the bonds, and the levy of an additional five cent per gallon excise tax on distillate special fuel (diesel) to pay, as described above, along with other 'designated revenues,' as defined in the Arkansas Highway Financing Act of 2011, debt service on bonds......................[]"

"AGAINST authorizing the State Highway Commission to issue State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds provided that the total principal amount outstanding from the issuance of the bonds, together with the total principal amount outstanding from the issuance of bonds pursuant to Arkansas Highway Financing Act of 1999, the Arkansas Interstate Highway Financing Act of 2005, and the Arkansas Interstate Highway Financing Act of 2007, shall not, at any time, exceed one billion one hundred million dollars ($1,100,000,000); such bonds to be issued in one or more series of various principal amounts with the last series being issued no later than December 31, 2017, and the pledge of the full faith and credit of the State of Arkansas to further secure the bonds, and the levy of an additional five cent per gallon excise tax on distillate special fuel (diesel) to pay, as described above, along with other 'designated revenues,' as defined in the Arkansas Highway Financing Act of 2011, debt service on bonds......................[]"

(d) (1) Each county board of election commissioners shall hold and conduct the election and may take any action with respect to the appointment of election officials and other matters as required by the laws of the state.

(2) (A) The vote shall be canvassed, and the result of the vote declared in each county by the board.

(B) Within ten (10) days after the date of the election, the results shall be certified by the boards to the Secretary of State, who shall tabulate all returns received and certify to the Governor the total vote for and against the proposition submitted pursuant to this subchapter.

(e) (1) The result of the election shall be proclaimed by the Governor by the publication of the proclamation one (1) time in a newspaper of general circulation in the State of Arkansas.

(2) The results as proclaimed shall be conclusive unless a complaint is filed within thirty (30) days after the date of the publication in Pulaski County Circuit Court challenging the results.

(f) (1) If a majority of the qualified electors voting on the proposition vote in favor of the proposition, then the commission may issue bonds from time to time in the manner and on the terms set forth in this subchapter.

(2) If a majority of the qualified electors voting on the proposition vote against the proposition, the commission shall have no authority to issue bonds.



§ 27-64-506 - Procedure for issuing State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds.

(a) Prior to the issuance of any series of State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds, the State Highway Commission shall adopt a resolution authorizing the issuance of the series of bonds.

(b) Each resolution shall contain those terms, covenants, and conditions as are desirable and consistent with this subchapter, including without limitation those pertaining to the establishment and maintenance of funds and accounts, the deposit and investment of the federal highway assistance payments and bond proceeds, and the rights and obligations of the state, its officers and officials, the commission, and the registered owners of the bonds.

(c) (1) The resolutions of the commission may provide for the execution and delivery by the commission of a trust indenture or trust indentures with one (1) or more banks or trust companies located within or without the state, containing any of the terms, covenants, and conditions required under subsection (b) of this section and any other terms and conditions deemed necessary by the commission.

(2) The trust indenture or trust indentures are binding upon the commission and the state and their respective officers and officials.



§ 27-64-507 - Terms of bonds.

The State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds shall be subject to the following terms and conditions:

(1) (A) The bonds shall be issued in series in amounts sufficient to finance all or part of the costs of construction and maintenance of highway improvements.

(B) The respective series of bonds shall be designated by the year in which the bonds are issued.

(C) If more than one (1) series of bonds is to be issued in a particular year, the series shall be designated alphabetically;

(2) (A) The bonds of each series shall have the date or dates as the State Highway Commission shall determine.

(B) The bonds shall mature or be subject to mandatory sinking fund redemption over a period ending not later than twelve (12) years after the date of issue of each series.

(C) Refunding bonds issued under § 27-64-512 shall mature or be subject to mandatory sinking fund redemption over a period ending not later than twelve (12) years after the date of issue of the original bonds of each series;

(3) (A) The bonds of each series shall bear interest at the rate or rates determined by the commission at the sale of the bonds.

(B) The bonds may bear interest at either a fixed or a variable rate or may be convertible from one (1) interest rate mode to another.

(C) The interest shall be payable at the times as the commission shall determine;

(4) The bonds shall be issued in the form of bonds registered as to both principal and interest without coupons;

(5) The commission shall determine:

(A) The denominations of the bonds;

(B) Whether the bonds may be made exchangeable for bonds of another form or denomination bearing the same rate of interest;

(C) When the bonds may be made payable and the places within or without the state where the bonds may be payable;

(D) Whether the bonds may be made subject to redemption prior to maturity and the manner of and prices for redemption; and

(E) Any other terms and conditions; and

(6) (A) Each bond shall be executed with the facsimile signatures of the Chair of the State Highway Commission and the secretary of the commission, and the seal of the commission shall be affixed or imprinted on the bond.

(B) Delivery of executed bonds shall be valid, notwithstanding any change in the persons holding the offices that occurs after the bonds have been executed.



§ 27-64-508 - Sale of bonds.

(a) (1) The State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds may be sold in any manner, either at private or public sale, and upon terms as the State Highway Commission shall determine to be reasonable and expedient for effecting the purposes of this subchapter.

(2) (A) The bonds may be sold at a price acceptable to the commission.

(B) The price may include a discount or premium.

(b) (1) If the bonds are to be sold at public sale, the commission shall give notice of the offering of the bonds in a manner reasonably designed to notify participants in the public finance industry that the offering is being made.

(2) The commission shall set the terms and conditions of bidding, including the basis on which the winning bid will be selected.

(c) The commission may structure the sale of bonds utilizing financing techniques that are recommended by the commission's professional advisors in order to take advantage of market conditions and to obtain the most favorable interest rates consistent with the purposes of this subchapter.

(d) The commission may enter into any ancillary agreements in connection with the sale of the bonds as it deems necessary and advisable, including without limitation bond purchase agreements, remarketing agreements, and letter of credit reimbursement agreements.



§ 27-64-509 - Employment of professionals.

The State Highway Commission may retain any professionals necessary to accomplish the issuance and sale of the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds, including without limitation legal counsel, financial advisors, underwriters, trustees, paying agents, and remarketing agents.



§ 27-64-510 - Sources of repayment.

(a) The State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds shall be general obligations of the State of Arkansas secured and payable from the designated revenues and the general revenues of the state.

(b) The bonds shall be payable first from the following designated revenues:

(1) The portion designated by the State Highway Commission of funds received or to be received from the federal government as federal highway assistance funding allocated to the state; and

(2) Revenues derived from the distillate special fuel tax levied under:

(A) Section 26-56-201(e) that are available for expenditure after any distributions required by the Arkansas Highway Financing Act of 1999, § 27-64-201 et seq., the Arkansas Interstate Highway Financing Act of 2005, § 27-64-301 et seq., and the Arkansas Interstate Highway Financing Act of 2007, § 27-64-401 et seq.; and

(B) Section 26-56-802.

(c) If the amount of designated revenues is insufficient to make timely payment of debt service on the bonds, the payment shall be made from the general revenues of the State of Arkansas.

(d) (1) In order to secure the payment of debt service, any trust instrument, resolution, or other document setting forth the security for the bondholders may provide for the direct payment of the federal highway assistance funds that are designated revenues directly into a trust fund or to a paying agent for the payment of debt service on the bonds.

(2) It is not necessary for the funds to be deposited into the State Treasury.

(e) The additional distillate special fuel tax levied under § 26-56-802 shall terminate as provided under § 26-56-802(c)(3).



§ 27-64-511 - Investment of proceeds.

(a) Designated revenues and proceeds of the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds held pending disbursement on highway improvements shall be invested by the State Highway Commission to the full extent practicable pending disbursement for the purposes intended.

(b) Notwithstanding any other provision of law, the investments shall be in accordance with the terms of the resolution or trust indenture authorizing or securing the series of bonds to which the designated revenues or bond proceeds appertain to the extent that the terms of the resolution or trust indenture are applicable.



§ 27-64-512 - Refunding bonds.

(a) The State Highway Commission may issue bonds for the purpose of refunding the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds previously issued pursuant to this subchapter if the total amount of bonds outstanding after the refunding is completed does not exceed the total amount authorized by this subchapter.

(b) The refunding bonds shall be general obligations of the State of Arkansas and shall be secured and sold in accordance with the provisions of this subchapter.



§ 27-64-513 - Tax exemption.

(a) All State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds issued under this subchapter and interest on the bonds shall be exempt from all taxes of the State of Arkansas, including income, inheritance, and property taxes.

(b) The bonds shall be eligible to secure deposits of all public funds and shall be legal for investment of municipal, county, bank, fiduciary, insurance company, and trust funds.



§ 27-64-514 - Powers of the State Highway Commission.

(a) All powers granted to the State Highway Commission under this subchapter are in addition to the powers of the commission under Arkansas Constitution, Amendment 42, and the laws of the State of Arkansas.

(b) No member of the commission shall be liable personally for any reason arising from the issuance of the State of Arkansas Federal Highway Grant Anticipation and Tax Revenue Bonds pursuant to this subchapter unless the member acts with corrupt intent.









Chapter 65 - Arkansas State Highway And Transportation Department -- State Highway Commission

§ 27-65-101 - Penalties.

(a) (1) Any person under color of any official position connected with the State Highway Commission or under color of authority derived therefrom who shall perform any act detrimental to the public interest or against any private right shall be deemed guilty of a misdemeanor, unless the act shall be plainly authorized by law.

(2) Every such offense shall be punished by fine of not over five hundred dollars ($500) and by imprisonment for not over six (6) months.

(b) Any offense prohibited by this act and termed a felony shall be punishable by imprisonment in the penitentiary for not less than one (1) year nor more than five (5) years.



§ 27-65-102 - Administration of department.

The administrative control of the Arkansas State Highway and Transportation Department shall be vested in the State Highway Commission.



§ 27-65-103 - Office locations.

(a) The main office of the State Highway Commission shall be located in the City of Little Rock.

(b) The Arkansas State Highway and Transportation Department shall have its office in Little Rock, where complete records shall be kept.



§ 27-65-104 - Members.

(a) All appointments to the State Highway Commission shall be based upon the four (4) congressional districts as defined on July 20, 1979. Appointments to the commission shall be made so as to assure that, at the earliest possible date, the commission shall be composed of one (1) member from each of the four (4) congressional districts and one (1) member from the state at large.

(b) The members of the commission shall each receive one hundred dollars ($100) per diem and their actual expenses while engaged in the work of the commission.



§ 27-65-105 - Organization.

The commissioners of the State Highway Commission, appointed pursuant to Arkansas Constitution, Amendment 42, shall organize by selecting one of their members as Chair of the State Highway Commission and another as vice chair. The vice chair shall have all the powers of the chair in the event of the chair's absence or disability or of a vacancy in the office.



§ 27-65-106 - Meetings.

(a) The State Highway Commission shall meet at least once every two (2) months and at such other times, on the call of the Chair of the State Highway Commission or of a majority of the members, as may be deemed reasonable and proper to transact such business as may properly be brought before it.

(b) Three (3) members shall constitute a quorum of the commission for all purposes, except as provided in § 27-65-122.

(c) It shall be the duty of the commission to keep accurate minutes of all meetings of the commission in which shall be set forth all acts and proceedings of the commission.



§ 27-65-107 - Powers and duties generally.

(a) The State Highway Commission shall be vested with the following powers and shall have the following duties:

(1) To divide the state highway system into such maintenance and construction districts as the commission deems reasonable and proper for the performance of its duties hereunder;

(2) To let all contracts for the construction, improvement, and maintenance of the roads comprising the state highway system upon such terms and upon such conditions as required by law;

(3) To comply fully with the provisions of the present or future federal aid acts. The commission may:

(A) Enter into all contracts or agreements with the United States Government relating to the survey, construction, improvement, and maintenance of roads under the provisions of any present or future congressional enactment;

(B) Submit any scheme or program for construction or maintenance as may be required by the Federal Highway Administration, or otherwise provided by federal acts; and

(C) Do all other things necessary and proper to carry out fully the cooperation contemplated and provided for by present or future acts of Congress for the construction, improvement, and maintenance of roads in rural or urban areas;

(4) To establish a program of current and long-range planning for the state highway system and to develop and coordinate a balanced statewide unified transportation plan for all modes;

(5) To establish highway policies and administrative practices for the guidance and direction of the director;

(6) To prepare the budget request, expenditures programs, and periodical allotments;

(7) To investigate highway conditions and official conduct of departmental personnel;

(8) To gather and tabulate information and statistics on road building, maintenance, and improvements and to disseminate them through the state through appropriate channels;

(9) To employ labor and lease equipment;

(10) To establish a merit system under the merit council and a job classification system and a salary scale in the department;

(11) To make purchases of materials, supplies, and equipment as provided by law;

(12) To sell all obsolete equipment, surplus supplies, and material that cannot be used by the Arkansas State Highway and Transportation Department, and the commission is authorized to furnish evidence of title to the purchaser. Sales shall be made according to law;

(13) To adopt rules and regulations to implement its powers;

(14) To adopt reasonable rules and regulations from time to time for the protection of, and covering, traffic on and in the use of the state highway system and in controlling use of, and access to, the highways, except that no provision contained herein shall be construed as repealing the existing "rules of the road";

(15) To bring suits to enforce demands of the state under this chapter and cause all suits to enforce any contracts or demands arising under the provisions of this chapter to be brought by the Attorney General in the name of the state; and

(16) To restrict certain trucks when traveling on freeways with six (6) or more lanes from traveling in the furthermost left lane of the highways and to post signs compliant with the manual and specifications adopted pursuant to § 27-52-104 to notify motorists of the restrictions under this subdivision.

(b) (1) The rules and regulations together with any additions or amendments thereto, prescribed by the commission under the provisions of this chapter, shall have the force and effect of law. Any person, firm, or corporation violating any rule or regulation or any addition or amendment thereto shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than five dollars ($5.00) nor more than one hundred dollars ($100) for each offense.

(2) The commission shall cause such rules and regulations and any additions or amendments thereto, or repeals thereof, to be placed in printed form and published in a newspaper of statewide circulation once each week for three (3) consecutive weeks. In addition, the commission shall cause two (2) copies to be mailed immediately to the circuit clerk of each county. One of these copies shall be posted immediately upon receipt thereof by the clerk, at a conspicuous place in or about the courthouse, and the other copy retained in his office for the information of the public. No such rules and regulations or additions or amendments thereto or repeals thereof shall become effective until sixty (60) days after their last publication.

(c) Notwithstanding any other provision of law to the contrary, the commission shall have the authority to enter into contracts that combine the design, construction, and construction engineering phases of a project into a single contract that shall be referred to as a design-build project contract.



§ 27-65-108 - Agreements for promoting highway programs.

(a) The State Highway Commission is authorized to enter into agreements with groups or associations for the promotion of highway programs.

(b) Such agreements may contain provisions for collection and assessments of dues or contributions.



§ 27-65-109 - Transfer agreements.

(a) The State Highway Commission and the county judges of the respective counties are authorized to enter into agreements whereof certain highways in the state highway system become a part of the county highway system and certain highways in the county highway system become a part of the state highway system.

(b) All such transfer agreements shall be recorded in the minutes of the commission and spread upon the appropriate county court record.



§ 27-65-110 - Records and reports.

(a) The State Highway Commission shall submit annually to the Governor a report of its activities.

(b) The commission shall make a biennial report to the General Assembly embodying a clear statement of all the questions that have arisen in that time and setting out such recommendations as it may think proper to make for the improvement of the road system of the state and for the efficiency of the department.

(c) (1) The commission shall obtain and preserve such information, reports, maps, plats, books, records, and data of every kind as may be valuable on the subject of roads and highways. Its services in the matter of consultations and advice on the matter of public roads, and the improvement and maintenance thereof, shall be free to all officials of road improvement districts and to all state and county officers having need thereof.

(2) Any member of the commission or any employee who shall charge or receive any compensation for furnishing any information or data to any state or county official for state or county officials' use only, or commissioner of any road district, shall be guilty of a misdemeanor and be fined in any sum not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).



§ 27-65-111 - Purchase of equipment and supplies.

The following procedures shall be used by the State Highway Commission in the purchasing of all materials, supplies, and equipment:

(1) The commission may at current prices purchase materials, supplies, and equipment where the cost does not exceed the amount of one thousand dollars ($1,000) without the formality of advertising or taking bids; and

(2) (A) In making purchases of materials, supplies, and equipment, the estimated total cost of which will exceed one thousand dollars ($1,000), the commission shall advertise in one (1) newspaper of statewide circulation seven (7) days prior to the date of receiving bids a notice to the effect that sealed bids will be received by the commission up to a time and date to be mentioned therein for furnishing the articles specified in the bid proposal.

(B) Contracts shall be awarded to the lowest and best bidder, price, quality, delivery cost, and time being considered. The commission shall advertise for price quotations on maintenance materials to be used for a six-month period, location and delivery cost to be considered in computing bids. However, if, in the opinion of the commission, bids submitted are not in the best interest of the state, it may reject any or all bids and may readvertise for bids.

(C) All bids received by the commission pursuant to this section shall be filed and preserved for a period of two (2) years.



§ 27-65-112 - Acceptance of federal aid.

(a) The State of Arkansas assents to the provisions of the Act of Congress, approved July 11, 1916, 39 Stat. 1, 355, entitled "An Act to Provide That the United States Shall Aid the States in the Construction of Rural Post Roads, and for Other Purposes", and to the provisions of all acts amendatory thereof or supplemental thereto.

(b) The State Highway Commission is authorized and empowered on behalf of the state to:

(1) Cooperate with the Secretary of Agriculture of the United States in every way contemplated by the above act of Congress or any acts of Congress hereafter passed, in the construction and improvement of roads in Arkansas, and to select and designate, in the name of the state, a proper system of state highways for the expenditure of federal-aid apportionments;

(2) Modify or revise the designation as required by proper federal authorities;

(3) Make the necessary application for allotments of federal aid;

(4) Submit all project statements, surveys, plans, specifications, estimates, and other reports or information required by the duly constituted federal authorities; and

(5) Enter into all necessary contracts with the proper federal authorities in order to secure the full cooperation of the United States Government and the benefit of all present and future allotments in aid of highway construction.

(c) The good faith of the state is pledged to maintain all roads in the state on which federal-aid funds have been or may hereafter be expended.

(d) The Treasurer of State is designated as the proper authority of the State of Arkansas to receive any amount heretofore paid and not disbursed or hereafter paid by the United States Government for the construction or improvement of roads in Arkansas.

(e) Any and all moneys so received shall be credited to the State Highway and Transportation Department Fund.



§ 27-65-113 - Relocation assistance.

(a) The State of Arkansas assents to the provisions of Section 30 of the Act of Congress entitled "The Federal-Aid Highway Act of 1968", Public Law 90-495, approved August 23, 1968; the same being Chapter 5, Title 23 -- Highways, United States Code.

(b) The State Highway Commission and the highway, road, and street authorities of the counties and the municipal corporations of Arkansas within their respective jurisdictions are authorized, empowered, and directed to perform such acts as may be necessary to provide relocation assistance in accordance with the provisions of Chapter 5, Title 23, United States Code, and the rules and regulations promulgated thereunder by the United States Secretary of Transportation.



§ 27-65-114 - Tourist information bureaus.

(a) The State Highway Commission is authorized to establish and maintain tourist information bureaus and enter into agreements with and lease rights-of-way, land, and other facilities owned by the commission to persons, partnerships, associations, public or private corporations, or any agency of the State of Arkansas for the purpose of establishing and maintaining tourist information bureaus.

(b) The commission shall adopt and establish regulations for the establishment and maintenance of the tourist information bureaus provided for in this section.



§ 27-65-115 - Use of federal aid funds for turnpike projects.

Notwithstanding any provision of law to the contrary, the State Highway Commission is hereby authorized, in its discretion, to use any federal-aid highway funds apportioned or allocated to the State of Arkansas by the United States Secretary of Transportation or the Federal Highway Administration, which funds are authorized or may be authorized in the future by the United States Congress to be utilized in assisting in the construction of or for the purposes of assisting in the paying of the debt service on revenue bonds issued for the construction of any turnpike project or projects in this state, which project or projects may be undertaken by the commission under § 27-90-201 et seq.



§ 27-65-122 - Director of State Highways and Transportation.

(a) By a majority vote of the full State Highway Commission, the commission shall appoint a Director of State Highways and Transportation.

(b) The director shall be a practical business or professional person. At the time of appointment, the director may be a nonresident of the State of Arkansas.

(c) The director shall:

(1) Devote full time and attention to the duties set out herein;

(2) Receive compensation as fixed by the commission, unless a salary is fixed by the General Assembly in the appropriation act;

(3) Be reimbursed for actual traveling expenses while engaged in the discharge of duties;

(4) Be the chief executive officer of the Arkansas State Highway and Transportation Department and, subject to the approval of the commission, have direct and full control and management of the affairs relating to the state highways; and

(5) Attend all meetings of the commission and furnish the members with all information they may require for the proper administration of the department.

(d) The director may be removed from office by a majority vote of the full commission.



§ 27-65-123 - Secretary.

(a) The Arkansas State Highway and Transportation Department, with the advice and consent of the State Highway Commission, shall appoint an assistant who shall serve as secretary to the commission.

(b) The secretary:

(1) Shall keep full and true records of the proceedings of the commission;

(2) Shall be the custodian of all books, maps, documents, and papers filed with the commission and all orders made by the commission;

(3) Shall have, under the direction of the commission, general charge of its office;

(4) Shall superintend its clerical business;

(5) Shall perform such other duties as the director or the commission may require; and

(6) May designate one (1) of the clerks in his or her office to perform the duties of secretary during his or her absence. During this time, the clerk so designated shall possess the powers of the secretary.

(c) All suits involving the validity of this section or any portion thereof shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment. Appeals in such suits must be taken and perfected within thirty (30) days from the date of the judgment or decree.



§ 27-65-124 - Personnel.

The State Highway Commission may employ such personnel as may be reasonable and proper and shall prescribe and fix their qualifications, duties, and salaries.



§ 27-65-125 - Accountants.

The State Highway Commission may periodically, or whenever it deems advisable, employ expert public accountants to audit its records, books, accounts, and vouchers, or any part of them, so that the commission may always be advised of the exact status of the affairs under its control, and to aid it in the administration of its affairs.



§ 27-65-126 - Engineers.

(a) The State Highway Commission shall have authority to employ a consulting engineer whenever it deems the services of such an engineer to be necessary or advisable, at a compensation to be agreed on by the commission and the engineer, with the amount of the compensation, however, to be subject in all cases to the approval of the Governor.

(b) All district highway engineers and other responsible engineering positions shall be filled by an engineer licensed under the laws of Arkansas.



§ 27-65-128 - Investigations and reports by engineer and geologist.

(a) The consulting engineer and the State Geologist shall make such investigations and reports as the State Highway Commission may from time to time require.

(b) They shall be especially charged with the study of the road materials of the state, their location, relative value, cost, and durability, and the cost of transporting road materials to other parts of the state.

(c) They shall make such experiments and tests as they may be able with the equipment of the University of Arkansas and such funds as may be provided.

(d) They shall embody all the information gathered as to road materials in such published reports as may be convenient for distribution.



§ 27-65-129 - Oaths.

(a) The members of the State Highway Commission and the Director of State Highways, before entering upon the discharge of their duties, shall take oaths that they will faithfully and honestly execute the duties of their offices during their continuance therein.

(b) All employees of the commission shall take the following oath before assuming the duties of their employment:

"I do solemnly swear (or affirm) that so long as I am an employee of the State Highway Commission of the State of Arkansas or of the Arkansas State Highway and Transportation Department, I will give my entire and undivided time to the work of the department, and that I will not accept other employment while in the employ of the department, nor will I be interested, either directly or indirectly, in any of the contracts, work, or other activity of the Arkansas State Highway and Transportation Department other than as employee of the department, nor in the purchase or sale of any material, machinery, or equipment bought for or sold by the department while an employee of the department; that I will not be interested otherwise than as an employee of the state in adding any road to the state highway system or in the improving of any road by the Arkansas State Highway and Transportation Department, nor in the appointment of any person to any position in connection therewith; and that I will diligently and impartially execute the duties of my employment, and I will never use any information or influence that I may have, by reason of my employment, to gain any pecuniary reward for myself, directly or indirectly, nor will I disclose information so that it may be used by others, so help me God."

(c) All suits involving the validity of subsection (b) of this section or any portion thereof shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment, and appeals in these suits must be taken and perfected within thirty (30) days from the date of the judgment or decree.



§ 27-65-130 - Bonds -- Commissioner and director.

(a) Each commissioner of the State Highway Commission shall give bond, as required by law.

(b) Upon appointment, the Arkansas State Highway and Transportation Department shall execute a bond to the State of Arkansas in the sum of twenty-five thousand dollars ($25,000) for faithful performance of his or her duties.

(c) The premium on these bonds shall be paid out of the State Treasury from the annual appropriation for the commission.



§ 27-65-131 - Bonds -- Suppliers and employees.

(a) Every person who shall have charge of any supplies, materials, or equipment of any kind, exceeding five hundred dollars ($500) in aggregate value at any time, when deemed expedient by the State Highway Commission, shall furnish a surety bond in an amount equal to the value thereof, conditioned upon the proper care and use of it and the prompt delivery thereof or accounting therefor when required. The commission may require bonds of other employees as it may deem expedient.

(b) Every contractor for work in excess of one thousand dollars ($1,000) shall be required to furnish a bond to be approved by a majority of the commission in an amount at least equal to the amount of the contract, conditioned as the commission may require. These bonds shall also be liable for material, labor, supplies, and expenses used in or incidental to the work, including that which may become due to subcontractors, for which an action may be maintained on the bond by the parties to whom payments may be due.

(c) All bonds required by this act of officials or employees of the commission or required by the State Highway Commission of its employees shall be executed by a solvent surety company authorized to do business in the state and approved by the commission and filed with the Secretary of State, and the premium shall be paid out of the State Highway and Transportation Department Fund. The commission may itself take surety bonds on any or all employees and pay the premium thereon.



§ 27-65-132 - Contracts between commission and employees.

(a) Engineers, attorneys, or other employees of the State Highway Commission are prohibited from making any contract with that commission, other than their contracts of employment.

(b) None shall be pecuniarily interested, directly or indirectly, in any contract made by the commission or in the location or improvement of any state road.

(c) Willful violation of this section shall be deemed a felony punishable by imprisonment in the Department of Correction for not less than one (1) year.



§ 27-65-133 - Corruption in office.

Whoever, being a member of the State Highway Commission or an engineer, agent, or other employee, acting for or on behalf of the commission, shall accept or agree to accept, receive or agree to receive, ask or solicit, either directly or indirectly, and any person who shall give or offer to give, or promise, or cause or procure to be promised, offered, or given, either directly or indirectly, to any member of the commission, or any engineer, agent, or other employees acting for or on behalf of the commission, any moneys or any contract, promise, undertaking, obligation, gratuity, or security for the payment of money or for the delivery or conveyance of anything of value or any political appointment or influence, present, or reward or any employment or any other thing of value with the intent to have his or her decision or action on any question, matter, cause, or proceeding which may at the time be pending, or which may by law be brought before him or her in his or her official capacity or in his or her place of trust or profit, influenced thereby, shall be deemed guilty of a felony, and upon conviction, shall be imprisoned in the penitentiary not less than one (1) nor more than five (5) years and shall forever after be disqualified from holding any office of trust or profit, under the Constitution or laws of this state.



§ 27-65-134 - Venue in suits against state highway officers.

(a) Suits against any state officer involving any act done or proposed to be done in the administration of the Arkansas State Highway and Transportation Department or of any law pertaining to the state highway system shall be brought only at the seat of government, in Pulaski County.

(b) However, where any suit may be filed against any contractor, or persons engaged in the construction of state highways or on account of any claim growing out of any contract, express or implied, or on account of any damages to person or property, the suits may be filed in any county in this state where service can be obtained upon the defendant by summons or publication of a warning order, and it shall give the court in which the suit is filed against the defendant jurisdiction when service is complete.



§ 27-65-135 - Fiscal year.

(a) The fiscal year of the Arkansas State Highway and Transportation Department shall be from July 1 to June 30 of each year.

(b) The State Highway Commission is exempted from the provisions of Acts 1971, No. 585, §§ 9, 10 [superseded].



§ 27-65-136 - Prohibition on increasing number of employees before election.

(a) Within ninety (90) days preceding any primary election, the Arkansas State Highway Department shall not increase the number of its employees beyond the average number which were employed by it and under its supervision during the twelve (12) months prior to the primary election, except in case of floods.

(b) The commissioners of the State Highway Commission and the Treasurer of State shall not, at the penalty of being liable upon their official bonds, make any payment for salary to employees engaged by the department in violation of the provisions of this section.



§ 27-65-137 - Special expense allowances.

(a) Due to his or her exacting and special duties, the Director of State Highways and Transportation is hereby authorized an expense allowance of five hundred dollars ($500) per month upon approval of the State Highway Commission.

(b) The commission shall provide for an expense allowance of up to two thousand dollars ($2,000) per annum for each chief, captain, first lieutenant, second lieutenant, sergeant, corporal, patrolman first class, patrolman, and motor carrier safety inspector of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.



§ 27-65-138 - Acquisition of property.

(a) Notwithstanding the provisions of any laws to the contrary, the Arkansas State Highway and Transportation Department, acting on behalf of the State Highway Commission, is hereby authorized, on acquiring whole taxable parcels of property upon which real estate taxes or assessments are due and payable or which shall become due and payable for any time period prior to the acquisition, to collect from the owner or owners of such property such taxes or assessments and to remit such taxes or assessments to the appropriate taxing or assessing authorities.

(b) Likewise, upon a showing by the department of such tax or assessment amounts, the courts of this state may deduct such amounts prior to delivering any orders regarding compensation by the department or commission to the owner or owners, and the department shall remit such taxes or assessments to the appropriate taxing or assessing authorities. In those instances where the department acting on behalf of the commission has deposited an estimated just compensation amount with the court, the department shall notify the county tax collector of that deposit.



§ 27-65-139 - Uniform allowance.

(a) (1) The State Highway Commission is hereby authorized to pay from funds appropriated for maintenance and operation a uniform allowance not to exceed one thousand eight hundred dollars ($1,800) per annum for all uniformed personnel (Arkansas Highway Police Patrol Officer through Chief, Police Division) of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department.

(2) The above-mentioned per annum allowance shall be divided and paid on a monthly basis for each month of the employment for those eligible personnel of the Arkansas Highway Police Division of the department.

(b) Provided further, that when uniformed personnel are hired, they shall be paid an initial lump sum uniform allowance of two hundred dollars ($200) that shall be in addition to the monthly allowance as herein provided.



§ 27-65-140 - Tool allowance.

(a) The State Highway Commission is hereby authorized to pay from funds appropriated for maintenance and operation a tool allowance of four hundred eighty dollars ($480) per annum for each mechanic, electrical, plumbing, and mechanical repairer, welder, or body repairer and painter employed by the Arkansas State Highway and Transportation Department who works on highway equipment and facilities.

(b) The aforementioned allowance shall be equated to forty dollars ($40.00) per month for each month of employment for the eligible personnel of the department.



§ 27-65-141 - Payment of claims for damages to personal property.

The Arkansas State Highway and Transportation Department is hereby authorized to pay amounts not to exceed twenty-five thousand dollars ($25,000) per claim for damages to personal property of others resulting from the operation of any motor vehicle or other motorized equipment of the department upon determination by the State Claims Commission that the claim is valid after hearing the facts thereof and after prior review by the Legislative Claims Committee and the Legislative Council.



§ 27-65-142 - Moving expense.

The State Highway Commission is hereby authorized to pay from funds appropriated from maintenance and operation the actual expense of moving the household and personal property of those employees of the Arkansas State Highway and Transportation Department who because of their job assignments are required to move their places of residence by the commission by the Director of State Highways and Transportation, subject to the approval by the director for each move so required.



§ 27-65-143 - Award of pistol upon retirement.

When a highway police patrol officer of the Arkansas Highway Police Division of the Arkansas State Highway and Transportation Department retires from service or dies while still employed with the department, the State Highway Commission may award the pistol carried by the officer at the time of his or her death or retirement from service to:

(1) The officer upon retirement; or

(2) The officer's spouse if the officer is deceased and the spouse is eligible under applicable state and federal laws to possess a firearm.



§ 27-65-144 - Additional annual reporting.

(a) The Arkansas State Highway and Transportation Department shall analyze all reported wrong-way crashes on interstate highways and other freeways that are a part of the state highway system to determine whether the installation of additional traffic control devices is warranted and feasible in order to reduce the possibility of future wrong-way crashes.

(b) Any additional traffic control devices installed under subsection (a) of this section shall conform to the Manual on Uniform Traffic Control Devices for Streets and Highways, approved by the Federal Highway Administration as the national standard in accordance with 23 U.S.C. § 109(d), 23 U.S.C. § 114(a), 23 U.S.C. § 217, 23 U.S.C. § 315, 23 U.S.C. § 402(a), 23 C.F.R. § 655, and 49 C.F.R. §§ 1.48(b)(8), 1.48(b)(33), and 1.48(c)(2), and is the manual adopted by the State Highway Commission under § 27-52-104.

(c) A person may not file a legal action as a result of the implementation of any recommendations made from studies conducted under this section.






Chapter 66 - Establishment and Maintenance Generally

Subchapter 1 - -- General Provisions

§ 27-66-101 - Construction and maintenance contracts between state and county.

(a) (1) The State Highway Commission is authorized and empowered to enter into contracts with as many as two (2) counties of this state under the terms of which, in consideration of the sum agreed to be paid by the particular county, the commission will be authorized, permitted, and required to assume the work of construction, repair, and maintenance of all the county roads in the particular county or, part thereof that may be agreed upon in the contract.

(2) The counties are authorized and empowered to enter into contracts with the commission.

(b) The contracts authorized by this section may provide for the use of the machinery and equipment belonging to the county, or of the machinery and the equipment belonging to the commission, or the machinery and equipment of both, in the construction, repair, and maintenance of county roads.

(c) No contract herein authorized shall be for a period extending beyond the end of the term for which the county judge of the contracting county was elected.

(d) Nothing contained in this section shall have the effect of adding any county roads to the state highway system, nor shall any contracts remove from the county court of the contracting county exclusive jurisdiction over the roads within that county.

(e) Nothing in this section shall reduce or diminish, or have any effect upon, the amount of money now paid by the state to the various counties for road purposes.



§ 27-66-102 - Maintenance of roads under supervision of federal agency.

If and when it becomes necessary, the Arkansas State Highway and Transportation Department will be permitted to expend highway maintenance funds for the maintenance and repair of highways not in the state highway system and which are constructed with public funds expended under the supervision of the Federal Highway Administration.






Subchapter 2 - -- Road Designation Generally

§ 27-66-201 - Worked roads.

All public roads in the several counties in this state on which the several county courts have, from time to time, appointed overseers to work, and directed that hands should be apportioned therefor, shall be declared and deemed to be public roads, without regard to any informality of the several county courts, or either of them, by which they were ordered to be declared public roads in their several counties.



§ 27-66-202 - Established roads.

All roads and highways established by any of the county courts of this state since November 1, 1865, as public roads and all public roads of this state upon which overseers have been appointed by any of the county courts of this state since November 1, 1865, are declared public roads and highways.



§ 27-66-203 - Existing roads and military roads.

All roads in this state heretofore laid in pursuance of law, all roads heretofore laid out by the United States in this state and all public roads known as military roads, which have not been vacated according to law are declared public highways.



§ 27-66-204 - Certain direct routes to county courthouse.

The county judge in his or her discretion may designate as a county road any road that is the most direct route to the county courthouse for ten (10) or more families if that road is graded and has been used by the general public as a road for at least two (2) years.



§ 27-66-205 - Mail routes.

The county judge in his or her discretion may designate as a county road any road that is used as a mail route or a free rural mail delivery route if the road is designated as a mail route by the proper postal authorities of the United States Government.



§ 27-66-206 - School bus routes.

(a) The county judge in his or her discretion may designate as county roads those roads used as school bus routes.

(b) Upon declaring a road a county road pursuant to this section, the county judge shall take charge of the road and cause the road to be maintained and repaired the same as other county roads.



§ 27-66-207 - Streets or roads dedicated to the public.

(a) The county judge in his or her discretion may designate as a county road any street or road dedicated to the public as a public thoroughfare, provided that a bill of assurance making the dedication is properly recorded.

(b) Unless a plat clearly reflects roads that are private, the county recorder shall not accept any plats in the unincorporated area of the county without the county court's acceptance of:

(1) Roads for perpetual maintenance; and

(2) Dedication of land for public purposes.



§ 27-66-208 - Land deeded to county.

The county judge in his or her discretion may designate as a county road any strip of ground deeded by the owners to the county for a public thoroughfare.






Subchapter 3 - -- Highway, Road, and Street Systems Classification Law

§ 27-66-301 - Title.

This subchapter may be known as the "Arkansas Highway, Road, and Street Systems Classification Law".



§ 27-66-302 - Purpose.

It is the purpose of this subchapter to promote the general welfare of the traveling public and the Arkansas economy.



§ 27-66-303 - Policy.

(a) It is the policy of the State of Arkansas to adopt sound modern planning methods, procedures, and techniques for the proper administration, management, and improvement of the state highway, county road, and municipal street systems of the state and to assure continuing study and updating of this planning process.

(b) It is the legislative intent of this subchapter to functionally classify all elements of the public highways, roads, and streets in the Arkansas network according to level of service, with uniform improvement standards for each class.



§ 27-66-304 - Definitions.

(a) As used in this subchapter, unless the context otherwise requires, "functional classification" means the grouping of public ways by likeness of service or purpose into classes or systems according to the character of service they are intended to provide. The frame of reference is the sense of service offered to and expected by the road user. Neither ownership nor administrative responsibility is relevant in grouping by function.

(b) All definitions of terms adopted for the 1972 National Transportation Needs Study are incorporated by reference in this subchapter. The term "functional classification", defined herein, is in accordance with the definition contained in the study reports.



§ 27-66-305 - Designation, review, and revision.

(a) All public highways, roads, and streets in Arkansas are designated in accordance with the findings of the functional classification study conducted in 1968 and 1970 and identified by maps on file in the office of the State Highway Commission and the offices of the county road and municipal street administrative officials.

(b) Recommended uniform design standards shall be established for the improvement of each functional class.

(c) The functional classification of public highways, roads, and streets shall be examined and reviewed at least every five (5) years by the commission in cooperation with the local governments.

(d) Revisions shall be made as are found in accordance with the criteria governing functional classification.



§ 27-66-306 - Functional classes.

The six (6) functional classes by levels of service that are made applicable to the network of public highways, roads, and streets in Arkansas are as follows:

Click here to view form



§ 27-66-307 - Continuing study.

(a) The Arkansas study-classification segment of the 1972 National Transportation Needs Study is established on a continuing basis to conform to the congressional directive of Public Law 89-139.

(b) The State Highway Commission shall continue to keep current this vital information and make it available to cities and counties upon request.



§ 27-66-308 - Satisfaction of local planning requirements.

Acceptance of the functional classification plan by the responsible local officials will satisfy the transportation requirements of Acts 1937, No. 246 [repealed] for counties and §§ 14-56-401 -- 14-56-425 for cities.






Subchapter 4 - -- Private Roads

§ 27-66-401 - Establishment.

(a) (1) When the lands, dwelling house, or plantation of any owner is so situated as to render it necessary to have a road from such lands, dwelling house, or plantation to any public road or navigable watercourse over the lands of any other person and the other person refuses to allow that owner the road, the owner may petition the county court to appoint viewers to lay off the road, provided the owner gives written notice to the person twenty (20) days before application to the court and attaches the written notice to the petition.

(2) The written notice shall include the amount of payment the owner offers for the road.

(b) The petition for an easement for ingress and egress to and from the petitioner's lands over, through, and across the respondent's lands to any public road or navigable watercourse shall be filed with the clerk of the county court and shall allege with particularity facts demonstrating that:

(1) The written notice was provided by the petitioner to the respondent twenty (20) days before application to the court;

(2) The respondent refused to convey to the petitioner the requested access easement; and

(3) The petitioner lacked the legal right of ingress and egress to and from his or her lands across the respondent's lands or otherwise to a public road.

(c) Copies of abstracts, deeds, or plats referenced in the petition shall be attached to the petition.

(d) After the petition is filed, the county court shall issue a notice setting the time, date, and location of a preliminary hearing.

(e) (1) In accordance with the Arkansas Rules of Civil Procedure, the petitioner shall serve the resident or nonresident respondent with a:

(A) Summons;

(B) Copy of the petition and any exhibits; and

(C) Copy of the court notice of the preliminary hearing.

(2) If service is not obtained, the notice shall be published one (1) time per week for two (2) consecutive weeks in a newspaper of general circulation in the county at the petitioner's expense. If there is no newspaper of general circulation in the county, the notice shall be posted at the county courthouse.

(f) (1) The court may dismiss the case without prejudice and allow the petition to be refiled within one (1) year from dismissal if the court determines at the preliminary hearing that:

(A) Required notices and service have not been provided to the respondent; or

(B) The petition fails to sufficiently demonstrate the requirements of subsection (b) of this section.

(2) (A) If the court determines at the preliminary hearing that required notices and service have been provided to the respondent and the petition sufficiently demonstrates the requirements of subsection (b) of this section, the court shall appoint viewers.

(B) If viewers are appointed by the court, the court shall:

(i) Issue a preliminary order directing the petitioner to deposit into the registry of the court an estimated sum sufficient for payment of damages and for payment of the costs and expenses accruing on account of the petition, notice, view, and survey for the access easement; and

(ii) Set the time, date, and location of the evidentiary hearing.

(C) Either party may file with the court legal instruments, plats, surveys, or other documentary evidence to be reviewed by the viewers.

(D) The parties shall immediately open their property to inspection by the viewers and surveyors.



§ 27-66-402 - Duty of viewers.

(a) Viewers shall take the same oath and shall be governed in all respects as viewers appointed to public roads are governed under this act.

(b) They shall examine the route proposed for the road and any other route which they may deem proper.

(c) If they or a majority of them are of the opinion that a road is necessary and proper, as prayed in the petition, they shall lay out and describe the road in a manner that produces the least inconvenience to the parties through whose land the road shall pass.

(d) (1) (A) The viewers shall make a written report to the county court, describing the route of the road and the land through which it shall pass to allow location and identification of the access easement by land records, naming the owner, if known, and by decision of a majority of the viewers the damages sustained by each owner of lands through which the road passes. The damages shall include the value of each owner's land sought to be appropriated.

(B) The parties shall stipulate to or dispute the report of the viewers.

(2) The measure of damages shall be the difference in the fair market value of the lands immediately before the access easement is ordered and the fair market value of the lands after the access easement is ordered.

(e) The report shall be filed with the county clerk for the records of the county court.

(f) (1) A person who renders services under this subchapter as a viewer or reviewer, chain carrier, marker, or surveyor shall be paid reasonable costs and expenses based upon the current market rate for each day necessarily employed.

(2) Payments are to be charged as costs and expenses against the funds deposited by the petitioner.

(3) The amount due each person and the number of days employed shall be certified under oath by the viewers.

(4) The court by order may direct the county clerk to receipt payment by the petitioner of the directed sum into the registry of the court and to issue payment.



§ 27-66-403 - Court order.

(a) (1) If the petitioner has not complied with the court's order under § 27-66-401 and paid into the registry of the county court the estimated sum, the court may dismiss the case without prejudice and provide that the matter may be refiled within one (1) year from dismissal in accordance with the Arkansas Rules of Civil Procedure.

(2) If during the pendency of the proceedings the county court determines that the circuit court has jurisdiction over the matter, the county court may stay the proceedings or dismiss the case without prejudice and provide that the matter may be refiled within one (1) year from dismissal in accordance with the Arkansas Rules of Civil Procedure.

(3) (A) If the petitioner complies with the court's order under § 27-66-401 and deposits into the registry of the county court the estimated sum, the evidentiary hearing may be held and the opportunity to present evidence and cross-examine witnesses.

(B) (i) If after considering the report of the viewers, the evidence, the law, and all other proper and sufficient matters the court is of the opinion that it is necessary for the petitioner to have the road from his or her lands, dwelling house, or plantation to the public road or navigable watercourse, an order is to be made establishing the road not to exceed fifty feet (50') in width and determining the damages sustained by each owner of lands through which the access easement passes.

(ii) (a) The access easement of ingress and egress to and from the petitioner's lands to, through, over, and across the respondent's lands shall be described in the final order or judgment of the court and shall be appurtenant to the petitioner's lands.

(b) (1) The order shall direct return of excess funds, if any, to the petitioner and any further deposits necessary to be made by the petitioners for the payment of all costs and expenses, including reasonable attorney's fees and costs, accruing and remaining unpaid on account of the petition for the road, and all things relating thereto and following therefrom, including the view and survey of the road and damages sustained by each owner of the lands over which the road passes.

(2) (A) If the respondent substantially prevails on the disputed issues in the case, the court shall award reasonable attorney's fees and costs to the respondent.

(B) In determining whether the respondent substantially prevails on the disputed issues, the court shall consider the respondent's success on the merits regarding the:

(i) Necessity of the road;

(ii) Route of the road;

(iii) Width of the road; and

(iv) Damages to the lands over which the road passes.

(c) The order shall state that:

(1) The respondent retains title to the lands over which the road passes; and

(2) The road is for an access easement only and is not an easement for any other purpose, including a public utility.

(iii) The petitioner shall be solely responsible for the maintenance of the road established under this subchapter.

(iv) The respondent shall have no responsibility for the maintenance of the road established under this subchapter.

(v) A user of the road does so at his or her own risk and peril and does not have the right to file a cause of action against the petitioner or respondent for any injury to the user or the user's property.

(b) Either party may appeal to the circuit court from the final order or judgment of the county court within thirty (30) days from the entry of the order and not thereafter.



§ 27-66-404 - Penalty for obstructing.

(a) If any person obstructs a road established under the laws of this state by felling any trees across it or by placing an obstruction on the road, he or she shall be guilty of a Class C misdemeanor.

(b) The person also shall forfeit one hundred dollars ($100) for every day he or she allows the obstruction to remain after he or she has been notified to remove it.



§ 27-66-405 - Limitation of authority.

A county court may not grant an easement for ingress and egress over, through, or across a railroad right-of-way under this subchapter.






Subchapter 5 - -- Protection of Road Surfaces

§ 27-66-501 - Classification of roads by weight of vehicles used thereon.

(a) Exclusive of city streets, state highways, or interstates, a county judge may post weight limits on public bridges in his or her jurisdiction in connection with federally mandated bridge inspections.

(b) Posted weight limit signs shall be in accordance with state and federal law.

(c) (1) It is unlawful for a person to drive, operate, or move a motor vehicle, an object, or a contrivance or for an owner of a motor vehicle, object, or contrivance to cause or permit the motor vehicle, object, or contrivance of a size or weight exceeding the posted weight limit to be driven, operated, or moved .

(2) A person or an owner operating a motor vehicle, an object, or a contrivance under an overweight permit issued by the Arkansas State Highway and Transportation Department is exempt from penalty under subdivision (c)(1) of this section.

(d) A violation of this section is a Class C misdemeanor.

(e) Even if authorized by an overweight permit issued by the Arkansas State Highway and Transportation Department, a person or an owner operating, driving, or moving a vehicle, an object, or a contrivance upon a public bridge shall be liable for all damage that the public bridge may sustain as a result of:

(1) Careless, negligent, or illegal operation, driving, or moving of a vehicle, an object, or a contrivance; or

(2) Operation, driving, or moving of a vehicle, object, or contrivance of excessive width or weighing in excess of the maximum weight limits in this chapter.



§ 27-66-502 - License required for use of rough metal tires.

The using, driving, or operating upon any improved hard-surfaced public highway of this state of any tractor, truck, automobile, or other vehicle having corrugated, spiked, jointed, or other rough-surfaced metal tires is prohibited without first procuring from the county judge of the county in which the road is situated a license permitting such use or operation.



§ 27-66-503 - Penalty.

Any person violating § 27-66-502 or, after publication of the notices required above, using, driving, or operating on any road or highway any vehicle, loaded or empty of greater weight than that described or provided for in such order or classification as the commission shall have made with reference to a road or highway, shall be deemed guilty of a misdemeanor. Upon conviction, that person shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100). Each day's use of any such vehicle shall constitute a separate offense.



§ 27-66-504 - Civil liability.

In addition to the penalty prescribed in § 27-66-503, the person convicted of violation of §§ 27-66-501 -- 27-66-504, or of the orders of classifications of the commission shall be liable in a civil action for all damage occasioned or caused by such violation. However, as to a special trip for the movement of some particular thing or vehicle from one (1) location to another, the fine or penalty provided in § 27-66-503 shall not apply, but that person shall be civilly liable to the proper county or road improvement district for all damages which he may occasion to the public highway over which such movement is made.



§ 27-66-505 - Prohibition on use of heavily loaded vehicles during emergencies.

(a) The county court of each county acting through the county judge is given the authority in times of emergency caused by unusually heavy or long-continued rainfalls or by freezes, thaws, snows, and other unusual conditions caused by the elements to prohibit vehicles having a net load of more than three thousand five hundred pounds (3,500 lbs) from operating on or over the county highways whereon such conditions exist until the time that the county judge shall determine that the emergency has passed.

(b) Whenever, in the judgment of the county judge, an emergency arises in his or her county, as described in subsection (a) of this section, he or she shall cause notice to be posted in the county courthouse to the effect that until further notice the operation of vehicles having a net load of more than three thousand five hundred pounds (3,500 lbs) over the highways described in the notice is prohibited. Notice shall also be posted in at least ten (10) of the most prominent and public places in the county and be published in a newspaper in the county if practicable. Notice may also be given by mail, telephone, or personal contact to persons operating vehicles, and notice by mail, telephone, or personal contact shall be sufficient notice for the purposes of this section.

(c) If any person, after having knowledge that the operation of vehicles over the county highways or any designated part thereof having a net load of more than three thousand five hundred pounds (3,500 lbs) has been prohibited by the county judge during an emergency as described in this section, violates this section by using the roads contrary to the order of the county judge, the person shall be guilty of a misdemeanor. Upon conviction, he or she shall be fined in any sum not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200).



§ 27-66-507 - Bond for driving heavy oil and gas equipment.

(a) If, prior to exploration and drilling for oil and gas, it appears that an oil and gas company or an individual who is to explore and drill will be driving heavy equipment on county roads or municipal streets, then the company or individual shall file a reasonable bond with the county or with the municipality, as the case may be, to cover anticipated damages to the county roads or municipal streets.

(b) The bond shall be in an amount determined by the county road foreman and supervisor or by the municipal street department or appropriate municipal street official to be sufficient to repair damage caused to the roads or streets by operating the equipment on them.






Subchapter 6 - -- Employment of Convicts

§ 27-66-601 - State convicts working on roads.

(a) The State Highway Commission shall employ and work as many of the state convicts on the public roads as may not be otherwise employed by the Department of Correction.

(b) State convicts working on roads shall be under the care and custody of wardens or other officers named by the Department of Correction, with the approval of the Governor.

(c) The commission shall determine the work to be done by such convicts, the time, place, and manner of the work, and the number of convicts to work. The work shall be under the direct supervision of the Arkansas State Highway and Transportation Department. The department shall determine the number of convicts needed and shall prescribe the rules and regulations under which they shall work.

(d) The pay of the wardens or other officers and the cost of maintenance, including clothing, food, and housing for the state convicts while working on roads shall be paid out of the State Highway and Transportation Department Fund.

(e) The Department of Correction is to receive no profits for working the convicts on state roads.

(f) The pay of the wardens or other officers and the cost of clothing state convicts while on the public roads shall be borne by the state.

(g) The cost of feeding and housing such convicts shall be borne by the county or improvement district where they may be worked.



§ 27-66-602 - County convicts working on roads.

(a) (1) It shall be lawful to provide in any highway charter for working the male county convicts of any county on the public roads and highways of that county.

(2) But if the county convicts are to be worked in any district which is not coextensive with the county from which they came, then the working of convicts shall have to be approved by the county court having jurisdiction thereof, which approval shall rest in the sound discretion of the court, irrespective of any vote or endorsement by the electors of the district.

(b) Every charter providing for working county convicts shall provide for the appointment of proper overseers, guards, physicians, and other officers and employees necessary and convenient for the control and well-being of the convicts. The overseers, guards, and other officers herein provided for the working of county convicts shall have the same powers and duties with reference to the convicts as sheriffs, jailers, or other peace officers have under similar circumstances.

(c) The expense of feeding, clothing, housing, and superintending county convicts shall be charged to the particular improvement district or county where they are worked according to the time they may be used in such district or county.

(1) Each county shall be credited or paid the amount of costs incurred in the trial of every convict, and the convict shall receive the same credit per day on costs and fine or penalty as is now provided by law.

(2) If county convicts are to be worked in any special improvement district, each county furnishing convicts may receive a flat compensation for their labor of not less than seventy-five cents (75cent(s)) per day.

(3) All payments and settlements provided in this section shall be made in cash.



§ 27-66-603 - Convicts preparing road materials.

Whenever practical, the State Highway Commission may engage such number of state or county convicts as may be available in preparing road materials at quarries or elsewhere, and the expenses of the work shall be charged to the state or the county or district receiving these materials.









Chapter 67 - State Highway System

Subchapter 1 - -- General Provisions

§ 27-67-101 - Policy.

It is declared to be the policy of the state to take over, construct, repair, maintain, and control all the public roads in this state comprising state highways as defined in this chapter.



§ 27-67-102 - Jurisdiction of county court.

This act shall not be construed as divesting the county court of any of its original jurisdiction over the roads granted by the Constitution, but the object of this act is to give aid and assistance in the maintenance and improvement of those parts of the public roads of the state laid out as such, so important to the people of the state that they have been designated as state highways. If any action required to be done under this act would interfere with the jurisdiction of the county court over roads conferred by the Constitution, it shall be implied that it may be done on order of the county court or proper orders of superior courts on appeal.



§ 27-67-103 - Penalties.

Any person who shall knowingly or willfully neglect or refuse to perform any duty either to do or to desist from doing anything which may be required by law relating to roads, highways, or other public improvements in this state shall be deemed guilty of a misdemeanor and upon conviction shall be punished by fine of not over five hundred dollars ($500) and by imprisonment for not over six (6) months.






Subchapter 2 - -- Highway Designation, Construction, and Maintenance

§ 27-67-201 - Designation generally.

(a) State highways are declared to be those primary roads and secondary roads and connecting roads heretofore designated by the State Highway Commission, as shown by a map on file in the office of the commission, entitled "Map of the State of Arkansas Showing State Highway System", and marked "Revised March 1, 1929", including those portions of roads extending into or through incorporated towns and cities. The commission is required to preserve the map as a permanent record.

(b) The commission is empowered, with any necessary consent of the proper federal authorities, to make, from time to time, necessary changes and additions to the roads designated as state highways that it may deem proper, and changes or additions shall become effective immediately upon the filing of a new map as a permanent and official record in the office of the commission. However, the commission shall not have authority to eliminate any part of the highway system.



§ 27-67-202 - Truck route designations.

(a) The State Highway Commission is authorized to designate and establish truck routes through cities and towns, which routes shall be properly marked by the commission.

(b) Any truck route so established shall become a part of the state highway system, and the Arkansas State Highway and Transportation Department shall construct, repair, and maintain the truck route.



§ 27-67-203 - Scenic highway designations.

(a) The following highways and designated parts of highways within the State of Arkansas are designated as scenic highways:

(1) U.S. 65 from the Louisiana line to the Missouri line;

(2) U.S. 71 from the Louisiana line to the Missouri line;

(3) U.S. 82 from the Mississippi River to Texarkana;

(4) U.S. 270 from U.S. 71 to Hot Springs;

(5) I-30 from Little Rock to U.S. 70 west of Benton, and U.S. 70 to Hot Springs;

(6) I-40 from Little Rock to the Oklahoma line west of Fort Smith;

(7) U.S. 63 from I-55 at Turrell to Mammoth Spring;

(8) U.S. 62 from the Missouri line to the Oklahoma line;

(9) State 7 from the Louisiana line to Bull Shoals Lake north of Harrison;

(10) The Great River Road: Highway 82 from the Mississippi line west to Highway 65; Highway 65 north from the Louisiana line to Dumas; Highway 4 from McGehee east through Arkansas City to Highway 1; Highway 1 from its intersection with Highway 4 through Watson to Highway 165 at Back Gate; Highway 165 north from Dumas to Dewitt; Highway 1 north to Highway 316; Highway 316 east to Highway 318; Highway 318 south to Highway 20; Highway 20 east to Elaine; Highway 44 north through Helena-West Helena; Phillips County Routes 239 and 217 and Lee County Route 221 through the St. Francis National Forest; Highway 44 to Marianna; Highway 79 north to Highway 38; Highway 38 east to Highway 147; Highway 147 north to Highway 70; Highway 70 and I-55 through West Memphis to the Tennessee line; Highway 77 from Highway 70 in West Memphis north to Highway 61; and Highway 61 through Blytheville to the Missouri line;

(11) State 32 and State 355 from Ashdown to Mineral Springs;

(12) State 27 to Kirby; U.S. 70 and State 8 to Norman; State 27 to Dardanelle; and State 27 from Dover to Harriet;

(13) State 9 from Crows to Jct. U.S. 65; State 16 from U.S. 65 to Shirley; and State 9 from Shirley to Mammoth Spring;

(14) State 28 from U.S. 71 to Ola;

(15) State 154 from Oppelo to State 27;

(16) State 23 from U.S. 71 to the Missouri line;

(17) State 309 from State 10 to State 23 at Ozark;

(18) State 21 from Clarksville to the Missouri line;

(19) State 16 from Searcy to Siloam Springs, including the connecting segment of State 25 at Heber Springs;

(20) State 14 from U.S. 63 to Table Rock Lake;

(21) State 68 from Alpena to Siloam Springs;

(22) State 5 from U.S. 67 to the Missouri line;

(23) State 25 from its intersection with U.S. 65 to Heber Springs; State 25 from Heber Springs to Batesville; U.S. 167 from Batesville to Ash Flat; State 286 from its intersection with I-40 to its intersection with State 60; State 60 from its intersection with State 286 to Perryville; and State 10 from its intersection with State 9 to I-430;

(24) State 58 from Sage through Guion, and State 69 to Melbourne;

(25) State 178 from Flippin to Mountain Home;

(26) State 88 from the Oklahoma line to Mena;

(27) State 59 from Van Buren to Jct. State 220;

(28) State 220 from Jct. 59 to State 74 at Devil's Den State Park;

(29) State 170 from Devil's Den State Park to U.S. 71 at West Fork;

(30) I-40 from the Tennessee line to Little Rock;

(31) I-30 from Benton south to the Clark County line;

(32) State 10 from Ola to Greenwood;

(33) State 22 from Dardanelle to Paris;

(34) State 12 from Rogers to Jct. State 23;

(35) State 141 from Jonesboro to McDougal;

(36) State 125 from its intersection with State 14 north of Yellville to the Missouri line;

(37) U.S. 49 from its intersection at Brinkley to the Mississippi state line, which will be known as the "Delta Parkway, an Arkansas Scenic Highway";

(38) State 5 from Benton to Hot Springs;

(39) U.S. 64 from its intersection with I-40 in Johnson County westward to the western corporate limits of the city of Ozark;

(40) State 186 from its intersection with I-40 in Franklin County south to its intersection with U.S. 64 at Altus;

(41) U.S. 70 from its intersection with I-440 in Pulaski County eastward to its intersection with U.S. 49 at Brinkley;

(42) U.S. 165 from its intersection with I-440 in Pulaski County eastward to Dumas;

(43) State 220 from State 59 to the Oklahoma border;

(44) That portion of State Highway 166 beginning at its intersection with U.S. 62 in Randolph County and extending south to the county line; State 361 beginning at the Spring River Bridge in Lawrence County and ending at its intersection with State 25 in Black Rock; and State 25 beginning at its intersection with State 361 in Black Rock and ending at the entrance to the Lake Charles State Park;

(45) U.S. 62 from St. Francis in Clay County, then south and west through Piggott to the intersection of West Cherry Street, then west on West Cherry Street to 12th Street, then north on 12th Street to its intersection with U.S. 62 West; then west on U.S. 62 to McDougal intersecting with State 141; then south on State 141 through Boydsville and Knob to Hooker where it intersects with State 135; then south along State 135 through Lafe to its intersection with U.S. 49; then south along U.S. 49 to Court Street in Paragould, then east on Court Street to Pruett Street, south on Pruett Street to Main Street, west on Main Street to 7th Street, south on 7th Street to U.S. Highway 412; then west along U.S. 412 to its intersection with State 168; then south on State 168 to an intersection with State 141 at Walcott; then south along State 141 to County Road 766, KAIT Road; then east on County Road 766 to State 351; then south on State 351 to U.S. 49 and U.S. 1 in Jonesboro; then south on U.S. 49 and U.S. 1 to Aggie Road, west to Robinson Street, south to Marshall Street, west to Caraway Road, then south on Caraway Road to Matthews Avenue, then west on Matthews Avenue to U.S. 49B, north to Cate Avenue, west to U.S. 49B, Union Avenue, and south to Campus Street; picking up at the intersection of State 1B South and State 18 East, then south on State 1B to an intersection with Windover Road; picking up at the intersection of State 1B South and Lakewood Drive; then south along State 1B to Craighead Forest Road; west on Craighead Forest Road to State Highway 141, Culberhouse Road; south on State Highway 141 to Lawson Road; east on Lawson Road across State Highway 1, continuing east to join State Highway 163; then south on State 163 to South Street in Harrisburg, then southwest on South Street to Center Street, west on Center to the Courthouse Square, south on East Street to Court Street to North Main Street, North Main Street to East Jackson Street, State 14; then east on State 14 to State 163 South through Birdeye to an intersection with U.S. 64 at Levesque; then west along U.S. 64 and U.S. 64B; State Highway 284, Hamilton Avenue, into Wynne to Terry Street, south on Terry Street to Commercial Avenue, west on Commercial Avenue to Front Street, south on Front Street to Merriman Avenue, east on Merriman Avenue to U.S. 1, Falls Boulevard, south on U.S. 1 to Martin Drive, County Road 734, east on County Road 734 to State 284 South; then south on State 284 to Forrest Street in Forrest City, south on Forrest Street to East Broadway, west to Izard Street, south to East Front Street, west on East Front Street and intersecting with State 1; then south on State 1 to an intersection with U.S. 79; then east on U.S. 79 through Marianna to Poplar Street, then south on Poplar Street to an intersection with State 44; then south on State 44 through the St. Francis National Forest intersecting with State 242; then south along State 242 to U.S. 49B; then east on U.S. 49B, becoming Perry and Porter Streets, to Cherry Street in Helena-West Helena, south on Cherry Street to Missouri Street, west on Missouri Street to Biscoe, at U.S. 49B; and then south on U.S. 49B to the Arkansas-Mississippi Bridge, which will be known as "Crowley's Ridge Scenic Highway", an Arkansas Scenic Highway;

(46) State 540 from I-40 northward to Mountainburg in Crawford County and that portion of the route being constructed on a new location to its intersection with the U.S. 71 Fayetteville Bypass in Washington County;

(47) I-530 from State 256 to U.S. 65 South;

(48) Beginning at the intersection of State 96 and U.S. 71 west of Mansfield in Sebastian County; then along State 96 westward until reaching the eastern corporate limits of Hartford in Sebastian County, which will be known as the "Poteau Mountain Scenic Highway", an Arkansas Scenic Highway; and

(49) State 10 from the western corporate limits of Greenwood in Sebastian County, then westward along State 10 until reaching the Oklahoma state boundary, which will be known as the "Sugarloaf Mountain Scenic Highway", an Arkansas Scenic Highway.

(b) (1) It shall be the responsibility of the Arkansas State Highway and Transportation Department to place appropriate highway identifying signs on those highways herein that are state highways.

(2) It shall be the obligation of the respective counties to place appropriate signs on county roads on their respective county road systems.

(3) The department shall identify all highways designated herein as scenic highways on any official state highway maps prepared and distributed by the department.

(c) The department shall erect appropriate signs along the route of those highways or sections of highways designated herein, indicating that these highways or parts of highways have been designated as scenic highways.



§ 27-67-204 - Designation of roads in and connected to state parks.

(a) The State Highway Commission shall include as a part of the state highway system the most used vehicular roads located within the geographical boundaries of all existing state parks and the most used roads and highways connecting established state highways with state parks. When any new state park is created or established, the commission shall immediately include as a part of the state highway system the vehicular road within the boundaries of the new state park and the roads and highways connecting the new state park to established state highways.

(b) The provisions of this section shall be applicable to all state parks which are now or may hereafter be placed under the control and direction of the Department of Parks and Tourism.

(c) It shall be the duty of the commission to provide for maintenance and repairs of these roads as provided for other state highways.

(d) (1) The Arkansas State Highway and Transportation Department is authorized to construct and maintain public parking areas and parking facilities at the respective state parks.

(2) For the purposes of this subsection, parking areas and facilities constructed by the Arkansas State Highway and Transportation Department at the respective state parks shall be deemed to be a part of the state highway system.

(3) The Department of Parks and Tourism shall study the needs for public parking areas and parking facilities at the respective state parks and shall notify the Arkansas State Highway and Transportation Department thereof.

(4) The Arkansas State Highway and Transportation Department may cooperate with the Department of Parks and Tourism in the construction and maintenance of such facilities.



§ 27-67-205 - Designation of roads to municipal airports.

(a) The State Highway Commission may include as a part of the state highway system the principal vehicular road leading to each municipal airport in this state which is located outside the city limits of a municipality and which:

(1) Has one (1) or more hard-surfaced runways at least two thousand feet (2,000') in length;

(2) Provides fueling services for aircraft;

(3) Provides overnight tie-down facilities for aircraft.

(b) The commission shall determine which roads are to be included in the state highway system under the provisions of this section that are not hard-surfaced roads, shall construct hard-surfaced roads to these airports, and shall maintain and repair hard-surfaced roads so constructed or already in existence which lead to municipal airports in this state located outside the city limits and which are included in the state highway system pursuant to the authority granted in this section.

(c) The provisions of this section apply only to municipal airports in existence on July 19, 1971, and located outside the city limits of the municipality.



§ 27-67-206 - New construction generally.

(a) It shall be the duty of the State Highway Commission to construct the roads in the state highway system which are not now constructed and that the work of construction be pushed as rapidly as funds are available for that purpose.

(b) The commission shall begin the work of construction in those counties in which the roads embraced in the state highway system have not been constructed by improvement districts, or in which only a small portion of roads have been so constructed. The commission shall continue construction work in such counties until the completed roads in each county in the state have been brought to a parity, after which construction work shall be distributed throughout the counties so as to maintain the parity as far as practical.

(c) All new construction work shall be done by contract, and all contracts for the work shall be let to the lowest responsible bidder.

(d) The commission shall have the right to reject any or all bids.

(e) No contract in excess of ten thousand dollars ($10,000) shall be let without advertising for bids. However, the commission may enter into agreements in excess of ten thousand dollars ($10,000) on a noncompetitive basis in a manner that it deems fit with railway companies for the installation of flashing light signals or other types of railroad highway grade crossing protective devices and work necessary to be performed by the railroads in conjunction with the construction of grade elimination structures on force account or day labor basis when the work incurred is financed with federal funds in whole or in part.

(f) Successful bidders shall be required to furnish a surety bond by a surety company to be approved by the commission, in a penal sum of at least one-fourth (1/4) of the amount of the contract price, conditioned as the commission may require.

(g) However, the commission may accept personal bonds, but in every case in which a personal bond is accepted, the contractor shall be required to deposit United States Government bonds, state highway bonds or notes, or valid bonds of any road improvement district referred to in Acts 1929, No. 65, § 19 [repealed], in an amount equal to twenty-five percent (25%) of the amount of the contract to be held in escrow as collateral security for the performance of the contract.

(h) Where the commission is of the unanimous opinion that any particular piece of work may be done more economically with state forces, the commission may proceed to do the particular construction work with state forces.

(i) The commissioner may let contracts for the construction of necessary bridges on the state highways to be paid for out of the State Highway and Transportation Department Fund.

(j) (1) As used in this subsection:

(A) "Design-builder" means a company, firm, partnership, corporation, association, joint venture, or other legal entity, including a combination of any of these entities, that makes a proposal to perform a design-build project contract; and

(B) "State highway revenues" means highway revenues as defined under § 27-70-202.

(2) Notwithstanding any other provisions of law to the contrary, the commission may:

(A) Establish written procedures and regulations for the procuring of qualifications-based, design-build services and for administering design-build project contracts;

(B) Receive solicited and unsolicited proposals for design-build construction projects from a design-builder;

(C) Award a design-build project contract on a qualification basis that offers the greatest value for the state;

(D) Contract with a design-builder to acquire, construct, finance, improve, maintain, and operate an unlimited number of qualified design-build projects, including turnpike projects, when state highway revenues are not required to fund any portion of the projects' costs; and

(E) Contract with design-builders to acquire, construct, finance, improve, maintain, and operate two (2) qualified design-build projects within ten (10) years of July 16, 2003, should state highway revenues be required to fund any portion of the projects' cost.

(3) However, the projects' costs for each of the two (2) individual contracts involving state highway revenues under subdivision (j)(2)(E) must be in excess of fifty million dollars ($50,000,000) to qualify as design-build projects under this subsection.



§ 27-67-207 - Maintenance generally.

(a) As used in this chapter, unless the context otherwise requires, "maintenance" means the constant making of all repairs necessary to preserve a smooth surface on the roads and to keep the bridges and culverts in a safe condition and shall include drainage work, the building of bridges and culverts, and the making of cuts and fills as the commission deems necessary to accomplish these purposes.

(b) It shall be the duty of the State Highway Commission to begin as soon as practicable and continue the maintenance of all roads that are properly designated as state highways, to the end that every part of the state highways shall be properly, fairly, and equitably maintained and kept in repair.

(c) So far as practicable, maintenance and repair shall be according to what is known as the patrol system. Laborers as are deemed necessary may be employed and kept continually on the roads, with the force, equipment, and materials that are necessary to perform the work.

(d) The commission may make all necessary contracts, purchase all necessary equipment, supplies, and materials, and employ all necessary labor and is given all other necessary powers to provide for maintenance and shall pay for the same out of the State Highway and Transportation Department Fund.

(1) However, all contracts so let in excess of one thousand dollars ($1,000) made by the commission shall be let on a competitive basis to the lowest responsible bidder.

(2) The commission may reject all bids.

(3) All bids shall be sealed bids and shall be filed with the commission in open session and opened and tabulated during that session of the commission.

(4) No such contract shall be valid unless signed by at least three (3) members of the commission and attested to by the secretary.



§ 27-67-208 - Purchase of materials -- Bids.

The State Highway Commission may purchase materials in quantities for use on the public works and may let contracts by the terms of which the contractors shall be required to use these materials in carrying out their contracts. However, any material purchased shall be bought only after advertising for bids, which bids are to be received and opened in public.



§ 27-67-209 - Priority of native resources used in construction and maintenance.

(a) It is declared to be the policy of the state to encourage, in every way possible, the development of natural resources of the state, which resources are suitable for use in highway construction.

(b) Whenever upon investigation the commission shall find that suitable materials produced, mined, or manufactured in the State of Arkansas can be obtained as cheaply and are of as good quality as materials produced, mined, or manufactured in other states, the commission is empowered and authorized to specify that the materials produced, mined, or manufactured in Arkansas shall be used in the construction or maintenance of the roads of this state.



§ 27-67-210 - Sales and severance tax exemption -- Sand and gravel.

When the Arkansas State Highway and Transportation Department, by lease or by oral or written agreement with the landowner, enters upon the land and severs sand and gravel for the purpose of using the sand and gravel in the repair, maintenance, or construction of state highways, then the department as the producer and the owner of the land shall not be liable for, nor shall they pay to the State of Arkansas, any sales or gross receipts taxes or severance taxes upon the sand and gravel.



§ 27-67-211 - Highway closure during construction.

(a) The State Highway Commission shall have full authority to close any state highway to traffic during such time as the commission may deem it necessary while work is being done thereon by the commission under the authority of this chapter or while it is necessary for the protection of the road during a period of overflow. During the time the road is closed, the commission may authorize the placing of suitable barricades and signs at each end of the portion of the road that is closed.

(b) Any person who shall remove the barricades or who shall use or attempt to use any section of a state highway thus closed to traffic shall be deemed guilty of a misdemeanor. Upon conviction, that person shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) and shall be liable to the state for any damage done.



§ 27-67-212 - Changing or widening roads -- Role of county court.

(a) The State Highway Commission may call upon the county court to change or widen, in the manner provided by § 14-298-121, any state highway in the county where the state highway engineer deems it necessary for the purpose of constructing, improving, or maintaining the road.

(b) In the event the county court should refuse to widen the road as requested, the commission may refuse to construct, improve, or maintain that portion of the road until a suitable right-of-way is provided.

(c) This section and § 14-298-120 shall be cumulative to all existing laws and parts of laws and shall not be construed as to repeal any existing laws or part of laws unless they are in conflict herewith, and then only to the extent of the conflict.



§ 27-67-213 - White stripes on road edges.

(a) The Arkansas State Highway and Transportation Department shall paint and maintain white stripes not less than four inches (4'') in width on both edges of all hard-surfaced primary and secondary state roads with a twenty foot (20') or more pavement width and carrying one thousand (1,000) or more vehicles daily, which roads are constructed in this state.

(b) The provisions of this section shall not apply to any noncontrolled-access roads in urban areas and any other state highway determined by an engineering study not to warrant such striping.



§ 27-67-214 - Construction and maintenance of railroad crossings.

(a) It shall be the duty of the members of the State Highway Commission and of the state highway engineers, on all trips in the state, to particularly observe crossings of railroads on state highways.

(b) It shall be the duty of all railroad companies and the owners of tramroads whose lines intersect or cross any of the highways of the state to improve that part of the roadway between their tracks and to the end of the cross ties on each side with the same material, whatever practicable, with the same foundation and surface as that in the adjoining portions of the roadway and to maintain such crossings in a good state of repair.

(c) The commission shall have power and authority to require any and all railway companies to build and construct roads under their tracks at such crossings as, in the judgment of the commission, will be for the best and safest interest of the traveling public.

(d) The commission may join with any railroad company in construction or paying not exceeding fifty percent (50%) of the cost of constructing any overhead or undergrade railroad crossing on a state highway or on an extension or continuation of any state highway through a town or city.



§ 27-67-215 - Maintenance of detour roads.

(a) (1) When the Arkansas State Highway and Transportation Department has been forced to bar traffic from a flooded section of a state highway by putting up signs directing the traffic from the state highway or by stationing state highway employees on the state highway to direct traffic from the state highway over a road surfaced with gravel, crushed stone, or other type of surfacing or pavement, and when it appears that the detour road will continue to be needed, the Arkansas State Highway and Transportation Department shall have authority, as it deems right and proper, to do any repair to the surfacing of the road over which traffic is diverted by the department, as may equal, in the judgment of the department, the amount of wear and tear that is caused to the road by the traffic diverted over it.

(2) However, the department shall only do such maintenance work on the surface of the road as in the judgment of the department it feels that it has caused wear to the surface of the road by reason of the traffic diverted over it from time to time.

(b) In order that this maintenance work may be legally done on such surfaced road, the road used for this purpose shall henceforth be a part of the state highway system.

(c) It is distinctly understood that this section shall not force any maintenance of a road on the department but will merely make it legal for the department to do the amount of maintenance on the surfaced road that it feels it has caused to be needed to the surface of the road by traffic diverted over it by action of the department through its employees.



§ 27-67-216 - Repair of county roads damaged in construction or maintenance of state highway.

The Arkansas State Highway and Transportation Department is authorized to make any necessary repairs to a county road to restore the road to its former condition of repair in those instances where damages to the county road may have been occasioned by the department in connection with the construction or maintenance of a state highway or by any contractor performing work upon any state highway under contract with the department.



§ 27-67-217 - Direction signs to institutions of higher education.

The Arkansas State Highway and Transportation Department shall design, erect, and maintain signs at the closest and all other proper exits and intersections of state and federal highways designating exits to any and all institutions of higher education and postsecondary vocational and technical schools, whether public or private, upon the request of the institution.



§ 27-67-218 - Digging up highways without authorization.

(a) It shall be unlawful for any person to dig up any portion of the state highways or to otherwise disturb them for the purpose of laying pipelines, sewers, poles, wires, ditches, railways, or for any other purpose, except as authorized by an order of the State Highway Commission.

(b) (1) All work shall be done in accordance with the rules and regulations that may be prescribed by the commission.

(2) The work shall be done under the supervision of and to the satisfaction of the state highway engineer.

(3) All cost of replacing the highway in as good a condition as it was before being disturbed shall be paid by the person, firm, or corporation to whom or in whose behalf authority is given.

(c) (1) Before the work is done, a check certified by a solvent bank and payable to the commission in an amount to be fixed by the state highway engineer shall be deposited with the commission, to be used by the commission in restoring the road to its former condition if the person who disturbs the road fails to do so.

(2) The check is to be returned if the road is restored to its former condition by the person doing the work.

(3) Otherwise, the commission shall so restore the highway.

(4) Any balance remaining after the work is paid for by the commission shall be remitted to the person depositing the check.



§ 27-67-219 - John Paul Hammerschmidt Highway.

(a) U.S. 71 from the I-40 intersection to the Missouri line shall be designated as the John Paul Hammerschmidt Highway within the State of Arkansas.

(b) In addition to that portion of U.S. 71 designated the John Paul Hammerschmidt Highway under subsection (a) of this section, that portion of U.S. 71 from its intersection with I-540 in Fort Smith, Arkansas, to the State Highway 10 exit near Greenwood, Arkansas, is hereby designated a part of the John Paul Hammerschmidt Highway.

(c) It shall be the responsibility of the Arkansas State Highway and Transportation Department to place appropriate highway identifying signs on the highway.

(d) The department shall erect appropriate signs along the section of the highway designated herein, indicating that the highway has been designated the John Paul Hammerschmidt Highway.



§ 27-67-220 - The Highway of Hope.

(a) The route along U.S. 67 and State 7 between Hope and Hot Springs regularly traveled by the Honorable Bill Clinton, 42nd President of the United States, during his childhood, is hereby designated "The Highway of Hope".

(b) The Arkansas State Highway and Transportation Department shall erect appropriate signs along U. S. 67 and State 7 between Hope and Hot Springs designating the route as "The Highway of Hope".



§ 27-67-221 - Authority of Highway Department to inform amateur radio operators of high frequency radio repeaters.

(a) The Arkansas State Highway and Transportation Department is authorized to post signs along the public streets and highways of Arkansas to inform persons who are licensed amateur radio operators of the existence of a high frequency radio repeater within a specific local area, provided such signs do not conflict with any rules or regulations of the United States Department of Transportation or the Manual on Uniform Traffic Control Devices.

(b) (1) The Arkansas State Highway and Transportation Department is authorized to develop and adopt the appropriate signs showing "TWO-METER RADIO REPEATER AREA" or "AMATEUR RADIO FREQUENCY MONITORED" for use in the designated areas along the public streets and highways under its jurisdiction.

(2) The signs may include the radio frequency of these local repeaters or the frequency being monitored by local radios.

(3) (A) Any local amateur radio operators or any amateur radio club wishing to participate in this program shall be responsible for the costs of preparing and purchasing these signs.

(B) (i) The Arkansas State Highway and Transportation Department is authorized to enter into an agreement with the participants to recover those costs.

(ii) The Arkansas State Highway and Transportation Department is authorized to prepare and furnish the signs to the local participating radio clubs or operators at cost.

(iii) The Arkansas State Highway and Transportation Department is further authorized to erect and maintain the signs at no cost to the local radio clubs or operators.

(c) (1) The Arkansas State Highway and Transportation Department is authorized to contact all local amateur radio operators and any amateur radio clubs in Arkansas to inform them of this service.

(2) Any amateur radio operator or radio club which wishes to participate in this program shall notify the Arkansas State Highway and Transportation Department of its interest and shall inform the Arkansas State Highway and Transportation Department of the radio frequencies which are monitored in its immediate area and the time periods during which they are monitored.

(d) (1) The Arkansas State Highway and Transportation Department shall ensure the signs correlate with and, so far as possible, conform to the system of traffic-control devices which are currently in use by the department.

(2) The Arkansas State Highway and Transportation Department is authorized to erect the signs and review, at least biennially, all areas with signs within its jurisdiction to ensure the area still qualifies for having the signs posted.

(e) The Director of the Arkansas State Highway and Transportation Department shall have the authority to promulgate any necessary rules and regulations to implement this section and establish any conditions and guidelines for participation by any local amateur radio operators or clubs.

(f) For purposes of this section, "HF" means all bands of high frequencies.



§ 27-67-222 - State police officer highway dedication program.

(a) (1) "State police officer" means any employee of the Department of Arkansas State Police who holds the rank of state trooper or higher rank, including the Director of the Department of Arkansas State Police.

(2) The term "state police officer" does not include any:

(A) Civilian employee of the department; or

(B) Person who is temporarily employed as a state trooper during an emergency.

(b) A state police officer who has been killed on active duty within the State of Arkansas shall have a one-mile portion of a highway dedicated to him or her at or near the location of his or her death.

(c) The Arkansas State Highway and Transportation Department shall designate a one-mile portion of a highway as the Trooper _________________Memorial Highway by placing and maintaining appropriate identifying signs with a blue background and reflective silver lettering on the highway.



§ 27-67-223 - Rock 'n' Roll Highway 67.

(a) The route along Highway 67 through Jackson County, Lawrence County, and Randolph County regularly traveled by the great legends of early rock 'n' roll is hereby designated "Rock 'n' Roll Highway 67".

(b) The State Highway and Transportation Department shall erect appropriate signs along Highway 67 through Jackson County, Lawrence County, and Randolph County designating the route as "Rock 'n' Roll Highway 67".



§ 27-67-224 - The Arkansas Wine Country Trail.

(a) (1) To provide more detailed directions on highways, roads, and streets to agritourism vineyards and wineries in the State of Arkansas, the Arkansas Wine Country Trail is established.

(2) (A) The Arkansas Wine Country Trail shall include the highways, roads, and streets that lead to the wineries permitted by the Alcoholic Beverage Control Division of the Department of Finance and Administration that produce wine from Arkansas-grown fruits and vegetables.

(B) The Arkansas State Highway and Transportation Department shall determine the location of the Arkansas Wine Country Trail in consultation with the Department of Parks and Tourism.

(3) A winery is eligible to have signs near its facility if it:

(A) Is a winery permitted by the division; and

(B) Offers tours.

(4) The signs shall be of size and shape and of materials designated by the Arkansas State Highway and Transportation Department in consultation with the Department of Parks and Tourism.

(b) (1) The sign for the Arkansas Wine Country Trail shall have on it a cluster of grapes in front of a classic bottle of Bordeaux wine with a statement approved by the Arkansas State Highway and Transportation Department, a directional arrow, and of one (1) of the following phrases:

(A) "Winery Tours";

(B) "Winery and Vineyard Tours";

(C) "Wine Cellar Tours"; or

(D) "Wine Cellar and Vineyard Tours".

(2) Information for proper placement will be made available by the Arkansas State Highway and Transportation Department.

(3) This sign, but on a smaller scale, shall be used as the symbol on the state highway map and in all tourism literature published by the Department of Parks and Tourism to indicate the Arkansas Wine Country Trail or individual vineyards, wineries, or cellars that are part of the trail.






Subchapter 3 - -- Acquisition, Condemnation, and Disposition of Property

§ 27-67-301 - Authority to acquire property.

(a) The State Highway Commission is authorized to acquire real or personal property, or any interest therein, deemed to be necessary or desirable for state highway purposes, by gift, devise, purchase, exchange, condemnation, or otherwise.

(b) These lands or real property may be acquired in fee simple or in any lesser estate.



§ 27-67-302 - State highway purposes.

State highway purposes shall include, but are not limited to, the following:

(1) For present and future rights-of-way, including those necessary for urban extensions of state highways within municipalities;

(2) For exchanging them for other property to be used for rights-of-way if the best interest of the state will be served and right-of-way costs reduced thereby;

(3) For rock quarries, gravel pits, sand or earth borrow pits, or related purposes, not being commercially operated;

(4) For offices, shops, storage yards, or other necessary or auxiliary facilities;

(5) For roadside areas or parks adjacent or adjoining or near any state highway;

(6) For the culture and support of trees and shrubbery which benefit any state highway by aiding in the maintenance and preservation of the roadbed or trees and shrubbery which aid in the maintenance and promote the attractiveness of the scenic beauty associated with any state highways;

(7) For drainage in connection with any state highway, or for cuts and fills, or channel changes or maintenance thereof;

(8) For the maintenance of an unobstructed view of any portion of a state highway so as to promote the safety of the traveling public;

(9) For the construction and maintenance of stock trails and cattle passes;

(10) For the elimination of public or private crossings or intersections at grade, or any state highway; and

(11) For the protection of the state highway system from both physical and functional encroachments of any kind.



§ 27-67-303 - Entry for suitability studies.

(a) The Arkansas State Highway and Transportation Department and its agents and employees may enter upon real property and make surveys, examinations, photographs, tests, and samplings, or engage in other activities for the purpose of appraising the property or determining whether it is suitable and within the power of the condemnor to take for public use, if the entry is:

(1) Preceded by reasonable efforts to notify the owner, and any other person known to be in actual physical occupancy of the property, of the time, purpose, and scope of the planned entry and activities;

(2) Undertaken during reasonable daylight hours;

(3) Accomplished peaceably and without inflicting substantial injury; and

(4) Not in violation of any other statute.

(b) The entry and activities authorized by this section do not constitute a trespass in the absence of unnecessary damage occurring in effecting the survey or examination.



§ 27-67-304 - Use of right-of-way.

(a) The rights-of-way provided for all state highways shall be held inviolate for state highway purposes, except as provided in subsections (b) and (c) of this section. No physical or functional encroachments, installations, signs other than traffic signs or signals, posters, billboards, roadside stands, gasoline pumps, or other structures or uses shall be permitted within the right-of-way limits of state highways.

(b) Political subdivisions, rural electric cooperatives, rural telephone cooperatives, private television cables, and public utilities of the state may use any right-of-way or land, property, or interest therein, the property of the State Highway Commission, for the purpose of laying or erecting pipelines, sewers, wires, poles, ditches, railways, or any other purpose, under existing agreements or permits or such agreements or permits hereinafter made by the commission or under existing laws, provided that such use does not interfere with the public use of the property for highway purposes.

(c) No private television cable shall be placed upon the right-of-way limit of any state highway until such person, firm, association, partnership, or corporation first executes a bond payable to the commission in an amount to be determined by the district engineer located in the district in which such cable is to be located.



§ 27-67-305 - Commission discretion as to quantity of property acquired.

In connection with the acquisition of lands, property, or interests therein for state highway purposes, the State Highway Commission, in its discretion, may acquire an entire lot, block, or tract of land or property, if by so doing the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for state highway purposes.



§ 27-67-306 - Leases.

(a) The State Highway Commission, as lessor, is authorized and empowered to execute lease or rental agreements covering real property owned or held by the commission, the use of which for highway purposes is not immediately contemplated, for periods not to exceed one (1) year, upon reasonable terms and conditions.

(b) Any building or other erection remaining thereon at the expiration of the agreement shall be subject to removal upon ten (10) days' notice at no expense to the state.



§ 27-67-307 - Temporary easements.

(a) Temporary easements for temporary uses by the State Highway Commission in connection with the establishment and construction of state highways may be acquired or condemned in the same manner as fee simple estates.

(b) After a temporary easement has served its intended purpose, the commission shall execute a release which shall be recorded in the recorder's office of the county wherein the affected lands or property are situated.



§ 27-67-308 - Authority to compensate -- Source of revenue.

(a) The State Highway Commission is authorized to make payment for any land or other real property acquired under the provisions of this act out of any appropriation made for state highway construction.

(b) With respect to the costs of acquiring lands and real property for state highway purposes, the commission shall assess counties in which the land or property is located no part of the cost with respect to highways in the primary system and fifty percent (50%) of the cost with respect to highways in the secondary system. The county portion shall be deducted from the next payment due any county by reason of any appropriation out of the State Highway and Transportation Department Fund or state revenue from gasoline as motor vehicle fuel or automobile license tax to the county or county highway fund of the county.

(c) The cost of removing man-made obstructions from the right-of-way shall be borne by the state, except that any such obstructions which shall have been erected upon a dedicated or condemned highway right-of-way after it shall have been so dedicated or condemned shall be removed by the owner or at the owner's expense.



§ 27-67-309 - Venue for condemnation actions.

Actions by the commission to condemn a right-of-way shall be brought in the county where the land is situated.



§ 27-67-310 - Precedence of condemnation proceedings.

Court proceedings necessary to acquire land, property, or property rights for state highway purposes shall take precedence over all other causes not involving the public interest, to the end that an improved system of state highways is expedited.



§ 27-67-311 - Condemnation petition -- Notice.

(a) The State Highway Commission may exercise its power of eminent domain by filing an appropriate petition in condemnation in the circuit court of the county in which the property sought to be taken is situated, to have the compensation for right-of-way determined, giving the owner of the property to be taken at least ten (10) days' notice in writing of the time and place where the petition will be heard.

(b) If the property sought to be condemned is located in more than one (1) county, the petition may be filed in any circuit court having jurisdiction in any county in which the whole or part of the property may be located. The proceedings had in the circuit court will apply to all such property described in the petition.

(c) (1) If the owner of the property sought to be taken is a nonresident of the state, notice shall be by publication in any newspaper in the county which is authorized by law to publish legal notices. This notice shall be published for the same length of time as may be required in other civil causes.

(2) If there is no such newspaper published in the county, then publication shall be made in a newspaper designated by the circuit clerk, and one (1) written or printed notice thereof posted on the door of the county courthouse.

(d) The condemnation petition shall describe the lands and property sought to be acquired for state highway right-of-way purposes and shall be sworn to.

(e) Where the immediate possession of lands and property is sought to be obtained, the Arkansas State Highway and Transportation Department may file a declaration of taking, as provided by § 27-67-312, at any time before judgment or together with the condemnation petition.



§ 27-67-312 - Declaration of taking.

(a) In any proceeding instituted by and in the name of the State of Arkansas, involving the acquisition of any real property or any interest therein or any easements for public highway purposes, the petitioner may file a declaration of taking at any time before judgment signed by the Director of State Highways and Transportation, or with the condemnation petition, declaring that the real property or any interest therein or any easement is thereby taken for the use of the State of Arkansas.

(b) The declaration of taking shall contain or have annexed thereto the following:

(1) A statement of the authority under which the property or any interest therein or any easement is taken;

(2) A statement of the public use for which such property or any interest therein or any easement is taken;

(3) A description of the property taken or any interest therein or an easement, sufficient for the identification thereof;

(4) A plat showing the property taken or any interest therein or any easement; and

(5) A statement of the amount of money estimated by the acquiring agency to be just compensation for the property taken, or any interest therein or any easement.



§ 27-67-313 - Motion to strike declaration of taking.

(a) In any case in which a declaration of taking has been filed as provided in § 27-67-312, any defendant desiring to raise any question with respect to the validity of the taking shall do so by filing a motion to strike the declaration of taking and dismiss the suit.

(b) The motion shall be made on or before the return day mentioned in the summons or notice of publication, or within twenty (20) days after the filing of the declaration of taking, whichever is later.

(c) Failure to file such motion within the time herein provided shall constitute a waiver of the right of any defendant to challenge the validity of the taking.



§ 27-67-314 - Right of entry.

(a) Upon the filing of the declaration of taking and the deposit with the clerk of the circuit court of the estimated compensation, the State of Arkansas shall thereupon have the right of entry and the parties in possession shall be required to surrender possession to the petitioner, upon such terms as shall be fixed by the court.

(b) If, for any reason, the right of entry is postponed by the court in any case where the party in possession has withdrawn any part of the award, the court may fix a reasonable rental for the premises to be paid by the party to the State of Arkansas during such occupancy.

(c) The court shall also have the power to direct the payment of delinquent taxes and special assessments out of the amount determined to be just compensation, and to make such orders with respect to encumbrances, liens, rents, insurance, and other charges, as shall be just and equitable.

(d) The right to take possession and title in advance of final judgment in condemnation proceedings as provided in §§ 27-67-312 -- 27-67-315, 27-67-316(a)-(e), and 27-67-317 -- 27-67-319 shall be in addition to any right, power, or authority conferred by the laws of this state under which such proceedings may be conducted and shall not be construed as abrogating, limiting, or modifying any such right, power, or authority.



§ 27-67-315 - Title vests upon deposit.

Immediately upon the making of the deposit provided for in § 27-67-314, title to the lands in fee simple, or a conditional fee if mineral rights are sought to be preserved to the property owner, or a lesser estate or interest therein as is specified in the declaration, shall vest in the persons entitled thereto.



§ 27-67-316 - Condemnation proceedings and judgment.

(a) It shall be the duty of the circuit court to impanel a jury of twelve (12) persons, as in other civil cases, to ascertain the amount of compensation which the Arkansas State Highway and Transportation Department shall pay.

(b) The matter shall proceed and be determined as in other civil cases.

(c) In all cases of infants or persons of unsound mind, when no legal representative or guardian appears in their behalf at the hearing, it shall be the duty of the court to appoint a guardian ad litem, who shall represent their interest for all purposes.

(d) Compensation shall be ascertained and awarded in the proceeding and established by judgment therein.

(e) (1) Judgment shall include, as a part of the just compensation awarded, interest at the rate of six percent (6%) per annum on the amount finally awarded as the value of the property, from the date of the surrender of possession to the date of payment, but interest shall not be allowed on so much thereof as may have been paid into court.

(2) No sum so paid into court shall be charged with commission or poundage.

(f) All courts and juries in cases of condemnation of lands for rights-of-way for state highways shall take into consideration the fact that lands are required to be assessed at fifty percent (50%) of their true value and shall also take into consideration the fact that owners of automobiles and trucks living miles off a state highway pay the same gasoline and auto license tax as those being fortunate enough to own land adjoining a state highway. Any court or jury considering claims for right-of-way damages shall deduct from the value of any land taken for a right-of-way the benefits of the state highway to the remaining lands of the owner.

(g) All suits involving the validity of subsection (f) of this section, or any portion thereof, shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment, and appeals in such suits must be taken and perfected within thirty (30) days from the date of the judgment or decree.



§ 27-67-317 - Payment of award.

(a) Upon the application of any party in interest and upon due notice to all parties, the court may order that the money deposited in the court, or any part thereof, be paid immediately to the person or persons entitled thereto.

(b) If the compensation finally awarded shall exceed the amount of money so deposited, the court shall enter judgment against the State of Arkansas and in favor of the parties entitled thereto for the amount of the deficiency.

(c) If the compensation finally awarded shall be less than the amount of money so deposited and paid to the persons entitled thereto, the court shall enter judgment in favor of the State of Arkansas and against the proper parties for the amount of the excess.



§ 27-67-318 - Hearing on amount of deposit.

(a) If, after due notice, any party in interest should feel aggrieved at the amount of the estimated compensation as deposited by the Arkansas State Highway and Transportation Department in the registry of the circuit court, the party shall be entitled to a hearing, at which time evidence may be heard and received concerning the adequacy of the deposit.

(b) Thereafter, the circuit court shall, in its discretion, determine whether the present deposit is adequate, and if not, shall determine the additional amount which the department shall deposit. Such additional amount ordered deposited shall remain in the registry of the court without withdrawal until final adjudication of just compensation, but the additional deposit shall not prevent the accrual of interest on the difference in the amount of the original deposit and the compensation awarded as provided in §§ 27-67-315 and 27-67-316.

(c) This hearing and adjudication shall in no way interfere with the possession of the premises by the department.



§ 27-67-319 - Appeal not to delay vesting of title.

(a) No appeal in any cause under this subchapter, nor any bond or undertaking given therein, shall operate to prevent or delay the vesting of title to real property or any interest therein or any easement in the State of Arkansas.

(b) The State of Arkansas shall not be divested of any title to real property or any interest therein or any easement acquired under this subchapter by court except where the court finds that the property or any interest therein or any easement was not taken for public use. In the event of this finding, the court shall enter judgment as may be necessary:

(1) To compensate the persons entitled thereto for the period during which the property was in the possession of the state; and

(2) To recover for the state any deposit or funds paid to any person.



§ 27-67-320 - Acquisition when county court fails to grant petition.

(a) Where the State Highway Commission petitions any county court asking for right-of-way for any state highway and where the county court fails to grant the petition and to make court order procuring right-of-way within sixty (60) days after the petition is presented, then the commission may take such steps as it deems expedient to acquire right-of-way, either by purchase, exercise of its right of eminent domain, or otherwise.

(b) In that event, one-half (1/2) of the cost of acquiring the right-of-way shall be deducted from the next payment due any county by reason of any appropriation out of the State Highway Fund or state revenue from gasoline as motor vehicle fuel or auto license tax to the county or county highway fund of the county.

(c) All suits involving the validity of this section or any portion of it shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment, and appeals in such suits must be taken and perfected within thirty (30) days from the date of the judgment or decree.



§ 27-67-321 - Sale of surplus highway property.

(a) The State Highway Commission is empowered and authorized to:

(1) Sell and convey any surplus land or real estate or any personal property or effects procured by or coming to the commission to which the commission or any member or officer therein holds title, or to which title was taken in the name of the State of Arkansas, in the settlement and procuring of rights-of-way for state highways, when lands so procured or obtained are not necessary for highway purposes; and

(2) Sell and dispose of any real estate or other property procured or conveyed to the commission, any member or officer thereof, or to the State of Arkansas, in the settlement of any claims of the state against contractors growing out of or pertaining to any state highway construction or maintenance contract.

(b) Before any sale of real estate or other assets shall be effective, it shall be approved by resolution of the commission in a regular meeting, or a special meeting called for that purpose.

(c) The resolution shall be entered upon a record of the commission to be kept for that purpose, and a certified copy of the resolution signed by the presiding officer of the commission shall be prima facie evidence of its passage and adoption.

(d) When the sale is approved by a resolution of the commission, then the chairman or other presiding officer of the commission is authorized to execute to the person, company, or corporation purchasing the real estate or other property, a deed conveying all the right, title, interest, and equity of the commission, the Arkansas State Highway and Transportation Department, and the State of Arkansas in and to the lands.

(e) Such deeds, when so executed, shall operate to convey to the purchaser any and all right, title, interest, and equity of the commission, the department, and the State of Arkansas in and to the lands so conveyed.

(f) All proceeds arising from such sales shall be paid into and constitute a part of the state highway funds.



§ 27-67-322 - Reacquisition of surplus property by former owner.

(a) The State Highway Commission is authorized to sell in the manner provided by § 27-67-321 any real or personal property, or any interest therein, which is no longer necessary or desirable for state highway purposes and has been declared by commission resolution to be surplus and for sale.

(b) The owner from whom the property was acquired or his or her heirs, successors, or assigns shall be notified in writing or by publication of the resolution and shall have the option to reacquire the property. Publication shall be in any newspaper in the county where the property is located which is authorized by law to publish legal notices.

(c) (1) When an entire parcel is declared surplus, it may be reacquired under this option by refunding the price for which it was acquired by the State Highway Commission.

(2) When only remnants or portions of the original acquisition are declared surplus, they may be so reacquired at the market value thereof at the time they are declared surplus.

(3) The market value of the remnants or portions shall be determined by three (3) competent appraisers.

(d) If the option is not exercised within sixty (60) days after due notice, the State Highway Commission may proceed to dispose of the property at public sale.

(e) When any real or personal property acquired for state highway purposes is either sold or returned to the owner from whom it was acquired and the price paid therefor is refunded, any county which participated in the cost of the acquisition of the property shall share in the amount obtained from the sale, or the amount refunded, in the proportion in which it shared in the cost of acquisition.

(f) (1) The transfer of surplus rail and other railroad track material purchased in part with federal transportation enhancement funds and granted to the State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism, or both, by the State Highway Commission shall not be subject to the procedures set forth in subsections (a)-(e) of this section.

(2) Surplus rail and other track material described under this subsection may be transferred by gift or contract to a regional intermodal facilities authority, a metropolitan port authority, or a planning and development district.

(3) The purposes of this section shall be satisfied upon:

(A) The adoption of a resolution by the State Highway Commission that the transfer will promote the continuation of rail service, economic development, or industrial growth; and

(B) A transfer document executed by the State Parks, Recreation, and Travel Commission or the Department of Parks and Tourism, or both.



§ 27-67-323 - Reacquisition of abandoned land by city or town.

(a) Whenever the State Highway Commission obtains title to land from any city or incorporated town in this state for state highway purposes and thereafter abandons and discontinues using the land for those purposes, the commission shall, in writing, notify the city or incorporated town that the land has been abandoned and shall offer to reconvey the title thereof to the city or town for the same consideration that the commission had paid the city or town initially for title to such land.

(b) If the city or incorporated town, within thirty (30) days from the date of receiving the offer, accepts the offer, the commission shall reconvey title to the land to the city or incorporated town originally conveying the title to the commission, upon the payment by the city or town of the consideration initially paid by the commission for title to the land.

(c) If the city or town has not accepted the offer within the thirty-day period above provided, the commission shall proceed to dispose of the land as now provided by law.









Chapter 68 - Controlled-access Facilities

§ 27-68-101 - Intent.

The General Assembly of the State of Arkansas finds, determines, and declares that this chapter is necessary for the immediate preservation of the public peace, health, and safety and for the promotion of the general welfare.



§ 27-68-102 - Definition.

As used in this chapter, unless the context otherwise requires, "controlled-access facility" means a highway or street especially designed for through traffic over, from, or to which owners or occupants of abutting land or other persons have no right or easement, or only a controlled right of easement of access, light, air, or view, by reason of the fact that their property abuts upon the controlled-access facility or for any other reason. These highways or streets may be freeways open to use by all customary forms of street and highway traffic or they may be parkways from which trucks, buses, and other commercial vehicles shall be excluded.



§ 27-68-103 - Penalties.

(a) It is unlawful for any person:

(1) To drive a vehicle over, upon, or across any curb, central dividing section, or other separation or dividing line on controlled-access facilities;

(2) To make a left turn or a semicircular or U-turn except through an opening provided for that purpose in the dividing curb section, separation, or line;

(3) To drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation section, or line; or

(4) To drive any vehicle into the controlled-access facility from a local service road except through an opening providing for that purpose in the dividing curb or dividing section or dividing line which separates the service road from the controlled-access facility proper.

(b) Any person who violates any of the provisions of this section shall be guilty of a misdemeanor. Upon arrest and conviction that person shall be punished by a fine of not less than five dollars ($5.00) nor more than one hundred dollars ($100) or by imprisonment in the city or county jail for not less than five (5) days nor more than ninety (90) days, or by both fine and imprisonment.



§ 27-68-104 - Powers of highway authorities generally.

Acting alone or in cooperation with each other or with any federal, state, or local agency or any other state having authority to participate in the construction and maintenance of highways, the highway authorities of the state, counties, cities, towns, and villages are authorized to:

(1) Plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide controlled-access facilities for public use whenever the authority or authorities are of the opinion that present or future traffic conditions will justify such special facilities, provided that within cities and villages, authority shall be subject to such municipal consent as may be provided by law; and

(2) Exercise, relative to controlled-access facilities, and in addition to the specific powers granted in this chapter, any and all additional authority vested in them relative to highways or streets within their respective jurisdictions.



§ 27-68-105 - Design and regulation of access.

(a) The highway authorities of the state, counties, cities, towns, and villages are authorized to so design any controlled-access facility and to so regulate, restrict, or prohibit access as to best serve the traffic for which such facility is intended.

(b) In this connection, highway authorities are authorized to divide and separate the controlled-access facilities into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations or by designating separate roadways by signs, markers, stripes, and the proper lane for traffic by appropriate signs, markers, stripes, and other devices.

(c) No person shall have any right of ingress or egress to, from, or across controlled-access facilities to or from abutting lands, except at designated points at which access may be permitted, upon such terms and conditions as may be specified from time to time.



§ 27-68-106 - Designation and establishment of facilities.

(a) The highway authorities of the state, counties, cities, towns, or villages may designate and establish controlled-access highways as new and additional facilities or may designate and establish an existing street or highway as included within a controlled-access facility.

(b) The state or any of its subdivisions shall have authority to provide for the elimination of intersections at grade of controlled-access facilities with existing state and county roads, and city or town or village streets, by separation or service road, or by closing off the roads and streets at the right-of-way boundary line of such controlled-access facility.

(c) After the establishment of any controlled-access facility, no highway or street which is not a part of the facility shall intersect it at grade.

(d) No city, town, or village street, county or state highway, or other public way shall be opened into or connected with any controlled-access facility without the consent and previous approval of the highway authority in the state, county, city, town, or village having jurisdiction over the controlled-access facility. Consent and approval shall be given only if the public interest shall be served thereby.



§ 27-68-107 - Regulation of use.

The highway authorities of the state, counties, cities, villages, and towns may regulate, restrict, or prohibit the use of controlled-access facilities by the various classes of vehicles or traffic in a manner consistent with § 27-68-102.



§ 27-68-108 - Acquisition of property.

(a) The highway authorities of the state, counties, cities, towns, or villages may acquire private or public property and property rights for controlled-access facilities and service roads, including rights of access, air, view, and light. The property and property rights may be acquired by gift, devise, purchase, or condemnation in the same manner as the units are authorized by law to acquire property or property rights in connection with highways and streets within their respective jurisdictions.

(b) All property rights acquired under the provisions of this chapter shall be in fee simple.

(c) In connection with the acquisition of property or property rights for any controlled-access facility or portion thereof, or service road in connection therewith, the state, county, city, town, or village highway authority may, in its discretion, acquire an entire lot, block, or tract of land if by so doing the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way proper.

(d) Court proceedings necessary to acquire property or property rights for purposes of this chapter shall take precedence over all other causes not involving the public interest to the end that the provision of controlled-access facilities may be expedited.



§ 27-68-109 - Agreements with other highway authorities and federal government.

The highway authorities of the state, cities, counties, towns, or villages are authorized to enter into agreements with each other or with the federal government respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of controlled-access facilities or other public ways in their respective jurisdictions, to facilitate the purposes of this chapter.



§ 27-68-110 - Jurisdiction over service roads.

(a) In connection with the development of any controlled-access facility, the state, county, city, town, or village highway authorities are authorized to plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets or to designate as local service roads and streets any existing road or street and to exercise jurisdiction over service roads in the same manner as authorized over controlled-access facilities under the terms of this chapter, if, in their opinion, local service roads and streets are necessary or desirable.

(b) Local service roads or streets shall be of appropriate design and shall be separated from the controlled-access facility property by means of all devices designated as necessary or desirable by the proper authority.



§ 27-68-111 - Service stations and commercial establishments prohibited.

No automotive service station or other commercial establishment for serving motor vehicle users shall be constructed or located within the right-of-way of or on publicly owned or publicly leased land acquired or used for or in connection with a controlled-access highway facility.






Chapter 69 - Mississippi River Parkway (Great River Road)

Subchapter 1 - -- Establishment and Regulation

§ 27-69-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Parkway" means and includes parkway areas of varying widths principally through rural areas with sightly, landscape, scenic, safety, and wayside development grants and easements, with minimum frontage and private access rights, featuring a parkway road designed primarily for passenger car traffic and specifically adapted to leisurely travel as a tourway for outdoor recreation and market-to-farm use by tourists, including service and recreational facilities and the preservation of scenic, historic, and scientific features;

(2) "Scenic, landscape, sightly, or safety easement" shall mean a servitude devised to permit land to remain in private ownership for its normal agricultural, residential, or other use consistent with parkway purposes determined by the Secretary and at the same time placing a control over the future use of the area to maintain its scenic, landscape, sightly, or safety values for the parkway in this state; and

(3) "Secretary" means the United States Secretary of the Interior;



§ 27-69-102 - Department acquisition of land and conveyance to the United States.

(a) The Arkansas State Highway and Transportation Department is designated, authorized, and directed as the state agency of this state to acquire by gift, purchase, or condemnation as a public highway and convey to the United States all parkway lands and easements as and when required by surveys and maps hereafter approved by the Secretary of the Interior.

(b) If, as a result of required surveys, maps, and estimates, the United States Secretary of the Interior shall be satisfied that one (1) or more desirable parkway routes are available and the President shall approve thereof, then the department may accept donations of and acquire lands, interests in lands, islands, waters, easements, and other properties bordering the Mississippi River. Thereafter the department may convey them to the United States on behalf of this state or of its political subdivisions. Private parties may convey necessary or convenient properties or easements for the projected parkway, together with sites in connection therewith acquired or to be acquired for recreational or naturalistic purposes.

(c) Thereafter, the areas together with the parkway right-of-way of a width sufficient to include the road and all bridges, ditches, cuts, and fills appurtenant thereto shall constitute the national parkway in this state.



§ 27-69-103 - State agency authorization to cooperate in conveyances.

State agencies owning or controlling various state-owned areas or state-owned easements or interest therein of state agencies are authorized to cooperate in the conveyance of the lands, easements, or interest to and in favor of the United States for this national parkway.



§ 27-69-104 - Powers and duties of state agencies.

The Arkansas State Highway and Transportation Department or other departments of the state are authorized to:

(1) Acquire and convey to the United States parkway areas in accordance with the provisions of this subchapter;

(2) Allocate necessary funds when appropriations are available therefor for the acquisition of parkway areas and for other purposes outlined below as and when needed;

(3) Arrange for or rearrange fencing, cattle passes, or piping water supply to adjoining landowners; change overhead wires; construct underground wire and pipe crossings; reconstruct public and private roads; make surveys, and prepare land maps and conduct condemnation suits, all without cost to the United States;

(4) Exercise the right of eminent domain to appropriate and condemn land or waters of sufficient width to conform to the requirements of this subchapter and to convey them to the United States for parkway, easement, recreation, or conservation purposes with title to the land vesting in the state upon institution of such proceedings; and to acquire by fee simple areas, scenic and other easements and areas requested for revetments, quarries, gravel, dredging, and borrow pits found necessary for parkway construction;

(5) Have its representatives and those of the United States enter upon private lands for the purpose of making surveys; to hold the United States free and harmless from claims arising from the surveys, development, construction, maintenance, and operation of the parkway undertaken by the United States on such property; and to protect parkway areas by state authority after acquisition by the state and acceptance by the Secretary until such time prior or subsequent to construction as the condemnee shall have received full compensation therefor from the state;

(6) Provide for the relocation or abandonment of sections of local, public, and private roads, or of railroads by agreement therewith, on parkway land as may be necessitated by the design and construction of the parkway when such relocation or abandonment does not interfere with flood control projects or rulings of the Arkansas Public Service Commission;

(7) Convey all or portions of state-owned areas and state-owned easements to the United States of sufficient amount to conform to the requirements of this subchapter when the parkway extends through state-owned areas or absorbs state-owned easements;

(8) Assume indebtedness or secure releases therefrom through irrigation, flood control, drainage, or other political districts or subdivisions wherever outstanding indebtedness exists therein;

(9) Provide for the concurrent jurisdiction of this state over the parkway areas after title thereto becomes vested in the United States;

(10) Permit, as soon as the route of the parkway shall be determined, the immediate payment of premiums on standing timber, pending final purchase in order to discourage timber cutting by owners during the negotiation period or the execution of leases in advance of possession, satisfactory to the Secretary;

(11) Permit the elimination of existing and the denial of new frontage or access rights to the parkway motor vehicle road and on parkway land to landowners whose land abuts the parkway land by one (1) or more of the following remedies: purchase of residual tracts, acquisition by excess condemnation, provision of other means of access to public highways, acquisition of private rights-of-way, or adjustment of damages;

(12) Require the elimination of stock grazing on parkway land or the unrestricted use therefor of such land by adjacent landowners;

(13) Undertake preliminary surveys and preparation of topographical plats of the flagged locations of the parkway road for the purpose of aiding the federal engineers in determining the final location of the parkway road and right-of-way boundaries; and

(14) Construct, relocate, or abandon any local, public, or service road, crossing or parallel to the parkway road on parkway land, when requested by the Secretary.



§ 27-69-105 - State acquisition procedure.

(a) Directly or indirectly from or through its political subdivisions, this state shall acquire and convey to the United States the necessary areas in fee simple, together with landscape, sightly, safety, or scenic easements, and rights-of-way for connections to the approaches of trans-Mississippi River bridges, subject to such flowage, revetment, bank protection, levee, or other river control, harbor line, and navigation reservations or rights as the Secretary of Defense may determine are essential for navigation or flood control purposes.

(b) The titles and evidences of titles to areas so acquired, for protection to the United States in case of use or occupancy thereof, shall be satisfactory to the Secretary.

(c) Deeds shall be accompanied by land maps, survey notes, and closure sheets.

(d) Parkway areas as acquired by this state and scenic, landscape, sightly, or safety easements on additional areas shall be in accordance with preliminary development and property maps submitted to the state by the United States Secretary of the Interior.

(e) State agencies and interstate or intrastate utilities having fiscal or other interests in any properties may join in or execute releases for parkway areas or easements.

(f) Parkway area acquisition shall be undertaken in units of sufficient length to justify placing the units under contract for construction of the parkway road as soon as acquired by the state and accepted by the Secretary.



§ 27-69-106 - Right-of-way.

(a) An average right-of-way of not less than one hundred (100) acres per mile in fee simple, plus scenic, landscape, sightly, or safety easement control up to a total average of fifty (50) acres per mile, shall be provided for the gross length of the parkway in this state for parkway purposes.

(b) At no point shall the width of parkway area through state or private lands be less than two hundred feet (200'), except as the Secretary may determine in particular cases.

(c) If the total acreage acquired by this state and its political subdivisions or other parties and transferred to the United States for parkway purposes is less than the above stated minimum per mile, then other public areas adjacent to or near the parkway having scenic, recreational, conservation, floodway, or historic value shall be owned, acquired, or administered satisfactorily to the Secretary or leased thereto sufficient to bring the total acreage up to the minimum.

(d) The area boundaries need not be mechanically determined or measured by a uniform distance from the center line of the parkway.

(e) The variation of the width shall be dependent upon the topographical and other natural conditions, requirements of design, easements, and time and cost of acquisition.

(f) Owing to proximity in numerous locations of vertical picturesque bluffs close to the Mississippi River at high water stages and the narrow range of location of existing railway facilities, the parkway road may be constructed over or under such precipitous cliffs and caverns and around and across river bends and through back country as will best diversify the rugged, wooded, and open pastoral scenery and water vistas, and also tend toward economical cost of land acquisitions and parkway road construction and maintenance.

(g) The state may include in its fee simple parkway right-of-way requirement such nearby areas of the Mississippi River within its boundaries, other than the navigable channel thereof at normal river stage, provided the nearest edge of such supplementary water, island, flo-way, or floodway areas shall be within five hundred feet (500') of the center line of the parkway road and shall not exceed a width of one thousand feet (1,000').



§ 27-69-107 - Use of existing or projected highways.

(a) When the construction of sections of the parkway road parallel to existing highways will result in unnecessary expense and the Secretary may, in his discretion, use existing or projected sections of streets or highways, bridges, parks, or other areas as connecting links between other sections of this parkway, and federal funds may be expended for parkway purposes thereon under the provisions of this subchapter, no parkway area credits need be allowed the state.

(b) In the event it is determined that the connecting links of highways should provide for other than passenger car traffic, a cooperative agreement with respect to use and the reconstruction, maintenance, and control thereof may be entered into by the Secretary with the Arkansas State Highway and Transportation Department or local public authorities concerned.



§ 27-69-108 - Alternate routes.

Alternate routes through or around urban areas, along scenic country, or connecting historic sites may be provided or required for acceptance by the Secretary for parkway purposes.



§ 27-69-109 - Concurrent jurisdiction -- Reserved powers and jurisdiction.

(a) This state cedes to the United States and current jurisdiction to so regulate that the United States shall exercise concurrent jurisdiction:

(1) To regulate use of parkway areas and traffic on the parkway road and protect the areas and property thereon belonging to the United States from damage, depredation, or destruction;

(2) To operate and administer the areas and property of the United States embraced in the parkway as a national parkway, when consistent with the current uses of other federal departments through whose areas the parkway extends; and

(3) To prosecute in the federal courts any violation of parkway regulations.

(b) There is preserved to this state or its political subdivisions thereof in which parkway areas are located:

(1) All other powers and expressly and specifically reserves thereto jurisdiction in all civil and criminal matters;

(2) The power to levy and collect a tax on all motor vehicle fuels and lubricants on the parkway and a tax on the sale thereof and of other products and services sold on the parkway, or on any part of the property conveyed to the United States pursuant to this subchapter, except sales to and for exclusive use of the federal government;

(3) The jurisdiction and power to tax and license or to prohibit the sale of intoxicating liquors on any areas so conveyed, or to be conveyed;

(4) The right to levy and collect a tax on all property, including buildings erected thereon, not belonging to the United States; and

(5) The authority to require licenses and impose license taxes upon any business or businesses conducted thereon under lease with the United States.

(c) The above powers enumerated as expressly and specifically reserved to this state or political subdivisions thereof, in which parkway areas are situated, shall not be construed as being in any respect inconsistent with or impairing the powers of the United States.

(d) By mutual agreement between federal and state or local authorities, their respective patrolmen may cooperate in the enforcement of parkway regulations and controlling parades or convoys on the parkway road.






Subchapter 2 - -- Mississippi River Parkway Commission of Arkansas

§ 27-69-201 - Creation.

There is created and established a commission to be known as the "Mississippi River Parkway Commission of Arkansas".



§ 27-69-202 - Members.

(a) (1) The Mississippi River Parkway Commission of Arkansas shall be composed of ten (10) members appointed by the Governor:

(A) One (1) member shall be a resident of Mississippi County;

(B) One (1) member shall be a resident of Crittenden County;

(C) One (1) member shall be a resident of St. Francis County;

(D) One (1) member shall be a resident of Lee County;

(E) One (1) member shall be a resident of Phillips County;

(F) One (1) member shall be a resident of Monroe County;

(G) One (1) member shall be a resident of Arkansas County;

(H) One (1) member shall be a resident of Desha County;

(I) One (1) member shall be a resident of Drew County; and

(J) One (1) member shall be a resident of Chicot County.

(2) All members shall be appointed for terms of five (5) years.

(b) (1) Any person who has served, is now serving, or serves in the future as a member of the Mississippi River Parkway Commission of Arkansas, as established by this subchapter, who has served or serves twenty (20) years as a member of the Mississippi River Parkway Commission of Arkansas, and as pilot or president of the Mississippi River Parkway Commission, shall, from and after February 3, 1983, be known and designated as a "commissioner emeritus".

(2) A commissioner emeritus shall serve as a member of the Mississippi River Parkway Commission of Arkansas for the remainder of his or her life and shall be notified of all Mississippi River Parkway Commission of Arkansas meetings and is entitled to the same expenses and other allowances for attending Mississippi River Parkway Commission of Arkansas meetings as is provided by law for other Mississippi River Parkway Commission of Arkansas members.

(3) The Governor of the State of Arkansas shall cause an appropriate commission to be prepared and issued to each commissioner emeritus of the Mississippi River Parkway Commission of Arkansas, who shall file it with the Secretary of State and take the official oath of office before entering upon his or her duties as a commissioner emeritus of the Mississippi River Parkway Commission of Arkansas.

(c) Immediately upon making any appointment to the Mississippi River Parkway Commission of Arkansas, the Governor making the appointment shall notify the Mississippi River Parkway Planning Commission, hereinafter called the national commission, giving the names and addresses of the member or members so appointed.

(d) (1) Members of the Mississippi River Parkway Commission of Arkansas shall not receive compensation for their services but may receive expense reimbursement as provided in § 25-16-901 et seq.

(2) These expenses shall be paid upon claims for reimbursement approved by the chair of the Mississippi River Parkway Commission of Arkansas.



§ 27-69-203 - Organization and meetings.

(a) At the first meeting of the Mississippi River Parkway Commission and annually thereafter, the members shall select a Chair of the Mississippi River Parkway Commission and a secretary from the membership.

(b) Meetings of the commission shall be called by motion of the chair or on request of any five (5) members.

(c) Except in the case of an emergency, notice of the time and place of each meeting shall be given to each member at least five (5) days prior to the date of the meeting.

(d) Every meeting of the commission shall be held at some suitable place in one of the ten (10) counties in which the Great River Road is situated, except that any meeting may be held at any other suitable place upon majority vote of the members of the commission.

(e) Any four (4) members of the commission shall constitute a quorum for the purpose of transacting any business of the commission.



§ 27-69-204 - National affiliation -- Advisory capacity.

(a) The Mississippi River Parkway Commission created herein shall be an affiliate of the National Mississippi River Parkway Planning Commission and shall cooperate with and assist the national commission in promoting interest in, and the development and use of, the Great River Road as designated by the Federal Bureau of Roads. It shall also serve in an advisory capacity to the Arkansas State Highway and Transportation Department in regard to the exercise of the powers and duties granted the department by § 27-69-101 et seq.

(b) The Chair of the Mississippi River Parkway Commission shall be the Arkansas representative on the national commission.



§ 27-69-205 - Advisors and assistants.

The Director of State Highways and Transportation shall designate one (1) employee of the Arkansas State Highway and Transportation Department who is an engineer or who has engineering experience, and the Director of the Department of Parks and Tourism shall appoint one (1) member of his or her staff, who shall advise and assist the Mississippi River Parkway Commission in carrying out its functions and duties under this subchapter.



§ 27-69-206 - Standard road signs.

(a) The State Highway Commission is authorized and directed to erect and maintain signs designating the route of the Great River Road through Arkansas.

(b) The signs used to designate the route shall be the standard marker developed and approved for the Great River Road by the national commission.



§ 27-69-207 - Funds.

(a) The State Highway Commission is authorized to:

(1) Expend from its regular appropriation for any fiscal year, in addition to the other purposes enumerated in the appropriation act, funds to cover the state's pro rata share, as a participating member, of the costs in the activities and work of the Mississippi River Parkway Planning Commission; and

(2) Match any federal-aid apportionment for the planning and coordination of the Great River Road, also called the Mississippi River Parkway.

(b) The authorizations made for expenditures from the State Highway and Transportation Department Fund in subsection (a) of this section shall be made by the State Highway Commission as it deems in the best interests of the State of Arkansas and shall be limited to expenditures not exceeding seven thousand five hundred dollars ($7,500) for fees, dues, and other expenses during any one (1) fiscal year.









Chapter 70 - Highway Revenue Distribution

Subchapter 1 - -- General Provisions

§ 27-70-101 - Certification of vouchers, etc.

(a) The designated disbursing officers for the Arkansas State Highway and Transportation Department are hereby authorized to complete and sign one (1) certification for each state voucher or other designated document that authorizes the Auditor of State, or other official, to draw a state warrant or check on a fund administered by the Arkansas State Highway and Transportation Department.

(b) The voucher or other authorizing document can consist of one (1) or more pages and in the event that more than one (1) page is used, then the designated disbursing officer is to manually sign the last page only, and any certification is to be so worded that it will apply to all pages of the document.



§ 27-70-102 - Certification of amounts due -- Distribution.

(a) The Arkansas State Highway and Transportation Department, through its director, is authorized to certify to the Treasurer of State, Auditor of State, and the Chief Fiscal Officer of the State any amount that is due the department from a city or county of this state.

(b) Upon certification, the Treasurer of State, Auditor of State, and the Chief Fiscal Officer of the State shall record and transfer the amount so certified from the funds next to be distributed to the designated city or county, under the provisions of the Arkansas Highway Revenue Distribution Law, to the fund designated by the department. The amount may be a lump sum or in installments, as instructed by the department.



§ 27-70-103 - State Highway Special Construction Account.

(a) All taxes, penalties, and other amounts collected pursuant to the additional taxes and fees levied in §§ 26-55-205(b) and 26-56-201(a)(2) shall be classified as special revenues.

(b) After deducting therefrom the three percent (3%) for credit to the Constitutional Officers Fund and the State Central Services Fund as required by § 27-70-206(1), the Treasurer of State shall transfer the net amount remaining to the State Highway and Transportation Department Fund to be set aside in a special account therein to be known as the State Highway Special Construction Account to be used solely and exclusively by the State Highway Commission:

(1) For construction of roads and highways on the state highway system; and

(2) To provide funds for transfer to the State Aid Road Fund as may be provided by law.

(c) None of these funds shall be used for the construction of highway buildings, for the payment of salaries, for the purchase of supplies and materials, for highway maintenance, or any other purpose other than the construction of state highways.

(d) All taxes, penalties, and other amounts collected pursuant to §§ 26-55-205(b) and 26-56-201(a)(2) shall be distributed solely and exclusively for the purposes set forth in this section. None of the amounts shall be distributed as provided by § 27-70-206(2) and (3).



§ 27-70-104 - Federal excise tax on motor fuels.

(a) Should the Congress of the United States extend an option to the State of Arkansas to collect all or part of the existing excise tax on motor fuels imposed by the Internal Revenue Code, Chapter 31, Retailers Excise Tax, §§ 4041 and 4081, it is declared that the option is executed.

(b) Further, if the federal excise tax is reduced in any amount, the amount of the reduction will continue to be collected as state highway user revenues.

(c) Any increase in the federal excise tax, accompanied by state option, shall be disbursed as set forth in subsection (d) of this section.

(d) Any revenues derived under subsection (a) of this section will be classified as special revenues and shall be deposited in the State Treasury to the credit of the State Apportionment Fund for distribution under the Arkansas Highway Revenue Distribution Law, there to be used for the construction of state highways, county roads, and municipal streets.






Subchapter 2 - -- Arkansas Highway Revenue Distribution Law

§ 27-70-201 - Title.

This subchapter may be referred to and cited as the "Arkansas Highway Revenue Distribution Law".



§ 27-70-202 - Definition.

(a) As used in this subchapter, unless the context otherwise requires, "highway revenues" means and includes the following special revenues:

(1) Fees for the registration and licensing of motor vehicles, levied and collected under §§ 27-14-305, 27-14-601, 27-14-603, 27-14-605, 27-14-702, 27-14-704, 27-14-709, 27-14-716, 27-14-717, 27-14-914, 27-14-915, §§ 27-14-501 et seq., 27-14-1101 et seq., 27-14-1201 et seq., 27-14-1301 et seq., 27-14-1401 et seq., 27-14-1501 et seq., 27-14-1801 et seq., 27-14-1901 et seq., and 27-14-21 et seq., and § 27-15-101 et seq., except motor vehicle in-transit taxes and drive-out tag fees levied, respectively, under §§ 27-14-1805 and 27-14-2104;

(2) Taxes levied and collected under the Motor Fuel Tax Law, § 26-55-201 et seq., and the Special Motor Fuels Tax Law, § 26-56-101 et seq., commonly referred to, and denominated by the Director of the Department of Finance and Administration for tax distribution purposes, as the gasoline tax; and

(3) Ninety-five percent (95%) of the severance tax levied and collected on natural gas under § 26-58-111(5).

(b) For the purposes of this section, any penalties, fines, charges, or other amounts paid in connection with or in lieu of any of the foregoing enumeration shall be deemed, unless otherwise expressly provided for by law, to be highway revenues and shall be added to and considered as a part of the particular foregoing enumeration to which it shall respectively belong.



§ 27-70-203 - Deposit in State Apportionment Fund.

All highway revenues shall be deposited in the State Treasury to the credit of the State Apportionment Fund. After deducting the amount of uncollected checks and reserving the amount as shall be required to liquidate claims for taxes erroneously paid, the Treasurer of State shall, on the last business day of each month, transfer these highway revenues in the amounts or proportions, and to the State Treasury funds, specified in § 27-70-206.



§ 27-70-204 - Interest on state highway department funds.

(a) On the first day of business of the month, the Treasurer of State shall compute the average daily balance of the State Highway and Transportation Department Fund, including all internal accounts and funds, including, but not limited to, the State Highway Special Construction Account, the State Aid Road Fund, the State Aid Street Fund, the State Highway and Transportation Department Fund, and any other funds administered by the Arkansas State Highway and Transportation Department during the preceding month and shall transfer on that day to the State Highway and Transportation Department Fund interest on the average daily balance to be computed at a rate equivalent to the average rate of interest earned on all State Treasury funds invested, excluding the interest rate paid on open account deposits, during the preceding month.

(b) All interest earned on the accounts described in subsection (a) of this section shall be classified as special revenues, and the net amount shall be distributed as provided by this subchapter.



§ 27-70-205 - Federal Revenue Sharing State Highway Trust Fund Account.

Commencing with the federal funds received by the State of Arkansas under the provisions of the State and Local Fiscal Assistance Act of 1972, Public Law 92-512, as amended, commonly and hereinafter referred to as "federal revenue-sharing funds", all federal revenue sharing funds received each fiscal year by the State of Arkansas for the use and benefit of the State of Arkansas shall be transferred to and allocated to a special trust fund to be established in the State Highway and Transportation Department Fund, to be known as the Federal Revenue Sharing State Highway Trust Fund Account, to be set aside and used by the State Highway Commission solely and exclusively for construction of highways on the state highway system and the state aid street system. All funds shall be administered and the controls and accounting thereof shall be in accordance with the provisions of the State and Local Fiscal Assistance Act of 1972, Public Law 92-512, as amended, and all regulations promulgated thereunder, and in accordance with the laws of this state governing the advertising and awarding contracts for, and payment of, construction contracts to be awarded by the commission.



§ 27-70-206 - Distribution to state funds.

All highway revenues which are available for distribution during each fiscal year shall be transferred to the following State Treasury funds, and in the order specified, with transfers to be made monthly until all available revenues have been transferred:

(1) First, three percent (3%) of the amount thereof to the Constitutional Officers Fund and the State Central Services Fund, there to be used for the purposes specified for the fund by the Revenue Stabilization Law, § 19-5-101 et seq.;

(2) Next, to the Gasoline Tax Refund Fund, such amount as the Director of the Department of Finance and Administration shall, from time to time, certify to the Treasurer of State as being necessary to pay approved gasoline tax refund claims under the provisions of §§ 26-55-301 -- 26-55-321 [Repealed] and 26-55-401 -- 26-55-408, or other applicable law. However, the aggregate total amount of all transfers under this paragraph shall not exceed two million five hundred thousand dollars ($2,500,000) during any fiscal year; and

(3) After meeting the requirements set out in the foregoing subdivisions, all remaining highway revenues which are available for distribution during each fiscal year shall be transferred in the following manner: Fifteen percent (15%) of the amount thereof, to the County Aid Fund; Fifteen percent (15%) of the amount thereof, to the Municipal Aid Fund; and seventy percent (70%) of the amount thereof, to the State Highway and Transportation Department Fund.



§ 27-70-207 - Distribution to county and city funds.

(a) As used in this section, "public transportation" means a conveyance of human passengers by bus, van, or any other ground surface vehicle that is:

(1) Provided to the general public or selected groups of the public on a regular or continuing basis; and

(2) Operated by a city, county, or any other person or entity under a contract or agreement with a city or county.

(b) (1) (A) With the exception of those revenues transferred pursuant to Section 2 of the Highway Improvement Revenue Act of 2007, all highway revenues transferred to the County Aid Fund under this subchapter shall be paid over by the Treasurer of State to the treasurers of the respective counties of this state for credit to the county highway fund, there to be used for transportation projects as deemed beneficial by the county to include without limitation:

(i) The maintenance, construction, and reconstruction of roads and bridges in the county highway system and for other surface transportation;

(ii) Public transportation; or

(iii) Any other transportation system improvement or service within the political subdivision, including without limitation those projects defined as a transportation system under § 27-76-103(15) regardless of whether or not the political subdivision is a member of a regional mobility authority.

(B) A county may also use these funds to construct and maintain parking for county courthouses, county administration buildings, county health units, and county parks and to construct and maintain sidewalks that serve county courthouses, county administration buildings, county health units, county parks, public schools, and other publicly owned property.

(C) A county may use these funds to pay for local projects eligible for funding under state programs of the Arkansas State Highway and Transportation Department and the State Highway Commission and under federal programs of the Federal Highway Administration and the Federal Transit Administration of the United States Department of Transportation.

(D) Furthermore, the funds may be used to install and maintain traffic signals where needed to preserve public health, safety, and welfare.

(E) A county may provide these funds to a regional mobility authority to match federal transportation funds for the financing of surface transportation system improvements on state highways, county roads, and city streets.

(2) (A) Funds disbursed to the County Aid Fund pursuant to Section 2 of the Highway Improvement Revenue Act of 2007 may be expended by the counties on any legitimate county purpose and are not limited to the uses set forth in subdivision (b)(1) of this section.

(B) Funds disbursed to the County Aid Fund pursuant to Section 2 of the Highway Improvement Revenue Act of 2007 shall be distributed to the various counties as are other funds contained in the County Aid Fund pursuant to subdivision (b)(3) of this section.

(3) The Treasurer of State shall on or before the tenth day next following the last day of each calendar month make distribution of the revenues on the following basis:

(A) Thirty-one percent (31%) of the amount according to area, with each county to receive the proportion that its area bears to the area of the state;

(B) Seventeen and one-half percent (17.5%) of the amount according to the amount of state motor vehicle license fees collected in the calendar year next preceding any distribution as certified to the Treasurer of State by the Director of the Department of Finance and Administration, with each county to receive the proportion that the total of fees collected from the county bears to the total of fees collected in the state;

(C) Seventeen and one-half percent (17.5%) of the amount according to population based upon the most recent federal decennial census, with each county to receive the proportion that its population bears to the population of the state;

(D) Thirteen and one-half percent (13.5%) of the amount according to rural population based upon the most recent federal decennial census, with each county to receive the proportion that its rural population bears to the rural population of the state; and

(E) Twenty and one-half percent (20.5%) of the amount shall be divided equally among the seventy-five (75) counties.

(c) (1) (A) With the exception of those revenues transferred pursuant to Section 2 of the Highway Improvement Revenue Act of 2007, all highway revenues transferred to the Municipal Aid Fund under the provisions of this subchapter shall be paid over by the Treasurer of State to the treasurers of the respective cities of the first class, cities of the second class, and incorporated towns for credit to the street fund, there to be used for transportation projects as deemed beneficial by the governing body of the political subdivision to include without limitation:

(i) The maintenance, construction, and reconstruction of streets that are not continuations of state highways and for other surface transportation;

(ii) Public transportation; or

(iii) Any other transportation system improvement or service within the political subdivision, including without limitation those projects defined as a transportation system under § 27-76-103(15), regardless of whether or not the political subdivision is a member of a regional mobility authority.

(B) A city may provide these funds to a regional mobility authority to match federal transportation funds for the financing of surface transportation system improvements on state highways, county roads, and city streets.

(2) The Treasurer of State shall on or before the tenth day next following the last day of each calendar month make distribution of the funds on the basis of population according to the most recent federal census, with the amount to be paid over to each city or incorporated town in the proportion that its population bears to the total population of all cities and towns.

(3) (A) Funds disbursed to the Municipal Aid Fund pursuant to Section 2 of the Highway Improvement Revenue Act of 2007 may be expended by the cities on any legitimate municipal purpose and are not limited to the uses set forth in subdivision (c)(1) of this section.

(B) Funds disbursed to the Municipal Aid Fund pursuant to Section 2 of the Highway Improvement Revenue Act of 2007 shall be distributed to the various cities as are other funds contained in the Municipal Aid Fund pursuant to subdivision (c)(2) of this section.

(d) (1) All highway revenues transferred to the State Highway and Transportation Department Fund under the provisions of this subchapter shall be used for the construction, reconstruction, and maintenance of highways and bridges in the state highway system.

(2) (A) However, the Arkansas State Highway and Transportation Department may use highway revenues transferred to the State Highway and Transportation Department Fund for the installation, upgrading, or improvement of any highway-railroad crossing safety device, railroad crossing traffic control device, warning lights, crossing gates, or other railroad crossing safety devices at public highway railroad crossings and for the construction, reconstruction, and maintenance of any highway-railroad crossing, including the construction or installation of any underpasses or overpasses.

(B) Except for the construction or installation of underpasses or overpasses, the department's goal is to expend one dollar ($1.00) of state funds for each dollar of federal funds received to improve railroad crossing safety and to reduce railroad crossing accidents.

(C) It is the intent of this subdivision (d)(2) to encourage the State Highway Commission to continue to upgrade the state's highway-railway crossings with traffic control devices, warning lights, crossing gates, and other appropriate devices in order to increase the safety of persons using the state's highways.



§ 27-70-208 - Disposition of gross receipts taxes on gasohol.

The gross receipts taxes levied and collected on gasohol, which was exempted from the motor fuel tax by Acts 1979, No. 433, § 1E (repealed), and from the special motor fuel tax by Acts 1965 (1st Ex. Sess.), No. 40, Ch. 2, § 2 (repealed), shall be used by the Arkansas State Highway and Transportation Department to defray, in whole or in part, the cost of constructing, widening, reconstructing, maintaining, resurfacing, or repairing the public highways, and retiring highway indebtedness of this state. These taxes shall be remitted to the department in accordance with this subchapter.






Subchapter 3 - -- Regional Mobility Authority Act






Chapter 71 - Turnpikes



Chapter 72 - Highway Revenues for Local Aid

Subchapter 1 - -- General Provisions

§ 27-72-101 - Plans and engineering services for county federal-aid secondary road projects.

(a) The Arkansas State Highway and Transportation Department is authorized and directed to furnish, without cost to counties, all plans and engineering services necessary in connection with all county negotiated contracts for federal-aid secondary road projects in all counties of this state.

(b) The cost of plans and engineering services shall be included in the cost of projects but shall not be chargeable to the county.






Subchapter 2 - -- Violations of Federal-Aid Agreements

§ 27-72-201 - Funds to be withheld.

Where any political subdivision of the State of Arkansas has entered into an agreement with the United States Government, any agency or subdivision thereof, or the State Highway Commission to maintain projects constructed off the state highway system by the commission, with the use of United States governmental funds, upon written notice to the commission from the Federal Highway Administration that projects are being maintained insufficiently according to the agreement, the commission is authorized, ordered, and empowered to instruct the Treasurer of State to withhold payment from the County Aid Fund, which is payable or to be payable to the various political subdivisions of the State of Arkansas, if the commission, after investigation, finds the political subdivisions have failed to live up to the agreement.



§ 27-72-202 - Duties of commission and Treasurer of State.

(a) The State Highway Commission, upon receipt of written notice from the Federal Highway Administration to the effect that political subdivisions have violated the agreement set out in § 27-72-201, shall immediately proceed to investigate the report and shall make a final determination of the amount of money necessary to maintain the projects properly.

(b) After this determination, the commission shall, by resolution, inform the Treasurer of State of the facts.

(c) The Treasurer of State shall immediately withhold payment as set out in § 27-72-201 and transmit his warrants as funds accrue from time to time to the commission until the amount determined by the commission is fully satisfied.

(d) In the event the amount of the County Aid Fund payable or to be payable to the respective political subdivisions is over and above the amount determined by the commission, then after being informed by the commission, the Treasurer of State shall release and transmit his warrant for the remainder to the proper authorities of the respective counties who have violated the agreement.



§ 27-72-203 - Project maintenance -- Application of funds.

(a) Upon receipt of the warrant or warrants from the Treasurer of State, the State Highway Commission shall apply such funds to the maintenance of the project or projects on which agreements have been violated for the amount or amounts pro rata as the commission shall deem best.

(b) In the event the commission has expended its own funds for maintenance of the projects, then the amounts so expended from state maintenance funds shall be replaced by funds from the warrants received from the Treasurer of State in the amount expended.



§ 27-72-204 - Project maintenance -- Commission's discretion.

When the State Highway Commission finds the agreements relative to the various projects have been violated, the commission may, at its discretion, commence and cease to maintain the projects, subject to reimbursement as set out in § 27-72-203.



§ 27-72-205 - Priority of charge against funds.

Upon determination by the State Highway Commission that the agreement has been violated, and commencing on the date of notice to the Treasurer of State, there shall be a charge upon funds set out in this subchapter which shall take priority over any other obligations on the funds.






Subchapter 3 - -- State Aid Roads

§ 27-72-301 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Betterment" means any construction or reconstruction on a state aid-designated road which results in an improvement which exceeds or equals any previous improvement whether or not the previous improvement was financed in part or in whole through the provisions of this subchapter;

(2) "Construction", "reconstruction", or "improvement" means any proposal submitted by a county court which meets the definition of betterment as opposed to maintenance;

(3) "Maintenance" means any act of work which maintains the improvement in serviceable condition;

(4) "State aid", by way of funds to be expended on state aid roads, means any sum or sums provided by the General Assembly to supplement funds furnished by the several counties for the purpose of constructing, improving, widening, straightening, surfacing, or reconstructing roads on the state aid system and shall be available to the several counties in a proportion to be fixed and determined by law; and

(5) "State aid roads" means that classification of county roads, including bridges and ferries, composing the major collector and minor collector routes feeding into local trade areas or into the state highway system, which are not designated as state highways, and particularly those essential to the conservation and development of natural resources, of economic and social value and encouraging desirable land utilization, having in addition one (1) or more of the following characteristics:

(A) They extend to the larger communities, including all incorporated towns;

(B) They connect with roads of major importance in adjoining counties;

(C) They connect with the state highways to form a complete network of main feeder roads;

(D) They carry heavy volumes of traffic serving major business and agricultural interests of the county; and

(E) They collect traffic at reasonable intervals from several local roads.



§ 27-72-302 - Establishment -- Scope.

(a) There is established a system of state aid roads in each county consisting of the major collector and minor collector routes not on the state highway system feeding into local trade areas or into the state highway system and providing a program for the construction and improvement of state aid roads.

(b) There is set up for designation by cooperative action of the state and counties a state aid system of roads, as classified and defined in this subchapter, which system shall be designated by the several county judges of their respective counties with the consent and approval of the state aid engineer and the State Highway Commission to a total mileage not in excess of fifteen thousand (15,000) miles, including any municipal streets, and initially established at five thousand (5,000) miles, which five thousand (5,000) miles shall include all county roads on the federal-aid secondary road system. The system will periodically be expanded in one thousand-mile increments after the initial five thousand-mile system has been established.

(c) Nothing in this subchapter shall be construed to deprive or diminish the powers and duties of the county judge of any county in the exercise of his constitutional control over county roads.



§ 27-72-303 - Division of State Aid Road Construction.

There is created within the Arkansas State Highway and Transportation Department a division to be called the Division of State Aid Road Construction.



§ 27-72-304 - State aid engineer.

(a) The Division of State Aid Road Construction of the Arkansas State Highway and Transportation Department shall be headed by a state aid engineer to be appointed by and to serve at the pleasure of the State Highway Commission.

(b) The state aid engineer shall be a registered engineer with at least three (3) years experience as a county road or highway engineer and a thorough knowledge of rural road problems.

(c) The state aid engineer under the direction of the commission shall have the following powers and duties:

(1) To advise with the county judges of the several counties on all matters of policy, use of funds, uniform standards for state aid roads, safeguards in accounting methods, and other related matters and to cooperate with the several county judges on all matters connected with the laying out and construction of the state aid system of county roads;

(2) To promulgate uniform and reasonable rules and regulations as he may deem necessary to effectuate a proper designation of state aid roads to be constructed in each county, the methods for determining priority of construction, the making of surveys, and the preparation of plans and specifications for the construction of state aid roads;

(3) To provide a uniform system of accounting in the expenditure of state aid road funds;

(4) To prepare and promulgate practical uniform design standards and specifications for the construction of state aid roads in such a way as to get the most miles for each dollar, with the prime consideration being to provide economical, utilitarian paved roads suitable for rural needs, not to accommodate relatively large amounts of traffic or to be designed for high speed transportation. These uniform design standards and specifications may be modified or amended from time to time as the state aid engineer deems necessary;

(5) To advise and cooperate with the county judges in the selection and designation of the county roads which are to be made a part of the state aid road system, as provided for in this subchapter, and to approve or disapprove the selection of roads to be made a part of the state aid road system by the respective county judges;

(6) To prepare and to submit to the commission all proposed contracts to be let for the construction or reconstruction of state aid roads, but before submitting the contracts to the commission, he or she shall submit them to the county judge of the county in which the work is to be performed in order that the county judge may determine that they include, in all respects, the work the county desires to be done in the county to be paid from its share of state aid funds; and

(7) To personally, or through his or her designated assistants, supervise and inspect all state aid road projects as the work progresses. Upon final completion of any project, the state aid engineer shall cause a final inspection to be made of the project for the purpose of determining whether the project has been completed satisfactorily in accordance with the plans and specifications, and if satisfactorily completed, he shall approve payment of the final estimate on the project. No progress or final estimate either on a contract or a force account project shall be paid unless approved in such manner by the state aid engineer, and on all contracts or force accounts projects a percentage of ten percent (10%) of each estimate thereon paid shall be retained until final acceptance of such project.

(d) The state aid engineer shall be subject to the direction of the commission; provided, both the state aid engineer and the commission shall be bound by the provisions hereof.



§ 27-72-305 - State Aid Road Fund.

(a) (1) There is created in the State Treasury a fund to be known as the State Aid Road Fund, to which the Treasurer of State shall transfer one hundred percent (100%) of the revenues credited to the State Highway Special Construction Account of the State Highway and Transportation Department Fund each month until an aggregate total of thirteen million dollars ($13,000,000) each fiscal year is so transferred, there to be used for construction, reconstruction, and improvements of the state aid road system.

(2) (A) For the fiscal year beginning July 1, 2000, the limitation on the transfer of funds in this subsection (a) shall be increased to fifteen million dollars ($15,000,000);

(B) For the fiscal year beginning July 1, 2001, the limitation on the transfer of funds in this subsection (a) shall be increased to seventeen million dollars ($17,000,000);

(C) For the fiscal year beginning July 1, 2002, the limitation on the transfer of funds in this subsection (a) shall be increased to nineteen million dollars ($19,000,000); and

(D) For the fiscal year beginning July 1, 2003, and for all fiscal years thereafter, there shall be no limitation on the transfer of funds to the State Aid Road Fund.

(b) (1) All revenues deposited in the State Aid Road Fund shall be apportioned to each county as prescribed in § 27-72-309 for the distribution of mileage on the state aid road system among the various counties.

(2) The apportioned funds shall remain for a period of two (2) years from the date they are apportioned.

(3) Any unused funds shall be returned to the State Aid Road Fund for redistribution in accordance with the above formula.

(4) For a county to receive these funds, they must be matched in the ratio of ninety percent (90%) state aid road funds to not less than ten percent (10%) county matching funds, and the county must comply with all provisions of this subchapter.



§ 27-72-306 - County Supplement Fund Account.

In the event that any county desires to provide funds in excess of the minimum matching requirements as provided in § 27-72-305, the Treasurer of State shall credit the amount above matching requirements to the County Supplement Fund Account of the State Aid Road Fund, there to be used as provided by law.



§ 27-72-307 - Expenses paid prior to allocation.

The salaries of the state aid engineer, his or her assistants, and all other employees of the Division of State Aid Road Construction, as well as all other expenses incurred by the Division of State Aid Road Construction in carrying out the provisions of this subchapter, shall be paid from the State Aid Road Fund in the State Treasury prior to allocation to the several counties.



§ 27-72-308 - Eligibility for state aid -- Notice.

(a) Before any county shall be eligible to receive the benefits of the provisions of this subchapter, the county, through its county judge, shall agree to comply with the terms, provisions, and limitations of this subchapter.

(b) When any county shall have met the requirements of this subchapter and shall have become eligible for state aid, the state aid engineer, as soon as practicable, shall notify such county in writing of such eligibility and that its proportionate part of any state funds allocated to the county for state aid may be utilized for construction on the state aid system in the manner provided in this subchapter.



§ 27-72-309 - Allocation of state aid.

(a) State aid roads in the several counties shall receive state aid in the manner and under the terms and conditions set out in this subchapter.

(b) The state aid system shall be allocated to the several counties of the state on a mileage basis in the following proportions:

(1) Fifty percent (50%) to be divided equally among the seventy-five (75) counties;

(2) Twenty-five percent (25%) to be divided in the proportion that the area of each county bears to the area of the state; and

(3) Twenty-five percent (25%) to be divided in the proportion that the rural population of each county bears to the rural population of the state as shown by the most recent federal decennial census.



§ 27-72-310 - Contracts for work to be performed.

(a) All proposals covering work to be performed on state aid roads in each county in this state shall be under contract let and approved by the State Highway Commission upon a request from the county judge of the county and in accordance with the procedures prescribed in § 27-67-206, and other laws of this state pertaining to contracts for the construction of state highways, which laws shall be equally applicable to all contracts let by the commission for the construction of state aid roads under this subchapter.

(b) The county judge of any county is authorized to submit bids for work to be performed on state aid roads under the provisions of this subchapter, and nothing contained herein shall be construed to limit or restrict the right of a county judge to submit bids for work to be performed by county forces so long as the bids are in accordance with procedures prescribed in § 27-67-206, and the aggregate cost thereof does not exceed one hundred sixty-five thousand dollars ($165,000).



§ 27-72-311 - Conditions for use of state aid.

Any county shall be entitled to receive state aid and to expend state aid moneys in conjunction with moneys furnished by said county on state aid roads in such county on projects approved for construction in such county provided:

(1) The state aid system in the county has been designated and approved as provided in this subchapter;

(2) (A) The county has employed a county engineer who is a professional engineer as defined in § 17-30-101 to act on behalf of the county as a whole.

(B) If a county judge is a professional engineer as defined in § 17-30-101, the county judge may perform the duties provided in this section for the county engineer.

(C) A county may contract with the Arkansas State Highway and Transportation Department for engineering services instead of employing a county engineer.

(D) The cost of employing a county engineer or contracting with the department for engineering services is paid from the county road funds of the county and is not payable from the County Aid Fund.

(E) Engineering costs on federal-aid projects may be included as a cost item of the projects;

(3) An annual program shall have been filed by the county with the Division of State Aid Road Construction and approved by the state aid engineer and in accordance with the uniform design standards and specifications set up by the state aid engineer. However, the program may be modified or revised in whole or in part by the state aid engineer, with the agreement of the county involved; and

(4) The county has complied with all rules and regulations promulgated by the state aid engineer.



§ 27-72-312 - Use of state aid.

(a) Funds deposited in the State Aid Road Fund shall be used exclusively for the construction, reconstruction, and improvements of roads on the state aid road system, except as otherwise provided in this subchapter.

(b) Not more than twenty-five percent (25%) of a county's allotment from the fund shall be used for the purposes of resealing.

(c) No funds shall be spent hereunder on any project which shall not culminate directly in a paved hard-surfaced road.

(d) No such funds shall be used for maintenance of state aid roads.

(e) All fund expenditures hereunder shall be made after publication of notice to bidders of the date for final reception of bids and the address at which specifications can be acquired. After a public opening of the bids thereon, all contracts shall be awarded to the lowest and best bidder.



§ 27-72-313 - Use of federal-aid secondary road funds.

(a) Each year, fifty percent (50%) of all federal-aid secondary road funds allocated to this state shall be set aside by the State Highway Commission for use on county secondary road projects on the federal-aid secondary roads that are included in the state aid road system.

(b) County funds are to be matched in accordance with the applicable federal law relative thereto.

(c) No federal-aid secondary funds shall be used to match any revenue-sharing funds appropriated hereunder.

(d) Federal-aid secondary road funds that are not committed for use on county secondary federal-aid road projects during any current two-year period shall revert to, and may be used by, the Arkansas State Highway and Transportation Department on state secondary highways.



§ 27-72-314 - Disaster counties.

(a) (1) It is the intent and purpose of this section to make available moneys in the State Aid Road Fund to the credit of disaster counties to be used to restore and repair county bridges or roads which are destroyed or which have suffered extensive damage as a result of tornadoes, heavy rainfall, flooding conditions, or other natural disasters occurring after December 1, 2002, and to provide, together with county funds, the necessary matching moneys required to enable the disaster counties to obtain federal disaster relief funds for the projects.

(2) Only counties designated by the appropriate federal or state official as disaster counties for public assistance shall be authorized to use moneys in the fund under the matching provisions and for the purposes set forth in this section.

(3) All other moneys deposited in the fund shall be used solely on the matching basis and for the purposes set forth in §§ 27-72-301, 27-72-305, 27-72-312, 27-72-313, and 27-72-315.

(b) (1) Notwithstanding the provisions of §§ 27-72-301, 27-72-305, 27-72-312, 27-72-313, and 27-72-315, a county that has been determined by the appropriate federal or state official as being a disaster county for public assistance due to tornadoes, excessive rainfall, flooding conditions, or other natural disasters occurring after December 1, 2002, shall be eligible to receive state aid road funds credited to the account of the disaster county on a basis of ninety percent (90%) state aid road funds to not less than ten percent (10%) county matching funds.

(2) Funds distributed to a disaster county under the special matching provisions of this subsection shall be used solely for the restoration or repair of county bridges or roads destroyed or which suffered extensive damage as a result of tornadoes, heavy rainfall, flooding conditions, or other natural disasters occurring after December 1, 2002, regardless of whether the roads or bridges are a part of the state aid system of county roads.

(c) In addition to the uses provided for in subsection (b) of this section, funds distributed to a disaster county under the matching provisions of this section may be used to provide the necessary matching funds required to match federal disaster relief funds available for the restoration or repair of county bridges or roads which are destroyed or extensively damaged as a result of tornadoes, heavy rainfall, flooding conditions, or other natural disasters occurring after December 1, 2002, regardless of whether the roads or bridges are a part of the state aid system of county roads.



§ 27-72-315 - Rights-of-way -- Exception.

(a) All rights-of-way required on state aid road projects shall be acquired by the county, and any cost of rights-of-way shall not be considered a part of the cost of any project contemplated by this subchapter.

(b) The costs of reconstructing fencing, and the construction of property access passages shall not be considered as rights-of-way costs but shall be considered as a component of project cost.



§ 27-72-316 - Road maintenance by county -- Failure to maintain.

(a) It shall be the duty of each county to properly maintain all state aid roads in their respective counties after construction of any such roads with state aid moneys.

(b) (1) If essential maintenance is not properly and regularly carried on, in the opinion of the state aid engineer, then notice thereof shall be given in writing to the county judge in default.

(2) If maintenance is not done and continued within sixty (60) days from date of notice, then the state aid engineer may proceed to have done the necessary maintenance and repair work on the road and charge the work to any funds in the State Aid Road Fund in the State Treasury allocated to the county.

(3) If failure to maintain continues, then the county shall be no longer eligible for state aid until proper maintenance is resumed by it. Notice of withdrawal of state aid shall be duly given the Auditor of State and Treasurer of State. However, such ineligibility shall not affect payment from the State Aid Road Fund of progress and final estimates on contracts awarded prior to notice of ineligibility.

(c) When any county road, or sections of county roads constructed under the provisions of this subchapter, as amended, is within an area annexed to any first or second-class city or incorporated town, the county shall thereafter be relieved of the responsibility for maintaining the road or sections of roads as required in this subchapter, and the responsibility for maintenance thereof shall be transferred, at the time of annexation, to the annexing city or incorporated town.

(d) Whenever any county is ineligible for state aid under the provisions of this subchapter for a continuous period of five (5) years, then the county shall forfeit and no longer be entitled to any part of the funds in the State Aid Road Fund theretofore allocated to it. The balance of such funds as theretofore allocated to it shall be reallocated pro rata among all other eligible counties in the same relative proportions as those specified for distribution of funds to the respective counties.



§ 27-72-317 - County Road Construction and Maintenance Revolving Fund.

(a) There is created and established on the books of the Treasurer of State, Auditor of State, and Chief Fiscal Officer of the State, in the State Treasury, a fund to be designated and known as the County Road Construction and Maintenance Revolving Fund, the exclusive jurisdiction for the administration of which is vested in the Chief Fiscal Officer of the State, subject, however, to the limitations, conditions, uses, and purposes hereinafter prescribed.

(b) For each fiscal year, the Treasurer of State and Auditor of State, from time to time shall transfer upon their books of record, upon certification by the Chief Fiscal Officer of the State, from the Budget Stabilization Trust Fund to the County Road Construction and Maintenance Revolving Fund, sums of money as may be required to accomplish the purposes of this act. In no event and at no time shall the accumulative transfers in the total exceed the sum of two million five hundred thousand dollars ($2,500,000).



§ 27-72-318 - County highway revenue estimates.

(a) For each fiscal year, it shall be the duty of the Chief Fiscal Officer of the State to prepare and file quarterly statements setting forth an estimate of the total amount of highway revenues and other state revenues made available by Act 445 of 1973, and all other laws providing state resources for and to county governments for road construction, improvements, and betterments made within the spirit of Act 445 of 1973, for the express use of the several counties of the state and apportioned to the several counties during the then-fiscal year, with the statements to be prepared and filed on or before July 10, October 10, January 10, and April 10 of the fiscal year.

(b) Each statement shall be designated and known as the "Official Estimate of County Highway Revenues Distribution" for the then-current fiscal year, and copies shall be filed with the Chief Fiscal Officer of the State, the Auditor of State, the Treasurer of State, and each of the several county courts.

(c) In addition to the estimate of the total amounts of county road funds by legislated source categories to be collected and apportioned, the Chief Fiscal Officer of the State shall incorporate in each official estimate a listing of all counties and an estimate of the amount of county road funds by legislated source category to be credited to each county under the current provisions of the Revenue Stabilization Law, § 19-5-101 et seq.

(d) In preparing each official estimate of county highway revenues distribution, the Chief Fiscal Officer of the State shall begin with a basic amount arrived at in the manner hereinafter prescribed. To this amount he or she shall add or from this amount he or she shall subtract his or her estimate of such net increase or net decrease in county road funds as may be affected by various factors, as determined by the Chief Fiscal Officer of the State, including, but not limited to, changes in the laws pertaining to tax rates and exemptions, administration of tax laws, and distribution of revenues. The basic amount of county road funds shall be ascertained as follows:

(1) The July estimate shall be the amount of the next-preceding fiscal year's county road funds, increased or decreased by that certain percentage determined by the average of percentage changes in the amount of the total county road funds by legislated source category of each of the three (3) preceding fiscal years in relation to its preceding fiscal year; and

(2) The October, January, and April estimates shall be the total amount of county road funds by legislated source category collected in the preceding months of the then-current fiscal year plus the total amount of county road funds by legislated source category collected in all of the other months of the preceding fiscal year, increased or decreased by that certain percentage determined by the average of percentage changes in the collections during all other months of each of the three (3) preceding fiscal years in relation to the same other months of its preceding fiscal years.



§ 27-72-319 - Advance transfers from revolving fund -- In general.

(a) Moneys at any time in the County Road Construction and Maintenance Revolving Fund shall be available to the Chief Fiscal Officer of the State only for the purposes of making advance transfers to the several county highway funds, state aid road funds, federal-aid secondary road funds, and all other provisions of county road construction assistance which may be enacted by the General Assembly and governed by the Revenue Stabilization Law, § 19-5-101 et seq.

(b) The Chief Fiscal Officer of the State shall be guided by §§ 27-72-320 and 27-72-321, with respect to the making of advance transfers of moneys from the County Road Construction and Maintenance Revolving Fund to other State Treasury funds or fund accounts which, under the provisions of this section, are eligible to receive advances.



§ 27-72-320 - Advance transfers to county highway funds.

(a) (1) Advance transfers may be made to each of the several county highway funds from time to time during the fiscal year in amounts as may be requested by the several county courts and approved by the Chief Fiscal Officer of the State.

(2) The purpose of advance transfers as herein provided includes, but is not limited to, establishing a more consistent monthly revenue accruing to each of the several county highway funds when combining county highway aid with all other sources of county highway fund revenues and providing advance transfers for the purchase of capital equipment and materials utilized in county road construction and maintenance.

(3) However, the aggregate total amount of all transfers to each of the several respective county highway funds during any calendar quarter shall not exceed twenty-five percent (25%) of the estimated total amount of county highway aid funds to be credited to the respective fund for the current fiscal year, based on the then-current official estimate of county highway fund distribution.

(4) In the event no advance transfer to the respective county highway funds is required by a respective county court, the county court shall be permitted to designate the dollar amounts and sequence of payments made to the respective county from the funds apportioned through the provisions of the State Apportionment Fund.

(b) (1) The full amount of all advance transfers made during any fiscal year under subsection (a) of this section shall be repaid during the same fiscal year by transferring moneys in equal payments to the County Road Construction and Maintenance Revolving Fund from moneys designated as county highway aid funds for each respective county receiving advance transfers. Should any condition of circumstance arise wherein the unencumbered cash balance in each respective county highway aid fund account maintained by the Treasurer of State at the end of the fiscal year is insufficient to repay the full amount of the balance owing the County Road Construction and Maintenance Revolving Fund, then the entire unencumbered cash balance in each respective county highway fund account shall be transferred to the County Road Construction and Maintenance Revolving Fund. The balance of any amounts then owing the County Road Construction and Maintenance Revolving Fund by a respective county shall be repaid from the first moneys thereafter credited to that county as county highway aid funds from the State Apportionment Fund. There shall be no exception to this mandate.

(2) For purposes of subsection (a) of this section, the term "unencumbered cash balance" means the respective fund account balance of each of the several counties as reflected by the Treasurer of State's records, less the amount of all warrants legally chargeable to such accounts which are, at the time, outstanding and unpaid.

(c) The interfund transfers authorized to be made under subsection (a) of this section shall be made by the Treasurer of State upon certification of the Chief Fiscal Officer of the State at the request of each of the several county courts.

(d) (1) Advance transfers pursuant to subsection (a) of this section may be made to each of the several counties as may be requested by the several county courts and approved by the Chief Fiscal Officer of the State.

(2) Advance transfer requests shall be duly recorded as county court orders in each of the respective counties requesting advance transfers and shall be filed in a manner and form prescribed by the Chief Fiscal Officer of the State.

(3) Advance transfer requests may be filed only during the thirty-day period next succeeding the date of delivery of the tax books to the county collector, the beginning of a state fiscal year, and the third Monday in November of each year.

(4) The court order shall include a certification by the county court that the official revenue estimate as provided for in § 27-72-318 has been duly filed and recorded.

(5) For each calendar year, it shall be the duty of the county court of each of the several counties requesting advance transfers under the provisions of subsection (a) of this section to prepare and file annual statements setting forth therein an estimate of the total amount of county highway revenues and general fund revenues anticipated to accrue to each respective fund during the then-current calendar year or any part thereof.

(6) These statements shall be designated and known as the official estimates of county general and county highway fund accrual, and a copy shall be recorded with the county clerk.

(7) In addition to the estimates of the total revenue amounts anticipated to accrue to each respective fund, the county court shall incorporate in each official estimate a listing of all revenue sources and the dollar amounts anticipated to accrue from each source by month of the calendar year.

(8) The listing of revenue sources shall include, but not be limited to, ad valorem tax revenues, collector's commissions, treasurer's commissions, assessor's fund, fees, court fines and costs, state aid, and federal revenue-sharing.

(9) Monthly estimates shall be based on an analysis of the three (3) annual calendar year periods next preceding the current calendar year period.



§ 27-72-321 - Advance transfers to county special purpose road accounts.

(a) (1) Advance transfers may be made from time to time during the fiscal year to each of the several county special purpose road accounts maintained by the Treasurer of State.

(2) Special purposes road accounts, as used in this section, shall include any and all county road construction provisions enacted by the General Assembly requiring a specified level of local, county, and cost matching funds, and shall include state aid road funds, federal-aid secondary road funds, and all other provisions of county special purpose road construction assistance which may be enacted by the General Assembly.

(3) Advance transfers may be made from time to time in such amounts as may be respectively requested by each of the several county courts.

(4) Advance transfer requests shall be duly recorded as county court orders in each of the respective counties and shall be filed in a manner and form prescribed by the Chief Fiscal Officer of the State.

(5) Requests shall be accompanied by a certified copy of all initiated contractual documentation or grant-in-aid award documentation required by the provisions of the applicable special purpose road construction assistance enacted by the General Assembly for which the advance transfer is requested.

(6) The contractual documentation or grant-in-aid award documentation shall specify the total dollar amount of the contract or award, the effective date of the contractual document, and the estimated date of termination or completion of all work specified in the contract or award.

(7) However, the aggregate amount of all advance transfers to each of the respective special purpose road construction accounts during any fiscal year shall not exceed fifty percent (50%) of the estimated total amount of county highway aid funds to be credited to each respective county for the current fiscal year, based on the then-current annual official estimate of county highway revenue distribution.

(b) (1) The full amount of all advance transfers authorized under subsection (a) of this section shall be repaid to the County Road Construction and Maintenance Revolving Fund in equal monthly installments from highway revenue moneys designated as county aid funds from the State Apportionment Fund for each of the respective counties receiving advance transfers.

(2) The repayment period may transcend one (1) or more fiscal years or one (1) or more calendar years. However, the full amount of all advance transfers authorized under subsection (a) of this section shall be repaid during the term of office of each of the respective county judges requesting such advance transfers as the county court of each of the several counties; all such transfers shall be repaid during the then-current appropriation biennium of the General Assembly.

(3) There shall be no exception to this mandate.

(c) The interfund transfers authorized to be made under subsection (a) of this section shall be made by the Treasurer of State upon certification of the Chief Fiscal Officer of the State at the request of each of the several county courts.

(d) (1) Advance transfers, pursuant to § 27-72-320(a), may be made from time to time and in such amounts as may be respectively requested by each of the several county courts.

(2) Advance transfer requests shall be duly recorded as county court orders in each of the respective counties and shall be filed in a manner and form prescribed by the Chief Fiscal Officer of the State.






Subchapter 4 - -- State Aid Streets

§ 27-72-401 - Definitions.

As used in this subchapter:

(1) "Betterment" means any construction or reconstruction on a state aid-designated street that results in an improvement that exceeds or equals any previous improvement whether or not the previous improvement was financed in part or in whole through the provisions of this subchapter;

(2) (A) "Construction" means any proposal submitted by a municipality that meets the definition of betterment as opposed to maintenance.

(B) "Construction" includes reconstruction or improvement;

(3) "Maintenance" means any act of work that maintains the improvement in serviceable condition;

(4) "Municipality" means a city of the first class, a city of the second class, or an incorporated town;

(5) (A) "State aid" means funds to be expended on state aid streets and includes any sum or sums provided by the General Assembly to supplement funds furnished by the several municipalities for the purpose of constructing, improving, widening, straightening, surfacing, or reconstructing streets or bridges on the state aid system.

(B) "State aid" shall be available to the several municipalities in a proportion to be fixed and determined by law; and

(6) (A) "State aid streets" means the classification of municipal streets composing the major and minor arterial and collector routes feeding into local trade areas or into the state highway system that are not designated as state highways.

(B) "State aid streets" include those routes that:

(i) Are particularly essential to the conservation and development of economic and social value;

(ii) Encourage desirable land utilization; and

(iii) Have in addition one (1) or more of the following characteristics:

(a) Extend to communities within and beyond the municipality;

(b) Connect with roads of major importance to municipalities or to counties;

(c) Connect with state highways to form a complete network of main feeder roads;

(d) Carry heavy volumes of traffic serving major business interests of the municipality; or

(e) Collect traffic at reasonable intervals from several local streets.

(C) "State aid streets" include bridges and ferries.



§ 27-72-402 - Establishment -- Scope.

(a) A system of state aid streets in each municipality is established to:

(1) Consist of the major and minor arterial and collector routes not on the state highway system feeding into local trade areas or into the state highway system; and

(2) Provide a program for the construction and improvement of state aid streets.

(b) (1) A state aid system of streets is established for designation by cooperative action of the state and municipalities, as classified and defined in this subchapter.

(2) This system shall be designated by the several mayors or chief executive officers of the respective municipalities with the consent and approval of the state aid engineer.

(c) This subchapter shall not be construed to deprive or diminish the powers and duties of the mayor or chief executive officer of any municipality in the exercise of his or her constitutional control over municipal streets.



§ 27-72-403 - State Aid Division.

There is created in the Arkansas State Highway and Transportation Department a division to be known as the State Aid Division, subject to the availability and appropriation of funding.



§ 27-72-405 - State aid engineer.

(a) The State Aid Division of the Arkansas State Highway and Transportation Department shall be headed by a state aid engineer to be appointed by and serve at the pleasure of the State Highway Commission.

(b) The state aid engineer shall be a registered engineer with at least three (3) years' experience as a highway engineer and a thorough knowledge of municipal street problems.

(c) The state aid engineer under the direction of the commission shall:

(1) Advise the mayors and chief executive officers of the several municipalities on all matters of policy, use of funds, minimum standards for state aid streets, safeguards in accounting methods, and other related matters and cooperate with the mayors and chief executive officers on all matters connected with the layout and construction of state aid streets;

(2) Promulgate uniform and reasonable rules as he or she may deem necessary to:

(A) Effectuate a proper designation of state aid streets to be constructed in each municipality; and

(B) Develop the methods for determining priority of construction, the making of surveys, and the preparation of plans and specifications for the construction of state aid streets;

(3) Provide a uniform system of accounting in the expenditure of moneys from the State Aid Street Fund;

(4) (A) Prepare and promulgate practical uniform design standards and specifications for the construction of state aid streets.

(B) The minimum design standards and specifications may be modified or amended from time to time as the state aid engineer deems necessary; provided, however, that in any municipality with design standards as part of its adopted master street plan, any project proposed as part of the state aid streets program according to those adopted municipal design standards shall be deemed to have met the design standards for state aid streets;

(5) Advise and cooperate with the mayors and chief executive officers:

(A) In the selection and designation of the municipal streets that are to be made a part of the state aid street system, as provided for in this subchapter; and

(B) To approve or disapprove the selection of streets to be made a part of the state aid street system by the respective mayors and chief executive officers;

(6) Prepare and submit to the commission all proposed contracts to be let for the construction or reconstruction of state aid streets, but before submitting the contracts to the commission, he or she shall submit them to the mayor or chief executive officer of the municipality in which the work is to be performed so that the mayor or chief executive officer may determine that they include in all respects the work the municipality desires to be done in the municipality to be paid from state aid funds; and

(7) (A) To personally, or through his or her designated assistants, supervise and inspect all state aid street projects as the work progresses.

(B) (i) Upon final completion of any project, the state aid engineer shall cause a final inspection to be made of the project for the purpose of determining whether the project has been completed satisfactorily in accordance with the plans and specifications.

(ii) If satisfactorily completed, the state aid engineer shall approve payment of the final estimate on the project.

(C) Progress or final estimate either on a contract or a force account project shall not be paid unless approved in such manner by the state aid engineer.

(d) (1) The state aid engineer shall be subject to the direction of the commission.

(2) However, both the state aid engineer and the commission shall be bound by the provisions of this section.



§ 27-72-406 - Eligibility for state aid -- Notice.

(a) Before a municipality is eligible to receive benefits under this subchapter, the municipality through its mayor or chief executive officer shall agree to comply with the terms, provisions, and limitations of this subchapter.

(b) (1) When a municipality meets the requirements of this subchapter and is eligible for state aid, the state aid engineer, as soon as practicable, shall notify the eligible municipality in writing.

(2) The notice shall state that any state funds allocated to the municipality for state aid may be used for construction on the state aid system in the manner provided in this subchapter.



§ 27-72-407 - State Aid Street Fund.

(a) There is created in the State Treasury, subject to the availability and appropriation of funding, a fund to be known as the State Aid Street Fund, there to be used for construction, reconstruction, and improvements of the state aid street system.

(b) (1) All revenues deposited in the fund shall be apportioned to the municipalities as prescribed in § 27-72-413 for the distribution on the state aid street system among the various municipalities.

(2) The apportioned funds shall remain for a period of two (2) years from the date they are apportioned.

(3) Any unused funds shall be returned to the fund for redistribution in accordance with § 27-72-413.

(4) (A) For a municipality to receive these funds, the municipality must be matched in the ratio of ninety percent (90%) of moneys from the fund to not less than ten percent (10%) municipal matching funds for all municipalities with a population in excess of twenty-five thousand (25,000) residents.

(B) For all other municipalities, the state aid street project shall be funded at one hundred percent (100%), and all municipalities receiving moneys from the fund shall comply with the provisions of this subchapter.



§ 27-72-411 - Street maintenance by municipality -- Failure to maintain.

(a) It is the duty of each municipality to properly maintain all state aid streets in that municipality after construction of any such streets with state aid moneys.

(b) (1) If, in the opinion of the state aid engineer, essential maintenance is not properly and regularly carried on, notice of the deficiency shall be given in writing to the mayor or chief executive officer.

(2) If maintenance is not initiated within sixty (60) days from date of notice, the state aid engineer may proceed to have the necessary maintenance and repair work on the street performed and charge the work to any funds in the State Aid Street Fund in the State Treasury allocated to that municipality.

(3) (A) If failure to maintain continues, the municipality is no longer eligible for state aid until proper maintenance is resumed by that municipality.

(B) Notice of withdrawal of state aid shall be duly given the Auditor of State and Treasurer of State.

(C) However, such ineligibility shall not affect payment from the fund of progress and final estimates on contracts awarded prior to notice of ineligibility.

(c) When a municipality is ineligible for state aid under the provisions of this subchapter for a continuous period of five (5) years, the municipality shall forfeit and no longer be entitled to any part of the funds in the fund later allocated to it.



§ 27-72-412 - Expenses paid prior to allocation.

The pro rata salaries of the state aid engineer, his or her assistants, and all other employees of the State Aid Division of the Arkansas State Highway and Transportation Department, as well as all other expenses incurred by the Arkansas State Highway and Transportation Department, shall be paid from the State Aid Street Fund in the State Treasury prior to allocation to the several municipalities.



§ 27-72-413 - Allocation of state aid -- State Aid Street Committee established.

(a) State aid streets in the several municipalities shall receive state aid in the manner and under the terms and conditions set out in this section.

(b) The state aid street system shall be allocated to the several municipalities of the state by the State Aid Street Committee.

(c) (1) The committee shall be established to select the state aid street projects for submittal to the state aid engineer for funding and construction pursuant to the provisions of this subchapter.

(2) (A) The committee shall consist of nine (9) mayors to be appointed as follows:

(i) Three (3) mayors appointed by the Governor;

(ii) Three (3) mayors appointed by the Speaker of the House of Representatives; and

(iii) Three (3) mayors appointed by the President Pro Tempore of the Senate.

(B) The Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate shall each appoint at least one (1) mayor from a municipality with a population in excess of twenty-five thousand (25,000).

(3) (A) Each appointed mayor shall serve a term of four (4) years.

(B) A mayor shall be eligible to serve two (2) terms of four (4) years on the committee.

(C) However, every four (4) years a new committee shall be formed as set out in this section.

(D) Should a mayor selected for the committee leave office before the end of his or her term, the party who made the original nomination shall appoint a successor mayor to serve the remainder of the term.

(4) The committee shall select a chair by majority vote to serve a term of one (1) year.

(5) A quorum is necessary to transact the business of the committee.

(6) Subject to the availability and appropriation of funding, the committee shall begin to meet and meet at least quarterly each year.

(d) The committee may establish a formula or criteria to facilitate the identification and selection of state aid street projects, subject to the approval of the state aid engineer and consistent with the provisions of this subchapter.

(e) All state aid street projects proposed by a municipality shall meet the requirements of § 27-72-406, § 27-72-415, and § 27-72-417 of this subchapter before the committee may consider the projects for submission to the state aid engineer.



§ 27-72-414 - Contracts for work to be performed.

(a) All proposals covering work to be performed on state aid streets in a municipality in this state shall be:

(1) Under contract let and approved by the State Highway Commission upon a request from the mayor or chief executive officer of the municipality; and

(2) In accordance with the procedures prescribed in § 27-67-206 and other laws of this state pertaining to contracts for the construction of state highways, which shall be equally applicable to all contracts let by the commission for the construction of state aid streets under this subchapter.

(b) (1) The mayor or chief executive officer of a municipality is authorized to submit bids for work to be performed on state aid streets in his or her municipality under the provisions of this subchapter.

(2) This section shall not be construed to limit or restrict the right of a mayor or chief executive officer to submit bids for work to be performed by municipal forces in his or her municipality so long as the bids are:

(A) In accordance with procedures of § 27-67-206; and

(B) The aggregate cost does not exceed one hundred sixty-five thousand dollars ($165,000).



§ 27-72-415 - Conditions for use of state aid.

A municipality is entitled to receive state aid and to expend state aid moneys in conjunction with moneys furnished by the municipality on state aid streets in the municipality on projects approved for construction in the municipality provided:

(1) The state aid system in the municipality has been designated and approved as provided in this subchapter;

(2) (A) The municipality has employed or retained an engineer who is a registered professional engineer to act for and on behalf of the municipality as a whole.

(B) However:

(i) If any mayor or chief executive officer is a registered professional engineer, the mayor or chief executive officer may perform the duties provided under this section for the municipal engineer; and

(ii) A municipality may contract with the Arkansas State Highway and Transportation Department for engineering services in lieu of employing or retaining a municipal engineer.

(C) The cost of employing or retaining a municipal engineer or contracting with the department for engineering services shall be paid from the municipal street funds of the municipality and shall not be payable from the State Aid Street Fund.

(D) Engineering costs on federal-aid projects may be included as a cost item of the projects; and

(3) The municipality has complied with all rules promulgated by the state aid engineer.



§ 27-72-416 - Use of state aid.

(a) Funds deposited in the State Aid Street Fund shall be used exclusively for the construction, reconstruction, and improvements of streets or bridges on the state aid street system, except as otherwise provided in this subchapter.

(b) The funds shall not be spent under this subchapter on any project that shall not culminate directly in a paved hard-surfaced street and the associated nonmotorized facilities that may be required by municipal design standards.

(c) The funds shall not be used for maintenance of state aid streets.

(d) (1) All expenditures from the fund under this subchapter shall be made after publication of:

(A) Notice to bidders of the date for final reception of bids; and

(B) The address at which specifications can be acquired.

(2) After a public opening of the bids, all contracts shall be awarded to the lowest responsible bidder.



§ 27-72-417 - Rights-of-way -- Exception.

(a) (1) All rights-of-way required on state aid street projects shall be acquired by the municipality.

(2) Any cost of rights-of-way or utility relocation shall not be considered a part of the cost of a project contemplated by this subchapter.

(b) The cost of reconstructing fencing and the construction of property access passages shall not be considered as rights-of-way costs but shall be considered as a component of project cost.



§ 27-72-418 - Municipal highway revenue estimates.

(a) (1) For each fiscal year, the Chief Fiscal Officer of the State shall prepare and file quarterly statements setting forth an estimate of the total amount of highway revenues and other state revenues made available by this subchapter and all other laws providing state resources for and to municipal governments for street construction, improvements, and betterments made within the spirit of this subchapter for the express use of the several municipalities of the state.

(2) The Chief Fiscal Officer of the State shall prepare and file the statement on or before July 10, October 10, January 10, and April 10 of each fiscal year.

(b) (1) Each statement shall be designated and known as the "Official Estimate of Municipal Highway Revenues Distribution" for the then-current fiscal year.

(2) Copies shall be filed with the Chief Fiscal Officer of the State, the Auditor of State, the Treasurer of State, and the Arkansas Municipal League.

(c) (1) In preparing each official estimate of municipal highway revenues distribution, the Chief Fiscal Officer of the State shall begin with a basic amount arrived at in the manner prescribed under this subsection.

(2) The Chief Fiscal Officer of the State shall add or subtract his or her estimate of the net increase or net decrease in municipal street funds as may be affected by various factors, as determined by the Chief Fiscal Officer of the State, including without limitation:

(A) Changes in the laws pertaining to tax rates and exemptions;

(B) Administration of tax laws;

(C) Indexing; and

(D) Distribution of revenues.

(3) The basic amount of municipal street funds shall be ascertained as follows:

(A) The July estimate shall be the amount of the next-preceding fiscal year's municipal street funds, increased or decreased by that certain percentage determined by the average of percentage changes in the amount of the total municipal street funds by legislated source category of each of the three (3) preceding fiscal years in relation to its preceding fiscal year; and

(B) The October, January, and April estimates shall be the total amount of municipal street funds by legislated source category collected in the preceding months of the then-current fiscal year plus the total amount of municipal street funds by legislated source category collected in all of the other months of the preceding fiscal year, increased or decreased by that certain percentage determined by the average of percentage changes in the collections during all other months of each of the three (3) preceding fiscal years in relation to the same other months of its preceding fiscal years.



§ 27-72-419 - Title.

This subchapter shall be known and may be cited as the "State Aid Streets Law".






Subchapter 5 - -- State Aid Bridges

§ 27-72-501 - Definition.

For the purposes of this subchapter, the term "reconstruction" shall include not only a complete rebuilding or replacement of a bridge, but shall also include major renovations which will extend the service life of an existing bridge.



§ 27-72-502 - Approval -- Expenditures.

(a) Upon approval of the State Highway Commission, the quorum court, and the county judge, any county may expend state aid road funds, as deposited in the State Aid Road Fund pursuant to § 27-72-305 and as administered pursuant to the policies of the Division of State Aid Road Construction of the State Highway and Transportation Department, as provided in § 27-72-304, for the construction, replacement, or reconstruction of bridges located in incorporated towns with a population of five hundred (500) or less, according to the latest federal census, within the county and may use the state aid road funds as matching funds for state, federal, and local funds available for the replacement, construction, or reconstruction of the bridges, provided such bridges are on highways, roads, or streets in such incorporated towns which are extensions to "state aid roads", as that term is defined in § 27-72-301.

(b) Such extensions shall not be included in the county's allocated state aid system mileage total. Provided, further, such approval may be granted only on a project-by-project basis.



§ 27-72-503 - Maintenance.

Maintenance of such facilities, utility adjustments, and right-of-way acquisitions shall be the responsibility of the incorporated town.









Chapter 73 - Highway Safety

Subchapter 1 - -- General Provisions

§ 27-73-101 - Powers and duties of Governor.

(a) The Governor, in addition to other duties and responsibilities conferred upon him or her by the Constitution and laws of this state, is empowered to contract and to do all of the things necessary in behalf of this state to secure the full benefits available to this state under the federal Highway Safety Act of 1966. In so doing, he or she shall cooperate with the federal and state agencies, private and public agencies, interested organizations, and with individuals to effectuate the purposes of that enactment and any and all subsequent amendments thereto.

(b) The Governor shall be the official of this state having the ultimate responsibility for dealing with the federal government with respect to programs and activities pursuant to the federal Highway Safety Act of 1966 and any amendments thereto.

(c) To that end, he or she shall coordinate the activities of any and all departments and agencies of this state and its subdivisions, relating thereto.



§ 27-73-102 - Coordinator of public safety.

The Governor may administer this state's highway safety programs through appropriate instrumentalities, departments, or agencies of the state or through a coordinator of public safety to be appointed by the Governor.






Subchapter 2 - -- Flashing Lights Near Highways

§ 27-73-201 - Intent.

It is the intent of this subchapter:

(1) To enhance the safety of the public highways, roads, and streets and to safeguard the health, comfort, and convenience of motorists by restricting hazardous, distracting, and confusing devices along and immediately adjacent to the roadway; and

(2) To prohibit in particular the use of all oscillating, rotating, or flashing lights or devices of the type of, or which simulate or give the impression of being, an emergency vehicle, such as a police vehicle, fire truck, or ambulance, within a distance of two hundred feet (200') of a state highway, which is not involved in the regulation and operation of the traffic thereon in accordance with recognized and approved traffic engineering principles.



§ 27-73-202 - Definition.

As used in this subchapter, unless the context otherwise requires, "oscillating, rotating, or flashing light or device" means any light of the type used on, or which simulates or gives the impression of being, an emergency vehicle such as a police car or vehicle, fire truck, ambulance, or other lawful emergency vehicle.



§ 27-73-203 - Penalty.

(a) Any person violating the provisions of this subchapter shall be guilty of a misdemeanor. That person shall, upon conviction, be fined in an amount of not less than twenty-five dollars ($25.00) nor more than two hundred fifty dollars ($250) or be imprisoned in the county jail for not more than ninety (90) days, or be both so fined and imprisoned.

(b) Each day on which there is a violation shall constitute a separate offense and shall be punished accordingly.



§ 27-73-204 - Prohibition.

It shall be unlawful for any person to locate within two hundred feet (200') of the rights-of-way of any public highway, road, or street in this state any advertising sign or device which involves movement of light beams or colored lights such as rotating beams of light, flashing or oscillating colored lights, and those which involve glaring or blinding impact upon the viewer, and which in any way infringe upon the vision of motor vehicle operators traveling upon or otherwise in use of the public highways, roads, and streets of this state, in a manner as to demand, detract, or otherwise divert or confuse the attention of motor vehicle operators.



§ 27-73-205 - Exemptions.

(a) Official devices located at airports, designated parking areas, transportation mode interchange points, depots, and similar public service facilities shall be exempt from the provisions of this subchapter.

(b) The provisions of this subchapter shall neither apply to any oscillating, rotating, or flashing railroad signal or safety light at any railroad crossing or upon any railroad right-of-way nor to the oscillating headlights on any railroad locomotive.

(c) The prohibition set out in § 27-73-204 does not apply to signs or devices with constant illumination and color, including those in which the only movement is a very slow, steady rotation of the entire body of the sign or advertising device.



§ 27-73-206 - Zoning statutes subordinate.

This subchapter shall take precedence over any land use zoning statutes concerning devices regulated by this subchapter within the State of Arkansas.






Subchapter 3 - -- Notice of Smoke Obstructing Highway

§ 27-73-301 - Flaggers or signs required -- Notice to sheriff.

(a) (1) Any person owning or controlling croplands, rangelands, grasslands, pastures, or stubble lands along any Arkansas state primary or secondary highways or along a federal or interstate highway in Arkansas and setting fire to those lands so as to cause smoke to obstruct those adjacent roads and highways shall post flaggers or shall post advisory signs along those roads and highways to warn the drivers of all motor vehicles of the obstructing smoke. The flaggers shall be stationed in plain view along the roads and highways which are obstructed by the smoke and shall carry a flag, flare, flashlight, or other warning device to warn motorists of the danger of the obstructing smoke.

(2) The advisory signs shall be posted along both sides of the highway in plain view and shall state "SMOKE AHEAD" to warn motorists of the danger of obstructing smoke.

(b) Further, any person owning or controlling croplands, rangelands, grasslands, pastures, or stubble lands along any Arkansas state primary or secondary highways or along a federal or interstate highway in Arkansas and setting fire to those lands shall notify the sheriff's office of the county where the lands are located that a fire is to be set, the approximate time the fire is to be started, and the location of those lands to be burned.



§ 27-73-302 - Action for damages.

In any cause of action for damages resulting from any obstructing smoke along a state or federal highway against any person who owns or controls lands which are burned, a person's compliance or noncompliance with this subchapter shall be admissible in the proceeding.









Chapter 74 - Highway Beautification

Subchapter 1 - -- General Provisions

§ 27-74-101 - Title.

This chapter may be called the "Arkansas Highway Beautification Act".



§ 27-74-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Information center" means an area or site established, operated, and maintained at a safety rest area for the purpose of informing the public of places of interest within the State of Arkansas and providing such other information as the State Highway Commission may deem desirable;

(2) "Interstate system" or "interstate" means that portion of the National System of Interstate and Defense Highways located within this state, as officially designated or as may hereafter be designated by the commission and approved by the United States Secretary of Transportation, pursuant to the provisions of Title 23 of the United States Code;

(3) "Motorist services directional sign" means a sign giving directional information about goods and services in the interest of the traveling public, including, but not limited to:

(A) Places of public lodging;

(B) Places where food is served to the public on a regular basis;

(C) Places where automotive fuel or emergency automotive repair services, including truck stops, are regularly available to the public;

(D) Educational institutions;

(E) Places of religious worship;

(F) Public or private recreation areas, including campgrounds, resorts, and attractions, natural wonders, wildlife and waterfowl refuges, and nature trails;

(G) Plays, concerts, and fairs;

(H) Antique shops; and

(I) Agricultural products in a natural state, including vegetables and fruit;

(4) "Outdoor advertising" means any outdoor sign, display, device, figures, painting, drawing, message, plaque, poster, billboard, or other thing which is designed, intended, or used to advertise or inform, any part of the advertising or informational contents of which is visible from any place on the main-traveled way of the interstate or primary highways;

(5) "Primary system" or "primary" means that portion of the federal-aid primary system located within this state, as officially designated or as may hereafter be designated by the commission and approved by the United States Secretary of Transportation, pursuant to the provisions of Title 23 of the United States Code;

(6) "Safety rest area" means an area or site established, operated, and maintained within or adjacent to the right-of-way by or under public supervision or control, for the convenience of the traveling public; and

(7) "Scenic byway" means a highway, or a portion of a highway, that has been designated a scenic byway by the commission in accordance with federal laws, regulations, and rules pertaining to scenic byways.






Subchapter 2 - -- Outdoor Advertising -- Signs, Etc. -- In General

§ 27-74-201 - Policy.

(a) The General Assembly finds and declares that the erection and maintenance of outdoor advertising signs, displays, and devices in areas adjacent to certain sections of the National System of Interstate and Defense Highways, and federal-aid primary and other state highways designated by the State Highway Commission in the Arkansas state highway system shall be controlled in accordance with the terms of this chapter and regulations promulgated pursuant thereto, in order to protect the public interest; to promote the public health, safety, and welfare; to preserve natural beauty; and to promote reasonable, orderly, and effective display of outdoor advertising in the State of Arkansas.

(b) The State of Arkansas finds and declares that the removal of certain directional signs, displays, and devices in certain specified areas lawfully erected under state law in force at the time of their erection which do not conform to the requirements of 23 U.S.C. § 131(c), which provide directional information about goods and services in the interest of the traveling public, and which were in existence on May 6, 1976, would work a substantial economic hardship in the defined areas.



§ 27-74-202 - Nonconforming devices -- Remedies.

(a) The General Assembly finds and declares that outdoor advertising signs, displays, or devices which do not conform to the requirements of this subchapter, including those for which there was a failure to first secure permits for the erection of the signs, are nonconforming advertising devices.

(b) Therefore, the right is conferred upon the State Highway Commission to enforce the provisions of this subchapter by means of restraining order, mandatory injunction, or other appropriate remedy for the abatement of such nonconforming advertising devices.



§ 27-74-203 - Regulation.

(a) The erection and maintenance of outdoor advertising signs, displays, and devices in areas six hundred sixty feet (660') in width from the nearest edge of any right-of-way of any interstate, primary, or other state highway designated by the State Highway Commission shall be regulated in order to protect the public investment in these highways, to promote the public safety and welfare in the use of these highways, to encourage the recreational value of public travel, and to preserve the natural beauty along these highways.

(b) Therefore, no outdoor sign, display, or device shall be erected in these areas except as hereinafter provided and in accordance with regulations promulgated by the commission.

(c) Any person whose business or property has been injured by a final adverse decision from the commission shall be entitled to a judicial hearing de novo in the circuit court of any county in which the person resides or does business or in the Pulaski County Circuit Court if the interests affected by the decision of the commission are constitutionally or statutorily preserved, or preserved by private agreement, so that their enforcement is a matter of right.



§ 27-74-204 - Permitted advertising.

(a) With the exception of and excluding those highways, or portions of highways, which are designated by the State Highway Commission as scenic byways, nothing contained in this chapter shall prohibit the erection and maintenance of outdoor advertising signs, displays, and devices consistent with customary use within six hundred sixty feet (660') of the nearest edge of the right-of-way of interstate, primary, and other state highways designated by the commission:

(1) Within those areas which are zoned industrial or commercial under authority of the laws of this state; or

(2) Within those unzoned commercial or industrial areas which may be determined by agreement between the commission and the United States Secretary of Transportation.

(b) Neither shall these prohibitions apply to signs, displays, and devices:

(1) Advertising the sale or lease of property upon which they are located;

(2) Advertising activities conducted on the property upon which they are located;

(3) Which locate, identify, mark, or warn of the presence of pipelines, utility lines, or rail lines, and appurtenances thereto, including, but not limited to, markers used in maintenance, operation, observation, and safety; and

(4) Granted an exemption by the United States Secretary of Transportation pursuant to 23 U.S.C. § 131(o).

(c) The erection of outdoor advertising signs, displays, and devices along a scenic byway shall be limited to those permitted by 23 U.S.C. § 131(c).



§ 27-74-205 - Removal -- Deadline.

Any sign, display, or device lawfully erected which does not conform to this subchapter shall be required to be removed by the end of the fifth year after it becomes nonconforming under the provisions hereof.



§ 27-74-206 - Removal -- Directional sign exemption.

(a) The State Highway Commission, upon receipt of a declaration, resolution, certified copy of an ordinance, or other clear direction from a community, board of county commissioners, municipality, county, city, a specific region or area of the state, or other governmental or quasi-governmental agency that removal of motorist services directional signs would cause an economic hardship in a defined area shall forward this declaration, resolution, or finding to the United States Secretary of Transportation for inclusion as a defined hardship area qualifying for exemption pursuant to 23 U.S.C. § 131(o).

(b) Any declaration or resolution submitted to the commission shall further find that the motorist services signs provide directional information about goods and services in the interest of the traveling public and shall request the retention in the specified areas by the state of directional motorist services signs as defined herein.

(c) The commission shall comply with all regulations issued both now and hereafter by the Federal Highway Administration necessary for application for the exemption provided in 23 U.S.C. § 131(o), provided that the motorist services directional signs were lawfully erected under state law at the time of their erection and were in existence on or prior to May 5, 1976.



§ 27-74-207 - Removal -- Notice to owner.

(a) The State Highway Commission shall give thirty (30) days' notice, by certified mail, to the owner of the land on which an advertising device is located to remove it if it is a prohibited device or cause it to conform to regulations if it is an authorized device.

(b) If the owner of the property fails to act within thirty (30) days as required in the notice, the commission shall remove the advertising device at the expense of the owner of the land.



§ 27-74-208 - Removal -- Authority generally -- Compensation.

(a) The State Highway Commission is authorized and empowered to require the removal of all outdoor advertising signs, displays, and devices not in conformity with this subchapter, which right may be enforced by means of a mandatory injunction or other appropriate remedy.

(b) However, just compensation shall be paid upon the removal of the following outdoor advertising signs, displays, and devices:

(1) Those lawfully in existence on June 29, 1967;

(2) Those lawfully on any highway in this state made a part of the state highway system on or after October 22, 1965, and before June 29, 1967; and

(3) Those lawfully erected on or after June 29, 1967.

(c) Compensation shall be paid for the taking from the owner of any sign, display, or device, of all right, title, leasehold, and interest in any sign, display, or device, and the taking from the owner of the real property on which the sign, display, or device is located, of the right to erect and maintain any signs, displays, and devices thereon.

(d) No municipality, county, or other political subdivision shall remove or cause to be removed any legal outdoor advertising except outdoor advertising that encroaches upon the right-of-way, without paying just compensation therefor.

(e) This section shall have no effect on the ability of municipalities, counties, or other political subdivisions to regulate or control outdoor advertising on highways or arterials which are not part of the interstate or federal-aid primary systems.



§ 27-74-209 - Agreements with the United States.

As provided by Title 23 of the United States Code, the State Highway Commission is authorized to enter into agreement, which agreement shall reflect customary use in the outdoor advertising industry as determined under § 27-74-211, with the United States Secretary of Transportation to control the erection and maintenance of outdoor advertising signs, displays, and devices in areas adjacent to those sections of the federal-aid interstate and federal-aid primary highway systems lying in Arkansas and to take action in the name of the state to comply with any agreement.



§ 27-74-210 - Land predominantly used for residential purposes.

(a) It is the legislative intent and purpose of this section to specifically define a certain term used in the agreement entered into between the State Highway Commission and the United States Secretary of Transportation pursuant to the authority granted in this chapter, as amended, particularly the term "land predominantly used for residential purposes" as that term is used in enumerating exclusions in the definition of "unzoned commercial, business, or industrial areas," in order to clarify the terms of agreement and to enable the commission to more effectively and efficiently and uniformly administer the provisions of this chapter, as implemented by the agreement entered into between the commission and the United States Secretary of Transportation.

(b) As used in the agreement entered into between the commission and the United States Secretary of Transportation pursuant to the provisions of this chapter, "land predominantly used for residential purposes" means only those tracts of land within an unzoned commercial, business, or industrial area on a primary or interstate highway which are occupied by a building regularly and principally used as a residence and those tracts of land adjacent to those residential tracts which are under the same ownership as the residential tracts and which are actively used and maintained for residential purposes.



§ 27-74-211 - Regulations -- Adoption and promulgation.

(a) After survey to determine existing outdoor advertising structures in this state and after public hearing, the State Highway Commission shall determine customary use in the display of outdoor advertising in this state with regard to size, lighting, and spacing in areas zoned commercial or industrial and in unzoned areas used for commercial or industrial purposes.

(b) The definition of an unzoned commercial or industrial area shall be determined by agreement between the commission and the United States Secretary of Transportation but shall be no more restrictive than that required by Title 23 of the United States Code. The commission shall then adopt and promulgate regulations governing the issuance of permits for the erection and maintenance of outdoor advertising coming within the purview of this chapter, consistent with the safety and welfare of the traveling public, and as may be necessary to carry out the policy of the state declared in this chapter consistent with customary usage, the purposes of this chapter, and in agreement with the United States Secretary of Transportation.

(c) In the event that federal statutes, rules, or regulations conflict with the provisions of §§ 27-74-210 -- 27-74-212 or regulations promulgated thereunder, the commission is authorized to promulgate rules and regulations necessary to comply with federal law after first obtaining the advice of the Legislative Council thereon while pursuing, insofar as possible, the legitimate objectives of those sections.



§ 27-74-212 - Time limit for action on application for permit.

(a) It is the intent and purpose of this section to require the State Highway Commission to act on each application for a permit for the erection and maintenance of outdoor advertising coming within the purview of this chapter within sixty (60) days after such application is filed with the commission to assure the prompt disposition of such applications and to avoid the unnecessary hardship and expense to applicants which could result from unreasonable delay in taking action on the applications.

(b) When an application is filed with the commission or the Arkansas State Highway and Transportation Department pursuant to § 27-74-211 or regulations adopted pursuant thereto for a permit to erect or maintain outdoor advertising, the commission or the department shall either grant or deny such permit within sixty (60) days from the date on which the application was filed with the commission or the department.



§ 27-74-213 - Rest areas.

In order to provide information in the specific interest of the traveling public, the State Highway Commission is authorized to maintain maps and to permit informational directories and advertising pamphlets to be made available at safety rest areas along the interstate, primary, and other state highways designated by the commission and to establish information centers in cooperation with the Department of Parks and Tourism at safety rest areas for the purpose of informing the public of places of interest within the state and providing other information as may be considered desirable.






Subchapter 3 - -- Outdoor Advertising -- Signs, Etc. More Than 660 Feet from Highway

§ 27-74-301 - Nonconforming devices -- Remedy.

The General Assembly finds and declares that outdoor advertising signs, displays, or devices which are located more than six hundred sixty feet (660') off the nearest edge of the right-of-way, located outside of urban areas, visible from the main-traveled way of the interstate, primary, or other state highway designated by the State Highway Commission, and erected for the purpose of their messages being read from the main-traveled way and which do not conform to the provisions of this subchapter are nonconforming advertising devices; therefore, the right is conferred upon the commission to enforce the provisions of this subchapter by means of restraining order, mandatory injunction, or other appropriate remedy for the abatement of nonconforming advertising devices, displays, or signs.



§ 27-74-302 - Limitations.

Notwithstanding any other provisions of § 27-74-203, signs, displays, and devices which are located more than six hundred sixty feet (660') from the nearest edge of the right-of-way of interstate and primary highways, outside of urban areas, visible from the main-traveled way of the highways and erected with the purpose of their message being read from the main-traveled way shall be limited to:

(1) Directional and other official signs as defined herein;

(2) Signs advertising the sale or lease of property on which they are located;

(3) Signs advertising activities conducted on the property on which they are located; and

(4) Signs, displays, and devices which locate, identify, mark, or warn of the presence of pipelines, utility lines, or rail lines and appurtenances thereto, including, but not limited to, markers used in maintenance, operation, observation, and safety.



§ 27-74-303 - Removal -- Authority generally -- Compensation.

(a) The State Highway Commission is authorized and empowered to require the removal of all outdoor advertising signs, displays, and devices which do not conform to the provisions of this subchapter and which are lawfully erected beyond six hundred sixty feet (660') from the nearest edge of the right-of-way, located outside of urban areas, visible from the main-traveled way of the interstate, primary, or any other state highway designated by the commission and erected with the purpose of their message being read from the main-traveled way.

(b) The right may be enforced by means of a mandatory injunction or other appropriate remedy. However, just compensation shall be paid upon the removal of signs, devices, and displays that were lawfully erected beyond six hundred sixty feet (660') of the right-of-way line of the interstate, primary, or other state highway. This compensation shall be paid for the taking from the owner of the sign, display, or device, and the taking of all right of title, leasehold, and interest in the sign, display, or device, and the taking from the owner of the real property on which the sign, display, or device is located, of the right to erect and maintain the signs, displays, and devices thereon.






Subchapter 4 - -- Control of Junkyards

§ 27-74-401 - Policy.

(a) The General Assembly finds and declares that the establishment and use and maintenance of outdoor junkyards in areas adjacent to certain sections of the National System of Interstate and Defense Highways, the primary and other state highways designated by the State Highway Commission shall be controlled in order to protect the public interest, to promote the public health, safety, and welfare, and to preserve natural beauty.

(b) The General Assembly further finds that junkyards which do not conform to the requirements of this chapter are public nuisances.



§ 27-74-402 - Definitions.

As used in this subchapter:

(1) "Automobile graveyard" means any establishment or place of business that is maintained, used, or operated for the storing, keeping, buying, or selling of five (5) or more wrecked, scrapped, ruined, or dismantled motor vehicles;

(2) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, and waste or junked, dismantled, or wrecked automobiles, or parts thereof, or iron, steel, and other old or scrap ferrous or nonferrous materials; and

(3) (A) "Junkyard" means an establishment or place of business that is maintained, used, or operated for storing, keeping, buying, or selling junk or for the maintenance or operation of an automobile graveyard.

(B) The term "junkyard" shall also include garbage dumps and sanitary fills.



§ 27-74-403 - Notice.

Any person contemplating or planning the establishment of a junkyard is charged with notice of the provisions of this subchapter with respect to screening, relocation, removal, or disposal of such junkyards.



§ 27-74-404 - Enforcement.

(a) The General Assembly finds and declares that junkyards and automobile graveyards that do not conform to the requirements of this subchapter are public nuisances.

(b) The provisions of this subchapter may be enforced by means of restraining order, mandatory injunction, or other appropriate remedy for the abatement of these public nuisances by:

(1) The State Highway Commission; or

(2) The circuit court of the county in which all or part of a junkyard or automobile graveyard is situated upon application by a city or county.



§ 27-74-405 - Screening requirement.

(a) Except as otherwise herein provided, no junkyards shall be established, operated, or maintained after June 29, 1967, any portion of which is within one thousand feet (1000') of the nearest edge of the right-of-way of any interstate, primary, or other state highway designated by the State Highway Commission in the State of Arkansas unless the junkyards shall be screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the highway, or shall be removed from sight.

(b) The commission is authorized and directed to promulgate rules and regulations governing the location, planting, construction, and maintenance, including materials used therein, of the screening and fencing required under this chapter.



§ 27-74-406 - Permitted junkyards.

Nothing contained in this subchapter shall prohibit the establishment, maintenance, and operation of outdoor junkyards, automobile graveyards, and scrap metal processing facilities within one thousand feet (1000') of the nearest edge of the right-of-way of interstate or primary state highways:

(1) Within those areas which are zoned industrial under authority of the laws of this state;

(2) Within those unzoned industrial areas which may be determined by agreement between the State Highway Commission and the United States Secretary of Transportation; or

(3) Within other areas, when effectively screened as not to be visible from any point on the main-traveled way of such interstate or primary state highway.



§ 27-74-407 - Screening and removal -- Compensation.

(a) (1) The screening of any junkyard by natural objects, plantings, fences, or other appropriate means, so as not to be visible from the main-traveled way of any interstate or primary state highway, may be required by:

(A) The State Highway Commission; or

(B) The circuit court of the county in which all or part of a junkyard or automobile graveyard is situated upon application by a city or county.

(2) The removal from sight of any junkyard not so screened that is visible from the main-traveled way of the interstate or primary state highway may be required by:

(A) The commission; or

(B) The circuit court of the county in which all or part of a junkyard or automobile graveyard is situated upon application by a city or county.

(b) When the commission determines that the topography of the land will not permit adequate screening or that the screening would not be economically feasible, then just compensation shall be paid for the relocation, removal, or disposal of the following junkyards:

(1) Those lawfully in existence on October 22, 1965;

(2) Those lawfully along any highway in this state made a part of the state highway system on or after October 22, 1965, and before June 29, 1967; and

(3) Those lawfully established on or after June 29, 1967.

(c) The commission is:

(1) Given the option of relocation, removal, or disposal of affected junkyards; and

(2) Also authorized to make such payments when in the best interests of the state.

(d) No compensation shall be paid for the relocation, removal, or disposal of any junkyards except those enumerated in this section.



§ 27-74-408 - Agreements with the United States.

The State Highway Commission is authorized to enter into agreement with the United States Secretary of Transportation, as provided by Title 23 of the United States Code, relating to the control of junkyards in areas adjacent to those sections of the federal-aid interstate and federal-aid primary highway systems lying in Arkansas and to act in the name of the State of Arkansas in complying with the terms of such agreements.



§ 27-74-409 - Highway Clean-up Grant Program.

(a) There is created the "Highway Clean-up Grant Program", to be administered by the State Highway Commission.

(b) The program shall provide grants to cities and counties to assist local law enforcement, county prosecuting attorneys, and city attorneys with the enforcement of this section.

(c) (1) The commission shall promulgate the rules necessary for the implementation of the program.

(2) The rules shall include:

(A) The procedure for making an application for a grant;

(B) The selection criteria for a grant;

(C) The limitations on use of grant money; and

(D) A procedure to provide for accountability of grant recipients and the monitoring of expenditures by grant recipients.

(d) This section shall be contingent on the appropriation and availability of funding for the program.






Subchapter 5 - -- Scenic Easements

§ 27-74-501 - Policy.

(a) The General Assembly finds and declares that the restoration, preservation, and enhancement of scenic beauty within and adjacent to many of the state highways are conducive to safe, efficient, and comfortable use of these facilities and necessary to protect the public investment.

(b) Therefore, it is the duty of the State Highway Commission to adopt, promulgate, and enforce reasonable regulations for landscape and roadside development of the scenic values of selected areas adjacent to these highways through the acquisition and development of scenic easements on and improvement of strips of land necessary for the restoration, preservation, and enhancement of such scenic beauty, including scenic overlooks and rest and recreation areas.



§ 27-74-502 - Acquisition of land.

(a) The State Highway Commission is authorized to acquire and improve strips of land necessary for the restoration, preservation, and enhancement of scenic beauty within and adjacent to the state highway system and the federal-aid highways of this state, including acquisition for publicly owned and controlled rest and recreation areas and sanitary and other facilities within or adjacent to the highway right-of-way reasonably necessary to accommodate the traveling public.

(b) Any acquisition shall be in accord with the provisions of law pertaining to real property acquisition for highway, road, and street purposes.

(c) The interest in any land authorized to be acquired and maintained under this chapter may be the fee simple or any lesser interest as determined by the commission to be reasonably necessary to accomplish the purposes of this chapter.

(d) This acquisition may be by gift, purchase, exchange, or condemnation.









Chapter 75 - Highway Construction Compact

§ 27-75-101 - U.S. Highway 82 Four Lane Construction Compact.

The Governor, on behalf of this state, is hereby authorized to execute a compact, in substantially the following form, with the states of Mississippi, Alabama, Texas and any other state in which lies a portion of U.S. Highway 82; and the General Assembly hereby signifies in advance its approval and ratification of such compact, which compact is as follows:

U.S. HIGHWAY 82 FOUR LANE CONSTRUCTION COMPACT

ARTICLE I.

The purpose of this compact is to promote and ensure the four laning of U.S. Highway 82 within the party states and to establish a joint interstate authority to assist that effort.

ARTICLE II.

This compact shall become effective immediately as to the states ratifying it whenever the state of Arkansas and any other eligible state has ratified it and Congress has given consent thereto.

ARTICLE III.

The states which are parties to this compact (referred to as "party states") do hereby establish and create a joint agency which shall be known as the U.S. Highway 82 Four Lane Construction Authority (hereinafter referred to as "the authority"). The membership of such authority shall consist of representatives from each of the party states to be selected in the manner provided by laws enacted by the party states. The members of the authority shall not be compensated for service on the authority, but each of the members shall be entitled to actual and reasonable expenses incurred in attending meetings, or incurred otherwise in the performance of his duties as a member of the authority. The members of the authority shall hold regular quarterly meetings and such special meetings as its business may require. They shall choose annually a chairman and vice-chairman from among their members, and the chairmanship shall rotate each year among the party states in order of their acceptance of this compact. The secretary of the authority (hereinafter provided for) shall notify each member in writing of all meetings of the authority in such a manner and under such rules and regulations as the authority may prescribe. The authority shall adopt rules and regulations for the transaction of its business; and the secretary shall keep a record of all its business and shall furnish a copy thereof to each member of the authority. It shall be the duty of the authority, in general, to promote, encourage and coordinate the efforts of the party states to secure the timely four laning of U.S. Highway 82 within the party states. Toward this end, the authority shall have power to hold hearings; to conduct studies and surveys of all problems, benefits, and other matters associated with the four laning of U.S. Highway 82 within the party states, and to make reports thereon; to acquire, by gift, grant or otherwise, from local, state, federal or private sources such money or property as may be provided for the proper performance of their function, and to hold and dispose of same; to cooperate with other public or private groups, whether local, state, regional or national, having an interest in the four laning of U.S. Highway 82 within the party states; to formulate and execute plans and policies for emphasizing the purpose of this compact before the Congress of the United States and other appropriate officers and agencies of the United States; and to exercise such other powers as may be appropriate to enable it to accomplish its functions and duties in connection with the four laning of U.S. Highway 82 within the party states.

ARTICLE IV.

The authority shall appoint a secretary, who shall be a person familiar with the nature, procedures and significance of the four lane completion and the informational, educational and publicity methods of stimulating general interest in such construction, and who shall be the compact administrator. The term of office of the secretary shall be at the pleasure of the authority, and such officer shall receive such compensation as the authority shall prescribe. The secretary shall maintain custody of the authority's books, records and papers, which shall be kept by the secretary at the office of the authority, and shall perform all functions and duties and exercise all powers and duties which may be delegated to the secretary by the authority.

ARTICLE V.

Each party state agrees that its legislature may, in its discretion, from time to time make available and pay over to the authority funds for the establishment and operation of the authority. The contribution of each party state will be in equal amounts.

ARTICLE VI.

Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to authorize or permit curtailment or diminution of any other highway construction project, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

ARTICLE VII.

This compact shall continue in force and remain binding upon each party state until the legislature or Governor of each or either state takes action to withdraw therefrom; provided that such withdrawal shall not become effective until six (6) months after the date of the action taken by the legislature or the Governor. Notice of such action shall be given to the other party state or states by the party state which takes such action.



§ 27-75-102 - Powers.

There is hereby granted to the Governor and to the members of the authority for Arkansas all the powers provided for in the compact. All officers of the State of Arkansas are hereby authorized and directed to do all things falling within their respective jurisdictions which are necessary or incidental to carrying out the purpose of the compact.



§ 27-75-103 - Authority -- Members.

The representatives from the State of Arkansas who shall be members of the U.S. Highway 82 Four Lane Construction Authority shall be the five (5) members of the State Highway Commission who are each duly serving in the capacity as such a commissioner. During the course and extent of the compact, any newly appointed commissioner, or one appointed to fill the unexpired term of a commissioner, shall be a member of the authority and the replaced commissioner shall cease to be a member of the authority.



§ 27-75-104 - Consent of United States Congress.

The authority shall have the power to apply to the Congress of the United States for its consent and approval of the compact; but, in the absence of the consent of Congress and until such consent is secured, the compact shall be binding upon the State of Arkansas in all respects permitted by law for the party states, without the consent of Congress, to cooperate for the purpose enumerated in the compact and in the manner provided therein.






Chapter 76 - Regional Mobility Authority Act

Subchapter 1 - -- General Provisions

§ 27-76-101 - Title.

This chapter is known and may be cited as the "Regional Mobility Authority Act".



§ 27-76-102 - Legislative findings.

The General Assembly finds that:

(1) Many transportation projects cannot be completed because the transportation construction and maintenance needs of the State of Arkansas far exceed the budget for highway construction and maintenance;

(2) Counties and municipalities have limited budgets for transportation construction and maintenance. As a result, they are often unable to be financial partners with the Arkansas State Highway and Transportation Department;

(3) Through the creation of regional mobility authorities throughout the state, counties and municipalities are empowered to become better partners for highway construction and maintenance with the department and the State Highway Commission; and

(4) The funding of regional mobility authorities is intended to supplement state and federal transportation funds. Such funding is not intended to substitute for state and federal transportation aid to counties and municipalities.



§ 27-76-103 - Definitions.

As used in this chapter:

(1) (A) "Bond" means a revenue bond or note issued under this chapter by a regional mobility authority created under the Regional Mobility Authority Act, § 27-76-101 et seq.

(B) "Bond" includes any other financial obligation of a regional mobility authority authorized by this chapter, the laws of this state, or the Arkansas Constitution;

(2) (A) "Compensation" means any payment for the value of the use of time or the expenditure of moneys, including without limitation:

(i) A salary; or

(ii) Per diem allowance.

(B) "Compensation" does not include reimbursement as provided under § 27-76-302(d);

(3) "Debt service" means the amounts necessary for paying principal, interest, trustee's and paying agent's fees, and rebate costs and the amounts necessary to establish and maintain debt service reserves as provided in the authorizing resolution or trust indenture identified under this chapter;

(4) "Governmental entity" means a lawfully created branch, department, or agency of the federal, state, or local government;

(5) "Owner" means any individual, partnership, association, corporation, or organization having any title or interest in any property, rights, easements, and interest authorized to be acquired by and under the regional mobility authority of this chapter;

(6) "Person" means any individual, partnership, corporation, or other entity recognized by law as having power to contract;

(7) "Project development" means all phases of implementation conducted in relation to a transportation project, including without limitation:

(A) Planning;

(B) Environmental clearances;

(C) Surveys;

(D) Design;

(E) Utility adjustments;

(F) Right-of-way acquisition;

(G) Construction; and

(H) Construction inspection;

(8) "Public utility facility" means a facility that is either publicly or privately owned and that provides direct or indirect utility service to the public, including without limitation:

(A) Sewage and water pumping stations;

(B) Sewage and water treatment facilities;

(C) Telephone electronic structures; and

(D) Major electrical power lines, pipelines, or substations whose major purpose is transport through a community;

(9) "Registered owner" means an owner of a motor vehicle as shown on the vehicle registration records maintained by the Office of Motor Vehicle or the analogous department or agency of another state or country;

(10) (A) "Toll facility project" means:

(i) Any new highway constructed under the provisions of this chapter by a regional mobility authority as a toll road; and

(ii) All property, rights, easements, rights-of-way, and interest that may be acquired by the regional mobility authority for or in connection with the construction or operation of a toll road.

(B) "Toll facility project" includes without limitation the following as the regional mobility authority deems necessary or desirable for the operation of a toll road:

(i) Lands;

(ii) Rights-of-way;

(iii) Bridges;

(iv) Tunnels;

(v) Overpasses;

(vi) Underpasses;

(vii) Interchanges;

(viii) Entrance plazas;

(ix) Approaches;

(x) Toll houses;

(xi) Administration buildings;

(xii) Storage buildings;

(xiii) Other buildings; and

(xiv) Facilities;

(11) (A) "Toll facility project costs" means any direct and indirect costs incurred in connection with the acquisition of rights-of-way for and constructing and equipping toll facility projects, including without limitation:

(i) The cost of the acquisition of all lands, property, rights, rights-of-way, easements, and interests acquired by a governmental entity;

(ii) The cost of demolishing or removing buildings or structures on the land so acquired;

(iii) The cost of acquiring any lands to which those buildings or structures may be moved;

(iv) The cost of all machinery and equipment;

(v) Financing charges, including interest accrued:

(a) Prior to construction;

(b) During construction; or

(c) For a period after construction;

(vi) The establishment of necessary funds and reserves;

(vii) The cost of traffic estimates, engineering fees, legal fees, plans, specifications, surveys, and estimates of cost and revenues;

(viii) Administration expense, expenditures, or any other expense that is necessary or incidental to determining the feasibility or practicability of a toll facility project; and

(ix) Cost, expenditure, or any other expense that is necessary or incidental to the construction of a toll facility project, the finance of the construction, and the placement of the toll facility project into operation.

(B) Toll facility project costs also shall include any obligation, expense, or expenditure incurred or made by the regional mobility authority for matters pertaining to a toll facility project, including without limitation:

(i) Feasibility studies;

(ii) Traffic surveys;

(iii) Borings;

(iv) Preparation of plans and specifications;

(v) Engineering services; and

(vi) Cost, expenditure, or any other expense that is regarded as part of the costs of a toll facility project and that may be reimbursed to the State Highway Commission or other agency or department of the state out of the proceeds of revenue bonds or out of any other available funds of the commission;

(12) "Toll facility project revenues" means, without limitation, any tolls, rentals, license and permit revenues, contractual receipts, gifts, grants, moneys, charges, and other funds, including federal aid highway funds, and property of whatever nature coming into the possession of or under the control of the board of directors of the regional mobility authority by virtue of this chapter, except the proceeds derived from the sale of revenue bonds issued under this chapter;

(13) "Transponder" means a device placed on or within a vehicle that is capable of transmitting or receiving information used to assess or collect tolls;

(14) "Transportation project" means:

(A) Any part of a transportation system;

(B) Construction on or of any part of a transportation system;

(C) Maintenance on or operation of any part of a transportation system; or

(D) Preservation of any part of a transportation system; and

(15) "Transportation system" means infrastructure that provides mobility for people or goods in a region, including without limitation:

(A) Roads;

(B) Streets;

(C) Highways;

(D) Bridges;

(E) Tunnels;

(F) Sidewalks;

(G) Bicycle paths;

(H) Trails;

(I) Toll facilities;

(J) Pedestrian ways;

(K) Intermodal facilities;

(L) Port authorities;

(M) Waterways;

(N) Railroads;

(O) Parking facilities;

(P) Public transit systems;

(Q) Traveler information systems;

(R) Intelligent transportation systems;

(S) Traffic management systems;

(T) Traffic signal systems;

(U) Safety improvements; or

(V) Any other means of surface or water transportation.



§ 27-76-104 - Exemption from taxation or assessment.

(a) A regional mobility authority is exempt from ad valorem property taxation of or assessments on each of the following:

(1) A transportation system;

(2) A transportation project; and

(3) Property the regional mobility authority acquires or uses under this chapter for a transportation project or transportation system.

(b) Income from the ownership or operation of the regional mobility authority shall be exempt from state income tax.



§ 27-76-105 - Exemption from fees.

(a) Except as provided under subsection (b) of this section, a regional mobility authority is exempt from the payment or assessment of any of the following fees levied by a governmental entity, a property owner's association, or a homeowner's association:

(1) Development fees;

(2) Utility connection fees;

(3) Assessments; and

(4) Service fees.

(b) This section does not apply to fees or assessments charged under approved rate schedules or line extension policies of an electric or a gas utility that is owned by a municipality.



§ 27-76-106 - Immunity.

(a) The powers and duties of a regional mobility authority conferred by this chapter are public and governmental functions exercised for a public purpose and for matters of public necessity.

(b) The exercise of the powers and the performance of the duties by a regional mobility authority under this chapter are immune from suit in tort unless immunity is expressly waived in writing.

(c) A regional mobility authority is not immune from suit in contract if the contract arises from the performance of duties authorized by law.



§ 27-76-107 - Approval required.

Any design or proposal for a road or highway improvement must be approved by the governmental entity that owns the roadway prior to the commencement of the development of the transportation project.






Subchapter 2 - -- Creation

§ 27-76-201 - Authority to create.

(a) A single county may create a regional mobility authority by adoption of an ordinance.

(b) A combination of contiguous counties may create a regional mobility authority by each county:

(1) Adopting an ordinance that provides for the county's participation in the regional mobility authority; and

(2) Entering into a joint agreement with the other participating counties that states the jurisdictional boundaries of the regional mobility authority.

(c) This section shall not limit additional contiguous counties or municipalities from becoming a member in the regional mobility authority as provided under § 27-76-203.



§ 27-76-202 - Purposes.

The purposes of a regional mobility authority created under this chapter are to:

(1) Plan, construct, operate, or fund transportation projects of the regional mobility authority; or

(2) Plan, construct, operate, or fund improvements to a transportation system of the regional mobility authority.



§ 27-76-203 - Membership in a regional mobility authority.

(a) To become a member of a regional mobility authority, a governing body of a municipality or county within the jurisdictional boundaries of the regional mobility authority shall:

(1) Provide by ordinance for the participation of the municipality or county in the regional mobility authority; and

(2) Enter into an agreement with the other participating members if such members exist.

(b) The agreement between members of a regional mobility authority shall establish the terms and conditions of the operation of the regional mobility authority with the limitations provided in this chapter and other applicable laws.

(c) To the extent that it is consistent with this chapter, the agreement shall comply with the provisions of § 25-20-104(c).



§ 27-76-204 - Public corporation status.

Upon creation of a regional mobility authority:

(1) The regional mobility authority and its members shall:

(A) Constitute a public corporation; and

(B) Have perpetual succession; and

(2) The regional mobility authority and its members may:

(A) Contract and be contracted with;

(B) Sue and be sued in tort to the extent that it has expressly waived liability in writing; and

(C) Have and use a common seal.






Subchapter 3 - -- Governance

§ 27-76-301 - Generally.

A regional mobility authority created under this chapter shall be operated and controlled by a board of directors.



§ 27-76-302 - Board of directors.

(a) A board of directors shall manage and control each regional mobility authority created under this chapter, including the following:

(1) Property;

(2) Operations;

(3) Business; and

(4) Affairs.

(b) The board of directors shall be solely responsible for selecting the chair of the board of directors and establishing procedures by which it shall operate.

(c) A director shall not receive compensation in any form from or for his or her services as a director.

(d) Each director shall be entitled to reimbursement by the regional mobility authority for any necessary expenditures incurred in connection with the performance of his or her general duties as a director.



§ 27-76-303 - Membership on the board of directors.

(a) Unless the structure of the board of directors is otherwise specified in the agreement establishing the regional mobility authority, the board of directors of a regional mobility authority shall consist of no fewer than five (5) directors as provided under this section.

(b) (1) The board of directors shall include the county judge or designated representative of each county that is a member of the regional mobility authority and the mayor or designated representative of each city of the first class that is a member of the regional mobility authority.

(2) If the number of directors is fewer than five (5) after fulfilling the requirements of subdivision (b)(1) of this section, then mayors or designated representatives of the cities of the second class that are members of the regional mobility authority are appointed to the board of directors in descending order of population as determined by the last federal decennial census until five (5) directors have been appointed.

(c) The designated representative of a county judge or mayor under subsection (b) of this section shall be a qualified elector of the jurisdiction that the designated representative is appointed to represent.

(d) If a city of the second class becomes a city of the first class and is a member of the regional mobility authority, the mayor of that city or designated representative shall become a director.

(e) Membership of cities of the second class on the board of directors shall be adjusted after each federal decennial census.



§ 27-76-304 - Terms of directors.

(a) A director who is a public official may serve on the board of directors during his or her term of office as the county judge or mayor of a member of a regional mobility authority.

(b) A director who is the designated representative of the mayor or county judge of a member of the regional mobility authority serves at the pleasure of the mayor of the municipality or the county judge of the county that is a member of the regional mobility authority.






Subchapter 4 - -- Powers and Duties

§ 27-76-401 - Powers generally.

The board of directors of a regional mobility authority created under this chapter may:

(1) Make and adopt all necessary bylaws for its organization and operation;

(2) Elect officers and employ personnel necessary for its operation;

(3) Build, operate, maintain, expand, fund, or own a transportation project or a transportation system;

(4) Apply for, receive, and spend grants for any purpose under this chapter;

(5) Enter into contracts as provided in § 27-76-403;

(6) Enter into any agreement with any road or street improvement district established under § 14-316-101 et seq., § 14-317-101 et seq., and § 14-322-101 et seq.;

(7) Enter into any agreement with the State Highway Commission and the Arkansas State Highway and Transportation Department;

(8) Acquire lands and hold title to the lands acquired in its own name;

(9) Acquire, own, use, and dispose of property in the exercise of its powers and the performance of its duties under this chapter;

(10) Acquire any property necessary to carry out the purposes of this chapter by exercising the power of eminent domain as provided under § 27-76-501 et seq.;

(11) Enter into agreements or contracts as provided under this chapter;

(12) Construct or change grade separations as provided under § 27-76-404;

(13) Fund feasibility studies as provided under §§ 27-76-405 and 27-76-406;

(14) Enter into agreements for joint transportation projects or transportation systems between regional mobility authorities as provided under § 27-76-407;

(15) Transfer a transportation project or transportation system as provided under § 27-76-408;

(16) Develop and utilize financing options as provided under § 27-76-601 et seq.;

(17) Issue revenue bonds and provide for the financing of revenue bonds as provided under § 27-76-601 et seq.;

(18) Impose and collect tolls for a toll facility project owned or operated by the regional mobility authority subject to voter approval as provided under § 27-76-701(d);

(19) Impose and collect charges or rates for the use of a transportation system or transportation project that is owned or operated by the regional mobility authority, other than a toll facility project, specifically to set:

(A) Passenger charges for public transit system users;

(B) Parking fees for users of parking decks or other parking facilities;

(C) Ferry fees for the use of ferries;

(D) Passenger and freight fees for the use of railroads;

(E) Freight and user fees for the use of intermodal and port facilities;

(F) Access fees and charges for the use of traveler information systems; or

(G) Other fees and charges that are usually and customarily charged of users of a transportation system or a transportation project;

(20) Index the cost for construction materials to the cost set by the market;

(21) Request and receive from time to time from counties or cities within the boundaries of the regional mobility authority funds to finance and support the regional mobility authority, including county or city turnback funds as set forth in §§ 27-70-206 and 27-70-207;

(22) Promote the use of a transportation project through advertising or marketing as it determines to be appropriate, including the promotion of a transportation project operated by a regional mobility authority on behalf of another entity;

(23) Receive property or funds by gift or donation for the finance and support of the regional mobility authority; and

(24) Do all things necessary or appropriate to carry out the powers expressly granted or duties expressly imposed under this chapter.



§ 27-76-402 - Limitations.

(a) Notwithstanding any other provision of law, a regional mobility authority shall not sell a toll facility project to a private entity or enter into a lease for a toll facility or concession agreement related to a toll facility.

(b) Notwithstanding any other provision of law, a toll facility project established by a regional mobility authority shall be for construction of new highways only.

(c) Notwithstanding any other provision of law, a regional mobility authority shall not establish a toll facility project without voter approval of the initial imposition of the tolls, including the initial toll rate, and if revenue bonds are to be issued by the regional mobility authority to fund all or a portion of the costs of the toll facility project, the issuance of the maximum principal amount of bonded indebtedness.

(d) Notwithstanding any other provision of law, a regional mobility authority shall not acquire or receive by conveyance a transportation project or transportation system from another public or private entity that is either completed or for which a construction notice to proceed has been issued to convert the transportation project or transportation system to a toll facility project.



§ 27-76-403 - Authority to contract.

(a) A regional mobility authority created under this chapter may enter into agreements or contracts with a governmental entity or a private entity.

(b) The types of agreements or contracts that a regional mobility authority may enter into under this chapter include without limitation:

(1) Lease agreements;

(2) Rental agreements;

(3) Operating agreements;

(4) Service agreements;

(5) License agreements;

(6) Promotional agreements;

(7) Purchasing agreements; and

(8) Public-private partnership agreements for transportation projects concerning rail, waterway, or trail.

(c) The scope of agreements or contracts that a regional mobility authority may enter into under this chapter includes without limitation:

(1) Rent, lease, or make property available for the benefit of users of a transportation project or a transportation system other than a public utility facility;

(2) Plan, design, construct, operate, or maintain a transportation project on behalf of a governmental entity within the boundaries of the regional mobility authority; and

(3) Acquire with the consent of a governmental entity or private entity a transportation project or transportation system from that entity and assume any debts, obligations, and liabilities of the entity relating to a transportation project or transportation system transferred to the regional mobility authority, provided that a regional mobility authority shall not acquire a transportation project or transportation system from another public or private entity that is completed or for which a construction notice to proceed has been issued to convert the transportation project or transportation system to a toll facility project.

(d) A regional mobility authority shall not sell a toll facility project to a private entity or enter into a lease for a toll facility or a concession agreement related to a toll facility.



§ 27-76-404 - Actions affecting existing roads -- Grade separation.

(a) A regional mobility authority may construct a grade separation at an intersection of a transportation project with a railroad or highway and change the line of the railroad or grade of a highway to accommodate the design of the grade separation as provided under this section.

(b) A regional mobility authority shall obtain consent from the Arkansas State Highway and Transportation Department and the State Highway Commission before constructing a grade separation under this section that affects a segment of the state highway system.

(c) A regional mobility authority shall pay the cost of a grade separation and any damage incurred in changing a line of a railroad or the grade of a highway as part of the cost of the transportation project.

(d) (1) On request of the county, a regional mobility authority that has changed the location of a segment of a county road as part of its development of a transportation project shall reconstruct that segment of the road at a location that the regional mobility authority determines restores the utility of the road.

(2) On request of the city, a regional mobility authority that has changed the location of a segment of a city road as part of its development of a transportation project shall reconstruct that segment of the road at a location that the regional mobility authority determines restores the utility of the road.

(3) Determinations under this subsection (d) as to the relocation of a road shall be at the discretion of the regional mobility authority.

(4) Any reconstruction under this subsection (d) and the associated costs of reconstruction are deemed to be in furtherance of a transportation project.



§ 27-76-405 - Expenditures for feasibility studies.

(a) A regional mobility authority may pay the expenses of studying the cost and feasibility and any other expenses relating to the preparation and issuance of bonds for a proposed transportation project by:

(1) Using legally available revenue derived from an existing transportation project;

(2) Borrowing money, issuing bonds, or entering into a loan agreement payable out of legally available revenue anticipated to be derived from the operation of an existing transportation project;

(3) Pledging to the payment of the bonds or a loan agreement legally available revenue anticipated to be derived from the operation of a transportation project; or

(4) Pledging to the payment of the bonds or loan agreement legally available revenue to the regional mobility authority from another source.

(b) Money spent by a regional mobility authority under this section for a proposed transportation project shall be reimbursed to the transportation project from which the money was spent from the proceeds of bonds issued for the acquisition and construction of the proposed transportation project.

(c) The use of any money of a transportation project to study the feasibility of another transportation project or used to repay any money used for that purpose does not constitute an operating expense of the transportation project producing the revenue and may be paid only from the surplus money of the transportation project as determined by the regional mobility authority.



§ 27-76-406 - Reimbursement for feasibility studies.

(a) The following are allowable reimbursable expenses for studying the cost and feasibility of a transportation project as provided under this section:

(1) The preparation and issuance of bonds for the acquisition or construction of a proposed transportation project by a regional mobility authority; or

(2) The improvement, extension, or expansion of an existing transportation project of the regional mobility authority.

(b) Any of the following may pay all or part of the expenses under this section related to a transportation project and be reimbursed as provided under this section:

(1) One (1) or more municipalities, counties, or other governmental entities;

(2) A combination of municipalities, counties, or other governmental entities;

(3) A governmental entity or private entity with its place of business in this state; or

(4) An individual who resides in this state.

(c) (1) Funds expended under this section for a proposed transportation project are reimbursable without interest and with the consent of the regional mobility authority to the person paying the expenses as provided under this section.

(2) The reimbursements shall be paid out of the proceeds from revenue bonds issued for or other proceeds that may be used for the acquisition, construction, improvement, extension, expansion, maintenance, repair, or operation of the transportation project.



§ 27-76-407 - Joint transportation projects or joint transportation systems between regional mobility authorities.

(a) If two (2) or more regional mobility authorities determine that the traffic needs within the boundaries of each regional mobility authority could be most efficiently and economically met by jointly operating two (2) or more transportation projects in the separate regional mobility authorities, then the regional mobility authorities may create one (1) operational and financial enterprise to operate the transportation projects.

(b) If a regional mobility authority determines that a transportation project could most efficiently and economically be acquired or constructed if it were a part of the transportation system and that the addition will benefit the system, the regional mobility authority may:

(1) Create more than one (1) transportation system and may combine two (2) or more transportation systems into one (1) system; or

(2) Finance, acquire, construct, and operate additional transportation projects as additions to or expansions of a transportation system.

(c) The revenue of a transportation system that is merged under this section shall be accounted for separately and shall not be commingled with the revenue of a transportation project that is not a part of the transportation system that was merged under this section or with the revenue of another transportation system.



§ 27-76-408 - Transfer of a transportation project or transportation system -- Procedure.

(a) A regional mobility authority may sell, lease, or convey any of its transportation projects or transportation systems to one (1) or more governmental entities, or a governmental entity may convey a transportation project or a transportation system to a regional mobility authority if:

(1) The transferee has executed written commitments to assume jurisdiction over the transferred transportation project or transportation system;

(2) The property and contract rights in the transferred transportation project or transportation system and bonds issued for the project or system are not unfavorably affected by the transfer;

(3) The transfer is not prohibited under the bond proceedings applicable to the transferred transportation project or transportation system;

(4) An adequate provision has been made for the assumption of all debts, obligations, and liabilities relating to the transferred transportation project or transportation system by the regional mobility authority or governmental entity that is assuming jurisdiction over the transferred transportation project or transportation system;

(5) The transferee lawfully assumes:

(A) Jurisdiction over the transferred transportation project or transportation system; and

(B) The debts, obligations, and liabilities of the regional mobility authority relating to the transferred transportation project or transportation system; and

(6) The transfer has been approved by the board of directors of the regional mobility authority and the transferee or transferor.

(b) If the requirements of subsection (a) of this section are met, then a regional mobility authority or governmental entity may transfer its work product to determine the feasibility of the construction, improvement, extension, or expansion of a transportation system or transportation project, including without limitation:

(1) Traffic estimates;

(2) Revenue estimates;

(3) Plans;

(4) Specifications;

(5) Surveys;

(6) Appraisals;

(7) Financial work products; or

(8) Other work product developed by the regional mobility authority or governmental entity to determine the feasibility of the construction, improvement, extension, or expansion of a transportation project or transportation system.

(c) (1) A regional mobility authority or governmental entity that accepts a transfer under this section may reimburse the transferor for any expenditures that it made prior to the transfer and any other amounts expended under related agreements.

(2) The reimbursement may be made from the feasibility study fund or other lawful funding source to pay the costs of work product for a transferred transportation project or transportation system.

(3) The reimbursement may be made over time, as determined by the parties.



§ 27-76-409 - Agreements to construct, maintain, and operate transportation projects.

(a) (1) A regional mobility authority may enter into an agreement with a governmental entity.

(2) For purposes of this section, a governmental entity may include:

(A) The federal government;

(B) A state of the United States;

(C) Another governmental entity;

(D) A political subdivision of another governmental entity; or

(E) A toll road corporation owned or operated by any governmental entity.

(b) (1) A regional mobility authority may enter into an agreement to allow a public or private entity to:

(A) Study the feasibility of a transportation project; or

(B) Design, construct, maintain, or repair a transportation project.

(2) A regional mobility authority and one (1) or more entities described under subsection (a) of this section may enter into a joint agreement to study the feasibility of a transportation project or to acquire, design, finance, construct, maintain, repair, operate, extend, or expand a transportation project.

(3) A regional mobility authority shall not sell a toll facility project to a private entity or enter into a lease for a toll facility or a concession agreement related to a toll facility.

(c) (1) A regional mobility authority has broad discretion to negotiate provisions in a development agreement through which a governmental entity or private entity may contribute resources or improvements to a project.

(2) The development agreement may include provisions relating to:

(A) The design, financing, and construction of a transportation project in accordance with standards adopted by the regional mobility authority; and

(B) Professional and consulting services to be rendered under standards adopted by the regional mobility authority in connection with a transportation project.

(d) A regional mobility authority shall not incur a financial obligation on behalf of or guarantee the obligations of a governmental entity or a private entity that constructs, maintains, or operates a transportation project.

(e) A regional mobility authority or a county or municipality that is a member of a regional mobility authority is not liable for any financial or other obligation of a transportation project solely because a governmental entity or a private entity constructs or finances part of a transportation project.

(f) A regional mobility authority shall not directly provide water, wastewater, natural gas, petroleum pipeline, electric transmission, electric distribution, telecommunications, information, or cable television services.



§ 27-76-410 - Consistency of planning.

(a) (1) A regional mobility authority may develop plans for transportation projects.

(2) The plans shall be consistent with state implementation plans, statewide transportation improvement programs if federal aid funds are involved, statewide long-range transportation plans, city and county master street plans, and metropolitan transportation plans in metropolitan areas as required under 23 U.S.C. § 134 as it existed on January 1, 2007.

(b) Nothing in this section shall interfere with the responsibility and authority of metropolitan planning organizations to perform transportation systems planning as required under 23 U.S.C. § 134 as it existed on January 1, 2007.

(c) Nothing in this section shall interfere with the responsibility and authority of the Arkansas State Highway and Transportation Department and the State Highway Commission to perform transportation systems planning.






Subchapter 5 - -- Eminent Domain

§ 27-76-501 - Generally.

A regional mobility authority may acquire any property necessary to carry out the public purposes of this chapter by exercising the power of eminent domain.



§ 27-76-502 - Entering property.

(a) A regional mobility authority, its agents, or its employees may with the consent of the owner enter upon real property to:

(1) Make surveys;

(2) Perform examinations;

(3) Take photographs;

(4) Perform tests or samplings; or

(5) Engage in other activities for the purpose of appraising the property or determining whether it is suitable for the regional mobility authority's purpose.

(b) If an owner of real property does not consent, a regional mobility authority may seek a court order to enter a property under this section.



§ 27-76-503 - Condemnation petition.

(a) A regional mobility authority may exercise its power of eminent domain by filing an appropriate petition in condemnation in the circuit court of the county in which the property sought to be taken is situated to have the compensation for right-of-way determined.

(b) The petition in condemnation shall describe the lands and property sought to be taken.

(c) The regional mobility authority shall give the owner of the property to be taken at least ten (10) days' notice in writing of the time and place where the petition will be heard.

(d) (1) If the property sought to be taken is located in more than one (1) county, the petition may be filed in any circuit court having jurisdiction in any county in which any part of the property may be located.

(2) The proceedings held in the circuit court shall apply to all of the property described in the petition.

(e) If the owner of the property sought to be taken is a nonresident of the state, notice shall be made in accordance with the Arkansas Rules of Civil Procedure.



§ 27-76-504 - Declaration of taking.

(a) When the immediate possession of lands and property is sought to be obtained, the regional mobility authority may file a declaration of taking with a court of competent jurisdiction at any time before judgment or together with the petition in condemnation.

(b) The petitioner may file a declaration of taking at any time before a judgment is signed or with the petition in condemnation in any proceeding instituted by and in the name of the regional mobility authority that involves the acquisition of real property, an interest in real property, or an easement.

(c) The declaration of taking shall contain or have annexed to it the following:

(1) A statement that the regional mobility authority is taking the real property, the interest in the real property, or the easement;

(2) A statement of the purpose for which the regional mobility authority is taking the real property, the interest in the real property, or the easement for the use of the regional mobility authority;

(3) A description of the real property, the interest in the real property, or the easement that the regional mobility authority is taking, sufficient for the identification thereof;

(4) A plat showing the real property, the interest in the real property, or the easement that the regional mobility authority is taking; and

(5) A statement of the amount of money estimated by the acquiring regional mobility authority to be just compensation for the taking of the real property, the interest in the real property, or the easement.



§ 27-76-505 - Condemnation proceedings and judgment.

(a) The circuit court shall impanel a jury of twelve (12) persons, as in other civil cases, to ascertain the amount of compensation that the regional mobility authority shall pay for the real property, the interest in the real property, or the easement which the regional mobility authority is taking.

(b) The matter shall proceed and be determined as in other civil cases.

(c) In all cases of infants or incompetent persons, when no legal representative or guardian appears in their behalf at the hearing, it shall be the duty of the circuit court to appoint a guardian ad litem who shall represent their interest for all purposes.

(d) Compensation shall be ascertained and awarded in the proceeding and established by judgment therein.






Subchapter 6 - -- Financing and Bonds

§ 27-76-601 - Financing generally.

(a) A regional mobility authority may be financed or supported by receiving the following:

(1) If requested and adopted, revenue from the levy by a member county of a sales tax under § 26-74-201 et seq., § 26-74-301 et seq., and § 26-74-401 et seq. for the benefit of the regional mobility authority;

(2) If requested and adopted, revenue from the levy by a member city of a sales tax under § 26-75-201 et seq. and § 26-75-301 et seq. for the benefit of the regional mobility authority;

(3) Revenue from a motor vehicle tax imposed by a county that is a member of a regional mobility authority under § 26-78-101 et seq.;

(4) If authorized by law, requested, and adopted, revenue from the levy of an additional sales and use tax for the benefit of a regional mobility authority by a county or city not to exceed one-half of one percent (0.5%);

(5) Proceeds from tolls from toll facility projects owned by the regional mobility authority;

(6) Proceeds from charges and rates imposed on surface transportation systems owned by the regional mobility authority that are not toll facility projects;

(7) Proceeds from the sale of bonds;

(8) State turnback funds received from counties that are members of the regional mobility authority and cities that are within the boundaries of a regional mobility authority, under §§ 27-70-206 and 27-70-207;

(9) Other state funding that is appropriated; or

(10) Other funds from a state agency.

(b) Taxes and tolls imposed under subdivisions (a)(1)-(5) of this section shall be approved by voters pursuant to all applicable election laws.

(c) (1) A regional mobility authority shall not use revenue from a transportation project in a manner that is not authorized by this chapter or other law.

(2) Except as provided by this chapter, revenue derived from a transportation project shall not be applied for a purpose or to pay a cost other than a cost or purpose that is reasonably related to or anticipated to be for the benefit of a transportation project.



§ 27-76-602 - Authority to issue bonds.

(a) If a regional mobility authority created under this chapter owns or operates a transportation system and desires to construct improvements, betterments, and extensions thereto, the regional mobility authority may issue revenue bonds pursuant to a bond resolution and under the provisions of this chapter to pay the cost of a transportation project or to pay all or part of the cost of a transportation project that will become part of a transportation system.

(b) If a regional mobility authority pursues the development of a toll facility project, the regional mobility authority may issue revenue bonds pursuant to a bond resolution and under the provisions of this chapter to pay the toll facility project costs with toll facility project revenues.



§ 27-76-603 - Tax exempt status.

Bonds issued under this chapter and income from the bonds, including any profit made on the sale or transfer of the bonds, are exempt from taxation in this state.



§ 27-76-604 - Bond resolution required.

(a) Bonds issued in accordance with this chapter shall be authorized by resolution of the board of directors of the regional mobility authority.

(b) The bonds may be issued as registered bonds and may be exchangeable for bonds of another denomination or in another form.

(c) As determined in the bond resolution, the bonds of each issue shall:

(1) Be dated;

(2) Bear interest at the rate or rates provided by the bond resolution beginning on the dates provided by the bond resolution as authorized by law or bear no interest;

(3) Mature at the time or times provided by the bond resolution, not exceeding forty (40) years from their date or dates; and

(4) Be made redeemable before maturity at the price or prices and under the terms provided by the bond resolution.

(d) As determined in the bond resolution, the bonds of each issue may:

(1) Be in such form and denominations;

(2) Be payable at such places within or without the state; or

(3) Contain such terms and conditions as the members of the regional mobility authority shall determine.

(e) The bonds shall have all of the qualities of and shall be deemed to be negotiable instruments under the laws of the State of Arkansas, subject to provisions as to registration as set forth in this section.

(f) The authorizing resolution may contain any other terms, covenants, and conditions that the board of directors of the regional mobility authority deem to be reasonable and desirable, including without limitation those pertaining to the:

(1) Maintenance of various funds and reserves;

(2) Nature and extent of any security for payment of the bonds;

(3) Custody and application of the proceeds of the bonds;

(4) Collection and disposition of revenues;

(5) Investment for authorized purposes; and

(6) Rights, duties, and obligations of the regional mobility authority and the holders and registered owners of the bonds.

(g) (1) The authorizing resolution may provide for the execution of a trust indenture between the regional mobility authority and any financial institution within or without the State of Arkansas.

(2) The trust indenture may contain any terms, covenants, and conditions that are deemed desirable by the board of directors of the regional mobility authority, including without limitation those pertaining to the:

(A) Maintenance of various funds and reserves;

(B) Nature and extent of any security for the payment of the bonds;

(C) Custody and application of the proceeds of the bonds;

(D) Collection and disposition of revenues;

(E) Investment and reinvestment of any moneys during periods not needed for authorized purposes; and

(F) Rights, duties, and obligations of the regional mobility authority and the holders and registered owners of the bonds.

(h) (1) An authorizing resolution and trust indenture relating to the issuance and security of the bonds shall constitute a contract between the regional mobility authority and the holders or registered owners of the bonds.

(2) The contract and all covenants, agreements, and obligations in the contract shall be promptly performed in strict compliance with the terms and provisions of the contract, and the covenants, agreements, and obligations of the regional mobility authority may be enforced by mandamus or other appropriate proceeding at law or in equity.

(i) (1) The resolution shall fix the minimum fees, fares, tolls, or charges to be collected prior to the payment of all of the bonds, with exceptions as may be provided in the resolution, and shall pledge the revenues derived from the regional mobility authority's transportation system or any specified portion of the regional mobility authority's transportation system for the purpose of paying the bonds and interest on the bonds.

(2) The rates to be charged for the use of the regional mobility authority's transportation system shall be sufficient to provide for the payment of all principal of and interest on all bonds when due.

(j) (1) Additional bonds may be issued in the same manner to pay the costs of a transportation project.

(2) Unless otherwise provided in the bond resolution, the additional bonds shall be on a parity, without preference or priority, with bonds previously issued and payable from the revenue of the transportation project.

(3) A regional mobility authority may issue bonds for a transportation project secured by a lien on the revenue of the transportation project subordinate to the lien on the revenue securing other bonds issued for the transportation project.



§ 27-76-605 - Sale.

(a) The bonds may be sold in such manner, either at public or private sale, and upon such terms as the members of the regional mobility authority shall determine to be reasonable and expedient for effectuating the purposes of the regional mobility authority.

(b) The bonds may be sold at a price that the board of directors of the regional mobility authority determine to be in the best interest of the regional mobility authority, including sale at discount.

(c) (1) The bonds shall be executed by manual or facsimile signature of the chair of the regional mobility authority and the manual or facsimile signature of the secretary of the regional mobility authority or any other officer of the regional mobility authority authorized to do so by resolution of the board of directors.

(2) In case any of the officers whose signatures appear on the bonds shall cease to be the officers before delivery of the bonds, their signatures nevertheless shall be valid and sufficient for all purposes.

(d) Each bond shall be impressed or imprinted with the seal of the regional mobility authority.



§ 27-76-606 - Proceeds.

(a) The proceeds of each bond issue shall be disbursed in the manner and under any restrictions as provided in the bond resolution.

(b) (1) The proceeds derived from the sale of the bonds shall be used solely for the purpose of:

(A) Making betterments, improvements, and extensions to the surface transportation system owned and operated by the regional mobility authority;

(B) Paying interest on the bonds during the period of construction of the betterments, improvements, and extensions;

(C) Establishing any necessary reserves for the bonds;

(D) Paying the costs of issuing the bonds; and

(E) Paying any other costs and expenditures of whatever nature incidental to the accomplishment of the betterments, improvements, and extensions.

(2) The terms "betterments", "improvements", and "extensions" include surface transportation systems as well as all other real and personal property, buildings, structures, or other improvements or facilities as may be necessary or advisable for the proper and efficient operation of the regional mobility authority's surface transportation system.

(c) If the proceeds of a bond issue exceed the cost of the transportation project for which the bonds were issued, the surplus shall be segregated from the other money of the regional mobility authority and used only for the purposes specified in the bond resolution.

(d) To the extent permitted under the applicable bond proceedings, revenue from one (1) transportation project or toll facility project of a regional mobility authority may be used to pay the cost of another transportation project or toll facility project of the same regional mobility authority.



§ 27-76-607 - Repayment.

(a) Bonds issued under the provisions of this chapter shall be payable from revenues derived from the regional mobility authority's transportation system.

(b) The bonds shall not in any event constitute an indebtedness of nor pledge the faith and credit of the State of Arkansas or the county or counties or municipality or municipalities creating the regional mobility authority within the meaning of any constitutional provisions or limitations.

(c) It shall be plainly stated on the face of each bond that it:

(1) Is issued under the provisions of this chapter;

(2) Does not constitute an indebtedness of the State of Arkansas or the county or counties or the municipality or municipalities creating the regional mobility authority within any constitutional provisions or limitations; and

(3) Is not backed by the full faith and credit of the State of Arkansas or the county or counties or municipality or municipalities creating the regional mobility authority.

(d) The bonds and the interest on the bonds shall be exempt from all state, county, and municipal taxation, including without limitation income taxation and inheritance taxation.



§ 27-76-608 - Lien in favor of bondholders.

(a) The payment of the principal of bonds issued under this chapter and the interest thereon may be secured by a lien on and security interest in the regional mobility authority's surface transportation system or any specified portion of the regional mobility authority's surface transportation system.

(b) It shall not be necessary to the perfection of the lien and pledge for such purposes that the trustee in connection with the bond issue or the holders of the bonds take possession of the collateral security.

(c) Subject to whatever restrictions may be contained in the resolution or indenture governing the bonds, any holder of bonds issued under the provisions of this chapter may enforce either at law or in equity the lien and may compel by proper suit the performance of the duties of the officers of the board of directors of the issuing regional mobility authority set forth in this chapter.

(d) (1) In the event there is default in the payment of the principal or interest on any of the bonds, a court of competent jurisdiction may appoint a receiver to:

(A) Administer the regional mobility authority's surface transportation system pledged to the payment of the bonds; or

(B) Administer the specified portion of the regional mobility authority's surface transportation system pledged to the payment of the bonds.

(2) The receiver shall perform the duties specified in subdivision (d)(1) of this section on behalf of the public body.

(3) The receiver shall have the power to:

(A) Charge and collect rates sufficient to provide for:

(i) The payment of the bonds;

(ii) The interest on the bonds; and

(iii) The payment of any operating expenses of the surface transportation system pledged to the payment of the bonds or the portion of the surface transportation system pledged to the payment of the bonds; and

(B) Apply the income and revenues of the surface transportation system pledged to the payment of the bonds or the portion of the surface transportation system pledged to the payment of the bonds in conformity with this chapter and the resolution or indenture providing for the issuance of the bonds.



§ 27-76-609 - Refunding bonds.

(a) (1) Bonds may be issued for the purpose of refunding any obligations issued under this chapter or otherwise.

(2) The refunding bonds may be combined with bonds issued under the provisions of § 27-70-314 [repealed] into a single issue.

(b) (1) When bonds are issued under this section for refunding purposes, the bonds may either be sold or delivered in exchange for the outstanding obligations.

(2) If sold, the proceeds may, either at maturity or upon any authorized redemption date, be either:

(A) Applied to the payment of the obligations refunded; or

(B) Deposited in escrow for the retirement thereof.

(c) (1) All bonds issued under this section shall in all respects be authorized, issued, and secured in the manner provided for other bonds issued under this chapter and shall have all the attributes of such bonds.

(2) The resolution or indenture under which the refunding bonds are issued may provide that any of the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the obligations refunded thereby.



§ 27-76-610 - Interim bonds.

(a) Before issuing definitive bonds, a regional mobility authority may issue interim bonds with or without coupons exchangeable for definitive bonds.

(b) The interim bonds may be authorized and issued in accordance with this chapter without regard to a requirement, restriction, or procedural provision in any other law.

(c) (1) A bond resolution authorizing interim bonds may provide that the interim bonds recite that the bonds are issued under this chapter.

(2) The recital is conclusive evidence of the validity and the regularity of the interim bonds' issuance.



§ 27-76-611 - Revolving fund.

(a) A regional mobility authority may maintain a revolving fund to be held in trust by a banking institution chosen by the regional mobility authority separate from any other funds and administered by the regional mobility authority's board of directors.

(b) A regional mobility authority may transfer into its revolving fund money from any permissible source, including:

(1) Funds from a transportation project if the transfer does not diminish the money available for the project to less than any amount required to be retained by the bond proceedings pertaining to the project;

(2) Funds received by the regional mobility authority from any source and not otherwise committed, including money from the transfer of a transportation project or system as provided under § 27-76-408 or the sale of surplus assets of the regional mobility authority;

(3) Funds received from the Arkansas State Highway and Transportation Department and the State Highway Commission; and

(4) Contributions, loans, grants, or assistance from any governmental entity, private entity, or person.

(c) The regional mobility authority may use money in the revolving fund to:

(1) Finance the acquisition, construction, maintenance, or operation of a transportation project of a regional mobility authority including the extension, expansion, or improvement of a transportation project;

(2) Provide matching money required in connection with any federal, state, local, or private aid, grant, or other funding, including aid or funding by or with public-private partnerships;

(3) Provide credit enhancement either directly or indirectly for bonds issued to acquire, construct, extend, expand, or improve a transportation project or a transportation system;

(4) Provide security for or payment of future or existing debt for the design, acquisition, construction, operation, maintenance, extension, expansion, or improvement of a transportation project or a transportation system;

(5) Borrow money and issue promissory notes or other indebtedness payable out of the revolving fund for any purpose authorized by this chapter; and

(6) Provide for any other reasonable purpose that assists in the financing of a regional mobility authority as authorized by this chapter.

(d) (1) Money spent or advanced from the revolving fund for a transportation project or a transportation system must be reimbursed from the money of that transportation project or transportation system.

(2) At the time that the expenditure or advancement is authorized, a reasonable expectation of repayment must exist.






Subchapter 7 - -- Tolling

§ 27-76-701 - Setting tolling fees, fare, and other charges on a toll facility project.

(a) A regional mobility authority shall set tolls, fees, fares, or other charges at rates or amounts so that the aggregate of tolls, fees, fares, or other charges from the transportation project, together with other revenue of the project:

(1) Provides toll facility project revenue sufficient to pay:

(A) The toll facility project costs;

(B) The cost of maintaining, repairing, and operating the transportation project; and

(C) The principal of and interest on any bonds issued for the toll facility project as those bonds become due and payable; and

(2) Creates reserves for one (1) or more of the purposes stated under subdivision (a)(1) of this section.

(b) A toll, fee, fare, or other charge imposed on an owner of a public utility facility shall be imposed in a manner that is competitively neutral and nondiscriminatory among similarly situated users of the toll facility project.

(c) A toll, fee, fare, or other usage charge is not subject to supervision or regulation by any agency of this state or other governmental entity.

(d) Notwithstanding any of the provisions of this subchapter, a regional mobility authority's power to charge tolls for use of a toll facility project shall be subject to approval by the voters within the boundaries of the regional mobility authority as follows:

(1) Voter approval of the initial imposition of the tolls, including the initial toll rate by the regional mobility authority; and

(2) If revenue bonds are to be issued by the regional mobility authority to fund all or a portion of the costs of the toll facility project, voter approval of the development of the toll facility project, including the initial toll rate and the issuance of the maximum principal amount of bonded indebtedness.



§ 27-76-702 - Controlled access to toll facility projects.

(a) A regional mobility authority may adopt a resolution that designates a toll road, a toll facility project, or a portion of a transportation project as a controlled-access toll road.

(b) A regional mobility authority may adopt a resolution to:

(1) Prohibit the use of or access to or from a toll road by a motor vehicle, bicycle, any other classification or type of vehicle, or a pedestrian;

(2) Deny access to or from:

(A) A toll road;

(B) Real property adjacent to a toll road; or

(C) A street, road, alley, highway, or other public or private way intersecting a toll road;

(3) Designate locations on a toll road at which access to or from the toll road is permitted;

(4) Control, restrict, and determine the type and extent of access permitted at a designated location of access to a toll road; or

(5) Erect appropriate protective devices to preserve the utility, integrity, and use of a toll road.

(c) A regional mobility authority may grant access to or from a toll facility.



§ 27-76-703 - Tolling power subject to voter approval.

The approval of the voters within the boundaries of the regional mobility authority is required to authorize the development of a toll facility, the initial toll rate, and the maximum amount of bonded indebtedness pledged thereto subject to the provisions of § 27-76-701(d).



§ 27-76-704 - Use of revenues -- Revenue bonds.

(a) (1) Except as provided under subdivision (a)(3) of this section, a regional mobility authority that has issued revenue bonds for a toll facility project or a transportation project and that is financed with dedicated revenue derived from tolls, fees, fares, or other funds shall set aside moneys into a sinking fund that is pledged to and charged with the payment of:

(A) Interest on the bonds as it becomes due;

(B) Principal of the bonds as it becomes due;

(C) Necessary charges of paying agents for paying principal and interest;

(D) The redemption price or the purchase price of bonds retired by call or purchase as provided in the bond proceedings; and

(E) Any amounts due under credit agreements.

(2) Moneys shall be set aside into a sinking fund at regular intervals and as provided in the bond resolution or trust agreement.

(3) A regional mobility authority may retain the funds necessary to pay the cost of maintenance, repair, and operation and to provide reserves for those costs as provided in the bond proceedings.

(b) The use and disposition of money deposited to the credit of the sinking fund is subject to the bond proceedings.



§ 27-76-705 - Surplus revenue.

(a) Each year, a regional mobility authority shall determine whether it has surplus revenue from tolls, fees, or fares collected from the operation of its transportation projects.

(b) If a regional mobility authority determines that it has surplus revenue, then it shall either:

(1) Reduce the tolls, fees, or fares; or

(2) Spend the surplus revenue on other transportation projects in the counties or municipalities within the jurisdictional boundaries of the regional mobility authority as provided under subsection (c) of this section.

(c) Consistent with other laws and the rules and resolutions of the regional mobility authority, a regional mobility authority may spend surplus revenue on other transportation projects by:

(1) Constructing a transportation project located within the county or counties of the authority;

(2) Assisting in the financing of a toll or toll-free transportation project of another governmental entity; or

(3) Constructing a toll or toll-free transportation project and, on completion of the project, transferring the project to another governmental entity if:

(A) The other governmental entity authorizes the regional mobility authority to construct the project and agrees to assume all liability and responsibility for the maintenance and operation of the project on its transfer; and

(B) The project is constructed in compliance with all laws applicable to the governmental entity.



§ 27-76-706 - Arkansas State Highway and Transportation Department contributions to toll road projects.

(a) (1) A regional mobility authority and the Arkansas State Highway and Transportation Department and the State Highway Commission may agree to allow the department to contribute to the payment of costs of any of the following in regards to a toll road:

(A) A financial study;

(B) An engineering study;

(C) A traffic feasibility study; or

(D) The design, financing, acquisition, construction, operation, or maintenance of a toll road.

(2) The agreement shall not be inconsistent with the rights of the bondholders or persons operating the toll road under a lease or other contract.

(b) The department may use its engineering or other personnel, including consulting engineers or traffic engineers, to conduct feasibility studies under subsection (a) of this section.

(c) (1) An obligation or expense incurred by a regional mobility authority or the department under this section is a part of the cost of the toll road for which the obligation or expense was incurred.

(2) A regional mobility authority may require money contributed under this section to be repaid from tolls or other revenue of the toll road on which the money was spent.

(3) Money repaid as required by a regional mobility authority or the department shall be deposited to the credit of the fund from which the contribution was made.

(d) A regional mobility authority or the department may use federal money for any purpose described by this chapter.

(e) A toll road developed by a regional mobility authority shall not be part of the state highway system unless the regional mobility authority and the commission so agree.

(f) (1) The commission may grant or loan department money to a regional mobility authority for the acquisition of land for the construction, maintenance, or operation of a toll road.

(2) The commission may require the authority to repay money provided under this section from toll revenue or other sources on terms established by the commission.

(g) Money repaid as required by the commission shall be deposited to the credit of the fund from which the money was provided.



§ 27-76-707 - Use and return of transponders.

A regional mobility authority may promulgate rules regarding the use and return of transponders.



§ 27-76-708 - Requirement that an operator of a motor vehicle pay a toll.

(a) (1) Except as provided under subdivisions (a)(2) and (3) of this section, the operator of a vehicle that is driven or towed through a toll collection facility of a toll road owned by a regional mobility authority shall pay the proper toll.

(2) An authorized emergency vehicle as defined under § 27-49-219(d) is not required to pay a toll.

(3) A regional mobility authority may waive the requirement of the payment of a toll or may authorize the payment of a reduced toll for any vehicle or class of vehicles.

(b) (1) A violation of this section is an administrative offense and a Class B misdemeanor.

(2) The regional mobility authority or its designee shall attempt collection of the unpaid toll through the administrative procedures under §§ 27-76-710 -- 27-76-712 before pursuing prosecution under § 27-76-713.

(3) If the regional mobility authority or its designee is unable to collect an unpaid toll through administrative procedures, then the matter shall be transferred to the appropriate prosecuting attorney.



§ 27-76-709 - Presumption that the registered owner was the operator.

Except as provided under §§ 27-76-711 and 27-76-712, there is a rebuttable presumption that the registered owner of the motor vehicle was the operator of the motor vehicle when the offense occurred.



§ 27-76-710 - General administrative procedure for collection of an unpaid toll.

(a) (1) The regional mobility authority or its designee may attempt to collect an unpaid toll under § 27-76-708 and an administrative fee to recover the cost of collecting the unpaid toll.

(2) The administrative fee shall not exceed one hundred dollars ($100).

(3) The registered owner shall pay a separate toll and administrative fee for each occurrence of nonpayment under this subsection (a).

(b) (1) Upon the occurrence of the offense of failure to pay a toll, the regional mobility authority or its designee shall issue to the registered owner of the motor vehicle a written notice of nonpayment of the toll.

(2) The notice of nonpayment shall:

(A) Include a statement of the amount of the toll charges and the amount of the administrative fee for which the registered owner of the motor vehicle is liable;

(B) Be sent by first-class mail to the registered owner's address as shown in the motor vehicle registration records maintained by the Department of Finance and Administration;

(C) Be sent not later than thirty (30) days after the date of the alleged failure to pay; and

(D) State that payment is not required until thirty (30) days after the date that the notice was mailed.



§ 27-76-711 - Administrative procedure when the registered owner is a lessor.

(a) If the registered owner of the motor vehicle is the lessor of a vehicle and the lessor claims it is not liable for an unpaid toll under § 27-76-708 because the vehicle was under a rental contract on the date the offense of nonpayment occurred, then the procedures of this section apply.

(b) (1) Not later than thirty (30) days after the date that the notice of nonpayment was mailed to the registered owner, the lessor shall provide to the regional mobility authority or its designee a copy of the rental, lease, or other contract document covering the vehicle on the date of the nonpayment under subsection (a) of this section.

(2) The name and address of the lessee shall be clearly legible on the documents provided to the regional mobility authority or its designee.

(c) (1) If the lessor provides the required information within the prescribed period, the regional mobility authority or its designee shall send a notice of nonpayment to the lessee.

(2) The notice of nonpayment shall:

(A) Include a statement of the amount of the toll charges and the amount of administrative fee for which the lessee of the motor vehicle is liable;

(B) Be sent by first-class mail to the lessee's address as shown on the rental, lease, or other contract document provided by the lessor;

(C) Be sent not later than thirty (30) days after the date of receipt of the required information from the lessor; and

(D) State that payment is not required until thirty (30) days after the date that the notice was mailed.

(d) The lessee shall pay a separate toll and administrative fee for each event of nonpayment.



§ 27-76-712 - Administrative procedure when the registered owner is a transferor.

(a) If the registered owner of a motor vehicle that was mailed notice of nonpayment of a toll under this section transferred ownership of the vehicle to another person before the offense of an unpaid toll under § 27-76-708 occurred, then the procedures of this section apply.

(b) (1) Not later than thirty (30) days after the date that the notice of nonpayment was mailed to the transferor of the motor vehicle, the transferor shall submit to the regional mobility authority or its designee a bill of sale or supporting documentation for the transfer of ownership.

(2) The name and address of the person in which the motor vehicle was transferred shall be clearly legible on the documents provided to the regional mobility authority or its designee.

(c) (1) If the transferor of the motor vehicle provides the required information within the prescribed period, the regional mobility authority or its designee shall send a notice of nonpayment to the transferee.

(2) The notice of nonpayment shall:

(A) Include a statement of the amount of the toll charges and the amount of administrative fee for which the transferee is liable;

(B) Be sent by first-class mail to the transferee's address as shown in the bill of sale or supporting documentation;

(C) Be sent not later than thirty (30) days after the date of receipt of the required information from the transferor; and

(D) State that payment is not required until thirty (30) days after the date that the notice was mailed.

(d) The transferee shall pay a separate toll and administrative fee for each event of nonpayment.



§ 27-76-713 - Prosecution of failure to pay tolls.

(a) In the prosecution of a violation of § 27-76-708, the prosecuting attorney shall establish that:

(1) The vehicle passed through a toll collection facility without payment of the proper toll; and

(2) The defendant was either of the following when the failure to pay the toll occurred:

(A) The registered owner of the motor vehicle; or

(B) The operator of the motor vehicle.

(b) The court may consider sworn testimony from any of the following:

(1) A law enforcement officer;

(2) A regional mobility authority employee;

(3) An employee of the designee of the regional mobility authority; or

(4) An employee of the Department of Finance and Administration.

(c) The court may consider any other reasonable evidence, including without limitation:

(1) Video surveillance; or

(2) Evidence obtained by automated enforcement technology.

(d) It is a defense to prosecution under this section that the motor vehicle in question was stolen before the failure to pay the proper toll occurred and was not recovered by the time of the failure to pay, but only if the theft was reported to the appropriate law enforcement authority before the earlier of:

(1) The occurrence of the failure to pay; or

(2) Eight (8) hours after the discovery of the theft.

(e) A person who pleads guilty or nolo contendere to or is found guilty of violating § 27-76-708 is guilty of a Class B misdemeanor.

(f) The court in which a person is convicted of an offense under this section shall also collect the proper toll and administrative fee and forward the toll and fee to the regional mobility authority.









Chapter 77-84 - [Reserved.]

[Reserved]






Subtitle 6 - Bridges And Ferries

Chapter 85 - General Provisions

§ 27-85-101 - Conservation of bridges.

It is directed that the administrators of the various public highway, road, and street systems shall make every effort to conserve the safe function of the bridges under their jurisdiction pursuant to the findings and recommendations of the bridge safety inspections by the bridge inspection teams of the Arkansas State Highway and Transportation Department in accord with the national bridge inspection standards published in the Federal Register.






Chapter 86 - Bridges

Subchapter 1 - -- General Provisions

§ 27-86-101 - Interstate toll bridges authorized.

The State Highway Commission is authorized to maintain, in whole or in part, highway toll bridges across rivers or waters bordering the State of Arkansas as a part of the state highway system.



§ 27-86-102 - Mail carrier toll exemption.

All carriers of the United States mails over a designated route shall, if the route crosses a state-owned toll bridge, be exempt and relieved from the payment of toll for the privilege of using and crossing the bridge. This exemption shall apply only while the operator is engaged in the performance of his or her official duties as a mail carrier in the postal service of the United States government.



§ 27-86-103 - Lights on toll bridges.

(a) Provisions are made for the regulation of the number of lights or bulbs and the monthly and annual expenditures for electric lights on all toll bridges in the State of Arkansas.

(b) (1) No toll bridge in the State of Arkansas shall have more than four (4) electric lights or bulbs, known as navigation lights, except as otherwise provided for by the federal government.

(2) Each bulb or light shall not be in excess of seventy-five (75) watts.

(3) One (1) bulb shall be placed in the center of each bridge at the open end of the toll bridge or bridges, just above or in the center of a sign or poster, which name shall appear and be read and be known as "TOLL BRIDGE", and the bulb shall fully display the sign or poster at night of its purpose.

(4) The other end of the toll bridge where the toll house is located shall not have in excess of three (3) bulbs, one (1) in each driveway or on either side of the toll house, including one (1) inside the toll house or left to the discretion of the chief engineer of the Arkansas State Highway and Transportation Department.

(5) Should more lights or bulbs exist than those mentioned in this section, their installation shall be invalid and any person or persons installing more lights shall be responsible for their expense.






Subchapter 2 - -- Private Franchises

§ 27-86-201 - Power to grant.

(a) The several county courts through whose counties run any watercourse, lake, bay, or swamp which may be too burdensome to bridge and keep in repair by the inhabitants thereof are fully empowered to grant privileges to persons to build toll bridges over or turnpikes or causeways along them, or through any overflowed or wetland, whenever the interest of the county or the traveling public shall in their discretion demand the improvement.

(b) No privilege or franchise for the construction of a toll bridge over any navigable stream shall be effective until consent is obtained by the federal government for the construction of the bridge.



§ 27-86-202 - Control by county court.

(a) The county court shall have a general superintending control of bridges, turnpikes, and causeways mentioned in this subchapter and the rates or tolls to be charged.

(b) The county court shall compel the bridges, turnpikes, and causeways to be kept in good repair at all times.

(c) The county court is required to fix the rate of tolls for crossing any bridge, turnpike, or causeway which may be built under the provision of this subchapter, the rates to be based on a reasonable return on the amount invested, having regard for reasonable operating expenses and reasonable depreciation.

(d) If, after granting the franchise or privilege and the rate of tolls fixed, it shall be made to appear that the rates fixed are inadequate to yield a fair return upon the investment or that the rates yield more than a fair return upon the investment, the county court shall have the right to revise the tolls as justice may require.



§ 27-86-203 - Application -- Notice -- Hearing.

(a) Upon application being made to the county court for the granting of a franchise or privilege as herein provided, the applicant shall give notice by publication in some newspaper in the county or counties where the toll bridge, turnpike, or causeway is situated, having a bona fide circulation therein, once a week for two (2) weeks. The notice shall set forth the fact that application has been made for the granting of the franchise or privilege and give the name of the stream to be bridged or the location of the turnpike or causeway, and the date when the petition will be heard by the county court, which notice may be in the following form:

Click here to view form

(b) Upon the date named in the notice, unless the hearing is continued for cause, the court shall hear all interested parties and in the event the franchise or privilege is granted an order of the county court shall be made fixing the rates or tolls to be charged, which shall be entered of record.



§ 27-86-204 - Appeal.

Any interested party or any citizen of the county or counties to be affected may appeal from any order of the county court or courts provided for herein at any time within thirty (30) days from the rendition of the judgment and not thereafter; in the event of an appeal, the case shall be tried de novo by the circuit court as other cases appealed from the county court.



§ 27-86-205 - Franchise exclusive -- Exception.

(a) After conferring the privileges of this subchapter upon any person, no county court shall again have power to confer the same or like privileges upon any other person to the injury of him or her upon whom the privileges were first conferred.

(b) However, privileges or franchises shall not be exclusive and effective against any county, counties, or the state. All privileges or franchises granted hereunder shall be subject to the rights of the county, counties, or the state to condemn them and acquire the property and franchise by condemnation proceedings which shall be exercised under the right of eminent domain as the same is now exercised by railroad, telegraph, and telephone companies.



§ 27-86-206 - State's condemnation authority.

(a) The State Highway Commission, with the approval of the Governor and Attorney General of the state, is vested with authority to sue in the name of the state for the condemnation of any bridge, turnpike, or causeway which in their judgment should be acquired by the state.

(b) County judges are vested with authority to enter suit for condemnation on relation of the county or counties affected.



§ 27-86-207 - Damages upon condemnation by state.

(a) In the event condemnation proceedings are instituted as herein provided by any county, counties, or the state, for the condemnation of property and franchise or privilege, the future value of any privilege or franchise or any prospective profits shall not be considered as an element of damage in the condemnation and purchase of the property.

(b) The amount of compensation or damage shall not exceed the actual cost of the bridge, turnpike, or causeway, the site for it, necessary improvements, and the moneys expended on approaches leading to the bridge and a reasonable amount expended for promotion and financing, less actual depreciation.



§ 27-86-208 - Privileges granted jointly by two counties -- Appeals.

(a) Where the watercourse is on the boundary line between counties, the county courts of the counties may act jointly in granting the privileges and exercising the powers conferred by this subchapter.

(b) Publication of notice shall be made in each county.

(c) The circuit court first acquiring jurisdiction of an appeal from the order of either county court shall also have jurisdiction of all appeals from the order of the other county court, and appeals shall be at once transferred to the circuit court first acquiring jurisdiction.



§ 27-86-209 - No franchise for toll bridge on state highway.

No franchise shall be granted to any person, firm, or corporation to operate a toll bridge on any road in the state highway system.



§ 27-86-210 - State purchase of private toll bridges -- Construction of free bridges.

(a) The State Highway Commission is authorized and empowered to purchase any or all of the privately owned toll bridges in the State of Arkansas at prices to be fixed by the commission in accordance with rules and regulations to be promulgated by the commission.

(b) Where it is not possible to purchase any privately owned toll bridges, then the commission is authorized to construct bridges at places where there are now operated any privately owned toll bridges.

(c) The purchase of each bridge shall include the right-of-way, franchise, and license, if any, and all right, title, and interest and claim of the owner in and to it together with all appurtenances thereunto belonging.

(d) No money shall be paid over on the purchase of a toll bridge under authority of this section until there has been a conveyance by the owner to the State of Arkansas of the bridge proper together with approaches, right-of-way, license, franchise, and whatever other outstanding claim, right, title, or interest there may be in the bridge, to the end that the state may completely own and control the bridge and that the public may use it free of toll.

(e) The state shall repair and maintain all bridges purchased by authority of this section in the same manner that it now or may hereafter repair and maintain bridges which are parts of the state highway system.



§ 27-86-211 - Toll rates on privately owned bridges in state highway system.

(a) The State Highway Commission is empowered to fix and enforce the schedule or rate of tolls to be collected on any privately owned toll bridge located on any road embraced in the state highway system.

(b) In fixing schedules or rates, regard shall be had to the interests of the owner and the public so that the owner shall be allowed to collect such rates as shall afford him or her a fair return on the value of his or her property, and the public shall not be required to pay more than is required to net such return.

(c) As the state is spending millions of dollars in building roads, not only to serve its own citizens but to induce tourists to visit the state, and as a certain percent of tourists will buy land and become citizens, the state should protect the interests of the public against those who operate toll bridges that injure the state as a whole by charging tolls to pay interest and dividends on watered bonds and stock. One of the purposes of this section is to grant protection to the state and the public.

(d) All suits involving the validity of this section or any portion thereof shall be deemed matters of public interest and shall be advanced and disposed of at the earliest possible moment. Appeals in these suits must be taken and perfected within thirty (30) days from the date of the judgment or decree.






Subchapter 3 - -- Transportation of Cotton over Toll Bridges

§ 27-86-301 - Records.

(a) It shall be the duty of every person, firm, or corporation owning or operating any toll bridge within or partially within the State of Arkansas to make, maintain, and preserve a record of every bale of cotton or part of a bale of cotton, whether seed cotton or lint cotton, which shall cross the toll bridge.

(b) The record shall contain the following data:

(1) The date, together with the hour of the day, the cotton passed over the toll bridge;

(2) The destination of the cotton as declared by the person transporting the cotton across the bridge;

(3) The name of the persons transporting the cotton across the bridge together with the name and address of the persons for whom the cotton is being so transported;

(4) A general description of the vehicle in which the cotton is being transported, that is, whether by motor vehicle or otherwise. If transported by motor vehicle, the record shall show the state license number and the city license number, if any, of the motor vehicle;

(5) The approximate amount of cotton transported in terms of bales or parts of bales as nearly as can be determined without weighing;

(6) The point of origin of the cotton; that is, if the cotton is in bales, the name and location of the gin where the cotton was ginned and, if seed cotton, the approximate location of the farm on which the cotton was produced. This information shall be supplied by the persons so transporting the cotton; and

(7) The name and address of every person, firm, or corporation having any interest in the cotton either by ownership or lien so far as known to the person or persons transporting the cotton.

(c) The records made and maintained pursuant to this subchapter shall be open to inspection by any person at all reasonable times at the place of business maintained by the owner or operator within the State of Arkansas.



§ 27-86-302 - Application to state bridges.

It is expressly declared that this subchapter shall apply to all toll bridges owned or operated by the State of Arkansas or any of its agencies.



§ 27-86-303 - Transporter's failure to furnish information -- Penalty.

Any person transporting cotton across a toll bridge as specified in this subchapter who shall willfully and knowingly fail or refuse to furnish the information set forth in § 27-86-301 to the owner or operator of the toll bridge or who shall willfully and knowingly furnish false information with respect thereto, shall be fined in any sum not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or imprisoned for a period not less than thirty (30) days nor more than one (1) year or may be both fined and imprisoned as provided in this subchapter.



§ 27-86-304 - Operator's failure to keep record -- Penalty.

(a) Any owner or operator of any toll bridge, except the State of Arkansas, shall be punished as set forth in subsection (b) of this section if he or she shall knowingly and willfully:

(1) Fail or refuse to procure the data set forth in § 27-86-301;

(2) Fail or refuse to keep and maintain this record; or

(3) Fail to permit this record to be inspected by any interested party as herein provided.

(b) Upon conviction, the owner or operator shall be fined in any amount not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or imprisoned for a period not less than thirty (30) days nor more than one (1) year, or he or she may be both fined and imprisoned as provided herein.



§ 27-86-305 - Mandamus.

The State Highway Commission or other agency of the state having charge of the operation of any state-owned toll bridge may be compelled to carry out the provisions of this subchapter as to any state-owned toll bridge by mandamus proceedings filed by any citizen of the state in the circuit court of the county in which the state-owned toll bridge, or any part thereof, is operated.



§ 27-86-306 - No charge.

It shall be unlawful for the owner or operator of a toll bridge to make any charge against the person so transporting cotton by reason of the provisions of this subchapter.









Chapter 87 - Ferries

Subchapter 1 - -- General Provisions

§ 27-87-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Public ferries" means all ferries upon or over any public navigable streams in this state; and

(2) "Navigable streams" includes all lakes within this state that have been meandered in making the public surveys of the United States lands and retained as public property by the United States.



§ 27-87-102 - Ferrykeeper's neglect of duty -- Penalties.

(a) Any person detained at any public ferry by reason of the ferrykeeper not having sufficient boats or other proper craft and hands to work it, or by neglecting his or her duty in any way, may make application to a justice of the peace in the township where the ferry is located for a warrant of arrest.

(b) The justice of the peace is required to issue the warrant of arrest and impose a fine on the ferrykeeper, not exceeding twenty-five dollars ($25.00), as the justice of the peace may find just and equitable.

(c) The fine shall not extend to, or be deemed a bar to, any action for personal damages sustained by any person or persons by reason of the insufficiency of the ferry or boats.



§ 27-87-103 - Public ferry on private stream.

(a) Where a public road crosses any private stream which has not been meandered as a navigable stream, the bed of which may belong to any individual, if in the opinion of the county court, the public convenience will be promoted thereby, the court may make an order upon its record to that effect, declaring the crossing to be a public ferry.

(b) And when so declared by the county court, the ferry shall be and remain a public ferry during the pleasure of the court and be subject to all the regulations and restrictions that are made by law applicable to public ferries on navigable streams.



§ 27-87-104 - Eligibility to keep ferry.

(a) Every person owning the land fronting on any public navigable stream shall be entitled to the privilege of keeping a public ferry over or across the navigable stream if that person:

(1) Owns the land on both sides or banks; or

(2) Shall have possession of both sides or banks by preemption or settlement right and shall be entitled to the sole and exclusive right of ferriage at that place.

(b) If the person owns the lands on one (1) side only, or has possession thereof by preemption or settlement right, he or she shall have the privilege of:

(1) A public ferry from his or her own shore;

(2) Making the landing and road up the opposite bank;

(3) Keeping them at all times in good repair and condition for ascending and descending; and

(4) An exclusive right to all ferry privileges in any such case shall follow any leasehold interest during the life of the lease and the faithful performance of all municipal, county, and state obligations.

(c) The right shall not be impaired by any packet trade or company, or otherwise, under penalty of one hundred dollars ($100) fine of any owner or manager of the packet enterprise or the party in any way violating the spirit or letter hereof, to be recovered by appropriate action in any court having jurisdiction, at the instance of the injured party.

(d) Each day's interference shall constitute a separate offense.



§ 27-87-105 - Exclusiveness of privilege.

The county court shall not permit any ferry to be established within one (1) mile above or below any ferry previously established, except at or near cities and towns where the public convenience may require it and satisfactory proof of the need shall be first adduced.



§ 27-87-106 - State establishment and operation.

(a) In all cases hereafter existing in which a privately owned ferry serving traffic upon any state highway is discontinued, leaving no means of crossing available to the public, the State Highway Commission is authorized to establish and maintain ferry service at that point.

(b) To the end of providing ferry service, the State Highway Commission is authorized to acquire by negotiation, purchase, or exercise of eminent domain any required sites for landings or other needed acreage and to purchase or construct ferry boats and all facilities needed in the operation of the ferries.

(c) The ferries as provided shall be operated free of tolls to the public and shall be operated in the manner and at the hours as the State Highway Commission may from time to time prescribe.

(d) No portion of §§ 27-87-101 -- 27-87-105, 27-87-201 -- 27-87-209, 27-87-301 -- 27-87-303, and 27-87-401 -- 27-87-403 shall apply to the free ferries installed and operated by the State Highway Commission hereunder.

(e) All laws and parts of laws in conflict herewith are repealed.



§ 27-87-107 - Record of cotton shipments.

(a) It shall be unlawful for any ferry boat to transport cotton or cottonseed from the shores of the State of Arkansas on the Mississippi River across the river into another state unless the owner or operator of the ferry boat shall keep a record of the vehicle used in the transportation of the cotton or cottonseed.

(b) The record shall show:

(1) The date of the trip;

(2) The name and address of the driver of the vehicle, to be obtained from the driver;

(3) The make and kind of the automobile, truck, wagon, or other vehicle so used; and

(4) If an automobile or truck, the number and state appearing on the license plate of the vehicle.

(c) If cotton so transported is already baled, the record shall further show the marks of identification appearing on the baled cotton.

(d) The record shall be kept in a book to be provided by the owner or operator of the ferry boat for that purpose and shall be kept on the ferry boat for a period of six (6) months following the date of the transportation of the cotton or cottonseed, during which period the record shall be open and subject to the inspection of the public at all times.

(e) After the expiration of the period, the book containing the record shall be filed with the State Highway Commission, to be preserved by it as a permanent record.

(f) Any person, firm, or corporation which shall fail or refuse to comply with the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) for each and every separate offense.






Subchapter 2 - -- License and Privilege Tax

§ 27-87-201 - Taking toll without license -- Penalty.

If any person shall keep any ferry over any navigable stream, for which he or she shall charge any person any money or any other valuable thing, without complying with the provisions of this chapter in relation to obtaining license, he or she shall forfeit and pay to every other person having a licensed ferry on the same stream or lake in the same county five dollars ($5.00) for every person so ferried, and the same sum for every vehicle or other article so transported which may be the subject of a separate charge is to be sued for and recovered before any justice of the peace in the county by civil action founded on this statute, with the costs of prosecution.



§ 27-87-202 - License -- Navigable waterways generally.

(a) No person shall keep any ferry over or across any public navigable stream or lake so as to charge any compensation for crossing the stream or lake without first procuring a license from the county court of the county in which the ferry is situated.

(b) Any person wishing to establish a ferry across any navigable stream in this state shall apply to the county court of the county in which the ferry site may be.

(c) The county court shall grant a license to the applicant for the term of one (1) year from the date of the license upon the applicant's:

(1) Showing lawful possession of the land on which the ferry is sought to be established;

(2) Satisfying the court that the public convenience will be promoted thereby;

(3) Paying the tax levied by the county court for the privilege of the ferry; and

(4) Executing the bond required by this chapter.



§ 27-87-203 - License -- Stream on county boundary.

If any navigable stream or lake shall form a portion of the boundary of any county, so that one bank is in one county and the other is in a different county at the place where it is proposed to erect a ferry, a license shall be had from the county court for the ferry on the counties' respective banks or shores.



§ 27-87-204 - Operation by advertisement.

(a) Any person wishing to put into operation any public ferry when the county court is not in session may do so by putting up an advertisement at the ferry, stating that he or she intends to apply at the next county court for a license for the ferry, and he or she may charge and receive the usual rates of ferriage until the county court shall meet.

(b) The county court, in cases where ferries have been put in operation in vacation of the court, by advertisement shall grant to the person a license at the next term of such court on his or her applying for it and complying with the provisions of this chapter as in cases of other ferries, which shall relate back for one (1) year from the time of putting the ferry in operation by advertisement.

(c) Any person putting a ferry across any navigable stream in operation by advertisement who shall fail or neglect at the next term of the county court to apply for a license and in all respects to comply with the orders of the county court in respect thereto shall by notice served on him or her by order of the county court be required to appear at its next term and show cause, if any, why he or she should not be fined. If no sufficient legal reason is shown, he or she shall be fined by the court in any sum not exceeding thirty dollars ($30.00). These proceedings shall be had without the necessity of formal pleadings.



§ 27-87-205 - Tax -- Assessment.

(a) Before any ferry shall be established, the court shall determine what tax shall be paid by the applicant for the privilege of the ferry, which shall not be less than one dollar ($1.00) nor more than one hundred dollars ($100).

(b) It shall be the duty of the county courts to levy a tax on all ferry privileges in their respective counties whether application be made by any person for the same or not. However, no ferry at which the public county road does not cross shall be subject to the tax herein provided.



§ 27-87-206 - License -- Issuance.

It shall be the duty of the clerk of the county court, immediately after the assessment of any tax for ferry privileges by the court, to issue a license for the ferrykeeper to whom the privileges were granted and to deliver it to the sheriff and charge him or her with the amount thereof, in the same manner that he or she is required to be charged with other county revenue.



§ 27-87-207 - Tax -- Failure to pay.

(a) It shall be the duty of the sheriff to present the licenses named in § 27-87-206 to the proper ferryman within twenty (20) days after they are issued.

(b) If the amount is not paid, the sheriff shall retain the license.

(c) Twenty (20) days thereafter, if the amount is still unpaid, it shall be the duty of the sheriff to levy on and sell the property of the ferrykeeper to satisfy the amount of the ferry tax, in the same manner and under the same restrictions as lands and tenements, goods, and chattels are required to be levied on and sold under executions on judgments at law.

(d) If sufficient property of the ferrykeeper cannot be found to make the amount of his or her ferry tax, it shall be the duty of the sheriff to return a statement of the facts to the next term of the county court, whose duty it shall be to order a scire facias issued against the securities of the ferrykeeper, returnable to the next term of the court.

(e) If sufficient cause shall not be shown to the contrary, the court shall order judgment against his securities for the amount found due with all costs.



§ 27-87-208 - Tax -- Sheriff's settlement.

The sheriff shall settle for the amount collected by him or her for ferry tax in the manner and at the time that he or she is required to settle for other revenue of the county.



§ 27-87-209 - Tax or charge -- Stream on state boundary.

When a navigable stream makes a part of the boundary line of this state, if any tax or charge shall be assessed or collected by any adjoining state for the privilege of a ferry landing on the shore or bank of another state from this state, then the same tax or duty shall be assessed and collected for like privilege of landing on the banks or shores of this state.






Subchapter 3 - -- Bonds

§ 27-87-301 - Requirement and terms.

The county court shall have authority and is required to compel all persons who are authorized to keep a public ferry to give bond and good security in such sum as the court may deem sufficient to the judge of the county court and his or her successors in office. This bond shall be conditioned that the ferrykeeper will constantly find, provide, and keep good and sufficient boats or other proper craft in constant good repair and the banks on either side of the creek or watercourse that may be ferried in good condition and that the ferry shall always be so attended as to pass all persons and their horses and other stock, vehicles, and effects in safety and without detention and that he or she will comply with all the requisitions of the law relating to or governing public ferries.



§ 27-87-302 - Damages.

If any persons sustaining damage by reason of a ferrykeeper not having complied with the conditions of bond, the persons sustaining the damage may bring suit against the ferrykeeper on the bond in the name of the judge of the county court and recover for such nonperformance of the conditions so much damage as they shall appear to have sustained and take out execution for whatever shall be recovered.



§ 27-87-303 - Liability of sureties.

In all cases of recoveries against ferrykeepers for violations of this chapter, if after judgment execution shall be returned that there are no goods and chattels of the ferrykeeper whereupon to levy and make the money demanded in the execution, the justice shall issue a scire facias against the sureties of the ferrykeeper. If the securities do not show sufficient reason to the contrary, the justices shall enter judgment against the securities for the amount of debt as may be unsatisfied and issue execution therefor as in other cases.






Subchapter 4 - -- Rates

§ 27-87-401 - Regulation -- Fines.

(a) The toll of ferries that are established shall at all times be subject to regulation by the county court in which the ferry may be kept.

(b) Every keeper of a ferry shall keep constantly posted in some conspicuous place at the ferry the rates of toll allowed to be charged. If any ferrykeeper fails or neglects to do so, he or she shall forfeit and pay the sum of four dollars ($4.00) for every neglect. Each day that the ferry rates are not posted shall constitute a separate offense. The sum shall be recovered in a civil action before any justice of the county, one-half (1/2) for the use of the prosecutor and one-half (1/2) to the county.

(c) Should any keeper presume to charge or demand more than what the county court may have allowed, the keeper shall forfeit and pay for every offense the sum of ten dollars ($10.00), to be recovered before any justice of the peace of the township in which such ferry is located by any person of whom the demand may be made.



§ 27-87-402 - Record -- Distribution.

(a) The court shall state on its record the rates of toll or ferriage which may be demanded for ferrying passengers, vehicles, beasts, and other property usually transported by ferries.

(b) The clerk shall make out a copy of ferriage rates under his or her official signature and give it to the person procuring a license.



§ 27-87-403 - Ferries in competition with state-owned toll bridges.

(a) All ferries operating in competition with state-owned toll bridges shall be subject to regulation as to ferry rates by the State Highway Commission and the rates to be charged shall be the same as the traffic rates prevailing upon the state-owned toll bridge with which the ferry is operated in competition.

(b) Any ferrykeeper operating and a competing ferrykeeper charging less than the rate fixed on state-owned toll bridges shall be deemed guilty of a misdemeanor and punished by a fine not to exceed fifty dollars ($50.00) for each separate offense. However, the commission, in its discretion, may fix a lower rate on those ferries for all vehicles other than motor-propelled vehicles and riparian landowners or tenants on the lands for passing from one part of a farm to another owned or leased by the landowner or tenant.

(c) No ferry shall be declared to be in competition with the state-owned toll bridge unless it is within three (3) miles of a state-owned toll bridge.









Chapter 88 - Bonds For Construction And Operation

§ 27-88-101 - Liberal construction.

This chapter shall be liberally construed to effectuate the purposes thereof.



§ 27-88-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the State Highway Commission of the State of Arkansas;

(2) "Construction" and "constructing" when said with reference to ferries include the terms "purchase" and "purchasing", respectively;

(3) "General Bridge Authority Act" has reference to 33 U.S.C. § 525 et seq.; and

(4) "Revenue" means revenue or income derived solely from tolls, rents, fees, and other charges imposed by the commission for services rendered by a bridge constructed or reconstructed, or by a ferry constructed under the provisions of this chapter, and shall not be deemed in any event to include any revenues or funds of the State of Arkansas.



§ 27-88-103 - Scope of authority.

(a) This chapter shall be deemed, without reference to any other statute, full authority for:

(1) The construction or reconstruction of any bridge or ferry;

(2) The acquisition, construction, and reconstruction of approaches thereto;

(3) The operation and maintenance thereof; and

(4) The issuance and sale of the bonds authorized by this chapter.

(b) This chapter shall be construed as an additional and alternative method for the aforementioned activities and for the financing thereof.

(c) No petition or election or other or further proceeding in respect to construction, reconstruction, and acquisition or to the issuance or sale of bonds under this chapter and no publication of any resolution, notice, or proceeding relating to the construction, reconstruction, or acquisition or sale of the bonds shall be required except such as are prescribed by this chapter, any provision of other statutes of the state to the contrary notwithstanding.



§ 27-88-104 - Authority to issue bonds -- Use of funds.

(a) Whenever the State Highway Commission shall determine on the basis of a traffic and engineering survey that the public convenience and necessity require the construction or reconstruction of a bridge or the construction of a ferry to facilitate interstate or intrastate traffic and the construction or reconstruction of the bridge or the construction of the ferry will entail expense in an amount found by the commission to hinder and retard highway construction within the state, the commission is authorized to issue bonds to be known as "State Highway ................... River Bridge (Ferry) Revenue Construction Bonds".

(b) The proceeds from the sale of revenue construction bonds shall be paid into the State Treasury to the credit of the State Highway Bridge Revenue Construction Fund, which fund is created, to the credit of the State Highway ....................River Bridge (Ferry), and shall be used, in addition to any other available funds, for paying the cost of construction and reconstruction of any bridge and the acquisition, construction, and reconstruction of approaches thereto or for paying the costs of constructing any ferry and the acquisition and construction of approaches to the ferry, except that the accrued interest paid when the bonds are delivered shall be credited to the sinking fund provided by the commission for the payment of the principal of and interest on the bonds and the fiscal agency charges in connection therewith.

(c) Costs of construction and reconstruction and acquisition of approaches shall be deemed to include:

(1) Costs of construction, reconstruction, and acquisition;

(2) Costs of all property, rights, easements, and franchises deemed necessary or convenient therefor;

(3) Interest upon the bonds prior to and during the construction, reconstruction, or acquisition and for twelve (12) months after completion thereof;

(4) Engineering and legal expenses;

(5) Expenses for estimates of costs and revenues;

(6) Expenses for plans, specifications, and surveys;

(7) Other expenses necessary or incidental to determining the feasibility or practicability of the construction, reconstruction, or acquisition, and administrative expenses; and

(8) Other expenses as may be necessary or incidental to the financing herein authorized.



§ 27-88-105 - Form of bonds.

(a) The bonds shall be in such form and denomination, have such dates and maturities not exceeding forty (40) years from their date, bear interest payable at such times and rates, be payable at such places within or without the state, and contain such provisions as to registration of ownership if the commission thinks registration is desirable, all as the State Highway Commission shall determine.

(b) The bonds shall be signed with the facsimile or lithographed signature of the Chair of the State Highway Commission and with the manual signature of the secretary of the commission.

(c) The coupons attached thereto shall be signed with the facsimile or lithographed signature of the chair of the commission.

(d) The delivery of the bonds so executed shall be valid, notwithstanding any change in the officers occurring after their execution.



§ 27-88-106 - Redemption before maturity.

All bonds issued under the provisions of this chapter, maturing on and after ten (10) years from their date, in the discretion of the State Highway Commission, may contain a provision authorizing their redemption before maturity at the option of the commission in a manner as it may elect at par plus accrued interest upon notice published for one (1) insertion not more than sixty (60) days and not later than thirty (30) days before the date of such redemption in a newspaper of general circulation published in Little Rock and in a financial journal published in the Borough of Manhattan, New York, New York.



§ 27-88-107 - Seal.

The State Highway Commission is authorized to adopt and use a seal in the execution and issuance of bonds authorized under the provisions of this chapter.



§ 27-88-108 - Sale.

(a) The State Highway Commission is authorized to sell all the bonds of each issue issuable under this chapter at one (1) time, or it may from time to time sell installments of the bonds of each issue in principal amounts to be determined by the commission. The bonds of each issue may be delivered all at one (1) time or from time to time.

(b) All bond sales shall be public on sealed bids, after notice published by the commission's secretary for one (1) insertion not more than thirty (30) days nor less than fifteen (15) days before the date of the sale, in the news media specified in § 27-88-106. This requirement shall not apply to a sale of bonds made to an agent or instrumentality of the United States Government, including corporations, the capital stock of which is subscribed by the United States Government.

(c) Bonds may be sold at less than par, and the bonds of each issue, as sold, may be converted into an issue of bonds bearing a lower rate or rates of interest, but only on the condition that the commission receive no less and pay no more than it would have received and paid if the bonds had not been converted and on the condition that the conversion is approved by the commission.

(d) In no event, however, shall the commission be required to pay more than six percent (6%) interest on the amount received for bonds sold under the provisions of this chapter, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values.

(e) The commission shall have the right to refuse any and all bids.

(f) The commission may employ one (1) or more fiscal agents for the sale of the bonds and pay a reasonable fee for the services of the agent or agents.



§ 27-88-109 - No right arises until issuance and sale.

This chapter shall not create any right of any character, and no right of any character shall arise under or pursuant to it unless and until the bonds authorized by this chapter have been issued and actually sold by the State Highway Commission.



§ 27-88-110 - Investment of proceeds from sale.

The State Highway Commission is further authorized to invest portions of the proceeds from the sale of such bonds as in its judgment may not be required for immediate use in direct general obligations of the United States or of the State of Arkansas.



§ 27-88-111 - Temporary notes or bonds.

Temporary notes or bonds conforming to this chapter, exchangeable for definitive bonds, may be issued in the discretion of the State Highway Commission.



§ 27-88-112 - Notes and bonds as negotiable instruments.

All bonds and notes issued under the provisions of this chapter shall be, and shall have, all the qualities and incidents of negotiable instruments under the negotiable instruments law of this state.



§ 27-88-113 - Tax exemption.

The bonds issued under this chapter shall be exempt from the state income taxes.



§ 27-88-114 - Sinking fund for payment of bonds.

At or before the issuance of any bonds, the State Highway Commission shall:

(1) By resolution provide for a sinking fund for the payment of the principal of the bonds and the interest thereon and for the payment of the charges of banks or trust companies for making payment of the principal and interest; and

(2) Set aside and pledge a sufficient amount of the gross revenues of the bridge or ferry to be paid by the commission into the sinking fund at intervals to be determined by the resolution of the commission prior to the issuance of the bonds for:

(A) The interest upon such bonds as the interest shall fall due;

(B) The necessary fiscal agency charges for paying principal and interest;

(C) The payment of the bonds as they fall due, or if all bonds mature at one (1) time, the proper maintenance of a sinking fund sufficient for the payment thereof at that time; and

(D) A margin for safety.



§ 27-88-115 - Operation and maintenance fund.

(a) All revenues of the bridge or ferry not required under the provisions of this chapter to be paid into the sinking fund provided in the resolution authorizing the issuance of bonds shall be paid into an operation and maintenance fund and be used by the State Highway Commission in the operation and maintenance of the bridge or ferry.

(b) However, all moneys in any operation and maintenance fund in excess of an amount deemed by the commission sufficient for operation and maintenance for an ensuing period of not less than twelve (12) months shall be paid into the sinking fund.



§ 27-88-116 - Tolls, rates, and fees.

(a) The State Highway Commission is authorized, and it shall be its duty, by resolution to establish, maintain, and collect just and equitable tolls, rates, fees, and other charges for the use of and the services rendered by the bridge or ferry.

(b) The commission may change and readjust the tolls, rates, fees, and other charges from time to time to such extent as will not render insecure the rights of the holders of revenue bonds or violate any sinking fund agreement or other lawful agreements with bondholders.

(c) Tolls, rates, fees, and other charges shall be sufficient in each year for the payment of the sums herein required to be paid into the sinking fund and for the payment of the proper and reasonable expenses of operation and maintenance of the bridge or ferry and of the approaches thereto.

(d) Revenues collected pursuant to this section shall be deemed the revenues of the bridge or ferry.

(e) The aggregate of tolls, rents, fees, and other charges shall always be sufficient for sinking fund payments, and for expenses of operation and maintenance.

(f) If there is default in the payment of the principal of or interest upon any of the bonds issued under the provisions of this chapter, any court having jurisdiction in any proper action may appoint a receiver to operate and manage the bridge or ferry on behalf of the commission, with power to charge and collect tolls, rents, fees, and other charges sufficient to provide for the payment of the bonds and interest thereon, and for the payment of the operating expenses and to apply the income and the revenues in conformity with this chapter and the resolution providing for the issuance of the bonds.



§ 27-88-117 - Bonds payable solely from bridge or ferry revenues.

(a) Bonds issued under the provisions of this chapter shall be payable solely from the revenues derived from the bridge or ferry. These bonds shall not in any event constitute an indebtedness of the State of Arkansas within the meaning of the constitutional provisions or limitations.

(b) It shall be plainly stated on the face of each bond that the bond has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the State of Arkansas within any constitutional or statutory limitation.



§ 27-88-118 - Additional bond issues -- Equality.

(a) The State Highway Commission may provide in its resolution authorizing the issuance of the bonds or in the trust indenture executed in connection therewith that additional bonds may thereafter be authorized and issued, at one (1) time or from time to time, when necessary for the completion of the construction or reconstruction of any bridge and the acquisition, construction, and reconstruction of approaches thereto, or for the completion of the construction of any ferry and the acquisition and construction of approaches thereto.

(b) Additional bonds will be secured and be payable from the revenues of the bridge or ferry equally with all other bonds issued pursuant to the resolution, without preference or distinction between any one bond and any other bond by reason of priority of issuance or otherwise.



§ 27-88-119 - Contracts with United States or other states.

For the purpose of carrying into effect the objects and purposes of this chapter, the State Highway Commission shall have full power and authority to negotiate and enter into contracts with the United States and any of its agencies and with the state highway commission or other comparable authority of any adjoining state where a bridge or ferry, or the approaches thereto may be located and to contract for the joint ownership of any bridge or ferry and the approaches thereto and the means and manner of operating and maintaining the bridge or ferry and the approaches thereto.



§ 27-88-120 - Conformity to federal law.

All interstate bridges constructed or reconstructed under the terms of this chapter and all tolls, rents, fees, and other charges established for services rendered by the bridge or ferry shall be subject and conform to the terms and provisions of the Act of Congress known as the "General Bridge Authority Act", approved August 2, 1946, and any act amendatory thereto.



§ 27-88-121 - Right of eminent domain.

For the purpose of acquiring any land, rights, easements, franchises, or other real or personal property deemed to be necessary or convenient for the construction and reconstruction of any bridge or ferry, or for the acquisition of the approaches thereto, the State Highway Commission shall have the right of eminent domain, as is provided in Acts 1927, No. 116, § 5 [repealed] and Acts 1933, No. 115, § 1 [repealed] and in §§ 27-64-104 and 27-67-316.






Chapter 89 - Interstate Compacts

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas-Mississippi Bridge Commission Compact

§ 27-89-201 - Creation of commission -- Members.

(a) The Governor, by and with the advice and consent of the Senate, shall appoint three (3) commissioners to enter into a compact on behalf of the State of Arkansas with the State of Mississippi.

(b) If the Senate is not in session at the time for making these appointments, the Governor shall make temporary appointments, as in the case of a vacancy.

(c) Any two (2) of the commissioners so appointed, together with the Attorney General of the State of Arkansas, may act to enter into the compact set out in § 27-89-202.

(d) Vacancies occurring in the office of any appointed commissioner shall be filled by appointment by the Governor by and with the advice and consent of the Senate for the unexpired term.



§ 27-89-202 - Text of compact.

COMPACT BETWEEN ARKANSAS AND MISSISSIPPI CREATING AN ARKANSAS-MISSISSIPPI BRIDGE COMMISSION

ARTICLE I

There is created an Arkansas-Mississippi Bridge Commission (hereinafter referred to as the commission) which shall be a body corporate and politic and which shall have the following powers and duties:

1. To plan, construct, maintain, and operate a bridge and approaches thereto across the Mississippi River at or near Helena, Arkansas, and Friars Point, Mississippi, at a point deemed by the commission as most suitable to the interests of the citizens of the States of Arkansas and Mississippi in accordance with the provisions of an act of the Seventy-Ninth Congress, Second Session, of the United States entitled "The General Bridge Act of 1946";

2. To purchase, maintain and, in its discretion, to operate all or any ferries across the Mississippi River within twenty-five (25) miles of the site selected for the bridge;

3. To contract, to sue, and be sued in its own name; to purchase or otherwise acquire, hold, and dispose of real and personal property;

4. To acquire by proper condemnation proceedings such real property as may be necessary for the construction and operation of the bridge and the approaches thereto;

5. To issue bonds on the security of the revenues derived from the operation of the bridge and ferries for the payment of the cost of the bridge, its approaches, ferry or ferries, and the necessary lands, easements, and appurtenances thereto including interest during construction and all necessary engineering, legal, architectural, traffic surveying, and other necessary expenses. Such bonds shall be the negotiable bonds of the commission, the income of which shall be tax free. The principal and interest of the bonds, and any premiums to be paid for their retirement before maturity, shall be paid solely from the revenues derived from the bridge and ferries;

6. To establish and charge tolls for transit over such bridge and ferries in accordance with the provisions of this compact;

7. To perform all other necessary and incidental functions.

ARTICLE II

The rates of tolls to be charged for transit over such bridge and ferries shall be so adjusted as to provide a fund sufficient to pay for the reasonable cost of maintenance, repairs, and operation (including the approaches to the bridge) under economical management, and also to provide a sinking fund sufficient to pay the principal and interest of the outstanding bonds. All tolls and other revenues derived from facilities of the commission are pledged to such uses.

ARTICLE III

The commission shall keep an accurate record of the cost of the bridge and other expenses and of the daily revenues collected and shall report annually to the governor of each state setting forth in detail the operations and transactions conducted by it pursuant to this agreement and any legislation thereunder.

ARTICLE IV

When the bonds have been retired, the part of the bridge within the State of Arkansas shall be conveyed to the State of Arkansas, and that part within the State of Mississippi to the State of Mississippi, and the high contracting parties to this compact do hereby agree that thereafter the bridge shall be free of tolls and shall be properly maintained, operated and repaired by the two states as may be agreed upon.

ARTICLE V

The commission shall consist of eighteen (18) members, nine (9) of whom shall be qualified electors of the State of Arkansas and nine (9) of whom shall be qualified electors of the State of Mississippi. The Arkansas members are to be chosen by the State of Arkansas, and the Mississippi members are to be chosen by the State of Mississippi, in the manner and for the term fixed by the legislature of each state, except as herein provided. The first commission, acting under this compact, shall be the present members of the Arkansas-Mississippi Bridge Commission heretofore appointed under the terms and provisions of Act of Congress approved May 17, 1939 (Public Act 80, 76th Congress), as amended by Act of Congress approved June 19, 1948 (Public Act 701, 80th Congress), said commission consisting of the following members: J. B. Lambert, Helena, Arkansas; R. L. Brooks, Helena, Arkansas; K. B. Laswell, Helena, Arkansas; John C. Sheffield, Helena, Arkansas; C. N. Houck, Marianna, Arkansas; William Campbell, Forrest City, Arkansas; Clarence Thomas, Clarendon, Arkansas; Ballard Deane, St. Charles, Arkansas; DeWitt Poe, McGehee, Arkansas; W. K. Anderson, Clarksville, Mississippi; E. Cage Brewer, Clarksdale, Mississippi; M. D. Brett, Clarksdale, Mississippi; R. N. Baltzer, Clarksdale, Mississippi; Sol Hirsburg, Friars Point, Mississippi; John Dunlap, Batesville, Mississippi; Noel M. Hodge, Oxford, Mississippi; Grady Cook, Pontotoc, Mississippi; James A. Finely, Tupelo, Mississippi.

ARTICLE VI

1. The Commission shall elect from its number a chairman and a vice chairman and may appoint such officers and employees as it may require for the performance of its duties and shall fix and determine their qualifications and duties.

2. Until otherwise determined by the legislature of the two states, no action of the commission shall be binding unless taken at a meeting at which at least five (5) members from each state are present and unless a majority of the members from each state present at such meeting shall vote in favor thereof. Each state reserves the right hereafter to provide by law for the exercise of the veto power by the governor thereof over any action of any commission appointed therefrom.

3. The two states shall provide penalties for violations of any order, rule or regulation of the commission, and for the manner of enforcing same.

ARTICLE VII

The commission is authorized and directed to proceed with the planning and construction of the bridge and the approaches thereto as rapidly as may be economically practicable and is vested with all necessary and appropriate powers, not inconsistent with the constitution or the laws of the United States or of either state, to effect the same, except the power to assess or levy taxes.

ARTICLE VIII

In witness thereof, we have hereunto set our hands and seals under authority vested in us by law.

Click here to view form



§ 27-89-203 - Compact binding when signed -- Filing.

The compact when signed by the signatories of each state as herein provided shall become binding upon the State of Arkansas and shall be filed in the office of the Secretary of State of Arkansas.



§ 27-89-204 - Consent of Congress -- Effect.

The commission shall have power to apply to the Congress of the United States for its consent and approval of the compact; in the absence of consent of Congress and until the compact shall have been secured, the compact shall be binding upon the State of Arkansas in all respects permitted by law for the two (2) states of Arkansas and Mississippi without the consent of Congress to cooperate, for the purposes enumerated in the compact and in the manner provided therein.






Subchapter 3 - -- Arkansas-Mississippi Great River Bridge Construction Compact

§ 27-89-301 - Text of compact.

The Chairman of the State Highway Commission of the State of Arkansas, acting on behalf of this state, is authorized to execute a compact, to be known as the "Arkansas-Mississippi Great River Bridge Construction Compact," in substantially the following form, with the State of Mississippi, and the General Assembly signifies in advance its approval and ratification of such compact, to wit:

ARKANSAS-MISSISSIPPI GREAT RIVER BRIDGE CONSTRUCTION COMPACT

ARTICLE I

The purpose of this Compact is to promote the construction of a highway bridge or a combined highway-railroad bridge connecting the States of Mississippi and Arkansas at or near Rosedale, Mississippi; and McGehee and Dumas, Arkansas, and to establish a joint interstate authority to assist in these efforts.

ARTICLE II

This Compact shall become effective immediately as to the States ratifying it whenever the States of Arkansas and Mississippi have ratified it and Congress has given consent thereto.

ARTICLE III

(a) The States which are parties to this Compact (hereinafter referred to as "party states") do hereby establish and create a joint agency which shall be known as the Arkansas-Mississippi Great River Bridge Authority (hereinafter referred to as "the authority"). The membership of each authority shall consist of five (5) representatives from the State of Mississippi, to be selected in such manner as may be provided by the laws enacted by the Legislature of the State of Mississippi, and five (5) members from the State of Arkansas, to be selected in such manner as determined by laws enacted by the Arkansas General Assembly. The terms of the members of such authority from each of the party states, the method of appointing successor members, and the method of filling vacancies on the authorities of the party states, shall be determined by the laws of Mississippi and Arkansas.

(b) The members of the authority shall not be compensated for services on the authority, but each member shall be entitled to actual and reasonable expenses incurred in attending meetings or incurred otherwise in the performance of his/her duties as a member of the authority.

(c) The members of the authority shall meet upon the call of the chairman and hold such other meetings as its business may require. Special meetings of the authority may be called by the chairman or upon written request of a majority of the members of the authority from each of the party states. The authority shall choose annually a chairman and vice chairman from its members, and the chairmanship shall rotate each year among the party states, in order of their acceptance of this compact.

(d) The secretary of the authority (hereinafter provided for) shall notify each member in writing of all meetings of the authority in such a manner and under such rules and regulations as the authority may prescribe.

(e) The authority shall adopt rules and regulations for the transaction of its business; and the secretary shall keep a record of all its business and shall furnish a copy thereof to each member of the authority.

(f) It shall be the duty of the authority, in general, to promote, encourage, and coordinate the efforts of the party states to secure the development of the Arkansas-Mississippi Great River Bridge at or near Rosedale, Mississippi and McGehee-Dumas, Arkansas. Toward this end, the authority shall have power to:

(i) Hold hearings;

(ii) Conduct studies and surveys of all problems, benefits, and other matters associated with the construction of the Arkansas-Mississippi Great River Bridge, and to make reports thereon;

(iii) Acquire by gift, grant or otherwise, from local, state, federal, or private sources, such money or property as may be provided for the proper performance of their function, and to hold and dispose of the same;

(iv) Cooperate with other public or private groups, whether local, state, regional, or national, having an interest in the bridge construction;

(v) Formulate and execute plans and policies for emphasizing the purpose of this Compact before the Congress of the United States and other appropriate officers and agencies of the United States; and

(vi) Negotiate with one or more railroads in the State of Mississippi and the State of Arkansas, and with the appropriate federal authorities for the construction of the Arkansas-Mississippi Great River Bridge as a combined highway-railroad bridge, with the cost of the railroad portion of the bridge to be provided from sources other than funds of the two party states, unless moneys to defray part or all of the cost of constructing such railroad portion of the bridge is appropriated by the legislatures of the party states. If necessary, the authority may enter into a contract with one or more railroads and/or the appropriate agencies of Congress to borrow funds for the construction of such railroad portion of the bridge, to be reimbursed, including all costs of principal, interest and other costs in connection with such indebtedness, by revenues derived from rental fees, grants, or other charges, with such indebtedness to be secured solely by a pledge of such revenues, and such indebtedness shall not be an obligation upon the revenues or the full faith and credit of the party states to this compact, unless laws authorizing such pledge are enacted by the party states;

(vii) Exercise such other powers as may be appropriate to enable it to accomplish its functions and duties in connection with the construction of the Arkansas-Mississippi Great River Bridge as a highway bridge or a combined highway-railroad bridge, and to carry out the purposes of this compact.

ARTICLE IV

The authority shall appoint a secretary, who shall be a person familiar with the nature, procedures, and significance of the bridge construction and the informational, educational, and publicity methods of stimulating general interest in such developments, and who shall be the compact administrator. The term of office of the secretary shall be at the pleasure of the authority and such officer shall receive such compensation as the authority shall prescribe. The secretary shall maintain custody of the authority's books, records, and papers, which shall be kept by the secretary at the office of the authority, and shall perform all functions and duties and exercise all powers and authorities which may be delegated to the secretary of the authority.

ARTICLE V

Each party state agrees that its legislature may, in its discretion, from time to time make available and pay over to the authority funds for the establishment and operation of the authority. The contribution of each party state will be in equal amounts.

ARTICLE VI

Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to authorize or permit curtailment or diminution of any other bridge project, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

ARTICLE VII

This compact shall continue in force and remain binding upon each party state until the legislature or governor of each or either state takes into action to withdraw therefrom; provided that such withdrawal shall not become effective until six (6) months after the date of the action taken by the legislature or governor. Notice of such action shall be given to the other party state or states by the secretary of state of the party state which takes such action.



§ 27-89-302 - State highway commissioners to serve on compact authority -- Filling of vacancies.

(a) The five (5) members to represent the State of Arkansas on the Arkansas-Mississippi Great River Bridge Construction Compact shall be the five (5) members serving on the State Highway Commission established pursuant to the provisions of Arkansas Constitution, Amendment 42, and members of the State Highway Commission shall serve on the compact authority during their respective terms as members of the State Highway Commission.

(b) Vacancies that occur in any member position on the authority from the State of Arkansas shall be filled by the successor member of the highway commission appointed to serve thereon, in the manner set forth in Arkansas Constitution, Amendment 42.



§ 27-89-303 - Powers granted to members of authority -- Directions for other state officers.

(a) There is granted to the members of the authority for the State of Arkansas, and to the compact administrator, all the powers provided for in the Arkansas-Mississippi Great River Bridge Construction Compact Authority.

(b) All officers of the State of Arkansas are authorized and directed to do all things falling within their respective jurisdictions, which are necessary or incidental to carrying out the purposes of the Arkansas-Mississippi Great River Bridge Construction Compact.



§ 27-89-304 - Compact operative when executed and ratified.

(a) When the Chairman of the State Highway Commission shall have executed the compact on behalf of this state and shall cause a verified copy thereof to be filed with the Secretary of State, and when the compact shall have been ratified by the State of Mississippi, then the compact shall become operative and effective as between the States of Arkansas and Mississippi.

(b) The Chairman of the State Highway Commission is authorized and directed to take such action as may be necessary to complete the exchange of official documents between this state and the State of Mississippi with respect to ratifying the compact.



§ 27-89-305 - Use of state funds -- Appropriation necessary for construction funds.

The State Highway Commission is authorized to use moneys appropriated for the operation of the Arkansas State Highway and Transportation Department for payment of the State of Arkansas's pro rata share of the administrative costs of the compact authority, but shall have no authority to authorize, or contract for, the use of moneys in the State Highway and Transportation Department Fund for the construction of the Arkansas-Mississippi Great River Bridge, except upon specific authorization and appropriation thereof by the General Assembly.



§ 27-89-306 - Application to Congress for consent and approval -- Binding effect of compact.

The authority shall have power to apply to the Congress of the United States for its consent and approval of the compact; but in the absence of such consent of Congress and until that consent shall have been secured, the compact shall be binding upon the State of Arkansas in all respects permitted by law for the two (2) States of Arkansas and Mississippi without the consent of Congress to cooperate, for the purposes enumerated in the compact, and in the manner provided therein.









Chapter 90 - Toll Highways

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Turnpike Projects and Tolls

§ 27-90-201 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Bonds", "turnpike revenue bonds", or "revenue bonds" means revenue bonds or notes of the State Highway Commission authorized under and issued under this subchapter;

(2) "Commission" means the State Highway Commission;

(3) (A) "Costs" or "project costs" means all direct and indirect costs incurred in connection with the acquisition of rights-of-way for and constructing and equipping turnpike projects, including, without limitation:

(i) The cost of the acquisition of all lands, rights-of-way, property, rights, easements, and interests acquired by the commission;

(ii) The cost of demolishing or removing buildings or structures on the land so acquired;

(iii) The cost of acquiring any lands to which those buildings or structures may be moved;

(iv) The cost of all machinery and equipment;

(v) Financing charges, interest prior to and during construction and for a period after construction;

(vi) The establishment of necessary funds and reserves;

(vii) The cost of traffic estimates, engineering fees, legal fees, plans, specifications, surveys, and estimates of cost and revenues;

(viii) Any other expenses or expenditures necessary or incidental to determining the feasibility or practicability of a turnpike project, administration expense; and

(ix) Any other expense, cost, or expenditure necessary or incidental to the construction of a turnpike project, the finance of the construction, and the placement of the turnpike project into operation.

(B) Any obligation, expense, or expenditure incurred or made by the commission or any other state agency or department for matters pertaining to a turnpike project, including, without limitation, feasibility studies, traffic surveys, borings, preparation of plans and specifications, engineering services, and any other expenses, costs, or expenditures of whatever nature that shall be regarded as part of the costs of a turnpike project and that may be reimbursed to the commission or other agency or department of the state out of the proceeds of revenue bonds or out of any other available funds of the commission;

(4) "Debt service" means the amounts necessary for paying principal, interest, trustee's and paying agent's fees, rebate costs, and the amounts necessary to establish and maintain debt service reserves as provided in the authorizing resolution or trust indenture identified under this subchapter;

(5) "Owner" means all individuals, partnerships, associations, corporations, or organizations having any title or interest in any property, rights, easements, and interest authorized to be acquired by and under the authority of this subchapter;

(6) "Person" means any individual, partnership, corporation, or other entity recognized by law as having power to contract;

(7) "Project" or "turnpike project" means any express highway or highway on or a part of the state highway system constructed, reconstructed, or rehabilitated under the provisions of this subchapter by the commission, including, without limitation, lands, rights-of-way, bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, toll houses, administration buildings, storage buildings, other buildings, and facilities which the commission may deem necessary or desirable for the operation of a turnpike project, together with all property, rights, easements, rights-of-way, and interest that may be acquired by the commission for or in connection with the construction or operation of a turnpike project; and

(8) "Revenues" or "turnpike project revenues" means, without limitation, all tolls, rentals, license and permit revenues, contractual receipts, gifts, grants, moneys, charges, and other funds, including federal aid highway funds, and property of whatever nature coming into the possession of or under the control of the commission by virtue of this subchapter, except the proceeds derived from the sale of revenue bonds issued under this subchapter.



§ 27-90-202 - Authority of commission to undertake turnpike projects.

(a) The State Highway Commission is authorized and empowered to:

(1) (A) Acquire by purchase or exercise of its powers of eminent domain sites and rights-of-way for, and construct, maintain, repair, and operate, turnpike projects at such locations as it shall determine in accordance with proper design and construction standards.

(B) (i) Turnpike projects shall be constructed in accordance with applicable laws pertaining to competitive bidding, contracting, performance and payment bonds, and other matters applicable to similar highway construction by the commission.

(ii) However, turnpike projects developed in cooperation with other states, agencies, or political subdivisions thereof or nonmember nonstock transportation corporations created under the laws of another state may be developed, operated, and maintained on the basis of contracts for the design, engineering, procurement and construction, and like arrangements for the integrated development of turnpike projects or pursuant to the basis for the development, operation, and maintenance of a turnpike project permitted under the laws of another state upon the commission's setting forth in a resolution its finding that any such arrangement is the preferable method for development of the turnpike project and the reasons for such finding;

(2) Apply for, receive, accept, and use any moneys and properties from agencies of the United States Government, from any state or other governmental agency or political subdivision, from any public or private corporation, agency, or organization of any nature, and from any individual or group of individuals;

(3) Establish accounts in one (1) or more banks and thereafter from time to time make deposits in and withdrawals from such accounts and otherwise invest or reinvest its money;

(4) Obtain the necessary funds for financing the objects specified in this subchapter, including without limitation the proceeds of the sale of revenue bonds as authorized in this subchapter;

(5) Fix, revise from time to time, charge, and collect tolls for transit over each turnpike project constructed;

(6) Establish rules and regulations for the use of each turnpike project;

(7) Employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, and other employees and agents that may be necessary in its judgment;

(8) Enter into and implement any agreements or compacts with the United States or any state or any department or agency of the United States or of any state, or a political subdivision of any state, or any person concerning operation, revenues, or other matters pertaining to planning, financing, constructing, and operating turnpike projects leading from this state into another state or states and turnpike projects to be developed and operated jointly, whether by the commission, by another party to the agreement or compact, by an agency created pursuant to the agreement or compact, or by another person, whether or not leading from this state into another state or states; and

(9) Take such other action, not inconsistent with law, as may be necessary or desirable to carry out the powers conferred by this subchapter and to carry out the intent and purposes of this subchapter.

(b) Each turnpike project shall be separately designated by appropriate name or number and may be constructed, reconstructed, rehabilitated, or extended in sections and stages as the commission may from time to time determine.



§ 27-90-203 - Authority of commission to collect tolls.

(a) The State Highway Commission is authorized to fix, revise, charge, and collect tolls for the use of each turnpike project and the different parts or sections thereof and to contract with any person, partnership, association, corporation, or organization desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for the placing thereon telephone, telegraph, electric light or power lines, and other facilities or improvements, or for any other purpose, and to fix the terms, conditions, rents, and rates of charges for use.

(b) The tolls authorized by this subchapter shall not be subject to supervision or regulation by any other commission, board, bureau, or agency of the State of Arkansas.



§ 27-90-204 - Revenue -- Use of revenues.

(a) Revenues derived from any turnpike project that are used to secure revenue bonds shall be deposited in a bank or banks selected by the State Highway Commission.

(b) The turnpike project revenues are declared to be cash funds, restricted in their use, and dedicated and to be used solely as authorized in this subchapter.

(c) (1) The revenues shall be used for the following purposes subject to the order and priority provided in the trust indenture or the authorizing resolution:

(A) To pay the reasonable expenses of maintenance, repair, and operation of the turnpike project or projects involved;

(B) To pay as due the debt service on all revenue bonds to which revenues of the turnpike project or projects are pledged, including the original issue or issues, bonds issued for reconstruction and extension, and refunding bonds, as authorized in this subchapter;

(C) For the establishing or, once established, for maintaining any reserves as provided in the authorizing resolution or the trust indenture;

(D) For the redemption of bonds prior to maturity, if provision is made for redemption, all as shall be specified in detail in the trust indenture, and all indentures supplemental thereto, securing the bonds;

(E) To pay as due the debt service on turnpike projects other than the turnpike project from which derived; and

(F) For other lawful commission purposes.

(2) Any other revenue shall be transferred to the Treasurer of State, who shall transfer such revenue to the Arkansas State Highway and Transportation Department, there to be used for the maintenance, operation, and improvement required by the department in carrying out its functions, powers, and duties.

(d) Turnpike project revenues shall not be subject to the provisions in § 27-70-206.



§ 27-90-205 - Issuance to finance turnpike projects.

(a) The State Highway Commission may issue turnpike revenue bonds from time to time in principal amounts sufficient to pay the costs of a turnpike project.

(b) For a turnpike project:

(1) There may be more than one (1) issue of bonds;

(2) There may be one (1) issue sold and delivered in series; and

(3) There may be a subsequent issue or subsequent issues of bonds for all or any of the following purposes:

(A) Completion of the construction of a turnpike project;

(B) Reconstruction work on a turnpike project when the amount involved is such that it cannot be handled as an item of maintenance and repair out of turnpike project revenues;

(C) The extension of a turnpike project; or

(D) The refund of any prior issues of bonds as provided under § 27-90-212.

(c) The issues under subdivision (b)(3) of this section are subject in each instance to such conditions concerning available and estimated turnpike project revenues and other conditions ensuring prompt payment of the debt service on subsequent bond issues as the commission shall determine and specify in its authorizing resolution or in the trust indenture securing the bonds.

(d) In all instances, priority between and among issues and successive issues shall be controlled by the authorizing resolution or by the trust indenture securing the bonds.

(e) Turnpike revenue bonds shall have all the qualities of negotiable instruments under the laws of the State of Arkansas, subject to the provisions of this subchapter regarding registration.



§ 27-90-206 - Authorizing resolution -- Terms.

(a) Turnpike revenue bonds shall be authorized by resolution of the State Highway Commission, the authorizing resolution.

(b) The bonds may be registrable as to both principal and interest without coupons and may be made exchangeable for bonds of another denomination.

(c) The bonds may:

(1) Be in such form and denominations;

(2) Have such date or dates;

(3) Mature at such time or times;

(4) Bear interest payable at such time or times and at such rate or rates, including variable rates;

(5) Be payable at such place or places within or without the State of Arkansas;

(6) Be subject to such terms of redemption in advance of maturity at such prices, including such premiums; and

(7) Contain such terms and provisions all as the commission may determine.

(d) The authorizing resolution may contain any other terms, covenants, and conditions that are deemed desirable by the commission, including, without limitation:

(1) Those pertaining to the custody, investment, and application of bond proceeds;

(2) The maintenance and investment of various funds and reserves;

(3) The nature and extent of the security; and

(4) The rights, duties, and obligations of the commission and of the holders and registered owners of the bonds.

(e) Interest on the bonds may be payable currently or on a compound basis.

(f) The commission may enter into any contracts which it determines to be necessary or appropriate to achieve desirable effective interest rates on bonds and the mitigation of investment and interest rate risk by means of, but not limited to, contracts commonly known as investment and interest rate contracts, funding agreements, interest rate swap agreements, or contracts providing for payments based on levels of or changes in interest rates, or contracts.



§ 27-90-207 - Trust indenture.

(a) The authorizing resolution may provide for the execution by the State Highway Commission with a bank or trust company within or without the State of Arkansas of a trust indenture.

(b) The trust indenture may control the priority between and among successive issues and series and may contain any other terms, covenants, and conditions that are deemed desirable, including without limitation:

(1) Terms pertaining to the custody, application, and investment of the proceeds of bonds;

(2) The collection, disposition, and investment of turnpike project revenues;

(3) The maintenance and investment of various funds and reserves;

(4) The nature and extent of the security and the rights, duties, and obligations of the commission and the trustee for the holders or registered owners of the bonds; and

(5) The rights of the holders or registered owners of the bonds.



§ 27-90-208 - Sale.

(a) Bonds issued under this subchapter may be sold at public or private sale, as determined by the State Highway Commission.

(b) If sold at public sale, the bonds shall be sold on electronic or sealed bids, and notice of the sale shall be published once in a newspaper published in the City of Little Rock and having a general circulation throughout the State of Arkansas at least twenty (20) days prior to the date of sale.

(c) (1) In either case, the bonds may be sold at a price as the commission may accept, including sale at a premium or a discount.

(2) In no event shall any bid or price be accepted which results in an interest cost exceeding that permitted by law.



§ 27-90-209 - Execution.

(a) Bonds shall be executed by the manual or facsimile signatures of the chair of the State Highway Commission and the secretary of the commission or otherwise as specified in the resolution authorizing the bonds.

(b) In case any of the officers or the secretary whose signatures appear on the bonds or coupons shall cease to be officers or the secretary before the delivery date of the bonds, their signatures nevertheless shall be valid and sufficient for all purposes.



§ 27-90-210 - Liability on bonds.

(a) It shall be plainly stated on the face of each bond that it has been issued under this subchapter, and the bonds issued shall be obligations only of the State Highway Commission and shall be special obligations, secured solely by pledges of turnpike project revenues or specifically designated federal grants.

(b) No member of the commission shall be personally liable on the bonds or for any damages sustained by anyone in connection with any contracts entered into in carrying out the purposes and intent of this subchapter, unless that member shall have acted with a corrupt intent.



§ 27-90-211 - Security and payment.

(a) (1) The principal of and interest on all bonds issued under this subchapter shall be secured by a pledge of, and shall be payable from turnpike project revenues.

(2) The pledge of revenues to the payment of the principal of and interest on the bonds shall be valid and binding from the time the pledge is made.

(3) The turnpike project revenues so pledged shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act.

(4) The lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission, irrespective of whether such parties have notice thereof.

(5) Neither the authorizing resolution nor any trust indenture by which a pledge is created need be filed or recorded in any office or other place except in the records of the State Highway Commission.

(b) (1) Principal and interest shall not be secured by a statutory or foreclosable mortgage lien on a turnpike project, any of the facilities of or in connection with a turnpike project, or any other facilities owned or operated by the commission.

(2) The term "facilities" includes all real and personal property owned or operated by the commission.

(c) (1) Each resolution authorizing the issuance of bonds and each trust indenture executed and delivered to secure the bonds in this subchapter shall constitute a contract by and between the commission and the holders and registered owners of the bonds issued under the resolution or trust indenture.

(2) Any contract and all covenants, agreements, and obligations therein, including without limitation an obligation on the part of the commission to operate a turnpike project as a revenue-producing undertaking so long as any bonds are outstanding, to maintain the turnpike project, and to charge and collect turnpike project revenues in required amounts, all as specified in detail in the authorizing resolution, the trust indenture, and in this subchapter shall be promptly performed in accordance with the terms and provisions of the contract.

(3) The contract and all rights of the trustee and holders and registered owners of the bonds and the obligations of the commission may be enforced by mandamus or any other appropriate proceeding at law or in equity.



§ 27-90-212 - Refunding bonds.

(a) Revenue bonds may be issued for the purpose of refunding any bonds issued under this subchapter.

(b) Refunding bonds may be combined into a single issue with revenue bonds issued for the purpose of completing, reconstructing, or extending the turnpike project.

(c) Refunding bonds may either be sold or delivered in exchange for the bonds being refunded.

(d) If sold, the proceeds may be either applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement thereof, as shall be specified in the authorizing resolution or trust indenture securing the refunding bonds.

(e) The authorizing resolution and the trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same priority of lien on turnpike project revenues pledged for their payment as was enjoyed by the bonds refunded thereby.

(f) Refunding bonds shall be sold and secured in accordance with the provisions of this subchapter pertaining to the sale and security of revenue bonds.



§ 27-90-213 - Scope of revenue bonds as securities.

(a) Revenue bonds issued under this subchapter are made securities in which all insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

(b) The bonds are made securities which may properly and legally be deposited with and received by any state, county, or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may be authorized by law.

(c) Any municipality or county, or any board, commission, or other authority established by any municipality or county, or the boards of trustees, respectively, of any retirement fund or retirement system created by or pursuant to authority conferred by the General Assembly may in its discretion invest any of its funds not immediately needed for its purposes in bonds issued under this subchapter.

(d) Bonds issued under this subchapter shall be eligible to secure the deposit of public funds.



§ 27-90-214 - Tax exemption.

(a) The principal of and interest on bonds issued under this subchapter shall be exempt from all state, county, and municipal taxes, and this exemption shall include income, inheritance, and estate taxes.

(b) All turnpike projects and all the properties thereof are legislatively determined and declared to be public properties used exclusively for public purposes. The legislative intent is that turnpike projects and all properties thereof shall be exempt from ad valorem taxes under and pursuant to the provisions of Arkansas Constitution, Article 16, § 5.



§ 27-90-215 - Construction -- Scope of authority.

(a) (1) This subchapter shall be construed liberally.

(2) All acts and activities authorized by this subchapter are legislatively determined and declared to be essential governmental functions.

(b) The State Highway Commission is empowered to take such action and do or cause to be done such things as shall be necessary or desirable to accomplish and implement the purposes and intent of this subchapter according to the import of this subchapter with the action taken by the commission or the things done or caused to be done by the commission pursuant to the provisions of this subchapter being determined and declared to be ministerial rather than legislative in nature.

(c) Nothing contained in this subchapter shall be construed to restrict the commission or the State of Arkansas in the issuance or incurrence of debt under other applicable laws.









Chapter 91-99

[Reserved]






Subtitle 7 - Watercourses And Navigation

Chapter 100 - General Provisions

[Reserved]



Chapter 101 - Watercraft

Subchapter 1 - -- General Provisions

§ 27-101-101 - Policy.

It is declared to be the policy of this state to promote safety for persons and property in and connected with the use, operation, and equipment of vessels and to promote uniformity of laws relating thereto.



§ 27-101-102 - Applicability -- Effect on ordinances, regulations, etc.

(a) The provisions of this chapter and of other applicable laws of this state shall govern the operation, equipment, numbering, and all other matters relating to the operation, equipment, and numbering whenever any vessel shall be operated on the waters of this state or when any activity regulated by this subchapter shall take place on the waters of this state.

(b) Nothing in this subchapter shall be construed to:

(1) Prevent the adoption of any ordinance or local law relating to operation and equipment of vessels, the provisions of which are identical to or are not in conflict with the provisions of this subchapter, amendments thereto, or regulations issued thereunder;

(2) Grant the use or power to the Arkansas State Game and Fish Commission or to any person to authorize the use of any vessel on any waters of this state where the use of vessels shall be prohibited; or

(3) Permit the use of vessels on any municipally or privately owned city water supply in violation of the applicable laws, rules, or regulations that may have been or may be established for the protection of the public health in preserving the water supply for human consumption.



§ 27-101-103 - Definitions.

As used in this chapter unless otherwise specified in the particular subchapter:

(1) "Commission" means the Arkansas State Game and Fish Commission;

(2) "Length" means the extreme deck fore-and-aft measurement of a vessel;

(3) "Marina" means a dock or basin providing moorings for motorboats and offering supply, repair, or other services for remuneration;

(4) "Marine sanitation device" means equipment that is identified by the United States Coast Guard as meeting the standards of the United States Environmental Protection Agency to eliminate the discharge of untreated sewage from vessels and is a device that receives, treats, retains, or discharges sewage;

(5) "Motorboat" means any vessel operated upon water and which is propelled by sail or machinery, whether or not the machinery is the principal source of propulsion but shall not include a vessel that has a valid marine document issued by the United States Customs and Border Protection or any federal agency successor thereto;

(6) "Operate" means to navigate or otherwise use a motorboat or a vessel;

(7) "Operator" means a person who is controlling the speed and direction of a vessel or a person who is in direct physical control of a vessel;

(8) (A) "Owner" means a person other than a lienholder having the property in or title to a motorboat.

(B) "Owner" includes a person entitled to the use or possession of a motorboat subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation, but "owner" excludes a lessee under a lease not intended as security;

(9) "Person" means an individual, partnership, firm, corporation, association, or other entity;

(10) "Personal watercraft" means a vessel which uses an inboard motor powering a water jet pump as its primary source of motive power and which is designed to be operated by a person sitting, standing, or kneeling on the vessel rather than in the conventional manner of sitting or standing inside the vessel;

(11) "Vessel" means every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation;

(12) (A) "Water sport activity" means an activity that involves a person being towed by a motorboat, personal watercraft, or other vessel in waters of this state.

(B) "Water sport activity" shall include, but not be limited to, any of the following activities:

(i) Barefooting;

(ii) Wake boarding;

(iii) Wake surfing;

(iv) Water skiing;

(v) Water sledding; or

(vi) Water tubing.

(C) "Water sport activity" does not include organized water carnivals, water skiing exhibitions, or other organized water sports exhibitions; and

(13) (A) "Waters of this state" means any public waters within the territorial limits of the State of Arkansas.

(B) However, waters that are confined within a pond, tank, or lake, situated entirely on the premises of a single owner, and that except under abnormal flood conditions are in no way connected by water or with any other flowing stream or body of water or with any other body of water not situated on the premises of the owner are declared to be privately owned waters and shall not be construed to be waters of this state.



§ 27-101-104 - Penalties.

(a) Any person who violates any provision of §§ 27-101-202(8), 27-101-203, 27-101-301, 27-101-303 -- 27-101-306, and 27-101-308 -- 27-101-312 shall be guilty of a misdemeanor and shall be subject to a fine of not less than one hundred dollars ($100) and not to exceed two hundred fifty dollars ($250) for each violation.

(b) Any person who violates any provision of §§ 27-101-202(2)-(6), (9), and (12), and 27-101-204 shall be guilty of a misdemeanor and shall be subject to a fine of not less than one hundred dollars ($100) and not to exceed five hundred dollars ($500) for each violation.

(c) Any person who violates any provision of § 27-101-202(1), (7), and (10)-(12) shall be guilty of a misdemeanor and shall be subject to a fine of not less than two hundred fifty dollars ($250) and not to exceed one thousand dollars ($1,000) or imprisonment not to exceed six (6) months or both fine and imprisonment for each violation.



§ 27-101-105 - Enforcement -- Failure to obey officer.

(a) (1) (A) It shall be the duty of every sheriff, deputy sheriff, state police officer, and enforcement officer of the Arkansas State Game and Fish Commission to enforce the provisions of this chapter, except that it shall be the duty of the Department of Health separately to enforce the provisions of § 27-101-401 et seq.

(B) Certified law enforcement officers of the Department of Parks and Tourism and municipal police officers may enforce the provisions of this chapter.

(2) In the exercise of their duty to enforce the provisions of this chapter, they shall have the authority to stop and board any vessel subject to this chapter and to investigate any accident or violation involving vessels subject to this chapter.

(3) Upon investigation, they may direct the operator of any vessel in violation of this chapter to return to the dock where the voyage originated or to the nearest dock if appropriate.

(b) Failure to follow the directive of a law enforcement officer as set forth in subsection (a) of this section shall constitute a separate offense in addition to any violations with which the operator may be charged.

(c) Any person who violates the provisions of this section shall be guilty of a misdemeanor and subject to a fine not to exceed two hundred fifty dollars ($250) or imprisonment not to exceed three (3) months, or both.



§ 27-101-106 - Jurisdiction.

Jurisdiction to try offenses under this subchapter shall be in the courts of the county where the person owning or operating the boat resides or in the county where the offense is committed or in any county through or by which the boat is being run or operated on the waters of this state at the time of the violation of this chapter.



§ 27-101-107 - Establishment of rules and regulations.

(a) The Arkansas State Game and Fish Commission shall cooperate with agencies of the federal government in establishing rules and regulations with reference to the operation of vessels on any waters of this state that are maintained or controlled by federal agencies. It is the intention of this subsection to encourage the establishment of adequate regulations on federally controlled waters for the promotion of safety in the operation of vessels.

(b) Any law enforcement office of a subdivision of this state may make, at any time, but only after public notice, formal application to the commission for special rules and regulations with reference to the operation of vessels on any waters within its territorial limits, including, but not limited to, the establishment and marking of speed limits and no-wake zones and shall set forth therein the reasons which make the special rules or regulations necessary or appropriate.

(c) (1) The commission shall consider the application and approve the special rules and regulations or disapprove them and state in writing the commission's reasons for disapproving them within ninety (90) days of their submission or the rules and regulations shall be considered properly adopted by ordinance or local law.

(2) However, nothing in this subchapter shall prevent the commission from making special rules and regulations with reference to the operation of vessels on any waters within the territorial limits of any subdivision of this state where the local law enforcement office has not established a water patrol.



§ 27-101-108 - Filing and publication of rules and regulations.

(a) A copy of the regulations adopted pursuant to §§ 27-101-101 et seq., 27-101-201 et seq., 27-101-301 et seq., 27-101-501 et seq., and 27-101-601 et seq. and of any amendments of those regulations shall be filed in the offices of the Arkansas State Game and Fish Commission, the Secretary of State, the Arkansas State Library, and the Bureau of Legislative Research where each copy shall be preserved as a public record.

(b) A copy of the regulations adopted under § 27-101-401 et seq. and of any amendments of those regulations shall be filed in the offices of the Department of Health, the Secretary of State, the Arkansas State Library, and the Bureau of Legislative Research where each copy shall be preserved as a public record.

(c) Rules and regulations under this section shall be published by the responsible state agency in a convenient form for public use.



§ 27-101-109 - Remission of fines.

(a) All fines collected for violations of this chapter shall be remitted to the issuing law enforcement office to be used by that office for the administration and enforcement of this chapter.

(b) However, fines collected for violations of § 27-101-401 et seq. shall be remitted to the Department of Health for administration and enforcement of § 27-101-401 et seq.



§ 27-101-110 - Deposit of funds in State Treasury.

All fees collected by the Director of the Department of Finance and Administration under the provisions of this chapter shall be deposited as special revenues in the State Treasury to the credit of the Special Revenue Fund Account of the State Apportionment Fund. All these funds shall be credited to the Boating Safety Account Fund, which is established on the books of the Treasurer of State, the Auditor of State, and the Chief Fiscal Officer of the State.



§ 27-101-111 - Distribution of funds.

(a) On or before the fifth of the month next following the month during which the funds shall have been received by him or her, the Treasurer of State shall distribute the funds in the manner provided in this section:

(1) Three percent (3%) of the amount to the Constitutional Officers Fund and the State Central Services Fund to be used for defraying the necessary expenses of the state government; and

(2) Ninety-seven percent (97%) of the amount as follows:

(A) Eight percent (8%) to the Constitutional Officers Fund and the State Central Services Fund;

(B) Thirty-four percent (34%) to the Game Protection Fund for use by the Arkansas State Game and Fish Commission as provided by law;

(C) Thirty-four percent (34%) to the County Aid Fund, which, on or before the tenth of the month following the end of each calendar quarter, shall be remitted by state warrants to the various county treasurers in the proportions thereof as between the respective counties that the total of the fees produced from each county bears to the total of the fees produced from all counties as certified by the Director of the Department of Finance and Administration to the Treasurer of State; and

(D) Twenty-four percent (24%) to the Marine Sanitation Fund for use by the Department of Health to administer a marine sanitation program.

(b) Upon receipt of any fees, each county treasurer shall deposit them into the county treasury to the credit of the boating safety and enforcement fund, if the county sheriff of that county has established a patrol on the waterways within the county.

(c) (1) In the event the county sheriff has not established a patrol on the waterways within the county and if either the county or any city or town within a county, or both, has established an emergency rescue service, each county treasurer shall deposit his or her county's share of the total fees collected into the county emergency rescue fund for use exclusively by either the county or the cities within the county, or both, for operating and maintaining emergency rescue services within the county and cities within the county. After the treasurer receives the funds, he or she shall divide the funds in the county emergency rescue fund equally among the county and the cities within the county, if any, having emergency rescue services.

(2) Otherwise, the fees shall be deposited into the Game Protection Fund for use by the Arkansas State Game and Fish Commission.






Subchapter 2 - -- Operation

§ 27-101-201 - Liability of owner, renter, operator, or lessee of vessel for injury or damage.

(a) The owner, renter, operator, or lessee of a vessel shall be liable for any injury or damage occasioned by the negligent operation of the vessel, whether negligence consists of violating the provisions of the statutes of this state or neglecting to observe such ordinary care and such operation as the rules of the common law require.

(b) (1) The owner shall not be liable, however, unless the vessel is being used with his or her express or implied consent.

(2) (A) The owner shall not be strictly liable to a renter, operator, or lessee for any injury or damage occasioned by the negligent operation of the vessel by the renter, operator, or lessee.

(B) The liability of the owner for injury or damage suffered by a renter, operator, or lessee shall be determined by comparing the fault of the owner and the fault of the renter, operator, or lessee in accordance with §§ 16-55-216 and 16-64-122.

(c) It shall be presumed that the vessel is being operated with the knowledge and consent of the owner if at the time of the injury or damage it is under the control of his or her spouse, father, mother, brother, sister, son, daughter, or other immediate member of the owner's family.

(d) Nothing contained in this section shall be construed to relieve any other person from any liability that he or she would otherwise have, but nothing contained in this section shall be construed to authorize or permit any recovery in excess of injury or damage actually incurred.



§ 27-101-202 - Restrictions on manner of operation.

No person:

(1) Shall operate any motorboat or vessel or manipulate any water skis, aquaplane, personal watercraft, or similar device in a reckless or negligent manner that endangers the life, limb or property of any person, including but not limited to, weaving through congested vessel traffic, operating within one hundred feet (100') of a towboat that is underway, jumping the wake of another vessel too close to such other vessel, or when visibility around such other vessel is obstructed and swerving at the last possible moment to avoid collision shall constitute reckless operation of a vessel;

(2) Shall operate a motorboat on the waters of this state at a rate of speed that creates a hazardous wash or wake upon approaching or passing vessels including, but not limited to a wake that causes other vessels to take on water or a wake sufficient to toss occupants of other vessels about in a manner to cause injury or the risk of injury;

(3) Shall operate a motorboat upon the waters of this state within one hundred feet (100') of a designated recreation area, dock, pier, raft, float, anchored boat, dam, intake structure, or other obstruction at a speed exceeding five miles per hour (5 m.p.h.) unless a contrary speed limit shall have been established in the designated area. However, in no case shall any motor boat be driven in a manner or at a speed that exceeds the safe and reasonable limits under the existing circumstances;

(4) Shall operate or manipulate any vessel, tow rope, or other device by which the direction or location of water skis, an aquaplane, or similar device may be affected or controlled in a way that causes the water skis, aquaplane, or similar device, or any person thereon, to collide with or strike against any object or persons;

(5) Shall operate a vessel on any waters of this state for towing a person or persons on water skis, or an aquaplane, personal watercraft, or similar device, unless there is in the vessel a person twelve (12) years of age or older in addition to the operator in a position to observe the progress of the person or persons being towed. However, if the towing boat is equipped with a wide-angle convex marine rear-view mirror in a position to observe the skiers being towed, the requirement in this subdivision (5) shall not apply;

(6) Shall operate a vessel on any waters of this state towing a person on water skis, or an aquaplane or similar device, nor shall any person engage in water skiing, aquaplaning, or similar activity at any time between the hours from one-half (1/2) hour after sunset to one-half (1/2) hour before sunrise. However, the provisions of this subdivision (6) do not apply to night water skiing or aquaplaning on controlled areas designated for those purposes where adequate lighting is provided;

(7) Shall operate any motorboat or vessel or manipulate any water skis, aquaplane, or similar device while intoxicated or under the influence of any narcotic drug, barbiturate, or marijuana or while under any physical or mental disability so as to be incapable of operating the motorboat or vessel safely under the prevailing circumstances;

(8) Shall load any vessel used on the waters of this state with passengers or cargo beyond its safe carrying capacity, as indicated on the manufacturer's capacity plate, or power any vessel with an outboard motor which exceeds the maximum horsepower rating specified by the manufacturer. In addition, no person shall load a boat without a capacity plate in a manner that is unsafe or that results in the sinking or capsizing of the boat;

(9) If operating a motorboat of twenty-six feet (26') or less in length, shall allow any person to ride or sit on the gunwales or on the decking over the bow of the vessel while underway unless the vessel is equipped with adequate guards or railing to prevent passengers from being lost overboard. However, this restriction shall not apply to persons occupying the gunwales or the decking over the bow for necessary purposes such as mooring or casting off;

(10) If owning or having control of a motorboat of ten horsepower (10 HP) or more, shall permit a person under twelve (12) years of age to operate the motorboat of ten horsepower (10 HP) or more except under the direct visible and audible supervision of a parent, guardian, or other person over seventeen (17) years of age;

(11) Shall operate any vessel or manipulate any water skis, aquaplane, personal watercraft, or similar device in a grossly negligent manner that results in serious injury or death to any person; or

(12) Shall operate a vessel upon the waters of this state in a negligent manner, including but not limited to:

(A) Inattentive operation;

(B) Failure to keep a proper lookout;

(C) Failure to observe the inland navigation rules of the road, as implemented by the United States Coast Guard; or

(D) Operating in a manner which results in a collision with another vessel or object.



§ 27-101-203 - Equipment requirements.

(a) (1) Every vessel shall have aboard:

(A) One (1) type I, II, III, or V, if used according to its approved conditions, personal flotation device which is United States Coast Guard-approved, in good and serviceable condition, and of proper size for each person on board;

(B) If carrying or using any inflammable or toxic fluid in any enclosure for any purpose, and if not an entirely open motorboat, an efficient natural or mechanical ventilation system which shall be capable of removing resulting gases prior to and during the time the motorboat is occupied by any person;

(C) Additional equipment designed to promote the safety of navigation and of persons that the Arkansas State Game and Fish Commission may find to be appropriate and for which it has provided in its rules and regulations. However, before making those rules and regulations, or changes or additions thereto, the Arkansas State Game and Fish Commission shall hold public hearings, after reasonable notice thereof, of any proposed rule or regulation to be adopted; and

(D) In addition, every vessel sixteen feet (16') and longer shall have aboard one (1) type IV throwable personal flotation device.

(2) Each person being towed in a water sport activity must wear or have securely upon his or her body a life preserver or buoyant vest of the types described in subdivision (a)(1)(A) of this section in good and serviceable condition at all times while engaging in the water sport activity.

(3) In addition, all occupants of personal watercraft must wear a personal flotation device of the types described above while aboard the vessel.

(4) Occupants of a vessel who are twelve (12) years of age or younger must wear personal flotation devices of the types described above securely fastened to their persons at all times while aboard any vessel, unless such occupants are within the enclosed area of a houseboat or cruiser, unless underway, or within the area enclosed by railings on a party barge, cruiser, or houseboat, unless underway.

(5) In addition, the requirements of subdivisions (a)(1)(A) and (D) and (a)(2)-(4) of this section shall not be applicable to organized water carnivals, water skiing exhibitions, or other organized water sports exhibitions, or to persons participating in those activities or exhibitions.

(6) When in operation during hours of darkness on waters under the jurisdiction of the United States, a motorboat's lighting shall be in accordance with the following specifications:

(A) Class A and Class 1 under twenty-six feet (26') -- combination red and green light on bow, with red on the port side and green on the starboard side, and a white horizon light aft, on the stern, that is visible for three hundred sixty degrees (360 degrees) of the compass;

(B) Class 2 and Class 3, twenty-six feet (26') to not more than sixty-five feet (65') -- twenty-point white light forward, red port and green starboard side lights, and white horizon light aft; and

(C) Lights must conform to the specifications contained in the United States Coast Guard Inland Navigation Rules.

(7) When in operation during hours of darkness on state-controlled waters, a motorboat's lighting shall be sufficient to make the motorboat's presence and location known to any and all other vessels within a reasonable distance.

(b) No person shall operate or give permission for the operation of a motorboat which is not equipped as required by subsection (a) of this section or a modification thereof.

(c) The use of dry stack headers or pipes extending directly from the engine of a motorboat which does not have any type of muffler is prohibited except for motorboats competing in a sanctioned regatta or boat race and for those motorboats while on trial runs during a period not to exceed forty-eight (48) hours immediately preceding such regatta or race and for those motorboats while competing in official trials for speed records during a period not to exceed forty-eight (48) hours immediately following the regatta or race and only on the body of water where the regatta or boat race is being held.

(d) No vessel used on the waters of this state shall be equipped with a siren, except vessels used by law enforcement officers.

(e) (1) (A) No person shall operate a motorboat equipped by the manufacturer with a lanyard-type engine cutoff switch while the engine is used to propel the boat without attaching the lanyard to the operator, the operator's clothing, or if the operator is wearing a personal flotation device, to the device as appropriate for the specific vessel.

(B) However, if a motorboat equipped with a lanyard-type switch is a houseboat or a pontoon boat or is traveling less than five miles per hour (5 m.p.h.), the lanyard shall not be required to be attached to the operator, the operator's clothing, or the operator's personal flotation device.

(2) As used in this subsection, "lanyard-type engine cutoff switch" means an emergency engine or motor shut-off switch that attaches by a lanyard to the person operating the motorboat and that is constructed and installed in a manner so that when in use, the switch will immediately shut off the boat's engine or motor if the operator falls overboard or is removed from the normal operating station of the boat.

(3) This subsection does not apply to flat-bottomed boats operated on the tailwaters of a trout fishery nor to flat-bottomed boats operated for duck hunting purposes during duck season.



§ 27-101-204 - Duties of boat livery owner.

(a) The owner of a boat livery shall cause to be kept a record of:

(1) The name and address of the person or persons hiring any vessel;

(2) The registration number of the vessel if the vessel is designed or permitted to be operated as a motorboat;

(3) The departure date and time;

(4) The expected time of return; and

(5) The number of persons to be on board the vessel.

(b) The record shall be preserved for at least six (6) months.

(c) Neither the owner of a boat livery nor his or her agent or employee shall permit a vessel owned or permitted by him or her to depart from his or her premises unless the boat livery has provided the vessel with the equipment required under § 27-101-203(a) and any rules made under that section.



§ 27-101-205 - Collision or accident.

(a) It shall be the duty of the operator of a vessel involved in a collision, accident, or other casualty, so far as he or she can do so without serious danger to his or her own vessel, crew, and passengers, if any, to render to other persons affected by the collision, accident, or other casualty assistance that may be practicable and that may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty and also to give his or her name, address, and identification of his or her vessel in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.

(b) In the case of collision, accident, or other casualty involving a vessel, if the collision, accident, or other casualty results in death or injury to a person or damage to property in excess of five hundred dollars ($500) or the disappearance of a person from a vessel under circumstances that indicate death or injury, the Arkansas State Game and Fish Commission or local sheriff's department having an established water patrol shall be immediately notified in order for an investigation to be conducted. In addition, the operator of the vessel shall submit a Department of Transportation, United States Coast Guard Form CG-3865 to the Arkansas State Game and Fish Commission Boating Safety Office within ten (10) working days.

(c) When a person operating a vessel is involved in a collision, accident, or other casualty resulting in loss of human life or when there is reason to believe death may result, or a law enforcement officer has reasonable cause to believe that the person while operating a vessel is intoxicated or under the influence of any narcotic drug, barbituate, or marijuana or while under any physical or mental disability so as to be incapable of operating the vessel safely under the prevailing circumstances, a law enforcement officer shall request and the person shall submit to a chemical test of the person's blood, breath, or urine in accordance with the provisions of § 5-76-104, even if the person is fatally injured, for the purpose of determining the alcohol or controlled substance content of his or her blood, breath, or urine.

(d) In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the commission pursuant to this section shall be transmitted to that official or agency of the United States.

(e) Any law enforcement agency in the State of Arkansas investigating a boating accident will forward a copy of the completed accident report to the office within thirty (30) days of the accident.

(f) (1) It shall be unlawful for any person involved in a boating accident to purposely leave the scene of the accident without complying with the requirements in subsections (a) and (b) of this section.

(2) Violation of this subsection shall be punishable with a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).

(3) In the event the accident resulted in grave personal injury or death, violations of this section shall be a Class D felony and upon conviction punished accordingly.



§ 27-101-206 - Law enforcement vessels exempt from § 27-101-202.

Law enforcement vessels while being used in the enforcement of this chapter shall be exempt from the provisions of § 27-101-202; however, this exemption does not relieve the operator of the responsibility to operate his or her vessel in a reasonable and prudent manner that does not endanger life, limb, or property.



§ 27-101-207 - Liability insurance required.

(a) (1) (A) It shall be unlawful for the owner of a motorboat of more than fifty horsepower (50 HP) or a personal watercraft to allow the operation of the motorboat or personal watercraft unless it is covered by a liability insurance policy that has been issued by an insurance company.

(B) The insurance policy must provide at least fifty thousand dollars ($50,000) of liability coverage per occurrence.

(2) This section does not apply to a motorboat or personal watercraft owned by the United States, a state government, or any political subdivision thereof.

(b) (1) (A) Failure to present proof of liability insurance coverage if the motorboat or personal watercraft is involved in an accident creates a rebuttable presumption that the motorboat or the personal watercraft is uninsured.

(B) (i) For the purposes of this section, "proof of insurance" shall consist of a policy declaration page or other documentation which reflects the motorboat or personal watercraft coverage furnished to the insured by the insurance company which can be conveniently carried in the motorboat or personal watercraft.

(ii) Insurance companies shall not be required to provide proof of insurance which may be conveniently carried as required in subdivision (b)(1)(B)(i) of this section if the insurance coverage is provided as part of a homeowner's insurance policy.

(2) Upon a showing that liability coverage required by this section was in effect at the time of arrest, the judge may dismiss the charge imposed under this section and the penalties shall not be imposed.

(c) (1) However, if the operator of the motorboat or personal watercraft is involved in an accident on the waters of this state and the motorboat or personal watercraft was not insured as required by this section, the owner of the motorboat or personal watercraft shall be deemed guilty of a Class A misdemeanor.

(2) (A) For a first violation of subsection (a) of this section, the penalty shall be a mandatory fine of not less than fifty dollars ($50.00) nor more than two hundred fifty dollars ($250).

(B) For a second offense, the penalty shall be a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) and the minimum fine shall be mandatory.

(C) For a third or subsequent offense, the penalty shall be a mandatory fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) or a sentence of up to one (1) year in jail or both.

(d) All fines collected under this section shall be deposited as special revenues in the State Treasury and credited to the Boating Safety Account Fund and then distributed by the Treasurer of State to the Game Protection Fund to be used by the Arkansas State Game and Fish Commission for the purpose of establishing, maintaining, and operating a program of boater training and boater safety throughout the state.






Subchapter 3 - -- Motorboat Registration and Numbering

§ 27-101-301 - Identifying number required.

Every motorboat on the waters of this state shall be numbered. No person shall operate or give permission for the operation of any motorboat on the waters of this state unless:

(1) The motorboat is numbered:

(A) In accordance with this subchapter; or

(B) In accordance with applicable federal law; or

(C) In accordance with a federally approved numbering system of another state; and

(2) (A) The certificate of number awarded to the motorboat is in full force and effect; and

(B) The identifying number set forth in the certificate of number is displayed on each side of the bow of the motorboat.



§ 27-101-302 - Exceptions.

A motorboat shall not be required to be numbered under this subchapter if it is:

(1) Already covered by a number in full force and effect which has been awarded to it pursuant to federal law or a federally approved numbering system of another state, provided that the boat shall not have been within this state for more than ninety (90) consecutive days;

(2) A motorboat from a country other than the United States temporarily using the waters of this state;

(3) A motorboat whose owner is the United States, a state, or a subdivision thereof;

(4) A ship's lifeboat; or

(5) A newly purchased motorboat that is operated for a period not to exceed twenty (20) working days from the date of purchase, provided that the owner or operator of the motorboat has aboard the vessel the bill of sale or acceptable proof of purchase indicating the date of purchase, the name and address of the owner, and description and hull identification number of the vessel.



§ 27-101-303 - Establishment of system -- Distribution.

(a) The Arkansas State Game and Fish Commission shall establish a system of identification numbering for all motorboats used in this state pursuant to this subchapter.

(b) In the event that an agency of the United States Government shall have in force an overall system of identification numbering for motorboats within the United States, the numbering system employed pursuant to this subchapter by the commission shall be in conformity therewith.

(c) The commission shall assign to each county in this state a block of identification numbers for motorboats registered in each county.

(d) The identification numbers shall be assigned to each county in the state, and it shall be the duty of the Director of the Department of Finance and Administration to issue the identification numbers to the owners of motorboats in accordance with the provisions of subchapters 1-3 of this chapter.



§ 27-101-304 - Filing of application -- Issuance of certificate.

(a) The owner of each motorboat for which numbering is required by this state shall file an application for a number within thirty (30) calendar days after the date of purchase with the Director of the Department of Finance and Administration on forms approved by the Arkansas State Game and Fish Commission.

(b) The application shall be signed by the owner of the motorboat and shall be accompanied by a fee as provided in § 27-101-306 and by proof that the motorboat, if it is equipped with more than fifty horsepower (50 HP), or personal watercraft is covered by a liability insurance policy issued by an insurance company authorized to do business in this state.

(c) Upon receipt of the application in approved form, accompanied by proof that the motorboat has been duly assessed or listed for assessment and, if it is equipped with more than fifty horsepower (50 HP) or is personal watercraft, is covered by a liability insurance policy issued by an insurance company authorized to do business in this state, the director shall enter the application upon the records of his or her office and issue to the applicant a certificate of number stating the number awarded to the motorboat and the name and address of the owner.

(d) (1) The certificate of number shall be issued in triplicate with the original copy to be furnished the owner of the motorboat.

(2) The duplicate shall be retained as a record by the director.

(3) The triplicate copy shall be furnished to the commission to be retained for a period of five (5) years.

(e) (1) The certificate of number shall be pocket-sized and shall be available at all times for inspection on the motorboat for which it is issued whenever the motorboat is in operation.

(2) (A) If a certificate of number is lost, mutilated, or becomes illegible, the owner of the motorboat for which the certificate was issued shall immediately apply for and may obtain a duplicate or a replacement certificate upon the applicant's furnishing information satisfactory to the Department of Finance and Administration.

(B) The application for a duplicate or replacement certificate to replace the original certificate of number shall be accompanied by a fee of one dollar ($1.00).

(f) In the event that an agency of the United States Government shall have in force in the United States an overall system of identification numbering for boats covered by this chapter, then the numbering system required by this subchapter and the commission shall be in conformity therewith.



§ 27-101-305 - Display of number.

(a) (1) The owner shall procure and attach to each side of the bow of the motorboat numbers conforming to the certificate of number issued to the owner by the Director of the Department of Finance and Administration.

(2) The numbers to be procured and attached shall be at least three inches (3'') in height and of block character, and shall be attached to the forward half of each side of the vessel and clearly visible, pursuant to federal law, and attached in such a manner and position on the boat as may be prescribed by the rules and regulations of the Arkansas State Game and Fish Commission in order that they may be clearly visible.

(b) The numbers shall be maintained in legible condition.

(c) No number other than the number awarded to a motorboat or granted reciprocity provided for in § 27-101-302(1) shall be painted, attached, or otherwise displayed on either side of the bow of the motorboat.



§ 27-101-306 - Numbering period -- Expiration -- Renewal.

(a) The certificates of numbers issued pursuant to subchapters 1-3 of this chapter may be for a period of three (3) years.

(b) The Director of the Department of Finance and Administration shall establish a system in a manner that the expiration dates of the various certificates of numbers will be evenly distributed throughout the year and each year thereafter to the end that boat certificates of numbers will be renewable as uniformly as practicable throughout each of the twelve (12) months of the license year in each year.

(c) Upon request, the director shall assign to any owner of two (2) or more boats the same registration period.

(d) (1) A fee based on the length of the motorboat as set forth in this subsection shall be charged for the issuance of a certificate of number and for each renewal of each certificate of number.

(2) The fee to be collected for certificates shall be as follows: Click here to view image.

(e) Notice shall be given to the Arkansas State Game and Fish Commission of each certificate of number renewed and of the transfer of any certificate of number.

(f) Every certificate of number awarded pursuant to this subchapter shall continue in full force and effect until the expiration of each numbering period unless sooner terminated or discontinued in accordance with the provisions of this subchapter.

(g) Certificates of number may be renewed by the owner in the same manner as is provided in this section for initially securing the certificate and upon payment of the fee as set forth in this section except that the certificate of a motorboat shall not be renewed if it is equipped with more than fifty horsepower (50 HP) or is personal watercraft unless proof is presented that it is covered by a liability insurance policy issued by an insurance company authorized to do business in this state.

(h) Unless a certificate of number is renewed on or before the fifteenth day following the expiration thereof, it shall lapse and shall no longer be of any force and effect unless renewed in the manner prescribed in this subchapter.



§ 27-101-307 - Registration after purchase of an outboard motor.

When a motorboat is licensed pursuant to this subchapter, if the owner has since the previous registration of a boat purchased an outboard motor for use on the boat, then as a condition of registering the boat, the owner shall furnish the serial number of the motor to the Revenue Division of the Department of Finance and Administration.



§ 27-101-308 - Reciprocity.

(a) The owner of a motorboat already covered by a number in full force and effect which has been awarded to it pursuant to then-operative federal law or federally approved numbering system of another state shall record the number prior to operating the motorboat on the waters of this state in excess of the ninety-day reciprocity period provided for in § 27-101-302(1).

(b) The recordation shall be in the manner and pursuant to the procedure required for the award of a number under § 27-101-304, except that no additional or substitute number shall be issued.



§ 27-101-309 - Change of boat ownership.

(a) Should the ownership of a motorboat change, the new owner shall file an application with the Director of the Department of Finance and Administration for the transfer of the certificate of operation of the motorboat to the new owner within thirty (30) calendar days after the date of the ownership change.

(b) Upon receipt of the application, the director shall cancel the certificate of number issued to the former owner of the motorboat and shall assign the number to the new owner of the motorboat and shall issue a certificate of number to the new owner.

(c) The application for transfer of the certificate of number shall be accompanied by a fee of two dollars ($2.00).



§ 27-101-310 - Destroyed or abandoned boats.

(a) Whenever any motorboat numbered under the provisions of this subchapter shall be destroyed or abandoned, its owner shall notify the Director of the Department of Finance and Administration within fifteen (15) days after the destruction or abandonment, and the certificate of number of the motorboat shall be terminated.

(b) The director shall notify the Arkansas State Game and Fish Commission of the termination of any certificate of number.



§ 27-101-311 - Public records.

All records of the Revenue Division of the Department of Finance and Administration and of the Arkansas State Game and Fish Commission made or kept pursuant to this subchapter shall be public records.



§ 27-101-312 - Registration forms and certificates.

All necessary registration certificates and other forms required by this chapter shall be furnished to the Revenue Division of the Department of Finance and Administration by the Arkansas State Game and Fish Commission.



§ 27-101-313 - Certificate of number with beneficiary.

(a) As used in this section:

(1) (A) "Beneficiary" means one (1) individual who is designated to become the owner of a motorboat upon the death of the current owner as indicated on the certificate of number issued under this chapter.

(B) "Beneficiary" does not include a business, firm, partnership, corporation, association, or any other legally-created entity;

(2) "Certificate of number with beneficiary" means a certificate issued for a motorboat under this chapter that indicates the present owner of the motorboat and designates a beneficiary as provided under this section;

(3) "Motorboat" means a boat registered and numbered under this chapter; and

(4) (A) "Owner" means an individual who holds the certificate of number to a motorboat and can include more than one (1) person but not more than three (3) persons.

(B) "Owner" does not include a business, firm, partnership, corporation, association, or any other legally-created entity.

(b) If the owner or joint owners want to transfer a motorboat upon death by operation of law, the owner or joint owners may request that the Revenue Division of the Department of Finance and Administration issue a certificate of number with beneficiary that includes a directive to the division to transfer the certificate of number upon the death of the owner or upon the death of all joint owners to the beneficiary named on the face of the certificate of number with beneficiary.

(c) (1) To obtain a certificate of number with beneficiary, the owner of a motorboat shall submit a transfer on death application to the division to request the issuance of a certificate of number with beneficiary or a change to a certificate of number with beneficiary.

(2) The owner shall provide the following information in the application:

(A) Whether the applicant seeks to add, remove, or change a beneficiary;

(B) The full legal name of the beneficiary;

(C) The social security number of the beneficiary;

(D) The address of the beneficiary;

(E) The identification number of the motorboat;

(F) The year, make, model, and length of the motorboat;

(G) The printed full legal name of the owner of the motorboat;

(H) The Arkansas driver's license or identification card number for the owner of the motorboat; and

(I) The signature of the owner of the motorboat.

(3) The owner shall include the following with the application:

(A) The certificate of number for the motorboat issued under this chapter;

(B) The certificate of number application fee as provided under § 27-101-306; and

(C) The certificate of number with beneficiary application fee of ten dollars ($10.00).

(4) (A) The fee remitted under subdivision (c)(3)(C) of this section shall be deposited into the State Central Services Fund for the benefit of the division.

(B) The fee shall be credited as supplemental and in addition to all other funds as may be deposited for the benefit of the division.

(C) The fee shall not be considered or credited to the division as direct revenue.

(d) The division shall not issue a certificate of number with beneficiary to an owner of a motorboat if the owner holds his or her interest in the motorboat as a tenant in common with another person.

(e) The certificate of number with beneficiary issued by the division shall include after the name of the owner the words "transfer on death to" or the abbreviation "TOD" followed by the name of the beneficiary.

(f) During the lifetime of the sole owner or before the death of the last surviving joint owner:

(1) The signature or consent of the beneficiary is not required for any transaction relating to the motorboat for which a certificate of number with beneficiary has been issued; and

(2) The certificate of number with beneficiary is revoked by:

(A) Selling the motorboat with completion of the application for transfer of the certificate of number as provided under § 27-101-309 and transferring to another person; or

(B) Filing an application with the division to remove or change a beneficiary as provided under subsection (c) of this section.

(g) Except as provided in subsection (f) of this section, the designation of the beneficiary in a certificate of number with beneficiary shall not be changed or revoked:

(1) By will or any other instrument;

(2) Because of a change in circumstances; or

(3) In any other manner.

(h) The interest of the beneficiary in a motorboat on the death of the sole owner or on the death of the last surviving joint owner is subject to any contract of sale, assignment, or security interest to which the owner of the motorboat was subject during his or her lifetime.

(i) (1) (A) Upon the death of the owner, the division shall issue a new certificate of number for the motorboat to the surviving owner or, if no surviving owners, to the beneficiary if the surviving owner or beneficiary presents the following:

(i) Proof of death of the owner that includes a death certificate issued by the state or a political subdivision of the state;

(ii) Surrender of the outstanding certificate of number with beneficiary; and

(iii) Application and payment of the certificate of number fee for the motorboat.

(B) A certificate of number issued under this subsection will be subject to any existing security interest.

(2) If the surviving owner or beneficiary chooses, he or she can submit a completed certificate of number with beneficiary application as provided under this section, along with the ten dollar ($10.00) processing fee, at the time of the application for a new certificate under this subsection.

(j) The transfer of a motorboat upon the death of the owner under this section is not testamentary and is not subject to administration under Title 28.

(k) The procedures and fees under § 27-101-304(e)(2) shall apply for obtaining a duplicate certificate with beneficiary.

(l) The division may promulgate rules for the administration of this section.






Subchapter 4 - -- Funds -- Marine Sanitation

§ 27-101-405 - Marine Sanitation Advisory Committee.

(a) There is established a Marine Sanitation Advisory Committee, to consist of thirteen (13) members appointed by the Governor as follows:

(1) Five (5) members shall be marina operators;

(2) One (1) member shall be an operator of a marine repair facility;

(3) One (1) member shall be nominated by the Director of the Department of Health;

(4) One (1) member shall be nominated by the Director of the Arkansas Department of Environmental Quality;

(5) One (1) member shall be nominated by the Executive Secretary of the Arkansas State Game and Fish Commission;

(6) Three (3) members shall be boat owners; and

(7) One (1) member shall be the Captain of Division 15 of the United States Coast Guard Auxiliary or his or her designee.

(b) (1) The three (3) members appointed pursuant to subdivisions (a)(3)-(5) of this section shall serve at the pleasure of the director of each respective agency, and the member appointed pursuant to subdivision (a)(7) of this section shall serve as long as the person remains Captain of Division 15, or if the designee of the captain, the designee will serve as long as the person designating him or her is Captain of Division 15.

(2) Of the initial members appointed under subdivisions (a)(1), (a)(2), and (a)(6) of this section, three (3) shall be appointed for one-year terms, three (3) for two-year terms, and three (3) for three-year terms.

(3) Members shall serve three-year terms except that persons appointed to fill vacancies resulting in an unexpired term shall serve for the remainder of that unexpired term.

(c) Upon recommendation of the advisory committee made after notice and hearing, the Governor may remove any member of the advisory committee for incompetence, neglect of duty, or malfeasance in office.

(d) Any vacancy on the advisory committee shall be filled by the Governor.

(e) (1) The Governor shall call the first advisory committee meeting.

(2) (A) The advisory committee shall elect annually from its membership a chair, a vice chair, and a secretary.

(B) The chair shall not serve more than two (2) consecutive terms as chair.

(3) The advisory committee shall meet as frequently as it deems necessary at such times and places as the advisory committee designates. Additional meetings may be held upon the call of the chair or upon written request of five (5) members of the advisory committee.

(f) Seven (7) members of the advisory committee shall constitute a quorum.

(g) The members of the advisory committee shall not be entitled to compensation for their services.



§ 27-101-407 - Owners and operators of commercial boating facilities, docks, and marinas.

(a) Owners and operators of commercial boating facilities, docks, and marinas shall cooperate with all applicable state and federal agencies and the Marine Sanitation Advisory Committee to ensure that the disposal of marine sewage is consistent with state and federal law.

(b) When accepting new boat arrivals, owners and operators of commercial boating facilities, docks, and marinas shall inform vessel owners and operators of the requirements of state and federal law regarding the proper disposal of marine sewage.



§ 27-101-408 - Marine sanitation funds.

(a) All fees and fines levied and collected under the provisions of this subchapter are declared to be special revenues and shall be deposited in the State Treasury to be credited to the Marine Sanitation Fund to be used only for the administration of this subchapter.

(b) Subject to rules and regulations that may be implemented by the Chief Fiscal Officer of the State, the disbursing officer for the Department of Health is authorized to transfer all unexpended funds relative to marine toilets and marine sanitation systems that pertain to fees or fines collected, as certified by the Chief Fiscal Officer of the State, to be carried forward and made available for expenditures for the same purpose for any following fiscal year.



§ 27-101-409 - Powers and duties of the Marine Sanitation Advisory Committee.

The Marine Sanitation Advisory Committee may, subject to the availability of funding:

(a) Review all regulations relating to marine toilets, marine sanitation systems, and disposal of marine sewage from boats as necessary to inform marina operators and boat owners of all requirements of state and federal law;

(b) Establish a marine sanitation minigrant program for the purpose of providing grants to marinas to purchase additional marine equipment to assist with the proper disposal of marine sewage; and

(c) Encourage research in regard to technological developments in the discharge of marine sewage.



§ 27-101-410 - Cooperation with federal agencies.

The Department of Health, the Arkansas Department of Environmental Quality, and the Arkansas State Game and Fish Commission shall pursue cooperative agreements with all appropriate federal agencies to ensure the proper disposal of marine sewage in Arkansas.



§ 27-101-411 - Marine sewage discharge prohibitions -- Marine sanitation device requirements.

(a) (1) Except to the extent permitted by federal law and in order to protect the health and safety of persons using the waters of this state, it is unlawful for any person to operate or use a vessel capable of discharging untreated sewage from a vessel into the waters of this state.

(2) Raw sewage shall not be discharged from any vessel into waters of this state.

(b) (1) On waters of this state, vessels that have toilet facilities permanently installed shall be equipped with a United States Coast Guard-certified Marine Sanitation Device designed to receive, retain, treat, or discharge sewage in accordance with applicable federal requirements.

(2) This section applies only to vessels equipped with permanently installed toilet facilities and does not require the installation of this type of facility in vessels not already so equipped.

(3) The use of portable toilets that can be emptied ashore in regular sewage treatment systems is entirely within the spirit and letter of this section and is encouraged.

(c) (1) All waste from Type III Marine Sanitation Devices shall be disposed in approved sewage pumpout facilities.

(2) All waste from portable toilets shall be disposed in approved waste reception or sewage pumpout facilities.

(d) (1) Except to the extent permitted by federal law, it shall be unlawful for any person to discharge any treated or untreated sewage into any waters of this state lawfully designated as "no discharge".

(2) A "no discharge" designation shall be based on the criteria established by the United States Environmental Protection Agency for determining no discharge waters regarding marine sanitation devices and shall include federal impoundments owned or managed by the United States Army Corps of Engineers.

(3) Any such discharge of sewage from a vessel shall be prima facie evidence that the discharge was done by the operator, or owner if the operator cannot be determined, of the vessel.

(4) A "no discharge" Type III Marine Sanitation Device or a Type I or II Marine Sanitation Device secured against discharge is required in vessels operated on no discharge waters.

(5) A vessel equipped with a flow-through Type I or II Marine Sanitation Device that has been secured by a locked shut-off valve, broken line, or blanked-off hull opening to prevent overboard discharge shall be considered equipped with a "no discharge" type Marine Sanitation Device.



§ 27-101-412 - Sewage disposal by commercial boating facilities, docks, and marinas.

(a) For purposes of this section, "sewage pumpout facility" means equipment designed to receive the discharge of sewage from a marine sanitation device and allow the disposal of the sewage in a manner that prevents the sewage from entering the waters of this state.

(b) By July 1, 2004, any person owning or operating a commercial boating facility, dock, or marina that stores or houses vessels equipped with toilet facilities and marine sanitation devices shall provide access to sewage pumpout facilities.

(c) To provide access to sewage pumpout facilities, a commercial boating facility, dock, or marina owner or operator may, as an illustration of and not as a limit on the options available to the owner or operator:

(1) Build and operate pumpout facilities;

(2) Contract with another boating facility, dock, or marina with pumpout facilities if the contracting boating facility, dock, or marina is not more than eight (8) water miles away and is accessible in a way that does not require vessels to be trailered; and

(3) Contract with a person licensed by the State of Arkansas to provide pumpout facility service if the service is available during normal business hours, including holidays, and if the service can be provided within a reasonable time upon request by a vessel owner or operator.



§ 27-101-413 - Department of Health -- Powers and duties.

The Department of Health shall:

(1) Administer and enforce all laws and regulations to the extent permitted by federal law and in accordance with applicable regulations that are adopted by the United States Coast Guard and the United States Environmental Protection Agency and that relate to marine toilet facilities, marine sanitation devices, and unlawful discharge of marine sewage from vessels into waters of this state;

(2) Enter at all reasonable times in or upon any vessel for the purpose of inspecting and investigating conditions relating to marine toilet facilities, marine sanitation devices, and unlawful discharge of marine sewage from vessels into waters of this state;

(3) Adopt regulations that are consistent with applicable federal law after consultation with the Marine Sanitation Advisory Committee and that are deemed necessary to carry out the provisions of this subchapter;

(4) Bring any appropriate action in court in the name of the State of Arkansas that is necessary to carry out the provisions of this subchapter; and

(5) Make, issue, modify, and revoke orders prohibiting or abating the unlawful discharge of marine sewage from vessels into waters of this state.



§ 27-101-414 - Penalties.

(a) Any person who violates any provision of this subchapter or any regulation promulgated under this subchapter shall be guilty of a misdemeanor and subject to a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000) or imprisonment not to exceed three (3) months, or both.

(b) (1) Any person who violates any provision of this subchapter or any regulation promulgated under this subchapter may be assessed an administrative civil penalty not to exceed one thousand dollars ($1,000) per violation.

(2) The owner and operator of any vessel shall be jointly and severally liable for the civil penalty imposed under this section.

(c) All fines and penalties imposed and collected under this section shall be deposited in the Marine Sanitation Fund and shall be used to:

(1) Implement, administer, and enforce this subchapter;

(2) Construct, renovate, or operate sewage pumpout and waste reception facilities; and

(3) Conduct education programs to inform vessel owners and operators about the problem of human body waste discharges from vessels and inform them of the locations of sewage pumpout and waste reception facilities.






Subchapter 5 - -- Boater Safety

§ 27-101-501 - Program of boater training and boater safety -- Boater education certificate.

(a) The General Assembly finds and determines that:

(1) The regulation of boating and boaters in the state is the primary responsibility of the Arkansas State Game and Fish Commission under Arkansas Constitution, Amendment 35;

(2) Most boating accidents in the state are due primarily to the lack of training or the improper training of boaters;

(3) The establishment of a boater training and safety program in this state would greatly improve and facilitate boater safety in this state; and

(4) It is the purpose and intent of this section to authorize the commission to establish and operate a boater safety and training program in this state.

(b) (1) The commission is authorized and encouraged to establish, maintain, and operate a program of boater training and boater safety in this state.

(2) Beginning January 1, 2010, the program shall include without limitation:

(A) (i) A course of instruction designed to teach the safe and proper handling of motorboats, personal watercraft, and any other related matters as shall be deemed appropriate by the commission.

(ii) With regard to personal watercraft, the course of instruction shall include electronic simulation of personal watercraft operation and actual hands-on familiarization with the personal watercraft; and

(B) (i) A written examination that shows the applicant's ability to have common knowledge to exercise ordinary and reasonable control in the operation of a motorboat and a personal watercraft.

(ii) The examination shall be administered in person at a time and place designated by the commission.

(3) The course of instruction may be offered in cooperation with schools, private clubs, and organizations and may be offered by the commission in areas where requested and where other sponsorship is unavailable.

(4) The commission shall also prepare and disseminate information on water safety to the public, including informational pamphlets, which shall be made available at popular tourist locations.

(c) The commission may adopt and enforce rules and regulations it shall deem appropriate and necessary to properly carry out the purposes and intent of this section.

(d) (1) In order to operate a motorboat or a personal watercraft in Arkansas, all Arkansas residents born on or after January 1, 1986, and of legal age to operate a motorboat or personal watercraft must have successfully completed:

(A) A commission-approved safe boating course and examination under subdivision (b)(2) of this section to obtain a permanent boater education certificate; or

(B) A questionnaire to obtain a temporary boater education certificate under subsection (d)(4) of this section.

(2) The commission shall issue boating education certificates and furnish a copy of the state laws pertaining to the operation of a motorboat or personal watercraft or informational material based on these laws to persons successfully completing an approved safe boating course and examination.

(3) Valid boating education certificates issued by other states to nonresidents shall be honored by this state if the boating education course is approved by the National Association of State Boating Law Administrators.

(4) Prior to operating a motorboat or a personal watercraft on the waters of this state, a nonresident or resident born on or after January 1, 1986, and of legal age to operate a motorboat or a personal watercraft may obtain a temporary boater education certificate, which shall be valid for thirty (30) days, by completing a questionnaire developed by the commission.

(5) (A) The application of any person under eighteen (18) years of age for a permanent or temporary boater education certificate shall be signed and verified before a person authorized to administer oaths by either the custodial parent or guardian of the applicant.

(B) For purposes of this section, duly authorized agents of the commission shall be authorized to administer oaths without charge.






Subchapter 6 - -- Personal Watercraft

§ 27-101-601 - Definitions.

As used in this subchapter, "personal watercraft" means a vessel less than sixteen feet (16') in length propelled by a water jet pump or other machinery as its primary source of motor propulsion and which is designed to be operated by a person sitting, standing, or kneeling thereon rather than being operated by a person sitting or standing inside the vessel.



§ 27-101-602 - Regulation of personal watercraft.

(a) (1) No person shall operate a personal watercraft unless each person aboard is wearing a type I, type II, type III, or type V personal flotation device approved by the United States Coast Guard.

(2) Provided, no person aboard a personal watercraft shall use an inflatable personal flotation device to meet the personal flotation device requirement of this subsection.

(b) A person operating a personal watercraft equipped by the manufacturer with a lanyard-type engine cutoff switch shall attach such lanyard to his or her person, clothing, or personal flotation device as appropriate for the specific vessel.

(c) No person shall operate a personal watercraft at any time between thirty (30) minutes after sunset and thirty (30) minutes before sunrise.

(d) No person under sixteen (16) years of age shall operate a personal watercraft on the waters of this state, except:

(1) A person at least twelve (12) years of age may operate a personal watercraft if a person at least eighteen (18) years of age is aboard the vessel who:

(A) Was born before January 1, 1986, or has a valid boater education certificate; and

(B) Is in a position to take immediate control of the vessel; or

(2) A person under twelve (12) years of age may operate a personal watercraft if a person at least twenty-one (21) years of age is aboard the vessel who:

(A) Was born before January 1, 1986, or has a valid boater education certificate; and

(B) Is in a position to take immediate control of the vessel.

(e) (1) Every personal watercraft shall at all times be operated in a reasonable and prudent manner. No person shall operate a personal watercraft in an unsafe or reckless manner.

(2) Unsafe personal watercraft operation shall include but not be limited to the following:

(A) Becoming airborne or completely leaving the water while crossing the wake of another vessel within one hundred feet (100') of the vessel creating the wake;

(B) Weaving through congested traffic;

(C) Operating at greater than slow no-wake speed within one hundred feet (100') of an anchored or moored vessel, shoreline, dock, pier, swim float, marked swim area, swimmer, surfer, person engaged in angling, or any manually propelled vessel; and

(D) (i) Operating contrary to the rules of the road or following too close to another vessel, including another personal watercraft.

(ii) For the purposes of this section, following too close shall be construed as proceeding in the same direction and operating at a speed in excess of ten miles per hour (10 m.p.h.) when approaching within one hundred feet (100') to the rear or fifty feet (50') to the side of another motorboat or sailboat which is underway unless such vessel is operating in a channel too narrow to keep the required distance, in which case a personal watercraft may be operated at a speed which is reasonable and prudent for the existing conditions.

(f) No person who owns a personal watercraft or who has charge over or control of a personal watercraft shall authorize or knowingly permit the personal watercraft to be operated in violation of this subchapter.



§ 27-101-603 - Towing water skiers.

(a) No person shall operate a personal watercraft towing another person on water skis or other device unless the personal watercraft has on board, in addition to the operator, an observer who shall monitor the progress of the person being towed.

(b) No person shall operate a personal watercraft towing another person on water skis or other device unless the total number of persons operating, observing, and being towed does not exceed the specified number of passengers as identified by the manufacturer as the maximum safe load for the vessel.



§ 27-101-604 - Regulation of personal watercraft liveries.

(a) A personal watercraft livery shall carry liability insurance in an amount of not less than five hundred thousand dollars ($500,000).

(b) Operators of rental personal watercraft shall be required by livery operators to view a personal watercraft instructional video approved by the Arkansas State Game and Fish Commission Boating Safety Office.

(c) A personal watercraft livery shall provide for the operator of rental personal watercraft in print prior to rental the boating regulations peculiar to the area of rental, including, but not limited to, no-entry zones, no-wake zones, channel routes and water hazards, and tidal flow, where applicable.

(d) A personal watercraft livery shall provide the operators of rental personal watercraft with all equipment required under state law.

(e) A personal watercraft livery may not enter into a lease for rental agreement for a personal watercraft with any person under eighteen (18) years of age.



§ 27-101-605 - Exemptions.

(a) The provisions of § 27-101-602 shall not apply to a person participating in an officially sanctioned regatta, race, marine parade, tournament, or exhibition.

(b) Law enforcement officers and emergency response personnel engaged in the performance of their duties shall be exempt from the provisions of this subchapter.

(c) The provisions of § 27-101-604(d) shall not apply to the State of Arkansas, including state agencies, boards, and commissions, nor its political subdivisions such as counties and municipalities. However, the remaining provisions of this subchapter, including § 27-101-604(a)-(c), shall apply.



§ 27-101-606 - Penalties.

Each violation of this subchapter shall be punishable by a fine not less than fifty dollars ($50.00) nor more than one hundred dollars ($100), except that the fine for violating § 27-101-602(e) shall be no less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).



§ 27-101-607 - Scope.

The provisions of this subchapter shall be supplemental and in addition to any other laws and regulations relating to boats or other watercraft.






Subchapter 7 - -- Boat Identification Act

§ 27-101-701 - Title.

This subchapter shall be known and may be cited as the "Boat Identification Act".



§ 27-101-702 - Definitions.

As used in this subchapter:

(1) (A) "Boat identification number" means a number assigned to boating equipment by the manufacturer of the boating equipment or the Boating Law Administrator of the Arkansas State Game and Fish Commission.

(B) "Boat identification number" shall include the following:

(i) A hull identification number;

(ii) An outboard motor serial number;

(iii) Any other number placed on a piece of boating equipment under assignment from the office; or

(iv) Any other distinguishing number or mark assigned to a piece of boating equipment by the manufacturer for identification purposes; and

(2) "Boating equipment" means:

(A) A motorboat, personal watercraft, or other vessel as defined under § 27-101-103; or

(B) An outboard motor.



§ 27-101-703 - Boating equipment without boating identification numbers.

(a) It is unlawful for a person to knowingly buy, receive, dispose of, sell, offer for sale, or have in his or her possession boating equipment on which the boat identification number has been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of the boating equipment.

(b) (1) A person who pleads guilty or nolo contendere to or is found guilty of a violation under subsection (a) of this section is guilty of a Class A misdemeanor.

(2) A person who pleads guilty or nolo contendere to or is found guilty of a second or subsequent offense under this section is guilty of a Class D felony.



§ 27-101-704 - Altering or changing boating identification numbers.

(a) It is unlawful for a person with fraudulent intent to deface, destroy, or alter the boating identification number or to place a boating identification number on boating equipment that was not assigned by the manufacturer or the Boating Law Administrator of the Arkansas State Game and Fish Commission.

(b) A person who pleads guilty or nolo contendere to or is found guilty of a violation under subsection (a) of this section is guilty of a Class C felony.



§ 27-101-705 - Mutilation of boating identification numbers.

(a) It shall be unlawful for a person or other entity to have in his, her, or its possession boating equipment with a boating identification number that has been mutilated to the extent that it cannot be read.

(b) If a piece of boating equipment has been stolen and recovered with a mutilated boating identification number, then a court of competent jurisdiction shall:

(1) Authorize the rightful owner of the boating equipment to continue the use of the equipment; and

(2) Direct the owner of the boating equipment to have the original boating identification number replaced or restenciled on the piece of boating equipment.

(c) A person who pleads guilty or nolo contendere to or is found guilty of a violation under subsection (a) of this section is guilty of a Class D felony.






Subchapter 8 - -- Boat Dock and Marina Safety

§ 27-101-801 - Title.

This subchapter shall be known as the "Boat Dock and Marina Safety Law".



§ 27-101-802 - Definitions.

As used in this subchapter:

(1) "Boat dock" means a man-made structure that:

(A) Protrudes into a body of water for the purpose of mooring a boat or for other water-related recreation; and

(B) Is connected to an electric power source in any way; and

(2) "Marina" means a dock or basin that:

(A) Provides moorings for motorboats and offers supply, repair, or other services for remuneration; and

(B) Is connected to an electric power source in any way.



§ 27-101-803 - Minimum electrical standards.

The owner and operator of a boat dock or marina in the state shall install and maintain electrical wiring in accordance with NFPA 303, the National Fire Protection Association Standard for Marinas and Boatyards, and NFPA 70, the National Electric Code, to prevent shock, electrocution, or injury to users of the facility and swimmers in the surrounding area.



§ 27-101-804 - Signage.

(a) Each boat dock and marina in the state that is not located on a federal impoundment owned or managed by the United States Army Corps of Engineers shall have signage that warns of electric shock hazards in the waters surrounding the boat dock or marina and the risk of swimming in the area as provided under this section.

(b) The signage under this section shall be placed to give adequate notice to persons using the boat dock or marina or swimming near the boat dock or marina of the electric shock hazard risks of the waters around the boat dock or marina.

(c) The signage shall state:

(1) "ELECTRIC SHOCK HAZARD RISK: SWIM AT YOUR OWN RISK" on one (1) sign; or

(2) "WARNING: ELECTRIC SHOCK HAZARD" on one (1) sign and have another sign attached that states "SWIM AT YOUR OWN RISK".



§ 27-101-805 - Admissibility in civil matters.

The violation of this subchapter is admissible in a civil action against the owner or operator of a boat dock or marina if the violation results in bodily injury to or the death of a person.









Chapter 102 - Salvage From Waterways

§ 27-102-101 - Right to take up property lost or wrecked on river.

When any boat, vessel, raft, or other property shall be lost or wrecked and in a perishable condition upon any river in this state, or any river making a boundary of the state, any person may take up and secure it at or near the place where found.



§ 27-102-102 - Owner's right to recover.

When any person shall set up a claim to salvaged property and shall prove his or her title to it by competent testimony before any justice of the peace of the proper county, the taker up shall restore the property to the owner if he or she pays the taker up a premium for salvage, at the rate of not exceeding ten percent (10%) of the value of all the property, to be adjudged by a justice of the peace of the county.



§ 27-102-103 - Right to salvage payment.

The taker up of a boat, vessel, raft, or other property shall be entitled to retain it against the rightful owner until salvage be paid, or he or she may have and maintain a civil action against the owner for the amount of salvage due in accordance with this chapter.



§ 27-102-104 - Affidavit by taker up.

When any salvaged property shall be taken up and secured, if it exceeds ten dollars ($10.00) in value, the taker up shall immediately go before a justice of the peace of the county and make an affidavit that the property was wrecked or lost and was in a perishable condition, as he or she believed, and that he or she was not instrumental, directly or indirectly, in causing the property to be so wrecked, lost, or set adrift, or placed in a perishable condition. He or she shall also state on oath an exact account of the quality and quantity of the property, the time that the property was taken up, and that he or she has not secreted or disposed of, directly or indirectly, any part thereof.



§ 27-102-105 - Advertisement of property recovered.

(a) Within twenty (20) days after making the affidavit, the taker up shall cause to be inserted in some newspaper printed in this state, for three (3) weeks successively, a correct account of the time and place when and where the property was taken up and the description and valuation thereof. He or she shall also put up three (3) advertisements to the same effect at the most public places in the neighborhood where the property may have been taken up.

(b) If the amount of the property taken up does not exceed fifty dollars ($50.00) in value, no publication in the newspaper is necessary.

(c) Persons taking up property and failing to give notice as required by this section shall forfeit all claims to salvage.



§ 27-102-106 - Salvage of rafts.

When rafts are taken up, consisting of logs, firewood, rails, or other timber, the person taking up and securing them and complying with the requisitions of this subchapter shall, on the owner's claiming them, be entitled to salvage not exceeding twenty percent (20%) of the value thereof, to be adjudged by a justice of the peace of the county.



§ 27-102-107 - Perishable property.

(a) When any raft or boat with produce therein shall be taken up, which raft or the cargo of the boat consists of articles that are usually taken to the states of Mississippi or Louisiana for sale and the owner does not apply for or make demand of the property within twenty (20) days, then the person taking up the property may apply to a justice of the peace of the county where the property was taken up. On showing that the property so taken up is of a perishable nature and is likely to be injured or become of less value by being kept, the justice may make an order authorizing the taker up of the property to sell the property at public auction on giving notice by advertisement, as the justice may direct, or the justice may authorize the taker up to ship the property to any market where he or she may deem it most likely he or she will effect a good sale of the property.

(b) Before the sale shall be made or the property removed for shipment to another market, the taker up shall enter into bond to the State of Arkansas, with sufficient security to be approved of by the justice, in double the value of the property so taken up. This bond shall be conditioned that if the owner shall appear and establish his or her claim to the property within one (1) year from the time of taking up the property, the taker up will pay to the owner the value of the property, deducting his or her salvage or, when taken to a market, deducting his or her salvage and reasonable expenses.

(c) The bond shall be filed by the justice in the office of the clerk of the county court of the county where the property was taken up for the use of the owner.

(d) The justice shall give to the taker up a copy of the order of sale or shipment with a certificate that bond has been entered into by the person for the security of the owner. The copy of the order and certificate under the hand of the justice shall be a sufficient voucher for the taker up to authorize all acts of ownership over the property.



§ 27-102-108 - Property found afloat.

When boats are wrecked or staved and property is found afloat on any watercourse in this state, and the value thereof does not exceed one hundred dollars ($100), the taker up of the property shall be entitled to salvage not exceeding one-fourth (1/4) part thereof for taking up and securing the property, to be adjudged by a justice of the peace of the county.



§ 27-102-109 - Vesting of ownership in taker up.

If no demand shall be made within one (1) year from the taking up of any property under this chapter and the taker up has complied with the provisions of this chapter in all respects, then the property so taken up or the proceeds when sold shall vest in the taker up.



§ 27-102-110 - Search warrant for lost property.

When any person shall make oath before any justice of the peace that he or she has lost any property by wreck or by flood, storm, or other accident, give a description of the property, and further state that he or she has reason to suspect that the property so lost is secreted in the possession or custody of any person, the justice may issue his or her warrant to the constable of the township, describing the property in the warrant, requiring the constable to search for and to take into his or her possession the property when found. If the claimant shall prove his or her title to the property thus found before the justice issuing the warrant, the justice shall cause the constable to deliver to the owner the property upon payment of the fees that may be due the justice and constable for their services, which shall be the same as for like services in ordinary cases at law.






Chapter 103-113 - [Reserved.]

[Reserved]






Subtitle 8 - Aeronautics

Chapter 114 - General Provisions

§ 27-114-101 - Definitions.

As used in this subtitle, unless the context otherwise requires:

(1) "Aeronautics" means the act or practice of the art and science of transportation by aircraft and operation, construction, repair, or maintenance of aircraft, airports, landing fields, or air navigation facilities, and including repairs, packing, and maintenance of parachutes;

(2) "Air navigation facilities" shall include airports, landing fields, and water surfaces for landing aircraft and all aids to air navigation, including, but not confined to, lights, marks, structures, and electrical communicating systems;

(3) "Aircraft" means any contrivance now known or hereafter invented, used, or designed for navigation of or flight in the air, except a parachute or other contrivance designed for such navigation but used primarily as safety equipment;

(4) "Airman" means an individual, including the person in command and any pilot, mechanic, or member of the crew who engages in the operation of aircraft while under way, any individual in charge of the inspecting, overhauling, or repairing of aircraft, or parachute riggers and repairmen;

(5) "Airport" means any locality, either of water or land, which is adapted for the landing and taking off of aircraft and which provides facilities for shelter, supply, and repair of aircraft or a place used regularly for receiving or discharging passengers or cargo by air;

(6) "Civil aircraft" means aircraft not of the military or naval forces of the United States Government and aircraft not used exclusively in any governmental service of any state or country;

(7) "Civil airway" means a route in the navigable air space over or above the territory or waters of the state designated by the department as a route suitable for intrastate or interstate air commerce;

(8) "Department" means the Arkansas Department of Aeronautics;

(9) "Intermediate landing field" means any locality, either of water or land, which is adapted for the landing and taking off of aircraft, is located along any airway, and is intermediate to airports and landing fields connected by the airway but which is not equipped with facilities for shelter, supply, and repair of aircraft and is not used regularly for the receiving or discharging of passengers or cargo by air;

(10) "Landing field" means any locality, either of water or land, which is adapted for the landing and taking off of aircraft, but which is not equipped with facilities for shelter, supply, and repair of aircraft;

(11) "Navigable air space" means the air space above the minimum safe altitudes of flight prescribed by the department;

(12) "Nonresident" shall apply to any person who has no regular place of abode or business within this state for a period longer than thirty (30) days or parts thereof, not necessarily consecutive, in the calendar year;

(13) "Owner" means any person, firm, partnership, or corporation holding title to any aircraft or having legal right to register it;

(14) "Passenger" means any person riding in an aircraft but having no part in its operation;

(15) "Person" means any individual, association, copartnership, firm, company, corporation, or other association of individuals;

(16) "Pilot" means an individual who operates an aircraft in flight or while under way; and

(17) "Secretary" means secretary of the department.



§ 27-114-102 - Penalties.

Any person violating any of the provisions of this act shall upon conviction before a court of competent jurisdiction be sentenced to pay a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200) and the cost of prosecution or undergo imprisonment for not more than thirty (30) days or suffer both fine and imprisonment. All fines collected shall be paid into the State Treasury and deposited to the credit of the Department of Arkansas State Police Fund.



§ 27-114-103 - Evidence -- License number or identification mark.

In any proceeding for violating the provisions of this act or the rules and regulations of the department adopted pursuant to this act, the federal license number or identification mark displayed on the aircraft shall be prima facie evidence that the owner of the aircraft was operating the aircraft.



§ 27-114-104 - Evidence -- Certified copies of records, etc.

Any certified copies or certified photostatic copies of any records, books, papers, documents, determinations, rulings, or orders of the Arkansas Department of Aeronautics, when certified under the seal of the department, shall be acceptable as evidence in the courts.






Chapter 115 - Arkansas Department Of Aeronautics

§ 27-115-101 - Creation.

There is created a commission to be known as the "Arkansas Department of Aeronautics", which shall maintain an office in the City of Little Rock.



§ 27-115-102 - Purpose.

The Arkansas Department of Aeronautics is established and authorized to represent the State of Arkansas in the promotion and development of landing fields, airports, hangars, and other aeronautical projects and to cooperate with and secure the cooperation of the Federal Aviation Administration and any other duly authorized federal agencies interested in the development of aeronautics.



§ 27-115-103 - Members.

(a) The Arkansas Department of Aeronautics shall be composed of seven (7) members appointed by the Governor.

(b) One (1) of the members shall be appointed from each of the four (4) congressional districts, and three (3) members shall be appointed from the state at large.

(c) Appointments shall be for terms of five (5) years.



§ 27-115-104 - Director.

Any person employed as Director of the Arkansas Department of Aeronautics shall possess the qualifications of a multi-engine commercial pilot. No other flight or pilot qualification shall be required for such director.



§ 27-115-105 - Secretary.

The Secretary of the Arkansas Department of Aeronautics, or the administrative head of the department, shall be appointed by the department with the approval of the Governor and shall serve at the pleasure of the Governor.



§ 27-115-106 - Administration -- Promulgation of rules and regulations.

The Arkansas Department of Aeronautics shall administer the provisions of this chapter and § 27-116-101 et seq. and is authorized and directed to promulgate regulations as necessary to execute the powers invested in it by this chapter and § 27-116-101 et seq. and other applicable laws.



§ 27-115-107 - Powers generally.

(a) The Arkansas Department of Aeronautics shall have the right to:

(1) Receive grants and donations, appropriations, and other funds or materials on behalf of the state or any county or municipality for utilization in the development of aeronautics, provided that the department shall not have the right to use the funds received for a particular purpose for any other purpose without the consent of the person or agency providing the particular funds; and

(2) Plan and lay out a state system of landing fields, airports, and airways and to inspect them and to close any landing field or airport found to be unsafe.

(b) The department is authorized:

(1) To accept as a loan or a gift any aircraft made available for its use by the federal government or any agency thereof; or

(2) To match any funds made available by the federal government, any agency thereof, or any person or corporation with any moneys available to the department for the purpose of acquiring any aircraft which it may deem necessary to the proper performance of its duties as provided by law.



§ 27-115-108 - Duties generally.

(a) It shall be the duty of the Arkansas Department of Aeronautics to:

(1) Provide for the examination, rating, and licensing of airports, landing fields, and air navigation facilities available for the use of aircraft;

(2) Adopt rules and regulations for the issuance, expiration, suspension, or revocation of licenses of airports, landing fields, and air navigation facilities, and of other licenses or certificates that the department deems necessary in administering the functions vested in the department under this chapter and § 27-116-101 et seq.;

(3) Establish, set apart, and provide for the protection of necessary air space reservations within the state in addition to and not in conflict with air space reservations established by the President of the United States or any department of the United States or with any civil or military airway designated under the provisions of the Air Commerce Act and the amendments thereto, or other act of Congress pertaining thereto;

(4) Designate, establish, and chart civil airways within, over, and above the lands or waters of the state and arrange for publication of maps of such airways, utilizing the facilities and assistance of existing agencies of the state as far as practicable. The department shall grant no exclusive right for the use of any civil airway, airport, intermediate landing field, or other air navigation facility under its jurisdiction;

(5) Investigate, record, and report the causes of accidents in civil air navigation within this state;

(6) Encourage the establishment of airports, civil airways, and other air navigation facilities;

(7) Supervise and regulate the safety, adequacy, and sufficiency of all airports, landing fields, and air navigation facilities and equipment used or to be used in private or commercial flying;

(8) Adopt rules and regulations governing instruction in flight or ground school offered to student fliers or mechanics when the instruction is conducted by individual flight instructors licensed under appropriate Federal Aviation Administration regulations and adopt rules and regulations governing the safety, adequacy, and sufficiency of airports, landing fields, and air navigation facilities and equipment used or to be used in the instruction of student fliers or mechanics;

(9) Adopt rules and regulations for the marking of highways, municipalities, and all other serial markings used throughout the state;

(10) Adopt rules and regulations governing the erection, location, and maintenance of aerial beacon lights and other aerial night lighting equipment within the state;

(11) Exchange with the Federal Aviation Administration and other state governments through existing governmental channels information pertaining to civil air navigation;

(12) Enforce the regulations and air traffic rules, promulgated as provided hereunder, through the assistance and cooperation of state and local authorities charged with the enforcement of law in their respective jurisdictions; and

(13) Establish by regulation the minimum safe altitudes for flight, including air traffic rules.

(b) All rules and regulations prescribed by the department under the authority of this section shall be consistent with and conform to current federal legislation governing aeronautics and the regulations duly promulgated thereunder and rules issued from time to time pursuant thereto. Nothing in this section shall confer upon the department the power to determine schedules, issue stock, or determine public convenience or the adequacy and sufficiency of service of common carriers engaged in commercial flying within this state.



§ 27-115-109 - Location and construction of landing fields -- Working of prisoners.

(a) The Arkansas Department of Aeronautics shall assist in the location of landing fields and the promotion and development of aeronautics throughout the state.

(b) The Arkansas Department of Aeronautics shall have the authority to use for the construction and development of these fields and for the grading and construction of highways leading thereto, any equipment of the Arkansas State Highway and Transportation Department which is not at that time required for other construction purposes.

(c) The Arkansas Department of Aeronautics is further authorized and empowered to make agreements and arrangements with the Board of Corrections for the use of convicts for any construction work in connection with the landing fields and roads.

(d) Counties, cities, and incorporated towns are likewise specifically permitted to authorize the use by the Arkansas Department of Aeronautics of their prisoners and equipment in a similar manner on projects in which they are interested and which are being developed by the Arkansas Department of Aeronautics or with the approval of the Arkansas Department of Aeronautics.



§ 27-115-110 - Disposition of funds.

(a) All revenues derived from the levying of the Arkansas Gross Receipts Tax, as amended, § 26-52-101 et seq., upon aircraft and aviation fuel, aviation services, aircraft parts and accessories, and other gross receipts taxes remitted by aircraft dealers, airports, and flying fields shall be reported to the Director of the Department of Finance and Administration in a manner and on forms as he or she shall direct.

(b) The Arkansas Department of Aeronautics is authorized to accept donations and grants of all property, whether real or personal.

(c) Tax proceeds and grants and donations of money shall be special revenues and shall be deposited in the State Treasury to the credit of the Arkansas Department of Aeronautics Fund to be used for constructing and improving airports, civil airways, and other air navigation facilities and for preserving the history of aviation in the state.

(d) The Arkansas Department of Aeronautics shall administer the funds so deposited and shall use the funds for the sole purpose of building airports, civil airways, and other air navigation facilities in this state in those cities or towns as the Arkansas Department of Aeronautics, in coordination with the Arkansas Economic Development Council, shall determine would attract the greatest volume of industry to this state.

(e) The funds may also be used for the purpose of:

(1) Matching funds with any federal funds made available for the purpose of this section;

(2) Establishing an aviation museum to preserve the history of aviation in the state. Assistance for the establishment of an aviation museum shall not exceed a total of twenty thousand dollars ($20,000).

(f) (1) All revenues derived from the levying of the compensating use tax under the Arkansas Compensating Tax Act of 1949, § 26-53-101 et seq., upon aircraft and aviation fuel, aviation services, and aircraft parts and accessories remitted by aircraft dealers, airports, and flying fields shall be reported to the Director of the Arkansas Department of Aeronautics in a manner and on forms as he or she shall direct.

(2) The first eight hundred thousand dollars ($800,000) of the state use tax collected after June 30, 1997, and collected through June 30, 1998, shall be deposited in the State Treasury as general revenues. The remainder of the revenues collected during this period shall be special revenues and shall be deposited in the State Treasury to the credit of the fund to be used for the purposes set forth in this subsection.

(3) The first eight hundred thousand dollars ($800,000) of the state use tax collected after June 30, 1998, and collected through June 30, 1999, shall be deposited in the State Treasury as general revenues. The remainder of the revenues collected during this period shall be special revenues and shall be deposited in the State Treasury to the credit of the fund to be used for the purposes set forth in this subsection.

(4) The first four hundred thousand dollars ($400,000) of the state use tax collected after June 30, 1999, and collected through June 30, 2000, shall be deposited in the State Treasury as general revenues. The remainder of the revenues collected during this period shall be special revenues and shall be deposited in the State Treasury to the credit of the fund to be used for the purposes set forth in this subsection.

(5) The first two hundred thousand dollars ($200,000) of the state use tax collected after June 30, 2000, and collected through June 30, 2001, shall be deposited in the State Treasury as general revenues. The remainder of the revenues collected during this period shall be special revenues and shall be deposited in the State Treasury to the credit of the fund to be used for the purposes set forth in this subsection.

(6) Beginning July 1, 2001, all state use tax derived shall be special revenues and shall be deposited in the State Treasury to the credit of the fund to be used for the purposes set forth in this subsection.






Chapter 116 - Regulation Of Aircraft

Subchapter 1 - -- General Provisions

§ 27-116-101 - Unlawful acts.

It shall be unlawful for any person to:

(1) Operate or navigate aircraft while under the influence of intoxicating liquor or narcotic drug or habit-producing drug, or permit any person who may be under the influence of intoxicating liquor or narcotic or habit-producing drug to operate or navigate any aircraft owned by him or her or in his or her custody or control;

(2) Operate or navigate aircraft while in possession of any federal license or to display or cause or permit to be displayed the license, knowing it to have been cancelled, revoked, suspended, or altered;

(3) Lend to or knowingly permit the use of by one not entitled to a license any federal airman's and aircraft license issued to the person lending or permitting the use thereof;

(4) Display or represent as one's own any federal airman's or aircraft license not issued to the person displaying it;

(5) Tamper with, make use of or navigate any aircraft without the knowledge or consent of the owner or custodian thereof; or

(6) Use a false or fictitious name or give a false or fictitious address in any application or form required under the provisions of § 27-115-101 et seq. and this chapter, or the rules and regulations of the department adopted pursuant to § 27-115-101 et seq. and this chapter, knowingly make any false statement or report, knowingly conceal a material fact, or otherwise commit a fraud in any application.



§ 27-116-102 - Ownership and use of airspace -- Emergency landings.

(a) The ownership of the space over and above the lands and waters of this state is declared to be vested in the owner of the surface beneath, but this ownership extends only so far as is necessary to the enjoyment of the use of the surface without interference and is subject to the right of passage or flight of aircraft.

(b) Flight through the space over and above land or water at a sufficient height and without interference to the enjoyment and use of the land or water beneath is not an actionable wrong unless the flight results in actual damage to the land or water or property thereon or therein or use of the land or water beneath.

(c) Flight in aircraft over the lands and waters of this state is lawful, unless at an altitude low enough to interfere with the then-existing use to which the land or water or the space over the land or water is put by the owner or unless so conducted as to be dangerous or damaging to persons or property lawfully on the land or water beneath.

(d) The landing of an aircraft on the lands or waters of another without his or her consent is unlawful, except in the case of a forced or emergency landing.






Subchapter 2 - -- Registration and Licensing

§ 27-116-201 - Persons engaged in aeronautics.

The public safety requiring and the advantages of uniform regulation making it desirable in the interest of aeronautical progress that any person engaging within this state in navigating or operating aircraft in any form of navigation or while in charge of the inspecting, overhauling, or repairing of aircraft or the repairing, packing, and maintenance of parachutes shall have the qualifications necessary for obtaining and holding a license issued by the Federal Aviation Administration, it shall be unlawful for any person to operate or navigate or inspect, overhaul, or repair any aircraft, or repair, pack, and maintain parachutes in this state unless the person is the holder of an appropriate and effective license or permit issued by the United States Government.



§ 27-116-202 - Aircraft.

The public safety requiring and the advantages of uniform regulation making it desirable in the interest of aeronautical progress that aircraft operating within this state should conform with respect to design, construction, and airworthiness to the standards prescribed by the United States Government with respect to navigation of civil aircraft subject to its jurisdiction, it shall be unlawful for any person or resident to operate or navigate any aircraft within this state unless the aircraft has an appropriate effective license issued by the United States Government and is registered by the United States Government.



§ 27-116-203 - Nonresidents.

(a) The provisions of this subchapter and § 27-116-101 et seq. and § 27-116-301 et seq., insofar as they relate to registration and license, shall not apply to aircraft owned and operated within this state by nonresidents of this state for a period not to exceed thirty (30) days in the calendar year, provided that the owner or pilot can show satisfactory proof he or she has complied with the laws relating to registration and license of airmen and aircraft in the state, territory, district, or country of which he or she is a resident.

(b) A nonresident owner or airman cannot engage within this state in the carrying of passengers, merchandise, or property for hire or reward by means of civil aircraft or in any commercial aircraft flying for hire or reward, unless he or she has complied with the provisions of this subchapter and § 27-116-101 et seq. and § 27-116-301 et seq. governing registration and license as if he or she were a resident of this state.



§ 27-116-204 - Airports, etc. -- Procedure for denial or revocation.

(a) The licenses of airports, landing fields, air navigation facilities, and other licenses or certificates that the Arkansas Department of Aeronautics may issue under authority of this subchapter and § 27-116-101 et seq. and § 27-116-301 et seq. shall be denied or revoked only after the applicant or licensee shall have been accorded a hearing thereon.

(b) Within ten (10) days after notice that application for registration and license has been denied or the license or certificate revoked, the applicant or holder may file a written request with the department for a public hearing thereon.

(c) The secretary of the department upon receipt of the request shall:

(1) Arrange for a public hearing to be held within twenty (20) days after receipt in such place as the secretary deems most practicable and convenient; and

(2) Give the applicant or holder at least ten (10) days' notice of the hearing unless an earlier hearing is consented to by the applicant or holder. Notice may be served personally or sent to the applicant or holder by registered mail.



§ 27-116-205 - Display of licenses.

The certificate of the license required for the person operating aircraft and the certificate of the license required for aircraft and other licenses or certificates that may be issued by the Arkansas Department of Aeronautics shall be kept in such places and exhibited to such persons at such time and under such regulations and circumstances as shall be required by the regulations of the department.






Subchapter 3 - -- Laws Governing Operations

§ 27-116-301 - Crimes, torts, etc., committed in flight.

(a) All crimes, torts, and other wrongs committed by or against a pilot or passengers while in flight over or above the lands and waters of this state shall be governed by the laws of this state.

(b) Whether damage occasioned by or to an aircraft while over this state constitutes a tort, crime, or other wrong by or against the owner of the aircraft shall be determined by the laws of this state.



§ 27-116-302 - Contracts made in flight.

All contractual and other relations entered into by pilots or passengers while in flight over or above the lands or waters of this state shall be governed by the laws applicable to similar relations entered into on the lands of this state.



§ 27-116-303 - Liability for injury to persons or property.

(a) The owner and the pilot, or either of them, of every aircraft which is operated over the lands or waters of this state shall be liable for injuries or damage to persons or property on or above the land or water beneath caused by the ascent, descent, or flight of aircraft, or the dropping or falling of any object therefrom, in accordance with the rules of law applicable to torts on land in this state.

(b) The liability of the owner or pilot of an aircraft carrying passengers for injury or death to his or her passengers shall be determined by the rules of law applicable to torts on the lands or waters of this state arising out of similar relationships.

(c) (1) As used in subsection (a) of this section, "owner" shall include a person having full title to aircraft and operating it through servants and shall also include a bona fide lessee or bailee of the aircraft, whether gratuitously or for hire; but "owner", as used in subsection (a) of this section, shall not include a bona fide bailor or lessor of such aircraft, whether gratuitously or for hire, or a mortgagee, conditional seller, trustee for creditors of the aircraft, or other persons having a security title only, nor shall the owner of the aircraft be liable when the pilot thereof is in possession of the aircraft as a result of theft or felonious conversion.

(2) The person in whose name an aircraft is registered with the Federal Aviation Administration shall be prima facie the owner of the aircraft within the meaning of subsection (a) of this section.



§ 27-116-304 - Liability for damages caused by aircraft collisions.

The liability of the owner of one (1) aircraft to the owner of another aircraft or to pilots or passengers on either aircraft for damage caused by collision on land or in the air shall be determined by the rules of law applicable to torts on the lands or waters of this state.






Subchapter 4 - -- Downed Aircraft Devices

§ 27-116-401 - Administration.

The provisions of this subchapter shall be administered by the Arkansas Department of Aeronautics.



§ 27-116-402 - Penalty.

Any person violating the provisions of this subchapter shall be guilty of a misdemeanor.



§ 27-116-403 - Devices required -- Exceptions.

(a) (1) The General Assembly finds and declares that it is in the interest of public safety to facilitate by the most expeditious means available the search for and location of aircraft which have crashed or been forced to land in remote or inaccessible areas.

(2) It is therefore the policy of this state that all civil aircraft, except aircraft used for agricultural spraying or crop dusting, experimental aircraft operating for testing purposes, aircraft of primarily antique or historical value or interest, gliders, and lighter-than-air craft located for tax purposes within the territorial limits of this state, shall be equipped with an approved device capable of indicating by radio transmissions the position of the aircraft when grounded because of mechanical or other failure at a place other than at an airport.

(b) The Arkansas Department of Aeronautics shall establish minimum standards for downed aircraft radio transmitting devices. The standards shall require that the devices be used on all aircraft, except as provided otherwise in this subchapter.

(c) (1) Upon petition by the owner of any aircraft, the department may exempt the aircraft from the requirements of a downed aircraft rescue transmitter upon a showing to the satisfaction of the department that the device would not sufficiently increase the safety of operations in the particular case.

(2) The provisions of this subchapter shall not apply to air carrier aircraft operating pursuant to both a federal certificate of public convenience and necessity and a federal air carrier operating certificate.



§ 27-116-404 - Inspection.

(a) The Arkansas Department of Aeronautics shall examine or cause to be examined downed aircraft transmitting devices submitted to it for approval by the manufacturer or distributor and shall approve for use those units found to be effective and reliable within the limits and standards established by the department.

(b) Manufacturers or distributors making application for approval shall as prescribed by the department furnish information, supply units for testing, and submit fees as determined by the department sufficient to defray the cost of testing.

(c) The downed aircraft transmitting devices approved by the department must be of sufficient durability to withstand the impact of a crash and automatically activate to transmit an effective signal on a preset emergency distress radio frequency to enable the location of the aircraft to be fixed.



§ 27-116-405 - Presale requirements.

(a) No person shall sell or offer for sale any downed aircraft transmitting device which does not satisfy all of the following requirements:

(1) The device shall meet the minimum standards for transmitting devices established pursuant to this subchapter and the regulations promulgated by the Arkansas Department of Aeronautics hereunder;

(2) The device shall be approved by the department as provided by this subchapter; and

(3) The device shall have legibly inscribed thereon or permanently affixed thereto by the manufacturer the following statement: "This downed aircraft transmitter has been approved by, and meets the minimum standards for such devices established by, the State of Arkansas."

(b) No downed aircraft transmitting device which fails to exhibit the inscription required in subdivision (a)(3) of this section shall meet the requirements of this subchapter.






Subchapter 5 - -- Operation of a Prohibited Aircraft

§ 27-116-501 - Definitions.

As used in this subchapter, unless the context otherwise requires:

(1) "Aircraft" means any contrivance invented, used, or designed for the navigation of or flight in the air and which is required to be registered under the laws of the United States. "Aircraft" does not include experimental aircraft; and

(2) "Federal aviation regulations" means regulations adopted by the Federal Aviation Administration regarding identification and registration markings, procedures for products and parts, maintenance, preventive maintenance, rebuilding and alteration regulations, and general operating and flight rules, 14 C.F.R. Parts 21, 43, 45, 47, and 91 as those regulations existed on January 1, 1990.



§ 27-116-502 - Acts constituting offense -- Inspection.

(a) A person commits the offense of operation of a prohibited aircraft if the person knowingly:

(1) Operates an aircraft that does not have aircraft identification numbers that comply with identification and registration marking regulations adopted by the Federal Aviation Administration, 14 C.F.R. Part 45;

(2) Operates or navigates an aircraft that is not properly registered under Federal Aviation Administration aircraft registration regulations, 45 C.F.R. Part 47; or

(3) Operates an aircraft equipped with a fuel tank, bladder, drum, or other container for fuel that does not conform to federal aviation regulations or that has not been approved by the Federal Aviation Administration by inspection or special permit under regulations adopted by the Federal Aviation Administration, 14 C.F.R. Parts 21, 43, or 91.

(b) Operation of a prohibited aircraft is a Class C felony.

(c) (1) The failure to properly display on an aircraft identification numbers in compliance with federal aviation regulations shall be probable cause for a law enforcement officer to inspect the aircraft to determine the identity of the owner.

(2) A law enforcement officer may inspect an aircraft under this section if the aircraft is located:

(A) On public property; or

(B) On private property, if the officer has the consent of the property owner.









Chapter 117 - Approach Zones

§ 27-117-101 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Airport" means any area of land or water designed and set aside for the landing and taking off of aircraft and available to and utilized by the general public for private or commercial landing and taking off of aircraft; and

(2) "Approach zone" means any area of land or water, according to the current airport approach and turning space standards promulgated by the Federal Aviation Administration which is required for the flight of aircraft in landing or taking off at any airport.



§ 27-117-102 - Penalty.

Any person, company, firm, or corporation violating the terms of this chapter or failing or refusing to remove any lines now established within the approach zone of any airport shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).



§ 27-117-103 - Wires prohibited.

No wires of any kind or description, including, but not limited to, those over which electricity or messages are transmitted shall be constructed, operated, or maintained within the approach zone of any airport in this state.



§ 27-117-104 - Removal of wires.

(a) Every person, company, firm, or corporation which now owns, operates, manages, or controls any wire of any kind or description, including, but not limited to, those over which electricity or messages are transmitted located within the approach zone of any airport in this state shall remove the wires from the approach zone of the airport. Removal shall not be required until the owner or operator of the airport affected requests the removal in writing specifying the wires to be removed and the owner or operator has either paid to the person required by this chapter to remove the wires or has executed a good and sufficient bond with corporate surety thereon as security for the payment in a sum of money sufficient to pay all the actual cost of removing the wires, together with the poles, crossarms, and other equipment connected thereto, and the actual cost of:

(1) Constructing underground conduits and the construction of wires and equipment in the conduits; or

(2) Rerouting such wires, together with the poles, crossarms, and other equipment connected thereto together with the cost, if any, of new rights-of-way made necessary by the rerouting.

(b) In the event that the parties are unable to agree upon the amount of such costs, the Arkansas Public Service Commission shall determine the amount of the costs. Appeal from determination by the commission shall be had in the manner provided by law.



§ 27-117-105 - Minimum distance between towers and runways -- Penalty for noncompliance -- Exemptions.

(a) For purposes of this section, an "aeronautical facility" means any public airport or military airport which has a hard surface runway.

(b) No structure in excess of one hundred feet (100') in height may be constructed within twenty-five hundred feet (2,500') from either side of a runway centerline running the full length of that runway, including the runway protection zone and runway safety area, extending outward from the approach end of any runway for seven (7) nautical miles, and rising upward from that runway end surface at a slope of sixty-five feet (65') horizontally to one foot (1') vertically for the seven (7) nautical miles of any aeronautical facility used by the public unless a permit for such construction has been issued by the governing body responsible for operations at the aeronautical facility.

(c) The governing body of an aeronautical facility may levy a fine not to exceed one thousand dollars ($1,000) per day against the owner of any structure constructed in violation of this section. The fine may be levied for each day until the structure is removed.

(d) This section does not apply to any structure existing on March 26, 1999, nor to any structure which has construction in progress on March 26, 1999.












Title 28 - Wills, Estates, and Fiduciary Relationships

Subtitle 1 - General Provisions

Chapter 1 - General Provisions

§ 28-1-101 - Title.

This act may be cited as the "Probate Code".



§ 28-1-102 - Definitions.

(a) As used in the Probate Code:

(1) "Child" denotes a natural or adopted child, but does not include a grandchild or other more remote descendant or an illegitimate child except such as would inherit under the law of descent and distribution;

(2) "Claims" includes liabilities of the decedent which survive, whether arising in contract or tort or otherwise, funeral expenses, the cost of a tombstone, expenses of administration, and estate and inheritance taxes;

(3) "County", as applied to counties having more than one (1) district, means "district" unless the sense in which it is used or the applicable law indicates otherwise;

(4) (A) "Devise", when used as a noun, means disposition of real or personal property, or both, by will.

(B) "Devise", when used as a verb, means to dispose of real or personal property, or both, by will;

(5) "Devisee" includes legatee;

(6) "Distributee" denotes a person entitled to real or personal property of a decedent, either by will, as an heir, or as a surviving spouse;

(7) "Estate" denotes the real and personal property of the decedent or ward as from time to time changed in form by sale, reinvestment, or otherwise and as augmented by any accretions and additions and substitutions and diminished by any decreases and distributions;

(8) "Fiduciary" includes personal representative, guardian, and testamentary trustee;

(9) "Foreign personal representative" means a personal representative serving under appointment made by a court of competent jurisdiction of another state or territory of the United States or the District of Columbia;

(10) "Heir" denotes a person entitled by the law of descent and distribution to the real and personal property of an intestate decedent, but does not include a surviving spouse;

(11) "Interested persons" includes any heir, devisee, spouse, creditor, or any other having a property right, interest in, or claim against the estate being administered, and a fiduciary;

(12) "Lease" includes an oil, gas, or mineral lease;

(13) "Legacy" means a disposition of personal property by will;

(14) "Legatee" means a person entitled by will to personal property;

(15) "Letters" includes letters testamentary, of administration, and of guardianship;

(16) "Mortgage" includes deed of trust and vendor's lien;

(17) "Net estate" refers to the real and personal property of a decedent exclusive of homestead rights, dower, family allowances, and enforceable claims against the estate;

(18) "Person" includes a corporation, partnership, or other legal entity;

(19) (A) "Personal representative" means an executor or administrator.

(B) However, for purposes of obtaining autopsy results that are in the medical records, the personal representative is the first of the following individuals or category of individuals who exists when the request for a copy of the autopsy results maintained in the medical records is made:

(i) The executor or administrator;

(ii) The decedent's spouse;

(iii) A parent of the decedent; or

(iv) An adult child of the decedent; and

(20) "Will" includes codicil.

(b) As used in the Probate Code:

(1) The singular includes the plural, and the plural includes the singular; and

(2) The masculine gender includes the feminine and neuter.



§ 28-1-103 - Effect of code.

(a) Effective Date. The Probate Code shall take effect on July 1, 1949, except that, when its application, or parts thereof, would not be feasible or would work injustice in particular proceedings then pending, the former procedure shall apply.

(b) Rights Not Affected. Acts done and rights accrued prior to July 1, 1949, shall not be affected or impaired by its provisions. When a right is acquired, extinguished, or barred upon the expiration of a prescribed period of time which has commenced to run by the provision of any statute in force before the Probate Code takes effect, the provision shall remain in force and be deemed a part of the Probate Code with respect to such a right.



§ 28-1-104 - Probate proceedings.

The circuit court shall have jurisdiction over:

(1) The administration, settlement, and distribution of estates of decedents;

(2) The probate of wills;

(3) The persons and estates of minors;

(4) Persons of unsound mind and their estates;

(5) The determination of heirship or of adoption;

(6) The restoration of lost wills and the construction of wills when incident to the administration of an estate; and

(7) All such other matters as are provided by law.



§ 28-1-106 - Referees and probate clerks.

(a) Circuit courts shall have the authority to appoint referees in probate in the respective counties in the manner and with the powers and duties as provided by Supreme Court rule.

(b) (1) In the absence of the circuit judge or a referee within a county, the probate clerk of the circuit court may appoint administrators, executors, guardians, and curators and shall approve the bond of the appointees.

(2) However, the appointment of administrators, executors, guardians, and curators and the approval of their bond shall be subject to review by the court.

(c) (1) The probate clerk of the circuit court shall be the custodian of all probate records and documents and shall have the power either in person or by deputy to:

(A) Take acknowledgments;

(B) Administer oaths;

(C) Issue notices and process;

(D) Certify copies of instruments, documents, and records of the court; and

(E) Perform the usual functions of his or her office and other functions as may be authorized by law.

(2) All original papers, when filed, shall be retained in the custody of the clerk except when otherwise ordered by a court of competent jurisdiction.

(d) The probate clerk of the circuit court shall be the custodian of all adoption records and documents.



§ 28-1-108 - Records.

The following records of the court shall be maintained:

(1) An index in which files pertaining to estates of deceased persons shall be indexed under the name of the decedent, and those pertaining to guardianships under the name of the ward. The file and docket number shall be shown after the name of each file;

(2) A docket in which shall be listed in chronological order under the name of the decedent or ward all documents filed or issued and all orders made pertaining to the estate, including:

(A) The dates thereof;

(B) The names and addresses of fiduciaries and of attorneys for parties in interest when and as known to the clerk;

(C) Reference to the volume and page of any record which shall have been made of the document or order; and

(D) Other data as the court may direct;

(3) A record of wills, properly indexed, in which shall be recorded all wills admitted to probate with the certificate of probate thereof;

(4) Other records as may be required by law or the court.



§ 28-1-109 - Petition -- Verification.

(a) Unless otherwise provided, every application to the court shall be by petition signed and verified by or on behalf of the petitioner.

(b) This requirement shall be mandatory but not jurisdictional, and noncompliance therewith shall not alone be grounds for appeal.



§ 28-1-110 - Filing objections to petition.

(a) On or before the day set for hearing, an interested person may file written objections to a petition previously filed.

(b) Upon special order or general rule of the court, objections to a petition must be filed in writing as a prerequisite to being heard by the court.



§ 28-1-111 - Guardians and attorneys ad litem.

(a) Circuit courts shall have the power and duty to appoint a guardian ad litem to a proceeding to represent an incompetent party who is not represented by a guardian or next friend and, for the protection of the interests of a nonresident party who is not represented before the court and has not been personally served with notice, to appoint an attorney ad litem to give notice to the nonresident of the pendency and nature of the proceeding as is provided by law with respect to proceedings in courts of equity.

(b) The appointment of a guardian ad litem or attorney ad litem may be made by the clerk of the court at any time after the initiation of a proceeding by the filing of a petition, subject to the approval of the court.



§ 28-1-112 - Notice -- Service -- Proof -- Costs.

(a) When Notice to Be Given. Notice to interested persons need be given only when and as specifically provided for in the Probate Code or as ordered by the court. When no notice is required by the Probate Code, the court, by rule or by order in a particular case, may require such notice as it deems desirable.

(b) Kinds of Notice Required. Unless waived and except as otherwise provided by law, and subject to rule of the court or order of the court in a particular case specifying which of the following types of service shall be employed, notices required by the Probate Code may be served either:

(1) By delivering a copy personally to a person, if a natural person, and, if a corporation or a partnership, by delivering a copy to an individual upon whom civil process may be legally served in behalf of the corporation or partnership at least ten (10) days prior to the date set for the hearing;

(2) By leaving a copy at the usual place of abode of the person being served with some person over fifteen (15) years of age who is a member of his or her family, the notice to be served by an officer authorized to serve process in civil actions at least ten (10) days prior to the date set for the hearing;

(3) By registered mail, requesting a return receipt signed by addressee only, addressed to the person to be served located in the United States at his or her address stated in the petition for the hearing, to be posted by depositing in any United States Post Office in this state at least fifteen (15) days prior to the date set for the hearing;

(4) (A) By publishing one (1) time a week for two (2) consecutive weeks in a newspaper published and having a general circulation in the county, with the first day of publication to be at least fifteen (15) days prior to the date set for the hearing.

(B) In addition, when service by publication only is employed, all persons whose names and addresses appear in the petition shall be served by ordinary mail, bearing on the envelope the return address of the clerk, in the same time and manner as provided in subdivision (b)(3) of this section with respect to notice by registered mail, except that no registration shall be required;

(5) By any combination of two (2) or more of the methods set out in subdivisions (b)(1)-(4) of this section; or

(6) By any method of service allowed by the Arkansas Rules of Civil Procedure.

(c) By Whom Prepared, Signed, and Served. (1) Except when by statute or by order of the court otherwise expressly provided, a notice in a probate proceeding shall be in writing or print and prepared by or by procurement of the party upon whom rests the burden of giving the notice and shall be signed by the clerk or the attorney for the party upon whom rests the burden of giving notice. If service is to be by mail, the person preparing the notice shall sign it or deliver it to the clerk properly prepared for the clerk's signature.

(2) (A) In the case of notices served by registered or certified mail, the clerk or the attorney of record in a probate proceeding for the party upon whom rests the burden of giving notice pursuant to this section may deposit the notices in the United States mail, cause the receipts for the delivery of the certified or registered mail to be returned to the clerk or the attorney, and duly prove service by the execution and filing with the clerk of the statement prescribed in subsection (f) of this section.

(B) Personal service may be made in any part of this state and, except as provided by subdivision (b)(2) of this section, may be made by any person not an incompetent.

(d) Service Upon an Incompetent Person. Except when otherwise expressly provided by statute with reference to a particular proceeding, notice to an incompetent person shall be served as follows:

(1) Upon the guardian, if any, of the estate of the incompetent person if the proceedings affect his or her estate, and upon the guardian, if any, of the person of the incompetent person if the proceedings affect the control or custody of his or her person;

(2) If there is no guardian of the estate or of the person upon whom notice may appropriately be served, service shall be upon the incompetent person, except:

(A) If he or she is a minor under fourteen (14) years of age, service shall be upon the parent, or person in loco parentis, having custody or control of the minor;

(B) If he or she is mentally incompetent and is confined in a hospital or institution for the treatment or care of mentally incompetent persons, service shall be upon the superintendent or acting superintendent of the hospital or institution. It shall be the superintendent's duty to promptly deliver or communicate the notice to the incompetent person; or

(C) If he or she is a mentally incompetent person who is not confined in a hospital or institution for the treatment or care of mentally incompetent persons, but is in the care or under the control of a spouse of the incompetent person or of a person related to the incompetent person within the third degree of consanguinity, then service may be upon the spouse or near relative whose duty it shall be to deliver or communicate the notice to the incompetent person; and

(3) In proceedings in which the interests of the incompetent person are adverse to the interests of his or her guardian, notice shall be served upon the incompetent person as provided in cases in which there is no guardian.

(e) Service on Attorney. If there is an attorney of record for a party in a proceeding or matter pending in the court, all notices required to be served on the party in the proceeding or matter shall be served on the attorney, and this service shall be in lieu of service upon the party for whom the attorney appears.

(f) Proof of Service. (1) Proof of service of notice, otherwise than by publication in a newspaper or posting, shall be made by filing with the clerk a copy of the notice which has endorsed thereon a statement naming the person or persons upon whom it was served, the time, place, and manner of service, and is signed by the person who served the notice. This certificate of notice shall be sworn to unless signed by an officer authorized by law to serve civil process, or signed by the clerk or by an attorney of this state.

(2) In the case of service by registered mail, the return receipt shall be attached to the proof of service if a receipt has been received. If no receipt has been received, the court, in its discretion, may order further service on the party.

(g) Proof of Publication. When notice by publication in a newspaper or by posting is required by the Probate Code or by the court, proof thereof shall be made as provided by law in civil proceedings.

(h) Costs of Notice. All expense incurred in giving notice under the provisions of the Probate Code shall be taxed as costs in the proceeding.



§ 28-1-113 - Waiver of notice.

(a) A person who submits to the jurisdiction of the court in any hearing shall be deemed to have waived notice.

(b) A waiver in writing, executed in person or by attorney, in behalf of a person who is interested in a hearing in a probate proceeding, shall be effective if made by:

(1) A legally competent person in his or her own behalf;

(2) The guardian of the estate of an incompetent person in behalf of his or her ward, unless the interests of the ward and the guardian in the hearing are adverse;

(3) An incompetent person in his or her own behalf if the interests of the guardian and the ward in the hearing are adverse, or if there is no guardian;

(4) Either parent in behalf of a minor child, if the child is under fourteen (14) years of age and in the actual custody of the parent, or the minor child in his or her own behalf if the minor child has attained fourteen (14) years of age;

(5) A guardian ad litem in behalf of an incompetent person;

(6) A trustee in behalf of a beneficiary of his or her trust; or

(7) A consul or other representative of a foreign government whose appearance has been entered as provided by law in behalf of a person residing in a foreign country.

(c) A waiver, executed by a competent person in his or her own behalf or by his or her attorney, by its terms, may include one (1) or more hearings in a particular probate proceeding.



§ 28-1-115 - Vacation and modification of orders.

(a) For good cause and at any time within the period allowed for appeal after the final termination of the administration of the estate of a decedent or ward, the court may vacate or modify an order or grant a rehearing. However, no such power shall exist as to any order from which an appeal has been taken or to set aside the probate of a will after the time allowed for contest thereof.

(b) No vacation or modification under this section shall affect any act previously done or any right previously acquired in reliance on such an order or judgment.



§ 28-1-116 - Appeals.

(a) Appeal Permitted. Except as provided in subsection (b) of this section, a person aggrieved by an order of the circuit court in probate proceedings under the provisions of the Probate Code may obtain a review of the order by the Supreme Court or the Court of Appeals.

(b) Orders Which Are Not Appealable. There shall be no appeal from an order:

(1) Removing a fiduciary for failure to give a new bond or to render an account as required by the court; or

(2) Appointing a special administrator.

(c) Stay of Appeal. (1) When an appeal is taken with respect to any appealable order in the administration of a decedent's estate made prior to the order of final distribution, other than an order admitting or denying the probate of a will or appointing or refusing to appoint a personal representative, the circuit court or appellate court, in its discretion, may order that the appeal be:

(A) Stayed until the order of final distribution is made; and

(B) Heard only as a part of any appeal which may be taken from the order of final distribution.

(2) This subsection shall not apply to guardianships.

(d) When Appeal from Order of Final Distribution Includes Appeal from Prior Orders. When an appeal is taken from the order of final distribution in the administration of a decedent's estate, all prior appealable orders and judgments to which the appellant has filed objections in writing within sixty (60) days after the order of judgment was rendered and from which an appeal has not been taken, except orders admitting or denying the probate of a will or appointing a personal representative, shall be reviewed at the election of the appellant. The appellant shall indicate the election by clearly stating in the appeal the orders which he or she desires to have reviewed.

(e) Stay. (1) An appeal shall stay other proceedings in the circuit court except when and to the extent that the court finds that no interested person will be prejudiced and by order permits other proceedings to be had.

(2) An order granting an allowance to the widow of minor children of a decedent pending settlement of the estate or setting apart exempt personal property to them shall not be stayed by an appeal.

(f) When Fiduciary Not Required to Give Supersedeas Bond. No supersedeas bond shall be required of a fiduciary when, in any probate matter, he or she appeals on behalf of his or her ward or the estate.

(g) Applicability of General Appellate Rules. (1) Except as otherwise provided in the Probate Code, the provisions as to time, manner, notice, appeal bonds, stays, scope of review, duties of the clerk, and all other matters relating to appellate review shall be determined by the law and rules applicable to appeals in equity cases.

(2) The transcript on appeal shall be compiled in the same manner and consist of the same material as prescribed by law for appeals in equity cases.



§ 28-1-117 - Use of certified mail permitted.

Anything permitted or required by the Probate Code to be served or transmitted by registered mail may be served or transmitted either by registered mail or by certified mail, and return receipts for the delivery of certified mail shall be received in the courts as prima facie evidence of the delivery to the same extent as return receipts for the delivery of registered mail.



§ 28-1-118 - Deceased viable fetus.

(a) For purposes of the Probate Code, a "deceased viable fetus" is considered a person and decedent so that the probate division of circuit court may have jurisdiction for the administration, settlement, and distribution of the deceased fetus's estate.

(b) No person shall be liable under subsection (a) of this section when the death of the fetus results from a legal abortion or from the fault of the pregnant woman carrying the fetus.



§ 28-1-119 - Access to decedent's autopsy records.

(a) As used in this section, "healthcare provider" means a person, corporation, facility, or institution licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession.

(b) A healthcare provider who, in good faith, releases copies of a decedent's autopsy records upon the authorization of any of the individuals listed under § 28-1-102(19)(B) shall not be held liable under any criminal law or held civilly liable to the deceased patient's estate or to any other person.






Chapter 2 - Disclaimer Of Property

Subchapter 1 - -- Uniform Disclaimer of Property Interests Act [Repealed.]



Subchapter 2 - -- Uniform Disclaimer of Property Interests Act (1999)

§ 28-2-201 - Short title.

This subchapter may be cited as the "Uniform Disclaimer of Property Interests Act (1999)."



§ 28-2-202 - Definitions.

In this subchapter:

(1) "Disclaimant" means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.

(2) "Disclaimed interest" means the interest that would have passed to the disclaimant had the disclaimer not been made.

(3) "Disclaimer" means the refusal to accept an interest in or power over property.

(4) "Fiduciary" means a personal representative, trustee, agent acting under a power of attorney, or other person authorized to act as a fiduciary with respect to the property of another person.

(5) "Jointly held property" means property held in the name of two or more persons under an arrangement in which all holders have concurrent interests and under which the last surviving holder is entitled to the whole of the property.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(7) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, recognized by federal law or formally acknowledged by a State.

(8) "Trust" means:

(A) an express trust, charitable or noncharitable, with additions thereto, whenever and however created; and

(B) a trust created pursuant to a statute, judgment, or decree which requires the trust to be administered in the manner of an express trust.



§ 28-2-203 - Scope.

This subchapter applies to disclaimers of any interest in or power over property, whenever created.



§ 28-2-204 - Subchapter supplemented by other law.

(a) Unless displaced by a provision of this subchapter, the principles of law and equity supplement this subchapter.

(b) This subchapter does not limit any right of a person to waive, release, disclaim, or renounce an interest in or power over property under a law other than this subchapter.



§ 28-2-205 - Power to disclaim -- General requirements, when irrevocable.

(a) A person may disclaim, in whole or part, any interest in or power over property, including a power of appointment. A person may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim.

(b) Except to the extent a fiduciary's right to disclaim is expressly restricted or limited by another statute of this State or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, whether acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

(c) To be effective, a disclaimer must be in a writing or other record, declare the disclaimer, describe the interest or power disclaimed, be signed by the person making the disclaimer, and be delivered or filed in the manner provided in § 28-2-212. In this subsection:

(1) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(2) "Signed" means, with present intent to authenticate or adopt a record, to:

(A) execute or adopt a tangible symbol; or

(B) attach to or logically associate with the record an electronic sound, symbol, or process.

(d) A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power, or any other interest or estate in the property.

(e) A disclaimer becomes irrevocable when it is delivered or filed pursuant to § 28-2-212 or when it becomes effective as provided in §§ 28-2-206 -- 28-2-211, whichever occurs later.

(f) A disclaimer made under this subchapter is not a transfer, assignment, or release.



§ 28-2-206 - Disclaimer of interest in property.

(a) In this section:

(1) "Future interest" means an interest that takes effect in possession or enjoyment, if at all, later than the time of its creation.

(2) "Time of distribution" means the time when a disclaimed interest would have taken effect in possession or enjoyment.

(b) Except for a disclaimer governed by § 28-2-207 or § 28-2-208, the following rules apply to a disclaimer of an interest in property:

(1) The disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable, or, if the interest arose under the law of intestate succession, as of the time of the intestate's death.

(2) The disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the interest, should it be disclaimed, or of disclaimed interests in general.

(3) If the instrument does not contain a provision described in subdivision (b)(2), the following rules apply:

(A) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

(B) If the disclaimant is an individual, except as otherwise provided in subdivisions (b)(3)(C) and (D), the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution.

(C) If by law or under the instrument, the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

(D) If the disclaimed interest would pass to the disclaimant's estate had the disclaimant died before the time of distribution, the disclaimed interest instead passes by representation to the descendants of the disclaimant who survive the time of distribution. If no descendant of the disclaimant survives the time of distribution, the disclaimed interest passes to those persons, including the state but excluding the disclaimant, and in such shares as would succeed to the transferor's intestate estate under the intestate succession law of the transferor's domicile had the transferor died at the time of distribution. However, if the transferor's surviving spouse is living but is remarried at the time of distribution, the transferor is deemed to have died unmarried at the time of distribution.

(4) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment.



§ 28-2-207 - Disclaimer of rights of survivorship in jointly held property.

(a) Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or part, the greater of:

(1) a fractional share of the property determined by dividing the number one by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates; or

(2) all of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.

(b) A disclaimer under subsection (a) takes effect as of the death of the holder of jointly held property to whose death the disclaimer relates.

(c) An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates.



§ 28-2-208 - Disclaimer of interest by trustee.

If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property.



§ 28-2-209 - Disclaimer of power of appointment or other power not held in fiduciary capacity.

If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the following rules apply:

(1) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(2) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

(3) The instrument creating the power is construed as if the power expired when the disclaimer became effective.



§ 28-2-210 - Disclaimer by appointee, object, or taker in default of exercise of power of appointment.

(a) A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

(b) A disclaimer of an interest in property by an object or taker in default of an exercise of a power of appointment takes effect as of the time the instrument creating the power becomes irrevocable.



§ 28-2-211 - Disclaimer of power held in fiduciary capacity.

(a) If a fiduciary disclaims a power held in a fiduciary capacity which has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(b) If a fiduciary disclaims a power held in a fiduciary capacity which has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

(c) A disclaimer under this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust, or other person for whom the fiduciary is acting.



§ 28-2-212 - Delivery or filing.

(a) In this section, "beneficiary designation" means an instrument, other than an instrument creating a trust, naming the beneficiary of:

(1) an annuity or insurance policy;

(2) an account with a designation for payment on death;

(3) a security registered in beneficiary form;

(4) a pension, profit-sharing, retirement, or other employment-related benefit plan; or

(5) any other nonprobate transfer at death.

(b) Subject to subsections (c) through (l), delivery of a disclaimer may be effected by personal delivery, first-class mail, or any other method likely to result in its receipt.

(c) In the case of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(1) a disclaimer must be delivered to the personal representative of the decedent's estate; or

(2) if no personal representative is then serving, it must be filed with a court having jurisdiction to appoint the personal representative.

(d) In the case of an interest in a testamentary trust:

(1) a disclaimer must be delivered to the trustee then serving, or if no trustee is then serving, to the personal representative of the decedent's estate; or

(2) if no personal representative is then serving, it must be filed with a court having jurisdiction to enforce the trust.

(e) In the case of an interest in an inter vivos trust:

(1) a disclaimer must be delivered to the trustee then serving;

(2) if no trustee is then serving, it must be filed with a court having jurisdiction to enforce the trust; or

(3) if the disclaimer is made before the time the instrument creating the trust becomes irrevocable, it must be delivered to the settlor of a revocable trust or the transferor of the interest.

(f) In the case of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a disclaimer must be delivered to the person making the beneficiary designation.

(g) In the case of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a disclaimer must be delivered to the person obligated to distribute the interest.

(h) In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer must be delivered to the person to whom the disclaimed interest passes.

(i) In the case of a disclaimer by an object or taker in default of exercise of a power of appointment at any time after the power was created:

(1) the disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(2) if no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

(j) In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(1) the disclaimer must be delivered to the holder, the personal representative of the holder's estate, or to the fiduciary under the instrument that created the power; or

(2) if no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

(k) In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection (c), (d), or (e), as if the power disclaimed were an interest in property.

(l) In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principal's representative.



§ 28-2-213 - When disclaimer barred or limited.

(a) A disclaimer is barred by a written waiver of the right to disclaim.

(b) A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:

(1) the disclaimant accepts the interest sought to be disclaimed;

(2) the disclaimant voluntarily assigns, conveys, encumbers, pledges, or transfers the interest sought to be disclaimed or contracts to do so; or

(3) a judicial sale of the interest sought to be disclaimed occurs.

(c) A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by its previous exercise.

(d) A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

(e) A disclaimer is barred or limited if so provided by law other than this subchapter.

(f) A disclaimer of a power over property which is barred by this section is ineffective. A disclaimer of an interest in property which is barred by this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under this subchapter had the disclaimer not been barred.



§ 28-2-214 - Tax-qualified disclaimer.

Notwithstanding any other provision of this subchapter, if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of Title 26 of the United States Code, as now or hereafter amended, or any successor statute thereto, and the regulations promulgated thereunder, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under this subchapter.

In order for a disclaimer made under the provisions of this subchapter to be effective as a tax-qualified disclaimer pursuant to the provisions of Title 26 of the United States Code, the disclaimer must be made within the time periods set out in Title 26, Section 2518 of the United States Code, generally within 9 months from the day that the interest being disclaimed was created.



§ 28-2-215 - Disclaimer of interest in real property -- Recording of disclaimer.

(a) If real property or an interest therein is disclaimed, a copy of the disclaimer shall be recorded in the office of the circuit clerk of the county in which the property or interest disclaimed is located.

(b) If an interest in or relating to real property is disclaimed and recorded as provided in this section, the spouse of the person entering the disclaimer, if the spouse has consented to the disclaimer in writing, shall be automatically debarred from any dower or curtesy interest in the real estate to which the spouse would have been lawfully entitled except for the disclaimer.

(c) Failure to file, record, or register the disclaimer does not affect its validity as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer.



§ 28-2-216 - Minor, incompetent, or deceased beneficiary.

A guardian of the property or an executor or administrator of the estate of a minor, incompetent, or deceased beneficiary may, if the fiduciary deems it to be in the best interest of those concerned with the estate of the beneficiary and of those who will take the beneficiary's interest by virtue of the disclaimer and is not detrimental to the best interest of the beneficiary, with or without an order of the court having jurisdiction, shall execute and file a disclaimer on behalf of the beneficiary within the time and in the manner in which the beneficiary himself or herself could disclaim if he or she were living, of legal age, or competent.



§ 28-2-217 - Relation to Electronic Signatures in Global and National Commerce Act.

This subchapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act ( 15 U.S.C. Section 7001 et seq.) but does not modify, limit, or supersede Section 101(c) of that act ( 15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act ( 15 U.S.C. Section 7003(b)).



§ 28-2-218 - Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.



§ 28-2-220 - Effective date.

This act takes effect on September 1, 2003.



§ 28-2-221 - Repeals.

Sections 28-2-101 -- 28-2-109 are repealed.









Chapter 3-7 - [Reserved.]

[Reserved]






Subtitle 2 - Descent And Distribution

Chapter 8 - General Provisions

§ 28-8-101 - Survivorship abolished.

All survivorships of real and personal estate are forever abolished.



§ 28-8-102 - Declaration of heirs.

(a) In all cases, when any person desires to make a person an heir at law, it shall be lawful to do so by a declaration in writing in favor of the person, to be acknowledged before any judge, justice of the peace, clerk of any court, or before any court of record in this state.

(b) Before the declaration shall be of any force or effect, it shall be recorded in the county where the declarant may reside, or in the county where the person in whose favor such a declaration is made may reside.






Chapter 9 - Intestate Succession

Subchapter 1 - -- General Provisions

[Reserved]



Subchapter 2 - -- Arkansas Inheritance Code of 1969

§ 28-9-201 - Title.

This subchapter may be cited as the "Arkansas Inheritance Code of 1969".



§ 28-9-202 - Definitions.

As used in this subchapter:

(1) (A) "Descendants" means a person's children, grandchildren, and all others, however remotely related to such a person, who are in a direct line of descent from him or her. In other words, the term "descendants" refers to lineal descendants and excludes an intestate's ascendants or collateral relatives.

(B) The term "descendants", wherever used in this subchapter, shall also include adopted children and their descendants of the intestate or of any other person in connection with whom the term "descendants" may be used.

(C) In determining which of an intestate's descendants shall constitute an inheriting class, the descendants of a living descendant shall be excluded from the class; and

(2) "Dying intestate" means dying without a valid last will and testament. A person so dying is referred to in this subchapter as an "intestate", and it is recognized that a person may die wholly or partially intestate.



§ 28-9-203 - Intestate succession generally.

(a) Any part of the estate of a decedent not effectively disposed of by his or her will shall pass to his or her heirs as prescribed in the following sections.

(b) In this connection, the terms "heir" and "heirs", as used in this subchapter, are intended to designate the person or persons who succeed by inheritance to the ownership of real or personal property in respect to which a person dies intestate.

(c) (1) Real estate passes immediately to the heirs upon the death of the intestate, subject to the right of the personal representative under the Probate Code to mortgage, lease, exchange, sell, or possess it for the payment of claims or legacies, the preservation or protection of the assets of the estate, the distribution of the estate, or any other purpose in the best interest of the estate.

(2) However, personalty will pass to the personal representative, if any, for distribution to the heirs unless otherwise disposed of as permitted by the Probate Code.



§ 28-9-204 - Per capita distribution.

Heirs will take per capita in the following circumstances:

(1) (A) If all members of the class who inherit real or personal property from an intestate are related to the intestate in equal degree, they will inherit the intestate's estate in equal shares and will be said to take per capita.

(B) For illustration:

(i) If the intestate leaves no heirs except children, the children will take per capita and in equal shares;

(ii) If the intestate leaves no heirs except grandchildren, all the grandchildren will take per capita and in equal shares; and

(iii) If the inheriting class consists solely of great-grandchildren, or any more remote descendants of the intestate who are all related to the intestate in the same degree, they will take per capita.

(C) The same rule applies to the inheritance by collateral heirs of the intestate as when, for illustration, the inheriting class consists entirely of brothers and sisters, or consists solely of nieces and nephews who are descendants of deceased brothers and sisters, or consists of any other collateral relatives of the intestate who are related to the intestate in equal degree.

(D) Likewise, when the inheriting class consists of uncles, aunts, and grandparents or great-uncles, great-aunts, and great-grandparents who, under § 28-9-214, may constitute an inheriting class even though they represent different generations, all members of such a class who survive the intestate will take per capita and share equally; and

(2) If the members of the inheriting class are related to the intestate in unequal degree, those in the nearer degree will take per capita or in their own right, and those in the more remote degree will take per stirpes or through representation as provided in § 28-9-205.



§ 28-9-205 - Per stirpes distribution.

(a) (1) Heirs will take "per stirpes" if the intestate is predeceased by one (1) or more persons who would have been entitled to inherit from the intestate had such a person survived the intestate.

(2) The intestate's estate shall be divided into as many equal shares as there are:

(A) Surviving heirs in the nearest degree of kinship to the intestate; and

(B) Persons, hereinafter called "predeceased persons", in the same degree of kinship as the heirs mentioned in subdivision (a)(2)(A) of this section, who predeceased the intestate leaving descendants who survived the intestate.

(3) Each surviving heir in the nearest degree taking per capita shall receive one (1) share and the descendants of each predeceased person taking per stirpes shall collectively receive one (1) share.

(b) (1) If the descendants of a predeceased person are all related to the predeceased person in the same degree, they will take in equal parts the share accruing to them collectively.

(2) However, if such descendants are related to the predeceased person in unequal degree, the share accruing to them collectively shall pass per capita to those in the nearer degree and per stirpes to those in the more remote degree according to the formula set out in subdivision (a)(3) of this section.

(3) If the descendants of a predeceased person are found in multiple generations, the above formula for division shall be applied in respect to the descendants in each generation.

(c) (1) The provisions of this section shall be applied to both real and personal property and to both lineal and collateral heirs.

(2) However, if under § 28-9-214, the inheriting class consists of grandparents and uncles and aunts, or of great-grandparents and great-uncles and great-aunts, the per stirpes rule shall apply when an uncle or aunt, or great-uncle or great-aunt, as the case may be, shall predecease the intestate, leaving descendants. However, it shall not be applied in respect to a grandparent or great-grandparent of the intestate who predeceased the intestate. In this event the grandparent or great-grandparent shall not be counted in determining the number of shares passing to the members of the inheriting class or those taking through them by representation.



§ 28-9-206 - Interests transmissible by inheritance.

(a) Heirs may inherit every right, title, and interest not terminated by the intestate's death in real or personal property owned by an intestate at the time of the intestate's death and not disposed of by will.

(b) The rights of heirs will be subject to:

(1) The dower or curtesy of the intestate's surviving spouse;

(2) The homestead rights of the surviving spouse and children of the intestate, including the quarantine rights of the surviving spouse;

(3) All statutory rights and allowances to the surviving spouse and minor children;

(4) Any rights of a surviving spouse in respect to income tax refunds made pursuant to a joint federal income tax return; and

(5) An administration of the estate, if any.

(c) The portion of the intestate's estate which may pass by inheritance, after giving effect to subsection (b) of this section and to any partial testamentary disposition, is hereinafter sometimes called the "heritable estate" of the intestate.

(d) In this connection it is declared that subject to the conditions set out above, the intestate's entire right and title in respect to any and all reversionary and remainder interests, rights of reentry or forfeiture for condition broken, executory interests, and possibilities of reverter, whether any of such interests are vested or contingent, shall be transmissible by inheritance and will pass to the intestate's heirs determined as of the time of the intestate's death.

(e) An intestate may transmit his or her title to real or personal property by inheritance even though:

(1) The intestate is not in actual or constructive possession thereof; and

(2) There may be adverse possession thereof.



§ 28-9-207 - Heirs as tenants in common.

When real or personal property is transmitted by inheritance to two (2) or more persons, they will take the same as tenants in common. However, when personal property is distributed in separate units by a personal representative, each distributee will hold his or her distributed part in severalty.



§ 28-9-208 - Male not preferred over female.

The common law principle that in the matter of inheritance the male will be preferred over the female shall constitute no part of the Arkansas law of inheritance.



§ 28-9-209 - Legitimacy of child -- Effect.

(a) (1) If the parents of a child have lived together as man and wife and, before the birth of their child, have participated in a marriage ceremony in apparent compliance with the law of the state where the marriage ceremony was performed, though the attempted marriage is void, their child is deemed to be the legitimate child of both parents for all purposes of intestate succession.

(2) A child born or conceived during a marriage is presumed to be the legitimate child of both spouses for the same purposes.

(b) If a man has a child or children by a woman, and afterward intermarries with her and recognizes the child or children to be his, the child or children shall be deemed and considered legitimate.

(c) Any child conceived following artificial insemination of a married woman with the consent of her husband shall be treated as their child for all purposes of intestate succession. Consent of the husband is presumed unless the contrary is shown by clear and convincing evidence.

(d) An illegitimate child or his or her descendants may inherit real or personal property in the same manner as a legitimate child from the child's mother or her blood kindred. The child may inherit real or personal property from his or her father or from his or her father's blood kindred, provided that at least one (1) of the following conditions is satisfied and an action is commenced or claim asserted against the estate of the father in a court of competent jurisdiction within one hundred eighty (180) days of the death of the father:

(1) A court of competent jurisdiction has established the paternity of the child or has determined the legitimacy of the child pursuant to subsection (a), (b), or (c) of this section;

(2) The man has made a written acknowledgment that he is the father of the child;

(3) The man's name appears with his written consent on the birth certificate as the father of the child;

(4) The mother and father intermarry prior to the birth of the child;

(5) The mother and putative father attempted to marry each other prior to the birth of the child by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid; or

(6) The putative father is obligated to support the child under a written voluntary promise or by court order.

(e) Property of an illegitimate person passes in accordance with the usual rules of intestate succession to his or her mother and his or her kindred of her blood and to his or her father and his or her kindred of his or her father's blood, provided that paternity has been established in accordance with subsection (d) of this section.

(f) Nothing contained in this section shall extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates or to the determination of heirship, or otherwise.



§ 28-9-210 - Posthumous heirs.

(a) Posthumous descendants of the intestate conceived before his or her death but born thereafter shall inherit in the same manner as if born in the lifetime of the intestate.

(b) However, no right of inheritance shall accrue to any person other than a lineal descendant of the intestate, unless such a person has been born at the time of the intestate's death.



§ 28-9-211 - Alienage.

(a) No person is disqualified to inherit, or transmit by inheritance, real or personal property because he or she is or has been an alien.

(b) An alien may inherit, or transmit by inheritance, as freely as a citizen of this state, subject to the same laws of intestate succession which are applicable to citizens of this state.

(c) The term "alien" as used in this section refers to a person who is not a citizen of the United States.



§ 28-9-212 - Computing degrees of consanguinity.

(a) (1) In computing the degrees of relationship between any two (2) kinsmen who are not related in a direct line of ascent or descent, it is proper to start with the common ancestor of the kinsmen and count downwards. In whatever degree the kinsmen or the more remote of them is distant from the common ancestor, that is the degree in which they are related to each other.

(2) Thus two (2) or more children of a common parent are related to each other in the first degree, because from the common parent to each of the children is counted only one (1) degree.

(3) But a person and his or her nephew are related in the second degree, for the nephew is two (2) degrees removed from his grandparent who is the common ancestor.

(4) A person and his or her second cousin are related in the third degree, for they are both three (3) degrees removed from the great-grandparent who is their common ancestor.

(b) In computing the degrees of relationship between any two (2) kinsmen related in a direct line of ascent or descent, the degree of relationship shall be determined by starting with one (1) of the persons and counting up or down to the other. Thus, a person and his or her:

(1) Parent or child are related in the first degree;

(2) Grandparent or grandchild are related in the second degree; and

(3) Great-grandparent or great-grandchild are related in the third degree.



§ 28-9-213 - Kinsmen of the half blood.

An intestate's kinsmen of the half blood will inherit the intestate's real or personal property to the same extent as if they were the intestate's kinsmen of the whole blood.



§ 28-9-214 - Tables of descents.

The heritable estate of an intestate as defined in § 28-9-206 shall pass as follows upon the intestate's death:

(1) First, to the children of the intestate and the descendants of each child of the intestate who may have predeceased the intestate. The children and descendants will take per capita or per stirpes according to §§ 28-9-204 and 28-9-205;

(2) Second, if the intestate is survived by no descendant, to the intestate's surviving spouse unless the intestate and the surviving spouse had been continuously married less than three (3) years next preceding the death of the intestate, in which event the surviving spouse will take merely fifty percent (50%) of the intestate's heritable estate;

(3) Third, if the intestate is survived by no descendant or spouse, to the intestate's surviving parents, sharing equally, or to the sole surviving parent if only one (1) of them shall be living;

(4) Fourth, if the intestate is survived by no descendant but is survived by a spouse to whom the intestate has been continuously married less than three (3) years next preceding the death of the intestate, the entire portion of his or her heritable estate which does not pass to the surviving spouse under subdivision (2) of this section shall pass to the intestate's surviving parents, sharing equally, or to the sole surviving parent if only one (1) of them shall be living;

(5) Fifth, if the intestate is survived by no descendant or parent, then all of his or her heritable estate which under subdivisions (3) and (4) of this section would have vested in the intestate's surviving parent or parents will pass to the intestate's brothers and sisters and the descendants of any brothers and sisters of the intestate who may have predeceased the intestate, such brothers, sisters, and descendants taking per capita or per stirpes according to §§ 28-9-204 and 28-9-205;

(6) Sixth, if the intestate is survived by no descendant, then in respect to such portion of his or her heritable estate as does not pass under subdivisions (2)-(5) of this section, the inheriting class will be the surviving grandparents, uncles, and aunts of the intestate. In this situation, each surviving grandparent shall take the same share as each surviving uncle and aunt, and no distinction shall be made between the paternal and maternal sides. In other words, a maternal grandparent, uncle, or aunt shall take the same share as a paternal grandparent, uncle, or aunt and vice versa. If any uncle or aunt of the intestate shall predecease the intestate, the descendants of the deceased uncle or aunt will take, per capita or per stirpes according to §§ 28-9-204 and 28-9-205, the share the decedent would have taken if he or she had survived the intestate;

(7) Seventh, if the intestate is survived by no descendant, then in respect to the portion of his or her estate as does not pass under subdivisions (2)-(6) of this section, the inheriting class will be the surviving great-grandparents and great-uncles and great-aunts of the intestate. In this situation, each surviving great-grandparent shall take the same share as each surviving great-uncle and great-aunt, and no distinction shall be made between the paternal and maternal sides. In other words, a maternal great-grandparent, great-uncle, or great-aunt shall take the same share as a paternal great-grandparent, great-uncle, or great-aunt and vice versa. If any great-uncle or great-aunt shall predecease the intestate, the descendants of the decedent will take, per capita or per stirpes according to §§ 28-9-204 and 28-9-205, the share the decedent would have taken if he or she had survived the intestate; and

(8) Eighth, if heirs capable of inheriting the entire heritable estate cannot be found within the inheriting classes prescribed in subdivisions (1)-(7) of this section, the real and personal property of the intestate, or the portion not passing under those subdivisions, shall pass according to § 28-9-215, devolution when all or some portion of a heritable estate does not pass under this section.



§ 28-9-215 - Devolution where no heir under § 28-9-214.

If an heir to the heritable estate, or some portion thereof, cannot be found under § 28-9-214, then the portion of the heritable estate as does not pass under § 28-9-214 will pass as follows:

(1) First, to the surviving spouse of the intestate even though they had been married less than three (3) years;

(2) (A) Second, if there is no such surviving spouse, to the heirs, determined as of the date of the intestate's death in accordance with § 28-9-214, of the intestate's deceased spouse, meaning the spouse to whom the intestate was last married if there had been more than one (1) marriage.

(B) However, in case a marriage was terminated by divorce rather than by death, the heirs of the divorced spouse shall not inherit; and

(3) Third, if there is no person capable of inheriting under subdivision (1) or (2) of this section, the estate shall escheat to the county wherein the decedent resided at death.



§ 28-9-216 - Advancements.

(a) If a person dies intestate as to all his or her estate, property which he or she gave in his or her lifetime to an heir shall be treated as an advancement against the heir's share of the estate if declared in writing by the decedent or acknowledged in writing by the heir to be an advancement.

(b) For this purpose, the property advanced shall be valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs.

(c) If the recipient of the property fails to survive the decedent, the property shall not be taken into account in computing the share of the recipient's descendants.



§ 28-9-217 - Debts to decedent.

A debt owed to the decedent shall not be charged against the intestate share of any person except the debtor. If the debtor fails to survive the decedent, the debt shall not be taken into account in computing the share of the debtor's descendants.



§ 28-9-218 - Doctrine of first purchaser abolished.

This subchapter is intended to abolish the common law rule of the blood of the first purchaser under which in the case of successive inheritances of land the intestate's property would descend only to such of his or her heirs as were of the blood of the next preceding ancestor in the line of successive descents who acquired title by purchase, that is to say, by any method other than descent.



§ 28-9-219 - Distinction between ancestral estates and new acquisitions abolished.

(a) Only for the purposes of intestate succession, the distinction between "ancestral estate" and "new acquisitions" in respect to real estate owned by an intestate is abolished.

(b) The devolution of real estate and personal property which the intestate acquired by gift, devise, or descent from some ancestor shall be controlled by the same rules which apply to the devolution of real estate and personal property acquired by the intestate in any other manner.



§ 28-9-220 - Conveyance to heirs or next of kin -- Doctrine of worthier title abolished.

(a) When any property is limited, mediately or immediately, in an otherwise effective testamentary conveyance, in form or in effect, to the heirs or next of kin of the conveyor, or to a person or persons who on the death of the conveyor are some or all of his or her heirs or next of kin, the conveyees acquire the property by purchase and not by descent.

(b) When any property is limited in an otherwise effective conveyance inter vivos, in form or in effect, to the heirs or next of kin of the conveyor, which conveyance creates one (1) or more prior interests in favor of a person or persons in existence, the conveyance operates in favor of such heirs or next of kin by purchase and not by descent.









Chapter 10 - Uniform Simultaneous Death Act

Subchapter 1 - -- Uniform Simultaneous Death Act



Subchapter 2 - -- Uniform Simultaneous Death Act (2005)

§ 28-10-201 - Definitions.

In this subchapter:

(1) "Co-owners with right of survivorship" includes joint tenants, tenants by the entireties, and other co-owners of property or accounts held under circumstances that entitle one (1) or more to the whole of the property or account on the death of the other or others.

(2) "Governing instrument" means a deed, will, trust, insurance or annuity policy, account with POD designation, pension, profit-sharing, retirement, or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

(3) "Payor" means a trustee, insurer, business entity, employer, government, governmental agency, subdivision, or instrumentality, or any other person authorized or obligated by law or a governing instrument to make payments.



§ 28-10-202 - Requirement of survival by 120 hours under probate code.

Except as provided in § 28-10-206, if the title to property, the devolution of property, the right to elect an interest in property, or the right to exempt property, homestead or family allowance depends upon an individual's survivorship of the death of another individual, an individual who is not established by clear and convincing evidence to have survived the other individual by 120 hours is deemed to have predeceased the other individual. This section does not apply if its application would result in a taking of intestate estate by the state.



§ 28-10-203 - Requirement of survival by 120 hours under governing instruments.

Except as provided in § 28-10-206, for purposes of a provision of a governing instrument that relates to an individual surviving an event, including the death of another individual, an individual who is not established by clear and convincing evidence to have survived the event by 120 hours is deemed to have predeceased the event.



§ 28-10-204 - Co-owners with right of survivorship -- Requirement of survival by 120 hours.

Except as provided in § 28-10-206, if: (i) it is not established by clear and convincing evidence that one of two co-owners with right of survivorship survived the other co-owner by 120 hours, one-half of the property passes as if one had survived by 120 hours and one-half as if the other had survived by 120 hours and (ii) there are more than two co-owners and it is not established by clear and convincing evidence that at least one of them survived the others by 120 hours, the property passes in the proportion that one bears to the whole number of co-owners.



§ 28-10-205 - Evidence of death or status.

In addition to the rules of evidence in courts of general jurisdiction, the following rules relating to a determination of death and status apply:

(1) Death occurs when an individual has sustained either: (1) irreversible cessation of circulatory and respiratory functions or (2) irreversible cessation of all functions of the entire brain, including the brain stem. A determination of death must be made in accordance with accepted medical standards.

(2) A certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie evidence of the fact, place, date, and time of death and the identity of the decedent.

(3) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances, and places disclosed by the record or report.

(4) In the absence of prima facie evidence of death under paragraph (2) or (3), the fact of death may be established by clear and convincing evidence, including circumstantial evidence.

(5) An individual whose death is not established under the preceding paragraphs who is absent for a continuous period of five years, during which he or she has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead. His or her death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

(6) In the absence of evidence disputing the time of death stipulated on a document described in paragraph (2) or (3), a document described in paragraph (2) or (3) that stipulates a time of death 120 hours or more after the time of death of another individual, however the time of death of the other individual is determined, establishes by clear and convincing evidence that the individual survived the other individual by 120 hours.



§ 28-10-206 - Exceptions.

This subchapter does not apply if:

(1) the governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster and that language is operable under the facts of the case;

(2) the governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by any specified period or expressly requires the individual to survive the event for a specified period;

(3) the imposition of 120-hour requirement of survival would cause a nonvested property interest or a power of appointment to be invalid under any rule against perpetuities; or

(4) the application of a 120-hour requirement of survival to multiple governing instruments would result in an unintended failure or duplication of a disposition.



§ 28-10-207 - Protection of payors, bona fide purchasers, and other third parties -- Personal liability of recipient.

(a) (1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a person designated in a governing instrument who, under this subchapter, is not entitled to the payment or item of property, or for having taken any other action in good faith reliance on the person's apparent entitlement under the terms of the governing instrument, before the payor or other third party received written notice of a claimed lack of entitlement under this subchapter. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed lack of entitlement under this subchapter.

(2) Written notice of a claimed lack of entitlement under paragraph 1 must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement under this subchapter, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this subchapter, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(b) (1) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this subchapter to return the payment, item of property, or benefit nor liable under this subchapter for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this subchapter is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this subchapter.

(2) If this subchapter or any part of this subchapter is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this subchapter, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this subchapter is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this subchapter or part of this subchapter not preempted.



§ 28-10-208 - Uniformity of application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting it.



§ 28-10-209 - Short title.

This subchapter may be cited as the "Uniform Simultaneous Death Act (2005)".



§ 28-10-211 - Severability clause.

If any provision of this subchapter or its application to any persons or circumstance is held invalid, the invalidity does not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are severable.



§ 28-10-212 - Effective date.

(a) This subchapter takes effect January 1, 2006.

(b) On the effective date of this subchapter:

(1) an act done before the effective date in any proceeding and any accrued right is not impaired by this subchapter. If a right is acquired, extinguished, or barred upon the expiration of a prescribed period of time that has commenced to run by the provisions of any statute before the effective date, the provisions remain in force with respect to that right; and

(2) any rule of construction or presumption provided in this subchapter applies to instruments executed and multiple-party accounts opened before the effective date unless there is a clear indication of a contrary intent.









Chapter 11 - Dower And Curtesy

Subchapter 1 - -- General Provisions

§ 28-11-101 - Definition.

As used in this chapter, "endowed" means invested and shall apply both to dower and curtesy.



§ 28-11-102 - Descent of land upon death of spouse having dower or curtesy interest.

At the death of any surviving spouse who has dower or curtesy for life in land, the property shall descend in accordance with the will of the first deceased spouse or, if the first spouse died intestate, then to descend in accordance with the law for the distribution of intestates' estates.






Subchapter 2 - -- Entitlement Generally

§ 28-11-201 - Actions of spouse not to bar right to dower or curtesy.

(a) No act, deed, or conveyance executed or performed by one (1) spouse without the assent of the other spouse, evinced by acknowledgment in the manner required by law, shall pass the estate of dower or curtesy.

(b) No judgment, default, covin, or crime of one (1) spouse shall prejudice the right of the other spouse to curtesy or dower, or preclude either spouse from the recovery thereof, if otherwise entitled thereto.



§ 28-11-202 - Surviving spouse of alien entitled to dower or curtesy.

The surviving spouse of an alien shall be entitled to dower in the estate of the deceased spouse in the same manner as if the alien had been a native-born citizen of this state.



§ 28-11-203 - Right of dower and curtesy barred.

(a) The inchoate right of dower or curtesy of any spouse in real property in the State of Arkansas is barred in all cases when or where the other spouse has been barred of title or of any interest in the property for seven (7) years or more and also in real property or interest conveyed by the husband or wife but not signed by the other spouse when the conveyance is made or has been made for a period of seven (7) years or more.

(b) (1) This section shall affect the inchoate right of dower and curtesy of a spouse in real property in this state only where or when the husband or wife has been barred of title for seven (7) years or more, or when a conveyance by the husband or wife, without the signature of the other spouse, has been made for a period of seven (7) years or more.

(2) However, this section shall not apply unless the instrument of conveyance by the husband or wife has been of record for at least seven (7) years.



§ 28-11-204 - Murder of spouse -- Effect.

Whenever a spouse shall kill or slay his or her spouse and the killing or slaying would under the law constitute murder, either in the first or second degree, and that spouse shall be convicted of murder for the killing or slaying, in either the first or second degree, the one so convicted shall not be endowed in the real or personal estate of the decedent spouse so killed or slain.






Subchapter 3 - -- Extent of Interest

§ 28-11-301 - Land generally.

(a) If a person dies leaving a surviving spouse and a child or children, the surviving spouse shall be endowed of the third part of all the lands for life whereof his or her spouse was seized, of an estate of inheritance, at any time during the marriage, unless the endowment shall have been relinquished in legal form.

(b) A person shall have a dower or curtesy right in lands sold in the lifetime of his or her spouse without consent of the spouse in legal form against all creditors of the estate.



§ 28-11-302 - Lands exchanged -- Election.

If a person seized of an estate of inheritance in lands exchanges it for other lands, the surviving spouse shall not have curtesy or dower of both, but shall make an election to curtesy or dower in the lands given or of those taken in exchange. If the election is not evinced by the commencement of proceedings to recover curtesy or dower of the lands given in exchange within one (1) year after the death of the deceased spouse, the surviving spouse shall be deemed to have elected to take the curtesy or dower of the lands received in exchange.



§ 28-11-303 - Mortgaged land.

(a) When a person seized of an estate of inheritance in land shall have executed a mortgage of the estate before marriage, the surviving spouse, nevertheless, shall be entitled to dower or curtesy out of the lands mortgaged as against every person except the mortgagee and those claiming under him or her.

(b) (1) When a person shall purchase lands during coverture and shall mortgage his or her estate in the lands to secure the payment of the purchase money, the surviving spouse shall not be entitled to dower or curtesy out of the lands as against the mortgagee or those claiming under him or her, although he or she shall not have united in the mortgage. However, he or she shall be entitled to dower or curtesy as against all other persons.

(2) When, in such a case, the mortgagee or those claiming under him or her, shall, after the death of the mortgagor, cause the land mortgaged to be sold, either under a power contained in the mortgage or by virtue of the decree of a circuit court and any surplus shall remain after the payment of the moneys due on the mortgage and the costs and charges of sale, then the surviving spouse shall be entitled to the interest or income of one-third (1/3) part of the surplus for life, as his or her curtesy or dower.

(c) A surviving spouse shall not be endowed of lands conveyed to the deceased spouse by way of mortgage unless the deceased spouse has acquired an absolute estate therein during the marriage.



§ 28-11-304 - Sale of timber, oil, gas, or mineral leases.

(a) If a person dies leaving a surviving spouse and a child or children, the surviving spouse shall be entitled, absolutely and in his or her own right, to one-third (1/3) of all money received from the sale of timber, oil and gas or other mineral leases, oil and gas or other mineral royalty or mineral sales, and to one-third (1/3) of the money derived from any and all royalty run to the credit of the royalty owners from any oil or gas well or to royalty accruing from the production of other mines or minerals in lands in which he or she has a dower, curtesy, or homestead interest, unless the surviving spouse shall have relinquished same in legal form.

(b) (1) All persons, firms, partnerships, or corporations now engaged in the production of oil and gas or other minerals shall immediately withhold payments to the royalty interests until the rights of the surviving spouse are determined, as defined by this section, and shall thereafter pay the surviving spouse separately his or her one-third (1/3) part of all royalty accruing to the royalty interest unless he or she shall have relinquished the royalty interest in legal form.

(2) In the sale of timber, the purchaser shall pay one-third (1/3) of the purchase price directly to the surviving spouse or his or her agent or attorney at the time of the execution or delivery of the deed.



§ 28-11-305 - Personalty.

If a person dies leaving a surviving spouse and a child or children, the surviving spouse shall be entitled, as part of dower or curtesy in his or her own right, to one-third (1/3) part of the personal estate whereof the deceased spouse died seized or possessed.



§ 28-11-306 - Bonds, notes, accounts, and evidences of debt.

If any person shall die leaving a surviving spouse, the surviving spouse shall be allowed to take the same dower or curtesy in the bonds, bills, notes, books, accounts, and evidences of debt as the surviving spouse would be entitled to take out of the personal property or cash on hand of the deceased spouse.



§ 28-11-307 - Dower or curtesy when no children.

(a) (1) If a person dies leaving a surviving spouse and no children, the surviving spouse shall be endowed in fee simple of one-half (1/2) of the real estate of which the deceased person died seized when the estate is a new acquisition and not an ancestral estate and of one-half (1/2) of the personal estate, absolutely, and in his or her own right, as against collateral heirs.

(2) However, as against creditors, the surviving spouse shall be invested with one-third (1/3) of the real estate in fee simple if a new acquisition, and not ancestral, and of one-third (1/3) of the personal property absolutely.

(b) If the real estate of the deceased person is an ancestral estate, the surviving spouse shall be endowed in a life estate of one-half (1/2) of the estate as against collateral heirs and one-third (1/3) as against creditors.






Subchapter 4 - -- Provisions in Lieu of Dower or Curtesy

§ 28-11-401 - Jointure or payment with spouse's assent.

(a) When an estate in land shall be conveyed to a person and his or her intended spouse, or to the intended spouse alone, or to any person in trust for the person and his or her intended spouse, or in trust for the spouse alone, for the purpose of erecting a jointure for the intended spouse, and with his or her assent, the jointure shall be a bar to any right or claim for dower or curtesy of the spouse in any land of the other spouse.

(b) The assent of the spouse to the jointure shall be evinced, if he or she is of full age, by his or her becoming a party to the conveyance by which it shall be settled or, if the spouse is an infant, by his or her joining with his or her father or guardian in the conveyance.

(c) Any pecuniary provision that shall be made for the benefit of an intended spouse, and in lieu of dower or curtesy, if assented to by the intended spouse, as provided in this section, shall be a bar to any right or claim of dower or curtesy of the spouse in all lands of his or her spouse.



§ 28-11-402 - Jointure or payment -- Election of spouse.

If, before the marriage, but without a spouse's assent, or if, after the marriage, land shall be given or assured for the jointure of a spouse or a pecuniary provision shall be made for the spouse in lieu of dower or curtesy, the spouse shall make an election whether the spouse will take the jointure or pecuniary provision, or whether the spouse will be endowed of the lands of the other spouse. However, the spouse shall not be entitled to both.



§ 28-11-403 - Devise or bequest -- Election of spouse.

If land is devised to a spouse, or a pecuniary or other provision is made for a spouse by will in lieu of dower or curtesy, the spouse shall make an election whether he or she will take the land so devised, or the provision so made, or whether he or she will be endowed of the lands of the other spouse.



§ 28-11-404 - Devise deemed in lieu of dower or curtesy.

If any spouse shall devise and bequeath to the other spouse any portion of his or her real estate of which he or she died seized, it shall be deemed and taken in lieu of dower or curtesy, as the case may be, out of the estate of the deceased spouse, unless the testator shall, in his or her will, declare otherwise.



§ 28-11-405 - Forfeiture.

Every jointure, devise, and pecuniary provision, in lieu of dower or curtesy, shall be forfeited by the spouse for whose benefit it shall be made, in the same cases in which the spouse would forfeit his or her dower or curtesy, as the case may be. Upon such a forfeiture, any estate so conveyed for jointure and every pecuniary provision so made shall immediately vest in the person, or his or her legal representatives, in whom they would have vested on the determination of the spouse's interest therein by the death of the spouse.









Chapter 12 - Disposition Of Community Property

§ 28-12-101 - Application.

This chapter applies to the disposition at death of the following property acquired by a married person:

(1) All personal property, wherever situated:

(i) Which was acquired as or became, and remained, community property under the laws of another jurisdiction; or

(ii) All or the proportionate part of that property acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

(iii) Traceable to that community property;

(2) All or the proportionate part of any real property situated in this state which was acquired with the rents, issues, or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property.



§ 28-12-102 - Rebuttable presumptions.

In determining whether this chapter applies to specific property, the following rebuttable presumptions apply:

(1) Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which this chapter applies; and

(2) Real property situated in this state and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which this chapter applies.



§ 28-12-103 - Disposition upon death.

Upon the death of a married person, one-half (1/2) of the property to which this chapter applies is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state. One-half (1/2) of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state. With respect to property to which this chapter applies, the one-half (1/2) of the property which is the property of the decedent is not subject to the surviving spouse's right to elect against the will and no estate of dower or curtesy exists in the property of the decedent.



§ 28-12-104 - Perfection of title of surviving spouse.

If the title to any property to which this chapter applies was held by the decedent at the time of death, title of the surviving spouse may be perfected by an order of the court or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the court. Neither the personal representative nor the court in which the decedent's estate is being administered has a duty to discover or attempt to discover whether property held by the decedent is property to which this chapter applies, unless a written demand is made by the surviving spouse or the spouse's successor in interest.



§ 28-12-105 - Perfection of title of personal representative, heir, or devisee.

If the title to any property to which this chapter applies is held by the surviving spouse at the time of the decedent's death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which this chapter applies, unless a written demand is made by an heir, devisee, or creditor of the decedent.



§ 28-12-106 - Purchaser for value or lender.

(a) If a surviving spouse has apparent title to property to which this chapter applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

(b) If a personal representative or an heir or devisee of the decedent has apparent title to property to which this chapter applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the surviving spouse.

(c) A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

(d) The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender.



§ 28-12-107 - Creditor's rights.

This chapter does not affect rights of creditors with respect to property to which this chapter applies.



§ 28-12-108 - Acts of married persons.

This chapter does not prevent married persons from severing or altering their interests in property to which this chapter applies.



§ 28-12-109 - Limitations on testamentary disposition.

This chapter does not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.



§ 28-12-110 - Uniformity of application and construction.

This chapter shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among those states which enact it.



§ 28-12-111 - Short title.

This chapter may be cited as the "Uniform Disposition of Community Property Rights at Death Act."



§ 28-12-112 - Effective date.

This chapter shall become effective on October 1, 1981.



§ 28-12-113 - Repealer.

All laws and parts of laws in conflict with this chapter are repealed.






Chapter 13 - Escheated Estates

§ 28-13-101 - Applicability of chapter.

The provisions of this chapter shall apply to all estates which have not escheated to the state prior to March 28, 1985.



§ 28-13-102 - Prerequisites to escheat of property.

If any person dies seized of any real or personal estate, without any devise thereof, and leaving no heirs or representatives capable of inheriting the estate, or the devisees are incapable of holding the estate, and when there is no owner of real estate capable of holding the estate, the estate shall escheat to and vest in the county wherein the decedent resided at death.



§ 28-13-103 - Claims for nursing care of intestate.

(a) If any person dies seized of any real or personal estate, with no surviving spouse or minor children and the person has received nursing care paid in whole or in part by the Department of Human Services, then the department shall be entitled to reimbursement for the total amount of nursing care paid for by the department for the intestate.

(b) The department may file as a distributee under the provisions of § 28-41-101 for the sum total of all nursing home payments made by the state on behalf of the intestate decedent when:

(1) The department is informed or has reason to believe that there are no known heirs or legal representatives of the intestate, or that no person will appear within one (1) year after granting letters of administration; or

(2) There has been no pleading filed to dispense with administration under § 28-41-101 to claim the personal estate of the intestate as next of kin.

(c) In the event that the property remaining exceeds the amount of payment made by the department on behalf of the decedent, the excess funds shall escheat to the state under the procedures of this chapter.



§ 28-13-104 - Settlement of administrator's accounts.

(a) When there is administration granted and there are no known heirs or legal representatives of the intestate, or no person shall appear, within two (2) years after granting letters of administration, to claim the personal estate of the intestate, as next of kin, the administrator, in the settlement of his or her accounts with the proper court, shall account for all money which may come to his or her hands as administrator.

(b) If there is an amount more than sufficient to pay the debts of the deceased and the expenses of the administration, the court, on settlement, shall ascertain the amount remaining in the hands of the administrator and grant duplicate certificates thereof, one (1) of which shall be delivered to the prosecuting attorney and the other to the county treasurer, who shall charge the administrator with the amount.

(c) The administrator shall pay the amount into the county treasury within three (3) months after the settlements. When the administrator pays the amount, the county treasurer shall give him or her a receipt therefor and credit him or her with the amount so paid into the treasury.

(d) The court having the settlement of accounts with the administrator, upon the production of the county treasurer's certificate to them, shall credit the administrator with the amount.

(e) However, if payment shall not be made, the prosecuting attorney for the district shall move the court for judgment against the administrator and his or her securities, or either of them, for such balance and three percent (3%) per month thereon, giving to the administrator and his or her securities ten days' notice of the intended motion. The court shall hear and determine the motion in a summary manner, without the necessity of formal pleading.

(f) If the administrator or his or her securities do not produce the county treasurer's certificate showing full payment into the county treasury, the court shall render judgment against the administrator and his or her securities, or such of them as shall receive notice, for the amount due, and three percent (3%) per month thereon from the time the balance was first ascertained until the rendition of the judgment, and the costs of the proceedings, and issue execution thereon.

(g) If the certificate of the Auditor of State is produced, the administrator and his or her securities shall, nevertheless, be adjudged to pay the costs of the proceedings and shall in no case recover costs.



§ 28-13-105 - Prosecuting attorney -- Duties.

(a) When there are no known heirs or legal representatives, the prosecuting attorney for the district within which the courts are held wherein the accounts of any such administrator are required to be settled shall:

(1) Examine the proceedings of the administration;

(2) Cause process to be issued to compel the prompt settlement of his or her accounts;

(3) Attend the settlement, when necessary, on behalf of the county;

(4) Contest any item which to him or her shall appear unjust or unreasonable; and

(5) In case of waste and mismanagement of the estate, or other maladministration, cause proper suits and proceedings to be instituted and prosecuted.

(b) He or she is required, in behalf of the county, to do all things touching the administration which could be done by any sole heir, and especially to preserve the real estate from being improperly sold, wasted, or damaged.

(c) It is made his or her special duty, by himself or herself or his or her deputy, whom he or she may make, when inconvenient to attend in person, to attend all the courts in his or her district in which any case under this chapter may be pending.



§ 28-13-106 - Escheat of real property -- Proceedings.

(a) (1) When the prosecuting attorney for the district has been informed or has reason to believe that any real estate within his or her district has escheated to the county and the estate has not been sold, according to law, within three (3) years after the death of the person last seized for the payment of the debts of the deceased, he or she shall file an information, in behalf of the county, in the circuit court of the county in which the estate is situated.

(2) The information shall set forth a description of the estate, the name of the person last lawfully seized, the names of the terre-tenants and persons claiming the estate, if known, and the facts and circumstances in consequence of which the estate is claimed to have escheated, and alleging that, by reason thereof, the county has the right to the estate.

(b) The court shall award and issue a scire facias against the person, bodies politic or corporate, who are alleged in the information to hold, possess, or claim the estate, requiring them to appear and show cause why the estate should not be vested in the county, at the next term of the court.

(c) The scire facias shall be served fifteen (15) days before the return day thereof.

(d) The court shall make an order setting forth briefly the contents of the information and requiring all persons interested in the estate to appear and show cause, at the next term of the court, why the estate shall not be vested in the county. The order shall be published for four (4) weeks in a newspaper printed in the county.

(e) All persons, bodies politic and bodies corporate, named in the information as terre-tenants or claimants of the estate may appear and plead to the proceeding and may traverse the facts stated in the information or the title of the county to the lands and tenements therein mentioned at any time on or before the third day after the return of the scire facias. Any other person claiming an interest in the estate may appear and be made defendant and plead by motion for that purpose in open court within the time allowed for pleading.

(f) If any person appears and denies the title set up by the county, or traverses any material fact in the information, issue shall be made up and tried as other issues of fact.

(g) A survey may be ordered as in other cases where the titles or boundaries of land are drawn in question.



§ 28-13-107 - Escheat of real property -- Judgments.

(a) If no person appears and pleads, or, appearing, refuses to plead within the term, then judgment shall be rendered that the county is seized of the lands and tenements in the information claimed.

(b) (1) If, after the issues are tried, it appears from the facts found or admitted that the county has good title to the lands and tenements in the information mentioned, or any part thereof, then judgment shall be rendered that the county is seized thereof and shall recover costs against the defendant.

(2) When any judgment shall be rendered that the county is seized of any real estate, the judgment shall contain a description of the real estate and shall vest the title in the county.

(c) (1) If it appears that the county has no title in the estate, the defendant shall recover his or her costs, to be taxed and certified by the clerk. Upon the certificate's being filed in his or her office, the county treasurer shall issue a warrant therefor on the treasury of the county, which shall be paid as other demands on the treasury.

(2) However, no defendant shall be entitled to recover costs unless the title to the estate appears to the court, by the facts found, to be in him or her.



§ 28-13-108 - Escheat of real property -- Vesting title in county.

(a) A writ shall be issued to the sheriff of the proper county commanding the sheriff to seize the real estate vested in the county.

(b) Upon the return of the writ of seizure, the prosecuting attorney for the district shall:

(1) Cause the record and process to be exemplified under the seal of the court;

(2) Deposit the record and process in the office of the county treasurer; and

(3) Cause a transcript of the judgment to be recorded in the office of the recorder of the county in which the lands lie.

(c) The judgment shall preclude all parties and privies thereto, their heirs and assigns, so long as the judgment shall remain in force.



§ 28-13-109 - Sale of escheated real estate.

(a) The county judge may cause the estate to be sold at any time after seizure, in such manner as may be provided by the quorum court. In such a case, the claimants shall be entitled to the proceeds, in lieu of the real estate, upon obtaining a decree or order reclaiming the escheated property, as provided for in § 28-13-110.

(b) All lands escheated to the State of Arkansas under the provisions of law shall be sold in the manner provided in this section.

(c) The Commissioner of State Lands shall cause the lands to be sold by the sheriffs of the several counties in which the lands may be situated, at the courthouse door in the county, at public auction for cash, on the first day of the circuit court, but first giving four (4) weeks' notice of the time, place, and terms of the sale and published in a newspaper published in the county. If there is no newspaper therein, then publication shall be by notices posted at six (6) of the most public places in the county four (4) weeks before the day of sale.

(d) Immediately upon the receipt of the purchase money, the sheriff shall pay the purchase money over to the Treasurer of State for use of the Public School Fund of the state and report the sale and the amount for which the lands were sold to the Commissioner of State Lands who shall make and keep a record thereof in his or her office.

(e) If the Commissioner of State Lands shall find the sale to have been in conformity to law and the purchase money fully paid, he or she shall execute a deed under his or her hand and official seal conveying all the title of the state in the lands to the purchaser. The deed, duly executed, shall be admitted to record and received as evidence in all the courts of this state.

(f) As compensation for his or her services in making the sale, the sheriff shall receive two percent (2%) upon the amount of the purchase money received for the land and, also, the actual cost of advertising the sale. These amounts are to be deducted from the purchase money received at the sale.



§ 28-13-110 - Reclamation of escheated property.

(a) (1) (A) If any person appears within seven (7) years after the death of the intestate and claims any money paid into the treasury under this chapter as heir or legal representative, he or she may file a petition in the circuit court in the county in which the decedent resided at death, stating the nature of his or her claim and praying that such money may be paid to him or her.

(B) A copy of the petition shall be served on the prosecuting attorney for the district, who shall put in an answer to the petition.

(2) The court shall examine the claim and the allegations and proofs. If it finds that the person is entitled to any money paid into the treasury, the court shall make an order directing the county treasurer to issue his or her warrant on the county treasurer for the payment of the money, but without interest or costs. A copy of the order, under the seal of the court, shall be a sufficient voucher for issuing the warrant.

(b) (1) If any person appears and claims lands vested in the county within seven (7) years after the death of the last person seized, the person, other than one who was served with scire facias or appeared to the proceeding or the person's heirs or assigns, may file his or her petition in the circuit court in the county or district where the land may lie, setting forth the nature of his or her demand or claim and praying that the estate may be relinquished to him or her.

(2) A copy of the petition shall be served on the prosecuting attorney for the district, who shall answer it. The court shall examine the claim and allegations, together with such proof as may be adduced.

(3) If it appears that the person is entitled to the lands, the court shall decree accordingly. The decree shall divest the interest of the county in the estate. However, no costs shall be adjudged against the county in such a case.

(c) All persons who fail to appear and file their petitions within the time limited shall be forever barred, except the usual saving to infants.



§ 28-13-111 - Review of proceedings.

Any party who has appeared to any proceedings, and the prosecuting attorney for the circuit on behalf of the county, shall have the right to prosecute an appeal or writ of error upon the judgment.



§ 28-13-112 - County treasurer's duties.

The county treasurer shall keep just accounts of all moneys paid into the treasury and of all lands vested in the county under the provisions of this chapter.






Chapter 14 - Uniform TOD Security Registration Act

§ 28-14-101 - Definitions.

In this chapter, unless the context otherwise requires:

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) "Devisee" means any person designated in a will to receive a disposition of real or personal property.

(3) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(4) "Person" means an individual, a corporation, an organization, or other legal entity.

(5) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(6) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(7) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(8) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9) "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

(10) "Security account" means (i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death, or (ii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(11) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.



§ 28-14-102 - Registration in beneficiary form -- Sole or joint tenancy ownership.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.



§ 28-14-103 - Registration in beneficiary form -- Applicable law.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



§ 28-14-104 - Origination of registration in beneficiary form.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



§ 28-14-105 - Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.



§ 28-14-106 - Effect of registration in beneficiary form.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be cancelled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.



§ 28-14-107 - Ownership on death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



§ 28-14-108 - Protection of registering entity.

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with § 28-14-107 and does so in good faith reliance (i) on the registration, (ii) on this chapter, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d) The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



§ 28-14-109 - Nontestamentary transfer on death.

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(b) This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



§ 28-14-110 - Terms, conditions, and forms for registration.

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

(2) Multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.



§ 28-14-111 - Short title -- Rules of construction.

(1) This chapter shall be known as and may be cited as the "Uniform TOD Security Registration Act."

(2) This chapter shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this chapter among states enacting it.

(3) Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



§ 28-14-112 - Application of act.

This act applies to registrations of securities in beneficiary form made before or after August 13, 1993, by decedents dying on or after August 13, 1993.






Chapter 15-23 - [Reserved.]

[Reserved]






Subtitle 3 - Wills

Chapter 24 - General Provisions

§ 28-24-101 - Contracts affecting the devise of property.

(a) A valid agreement made by a testator to convey property devised in a will previously made shall not revoke the previous devise, but the property shall pass by the will subject to the same remedies on the agreement against the devisee as might have been enforced against the decedent if he or she had survived.

(b) (1) However, a contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after June 17, 1981, can be established only by:

(A) Provisions of a will stating material provisions of the contract;

(B) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(C) A writing signed by the decedent evidencing the contract.

(2) The execution of a reciprocal or mutual will does not create a presumption of a contract not to revoke the will.



§ 28-24-102 - Sale of property devised by ward not an ademption.

In case of a guardian's sale or other transfer of any real or personal property specifically devised by a ward who was competent to make the will, but was incompetent at the time of the sale or transfer and never became competent thereafter, so that the devised property is not contained in the estate at the time of the ward's death, the devisee may, at his or her option, take the value of the property at the time of the ward's death with the incidents of a general devise or take the proceeds thereof with the incidents of a specific devise.






Chapter 25 - Execution And Revocation

§ 28-25-101 - Who may make wills.

Any person of sound mind eighteen (18) years of age or older may make a will.



§ 28-25-102 - Witnesses.

(a) Any person, eighteen (18) years of age or older, competent to be witness generally in this state may act as attesting witness to a will.

(b) No will is invalidated because attested by an interested witness, but an interested witness, unless the will is also attested by two (2) qualified disinterested witnesses, shall forfeit so much of the provision therein made for him or her as in the aggregate exceeds in value, as of the date of the testator's death, what he or she would have received had the testator died intestate.

(c) No attesting witness is interested unless the will gives to him or her some beneficial interest by way of devise.

(d) An attesting witness, even though interested, may be compelled to testify with respect to the will.



§ 28-25-103 - Execution generally.

(a) The execution of a will, other than holographic, must be by the signature of the testator and of at least two (2) witnesses.

(b) (1) The testator shall declare to the attesting witnesses that the instrument is his or her will and either:

(A) Himself or herself sign;

(B) Acknowledge his or her signature already made;

(C) Sign by mark, his or her name being written near it and witnessed by a person who writes his or her own name as witness to the signature; or

(D) (i) At his or her discretion and in his or her presence have someone else sign his or her name for him or her.

(ii) The person so signing shall write his or her own name and state that he or she signed the testator's name at the request of the testator.

(2) In any of the cases listed in subdivision (b)(1) of this section:

(A) The signature must be at the end of the instrument; and

(B) The act must be done in the presence of two (2) or more attesting witnesses.

(c) The attesting witnesses must sign at the request and in the presence of the testator.



§ 28-25-104 - Holographic wills generally.

When the entire body of the will and the signature shall be written in the proper handwriting of the testator, the will may be established by the evidence of at least three (3) credible disinterested witnesses to the handwriting and signature of the testator, notwithstanding there may be no attesting witnesses to the will.



§ 28-25-105 - Foreign execution.

A will executed outside this state in a manner prescribed by §§ 28-25-101 -- 28-25-104 or a written will executed outside this state in a manner prescribed by the law of the place of its execution or by the law of the testator's domicile at the time of its execution shall have the same force and effect in this state as if executed in this state in compliance with the provisions of §§ 28-25-101 -- 28-25-104.



§ 28-25-106 - Affidavit of attesting witness.

(a) Any attesting witness to a will may make and sign an affidavit before any officer authorized to administer oaths in this state or in any other state stating such facts as he or she would be required to testify to in an uncontested probate proceeding concerning the will.

(b) The attesting witness may make and sign the affidavit at any time, either:

(1) On his or her own initiative;

(2) At the request of the testator; or

(3) After the testator's death, at the request of the executor or of any other person interested.

(c) The affidavit shall be written on the will, or, if that is impracticable, it shall be securely affixed to the will or to a true copy of the will by the officer administering the oath.

(d) If the probate of the will is uncontested, the affidavit may be accepted by the circuit court with the same effect as if the testimony of the witness had been taken before the court.



§ 28-25-107 - Incorporation of writing by reference.

(a) Any writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

(b) (1) Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, securities, and property used in trade or business.

(2) To be admissible under this subsection as evidence of the intended disposition, the writing must either be in the handwriting of the testator or be signed by him or her and must describe the items and devisees with reasonable certainty.

(3) The writing may be:

(A) Referred to as one to be in existence at the time of the testator's death;

(B) Prepared before or after the execution of the will;

(C) Altered by the testator after its preparation; and

(D) A writing which has no significance apart from its effect upon the dispositions made by the will.



§ 28-25-108 - Deposit of will with court in testator's lifetime -- Disposition.

(a) Deposit of Will. A will may be deposited by the person making it, or by some person for him or her, with the circuit court of the county of his or her residence, to be safely kept until delivered or disposed of as provided in this section. On being paid the fee of two dollars ($2.00), the clerk of the court shall receive and keep the will and give a certificate of deposit for it.

(b) How Enclosed. Every will intended to be deposited as provided in subsection (a) of this section shall be enclosed in a sealed wrapper, which shall have endorsed thereon "Will of," followed by the name of the testator. The clerk of the court shall endorse thereon the day when and the person by whom it was delivered. The wrapper shall also be endorsed with the name of the person to whom the will is to be delivered after the death of the testator. It shall not be opened or read until delivered to a person entitled to receive it, or otherwise disposed of as provided in this section.

(c) To Whom Delivered. (1) During the lifetime of the testator, the will shall be delivered only to him or her, or to some person authorized by him or her by an order in writing duly signed by him or her and acknowledged before an officer authorized to administer oaths or attested by the signatures of two (2) persons competent to witness the will.

(2) After the testator's death, the clerk shall deliver the will to the person named in the endorsement on the wrapper of the will if that person requests the will either in person or in writing.

(3) If the request under subdivision (c)(2) of this section is in person, the clerk shall require proof of identification before delivering the will.

(4) If the request under subdivision (c)(2) of this section is in writing, the clerk shall require an affidavit of the person requesting the will in substantially the following form:

"STATE OF ARKANSAS

COUNTY OF ____________

BE IT KNOWN THAT on this .....day of .........., ..., before me, the undersigned notary, personally came and appeared:

.....................

who after being duly sworn by me, a notary, deposed and stated his or her name and address.

SUBSCRIBED AND SWORN TO BEFORE ME THIS DAY OF ......................, .....................

.....................

.....................

NOTARY PUBLIC"

(d) When Will to Be Opened. (1) If the will is not delivered to a person named in the endorsement on the wrapper, it shall be publicly opened in the court within thirty (30) days after notice of the testator's death, and be retained by the court until offered for probate.

(2) Notice shall be given to the executor, if any, named therein and to such other persons as the court may designate.

(3) If the proper venue is in another court, the will shall be transmitted to that court, but, before such a transmission, a true copy shall be made and retained in the court in which the will was deposited.



§ 28-25-109 - Revocation of wills.

(a) A will or any part thereof is revoked:

(1) By a subsequent will which revokes the prior will or part expressly or by inconsistency; or

(2) By being burned, torn, cancelled, obliterated, or destroyed, with the intent and for the purpose of revoking it by the testator or by another person in the testator's presence and by the testator's direction.

(b) If, after making a will, the testator is divorced or the marriage of the testator is annulled, all provisions in the will in favor of the testator's spouse so divorced are revoked. With these exceptions, no will or any part thereof shall be revoked by any change in the circumstances, condition, or marital status of the testator, subject, however, to the provisions of § 28-39-401.

(c) When there has been a partial revocation, reattestation of the remainder of the will shall not be required.



§ 28-25-110 - Revival of revoked or invalid will.

No will or any part thereof which shall be revoked, or which shall be or become invalid, can be revived otherwise than by a reexecution thereof, or by the execution of another will in which the revoked or invalid will or part thereof is incorporated by reference.






Chapter 26 - Construction And Operation

§ 28-26-101 - Construction of will.

(a) The court in which a will is probated or to which the administration proceeding may have been transferred shall have jurisdiction to construe it at any time during the administration.

(b) The construction may be made on the petition of the personal representative or of any other person interested in the will, or if a construction of the will is necessary to the determination of an issue properly before the court, the court may construe the will in connection with the determination of the issue.

(c) When a petition for the construction of a will is filed, notice of the hearing shall be given to persons interested in the construction of the will.



§ 28-26-102 - After-acquired property.

Property acquired by the testator after the making of the testator's will shall pass as if title to the property was vested in the testator at the time of making the will, unless the contrary intention manifestly appears in the will.



§ 28-26-103 - Partial intestacy.

If part but not all of the estate of a decedent is validly disposed of by will, the part not disposed of by will shall be distributed as provided by law with respect to the estates of intestates.



§ 28-26-104 - Failure of a testamentary provision.

Unless a contrary intent is indicated by the terms of the will, the following rules shall apply:

(1) Except as provided in subdivision (2) of this section:

(A) If a devise other than a residuary devise fails for any reason, it becomes a part of the residue; and

(B) If the residue is devised to two (2) or more persons and the share of one (1) of the residuary devisees fails for any reason, his or her share passes to the other residuary devisee, or to other residuary devisees in proportion to their interests in the residue; and

(2) Whenever property is devised to a child, natural or adopted, or other descendant of the testator, either by specific provision or as a member of a class, and the devisee shall die in the lifetime of the testator, leaving a child, natural or adopted, or other descendant who survives the testator, the devise shall not lapse, but the property shall vest in the surviving child or other descendant of the devisee, as if the devisee had survived the testator and died intestate.



§ 28-26-105 - Devise of encumbered property.

A valid charge or encumbrance upon any property shall not revoke any provision of a previously executed will relating to the same property. However, the devisee shall take the property subject to the charge or encumbrance, the discharge of which will be governed by the provisions of § 28-53-113.






Chapter 27 - Uniform Testamentary Additions To Trusts Act

§ 28-27-101 - Testamentary additions to trusts.

(a) A will may validly devise or bequeath property to the trustee of a trust established or to be established (i) during the testator's lifetime by the testator, by the testator and some other person, or by some other person including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts, or (ii) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise or bequest is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(b) Unless the testator's will provides otherwise, property devised or bequeathed to a trust described in subsection (a) is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised or bequeathed, and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c) Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise or bequest to lapse.



§ 28-27-102 - Effect on existing wills.

This chapter applies to a will of a testator who dies after July 31, 1995.



§ 28-27-103 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 28-27-104 - Short title.

This chapter may be cited as the "Uniform Testamentary Additions to Trusts Act of 1995."



§ 28-27-105 - Savings clause.

The repeal of any statutory provision by this chapter does not impair, or otherwise affect, any will, devise, or bequest or any trust existing on August 1, 1995, nor does the repeal of any statutory provision by this chapter impair any contract or affect any right accrued before August 1, 1995.



§ 28-27-106 - Effective date.

This chapter takes effect on August 1, 1995.






Chapter 28-37 - [Reserved.]

[Reserved]






Subtitle 4 - Administration Of Decedents' Estates

Chapter 38 - General Provisions

§ 28-38-101 - Joint income tax refunds.

(a) The survivor of spouses with respect to whom a joint federal income tax return has been filed, upon the death of the other, shall be entitled to receive any refund of tax due from the Internal Revenue Service in his or her own right upon making proof of the death of the other.

(b) Proof of death for the purpose of this section may be made by exhibiting a death certificate of a coroner, licensed physician, or appropriate state agency, or by affidavit of the survivor.

(c) It shall be unnecessary for a survivor who has complied with the terms of this section to secure any court order to entitle him or her to receive the federal income tax refund, but he or she shall have a right to a United States Treasury check or warrant for the refund drawn in his or her favor solely.






Chapter 39 - Rights Of Surviving Family Members

Subchapter 1 - -- Allowances to Family

§ 28-39-101 - Allowances to surviving spouse and minor children.

(a) (1) In addition to their homestead, dower, and curtesy rights, the surviving spouse and minor children of a decedent, or either in the absence of the other, shall be entitled to have assigned to them out of the property owned by the decedent at the time of his or her death, personal property, tangible or intangible, to be selected prior to the sale thereof by the personal representative or after sale out of the proceeds thereof by the surviving spouse, if there is a surviving spouse or, otherwise, by the guardian of the minor children, when the personal property is of the value of four thousand dollars ($4,000) as against distributees or the value of two thousand dollars ($2,000) as against creditors.

(2) The right to such an allowance shall vest in the surviving spouse upon the death of his or her spouse, shall not terminate with his or her subsequent death or remarriage, and shall become his or her absolute property or the property of his or her estate upon death without restriction as to use, encumbrance, or disposition.

(3) If any of the minor children are not children of the surviving spouse, the allowance shall vest in the surviving spouse to the extent of one-half (1/2) thereof, and the remainder shall vest in the decedent's minor children in equal shares.

(b) Such furniture, furnishings, appliances, implements, and equipment as shall be reasonably necessary for the family use and occupancy of his or her dwelling shall be assigned to and vested in the surviving spouse, if any, provided he or she was living with the decedent at the time of his or her death.

(c) During a period of two (2) months after the death of the decedent, the surviving spouse and minor children, or either in the absence of the other, shall be entitled to receive from the estate such reasonable amount, not exceeding in the aggregate one thousand dollars ($1,000), as in the judgment of the court may be required for their sustenance, in accordance with the usual living standards of the family.

(d) The provisions of subsections (a)-(c) of this section shall be cumulative, and the provisions of subsections (b) and (c) of this section shall apply as against creditors and distributees.



§ 28-39-102 - Right of surviving spouse to live in house for two months -- Sustenance.

A surviving spouse may reside in the chief residence of the deceased spouse for two (2) months after death, whether or not dower or curtesy is assigned sooner, without being liable for any rent. In the meantime, the surviving spouse shall have a reasonable sustenance out of the estate of the deceased spouse.



§ 28-39-103 - Extension of surviving spouse's quarantine.

If the dower or curtesy of any surviving spouse is not assigned and laid off within two (2) months after the death of a deceased spouse, the surviving spouse shall remain in and possess the chief residence of the deceased spouse, together with the land thereto attached, free of all rent, until dower or curtesy shall be laid off and assigned to the surviving spouse.



§ 28-39-104 - Allowance paid surviving spouse out of rent until apportionment of curtesy or dower.

Until curtesy or dower is apportioned, the court shall order such sums to be paid to the surviving spouse out of the rent of the real estate as shall be in proportion to his or her interest in the real estate.



§ 28-39-105 - Advancements to minor distributees.

If the court finds that the estate is evidently solvent and that the share of a distributee who is a minor is sufficient to provide therefor, the court may order the personal representative to pay an allowance, reasonable according to the usual standard of living of the family, to the guardian of the person or estate of the minor distributee for his or her maintenance, care, or education, and to charge the allowance against the share of the distributee.






Subchapter 2 - -- Homestead Rights

§ 28-39-201 - Rights of surviving spouse and children.

(a) If the owner of a homestead dies leaving a surviving spouse, but no children, and the surviving spouse has no separate homestead in his or her own right, the homestead shall be exempt, and the rents and profits thereof shall vest in the surviving spouse during his or her natural life.

(b) However, if the owner leaves one (1) or more children, the child or children shall share with the surviving spouse and be entitled to one-half (1/2) the rents and profits till each of them arrives at twenty-one (21) years of age, each child's right to cease at twenty-one (21) years of age, and the shares to go to the younger children and then all to go to the surviving spouse. The surviving spouse or children may reside on the homestead or not.

(c) In case of the death of the surviving spouse, all of the homestead shall be vested in the minor children of the original homestead owner.

(d) Any rights and benefits given by this section shall not vest until the parties have been continuously married to each other for a period in excess of one (1) year.



§ 28-39-202 - Petition to reserve homestead.

(a) Whenever any resident of this state shall die, leaving a surviving spouse or children who may desire to claim the benefit of Arkansas Constitution, Article 9, §§ 6 and 10 or § 28-39-201, he or she shall file with the probate clerk of the circuit court of the county in which the homestead is situated an accurate description of the land so claimed, or, if the land is a lot in any city, town, or village, a description of the lot shall be filed, and the surviving spouse and children shall apply to have the land or lot reserved from sale.

(b) Immediately after the filing of the description and application, it shall be the duty of the clerk to enter upon the records of the court that the homestead has been duly reserved from sale upon the application of the claimant.



§ 28-39-203 - Appraisal of homestead -- Effect.

(a) Upon written application to the clerk by any party interested in the estate of a deceased person, setting forth that the homestead so claimed by the surviving spouse or children, if a lot in any city, town, or village, exceeds the value of two thousand five hundred dollars ($2,500), it shall be the duty of the clerk to appoint forthwith three (3) trustworthy and disinterested citizens of the county as commissioners.

(b) After having been duly summoned and sworn by the clerk for that purpose, the commissioners shall proceed without delay to make a fair appraisal of the value of the lot, with the dwellings and appurtenances thereon. Within ten (10) days thereafter, they shall return the appraisal to the office of the clerk, to be by him or her immediately filed.

(c) If a majority of the commissioners decides that the lot so claimed as a homestead is within the valuation prescribed by the Arkansas Constitution, then it shall be the duty of the clerk to make an entry upon the records of the court, reciting the proceedings had and the return of the commissioners, and vesting the homestead in the party or parties claimant, and, also, to tax the costs of the proceedings against the party at whose instance the appraisal was made.

(d) However, if the decision is that the lot exceeds in value the amount exempted by the Arkansas Constitution, it shall be the duty of the clerk to note the excess upon the record and tax the costs of the proceedings to the claimants.



§ 28-39-204 - Sale of homestead exceeding value limitations.

(a) Whenever it shall be made to appear to the satisfaction of the court having probate jurisdiction, by the appraisal of the commissioners provided for in this chapter, that the lot exceeds in value the sum of two thousand five hundred dollars ($2,500), it shall be the duty of the court to order the lot to be sold by the sheriff of the county, at public auction to the highest bidders, for cash in hand, within sixty (60) days after the making of the order, and, upon thirty (30) days' advertisement of the sale and actual written notice served upon the surviving spouse and children, as to the time, place, and terms of the sale.

(b) (1) It shall be the duty of the sheriff, should the lot bring more than two thousand five hundred dollars ($2,500), to pay over immediately the excess to the administrator or executor of the estate of the deceased and to hold the two thousand five hundred dollars ($2,500), subject to the order of the court or the judge, either in term time or in vacation, as the case may be.

(2) It shall be the duty of the court to require a full and particular account of the action of the sheriff in the premises, which shall be filed with the clerk of the court within ten (10) days after the sale.

(3) At any time after the filing of the statement, the court or judge shall make an order allowing the surviving spouse or children, as the case may be, to select a homestead in any part of the state, which is to be paid for under the direction and supervision of the court, or judge in vacation.

(c) If the lot does not bring more than the sum of two thousand five hundred dollars ($2,500), it shall not be again offered for sale, but shall thereafter constitute the homestead of the surviving spouse or children.



§ 28-39-205 - Contest of commissioners' report.

(a) Either party may put in issue the truth of the report of the commissioners, by a petition filed in the court having probate jurisdiction.

(b) A summons shall be issued as in other cases, giving at least fifteen (15) days' notice to the adverse party, requiring him or her to appear and answer.

(c) The costs of these proceedings shall be paid as in other cases.



§ 28-39-207 - Disturbance of possession -- Penalty.

When the provisions of the foregoing sections have been complied with by the parties claimant, any administrators or executors of the estate of the deceased who shall assume the possession of or in any manner disturb the surviving spouse or children of the deceased in the enjoyment of the homestead, or undertake to sell the homestead, shall be adjudged guilty of a misdemeanor. Upon conviction, the administrator or executor shall be imprisoned in the county jail for a term not less than one (1) month nor more than two (2) months and shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500) and shall also be liable upon his or her official bond to the injured parties in twice the amount of damages which they may have sustained.






Subchapter 3 - -- Assignment of Dower and Curtesy

§ 28-39-301 - Assignment by heir -- Acceptance.

(a) It shall be the duty of the heir at law of any estate of which the surviving spouse is entitled to dower or curtesy to lay off and assign the dower or curtesy as soon as practicable after the death of the deceased spouse. If the heirs to any estate are minors, they shall act, in the assignment of dower or curtesy, by their guardians.

(b) If the dower or curtesy assigned by the heir at law is accepted by the surviving spouse, the heir at law shall make a statement of the assignment, specifying what lands have been assigned, and the acceptance of the surviving spouse shall be endorsed thereon.

(c) The statements and specification of dower or curtesy, and acceptance thereof, shall be proved or acknowledged by both parties and filed with and recorded by the probate clerk of the circuit court, which will then be a sufficient assignment of dower or curtesy and shall bar any further demand for dower or curtesy in the property specified in the statement.



§ 28-39-302 - Assignment by heir -- Grant of severance rights required.

(a) The heirs in any estate cannot assign or secure an assignment of dower or curtesy in lands in this state unless and until the heirs of the estate comply with the provisions set out in subsections (b) and (c) of this section.

(b) Before assignment of dower or curtesy can be made by the heirs as against a surviving spouse, the heirs shall first execute an agreement, or the agreement of a guardian shall be approved by the court, by which agreement the surviving spouse is given permission to sell timber on lands set aside to the surviving spouse under selective cutting practices as used or adopted by general practice in the area where the land is situated.

(c) In addition to rights granted in subsection (b) of this section, the heirs shall grant, by proper agreement, to the surviving spouse, the right to execute good, valid, and binding oil and gas leases covering lands set aside to the surviving spouse by which the surviving spouse shall receive the bonus money for any lease and receive the delay rentals so long as they are payable, or so long as the surviving spouse lives.

(d) Should there be production of oil or gas under any lease executed by the surviving spouse, he or she shall be entitled to receive the royalty payments so long as the surviving spouse lives.



§ 28-39-303 - Proceedings for allotment.

(a) If dower or curtesy is not assigned to the surviving spouse within one (1) year after the death of his or her spouse, or within three (3) months after demand made therefor, the surviving spouse may file a written petition in the circuit court. This petition shall include a description of the lands in which he or she claims dower or curtesy, the names of those having interest in the lands, and the amount of the interest briefly stated in ordinary language with a prayer for the allotment of dower or curtesy. All persons interested in the property shall be summoned to appear and answer the petition.

(b) Upon the petition by all interested in the property being filed, or upon a summons being served upon all who have an interest in the property, the circuit court may make an order for the allotment of dower or curtesy according to the rights of the parties by commissioners appointed according to law.

(c) Parties interested may be constructively summoned, as provided in § 16-58-130.

(d) (1) No verification shall be required to the petition or answer.

(2) Petitions for dower or curtesy shall be heard and determined by the court without the necessity of formal pleading upon the petition, answer, exhibits, and other testimony.

(e) If the petition is filed against infants or persons of unsound mind, the guardian or committee may appear and defend for them and protect their interests, and, if the guardian or committee do not appear and defend, the court shall appoint some discreet person for that purpose.

(f) If any person summoned, as provided in this section, desires to contest the rights of the petitioner or the statements in the petition, he or she shall do so by a written answer, and the questions of the law and fact thereupon arising shall be tried and determined by the circuit court.

(g) The costs of the division and allotment shall be apportioned among the parties in the ratio of their interests, and the costs arising from any contest of fact or law shall be paid by the party adjudged to be in the wrong.



§ 28-39-304 - Assignment by commissioners.

(a) In all cases when it orders and decrees dower or curtesy to any surviving spouse, the court shall appoint three (3) commissioners of the vicinity who shall proceed to the premises in question and, by survey and measurement, lay off and designate by proper metes and bounds the dower or curtesy of the surviving spouse, in accordance with the decree of the court.

(b) In all assignments of dower or curtesy to any surviving spouse, it shall be the duty of the commissioners, who may be appointed to lay off the dower or curtesy, if the estate will permit such a division without essential injury, to lay off the dower or curtesy in the lands of the deceased spouse so that the usual dwelling of the deceased spouse and family shall be included in the assignment of dower or curtesy to the surviving spouse.

(c) The commissioners appointed to lay off dower or curtesy in the lands of the deceased spouse, under existing laws, shall lay off the dower or curtesy on any part of the lands of the deceased at the request of the surviving spouse who is to be endowed, whether the lands shall include the usual dwelling of the deceased spouse and family or not, if it can be done without essential injury to the estate.

(d) The commissioners shall make a detailed report of their proceedings to the next term of the court.

(e) Upon the report's being returned, the court may confirm or set the report aside or remand it to the commissioners for correction. If approved by the court, the report shall be entered of record and be conclusive on the parties.



§ 28-39-305 - Rental of indivisible property.

In cases in which lands or tenements will not permit division, the court, being satisfied of that fact or on the report of the commissioners to that effect, shall order that the tenements or lands be rented out and that one-third (1/3) part of the proceeds be paid to the surviving spouse in lieu of dower or curtesy in the lands or tenements.



§ 28-39-306 - Sale of property indivisible without prejudice.

In proceedings in the circuit court for the allotment of dower or curtesy, when it appears to the court that dower or curtesy cannot be allotted out of the real estate without great prejudice to the surviving spouse or heirs and that it will be most to the interest of the parties that the real estate may be sold, the court may decree a sale of the real estate free from the dower or curtesy and decree that a portion of the proceeds may be paid to the surviving spouse in lieu of the dower or curtesy or interest otherwise secured to the surviving spouse as to the court may seem equitable and just.



§ 28-39-307 - Rights of surviving spouse when dower or curtesy land alienated by heir.

If the heir alienates lands of which a surviving spouse is entitled to dower or curtesy, he or she shall still be decreed his curtesy or her dower in the lands so alienated, in whosesoever hands the land may be.



§ 28-39-308 - Surviving spouse's bequest of growing crop.

A surviving spouse may bequeath the crop in the ground of the land held by him or her in curtesy or dower at the time of his or her death. If he or she dies intestate, the crop shall go to his or her administrator.



§ 28-39-309 - Recovery of dower or curtesy lands taken from surviving spouse -- Damages.

If the land assigned and laid off to any surviving spouse is deforced from his or her possession, the surviving spouse shall have an action for the recovery of possession of the land, with double damages for the deforcement, or a surviving spouse may sue for the damages alone and recover double the actual damage sustained from time to time, until the surviving spouse is put in possession of the dower or curtesy held by the deforcer or detainer.






Subchapter 4 - -- Taking Against the Will

§ 28-39-401 - Rights of surviving spouse -- Limitations.

(a) When a married person dies testate as to all or any part of his or her estate, the surviving spouse shall have the right to take against the will if the surviving spouse has been married to the decedent continuously for a period in excess of one (1) year.

(b) In the event of such an election, the rights of the surviving spouse in the estate of the deceased spouse shall be limited to the following:

(1) The surviving spouse, if a woman, shall receive dower in the deceased husband's real estate and personal property as if he had died intestate. The dower shall be additional to her homestead rights and statutory allowances; and

(2) The surviving spouse, if a man, shall receive a curtesy interest in the real and personal property of the deceased spouse to the same extent as if she had died intestate. The curtesy interest shall be additional to his homestead rights and statutory allowances; and

(3) If, after the assignment of dower or curtesy, as the case may be, and the payment of all statutory allowances, taxes, and debts, and the satisfaction of all testamentary gifts and devises, there shall remain some residue of the deceased spouse's estate which is not disposed of by will, then, if the deceased spouse shall have been survived by no natural or adopted child, or the descendants of any natural or adopted child, and by no parent, brother, sister, grandparent, uncle, aunt, great-grandparent, great-uncle, great-aunt, or the lineal descendants of any of them, then the surviving spouse will take by inheritance the undisposed residue.



§ 28-39-402 - Notice to spouse of right to elect.

Within one (1) month after the will of a married person has been admitted to probate, the clerk shall mail a notice to the decedent's surviving spouse at his or her mailing address, if known, in which shall be stated the time within which a written election must be filed by or on behalf of the surviving spouse in order to take against the will.



§ 28-39-403 - Spouse's time limitation for filing election.

(a) The election by a surviving spouse to take against the will may be made at any time within one (1) month after the expiration of the time limited for the filing of claims.

(b) However, if, at the expiration of the period for making the election, litigation is pending to test the validity or to determine the effect or construction of the will or to determine the existence of issue surviving the deceased or to determine any other matter of law or fact which would affect the amount of the share to be received by the surviving spouse, the right of the surviving spouse to make an election shall not be barred until the expiration of one (1) month after the date of the final order of the circuit court adjudicating the issue in litigation.



§ 28-39-404 - Form of election -- Filing.

(a) (1) The election to take against the will shall be:

(A) In writing, signed and acknowledged by the surviving spouse or by the guardian of his or her estate; and

(B) Filed in the office of the probate clerk of the circuit court.

(2) It shall be in substantially the following form:

Click here to view form

(b) The clerk shall record the election in the will records. The personal representative shall, and any interested person may, file for record with the circuit clerk and recorder of each other county in this state in which the decedent, at the time of his or her death, owned an estate of inheritance in real property a duplicate original or certified copy of the election.



§ 28-39-405 - Right of election personal to surviving spouse.

(a) The right of election of the surviving spouse is personal. It is not transferable and does not survive the surviving spouse.

(b) The guardian of the estate of an incompetent surviving spouse, when authorized by the court having jurisdiction over the estate of the ward, may elect to take against the will in the ward's behalf.



§ 28-39-406 - Revocation of spouse's election.

An election made by or on behalf of a surviving spouse to take against the will shall be binding and shall not be subject to revocation, except within the time provided by § 28-39-403 for filing an election and prior to any distribution made on the basis of the election, or thereafter for such causes as would justify a decree for the rescission of a deed.



§ 28-39-407 - Rights of children or issue -- Limitations.

(a) Subsequently Born or Adopted Children. Whenever a child shall have been born to or adopted by a testator after the testator has made his or her will, and the testator shall die leaving the after-born or adopted child not mentioned or provided for in his or her will either specifically or as a member of a class, the testator shall be deemed to have died intestate with respect to the child. The child shall be entitled to recover from the devisees in proportion to the amounts of their respective shares, that portion of the estate which he or she would have inherited had there been no will.

(b) Pretermitted Children. If, at the time of the execution of a will, there is a living child of the testator, or living child or issue of a deceased child of the testator, whom the testator shall omit to mention or provide for, either specifically or as a member of a class, the testator shall be deemed to have died intestate with respect to the child or issue. The child or issue shall be entitled to recover from the devisees in proportion to the amounts of their respective shares, that portion of the estate which he or she or they would have inherited had there been no will.









Chapter 40 - Probate And Grant Of Administration

Subchapter 1 - -- Proceedings Generally

§ 28-40-101 - Character of proceeding.

(a) The administration of the estate of a decedent from the filing of the petition for probate and administration or for administration until the order of final distribution and the discharge of the last personal representative shall be considered as one (1) proceeding for purposes of jurisdiction.

(b) The entire proceeding is a proceeding in rem.

(c) No notice shall be jurisdictional except as provided in §§ 28-40-110 and 28-53-103.



§ 28-40-102 - Venue.

(a) The venue for the probate of a will and for administration shall be:

(1) In the county in this state where the decedent resided at the time of his or her death;

(2) If the decedent did not reside in this state, then in the county wherein is situated the greater part, in value, of the property of the decedent located in this state;

(3) If the decedent had no residence or property in this state, but died in this state, then in the county in which he or she died; and

(4) If the decedent had no residence or property in this state and died outside of this state, then in any county in which a cause of action may be maintained by his or her personal representative.

(b) The proceedings shall be deemed commenced by the filing of a petition, the issuance of letters, and the qualification of a personal representative. The proceeding first legally commenced is extended to all of the property in this state.

(c) (1) If proceedings are commenced in more than one (1) county, they shall be stayed except in the county where first commenced until final determination of venue by the circuit court of the county where first commenced.

(2) If the proper venue is finally determined to be in another county, the court, after making and retaining a true copy of the entire file, shall transmit the original to the proper county.

(d) (1) If it appears to the court at any time before the order of final distribution that the proceeding was commenced in the wrong county or that it would be for the best interest of the estate, then the court, in its discretion, may order the proceeding with all papers, files, and a certified copy of all orders therein transferred to another circuit court, which need not be a court of proper venue under other provisions of this section. The other court shall thereupon proceed to complete the administration proceeding as if originally commenced therein.

(2) The bond, if any, of the personal representative filed in the court from which the proceeding is transferred shall remain in effect unless and until replaced by a new bond ordered and approved by the court to which the proceeding is transferred.



§ 28-40-103 - Time limit for probate and administration.

(a) No will shall be admitted to probate and no administration shall be granted unless application is made to the court for admission to probate within five (5) years from the death of the decedent, subject only to the exceptions stated in this section.

(b) This section shall not affect the availability of appropriate equitable relief against a person who has fraudulently concealed or participated in the concealment of a will.

(c) (1) Insofar only as it relates to real property in Arkansas, or any interest in real property, the will of a nonresident which has been admitted to probate in another appropriate jurisdiction may be admitted to probate in this state without regard to the time limit imposed by this section.

(2) However, rights and interests in the real property which, after the death of the testator if it is assumed that he or she died intestate, have been acquired by purchase, as evidenced by one (1) or more appropriate instruments which have been properly recorded in the office of the recorder of the county in which the real property is situated and which would be valid and effective had the decedent died intestate, shall not be adversely affected by the probate of the will in this state after the expiration of the time limit imposed by subsection (a) of this section.



§ 28-40-104 - No will effectual until probated -- Unprobated wills admitted as evidence.

(a) No will shall be effectual for the purpose of proving title to or the right to the possession of any real or personal property disposed of by the will until it has been admitted to probate.

(b) Except as provided in § 28-41-101, to be effective to prove the transfer of any property or to nominate an executor, a will must be declared to be valid by an order of probate by the circuit court, except that a duly executed and unrevoked will which has not been probated may be admitted as evidence of a devise if:

(1) No proceeding in circuit court concerning the succession or administration of the estate has occurred; and

(2) Either the devisee or his or her successors and assigns possessed the property devised in accordance with the provisions of the will, or the property devised was not possessed or claimed by anyone by virtue of the decedent's title during the time period for testacy proceedings.

(c) The provisions of subsections (b) and (c) of this section shall be supplemental to existing laws relating to the time limit for probate of wills, and the effect of unprobated wills, and shall not be construed to repeal § 28-40-103 and subsection (a) of this section or any other law not in direct conflict herewith.



§ 28-40-105 - Delivery of will by custodian.

(a) After the death of a testator, the person having custody of his or her will shall deliver it to the court which has jurisdiction of the estate or to the executor named in the will.

(b) (1) Upon the written motion of an interested person, the clerk shall issue a citation against any person who is alleged to possess the will of a testator directing that the alleged will be produced at a time specified in the citation.

(2) A person who willfully refuses or fails to deliver a will after being duly ordered by the court to do so shall be guilty of contempt of court. He or she shall also be liable to any aggrieved party for damages which may be sustained by such a refusal or failure.



§ 28-40-106 - Powers of nominated executor prior to appointment.

(a) Prior to the probate of the will and granting of letters testamentary, a person nominated in the will to be executor may take such steps as are reasonably necessary in the management and preservation of the property and rights of the decedent and, subject to the prior rights of members of the immediate family of the decedent, may arrange for his or her burial.

(b) (1) If the court refuses to admit the proffered will to probate or the person shall not qualify as executor, he or she shall not be liable for his or her acts done in good faith and for which he or she would not be liable had he or she been the lawful executor.

(2) However, promptly upon the appointment of a personal representative, the person shall account to the personal representative for steps taken and acts performed by him or her and deliver to the personal representative any assets of the estate which have come into his or her hands.



§ 28-40-107 - Petition for probate and appointment of personal representative.

(a) An interested person may petition the court of the proper county:

(1) For the admission of the will to probate, although it may not be in his or her possession or may be lost, destroyed, or outside the state;

(2) For the appointment of executor if one is nominated in the will;

(3) For the appointment of an administrator if no executor is nominated in the will or if the person so named is disqualified or unsuitable, or refuses to serve, or if there is no will.

(b) A petition for probate may be combined with a petition for the appointment of an executor or administrator. A person interested in either the probate of the will or the appointment of a personal representative may petition for both.

(c) A petition for probate of a will or for the original appointment of a general personal representative, or for both, shall state:

(1) The name, age, residence, and date and place of death of the decedent;

(2) The names, ages, relationships to the decedent, and residence addresses of the heirs and devisees, if any, so far as they are known or can with reasonable diligence be ascertained;

(3) The probable value, stated separately, of the real and of the personal property;

(4) If the decedent did not reside in the state at the time of his or her death, a general description of the property situated in each county in this state and the value thereof;

(5) If the venue is based upon § 28-40-102(a)(4), the facts establishing the venue;

(6) If the decedent died testate and the will is not filed, the contents of the will, either by attaching a copy of it to the petition or, if the will is lost, destroyed, or suppressed, by including a statement of the provisions of the will so far as known;

(7) The names and residence addresses of the persons, if any, nominated as executors; and

(8) If the appointment of a personal representative is sought, the name and residence address of the person for whom letters are prayed, his or her relationship to the decedent, or other facts, if any, which entitle the person to appointment.



§ 28-40-108 - Requests for notices.

(a) (1) If an interested person desires to be notified before a will is admitted to probate or before a general personal representative is appointed, he or she may file with the clerk a demand for notice.

(2) A demand for notice is not effective unless it contains a statement of the interest of the person filing it and his or her address or that of his or her attorney.

(3) After filing the demand, no will shall be admitted to probate and no personal representative shall be appointed, other than a special administrator, until the notice provided in § 28-40-110 has been given.

(b) (1) At any time after the issuance of letters, any person interested in the estate may serve, in person or by attorney, upon the personal representative or upon his or her attorney and file with the clerk of the court where the proceeding is pending, with a written admission or proof of service, a written request stating that he or she desires written notice by ordinary mail of the time and place of all hearings on the settlement of accounts, on final distribution, and on any other matters for which any notice is required by law, by rule of court, or by an order in the particular case.

(2) The applicant for such a notice must include in his or her written request his or her post office address and that of his or her attorney, if any.

(3) Unless the court otherwise directs, after the request has been filed, the person shall be entitled to notice of all hearings for which any notice is required as aforesaid or of such hearings as he or she designates in his or her request.



§ 28-40-109 - Hearing on petition without notice.

Upon filing the petition for probate or for the appointment of a general personal representative, if no demand for notice has been filed as provided in § 28-40-108, and if such a petition is not opposed by an interested person, the court in its discretion may hear it immediately or at such time and place as it may direct without requiring notice.



§ 28-40-110 - Notice of hearing on petitions.

(a) If the petition for probate or for the appointment of a general personal representative is opposed, or if a demand for notice has been filed under the provisions of § 28-40-108, the court shall, and in all other cases the court may, fix a time and place for a hearing on the petition.

(b) Notice of the hearing shall be given by one (1) or more of the methods set out in § 28-1-112 to each heir and devisee whose name and address is given, including notice other than by publication to each person who has filed demand for notice.

(c) If it appears by the petition or otherwise that the fact of the death of the person whose estate is to be administered may be in doubt, or on the written demand of an interested person, a copy of the notice of the hearing on the petition shall be sent by registered mail to the last known residence address of the alleged decedent.

(d) The notice required by this section shall be in substantially the following form:

Click here to view form



§ 28-40-111 - Notice of appointment of personal representative.

(a) (1) (A) Promptly after the letters have been granted on the estate of a deceased person, the personal representative shall cause a notice of his or her appointment to be published stating the date of his or her appointment and requiring all persons having claims against the estate to exhibit them, properly verified to him or her, within six (6) months from the date of the first publication of the notice, or they shall be forever barred and precluded from any benefit in the estate.

(B) Claims for injury or death caused by the negligence of the decedent shall also be filed within six (6) months from the date of first publication of the notice, or they shall be forever barred and precluded any benefit in the estate.

(2) The notice shall state the mailing address of the personal representative.

(3) If a will of the decedent has been probated, the notice shall also state the date of admission of the will to probate and that a contest of the order of probate can be effected only by filing a petition within the time provided by law.

(4) (A) Within one (1) month after the first publication of the notice, a copy of the notice shall also be served upon each heir and devisee whose name and address are known and upon all unpaid creditors whose names, status as creditors, and addresses are known to or reasonably ascertainable by the personal representative, including the Department of Human Services if it is known or could reasonably be ascertained that the department has rendered services to the decedent, in accordance with § 28-1-112(b)(1), § 28-1-112(b)(2), or § 28-1-112(b)(3).

(B) (i) Notice to the department shall be served upon the Office of Chief Counsel, Decedent's Estates, P.O. Box 1437, Little Rock, AR 72203.

(ii) A copy of the petition for probate of a will or administration of an estate and the decedent's social security number shall be attached to the notice served upon the department.

(C) (i) If, thereafter, the names and addresses of any such creditors are ascertained, a copy of the notice shall be promptly served upon them.

(ii) The burden of proof on any issue as to whether a creditor was known to or reasonably ascertainable by the personal representative shall be upon the creditor claiming entitlement to such actual notice.

(b) When a will is to be probated without an administration of the estate, the notice shall be published by the proponents of the will and shall state the mailing address of each of the one (1) or more proponents and the name and address of the attorney for the proponents.

(c) The notice shall be in substantially the following form:

"In the Circuit Court of ......................County, Arkansas

In the Matter of the Estate of ......................, Deceased. No.....................

Last known address .....................

Date of death .....................

(1) (To be used where no will.)

The undersigned was appointed administrator of the estate of the above decedent on the .... day of .........., 20....

(2) (To be used when a will is probated and a personal representative appointed.)

An instrument dated ....................was on the .....day of .........., 20....., admitted to probate as the last will of the above named decedent and the undersigned has been appointed executor (or administrator) thereunder. Contest of the probate of the will can be effected only by filing a petition within the time provided by law.

(3) (To be used when a will is probated but no personal representative appointed.)

An instrument dated ....................was on the .....day of .........., 20....., admitted to probate as the last will of the above named decedent. Contest of the probate of the will can be effected only by filing within the time provided by law a petition for an order revoking or modifying the order admitting the will to probate, and delivering a copy of such petition to the undersigned proponent(s) or the undersigned attorney for the proponent(s) at his (their) address hereunder shown.

(4) (To be used in cases where a personal representative is appointed.)

All persons having claims against the estate must exhibit them, duly verified, to the undersigned within six (6) months from the date of the first publication of this notice, or they shall be forever barred and precluded from any benefit in the estate.

This notice first published .........., 20....

.....................

(Administrator, Executor, Proponent, or Petitioner)

.....................

(Mail Address)"

(d) (1) Publication of the notice shall be as provided in § 28-1-112(b)(4) unless the value of the estate to be administered upon does not exceed one thousand dollars ($1,000), exclusive of homestead, in which event publication may be given by posting notice in the courthouse at a conspicuous place near a principal entrance for a period of three (3) weeks.

(2) In addition, the court may by general rule, or by special order in a particular case, require that notice shall be given by ordinary mail to all persons whose names and addresses appear in the petition.



§ 28-40-112 - Search for alleged decedent.

Whenever there is reasonable doubt that the person whose estate is to be administered is dead, the court, upon application of an interested person, may direct the personal representative to make search for the alleged decedent in any manner which the court may deem advisable, including, but not limited to, any or all of the following methods:

(1) By inserting in one (1) or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent;

(2) By notifying officers of justice and public welfare agencies in appropriate locations of the disappearance of the alleged decedent; or

(3) By engaging the services of an investigating agency.



§ 28-40-113 - Contest of will generally.

(a) An interested person may contest the probate of a will, or any part thereof, by stating in writing the grounds of his or her objection and filing them in the court.

(b) No will can be contested unless the grounds of objection are filed within the periods hereinafter provided:

(1) If the ground of objection is that another will of the decedent has been discovered, the ground of objection must be filed before final distribution of the estate is ordered and within the period stated in § 28-40-103;

(2) If the contest is on any other ground and if the contestant or the person through whom he or she derives his or her interest in the estate:

(A) Has been given notice, other than by publication, of the hearing of a petition for probate as provided in § 28-40-110, his or her grounds for objection must be filed at or prior to the time of the hearing on the petition for probate;

(B) Has been notified of the admission of the will to probate in the manner provided by § 28-40-111 and is not barred by subdivision (b)(2)(A) of this section, his or her grounds of objection must be filed within three (3) months after the date of the first publication of the notice of the admission of the will to probate;

(C) Is not barred by the provisions of subdivision (b)(2)(A) or (B) of this section, but notice of the admission of the will to probate has been published as provided in § 28-40-111, whether or not published promptly, and a copy thereof has been served upon the contestant or the person through whom he or she derives his or her interest in the estate in accordance with § 28-1-112(b)(1), (2), or (3), the contestant must file his or her grounds for objection to the probate of the will within three (3) months after the first publication of notice of the probate or within forty-five (45) days after a copy of the notice was served upon him or her or his or her predecessor in interest in the estate, whichever period shall last expire; and

(D) Is not barred by any of the provisions of subdivision (b)(2)(A), (B), or (C) of this section, his or her grounds for objection must be filed within three (3) years after the admission of the will to probate; and

(3) The grounds for objection to a foreign will which has been admitted to probate in this state must be filed within the same time as though it were a will of a resident of this state, or thereafter within forty-five (45) days after the rendition of an order of a court of competent jurisdiction in the state of the domicile of the decedent, setting aside the probate of the will therein.



§ 28-40-114 - Notice of contest.

(a) (1) If a statement for grounds for objection to admitting the will to probate is filed before it has been admitted and the notice provided for in § 28-40-110 has been given, no further notice is necessary unless ordered by the court.

(2) If the notice provided for in § 28-40-110 has not been given, the notice therein provided for shall be given and shall further state that the will is being contested.

(b) If a statement of grounds for objection to admitting the will to probate is filed after the will has been admitted and within the time limitations stated in § 28-40-113, the court shall fix a time and place for hearing the grounds for objection, and notice shall be given to each heir and devisee whose place of residence is known and, if the grounds for contest include the presentation of another will, to each devisee and the executor nominated in the other will whose place of residence is known, and to such other persons as the court may direct.

(c) All persons notified as provided by § 28-40-110 or by this section shall be deemed parties to the proceeding for all purposes.



§ 28-40-115 - Contest of will -- Rights of persons acquiring interest in property prior to filing of objections.

(a) If, prior to the filing of an objection to the probate of a will, real or personal property or any security interest therein is acquired for value by a purchaser from, or a lender to, the personal representative of the estate or a distributee or devisee of the property by the terms of a will, the purchaser or lender shall take title free of rights of any interested person in the estate and incurs no personal liability to the estate or to any interested person whether or not the distribution was proper or supported by court order.

(b) (1) This section protects a purchaser from, or lender to, a distributee, devisee, or personal representative who has executed a deed or security instrument to the purchaser or lender prior to the filing of objections to the will.

(2) To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee or devisee are the same person.

(c) Any properly recorded instruments conveying such property on which a state documentary fee is noted pursuant to §§ 26-60-101 -- 26-60-103 and 26-60-105 -- 26-60-112 shall be prima facie evidence that the transfer was made for value and shall not be adversely affected should a will be later set aside in the manner provided by law.



§ 28-40-116 - Will subsequently presented for probate.

(a) If, after a petition for the probate of a will or for the appointment of a general personal representative has been filed and before that petition has been heard, a petition for the probate of a will of the decedent not theretofore presented for probate is filed, the court shall hear both petitions together and determine what instruments, if any, should be admitted to probate or whether the decedent died intestate.

(b) If, after a will has been admitted to probate or after letters of administration have been granted, a petition for the probate of a will of the decedent not theretofore presented for probate is filed, the court shall determine whether the former probate or the former grant of letters should be revoked and whether the other will should be admitted to probate or whether the decedent died intestate.

(c) No will shall be admitted to probate under the provisions of this section unless it is presented for probate before the court orders or approves final distribution of the estate.

(d) When a will is presented for probate under the provisions of this section, the proceedings shall be deemed a part of the proceedings for probate or for administration already initiated.

(e) If notice by publication has been given as provided in § 28-40-110 or in § 28-40-111, no further notice by publication is necessary unless ordered by the court. However, notice of the hearing shall be given to each heir and to each devisee named and the executor nominated in this or in any other will offered for or admitted to probate whose place of residence is known, and notice shall be given to such other persons as the court may direct.



§ 28-40-117 - Proof of will.

(a) An attested will shall be proved as follows:

(1) By the testimony of at least two (2) attesting witnesses, if living at known addresses within the continental United States and capable of testifying; or

(2) (A) If only one (1) or neither of the attesting witnesses is living at a known address within the continental United States and capable of testifying, or if, after the exercise of reasonable diligence, the proponent of the will is unable to procure the testimony of two (2) attesting witnesses, in either event the will may be established by the testimony of at least two (2) credible disinterested witnesses.

(B) The witnesses shall prove the handwriting of the testator and such other facts and circumstances, including the handwriting of the attesting witnesses whose testimony is not available, as would be sufficient to prove a controverted issue in equity, together with the testimony of any attesting witness whose testimony is procurable with the exercise of due diligence.

(b) A holographic will shall be proved by the testimony of at least three (3) credible disinterested witnesses proving the handwriting and signature of the testator and such other facts and circumstances as would be sufficient to prove a controverted issue in equity.

(c) A will which has been lost or destroyed by accident or design of some person other than the testator shall be proved by evidence which would be competent and sufficient in a proceeding in equity for the establishment of the lost will. The will so established shall be set forth in the order establishing it.

(d) The provisions of this section as to the testimony of subscribing witnesses shall not exclude the production of other evidence at the hearing on the petition for probate, and the due execution of the will may be proved by such other evidence.



§ 28-40-118 - Manner of taking testimony.

(a) If the probate of a will is not contested, the testimony of the required witnesses may be taken by affidavit, unless the court shall direct otherwise.

(b) If the will is contested, or on motion of an interested person made prior to admission of the will to probate, the will shall be established by testimony taken in the manner required for taking testimony in equity cases, or as the court may direct.



§ 28-40-119 - Conditions on which probate ordered and letters granted.

(a) On a petition for the probate of a will, if the court finds that the testator is dead, that the instrument offered for probate was executed in all respects according to law when the testator was competent to do so and acting without undue influence, fraud, or restraint, that the will was not revoked, and that the instrument is his or her last will, then the will shall be admitted to probate as the last will of the testator, but the order need not recite such findings.

(b) On the petition for the appointment of an executor or general administrator, the court shall determine whether the deceased died testate or intestate and shall grant letters accordingly or, on proper grounds, deny the petition.



§ 28-40-120 - Probate of will of nonresident.

(a) When a will of a nonresident of this state, relative to property within this state, has been admitted to probate in another appropriate jurisdiction, an authenticated copy thereof, accompanied by an authenticated copy of the order admitting the will to probate, may be filed for probate in this state.

(b) When so filed, together with a petition for the admission of the will to probate in this state, the court shall:

(1) Presume, in the absence of evidence to the contrary, that the will was duly executed and proved and admitted to probate in the foreign jurisdiction; and

(2) Admit the will to probate if it appears from the copy and order that the will was executed and proved in the manner prescribed by:

(A) The law of the place of its execution;

(B) The law of the testator's domicile at the time of its execution; or

(C) The laws of this state.

(c) Unless the will is executed in accordance with § 28-25-103 or § 28-25-104, the petition for its probate shall state the time and place of its execution and the testator's domicile at the time of its execution and at the time of his or her death.

(d) (1) Venue for the proceeding shall be governed by the provisions of § 28-40-102.

(2) Notice of the probation of the will shall be governed by the provisions of § 28-40-111.



§ 28-40-121 - Finality of order -- Conclusiveness of finding of death.

An order admitting a will to probate or for the appointment of a personal representative, if not contested or appealed from, shall be final, subject to the following exceptions:

(1) It may be reopened at any time prior to the order of final distribution for the purpose of admitting to probate a will not theretofore presented to the court;

(2) It may be vacated or modified for good cause as provided in § 28-1-115; and

(3) (A) The finding of the fact of death shall be conclusive as to the alleged decedent only if the notice of the hearing on the petition for probate or for the appointment of a personal representative is sent by registered mail addressed to the alleged decedent at his or her last known residence address and when a search is ordered for the alleged decedent as provided in § 28-40-112, the court finds that the search was made.

(B) If notice is sent and search made, and the alleged decedent is not dead, he or she may nevertheless at any time recover the estate from the personal representative if it is in his or her hands, or he or she may recover the estate or its proceeds from the distributees, if either is in their hands.



§ 28-40-122 - Certificate of probate.

(a) When proved as provided in this subchapter, every will, if in the custody of the court, shall have endorsed thereon or annexed thereto a certificate by the clerk that the will has been probated.

(b) If for any reason a will is not in the custody of the court, the court shall find the contents thereof, and the order admitting the will to probate shall state the contents, and a certificate shall be annexed as provided in subsection (a) of this section.

(c) Every will certified as provided in this section, or the record thereof, or a duly certified transcript of the record, may be read in evidence in any court in this state without further proof.



§ 28-40-123 - Recording will in other counties.

The personal representative shall cause a certified copy of the will, with a certificate of probate annexed thereto, to be recorded in the office of the recorder in each county in this state other than the county of probate in which real property of the decedent is situated, the cost thereof to be an expense of the administration.






Subchapter 2 - -- Arkansas Ante-Mortem Probate Act of 1979

§ 28-40-201 - Title.

This subchapter shall be known and may be cited as the "Arkansas Ante-Mortem Probate Act of 1979".



§ 28-40-202 - Action for declaratory judgment.

(a) Any person who executes a will disposing of all or part of an estate located in Arkansas may institute an action in the circuit court of the appropriate county of this state for a declaratory judgment establishing the validity of the will.

(b) All beneficiaries named in the will and all the testator's existing intestate successors shall be named parties to the action.

(c) For the purpose of this subchapter, the beneficiaries and intestate successors shall be deemed possessed of inchoate property rights.

(d) Service of process shall be as in other declaratory judgment actions.



§ 28-40-203 - Court findings -- Effect.

(a) If the court finds that the will was properly executed, that the testator had the requisite testamentary capacity and freedom from undue influence at the time of execution, and that the will is otherwise valid, it shall declare the will valid and order it placed on file with the court.

(b) A finding of validity pursuant to this subchapter shall constitute an adjudication of probate. However, such validated wills may be modified or superseded by subsequently executed valid wills, codicils, and other testamentary instruments, whether or not validated pursuant to this subchapter.






Subchapter 3 - -- Proving a Lost or Destroyed Will

§ 28-40-301 - Circuit court jurisdiction.

Whenever any will shall be lost, or destroyed by accident or design, the circuit court shall have the same power to take proof of the execution of the will and to establish the same, as in cases of lost deeds.



§ 28-40-302 - Proving will.

No will of any testator shall be allowed to be proved as a lost or destroyed will unless:

(1) The provisions are clearly and distinctly proved by at least two (2) witnesses, a correct copy or draft being deemed equivalent to one (1) witness; and

(2) The will is:

(A) Proved to have been in existence at the time of the death of the testator; or

(B) Shown to have been fraudulently destroyed in the lifetime of the testator.



§ 28-40-303 - Record of decree.

(a) Upon a lost or destroyed will's being established by the decree of a competent court, the decree shall be recorded by the probate clerk of the circuit court before which the will might have been proved if it had not been lost or destroyed.

(b) Letters testamentary or of administration, with the will annexed, shall be issued thereon by the clerk in the same manner as upon a will duly proved before him or her.



§ 28-40-304 - Restraint of administrator.

If, before or during the pendency of an application to prove a lost or destroyed will, letters of administration are granted on the estate of the testator, the court to which the application shall be made shall have authority to restrain the administrator so appointed from any act or proceedings which would be injurious to the legatees or devisees claiming under the lost or destroyed will.









Chapter 41 - Distribution Without Administration

§ 28-41-101 - Collection of small estates by distributee.

(a) The distributee of an estate shall be entitled thereto without the appointment of a personal representative when:

(1) No petition for the appointment of a personal representative is pending or has been granted;

(2) Forty-five (45) days have elapsed since the death of the decedent;

(3) The value, less encumbrances, of all property owned by the decedent at the time of death, excluding the homestead of and the statutory allowances for the benefit of a spouse or minor children, if any, of the decedent, does not exceed one hundred thousand dollars ($100,000);

(4) There shall be filed with the probate clerk of the circuit court of the county of proper venue for administration an affidavit of one (1) or more of the distributees setting forth:

(A) That there are no unpaid claims or demands against the decedent or his or her estate, that the Department of Human Services furnished no federal or state benefits to the decedent, or, that if such benefits have been furnished, the department has been reimbursed in accordance with state and federal laws and regulations;

(B) An itemized description and valuation of the personal property and a legal description and valuation of any real property of the decedent, including the homestead;

(C) The names and addresses of persons having possession of the personal property and the names and addresses of any persons possessing or residing on any real property of the decedent; and

(D) The names, addresses, and relationship to the decedent of the persons entitled to and who will receive the property; and

(5) There is furnished to any person owing any money, having custody of any property, or acting as registrar or transfer agent of any evidence of interest, indebtedness, property, or right, a copy of the affidavit certified by the clerk.

(b) (1) (A) The clerk shall file the affidavit, assign it a number, and index it as required by § 28-1-108(1).

(B) He or she shall make a charge of twenty-five dollars ($25.00) for filing the affidavit and five dollars ($5.00) for each certified copy.

(C) No order of the court or other proceeding shall be necessary.

(D) No additional fees shall be charged if a will is attached to the affidavit.

(2) (A) If an estate collected under this section contains real property, in order to allow for claims against the estate to be presented the distributee shall cause a notice of the decedent's death and the filing of an affidavit for collecting of his or her estate to be published within thirty (30) days after the affidavit has been filed.

(B) The notice shall contain:

(i) The name of the decedent and his or her last known address;

(ii) The date of death;

(iii) A statement that the affidavit was filed, the date of the filing, and a legal description of all real property listed in the affidavit;

(iv) A statement requiring all persons having claims against the estate to exhibit them, properly verified, within three (3) months from the date of the first publication of the notice, or they shall be forever barred and precluded from any benefit in the estate;

(v) The name and mailing address of the distributee or his or her attorney; and

(vi) The date the notice was first published.

(C) Publication of the notice shall be as provided in §§ 28-1-112(b)(4) and 28-40-111(a)(4).



§ 28-41-102 - Payment, transfers, or deliveries pursuant to affidavit.

(a) The person making payment, transfer, or delivery pursuant to the affidavit described in § 28-41-101 shall be released to the same extent as if made to a personal representative of the decedent, and he or she shall not be required to see to the application thereof or to inquire into the truth of any statement in the affidavit.

(b) (1) The distributee to whom payment, transfer, or delivery is made, as trustee, shall be answerable to any person having a prior right and shall be accountable to any personal representative thereafter appointed.

(2) However, if notice to creditors of the decedent's death and the collection of his or her estate is published as provided by § 28-41-101, all claims as to real property within the estate, in any event, shall be forever barred at the end of three (3) months after the date of the first publication of the first notice.

(3) Nothing in this section shall affect or prevent any action or proceeding to enforce any mortgage, pledge, or other lien arising under contract or statute upon the property of the estate.

(c) If the person to whom the affidavit is delivered refuses to pay, transfer, or deliver the property as provided in this section, the property may be recovered or delivery compelled in an action brought in a court of competent jurisdiction for such a purpose by or in behalf of the distributee entitled to the property upon proof of the facts required to be stated in the affidavit.

(d) After filing the affidavit and publishing the notice required by § 28-41-101, the distributee entitled to the transfer or delivery of real property shall:

(1) Be authorized to issue to himself or herself a deed of distribution for the real property of the decedent as if made by a personal representative of the decedent; and

(2) Deliver notice of the transfer of ownership to the county assessor of each county where the real property is located.



§ 28-41-103 - Petition and order for no administration.

(a) Either with or without administration, if the court shall determine upon petition of an interested person that the personal property owned by a decedent at the time of his or her death does not exceed that to which the surviving spouse, if any, or minor children, if any, are by law entitled free of debt, as dower or curtesy and statutory allowances, then the court may enter an order vesting the entire estate in the surviving spouse and minor children, or the surviving spouse or minor children.

(b) The statutory allowances payable to or for the benefit of the minor children of the decedent may be paid to the surviving parent without the interposition of a guardian if the surviving parent has custody of the minor children.

(c) The petition may be granted without notice or upon such notice as the court may direct.

(d) (1) The order shall specifically describe the property vested thereby.

(2) The order, to the extent of the property specifically described in the order, until revoked, shall constitute sufficient legal authority to all persons owing any money, having custody of any property, or acting as registrar or transfer agent of any evidence of interest, indebtedness, property, or right belonging to the decedent and to persons purchasing or otherwise dealing with the property, for payment or transfer to the persons described in the order as entitled to receive the property.



§ 28-41-104 - Proceedings to revoke order.

At any time within one (1) year after the making of an order as provided in § 28-41-103, the court, either for good cause shown upon petition of an interested person or upon its own motion, may set the order aside.






Chapter 42 - Ancillary Administration

§ 28-42-101 - General law to apply.

Except when special provision is made otherwise, the law and procedure relating to the administration of estates of resident decedents shall apply to the ancillary administration of estates of nonresident decedents.



§ 28-42-102 - Application for ancillary letters.

(a) (1) A foreign personal representative, upon the filing of an authenticated copy of his or her domiciliary letters with the circuit court of the county of proper venue, may be issued letters in this state, notwithstanding that the personal representative is a nonresident of this state.

(2) A corporate foreign personal representative need not otherwise qualify as a corporation to do business under the general corporation laws of this state to authorize it to act as ancillary personal representative in the particular estate if it complies with the provisions of §§ 28-42-104 and 28-42-105.

(b) Upon application by a foreign personal representative for the issuance of ancillary letters, preference shall be given to such an applicant, unless the court finds that the appointment will not be for the best interest of the estate. If the court so finds, the court may order the issuance of ancillary letters to any person eligible under the provisions of § 28-48-101.

(c) An interested person may apply for issuance of ancillary letters to a qualified person other than the foreign personal representative. In that event, the applicant, in the manner directed or approved by the court, shall give notice of the application to the foreign personal representative, if the foreign personal representative's name and address are known, and to the court which appointed him or her, if the court is known. If, at the time of filing the application, the name and address of the foreign representative or the court which appointed him or her are not known, the notice shall be given as soon thereafter, either before or after the issuance of letters, as the facts pertaining thereto become known.



§ 28-42-103 - Ancillary personal representative -- Bond.

An ancillary personal representative shall give bond as required by § 28-48-201. However, if he or she is a resident of this state, the bond may be reduced or dispensed with in accordance with § 28-48-206.



§ 28-42-104 - Designation of agent.

Prior to the granting of ancillary letters to a nonresident, the nonresident ancillary personal representative shall comply with the provisions of § 28-48-101(b)(6) concerning designation of an agent to accept service of process.



§ 28-42-105 - Substitution of foreign for local representative.

(a) (1) If any other person has been appointed local personal representative, the foreign personal representative, not later than twenty (20) days after the dispatch of notice to him or her under § 28-42-102, unless this period is extended for cause by the court, may apply for revocation of the appointment and for granting of ancillary letters to himself or herself.

(2) Notice of the hearing on the application shall be given to the local personal representative.

(b) (1) Upon the finding that the action is for the best interest of the estate, the court may revoke the letters of the local personal representative and grant the application of the foreign personal representative.

(2) After the application is granted, the local personal representative shall deliver to the foreign personal representative all assets and records of the estate in his or her possession and shall account to the foreign personal representative and to the court.

(3) The hearing on the account may be held immediately, or upon such notice as the court may direct.

(4) Upon compliance with the court's direction, the local personal representative and his or her sureties shall be discharged.

(c) (1) Upon qualification, the foreign personal representative shall be substituted in all actions and proceedings brought by or against the local personal representative in his or her representative capacity and shall be entitled to all the rights and be subject to all the burden arising out of the uncompleted administration in all respects as if it had been continued by the local personal representative.

(2) If the local personal representative has served or has been served with any process or notice, no further service or notice shall be necessary, nor shall the time within which any steps may or must be taken be changed, unless the court in which the action or proceedings are pending so orders.



§ 28-42-106 - Removal of assets to domiciliary jurisdiction.

(a) Petition. Prior to the final disposition of the ancillary estate under § 28-42-109 and upon giving such notice as the court may direct, the foreign personal representative may apply for leave to remove all or any part of the assets from this state to the domiciliary jurisdiction for the purpose of administration and distribution.

(b) Order. (1) Before granting the petition, the court shall inquire into the sufficiency of the bond given pursuant to the provisions of § 28-42-103 and shall direct the furnishing of an additional bond if required for the protection of the estate or interested persons.

(2) The court, in its discretion, may grant, deny, or postpone action on the petition.

(3) The granting of the petition shall not terminate the ancillary administration.



§ 28-42-107 - Payment of claims generally.

An ancillary personal representative may pay a claim against the estate only if it has been presented and allowed in the manner and within the time required to establish a claim against an estate of domiciliary administration in this state.



§ 28-42-108 - Payment of claims -- Insolvent estates.

(a) Equality Subject to Preferences and Security. (1) If the estate, either in this state or as a whole, is insolvent, it shall be disposed of so that, as far as possible, each creditor whose claim has been allowed, either in this state or elsewhere, shall receive an equal proportion of his or her claim, subject to preferences and priorities and to any security which a creditor has as to particular assets.

(2) If a preference or priority is allowed in another jurisdiction but not in this state, the creditor so benefited shall receive dividends from local assets only upon the balance of his or her claim after deducting the amount of the benefit.

(3) The validity and effect of any security held in this state shall be determined by the law of this state, but a secured creditor who has not released or surrendered his or her security shall be entitled only to a proportion computed upon the balance due after the value of all security not exempt from the claims of unsecured creditors is determined and credited upon the claim secured by it.

(b) Procedure. (1) In case of insolvency and if local assets permit, each claim allowed in this state shall be paid its proportion, and any balance of assets shall be disposed of in accordance with § 28-42-109.

(2) If local assets are not sufficient to pay all claims allowed in this state the full amount to which they are entitled under this section, local assets shall be marshaled so that each claim allowed in this state shall be paid its proportion as far as possible, after taking into account all dividends on claims allowed in this state from assets in other jurisdictions.



§ 28-42-109 - Transfer of residue to domiciliary personal representative.

(a) (1) Any movable assets remaining in the hands of the ancillary personal representative after the payment of all claims allowed in this state may by the court be ordered transferred to the personal representative in the domiciliary jurisdiction.

(2) This transfer may be conditioned upon satisfactory evidence being furnished to the court that the domiciliary personal representative has given bond sufficient for the protection of the estate and persons interested in the estate with respect to the property so transferred.

(b) Upon good cause shown, the court may order the sale of local assets by the ancillary personal representative for the purpose of transmitting the proceeds to the domiciliary personal representative.



§ 28-42-110 - Payment of debt and delivery of property to domiciliary foreign personal representative.

(a) At any time after the expiration of sixty (60) days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property or of an instrument evidencing a debt, obligation, stock, or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or deliver the instrument evidencing the debt, obligation, stock, or chose in action to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of the representative's appointment and an affidavit made by or on behalf of the representative stating:

(1) The date of the death of the nonresident decedent;

(2) That no local administration, or application or petition therefor, is pending in this state; and

(3) That the domiciliary foreign personal representative is entitled to payment or delivery.

(b) Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative.

(c) Payment or delivery under subsection (a) of this section may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.



§ 28-42-111 - Jurisdiction over foreign personal representative.

(a) A foreign personal representative submits himself or herself to the jurisdiction of the courts of this state by:

(1) Receiving payment of money, or taking delivery of personal property under § 28-42-110; or

(2) Doing any act as a personal representative in this state which would have given the state jurisdiction over him or her as an individual.

(b) Jurisdiction under subdivision (a)(1) of this section shall be limited to the money or value of personal property collected.






Chapter 43-47 - [Reserved.]

[Reserved]



Chapter 48 - Personal Representatives

Subchapter 1 - -- General Provisions

§ 28-48-101 - Persons entitled to domiciliary letters.

(a) Domiciliary letters testamentary or of general administration may be granted to one (1) or more of the natural or corporate persons mentioned in this section who are not disqualified, in the following order of priority:

(1) To the executor or executors nominated in the will;

(2) To the surviving spouse, or his or her nominee, upon petition filed during a period of thirty (30) days after the death of the decedent;

(3) To one (1) or more of the persons entitled to a distributive share of the estate, or his or her nominee, as the court in its discretion may determine, if application for letters is made within forty (40) days after the death of the decedent, in case there is a surviving spouse and, if no surviving spouse, within thirty (30) days after the death of the decedent; and

(4) To any other qualified person.

(b) No person is qualified to serve as domiciliary personal representative who is:

(1) Under twenty-one (21) years of age;

(2) Of unsound mind;

(3) A convicted and unpardoned felon, either under the laws of the United States or of any state or territory of the United States;

(4) A corporation not authorized to act as fiduciary in this state;

(5) A person whom the court finds unsuitable; or

(6) (A) A natural person who is a nonresident of this state, unless he or she shall have appointed the clerk of the court in which the proceedings are pending, and the clerk's successors in office, or some person residing in the county of probate and approved by the court, as agent to accept service of process and notice in all actions and proceedings with respect to the estate.

(B) If a person other than the clerk who has been appointed process agent dies, becomes incompetent, or removes from the county, the clerk and his or her successors in office shall become the process agent.

(C) The appointment or agency may be revoked only upon the appointment of a qualified substitute agent.

(D) Upon the service of any process or notice on the agent, he or she shall immediately transmit the process or notice to the personal representative by registered or certified mail, requesting a return receipt.



§ 28-48-102 - Letters -- Issuance -- Form.

(a) When a duly appointed personal representative has given such bond as may be required and the bond has been approved by the court or by the clerk, subject to confirmation by the court, or, if no bond is required, when the personal representative has filed with the clerk a written acceptance of his or her appointment, letters under the seal of the court shall be issued to him or her.

(b) The letters shall be in substantially the following form:

Click here to view form

(c) Letters of administration with will annexed, administration in succession, and special administration shall conform with this form with appropriate modifications.

(d) (1) (A) Letters of administration are not necessary to empower the person appointed to act for the estate.

(B) Letters of administration are for the purpose of notifying third parties that the appointment of an administrator has been made.

(2) The order appointing the administrator empowers the administrator to act for the estate, and any act carried out under the authority of the order is valid.



§ 28-48-103 - Special administrators.

(a) For good cause shown, a special administrator may be appointed pending the appointment of an executor or a general administrator or after the appointment of an executor or a general administrator, with or without the removal of the executor or general administrator.

(b) A special administrator may be appointed without notice or upon such notice as the court may direct.

(c) The appointment may be for a specified time, to perform duties respecting specific property or to perform particular acts, as stated in the order of appointment.

(d) The special administrator shall make such reports as the court shall direct and shall account to the court upon the termination of his or her authority.

(e) Otherwise, and except when the provisions of the Probate Code by their terms apply only to general personal representatives, and except as ordered by the court, the law and procedure relating to personal representatives shall apply to special administrators.

(f) The order appointing a special administrator shall not be appealable.



§ 28-48-104 - Joint personal representatives.

(a) Unless otherwise provided by will, the powers given to two (2) personal representatives may be exercised only by their joint action, and powers given to more than two (2) personal representatives may be exercised only by the joint action of a majority of them.

(b) Every power exercisable by joint personal representatives may be exercised by the survivor of them when one is dead or by the other when one (1) appointment is terminated by order of the court unless the power is given in the will and its terms otherwise clearly provide as to the exercise of the power.



§ 28-48-105 - Removal generally.

(a) (1) When the personal representative becomes mentally incompetent, disqualified, unsuitable, or incapable of discharging his or her trust, has mismanaged the estate, has failed to perform any duty imposed by law or by any lawful order of the court, or has ceased to be a resident of the state without filing the authorization of an agent to accept service as provided by § 28-48-101(b)(6), then the court may remove him or her.

(2) The court on its own motion may, or on the petition of an interested person shall, order the personal representative to appear and show cause why he or she should not be removed.

(b) The removal of a personal representative after letters have been duly issued to him or her does not invalidate his or her official acts performed prior to removal.



§ 28-48-106 - Death or incompetency -- Protection of estate.

(a) The death of a personal representative or the appointment of a guardian for the estate of a personal representative terminates his or her appointment.

(b) Until appointment and qualification of a successor or special representative to replace the deceased or incompetent representative, the representative of the estate of the deceased or incompetent personal representative, if any, has the duty to protect the estate possessed and being administered by his or her decedent or ward at the time his or her appointment terminates, has the power to perform acts necessary for protection, and shall account for and deliver the estate assets to a successor or special personal representative upon his or her appointment and qualification.



§ 28-48-107 - Successor personal representatives.

(a) When a personal representative dies, is removed by the court, or resigns and the resignation is accepted by the court, the court may, and, if he or she was the sole or last surviving personal representative and the administration is not completed, the court shall, appoint another personal representative in his or her place upon the motion or petition of an interested person.

(b) When a personal representative in succession or an administrator with the will annexed is appointed, he or she shall have all the rights and powers of his or her predecessor or of the executor nominated in the will, except that he or she shall not exercise powers given in the will which by its terms are clearly personal to the executor therein nominated.



§ 28-48-108 - Compensation of personal representative -- Employment of attorneys, etc.

(a) The personal representative shall be allowed such compensation for his or her services, when and as earned, as the court shall deem just and reasonable. Except as provided in subsection (b) of this section, this compensation is not to exceed ten percent (10%) of the first one thousand dollars ($1,000), five percent (5%) of the next four thousand dollars ($4,000), and three percent (3%) of the balance of the value of the personal property passing through the hands of the personal representative, provided that compensation shall be allowed only on the value of such property as shall have been fully administered.

(b) (1) When the personal representative has performed substantial duties with respect to or on account of real property of the decedent, the court, in addition to other compensation provided by the Probate Code, may allow a reasonable compensation for such services with the amount thereof to be fixed by the court, taking into consideration the nature and extent of the services, the extent and value of the real property, and other relevant circumstances.

(2) The burden of the payment of the additional compensation shall be borne in accordance with applicable provisions of the will, if any. Otherwise, the burden of the payment shall be borne by the distributees or beneficiaries of the estate whom the court finds to have been benefited by the services, in accordance with the principles of equity.

(c) The court, in the exercise of its discretion, may decline to allow any compensation to or on behalf of a personal representative who has failed, after being cited to do so, to file a satisfactory account or to perform any other substantial duty pertaining to his or her office, and, for the same reason, the court may reduce the compensation which would otherwise be allowed to or on behalf of such a personal representative.

(d) (1) The personal representative may employ legal counsel in connection with the probate of the will or the administration of the estate, and the attorney so employed shall prepare and present to the circuit court all necessary notices, petitions, orders, appraisals, bills of sale, deeds, leases, contracts, agreements, inventories, financial accounts, reports, and all other proper and necessary legal instruments during the entire six (6) months, or longer when necessary, while the estate is required by law to remain open.

(2) For the legal services described in subdivision (d)(1) of this section, the attorney, unless otherwise contracted with the personal representative, heirs, and beneficiaries of the estate, shall be allowed a fee based on the total market value of the real and personal property reportable in the circuit court, as follows:

(A) Five percent (5%) of the first five thousand dollars ($5,000);

(B) Four percent (4%) of the next twenty thousand dollars ($20,000);

(C) Three percent (3%) of the next seventy-five thousand dollars ($75,000);

(D) Two and three-fourths percent (23/4%) of the next three hundred thousand dollars ($300,000);

(E) Two and one-half percent (21/2%) of the next six hundred thousand dollars ($600,000); and

(F) Two percent (2%) of the value of all properties thereafter.

(3) If the schedule of fees as provided in subdivision (d)(2) of this section is determined by the court to be either excessive or insufficient under the circumstances, then the court shall allow the attorney a fee commensurate with the value of the legal services rendered.

(e) When authorized by the will or the court, the personal representative may employ accountants, engineers, appraisers, and other persons whose services are reasonably required in connection with the administration of the estate, and the court shall fix or approve the compensation for such services, which shall be allowed as an item of expense of the administration.

(f) (1) Upon election, a personal representative may fix his or her or its own fee and the fees of the attorneys for the estate or any accountant, auditor, or investment advisor without prior approval from the court, but the reasonableness of the compensation of any person so employed or the compensation for the services of the personal representative, either on petition of any interested person, on petition by the personal representative, or on the court's own motion, shall be reviewed by the court.

(2) Any person who has received excessive compensation from the estate for services rendered may be ordered to make appropriate refunds.



§ 28-48-109 - Allowances for defending will or prosecuting its probate.

(a) When any person nominated in a will as executor or the administrator with the will annexed, in good faith defends the will or prosecutes any proceedings for the purpose of having it admitted to probate, whether successful or not, he or she shall be allowed out of the estate his or her necessary expenses and disbursements including reasonable attorney's fees in such proceedings.

(b) If the nominated executor or administrator with the will annexed should fail to defend the will or prosecute proceedings for its probate and one (1) or more interested parties take such action and are successful, then the parties shall be reimbursed out of the estate for their necessary expenses and disbursements including reasonable attorney's fees.






Subchapter 2 - -- Bond

§ 28-48-201 - Bond required.

(a) Prior to the issuance of letters and except as provided in § 28-48-206, the court or the clerk, subject to approval or rejection by the court, shall take a bond from the personal representative with two (2) or more sufficient sureties who are residents of this state, or a corporate surety authorized to do business in this state, for the benefit of the interested parties. The bond shall be in an amount fixed by the court not less than double the amount or, if the surety is corporate, then not less than the amount, of the estimated value of the property which may reasonably be expected to pass through the hands of the personal representative.

(b) When two (2) or more persons are appointed personal representatives of the same estate and are required by the provisions of the Probate Code to give a bond, the court may require either a separate bond from each or one (1) bond from all of them.

(c) No personal representative shall be deemed a surety for another personal representative unless the terms of the bond so provide.



§ 28-48-202 - Failure to give bond or file acceptance.

If at any time a personal representative fails to give a bond as required by the court or, if no bond is required, fails to file written acceptance of his or her appointment within the time fixed by the court, some other person shall be appointed in his or her stead. If letters have been issued, they shall be revoked.



§ 28-48-203 - Sureties.

(a) Unless authorized by special order of the court, no sheriff, clerk of any court, the deputy of either, the judge of any court, or attorney at law shall be taken as surety on the bond of a personal representative.

(b) (1) A surety upon the bond of a personal representative desiring to be released from subsequent liability shall serve upon the personal representative a notice that, on and after a date fixed in the notice, which date shall be not less than twenty (20) days from the date of service, the surety will withdraw as surety upon the bond. A copy of the notice of withdrawal shall be filed in the court immediately.

(2) On and after 12 noon of the termination date fixed in the notice, the surety shall be released from liability on the bond for subsequent acts or defaults of the personal representative, and, unless before noon of the termination date a new bond with sufficient surety shall be filed and approved, the personal representative shall ipso facto be removed, and a successor shall be appointed.

(3) However, the surety shall not be released from liability until the personal representative shall have furnished a new bond with surety approved by the court, or until his or her successor has been appointed, has qualified, and has taken over the assets of the estate, or until a final settlement of his or her principal has been approved.

(c) (1) The original sureties shall be liable for all breaches of the obligation of the bond up to the time of filing of the new bond and approval of the bond by the court, but they shall not be liable for acts and omissions of the personal representative thereafter.

(2) The new bond shall bind the sureties thereon with respect to acts and omissions of the personal representative from the time when the sureties on the original bond are no longer liable therefor or from such prior time as the court directs.



§ 28-48-204 - Form.

With appropriate variations in the case of an executor, administrator with will annexed, or other special case, the bond of the personal representative shall be in substantially the following form:

Click here to view form



§ 28-48-205 - Approval of bond required.

(a) No bond of a personal representative shall be deemed sufficient unless it shall have been examined and approved by the court, or by the clerk, subject to confirmation by the court, and the approval is endorsed thereon.

(b) Before giving approval of a bond executed by personal sureties, the court or clerk shall require affidavits from the sureties that they collectively own property in this state subject to execution of a value over and above their liabilities and equal to the amount of the bond.

(c) In the event the bond is not approved, the personal representative, within such time as the court or the clerk may direct, shall secure a bond with satisfactory surety or sureties.



§ 28-48-206 - Increase or reduction in amount -- Dispensing with bond.

(a) The court may at any time increase or decrease the amount of the bond required of a personal representative when good cause appears.

(b) At its discretion and subject to subsequent revocation, the court may dispense with the requirement of a bond when, by the terms of the will, the testator directed or requested that no bond be required of the personal representative.

(c) (1) Except with respect to a nonresident administrator, the court, at its discretion and subject to subsequent revocation, may reduce the amount of bond which would otherwise be required or dispense with the requirement of a bond:

(A) If the personal representative is a bank or a trust company whose deposits are insured by the Federal Deposit Insurance Corporation or a trust company chartered and regulated by an appropriate state authority; or

(B) When all distributees are competent and have filed their written waiver of the requirement of bond, and the petition shall recite that there are no known unsecured claims.

(2) However, if any person asserting a claim against the estate or having or claiming any interest in the estate files a written demand, the personal representative shall give bond as required in § 28-48-201 or in such other amount as the court shall direct after considering the amount of the alleged claim or asserted interest, but, if it is shown to the court that the alleged claim is invalid or has been paid or that the person alleging the interest in the estate has, in fact, no interest therein, then bond shall not be required.



§ 28-48-207 - Obligations.

(a) The bond of the personal representative shall run to the State of Arkansas for the use of all persons interested in the estate and shall be for the security and benefit of such persons.

(b) The sureties shall be jointly and severally liable with the personal representative and with each other.



§ 28-48-208 - Enforcement of obligations.

(a) The execution of the bond of a personal representative shall be deemed an appearance by the surety in the proceeding for the administration of the estate, but he or she shall be entitled to receive notices of all hearings with respect to his or her liability under the bond.

(b) (1) Subject to the provisions of subsection (c) of this section, upon breach of the obligation of the bond of the personal representative and after notice to the obligors on the bond and to such other persons as the court may direct, the court may summarily as a part of the proceeding for the administration of the estate determine the damages, enter judgment therefor against the obligors on the bond, and by appropriate process enforce the collection thereof.

(2) The determination and enforcement may be made by the court upon its own motion or upon application of a successor personal representative, or of any other interested person.

(3) The court may hear the application at the time of settling the accounts of the defaulting personal representative or at such other time as the court may direct.

(4) Damages shall be assessed in behalf of all interested persons and may be paid over to the successor or other nondefaulting personal representative and distributed as other assets held by the personal representative in his or her official capacity.

(5) The same remedies shall be available against a defaulting personal representative irrespective of whether there is a bond.

(c) If the estate is already distributed, or if for any reason the procedure to recover on the bond provided in subsection (b) of this section is inadequate, or at his or her election, an interested person may bring a separate suit in a court of competent jurisdiction in his or her own behalf for damages suffered by him or her by reason of the default of the personal representative.

(d) The bond of the personal representative shall not be void upon the first recovery but may be proceeded upon from time to time until the whole penalty is exhausted.



§ 28-48-209 - Agreement to deposit assets.

It shall be lawful for the personal representative to agree with his or her surety for the deposit of any or all moneys and other assets of the estate with a bank, safe deposit, or trust company authorized by law to do business as such, or other depository approved by the court if the deposit is otherwise proper, in such manner as to prevent the withdrawal of the moneys or other assets without the written consent of the surety or on order of the court made on such notice to the surety as the court may direct. However, the agreement shall not alter the liability of the personal representative or surety as fixed by the bond.






Subchapter 3 - -- Public Administrators

§ 28-48-301 - Sheriff.

(a) By virtue of his or her office, the sheriff shall be public administrator in his or her county.

(b) It shall be the duty of the public administrator to take custody of all property of every kind in the county belonging to a deceased person if:

(1) The person dies or is found dead in the county without known spouse or next of kin and no qualified person petitions the court for grant of administration;

(2) The person, though dying elsewhere, leaves any property in the county which is exposed to loss or damage or is not in the custody of some responsible person; or

(3) For any other reason, the circuit court shall direct him or her to take custody of property.



§ 28-48-302 - Inventory and administration.

The public administrator shall make an inventory of all property of a decedent taken into his or her custody and administer and account for it according to the provisions of the Probate Code for the administration of estates of decedents.



§ 28-48-303 - Bond.

The sheriff and the sureties on his or her official bond shall be responsible for each estate for which he or she acts as public administrator for the faithful performance of his or her duties as such. However, the court in the exercise of its discretion may require him or her to file a bond as is provided in the Probate Code to be filed by a general personal representative, and the liability of the sureties on the special bond, if any, shall be exhausted before resort to the official bond.



§ 28-48-304 - Accounting to regular personal representative.

Upon the appointment of a general personal representative in an estate for which the public administrator is acting, the administrator shall account for and deliver to the general personal representative all of the property of the estate in his or her hands.



§ 28-48-305 - Expiration of sheriff's term.

If, at the expiration of his or her term of office, a sheriff is acting as public administrator of any estate, he or she shall conclude the administration of the estate within six (6) months of the expiration of his or her term if possible. Otherwise, he or she shall file his or her account and deliver to his or her successor in office the property of the estate in his or her hands.









Chapter 49 - Management Of Assets

§ 28-49-101 - Possession by personal representative.

(a) A personal representative shall have the right to, and shall, take possession of all of the personal property of the estate of the decedent, subject to the rights of dower and curtesy and statutory allowances of the surviving spouse or minor children, if any.

(b) (1) Real property shall be an asset in the hands of the personal representative when so directed by the will, if any, or when the court finds that the real property should be sold, mortgaged, leased, or exchanged for any purpose enumerated in § 28-51-103, irrespective of whether any personal property of the estate, other than money, is available for such a purpose.

(2) When real property has become an asset in the hands of the personal representative as provided in this section or when and as long as the court finds it necessary for the preservation of the property, for protecting the rights and interests of persons having interests therein, or for the benefit of the estate, the personal representative may collect rents and earnings from the property, pay taxes and special assessments thereon, make necessary repairs thereon, maintain the property in tenantable condition, preserve it against deterioration, protect it by insurance, and maintain or defend an action for the possession of the property, or to determine or protect the title until the real property is sold, mortgaged, leased, exchanged, or is delivered to the distributees thereof, or until the estate is settled.

(c) Unless sold, mortgaged, leased, or exchanged by the personal representative pursuant to other provisions of the Probate Code, the real property shall not be distributable by the personal representative.



§ 28-49-102 - Treatment of certain property as real or personal.

(a) Unless foreclosure has been completed by the decedent and the redemption period has expired prior to his or her death, real property mortgages, the interest in the mortgaged premises conveyed thereby, and the debt secured thereby which come into the hands of the personal representative, or any real property acquired by the personal representative in settlement of a debt or liability, shall be deemed personalty in his or her hands and be distributed and accounted for as such. However, if the property is sold by the personal representative, it shall be sold as real property.

(b) Except as provided in subsection (a) of this section, in all cases of a sale of real property by a personal representative upon order of the court, the surplus of the proceeds of the sale remaining at the time of final settlement of the account shall be considered as real property and disposed of among the persons and in the same proportions as the real property would have been if it had not been sold.



§ 28-49-103 - Discovery of assets.

(a) If a personal representative or other person interested in the estate files with the court an affidavit stating that the affiant has good cause to believe that any person named in the affidavit has knowledge concerning or possession of any real or personal property or of any records, papers, or documents belonging to the decedent, or which affect his or her title to or rights in any property, the court shall have the power to cause the person to appear before the court and be examined on oath for the discovery of the same.

(b) Any person failing to appear when ordered or refusing to answer proper questions shall be adjudged guilty of contempt of court and punished accordingly.



§ 28-49-104 - Settlements.

(a) When it appears to be for the best interest of the estate, or in the case of an action for wrongful death, for the best interest of the estate or widow and next of kin, the personal representative, upon the authorization of or approval by the court, may effect a compromise settlement of any claim, debt, or obligation due or owing to the estate, whether arising in contract or tort, or he or she may extend, renew, or in any manner modify the terms of any obligation owing to the estate.

(b) If the personal representative holds a mortgage, pledge, or other lien upon property of another person, he or she may, in lieu of foreclosure, accept a conveyance or transfer of the encumbered assets from the owner thereof in satisfaction of the indebtedness secured by the lien, if it appears for the best interest of the estate and if the court shall so order.



§ 28-49-105 - Recovery for property embezzled or converted.

If any person embezzles or converts to his or her own use any of the personal property of a decedent before the appointment of a personal representative, the person shall be liable to the estate for the value of the property so embezzled or converted. No person shall be charged as executor de son tort.



§ 28-49-106 - Abandonment of property.

When any property is valueless, or is so encumbered, or is in such condition that it is of no benefit to the estate, the court may order the personal representative to abandon it.



§ 28-49-107 - Property not paid for.

(a) If a decedent has purchased any real or personal property and has neither completed the payments therefor, nor devised the property, nor provided by will for payment therefor, and the completion of the payments would be beneficial to the estate and not injurious to creditors, the personal representative, upon order of the court, may complete the payments out of assets in his or her hands, and the property shall be disposed of as other property of the estate.

(b) If the court finds that completion of the payments would not be beneficial to the estate or would be injurious to the creditors, the court may order the personal representative to sell all of the right, title, interest, and claim of the decedent in and to the property.



§ 28-49-108 - Mortgaged property.

(a) If a decedent has mortgaged any real or personal property, or has pledged any personal property, or at the time of his or her death owns an equity of redemption, and he or she has neither devised the property nor provided by will for the redemption thereof, the court may order the personal representative to redeem the property out of assets in his or her hands if the action would be beneficial to the estate and not injurious to creditors.

(b) If redemption would be injurious to the estate or to the creditors, the court may order the personal representative to sell all of the right, title, and interest of the decedent in and to the property.



§ 28-49-109 - Fraudulent conveyances.

(a) A personal representative of a grantor who has fraudulently conveyed or transferred any interest in real or personal property with intent to delay his or her creditors in the collection of their just demands may apply to a court of competent jurisdiction to have the conveyance or transfer set aside and cancelled and to recover the property, or the value thereof, for the use and benefit of all persons having an interest in the estate of the fraudulent grantor.

(b) No property so conveyed or transferred shall be taken from, nor shall any recovery be had from, any person who acquired any legal interest therein for a valuable consideration in good faith and without notice.



§ 28-49-110 - Inventories.

(a) (1) Except as provided in this section, within two (2) months after his or her qualification or as the court may direct, a personal representative shall file a true and complete inventory of all property owned by the decedent at the time of his or her death, except such interests as terminated by reason of his or her death, describing each item of property in detail and setting out the personal representative's appraisement of the fair market value of the property as of the date of the death of the decedent.

(2) The personal representative shall append to the inventory his or her affidavit to the effect that the inventory is complete and accurate to the best of his or her knowledge and belief and that the personal representative was not indebted or obligated to the deceased at the time of his or her death except as stated in the inventory.

(b) Errors or omissions in an inventory shall be corrected by supplemental inventory or the next accounting of the personal representative or as the court may direct.

(c) (1) The filing of inventory shall not be required if all of the distributees who are competent and the legally appointed, qualified, and acting guardians of the estates of all those incompetent have filed written waiver of inventory, unless the court finds a need for filing the inventory.

(2) However, if any person asserts a claim against the estate or claims an interest therein and makes written demand for the filing of an inventory, it shall be filed unless it is shown to the court that the alleged claim is invalid or has been paid or that the person alleging such an interest in the estate has, in fact, no interest therein.

(d) Inventories may be introduced in evidence but shall not be conclusive for or against the personal representative or any person interested in the estate. Other evidence may be admitted to vary the effect thereof.



§ 28-49-111 - Debt of executor.

Nomination in a will of any person as executor shall not operate as a discharge or bequest of any right of action which the testator had against the executor, but the right of action, if it survives, shall be included in the inventory among the assets of the decedent.



§ 28-49-112 - Continuation of business.

(a) (1) Unless a testator shall otherwise direct by his or her last will and testament, a personal representative shall have authority to continue any business in which the decedent may have been engaged at the time of death for a period not exceeding one (1) month following the date of the granting of letters of administration without obtaining an order of the court, and, if the business is that of conducting farming operations, he or she may so continue the farming operations for a period of three (3) months or until the end of the calendar year in which the death of the decedent occurred, whichever shall be the longer.

(2) Thereafter, upon petition of the personal representative, the court may order the further continuance of the operation of the business, if not a farming operation, by the personal representative for an additional period not to exceed three (3) months, and for an additional period not to exceed one (1) year if it is a farming operation.

(3) The petition shall set forth the reasons why the petitioner believes the business should be further continued and a brief financial statement of the operation of the business by the petitioner.

(4) The court may from time to time further continue the period during which the business may be so operated. However, no one (1) continuance shall be for a period exceeding three (3) months if a non-farming operation or one (1) year for a farming operation.

(5) The personal representative shall not have the authority to bind the estate beyond the last period during which the business was authorized to be continued.

(b) The estate, but not the personal representative personally, shall be liable for damages resulting from torts or other acts committed by agents and employees of the estate in the course of their employment.

(c) It is specifically recognized that the operation of any business undertaking involves hazard, chance, and danger of loss. In recognition of this fact, it is declared to be the legislative intent that no personal representative shall be held personally liable for loss resulting from mere lack of familiarity with the business operations, mistake of judgment made in good faith, or like causes.



§ 28-49-113 - Power to borrow money.

Upon a showing that such an action will be advantageous to the estate, the court may authorize the personal representative to borrow money, to execute notes and other legal evidences of indebtedness, and to mortgage property of the estate in accordance with the provisions of §§ 28-51-201 and 28-51-301.



§ 28-49-114 - Performance of decedent's contracts of sale.

(a) When a decedent shall have entered into a contract for the conveyance of real property or sale of specific personal property which was not performed during his or her lifetime, the court, upon petition of the personal representative, the purchaser, or other interested person, if it finds that the decedent, if he or she had lived, could have been required to make the conveyance or consummate the sale, shall direct the personal representative to execute the deed of conveyance or the bill of sale pursuant to the terms of the original contract. The conveyance or bill of sale shall have the same effect to pass the title or interest of the decedent as if made by him or her personally.

(b) (1) If the contract requires the giving of warranties, the deed or bill of sale to be given by the personal representative shall contain the warranties required.

(2) The warranties shall be binding on the estate as though made by the decedent but shall not bind the personal representative personally.

(c) A certified copy of the order authorizing the execution of the instrument may be recorded with the deed or bill of sale in the office of the recorder for the county where the property is situated and shall be prima facie evidence of the due appointment and qualification of the personal representative, the correctness of the proceedings, and the authority of the personal representative to make the conveyance.



§ 28-49-115 - Investment of funds.

Subject to his or her primary duty to preserve the estate for prompt distribution and to the terms of the will, if any, the personal representative, whenever it is reasonable to do so, shall invest the funds of the estate and make them productive. The investments shall be restricted to those permitted to guardians by the Probate Code.



§ 28-49-116 - Bank deposits.

A personal representative may, and when ordered by the court shall, deposit, as a fiduciary, the funds of the estate in a bank or banks of this state, as a general deposit, either in a checking account or a savings account.



§ 28-49-117 - Authority to execute joint tax returns.

(a) Except as otherwise directed by the decedent in his or her will, upon petition of a personal representative or guardian of the estate of an incompetent person, the personal representative or guardian shall have the authority, when authorized by the court:

(1) To join with the spouse of a decedent or of a ward in the making of a joint income tax return for the decedent or ward and his or her spouse;

(2) To require such indemnity, if any, as the court may direct;

(3) To consent, for gift tax purposes, to gifts made by the spouse of a decedent or ward to the end that gifts to which consent is given shall be treated for gift tax purposes as if made one-half (1/2) by the decedent, or ward, and one-half (1/2) by his or her spouse;

(4) To enter into a contract with the spouse of a decedent or ward in respect to any joint income tax return or any such consent, or in respect to any matter arising therefrom.

(b) An order authorizing the personal representative or guardian to take any action authorized by this section shall be entered only upon a hearing, held after notice given to such persons as the court may direct. Any liability incurred by the fiduciary pursuant to any such order shall be incurred on behalf of the estate of the decedent or ward.






Chapter 50 - Claims Against Estates

§ 28-50-101 - Limitations on filing of claims.

(a) Statute of Nonclaim. (1) Except as provided in §§ 28-50-102 and 28-50-110, all claims against a decedent's estate, other than expenses of administration and claims of the United States which, under valid laws of the United States, are not barrable by a statute of nonclaim, but including claims of a state or territory of the United States and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract or otherwise, shall be forever barred as against the estate, the personal representative, or the heirs and devisees of the decedent, unless verified to the personal representative or filed with the court within six (6) months after the date of the first publication of notice to creditors.

(2) All claims for injury or death caused by the negligence of the decedent shall also be filed within six (6) months from the date of first publication of the notice, or they shall be forever barred and precluded from any benefit in the estate.

(b) Statute of Limitations. No claim shall be allowed which was barred by any statute of limitations at the time of the decedent's death.

(c) When Statute of Nonclaim Not Affected by Statute of Limitations. No claim shall be barred by the statute of limitations which was not barred thereby at the time of the decedent's death, if the claim shall be presented to the personal representative or filed with the court within six (6) months after the date of the first publication of notice to creditors.

(d) Claims Barred When No Administration Commenced or No Notice Published. In any event, all claims barrable under the provision of subsection (a) of this section shall be barred at the end of five (5) years after the date of the death of the decedent, unless within this period letters have been issued and notice to creditors published as provided by § 28-40-111.

(e) Liens Not Affected. Nothing in this section shall affect or prevent any action or proceeding to enforce any mortgage, pledge, or other lien arising under contract or statute upon the property of the estate.

(f) Certain Tort Claims Not Affected. (1) Notwithstanding the foregoing provisions relating to the time for filing claims against an estate, or any other provisions of the Probate Code, a tort claim or tort action against the estate of a deceased tortfeasor, to the extent of any recovery which will be satisfied from liability insurance or from uninsured motorist insurance coverage and which will not use, consume, or deplete any assets of the decedent's estate, may be brought within the limitation period otherwise provided for the tort action.

(2) No recovery against the tortfeasor's estate shall use, consume, diminish, or deplete the assets of the decedent's estate, and any recovery shall not affect the distribution of the assets of the estate to the heirs, next of kin, legatees, or devisees of the deceased tortfeasor unless a claim is filed in the manner and within the time provided by the Probate Code for filing claims against the estate.

(g) Extension of Limitation to Certain Cases. Notwithstanding the foregoing provisions relating to the time for filing claims against an estate, or any other provisions of the Probate Code, a creditor of an estate who receives service of notice from the personal representative in accordance with § 28-40-111(a)(4), within thirty (30) days of the expiration of the nonclaim period, shall have an additional thirty (30) days after the expiration of the nonclaim period in which to present or file its claim.

(h) Claims of Known or Reasonably Ascertainable Creditors Barred. Notwithstanding any other provisions of this section to the contrary, the claims of all known or reasonably ascertainable creditors shall be barred at the end of two (2) years from date of first publication of notice to creditors, even if they have not been provided actual notice in accordance with § 28-40-111(a)(4).



§ 28-50-102 - Commencement or revival of actions.

(a) The provisions of § 28-50-101 shall not preclude the commencement or continuance of separate actions against the personal representative as such for the debts and other liabilities of the decedent, if commenced or revived within the periods stated in § 28-50-101.

(b) Any action pending against any person at the time of his or her death, which survives against the personal representative, shall be considered a claim duly filed against the estate from the time the action is revived, and any action commenced against a personal representative as such after the death of the decedent shall be considered a claim duly filed against the estate from the time such an action is commenced, if, within the time required by § 28-50-101 for filing claims against the estate, the plaintiff in the action files with the circuit court in which the estate is being administered a copy of the petition for revivor or of the complaint or a statement signed by the plaintiff or his or her attorney setting forth a description of the nature of the action, the claim, or demand involved, the parties to the action, and the court in which the action is pending.

(c) Nothing in this section shall impair the individual liability of the personal representative for his or her own acts and contracts in the administration of the estate.



§ 28-50-103 - Form and verification of claims.

(a) No claim shall be allowed against an estate on application of the claimant unless it shall be in writing, describe the nature and the amount of the claim, if ascertainable, and be accompanied by the affidavit of the claimant or someone for him or her that the amount is justly due or, if not yet due, when it will or may become due, that no payments have been made on the claim which are not credited, and that there are no offsets to the claim, to the knowledge of the affiant, except as stated in the claim.

(b) If the claim is contingent, the nature of the contingency shall be stated also.

(c) If the claim has been assigned after the death of the decedent, the affidavit required in this section shall be made by or on behalf of the person owning the claim at the date of death of the decedent and by or on behalf of the assignee.

(d) If a claim is founded on a written instrument, the original or a copy thereof with all endorsements must be attached to the claim.

(e) The original instrument must be exhibited to the personal representative or court, upon demand, unless it is lost or destroyed, in which case its loss or destruction must be stated in the claim.



§ 28-50-104 - Presentation and filing of claims.

(a) (1) A person having a claim against an estate may present it to the personal representative, properly verified, for approval.

(2) The personal representative shall endorse upon the claim the date of the presentation to him or her, his or her approval or disapproval of the claim, and, if approved, the classification of the claim, and he or she shall sign the endorsement.

(3) A claim approved by the personal representative must be filed with the court by or on behalf of the claimant within thirty (30) days after the expiration of six (6) months from the date of the first publication of the notice to creditors or it shall be barred, as provided in § 28-50-101.

(4) A claim, disapproved or not acted upon by the personal representative, must be filed with the court by or on behalf of the claimant within the period fixed by § 28-50-101 or within thirty (30) days after the date of its presentation to the personal representative, whichever shall be the later date, or it shall be barred, as provided in § 28-50-101.

(b) As an alternative to the procedure set forth in subsection (a) of this section, a person having a claim against an estate may file it with the court, whereupon the clerk shall notify the personal representative, by ordinary mail, of the filing of the claim.



§ 28-50-105 - Allowance of claims.

(a) (1) Except as provided in subsections (b) and (c) of this section, no claimant shall be entitled to payment unless his or her claim shall have been duly filed with and allowed by the court.

(2) Except in the case of the personal representative's own claim, any claim which is approved by him or her in writing and which has been duly filed may be allowed by the court at any time without formal hearing.

(3) A claim which has been disapproved or not acted upon by the personal representative shall be set by rule or order of the court for a hearing on a day certain, and notice of the hearing shall be given by the clerk to the personal representative, to the claimant, and to other persons, if any, as the court may direct.

(4) Upon the adjudication of a claim, the court shall allow it in whole or in part and classify it or disallow it.

(5) The order allowing the claim shall have the effect of a judgment and bear interest at the legal rate unless the claim provides otherwise, in which case the judgment shall be rendered accordingly.

(6) Limitations shall begin to run the day the claim is allowed, and such an allowed claim may be revived in the same manner as judgments at law.

(b) Claims for expenses of administration may be allowed upon application of the claimant or of the personal representative, or may be allowed at any accounting, regardless of whether or not they have been paid by the personal representative.

(c) (1) Notwithstanding the provisions of § 28-50-103, the personal representative may pay reasonable funeral expenses and reasonable medical and other expenses incident to the last illness, as well as claims amounting in aggregate to three thousand dollars ($3,000) or less, no one (1) of which shall exceed the sum of three hundred dollars ($300), and he or she may take credit in his or her settlement.

(2) However, the burden shall be upon the personal representative, at the request of an interested person, to establish the validity of any such claim paid under this subsection.

(3) Objection to any payment made under this subsection shall be made within the time provided by the Probate Code for filing exceptions to the settlement and not thereafter.



§ 28-50-106 - Classification and payment of claims.

(a) At the time of their allowance, all claims shall be classified in one (1) of the following classes, and, if the applicable assets of the estate are insufficient to pay all claims, the personal representative shall make payment in the following order:

(1) Costs and expenses of administration;

(2) Reasonable funeral expenses, reasonable medical and other expenses incident to the last illness, and wages of employees of the decedent;

(3) Claims based on a liability of the decedent for any state tax debt assessed against the decedent, or due at the time of his or her death, or due from the decedent's estate as a result of his or her death; and

(4) All other claims allowed.

(b) No preference shall be given in the payment of any claim over any other claim of the same class, nor shall a claim due and payable be entitled to a preference over claims not due.



§ 28-50-107 - Claims of personal representative.

A personal representative may establish a claim he or she may have against the estate by filing the claim with the court. Upon a hearing after such notice as it shall direct and if satisfied as to the validity of the claim, the court shall enter an order allowing it.



§ 28-50-108 - Claims not due.

(a) Upon proof of a claim which will become due at some future time, the amount of which is capable of ascertainment, the court shall allow it at the present value of the claim, and payment may be made as in the case of an absolute claim which has been allowed.

(b) However, if the obligation upon which the claim was founded was entered into before July 1, 1949, payment may be made as provided in subsection (a) of this section if the creditor agrees thereto. Otherwise, the court may order the personal representative to retain in his or her hands sufficient funds to satisfy the claim upon maturity, or, if the distributees shall give a bond acceptable to the creditor and approved by the court for the payment of the creditor's claim in accordance with the terms thereof, the court may order the bond to be given in satisfaction of the claim and the estate may be closed.



§ 28-50-109 - Secured claims.

(a) If a claim is secured, in whole or in part, the security shall be described in the proof of claim.

(b) Written instruments evidencing the security shall be subject to the provisions of § 28-50-103 relative to written instruments upon which a claim is founded. However, if the instrument is recorded in any public record, a duly authenticated copy may be exhibited in lieu of the original.

(c) Subject to the requirements of subsections (a) and (b) of this section, a secured claim may be presented, filed, and allowed in the same manner and subject to the same conditions as an unsecured claim.

(d) An order allowing a secured claim shall identify it as such and shall describe the security, either in detail or by reference to a recorded instrument in which a detailed description may be found.

(e) Payment of a secured claim, after allowance, shall be made only as follows:

(1) If the creditor surrenders all of his or her security to the personal representative, then upon the basis of the full amount thereof, as an unsecured claim;

(2) If the creditor, proceeding with due diligence and in a manner provided by law, liquidates and applies to the payment of his or her claim the proceeds of all or a part of his or her security and surrenders to the personal representative any part not so liquidated and applied, then upon the basis of the balance of the claim remaining unpaid, as an unsecured claim;

(3) If the secured creditor fails to surrender his or her security as provided in subdivision (e)(1) of this section, or to initiate proceedings as provided in subdivision (e)(2) of this section, within sixty (60) days after the expiration of the period for filing claims against the estate, or within such additional time as the court by order may prescribe, or before the filing of a final settlement by the personal representative if it is filed after the expiration of the sixty-day period, he or she shall be deemed to have elected to waive his or her claim against the estate and shall have recourse only against his or her security for the payment of the debt secured thereby;

(4) If the obligation constituting the basis of a secured claim which has been allowed is not due, then the court, after a hearing on a petition filed by an interested person if it is found for the best interest of the estate and not injurious to the creditors, may order an acceleration of maturity of the obligation, but only by consent of the creditor if the obligation was incurred prior to July 1, 1949, and shall determine the present value of the claim as provided in § 28-50-108; and

(5) After allowance of a secured claim based upon an obligation which is due under the provisions of the contract or which has become due by order of the court as authorized in subdivision (e)(4) of this section, if the creditor has not proceeded as authorized in subdivision (e)(1) or (e)(2) of this section, upon petition of an interested person and after due hearing if found for the best interest of the estate or required for the protection of unsecured creditors the court may:

(A) Order the property constituting the security to be sold free of the lien of the secured creditor, subject to the provisions of § 28-51-107;

(B) Order the sale of the decedent's title to or equity of redemption in the property subject to the lien or title held by the secured creditor; or

(C) Order the personal representative to abandon the property as of no value to the estate, without prejudice to dower or homestead rights or to the rights of the distributees. If the property is ordered sold free of the lien, the proceeds shall be applied first to the payment of costs incident to the sale, and next to the payment of the secured claim, and the balance, if any, shall be paid to the personal representative.

(f) This section shall not apply to contingent claims except as to security given by the decedent to the creditor holding the contingent claim.



§ 28-50-110 - Contingent claims.

(a) (1) Contingent claims which cannot be allowed as absolute debts may, nevertheless, be filed in the court and proved.

(2) If allowed as a contingent claim, the order of allowance shall state the nature of the contingency.

(3) If the claim becomes absolute before distribution of the estate, it shall be paid in the same manner as absolute claims of the same class.

(4) In all other cases, the court may order the personal representative to make distribution of the estate, but to retain in his or her hands sufficient funds to pay the claim if and when the claim becomes absolute. However, for this purpose, the estate shall not be kept open longer than two (2) years after distribution of the remainder of the estate has been made. Prior to or at the expiration of the two-year period, if the claim has not become absolute, the court may order distribution of the funds so retained, after paying any costs and expenses accruing during the period, and the distributees shall be liable to the creditor to the extent of the estate received by them, if the contingent claim thereafter becomes absolute. When distribution is so made, the court may require the distributees to give bond with security for the satisfaction of their liability to the contingent creditor.

(b) A contingent claim which becomes absolute six (6) months or more prior to the order of final distribution shall be presented for allowance within six (6) months after becoming absolute. When allowed, the claim shall be deemed an absolute claim as against assets which have not been distributed or distribution of which has not been approved and shall be entitled to the benefit of the provisions of subsection (c) of this section as to assets which do not remain in the hands or subject to the control of the personal representative.

(c) Contingent claims not presented within the time prescribed by § 28-50-101 or subsection (b) of this section shall be barred as against the estate, but, within the time permitted by law for bringing actions thereon, may be enforced against distributees of the estate to the extent of the assets of the estate or the proceeds thereof remaining in the hands of the distributees.



§ 28-50-111 - Payment of contingent claims by distributees -- Contribution.

(a) If a contingent claim shall have been presented and allowed against an estate and all the assets of the estate including the fund, if any, set apart for the payment thereof shall have been distributed, and the claim shall thereafter become absolute, then the creditor shall have the right to recover thereon in a court having equitable jurisdiction against those distributees whose distributive shares have been increased by reason of the fact that the amount of the claim as finally determined was not paid out prior to final distribution, provided an action therefor shall be commenced within the time permitted by law for bringing an action.

(b) The distributees shall be jointly and severally liable, but no distributee shall be liable for an amount exceeding the value of the estate or fund so distributed to him or her.

(c) If more than one (1) distributee is liable to the creditor, he or she shall make all distributees who can be reached by process parties to the action.

(d) (1) By its judgment, the court shall determine the amount of the liability of each of the defendants as between themselves.

(2) However, if any defendant is insolvent or unable to pay his or her proportion, or is beyond the reach of process, the others, to the extent of their respective liabilities, nevertheless shall be liable to the creditor for the whole amount of his or her debt.

(3) If any person liable for the debt fails to pay his or her just proportion to the creditor, he or she shall be liable to indemnify all who, by reason of the failure on his or her part, have paid more than their just proportion of the debt, the indemnity to be recovered in the same action or in separate actions.



§ 28-50-112 - Compromise of claims.

When a claim against the estate has been filed or suit thereon is pending, if it appears to be in the best interest of the estate and subject to the court's authorization or approval, the creditor and personal representative may compromise the claim whether due or not due, absolute or contingent, liquidated or unliquidated.



§ 28-50-113 - Payment of claims.

(a) Upon expiration of six (6) months after the date of the first publication of notice to creditors and the final adjudication of all claims filed against the estate, the personal representative shall proceed to pay the claims allowed against the estate in accordance with the provisions of the Probate Code.

(b) If it appears at any time that the estate is or may be insolvent, that there are insufficient funds on hand, or that there is other good and sufficient cause, the personal representative may report that fact to the court and apply for any order that he or she deems necessary in connection therewith.

(c) (1) The court, by order, shall direct the application of the assets of the estate to the payment of claims of the several classes in accordance with the order of priority set forth in § 28-50-106.

(2) If there are sufficient assets to pay part, but not all, of the claims of a single class, the assets applicable thereto shall be apportioned between the claims of the class.

(d) Prior to the expiration of the period of six (6) months, the personal representative shall pay such of the claims as the court shall order, and the court may require bond or security to be given by the creditor to refund such part of the payment as may be necessary to make payment in accordance with the provisions of the Probate Code, but all payments made by the personal representative without order of court shall be at his or her own peril.



§ 28-50-114 - Execution and levies prohibited.

(a) No execution shall issue upon nor shall any levy be made against any property of the estate under any judgment against a decedent or a personal representative.

(b) However, the provisions of this section shall not be construed to prevent the enforcement of mortgages, pledges, or liens upon real or personal property in an appropriate proceeding.






Chapter 51 - Transfers Of Property

Subchapter 1 - -- General Provisions

§ 28-51-101 - No priority between real and personal property.

(a) In determining what property of the estate shall be sold, mortgaged, leased, or exchanged for any purpose provided in § 28-51-103, there shall be no priority as between real and personal property except as provided by the will, if any, or by order of the court or by the provisions of § 28-53-107.

(b) It shall not be necessary that assets of either class, real or personal, other than cash assets, be exhausted before resorting to an asset of the other class for the accomplishment of any purpose enumerated in § 28-51-103.



§ 28-51-102 - Grant of power in will.

When power to sell, mortgage, lease, or exchange property of the estate has been given to a personal representative under the terms of a will, the personal representative may proceed under the power, or, consistent with the provisions of the will, may proceed under the provisions of the Probate Code, as he or she may determine.



§ 28-51-103 - Transfers pursuant to court orders.

(a) Real or personal property belonging to an estate may be sold, mortgaged, leased, or exchanged under court order when necessary for any of the following purposes:

(1) For the payment of claims;

(2) For the payment of a legacy given by the will of the decedent;

(3) For the preservation or protection of assets of the estate;

(4) For making distribution of the estate or any part thereof; or

(5) For any other purpose in the best interest of the estate.

(b) In the event the selection of property of the estate to be sold for any of the purposes enumerated in subsection (a) of this section results in a discrimination against the distributees of the property ordered sold, the court, in the distribution of the estate, shall order contribution to be made between the respective distributees in such manner as to equitably distribute the burden of payment of claims and to avoid an infringement of the substantive rights of the distributees of the estate.

(c) Real or personal property specifically devised or bequeathed shall not be sold for the purpose of the payment of claims if other assets of the estate are available.

(d) An order authorizing a personal representative to sell, mortgage, or lease real or personal property for the payment of obligations of the estate shall not be granted if any of the persons interested in the estate shall execute and file in the court a bond in a sum and with sureties as the court may approve, conditioned as the court may direct, to preserve the rights and equities of all interested persons, within such time as the court shall direct. An action may be maintained on the bond by the personal representative on behalf of any interested person who is prejudiced by breach of any obligation of the bond.

(e) (1) Upon the petition of a creditor or other interested person, the court shall require the personal representative to show cause why he or she should not proceed to sell, mortgage, or lease specific property of the estate for a purpose enumerated in subsection (a) of this section.

(2) If, after a hearing, the court finds it to be advantageous to the estate or necessary for the protection of the rights of interested persons, the court shall order the personal representative to proceed with the sale, mortgage, or lease of the property.



§ 28-51-104 - Sale of a homestead.

The homestead of a decedent, while it remains the homestead of his or her spouse or minor children, shall not be sold by a personal representative for the payment of debts of the decedent.



§ 28-51-105 - Terms of sale.

(a) In all sales of real or personal property, the court may authorize credit to be extended by the personal representative for a period not exceeding ten (10) years from the date of the sale and for an amount not exceeding ninety percent (90%) of the purchase price, the payment of which shall be secured by retention of title or reservation of a vendor's lien and in addition may be secured by notes or bonds with sureties approved by the personal representative, subject to the control of the court.

(b) If credit is authorized, the order shall specify the time of payment, the minimum rate of interest on deferred payments, and the manner in which the payments shall be secured.

(c) However, the extension of credit shall not extend or prohibit the closing of the estate if all other pertinent matters before the estate have been resolved to the court's satisfaction.



§ 28-51-106 - Purchase by personal representative.

A personal representative shall not purchase property of the estate unless sold at public sale and approved by the court after a hearing on confirmation of the sale, notice of the hearing having been given to the distributees, and then only if the personal representative is a spouse, parent, descendant, brother, or sister of the decedent, or at the time of the sale is, and at the time of the death of the decedent was, the owner of an interest in the property.



§ 28-51-107 - Purchase by holder of lien.

(a) At any sale of real or personal property upon which there is a mortgage, pledge, or other lien, the holder thereof may become the purchaser and, unless the property is being sold subject to the lien, may apply the amount of his or her lien on the purchase price in the following manner:

(1) If no claim thereon has been filed or allowed, the court, at the hearing on the report of sale and for confirmation of the sale, may examine the validity and enforceability of the lien or charge and the amount due thereunder and secured thereby and may authorize the personal representative to accept the receipt of the purchaser for the amount due thereunder and secured thereby as payment pro tanto.

(2) If the mortgage, pledge, or other lien is a valid claim against the estate and has been allowed, the receipt of the purchaser for the amount due him or her from the proceeds of the sale is a payment pro tanto.

(b) Nothing permitted under the terms of this section shall be deemed to be an allowance of a claim based upon the mortgage, pledge, or other lien.



§ 28-51-108 - Exchange of property.

Whenever it shall appear upon the petition of the personal representative or of an interested person to be for the best interest of the estate to exchange any real or personal property of the estate for other property, the court may authorize the exchange upon such terms and conditions as it may direct, which may include the payment or receipt of money by the personal representative. Upon the exchange of personal property or real property, the proceedings for the sale of the respective kinds of property shall be followed as far as applicable.



§ 28-51-109 - Validity of proceedings -- Appeals.

(a) (1) The findings of fact and conclusions of law essential to the validity of a sale, mortgage, lease, exchange, or conveyance of property of an estate by a personal representative, as contained in an order authorizing the sale or other disposition, or in an order confirming the sale or other disposition of property, shall not be subject to collateral attack.

(2) However, on appeal from an order of confirmation, the party appealing may have appellate review not only of the order of confirmation, but also the original order authorizing the sale, mortgage, lease, exchange, or conveyance, although the time as otherwise provided for appeal from the order has elapsed.

(b) Sales or conveyances of property by a personal representative by proceedings not in substantial compliance with the provisions of the Probate Code shall be void.






Subchapter 2 - -- Personal Property

§ 28-51-201 - Sale, mortgage, lease, or exchange.

(a) The petition of a personal representative for authority to sell, mortgage, lease, or exchange personal property of an estate shall be heard without notice, or upon such notice as the court may direct.

(b) The court, if satisfied as to the necessity or desirability of the action, may order the personal representative to proceed with the sale or other disposition at public or private sale and upon terms and conditions as by the court may be specifically directed.

(c) The court shall prescribe safeguards to assure that the sale, mortgage, lease, or exchange is for an adequate consideration and for the best interest of the estate.

(d) The court, in its discretion, may require confirmation of any sale or other disposition of personal property.



§ 28-51-202 - Sale of perishable property.

Perishable personal property may be sold by the personal representative without an order of the court. However, the personal representative shall be responsible for the actual value of the property unless he or she shall promptly file a report of the sale and obtain the court's approval.



§ 28-51-203 - Sale, mortgage, or lease of real and personal property as a unit.

Whenever in the discretion of the court it is for the best interest of the estate, real and personal property of the estate may be sold, mortgaged, or leased as a unit, but the provisions of the Probate Code with respect to the sale, mortgage, or lease of real property shall apply.






Subchapter 3 - -- Real Property Interests

§ 28-51-301 - Sale, mortgage, or lease.

(a) (1) Upon petition of a personal representative, the court having jurisdiction of the administration of the estate may order the sale, mortgage, or lease of real property of the estate, or timber thereon located, or oil, gas, or other minerals or mineral rights or interests appertaining thereto, or any part of or interest in the property, wherever situated in this state.

(2) The court may authorize the execution of any contract relating to, or conveyance or transfer of, any such property, right, or interest, containing such customary or desirable provisions with reference thereto, as the court shall find to be for the best interest of the estate.

(b) The petition shall set forth the reasons for the application and describe the property or right or interest involved and the terms of the contract, conveyance, or transfer for which authority is sought and shall include a description of the bond of the personal representative and a statement of the facts essential to determine its sufficiency.

(c) Upon the filing of the petition, the court shall fix the time and place for the hearing. Notice of the hearing stating the nature of the application shall be given to such interested persons as the court may direct in the manner provided in § 28-1-112, unless the value of the interest to be sold, mortgaged, or leased is not more than ten thousand dollars ($10,000), in which case the court, at its discretion, may hear the petition without notice.

(d) At the hearing and upon satisfactory proof, the court may order the sale, mortgage, or lease of the property described or any part thereof or right or interest therein.

(e) At the discretion of the court, real property encumbered by a lien may be ordered sold subject to the lien.



§ 28-51-302 - Appraisal.

(a) (1) Before a personal representative shall sell real property, he or she shall have it appraised by three (3) disinterested persons, selected by him or her, unless appointed by the court, who are well informed concerning the value of real property in the vicinity.

(2) However, unless there is an objection by an heir or beneficiary of the estate, the court may approve the appointment of one (1) appraiser to appraise the real property.

(b) The appraisers shall appraise the real property at its full and fair value and immediately deliver the appraisal certified by them under oath to the personal representative.

(c) The appraisal shall be filed with the clerk prior to the rendition of the order authorizing the sale.

(d) In connection with the hearing on the petition for the order of sale, or prior to the hearing, upon proper notice, the court, upon evidence heard, may approve, modify, or reject the appraisal.



§ 28-51-303 - Order for sale, mortgage, or lease.

(a) The order for sale, mortgage, or lease shall describe the property to be sold, mortgaged, or leased and may designate the sequence in which the several parcels shall be sold, mortgaged, or leased.

(b) (1) The order shall contain appropriate provisions with respect to the bond of the personal representative and shall direct whether the property shall be sold at private sale or public auction, and if the latter, the place or places of sale.

(2) (A) If the sale is to be at public auction, the property shall be sold for not less than three-fourths (3/4) of its appraised value.

(B) A private sale shall be for not less than the appraised value thereof.

(3) The order shall direct whether the sale shall be for cash or for cash and deferred payments and the terms on which such deferred payments are to be made.

(c) If real property is to be mortgaged, the order shall fix the maximum amount of principal debt which may be secured, the maximum rate of interest which the debt may bear, and the earliest and latest date of maturity and shall direct the purpose for which the proceeds shall be used.

(d) Except in the case of an oil, gas, or other mineral lease, real property of an estate may not be leased by a personal representative for a term exceeding three (3) years. The order authorizing the lease shall specify the maximum term thereof.

(e) In appropriate cases the order shall specify restrictions, reservations, terms, and conditions under which the property is to be sold, mortgaged, or leased.

(f) An order for sale, mortgage, or lease shall remain in force until terminated by the court, but no sale shall be made after six (6) months from the date of the order unless the real property shall have been reappraised under order of the court within thirty (30) days preceding the sale.



§ 28-51-304 - Sales at public auction.

(a) (1) In all sales of real property at public auction, the personal representative shall give notice of the sale, particularly describing the property to be sold, and stating the time, place, and terms of sale.

(2) The notice shall be printed one (1) time a week for three (3) consecutive weeks in a newspaper published or having a general circulation in the county in which the property is situated.

(3) (A) If the notice covers property located in more than one (1) county, the notice shall be published as prescribed in this section in each county in which the property is situated.

(B) However, if the notice embraces tracts which are contiguous and lie in more than one (1) county, the notice shall be published in the county in which the greater part in value is situated.

(4) If the property is appraised at not more than five hundred dollars ($500), in lieu of newspaper publication the personal representative may post the notice in the courthouse of each county in which the property is situated in a conspicuous place near a principal entrance, post the notice on each tract to be sold, and post three (3) additional notices in each county in which the property is situated.

(b) If the tracts to be sold are contiguous and lie in more than one (1) county, the sale may be made in the county in which the greater part of the land, in value, is situated. Otherwise, each tract of land shall be sold in the county in which it is situated.



§ 28-51-305 - Report and confirmation.

(a) Within ten (10) days after making any sale, mortgage, or lease of real property, the personal representative shall make a verified report to the court of his or her proceeding, with proof of publication or posting in case the sale is made at public auction. The report shall state that the personal representative did not directly or indirectly acquire any beneficial interest in the real property, or the lease thereof, or, if he or she acquired any such interest, specific facts showing that it was acquired in conformity with the provisions of the Probate Code.

(b) An interested person may file written objections to the confirmation.

(c) (1) (A) The court shall examine the report and, if satisfied that the sale, mortgage, or lease has been at a price and on terms advantageous to the estate and in all respects made in conformity with law, shall confirm the sale, mortgage, or lease and order the personal representative to execute and deliver to the person entitled a deed, mortgage, lease, or other appropriate instrument.

(B) However, no report shall be confirmed within five (5) days after the filing unless all persons interested in the estate, either in person or by attorney or guardian, shall consent in writing to the confirmation.

(2) The instrument shall refer to the order of sale, mortgage, or lease by its date and the court by which it was made, shall transfer to the grantee, mortgagee, or lessee all the right, title, and interest of the decedent granted by the instrument, and shall discharge from liability for all debts and obligations incident to the administration of the estate, except encumbrances assumed.

(d) If satisfied that the sale, mortgage, or lease is not advantageous to the estate or has not been made in conformity with law, the court may reject the sale, mortgage, or lease or require a reexecution of the order upon such terms and conditions as it may direct.

(e) However, when the order is for private sale, mortgage, or lease, the court may approve the report and confirm the sale immediately, either by endorsement upon the report of sale, mortgage, or lease or by separate order of confirmation. If approval and confirmation is by endorsement upon the report, the report, with endorsement, shall be recorded.



§ 28-51-306 - Execution of conveyance -- Recordation.

(a) Upon the confirmation of any sale, mortgage, or lease in accordance with § 28-51-305, the personal representative shall execute, acknowledge, and deliver a conveyance to the grantee or mortgagee or join the lessee in the execution of a lease according to the order of confirmation.

(b) A certified copy of the order may be recorded with the deed or other instrument in the office of the recorder of the county where the land lies and shall be prima facie evidence of the:

(1) Due appointment and qualification of the personal representative;

(2) Correctness of the proceedings; and

(3) Authority of the personal representative to execute the instrument.

(c) The foregoing provision shall in no way limit the effect of the provisions of § 28-51-109.



§ 28-51-307 - Expenses of sale.

In connection with the sale, mortgage, lease, or exchange of property, the court may authorize the personal representative to pay, out of the proceeds realized or out of the estate, the customary and reasonable auctioneers' and brokers' fees and any necessary expenses for abstracting, title insurance, survey, revenue stamps, and other necessary costs and expenses in connection therewith.



§ 28-51-308 - Platting and dedication.

When it is for the best interest of the estate in order to dispose of real property, the court, upon application by the personal representative or other interested person, may authorize the personal representative, either alone or together with other owners, to plat any land belonging to the estate in accordance with the statutes in regard to platting and to dedicate lands in connection therewith.



§ 28-51-309 - Waiver of landlord's lien.

In order to enable a lessee, tenant, or sharecropper on lands of the estate to obtain money, advances, or supplies with which to plant, cultivate, or harvest crops growing or to be grown on lands of the estate, a personal representative, upon the authorization of or approval by the court, may waive or subordinate, in whole or in part, a landlord's lien held by the estate.









Chapter 52 - Accounting

§ 28-52-101 - Liability of personal representative.

(a) Property of the Estate. A personal representative shall be liable for and chargeable in his or her accounts with all of the estate of the decedent which, at any time, comes into his or her possession, including income therefrom. However, he or she shall not be:

(1) Accountable for any debts due the decedent or other assets of the estate which, without his or her fault, remain uncollected;

(2) Entitled to any profit by the increase of the estate or value thereof; and

(3) Chargeable for any loss of, damage to, or decrease in value of the estate which occurs without his or her fault.

(b) Property Not a Part of Estate. A personal representative shall be chargeable in his or her accounts with property not a part of the estate which comes into his or her hands at any time and shall be liable to the persons entitled to that property, if:

(1) The property was received under a duty imposed on him or her by law in the capacity of personal representative; or

(2) He or she has commingled the property with the assets of the estate.

(c) Breach of Duty. A personal representative shall be liable and chargeable in his or her accounts for loss resulting from:

(1) Neglect or unreasonable delay in collecting the assets of the estate;

(2) Neglect or unreasonable delay in any sale, mortgage, or lease of the property of the estate which has been ordered by the court;

(3) Neglect or unreasonable delay in paying over money or delivering property of the estate which is in his or her hands;

(4) Embezzlement or commingling of the assets of the estate with other property;

(5) Self dealing;

(6) The wrongful acts or omissions of his or her corepresentative which he or she could have prevented by the exercise of ordinary care; or

(7) Any other neglect or willful act in his or her administration of the estate.

(d) When Not Personally Liable. A personal representative shall not be made liable in his or her individual capacity on account of any action brought or judgment rendered against him or her in his or her capacity as personal representative, nor shall a personal representative, as such, be made liable on account of a judgment rendered against him or her in his or her fiduciary capacity for an amount more than the assets of the estate which are applicable to the payment of the judgment.



§ 28-52-102 - Duty to close estate.

(a) A personal representative shall close the estate as promptly as practicable.

(b) Upon petition of an interested person, the court may cite the personal representative to show cause why an estate should not be closed.



§ 28-52-103 - Filing of accounts.

(a) A personal representative must file with the court a verified account of his or her administration:

(1) Upon filing a petition for final settlement;

(2) Upon the revocation of his or her letters;

(3) Upon his or her application to resign and before his or her resignation is accepted by the court;

(4) Annually during the period of administration unless the court otherwise directs; and

(5) At any other time when directed by the court either of its own motion or on the application of an interested person.

(b) (1) (A) If the personal representative dies or becomes incompetent, his or her account may be presented by his or her personal representative or the guardian of his or her estate to, and may be settled by, the court in which the estate of which he or she was personal representative is being administered.

(B) Upon petition of the successor of the deceased or incompetent personal representative, the court shall compel the personal representative or guardian to render an account of the administration of the estate of the decedent, and the court shall settle the account as in other cases.

(2) A surety on the bond of a personal representative may file an account on behalf of his or her principal when the principal, or his or her personal representative or guardian, if he or she is deceased or incompetent, is in default in the filing of such an account.

(c) (1) If a personal representative fails to present his or her account for settlement when due, it shall be the duty of the clerk to issue a citation in any county in the state where the delinquent personal representative may reside or be found, requiring him or her to present his or her account for settlement within thirty (30) days and to show cause why an attachment shall not be issued against him or her for not having presented his or her account according to law.

(2) The court shall have power to issue attachments and all other process necessary to compel the settlement of accounts by personal representatives, to enforce the judgments and orders of the court, and may assess against the personal representative any costs incurred by reason of his or her neglect of duty.



§ 28-52-104 - Form of accounts.

(a) Accounts rendered by a personal representative shall:

(1) Cover a period distinctly stated;

(2) Be accompanied by proper vouchers; and

(3) Contain, separately listed, the following information:

(A) Charges against the personal representative which shall include the property according to the inventory or the balance of it according to the last prior account, all income and property received, and any gains from the sale, conveyance, or other disposition of any property not shown by a prior account;

(B) Credits to which the personal representative is entitled other than payments to distributees;

(C) Assets paid or delivered to distributees;

(D) The balance on hand at the time of settlement and a description of the assets constituting the balance; and

(E) The unpaid liabilities of the estate.

(b) The court may require the account to be made more definite and certain in any respect and may provide for the inspection or verification of the balance of assets on hand.

(c) (1) In all cases in which the personal representative is sole distributee of the estate or in which all of the distributees who are competent and the duly appointed guardians of all incompetent distributees have filed their written waiver of the requirement of the accounting, a formal accounting as required in the preceding portions of this section need not be filed, and it shall be sufficient if the personal representative files a verified statement setting forth the following:

(A) That notice to creditors has been published as required by law and the time for filing claims against the estate has expired;

(B) That there are no unpaid claims;

(C) That all state and federal estate taxes have been paid and a copy of the federal estate tax return which has been filed has been made available to all the distributees ultimately required to bear a portion of the tax, or to their guardian; and

(D) That distribution has been made in full to all persons entitled as distributees of the estate.

(2) However, if any person asserting a claim against the estate or claiming any interest therein which would entitle the person to formal accounting shall file written demand, the personal representative shall comply with the provisions of this section as to formal accounting as in ordinary cases, unless it shall be shown to the court that the alleged claim is invalid or has been paid, or that the person alleging the interest in the estate has in fact no interest therein entitling the person to an accounting.



§ 28-52-105 - Petitions for settlement and distribution.

(a) At the time of filing an account, the personal representative shall petition the court to settle and allow his or her account.

(b) If the estate is in a proper condition to be closed, he or she shall also petition the court for an order authorizing him or her to distribute the estate and shall specify in the petition the persons to whom distribution is to be made and the proportions or parts of the estate to which each is entitled, or he or she may petition the court to approve a distribution already made.



§ 28-52-106 - Notice of filing of accounts.

During the first week of each month the clerk shall publish, in a newspaper published or having a general circulation in the county, a notice of estates in which accounts have been filed by personal representatives during the preceding month, listing in alphabetical order the names of the estates, with the names of the personal representatives thereof and the respective dates of the filing of the accounts, and calling on interested persons to file objections to the accounts on or before the sixtieth day following the filing of the respective accounts, failing which the persons will be barred forever from excepting to the account.



§ 28-52-107 - Continuance -- Hearing -- Objections.

(a) Every account filed by a personal representative shall be continued without being acted on for a period of sixty (60) days from the date of its filing.

(b) The court may, and upon motion of an interested person shall, set the hearing on the account for a day certain.

(c) (1) At any time prior to the hearing on an account of a personal representative, an interested person may file written objections to any item or omission in the account.

(2) All objections shall be specific and shall indicate the modification desired.



§ 28-52-108 - Reference to auditor.

(a) In its discretion, the court may refer an account to an auditor for examination and restatement.

(b) The auditor shall be governed by the law which applies to a master in circuit court for the examination and restatement of an account.

(c) Upon restatement of the account, the auditor shall file it with the court.

(d) The court shall examine the account as restated at a hearing held after notice of the hearing given to the personal representative and other persons, if any, as the court may direct.

(e) After the hearing the court may approve, modify, or disapprove the account as restated.



§ 28-52-109 - Order settling account.

(a) Upon the approval of the account of a personal representative, the personal representative and his or her sureties, subject to the right of appeal and to the power of the court to vacate its final orders, shall be relieved from liability for the administration of his or her trust during the accounting period, including the investment of the assets of the estate.

(b) The court may disapprove the account in whole or in part and surcharge the personal representative for any loss caused by any breach of duty.



§ 28-52-110 - Supplemental account.

Receipts and disbursements by the personal representative subsequent to the filing of his or her final accounts shall be reported to the court for approval and may be incorporated in the report of final distribution.






Chapter 53 - Distribution And Discharge

Subchapter 1 - -- General Provisions

§ 28-53-101 - Determination of heirship.

(a) Right to Bring Proceedings. Whenever a person has died leaving in this state property or an interest therein, a person claiming an interest in the property as heir or distributee, or a person claiming through an heir or distributee, or the personal representative of the decedent may file a petition in the circuit court of proper venue for the administration of the decedent's estate to determine the heirs and distributees of the decedent and their respective interests in the estate or the property.

(b) Contents of Petition. The petition shall state:

(1) The name, age, domicile, and date of death of the decedent;

(2) The names, relationship, if any, to the decedent, age, and residential address of any heirs and distributees, and every person claiming any interest in the property through an heir or distributee as far as is known or can with reasonable diligence be ascertained;

(3) A description of the property with respect to which the determination is sought;

(4) The approximate net value of the estate;

(5) Whether the decedent died testate or intestate and, if testate, a copy of the will and a certificate of probate thereof shall be attached unless probated in the county in which the petition is filed; and

(6) Whether an administration of the estate is pending or has been completed and, if so, in what court.

(c) Procedure. (1) (A) Upon the filing of the petition, the court shall fix the time for the hearing thereof, notice of which shall be given to:

(i) All persons known or believed to claim an interest in the property as heir, or through an heir of the decedent, or as a distributee;

(ii) All persons who, at the date of the filing of the petition, may be shown by the records of conveyances of the county in which any real property described in the petition is located to claim an interest therein through the heirs or distributees of the decedent; and

(iii) Any unknown heirs or distributees of the decedent.

(B) The notice shall be given by publication and, in addition, personal notice or notice by registered mail shall be given to every such person whose address is known to the petitioner.

(2) Upon satisfactory proof, the court shall enter an order determining the heirs and distributees.

(d) Effect of Order. (1) The order shall be conclusive upon all parties to the proceeding having or claiming an interest in the property, subject to the right of appeal, and may be set aside only upon such grounds and under such circumstances and in the manner provided by law for setting aside the final judgment or decree of a court of general jurisdiction.

(2) However, upon the petition of any person not personally served with notice who may have or claim an interest in the property involved having filed within three (3) years after the date of the rendition of the order or, in the case of a person under disability or incompetency or being beyond the seas, having filed within three (3) years after such a disability is removed, when the request is for good cause stated in the petition and proved to the satisfaction of the court, the court rendering the order may vacate or modify the order insofar as it affects the interests of the person.



§ 28-53-102 - Partial distribution.

(a) Delivery of Specific Property to Distributee Before Final Order. (1) Upon petition of the personal representative or of any distributee, with or without notice as the court may direct, the court may order the personal representative to deliver to any distributee who consents to it possession of any specific real or personal property to which he or she is entitled under the terms of the will or by intestacy, provided that other distributees or claimants are not prejudiced thereby.

(2) At any time prior to the order of final distribution, the court may order the return of the property to the personal representative if it is for the best interest of the estate. The court may require the distributee to give security for the return.

(b) Distribution of Part of Estate. (1) After the expiration of the time for the filing of claims and before final settlement of the accounts of the personal representative, a partial distribution may be ordered, after notice to such interested persons, if any, as the court may direct.

(2) The partial distribution shall be as conclusive as an order of final distribution with respect to the estate distributed except to the extent that other distributees or claimants are deprived of the fair share or amount which they would otherwise receive on final distribution.

(3) Before a partial distribution is so ordered, the court may require that security be given for the return of the property so distributed to the extent necessary to satisfy any distributees or claimants who may be prejudiced by any partial distribution.



§ 28-53-103 - Order of final distribution -- Notice and hearing.

(a) Upon the filing of a final account of a personal representative praying for an order of final distribution or for approval of final distribution previously made, the court shall fix a date for hearing, not earlier than sixty (60) days after such a filing.

(b) In addition to the notice required by § 28-52-106, the clerk, by one (1) or more of the methods provided by § 28-1-112 as the court may by rule or specific order direct, shall notify all distributees of the estate, the surviving spouse, if any, of the decedent, all unpaid creditors, the surety of the personal representative, and such other persons, if any, as the court may direct, of the filing of the final account and the date set for hearing thereon.

(c) However, the court may order a final distribution or approve a final distribution previously made immediately upon the filing of the final account when it appears to the court that all parties in interest who are of full age and under no disability have waived the notice and hearing and that the guardians of all parties in interest who are minors or under disability of incompetency have waived the notice and hearing.



§ 28-53-104 - Order of final distribution -- Contents.

(a) The order authorizing, directing, or approving a final distribution shall state that:

(1) Not less than sixty (60) days have elapsed from the date of the filing of the final account or notice and hearing have been waived;

(2) The notice required by § 28-53-103 has been given or has been waived;

(3) The time for filing claims against the estate has expired;

(4) All claims have been paid, or contain a list of unpaid claims;

(5) There are contingent claims which have been allowed and whether the distributees take subject thereto;

(6) All state and federal inheritance and estate taxes have been paid or provided for; and

(7) The distribution authorized or approved is according to law.

(b) If there has been a determination that there is no liability to the estate by the personal representative or his or her surety and if the order approves a final distribution previously made, the order shall discharge the personal representative and the surety on his or her bond.



§ 28-53-105 - Order of final distribution -- Conclusiveness.

(a) The order of final distribution shall be a conclusive determination as to the persons who are the successors in interest to that part of the estate of the decedent passing through the hands of the personal representative and as to the extent and character of their interests therein, subject only to the right of appeal and the right to reopen the order.

(b) The order shall not affect the rights of third parties acquired from or through a distributee, as against the distributee.



§ 28-53-106 - Account not approved.

If the final account is not approved, the court shall enter an order specifying wherein and the extent to which the account is not approved and directing a restatement of the account and such further action, if any, on the part of the personal representative as the court finds to be proper.



§ 28-53-107 - Abatement.

(a) Except as provided in subsection (c) of this section, shares of the distributees shall abate for the payment of claims, legacies, the family allowances, the shares of pretermitted heirs, or the share of the surviving spouse who is entitled to and elects to take against the will, without any preference or priority as between real and personal property, in the following order:

(1) Property not disposed of by the will;

(2) Property devised to the residuary devisee;

(3) Property disposed of by the will but not specifically devised and not devised to the residuary devisee; and

(4) Property specifically devised.

(b) (1) A general devise charged on any specific property or fund, for purpose of abatement, shall be deemed property specifically devised to the extent of the value of the thing on which it is charged.

(2) Upon the failure or insufficiency of the thing on which it is charged, it shall be deemed property not specifically devised to the extent of the failure or insufficiency.

(c) If the provisions of the will or the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a) of this section, the shares of distributees shall abate in such other manner as may be found necessary to give effect to the intention of the testator.



§ 28-53-108 - Contribution.

(a) When real or personal property which has been specifically devised or charged with a legacy shall be sold or taken by the personal representative for the payment of claims, general legacies, the family allowances, the shares of pretermitted heirs, or the share of a surviving spouse who elects to take against the will, other legatees and devisees shall contribute according to their respective interests to the legatee or devisee whose legacy or devise has been sold or taken so as to accomplish an abatement in accordance with the provisions of § 28-53-107.

(b) The court shall determine, at the time of the hearing on the petition for final distribution, the amounts of the respective contributions and whether the contributions shall be made before distribution or shall constitute a lien on specific property which is distributed.



§ 28-53-109 - Determination of advancements.

(a) All questions of advancements made or alleged to have been made by an intestate to any heir may be heard and determined by the court at the time of the hearing on the petition for final distribution or at an earlier date if the court so directs.

(b) The amount of every advancement shall be specified in the order of final distribution.



§ 28-53-110 - Improper distributions.

(a) Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitations, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return any property improperly received, which is other than money, and its income since distribution if he or she has the property and to return an amount equal to any money improperly paid with interest at six percent (6%) per annum. If he or she does not have the property, then he or she is liable to return the value as of the date of disposition of the property improperly received and its income and gain received by him or her.

(b) An improper distribution or payment shall be deemed to include distribution or payment without deduction of or payment for any federal or state estate, death, or transfer taxes properly apportioned thereto.

(c) Any suit or proceeding to recover property improperly distributed or the value thereof may be instituted in the circuit court in which administration is pending or was had, or in any other court of proper jurisdiction.

(d) Any suit or proceeding to recover property improperly distributed or the value thereof, money improperly paid, and income or interest, as the case may be, shall be barred three (3) years after the decedent's death or two (2) years after the time of distribution or payment, whichever last occurs.



§ 28-53-111 - Setoffs.

When a distributee of an estate is indebted to the estate, the amount of the indebtedness if due, or the present worth of the indebtedness, if not due, may be treated as an offset by the personal representative against any real or personal property of the estate to which the distributee is entitled. However, the distributee shall be entitled to the benefit of any defense which would be available to him or her in a direct proceeding for the recovery of the debt.



§ 28-53-112 - Interest -- Income and increment.

(a) Interest. Unless a contrary intent is indicated by will, if the estate is solvent, general legacies shall bear interest at the rate of six percent (6%) per annum, or the then-prevailing legal rate, beginning fifteen (15) months after commencement of administration, but not before that time.

(b) Income and Increment. Unless otherwise provided in the will, a specific devise of property shall be construed to include income or increment accruing to the property while in the hands of the personal representative.

(c) Allocation of Trust Income. When property is devised to a trustee upon a trust which separates the beneficial interest in the income and principal of the trust, the income which accrues to the property so devised during the administration of the estate shall be treated as income by the trustee when received by him or her.



§ 28-53-113 - Exoneration of encumbered property.

As between the distributees, secured debts shall be discharged out of the general assets of the estate, subject to the right of a decedent to provide otherwise by will. However, nothing in this section shall preclude a secured creditor from having recourse to his or her security for satisfaction of the debt.



§ 28-53-114 - Distribution in kind.

(a) When the estate is otherwise ready to be distributed, it may be distributed in kind, unless the terms of the will provide otherwise or unless a partition sale is ordered.

(b) (1) Upon petition of an interested person, except as provided in subdivision (b)(2) of this section, a distributee, who by the terms of the will is to receive land or any other thing to be purchased by the personal representative, and, if he or she notifies the personal representative before the thing is purchased, may elect to take the purchase price or property of the estate which the personal representative would otherwise sell to obtain the purchase price.

(2) If the terms of the will direct the purchase of an annuity, the person to whom the income thereof shall be directed to be paid shall not have the right to elect to take the capital sum directed to be used for the purchase in lieu of the annuity except to the extent that the will expressly provides that an assignable annuity be purchased.

(c) Nothing in this section shall affect the rights of election by a surviving spouse against a testamentary provision as provided in the Probate Code.



§ 28-53-115 - Partition.

(a) When two (2) or more distributees are entitled to distribution of undivided interests in any personal property of the estate, distribution shall be made of undivided interests therein unless the personal representative or one (1) or more of the distributees shall petition the court, not later than the hearing on the petition for final distribution, to make partition thereof.

(b) If the petition is filed, the court, after notice to persons interested in the property involved, shall proceed to make partition, allot, and divide the property, or order the sale of the property for partition.

(c) In case equal partition cannot be had between the parties without prejudice to the rights or interests of some, partition may be made in unequal shares and by awarding judgment for compensation to be paid by one (1) or more parties to one (1) or more of the others.

(d) Any two (2) or more parties may agree to accept undivided interests.

(e) Any sale under this section shall be conducted and confirmed in the same manner as other probate sales.

(f) Expenses incident to the partition, including reasonable compensation to commissioners for their services, shall be equitably apportioned by the court among the parties. The amount charged to each party shall constitute a lien on the property allotted to him or her.



§ 28-53-116 - Missing or unavailable distributees.

(a) (1) If, upon the filing of a petition for an order of final distribution, it appears that any distributee of the estate cannot be found, or for any reason the personal representative is unable to deliver to a distributee his or her distributable share of the estate and obtain a receipt therefor, the court may order the personal representative to sell the nonliquid assets distributable to the distributee, in the manner authorized by the provisions of the Probate Code for the sale of the property by a personal representative, and to deposit in the registry of the court, by payment to the clerk of the court, the funds distributable to the distributee. The receipt of the clerk of the court for such funds shall constitute a complete acquittance therefor to the personal representative.

(2) If it is shown that it is in the best interests of the estate that the whole title to the nonliquid assets be sold, clear of the claim of the missing distributee, rather than only that portion of the assets distributable to the distributee, then the sale may be ordered.

(b) (1) The court shall direct, by order, the clerk of the court as to how the funds shall be held in safekeeping and may authorize the clerk to deposit the funds at interest in a designated financial institution, the deposits of which are insured, in whole or in part, by an agency of the United States Government, to the credit of the clerk and his or her successors in office for the use and benefit of the distributee, or to invest the funds, or any part of them, in bonds of the United States or the State of Arkansas. The order shall specify when and under what conditions further orders may be obtained for the ultimate distribution of the fund.

(2) Prior to making the order, the court shall investigate the bond of the clerk, and if it is found to be insufficient in amount to protect the funds of the distributee, the court shall designate the county treasurer as the depository of the funds, subject to the provisions of this section with respect to the deposit of the funds with the clerk of the court.



§ 28-53-117 - Escheats.

No part of the present law of escheats shall be repealed by the Probate Code.



§ 28-53-118 - Discharge of personal representative.

(a) (1) Upon the filing of evidence satisfactory to the court that distribution has been made as directed in the order of final distribution, the court shall enter an order discharging the personal representative and his or her surety from further liability or accountability with respect to the administration.

(2) Evidence satisfactory to the court may consist of:

(A) Receipts, unless other written evidence of distribution exists, such as cancelled checks; or

(B) In the case of property under title, a copy of the document transferring title to the distributee.

(b) The order, or an order of discharge entered under § 28-53-104, shall be final, except that upon a petition's being filed within three (3) years of the entry thereof, the order may be set aside for fraud in the settlement of the account of the personal representative.



§ 28-53-119 - Reopening administration.

(a) (1) If, after an estate has been settled and the personal representative discharged, other property of the estate is discovered, or if it appears that any necessary act remains unperformed on the part of the personal representative, or for any other proper cause, the court, upon the petition of any person interested in the estate and without notice or upon such notice as it may direct, may order that the estate be reopened.

(2) It may reappoint the personal representative or appoint another personal representative to administer such property or perform such act as may be deemed necessary.

(b) Unless the court shall otherwise order, the provisions of the Probate Code as to an original administration shall apply to the proceedings had in the reopened administration so far as may be appropriate. However, no claim which is already barred can be asserted in the reopened administration.






Subchapter 2 - -- Transfers to Surviving Spouses

§ 28-53-201 - Prior law and distributions unaffected.

This subchapter shall not be deemed to create any implication of change in existing law or invalidate any distribution in kind made prior to March 6, 1967, with respect to which values other than those specified in this subchapter were used.



§ 28-53-202 - Applicability of subchapter.

This subchapter shall be effective with respect to all wills and revocable inter vivos trusts executed or created before or after March 6, 1967, by persons dying on or after March 6, 1967, and to irrevocable inter vivos trusts created on or after March 6, 1967.



§ 28-53-203 - Allocation of assets with value equivalent to federal estate tax value.

Whenever under any last will and testament or trust instrument of a decedent who is survived by a spouse, the executor, trustee, or other fiduciary is authorized to or required by the terms of such an instrument to satisfy a pecuniary bequest, including a pecuniary bequest in trust or transfer in trust of a pecuniary amount to or for the benefit of any beneficiary, by transferring or allocating assets in kind at their federal estate tax values or at any value other than the fair market value of the assets at the date of their distribution or allocation, then the fiduciary shall satisfy the pecuniary bequest or transfer in trust by the distribution or allocation of assets, including cash, having an aggregate fair market value on the date or dates of distribution or allocation equal to the amount of the pecuniary bequest or transfer in trust as finally determined for federal estate tax purposes, unless the will or governing instrument provides otherwise.



§ 28-53-204 - Assets distributed to be representative of appreciation or depreciation of all assets.

A provision in a last will and testament or trust instrument that an executor or fiduciary authorized or required by its terms to satisfy a pecuniary bequest or transfer in trust with assets in kind at their federal estate tax values or at any values other than fair market values at date of distribution or allocation shall act fairly or equitably or not arbitrarily in satisfying the bequest or transfer, shall be deemed, in the absence of clear provisions to the contrary, to be a direction to distribute or allocate assets, including cash, fairly representative, on the date of distribution or allocation, of the appreciation or depreciation in the value of all property available for distribution or allocation.



§ 28-53-205 - Alternative valuations.

(a) Whenever there is a provision in the will or governing instrument that an executor or fiduciary who is authorized or required by its terms to satisfy a pecuniary bequest or transfer in trust, with assets in kind at their federal estate tax values or at any value other than fair market values at date or dates of distribution or allocation, is authorized or required, in satisfying the bequest or transfer, to either:

(1) Distribute or allocate assets, including cash, having an aggregate fair market value on the date or dates of distribution or allocation equal to or at least equal to the amount of the pecuniary bequest or transfer in trust as finally determined for federal estate tax purposes; or

(2) Distribute or allocate assets, including cash, fairly representative, on the date or dates of distribution or allocation, of the appreciation or depreciation in the value of all properties available for distribution or allocation.

(b) The executor or fiduciary, nevertheless, must distribute or allocate assets, including cash, having an aggregate fair market value on the date or dates of distribution or allocation equal to the amount of the pecuniary bequest or transfer in trust as finally determined for federal estate tax purposes.









Chapter 54 - Uniform Estate Tax Apportionment Act

§ 28-54-101 - Short title.

This chapter may be cited as the Uniform Estate Tax Apportionment Act.



§ 28-54-102 - Definitions.

In this chapter:

(1) "Apportionable estate" means the value of the gross estate as finally determined for purposes of the estate tax to be apportioned reduced by:

(A) any claim or expense allowable as a deduction for purposes of the tax;

(B) the value of any interest in property that, for purposes of the tax, qualifies for a marital or charitable deduction or otherwise is deductible or is exempt; and

(C) any amount added to the decedent's gross estate because of a gift tax on transfers made before death.

(2) "Estate tax" means a federal, state, or foreign tax imposed because of the death of an individual and interest and penalties associated with the tax. The term does not include an inheritance tax, income tax, or generation-skipping transfer tax other than a generation-skipping transfer tax incurred on a direct skip taking effect at death.

(3) "Gross estate" means, with respect to an estate tax, all interests in property subject to the tax.

(4) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(5) "Ratable" means apportioned or allocated pro rata according to the relative values of interests to which the term is to be applied. "Ratably" has a corresponding meaning.

(6) "Time-limited interest" means an interest in property which terminates on a lapse of time or on the occurrence or nonoccurrence of an event or which is subject to the exercise of discretion that could transfer a beneficial interest to another person. The term does not include a cotenancy unless the cotenancy itself is a time-limited interest.

(7) "Value" means, with respect to an interest in property, fair market value as finally determined for purposes of the estate tax that is to be apportioned, reduced by any outstanding debt secured by the interest without reduction for taxes paid or required to be paid or for any special valuation adjustment.



§ 28-54-103 - Apportionment by will or other dispositive instrument.

(a) Except as otherwise provided in subsection (c), the following rules apply:

(1) To the extent that a provision of a decedent's will expressly and unambiguously directs the apportionment of an estate tax, the tax must be apportioned accordingly.

(2) Any portion of an estate tax not apportioned pursuant to paragraph (1) must be apportioned in accordance with any provision of a revocable trust of which the decedent was the settlor which expressly and unambiguously directs the apportionment of an estate tax. If conflicting apportionment provisions appear in two or more revocable trust instruments, the provision in the most recently dated instrument prevails. For purposes of this paragraph:

(A) a trust is revocable if it was revocable immediately after the trust instrument was executed, even if the trust subsequently becomes irrevocable; and

(B) the date of an amendment to a revocable trust instrument is the date of the amended instrument only if the amendment contains an apportionment provision.

(3) If any portion of an estate tax is not apportioned pursuant to paragraph (1) or (2), and a provision in any other dispositive instrument expressly and unambiguously directs that any interest in the property disposed of by the instrument is or is not to be applied to the payment of the estate tax attributable to the interest disposed of by the instrument, the provision controls the apportionment of the tax to that interest.

(b) Subject to subsection (c), and unless the decedent expressly and unambiguously directs the contrary, the following rules apply:

(1) If an apportionment provision directs that a person receiving an interest in property under an instrument is to be exonerated from the responsibility to pay an estate tax that would otherwise be apportioned to the interest,

(A) the tax attributable to the exonerated interest must be apportioned among the other persons receiving interests passing under the instrument, or

(B) if the values of the other interests are less than the tax attributable to the exonerated interest, the deficiency must be apportioned ratably among the other persons receiving interests in the apportionable estate that are not exonerated from apportionment of the tax.

(2) If an apportionment provision directs that an estate tax is to be apportioned to an interest in property a portion of which qualifies for a marital or charitable deduction, the estate tax must first be apportioned ratably among the holders of the portion that does not qualify for a marital or charitable deduction and then apportioned ratably among the holders of the deductible portion to the extent that the value of the nondeductible portion is insufficient.

(3) Except as otherwise provided in paragraph (4), if an apportionment provision directs that an estate tax be apportioned to property in which one or more time-limited interests exist, other than interests in specified property under § 28-54-107, the tax must be apportioned to the principal of that property, regardless of the deductibility of some of the interests in that property.

(4) If an apportionment provision directs that an estate tax is to be apportioned to the holders of interests in property in which one or more time-limited interests exist and a charity has an interest that otherwise qualifies for an estate tax charitable deduction, the tax must first be apportioned, to the extent feasible, to interests in property that have not been distributed to the persons entitled to receive the interests.

(c) A provision that apportions an estate tax is ineffective to the extent that it increases the tax apportioned to a person having an interest in the gross estate over which the decedent had no power to transfer immediately before the decedent executed the instrument in which the apportionment direction was made. For purposes of this subsection, a testamentary power of appointment is a power to transfer the property that is subject to the power.



§ 28-54-104 - Statutory apportionment of estate taxes.

To the extent that apportionment of an estate tax is not controlled by an instrument described in § 28-54-103 and except as otherwise provided in §§ 28-54-106 and 28-54-107, the following rules apply:

(1) Subject to paragraphs (2), (3), and (4), the estate tax is apportioned ratably to each person that has an interest in the apportionable estate.

(2) A generation-skipping transfer tax incurred on a direct skip taking effect at death is charged to the person to which the interest in property is transferred.

(3) If property is included in the decedent's gross estate because of Section 2044 of the Internal Revenue Code of 1986 or any similar estate tax provision, the difference between the total estate tax for which the decedent's estate is liable and the amount of estate tax for which the decedent's estate would have been liable if the property had not been included in the decedent's gross estate is apportioned ratably among the holders of interests in the property. The balance of the tax, if any, is apportioned ratably to each other person having an interest in the apportionable estate.

(4) Except as otherwise provided in § 28-54-103(b)(4) and except as to property to which § 28-54-107 applies, an estate tax apportioned to persons holding interests in property subject to a time-limited interest must be apportioned, without further apportionment, to the principal of that property.



§ 28-54-105 - Credits and deferrals.

Except as otherwise provided in §§ 28-54-106 and 28-54-107, the following rules apply to credits and deferrals of estate taxes:

(1) A credit resulting from the payment of gift taxes or from estate taxes paid on property previously taxed inures ratably to the benefit of all persons to which the estate tax is apportioned.

(2) A credit for state or foreign estate taxes inures ratably to the benefit of all persons to which the estate tax is apportioned, except that the amount of a credit for a state or foreign tax paid by a beneficiary of the property on which the state or foreign tax was imposed, directly or by a charge against the property, inures to the benefit of the beneficiary.

(3) If payment of a portion of an estate tax is deferred because of the inclusion in the gross estate of a particular interest in property, the benefit of the deferral inures ratably to the persons to which the estate tax attributable to the interest is apportioned. The burden of any interest charges incurred on a deferral of taxes and the benefit of any tax deduction associated with the accrual or payment of the interest charge is allocated ratably among the persons receiving an interest in the property.



§ 28-54-106 - Insulated property -- Advancement of tax.

(a) In this section:

(1) "Advanced fraction" means a fraction that has as its numerator the amount of the advanced tax and as its denominator the value of the interests in insulated property to which that tax is attributable.

(2) "Advanced tax" means the aggregate amount of estate tax attributable to interests in insulated property which is required to be advanced by uninsulated holders under subsection (c).

(3) "Insulated property" means property subject to a time-limited interest which is included in the apportionable estate but is unavailable for payment of an estate tax because of impossibility or impracticability.

(4) "Uninsulated holder" means a person who has an interest in uninsulated property.

(5) "Uninsulated property" means property included in the apportionable estate other than insulated property.

(b) If an estate tax is to be advanced pursuant to subsection (c) by persons holding interests in uninsulated property subject to a time-limited interest other than property to which § 28-54-107 applies, the tax must be advanced, without further apportionment, from the principal of the uninsulated property.

(c) Subject to § 28-54-109(b) and (d), an estate tax attributable to interests in insulated property must be advanced ratably by uninsulated holders. If the value of an interest in uninsulated property is less than the amount of estate taxes otherwise required to be advanced by the holder of that interest, the deficiency must be advanced ratably by the persons holding interests in properties that are excluded from the apportionable estate under § 28-54-102(1)(B) as if those interests were in uninsulated property.

(d) A court having jurisdiction to determine the apportionment of an estate tax may require a beneficiary of an interest in insulated property to pay all or part of the estate tax otherwise apportioned to the interest if the court finds that it would be substantially more equitable for that beneficiary to bear the tax liability personally than for that part of the tax to be advanced by uninsulated holders.

(e) When a distribution of insulated property is made, each uninsulated holder may recover from the distributee a ratable portion of the advanced fraction of the property distributed. To the extent that undistributed insulated property ceases to be insulated, each uninsulated holder may recover from the property a ratable portion of the advanced fraction of the total undistributed property.

(f) Upon a distribution of insulated property for which, pursuant to subsection (d), the distributee becomes obligated to make a payment to uninsulated holders, a court may award an uninsulated holder a recordable lien on the distributee's property to secure the distributee's obligation to that uninsulated holder.



§ 28-54-107 - Apportionment and recapture of special elective benefits.

(a) In this section:

(1) "Special elective benefit" means a reduction in an estate tax obtained by an election for:

(A) a reduced valuation of specified property that is included in the gross estate;

(B) a deduction from the gross estate, other than a marital or charitable deduction, allowed for specified property; or

(C) an exclusion from the gross estate of specified property.

(2) "Specified property" means property for which an election has been made for a special elective benefit.

(b) If an election is made for one or more special elective benefits, an initial apportionment of a hypothetical estate tax must be computed as if no election for any of those benefits had been made. The aggregate reduction in estate tax resulting from all elections made must be allocated among holders of interests in the specified property in the proportion that the amount of deduction, reduced valuation, or exclusion attributable to each holder's interest bears to the aggregate amount of deductions, reduced valuations, and exclusions obtained by the decedent's estate from the elections. If the estate tax initially apportioned to the holder of an interest in specified property is reduced to zero, any excess amount of reduction reduces ratably the estate tax apportioned to other persons that receive interests in the apportionable estate.

(c) An additional estate tax imposed to recapture all or part of a special elective benefit must be charged to the persons that are liable for the additional tax under the law providing for the recapture.



§ 28-54-108 - Securing payment of estate tax from property in possession of fiduciary.

(a) A fiduciary may defer a distribution of property until the fiduciary is satisfied that adequate provision for payment of the estate tax has been made.

(b) A fiduciary may withhold from a distributee an amount equal to the amount of estate tax apportioned to an interest of the distributee.

(c) As a condition to a distribution, a fiduciary may require the distributee to provide a bond or other security for the portion of the estate tax apportioned to the distributee.



§ 28-54-109 - Collection of estate tax by fiduciary.

(a) A fiduciary responsible for payment of an estate tax may collect from any person the tax apportioned to and the tax required to be advanced by the person.

(b) Except as otherwise provided in § 28-54-106, any estate tax due from a person that cannot be collected from the person may be collected by the fiduciary from other persons in the following order of priority:

(1) any person having an interest in the apportionable estate which is not exonerated from the tax;

(2) any other person having an interest in the apportionable estate;

(3) any person having an interest in the gross estate.

(c) A domiciliary fiduciary may recover from an ancillary personal representative the estate tax apportioned to the property controlled by the ancillary personal representative.

(d) The total tax collected from a person pursuant to this chapter may not exceed the value of the person's interest.



§ 28-54-110 - Right of reimbursement.

(a) A person required under § 28-54-109 to pay an estate tax greater than the amount due from the person under § 28-54-103 or § 28-54-104 has a right to reimbursement from another person to the extent that the other person has not paid the tax required by § 28-54-103 or § 28-54-104 and a right to reimbursement ratably from other persons to the extent that each has not contributed a portion of the amount collected under § 28-54-109(b).

(b) A fiduciary may enforce the right of reimbursement under subsection (a) on behalf of the person that is entitled to the reimbursement and shall take reasonable steps to do so if requested by the person.



§ 28-54-111 - Action to determine or enforce chapter.

A fiduciary, transferee, or beneficiary of the gross estate may maintain an action for declaratory judgment to have a court determine and enforce this chapter.



§ 28-54-112 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 28-54-113 - Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 28-54-114 - Delayed application.

(a) Sections 28-54-103 -- 28-54-107 do not apply to the estate of a decedent who dies more than three years after January 1, 2008, if the decedent continuously lacked testamentary capacity from the expiration of the three-year period until the date of death.

(b) For the estate of a decedent who dies on or after January 1, 2008, to which §§ 28-54-103 -- 28-54-107 do not apply, estate taxes must be apportioned pursuant to the law in effect immediately before January 1, 2008.



§ 28-54-115 - Effective date.

This chapter takes effect on January 1, 2008.






Chapter 55-63 - [Reserved.]

[Reserved]






Subtitle 5 - Fiduciary Relationships

Chapter 64 - General Provisions

[Reserved]



Chapter 65 - Guardians Generally

Subchapter 1 - -- General Provisions

§ 28-65-101 - Definitions.

As used in this chapter:

(1) "Essential requirements for health or safety" means the health care, food, shelter, clothing, and protection without which serious illness or serious physical injury will occur;

(2) "Evaluation" means a professional assessment of the abilities of the respondent and the impact of any impairments on the individual's capability to meet the essential requirements for his or her health or safety or to manage his or her estate;

(3) "Guardian" means one appointed by a court to have the care and custody of the person or of the estate, or of both, of an incapacitated person;

(4) "Guardian ad litem" means one appointed by a court in which a particular proceeding is pending to represent a ward or an unborn person in that proceeding;

(5) (A) "Incapacitated person" means a person who is impaired by reason of a disability such as mental illness, mental deficiency, physical illness, chronic use of drugs, or chronic intoxication, to the extent of lacking sufficient understanding or capacity to make or communicate decisions to meet the essential requirements for his or her health or safety or to manage his or her estate.

(B) "Incapacitated person" includes an endangered or impaired adult as defined in the Adult Maltreatment Custody Act, § 9-20-103, who is in the custody of the Department of Human Services.

(C) Nothing in this chapter shall be construed to mean a person is incapacitated for the sole reason he or she relies consistently on treatment by spiritual means through prayer alone for healing in accordance with his or her religious tradition and is being furnished such treatment;

(6) "Least restrictive alternative" means the form of assistance that least interferes with the legal capacity of the respondent to act in his or her own behalf;

(7) "Limited guardian" means one whose powers and authority have been limited to the specific powers, authorities, and duties set forth in the order of appointment;

(8) "Professional" means a physician, licensed psychologist, or licensed certified social worker with training, experience, and knowledge of the particular alleged disability of the respondent;

(9) "Temporary guardian" means a guardian appointed pursuant to § 28-65-218; and

(10) "Ward" means an incapacitated person for whom a guardian has been appointed.



§ 28-65-102 - Relationship of chapter to Uniform Veterans' Guardianship Act.

(a) The provisions of this chapter shall:

(1) Extend to the persons specifically provided for under the terms of the Uniform Veterans' Guardianship Act, § 28-66-101 et seq; and

(2) Be cumulative to the Uniform Veterans' Guardianship Act, § 28-66-101 et seq.

(b) However, all conflicts arising between the Uniform Veterans' Guardianship Act, § 28-66-101 et seq., and this chapter shall be resolved by giving effect to the law as stated in the Uniform Veterans' Guardianship Act, § 28-66-101 et seq., in cases to which the Uniform Veterans' Guardianship Act, § 28-66-101 et seq., applies and then only as applicable to assets derived through the Veterans' Administration.



§ 28-65-103 - Applicability of other acts.

(a) The provisions of §§ 28-1-101 -- 28-1-104, 28-1-106, 28-1-108 -- 28-1-113, 28-1-115, and 28-1-116, unless therein expressly restricted to decedents' estates, shall apply to guardianships.

(b) When sections in subtitle 4 of this title are incorporated by reference by any sections of this chapter they shall be applied as if "decedent" read "incapacitated person" and "personal representative" read "guardian". Similarly, other terms applicable to guardianship shall be substituted for terms applicable to decedents' estates.

(c) In those cases in which no specific rule is provided for guardianships in this chapter, the rule governing decedents' estates in Acts 1949, No. 140, as amended, shall apply to guardianships when applicable thereto and not inconsistent with the provisions of this chapter.

(d) (1) Nothing in this chapter repeals or supersedes §§ 28-71-101 -- 28-71-106.

(2) If there is a conflict between this chapter and §§ 28-71-101 -- 28-71-106, then the provisions of §§ 28-71-101 -- 28-71-106 shall control.

(e) This chapter does not invalidate appointments of guardians heretofore made pursuant to Acts 1983, No. 345 [repealed], but from and after June 28, 1985, this chapter shall apply to all such guardianships.

(f) (1) (A) It is found and determined by the General Assembly that:

(i) Act 345 of 1983 [repealed] governing guardianships for incapacitated persons created considerable confusion concerning various other laws relating to the appointment of guardians;

(ii) Part of that confusion was due to uncertainty as to whether Act 345 of 1983 [repealed], was intended to repeal or supersede various other laws relating to guardianship;

(iii) As a result of this confusion, guardianships were established by various courts in the state under the provisions of various laws which were in effect concurrently with or immediately prior to Act 345 of 1983 [repealed], and there is now some question concerning the validity of some of those guardianships; and

(iv) This confusion and doubt should be removed in order that guardians appointed during that period can continue to carry out their responsibilities without the doubt and disagreement concerning their official capacity and authority.

(B) It is therefore the intent and purpose of this subsection to validate any and all guardianships established from July 4, 1983, until June 28, 1985, under authority of Act 345 of 1983 [repealed] or any law in effect concurrently with or immediately prior to July 4, 1983.

(2) Any guardianship established during the period from July 4, 1983, to June 28, 1985, whether established under Act 345 of 1983 [repealed], or under any act in effect concurrently with Act 345 of 1983 [repealed], or any act in effect immediately prior to July 4, 1983, is declared to be valid and shall continue in effect for the purposes established. However, the provisions of this chapter shall be applicable to all guardianships so established except as otherwise provided in § 28-65-102.

(g) The appropriate jurisdiction for an adult guardianship action, excluding proceedings under the Adult Custody Maltreatment Act, § 9-20-101 et seq., under this chapter that involve a party residing outside the state shall be determined under the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, § 28-74-101 et seq.

(h) The appropriate jurisdiction for an adult guardianship action under the Adult Custody Maltreatment Act, § 9-20-101 et seq., that involves a maltreated adult residing outside the state shall be determined under the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, § 28-74-101 et seq.



§ 28-65-104 - Incapacitated persons.

For purposes of this chapter, the following persons are incapacitated persons:

(1) Persons under age eighteen (18) whose disabilities have not been removed; and

(2) Persons who are detained or confined by a foreign power or who have disappeared.



§ 28-65-105 - Purpose of guardianship.

Guardianship for an incapacitated person shall be:

(1) Used only as is necessary to promote and protect the well-being of the person and his or her property;

(2) Designed to encourage the development of maximum self-reliance and independence of the person; and

(3) Ordered only to the extent necessitated by the person's actual mental, physical, and adoptive limitations.



§ 28-65-106 - Rights of incapacitated persons.

An incapacitated person for whom a guardian has been appointed is not presumed to be incompetent and retains all legal and civil rights except those which have been expressly limited by court order or have been specifically granted by order to the guardian by the court.



§ 28-65-107 - Jurisdiction of courts.

(a) The jurisdiction of the circuit court over all matters of guardianship, other than guardianships ad litem in other courts, shall be exclusive, subject to the right of appeal.

(b) The provisions of this chapter shall not affect the jurisdiction of any court authorized to remove disabilities of minority.

(c) (1) If a juvenile is the subject matter of an open case filed under the Arkansas Juvenile Code of 1989, § 9-27-301 et seq., the guardianship petition shall be filed in that case if the juvenile resides in Arkansas.

(2) If the juvenile resides out of state through the Interstate Compact on the Placement of Children, § 9-29-201 et seq., the guardianship petition may be filed in Arkansas or it may be filed in the state in which the juvenile resides, subject to approval by the receiving state.

(d) The appropriate jurisdiction for an adult guardianship action, excluding proceedings under the Adult Custody Maltreatment Act, § 9-20-101 et seq., under this chapter that involve a party residing outside the state shall be determined under the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, § 28-74-101 et seq.

(e) The appropriate jurisdiction for an adult guardianship action under the Adult Custody Maltreatment Act, § 9-20-101 et seq., that involves a maltreated adult residing outside the state shall be determined under the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, § 28-74-101 et seq.



§ 28-65-108 - Compensation of guardian.

(a) A guardian shall be allowed such compensation for his or her services as guardian as the court shall deem just and reasonable.

(b) If the court finds that the guardian has failed to discharge his or her duties as such in any respect, it may deny him or her any compensation whatsoever or may reduce the compensation which would otherwise be allowed.



§ 28-65-109 - Actions by ward against guardian.

An action by a ward against his or her guardian for a settlement of his or her accounts, for additional security, or for his or her removal, must be brought in the county in which the guardian was qualified.






Subchapter 2 - -- Appointment

§ 28-65-201 - For whom guardian may be appointed.

(a) A guardian of the estate may be appointed for any incapacitated person.

(b) A guardian of the person may be appointed for any incapacitated person except a married minor who is incapacitated solely by reason of his or her minority.



§ 28-65-202 - Venue.

(a) The venue for the appointment of a guardian shall be:

(1) In the county of this state which is the domicile of the incapacitated person;

(2) If the incapacitated person is not domiciled in this state, but resides in this state, then in the county of his or her residence; or

(3) If the incapacitated person is neither domiciled nor resides in this state, then in the county in this state in which his or her property, or the greater part of it in value, is situated.

(b) (1) If proceedings are commenced in more than one (1) county, they shall be stayed, except in the county where first commenced, until final determination of venue by the circuit court of the county where first commenced. If the proper venue is finally determined to be in another county, the court shall transmit the original file to the proper county.

(2) The proceeding shall be deemed commenced by the filing of a petition, and the proceeding first legally commenced to appoint a guardian of the estate, or of the person and the estate, shall extend to all of the property of the incapacitated person in this state.

(c) (1) If it appears to the court at any time before the termination of the guardianship that the proceeding was commenced in a county of improper venue, the court shall order the proceeding transferred to another circuit court.

(2) If it appears that the residence of the ward or of the guardian has been changed to another county or, in case of guardianship of the estate, that a transfer would be for the best interest of the ward and his or her estate, then the court in its discretion may order the proceedings transferred to another circuit court.

(3) However, in case of any transfer of proceedings, all pertinent papers, files, and certified copies of any court orders shall be transferred to the receiving court.

(4) In case of transfer, the receiving court shall complete the proceedings as if originally commenced in it.



§ 28-65-203 - Qualifications of guardian.

(a) A natural person who is a resident of this state, eighteen (18) or more years of age, of sound mind, not a convicted and unpardoned felon, is qualified to be appointed guardian of the person and of the estate of an incapacitated person.

(b) However, notwithstanding the provisions in subsection (a) of this section, a natural person who is a resident of this state, eighteen (18) years of age or older, of sound mind, and a convicted and unpardoned felon is qualified to be a guardian of the person or estate of a minor in the custody of the Department of Human Services if under § 9-28-409 the person:

(1) That person's home has been opened as a foster home; or

(2) That person's home has been opened as an adoptive home.

(c) Any charitable organization or humane society incorporated under the laws of this state is qualified for appointment as guardian of the person and estate of a minor:

(1) When the major portion of the support of the minor is being supplied or administered by the organization;

(2) When the court finds that:

(A) The minor has been abandoned by his or her parents; or

(B) The minor's parents are incapacitated or unfit for the duties of guardianship; or

(3) If no other suitable person can be found who is able and willing to assume the duties of guardianship.

(d) (1) A parent under eighteen (18) years of age is qualified for appointment as guardian of the person of his or her child.

(2) If the Department of Human Services consents, the department is qualified for appointment as guardian of the estate of a minor when the minor is in the custody of the department.

(e) (1) A corporation authorized to do business in this state and properly empowered by its charter to become guardian is qualified to serve as guardian of the estate of an incapacitated person.

(2) A bank or similar institution with trust powers may be appointed guardian of the estate of an incapacitated person.

(f) (1) A nonresident natural person possessing the qualifications enumerated in this section, except as to residence, who has appointed a resident agent to accept service of process in any action or suit with respect to the guardianship and has caused the appointment to be filed with the court, whether or not he or she has been nominated by the will of the last surviving parent of a minor resident of this state to be appointed as guardian of the minor, is qualified for the appointment.

(2) However, unless nominated by will, bond may not be dispensed with.

(g) A person whom the court finds to be unsuitable to perform the duties incident to the appointment shall not be appointed guardian of the person or estate of an incapacitated person.

(h) A sheriff, probate clerk of a circuit court, or deputy of either, or a circuit judge, shall not be appointed guardian of the person or estate of an incapacitated person unless the incapacitated person is related to him or her within the third degree of consanguinity.

(i) (1) Except as provided in subdivision (i)(4) of this section, a public agency or employee of any public agency acting in his or her official capacity shall not be appointed as guardian for any incapacitated person.

(2) An employee of a public agency that provides direct services to the incapacitated person shall not be appointed guardian of the person or estate of the incapacitated person.

(3) An employee of a public agency that provides direct services to the incapacitated person shall not be appointed as a temporary guardian.

(4) Notwithstanding any other provision of law, the Public Guardian for Adults may serve as guardian of the person or the estate, or both, of an incapacitated person receiving services from any public agency.

(5) The department shall promulgate rules to implement this provision.

(j) A person may be appointed temporary guardian of an incapacitated person notwithstanding the provisions of subsection (h) or subsection (k) of this section if he or she is related to the incapacitated person within the third degree of consanguinity and the court determines that any potential conflict of interest is unsubstantial and that the appointment is in the best interest of the ward.

(k) A circuit court of this state shall not appoint a person or institution as the permanent custodian or permanent guardian of the person or estate of an adult in the custody of the department unless:

(1) The department has evaluated the prospective guardian under the department's authority under § 9-20-122 and promulgated department policy; or

(2) The department has evaluated the prospective custodian under the department's authority under § 9-20-122 and promulgated department policy.



§ 28-65-204 - Preferences.

(a) The parents of an unmarried minor, or either of them, if qualified and, in the opinion of the court, suitable, shall be preferred over all others for appointment as guardian of the person.

(b) Subject to this rule, the court shall appoint as guardian of an incapacitated person the one most suitable who is willing to serve, having due regard to:

(1) Any request contained in a will or other written instrument executed by the parent or by the legal custodian of a minor child for the appointment of a person as guardian of the minor child;

(2) Any request for the appointment of a person as his or her guardian made by a minor fourteen (14) years of age or over;

(3) Any request for the appointment of a person made by the spouse of an incapacitated person;

(4) The relationship by blood or marriage to the person for whom guardianship is sought.

(c) Prior to the appointment of a guardian, the court shall take into consideration any request made by the incapacitated person concerning his or her preference regarding the person to be appointed guardian. This request may be made to the court by any means, but there shall be no necessity that the incapacitated person appear before the court for the purpose of indicating his or her preference.



§ 28-65-205 - Petition.

(a) Any person may file a petition for the appointment of himself or herself or some other qualified person as guardian of an incapacitated person.

(b) The petition shall state, insofar as can be ascertained:

(1) The name, age, residence, and post office address of the incapacitated person;

(2) The nature of incapacity and purpose of the guardianship sought in accordance with the classifications set forth in § 28-65-104;

(3) The approximate value and a description of the incapacitated person's property, including any compensation, pension, insurance, or allowance to which he or she may be entitled;

(4) Whether there is, in any state, a guardian of the person or of the estate of the incompetent;

(5) The residence and post office address of the person whom the petitioner asks to be appointed guardian;

(6) The names and addresses, so far as known or can be reasonably ascertained, of the persons most closely related to the incapacitated person by blood or marriage;

(7) The name and address of the person or institution having the care and custody of the incapacitated person;

(8) The names and addresses of wards for whom any natural person whose appointment is sought is already guardian;

(9) The reasons why the appointment of a guardian is sought and the interest of the petitioner in the appointment;

(10) A statement of the respondent's alleged disability;

(11) A recommendation proposing the type, scope, and duration of guardianship;

(12) A statement that any facility or agency from which the respondent is receiving services has been notified of the proceedings; and

(13) The names and addresses of others having knowledge about the person's disability.



§ 28-65-206 - Single guardianship for two or more incapacitated persons.

When an application is made for the appointment of a guardian for two (2) or more incapacitated persons who are children of a common parent, or are parent and child or are husband and wife, it shall not be necessary that a separate petition, bond, or other paper be filed for each incompetent, and the guardianship of all may be considered as one (1) proceeding except that the guardian shall maintain and file separate accounts for the estates of each of his or her wards.



§ 28-65-207 - Notice of hearing for appointment.

(a) Notice of the hearing for the appointment of a guardian need not be given to any person:

(1) Who has signed the petition;

(2) Who has in writing waived notice of the hearing, except the alleged incapacitated person may not waive notice;

(3) Who actually appears at the hearing;

(4) Whose existence, relationship to the alleged incapacitated person, or whereabouts is unknown and cannot by the exercise of reasonable diligence be ascertained;

(5) Other than the alleged incapacitated person, whom the court finds to be beyond the limits of the continental United States or himself or herself incompetent; or

(6) The alleged incapacitated person if the court finds that he or she is detained or confined by a foreign power or has disappeared.

(b) Except as provided in subsection (a) of this section, before the court shall appoint a guardian, other than a temporary guardian, notice of the hearing of the application for the appointment of the guardian shall be served upon the following:

(1) The alleged incapacitated person if over fourteen (14) years of age, and the alleged incapacitated person shall be notified of his or her rights under § 28-65-213. This notice shall be served with the notice of hearing;

(2) The parents of the alleged incapacitated person, if the alleged incapacitated person is a minor;

(3) The spouse, if any, of the alleged incapacitated person;

(4) Any other person who is the guardian of the person or of the estate of the alleged incapacitated person, or any other person who has the care and custody of the alleged incapacitated person, and the director of any agency from which the respondent is receiving services;

(5) The Department of Human Services when the petition seeks appointment of a guardian who, at the time the petition is filed, serves as guardian of five (5) or more minor wards;

(6) If there is neither a known parent nor known spouse, at least one (1) of the nearest competent relatives by blood or marriage of the alleged incapacitated person; and

(7) If directed by the court:

(A) Any department, bureau, agency, or political subdivision of the United States or of this state which makes or awards compensation, pension, insurance, or other allowance for the benefit of the ward or his or her estate;

(B) Any department, bureau, agency, or political subdivision of the United States or of this state or any charitable organization, which may be charged with the supervision, control, or custody of the incompetent person; or

(C) Any other person designated by the court.

(c) (1) If the incapacitated person is over fourteen (14) years of age, there shall be personal service upon him or her if personal service can be had. Service on others may be had in any manner provided by § 28-1-112(b) or (e).

(2) The court, for good cause shown, may reduce the number of days of notice, but in every case at least twenty (20) days' notice shall be given.

(3) It shall not be necessary that the person for whom guardianship is sought be represented by a guardian ad litem in the proceedings.



§ 28-65-208 - Notice of other hearings.

Whenever notice of a hearing in a guardianship proceeding is required, the notice shall be served upon the following who do not appear or in writing waive notice of hearing:

(1) The guardian of the person;

(2) The guardian of the estate; and

(3) If directed by the court:

(A) Any department, bureau, agency, or political subdivision of the United States or of this state which makes or awards compensation, pension, insurance, or other allowance for the benefit of the ward's estate;

(B) Any department, bureau, agency, or political subdivision of the United States or of this state or any charitable organization, which may be charged with the supervision, control, or custody of the incapacitated person; or

(C) Any other person whom the court may designate.



§ 28-65-209 - Request for special notice of hearings.

(a) (1) At any time after the issuance of letters of guardianship, any department, bureau, agency, or political subdivision of the United States or of this state which makes or awards compensation, pension, insurance, or other allowance for the benefit of the ward's estate; or any department, bureau, agency, or political subdivision of the United States or of this state, or any charitable organization, which may be charged with the supervision, control, or custody of the incapacitated person; or an interested person may serve, in person or by attorney, upon the guardian or upon his or her attorney and file with the clerk of the court where the proceedings are pending, with a written admission or proof of service, a written request stating that he or she desires written notice of all hearings on petitions for:

(A) The settlements of accounts;

(B) The sale, mortgage, lease, or exchange of any property of the estate;

(C) An allowance of any nature payable from the ward's estate;

(D) The investment of funds of the estate;

(E) The removal, suspension, or discharge of the guardian or final termination of the guardianship; and

(F) Any other matter affecting the welfare or care of the incapacitated person and his or her property.

(2) The applicant for such a notice must include in his or her written request his or her post office address or that of his or her attorney.

(b) Unless the court otherwise directs, upon filing the request, the person shall be entitled to notice of all such hearings or of such of them as he or she designates in his or her request.



§ 28-65-210 - Proof required for appointment of guardian.

Before appointing a guardian, the court must be satisfied that:

(1) The person for whom a guardian is prayed is either a minor or otherwise incapacitated;

(2) A guardianship is desirable to protect the interests of the incapacitated person; and

(3) The person to be appointed guardian is qualified and suitable to act as such.



§ 28-65-211 - Determination of incapacity -- Evidence required.

(a) The fact of minority, disappearance, or detention, or confinement by a foreign power shall be established by satisfactory evidence.

(b) (1) In determining the incapacity of a person for whom a guardian is sought to be appointed for cause other than minority, disappearance, or detention, or confinement by a foreign power, the court shall require that the evidence of incapacity include the oral testimony or sworn written statement of one (1) or more qualified professionals, whose qualifications shall be set forth in their testimony or written statements.

(2) If the alleged incapacitated person is confined or undergoing treatment in an institution for the treatment of mental or nervous diseases or in a hospital or penal institution, one (1) of the professionals shall be a member of the medical staff of that hospital or institution.

(3) The court, in its discretion, may require the presence before it of the person of the alleged incapacitated person.

(4) The court shall fix the fees to be paid to such examiners, which shall be charged as part of the costs of the proceeding.

(c) The costs of the proceeding shall be paid by the petitioner, who shall be reimbursed therefor out of the estate of the incapacitated person, if a guardian is appointed.



§ 28-65-212 - Evaluations.

(a) (1) A professional evaluation shall be performed prior to the court hearing on any petition for guardianship except when appointment is being made because of minority, disappearance, detention, or confinement by a foreign power or pursuant to § 28-65-218.

(2) The evaluation shall be performed by a professional or professionals with expertise appropriate for the respondent's alleged incapacity.

(b) The evaluation shall include the following:

(1) The respondent's medical and physical condition;

(2) His or her adaptive behavior;

(3) His or her intellectual functioning; and

(4) Recommendation as to the specific areas for which assistance is needed and the least restrictive alternatives available.

(c) (1) If no professional evaluations performed within the last six (6) months are available, the court will order an independent evaluation.

(2) If the petition is granted, the cost of the independent evaluation will be borne by the estate of the incapacitated person. In the event the petition is denied, the costs will be borne by the petitioner.

(d) (1) The Department of Human Services shall not be ordered by any court, except the juvenile division of the circuit court, to gather records, investigate the respondent's condition, or help arrange for appropriate professional evaluations, unless the court has first determined all parties to the proceeding to be indigent and assistance provided by the department is limited to actions within the State of Arkansas.

(2) The department shall issue regulations to implement this provision.

(e) Any existing evaluations made by the department of which the court has notice must be considered by the court.



§ 28-65-213 - Hearing -- Effect of determinations.

(a) At the hearing, the respondent shall have the right to:

(1) Be represented by counsel;

(2) Present evidence on his or her own behalf;

(3) Cross-examine adverse witnesses;

(4) Remain silent;

(5) Be present; and

(6) Require the attendance by subpoena of one (1) or more of the professionals who prepared the evaluation.

(b) The burden of proof by clear and convincing evidence is upon the petitioner, and a determination of incapacity shall be made before consideration of a proper disposition.

(c) (1) If the respondent is found to be incapacitated, the court shall determine the extent of the incapacity and the feasibility of less restrictive alternatives to guardianship to meet the needs of the respondent.

(2) If it is found that alternatives to guardianship are feasible and adequate to meet the needs of the respondent, the court may dismiss the action.

(3) If it is found that the respondent is substantially without capacity to care for himself or herself or his or her estate, a guardian for the person or estate, or both shall be appointed.



§ 28-65-214 - Guardianship order.

(a) A court order establishing a guardianship shall contain findings of fact that the respondent is an incapacitated person and is in need of a guardian for the person or estate, or both. The order may limit the power and duties of the guardian and may define the legal and civil rights retained by the incapacitated person.

(b) If satisfied that a guardian should be appointed, the court shall appoint one (1) or two (2) general or limited guardians of the person or estate, or both, but not more than one (1) guardian of the person shall be appointed unless they are husband and wife.

(c) The order shall specify the nature of the guardianship and the amount of the bond to be given.

(d) If the court determines the guardians should be limited, the order shall set forth the specific powers, authorities, and duties the guardian shall possess, which may be stated in terms of powers or rights the incapacitated person may exercise without intervention of the guardian.

(e) In defining the powers and duties of the guardian, the court shall consider the right of the incapacitated person to rely upon nonmedical remedial treatment in accordance with a recognized religious method of healing in lieu of medical care.

(f) In cases involving minor children, the order may make provisions for visitation and child support as in other cases involving child custody.



§ 28-65-215 - Bond of guardian.

(a) If the guardianship is to be of the person only, the amount of the bond shall not exceed one thousand dollars ($1,000), or the court may dispense with the bond.

(b) At every accounting, the court shall inquire into the sufficiency of the bond and of the sureties, and, if either or both are found insufficient, the guardian shall be ordered to file a new or additional bond.

(c) If, by the terms of a will, the testator expresses the wish that no bond be required of the person whom he or she requests to be appointed guardian, that person may be relieved of giving a bond with respect to property given by the will to the incapacitated person.

(d) Section 28-48-201 et seq. with respect to the bonds of personal representatives shall be applicable to the bonds of guardians, except that in fixing the amount of the guardian's bond, the value of the real property, as distinguished from the income arising therefrom, unless it is sold, shall not be taken into consideration and shall not constitute property which may reasonably be expected to pass through the hands of the guardian.

(e) Further, when the ward's estate is all in cash, the court may dispense with the bond if the guardian deposits the entire estate on interest in a bank in Arkansas insured by the Federal Deposit Insurance Corporation or in a savings and loan association in Arkansas insured by the Federal Savings and Loan Insurance Corporation or in a credit union in Arkansas insured by the National Credit Union Administration and the value of the estate is not greater than the amount of the maximum insurance provided by law for a single depositor, and the bank or savings and loan association shall file with the probate clerk of the circuit court an agreement not to permit any withdrawal from the deposit except on authority of a circuit court order.



§ 28-65-216 - Issuance of letters.

(a) When a guardian has given such bond as may be required and the bond has been approved, as provided by § 28-48-205, or if no bond is required and the guardian has filed his or her written acceptance of his or her appointment, letters of guardianship under the seal of the court shall be issued to him or her.

(b) The letters, when so issued, until revoked or cancelled by the court, shall protect persons who, in good faith, act in reliance thereon.



§ 28-65-217 - Form of letters.

(a) Letters of guardianship shall be in substantially the following form:

Click here to view form

(b) If the powers, authorities, or duties of the guardian are limited, the letters shall state that fact, clearly and in bold print, by including the word "limited" in the title and by inserting the word "limited" between the words "duly" and "appointed" in the body of the letters.



§ 28-65-218 - Temporary guardian.

(a) (1) Except as provided under subdivision (a)(2) of this section, if the court finds that there is imminent danger to the life or health of the incapacitated person or of loss, damage, or waste to the property of an incapacitated person and that this requires the immediate appointment of a guardian of his or her person or estate, or both, the court may, with or without notice, appoint a temporary guardian for the incapacitated person for a specified period, which period, including all extensions, shall not exceed ninety (90) days, and the court may remove or discharge him or her or terminate the guardianship.

(2) (A) If the incapacitated person is a minor, the initial period for the appointment of a temporary guardian shall be for a period not to exceed ninety (90) days.

(B) (i) However, on or before the expiration of the ninety-day period, the court may extend the temporary guardianship for an additional period not to exceed ninety (90) days if the court finds after a hearing on the merits that there remains imminent danger to the life or health of the minor if the temporary guardianship is not extended.

(ii) Notice of the hearing shall be given before the hearing as required by subsections (b)-(d) of this section. However, notice is not required with respect to a person whose whereabouts are unknown or cannot by the exercise of reasonable diligence be ascertained.

(b) Immediate notice of the temporary guardianship order shall be served by the petitioner upon the following:

(1) The ward, if over fourteen (14) years of age;

(2) The parents of the ward, if the ward is a minor;

(3) The spouse, if any, of the ward;

(4) Any other person who is the guardian of the person or of the estate of the ward, or any other person who has the care and custody of the ward, and the director of any agency from which the respondent is receiving services;

(5) The Department of Human Services when the temporary guardian appointed serves as guardian of five (5) or more wards;

(6) If there is neither a known parent nor known spouse, at least one (1) of the nearest competent relatives by blood or marriage of the ward; and

(7) If directed by the court:

(A) Any department, bureau, agency, or political subdivision of the United States or of this state which makes or awards compensation, pension, insurance, or other allowance for the benefit of the ward or his or her estate;

(B) Any department, bureau, agency, or political subdivision of the United States or of this state or any charitable organization, which may be charged with the supervision, control, or custody of the incompetent; or

(C) Any other person designated by the court.

(c) The notice shall include:

(1) A copy of the petition;

(2) A copy of the temporary order and order of appointment;

(3) Notice of a hearing date; and

(4) A statement of rights as provided in § 28-65-207(b)(1).

(d) If the ward is over fourteen (14) years of age, there shall be personal service upon him or her if personal service can be had. Service on others shall be according to the Arkansas Rules of Civil Procedure or as otherwise provided by the court.

(e) Notice need not be given to any person listed in § 28-65-207(a)(1)-(6).

(f) Within three (3) working days of the entry of the temporary guardianship order, a full hearing on the merits shall be held.

(g) The appointment may be to perform duties respecting specific property or to perform particular acts, as stated in the order of appointment.

(h) The temporary guardian shall make such reports as the court shall direct and shall account to the court upon termination of his or her authority.

(i) In other respects, the provisions of this chapter concerning guardians shall apply to temporary guardians, and an appeal may be taken from the order of appointment of a temporary guardian.

(j) The letters issued to a temporary guardian shall state the date of expiration of the authority of the temporary guardian.



§ 28-65-219 - Substitution -- Removal.

(a) When a minor ward has attained fourteen (14) years of age, his or her guardian may be removed on petition of the ward to have another person appointed guardian if the court is satisfied that the person chosen is suitable, qualified, and competent and that it is for the best interest of the ward that such a person be appointed.

(b) A guardian may also be removed on the same grounds and in the same manner as provided in § 28-48-105 for the removal of a personal representative.



§ 28-65-220 - Successor guardian.

When a guardian dies, is removed by order of the court, or resigns and the resignation is accepted by the court, the court may appoint another guardian in his or her place in the same manner and subject to the same requirements as are provided in this chapter for an original appointment of a guardian.



§ 28-65-221 - Standby guardians.

(a) Without surrendering parental rights, any parent who is chronically ill or near death may have a standby guardian appointed by the court for the parent's minor children using the same procedures outlined in this subchapter to establish a guardianship. The standby guardian's authority would take effect as outlined in an order of standby guardianship, upon:

(1) The death of the parent;

(2) The mental incapacity of the parent; or

(3) The physical debilitation and consent of the parent.

(b) (1) The standby guardian shall immediately notify the court upon the death, incapacity, or debilitation of the parent and shall immediately assume the role of guardian of the minor children.

(2) The court shall enter an order of guardianship in conformance with this section.






Subchapter 3 - -- Powers and Duties

§ 28-65-301 - Duties of guardians generally.

(a) (1) It shall be the duty of the guardian of the person, consistent with and out of the resources of the ward's estate, to care for and maintain the ward and, if he or she is a minor, to see that he or she is protected, properly trained and educated, and that he or she has the opportunity to learn a trade, occupation, or profession.

(2) The guardian of the person may be required to report the condition of his or her ward to the court, at regular intervals or otherwise, as the court may direct.

(3) The guardian of the person shall be entitled to the custody of the ward but shall not have the power to bind the ward or his or her property.

(b) (1) It shall be the duty of the guardian of the estate:

(A) To exercise due care to protect and preserve it;

(B) To invest it and apply it as provided in this chapter;

(C) To account for it faithfully;

(D) To perform all other duties required of him or her by law; and

(E) At the termination of the guardianship, to deliver the assets of the ward to the persons entitled to them.

(2) To the extent applicable, the law of trusts shall apply to the duties and liabilities of a guardian of the estate.



§ 28-65-302 - Decisions requiring court approval.

(a) (1) No guardian appointed prior to October 1, 2001, shall make any of the following decisions without filing a petition and receiving express court approval:

(A) Consent on behalf of the incapacitated person to abortion, sterilization, psychosurgery, or removal of bodily organs except when necessary in a situation threatening the life of the incapacitated;

(B) Consent to withholding life-saving treatment;

(C) Authorize experimental medical procedures;

(D) Authorize termination of parental rights;

(E) Prohibit the incapacitated person from voting;

(F) Prohibit the incapacitated person from obtaining a driver's license; or

(G) Consent to a settlement or compromise of any claim by or against the incapacitated person or his or her estate.

(2) No guardian appointed on or after October 1, 2001, shall make any of the following decisions without filing a petition and receiving express court approval:

(A) Consent on behalf of the incapacitated person to abortion, sterilization, psychosurgery, or removal of bodily organs except when necessary in a situation threatening the life of the incapacitated;

(B) Consent to withholding life-saving treatment;

(C) Authorize experimental medical procedures;

(D) Authorize termination of parental rights;

(E) Authorize an incapacitated person to vote;

(F) Prohibit the incapacitated person from obtaining a driver's license; or

(G) Consent to a settlement or compromise of any claim by or against the incapacitated person or his or her estate.

(b) However, the provisions of subdivision (a)(2) of this section shall not apply to written requests under § 20-17-214.



§ 28-65-303 - Care, treatment, and confinement of ward.

(a) (1) If the ward is incapacitated for reasons other than minority and has not been committed to the state hospital as otherwise provided by law, the court, upon petition of the guardian of the person or other interested person and after such notice as the court shall direct, including notice to the guardian of the person if he or she is not the petitioner, may authorize or direct the guardian of the person to take appropriate action for the commitment of the ward to the state hospital or, while retaining control over and responsibility for the care of the person of the ward, to place the ward in some other suitable institution for treatment, care, or safekeeping.

(2) Upon petition of the guardian or other interested person, after a hearing of which the guardian of the person and such other persons as the court may direct shall have notice, the court, for good cause shown, may modify, amend, or revoke such an order.

(b) If the condition of the ward is such as to endanger the person or property of himself or herself or others, the guardian, in an emergency, may temporarily confine the ward in some suitable place or may deliver him or her into the custody of the sheriff for safekeeping in the county jail until such time as the court may hear and act upon a petition, which shall be promptly filed by the guardian, with reference to the commitment of the ward to the state hospital or for other appropriate provision for his or her treatment, care, or safekeeping.



§ 28-65-304 - Title and possession of estate.

The guardian of the estate shall take possession of all of the ward's real and personal property, and of rents, income, issue, and of the proceeds arising from the sale, mortgage, lease, or exchange thereof. Subject to the possession, the title to all the estate and to the increment and proceeds of the estate shall be in the ward and not in the guardian.



§ 28-65-305 - Actions -- Service of process.

(a) When there is a guardian of the estate, all actions between the ward or the guardian and third persons in which it is sought to charge or to benefit the estate of the ward shall be prosecuted by or against the guardian of the estate as guardian, and the guardian shall represent the interests of the ward in the action.

(b) In every case, process shall be served upon the guardian of the estate and in addition upon such other persons as by law required.



§ 28-65-306 - Enforcement of contracts.

(a) When, prior to his or her incapacity, an incapacitated person has entered into a valid contract for the purchase or sale of any interest in real or personal property, including the sale or relinquishment of a dower or homestead interest, and the contract has not been performed prior to the inception of incapacitation, the court, upon petition of the guardian, the seller or purchaser, or other interested person, if it finds that performance of the contract would have been required on the part of the incapacitated person if the incapacitation had not intervened, may authorize the guardian to complete the performance of the contract and to execute or join in the execution of the deed of conveyance, bill of sale, or other appropriate instrument in the name and in behalf of the incapacitated person pursuant to the terms of the original contract.

(b) The conveyance, bill of sale, or other instrument shall have the same effect with respect to the estate, title, or interest of the incapacitated person as if executed by him or her personally while incapacitated.



§ 28-65-307 - Continuation of business -- Liability.

(a) If, at the time of the appointment of a guardian of the estate, the ward owns a business or an interest in a business, the court, by appropriate order, may authorize the guardian to continue the conduct of or participation in such a business in behalf of the ward for such periods of time and subject to such safeguards as the court may find to be for the best interest of the ward.

(b) The ward's estate, but not the guardian personally, shall be liable for damages resulting from torts or other acts committed by agents and employees of the guardian in the course of their employment in the conduct of the business.

(c) It is specifically recognized that the operation of any business undertaking involves hazards, chance, and danger of loss. In recognition of this fact, it is declared to be the legislative intent that no guardian shall be held personally liable for loss resulting from mere lack of familiarity with the business operations, mistakes of judgment made in good faith, or like causes.



§ 28-65-308 - Power to borrow money, make gifts, etc.

(a) Upon a showing that the action would be advantageous to the ward and his or her estate, the court may authorize the guardian to borrow money, to execute notes and other legal evidences of indebtedness, and to mortgage property of the ward in accordance with the provisions of § 28-65-314.

(b) Upon a showing that the action would be advantageous to the ward and his or her estate, the court may authorize the guardian to make gifts and disclaimers on behalf of the ward.



§ 28-65-309 - Periodic allowances.

(a) The guardian of the estate, or any person, department, bureau, agency, or charitable organization having the care and custody of a ward may apply to the court for an order directing the guardian of the estate to pay to the person, department, bureau, agency, or charitable organization having the care and custody of the ward or, if the guardian of the estate has the care and custody of the ward, directing the guardian of the estate to apply a designated amount periodically as the court may direct, to be extended for the care, maintenance, and education of the ward and of his or her dependents.

(b) In proper cases the court may order payment of amounts directly to the ward for his or her maintenance or incidental expenses.

(c) The amounts authorized under this section may be decreased or increased from time to time by direction of the court.

(d) If payments are made to another under the order of the court, the guardian of the estate is not bound to see to the application of the payments.



§ 28-65-310 - Support of minor ward.

(a) The support of their unmarried minor children is chargeable jointly and severally upon the property of the husband and the property of the wife, and in the relation thereto, they may be sued either jointly or severally.

(b) Although the responsibility for the care, maintenance, and education of a minor rests upon his or her parents or persons in loco parentis, if there are such persons, nevertheless in appropriate cases and taking into consideration the relative resources and circumstances of a parent and the minor ward, the court, in its discretion, may authorize the guardian of the estate to expend income or principal of the ward's estate for the ward's care, maintenance, and education.

(c) (1) As far as necessary for the purpose, except as provided in subsection (b) of this section, the income of the ward's estate shall be first applied to his or her care, maintenance, and education.

(2) On order of the court, any surplus of the income may be applied to the care, maintenance, and education of the dependents of the ward.

(3) If the income is not sufficient to care for, maintain, and educate the ward and his or her dependents, the court may order the expenditure of such portion of the principal as it from time to time finds necessary for such purposes.



§ 28-65-311 - Investments.

(a) The guardian of the estate may, and when ordered by the court shall, deposit as a fiduciary, the funds of the ward in a financial institution of this state, as a general deposit, either in a checking account or a savings account.

(b) The guardian shall invest the funds of the ward not reasonably needed for the ward's care, maintenance, or education in securities selected by the guardian from among the following categories:

(1) Bonds, notes, or certificates of indebtedness which are the direct obligations of, or the principal and income of which are unconditionally guaranteed by, the United States;

(2) Bonds or notes issued by the State of Arkansas;

(3) Arkansas State Board of Education bonds issued under Acts 1937, No. 162 [repealed];

(4) Bonds issued by a county, city, incorporated town, or improvement district of the State of Arkansas, whether the bonds are the general obligation of the issuer or are payable out of a special fund, as long as the bonds are negotiable instruments under the law;

(5) Bonds issued by a school district of the State of Arkansas;

(6) (A) Shares, share accounts, or accounts of any building and loan association organized under the laws of the State of Arkansas, of any federal savings and loan association domiciled in the State of Arkansas which are insured by the Savings Association Insurance Fund, or of any credit union in Arkansas, for their eligible members, which are insured by the National Credit Union Administration.

(B) However, no such investment shall exceed the amounts so insured.

(C) Provided, nothing herein shall be construed to expand the field of membership of any credit union;

(7) Notes, bonds, debentures, or other similar obligations issued by federal land banks, federal intermediate credit banks, or banks for cooperatives, or any other obligations issued pursuant to the provisions of an Act of Congress of the United States known as the Farm Credit Act of 1971 and acts amendatory thereto;

(8) Bonds issued by a national mortgage association;

(9) Notes or bonds secured by mortgage or deed of trust which the Federal Housing Administration has insured or has made a commitment to insure;

(10) Notes or bonds secured fully as to principal and interest by a first mortgage or deed of trust upon improved or timbered real property located in the State of Arkansas in which provision is made for regular periodic payments on the principal, at least annually, sufficient in amount to amortize the indebtedness during a period not exceeding fifteen (15) years. These notes or bonds are to be in an amount not exceeding sixty-five percent (65%) of the value of the real property security as determined by an appraisal thereof approved by the court;

(11) Bonds, notes, debentures, or other direct obligations of a state, county, or city located without the State of Arkansas but within the United States, or of a corporation incorporated under the laws of the United States or of any state of the United States or of the District of Columbia which, at the time of the purchase, shall be rated in either the highest or next-highest classification established by at least two (2) nationally recognized standard financial rating services;

(12) Shares of any open-end or closed-end management-type investment company or investment trust registered under the Investment Company Act of 1940, as amended, the portfolio of which is limited to the securities described in subdivisions (b)(1)-(11) of this section and to repurchase agreements fully collateralized by such securities, provided that the investment company or investment trust takes delivery of the collateral either directly or through an authorized custodian;

(13) Contracts for annuities or for life, health, or accident insurance on the person of the ward, or of another in whom the ward has an insurable interest, or a combination of any such contracts, if the contract is payable to the ward or to his or her estate, is in the usual form, and is issued by an insurance company authorized to do business in the State of Arkansas. Any such contract shall reserve the right in the ward to change the beneficiary thereof after the termination of his or her incompetency; or

(14) Shares or interests in any common trust fund investing in common stocks or preferred stocks listed on a national securities exchange maintained by a guardian which is a state or national bank or trust company authorized by the provisions of §§ 28-69-201 -- 28-69-204 to establish and maintain common trust funds.

(c) (1) Without prior order of the court, no investment shall be made, other than an investment in:

(A) Direct obligations of, or obligations unconditionally guaranteed as to principal and income by, the United States;

(B) Bonds issued by the State of Arkansas; or

(C) Shares of any investment company or investment trust described in subdivision (b)(12) of this section, the portfolio of which is limited to the securities described in subdivisions (c)(1)(A) and (B) of this section and to repurchase agreements fully collateralized by such securities, provided that the investment company or investment trust takes delivery of the collateral either directly or through an authorized custodian.

(2) The court shall not approve an investment in an issue of securities which has been in default for a period exceeding one hundred twenty (120) days during the five (5) years next preceding the investment.

(d) If the guardian of the estate is a state or national bank or trust company authorized by the provisions of §§ 28-69-201 -- 28-69-204 to establish and maintain common trust funds and if the guardian has established and is maintaining such a common trust fund which, by the terms of the instrument creating it, limits the purchase of investments for such funds to investments authorized in this chapter, the guardian may invest the ward's funds in participation in the common trust fund without prior order of the court.



§ 28-65-312 - Retention of property and investment.

(a) If it is in the best interest of the ward or his or her estate, the court may order the guardian of the estate to retain any property belonging to the ward which may come into the hands of the guardian otherwise than by purchase by the guardian, whether or not the property is of the nature authorized by § 28-65-311, as an investment of the ward's funds.

(b) If the guardian of the estate makes an investment which at the time of the making thereof shall meet the requirements of § 28-65-311 and the investment later fails to meet the requirements, the guardian may retain the investment, unless otherwise directed by the court.



§ 28-65-313 - Purchase of home.

(a) The court may authorize the purchase of real property in this state for use by the ward as a home or, unless he or she is an unmarried minor, as a home for his or her dependent family.

(b) The purchase shall be made only upon order of the court after notice to the ward if he or she is fourteen (14) years of age or over and his or her incompetence is due solely to minority, and to such other persons, if any, as the court may direct.



§ 28-65-314 - Sales, mortgages, etc., of property generally.

(a) (1) The real or personal property of the ward not excluding real property in which a minor or mentally incompetent ward has a vested homestead interest, or any part thereof or interest therein, may be sold, conveyed, released, mortgaged, leased, or exchanged or an easement thereon may be granted by the guardian of the estate upon such terms as the court may order for the purpose of paying the ward's debts, for providing for his or her care, maintenance, and education and the care, maintenance, and education of his or her dependents, or for investing the proceeds, or in any other case in which it is for the best interest of the ward.

(2) Participation by a guardian in behalf of his or her ward in the execution and delivery of one (1) or more deeds, bills of sale, assignments, or other appropriate instruments to accomplish the partition in kind between the owners thereof, of real or personal property in which the ward owns an undivided interest, for the purposes of this section shall be deemed an exchange of property of the ward.

(b) (1) A guardian shall not purchase property of the ward unless sold at public sale and approved by the court, and then only if the guardian is a spouse, parent, child, brother, or sister of the ward and is a cotenant with the ward in the property.

(2) (A) This requirement shall not be applicable when a special guardian is appointed to represent the interest of the ward and the special guardian reports to the court after the property has been appraised that the proposed purchase at a private sale is in the best interest of the ward.

(B) The report of the special guardian shall also be subject to the approval of the court after notice to all interested parties is given and a hearing is held by the court.

(c) Prior to or at the time of the approval of the sale of real or personal property made by a guardian, the court shall ascertain whether the guardian's bond is sufficient in amount and security to protect the estate of the ward with respect to the proceeds of the sale. If not, the court shall require that the guardian's bond be increased or supplemented in amount or security to adequately protect the ward's estate.

(d) The provisions of §§ 28-51-105 -- 28-51-109, 28-51-201 -- 28-51-203, and 28-51-301 -- 28-51-309, relative to decedents' estates, shall apply to sales, mortgages, leases, and exchanges of property of the ward of a guardian, except that the extent of the term of a lease of real property of a ward shall not be limited to three (3) years, nor shall the credit to be extended by the guardian be limited to one (1) year.



§ 28-65-315 - Oil, gas, and mineral interests -- Sale, lease, etc.

(a) (1) The guardian of the estate of an incompetent who owns land situated in this state or an interest therein or who owns an interest in oil, gas, or other minerals in or under land situated in this state or in an oil, gas, or other mineral lease on the land on such terms as the guardian deems to be for the best interest of his or her ward and in the name and on behalf of his or her ward may:

(A) Execute, acknowledge, and deliver a lease on the land or interest therein or of the minerals thereunder for the production of oil, gas, or other minerals from those lands;

(B) Make an assignment of the interest in the lease owned by the ward;

(C) Sell and convey the ward's interest in the oil, gas, or other minerals or mineral rights in and under the land or any part thereof; or

(D) Enter into a contract with reference thereto.

(2) Any such lease or assignment, sale, conveyance, or contract shall be binding upon the ward and his or her estate and all parties to the transaction unless set aside as provided in this section.

(b) (1) Within sixty (60) days after the execution, acknowledgment, and delivery of the lease, assignment, conveyance, or contract, the guardian shall report the transaction to the circuit court of the county in which the land or the greater part of the land in area is situated, stating in detail the essential facts with reference to the transaction, attaching to his or her report a copy of the instrument executed by him or her, and praying for an order ratifying the transaction evidenced by the instrument.

(2) After notice given to these persons, if any, as the court may direct, the court shall hear the petition and shall require a showing of the facts required for determination whether the lease, assignment, sale, conveyance, or contract was for the best interest of the ward under the circumstances existing at the time it was made.

(c) (1) If the court finds that the execution of the instrument in question was for the best interest of the ward at the time it was executed and delivered, the court shall make an order approving and confirming the acts of the guardian in executing, acknowledging, and delivering the instrument.

(2) Prior to making the order, the court shall ascertain whether the guardian's bond is sufficient in amount and security to protect the estate of the ward with respect to the proceeds of the transaction involved. If the bond is not sufficient, the court shall require, as a prerequisite to making the order, that the guardian's bond be increased or supplemented in amount or security to adequately protect the ward's estate, including the proceeds of the transaction reviewed. The supplemental bond may be filed with and approved by the court making the order.

(d) If the court finds that the transaction reported by the guardian was not for the best interest of the ward at the time it was entered into, the court shall make an order setting aside the lease, assignment, sale, conveyance, or contract and requiring the guardian to return the consideration he or she may have received for the execution and delivery thereof.

(e) If the court making the order is not the court in which the general guardianship proceedings are pending, the order shall direct that a certified copy of the order and the original of the supplemental bond, if any, with the court's approval endorsed thereon be transmitted promptly by registered mail by the clerk of that court to and filed with the clerk of the court in which the general guardianship proceedings are pending.

(f) A guardian who fails to file a report and petition as required by the provisions of this section within the prescribed time shall be guilty of a violation and upon conviction shall be fined in any sum not exceeding one thousand dollars ($1,000).

(g) (1) If the guardian fails to file the report and petition as provided in subsection (b) of this section, the person with whom the guardian has contracted or to whom he or she has executed and delivered an assignment, lease, conveyance, or other instrument, after the expiration of sixty (60) days and within seventy-five (75) days after the date of the lease, assignment, conveyance, contract, or other instrument, may petition the court of the county in which the land or the greater part thereof in area is situated to require the guardian to file the report and petition.

(2) It shall be the duty of the court to order the guardian to appear and show cause why his or her report and petition have not been filed.

(3) After citation of the guardian to appear and after notice given to the other parties, if any, as the court may direct, the court shall determine whether or not the lease, assignment, sale, conveyance, or contract should be approved and confirmed and shall make an order approving and confirming the transaction or setting the transaction aside as provided in subsection (b) of this section, as in the judgment of the court may be required by the facts developed at the hearing.

(h) A lease, assignment, sale, conveyance, or contract made by a guardian under the authority contained in this section that is not reported to the court as provided by subsection (b) or subsection (g) of this section shall be null and void after the expiration of the time provided for the filing of the petition to require the guardian to file his or her report and petition.



§ 28-65-316 - Oil, gas, and mineral interests -- Agreements for operation and development.

Upon petition of the guardian of the estate and after notice to such persons, if any, as the court may direct, the court may authorize the guardian of the estate of an incapacitated person in behalf of his or her ward to enter into transactions and to execute all instruments necessary or advantageous to the ward's estate in the operation and development of any interest, including leasehold interest, which the ward may own in oil, gas, or minerals, including, but not limited to, unit operating agreements, royalty unitization agreements, royalty pooling agreements, field unitization and repressure agreements, and such other agreements and contracts relative thereto as the court shall find to be for the best interest of the ward.



§ 28-65-317 - Payment of claims.

(a) (1) A guardian of the estate is under a duty to pay from the estate all just claims against the estate of his or her ward, whether they constitute liabilities of the ward which arose prior to the guardianship or liabilities properly incurred by the guardian for the benefit of the ward or his or her estate and whether arising in contract or in tort or otherwise, upon allowance of the claim by the court or upon approval by the court in a settlement of the guardian's accounts.

(2) The duty of the guardian to pay from the estate shall not preclude his or her personal liability for his or her own contracts and acts made and performed in behalf of the estate as it exists according to the common law.

(b) Upon the petition of any person having a claim against the estate of a ward for services lawfully rendered to the ward or his or her estate for necessaries furnished to the ward, or for the payment of a lawful liquidated claim or demand against the estate of the ward, the court, after notice, upon appropriate hearing, may direct the guardian to pay the claim.



§ 28-65-318 - Compromise settlements.

(a) On petition of the guardian of the estate, the court, if satisfied that the action would be in the interest of the ward and his or her estate, may make an order authorizing the settlement or compromise of any claim by or against the ward or his or her estate, whether arising out of contract, tort, or otherwise, and whether arising before or after the appointment of the guardian.

(b) (1) A settlement of a tort claim against a ward made by or in behalf of the guardian of the estate shall be binding, if otherwise valid, without authorization or approval by the court.

(2) However, a guardian shall not take credit in his or her accounts for any money or property expended by him or her in the settlement unless the guardian has first been authorized by the court to make the settlement or unless the guardian, after having made the settlement, establishes to the satisfaction of the court by clear and convincing evidence that the settlement was in the interest of the ward and his or her estate.

(c) A discharge, acquittance, or receipt given by a guardian of the estate for any claim other than one arising out of tort shall be valid in favor of any person who takes it in good faith, but the guardian shall assume the burden of establishing that any compromise not previously approved by the court was made in the interest of the ward and his or her estate and shall be liable to his or her ward if he or she or his or her estate is injured thereby.



§ 28-65-319 - Employment of professionals.

(a) (1) The guardian may employ legal counsel in connection with the discharge of his or her duties, and the court shall fix the attorney's fee, which shall be allowed as an item of the expense of administration.

(2) If the guardian is an attorney and has performed necessary legal services in connection with the guardianship, the court shall take into consideration the nature and extent of such services in fixing the compensation of the guardian.

(b) The guardian, when authorized by the court, may employ accountants, engineers, appraisers, brokers, and other persons whose services are reasonably required in the discharge of his or her duties, and the court shall fix the compensation for such services, which shall be allowed as an item of expense of the administration.



§ 28-65-320 - Accounting.

(a) Unless otherwise directed by the court, a guardian of the estate shall file with the court a written verified account of his or her administration:

(1) Annually within sixty (60) days after the anniversary date of his or her appointment; and

(2) Within sixty (60) days after termination of his or her guardianship.

(b) Notice of the hearing of every accounting shall be given to the same persons and in the same manner as is required by §§ 28-65-207 and 28-65-208 for notice of the petition for the appointment of a guardian, except that the court may dispense with the giving of notice to a mentally incompetent ward upon a satisfactory showing that the giving of notice would be detrimental to his or her well-being.

(c) With respect to each item for which credit is claimed, the account shall show whether or not the item has been paid, and, in either event, the court may allow or disallow any item in whole or in part, subject to such protection as is extended the guardian with respect to actions taken by him or her in good faith in reliance upon orders previously made by the court.

(d) When notice has been given as provided in subsection (b) of this section, the settlement by the court of an account is binding upon all persons concerned, subject to the right of appeal and to the power of the courts to vacate its final order.

(e) The provisions of §§ 28-52-101, 28-52-103 -- 28-52-105, 28-52-107, 28-52-108, and 28-52-110 relating to accounting by a personal representative shall apply also to accounting by a guardian.

(f) A guardian who fails to file an accounting within the time limit prescribed by this section may be denied compensation for services performed between the date an accounting should have been filed and the date it is filed.



§ 28-65-321 - Inventory -- Appraisement.

(a) The guardian of the estate shall file an inventory of the ward's property in the same manner and subject to the same requirements as are provided in § 28-49-110 for the inventory of a decedent's estate.

(b) In its discretion, the court may order the appraisement of the ward's property by one (1) or more disinterested and qualified persons appointed by the court.



§ 28-65-322 - Reports.

All guardians shall file an annual report with the court. The report shall contain:

(1) The person's current mental, physical, and social conditions;

(2) His or her present living arrangements;

(3) The need for continued guardianship services;

(4) An accounting of his or her estate if the guardian has been delegated that responsibility by the court order or as a result of being a guardian of the estate; and

(5) Any other information requested by the court or necessary in the opinion of the guardian.



§ 28-65-323 - Administration of deceased ward's estate.

(a) Upon the death of a ward, the guardian of his or her estate is authorized, as such, subject to the direction of the court, to administer the estate of the deceased ward after further letters are issued to him or her, after a hearing, pursuant to a petition for letters, testamentary or of administration, which has been filed not later than forty (40) days after the death of the ward, subject, however, to the provisions of § 28-40-116.

(b) In such a case, the guardian shall file an account of his or her administration of the ward's estate up to the date of the death of the ward and shall cause a notice of the filing of the account to be published combined with a notice to creditors of the deceased ward.

(c) Proceedings for the presentation, allowance, and payment of claims against the estate of the deceased ward shall be governed by the laws relating to claims against decedents' estates, with the guardian serving as personal representative.

(d) Liability on the guardian's bond shall continue and shall apply to the complete administration of the estate of the deceased ward by the guardian.

(e) If letters, testamentary or of administration, are granted to someone other than the guardian upon a petition filed within forty (40) days after the death of the ward, the authority of the guardian to administer the ward's estate shall terminate upon the appointment and qualification of the personal representative, and the guardian shall deliver to the personal representative the assets of the ward's estate remaining in the hands of the guardian.

(f) The probate clerk of the circuit court is entitled to additional fees, not to exceed one hundred dollars ($100), to cover the initiation of the administration of the ward's estate and, if so initiated, shall direct the personal representative to pay them.






Subchapter 4 - -- Termination of Guardianship

§ 28-65-401 - Termination generally.

(a) A guardianship is terminated:

(1) If the guardianship was solely because of the ward's incompetency for a cause other than minority, by an adjudication of the competency of the ward;

(2) By the death of the ward; or

(3) If the guardianship was solely because of the ward's minority, the marriage of the ward shall terminate a guardianship of the person, but not of the estate of the ward except with respect to the ward's earnings for personal services.

(b) A guardianship may be terminated by court order after such notice as the court may require:

(1) (A) If the guardianship was solely because of the ward's minority, and either the ward attains his or her majority or the disability of minority of the ward is removed for all purposes by a court of competent jurisdiction.

(B) However, if the court finds upon a proper showing by substantial competent evidence that it is in the best interest of the ward that the guardianship be continued after the ward reaches majority, the court may order the guardianship to continue until such time as it may be terminated by order of the court;

(2) If the ward becomes a nonresident of this state; or

(3) If, for any other reason, the guardianship is no longer necessary or for the best interest of the ward.

(c) (1) When a guardianship terminates otherwise than by the death of the ward, the powers of the guardian cease, except that a guardian of the estate may make disbursements for claims that are or may be allowed by the court, for liabilities already properly incurred for the estate or for the ward, and for expenses of administration.

(2) When a guardianship terminates by the death of the ward, the guardian of the estate may proceed under § 28-65-323, but the rights of all creditors against the ward's estate shall be determined by the law governing decedents' estates.



§ 28-65-402 - Restoration of capacity of ward.

(a) If any person alleges in writing, verified by oath, that any person declared to be incapacitated, or addicted to habitual drunkenness, is no longer incapacitated, or is no longer so addicted, the court in which the proceedings were held shall cause the facts to be inquired into in such manner as it may direct.

(b) If it is found that the person has been restored to capacity or has reformed, he or she shall be discharged from care and custody, and the guardian shall immediately settle his or her accounts and shall restore to the person all things remaining in the guardian's hands belonging or appertaining to him or her.



§ 28-65-403 - Discharge of guardian and surety.

(a) Upon the guardian of an estate's filing receipts or other evidence satisfactory to the court showing that he or she has delivered to the persons entitled thereto all the property for which he or she is accountable as guardian, the court shall make an order discharging the guardian and his or her surety from further liability or accountability with respect to the guardianship.

(b) The discharge so obtained shall operate as a release from the duties of his or her office which have not previously terminated and shall be final, except that, upon a petition's being filed within three (3) years of the entry thereof, it may be set aside for fraud in the settlement of the account.






Subchapter 5 - -- Dispensing with Guardianship

§ 28-65-501 - Dispensing with guardianship generally.

(a) The parents of a minor, jointly with equal authority if they are husband and wife living together, or the survivor if one (1) parent is dead, or the competent parent if one (1) is incompetent, or the other parent if one (1) parent is imprisoned for a felony, or the parent to whom the custody of the child has been awarded by a court of competent jurisdiction if the parents are divorced or living apart, or the natural mother of an illegitimate child, shall be the natural guardian of the person of each unmarried minor child of the parents and shall have the care and management of the estate of each such minor derived by gift from the parents or either of them, without the necessity of judicial appointment.

(b) However, upon a showing of a necessity therefor to protect the interests of the minor, the court may appoint a statutory guardian of the estate of the minor, and when appointed and qualified, the statutory guardian shall have exclusive control over the estate of the minor.

(c) The court may appoint the natural guardian as guardian of the estate of the minor.



§ 28-65-502 - Dispensing with guardianship in small estate.

When the whole estate of a minor or an incompetent does not exceed the value of five thousand dollars ($5,000), the court, in its discretion, without the appointment of a guardian or the giving of bond, may authorize the payment or delivery of all or any part of the estate to the minor or incompetent or to some suitable person, institution, or agency for him or her, to be retained, used, expended, distributed, or disposed of for the benefit of the minor or incompetent as the court may direct.



§ 28-65-503 - Ward receiving public assistance.

(a) The circuit court in its discretion, without the appointment of a guardian or the giving of bond, may authorize the payment and delivery of any moneys or other property due or that may in the future become due the minor or incompetent person to some suitable person, institution, or agency for the minor or incompetent person, to be retained, used, expended, distributed, or disposed of, for the benefit of the minor or incompetent person as the court may direct, in cases in which:

(1) The present total value of the personal property of a minor or an incompetent person is less than one hundred dollars ($100);

(2) The minor or incompetent person owns no real property;

(3) The minor or incompetent person should have a guardian to care for his or her needs; and

(4) The minor or incompetent person is supported in whole or in part by a monthly income from the Department of Human Services, pension boards, or any other person or agency except the United States Department of Veterans Affairs.

(b) In the event the moneys or other property of the minor or incompetent person accumulates to a total value of five hundred dollars ($500) or more, the suitable person shall immediately report that fact to the circuit court.






Subchapter 6 - -- Foreign Guardians

§ 28-65-601 - Petition to act in Arkansas.

(a) If an incompetent person who is a resident of another state, a territory of the United States, or the District of Columbia has a guardian, curator, conservator, committee, tutor, or other person authorized by the laws of the other jurisdiction to have possession and control of the property of the incompetent person, such a person being hereinafter referred to as "foreign guardian", the foreign guardian may petition the circuit court of the county of this state in which a guardianship of the estate of the incompetent person is pending, or, if no such guardianship is pending in this state, of any county in which there is property belonging to his or her ward, or in which a cause of action in behalf of his or her ward may be lawfully brought, for authority:

(1) To remove the property to the domicile of the guardian and his or her ward;

(2) To sell, mortgage, lease, or exchange the property of his or her ward or to take any other action with reference thereto which a locally appointed guardian would be authorized to take and to remove the proceeds to the domicile of the guardian and his or her ward; or

(3) To bring the action in behalf of his or her ward.

(b) The foreign guardian shall file with his or her petition an authenticated copy of his or her letters of guardianship, or other appropriate evidence of his or her appointment and qualification, an authenticated copy of the bond, if any, filed by him or her with the court which appointed him or her, and evidence of the value of the property of the ward in the jurisdiction of his or her appointment.



§ 28-65-602 - Grant or denial of petition to act in Arkansas -- Effect.

(a) Upon being satisfied that the foreign guardian is duly appointed, qualified, and acting, that his or her bond is sufficient under the laws of the jurisdiction of his or her appointment to protect the property of the ward within the jurisdiction and the property within this state, or its proceeds, or that no bond is required in the jurisdiction of his or her appointment, and that the action ordered to be taken is in the best interest of the ward and his or her estate, the court may, if there is no locally appointed guardian, grant the petition, in whole or in part, and direct the foreign guardian to proceed with the directed action in the same manner as is provided for similar action by a resident guardian of the estate or a resident ward.

(b) If there is a locally appointed guardian, and upon the same findings as to the qualifications of the foreign guardian and the sufficiency of his or her bond, if any, the court, in the exercise of its discretion, may:

(1) Order the termination of the local guardianship and the payment, transfer, or delivery of the property of the ward to the foreign guardian and grant the petition of the foreign guardian, in whole or in part; or

(2) Order the local guardian to take the action, in whole or in part, for which the foreign guardian asked authority; or

(3) Deny the petition.

(c) If the court orders the termination of the local guardianship, the local guardian shall file his or her account immediately.



§ 28-65-603 - Corporate guardians.

If the foreign guardian is a corporation, it need not qualify as a corporation to do business under the general corporation laws of this state to entitle it to administer the property of its ward situated in this state.



§ 28-65-604 - Applicability.

This subchapter does not apply to foreign guardianships under the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, § 28-74-101 et seq.






Subchapter 7 - -- Public Guardian for Adults

§ 28-65-701 - Office of Public Guardian for Adults -- Creation.

(a) The Office of Public Guardian for Adults is created.

(b) The Public Guardian for Adults shall be the administrator of the office.



§ 28-65-702 - Public Guardian for Adults -- Appointment -- Qualifications.

(a) The Director of the Division of Aging and Adult Services of the Department of Human Services shall appoint an employee of the Division of Aging and Adult Services to serve as the Public Guardian for Adults.

(b) (1) In addition to the qualifications required under § 28-65-203, the public guardian shall:

(A) Hold a degree in law or social work or a related field;

(B) Submit to a criminal background check with satisfactory results as prescribed by the division;

(C) Attend and complete at least twenty (20) hours of training approved by the division; and

(D) Demonstrate competency and ability to carry out the values of the ward.

(2) The Public Guardian for Adults shall devote his or her entire time to the duties of the Office of Public Guardian for Adults.

(c) The Public Guardian for Adults:

(1) May consent or withhold consent to health and long-term care treatment;

(2) Shall advocate for the ward; and

(3) Shall be functionally separate from and share no duties with any Department of Human Services employee whose job it is to prepare and offer services or treatment plans, or both, to any person.



§ 28-65-703 - Public Guardian for Adults -- Duties.

(a) The Public Guardian for Adults:

(1) Shall administer and organize the work of the Office of Public Guardian for Adults;

(2) May employ staff as necessary to carry out the functions of the office; and

(3) (A) May accept the services of volunteers who shall possess all of the qualifications of a guardian required under § 28-65-203.

(B) If approved by the Public Guardian for Adults, the volunteer shall be reimbursed for expenses in the same manner as public employees.

(C) A volunteer shall not be an employee of any facility or program that provides services to the ward.

(D) Volunteers shall not be related to the owner or any staff member of any facility or program that provides services to the ward.

(b) The Public Guardian for Adults shall receive and review referrals for adult guardianship.

(c) The Public Guardian for Adults may petition to be appointed guardian of the person of an adult or guardian of the property of an adult, or both, if:

(1) The Public Guardian for Adults has probable cause to believe that the adult lacks the capacity to make and communicate decisions necessary for his or her health, safety, and welfare or to manage his or her property;

(2) The Public Guardian for Adults believes that the adult is incapacitated;

(3) There is no suitable private guardian qualified and willing to accept the guardianship appointment; and

(4) A circuit court determines that the Public Guardian for Adults would be a suitable guardian for the incapacitated adult.

(d) If requested by the court having jurisdiction of the ward, the Public Guardian for Adults may petition to intervene in an established guardianship and petition to be named a successor guardian if all of the following conditions are met:

(1) The Public Guardian for Adults determines that the current guardian is unable or unwilling to perform his or her duties under the guardianship;

(2) There is no suitable private guardian qualified and willing to accept the guardianship appointment; and

(3) A circuit court determines that the Public Guardian for Adults would be a suitable guardian for the incapacitated adult.

(e) (1) The Public Guardian for Adults either directly or through staff or volunteered services shall monitor each ward and each ward's care and progress on a continuing basis.

(2) The monitoring shall include quarterly personal contact with each ward.

(3) A written record shall be created and maintained concerning each personal contact and shall contain the information specified in § 28-65-322.

(f) (1) The Public Guardian for Adults shall keep and maintain financial, case control, and statistical records in accordance with generally accepted professional business and accounting standards in all cases for which the Office of Public Guardian for Adults has been appointed guardian.

(2) Office records that identify individuals for whom the office has provided guardianship services shall be kept confidential except to the extent that disclosure is required by other laws.

(3) Office records shall be retained in accordance with state record retention rules.

(g) Unless specifically provided otherwise in this subchapter, this chapter is applicable to any guardianship established under this subchapter.



§ 28-65-704 - Correspondence and legal process.

All correspondence and legal process regarding a public guardianship under this subchapter shall be to or from the Public Guardian for Adults in his or her official capacity.



§ 28-65-705 - No bond required.

Bond shall not be required in connection with public guardian services under this subchapter.



§ 28-65-706 - Termination of guardianships.

(a) The court having jurisdiction of the ward shall not terminate the guardianship of a living ward of the Public Guardian for Adults unless the court declares that the ward is restored to capacity or a successor guardian is appointed.

(b) Neither the Public Guardian for Adults, the Office of Public Guardian for Adults, nor a volunteer shall be entitled to compensation under § 28-65-108.



§ 28-65-707 - Department of Human Services -- Adoption of rules.

The Department of Human Services may adopt rules necessary to implement this subchapter.









Chapter 66 - Uniform Veterans' Guardianship Act

§ 28-66-101 - Definitions.

As used in this chapter:

"Person" means an individual, a partnership, a corporation, or an association;

"Veterans' Administration" means the Veterans' Administration, its predecessors or successors;

"Income" means money received from the Veterans' Administration and revenue or profit from any property wholly or partially acquired therewith;

"Estate" means income on hand and assets acquired partially or wholly with income;

"Benefits" means all moneys paid or payable by the United States through the Veterans' Administration;

"Administrator" means the Administrator of Veterans Affairs of the United States or his successor;

"Ward" means a beneficiary of the Veterans' Administration;

"Guardian" means any fiduciary for the person or estate of a ward.



§ 28-66-102 - Administrator as party in interest.

The administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits heretofore or hereafter paid by the Veterans' Administration. Not less than fifteen (15) days prior to hearing in such matter notice in writing of the time and place thereof shall be given by mail (unless waived in writing) to the office of the Veterans' Administration having jurisdiction over the area in which any such suit or any such proceeding is pending.



§ 28-66-103 - Application.

Whenever, pursuant to any law of the United States or regulation of the Veterans' Administration, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made in the manner hereinafter provided.



§ 28-66-104 - Limitation on number of wards.

No person other than a bank or trust company shall be guardian of more than five (5) wards at one (1) time, unless all the wards are members of one (1) family.

Upon presentation of a petition by an attorney of the Veterans' Administration or other interested person, alleging that a guardian is acting in a fiduciary capacity for more than five (5) wards as herein provided and requesting his discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from such guardian and shall discharge him from guardianships in excess of five (5) and forthwith appoint a successor.



§ 28-66-105 - Appointment of guardians.

(1) A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file such a petition. If there is no person so authorized or if the person so authorized refuses or fails to file such a petition within thirty (30) days after the mailing of notice by the Veterans' Administration to the last known address of the person, if any, indicating the necessity for the same, a petition for appointment may be filed by any resident of this state.

(2) The petition for appointment shall set forth the name, age, place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the Veterans' Administration and shall set forth the amount of moneys then due and the amount of probable future payments.

(3) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation, and address of the proposed guardian, and, if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian.

Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the ward.

(4) In the case of a mentally incompetent ward, the petition shall show that such ward has been rated incompetent by the Veterans' Administration on examination in accordance with the laws and regulations governing the Veterans' Administration.



§ 28-66-106 - Evidence of necessity for guardian for infant.

Where a petition is filed for the appointment of a guardian for a minor, a certificate of the administrator or his authorized representative, setting forth the age of such minor as shown by the records of the Veterans' Administration and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the Veterans' Administration, shall be prima facie evidence of the necessity for such appointment.



§ 28-66-107 - Evidence of necessity for guardian for incompetent.

Where a petition is filed for the appointment of a guardian for a mentally incompetent ward, a certificate of the administrator or his duly authorized representative that such person has been rated incompetent by the Veterans' Administration on examination in accordance with the laws and regulations governing such Veterans' Administration and that the appointment of a guardian is a condition precedent to the payment of any moneys due such ward by the Veterans' Administration shall be prima facie evidence of the necessity for such appointment.



§ 28-66-108 - Notice.

Upon the filing of a petition for the appointment of a guardian under this chapter, notice shall be given to the ward, to such other persons, and in such manner as is provided by the general law of this state, and also to the Veterans' Administration as provided by this chapter.



§ 28-66-109 - Bond.

(1) Upon the appointment of a guardian, he shall execute and file a bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the ward during the ensuing year. The bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship laws of this state. The court may from time to time require the guardian to file an additional bond.

(2) Where a bond is tendered by a guardian with personal sureties, there shall be at least two (2) such sureties, and they shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all his debts and liabilities and the aggregate of other bonds on which he is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.



§ 28-66-110 - Petitions and accounts, notices and hearings.

(1) Every guardian who has received or shall receive on account of his ward any moneys or other thing of value from the United States Department of Veterans Affairs shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all moneys or other things of value so received by him, all earnings, interest, or profits derived therefrom and all property acquired therewith and of all disbursements therefrom, including interest paid on any loan or debt, and showing the balance thereof in his hands at the date of the account and how invested.

(2) The guardian, at the time of filing any account, shall exhibit all securities or investments held by him to an officer of the bank or other depository wherein said securities or investments are held for safekeeping or to an authorized representative of the corporation which is surety on his bond, or to the judge or clerk of a court of record in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that he has examined the securities or investments and identified them with those described in the account, and shall note any omissions or discrepancies. If the depository is the guardian, the certifying officer shall not be the officer verifying the account. The guardian may exhibit the securities or investments to the judge of the court, who shall indorse on the account and copy thereof a certificate that the securities or investments shown therein as held by the guardian were each in fact exhibited to him and that those exhibited to him were the same as those shown in the account, and note any omission or discrepancy. That certificate and the certificate of an official of the bank in which are deposited any funds for which the guardian is accountable, showing the amount on deposit, shall be prepared and signed in duplicate and one (1) of each shall be filed by the guardian with his account.

(3) At the time of filing in the court any account, a certified copy thereof and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the United States Department of Veterans Affairs having jurisdiction over the area in which the court is located. A signed duplicate or a certified copy of any petition, motion, or other pleading, pertaining to an account, or to any matter other than an account and which is filed in the guardianship proceedings or in any proceeding for the purpose of removing the disability of minority or mental incapacity, shall be furnished by the person filing the same to the proper office of the United States Department of Veterans Affairs. Unless the hearing be waived in writing by the attorney of the United States Department of Veterans Affairs, and by all other persons, if any, entitled to notice, the court shall fix a time and place for the hearing on the account, petition, motion, or other pleading not less than fifteen (15) days nor more than thirty (30) days from the date same is filed, unless a different available date be stipulated in writing. Unless waived in writing, written notice of the time and place of hearing shall be given the United States Department of Veterans Affiars office concerned and the guardian and any others entitled to notice not less than fifteen (15) days prior to the date fixed for the hearing. The notice may be given by mail in which event it shall be deposited in the mails not less than fifteen (15) days prior to said date. The court, or clerk thereof, shall mail to said United States Department of Veterans Affairs office a copy of each order entered in any guardianship proceeding wherein the administrator is an interested party.

(4) If the guardian is accountable for property derived from sources other than the United States Department of Veterans Affairs, he shall be accountable as is or may be required under the applicable law of this state pertaining to the property of minors or persons of unsound mind who are not beneficiaries of the United States Department of Veterans Affairs, and as to such other property shall be entitled to the compensation provided by such law. The account for other property may be combined with the account filed in accordance with this section.



§ 28-66-111 - Penalty for failure to account.

If any guardian shall fail to file with the court any account as required by this chapter, or by an order of the court, when any account is due, or within thirty (30) days after citation issues as provided by law, or shall fail to furnish the United States Department of Veterans Affairs a true copy of any account, petition, or pleading as required by this chapter, or fail to disclose the payment of interest on any loan or debt, such failure may in the discretion of the court be ground for his removal.



§ 28-66-112 - Compensation of guardians.

Compensation payable to guardians shall be based upon services rendered and shall not exceed six percent (6%) of the amount of moneys received during the period covered by the account, provided that during any period in which benefits are not being paid for a ward, then compensation to guardians may instead be calculated on a basis not to exceed one percent (1%) of the market value of the estate of the ward per annum. In the event of extraordinary services by any guardian, the court, upon petition and hearing thereon may authorize reasonable additional compensation therefor. A copy of the petition and notice of hearing thereon shall be given the proper office of the Department of Veterans Affairs in the manner provided in the case of hearing on a guardian's account or other pleading. No commission or compensation shall be allowed on the moneys or other assets received from a prior guardian nor upon the amount received from liquidation of loans or other investments.



§ 28-66-113 - Investments.

Every guardian shall invest the surplus funds of his ward's estate in such securities or property as authorized under the laws of this state but only upon prior order of the court; except that the funds may be invested without prior court authorization, in direct unconditional interest-bearing obligations of this state or of the United States and in obligations the interest and principal of which are unconditionally guaranteed by the United States. A signed duplicate or certified copy of the petition for authority to invest shall be furnished the proper office of the Veterans' Administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account. If the guardian of the estate is a state or national bank or trust company authorized by provisions of §§ 28-69-201 -- 28-69-204 to establish and maintain common trust funds and if the guardian has established and be maintaining such a common trust fund, the guardian may invest the ward's fund in participations in such common trust funds, without prior order of the court.



§ 28-66-114 - Maintenance and support.

A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, the spouse, and the minor children of the ward, except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of said petition shall be furnished the proper office of the Veterans' Administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account or other pleading.



§ 28-66-115 - Purchase of home for ward.

(1) The court may authorize the purchase of the entire fee simple title to real estate in this state in which the guardian has no interest, but only as a home for the ward, or to protect his interest, or (if he is not a minor) as a home for his dependent family. Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. A copy of the petition shall be furnished the proper office of the United States Department of Veterans Affairs and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account. As used in this subdivision (1), "no interest" means that a guardian should not even have a mortgage lien interest in the real estate purchased as a home for the ward.

(2) Before authorizing such investment, the court shall require written evidence of value and of title and of the advisability of acquiring such real estate. Title shall be taken in the ward's name. This section does not limit the right of the guardian on behalf of his ward to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of lien held by or for the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold; nor does it limit the right of the guardian, if such be necessary to protect the ward's interest and upon prior order of the court in which the guardianship is pending, to agree with cotenants of the ward for a partition in kind, or to purchase from cotenants the entire undivided interest held by them, or to bid and purchase the same at a sale under a partition decree, or to compromise adverse claims of title to the ward's realty.



§ 28-66-116 - Copies of public records to be furnished.

When a copy of any public record is required by the Veterans' Administration to be used in determining the eligibility of any person to participate in benefits made available by the Veterans' Administration, the official custodian of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the authorized representative of the Veterans' Administration with a certified copy of such record.



§ 28-66-117 - Discharge of guardian and release of sureties.

In addition to any other provisions of law relating to judicial restoration and discharge of guardian, a certificate by the Veterans' Administration showing that a minor ward has attained majority, or that an incompetent ward has been rated competent by the Veterans' Administration upon examination in accordance with law shall be prima facie evidence that the ward has attained majority, or has recovered his competency. Upon hearing after notice as provided by this chapter and the determination by the court that the ward has attained majority or has recovered his competency, an order shall be entered to that effect, and the guardian shall file a final account. Upon hearing after notice to the former ward and to the Veterans' Administration, as in case of other accounts, upon approval of the final account, and upon delivery to the ward of the assets due him from the guardian, the guardian shall be discharged and his sureties released.



§ 28-66-118 - Commitment to Veterans' Administration or other agency of United States Government.

(1) Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be of unsound mind or otherwise in need of confinement in a hospital or other institution for his proper care, it is determined after such adjudication of the status of such person as may be required by law that commitment to a hospital for mental disease or other institution is necessary for safekeeping or treatment and it appears that such person is eligible for care or treatment by the Veterans' Administration or other agency of the United States Government, the court, upon receipt of a certificate from the Veterans' Administration or such other agency showing that facilities are available and that such person is eligible for care or treatment therein, may commit such person to said Veterans' Administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state; and nothing in this chapter shall affect his right to appear and be heard in the proceedings. Upon commitment, such person when admitted to any facility operated by any such agency within or without this state shall be subject to the rules and regulations of the Veterans' Administration or other agency. The chief officer of any facility of the Veterans' Administration or institution operated by any other agency of the United States to which the person is so committed shall with respect to such person be vested with the same powers as superintendents of state hospitals for mental diseases within this state with respect to retention of custody, transfer, parole, or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed and to determine the necessity for continuance of his restraint, and all commitments pursuant to this chapter are so conditioned.

(2) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the Veterans' Administration, or other agency of the United States Government for care or treatment shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order; and the courts of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his restraint, as is provided in subsection (1) of this section with respect to persons committed by the courts of this state. Consent is hereby given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the Veterans' Administration, or of any institution operated in this state by any other agency of the United States to retain custody, or transfer, parole, or discharge the committed person.

(3) Upon receipt of a certificate of the Veterans' Administration or such other agency of the United States that facilities are available for the care or treatment of any person heretofore committed to any hospital for the insane or other institution for the care or treatment of persons similarly afflicted and that such person is eligible for care or treatment, the superintendent of the institution may cause the transfer of such person to the Veterans' Administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the committing court or proper officer thereof shall be notified thereof by the transferring agency. No person shall be transferred to the Veterans' Administration or other agency of the United States if he be confined pursuant to conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court or other authority originally committing such person shall enter an order for such transfer after appropriate motion and hearing.

Any person transferred as provided in this section shall be deemed to be committed to the Veterans' Administration or other agency of the United States pursuant to the original commitment.



§ 28-66-119 - Liberal construction.

This chapter shall be so construed to make uniform the law of these states which enact it.



§ 28-66-120 - Short title.

This chapter may be cited as the "Uniform Veterans' Guardianship Act."



§ 28-66-121 - Severability.

If any provision of this chapter or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.



§ 28-66-122 - Modification of prior laws.

All acts or parts of acts relating to beneficiaries of the Veterans' Administration inconsistent with this chapter are hereby repealed, especially §§ 6318 to 6337 inclusive of Pope's Digest of the Statutes of Arkansas, and Act 283 of 1941. Except where inconsistent with this chapter, the laws of this state relating to guardian and ward and the judicial practice relating thereto, including the right to trial by jury and the right of appeal, shall be applicable to such beneficiaries and their estates.



§ 28-66-123 - Application of chapter.

The provisions of this chapter relating to surety bonds and the administration of estates of wards shall apply to all "income" and "estate" as defined in § 28-66-101 whether the guardian shall have been appointed under this chapter or under any other law of this state, special or general, prior or subsequent to the enactment hereof.



§ 28-66-124 - Time of taking effect.

This chapter shall take effect from and after June 10, 1943.






Chapter 67 - Conservators For The Aged And Disabled

§ 28-67-101 - Chapter cumulative.

The provisions of this chapter shall be cumulative to the Probate Code. Nothing in this chapter shall amend or repeal related statutes pertaining to the appointment of guardians of the estate of incompetents.



§ 28-67-102 - Jurisdiction of the court.

(a) All laws relative to the jurisdiction of the circuit court over the estate of a person under guardianship as an incompetent person, including the investment, management, sale, or mortgage of his or her property and the payment of his or her debts, shall be applicable to the estate of a person under conservatorship.

(b) Court jurisdiction for adult guardianship actions, excluding proceedings under the Adult Custody Maltreatment Act, § 9-20-101 et seq., and conservatorship actions that involve a party residing outside the state shall be determined under the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, § 28-74-101 et seq.

(c) The appropriate jurisdiction for an adult guardianship action under the Adult Custody Maltreatment Act, § 9-20-101 et seq., that involves a maltreated adult residing outside the state shall be determined under the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, § 28-74-101 et seq.



§ 28-67-103 - Petition for appointment.

A hearing may be had upon a petition for appointment of a conservator when:

(1) It is represented to the circuit court, upon verified petition of any person or any relative or friend, that a person is an inhabitant or resident of the county and by reason of advanced age or physical disability is unable to manage his or her property; and

(2) The person, if not himself or herself the petitioner, voluntarily consents to the granting of the petition and, if able to attend, is produced before the court at the hearing.



§ 28-67-104 - Notice of hearing.

Notice of a hearing in a conservatorship proceeding shall be served upon the following who do not appear or in writing waive notice of hearing:

(1) The spouse, if any, of the person in question;

(2) If there is no known spouse, at least one (1) of the nearest competent relatives by blood or marriage of the person in question; and

(3) Any other person designated by the court.



§ 28-67-105 - Appointment.

If, after a full hearing and examination upon the petition, it appears to the circuit court that the person in question is by reason of advanced age or physical disability unable to manage his or her property, the circuit court may appoint a conservator of his or her estate.



§ 28-67-106 - Persons ineligible as conservator.

No person shall be appointed conservator of an estate who would be ineligible to act as guardian of the ward in such a case.



§ 28-67-107 - Management of estate -- Bond.

(a) Every conservator appointed as provided in this chapter shall have the care, custody, and management of the estate of his or her ward until he or she is legally discharged.

(b) He or she must give bond to the State of Arkansas in like manner and with like conditions as provided for guardians of incompetent persons. However, the court may dispense with bond if the conservator is a bank or a trust company whose deposits are insured by the Federal Deposit Insurance Corporation or a trust company chartered and regulated by appropriate state authority.



§ 28-67-108 - Powers and duties.

A conservator shall have the same powers and duties, except as to the custody of the person, as a guardian of an incompetent person.



§ 28-67-109 - Discharge.

(a) A conservator may be discharged by the court upon the application of the ward or, otherwise, upon such notice to the conservator and next of kin of the ward as the court may determine reasonable and proper when it appears that the conservatorship is no longer necessary.

(b) In the event of death, resignation, or removal of a conservator, the court, on the application of the former ward and upon such notice to the next of kin of the ward as the court may order, may certify that the ward is discharged by operation of law if it appears that the conservatorship of the ward is no longer necessary.



§ 28-67-110 - Compensation.

The conservator shall receive as compensation for his or her services the compensation provided by law for guardians.



§ 28-67-111 - Subsequent appointment of guardian -- Effect.

Any subsequent appointment of a guardian of the ward as an incompetent person shall be an appointment as guardian of the person, only, of the ward and shall not include the appointment of the guardian of the estate of the ward or in any manner affect the custody, management, and the handling of the estate of the ward by the conservator so long as the conservatorship proceedings are pending.






Chapter 68 - Uniform Power of Attorney Act

Subchapter 1 - -- General Provisions

§ 28-68-101 - Short title.

This chapter shall be known and may be cited as the Uniform Power of Attorney Act.



§ 28-68-102 - Definitions.

In this chapter:

(1) "Agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact, or otherwise. The term includes an original agent, coagent, successor agent, and a person to which an agent's authority is delegated.

(2) "Durable," with respect to a power of attorney, means not terminated by the principal's incapacity.

(3) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(4) "Good faith" means honesty in fact.

(5) "Incapacity" means inability of an individual to manage property or business affairs because the individual:

(A) has an impairment in the ability to receive and evaluate information or make or communicate decisions even with the use of technological assistance; or

(B) is:

(i) missing;

(ii) detained, including incarcerated in a penal system; or

(iii) outside the United States and unable to return.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used.

(8) "Presently exercisable general power of appointment," with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

(9) "Principal" means an individual who grants authority to an agent in a power of attorney.

(10) "Property" means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(11) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(12) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(13) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(14) "Stocks and bonds" means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.



§ 28-68-103 - Applicability.

This chapter applies to all powers of attorney except:

(1) a power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

(2) a power to make health-care decisions;

(3) a proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

(4) a power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose.



§ 28-68-104 - Power of attorney is durable.

A power of attorney created under this chapter is durable unless it expressly provides that it is terminated by the incapacity of the principal.



§ 28-68-105 - Execution of power of attorney.

A power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments.



§ 28-68-106 - Validity of power of attorney.

(a) A power of attorney executed in this state on or after January 1, 2012, is valid if its execution complies with § 28-68-105.

(b) A power of attorney executed in this state before January 1, 2012, is valid if its execution complied with the law of this state as it existed at the time of execution.

(c) A power of attorney executed other than in this state is valid in this state if, when the power of attorney was executed, the execution complied with:

(1) the law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to § 28-68-107; or

(2) the requirements for a military power of attorney pursuant to 10 U.S.C. Section 1044b, as it existed on January 1, 2011.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.



§ 28-68-107 - Meaning and effect of power of attorney.

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.



§ 28-68-108 - Nomination of guardian -- Relation of agent to court-appointed fiduciary.

(a) In a power of attorney, a principal may nominate a guardian of the principal's estate or guardian of the principal's person for consideration by the court if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney. Except for good cause shown or disqualification, the court shall make its appointment in accordance with the principal's most recent nomination.

(b) If, after a principal executes a power of attorney, a court appoints a guardian of the principal's estate or other fiduciary charged with the management of some or all of the principal's property, the agent is accountable to the fiduciary as well as to the principal. The power of attorney is not terminated and the agent's authority continues unless limited, suspended, or terminated by the court.



§ 28-68-109 - When power of attorney effective.

(a) A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(1) a physician or licensed psychologist that the principal is incapacitated within the meaning of § 28-68-102(5)(A); or

(2) an attorney at law, a judge, or an appropriate governmental official that the principal is incapacitated within the meaning of § 28-68-102(5)(B).

(d) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act, Sections 1171 through 1179 of the Social Security Act, 42 U.S.C. Section 1320d, as it existed on January 1, 2011, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.



§ 28-68-110 - Termination of power of attorney or agent's authority.

(a) A power of attorney terminates when:

(1) the principal dies;

(2) the principal becomes incapacitated, if the power of attorney is not durable;

(3) the principal revokes the power of attorney;

(4) the power of attorney provides that it terminates;

(5) the purpose of the power of attorney is accomplished; or

(6) the principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the power of attorney does not provide for another agent to act under the power of attorney.

(b) An agent's authority terminates when:

(1) the principal revokes the authority;

(2) the agent dies, becomes incapacitated, or resigns;

(3) an action is filed for the dissolution or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides; or

(4) the power of attorney terminates.

(c) Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b), notwithstanding a lapse of time since the execution of the power of attorney.

(d) Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(f) The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.



§ 28-68-111 - Coagents and successor agents.

(a) A principal may designate two or more persons to act as coagents. Unless the power of attorney otherwise provides, each coagent may exercise its authority independently.

(b) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office, or function. Unless the power of attorney otherwise provides, a successor agent:

(1) has the same authority as that granted to the original agent; and

(2) may not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(c) Except as otherwise provided in the power of attorney and subsection (d), an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(d) An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.



§ 28-68-112 - Reimbursement and compensation of agent.

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.



§ 28-68-113 - Agent's acceptance.

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.



§ 28-68-114 - Agent's duties.

(a) Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(1) act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) act in good faith; and

(3) act only within the scope of authority granted in the power of attorney.

(b) Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(1) act loyally for the principal's benefit;

(2) act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, otherwise, act in the principal's best interest; and

(6) attempt to preserve the principal's estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal's best interest based on all relevant factors, including:

(A) the value and nature of the principal's property;

(B) the principal's foreseeable obligations and need for maintenance;

(C) minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes; and

(D) eligibility for a benefit, a program, or assistance under a statute or regulation.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

(g) An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(h) Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, within 30 days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional 30 days.



§ 28-68-115 - Exoneration of agent.

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) relieves the agent of liability for breach of duty committed dishonestly, with an improper motive, or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

(2) was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.



§ 28-68-116 - Judicial relief.

(a) The following persons may petition a court to construe a power of attorney or review the agent's conduct, and grant appropriate relief:

(1) the principal or the agent;

(2) a guardian, conservator, or other fiduciary acting for the principal;

(3) a person authorized to make health-care decisions for the principal;

(4) the principal's spouse, parent, or descendant;

(5) an individual who would qualify as a presumptive heir of the principal;

(6) a person named as a beneficiary to receive any property, benefit, or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate;

(7) a governmental agency having regulatory authority to protect the welfare of the principal;

(8) the principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare; and

(9) a person asked to accept the power of attorney.

(b) Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.



§ 28-68-117 - Agent's liability.

An agent that violates this chapter is liable to the principal or the principal's successors in interest for the amount required to:

(1) restore the value of the principal's property to what it would have been had the violation not occurred; and

(2) reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid on the agent's behalf.



§ 28-68-118 - Agent's resignation -- Notice.

Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated:

(1) to the conservator or guardian, if one has been appointed for the principal, and a coagent or successor agent; or

(2) if there is no person described in paragraph (1), to:

(A) the principal's caregiver;

(B) another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

(C) a governmental agency having authority to protect the welfare of the principal.



§ 28-68-119 - Acceptance of and reliance upon acknowledged power of attorney.

(a) For purposes of this section and § 28-68-120, "acknowledged" means purportedly verified before a notary public or other individual authorized to take acknowledgements.

(b) A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under § 28-68-105 that the signature is genuine.

(c) A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the power of attorney as if the power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged power of attorney may request, and rely upon, without further investigation:

(1) an agent's certification under penalty of perjury of any factual matter concerning the principal, agent, or power of attorney;

(2) an English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and

(3) an opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

(e) An English translation or an opinion of counsel requested under this section must be provided at the principal's expense unless the request is made more than seven business days after the power of attorney is presented for acceptance.

(f) For purposes of this section and § 28-68-120, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal, or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.



§ 28-68-120 - Liability for refusal to accept acknowledged statutory form power of attorney.

(a) In this section, "statutory form power of attorney" means a power of attorney substantially in the form provided in § 28-68-301 or that meets the requirements for a military power of attorney pursuant to 10 U.S.C. Section 1044b, as it existed on January 1, 2011.

(b) Except as otherwise provided in subsection (c):

(1) a person shall either accept an acknowledged statutory form power of attorney or request a certification, a translation, or an opinion of counsel under § 28-68-119(d) no later than seven business days after presentation of the power of attorney for acceptance;

(2) if a person requests a certification, a translation, or an opinion of counsel under § 28-68-119(d), the person shall accept the statutory form power of attorney no later than five business days after receipt of the certification, translation, or opinion of counsel; and

(3) a person may not require an additional or different form of power of attorney for authority granted in the statutory form power of attorney presented.

(c) A person is not required to accept an acknowledged statutory form power of attorney if:

(1) the person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with federal law;

(3) the person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power;

(4) a request for a certification, a translation, or an opinion of counsel under § 28-68-119(d) is refused;

(5) the person in good faith believes that the power is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation, or an opinion of counsel under § 28-68-119(d) has been requested or provided; or

(6) the person makes, or has actual knowledge that another person has made, a report to the Department of Human Services stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(d) A person that refuses in violation of this section to accept an acknowledged statutory form power of attorney is subject to:

(1) a court order mandating acceptance of the power of attorney; and

(2) liability for reasonable attorney's fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney.



§ 28-68-121 - Principles of law and equity.

Unless displaced by a provision of this chapter, the principles of law and equity supplement this chapter.



§ 28-68-122 - Laws applicable to financial institutions and entities.

This chapter does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with this chapter.



§ 28-68-123 - Remedies under other law.

The remedies under this chapter are not exclusive and do not abrogate any right or remedy under the law of this state other than this chapter.






Subchapter 2 - -- Authority

§ 28-68-201 - Authority that requires specific grant -- Grant of general authority.

(a) An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(1) amend, revoke, or terminate an inter vivos trust;

(2) make a gift;

(3) create or change rights of survivorship;

(4) create or change a beneficiary designation;

(5) delegate authority granted under the power of attorney;

(6) waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan; or

(7) exercise fiduciary powers that the principal has authority to delegate.

(b) Notwithstanding a grant of authority to do an act described in subsection (a), unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse, or descendant of the principal, may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

(c) Subject to subsections (a), (b), (d), and (e), if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in §§ 28-68-204 -- 28-68-216.

(d) Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to § 28-68-217.

(e) Subject to subsections (a), (b), and (d), if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(f) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

(g) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.



§ 28-68-202 - Incorporation of authority.

(a) An agent has authority described in this subchapter if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in §§ 28-68-204 -- 28-68-217 or cites the section in which the authority is described.

(b) A reference in a power of attorney to general authority with respect to the descriptive term for a subject in §§ 28-68-204 -- 28-68-217 or a citation to a section of §§ 28-68-204 -- 28-68-217 incorporates the entire section as if it were set out in full in the power of attorney.

(c) A principal may modify authority incorporated by reference.



§ 28-68-203 - Construction of authority generally.

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in §§ 28-68-204 -- 28-68-217 or that grants to an agent authority to do all acts that a principal could do pursuant to § 28-68-201(c), a principal authorizes the agent, with respect to that subject, to:

(1) demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(2) contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(3) execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

(4) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

(5) seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

(6) engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, or other advisor;

(7) prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(8) communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal;

(9) access communications intended for, and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means; and

(10) do any lawful act with respect to the subject and all property related to the subject.



§ 28-68-204 - Real property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to:

(1) demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property which exists or is asserted;

(5) manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(A) insuring against liability or casualty or other loss;

(B) obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

(C) paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

(D) purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(6) use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(A) selling or otherwise disposing of them;

(B) exercising or selling an option, right of conversion, or similar right with respect to them; and

(C) exercising any voting rights in person or by proxy;

(8) change the form of title of an interest in or right incident to real property; and

(9) dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.



§ 28-68-205 - Tangible personal property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(A) insuring against liability or casualty or other loss;

(B) obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

(C) paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

(D) moving the property from place to place;

(E) storing the property for hire or on a gratuitous bailment; and

(F) using and making repairs, alterations, or improvements to the property; and

(6) change the form of title of an interest in tangible personal property.



§ 28-68-206 - Stocks and bonds.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) buy, sell, and exchange stocks and bonds;

(2) establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.



§ 28-68-207 - Commodities and options.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) establish, continue, modify, and terminate option accounts.



§ 28-68-208 - Banks and other financial institutions.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) enter a safe deposit box or vault and withdraw or add to the contents;

(7) borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.



§ 28-68-209 - Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) enforce the terms of an ownership agreement;

(4) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

(7) with respect to an entity or business owned solely by the principal:

(A) continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(B) determine:

(i) the location of its operation;

(ii) the nature and extent of its business;

(iii) the methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

(iv) the amount and types of insurance carried; and

(v) the mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

(C) change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and

(D) demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) put additional capital into an entity or business in which the principal has an interest;

(9) join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) sell or liquidate all or part of an entity or business;

(11) establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.



§ 28-68-210 - Insurance and annuities.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents, and select the amount, type of insurance or annuity, and mode of payment;

(3) pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) apply for and receive a loan secured by a contract of insurance or annuity;

(5) surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) exercise an election;

(7) exercise investment powers available under a contract of insurance or annuity;

(8) change the manner of paying premiums on a contract of insurance or annuity;

(9) change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.



§ 28-68-211 - Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest" means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) conserve, invest, disburse, or use anything received for an authorized purpose;

(7) transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of a revocable trust created by the principal as settlor; and

(8) reject, renounce, disclaim, release, or consent to a reduction in or modification of a share in or payment from an estate, trust, or other beneficial interest.



§ 28-68-212 - Claims and litigation.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.



§ 28-68-213 - Personal and family maintenance.

(a) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, and the following individuals, whether living when the power of attorney is executed or later born:

(A) the principal's children;

(B) other individuals legally entitled to be supported by the principal; and

(C) the individuals whom the principal has customarily supported or indicated the intent to support;

(2) make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

(3) provide living quarters for the individuals described in paragraph (1) by:

(A) purchase, lease, or other contract; or

(B) paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(4) provide normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (1);

(5) pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (1);

(6) act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act, Sections 1171 through 1179 of the Social Security Act, 42 U.S.C. Section 1320d, as it existed on January 1, 2011, and applicable regulations, in making decisions related to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal;

(7) continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (1);

(8) maintain credit and debit accounts for the convenience of the individuals described in paragraph (1) and open new accounts; and

(9) continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations.

(b) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.



§ 28-68-214 - Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service" means any benefit, program, or assistance provided under a statute or regulation including Social Security, Medicare, and Medicaid.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 28-68-213(a)(1), and for shipment of their household effects;

(2) take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) receive the financial proceeds of a claim described in paragraph (4) and conserve, invest, disburse, or use for a lawful purpose anything so received.



§ 28-68-215 - Retirement plans.

(a) In this section, "retirement plan" means a plan or account created by an employer, the principal, or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including a plan or account under the following sections of the Internal Revenue Code:

(1) an individual retirement account under Internal Revenue Code Section 408, 26 U.S.C. Section 408, as it existed on January 1, 2011;

(2) a Roth individual retirement account under Internal Revenue Code Section 408A, 26 U.S.C. Section 408A, as it existed on January 1, 2011;

(3) a deemed individual retirement account under Internal Revenue Code Section 408(q), 26 U.S.C. Section 408(q), as it existed on January 1, 2011;

(4) an annuity or mutual fund custodial account under Internal Revenue Code Section 403(b), 26 U.S.C. Section 403(b), as it existed on January 1, 2011;

(5) a pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code Section 401(a), 26 U.S.C. Section 401(a), as it existed on January 1, 2011;

(6) a plan under Internal Revenue Code Section 457(b), 26 U.S.C. Section 457(b), as it existed on January 1, 2011; and

(7) a nonqualified deferred compensation plan under Internal Revenue Code Section 409A, 26 U.S.C. Section 409A, as it existed on January 1, 2011.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) establish a retirement plan in the principal's name;

(4) make contributions to a retirement plan;

(5) exercise investment powers available under a retirement plan; and

(6) borrow from, sell assets to, or purchase assets from a retirement plan.



§ 28-68-216 - Taxes.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) prepare, sign, and file federal, state, local, and foreign income, gift, payroll, property, Federal Insurance Contributions Act, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code Section 2032A, 26 U.S.C. Section 2032A, as it existed on January 1, 2011, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.



§ 28-68-217 - Gifts.

(a) In this section, a gift "for the benefit of" a person includes a gift to a trust, an account under the Uniform Transfers to Minors Act, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code Section 529, 26 U.S.C. Section 529, as it existed on January 1, 2011.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code Section 2503(b), 26 U.S.C. Section 2503(b), as it existed on January 1, 2011, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code Section 2513, 26 U.S.C. Section 2513, as it existed on January 1, 2011, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) consent, pursuant to Internal Revenue Code Section 2513, 26 U.S.C. Section 2513, as it existed on January 1, 2011, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) the value and nature of the principal's property;

(2) the principal's foreseeable obligations and need for maintenance;

(3) minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) the principal's personal history of making or joining in making gifts.






Subchapter 3 - -- Statutory Forms

§ 28-68-301 - Statutory form power of attorney.

A document substantially in the following form may be used to create a statutory form power of attorney that has the meaning and effect prescribed by this chapter.

ARKANSAS STATUTORY FORM POWER OF ATTORNEY

IMPORTANT INFORMATION

This power of attorney authorizes another person (your agent) to make decisions concerning your property for you (the principal). Your agent will be able to make decisions and act with respect to your property (including your money) whether or not you are able to act for yourself. The meaning of authority over subjects listed on this form is explained in the Uniform Power of Attorney Act, Arkansas Code Title 28, Chapter 68.

This power of attorney does not authorize the agent to make health-care decisions for you.

You should select someone you trust to serve as your agent. Unless you specify otherwise, generally the agent's authority will continue until you die or revoke the power of attorney or the agent resigns or is unable to act for you.

Your agent is entitled to reasonable compensation unless you state otherwise in the Special Instructions.

This form provides for designation of one agent. If you wish to name more than one agent you may name a coagent in the Special Instructions. Coagents are not required to act together unless you include that requirement in the Special Instructions.

If your agent is unable or unwilling to act for you, your power of attorney will end unless you have named a successor agent. You may also name a second successor agent.

This power of attorney becomes effective immediately unless you state otherwise in the Special Instructions.

If you have questions about the power of attorney or the authority you are granting to your agent, you should seek legal advice before signing this form.

DESIGNATION OF AGENT

I ______________________ name the

(Name of Principal)

following person as my agent:

Name of Agent:______________________

Agent's Address:______________________

Agent's Telephone Number:______________________

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL)

If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of Successor Agent:______________________

Successor Agent's Address:______________________

Successor Agent's Telephone Number:______________________

If my successor agent is unable or unwilling to act for me, I name as my second successor agent:

Name of Second Successor Agent:______________________

Second Successor Agent's Address:______________________

Second Successor Agent's Telephone Number: ______________________

GRANT OF GENERAL AUTHORITY

I grant my agent and any successor agent general authority to act for me with respect to the following subjects as defined in the Uniform Power of Attorney Act, Arkansas Code Title 28, Chapter 68:

(INITIAL each subject you want to include in the agent's general authority. If you wish to grant general authority over all of the subjects you may initial "All Preceding Subjects" instead of initialing each subject.)

(___) Real Property

(___) Tangible Personal Property

(___) Stocks and Bonds

(___) Commodities and Options

(___) Banks and Other Financial Institutions

(___) Operation of Entity or Business

(___) Insurance and Annuities

(___) Estates, Trusts, and Other Beneficial Interests

(___) Claims and Litigation

(___) Personal and Family Maintenance

(___) Benefits from Governmental Programs or Civil or Military Service

(___) Retirement Plans

(___) Taxes

(___) All Preceding Subjects

GRANT OF SPECIFIC AUTHORITY (OPTIONAL)

My agent MAY NOT do any of the following specific acts for me UNLESS I have INITIALED the specific authority listed below:

(CAUTION: Granting any of the following will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death. INITIAL ONLY the specific authority you WANT to give your agent.)

(___) Amend, revoke, or terminate an inter vivos trust

(___) Make a gift, subject to the limitations of § 28-68-217 of the Uniform Power of Attorney Act and any special instructions in this power of attorney

(___) Create or change rights of survivorship

(___) Create or change a beneficiary designation

(___) Authorize another person to exercise the authority granted under this power of attorney

(___) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan

(___) Exercise fiduciary powers that the principal has authority to delegate

LIMITATION ON AGENT'S AUTHORITY

An agent that is not my ancestor, spouse, or descendant MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the Special Instructions.

SPECIAL INSTRUCTIONS (OPTIONAL)

You may give special instructions on the following lines:

______________________

______________________

______________________

______________________

______________________

______________________

EFFECTIVE DATE

This power of attorney is effective immediately unless I have stated otherwise in the Special Instructions.

NOMINATION OF GUARDIAN (OPTIONAL)

If it becomes necessary for a court to appoint a guardian of my estate or guardian of my person, I nominate the following person(s) for appointment:

Name of Nominee for guardian of my estate:______________________

Nominee's Address:______________________

Nominee's Telephone Number:______________________

Name of Nominee for guardian of my person:______________________

Nominee's Address:______________________

Nominee's Telephone Number:______________________

RELIANCE ON THIS POWER OF ATTORNEY

Any person, including my agent, may rely upon the validity of this power of attorney or a copy of it unless that person knows it has terminated or is invalid.

SIGNATURE AND ACKNOWLEDGMENT

_________________ ______________________

Your Signature Date

_________________

Your Name Printed

_________________

Your Address

_________________

Your Telephone Number

State of _________________

County of _________________

This document was acknowledged before me on ______________________,

(Date)

by_________________.

(Name of Principal)

_________________ (Seal, if any)

Signature of Notary

My commission expires: _________________

IMPORTANT INFORMATION FOR AGENT

Agent's Duties

When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. You must:

(1) do what you know the principal reasonably expects you to do with the principal's property or, if you do not know the principal's expectations, act in the principal's best interest;

(2) act in good faith;

(3) do nothing beyond the authority granted in this power of attorney; and

(4) disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as "agent" in the following manner:

(Principal's Name) by (Your Signature) as Agent

Unless the Special Instructions in this power of attorney state otherwise, you must also:

(1) act loyally for the principal's benefit;

(2) avoid conflicts that would impair your ability to act in the principal's best interest;

(3) act with care, competence, and diligence;

(4) keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) cooperate with any person that has authority to make health-care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal's expectations, to act in the principal's best interest; and

(6) attempt to preserve the principal's estate plan if you know the plan and preserving the plan is consistent with the principal's best interest.

Termination of Agent's Authority

You must stop acting on behalf of the principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate a power of attorney or your authority to act under a power of attorney include:

(1) death of the principal;

(2) the principal's revocation of the power of attorney or your authority;

(3) the occurrence of a termination event stated in the power of attorney;

(4) the purpose of the power of attorney is fully accomplished; or

(5) if you are married to the principal, a legal action is filed with a court to end your marriage, or for your legal separation, unless the Special Instructions in this power of attorney state that such an action will not terminate your authority.

Liability of Agent

The meaning of the authority granted to you is defined in the Uniform Power of Attorney Act, Arkansas Code Title 28, Chapter 68. If you violate the Uniform Power of Attorney Act, Arkansas Code Title 28, Chapter 68, or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your duties that you do not understand, you should seek legal advice.



§ 28-68-302 - Agent's certification.

The following optional form may be used by an agent to certify facts concerning a power of attorney.

AGENT'S CERTIFICATION AS TO THE VALIDITY OF POWER OF ATTORNEY AND AGENT'S AUTHORITY

State of _________________

County of _________________

I, _________________ (Name of Agent), certify under penalty of perjury that _________________ (Name of Principal) granted me authority as an agent or successor agent in a power of attorney dated _________________.

I further certify that to my knowledge:

(1) the Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) if the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) if I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4) ______________________

______________________

______________________

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT

_________________ ______________________

Agent's Signature Date

_________________

Agent's Name Printed

_________________

Agent's Address

_________________

Agent's Telephone Number

This document was acknowledged before me on ______________________,

(Date)

by_________________.

(Name of Agent)

_________________ (Seal, if any)

Signature of Notary

My commission expires: _________________






Subchapter 4 - -- Miscellaneous Provisions

§ 28-68-401 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.



§ 28-68-402 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as it existed on January 1, 2011, but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



§ 28-68-403 - Effect on existing powers of attorney.

Except as otherwise provided in this chapter, on January 1, 2012:

(1) this chapter applies to a power of attorney created before, on, or after January 1, 2012;

(2) this chapter applies to a judicial proceeding concerning a power of attorney commenced on or after January 1, 2012;

(3) this chapter applies to a judicial proceeding concerning a power of attorney commenced before January 1, 2012, unless the court finds that application of a provision of this chapter would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies; and

(4) an act done before January 1, 2012, is not affected by this chapter.



§ 28-68-404 - [Reserved.]

HISTORY: Acts 1999, No. 1423, § 4; 2011, No. 805, § 1.



§ 28-68-405 - Effective date.

This chapter takes effect January 1, 2012.









Chapter 69 - Fiduciaries Generally

Subchapter 1 - -- General Provisions

§ 28-69-101 - Trust funds -- Deposit for safekeeping.

It shall be lawful for any party of whom a bond, undertaking, or other obligation is required to agree with his or her surety for the deposit of any or all moneys and assets for which he or she and his or her surety are or may be held responsible with a bank, savings bank, safe-deposit or trust company authorized by law to do business as such, or with any other depository approved by the court or a judge thereof, if the deposit is otherwise proper, for the safekeeping of the assets in such manner as to prevent the withdrawal of the money or assets or any part of them, without the written consent of the surety, or an order of court or a judge made on such notice to the surety as the court or judge may direct. However, the agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.



§ 28-69-102 - Definitions.

(a) As used in this section:

(1) "Trust" means a trust, or similar legal device, established other than by will by an individual or an individual's spouse under which the individual may be a beneficiary of all or part of the payments from the trust, and the distribution of such payments is determined by one (1) or more trustees or other fiduciaries who are permitted to exercise any discretion with respect to the distribution to the individual, and shall include trusts, conservatorships, and estates created pursuant to the administration of a guardianship;

(2) "Grantor" means the individual, institution, or entity that established, created, or funded the trust and shall also include fiduciaries as defined by § 28-69-201 and third parties as contemplated by § 20-77-301 et seq.

(b) A provision in a trust, other than a testamentary trust, which limits the availability of, or provides directly or indirectly for the suspension, termination, or diversion of the principal, income, or beneficial interest of either the grantor or the grantor's spouse in the event that the grantor or grantor's spouse should apply for medical assistance or require medical, hospital, or nursing care or long-term custodial, nursing, or medical care shall be void as against the public policy of the State of Arkansas without regard to the irrevocability of the trust or the purpose for which the trust was created and without regard to whether the trust was created pursuant to court order.

(c) Subsection (b) of this section is remedial in nature and is enacted to prevent individuals otherwise ineligible for medical assistance benefits from making themselves eligible by creating trusts in order to preserve their assets.






Subchapter 2 - -- Banks and Trust Companies

§ 28-69-201 - Definition.

For the purposes of this subchapter, unless the context otherwise requires, "fiduciary" includes a trustee under any express trust, executor, administrator, guardian, curator, or agent. For the purposes of § 28-69-204 "fiduciary" also includes a trustee under an implied, resulting, or constructive trust, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a public or private corporation, public officer, nominee, or any other person acting in a fiduciary capacity for any person, trust, or estate.



§ 28-69-202 - Common trust funds.

(a) (1) Any trust department of a state bank, national bank, or trust company qualified to act as fiduciary in this state may establish common trust funds for the purpose of furnishing investments to itself as fiduciary or to itself and others as co-fiduciaries. The bank or trust company, as fiduciary or co-fiduciary, may invest funds which it lawfully holds for investment in interests in such common trust funds if the investment is not prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship and if, in the case of co-fiduciaries, the bank or trust company procures the consent of its co-fiduciary or co-fiduciaries to the investment.

(2) For purposes of this subchapter, the term "trust department" or "trust company" shall include two (2) or more trust departments or trust companies which are members of the same "affiliated group" as defined in § 1504 of the Internal Revenue Code, as amended, with respect to any fund established pursuant to this subsection of which any of the trust departments or trust companies is trustee or of which two (2) or more of the trust departments or trust companies are co-trustees.

(b) Unless ordered by a court of competent jurisdiction, the bank or trust company operating common trust funds is not required to render a court accounting with regard to such funds. However, the bank or trust company may, by application to the circuit court of the county in which it has its place of business, secure approval of such an accounting on such conditions as the court may establish.



§ 28-69-203 - Investments generally -- Liability.

(a) Any state bank, national bank, or trust company authorized to do business in this state when acting as a fiduciary or as a co-fiduciary with others, with the consent of its co-fiduciary, if any, who are authorized to give such consent, may cause any investment held in any fiduciary capacity to be registered and held in the name of a nominee or nominees of the bank or trust company.

(b) The records of the bank or trust company shall at all times show the ownership of any such investment.

(c) The investments shall at all times be kept separate and apart from the assets of the bank or trust company.

(d) (1) Any bank or trust company shall be absolutely liable for any loss occasioned by the acts of any nominees of the bank or trust company with respect to any investment so registered.

(2) However, no liability for any loss occasioned by the acts of any bank or trust company, or the nominee of either of them with respect to the investments so registered, shall be imposed upon any corporation or its transfer agent or registrar which registers its stock or other securities in the name of the bank or trust company, or the nominee of either of them, in accordance with the provisions of this section.



§ 28-69-204 - Registration or transfer of investments -- Liability of third parties.

If a fiduciary or the nominee of a fiduciary in whose name are registered, or are to be registered, any shares of stocks, bonds, or other securities of any public or private corporation, company, other association, or of any trust, applies for the registration or transfer of the shares, then the corporation, company, other association, or any of the managers of the trust or its or their transfer agent, is not bound to inquire whether the fiduciary or nominee is committing a breach of his or her obligation as fiduciary or nominee in making the registration or transfer nor to see to the performance of the fiduciary obligation. The corporation, company, other association, or any of the managers of the trust, or its or their transfer agent, are liable for the registration or transfer only where the registration or transfer is made with actual knowledge that the fiduciary or nominee is committing a breach of trust in requesting the registration or transfer or with knowledge of the facts that its or their participation in the registration or transfer amounts to bad faith.



§ 28-69-205 - Investment in obligations of certain banks authorized.

Notwithstanding any other provision of law, any funds, including capital, belonging to or under the control of any bank, trust company, savings bank, or savings institution and any funds belonging to or under the control of any administrators, executors, trustees, fiduciaries, guardians, or curators of the estates of minors or insane persons may be invested in obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, by the Inter-American Development Bank, by the Asian Development Bank, or by the African Development Bank.



§ 28-69-206 - Deposit of funds -- Collateral for uninsured deposit.

An Arkansas-chartered bank or savings and loan association which holds as trustee funds awaiting investment or distribution, if not prohibited by the instrument or judgment creating the trust, may deposit the funds in the commercial department of the bank or savings and loan association. However, if the amount of the deposit exceeds the Federal Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation insurance coverage, the bank or savings and loan association shall pledge, as security for the payment of the deposit, bonds constituting general obligations of the United States or the State of Arkansas of a market value not less than the uninsured portion of the deposit.



§ 28-69-207 - Services provided by affiliates.

Any state bank, national bank, or trust company qualified to act as a fiduciary in this state, is hereby specifically authorized to utilize its respective affiliates to provide services for any trust or estate for which the financial institution or trust company acts as a trustee or other fiduciary, provided the financial institution believes, in the exercise of the standard of care described in § 28-71-105, that the services are reasonably necessary and that its affiliate can render such services, including, but not limited to, securities brokerage services, computer services, and banking services, to the trust or estate as competently as similar services rendered by nonaffiliates and for compensation equal to or less than that charged by nonaffiliates. Provided the foregoing requirements are met, an affiliate may be utilized by the financial institution or trust company without the approval or consent of any person or specific authorization in the trust instrument, unless such a power is expressly withheld in the trust instrument.






Subchapter 3 - -- Incorporation of Powers by Reference

§ 28-69-301 - Definitions.

As used in this subchapter:

(1) "Environmental law" means any federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment or human health;

(2) "Estate" means the estate of the decedent if by reference thereto a provision has been made applicable to the executor or executors of a will and means the trust estate if by reference thereto a provision has been made applicable to the trustee or trustees of such an estate;

(3) "Fiduciary", and the masculine singular form of the pronoun referring to the fiduciary, means the one (1) or more executors, whether male, female, or corporate, of the estate of a decedent, or the one (1) or more trustees, whether male, female, or corporate, of a testamentary or inter vivos trust estate, whichever in a particular case shall be appropriate; and

(4) "Hazardous substance" means any substance defined as hazardous or toxic or otherwise regulated by any environmental law.



§ 28-69-302 - Power of court over fiduciary unaffected.

Nothing contained in this subchapter shall be construed to limit the power of a court of competent jurisdiction to prohibit a fiduciary from taking any action or to restrain a fiduciary in the taking of such an action, notwithstanding the authorizations or powers vested in the fiduciary by any written instrument wherein all or any part of § 28-69-304 is incorporated by reference.



§ 28-69-303 - Incorporation by reference authorized -- Effect.

(a) By a clearly expressed intention of the testator or settlor so to do contained in a will or in an instrument in writing whereby a trust estate is created inter vivos, the language contained in the introductory paragraph of § 28-69-304 and in any one (1) or more of the subdivisions of that section may be incorporated, with appropriate reference made to § 28-69-304, in the will or other written instrument, to be applicable either to the fiduciary authorized to administer the estate of the testator or to the fiduciary authorized to administer a trust estate established or to be established pursuant to the terms of the will or other written instrument, or applicable to both types of fiduciaries, with the same effect and subject to the same judicial interpretation and control in appropriate cases as though the language were set forth verbatim in the instrument.

(b) However, the language contained in § 28-69-304(1)-(4) is appropriate only with respect to powers to be vested in the one (1) or more executors of the estate of a decedent and is available only for incorporation by reference in a will as powers of the executor or executors of the will.



§ 28-69-304 - Powers which may be incorporated.

Without diminution or restriction of the powers vested in him or her by law, or elsewhere in this instrument, and subject to all other provisions of this instrument, the fiduciary, without the necessity of procuring any judicial authorization therefor, or approval thereof, shall be vested with, and in the application of his or her best judgment and discretion in behalf of the beneficiaries of this instrument shall be authorized to exercise, the powers hereunder specifically enumerated:

(1) In behalf of my estate to join my spouse, if living, or the personal representative of the estate of my spouse, if deceased, in the execution and filing of a joint income tax return to the United States, or to the State of Arkansas, or any other governmental taxing authority or a joint gift tax return, if and when a joint return is authorized by law, if the fiduciary, in the exercise of his or her best judgment, believes the action to be for the best interests of my estate, or will result in a benefit to my spouse or the estate of my spouse exceeding in amount any monetary loss to my estate which may be caused thereby;

(2) To continue, to the extent and so long as in the exercise of the fiduciary's best judgment it is advisable and for the best interests of my estate so to do, the operation or participation in the operation of any farming, manufacturing, mercantile, and other business activity or enterprise in which at the time of my death I am engaged, either alone or in unincorporated association with others;

(3) On behalf of my estate, to perform any and all valid executory contracts to which, at the time of my death, I am a party, and which at the time of my death have not been fully performed by me, and to discharge all obligations of my estate arising under or by reason of such contracts;

(4) Pending the administration of my estate, to permit any beneficiary or beneficiaries of this will to have the use, possession, and enjoyment, without charge made therefor, and without the fiduciary's thereby relinquishing control thereof, of any real property or tangible personal property of my estate which, upon completion of the administration of my estate, will be distributable to the beneficiary or beneficiaries, when, if, and to the extent that the action will not adversely affect the rights and interests of any creditor of my estate, and in the judgment of the fiduciary it is appropriate that the beneficiary or beneficiaries have the use and enjoyment of the property, notwithstanding that it may be subjected to depreciation in value by reason of such use. The exercise of this power will not constitute a distribution of the property with respect to which it is exercised, and, whether or not exercised, neither the power nor the exercise thereof shall be deemed a constructive or actual distribution of the property to which it relates;

(5) During the fiduciary's administration of the estate and subject to all the other provisions of this instrument, to receive and receipt for all of the assets of the estate, and to have exclusive possession and control thereof;

(6) By public or private sale or sales, and for such consideration, on such terms and subject to such conditions, if any, as in the judgment of the fiduciary are for the best interests of the estate and the beneficiaries thereof, to sell, assign, transfer, convey, or exchange any real or personal property of the estate, or the estate's undivided interest in the property, or any specific part of or interest therein, including, but not limited to, standing timber, rock, gravel, sand, growing crops, oil, gas, and other minerals or mineral rights or interests, and to grant easements on real property of the estate, and to participate in the partition of real or personal property in which the estate has an undivided interest, and to accomplish any such transactions by contracts, indorsements, assignments, bills of sale, deeds, or other appropriate written instruments executed and delivered by the fiduciary in behalf of the estate, and to acknowledge the execution of the instruments in the manner provided by law for the acknowledgment of the execution of deeds when the acknowledgments are required or appropriate;

(7) For such consideration, on such terms, and subject to such conditions, if any, as in the judgment of the fiduciary are for the best interests of the estate and the beneficiaries thereof, to lease, for terms which may exceed the duration of the estate, any real or tangible personal property of the estate, or any specific parts thereof or interests therein, including, but not limited to, oil, gas, and other mineral leases, and to accomplish the leases by appropriate written instruments executed and delivered by the fiduciary in behalf of the estate, and to acknowledge the execution of the instruments in the manner provided by law for the acknowledgment of the execution of deeds when the acknowledgments are required or appropriate;

(8) In behalf of the estate, to:

(A) Borrow money;

(B) Evidence the loans by promissory notes or other evidences of indebtedness signed by the fiduciary in his or her fiduciary capacity, to be binding upon the assets of the estate but not upon the fiduciary in his or her individual capacity;

(C) Secure loans by assigning or pledging personal property of the estate, or by mortgages or deeds of trust or other appropriate instruments imposing liens upon real property or tangible personal property of the estate; and

(D) Repay the loans, including principal and interest due thereon;

(9) In behalf of the estate, to borrow money from the fiduciary in his or her individual capacity and to secure the loans in the same manner as though they were made by a third person;

(10) To enter into contracts binding upon the estate, but not upon the fiduciary in his or her individual capacity, which are reasonably incident to the administration of the estate, and which the fiduciary in the exercise of his or her best judgment believes to be for the best interests of the estate;

(11) To settle, by compromise or otherwise, claims or demands against the estate, or held in behalf of the estate;

(12) To release and satisfy of record, in whole or in part, and to enter of record credits upon, any mortgage or other lien constituting an asset of the estate;

(13) To abandon and charge off as worthless, in whole or in part, claims or demands held by or in behalf of the estate which, in the judgment of the fiduciary, are in whole or in part uncollectible;

(14) To pay taxes and excises lawfully chargeable against the assets of the estate which are in the possession or under the control of the fiduciary, including, but not limited to, ad valorem taxes upon real and personal property of the estate which became due and payable prior to the property's coming into the hands of the fiduciary, or which become due and payable while the property remains in his or her possession or under his or her control, excluding, however, income taxes payable by distributees, assessed with respect to income which has been distributed by the fiduciary pursuant to the provisions of this instrument;

(15) To repair and maintain in good condition real and tangible personal property of the estate so long as the property remains in the possession or under the control of the fiduciary;

(16) To invest liquid assets of the estate, and from time to time exchange or liquidate and reinvest the assets, pending distribution thereof, if and when such investments in the judgment of the fiduciary will not impede or delay distribution thereof pursuant to the provisions of this instrument or as otherwise by law required, and in the judgment of the fiduciary are advisable and for the best interests of the estate and the beneficiaries. In making investments the fiduciary shall be guided by the "prudent investor rule" as authorized and defined in § 28-71-105, and the investments thus authorized shall be understood to include, but not to be limited to, loans secured by mortgages, or liens otherwise imposed, upon real or personal property;

(17) Subject to the making and keeping of appropriate records with respect thereto, which will at all times clearly identify the equitable rights and interests of the estate therein, to invest funds of the estate in undivided interests in negotiable or nonnegotiable securities, or other assets, the remaining undivided interests in which are held by the fiduciary in a fiduciary capacity for the use and benefit of other beneficiaries;

(18) To retain investments which initially come into the hands of the fiduciary among the assets of the estate, without liability for loss or depreciation or diminution in value resulting from the retention, so long as in the judgment of the fiduciary it is not clearly for the best interests of the estate, and the distributees thereof, that the investments be liquidated, although the investments may not be productive of income or otherwise may not be such as the fiduciary would be authorized to make;

(19) At any time and from time to time to keep all or any portion of the estate in liquid form, uninvested, for such time as the fiduciary may deem advisable, without liability for any loss of income occasioned by so doing;

(20) To deposit funds of the trust in one (1) or more accounts carried by the fiduciary, in a clearly specified fiduciary capacity, in any one (1) or more banks and trust companies whose deposits are insured under the provisions of the Federal Deposit Insurance Act as now constituted or as the same may be hereafter amended, and if the fiduciary is itself a bank or a trust company, and is otherwise qualified, he or she may serve as the depository;

(21) To deposit for safekeeping with any bank or trust company, including the fiduciary himself or herself if he or she is a bank or trust company, any negotiable or nonnegotiable securities or other documents constituting assets or records of the estate;

(22) To bring and prosecute or to defend actions at law or in equity for the protection of the assets or interests of the estate or for the protection or enforcement of the provisions of this instrument;

(23) To employ attorneys, accountants, or other persons whose services may be necessary or advisable, in the judgment of the fiduciary, to advise or assist him or her in the discharge of his or her duties, or in the conduct of any business constituting an asset of the estate, or in the management, maintenance, improvement, preservation, or protection of any property of the estate, or otherwise in the exercise of any powers vested in the fiduciary;

(24) To procure and pay premiums on policies of insurance to protect the estate, or any of the assets thereof, against liability for personal injuries or property damage, or against loss or damage by reason of fire, windstorm, collision, theft, embezzlement, or other hazards against which insurance is normally carried in connection with activities or on properties such as those with respect to which the fiduciary procures insurance;

(25) To allocate items of receipts or disbursements to either corpus or income of the estate, as the fiduciary in the exercise of his or her best judgment and discretion deems to be proper, without thereby doing violence to clearly established and generally recognized principles of accounting;

(26) On behalf of the estate, to purchase or otherwise lawfully acquire real or personal property, or undivided interests therein, the ownership of which, in the judgment of the fiduciary, will be advantageous to the estate, and the beneficiary or beneficiaries thereof;

(27) To construct improvements on real property of the estate, or to remove or otherwise dispose of improvements, when the action is in the judgment of the fiduciary advisable and for the best interests of the estate;

(28) To exercise in person or by proxy, with or without a power of substitution vested in the proxy, all voting rights incident to the ownership of corporate stock or other securities constituting assets of the estate, and to exercise all other rights and privileges incident to the ownership of the securities, including, but not limited to, the right to sell, exchange, endorse, or otherwise transfer the securities, to consent to, or to oppose, reorganizations, consolidations, mergers, or other proposed corporate actions by the issuer of the securities, to exercise or decline to exercise options to purchase additional shares or units of the securities or of related securities, and to pay all assessments or other expenses necessary in the judgment of the fiduciary for the protection of the securities or of the value thereof;

(29) To employ any bank or trust company to serve as custodian of any securities constituting assets of the estate, and to cause the securities, if they are nonassessable, to be registered in the name of the custodian or of its nominee, without disclosure that they are held in a fiduciary capacity; to authorize the bank or trust company, as agent and on behalf of the fiduciary, to collect, receive, and receipt for income derived from the securities, or the proceeds of sales, assignments, or exchanges thereof made by authority and under the direction of the fiduciary, and to remit to the fiduciary the income or other proceeds derived from the securities; and to pay to the custodian reasonable and customary charges made by it for the performance of the services. However, any such action taken by the fiduciary shall not increase, decrease, or otherwise affect his or her liability, responsibility, or accountability with respect to the securities;

(30) To register nonassessable securities constituting assets of the estate in the name of the fiduciary or of his or her nominee, without disclosure that the securities are held in a fiduciary capacity, or to hold the securities unregistered or otherwise in a form that the title thereto will pass by delivery, without, in any case, increasing, decreasing, or otherwise affecting the fiduciary's liability, responsibility, or accountability with respect to the securities;

(31) In making distribution of capital assets of the estate to distributees under the provisions of this instrument, except when otherwise required by other provisions of this instrument, to make the distribution in kind or in cash, or partially in kind and partially in cash, as the fiduciary finds to be most practicable and for the best interests of the distributees; to distribute real property to two (2) or more distributees in division, or to partition the real property for the purpose of distribution, as the fiduciary in the exercise of his or her best judgment finds to be most practicable and for the best interests of the distributees; and to determine the value of capital assets for the purpose of making distribution of the assets if and when there is more than one (1) distributee. The determination shall be binding upon the distributees unless clearly capricious, erroneous, and inequitable;

(32) To do any and all other things, not in violation of any other terms of this instrument, which, in the judgment of the fiduciary, are necessary or appropriate for the proper management, investment, and distribution of the assets of the estate in accordance with the provisions of this instrument, and in his or her judgment are for the best interests of the estate and its beneficiaries;

(33) To inspect property held by the fiduciary, including interests in sole proprietorships, partnerships, or corporations and any assets owned by any such business enterprise, for the purpose of determining compliance with environmental laws affecting such property and to respond to any actual or threatened violation of any environmental law affecting property held by the fiduciary;

(34) To take, on behalf of the estate or trust, any action necessary to prevent, abate, or otherwise remedy any actual or threatened violation of any environmental law affecting property held by the fiduciary, either before or after the initiation of an enforcement action by any governmental body;

(35) To refuse to accept property in trust if the fiduciary determines that any property to be donated to the trust either is contaminated by any hazardous substance or is being used or has been used for any activity directly or indirectly involving a hazardous substance which could result in liability to the trust or otherwise impair the value of the assets held therein;

(36) To settle or compromise at any time any and all claims against the trust or estate which may be asserted by any governmental body or private party involving the alleged violation of any environmental law affecting property held in trust or in an estate;

(37) To disclaim any power granted by any document, statute, or rule of law which, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental law;

(38) To decline to serve as a fiduciary if the fiduciary reasonably believes that there is or may be a conflict of interest between its fiduciary capacity and its individual capacity because of potential claims or liabilities which may be asserted against it on behalf of the trust or estate because of the type or condition of assets held therein.



§ 28-69-305 - Compliance with environmental law.

(a) The fiduciary shall be entitled to charge the cost of any inspection, review, abatement, response, cleanup, or remedial action authorized herein in compliance with environmental law against the income or principal of the trust or estate.

(b) A fiduciary shall not be personally liable to any beneficiary or other party for any decrease in value of assets in trust or in an estate by reason of the fiduciary's compliance with any environmental law, specifically including any reporting requirement under such a law.

(c) Neither the acceptance by the fiduciary of property nor a failure by the fiduciary to inspect property shall be deemed to create any inference as to whether or not there is or may be any liability under any environmental law with respect to that property.






Subchapter 4 - -- Revocation, Modification, or Termination of Trust

§ 28-69-401 - Consent.

(a) By written consent of the settlor and all named beneficiaries of a trust or any part thereof, regardless of any spendthrift or similar protective provisions, the trust or part thereof may be revoked, modified, or terminated upon a finding by the court having jurisdiction over the trust, or otherwise being of competent jurisdiction, that the trust's purposes, as expressed in or implied by the circumstances surrounding the trust, as a result of circumstances not foreseen to the settlor are not effectively being fulfilled or are frustrated.

(b) (1) For purposes of this section, consent to the revocation, modification, or termination may be given by the court on behalf of unnamed, legally incapacitated, unascertained, or unborn beneficiaries after a hearing in which the interests of such beneficiaries are represented by a guardian ad litem.

(2) A guardian ad litem for any such beneficiaries may rely on general family benefit accruing to the living named beneficiaries and their families as a basis for approving, or not objecting to, any such revocation, modification, or termination and, in so doing, shall be immune from liability to future claims of any unnamed, legally incapacitated, unascertained, or unborn beneficiaries.

(3) In circumstances in which objection is made by a guardian ad litem for beneficiaries who are not, by name or category, mentioned in a trust that is sought to be terminated, modified, or revoked, upon a finding that there is general family benefit to the living named beneficiaries and their families, the court shall allow the termination, modification, or revocation sought.

(c) (1) For purposes of this section, consent may be given on behalf of the estate of a deceased settlor by the court on a finding that there is general family benefit to the living named beneficiaries and their families.

(2) A personal representative of a settlor's estate may rely on general family benefit accruing to the living named beneficiaries and their families as a basis for approving, or not objecting to, any such revocation, modification, or termination and, in so doing, shall be immune from liability to future claims of any unnamed, legally incapacitated, unascertained, or unborn beneficiaries.



§ 28-69-402 - Liability of trustee.

A trustee of a trust that is sought to be terminated, modified, or revoked, in whole or in part, pursuant to the terms of this subchapter, may rely on general family benefit accruing to the living named beneficiaries and their families as a basis for approving, or not objecting to, any such revocation, modification, or termination and, in so doing, shall be immune from liability to future claims of any unnamed, legally incapacitated, unascertained, or unborn beneficiaries.



§ 28-69-403 - Revocation, etc., by other means not precluded.

Nothing in this subchapter shall prevent revocation, modification, or termination of a trust pursuant to its terms, or otherwise in accordance with applicable law.






Subchapter 5 - -- Retirement Plan -- Spendthrift Trust

§ 28-69-501 - Spendthrift trust.

Any retirement plan which meets the requirements of section 401 or section 403 of the Internal Revenue Code of 1986, as amended, which contains a prohibition against alienation and a prohibition against attachment shall be conclusively presumed for the purposes of Arkansas law to be a spendthrift trust.






Subchapter 6 - -- Uniform Management of Institutional Funds Act



Subchapter 7 - -- Trustee Division of Trusts Act

§ 28-69-701 - Short title.

This subchapter may be cited as the "Trustee Division of Trusts Act".



§ 28-69-702 - Definitions.

As used in this subchapter:

(1) "Trust" means any express trust, with additions thereto, wherever and however created, or any separate share of a trust and includes any arrangement other than an estate which, although not a trust, has substantially the same effect as a trust; and

(2) "Trustee" means an original, additional, or successor trustee of an inter vivos or testamentary trust, whether or not appointed or confirmed by a court, and, in the case of an arrangement which is not an estate or a trust but which has substantially the same effect as a trust, the person in actual or constructive possession of the property subject to the arrangement.



§ 28-69-703 - Authority to divide trusts.

Unless expressly prohibited by the terms of the governing instrument, when property is held or to be held in a trust, the trustee is authorized, but not required, to divide the trust into two (2) or more separate trusts of equal or unequal value if the trustee determines that division of the trust is in the best interests of the beneficiaries or could result in a significant decrease in current or future federal income, gift, estate, or generation-skipping transfer taxes, or any other tax.



§ 28-69-704 - Exercise of authority by trustee.

(a) A trustee may exercise the authority granted in this subchapter without procuring any judicial authorization or approval.

(b) A trustee may exercise the authority granted in this subchapter to divide both funded and unfunded trusts, provided, however, that:

(1) An unfunded testamentary trust may be divided only after the will establishing the trust has been admitted to probate; and

(2) An unfunded nontestamentary trust may be divided only if the governing instrument establishing the trust is not revocable.



§ 28-69-705 - Effect of exercise of authority.

If a trustee divides a trust into separate trusts under this subchapter, the terms of the separate trusts need not be identical but must provide for the same succession of interests and beneficiaries as are provided in the original trust. Differing tax elections may be made for each of the separate trusts.



§ 28-69-706 - Applicability.

This subchapter applies to all trustees regardless of whether the trust was created before, on, or after the date of enactment.






Subchapter 8 - -- Uniform Prudent Management of Institutional Funds Act (2006)

§ 28-69-801 - Short title.

This subchapter may be cited as the Uniform Prudent Management of Institutional Funds Act (2006).



§ 28-69-802 - Definitions.

In this subchapter:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" means:

(A) a person, other than an individual, organized and operated exclusively for charitable purposes;

(B) a government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

(C) a trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include:

(A) program-related assets;

(B) a fund held for an institution by a trustee that is not an institution; or

(C) a fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 28-69-803 - Standard of conduct in managing and investing institutional fund.

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this subchapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(A) general economic conditions;

(B) the possible effect of inflation or deflation;

(C) the expected tax consequences, if any, of investment decisions or strategies;

(D) the role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) the expected total return from income and the appreciation of investments;

(F) other resources of the institution;

(G) the needs of the institution and the fund to make distributions and to preserve capital; and

(H) an asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this subchapter, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this subchapter.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.



§ 28-69-804 - Appropriation for expenditure or accumulation of endowment fund -- Rules of construction.

(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) the duration and preservation of the endowment fund;

(2) the purposes of the institution and the endowment fund;

(3) general economic conditions;

(4) the possible effect of inflation or deflation;

(5) the expected total return from income and the appreciation of investments;

(6) other resources of the institution; and

(7) the investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:

(1) create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a).



§ 28-69-805 - Delegation of management and investment functions.

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this subchapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this subchapter.



§ 28-69-806 - Release or modification of restrictions on management, investment, or purpose.

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

(1) the institutional fund subject to the restriction has a total value of less than $25,000;

(2) more than 20 years have elapsed since the fund was established; and

(3) the institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.



§ 28-69-807 - Reviewing compliance.

Compliance with this subchapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.



§ 28-69-808 - Application to existing institutional funds.

This subchapter applies to institutional funds existing on or established after the effective date of this subchapter. As applied to institutional funds existing on the effective date of this subchapter this subchapter governs only decisions made or actions taken on or after that date.



§ 28-69-809 - Relation to Electronic Signatures in Global and National Commerce Act.

This subchapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101 of that act, 15 U.S.C. Section 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of that act, 15 U.S.C. Section 7003(b).



§ 28-69-810 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.









Chapter 70 - Uniform Principal And Income Act

Subchapter 1 - -- Definitions and Fiduciary Duties

§ 28-70-101 - Short title.

This chapter may be cited as the "Uniform Principal and Income Act."



§ 28-70-102 - Definitions.

In this chapter:

(1) "Accounting period" means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in § 28-70-401 et seq.

(5) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(6) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(10) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(13) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.



§ 28-70-103 - Fiduciary duties -- General principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of § 28-70-201 et seq. and § 28-70-301 et seq., a fiduciary:

(1) shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under § 28-70-104(a) or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.



§ 28-70-104 - Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in § 28-70-103(a), that the trustee is unable to comply with § 28-70-103(b).

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) the nature, purpose, and expected duration of the trust;

(2) the intent of the settlor;

(3) the identity and circumstances of the beneficiaries;

(4) the needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) the assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) the net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) the actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) the anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) that diminishes the income interest in a trust that requires all of the income to be paid at least annually to a surviving spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) that reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) that changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) if the trustee is a beneficiary of the trust; or

(8) if the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If subsection (c)(5), (6), (7), or (8) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (6) or (c)(8) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).






Subchapter 2 - -- Decedent's Estate or Terminating Income Interest

§ 28-70-201 - Determination and distribution of net income.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in § 28-70-301 et seq., § 28-70-401 et seq., and § 28-70-501 et seq. which apply to trustees and the rules in paragraph (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in § 28-70-301 et seq., § 28-70-401 et seq., and § 28-70-501 et seq. which apply to trustees and by:

(A) including in net income all income from property used to discharge liabilities;

(B) paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under paragraph (2) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by paragraph (3) in the manner described in § 28-70-202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in paragraph (1) because of a payment described in § 28-70-501 or § 28-70-502 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.



§ 28-70-202 - Distribution to residuary and remainder beneficiaries.

(a) Each beneficiary described in § 28-70-201(4) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A trustee may apply the rules in this section, to the extent that the trustee considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.






Subchapter 3 - -- Apportionment at Beginning and End of Income Interest

§ 28-70-301 - When right to income begins and ends.

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) on the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) on the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) on the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



§ 28-70-302 - Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a) A trustee shall allocate an income receipt or disbursement other than one to which § 28-70-201(1) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal, and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which § 28-70-401 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



§ 28-70-303 - Apportionment when income interest ends.

(a) In this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.






Subchapter 4 - -- Allocation of Receipts During Administration of Trust

Part 1 - -- Receipts From Entities

§ 28-70-401 - Character of receipts.

(a) In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which § 28-70-402 applies, a business or activity to which § 28-70-403 applies, or an asset-backed security to which § 28-70-415 applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) property other than money;

(2) money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) money received in total or partial liquidation of the entity; and

(4) money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) if the total amount of money and property received in a distribution or series of related distributions is greater than 20 percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under subsection (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.



§ 28-70-402 - Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, § 28-70-401 or § 28-70-415 applies to a receipt from the trust.



§ 28-70-403 - Business and other activities conducted by trustee.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) retail, manufacturing, service, and other traditional business activities;

(2) farming;

(3) raising and selling livestock and other animals;

(4) management of rental properties;

(5) extraction of minerals and other natural resources;

(6) timber operations; and

(7) activities to which § 28-70-414 applies.






Part 2 - -- Receipts Not Normally Apportioned

§ 28-70-404 - Principal receipts.

A trustee shall allocate to principal:

(1) to the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this subchapter;

(3) amounts recovered from third parties to reimburse the trust because of disbursements described in § 28-70-502(a)(7) or for other reasons to the extent not based on the loss of income;

(4) proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) other receipts as provided in Part 3.



§ 28-70-405 - Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



§ 28-70-406 - Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 28-70-409, § 28-70-410, § 28-70-411, § 28-70-412, § 28-70-414, or § 28-70-415 applies.



§ 28-70-407 - Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 28-70-403, loss of profits from a business.

(c) This section does not apply to a contract to which § 28-70-409 applies.






Part 3 - -- Receipts Normally Apportioned

§ 28-70-408 - Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 28-70-409, § 28-70-410, § 28-70-411, § 28-70-412, or § 28-70-415 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in § 28-70-104(c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 28-70-104(d) and may be released for the reasons and in the manner described in § 28-70-104(e). An allocation is presumed to be insubstantial if:

(1) the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) the value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.



§ 28-70-409 - Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f), and (g) the term also includes a payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund" includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (e), subsections (f) and (g) apply, and subsections (b) and (c) do not apply, in determining the allocation of a payment made from a separate fund to:

(1) a trust to which an election to qualify for a marital deduction under Section 2056(b)(7) of the Internal Revenue Code of 1986, 26 U.S.C. § 2056(b)(7), as in effect January 1, 2011, has been made; or

(2) a trust that qualifies for the marital deduction under Section 2056(b)(5) of the Internal Revenue Code of 1986, 26 U.S.C. § 2056(b)(5), as in effect January 1, 2011.

(e) Subsections (d), (f), and (g) do not apply if and to the extent that the series of payments would, without the application of subsection (d), qualify for the marital deduction under Section 2056(b)(7)(C) of the Internal Revenue Code of 1986, 26 U.S.C. § 2056(b)(7)(C), as in effect January 1, 2011.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal three percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under Section 7520 of the Internal Revenue Code of 1986, 26 U.S.C. § 7520, as in effect January 1, 2011, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 28-70-410 applies.



§ 28-70-410 - Liquidating asset.

(a) In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 28-70-409, resources subject to § 28-70-411, timber subject to § 28-70-412, an activity subject to § 28-70-414, an asset subject to § 28-70-415, or any asset for which the trustee establishes a reserve for depreciation under § 28-70-503.

(b) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.



§ 28-70-411 - Minerals, water, and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 90 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (1), (2), or (3), 90 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on January 1, 2000, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before January 1, 2000. If the trust acquires an interest in minerals, water, or other natural resources after January 1, 2000, the trustee shall allocate receipts from the interest as provided in this chapter.



§ 28-70-412 - Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) to income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) to principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) to or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2); or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (1), (2), or (3).

(b) In determining net receipts to be allocated pursuant to subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on January 1, 2000, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before January 1, 2000. If the trust acquires an interest in timberland after January 1, 2000, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter.



§ 28-70-413 - Property not productive of income.

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the surviving spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under § 28-70-104 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by § 28-70-104(a). The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.



§ 28-70-414 - Derivatives and options.

(a) In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee accounts for transactions in derivatives pursuant to this section, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.



§ 28-70-415 - Asset-backed securities.

(a) In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 28-70-401 or § 28-70-409 applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.









Subchapter 5 - -- Allocation of Disbursements During Administration of Trust

§ 28-70-501 - Disbursements from income.

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which § 28-70-201(2)(B) or (C) applies:

(1) one-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) one-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) all of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.



§ 28-70-502 - Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) the remaining one-half of the disbursements described in § 28-70-501(1) and (2);

(2) all of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) payments on the principal of a trust debt;

(4) expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) premiums paid on a policy of insurance not described in § 28-70-501(4) of which the trust is the owner and beneficiary;

(6) estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.



§ 28-70-503 - Transfers from income to principal for depreciation.

(a) In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) during the administration of a decedent's estate; or

(3) under this section if the trustee is accounting under § 28-70-403 for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.



§ 28-70-504 - Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) an amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) a capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) disbursements described in § 28-70-502(a)(7).

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).



§ 28-70-505 - Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) from income to the extent that receipts from the entity are allocated only to income;

(2) from principal to the extent that receipts from the entity are allocated only to principal;

(3) proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) from principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.



§ 28-70-506 - Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2) an income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) the ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.






Subchapter 6 - -- Miscellaneous Provisions

§ 28-70-601 - Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among States that enact it.



§ 28-70-602 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 28-70-604 - Effective date.

This chapter takes effect on January 1, 2000.



§ 28-70-605 - Application of chapter to existing trusts and estates.

This chapter applies to every trust or decedent's estate existing on January 1, 2000, except as otherwise expressly provided in the will or terms of the trust or in this chapter.



§ 28-70-606 - Transitional matters.

Section 28-70-409, as amended by this act, applies to a trust described in § 28-70-409(d) on and after the following dates:

(1) If the trust is not funded as of July 27, 2011, the date of the decedent's death.

(2) If the trust is initially funded in the calendar year beginning January 1, 2011, the date of the decedent's death.

(3) If the trust is not described in paragraph (1) or (2), January 1, 2012.









Chapter 71 - Investment Of Trust Funds

§ 28-71-101 - Fiduciaries' powers cumulative -- Uniform Veterans' Guardianship Act not affected.

(a) The powers granted by this chapter to the fiduciaries named in this chapter shall be in addition to the powers existing by virtue of other acts heretofore enacted authorizing investments by fiduciaries.

(b) This chapter shall not apply in any situation governed by the Uniform Veterans' Guardianship Act, § 28-66-101 et seq.



§ 28-71-102 - Power of court not limited by chapter.

Nothing contained in this chapter shall be construed to limit the power of a court of competent jurisdiction to permit a fiduciary to take any action, or to restrain a fiduciary from taking any action, notwithstanding the permissions or restrictions contained in any written instrument under which the fiduciary is acting.



§ 28-71-103 - Fiduciaries subject to chapter.

Fiduciaries acting under authority granted before or after June 9, 1955, shall be subject to the provisions of this chapter.



§ 28-71-104 - Additional authority to invest funds.

(a) Unless prohibited by will, deed, trust, court order, or other instrument establishing the fiduciary relationship or unless another mode of investment is prescribed by any such instrument, trustees, guardians, and personal representatives, in addition to methods of investment now authorized by law, may invest all funds held in trust or for investment as provided in this chapter.

(b) In addition to other investments authorized by law for the investment of funds held by a fiduciary, or by the instrument governing the fiduciary relationship, and notwithstanding any other provision of law, a bank or trust company acting as a fiduciary, agent, or otherwise may, in the exercise of its investment discretion or at the direction of another person authorized to direct investment of funds held by a bank or trust company as fiduciary, invest and reinvest in the securities of an open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., as amended, so long as the portfolio of the investment company or investment trust consists substantially of investments not prohibited by the governing instrument.

(c) The fact that such a bank or trust company or an affiliate of the bank or trust company provides services to the investment company or investment trust such as that of an investment advisor, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and is receiving reasonable compensation for those services shall not preclude the bank or trust company from investing or reinvesting in the securities of the open-end or closed-end management investment trust registered under the Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq., as amended.



§ 28-71-105 - Standard of judgment and care -- Prudent investor rule.

In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property held in a fiduciary capacity, other than trusts subject to the prudent investor rule as set forth in the Arkansas Trust Code, § 28-73-101 et seq., the fiduciary shall exercise the judgment and care under the circumstances then prevailing which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.



§ 28-71-106 - Investments authorized.

(a) Within the limitations of the standard set forth in § 28-71-105, a fiduciary is authorized to acquire and retain every kind of real, personal, or mixed property and every kind of investment, specifically including, but not by way of limitation, bonds, debentures, and other corporate obligations, preferred or common stocks, shares or interests in common trust funds, and securities of any open-end or closed-end management-type investment company or investment trust registered under the Federal Investment Company Act of 1940, as amended, which persons of prudence, discretion, and intelligence acquire or retain for their own account.

(b) (1) Whenever a fiduciary is authorized or required by the instrument, judgment, decree, or order establishing the fiduciary relationship to invest funds in specifically described securities, the fiduciary may, unless expressly prohibited by such an instrument, judgment, decree, or order, invest such funds in any investment company or investment trust described in subsection (a) of this section, the portfolio of which is limited to such specifically described securities and to repurchase agreements fully collateralized by such specifically described securities, provided that the investment company or investment trust takes delivery of the collateral either directly or through an authorized custodian.

(2) Notwithstanding any other provision of state law, this subsection shall apply to all funds deposited with or controlled by any bank trustee acting in a fiduciary capacity in connection with the issuance, sale or redemption of bonds, notes, and other certificates of indebtedness.

(c) Unless expressly prohibited by the instrument, judgment, decree, or order establishing the fiduciary relationship, a fiduciary may invest funds in certificates of deposit and savings accounts of any state bank or national bank whose deposits are insured by the Federal Deposit Insurance Corporation and whose main office is in this state, including itself, if the fiduciary is a bank.

(d) Whenever the express terms or limitations set forth in any instrument use the terms "legal investment" or "authorized investment" or words of similar import, the words shall be taken to mean any investment authorized or permitted by this section.

(e) Consistent with the trustee's investment powers, a trustee may make temporary investments of funds in short-term interest-bearing obligations or deposits, or other short-term liquid investments. Trustees are authorized to charge reasonable fees for this service in addition to other compensation to which the trustee is entitled.



§ 28-71-107 - Limited investment in private venture capital projects authorized.

(a) Unless prohibited by federal law or regulations promulgated thereunder, but notwithstanding any law or regulation of this state to the contrary, fiduciaries and financial institutions may invest up to no more than two and one-half percent (21/2%) of their funds eligible for investment, but not more than ten percent (10%) of their capital, including common capital stock, certified surplus, capital notes, and undivided profits, in Arkansas private venture capital projects without being in contravention of any prudent investor rule. This limitation is applicable only at the time of investment, and it shall not constitute a contravention of the prudent investor rule if investments in Arkansas private venture capital projects are in excess of this limitation by virtue of a reduction in the amount of funds eligible for investment.

(b) The primary state regulators of the fiduciaries making such investments under this section shall promulgate rules and regulations for the implementation of this section.

(c) (1) The prudent investor rule is embodied in several laws of this state pertaining to the investment of funds by financial institutions and fiduciaries, and the General Assembly has determined that the people of this state would benefit by the limited relaxation of the prudent investor rule to the extent that fiduciaries and financial institutions should be allowed to invest a small portion of their assets in private venture capital projects within this state.

(2) It is the intent of this section to allow fiduciaries and financial institutions to invest up to two and one-half percent (21/2%) of their funds eligible for investment, but not more than ten percent (10%) of their capital, including common capital stock, certified surplus, capital notes, and undivided profits, in Arkansas private venture capital projects without incurring liability for violation of the prudent investor rule.






Chapter 72 - Particular Trusts

Subchapter 1 - -- Missing Persons

§ 28-72-101 - Jurisdiction of circuit courts.

The circuit courts of this state shall have jurisdiction of the estates of persons imprisoned in a foreign country and of the estates of missing persons.



§ 28-72-102 - Appointment of trustee.

(a) It shall be the duty of the circuit courts to appoint some suitable person trustee of the estate of any person imprisoned in some foreign country or who may be missing and whose whereabouts are unknown, and who has a family or dependents residing in this state.

(b) The trustee shall be appointed upon the petition of any person dependent upon the services of the missing person, or person imprisoned in a foreign country, for his or her support.



§ 28-72-103 - Powers and duties of trustee.

(a) Any trustee so appointed by the circuit court of this state shall have authority to collect and receive and give a receipt for all sums of money or property of any kind or character that may be due any missing person or person imprisoned in any foreign country.

(b) Upon receipt of property of any kind or anything of value, the trustee shall immediately report to the court the amount of money or other property received by him or her as trustee.

(c) The court shall have authority to authorize the trustee to use the funds or property in the amount and in the manner provided by an order of the court for the support and maintenance of the family or dependents of the missing person or person imprisoned in any foreign country.



§ 28-72-104 - Bond of trustee.

(a) The trustee shall give bond in double the amount of property or money received and, upon the appearance of the missing person or person imprisoned in any foreign country, shall be required to account to and turn over to the person the balance of all funds or property not legally expended by the trustee under the order of the circuit court.

(b) The bondsmen shall be liable for any sums or property unaccounted for by the trustee, in the same manner that bondsmen of administrators in this state are liable on their bonds.






Subchapter 2 - -- Public Trusts

§ 28-72-201 - Public trusts authorized.

Express trusts may be created in real or personal property, or either or both, or any estate in either or both, with the state, or any governmental or municipal subdivision thereof, or any agency or department of either, or more than one (1) of any of the foregoing, as the beneficiary thereof, for the purpose of aiding or furthering or the providing of funds for the aiding or furthering of any one (1) or more proper functions of the beneficiary then authorized or which might lawfully be authorized. However, no funds of any beneficiary derived from other than trust sources shall be charged with or expended in the execution of the trust except by express lawful action of the beneficiary.



§ 28-72-202 - Acceptance of trust.

(a) No public trust shall become effective until the beneficial interest therein shall have been accepted by a beneficiary thereof, and the trust shall be effective only as to beneficiaries who have accepted beneficial interest thereunder.

(b) If the state or any of its agencies or departments shall be named as the beneficiary, the beneficial interests shall be accepted by the Governor, and if any governmental or municipal subdivision of the state is named as the beneficiary, the beneficial interests shall be accepted by the governing body thereof. The power and authority to accept beneficial interests under such trusts is conferred upon the Governor and such governing bodies.

(c) The acceptance of beneficial interest of any trust shall be endorsed upon the trust instrument by the accepting governmental authority.

(d) Upon acceptance, the trust instrument shall be a binding contract between the state and the designated beneficiary and the trustee of the trust for the acceptance of the beneficial interest therein and for the application of the trust property and its proceeds, and the operation of the trust, in accordance with the purposes set forth in the trust instrument. The trustee of the trust thereupon shall be the regularly constituted authority of the beneficiary for the performance of the functions for which the trust shall have been created.



§ 28-72-203 - Trustee -- Appointment and powers.

The instrument creating the trust may provide for the appointment, succession, powers, duties, term, and compensation of the trustee and may be for the term of the duration of any beneficiary or for a shorter term. In case of the failure of the trust instrument to make provision for any of the foregoing, or for anything necessary to the execution of the trust, the general laws of the state shall control with respect to the omission.



§ 28-72-204 - Lease of property to trustee.

The officers or any other governmental or municipal authorities having the custody, management, or control of any property of any beneficiary of such a trust, at the time of, or after, creation of the trust, may lease any such property as shall be needful in the execution of the trust to the trustee or trustees to implement the performance of the trust purposes for the benefit of the beneficiary.



§ 28-72-205 - Amendment or termination of trust instrument.

The instrument creating any public trust may be amended, or the trust may be terminated, by agreement of the trustee, or, if there is more than one (1) trustee, then of all of the trustees, and of the authority having the power of acceptance of beneficial interest thereunder. However, no such amendment or termination shall be effective while there exist any contractual obligations chargeable against the trust estate or its revenues unless the holder of the contractual obligations also agrees thereto.



§ 28-72-206 - Liability of trustee and the trust estate.

No trustee of such a trust, or any beneficiary thereof, shall be charged with any liability whatsoever by reason of any act or omission committed or suffered in the performance of the purposes of the trust. However, liability for any act or omission so committed or suffered shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge the liability, and not otherwise.



§ 28-72-207 - Trust estate exempt from taxation.

For all purposes of taxation under the authority of the state or any of its governmental or taxing subdivisions, the trust estate and its revenues shall have the same immunities as other property and revenues of the beneficiary or beneficiaries not so in trust.






Subchapter 3 - -- Charitable Trusts

§ 28-72-301 - Definition.

As used in this subchapter, unless the context otherwise requires, all references to "the code" are to the Internal Revenue Code of 1954, and all references to specific sections of the code include future amendments to the sections and corresponding provisions of any future federal tax laws.



§ 28-72-302 - Amendment of trust instrument by operation of law -- Exclusions.

(a) Notwithstanding any provision in the laws of this state or in the governing instrument to the contrary, except as provided in subsections (c) and (d) of this section, the governing instrument of each trust which is a private foundation as defined in section 509 of the Internal Revenue Code of 1954, including each nonexempt charitable trust as defined in section 4947(a)(1) of the code which is treated as a private foundation, and the governing instrument of each nonexempt split-interest trust as defined in section 4947(a)(2) of the code, but only to the extent that section 508(e) of the code is applicable to a nonexempt split-interest trust under section 4947(a)(2) of the code, shall be deemed to contain the following provisions: "The trust shall make distributions at such time and in such manner as not to become subject to the tax on undistributed income imposed by section 4942 of the Internal Revenue Code of 1954; the trust shall not engage in any act of self-dealing (as defined in section 4941(d) of the code) which would subject it to tax under section 4941 of the code; the trust shall not retain any excess business holdings (as defined in section 4943(c) of the code) which would subject it to tax under section 4943 of the code; the trust shall not make any investments in such manner as to incur tax liability under section 4944 of the code; and the trust shall not make any taxable expenditures (as defined in section 4945(d) of the code) which would subject it to tax under section 4945 of the code."

(b) With respect to any such trust created prior to January 1, 1970, subsection (a) of this section shall apply only for its taxable years beginning on or after January 1, 1972.

(c) The provisions of subsection (a) of this section shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that the application would be contrary to the terms of the instrument governing the trust and that the terms may not properly be changed to conform to subsection (a) of this section.

(d) The trustee of any trust described in subsection (a) of this section, with the consent of the trustor if he or she is then living and competent to give consent, without judicial proceedings, may amend the trust to expressly exclude the application of this section by executing a written amendment to the trust and filing a duplicate original of the amendment with the Attorney General, and upon filing of the amendment, subsection (a) of this section shall not apply to the trust.

(e) Nothing contained herein shall impair the rights and powers of the courts, or any officer, agency, or department of this state, with respect to the trust.






Subchapter 4 - -- Arkansas Custodial Trust Act

§ 28-72-401 - Definitions.

As used in this subchapter:

(1) "Adult" means an individual who is at least eighteen (18) years of age.

(2) "Beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this subchapter.

(3) "Conservator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions.

(4) "Court" means the circuit court of the appropriate county of this state.

(5) "Custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this subchapter and the income from the proceeds of that interest.

(6) "Custodial trustee" means a person designated as trustee of a custodial trust under this subchapter or a substitute or successor to the person designated.

(7) "Guardian" means a person appointed or qualified by a court as a guardian of an individual, including a limited guardian, but not a person who is only a guardian ad litem.

(8) "Incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority, or other disabling cause.

(9) "Legal representative" means a personal representative or conservator.

(10) "Member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.

(12) "Personal representative" means an executor, administrator, or special administrator of a decedent's estate, a person legally authorized to perform substantially the same functions, or a successor to any of them.

(13) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(14) "Transferor" means a person who creates a custodial trust by transfer or declaration.

(15) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



§ 28-72-402 - Custodial trust -- General.

(a) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in any lawful manner, naming as beneficiary, an individual who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under this subchapter.

(b) A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under this subchapter. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this subchapter.

(c) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

(d) Except as provided in subsection (e), a transferor may not terminate a custodial trust.

(e) The beneficiary, if not incapacitated, or the conservator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

(f) Any person may augment existing custodial trust property by the addition of other property pursuant to this subchapter.

(g) The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

(h) This subchapter does not displace or restrict other means of creating trusts. A trust whose terms do not conform to this subchapter may be enforceable according to its terms under other law.



§ 28-72-403 - Custodial trustee for future payment or transfer.

(a) A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: "as custodial trustee for .... (name of beneficiary) under the Arkansas Custodial Trust Act, § 28-72-401 et seq."

(b) Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

(c) A designation under this section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right.



§ 28-72-404 - Form and effect of receipt and acceptance by custodial trustee -- Jurisdiction.

(a) Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this subchapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

(b) The custodial trustee's acceptance may be evidenced by a writing stating in substance:

CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

(c) Upon accepting custodial trust property, a person designated as custodial trustee under this subchapter is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.



§ 28-72-405 - Transfer to custodial trustee by fiduciary or obligor -- Facility of payment.

(a) Unless otherwise directed by an instrument designating a custodial trustee pursuant to § 28-72-403, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds twenty thousand dollars ($20,000), the transfer is not effective unless authorized by the court.

(b) A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.



§ 28-72-406 - Multiple beneficiaries -- Separate custodial trusts -- Survivorship.

(a) Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship.

(b) Custodial trust property held under this subchapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

(c) A custodial trustee of custodial trust property held for more than one (1) beneficiary shall separately account to each beneficiary pursuant to §§ 28-72-407 and 28-72-415 for the administration of the custodial trust.



§ 28-72-407 - General duties of custodial trustee.

(a) If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

(b) If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.

(c) Subject to subsection (b), a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

(d) A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control, separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for .... (name of beneficiary) under the Arkansas Custodial Trust Act, § 28-72-401 et seq."

(e) A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

(f) The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.



§ 28-72-408 - General powers of custodial trustee.

(a) A custodial trustee, acting in fiduciary capacity, has all the rights and powers of custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

(b) This section does not relieve a custodial trustee from liability for a violation of § 28-72-407.



§ 28-72-409 - Use of custodial trust property.

(a) A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

(b) If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

(c) A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.



§ 28-72-410 - Determination of incapacity -- Effect.

(a) The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if (i) the custodial trust was created under § 28-72-405, (ii) the transferor has so directed in the instrument creating the custodial trust, or (iii) the custodial trustee has determined that the beneficiary is incapacitated.

(b) A custodial trustee may determine that the beneficiary is incapacitated in reliance upon (i) previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney, (ii) the certificate of the beneficiary's physician, or (iii) other persuasive evidence.

(c) If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

(d) On petition of the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

(e) Absent determination of incapacity of the beneficiary under subsection (b) or (d), a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of this subchapter applicable to an incapacitated beneficiary.

(f) Incapacity of a beneficiary does not terminate:

(i) The custodial trust;

(ii) Any designation of a successor custodial trustee;

(iii) Rights or powers of the custodial trustee; or

(iv) Any immunities of third persons acting on instructions of the custodial trustee.



§ 28-72-411 - Exemption of third person from liability.

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining:

(1) the validity of the purported custodial trustee's designation;

(2) the propriety of, or the authority under this subchapter for, any action of the purported custodial trustee;

(3) the validity or propriety of an instrument executed or instruction given pursuant to this subchapter either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

(4) the propriety of the application of property vested in the purported custodial trustee.



§ 28-72-412 - Liability to third person.

(a) A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust, may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

(b) A custodial trustee is not personally liable to a third person:

(1) on a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(2) for an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

(c) A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

(d) Subsections (b) and (c) do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person is protected as the insured by liability insurance.



§ 28-72-413 - Declination, resignation, incapacity, death, or removal of custodial trustee -- Designation of successor custodial trustee.

(a) Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under § 28-72-403 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to § 28-72-403. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

(b) A custodial trustee who has accepted the custodial trust property may resign by (i) delivering written notice to a successor custodial trustee, if any, the beneficiary, and, if the beneficiary is incapacitated, to the beneficiary's conservator, if any, and (ii) transferring or registering, or recording an appropriate instrument relating to, the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under subsection (c).

(c) If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under § 28-72-402(g) or § 28-72-403 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within ninety (90) days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the resigning custodial trustee may designate a successor custodial trustee.

(d) If a successor custodial trustee is not designated pursuant to subsection (c), the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court to designate a successor custodial trustee.

(e) A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

(f) A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, a guardian of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or for other appropriate relief.



§ 28-72-414 - Expenses, compensation, and bond of custodial trustee.

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:

(1) is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

(2) has a noncumulative election, to be made no later than six (6) months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and

(3) need not furnish a bond or other security for the faithful performance of fiduciary duties.



§ 28-72-415 - Reporting and accounting by custodial trustee -- Determination of liability of custodial trustee.

(a) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property (i) once each year, (ii) upon request at reasonable times by the beneficiary or the beneficiary's legal representative, (iii) upon resignation or removal of the custodial trustee, and (iv) upon termination of the custodial trust. The statements must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

(b) A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

(c) A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

(d) In an action or proceeding under this subchapter or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

(e) If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

(f) On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.



§ 28-72-416 - Limitations of action against custodial trustee.

(a) Except as provided in subsection (c), unless previously barred by adjudication, consent, or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee:

(1) Who has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within two (2) years after receipt of the final account or statement; or

(2) Who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three (3) years after the termination of the custodial trust.

(b) Except as provided in subsection (c), a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust, is barred unless an action or proceeding to assert the claim is commenced within five (5) years after the termination of the custodial trust.

(c) A claim for relief is not barred by this section if the claimant:

(1) is a minor, until the earlier of two (2) years after the claimant becomes an adult or dies;

(2) is an incapacitated adult, until the earliest of two (2) years after (i) the appointment of a conservator, (ii) the removal of the incapacity, or (iii) the death of the claimant; or

(3) was an adult, now deceased, who was not incapacitated, until two (2) years after the claimant's death.



§ 28-72-417 - Distribution on termination.

(a) Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:

(1) to the beneficiary, if not incapacitated or deceased;

(2) to the conservator or other recipient designated by the court for an incapacitated beneficiary; or

(3) upon the beneficiary's death, in the following order:

(i) as last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(ii) to the survivor of multiple beneficiaries if survivorship is provided for pursuant to § 28-72-406;

(iii) as designated in the instrument creating the custodial trust; or

(iv) to the estate of the deceased beneficiary.

(b) If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

(c) Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.



§ 28-72-418 - Methods and forms for creating custodial trusts.

(a) If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of § 28-72-402 are satisfied by:

(1) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

TRANSFER UNDER THE ARKANSAS CUSTODIAL TRUST ACT

(2) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

DECLARATION OF TRUST UNDER THE ARKANSAS CUSTODIAL TRUST ACT

(b) Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including any of the following:

(1) Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act";

(2) Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in subsection (a)(1);

(3) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act";

(4) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act";

(5) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act";

(6) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act";

(7) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act";

(8) Execution, delivery, and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act";

(9) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property issued in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act"; or

(10) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for ......... (name of beneficiary) under the Arkansas Custodial Trust Act."



§ 28-72-419 - Applicable law.

(a) This subchapter applies to a transfer or declaration creating a custodial trust that refers to this subchapter if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to this subchapter despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this state.

(b) A transfer made pursuant to an act of another state substantially similar to this subchapter is governed by the law of that state and may be enforced in this state.



§ 28-72-420 - Uniformity of application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting it.



§ 28-72-421 - Title.

This subchapter may be cited as the "Arkansas Custodial Trust Act."



§ 28-72-422 - Severability.

If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.






Subchapter 5 - -- Long-Term Intergenerational Security Act of 1995

§ 28-72-501 - Short title.

This subchapter shall be known as the "Long-Term Intergenerational Security Act of 1995".



§ 28-72-502 - Legislative intent.

(a) It is found and declared by the General Assembly that the establishment of a long-term intergenerational security trust with tax deferment provisions for an individual under eighteen (18) years of age will enable the individual's family and friends to take advantage of long-term growth opportunities and provide for the accumulation of a sizable sum of money for the individual's retirement and financial security.

(b) It is further found and declared that individuals are living longer after retirement and their incomes do not generally grow with inflation and that the additional source of money created by a long-term intergenerational security trust will improve the quality of life of older Arkansans and possibly indirectly reduce present government expenditures.



§ 28-72-503 - Definition.

For purposes of this subchapter, "long-term intergenerational security trust" means a trust established for an individual under eighteen (18) years of age which contains the provisions prescribed in § 28-72-504(a).



§ 28-72-504 - Long-term intergenerational security trust agreement.

(a) The long-term intergenerational security trust agreement must:

(1) Name an Arkansas resident or an entity located in Arkansas as trustee;

(2) Provide that contributions to the trust shall not exceed four thousand dollars ($4,000) during any taxable year prior to the beneficiary's death;

(3) (A) Provide that the trustee shall not distribute any funds from the trust to the beneficiary of the trust until the beneficiary reaches fifty-five (55) years of age, at which time the trustee shall begin distributing trust funds to the beneficiary.

(B) The funds shall not be deemed to be constructively received when the beneficiary reaches fifty-five (55) years of age; and

(4) Require the trustee to notify the Department of Finance and Administration of all distributions of principal and interest from the trust during the previous taxable year within thirty-one (31) days immediately following the end of the taxable year.

(b) A beneficiary must file a copy of the long-term intergenerational security trust agreement with his or her income tax return for each taxable year the beneficiary claims the tax benefits provided in this subchapter.



§ 28-72-505 - Tax and penalty on earnings.

(a) (1) All distributions of funds from the long-term intergenerational security trust shall be taxable as provided in the Income Tax Act of 1929.

(2) All distributions from the trust shall be deemed principal until all contributions of principal have been withdrawn.

(b) (1) In addition to any income tax imposed for distributions from the long-term intergenerational security trust as provided in subsection (a) of this section, there is imposed a twenty percent (20%) penalty on all distributions from the trust in violation of this subchapter.

(2) The penalty shall be collected by the Department of Finance and Administration and shall be deposited into the State Treasury as general revenue.



§ 28-72-506 - When beneficiary may determine investment.

Upon reaching eighteen (18) years of age, the beneficiary of a long-term intergenerational security trust may determine, to the extent possible, the manner in which the funds are to be invested.



§ 28-72-507 - Distribution on death.

Upon the death of the beneficiary, all funds remaining in the long-term intergenerational security trust shall be distributed to the beneficiary's estate, and all undistributed income shall be included in the beneficiary's final tax return.









Chapter 73 - Arkansas Trust Code

Subchapter 1 - -- General Provisions and Definitions

§ 28-73-101 - Short title.

This chapter may be cited as the Arkansas Trust Code.



§ 28-73-102 - Scope.

(a) This chapter applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.

(b) Notwithstanding subsection (a), this chapter does not apply to public trusts that are governed by § 28-72-201 et seq.



§ 28-73-103 - Definitions.

In this chapter:

(1) "Action", with respect to an act of a trustee, includes a failure to act.

(2) "Ascertainable standard" means a standard relating to an individual's health, education, support, or maintenance within the meaning of Section 2041(b)(1)(A) or Section 2514(c)(1) of the Internal Revenue Code of 1986, as in effect on September 1, 2005.

(3) "Beneficiary" means a person that:

(A) has a present or future beneficial interest in a trust, vested or contingent; or

(B) in a capacity other than that of trustee, holds a power of appointment over trust property.

(4) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in § 28-73-405(a).

(5) "Community property" means all personal property, wherever situated, which was acquired as or became, and remained, community property under the laws of another jurisdiction, and all real property situated in another jurisdiction which is community property under the laws of that jurisdiction.

(6) "Conservator" means a person appointed by the court pursuant to § 28-67-101 et seq. to administer the estate of an individual who by reason of advanced age or physical disability is unable to manage his or her property.

(7) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment.

(8) "Guardian" means a person appointed by a court pursuant to § 28-65-101 et seq. to have the care and custody of the estate of an incapacitated person.

(9) "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust.

(10) "Jurisdiction", with respect to a geographic area, includes a state or country.

(11) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(12) "Power of withdrawal" means a presently exercisable general power of appointment other than a power exercisable by a trustee which is limited by an ascertainable standard, or which is exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(13) "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

(14) "Qualified beneficiary" means a living beneficiary who on the date the beneficiary's qualification is determined:

(A) is a distributee or permissible distributee of trust income or principal;

(B) would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in subdivision (14)(A) terminated on that date, but the termination of those interests would not cause the trust to terminate; or

(C) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(15) "Revocable", as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

(16) "Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one (1) person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution, except to the extent another person has the power to revoke or withdraw that portion.

(17) "Spendthrift provision" means a term of a trust which restrains both voluntary and involuntary transfer of a beneficiary's interest.

(18) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

(19) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

(20) "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto.

(21) "Trustee" includes an original, additional, successor trustee, and a cotrustee.



§ 28-73-104 - Knowledge.

(a) Subject to subsection (b), a person has knowledge of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know it.

(b) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



§ 28-73-105 - Default and mandatory rules.

(a) Except as otherwise provided in the terms of the trust, this chapter governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

(b) The terms of a trust prevail over any provision of this chapter except:

(1) the requirements for creating a trust;

(2) the duty of a trustee to act in good faith and in accordance with the purposes of the trust;

(3) the requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve;

(4) the power of a court to modify or terminate a trust under §§ 28-73-410 -- 28-73-416;

(5) the effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in § 28-73-501 et seq.;

(6) the power of a court under § 28-73-702 to require, dispense with, or modify or terminate a bond;

(7) the power of a court under § 28-73-708(b) to adjust a trustee's compensation specified in the terms of the trust which is unreasonably low or high;

(8) the rights under §§ 28-73-1010 -- 28-73-1013 of a person other than a trustee or beneficiary;

(9) periods of limitation for commencing a judicial proceeding;

(10) the power of a court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(11) the subject-matter jurisdiction of a court for commencing a proceeding as provided in § 28-73-203.



§ 28-73-106 - Common law of trusts -- Principles of equity.

The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or another statute of this state.



§ 28-73-107 - Governing law.

The meaning and effect of the terms of a trust are determined by:

(1) the law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

(2) in the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.



§ 28-73-108 - Principal place of administration.

(a) Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1) a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) all or part of the administration occurs in the designated jurisdiction.

(b) A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries.

(c) Without precluding the right of a court to order, approve, or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection (b), may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(d) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty (60) days before initiating the transfer. The notice of proposed transfer must include:

(1) the name of the jurisdiction to which the principal place of administration is to be transferred;

(2) the address and telephone number at the new location at which the trustee can be contacted;

(3) an explanation of the reasons for the proposed transfer;

(4) the date on which the proposed transfer is anticipated to occur; and

(5) the date, not less than sixty (60) days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(e) The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

(f) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to § 28-73-704.

(g) Subsections (d) and (e) apply only to irrevocable trusts created on or after September 1, 2005, and to revocable trusts which become irrevocable on or after September 1, 2005.



§ 28-73-109 - Methods and waiver of notice.

(a) Notice to a person under this chapter or the sending of a document to a person under this chapter must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

(b) Notice otherwise required under this chapter or a document otherwise required to be sent under this chapter need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c) Notice under this chapter or the sending of a document under this chapter may be waived by the person to be notified or sent the document.

(d) Notice of a judicial proceeding must be given as provided in the applicable rules of civil procedure.



§ 28-73-110 - Others treated as qualified beneficiaries.

(a) Whenever notice to qualified beneficiaries of a trust is required under this chapter, the trustee must also give notice to any other beneficiary who has sent the trustee a request for notice.

(b) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this chapter if the charitable organization, on the date the charitable organization's qualification is being determined:

(1) is a distributee or permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal upon termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(c) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in § 28-73-408 or § 28-73-409 has the rights of a qualified beneficiary under this chapter.

(d) The Attorney General has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state.



§ 28-73-111 - Nonjudicial settlement agreements.

(a) For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

(b) Except as otherwise provided in subsection (c), interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

(c) A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

(d) Matters that may be resolved by a nonjudicial settlement agreement include:

(1) the interpretation or construction of the terms of the trust;

(2) the approval of a trustee's report or accounting;

(3) direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) the resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) transfer of a trust's principal place of administration; and

(6) liability of a trustee for an action relating to the trust.

(e) Any interested person may request a court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in § 28-73-301 et seq. was adequate, and to determine whether the agreement contains terms and conditions a court could have properly approved.



§ 28-73-112 - Rules of construction.

The rules of construction that apply in this state to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property.






Subchapter 2 - -- Judicial Proceedings

§ 28-73-201 - Role of court in administration of trust.

(a) A court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b) A trust is not subject to continuing judicial supervision unless ordered by the court.

(c) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.



§ 28-73-202 - Jurisdiction over trustee and beneficiary.

(a) By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of a court of this state regarding any matter involving the trust.

(b) With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of a court of this state regarding any matter involving the trust.

(c) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.



§ 28-73-203 - Subject-matter jurisdiction.

The circuit court has exclusive jurisdiction of proceedings in this state brought by a trustee or beneficiary concerning the administration of a trust or of other proceedings involving a trust.






Subchapter 3 - -- Representation

§ 28-73-301 - Representation -- Basic effect.

(a) Notice to a person who may represent and bind another person under this subchapter has the same effect as if notice were given directly to the other person.

(b) The consent of a person who may represent and bind another person under this subchapter is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(c) Except as otherwise provided in §§ 28-73-411 and 28-73-602, a person who under this subchapter may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(d) A settlor may not represent and bind a beneficiary under this subchapter with respect to the termination or modification of a trust under § 28-73-411(a).



§ 28-73-302 - Representation by holder of general testamentary power of appointment.

To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.



§ 28-73-303 - Representation by fiduciaries and parents.

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) a conservator may represent and bind the estate that the conservator controls;

(2) a guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

(3) an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(4) a trustee may represent and bind the beneficiaries of the trust;

(5) a personal representative of a decedent's estate may represent and bind persons interested in the estate; and

(6) a parent may represent and bind the parent's minor or unborn child if a guardian for the child has not been appointed.



§ 28-73-304 - Representation by person having substantially identical interest.

Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.



§ 28-73-305 - Appointment of representative.

(a) If a court determines that an interest is not represented under this subchapter, or that the otherwise available representation might be inadequate, the court may appoint a guardian ad litem to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A guardian ad litem may be appointed to represent several persons or interests.

(b) A guardian ad litem may act on behalf of the individual represented with respect to any matter arising under this chapter, whether or not a judicial proceeding concerning the trust is pending.

(c) In making decisions, a guardian ad litem may consider general benefit accruing to the living members of the individual's family.






Subchapter 4 - -- Creation, Validity, Modification, and Termination of Trust

§ 28-73-401 - Methods of creating trust.

A trust may be created by:

(1) transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(2) declaration by the owner of property that the owner holds identifiable property as trustee; or

(3) exercise of a power of appointment in favor of a trustee.



§ 28-73-402 - Requirements for creation.

(a) A trust is created only if:

(1) the settlor has capacity to create a trust;

(2) the settlor indicates an intention to create the trust;

(3) the trust has a definite beneficiary or is:

(A) a charitable trust;

(B) a trust for the care of an animal, as provided in § 28-73-408; or

(C) a trust for a noncharitable purpose, as provided in § 28-73-409;

(4) the trustee has duties to perform; and

(5) the same person is not the sole trustee and sole beneficiary.

(b) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(c) A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.



§ 28-73-403 - Trusts created in other jurisdictions.

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1) the settlor was domiciled, had a place of abode, or was a national;

(2) a trustee was domiciled or had a place of business; or

(3) any trust property was located.



§ 28-73-404 - Trust purposes.

A trust may be created only to the extent its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries.



§ 28-73-405 - Charitable purposes -- Enforcement.

(a) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one (1) or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c) The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.



§ 28-73-406 - Creation of trust induced by fraud, duress, or undue influence.

A trust is void to the extent its creation was induced by fraud, duress, or undue influence.



§ 28-73-407 - Evidence of oral trust.

Except as required by a statute other than this chapter, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.



§ 28-73-408 - Trust for care of animal.

(a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one (1) animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by a court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Property of a trust authorized by this section may be applied only to its intended use, except to the extent a court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



§ 28-73-409 - Noncharitable trust without ascertainable beneficiary.

Except as otherwise provided in § 28-73-408 or by another statute, the following rules apply:

(1) a trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than twenty-one (21) years;

(2) a trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by a court; and

(3) property of a trust authorized by this section may be applied only to its intended use, except to the extent a court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



§ 28-73-410 - Modification or termination of trust -- Proceedings for approval or disapproval.

(a) In addition to the methods of termination prescribed by §§ 28-73-411 -- 28-73-414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful, contrary to public policy, or impossible to achieve.

(b) A proceeding to approve or disapprove a proposed modification or termination under §§ 28-73-411 -- 28-73-416, or trust combination or division under § 28-73-417, may be commenced by a trustee or beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under § 28-73-411 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under § 28-73-413.



§ 28-73-411 - Modification or termination of noncharitable irrevocable trust by consent.

(a) (1) A noncharitable irrevocable trust may be modified or terminated upon consent of the settlor and all beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust.

(2) A settlor's power to consent to a trust's modification or termination may be exercised by:

(A) an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust;

(B) the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or

(C) the settlor's guardian with the approval of the court supervising the guardianship if an agent is not so authorized and a conservator has not been appointed.

(b) A noncharitable irrevocable trust may be:

(1) terminated upon consent of all of the beneficiaries if a court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust; or

(2) modified upon consent of all of the beneficiaries if a court concludes that modification is not inconsistent with a material purpose of the trust.

(c) A spendthrift provision in the terms of the trust is presumed to constitute a material purpose of the trust.

(d) Upon termination of a trust under subsection (a) or (b), the trustee shall distribute the trust property as agreed by the beneficiaries.

(e) If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b), the modification or termination may be approved by a court if the court is satisfied that:

(1) if all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) the interests of a beneficiary who does not consent will be adequately protected.



§ 28-73-412 - Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

(a) In addition to the procedure available under § 28-69-401 et seq., a court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

(b) A court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.



§ 28-73-413 - Cy pres.

(a) Except as otherwise provided in subsection (b), if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful:

(1) the trust does not fail, in whole or in part;

(2) the trust property does not revert to the settlor or the settlor's successors in interest; and

(3) a court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes.

(b) A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of a court under subsection (a) to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

(1) the trust property is to revert to the settlor and the settlor is still living; or

(2) less than thirty (30) years have elapsed since the date of the trust's creation.



§ 28-73-414 - Modification or termination of uneconomic trust.

(a) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than one hundred thousand dollars ($100,000) may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(b) A court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(d) This section does not apply to an easement for conservation or preservation.



§ 28-73-415 - Reformation to correct mistakes.

A court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.



§ 28-73-416 - Modification to achieve settlor's tax objectives.

To achieve the settlor's tax objectives, a court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.



§ 28-73-417 - Combination and division of trusts.

(a) (1) After notice to the qualified beneficiaries, a trustee may combine two (2) or more trusts into a single trust or divide a trust into two (2) or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust.

(2) A trustee may exercise the authority granted in this section without court approval.

(b) This section does not repeal the Trustee Division of Trusts Act, § 28-69-701 et seq.






Subchapter 5 - -- Creditor's Claims -- Spendthrift and Discretionary Trusts

§ 28-73-501 - Rights of beneficiary's creditor or assignee.

To the extent a beneficiary's interest is not protected by a spendthrift provision, a court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.



§ 28-73-502 - Spendthrift provision.

(a) A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b) A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust", or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this subchapter, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.



§ 28-73-504 - Discretionary trusts -- Effect of standard.

(a) Whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

(1) the discretion is expressed in the form of a standard of distribution; or

(2) the trustee has abused the discretion.

(b) This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution. Under § 28-73-814(a), a trustee must always exercise a discretionary power in good faith and with regard to the purposes of the trust and the interests of the beneficiaries.

(c) A creditor may not reach the interest of a beneficiary who is also a trustee or cotrustee, or otherwise compel a distribution, if the trustee's discretion to make distributions for the trustee's own benefit is limited by an ascertainable standard.



§ 28-73-505 - Creditor's claim against settlor.

(a) Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1) during the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors; and

(2) with respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one (1) settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

(b) For purposes of this section:

(1) during the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and

(2) upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in Section 2041(b)(2) or 2514(e) of the Internal Revenue Code of 1986 or Section 2503(b) of the Internal Revenue Code of 1986, in each case as in effect on January 1, 2005.



§ 28-73-506 - Overdue distribution.

Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date.



§ 28-73-507 - Personal obligations of trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.






Subchapter 6 - -- Revocable Trusts

§ 28-73-601 - Capacity of settlor of revocable trust.

The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.



§ 28-73-602 - Revocation or amendment of revocable trust.

(a) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before September 1, 2005.

(b) If a revocable trust is created or funded by more than one (1) settlor:

(1) to the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(2) to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(3) upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(c) The settlor may revoke or amend a revocable trust:

(1) by substantial compliance with a method provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(A) executing a later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(B) any other method manifesting clear and convincing evidence of the settlor's intent.

(d) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

(f) A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

(g) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.



§ 28-73-603 - Settlor's powers -- Powers of withdrawal.

(a) While a trust is revocable and the settlor has capacity to revoke the trust, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

(b) During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.



§ 28-73-604 - Limitation on action contesting validity of revocable trust -- Distribution of trust property.

(a) A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(1) three (3) years after the settlor's death; or

(2) ninety (90) days after the trustee sent the person a notice informing the person of the trust's existence, the settlor's name, the trustee's name and address, the time allowed for commencing a proceeding, and a description of the beneficiary's interest, if any.

(b) Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for the distribution unless:

(1) the trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) a potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty (60) days after the contestant sent the notification.

(c) A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.






Subchapter 7 - -- Office of Trustee

§ 28-73-701 - Accepting or declining trusteeship.

(a) Except as otherwise provided in subsection (c), a person designated as trustee accepts the trusteeship:

(1) by substantially complying with a method of acceptance provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(b) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(c) A person designated as trustee, without accepting the trusteeship, may:

(1) act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



§ 28-73-702 - Trustee's bond.

(a) A trustee shall give bond to secure performance of the trustee's duties only if a court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(b) A court may specify the amount of a bond, its liabilities, and whether sureties are necessary. A court may modify or terminate a bond at any time.

(c) A regulated financial service institution qualified to do trust business in this State need not give bond, even if required by the terms of the trust.



§ 28-73-703 - Cotrustees.

(a) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

(b) If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c) A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

(d) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e) A trustee may not delegate to a cotrustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(f) Except as otherwise provided in subsection (g), a trustee who does not join in an action of another trustee is not liable for the action.

(g) Each trustee shall exercise reasonable care to:

(1) prevent a cotrustee from committing a serious breach of trust; and

(2) compel a cotrustee to redress a serious breach of trust.

(h) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.



§ 28-73-704 - Vacancy in trusteeship -- Appointment of successor.

(a) A vacancy in a trusteeship occurs if:

(1) a person designated as trustee rejects the trusteeship;

(2) a person designated as trustee cannot be identified or does not exist;

(3) a trustee resigns;

(4) a trustee is disqualified or removed;

(5) a trustee dies; or

(6) a guardian of the person or conservator is appointed for an individual serving as trustee.

(b) If one (1) or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(c) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person appointed by unanimous agreement of the qualified beneficiaries; or

(3) by a person appointed by a court.

(d) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust if the Attorney General concurs in the selection; or

(3) by a person appointed by a court.

(e) Whether or not a vacancy in a trusteeship exists or is required to be filled, a court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.



§ 28-73-705 - Resignation of trustee.

(a) A trustee may resign:

(1) upon at least thirty (30) days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(2) with the approval of a court.

(b) In approving a resignation, a court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(c) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

(d) Subsection (a) applies only to irrevocable trusts created on or after September 1, 2005, and to revocable trusts which become irrevocable on or after September 1, 2005.



§ 28-73-706 - Removal of trustee.

(a) The settlor, a cotrustee, or a beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

(b) A court may remove a trustee if:

(1) the trustee has committed a serious breach of trust;

(2) lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4) there has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(c) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under § 28-73-1001(b) as may be necessary to protect the trust property or the interests of the beneficiaries.



§ 28-73-707 - Delivery of property by former trustee.

(a) Unless a cotrustee remains in office or a court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(b) A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.



§ 28-73-708 - Compensation of trustee.

(a) If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

(b) If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(1) the duties of the trustee are substantially different from those contemplated when the trust was created; or

(2) the compensation specified by the terms of the trust would be unreasonably low or high.



§ 28-73-709 - Reimbursement of expenses.

(a) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) expenses that were properly incurred in the administration of the trust; and

(2) to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b) An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.






Subchapter 8 - -- Duties and Powers of Trustee

§ 28-73-801 - Duty to administer trust.

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this chapter.



§ 28-73-802 - Duty of loyalty.

(a) A trustee shall administer the trust solely in the interests of the beneficiaries.

(b) Subject to the rights of persons dealing with or assisting the trustee as provided in § 28-73-1012, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) the transaction was authorized by the terms of the trust;

(2) the transaction was approved by a court;

(3) the beneficiary did not commence a judicial proceeding within the time allowed by § 28-73-1005;

(4) the beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with § 28-73-1009; or

(5) the transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(c) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1) the trustee's spouse;

(2) the trustee's descendants, siblings, parents, or their spouses;

(3) an agent or attorney of the trustee; or

(4) a corporation or other person or enterprise in which the trustee, or a person who owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(d) A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(f) (1) An investment by a trustee in securities of an investment company or investment trust to which the trustee, or its affiliate, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment complies with the prudent investor rule of § 28-73-901 et seq.

(2) The trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust.

(3) If the trustee receives compensation from the investment company or investment trust for providing management services, the trustee shall at least annually notify the persons entitled under § 28-73-813 to receive a copy of the trustee's annual report of the rate and method by which the compensation was determined.

(g) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(h) This section does not preclude the following transactions, if fair to the beneficiaries:

(1) an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) payment of reasonable compensation to the trustee;

(3) a transaction between a trust and another trust, decedent's estate, or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) a deposit of trust money in a regulated financial service institution operated by the trustee; or

(5) an advance by the trustee of money for the protection of the trust.

(i) A court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

(j) Subsections (b)-(e) apply only to irrevocable trusts created on or after September 1, 2005, and to revocable trusts which become irrevocable on or after September 1, 2005.



§ 28-73-803 - Impartiality.

If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests.



§ 28-73-804 - Prudent administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.



§ 28-73-805 - Costs of administration.

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.



§ 28-73-806 - Trustee's skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.



§ 28-73-807 - Delegation by trustee.

(a) A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with subsection (a) is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

(d) By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of a court of this state.



§ 28-73-808 - Powers to direct.

(a) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

(b) If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(c) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(d) A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.



§ 28-73-809 - Control and protection of trust property.

A trustee shall take reasonable steps to take control of and protect the trust property.



§ 28-73-810 - Recordkeeping and identification of trust property.

(a) A trustee shall keep adequate records of the administration of the trust.

(b) A trustee shall keep trust property separate from the trustee's own property.

(c) Except as otherwise provided in subsection (d), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two (2) or more separate trusts.



§ 28-73-811 - Enforcement and defense of claims.

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.



§ 28-73-812 - Collecting trust property.

A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee and to redress a breach of trust known to the trustee to have been committed by a former trustee.



§ 28-73-813 - Duty to inform and report.

(a) A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless unreasonable under the circumstances, a trustee shall promptly respond to a beneficiary's request for information related to the administration of the trust.

(b) A trustee:

(1) upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument;

(2) within sixty (60) days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address, and telephone number; and

(3) within sixty (60) days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, shall notify the qualified beneficiaries:

(A) of the trust's existence;

(B) of the identity of the settlor or settlors;

(C) of the right to request a copy of the trust instrument;

(D) of the right to a trustee's report as provided in subsection (c); and

(E) in advance of any change in the method or rate of the trustee's compensation.

(c) (1) A trustee shall send to the distributees or permissible distributees of trust income or principal, and to other qualified or nonqualified beneficiaries who request it, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets and, if feasible, their respective market values.

(2) Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a report must be sent to the qualified beneficiaries by the former trustee.

(3) A personal representative, conservator, or guardian may send the qualified beneficiaries a report on behalf of a deceased or incapacitated trustee.

(d) A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

(e) Subsections (a)-(c) apply only to an irrevocable trust created on or after September 1, 2005, and to a revocable trust which becomes irrevocable on or after September 1, 2005.



§ 28-73-814 - Discretionary powers -- Tax savings.

(a) Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute", "sole", or "uncontrolled", the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(b) Subject to subsection (d), and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

(1) a person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and

(2) a trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(c) A power whose exercise is limited or prohibited by subsection (b) may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, a court may appoint a special fiduciary with authority to exercise the power.

(d) Subsection (b) does not apply to:

(1) a power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in Section 2056(b)(5) or Section 2523(e) of the Internal Revenue Code of 1986, as in effect on January 1, 2005, was previously allowed;

(2) any trust during any period that the trust may be revoked or amended by its settlor; or

(3) a trust if contributions to the trust qualify for the annual exclusion under Section 2503(c) of the Internal Revenue Code of 1986, as in effect on January 1, 2005.



§ 28-73-815 - General powers of trustee.

(a) A trustee, without authorization by a court, may exercise:

(1) powers conferred by the terms of the trust; and

(2) except as limited by the terms of the trust:

(A) all powers over the trust property which an unmarried competent owner has over individually owned property;

(B) any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(C) any other powers conferred by this chapter.

(b) The exercise of a power is subject to the fiduciary duties prescribed by this subchapter.



§ 28-73-816 - Specific powers of trustee.

Without limiting the authority conferred by § 28-73-815, a trustee may:

(1) collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(2) acquire or sell property, for cash or on credit, at public or private sale;

(3) exchange, partition, or otherwise change the character of trust property;

(4) deposit trust money in an account in a regulated financial service institution;

(5) borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) with respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of a business organization or contributing additional capital;

(7) with respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(A) vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(B) hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(C) pay calls, assessments, and other sums chargeable or accruing against the securities and sell or exercise stock subscription or conversion rights; and

(D) deposit the securities with a depositary or other regulated financial service institution;

(8) with respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(9) enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10) grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(11) insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(12) abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(13) with respect to possible liability for violation of environmental law:

(A) inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(B) take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(C) decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(D) compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(E) pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law;

(14) pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15) pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(16) exercise elections with respect to federal, state, and local taxes;

(17) select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18) make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(19) pledge trust property to guarantee loans made by others to the beneficiary;

(20) appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21) pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(A) paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(B) paying it to the beneficiary's custodian under the Arkansas Uniform Transfers to Minors Act, § 9-26-201 et seq., or custodial trustee under the Arkansas Custodial Trust Act, § 28-72-401 et seq., and, for that purpose, creating a custodianship or custodial trust;

(C) if the trustee does not know of a conservator, guardian, custodian, or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

(D) managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution;

(22) on distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation;

(23) resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(24) prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(25) sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers; and

(26) on termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it.



§ 28-73-817 - Distribution upon termination.

(a) Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty (30) days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

(b) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

(c) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) it was induced by improper conduct of the trustee; or

(2) the beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.






Subchapter 9 - -- Uniform Prudent Investor Act

§ 28-73-901 - Prudent investor rule.

(a) Except as otherwise provided in subsection (b), a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this subchapter.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.



§ 28-73-902 - Standard of care -- Portfolio strategy -- Risk and return objectives.

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) the expected total return from income and the appreciation of capital;

(6) other resources of the beneficiaries;

(7) needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) an asset's special relationship or special value, if any, to the purposes of the trust or to one (1) or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) A trustee may invest in any kind of property or type of investment consistent with the standards of this subchapter.



§ 28-73-903 - Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.



§ 28-73-904 - Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this subchapter.



§ 28-73-905 - Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



§ 28-73-906 - Language invoking standard of subchapter.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this subchapter: "investments permissible by law for investment of trust funds", "legal investments", "authorized investments", "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital", "prudent man rule", "prudent trustee rule", "prudent person rule", and "prudent investor rule".



§ 28-73-907 - Application to existing trusts.

This subchapter applies to trusts existing on and created after September 1, 2005.



§ 28-73-908 - Uniformity of application and construction.

This subchapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among the states enacting it.






Subchapter 10 - -- Liability of Trustees and Rights of Persons Dealing With Trustees

§ 28-73-1001 - Remedies for breach of trust.

(a) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) To remedy a breach of trust that has occurred or may occur, the court may:

(1) compel the trustee to perform the trustee's duties;

(2) enjoin the trustee from committing a breach of trust;

(3) compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) order a trustee to account;

(5) appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) suspend the trustee;

(7) remove the trustee as provided in § 28-73-706;

(8) reduce or deny compensation to the trustee;

(9) subject to § 28-73-1012, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) order any other appropriate relief.



§ 28-73-1002 - Damages for breach of trust.

(a) A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1) the amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2) the profit the trustee made by reason of the breach.

(b) Except as otherwise provided in this subsection, if more than one (1) trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.



§ 28-73-1003 - Damages in absence of breach.

(a) A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust.

(b) Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



§ 28-73-1004 - Attorney's fees and costs.

In a judicial proceeding involving the administration of a trust, a court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.



§ 28-73-1005 - Limitation of action against trustee.

(a) A beneficiary may not commence a proceeding against a trustee for breach of trust more than one (1) year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

(b) A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

(c) If subsection (a) does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within five (5) years after the first to occur of:

(1) the removal, resignation, or death of the trustee;

(2) the termination of the beneficiary's interest in the trust; or

(3) the termination of the trust.



§ 28-73-1006 - Reliance on trust instrument.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



§ 28-73-1007 - Event affecting administration or distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.



§ 28-73-1008 - Exculpation of trustee.

(a) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

(c) This section applies only to irrevocable trusts created on or after September 1, 2005, and to revocable trusts which become irrevocable on or after September 1, 2005.











